Revised Statutes

TITLE 1 - General Provisions

RS 1:1 - Revised Statutes; how cited

LOUISIANA REVISED STATUTES

TITLE 1 GENERAL PROVISIONS

CHAPTER 1. INTERPRETATION OF REVISED STATUTES

§1. Revised Statutes; how cited

This Act shall be known as the Louisiana Revised Statutes of 1950 and shall be cited as R.S. followed by the number of the Title and the number of the Section in the Title, separated by a colon. Example: Section 1 of Title 20 shall be cited as R.S. 20:1.



RS 1:2 - Revised Statutes not retroactive

§2. Revised Statutes not retroactive

No Section of the Revised Statutes is retroactive unless it is expressly so stated.



RS 1:3 - Words and phrases; how construed

§3. Words and phrases; how construed

Words and phrases shall be read with their context and shall be construed according to the common and approved usage of the language. Technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.

The word "shall" is mandatory and the word "may" is permissive.



RS 1:4 - Unambiguous wording not to be disregarded

§4. Unambiguous wording not to be disregarded

When the wording of a Section is clear and free of ambiguity, the letter of it shall not be disregarded under the pretext of pursuing its spirit.



RS 1:5 - Clerical and typographical errors

§5. Clerical and typographical errors

Clerical and typographical errors in the Revised Statutes shall be disregarded when the meaning of the legislature is clear.



RS 1:6 - Conflict in expression of figures and words

§6. Conflict in expression of figures and words

Whenever there is a conflict between a number expressed both by figures and written words, the latter shall prevail unless such words obviously are contrary to the legislative intent.



RS 1:7 - Singular may denote plural

§7. Singular may denote plural

Words used in the singular number include the plural and the plural includes the singular.



RS 1:8 - One gender may denote others

§8. One gender may denote others

Words used in one gender apply also to the other genders, except as otherwise clearly indicated by the context.



RS 1:9 - Use of disjunctive

§9. Use of disjunctive

Unless it is otherwise clearly indicated by the context, whenever the term "or" is used in the Revised Statutes, it is used in the disjunctive and does not mean "and/or".



RS 1:10 - Person, defined

§10. Person, defined

Unless it is otherwise clearly indicated, the word "person" includes a body of persons, whether incorporated or not.



RS 1:11 - Population, how determined; new census

§11. Population, how determined; new census

A. Except as otherwise provided, the number of inhabitants of a political subdivision is that shown by the latest regular or special federal census.

B. To provide for orderly transition in the implementation of any law applicable to a class of political subdivisions identified by a population category, a particular federal census shall become the "latest" and the "most recent" federal census on August first of the year following the year in which the census is taken and shall remain the "latest" and "most recent" federal census until August first of the year following the year in which the subsequent census is taken; however, the provisions of this Subsection shall not apply to any law providing for reapportionment or redistricting.

Acts 2010, No. 845, §2, eff. June 30, 2010, and §3, eff. Jan. 1, 2012.



RS 1:11.1 - Special census

§11.1. Special census

All incorporated municipalities in the State of Louisiana are hereby authorized and empowered to take a special census when ordered by the governing authority of the municipality, all costs to be paid for by the municipality; provided, however, that upon the taking of one special census, another special census shall not be taken for at least a three year period. Upon completion of said census, a copy thereof shall be sent to the governor, who after investigation and verification of said census, shall certify the results, and the special census shall thereupon become the official census of the municipality until the next official census of the Bureau of the Census of the United States Department of Commerce or a subsequent special census as provided for herein.

Acts 1958, No. 498, §1. Amended by Acts 1970, No. 465, §1.



RS 1:12 - Classification and arrangement of statutes; effect on construction

§12. Classification and arrangement of statutes; effect on construction

The classification and organization of the sections of the Revised Statutes is made for the purpose of convenience, reference, and orderly arrangement, and no implication or presumption of a legislative construction shall be drawn therefrom.



RS 1:13 - Headings and ancilliary information, not part of law

§13. Headings and ancillary information, not part of law

A. Headings to sections, source notes, and cross references are given for the purpose of convenient reference and do not constitute part of the law.

B. The keyword, one-liner, summary and adjoining information, abstract, digest, and other words and phrases not contained in the section or sections of the bill following the enacting clause do not constitute part of the law.

Acts 2006, No. 826, §1.



RS 1:14 - References in Revised Statutes

§14. References in Revised Statutes

Unless otherwise indicated in the context, references in the Revised Statutes to Titles, Sub-titles, Chapters, Parts, Sub-parts, or Sections shall mean Titles, Sub-titles, Chapters, Parts, Sub-parts, or Sections of the Revised Statutes.

Whenever any reference is made to any portion of the Revised Statutes or to any other law, the reference applies to all amendments thereto hereafter made.



RS 1:15 - Repeal of law; effect

§15. Repeal of law; effect

The repeal of a repealing law shall not revive the first law.



RS 1:16 - Construction of Revised Statutes; continuation of existing institutions; effect on rights acquired, penalties imposed, etc.

§16. Construction of Revised Statutes; continuation of existing institutions; effect on rights acquired, penalties imposed, etc.

The Louisiana Revised Statutes of 1950 shall be construed as continuations of and as substitutes for the laws or parts of laws which are revised and consolidated herein. The adoption of these Revised Statutes shall not affect the continued existence and operation, subject to the provisions hereof, of any department, agency, or office heretofore legally established or held, nor any acts done, any funds established, any rights acquired or accruing, any taxes or other charges incurred or imposed, any penalties incurred or imposed, or any judicial proceedings had or commenced prior to the effective date of these Revised Statutes.



RS 1:17 - Transfer of functions; application of Revised Statutes

§17. Transfer of functions; application of Revised Statutes

Wherever in the Revised Statutes a reference is made to any department, agency or office, or officer thereof, the functions of which department, agency, office or officer have been legally transferred to another department, agency, office or officer, the provision of law wherein the reference is made shall be applicable to the department, agency, office or officer, to which such functions have been transferred.



RS 1:51 - MISCELLANEOUS

CHAPTER 2. MISCELLANEOUS

§51. Acts and contracts in French language; effect

Any act or contract made or executed in the French language is as legal and binding upon the parties as if it had been made or executed in the English language.



RS 1:52 - Publication of advertisements, notices, etc., in English language

§52. Publication of advertisements, notices, etc., in English language

It is sufficient in all the parishes of the state to publish advertisements, judicial or otherwise, notices, and publications required by law, in the English language only.



RS 1:53 - Money accounts in dollars and cents

§53. Money accounts in dollars and cents

The money accounts of this state shall be expressed in dollars or units, cents or hundredths, and mills or thousandths; and all accounts in banks and public offices, and all proceedings in the courts of this state, shall be kept in conformity herewith.



RS 1:54 - Residence; forfeiture

§54. Residence; forfeiture

Residence once acquired shall not be forfeited by absence on business of the state or of the United States. Voluntary absence from the state of two years, or the acquisition of residence elsewhere, shall forfeit a residence within this state.



RS 1:55 - Days of public rest, legal holidays, and half-holidays

§55. Days of public rest, legal holidays, and half-holidays

A. The following shall be days of public rest and legal holidays and half-holidays:

(1) The following shall be days of public rest and legal holidays: Sundays; January 1, New Year's Day; January 8, Battle of New Orleans; the third Monday in January, Dr. Martin Luther King, Jr.'s Birthday; January 19, Robert E. Lee Day; third Monday in February, Washington's Birthday; Good Friday; the last Monday in May, National Memorial Day; June 3, Confederate Memorial Day; July 4, Independence Day; August 30, Huey P. Long Day; the first Monday in September, Labor Day; the second Monday in October, Christopher Columbus Day; November 1, All Saints' Day; November 11, Veterans' Day; the fourth Thursday in November, Thanksgiving Day; December 25, Christmas Day; Inauguration Day in the city of Baton Rouge; provided, however, that in the parish of Orleans, the city of Baton Rouge, in each of the parishes comprising the second and sixth congressional districts, except the parish of Ascension, and in each of the parishes comprising the fourteenth and thirty-first judicial districts of the state, the whole of every Saturday shall be a legal holiday, and in the parishes of Catahoula, Caldwell, West Carroll, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, Union, Jackson, Avoyelles, West Feliciana, Rapides, Natchitoches, Grant, LaSalle, Winn, Lincoln, and East Baton Rouge, the whole of every Saturday shall be a holiday for all banking institutions, and in the parishes of Sabine and Vernon each Wednesday and Saturday, from 12:00 o'clock noon until 12:00 o'clock midnight, shall be a half-holiday for all banking institutions. All banks and trust companies, however, may, each at its option, remain open and exercise all of its regular banking functions and duties upon January 8; Dr. Martin Luther King, Jr.'s Birthday; January 19; Washington's Birthday; Good Friday; National Memorial Day; June 3; August 30; Christopher Columbus Day; November 1; and Veterans' Day; and all banks and trust companies located in Ward 1 of the parish of Avoyelles may, each at its option, remain open and exercise all of its regular banking functions and duties until 12 o'clock noon on Saturdays; however, when on any of said last named days any bank or trust company does actually remain open it shall, as to transactions on such day, to exactly the same extent as if such day were not otherwise a legal holiday, be not subject to any of the provisions of R.S. 7:85 and R.S. 7:251 or any other laws of Louisiana covering the matters of maturity of negotiable instruments and demand, notice, presentment, acceptance, or protest thereof on legal holidays and half-holidays, and all instruments payable to or at such bank upon such day shall become due on such day; and provided, further, that the option of remaining open shall not, except as otherwise provided in this Paragraph, apply to Saturdays or Wednesdays which are holidays or half-holidays, or to Mardi Gras when the same has been declared a legal holiday; and provided still further that nothing in any law of this state shall in any manner whatsoever affect the validity of or render void or voidable the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank in Louisiana because done on any holiday or half-holiday or because done on any day upon which such bank, if remaining open because of the option given it herein, if the payment, certification, acceptance, or other transaction could have been validly done on any other day.

(2) In all parishes of the state the governing authorities thereof shall have the option to declare the whole of every Saturday a holiday, and until the whole of Saturday is so declared a holiday in any parish, Saturday from 12 o'clock noon until 12 o'clock midnight shall be a half-holiday; provided that in the city of Baton Rouge and in the Parish of Orleans the whole of every Saturday is a holiday; provided further, that the governing authority of the Parish of Washington may declare the whole of Wednesday or the whole of Saturday a holiday, and if the Parish of Washington declares the whole of Wednesday a holiday, no part of Saturday shall be a holiday in that parish. In no parish shall the whole of Wednesday be a holiday when the immediately preceding day is a holiday.

(3) In the parishes of Orleans, St. Bernard, Jefferson, Plaquemines, St. Charles, St. James, St. John the Baptist, East Baton Rouge, Lafayette, St. Tammany, Iberia, St. Martin, Ascension, Washington, Calcasieu, Jefferson Davis, St. Landry, Evangeline, Cameron, Assumption, St. Mary, Acadia, Vermilion, Iberville, Pointe Coupee, West Baton Rouge, Lafourche, East Feliciana, and West Feliciana, and in all municipalities, Mardi Gras shall be a holiday when the governing authorities so declare by ordinance. The school boards of the parishes of Acadia and Lafayette may declare Mardi Gras and the International Rice Festival in Crowley a holiday for public school children of those parishes. In the parish of Washington, the Friday of the Washington Parish Free Fair shall be a legal holiday for the purpose of authorizing the clerk of court for the parish of Washington to close his office on that day.

(4) Whenever December 25, January 1, or July 4 falls on a Sunday, the next day is a holiday. When December 25, January 1, or July 4 falls on a Saturday, the preceding Friday is a holiday when the governing authorities so declare by ordinance, and if the local governing authorities declare the Friday preceding January 1st a legal holiday, such holiday shall be an optional holiday for banking institutions, and each bank may, each at its option remain open and exercise all of its regular banking functions under conditions set forth in Paragraph (1) of Subsection A of this Section.

(5) The governing authorities of all parishes in the state shall have the option to declare the second Friday of Holiday in Dixie a legal holiday. The school boards in all parishes shall have the option to declare such day a holiday for public school children.

(6) The third Monday in January, the birthday of Dr. Martin Luther King, Jr. for public schools; provided however, that a local school board shall decide to observe this holiday during a regularly scheduled school day with or without the necessity of adjourning school for all or any portion of the school day.

(7) The third Monday in February, the birthday of President George Washington for public schools; provided however, that a local school board shall decide to observe this holiday during a regularly scheduled school day with or without the necessity of adjourning school for all or any portion of the school day.

B. Legal holidays shall be observed by the departments of the state as follows:

(1)(a) Insofar as may be practicable in the administration of the government, no employee shall work on New Year's Day, Dr. Martin Luther King, Jr.'s Birthday which shall be observed on the third Monday of January of each year or in conjunction with the day of the federal observance, Mardi Gras Day, Good Friday, Independence Day, Labor Day, Veterans' Day, Thanksgiving Day, Christmas Day, Inauguration Day once in every four years in the city of Baton Rouge, or the first Tuesday after the first Monday in November in even-numbered years.

(b) In addition, in the city court of Sulphur, the second Monday in October, Christopher Columbus Day shall be a legal holiday.

(2) Robert E. Lee Day, Washington's Birthday, National Memorial Day, Confederate Memorial Day, and Huey P. Long Day shall be observed only in such manner as the governor may proclaim, considering the pressure of the state's business; however, not more than two such legal holidays shall be proclaimed in any one year, one of which shall be National Memorial Day.

(3) The governor, by executive proclamation, may authorize the observance of such other holidays and half-holidays as he may deem in keeping with efficient administration. Whenever, in accordance with this Paragraph, the governor declares the Friday after Thanksgiving Day in November a holiday, such holiday shall be designated as Acadian Day and shall be observed in commemoration of the arrival in Louisiana of the Acadian people from the French colony Acadie following the ceding of that colony to England in 1713 and in recognition of the fact that much of the early economic and political development of Louisiana is directly attributable to the industry of the Acadian people, through cultivation of land, utilization of Louisiana's natural resources, and the interest of the Acadian people in political self-determination and American democracy.

(4) When one or more holidays or half-holidays fall on a full-time employee's regular day off, his holiday shall be the closest regularly scheduled workday preceding or following the legal holiday, as designated by the head of the agency. Employees whose regular work hours do not fall in the time period, or fall only partly within the time period, of the holiday shall receive a number of hours equivalent to the holiday through compensatory time or overtime. Part-time employees having a regular work schedule will receive benefits in a similar manner as full-time employees except that their benefits will be prorated to the number of hours normally worked.

(5) When time off is declared in case of natural emergencies, only those persons actually scheduled to work during the time period of the declaration shall receive the time off. Those persons who are scheduled to work during those hours and, because of the requirements of their job, do in fact work shall be entitled to compensatory time for those hours.

C. It shall be lawful to file and record suits, deeds, mortgages and liens, to issue and serve citations, to make sheriff's sales by virtue of any execution, and to take and to execute all other legal proceedings on Wednesday and Saturday holidays and half-holidays.

D. Notwithstanding the provisions of R.S. 6:65 or any other law to the contrary, all banking institutions and savings and loan associations located within the parishes of Terrebonne, Lafourche, Iberia, Pointe Coupee, West Baton Rouge, St. Mary, and Iberville, and all banking institutions located within the parishes of Lafayette and St. Landry, shall be closed during any year on Saturdays, Sundays, New Year's Day, Mardi Gras, Independence Day, Labor Day, Thanksgiving and Christmas; provided, however, that when New Year's Day, Independence Day or Christmas fall on a Sunday, said banking institutions and savings and loan associations shall be closed on the next day, and said financial institutions may, each at its option, remain open and exercise all of its regular functions and duties upon January eighth; January nineteenth; the third Monday in February, Washington's Birthday; Good Friday; the last Monday in May, National Memorial Day; June third; August thirtieth; the second Monday in October, Christopher Columbus Day; November first; and November eleventh, Veterans' Day; and further provided that when on any of said last named days any said financial institution does actually remain open it shall, as to transactions on such day, to exactly the same extent as if such day were not otherwise a legal holiday, be not subject to any of the provisions of R.S. 7:85 and R.S. 7:251, or any other laws of Louisiana, covering the matters of maturity of negotiable instruments and demands, notice, presentment, acceptance or protest thereof on legal holidays and half-holidays, and all instruments payable to or at such bank upon such day shall become due on such day; and provided further that the option of remaining open shall not apply to Saturdays or Wednesdays which are holidays or half-holidays, or to Mardi Gras when the same has been declared a legal holiday; and provided further that nothing in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification of acceptance of a check or other negotiable instrument, or any other transaction by a bank in Louisiana because done on any holiday or half-holiday or because done on any day upon which such financial institution if remaining open because of the option given it herein, if the payment, certification, acceptance, or other transaction could have been validly done on any other day, provided, however, that in the parishes of Beauregard, Sabine, Vernon, Evangeline and DeSoto the banking institutions may elect to make the whole of Saturdays holidays and close, in lieu of half-holidays on Wednesdays and half-holidays on Saturdays.

E.(1)(a)(i) Each clerk of a district court, parish court, and city court shall close his office on the following days: New Year's Day, January first; Washington's Birthday, the third Monday in February; Good Friday; Memorial Day, the last Monday in May; the Fourth of July; Labor Day, the first Monday in September; All Saints' Day, November first; Veterans' Day, November eleventh; Thanksgiving Day, the fourth Thursday in November, and the next day, Friday; Christmas Eve Day; Christmas Day; and New Year's Eve Day, December thirty-first.

(ii) Whenever New Year's Day, the Fourth of July, or Christmas Day falls on a Saturday, the preceding Friday shall be a holiday. Whenever New Year's Day, the Fourth of July, or Christmas Day falls on a Sunday, the following Monday shall be a holiday.

(iii) In addition, in the city courts of Hammond and Sulphur, Ward Four, Mardi Gras and the day on which the national observance of Martin Luther King, Jr.'s birthday is celebrated shall be legal holidays and the clerk of court shall close his office on those days. In addition, in the city court of Sulphur, the second Monday in October, Christopher Columbus Day shall be a legal holiday and the clerk of city court shall close his office on that day. Notwithstanding any other law to the contrary, Mardi Gras shall be a legal holiday for the clerks of court for the parishes of East and West Feliciana, East Baton Rouge, Iberville, Pointe Coupee, West Baton Rouge, St. John the Baptist, St. Charles, Lafourche, St. Mary, Assumption, Terrebonne, St. Martin, Ascension, St. James, St. Tammany, St. Bernard, Jefferson Davis, Livingston, Acadia, Vermilion, Calcasieu, Orleans, Allen, and Tangipahoa.

(b) In addition, each clerk of a district court, parish court, and city court shall close his office on all of the legal holidays provided in Subparagraph (B)(1)(a) of this Section and on any day that the governor has proclaimed a legal holiday pursuant to Paragraph (B)(3) of this Section. Notwithstanding the provisions of Paragraph (2) of this Subsection, each clerk of a district court, parish court, and city court may close his office on any day an emergency situation has been declared by the governor or the local governing authority and governmental entities, including the courthouse, have been ordered to close.

(c) In addition, each clerk of a city court or parish court, with the approval of the chief judge of the court, may close his office on the day proclaimed by the governor or the local governing authority as a holiday in honor of Dr. Martin Luther King, Jr.'s birthday.

(d) In addition, each clerk of court in the parishes of St. James and St. John the Baptist shall close his office on any day upon which the governor has proclaimed a legal holiday. The provisions of this Section shall not apply to Inauguration Day once every four years or General Election Day every two years.

(e) In addition, in the parish of Vermilion, the Friday of the Cattle Festival in Abbeville shall be a legal holiday for the purpose of authorizing the clerk of court of the Fifteenth Judicial District Court and the clerk of court of the City Court of Abbeville to close their offices in observance of that day, unless there is an election that requires their office to remain open.

(f) In addition, in the parish of Iberia, the Friday of the Sugar Cane Festival shall be a legal holiday for the purpose of authorizing the clerk of court of the Sixteenth Judicial District Court in the parish of Iberia to close offices in observance of that day, unless there is an election that requires the office to remain open.

(2) If an emergency situation develops which, in the judgment of the clerk of court, renders it hazardous or otherwise unsafe for employees of the office of the clerk to continue in the performance of their official duties or for the general public to conduct business with the clerk's office, the clerk, with prior approval from the clerk's chief judge or other person authorized to exercise his authority, may order the closing of his office for the duration of the hazardous or unsafe condition. No such closure shall be effective nor shall such period of closing be considered a legal holiday unless prior written approval or written confirmation from such chief judge or person acting on his behalf is received by the clerk of court. When the office is reopened, the clerk shall have published as soon as possible a legal notice in all of the official parish journals of the parishes within the district setting forth the dates of closure, the hour of closure if applicable, the reasons for closure, and a statement that, pursuant to R.S. 1:55(E)(3), these days or parts of days were legal holidays. The clerk shall attach a similar statement to every document, petition, or pleading filed in the office of the clerk on the first day or part of a day his office is open after being closed under the provisions of this Paragraph, whenever the petition or document relates to a cause of action, right of appeal, or other matter against which prescription could have run or time periods imposed by law could have expired.

(3) Only the enumerated holidays in Paragraph (1) of this Subsection, days of closure under Paragraph (2) of this Subsection, Mardi Gras only in those parishes in which the governing authority of the parish declares a holiday under authority of Subsection A(3) of this Section, and all Saturdays and Sundays shall be considered as legal holidays for the purposes of Article 5059 of the Louisiana Code of Civil Procedure.

(4) The Municipal Court of New Orleans and the Traffic Court of New Orleans shall have the same legal holidays as the Civil District Court for the parish of Orleans and the Criminal District Court for the parish of Orleans.

(5) Notwithstanding any provision of this Section to the contrary, no court shall be required to be open if their respective clerk of court's office is closed pursuant to this Section.

F. Each institution of higher education in the state, through a representative appointed by it, shall designate a maximum of fourteen legal holidays per calendar year to be observed by all of its employees. If the institution does not elect to designate Veterans' Day as one of the fourteen legal holidays to be observed, an employee, who is a veteran as defined in R.S. 29:251.2, shall be allowed to attend activities or events related to Veterans' Day with compensation and for no more than four hours, when the designated day for observance by the state is on a regularly scheduled workday.

Amended by Acts 1950, No. 96, §1; Acts 1950, No. 98, §1; Acts 1952, No. 534, §§1, 2; Acts 1954, No. 593, §1; Acts 1956, No. 463, §1; Acts 1956, No. 549, §1; Acts 1958, No. 210, §1; Acts 1958, No. 270, §1; Acts 1964, No. 158; Acts 1964, No. 250; Acts 1965, No. 159, §1; Acts 1966, No. 45, §1; Acts 1966, No. 137, §1; Acts 1966, No. 152, §1; Acts 1968, No. 48, §§1, 2; Acts 1968, No. 178, §1; Acts 1968, No. 380, §1; Acts 1968, No. 404, §1; Acts 1968, No. 497, §1; Acts 1970, No. 202, §1; Acts 1970, No. 575, §1; Acts 1972, No. 640, §1; Acts 1973, No. 131, §1; Acts 1975, No. 38, §1; Acts 1976, No. 72, §1; Acts 1976, No. 98, §1, eff. July 9, 1976; Acts 1976, No. 111, §1; Acts 1976, No. 493, §1; Acts 1977, No. 505, §1; Acts 1977, No. 668, §1; Acts 1978, No. 69, §1; Acts 1978, No. 163, §1; Acts 1981, No. 171, §1; Acts 1982, No. 148, §1; Acts 1982, No. 255, §1; Acts 1982, No. 627, §1; Acts 1984, No. 79, §1; Acts 1984, No. 464, §1; Acts 1984, No. 643, §1; Acts 1985, No. 838, §1; Acts 1985, No. 1002, §1; Acts 1986, No. 2, §1; Acts 1986, No. 153, §1; Acts 1986, No. 296, §1; Acts 1986, No. 607, §1; Acts 1988, No. 346, §1; Acts 1989, No. 570, §1; Acts 1991, No. 139, §1; Acts 1991, No. 906, §1; Acts 1992, No. 333, §1; Acts 1992, No. 750, §1; Acts 1992, No. 772, §1; Acts 1993, No. 487, §1; Acts 1993, No. 495, §1; Acts 1993, No. 534, §1; Acts 1993, No. 698, §1; Acts 1995, No. 1021, §1; Acts 1995, No. 1307, §1; Acts 1996, 1st Ex. Sess., No. 22, §1; Acts 1999, No. 257, §1; Acts 1999, No. 279, §1; Acts 1999, No. 733, §1; Acts 2003, No. 354, §1; Acts 2003, No. 409, §1; Acts 2004, No. 474, §1; Acts 2004, No. 740, §1; Acts 2005, No. 45, §1; Acts 2006, No. 734, §1; Acts 2008, No. 788, §1; Acts 2013, No. 220, §1, eff. June 11, 2013; Acts 2014, No. 206, §1; Acts 2014, No. 671, §1.



RS 1:56 - Doctors' Day

§56. Doctors' Day

March 30 is designated as Doctors' Day throughout the state of Louisiana, in honor of the medical profession in this state.

Acts 1952, No. 49, §1.



RS 1:57 - Arbor Day

§57. Arbor Day

The third Friday in January is hereby designated as Arbor Day throughout the state of Louisiana.

Added by Acts 1968, No. 217, §1.



RS 1:58 - My Nationality American Day

§58. My Nationality American Day

December 7 is designated as My Nationality American Day throughout the state of Louisiana to reaffirm our dedication to the principles that inspired the creation of this great nation and secured for all of us the blessings of freedom and peace.

Added by Acts 1983, No. 35, §1.



RS 1:58.1 - National Airborne Day

§58.1. National Airborne Day

August sixteenth is hereby designated as National Airborne Day throughout the state of Louisiana to recognize and honor those who have served in an airborne unit since the first official army parachute jump on August 16, 1940.

Acts 2001, No. 337, §1.



RS 1:58.2 - Juneteenth Day

§58.2. Juneteenth Day

A. Juneteenth Day has long been recognized as a special day of celebration for the freedom of African Americans. As such, since 1865 the day has been celebrated as the day African Americans received the news of the signing of the Emancipation Proclamation. The celebration of this day has grown into a special day celebrating this freedom as well as a day of learning, sharing, and giving respect to the history, culture, and achievements of African Americans.

B. The third Saturday in June is recognized and designated as Juneteenth Day throughout the state of Louisiana, in honor of the day African Americans celebrate as Emancipation Day.

Acts 2003, No. 433, §1.



RS 1:58.3 - Ronald Reagan Day

§58.3. Ronald Reagan Day

To honor one of America's greatest presidents, February sixth shall annually be recognized and designated as Ronald Reagan Day throughout the state of Louisiana.

Acts 2004, No. 680, §1.



RS 1:58.4 - A day of remembrance; Hurricane Katrina and Hurricane Rita

§58.4. A day of remembrance; Hurricane Katrina and Hurricane Rita

The first Sunday after the commencement of hurricane season of every year shall be recognized as a day of remembrance for the victims of Hurricane Katrina and Hurricane Rita. Hurricane Katrina and Hurricane Rita Day shall be observed as a memorial of one of the greatest tragedies in the state of Louisiana.

Acts 2008, No. 800, §1.



RS 1:58.5 - Care Enough to Wear Pink

§58.5. Care Enough to Wear Pink

A. October has long been recognized as National Breast Cancer Awareness Month in the United States, and the wearing of the color pink in the form of ribbons and apparel has been associated with the breast cancer awareness campaign. It is an annual health campaign organized by major breast cancer charities to increase awareness of breast cancer and to raise funds for research into its cause, prevention, diagnosis, treatment, and cure.

B. In honor of those who have been diagnosed with breast cancer, October twenty-fifth, twenty-sixth, and twenty-seventh are hereby designated annually as "Care Enough to Wear Pink" days throughout the state of Louisiana.

Acts 2012, No. 537, §1.



RS 1:58.6 - Purple Heart Recognition Day

§58.6. Purple Heart Recognition Day

The seventh day of August shall be recognized as "Purple Heart Recognition Day" and shall be dedicated to the remembrance and recognition of those members of the armed forces of the United States who have earned the Purple Heart Medal for wounds received in combat.

Acts 2014, No. 22, §1.



RS 1:58.7 - Louisiana Collector Car Appreciation weekend

§58.7. Louisiana Collector Car Appreciation Weekend

A. The second Friday in July has long been recognized nationally as the Collector Car Appreciation Day.

B. In order to recognize the integral role collector cars have played in fostering our nation's appreciation for the automobile's unique place in our history, Friday, Saturday, and Sunday of the second weekend in July are hereby designated annually as "Louisiana Collector Car Appreciation Weekend" throughout the state of Louisiana.

Acts 2014, No. 71, §1.



RS 1:58.8 - Sarcoma Awareness Month

§58.8. Sarcoma Awareness Month

The month of July is recognized and designated as "Sarcoma Awareness Month" to recognize those individuals who have been diagnosed with sarcoma and to increase awareness of the disease throughout the state of Louisiana.

Acts 2014, No. 371, §1, eff. July 1, 2014.



RS 1:59 - Definitions of mortgage, chattel mortgage and pledge to include security interests

§59. Definitions of mortgage, chattel mortgage and pledge to include security interests

Whenever the context so requires, the terms "mortgage", "chattel mortgage", and "pledge" as used in the Louisiana Revised Statutes additionally mean and include the granting of a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or under the corresponding provisions of Article 9 of the Uniform Commercial Code as adopted in any other state, to the extent applicable. Whenever the context so requires, the terms "mortgage", "chattel mortgage" or "pledge" agreement further mean and include a security agreement subject to Chapter 9 of the Louisiana Commercial Laws or to the corresponding provisions of Article 9 of the Uniform Commercial Code as adopted in any other state, to the extent applicable.

Acts 1989, No. 137, §1, eff. Sept. 1, 1989; Acts 1990, No. 1079, §1, eff. Sept. 1, 1990.



RS 1:60 - Timely filing of papers due; presumption

§60. Timely filing of papers due; presumption

A. Notwithstanding any other provision of law to the contrary, the filing of papers, including but not limited to applications, forms, reports, returns, statements, and filings of any kind with the state, its agencies, boards, and commissions shall be deemed timely in either of the following cases:

(1) The papers are delivered on or before the due date.

(2) The papers are mailed on or before the due date. If the papers are received by mail on the first working day following the due date, there shall be a rebuttable presumption that they were timely filed. In all cases where the presumption does not apply, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof. For purposes of this Section, "by mail" applies only to the United States Postal Service.

B. The provisions of this Section shall not apply to the legislative or judicial branches of government, the Department of State, the Department of Revenue, or to adjudications conducted pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 175, §1, eff. June 9, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 1:61 - Definition of disadvantaged business enterprise

§61. Definition of disadvantaged business enterprise

Whenever the context so requires, the term "disadvantaged business enterprise" as used in the Louisiana Revised Statutes of 1950 and any rules and regulations promulgated in accordance with the Administrative Procedure Act shall mean a disadvantaged business enterprise certified under the Unified Certification Program for Disadvantaged Business Enterprises.

Acts 2010, No. 399, §1.






TITLE 2 - Aeronautics

RS 2:1 - Definitions

TITLE 2

AERONAUTICS

CHAPTER 1. REGULATION OF AERONAUTICS

§1. Definitions

For the purposes of this Title, the following definitions shall apply:

(1) "Abandoned aircraft" means any aircraft which has been left on any property for a period of more than ninety days without the consent of the owner or operator of the property.

(2) "Aeronautics" means the act or practice of the art and science of transportation by aircraft, and operations, construction, repair, or maintenance of aircraft, airports, landing fields, landing strips, air navigation facilities, or air instruction.

(3) "Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation of, or flight in, the air.

(4) "Aircraft dealer" means any person engaged in the business of buying, selling, or exchanging aircraft or, for compensation, offering to assist another person with the purchase, sale, or exchange of an aircraft.

(5) Repealed by Acts 2008, No. 326, §1.

(6) "Airman" means any person, including the one in command, and any pilot, mechanic or member of the crew, who engages in the navigation of aircraft while under way, and any person who is in charge of the inspection, overhauling or repair of aircraft, and any individual who served in the capacity of aircraft dispatcher or air traffic control tower operator.

(7) "Air navigation" means the operation or navigation of aircraft in the airspace over the lands and waters of the state of Louisiana.

(8) "Air navigation facility" means any facility, other than facilities owned or operated by the United States, used, or available or designed for use, in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other facilities used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport.

(8.1) "Air operation area" means certain areas of an airport limited to runways, taxiways, and aprons.

(9) "Airport" means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the sheltering, servicing, or repairing of aircraft or for receiving or discharging passengers or cargo; all appurtenant areas used or suitable for airport buildings or other airport facilities; and all appurtenant rights of way including easements through or other interests in air space over land or water and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas and efficient operation thereof.

(10) "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off.

(11) "Air instruction" means the imparting of aeronautical information in any air school, flying club, or by any aviation instructor.

(12) "Air school" means any person engaged in giving instruction or offering to give instruction in aeronautics either in flying or in ground subjects, or both, for or without hire or reward, and advertising, representing, or holding himself or itself out as giving or offering to give such instruction.

(13) "Aviation instructor" means any individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for or without hire or reward, without advertising such occupation, without calling his facilities an "air school" or anything equivalent thereto, or without employing or using other instructors.

(14) "Civil aircraft" means any aircraft other than a public aircraft.

(15) "Department" or "Department of Public Works" means the Department of Transportation and Development except where the Department of Public Safety and Corrections is specified.

(16) "Director" means the Assistant Secretary, Office of Aviation, Louisiana Department of Transportation and Development.

(17) "Fixed-base operator" or "FBO" means an individual or a firm operating at an airport and providing general aircraft or air cargo services including, but not limited to maintenance, storage, repair, and ground and flight instructions.

(18) "Flying club" means any person, other than an individual, who, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction, pleasure, or both.

(19) "Lighter-than-air aircraft" means an aircraft which can rise and remain suspended by using contained gas with a molecular weight less than the molecular weight of the air displaced by the gas.

(20) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

(21) "Political subdivision" means any parish, city, town, village, city and parish, public corporation, district, or other political entity or public corporation of this state.

(22) "Public aircraft" means any aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory, or possession of the United States, or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

(23) "Restricted landing area" means any area of land, water, or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the department.

(24) "Sponsor" means any state agency, city, town, parish, airport authority, or other political subdivision which owns, leases, or controls any airport, landing field, landing strip, seaplane base, helipad, or aid to air navigation.

(25) "Structure" means any object constructed or installed by man, including but without limitation buildings, towers, smokestacks, and overhead transmission lines.

(26) "Through-the-fence operation" means the accessing of air operation area airport facilities from off-airport property even when the perimeter fence is imaginary.

(27) "Tree" means any object of natural growth.

Amended by Acts 1978, No. 131, §1, eff. June 23, 1978; Acts 1985, No. 889, §1; Acts 1998, 1st Ex. Sess., No. 28, §1, eff. April 24, 1998; Acts 1999, No. 836, §1; Acts 2008, No. 326, §1.



RS 2:2 - Repealed by Acts 2008, No. 326, §1.

§2. Repealed by Acts 2008, No. 326, §1.



RS 2:2.1 - Repealed by Acts 2008, No. 326, §1.

§2.1. Repealed by Acts 2008, No. 326, §1.



RS 2:2.2 - Repealed by Acts 2008, No. 326, §1.

§2.2. Repealed by Acts 2008, No. 326, §1.



RS 2:2.3 - Repealed by Acts 2008, No. 326, §1.

§2.3. Repealed by Acts 2008, No. 326, §1.



RS 2:2.4 - Repealed by Acts. 2008, No. 326, §1.

§2.4. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.5 - Repealed by Acts. 2008, No. 326, §1.

§2.5. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.6 - Repealed by Acts. 2008, No. 326, §1.

§2.6. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.7 - Repealed by Acts. 2008, No. 326, §1.

§2.7. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.8 - Repealed by Acts. 2008, No. 326, §1.

§2.8. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.9 - Repealed by Acts. 2008, No. 326, §1.

§2.9. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.10 - Repealed by Acts. 2008, No. 326, §1.

§2.10. Repealed by Acts. 2008, No. 326, §1.



RS 2:2.11 - Repealed by Acts. 2008, No. 326, §1.

§2.11. Repealed by Acts. 2008, No. 326, §1.



RS 2:3 - Repealed by Acts 2008, No. 326, §1.

§3. Repealed by Acts 2008, No. 326, §1.



RS 2:4 - Repealed by Acts 2008, No. 326, §1.

§4. Repealed by Acts 2008, No. 326, §1.



RS 2:5 - Duties of Department of Transportation and Development; aeronautic activities; exceptions

§5. Duties of Department of Transportation and Development; aeronautic activities; exceptions

The secretary and employees of the department designated by him shall supervise and direct all aeronautic activities and facilities, except those activities pertaining to aircraft registration, identification, equipment, and enforcement delegated to the secretary of the Department of Public Safety and Corrections or his designee. Unless specified, all licenses, orders, rules, and regulations pertaining to aeronautics shall bear the secretary's signature, or the signature of employees designated by him to sign such licenses, orders, rules, or regulations; and the secretary shall insure that all rules and regulations of the department pertaining to aeronautics are obeyed. He shall direct investigations with respect to aeronautic activities. He, and any employee designated by him, may administer oaths when necessary in the discharge of official duties and may affix his jurat to any license or document pertaining to the promotion or regulation of aviation, whether state or federal, concerning which oath is to be made.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:6 - Powers and duties of the department; promulgation of rules and regulations pertaining to aeronautics

§6. Powers and duties of the department; promulgation of rules and regulations pertaining to aeronautics

A. The department shall foster air commerce within the state of Louisiana and the department shall have supervision over the aeronautical activities and facilities, which authority shall include supervision and control over all airports, landing fields, landing strips, air instruction, air marking, air beacons, and all other air-navigation facilities.

B.(1) Accordingly, the department may prescribe such reasonable rules and regulations as it deems necessary and advisable:

(a) For the public safety and for the promotion of aeronautics governing the designing, laying out, location, building, equipping, operation, and use of all airports, landing fields, or landing strips;

(b) Governing the curriculum, equipment, personnel, and operation and management of all air instruction;

(c) For the purpose of protecting the health and safety of students receiving or to receive such instruction of student aviators;

(d) For the public safety and safety of those engaged in aeronautics;

(e) For the promotion of aeronautics governing the establishment, location, maintenance, and operation of all air markings, air beacons, and other air-navigation facilities.

(2) No rule or regulation prescribed by the department under the authority of this Section shall be inconsistent with the then-current federal legislation governing aeronautics and the regulations duly promulgated thereunder.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:7 - Powers and duties of the department; development of aeronautics

§7. Powers and duties of the department; development of aeronautics

The department shall assist in the development of aviation and aviation facilities for the purpose of safeguarding the interests of those engaged in all phases of the industry and of the general public and of promoting aeronautics. Accordingly, the department may expend any or all the moneys allocated and deposited for the acquisition or enlargement by purchase, grant, lease, condemnation, or other means, and for the construction, operation, and maintenance of airports, landing fields, or emergency landing strips, or of other aeronautic facilities or services for the safety and advancement of aeronautics, which shall include the joint establishment or provision of such aeronautic facilities or services in cooperation with other state or federal departments or with other political subdivisions.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:7.1 - Operation and maintenance of aeronautical navigation aids

§7.1. Operation and maintenance of aeronautical navigation aids

The Department of Transportation and Development may, subject to legislative appropriation of sufficient funds, enter into a contract or contracts to maintain, repair, and use such air navigation aids as the department deems necessary to operate a statewide aeronautical navigation system. A plan for such a system shall be presented to the Joint Legislative Committee on the Budget for approval before the program is put into effect.

Added by Acts 1982, No. 216, §1.



RS 2:8 - Powers and duties of the department; aeronautics; license; fees

§8. Powers and duties of the department; aeronautics; license; fees

All proposed airports, landing fields, air schools, flying clubs, air beacons, or other navigation facilities, shall first be approved by the department before they are so used or operated. No airport, landing field, air school, flying club, air beacon, or other air navigation facility, except airports and landing fields constructed and operated prior to July 28, 1936, shall be used or operated without the approval of the department, and no aircraft, except in case of emergency, shall land upon or take off from any area other than an airport, landing field, or landing strip. No license, rule, order, or regulation promulgated under the authority of this Section or of this Chapter shall apply to airports, landing fields, air beacons, air markings, or other air navigation facilities owned or operated by the government of the United States or by this state. The department may issue a certificate of its approval in each case and make reasonable charges therefor.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:9 - Powers and duties of the secretary; aeronautics; investigations and hearings

§9. Powers and duties of the secretary; aeronautics; investigations and hearings

The secretary or any person designated by the secretary may hold investigations, inquiries, and hearings concerning matters covered by the provisions of this Chapter, and all accidents in aeronautics, except for aircraft registration, identification, equipment, and enforcement delegated to the Department of Public Safety and Corrections. All hearings conducted in accordance with the provisions of this Section shall be open to the public. The secretary, and every person designated by him to hold any inquiry, investigation, or hearing may administer oaths and affirmations, certify to all official acts, issue subpoenas, compel the attendance and testimony of witnesses, and the production of papers, books, and documents. In case of failure to comply with any subpoena or order issued under authority of this Chapter, the secretary or his authorized representative, may invoke the aid of any district court which may have jurisdiction in such cases. The court may thereupon order the witness to comply with the requirements of the subpoena or order to give evidence touching the matter in question. Any failure to obey the order of said court may be punished by the court as a contempt thereof.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:10 - Powers and duties of the secretary; exceptions; aeronautics; investigations and hearings; reports and testimony

§10. Powers and duties of the secretary; exceptions; aeronautics; investigations and hearings; reports and testimony

To facilitate the making of investigations by the secretary, in the interest of the public safety and the promotion of aeronautics, the reports of investigations or hearings, or any part thereof, or any testimony given thereat, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding growing out of any matter referred to in said investigation, hearing, or report thereof, except in case of criminal or other proceedings instituted by or on behalf of the Department of Public Safety and Corrections under the provisions of this Chapter.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:11 - Powers and duties of the department; aeronautics; regulations filed for inspection

§11. Powers and duties of the department; aeronautics; regulations filed for inspection

The department shall keep on file with the secretary of state and at the principal office of the department, a copy of all its rules and regulations pertaining to aeronautics for public inspection.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:12 - Powers and duties of the Departments of Public Safety and Corrections and Transportation and Development; aeronautics; enforcement; cooperation

§12. Powers and duties of the Departments of Public Safety and Corrections and Transportation and Development; aeronautics; enforcement; cooperation

Both departments, their members and employees, and every state, parish, and municipal officer charged with the enforcement of state and municipal laws, shall enforce and assist in the enforcement of this Chapter. Both departments are further authorized to enforce the provisions of this Chapter by injunction in the district courts. Other departments and political subdivisions may cooperate with both departments in the development and enforcement of aeronautics and aeronautic facilities.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3. }}



RS 2:13 - Powers and duties of the department; aeronautics; license rejection

§13. Powers and duties of the department; aeronautics; license rejection

In any case where the department rejects an application for permission to operate or establish an airport, landing field, air school, flying club, air beacon, or other air navigation facility, or in any case where the department shall issue any order requiring certain things to be done, it shall set forth its reasons and shall state the requirements to be met before such approval shall be given or the order modified or changed. In any case where the department may deem it necessary it may order the closing of any airport, landing field, or order any air school, flying club, or air beacon, or other air navigation facility to cease operations until it complies with the requirements of the department. The secretary or any person designated by him, and any officer, state, parish, or municipal, charged with the duty of enforcing any provisions of this Chapter, may inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where airports, landing fields, air schools, flying clubs, air beacons, or other air navigation facilities are operated. Any order made by the department pursuant to this Chapter shall be served upon the interested person by registered mail or in person before such order shall become effective.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:14 - Appeal from department order or regulation pertaining to aeronautics

§14. Appeal from department order or regulation pertaining to aeronautics

Any person against whom an order has been entered may, within ten days after service, appeal to the district court for the parish in which property affected by the order is located, for the purpose of having the reasonableness or lawfulness of the order inquired into or determined.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:15 - Procedure for appeal

§15. Procedure for appeal

The party taking the appeal shall file a praecipe in the office of the clerk of court for the parish in which the property affected by the order is located, and summons shall thereupon be issued by the clerk and shall be served upon the secretary of the department or the deputy secretary for public safety services. Upon the filing of the praecipe, the appeal shall be docketed for trial not less than ten days nor more than thirty days after the service of the summons and shall be tried by the district court without formal pleadings in term time or in vacation. Upon the trial of the appeal, the court shall hear evidence as to matters concerning the order in question, as to the condition of the property in question and the manner of its operation, and shall enter judgment either affirming or setting aside the order of the department, or the court may remand the matter to the department for further hearing. The filing of the praecipe shall operate as a supersedeas.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:16 - Failure to file appeal; waiver

§16. Failure to file appeal; waiver

If no appeal is taken from the order of the departments within the period fixed, the party against whom the order was entered shall have waived the right to have the reasonableness or lawfulness of the order reviewed by any court, and there shall be no trial of that issue in court in which suit may be instituted for the penalty for failure to comply with the order.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:17 - Penalty

§17. Penalty

Whoever fails to comply with the requirements of, or violates any of the provisions of this Chapter or the rules and regulations for the enforcement of this Chapter, made by the departments shall be fined not more than five hundred dollars, or imprisoned for not more than ninety days, or both, except in those instances where specific penalties have been defined.

Acts 1985, No. 889, §1.

{{NOTE: SEE ACTS 1985, NO. 889, §3.}}



RS 2:81 - AIRPORTS AND LANDING FIELDS

CHAPTER 2. AIRPORTS AND LANDING FIELDS

PART I. OWNERSHIP OF, AND PROCURING OF AID, BY STATE

§81. Authority of state to own airports; operation of airports by Department of Public Works

The department of public works in behalf of and in the name of the state, out of funds available for such purposes, may plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police airports and air navigation facilities within the state. The department may construct, install, equip, maintain, and operate at such airports buildings and other facilities for the servicing of aircraft or for the accommodation of air travelers.

All airports, and other air navigation facilities presently owned or leased or which may be owned or leased hereafter by the state shall be maintained, managed and operated by the department, which may charge such fees as it shall see fit for the use of said airports or air navigation facilities. The department may enter into such contracts as it shall deem advisable for the sale of aviation fuel and lubricants and for the operation of other concessions and it may grant leases of every type covering its hangars, buildings and other real and personal property for such sums and upon such terms as it may see fit.

All revenues earned or produced by the department on account of such fees, contracts or leases shall be kept separate from all other funds of the state and shall be deposited in one of the banks of the City of Baton Rouge subject to withdrawal by the Director of Public Works, who may use them to pay salaries, to purchase and repair equipment and to meet other expenses incidental to the operation, development and maintenance of these facilities.

Amended by Acts 1957, No. 20.



RS 2:82 - Acquisition of airports by state; limitations

§82. Acquisition of airports by state; limitations

For the purposes set forth in R.S. 2:81 the department of public works by purchase, donation, lease, or condemnation may acquire property or an interest therein, including servitudes in airport hazards or land outside the boundaries of an airport, necessary to permit safe and efficient operation of the airports, to permit the removal, obstruction-marking, or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards. In like manner, the department may acquire existing airports and air navigation facilities. The department shall not acquire any airport or air navigation facility owned or controlled by a political subdivision of the state without consent first being obtained in writing from the governing authority of the political subdivision.



RS 2:83 - Authority of state to dispose of airports

§83. Authority of state to dispose of airports

A. The department may dispose of any airport, air navigation facility, and portion thereof, or any interest therein. The disposal shall be in accordance with the laws governing the disposition of property of the state; except that disposal to a political subdivision of the state or to the United States for aeronautical purposes may be effected upon such terms and conditions as the department deems in the best interest of the state.

B. The secretary of the Department of Transportation and Development is hereby authorized to either transfer the Harry P. Williams Memorial Airport in Patterson, Louisiana to the St. Mary Parish governing authority or to take whatever steps are necessary to close the Harry P. Williams Memorial Airport and to dispose of any interest the state may have in the airport to the St. Mary Parish governing authority. In addition to the authority hereinabove granted the secretary to transfer or close the Harry P. Williams Memorial Airport, the secretary may enter into a cooperative endeavor agreement with the St. Mary Parish governing authority whereby the state shall retain legal ownership and the St. Mary Parish governing authority shall operate and maintain the said airport. For a period of one year from July 14, 1988, the St. Mary Parish governing authority shall not be required to comply with the provisions of the Public Bid Law for agreements pertaining to operations, but shall be required to comply with the public bid law for any purchasing or construction. The secretary is authorized to execute any and all agreements or documents which may be necessary to accomplish either the transfer or closure of the airport. The secretary shall have full power and authority to utilize whatever method he deems in the best interest of the state to accomplish the purposes of this Section.

Acts 1988, No. 605, §1, eff. July 14, 1988.



RS 2:84 - Department of public works as agent for political subdivisions in securing federal aid

§84. Department of public works as agent for political subdivisions in securing federal aid

The department of public works may act as agent for any municipality or parish in Louisiana in applying for, accepting, receiving, receipting for, and disbursing any federal funds made available to finance, in whole or in part, the planning, acquisition, construction, improvement, maintenance, or operation of any municipal or parish airport or air navigation facility.



RS 2:85 - Authority of municipality or parish to designate department of public works its agent

§85. Authority of municipality or parish to designate department of public works its agent

The governing authority of any municipality or parish may authorize the department of public works to act as its agent for the purposes set forth in R.S. 2:84.



RS 2:86 - Authority of department of public works to contract with the United States

§86. Authority of department of public works to contract with the United States

The department of public works, as principal for the state and as agent for any municipality or parish when authorized in writing, may contract with the United States or its subdivisions as required in connection with a grant or loan of federal funds for airport or air navigation facilities.



RS 2:87 - Disposition of funds by department of public works

§87. Disposition of funds by department of public works

The department of public works shall deposit in the state treasury funds received pursuant to R.S. 2:84 and R.S. 2:86. Unless otherwise prescribed by the authority from which the moneys are received, the funds shall be kept in a separate fund designated according to the purposes for which the funds are made available. The funds shall be held and disbursed by the state for such purposes and upon such conditions upon which they are made available.



RS 2:131 - Definition; political subdivisions may acquire airports

PART II. ACQUISITION, CONSTRUCTION, AND

OPERATION BY POLITICAL SUBDIVISIONS

§131. Definition; political subdivisions may acquire airports

A. "Political subdivision" as used in this Part means any parish of this state as well as any city or county of another adjoining or adjacent state which is authorized by the law of that state to engage in a joint endeavor for the creation and operation of an airport district with a political subdivision of this state. In any such joint endeavor, except to the extent manifestly inconsistent with this Part, the law of that state will govern the acquisition of lands in such other state and the appointment, term of service, and compensation for commissioners appointed by or for such city or county.

B. Cities, towns and other political subdivisions may separately or jointly, acquire, establish, construct, expand, own, lease, control, equip, improve, maintain, operate, regulate, and police, airports and landing fields for the use of aircraft, either within or without the geographical limits of such municipalities, and other political subdivisions, and may use for such purposes any available property that is owned or controlled by such political subdivisions; but no political subdivision shall exercise the authority hereby conferred outside of its geographical limits except in an adjoining political subdivision or in any adjoining political subdivision adjacent to said adjoining political subdivision and this only jointly with those political subdivisions.

Amended by Acts 1978, No. 490, §1. Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1999, No. 836, §1.



RS 2:131.1 - Municipal airport located outside parish; membership on governing board

§131.1. Municipal airport located outside parish; membership on governing board

A. The membership of the governing board of any municipally owned and operated airport or air transportation facility, which is used by common carriers of air passengers and which is located entirely outside the geographical boundaries of the parish in which the municipality which owns said airport or facility is located, shall include, in addition to such number of members as is otherwise provided by law or ordinance, one additional member, to be appointed by the mayor of the municipality which owns and operates the airport or facility with the approval of the governing authority of such municipality from a list of two names submitted by the chief executive officer with the approval of the governing authority of the parish in which the airport or facility is located. In addition to this one additional member, if the airport or facility is located wholly or partially within a municipality, the governing board of such airport or facility also shall include two additional members to be appointed by the mayor of the municipality which owns and operates the airport or facility with the approval of the governing authority of such municipality from a list of four names submitted by the mayor of the municipality within which such airport or facility is located with the approval of the governing authority of such municipality. The appointment of such additional members as authorized by Act 424 of the 1972 Regular Session of the Louisiana Legislature shall become effective as hereinafter set forth. Any such member who is in office on July 1, 1983 pursuant to appointment on or after June 30, 1982 shall continue in office until the expiration of his term on June 30, 1987. Any such member who is in office on July 1, 1983 pursuant to appointment prior to June 30, 1982 whose term expired on June 30, 1982 and whose successor has not been appointed and qualified shall be replaced in the following manner:

(1) Within sixty days from July 1, 1983 the mayor of the municipality within which such airport or facility is located with the approval of the governing authority of such municipality shall submit a list of two names for one appointment to the board.

(2) Within sixty days from July 1, 1983 if more than one such position is available then the chief executive officer of the parish in which the airport or facility is located with the approval of the governing authority of such parish shall submit a list of two names for one appointment to the board.

(3) In the event such airport or facility is located in more than one parish then the chief executive officer of each parish shall establish the order of priority by lot.

(4) In the event that all four such positions are available then the mayor of the municipality within which such airport or facility is located shall submit a list of two additional names.

(5) The terms of all persons appointed pursuant to the foregoing shall expire on June 30, 1987.

(6) Thereafter, all successors shall be appointed for terms of five years.

B. The following shall be applicable to all appointments made subsequent to July 1, 1983:

(1) In the event that the governing authority of the parish in which the airport or facility is located or the mayor of the municipality within which such airport or facility is located does not submit the lists hereinabove provided for within sixty (60) days from the date a vacancy occurs, then the mayor of the municipality which owns and operates the airport or facility with the approval of the governing authority of such municipality shall make the appointment.

(2) In the further event that the mayor of the municipality which owns and operates the airport or facility does not make the appointment within sixty (60) days of receipt of such list and the governing authority of said municipality does not approve same within said sixty (60) days, then the chief executive officer with the approval of the governing authority of the parishes submitting the list in which the airport or facility is located or the mayor of the municipality submitting the list of names with the approval of the governing authority of said municipality shall make the appointment.

Acts 1983, No. 25, §1, eff. June 9, 1983.



RS 2:132 - Airports a public purpose

§132. Airports a public purpose

A. Any lands acquired, owned, leased, controlled, or occupied by such cities, towns, or other political subdivisions for the purposes enumerated in R.S. 2:131 are acquired, owned, leased, controlled, or occupied for public, governmental, and municipal purposes.

B. No property expropriated or otherwise acquired for such purposes shall ever, directly or indirectly, be sold or donated to any foreign power, any alien, or any corporation in which the majority of the stock is controlled by any foreign power, alien corporation, or alien, or to any other state or political subdivision thereof so as to divest the sovereignty of the state wherein the same is located.

Acts 1983, No. 334, §1.



RS 2:133 - Private property may be acquired by purchase or expropriation

§133. Private property may be acquired by purchase or expropriation

Private property needed by a city, town, or other political subdivision for an airport or landing field or for the expansion of an airport or landing field or for extension of runways may be acquired by grant, purchase, lease, or other means, if such political subdivision is able to agree with the owners of said property on the terms of such acquisition, and otherwise by expropriation.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:134 - Purchase price may be paid from bond issue or otherwise

§134. Purchase price may be paid from bond issue or otherwise

The purchase price or award for real property acquired, in accordance with the provisions of this Part, for an airport or landing field may be paid for by appropriation of monies available therefor or wholly or partly from the proceeds of the sale of bonds of said city, town, parish or other political subdivision, as the legislative body of such political subdivision determines; subject, however, to the adoption of a proposition therefor at a regular or special election, if the adoption of such a proposition is a prerequisite to the issuance of bonds of such political subdivision for public purpose generally.



RS 2:135 - REPEALED BY ACTS 1993, NO. 760, 1, EFF. JUNE 22, 1993.

§135. REPEALED BY ACTS 1993, NO. 760, §1, EFF. JUNE 22, 1993.



RS 2:135.1 - Authority to equip, improve, establish fees and charges, and lease airport facilities

§135.1. Authority to equip, improve, establish fees and charges, and lease airport facilities

A. Airport districts, airport authorities, and other political subdivisions, including the New Orleans Aviation Board, which establish or operate airports or landing fields or which acquire or set apart immovable property for such purpose may:

(1) Construct, equip, improve, maintain, and operate the same or vest authority for the construction, equipment, improvement, maintenance, and operation thereof, in an officer, board, or sponsor of such political subdivision. The expense of construction, equipment, improvement, maintenance, and operation is a responsibility of the sponsor or its vested authority.

(2) Adopt regulations and establish charges, fees, and tolls for the use of such airports or landing fields, fix penalties for the violation of regulations, and establish privileges to enforce payment of the charges, fees, and tolls, except that such authority will not be used to discriminate against the use of such airports or landing fields by any legitimate aviation interest.

(3) Lease to any person, as defined in this Title, areas for operations space, improvements, including industrial development, and equipment on such airports or landing fields; provided that all leases of land, improvements, or equipment, except as hereinafter provided, shall be by public bid under the provisions of the Public Bid Law, R.S. 38:2181 et seq., or under the provisions on leases of public lands, R.S. 41:1211 et seq.

(4) Notwithstanding any provision of law to the contrary and specifically any provision contained in Paragraph (3) of this Subsection, the governing authority of any airport located in this state which is eligible to receive funding from the Federal Aviation Administration is authorized to lease to any person, as defined in this Title, land, areas for operations space, improvements, including industrial development, and equipment on airports or landing fields provided that any such governing authorities leasing land, improvements, or equipment, except as hereinafter provided, shall charge fair and reasonable prices for airport properties as determined by appraisals and fair market value comparisons in accordance with Federal Aviation Administration guidelines. The appraisals and fair market value comparisons required by this Paragraph shall be conducted and paid for by the governing authority of the airport.

(5) Notwithstanding any provision of law to the contrary and specifically any provision contained in Paragraph (3) of this Subsection, the governing authority of the Natchitoches Regional Airport is authorized to lease to any person, as defined in this Title, land, areas for operations space, improvements, including industrial development, and equipment on such airport or landing fields provided that the governing authority leasing such land, improvements, or equipment, except as hereinafter provided, shall charge fair and reasonable prices for airport properties as determined by appraisals and fair market value comparisons in accordance with Federal Aviation Administration guidelines. The appraisals and fair market value comparisons required by this Paragraph shall be conducted and paid for by the governing authority of the Natchitoches Regional Airport.

B.(1)(a) The public bid requirement provided for by Paragraph A(3) shall be at the option of the sponsor when such sponsor is leasing operations space of less than two hundred fifty square feet.

(b) The advertisements shall set forth a description of the property to be leased, the time when bids therefor will be received, and a short summary of the terms, conditions, and purposes of the lease to be executed. The public bids provided for in this Part shall be secret, sealed bids and shall be mailed or delivered to the lessor at its domicile address. The advertisements provided for in this Section shall constitute judicial advertisements and legal notices as required in accordance with the provisions of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950. At the date and hour mentioned in the advertisement for consideration of bids, the bids shall be publicly opened by the lessor at its office.

(c) The lessor shall accept only the highest bid submitted which yields the greatest benefits to the public in services and financial return to it by a person or persons who meet all of the conditions of this Part. The lessor shall have the right to reject all bids.

(d) The lessor may execute any lease granted under such terms and conditions that it deems proper or as otherwise provided in this Part.

(e) All leases signed by the lessor shall be executed in sufficient counterparts to be disposed of as follows: one copy shall be furnished to the lessee; one copy shall be recorded in the conveyance records of each parish in which the land lies; one copy shall be furnished to the secretary of the Louisiana Department of Transportation and Development; and one copy shall be retained in the records of the lessor.

(2) All leases executed under the provisions of this Section shall provide for consideration to be paid annually or monthly as provided for in the lease. All such leases shall be for a period not exceeding ten years, except as follows:

(a) A lessor may grant an option to extend the primary lease for an additional period of not more than ten years to any lessee who leases such land or holds a ten-year lease in full force on or after August 15, 1999, when such lessee has, within the ten-year term of the lease, added or contracted for permanent improvements to be constructed or placed on or made to the land in the amount of not less than twenty thousand dollars, has provided written notification to the lessor of his desire to extend the primary lease, and has provided a proper showing that such improvements have in fact been made or contracted for.

(b) When a lease provides for the addition or construction of improvements on or to the land to a value in excess of sixty thousand dollars for non-air carrier airports or one hundred thousand dollars for air carrier airports, and further provides that such improvements will become the property of the lessor without any cost to the lessor, the lessor may grant an option to the lessee to extend the primary term of the lease for an additional ten-year period, or part thereof, for each sixty thousand dollars of improvements or additions for non-air carrier airports or one hundred thousand dollars worth of improvements or additions for air carrier airports made on or to the land, not to exceed a maximum term of one hundred years.

C. Where private property adjoining an airport is acquired by a public body pursuant to provisions of Section 133 of this Title, leases may be entered into between the airport owner and the owner of said property without advertising or competitive bidding, the terms of which shall be determined by the appraised value of the land and/or buildings so acquired in relation to the lease periods described in Subsection B of this Part.

D. Where the lessor has constructed or contemplates the construction of a building or other improvements in order to expand the services of the airport, the lessor may execute a lease for a period not to exceed twenty-five years and provide for a monthly or annual rental, payable monthly or annually in advance, and advertise in accordance with Subsection A, such lease may provide for the option to renew on stipulated conditions, without further advertising or competitive bidding, for periods not to exceed an additional twenty-five years.

E.(1) It having been determined that the financial stability of the state's air carrier airports is dependent upon the ability to enter into long-term lease agreements with air carriers and fixed base operators in order to assure the resources necessary for the financing of improvements for, and the maintenance of, such airports and that the nature of the lease arrangements customarily entered into with such air carriers and fixed base operators at air carrier airports makes it unnecessary and undesirable that such lease agreements be subject to advertisement and competitive bidding because leased premises or improvements normally are constructed to the individual specifications of the air carriers and fixed base operators with the lease payments being designed to cover the cost of such premises or improvements, and it having been determined that public convenience and necessity so requires, it hereby is provided that, notwithstanding any other provision of law to the contrary, leases of airport operational space, facilities, equipment, and other airport land and improvements at airports may be entered into with air carriers and fixed base operators for initial terms of up to thirty years, and optional extension terms of up to an additional twenty-five years, without advertising or competitive bidding.

(2)(a) The term "air carrier" as used herein means a party certificated under state or federal law to provide scheduled air transportation of persons, property or mail.

(b) The term "fixed base operator" or "FBO" means an individual or a firm operating at an airport and providing general aircraft or air cargo services including but not limited to maintenance, storage, repair, and ground and flight instructions.

(c) The term "air carrier airport" means a facility served by an air carrier certificated by the Civil Aeronautics Board under Section 401 of the Federal Aviation Act of 1958 (as amended) or by an air carrier operating under an exemption to Section 401 of the Act granted by the Civil Aeronautics Board for scheduled commuter airline service.

F. Notwithstanding any provisions of law to the contrary, no municipality, parish, airport district, airport authority, or other political subdivision may grant a lease of an entire airport nor may the public be deprived of its rightful, equal, and uniform use of the airport or landing field or portion thereof, except at such times as may be required in the interest of public safety and no exclusive concession, license, or lease agreement may be made relative to the business of servicing, repairing, or furnishing of supplies for aircraft, or the sale, rental, or leasing of aircraft or flight instruction. Prospective lessees providing such services must have complied with the minimum aeronautical standards established by the lessor and approved by the office of aviation of the Department of Transportation and Development.

G. Lease agreements entered into with fixed-base operators prior to June 22, 1978, may be amended so as to provide for an initial or primary term of up to thirty years and optional extension terms of up to an additional twenty-five years without advertising or competitive bidding, with the terms, conditions, fees, and rentals in such lease agreement to be agreed upon by the authority and the fixed-base operator.

H. The provisions of this Section shall not apply to the Department of Military Affairs of the state of Louisiana when leasing airport space at a publicly-owned airport for military purposes.

I.(1) The Acadiana Regional Airport is the site of a former United States naval air station, now owned by Iberia Parish by deed from the United States, consisting of facilities conducive to use in heavy aircraft maintenance to, severally and singularly, manufacture, store, maintain, retrofit, or repair aircraft in excess of eighty-eight thousand pounds commonly used in the air carrier industry. Notwithstanding any other provision of law to the contrary, leases of airport operational space, facilities, equipment, and other airport land and improvements at Acadiana Regional Airport may be entered into with persons engaged in the manufacture, storage, maintenance, retrofitting, repair, or maintenance of aircraft in excess of eighty-eight thousand pounds used by the military services of the United States or any state, or private person engaged in air carrier operations, or scheduled commuter operations, or nonscheduled charter of persons, or property, or mail, for initial terms of up to thirty years, and for optional extension terms of up to an additional twenty-five years, without advertising or competitive bidding. Any lease undertaken under the provisions of this Subsection shall provide conditions to assure that the area of the lease shall be suitably maintained in a safe and serviceable condition; that services shall be provided on a fair, equal, and not unjustly discriminatory basis; and that charges for services shall be fair, reasonable, and not unjustly discriminatory.

(2) Any construction projects undertaken under the provisions of this Subsection shall be performed in accordance with the provisions of R.S. 38:2211 et seq.

J. All leases with a term of five years or more shall contain a provision for periodic adjustments based on a recognized economic index.

K. Public-use areas such as airport taxiways shall not be included in the lease area. If public fueling facilities are included within the area to be leased, provisions must be made for right of public access. Nothing in the lease shall authorize the use of the lease area to block access to any other area or any public fueling service of the airport facility.

L.(1) Notwithstanding any other provision of law to the contrary, leases of public airport operational space, facilities, equipment, and other airport land and improvements at any air facility may be entered into with persons engaged in the manufacture, storage, maintenance, retrofitting, repair, or maintenance of aircraft in excess of eighty-eight thousand pounds commonly used by the military services of the United States or any state, or private person engaged in air carrier operations, or scheduled commuter operations, or nonscheduled charter of persons, or property, or mail, for initial terms of up to thirty years, and for optional extension terms of up to an additional twenty-five years, without advertising or competitive bidding.

(2) Any lease shall provide conditions to assure that the area of the lease shall be suitably maintained in a safe and serviceable condition; that services shall be provided on a fair, equal and not unjustly discriminatory basis; and that charges for services will be fair, reasonable, and not unjustly discriminatory.

M.(1) The lease shall preclude the lessee fixed-base operator from requiring the users of other leased areas to secure goods and services exclusively from such fixed-base operator. In no case shall a fixed-based operator be leased more apron space than that for which an immediate demonstrated need has been shown. Sponsors shall ensure that apron space not necessary to current operations shall be available upon request to future tenants. Therefore, where there is only one fixed-base operator on an airport and there is more apron space than required for the operation of such operator, only that space actually required for such operation shall be leased to the existing fixed-based operator.

(2) The lessor may designate within a lease agreement the time limit within which construction of a fixed-based operation facility shall begin.

N.(1) The obligation to make a public airport available for the use and benefit of the public does not impose any requirement to permit access from adjacent property or through-the-fence operations as defined in R.S. 2:1(26). The sponsor of a public airport is entitled to seek the recovery of initial and continuing costs of providing a public use air operation area from all users including those operating from off-airport property. The development of an aeronautical enterprise on land uncontrolled by the sponsor of the public airport can result in competitive advantage for the through-the-fence operator to the detriment of the airport and on-airport operators. Therefore, the airport sponsor shall obtain from the off-airport user fair market value. A through-the-fence lease agreement shall be fair, nondiscriminatory, and in compliance with on-airport lease agreement provisions.

(2) The governing authority of a public airport may require any person or legal entity proposing to engage in through-the-fence air operation area operations to enter into an airport user agreement prior to the commencement of said operations. The user agreement may include a fee schedule, user fee, and other terms and conditions for the use of the airport by the through-the-fence operator. Such user agreement shall be fair, reasonable, and nondiscriminatory.

(3) The provisions of this Subsection shall not apply to the activities of aerial applicators which shall be in compliance with and controlled by the provisions of R.S. 2:135.3.

O. Notwithstanding any provision of law to the contrary, airport districts, airport authorities, airport sponsors, and other political subdivisions which establish or operate airports or landing fields or which acquire or set apart immovable property for such purposes may lease lands of which they have title, custody, or possession on a share basis for the agricultural purpose of planting, cultivating, growing, and harvesting any agricultural crops with the terms, conditions, fees, and rentals in such lease to be agreed upon by the lessor and the agricultural tenant provided such agreement is commensurate with agricultural standards within the geographic area.

P. The provisions of this Section shall have no effect on the provisions of R.S. 33:130.351 through 130.359.

Added by Acts 1978, No. 78, §1, eff. June 22, 1978. Amended by Acts 1980, No. 181, §1; Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1984, No. 340, §1, eff. July 2, 1984; Acts 1989, No. 670, §1, eff. July 7, 1989; Acts 1990, No. 280, §1; Acts 1991, No. 478, §1; Acts 1993, No. 760, §2, eff. June 22, 1993; Acts 1999, No. 836, §1; Acts 2003, No. 404, §1; Acts 2003, No. 1174, §1; Acts 2005, No. 360, §1; Acts 2005, No. 390, §1, eff. July 1, 2005; Acts 2005, No. 478, §1, eff. July 1, 2005.



RS 2:135.2 - Distribution of sales tax revenue

§135.2. Distribution of sales tax revenue

When an airport is located in more than one political subdivision, sales and use tax revenues generated at the airport shall be distributed to each of the political subdivisions based upon the acreage contained in each political subdivision in relation to the total acreage of the airport. The provisions of this Section shall apply only if the majority of the acreage of such airport is located within the parish of Jefferson.

Acts 1991, No. 894, §1; Acts 2011, 1st Ex. Sess., No. 8, §1.



RS 2:135.3 - Aerial applicators; discrimination prohibited

§135.3. Aerial applicators; discrimination prohibited

A. No city, town, or other political subdivision of this state which establishes airports or landing fields, or which acquires, leases, or sets apart real property for such purposes shall use any aspect of its authority to discriminate against the use of such airports or landing fields by any aerial applicator appropriately licensed by the Department of Agriculture for aerial application of seeds, fertilizers, or pesticides provided such aerial applicator complies with all regulations as may be promulgated by the airport owner or operator or the Department of Transportation and Development for the furtherance of flying safety and protection of the airport environs.

B. In the event that any airport authority objects to the use of its facilities by a licensed aerial applicator, the office of agricultural and environmental sciences of the Department of Agriculture and Forestry shall upon request send a representative to inspect and monitor the field prior to, during, and after the use by the aerial applicator to ascertain if any harmful chemicals and other residues remain as a result of the use by the aerial applicator. If the commissioner of the Department of Agriculture and Forestry determines that the applicator is or has been in violation, the commissioner shall have the authority to suspend the offending applicator from further use of the airport or landing strip.

C. Nothing in this Section shall be construed to circumvent the rules, regulations, or orders of the Federal Aviation Administration which, as the agent of the federal government, promulgates rules, regulations, and orders which are the national standard for aviation and airport safety and operations.

Acts 1997, No. 76, §1; Acts 2008, No. 52, §1, eff. June 5, 2008.



RS 2:136 - Funds for operation may be raised by taxation and otherwise

§136. Funds for operation may be raised by taxation and otherwise

The local public authorities having power to appropriate monies within the cities, or other political subdivisions of this state, acquiring, establishing, developing, operating, maintaining, or controlling airports or landing fields under the provisions of this Part, may appropriate and cause to be raised by taxation or otherwise in such political subdivisions, monies sufficient to carry out therein the provisions of this Part; and may use for such purposes monies derived from the airports or landing fields.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:137 - Authority to acquire rights or privileges for lights and markers

§137. Authority to acquire rights or privileges for lights and markers

Cities, towns, and other political subdivisions of this state may acquire the right or privilege for a term of years, or perpetually, to place and maintain suitable marks for the daytime, and to place, operate, and maintain suitable lights for the nighttime marking of buildings, or other structures or obstruction for the safe operation of aircraft utilizing airports and landing fields acquired or maintained under the provisions of this Part. Such rights or privileges may be acquired by grant, purchase, lease, or expropriation in the same manner as is provided in R.S. 2:133 for the acquisition of the airport or landing field itself or the expansion thereof.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:138 - Authority to police airports

§138. Authority to police airports

Cities, towns, or other political subdivisions of this state acquiring, establishing, developing, operating, maintaining, or controlling airports or landing fields, without the geographical limits of such subdivisions, under the provisions of this Part, may promulgate, amend, and enforce police regulations for such airports or landing fields.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:139 - Supervision

§139. Supervision

All cities, towns, or other political subdivisions of this state in the construction, expansion, lease, control, equipment, improvement, maintenance, operation, regulation, and policing of airports and landing fields for the use of aircraft and in the acquisition of rights and privileges for lights and markers as provided for in this Part shall obtain the consent and approval of the department of all plans or proposed work in such construction, expansion, lease, control, equipment, improvement, maintenance, operation, regulation, and policing and the department shall have supervision thereof.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1987, No. 253, §1.



RS 2:140 - Intent of this Part

§140. Intent of this Part

It is the intent of this Part that all provisions herein relating to the issuance of bonds and the levying of taxes for airport and landing field purposes, and the expropriation for airports, landing fields, and airports facilities, shall be construed in accordance with general provisions of the law governing the right and procedure of municipalities, or other political subdivisions to expropriate property, issue bonds, and levy taxes.

Amended by Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:141 - Short title

§141. Short title

This Part may be known as the Uniform Airports Law.



RS 2:181 - Authority of municipalities and parishes to incur and refund debt and issue bonds

PART III. FINANCING BY PARISHES AND MUNICIPALITIES

SUBPART A. INDEBTEDNESS AND BONDS; GENERAL

TAX REVENUE

§181. Authority of municipalities and parishes to incur and refund debt and issue bonds

Airports and landing fields being works of public improvement, municipal corporations or parishes of the state may incur and refund debt and issue negotiable bonds for acquiring, building, equipping or maintaining such airports and landing fields, or for any one or more of such purposes, by such municipal corporations or parishes, as provided by Section 14 of Article XIV of the Constitution of Louisiana.



RS 2:182 - Bonds to be authorized by vote of property taxpayers; special election

§182. Bonds to be authorized by vote of property taxpayers; special election

No bonds shall be issued hereunder until they have been authorized by vote of a majority in number and amount of the property taxpayers, qualified to vote under the constitution and laws of this state, who vote at any election held hereunder. The respective municipalities and parishes may call a special election and submit to the qualified taxpaying voters the question of incurring debt and issuing negotiable bonds hereunder. The governing authority shall call a special election for the purpose when requested so to do by the petition, in writing, of one-fourth of the property taxpayers eligible to vote at the election.



RS 2:183 - Election; resolution

§183. Election; resolution

The election shall be ordered by resolution which states the purposes for which the debt is to be incurred, the amount of the debt, the number of years for which the bonds are to run, and the maximum rate of interest.



RS 2:184 - Procedure for incurring and refunding debt and issuing bonds

§184. Procedure for incurring and refunding debt and issuing bonds

The manner and method of incurring and refunding debt and issuing negotiable bonds hereunder shall be in every respect the same as that prescribed in Chapter 4, Sub-title II of Title 39.



RS 2:221 - Anticipation of revenues from special tax; borrowing money; negotiable certificates of indebtedness

SUBPART B. ANTICIPATION OF REVENUES FROM

SPECIAL TAX

§221. Anticipation of revenues from special tax; borrowing money; negotiable certificates of indebtedness

Airports and landing fields being works of public improvement, any of the various municipalities and the police jury of any of the various parishes throughout the state, in order to pay for acquiring, building, constructing, equipping or maintaining airports and landing fields by such municipality or by such parish in which a special tax has been voted and authorized on behalf of such municipality or parish, under the provisions of Section 10 of Article X of the Constitution of Louisiana, may anticipate the revenues to be realized from the special tax for a period of not more than ten years, and may borrow money on behalf of the municipality or parish for which the special tax was voted, to be used for any of the purposes for which the special tax was voted, and may issue negotiable certificates of indebtedness covering the loan.



RS 2:222 - Limitation on amount to be borrowed

§222. Limitation on amount to be borrowed

The amount borrowed for and on behalf of any municipality or parish shall in no case exceed seventy-five per cent of the estimated income to be realized from the special tax previously voted in the municipality or parish.



RS 2:223 - Dedication of special tax

§223. Dedication of special tax

The special tax so voted and collected in the municipality or parish, and the income therefrom, shall be dedicated and set aside to the payment of the certificates of indebtedness as they mature.



RS 2:224 - Certificates of indebtedness; payment; interest; issuance

§224. Certificates of indebtedness; payment; interest; issuance

Certificates of indebtedness shall be made due and payable annually, the last not later than March 1st of the year following the last of those years in which the special taxes so dedicated are to be levied; the certificates of indebtedness shall bear a rate of interest not greater than six per cent, shall be issued in such a manner and form as the governing authority issuing them provides by ordinance, and when issued, as herein prescribed, shall be legal and valid obligations of the municipality or parish for and on whose behalf they have been issued.



RS 2:225 - Existing authority, certificates of indebtedness or laws unaffected

§225. Existing authority, certificates of indebtedness or laws unaffected

Nothing contained in this Sub-part shall affect in any manner the authority of municipalities or police juries to issue certificates of indebtedness to pay their current expenses under the statutes now in force, or affect certificates or other evidences of indebtedness already issued by any municipality or parish and payable out of the revenues of future years, or affect in any manner the existing laws relating to parishes anticipating their revenues for future years.



RS 2:261 - Dedication and expenditure of part of alimony tax by municipalities and parishes for airports; certificates of indebtedness

SUBPART C. USE OF GENERAL ALIMONY TAX

§261. Dedication and expenditure of part of alimony tax by municipalities and parishes for airports; certificates of indebtedness

The police juries of the various parishes, and the governing authorities of municipalities may dedicate and expend not to exceed one-half mill for any one year, out of their general alimony tax, may anticipate the tax, may borrow money and issue negotiable certificates of indebtedness payable therefrom bearing interest at a rate not exceeding six percent per annum, and for not exceeding ten years from date, payable annually or semi-annually, for the acquisition, improvement, maintenance, and support of airports and landing fields, or acquiring the same to be donated to the United States for military purposes, military posts, and flying fields, and may pledge the tax so dedicated to the payment of the certificates and the interest thereon. When the tax is so pledged it shall be annually assessed and collected and be used only for the payment of the certificates of indebtedness and the interest due thereon.



RS 2:311 - Definition; political subdivisions may create airport districts

PART IV. AIRPORT DISTRICTS

SUBPART A. GENERAL PROVISIONS

§311. Definition; political subdivisions may create airport districts

A. "Political subdivision(s)" as used in this Part means any parish of this state as well as any county of another adjoining or adjacent state which is authorized by the law of that state to engage in a joint endeavor for the creation and operation of an airport district with a political subdivision of this state. In any such joint endeavor, except to the extent manifestly inconsistent with this Part, the law of that state will govern the acquisition of lands in such other state, and the appointment, term of service, and compensation for commissioners appointed by or for such county.

B. The governing authorities of the parishes may create airport districts composed of territory located within one or more political subdivisions and such districts may comprise a combination of or parts of political subdivisions or municipalities, either both or severally, provided, however, that when an incorporated municipality is included in an airport district, the governing authority of the municipality shall concur by resolution in its inclusion in the district and in the boundaries of the district.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:312 - Airport districts subdivisions of the state

§312. Airport districts subdivisions of the state

Any airport district or portion of an airport district geographically located in the state shall be a political subdivision of the state within the meaning of Sections 30 et seq. of Article VI of the Constitution of Louisiana and of the provisions of the Louisiana Revised Statutes relating to the levy of taxes, the incurring of debt, and issuing of bonds.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:313 - Creation of airport districts; notice of intention

§313. Creation of airport districts; notice of intention

The governing authority of each political subdivision whose territory is to be included within a proposed airport district shall give notice of intention to create the airport district. The notice shall be ordered by resolution stating the territory of which the district is to be composed and the proposed boundaries of the district. The notice shall embrace substantially all matters required to be in the resolution ordering the notice, and shall set forth in addition the date, hour, and place at which the governing authority will in open session conduct a hearing and proceed to create the district.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:314 - Creation of airport district; publication of notice of intention

§314. Creation of airport district; publication of notice of intention

The notice of intention to create an airport district, provided for in R.S. 2:313, shall be published once a week for four successive weeks, the first publication being not less than thirty days before the date fixed for the hearing. The publication of the notice shall be in a newspaper in the parish, or if there is none, the notice shall be posted at two public places in the parish and published in a newspaper in an adjoining parish.

Amended by Acts 1975, No. 659, §1.



RS 2:315 - Creation of airport district; hearing

§315. Creation of airport district; hearing

At the time and place designated in the notice provided for in R.S. 2:313, the governing authority shall hear all objections interposed to the boundaries of the proposed airport district and to the inclusion of the property proposed to be included in the district. The governing authority may adjourn the hearings from time to time. At the hearings the governing authority may change the boundaries of the proposed district by excluding therefrom the lands of persons objecting or by including the lands of persons petitioning to be included therein.

Amended by Acts 1975, No. 659, §1.



RS 2:316 - Creation of airport district in one parish; resolution

§316. Creation of airport district in one parish; resolution

After disposing of all objections, the parish governing authority shall, if it determines to create the airport district within the parish, adopt a resolution fixing the boundaries of the district and giving it a numerical designation and name. The governing authority of any municipality included in the airport district shall, by resolution adopted after the boundaries are fixed, concur in the fixing of the boundaries before the action of the parish governing authority is final. The decision of the parish governing authority, when concurred in by municipalities included within the district, is final.

Amended by Acts 1975, No. 659, §1.



RS 2:317 - Creation of airport district in more than one parish; joint resolution

§317. Creation of airport district in more than one parish; joint resolution

When a proposed airport district includes territory situated in more than one political subdivision, it shall be created by joint resolutions of the governing authority of each political subdivision whose territory is included, or by resolution of one approved by the other.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:318 - Formation of airport district; publication of notice

§318. Formation of airport district; publication of notice

Notice of the formation of the airport district shall be given by publication one time in the same newspaper or in the same manner in which the notice of intention to create the district was published.

Amended by Acts 1975, No. 659, §1.



RS 2:319 - Governing authority in district composed of land in one parish

§319. Governing authority in district composed of land in one parish

A. Except as otherwise provided by law, the governing authority of an airport district composed of land situated in only one parish may either be the governing body of the parish in which the district is located, in which case the officers of the parish governing body shall be the officers of the airport district, or the governing body of the parish creating the airport district, may, in the resolution creating the airport district provided for in R.S. 2:316, provide that a board of commissioners composed of either five, seven, or nine members, so designated at the option of the governing body of the parish creating the airport district, shall be the governing authority of the airport district and shall be selected by the governing body of the parish creating the airport district. The governing body of any parish which has heretofore created an airport district prior to August 21, 1975, and is serving as the governing authority of such airport district may elect to appoint a board of commissioners as the governing authority of such airport district; however, such election shall not have the effect of affecting or impairing in any manner any obligations incurred by the airport district prior to such election, and shall not relieve the governing body of the parish of any liability with respect to any outstanding obligations incurred for airport purposes prior to such election, nor shall the newly appointed board of commissioners be deemed to have assumed any obligations incurred by the governing body of the parish for airport purposes prior to their appointment.

B. Notwithstanding any provision of law to the contrary, an airport district composed of land situated in Beauregard Parish shall be governed by a board of commissioners composed of ten members. The board of commissioners shall be selected by the governing authority of Beauregard Parish.

Amended by Acts 1975, No. 659, §1; Acts 1977, No. 313, §1; Acts 1999, No. 836, §1; Acts 2011, No. 46, §1; Acts 2013, No. 145, §1.



RS 2:320 - Governing authority in district composed of land in more than one political subdivision or consisting of two or more political subdivisions; board of commissioners

§320. Governing authority in district composed of land in more than one political subdivision or consisting of two or more political subdivisions; board of commissioners

A. The governing authority of an airport district composed of land situated in more than one political subdivision shall be a board of commissioners for the district, chosen as follows:

(1) Where an airport district is composed of land situated in two political subdivisions, there shall be a board of commissioners composed of five members. The governing body of each political subdivision whose territory is included in the district shall appoint two members and the four members so appointed shall select a fifth member who shall be a resident of the airport district.

(2) Where an airport district is composed of land situated in three political subdivisions, there shall be a board of commissioners composed of seven members. The governing body of each political subdivision whose territory is included in the district shall appoint two members and the six members so appointed shall select a seventh member who shall be a resident of the airport district.

B. The governing authority of an airport district consisting of two or more political subdivisions of this and an adjoining state shall consist of one member appointed by each of the political subdivisions comprising such district and a final member selected by the members so appointed.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983. Acts 1983, No. 334, §1.



RS 2:321 - Board of commissioners; tenure and compensation

§321. Board of commissioners; tenure and compensation

Louisiana members of boards of commissioners for airport districts shall be appointed for a term of not more than five years from the date they assume their duties and shall serve without compensation; however, all members of boards of commissioners shall serve at the will of the governing bodies of the respective parishes appointing such commissioners.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1999, No. 836, §1.



RS 2:322 - Treasurer of district; bond

§322. Treasurer of district; bond

The treasurer of an airport district shall furnish a special bond for the faithful performance of the duties of his office. The governing authority of the airport district shall fix the amount of the bond and the airport district shall pay the premium for the treasurer's bond.

Amended by Acts 1975, No. 659, §1.



RS 2:323 - Domicile of district

§323. Domicile of district

The domicile of the airport district shall be designated in the resolution or resolutions creating said district. The domicile so designated may be at any place located within the boundaries of the airport district, or may be the seat of any political subdivision a portion of which is included within the boundaries of the airport district.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:324 - Abolition of district or change of boundaries

§324. Abolition of district or change of boundaries

The parish governing authorities may repeal any ordinance creating an airport district, may abolish a district, or may change its boundaries; neither the existence of a district nor the boundaries thereof shall be affected in a manner to impair any obligations incurred by the district during its existence.

Amended by Acts 1975, No. 659, §1.



RS 2:325 - Abolition of district or change of boundaries; notice of intention and hearing

§325. Abolition of district or change of boundaries; notice of intention and hearing

Before a parish governing authority shall abolish an airport district or change its boundaries, it shall by resolution declare its intention and fix a date for a hearing. Notice of the hearing shall be given in the manner prescribed in R.S. 2:313 relative to the formation of an airport district. The hearing shall be held before any order affecting the existence of boundaries is entered by the governing authority.

Amended by Acts 1975, No. 659, §1.



RS 2:326 - Authority of airport district

§326. Authority of airport district

A. An airport district is a public corporation and has all powers of public corporations including the right and power to incur debt and contract obligations, to sue and be sued, to have a corporate seal, and to perform in its corporate capacity and in its corporate name all acts necessary and proper for the purpose of acquiring, constructing, maintaining, and operating airports and airport facilities, including both movable and immovable property.

B. An airport district may expropriate property for the purpose of acquiring the necessary land and rights of way for the construction of airports and for the construction of roads, drains, or other facilities necessary or incidental to the construction and operation of airports. No airport district shall expropriate property outside the boundaries of said district. If the district was formed by a single municipality or political subdivision, no property shall be expropriated by the district without the concurrence of the governing authority of said municipality or political subdivision. If an airport district was formed by two or more municipalities or political subdivisions, no property shall be expropriated in any one thereof without the concurrence of the governing authority of that municipality or political subdivision.

C. An airport district, through its governing authority, may by resolution or ordinance establish, maintain, and collect proper and reasonable rates, charges, rents, or other fees for the use of the facilities of the airport. The governing authority may provide for the housing of any airplane at suitable facilities within a district. An airport district may adopt and enforce regulations necessary for the protection of the safety of persons using airports constructed and maintained by the district.

D. An airport district may enter into agreements with the United States or with any state or federal agency necessary to procure aid and grants to assist the district in carrying out the purposes for which it was created.

Amended by Acts 1975, No. 659, §1. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983; Acts 1993, No. 984, §1.



RS 2:327 - Issuance of bonds

§327. Issuance of bonds

No bonds shall be issued by airport districts under this Part until they are approved by a vote of a majority in number of the qualified electors of the district, voting at an election held in the district for that purpose.

Amended by Acts 1975, No. 659, §1.



RS 2:328 - Incurring debt and issuing bonds; special election

§328. Incurring debt and issuing bonds; special election

An airport district may call a special election and submit to the qualified electors of the district the question of incurring debt and issuing negotiable bonds under this Chapter. The election shall be ordered by resolution which shall state the purposes for which the debt is to be incurred, the amount of the debt, the number of years for which the bonds are to run, and the maximum rate of interest. The method of incurring and refunding debt and issuing negotiable bonds under this Chapter shall be the same as that prescribed in Chapter 4, Subtitle II of Title 39.

Amended by Acts 1975, No. 659, §1.



RS 2:329 - Authority to levy special tax

§329. Authority to levy special tax

Whenever an election is called by the governing authority of an airport district to vote on the question of incurring debt and issuing bonds for the purpose of acquiring, constructing, equipping, or maintaining an airport or airport facilities, the governing authority of the district may submit to the qualified electors of the district in the same election, in the manner provided in Chapter 4, of Subtitle II of Title 39, a proposition to levy a special tax for the purpose of maintaining and operating the airport and airport facilities to be acquired or constructed by the district. The special tax shall not exceed five mills on the dollar for a period not to exceed ten years. The provisions of this Section shall not prohibit the voting of such maintenance tax by any airport district which has acquired or proposes to acquire its airport and airport facilities through means other than the issuance of bonds, nor shall they prohibit the submission of such a proposition at a time other than that at which an election is called for the purpose of authorizing the incurring of debt and issuance of negotiable bonds therefor.

Amended by Acts 1975, No. 659, §1.



RS 2:330 - Part is full authority for creation of district

§330. Part is full authority for creation of district

This Part is full authority for the creation of airport districts without reference to any other Part. No proceedings with respect to the creation of airport districts are necessary except as required by this Part. Publication of notices required by this Part may be in any newspaper conforming to the terms of this Part without regard to designation thereof as the official journal of the airport district.

Amended by Acts 1975, No. 659, §1.



RS 2:331 - Authority to acquire or improve land for industrial parks

§331. Authority to acquire or improve land for industrial parks

A. In addition to any other authority conferred by the constitution and statutes of this state, any airport district, commission, board or airport authority may acquire, except by expropriation, and/or improve land for industrial parks within the limits of the district, commission, board or authority, and may acquire, purchase, construct or improve industrial plant buildings and necessary property and appurtenances thereto and lease, by suitable and appropriate contract, to any enterprise locating or existing within such airport district, commission, board or airport authority, a plant site, appurtenances and plant building or buildings, either, both or severally. Leases authorized to be executed hereunder may be entered into by the airport district without advertisement for bids, provided that any lease having a term of three years or longer shall first be submitted to and approved by the Board of Commerce and Industry of the State of Louisiana.

B. Such works are hereby declared to be works of public improvement and moneys of an airport district or airport authority may be expended for such public purposes. Any airport district, commission, board or airport authority may contract for and receive grants and/or loans from the United States government and any statutory agency or department or instrumentality thereof, or any department, board, commission, agency or political subdivision of this state in carrying out the purposes of this Section.

Added by Acts 1975, 1st Ex.Sess., No. 36, §1, eff. Feb. 20, 1975. Acts 1983, 1st Ex. Sess., No. 26, §1, eff. Jan. 19, 1983.



RS 2:341 - Ascension-St. James Airport and Transportation Authority; creation; domicile; membership; terms

SUBPART B. ASCENSION-ST. JAMES AIRPORT AND

TRANSPORTATION AUTHORITY

§341. Ascension-St. James Airport and Transportation Authority; creation; domicile; membership; terms

A. There is hereby created in the executive department of the state of Louisiana the Ascension-St. James Airport and Transportation Authority which is hereby declared to be a body corporate and public composed of all the territory in the parishes of Ascension and St. James and shall constitute an instrumentality of the state of Louisiana exercising public and essential governmental functions.

B. The domicile of the authority shall be in the town of Convent; provided that by appropriate action of the board of commissioners, said domicile may be relocated within the geographical boundaries of the authority.

C.(1) The control and management of the affairs of the Ascension-St. James Airport and Transportation Authority shall be vested in a board of commissioners to be composed of seven qualified electors, three of whom shall reside in the parish of St. James to be appointed by the governor from a list of nominations submitted by the members of the legislature serving the parish of St. James, and three of whom shall reside in the parish of Ascension to be appointed by the governor from a list of nominations submitted by the members of the legislature serving the parish of Ascension, and one appointed by the governor residing within the geographical boundaries of the authority, all subject to confirmation by the Senate. The commissioners shall hold office at the pleasure of the appointing governor.

(2) Commissioners may receive per diem of seventy-five dollars for each meeting attended, not to exceed twenty-four meetings in one calendar year, as funds are appropriated by the parish governing authorities of Ascension and St. James Parishes or as otherwise made available for such purpose.

Added by Acts 1982, No. 819, §1. Amended by Acts 1984, No. 770, §1, eff. July 13, 1984; Acts 1988, No. 68, §1.



RS 2:342 - Authority of Ascension-St. James Airport and Transportation Authority

§342. Authority of Ascension-St. James Airport and Transportation Authority

The Ascension-St. James Airport and Transportation Authority is a public corporation and has all powers of public corporations including the right and power to incur debt and contract obligations, to sue and be sued, to have a corporate seal, and to perform in its corporate capacity and in its corporate name all acts necessary and proper for the purpose of acquiring, constructing, maintaining, and operating airports and airport facilities, including both movable and immovable property. The authority may expropriate property for the purpose of acquiring the necessary land and rights of way for the construction of airports and for the construction of roads, drains, or other facilities necessary or incidental to the construction and operation of airports. The authority shall not expropriate property outside the boundaries of the authority. No property shall be expropriated in any of the municipalities or parishes without the concurrence of the governing authority of that municipality or parish. The authority, through its board of commissioners, may by resolution or ordinance establish, maintain, and collect proper and reasonable rates, charges, rents, or other fees for the use of the facilities of the airport. The authority may adopt and enforce regulations necessary for the protection of the safety of persons using airports constructed and maintained by the authority. The authority may enter into agreements with the United States or with any state or federal agency necessary to procure aid and grants to assist the authority in carrying out the purposes for which it was created.

Added by Acts 1982, No. 819, §1; Amended by Acts 1988, No. 68, §1.



RS 2:343 - Issuance of bonds

§343. Issuance of bonds

No bonds shall be issued by the Ascension-St. James Airport and Transportation Authority under this Part until they are approved by a vote of a majority in number of the qualified electors of the district, voting at an election held in the district for that purpose.

Added by Acts 1982, No. 819, §1; Amended by Acts 1988, No. 68, §1.



RS 2:344 - Incurring debt and issuing bonds; special election

§344. Incurring debt and issuing bonds; special election

The Ascension-St. James Airport and Transportation Authority may call a special election and submit to the qualified electors of the district the question of incurring debt and issuing negotiable bonds under this Part. The election shall be ordered by resolution which shall state the purposes for which the debt is to be incurred, the amount of the debt, the number of years for which the bonds are to run, and the maximum rate of interest. The method of incurring and refunding debt and issuing negotiable bonds under this Part shall be the same as that prescribed in Chapter 4, Subtitle II of Title 39.

Added by Acts 1982, No. 819, §1; Amended by Acts 1988, No. 68, §1.



RS 2:345 - Authority to levy special tax

§345. Authority to levy special tax

A. Whenever an election is called by the board of commissioners of the airport and transportation authority to vote on the question of incurring debt and issuing bonds for the purpose of acquiring, constructing, equipping, or maintaining an airport or airport facilities, the board may submit to the qualified electors of the district in the same election, in the manner provided in Chapter 4 of Subtitle II of Title 39, a proposition to levy a special tax for the purpose of maintaining and operating the airport and airport facilities to be acquired or constructed by the authority. The special tax shall not exceed five mills on the dollar for a period not to exceed ten years.

B. The provisions of this Section shall not prohibit the voting of such maintenance tax by the authority which has acquired or proposes to acquire its airport and airport facilities through means other than the issuance of bonds, nor shall they prohibit the submission of such a proposition at a time other than that at which an election is called for the purpose of authorizing the incurring of debt and issuance of negotiable bonds therefor.

Added by Acts 1982, No. 819, §1. Amended by Acts 1988, No. 68, §1.



RS 2:347 - At-large members

SUBPART C. BOARD OF COMMISSIONERS; MEMBERSHIP

§347. At-large members

There shall be added to the membership of the board of commissioners of any airport authority composed of all the territory in two parishes, which board consists of seven members, two additional members who shall reside within the geographical boundaries of the authority and who shall be appointed by the governor, subject to confirmation by the Senate, to hold office at the pleasure of the appointing governor. The provisions of this Section shall not apply if either of the two parishes is Orleans Parish or if the affected airport or air transportation facility is municipally owned and operated.

Acts 1991, No. 289, §3; Acts 2011, 1st Ex. Sess., No. 8, §1.



RS 2:350.1 - Repealed by Acts 1999, No. 896, 1, eff. July 2, 1999.

PART IV-A. AIRPORT PLANNING

GRANT PROGRAM

§350.1. Repealed by Acts 1999, No. 896, §1, eff. July 2, 1999.



RS 2:350.2 - Repealed by Acts 1999, No. 896, 1, eff. July 2, 1999.

§350.2. Repealed by Acts 1999, No. 896, §1, eff. July 2, 1999.



RS 2:350.3 - Repealed by Acts 1999, No. 896, 1, eff. July 2, 1999.

§350.3. Repealed by Acts 1999, No. 896, §1, eff. July 2, 1999.



RS 2:351 - New Orleans International Airport

PART V. NEW ORLEANS INTERNATIONAL AIRPORT

§351. New Orleans International Airport

A. The city of New Orleans, acting by and through the New Orleans Aviation Board, an agency of the city, or such other agency as may be hereafter created by law as the successor thereof, is hereby authorized, with the approval of the city council, to acquire and construct improvements to and betterments and extensions of the Moisant International Airport, now known and hereinafter referred to as New Orleans International Airport, now owned and operated by the city of New Orleans, including a helioport or helioports. The city of New Orleans is also authorized to acquire by purchase, lease, contract, or exchange, such lands, easements, or other property or rights in property, located within or without the city of New Orleans, as may be necessary or convenient for the acquisition and construction of such improvements, betterments, extensions, and helioports, and the maintenance and operation of the said airport and helioports and all facilities related to air navigation, air safety, and aviation services.

In connection with the extension or improvement of said airport, the city shall have power to widen existing roads, streets, parkways, avenues, or highways, or to close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of said airport, with the consent of the parish or municipality affected, and may enter into contracts with any other political subdivision of the state of Louisiana for any of such purposes, which contracts shall contain such terms and conditions as may be agreed upon by the parties thereto, and no other authorization on the part of the city or any other such political subdivision to enter into such contracts shall be required except that contained herein.

The city may, with the consent of the parish or municipality affected, further relocate such electric, gas, water, or other public utility services as may be necessary in the construction of any extension or improvement to said airport.

For the purpose of providing additional revenues for the extension, betterment, and improvement of said airport, the city may construct thereon public recreation, business, trade, or other exhibition facilities and accommodations for public meetings, conventions, and all other kinds of assemblages for business and commercial purposes.

The city may accept grants, loans, or contributions from the United States government, the state of Louisiana, or any agency or instrumentality of either of them and may expend the proceeds thereof for any purpose connected with the ownership and operation of said airport.

B. For the purpose of providing for the acquisition and construction of any or all of the facilities referred to in Subsection A of this Section and for the purpose of funding or refunding any obligations incurred for said purposes or issued hereunder, the city of New Orleans, acting by and through the city council of said city, is authorized to issue obligations of said city in the form of bonds, notes, certificates, or other evidences of indebtedness payable and secured only in the manner hereinafter provided. Such obligations shall be payable solely from the revenues derived by the city from the use of the said airport and such facilities and shall not constitute an indebtedness of the city for which the city's general credit or taxing power is pledged, and shall not constitute bonds or indebtedness of the city within the meaning of any constitutional, statutory, or charter limitation or restriction upon the amount of bonds that may be issued by the city, or the amount of indebtedness which the city may incur, or the manner in which the obligations herein authorized may be issued and the indebtedness herein authorized may be incurred, other than the restrictions contained herein. Obligations issued pursuant to this Part shall constitute negotiable instruments within the meaning of the law governing negotiable instruments, and such obligations and the income therefrom are to be exempt from all taxation for state, parish, municipal, or other local purposes.

C. All obligations issued pursuant to the provisions of this Part shall be secured solely and only by a pledge of the revenues derived from the operation of the said New Orleans International Airport and any improvements to, and extensions and betterments of, the said airport heretofore or hereafter made, and shall be paid therefrom. These obligations shall not be secured by any tax, assessment, or levy upon the taxable property of the city of New Orleans or of any other political subdivision or out of any other funds or revenues of said city or of any other political subdivision. However, the city of New Orleans may include as a part of the cost of acquisition and construction of the said improvements to and betterments and extensions of the said New Orleans International Airport and pay from the proceeds of the sale of obligations issued pursuant to the provisions of this Part the interest upon the obligations issued hereunder for a period of three years from the date of such obligations, and all fees and expenses incident to the issuance of said obligations.

D. The city of New Orleans, acting by and through the New Orleans Aviation Board, with the approval of the city council, is empowered to, and shall, impose, charge, and collect, rates, fees, rentals, and other charges for the use of the said New Orleans International Airport and of the facilities constructed pursuant to this Part, in such amounts as will be sufficient at least to provide revenues adequate to maintain and operate the said airport and facilities heretofore or hereafter constructed, to pay the principal of and interest on and premiums, if any, upon redemption of such obligations, to provide for the renewal and replacement of any or all of the airport facilities and adequate reserves for all of such purposes, and for that purpose may contract for the operation of the said New Orleans International Airport or lease all or any part thereof, to any person or corporation, public or private, upon such terms and conditions, and for such period of years as the New Orleans Aviation Board may deem advisable, after having received the approval of the city council.

E. Obligations may be issued hereunder in definitive or temporary form from time to time in such amounts as may be determined by the city council of said city and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations and form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such place or places within or without the state of Louisiana and be subject to redemption prior to maturity upon such terms and with or without premiums, all as the said city council may determine and the city council approves and as set forth in said obligations. Such obligations shall be sold by the city council of the city of New Orleans at such price or prices as the city council shall determine at public sale, after advertisement thereof has been given as provided in R.S. 39:1426(A), or at a private sale after notice of intention thereof has been given as provided in R.S. 39:1426(B).

F. The issuance of obligations pursuant to the provisions of this Part shall be by resolution of the city council, which resolution may contain provisions constituting a part of the contract with the holders of such obligations regarding the application of the proceeds of the sale of such obligations, the custody, disbursement, and investment of such proceeds, and the pledge thereof as additional security for such obligations; the collection, deposit, disbursement, pledging, and assignment of all or any part of the gross or net revenues derived from the operation of the New Orleans International Airport or from any or all of the facilities acquired and constructed from the proceeds of sale of such obligations and any improvements, extensions, or betterments hereafter constructed or acquired and the pledging or assignment of any contracts or leases under which such revenues may accrue; the appointment of trustees, paying agents, and such other depositaries or fiscal agents as may be required for the benefit and security of the holders from time to time of obligations issued hereunder; the amount or proportion of revenues that may be applied to the cost of maintaining and operating the said New Orleans International Airport; the amount and nature of insurance on the said airport, including use and occupancy insurance; the rates, fees, rentals, and other charges to be imposed and collected for the use of the said airport; the collection, custody, disbursement, and investment of the revenues derived from the said airport, including the setting aside of reserves, depreciation funds, or sinking funds; limitations upon the issuance of additional obligations, either as to amount or purpose, or both; limitations upon the right to sell, mortgage, lease, or otherwise encumber or dispose of the said airport or the revenues derived therefor; limitations on the right to acquire, construct, or improve other facilities that may compete with those, the cost of the acquisition and construction of which have been paid from the proceeds of sale of obligations issued hereunder; the procedure, if any, by which the term of any contract with the holders from time to time of obligations issued hereunder may be amended or abrogated, including the amount or percentage of obligations that must consent to any such amendment or abrogation, and any other matters of like or different character which in any way affect the security for the payment of, or protection of the holders of, the obligations issued hereunder.

G. Subject to the provisions contained in any proceedings of the city council, as aforesaid, authorizing the issuance of obligations hereunder, the revenues received by the city acting by and through the New Orleans Aviation Board from the said New Orleans International Airport and from the facilities acquired or constructed from the proceeds of such obligations shall be segregated and kept separate and apart from all other income or revenues of the city and shall be applied to the payment and security of such obligations, the maintenance and operation of the said New Orleans International Airport, the renewal and replacement thereof, and the acquisition or construction of improvements to and extensions and betterments of the said New Orleans International Airport and the purchase of equipment and furnishings therefor, and subject to the provisions of any agreement with the holders of obligations hereunder, any balance of such revenues may be applied to the payment of general obligation bonds of the city of New Orleans heretofore issued by the city for the acquisition, construction, improvement, and extension of the New Orleans International Airport, or to reimburse the city of New Orleans for advances for capital improvements to said airport heretofore supplied from the general fund or from the proceeds of general obligation bonds of the city.

H.(1) Except as otherwise provided by Paragraph (2) of this Subsection, all property and facilities and all other property and rights of use or possession thereof acquired, constructed, or dedicated to the use herein provided, which shall be owned by the city of New Orleans shall be exempt from every form of taxation; however, as to property owned by the city located outside of the city, the city is hereby authorized to make payments to political subdivisions in which such property is located in lieu of taxes in accordance with agreements therefor that may be entered into by the New Orleans Aviation Board and approved by the city council.

(2) All property acquired by or on behalf of the New Orleans International Airport located outside of the city of New Orleans after January 1, 1989, shall not be exempt from ad valorem taxation by other political subdivisions in which such property is located if such property is developed for commercial or industrial use by a nonpublic entity and results in income-producing activity. All such property shall be assessed and placed on the tax rolls of the political subdivisions in which such property is located for the tax year 1992 and shall be subject to the levy and collection of ad valorem taxes thereon for 1992 and subsequent years.

I. The provisions of this Part shall be self-operative and shall constitute complete authority for the exercise of the powers herein authorized, and no proceedings, publications, notices, elections, consents, or approvals shall be required for exercising any of such powers except such as are herein prescribed, and the provisions hereof are intended as supplemental and additional grants of power and shall not be construed as supplanting or repealing any existing powers of the city of New Orleans.

J. The provisions of this Part shall constitute a contract between the holders of any obligations issued hereunder and the state of Louisiana and the city of New Orleans.

K. The obligations issued under the authority of this Part shall be legal investments for the funds in the hands of savings banks, tutors of minors, curators of interdicts, trustees, and other fiduciaries, and said bonds may be used for deposit with any officer, board, municipality, or any political subdivision in the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

Added by Acts 1981, No. 334, §1, eff. July 15, 1981. Acts 1989, No. 669, §1, eff. July 7, 1989; Acts 1992, No. 890, §1, eff. July 8, 1992.



RS 2:361 - Repealed by Acts 1993, No. 165, 1.

PART VI. SOUTHEASTERN AVIATION AUTHORITY

§361. Repealed by Acts 1993, No. 165, §1.



RS 2:362 - Repealed by Acts 1993, No. 165, 1.

§362. Repealed by Acts 1993, No. 165, §1.



RS 2:363 - Repealed by Acts 1993, No. 165, 1.

§363. Repealed by Acts 1993, No. 165, §1.



RS 2:364 - Repealed by Acts 1993, No. 165, 1.

§364. Repealed by Acts 1993, No. 165, §1.



RS 2:381 - Authority of municipalities and parishes

CHAPTER 3. AIRPORT ZONING

§381. Authority of municipalities and parishes

For promoting safety or the general welfare of the community the governing body of all incorporated cities, towns and villages and of the parishes may promulgate, administer, and enforce airport zoning regulations limiting the height of structures and objects of natural growth and otherwise regulate the use of property in the vicinity of airports and landing fields. Any regulations adopted shall comply with any United States Department of Transportation, Federal Aviation Administration, advisory circular, order, regulation, safety guideline, recommendation, or other official document in order to ensure aviation safety and compatible land use.

Acts 2010, No. 800, §1.



RS 2:382 - Declaration of effect of airport hazards

§382. Declaration of effect of airport hazards

It is hereby found and declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for landing, taking-off, and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport or landing field and the public health, public safety, or general welfare.



RS 2:383 - Airport zoning regulations by parishes, cities, towns, villages and other political subdivisions

§383. Airport zoning regulations by parishes, cities, towns, villages and other political subdivisions

Every parish, incorporated city, town, village, or other political subdivision may adopt, administer, and enforce under the police power and in the manner and upon the conditions prescribed, airport zoning regulations for any airport or landing field within its jurisdiction, which regulations shall divide the area surrounding the airport or landing field into zones and within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow. In adopting or revising any such zoning regulations, the political subdivision shall consider, among other things, the character of the flying operations to be conducted at the airport or landing field, the nature of the terrain, the height of existing structures and trees above the level of the airport or landing field, the possibility of lowering or removing existing obstructions, and the views of the agency of the federal government charged with fostering of civil aeronautics, as to the aerial approaches necessary to safe flying operations at the airport or landing field.



RS 2:384 - General zoning ordinances; effect or scope; joint boards; extent of jurisdiction of political subdivisions; reasonable regulations

§384. General zoning ordinances; effect or scope; joint boards; extent of jurisdiction of political subdivisions; reasonable regulations

A. In the event that a political sub-division has adopted, or hereafter adopts, a general zoning ordinance, regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this Chapter, may be incorporated in and made a part of such general zoning regulations, and be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted under this Chapter.

B. Any two or more parishes or other political subdivisions may agree, by ordinance duly adopted, to create a joint board and delegate to said board the powers herein conferred to promulgate, administer, and enforce airport zoning regulations to protect the aerial approaches of any airport or landing field located within the corporate limits of any one or more of said political subdivisions. Such joint boards shall have as members two representatives appointed by the chief executive officer of each political subdivision participating in the creation of said board and a chairman elected by a majority of the members so appointed.

C. The jurisdiction of each parish or other political subdivision is hereby extended to the promulgation, administering and enforcement of airport zoning regulations to protect the approaches of any airport or landing field which is owned by said parish or other political subdivision but located wholly or partially outside the corporate limits of the parish or other political subdivision. In case of conflict with any airport zoning or regulations promulgated by any other parish or other political subdivision, the regulations adopted pursuant to this sub-section shall prevail.

D. All airport zoning regulations adopted under this Chapter shall be reasonable and none shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any non-conforming use, except as provided in R.S. 2:385A.



RS 2:385 - Permits; variances; obstruction marking and lighting

§385. Permits; variances; obstruction marking and lighting

A. Permits. If airport zoning regulations are adopted a system shall be established by any political subdivision for the granting of permits to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes therein or substantial repairs thereof. In any event, before any non-conforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit shall be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change, or repair. No such permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted; and whenever the administrative agency determines that a non-conforming structure or tree has been abandoned or more than eighty percent torn down, destroyed, deteriorated, or decayed: (1) no permit shall be granted that would allow the structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations; and (2) whether application is made for a permit under this Subsection or not, the agency may by appropriate action compel the owner of the non-conforming structure or tree, at his own expense, to lower, remove, reconstruct, or equip such object as may be necessary to conform to the regulations or, if the owner of the non-conforming structure or tree shall neglect or refuse to comply with such order for ten days after notice thereof, the agency may proceed to have the object so lowered, removed, reconstructed, or equipped and assess the cost and expense thereof upon the object or the land whereon it is or was located. Unless such an assessment is paid within ninety days from the service of notice thereof on the agent or owner of such object or land, the sum shall bear interest at the rate of ten percent per annum until paid, and shall be collected in the same manner as are general taxes. Except as indicated, all applications for permits for replacement, change or repair of non-conforming uses shall be granted.

B. Variances. Any person desiring to erect any structures, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under this Chapter, may apply to the board of appeals, as provided in R.S. 2:386 for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this Chapter.

C. Obstruction marking and lighting. In granting any permit or variance under this Section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this Chapter and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the parish, or other political subdivision, at its own expense, to install, operate, and maintain suitable obstruction markers and obstruction lights thereon.

Acts 2010, No. 800, §1.



RS 2:386 - Procedure for adoption and administration of regulations; appeals

§386. Procedure for adoption and administration of regulations; appeals

A. Adoption of zoning regulations. No airport zoning regulations shall be adopted, amended, or changed under this Chapter except by action of the legislative body of the parish or other political subdivision in question, or the joint board provided for in R.S. 2:384(B) after a public hearing in relation thereto, at which parties of interest and citizens shall have an opportunity to be heard. At least thirty days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which the airport or landing field is located.

B. Administration of zoning regulations--Administrative agency. The legislative body of any political subdivision adopting airport zoning regulations under this chapter may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, or may create a new administrative agency to perform such duty, but such administrative agency shall not be or include any member of the board of appeals. The duties of such administrative agency shall include that of hearing and deciding all permits under R.S. 2:385A, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

C. Administration of airport zoning regulations; board of appeal. Airport zoning regulations adopted under this Chapter shall provide for a board of appeals to have and exercise the following powers:

(1) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of this Chapter or of any ordinance adopted pursuant thereto;

(2) To hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance;

(3) To hear and decide specific variances under R.S. 2:385B, where a zoning board of appeals or adjustment already exists, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed for a term of three years and to be removable for cause by the appointing authority upon written charges and after public hearing.

The board shall adopt rules in accordance with the provisions of any ordinance adopted under this Chapter. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

Appeals to the board may be taken by any person aggrieved, or by any officer, department, board, or bureau of the political subdivision affected, by any decision of the administrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application on notice to the agency from which the appeal is taken and on due cause shown.

The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

The board may, in conformity with the provisions of this Chapter, reverse or affirm, wholly or partly, or modify, the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision, or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.



RS 2:387 - Judicial review; petition; certiorari; stay of proceedings; jurisdiction of court; costs

§387. Judicial review; petition; certiorari; stay of proceedings; jurisdiction of court; costs

A. Any person aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board, or bureau of the political subdivision, may present to the district court of the parish a verified petition setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the decision is filed in the office of the board.

B. Upon presentation of such petition the court may allow a writ of certiorari directed to the board of appeals to review such decision of the board. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

C. The board of appeals shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

D. The court shall have exclusive jurisdiction to affirm, modify, or set aside the decision brought up for review, in whole or in part, and if need be, to order further proceedings by the board of appeals. The findings of fact by the board, if supported by substantial evidence, shall be accepted by the court as conclusive, and no objection to a decision of the board shall be considered by the court unless such objection shall have been urged before the board, or, if it was not so urged, unless there were reasonable grounds for failure to do so.

E. Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith, or with malice, in making the decision appealed from.



RS 2:388 - Penalty; actions to restrain or abate violations

§388. Penalty; actions to restrain or abate violations

Whoever violates this Chapter or any regulation, order, or ruling promulgated pursuant to this Chapter shall be fined not more than one hundred dollars, or imprisoned not more than ninety days, or both. Each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision or agency adopting zoning regulations under this Chapter may institute in any court of competent jurisdiction an action to prevent, restrain, correct, or abate any violation of this Chapter or of airport zoning regulations adopted under this Chapter or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this Chapter and of the regulations adopted and orders and rulings made pursuant thereto.



RS 2:389 - Acquisition of air rights, servitudes, or other interests

§389. Acquisition of air rights, servitudes, or other interests

In any case in which: (1) it is desired to remove, lower, or otherwise terminate a non-conforming use; or (2) the necessary approach protection cannot, because of constitutional limitations, be provided by airport zoning regulations under this Chapter; or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision within which the property or non-conforming use is located or the political subdivision owning the airport or served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, servitude, or other estate or interest in the property or non-conforming use in question as may be necessary to effectuate the purposes of this Chapter.



RS 2:390 - Short title

§390. Short title

This Chapter may be known as the Airport Zoning Law.



RS 2:601 - AIRPORT AUTHORITIES LAW

CHAPTER 4. AIRPORT AUTHORITIES LAW

§601. Definitions

The following words or terms whenever used or referred to in this Chapter shall have the following respective meanings unless different meanings clearly appear from the context:

(1) "Subdivision" means any parish, incorporated city, town or village of this state.

(2) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making powers of a subdivision.

(3) "Airport Authority" means an airport authority created pursuant to the provisions of R.S. 2:602.

(4) "Airport" means any area of land or water which is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or right-of-ways, together with all airport buildings and facilities located thereon.

(5) "Air navigation facility" means any facility--other than one owned and operated by the United States--used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(6) "Airport hazard" means any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking-off at an airport or is otherwise hazardous to such landing or taking-off of aircraft.

(7) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

Acts 1952, No. 531, §2.



RS 2:602 - Creation of airport authority

§602. Creation of airport authority

A.(1) Any governing body of a subdivision may, by resolution, create a public body to be known as an airport authority which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners thereof. Upon the adoption of a resolution creating an airport authority, the governing body of the subdivision shall, pursuant to the resolution, appoint not less than five persons but not more than nine persons as commissioners of the authority. The commissioners shall be appointed to serve staggered terms of no less than one year, but not more than five years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term in the same manner as the original appointment. Where the governing body of a subdivision creates an airport authority by resolution, such authority shall be perpetually in existence until revoked by resolution of said governing body. Any airport district created by special act of the legislature shall be able to adopt a resolution or ordinance or take other action by vote of a majority of the quorum.

(2) The Iberia Parish Airport Authority shall have six members, one of whom shall be an Iberia Parish citizen residing at a location with a Jeanerette address as established by the United States Postal Service.

B. The governing body may, at its discretion, submit the proposition of whether or not it should create an airport authority hereunder to the electorate and should the proposition be favorable, then and in that event, it shall become mandatory for the governing body to create such an authority by resolution and same shall be perpetual in existence until revoked by the electorate in the same manner as the creation thereof. The election shall be ordered by resolution and submitted to the qualified electors at an election to be conducted in accordance with the general election laws of the state of Louisiana, a majority of those voting in said election shall have voted in favor of the creation of an airport authority.

Acts 1952, No. 531, §3. Acts 1983, No. 725, §1; Acts 1999, No. 836, §1; Acts 2001, No. 92, §1.



RS 2:603 - Commissioners; compensation; meetings; officers

§603. Commissioners; compensation; meetings; officers

A. A commissioner of an authority shall receive such compensation as shall be fixed by the subdivision or subdivisions which created it and shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. The certificates of the appointment and reappointment of commissioners shall be filed with the authority.

B. The powers of each authority shall be vested in the commissioners thereof. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting business of the authority and exercising its power and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

C. There shall be elected a chairman and vice-chairman from among the commissioners. An authority may employ an executive director, airport manager, secretary, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

Acts 1952, No. 531, §4. Amended by Acts 1960, No. 399, §1.



RS 2:604 - General powers of the authority

§604. General powers of the authority

An authority shall have all the powers necessary or convenient to carry out the purposes of this Chapter (excluding the power to levy and collect taxes or special assessments) including but not limited to, the following powers:

(1) To exercise all or any portion of the administrative powers, functions and authority, relative to airports, vested in the governing body of the subdivision;

(2) To execute such contracts and other instruments and take such other action as may be necessary or convenient to carry out the purposes of this Chapter;

(3) To plan, acquire, construct, improve, maintain, equip, operate, regulate and protect airports and air navigation facilities, including the acquisition, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase of and sale of supplies, goods, and commodities as an incident to the operation of its airport properties. For such purposes an authority may, by purchase, gift, devise, lease, acquire property, real or personal, or any interest therein, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit the removal, elimination, obstruction-marking, or obstruction;

(4) To acquire, by purchase, gift, devise, lease, existing airports and air navigation facilities;

(5) To establish or acquire and maintain airports in, over, and upon any public waters of this state, any submerged lands under such public water; and to construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection thereof;

(6) Subject to the approval of the State Bond Commission, to make, in any year, contracts dedicating in whole or in part the excess of annual revenues of subsequent years above statutory, necessary, and usual charges. No such contract shall have any longer term fixed for payment than ten years from the date of the contract. No dedication of future revenues shall be made which, alone or with other prior dedications in force, exceeds the estimated excess of revenues over the statutory, necessary, and usual charges of the year in which the contract is made. This Section shall not be construed to prohibit an authority from providing by ordinance or resolution for the expenditure of funds derived from miscellaneous or contingent sources actually collected, subject to the dedication of such funds established by law.

(7) In addition to the authority granted in Paragraph (6) of this Section, and subject to the approval of the State Bond Commission and the Lafayette City-Parish Council, the Lafayette Airport Commission may issue bonds or other debt obligations to construct, acquire, extend, or improve any revenue-producing work of public improvements. The bonds or other debt obligations may be secured by the pledge of the income and revenues of such public work or work of public improvement and no such bonds or other debt obligations shall have any longer term fixed for payment than twenty-five years. Any bonds or other debt obligations issued under this subpart shall not be a charge upon any other income or other revenues of the Lafayette Airport Commission.

(8) In addition to the authority granted in Paragraph (6) of this Section, and subject to the approval of the State Bond Commission and the Rapides Parish Police Jury, the Rapides Parish Airport Authority may issue bonds or other debt obligations to construct, acquire, extend, or improve any revenue producing work of public improvements. The bonds or other debt obligations may be secured by the pledge of the income and revenues of such public work or work of public improvement in an amount sufficient to pay the principal of and the interest on such bonds or other debt obligations as they severally mature, and no such bonds or other debt obligations shall have any longer term fixed for payment than twenty-five years. Any project or undertaking by any such political subdivision from which revenue is or will be derived, whether by lease, rent, fees, charges, or otherwise, shall be considered a revenue producing work of public improvement within the meaning of this Part. Any bonds or other debt obligations issued under this Subpart shall not be a charge upon any other income or other revenues of the Rapides Parish Airport Authority.

Acts 1952, No. 531, §5. Amended by Acts 1960, No. 399, §2; Acts 1976, No. 441, §1; Acts 1978, No. 626, §1; Acts 2014, No. 595, §1.



RS 2:604.1 - Lafayette Airport Commission

§604.1. Lafayette Airport Commission

A. Project Revenue Bonds.

(1) Subject to approval of the Lafayette City-Parish Council and the State Bond Commission, the Lafayette Airport Commission, is hereby authorized to issue revenue bonds in the manner provided for a municipal corporation or municipality under the terms and provisions of R.S. 39:1011 et seq. for the purpose of financing all or any portion of the costs of an airport-related improvement projects or facilities located on property that is or will become part of the Lafayette Regional Airport. Such projects or facilities shall include but shall not be limited to:

(a) The acquisition, construction, remodeling, or renovation of facilities for the repair, maintenance, servicing, care, or storage of aircraft;

(b) The transportation, care, comfort and accommodation of air passengers;

(c) The receipt, transfer, transportation, storage, and distribution of air cargo;

(d) The warehousing of goods and materials;

(e) Offices and office buildings; and

(f) Public parking and transportation.

(2) Such revenue bonds shall be issued in the name of the commission and shall not be general obligations secured by the full faith and credit of the commission, the Lafayette City-Parish Council, nor the state of Louisiana, but shall be limited obligations of the commission contemplated by Article 6, Section 37 of the Constitution of Louisiana. The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility so financed.

(3) In the discretion of the commission, the revenue bonds may be additionally secured by a mortgage covering all or any part of the project or facility as provided in R.S. 39:1011 et seq., except that the commission may not mortgage any of the real property in the area designated "airside" on a map or plat recorded in the records of Lafayette Parish under Entry No. 84-014180. The commission may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract the sites, projects, and/or facilities, and appurtenances thereto, all or severally, financed by said revenue bonds in the manner provided by R.S. 39:1011 et seq.

(4) In all other respects, the commission is authorized and empowered to issue its revenue bonds to finance projects or facilities as described in this Section under the authority contained in R.S. 39:1011 et seq., and the commission may contract with respect to such projects or facilities as herein provided. The commission may issue revenue refunding bonds in the manner provided by R.S. 39:1011 et seq., and such refunding bonds may be issued for the purpose of refunding any debt obligations issued by the commission only if approved by the Lafayette City-Parish Council and the State Bond Commission.

B. System Revenue Bonds. Subject to the approval of the State Bond Commission and the Lafayette City-Parish Council, the Lafayette Airport Commission may issue revenue bonds under the manner, terms, and conditions set forth in R.S. 39:1011 et seq., and the commission may also issue revenue bonds in accordance therewith for the purpose of refunding any outstanding bonds or other debt obligations of the commission.

Added by Acts 1984, No. 366, §1, eff. July 2, 1984; Acts 2014, No. 595, §1.



RS 2:604.2 - Lafayette Airport Commission; additional economic development functions

§604.2. Lafayette Airport Commission; additional economic development functions

A. In addition to any other powers and functions, the commission may perform the functions of an economic and industrial development entity. Such functions may include but shall not be limited to the following:

(1) Public relations, advertising, marketing, and providing and disseminating information.

(2) Government relations, ombudsman, and government liaison.

(3) Financial and financing assistance.

(4) Tax abatement.

(5) Planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(6) Industrial training, technical assistance, and technology transfer.

(7) The use of public and other legal powers to facilitate development.

(8) Promoting transfer mechanisms to take ideas from their point of origin and development to commercially successful utilization by local enterprises.

(9) Fostering entrepreneurial activity for the Lafayette Regional Airport.

(10) Promoting the development of new products, processes, or services or new uses for existing products, processes, or services manufactured or marketed for the Lafayette Regional Airport.

(11) Supporting market research aimed at identifying new markets for local or regional products and processes, including international markets; determining the characteristics, needs and preferences of those markets; and developing new marketing techniques to exploit those markets.

(12) Fostering and supporting economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, nonprofit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways which increase the economic base of the Lafayette Regional Airport.

B. For the purposes enumerated in Subsection A of this Section, the commission may engage in whatever activities and projects it deems most appropriate to encourage and assist economic growth and development in accordance with and pursuant to the provisions of this Chapter, including but not limited to the following:

(1) To plan, acquire, construct, improve, maintain, equip, operate, regulate and protect economic development facilities, including the acquisition, maintenance and operation of buildings and other facilities, and the purchase of and sale of supplies, goods, and commodities as an incident to the operation of its properties. For such purposes an authority may, by purchase, gift, devise, or lease, acquire property, movable or immovable, or any interest therein, including easements in land outside the boundaries of such facility site.

(2) To establish or acquire and maintain economic development facilities in, over, and upon any public waters of this state, any submerged lands under such public water; and to construct and maintain buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such facilities, and landing floats and breakwaters for the protection thereof.

Acts 2014, No. 595, §1.



RS 2:605 - Operation and use privileges

§605. Operation and use privileges

A. In connection with the operation of an airport or air navigation facility controlled by an authority, the authority may enter into contracts, leases, and other arrangements with any persons (1) granting the privilege of using or improving the airport or air navigation facility or any portion or facility thereof or space therein for commercial purposes; (2) conferring the privilege of supplying goods, commodities, things, services, or facilities at the airport or air navigation facility; and (3) making available services to be furnished by the authority or its agents at the airport or air navigation facility.

B. In each case the authority may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with due regard to the property and improvements used and the expenses of operation to the authority; provided that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, or portion of facility thereof and provided further, that no exclusive concession or exclusive license or lease agreement shall be made relating to the business of servicing, repairing, or furnishing of supplies for aircraft, nor shall any government owned or operated enterprise or activity involving or relating to said business purposes be conducted on or in connection with such airport or air navigation facilities. All such public airports and facilities shall be accessible, without charge, to concessionaires, licensees, lessees and to their employees, agents and suppliers, and the total consideration payable under the concession or agreement, involving or relating to the business of servicing, repairing, or furnishing of supplies for aircraft, shall be computed on the same basis of a flat rental for space so occupied or leased.

C. REPEALED BY ACTS 1993, NO. 760, §1, EFF. JUNE 22, 1993.

D.(1) Notwithstanding any other provisions of law to the contrary, fees, charges, rates, rentals, or conditions imposed on nontenant, auto rental users of each airport in this state, including but not limited to the New Orleans International Airport must be fair, reasonable, and not unjustly discriminatory. Such fees, charges, rates, rentals, or conditions may not have the effect of substantially lessening competition or tend to create a monopoly in any line of commerce, must be based upon the cost to the airport of the particular facilities or services used by such nontenant, auto rental user. No fee, charge, rate, or rental imposed upon any nontenant, auto rental user pursuant to this Subsection shall have the effect of charging such user an amount in excess of its gross revenues, as that term is defined in concession agreements with tenant concessionaires in the same industry, from customers picked up at the airport times a decimal determined by subtracting five one-hundredths from the percentage rate charged tenants pursuant to such concession agreements when that percentage rate is expressed as a decimal.

(2) Formal public hearings shall be required providing an opportunity for testimony from any interested party prior to the imposition of any fee, charge, rate, or rental.

(3) In addition, if an airport imposes any fee, charge, rate, or rental on any off-site rental car company which is a user of the airport, the airport shall make a courtesy phone available for each such user, shall provide a customer pick-up area for such users, and shall allow each such user to engage in in-airport advertising.

E. As used in Subsection D of this Section, the following phrases shall have the following meanings ascribed to them:

(1) "Nontenant auto rental user" means an auto rental company not having a concession agreement and lease to operate in the airport terminal, but which picks up and discharges its auto rental customers at the airport terminal. The term "nontenant auto rental user" does not include customers of such a company.

(2) "Based upon the cost to the airport" means that a fee, charge, rate, rental, or condition imposed pursuant to Subsection D of this Section shall be no more than the nontenant auto rental user's pro rata share of the actual cost of the particular facilities or services used by the nontenant auto rental user to pick up and discharge its auto rental customers, as determined by its actual use of such facilities or services in relation to the actual use of the same facilities or services by all other users of the airport, including the general public. Cost shall not include the cost of any study by an airport for the purpose of determining the amount of any fee, charge, rate, rental, or condition to be imposed pursuant to Subsection D of this Section.

(3) "Particular facilities or services used" means the roadways and designated parking spaces actually used by a nontenant auto rental user to pick up and discharge its customers at the airport terminal, and any services directly related thereto.

(4) "Percentage rate charged tenants pursuant to such concession agreements" means the stated percentage rate in the concession agreements, without regard to the effect, if any, which a minimum guarantee may have on the actual percentage of its revenues which a tenant concessionaire pays to the airport over the term of a concession agreement.

Acts 1952, No. 531, §6. Amended by Acts 1970, No. 100, §1; Acts 1991, No. 1064, §1, eff. July 30, 1991; Acts 1993, No. 760, §1, eff. June 22, 1993; Acts 1993, No. 454, §1.

{{NOTE: THE PROVISIONS OF R.S. 2:605(E), ENACTED BY ACTS 1993, NO. 454, §1, ARE RETROACTIVE. SEE §2 OF THE ACT.}}



RS 2:605.1 - Tenant auto rental companies

§605.1. Tenant auto rental companies

A.(1) In exercising its powers in charging rentals, fees, or other charges for use of airport facilities to tenant auto rental companies, where such charges are based on a percentage of gross revenues, an airport operator may, at its option, direct that these charges shall be collected from the customers of tenant auto rental companies as a separate line-item charge paid to the tenant auto rental companies as collection agent for an airport operator.

(2) If an airport operator exercises the option provided in this Section to collect the rentals, fees, and other charges from the customers of tenant auto rental companies, then the airport operator shall not be authorized to use other methods to collect these charges from tenant auto rental companies or the customers thereof.

(3) The provisions of this Section shall apply only to airports located within United States Congressional Districts 4 and 5.

B. As used in Subsection A of this Section, the following phrases shall have the following meanings ascribed to them:

(1) "Gross revenues" means the total of time and mileage charges resulting from the rental of automobiles and additional sums customarily paid by the rental car customers that are taxable on the automobile rental contract.

(2) "Tenant auto rental company" means an auto rental company having a concession agreement and lease to operate in an airport operator's airport facility.

Acts 1997, No. 803, §1, eff. July 10, 1997.



RS 2:606 - Regulations

§606. Regulations

An authority is authorized to adopt, amend, and repeal such reasonable resolutions, rules, regulations, and orders as it shall deem necessary for the management, government, and use of any airport or air navigation facility owned by it or under its control. No rule, regulation, order, or standard prescribed by the authority shall be inconsistent with, or contrary to, any act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto. The authority shall keep on file at the principal office of the authority for a public inspection a copy of all its rules and regulations.

Acts 1952, No. 531, §7.



RS 2:607 - Federal and state aid

§607. Federal and state aid

A. An authority is authorized to accept, receive, receipt for, disburse, and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of this Chapter. All federal moneys accepted under this Section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this Section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the state.

B. An authority is authorized to designate the office of aviation of the Department of Transportation and Development as its agent to accept, receive, receipt for, and disburse federal and state monies, and other monies, public or private, made available by grant or loan or both, to accomplish in whole or in part, any of the purposes of this Chapter; and to designate the said department as its agent in contracting for and supervising the planning, acquisition, development, construction, improvement, maintenance, equipment, or operation of any airport or other air navigation facility. An authority may enter into an agreement with the said department prescribing the terms and conditions of the agency in accordance with such terms and conditions as are prescribed by the United States, if federal money is involved, and in accordance with the applicable laws of this state. All federal monies accepted under this Section by the office of aviation of the Department of Transportation and Development shall be accepted and transferred or expended by said department upon such terms and conditions as are prescribed by the United States. All monies received by the office of aviation pursuant to this Subsection shall be deposited in the state treasury and, unless otherwise prescribed by the agency from which such monies were received, shall be kept in separate funds designated according to the purposes for which the monies were made available and held by the state in trust for such purpose.

Acts 1952, No. 531, §8; Acts 1999, No. 836, §1.



RS 2:608 - Public purpose

§608. Public purpose

The acquisition of any land, or interest therein, pursuant to this Chapter, the planning, acquisition, establishment, development, construction, improvements, maintenance, equipment, operation, regulation, and protection of airports and air navigation facilities, including the acquisition or elimination of airport hazards, and the exercise of any other powers herein granted to authorities and other public agencies, to be severally or jointly exercised, are hereby declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of any authority or other public agency in the manner and for the purposes enumerated in this Chapter shall and are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity.

Acts 1952, No. 531, §9.



RS 2:609 - Subdivision cooperation

§609. Subdivision cooperation

For the purpose of aiding and cooperating in the planning, undertaking, construction, or operations of airports or air navigation facilities pursuant to the provisions of this Chapter, any subdivision for which an authority has been created may, upon such terms, with or without consideration, as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by, the subdivision for airport purposes, be transferred or paid directly to the airport authority as such funds become available to the subdivision;

(3) Cause water, sewer, or drainage facilities, or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with such airports or air navigation facilities;

(4) Dedicate, sell, convey, or lease any of its interest in any property, or grant servitudes or easements, licenses, or any other rights or privileges therein to the authority;

(5) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, and walks from established streets or roads to such airports or air navigation facilities;

(6) Do any and all things, whether or not specifically authorized in this Section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of airports and air navigation facilities; and

(7) Enter into agreements with the authority respecting action to be taken by the subdivision pursuant to the provisions of this Section.

Acts 1952, No. 531, §10.



RS 2:609.1 - St. John the Baptist Parish Airport; transfer

§609.1. St. John the Baptist Parish Airport; transfer

A. The governing authority of the parish of St. John the Baptist is hereby authorized to transfer the St. John the Baptist Parish Airport in Reserve, Louisiana, together with the adjacent property, as may be deemed appropriate, to the South Louisiana Port Commission under such terms and conditions as it may be agreed to by the parties.

B. The governing authority of St. John the Baptist Parish may by ordinance authorize the parish president or chairman of the parish council to enter into an agreement with the South Louisiana Port Commission authorized in Subsection A of this Section.

Acts 1997, No. 1041, §1.



RS 2:610 - Supplementary authority

§610. Supplementary authority

In addition to the general and special powers conferred by this Chapter, every authority is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.

Acts 1952, No. 531, §11.



RS 2:611 - Scope of Chapter; airport zoning

§611. Scope of Chapter; airport zoning

Nothing contained in this Chapter shall be construed to limit any right, power or authority of a subdivision to regulate airport hazards by zoning.

Acts 1952, No. 531, §12.



RS 2:612 - Purpose

§612. Purpose

The provisions of this Chapter shall not be held to require any such subdivision to abolish any existing board, authority, or commission or to repeal any provisions of any charter or ordinance, the purpose of this Chapter being to afford an additional method whereby the governing body of a subdivision might establish an aviation authority and delegate thereto such authorities and powers as may be appropriate.

Acts 1952, No. 531, §13.



RS 2:613 - Short title

§613. Short title

This Chapter may be cited as the "Airport Authorities Law".

Acts 1952, No. 513, §14.



RS 2:650 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

CHAPTER 5. LOUISIANA AIRPORT AUTHORITY

§650. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:651 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§651. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:652 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§652. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:653 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§653. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:654 - Repealed by Acts 2008, No. 686, §2, eff. June 2, 2008.

§654. Repealed by Acts 2008, No. 686, §2, eff. July 2, 2008.



RS 2:654.1 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§654.1. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:655 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§655. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:656 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§656. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:657 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§657. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:658 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§658. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:659 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§659. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:660 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§660. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:661 - Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.

§661. Repealed by Acts 2008, No. 686, §3, eff. July 1, 2009.



RS 2:701 - Repealed

CHAPTER 6. SOUTHEAST REGIONAL AIRPORT AUTHORITY

§701. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:702 - Repealed

§702. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:703 - Repealed

§703. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:704 - Repealed

§704. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:705 - Repealed

§705. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:706 - Repealed

§706. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:706.1 - Repealed

§706.1. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:706.2 - Repealed

§706.2. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:707 - Repealed

§707. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:708 - Repealed

§708. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:709 - Repealed

§709. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:710 - Repealed

§710. Repealed by Acts 2014, No. 274, §1, eff. May 28, 2014.



RS 2:711 - AIR CARRIERS

CHAPTER 6. AIR CARRIERS

§711. §§711 to 726 REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 2:801 - AIRPORT CONSTRUCTION AND DEVELOPMENT

CHAPTER 7. AIRPORT CONSTRUCTION AND DEVELOPMENT

PRIORITY PROGRAM

§801. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following definitions shall apply:

(1) "Airport authority" means the owner of any airport or landing field, or the governing authority of any airport district.

(2) "Airport construction or development priority program" means the priority list of projects submitted by the department and approved by the joint committee pursuant to this Chapter.

(3) "Construction or development project" means a program of construction or development, either new or continuing, that will be planned and implemented with the primary goal of improving aviation activities in the state.

(4) "Department" means the Department of Transportation and Development.

(5) "Joint committee" means the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works, functioning as a joint legislative committee.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:802 - Methodology for airport project evaluation

§802. Methodology for airport project evaluation

A.(1) Applications for funding of any airport construction or development project may be submitted by any airport authority, except as provided in R.S. 2:806. However, to be eligible for state funding from the Airport Construction and Development Priority Program for an airport project, an airport authority located in a political subdivision which has adopted airport zoning regulations, shall certify to the Department of Transportation and Development that the political subdivision's regulations are in compliance with United States Department of Transportation, Federal Aviation Administration, advisory circulars, orders, regulations, safety guidelines, recommendations, or other official documents that have been issued for the purpose of ensuring aviation safety and compatible land use. Equal consideration shall be given to rural aviation and commercial urban aviation. Applications shall be made to the Department of Transportation and Development by November first of each year, for consideration of funding in the following fiscal year. Applications submitted in accordance with the provisions of this Chapter shall not be subject to the provisions of R.S. 39:104, 111, 114, and 121. Information to be provided in the application shall include but not be limited to the following:

(a) Description of the project and demonstration of immediate need for the project.

(b) Preliminary project design and cost estimate.

(c) Description of project area.

(2) Project applications shall not be subjected to formal review and evaluation until the information required in the application has been submitted.

(3) Projects being funded on August 15, 2010, and projects on the proposed Airport Priority Program for FY 2010-2011 on August 15, 2010, are exempt from the requirements of this Subsection.

B. Applications shall be reviewed by the department and any other appropriate state agencies.

C. Procedures for review and evaluation shall be developed by the department. Prior to implementing the review and evaluation procedures, the department shall secure the approval of these procedures by the joint committee in accordance with the Administrative Procedure Act. The procedures and a set of guidelines for completing project applications shall be made available to eligible airport authorities prior to September 1, 1989.

Acts 1989, No. 451, §1, eff. June 30, 1989; Acts 2010, No. 800, §1.



RS 2:803 - Priority list of projects; public hearings; final program

§803. Priority list of projects; public hearings; final program

A. Prior to the convening of each regular session of the legislature, beginning with the 1990 Regular Session, the department shall prepare and shall furnish the priority list to the joint committee which shall hold a public hearing or hearings for the purpose of reviewing the priority list of projects for the coming fiscal year. Prior to each hearing, the department shall publish the appropriate official notice in the necessary journals. Subsequent to the joint committee hearing and prior to the convening of the regular session, the department shall prepare the final construction program for the coming fiscal year for submission to the joint committee. When this final construction program, as approved by the joint committee, is presented to the legislature for funding for the coming fiscal year, the legislature shall not add any projects to this final construction program except as provided in Subsection B of this Section.

B. If the governing authority of an airport authority district, parish, or of any local unit of government obtains ninety percent or more funding for an airport, or for an airport project, from federal sources or from sources other than state funds, the legislature shall give priority to funding the remaining amount necessary for the airport or for the airport project, even if the project is not on the priority list of projects.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:804 - Proposed program of construction

§804. Proposed program of construction

A. Each year, beginning with the fiscal year commencing in 1990, the department shall submit to the joint committee an airport construction or development priority program to be commenced in the ensuing fiscal year, which shall be based upon the anticipated revenues to be appropriated by the legislature, and listed in an order of priority of the projects herein.

B. The department also shall provide to the joint committee annually a supplemental list of projects proposed to be commenced within the ensuing four years which are in various stages of planning and preparation. The supplemental list shall be subject to change by the department until the department finally approves each project for construction.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:805 - Projects undertaken by the department

§805. Projects undertaken by the department

A. After adoption of the department's recommendations by the joint committee, the approved list of projects shall be forwarded to the department for implementation subject to the limitation of appropriated funds. The department shall not delete, add, or substitute any projects for those approved by the joint committee, except as provided in R.S. 2:806; however, the secretary of the department may, at his discretion, authorize projects to be undertaken and financed due to an emergency out of the secretary's emergency fund. At least semiannually, or as often as required by the joint committee, the department shall summarize and report the progress to date on all projects previously approved and shall submit a recapitulation of all emergency projects for the preceding six-month period, outlining the nature of the emergency and the cost of each project.

B. No airport project shall be undertaken by the department involving Transportation Trust Fund appropriations except those included in the approved program listing for that fiscal year with the exception of projects undertaken and financed out of the secretary's emergency fund.

Acts 1989, No. 451, §1, eff. June 30, 1989; Acts 1998, 1st Ex. Sess., No. 64, §1, eff. July 1, 1998.



RS 2:806 - Commencement of projects; substitutions; New Orleans International Airport

§806. Commencement of projects; substitutions; New Orleans International Airport

A. The projects planned for the year for which appropriations have been made shall be commenced in that year; however, if a project cannot be commenced within the year for which it is planned, the secretary of the department shall file with the project records a public statement as to the factors causing the delay, and the next priority project shall be substituted therefor. When the delaying factors have been overcome, the delayed project shall be placed in the highest priority for the next ensuing fiscal year. Unresolved debt resulting from project cost overruns approved by the department shall be paid from current year funds. Any remaining debt shall be given top priority in the following year. Funds allocated for each project shall remain so allocated until the project is completed and the project costs are liquidated.

B. The New Orleans International Airport or its successor shall be prohibited from participating in the airport priority program for five consecutive years from the first fiscal year in which such priority program is funded by the legislature only if, as, and when House Bill No. 80 of the 1989 Regular Session of the Legislature of Louisiana is finally adopted and approved by the electorate.*

Acts 1989, No. 451, §1, eff. June 30, 1989.

*NOTE: SEE NOW CONST. ART. VII, SEC. 27.



RS 2:807 - Allocation, reallocation of funds; deposit to Transportation Trust Fund

§807. Allocation, reallocation of funds; deposit to Transportation Trust Fund

A. The Transportation Trust Fund shall be the source of state funds provided for any airport project on the priority list commenced pursuant to the provisions of this Chapter. Prior to the commencement of any work, the department shall require the presiding officer or owner of each airport authority involved in a project to execute an agreement and statement of sponsorship which includes but is not limited to an agreement to assume all maintenance and operation and utility service costs for the project as may be required without cost to the state.

B. Any monies allocated for any project not needed for said project may be reallocated for the completion of any other project or projects specified. Any monies not needed for the completion of said projects shall be deposited in and credited to the Transportation Trust Fund, for reallocation to the Airport Construction and Development Priority Program.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:808 - Preparation of plans and specifications; letting of bids for construction; supervision of construction

§808. Preparation of plans and specifications; letting of bids for construction; supervision of construction

The department may prepare the necessary plans and specifications, may let the contract for bid, and may supervise the construction of the project.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:809 - Inspection

§809. Inspection

A. The department shall approve the engineering and construction plans for any proposed projects that are prepared by consultant or contract engineers for any recipient airport authority. The department may inspect the construction of a project at any time to assure project compliance.

B. The department shall inspect a complete project with the consultant or contract engineer. The engineer shall certify that construction is in accordance with plans and specifications. The department may inspect a completed project at any time to assure that the project is being maintained in accordance with project specifications and agreements.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:810 - System of administration

§810. System of administration

Each recipient authority shall adopt a system of administration which provides for the approval of the department for any expenditures of funds appropriated from the Transportation Trust Fund, and no recipient authority shall expend such funds without the approval of the department. Funds appropriated for a project shall not be expended for any other purpose. All contracts for materials, construction, or services shall be advertised and awarded to the lowest responsible bidder in accordance with the provisions of R.S. 38:2212.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:811 - Audit of distribution to recipient airport authorities

§811. Audit of distribution to recipient airport authorities

The monies distributed to the recipient authorities shall be audited by the legislative auditor or a certified public accountant at least biennially pursuant to R.S. 24:513(A) and shall issue and distribute all audit reports pursuant to R.S. 24:516(A). To the extent that funds available to the legislative auditor permit, the audits of each recipient airport authority of the use of the monies shall include an investigation of any failure to comply with the recommendations for planning, design, and construction adopted by the department. The recipient airport authority shall certify annually to the legislative auditor that the funds made available under this Chapter have been expended in accordance with the standards established by law.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:812 - Report of any misuse of funds

§812. Report of any misuse of funds

If the legislative auditor determines that any expenditures by the recipient airport authority have not been made in accordance with this Chapter, he shall promptly report the facts of such expenditure to the Legislative Audit Advisory Council. The council shall make further investigation of the matter as it deems necessary.

Acts 1989, No. 451, §1, eff. June 30, 1989.



RS 2:813 - Misuse of funds; withholding of distribution; notification of district attorney

§813. Misuse of funds; withholding of distribution; notification of district attorney

A.(1) If, on the basis of the report of the legislative auditor, or from its own investigation, the Legislative Audit Advisory Council, hereinafter referred to as the "council", determines that there has been a misuse by a recipient airport authority of funds from the program, it shall then determine whether a partial or total withholding of the authority's appropriation for any remaining portion of the current fiscal year shall be necessary. Should the council determine that it is necessary to withhold all or any part of the authority's appropriation, the council shall send notification of its determination to the co-chairmen of the joint committee and to each member of the legislature who represents any portion of the authority.

(2) If, thirty days after the members of the legislature and the co-chairmen of the joint committee are notified, the council determines that the misuse has not yet ceased, the council shall send a resolution instructing the state treasurer to immediately suspend distributions to the airport authority of funds appropriated for the program. The suspension of funds shall remain in effect until the Legislative Audit Advisory Council verifies, in writing, to the state treasurer that the offending authority is again in compliance with this Chapter. Such written verification shall be given when the legislative auditor certifies to the council that, to the best of his knowledge, the authority is in compliance with this Chapter or, in the absence of said certification, when the council determines that the authority is in compliance with this Chapter. Upon receipt of the council's written verification, the state treasurer shall reinstate the distribution of funds and distribute all funds previously withheld to the affected recipient airport authority.

(3) The council shall report any action it has taken with regard to the suspension of funds to the joint committee and the legislature at the next regular session, along with any recommendations it may have for forfeiture of suspended funds by those authorities which are still in noncompliance with this Chapter. Forfeiture of funds can be authorized only by the legislature.

B. In any case where there has been a determination made by the council that there has been a misuse by a recipient airport authority of funds appropriated for the program, the council shall furnish a copy of the written resolution directing the state treasurer to withhold funds to the district attorney of the parish or parishes where the misuse of funds occurred. The district attorney shall, within thirty days, advise the chairman of the council as to action he has taken or proposes to take in connection with the misuse of funds cited in the resolution. Where future action is proposed by the district attorney, the council shall set a date for receipt of further advice in the matter. Where such advice is not forthcoming from the district attorney, or where it is evident that suitable action has not been taken, the council shall report the matter to the joint committee and the legislature at its next regular session for whatever action the joint committee and the legislature deems advisable under the circumstances.

Acts 1989, No. 451, §1, eff. June 30, 1989; Acts 2001, No. 1032, §1.



RS 2:814 - Project development; schedule

§814. Project development; schedule

When aviation projects receiving funding from the Federal Aviation Administration are being negotiated by the department, the department, the local sponsor of the project, and the Federal Aviation Administration shall agree upon an official schedule of project development which shall set the project time schedule. If the department is unable to complete timely reviews as stipulated within the schedule, for reasons solely in the control of the department, the project shall be deemed to be approved in accordance with the standard process of the Federal Aviation Administration.

Acts 1993, No. 406, §1.



RS 2:901 - GENERAL AVIATION AND RELIEVER

CHAPTER 8. GENERAL AVIATION AND RELIEVER

AIRPORT MAINTENANCE GRANT PROGRAM

§901. Creation and administration

The General Aviation and Reliever Airport Maintenance Grant Program is hereby created within the division of aviation of the Department of Transportation and Development for the purpose of providing for airport maintenance to assist Louisiana general aviation and reliever airports and to enhance their safety.

Acts 1998, 1st Ex. Sess., No. 145, §1.



RS 2:902 - Grant eligibility

§902. Grant eligibility

A. Grants made through the program shall be limited to Louisiana general aviation and reliever airports and shall be awarded to those projects which address maintenance needs and attempt to enhance safety issues at existing airport facilities.

B. Each successful grant applicant shall provide a like match in funds from other sources. All matching funds must be available to the program after the date of the grant award and funds spent prior to the grant award shall not be considered in fulfillment of the match requirement.

C.(1) Except as provided in Paragraph (2) of this Subsection, grants shall be limited to not more than ten thousand dollars per airport per fiscal year.

(2) Applications for additional grant money by an airport that has been awarded the maximum amount in a fiscal year may be considered for additional funding after April thirtieth of a fiscal year if all of the applications for grants which have been submitted for the fiscal year have been accepted or rejected and any funds in the grant program remain unallocated for the fiscal year.

D. Funding through the grant program shall be subject to but not limited to the following criteria:

(1) The availability of funds.

(2) A comparative needs analysis of requested projects as determined by the division of aviation.

(3) Demonstrated benefits to be derived from the project.

Acts 1998, 1st Ex. Sess., No. 145, §1; Acts 2001, No. 76, §1.



RS 2:903 - Rules and regulations

§903. Rules and regulations

A. The department shall promulgate rules and regulations to implement this Chapter which shall include but not necessarily be limited to:

(1) Project submission.

(2) Project evaluation, including but not limited to financial feasibility.

(3) Program administration.

(4) Prioritization of projects.

(5) Grant awards.

B. Notwithstanding any provision of law to the contrary, Transportation Trust Fund money may be used for this program provided state matching fund requirements for all Federal Aviation Administration grants for capital improvements, planning, and NAVAIDS have been satisfied. In no event shall the total sum of monies used from the Transportation Trust Fund for this purpose exceed three hundred thousand dollars in any fiscal year.

Acts 1998, 1st Ex. Sess., No. 145, §1; Acts 2004, No. 312, §1, eff. July 1, 2005; Acts 2008, No. 184, §1, eff. July 1, 2008.



RS 2:904 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§904. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 2:1001 - Definition

CHAPTER 9. COMMUNICATION FACILITY

§1001. Definition

In this Chapter, "communication facility" means an equipment enclosure, antenna, antenna support structure, and any associated facility used for the signal for a commercial communications purpose where the antenna or antenna support structure is not connected to a similar antenna or antenna support structure by an overhead wire used to transmit the signal.

Acts 2004, No. 57, §1.



RS 2:1002 - Notice of construction

§1002. Notice of construction

A. A person proposing to construct a communication facility that is taller than one hundred feet but not more than two hundred feet shall, on or before the thirtieth day before the date the construction begins, mail a letter to each of the following:

(1) Any airport which has been approved by the department located within three miles of the proposed facility location.

(2) The Louisiana Agricultural Aviation Association.

B. The letter shall state:

(1) The legal description of the proposed site of construction, including a graphic depiction showing the location, height, longitude, latitude, pad size, roadway access, and proposed use of the communication facility and location of any guy wires.

(2) At a minimum, the name, phone number, electronic mail address, if any, and mailing address of the person proposing construction of the communication facility.

(3) A phone number that is operational twenty-four hours a day, seven days a week, for emergency purposes.

Acts 2004, No. 57, §1.



RS 2:1003 - Effect on certain ordinances

§1003. Effect on certain ordinances

This Chapter shall not preempt a local ordinance regulating a communication facility.

Acts 2004, No. 57, §1.



RS 2:1004 - Marking of communication facility

§1004. Marking of communication facility

A.(1) For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(a) "Communication facility" shall have the same meaning as provided in R.S. 2:1001.

(b) "Cultivated field" means any open space or pasture larger than five acres in which a plant or tree nursery is located, or in which an agricultural crop, including cotton, corn, grain, grapes, beets, peanuts, and rice, but not including grass grown for hay, is grown on a continuing basis.

(2) The absence of plants, seedlings, or a crop on a temporary basis due to crop rotation or other farm management techniques shall not remove an open area from the definition of "cultivated field".

B. A person who proposes to construct a communication facility that is at least one hundred feet, but not more than two hundred feet in height above ground level, which is located in a cultivated field or within one hundred feet of a cultivated field, shall mark the highest guy wires on the facility, if any, with two warning spheres each.

Acts 2004, No. 57, §1.






TITLE 3 - Agriculture and Forestry

RS 3:1 - Terms defined

TITLE 3. AGRICULTURE AND FORESTRY

CHAPTER 1. DEPARTMENT OF AGRICULTURE AND FORESTRY

§1. Terms defined

As used in this Title, the terms defined in this Section have the meanings herein given to them, except where the context expressly indicates otherwise:

(1) "Commissioner" means Commissioner of Agriculture and Forestry.

(2) "Department" means Department of Agriculture and Forestry.

(3) "Encumbrance" means any lien, privilege, judgment, mortgage, pledge, pawn, claim, charge, or any other encumbrance of like nature.

(4) "State chemist", notwithstanding anything in this Title to the contrary, shall mean the director of the Louisiana agricultural experiment station of the Louisiana State University Agricultural Center and also shall mean his designee, who shall be a member of the university's academic faculty and who, as determined by the state chemist, possesses a practical understanding of a body of knowledge that is sufficient to properly effect relevant analytical and microscopical work, research that may contribute to the knowledge of the properties, values, and proper use of commercial feeding stuffs, commercial fertilizers, and commercial insecticides and fungicides in Louisiana, and other analyses, determinations, responsibilities, duties, and obligations imposed on the state chemist in this Title.

(5) "Sustainable" or "sustainable agriculture" means science-based practices, including the use of technology, which lead to broad outcome-based performance improvements to meet the needs of present and future generations while advancing environmental, social and economic goals and the well-being of agricultural producers and rural communities. Critical outcomes to consider shall include increasing agricultural productivity, improving human health through access to safe, nutritious and affordable food, and enhancing agricultural and surrounding environments, including water, soil and air quality.

Acts 1986, No. 581, §1, eff. July 2, 1986; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 112, §1, eff. June 8, 2010.



RS 3:2 - Creation, powers, and duties of Department of Agriculture and Forestry and the commissioner of agriculture and forestry

§2. Creation, powers, and duties of Department of Agriculture and Forestry and the commissioner of agriculture and forestry

A. The Department of Agriculture and Forestry is created in accordance with the provisions of Article IV, Section 10 of the Constitution of Louisiana. The commissioner of agriculture shall head the department and shall exercise all functions of the state relating to the promotion, protection, and advancement of agriculture and forestry, except research and educational functions expressly allocated by the constitution or by law to other state agencies. The department shall exercise such functions and the commissioner shall have other powers and perform such duties as authorized by the constitution or provided by law. The Department of Agriculture shall be known as the Department of Agriculture and Forestry. Whenever the phrases "Department of Agriculture" and "Department of Agriculture and Immigration" appear in any statute, rule or regulation, contract, or other document, those phrases shall be deemed to refer to the Department of Agriculture and Forestry.

B. The Department of Agriculture and Forestry, through the office of forestry, shall develop a timber management plan which shall consist of an inventory of the resource and any silvicultural activities that may be needed to perpetuate the resource and shall manage all timber on all state lands except timber which is on state land under the jurisdiction of the Department of Wildlife and Fisheries, the Louisiana State University and Agricultural and Mechanical College, or the office of state parks, Louisiana Department of Culture, Recreation and Tourism. The management of the timber shall include joint decisions between the Department of Agriculture and Forestry and the agency which has title of the land on harvesting or removing trees, prescribed burning or other management practices, marketing of timber, and reforestation. When good management practices indicate that the land on which the timber is located can be used in more than one way, the agency which has jurisdiction over the land on which the timber is located shall have the final authority concerning the use of that land.

C. All funds derived from the sale of timber on state lands under this Section shall be deposited in the state treasury. Monies derived from the sale of timber on state lands in the custody of the Department of Health and Hospitals shall be deposited into the Department of Health and Hospitals' Facility Support Fund as provided in R.S. 40:16.2. The legislature shall annually appropriate to the Department of Agriculture and Forestry the costs incurred by that department under the provisions of this Section.

D. The Department of Agriculture and Forestry, through the office of forestry, may participate in cooperative endeavors with the federal government and with local governments in this state relating to the Federal Excess Property Program and the Firefighter Property Program for rural fire defense.

E. The Department of Agriculture and Forestry, through the office of forestry, may enter into cooperative endeavors with local governments or duly organized and officially recognized fire organizations for the purpose of making available to those organizations any applicable state owned surplus equipment which can be utilized in suppressing or providing protection from fires in rural areas. In order to facilitate these cooperative endeavors, the following provisions shall apply:

(1) The Louisiana Property Assistance Agency will notify the office of forestry whenever any appropriate surplus property is available.

(2) The office of forestry shall conduct periodic inspections of surplus property available to the Louisiana Property Assistance Agency.

(3) When the office of forestry determines that specific property is appropriate for use in a cooperative endeavor, the office of forestry shall give written notice of that determination to the Louisiana Property Assistance Agency. Upon receipt of the notice, the Louisiana Property Assistance Agency shall reserve the described property for the exclusive use of the office of forestry.

(4) The office of forestry shall assign the equipment to local governments or fire organizations. The office of forestry shall adopt administrative rules to insure that the assignment of property is made in a manner which is fair and equitable.

(5) The assignment and the cooperative endeavor shall be evidenced by a written agreement between the office of forestry and the local government or the fire organization.

(6) All equipment assigned as a result of a cooperative endeavor shall remain the property of the state, and the office of forestry shall maintain state inventory information with regard to that property.

(7) The office of forestry shall inspect all loaned equipment to determine the status of the equipment and the continued use of the equipment for fire protection purposes.

(8) The local government or the fire organization to which the equipment is loaned shall pay the costs of liability insurance, maintenance, and other expenses related to the equipment.

(9) When the local government or fire organization has no use for the loaned equipment, for any reason, the local government or fire organization shall return the equipment to the office of forestry. The office of forestry shall loan the equipment to another local government or fire organization or return the equipment to the Louisiana Property Assistance Agency.

F. The commissioner of agriculture and forestry and any department head for the state of Louisiana may by mutual agreement:

(1) Enter into a cooperative endeavor for the purpose of implementing any law which relates to the powers and duties of their respective departments.

(2) Adopt rules and regulations necessary for the implementation of the cooperative endeavor.

Acts 1987, No. 123, §1; Acts 1987, No. 211, §1; Acts 1988, No. 201, §1; Acts 2007, No. 438, §1, eff. July 11, 2007; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2012, No. 808, §1.



RS 3:3 - Powers and duties of commissioner of agriculture

§3. Powers and duties of commissioner of agriculture

A. The commissioner of agriculture shall be known as the commissioner of agriculture and forestry. Whenever the phrases "commissioner of agriculture" or "commissioner of agriculture and immigration" appear in any statute, rule or regulation, contract, or other document, those phrases shall be deemed to refer to the commissioner of agriculture and forestry.

B. The commissioner shall direct the department, and except as otherwise provided by law shall adopt all necessary rules and regulations for the purpose of implementing the laws relating to agriculture and forestry. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1986, No. 581, §1, eff. July 2, 1986.



RS 3:4 - Election, tenure, oath of office, salary of commissioner

§4. Election, tenure, oath of office, salary of commissioner

A. The commissioner of agriculture shall be elected by the qualified electors at each general state election held for the governor and other state officers. He shall hold office for a term of four years. In case of a vacancy in the office, the governor, with consent of the senate, shall fill the vacancy for the unexpired term as provided by the constitution.

B. The commissioner shall take the oath prescribed for other state officers.

C. Repealed by Acts 1995, No. 846, §4, eff. Jan. 8, 1996.

Amended by Acts 1950, No. 60, §1; Acts 1952, No. 397, §1; Acts 1956, No. 125, §1; Acts 1960, No. 572, §1; Acts 1965, No. 61, §1; Acts 1966, No. 65, §1; Acts 1969, No. 11, §1; Acts 1974, No. 433, §7; Acts 1979, No. 236, §1, eff. Sept. 1, 1979; Acts 1980, No. 376, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §3, eff. Sept. 1, 1981; Acts 1995, No. 846, §4, eff. Jan. 8, 1996.



RS 3:5 - Office of commissioner

§5. Office of commissioner

The office of the commissioner shall be maintained in the City of Baton Rouge, in one of the public buildings designated by the governor for the purpose.

Amended by Acts 1966, No. 454, §1.



RS 3:6 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§6. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:7 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§7. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:8 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§8. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:9 - Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.

§9. Repealed by Acts 2010, No. 495, §2, eff. June 24, 2010.



RS 3:10 - Repealed by Acts 1982, No. 511, 7.

§10. Repealed by Acts 1982, No. 511, §7.



RS 3:11 - Repealed by Acts 1966, No. 453, 1.

§11. §§11, 12 Repealed by Acts 1966, No. 453, §1.



RS 3:13 - Employment of legal counsel; approval of contracts for legal services

§13. Employment of legal counsel; approval of contracts for legal services

A. The commissioner of agriculture may employ or contract with legal counsel to represent the Department of Agriculture in the enforcement of the laws, rules, and regulations of the department and its boards and commissions.

B. When funds are appropriated by the legislature to the Department of Agriculture for legal services in the professional services category of the state budget, each contract for legal services from that category shall be awarded in accordance with, and shall be subject to, the provisions of Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1481 et seq. Provided, however, that notwithstanding any law, rule, or regulation to the contrary, each contract shall be subject to review and approval by the office of state procurement and the attorney general only.

Acts 1960, No. 28, §§1, 2. Amended by Acts 1962, No. 340, §3; Acts 1983, No. 597, §1; Acts 2014, No. 864, §§4 and 5.



RS 3:14 - Executive counsel and assistants; qualifications

§14. Executive counsel and assistants; qualifications

The commissioner of the Department of Agriculture and Forestry may employ an executive counsel and such assistants as he finds necessary. The executive counsel and any assistants shall be duly qualified and admitted to practice law in Louisiana. The commissioner may fix the compensation of each.

Acts 2012, No. 152, §1, eff. May 14, 2012.



RS 3:15 - Application for license, permit, or certificate; social security number required

§15. Application for license, permit, or certificate; social security number required

A. The department and each board or commission authorized to issue a license, permit, or certificate under this Title shall require each applicant to include his social security number on the application.

B. The department and each board or commission shall maintain confidentiality of an applicant's social security number.

Acts 2012, No. 211, §1; Acts 2013, No. 104, §1.



RS 3:16 - Fees for chemical and other analyses

§16. Fees for chemical and other analyses

The director of agricultural chemistry, with the approval of the commissioner of agriculture and forestry, may establish fees to be charged for all chemical or other analyses conducted or performed by the agricultural chemistry laboratory. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall be based on the costs incurred in conducting or performing the analyses.

Acts 1988, No. 158, §1.



RS 3:17 - Prescribed burning; intent and purpose; authorization; definitions

§17. Prescribed burning; intent and purpose; authorization; definitions

A. The application of prescribed burning is a land management tool that benefits the safety of the public, the environment, and the economy of Louisiana. Pursuant thereto, the legislature finds that:

(1) Prescribed burning reduces naturally produced on-site vegetative fuels within wild land areas. Reduction of the fuel load reduces the risk and severity of major catastrophic wildfire, thereby reducing the threat of loss of life and property, particularly in rural and urbanizing areas.

(2) Most of Louisiana's natural communities require periodic fire for maintenance of their ecological integrity. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities.

(3) Forest land, agricultural land, range land, and coastal marshland constitute significant economic, biological, and aesthetic resources of statewide importance. Prescribed burning on forest land prepares sites for reforestation, suppresses undesirable competing vegetation, expedites nutrient cycling, and controls or eliminates certain forest pathogens. On range land, coastal marshland, agricultural, and forest land, prescribed burning improves the quality and quantity of herbaceous vegetation important for livestock production and wildlife habitat and aids in the harvest of sugarcane.

(4) Proper training in the use of prescribed burning is necessary to ensure maximum benefits and protection for the public.

(5) As Louisiana's population continues its expansion into rural areas, pressures from liability issues and nuisance complaints inhibit the use of prescribed burning.

B. The commissioner of agriculture and forestry shall adopt and promulgate voluntary rules and regulations, consistent with applicable state and federal law, and the general intent and purpose of this Section, to authorize and promote the continued use of prescribed burning for ecological, silvicultural, wildlife management, agricultural, and range management purposes. Such rules and regulations shall be adopted and promulgated by the commissioner pursuant to the provisions of the Administrative Procedure Act.

C. The following terms as used in this Section shall have the following meanings:

(1) "Certified prescribed burn manager" means an individual who successfully completes the certification program of the Louisiana State University Agricultural Center or other approved program and is certified by the Department of Agriculture and Forestry.

(2) "Prescribed burning" means the controlled application of fire to naturally produced on-site vegetative fuels and sugarcane under specified environmental conditions, following appropriate precautionary measures, which causes the fire to be confined to a predetermined area to accomplish planned land management objectives, including the harvest of sugarcane.

D. Prescribed burning as authorized by the commissioner pursuant to this Section shall:

(1) Be conducted only under written authority according to the requirements of the commissioner.

(2) Be conducted only when at least one certified prescribed burn manager is present on site from ignition until the burn is completed and declared safe according to prescribed guidelines.

(3) Be considered a property right of the property owner if naturally occurring vegetative fuels are used and when conducted pursuant to the requirements of this Section.

E. If a property owner, lessee, or any person or entity owning a property interest of any kind, or their agent or employee, conducts a prescribed burn pursuant to the requirements of this Section and the rules and regulations promulgated pursuant to this Section, there shall be a rebuttable presumption of nonnegligence.

F. Persons who wish to complain about certain prescribed burns shall issue their complaints to the commissioner. The commissioner shall investigate such complaints and have the authority to suspend or revoke his authorization for the prescribed burn for persons found to be in violation of the prescribed burn requirements or rules and regulations promulgated pursuant to this Section.

Acts 1993, No. 589, §1; Acts 2010, No. 276, §1; Acts 2014, No. 590, §1.



RS 3:18 - Emergency use airstrips; designation of certain roads

§18. Emergency use airstrips; designation of certain roads

A. The department shall, through cooperation with other state agencies and local governing authorities, develop a program to designate certain roads, including but not limited to dead-end roads and strategically placed parish roads, as airstrips to aid in the use of aircraft for agricultural purposes.

B. Such roads shall be used only upon declaration by the department that an agricultural emergency exists making it necessary for certain roads to be used as airstrips by aircraft for agricultural purposes only.

C. The department shall adopt such rules and regulations, in accordance with the Administrative Procedure Act, as it deems necessary to implement the provisions of this Section.

Acts 1995, No. 334, §1.



RS 3:19 - Louisiana Organic Certification Cost-Share Rebate Program; legislative findings; authority

§19. Louisiana Organic Certification Cost-Share Rebate Program; legislative findings; authority

A. The commissioner has the duty and authority to promote, protect, and advance Louisiana agriculture. The legislature finds that there is potential for growth of organic agricultural production in Louisiana. The legislature further finds that there exists a need to support and encourage organic production in the state.

B. The commissioner is authorized to establish a state cost-share rebate program within the department. The purpose of the program is to provide for the reimbursement of a portion of organic certification costs incurred by organic producers and handlers who are certified by private organic certifiers which are accredited by the USDA National Organic Program. Such program shall be in addition to the National Organic Certification Cost-Share Program administered by the United States Department of Agriculture.

C. The commissioner may enter into cooperative agreements with organic producers and handlers and promulgate rules and regulations, in accordance with the Administrative Procedure Act, to carry out the provisions of this Section.

Acts 2012, No. 14, §1.



RS 3:20 - Labeling of organic food

§20. Labeling of organic food

No person shall use the term "organic food" or any derivative of the term "organic" in the labeling or advertising of a food, unless the growth and composition of such food product meets the requirements contained in the Code of Federal Regulations, 7 CFR Part 205, the National Organic Program Standards.

Acts 2012, No. 14, §1.



RS 3:71 - CO-OPERATIVE ASSOCIATIONS

CHAPTER 2. CO-OPERATIVE ASSOCIATIONS

PART I. AGRICULTURAL CO-OPERATIVE ASSOCIATIONS

§71. Purpose

The purpose of this Part is to provide for the formation and operation of agricultural co-operative associations and to provide for the rights, powers, liabilities and duties of co-operative associations.

Associations organized hereunder are non-business associations inasmuch as membership therein is limited to producers of agricultural products.

This Part is designed to encourage the intelligent development of agricultural products through co-operation and to rehabilitate farm families of low income on a scientific and co-operative plan.



RS 3:72 - Terms defined

§72. Terms defined

As used in this Part, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise:

(1) "Agricultural products" include horticultural, viticultural, forestry, dairying, livestock, poultry, bee and farm and range products, and furbearing animals raised or produced on a defined acreage.

(2) "Member" includes actual members of associations with or without capital stock.

(3) "Association" means any association or corporation organized under this Part.

(4) "Person" includes individuals, firms, partnerships, corporations, and associations.

(5) "Muskrat farmer" applies to any person engaged in the business of trapping muskrats, skinning the animals, and preparing the furs for market, on rented, owned, limited, or defined acreage.



RS 3:73 - Persons entitled to organize

§73. Persons entitled to organize

Ten or more persons, who are citizens of Louisiana and who are engaged in the production of agricultural products, may form a co-operative association, with or without capital stock, under the provisions of this Part.



RS 3:74 - Powers of association; activities permitted

§74. Powers of association; activities permitted

An association may be organized with the following purposes, authority, and powers:

(1) To engage in any activity in connection with the producing, marketing, selling, harvesting, dairying, preserving, drying, processing, canning, packing, milling, ginning, compressing, storing, handling, or utilization of any agricultural products produced by it or produced or delivered to it by its members; or in connection with the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring or use by it or its members of supplies, machinery or equipment; or in connection with the construction or maintenance of houses, barns, sheds or facilities for its use or the use of its members.

(2) To borrow money and to make advances to members.

(3) To establish funds in pool for the purpose of indemnifying or replacing damaged, lost, or destroyed livestock or other corporeal movables pertaining to agriculture belonging to members.

(4) To act as agent or representative of any member, or members, in any of the above mentioned activities.

(5) To purchase or otherwise acquire, and to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the production, warehousing, handling or marketing of any of the products handled by the association.

(6) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the by-laws.

(7) To purchase or otherwise acquire, or to buy, hold and exercise all privileges of ownership or tenancy over such movable and immovable property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(8) To market muskrat furs, trapped, farmed or processed by muskrat farmers.

(9) To provide medical services and benefits for the members and families of members on fee basis.

(10) To engage in the construction, acquisition and operation of electric lines and appurtenances thereto for the distribution of electricity to its members; to purchase, generate or otherwise acquire electricity for such distribution and to sell or distribute electricity to its members.

(11) To do each and everything necessary, suitable or proper for the accomplishment of any of the purposes or the attainment of any one or more of the objects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing anywhere.

(12) To sue and be sued, prosecute and be prosecuted, to stand in judgment and sue before any court; to contract and be contracted with.



RS 3:75 - Membership; stock certificates; association may be member

§75. Membership; stock certificates; association may be member

Under the terms and conditions prescribed in its by-laws, an association formed under this Part may admit as members and issue certificates of stock or membership only to persons engaged in the production of agricultural products grown by them and to be handled by or through the association, including the lessees and tenants of lands used for production of such products and lessors and landlords who receive as rent all or part of the crop raised on the leased premises.

Certificates of stock or membership shall not be transferable and no persons shall acquire by operation of law or otherwise the benefit of membership except as provided in this Section.

An association organized hereunder may become a member or stockholder of any other association or associations organized hereunder.



RS 3:76 - Articles of association; contents; execution and filing

§76. Articles of association; contents; execution and filing

Each association formed under this Part shall prepare and file articles of association, setting forth:

(1) The name of the association and the place where its principal business will be transacted, which shall be its domicile.

(2) The purpose for which it is formed.

(3) The term for which it is to exist, not exceeding ninety-nine years.

(4) The number of directors which shall not be less than five and may be any number in excess thereof, and the term of office of the directors.

(5) If organized without capital stock, whether the property rights and interest of members shall be equal or unequal, the articles shall set forth the general rules applicable to all members by which property rights and interests, respectively, of each member shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(6) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided the articles of association must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and definite extent of the preference and privileges granted to each.

The articles shall be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgements; and shall be filed and recorded in the office of the Secretary of State.



RS 3:77 - Amendments to articles of association

§77. Amendments to articles of association

The articles of association may be altered or amended at any regular or special meeting of the stockholders or members called for that purpose. Any amendment shall first be approved by two-thirds of the directors and then adopted by a vote representing a majority of all stockholders or members of the association. Amendments to the articles of incorporation when adopted shall be filed in accordance with the provisions of Title 12, Chapter 1.



RS 3:78 - By-laws; contents

§78. By-laws; contents

Each association incorporated under this Part shall, within thirty days after its incorporation, adopt for its government and management, a code of by-laws not inconsistent with the powers granted by this Part. The by-laws shall prescribe the manner and method of removal from office of any officer or director of the association and shall prescribe the manner and method of filling vacancies. A majority vote of the members or stockholders, or their written consent, is necessary, to adopt by-laws. Each association in its by-laws may also provide for any of the following matters:

(1) The time, place and manner of calling and conducting its meetings.

(2) The number of stockholders or members constituting a quorum.

(3) The right of members or stockholders to vote by proxy or by mail, and the conditions, manner, form and effect of the votes.

(4) The number of directors constituting a quorum.

(5) The qualifications, duties, and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the by-laws.

(7) Form and manner of amendment of by-laws.

(8) The amount of entrance, organization, and membership fees, if any; manner and method of collection of the fees, and the purposes for which they may be used.

(9) The amount which each member or stockholder shall be required to pay annually, or from time to time, to carry on the business of the association; the charge to be paid by each member or stockholder for service rendered by the association to him; and the producing, marketing, renting, or leasing contract between the association and its members or stockholders which every member or stockholder shall be required to sign.

(10) The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the manner, method, and time of allotment and distribution of surpluses; the method, time, and manner of permitting members to withdraw or permitting the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; the mode, manner, and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise his property interests in the association and shall fix the amount thereof in money, which shall be paid to him at such time as may be fixed by the board of directors, not to exceed the termination of the current marketing or other agreements.



RS 3:79 - Meetings; notice required

§79. Meetings; notice required

In its by-laws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time; the meeting shall thereupon be called by the directors. Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the by-laws may require instead that such notices may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



RS 3:80 - Directors; executive committee

§80. Directors; executive committee

A. The affairs of the association shall be managed by a board of not less than five directors, a majority of whom shall be elected by the members or stockholders from their own members and shall have all rights and powers as provided for under the general corporation laws of this state, and such other powers as may be necessary to the proper execution of this Part. The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reappointing the directors and redistricting the territory covered by the association. The by-laws may provide that primary elections shall be held in each district to elect the directors apportioned to the districts and the results of all primary elections shall be ratified by the next regular meeting of the association, or they may be considered final as to the association.

B. The by-laws may provide that one or more directors may be appointed by the governor of the state, the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, or the commissioner of agriculture and forestry. The directors appointed in this manner shall represent primarily the interest of the general public in associations. The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as the other directors. Directors so appointed shall not number more than one-fifth of the entire number of directors.

C. The directors of the association may provide a fair remuneration for the time actually spent by its officers, directors, and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

D. The by-laws may provide for an executive committee and may allot to the committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

E. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the by-laws provide for an election of directors by districts. In such case, the board of directors shall immediately call a special election to be voted in by the members or stockholders in that district to fill the vacancy.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:81 - Officers

§81. Officers

The directors shall elect from their number a president and one or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association, and they may combine the two latter offices and designate the combined office as secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Amended by Acts 1952, No. 127, §1.



RS 3:82 - Stock or membership certificates; liability for debts; voting rights; transfer of stock or membership

§82. Stock or membership certificates; liability for debts; voting rights; transfer of stock or membership

When a member of an association established without capital stock, has paid his membership fee in full, he shall receive a certificate of membership.

Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note or notes given in payment thereof.

No member or stockholder shall be entitled to more than one vote.

The by-laws shall prohibit the transfer of the membership or stock of the association to persons not engaged in the production of the agricultural products handled by the association, and such restrictions shall be printed upon every certificate of membership or stock subject thereto.



RS 3:83 - Co-operative activities not in restraint of trade

§83. Co-operative activities not in restraint of trade

No association organized under this Part is in violation of the anti-trust statutes of this state, a combination in restraint of trade, nor an illegal monopoly; an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members, or any agreement authorized by this Part, be considered illegal or in restraint of trade, or in violation of the anti-trust statutes of this state.



RS 3:84 - License fee and tax liability

§84. License fee and tax liability

Each association organized under this Part shall pay an annual license fee of ten dollars to the secretary of state, and shall be exempt from all franchise or other license taxes, but not from ad valorem property taxes. The provisions of this Section shall likewise apply to associations and corporations organized under the laws of the United States for the sole purpose of extension of credit to farmers and farmers' co-operative associations.

Amended by Acts 1966, No. 228, §1.



RS 3:85 - Recording articles of association; fees; certificate of incorporation

§85. Recording articles of association; fees; certificate of incorporation

A. The articles of association of each association organized hereunder shall be filed with the secretary of state. The secretary of state shall record the articles of association and issue a certificate showing the date and hour when the original articles were filed for record. Thereupon its corporate existence shall begin. For the purposes of this Title, any document required to be filed with the secretary of state shall be deemed filed when it is received either physically or electronically in any office designated by the secretary of state for the receipt of such documents.

B. A multiple original or certified copy of the articles of association shall be delivered to the recorder of mortgages of the parish in which the association has its domicile, who shall file the multiple original or certified copy in his office.

C. Twenty-five cents per hundred words shall be paid to the recorder of mortgages for recording the articles in his office. Thirty-five dollars shall be paid the secretary of state for recording the articles in his office. One dollar shall be paid the secretary of state for his certificate of incorporation. No other fees shall be charged by the secretary of state or the recorder of mortgages in connection with the incorporation of any association.

Acts 1989, No. 83, §1; Acts 1999, No. 342, §1.



RS 3:86 - Applicability of general corporation laws

§86. Applicability of general corporation laws

The provisions of Title 12, Chapter 1, and all powers and rights thereunder, apply to the associations organized hereunder, except where such provisions are in conflict with, or inconsistent with, the express provisions of this Part.



RS 3:87 - Limitation of application

§87. Limitation of application

The provisions of this Part do not in any manner limit, restrict, enlarge, or modify the provisions of Part II of this Chapter, relative to the co-operative marketing law, nor of the law relative to the formation of non-trading corporations.



RS 3:88 - Eligibility to federal funds

§88. Eligibility to federal funds

Co-operatives organized under this Part may participate in and be eligible to funds to be loaned by the United States or any agency thereof to associations operating co-operatively and organized for agricultural purposes.



RS 3:121 - Declaration of policy

PART II. CO-OPERATIVE MARKETING ASSOCIATIONS

§121. Declaration of policy

The purpose of this Part is to promote, foster, and encourage the intelligent and orderly marketing of agricultural products through co-operation; to eliminate speculation, unnecessary middlemen, and waste; to make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; and to stabilize the marketing of agricultural products.



RS 3:122 - Terms defined

§122. Terms defined

As used in this Part, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise.

(1) "Agricultural products" include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and other farm products;

(2) "Member" includes actual members of associations without capital stock and holders of common stock in associations organized with capital stock;

(3) "Association" means any association organized under this Part; and,

(4) "Person" includes individuals, firms, partnerships, corporations, and associations.

Associations organized hereunder are non-profit, inasmuch as they are not organized to make profits for themselves as such, or for their members as such, but only for their members as producers.

This Part may be referred to as the Co-operative Marketing Law.



RS 3:123 - Who may organize

§123. Who may organize

Ten or more persons, a majority of whom are residents of this state, engaged in the production of agricultural products may form a non-profit, co-operative association, with or without capital stock, under the provisions of this Part.



RS 3:124 - Purposes

§124. Purposes

An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of its members, or with the harvesting, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, shipping, or utilizing thereof, or the manufacturing or marketing of by-products thereof; or in connection with the manufacturing, selling, or supplying to its members of machinery, equipment or supplies; or more of the activities specified herein; or in the financing of the above enumerated activities.

Every group of persons contemplating the organization of an association under this Part is urged to communicate with the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, who will inform them whatever a survey of the marketing conditions affecting the commodities proposed to be handled may indicate regarding probable success.



RS 3:125 - Powers

§125. Powers

Each association incorporated under this Part shall have the following powers:

(1) To engage in any activity in connection with the marketing, selling, harvesting, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any agricultural product produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment, or in the financing of any such activities; or in any one or more of the activities specified in this Section. No association shall handle the agricultural products of any non-member, except as necessary and incidental to the handling of the products of the members; and in any case, the value of the products of nonmembers handled, shall not exceed the value of the products handled by the association for its members.

(2) To borrow money and to make advances to members.

(3) To act as agent or representative of any member in any of the above mentioned activities.

(4) To purchase or otherwise acquire, and to hold, own, sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing, handling, or marketing of any of the products handled by the association.

(5) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the by-laws.

(6) To buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(7) To do each and everything necessary or proper for the accomplishment of any of the purposes or the attainment of any of the objects enumerated in this Part; or conducive to or expedient for the interest or benefit of the association; and in addition to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing anywhere.

(8) To sue and be sued, prosecute and be prosecuted before any court; and to contract.

(9) To have perpetual existence, unless a limited period of duration is stated in its articles of association.

Acts 2001, No. 41, §1.



RS 3:126 - Members

§126. Members

Under the terms and conditions prescribed in its articles or by-laws, an association may admit as voting members, or issue common stock or certificates of voting membership only to persons engaged in the production of agricultural products, including the lessees and tenants of lands used for production of such products and lessors and landlords who receive as rent all or part of the crop raised on the leased premises, provided that if the articles or by-laws so stipulate, persons not engaged in the production of agricultural products may be admitted as nonvoting members, the titles, classifications and conditions of such nonvoting memberships to be specified in the articles or by-laws.

Certificates of membership of a nonstock association shall not be transferable, and no person shall acquire common stock by operation of law or otherwise, except as provided herein.

If a member of a nonstock association be other than a natural person, the member may be represented by any individual, associate, officer, manager, or member thereof, duly authorized in writing.

If the articles or by-laws so provide, members or stockholders may be represented at annual and special meetings by representatives or delegates, and in such cases, all rights of members and stockholders as defined in this Part shall be exercised by such representatives or delegates to the extent authorized by the articles or by-laws.

One association organized hereunder may become a member or stockholder of any other association organized hereunder.

Amended by Acts 1966, No. 87, §1.



RS 3:127 - Articles of association

§127. Articles of association

A. Each association formed under this Part shall prepare and file articles of association, setting forth:

(1) The name of the association and the place where its principal business will be transacted.

(2) The purpose for which it is formed.

(3) The term for which it is to exist or that it is to exist in perpetuity.

(4) The number of directors, which shall not be less than five and may be any number in excess thereof, and the term of office of the directors.

(5) If organized without capital stock, whether the property rights and interest of members shall be equal or unequal, the articles shall set forth the general rules applicable to all members by which property rights and interests, respectively, of each member shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with the general rules.

(6) If organized with capital stock the amount of stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided the articles of association shall contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and definite extent of the preference and privileges granted to each.

B. The articles shall be executed by authentic act signed by each of the incorporators or by act under private signature subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments; and shall be filed in accordance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 146, §1; Acts 2001, No. 41, §1.



RS 3:128 - Amendments to articles of incorporation

§128. Amendments to articles of incorporation

A. The articles of incorporation may be altered or amended at any regular meeting or at any special meeting called for that purpose. Any alteration or amendment shall be approved, before the adoption thereof, by two-thirds of the directors, and by the affirmative vote of not less than a majority of all members or stockholders of the association or their duly authorized and qualified representatives or delegates casting a vote thereon. The rules and regulations for voting by representatives or delegates shall be prescribed in the articles or bylaws.

B. If the articles or bylaws should require more than a majority vote of members or stockholders or their duly authorized and qualified representatives or delegates casting a vote thereon, such requirement must be satisfied before the adoption of any amendments.

C. Amendments to the articles of incorporation shall be filed in accordance with the provisions of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 146, §1.



RS 3:129 - By-laws

§129. By-laws

Each association incorporated under this Part shall within thirty days after its incorporation adopt for its government and management, a code of by-laws, not inconsistent with the powers granted by this Part. A majority vote of the members or stockholders or their duly authorized and qualified representatives or delegates casting a vote thereon, or their written consent, is necessary to adopt or amend by-laws; provided that if the articles so stipulate, the board of directors may make and amend by-laws, subject to the power of the members or stockholders, or their duly authorized and qualified representatives or delegates to change or repeal the by-laws or amendments so made.

Each association under its by-laws may provide for any or all of the following matters:

(1) The time, place, and manner of calling and conducting its meetings.

(2) The number of stockholders or members constituting a quorum.

(3) The right of members or stockholders to vote by proxy or by mail, or both, and the conditions, manner, form and effect of such votes.

(4) The number of directors constituting a quorum.

(5) The qualifications, duties, and terms of office of directors and officers; time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the by-laws.

(7) The amount of entrance, organization, and membership fees, if any; manner and method of collection of the fees, and the purpose for which they may be used.

(8) The amount which each member or stockholder shall be required to pay annually, or from time to time, to carry on the business of the association; the charge to be paid by each member or stockholder for services rendered by the association to him; and the marketing contract between the association and its members or stockholders which every member or stockholder shall be required to sign.

(9) The qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw or permitting the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership.

Amended by Acts 1966, No. 89, §1.



RS 3:130 - General and special meetings; how called

§130. General and special meetings; how called

In its by-laws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. A special meeting shall thereupon be called by the directors. Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the by-laws may require instead that notices may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



RS 3:131 - Directors; election

§131. Directors; election

A. The affairs of the association shall be managed by a board of not less than five directors, elected by the members or stockholders from their own members and shall have all rights and powers as provided for under the general corporation laws of this state, and such other powers as may be necessary to the proper execution of this Part. The by-laws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the by-laws shall specify the number of directors to be elected by each district, the manner and method of reappointing the directors and redistricting the territory covered by the association. The by-laws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and the results of all primary elections shall be ratified by the next regular meeting of the association or may be considered final as to the association.

B. The by-laws may provide that one or more directors may be appointed by the governor of the state, the dean of the college of agriculture of the Louisiana State University and Agricultural and Mechanical College, or the commissioner of agriculture and forestry. The directors appointed in this manner shall represent primarily the interest of the general public in associations. The director or directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights of the other directors. Directors so appointed shall not number more than one-fifth of the entire number of directors.

C. The directors of the association may provide a fair remuneration for the time actually spent by its officers, directors and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association.

D. The by-laws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

E. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board by a majority vote shall fill the vacancy, unless the by-laws provide for an election of directors by districts. In such case, the board of directors shall immediately call a special election to be voted in by the members or stockholders in that district to fill the vacancy.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:132 - Election of officers

§132. Election of officers

The board of directors shall elect a president, a secretary, a treasurer and one or more vice-presidents, and may elect or select any other officers, assistant officers and agents as are authorized in the articles or by-laws; provided that if the articles or by-laws so stipulate, the above named officers or agents may be elected by the members or stockholders of the association or their duly authorized and qualified representatives or delegates. The articles or by-laws may prescribe special qualifications for any officer. Unless otherwise provided in the articles or by-laws, only members of the board of directors shall be eligible for election as president or vice-president. The offices of secretary and treasurer may be combined and designated as secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a functionary of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Amended by Acts 1966, No. 88, §1.



RS 3:133 - Stock; membership certificates; when issued; voting; liability; limitations on transfer and ownership

§133. Stock; membership certificates; when issued; voting; liability; limitations on transfer and ownership

When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership. No association shall issue certificate of stock to a member until it has been fully paid for. The promissory note of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.

Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.

No stockholder of a co-operative association shall own more than one-tenth of the common stock of the association; and an association, in its by-laws, may limit the amount of common stock which one member may own to any amount less than one-tenth of the common stock.

No member or stockholder shall be entitled to more than one vote.

Any association organized with stock under this Part may issue preferred stock, with or without right to vote. Preferred stock may be redeemable or retirable by the association on such terms and conditions as may be provided by the articles of association and printed on the face of the certificates.

The by-laws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the agricultural products handled by the association, and the restrictions shall be printed upon every certificate of stock subject thereto.

The association may at any time, except when the debts of the association exceed fifty per cent of the assets thereof, purchase its common stock at book value as conclusively determined by the board of directors and pay for it in cash within thirty days thereafter.



RS 3:134 - Removal of officer or director

§134. Removal of officer or director

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten per cent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next meeting of the association and, by a vote of the majority of the members, the association may remove the officer or director and fill the vacancy. The officer or director against whom the charges are brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; the person bringing charges against him shall have the same opportunity. The officer or director may be suspended by a vote of two-thirds of the directors pending the hearing of such charges.

In case the by-laws provide for election of directors by districts with primary elections in each district, the petition for removal of an officer or director shall be signed by twenty per cent of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the officer or director. By a vote of the majority of the members of that district, the officer or director in question shall be removed from office.



RS 3:135 - Referendum

§135. Referendum

Upon demand of one-third of the entire board of directors, any matter that has been approved or passed by the board shall be referred to the entire membership or the stockholders for decision at the next meeting; a special meeting may be called for the purpose.



RS 3:136 - Marketing contract

§136. Marketing contract

A. The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities created by the association. If they contract to sell to the association, title to the products shall pass absolutely and unreservedly, except for recorded liens, to the association upon delivery, or when put in merchantable condition, or at any other specified time if expressly and definitely agreed in the contract.

B. The contract may provide that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and deductions, as defined in the contracts, and expenses including interest on preferred stock not exceeding the legal interest rate per annum, reserves for retiring stock, other proper reserves, and interest not exceeding the legal interest rate per annum upon common stock.

Amended by Acts 1981, No. 121, §1.



RS 3:137 - Remedies for breach of contract

§137. Remedies for breach of contract

The by-laws or the marketing contract of any association existing hereunder may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach or threatened breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses, and fees in case any action is brought upon the contract by the association. Such provisions shall be valid and enforceable in the courts of this State, and the clauses providing for liquidated damages shall be enforceable and shall not be regarded as penalties.

In the event of any breach or threatened breach of a marketing contract by a member or other person, the association shall be entitled to an injunction to prevent the breach or further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of the action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a bond in the sum of one hundred dollars, the association shall be entitled to an injunction against the member or other person. The officiating judge may increase the bond to five hundred dollars after a hearing on five days notice to the parties, if justice demands the increase in the amount of the bond.



RS 3:138 - Purchasing business of other associations, persons, firms or corporations; payment; stock issued

§138. Purchasing business of other associations, persons, firms or corporations; payment; stock issued

Whenever an association organized under this Part with preferred capital stock shall purchase the stock or any property, or any interest in any property, of any person, firm, corporation, or association, it may discharge the obligations incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal a fair market value of the stock or interest purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



RS 3:139 - Conflicting laws not to apply

§139. Conflicting laws not to apply

Any provisions of law which are in conflict with this Part, shall be construed as not applying to the association herein provided for. Any exemptions under any and all existing laws, referring to taxes or otherwise, applying to agricultural products in the possession or under control of the individual producer, shall apply similarly to products delivered by its farmer members which are in the possession or under control of the association.



RS 3:140 - Limitation of use of term "co-operative"

§140. Limitation of use of term "co-operative"

No person, firm, corporation or association, organized or doing business in this state, shall use the word "co-operative" as part of its corporate or other business name or title for producers' co-operative marketing activities, unless it has complied with the provisions of this Part.



RS 3:141 - Interest in other corporations or associations

§141. Interest in other corporations or associations

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling the agricultural products handled by the association, or the by-products thereof. If the corporations are warehousing corporations, they may issue legal warehouse receipts to the association, against the commodities delivered by it, or to any other person and the legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case the warehouse is licensed or licensed and bonded under the laws of this state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



RS 3:142 - Contracts and agreements with other associations

§142. Contracts and agreements with other associations

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts, and arrangements with any other corporations or associations, formed in this or any other State, for the co-operative or more economical carrying on of its business, or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means, and agencies for carrying on and conducting their respective businesses.



RS 3:143 - Associations heretofore organized may adopt these provisions

§143. Associations heretofore organized may adopt these provisions

Any corporation or association organized under previously existing statutes may by a majority vote of its directors or members, be brought under the provisions of this Part. It shall make out in duplicate a statement signed and sworn to by a majority of its directors, to the effect that the corporation or association has by a majority vote of its directors decided to accept the benefits and be bound by the provisions of this Part. Articles of association shall be filed as required in R.S. 3:127 except that they shall be signed by a majority of the members of the board of directors. The filing fee shall be the same as for filing an amendment to articles of association.



RS 3:144 - How associations organized in another state may carry on business in this state

§144. How associations organized in another state may carry on business in this state

Any co-operative marketing association organized under appropriate laws of any other state for the purposes and with the restrictions and limitations substantially the same as those set forth in this Part, may operate and do business in this state with all the rights, powers, and privileges granted to any co-operative marketing association incorporated under this Part, upon compliance with the laws of this state regarding the qualifications of foreign corporations to carry on business within this state.



RS 3:145 - Breach of marketing contract of co-operative associations; spreading false reports about the finances or management thereof

§145. Breach of marketing contract of co-operative associations; spreading false reports about the finances or management thereof

Any persons who, or any corporation whose officers or employees, knowingly induce or attempt to induce any member or stockholder of an association organized hereunder to breach his marketing contract with the association, or who knowingly spread false reports about the finances or management thereof shall be fined not less than one hundred dollars nor more than one thousand dollars for each offense, and shall be liable to the association aggrieved in a civil suit in the penal sum of one thousand dollars for each offense.



RS 3:146 - Associations not in restraint of trade

§146. Associations not in restraint of trade

No association organized hereunder shall be deemed to be in violation of the anti-trust statutes of this state, a combination in restraint of trade, or an illegal monopoly; nor in an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members or any agreement authorized by this Part be considered illegal, in restraint of trade, or in violation of the anti-trust statutes of this state.



RS 3:147 - Annual license fees

§147. Annual license fees

Each association organized hereunder shall pay an annual license fee of ten dollars, but shall be exempt from all franchise or other license taxes, except upon its real estate, furniture, and fixtures.



RS 3:148 - Filing fees

§148. Filing fees

For filing articles of association, an association organized hereunder shall pay to the secretary of state thirty-five dollars and for filing an amendment to the articles, two and one-half dollars.

Acts 1989, No. 146, §1.



RS 3:149 - Application of general corporation laws

§149. Application of general corporation laws

The provisions of the general corporation laws of this State and all powers and rights thereunder shall apply to the association organized hereunder, except where such provisions are in conflict with, or inconsistent with, the express provisions of this Part.



RS 3:201 - AGRICULTURAL CREDIT CORPORATIONS

CHAPTER 3. AGRICULTURAL CREDIT CORPORATIONS

§201. Purpose; name

Any number of natural persons not less than ten, may organize an agricultural credit corporation for the purposes of assisting the members by advancing to the members, or to other persons for the benefit of a member, moneys, supplies, seed, fertilizer, work animals, agricultural implements, live stock, cows, or poultry for agricultural and dairy purposes, and for the raising, breeding, and fattening of live stock and poultry.

Corporations formed after August 1, 1928 for the above purposes in the manner provided by this Chapter shall be incorporated under the terms of this Chapter and any corporation so organized shall include as part of its name the words "Agricultural Credit Corporation". Corporations formed after August 1, 1928 and not incorporated under the terms of this Chapter shall not include as part of its name the words "Agricultural Credit Corporation".



RS 3:202 - Articles of incorporation

§202. Articles of incorporation

The articles of incorporation shall be executed by authentic act in the English language signed by each of the incorporators or their duly constituted agents, and shall state the name and title of the corporation, the purpose for which formed, the place chosen for its domicile where all meetings of the stockholders and directors shall be held, the amount of the capital stock and the amount to which it can be increased, the number of shares into which the stock is divided, the par value of each share, the period at which the corporation shall commence, its duration, the mode of liquidation at the termination or dissolution of the charter, the number of directors and officers and the mode and manner of their election, and the manner of amending its charter and of calling and holding stockholders' meetings.



RS 3:203 - Powers

§203. Powers

Corporations organized under this Chapter may enjoy succession by its corporate name for the period of time expressed in its act of incorporation, not to exceed ninety nine years; contract, sue, and be sued in its corporate name; make and use a corporate seal, and alter it at pleasure; invest its board of directors with all corporate powers, subject to restrictions named in its charter; name and appoint such managers, directors, or officers as the interest and convenience of the corporation require; make and establish, alter, and amend such by-laws and rules for the proper management and regulation of the affairs of the corporation as may be necessary and proper; acquire property by grant, donation, or purchase in the due course of business, and lease, hold, and dispose of, mortgage, and pledge the property; wind up and dissolve itself; conduct business in this state; assess and collect from its members and stockholders such fees, dues, fines, interest and discount, premiums, and other charges as shall be provided by resolutions of its board or by its by-laws, which charges shall not be held to be usurious; receive and hold its own stock in pledge as part security for loans made to or guaranteed by its members and purchase the same under the power of pledge; purchase at a valuation mutually agreed upon, and cancel, unpledged shares of stock held by its members; make loans to members or to non-members, when such non-member loans are beneficial to a member and are guaranteed or endorsed in whole or in part by the member; borrow money and issue evidence of indebtedness therefor; sell or discount notes and evidence of indebtedness; invest its moneys by the purchase of bonds and other negotiable securities; and have such other and further powers as may be useful, necessary, or incidental to the effective carrying out of the purposes for which the corporation is organized.



RS 3:204 - Capital stock

§204. Capital stock

The capital stock of any corporation organized under this Chapter shall not be less than one hundred thousand dollars, divided into shares with par value of not less than twenty-five dollars nor more than one hundred dollars each. At least one-half of the capital stock shall be subscribed and actually paid in before the corporation is authorized to commence business. Stock issued shall be sold only for cash at not less than par value. All shares acquired by the corporation shall become its property and may be reissued and sold at a price, not less than par value, fixed by the board of directors. At no time shall there be less than one-half of the capital stock outstanding and belonging to its members.



RS 3:205 - Types of loans; security

§205. Types of loans; security

A. Corporations organized under this Chapter shall only make loans to and contract for advances with its members or to other persons whose loans are beneficial to members and are guaranteed by members in whole or in part. Loans shall be secured by pledge of shares of the corporation having a total valuation, based on par value of the shares, of not less than ten percent of the amount of the loan. No loan to any one borrower shall be in excess of twenty percent of the capital stock subscribed and paid in.

B. Loans made by such corporations shall be classified as current loans, and continuing credit loans, and only such loans shall be made.

C.(1) Current loans are those made for any one or more of the purposes for which the corporation is formed, definitely terminating within the current year of the loan, or within a period of time not less than six months nor more than three years from date of the loan.

(2) Current loans shall be secured by a pledge of the capital stock of the corporation, and may be additionally secured by: a security interest affecting crops, livestock, work animals, and agricultural implements; a mortgage on real estate; and by such other collateral security as the board of directors of the corporation may require.

D. Continuing credit loans are those made to the borrower for his successive agricultural operations over a period of time not exceeding ten years, on a specifically described farm, of a stated sum of money designated as the "maximum", and secured by a pledge of capital stock of the corporation and any one or all of the following:

(1) A mortgage of the farm.

(2) A security interest affecting crops, those presently planted and growing as well as all successive crops to be planted, grown, cultivated, and harvested thereon during the entire period of time, as fixed in the loan.

(3) A security interest affecting all livestock and work animals and agricultural implements belonging to borrower and located on the farm at the beginning of the loan.

(4) A security interest affecting such other collateral security as the corporation may require and accept.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:206 - Matters to be covered by contract for continuing credit loan

§206. Matters to be covered by contract for continuing credit loan

A. Corporations operating under this Chapter may contract with the borrower applying for a continuing credit loan to advance him monies, supplies, seeds, fertilizer, work animals, agricultural implements, livestock, cows, and poultry for his successive annual operations, not exceeding in the aggregate at any time the designated maximum amount. The maximum amount plus attorney's fees and costs, as set forth in the contract, shall during the entire period of the loan be the amount due by the borrower to the corporation for the advances already made and to be made.

B. The mortgage and security agreement between the corporation and the borrower shall contain in addition to rules, regulations, conditions, and stipulations required by the corporation the following:

(1) A declaration by the borrower setting forth that he has applied to the corporation for a continuing credit loan of $_____ (maximum amount), to be made to him from time to time, not exceeding at any time in the aggregate the maximum amount, to enable him to continue his agricultural operations over a stated period not to exceed ten years, on a specifically described farm of which he is the owner or lessee, by planting, cultivating, and harvesting crops thereon and therefrom during the period of time.

(2) A declaration by the borrower:

(a) That the farm together with the presently planted crops and all the crops proposed to be planted for that current year and all future crops thereafter planted thereon of any nature or kind, and together with all livestock and work animals and agricultural implements thereon, shall, for the purpose of this Chapter and during the term of the continuing credit loan, be considered and dealt with as a whole, as part and parcel of the realty.

(b) That during the period the borrower binds and obligates himself, his heirs and assigns not to grant any additional security interest affecting any of its crops, nor to obtain any advances for the crops, nor to grant any additional security interest affecting any of the chattels thereon, to any one else than the corporation, nor to do any act or thing to the prejudice of the corporation's security interest securing the continuing credit loan and the advances made and to be made thereunder.

C. The security agreement shall affect and include:

(1) All crops now planted and to be planted, cultivated, and harvested on the farm during the period.

(2) All livestock and work animals and agricultural implements, belonging to borrower.

(3) The pledge of the capital stock of the corporation of an aggregate par value of not less than one tenth of the maximum amount of the loan.

(4) Such other collateral security as may be given and accepted by the corporation.

D.(1) The security agreement shall further provide that during the period of the continuing credit loan and in order to enable and facilitate the corporation's ability to secure and to obtain the necessary funds to make the advances to borrower as contracted for between them, the borrower shall from time to time furnish and deliver to it his promissory notes. At no time shall the sum of the principals of the notes exceed the maximum amount of the continuing credit loan.

(2) The notes shall be consecutively numbered as issued, beginning with number one to the number of the last note. They shall be drawn by the maker upon a form approved by the corporation, payable to the order of the corporation at such place and at such dates and providing for such attorney's fees, if placed in the hands of an attorney for collection, as prescribed by the corporation, and shall have endorsed on the reverse of each the following words: "This is Note No. _____ of an indeterminate series of notes issued in accordance with the provisions of Chapter 3 of Title 3 of the Revised Statutes of Louisiana, providing for continuing credit loans by agricultural credit corporations; notes previously issued, Nos. _____; of which notes Nos. _____ have been retired and cancelled, leaving the sum of the principals of this and all the notes prior hereto, outstanding $_____", followed by signature of maker.

(3) Each note thus issued shall be delivered to the corporation, and shall be in its hands negotiable, for sale or discount to a third party. The security interest and mortgages securing the continuing credit loan, shall inure to the benefit of any holder thereof without the necessity of any notarial assignment and the holder of the notes shall have the right to enforce the full and punctual payment of each note in the order of its serial number for its full amount, with interest and attorney's fees, in accordance with its tenor. In any sale to enforce the payment of the continuing credit loan or of any of the notes thus issued, of any of the property mortgaged, or pledged or on which a security interest has been granted, and all proceeds of the sales shall be applied first to the payment of all court costs, charges, and legal expenses, and thereafter by preference and priority to the payment of all notes issued and not retired and cancelled, for the full amount of each, with interest, attorney's fees, and costs, in accordance with their tenor and in the order of their serial numbers, so that the holder of any of the notes shall not be paid or receive any of the proceeds until each note, issued prior thereto and at that time outstanding and unpaid, shall have been fully satisfied, and thereafter the corporation shall be paid from the proceeds the amount of any balance due it on account of advances made, with interest, attorney's fees, and costs.

E. The security agreement shall further provide that, during the entire period of the term of the continuing credit loan:

(1) The proceeds of all crops harvested shall be paid over to the corporation, with recognition of its lien, up to the amount of all advances at that time made and unsatisfied with interest, attorney's fees, and costs, in accordance with the terms thereof.

(2) The proceeds shall be applied to the payment of the notes as provided in this Section.

(3) The payment of the notes shall not operate to satisfy, diminish, extinguish, or to cancel the continuing credit loan in whole or in part.

(4) The maximum contracted debt shall continue to exist as the principal obligation and remain in full force for its full amount with interest, attorney's fees, and costs, secured by the mortgage and the security agreement affecting crops and pledge of stock and all such other collateral security belonging thereto.

F. The security agreement may additionally provide that the continuing credit loan may at the option of either party be terminated by written notice to the other party and that thereafter the immobilization for the purposes of this Chapter, as provided for in Paragraph B(2) of this Section, and the collateral security given by borrower to corporation shall cease at such time as all the notes issued and all advances made under this contract, remaining due and unpaid, shall have been paid in full with interest, attorney's fees, and costs.

G. The security agreement may further provide that there shall be at all times reserved to the corporation as lender the right to increase, diminish, or discontinue entirely the advances whenever the condition of the crops or the elements or the happening of events, in the opinion of the corporation, so demand or warrant.

H. The security agreement may also provide that whenever notice of the intention to terminate the continuing credit loan has been given by one party to the other, then the corporation's continuing security interest as affecting successive crops shall not operate to secure any deficit remaining after all the proceeds of the crops planted, grown, and harvested during the current year have been received, paid, and imputed as provided in this Chapter.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:207 - Priority arising from security for continuing credit loan

§207. Priority arising from security for continuing credit loan

The real estate mortgage, and the security agreement as affecting the successive crops for the period of the loan, as well as affecting all the livestock, work animals, and agricultural implements of the borrower, as well as the pledge of the capital stock of the corporation and of other collateral security, and the giving and taking of other and additional security, all for the purpose of securing the continuing credit loan for its stated amount, with interest, attorney fees, and costs, and to extend over the term of the continuing credit loan, are lawful; and each

(1) Shall have preference and priority over all other liens and encumbrances which are created, recorded, filed, claimed, or which arise in any manner whatsoever, subsequent to the recording of the mortgage and the filing of a financing statement evidencing the corporation's security interest securing the continuing credit loan in accordance with applicable law, with the exception of subsequently perfected purchase money security interests as affecting livestock and work animals, agricultural implements, and other property purchased, to the extent that such a subsequently perfected purchase money security interest may be entitled to super priority rights under R.S. 10:9-324, and

(2) With the exception of a subsequently perfected purchase money security interest as noted in Paragraph (1) of this Section, the continuing credit loan and the notes, issued in order to facilitate the lender to make the advances, shall first be paid and satisfied, in full with attorney fees and costs, from the proceeds of any and all sales of the mortgaged property and the crops, livestock, and other collateral security on which a security interest was granted, before any payment shall be made from any of the proceeds in satisfaction of any other lien and encumbrance created, arising, perfected, or recorded thereafter or as affecting successive crops.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2001, No. 128, §2, eff. July 1, 2001.



RS 3:208 - Notes to be negotiable; payment of single note not to discharge debt; other claimants subordinated

§208. Notes to be negotiable; payment of single note not to discharge debt; other claimants subordinated

The notes of each indeterminate series furnished from time to time by the borrower to the corporation, as provided for in R.S. 3:206, shall be negotiable, and their payment in full, with interest, attorney's fees, and costs in accordance with the tenor of each, shall be secured by the mortgage, the security agreement, and the corporation's security interests, all as executed between corporation and borrower securing the continuing credit loan. The payment, satisfaction, retirement, or cancellation of any note shall not operate as a payment, cancellation, or novation of the debt due by the borrower to the corporation, for the maximum amount of the continuing credit loan, interest, attorney's fees, and costs, which shall exist as a contractual obligation between the borrower and corporation during the entire period of the continuing credit loan. No holder or owner of any encumbrance previously subordinated to or which is created, claimed, recorded, or which arises subsequent to the recordation of the mortgage or the perfection of the corporation's security interest, excepting only those subsequently perfected purchase money security interests as specified in R.S. 3:207(1) and legal charges shall receive by preference and priority any proceeds from any sale, judicial or otherwise, of any of the property so mortgaged and secured until the corporation, and the holder or holders of all issued notes shall have been paid in full, interest, attorney's fees, and costs, all amounts due to the corporation and holder or holders of the notes.

Acts 1989, No. 137, §2, eff. Sept. 1, 1989; Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:209 - Loans to non-members

§209. Loans to non-members

The corporation may enter into and execute all contracts and agreements and loans, as authorized in this Chapter, with a borrower who is not a member of the corporation provided

(1) that the borrower is a tenant or lessee of a member or the payment of the loan of the borrower has been guaranteed by a member, and

(2) that the amount of capital stock required by the corporation as part security for the loan is pledged and delivered by the member to the corporation; and in each case the act executed between the corporation and borrower shall state the position of the borrower, who is not a member, and the member lessor or guarantor shall intervene in the act for the purpose of substantiating the averments and making the pledge and pawn and delivery of the stock as required.



RS 3:210 - Bond to guarantee payment of several loans; mortgage security; recording instruments

§210. Bond to guarantee payment of several loans; mortgage security; recording instruments

A. It shall be lawful for any member to guarantee the payment in whole or in part of one or more current and continuing credit loans made to one or more borrowers, including his own; to execute his members obligation and bond therefor; and in order to secure and insure the faithful performance of each and every obligation undertaken in the bond and to secure and enforce the full and final payment of each loan guaranteed and of all of the notes issued in order to facilitate the lender to make the advances contemplated and contracted for in any such loan, to execute mortgages of realty and security agreements affecting livestock, work animals, and agricultural implements, with such security clauses, stipulations, and conditions as the corporation may require, and which shall inure to the benefit of any assigns of the corporation and of the holder of any notes, without the necessity of any notarial transfer.

B. The bond and the mortgages shall be recorded in the recorder's office of the parish in which the mortgaged property is located, in the mortgage records; and during the term and existence of any of the loans, of which payment has been guaranteed by bond, and until each such guaranteed loan and all notes issued in connection therewith have been paid in full, the bond and mortgages shall remain in full force and effect.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:211 - Other claims subordinated to bonds and mortgages guaranteeing loans

§211. Other claims subordinated to bonds and mortgages guaranteeing loans

The bond, mortgages, and security interests provided for in R.S. 3:210 have priority for the full amount of the bond with interest, attorney's fees, and costs over all encumbrances created, recorded, claimed, or which arise in any manner subsequent to the recordation of the bond and mortgage, excepting only subsequently perfected purchase money security interests on livestock, work animals, agricultural implements, and other property purchased as provided in R.S. 3:207(1). When property is sold, the proceeds shall be applied first to the payment of all legal charges and expenses incidental to the sale; thereafter to the payment of all outstanding notes issued in connection with any loan thus guaranteed, for the full amount with interest, attorney's fees, and costs; and thereafter the proceeds remaining shall be paid to the corporation in full satisfaction of all advances made and remaining unpaid, with interest, attorney's fees, and costs. All such payments shall be made before any payments from the fund to any holder or owner of any encumbrance created, recorded, or arising subsequent to recordation of such bond and mortgage, excepting perfected purchase money security interests.

Acts 1991, No. 539, §1, eff. Jan. 1, 1992.



RS 3:212 - Bond of officers handling money

§212. Bond of officers handling money

The secretary or treasurer, and all other officers who have charge of moneys and securities of such corporations, shall, before entering upon the discharge of their duties, give such bond for the faithful performance of their duties, as is required and approved by the board of directors. The bond of the treasurer shall not be less than ten thousand dollars.



RS 3:213 - Terms defined

§213. Terms defined

In this Chapter whenever the word "corporation" is used, "agricultural credit corporation" as organized under this Chapter is meant; and whenever the words "borrower" or "member" are used, they shall include persons, co-partnerships, or corporations owning stock in the corporation.



RS 3:214 - Construction of conflicting laws

§214. Construction of conflicting laws

Provisions of law, which are in conflict with this Chapter shall be construed as not applying to any corporation created hereunder nor to the rights, powers, privileges, and immunities granted herein to corporations nor to the manner in which the corporations are authorized to make and secure loans.



RS 3:215 - Application to existing corporations

§215. Application to existing corporations

A corporation organized under prior statutes may be brought under the provisions of this Chapter by an amendment of its charter, in accordance with its provisions and the laws under which it was incorporated.



RS 3:216 - Recording, publishing, and filing charter

§216. Recording, publishing, and filing charter

The charter of each corporation, when executed, shall be recorded in the recorder's office of the parish of its domicile, and a certified copy thereof with certificate of its registry shall be published for a period of thirty days in a daily, or for six consecutive issues in a weekly, newspaper published in the parish, and be deposited for registry with the secretary of state, at Baton Rouge, Louisiana, who shall be paid as his fees for filing and registering thirty-five dollars.

Acts 1989, No. 70, §1.



RS 3:251 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

CHAPTER 3-A. FAMILY FARM CREDIT

§251. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:252 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§252. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:253 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§253. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:254 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§254. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:255 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§255. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:256 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§256. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:257 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§257. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:258 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§258. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:259 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§259. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:261 - Short title

CHAPTER 3-B. LOUISIANA AGRICULTURAL FINANCE ACT

§261. Short title

A. This Chapter shall be known and may be referred to as the "Louisiana Agricultural Finance Act."

Added by Acts 1983, No. 96, § 1, eff. July 23, 1983.



RS 3:262 - Legislative findings

§262. Legislative findings

A. The legislature hereby finds and declares that there exists in the state of Louisiana a serious shortage of capital and credit available for investment in agriculture, for domestic and export purposes, at interest rates within the financial means of persons engaged in agricultural production and agricultural exports. In conjunction with the financial problems associated with the agricultural industry there exists a need to provide economic assistance to those individuals who wish to convert their farming operation to the development of aquacultural products of a seafood nature for domestic and export purposes. In addition, there exists a need to provide economic assistance to persons who wish to engage in mariculture projects. This shortage of available capital and credit is severe throughout the state, has persisted for a number of years, and constitutes a grave threat to the agricultural industry and to the health, welfare, safety, and prosperity of all residents of the state.

B. The legislature hereby finds and declares further that private enterprise and existing federal and state governmental programs have not adequately alleviated the severe shortage of capital and credit available at affordable interest rates for investment in agriculture or in the conversion to aquaculture or for investment in mariculture projects.

C. The legislature hereby finds and declares that it is a matter of grave public necessity that the Louisiana Agricultural Finance Authority be created and empowered to alleviate the severe shortage of capital and credit available at affordable interest rates for investment in agriculture, including buildings and related facilities used by the Department of Agriculture and Forestry to promote and assist agriculture and forestry within this state, and for the export of agricultural products, commodities, and services, and for capital investment in converting to aquacultural farming, and for capital investment in mariculture projects by providing such capital and credit at interest rates within the financial means of persons and businesses engaged in agriculture and agricultural exports.

D. The legislature hereby finds that in order to convert Louisiana from an exporter of raw agricultural products into an exporter of processed products of high added value and to expand the state's economic base, it is necessary that the state encourage and support the development of agricultural plants to process products in this state. It is necessary for the state to develop and enhance its capacity to process agricultural products in Louisiana including providing financial assistance to any person who owns, leases, or operates, or is seeking to own, lease, or operate an agricultural plant in this state.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 502, §1; Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:263 - Definitions

§263. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Agribusiness" means a person, other than an agricultural producer, who engages in agriculture or provides support activities, products, or services to an agricultural producer and such products or services that are directly related to the planting, growing, production, or harvesting of crops and livestock.

(2) "Agricultural loan" means a loan made to any person for the purpose of financing: land acquisition or improvement for agricultural or agribusiness purposes; conversion to aquacultural production; soil conservation; construction of levees and ponds; irrigation; water well drilling; construction, renovation, or expansion of buildings and facilities for agricultural or agribusiness purposes; purchase of farm fixtures, livestock, poultry, fish of any kind; crustaceans and mollusks; seeds; fertilizers; pesticides; feeds; agricultural or agribusiness machinery; equipment; containers or supplies employed in the production, cultivation, harvesting, storage, marketing, distribution, or export of agricultural products, or for the purpose of financing agricultural products.

(3) "Agricultural plant" means any facility which receives raw agricultural products for the purpose of rendering them suitable for wholesale or retail marketing.

(4) "Agricultural producer" means a person engaged in agriculture for the planting, growing, harvesting, or production of an agricultural product in its natural state and who primarily assumes the production and market risks associated with such activities.

(5) "Agricultural product" means any agronomic, aquacultural, floricultural, horticultural, maricultural, silvicultural, or viticultural crop, livestock, or product.

(6) "Agriculture" means the commercial planting, growing, harvesting, production, storage, processing, marketing, distribution, or export of any agricultural product, including but not limited to farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(7) "Aquaculture" means the commercial production, storage, processing, marketing, distribution, or export of any seafood including but not limited to catfish, trout, crustaceans, and mollusks.

(8) "Authority" means the Louisiana Agricultural Finance Authority created by this Chapter.

(9) "Bonds" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness authorized to be issued by the Authority pursuant to the provisions of this Chapter.

(10) "Commissioner" means the Louisiana Commissioner of Agriculture and Forestry.

(11) "Department" means the Louisiana Department of Agriculture and Forestry.

(12) "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(13) "Lending institution" means any bank, bank or trust company, federal land bank, production credit association, bank for cooperatives, building and loan association, homestead, insurance company, investment banker, mortgage banker or company, pension or retirement fund, savings bank or savings and loan association, small business investment company, credit union, or any other financial institution authorized to do business in Louisiana or operating under the supervision of any federal agency or any "Edge Act Corporation" or agreement corporation organized or operating pursuant to Section 25 of the Federal Reserve Act.

(14) "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silviculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

(15) "Mariculture" means aquaculture which is practiced in brackish or saline water and includes hatchery breeding, spawning, transportation, implantation, propagation, growout, and harvesting of domesticated fish and other domesticated aquatic species.

(16) "Persons" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust, limited liability company, or any other business unit or entity, including any state or federal agency.

(17) "Processing or process" means any action that will enhance any raw agricultural product's value or render a raw agricultural product suitable for further refinement or introduction at a marketing level.

(18) "State" means the state of Louisiana or any agency or instrumentality thereof.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 502, §1; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:264 - Louisiana Agricultural Finance Authority

§264. Louisiana Agricultural Finance Authority

A. The Louisiana Agricultural Finance Authority is hereby created within the Department of Agriculture.

B. The authority shall be composed of nine members. The commissioner of agriculture and forestry shall serve ex officio with the same rights and privileges, including voting rights, as other members. The chair of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development or his designee, the chair of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development or his designee, and the secretary of the Department of Economic Development or his designee, shall serve in an advisory capacity, without voting rights, to the authority, and shall not be counted for the purpose of constituting a quorum for the transaction of official business. The other eight members shall be appointed by the governor in the following manner:

(1) Two members appointed from a list of six persons nominated by the Louisiana Farm Bureau Federation.

(2) One member appointed from a list of six persons nominated by the Louisiana Bankers Association.

(3) Two members appointed from a list of six persons nominated by the president of the Senate.

(4) Two members appointed from a list of six persons nominated by the speaker of the House of Representatives.

(5) One member appointed from a list of six persons nominated by the Community Bankers of Louisiana.

C. The appointed members shall serve for terms concurrent with the terms of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation. The appointed members shall take and subscribe to the oath of office required of public officials. Appointed members shall serve until their successors are appointed and sworn into office.

D. Vacancies in the offices of any appointed members of the Authority shall be filled in the same manner as the original appointments for the unexpired portion of the office vacated. No vacant office shall be included in the determination of a quorum. No vacancy in office shall impair the rights of the members to conduct official business of the Authority.

E. The domicile of the Authority shall be East Baton Rouge Parish.

F. A majority of the members shall constitute a quorum for the transaction of official business. All official actions of the Authority shall require a majority vote of the members present and voting at any meeting.

G. Members of the Authority shall not receive any salary for the performance of their duties as members. Appointed members may receive a per diem not to exceed forty dollars for attendance at meetings of the Authority or subcommittees thereof and may be reimbursed for mileage expenses incurred in the performance of their duties. The mileage allowance shall be fixed by the Authority in an amount not to exceed the mileage allowance authorized under state travel regulations.

H. The Authority shall meet at least four, but not more than twelve, times a year upon call.

I. The Authority may delegate to one or more of its members, officers, employees, or agents such powers and duties as it may deem proper.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 1999, No. 18, §1, eff. May 21, 1999; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2003, No. 774, §1; Acts 2009, No. 510, §1, eff. July 10, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:265 - Officers and employees; administration of Chapter

§265. Officers and employees; administration of Chapter

A. The members of the Authority shall annually elect a chairman, a vice chairman, and such officers as they may deem advisable. All officers shall be members of the Authority.

B. The Authority, subject to the approval of the commissioner, may appoint a director and an assistant director and a director of the agriculture loan program and an assistant director of the agriculture loan program who shall be in the unclassified service of the state.

C. The commissioner shall administer and enforce this Chapter in accordance with rules and regulations promulgated by the Authority. The commissioner may employ such personnel as may be necessary to administer and enforce the provisions of this Chapter. All employees shall be under the supervision of the commissioner.

D. The Authority may employ legal, financial and technical experts and consultants as it deems necessary on a contractual basis.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:266 - Powers of authority

§266. Powers of authority

The authority shall have all the powers necessary to give effect to and carry out the purposes and provisions of this Chapter, including, in addition to all other powers granted by other provisions of this Chapter, the powers to:

(1) Sue and be sued in its own name and in the name of any subsidiary corporation or entity which may be created pursuant to Paragraph (19) of this Section.

(2) Have a seal and alter the same at its pleasure.

(3) Adopt bylaws for the internal organization and government of the Authority.

(4) Adopt, promulgate, and amend rules and regulations for the administration of the Chapter in accordance with the Administrative Procedure Act (R.S. 49:950, et seq.), provided that such regulations shall require fair, impartial, uniform, and equitable treatment of all lending institutions and shall establish objective standards and criteria to control and govern access to and allocation of services and functions authorized by this Chapter.

(5) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or state governmental agency, public or private corporation, lending institution, or other entity or person.

(6) Accept, administer and expend donations of movable or immovable property from any source, and receive, administer, and expend appropriations from the legislature and financial assistance, guarantees, insurance or subsidies from the federal or state government.

(7) Subject to the rights of holders of bonds of the Authority, to renegotiate, refinance or foreclose on any mortgage, security interest or lien; or commence any action to protect or enforce any right or benefit conferred upon the Authority by any law, mortgage, security interest, lien, contract or other agreement; and bid for and purchase property at any foreclosure or at any other sale or otherwise acquire or take possession of any property; and in any such event, the Authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the Authority or of holders of its bonds therein.

(8) Procure or provide for the procurement of insurance or reinsurance against any loss in connection with its property or operations, including but not limited to insurance, reinsurance, or other guarantees from any federal or state governmental agency or private insurance company for the payment of any bonds issued by the Authority, or bonds, notes or any other obligations or evidences of indebtedness issued or made by any subsidiary corporation or entity created pursuant to Paragraph (19) of this Section or by any lending institution or other entity or person, or insurance or reinsurance against loss with respect to agricultural loans, mortgages or mortgage loans, or any other type of loans, including the power to pay premiums on such insurance or reinsurance.

(9) Insure, co-insure, reinsure, or cause to be insured, co-insured, or reinsured, agricultural loans, mortgage loans or mortgages, or any other type of loans and pay or receive premiums on such insurance, co-insurance, or reinsurance, and establish reserves for losses, and participate in the insurance, co-insurance, or reinsurance of agricultural loans, mortgage loans or mortgages, or any other type of loans with the federal or state government or any private insurance company.

(10) Undertake and carry out or authorize the completion of studies and analyses of agricultural conditions and needs within the state and needs relating to the promotion of agricultural exports and ways of meeting such needs, and make such studies and analyses available to the public and to the agricultural industry, and to engage in research or disseminate information on agriculture and agricultural exports.

(11) Accept federal, state, or private financial or technical assistance and comply with any conditions for such assistance, provided such conditions are not in conflict with the intent of this Chapter.

(12) Establish and collect fees and charges in connection with its loans, deposits, insurance commitments, and services, including but not limited to, reimbursement of costs of issuing bonds, origination and servicing fees, and insurance premiums.

(13) Make and guarantee agricultural loans and purchase or sell agricultural loans.

(14) Acquire or contract to acquire from any person, firm, corporation, municipality, federal or state agency, by grant, purchase, or otherwise, movable or immovable property or any interest therein; own, hold, clear, improve, lease, construct, or rehabilitate, and sell, invest, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same, subject to the rights of holders of the bonds of the Authority, at public or private sale, in compliance with public bidding requirements set forth in Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(15) Borrow money, issue bonds, and provide for the rights of the lenders or holders thereof and purchase, discount, sell, negotiate and guarantee, insure, coinsure and reinsure notes, drafts, checks, bills of exchange, acceptances, bankers acceptances, cable transfers, letters of credit and other evidence of indebtedness.

(16) Subject to the rights of holders of the bonds of the Authority, consent to any modification with respect to the rate of interest, time, payment of any installment of principal or interest, security, or any other term or condition of any loan, contract, mortgage, mortgage loan, or commitment therefor or agreement of any kind to which the Authority is a party or beneficiary.

(17) Maintain an office at such place or places as the Authority shall determine.

(18) Serve as the beneficiary of any public trust heretofore or hereafter created pursuant to the provisions of R.S. 9:2341, et seq.

(19) With the prior approval of the House and Senate committees on agriculture, forestry, aquaculture, and rural development, to create such subsidiary corporations or entities as may be necessary to make agricultural loans, borrow money for agricultural loans, insure or reinsure agricultural loans, or issue bonds in the international financial market.

(20) Issue revenue bonds for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with the promotion and assistance of agriculture and forestry within this state. The bonds shall be authorized and issued by one or more resolutions adopted by a majority vote of the members of the authority and shall be payable solely from the income and revenues as set forth in the resolution authorizing the issuance of the bonds.

(21) Notwithstanding any other law, supervise and utilize public employees, equipment, and material in carrying out public work, including public work in furtherance of Formosan termite suppression.

(22) Foster and support the development and enhancement of processing raw agricultural products in this state by participating in cooperative endeavors involving loans and loan guarantees to private business enterprises, nonprofit institutions and organizations, the state and political subdivisions thereof, the federal government, and other organizations or persons concerned with the development or enhancement of agricultural plants in this state. The authority shall participate only in cooperative endeavors which involve the creation of a significant number of new jobs in relation to the amount of participation by the authority.

(23) Establish, administer, and supervise an incentive program to promote the purchase of Louisiana agricultural products.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 1999, No. 18, §1, eff. May 21, 1999; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2008, No. 117, §1; Acts 2009, No. 510, §1, eff. July 10, 2009; Acts 2011, No. 330, §1, eff. June 29, 2011.



RS 3:267 - Purchases and sales of agricultural loans

§267. Purchases and sales of agricultural loans

The Authority may purchase or contract to purchase and sell or contract to sell agricultural loans made by lending institutions, at such prices and upon such terms and conditions as it shall determine in accordance with rules or regulations adopted pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.). All lending institutions are hereby authorized to purchase and sell agricultural loans to the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority. To the extent that any provisions of this Section may be inconsistent with any provision of law governing lending institutions, the provisions of this Section shall control.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:268 - Loans to and deposits with lending institutions

§268. Loans to and deposits with lending institutions

The Authority may make, or contract to make, loans to and deposits with lending institutions at such interest rates, terms and conditions as it shall determine in accordance with rules or regulations adopted pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.). All lending institutions are hereby authorized to borrow funds and accept deposits from the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority. The Authority shall require that all proceeds of its loans to or deposits with lending institutions, or an equivalent amount, shall be used by such lending institutions to make agricultural loans, subject to such terms and conditions as the Authority may prescribe. To the extent that any provisions of this Section may be inconsistent with any provision of the law governing lending institutions, the provisions of this Section shall control.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:269 - Insurance of agricultural loans

§269. Insurance of agricultural loans

A. The Authority is hereby authorized to insure and reinsure agricultural loans made by lending institutions, subject to the terms, conditions, limitations, collateral and security provisions, and reserve requirements as shall be determined by the Authority in accordance with the rules and regulations adopted by the Authority pursuant to the Administrative Procedure Act (R.S. 49:950 et seq.).

B. Unless otherwise determined by the Authority, insurance of agricultural loans shall be in the amount of one hundred percent of the unpaid principal and interest on each loan.

C. An insured agricultural loan shall be in default when the holder of such loan makes application to the Authority for payment of insurance on such loan stating that such loan is in default in accordance with the terms of any agreement with respect to such insurance executed pursuant to this Section.

D. The Authority may enter into agreements with any person, lending institution, or holder of an insured agricultural loan upon such terms as may be agreed upon between the Authority and such person, lending institution, or holder, to provide for the administration, applications therefor, repayment thereof, and to establish the conditions for payment of insurance by the Authority, and the servicing, suit upon, or foreclosure of insured agricultural loans.

E. The aggregate value of all agricultural loans insured by the Authority and outstanding at any one time shall not exceed twenty times the total value of funds, investments, properties, and other assets of the Authority except that this insurance may be further expanded by use of federal, state, or private loan insurance, reinsurance, or guarantees of which the Authority is or shall become the beneficiary.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:270 - Bonds of the authority

§270. Bonds of the authority

A. The authority is hereby authorized and empowered to issue from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness, hereinafter collectively referred to as "bonds", to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes, as set forth in this Chapter, including but not limited to the purchase of agricultural loans from lending institutions, the making of loans to or deposits with lending institutions, the acquisition, construction, renovation, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with promoting and assisting agriculture and forestry within this state, the payment of interest on bonds of the authority, the establishment of reserves to secure such bonds, the establishment of reserves with respect to the insurance of agricultural loans, and all other purposes and expenditures of the authority incident to and necessary or convenient to carry out its public functions or corporate purposes.

B. Except as may otherwise be provided by the Authority, all bonds issued by the Authority shall be negotiable instruments and may be general obligations of the Authority, secured by the full faith and credit of the Authority and payable out of any money, assets or revenues of the Authority or from any other sources whatsoever that may be available to the Authority.

C. Bonds shall be authorized, issued, and sold by a resolution or resolutions of the Authority adopted as provided in this Chapter. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1421, et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue and receipts of, or available to, the Authority as may be provided by the Authority in the resolution or resolutions providing for the issuance and sale of the bonds of the Authority.

D. The bonds of the Authority shall be signed by such members or officers of the Authority, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the Authority, and shall have impressed or imprinted thereon the seal of the Authority, or a facsimile thereof. The coupons attached to coupon bonds of the Authority shall bear the facsimile signature of such member or officer of the Authority as shall be determined by resolution or resolutions of the Authority.

E. Any bonds of the Authority may be validly issued, sold, and delivered, notwithstanding that one or more of the members or officers of the Authority signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons, shall have ceased to be such member or officer of the Authority at the time such bonds shall actually have been delivered.

F. Bonds of the Authority may be sold in such manner and from time to time as may be determined by the Authority to be most beneficial, and the Authority may pay all expenses, premiums, fees, or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983. Acts 1987, No. 856, §1, eff. July 20, 1987; Acts 2003, No. 230, §1, eff. June 5, 2003.



RS 3:271 - Statutory pledge

§271. Statutory pledge

Any pledge made by the Authority shall be valid and binding from time to time when the pledge is made. The money, assets, or revenues of the Authority so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:272 - Refunding bonds

§272. Refunding bonds

Subject to the rights of the holders of the bonds of the Authority, the Authority is hereby authorized and empowered to issue from time to time its bonds for the purpose of refunding any bonds of the Authority then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds. All such refunding bonds of the Authority shall be issued, sold, or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the Authority pursuant to this Chapter, unless otherwise determined by resolution of the Authority. Refunding bonds issued by the Authority as herein provided may be sold or exchanged for outstanding bonds of the Authority and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding bonds.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:273 - Purchase of bonds by Authority

§273. Purchase of bonds by Authority

Subject to the rights of holders of bonds, the Authority shall have the power out of any funds available therefor, to purchase bonds of the Authority, which shall thereupon be cancelled, at a price not exceeding:

(1) If the bonds are then subject to optional redemption, the optional redemption price then applicable plus accrued interest to the next interest payment date thereon; or

(2) If the bonds are not then subject to optional redemption, the optional redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to optional redemption plus accrued interest to such date.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:274 - Approval of issuance of bonds by State Bond Commission

§274. Approval of issuance of bonds by State Bond Commission

The approval of the State Bond Commission shall be obtained prior to the issuance of any bonds of the Authority. However, before the Authority shall make application to the State Bond Commission for the issuance of any bonds in the amount of five million dollars or more, it shall first seek the approval of the Joint Legislative Committee on the Budget for such borrowing. No notice to, or consent or approval by any other governmental body or public officer shall be required as a prerequisite to the issuance, sale, or delivery of any bonds of the Authority, or to the making of any loans or deposits by the Authority to lending institutions, or to the purchase or sale of agricultural loans by the Authority, or to the insurance by the Authority of any agricultural loan, or to the exercise of any other public function or corporate power of the Authority, except as is expressly provided in this Chapter.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 2009, No. 510, §1, eff. July 10, 2009.



RS 3:275 - Exemption from taxes

§275. Exemption from taxes

It is hereby determined that the creation of the Authority and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that said functions and purposes are public purposes and that the Authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this Chapter. The money, assets, revenues, and operations of the Authority shall be exempt from all taxation by the state or any of its political subdivisions. The Authority shall not be required to pay any recording fee or transfer tax of any kind on account of instruments recorded by it or on its behalf. All bonds authorized to be issued by the Authority pursuant to the provisions of this Chapter, together with interest thereon, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:276 - Covenant of state

§276. Covenant of state

In consideration of the acceptance of and payment for the bonds of the Authority by the holders thereof, the state does hereby pledge to and agree with the holders of any bonds of the Authority issued pursuant to the provisions of this Chapter, that the state will not impair, limit, or alter the rights hereby vested in the Authority to fulfill the terms of any agreements made with the holders of the bonds of the Authority, or in any way impair the rights or remedies of such holders thereof, until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The Authority is authorized to include this pledge and agreement of the state in any agreement with the holders of bonds of the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:277 - Trust funds

§277. Trust funds

Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all funds received by the authority shall be deposited immediately upon receipt in the state treasury and shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the authority into a special fund which is hereby created in the state treasury and designated as the Louisiana Agricultural Finance Authority Fund. The monies in the Louisiana Agricultural Finance Authority Fund shall be used solely for the programs and purposes of the authority and only in the amount appropriated each year to the authority by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of the monies in the Louisiana Agricultural Finance Authority Fund shall be deposited in that fund.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983; Acts 1985, No. 68, §1



RS 3:278 - Bonds as legal investment and security for public deposits

§278. Bonds as legal investment and security for public deposits

The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance associations, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and retirement system or pension fund may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds issued by the Authority pursuant to the provisions of this Chapter, and such bonds shall be authorized security for all public deposits. It is the purpose of this Section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit for the purchase of any such bonds of the Authority, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this Section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, or corporation or other entity from any duty of exercising reasonable care in selecting securities.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:279 - Account and audits

§279. Account and audits

A. Subject to the provisions of any contract with the holders of its bonds, the Authority shall establish a system of accounts.

B. The Authority shall be subject to audit by the legislative auditor. The Authority may cause an independent audit to be prepared annually. Any such independent audit shall be subject to the authority of the legislative auditor to prescribe and approve the terms and conditions of such audit as provided in R.S. 24:513.

C. Within six months after the end of each fiscal year, the Authority shall submit to the governor and to both houses of the legislature an annual report on the operations of the Authority. Within sixty days after receipt thereof, the Authority shall submit to the governor and to both houses of the legislature a copy of the report of every audit of the books and accounts of the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:280 - Cooperation of state agencies

§280. Cooperation of state agencies

All state officers and agencies are authorized to render such services to the Authority within their respective functions as may be requested by the Authority.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:281 - Suits to determine validity of bonds

§281. Suits to determine validity of bonds

Any suit to determine the validity of bonds of the Authority shall be brought only in accordance with R.S. 13:5121 et seq.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:282 - Construction of Chapter

§282. Construction of Chapter

This Chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effect the purposes thereof.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:283 - Termination of the Authority

§283. Termination of the Authority

In the event of the termination of the Authority, all of its rights, money, assets, and revenues in excess of its obligations shall be deposited in the state general fund.

Added by Acts 1983, No. 96, §1, eff. July 23, 1983.



RS 3:283.1 - Transfer; State Market Commission

§283.1. Transfer; State Market Commission

A. All employees of the office of marketing and agro-economic development are transferred to the office of management and finance.

B. All funds appropriated to the State Market Commission shall be transferred to the Louisiana Agricultural Finance Authority.

C. Any appropriation for Fiscal Year 2009 - 2010 to the office of marketing and agro-economic development shall be deemed to be appropriated to the office of management and finance within the Department of Agriculture and Forestry.

D. All property and facilities owned and operated by, leased by or for the State Market Commission are transferred to the Louisiana Agricultural Finance Authority.

E. All unfinished business of the State Market Commission shall be completed by, all references in laws and refer to, and all obligations of that office shall be administered by the Louisiana Agricultural Finance Authority. All legal proceedings of the State Market Commission shall be continued in the name of the State Market Commission and further proceedings shall be in the name of Louisiana Agricultural Finance Authority without the necessity for amendment of any document.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:283.2 - Loans and guarantees for agricultural plants

§283.2. Loans and guarantees for agricultural plants

A. As part of the authority's participation in cooperative endeavors, the authority may:

(1) Loan funds to any person to be expended to acquire, construct, furnish, equip, make necessary improvements to, or purchase land for any agricultural plant which will be occupied by that person, under rules and regulations adopted by the authority. The loan shall not exceed seventy-five percent of the value of the property offered as security pursuant to a first mortgage. The minimum execution requirement by the borrower of a note is to be secured by a first mortgage on the property being acquired or constructed and payable to the authority within the time and under the terms and conditions together with additional endorsements as may be required by the authority.

(2) Loan to any person funds for operating capital, market development, and product inventories under rules and regulations adopted by the authority. The loan shall not exceed seventy-five percent of the value of the property offered as security pursuant to a first mortgage. The minimum execution requirement by the borrower of a note or notes is to be secured by a first mortgage on property, including product inventories and accounts receivable from the sale of inventories, under the terms and conditions as may be required by the authority.

(3) Guarantee funds, on an interim or long-term basis, for an amount to be expended to acquire, construct, furnish, equip, make necessary improvements to, or purchase land for, any agricultural plant for any loan made by any lending institution to any person approved by the authority, provided that whenever the authority guarantees the payment of the loan, the authority shall make and enter into a guarantee agreement with the lending institution and the borrower setting forth the terms and conditions under which the authority is obligated and the extent to which repayment of the loan is guaranteed and secured. Each loan guaranteed by the authority shall be secured by a first mortgage on property. Whenever the authority enters into a loan guarantee agreement, the authority may impose and collect an origination fee not to exceed one percent of the amount of the loan guaranteed.

(4) Guarantee funds, on an interim or long-term basis, to any person for operating capital, market development, and product inventories, under rules and regulations adopted by the authority. The minimum execution requirement by the borrower of a note or notes is to be secured by a first mortgage on property, including product inventories and accounts receivable from the sale of inventories, under the terms and conditions as may be required by the authority.

(5) Renegotiate, refinance, or foreclose on any mortgage or commence any action to protect or enforce any right or benefit conferred by any law, mortgage, contract, or other agreement and bid for and purchase such property at any foreclosure or at any other sale or otherwise to acquire or take possession of the property. In such event, the authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with the property, and dispose of and otherwise deal with such property in such manner as may be desirable or necessary to protect the interest of the authority.

B. The aggregate of loans and loan guarantees made by the authority under this Section shall not exceed twenty million dollars at any one time.

C. The authority shall:

(1) Give priority to persons who utilize Louisiana agricultural products to the maximum extent possible.

(2) Fix the rate of interest to be charged on every loan at a rate not less than the base federal reserve discount rate.

(3) Keep records showing from whom any money is received and for what purpose and to whom any money is paid and for what purpose.

(4) Keep vouchers and receipts for all money disbursed.

D. The authority shall not loan or guarantee any loan:

(1) For any applicant who fails to submit all information required by this Section or by rules and regulations of the authority.

(2) If the amount loaned would result in the property offered as security being burdened with indebtedness in excess of seventy-five percent of the appraised value of the property.

(3) For any person with any pending or outstanding charge or liability relating to failure or inability to pay promissory notes or other evidence of indebtedness.

(4) For any person who has presently pending, at the federal, state, or local level, any proceeding concerning the denial or revocation of a necessary license or permit.

(5) If the proceeds of the loan are to be, or may be, used for consolidation of existing, previous financial obligations.

(6) To a person in excess of fifty percent of the total funds for loans or guarantees under this Section.

E. The authority shall not:

(1) Subordinate its interest, if such subordination shall result in any risk to the authority's security position.

(2) Enter into any cooperative endeavor, unless the cooperative endeavor involves the creation of a significant number of new jobs in relation to the amount of participation by the authority.

F. When requested by the authority, the commissioner may contract with consulting engineers, architects, attorneys, accountants, construction experts, financial experts, and such other persons as may be necessary to carry out the purpose of this Section. Contracts entered into under this Section shall be subject to the provisions of R.S. 38:2310 et seq.

G. The authority shall transmit, at the end of each fiscal year, reports to the House and Senate committees on agriculture, forestry, aquaculture, and rural development, the House Committee on Appropriations and the Senate Committee on Finance. The reports shall set forth the cooperative endeavors approved and rejected, the terms, conditions, and status of each loan guarantee entered into in the fiscal year covered by the report, and the status of all loans and guarantees entered into in previous fiscal years.

H. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

Acts 2009, No. 510, §1, eff. July 10, 2009; Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:284 - Louisiana Buy Local Purchase Incentive Program

§284. Louisiana Buy Local Purchase Incentive Program

A. Title; creation. There is hereby created the Louisiana Buy Local Purchase Incentive Program, hereinafter referred to as the "program", within the Louisiana Department of Agriculture and Forestry, to be administered and supervised by the Louisiana Agricultural Finance Authority, in order to grant incentive payments to Louisiana restaurant establishments for purchases of Louisiana agricultural products.

B. Declaration of purpose.The Legislature of Louisiana hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, growth, and expansion of Louisiana farmers and agricultural products. Louisiana residents rely on Louisiana farmers and agricultural processors as their primary source of safe, nutritional, and affordable food. Furthermore, agricultural industries are a major source of employment for Louisiana residents. Therefore, it is declared to be the purpose of this Act to encourage and promote the consumption of Louisiana agricultural products by providing incentive payments to certain Louisiana restaurants for the purchase of Louisiana agricultural products.

C. Definitions. For purposes of this Chapter, the following terms shall have the meanings hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "LAFA" means the Louisiana Agricultural Finance Authority.

(2) "Louisiana agricultural products" means the following products produced in Louisiana: agronomic, aquacultural, floricultural, horticultural, silvicultural, and viticultural products, including but not limited to: plants, crops, livestock, dairy products, and fruits; crawfish, catfish, other fish, shrimp, oysters, crabs, underutilized species, and any other seafood and freshwater food; and all meat and meat products including beef, veal, pork, mutton, poultry, and products made therefrom.

(3) "Louisiana coastal waters" shall have the same meaning as provided for in R.S. 49:214.23(4) in the coastal zone law.

(4) "Louisiana coastal zone" shall have the same meaning as provided for in R.S. 49:214.23(5).

(5)(a) "Produced in Louisiana" means manufactured, planted, cultivated, grown, caught, or harvested in Louisiana, including in Louisiana coastal waters, the Louisiana coastal zone, and in the territorial waters of the state.

(b) "Produced in Louisiana" shall also mean, in regard to seafood, caught or harvested in waters seaward of the territorial waters of the state by the holder of a Louisiana commercial fisherman's license who transports and sells his catch to a licensed Louisiana wholesale/retail seafood dealer located within the state of Louisiana.

(6) "Restaurant establishment" means any establishment which has a special Class "R" restaurant permit issued pursuant to R.S. 26:73(B) in the Alcohol Beverage and Tobacco law, or any establishment which meets the definition of "restaurant establishment"as defined in R.S. 26:73(C)(1).

D. Fund. (1) There is hereby established a special fund in the state treasury to be known as the Louisiana Buy Local Purchase Incentive Program Fund, hereinafter referred to as the "fund".

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, any public or private grants, gifts, and donations received by the state or the Department of Agriculture and Forestry for the purposes of this Section shall be credited to the fund. No state general fund monies shall be appropriated to the fund.

(3)(a) Subject to appropriation by the legislature, monies in the fund shall be used solely to provide grants to eligible restaurant establishments for purchases of Louisiana agricultural products all as defined in Subsection C of this Section and for all ordinary and necessary operating and administrative costs and expenses associated with implementation of this Section, provided that the ordinary and necessary operating and administrative costs and expenses shall not exceed five percent of monies appropriated from the fund. The Louisiana Agricultural Finance Authority shall have the authority to determine the grant recipients and the amount of the grant awards as well as other eligible expenses to be paid with monies appropriated each fiscal year.

(b) The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of the monies in the fund shall be deposited in and remain in the fund. All unexpended and unencumbered money in the fund at the end of the year shall remain in the fund.

E. Program. (1) The amount of the incentive payment pursuant to this Section shall be four percent of the total costs of the Louisiana agricultural products purchased by the eligible restaurant establishment during a fiscal year.

(2) An application for an incentive payment pursuant to this Section shall be provided by LAFA and shall be submitted by an interested restaurant establishment to LAFA within the application period set forth by LAFA based upon the restaurant establishment's purchases of Louisiana agricultural products within that fiscal year.

(3) In accordance with the Administrative Procedure Act, LAFA in cooperation with the commissioner of the Department of Agriculture and Forestry shall promulgate rules and regulations as are necessary to implement the provisions of this Section including but not limited to rules and regulations regarding the period within which an application for the incentive shall be submitted in order to be eligible to receive an incentive payment, and the documentation required to be maintained and provided by a restaurant establishment applying for the incentive payment. The regulations may require producers of Louisiana agricultural products to obtain license numbers issued by LAFA evidencing the eligibility of the Louisiana agricultural products produced by them.

(4) A restaurant establishment applying for the incentive payment authorized pursuant to this Section shall be required to provide and maintain sufficient documentation evidencing the amount of purchases of Louisiana agricultural products and eligibility to claim the incentive payment as determined by LAFA in regulations issued pursuant to Paragraph (3) of this Subsection.

(5) If there is insufficient money in the fund to fully satisfy all timely filed applications for incentive payments, then incentive payments shall be distributed to the applicants on a pro-rated basis based upon the proportion of Louisiana agricultural products purchased by the applicant to the total amount of such purchases by all applicants.

(6) The aggregate amount of incentive payments for the purchase of Louisiana agricultural products issued to restaurant establishments pursuant to this Section shall not exceed seven million dollars, in the aggregate, per fiscal year.

F. Termination of program. The program created pursuant to this Section shall terminate on December 31, 2014. Therefore, no rebate payments authorized according to the provisions of this Section shall be granted after December 31, 2014.

Acts 2011, No. 330, §1, eff. June 29, 2011; Acts 2014, No. 646, §1, eff. June 12, 2014.



RS 3:291 - Legislative findings and purpose

CHAPTER 3-C. LOUISIANA AGRICULTURAL DEVELOPMENT ACT

§291. Legislative findings and purpose

Louisiana residents rely on Louisiana farmers and agricultural processors as their primary source of safe, nutritional, and affordable food. Furthermore, agriculture and aquaculture industries are a major source of employment for Louisiana residents. The financial survival of these industries in Louisiana is dependent on increasing markets for Louisiana products. For this reason, the legislature finds it necessary to encourage and promote markets in Louisiana for the sale of Louisiana agricultural and aquacultural products.

Acts 2004, No. 271, §1.



RS 3:292 - Definitions

§292. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Agriculture" means the commercial production, storage, processing, marketing, or distribution of any agronomic, floricultural, horticultural, vitacultural, silvicultural, or aquacultural crop, including but not limited to farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(2) "Aquaculture" means the producing, raising, managing, harvesting, or marketing of aquatic livestock under controlled circumstances.

(3) "Department" means the Louisiana Department of Agriculture and Forestry.

(4) "Louisiana agricultural firm" means a legal entity that meets all of the following criteria:

(a) Is engaged in the business of agriculture or aquaculture.

(b) Is qualified to do business in Louisiana.

(c) Has a physical presence in Louisiana by owning or leasing property or facilities which are located in Louisiana.

(d) Employs Louisiana residents who operate the farm business, company, corporation, or limited liability corporation.

(e) Produces, processes, or manufactures agricultural or aquacultural products in Louisiana.

(5) "Louisiana agricultural markets" means any entity in the state of Louisiana, public or private, which in the normal scope of business purchases Louisiana agricultural or aquacultural products.

Acts 2004, No. 271, §1.



RS 3:293 - Prohibition upon limitation of agricultural and aquacultural markets

§293. Prohibition upon limitation of agricultural and aquacultural markets

A. The state may not limit the ability of Louisiana agricultural firms to bid or do business in Louisiana by restricting Louisiana agricultural markets including but not limited to those markets subject to Title 27 of the Louisiana Revised Statutes of 1950.

B. Nothing in this Chapter is intended to limit the ability of the department to regulate agriculture and aquaculture as is otherwise provided in this Title.

Acts 2004, No. 271, §1.



RS 3:296 - Healthy Food Retail Act; definitions; purpose

CHAPTER 3-D. HEALTHY FOOD RETAIL ACT

§296. Healthy Food Retail Act; definitions; purpose

A. This Chapter shall be known as the "Healthy Food Retail Act".

B. The legislature finds the following:

(1) When fresh fruits and vegetables and other healthy foods are not easily available or affordable, people, particularly low-income families, children, and the elderly, face serious barriers to eating a healthy diet. Research in Louisiana and nationally shows that residents of low-income, minority, and rural communities are most often affected by poor access to supermarkets and other retailers selling healthy food, as well as by high rates of obesity.

(2) Obesity, which results from poor diet and physical inactivity, is the fastest growing cause of disease and death in America. Louisiana has one of the highest rates of obesity nationwide, putting growing numbers of Louisiana adults and children at risk for developing heart disease, type-2 diabetes, hypertension, certain cancers, and other health problems.

(3) Increasing access to retail food outlets that sell fresh fruits, vegetables, and other healthy food is an important strategy for fighting the obesity epidemic and improving health. Studies have shown that people with better access to supermarkets and fresh produce tend to have healthier diets and lower levels of obesity.

(4) Developing quality retail food outlets also creates jobs, expands markets for Louisiana farmers, and supports economic vitality in underserved communities.

(5) The program established pursuant to this Chapter is intended to provide a dedicated source of financing for healthy food retailers operating in underserved communities in Louisiana, in both urban and rural areas; to increase access to affordable healthy food so as to improve diets and health; to promote the sale and consumption of fresh fruits and vegetables, particularly those that are Louisiana grown; and to support expanded economic opportunities in low-income and rural communities.

C. As used in this Chapter, the following terms and phrases shall have the meanings hereinafter ascribed to them:

(1) "Funding" means grants, loans, or a combination of grants and loans.

(2) "Healthy food retailers" means for-profit or not-for-profit retailers that sell high quality fresh fruits and vegetables at competitive prices including but not limited to supermarkets, grocery stores, and farmers' markets.

(3) "Program" means a public-private partnership established to provide a dedicated source of financing for food retailers that increase access to fresh fruits and vegetables and other affordable healthy food for Louisiana residents managed by the Louisiana Department of Agriculture and Forestry.

(4) "Underserved community" means a geographic area that has limited access to healthy food retailers and is located in a lower-income or high-poverty area, or an area that is otherwise determined to have serious healthy food access limitations.

D. (1) To the extent funds are available, the Louisiana Department of Agriculture and Forestry, in cooperation with public and private sector partners, shall establish a financing program that provides grants and loans to healthy food retailers that increase access to fresh fruits and vegetables and other affordable healthy food in underserved communities.

(2) The department may contract with one or more qualified nonprofit organizations or community development financial institutions to administer the program described in this Section through a public-private partnership, to raise matching funds, market the program statewide, evaluate applicants, make award decisions, underwrite loans, and monitor compliance and impact. The department and its partners shall coordinate with complementary nutrition assistance and education programs.

(3) The program shall provide funding on a competitive, one-time basis as appropriate for the eligible project.

(4)(a) The program may provide funding for projects such as:

(i) New construction of supermarkets and grocery stores.

(ii) Store renovations, expansion, and infrastructure upgrades that improve the availability and quality of fresh produce.

(iii) Farmers' markets and public markets, food cooperatives, mobile markets and delivery projects, and distribution projects that enable food retailers in underserved communities to regularly obtain fresh produce.

(iv) Other projects that create or improve healthy food retail outlets that meet the intent of this Chapter as determined by the department.

(b) Funding made available for projects included in Subparagraph (a) of this Paragraph may be used for the following purposes:

(i) Site acquisition and preparation.

(ii) Construction costs.

(iii) Equipment and furnishings.

(iv) Workforce training.

(v) Security.

(vi) Certain pre-development costs such as market studies and appraisals.

(vii) Working capital for first-time inventory and start-up costs.

(c) A restaurant is not eligible for funding under this Chapter.

(5) An applicant for funding may be a for-profit or a not-for-profit entity, including but not limited to a sole proprietorship, partnership, limited liability company, corporation, cooperative, nonprofit organization, nonprofit community development entity, university, or governmental entity.

(6) In order to be considered for funding, an applicant shall meet the following criteria:

(a) The project for which the applicant seeks funding shall benefit an underserved community.

(b) The applicant shall demonstrate a meaningful commitment to sell fresh fruits and vegetables, according to a measurable standard established by the department.

(c) Generally, the applicant shall accept Food Stamps (Supplemental Nutrition Assistance Program) and WIC (Special Supplemental Nutrition Program for Women, Infants and Children) benefits. For categories of applicants that are not eligible to accept Food Stamps or WIC benefits, an alternative standard shall be established by the department to demonstrate a meaningful commitment to make healthy food affordable to low-income households.

(7) Applicants shall be evaluated on the following criteria in order to determine the funding awarded:

(a) Demonstrated capacity to successfully implement the project, including the applicant's relevant experience, and the likelihood that the project will be economically self-sustaining.

(b) The ability of the applicant to repay debt.

(c) The degree to which the project requires an investment of public funding to move forward, create impact, or be competitive, and the level of need in the area to be served. Additional factors that will improve or preserve retail access for low-income residents, such as proximity to public transit lines, also may be taken into account.

(d) The degree to which the project will promote sales of fresh produce, particularly Louisiana-grown fruits and vegetables.

(e) The degree to which the project will have a positive economic impact on the underserved community, including by creating or retaining jobs for local residents.

(f) Other criteria the department determines to be consistent with the purposes of this Section.

(8) The department shall establish program benchmarks and reporting processes to make certain that the program benefits both rural and urban communities in Louisiana. The department shall likewise establish monitoring and accountability mechanisms for projects receiving grants or loans, such as tracking fruit and vegetable sales data.

(9) The department shall prepare and submit an annual report to the legislature on any projects funded and outcome data.

(10) The department shall establish rules for the implementation of the Chapter in accordance with the Administrative Procedure Act.

E. Funds described in this Chapter, to the extent practicable, may be used to leverage other funding including but not limited to New Markets Tax Credits, federal and foundation grant programs, incentives available to designated Enterprise Zones or Renewal Communities, operator equity, and funding from private sector financial institutions under the federal Community Reinvestment Act.

Acts 2009, No. 252, §1.



RS 3:299 - Repealed by Acts 2013, No. 184, §10.

CHAPTER 3-E. LOUISIANA SUSTAINABLE

LOCAL FOOD POLICY COUNCIL

§299. Repealed by Acts 2013, No. 184, §10.



RS 3:301 - RURAL EDUCATION

CHAPTER 4. RURAL EDUCATION

§301. Support for programs of Louisiana Cooperative Extension Service

As a cooperative endeavor with the Louisiana Cooperative Extension Service of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the governing body of any local government subdivision may provide financial and other support for the programs of the Louisiana Cooperative Extension Service which benefit that local government subdivision under such terms and conditions as may be agreed upon between the Louisiana Cooperative Extension Service and the local government subdivision. Financial support for the cooperative endeavor may be appropriated from the general funds of the local government subdivision or may be provided for by an increase in the ad valorem taxes for such specific purpose in accordance with the provisions of Article VI, Part II, of the Louisiana Constitution of 1974.

Amended by Acts 1975, No. 242, §1.



RS 3:302 - Farmers' institute conductor

§302. Farmers' institute conductor

The commissioner of agriculture and forestry may appoint a farmers' institute conductor, who shall devote his time exclusively to the work, as the commissioner may direct.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:303 - Holding institutes; lecturers

§303. Holding institutes; lecturers

Farmers' institutes shall be held yearly at such time and at such places as the commissioner of agriculture and forestry may direct. The commissioner shall make rules and regulations for organizing and conducting the institutes, and may call on the president of the Louisiana State University and Agricultural and Mechanical College to furnish one or more lecturers from the faculty or student body, whose traveling expenses shall be paid going to or returning from the institute work. The commissioner may also employ lecturers, male or female, at nominal salaries and traveling expenses while so employed, to perform duties in connection with institute work. The course of instruction at institutes shall be so arranged as to present to those in attendance the results of the most recent investigations in practical and scientific agriculture.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:304 - Master farmer certification

§304. Master farmer certification

A. The commissioner of agriculture and forestry may certify individuals as master farmers in accordance with this Section. Each individual must successfully complete a master farmer certification program and have implemented an individual comprehensive soil and water conservation plan that meets the standards and specifications of the United States Department of Agriculture, Natural Resources and Conservation Service, the Louisiana Department of Agriculture and Forestry, and the affected soil and water conservation district.

B. The commissioner may adopt rules and regulations setting out the requirements for obtaining a certification. The curriculum shall be established by the Louisiana State University AgCenter. The Louisiana State University AgCenter may consult with other agencies and organizations as needed, including but not limited to the Louisiana Department of Environmental Quality, Louisiana Department of Natural Resources, Louisiana Farm Bureau, the United States Department of Agriculture, Natural Resources and Conservation Service, and the state soil and water conservation commission. The curriculum shall include but is not limited to the instruction on environmental issues in agriculture, nonpoint source pollution, best management and conservation practices, soil and water quality monitoring demonstrations, and development and implementation of an individual comprehensive soil and water conservation plan.

C. Any individual who has received a master farmer certification shall be presumed to be in compliance with state soil and water quality requirements as long as certification is maintained. The master farmer certification shall continue as long as the individual actively maintains his specific comprehensive conservation plan in accordance with best management practices.

Acts 2003, No. 145, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:311 - Short title

CHAPTER 4-A. LOUISIANA RURAL DEVELOPMENT LAW

PART I. GENERAL PROVISIONS

§311. Short title

This Chapter shall be known and may be referred to as the "Louisiana Rural Development Law".

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:312 - Legislative findings

§312. Legislative findings

The legislature hereby finds and declares that:

(1) The state's rural territory is vast in size, exceptionally diverse, possesses abundant natural and cultural resources, and together with its economic, human, and community resources, contributes greatly to the quality and maintenance of life of all people of the state, and hence to a healthier, more prosperous state.

(2) Federal, state, and local resources, and individual effort available to address rural needs are often isolated and limited to individual symptoms of blight and deterioration. Related programs are frequently inaccessible to the residents they are designed to serve. The placement of such programs within the various organizational structures is indistinct and many localities have inadequate numbers of managerial, professional, or technical personnel to pursue such assistance. Additionally, many public and private agencies also lack adequate staffing to adapt programs and services to the special needs and requirements of citizens and their environs. This situation has contributed to a growing confusion and disintegrating force that discourages coordinated individual policy and program development and delivery of services intended to address the needs of rural localities and citizens. Consequently, the energies and resources of the many individual federal, state, and local, public and private initiatives that could help answer rural needs and capitalize on the strengths of these areas, are often frustrated or diminished in their effort.

(3) An important role and challenge for state government, therefore, is to get diverse groups to work together for the betterment of Louisiana, and to combine their efforts in imaginative ways to the end that all regions of the state may always offer the highest possible quality of life, and cultural and material standards of living without sacrificing individual freedom or responsibility. The legislature believes that such individual efforts can be significantly enhanced, and support and sustain each other in the public interest; and many useful and innovative responses to rural needs will be possible if a more focused and coordinated interdisciplinary approach for addressing these problems and opportunities is made available through state government.

(4) The legislature seeks to amplify the efforts of existing agencies and individuals who are interested in such rural policy areas as economic development and employment, local government and management, business, agriculture, environment, land use, natural resources, community revitalization, human services and community life, health care, education, transportation, community facilities, and housing.

(5) No state office has been specifically created to promote, harmonize, or assist such efforts of existing agencies and individuals that address the unique needs, conditions, and strengths of rural areas of the state. It is, therefore, the intent of the legislature to create a state office of rural development. The office shall serve as a single contact point for rural governments, service providers, state and federal agencies, and for individuals interested in rural policies and programs of the state; and shall strive to promote cooperative and integrated efforts among such agencies and programs that are designed to address rural needs; and shall recommend to the governor and to the legislature the suitable use of policies, programs, long-range plans, laws, and regulatory mechanisms in order to meet such needs.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:313 - Definitions

§313. Definitions

When used in this Chapter:

(1) "Applicant" means any local governing authority requesting a loan from or completing an application form to apply for a loan under the Rural Development Loan Program.

(2) "Director" means the chief administrative officer of the state office of rural development.

(3) "Federal agency" means any department, office, council, or agency of the federal government, or any public benefit corporation or authority authorized by federal statute.

(4) "Local agency" means any political subdivision, or office or department thereof, or not-for-profit organization created for the purposes of enhancing the quality of life and revitalization of rural areas.

(5) "Municipality" means any incorporated city, town, or village.

(6) "Office" means the state office of rural development created by this Chapter.

(7) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

(8) "Rural areas" means parishes within the state having less than one hundred thousand population, or municipalities within the state having less than thirty-five thousand population, and the unincorporated areas of a parish with a population of over one hundred thousand.

(9) "Rural development and revitalization" means those policies, programs, laws, regulations, or other matters having to do with rural areas, including but not limited to economic development, employment, local government services and management, business, agriculture, environment, land use and natural resources, human services and community life, health care, education, transportation, community facilities, and housing.

(10) "State agency" means any department, office, council, or agency of the state, or any public benefit corporation or authority authorized by the laws of the state.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:314 - State office of rural development

§314. State office of rural development

A. There is hereby created within the office of the governor an office of rural development. The head of the office shall be the director of rural development who shall be appointed by the governor to serve at his pleasure. The appointment shall be subject to Senate confirmation.

B. The director shall employ necessary staff to carry out the duties and functions of the office as otherwise provided in this Chapter, or as otherwise provided by law.

C. The director shall prepare and submit to the governor and the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development annually, on March first of each year, a comprehensive report concerning the assistance activities undertaken by the office, recommendations for legislative proposals, data concerning program activities in rural areas, and other pertinent information which will indicate the activities conducted by the office in the previous year.

D. The governor shall direct that all state agencies provide the director with assistance in advancing the purpose of the office and to assure that the activities of the office are fully coordinated with the activities of state agencies providing related services.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:315 - Functions, powers, and duties

§315. Functions, powers, and duties

The state office of rural development, by and through the director or his duly authorized officers and employees, shall have the following functions, powers, and duties:

(1) To serve as a clearinghouse and provide comprehensive information relating to rural development and revitalization upon request to any agency, individual, or corporation.

(2) To advise and assist agencies, individuals, and corporations in answering particular rural revitalization and development needs, including cooperative efforts among such agencies, individuals, and corporations to solve common problems or provide services in these areas.

(3) To receive notification from all state and federal agencies, individuals, or corporations engaged in rural development and revitalization of program descriptions, appropriation data, and application procedures. The office shall maintain a listing of existing programs and advise local agencies, individuals, or corporations of their existence.

(4) To assist, upon request, applicant local agencies, individuals, or corporations located in rural areas in obtaining timely and efficient responses from state and federal agencies; to assist such applicants in consideration of alternative program grant strategies; to assist state and federal agencies in cooperative approaches to address the needs of such applicants; and to provide technical assistance to agencies in formulating and implementing rural development and revitalization programs.

(5) To encourage the assistance of the private sector in effectuating rural development and revitalization.

(6) To assist the governor and the legislature in the integration and formulation of state rural development and revitalization policy and long-range plans for rural areas and in answering needs related thereto.

(7) To facilitate efforts of local agencies, individuals, and corporations in developing cooperative responses to rural needs. Personnel of the office may be available to participate in an advisory capacity at local meetings exploring such cooperative agreements; and may assist in the identification of appropriate state agencies and personnel who may be instrumental in facilitating such efforts.

(8) To analyze and make recommendations concerning proposed new state legislation or programs that may affect rural areas.

(9) To apply for and receive grants or financial assistance from the federal government, the state government, or other agencies, individuals, or corporations.

(10) To adopt and promulgate such rules and regulations, procedures, instructions, and forms as are deemed necessary to implement the functions, powers, and duties imposed upon the office by this Chapter in accordance with the provisions of the Administrative Procedure Act.

(11) To assist the governor in coordinating the activities and services of those departments and agencies of the state having relationships with local rural agencies, individuals, and corporations in order to provide more effective service to them and to simplify state procedures relating thereto.

(12) To keep the governor informed about the problems and needs of agencies, individuals, and corporations that are involved with rural development and revitalization and to assist in formulating policies with respect thereto and utilizing the resources of the state government for the benefit of rural areas.

(13) To refer local agencies, individuals, and corporations to the appropriate departments and agencies of the state and federal governments for advice, assistance, and available services in connection with particular rural development and revitalization problems or needs.

(14) To encourage the expansion and improvement of in-service training opportunities and to make information available to officials of local agencies in rural areas on matters pertaining to rural development and revitalization.

(15) To consult with and seek assistance from officials of federal and local agencies or corporations with respect to coordinating assistance programs for rural areas and to recommend to the governor and the legislature any policies or programs which would facilitate such coordination.

(16) To do all things necessary or convenient to carry out the functions, powers, and duties expressly set forth in this Chapter.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:316 - Functions, powers, and duties of other departments and state agencies

§316. Functions, powers, and duties of other departments and state agencies

Nothing contained in this Chapter shall be deemed to derogate or detract in any way from the functions, powers, or duties prescribed by law of any other department of the state or to interrupt or preclude the direct relationship of any such department or agency with local agencies, individuals, or corporations for the carrying out of such functions, powers, or duties.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:317 - Comprehensive grant information

§317. Comprehensive grant information

A. The office shall request such specific information as the director determines to be necessary concerning assistance programs and grants administered by federal, state, and local agencies, individuals, and corporations designed to enhance rural areas. Such information shall be used to advise local agencies, individuals, or corporations for the purpose of promoting coordination in program or grant efforts wherever feasible or proper.

B. Any applicant requesting program grants or assistance in order to address rural development and revitalization needs, conditions, or strengths in rural areas may, pursuant to the rules of the office, adopted under the Administrative Procedure Act, confer with the office to obtain assistance in the prompt and efficient processing and review of applications.

C. The office shall, so far as possible, render such assistance, and the director may designate an officer or employee of the office to act as an expeditor for the purpose of:

(1) Facilitating contacts for the applicant with state, federal, or local agencies, individuals, or corporations responsible for processing and reviewing grant applications.

(2) Arranging conferences to clarify the interest and requirements of any such agency, individual, or corporation with respect to grant applications.

(3) Considering with the agency, individual, or corporation the feasibility of consolidating hearings and data required of the applicant.

(4) Assisting the applicant in the resolution of outstanding issues identified by the agency, individual, or corporation, including delays experienced in application review.

(5) Coordinating federal, state, and local grant application review actions and assistance programs to the extent practicable.

D. No fees of any kind shall be charged or collected under this Chapter, except those monies that may be provided by a federal agency or the state for administrative costs.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1.



RS 3:318 - Contract authority

§318. Contract authority

The office is hereby empowered to enter into any agreement or contract with any corporations or public agencies necessary or convenient to carry out the provisions of this Chapter.

Acts 1990, No. 216, §1; Acts 1991, No. 396, §2; Acts 1991, No. 449, §1; Acts 1997, No. 637, §1.



RS 3:321 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

PART II. RURAL DEVELOPMENT PROGRAM

§321. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:322 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§322. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:323 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§323. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:331 - Legislative findings

PART III. LOUISIANA CENTER FOR RURAL INITIATIVES

§331. Legislative findings

The legislature hereby finds and declares that economic development is one of the missions of land grant universities. The Louisiana Board of Regents' Master Plan for Higher Education calls for the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center to play an integral role in supporting agricultural industries, sustaining rural areas, and encouraging efficient use of resources through research and educational programs conducted by its experiment stations and extension service.

Acts 2004, No. 796, §1.



RS 3:332 - Louisiana Center for Rural Initiatives; creation; mission; duties

§332. Louisiana Center for Rural Initiatives; creation; mission; duties

A. There is hereby created as a consortium initiative, between the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center, hereinafter referred to as the "center". The mission of the center shall be to improve socioeconomic well-being in Louisiana's rural communities by facilitating rural development research, increasing awareness and understanding of rural development conditions, issues, strategies, and policies in Louisiana, and providing rural community stakeholders and policymakers with information necessary for public policy decisionmaking.

B. The center shall have the following powers, duties, and functions:

(1) Facilitate socioeconomic and rural development research and outreach by providing a platform for interdisciplinary and collaborative scholarship and education and enhance the ability of the Louisiana State University Agricultural Center and the Southern University Agricultural Research and Extension Center to capture external funding.

(2) Provide leadership within Louisiana, Louisiana State University, and Southern University in assessing and addressing the current status of socioeconomic development and underlying reasons for socioeconomic conditions within the state, with a particular emphasis on rural and persistent poverty areas.

(3) Evaluate the potential of various rural development policies and strategies and develop statewide and regional awareness of effective policies and strategies for rural development. Such strategies shall include rural entrepreneurship and value added development, rural workforce development, civic engagement and leadership, asset-based development, biotechnology, health care sector development, and natural resource based development.

(4) Provide educational outreach and assistance in implementing effective rural development strategies through such activities as conferences, workshops, and training sessions.

(5) Provide public services to communities and collect, analyze, interpret, and disseminate rural development information for Louisiana residents, policymakers, and other stakeholders. Methods of dissemination of rural development information shall include educational programming and print and electronic media.

C. The center shall be housed at the Louisiana State University Agricultural Center and administered through a cooperative endeavor agreement with Southern University Agricultural Research and Extension Center and shall include working partners throughout the state. Participation shall be open to rural development professionals with an interest in rural development research and outreach. The core faculty shall consist of academic faculty within the Louisiana State University and Southern University systems. The implementation team shall consist of selected faculty of the Louisiana State University Agricultural Center's Community Economic Development Team and selected Southern University Agricultural Research and Extension Center faculty. Affiliated partners may include rural development or social science professionals from other universities, colleges, foundations, governments, or nongovernmental organizations.

D. The center shall operate a satellite rural development outreach center in Oak Grove, Louisiana, at the Thomas Jason Lingo Community Center and may operate other satellite rural development outreach centers deemed necessary. The Southern University Agricultural Center has established initiatives such as the community development program and may develop other such rural development outreach activities as deemed necessary.

E. The center shall engage relevant stakeholders to facilitate rural development throughout the state and region, including universities, colleges, federal and state governments, national rural funders, and nongovernmental organizations. The center shall coordinate and build on existing relationships with the University of Louisiana system, the Southern University system, the governor's Office of Rural Development, the Louisiana Department of Agriculture and Forestry, the Louisiana Department of Economic Development, the United States Department of Agriculture, the Louisiana Forest Products Development Center, the Southern Rural Development Center, the Rural Policy Research Institute, and the Foundation for the Mid South. The center shall develop new working relationships with other rural development partners.

Acts 2004, No. 796, §1.



RS 3:333 - Delta Development Initiative

§333. Delta Development Initiative

A. The legislature hereby finds that in northeast Louisiana, which has a poverty rate that is nearly double the national average and whose economy is severely and chronically depressed, there is an urgent need to address issues related to poverty, education, health care, economic development and jobs, housing, and culture. Approximately one in four individuals in northeast Louisiana lives in poverty. Seven out of the state's ten parishes with the highest child poverty rates are in northeast Louisiana. Infant mortality rates in this region are among the highest in the state. The region has among the lowest per capita incomes in the state and among the highest rates of uninsured and unemployed adults. A large percentage of the region's public schools are considered academically below average. Immediate steps must be taken to form a multifaceted initiative to identify and implement ways to solve the region's problems, to assist the region's individuals, families, and businesses as they strive for success and economic survival, and to improve the quality of life and standards of living for the region's citizens. An opportunity must be facilitated to engage citizens of different backgrounds and areas of expertise in order to achieve long-term growth and development in the region, and a framework must be designed for such an initiative that provides for an exchange of ideas in a comprehensive and coordinated effort and for the widespread implementation of solutions in the region.

B.(1) The center shall plan, develop, and implement a Delta Development Initiative, referred to in this Section as the "Delta initiative", as provided in this Section.

(2) The Delta initiative shall be implemented in the parishes of Caldwell, Catahoula, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Pointe Coupee, Richland, Tensas, and West Carroll. Such parishes shall be referred to in this Section as the "Delta" or the "Delta region".

C. The purpose of the Delta initiative shall be to provide for a dynamic and comprehensive approach to planning, developing, and implementing solutions to problems of the Delta region in Louisiana by utilizing all possible available resources, and specifically to address problems related to poverty, education, health care, economic development and jobs, housing, and culture.

D. To carry out the purpose of the Delta initiative and to plan, develop, and implement solutions to problems in the Delta region as provided in Subsection C of this Section, the center shall collaborate, consult, and coordinate with entities in the public and private sector with particular expertise and resources to provide effective solutions, including but not limited to the following:

(1) The governor's Office on Rural Development.

(2) Louisiana Department of Economic Development.

(3) The Board of Regents.

(4) Each public postsecondary education management board.

(5) The University of Louisiana at Monroe and its Small Business Development Center.

(6) The Southern Regional Education Board.

(7) Louisiana State University Health Sciences Center at Shreveport.

(8) The Delta Regional Authority.

(9) The Louisiana State University AgCenter.

(10) The Southern University AgCenter.

(11) Delta Community College.

(12) Louisiana Tech University.

(13) Grambling State University.

(14) Louisiana Center Against Poverty.

(15) Northeast Economic Development District.

(16) All other appropriate technical and community colleges located in the Delta region.

E. The center shall plan, develop, and implement components of the Delta initiative to accomplish the purpose of the Delta initiative as provided in Subsection C of this Section. Such components shall include the following at a minimum and such other components as the center may identify or the legislature may suggest:

(1) A government leadership academy. The center shall establish an academy to train elected local government officials to carry out their responsibilities. The academy also may provide training on management and operations issues, including legal aspects thereof, such as public records, ethics, purchasing and procurement, personnel management, financial management, conflict resolution, conduct of board meetings and board business, and leadership educational programs.

(2) A rural entrepreneurship program, including a business incubator. The center shall spur the creation and sustainability of new rural businesses and shall implement a business incubator program that provides high-speed Internet access to give Delta business owners the necessary technological infrastructure to create new companies and expand into global markets. The center also shall teach adult entrepreneurs how to start and manage e-businesses, including how to establish storefront businesses on the Internet, how to develop web sites, and how to utilize an array of educational programs that can be accessed using distance education technology and regional partnerships with economic development institutions and organizations. The center also shall teach young people in the Delta region business management skills, such as marketing, finance, and economics, necessary to start and develop businesses, including how to buy and sell items on the Internet and provide opportunities for Delta young people to work with local retailers to expand their businesses into global markets.

(3) Value-added agriculture enterprise development. The center shall collaborate with the United States Department of Agriculture in Louisiana and other appropriate resources to develop biofuel feasibility studies examining the economics of using energy crops to produce ethanol and diesel and to develop food and fiber product industries. The center also shall provide educational presentations for producers and others who are interested in exploring feasible biofuel businesses and otherwise study and seek to develop ways to develop nontraditional markets for crops that will yield opportunities for long-term sustainable economic stability and growth for agriculture in the Delta. The center also shall conduct a workshop for the Delta region, which may include neighboring states, to assess Delta region and multistate renewable energy options for producers and others in the business community, such workshop to include biofuels and nontraditional energy sources.

(4) Improvement of rural health care and addressing of rural health issues. The center shall provide educational programs for Delta region residents to increase knowledge of best practices to improve overall health and to reduce obesity, diabetes, and high cholesterol rates. The center also shall provide technical assistance to Delta health care organizations to improve recruitment of health care professionals to rural areas and evaluate costs and quality of services and strategies to improve the efficiency of Delta health organizations.

(5) Education and workforce development. The center shall identify areas in which improvement would have the greatest impact on improved pre-kindergarten through grade twelve education outcomes, such as attraction and retention of quality teachers, school readiness, and dropout reduction, and shall plan, develop, and implement projects to address problems or provide improvements in such areas. The center shall identify the greatest needs for training for workforce development and shall initiate projects to direct appropriate resources to address those needs.

(6) Housing. The center shall work with the Louisiana Housing Corporation and other appropriate public and private resources to identify the housing needs of the parishes in the Delta initiative and to identify available resources and incentives to address those needs. The center shall plan and implement projects to begin to address the most serious of those needs or those needs that can be most readily addressed, or both.

(7) Natural resource and environmental management. The center shall enlist assistance from a wide array of available resources and shall establish best practices for public and private entities and property owners to provide for effective measures for the protection, conservation, and presentation of the environment, heritage, and natural resources of the Delta region and for management and control of the environment and natural resources systems in such a way as to ensure the sustainability of development efforts over a long-term basis.

(8) Tourism and cultural heritage. The center shall take all possible measures to promote tourism in the Delta region and to preserve its cultural heritage. The center shall work to attract retirees to reside in the Delta region, to market the Delta region as a sportsman's paradise, and to commemorate and celebrate the history of the Delta region.

F. In order to plan, develop, and implement the components of the Delta initiative and to address the purposes of the Delta initiative, the center shall provide for:

(1) Identification and development of a database of all resources available, including resources at all levels of government and organizations of government bodies at all levels of government, private individuals, groups and organizations, and foundations, and educational institutions at all levels, including those in-state and out-of-state and inside and outside the United States.

(2) Identification of and development of a database of potential sources of funding for Delta initiative components, programs, or projects, including public and private funds, tax credits and other tax incentives, and in-kind services and supplies.

(3) Identification of those resources in the databases available for assistance in implementing each Delta initiative component.

(4) Facilitation of coordination and joint use of available resources identified as useful for assistance to a particular component, program, or project.

G. In planning, developing, and implementing each component of the Delta initiative, as well as projects and programs of the initiative, the center shall include procedures for evaluation of the effectiveness and results thereof. The center shall also provide for an annual evaluation of the success and accomplishments of the Delta initiative.

H. The center annually shall submit a report to the legislature summarizing the activities and accomplishments of the Delta initiative and shall include in each such report significant information from the evaluations completed pursuant to Subsection G of this Section and recommendations to the legislature for improvements in the Delta initiative. The annual report shall be submitted to the legislature not later than sixty days prior to the convening of the regular legislative session.

Acts 2007, No. 347, §1; Acts 2011, No. 408, §5(B), eff. July 5, 2011.



RS 3:334 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§334. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:335 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§335. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:336 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§336. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:337 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§337. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:338 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§338. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 3:401 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

CHAPTER 5. ADVERTISING, MARKETING, AND PROCESSING

PART I. STATE MARKET COMMISSION

§401. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:402 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§402. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:403 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§403. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:404 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§404. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:405 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§405. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:406 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§406. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:407 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§407. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:408 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§408. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:409 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§409. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:414 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§414. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:416 - To 420 Repealed by Acts 1978, No. 242, 3.

§416. §§416 to 420 Repealed by Acts 1978, No. 242, §3.



RS 3:421 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§421. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:422 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§422. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:423 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§423. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:424 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§424. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:425 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§425. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:426 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§426. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:431 - To 441 REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

PART I-B. NEW ORLEANS FOOD CENTER

§431. §§431 to 441 REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 3:445.1 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

PART I-C. LOUISIANA CRAWFISH MARKET DEVELOPMENT

AUTHORITY

§445.1. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.2 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.2. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.3 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.3. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.4 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.4. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.5 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.5. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.6 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.6 Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.7 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.7. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.8 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.8. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.9 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.9. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:445.10 - Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.

§445.10. Repealed by Acts 2008, No. 62, §1, eff. June 5, 2008.



RS 3:446.1 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

PART I-D. AGRICULTURAL PRODUCTS PROCESSING

DEVELOPMENT LAW

§446.1. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.2 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.2. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.3 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.3. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.4 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.4. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.5 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.5. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.6 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.6. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:446.7 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§446.7. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:481 - To 488 Repealed by Acts 1964, No. 227, 1.

PART II-B. FRESH STRAWBERRY MARKETING LAW

§481. §§481 to 488 Repealed by Acts 1964, No. 227, §1.



RS 3:521 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

PART IV. FARM PRODUCTS MARKET FACILITIES

§521. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:522 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§522. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:523 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§523. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:524 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§524. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:525 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§525. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:526 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§526. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:527 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§527. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:528 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§528. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:529 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§529. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:530 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§530. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:531 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§531. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:532 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§532. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:533 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§533. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:534 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§534. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:535 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§535. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:536 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§536. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:537 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§537. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:538 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§538. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:541 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

PART V. FARM YOUTH LOAN PROGRAM

§541. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:542 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§542. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:543 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§543. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:544 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§544. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:545 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§545. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:546 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§546. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:547 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§547. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:548 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§548. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:549 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§549. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:550 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§550. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:551.81 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

PART X. LOUISIANA PORK PROMOTION BOARD

§551.81. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.82 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.82. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.83 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.83. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.84 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.84. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:551.85 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§551.85. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 3:556.1 - Purpose

PART XIII. LOUISIANA CRAWFISH PROMOTION

AND RESEARCH PROGRAM

§556.1. Purpose

A. The provisions of this Part are intended to provide a voluntary method of raising revenues to be used for the purposes of developing markets for farm-raised and wild-caught Louisiana crawfish and for funding research which will increase production of farm-raised and wild-caught Louisiana crawfish.

B. It is hereby acknowledged that the promotion and marketing of farm-raised or wild-caught Louisiana crawfish is of great public interest and that the development of marketing potential for Louisiana crawfish can be of great economic benefit to the state and its citizens. The department shall put forth great effort to promote and help develop markets for Louisiana crawfish whether they be farm-raised or wild-caught Louisiana crawfish.

C. In pursuit of the effort to promote the Louisiana crawfish industry, the commissioner and the secretary of the Department of Wildlife and Fisheries are hereby directed to enter into a memorandum of understanding recognizing the immense value of the wild-caught crawfish industry to the state of Louisiana and pledging to work together to bring the resources of both departments in support of Louisiana crawfish, both farm-raised or wild-caught. The memorandum of understanding shall also include a pledge to work together to seek out revenue sources that can be used to support, develop, and promote both the farm-raised and the wild-caught crawfish industries and a pledge to work jointly to support, develop, promote, and enhance the crawfish industry, both farm-raised or wild-caught. The memorandum of understanding shall also include a pledge to work jointly with the state's congressional delegation to ensure that all elements of the industry, including the farmers, the harvesters, and the processors, are eligible for any disaster funding which may be appropriated for the industry.

Added by Acts 1983, No. 679, §1; Acts 2008, No. 334, §1.



RS 3:556.2 - Definitions

§556.2. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Artificial crawfish bait" or "bait" means any substance that is manufactured or processed into a substantially different form than the raw materials and is sold for the purpose of attracting crawfish to traps.

(2) "Board" means the Louisiana Crawfish Promotion and Research Board.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Crawfish farmer" means a person who farms or cultivates crawfish in ponds.

(5) "Crawfish harvester" means a person who harvests wild crawfish commercially without participating in the growing of the crawfish.

(6) "Department" means the Louisiana Department of Agriculture and Forestry.

(7) "Person" means any individual, corporation, partnership, association, or other legal entity.

(8) "Quarter" means a calendar quarter more specifically defined as follows:

(a) First quarter: January, February, and March.

(b) Second quarter: April, May, and June.

(c) Third quarter: July, August, and September.

(d) Fourth quarter: October, November, and December.

(9) "Ultimate consumer" means any person who purchases bait for use in crawfish traps.

(10) "Distributor" means a Louisiana manufacturer of crawfish bags or a person who brings crawfish bags into Louisiana which were manufactured outside of Louisiana or a person who brings crawfish tail meat into Louisiana or who distributes crawfish tail meat in Louisiana.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 492, §1; Acts 1995, No. 543, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:556.3 - Louisiana Crawfish Promotion and Research Board

§556.3. Louisiana Crawfish Promotion and Research Board

A. The Louisiana Crawfish Promotion and Research Board is hereby created within the Department of Agriculture and Forestry. The board shall be domiciled in Baton Rouge.

B. The board shall consist of thirteen members appointed by the commissioner of agriculture and forestry in accordance with the following provisions:

(1) One member who is engaged in crawfish farming east of the Atchafalaya River appointed from a list of three persons nominated by the Louisiana Crawfish Farmers Association.

(2) One member who is engaged in crawfish farming west of the Atchafalaya River and south of U.S. Highway 190 appointed from a list of three persons nominated by the Louisiana Crawfish Farmers Association.

(3) One member who is engaged in crawfish farming north of U.S. Highway 190 appointed from a list of three persons nominated by the Louisiana Crawfish Farmers Association.

(4) Four members engaged in harvesting wild crawfish.

(5) One member who is engaged in crawfish farming or crawfish harvesting appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(6) One member who is an owner or operator of a facility which produces artificial crawfish bait.

(7) One member who is an owner or operator of a facility which processes crawfish.

(8) One member appointed from a list of three persons nominated by the Louisiana Restaurant Association.

(9) One member appointed who owns or operates a retail crawfish-seafood facility, appointed from the state at large.

(10) One member who is a landowner engaged in commercial crawfish leasing appointed from a list of three persons nominated by the Louisiana Landowners Association.

C. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

D. Repealed by Acts 2014, No. 219, §2.

E. A vacancy in the office of a member shall be filled in the same manner as the original appointment. If any board or association nominating potential members becomes defunct or does not submit the required list of names to the commissioner within thirty days after he requests such list, the commissioner may appoint any otherwise qualified person not already a board member to fill a vacancy. A person appointed to fill a vacancy shall serve out the unexpired portion of the term of office vacated.

F. A majority of the members of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the members of the board present and voting.

G. Members of the board shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the board. The amount of the per diem shall be fixed in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage rate for state employees.

H. The board shall meet quarterly and may meet on the call of the chairman or any four members. The board shall not receive per diem or mileage for more than twelve meetings in any calendar year.

I. The board, by a vote of a majority of the members, may expel a member for good cause shown. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member creates a vacancy in the office of the expelled member.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 865, §1; Acts 1985, No. 328, §1; Acts 1985, No. 327, §1; Acts 1990, No. 128, §1; Acts 1995, No. 543, §1; Acts 2004, No. 12, §1, eff. May 12, 2004; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2014, No. 219, §2.



RS 3:556.4 - Officers and employees

§556.4. Officers and employees

A. The members of the board shall elect a chairman, a vice chairman, and such other officers as they deem necessary. All officers shall be members of the board.

B. The board may employ subordinate officers and employees, prescribe their duties, and fix their compensation and terms of employment.

Added by Acts 1983, No. 679, §1; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:556.5 - Administration

§556.5. Administration

A. The board may adopt rules and regulations for the administration of this Part. All rules shall be adopted in accordance with the Administrative Procedure Act.

B. The commissioner shall administer and enforce the provisions of this Part in accordance with rules and regulations adopted by the board and shall collect the assessments authorized under this Part.

C. The board shall determine who shall receive grants for marketing and research under the rules and regulations adopted pursuant to this Section.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 180, §1.



RS 3:556.6 - Assessments

§556.6. Assessments

A. There is hereby levied and imposed an assessment of one-quarter of one cent per pound on all artificial crawfish bait sold in this state. The assessment shall be ultimately paid by the crawfish farmers and harvesters who purchase the artificial bait.

B. There is hereby levied and imposed an assessment on each bag used to package live crawfish in the amount of one cent for each bag holding less than twenty-five pounds of crawfish, and two cents for each bag holding twenty-five pounds or more of crawfish. The assessment shall ultimately be paid by the crawfish farmers and harvesters who purchase the bags.

Added by Acts 1983, No. 679, §1. Amended by Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1; Acts 2014, No. 219, §1.



RS 3:556.7 - Repealed

§556.7. Repealed by Acts 2014, No. 219, §2.



RS 3:556.8 - Registration of manufacturers and distributors; reports

§556.8. Registration of manufacturers and distributors; reports

A. Each manufacturer who sells artificial crawfish bait in Louisiana shall register each product with the department. Each manufacturer shall submit a quarterly report to the department showing the amount of artificial bait sold in Louisiana during that quarter. The quarterly reports shall be submitted on or before the fifteenth day after each quarter.

B. Each distributor who sells crawfish bags in Louisiana shall register each type of bag with the department. Each manufacturer shall submit a quarterly report to the department showing the number of each type of bag sold in Louisiana during that quarter. The quarterly reports shall be submitted on or before the fifteenth day after each quarter.

Added by Acts 1983, No. 679, §1. Amended by Acts 1985, No. 492, §1; Acts 1985, No. 330, §1; Acts 1986, No. 547, §1.



RS 3:556.9 - Collections

§556.9. Collections

A. The assessments provided for in R.S. 3:556.6 shall be collected at the first point of sale in Louisiana. The person selling the artificial bait or crawfish bags shall collect the assessments.

B. Each person who collects the assessments shall remit the collections to the department on or before the fifteenth day after each quarter.

C. The assessments shall be included in the purchase price of the artificial bait or the crawfish bags each time the artificial bait or the bags are sold until they are purchased by a crawfish farmer or harvester.

D. Each person who collects an assessment shall place a stamp or seal on each unit of artificial bait for which the assessment has been collected. The stamp or seal shall be supplied by the department and shall be in the size, shape, and design approved by the board.

E. The board may impose a civil penalty for failure to collect and remit assessments in accordance with the provisions of this Section. Civil penalties shall be imposed in accordance with the following provisions:

(1) The civil penalty shall not exceed one hundred dollars per violation.

(2) Each day on which a violation occurs shall be considered a separate offense.

(3) Civil penalties may be assessed only by a ruling of the board based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

(4) The board may institute civil proceedings to enforce its rulings in the district court for the parish in which the violation occurred.

Added by Acts 1983, No. 679, §1. Amended by Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1; Acts 1987, No. 133, §1.



RS 3:556.10 - Confidentiality

§556.10. Confidentiality

The information received by the department from the reports required by R.S. 3:556.8 and the collections required by R.S. 3:556.9 shall be confidential with respect to the person submitting the report and the person remitting the collections. The figures for the total amount of artificial bait and crawfish bags sold and the total collections of each assessment shall be public record.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1.



RS 3:556.11 - Refunds

§556.11. Refunds

Each person who purchases artificial crawfish bait or crawfish bags may obtain a refund of the assessment by submitting a written request for a refund to the department on or before the fifteenth day after the end of the quarter in which the artificial bait or bags were purchased. Each request for a refund shall be accompanied by copies of invoices or sales receipts showing the amount of bait or bags purchased.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 1986, No. 547, §1.



RS 3:556.12 - Distribution of proceeds

§556.12. Distribution of proceeds

A. On or before the last day of the first month of each quarter the department shall transmit the refunds requested for the previous quarter and deliver the balance of the proceeds of the assessments to the board.

B. The department may retain the actual costs of collecting and transmitting the funds, not to exceed three percent of the gross amount of the funds collected from each assessment.

C. The board shall retain such amounts as are necessary for the administrative expenses of the board and shall disburse the remaining funds to fund the following: all costs related to advertising, promotion, and marketing of Louisiana crawfish; research which will aid in carrying out the purposes of this Part; efforts to increase consumption of Louisiana crawfish; providing producers, distributors, retailers, and consumers with educational information as to the nutritional and health value of Louisiana crawfish; and fulfilling any other purposes authorized by this Part.

Added by Acts 1983, No. 679, §1; Acts 1985, No. 330, §1; Acts 1985, No. 492, §1; Acts 2006, No. 21, §1.



RS 3:556.13 - Audits

§556.13. Audits

The commissioner may audit the books and records of each person who is required to collect and remit the assessments provided for in this Part. The sole purpose of any audit conducted under the provisions of this Section shall be to determine if the assessments have been properly collected and remitted.

Acts 1985, No. 329, §1.



RS 3:556.14 - Assessments on crawfish tails

§556.14. Assessments on crawfish tails

A. An assessment of one cent per pound is hereby levied on all crawfish tail meat sold in this state.

B., C. Repealed by Acts 2014, No. 219, §2.

D. If the assessment is modified or eliminated for any reason, then all assessments approved, levied, or otherwise collectible under this Section on the last date prior to any such modification or elimination of assessments taking effect shall remain valid and collectible for such time as is necessary to pay the financial obligations incurred prior to the effective date of the modification or elimination of the assessment.

E.-G. Repealed by Acts 2014, No. 219, §2.

H. The assessment shall be collected and paid at the first point of sale in Louisiana by the producer or distributor doing business in Louisiana and remitted to the department on or before the fifteenth day after the close of each quarter.

I. Each crawfish tail meat producer who produces crawfish tail meat from crawfish obtained from crawfish farmers and harvesters who have paid the assessment under R.S. 3:556.6 shall be exempt from the assessment imposed under this Section.

J. The board may impose a civil penalty for failure to collect and remit assessments in accordance with the provisions of this Section in the amount and in the manner provided for in R.S. 3:556.9(E).

K. The proceeds of the assessment shall be distributed and used in accordance with R.S. 3:556.12.

Acts 2006, No. 293, §1, eff. June 8, 2006; Acts 2014, No. 219, §§1, 2.



RS 3:558.1 - Repealed

PART XV. LOUISIANA CATFISH PROMOTION AND

RESEARCH PROGRAM

§558.1. Repealed by Acts 2014, No. 832, §4.



RS 3:558.2 - Repealed

§558.2. Repealed by Acts 2014, No. 832, §4.



RS 3:558.3 - Repealed

§558.3. Repealed by Acts 2014, No. 832, §4.



RS 3:558.4 - Repealed

§558.4. Repealed by Acts 2014, No. 832, §4.



RS 3:558.5 - Repealed

§558.5. Repealed by Acts 2014, No. 832, §4.



RS 3:558.6 - Repealed

§558.6. Repealed by Acts 2014, No. 832, §4.



RS 3:558.7 - Repealed

§558.7. Repealed by Acts 2014, No. 832, §4.



RS 3:558.8 - Repealed

§558.8. Repealed by Acts 2014, No. 832, §4.



RS 3:558.9 - Repealed

§558.9. Repealed by Acts 2014, No. 832, §4.



RS 3:558.10 - Repealed

§558.10. Repealed by Acts 2014, No. 832, §4.



RS 3:558.11 - Repealed

§558.11. Repealed by Acts 2014, No. 832, §4.



RS 3:558.12 - Repealed

§558.12. Repealed by Acts 2014, No. 832, §4.



RS 3:558.13 - Repealed

§558.13. Repealed by Acts 2014, No. 832, §4.



RS 3:559 - Repealed by Acts 2001, No. 1137, 1.

PART XVI. LOUISIANA ALLIGATOR MARKET

DEVELOPMENT AUTHORITY

§559. Repealed by Acts 2001, No. 1137, §1.



RS 3:559.1 - Short title

PART XVI. LOUISIANA AQUACULTURAL DEVELOPMENT ACT

§559.1. Short title

This Part shall be known and may be referred to as the "Louisiana Aquacultural Development Act".

Acts 2004, No. 865, §1, eff. July 12, 2004.



RS 3:559.2 - Legislative findings; purpose

§559.2. Legislative findings; purpose

A. The legislature hereby finds and declares that a substantial production of aquatic livestock in private, constructed facilities occurs yearly in Louisiana, which substantially contributes to the vitality of Louisiana's economy. The raising and harvesting of aquatic livestock is substantially similar to and utilizes similar production practices as are used in traditional agriculture. Therefore, the legislature finds that the raising and harvesting of aquatic livestock in a private, constructed environment is agriculture and that aquatic livestock in such an environment is not wildlife.

B. No unified program for overseeing and coordinating modern, sustainable aquacultural production exists in Louisiana. The development of a modern aquaculture industry through a regulatory program that allows for the development of current and future aquacultural production, while at the same time protecting the native fish and aquatic life and wildlife and their natural habitat, will be beneficial to the economy of this state.

C. The purpose of this Part is to provide a regulatory framework for the orderly development and maintenance of a modern aquacultural segment of Louisiana's agriculture industry and for the promotion of aquaculture and aquacultural products.

Acts 2004, No. 865, §1, eff. July 12, 2004.



RS 3:559.3 - Terms defined

§559.3. Terms defined

As used in this Part, the following terms shall have the meanings given to them except where the context expressly indicates otherwise:

(1) "Aquaculture" means the producing, raising, managing, harvesting, transporting, or marketing of aquatic livestock in privately owned waters or ponds as defined in R.S. 56:8(103) and (104).

(2) "Aquatic livestock" means domestic aquatic, nongame, native, freshwater organisms produced, raised, managed, or harvested within or from a constructed impoundment in compliance with rules and regulations adopted pursuant to this Part.

(3) "Aquatic producer" means any person engaged in producing, raising, managing, harvesting, or marketing aquatic livestock.

(4) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(5) "Department" means the Louisiana Department of Agriculture and Forestry.

(6) "Facility" means any piece of property that contains a constructed impoundment or other area where aquatic livestock are produced, raised, managed, harvested, or marketed.

(7) "Impoundment" means any private, constructed pond, lake, reservoir, tank, cage, or other means of containment that has no inlet from or outlet to any public waters.

(8) "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.4 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.4. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.5 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.5. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.6 - Powers of the commissioner

§559.6. Powers of the commissioner

A. The commissioner shall have the following powers and responsibilities:

(1) To develop a regulatory framework for the orderly development and maintenance of a modern, sustainable aquacultural segment of Louisiana's agriculture industry and to promote aquaculture and aquaculture products.

(2) To develop criteria for licensing and permitting and for granting or denying licenses and permits issued pursuant to this Part.

(3) To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(4) To impose civil penalties and decide on injunctive or other civil relief to be sought for violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(5) To adopt rules and regulations as are necessary to implement the provisions of this Part, including regulations establishing the criteria for granting or denying licenses and permits. All rules and regulations shall be adopted in accordance with the provisions of this Part and promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(6) To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part.

(7) To collect, administer, and disburse the proceeds of all fees, interest, penalties, and other monies collected pursuant to this Part.

(8) To issue licenses and permits to persons engaged in aquacultural activities in accordance with this Part.

(9) To conduct inspections and investigations in accordance with the provisions of this Part and any rules and regulations adopted pursuant to the provisions of this Part.

(10) To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, rules and regulations adopted pursuant to this Part, or orders and rulings issued pursuant to this Part.

(11) To institute civil proceedings to enforce his orders or rulings, collect any fees, fines, penalties, or costs due under this Part or to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

(12) To issue a stop order to prevent a violation or further violation of this Part or of any rule or regulation adopted pursuant to this Part.

B. Any suit filed pursuant to this Part may be filed in East Baton Rouge Parish or in any parish of proper venue.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.7 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.7. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.8 - Aquacultural production; licensing; fees; records

§559.8. Aquacultural production; licensing; fees; records

A. Every aquatic producer of a suitable species of aquatic livestock shall obtain a license from the department for each facility owned or operated by the aquatic producer. Each license shall be renewed annually. An application for a license shall be on a form furnished by the department and shall solicit such information as the department deems reasonably pertinent. A fee or structured fees for licenses, permits, applications for licenses, inspections, and other services required under this Part may be adopted by rule or regulation. The amount of any fees shall not generate revenues in excess of the total cost involved in providing the license, permit, or service.

B. Prior to approval and issuance of any license, the Department of Agriculture and Forestry shall inspect each facility subject to the license to determine that aquatic livestock at the facility are in compliance with the rules and regulations adopted pursuant to this Part.

C. The criteria used by the department in inspecting the facility shall be established by rules and regulations. The criteria shall include the following:

(1) The species of aquatic livestock to be raised, maintained, or harvested at the facility.

(2) Whether the species is established in Louisiana.

(3) The physical location and size of the facility.

(4) The topography of the facility and the surrounding area.

(5) The approximate number of individual aquatic livestock at the facility.

(6) The facility's operational plan.

(7) The type of impoundment at the facility.

(8) The filtering or treatment system to be used to prevent the passage of eggs, larvae, juveniles, adults, waste, and unpurified water from the facility into areas or waters outside the facility.

(9) The emergency plan to become operational in the event of flooding or natural or manmade disasters.

(10) The most current best management practices for the type of facility.

D. Licensed aquatic producers shall maintain and preserve records as required by the rules and regulations adopted pursuant to this Part.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.9 - Inspections; investigations; confidentiality

§559.9. Inspections; investigations; confidentiality

A. The department may conduct an investigation if it has reason to believe that a violation of this Part or the rules or regulations adopted pursuant to this Part may occur or has occurred. In connection with any such investigation, the department may compel the attendance of witnesses or the production of documents and records anywhere in the state.

B. The department shall have access, during normal working hours, to any premises where there is reason to believe that aquatic livestock are being produced, maintained, harvested, or marketed. The department may examine any facility and any records relating to the production, maintenance, harvesting, or marketing of aquatic livestock. Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

C. If any person is found guilty of violating this Part or any rule or regulation adopted pursuant to this Part or is found guilty of a criminal violation as a result of any such investigation, the person found guilty shall reimburse the department the cost of the investigation.

D. The records of investigations conducted under the provisions of this Section shall be confidential and shall not be public records for the purposes of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

E. The Department of Agriculture and Forestry is authorized to inspect each facility licensed pursuant to R.S. 3:559.8 to determine that the aquatic livestock and the facility are in compliance with the rules and regulations adopted pursuant to this Part.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.10 - Stop order

§559.10. Stop order

A. The commissioner may issue a stop order prohibiting the production, harvesting, distribution, sale, offering for sale, application, movement, or disturbance of any aquatic livestock or products derived therefrom to prevent a violation or continued violation of this Part or the rules and regulations adopted pursuant to this Part.

B. Any person aggrieved by a stop order may petition for a hearing on the matter. The hearing shall be held in accordance with the provisions of R.S. 3:559.13(D).

C. Based on the results of the hearing, or a consent agreement mutually entered into by the department and a violator, the commissioner may take one or more of the following actions:

(1) Release the aquatic livestock or product from the stop order.

(2) Require the cause for the stop order to be remedied prior to releasing the stop order.

(3) Destroy the aquatic livestock or product.

(4) Provide for the disposition of the aquatic livestock or product.

Acts 2004, No. 865, §1, eff. July 12, 2004.



RS 3:559.11 - Deposit and disbursement of fees and other monies

§559.11. Deposit and disbursement of fees and other monies

A. All fees, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established for the department. The commissioner shall make disbursements from the fund for the activities authorized by the Part.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2) To fund all costs related to the orderly development of a modern, sustainable aquacultural segment of Louisiana's agriculture industry and promotion of aquaculture and aquaculture products.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.12 - Violations; cost of remedying violations

§559.12. Violations; cost of remedying violations

Violations of this Part shall include but shall not be limited to the following:

(1) Conducting business as an aquatic producer of aquatic livestock without a valid, unsuspended license or permit if a license or permit is required of that producer.

(2) Producing, maintaining, harvesting, or marketing aquatic livestock that has not been approved by the commissioner as aquatic livestock suitable for aquaculture pursuant to this Part.

(3) Allowing the discharge or passage of eggs, larvae, juveniles, or adults of aquatic livestock requiring a license or their waste or unpurified water into areas or waters outside the facility.

(4) Submitting false or fraudulent information on any application for a license or permit or in regard to any inspection or investigation conducted by the department.

(5) Maintaining false or fraudulent records.

(6) Knowingly operating faulty or unsafe equipment at a facility.

(7) Operating a facility in a faulty, careless, or negligent manner.

(8) Refusing or failing to properly maintain a facility.

(9) Refusing or failing to properly dispose of eggs, larvae, juveniles, or adults of aquatic livestock requiring a license or their waste or unpurified water from a facility.

(10) Refusing or failing to keep and maintain the records required by this Part or the regulations adopted pursuant to this Part.

(11) The aiding or abetting of, or conspiring to aid or abet, any unlicensed or unpermitted person in the violation of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(12) Allowing a license or permit to be used by another person.

(13) Interfering with the commissioner or the department or their representatives in the performance of their duties in connection with this Part.

(14) Refusing or failing to pay any fines legally imposed pursuant to this Part.

(15) Violating any provision of this Part, any rule or regulation adopted pursuant to this Part, or any stop order issued pursuant to this Part.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.13 - Penalties; enforcement

§559.13. Penalties; enforcement

A. Any person who violates any provision of this Part or any rule or regulation adopted pursuant thereto or any provision of a stop order shall be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Any licensee or permit holder who violates any of the provisions of this Part or the rules or regulations adopted pursuant thereto or any stop order shall be subject to having his license or permit suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

C. In addition to any penalty that may be imposed under Subsection A or B of this Section, any person who operates a facility requiring a license from which eggs, larvae, juveniles, or adults of aquatic livestock or their waste or unpurified water escape or are released may be required to reimburse the department any cost incurred by them in the destroying, removing, containing, or monitoring of the release or discharge. It shall be an affirmative defense that the release or discharge was an act of nature or sabotage if the aquatic producer operating the facility held, at the time of the release or discharge, a valid unsuspended license listing the facility. No affirmative defense shall be available to an aquatic producer if, at the time of the release or discharge, he was unlicensed, or if his license was suspended, or if the facility from which the release or discharge came was not listed on his license, or if he was producing, managing, harvesting, or marketing aquatic livestock that had not been determined to be suitable for aquaculture pursuant to this Part.

D. Penalties and costs of reimbursement may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part. The commissioner shall appoint a hearing officer to preside over the hearing.

E. In addition to civil penalties, the cost of the adjudicatory hearing may be assessed against any person found to be in violation of this Part or the regulations adopted pursuant to this Part. The amount of costs to be assessed in adjudicatory hearings shall be established by regulation.

F. Any action brought for civil violation shall not preclude criminal prosecution for the same violation of this Part or rules and regulations promulgated hereunder.

Acts 2004, No. 865, §1, eff. July 12, 2004; Acts 2010, No. 743, §2A, eff. July 1, 2010.



RS 3:559.14 - Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.

§559.14. Repealed by Acts 2010, No. 743, §2C, eff. July 1, 2010.



RS 3:559.21 - Purpose

PART XVII. LOUISIANA AQUATIC CHELONIAN

RESEARCH AND PROMOTION BOARD

§559.21. Purpose

The purpose of this Part is to promote the growth and development of Louisiana's aquatic chelonian industry by expanding research related to aquatic chelonians, improving the quality and variety of Louisiana aquatic chelonians through research, and increasing sales of Louisiana aquatic chelonians through advertising and marketing, thereby promoting the general welfare of the people of this state.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.22 - Terms defined

§559.22. Terms defined

As used in this Part, the following terms shall have the following meanings ascribed to them as follows:

(1) "Aquatic Chelonian" means terrapins and turtles.

(2) "Board" means the Louisiana Aquatic Chelonian Research and Promotion Board.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Department" means the Louisiana Department of Agriculture and Forestry.

(5) "Licensed farmer" means any person who holds a valid aquatic chelonian or pet turtle farmer license issued by the department pursuant to Part X of Chapter 16 of this Title.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.23 - Louisiana Aquatic Chelonian Research and Promotion Board

§559.23. Louisiana Aquatic Chelonian Research and Promotion Board

A. The Louisiana Aquatic Chelonian Research and Promotion Board is hereby created within the department. The board shall be domiciled in Baton Rouge, Louisiana.

B. The board shall consist of ten members, nine of whom shall be appointed by the commissioner and confirmed by the Senate, as follows:

(1) Two members shall be licensed farmers appointed from a list of four persons nominated by the Louisiana Turtle Farmers Association.

(2) Two members shall be licensed farmers appointed from a list of four persons nominated by the Independent Turtle Farmers of Louisiana, Inc.

(3) Two members shall be licensed farmers appointed from a list of four persons nominated by the Pet Turtle Cooperative Association, Inc.

(4) Two members shall be licensed farmers who are not a member of any of the trade organizations listed in this Subsection.

(5) One member with knowledge of the aquatic chelonian industry shall be appointed at large.

C. The commissioner, or his designee, shall serve ex officio and shall have all rights and responsibilities of appointed members. The commissioner or his designee shall be counted for purposes of constituting a quorum.

D. At the same time and in the same manner, the commissioner shall appoint one alternate for each appointed member. The alternate appointed to represent a member nominated by a trade group shall be appointed from the list of four persons submitted by the respective trade group. When a member is unable to be present at any meeting of the board, his alternate shall serve in his place. Any alternate serving in the place of a member shall exercise all of the powers vested by law in the member, including the right to vote.

E. Appointed members and their alternates shall serve terms concurrent with the term of the commissioner making the appointment.

F. Vacancies in the offices of the members and alternates shall be filled in the same manner as the original appointments. If the position of any member or alternate appointed from a list of persons submitted by one of the trade groups named in this Section becomes vacant, then the commissioner shall call for a list of names from the appropriate trade group. If any trade group named in this Section becomes defunct or does not submit a full list of names to the commissioner within thirty days after he requests a list of names, then the commissioner may appoint any licensed turtle farmer not already appointed to the board to fill a vacancy. Persons appointed to fill vacancies shall serve out the unexpired portion of the memberships to which they have been appointed.

G. A majority of the members of the board shall constitute a quorum.

H. Members of the board shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the board, in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings, not to exceed the mileage rate for state employees. Members shall not receive per diem or mileage for more than six meetings in any calendar year.

I. The board may meet on the call of the chairman or upon the request of any three members. All meetings of the board and all minutes and records thereof shall be subject to R.S. 42:11 et seq. and R.S. 44:1 et seq.

J. The board, by a vote of a majority of the members, may expel a member or alternate for good cause shown. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member or alternate creates a vacancy in the office of the expelled member or alternate.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:559.24 - Officers and employees

§559.24. Officers and employees

A. The commissioner or his designee shall serve as chairman of the board. The members shall elect such other officers as they deem necessary.

B. The board shall employ a director and assistant director who shall be appointed by mutual agreement of the board and the commissioner. The director and assistant director shall be in the unclassified service. All employees of the board shall be under the direction and supervision of the commissioner.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.25 - Powers

§559.25. Powers

A. The board shall have the following powers:

(1) To plan and conduct, in consultation with the department, a campaign for expanding research related to aquatic chelonians, improving the quality and variety of Louisiana aquatic chelonians through research, and increasing sales of Louisiana aquatic chelonians through advertising and marketing.

(2) To enter into contracts or any other agreement, with the concurrence of the commissioner, for research, advertising, and marketing.

(3) To hold meetings in the board's parish of domicile or in such other locations within the state as the board may direct.

(4) To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(5) To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6) To annually adjust the amount of assessment in accordance with the needs of the aquatic chelonian industry, but not to exceed the amount of one cent per aquatic chelonian as authorized by this Part and approved by referendum.

(7) To perform such other advisory functions as the commissioner may assign to the board.

B. The commissioner shall have the following powers:

(1) To adopt rules and regulations as are necessary to implement the provisions of this Part.

(2) To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part, through the department.

(3) To collect, administer and disburse the proceeds of the assessment levied and collected pursuant to this Part.

(4) To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or rules and regulations adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(5) To inspect all records during regular working hours.

(6) To institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties or costs due under this Part or to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

C. Repealed by Acts 2008, No. 613, §2.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2008, No. 613, §2.



RS 3:559.26 - Referendums

§559.26. Referendums

A. No assessment shall be levied unless the assessment is approved by a majority of the licensed farmers voting in a referendum called by the commissioner for that purpose.

B. If an assessment is approved or abolished in a referendum, the action shall become effective on the thirtieth day after the results are promulgated.

C. If an assessment is approved in a referendum, then the assessment shall remain in full force and effect unless a majority of licensed farmers vote to abolish the assessment in a referendum called for that purpose. A referendum to abolish the assessment shall be called by the commissioner if twenty-five percent of the licensed farmers submit to him a signed petition requesting such a referendum. However, no more than one such referendum shall be held annually.

D. If the assessment is modified or eliminated for any reason, then all assessments approved, levied, or otherwise collectible under this Part on the last date prior to any such modification or elimination of assessments taking affect shall remain valid and collectible for such time as is necessary to pay the financial obligations authorized by this Part that were incurred prior to the effective date of the modification or elimination of the assessment.

E. Only those persons who are licensed farmers at the time the call for a referendum is issued shall have the right to vote in that referendum.

F. The department shall notify all licensed farmers of the results of any referendum.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.27 - Assessment on aquatic chelonians; collection; refunds; costs

§559.27. Assessment on aquatic chelonians; collection; refunds; costs

A. An assessment may be levied on all aquatic chelonians produced in Louisiana, subject to approval in a referendum authorized by this Part. The amount of the assessment shall be set by the board, but shall not exceed one cent per aquatic chelonian.

B. Each person producing aquatic chelonians shall remit the assessment on all aquatic chelonians produced by that person to the representative of the department taking samples for testing as required by Part X of Chapter 16 of this Title. The assessment shall be remitted at the time samples for testing are obtained by the department's representative.

C. The department shall not collect aquatic chelonian samples taken from any person who fails to pay any assessment due under the provisions of this Part.

D. Licensed farmers who have aquatic chelonians upon which the assessment has been paid, but which remain unsold as of April thirtieth of the year immediately following the year in which the aquatic chelonians were hatched, may submit a written request for a refund of the assessment paid on the unsold aquatic chelonians by that date. The written request must be accompanied by sufficient proof that the aquatic chelonians have not been sold and that they cannot be sold. If the department determines that the aquatic chelonians upon which an assessment was paid have not been sold and cannot be sold, then the requesting licensed farmer shall receive a refund of the amount of the assessment collected for the unsold aquatic chelonians. No assessment refunds shall be made prior to April thirtieth of each year.

E. Any licensed farmer who obtains a refund of the assessment shall immediately pay to the department the amount of the assessment due for those aquatic chelonians for which the assessment was refunded and which were subsequently sold.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:559.28 - Deposit and disbursement of assessments

§559.28. Deposit and disbursement of assessments

A. All assessments, fees, interest, penalties, and other funds received under the provisions of this Part shall be deposited in a special fund established by the department for the board. The commissioner, as authorized by the board, shall make disbursements from the fund for the activities of the board as authorized by this Part, subject to budgetary review.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The department may retain a portion of the total assessments collected, not to exceed ten percent, as is necessary to defray the costs of collecting assessments, administering, and enforcing this Part.

(2) To fund all costs related to the promoting of research, advertising, and marketing of Louisiana aquatic chelonians and aquatic chelonian products, expanding markets for aquatic chelonians, providing educational information, and fulfilling any other purpose as authorized by this Part.

(3) To contract for services in order to accomplish the purpose for which the board is created.

Acts 2004, No. 913, §1, eff. July 1, 2004; Acts 2008, No. 613, §1.



RS 3:559.29 - Offenses; hearing; penalties

§559.29. Offenses; hearing; penalties

A. Any person who (1) violates any of the provisions of this Part or the regulations adopted under the provisions of this Part; or (2) alters, forges, counterfeits, or uses without authority, any certificate or permit or other document provided for in this Part or in the rules and regulations adopted under the provisions of this Part; or (3) fails to timely pay the assessments due under this Part, shall, in addition to any unpaid assessments, late fees, or collection costs, be subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and the following provisions:

(1) The board shall be convened for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The board shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner may lower or dismiss a civil penalty.

C. In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the rules and regulations adopted pursuant to this Part. The commissioner shall, by rule, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2004, No. 913, §1, eff. July 1, 2004.



RS 3:561 - Definitions

CHAPTER 6. DEALERS IN FARM PRODUCTS

PART I. LIVESTOCK DEALERS

§561. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Market agency" means any persons, firm, or corporation engaged in the business of buying or selling livestock in commerce on a commission basis, either at a public stockyard or at a privately owned and operated sales pen or concentration point, or any persons engaged in the furnishing of services for the conduct of such business, including but not limited to livestock video auctions.

(2) "Livestock dealer" means any person, not a market agency, engaged in the business of buying or selling livestock.

(3) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(4) "Person" means an individual, partnership, corporation, or association of such persons acting as a unit.

(5) "Security device" means any lien, mortgage, pawn, pledge, privilege, or other instrument by which an interest in livestock is used to secure the performance or payment of any obligation.

Amended by Acts 1962, No. 95, §1; Acts 1983, No. 348, §1; Acts 1990, No. 58, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:562 - Regulation by Louisiana Board of Animal Health

§562. Regulation by Louisiana Board of Animal Health

The power of control and execution of this Part over the business and industry of livestock as set forth herein shall be under the Louisiana Board of Animal Health which may exercise such regulatory powers as are necessary to properly carry out the provisions of this Part and may issue such rules and regulations as may be necessary in connection with the provisions of this Part and in requiring that certain animal health requirements be met by market agencies and dealers.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:563 - Dealers to obtain permit

§563. Dealers to obtain permit

All market agencies and dealers shall secure an annual permit from the Louisiana Board of Animal Health for the privilege of conducting business. The provisions of this Part shall not apply to farmers or other actual producers of the livestock who offer it for sale either at public stockyards or at a privately owned sales pen or concentration point.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:564 - Records of sales and purchases

§564. Records of sales and purchases

A. Each market agency shall keep complete records of all sales and purchases for each period of twelve months. The record shall consist of the name and address of the seller, the number of the sales tag of the animal, the permanent identification number of any brucellosis test-eligible animal, the weight and price of the animal, and the name and address of the purchaser. The willful noncompliance with this provision, after due notice, shall automatically revoke the permit of the operator of the market agency.

B. Each livestock dealer shall keep complete records of all sales and purchases for each period of twelve months. The record shall consist of the name and address of the seller, the permanent identification number of any brucellosis test-eligible animal, the weight and price of the animal, and the name and address of the purchaser. The willful noncompliance with this provision, after due notice, shall automatically revoke the permit of the livestock dealer.

Acts 1990, No. 58, §1.



RS 3:565 - Surety instrument required of market agencies and dealers

§565. Surety instrument required of market agencies and dealers

A. The Louisiana Board of Animal Health by rule shall define the term "surety instrument" for the purposes of this Part. The definition shall include, but shall not be limited to, cash deposits, surety bonds, and trust agreements with one or more irrevocable letters of credit.

B. Every market agency and dealer, on or before the date of commencement of operations, shall execute and thereafter maintain, or cause to be executed and maintained, a surety instrument payable to the executive secretary of the Louisiana Board of Animal Health for the use and protection of livestock producers, shippers, or purchasers, to secure the performance of their obligations incurred as a market agency or dealer, and shall immediately file with the executive secretary of the Louisiana Board of Animal Health a fully executed duplicate of the surety instrument. The surety company shall be approved and authorized to do business in Louisiana. In the event that an applicant for a permit is unable to secure a surety instrument, the Louisiana Board of Animal Health may accept a deposit with it of a cash amount equal to the amount of the surety required.

C. Except as otherwise provided herein, the amount of each surety instrument shall be not less than the next multiple of two thousand dollars above the average amount of sales of livestock by a market agency, or purchases of livestock by a person buying livestock as a market agency or dealer, or both, during a period equivalent to three business days based on the total number of business days, and the total amount of such transactions in the preceding twelve months, or in such substantial part thereof in which such market agency or dealer did business, if any. However, surety instruments above twenty-six thousand dollars shall be not less than the next multiple of five thousand dollars above the average amount of sales of livestock by a market agency or purchases of livestock by a person buying livestock as a market agency or dealer, or both, computed as set out in this Subsection. For the purpose of this computation, two hundred sixty shall be deemed the number of business days in any year. When the principal part of the livestock handled by a market agency selling livestock on a commission basis is sold at public auction, the amount of the surety instrument shall be not less than the next multiple of two thousand dollars for those surety instruments of twenty-six thousand dollars or less and the next multiple of five thousand dollars for those surety instruments in excess of twenty-six thousand dollars above an amount determined by dividing the total value of the livestock sold by the market agency during the preceding twelve months, or such a substantial part thereof as the market agency was engaged in business, by the actual number of auction sales at which livestock was sold by the market agency, but in no instance shall the divisor be greater than eighty-six and two-thirds. When the amount of a surety instrument for any market agency or dealer, calculated as specified above, exceeds fifty thousand dollars, the amount of the surety instrument need not exceed fifty thousand dollars plus ten percent of the excess, unless the Louisiana Board of Animal Health has reason to believe a surety instrument in such amount to be inadequate pursuant to Subsection D of this Section.

D. No surety instrument shall be less than five thousand dollars. Any applicant for a permit who has not previously engaged in the business of market agency or dealer on or before the date of commencement of operations shall execute and maintain, or cause to be executed and maintained, a surety instrument in the amount of five thousand dollars to cover the first twelve months operations. However, whenever the Louisiana Board of Animal Health has reason to believe that any surety instrument filed or maintained under the provisions of this Part is inadequate to secure the performance of the obligations of the market agency or dealer covered by the surety instrument and such investigations shall be conducted and adjustments demanded on not less than an annual basis, it shall notify the market agency or dealer to adjust the surety instrument to meet the requirements of this Section or, if the surety instrument is inadequate because of the volume of business conducted on a seasonal or otherwise irregular basis, to meet such requirements as may be determined by the Louisiana Board of Animal Health to be reasonable based upon such seasonal or irregular operation.

E. The surety instrument shall be required for each individual establishment operated within the state. All surety instruments shall contain a provision requiring that at least thirty days notice in writing shall be given to the executive secretary of the Louisiana Board of Animal Health, Baton Rouge, Louisiana, by the party terminating the surety instrument in order to effect its termination.

Amended by Acts 1952, No. 432, §1; Acts 1954, No. 635, §1; Acts 1974, No. 715, §1; Acts 1985, No. 802, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:567 - Custodial accounts

§567. Custodial accounts

A. Applicability. The provisions of this Section shall apply to all sales of livestock through market agencies.

B. Accounts. Each market agency shall establish and maintain a separate bank account designated as "Custodial Account for Shipper's Proceeds" or by some similar identifying designation, under terms and conditions with the bank where established, to disclose that the depositor is acting as a fiduciary with respect thereto and that the funds in the account are trust funds.

C. Trust funds. Each payment made by a livestock buyer to a market agency is a trust fund until the market agency's custodial account has been paid in full in connection with such purchase. Funds deposited in a custodial account are also trust funds, under both the gross proceeds and net proceeds methods of maintaining the custodial account. The market agency is a fiduciary with respect to the custodial account.

D. Deposits. (1) Gross proceeds method. Under the gross proceeds method, before the close of the next banking day after livestock is sold, the market agency shall deposit in its custodial account the proceeds from the sale of livestock that are collected and received on the day of sale, and an amount equal to the proceeds receivable from the sale of livestock that are due from the market agency; any owner, officer, or employee of the market agency; or any buyer to whom the market agency has extended credit. On or before the seventh day following the sale of livestock the market agency shall deposit in the custodial account an amount equal to all the proceeds receivable from the sale of livestock, whether or not such proceeds have been collected or received by the market agency.

(2) Net proceeds method. In lieu of the gross proceeds method, any market agency may adopt, and thereafter continuously follow, a net proceeds method for making deposits in its custodial account. Under the net proceeds method, the market agency shall make the same deposits at the same time as required under the gross proceeds method, but shall retain and not deposit the marketing charges which are due the market agency.

E. Withdrawals. The custodial account shall be drawn on only for payment of the net proceeds to the consignor or shipper, or such other person or persons who the market agency has knowledge are entitled thereto, to pay all legal charges against the consignment of livestock which the market agency may, in its capacity as agent, be required to pay for and on behalf of the consignor or shipper, and when the account is not kept on a net proceeds basis, to obtain therefrom the sums due the market agency as compensation for its services.

F. Accounts and records. Every market agency shall keep such accounts and records as will at all times disclose the handling of the funds in the custodial account referred to in this Section, including without limitation such accounts and records as will at all times disclose the names of the consignors and the amount due and payable to each from funds in the Custodial Account for Shipper's Proceeds. These records shall be made available to the Louisiana Board of Animal Health under such rules and regulations as the board may provide.

G. Insured banks. Custodial accounts required by this Section shall be established and maintained in banks whose deposits are insured by the Federal Deposit Insurance Corporation.

H. Certificates of deposit. Any market agency which has established and maintains the separate custodial account referred to in this Section may invest, in certificates of deposit issued by the bank in which such account is kept, such portion of the custodial funds as will not impair the market agency's ability to meet its obligations to its consignors. Such certificates of deposit shall be made payable to the market agency in its fiduciary capacity as trustee of the custodial funds.

I. Penalties. In addition to all other penalties provided in this Part, the board, as defined in Section 663 of this Chapter, may order the immediate closure of any market agency which fails to properly maintain the custodial account required by this Section.

Added by Acts 1979, No. 153, §1; Acts 1985, No. 802, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:568 - Security devices on livestock

§568. Security devices on livestock

A. Notwithstanding any provision of law to the contrary, no owner or operator of a market agency shall be liable to any person who holds a security device affecting livestock that are sold through the market agency on a commission or consignment basis unless the owner or operator receives notice as provided in this Section.

B. The following provisions shall apply to notices to market agencies concerning security devices:

(1) The notice shall be in writing.

(2) The notice shall be mailed by certified or registered mail, return receipt requested, or shall be actually delivered.

(3) The notice shall contain the name and address of the person holding the security device.

(4) The notice shall contain the name and address of the person who has granted the security device as shown on the instrument which evidences the security device.

(5) The notice shall contain the parish of residence of the person who has granted the security device as shown on the instrument which evidences the security device.

(6) The notice may contain the nickname, initials, or other appellation by which the person who has granted the security device is sometimes or commonly known.

(7) The notice may contain information concerning more than one person who has granted a security device.

(8) The notice shall be limited to information concerning security devices on livestock.

(9) The notice of the existence of the security device shall be valid until the person who holds the security device cancels the notice by written notice mailed or actually delivered to the market agency.

(10) The person who holds the security device shall cancel the notice of the existence of the security device within ten calendar days after the date the person who has granted or who is affected by the security device authorizes cancellation of the security device, provided the security device is then no longer in effect.

C. If a person who holds a security device provides notice of the existence of the security device to the market agency, the market agency shall make the remittance or check for the livestock affected by the security device jointly or payable jointly to the owner of the livestock and the person who holds the security device.

D. If a person who sells livestock on a commission or consignment basis through a market agency provides false or misleading information concerning the name of the owner of the livestock, or concerning the existence of a security device affecting the livestock, the owner or operator of the market agency shall not be liable to the person who holds the security device if the owner or operator, using due diligence, could not have determined that the information was false or misleading.

E. Each person who holds a security device on livestock shall have immediate access, for inspection and recording purposes only, to the sale records of any market agency upon request and presentation of a copy of a recorded security device affecting the livestock that are the object of the inspection. Inspection shall be made only during normal working hours and shall not be made on sale days.

F. No person shall provide any false or misleading information concerning the name of the owner of any livestock or concerning the existence of any security device affecting the livestock with intent to deprive the holder of any of his security under the security device. No person shall take any action with respect to the alienation, encumbrance, or other disposition of livestock which are subject to the security device with intent to deprive the holder of any of his security under a security device. Whoever violates the provisions of this Subsection shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both.

G. The provisions of this Section shall be construed in pari materia with the provisions of R.S. 10:9-101 et seq., R.S. 3:3651 et seq., and R.S. 9:4341 et seq.

Added by Acts 1983, No. 348, §1; Acts 1995, No. 1087, §2.



RS 3:571 - Livestock auctioneers

§571. Livestock auctioneers

A. Each auctioneer who engages in the auction business exclusively as an employee or agent of a Louisiana public livestock market which is regulated by the Louisiana Board of Animal Health shall register annually with the board.

B. The registration shall be in accordance with rules adopted by the board.

C. Each auctioneer who registers with the board shall submit to the board an affidavit stating that the applicant is engaged in the auction business exclusively as an employee or agent of one or more Louisiana public livestock markets which are regulated by the board.

D. If any of the information in the affidavit changes, the applicant shall submit a supplemental affidavit with correct information within thirty days of the date the change occurred.

Acts 1987, No. 157, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §3(C).



RS 3:573 - Penalty

§573. Penalty

Whoever violates any of the provisions of this Part shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both, for each violation.

Acts 1990, No. 23, §1; Acts 2012, No. 204, §3(A).



RS 3:641 - Bond or other security required of milk buyers

PART II. MILK BUYERS

§641. Bond or other security required of milk buyers

Any person, firm, or corporation who shall engage in the business of purchasing milk from producers or co-operative associations for the purpose of manufacturing, pasteurizing, distributing milk or milk products shall, before carrying on business, furnish a bond or other security for the payment of all amounts to become due by them to the producers of milk or co-operative associations for milk sold by producers or co-operative associations. The bond shall be signed by a surety company authorized to do business in Louisiana. The bond or such other security as may be required shall be sufficient in amount to cover all amounts due the producers of milk or co-operative associations for two normal or customary pay periods, but not to exceed twenty-five days in total, based upon the average of the preceding six-month period of purchases from milk producers or co-operative associations, provided that the minimum bond or other security shall not be less than the amount sufficient to cover amounts due producers or co-operative associations for one week's purchases. The bond or other security shall be approved as to form, amount, and sufficiency by the commissioner of agriculture and forestry and shall be filed by him and retained in his office, subject to public inspection.

Amended by Acts 1950, No. 109, §1; Acts 1954, No. 128, §1; Acts 1964, No. 85, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:642 - Commissioner of agriculture and forestry to adopt regulations

§642. Commissioner of agriculture and forestry to adopt regulations

The commissioner of agriculture and forestry may adopt rules as to the determination of the amount of the bond or other security and the filing of it.

Amended by Acts 1950, No. 109, §2; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:643 - Failure to post bond or other security

§643. Failure to post bond or other security

Any person, firm, or corporation who shall engage in the business of purchasing milk from producers for the purpose of manufacturing, pasteurizing, or distributing milk or milk products within the state without having first posted the bond or other security that shall be required by the commissioner of agriculture and forestry, and as required by this Part, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than ten dollars nor more than two hundred dollars, or by imprisonment in the parish jail for not less than ten days nor more than six months, or both, in the discretion of the court.

Amended by Acts 1950, No. 109, §3; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:644 - Producers' rights under bond or other security

§644. Producers' rights under bond or other security

Any producer of milk to whom money is due for milk sold to any manufacturer, pasteurizer, or distributor, shall have full recourse on the bond or other security that shall be required by the commissioner of agriculture and forestry, as provided by this Part, for all such amounts.

Amended by Acts 1950, No. 109, §4; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:645 - Collection on bond or other security; pro-ration of proceeds

§645. Collection on bond or other security; pro-ration of proceeds

The commissioner of agriculture shall, upon notification of any producer or producer group, that any person, firm or corporation has failed to pay for milk delivered by them, make an immediate investigation and audit of such person's, firm's, corporation's records to determine amounts due milk producers. If such investigation and audit reveals that such person, firm, or corporation owes and is unable to pay, or refuses to pay, producers for milk delivered, the commissioner shall collect on the surety bond or other security by court action if necessary, and pro-rate the proceeds of such surety bond or other security to the milk producers based on amounts due the producers as shown by the official audit of the records.

Added by Acts 1954, No. 128, §2.



RS 3:651 - Mechanical or electrical weighing device; installation date

PART III. LIVESTOCK AUCTION BARNS

§651. Mechanical or electrical weighing device; installation date

A. All livestock auction barns shall install a mechanical or electrical device which shall visually indicate the weight of all animals or groups of animals sold on a weight basis immediately after they have passed across the scales. The device herein required shall be installed in plain view of attending buyers and sellers and shall be of a size to be easily read at a distance of not less than fifty feet.

B. Livestock auction barns operating in the state of Louisiana shall have such a device installed not later than July 1, 1959.

Acts 1958, No. 110, §§1, 2.



RS 3:652 - Penalty; enforcement

§652. Penalty; enforcement

Failure to comply with R.S. 3:651 shall result in the loss of operating license. It shall be the duty of the Department of Agriculture and Forestry to determine compliance with R.S. 3:651 and to enforce its provisions.

Acts 1958, No. 110, §3; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:661 - Short title

PART IV. LOUISIANA PUBLIC LIVESTOCK MARKET

CHARTER LAW

§661. Short title

This Part shall be known and cited as the Louisiana Public Livestock Market Charter Law.

Added by Acts 1966, No. 142, §1.



RS 3:662 - Policy of state

§662. Policy of state

It is hereby declared to be the policy of the State of Louisiana, and the purpose of this Part, to encourage, stimulate and stabilize the agricultural economy of the state in general, and the livestock economy in particular, by encouraging the construction, development and productive operation of public livestock markets as a key industry of the state with all benefits of fully open, free, competitive factors, in respect to sales and purchases of livestock. No person shall conduct the business of a public livestock market without a valid charter to conduct such market.

Added by Acts 1966, No. 142, §1.



RS 3:663 - Definitions

§663. Definitions

The following words and phrases as used in this Part, unless the context otherwise requires, shall have the meaning respectively ascribed to them in this Section.

(1) "Board" means the Louisiana Board of Animal Health augmented by the persons named in R.S. 3:665.

(2) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(3) "Public livestock market" means any place, establishment or facility commonly known as a "livestock market," "livestock auction market," "sales ring," "stockyard," or the like, operated for compensation or profit as a public market for livestock, consisting of pens, or other enclosures, and their appurtenances, in which livestock are received, held, sold, or kept for sale or shipment.

(4) "Commissioner" means the Commissioner of the Department of Agriculture.

(5) "Charter" means the charter for public livestock market operation authorized to be issued under this Part.

Added by Acts 1966, No. 142, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:664 - Exemptions

§664. Exemptions

A. The provisions of this Part shall not apply to the following types of sales:

(1) Any sale sponsored by a Louisiana Chapter of the Future Farmers of America, a Louisiana 4-H Club, or any other similar Louisiana farm youth organization approved by the commissioner of agriculture.

(2) Any dispersal sale conducted by a Louisiana farmer, dairyman, or livestock producer.

(3) Any sale sponsored by a Louisiana livestock producer, a group of Louisiana livestock producers, or a Louisiana livestock producers association which is recognized by the commissioner of agriculture, when the livestock are owned by the producer, or by the members of the group or association sponsoring the sale. Livestock from outside the state of Louisiana which are owned by the producer or by the members of the group or association may be sold at sales exempted under this Paragraph.

(4) Any sale sponsored by a national livestock organization if the national livestock organization is affiliated with a Louisiana livestock organization recognized by the commissioner of agriculture and if the Louisiana organization participates in the sale.

B. Each producer, group, association, or organization which sponsors a sale exempted under this Section shall be responsible for the condition of the livestock sold at the sale, the payment of the purchase price of the livestock sold at the sale, the title to the livestock sold at the sale, and other aspects of the sale.

C. The exemptions contained in this Section shall not apply to any sale which is operated for profit.

Added by Acts 1966, No. 142, §1. Amended by Acts 1982, No. 443, §1, eff. Jan. 1, 1983.



RS 3:665 - Administration of Part

§665. Administration of Part

A. The Louisiana Board of Animal Health shall administer the provisions of this Part.

B. The Louisiana Board of Animal Health shall determine the day or days on which each public livestock market chartered under the provisions of this Part may conduct sales.

C. Each public livestock market in operation on April 1, 1982, shall retain the sale day or days on which the public livestock market was conducting sales prior to April 1, 1982.

Added by Acts 1966, No. 142, §1. Amended by Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:666 - Application for charter

§666. Application for charter

The application for charter shall include the following information:

(1) The name and address of the applicant, a statement of the names and addresses of all persons having any financial interest in the applicant, and the amount and nature of such interest.

(2) A financial statement of assets and liabilities.

(3) Plans, blueprints and specifications for new facilities or pictures of existing facilities.

(4) Proof that the registration requirements of the Packers and Stockyards Division, U.S. Department of Agriculture, can be met.

(5) A statement, in writing, assuring the Louisiana Board of Animal Health that the auction market will be operated in compliance with the Louisiana Board of Animal Health's regulations.

(6) Projected source and quantity of livestock, by parish, anticipated to be handled.

(7) Projected income and expense statement for the first year's operation.

(8) Facts upon which are based the conclusion that the trade area and the livestock industry will benefit because of the proposed market.

(9) A charter fee of two hundred fifty dollars per license issued, which will be retained by the Department of Agriculture and Forestry whether or not the charter is granted.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:667 - Hearings on applications for charter

§667. Hearings on applications for charter

A. All hearings on applications for charters shall be conducted in accordance with the provisions of the Administrative Procedure Act relating to adjudicatory hearings.

B. The commissioner of agriculture shall fix the date of the hearing and shall provide notice by mail, at least ten days prior to the hearing, to each Louisiana livestock organization which has requested notice of the hearings to other Louisiana livestock organizations which the commissioner believes would be interested in the hearing, and to each owner of a chartered livestock auction market.

C. The commissioner shall publish a notice of the hearing on two separate days in the official journal of the state and in the official journal of the municipality or parish in which the proposed public livestock market will be located.

D. The board shall consider the following factors in determining whether or not a charter should be granted:

(1) The financial stability, business integrity, and fiduciary responsibility of the applicant.

(2) The adequacy of the facilities to be used.

(3) The present market services elsewhere available to the trade area to be served by the proposed public livestock market.

(4) Whether the proposed public livestock market would be permanent and continuous.

(5) The benefits to be derived by the livestock industry from the establishment and operation of the proposed public livestock market.

(6) The economic feasibility of the proposed public livestock market.

E. If the board finds the applicant to be qualified to operate a public livestock market, the board shall grant the charter. If the board finds that the applicant is not qualified to operate a public livestock market or has failed to comply with the requirements of this Part, the board shall deny the charter.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 1982, No. 443, §1 eff. Jan. 1, 1983.



RS 3:668 - Appeals

§668. Appeals

Any interested party who claims to have been adversely affected by any order, decision, rule or regulation of the board shall have a right of appeal to the district court in the parish where the board is domiciled.

Added by Acts 1966, No. 142, §1.



RS 3:669 - Issuance of charter; special provision

§669. Issuance of charter; special provision

The owner of any public livestock market operated and conducted as such on July 27, 1966 shall be issued a charter for the operation of said market.

Added by Acts 1966, No. 142, §1.



RS 3:670 - Charter required

§670. Charter required

A. Each charter shall be personal to the holder and shall be valid only with respect to the facility indicated on the charter. Charters are not transferable.

B. Each public livestock market shall be chartered separately.

C. When the owner of a facility has leased the facility to another person who is operating a public livestock market at the facility, and the lessee loses his charter for any reason, the owner of the facility shall have the right to apply for a charter to operate the facility as a public livestock market prior to any other person. If the owner of the facility qualifies for the charter, the charter shall be issued to him.

D. If a charter is issued to a partnership, corporation, association, or other legal entity, and a total of fifty percent or more of the ownership of the legal entity is transferred incrementally or in a single transaction, the legal entity shall submit to the board a new charter application containing such information as the board may require concerning the transfer and the transferee or transferees. Upon approval by the board, the charter shall be transferred to the new partners, shareholders, or other majority owners of the legal entity.

E. The board may cancel a charter for any one or more of the following actions:

(1) The holder has fraudulently misrepresented: the ownership, brands or weights of livestock; the charges at a sale; the proceeds of a sale; or any other information with respect to a sale.

(2) The holder is unable to meet the bond or financial requirements for operating a public livestock market.

(3) The holder has violated the provisions with respect to the custodial account.

(4) The holder has violated the provisions of this Part, the provisions of the rules or regulations adopted under the provisions of this Part, or any applicable federal law or rule or regulation governing the operation of a public livestock market.

(5) The holder has not operated the facility for ninety days. The board for good cause shown, may allow a holder to not operate the facility without cancelling his charter for a period of up to one year.

F. Charters may be revoked only by a ruling of the board based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 1979, No. 320, §1; Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 1985, No. 802, §3.



RS 3:671 - Disposition of fees

§671. Disposition of fees

Fees paid as required by R.S. 3:666 shall be deposited in the Louisiana Department of Agriculture and Forestry, Louisiana Board of Animal Health Account, for paying the expenses of administration of this Part.

Added by Acts 1966, No. 142, §1. Amended by Acts 1968, No. 220, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:681 - To 690.1 Repealed by Acts 1982, No. 563, 3, eff. Jan. 1, 1983.

PART V. GRAIN DEALERS

SUBPART A. DEALER LICENSING

§681. §§681 to 690.1 Repealed by Acts 1982, No. 563, §3, eff. Jan. 1, 1983.



RS 3:691 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

SUBPART B. MOISTURE MEASURING DEVICES

§691. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:692 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§692. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:693 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§693. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:694 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§694. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:695 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§695. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:697 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

SUBPART C. GRAIN SAMPLING

§697. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:698 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§698. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:699 - Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

§699. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:700 - Repealed by Acts 1997, No. 1034, 2.

PART VI. COTTON BUYERS

§700. Repealed by Acts 1997, No. 1034, §2.



RS 3:701 - Repealed by Acts 1997, No. 1034, 2.

§701. Repealed by Acts 1997, No. 1034, §2.



RS 3:702 - Repealed by Acts 1997, No. 1034, 2.

§702. Repealed by Acts 1997, No. 1034, §2.



RS 3:703 - Repealed by Acts 1997, No. 1034, 2.

§703. Repealed by Acts 1997, No. 1034, §2.



RS 3:704 - Repealed by Acts 1997, No. 1034, 2.

§704. Repealed by Acts 1997, No. 1034, §2.



RS 3:705 - Repealed by Acts 1997, No. 1034, 2.

§705. Repealed by Acts 1997, No. 1034, §2.



RS 3:711 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

PART VII. AGRICULTURE COMMODITY MARKETING LAW

§711. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:712 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§712. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:713 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§713. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:714 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§714. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:715 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§715. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:716 - Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.

§716. Repealed by Acts 2012, No. 145, §2, eff. May 14, 2012.



RS 3:721 - Prompt payment for catfish; penalty

PART VIII. CATFISH PROCESSORS

§721. Prompt payment for catfish; penalty

A. Each farm-raised catfish processor doing business in Louisiana shall pay the producer for catfish delivered in a timely manner within fourteen days after the day the catfish is delivered.

B. Any farm-raised catfish processor who does not make payment as required shall pay the producer one cent per pound of catfish per day on the balance owed on the fourteenth day after delivery.

Acts 1991, No. 254, §1.



RS 3:722 - To 724 Repealed by Acts 1982, No. 443, 7, eff. Jan. 1, 1983.

§722. §§722 to 724 Repealed by Acts 1982, No. 443, §7, eff. Jan. 1, 1983.



RS 3:726 - Payment for strawberries and other produce

PART IX. PAYMENT FOR STRAWBERRIES AND

OTHER PRODUCE

§726. Payment for strawberries and other produce

A. As used in this section the following terms shall have the following meaning:

(1) "Buyer" means any person who buys produce from a producer for resale or processing.

(2) "Person" means any individual, corporation, partnership, association, or other legal entity.

(3) "Produce" means strawberries and other fruits and vegetables which are sold for processing or for resale in fresh, frozen, canned, or processed form.

(4) "Producer" means any owner, tenant, or operator of land in this state who has an interest in and receives all or any part of the proceeds from the sale of produce grown on that land.

B. Each producer who sells produce to a buyer shall have the right to request and receive payment for the produce within forty-five days from the date the produce is delivered.

C. The Department of Agriculture shall enforce the provisions of this Section.

Added by Acts 1982, No. 305, §1.



RS 3:730.1 - Purpose

PART X. STRAWBERRIES

§730.1. Purpose

The purpose of this Part is to promote the general well-being of the strawberry industry of the state of Louisiana by promoting increased production and quality in Louisiana strawberries through marketing and research; by expanding the market for Louisiana strawberries through promotion and marketing; by increasing the consumption of strawberries in Louisiana through advertising, promotion, and marketing; by providing producers, distributors, retailers, and consumers with educational information as to the nutritional and health value of strawberries; and by performing any other act deemed advisable in promoting this industry and the general welfare of the people of this state.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.2 - Terms defined

§730.2. Terms defined

The terms used in this Part shall be construed to mean as follows:

(1) "Board" shall mean the Louisiana Strawberry Marketing Board.

(2) "Commissioner" shall mean the commissioner of agriculture and forestry.

(3) "Department" shall mean the Department of Agriculture and Forestry.

(4) "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

(5) "Strawberries" means all strawberries of the grades as recommended by the United States Department of Agriculture and the State Market Commission.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.3 - Louisiana Strawberry Marketing Board

§730.3. Louisiana Strawberry Marketing Board

A. The Louisiana Strawberry Marketing Board is created in the department with its domicile in Baton Rouge, Louisiana.

B.(1) The board shall consist of twelve members. Nine members shall be appointed by the commissioner and confirmed by the Senate as follows:

(a) Seven members shall be practicing strawberry producers.

(b) One member shall be an agricultural chemical dealer, representative, or consultant with knowledge of the strawberry industry.

(c) One member shall be a consumer with knowledge of the strawberry industry.

(2) The commissioner or his designee, the resident coordinator of the Louisiana State University Agriculture Experiment Station at Hammond, and the chairman of the Ponchatoula Strawberry Festival shall serve ex officio and shall have all rights and responsibilities of appointed members. The commissioner or his designee, the resident coordinator of the Louisiana State University Agriculture Experiment Station at Hammond, and the chairman of the Ponchatoula Strawberry Festival shall be counted for purposes of constituting a quorum.

C. Appointed members shall serve terms concurrent with the term of the commissioner making the appointment. The chairman of the Ponchatoula Strawberry Festival shall serve for one year until the end of his term as chairman and shall be automatically replaced by his successor.

D. The presence of six members of the board shall constitute a quorum for the transaction of all business and the carrying out of duties of the board. Each member shall take and subscribe to the oath of office prescribed for state officers. No member of the board shall receive any salary, but each member shall receive the sum of twenty dollars per day for each day spent in actual attendance of meetings of the board and such allowance for traveling expenses in attending the meeting as is allowed other state employees for traveling expenses.

E. The members of the board shall meet and organize immediately after their appointment and annually thereafter shall elect a chairman and a vice chairman from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government and the administration of the affairs of the board.

F. The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service. The commissioner is authorized to employ such other personnel necessary to carry into effect the rules, regulations, and ordinances that may be adopted by the board. The commissioner shall appoint an executive secretary for the board.

G. Vacancies in appointed membership positions shall be filled in the same manner as the original appointments. Persons appointed to fill vacancies shall serve out the unexpired portion of the memberships to which they have been appointed.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1974, No. 320, §1; Acts 1977, No. 577, §1; Acts 1980, No. 729, §1, eff. July 29, 1980; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1992, No. 57, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009; Acts 2012, No. 149, §1, eff. May 14, 2012.



RS 3:730.4 - Powers; commissioner; board

§730.4. Powers; commissioner; board

A. The board shall have the following powers:

(1) To plan and conduct, in consultation with the department, a campaign for advertising, promoting, and marketing Louisiana strawberries, promoting and funding research, increasing consumption of strawberries in Louisiana, providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of strawberries and fulfilling any other purpose authorized by this Part.

(2) To enter into any contract or other agreement to accomplish any purpose authorized by this Part, including advertising, education, marketing, promotion, publicity, and research activities or services.

(3) To decide upon a distinctive logo, emblem, name, or other method for distinguishing Louisiana-produced strawberries and to register or have the department register any such logo, emblem, name, or method and promote the use of same in promoting Louisiana strawberries.

(4) To hold meetings in the board's parish of domicile or in such other locations within the state as the board may direct.

(5) To hold hearings on alleged violations of the provisions of this Part or rules and regulations adopted pursuant to this Part.

(6) To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(7) To perform such other advisory functions as the commissioner may assign to the board.

B. The commissioner shall have the following powers:

(1) To adopt rules and regulations as are necessary to implement the provisions of this Part.

(2) To administer and enforce the provisions of this Part and the rules and regulations adopted pursuant to this Part through the department.

(3) To collect, administer, and disburse the proceeds of the assessments, penalties, and other monies collected pursuant to this Part.

(4) To enter, either directly or through a duly authorized agent, the premises of any person producing or shipping strawberries and examine that person's books, accounts, and records, and obtain any other information necessary for purposes of determining that the assessments required under this Part have been collected and transmitted to the department and that the person is in compliance with the provisions of this Part and any regulations adopted pursuant to the provisions of this Part.

(5) To seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part or rules and regulations adopted pursuant to this Part or orders and rulings issued by the commissioner pursuant to this Part.

(6) To institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part and to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

C. Any suit filed by or on behalf of the board, commissioner, or department pursuant to this Part may be filed in East Baton Rouge Parish or in any other parish in which venue is authorized.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.5 - Assessment on strawberries; collection; costs

§730.5. Assessment on strawberries; collection; costs

A. An assessment is hereby levied on all strawberries produced in Louisiana or produced elsewhere and distributed in Louisiana. For all strawberries sold by volume or dry measure, this assessment is levied on each pint, or equivalent, of strawberries in the amount of $.00165 for each pint. For all strawberries sold by weight, this assessment is levied on each pound of strawberries in the amount of $.00185 per pound. Any strawberries sold in increments of pints, pounds, or their equivalent shall be assessed at a prorated assessment for the applicable rate.

B. Louisiana strawberry producers shall pay this assessment at the point of first sale in Louisiana on the containers used by them to hold strawberries. The first Louisiana handler of strawberries produced elsewhere and distributed in Louisiana shall collect the assessment at the point of first distribution in Louisiana.

C. The person responsible for collecting the assessment shall remit the assessment to the commissioner on or before the fifteenth day of the month immediately following each quarter for collections made during that quarter.

D. Any person who fails to pay any assessment due under the provisions of this Part within fifteen days after the payment is due shall be liable not only for the assessment but also for a late fee equal to twenty percent of the amount of the unpaid assessments. Any person cast in judgment for any unpaid assessment or late fee shall pay all costs connected with the bringing of the civil action, including reasonable attorney fees incurred by or on behalf of the board, plus legal interest from date of judicial demand.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 1990, No. 908, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.6 - Deposit and disbursement of assessments

§730.6. Deposit and disbursement of assessments

A. All assessments, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established by the commissioner for the board. The commissioner, as authorized by the board, shall make disbursements from the fund for the activities of the board authorized by this Part.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, not to exceed ten percent, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2) To fund all costs related to advertising, promotion, and marketing of Louisiana strawberries, research, increasing consumption of strawberries in Louisiana, providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of strawberries and fulfilling any other purpose authorized by this Part.

Added by Acts 1958, No. 485, §1. Amended by Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2004, No. 764, §1, eff. July 6, 2004; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.7 - Advertising strawberries; contracts

§730.7. Advertising strawberries; contracts

The board working with the Department of Agriculture and Forestry shall plan and conduct a campaign for advertising, publicizing, and promoting the increased consumption of strawberries and may contract for any advertising, publicity, and sales promotion services, the amount of the contract to be limited each year to the estimated amount of the tax for the year less the estimated cost of administering this Part. The board is further empowered to take any other action which it deems necessary to promote and improve the well-being of the strawberry industry. The commissioner is authorized and empowered to carry out any and all contracts made by the board.

Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009.



RS 3:730.8 - Labeling of strawberries; rules and regulations

§730.8. Labeling of strawberries; rules and regulations

A. All strawberries offered for sale shall have a stamp or label affixed to the container or package identifying its farm of origin.

B. The board shall adopt rules and regulations as are necessary to implement the provisions of this Section.

Added by Acts 1958, No. 485, §1; Acts 2003, Added by Acts 1958, No. 485, §1. Amended by Acts 1968, No. 365, §1; Acts 1977, No. 577, §1; Acts 2003, No. 1253, §1; Acts 2009, No. 24, §8D, eff. June 12, 2009; Acts 2010, No. 40, §1.



RS 3:730.9 - Offenses; penalty

§730.9. Offenses; penalty

A. Any person who violates any of the provisions of this Part or the rules and regulations adopted under the provisions of this Part or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this Part or in the rules or regulations adopted under the provisions of this Part or who fails to collect or to timely pay the assessments or penalties due under this Part shall be subject, in addition to any unpaid assessments, late fees, or collection costs, to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part as follows:

(1) The board shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The board shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the board, the commissioner shall issue a written opinion based on the record of the hearing.

C. In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the regulations adopted pursuant to this Part. The commissioner shall, by rule, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2010, No. 40, §1, eff. June 30, 2010.



RS 3:731 - BRANDS, GRADES, AND INSPECTION

CHAPTER 7. BRANDS, GRADES, AND INSPECTION

PART I. BRANDS AND MARKS

§731. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Brand" means an identification mark hot or cold branded into or onto the hide of a live animal.

(2) "Commission" means the Livestock Brand Commission.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Director" means the director of the commission.

(5) "Mark" means a distinct marking or device placed on or in a live animal sufficient to distinguish the animal readily if it becomes intermixed with other animals, including a tattoo or an electronic device.

(6) "Person" means an individual, firm, partnership, corporation, or other association.

Acts 1982, No. 113, §1; Acts 1993, No. 136, §1; Acts 1993, No. 146, §1.



RS 3:732 - Livestock Brand Commission

§732. Livestock Brand Commission

A. The Livestock Brand Commission is hereby created within the Department of Agriculture and Forestry. Notwithstanding any provision of this Part or of any other law to the contrary, the commission shall exercise and perform its powers, duties, functions, and responsibilities as provided by R.S. 36:629(D)(1). The commission shall be domiciled in Baton Rouge.

B.(1) The commission shall be comprised of nine members appointed by the commissioner as follows:

(a) One member appointed from a list of three persons nominated by the Louisiana Cattlemen's Association.

(b) One member appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(c) One member appointed from a list of three persons nominated by the Louisiana Sheriffs' Association.

(d) One member appointed from a list of three persons nominated by the Louisiana District Attorneys' Association.

(e) Two members appointed from the state at large, one of whom shall be appointed from the northern portion of the state and one of whom shall be appointed from the southern portion of the state.

(f) One member appointed from the state at large, who shall be an operator of a Louisiana public livestock market.

(g) One member appointed from a list of three persons nominated by the Louisiana Landowners Association.

(h) One member appointed from a list of three persons nominated by the Louisiana Forestry Association.

(i) The commissioner of agriculture and forestry, or his designee, shall serve as an ex officio member with the same rights, powers, and privileges as the other members.

(j) At the same time, in the same manner, and for the same term as provided for the appointment of the nine appointed members, the commissioner shall appoint one alternate for each member who shall be appointed from the same list of nominations submitted by the respective organizations. At large alternates shall possess the same qualifications as the member for whom he is appointed as an alternate. When, for any reason, a member is unable to be present at any meeting of the board, the alternate shall serve in his place and shall exercise all of the powers vested by law in the member, including the right to vote.

(2) Each appointed member, except the members appointed from nominations by the Louisiana Sheriffs' Association and the Louisiana District Attorneys' Association, shall be engaged in the production or marketing of livestock, or shall be a veterinarian specializing in the treatment of large animals.

(3) Each appointment by the commissioner shall be submitted to the Senate for confirmation.

C. The appointed members shall serve for a term of four years which shall expire with the term of the commissioner making the appointment. Vacancies on the commission shall be filled in the same manner as the original appointments. Appointments to fill vacancies shall be made within ninety days of the date the vacancy occurred and shall be for the unexpired portion of the term of the office vacated.

D. The commission shall meet annually or upon the call of the chairman.

E. A majority of the members of the commission shall constitute a quorum. The affirmative vote of a majority of the members shall be required to transact any official business of the commission. Each member shall take and subscribe to the oath of office prescribed for state officers. Members of the commission shall not receive any salary for their duties as members. The appointed members may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. The appointed members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the rate for state employees.

F. The commission, in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes, may adopt such rules and regulations as are necessary to implement and enforce the provisions of this Part.

G. The commission may enter into such contracts and agreements as are necessary to implement and enforce the provisions of this Part.

H. The commission, by a vote of two-thirds of the appointed members, may expel a member who has three consecutive unexcused absences from commission meetings.

Amended by Acts 1952, No. 272, §1; Acts 1982, No. 113, §1; Acts 1993, No. 293, §1, eff. Jan. 1, 1996; Acts 1995, No. 546, §1, eff. Jan. 1, 1996; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:733 - Officers and employees; administration and enforcement

§733. Officers and employees; administration and enforcement

A. The commissioner shall serve as chairman of the commission. At the first meeting of the commission after the effective date of this Part, the members shall elect from their membership a vice-chairman and such other officers as the commission may deem advisable.

B. The commission, with the approval of the commissioner, shall appoint a director and an assistant director who shall be in the unclassified service of the state.

C. The commissioner shall administer and enforce the provisions of this Part in accordance with the rules and regulations promulgated by the commission. The commissioner shall appoint livestock brand inspectors and such other personnel as may be necessary for the proper and efficient administration of this Part, except as provided in Subsection B of this Section.

Amended by Acts 1956, No. 153, §1; Acts 1980, No. 330, §1; Acts 1982, No. 113, §1.



RS 3:734 - Livestock brand inspectors

§734. Livestock brand inspectors

A. Livestock brand inspectors employed by the commissioner and the director and assistant director of the commission shall be commissioned by the Department of Public Safety and Corrections and, for the purposes of this Part, shall have the same power and authority as is vested in the state police. Inspectors shall have general jurisdiction throughout the state to enforce the provisions of the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section, this Part and the rules and regulations adopted under the provisions of this Part.

B. Personnel of the commission who are commissioned peace officers shall be under the direction, control, and supervision of the commissioner and shall have the following powers and duties:

(1) To provide for the protection of the assets and property of the Department of Agriculture and Forestry and to enforce all of the provisions of this Part, and the rules and regulations adopted under the provisions of this Part and provisions in the Louisiana Criminal Code relating to the theft of animals, the illegal branding or marking of animals, the disposition of strayed animals, the theft of any farm machinery, equipment, or supplies, and to perform such duties with respect to any other farm-related crime.

(2) To take the following actions, with or without a warrant, when the inspector has probable cause to believe that the provisions of the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section or this Part, or of the rules and regulations adopted under the provisions of this Part, have been violated:

(a) To enter upon private land or premises.

(b) To stop and search any airplane, automobile, truck, boat, or other vehicle.

(c) To enter any establishment where livestock or carcasses are slaughtered, butchered, stored, or sold.

(d) To hold livestock, carcasses, parts of carcasses, or hides for a reasonable time for the purposes of investigation and determination of ownership.

(3) To arrest, with or without a warrant, any person who the inspector has probable cause to believe has violated the criminal provisions of this Part or the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section.

(4) To serve all warrants and other processes issued by courts of competent jurisdiction in connection with violations of the provisions of this Part and the rules and regulations adopted under the provisions of this Part or the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section.

(5) To cooperate with all other peace officers in the enforcement of the Louisiana Criminal Code as set forth in Paragraph (B)(1) of this Section, the provisions of this Part and the rules and regulations adopted under the provisions of this Part.

(6) To be attired in a uniform approved by the commissioner and carry proper credentials evidencing their authority, which shall be exhibited upon demand of any person. Notwithstanding the provisions of R.S. 49:121(E), every automobile, truck, or other vehicle belonging to the state that is used by an inspector shall conform with the provisions of R.S. 49:121(A)(1), (B), and (C).

Acts 1982, No. 113, §1; Acts 1992, No. 33, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:735 - Use of unrecorded brand or mark prohibited

§735. Use of unrecorded brand or mark prohibited

No person shall use any brand or mark for branding or marking animals unless the brand or mark is recorded with the commission.

Acts 1982, No. 113, §1.



RS 3:736 - Brands and marks

§736. Brands and marks

A. The provisions of this Part shall apply to cattle, horses, mules, sheep, hogs, dogs, and other animals as determined by the commission.

B. The commission, by rule, shall adopt guidelines and requirements for brands and marks which shall include, but shall not be limited to the following:

(1) The other animals which shall be subject to the provisions of this Part.

(2) The style, design, and size of brands and marks.

(3) The location of brands and marks on the animal.

(4) Brands and marks recorded prior to September 10, 1982, shall not be affected by the provisions of this Subsection.

C. Brands and marks may be recorded with the commission. Each person who desires to record a brand or mark shall submit a written application on a form approved by the commission. Each application shall be accompanied by a facsimile of the brand or mark; a description of the brand or mark, including the location of the brand or mark on the animal; such other information as may be required by the commission; and the recordation fee.

D. The director shall examine the description or facsimile, or both, to determine if the brand or mark:

(1) Is currently recorded by another person.

(2) Closely resembles a brand or mark currently recorded by another person.

(3) Meets the requirements for brands and marks adopted by the commission.

E. If the brand or mark is not currently recorded, does not closely resemble a currently recorded brand or mark, and meets the requirements adopted by the commission the director shall record the brand or mark. The recordation shall be effective on the date the application was received by the commission and shall give the person for whom the brand or mark is recorded the exclusive right to use the brand or mark.

F. If the brand or mark is currently recorded, or closely resembles a currently recorded brand or mark, or does not meet the requirements adopted by the commission, the director shall not record the brand or mark and shall return the application, the fee, the facsimile, and the description to the applicant with written reasons for refusing to record the brand or mark.

G. Any applicant whose application to record a brand or mark has been refused, and any person who has recorded a brand or mark and who believes that a subsequently recorded brand or mark closely resembles a previously recorded brand or mark may appeal the decision of the director to the commission.

Acts 1982, No. 113, §1.



RS 3:737 - Duration of recordation; renewal

§737. Duration of recordation; renewal

A. The recordation of each brand or mark shall expire on the last day of December of 1984, and every fifth year thereafter.

B. The commission shall notify each owner of a brand or mark of the expiration date no later than the first day of April of each expiration year. Applications for renewal shall be received by the commission no later than the first day of September of the expiration year. Applications for renewal shall be on forms approved by the commission and shall be accompanied by the renewal fee and such other information as the commission may require. If any owner of a brand or mark fails to renew his recordation by the first day of September of the expiration year, the brand or mark shall be forfeited on the last day of the expiration year, and may thereafter be issued to another applicant.

Acts 1982, No. 113, §1.



RS 3:738 - Transfer of ownership of brand or mark

§738. Transfer of ownership of brand or mark

Brands and marks recorded under the provisions of this Part are the property of the person recording the brand or mark and may be transferred by sale, donation, assignment, or other act of transfer of movable property. Instruments evidencing the transfer of a brand or mark shall be recorded with the commission. The recordation of a transfer shall be notice to all third persons.

Acts 1982, No. 113, §1.



RS 3:739 - Recordation of brand or mark by two persons

§739. Recordation of brand or mark by two persons

The director shall continually review and examine the recorded brands and marks to determine if there are conflicting brands or marks recorded with the commission. When the director determines that a conflict exists, the director shall notify both persons who have recorded the brand or mark and shall expunge the more recent recordation. The person whose recordation is expunged shall be notified by registered mail that his recordation has been expunged and that further use of this brand or mark is illegal. Persons whose recordation has been expunged may appeal the decision of the director to the commission. The provisions of this Section shall not affect the ownership of any animals which were branded or marked after the brand or mark was recorded and before the recordation was expunged.

Acts 1982, No. 113, §1.



RS 3:740 - Certified copies of recordations, renewals, and transfers

§740. Certified copies of recordations, renewals, and transfers

A. Each person who records a brand or mark, who renews a recordation, or to whom a recorded brand or mark is transferred, shall be entitled to one certified copy of the recordation, renewal, or transfer free of charge.

B. In any civil or criminal action in which the ownership of an animal is in question, a certified copy of a recordation, renewal, or transfer shall be prima facie evidence of the ownership of the animal and shall be admissible in evidence without further foundation.

Acts 1982, No. 113, §1.



RS 3:741 - Publication of brands and marks

§741. Publication of brands and marks

The commission shall maintain a list of all recorded brands and marks, which shall be supplemented annually. The list shall contain a facsimile of each recorded brand or mark and the owner's name and mailing address. The list shall be maintained in convenient form for reference. The commission shall notify the clerk of court and the sheriff of each parish of the list as supplemented. The list may be sold to the general public.

Acts 1982, No. 113, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:742 - Inspection of cattle

§742. Inspection of cattle

No livestock shall be sold at any public sale until such livestock have been offered for inspection by the seller to brand inspectors or a designee of the Livestock Brand Commission appointed for such purpose. Brand inspectors are authorized to inspect any livestock being transported by any means, or being loaded or prepared to be transported. Brand inspectors shall have the authority to inspect all livestock together with accompanying health documentation for each animal in conjunction with the Louisiana Board of Animal Health. Whenever health documentation for any animal is not in compliance with the requirements of the Louisiana Board of Animal Health, the brand inspector may stop all movement of the animal until all required health documentation is provided or may require the person who has possession of the animal to return the animal to the place of origin.

Acts 1982, No. 113, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 177, §1.



RS 3:743 - Strayed animals

§743. Strayed animals

A. The commission shall determine the ownership of strayed animals which are subject to the provisions of this Part, based on the brands and marks recorded with the commission.

B. Each person who takes possession of a strayed animal which is subject to the provisions of this Part shall notify the commission by certified mail, return receipt requested. The notice shall indicate the kind of animal; the color, weight, size, sex, age, brands, marks, and distinguishing features of the animal; the place where the animal is kept; and the name and address of the person holding the animal. The costs and expenses which may be charged by a person holding a strayed animal shall commence on the date the notice is mailed to the commission.

C. If the commission is unable to determine the ownership of the strayed animal, the commission shall notify the person holding the strayed animal who, within ten days of receipt of the notice, shall cause the strayed animal to be advertised and sold in accordance with law.

Acts 1982, No. 113, §1.



RS 3:744 - Purchase of cattle for slaughter

§744. Purchase of cattle for slaughter

A. No person engaged in the business of butchering or slaughtering cattle shall purchase any cattle slaughtered by another unless the hide and ears of the animal accompany the carcass.

B. No person engaged in the business of butchering or slaughtering cattle shall purchase any cattle slaughtered by another if the hide or ears accompanying the carcass indicate that the brand or mark on the animal has been changed, mutilated, or destroyed.

C. The provisions of this Section shall not apply to persons engaged in the business of butchering or slaughtering cattle who are operating under the provisions of the federal Packers and Stockyards Act of 1924, as amended, or under a permit issued by the Department of Health and Hospitals.

Acts 1982, No. 113, §1.



RS 3:745 - Branding or marking or obliterating brands or marks

§745. Branding or marking or obliterating brands or marks

No person shall wilfully and knowingly brand or mark the animal of another person, or intentionally alter, deface, or obliterate a brand or mark on the animal of another person.

Acts 1982, No. 113, §1.



RS 3:746 - Branding or marking or obliterating brands or marks with intent to steal or prevent identification

§746. Branding or marking or obliterating brands or marks with intent to steal or prevent identification

No person shall brand or mark the animal of another person or alter, deface, or obliterate a brand or mark on the animal of another person with intent to steal the animal or to prevent the identification of the animal by the owner.

Acts 1982, No. 113, §1.



RS 3:747 - Criminal penalties

§747. Criminal penalties

Whoever violates the provisions of R.S. 3:744, R.S. 3:745, or R.S. 3:746 shall be fined not more than five thousand dollars, or imprisoned with or without hard labor, for not more than ten years, or both.

Acts 1982, No. 113, §1.



RS 3:748 - Civil penalties; injunctive relief

§748. Civil penalties; injunctive relief

A. The commission may assess a civil penalty of not more than two hundred fifty dollars for each violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. Each day on which a violation occurs shall be considered a separate offense.

B. Penalties may be assessed only by a ruling by the commission based on an adjudicatory hearing held in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes.

C. The commission may institute civil proceedings to enforce the rulings of the commission in the district court for the parish in which the violation occurred.

D. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Added by Acts 1950, No. 245, §1. Amended by Acts 1982, No. 113, §1.



RS 3:749 - Fees

§749. Fees

A. The commission shall charge the following services:

(1) Recording brand or mark $15.00

(2) Renewing recordation 10.00

(3) Transfer of recordation 10.00

(4) Second and subsequent certified copies of recordations, renewals, and transfers 6.50

B. For each publication and each supplemental list of brands and marks, the commission shall charge the price required to be printed on the document by R.S. 43:31 plus one dollar.

C. The commission may charge fees authorized by other federal and state law for services provided in accordance with any agreement between the commission and any state or federal agency.

D.(1) All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Livestock Brand Commission Fund, hereinafter referred to as the "fund".

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(4) Subject to appropriation, the monies in the fund shall be used for the following purposes:

(a) To provide for the expenses of the program established by this Part, as determined by the commission.

(b) To fund any and all costs related to the carrying out of the powers and duties granted to the commission and the Department of Agriculture and Forestry under this Part.

Acts 1950, No. 245, §2. Amended by Acts 1952, No. 273, §1; Acts 1982, No. 113, §1; Acts 2003, No. 121, §1, eff. May 28, 2003.



RS 3:750 - Livestock Crimestoppers Program

§750. Livestock Crimestoppers Program

A. The Livestock Crimestoppers Program is hereby created within the Department of Agriculture to be administered by the Livestock Brand Commission.

B. The commission shall do the following:

(1) Create, maintain, and promote a statewide livestock crimestoppers program in order to assist law enforcement agencies in detecting and combatting livestock-related crimes.

(2) Determine which individuals shall be rewarded for providing information used in detecting and combatting livestock-related crimes.

(3) Determine the amount of any reward to be paid.

C. The commission may do the following:

(1) Assist and advise in the creation and maintenance of local livestock crimestoppers programs.

(2) Encourage the channeling of information from the programs to law enforcement agencies.

(3) Foster the detection of livestock-related crimes by the public.

(4) Promote the state and local programs through the media.

(5) Accept gifts, grants, and donations for the furtherance of the program and spend these in compliance with the conditions of the gifts, grants, or donations.

(6) Adopt such rules and regulations as are necessary to administer the program. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

D. Initial funding for the livestock crimestoppers program shall be provided by a donation from the Louisiana Cattlemen's Association.

E. All donations and other funds made available to the program shall be kept in an interest-bearing account.

F. The identity of each person who submits information under any state or local livestock crimestoppers program and any information which may lead to the disclosure of that person's identity shall be kept confidential.

Added by Acts 1984, No. 30, §1.



RS 3:751 - Beaver, coyote, and coydog control program

§751. Beaver, coyote, and coydog control program

A. There is hereby established a beaver, nuisance feral swine, coyote, and coydog control program which shall be developed by the Louisiana Department of Agriculture and Forestry to be administered by the Livestock Brand Commission. The program shall be limited to population control of beavers, nuisance feral swine, coyotes, and coydogs on private or public lands, excluding federally-owned lands, but including lands whereupon servitudes are granted to a federal entity.

B. Any state, local, or private funds available to the commissioner to fund the program may be used to match federal funds available for such purpose. The commissioner may execute such agreements with any agency of the federal government to obtain matching funds to finance the beaver, nuisance feral swine, coyote, and coydog control program.

C. Nonfederal funds to help finance the program may be obtained by the commission from the following sources:

(a) Appropriations by the legislature.

(b) Charges on participating landowners.

(c) Contributions from any other sources for such purpose.

D. The Livestock Brand Commission may adopt rules and regulations as are necessary to implement and enforce the provisions of this Section.

E. Operation of the program shall be subject to the availability of funds.

Acts 1995, No. 546, §1, eff. Jan. 1, 1996; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:771 - To 784 Repealed by Acts 1982, No. 113, 2.

PART I-A. DOG BRANDS

§771. §§771 to 784 Repealed by Acts 1982, No. 113, §2.



RS 3:821 - Citation of part

PART II. EGG GRADING

§821. Citation of part

This part shall be known and cited as the Louisiana Egg Grading and Marketing Law.



RS 3:822 - Definitions

§822. Definitions

The following definitions apply in this Part.

(1) "Eggs" means pullet and hen eggs only.

(2) "Producer" means every person engaged in producing eggs in the state.

(3) "Person" means every person, partnership, firm, company, association, syndicate, or corporation engaged in the handling and selling of eggs.

(4) "Dealer" or "distributor" means every person, not a producer, engaged in buying, or selling eggs in the state.

(5) "Candling" means the practice of examining the interior of an egg by use of transmitted light for determining inedible eggs, and for determining quality in grading edible eggs.

(6) "Federal Standards" means the quality and weight requirements for grades as defined in the U.S. Standards for shell eggs that are now or may hereafter be established by the United States Department of Agriculture.

(7) "Current receipt eggs" or "ungraded eggs" means yard-run eggs or eggs as they are produced on the farm and ungraded.

(8) "Inedible eggs" means inedible eggs as defined in the U.S. Standards for shell eggs.



RS 3:823 - Inspection services

§823. Inspection services

Any financially interested person, may, upon request secure federal inspection services at nominal charges or fees as outlined and in accordance with USDA Bulletin SRA-AMS No. 137 (Revised).



RS 3:824 - Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.

§824. Repealed by Acts 2009, No. 24, §7, eff. June 12, 2009.



RS 3:825 - Commissioner of agriculture and forestry to appoint enforcement officer and deputies

§825. Commissioner of agriculture and forestry to appoint enforcement officer and deputies

The commissioner of agriculture and forestry shall appoint an enforcement officer and such deputies as may be needed, who shall be responsible for the enforcement of this part along with the regulations and supplemental rules and regulations promulgated by the commissioner.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:826 - Exemption from Part

§826. Exemption from Part

Producers selling eggs of their own production are exempt from the provisions of this Part.



RS 3:827 - Application of provisions

§827. Application of provisions

The provisions of this Part apply equally to all eggs when offered for sale or marketed in the state whether produced in the state or elsewhere.



RS 3:828 - Regulations for advertising eggs

§828. Regulations for advertising eggs

A person offering ungraded eggs for sale shall not use any descriptive words in connection with advertising, display or price announcements referring to the quality or condition of the eggs, except that current receipts may be advertised as such.



RS 3:829 - Eggs must be correctly described in advertisements

§829. Eggs must be correctly described in advertisements

A person offering for sale or advertising shell eggs on a graded basis may advertise, post or display any descriptive terms which truly and correctly identify the actual grade or grades of the eggs with the appropriate size designated.



RS 3:830 - Eggs must be candled; permitted tolerance

§830. Eggs must be candled; permitted tolerance

A person offering eggs for sale to any one other than a wholesale dealer shall first candle all eggs and remove all inedible eggs. A two percent tolerance for inedible eggs will be permitted for each case of eggs at the time of inspection.



RS 3:831 - Penalty for violations

§831. Penalty for violations

Whoever violates a provision of this Part or any regulations issued hereunder shall be fined not less than ten nor more than fifty dollars.



RS 3:832 - Attorney General and district attorneys to represent commissioner of agriculture and forestry

§832. Attorney General and district attorneys to represent commissioner of agriculture and forestry

It shall be the duty of the Attorney General and the various district attorneys to represent the commissioner of agriculture and forestry in all legal proceedings in carrying out the provisions of this Part and the rules and regulations made pursuant thereto.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:835 - Purpose

PART II-A. LOUISIANA EGG COMMISSION

§835. Purpose

The purpose of this Part is to promote the general well-being of Louisiana's egg industry by encouraging increased production and quality in Louisiana eggs through marketing and research; by expanding the market for Louisiana eggs and egg products through promotion and marketing; by increasing the consumption of eggs and egg products in Louisiana through advertising, promotion, and marketing; by providing producers, distributors, retailers, and consumers educational information as to the nutritional and health value of eggs; by performing any other act deemed advisable in promoting this industry and the general welfare of the people of this state.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:836 - Terms defined

§836. Terms defined

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Case" means a standard thirty dozen egg case.

(2) "Commission" means the Louisiana Egg Commission.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Department" means the Louisiana Department of Agriculture and Forestry.

(5) "Distribute" means to ship, bring, or take eggs or egg products into or out of Louisiana or to transfer eggs or egg products in Louisiana from one place to another.

(6) "Egg products" means shell eggs, whether in cooked, dried, frozen, liquid, or raw form, and any product made from shell eggs, egg whites, egg yolks, or any combination thereof.

(7) "Eggs" means pullet and hen eggs only.

(8) "Person" means an individual, partnership, firm, company, association, corporation, limited liability company, and any other legal entity or group of persons.

(9) "Producer" means any person engaged in the business of producing eggs in Louisiana or any person deriving a profit from such a business.

Added by Acts 1968, No. 441, §1; Amended by Acts 1975, No. 212, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:837 - Louisiana Egg Commission; creation, organization

§837. Louisiana Egg Commission; creation, organization

A. The Louisiana Egg Commission is hereby created within the department with its domicile at Baton Rouge, Louisiana.

B. The commission shall consist of nine members appointed by the commissioner and confirmed by the Senate.

(1) Two members shall be active egg producers.

(2) Four members shall be active distributors.

(3) Two members shall have knowledge of the egg industry.

(4) One member shall be appointed from the public at large.

C. The commissioner, or his designee, shall serve ex officio and shall have all rights and responsibilities of appointed members. The commissioner or his designee shall be counted for purposes of constituting a quorum.

D. At the same time and in the same manner, the commissioner shall appoint one alternate for each appointed member. Each alternate shall possess the same qualifications as the member for whom he is appointed as an alternate. When a member is unable to be present at any meeting of the commission, his alternate shall serve in his place. Any alternate serving in the place of a member shall be deemed to be a member for purposes of that meeting and shall exercise all of the powers vested by law in the member, including the right to vote.

E. Appointed members and alternates shall serve terms concurrent with the term of the commissioner making the appointment.

F. Vacancies in the office of the members and alternates shall be filled in the same manner as the original appointments. Persons appointed to fill vacancies shall serve out the unexpired term.

G. A majority of the members of the commission shall constitute a quorum.

H. Members of the commission shall not receive any salary for performing their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the commission, in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings, at a rate not to exceed that paid to state employees. Members shall not receive per diem or mileage for more than twelve meetings per year.

I. The commission shall meet quarterly and may meet on the call of the chairman.

J. The commission, by a vote of a majority of the members, may expel a member or alternate for good cause. Good cause shall include but shall not be limited to three consecutive unexcused absences. The expulsion of a member or alternate creates a vacancy in that office.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.

NOTE: See Acts 2003, No. 523, §§2 and 3.



RS 3:838 - Officers and employees

§838. Officers and employees

A. The members shall annually elect a chairman and such other officers as deemed necessary.

B. The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service. The commissioner is authorized to employ such other personnel necessary for the efficient and proper administration of this Part. All employees of the commission shall be under the direction and supervision of the commissioner.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §2; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:839 - Powers

§839. Powers

A. The commission shall have the following powers:

(1) To plan, conduct, and fund, in consultation with the department, a campaign for: advertising, promoting, and marketing Louisiana eggs and egg products; promoting research; increasing consumption of eggs and egg products in Louisiana; providing producer, distributor, retailer, and consumer educational information as to the nutritional and health value of eggs; and fulfilling any other purpose authorized by this Part.

(2) To contract or enter into any other agreement to accomplish any purpose authorized by this Part, including agreements for advertising, educational, marketing, promotional, publicity, and research activities or services.

(3) To decide upon some distinctive and suggestive logo, emblem, name, or other method for distinguishing Louisiana-produced eggs, register or have the department register any such logo, emblem, name, or method and to encourage the use, by licensing or otherwise, of same in promoting Louisiana eggs and egg products.

(4) To hold meetings in the commission's parish of domicile or in such other locations within the state as the commission may direct.

(5) To hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6) To advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(7) To perform such other advisory functions as the commissioner may assign to the commission.

B. The commissioner shall have the following powers:

(1) Adopt regulations as are necessary to implement the provisions of this Part.

(2) Administer and enforce the provisions of this Part and the regulations adopted pursuant to this Part.

(3) Collect, administer, and disburse the proceeds of the assessments, fees, interest, penalties, and other monies collected pursuant to this Part.

(4) Conduct inspections of premises where eggs or egg products are held, stored, or sold and examine and audit books and records of any person who produces, processes, stores, holds, maintains, distributes, or sells eggs or egg products in Louisiana.

(5) Issue a stop order to prevent a violation or further violation of this Part or of any regulation adopted pursuant to this Part.

(6) Seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or any regulation adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(7) Institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part, or to otherwise enforce the provisions of this Part or any regulations adopted pursuant to this Part.

C. Any suit filed by the commissioner pursuant to this Part may be filed in East Baton Rouge Parish or in any parish of proper venue.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:840 - Stop orders

§840. Stop orders

A. When the commissioner believes that a violation of the provisions of this Part or of the regulations adopted pursuant to this Part has occurred, the commissioner may issue a stop order prohibiting the production, processing, handling, distribution, sale, offering for sale, movement, or disturbance of any eggs or egg products.

B. Any person aggrieved by a stop order may petition the commission to hold a hearing on the matter. The hearing shall be held in accordance with the Administrative Procedure Act and the provisions of this Section.

C. Based on the results of the hearing, or a consent agreement mutually entered into by the commissioner and a violator, the commissioner may take one or more of the following actions:

(1) Release the eggs or egg products from the stop order.

(2) Require the cause for the stop order to be remedied prior to releasing the stop order.

(3) Destroy the eggs or egg products.

(4) Provide for the disposition of the eggs or egg products.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §3; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:841 - Levy of assessment; collection; costs

§841. Levy of assessment; collection; costs

A. An assessment of two cents per case is hereby levied on all eggs and egg products produced in Louisiana or produced elsewhere and distributed in Louisiana. The commissioner, by regulation, may establish the assessment on all eggs or egg products not sold by the case in an amount equal to the per case assessment.

B. Louisiana egg producers shall pay this assessment at the point of first sale in Louisiana. The assessment due on eggs or egg products produced elsewhere but distributed in Louisiana shall be paid at the point of first receipt of the eggs or egg products in Louisiana.

C. The person purchasing the eggs or egg products at the first point of sale or receiving the eggs or egg products at the first point of receipt in Louisiana shall be responsible for collecting the assessment and remitting payment to the department on or before the fifteenth day of each month for collections made during the previous month. The assessment shall be remitted to the department along with such forms and information as the commissioner may require.

D. Any person who fails to pay any assessment due under the provisions of this Part within fifteen days after the payment is due shall be liable not only for the assessment but also for a late fee equal to twenty percent of the amount of the unpaid assessments. Any person cast in judgment for any unpaid assessment or late fee shall pay all costs connected with the bringing of the civil action, including reasonable attorney fees incurred by or on behalf of the commission, plus legal interest from date of judicial demand.

Added by Acts 1968, No. 441, §1. Amended by Acts 1970, No. 495, §4; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:842 - Dealers and handlers; records; reports; licensing; fees

§842. Dealers and handlers; records; reports; licensing; fees

A. Except as otherwise provided by this Part, every person who produces, processes, distributes, or sells eggs or egg products in Louisiana shall obtain a license to do so from the department. Each license shall be renewed annually. Failure to obtain or renew a license, when required, shall be a violation of this Part. An application for a license, or for a renewal, shall be on a form furnished by the department and shall furnish such information as the commissioner shall deem reasonably pertinent. A fee of one hundred dollars shall accompany each license application and renewal.

B. Every person who produces, processes, holds, stores, maintains, distributes, or sells eggs or egg products in Louisiana shall keep a complete and accurate record of all eggs and egg products handled and all assessments paid or collected by him. These records shall be in a form and contain such information as the commissioner may require. These records shall be preserved for the period of time set by the commissioner in regulations adopted pursuant to this Part.

C. The department shall have access, during normal working hours, to any premises where there is reason to believe that eggs or egg products are being produced, processed, held, stored, maintained, distributed, sold, or offered for sale. The department may examine any facility and any records relating to the production, processing, holding, storing, maintaining, distributing, or selling of eggs or egg products. The department may inspect and audit all books and records relating to the amount of any assessment that may be due and the collection and payment of any such assessment. Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:843 - Payment of assessment required

§843. Payment of assessment required

Except as otherwise provided by this Part, no person shall produce, process, store, hold, maintain, distribute, sell, or offer for sale any eggs or egg products in Louisiana upon which the assessment has not been paid. Any person who is not responsible for paying or collecting the assessment, but who pays the assessment, shall have the right to reimbursement from either the person responsible for paying the assessment or the person responsible for collecting the assessment, or both.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:844 - Deposit and disbursement of assessments, fees, and other monies

§844. Deposit and disbursement of assessments, fees, and other monies

A. All assessments, fees, interest, penalties, and other monies received under the provisions of this Part shall be deposited in a special fund established by the commissioner for the commission. The commissioner, as authorized by the commission, shall make disbursements from the fund for the activities of the commission authorized by this Part.

B. The monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part. The commissioner may retain a portion of the total assessments collected, as is necessary to defray the costs of collecting assessments and administering and enforcing this Part.

(2) To fund all costs related to: advertising, promoting, and marketing Louisiana eggs and egg products; promoting research; increasing consumption of eggs and egg products in Louisiana; providing producer, distributor, retailer, and consumer educational information as to the nutritional and health value of eggs; and fulfilling any other purpose authorized by this Part.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:845 - Exclusion from coverage of Part

§845. Exclusion from coverage of Part

A. Retail stores that receive eggs or egg products from a licensed distributor solely for the purpose of selling the eggs or egg products directly to consumers are exempt from the licensing requirements of this Part.

B. Any producer who has egg production from less than five hundred hens is exempt from the licensing requirements of this Part and from the payment of any assessment if that producer sells his eggs or egg products directly to the consumer from the farm.

Added by Acts 1968, No. 441, §1; Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:846 - Penalties; offenses; hearings; costs

§846. Penalties; offenses; hearings; costs

A. Any person who violates any of the provisions of this Part or the regulations adopted under the provisions of this Part; or who alters, forges, or counterfeits, or uses without authority any certificate or permit or other document provided for in this Part or in the regulations adopted under the provisions of this Part; or who fails to collect or to timely pay the assessments, fees, and penalties due or assessed under this Part, shall be subject, in addition to any unpaid assessments, late fees, or collection costs, to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Any licensee who violates any of the provisions of this Part or the regulations adopted pursuant to this Part shall be subject to having his license suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

C. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part.

(1) The commission shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

D. In addition to civil penalties, the commissioner may assess the cost of the adjudicatory hearing against any person found to be in violation of this Part or the regulations adopted pursuant to this Part. The commissioner shall, by regulation, determine the amount of costs to be assessed in adjudicatory hearings.

Acts 2003, No. 523, §1, eff. June 20, 2003; Acts 2009, No. 24, §8F, eff. June 12, 2009.



RS 3:851 - Power to secure samples

PART III. SAMPLING AND ANALYSIS OF

AGRICULTURAL PRODUCTS

§851. Power to secure samples

The commissioner of agriculture and forestry hereinafter cited as the commissioner is empowered to secure samples of agricultural products which are sold or traded upon the basis of content or lack of specified constituents.

Acts 1956, No. 316, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:852 - Analysis by state chemist; reports

§852. Analysis by state chemist; reports

Samples received by the commissioner shall be transmitted to the state chemist who shall perform any necessary chemical or physical analysis. The results of such analyses shall be reported to the commissioner who in turn shall report them to all interested parties.

Acts 1956, No. 316, §2.



RS 3:853 - Procedures; interpretation of analytical results

§853. Procedures; interpretation of analytical results

The commissioner shall establish and promulgate procedures for taking, identifying, handling and transporting samples. He is further empowered to establish policies for interpretation of analytical results.

Acts 1956, No. 316, §3.



RS 3:854 - Extent of sampling and analysis

§854. Extent of sampling and analysis

The extent to which sampling and analysis is carried out shall be determined by the commissioner according to the need therefor; provided, that any party to a transaction involving agricultural products sold upon basis of composition may request sampling and analysis to be performed.

Acts 1956, No. 316, §4.



RS 3:855 - Arbitration committee

§855. Arbitration committee

In event of controversy between buyers and sellers regarding composition of an agricultural product, upon request, the commissioner may appoint an arbitration committee composed of three disinterested parties to resolve the matter.

Acts 1956, No. 316, §5.



RS 3:856 - Products excluded

§856. Products excluded

Milk and other dairy products, cotton seeds and soybeans are specifically excluded from the provisions of this Part.

Acts 1956, No. 316, §6



RS 3:901 - State grades of farm products

PART IV. STATE GRADE OF FARM PRODUCTS AND

MISLABELING OF FRUITS AND VEGETABLES

§901. State grades of farm products

The official minimum state grades of all farm products, fruits, and vegetables presented for sale or for shipment, intrastate or interstate, shall be the grades recommended by the Agricultural Marketing Service of the United States Department of Agriculture and recognized in the central market of the nation as government grades.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009.



RS 3:902 - Mislabeling of fresh fruits and vegetables prohibited

§902. Mislabeling of fresh fruits and vegetables prohibited

A. No person shall mislabel any fresh fruit or vegetable, or place or have any false or misleading statement or designation of quality, grade, trade-marks, trade-name, area of production or place of origin on any wrapper or container, or on the label or lining of any container of any fresh fruit or vegetable, or on any placard used in connection with or having reference to any fresh fruit or vegetable or container, bulk lot, bulk load, load, arrangement, or display of fresh fruits or vegetables.

B. Unless there is deception as to contents, quality, or area of production, nothing in this Section shall be construed to require the obliteration of old markings or labels on used containers which are not closed, where such marking or labels are clearly inapplicable to the contents, or of old markings or labels on unlidded containers in which the product is not packed.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009.



RS 3:903 - Fees for inspection, classification, and grading

§903. Fees for inspection, classification, and grading

The commission may collect fees for the inspection, classification, and grading of farm products, fruits, and vegetables. The fees shall not exceed the actual cost necessary to provide for the proper inspection, grading, and classification of the products.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009.



RS 3:904 - Penalty for violations; injunctive relief; costs

§904. Penalty for violations; injunctive relief; costs

A. Whoever violates this Part or the regulations promulgated under this Part shall be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

B. In addition to the penalties authorized in this Section, the commission may apply for injunctive relief restraining violations of this Part or institute necessary actions for failure to pay accounts due the commission. The person condemned in any such proceeding shall be liable for the costs of court and for any additional costs incurred by the commission in gathering the necessary evidence, including reasonable attorney fees and expert witness fees.

Acts 1978, No. 242, §1; Acts 2009, No. 24, §8A, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:1021 - EXPERIMENT STATIONS AND FARMS

CHAPTER 8. EXPERIMENT STATIONS AND FARMS

PART I. IN GENERAL

§1021. Proceeds of alimony tax may be used to purchase lands to donate

The police juries of the various parishes of the state are authorized to appropriate funds out of the general alimony tax, for the purpose of purchasing lands to be donated to the United States Government for use by the United States in the maintenance and operation of agricultural experiment and research stations.



RS 3:1022 - Assent to federal grants to state

§1022. Assent to federal grants to state

The State of Louisiana, in accordance with Section 2, of an Act of Congress, approved March 16, 1906, entitled, "An Act to provide for an increased annual appropriation for agricultural experiment stations and regulating the expenditure thereof," and in accordance with Section 2, of an Act of Congress, approved February 24, 1925, entitled, "An Act to authorize the more complete endowment of Agricultural Experiment Stations, and for other purposes," does hereby accept the grants of money for the purposes set out in the above recited Acts of Congress.



RS 3:1023 - Board of supervisors of state university authorized to receive federal grants

§1023. Board of supervisors of state university authorized to receive federal grants

The Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College is the governing board of the experiment stations in Louisiana, mentioned or contemplated by the Acts of Congress recited in R.S. 3:1022, and is the beneficiary of all moneys granted by those Acts of Congress, with full power to receive, administer, and expend the funds. The treasurer of the Board, or other officer duly appointed by it, is authorized to receive and receipt for all moneys granted by those Acts of Congress.



RS 3:1024 - Director of experiment stations as state chemist

§1024. Director of experiment stations as state chemist

The director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center shall be the state chemist, with all the rights conferred and all the duties and obligations imposed on the state chemist, especially as to analytical and microscopical work that may be necessary or desirable and all research as may contribute to the knowledge of the properties, values, and proper use of commercial feeding stuffs, commercial fertilizers, and commercial insecticides and fungicides in Louisiana.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1025 - Duty of state chemist to analyze samples of soils, water, oils, and minerals

§1025. Duty of state chemist to analyze samples of soils, water, oils, and minerals

The state chemist, or his designee, shall analyze samples of soils, water, oils, minerals, etc., when samples are sent to him with the request that they be analyzed. The work shall not be compulsory during the period beginning January first and ending May 15 of each year.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1026 - Creation of soil and plant analysis laboratory at Northeast Louisiana State University

§1026. Creation of soil and plant analysis laboratory at Northeast Louisiana State University

A. Northeast Louisiana State University shall establish, create, and maintain, within its college of agriculture, a laboratory to analyze samples of soil, plants, water, seeds, and fertilizer when such samples are sent to the laboratory with a request that they be analyzed. The laboratory shall contain sufficient equipment, facilities, and personnel to conduct a year-round sample testing program.

B. The university, through its college of agriculture, shall fix and assess fees for sample analysis sufficient to cover the costs of requested analytical work.

C. If at any time the sample testing program is terminated either by the Board of Trustees for State Colleges and Universities or by the legislature, the laboratory and all other facilities, fixtures, and equipment used in the program may be used by the college of agriculture and college of chemistry as the Board of Trustees for State Colleges and Universities may designate.

D. The laboratory shall become self-supporting within five years.

Added by Acts 1978, No. 287, §1.



RS 3:1061 - Establishment and purposes

PART II. EXPERIMENT STATIONS

§1061. Establishment and purposes

The establishment, by the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College, of the state experiment station and of branch experiment stations, at the following locations and for the purposes stated, is authorized and ratified:

(1) Baton Rouge, Parish of East Baton Rouge--to serve as the headquarters of the Director of Experiment Stations of Louisiana and his technical staff, and to be the location of the laboratories devoted to agricultural experimentation and research.

(2) Calhoun, Parish of Ouachita--to make and carry on practical and scientific investigations and demonstrations pertaining to agriculture, livestock and poultry, the ravages of and means of combating insect pests and diseases, and other problems vital to the development and maintenance of the agricultural, livestock, and poultry industries.

(3) St. Joseph, Parish of Tensas--to make and carry on practical and scientific investigations and demonstrations pertaining to agriculture and livestock, and to aid and assist in the development of the agricultural and livestock industries.

(4) Hammond, Parish of Tangipahoa--to carry on practical and scientific investigations pertaining to the most economical production of the strawberry and other fruit and truck crops, preservation of soil fertility, irrigation and drainage, the ravages of and means of combating insect pests and fungus diseases, the study of the varieties of strawberries and other fruit and truck crops, the grading and marketing of fruit and truck crops, and other problems vital to the development and maintenance of the fruit and truck crop industry.

(5) Crowley, Parish of Acadia--to carry on practical and scientific investigations pertaining to the most economical production of rice, preservation of soil fertility, irrigation and drainage, the ravages of and means of combating insect pests and fungus diseases, the study of the varieties of rice, rice weeds, climatic conditions influencing the rice crop, the milling qualities of rice and the conditions influencing these qualities, and other problems vital to the development and maintenance of the rice industry.

(6) Franklinton, Parish of Washington--to make and carry on practical and scientific investigations and demonstrations pertaining to livestock, fruit crops, and the production of tung oil, the ravages of and means of combating insect pests and diseases, and other problems vital to the development and maintenance of the livestock, fruit, and tung oil industries.

(7) Parish of Sabine, Vernon, or Beauregard--to make and carry on practical and scientific investigation and experiments including those concerning livestock, pastures, and crops grown in the cut over pine area of West Louisiana.

(8) Parish of Plaquemines--to conduct agricultural research and development with particular and continuous emphasis on citrus and other sub-tropical plants.

(9) Parish of Claiborne--to conduct experiments to determine and develop the most economically suitable agriculture, livestock, and tree crop practices for the North Louisiana hill farm section.

(10) Northwest Louisiana Experiment Station--to make and carry on practical and scientific investigations and demonstrations pertaining to agriculture and livestock, and to aid and assist in the development of the agricultural and livestock industries.



RS 3:1062 - Authorization for other branch experiment stations

§1062. Authorization for other branch experiment stations

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may establish branch experiment stations at such places and for such purposes as it deems necessary to best serve the agricultural and livestock interests of Louisiana.



RS 3:1063 - Management and control

§1063. Management and control

The management and control of the experiment stations of Louisiana is vested in the board of supervisors of the Louisiana State University and Agricultural and Mechanical College, and shall be exercised by the director of experiment stations of Louisiana subject to the direction and supervision of the board.



RS 3:1101 - Board of control of state penitentiary to maintain demonstration farms

PART III. STATE DEMONSTRATION FARMS

§1101. Board of control of state penitentiary to maintain demonstration farms

The board of control of the state penitentiary shall maintain on Hope Plantation, Oakley Plantation and Monticello Plantation a general system of demonstration of agricultural and stock raising operations, to which at least five hundred acres of land on each of the properties should be dedicated from the area of each of the properties; it may in its discretion and to meet the requirements of the purposes herein set forth increase the area. No portion of the land so dedicated shall be sold by the Governor of the state by virtue of the authority of any legislative act prior to July 22, 1914, permitting the sale.



RS 3:1102 - Names of demonstration farms

§1102. Names of demonstration farms

The properties dedicated in R.S. 3:1101 shall be known and designated as the "State Demonstration Farm at Hope", "State Demonstration Farm at Monticello", and "State Demonstration Farm at Oakley."



RS 3:1103 - Nature of operations on farms

§1103. Nature of operations on farms

The Department of Institutions shall purchase and maintain on demonstration farms such livestock and shall engage in such general farming and agricultural operations as in its judgment will best demonstrate the proper operation of agricultural and stock farms in the respective sections in which they are located. To this end it shall as rapidly as possible equip and maintain on the properties modernly equipped farm and stock implements, fixtures, and buildings, and in general do such things as will be required to make effective the provisions of this Part.



RS 3:1104 - Employment of help

§1104. Employment of help

The board of control of the state penitentiary shall employ such scientific and expert help as is advisable or necessary.



RS 3:1105 - Record of activities; issuance of bulletins

§1105. Record of activities; issuance of bulletins

The board of control of the state penitentiary shall keep an accurate and detailed record of all work, experiments, demonstrations, and enterprises undertaken or conducted by it, which record shall at all times be accessible to the general public. It shall at stated intervals issue bulletins advising the public of its operations and the results thereof, and shall publish the bulletins through the press or otherwise.



RS 3:1106 - Authority to sell animal or agricultural products of farms

§1106. Authority to sell animal or agricultural products of farms

The board of control may market, sell, trade, or dispose of any of the animal or agricultural products of demonstration farms, whether it be for the maintenance thereof or with the aim toward proper and commensurate compensation to aid in the promotion of the agricultural and stock raising industries of the state.



RS 3:1107 - Transfer of lands from farms to United States for demonstration purposes

§1107. Transfer of lands from farms to United States for demonstration purposes

In the event the government of the United States should undertake at any time to establish, in either of the parishes in which the state farms are situated, any agricultural, cattle, stock, or other demonstration farm or station, for the purpose of promoting in any manner the animal industries or agricultural interests of this state or of any section or portion thereof, and for the purpose of so doing should require the requisite lands to be given or the use thereof dedicated to it, the board of control of the state penitentiary under the authority of the governor may in the name of the state dedicate and transfer to the government of the United States, from the farms named, an acreage of not more than that which is dedicated on the farms to the purposes set forth in this Part, or which may be dedicated. The use and enjoyment of the dedicated acreage shall remain with and in the government of the United States as long as the land shall be used for the purposes of agricultural, cattle, stock, or other demonstration farm. In the event of transfer the board of control of the state penitentiary shall exercise no further rights upon the property transferred and shall not be required to conduct and operate the particular farm or farms dedicated to the uses of the United States government.



RS 3:1141 - Parishes empowered to acquire land

PART IV. PARISH EXPERIMENTAL FARMS

§1141. Parishes empowered to acquire land

The governing authorities of the several parishes of this state may acquire the ownership of a tract of land, and when so acquired the title to the land shall rest in the public. In those parishes having large areas of different classes of soil, they may, under this Part, acquire tracts representative of the several classes of soil that predominate in the particular parish.



RS 3:1142 - Working farms; use of prisoners

§1142. Working farms; use of prisoners

The tracts of land acquired under this Part are to be constituted parish experimental farms, and the parish is to improve the property so that it may be worked by the parish in accordance with plans to be suggested by the state and United States agricultural departments. The governing authorities of the parishes may utilize parish prisoners in the working of the experimental farms.



RS 3:1143 - Farms to promote scientific knowledge of agriculture

§1143. Farms to promote scientific knowledge of agriculture

The parish experimental farms provided for by this Part are established for the purpose of demonstrating the possibilities of the soil in the respective parishes, and in every way to disseminate a scientific knowledge of agriculture. In consequence, the work and results obtained on the parish experimental farms shall be open to the inspection and study of the public at stated times.



RS 3:1144 - Exhibits at state fair

§1144. Exhibits at state fair

With a view of stimulating a friendly rivalry as to the most successful results obtained upon parish experimental farms, a selection of the best results of each year's work upon the farms may be assembled and exhibited annually at the state fair in the building owned and set apart by the state as an agricultural hall at the state fair of Louisiana.



RS 3:1145 - Provision in budget for establishing farms

§1145. Provision in budget for establishing farms

Parishes may make provision in their budgets for the carrying out of this Part at the earliest practical time that the finances of each parish will permit.



RS 3:1201 - SOIL CONSERVATION

CHAPTER 9. SOIL CONSERVATION

PART I. SOIL AND WATER CONSERVATION DISTRICTS

§1201. Legislative determinations and declaration of policy

It is hereby declared, as a matter of legislative determination:

A. The condition. That the farm and grazing lands of the State of Louisiana are among the basic assets of the state and that the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people; that improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm and grazing lands of this state; that the breaking of natural grass, plant, and forest cover have interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus, and developing a soil condition that favors erosion; that the topsoil is being washed out of fields and pastures; that there has been an accelerated washing of sloping fields; that these processes of erosion speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erosive sub-soil; that failure by any land occupant to conserve the soil and to control erosion upon his lands causes a washing of soil and water from his lands onto other lands and makes the conservation of soil and control of erosion on such other lands difficult or impossible.

B. The consequences. That the consequences of such soil erosion are the silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors; the piling up of soil on lower slopes, and its deposit over alluvial plains; the reduction in productivity or ruin of rich bottom lands by overwash of poor subsoil material, sand and gravel swept out of the hills; deterioration of soil and its fertility, deterioration of crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields; loss of soil and water which causes destruction of food and cover for wildlife; a washing of soil into streams which silts over spawning beds, and destroys water plants, diminishing the food supply of fish; a diminishing of the underground water reserve, which causes water shortages, intensifies periods of drought, and causes crop failure; an increase in the speed and volume of rainfall run-off, causing severe and increasing floods, which bring suffering, disease, and death; impoverishment of families attempting to farm eroding and eroded lands; damage to roads, highways, railways, farm buildings, and other property from floods; and losses in navigation, hydro-electric power, municipal water supply, irrigation developments, farming, and grazing.

C. The appropriate corrective methods. That to conserve soil resources and control and prevent soil erosion, and prevent floodwater and sediment damages, and further the conservation, development, utilization, and disposal of water, it is necessary that land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued, and appropriate soil-conserving land-use practices, and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water be adopted and carried out; that among the procedures necessary for widespread adoption, are the carrying on of engineering operations such as the construction of terraces, terrace outlets, check-dams, desilting basins, floodwater retarding structures, channel improvements, floodways, dikes, ponds, ditches and the like; the utilization of strip cropping, lister furrowing, contour cultivating and contour furrowing; land drainage; land irrigation; seeding and planting of waste, sloping, abandoned or eroded lands to water conserving and erosion preventing plants, trees and grasses; forestation and reforestation; rotation of crops; soil stabilization with trees, grasses, legumes, and other thick-growing, soil-holding crops; retardation of run-off by increasing absorption of rainfall, irrigation where and when necessary; and retirement from cultivation of steep, highly erosive areas and areas now badly gullied or otherwise eroded.

D. Declaration of policy. It is hereby further declared to be the policy of the legislature to provide for the conservation of the soil and soil resources of this state, and for the control and prevention of soil erosion, and for the prevention of floodwater and sediment damages, and for furthering the conservation, development, utilization, and disposal of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, to preserve wildlife, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.

Amended by Acts 1956, No. 10, §1.



RS 3:1202 - Terms defined

§1202. Terms defined

As used in this Part of Chapter 9, the terms defined in this Section have the meanings here given to them, except where the context expressly indicates otherwise:

(1) "District" or "soil conservation district" means a governmental subdivision of this State, and a public body corporate and politic, organized in accordance with the provisions of this Part, for the purposes, with the powers, and subject to the restrictions set forth in this Part.

(2) "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with the provisions of this Part.

(3) "Committee" or "State Soil Conservation Committee" means the agency created in Section 3:1204.

(4) "Petition" means a petition filed under the provisions of subsection A of Section 3:1205 for the creation of a district.

(5) "Nominating petition" means a petition filed under the provisions of Section 3:1206 to nominate candidates for the office of supervisor of a soil conservation district.

(6) "State" means the State of Louisiana.

(7) "Agency of this State" includes the government of this State and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this State.

(8) "United States" or "agencies of the United States" include the United States of America, the Soil Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America.

(9) "Government" or "governmental" includes the government of this State, the Government of the United States, or any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(10) "Land owner" or "owner of land" includes any person, persons, partnership, firm, or corporation who shall hold title to any lands lying within a district organized under the provisions of this Part.

(11) "Land occupant" or "occupant of land" includes any person, persons, partnership, firm, or corporation who shall hold title to, or shall be in possession of, any lands lying within a district organized under the provisions of this Part, whether as owner, lessee, tenant, or otherwise.

(12) "Due notice" means notice published at least twice, with an interval of at least 7 days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area, or if no such publication of general circulation be available, by posting at a reasonable number of conspicuous places within the appropriate area, such posting to include, where possible, posting at public places where it may be customary to post notices concerning parish or municipal affairs generally. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.



RS 3:1203 - Repealed by Acts 1956, No. 10, 2.

§1203. Repealed by Acts 1956, No. 10, §2.



RS 3:1204 - State soil and water conservation commission

§1204. State soil and water conservation commission

A.(1)(a) There is hereby established, to serve as an agency of the state and to perform the functions conferred upon it in this Part, a state soil and water conservation commission. The commission shall consist of eight members. The chancellor of the Louisiana State University Agricultural Center, the commissioner of agriculture and forestry of Louisiana, and the president of the Louisiana Association of Conservation Districts shall automatically be members of this commission. Each shall designate a person to represent him at meetings at which he cannot be present, and the person so designated by each shall serve, in the absence of the officer who selects him, with the same power and authority as that officer, including the right to vote. In the case of the Louisiana Association of Conservation Districts president, his alternate shall be the vice president of the association. The other five members shall be elected, one from each of the following areas of the state:

(i) State Area No. 1, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Caddo, Bossier, Webster, Claiborne, Union, Lincoln, Bienville, Red River, DeSoto, and Sabine.

(ii) State Area No. 2, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Ouachita, Morehouse, West Carroll, East Carroll, Richland, Madison, Franklin, Tensas, and Concordia.

(iii) State Area No. 3, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Jackson, Caldwell, Catahoula, Avoyelles, LaSalle, Winn, Grant, Rapides, Allen, Beauregard, Vernon, and Natchitoches.

(iv) State Area No. 4, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of St. Landry, Evangeline, Acadia, Jefferson Davis, Calcasieu, Cameron, Vermilion, Lafayette, St. Martin, Iberia, St. Mary, Terrebonne, and Lafourche.

(v) State Area No. 5, comprising those soil and water conservation districts which include either all or the predominant areal portion of the parishes of Pointe Coupee, West Feliciana, East Feliciana, St. Helena, Tangipahoa, Washington, St. Tammany, Livingston, East Baton Rouge, West Baton Rouge, Iberville, Assumption, Ascension, St. James, St. John the Baptist, St. Charles, Jefferson, Orleans, St. Bernard, and Plaquemines.

(b) At the same time, in the same manner, and for the same term as hereinafter provided for the election of the five members, there shall be elected one alternate for each such member, who shall be elected from the same area and shall possess the same qualifications as the member for whom he is elected as an alternate. Whenever for any reason the member elected from any area is unable to be present at any meeting of the commission, the alternate elected from his area shall serve in his place, and in such case, the alternate shall exercise all of the powers vested by law in the member, including the right to vote. For each day of such service the alternate shall be paid the same per diem and expenses as a member. A vacancy in the position of alternate shall be filled as provided by law for members.

(2)(a) The members of the state soil and water conservation commission created by law prior to August 1, 1956, shall continue to serve as a state soil and water conservation commission until the new members of the state soil and water conservation commission are elected and qualify as hereinafter provided.

(b) Within forty-five days after August 1, 1956, the chairman of the old state soil and water conservation commission shall notify the soil and water conservation district supervisors within the state of the time and the place that an election is to be held as hereinafter provided.

(c) A meeting of each board of soil and water conservation district supervisors shall be held within thirty days after receiving notice of the state convention. The majority of the members of the board of district supervisors shall constitute a quorum and at such meeting, the board of district supervisors shall elect one of its members as a delegate to attend a state convention, at the time and place specified in the notice given by the chairman of the old state soil and water conservation commission. Each such elected delegate shall have one vote at the state convention. Each state area at the state convention shall elect one of its members as a member of the state soil and water conservation commission to represent that area. Each member elected as a member of the state soil and water conservation commission shall be a landowner or operator actively engaged in farming or animal husbandry within the district and area he represents and shall be a qualified voter in that district. He shall be elected as a member of the state soil and water conservation commission by a majority of the votes cast at the state convention. The chairman of the convention shall within ten days certify to the old state soil and water conservation commission and to the secretary of state the name and address of the person so elected as a member of the new state soil and water conservation commission. Each member of the commission shall take the state constitutional oath of office and qualify within thirty days after this election. Within thirty days after the election and qualification of the five members, the commissioner of agriculture and forestry of the state of Louisiana shall call a meeting of the entire commission, at which time one of the said members provided for herein shall be elected chairman of the state soil and water conservation commission, another member shall be elected vice chairman, and a third member secretary-treasurer. The terms of the five members of the state soil and water conservation commission elected under this Section shall be as follows:

The members from State Area Nos. 1 and 2 shall serve for one year;

The members from State Area Nos. 3 and 4 shall serve for two years;

The members from State Area No. 5 shall serve for three years.

Thereafter, each member shall serve for a period of three years after his election and shall be removed only for cause. In the event of a vacancy, the vacancy shall be filled by the state commission until the next convention, and then by election in the same manner, as outlined, for the unexpired term. An elected member of the commission shall not qualify for reelection unless he shall have attended at least sixty-six and two-thirds percent of the scheduled commission meetings during his tenure; however, upon a showing of good cause this condition may be waived by resolution duly adopted by the state soil and water conservation commission.

(3) The commission shall keep a record of its official actions and may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this Part.

B. The State Soil and Water Conservation Commission shall employ a director and an assistant director who shall be appointed by the commission subject to the approval of the commissioner of agriculture and forestry. The director and the assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall be under the direction and supervision of the commissioner. The commission may call upon the attorney general of the state for such legal services as it may require or may employ its own counsel and legal staff. It shall have authority to delegate to its chairman, to one or more of its members, or to one or more agents or employees, such powers and duties as it may deem proper. It shall be furnished the necessary supplies and equipment for the commission's work. It shall have the authority to locate its office at a place to be selected by the commission. Upon request of the commission, for the purpose of carrying out any of its functions, the supervising officer of any state agency, or of any state institution of learning, shall insofar as may be possible under available appropriations, and having due regard to the needs of the agency to which the request is directed, assign or detail to the commission members of the staff or personnel of such agency or institution of learning, and make such special report, surveys, or studies as the commission may request.

C.(1) The commission annually shall elect a chairman, vice chairman, and secretary-treasurer, each of whom shall serve for a period of one year from the date of his appointment or until his successor is elected and qualified. A member of the commission may serve concurrently as a soil and water conservation district supervisor, but he shall not be required to continue in office as a soil and water conservation district supervisor in order to be entitled to serve his full term as a member of the commission. A majority of the commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.

(2) The chairman and members of the commission shall receive a per diem of thirty-five dollars for each day or fraction thereof actually engaged in official work of the commission, provided such per diem allowance as to each member shall not exceed twenty days in any year. The chairman and members of the commission shall also be entitled to receive reimbursement for actual traveling expenses necessarily incurred in the performance of their duties of the commission, and only such members not otherwise compensated or paid from public funds shall be entitled to the per diem allowance.

(3) The commission shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and all resolutions, regulations, and orders issued or adopted; shall provide for an annual examination of the accounts of receipts and disbursements and an annual examination of all districts; and shall provide for a complete audit at least once every four years of the accounts of receipts and disbursements and all districts, all of which shall be performed by the audit and evaluation section of the Department of Agriculture and Forestry and filed with the legislative auditor.

D. In addition to the duties and powers hereinafter conferred upon the State Soil and Water Conservation Commission, it shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the supervisors of soil and water conservation districts, organized as provided hereinafter, in the carrying out of any of their powers and programs; to assist and guide districts in the preparation and carrying out of programs for resource conservation authorized under this Chapter; to review district programs; to coordinate the programs of the several districts and resolve any conflicts in such programs; to facilitate, promote, assist, harmonize, coordinate, and guide the resource conservation programs and activities of districts as they relate to other special-purpose districts, parishes, and other public agencies.

(2) To keep the supervisors of each of the several districts organized under the provision of this Chapter informed of the activities and experience of all other districts organized hereunder, and to facilitate an interchange of advice and experience between such districts and cooperation between them.

(3) To review agreements, or forms of agreements, proposed to be entered into by districts with other districts or with any state, federal, interstate, or other public or private agency, organization, or individual, and advise the districts concerning such agreements or forms of agreements.

(4) To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of such districts and to accept donations, grants, gifts, and contributions in money, services, or otherwise from the United States or any of its agencies or from the state or any of its agencies in order to carry out the purposes of this Part.

(5) To recommend the inclusion in annual and longer term budgets and appropriation legislation of the state of Louisiana of funds necessary for appropriation by the legislature to finance the activities of the commission and soil and water conservation districts; to administer the provisions of any act hereafter enacted by the legislature appropriating funds for expenditure in connection with the activities of soil and water conservation districts; to distribute to soil and water conservation district funds, equipment, supplies, and services received by the commission for that purpose from any source, subject to such conditions as shall be made applicable thereto in any state or federal statute or local ordinance making available such funds, property, or services; to issue regulations establishing guidelines and suitable controls to govern the use by soil and water conservation districts of such funds, property, and services; and to review all budgets, administrative procedures, and operations of such districts and advise the districts concerning their conformance with applicable laws and regulations.

(6) To enlist the cooperation and collaboration of state, federal, regional, interstate, and local public and private agencies with the soil and water conservation districts; and to facilitate arrangements under which the soil and water conservation districts may serve parish governing bodies and other agencies.

(7) To disseminate information throughout the state concerning the activities and programs of the soil and water conservation districts in areas where their organization is desirable; to make available information concerning the needs and the work of the soil and water conservation districts and the commission to the governor, the legislature, executive agencies of the government of this state, political subdivisions of this state, cooperating federal agencies, and the general public.

(8) Pursuant to procedures developed mutually by the commission and other state and local agencies that are authorized to plan or administer activities significantly affecting the conservation of soil, water, and other related resources, to receive from such agencies for review and comment suitable descriptions of their plans, programs, and activities for purposes of coordination with district conservation programs; to arrange for and participate in conferences necessary to avoid conflict among such plans and programs, to call attention to omissions, and to avoid duplication of effort.

(9) To compile information and make studies, summaries, and analyses of district programs in relation to each other and to other resource conservation programs on a statewide basis.

(10) To require annual reports from soil and water conservation districts, the form and content of which shall be developed by the commission in consultation with the district supervisors.

(11) To establish by regulations, with the assistance and advice of the legislative auditor or other appropriate state fiscal officer, adequate and reasonably uniform accounting and auditing procedures which shall be used by soil and water conservation districts.

(12) The state soil and water conservation commission and the soil and water conservation districts that may be created under this Part shall be the official state agencies for cooperating with the Soil Conservation Service of the United States Department of Agriculture.

E. Nothing contained in this Part shall have the effect of taking away or abridging any of the functions presently being exercised under existing law by the Department of Public Works, state of Louisiana, or of transferring any of such functions to any other agency.

Amended by Acts 1956, No. 10, §3; Acts 1970, No. 469, §1; Acts 1974, No. 101, §1; Acts 1975, No. 42, §1; Acts 1978, No. 740, §1; Acts 1980, No. 385, §1; Acts 1984, No. 325, §1; Acts 1986, No. 258, §1; Acts 1986, No. 703, §1; Acts 1988, No. 91, §2; Acts 1989, No. 105, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1205 - Creation; division or combination

§1205. Creation; division or combination

A. Any twenty-five owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the state soil and water conservation commission asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth:

(1) The proposed name of the district;

(2) That there is need, in the interest of public health, safety, and welfare, for a soil and water conservation district to function in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivision, but shall be deemed sufficient if generally accurate;

(4)(a) A request that the state soil and water conservation commission duly define the boundaries for such district; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the commission determine that such a district be created.

(b) Where more than one petition is filed covering parts of the same territory, the state soil and water conservation commission may consolidate all or any such petitions.

B. Within thirty days after such petition has been filed with the state soil and water conservation commission, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district, upon the propriety of the petition and other proceedings taken under this Part, and upon all questions relevant to such inquiries. All landowners within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all other interested parties, shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and such further hearing held. After such hearing, if the commission shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination, and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. In making such determinations and in defining such boundaries, the commission shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land-use practice, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other soil and water conservation districts already organized or proposed for organization under the provisions of this Part, and such other physical, geographical, and economic factors as are relevant, having due regard to the legislative determinations set forth in R.S. 3:1201. The territory to be included within such boundaries need not be contiguous. If the commission shall determine after such hearing and after due consideration of the said relevant facts, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After six months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid and new hearings held and determinations made thereon.

C. After the commission has made and recorded a determination that there is need, in the interest of public health, safety, and welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries, with the powers conferred upon soil and water conservation districts in this Part, is administratively practicable and feasible. To assist the commission in the determination of such administrative practicability and feasibility, it shall be the duty of the commission, within reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, to hold a referendum within the proposed district upon the proposition of the creation of the district, and to cause due notice of such referendum to be given. The question shall be submitted by ballots upon which there shall appear the words: "For creation of a soil and water conservation district of the lands below described and lying in the parish (or parishes) of __________, and __________ and __________" and "Against the creation of a soil and water conservation district of the lands below described and lying in the parish(es) of __________ and __________", with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose creation of such district. The ballot shall set forth the boundaries of such proposed district as determined by the commission. All owners of land within such boundaries shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote.

D. The commission shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda, and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda, and providing for the registration prior to the date of the referendum of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

E. The commission shall publish the result of such referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the commission shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner hereinafter provided. In making such determination the commission shall give due regard and weight to the attitudes of the eligible voters within the defined boundaries, the number eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of land occupants of the proposed district, the probable expense of carrying on erosion-control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determinations set forth in R.S. 3:1201, provided, however, that the commission shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible unless at least a majority of the votes cast in the referendum upon the proposition of the creation of the district shall have been cast in favor of the creation of such district.

F. If the commission shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall appoint two supervisors to act, with the three supervisors elected as provided in R.S. 3:1207, as the governing body of the district. Such district shall be a governmental subdivision of this state and a public body corporate and politic, upon the taking of the following proceedings:

(1) The two appointed supervisors shall present to the secretary of state an application signed by them, which shall set forth (and such application need contain no detail other than the mere recitals):

(a) that a petition for the creation of the district was filed with the state soil and water conservation commission pursuant to the provisions of this Part, and that the proceedings specified in this Part were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district as a governmental subdivision and a public body, corporate and politic, under this Part; and that the commission has appointed them as supervisors;

(b) the name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office;

(c) the term of office of each of the supervisors;

(d) the name which is proposed for the district; and

(e) the location of the principal office of the supervisors of the district.

(2) The application shall be subscribed and sworn to by each of the said supervisors before an officer authorized by the laws of this state to take and certify oaths, who shall certify upon the application that he personally knows the supervisors and knows them to be the officers as affirmed in the application, and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a statement by the state soil and water conservation commission, which shall certify and such statement need contain no detail other than the mere recitals, that a petition was filed, notice issued, and hearings held as aforesaid; that the commission did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district, and that the result of such referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; that thereafter the commission did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the commission.

(3) The secretary of state shall examine the application and statement, and if he finds that the name proposed for the district is not identical with that of any other soil and water conservation district of this state or so nearly similar as to lead to confusion or uncertainty, he shall receive and file them and shall record them in an appropriate book of record in his office. If the secretary of state shall find that the name proposed for the district is identical with that of any other soil and water conservation district of this state, or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the state soil and water conservation commission, which shall thereupon submit to the secretary of state a new name for the said district, which shall not be subject to such defects. Upon receipt of such new name, free of such defects, the secretary of state shall record the application and statement, with the name so modified, in an appropriate book of record in his office. When the application and statement have been made, filed, and recorded, as herein provided, the district shall constitute a governmental subdivision of this state and a public body corporate and politic. The secretary of state shall make and issue to the said supervisors a certificate, under the seal of the state, of the due organization of said district, and shall record such certificate with the application and statement. The boundaries of such district shall include the territory as determined by the state soil and water conservation commission as aforesaid, but in no event shall they include any area included within the boundaries of another soil and water conservation district organized under the provisions of this Part.

G. After six months shall have expired from the date of entry of a determination by the state soil and water conservation commission that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to such determination, subsequent petitions may be filed as aforesaid, and action taken thereon in accordance with the provisions of this Part.

H. Petitions for including additional territory within an existing district may be filed with the state soil and water conservation commission, and the proceedings herein provided for in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion. The commission shall prescribe the form of such petitions, which shall be as nearly as may be in the form prescribed in this Part for petitions to organize a district. Where the total number of eligible voters in the area proposed for inclusion shall be less than twenty-five, the petition may be filed when signed by a majority of the eligible voters of such area. In referenda upon petitions for such inclusion, all owners of land within such area shall be eligible to vote. Only such landowners shall be eligible to vote.

I. Any district or districts organized under the provisions of this Part may be divided, or combined with any other district or districts, or divided and combined with any other district or districts in the following manner:

(1) Twenty-five or more landowners of each district affected by the proposed division or combination shall sign and file with the commission a petition requesting that the district or districts, as the case may be, and the operations thereof, be divided or combined, or divided and combined, in the manner requested. The commission shall prescribe the form for such petitions, which shall be as nearly as may be in the form described in this Part for petitions to organize a district. The commission may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. The commission may define in more detail the boundaries outlined in the petitions for the districts proposed to result from the division or combination.

(2) Within sixty days after such petition has been filed with the commission, it shall give due notice of the holding of a referendum, and shall supervise and conduct such referendum, and issue appropriate regulations governing the conduct thereof. Each owner of land lying within the district or districts to be affected shall be entitled to vote; and only such landowners shall be entitled to vote. The commission shall make provisions on the referendum for each landowner to vote (a) on whether or not he approves of the proposed division, if any, of the district in which his land is located, and (b) on whether or not he approves of the proposed new district in which his land will be located under the proposed combination, if any. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

(3) The commission shall publish the results of such referendum and shall thereafter consider and determine whether the division or combination requested in the petition is administratively practicable and feasible. If the commission shall determine that the division or combination of such district or districts is not administratively practicable and feasible, it shall record such determinations and deny the petition. If the commission shall determine that the division or combination is administratively feasible and practicable, it shall record such determinations and proceed with the division or combination of the district or districts in the manner hereafter provided. In making such determinations the commission shall give due regard and weight to the attitudes of the owners of lands lying within the defined boundaries of the districts to be affected, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the division or combination of the district or districts to the total number of votes cast, the approximate wealth and income of the landowners of the proposed new district, or districts, the probable expense of carrying on erosion control operations within such district or districts, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determinations set forth in R.S. 3:1201, provided, however, that no district or districts may be divided or combined if a majority of landowners voting vote against either the particular division or combination which is submitted to their vote as hereinabove provided.

(4)(a) If the commission shall determine that the proposed division or combination is practicable and feasible in its entirety, it shall appoint for each district to result from the proposed division or combination two supervisors to act with three supervisors to be elected in accordance with, and subject to, the terms and conditions set forth in R.S. 3:1206 (except that the nominating petitions shall be filed within thirty days of the determination of the commission and notice thereof to the eligible voters), as the governing body of each such district. Any existing supervisor shall be eligible to be appointed or elected as a new supervisor. The commission shall then certify to the new supervisors, and to the supervisors of such existing district which is to be divided or combined (hereinafter sometimes called old supervisors), the determination of the commission as to the administrative practicability and feasibility of the division or combination, the boundaries of the proposed districts, the names, addresses, and positions of the supervisors appointed or elected for each new district, and such other data as it deems appropriate. Thereupon, the old supervisors of each district to be divided, if any, shall decide the proportion and manner of division of its property, assets, and rights, exclusive, however, of any executory contracts, among the new districts into which the old district is to be divided, taking into consideration the nature and source of such property, assets, and rights, the comparative sizes of the new divisions, the number of landowners of each such division, and general considerations of fairness in making the allocation. The supervisors shall notify the commission and the new supervisors who are to receive any of said property, rights, and assets, of their decision; and the said property, assets, and rights shall then be divided and transferred accordingly. If no division of a district is to be made, the supervisors shall simply transfer the said assets, property, and rights of such district to the new supervisors of the combined district of which it will comprise a part.

(b) If the supervisors of a district to be divided are unable to agree on the division of the said property, assets, and rights to be made, within sixty days after the certification of determination from the commission, they shall notify the commission, and the commission shall, after a hearing of the said supervisors and any other persons within the district who may be, in the commission's judgment, reasonably entitled to be heard, decide and determine finally the proportions and manner of the division, and shall certify its decision to said supervisors, who shall proceed forthwith to divide the said property, assets, and rights accordingly.

(5) Upon receiving the said property, assets, and rights to which they shall be entitled under the division or combination decided upon in the above manner, the supervisors of each resulting district shall file an application, duly verified, with the secretary of state, for the completion of the division or combination, which application shall set forth (and such application need contain no detail other than the mere recitals) that a petition for the division or combination of the district was filed with the commission pursuant to the provisions of this Part, and that the proceedings specified in this Part were taken pursuant to such petition; that the application is being filed in order to complete the division or combination of the old district or districts as governmental subdivisions and public bodies, corporate and politic, under this Part; and that they have been appointed and elected, respectively, as supervisors; and the application shall also set forth with respect to the resulting district or districts the matters required in this Section. Said application shall be executed and sworn to as provided in this Section; and shall be accompanied by a statement by the commission, which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice given, and a referendum held on the question of dividing or combining the named districts; that the commission did duly determine that such division or combination was administratively practicable and feasible; and that the division or combination of the property, assets, and rights was decided upon and carried out in accordance with the provisions of this Part. The said statement shall set forth the boundaries of the district as they have been described in the petition, or further defined by the commission.

(6) The secretary of state shall examine the applications, and shall receive and file them, and record them in the book for the recording of applications for the organization of districts; whereupon the old districts shall cease to exist as such and the resulting districts shall constitute governmental subdivisions of this state and public bodies corporate and politic; and the said secretary shall issue to the said supervisors of each resulting district, a certificate, under the seal of the state, of the due constitution by division or combination (as the case may be) of such district, and shall record said certificate with the application and statement.

(7) Upon the issuance of the certificate of due constitution of each such district under the provisions of this Part, all ordinances and regulations theretofore adopted and in force within the former districts shall be of no further force and effect. All contracts, agreements, and easements entered into, to which an old district or the old supervisors thereof are parties, shall remain in force and effect for the period provided in such contracts. The commission shall be substituted for the district or supervisors as a party to such contracts. The commission shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the former district would have had. The commission may designate and direct any of the new districts to act as its agent to carry out any contract or duty, or enforce any right, or perform any other work which accrues to it under this Section on account of the division or combination of an old district.

(8) The district constituted by such division or combination, and the supervisors thereof, shall have the same powers and be subject to the same restrictions as districts organized under R.S. 3:1205, and the supervisors thereof.

J.(1) When a petition signed by at least a majority of landowners in a territory is submitted to the commission requesting that the territory be transferred from the district wherein the territory is located to an adjoining district, the commission shall proceed as follows.

(2) The commission may conduct public meetings and hearings upon such petition as may be necessary to assist it in the consideration thereof. In making such determination, the commission shall give due weight and consideration to the legislative determinations set forth in R.S. 3:1201 and to the standards provided herein for the guidance of the commission in making its determinations in connection with the organization of districts. The commission may define in more detail the boundaries of the territory proposed to be transferred. If the commission determines that the proposed transfer is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission shall determine that the transfer is administratively feasible and practicable, it shall record such determination, and provided that the proposed change is agreed to by a majority of the board of supervisors of each district affected by the transfer, the commission shall proceed with and complete the proposed transfer. In such case, no referendum shall be necessary.

K.(1) In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed to have been established in accordance with the provisions of this Part upon proof of the issuance of the aforesaid certificate by the secretary of state. A copy of such certificate duly certified by the secretary of state shall be admissible in evidence in any such suit, action, or proceeding and shall be prima facie proof of the filing and contents thereof.

(2) It shall be the duty of the assessor for the parish or parishes in which real property included within the boundaries of an established or a proposed soil and water conservation district is situated to furnish, within thirty days after receipt of a written request, the state soil and water conservation commission a list of the persons paying taxes on real property located within the boundaries of an established or a proposed soil and water conservation district as shown by the assessment roll last made and filed; likewise, it shall be the duty of the registrar of voters to furnish a list of qualified voters.

(3) The registration and assessment rolls, in the absence of fraud, shall be the sole and final tests of the qualifications of voters for participation in referenda or elections held under the provisions of this Part.

L. A third method by which the boundaries of soil and water conservation districts may be changed is as follows: The board of supervisors of any one or more districts organized under the provisions of this law may submit to the state commission a petition signed by eighty percent of the members of the board of supervisors of each district affected requesting a division of a district, a combination of two or more districts, or a transfer of land from one district to another. The state commission shall make a determination as to the practicability and feasibility of the proposed change, giving due regard to the same considerations as provided in this Section for changes in district boundaries by other methods. If the commission determines that the proposed change of district boundaries is not administratively practicable and feasible, it shall record such determination and deny the petition. If the commission determines that the proposed change is administratively practicable and feasible, it shall record such determination and proceed with the reorganization of the district or districts affected in the same manner as provided in this Section for changes in district boundaries by other methods.

Amended by Acts 1958, No. 231, §1; Acts 1966, No. 195, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1206 - Election of three supervisors for each district

§1206. Election of three supervisors for each district

A. Within thirty days after the date of issuance by the secretary of state of a certificate of organization of a soil and water conservation district, nomination petitions may be filed with the state soil and water conservation commission to nominate candidates for supervisors of the district. The commission shall have authority to extend the time within which nominating petitions may be filed. No nominating petition shall be accepted by the board, unless it shall be subscribed by twenty-five or more qualified voters within the district who are qualified to vote under the constitution and law of this state. Qualified voters may sign more than one such nominating petition to nominate more than one candidate for supervisor. The commission shall give due notice of an election to be held for the election of three supervisors for the district. The names of all nominees on behalf of whom nominating petitions have been filed within the time herein designated shall be printed, arranged in the alphabetical order of the surnames, upon ballots, with a square before each name and a direction to insert an X mark in the square before any three names to indicate the voter's preference. All qualified voters within the district who are qualified to vote under the constitution and laws of this state shall be eligible to vote in the election. Only qualified voters shall be eligible to vote. The three candidates who shall receive the largest number, respectively, of the votes cast in such election shall be the elected supervisors for such district. The state commission shall pay all the expenses of such election, shall supervise the conduct thereof, shall prescribe regulations governing the conduct of such election, and shall publish the results thereof.

B. If the total number of candidates duly presented in nominating petitions does not exceed the number of supervisor places to be filled by election, then and in that event, the state commission is authorized and empowered to dispense with the election procedure outlined above and to declare each of said candidates duly qualified as a supervisor without the requirement of an election the same as if his name had been presented to the qualified voters in an election. Candidates so qualified shall be considered for all purposes "elected supervisors" wherever such term appears in this Part.

Amended by Acts 1956, No. 10, §4; Acts 1958, No. 231, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1207 - Appointment, qualifications, tenure of supervisors

§1207. Appointment, qualifications, tenure of supervisors

A. The governing authority of each district shall consist of five supervisors, three elected as provided in R.S. 3:1206 and two appointed as provided in R.S. 3:1205. All such supervisors shall be landowners or farm operators and shall be qualified voters within the state. The supervisors shall annually designate a chairman, vice-chairman, and secretary-treasurer, said secretary-treasurer to give good and sufficient bond for the faithful performance of his duties, and they may from time to time change such designations.

B. The supervisors shall designate a chairman and may from time to time change such designation. The term of office of each supervisor shall be three years, except that the supervisors who are first appointed shall be designated to serve terms of one and two years, respectively, from the date of their appointment. A supervisor shall hold office until his successor has been elected or appointed and has qualified. Vacancies shall be filled for the unexpired term. The selection of a successor to fill an unexpired term shall be by appointment by the commission; such supervisor's successor, however, shall be selected in the same manner as the supervisor whose unexpired term he was appointed by the commission to fill. The selection of a successor for a full term shall be made in the same manner in which the retiring supervisor was selected. A majority of the supervisors shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. A supervisor may receive compensation for his services not to exceed thirty-five dollars per day for not more than twenty days annually, and he may be paid expenses, including traveling expenses, necessarily incurred in the discharge of his duties. These costs may be paid from either appropriated funds or from local district funds.

C. The three elected supervisors of the district shall be elected annually, one each year. These elections of supervisors shall be held throughout the state regularly on the second Saturday in June, each year, in accordance with the general procedure and in the manner prescribed in R.S. 3:1206. Terms of office of all supervisors so elected shall begin on July 1st, following the date of their election. All supervisors presently in office and serving on the governing body of a conservation district, shall remain in office until their terms expire, but from and after August 1st, 1956, all vacancies shall be filled in the manner above prescribed, and whenever the term of any supervisor expires, it shall be filled by an election to be held on the second Saturday in June after the expiration of said term.

D. The supervisors may employ such employees and agents, permanent and temporary, as they may require and shall determine their qualifications, duties, and compensation. The supervisors may delegate to their chairman, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the state soil and water conservation committee, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ, and such other information concerning their activities as may be required in the performance of their duties under this Part.

E. The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements.

F. The supervisors may invite the legislative body of any municipality or parish located near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or parish.

G. Any supervisor may be removed by the commission upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason. A supervisor shall not qualify for reappointment or reelection unless he shall have attended at least sixty-six and two-thirds percent of the scheduled district meetings, provided, however, upon a showing of good cause, this condition may be waived by resolution duly adopted by the state soil and water conservation commission.

Amended by Acts 1956, No. 10, §5; Acts 1958, No. 231, §3; Acts 1966, No. 195, §3; Acts 1970, No. 469, §1; Acts 1978, No. 740, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:1208 - Powers of Districts and Supervisors

§1208. Powers of Districts and Supervisors

A soil and water conservation district organized under the provisions of this Part shall constitute a governmental subdivision of this state, and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this Part:

(1) To carry out preventive and control measures and works of improvement for flood prevention or the conservation, development, utilization and disposal of water within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in R.S. 3:1201(c), on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner as well as occupants of such lands or the necessary rights or interests in such lands;

(2) To cooperate, or enter into agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any owner of lands within the district, in the carrying on of erosion control and prevention operations and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water within the district, subject to such conditions as the supervisor may deem necessary to advance the purposes of this Part;

(3) To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this Part; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of this Part;

(4) To make available, on such terms as it shall prescribe, to land occupants within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings, and such other material or equipment, as will assist such land occupants to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion, and for flood prevention or the conservation, development, utilization, and disposal of water;

(5) To construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this Part;

(6) To develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion and for flood prevention or the conservation, development, utilization, and disposal of water within the district, which plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land, and to publish such plans and information and bring them to the attention of occupants of lands within the district;

(7) To take over, by purchase, lease, or otherwise, and to administer, any soil-conservation, flood-prevention, drainage, irrigation, water management, erosion-control, or erosion-prevention projects, or combinations thereof, located within its boundaries undertaken by the United States or any of its agencies, or by this state or any of its agencies; to manage, as agent of the United States or any of its agencies, or of this state or any of its agencies, any soil-conservation, flood-prevention, drainage, irrigation, water management, erosion-control, or erosion-prevention project, or combinations thereof, within its boundaries; to act as agent for the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, or administration of any soil-conservation, flood prevention, drainage, irrigation, water management, erosion control, or erosion-prevention project, or combinations thereof, within its boundaries; to accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations;

(8) To sue and be sued in the name of the district; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this Part, to carry into effect its purposes and powers;

(9) As a condition to the extending of any benefits under this Part to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the supervisors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land owners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion and prevent floodwater and sediment damages thereon;

(10) No provision with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the legislature shall specifically so state.

(11) No district organized under the provisions of this Part shall have power to levy, assess, or collect any taxes or special assessments.

Amended by Acts 1956, No. 10, §6.



RS 3:1209 - Adoption of land-use regulations

§1209. Adoption of land-use regulations

The supervisors of any district shall have authority to formulate regulations governing the use of lands within the district in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The supervisors shall not have authority to enact such land-use regulations into law until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the owners of land within the district, for their indication of approval or disapproval of such proposed regulations, and until after the supervisors have considered the results of such referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of such proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of such notice and the date of the referendum. The notices of the referendum shall recite the contents of such proposed ordinance, or shall state where copies of such proposed ordinance may be examined. The question shall be submitted by ballots, upon which shall appear the words: "For the approval of proposed ordinance No.__, prescribing land-use regulations for conservation of soil and prevention of erosion", and "Against the approval of proposed ordinance No.__, prescribing land-use regulations for conservation of soil and prevention of erosion", with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose approval of such proposed ordinance. The supervisors shall supervise such referendum, shall prescribe appropriate regulations governing the conduct thereof, and shall publish the results thereof. All owners of land within such district shall be eligible to vote in such referendum. Only such land owners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

The supervisors shall not have authority to enact such proposed ordinance into law unless at least a two-thirds majority of the votes cast in such referendum shall have been cast for approval of the said proposed ordinance. The approval of the proposed ordinance by a two-thirds majority of the votes cast in such referendum shall not be deemed to require the supervisors to enact such proposed ordinance into law. Land-use regulations prescribed in ordinances adopted pursuant to the provisions of this Section by the supervisors of any district shall have the force and effect of law in the said district and shall be binding and obligatory upon all owners of lands within such districts.

Any owner of land within such district may at any time file a petition with the supervisors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the supervisors under the provisions of this Section shall be amended, supplemented, or repealed. Land-use regulations prescribed in any ordinance adopted pursuant to the provisions of this Section shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in this Section for adoption of land-use regulations. Referenda on adoption, amendment, supplementation, or repeal of land-use regulations shall not be held more often than once in six months.

The regulations to be adopted by the supervisors under the provisions of this Section may include:

(a) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures;

(b) Provisions requiring observance of particular methods of cultivation including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding, and planting of lands to water-conserving and erosion-preventing plants, trees and grasses, forestation, and reforestation;

(c) Specifications of cropping programs and tillage practices to be observed;

(d) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on;

(e) Provisions for such other means, measures, operations, and programs as may assist conservation of soil resources and prevent or control soil erosion in the district, having due regard to the legislative findings set forth in R.S. 3:1201.

The regulations shall be uniform throughout the territory comprised within the district, except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping or tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type. Copies of land-use regulations adopted under the provisions of this Section shall be printed and made available to all owners and occupants of lands lying within the district.



RS 3:1210 - Entry of land for inspection

§1210. Entry of land for inspection

The supervisors shall have authority to go upon any lands within the district to determine whether land-use regulations adopted under the provisions of R.S. 3:1209 are being observed.



RS 3:1211 - Performance of work under the regulations by the supervisors

§1211. Performance of work under the regulations by the supervisors

Where the supervisors of any district shall find that any of the provisions of land-use regulations prescribed in an ordinance adopted in accordance with the provisions of R.S. 3:1209 are not being observed on particular lands, and that such non-observance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may seek, according to law, from the district court having jurisdiction, a mandatory injunction ordering the land occupant and the land owner to comply with the land-use regulations, and, in the alternative, authorizing the supervisors to go on the land, perform the work or other operations or otherwise bring the condition of such lands into conformity with the requirement of such regulations and to recover the costs and expenses thereof, with interest, from the occupant and owner of such land. In all cases where the person in possession of lands, who shall fail to perform such work, operations, or avoidances shall not be the owner, the owner of such lands shall be joined as a party defendant.

When such judgment shall be paid or collected, the proceeds shall be paid over to the district within the boundaries of which the land shall lie.



RS 3:1212 - Board of adjustment

§1212. Board of adjustment

Where the supervisors of any district organized under the provisions of this Part shall adopt an ordinance prescribing land-use regulations in accordance with the provisions of R.S. 3:1209, they shall further provide by ordinance for the establishment of a board of adjustment. Such board of adjustment shall consist of three members, each to be appointed for a term of 3 years, except that the members first appointed shall be appointed for terms of 1, 2, and 3 years, respectively. The members of each such board of adjustment shall be appointed by the state soil conservation committee, with the advice of the supervisors of the district for which such board has been established, and shall be removable, upon notice of hearing, for neglect of duty or malfeasance in office, but for no other reason, such hearing to be conducted jointly by the state soil conservation committee and the supervisors of the district. Vacancies in the board of adjustment shall be filled in the same manner as original appointments, and shall be for the unexpired term of the member whose term becomes vacant. Members of the state soil conservation committee and the supervisors of the district shall be ineligible to appointment as members of the board of adjustment during their tenure of such other office. The members of the board of adjustment shall receive compensation for their services at the rate of three dollars per diem for time spent on the work of the board, in addition to expenses, including traveling expenses, necessarily incurred in the discharge of their duties. The supervisors shall pay the necessary administrative and other expenses of operation incurred by the board, upon the certificate of the chairman of the board.

The board of adjustment shall adopt rules to govern its procedure, which rules shall be in accordance with the provisions of this Part and with the provisions of any ordinance adopted pursuant to this Section. The board shall designate a chairman from among its members, and may, from time to time, change such designation. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Any two members of the board shall constitute a quorum. The board shall keep a full and accurate record of all proceedings, of all documents filed with it, and of all orders entered, which shall be filed in the office of the board and shall be a public record.

Any owner of land within the district may file a petition with the board of adjustment alleging that there are great practical difficulties or unnecessary hardship in the way of his carrying out upon his lands the strict letter of the land-use regulations prescribed by ordinance approved by the supervisors, and praying the board to authorize a variance from the terms of the land-use regulations in the application of such regulations to the lands owned by the petitioner. The board of adjustment shall fix a time for the hearing of the petition and cause due notice of such hearing to be given. The supervisors of the district and the state soil conservation committee shall have the right to appear and be heard at such hearing. Any owner of land within the district who shall object to the authorizing of the variance prayed for may intervene and become a party to the proceedings. Any party to the hearing before the board may appear in person, by agent, or by attorney. If, upon the facts presented at such hearing, the board shall determine that there are great practical difficulties or unnecessary hardship in the way of applying the strict letter of any of the land-use regulations upon the lands of the petitioner, it shall make and record such determination and shall make and record findings of fact as to the specific conditions which establish such great practical difficulties or unnecessary hardship. Upon the basis of such findings and determination, the board shall have power by order to authorize such variance from the terms of the land-use regulations, in their application to the lands of the petitioner, as will relieve such great practical difficulties or unnecessary hardship and will not be contrary to the public interest, and such that the spirit of the land-use regulations shall be observed, the public health, safety, and welfare secured, and substantial justice done.

Any petitioner aggrieved by an order of the board granting or denying, in whole or in part, the relief sought, the supervisors of the district, or any intervening party, may appeal to the appropriate district court of competent jurisdiction wherein the case shall be tried de novo. Power is hereby vested in the courts to grant such temporary relief as shall be just and proper, and to make and enter a decree enforcing, modifying, and enforcing as so modified, or setting aside, in whole or in part, the order of the board.



RS 3:1213 - Co-operation between districts

§1213. Co-operation between districts

The supervisors of any two or more districts organized under the provisions of this Part may co-operate with one another in the exercise of any or all powers conferred in this Part.



RS 3:1214 - State agencies to co-operate

§1214. State agencies to co-operate

Agencies of this state which shall have jurisdiction over, or be charged with the administration of, any state-owned lands, and of any parish, or other governmental subdivision of the state, which shall have jurisdiction over, or be charged with the administration of, any parish-owned or other publicly owned lands, lying within the boundaries of any district organized hereunder, shall co-operate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors under the provisions of this Part. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands.

The provisions of land-use regulations adopted pursuant to R.S. 3:1209 shall have the force and effect of law over all such publicly owned lands, and shall be in all respects observed by the agencies administering such lands.



RS 3:1215 - Discontinuance of district

§1215. Discontinuance of district

At any time after five years after the organization of a district under the provisions of this Part, any twenty-five owners of land within the district may file a petition with the state soil conservation committee praying that the operation of the district be terminated and the existence of the district discontinue. The committee may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. Within sixty days after such a petition has been received by the committee it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which shall appear the words: "For terminating the existence of the _____________ (name of the soil conservation district to be here inserted)" and "Against terminating the existence of the _____________ (name of the soil conservation district to be here inserted)", printed with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All owners of land within the district shall be eligible to vote in such referendum. Only such land owners shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

The committee shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the committee shall determine that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition. If the committee shall determine that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making such determination the committee shall give due regard and weight to the attitudes of the owners of land within the district, the number eligible to vote in such referendum who shall have voted, the proportion of votes cast in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the land occupants of the district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in Section 3:1201; provided, however, that the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

Upon receipt from the state soil conservation committee of a certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this Section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sales into the State Treasury. The supervisors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district and shall transmit with such application the certificate of the state soil conservation committee setting forth the determination of the committee that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as provided in this Section and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book and record in his office.

Upon issuance of a certificate of dissolution under the provisions of this Section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The state soil conservation committee shall be substituted for the district or supervisors as party to such contracts. The committee shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of R.S. 3:1211, nor the pendency of any action instituted under the provisions of such Section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.

The state soil conservation committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this Part, more often than once in five years.



RS 3:1216 - Certification of district

§1216. Certification of district

The state soil conservation committee shall on or before January 1 of such calendar year certify to the State Treasurer or other appropriate official, the number of districts in operation in the state.



RS 3:1217 - Short title

§1217. Short title

This Part may be referred to as the "Soil Conservation Districts Law."



RS 3:1218 - Extension of boundaries to include urban or suburban areas

§1218. Extension of boundaries to include urban or suburban areas

All cities, towns, villages or other urban or suburban areas lying within the exterior boundaries of a soil and water conservation district established pursuant to the provisions of the Soil and Water Conservation Districts Law, as amended, or lying close to any such district, shall from July 27, 1966 be included in and deemed part of the district in the exterior boundaries of which it lies or the district to which it lies closest. In doubtful cases, the state committee shall determine the district of which any such urban or suburban area has become a part by virtue of this provision.

Added by Acts 1966, No. 195, §1.



RS 3:1219 - Saving provision

§1219. Saving provision

Nothing contained in R.S. 3:1204 and R.S. 3:1207 shall be interpreted to reduce or limit any authorization granted in any act of the legislature of this state to any agency of the government of this state or to any parish, municipality, special-purpose district or other local governmental subdivision of this state, or to any research or educational institution supported wholly or in part with public funds and operating in this state.

Added by Acts 1970, No. 469, §1.



RS 3:1221 - Carbon sequestration; emissions reduction of carbon dioxide and other greenhouse gases

§1221. Carbon sequestration; emissions reduction of carbon dioxide and other greenhouse gases

A. The commissioner is authorized to take all action necessary to ensure Louisiana's participation, to the fullest extent practicable, regarding carbon sequestration or the reduction of emissions of carbon dioxide and other greenhouse gases from agriculture and forestry.

B. The office of soil and water conservation of the Department of Agriculture and Forestry shall function as the state's agency for such participation.

C. The provisions of this Section do not affect the authority of the Louisiana Department of Natural Resources or benefits, credits, or offsets derived from projects approved and undertaken by the Coastal Protection and Restoration Authority in the coastal area.

Acts 2010, No. 527, §1.



RS 3:1251 - Adoption of federal soil conservation policy

PART II. PLANS CONFORMING TO FEDERAL POLICY

§1251. Adoption of federal soil conservation policy

It is hereby recognized and declared, as a matter of legislative determination that the public welfare of this state requires the cooperation of this state with other states and with the federal government in the accomplishment of the policy declared by the Congress of the United States in the Soil Conservation and Domestic Allotment Act, and particularly in Section 7(a) thereof, to-wit:

(1) preservation and improvement of soil fertility:

(2) promotion of the economic use and conservation of land:

(3) diminution of exploitation and wasteful and unscientific use of national soil resources:

(4) the protection of rivers and harbors against the result of soil erosion in aid of maintaining the navigability of waters and water courses and in aid of flood control: and

(5) re-establishment, at as rapid a rate as the Secretary of Agriculture determines to be practicable and in the general public interest, of the ratio between the purchasing power of the net income per person on farms and that of the income per person not on farms that prevailed during the five-year period August 1909--July 1914, inclusive, as determined from statistics available in the United States Department of Agriculture and the maintenance of such ratio. The powers conferred under Sections 7 to 14, inclusive, of this Act shall be used to assist voluntary action calculated to effectuate the purposes specified in this section. Such powers shall not be used to discourage the production of supplies of foods and fibers sufficient to maintain normal domestic human consumption as determined by the Secretary from the records of domestic human consumption in the years 1920 to 1929, inclusive, taking into consideration increased population, quantities of any commodity that were forced into domestic consumption by decline in exports during such period, current trend in domestic consumption and exports of particular commodities, and the quantities of substitutes available for domestic consumption within any general class of food commodities. In carrying out the purpose of this section due regard shall be given to the maintenance of a continuous and stable supply of agricultural commodities adequate to meet consumer demand at prices fair to both producers and consumers.

The Legislature of the State of Louisiana therefore accepts the provisions and requirements of the said Act, and adopts the policy thereof as the policy of the State of Louisiana and the purposes thereof as the purposes of this Part.



RS 3:1252 - State university to administer soil conservation plans

§1252. State university to administer soil conservation plans

The Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College (hereinafter referred to as the University) is hereby designated as the agency of the State of Louisiana to administer any plans designed to carry out the purposes of this Part, including any plan to be carried out in the State of Louisiana submitted to and approved by the Secretary of Agriculture of the United States as provided in said Federal Act.



RS 3:1253 - Formulation of soil conservation plans

§1253. Formulation of soil conservation plans

The University is hereby authorized, empowered and directed to formulate for each calendar year a plan designed to carry out in the State of Louisiana the purposes of this Part, and to submit such plan to the Secretary of Agriculture in conformity with the provisions of said Federal Act.



RS 3:1254 - Financing soil conservation plan

§1254. Financing soil conservation plan

The University is authorized and empowered to accept and receive all grants of money made pursuant to said Federal Act for the purpose of enabling the State of Louisiana to carry out the provisions of any such plan, and all such funds subject to any conditions upon which such funds shall have been granted, together with any monies which may be appropriated by the State for such purposes, shall be available to the University for expenditures necessary in carrying out the plan, including administrative expenses, and expenditures in connection with educational programs in aid of the plan and benefit payments.



RS 3:1255 - Co-operation with other agencies; administration of plan

§1255. Co-operation with other agencies; administration of plan

In carrying out the provisions of each such plan, the University shall have power to employ such agencies, and to designate such agencies, as it may deem necessary; to co-operate with local and State agencies, and with agencies of other states and of the Federal Government; to provide for the conduct of research and to conduct educational activities in connection with the formulation and operation of such plan; to provide by voluntary methods, for adjustments in the utilization of land and in farming practices, and for payment in connection therewith.



RS 3:1311 - Repealed by Acts 2010, No. 579, §3.

CHAPTER 10. FERTILIZERS

PART I. REGULATIONS FOR SALE OF FERTILIZERS

§1311. Repealed by Acts 2010, No. 579, §3.



RS 3:1312 - Repealed by Acts 2010, No. 579, §3.

§1312. Repealed by Acts 2010, No. 579, §3.



RS 3:1313 - Repealed by Acts 2010, No. 579, §3.

§1313. Repealed by Acts 2010, No. 579, §3.



RS 3:1313.1 - Repealed by Acts 2010, No. 579, §3.

§1313.1. Repealed by Acts 2010, No. 579, §3.



RS 3:1314 - Repealed by Acts 2010, No. 579, §3.

§1314. Repealed by Acts 2010, No. 579, §3.



RS 3:1315 - Repealed by Acts 2010, No. 579, §3.

§1315. Repealed by Acts 2010, No. 579, §3.



RS 3:1316 - Repealed by Acts 2010, No. 579, §3.

§1316. Repealed by Acts 2010, No. 579, §3.



RS 3:1316.1 - Repealed by Acts 2010, No. 579, §3.

§1316.1. Repealed by Acts 2010, No. 579, §3.



RS 3:1316.2 - Repealed by Acts 2010, No. 579, §3.

§1316.2. Repealed by Acts 2010, No. 579, §3.



RS 3:1316.3 - Repealed by Acts 2010, No. 579, §3.

§1316.3. Repealed by Acts 2010, No. 579, §3.



RS 3:1317 - Repealed by Acts 2010, No. 579, §3.

§1317. Repealed by Acts 2010, No. 579, §3.



RS 3:1318 - Repealed by Acts 2010, No. 579, §3.

§1318. Repealed by Acts 2010, No. 579, §3.



RS 3:1319 - Repealed by Acts 2010, No. 579, §3.

§1319. Repealed by Acts 2010, No. 579, §3.



RS 3:1361 - Repealed by Acts 2010, No. 579, §3.

PART III. LOUISIANA AGRICULTURAL LIMING

MATERIALS LAW

§1361. Repealed by Acts 2010, No. 579, §3.



RS 3:1362 - Repealed by Acts 2010, No. 579, §3.

§1362. Repealed by Acts 2010, No. 579, §3.



RS 3:1363 - Repealed by Acts 2010, No. 579, §3.

§1363. Repealed by Acts 2010, No. 579, §3.



RS 3:1364 - Repealed by Acts 2010, No. 579, §3.

§1364. Repealed by Acts 2010, No. 579, §3.



RS 3:1365 - Repealed by Acts 2010, No. 579, §3.

§1365. Repealed by Acts 2010, No. 579, §3.



RS 3:1366 - Repealed by Acts 2010, No. 579, §3.

§1366. Repealed by Acts 2010, No. 579, §3.



RS 3:1367 - Repealed by Acts 2010, No. 579, §3.

§1367. Repealed by Acts 2010, No. 579, §3.



RS 3:1368 - Repealed by Acts 2010, No. 579, §3.

§1368. Repealed by Acts 2010, No. 579, §3.



RS 3:1369 - Repealed by Acts 2010, No. 579, §3.

§1369. Repealed by Acts 2010, No. 579, §3.



RS 3:1370 - Repealed by Acts 2010, No. 579, §3.

§1370. Repealed by Acts 2010, No. 579, §3.



RS 3:1371 - Repealed by Acts 2010, No. 579, §3.

§1371. Repealed by Acts 2010, No. 579, §3.



RS 3:1372 - Repealed by Acts 2010, No. 579, §3.

§1372. Repealed by Acts 2010, No. 579, §3.



RS 3:1373 - Repealed by Acts 2010, No. 579, §3.

§1373. Repealed by Acts 2010, No. 579, §3.



RS 3:1381 - Definitions

CHAPTER 10-A. FEED, FERTILIZERS, AGRICULTURAL

LIMING AND SEEDS

PART I. AGRICULTURAL

CHEMISTRY AND SEED COMMISSION

§1381. Definitions

In this Chapter, the following definitions shall apply:

(1) "Commission" means the Agricultural Chemistry and Seed Commission.

(2) "Commissioner" means the commissioner of agriculture and forestry and his duly authorized representatives.

(3) "Department" means the Department of Agriculture and Forestry.

(4) "State chemist" means the director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center, or his designee.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1382 - Commission; creation

§1382. Commission; creation

A. There is hereby created, within the Department of Agriculture and Forestry, the Louisiana Agricultural Chemistry and Seed Commission. The commission shall consist of seven members as follows:

(1) The commissioner of agriculture and forestry or his designee.

(2) One member and an alternate, representing the Louisiana Agricultural Experiment Station, appointed by the commissioner and who shall serve at the pleasure of the commissioner.

(3) One member and an alternate, representing the Louisiana Cooperative Extension Service, appointed by the commissioner and who shall serve at the pleasure of the commissioner.

(4) The president of Louisiana Farm Bureau Federation, Inc. or his designee, subject to the approval of the commissioner.

(5) One member representing the seed industry appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association who shall serve at the pleasure of the commissioner.

(6) One member representing the fertilizer industry appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association who shall serve at the pleasure of the commissioner.

(7) One member representing the feed industry appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association and a list of three nominees submitted by the Louisiana Cattlemen's Association who shall serve at the pleasure of the commissioner.

B. The commissioner shall be ex officio chairman of the commission and shall be its chief executive officer responsible for enforcement of this Chapter. He is empowered to employ personnel, to purchase supplies, and to make such other expenditures as may be necessary for enforcing this Chapter. The commission may appoint a director and assistant director of the feed program, a director and an assistant director of the fertilizer program, and a director and assistant director of the seed program who shall be appointed by the commission, subject to the approval of the commissioner. The directors and assistant directors shall be in the unclassified service. All employees of the commission shall be under the supervision and direction of the commissioner.

C. Members of the commission shall not receive any salary for their duties as members. The appointed members may receive a per diem for each day spent in actual attendance of meetings of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars per day. The appointed members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

D. The commission is empowered to make such rules and regulations as are necessary to carry out the intent and purpose of this Chapter.

E. The state chemist shall be responsible for making any chemical analysis or other tests necessary for carrying out the provisions of this Chapter. He shall determine annually the values per pound of nitrogen, available phosphoric acid, potash, and any other substance claimed to have value as a fertilizer. The values so determined shall be used in determining and assessing penalties.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1391 - Definitions

PART II. COMMERCIAL FEEDS

§1391. Definitions

For the purposes of this Part the following definitions shall apply:

(1) "Brand name" or "brand" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a registrant and distinguishing it from that of others.

(2) "Byproducts" means secondary products produced in addition to the principal product except ingredients which are a primary source of protein.

(3) "Commercial feed" means all materials including vitamin and mineral mixes, except whole seeds unmixed or physically altered entire unmixed seeds, which are distributed for use as pet food or as feed for livestock or for mixing in pet food or in feed for livestock and includes cottonseed meal and soybean meal.

(4) "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser.

(5) "Distribute" means to sell, offer for sale, or expose for sale or trading.

(6) "Distributor" means a person who distributes.

(7) "Guaranteed feeding units" means the minimum crude protein, minimum crude fat, maximum crude fiber, and minimum or maximum minerals expressed as percentages and indicated on the label as being contained in the commercial feed.

(8) "Ingredient" or "ingredients" means any of the constituent materials making up a commercial feed.

(9) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed is distributed.

(10) "Labeling" means all labels and other written, printed, or graphic matter which is located upon a commercial feed or any of its containers or wrapper or accompanying such commercial feed.

(11) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(12) "Manufacture" means to grind, mix, blend, or further process a commercial feed for distribution.

(13) "Manufacturer" means a person who manufactures a commercial feed or a customer-formula feed.

(14) "Medication" means any drug, antibiotic, or other substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and any substance other than feed ingredients intended to affect the structure or any function of the animal body.

(15) "Official sample" means a sample of feed taken by the commissioner or his agent in accordance with provisions of R.S. 3:1398.

(16) "Package" means a parcel, bag, or other container.

(17) "Percent" or "percentages" mean percentages by weights.

(18) "Person" means any individual, partnership, corporation, and association, or other legal entity.

(19) "Pet" means any domesticated animal normally maintained in or near the household of the owner thereof.

(20) "Pet food" means any commercial feed prepared and distributed for consumption by pets.

(21) "Premises" means any place such as, but not exclusively, warehouses, factories, stores, trucks, railroad cars, boats, etc.

(22) "Protein derived from mammalian tissues" means any protein containing a portion of mammalian animals, excluding: blood and blood products, gelatin, inspected meat products which have been cooked and offered for human food and further heat-processed for feed such as plate waste and used cellulosic food casings; milk products including milk and milk proteins; and any product in which the only mammalian protein consists entirely of porcine or equine protein.

(23) "Registrant" means the person registering a feed with the commission.

(24) "Ruminant" includes any mammal of the suborder Ruminantia, which includes but is not limited to cattle, buffalo, sheep, goats, deer, elk, and antelopes.

(25) "Ton" means a net weight of two thousand pounds avoirdupois.

(26) "Value of the protein deficiency" means the value of the crude protein as set by the state chemist times the difference between the guaranteed protein analysis and the actual protein analysis of the feed sample.

Acts 2010, No. 579, §1.



RS 3:1392 - Commission; powers and authority

§1392. Commission; powers and authority

A. The commission may adopt all rules and regulations necessary to carry out the intent and purposes of this Part, in accordance with the Administrative Procedure Act.

B. In the interest of uniformity, the commission by regulation may adopt, unless it determines that they are inconsistent with the provisions of this Part or are not appropriate to conditions which exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization.

(2) Any federal regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act.

C. The commission by rule may exempt from the provisions of this Part hay, straw, stover, silage, cobs, husks, hulls, individual chemical compounds or substances, and similar commodities when they are not mixed with substances regulated under this Part.

Acts 2010, No. 579, §1.



RS 3:1393 - Registration and labeling

§1393. Registration and labeling

A. No person shall manufacture a commercial or customer-formula feed for distribution in this state unless he has registered with the commission by filing on forms provided by the commissioner his name, state of incorporation if incorporated, the location of his principal place of business, and the location of each manufacturing facility in this state when such facilities are so located. Registration shall be renewed annually on July first. Renewal of registration may be denied by the commissioner for cause. A distributor may apply to the commission for registration as a manufacturer and for authority to label feeds for sale in this state. All provisions applicable to a manufacturer shall then apply to the distributor.

B. Registration shall authorize the registrant to distribute in this state any commercial feed for which a label has been approved by the commissioner.

C. No person registering with the commission shall manufacture for distribution in this state or distribute a commercial feed which has not been approved as to labeling pursuant to the provisions of R.S. 3:1394 and such additional regulations of the commission as may be adopted from time to time.

D. Approved labeling shall authorize a registrant to manufacture, sell, or offer for sale in this state a particular commercial feed.

E. The commissioner may refuse approval of the label of any commercial feed not in compliance with the provisions of this Part and may revoke approval of any registration or approval of any label when a commercial feed is found not to be in compliance with any provision of this Part. No registration or label shall be revoked or canceled unless the registrant shall have been given an opportunity to be heard before the commission and to amend his application or label in order to comply with the requirements of this Part.

Acts 2010, No. 579, §1.



RS 3:1394 - Labeling requirements

§1394. Labeling requirements

A. Before any feed is made available for sale, the registrant shall file with the commission the following information for each brand of feed to be made available for sale in the state:

(1) The net weight of the content of the package.

(2) The product name and the brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in such terms as the commission by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements shall be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists.

(4) A statement expressing the content of nonprotein nitrogen (NPN) and a statement of guaranty as to the maximum percentage thereof if nonprotein nitrogen is an ingredient of the feed.

(5) A statement of guaranty in a form specified by regulation of the commission in case a feed claims dietary factors in forms not expressible by the foregoing or which are not adequately expressed thereby.

(6) The common or usual name of each ingredient used in the manufacture of the commercial feed. The commission by regulation may permit the use of a collective term for a group of ingredients which perform a similar function.

(7) The name and principal mailing address of the manufacturer.

(8) Adequate directions for use of all commercial feeds containing medication and for such other feeds as the commission may require by regulation as necessary for their safe and effective use.

(9) Such precautionary statements as the commission by regulation determines are necessary for the safe and effective use of the commercial feed.

(10) Such other information as may be required by regulation of the commission.

(11) A statement expressing the content of total sugars as invert on dried molasses products or products sold primarily for their sugar content and a statement of guaranty as to the percentage of sugar as invert in the product.

(12) If the feed contains medication:

(a) The purpose of the medication.

(b) The established name and amount contained of each type of medication in the final mixture.

(13) If the feed contains protein derived from mammalian tissues, a statement that the feed shall not be fed to ruminants.

B. In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:

(1) Name and address of the manufacturer.

(2) Name and address of the purchaser.

(3) Date of delivery.

(4) The product name and brand name, if any, the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used.

(5) Adequate direction for use of all customer-formula feeds containing medication and of such other feeds as the commission may require by regulation as necessary for their safe and effective use.

(6) Such precautionary statements as the commission by regulation determines are necessary for the safe and effective use of the customer-formula feed.

(7) If the feed contains medication:

(a) The purpose of the medication.

(b) The established name and amount contained of each type of medication in the final mixture.

(8) If the feed contains protein derived from mammalian tissues, the express words "Do not feed to ruminants".

(9) Such other information as may be required by regulation of the commission.

C. Whenever any commercial feed containing protein derived from mammalian tissues is offered for sale, the package shall bear the statement "Do not feed to ruminants" printed in bold, legible English on the front and the back.

Acts 2010, No. 579, §1.



RS 3:1395 - Misbranding

§1395. Misbranding

A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular manner.

(2) If it is distributed under the name of another commercial feed.

(3) If it is not labeled as required in R.S. 3:1394.

(4) If it purports to be or is represented as a commercial feed but has no label filed with the commission or fails to meet any requirement for labeling provided by this Part or any regulation of the commission and purports to contain or is represented as containing a commercial feed ingredient unless such commercial feed or feed ingredient conforms to the requirements of any applicable provision of this Part or of any applicable regulation adopted by the commission.

(5) If any word, statement, or other information required by or under authority of this Part and appearing on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

Acts 2010, No. 579, §1.



RS 3:1396 - Adulteration

§1396. Adulteration

A commercial feed shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. If the substance is not an added substance, the commercial feed shall not be considered adulterated under this Paragraph if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health.

(2) If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act other than one which is a pesticide chemical in or on a raw agricultural commodity or a food additive.

(3) If it is or it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act.

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act. When a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug, and Cosmetic Act and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act.

(5) If it is or it bears or contains any color additive which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act.

(6) If any valuable constituent has been in whole or part omitted or abstracted therefrom or any less valuable substance substituted therefor.

(7) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

(8) If it contains a drug or antibiotic and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to good manufacturing practice regulations promulgated by the commission to assure that the drug meets the requirement of this Part as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the commission shall adopt the good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act unless it determines that they are not appropriate to the conditions which exist in this state.

(9) If it contains viable or poisonous weed seeds in amounts exceeding the limits which the commission shall establish by rule or regulation.

Acts 2010, No. 579, §1.



RS 3:1397 - Prohibited acts

§1397. Prohibited acts

The following acts and the causing thereof are hereby prohibited:

(1) The manufacture for distribution in this state or distribution of any commercial feed that is adulterated or misbranded.

(2) The adulteration or misbranding of any commercial feed.

(3) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls which are adulterated within the meaning of R.S. 3:1396.

(4) The removal or disposal of a commercial feed in violation of an order issued under R.S. 3:1399.

(5) The failure or refusal to register as a manufacturer in accordance with R.S. 3:1393 or to meet the label requirements of R.S. 3:1394.

(6) Any violation of the provisions of R.S. 3:1401.

(7) The manufacture for distribution or distribution for consumption by ruminants of any commercial feeds containing protein derived from mammalian tissue.

(8) Any violation of any provision of this Part or of any rule or regulation of the commission adopted under the provisions of this Part.

(9) Refusing to allow the inspection of premises or records or the taking of samples by the commission, the commissioner, the department, or their representatives.

(10) Any interference with the commission, the commissioner, the department, or their representatives in the performance of their duties in connection with this Part.

(11) Failure to timely pay any fee, penalty, or costs due under the provisions of this Part or of any rule or regulation of the commission adopted under the provisions of this Part.

Acts 2010, No. 579, §1.



RS 3:1398 - Inspection, sampling, and analysis

§1398. Inspection, sampling, and analysis

A. For the purpose of enforcement of this Part and in order to determine whether its provisions have been complied with including whether or not an operation may be subject to such provisions, officers or employees duly designated by the commissioner upon presenting appropriate credentials to the owner, operator, employee in charge, are authorized to enter, during normal business hours, any premises within the state in which commercial feeds are manufactured, processed, packed, held for distribution, or sold or to enter any vehicle being used to commercially transport or hold such feeds; and to obtain official samples and to inspect at reasonable times and within reasonable limits and in a reasonable manner such premises or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling thereof. The inspection may include the verification of such records and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations for medicated feeds by regulation of the commission. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be notified.

B. If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained an official sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

C. For the purpose of the enforcement of this Part, the commissioner, or his duly designated agent, is authorized to enter upon any premises, including any vehicle of transport, during regular business hours to have access to and to examine records relating to distribution of commercial feeds.

D. If the owner of any premises or his agent refuses to admit the commissioner or his agent to inspect or sample, the commissioner is authorized to obtain from any state court of competent jurisdiction and venue an appropriate order to submit the premises described in such order to inspection.

E. Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or in accordance with other generally recognized methods.

F. The results of all analyses of official samples shall be forwarded by the commissioner to the registrant and to the owner of record at the time of sampling. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within ten days following receipt of the analysis, the commissioner shall furnish to the registrant a portion of the official sample analyzed.

Acts 2010, No. 579, §1.



RS 3:1399 - Detained commercial feeds; withdrawal from distribution; condemnation and confiscation; stop order

§1399. Detained commercial feeds; withdrawal from distribution; condemnation and confiscation; stop order

A. When the commissioner or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this Part or of any of the prescribed regulations of the commission, he may issue and enforce a written or printed stop order warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the stop order when the provisions and regulations have been complied with. If compliance is not obtained within thirty days, the commissioner may begin or upon request of the distributor or registrant shall begin proceedings for condemnation.

B. Any lot of commercial feed not in compliance with the provisions of this Part and regulations of the commission shall be subject to seizure upon the petition of the commissioner to the district court of the parish in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this Part and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state including sale of the feed at public auction or destruction of the feed at the distributor's expense. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the registrant or distributor an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this Part.

C. The commissioner may stop the sale, distribution, or movement of any commercial or customer-formula feed, whole or cracked unmixed grains or seeds, whole hays, straw, chaff, or hulls from grains or seeds, corn stover, or other materials which are sold for the purpose of feeding livestock and which the commissioner or his authorized agent has reasonable cause to believe contains any disease, toxin, hazardous waste, poisonous residues, or other material which poses an immediate threat to the lives or health of livestock in this state. A stop order may be issued by the commissioner without a court order, and the feed or material which is subject to the stop order may be detained for up to five working days. If an amicable agreement as to the disposition of the feed or material cannot be reached in that time, the commissioner shall begin proceedings for condemnation.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1400 - Deficiency assessments; enforcement

§1400. Deficiency assessments; enforcement

A. If a given lot or shipment of feed is found by official sample and analysis to be deficient in one or more of the guaranteed feeding units, a deficiency assessment of no less than ten dollars shall be assessed against the registrant with respect to the lot or shipment of feed in question in accordance with the following provisions:

(1) Crude protein:

(a) For feeds guaranteed to contain 0-19.99% protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .3%.

(b) For feeds guaranteed to contain 20-34.99% protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .4%.

(c) For feeds guaranteed to contain 35-49.99% protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .5%.

(d) For feeds guaranteed to contain fifty percent or more protein, a deficiency assessment of four times the value of the protein deficiency if such deficiency is in excess of two percent of the guaranteed analysis plus an analytical tolerance factor of .6%.

(2) Crude fat: A deficiency assessment of ten percent of the retail purchase price of the feed if the deficiency is greater than ten percent of the guarantee.

(3) Crude fiber: A deficiency assessment of ten percent of the retail purchase price of the feed if the excess is greater than ten percent of the guarantee.

(4) Minerals: A deficiency assessment of ten percent of the purchase price of the feed if the deficiency or excess, where applicable, is greater than the tolerance established by the commission by rule.

B. When the commissioner has evidence which indicates that a person has committed an offense for which the deficiency assessment is found in Subsection A of this Section, the commissioner shall notify the person by certified mail, return receipt requested, of the facts involved in the alleged offense and the deficiency assessment set forth in Subsection A of this Section for the alleged offense. If the alleged violator does not pay the deficiency assessment within thirty days of the notice or the alleged violator disputes the deficiency found, the commissioner may call a hearing to adjudicate the matter as provided in Section E of this Section. All deficiency assessments assessed pursuant to this Section shall be paid to the person who purchased the feed for use when that person can be identified. If the person cannot be identified, the deficiency assessment shall be paid to the commission.

C. The commission may assess a civil penalty of not more than one thousand dollars for any violation of this Part other than those found in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense.

D. The commission may suspend or revoke the registration of any manufacturer for any violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part.

E. Civil penalties may be assessed and registrations may be suspended or revoked only by a ruling by the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. The commissioner may institute civil proceedings to enforce the commission's rulings in the district court for the parish in which the violation occurred.

G. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part in the district court for the parish in which the violation occurred.

Acts 2010, No. 579, §1; Acts 2012, No. 16, §1.



RS 3:1401 - Fees

§1401. Fees

A. Each application for registration with the commission shall be accompanied by a registration fee not to exceed forty dollars. The commission by rule shall establish a schedule of registration fees based upon the number of registrants, the volume of commercial feed sold in this state by each, and the estimated expenses incurred by the commissioner in administering the provisions of this Part.

B. Each registrant filing a label with the commission shall pay to the commission a labeling fee not to exceed twenty dollars. The commission by rule shall establish a schedule of labeling fees based upon the number of registrants, the volume of commercial feed sold in this state by each, and the estimated expenses incurred by the commissioner in administering the provisions of this Part.

C.(1) Except as provided in Subsection E of this Section, each registrant who manufactures a commercial or customer-formula feed for distribution in this state shall pay the commission an inspection fee of one dollar per ton on all commercial feed sold in the state. Payment of the inspection fee shall be made on the basis of tonnage reports submitted to the commission by the registrants of commercial feeds; however, the minimum inspection fee due for each quarter shall be ten dollars.

(2) A registrant shall keep all records necessary to accurately indicate the tonnage and kind of commercial feed sold and shall permit the commissioner or his authorized representatives to examine these records and to verify the statement of tonnage.

(3) Tonnage reports shall be made on forms supplied by the commissioner and suitable for providing the necessary tonnage and statistical information.

(4) The tonnage reports and inspection fees shall be due and payable on the first day of October, the first day of January, the first day of April, and the first day of July. If the report is not filed and payment made within thirty days after the date due, a penalty of twenty-five percent of the amount due shall be assessed against the registrant. If payment is not made within thirty days after the due date, the amount of fees due, plus the penalty, shall constitute a debt and become the basis of a judgment against the registrant.

(5) All information as to the amount of feed sold and business practices of the registrant obtained from tonnage reports or from inspection of records and books shall remain confidential and shall not be subject to disclosure as public record.

D. The inspection fee shall be collected only once on each lot of ingredients. To achieve this end, the following provisions shall apply:

(1) No fee shall be paid on a commercial feed if the fee has been paid by a previous manufacturer.

(2) No fee shall be paid on customer-formula feeds if the inspection fee has been paid on the commercial feeds which are used as ingredients therein.

(3) No fee shall be paid on commercial feeds which are used as ingredients for the manufacture of registered commercial feeds. If the fee has already been paid, credit shall be given for that payment.

E. In the case of a commercial feed which is distributed in this state only in packages of ten pounds or less, an annual fee of two hundred dollars shall be paid in lieu of the inspection fee provided in Subsection C of this Section.

Acts 2010, No. 579, §1; Acts 2012, No. 16, §1.



RS 3:1402 - Exemptions

§1402. Exemptions

The provisions of this Part shall not apply to any commercial feeds that have been manufactured or produced by any person for the purpose of feeding his own livestock.

Acts 2010, No. 579, §1.



RS 3:1403 - Nonresidents

§1403. Nonresidents

Every nonresident manufacturer of commercial feed shall at the time of registration and before selling or offering for sale his product in this state designate with the secretary of state an agent for service of process who is a resident of this state.

Acts 2010, No. 579, §1.



RS 3:1404 - Evidence

§1404. Evidence

In any controversy or prosecution arising under the provisions of this Part, a certificate of the state chemist or other state employee making analyses or inspection, duly sworn to by the state chemist or employee, shall be prima facie evidence of the facts therein certified.

Acts 2010, No. 579, §1.



RS 3:1405 - Cooperation with other entities

§1405. Cooperation with other entities

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this Part.

Acts 2010, No. 579, §1.



RS 3:1406 - Publication

§1406. Publication

The commission may publish, in written or electronic form accessible to the public, an annual report which shall provide information concerning the sales of commercial feeds together with such data as to their production and use as it may consider advisable, a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label, and a report as to label and license revocation and the commission's findings with respect to inspections for good manufacturing practices. Penalties administered during the year by the commission shall be included in the report. The information concerning the production and sale of commercial feed shall not disclose the operations of any person.

Acts 2010, No. 579, §1.



RS 3:1407 - Disposition of funds; Feed and Fertilizer Fund

§1407. Disposition of funds; Feed and Fertilizer Fund

A.(1) All fees, assessments, penalties, and all other funds received by the commission under the provisions of Parts II and III of this Chapter, except for the deficiency assessments paid to the purchaser-user as provided for in R.S. 3:1415 and the consumer as provided for in R.S. 3:1430.13 and subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission under the provisions of Parts II and III of this Chapter into a special fund which is hereby created in the state treasury and designated as the "Feed and Fertilizer Fund".

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the Feed and Fertilizer Fund shall be used for the following purposes:

(1) To provide for the expenses of the programs established by Parts II and III of this Chapter and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(2) To renovate, maintain, and equip a building on the Baton Rouge campus of the Louisiana State University and Agricultural and Mechanical College to provide administrative offices and analytical laboratories to be used in connection with the programs established by Parts II and III of this Chapter.

(3) To build, equip, and maintain a building to house the offices of the Department of Agriculture and Forestry.

(4) To fund any and all costs related to the fulfillment of the powers, responsibilities, and purposes of Parts I, II, and III of this Chapter.

C. The Department of Agriculture and Forestry or the Louisiana Agricultural Finance Authority on behalf of the Department of Agriculture and Forestry may fund the anticipated funds appropriated from the Feed and Fertilizer Fund into revenue bonds for the purpose of renovating a building on the Baton Rouge campus of the Louisiana State University and Agricultural and Mechanical College to provide administrative offices and analytical laboratories to be used in connection with the programs established by Parts II and III of this Chapter and for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the Department of Agriculture and Forestry in connection with promoting and assisting agriculture and forestry in this state. The Department of Agriculture and Forestry may pledge those funds to secure the repayment of revenue bonds or to secure a lease or purchase agreement entered into in connection with the issuance of revenue bonds for those purposes.

Acts 2010, No. 579, §1; Acts 2011, No. 31, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1411 - Definitions

PART III. FERTILIZERS

SUBPART A. REGULATIONS FOR SALE OF FERTILIZERS

§1411. Definitions

In this Subpart, the following definitions shall apply:

(1) "Adulteration" means any of the following situations:

(a) Where a commercial fertilizer contains any material not specifically declared to be a component of the fertilizer.

(b) Where materials which are likely to cause injury or damage to crop plants are present.

(c) Where materials containing nitrogen in a form which is but slightly available to plants are added to make up a part of the nitrogen guarantee.

(d) Where the actual analysis is lower than the guaranteed analysis.

(2) "Brand" means name, trademark, or other designation under which a commercial fertilizer is sold.

(3) "Commissioner" means the commissioner of agriculture and forestry and his duly authorized representatives.

(4) "Fertilizer" means all materials, not otherwise excluded from the definition, sold for the purpose of promoting the growth of plants or exerting beneficial action on the soil. Materials specifically excluded from the definition are: lime; limestone; marl; gypsum; sulphur; unground bones when unmixed with other substances; and manure or excrement from any domestic animal, provided it has not been dried or otherwise treated.

(5) "Guarantor" means a person who manufactures, sells, or offers fertilizer for sale under his name or brand.

(6) "Manufacture" means the mixing, comingling of brands, blending, extracting, compounding, or chemical reaction of a substance or substances.

(7) "Package" means parcel, bag, or other container.

(8) "Premise" means place, warehouse, store, truck, railroad car, boat, etc.

(9) "Registrant" means a person who has been registered by the commission, as required by R.S. 3:1413.

(10) "Sell", "sold", or "for sale" means the act of selling, exposing, or offering for sale, trading, using, or distributing.

(11) "Specialty fertilizer" means any commercial fertilizer distributed in packages containing sixteen fluid ounces or less for liquids or one pound or less for solids and designed primarily for use on household plants grown for noncommercial purposes.

(12) "State chemist" means the director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center, or his designee.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §5, eff. May 23, 2013.



RS 3:1412 - Powers and responsibilities

§1412. Powers and responsibilities

A. The commissioner, or his representative, shall have access to any premise where there is reason to believe that fertilizer sold, offered, or exposed for sale is present, or where there is bulk storage of dry or liquid fertilizer, and is empowered to examine any fertilizer found there as to labeling or weight and may open any package and take a sample for analysis. Samples taken are to be placed in a suitable container, properly labeled for identification, and submitted to the state chemist for analysis. No cause of action against a guarantor shall result from an analysis of a sample drawn from less than five percent of the original packages at the place of sampling where the lot sampled contains less than one thousand packages. Where the lot sampled contained one thousand or more packages, the sample shall be drawn from fifty packages in that lot. If there are less than ten packages in the lot, each package in the lot must be sampled; however, single samples may be taken from liquid fertilizers or those fertilizers sold in small packages. In case of question as to the accuracy of the analysis, and on written request from the guarantor made within ten days after receipt of the analytical report, another sample may be drawn and submitted to a chemist, agreeable to the commissioner, for analysis. The cost of such analysis is to be borne by the guarantor.

B. The commission may publish, in written or electronic form accessible to the public, at least annually a report of all analyses of official samples made by the state chemist and any information resulting from analysis or inspection of fertilizers which the commission feels to be necessary in the public interest.

C. If a violation of any of the provisions of this Subpart occurs, the commissioner may issue a stop order preventing further sale, movement, or disturbance of any lot of fertilizer involved until settlement of all actions against the guarantor are made. On settlement of an action, the commissioner may take the following measures according to the nature of his findings:

(1) Release the fertilizer for sale.

(2) Require the guarantor to take up the fertilizer and reimburse the purchaser.

(3) Sell the fertilizer at public auction.

(4) Destroy the fertilizer.

D. The commissioner, or his representative, shall have access to and the authority to inspect any records relating to the storage and distribution of fertilizer.

E. The commission, by regulation, may set design standards for the construction of fertilizer containment facilities in any area where bulk fertilizer, dry or liquid, is stored and to inspect such facilities for compliance with such standards. The purpose of the containment facilities shall be to protect the environment from pollution due to spillage, seepage, or run-off of fertilizer from bulk storage sites.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1413 - Restrictions on sale of fertilizer

§1413. Restrictions on sale of fertilizer

A. Each person who manufactures, sells, or offers fertilizer for sale under his name or brand shall register with the commission. Such registration shall be renewed annually on January first. Renewal of registration may be denied by the commissioner for cause.

B. All fertilizers sold in the state must be labeled by tag or printed label if packaged and by invoice if in bulk to show:

(1) Name and address of registrant.

(2) Net weight of contents of package. Bulk deliveries must be accompanied by stamped weight tickets, unless otherwise provided by the commission.

(3) The minimum percent by weight of nitrogen (N).

(4) The minimum percent by weight of available phosphoric acid (P2O5).

(5) The minimum percent by weight of soluble potash (K2O).

(6) In the case of bone, rock phosphate, basic slag, and other materials of low available phosphorus, the total content of phosphoric acid (P2O5) shall be guaranteed in lieu of available phosphoric acid (P2O5).

(7) The commission shall be authorized to permit guarantees for phosphorus and potassium on an elemental basis and to make such changes in other provisions of this Subpart as are appropriate.

(8) Other elements having value as fertilizer: the minimum percent by weight shall be guaranteed on an elemental basis provided minimum levels set by the commission are met or exceeded.

C.(1) Every person manufacturing or selling fertilizer as defined in R.S. 3:1411 shall pay to the commission an inspection fee of one dollar per ton on all fertilizers sold in the state, provided that in lieu of the inspection fee, those selling small package goods in total amount of less than one hundred tons per year shall pay a one hundred dollar fee.

(2)(a) Payment of the inspection fee shall be on the basis of tonnage reports submitted by the registrant who prior to making sales must file a statement with the commission agreeing to keep such records as are necessary to accurately indicate the tonnage and kind of fertilizer sold and must grant the commissioner the right to examine such records for verification of the statement of tonnage. The tonnage reports shall be made on forms supplied by the commissioner for supplying the necessary tonnage and statistical information. The tonnage reports and inspection fees shall be due and payable on the first day of April, the first day of July, the first day of October, and the first day of January. The minimum inspection fee due for each quarter shall be ten dollars.

(b) If the report is not filed and payment made within thirty days after the due date, a penalty of ten percent of the amount due shall be assessed against the registrant. If payment is not made within thirty days after the due date, the amount of fees due plus the penalty shall constitute a debt and shall become the basis for a judgment against the registrant.

(c) Any information as to the amount of fertilizer sold and business practices of the registrant obtained from tonnage reports and from inspection of records and books shall remain confidential and shall not be subject to disclosure as a public record.

D.(1) No superphosphate containing less than eighteen percent available phosphoric acid (P2O5) shall be sold in this state.

(2) The provisions of this Subsection shall not apply to specialty fertilizer as defined in R.S. 3:1411 or to mixtures whose primary purpose is to supply the so-called "minor elements".

E. However, upon a determination by the commissioner that a shortage of fertilizer exists to a degree sufficient to constitute an emergency, he may authorize the sale of basic slag with not less than three units of phosphate and six units of soluble potash to be used as fertilizer during such emergency.

Acts 2010, No. 579, §1; Acts 2012, No. 15, §1.



RS 3:1414 - Mixtures of graded, registered fertilizers; registration not required; sale prohibited

§1414. Mixtures of graded, registered fertilizers; registration not required; sale prohibited

A. Notwithstanding any other law to the contrary, it shall be lawful for any farmer in this state to mix or cause to be mixed on his farm various grades of fertilizers without having to register the resulting mixture provided that he comply with the following conditions and restrictions:

(1) That he own all the component fertilizers that are to comprise the mixture.

(2) That all of the component fertilizers used in the mixture are registered in accordance with the provisions of this Subpart.

(3) That he use the mixture only for farming purposes on land which he farms.

B. It shall be unlawful for anyone to sell such mixture described in Subsection A of this Section, unless he first complies with the restrictions and conditions set forth in R.S. 3:1413.

Acts 2010, No. 579, §1.



RS 3:1415 - Deficiency assessment

§1415. Deficiency assessment

A. Whenever the commissioner determines, based on an analysis performed by the state chemist, that a given lot or shipment of fertilizer is deficient in one or more guaranteed plant foods, a deficiency assessment shall be assessed against the guarantor in accordance with the following provisions:

(1) Total nitrogen (N): a deficiency assessment of four times the value of the deficiency if such deficiency is in excess of 0.4 of one percent on goods that are guaranteed to contain eight percent or less of total nitrogen; 0.5 of one percent on goods that are guaranteed to contain more than eight percent and less than twenty-one percent; and 0.8 of one percent on goods guaranteed twenty-one percent or more.

(2) Available phosphoric acid (P2O5): a deficiency assessment four times the value of the deficiency if the deficiency is more than 0.4 of one percent on goods that are guaranteed to contain ten percent or less of available phosphoric acid; 0.5 of one percent on goods that are to contain more than ten percent and less than twenty-six percent; and 0.8 of one percent on goods that are guaranteed more than twenty-six percent.

(3) Soluble potash (K2O): a deficiency assessment of four times the value of the deficiency if such deficiency is in excess of 0.5 of one percent on goods that are guaranteed to contain eight percent or less; 0.6 of one percent on goods that are guaranteed to contain more than eight percent and less than twenty-one percent, and 1.00 percent on goods guaranteed over twenty-one percent.

(4) If a fertilizer is deficient in one ingredient, overages in either or both of the other ingredients, in dollar value, may be applied to offset the deficiency, provided that a deficiency may not be cured if the deficiency in any one ingredient is more than twice the present tolerance. A fertilizer deficient in two of the three ingredients may not be cured by overages in the third ingredient.

(5) Other materials of value as fertilizer: the commission may adopt rules and regulations establishing the amount of deficiency in other guaranteed plant foods and a deficiency assessment four times the value of the deficiency.

(6) The minimum deficiency assessment under this Part shall be ten dollars.

(7) All deficiency assessments assessed under this Section shall be paid by the guarantor to the person who purchased the fertilizer for use, if known, within thirty days of notice by the commissioner to the registrant. If the purchaser-user of the fertilizer cannot be identified, the penalty shall be paid to the commission.

B. An appeal from a deficiency assessment shall be heard and decided in the same manner as provided for in R.S. 3:1418.

Acts 2010, No. 579, §1; Acts 2012, No. 15, §1.



RS 3:1416 - Cancellation of registration; causes for

§1416. Cancellation of registration; causes for

Repeated failure of a registrant to meet the guaranteed weight or analysis of a fertilizer, or to fail to make payment of the inspection fee, or to fail to pay penalties assessed shall be considered just cause for cancellation of a manufacturer registration.

Acts 2010, No. 579, §1.



RS 3:1417 - Violations

§1417. Violations

A. Failure to comply with the provisions of this Subpart or with the rules and regulations adopted pursuant to this Subpart constitutes a violation, including but not limited to:

(1) Interfering with the commissioner, the state chemist, or their representatives in the performance of their duties in carrying out the provisions of this Subpart.

(2) Falsifying a tonnage report or otherwise avoiding payment of the inspection fee.

(3) Making, on bags or packages or in any printed or advertising matter issued or circulated, any false or misleading statement concerning the value of a fertilizer.

(4) Adulterating any lot or shipment of fertilizer sold in this state.

(5) Failing to register with the commission as required.

(6) Failing to properly label fertilizer sold in this state or to provide labels for fertilizer.

(7) Failing to timely pay the fees, penalties, and other costs imposed.

(8) Failing to timely file the reports required by this Subpart or to fully report the information required by such reports.

(9) Altering, forging, counterfeiting, or using without authority any registration or other document provided for in this Subpart or in the rules or regulations adopted pursuant to the provisions of this Subpart.

B. Each violation shall be considered a separate offense, and each day on which a violation occurs or continues to occur shall be considered a separate offense.

Acts 2010, No. 579, §1.



RS 3:1418 - Adjudicatory proceedings

§1418. Adjudicatory proceedings

A. Findings of violations and imposition of penalties may be made only by a ruling of the commission based upon an adjudicatory proceeding held in accordance with the provisions of the Administrative Procedure Act and this Section.

B. Whenever the commissioner has any reason to believe that a violation of this Subpart or of any rules and regulations adopted pursuant to this Subpart has occurred, the commissioner may present the alleged violations to the commission for a determination.

C. A hearing officer shall be appointed by the office of the attorney general to preside over the hearing.

D. Notice of the alleged violation, the date of the adjudicatory hearing, and the conduct of discovery shall be as provided in the Administrative Procedure Act.

E. The ruling of the commission shall be in writing and provided to the person charged with the violation, as provided by the Administrative Procedure Act.

F. Any appeal from a ruling of the commission shall be in accordance with the Administrative Procedure Act.

Acts 2010, No. 579, §1.



RS 3:1419 - Penalty; fines

§1419. Penalty; fines

A. Whoever is found by the commission to have violated a provision of this Subpart or any rules or regulations adopted pursuant to this Subpart shall be fined not more than five hundred dollars per violation.

B. The commission may assess the cost of the adjudicatory proceeding and shall, by rule and regulation, determine the amount of costs to be assessed, which may include the cost of inspections, investigations, and laboratory analysis.

Acts 2010, No. 579, §1.



RS 3:1420 - Enforcement

§1420. Enforcement

A. The commissioner may seek to collect any fee, penalty, or cost that may be due under this Subpart or the rules and regulations adopted pursuant to this Subpart.

B. The commissioner may institute civil proceedings in any court of proper jurisdiction and venue in order to:

(1) Enforce the rulings of the commission; or

(2) Collect any fee, penalty, or cost due under the provisions of this Subpart or the rules and regulations adopted pursuant to this Subpart; or

(3) Seek injunctive relief to restrain and prevent violations of the provisions of this Subpart or of the rules and regulations adopted pursuant to this Subpart.

Acts 2010, No. 579, §1.



RS 3:1421 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

§1421. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1422 - Application of Subpart

§1422. Application of Subpart

None of the provisions of this Subpart apply to materials that are to be used in the manufacture of mixed fertilizer nor to fertilizers processed or manufactured in this state intended for sale or distribution in other states nor to fertilizers being transported through this state and destined for use in other states.

Acts 2010, No. 579, §1.



RS 3:1423 - Local regulations

§1423. Local regulations

A. The regulation of fertilizer is preempted by this Subpart. No municipality, parish, local governmental entity, or governing authority of any group or association, private or public, having jurisdiction over a specific geographic area shall enact ordinances, laws, subdivision restrictions, or regulations regarding fertilizers that in any way affect the registration, sale, or application of fertilizer, except as provided herein.

B. Municipalities, parishes, and local governmental entities or governing authorities of any group or association may request that the rules and regulations applicable to the distribution, sale, or application of fertilizer be amended to provide for specific problems encountered in or by the entity, group, or association. The following provisions shall govern any such request:

(1) The request shall be addressed to the commissioner.

(2) The commission shall conduct a hearing.

(3) The commission shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(4) The commissioner shall make the final determination as to the desirability of amending the state rules and regulations.

(5) If the commissioner determines that the rules and regulations should be amended, a rule or regulation consistent with the commissioner's determination shall be adopted by the commission in accordance with the Administrative Procedure Act. If the commissioner determines that the rules or regulations should not be amended, a written notice of the decision shall be provided to the requesting party.

C. Municipalities, parishes, and local governmental entities may petition the commissioner for approval of an ordinance applicable to the distribution, sale, or application of fertilizer. The governing authority of a public or private group or association may petition the commissioner for approval of restrictions applicable to the specific geographic area over which the group or association has jurisdiction. The procedure for obtaining such approval shall be as follows:

(1) The proposed ordinance or restrictions shall be sent to the commissioner who shall refer the ordinance to the commission for a hearing.

(2) The commission shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(3) Upon receipt of the recommendation of the commission, the commissioner shall approve or disapprove the proposed ordinance or restriction.

(4) Both the commission and the commissioner shall be guided by the provisions of this Section in making their respective determinations.

(5) The requesting party shall be notified by the decision in writing.

(6) Any governing authority aggrieved by a final decision of the commissioner shall have a right of judicial review of the administrative process pursuant to the provisions of the Administrative Procedure Act.

D. Notwithstanding the provisions of R.S. 3:1422, municipalities, parishes, and local governmental entities or governing authorities of a public or private group or association, having in effect, on July 1, 2008, an ordinance or restriction affecting the registration, sale, or application of fertilizer shall submit the ordinance to the commissioner on or before December 1, 2008, for approval pursuant to this Section. Any such ordinance or restriction received by the commissioner on or before December 1, 2008, shall continue in full force and effect unless the commissioner disapproves the ordinance or restriction in accordance with this Section. Any such ordinance not received by the commissioner on or before December 1, 2008, shall be void.

Acts 2010, No. 579, §1.



RS 3:1430.1 - Short title

SUBPART B. LOUISIANA AGRICULTURAL LIMING

MATERIALS LAW

§1430.1. Short title

This Subpart may be cited as the Louisiana Agricultural Liming Materials Law.

Acts 2010, No. 579, §1; Acts 2013, No. 26, §5, eff. May 23, 2013.



RS 3:1430.2 - Definitions

§1430.2. Definitions

As used in this Subpart, the following terms shall have the following meanings ascribed to them:

(1) "Agricultural liming materials" or "materials" means solid or liquid materials which contain calcium or magnesium and which are sold, offered for sale, or distributed for use in neutralizing acidity in agricultural soils.

(2) "Aragonite" means a soft calcite obtained from ocean deposits.

(3) "Brand" means any name, trademark, or other designation under which an agricultural liming material is sold.

(4) "Bulk" means in nonpackaged form.

(5) "Burnt lime" means a material made from limestone which consists primarily of calcium oxide or a combination of calcium and magnesium oxides.

(6) "Calcite liming material" means a material composed primarily of calcium carbonate.

(7) "Cement kiln dust" means waste dust produced in the manufacturing of cement.

(8) "Chalk" means a soft, friable, loosely consolidated material composed primarily of calcium carbonate.

(9) "Consumer" means any person who purchases agricultural liming materials for use on fields owned or leased by that person.

(10) "Distributor" means a person who sells, offers for sale, or distributes agricultural liming materials in this state on the wholesale level.

(11) "Dolomitic liming material" means a material composed of calcium and magnesium carbonates.

(12) "Ground shells" means a material obtained by grinding the shells of mollusks.

(13) "Hydrated lime" means a material made from burnt lime which consists primarily of calcium hydroxide and which may contain magnesium oxide or magnesium hydroxide, or both.

(14) "Jobber" means a person who buys or sells agricultural liming materials in this state for another person and who is paid commissions for his services.

(15) "Label" means any written or printed matter on or attached to a package of materials or an invoice for a shipment of bulk materials.

(16) "Lot" means the quantity of materials from which a sample has been taken and which the sample represents.

(17) "Manufacturer" means a person who produces agricultural liming materials which are sold, offered for sale, or distributed in this state.

(18) "Marl" means a granular or loosely consolidated earthy material composed primarily of seashell fragments and calcium carbonate.

(19) "Person" means any individual, partnership, corporation, association, or other legal entity.

(20) "Registrant" means a manufacturer who registers an agricultural liming material.

(21) "Retailer" means a person who sells agricultural liming materials to consumers in this state.

(22) "Ton" means two thousand pounds avoirdupois.

Acts 2010, No. 579, §1.



RS 3:1430.3 - Applicability

§1430.3. Applicability

A. The provisions of this Subpart shall apply only to materials which are sold, offered for sale, or distributed in this state for the purpose of decreasing the acidity of soils used for agricultural production.

B. Substances which are sold, offered for sale, or distributed in this state for use in the construction or building industries are specifically exempt from the provisions of this Subpart.

Acts 2010, No. 579, §1.



RS 3:1430.4 - Administration

§1430.4. Administration

A. The commission shall administer and enforce the provisions of this Subpart.

B. The commissioner shall employ such personnel as are necessary to implement the provisions of this Subpart.

C. The commission may adopt such rules and regulations as are necessary to implement the provisions of this Subpart. All rules and regulations adopted under the provisions of this Subpart shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 2010, No. 579, §1.



RS 3:1430.5 - Registration

§1430.5. Registration

A. No agricultural liming material shall be sold, offered for sale, or distributed in this state unless the material is registered with the commission.

B. Each manufacturer of an agricultural liming material sold, offered for sale, or distributed in this state shall be responsible for registering the material.

C. Each brand under which agricultural liming materials are sold, offered for sale, or distributed in this state shall be registered separately.

D. Applications for registration shall be submitted to the commission on or before the first day of April each year. Each application shall be accompanied by the appropriate fee, a copy of the label for the material, and such other information as the commission by rule may require.

E. If the application is approved, the registration shall be issued on or before the first day of July of the year in which the application was received. Each registration shall be valid for one year beginning on the first day of July of the year in which the registration was issued and ending on the last day of June of the following year.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1430.6 - Labeling

§1430.6. Labeling

Each package of agricultural liming materials sold, offered for sale, or distributed in this state shall contain a conspicuous and legible label attached to the package. If the materials are sold in bulk form, a copy of the label shall be attached to the invoice which is delivered to the person purchasing the materials. The label shall contain the following information:

(1) The name and the address of the principal office of the manufacturer.

(2) The brand name of the material.

(3) The type of the material.

(4) If the material is dolomitic limestone, the content of elemental magnesium.

(5) If the material is ground shells, the name of the mollusk from which the shells were obtained.

(6) The net weight of the material in the package.

(7) Such other information as the commission by rule may require.

Acts 2010, No. 579, §1.



RS 3:1430.7 - Reports; records

§1430.7. Reports; records

A. Each manufacturer shall submit quarterly reports to the commissioner. The quarters shall end on the last day of September, December, March and June. Reports shall be on forms supplied by the commissioner and shall be submitted on or before the thirtieth day after the last day of each quarter. Each report shall contain the following information:

(1) The name and the principal address of the manufacturer.

(2) The amount of each brand and type of material sold in this state.

(3) The name and the principal address of the person to whom the material was sold or delivered.

(4) Such other information as the commission by rule may require.

B. Each distributor, jobber, and retailer who sells, offers for sale, or distributes agricultural liming materials in this state shall keep adequate records to reflect the disposition of all materials in his possession. The records shall be kept for two years. The records required by this Subsection shall be kept in a form acceptable to the commissioner and shall be made available to the commissioner upon request. The records shall contain the following information:

(1) The name and the principal address of each person from whom the distributor, jobber, or retailer purchases or obtains materials.

(2) The name and the principal address of each person to whom the distributor, jobber, or retailer sells or delivers materials.

(3) The amount and type of materials involved in each transaction.

(4) Such other information as the commission by rule may require.

C. All reports and records required by this Section shall be confidential and shall be exempt from the Public Records Law.

Acts 2010, No. 579, §1; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1430.8 - Standards

§1430.8. Standards

A. All solid agricultural liming materials other than marl or chalk shall have a neutralizing value of at least ninety percent. All marl and chalk shall have a neutralizing value of at least fifty percent. The commission by rule shall establish minimum neutralizing values for industrial byproducts which are to be used as agricultural liming materials. Such rules shall be based upon the recommendations of the Louisiana Cooperative Extension Service.

B. Liquid or suspension materials shall have a neutralizing value of at least fifty percent.

C. The neutralizing value of a material shall be expressed as a percentage of the calcium carbonate equivalent.

D. The commission by rule shall classify substances which are harmful to plant growth and by rule shall establish the maximum amounts of these materials which may be present in agricultural liming materials which are sold, offered for sale, or distributed in this state.

E. Solid dolomitic liming materials shall contain at least six percent elemental magnesium derived from magnesium carbonate. Liquid or suspension dolomitic liming materials shall contain at least three percent elemental magnesium derived from magnesium carbonate.

F. Calcite liming materials shall contain less than six percent elemental magnesium.

G. Solid liming materials shall contain less than fifteen percent moisture.

H. The following materials shall meet the following screen standards:

(1) Aragonite: Ninety percent shall pass through a ten-mesh sieve and five percent shall pass through a one-hundred-mesh sieve.

(2) Burnt lime, finely ground limestone, and marl: Ninety-eight percent shall pass through a ten-mesh sieve and seventy percent shall pass through a one-hundred-mesh sieve.

(3) Ground limestone: Ninety percent shall pass through a ten-mesh sieve, fifty percent shall pass through a sixty-mesh sieve, and twenty-five percent shall pass through a one-hundred-mesh sieve.

(4) Ground shells: Fifty percent shall pass through a one-hundred-mesh sieve.

(5) Suspension materials: One hundred percent shall pass through a twenty-mesh sieve and sixty percent shall pass through a two-hundred-mesh sieve.

I. The state chemist shall determine the neutralizing value, the particle size, and the moisture content of all samples submitted for analysis. The commission in consultation with the state chemist by rule shall establish the method of analysis and the tolerance for all analyses.

Acts 2010, No. 579, §1.



RS 3:1430.9 - Complaints

§1430.9. Complaints

A. Any person who believes that he has suffered damages because he purchased materials which do not meet the standards set forth in R.S. 3:1430.8 or because the amount of materials delivered was less than the net weight stated on the package or on the invoice may file a damage complaint with the commissioner.

B. All damage complaints shall be in writing, shall be on forms prescribed by the commissioner, shall be signed by the complainant, and shall be filed within fifteen days after the date of the sale or the date the deficiency was discovered, whichever is later. Failure to file a timely complaint shall not affect the right of the complainant to institute legal proceedings to recover the damages.

C. Each person who files a damage complaint shall allow the commissioner to inspect and sample the allegedly deficient material.

Acts 2010, No. 579, §1.



RS 3:1430.10 - Violations

§1430.10. Violations

The following actions are prohibited:

(1) The sale, offering for sale, or distribution of materials which are not registered with the commissioner.

(2) The sale, offering for sale, or distribution of materials which do not meet the standards set forth in R.S. 3:1430.8.

(3) The sale, offering for sale, or distribution of agricultural materials in packages which contain less material than the net weight listed on the package.

(4) The sale, offering for sale, or distribution of bulk materials which contain less material than the net weight listed on the invoice.

(5) The making of false or misleading claims concerning any material on the label of the material, orally, on any printed matter, or through any medium.

(6) Any action which violates any provisions of this Subpart or any provision of the rules and regulations adopted under the provisions of this Subpart.

Acts 2010, No. 579, §1.



RS 3:1430.11 - Deficiency assessments; penalties; injunctive relief

§1430.11. Deficiency assessments; penalties; injunctive relief

A. The commission may impose the following deficiency assessments for the following violations:

(1) The deficiency assessments for the sale, offering for sale, or distribution of solid materials which do not meet the standard for neutralizing value shall be one percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(2) The deficiency assessments for the sale, offering for sale, or distribution of solid materials which do not meet the standard for magnesium content shall be one and one-half percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot by which the material fails to meet the standard.

(3) The deficiency assessments for the sale, offering for sale, or distribution of solid materials which do not meet the standard for moisture content shall be one and one-half percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(4) The deficiency assessments for the sale, offering for sale, or distribution of solid or suspension materials which do not meet screen standard shall be one percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(5) The deficiency assessments for the sale, offering for sale, or distribution of liquid or suspension materials which do not meet the standard for neutralizing value shall be one and one-half percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

(6) The deficiency assessments for the sale, offering for sale, or distribution of liquid or suspension materials which do not meet the standard for magnesium content shall be two percent of the invoice price of the lot from which the sample was taken for each percentage point, or fraction of a percentage point, of the total weight of the lot, by which the material fails to meet the standard.

B. The minimum penalty for the violations set forth in Subsection A of this Section shall be ten dollars. The maximum penalty for the violations set forth in Subsection A of this Section shall be an amount equal to twice the invoice price of the lot from which the sample was taken.

C. When the commission has evidence which indicates that a person has committed an offense for which the deficiency assessment is found in Subsections A through D of this Section, the commission shall notify the person, by certified mail, return receipt requested, of the facts involved in the alleged offense and the penalty set forth in Subsections A through D of this Section for the alleged offense. If the alleged violator contests the deficiency assessment in writing within fifteen days of the notice, the commissioner shall call a hearing to adjudicate the matter as provided in Subsection G of this Section. An appeal from a deficiency assessment shall be heard and decided in the same manner as provided for in this Section for the assessment of civil penalties.

D. All deficiency assessments assessed under this Section shall be paid by the person owing the assessment within thirty days of notice by the commissioner if the deficiency assessment is not contested and within thirty days of notice of the final decision if the assessment is contested.

E. The commission may assess a civil penalty for violations of R.S. 3:1430.10(3) and (4) in an amount equal to four times the value of the missing material. The value of the missing material shall be determined based on the price of the material as shown on the invoice. The commission may assess a civil penalty of not more than one thousand dollars for any other violation of the prohibitions set forth in R.S. 3:1430.10. Each day on which a violation occurs shall be considered a separate offense.

F. The commission may suspend or revoke the registration of any agricultural liming material for any violation of the provisions of this Subpart or of the rules and regulations adopted under the provisions of this Subpart.

G. Civil penalties may be assessed, and registrations may be suspended or revoked, only by a ruling by the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

H. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

I. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Subpart or of the rules and regulations adopted under the provisions of this Subpart in the district court for the parish in which the violation occurred.

Acts 2010, No. 579, §1.



RS 3:1430.12 - Fees

§1430.12. Fees

A. The annual fee for registering agricultural liming materials shall be fifteen dollars payable to the commission.

B. The late fee for each application to register an agricultural liming material, other than an application for initial registration, which is received after the first day of April of each year shall be fifty dollars payable to the commission.

C. Each manufacturer of agricultural liming materials which are sold, offered for sale, or distributed in this state shall pay to the commission a fee of ten cents on each ton of materials delivered in this state. The fee imposed by this Subsection shall be paid quarterly at the same time the tonnage reports required by R.S. 3:1430.7 are submitted to the commissioner; however, the minimum fee due for each quarter shall be ten dollars.

Acts 2010, No. 579, §1; Acts 2012, No. 17, §1.



RS 3:1430.13 - Disposition of fees and penalties

§1430.13. Disposition of fees and penalties

A. All fees and penalties provided for in this Part shall be paid to the commission and disposed of as provided in this Section.

B. All deficiency assessments imposed under the provisions of R.S. 3:1430.11(A), (B), (C), or (D) shall be paid to the consumer if the identity of the consumer can be ascertained.

C. All fees, all deficiency assessments imposed under the provisions of R.S. 3:1430.11(A), (B), (C), or (D) for which the consumer cannot be ascertained, and all penalties imposed under the provisions of R.S. 3:1430.11(E), subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

D. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of the funds paid into the state treasury under the provisions of Parts II and III of this Chapter into the Feed and Fertilizer Fund. The funds are to be used for the expenses of the programs established for the purposes of Parts II and III of this Chapter and for the other purposes for which funds in the Feed and Fertilizer Fund may be used as determined by the commissioner.

Acts 2010, No. 579, §1; Acts 2011, No. 31, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1431 - Terms defined

PART IV. SEEDS

§1431. Terms defined

As used in this Part, the following terms have the meanings given:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this Part.

(2) "Agricultural seed" means any lawn, flower, oil, grass, forage, cereal, fiber, or other kinds of crop seed sold, offered for sale, or used in Louisiana for agricultural or other purposes, and any combinations of such seeds.

(3) "Certified seeds", "registered seeds", and "foundation seeds" are seeds which have been inspected and sampled during their period of growth and preparation for market by the commissioner, or by the inspection official of the state in which the seeds were grown, and which have been found to conform to the regulations issued by the commission under this Part.

(4) "Commission" means the Agricultural Chemistry and Seed Commission.

(5) "Commissioner" means the commissioner of agriculture and forestry.

(6) "Crop" means any cultivated plants that produce agricultural produce such as grains, seeds, fruits, vegetables, or flowers.

(7) "Dormant" means viable seed, excluding hard seed, which fails to germinate when provided the specified germination conditions for the kind of seed in question.

(8) "Farm" means a piece or tract of land on which an agricultural, vegetable, or flower crop is grown or allowed to grow.

(9) "Flower seeds" are seeds of all plants grown for ornamental purposes for domestic or commercial use.

(10) "Germination" is the percentage of seeds capable of producing normal seedlings under ordinarily favorable conditions. Broken, weak, malformed, and obviously abnormal seedlings are not considered as having germinated.

(11) "Hard seeds" are the percentage of seeds which, because of hardness or impermeability, do not absorb moisture or germinate under prescribed tests but remain hard during the period prescribed for germination of the kind of seed concerned.

(12) "Hybrid" is one or more crosses of inbreeds of the same kind of seed; for example, hybrid corn.

(13) "Inert matter" is all matter not seeds including pieces of broken and damaged seeds one-half or less than the original size, sterile florets, fungus bodies, stones, and all matter considered as inert by the Association of Official Seed Analysts Rules for Testing Seeds.

(14) "Kind" is one or more related species which singly or collectively is known by one common name; for example, corn, beans, lespedeza.

(15) "Labeling" includes all labels and other written, printed, or graphic representations accompanying and pertaining to any seed, whether in bulk or containers. Labeling includes invoices and other bills of shipment when sold in bulk. The labels shall be uniform in accordance with the standards adopted by the Association of Southern Seed Control Officials.

(16) "Lot of seed" is a definite quantity of seeds identified by a lot number or mark, every portion or bag of which is uniform, within permitted tolerances, relative to the factors which appear in the labeling.

(17) "Minor violation" means a violation of noncompliance that does not create a competitive disadvantage for licensees in full compliance, is not a violation that adversely affects human health, safety or the environment, is not a violation performed with malicious, deliberate or fraudulent intent, and is not a repetitive violation.

(18) "Mixed seeds" are seeds of more than one kind or variety when each kind or variety is present in excess of five percent of the whole.

(19) "Noxious weeds" are weeds that are highly destructive and difficult to control by good cultural practices and the use of herbicides.

(20) "Origin" means place, state, or foreign country where grown.

(21) "Other crop seeds" are the seeds of all kinds or varieties not of the kind or variety declared on the label.

(22) "Person" means any individual, firm, corporation, association, or partnership.

(23) "Prohibited noxious weed seeds" means any weed seeds that are prohibited from being present in agricultural, vegetable, flower, tree, or shrub seed.

(24) "Pure seeds" are all seeds of the kind and variety under consideration, whether shriveled, cracked, or otherwise injured, and pieces of seeds larger than one-half the original size.

(25) "Retail seedsman" means any person who sells seed at retail directly to the consumer either in quantities of not less than one pound or any quantity including closed containers of less than one pound.

(26) "Seed" is a propagative part of a plant capable of producing a new plant, including but not limited to those parts commonly referred to as seeds, bulbs, roots, tubers, and other propagating stock.

(27) "Stop order" is any written or printed notice given by the commissioner of the Department of Agriculture and Forestry or his authorized agents, to the person with a lot of seed, directing the person not to sell or offer for sale the seed until the requirements of this Part and regulations promulgated hereunder have been complied with and a written release is issued. Such seeds may be released for sale as feed.

(28) "Treated" means that the seed has received an application of a substance or that it has been subjected to a process for which a claim is made.

(29) "Variety" is a subdivision of a kind characterized by growth, plant, fruit, seed, or other characteristic by which it can be differentiated from other seeds of the same kind.

(30) "Vegetable seeds" are seeds of vegetable crops grown in gardens or on truck farms.

(31) "Weed seeds" are seeds of all plants that are considered to be undesirable or troublesome in an area where the plant is not wanted.

Amended by Acts 1954, No. 439, §1; Acts 1975, No. 766, §1; Acts 1977, No. 149, §1; Acts 1978, No. 34, §1; Acts 1988, No. 229, §1; Acts 1990, No. 28, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §§1 and 6, eff. May 23, 2013.



RS 3:1432 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

§1432. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1433 - Powers and responsibilities of commission

§1433. Powers and responsibilities of commission

A. The commission shall:

(1)(a) Make rules and regulations governing the methods of sampling, inspecting, and making analysis tests and examinations of all seeds and other propagating stock;

(b) Establish the standards and tolerances to be allowed in the administration of this Part;

(c) Make rules and regulations governing the conditions for growing, harvesting, processing, preparing for market, labeling, distributing, and marketing seeds and propagating stock as certified, registered, or foundation;

(d) Set forth in its rules the minimum requirements of varietal purity and mechanical standards as a condition to sale or distribution as certified, registered, or foundation seeds or other propagating stock;

(e) Make rules and regulations establishing a reasonable schedule of charges to persons for each sample of seed tested by the Louisiana Seed Testing Laboratory, establishing a reasonable fee schedule to be charged for making application for inspection and field inspection for certification of seed, and establishing a reasonable fee schedule to be charged for printing certified tags, provided there shall be no charge for the testing of official samples submitted by duly authorized agricultural inspectors for law enforcement purposes; and

(f) Make all rules and regulations pertaining to the enforcement of this Part.

(2) Limit the sale and distribution of seeds for the production of agricultural, vegetable, or flower crops to certified seeds or planting stock when the commission determines that the limitation will best serve the crop industry.

(3) In making rules and regulations, give consideration to the following with respect to each kind of seed or other propagating stock regulated by this Part:

(a) The minimum requirements of varietal purity and mechanical standards.

(b) The kind, quality, and estimated amounts to be available for sale in Louisiana during the next succeeding crop season.

(c) The demand in Louisiana.

(d) The agricultural practices for production in Louisiana as compared with the practice in other states.

(e) The accepted cultural and trade practices prevailing in other states with respect to offering and displaying for sale, labeling, sampling, and making analyses.

(f) The general welfare of growers in Louisiana.

(4) Hold hearings on alleged violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(5) Advise the commissioner on the civil penalties to be imposed or the injunctive or other civil relief to be sought to punish and restrain violations of the provisions of this Part or of the rules and regulations adopted pursuant to this Part.

(6) Perform such other advisory functions as the commissioner may assign to the commission.

(7) Declare plants to be weeds or noxious weeds in all or part of the state and to prohibit, restrict, or regulate the sale, distribution, movement, and use of weed seeds or noxious weed seeds by regulations adopted pursuant to this Part.

B. The commission may adopt rules establishing user fees to be charged for all services provided by the commission and establishing regulatory fees to be charged for all regulatory functions performed by the commission. The rules shall be adopted in accordance with the Administrative Procedure Act. The amount of the user fees shall be based on the cost of the services provided. The amount of the regulatory fees shall be based on the cost of the regulatory functions performed.

Amended by Acts 1952, No. 372, §1; Acts 1954, No. 439, §2; Acts 1975, No. 766, §2; Acts 1977, No. 149, §2; Acts 1988, No. 163, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1434 - Powers and duties of the commissioner

§1434. Powers and duties of the commissioner

The commissioner shall:

(1) Enforce this Part and all rules and regulations made and adopted by the commission.

(2) Sample, inspect, test, and make analyses of agricultural, vegetable, and flower seeds transported, offered for sale, sold, or distributed in Louisiana for planting purposes; determine whether the seeds are in compliance with this Part and with rules and regulations made under this Part; and notify promptly the person who transported, distributed, sold, or offered for sale the seeds of any violation.

(3) Carry out and enforce the rules and regulations made pertaining to certified, registered, or foundation seeds or planting stock and to the limiting of planting of a crop to certified seed, when such is prescribed.

(4) Require reports necessary to administer this Part and rules and regulations made under this Part.

(5) Collect, administer, and disburse the proceeds of the assessment, fees, interest, penalties, and other monies collected pursuant to this Part.

Amended by Acts 1977, No. 149, §2; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1435 - Authority of the commissioner

§1435. Authority of the commissioner

The commissioner may:

(1) Employ agents necessary to enforce this Part and the rules and regulations made under this Part.

(2) In order to have access to seeds subject to this Part, enter, during regular business hours, any public or private premises where agricultural, vegetable, or flower seeds or other propagating stock is sold, offered for sale, or distributed.

(3) Issue and enforce a stop order to the person with a lot of seed or other propagating stock that the commissioner finds, or has good reason to believe, is in violation of this Part or the rules and regulations made under this Part.

(4) Establish and maintain a seed laboratory; employ a State seed analyst, other analysts, and other personnel whose work he shall direct and supervise; and incur such other expenses necessary to comply with this Part.

(5) Make purity and germination tests of seeds for persons on request. The analyses shown by this test shall be for the information of the person requesting the test only and shall not be made the basis of the guaranteed analysis of the seeds required by R.S. 3:1436.

(6) Enter, either directly or through a duly authorized agent, the premises of any person producing, processing, distributing, or selling seeds and examine that person's books, accounts, and records, and obtain any other information necessary, for purposes of enforcing the provisions of this Part and the regulations adopted pursuant to this Part.

(7) Seek and obtain injunctive or other civil relief to restrain and prevent violations of this Part, or rules and regulations adopted pursuant to this Part, or orders and rulings issued by the commissioner pursuant to this Part.

(8) Institute civil proceedings to enforce his orders or rulings, collect any assessments, late fees, fines, penalties, or costs due under this Part or to otherwise enforce the provisions of this Part or rules and regulations adopted pursuant to this Part.

Amended by Acts 1977, No. 149, §3; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1436 - Labeling of seeds

§1436. Labeling of seeds

Each container of agricultural, vegetable, or flower seeds, or other propagating stock that is sold or offered for sale in Louisiana for planting purposes shall bear thereon or have attached thereto in a conspicuous place a label plainly written or printed in the English language. The label shall give the following information:

(1) For all agricultural, vegetable, and flower seeds treated as defined in this Part for which a separate label may be used:

(a) A word or statement indicating that the seed has been treated.

(b) The commonly accepted coined, chemical or abbreviated chemical or generic name of the applied substance or description of the process used.

(c) If the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed, or oil purposes". The caution for mercurials and similarly toxic substances shall be a poison statement or symbol.

(d) If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).

(2) On agricultural seeds:

(a) Except as otherwise provided herein, the commonly accepted name of the kind and variety of each agricultural seed component in excess of five percent of the whole, and the percentage of weight of each in the order of its predominance. The provisions of this Subparagraph shall not prohibit the sale of wheat and oat seeds that are labeled "variety not stated" and that meet the other requirements of this Part. The commission may adopt rules and regulations governing the sale and labeling of variety not stated wheat and oat seeds. Hybrids shall be labeled as hybrids.

(b) The number or other lot identification.

(c) The origin of the seed. If the origin is not known, that fact shall be stated.

(d) The percentage by weight of all weed seeds.

(e) The name and number per pound of each kind of noxious weed seed.

(f) The percentage by weight of crop seeds other than those required to be on the label.

(g) The percentage by weight of inert matter.

(h) For each named agricultural seed: the percentage of germination, exclusive of hard seed; the percentage of hard seed when present; and the calendar month and year the test was completed to determine such percentages.

(i) Name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

(3) On vegetable seeds in containers of more than one pound:

(a) The name of the kind and variety of the seed.

(b) The number or other lot identification.

(c) The percentage of germination.

(d) The calendar month and year the test to determine the percentages was completed.

(e) Name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state.

(f) For seeds which germinate less than the standards established by the commission, the words "Below Standard" printed or written in ink, in not less than eight-point type, on the face of the label in addition to all other information required.

(4) On vegetable seeds in containers of one pound or less which germinate equal to or above the standards established by the commission under the provisions of R.S. 3:1433(3)(a):

(a) The name of each kind and variety of seed, and if there are two or more kinds or varieties present, the percentage of each, and further, that in the case of any such component which is a hybrid seed, it shall be designated as hybrid on the label.

(b) The lot number or other lot identification.

(c) The name and address of the person who transports, delivers for transportation, sells, offers for sale, or exposes for sale the seed in this state.

(d) The calendar month and year of the germination test.

(5) On vegetable seeds in containers of one pound or less that germinate less than the standards established by the commission under the provisions of R.S. 3:1433(3)(a):

(a) The name of each kind and variety of seed, and if two or more kinds or varieties are present, the percentage of each, and further, that in the case of any such component which is a hybrid seed, it shall be designated as hybrid on the label.

(b) For each named kind and variety of seed, the percentage of germination.

(c) The word "Below Standard" in not less than eight-point type.

(d) The lot number or other lot identification.

(e) The calendar month and year the germination tests were completed.

(f) The name and address of the person who transports, delivers for transportation, sells, offers for sale, or exposes for sale the seed in this state.

(6) On every separate package of flower seeds and other propagating stock:

(a) The name of the kind and variety of the seeds.

(b) The lot number or other lot identification.

(c) The year for which the seeds were packed for sale.

(d) The name and address of the person who labels, distributes, offers for sale, exposes for sale, or sells the seed in this state.

(7) On combination mulch, seed, and fertilizer products:

(a) The word "combination" followed by the words "mulch-seed-fertilizer" must appear on the upper thirty percent of the principal display panel. The word "combination" must be the largest and most conspicuous type on the container, equal to or larger than the product name. The words "mulch-seed-fertilizer" shall be no smaller than one-half the size of the word "combination" and in close proximity to the word "combination". These products shall contain a minimum of seventy percent mulch.

(b) Analysis label - Agricultural, lawn, and turf seeds placed in a germination medium, mat, tape, or other device or mixed with mulch shall be labeled as follows:

(i) Product name.

(ii) Lot number.

(iii) Percentage by weight of pure seed of each kind and variety named which may be less than five percent of the whole.

(iv) Percentage by weight of other crop seeds.

(v) Percentage by weight of inert matter which shall not be less than seventy percent.

(vi) Percentage by weight of weed seeds.

(vii) Name and number of noxious weed seeds per pound, if present.

(viii) Percentage of germination and hard seed of each kind or kind and variety named and date of test.

(ix) Name and address of the person who labels the seed.

Amended by Acts 1952, No. 127, §1; Acts 1975, No. 766, §3; Acts 1977, No. 149, §4; Acts 1978, No. 34, §2; Acts 1986, No. 190, §1; Acts 1988, No. 213, §1; Acts 1993, No. 140, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1437 - Registration of seed dealers

§1437. Registration of seed dealers

A. Every person, except persons exempt by R.S. 3:1445, who sells, distributes, or offers or handles for sale agricultural, vegetable, or flower seeds or other propagating stock of one pound or more in weight shall register with the commissioner as a seed dealer. Every seed dealer shall register the number and location of each place of business at which the seeds are sold, distributed, or offered or handled for sale. The commissioner shall issue to the registered seed dealer a license to engage in the business.

B. The commissioner shall issue a license on an annual basis with licenses expiring on the first day of July of each year following the issuance date. The commissioner shall establish the fee for the license. The fee shall be established by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall not exceed one hundred dollars.

Amended by Acts 1975, No. 766, §4; Acts 1977, No. 149, §5; Acts 1988, No. 162, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1438 - Suspension or revocation of seed dealer license

§1438. Suspension or revocation of seed dealer license

Any licensee who violates any of the provisions of this Part or the regulations adopted under the provisions of this Part shall be subject to having his license suspended, revoked, or placed on probation, in addition to any other penalties authorized by this Part.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1439 - Failure of seed dealer to register; effect

§1439. Failure of seed dealer to register; effect

The commissioner may issue a stop order against any seed dealer who fails to comply with R.S. 3:1437.

Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012.



RS 3:1440 - Stop order

§1440. Stop order

A stop order shall prohibit further sale, exchange, movement, or distribution of seeds included in the order until the commissioner is satisfied that this Part and rules and regulations of the commission have been complied with and the commissioner has issued a written release to the person with such seed. After a stop order is given, the person receiving the stop order shall have thirty days within which to comply and to obtain a written release of the order. This Section shall not prevent the commissioner from proceeding in accordance with other Sections in this Part.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1441 - Seizure

§1441. Seizure

When the commissioner issues a stop order to a person with a lot of seed and such person fails to comply with this Part or the regulations of the commission, the commissioner shall seize the lot of seed and shall destroy the lot within thirty days, or shall dispose of it in the manner prescribed by the rules and regulations made by the commission.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1442 - Repealed by Acts 2003, No. 175, §2, eff. July 1, 2003.

§1442. Repealed by Acts 2003, No. 175, §2, eff. July 1, 2003.



RS 3:1443 - Disclaimer or nonwarranty clause of no effect

§1443. Disclaimer or nonwarranty clause of no effect

The use of a disclaimer or nonwarranty clause in any invoice, advertisement, or label pertaining to seeds shall not exempt a person from the provisions of this Part.

Amended by Acts 1977, No. 149, §5; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1444 - Prohibitions

§1444. Prohibitions

No person shall:

(1) Sell, offer for sale, transport, or distribute any agricultural, vegetable, or flower seeds unless the seeds have been tested in accordance with the rules and regulations adopted by the Agricultural Chemistry and Seed Commission. The commission by rule may require information relative to the test to be affixed to the packaging of the seeds.

(2) Sell, offer for sale, transport, or distribute any agricultural, vegetable or flower seeds that are not labeled in accordance with this Part or that have false or misleading labeling.

(3) Sell, offer for sale, transport, or distribute any agricultural, vegetable, or flower seeds for which there has been false or misleading advertisement.

(4) Sell, offer for sale, transport, or distribute any agricultural seeds containing noxious weed seeds, subject to tolerances and methods of determinations, in excess of those prescribed under this Part.

(5) Detach, deface, destroy, or use a second time any label provided for in this Part or the rules and regulations made by the commission.

(6) Alter or falsify any seeds, seed labels, seed tests, laboratory reports, records, or other documents to create a misleading impression as to kind, kind of variety, history, quality, or origin of seed.

(7) Disseminate any false or misleading advertisement concerning agricultural, vegetable, or flower seeds.

(8) Obstruct in any way any authorized person in the performance of his duties under this Part.

(9) Fail to comply with a stop order or to move or otherwise handle or dispose of any lot of seed held under a stop order, except with express permission of the commissioner for the purposes specified by him.

(10) Use relabeling stickers without having both the calendar, month, and year the germination test was completed and the lot number that matches the existing, original lot number.

(11) Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

Amended by Acts 1977, No. 149, §5; Acts 1978, No. 34, §1; Acts 1986, No. 190, §1; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2012, No. 146, §1, eff. May 14, 2012; Acts 2013, No. 26, §§1, 3, eff. May 23, 2013.



RS 3:1445 - Exemptions

§1445. Exemptions

A. The provisions of R.S. 3:1436 shall not apply:

(1) To common carriers with respect to seeds transported in the ordinary course of business as a carrier. R.S. 3:1436 shall apply to carriers engaged in processing or merchandising seeds subject to the provisions of this Part.

(2) To seeds sold from a duly labeled container and taken therefrom in the presence of the purchaser. In such case the container in which the seeds are sold may be unlabeled unless the purchaser requests a label.

(3) To agricultural seeds when grown, sold, and delivered by the producer on his own premises when the growing of crops for reproductive purposes is not the primary farming occupation of the producer. If the seeds are advertised for sale through any medium or if the seeds are delivered by a common carrier, except for the purpose of recleaning, they shall be labeled in accordance with this Part.

B. The provisions of R.S. 3:1444 shall not apply:

(1) To seeds not intended for planting purposes.

(2) To seeds in storage in, consigned to, or being transported to seed cleaning or processing establishments for cleaning and processing only. Any labeling or representation that is made with respect to the unclean seeds shall be subject to this Part.

(3) To agricultural seeds when grown, sold, and delivered by the producer on his own premises when the growing of crops for reproductive purposes is not the primary farming occupation of the producer. If the seeds are advertised for sale through any medium or if the seeds are delivered by a common carrier, except for the purpose of recleaning, they shall be labeled in accordance with this Part.

(4) To seeds which are incorrectly labeled or represented as to kind, variety and origin if the seeds cannot be identified by examination, unless the person responsible for labeling failed to obtain an invoice or grower's declaration giving kind, variety, and origin.

Amended by Acts 1977, No. 149, §5; Acts 1987, No. 167, §1; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1446 - Penalty for violation; procedures for imposition of penalties

§1446. Penalty for violation; procedures for imposition of penalties

A. Whoever violates this Part or the rules and regulations made under this Part may be subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commission based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act and this Part as follows:

(1) The commission shall be convened by the commissioner for the purpose of hearing any alleged violation of this Part or any rule and regulation adopted pursuant to this Part.

(2) The commissioner shall appoint a hearing officer to preside over the hearing.

(3) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(4) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

(5) Nothing in this Section shall be construed as requiring the commission to institute adjudicatory proceedings for minor violations of this Part when the department believes that the public interest will best be served by a suitable notice of noncompliance in writing.

Amended by Acts 1977, No. 149, §5; Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1447 - Secretary of state as agent for service

§1447. Secretary of state as agent for service

Any person who is not a resident of or domiciled within the state of Louisiana, and who, having no duly appointed agents for service of process within the state, engages in the business of distributing, selling, or packaging seeds within the state of Louisiana, does by such act appoint the secretary of state as his agent for service of process of any legal document and submits to the jurisdiction of any court within the parish where he engages in that business, as if such person were a citizen of or domiciled within said parish.

Amended by Acts 1977, No. 149, §5.



RS 3:1448 - Regulatory fee

§1448. Regulatory fee

The commission may charge a regulatory fee on all seeds sold in Louisiana. The fee shall be established by rule adopted in accordance with the Administrative Procedure Act. The proceeds of the fee shall be used to defray the costs of regulating the seed industry in Louisiana. The fee shall be collected at the first point of sale in Louisiana. The amount of the fee shall be based on the cost of regulating the seed industry and shall not exceed twenty cents per one hundred pounds of seed.

Added by Acts 1988, No. 178, §1; Acts 2003, No. 175, §1, eff. July 1, 2003.



RS 3:1449 - Disposition of funds; Seed Fund

§1449. Disposition of funds; Seed Fund

A. All assessments, fees, penalties, and other funds received under the provisions of this Part shall be disposed of in accordance with the following provisions:

(1) All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Seed Fund.

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of the powers and duties granted to the commission and the commissioner of agriculture and forestry under this Part.

Acts 2003, No. 175, §1, eff. July 1, 2003; Acts 2013, No. 26, §1, eff. May 23, 2013.



RS 3:1551 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

PART II. FRAUD OF NURSERYMEN

§1551. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1552 - Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.

§1552. Repealed by Acts 2013, No. 26, §3, eff. May 23, 2013.



RS 3:1601 - PLANT DISEASES

CHAPTER 12. PLANT DISEASES

PART I. BOLL WEEVIL ERADICATION LAW

§1601. Short title

This Part may be cited as the "Louisiana Boll Weevil Eradication Law".

Acts 1992, No. 58, §1.



RS 3:1602 - Legislative findings and purpose

§1602. Legislative findings and purpose

The legislature hereby finds and declares that the boll weevil has for many years been a public nuisance, a pest, and a menace to the cotton industry. The boll weevil has caused the destruction of vast quantities of cotton and thereby imposed severe economic losses upon cotton producers in the state. Due to the interstate nature of the boll weevil infestation, it is necessary to secure the cooperation of cotton producers and other state and federal governments to carry out a program of boll weevil suppression and eradication. The purpose of this Part is to secure the suppression or eradication of the boll weevil and to cooperate with state and federal agencies in the administration of cost-sharing programs for the suppression or eradication of the boll weevil.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1603 - Definitions

§1603. Definitions

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Affected cotton producer" means a cotton producer as defined herein and the term "affected cotton producer" as used herein shall also include landlords of share tenants and landlords of cash tenants.

(2) "Assessment" means the amount charged to each cotton producer to finance, in whole or in part, a program to suppress or eradicate the boll weevil in the state. The charge to the producer will be calculated on a per acre basis.

(3) "Boll weevil" means any Anthonomus grandis Boheman in any stage of development.

(4) "Certificate" means a document issued or authorized by the commissioner indicating that a regulated article is not contaminated with boll weevils.

(5) "Commission" means the Louisiana Boll Weevil Eradication Commission established in this Part.

(6) "Commissioner" means the commissioner of the Department of Agriculture and Forestry, or his duly authorized designee.

(7) "Cotton" means any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(8) "Cotton producer" means any person who is actively and directly engaged in the production, planting, growing, or farming of cotton for market, or otherwise actively causing cotton to be produced for market.

(9) "Department" means the Louisiana Department of Agriculture and Forestry.

(10) "Eradication zone" means any area or areas of the state, designated by the commissioner, where boll weevil eradication programs will be undertaken.

(11) "Host" means any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(12) "Infested" means actually infested with a boll weevil or so exposed to infestation that it would be reasonable to believe that an infestation exists.

(13) "Move" means to ship, offer for shipment, deposit for transmission by mail, receive for transportation, carry, or otherwise transport, move or allow to be moved.

(14) "Noncommercial cotton" means any cotton intended for purposes other than processing, including but not limited to cotton planted for ornamental purposes and volunteer cotton.

(15) "Permit" means a document issued or authorized by the commissioner to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing.

(16) "Person" means any individual, firm, company, corporation, partnership, society, association, or other business or public entity.

(17) "Regulated article" means any article of any character carrying or capable of carrying the boll weevil, including but not limited to cotton plants, seed cotton, cottonseed, other hosts, gin trash, gin equipment, mechanical cotton pickers, and other equipment associated with cotton production, harvesting, or processing.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1604 - Boll Weevil Eradication Commission

§1604. Boll Weevil Eradication Commission

A. In accordance with R.S. 36:901, the Boll Weevil Eradication Commission is hereby created within and is transferred to the Department of Agriculture and Forestry and shall consist of eight members as follows:

(1) Two cotton producers appointed by the commissioner from a list of six persons nominated by the Louisiana Farm Bureau Federation.

(2) Two cotton producers appointed by the commissioner from a list of six persons nominated by the Louisiana Cotton and Grain Association.

(3) One cotton producer to be appointed by the commissioner from a list of nominees submitted by the chairman of the House Committee on Agriculture, Forestry, Aquaculture and Rural Development and a list of nominees submitted by the chairman of the Senate Committee on Agriculture, Forestry, Aquaculture and Rural Development.

(4) The chancellor of the LSU Agricultural Center, or his designee, who shall serve as an ex officio member in an advisory capacity.

(5) A member of the Louisiana Agricultural Consultants Association selected by the executive board of the association, who shall serve as an ex officio member in an advisory capacity.

(6) The commissioner, or his designee, who shall serve as an ex officio member and shall have all of the same rights and responsibilities as the appointed members.

B. The commissioner shall appoint an alternate member for each member he appoints. The alternate member shall be appointed from the same list of nominees and in the same manner as the appointed member. Any designee or alternate who attends a meeting as a representative of a member shall have the same rights, powers, and privileges, including voting rights, as the member he represents.

C. In the event that any cotton producer member of the commission ceases to be a cotton producer, that member shall not be eligible to continue membership on the commission, and his alternate member shall fill the member's vacancy, on an interim basis, until such time as the vacancy is filled as provided in Subsection G of this Section.

D. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

E. Members shall serve terms concurrent with the commissioner making the appointment. The organizations authorized to make nominations for appointment to the commission shall file the initial list of nominees for appointment within thirty days after August 21, 1992. Thereafter, each organization shall file a list of nominees with the commissioner no later than June thirtieth of the year of the governor's inauguration.

F. The commissioner shall make all appointments no later than thirty days following the last day for submission of lists of nominees.

G. Whenever a vacancy of a member or alternate member occurs, the organization authorized to make nominations for appointment to the vacant position shall submit another list of nominees to the commissioner within thirty days of receipt of notice of the vacancy, and the commissioner shall appoint a nominee from the list to fill the vacancy of the member or alternate member. In the event of any failure to submit a list of nominees, the commissioner shall submit a person of his choice to the Senate for confirmation.

H. All books and records of account and minutes of proceedings of the commission shall be available for inspection and audit by the legislative auditor at any reasonable time.

I. The commissioner, upon recommendation of the commission, may appoint, subject to Senate confirmation, a director who shall be in the unclassified service of the state. The commissioner may employ all personnel necessary for the efficient and proper administration of this Part.

J. Members or alternate members of the commission shall not receive any salary or per diem for performing their duties as members. Members may receive a mileage allowance for mileage traveled in attending meetings, at a rate not to exceed that paid to state employees.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2008, No. 64, §1, eff. June 5, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 310, §1, eff. May 25, 2012.



RS 3:1604.1 - Powers and duties of the commission and commissioner

§1604.1. Powers and duties of the commission and commissioner

A. The commission shall have the following powers:

(1) To conduct investigations and hold hearings on alleged violations of rules or regulations of this Part.

(2) To advise the commissioner of the requirements involved in eradicating and controlling boll weevils.

(3) To advise the commissioner as to the findings of the commission.

(4) To advise the commissioner on the penalties to be imposed or the injunctive relief to be sought for violations.

(5) To adopt rules or regulations concerning quarantines, eradication zones, movement of regulated articles, regulation of activities affecting the boll weevil eradication program, and such other rules or regulations authorized by this Part.

(6) To call for and direct referendums authorized by this Part.

(7) To set penalties for failure to pay assessments.

(8) To adopt rules or regulations needed for the commission to carry out its duties and responsibilities pursuant to this Part.

B. The commissioner shall have the following powers:

(1) To administer and enforce the provisions and the rules or regulations adopted pursuant to this Part.

(2) To enter into any cooperative endeavor or cooperative agreement with any federal, state, or local agency as he deems necessary to further the purposes of this Part.

(3) To call, arrange, and manage any referendum under the direction of the commission.

(4) To collect, administer, and disburse the proceeds of the assessment levied and collected pursuant to this Part.

(5) To enter property to conduct inspections, examine and copy records, and carry out suppression or eradication activities as provided in this Part.

(6) To make final determinations regarding violations of any provision of this Part or of the rules or regulations adopted pursuant to this Part and to impose penalties for any such violations.

(7) To institute civil proceedings to enforce orders or rulings or other civil relief to collect any assessments, late fees, fines, penalties or costs due under this Part or otherwise enforce the provisions of this Part or rules or regulations adopted pursuant to this Part.

(8) To exercise any power authorized by this Part and to adopt rules or regulations necessary to carry out the duties and responsibilities pursuant to this Part.

Acts 2008, No. 64, §1, eff. June 5, 2008.



RS 3:1605 - Cooperative agreements

§1605. Cooperative agreements

The commissioner, through the commission, is authorized to carry out programs to suppress or eradicate the boll weevil in the state. The commissioner is authorized to cooperate with any agency of the federal government, any state, any other agency in the state or in the region, or any person engaged in growing, processing, marketing, handling cotton, or any group of such persons in programs to effectuate the purposes of this Part and may enter into written agreements, including cooperative endeavor agreements, to effectuate such purposes. Such agreements may provide for cost sharing, and for division of duties and responsibilities under this Part and may include other provisions generally to effectuate the purposes of this Part.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1606 - Entry of premises; eradication activities; inspections

§1606. Entry of premises; eradication activities; inspections

A. The commissioner may enter cotton fields, cotton processing facilities, any means of conveyance within this state, and any other property or premises, other than dwellings, to inspect for boll weevil infestations, to examine and copy records, and to carry out suppression or eradication activities, including but not limited to treatment with pesticides, sampling, monitoring, and destruction of growing cotton or other host plants, as may be necessary to carry out the provisions of this Part.

B. In circumstances not covered by Subsection A of this Section, the commissioner may apply to the district court for the parish in which the entry is to occur for a warrant or warrants authorizing the right of entry to any dwelling for the purpose of carrying out the provisions of this Section or other activities authorized by this Part.

C. The commissioner may issue subpoenas to compel the attendance of witnesses or the production of records or things anywhere in the state at a deposition or at a hearing before the commission for the purposes of carrying out the provisions of this Part.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1607 - Reports

§1607. Reports

Every person growing cotton in the state shall furnish to the commissioner, on forms specified by the commissioner, such information as the commissioner may require concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or grown for any other purposes.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1608 - Quarantine; rules and regulations

§1608. Quarantine; rules and regulations

A. The commission may adopt rules and regulations concerning quarantines including procedures for quarantining, the storage or other handling of regulated articles, and the movement of regulated articles into or from quarantined areas.

B. The commission shall determine when such action is necessary, or appears reasonably necessary, to prevent or retard the spread of the boll weevil.

C. The commission may adopt rules and regulations governing the movement of articles from other states or portions thereof into this state when such state is known to be infested with the boll weevil.

D. The adoption of all rules and regulations shall be done in accordance with the Administrative Procedure Act and sound principles of quarantine.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1609 - Eradication zones; participation in eradication program; penalty fees

§1609. Eradication zones; participation in eradication program; penalty fees

A. The commission may designate by rule or regulation, one or more areas of the state as eradication zones where boll weevil eradication programs will be undertaken.

B. The commission may adopt rules and regulations regarding areas where cotton cannot be planted within an eradication zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety.

C. The commission may adopt rules and regulations prohibiting the planting of noncommercial cotton in such eradication zones, and requiring that all cotton producers of commercial cotton in the eradication zones participate in a program of boll weevil eradication, including payment of assessments, as prescribed in the rules and regulations. Notice of such prohibition and requirement shall be given by publication for one day each week for three successive weeks in a newspaper having general circulation in the affected area.

D. The commission may set, by rule or regulation, a reasonable schedule of penalty fees to be assessed when cotton producers in designated eradication zones do not meet the requirements of rules or regulations adopted by the commission with respect to reporting of acreage and participation in the payment of assessments as prescribed by regulation. Such penalty fees shall not exceed a charge of twenty-five dollars per acre per year.

E. When a cotton producer fails to meet the requirements of rules and regulations adopted by the commission, the commissioner may destroy cotton in eradication zones which is not in compliance with such rules and regulations, provided notification of such proposed action by the commissioner, not less than twenty-one days prior to such action being taken, has been properly filed and maintained in accordance with the central registry provisions of R.S. 3:3651 et seq., and any secured party of any cotton producer has been notified by the commissioner of such proposed action by registered or certified mail, return receipt requested, within said delay. Costs incurred by the commissioner shall be assessed against the cotton producer.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1610 - Destruction or treatment of cotton in eradication zones

§1610. Destruction or treatment of cotton in eradication zones

A. The commissioner may destroy or, at his discretion, cause to be treated with pesticides, volunteer or other noncommercial cotton and may establish procedures for the purchase and destruction of commercial cotton in eradication zones when the commissioner deems such action necessary to effectuate the purposes of this Part.

B. No payment shall be due from or made by the commissioner to anyone, including the cotton producer, owner, or lessee for the destruction or injury of any cotton which was planted in an eradication zone after publication of notice as provided in this Part, or was otherwise handled in violation of this Part, or the rules and regulations adopted under the provisions of this Part.

C. The commissioner shall pay for losses resulting from the destruction of cotton which was planted in such zones prior to publication of such notice.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1611 - Rules and regulations

§1611. Rules and regulations

A. The commission may adopt rules and regulations prohibiting or restricting the pasturage of livestock, entry by persons, and location of honeybee colonies or other activities affecting the boll weevil eradication program in any premises in an eradication zone which have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

B. The commission may adopt such other rules and regulations as it deems necessary to further effectuate the purposes of this Part. The adoption of all rules and regulations under the provisions of this Part shall be done in accordance with the Administrative Procedure Act.

Acts 1992, No. 58, §1.



RS 3:1612 - Penalties

§1612. Penalties

A. Any person who violates any of the provisions of this Part or the rules or regulations adopted under the provisions of this Part, or who alters, forges, or counterfeits, or uses without authority, any certificate or permit or other document provided for in this Part or in the rules or regulations adopted under the provisions of this Part, or who, except in compliance with the rules or regulations adopted by the commission, moves any regulated article which the commissioner found is infested by the boll weevil into this state from any other state shall be subject, in addition to any unpaid assessments or other unpaid fees associated with the eradication program, to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the violator. The commissioner, by rule, shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Acts 1992, No. 58, §1.



RS 3:1613 - Referendum; assessments

§1613. Referendum; assessments

A. At the request of the commission, the commissioner shall call a referendum among affected cotton producers on the question of whether an assessment shall be levied upon cotton producers in the eradication zone or zones to offset, in whole or in part, the cost of boll weevil suppression or eradication programs, including but not limited to all costs of any regulatory and enforcement activities of the department, authorized by this Part or any other law of the state. Such a referendum may be held on a regional basis.

B. The assessment levied under this Part shall be based upon the number of acres of cotton planted in the eradication area. The amount of the assessment, the period of time for which it shall be levied, how it shall be levied, and when it shall be paid shall be established by the commission by rules and regulations adopted in accordance with the Administrative Procedure Act.

C. All persons who were affected cotton producers in the calendar year prior to the referendum shall be entitled to vote in any such referendum and the commission shall determine any questions of eligibility to vote.

D. Each affected cotton producer shall be provided a ballot upon which to cast a vote for or against the boll weevil suppression or eradication program.

E. If two-thirds of those voting vote in favor of the assessment then the assessment shall be collected by the commissioner on behalf of the commission from the cotton producers.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 1995, No. 299, §1, eff. June 14, 1995; Acts 1997, No. 7, §1.



RS 3:1614 - Conduct of referendum; subsequent referendum

§1614. Conduct of referendum; subsequent referendum

A. The arrangements for and management of any referendum held under this Part shall be under the direction of the commission. The commission shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.

B. In the event any referendum conducted under this Part fails to receive the required number of affirmative votes, the commissioner, at the request of the commission, shall call other referendums or a re-vote of the same referendum.

C. After the passage of any referendum, the affected cotton producers, upon petition by one-third of the cotton producers within a designated eradication zone, shall be allowed, by subsequent referendums, to vote on whether to modify or eliminate the assessments. Passage of the question called in any subsequent referendum requires that a two-thirds majority of those voting approve the question. All the requirements for an initial referendum must be met in subsequent referendums.

D. If any assessment is modified or eliminated for any reason, then all assessments approved, levied, or otherwise collectible under this Part on the last date prior to any such modification or elimination of assessments taking effect shall remain valid and collectible as necessary to pay the financial obligations of the commission, until the financial obligations of the commission incurred in regard to that eradication zone are paid in full.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2003, No. 138, §1, eff. May 28, 2003.



RS 3:1615 - Boll Weevil Eradication Fund; disposition of funds

§1615. Boll Weevil Eradication Fund; disposition of funds

A. All assessments, fees, penalties, and other funds received under the provisions of this Part shall be disposed of in accordance with the following provisions:

(1) All fees, penalties, and all other funds received by the commission under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Boll Weevil Eradication Fund.

(3) All unexpended and unencumbered monies received from fees and penalties in the fund at the end of each fiscal year shall remain in the Boll Weevil Eradication Fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(4) All monies received from assessments shall be transferred directly to the Louisiana Agricultural Finance Authority to provide for the expenses of the program established by this Part.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part, as determined by the commissioner.

(2) To fund any and all costs related to the eradication of boll weevils, utilizing any or all powers granted to the Louisiana Agricultural Finance Authority.

C. The Louisiana Agricultural Finance Authority, on behalf of the commission or commissioner, may fund the anticipated funds appropriated from the Boll Weevil Eradication Fund, and fees, assessments, penalties, and funds excepted from deposit into the state treasury pursuant to Article VII, Section 9 of the Constitution of Louisiana into revenue bonds or other evidence of indebtedness for the purpose of financing the costs of the programs established in this Part, including without limitation any and all costs related to the eradication of boll weevils in any or all eradication zones. The Louisiana Agricultural Finance Authority may pledge those funds to secure the repayment of revenue bonds or other evidence of indebtedness issued by the Louisiana Agricultural Finance Authority in connection with this Part or to secure any agreement entered into in connection with the issuance of revenue bonds or other evidence of indebtedness for those purposes.

D. If fees, penalties, assessments, or funds are pledged by the Louisiana Agricultural Finance Authority to secure the repayment of revenue bonds or other evidence of indebtedness or are pledged to secure any other agreement entered into in connection therewith as permitted by this Part, the assessments levied at the time of delivery of the bonds or other evidence of indebtedness shall not be reduced until the bonds or other evidence of indebtedness have been repaid.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2011, No. 332, §1, eff. June 29, 2011; Acts 2012, No. 157, §1, eff. July 1, 2012.



RS 3:1616 - Failure to pay assessments

§1616. Failure to pay assessments

A cotton producer who fails to pay, when due and upon reasonable notice, any assessment levied under this Part, shall be subject to a per acre penalty as provided for by rules and regulations, in addition to the assessment.

Acts 1992, No. 58, §1; Acts 1994, 3rd Ex. Sess., No. 124, §1.



RS 3:1617 - Liens

§1617. Liens

A. The commissioner shall have a lien on cotton, or its proceeds, for the payment of assessments under this Part, which shall be of equal dignity with liens for ad valorem property taxes in favor of the state, provided notification of: (1) the name and address of each cotton producer subject to an assessment within fifteen days after determination thereof, (2) the imposition of any penalty and the name and address of the cotton producer subject thereto within ten days after the determination thereof, and (3) the date and location of any proposed execution or foreclosure action applicable to any cotton by a sheriff or the commissioner not less than twenty-one days prior to any sale or other disposition of the cotton, have been properly filed and maintained in accordance with the central registry provisions of R.S. 3:3651 et seq., and any secured party of any cotton producer has been notified by the commissioner of all actions described in (2) and (3) above by registered or certified mail, return receipt requested, within said delays. The commissioner is authorized to issue executions for the collections of such assessments in like manner as executions are issued for ad valorem property taxes due the state. It shall be the duty of each and every sheriff of this state and their lawful deputies, upon request of the commissioner, to levy and collect such executions and to make their return thereof to the commissioner in like manner as such tax executions are levied and return thereof made to parish tax collectors and tax commissioners; however, the commissioner shall be authorized to levy and collect his own executions. The commissioner may enforce the lien on cotton in the manner provided by law for enforcement of liens.

B. In the event that revenue bonds or other evidence of indebtedness are issued by the Louisiana Agricultural Finance Authority to finance the costs of programs established by this Part, the commissioner, or the Louisiana Agricultural Finance Authority on behalf of the commissioner, may pledge amounts collected in connection with the lien created by Subsection A of this Section to secure such revenue bonds or other evidence of indebtedness.

Acts 1994, 3rd Ex. Sess., No. 124, §1; Acts 2003, No. 138, §1, eff. May 28, 2003.



RS 3:1621 - To 1642 Repealed by Acts 1982, No. 198, 6, eff. Jan. 1, 1983.

§1621. §§1621 to 1642 Repealed by Acts 1982, No. 198, §6, eff. Jan. 1, 1983.



RS 3:1651 - Distribution of entomological work between entomologist of experiment stations and state entomologist

PART II. CROP PESTS AND DISEASES

§1651. Distribution of entomological work between entomologist of experiment stations and state entomologist

A. All of the entomological work of the state relating to demonstration, inspection, and quarantine work shall be conducted by the Department of Agriculture and Forestry and all of the investigational, experimental, and research work of an entomological nature shall be conducted by the experiment stations of Louisiana State University Agricultural Center. The head of the Department of Entomology at the Louisiana State University Agricultural Center shall have charge and direction of the entire entomological work of the stations.

B. There shall be a state entomologist appointed by the commissioner of agriculture and forestry who shall have charge of the entomological work of the department. The state entomologist shall be under the supervision and control of the commissioner of agriculture and forestry.

Amended by Acts 1952, No. 272, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1652 - Power of the Department of Agriculture and Forestry to control pests and diseases; rules and regulations; restricting importation

§1652. Power of the Department of Agriculture and Forestry to control pests and diseases; rules and regulations; restricting importation

The Department of Agriculture and Forestry shall have full and plenary power to deal with all crop and fruit pests and such contagious and infectious crop and fruit diseases as in the opinion of the entomologist, may be prevented, controlled, or eradicated; with full power to make, promulgate and enforce such rules, ordinances and regulations, and to do and perform such acts as, in the judgment of the entomologist, may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of all injurious crop and fruit pests and diseases. The rules, ordinances and regulations of the department shall have the force and effect of law five days after their promulgation in the official journal of the state. The department may prohibit or regulate the shipment or bringing into this state of any plants, farm products, or other articles of any nature or character whatsoever from any state, territory, or foreign country, when in the opinion of the entomologist the prohibition or regulation is necessary.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1653 - Penalty for violating rules and regulations; enforcement of rules and regulations in court

§1653. Penalty for violating rules and regulations; enforcement of rules and regulations in court

A. A violator of any provisions of this Part or of any rule or regulation adopted under the provisions of this Part shall be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner of the Department of Agriculture and Forestry based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner, by rule, shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Acts 1990, No. 115, §1.



RS 3:1654 - Listing dangerous pests and diseases; bulletins; measures authorized in preventing spread of pest or disease; obstructing preventive measures

§1654. Listing dangerous pests and diseases; bulletins; measures authorized in preventing spread of pest or disease; obstructing preventive measures

A. The entomologist shall prepare and publish a list of dangerous crop and fruit pests, and infectious and contagious plant diseases, known or suspected to be present within the state, or which might be introduced, and may, at any subsequent time, amend the list. The entomologist, with the approval of the commissioner of agriculture and forestry, shall have printed from time to time bulletins containing such information, remedies, preventatives, etc., as he may consider necessary, including also the rules, ordinances, and regulations of the Department of Agriculture and Forestry, which bulletins shall be distributed to all farmers and other interested persons in the state.

B. When the entomologist suspects that any pest or plant disease, listed by him as dangerous, exists in any part of the state, he shall verify such suspicion and, if it be well-founded, said entomologist shall take immediate charge of infested or infected property and adopt such measures for the treatment or extermination of pest or disease as he may deem advisable.

C. The entomologist, or any of his duly authorized assistants, may inspect any building, warehouse, depot, or other place where property is located, or premises, nurseries, orchards, groves, or fields suspected to be infested or infected by any crop pest or disease, listed or bulletined by said entomologist, and if in his opinion it is necessary to destroy the property so infested or infected in order to prevent the further spread of the injurious crop pest or disease, he may destroy the property and without compensation to the owner of the infested or infected property.

D. Anyone who seeks to prevent any inspection under the direction of the Department of Agriculture and Forestry by the entomologist, or his authorized assistants, or who otherwise interferes with the agents or employees of the department or the entomologist while in the performance of their duties, shall be subject to the penalties provided in R.S. 3:1653.

Acts 1990, No. 115, §1.



RS 3:1655 - Entomologist to prepare rules and regulations; fees; Horticulture and Quarantine Fund; disposition of funds

§1655. Entomologist to prepare rules and regulations; fees; Horticulture and Quarantine Fund; disposition of funds

A. The state entomologist shall prepare rules and regulations in accordance with this Part, which shall become effective on the approval of the commissioner of agriculture. Such rules and regulations may be amended by the state entomologist upon the approval of the commissioner.

B. The state entomologist, with the approval of the commissioner of agriculture and forestry, may charge reasonable fees to help defray the expenses incurred for salaries for inspecting nursery stock grown or propagated for sale or distribution. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act. The fee shall not exceed one hundred dollars per nursery location and ten cents per nursery permit shipping tag.

C.(1) The state entomologist, with the approval of the commissioner of agriculture and forestry, shall establish procedures for inspecting and collecting the fees.

(2) All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(3) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Horticulture and Quarantine Fund.

(4) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(5) Subject to appropriation, the monies in the fund shall be used for the following purposes:

(a) To provide for the expenses of the program established by this Part and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner of agriculture and forestry.

(b) To fund any and all costs related to the carrying out of the powers and duties granted to the Department of Agriculture and Forestry and the commissioner of agriculture and forestry under this Part to control crop pests and diseases.

D. The state entomologist, with the approval of the commissioner of agriculture and forestry, may assess fees to defray the costs of inspections or the issuance of certificates or permits for the shipment of agricultural products, commodities, packaging, or equipment. If the fee is assessed in connection with a federal program, the amount of the fee assessed shall be based on the fee which would be assessed by the federal government.

Amended by Acts 1978, No. 217, §1; Acts 1988, No. 179, §1; Acts 1993, No. 137, §1; Acts 2003, No. 143, §1, eff. Jan. 1, 2004; Acts 2011, No. 31, §1.



RS 3:1656 - Permitting of growers of nursery stock; definitions; rules and regulations

§1656. Permitting of growers of nursery stock; definitions; rules and regulations

A. The state entomologist shall issue permits or certifications to growers of nursery stock.

B. For the purposes of this Section, "nursery stock" means all trees, shrubs, ornamental plants, grass sod, foliage plants, or marsh plants grown or propagated for sale or distribution.

C. The state entomologist shall adopt such rules and regulations as necessary to implement the provisions of this Section.

Acts 1995, No. 253, §1.



RS 3:1731 - Sweet potato dealer's permit requirement; application; exception; denial, suspension, revocation, and probation of dealer's permit

PART III. SWEET POTATO DEALERS

§1731. Sweet potato dealer's permit requirement; application; exception; denial, suspension, revocation, and probation of dealer's permit

A. All persons, including sweet potato growers and farmers, commercially growing, selling or offering for sale sweet potatoes shall not grow, move, clean, grade, pack or repack for sale, or process in any manner sweet potatoes without a valid sweet potato dealer's permit.

B. Applicants for a sweet potato dealer's permit shall complete and file the application required by the department, which shall set forth the following conditions:

(1) A guarantee to reimburse any purchase price of sweet potatoes which are confiscated because of sweet potato weevil infestation or unauthorized sale, offer for sale, or movement.

(2) An agreement to permit, at the dealer's cost, the disposal or destruction by the department or the return to point of origin of any sweet potatoes sold, offered for sale, moved or moving without authorization, or infested with sweet potato weevils.

(3) A signed agreement to comply with any and all sweet potato quarantine regulations and any conditions specified in the agreement.

C. The provisions of this Section do not apply to retail grocers and other retail outlets selling or offering for sale sweet potatoes possessing a valid certificate permit or certificate permit tags indicating that the sweet potatoes have been inspected, and that are sold or offered for sale directly to the consumer from a permanent building at a permanent location.

D. A sweet potato dealer's permit may be suspended, revoked, or placed on probation if the holder thereof fails to comply with the provisions of Parts III and III-A of Chapter 12 of this Title or with the provisions of a signed compliance agreement with the department, subject to a finding in support of such action in a properly conducted adjudicatory hearing.

E. The department may refuse to renew a sweet potato dealer's permit if the person or business applying for such permit owes unpaid sweet potato fees, taxes, or civil penalties.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1732 - Terms defined

§1732. Terms defined

The terms used in Parts III and III-A of this Chapter shall have the following meanings:

(1) "Certificate permit" means a written document, stamp, or other form of identification approved by the department that authorizes the movement, sale, offer for sale or storage of sweet potato plants, plant products or parts thereof, or regulated materials.

(2) "Certificate permit tag" means a tag that authorizes the movement, sale, or offer for sale or storage of sweet potato plants, plant products or parts thereof, or regulated materials.

(3) "Commissioner" means the commissioner of the Department of Agriculture and Forestry.

(4) "Department" means the Department of Agriculture and Forestry.

(5) "Processing plants" means canning, freezing, and dehydrating facilities.

(6) "Sweet potato" means all plants, plant parts, and plant products in the genus Ipomoea and any other plants, plant parts, or plant products that commonly are referred to as sweet potato, that can harbor injurious pests or diseases affecting said plants, plant parts, and plant products.

Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1733 - Fee for shipment of sweet potatoes; amount

§1733. Fee for shipment of sweet potatoes; amount

For the purposes of Parts III and III-A of this Chapter, the commissioner may charge a fee of not more than six cents per bushel on every bushel of sweet potatoes moved or shipped within or out of the state and a fee of not more than ten cents per thousand on all vines, plants, and slips moved or shipped within or out of the state. The fees shall be established by rule adopted in accordance with the Administrative Procedure Act.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1734 - Promulgation of rules and regulations

§1734. Promulgation of rules and regulations

In accordance with the Administrative Procedure Act, the commissioner may adopt rules and regulations necessary to enforce the provisions of Part III or III-A of this Chapter.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.1 - Certificate of inspection required for sweet potato shipments

PART III-A. SWEET POTATO PESTS AND DISEASES

§1736.1. Certificate of inspection required for sweet potato shipments

All sweet potatoes, vines, plants, and slips, shipped or moved into, out of, or within the state shall be accompanied by a certificate of inspection signed by the commissioner.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.2 - Sale of sweet potatoes for certain purposes prohibited

§1736.2. Sale of sweet potatoes for certain purposes prohibited

In order to prevent the spread of sweet potato weevils, no person shall sell or provide raw sweet potatoes for the purpose of feeding, offering to feed, or depositing for food the sweet potatoes to wild game quadrupeds.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.3 - Promulgation of rules and regulations

§1736.3. Promulgation of rules and regulations

The commissioner shall have full and plenary power to deal with sweet potato pests and diseases that may be prescribed, controlled, or eradicated. He shall have full power to promulgate and enforce the rules, ordinances, and regulations and to do and perform such acts through agents or otherwise, as in his opinion may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious diseases and pests as far as may be possible and all such rules, ordinances, and regulations shall have the force of law.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.4 - Investigation to discover diseased or infested sweet potatoes or plants

§1736.4. Investigation to discover diseased or infested sweet potatoes or plants

The commissioner, his agents and employees, may enter any depot, express office, storeroom, warehouse, or premises for the purpose of inspecting any sweet potatoes, vines, plants, and slips, therein or thought to be therein for the purpose of ascertaining whether the sweet potatoes, vines, plants, and slips are infected with any contagious or infectious diseases or pests that they may have reason to believe have been or are being transported in violation of the provisions of this Part.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.5 - Penalty for violations

§1736.5. Penalty for violations

A. A violator of any provision of Part III or III-A of this Chapter or of any rule or regulation adopted under the provisions of Part III or III-A of this Chapter shall be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner, by rule, shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of Part III or III-A of this Chapter, or of the rules and regulations adopted under the provisions of Parts III and III-A of this Chapter, in the district court for the parish in which the violation occurred.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1736.6 - Sweet Potato Pests and Diseases Fund; disposition of funds

§1736.6. Sweet Potato Pests and Diseases Fund; disposition of funds

A. All assessments, fees, penalties, and other funds received under the provisions of Parts III and III-A of this Chapter shall be disposed of in accordance with the following provisions:

(1) All assessments, fees, penalties, and all other funds received under the provisions of Parts III and III-A of this Chapter, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state, which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of Parts III and III-A of this Chapter into a special fund which is hereby created in the state treasury and designated as the Sweet Potato Pests and Diseases Fund.

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by Parts III and III-A of this Chapter, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of the powers and duties granted to the commissioner under Parts III and III-A of this Chapter.

Acts 2013, No. 332, §1, eff. June 17, 2013.



RS 3:1741 - Purpose

PART III-B. SWEET POTATO PROMOTION

§1741. Purpose

The purpose of this Part is to expand the market and increase consumption of sweet potatoes by acquainting the general public with the health giving qualities and the food value of the sweet potatoes grown in Louisiana, thereby promoting the general welfare of our people.

Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1742 - Terms defined

§1742. Terms defined

The terms used in this Part shall be construed to mean as follows:

(1) "Sweet potatoes" means all sweet potatoes of the grades as recommended by the United States Department of Agriculture and such other grades as may be promulgated by the Louisiana Sweet Potato Advertising and Development Commission;

(2) "Bushel" means 50 pounds of sweet potatoes whether such potatoes are in crates, sacks or other containers, or in bulk;

(3) "Shipper" means any person, partnership, association, or corporation, engaged in the packaging and shipping or either packaging or shipping, of sweet potatoes or transporting sweet potatoes whether as owner, agent, or otherwise;

(4) "Shipment" shall be deemed to take place when the sweet potatoes are loaded within the state in a railroad car, boat, truck or other conveyance in which sweet potatoes are to be transported;

(5) "Commission" means the Louisiana Sweet Potato Advertising and Development Commission.

(6) "Handler" shall mean any person handling sweet potatoes in the primary channels of trade.

(7) "Processor" shall mean any person, partnership, association, or corporation engaged in the canning, freezing, or dehydrating of sweet potatoes.

Amended by Acts 1975, No. 134, §§1, 2; Acts 2009, No. 24, §8C, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:1743 - Louisiana Sweet Potato Advertising and Development Commission; creation and organization

§1743. Louisiana Sweet Potato Advertising and Development Commission; creation and organization

A. The Louisiana Sweet Potato Advertising and Development Commission is created with its domicile at Baton Rouge, Louisiana, to be composed of eleven members, ten of whom shall be appointed by the commissioner of agriculture and forestry. The eleventh member shall be the commissioner, or his designee, who shall serve as an ex officio member of the commission with the same rights and privileges, including voting rights, as other members. Four of the ten members to be appointed shall be practical sweet potato growers, four shall be handlers or shippers of sweet potatoes, and two shall be commercial processors.

B. After the expiration of the initial terms, appointments shall be made for four years and no member of the commission shall serve for more than two consecutive terms. Vacancies in the membership shall be filled by appointment of the commissioner from a list of nominations supplied to him by the Louisiana Sweet Potato Association, the Louisiana Farm Bureau Federation, and the Louisiana Sweet Potato Advertising and Development Commission.

C. A majority of the members of the commission shall constitute a quorum for the transaction of all business and the carrying out of duties of the commission. Each member shall take and subscribe to the oath of office prescribed for state officers. No member of the commission shall receive any salary, but each appointed member shall receive the sum of fifteen dollars per day for each day spent in actual attendance of meetings of the commission, or of meetings of duly appointed committees or subcommittees thereof, and such allowance for traveling expenses in attending the meetings as is allowed other state employees for traveling expenses.

D. The members of the commission shall meet and organize immediately after their appointment, and annually thereafter shall elect a chairman, vice chairman, and a secretary-treasurer from the membership of the commission, whose duties shall be those customarily exercised by such officers, or specifically designated by the commission. The commission may establish rules and regulations for its own government and the administration of the affairs of the commission, and is authorized to employ the necessary personnel to carry into effect the rules, regulations, and ordinances that it may adopt and to carry on the work of the commission. The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service.

E. Repealed by Acts 1976, No. 109, §2.

Amended by Acts 1952, No. 272, §1; Acts 1952, No. 389, §1; Acts 1954, No. 327, §1; Acts 1968, No. 434, §1; Acts 1972, No. 545, §1; Acts 1975, No. 134, §1; Acts 1976, No. 109, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1997, No. 61, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 310, §1, eff. May 25, 2012.



RS 3:1744 - Powers

§1744. Powers

The commissioner of agriculture and forestry shall administer the terms of this Part and control and disburse the proceeds of the tax levied and collected thereunder; however, disbursements may be authorized only by a majority of the members of the commission. He may continue to maintain a field office at Opelousas, Louisiana, to carry on the work of the commission, at which office meetings of the commission may be held, and he may establish rules and regulations, in accordance with the Administrative Procedure Act, for the administration and implementation of the provisions of this Part. To assist in the collection of the tax, the commission may cause its duly authorized agent or representative to go upon the premises of any grower, shipper, dealer, or handler of sweet potatoes and examine or cause to be examined by any such agent or representative any books, papers, records, or memoranda bearing on the amount of taxes payable, and to secure other information directly or indirectly concerned in the enforcement of this Part.

Amended by Acts 1952, No. 389, §2; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 1976, No. 109, §1; Acts 1997, No. 61, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1745 - Tax on sweet potato shipments

§1745. Tax on sweet potato shipments

There is imposed and levied a tax at the rate of four cents per bushel of fifty pounds or fraction thereof on all Louisiana sweet potatoes inspected for shipment to fresh market outlets and to processing plants, and on sweet potatoes produced out-of-state and moved into Louisiana; except that a ten percent discount will be allowed on all processing stock to compensate for waste.

Amended by Acts 1950, No. 210, §1; Acts 1958, No. 235, §1; Acts 1963, No. 63, §1; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1746 - Collection, deposit, and disbursement of sweet potato tax money

§1746. Collection, deposit, and disbursement of sweet potato tax money

A. The tax imposed and levied by this Part shall be collected by the Louisiana Department of Agriculture and Forestry from the shipper or processor along with the fee collected in connection with the inspection of sweet potatoes and issuance of certificates and tags required for shipment thereof.

B. The proceeds of the tax collected from the shippers and processors by the department, together with the proceeds from the sale of any authorized publications of the commission, shall be deposited with the state treasurer in a special fund to be established by him for the Louisiana Sweet Potato Advertising and Development Commission in the administration of this Part, and disbursements thereof shall be made on the warrant of the commissioner drawn on the state treasurer out of the funds; however, disbursements may be authorized only by a majority of the members of the commission. The interest earned on the investment of monies in this fund shall be credited to the fund.

C. The proceeds of one cent of the four-cent per bushel tax collected each year shall be disbursed by the commissioner when authorized by a majority of the commission as follows:

(1) One-fourth of the above amount to finance activities and services initiated by the Louisiana Sweet Potato Association as approved by a majority of the members of the commission.

(2) Three-fourths of the above amount to the Louisiana Agricultural Experiment Station to finance sweet potato research work as approved by a majority of the members of the commission.

Amended by Acts 1952, No. 389, §3; Acts 1960, No. 555, §1; Acts 1963, No. 63, §2; Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 1997, No. 61, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1747 - Advertising sweet potatoes; contracts

§1747. Advertising sweet potatoes; contracts

The commission shall plan and conduct a campaign for advertising, publicizing and promoting the increased consumption of sweet potatoes and as an incident thereto may prepare, print and publish for distribution and sale cookbooks which emphasize the value and uses of sweet potatoes. It may contract for any advertising, publicity and sale promotion services, the amount of the contract to be limited each year to the estimated amount of the tax for the year less the estimated cost of administering this Part. The commissioner is authorized and empowered to carry out any and all contracts made by the commission.

Amended by Acts 1952, No. 389, §4; Acts 1960, No. 555, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1748 - Offenses; penalty for nonpayment of tax

§1748. Offenses; penalty for nonpayment of tax

Any handler, processor, or shipper of sweet potatoes who willfully evades the payment of the tax provided for in R.S. 3:455, or who violates any other provisions of this Part, shall be fined not more than five hundred dollars. If any shipper or processor fails to pay any tax due under the provisions of this Part within thirty days after the tax payment is due, he shall be liable to a penalty of twenty percent thereof, and the attorney general shall enforce payment of the tax and penalty by civil action against the shipper or processor for the amount of the tax and penalty.

Amended by Acts 1968, No. 434, §1; Acts 1975, No. 134, §1; Acts 2009, No. 24, §8C, eff. June 12, 2009.



RS 3:1771 - Prohibition of importation of plants from area prohibiting importation from Louisiana

PART IV. RECIPROCAL QUARANTINES OR EMBARGOES

§1771. Prohibition of importation of plants from area prohibiting importation from Louisiana

In order to provide a system of reciprocal quarantines or embargoes between this state and other states, territories, and foreign countries, it shall be unlawful for any person, firm or corporation to ship or transport into this state, or to sell, deal in, or handle in any manner within this state, any agricultural or horticultural plant or plant product from any state, territory, or foreign country which prohibits the shipment from this State of any such agricultural or horticultural plant or plant product by reason of quarantine or embargo of any kind or nature.



RS 3:1772 - Responsibility for law enforcement

§1772. Responsibility for law enforcement

The commissioner of agriculture and forestry and the state entomologist shall carry out all provisions of the law relative to pests and diseases affecting agricultural and horticultural plants and plant products and quarantines and embargoes resulting therefrom.

Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:1773 - Duty to prosecute violators

§1773. Duty to prosecute violators

The Attorney General and district attorneys, whenever called upon to do so by the commissioner or entomologist or upon judicial affidavit of any responsible citizen and presented with evidence of a violation of this Part, shall prosecute the person, firm, or corporation charged with a violation hereof.



RS 3:1774 - Liability of principal

§1774. Liability of principal

In construing and enforcing the provisions of this Part, the act of, or violation hereof by, any official, agent, or other person acting for or employed by any person, firm, corporation, or other principal within the scope of his employment or office, in every case is the act or violation of such person, firm, corporation, or other principal as well as that of the individual violator.



RS 3:1775 - Penalty for violations

§1775. Penalty for violations

Whoever violates this Part shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 3:1791 - Chinese tallow; declaration as a noxious plant; destruction

PART V. NOXIOUS PLANTS

§1791. Chinese tallow; declaration as a noxious plant; destruction

The Chinese tallow (sapium sebiferum) is hereby recognized as a noxious plant harmful to growth and development of beneficial plants and pasture and may be destroyed wherever found in this state.

Acts 1995, No. 497, §1.



RS 3:1792 - Repealed by Acts 1990, No. 80, 1.

§1792. Repealed by Acts 1990, No. 80, §1.



RS 3:1801 - Repealed by Acts 1990, No. 80, 2.

PART VI. NODDING THISTLE LAW

§1801. Repealed by Acts 1990, No. 80, §2.



RS 3:1802 - Repealed by Acts 1990, No. 80, 2.

§1802. Repealed by Acts 1990, No. 80, §2.



RS 3:1803 - Repealed by Acts 1990, No. 80, 2.

§1803. Repealed by Acts 1990, No. 80, §2.



RS 3:1804 - Repealed by Acts 1990, No. 80, 2.

§1804. Repealed by Acts 1990, No. 80, §2.



RS 3:1805 - Repealed by Acts 1990, No. 80, 2.

§1805. Repealed by Acts 1990, No. 80, §2.



RS 3:1821 - PESTICIDE WASTE CONTROL

CHAPTER 13. PESTICIDE WASTE CONTROL

§1821. §§1821 to 1832 Repealed by Acts 1982, No. 198, §6, eff. Jan. 1, 1983.



RS 3:1891 - Repealed by Acts 2010, No. 579, §3.

CHAPTER 14. COMMERCIAL FEEDS

§1891. Repealed by Acts 2010, No. 579, §3.



RS 3:1892 - Repealed by Acts 2010, No. 579, §3.

§1892. Repealed by Acts 2010, No. 579, §3.



RS 3:1893 - Repealed by Acts 2010, No. 579, §3.

§1893. Repealed by Acts 2010, No. 579, §3.



RS 3:1894 - Repealed by Acts 2010, No. 579, §3.

§1894. Repealed by Acts 2010, No. 579, §3.



RS 3:1895 - Repealed by Acts 2010, No. 579, §3.

§1895. Repealed by Acts 2010, No. 579, §3.



RS 3:1896 - Repealed by Acts 2010, No. 579, §3.

§1896. Repealed by Acts 2010, No. 579, §3.



RS 3:1897 - Repealed by Acts 2010, No. 579, §3.

§1897. Repealed by Acts 2010, No. 579, §3.



RS 3:1898 - Repealed by Acts 2010, No. 579, §3.

§1898. Repealed by Acts 2010, No. 579, §3.



RS 3:1899 - Repealed by Acts 2010, No. 579, §3.

§1899. Repealed by Acts 2010, No. 579, §3.



RS 3:1900 - Repealed by Acts 2010, No. 579, §3.

§1900. Repealed by Acts 2010, No. 579, §3.



RS 3:1901 - Repealed by Acts 2010, No. 579, §3.

§1901. Repealed by Acts 2010, No. 579, §3.



RS 3:1902 - Repealed by Acts 2010, No. 579, §3.

§1902. Repealed by Acts 2010, No. 579, §3.



RS 3:1903 - Repealed by Acts 2010, No. 579, §3.

§1903. Repealed by Acts 2010, No. 579, §3.



RS 3:1904 - Repealed by Acts 2010, No. 579, §3.

§1904. Repealed by Acts 2010, No. 579, §3.



RS 3:1905 - Repealed by Acts 2010, No. 579, §3.

§1905. Repealed by Acts 2010, No. 579, §3.



RS 3:1906 - Repealed by Acts 2010, No. 579, §3.

§1906. Repealed by Acts 2010, No. 579, §3.



RS 3:1907 - Repealed by Acts 2010, No. 579, §3.

§1907. Repealed by Acts 2010, No. 579, §3.



RS 3:1961 - Repealed by Acts 2012, No. 8, §1.

CHAPTER 15. PRODUCTION AND MARKETING OF LIVESTOCK

PART I. REGULATION OF USE OF STALLIONS AND JACKS

§1961. Repealed by Acts 2012, No. 8, §1.



RS 3:1962 - Repealed by Acts 2012, No. 8, §1.

§1962. Repealed by Acts 2012, No. 8, §1.



RS 3:1963 - Repealed by Acts 2012, No. 8, §1.

§1963. Repealed by Acts 2012, No. 8, §1.



RS 3:1964 - Repealed by Acts 2012, No. 8, §1.

§1964. Repealed by Acts 2012, No. 8, §1.



RS 3:1965 - Repealed by Acts 2012, No. 8, §1.

§1965. Repealed by Acts 2012, No. 8, §1.



RS 3:1966 - Repealed by Acts 2012, No. 8, §1.

§1966. Repealed by Acts 2012, No. 8, §1.



RS 3:1967 - Repealed by Acts 2012, No. 8, §1.

§1967. Repealed by Acts 2012, No. 8, §1.



RS 3:1968 - Repealed by Acts 2012, No. 8, §1.

§1968. Repealed by Acts 2012, No. 8, §1.



RS 3:1969 - Repealed by Acts 2012, No. 8, §1.

§1969. Repealed by Acts 2012, No. 8, §1.



RS 3:1970 - Repealed by Acts 2012, No. 8, §1.

§1970. Repealed by Acts 2012, No. 8, §1.



RS 3:1971 - Repealed by Acts 2012, No. 8, §1.

§1971. Repealed by Acts 2012, No. 8, §1.



RS 3:2001 - Parish regulations to aid improvement of breeds

PART II. IMPROVEMENT OF BREEDS OF LIVESTOCK

§2001. Parish regulations to aid improvement of breeds

The governing authorities of the several parishes may pass reasonable regulations for the protection of those engaged in the livestock industry in improving the breeds of livestock.



RS 3:2002 - Ordinances for control of bulls authorized

§2002. Ordinances for control of bulls authorized

The parishes may provide by ordinance for the control of all bulls by their owners and to require that the owners of all scrub bulls keep them in enclosures.



RS 3:2003 - Castration or impounding of scrub bulls

§2003. Castration or impounding of scrub bulls

Parishes may also provide by ordinance for the castration of, or the impounding of, any scrub bull whose owner fails to comply with any regulations authorized by this Part.



RS 3:2004 - Scrub bull defined

§2004. Scrub bull defined

For the purpose of this Part the term "scrub bull" means any bull not entitled to pedigree or registration, as such terms are ordinarily understood in registry associations, societies, or companies recognized by the United States Department of Agriculture and approved by the Louisiana Board of Animal Health.

Acts 2012, No. 811, §1, eff. July 1, 2012.



RS 3:2005 - Obtaining list of approved pedigree or registry associations

§2005. Obtaining list of approved pedigree or registry associations

The Louisiana Board of Animal Health shall, upon the request of the police jury of any parish, furnish a list of pedigree or registry associations as satisfy the requirements of R.S. 3:2004.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2006 - Right to notice and opportunity to prove bull not subject to castration

§2006. Right to notice and opportunity to prove bull not subject to castration

No animal shall be castrated under the authority of this Part without notice to the owner thereof; except where the owner of any scrub bull who fails to keep such animals enclosed in violation of any police jury ordinance or regulation cannot be found with reasonable diligence within twenty days, the police jury may castrate the animal.

When the owner of any animal declared to be a scrub bull by a police jury contends that the animal is entitled to pedigree under the provisions of R.S. 3:2004, he shall, upon reasonable assurance of paying all costs of impounding, be entitled to a reasonable time, not exceeding sixty days, to prove that the animal is not a scrub bull as defined by this Part. If he is unable to prove such fact within such period of time the animal shall be castrated.



RS 3:2007 - Impounding scrub bull not restrained

§2007. Impounding scrub bull not restrained

The several parishes may impound any scrub bull whose owner fails to keep it enclosed and to hold the same until all charges are paid, whether or not the owner resides within the parish where the animal is impounded.



RS 3:2008 - Authority of parishes to impose penalties

§2008. Authority of parishes to impose penalties

The several parishes may impose reasonable penalties for violation of any ordinance authorized by this Part.



RS 3:2009 - Compensation on castration of scrub bull

§2009. Compensation on castration of scrub bull

The owner of any scrub bull castrated under the authority of this Part shall be entitled to no compensation unless provision has been made therefor.



RS 3:2010 - Sale of improved varieties of livestock by state institutions

§2010. Sale of improved varieties of livestock by state institutions

In order to encourage the propagation of improved breeds of livestock in the state the director of the state experiment stations of Louisiana State University and Agricultural and Mechanical College and the directors of all other state institutions, may authorize the sale at public auction of any varieties of livestock whose propagation in the state they may deem advantageous to its agricultural interests, and such sales shall be exempt from all the state duties or taxes imposed on other auction sales.



RS 3:2011 - Persons conducting sales of livestock exempt from usual requirements

§2011. Persons conducting sales of livestock exempt from usual requirements

The director of the experiment stations of Louisiana State University and Agricultural and Mechanical College may authorize any suitable person to conduct sales of improved breeds of livestock for the purpose set out in R.S. 3:2041, and the person authorized to conduct such sales shall be exempt from the requirements as to oath, bond, and from other regulations prescribed for licensed auctioneers.



RS 3:2041 - Facilities for livestock shows

PART III. LIVESTOCK EXHIBITIONS

§2041. Facilities for livestock shows

Out of funds made available for such purpose, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall acquire or erect buildings and procure facilities on land donated in accordance with R.S. 3:2042 to be used in holding annual livestock shows at Alexandria, Delhi, and Arabi for the purpose of aiding, encouraging, and fostering the development, production, and marketing of livestock in Louisiana.



RS 3:2042 - Donation of land for livestock shows

§2042. Donation of land for livestock shows

The parishes of Rapides, Richland, and St. Bernard may each donate any land to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College for the purposes set out in R.S. 3:2041.



RS 3:2043 - Maintenance of facilities for livestock shows

§2043. Maintenance of facilities for livestock shows

The governing authority of each parish shall maintain the buildings and facilities acquired or constructed in its respective parish by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College on lands donated in accordance with R.S. 3:2042.



RS 3:2044 - Disposition of donated lands on discontinuance of shows

§2044. Disposition of donated lands on discontinuance of shows

In the event the annual livestock show or exhibition is discontinued in any one of the parishes named in this Part, title to the lands donated in accordance with R.S. 3:2042 shall be returned by the board of supervisors to the donor parish in which the annual event is terminated.



RS 3:2051 - Legislative intent

PART IV. BEEF PROMOTION AND RESEARCH PROGRAM

§2051. Legislative intent

The legislature intends by this Part to authorize the cattle production and feeding industry of this state to establish a self-financed, self-governed program to help develop, maintain, and expand the state, national, and foreign markets for cattle and beef products produced, processed, or manufactured in this state and to permit the cattle production and feeding industry of this state to contribute otherwise to the development and sustenance of a Louisiana coordinated promotion program and nationally coordinated programs of product improvement through research in consumer marketing via the accepted industry organization of the National Livestock and Meat Board and its Beef Industry Council, thus benefiting the entire United States cattle industry and the American public.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2052 - Name and purpose

§2052. Name and purpose

A. The name of the program created and organized by this Part shall be the Louisiana Beef Promotion and Research Program.

B. The purpose of this Part is to promote the growth and development of the cattle industry in Louisiana by research, advertisement, promotions, education, and market development, thereby promoting the general welfare of the people of this state.

C. The Louisiana Beef Promotion and Research Program is hereby established as Louisiana's qualified state beef council as a self-financed, self-governed program to help develop, maintain, and expand the state, national, and foreign markets for cattle and beef products produced, processed, or manufactured in this state, and such program shall be administered by the council.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2053 - Definitions

§2053. Definitions

In this Part, unless the context otherwise requires, the following definitions shall have these meanings:

(1) "Cattle and beef products" mean the meat intended for human consumption from any bovine animal, regardless of age, including veal.

(2) "Cattle" means all bovine animals, regardless of age, including calves.

(3) "Council" means the Louisiana Beef Industry Council established under this Part to administer and govern the program.

(4) "Person" means any natural person, partnership, corporation, company, association, society, trust, or other business unit or organization.

(5) "Market agent," "market agency," "collection agent," or "collection agency," means any licensed person who sells, offers for sale, markets, distributes, trades, or processes cattle which have been purchased or acquired from a producer, or which are marketed on behalf of a producer, and further includes all licensed marketing agents, including all order buyers, all meat packing firms, and their agents which purchase or consign to purchase cattle.

(6) "Fiscal year" means the calendar period beginning July 1 and ending June 30 following.

(7) "Collecting person" means:

(a) Any person who makes payment to a producer for cattle purchased in Louisiana.

(b) Any producer marketing to consumers cattle of the producer's own production in the form of beef or beef products.

(c) Any commission, firm, or marketing agency representing the seller in the delivery of cattle for cattle delivered on future contracts.

(d) Any producer selling cattle to be used in a custom slaughter operation.

(8) "Producer" means any person who owns or acquires ownership of cattle, except that a person shall not be considered to be a producer if the person's only share in the proceeds of a sale of cattle or beef is a sales commission handling fee or other service fee.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2054 - Creation and organization

§2054. Creation and organization

A. The Louisiana Beef Industry Council is hereby created and shall be within the Department of Agriculture as provided for agencies transferred to said department by R.S. 36:629(E). The council shall be domiciled in the city of Port Allen, West Baton Rouge Parish, Louisiana.

B.(1) The council shall be composed of eleven members, ten of whom shall be cattle producers. The ten cattle producer members are as follows:

(a) The president of the Louisiana Cattlemen's Association.

(b) Five cattle producer members, one of which shall be a pure bred breeder, shall be appointed by the executive committee of the Louisiana Cattlemen's Association, subject to approval of the Board of Directors of the Louisiana Cattlemen's Association to serve on the council for rotating three-year terms.

(c) One representative of the Louisiana Livestock Auction Markets Association shall be appointed by the Board of Directors of the Louisiana Livestock Auction Markets Association and shall serve a three-year term.

(d) Three representatives of the Louisiana Farm Bureau Federation shall be appointed by the Louisiana Farm Bureau Federation president and shall serve for rotating three-year terms.

(2) In addition, the commissioner of agriculture shall serve as an ex officio member of the council in an advisory capacity only.

C. The terms of the initial appointees shall be designated by the president of the Louisiana Cattlemen's Association at the time of appointment in such manner that three of the initial appointees shall serve a one-year term; three of the initial appointees shall serve a two-year term; and three of the initial appointees shall serve a three-year term. Thereafter, all subsequent appointments shall be for three-year terms. No appointee shall serve more than two consecutive three-year terms on the council.

D. Thereafter and not less than thirty days prior to the expiration of the term of office, except for those serving by virtue of their elective office, the aforenamed organizations and agencies shall submit the names of appointments to the council. Vacancies which occur shall be filled in the same manner as the original appointments and for the unexpired term.

E. The council shall meet and organize immediately after appointment of the members, and shall elect the chairman, vice chairman, and secretary-treasurer from the membership of the council, whose duties shall be those customarily exercised by such officers or specifically designated by the council. The officers shall serve a one-year term. The council may establish rules and regulations for its own government and for the administration of the affairs of the council.

F. Council members shall receive no salary for their services as members, but shall be reimbursed for actual travel and other expenses incurred in attendance at meetings of the council or while on official business of the council assigned by the council. The reimbursement shall be paid out of funds available to the council.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2055 - Powers and duties of the council; quorum

§2055. Powers and duties of the council; quorum

A. The council shall:

(1) Receive and disburse funds, as prescribed elsewhere in this Part, to be used in administering and implementing the provisions and intent of this Part.

(2) Meet regularly, not less often than once in each calendar quarter or at such other times as called by the chairman, or when requested by six or more members of the council.

(3) Maintain a permanent record of its business proceedings.

(4) Maintain a permanent and detailed record of its financial accounts.

(5) Prepare periodic reports and an annual report of its activities for the fiscal year.

(6) Prepare periodic reports and an annual accounting for the fiscal year of all receipts and expenditures of the council and shall retain a certified public accountant for this purpose.

(7) Appoint a licensed banking institution as the depository for program funds and disbursements.

(8) Maintain frequent communications with officers and industry representatives of the National Livestock and Meat Board.

(9) Establish reasonable rules and regulations for its own government and the administration of the affairs of the council.

B. Six members of the council shall constitute a quorum for the purpose of conducting business.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2056 - Use of funds

§2056. Use of funds

A. The council may expend the funds available to it to:

(1) Contract for scientific research with any accredited university, college, or similar institution and enter into other contracts or agreements which will aid in carrying out the purposes of the program, including cattle and beef promotion, consumer market development, research advertising and, including contracts for the purpose of acquisition of facilities or equipment necessary to carry out purposes of the program.

(2) Disseminate reliable information benefiting the consumer and the cattle and beef industry on such subjects as, but not limited to, purchase, identification, care, storage, handling, cookery, preparation, serving, and the nutritive value of beef and beef products.

(3) Provide information to such government bodies as request it on subjects of concern to the cattle and beef industry and act jointly or in cooperation with the state or federal government and agencies thereof in the development or administration of programs deemed by the council to be consistent with the objectives of the program.

(4) Cooperate with any local, state, regional, or nationwide organization or agency engaged in work or activities consistent with the objectives of the program.

(5) Pay funds to other organizations for work or services performed which are consistent with the objectives of the program.

B. All funds available to the council shall be expended only to effectuate the purposes of this Part and shall not be used for political purposes in any manner. A report of all expenditures shall be made annually to the state conventions of the Louisiana Cattlemen's Association and the Louisiana Farm Bureau Federation.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2057 - Additional powers of council

§2057. Additional powers of council

The council may:

(1) Sue and be sued as a council, without individual liability of the members for acts of the council when acting within the scope of the powers of this Part, and in the manner prescribed by the laws of this state.

(2) Borrow money from licensed lending institutions in amounts which are not cumulatively greater than fifty percent of anticipated annual income.

(3) Appoint advisory groups composed of representatives from organizations, institutions, governments, or business related to or interested in the welfare of the cattle and beef industry and consumers.

(4) Employ subordinate officers and employees of the council and prescribe their duties and fix their compensation and terms of employment.

(5) Accept grants, donations, contributions, or gifts from any source, but only if the use of such resources is not restricted in any manner which is deemed inconsistent with the objectives of the program.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2058 - Levies, assessments, collection, and enforcement

§2058. Levies, assessments, collection, and enforcement

A. The council is authorized to collect any assessment in accordance with the Federal Beef Promotion and Research Act of 1985 on all Louisiana cattle purchased or sold within or outside of Louisiana. This assessment shall be known as the "federal assessment" for the purposes of this Part. The collecting person shall deduct the amount of the federal assessment subject to any credits due to the producer from the gross receipts of the producer at the time of sale. The purpose of the federal assessment shall be for the producer's participation in the Federal Beef Promotion and Research Program and by virtue of the federally authorized credit for the producer's participation in the Louisiana Beef Promotion and Research Program.

B. The council may also levy an additional assessment at the rate of fifty cents per head on all Louisiana cattle marketed within or outside Louisiana. This assessment shall be known as the "state assessment" for the purposes of this Part. The collecting person shall deduct the amount of the state assessment subject to any credits due to the producer from the gross receipts of the producer at the time of the sale. The purpose of this state assessment shall be for producer's participation in the Louisiana Beef Promotion and Research Program.

C. The fifty cent state assessment shall be refundable as provided for in R.S. 3:555.9.

D. If more than one producer shares the proceeds received for the cattle sold, each such producer shall pay that portion of the assessments which are equivalent to his proportionate share of the proceeds.

E. Failure of the collecting person to collect the assessment on each head of cattle sold shall not relieve the producer of his obligation to pay the assessment authorized to be levied by this Part.

F. The collecting person shall collect and remit the state and federal assessments authorized to be levied by this Part provided that:

(1) The refundable portion of the state assessment shall not be collected on any cattle which sell for one hundred fifty dollars or less per head.

(2) Notwithstanding anything hereto to the contrary, in no event, nor at any time, shall more than one dollar and fifty cents be paid or collected for the promotional programs described in this Part on any one head of cattle.

G. Each collecting person shall transmit the assessments and a report of the assessments collected to the council in the manner provided for in this Subsection:

(1) Each collecting person shall make such reports as are approved by the council on forms made available by the council. A separate report shall be prepared for each reporting period. The report shall be mailed to the council and shall contain the following information:

(a) The number of cattle purchased or transferred and the number of transactions which are in any way subject to the assessment provided for in this Part, along with the dates of such transactions.

(b) The amount of the assessment remitted.

(c) The reason, if any, that the remittance is less than the number of head of cattle involved in transactions multiplied by the assessment rate.

(d) The date any assessment was paid.

(2) Each calendar month shall be a reporting period. The period shall end on the close of business on the last day of the month.

(3) The collecting person shall remit all assessments to the council with the report no later than the fifteenth day of the month following the close of the period. All remittances shall be by check or money order made payable to the Louisiana Beef Industry Council. All remittances shall be received subject to collections and payment at par.

H. Each collecting person responsible for remitting the assessments, other than a producer slaughtering cattle of his own production for sale, shall give the producer from whom an assessment was collected written evidence of the payment of the assessment. The written evidence shall contain the following information:

(1) The name and address of the collecting person.

(2) The name of the producer who paid the assessment.

(3) The number of cattle sold.

(4) The total assessments paid by the producer.

(5) The date of the receipt.

I.(1) The assessment levied on each head of cattle shall not apply to cattle owned by a person if either:

(a) The person certifies that the person's only share in the proceeds of a sale of cattle or beef is a sales commission, handling fee, or other service fee.

(b) The person does all of the following:

(i) Certifies that he has acquired ownership of cattle to facilitate the transfer of ownership of such cattle from the seller to a third party.

(ii) Establishes that such cattle were resold not later than ten days from the date on which the person acquired ownership.

(iii) Certifies that the assessment levied upon the person from whom the cattle were purchased has been collected and remitted, or will be so, if an assessment is due or that the assessment is being levied against cattle which sold for one hundred fifty dollars or less per head.

(2)(a) Each person seeking nonproducer status pursuant to Paragraph (1) of this Subsection shall provide the collecting person with a statement certifying his nonproducer status on a form approved by the council.

(b) A copy of such form shall be forwarded by the collecting person to the council upon its request.

J. Records showing the amount of the assessments collected and the number of cattle consigned to the market agents or individuals shall be preserved by such market agencies or individuals for a period of two years and shall be made available for inspection at any time upon oral or written demand by the commissioner of agriculture and forestry or any duly authorized agency or representative of the commissioner or by the council only after review of the Department of Agriculture and Forestry records. Every market agency licensed to do business in Louisiana or other person or organization purchasing cattle in Louisiana, at such time or times as the council may designate, shall submit a monthly sales report to the council, and also shall submit such additional reports or other documentary information as the commissioner or the council deems necessary for the efficient and equitable collection of the assessments imposed in this Part. Copies of these records shall be furnished to the council by the commissioner upon request. The council shall regulate and enforce the collection of the assessments and matters pertaining thereto and shall use the monthly sales reports as a means of regulating the collection of the funds.

Added by Acts 1978, No. 320, §1. Acts 1985, No. 694, §1; HCR 187, 1987 R.S.; HCR 201, 1988 R.S; Acts 1989, No. 166, §1; Acts 1993, No. 587, §1, eff. July 1, 1993; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2059 - Refunds

§2059. Refunds

A.(1) Any producer of Louisiana cattle marketed within or outside Louisiana shall be entitled to a refund of fifty cents from the state assessment levied and collected under the authority of this Part.

(2) The council shall notify each producer by mail of the refund provisions and procedures on or before August 15, 1995 and on or before August fifteenth of each year thereafter. The producers shall be notified from a list, provided by each collecting person, of persons who have made payment for cattle to the collecting person.

B. Any request for a refund shall be submitted to the council in written form by the cattle producer or owner on or before the fifteenth day of the month following the month in which the sale of the cattle that were the subject of assessment took place. The request for a refund shall include the following information: the date and place of the sale, number of cattle sold, amount of the assessment collected, and signature of the seller of the related cattle. The request for a refund shall be accompanied by a copy of the relevant check-in sheet.

C. If the council has reasonable doubt that a refund claim is valid, the council may withhold payment and take such action as it deems necessary to determine its validity. Any person who makes a false claim shall be subject to a civil penalty of not more than one thousand dollars payable to the council.

Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2060 - Penalty

§2060. Penalty

A. Any collecting person who fails to collect any assessment or remit any assessment collected, to the council, within the time required by this Part, may be assessed a civil penalty of up to five hundred dollars for each violation plus all reasonable costs. Reasonable costs may be deemed to include the amount of the assessments remaining uncollected where it is determined that the noncollection of the assessment was caused by the collecting person. Each day on which a violation occurs shall be considered a separate offense. The penalty shall be paid to the council and shall be disposed of in the same manner as funds derived from the payment of the assessment imposed herein.

B. Any determination of civil penalties and reasonable costs shall be made by an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 1993, No. 587, §1, eff. July 1, 1993; Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2061 - Bonding

§2061. Bonding

Any member or employee of the council authorized to receive, handle, or disburse funds shall be bonded. The cost of the bond shall be paid from the funds received under the provisions of this Part. The bond shall be a security for any illegal act of the member or employee of the council under the provisions of this Part, and recovery thereon may be had by the council for any injury by such illegal act of such person.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2062 - Referendum vote

§2062. Referendum vote

Sections 2055 through 2061 of this Part shall take effect and be in force at such time as approved in a referendum by eligible cattle producers in which a majority of those voting approve the measure. The date of voting shall be established by the commissioner of agriculture and the Louisiana Beef Industry Council and must be held at the office of the county agent in each parish under the supervision of the county agent and two producers, who shall register those producers that cast their ballots, count the ballots for and against at the time designated for the polls to close, sign the report forms, and send all ballots with the list of those voting and the report forms to the office of the commissioner of agriculture by registered or certified mail, return receipt requested, on the morning following the day of the election. The envelopes containing the election reports and ballots shall be well identified and shall remain sealed until the fifth day following the date of said election. On the fifth day following the election, the Louisiana Beef Industry Council shall schedule its quarterly meeting and at that meeting shall make the official count of the ballots. In all such referenda, in order to be eligible to vote, the proposed voter shall have produced cattle in the calendar year immediately preceding the referendum. This program may be extended for an indefinite period of time, in increments not to exceed five years each, by ratification and approval of a majority of the Louisiana cattle producers who vote in referenda to be called and held by the council in the manner set forth hereinabove.

Added by Acts 1978, No. 320, §1. HCR 187, 1987 R.S.; HCR 201, 1988 R.S.; Acts 2009, No. 24, §8K, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:2063 - Severability clause

§2063. Severability clause

If any provision in this Part is held invalid or suspended, such invalidity or suspension shall not affect other provisions, and to this end the provisions of this Part are hereby declared severable.

Acts 1995, No. 298, §1; Acts 2009, No. 24, §8K, eff. June 12, 2009.



RS 3:2091 - Louisiana Board of Animal Health

CHAPTER 16. DISEASES OF ANIMALS

PART I. LOUISIANA BOARD OF ANIMAL HEALTH

§2091. Louisiana Board of Animal Health

A. The Louisiana Board of Animal Health is hereby created within the Department of Agriculture and Forestry. The board shall be domiciled in Baton Rouge.

B. The board shall consist of the following eighteen members appointed by the commissioner of agriculture and forestry in accordance with the following provisions:

(1) One member appointed from a list of three persons nominated by the Louisiana Livestock Marketing Association.

(2) One member appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(3) One member appointed from a list of three persons nominated by the Louisiana Veterinary Medical Association.

(4) One member who is a breeder of purebred cattle appointed from a list of three persons nominated by the Louisiana Cattlemen's Association.

(5) One member who is a breeder of commercial cattle appointed from a list of three persons nominated by the Louisiana Cattlemen's Association.

(6) One member appointed from a list of three persons nominated by the Louisiana Thoroughbred Breeders' Association.

(7) One member appointed from a list of three persons nominated by the Louisiana Pork Producers' Association.

(8) One member appointed from a list of three persons nominated by the Louisiana Sheep Producers' Association.

(9) One member appointed from a list of three persons nominated by the Louisiana Poultry Federation.

(10) One member appointed from a list of three persons nominated by the commissioner of agriculture.

(11) One member representing the meat industry appointed from a list of three persons nominated by the Independent Meat Packers Association.

(12) One dairy farmer to be selected from persons nominated by organized dairy cooperatives domiciled in Louisiana, each of which cooperatives may nominate one dairy farmer.

(13) One member who is a livestock dealer appointed from the livestock dealers permitted by the board.

(14) One member who is a poultry grower appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(15) One member who is an exotic animal farmer licensed pursuant to R.S. 3:3102.

(16) Two members appointed by the commissioner, one from a list of nominees submitted by the chairman of the Senate Committee on Agriculture, Forestry, Aquaculture, and Rural Development and one from a list of nominees submitted by the chairman of the House Committee on Agriculture, Forestry, Aquaculture, and Rural Development.

(17) One member appointed from a list of three persons nominated by the Louisiana Meat Goat Association.

C. The commissioner of agriculture and forestry shall serve on the board as ex officio member with the same rights, powers, duties, responsibilities, and privileges as appointed members.

D. Members shall be appointed for terms which shall end at the same time as the term of the commissioner making the appointment. Members shall serve until their successors in office are appointed and sworn in. Each member shall take and subscribe to the oath of office prescribed for state officers.

E.(1) Members shall be appointed no later than the sixtieth day after the commissioner takes office, or the sixtieth day after a vacancy occurs, or the sixtieth day after nominations are received by the commissioner, whichever is later.

(2) The initial appointment of the member who is an exotic animal farmer shall be no later than the sixtieth day after August 15, 1997. Thereafter, such appointment shall be made pursuant to Paragraph (1).

F. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

G. Vacancies in the offices of the members shall be filled in the same manner as the original appointments for the unexpired portion of the term of the office vacated.

H. A majority of the members of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the members of the board. However, no member may vote to deny a charter, permit, or license to any person applying for such if the applicant would be in direct competition with the member's business operation.

I. Members may designate representatives to attend meetings of the board. Members who appoint representatives shall provide notice to the board of such action. Representatives shall present written authorization, signed by a member, to the board prior to attending a meeting. Representatives shall not have voting rights.

J. The board, by a vote of two-thirds of the members, may expel a member who has accumulated three consecutive unexcused absences from board meetings.

K. Members of the board shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the board or of duly appointed committees or subcommittees of the board. The amount of the per diem shall be fixed by the board in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage rate for state employees.

L. The board may meet on the call of the chairman or upon the request of any three members.

M. The board may authorize the commissioner, and the commissioner hereby shall be so authorized, to direct livestock brand inspectors to assist in the enforcement of the provisions of this Chapter and the rules and regulations adopted pursuant to the provisions of this Chapter; and any such livestock brand inspector shall have such additional power and authority in accordance with the provisions of this Chapter.

Acts 1995, No. 233, §1; Acts 1995, No. 242, §1; Acts 1995, No. 613, §1; Acts 1997, No. 5, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §8N, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2010, No. 645, §1, eff. June 29, 2010.



RS 3:2092 - Officers and employees

§2092. Officers and employees

A. The members of the board shall elect a chairman, a vice-chairman, and such other officers as they deem necessary. All officers shall be members of the board.

B. The board, subject to the approval of the commissioner of agriculture, shall employ a director, an assistant director, and a state veterinarian, all of whom shall be in the unclassified service. The state veterinarian shall be the executive secretary of the board. The commissioner of agriculture shall employ such other personnel of the board as are necessary. All employees of the board shall be under the direction and supervision of the commissioner of agriculture.

C. The state veterinarian shall be licensed to practice veterinary medicine in this state, shall be a graduate of a recognized school of veterinary medicine, and shall have at least five years experience as a veterinarian.

Amended by Acts 1954, No. 689, §1; Acts 1980, No. 330, §1; Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 2013, No. 200, §1.



RS 3:2092.1 - Domicile

§2092.1. Domicile

The board shall be domiciled in the city of Baton Rouge, and no suit may be filed against the board at any place other than the parish of East Baton Rouge. In suits against the board, all service shall be made on the commissioner of agriculture.

Added by Acts 1981, No. 169, §1. Acts 1982, No. 443, §7, eff. Jan. 1, 1983; Acts 2013, No. 200, §1.



RS 3:2093 - Powers

§2093. Powers

The Louisiana Board of Animal Health shall have the following powers and duties:

(1) To adopt such rules and regulations as are necessary to implement and enforce the powers and duties assigned to the board by law. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(2) To hold hearings and conduct investigations. All adjudicatory hearings shall be held in accordance with the Administrative Procedure Act.

(3) To issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in any hearing before the board.

(4) To issue charters and determine sale days for public livestock markets in accordance with R.S. 3:665.

(5) To compel owners of livestock subject to regulation by the board to quarantine, test, or vaccinate the livestock whenever necessary to prevent, control, or eradicate any infectious disease present in the livestock.

(6) To issue cease and desist orders when a violation that is endangering or causing significant damage to animal health or commerce is occurring or is about to occur.

(7) To institute civil proceedings seeking injunctive relief to restrain and prevent violations of the laws or of administrative rules administered or enforced by the board.

(8) To impose civil penalties of up to one thousand dollars for each violation of the laws and administrative rules administered and enforced by the board. Each day on which a violation occurs shall be considered a separate offense. Civil penalties shall be assessed only by a ruling of the board based on an administrative hearing conducted in accordance with the Administrative Procedure Act. The board may institute civil proceedings to enforce its rulings in the district court for the parish in which the violation occurred.

(9) To advise the state Department of Agriculture and Forestry, the United States Department of Agriculture, and the legislature with respect to all phases of the meat industry in Louisiana, including but not limited to the slaughtering and processing of meat and the implementation of the Federal Meat Inspection Act, the Federal Poultry Products Inspection Act, and the state meat inspection program.

(10) To adopt such rules and regulations as may be necessary to monitor compliance with the prohibition against tampering with livestock at a public livestock exhibition as set forth in R.S. 14:102.1(B)(2).

(11) To adopt such rules and regulations as may be necessary to establish standards governing the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. The board shall consider the following when adopting the standards:

(a) The health and husbandry of the bovine, equine, ovine, caprine, porcine, and poultry.

(b) Generally accepted farm management practices.

(c) Generally accepted veterinary standards and practices.

(d) The economic impact the standards may have on bovine, equine, ovine, caprine, porcine, and poultry farmers, the affected bovine, equine, ovine, caprine, porcine, and poultry sectors, and consumers.

Amended by Acts 1952, No. 273, §1; Acts 1952, No. 425, §2; Acts 1954, No. 689, §2; Acts 1982, No. 443, §1, eff. Jan. 1, 1983; Acts 1997, No. 461, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 113, §1, eff. June 8, 2010; Acts 2012, No. 204, §1.



RS 3:2094 - Powers of the state veterinarian

§2094. Powers of the state veterinarian

The state veterinarian may:

(1) Establish, maintain, and enforce quarantine lines and place movement restrictions on intrastate and interstate travel of livestock.

(2) Place any livestock in quarantine until the necessary inspections or tests or epidemiological investigations have been completed.

(3) Appoint inspectors to enter premises, to inspect and disinfect livestock premises, and enforce quarantines.

(4) Make a determination based on epidemiological evaluation of current disease risks that additional requirements are needed to prevent the introduction or spread of disease.

(5) Direct a person to comply with the entry or additional requirements in writing or orally and confirmed in writing.

Acts 2013, No. 200, §1.



RS 3:2095 - Repealed by Acts 2012, No. 204, §2.

§2095. Repealed by Acts 2012, No. 204, §2.



RS 3:2095.1 - Local regulations

§2095.1. Local regulations

A. No municipality, parish, local governmental entity or governing authority of any group or association, private or public, having jurisdiction over a specific geographic area shall enact ordinances, laws, subdivision restrictions or regulations establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market, except as provided in this Section.

B. Municipalities, parishes, and local governmental entities or governing authorities of any group or association may request that the rules and regulations establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market be amended to provide for specific problems encountered in or by the entity, group or association. The following provisions shall govern any such request:

(1) The request shall be addressed to the commissioner.

(2) The Louisiana Board of Animal Health shall conduct a hearing.

(3) The Louisiana Board of Animal Health shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(4) The commissioner shall make the final determination as to the desirability of amending the state rules and regulations.

(5) If the commissioner determines that the rules and regulations should be amended, a rule or regulation consistent with the commissioner's determination shall be adopted by the commission in accordance with the Administrative Procedure Act. If the commissioner determines that the rules or regulations should not be amended, a written notice of the decision shall be provided to the requesting party.

C. Municipalities, parishes, and local governmental entities may petition the commissioner for approval of an ordinance establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. The governing authority of a public or private group or association may petition the commissioner for approval of restrictions applicable to the specific geographic area over which the group or association has jurisdiction. The procedure for obtaining such approval shall be as follows:

(1) Any proposed ordinance or restriction shall be sent to the commissioner who shall refer the ordinance to the Louisiana Board of Animal Health for a hearing.

(2) The Louisiana Board of Animal Health shall make a preliminary determination as to the advisability of amending the state rules and regulations and shall transmit its determination to the commissioner.

(3) Upon receipt of the recommendation of the Louisiana Board of Animal Health, the commissioner shall approve or disapprove the proposed ordinance or restriction.

(4) Both the Louisiana Board of Animal Health and the commissioner shall be guided by the provisions of this Section in making their respective determinations.

(5) The requesting party shall be notified of the decision in writing.

(6) Any governing authority aggrieved by a final decision of the commissioner shall have a right of judicial review of the administrative process pursuant to the provisions of the Administrative Procedure Act.

D. Municipalities, parishes, and local governmental entities or governing authorities of a public or private group or association, having in effect, on July 1, 2010, an ordinance or restriction establishing standards applicable to the care and well-being of bovine, equine, ovine, caprine, porcine, and poultry bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market, shall submit the ordinance to the commissioner on or before December 1, 2010, for approval pursuant to this Section. Any such ordinance or restriction received by the commissioner on or before December 1, 2010, shall continue in full force and effect unless the commissioner disapproves the ordinance or restriction in accordance with this Section. Any such ordinance not received by the commissioner on or before December 1, 2010, shall be void.

E. Nothing contained in this Section shall prohibit a municipality, parish, local governmental entity or governing authority of any group or association, private or public, having jurisdiction over a specific geographic area from enacting ordinances, laws, subdivision restrictions or regulations regarding possession of bovine, equine, ovine, caprine, porcine, or poultry.

Acts 2010, No. 113, §1, eff. June 8, 2010.



RS 3:2096 - Repealed by Acts 2012, No. 204, §2.

§2096. Repealed by Acts 2012, No. 204, §2.



RS 3:2098 - Reports of action and expenditures

§2098. Reports of action and expenditures

The secretary of the board shall make on or before the 10th day of January of each year an itemized statement of all expenditures to the governor, and biennially to the legislature within ten days from date of convening, a full and complete report of all actions, and disbursements.



RS 3:2099 - Repealed by Acts 2012, No. 204, §2.

§2099. Repealed by Acts 2012, No. 204, §2.



RS 3:2130 - Definitions

§2130. Definitions

As used in this Chapter, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Adulterated meat" means any animal carcass, part thereof, meat or meat product, or any human or animal food additive or supplement containing or derived from animal protein, that bears or contains any bacteria, disease, microorganism, virus, or other pest that could cause serious illness or death in humans or animals or could cause animals to become economically unproductive.

(2) "Diseased livestock" means any livestock that is infected with or carries any bacteria, disease, microorganism, virus, or other pest that could cause serious illness or death in humans or animals or could cause animals to become economically unproductive.

(3) "Livestock" means any animal bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. This definition includes cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

Acts 2013, No. 115, §1.



RS 3:2131 - Cremation or burial of animal carcasses

PART II. PREVENTING SPREAD OF DISEASE

§2131. Cremation or burial of animal carcasses

In order to prevent, control, and eradicate anthrax or charbon, glanders, blackleg, hemorrhagic septicemia, hog cholera, and all other contagious or communicable diseases of mules, horses, cattle, sheep, goats, swine, and poultry throughout the state, the carcasses of all animals shall be disposed of in a sanitary manner by cremation or deep burial. Burial in this sense means that the animal carcass shall be placed in a hole or pit not less than six feet deep in the disposition of carcasses of cows, mules, poultry, and horses, and not less than four feet as applying to carcasses of sheep, goats, and swine. The owners, agents, firms, or corporations, or persons in charge of any or all livestock on ranges, pastures, or other premises shall be responsible for disposition of all carcasses in those herds over which they have jurisdiction, with reference to complying to the provisions of this Part. The provisions of this Part shall not apply to animal carcasses within the limits of a city or town which is provided with an incinerator or in which a rendering plant is operated, provided such incinerator or rendering plant is equipped with facilities to properly transport or handle carcasses in a manner to prevent dissemination of infection.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2132 - Restraint of sick animals

§2132. Restraint of sick animals

It shall be unlawful for any owner, person, firm, or corporation, or agent in charge to permit any animal or animals affected with or which have been exposed to anthrax or charbon, glanders, blackleg, hemorrhagic septicemia, hog cholera, or any other contagious or communicable disease, to run at large or to go upon any public road or range. The animal shall be kept on premises of owners, agent, or person in charge of the animal in proper enclosure until all danger of infection has passed.



RS 3:2133 - Authority to maintain quarantine lines, appoint inspectors, accept federal aid and enter into agreements to pay indemnity

§2133. Authority to maintain quarantine lines, appoint inspectors, accept federal aid and enter into agreements to pay indemnity

A. The board or the commissioner or his designee, may establish and maintain quarantine lines; appoint as many inspectors as may be deemed necessary and the funds at its disposal will permit; and delegate authority to inspectors to enter premises, to inspect and disinfect livestock premises, and enforce quarantine including parishes, farms, pens, and stables. The board or commissioner may also appoint as its inspectors representatives of the United States Department of Agriculture, and may accept from the United States government such assistance, financially and otherwise, for carrying out the purposes of this Part, as may be available from time to time.

B. The board shall have authority to enter into agreements with the United States Department of Agriculture for the purpose of paying indemnities on livestock destroyed or slaughtered by these agencies to prevent, control, or eradicate foreign or domestic diseases that may threaten the livestock industry of Louisiana.

Amended by Acts 1954, No. 722, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §3(B).



RS 3:2135 - Power to deal with contagious diseases of animals

§2135. Power to deal with contagious diseases of animals

The Board of Animal Health shall have plenary powers to deal with all contagious and infectious diseases of animals as in the opinion of the board may be prevented, controlled, or eradicated, and with full power to make, promulgate, and enforce such rules and regulations as in the judgment of the board may be necessary to control, eradicate, and prevent the introduction of contagious and infectious diseases of animals.

Acts 2012, No. 204, §1.



RS 3:2137 - Unlawful transportation of diseased animals or livestock or adulterated meat

§2137. Unlawful transportation of diseased animals or livestock or adulterated meat

A. It shall be unlawful for anyone to knowingly bring into the state or to transport through this state or to move within this state any adulterated meat or diseased livestock or animals without the express written approval of the commissioner of agriculture and forestry or his designee. The board shall adopt rules and regulations in accordance with this Chapter for the enforcement of this Section.

B. Any person who knowingly violates any of the provisions of this Section or any rule or regulation administered and enforced by the board pursuant to this Section shall be subject to a civil penalty of five thousand dollars imposed in accordance with R.S. 3:2093. Each act of bringing, transporting, or moving diseased livestock or adulterated meat into, through, or within this state shall be a separate violation. Each day or partial day shall be a separate violation.

C. In addition to the civil penalties and civil relief provided for in this Chapter, whoever intentionally, or in a criminally negligent manner, violates the provisions of this Section or the rules and regulations adopted pursuant to this Section shall be guilty of a crime and, upon conviction, shall be fined not less than five thousand, nor more than twenty-five thousand dollars or imprisoned, with or without hard labor, for not less than one year, nor more than ten years, or both.

Acts 2001, No. 650, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 204, §3(B); Acts 2013, No. 115, §1.



RS 3:2139 - Penalty for violations

§2139. Penalty for violations

Whoever willfully violates this Part shall be fined not less than three hundred dollars nor more than one thousand dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

Amended by Acts 1954, No. 722, §1; Acts 2004, No. 39, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §3(B) and (D).



RS 3:2171 - Repealed by Acts 2012, No. 204, §2.

PART III. CATTLE FEVER TICK ERADICATION

§2171. Repealed by Acts 2012, No. 204, §2.



RS 3:2172 - Repealed by Acts 2012, No. 204, §2.

§2172. Repealed by Acts 2012, No. 204, §2.



RS 3:2173 - Repealed by Acts 2012, No. 204, §2.

§2173. Repealed by Acts 2012, No. 204, §2.



RS 3:2174 - Repealed by Acts 2012, No. 204, §2.

§2174. Repealed by Acts 2012, No. 204, §2.



RS 3:2175 - Repealed by Acts 2012, No. 204, §2.

§2175. Repealed by Acts 2012, No. 204, §2.



RS 3:2176 - Repealed by Acts 2012, No. 204, §2.

§2176. Repealed by Acts 2012, No. 204, §2.



RS 3:2177 - Repealed by Acts 2012, No. 204, §2.

§2177. Repealed by Acts 2012, No. 204, §2.



RS 3:2178 - Repealed by Acts 2012, No. 204, §2.

§2178. Repealed by Acts 2012, No. 204, §2.



RS 3:2179 - Repealed by Acts 2012, No. 204, §2.

§2179. Repealed by Acts 2012, No. 204, §2.



RS 3:2180 - Repealed by Acts 2012, No. 204, §2.

§2180. Repealed by Acts 2012, No. 204, §2.



RS 3:2181 - Repealed by Acts 2012, No. 204, §2.

§2181. Repealed by Acts 2012, No. 204, §2.



RS 3:2182 - Repealed by Acts 2012, No. 204, §2.

§2182. Repealed by Acts 2012, No. 204, §2.



RS 3:2183 - Repealed by Acts 2012, No. 204, §2.

§2183. Repealed by Acts 2012, No. 204, §2.



RS 3:2184 - Repealed by Acts 2012, No. 204, §2.

§2184. Repealed by Acts 2012, No. 204, §2.



RS 3:2185 - Repealed by Acts 2012, No. 204, §2.

§2185. Repealed by Acts 2012, No. 204, §2.



RS 3:2186 - Repealed by Acts 2012, No. 204, §2.

§2186. Repealed by Acts 2012, No. 204, §2.



RS 3:2187 - Repealed by Acts 2012, No. 204, §2.

§2187. Repealed by Acts 2012, No. 204, §2.



RS 3:2188 - Repealed by Acts 2012, No. 204, §2.

§2188. Repealed by Acts 2012, No. 204, §2.



RS 3:2221 - Establishment of brucellosis eradication procedures

PART IV. BRUCELLOSIS DISEASE ERADICATION

§2221. Establishment of brucellosis eradication procedures

A. Any person owning or having charge of any male or female cattle over eight months of age in a herd which has shown evidence of brucellosis infection, or has intermingled with or otherwise been exposed to brucellosis infected animals, upon at least thirty days prior written notification by an employee or authorized agent of the Louisiana Board of Animal Health shall present and restrain the cattle for identification and testing, and such infected herds shall be retested until these herds have become classified brucellosis negative as defined in rules and regulations of the Louisiana Board of Animal Health. Cattle in open range country shall be worked at a time to correspond to the normal procedure for handling such cattle.

B. Evidence of infection includes finding one or more reactors to an official brucellosis agglutination test on animals bred on the farm, at livestock auction market, at a slaughter establishment or concentration point, or upon official report of a positive brucellosis milk ring test of a dairy herd.

C. Repealed by Acts 2012, No. 204, §2.

Amended by Acts 1956, No. 118, §1; Acts 1966, No. 291, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §2.



RS 3:2222 - Repealed by Acts 1956, No. 118, 5.

§2222. Repealed by Acts 1956, No. 118, §5.



RS 3:2223 - Rules and regulations for brucellosis eradication

§2223. Rules and regulations for brucellosis eradication

The Louisiana Board of Animal Health may promulgate necessary rules and regulations to carry out the eradication of brucellosis, and necessary quarantine regulations to prevent the reinfection of livestock.

Amended by Acts 1966, No. 291, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2224 - Cooperation with United States Department of Agriculture, Agricultural Research Service, Animal Disease Eradication Branch

§2224. Cooperation with United States Department of Agriculture, Agricultural Research Service, Animal Disease Eradication Branch

The Louisiana Board of Animal Health may cooperate with the United States Department of Agriculture, APHIS Veterinary Services, in the expenditure of state and federal funds for the employment of necessary personnel, purchase of equipment and supplies, in the payment of indemnity on brucellosis diseased cattle slaughtered under the program, and in the supervision of personnel and enforcement of regulations governing the eradication program.

Amended by Acts 1956, No. 118, §2; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2225 - Repealed by Acts 1966, No. 291, 2.

§2225. Repealed by Acts 1966, No. 291, §2.



RS 3:2226 - Branding cattle affected with Brucellosis disease

§2226. Branding cattle affected with Brucellosis disease

Any person owning or having charge of any cattle affected with Brucellosis disease, as determined by official tests made by an employee or authorized agent of the Louisiana Board of Animal Health, shall on notification by the Louisiana Board of Animal Health present and restrain the cattle for identification and branding by an employee or authorized agent of the Louisiana Board of Animal Health.

Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 9, §1.



RS 3:2227 - Separation and slaughter of cattle affected with brucellosis

§2227. Separation and slaughter of cattle affected with brucellosis

Any person owning or having charge of any cattle affected with brucellosis, as determined by the official brucellosis diagnostic test, shall permit the identification and branding of these animals and shall cause said animals to be immediately separated and kept separated from all other cattle and be slaughtered not more than forty-five days after date of test.

Amended by Acts 1956, No. 118, §3; Acts 1966, No. 291, §1; Acts 1970, No. 626, §1.



RS 3:2228 - Repealed by Acts 2012, No. 204, §2.

§2228. Repealed by Acts 2012, No. 204, §2.



RS 3:2229 - To 2231 Repealed by Acts 1966, No. 291, 2.

§2229. §§2229 to 2231 Repealed by Acts 1966, No. 291, §2.



RS 3:2232 - Penalty for violations; civil liability

§2232. Penalty for violations; civil liability

In addition to the penalties and provisions hereinbefore provided for in this Part, whoever violates any provisions set forth in this Part or any rule or regulation duly promulgated by the Louisiana Board of Animal Health or interferes with an employee or authorized agent while in the performance of his official duties, shall be fined not less than fifty dollars nor more than one thousand dollars, or in default thereof, shall be imprisoned for not less than thirty days nor more than one year, or both, and shall also be liable to any person injured for all damages resulting from the violations.

Amended by Acts 1954, No. 118, §4; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2261 - Rules and regulations; quarantine

PART V. TUBERCULOSIS CONTROL AND ERADICATION

§2261. Rules and regulations; quarantine

Power and authority is hereby delegated to the Louisiana Board of Animal Health to promulgate the necessary rules and regulations, including quarantine regulations, to carry out a tuberculosis control and eradication program for cattle.

Acts 1950, No. 179, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2262 - Cooperation with federal agencies; expenditure of funds

§2262. Cooperation with federal agencies; expenditure of funds

Authority is hereby delegated to the Louisiana Board of Animal Health to cooperate with the United States Department of Agriculture, APHIS Veterinary Services, in a tuberculosis control and eradication program for livestock; and the Louisiana Board of Animal Health is authorized to expend funds for the operation of the state-federal cooperative tuberculosis control and eradication program for livestock, including indemnity payments when funds permit, for animals slaughtered under the program. State indemnity shall not exceed that paid by the United States Department of Agriculture, APHIS Veterinary Services.

Acts 1950, No. 179, §2; Acts 1970, No. 571, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2263 - Identifying, testing, and branding

§2263. Identifying, testing, and branding

Any person or persons owning or having charge of cattle shall, upon notification by an authorized agent of the Louisiana Board of Animal Health or the United States Department of Agriculture, APHIS Veterinary Services, have such cattle presented and restrained for the purpose of identifying, testing, and branding, at such times and places as are designated by these authorized agents in carrying out the tuberculosis control and eradication program aforesaid.

Acts 1950, No. 179, §3; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2264 - Branding and disposition of reactors

§2264. Branding and disposition of reactors

All cattle reacting to the official test for tuberculosis shall be branded with the letter "T" on the left jaw and shall be disposed of by slaughter, according to the rules and regulations of the Louisiana Board of Animal Health and the United States Department of Agriculture, APHIS Veterinary Services.

Acts 1950, No. 179, §4; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2265 - Appraisal

§2265. Appraisal

Cattle reacting to the official test for tuberculosis shall be appraised by a representative of the Louisiana Board of Animal Health and, when thus appraised, due consideration shall be given to the breeding value as well as the dairy and meat value of these cattle.

Acts 1950, No. 179, §5; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2266 - Indemnity

§2266. Indemnity

The Louisiana Board of Animal Health is authorized to cooperate with the United States Department of Agriculture, APHIS Veterinary Services, in the payment of indemnity, when funds permit, to owners of livestock that react to the official tuberculosis test as well as on those animals exposed to disease in a heavily infected herd. State indemnity shall not exceed that paid by the United States Department of Agriculture, APHIS Veterinary Services.

Acts 1950, No. 1979, §6; Acts 1970, No. 571, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2267 - Violations and penalties

§2267. Violations and penalties

Any person or persons who shall violate any provisions set forth in this Part, or any rule or regulation duly promulgated by the Louisiana Board of Animal Health or interferes with any employee or authorized agent of the board while in the performance of his official duties, shall be guilty of a misdemeanor, and upon conviction thereof in any court of competent jurisdiction, shall be fined a sum not less than ten dollars nor more than two hundred dollars, or in default thereof, imprisonment in the parish jail for a term of not less than ten nor more than thirty days, or both, at the discretion of the court, and shall also be liable to any person or persons injured for all damages resulting from such violations.

Acts 1950, No. 179, §7; Acts 2008, No. 920, §1, eff. July 14. 2008; Acts 2012, No. 204, §§2, 3(E).



RS 3:2301 - Purpose of Part

PART VI. REGULATION OF APIARIES

§2301. Purpose of Part

The purpose of this Part is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of honeybees by providing for the registration, inspection, and control of honeybees and apiaries, which activity is hereby found and declared by the legislature to promote agriculture in the state of Louisiana.

Amended by Acts 1984, No. 529, §1.



RS 3:2302 - Definitions

§2302. Definitions

When used in this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Apiary" means the assembly of one or more colonies of bees at a single location.

(2) "Beekeeper" means a person who owns one or more colonies of bees.

(3) "Beekeeping equipment" means anything that is used in the operation of an apiary, such as hive bodies, supers, frames, top and bottom boards, and extractors.

(4) "Colony" or "hive" means an aggregate of bees consisting principally of workers, but having, when perfect, one queen and at times many drones; and includes brood, combs, honey, and the receptacle inhabited by the bees.

(5) "Comb package" means a package of bees shipped or moved on a comb containing honey and/or brood, with or without a queen.

(6) "Commissioner" means the commissioner of agriculture of the state of Louisiana.

(7) "Nucleus" means bees, brood, combs, and honey in or inhabiting a small hive or portion of a standard hive or other dwelling place.

(8) "Person" means any individual, firm, or corporation.

(9) "State entomologist" means the entomologist of the Louisiana Department of Agriculture.

Amended by Acts 1984, No. 529, §1; Acts 1992, No. 32, §1.



RS 3:2303 - Administration and enforcement, rules and regulations

§2303. Administration and enforcement, rules and regulations

The commissioner of agriculture, or the state entomologist as his designee, shall administer and enforce this Part. The commissioner shall adopt rules and regulations setting forth the requirements for apiaries and other persons interested in apiary industry in this state. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Amended by Acts 1984, No. 529, §1.



RS 3:2304 - Power to fight diseases and pests of bees

§2304. Power to fight diseases and pests of bees

The commissioner shall have full and plenary power to deal with all contagious and infectious diseases of bees and all other pests of bees, including but not limited to American and European Foulbrood, Acarine mite, Varroa mite, and Africanized bees. The state entomologist, through agents or otherwise, may do and perform such acts as may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious and infectious diseases of bees and all other pests of bees.

Amended by Acts 1984, No. 529, §1.



RS 3:2305 - Annual registration; permits, fees

§2305. Annual registration; permits, fees

A.(1) On or before October 1 of each year, or prior to bringing any honeybees or beekeeping equipment into the state, every beekeeper shall register with the commissioner every colony or apiary in his possession or under his control, on a form furnished by the commissioner. The beekeeper shall indicate the number and location of each colony with each apiary location together with other information deemed necessary by the commissioner for the administration of this Part.

(2) Any colony or apiary acquired after October 1 during the calendar year and not previously registered shall be registered as required under this Section. Any colony or apiary acquired after December 31 shall not be required to be registered until the following October 1, unless the beekeeper does not possess a current registration permit.

B. If any colony or apiary is transferred from a registered beekeeper to another person, the permit may be transferred without the payment of a registration fee as follows:

(1) A Class A permit is transferrable if the person possesses the qualifications necessary for the issuance of a Class A permit.

(2) A Class B permit is transferrable; however, the beekeeping operation by the person shall be considered a new operation in determining the person's eligibility to obtain a Class A permit.

C. A Class A permit may be issued to any applicant who meets the requirements of either Paragraph (1) or Paragraph (2):

(1) The applicant is a person domiciled in the state. "Domicile" as used herein means the applicant's fixed, permanent, and principal home for legal purposes. No firm or corporation will be considered domiciled in the state unless its principal owner or owners is domiciled in the state.

(2) The applicant has conducted beekeeping operations in the state, and has been registered with the commissioner for three consecutive years, has been inspected as provided by law, and has demonstrated his ability to control diseases and pests considered to be detrimental to the state's apiary industry by the state entomologist.

D. A fee shall accompany the application for registration, the amount of the fee to be based upon and determined by the number of colonies owned by the applicant as follows:

Number of Colonies

Class A Permit

Class B Permit

1 to 10 $

0

$

16.00

11 to 25

4.00

16.00

26 to 100

10.00

40.00

101 to 300

20.00

80.00

301 to 500

30.00

120.00

501 or more

50.00

200.00

E. Failure or refusal to comply with this Section shall constitute a violation of this Part.

Amended by Acts 1984, No. 529, §1; Acts 1992, No. 32, §1; Acts 2003, No. 122, §1, eff. July 1, 2003.



RS 3:2306 - Shipment of bees or beekeeping equipment into the state

§2306. Shipment of bees or beekeeping equipment into the state

A. No person shall move, ship, or bring into this state any colony, honeybees, or beekeeping equipment except as provided in this Section.

B. Honeybees and used or secondhand beekeeping equipment may be shipped into the state by a person possessing a current Class A permit, but only when accompanied by certification of inspection signed by the state entomologist, state apiary inspector, or similar official of the state or country of such bees' origin. The certificate shall certify to the apparent freedom of the bees from contagious or infectious diseases and pests and shall be based upon an actual inspection of the bees to be shipped or moved within a period of sixty days preceding the date of shipment.

C. Combless honeybees may be shipped into the state by a person possessing a current Class B permit but only when accompanied by a certificate of inspection signed by the state entomologist, state apiary inspector, or similar official of the state or country of such bees' origin. The certificate shall certify to the apparent freedom of the bees from contagious or infectious diseases and shall be based upon an actual inspection of the bees to be shipped or moved within a period of sixty days preceding the date of shipment.

D. When honeybees are to be shipped or moved into the state from other states or countries where no official state apiary inspector or state entomologist is available, the commissioner, by rule, may permit the shipping into Louisiana of such bees upon presentation of suitable evidence showing the bees to be free from disease.

E. Notwithstanding Subsections B and C, the commissioner may inspect any honeybees or beekeeping equipment being shipped into this state, even if the honeybees or beekeeping equipment are accompanied by a certificate of inspection issued by another state. If an inspection of honeybees or beekeeping equipment accompanied by a certificate of inspection of another state reveals the presence of contagious or infectious disease, the commissioner may declare a moratorium on this state's recognition of any certificate of inspection issued by that state until the commissioner determines that the standards of inspection of that state are adequate to ensure the health and safety of Louisiana honeybees at least equal to the standards established by this state.

F. Except as otherwise permitted in this Section, the movement or shipment into this state of colonies of bees, nuclei, comb package of bees, or used or secondhand beekeeping equipment is prohibited.

Acts 1984, No. 529, §1.



RS 3:2307 - Inspection; application; fees

§2307. Inspection; application; fees

A. No bees or used beekeeping equipment shall be moved unless accompanied by a certificate of inspection by the state entomologist. Beekeepers who desire a certificate authorizing the movement of bees or used beekeeping equipment shall apply to the commissioner for inspection prior to any movement of the bees or used beekeeping equipment.

B. The commissioner, by rule, shall prescribe the time and manner in which an application for inspection shall be filed.

C. The commissioner, by rule, may impose an inspection fee schedule provided that the fee for an inspection does not exceed the actual costs of the inspection.

Acts 1984, No. 529, §1; Acts 2003, No. 122, §1, eff. July 1, 2003.



RS 3:2308 - Authority to search for and destroy infected bees and beekeeping equipment

§2308. Authority to search for and destroy infected bees and beekeeping equipment

A. The state entomologist, or his agents and employees, may enter any depot, express office, storeroom, warehouse, or other premises for the purpose of inspecting any honeybees or beekeeping equipment therein when there is probable cause to conclude that the bees or beekeeping equipment are infected with any contagious or infectious diseases or to ascertain whether such bees may have been or are being transported in violation of this Part.

B. No person shall interfere with the state entomologist or any of his agents who are making such inspection of properties or premises.

C. If the state entomologist, or his agents, find any honeybees or beekeeping equipment infected with or exposed to any contagious or infectious diseases, he may require the destruction, treatment, or disinfection of such infected or exposed bees or beekeeping equipment.

D. If the state entomologist, or his agents, find that any honeybees or beekeeping equipment has been brought into the state in violation of this Part, he may require the removal of the honeybees or beekeeping equipment from the state.

Acts 1984, No. 529, §1.



RS 3:2309 - Assessment on bees, enforcement

§2309. Assessment on bees, enforcement

For the purpose of enforcing this Part, the commissioner may annually levy and collect a fee of fifteen cents per colony of bees within the state, provided that such assessment shall not be levied on noncommercial apiaries.

Acts 1984, No. 529, §1.



RS 3:2310 - Penalties, enforcement

§2310. Penalties, enforcement

A. The commissioner may impose a civil penalty of up to five hundred dollars for each violation of this Part or of the rules and regulations adopted under this Part. Each day on which a violation occurs shall be a separate offense.

B. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

Acts 1984, No. 529, §1.



RS 3:2311 - Disposition of funds

§2311. Disposition of funds

A. All assessments, fees, penalties, and all other funds received under the provisions of this Part, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Part into a special fund which is hereby created in the state treasury and designated as the Horticulture and Quarantine Fund.

C. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

D. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Part and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of the powers and duties granted to the commissioner of agriculture and forestry under this Part.

Acts 1984, No. 529, §1; Acts 1992, No. 984, §18; Acts 2003, No. 122, §1, eff. July 1, 2003; Acts 2011, No. 31, §1.



RS 3:2351 - Rules and regulations

PART VIII. ERADICATION AND CONTROL OF THE IMPORTED

FIRE ANT (SOLENPOSIS SAEVISSIMA RICHTERI FOREL)

§2351. Rules and regulations

Power and authority is hereby delegated to the state entomologist to prepare and promulgate rules and regulations necessary and proper to establish a program for the eradication and control of the imported fire ant (Solenposis saevissima richteri Forel), subject to the approval of the commissioner of agriculture and forestry.

Added by Acts 1960, No. 180, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2352 - Expenditure of funds; cooperation with federal agencies

§2352. Expenditure of funds; cooperation with federal agencies

Authority is hereby delegated to the state entomologist to expend funds to establish and carry out a program for the eradication and control of the imported fire ant, and to cooperate with and to receive cooperation from the United States Department of Agriculture, including the expenditure of federal funds for that purpose, subject to the approval of the commissioner of agriculture and forestry.

Added by Acts 1960, No. 180, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2353 - Creation of eradication areas

§2353. Creation of eradication areas

The state entomologist, subject to the approval of the commissioner of agriculture and forestry, shall have authority to create and designate imported fire ant eradication areas. The commissioner of agriculture and forestry may declare all state laws and all regulations of the department pertaining to the eradication and control of imported fire ants to be in full force and effect in the designated area on and after the date stated. Treatment will begin after this declaration by the commissioner and after all property owners residing within the designated area have been notified. Official notice of the establishment of imported fire ant eradication areas shall be published in the official journal of the state of Louisiana.

Added by Acts 1960, No. 180, §1. Amended by Acts 1962, No. 268, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2354 - Penalty for violation; civil liability

§2354. Penalty for violation; civil liability

Whoever violates any provision set forth in this Part or any rule or regulation promulgated by the Department of Agriculture and Forestry, or interferes with any authorized agent of the Department of Agriculture and Forestry while in the performance of his official duty, is guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not less than twenty-five dollars, nor more than five hundred dollars for each offense, or imprisoned for not less than ten days nor more than thirty days, or by both fine and imprisonment, in the discretion of the court having jurisdiction, and shall also be liable to any persons injured for all damages resulting from the violation.

Added by Acts 1960, No. 180, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2355 - Purpose

PART IX. CATFISH DISEASE CONTROL

§2355. Purpose

The purpose of this Part is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of catfish by providing for the inspection and control of catfish to be used for stocking purposes, which activity is hereby found and declared by the legislature to promote agriculture in the state of Louisiana.

Acts 1985, No. 729, §1.



RS 3:2356 - Shipment of catfish to be used for stocking purposes into the state; inspection; fees; penalties

§2356. Shipment of catfish to be used for stocking purposes into the state; inspection; fees; penalties

A. No person, firm, or corporation shall move, ship, or transport into this state any catfish to be used for stocking purposes, of any species, whether farm raised or caught in the waters from any other state, except as provided in this Section.

B. Catfish to be used for stocking purposes may be shipped into this state by a person, firm, or corporation possessing all necessary wholesale licenses, but only when accompanied by certification of inspection issued by the state or country of origin. The certificate shall certify the apparent freedom of the catfish to be used for stocking purposes from contagious or infectious diseases and shall be based upon an actual inspection of the catfish to be used for stocking purposes to be shipped or moved within a period of forty-eight hours preceding the date of shipment.

C. Notwithstanding the provisions of Subsection B, the commissioner of agriculture may inspect any catfish to be used for stocking purposes being shipped into this state, even if the catfish to be used for stocking purposes are accompanied by a certificate of inspection issued by another state or country, unless the facility receiving the catfish to be used for stocking purposes is inspected or the catfish to be used for stocking purposes on hand in such facility is inspected by the state and/or federal food and drug administration. If an inspection of catfish to be used for stocking purposes accompanied by a certificate of inspection of another state or country reveals contagious or infectious disease, the commissioner may declare a moratorium on this state's recognition of any certificate of inspection issued by that state or country until the commissioner determines that the standards of that state or country are adequate to insure the health and safety of catfish to be used for stocking purposes in that state or country at least equal to the standards established by this state.

D. Except as otherwise permitted in this Section, the movement or shipment of catfish to be used for stocking purposes into this state shall be prohibited.

E. In cases where the commissioner inspects catfish to be used for stocking purposes pursuant to this Section, he may by rule impose an inspection fee, provided that the fee schedule is uniform as to all similar inspections and the funds are used to defray the cost of inspections.

F. Any person, firm, or corporation who violates this Section shall be fined not more than two hundred dollars or imprisoned for not more than sixty days, or both.

Acts 1985, No. 729, §1.



RS 3:2358.1 - Legislative findings

PART X. REGULATION OF TURTLES

§2358.1. Legislative findings

The purpose of this Part is to prevent the introduction into and dissemination within this state of contagious and infectious diseases of turtles by providing for the regulation, inspection, and control of turtles, which activities are hereby found and declared by the legislature to promote agriculture and aquaculture within the state of Louisiana.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.2 - Administration and enforcement; rules and regulations

§2358.2. Administration and enforcement; rules and regulations

A. The provisions of this Part shall be administered by the Department of Agriculture and Forestry through the office of animal health and food safety.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part. The rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C. The commissioner may employ such personnel as are necessary to administer the provisions of this Part.

Acts 1990, No. 770, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2358.3 - Definitions

§2358.3. Definitions

When used in this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Antibiotic" means any bactericide or other organic substance which can kill bacteria.

(2) "Certificate of inspection" means a document which verifies species, destination, turtle group number, and utilization of the Siebeling method and which is signed by a veterinarian who is licensed in this state, federally accredited, and approved by the Department of Agriculture and Forestry. The certificate of inspection shall be used for movement in intrastate commerce only.

(3) "Certified laboratory" means a laboratory which has a current certification by the Federal Food and Drug Administration or other national accrediting agency to perform microbiological or residue testing of organic or inorganic samples and has a microbiologist on staff, and has been approved by the Department of Agriculture and Forestry.

(4) "Commissioner" means the commissioner of the Department of Agriculture and Forestry.

(5) "Health certificate" means a document which verifies a certificate of inspection, attaches a laboratory report and certifies that the turtles or turtle eggs are free of visible signs of infectious, contagious, or communicable diseases, and which is signed by a veterinarian who is licensed in this state, federally accredited and approved by the Department of Agriculture and Forestry. A health certificate shall be required before turtles or turtle eggs may be shipped or transported or before they are moved from a certified turtle farm into interstate commerce. A health certificate may be used in place of a certificate of inspection for movement of turtles or turtle eggs in intrastate commerce.

(6) "Licensed turtle farm" means any individual, firm, corporation, or entity engaged in the collection, hatching, sale, shipping, or distribution of turtles using the Siebeling method or any other sanitization method which may be required by the Department of Agriculture and Forestry.

(7) "Person" means any individual, partnership, association, organization, or corporation engaged in any phase of the pet turtle industry.

(8) "Siebeling method" means a process by which turtle eggs are cleaned, their surfaces disinfected, and a bactericide forced through the pores of the shells without violating the natural structural integrity of the shell, thereby rendering the hatchling free of Salmonella Arizona, or any other species of bacteria harmful to humans or other turtles.

(9) "Turtle group" means any amount, either multiple or single units, consisting of no more than twenty thousand turtles or turtle eggs.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.4 - Licensing; fees; renewal

§2358.4. Licensing; fees; renewal

A. No person shall breed, hatch, propagate, raise, grow, receive, ship, transport, export, or sell turtles or turtle eggs without possessing a turtle farmer license.

B. Turtle farmer licenses shall expire annually on the thirty-first day of December, and must be renewed no later than the last day of January of the following year.

C. The commissioner shall adopt, by rule in accordance with the Administrative Procedure Act, the fee to be charged for the issuance of a turtle farmer license. The amount of the fee shall not exceed two hundred fifty dollars per license issued annually.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:2358.5 - Requirements for licensure

§2358.5. Requirements for licensure

A turtle farmer license shall be issued only upon meeting the following requirements:

(1) Each person applying for a turtle farmer license must complete a written application as provided by the commissioner.

(2) An application fee, to be established by the commissioner by rule and not to exceed two hundred fifty dollars, must accompany each application. Such application fee shall be applied to the fee for licensure.

(3) The applicant must have all necessary equipment and materials for implementation of sanitization or other procedures as may be required by the commissioner. The commissioner may provide for on-site inspection of such arrangements before the issuance of the license.

(4) The applicant must comply with any other requirements which may have been adopted by rules and regulations.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.6 - Identification

§2358.6. Identification

The commissioner shall adopt rules and regulations establishing standards and documentation necessary for the identification of groups of turtles or turtle eggs of the licensed turtle farmers.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.7 - Records

§2358.7. Records

A. Each licensed turtle farmer shall maintain accurate records including the source, identity, treatment, health, inspection, and disposal of the turtles and turtle eggs, as well as any other information that may be required by the commissioner.

B. Each licensed turtle farmer shall maintain accurate records including information as to production, sales, shipping, and laboratory certification so as to satisfy the standards established under the Federal Food and Drug Act.

C. All records shall be open for inspection by the commissioner during regular working hours.

D. The commissioner shall adopt rules and regulations governing the form and content of these records.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.8 - Sanitization; disposal

§2358.8. Sanitization; disposal

A. Unless otherwise provided by the commissioner, the Siebeling method of prevention of diseases shall be the accepted method of sanitization to be used by all licensed turtle farmers.

B. No person shall dispose of spent medication into the environment without treating the substance by a process of heating, filtration, or otherwise rendering the medication sterile before disposal.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.9 - Monitoring

§2358.9. Monitoring

The commissioner, by rule, shall establish a program for monitoring turtle farms for the purpose of ensuring sanitization and safety to humans and the environment.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.10 - Transportation of turtles

§2358.10. Transportation of turtles

A. The commissioner shall, by rule, establish procedures for the movement, identification, packaging, and random collection of samples for submission to a certified laboratory of turtles or turtle eggs.

B. No turtles or turtle eggs shall be shipped or transported from the premises of a licensed turtle farmer, for any purpose other than for testing, without a certificate of inspection or a health certificate.

C. No person shall receive a shipment of turtles or turtle eggs into this state through the United States mail, or by any other means, from any other state or foreign country, unless such turtles or turtle eggs are accompanied by the following:

(1) A health certificate issued by a duly authorized veterinarian certifying that the turtles or turtle eggs are free from Salmonella Arizona, and any other species of bacteria which might be harmful to humans or other turtles; and

(2) An affidavit executed by a duly authorized representative of a university, research laboratory, or other similar entity, attesting to the proposed use of the turtles or turtle eggs, and identifying the type, quantity, duration, and purpose of the research project.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.11 - Quarantine

§2358.11. Quarantine

A. Whenever the results of laboratory analysis of turtles or turtle eggs indicate the presence of Salmonella Arizona, or any other species of bacteria harmful to humans or other turtles, the commissioner shall immediately place all of the turtles or turtle eggs in the same group under quarantine.

B. The commissioner shall immediately notify the licensed turtle farmer of the imposition of the quarantine, followed by written notification within five days, containing specific information as to the basis of the quarantine.

C. The licensed turtle farmer shall, upon notice of quarantine, immediately seal and identify all turtles or turtle eggs in the quarantined group.

D. No turtles or turtle eggs which have been placed under quarantine shall be transported, commingled, shipped, or moved to any other location on the premises, or disposed of without the prior written authorization of the commissioner.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.12 - Procedures for testing; disposal

§2358.12. Procedures for testing; disposal

A. The commissioner shall establish, by rule in accordance with the Administrative Procedure Act, procedures for testing turtles and eggs and methods for allowing more than one random sample of turtles or eggs to be submitted to a certified laboratory for a final disposition of the indicated group. The commissioner shall establish guidelines in accordance with state and federal criteria for laboratory analysis and procedures.

B. Turtles or turtle eggs which have been found to be infected with Salmonella Arizona, or any other species of bacteria harmful to humans or other turtles, shall be removed from the premises of the licensed turtle farmer and disposed of under the supervision of the commissioner, within twenty-one days after imposition of a quarantine.

C. The commissioner may establish, by rule, requirements for the disposal of diseased turtles or turtle eggs.

D. After disposal of diseased turtles or turtle eggs, the turtle farmer shall disinfect the area where the turtles or turtle eggs were quarantined in the manner prescribed by rule. The commissioner may conduct a thorough inspection after disinfection and prior to authorizing introduction of any future groups of turtles or turtle eggs into the quarantined area.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.13 - Violations

§2358.13. Violations

Violations of this Part shall include but shall not be limited to the following:

(1) Engaging in the farming of turtles or turtle eggs without first obtaining a turtle farmer license.

(2) Failing to dispose of all turtles or turtle eggs in a quarantined group as provided in R.S. 3:2358.12.

(3) Shipping or moving turtles or turtle eggs without a certificate of inspection or a health certificate for any purpose other than testing.

(4) Commingling, transporting, shipping, or disposing of any diseased turtles or turtle eggs from a farm which is under quarantine, without written approval from the commissioner.

(5) Willfully failing to maintain complete and accurate records.

(6) Falsifying documents or records.

(7) Willfully failing to follow or willfully misapplying sanitization methods.

(8) Importing of any turtles or turtle eggs of any species from any other state or foreign country, except as provided in R.S. 3:2358.10.

(9) Willfully disposing of improperly any antibiotic solution.

(10) Violating any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2358.14 - Penalties

§2358.14. Penalties

A. A civil penalty of not more than one thousand dollars may be assessed for any violation of this Part, by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the Administrative Procedure Act. Each day on which a violation occurs shall be considered a separate offense.

B. The commissioner may deny renewal or cancel the license of a licensed turtle farmer for any violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, after an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

D. The commissioner may seek injunctive relief to restrain and prevent the violation of any of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part by civil proceedings in the district court for the parish in which the violation occurred.

Acts 1990, No. 770, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2361 - CRUELTY TO ANIMALS

CHAPTER 17. CRUELTY TO ANIMALS

PART I. IN GENERAL

§2361. Horses and mules which may not be sold

No person shall sell either at private sale or public auction, or offer or receive for sale any horse or mule which by reason of debility, disease, or lameness, or for any other cause could not be worked in the city in which it is offered for sale without violating the laws against cruelty to animals. This section shall apply only in cities in this state having a population of ten thousand or more.



RS 3:2362 - Penalty for illegal sale

§2362. Penalty for illegal sale

Whoever violates this Part shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not more than six months.



RS 3:2363 - Sale of dyed chicks, ducklings, goslings, or rabbits; requirements for maintenance; penalties

§2363. Sale of dyed chicks, ducklings, goslings, or rabbits; requirements for maintenance; penalties

A. No person shall sell or offer for sale any dyed chick, duckling, gosling, or rabbit.

B. Stores, shops, vendors, and others offering chicks, ducklings, goslings, or rabbits for sale, or displaying chicks, ducklings, goslings, or rabbits to the public, shall provide and operate brooders or other devices that may be necessary to maintain the chicks, ducklings, or goslings in good health, and shall make adequate food and water available to such birds or rabbits at all times.

C. Whoever violates the provisions of this Section shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, or both. Each day on which a violation occurs shall constitute a separate offense.

Acts 1985, No. 760, §1.



RS 3:2364 - Louisiana Animal Welfare Commission

§2364. Louisiana Animal Welfare Commission

A. For purposes of this Section, "animal" shall mean dogs and cats.

B. Creation and membership. (1) The Louisiana Animal Welfare Commission is hereby created within the office of the governor for the purpose of assisting the governor's office of community programs to ensure and promote the proper treatment and well-being of animals. The commission shall receive no direct funding from the state, but may receive incidental services from state agencies in order to carry out its purpose.

(2) Members of the commission shall serve four-year terms and shall not receive any compensation or reimbursement of expenses. Each member of the commission shall hold office until the appointment and qualification of his successor. Whenever a vacancy occurs in an appointed position, the vacancy shall be filled in the same manner and under the same terms and conditions as required for the original appointment. The commission shall meet at the call of the chairman at least quarterly and more often if necessary.

(3) The executive director of the governor's office of community programs or his designee shall be a member of the commission. Other members of the commission shall be appointed by the governor in accordance with the following provisions:

(a) One representative of the Department of Health and Hospitals.

(b) One small animal veterinarian, appointed at large.

(c) One member who is a director of a public animal control agency.

(d) One commercial breeder of dogs.

(e) Three representatives from separately operating humane societies or private animal shelters.

(f) One representative from the Louisiana State Police.

(g) One member of the public, appointed at large.

(h) Two representatives appointed from a list of five nominations submitted by the Louisiana Veterinary Medical Association.

(i) One representative of the Louisiana Quarterhorse Association.

(j) One representative of the Louisiana Thoroughbred Breeders Association.

(4) The governor shall appoint the initial chairman and initial vice chairman of the commission from members appointed by the governor. Thereafter, the members shall elect the chairman and vice chairman every odd-numbered year.

(5) The domicile of the commission shall be in East Baton Rouge Parish.

C. Transaction of business. A majority of the membership shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members of the commission.

D. Duties and functions. The commission shall have powers and duties necessary to carry out its purpose, including but not limited to the following:

(1) To support local and municipal animal control enforcement efforts.

(2) To support law enforcement in the investigation and prosecution of animal cruelty cases.

(3) To make recommendations concerning the care and keeping of animals.

(4) To coordinate a statewide voluntary pet database that will assist animal owners in recovering lost animals.

(5) To provide a centralized public animal information, education, and communication service.

(6) To formulate and implement proposals to deal with pet overpopulation.

(7) To make recommendations for rules and regulations, which may be adopted by parish and local authorities for the proper care and treatment of animals.

(8) To gather information from public records pertaining to the animals within the purview of the commission. The government custodians of such records shall make them accessible to the commission upon request under the provisions of R.S. 44:1 et seq.

(9) To inspect any animal impoundment facility for the purpose of making recommendations to the appropriate governing authority for improvements to those facilities and their operations wherever such facilities are operated by a government animal control agency or designated by municipal or parish governments to be used for the purpose of impoundment of animals. The governing authority shall provide to the commission reasonable access to the facility, its records, and personnel within seven days of receipt of a written request.

(10) To request, in the form of a letter to the appropriate governing authority, an animal control agency to produce public records pertaining to animal intake, adoption, and euthanasia.

E. Louisiana Animal Welfare Fund. (1) The commission may accept and solicit advice, services, and donations. Donations shall be remitted immediately to the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the monies shall be deposited in the Louisiana Animal Welfare Fund, hereinafter referred to as the "fund", which is hereby created within the state treasury and shall be used solely to carry out the functions and duties of the Louisiana Animal Welfare Commission.

(2) The commission shall maintain a checking account in a Louisiana licensed banking establishment for holding and distributing money that may be transferred from the fund to be used by the commission in fulfillment of its purposes. The checking account shall be entitled "Louisiana Animal Welfare Commission". It shall be held jointly in the names of the current chairman and treasurer of the commission. All checks shall require joint signatures.

(3) The treasurer of the state of Louisiana shall transfer monies from the fund upon receiving a written order signed by the chairman and treasurer of the commission. If the funds are insufficient to meet the full amount of the order, the treasurer of the state of Louisiana may transfer the remaining balance in the fund. The transfer of monies in the fund to the commission's checking account shall be made within five business days of receiving the written order.

(4) The financial records of the commission shall be maintained by the treasurer of the commission. A copy of the records, jointly certified by the treasurer and the chairman, shall be provided by the chairman to the legislative auditor for inspection within twenty business days of the close of the state's fiscal year. The legislative auditor shall report the findings of the inspection to the governor and the chairman of the commission within ninety days of receiving the certified copy of the records.

Acts 2001, No. 656, §1; Acts 2004, No. 74, §1; Acts 2004, No. 189, §1; Acts 2005, No. 248, §1, eff. June 29, 2005; Acts 2008, No. 796, §1.



RS 3:2365 - Louisiana Pet Registry

§2365. Louisiana Pet Registry

A. The Louisiana Animal Welfare Commission shall establish and maintain a voluntary registry for animals called the Louisiana Pet Registry. The current owner of any animal may register that animal with the commission.

B.(1) The registration shall include the name and address of the owner and the name and a description of the animal. If the animal has been fitted with a microchip, the registration shall also include the brand of commercial microchip and the animal's microchip identification number. If the animal is tattooed with an identification number, the registration shall include the tattoo number.

(2) The commission shall assign to each registered animal a unique identification number and provide to the owner of each registered animal a license tag bearing the identification number.

(3) The manner in which the license number is affixed to the registered animal is at the discretion of the owner.

(4) The owner of each registered animal shall notify the commission of any changes in registration information within thirty days.

C. The owner of each registered animal shall pay a fee of fifteen dollars to the commission for the registration of that animal.

D. Fees shall be paid directly to the commission and deposited into the Louisiana Animal Welfare Fund for use by the commission. The commission may waive or reduce fees if it deems necessary.

E. Applications for registration with the Louisiana Pet Registry shall be made available by the commission. The commission shall provide public notices pertaining to the registry.

Acts 2006, No. 771, §1.



RS 3:2391 - Agents of corporation as special police officers; compensation; aid from regular police force

PART II. CORPORATIONS FOR PREVENTION OF

CRUELTY TO ANIMALS

§2391. Agents of corporation as special police officers; compensation; aid from regular police force

Whenever, in any incorporated city or town or in any parish, a corporation for the prevention of cruelty to animals shall be organized, the mayor of the city or town and the police jury of the parish, respectively, as the case may be, shall appoint and commission as special police officers such agents as the corporation for the prevention of cruelty to animals may nominate; and agents being so commissioned shall have the usual power of policemen and peace officers. No city, town, or parish shall be liable hereunder for any compensation to the special officers, and the police force of all incorporated cities and towns in the state shall aid any such corporation, its members or agents, in the enforcement in its respective locality of all laws enacted for the protection of animals.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2392 - Municipalities to provide punishment for cruelty to animals

§2392. Municipalities to provide punishment for cruelty to animals

Municipal corporations shall provide by ordinance for the punishment of cruelty to animals, when committed in any street, park, levee, or other public place in the limits of the corporation, by fine or imprisonment, or both, as a police offense.



RS 3:2393 - Corporation to receive one half of fines

§2393. Corporation to receive one half of fines

Whenever a fine is imposed on any person as a penalty for violation of any law of this state or municipal ordinance respecting cruelty to animals, and the prosecution shall have been initiated, conducted, assisted, or appeared in by any officer, member, agent, or counsel of any society for the prevention of cruelty to animals in the parish where the offense is committed, incorporated under the general law of this state, one half of the fine shall be paid to the society and the receipt of its treasury shall be a full acquittance to the officer collecting the fine.



RS 3:2431 - Humane society may arrange for care of animals

PART III. CARE OF SUFFERING ANIMALS

§2431. Humane society may arrange for care of animals

All officers of incorporated humane societies, in cities over twenty-five thousand and under one hundred thousand inhabitants, and all officers of the law in the cities, who are hereby made special officers of the societies, when in their judgment cruelty is being practiced towards any animal or the animal is bruised, wounded, crippled, abrased, sick, or diseased, may remove the animal whenever found to any stable designated by the humane society, for care and treatment, there to remain until sufficiently recovered to resume service.



RS 3:2432 - Arrangement with stable for care of animals

§2432. Arrangement with stable for care of animals

Before any humane society can avail itself of the provisions of this Part, the humane society shall arrange with some stable for the care of animals and charges shall be fifty cents per day, provided however, the medical attendance shall be extra. If the society maintains its own stable the charges shall be as above set out.



RS 3:2433 - Employment of veterinary

§2433. Employment of veterinarian

The humane society after complying with R.S. 3:2432 shall arrange with some veterinarian, and agree upon a scale of uniform charges, and the society may employ veterinarians to attend any animals that in their judgment need treatment.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2434 - Stable to register animals cared for

§2434. Stable to register animals cared for

The stable designated or owned by the humane society shall keep a special book for the purpose of registering any animal entrusted to their care under this Part, and the book shall be open to inspection at all times.



RS 3:2435 - Determination whether animal may leave stable

§2435. Determination whether animal may leave stable

Animals removed to stables in accordance with this Part shall remain until pronounced suitable to resume service by the humane society's officer, and in case the owner of the animal disagrees with the society's officer on this point, the president of the society shall call in a veterinarian, and if the officer and veterinarian cannot agree, the president shall call in a disinterested experienced person whose decision as to the condition of the animal shall be final.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2436 - Sale of animal on owner's failure to pay for treatment

§2436. Sale of animal on owner's failure to pay for treatment

After the animal has been cared for and treated the owner of the stable as well as the veterinarian treating the animal shall notify the president of the society by sending a statement of their charges, and the president of the society shall cause a registered notice to be sent to the owner of the animal, apprising him of the fact that the animal is ready to resume service and advising him as to the amount of the charges. Should the owner not take the animal and pay the charges within five days after the receipt of the notice, the society may sell the animal at public auction in the manner now provided by law for judicial sales; the excess of the charges and expenses shall go to the owner of the animal.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2437 - Liability of society to stable or veterinarian; privilege upon animals

§2437. Liability of society to stable or veterinarian; privilege upon animals

The humane society shall be liable to the stable or veterinarian for their expenses and services under this Part, but only as per the scale of charges agreed upon, and the society may remove the animals and change surgeons at its pleasure. A privilege is created upon all animals treated as above set out, in favor of the humane society, and it shall be superior to any other privilege on the animals.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2438 - Opportunity to owner to treat animal if proper treatment is given

§2438. Opportunity to owner to treat animal if proper treatment is given

No officer of any humane society, or other officer, shall remove any animal to their stable or one designated by them, or to engage any veterinarian to treat any animals as provided herein, without first giving the owner the privilege of removing the animal to his own stable or a stable designated by him; the owner may furnish his own treatment or veterinarian, at all times, but the officer of the humane society may inspect the animal at all times, and if in his opinion the treatment accorded the animal is not proper or beneficial, the officer may place him in the society's stable or designated stable and under the care of their own surgeon as herein above set out. Should there be a disagreement as to the merits of the treatment of the animal, it shall be decided as set out in R.S. 3:2435.

Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2439 - Court review of humane society's treatment of animal; damages limited to costs

§2439. Court review of humane society's treatment of animal; damages limited to costs

Any person feeling himself aggrieved at the action of the humane society or its officers may try the issues before a court of competent jurisdiction, but the issues meant herein shall only be as to whether the animal's condition is such as to warrant action by the society or whether the animal is in condition to be used, before or after treatment, or whether the treatment accorded the animal by the owner, as set out in R.S. 3:2438 is proper or beneficial; no damages except the actual court costs shall be assessed against the society.



RS 3:2440 - Resisting officers; penalty

§2440. Resisting officers; penalty

Whoever resists the officers empowered herein, in carrying out the provisions of this Part, shall be fined not less than five nor more than twenty-five dollars, or imprisoned not less than five nor more than twenty-five days, or both.



RS 3:2451 - Short title

PART IV. ABANDONED ANIMALS

§2451. Short title

This Part may be referred to as the Louisiana Abandoned Animals Act.

Added by Acts 1978, No. 692, §1.



RS 3:2452 - Abandoned animals

§2452. Abandoned animals

A. An animal shall be considered abandoned when the owner thereof has not paid the charge for veterinary services, including medical, or for boarding, within ten days after rendition to the owner of the invoice for such services or boarding and no other agreement with the owner has been reached for the payment of such charge for services or boarding. The person to whom the charges are due may then give notice, as provided in R.S. 3:2453.

B. The owner of an abandoned animal shall be deemed to have relinquished all rights and claims to such animal by virtue of such abandonment, except as provided in R.S. 3:2454(B).

Added by Acts 1978, No. 692, §1; Acts 1997, No. 976, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2453 - Notice requirements; freedom from liability

§2453. Notice requirements; freedom from liability

A. The notice required in R.S. 3:2452(A) above shall be given to the owner of the animal or the owner's agent at his last known address by registered mail or by certified mail, return receipt requested, and shall contain a statement that if the animal is not claimed within ten days after receipt of the notice, the animal may be sold, donated, turned over to the nearest humane society or animal control center, or otherwise disposed of as the person having custody of the animal may deem proper.

B. In the event that the notice described in Subsection A cannot be delivered for any reason, or in the event that such notice is returned as "refused", "addressee unknown", "not at this address", or other similar designation, then the animal may be sold, donated, turned over to the nearest humane society or animal control agency, or otherwise disposed of as the person having custody of the animal may deem proper.

C. The receipt of notice by the owner or his agent, or the return as "refused", "addressee unknown", "not at this address", or other similar designation, whichever is applicable, shall relieve the custodian of any liability for the sale, donation, euthanasia, or other disposal of the animal.

Added by Acts 1978, No. 692, §1; Acts 1997, No. 976, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2454 - Sale or disposal of animal; disposition of sale proceeds

§2454. Sale or disposal of animal; disposition of sale proceeds

A. If, in accordance with the notice, the animal is sold at public or private sale, the proceeds shall be applied to the amount, if any, due the custodian for any goods or services furnished to the animal, including all reasonable charges of notice, advertisement, and sale. The balance, if any, shall be paid to the owner of the animal, and the custodian shall retain the right to proceed against the owner for any deficiency.

B. Prior to the time of sale of such animal or transfer thereof to the nearest humane society or animal control agency, or other disposal thereof, any person claiming the right of property or possession of such animal may pay the amount necessary to satisfy the charges for services rendered to the animal, or on behalf of the animal, including all reasonable charges of notice and sale. Upon payment of this amount, the animal shall be delivered to the person making the demand, if he is entitled to possession. Otherwise the animal shall be retained according to the terms of the notice, and shall be sold, or otherwise disposed of.

Added by Acts 1978, No. 692, §1; Acts 1997, No. 976, §1.



RS 3:2461 - Authority of parish governing authorities to adopt Part

PART V. MINIMUM STANDARDS FOR ANIMAL SHELTERS

§2461. Authority of parish governing authorities to adopt Part

In addition to and supplemental with any other authority granted to parish governing authorities by law, a parish governing authority may adopt an ordinance establishing minimum standards for animal shelters within the parish consistent with the provisions of this Part.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2462 - Definitions

§2462. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Animal shelter" means any building, structure, site, enclosure or other facility used or operated for the housing or keeping of any stray, homeless, abandoned or unwanted animals including any facility designated by the parish governing authority, for the keeping or housing of any impounded animals.

(2) "Cruelty" means every act or failure to act whereby unjustifiable physical pain or suffering is caused or permitted.

(3) "Euthanasia" means the act of inducing a painless death upon an animal in a humane manner.

(4) "Person" means an individual, corporation, or association.

(5) "Primary enclosure" means any structure used to immediately restrict an animal or animals to a limited amount of space, such as a room, pen, run, cage, compartment, or hutch.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2463 - General shelter standards

§2463. General shelter standards

A. Shelters shall be open for redemption and adoption of animals during posted or normal business hours. Hours of operation and emergency telephone number shall be prominently displayed.

B. Sewage disposal of waste matter shall comply with existing parish and state codes for sanitation.

C. Shelters shall be inspected at least once every six months by an authorized representative of the parish to determine compliance with the requirements of this Part. Additional inspections shall be made promptly upon receipt of a bonafide complaint.

D. Fees must be visibly posted and registered with the parish governing authority.

E. Shelter personnel should be trained as to animal health, disease control, humane care and treatment, animal control and transportation of animals. Shelter workers shall be fundamentally humane, shall be able to identify and understand the principal animal diseases and injuries, and should have good judgment and even temperament.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2464 - Shelter construction

§2464. Shelter construction

A. Floors and walls of animal holding areas shall be constructed of smooth, moisture impervious material and shall be accessible for cleaning.

B. All animal holding areas shall be sloped to a drain connected to a sanitary sewer or an approved individual sewerage system.

C. Rabies quarantine kennels shall be constructed such that they are isolated from all other kennels.

D. All animal rooms must have operable floor drains.

E. Facilities, general.

(1) Structural strength. Housing facilities for dogs or cats shall be structurally sound and shall be maintained in good repair, to protect the animal from injury, to contain the animals, and to restrict the entrance of other animals.

(2) Water and electric power. Reliable and adequate electric power, if required to comply with other provisions of this Part, and adequate potable water shall be available.

(3) Storage. Supplies of food and bedding shall be stored in facilities which adequately protect such supplies against infestation or contamination by vermin. Refrigeration shall be provided for supplies of perishable food.

(4) Waste disposal. Provisions shall be made for the removal and disposal of animal and food wastes, bedding, dead animals, and debris. Disposal facilities shall be so provided and operated as to minimize vermin infestations, odors, and disease hazards.

(5) Washrooms and sinks. Facilities, such as washrooms, basins, or sinks, shall be provided to maintain cleanliness among animal caretakers.

F. Facilities, indoor.

(1) Heating. Indoor housing facilities for dogs or cats shall be sufficiently heated when necessary to protect the dogs or cats from cold, and to provide for their health and comfort. The ambient temperature shall not be allowed to fall below fifty degrees Fahrenheit for dogs and cats not acclimated to lower temperatures.

(2) Ventilation. Indoor housing facilities for dogs or cats shall be adequately ventilated to provide for the health and comfort of the animals at all times. Such facilities shall be provided with fresh air either by means of windows, doors, vents, or air conditioning and shall be ventilated so as to minimize drafts, odors, and moisture condensation. Auxiliary ventilation, such as exhaust fans and vents of air conditioning, shall be provided when the ambient temperature is eighty-five degrees Fahrenheit or higher.

(3) Lighting. Indoor housing facilities for dogs or cats shall have ample light, by natural or artificial means, or both, of good quality and well distributed. Such lighting shall provide uniformly distributed illumination of sufficient light intensity to permit routine inspection and cleaning during the entire working period. Primary enclosures shall be so placed as to protect the dogs and cats from excessive illumination.

(4) Interior surfaces. The interior building surfaces of indoor housing facilities shall be constructed and maintained so that they are substantially impervious to moisture and may be readily sanitized.

(5) Drainage. A suitable method shall be provided to rapidly eliminate excess water from indoor housing facilities. If drains are used, they shall be properly constructed and kept in good repair to avoid foul odors therefrom. If closed drainage systems are used, they shall be equipped with traps and so installed as to prevent any backup of sewage onto the floor of the room.

G. Facilities, outdoor.

(1) Shelter from sunlight. When sunlight is likely to cause overheating or discomfort, sufficient shade shall be provided to allow all dogs and cats kept outdoors to protect themselves from the direct rays of the sun.

(2) Shelter from rain or snow. Dogs and cats kept outdoors shall be provided with access to shelter to allow them to remain dry during rain or snow.

(3) Shelter from cold weather. Shelter shall be provided for all dogs and cats kept outdoors when the atmospheric temperature falls below fifty degrees Fahrenheit. Sufficient clean bedding material or other means of protection from the weather elements shall be provided when the ambient temperature falls below that temperature to which a dog or cat is acclimated.

(4) Drainage. A suitable method shall be provided to rapidly eliminate excess water.

H. Primary enclosures for dogs and cats shall meet the following requirements:

(1) Primary enclosures shall be structurally sound and maintained in good repair to protect the dogs and cats from injury, to contain them, and to keep predators out.

(2) Primary enclosures shall be constructed and maintained so as to enable the dogs and cats to remain dry and clean.

(3) Primary enclosures shall be constructed and maintained so that the dogs and cats will have convenient access to clean food and water as required in this Part.

(4) The floors of primary enclosures shall be constructed so as to protect the dogs' and cats' feet and legs from injury.

(5) Primary enclosures shall be constructed and maintained so as to provide sufficient space to allow each dog and cat to turn about freely and to easily stand, sit, and lie in a comfortable, normal position.

(6) Primary enclosures for housing cats which have a solid floor shall contain a receptacle with sufficient clean litter to contain excreta.

(7) Primary enclosures for housing cats shall be provided with a solid resting surface or surfaces which, in the aggregate, shall be of adequate size to comfortably hold all of the occupants of the primary enclosure at the same time. The resting surface or surfaces shall be elevated in primary enclosures housing two or more cats.

(8) Primary enclosures for housing cats shall provide a minimum of two and one-half square feet of floor space per cat.

(9) Primary enclosures for housing dogs shall provide a minimum floor space for each dog equal to the mathematical square of the sum of the length of the dog in inches, as measured from the tip of its nose to the base of its tail, plus six inches expressed in square feet. This requirement shall be computed as follows: (length of dog in inches plus six inches) times (length of dog in inches plus six inches) divided by one hundred forty-four inches equals minimum square footage per dog.

(10) No more than twelve adult dogs shall be housed in the same primary enclosure.

(11) Dog houses with chains. If dog houses with chains are used as primary enclosures for dogs kept outdoors, the chains used shall be so placed or attached that they cannot become entangled with the chains of other dogs or any other objects. Such chains shall be of a type commonly used for the size dog involved and shall be attached to the dog by means of a well-fitted collar. Such chains shall be at least three times the length of the dog as measured from the tip of its nose to the base of its tail and shall allow the dog convenient access to the dog house.

I. All animal cages or holding pens shall allow sufficient room for all animals to lie down, turn around, stand, or sit in a normal position.

J. Adequate office space for record keeping shall be provided and maintained.

K. A receiving area shall be provided for the public to bring in, reclaim, or adopt animals.

L. A room and table shall be provided for euthanasia and for holding carcasses.

M. Each shelter shall have running hot water (at least one hundred eighty degrees Fahrenheit) and cold water available for cleaning at all times.

N. Self-feeders, if used, shall be mounted so animals cannot urinate or defecate in them.

O. Animals housed in primary enclosures with wire floors shall be provided a solid resting platform constructed of a smooth surface and moisture impervious material.

Acts 1985, No. 806, §1, eff. July 22, 1985.



RS 3:2465 - Operating procedures

§2465. Operating procedures

A. Separation of animals:

(1) Dogs shall be separated from cats.

(2) Sick animals shall be separated from healthy animals.

(3) Puppies and kittens must be separated from adult animals unless nursing.

(4) Unneutered males shall be separated from females.

(5) Injured animals shall be separated from uninjured animals.

(6) Animals involved in bite or scratch cases shall be separated from all other animals with a maximum of one such animal per cage.

(7) Nursing mothers with litter shall be separated from all other animals.

B. Animal care:

(1) All dogs over three months of age shall be fed at least once daily; providing at least one-half pound of food per twenty-five pounds of bodyweight per dog. All dogs under three months shall have appropriate dry food available at all times or be fed a minimum of three times per day.

(2) All kittens and adult cats shall have appropriate dry or semi-moist food available at all times.

(3) Clean, fresh water shall be available at all times for all animals.

(4) Animals other than dogs and cats shall be fed and watered as required by the species.

(5) Each animal shall be observed daily for sickness, disease, injury, abnormal behavior, external parasites, or lameness by the animal caretaker in charge, or by someone under his direct supervision.

(6) Any ill or injured animal shall be isolated and made as comfortable as possible until veterinary care is obtained or the animal is euthanized if in legal compliance.

(7) Any dead animals shall be removed from kennel area and immediately and properly disposed of.

(8) The following procedures shall be performed daily:

(a) Isolate animals prior to cleaning so that no animal is exposed to water and/or disinfectant while cleaning.

(b) Pick up droppings and dispose of properly.

(c) Disinfect floor and wash down animal holding areas with water under pressure.

(d) All standing water shall be removed before returning animals.

(e) Provide fresh food and water.

(f) Clean cat litter boxes (replace cat litter at least weekly).

(g) Clean gutters and check drains.

(h) Clean aisles, floors, sinks, and kitchen.

(i) Clean inside area of debris, trash, and dirt.

(j) Shelter grounds shall be kept mowed and free of standing water, trash, and debris.

(k) Clean beds and resting boards.

(l) Wash food and water dishes with hot soapy water and cleanse with water to remove disinfectant or soap.

C. Euthanasia:

(1) Euthanasia methods and procedures must conform with recommendations outlined in the report of the American Veterinary Medical Association on Euthanasia, dated July 1, 1978, or as revised except as provided in Paragraphs (2) and (3) of this Subsection.

(2) Euthanasia by carbon monoxide gas chambers on cats and dogs shall be prohibited beginning on January 1, 2013 and thereafter.

(3) Euthanasia by intracardiac injection on cats and dogs shall be prohibited unless the animal is unconscious or rendered completely unconscious and insensitive to pain through the injection of an anesthetic.

(4) Euthanasia personnel shall attend the Humane Society of the United States Academy on Euthanasia or an equivalent program within one year of date of employment.

D. Records:

(1) A record shall be prepared for every animal that enters the shelter and shall include description of animal; veterinary treatment; length of time held; fees collected; and date euthanized, died, reclaimed, or adopted.

(2) Daily receipts for donations, animal impoundment fees, and adoptions shall be permanently recorded and filed.

(3) Records shall be available for inspection at all times.

Acts 1985, No. 806, §1, eff. July 22, 1985; Acts 2010, No. 764, §1, eff. June 30, 2010.



RS 3:2466 - Repealed by Acts 1997, No. 1116, 2.

§2466. Repealed by Acts 1997, No. 1116, §2.



RS 3:2471 - Definitions

PART VI. PET OVERPOPULATION CONTROL

§2471. Definitions

As used in this Part the following words shall have the following meanings ascribed to them:

(1) "Adopter" means a person who is legally competent to enter into a contract and who is adopting or buying a dog or cat from a releasing agency.

(2) "Adult animal" means any dog or cat that has reached the age of one hundred eighty days or six months or more.

(3) "Releasing agency" means an animal pound, shelter, humane organization, or animal control agency, whether public or private. The term does not include an individual who occasionally renders humane assistance or shelter in the individual's home to a dog or cat.

(4) "Sterilization" means the surgical removal of the reproductive organs of a dog or cat in order to render the animal unable to reproduce.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2472 - Sterilization required

§2472. Sterilization required

A. Provisions shall be made for the sterilization of all dogs and cats sold or released for adoption or purchased from any public or private animal shelter or animal control agency operated by a humane society or by a parish, city, or other political subdivision by either:

(1) Providing sterilization by a Louisiana licensed veterinarian before relinquishing custody of the animal.

(2) Entering into a written agreement with the adopter or purchaser guaranteeing that sterilization will be performed by a Louisiana licensed veterinarian in compliance with a sterilization agreement that shall contain the following information:

(a) The date of the agreement.

(b) The name, address, and signature of the releasing agency and the adopter.

(c) A description of the animal to be adopted.

(d) A sterilization completion date which shall be either:

(i) The thirtieth day after the date of adoption in the case of an adult animal.

(ii) The thirtieth day after a specified date estimated to be the date an adopted infant female or male puppy or kitten becomes six months of age.

(iii) If the releasing agency has a written policy recommending sterilization of certain infant animals at an earlier date, the thirtieth day after the date contained in the written policy.

(e) A statement, printed in conspicuous bold print, that sterilization of the animal is required under R.S. 3:2472.

B. Except as provided by this Subsection, an adopter that signs an agreement under R.S. 3:2472(A)(2) shall have the adopted animal sterilized on or before the sterilization date stated in the agreement. If the sterilization completion date stated in the agreement falls on a Saturday, Sunday, or legal holiday, the deadline shall be extended to the first day that is not a Saturday, Sunday, or legal holiday. The releasing agency may extend the deadline for thirty days on the presentation of a letter or telephone report from a Louisiana licensed veterinarian stating that the life or health of the adopted animal may be jeopardized by sterilization. There shall be no limit to the number of extensions that may be granted for this reason.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2473 - Adoption standards

§2473. Adoption standards

A. Each releasing agency shall agree to give title, possession, and control of the animal as long as the adopter complies with the terms and conditions of the agreement as set forth in R.S. 3:2472.

B. Failure by either party to comply with any provision of the adoption agreement as set forth in R.S. 3:2472 may give rise to a cause of action in a court of competent jurisdiction.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2474 - Confirmation of sterilization

§2474. Confirmation of sterilization

The releasing agency shall consider the animal sterilized upon receipt of written confirmation signed by the Louisiana licensed veterinarian who performed the sterilization.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2475 - Exceptions

§2475. Exceptions

A. The sterilization requirements of this Part do not apply to a dog or cat that is claimed from a releasing agency by a person who already owns the animal.

B. This Part does not apply to a releasing agency located in a municipality that has in effect an ordinance providing standards for dog and cat sterilization that exceed the requirements of this Part.

C. The provisions of this Part shall not apply to animals sold or released from any humane society, public or private shelter, or animal control agency to the United States armed forces, police or other law enforcement agencies, licensed veterinary facilities, or to licensed medical facilities.

D. Repealed by Acts 2011, No. 225, §1.

Acts 1990, No. 567, §1, eff. July 19, 1990; Acts 2011, No. 225, §1.



RS 3:2476 - Fees

§2476. Fees

All costs of sterilization pursuant to this Part shall be paid by the prospective adopter or purchaser, unless otherwise provided.

Acts 1990, No. 567, §1, eff. July 19, 1990.



RS 3:2501 - Animal control agency control officers; applicable parishes; P.O.S.T. certification; commissions; powers

PART VII. ANIMAL CONTROL AGENCY OFFICERS

§2501. Animal control agency control officers; applicable parishes; P.O.S.T. certification; commissions; powers

A. Any animal control agency maintained by a parish governing authority described in Subsection B of this Section shall be authorized to commission such animal control officers as provided in Subsection B of this Section as animal control investigators or specialists of the agency who, if P.O.S.T. certified, shall exercise regular police powers of the state granted to law enforcement officers. Any such investigator or specialist shall be empowered to enforce all animal-related crimes defined by ordinance or state law including but not limited to animals at large, animal cruelty, dog fighting, animal theft, or any law or ordinance governing animal disease control.

B. The commissioning of animal control officers designated in Subsection A of this Section shall be applicable only to those parishes who maintain animal control agencies with a population of over fifty thousand, according to the most recent federal decennial census as follows, subject to the following limitations:

(1) An animal control agency maintained by the parish governing authority in a parish with a population of over fifty thousand, according to the most recent federal decennial census, but less than one hundred thousand according to the most recent federal decennial census, may commission one P.O.S.T. certified animal control officer.

(2) An animal control agency in a parish with a population of over one hundred thousand, according to the most recent federal decennial census but less than one hundred fifty thousand according to the most recent federal decennial census, may commission two P.O.S.T. certified animal control officers.

(3) An animal control agency in a parish with a population of over one hundred fifty thousand according to the most recent federal decennial census may commission three P.O.S.T. certified animal control officers.

C. Any officer designated in Subsection A of this Section who has met the qualifications of P.O.S.T. and was P.O.S.T. certified on or after January 1, 2000, and has maintained firearm qualifications and worked continuously for an animal control agency designated in Subsection B of this Section shall be deemed to be P.O.S.T. certified.

Acts 2006, No. 807, §1; Acts 2009, No. 21, §1.



RS 3:2531 - ANIMALS RUNNING AT LARGE

CHAPTER 18. ANIMALS RUNNING AT LARGE

PART I. MUNICIPAL REGULATION OF LIVESTOCK

RUNNING AT LARGE

§2531. Municipalities authorized to prohibit livestock from running at large

All cities and towns having a population of more than one thousand, and all towns and villages in this state having a population of one thousand or less and situated within three miles of the corporate limits of any city having a population of twenty-five thousand or more, may regulate, restrict, and prohibit by proper ordinances, the running at large of livestock of all kinds within the corporate limits of the cities, towns, and villages; establish impounding pens and yards, and employ pound keepers; fix impounding fees and charges; and provide for the sale or disposition of impounded animals or stock.



RS 3:2532 - Livestock running at large in municipalities not having one thousand inhabitants

§2532. Livestock running at large in municipalities not having one thousand inhabitants

All municipalities within this State having less than one thousand inhabitants and not provided for in R.S. 3:2531 may prohibit by ordinance the running at large of any and all kinds of livestock within the corporate limits of such municipalities, provided the questions shall have first been submitted to the voters qualified by law to vote at municipal elections within the municipality proposing to adopt such an ordinance and the voters at an election shall have authorized the adoption of the ordinance by a majority vote.



RS 3:2533 - Special election on whether to restrain livestock

§2533. Special election on whether to restrain livestock

The governing authority of any municipality having less than one thousand inhabitants, and not provided for in R.S. 3:2531, desiring to adopt such an ordinance may order a special election to be held within the municipality at which the question shall be submitted to the qualified voters of the municipality, to hold the election as now provided by law, and to canvass and promulgate the returns thereof.



RS 3:2534 - Adoption of ordinance

§2534. Adoption of ordinance

If at a special election a majority of the voters of the municipality vote in favor of the enactment of such an ordinance, the governing authority of the municipality may adopt such an ordinance and provide proper penalties, including the impounding of livestock and the appointment of pound keepers, and to secure the enforcement of the ordinance.



RS 3:2535 - General powers of municipality unaffected

§2535. General powers of municipality unaffected

Nothing herein contained shall limit in any manner other powers granted to municipalities to prohibit the running at large of livestock within the corporate limits.



RS 3:2571 - Livestock allowed on levees; conditions

PART II. LIVESTOCK ON LEVEES

§2571. Livestock allowed on levees; conditions

A. Horses, mules, cattle, hogs, sheep, or livestock of any description may go on the levees, or the space between the base of the levees and the draining ditch at any time, except where, in the judgment of the levee commissioners of a district and the office of engineering, damage would occur to the levees from exposure to wear, tear, and abuse.

B. In cases where the water is against the levee on both sides, that is, where the grounds on the river and land side are both covered with water, people living in the vicinity may put stock on these levees temporarily.

Acts 1995, No. 385, §1; Acts 2012, No. 753, §1.



RS 3:2572 - Impounding livestock; sale if not redeemed

§2572. Impounding livestock; sale if not redeemed

The levee commissioners of a district and the office of engineering may impound or cause to be impounded any horses, mules, cattle, hogs, sheep, or other livestock of any description found violating this Part, and hold them impounded until the owner of the livestock shall redeem them by paying the expenses of impounding and keeping the stock. In case the stock is not redeemed from impoundment within eight days of notification to the owner of the impoundment and pending sale, then it shall be the duty of the constable to proceed to the place of impounding, and there, without previous advertisement, sell the animals thus impounded for cash to the highest bidder, except that in the cases of horses and mules, they shall be disposed of as is now provided by law in the several parishes for strays.

Acts 1995, No. 385, §1; Acts 2012, No. 753, §1.



RS 3:2573 - Fees and costs

§2573. Fees and costs

The fees and costs under this Part shall be as follows except for sheep and goats: for impounding, one dollar; for keeping, fifty cents per head, for each day the stock are kept by the impounder or keeper; for making the sale, fifty cents per head for each animal sold; for proceeding, as in case of estrays, such costs as are now allowed by law in cases of estrays in the several parishes. For sheep and goats the charge for impounding shall be ten cents per head; for keeping, five cents per head for each day; for making the sale, ten cents per head.



RS 3:2574 - Proceeds of sale insufficient to pay costs

§2574. Proceeds of sale insufficient to pay costs

In case proceeds of the sale are not sufficient to pay all costs, they shall be paid pro rata.



RS 3:2575 - Impounded animals, release of prohibited; penalty

§2575. Impounded animals, release of prohibited; penalty

No person shall by force, threats, or fraud release any animal impounded under the provisions of R.S. 3:2572.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned not more than sixty days, or both.



RS 3:2651 - Definitions

PART III. DOGS HARASSING OR INJURING LIVESTOCK

SUBPART A. LIABILITY OF OWNER OF DOG

§2651. Definitions

As used in this Part, "livestock" means any animal bred, kept, maintained, raised, or used for show, profit, or for the purpose of selling or otherwise producing crops, animals, or plant or animal products for market. The term "livestock" shall include cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

Acts 2003, No. 4, §1, eff. May 8, 2003; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2652 - Liability for injury to livestock caused by dog

§2652. Liability for injury to livestock caused by dog

Any owner, harborer, or possessor of any dog that kills, harasses, or wounds livestock shall be liable to the owner of the livestock for the damages sustained, to be recovered before any court of competent jurisdiction.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2653 - Unnecessary to prove knowledge that dog would injure livestock

§2653. Unnecessary to prove knowledge that dog would injure livestock

In the prosecution of actions under this Subpart, it shall not be necessary for the plaintiff to show that the owner, harborer, or possessor of the dog had knowledge of the fact that the animal would kill, harass, or wound livestock.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2654 - Right to kill dog harassing livestock

§2654. Right to kill dog harassing livestock

Any person finding any dog not on the premises of its owner, harborer, or possessor, which is harassing, wounding, or killing livestock, may, at the time of finding the dog, kill him, and the owner shall not be able to sustain any action for damages against the person killing the dog.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2691 - Police juries authorized to protect livestock

SUBPART B. AUTHORITY OF POLICE JURY TO

PROTECT LIVESTOCK

§2691. Police juries authorized to protect livestock

The police juries of the different parishes may enact such ordinances as they in their discretion deem necessary for the protection of the livestock industries in their respective parishes.

Acts 2003, No. 4, §1, eff. May 8, 2003.



RS 3:2731 - Parishes and municipalities may regulate

PART IV. DOGS--REGULATION BY LOCAL AUTHORITIES

§2731. Parishes and municipalities may regulate

The governing bodies of all parishes and municipalities may adopt ordinances regulating dogs running at large; regulating or prohibiting vicious or dangerous dogs; or to limit the enforcement of said ordinances or the imposition of fees and fines thereunder. In addition, such ordinances may provide for the utilization of the proceeds of dog and cat license fees and fines for the operation of its animal control program or for the effective enforcement of its animal control ordinances.

Acts 2010, No. 108, §1.



RS 3:2732 - Repealed by Acts 1982, No. 101, 4, eff. July 11, 1982.

§2732. Repealed by Acts 1982, No. 101, §4, eff. July 11, 1982.



RS 3:2733 - Repealed by Acts 2010, No. 108, §2.

§2733. Repealed by Acts 2010, No. 108, §2.



RS 3:2734 - Repealed by Acts 2010, No. 108, §2.

§2734. Repealed by Acts 2010, No. 108, §2.



RS 3:2735 - Repealed by Acts 2010, No. 108, §2.

§2735. Repealed by Acts 2010, No. 108, §1.



RS 3:2736 - Repealed by Acts 2010, No. 108, §2.

§2736. Repealed by Acts 2010, No. 108, §2.



RS 3:2737 - Repealed by Acts 2010, No. 108, §2.

§2737. Repealed by Acts 2010, No. 108, §2.



RS 3:2771 - Dogs not to run at large

PART V. DOG LICENSE TAX

§2771. Dogs not to run at large

No person shall suffer or permit any dog in his possession, or kept by him about his premises, to run at large on any unenclosed land, or trespass upon any enclosed or unenclosed lands of another.



RS 3:2772 - Dog, cat, and kennel licenses fee and certificate; records

§2772. Dog, cat, and kennel licenses fee and certificate; records

A. Each parish or municipality that levies a license fee on dogs and cats shall issue a metallic license tag to each dog or cat owner who applies therefor and pays the dog or cat license fee imposed by the issuing parish or municipality. The license tag shall contain a license number, the name of the issuing body and the calendar year for which such tag is issued. The tag shall be fastened upon the collar worn by the dog or cat owned or kept by such person. A license certificate shall also be issued for such license fee showing the name and address of the owner, a description of the dog or cat by sex and color, the breed of the dog or cat if known, and the year and number of the license tag. A record of all such information shall be kept by the issuing authority which shall be open to the public during regular business hours.

B. The governing body of each municipality or parish may, by ordinance, fix the sum to be paid annually for the dog or cat license fee, which sum shall not be more than ten dollars for each spayed or neutered dog or cat and not more than twenty dollars for each unspayed or unneutered dog or cat. However, notwithstanding any provisions to the contrary, the governing body of any municipality or parish with a population in excess of four hundred seventy-five thousand persons may, by ordinance, fix the sum to be paid annually for the dog or cat license fee, which sum shall not be more than ten dollars for each spayed or neutered dog or cat and not more than twenty dollars for each unspayed or unneutered dog or cat, and any such funds derived from said license fee shall be dedicated solely for the capture, control, and housing of stray animals.

C. For the purposes of this Section, a dog or cat shall be considered spayed or neutered whenever any of the following is applicable:

(1) Upon presentation of a certificate issued by any licensed veterinarian stating that the dog or cat, if female, was made incapable of producing young by spaying by the veterinarian, or, the dog or cat, if male, was made incapable of producing young by sterilization by the veterinarian.

(2) Upon examination by a licensed veterinarian any dog or cat, whether male or female, is certified by the veterinarian to be incapable of producing young.

(3) If the dog or cat has been previously licensed as a spayed or neutered dog or cat.

D. Dogs used as guides for blind persons and commonly known as "seeing-eye" dogs or dogs used to assist deaf persons and commonly known as "hearing-ear" dogs, may be licensed as other dogs herein provided for, except that the owner or keeper of such dog shall not be required to pay any fee therefor.

E. The owner or keeper of five or more dogs may procure a kennel license and pay a kennel license fee in lieu of the individual dog licenses and license fees provided for herein. The governing body of each municipality or parish, may by ordinance, fix the sum to be paid annually for the kennel license fee, which sum shall be a minimum of:

(1) Fifteen dollars if no more than five dogs over the age of six months are harbored on the owner's premises at the time of the application.

(2) Twenty-five dollars if more than five dogs but no more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

(3) Thirty dollars if more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

A licensed veterinarian or a veterinary clinic shall be exempt from this provision in the conduct of their regular business.

F. Upon the issuance of a kennel license, the owner shall be furnished a number of license tags equal to the number of dogs harbored on the owner's premises. All of the provisions contained in Subsection (A) of this Section with regard to issuance of license tag, license certificates and the keeping of records shall also apply to kennel licenses.

G. Any individual or business with five or more dogs and who breeds and sells dogs retail, wholesale, or to the public is required to procure a kennel license and pay a kennel license fee in lieu of the individual dog licenses and license fees provided for herein. The governing body of each municipality or parish may, by ordinance, fix the sum to be paid annually for the kennel license fee, which sum shall be dedicated solely for animal impoundment facilities and be a minimum of:

(1) Fifteen dollars, if no more than five dogs over the age of six months are harbored on the owner's premises at the time of the application.

(2) Twenty-five dollars, if more than five dogs but no more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

(3) Thirty dollars, if more than ten dogs over the age of six months are harbored on the owner's premises at the time of the application.

H. No individual or business that breeds, buys, or sells dogs retail, wholesale, or to the public shall maintain more than seventy-five dogs over the age of one year at any time for breeding purposes.

I. Any person who violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1982, No. 101, §1, eff. July 11, 1982; Acts 1991, No. 940, §1; Acts 2008, No. 894, §1; Acts 2010, No. 92, §1.



RS 3:2773 - Dogs as personal property; seizure of dogs running at large or on property fenced as a fox pen; notice to owner; dangerous or vicious dogs

§2773. Dogs as personal property; seizure of dogs running at large or on property fenced as a fox pen; notice to owner; dangerous or vicious dogs

A. Dogs owned by citizens of this state and by citizens of other states and situated and located in this state are declared to be personal property of such citizens.

B. Any citizen may, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall seize any dog found unaccompanied by its owner or keeper and running at large on any road, street, or other public place, or trespassing on any premises other than the premises of the owner. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter by written notice notify the owner of the dog, at the address disclosed by the tag on the dog's collar, that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from the receipt of the notice, claim the dog and pay the citizen or officer a fee of one dollar for seizing and a fee of twenty-five cents for each day it is impounded, it shall be disposed of in a humane manner.

C. Except in the parishes of St. Helena, St. Tammany, Tangipahoa, and Washington, any citizen may, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall, seize any dog found unaccompanied by its owner or keeper and trespassing on any premises that is fenced with at least a two-inch by four-inch wire mesh that is a minimum of four feet high. If the dog is wearing a collar bearing a tag showing the name and address of its owner, it shall be impounded and the citizen or officer so seizing and impounding the dog shall immediately thereafter, by written notice, notify the owner of the dog, at the address disclosed by the tag on the collar of the dog, that the dog has been seized and impounded by him, and unless the owner or keeper of the dog shall, within seven days from receipt of the notice, claim the dog and pay a seizing fee of twenty dollars and an impoundment fee of one dollar for each day it is impounded, it shall be disposed of in a humane manner. Ten dollars of the seizing fee shall be paid to the law enforcement agency called upon to seize the dog. The remainder of the seizing fee shall be donated to a recognized nonprofit conservation group. This Subsection shall apply only to fox pens.

D. Any citizen or officer may kill any dangerous or vicious dog, and no citizen or officer shall be liable for damages or to prosecution by reason of killing any dangerous or vicious dog.

Amended by Acts 1950, No. 231, §1; Acts 1992, No. 1131, §1.



RS 3:2774 - Parishes to provide animal facilities

§2774. Parishes to provide animal facilities

Each parish shall provide suitable shelters or facilities for dogs seized under the provisions of this Part.

Acts 2003, No. 133, §1, eff. May 28, 2003.



RS 3:2775 - Use of dogs for hunting

§2775. Use of dogs for hunting

Nothing in this Part shall prevent any citizen of this state from lawfully hunting with a dog, provided the dog is accompanied by the owner or keeper.



RS 3:2776 - Time for paying dog license tax

§2776. Time for paying dog license tax

All license taxes on dogs are due annually on the anniversary date of the administration of the rabies vaccination; provided that as soon as a dog becomes no more than six months of age the owner of the dog shall be liable to pay the license tax for the year in which the dog reaches such age.

Acts 1992, No. 131, §1.



RS 3:2777 - Penalty for violating this Part or disturbing dog's collar or license tax tag

§2777. Penalty for violating this Part or disturbing dog's collar or license tax tag

Whoever violates any provision of this Part, or fails or neglects to perform any duty imposed by it, shall be fined not less than twenty-five dollars nor more than one hundred dollars and the cost of prosecution, or imprisoned for not more than thirty days, or both.

Whoever removes from any dog a collar bearing a license tax tag as provided for in this Part, or alters or removes any such license tax tag from a dog properly registered as herein provided for, shall be fined not more than one hundred dollars and the cost of the prosecution, or imprisoned for not more than thirty days, or both.



RS 3:2778 - Municipal and parish governing authorities

§2778. Municipal and parish governing authorities

Nothing contained in this Part shall be construed to prevent or otherwise limit the governing authority of a municipality or parish from setting fees and fines in amounts sufficient for the operation of its animal control program or for the effective enforcement of its animal control ordinances; however, in the absence of the adoption of such ordinances, the parish or local governing authority shall rely on the provisions of R.S. 3:2773.

Acts 2003, No. 133, §1, eff. May 28, 2003; Acts 2010, No. 108, §1.



RS 3:2801 - Legislative findings

PART VI. STOCK AT LARGE ON PUBLIC HIGHWAYS

SUBPART A. IN GENERAL

§2801. Legislative findings

There is hereby found and declared a necessity for a stock law embracing certain public highways of the state of Louisiana and necessity that its application be uniform throughout the state.

Added by Stats.1950, No. 443, §1. Amended by Acts 1954, No. 202, §1.



RS 3:2802 - Definitions

§2802. Definitions

As used in this Subpart, the following terms are defined as follows:

(1) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation of any such animal.

(2) "Public highway" means a public way for vehicular traffic, including the entire area dedicated thereto and the bridges, culverts, structures, appurtenances and features necessary to or associated with its purpose, and refers to those highways designated in R.S. 3:2803.

(3) "Owner of livestock" means any person owning livestock.

(4) "Manager of livestock" means any person other than an owner of livestock having the care and control of livestock.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1978, No. 528, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2803 - Livestock at large upon certain highways

§2803. Livestock at large upon certain highways

No person owning livestock shall knowingly, willfully, or negligently permit his livestock to go at large upon the following public highways of this state:

Route

Section

1.

US 11

Mississippi State Line to Jct. US 90, east of New

Orleans

2.

US 51

Mississippi State Line to Laplace

3.

US 61

New Orleans to Mississippi State Line

4.

US 65

Vidalia to Ferriday to Arkansas State Line

5.

US 71

Jct. US 190, near Krotz Springs to Arkansas State

Line

6.

US 79

Texas State Line to Jct. US 80, at Greenwood

7.

US 79

Minden to Arkansas State Line

8.

US 80

Texas State Line to Mississippi State Line

9.

US 84

Texas State Line to Jct. US 71, at Coushatta

10.

US 84

Jct. US 71, at Clarence, to Jct. US 65 at Ferriday

11.

US 90

Texas State Line to Mississippi State Line

12.

US 90 Business

US 90 west of Westwego to New Orleans

13.

US 165

Jct. US 90 east of Lake Charles to Arkansas State

Line

14.

US 167

Abbeville to Arkansas State Line

15.

US 171

Lake Charles to Shreveport

16.

US 190

Texas State Line to Jct. US 171 at DeRidder

17.

US 190

Jct. US 171 at Ragley to Jct. US 90 near

Mississippi State Line

18.

LA 1

Grand Isle to Jct. US 190 north of Port Allen

19.

LA 1

Jct. US 190 near Erwinville to Shreveport

20.

LA 1

Jct. La. 71 north of Shreveport to Arkansas State

Line

21.

LA 2

Texas State Line to Jct. La. 1 at Lewis

22.

LA 2

Vivian to Hosston

23.

LA 2

Plain Dealing to Sarepta

24.

LA 2

Farmerville to Jct. US 165 southeast of Sterlington

25.

LA 2

Mer Rouge to Jct. US 65 north of Lake Providence

26.

LA 3

Bossier City to Plain Dealing

27.

LA 4

Friendship to Jonesboro

28.

LA 4

Winnsboro to US 65 west of Newellton

29.

LA 5

Logansport to US 171 west of Gloster

30.

LA 6

Texas State Line to US 71 at Clarence

31.

LA 7

Coushatta to US 80 at Minden

32.

LA 7

US 80 at Dixie Inn to Arkansas State Line

33.

LA 8

Boyce to Colfax

34.

LA 8

Bentley to Trout

35.

LA 8

Harrisonburg to Sicily Island

36.

LA 10

Vernon Parish Line to Beaver

37.

LA 10

Nuba to Lebeau

38.

LA 10

St. Francisville to Clinton

39.

LA 10

Franklinton to Mississippi State Line

40.

LA 12

Texas State Line to Beauregard Parish Line

41.

LA 13

La. 14, west of Kaplan, to La. US 167 at

Turkey Creek

42.

LA 14

Lake Charles to New Iberia

43.

LA 15

Monroe south to La. 1

44.

LA 16

Denham Springs to Amite

LA 16

The Eastern Line of Tangipahoa Parish

to Franklinton

45.

LA 17

La. 4, east of Winnsboro to Epps

46.

LA 17

Pioneer to Kilbourne

47.

LA 18

Donaldsonville-Edgard-Luling-

Mississippi River Bridge

48.

LA 19

Scotlandville to Mississippi State Line

49.

LA 20

Gibson to Vacherie

50.

LA 21

Madisonville to Mississippi State Line

51.

LA 22

Springfield to US 190 at Chinchuba

52.

LA 23

Gretna to Venice

53.

LA 24

Bourg to Schriever

54.

LA 25

Covington to Franklinton

55.

LA 26

Lake Arthur to Elton

56.

LA 27

Northern line of Cameron Parish line

to Juanita

57.

LA 27

Northern line of Cameron Parish line

to Holmwood

58.

LA 28

Catahoula Parish LaSalle Parish

59.

Repealed by Acts 1975, No. 293, §2

60.

LA 29

Eunice to Ville Platte

61.

LA 29

Bunkie to La. 115 west of Evergreen

62.

LA 31

New Iberia to Breaux Bridge

63.

LA 31

Arnaudville to Opelousas

64.

LA 33

Farmerville to Marion

65.

LA 34

Chatham to West Monroe

66.

LA 35

Forked Island to La. 700, north of

Kaplan

67.

LA 35

Acadia-Lafayette Parish line south of

Rayne, to US 190 at Lawtell

68.

LA 37

Baton Rouge to La. 63 NE of Baywood

69.

LA 39

Bertrandville to Arabi

70.

LA 41

Pearl River to La. 21, south of Sun

71.

LA 42

US 61, near Oak Grove to Port Vincent

72.

LA 44

Laplace to St. James Parish Line

73.

LA 45

Marrero to Crown Point

74.

LA 46

Poydras to Reggio

75.

LA 55

Montegut to Bourg

76.

LA 56

Chauvin to Presque Isle

77.

LA 67

Baton Rouge to Clinton

78.

LA 82

Esther to Abbeville

79.

LA 91

Gueydan to Midland

80.

LA 91

Estherwood to La. 100 east of Egan

81.

LA 91

Egan via Iota to Acadia-St. Landry

Parish Line south of Eunice

82.

LA 92

Mermentau to Morse

83.

LA 92

La. 91, south of Morse, to La. 13,

east of Lyons Point

84.

LA 92

La. 13 south of Crowley to Acadia-

Vermilion Parish line

85.

LA 94

Lafayette to Breaux Bridge

86.

LA 95

Acadia-Lafayette Parish line via Mire

and Church Point to Acadia-St.

Landry Parish line northwest of

Prudhomme

87.

LA 97

Acadia-Jefferson Davis Parish line to

Basile

88.

LA 98

La. 97 west of Iota via Iota, Maxie,

Rayne and Mire to Acadia-Lafayette

Parish line east of Mire

89.

LA 100

La. 97 west of Evangeline to La. 13

north of Crowley

90.

LA 107

Pineville to Marksville

91.

LA 115

Intersection with La. 29 west of

Evergreen to intersection with La.

28 at Holloway and from its junction

with La. 106 to the Avoyelles Parish

Line

92.

LA 124

Jonesville to Harrisonburg

93.

LA 126

Intersection with La. US 165 in Grayson

to LaSalle Parish Line

94.

LA 127

Nebo to Olla

95.

LA 133

Columbia northward to Richland Parish

line

96.

LA 137

Archibald to Rayville

97.

LA 139

Sicard to La. 142 southeast of Beekman

98.

LA 143

La. 2 northwest of Sterlington to Marion

99.

LA 158

Colfax to US 71 north of Colfax

100.

LA 175

Intersection of La. US 171 west of

Many to intersection with La. US 84

101.

LA 178

Church Point to Acadia-St. Landry

Parish line

102.

LA 315

Theriot to Houma

103.

LA 342

La. 35 south to Rayne to La. 700 west

of Ridge

104.

LA 343

Acadia-Lafayette Parish line, north of

Duson to La. 98 east of Mire

105.

LA 347

Breaux Bridge to Arnaudville

106.

LA 356

La. 95 at Peach Bloom to Acadia-St.

Landry Parish line

107.

LA 357

Opelousas to Church Point

108.

LA 358

La. 367 southwest of Prudhomme to

Pitreville

109.

LA 365

La. 370 northeast of Iota to La. 13

north of Maxie

110.

LA 365

La. 13 at Judd via Branch and

Higginbotham to La. 98, east of Mire

111.

LA 367

La. 98 northwest of Rayne via Link to

the Acadia-St. Landry Parish line

112.

LA 368

La. 97 to Redich via Frey to La. 13

east of Mowata

113.

LA 370

Iota via Frey and Richard to La. 35

southwest of Church Point

114.

LA 460

Nebo to Whitehall

115.

LA 628

Laplace to St. Charles Parish line

116.

LA 700

La. 35 north of Kaplan to La. 322 west

of Ridge

117.

LA 722

La. 98 east of Rayne to Acadia-

Lafayette Parish line west of Duson

118.

LA 754

La. 95 southeast of Church Point to

Acadia-St. Landry Parish line east

of Church Point

119.

LA 755

La. 368 northwest of Frey to Acadia-

St. Landry Parish line south of

Eunice

120.

LA 845

Clarks to Sikes Road

121.

LA 848

Hebert to Cat Island

122.

LA 1096

La. 722 east of Rayne to La. 95 south

of Mire

123.

LA 1098

La. 95 south of Higginbotham to La.

365 east of Higginbotham

124.

LA 1099

La. 1098 southeast of Higginbotham to

La. 365

125.

LA 1100

La. 98 east of Castille to La. 95

south of Higginbotham

126.

LA 1101

La. 98 at Castille to La. 365 east of

Branch

127.

LA 1102

La. 35 south of Branch to La. 1101

128.

LA 1104

La. 178 near Church Point to La. 754

129.

LA 1105

La. 367 north of Link via Richard to

La. 95 southeast of Prudhomme

130.

LA 1106

La. 367 north of Link westerly

approximately two miles to a

junction with a parish road

131.

LA 1107

La. 367 north of Link to La. 1105

132.

LA 1108

La. 95 northwest of Church Point to

Pitreville

133.

LA 1109

La. 98 east of Maxie to La. 365 east

of Judd

134.

LA 1110

La. 98 east of Maxie to Link

135.

LA 1111

La. 13 north of Crowley to La. 98

136.

LA 1112

From La. 1111 northerly and easterly

back to La. 1111

137.

LA 1113

La. 98 northwest of Rayne to La. 367

138.

LA 1117

La. 92 near Mermentau to US 90 west of

Estherwood

139.

LA 1118

La. 1117 southeast of Mermentau

southerly approximately 1.7 miles to

a junction with parish road

140.

LA 1119

La. 92 south of Mermentau southerly

approximately 1.0 mile to a junction

with parish road

141.

LA 1120

La. 100 east of Egan to La. 98

southeast of Iota

142.

LA 1121

Lawson to La. 13 northwest of Crowley

143.

LA 1123

La. 97 and La. 98 west of Iota to La.

97 south of Redich

144.

LA 1124

Estherwood southerly approximately 3.9

miles to a junction with a parish road

145.

LA 1165

In Evangeline Parish

146.

LA 3007

La. 13 south of Crowley easterly

approximately 3.5 miles to a parish

road near Ebenezer

147.

LA 3067

La. 91 north of Iota to La. 370 south

of Frey

148.

LA 3068

La. 97 north of Redich to US 190 east

of Basile

149.

LA 3070

La. 100 west of Lawson to La. 370 east

of Iota

150.

LA 3076

US 90 to La. 13 and US 90 in Rayne

151.

LA 3042

Ville Platte to Bayou Chicot

152.

LA 106

Bayou Chicot to Morrison Station

junction of La. 106 and La. 29 and

from its intersection with U.S. 167

to its intersection with La. 13

153.

LA 181

From its intersection with La. 115 to

the Rapides Parish Line

154.

LA 1153

North from city limits of Oakdale to

the cattle guard immediately

preceding the intersection of LA

1153 and LA 1154.

155.

LA 417

Legonier to Red Cross

156.

LA 1

Legonier to New Roads, New Roads to

intersection with U.S. 190

157.

LA 415

New Roads to West Baton Rouge Parish

line

158.

LA 418

Torras to Innis

159.

LA 10

New Roads to Pointe Coupee

160.

LA 447

within Livingston Parish.

161.

LA 111

US 171 near Anacoco west to La. 392.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1; Acts 1955, No. 114, §1; Acts 1956, No. 368, §1; Acts 1958, No. 166, §1; Acts 1958, No. 274, §1; Acts 1959, No. 126, §1; Acts 1960, No. 574, §1; Acts 1962, No. 105, §1; Acts 1965, No. 30, §1; Acts 1970, No. 427, §1; Acts 1974, No. 634, §§1, 2; Acts 1975, No. 293, §1; Acts 1976, No. 280, §1; Acts 1976, No. 322, §1; Acts 1986, No. 508, §1; Acts 1992, No. 415, §1; Acts 2014, No. 27, §1.



RS 3:2804 - Impounding livestock found at large upon highways

§2804. Impounding livestock found at large upon highways

A. The deputy secretary of Department of Public Safety shall, and all sheriffs, deputy sheriffs, constables, and justices of the peace may, cause any livestock found at large upon any highway of the state of Louisiana, as defined in R.S. 3:2803, to be taken into custody and impounded. Any livestock so taken into custody shall be impounded in the nearest official state police impoundment area. Any officer taking custody of and impounding livestock shall immediately notify the deputy secretary of Department of Public Safety or his duly authorized representative in the parish in which the livestock is impounded and shall, within twenty-four hours after such notification, notify the owner or manager of such livestock, if known, personally or by leaving written notice at his place of residence.

B. The owner or manager of livestock so impounded shall have the right to secure his livestock upon the payment to the superintendent* of state police or officer impounding the livestock of a fee of twenty dollars per head of livestock. He shall also pay to the officer impounding such livestock the cost of feeding and caring for such livestock at the rate of two dollars per day for each animal and the cost of any necessary veterinary and advertisement fees incurred.

C. The governor is authorized to establish, by executive order, in the Department of Public Safety, a suitable patrol force to enforce the provisions of this Subpart. The members of the patrol shall be employees of the Department of Public Safety, and their salaries and expenses shall be paid in the same manner as is provided for other employees.

D. The provisions of this Section and of R.S. 3:2805 and 2806 shall be effective for any fiscal year or portion of a fiscal year only if sufficient funds have been appropriated to the deputy secretary of the Department of Public Safety and Corrections for the purpose of enforcing those Sections for the fiscal year or the portion of the fiscal year. If sufficient funds have not been appropriated the deputy secretary shall provide written notice to the Senate and House Committees on Transportation, Highways and Public Works.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1976, No. 323, §1; Acts 1977, No. 503, §1, eff. July 13, 1977; Acts 1978, No. 528, §1; Acts 1983, 1st Ex. Sess., No. 33, §1, eff. Jan. 19, 1983; Acts 1989, No. 494, §1.

*See R.S. 36:405.



RS 3:2805 - Advertisement of impounding when owner is unknown

§2805. Advertisement of impounding when owner is unknown

A. If the owner or manager of any livestock found at large on a public highway is not known or if the owner or manager has no residence in the parish where the livestock is impounded a statement shall be filed with the superintendent of state police or his authorized representative in the parish in which the livestock is impounded, setting forth:

(1) The name and address of the person impounding the livestock;

(2) A description of the livestock as to kind, sex, marks, brand, color and apparent age;

(3) The place of taking custody of and the place where livestock is impounded;

(4) The amount of the charges due for feeding and caring for the livestock;

(5) The amount of the fee for impounding the livestock.

B. The superintendent of state police or his representative shall then give notice by advertising in a newspaper of general circulation within the parish setting forth the fact of the impoundment, a description of the livestock, and that the owner or manager is unknown or, if known, that he cannot be located. This advertisement shall notify any person claiming to be the owner or manager of such livestock to appear before the superintendent of state police or his representative at a place named and a time not less than three days nor more than six days from the date of notice to prove such claim of ownership or authority to manage. If the owner or manager appears and proves to the satisfaction of the superintendent of state police or his representative that he is the owner or manager of the stock impounded, the superintendent of state police or his representative shall require the owner or manager to pay the fee provided in R.S. 3:2804, the cost of feeding and caring for the stock at the rates hereinabove specified in R.S. 3:2804, and the cost of advertisement.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955.



RS 3:2806 - Sales of unclaimed livestock

§2806. Sales of unclaimed livestock

A. If, after the notice provided in R.S. 3:2804 and R.S. 3:2805, the owner or manager does not appear within twenty calendar days, the deputy secretary of state police or his representative shall proceed to sell such impounded livestock in the following manner:

(1) The deputy secretary of Department of Public Safety or his representative shall advertise in a newspaper of general circulation in the parish where the sale is to take place, the fact of such sale, the date, and the place of the sale. The place of the sale shall be at some public place open to the general public within the parish of impoundment or the nearest sale barn in the vicinity of the place of impoundment and the sale shall take place within ten days after publication of one notice of said sale. The impounded livestock shall be auctioned to the last and highest bidder for cash.

(2) From the price of said sale shall be deducted the fee provided in R.S. 3:2804, the cost of feeding and caring for the livestock at the rate hereinabove specified in R.S. 3:2804 and all expenses incurred in the sale. The deputy secretary of Department of Public Safety shall pay the fee provided for feeding and caring for the livestock and the remainder shall be paid to the office of state police.

B. The governing authority of any parish affected by R.S. 3:2801 through R.S. 3:2807 shall have the right to fence any highway or highways affected hereby at the cost and expense of the police jury.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1978, No. 528, §1.



RS 3:2807 - Penalties

§2807. Penalties

Any person convicted of violating the provisions of R.S. 3:2803 shall be fined not less than twenty-five dollars nor more than fifty dollars for each offense. The auditor of the Department of Public Safety shall receive all of the fines imposed and collected for such violation.

Added by Acts 1950, No. 443, §1. Amended by Acts 1954, No. 202, §1, eff. July 1, 1955; Acts 1978, No. 528, §1.



RS 3:2808 - Legislative findings

§2808. Legislative findings

There is hereby found and declared a necessity for fencing certain public highways of the state of Louisiana and necessity that its application be uniform throughout the state.

Added by Acts 1954, No. 187, §1.



RS 3:2809 - Repealed by Acts 1999, No. 364, 1, eff. June 16, 1999.

§2809. Repealed by Acts 1999, No. 364, §1, eff. June 16, 1999.



RS 3:2810 - Closing of gates in fences constructed with state aid

§2810. Closing of gates in fences constructed with state aid

It shall be the obligation of users of property contiguous to state highways upon which fences have been erected with state aid to ascertain that the gates from the owner's private property to the public road be kept closed except when actually in use and tended by a competent person. Failure of the user of the private property to keep the gates closed shall subject him to the same penalties as provided in R.S. 3:2807.

Added by Acts 1962, No. 94, §1.



RS 3:2811 - Fences erected upon public highways with state aid; damaging, removal and destruction prohibited; exceptions; penalties for violation

§2811. Fences erected upon public highways with state aid; damaging, removal and destruction prohibited; exceptions; penalties for violation

A. Fences erected upon state highways with a contribution from the Department of Highways of the State of Louisiana are the property of the State of Louisiana. The damaging, removal or destruction of such fences, except as permitted in Sub-section B of this Section is specifically prohibited.

B. Owners of property bounded by a highway upon which such a fence has been erected may remove the fence from that portion of the highway in front of their property if they have erected similar connecting fences to prevent livestock from their lands and lands contiguous to their lands from roaming at large upon the public road. Responsibility for the effectiveness of such connecting fences shall rest upon the landowner. The state shall have no title to the connecting fences.

C. The department of public safety of the state of Louisiana shall be charged with the responsibility for administering the provisions of this Section.

D. Whoever damages, removes or destroys any fence covered by Sub-section A hereof, without previously erecting connecting fences, so as to permit the roaming of cattle upon the highways, shall, upon conviction therefor, be fined not more than one hundred dollars or be imprisoned in the parish jail for a period not to exceed thirty days, or both, in the discretion of the court.

Added by Acts 1962, No. 79, §1.



RS 3:2812 - To 2814 Repealed by Acts 1954, No. 202, 1, eff. July 1, 1955.

§2812. §§2812 to 2814 Repealed by Acts 1954, No. 202, §1, eff. July 1, 1955.



RS 3:2815 - Impoundment pens or areas

§2815. Impoundment pens or areas

The State Department of Public Safety shall designate and establish within each parish of the state, where necessary, an impoundment pen or area which shall be maintained by the department or by a person designated by the Superintendent of State Police solely for the purpose of impounding and retaining within the parish all livestock, swine and other cattle or animals subject to impoundment under the laws of this state. Animals impounded under such laws shall be retained and cared for in said impoundment pens or areas until disposed of in the manner provided by law.

The Superintendent of State Police is authorized to deputize or otherwise obtain the services of one farmer in each parish who shall be responsible for maintaining and caring for all animals impounded.

Acts 1960, No. 290, §1.



RS 3:2851 - Livestock not to go on paved, black-topped and asphalt treated highways

SUBPART B. HORSES, MULES, DONKEYS OR ASSES

§2851. Livestock not to go on paved, black-topped and asphalt treated highways

It shall not be lawful for horses, mules, donkeys, or asses to go on the paved, black-topped and asphalt treated highways of the state system and the rights of way therefor.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2852 - Repealed by Acts 1978, No. 528, 3.

§2852. Repealed by Acts 1978, No. 528, §3.



RS 3:2853 - Repealed by Acts 1978, No. 528, 3

§2853. Repealed by Acts 1978, No. 528, §3



RS 3:2854 - Impounding pens, yards and keepers

§2854. Impounding pens, yards and keepers

The department in which the patrol is established by the governor shall establish impounding pens and yards, and employ pound keepers.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2855 - Fees and costs

§2855. Fees and costs

The fees and costs under this Sub-part shall be as follows: for the first impounding, per head, ten dollars; for the second impounding, per head, twenty-five dollars; for keeping, one dollar per head for each day the stock are kept by the impounder or keeper; for making the sale, five dollars per head for each animal sold; for proceeding, as in case of estrays, such costs as are now allowed by law in cases of estrays in the several parishes. Provided, that no charge shall be made for the first impounding of an animal where it is shown to the satisfaction of the patrol that the animal has escaped from his enclosure or gone upon the highway through no fault of the owner.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2856 - Branding of animals impounded

§2856. Branding of animals impounded

Every animal impounded shall be branded with a distinctive brand, burned into the hide of the animal, which, together with a description of the animal, shall be entered on a record to be kept by the patrol and the pound keeper.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2857 - Repealed by Acts 1978, No. 528, 3

§2857. Repealed by Acts 1978, No. 528, §3



RS 3:2858 - Impounded animals, release of prohibited; penalty

§2858. Impounded animals, release of prohibited; penalty

No person shall by force, threats, or fraud release any animal impounded under the provisions of R.S. 3:2572.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned not more than sixty days, or both.

Added by Acts 1950, 2nd Ex.Sess., No. 12, §1.



RS 3:2859 - Adoption and donation of unclaimed horses; rules and regulations

§2859. Adoption and donation of unclaimed horses; rules and regulations

A. Notwithstanding any provisions of law to the contrary, following a diligent attempt to locate the owner and proper advertisement, the animal control authority or the sheriff in parishes where there is no other animal control authority may provide for the adoption or donation of any unclaimed horse or may transfer the horse to an animal control agency in another parish prior to resorting to any other means of disposition of the animal, provided the horse is determined to be free of those diseases for which the Louisiana Board of Animal Health would otherwise require that the horse be destroyed by euthanasia.

B. Each parish animal control authority or sheriff in parishes where there is no other animal control authority shall establish guidelines for the proper adoption or donation of unclaimed horses. Any recommendations made by the Louisiana Animal Control Association shall be taken into consideration by the authority or sheriff when establishing the guidelines.

C. As used in this Section, "unclaimed horse" means any domesticated member of the family "equidae", including horses, burros, asses, donkeys, zebras, and similar other species, and crossbred hybrids of these including mules, in which no one claims ownership after reasonable notice has been provided regarding its custody.

D. "Proper advertisement" for purposes of this Section means giving notice by advertising in a newspaper having general circulation within the parish once a week for two consecutive weeks. The notice shall set forth all of the following:

(1) A description of the horse.

(2) A statement that the owner is unknown or if known, that he cannot be located.

(3) A statement indicating when and where the horse was found.

(4) A location where the owner can prove ownership and reclaim the horse.

Acts 2001, No. 715, §1, eff. June 25, 2001; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:2891 - Swine prohibited from running at large

SUBPART C. SWINE

§2891. Swine prohibited from running at large

No person owning swine shall knowingly, willfully, or negligently permit his swine to run at large upon public property or upon private property of another person.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §1; Acts 2010, No. 980, §1.



RS 3:2892 - Impoundment of swine running at large; notice to and recovery by owner

§2892. Impoundment of swine running at large; notice to and recovery by owner

Any landowner or lessee, or their agents, employees, or representatives or the sheriff, constable, or other police officer of any parish, ward, or municipality may seize any swine found unaccompanied by its owner or keeper and running at large on any public or private property. These swine so seized shall be impounded and the citizen or officer so seizing and impounding the swine shall cause the owner or keeper thereof, if known, to be notified personally or by leaving written notice at the place of his residence within twenty-four hours after the seizure, and the owner or keeper of the swine may forthwith claim the swine upon the payment of the fees hereinafter specified.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §2; Acts 2010, No. 980, §1.



RS 3:2893 - Disposition of swine

§2893. Disposition of swine

If the owner or keeper fails to come forward and claim the swine within five days after mailing or delivery of said notice and pay all fees and costs hereinafter provided, or if the ownership of such swine cannot be readily determined, notice of impoundment of the same and the place thereof shall be published at least once in an official journal in the parish where the swine are taken into possession, together with notice that such swine will be sold by the sheriff or constable at public auction to the highest bidder for cash and without appraisement at a specified time, date, and place, not less than five days after publication of such notice. In either event, the original owner thereof may claim such swine and recover the same prior to public sale upon the payment to the officer or citizen impounding the same a fee of two dollars per animal for seizure and a fee of one dollar to pay the cost of food and keep for each day it is impounded, and in the event the same has been advertised, the reasonable cost of such advertisement. If the owner fails to claim the animal and pay the fees as hereinbefore specified, the swine shall be offered for sale at public auction to the highest bidder for cash and without appraisement.

The fee of the sheriff or constable shall be five percent of the amount of such sale, and in addition, twenty-five cents per animal for giving of notice.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §3.



RS 3:2894 - Disposition of proceeds of sale

§2894. Disposition of proceeds of sale

From the price of the sale, the sheriff or constable shall deduct the fee of the person impounding the swine, the cost of feeding and caring for the swine at the rates hereinabove specified in R.S. 3:2893, and all expenses incurred in the sale. He shall pay the person taking up the swine the fee due him and the person feeding and caring for the swine the fees provided for such services and the remainder shall be paid into the parish treasury for the use and benefit of the parish. If the swine cannot be sold as herein specified, they may be donated by the auctioning officer to any charitable or public institution or welfare recipient or, if none be willing to accept them, disposed of forthwith as the auctioning officer sees fit, except that they shall not be released to run at large.

Added by Acts 1954, No. 130, §1. Amended by Acts 1972, No. 419, §4.



RS 3:2895 - Penalties

§2895. Penalties

Any person convicted of violating the provisions of R.S. 3:2891 shall be fined not less than twenty-five dollars nor more than one hundred dollars.

Added by Acts 1972, No. 419, §5.



RS 3:2896 - Liability for damages

§2896. Liability for damages

A. The owner of any swine who knowingly, willfully, or negligently permits his swine to run at large upon public property or upon the private property of another person shall be liable for any damage caused by such swine while running at large.

B. The provisions of this Section shall not apply in the Sabine River Swamp in ward 1 and all of ward 2 of Beauregard Parish, in the Little River area north of Catahoula Lake in Grant Parish and LaSalle Parish south of Highway 84, in wards 1, 2, 3, and 4 of LaSalle Parish, in that area of Allen Parish, ward 5, west of the Calcasieu River, in wards 1, 2, 3, 5, 6, and 8 of Vernon Parish, in the Catahoula Lake area of Catahoula Parish, and in the parishes of Winn, Union, St. Tammany, Livingston, St. Helena, Cameron, and Caldwell Parish, except wards 1, 2, 7, and 8 of Caldwell Parish, and state representative district 27, unless a referendum of the people is held to approve it.

C. The provisions of Subsection B of this Section shall become null and void on January 1, 2020.

Added by Acts 1972, No. 419, §6; Acts 2010, No. 980, §1.



RS 3:3001 - Legislative findings

PART VII. LOCAL REGULATION OF LIVESTOCK ON

PUBLIC HIGHWAYS

§3001. Legislative findings

There is hereby found and declared a necessity for providing a means whereby each ward of every parish in the state shall have the right, by local option election, to prohibit livestock from roaming at large in each said ward on those public highways other than those provided for in R.S. 3:2803.

Added by Act 1958, No. 399, §1.



RS 3:3002 - Definitions

§3002. Definitions

As used in this Part, the following terms are defined as follows:

(1) "Livestock" means cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; sheep; goats; swine; domestic rabbits; fish, turtles, and other animals identified with aquaculture that are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; chickens, turkeys, and other poultry; and animals placed under the jurisdiction of the commissioner of agriculture and forestry and any hybrid, mixture, or mutation or any such animal.

(2) "Owner of livestock" means any person owning or having control of livestock.

(3) "Public highway" means any public way except those highways provided for in R.S. 3:2803 for vehicular traffic including the entire area dedicated thereto and the bridge, culverts, structures, appurtenances and features necessary to or associated with its purpose.

Added by Acts 1958, No. 399, §1. Amended by Acts 1978, No. 528, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3003 - Livestock at large on highways unlawful

§3003. Livestock at large on highways unlawful

No person owning livestock shall knowingly, willfully or negligently permit his livestock to go at large upon the public highways of any ward of any parish where livestock is presently prohibited from roaming at large or any ward of any parish that shall hereafter adopt a stock law as hereinafter provided for.

Added by Acts 1958, No. 399, §1.



RS 3:3004 - Impounding livestock found at large upon highways

§3004. Impounding livestock found at large upon highways

A. All sheriffs, deputy sheriffs, constables, and justices of the peace shall, and any other person may, take possession of and impound any livestock found at large upon any public highway of this state in any ward where livestock is presently prohibited from roaming at large or may hereafter be prohibited from roaming at large as hereinafter provided for. Any livestock so taken and impounded shall be impounded in the parish in which taken and when taken by a sheriff, deputy sheriff, constable, or justice of the peace, the owner thereof shall be notified personally or by leaving written notice at the place of his residence within twenty-four hours after taking possession of such livestock. Any person other than a sheriff, deputy sheriff, constable, or justice of the peace taking possession of and impounding livestock shall immediately notify the sheriff of the parish in which the livestock is taken and said sheriff shall, within twenty-four hours of such notification, notify the owner in the manner hereinabove provided.

B.(1) Except as provided in Paragraph (2) of this Subsection, the owner of livestock so taken shall have the right to secure his livestock upon the payment to the officer or person taking up the livestock a fee of ten dollars for each head of livestock taken. He shall also pay to the person taking and impounding such livestock the cost of feeding and caring for such livestock at the rate of two dollars per day for each animal.

(2) Except during a gubernatorially declared state of emergency, in Vermilion Parish, the owner of livestock so taken shall have the right to secure his livestock upon the payment to the officer or person taking up the livestock a fee of one hundred dollars for the first head of livestock taken and twenty dollars for each head taken thereafter if the officer secures the livestock. He shall also pay to the person taking and impounding such livestock the cost of feeding and caring for such livestock at the rate of three dollars per day for each animal. During a gubernatorially declared state of emergency, the provisions of Paragraph (1) of this Subsection shall apply to Vermilion Parish.

Added by Acts 1958, No. 399, §1. Amended by Acts 1977, No. 503, §1, eff. July 13, 1977; Acts 1999, No. 1065, §1; Acts 2006, No. 756, §1.



RS 3:3005 - Advertisement of impounding when owner is unknown

§3005. Advertisement of impounding when owner is unknown

A. If the owner of any livestock found at large on any public highway of any ward where the roaming at large of stock is prohibited, is unknown or if the owner has no residence in the parish where the livestock is taken, a statement shall be filed with the sheriff of the parish in which the livestock is taken setting forth:

(1) The name and address of the person taking up the livestock;

(2) A description of the livestock as to kind, sex, marks, brand, color, and apparent age;

(3) The place of taking up and the place where the livestock is impounded;

(4) The amount of the charges due for feeding and caring for the livestock;

(5) The amount of the fee for taking the livestock.

B. The sheriff shall then give notice by advertising in a newspaper of general circulation within the parish setting forth the fact of the taking of possession, a description of the livestock, that the owner is unknown or if known that he cannot be located. This advertisement shall notify any person claiming to be the owner of such livestock to appear before the sheriff at a place named and a time not less than three days nor more than six days from the date of notice to prove such claim or ownership. If the owner appears and proves to the satisfaction of the sheriff that he is the owner of the stock impounded, the sheriff shall require the owner to pay the fee of the person taking the stock, the cost of feeding and caring for the stock at the rates hereinabove specified in R.S. 3:3004 and the cost of advertisement.

Added by Acts 1958, No. 399, §1.



RS 3:3006 - Sale of unclaimed livestock

§3006. Sale of unclaimed livestock

If after the notice provided for in R.S. 3:3004 and R.S. 3:3005 the owner does not appear at the time specified the sheriff shall proceed to sell such impounded livestock in the following manner:

The sheriff shall advertise in a newspaper of general circulation in the parish where the sale is to take place the fact of such sale, the date and place of the sale. The place of the sale shall be at the court house or at some other public place in the vicinity of the court house and the sale shall be made not less than ten nor more than twenty days after publication of one notice of said sale. Said sale shall be by auction to the last and highest bidder for cash. From the price of said sale the sheriff shall deduct the fee of the person impounding the livestock, the cost of feeding and caring for the livestock at the rates herein above specified in R.S. 3:3004 and all expenses incurred in the sale. He shall pay the person taking up the livestock the fee due him and the person feeding and caring for the livestock the fees provided for such services and the remainder shall be paid into the state treasury.

Added by Acts 1958, No. 399, §1.



RS 3:3007 - Election

§3007. Election

A. The provisions of this Part shall not apply to those highways provided for in R.S. 3:2803 or be enforced in any ward of any parish of this state unless and until so ordered and authorized by a majority in number of the voters of said ward voting in an election held in said ward as hereinafter provided for in R.S. 3:3011.

B. Any ward of any parish of this state may at any time hold a local option election as hereinafter provided for in R.S. 3:3011 provided that such election may not be held for the same ward oftener than once a year.

Added by Acts 1958, No. 399, §1.



RS 3:3008 - Petition for elections; notice of election

§3008. Petition for elections; notice of election

Upon the petition of twenty-five percent of the qualified electors in any ward of any parish of the state, the governing authority of the parish in which the ward is situated shall, within sixty days after the date on which the petition is filed, order and set the date for an election. The election shall be held not more than sixty days after the date on which it is ordered. Notice of the election shall be published in the official journal of the parish in which the ward is located at least once a week for four consecutive weeks. The first publication shall be not less than thirty days prior to the date of the election. All elections provided for in this Part shall be at the expense of the parish in which the ward calling the election is situated.

Added by Acts 1958, No. 399, §1. Amended by Acts 1977, No. 258, §1.



RS 3:3009 - Contents and requisites of petition

§3009. Contents and requisites of petition

A. The petition for a referendum election shall be addressed to the governing authority of the parish in which the ward is situated and shall state in essence that the signers thereof request that an election be called to submit to the qualified electors of the ward the proposition of prohibiting any or all of the species of livestock enumerated in R.S. 3:3001 from roaming at large on the public highways of said ward.

B. The petition shall be signed by twenty-five percent of the electors of the ward qualified to vote on the date on which the first signature is attached to the petition and shall state the date of signing and the address of each signing elector.

C. Said petition shall also state the species of livestock which it is proposed to prohibit from roaming at large on the public highways of the ward in which the election is to be held.

Added by Acts 1958, No. 399, §1. Amended by Acts 1977, No. 258, §1.



RS 3:3010 - Filing of petition with registrar of voters

§3010. Filing of petition with registrar of voters

The petition for such local option election shall be filed with the registrar of voters of the parish in which the ward is situated within sixty days of the date of the first signature affixed thereto and when so filed shall become a public record.

Added by Acts 1958, No. 399, §1; Acts 2009, No. 186, §1, eff. June 29, 2009.



RS 3:3011 - Election and effect

§3011. Election and effect

The governing authority of the parish in which the ward is situated shall then proceed to call a special election on the question of prohibiting the type or types of livestock specified in the petition for election from roaming at large on the public highways of the ward. If a majority of the voters of the ward participating in an election called for the purpose of submitting to the voters of said ward the proposition of prohibiting the type or types of livestock specified in the petition for election, from roaming at large on the public highways of the ward, vote in favor of prohibiting said type or types of livestock from roaming at large, it shall be unlawful for the type or types of livestock specified to roam at large on the public highways of said ward, commencing six months from the date of said election. If a majority of the voters of the ward participating in the election vote against prohibiting livestock from roaming at large on the public highways of said ward then the provisions of this Part shall not apply to or be enforced in said ward.

Added by Acts 1958, No. 399, §1.



RS 3:3012 - Publication of election results

§3012. Publication of election results

The results of any election required or authorized by this Part shall be promulgated by the governing authority of the parish by publishing same one time in the official journal of the parish in which the ward is situated, which publication shall be made not more than fifteen days after the date of said election.

Added by Acts 1958, No. 399, §1.



RS 3:3013 - Penalties

§3013. Penalties

Any person convicted of violating the provisions of R.S. 3:3003 shall be fined not more than twenty-five dollars or imprisoned in the parish jail for not more than thirty days or both fined and imprisoned in the discretion of the court.

Added by Acts 1958, No. 399, §1.



RS 3:3014 - Saving clause

§3014. Saving clause

All parish or ward stock laws or ordinances in effect on July 30, 1958, shall remain in full force and effect, it being the intention of the legislature to provide by this Part an additional method by which stock laws may be voted and enforced.

Added by Acts 1958, No. 399, §1.



RS 3:3021 - Regulations in governing authority of the city of New Orleans, Orleans Parish, or Jefferson Parish

PART VIII. REGULATIONS IN URBAN AREAS

§3021. Regulations in governing authority of the city of New Orleans, Orleans Parish, or Jefferson Parish

Nothing contained in this Chapter shall be construed to prevent or limit the governing authority of the city of New Orleans, Orleans Parish, or Jefferson Parish from adopting ordinances for the operation of its own program for the control of animals nor to prevent or limit the enforcement of the ordinances or the imposition of fees and fines thereunder; however, in no event shall the fees or fines be less than similar fees or fines imposed under this Chapter.

Acts 2003, No. 133, §1, eff. May 28, 2003; Acts 2011, 1st Ex. Sess., No. 3, §1.



RS 3:3031 - BEAVER CONTROL

CHAPTER 19. BEAVER CONTROL

§3031. Bounty on beaver

A. The department may, when funds are provided, offer a bounty of a minimum of five dollars for each beaver destroyed. Upon presentation of the beaver to any bona fide or licensed alligator farm, a receipt shall be issued in such form as prescribed by the department to the person presenting the animal. The department shall redeem such receipt by paying to such person upon presentation of the receipt, whether in person or by mail, a sum of five dollars, or such greater amounts as may be established by the department, for each such receipt as bounty. The redemption of such receipts shall be paid only from funds especially appropriated for this purpose, and it is expressly provided that no such bounty shall be paid from any regular receipts, funds or appropriations of the department.

B. The commissioner shall promulgate such rules and regulations, pursuant to the Administrative Procedure Act, as necessary to the extent that funds are provided to implement this Section.

C. No bounty shall be paid when funds, personnel, or equipment of the department are employed in capturing and killing any beaver.

D. The provisions of the Chapter shall not be applicable in St. Tammany Parish.

Acts 1990, No. 999, §1.



RS 3:3032 - Pilot program

§3032. Pilot program

A. The governing authority of the parishes of East Carroll, West Carroll, Morehouse, Madison, and Richland, in cooperation with the Department of Agriculture and Forestry, shall create a pilot program to offer a bounty on beaver. The purpose of the pilot program shall be to explore the benefits of offering a bounty on beaver in order to control the beaver population and the damage caused by beaver.

B. The bounty offered shall total fifteen dollars for each pelt, ten dollars to be paid by the state, provided that funds are appropriated therefor, and five dollars to be paid by the parish governing authority.

C. The governing authority of each of the parishes shall provide a collection point or points for collection of the beaver pelts. The bounty shall be paid upon presentation of the pelt at the collection site.

D. Each individual presenting a pelt or pelts must show proof of residence in that parish. Persons presenting pelts from another parish will be rendered ineligible for further participation in the program.

Acts 1991, No. 979, §1.



RS 3:3101 - Administration; enforcement

CHAPTER 19-A. REGULATION OF FARM-RAISED

EXOTIC ANIMALS

PART I. IMPORTED EXOTIC DEER AND ANTELOPE,

ELK, AND FARM-RAISED WHITE TAIL DEER AND OTHER EXOTIC

CERVIDAE

§3101. Administration; enforcement

The commissioner of agriculture and forestry, or his designee, shall administer and enforce this Part. The commissioner shall adopt rules and regulations setting forth the requirements for the raising, slaughtering, and sale of imported exotic deer and antelope, elk, farm-raised white tail deer and other exotic cervidae for commercial purposes in this state. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1991, No. 110, §1; Acts 1995, No. 461, §1; Acts 2010, No. 17, §1, eff. May 26, 2010.



RS 3:3102 - Definitions; identification

§3102. Definitions; identification

A. As used in this Part, "farm-raised white-tailed deer" means any animal of species and genus Odocoileus virginianus which is bred, born, raised, and/or kept within closed circumscribed fenced premises for the purpose of buying, selling, or trading in commerce. Farm-raised white-tailed deer does not include any white-tailed deer which is part of any zoo, game park, or wildlife exhibit where the primary purpose of the same is the exhibition of white tail deer and/or other animals.

B. On and after August 15, 1995, any white-tailed deer which is born into, bought, sold, traded, or otherwise becomes farm-raised white tail deer shall be identified by means of an electronic implant. The commissioner shall promulgate rules and regulations concerning the specifications and location of the implantation device.

Acts 1995, No. 461, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2012, No. 214, §2(E).



RS 3:3103 - Imported exotic deer and antelope, elk, farm-raised white tail deer and other exotic cervidae; licensing

§3103. Imported exotic deer, antelope, elk, farm-raised white tail deer, and other exotic cervidae; licensing

A. Any person who engages in owning, raising, selling, or harvesting imported exotic deer, antelope, elk, farm-raised white tail deer, and other exotic cervidae, for any purpose, on farms or preserves of which he is the owner or lessee shall apply to the commissioner for a license to do so.

B. The license shall permit the licensee to own, breed, and propagate such animals and sell them alive, or sell their parts, and to kill and transport them and sell their carcasses for food. This Subsection shall not apply to the sale of white tail deer meat.

C. Each license shall be valid for a period of one year and may be renewed in accordance with rules adopted by the commissioner.

D. Licensees receiving a license under this Section shall not be required to comply with R.S. 56:171.

Acts 1991, No. 110, §1; Acts 1992, No. 41, §1; Acts 1995, No. 461, §1; Acts 2010, No. 17, §1, eff. May 26, 2010; Acts 2012, No. 214, §2(A); Acts 2014, No. 110, §1, eff. May 16, 2014.



RS 3:3104 - Reporting

§3104. Reporting

Each licensee shall maintain records which include the total number of animals, or the parts thereof, killed, sold, or transported, and the name of the person to whom the animals were sold or transported.

Acts 1991, No. 110, §1; Acts 2012, No. 214, §2(B).



RS 3:3105 - Fencing requirements

§3105. Fencing requirements

The fencing requirements for owning or breeding of imported exotic deer, elk, and antelope pursuant to this Part shall be specified pursuant to rule and regulation by the commissioner. The fencing requirements for farm-raised white tail deer and other exotic cervidae shall be specified pursuant to rule and regulation by the commissioner.

Acts 1991, No. 110, §1; Acts 1992, No. 41, §1; Acts 1995, No. 461, §1; Acts 2010, No. 17, §1, eff. May 26, 2010; Acts 2012, No. 214, §2(C); Acts 2014, No. 110, §1, eff. May 16, 2014.



RS 3:3107 - Regulatory fee

§3107. Regulatory fee

The commissioner may charge a service fee on alternative livestock programs in Louisiana. The fee shall be established by rule adopted in accordance with the Administrative Procedure Act. The proceeds of the fee shall be used to defray the costs of services to the alternative livestock industry in Louisiana. The fee shall be collected annually upon the renewal of the license in the state of Louisiana. The amount of the fee shall be based on the cost of regulating the alternative livestock industry.

Acts 2012, No. 214, §1.



RS 3:3108 - Violations; revocation of license

§3108. Violations; revocation of license

A. The commissioner may revoke the license of any person violating any provision of this Part.

B. The commissioner may impose a civil penalty of up to one thousand dollars for each violation of this Part or of the rules and regulations adopted under this Part. Each day on which a violation occurs shall be a separate offense.

C. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

D. The commissioner may institute civil proceedings to enforce his ruling in the district court for the parish in which the violation occurred.

Acts 1991, No. 110, §1; Acts 2012, No. 214, §2(E); Acts 2014, No. 110, §1, eff. May 16, 2014.



RS 3:3111 - Legislative findings

PART II. DOMESTIC FARM-RAISED RATITES

§3111. Legislative findings

The purpose of this Part is to classify and regulate the growing of nonnative wildlife species of domestic farm-raised ratites including but not limited to ostrich, rhea, emu, and cassowary for the purpose of producing meat, skins, hides, feathers, oil, and progeny.

Acts 1993, No. 134, §1.



RS 3:3112 - Definitions

§3112. Definitions

As used in this Part, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Commissioner" means the commissioner of agriculture and forestry or his duly authorized representative acting at his direction.

(2) "Department" means the Louisiana Department of Agriculture and Forestry.

(3) "Ratite" means a flightless bird with a flat chestbone of the order Ratitae including but not limited to ostrich (Struthio camelus), rhea (Rhea americana), emu (Dromaius novaehollandiae), and cassowary (Casuarius). Domestic farm-raised ratites shall be considered livestock if identified and maintained for the commercial purpose of producing meat, hides, feathers, oil, or progeny.

Acts 1993, No. 134, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3113 - Administration and enforcement

§3113. Administration and enforcement

A. The provisions of this Part shall be administered by the commissioner of agriculture and forestry through the office of animal health and food safety.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part or to administer the ratite program.

C. The commissioner may employ such personnel as is necessary to administer the provisions of this Part.

Acts 1993, No. 134, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3114 - Diseases and pests

§3114. Diseases and pests

The commissioner shall have the full and plenary power to deal with all contagious and infectious diseases of ratites and all other pests of ratites including but not limited to internal and external parasites. The state veterinarian may do and perform such acts as may be necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious and infectious diseases of ratites and all other pests of ratites.

Acts 1993, No. 134, §1.



RS 3:3115 - Information

§3115. Information

The commissioner may request information, statistics, production figures, and any other information from owners of ratites for commercial purposes in order to formulate policy, programs, promotions, and any other activities involving ratites.

Acts 1993, No. 134, §1.



RS 3:3116 - Identification and transportation of ratites

§3116. Identification and transportation of ratites

A. The commissioner may, by rule, establish procedures for the identification of ratites, including but not limited to guidelines and requirements for the use of marks, bands, tattoos, or electronic identification.

B. Ratites may be shipped into the state only when accompanied by a certificate of veterinary inspection signed by a United States Department of Agriculture accredited veterinarian or other similar official of the country of such ratites' origin. The certificate shall certify the apparent freedom of the ratites from contagious or infectious diseases and shall be based upon an actual inspection or specific serologic testing of the ratites to be shipped or moved within a period of thirty days preceding the date of shipment.

C. Notwithstanding Subsection B of this Section, the commissioner may inspect any ratites shipped into this state, even if the ratites are accompanied by a certificate of veterinary inspection issued by another state or country. If such an inspection reveals the presence of contagious or infectious disease, the commissioner may declare a moratorium on Louisiana's recognition of any certificate of veterinary inspection issued by a representative of that state or country, until the commissioner determines that the standards of inspection of that state or country are adequate and equal to those health standards established by the state of Louisiana.

D. The commissioner, by rule, may establish other procedures for the shipment or movement of ratites within or into this state.

Acts 1993, No. 134, §1.



RS 3:3117 - Violations; penalties

§3117. Violations; penalties

A. The commissioner may impose a civil penalty of up to one thousand dollars for each violation of this Part or of the rules and regulations adopted under the provisions of this Part.

B. Civil penalties may be assessed only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

Acts 1993, No. 134, §1.



RS 3:3201 - LOUISIANA PESTICIDE LAW

CHAPTER 20. LOUISIANA PESTICIDE LAW

PART I. GENERAL

§3201. Short title

This Chapter may be cited as the "Louisiana Pesticide Law".

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3202 - Definitions

§3202. Definitions

(1) "Active ingredient" means:

(a) In the case of a pesticide, other than a plant regulator, defoliant, or dessicant, an ingredient which will prevent, destroy, repel, or mitigate any pest.

(b) In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the product thereof.

(c) In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant.

(d) In the case of a dessicant, an ingredient which will artificially accelerate the drying of plant tissue.

(2) "Agricultural commodity" means any plant, or part thereof, or animal or animal product, produced by any person primarily for sale, consumption, propagation, or other use by man or animals.

(3) "Agricultural consultant" means a person who, for a fee, provides technical advice, supervision, or recommendation in one or more of the categories under which agricultural consultants are licensed under this Chapter.

(4) "Antidote" means a practical, immediate treatment for poisoning and includes first-aid treatment.

(5) "Brand" means any name, trademark, or other designation under which a pesticide is sold.

(6) "Commercial applicator" means an individual who is certified to apply or supervise the application of restricted use pesticides in the course of his employment.

(7) "Commission" means the Advisory Commission on Pesticides as set forth in Part II of this Chapter.

(8) "Commissioner" means the commissioner of agriculture and forestry or his duly authorized representatives acting at his direction.

(9) "Competent" means properly qualified to perform functions associated with pesticide sales or application, the degree of capability required being directly related to the nature of the activity and the associated responsibility.

(10) Repealed by Acts 1990, No. 136, §2.

(11) "Department" means the Louisiana Department of Agriculture and Forestry.

(12) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any pesticide waste into or on any land or water so that such pesticide waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

(13) "Division" means the division of pesticide and environmental programs within the office of agricultural and environmental sciences.

(14) "E.P.A." means the United States Environmental Protection Agency.

(15) "Farmer" means any person engaged in the commercial production of agricultural products.

(16) "Field scout" means an individual who is employed by an agricultural consultant and who enters fields on a regular basis to make pest counts without making recommendations.

(17) "F.I.F.R.A." means the Federal Insecticide, Fungicide, and Rodenticide Act, P.L. 92-516, as amended.

(18) "General use pesticide" means a pesticide which is classified for general use by the commissioner or by the E.P.A. under the F.I.F.R.A.

(19) "Hazard" means the probability that a given pesticide will have an adverse effect on man or the environment in a given situation.

(20) "Inert ingredient" means an ingredient which is not active.

(21) "Label" means the written, printed, or graphic material on, or attached to the pesticide or any of its containers or wrappers.

(22) "Labeling" means all labels and all other written, printed, or graphic matter accompanying the pesticide at any time or to which reference is made on the label or in literature accompanying the pesticide.

(23) "Manufacturer" means the person who owns or holds the rights to any brand under which a pesticide is sold.

(24) "Nontarget organism" means a plant or animal other than the one against which the pesticide is applied.

(25) "Owner-operator" means a person who is licensed to own or operate a business which engages in the application of pesticides for a fee.

(26) "Package" means any parcel, bag, bottle, can, or other container which contains a pesticide.

(27) "Person" means any individual, corporation, partnership, association, or other legal entity.

(28) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest and any substance or combination of substances intended for use as a plant regulator, defoliant, dessicant, or any substance the commissioner determines to be a pesticide.

(29) "Pesticide dealer" means a person who is licensed to own or operate a business which engages in the sale of restricted use pesticides.

(30) "Pesticide salesperson" means an individual who is certified to sell or supervise the sale of restricted use pesticides.

(31) "Pesticide waste" means any pesticide or substance containing a pesticide or any container thereof when it is discarded or is meant to be discarded.

(32) "Pesticide waste generation" means the act or process of producing pesticide wastes.

(33) "Pesticide with restricted uses" means any pesticide for which the commissioner has established restrictions on the application of the pesticide during certain times or in certain locations.

(34) "Pests" means any insect, rodent, nematode, fungus, weed, or any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism, except viruses, bacteria, or other microorganism in living humans or other living animals, which the commissioner declares to be a pest.

(35) "Phenoxy herbicide" means any herbicide which contains a phenoxy derivative or lower aliphatic acid as an ingredient.

(36) "Private applicator" means an individual who is certified to apply or supervise the application of any restricted use pesticide for the purpose of producing any agricultural commodity on land owned or leased by the private applicator or for the purpose of applying or supervising the application of any restricted use pesticide on lands owned by another without compensation. Producing an agricultural commodity shall include related aspects of production, such as storage or transportation of an agricultural commodity produced by the private applicator.

(37) "Restricted use pesticide" means a pesticide which is classified for restricted use by the commissioner or by the E.P.A. under the F.I.F.R.A.

(38) "Shipping containers" means the smallest unit in which a manufacturer ships a particular pesticide.

(39) "Storage" means the containment of pesticide waste in such manner as not to constitute disposal of such pesticide waste.

(40) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any pesticide waste so as to neutralize such waste or so as to render such waste innocuous, safe for transport, amenable for recovery, amenable for storage, or reduced in volume.

(41) "Weed" means any plant which grows where not wanted or serves no useful purpose.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 130, §1; Acts 1990, No. 136, §2; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3203 - Commissioner of agriculture

§3203. Commissioner of agriculture

A. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Chapter, including but not limited to rules and regulations governing the registration, distribution, sale, offering for sale, and application of pesticides; the making of recommendations by agricultural consultants; the disposal of pesticide containers and wastes; and the disposition of agricultural commodities and other materials contaminated with pesticide residues. The commissioner by rule shall establish procedures for use in emergencies involving imminent danger to human health or to the environment. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.

B. The commissioner shall administer and enforce the provisions of this Chapter and the rules and regulations adopted under the provisions of this Chapter.

C. The commissioner by rule may provide for the appointment of ad hoc committees to advise the commissioner on the implementation of the provisions of this Chapter.

D. The commissioner by rule may declare any type of plant, animal, or other type of life to be a pest.

E. The commissioner by rule may declare a substance to be a pesticide.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3204 - Inspections; investigations

§3204. Inspections; investigations

A. When the commissioner believes that a violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter has occurred, the commissioner may apply to the district court for the district in which the alleged violation occurred for a warrant to search the premises in which the alleged violation occurred and to obtain, at no cost to the state, samples of any pesticides or other materials involved in the alleged violation.

B. The commissioner shall have access, during normal working hours, to any premises where there is reason to believe that pesticides are sold, offered for sale, or held for distribution or application. The commissioner may examine any pesticide and may open any package and take a sample for analysis, at no cost to the state. Samples shall be taken in accordance with procedures established by the commissioner and shall be submitted to the state chemist for analysis. On completion of the analysis, the report shall be submitted to the manufacturer and the purchaser. If either person questions the validity of the analysis, that person may request in writing that another analysis be performed by a chemist approved by the commissioner. The person requesting the second analysis shall pay the costs of the second analysis. Entrance on the premises under the provisions of this Subsection shall not be deemed to be criminal trespass under any state law or local ordinance.

C. Subject to Subsection A of this Section, the commissioner may investigate any circumstances which the commissioner has reasonable grounds to believe has caused or resulted in a violation of the provisions of Parts I through V of this Chapter or the rules or regulations adopted under Parts I through V of this Chapter. In connection with any investigation conducted under this Subsection:

(1) The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state.

(2) The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoenas.

(3) The records of investigations conducted under the provisions of this Subsection shall be confidential and shall not be public records for the purposes of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1985, No. 468, §1; Acts 1985, No. 637, §1.



RS 3:3205 - Stop order

§3205. Stop order

A. When the commissioner believes that a violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter has occurred, the commissioner may issue a stop order prohibiting the distribution, sale, offer for sale, application, movement, or disturbance of the pesticide, pesticide wastes, or contaminated agricultural commodities or material.

B. Any person aggrieved by a stop order may petition the commission to hold a hearing on the matter. The hearing shall be held in accordance with the provisions of Section 3214 of this Chapter.

C. Based on the results of the hearing, or based on a consent agreement mutually entered into by the commissioner and a violator, the commissioner may take one or more of the following actions:

(1) Release the pesticide for sale.

(2) Require the manufacturer or distributor to dispose of the pesticide and reimburse the purchaser.

(3) Sell the pesticide at public auction, if the manufacturer refuses to dispose of the pesticide and reimburse the purchaser.

(4) Destroy the pesticide.

(5) Provide for the disposition of the pesticide wastes or contaminated agricultural commodities or materials.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3206 - Cooperative agreements

§3206. Cooperative agreements

The commissioner may enter into any cooperative agreement with any person in order to further the intent and purposes of this Chapter. Each cooperative agreement shall be a public record and shall be subject to the provisions of R.S. 44:1 et seq.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Amended by Acts 1988, No. 217, §1; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:3207 - Appointment of agent for service of process

§3207. Appointment of agent for service of process

Any person who is not a resident of or domiciled in this state or who has not appointed an agent for service of process in this state and who engages in any activity regulated by this Chapter does by that action appoint the secretary of state as his agent for service of process of any legal document. Venue for any legal action against any person initiated by service of process on the secretary of state shall be in the parish or parishes in which the violation occurred or the damages were sustained.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3208 - Physicians' reports

§3208. Physicians' reports

Each physician who treats a medical complaint which the physician diagnoses as caused by pesticide poisoning shall provide notice of the poisoning to the commissioner. The notice shall be provided in accordance with rules adopted by the commissioner for that purpose.

Acts 1985, No. 32, §1.



RS 3:3209 - Penalty schedule for minor violations

§3209. Penalty schedule for minor violations

A. The commissioner by rule shall adopt a schedule of penalties for minor violations of Parts I through VI and VIII of this Chapter, or of the rules or regulations adopted thereunder. The maximum penalty for a minor violation shall be five hundred dollars.

B. As used in this Section, a "minor violation" is one which does not endanger human health or safety, or which does not endanger the environment.

C. When the commissioner has evidence which indicates that a minor violation which appears in the schedule has been committed, the commissioner shall notify the alleged offender by certified mail, return receipt requested, of the facts involved in the alleged offense and the penalty set forth in the schedule. The alleged offender may admit, or not contest, the existence of the alleged facts and may pay the penalty. If the alleged offender does not pay the prescribed penalty within thirty days after receipt of notice, the commissioner shall call a hearing to adjudicate the matter in accordance with R.S. 3:3214.

Acts 1985, No. 469, §1; Acts 1988, No. 216, §1; Acts 1990, No. 127, §1; Acts 1995, No. 237, §1.



RS 3:3210 - Pesticide Fund

§3210. Pesticide Fund

A. Funds received under Parts I through VI and VIII of this Chapter shall be deposited immediately upon receipt in the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A hereof shall be credited to a special fund hereby created in the state treasury to be known as the "Pesticide Fund". The monies in this fund shall be used solely as provided in Subsection C hereof and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall be returned to the state general fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the state general fund.

C. The monies in the Pesticide Fund shall be used solely for the following purposes:

(1) To provide for the programs and activities provided for in Parts I through VI and VIII of this Chapter and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(2) To construct, renovate, maintain, and equip a building on the Baton Rouge campus of Louisiana State University to provide administrative offices and analytical laboratories to be used in connection with the programs provided for in Parts I through VI and VIII of this Chapter.

(3) To build, equip, and maintain a building to house the offices of the department.

(4) The department, or the Louisiana Agricultural Finance Authority on behalf of the department, may fund the anticipated funds appropriated from the Pesticide Fund into revenue bonds for the purpose of renovating or constructing a building on the Baton Rouge campus of Louisiana State University to provide administrative offices and analytical laboratories to be used in connection with the programs established in Parts I through VI of this Chapter and for the purpose of acquiring, constructing, renovating, and equipping buildings and related facilities for use by the department in connection with promoting and assisting agriculture and forestry in this state. The department may pledge those funds to secure the repayment of revenue bonds or to secure a lease or purchase agreement entered into in connection with the issuance of revenue bonds for those purposes.

(5) If the revenues in the Pesticide Fund are pledged to secure the repayment of revenue bonds, or are pledged to secure a lease or purchase agreement entered into in connection with the issuance of revenue bonds, the fees which provide the funds shall not be reduced below those levels existent at the time of the pledge until the bonds have been repaid.

(6) Monies received from the registration of pharmaceuticals administered to livestock may be used to provide for the expenses of the office of animal health and food safety.

Acts 1986, No. 510, §1, eff. July 1, 1986; Acts 1990, No. 127, §1; Acts 1992, No. 15, §1; Acts 1995, No. 237, §1; Acts 2003, No. 120, §1, eff. Jan. 1, 2004; Acts 2003, No. 230, §1, eff. June 5, 2003; Acts 2011, No. 31, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3211 - Louisiana Advisory Commission on Pesticides

PART II. LOUISIANA ADVISORY COMMISSION ON PESTICIDES

§3211. Louisiana Advisory Commission on Pesticides

A. The Louisiana Advisory Commission on Pesticides is hereby created within the Department of Agriculture and Forestry. The commission shall be domiciled in Baton Rouge.

B. The commission shall consist of the following eleven members appointed by the commissioner in accordance with the following provisions:

(1) One aerial applicator who is a commercial applicator appointed from a list of three persons nominated by the Louisiana Agricultural Aviation Association.

(2) One ground applicator who is a commercial applicator appointed from a list of three persons nominated by the Louisiana Vegetation Management Association.

(3) One chemical representative appointed from a list of three persons nominated by the Louisiana Ag Industries Association.

(4) One agricultural consultant appointed from a list of three persons nominated by the Louisiana Agricultural Consultants' Association.

(5) One pesticide salesperson appointed from the state at large.

(6) One person appointed from a list of three persons nominated by the Louisiana Mosquito Control Association.

(7) One farmer who is a private applicator appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(8) One farmer who is a private applicator appointed from the state at large.

(9) Two persons appointed from a list of six persons, two of whom shall be nominated by the Louisiana Wildlife Federation, two of whom shall be nominated by the Sierra Club, and two of whom shall be nominated by the Audubon Society.

(10) One Louisiana member of the Society of Toxicology with an advanced degree in toxicology appointed from a list of three persons nominated by the Louisiana members of the Society of Toxicology.

C. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

D. Members shall be appointed for terms which shall end at the same time as the term of the commissioner making the appointment. Members shall serve until their successors in office are appointed and sworn into office.

E. Vacancies in the offices of the members shall be filled in the same manner as the original appointments for the unexpired portion of the term of the office vacated.

F. A majority of the members of the commission shall constitute a quorum for the transaction of business. All official actions of the commission shall require the affirmative vote of a majority of the members of the commission.

G. The commissioner may appoint an alternate member for each member. If the member is appointed from a list of nominees, the alternate member shall be appointed from the same list. If the member cannot attend a meeting, the alternate member may serve as the member's representative if the member notifies the commission that he is unable to attend and that he wishes the alternate member to serve as his representative. Alternate members who serve as the representative of a member shall have voting rights.

H. The commission, by a vote of two-thirds of the members, may expel a member who has accumulated three consecutive unexcused absences from commission meetings.

I. Members of the commission shall not receive any salary for their duties as members. Members or representatives may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. Members or representatives may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

J. The commission shall meet twice in each calendar year and may meet on the call of the chairman or upon the request of any three members. The commission shall not meet more than twelve times in any calendar year.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 309, §1; Acts 1988, No. 218, §1; Acts 1993, No. 138, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:3212 - Officers and employees

§3212. Officers and employees

A. The members of the commission shall elect a chairman, a vice chairman, and such other officers as they deem necessary. All officers shall be members of the commission.

B. The commission shall employ a director and an assistant director, who shall be appointed by the commission subject to the approval of the commissioner of agriculture. The director and assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall be under the direction and supervision of the commissioner.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3213 - Powers

§3213. Powers

The commission shall have the following powers:

(1) To advise the commissioner on the adoption of such rules and regulations as are necessary to enforce the provisions of this Chapter.

(2) To hold hearings and conduct investigations.

(3) To advise the commissioner on the qualifications for licenses, certificates, and permits required to sell or apply pesticides, to engage in business as an agricultural consultant, or to dispose of pesticide wastes.

(4) To advise the commissioner on the requirements for the registration of pesticides.

(5) To hold hearings on alleged violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(6) To advise the commissioner on the civil penalties to be imposed or the injunctive relief to be sought to punish and restrain violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(7) To recommend that the commissioner suspend or revoke licenses, certificates, and permits or impose probation on holders of licenses, certificates, or permits.

(8) To work jointly with the Department of Health and Hospitals to establish and develop a state mosquito control program.

(9) To adopt bylaws for the orderly management of the affairs of the commission.

(10) To employ a director and assistant director, subject to the approval of the commissioner.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3214 - Adjudicatory hearings

§3214. Adjudicatory hearings

All adjudicatory hearings held by the commission shall be conducted in accordance with the following provisions:

(1) The commissioner shall convene the commission for the purpose of hearing the matter.

(2) The commissioner shall appoint a hearing officer, who shall preside over the hearing.

(3) The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in any hearing before the commission.

(4) The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act.

(5) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(6) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

(7) Except as otherwise provided in this Paragraph, appeals from rulings of the commissioner shall be taken in accordance with the provisions of the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:964(B), any appeal from a determination of the commissioner, when filed in forma pauperis, shall be by civil proceedings in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1983, No. 228, §1; Acts 1985, No. 168, §1.



RS 3:3221 - Registration of pesticides

PART III. REGISTRATION OF PESTICIDES

§3221. Registration of pesticides

A. Each pesticide which is sold, offered for sale, or distributed in this state shall be registered annually with the commissioner. Each manufacturer shall register each pesticide prior to the pesticide being sold, offered for sale, or distributed. Registration shall expire on the last day of December of each year. Each manufacturer shall pay an annual registration fee of four hundred dollars for each pesticide registered.

B. Each application for the initial registration of a pesticide and for the re-registration of a pesticide for which the label has been changed shall be accompanied by the following information:

(1) The brand of the pesticide.

(2) The name and address of the manufacturer of the pesticide.

(3) Two complete copies of the labeling of the pesticide, containing:

(a) The specific name of each active ingredient in the pesticide.

(b) The percentage of the active ingredients in the pesticide.

(c) The percentage of the inert ingredients in the pesticide.

(d) The net contents of each package in which the pesticide will be sold.

(e) A statement of claims made for the pesticide.

(f) Directions for the use of the pesticide, including warnings or caution statements.

(4) The Material Safety Data Sheet prepared in accordance with the requirements of the Environmental Protection Agency.

(5) Such other information as the commissioner by rule may require.

C. All information relative to the formulas of pesticides registered with the commissioner shall be exempt from the public records law and shall be confidential information.

D. The commissioner may refuse to register any pesticide. Any manufacturer who has been refused registration of a pesticide may request a hearing before the commission. The hearing shall be held in accordance with the provisions of Section 3214 of this Chapter.

E. Prior to registering a pesticide, the commissioner shall determine whether:

(1) The composition of the pesticide is sufficient to support the claims made for the pesticide.

(2) The label on the pesticide complies with state and federal requirements.

(3) Use of the pesticide will produce unreasonably adverse effects on the environment.

F. As part of the registration of any pesticide, the commissioner may impose the following conditions:

(1) Each package of pesticides sold or offered for sale shall carry a label which shall state the brand of pesticide, the name and address of the manufacturer of the pesticide, the specific name of each active ingredient contained in the pesticide, and such other information as the commissioner shall require.

(2) The commissioner may require each shipping container in which a manufacturer ships pesticides which are sold or offered for sale in this state to carry a label with the following information:

(a) The lot or batch number of the pesticide, from which the date of manufacture can be determined.

(b) Such other information as the commissioner shall require.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1985, No. 167, §1; Acts 1986, No. 510, §2, eff. July 1, 1986; Acts 1988, No. 220, §1; Acts 1988, No. 219, §1; Acts 1992, No. 15, §1; Acts 1992, No. 67, §1; Acts 1997, No. 198, §1; Acts 2003, No. 120, §1, eff. Jan. 1, 2004.



RS 3:3222 - Special registrations, permits, exemptions

§3222. Special registrations, permits, exemptions

A. The commissioner may issue a special local needs registration for a pesticide for use in a specified location based on a specified local need. The composition and label of the pesticide shall comply with state and federal requirements. The special local needs registration shall be issued in accordance with Section 24(c) of the F.I.F.R.A. Each applicant for a special local needs registration shall submit five copies of the application and the documents supporting the application. Each applicant shall pay a fee of one hundred dollars for each application for a special local needs registration.

B. The commissioner may apply to the Environmental Protection Agency for authority to issue state experimental use permits. If the Environmental Protection Agency authorizes the commissioner to issue state experimental use permits, the following terms and conditions shall apply:

(1) The commissioner must find that the applicant needs the permit in order to accumulate information necessary to register a pesticide under Section 3221 of this Chapter.

(2) The commissioner may refuse to issue the permit if he finds that the issuance is not warranted or if he finds that the use of the pesticide under the proposed terms and conditions may cause unreasonably adverse effects on the environment.

(3) The commissioner shall prescribe the terms, conditions, and period of time for the permit.

(4) All actions of permit holders and applications of pesticides pursuant to each permit shall be subject to supervision by the Department of Agriculture.

(5) An application for a state experimental use permit may be filed at the time of, before, or after an application for registration is filed.

(6) The state experimental use permit shall be issued in accordance with Section 5(f) of the F.I.F.R.A.

(7) Each applicant for a state experimental use permit shall pay a fee of two hundred dollars for each application submitted.

C. The commissioner may apply to the E.P.A. for an emergency exemption to allow the application of a pesticide if the commissioner finds that an emergency exists or will exist, that a pesticide is available which will alleviate the effects of the emergency, and that the pesticide cannot be used because of state or federal laws or rules and regulations. The application shall be in accordance with the provisions of Section 18 of the F.I.F.R.A. If the E.P.A. grants the emergency exemption, all actions and applications shall be subject to supervision by the Department of Agriculture.

D. The commissioner may revoke or impose stricter conditions on any special registration, permit, or exemption if the commissioner finds that the terms and conditions of the special registration, permit, or exemption are being violated or that the terms and conditions are not adequate to avoid unreasonably adverse effects on the environment.

E. The commissioner by rule may delegate the authority to issue registrations and permits under this Section to a committee composed of:

(1) The director of the Advisory Commission on Pesticides.

(2) The director of the Louisiana Cooperative Extension Service, or his designee.

(3) The director of the Louisiana State Experimental Station, or his designee.

(4) One agricultural consultant appointed by the commissioner. The agricultural consultant shall not be engaged in any research project involving a pesticide which would create a conflict of interest with respect to the pesticide for which the registration or permit is sought.

(5) One farmer appointed by the commissioner.

(6) Such other members appointed by the commissioner as the commissioner deems necessary.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 221, §1; Acts 1990, No. 29, §1.



RS 3:3223 - Classification of pesticides

§3223. Classification of pesticides

A. The commissioner may classify all pesticides in one of the following classifications:

(1) General use. The use of the pesticide, when applied in accordance with its directions for use, warnings, and cautions, and for the uses for which it is registered, or for one or more of those uses, or in accordance with a widespread and commonly recognized practice, will not generally cause, without additional restrictions, unreasonably adverse effects on the environment, or injury to the applicator.

(2) Restricted use. The use of the pesticide, when applied in accordance with its directions for use, warnings, and cautions, and for the uses for which it is registered, or for one or more of those uses, or in accordance with a widespread and commonly recognized practice, may generally cause, without additional restrictions, unreasonably adverse effects on the environment, or injury to the applicator.

(3) Pesticide with restricted uses. The commissioner has established restrictions on the use of the pesticide during certain times of the year or in certain locations.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3224 - Local regulations

§3224. Local regulations

A. The regulation of pesticides is preempted by this Chapter. The governing authority of a political subdivision shall not adopt any ordinance in any way affecting the registration, sale, or application of pesticides, or the disposal of pesticide wastes, except as provided herein.

B. The governing authorities of parishes and municipalities may request that the rules applicable to the distribution, sale, or application of pesticides be amended to provide for specific problems encountered in the parish or municipality. The following provisions shall govern requests by parish or municipal governing authorities:

(1) The request shall be addressed to the commissioner.

(2) The commission shall hear the request.

(3) The commission shall make a preliminary determination as to the advisability of amending the state rules and shall transmit its determination to the commissioner.

(4) The commissioner shall make the final determination as to the desirability of amending the state rules.

(5) The standards to be used by the commission and the commissioner in making their determinations shall be as follows:

(a) The gravity of the threat to the environment or to human, plant, or animal health sought to be alleviated by the proposed rule.

(b) The economic impact on the agricultural community caused by the proposed rule.

(c) The impact of the proposed rule on statewide uniformity of rules affecting pesticides.

(d) The availability of alternative pesticides.

(e) Whether the benefits of the proposed rule outweigh the liabilities of the proposed rule.

(6) If the commissioner determines that the rules should be amended, the rule shall be adopted in accordance with the Administrative Procedure Act.

C. Any governing authority of a political subdivision may petition the commissioner for approval of an ordinance applicable to the distribution, sale, or application of pesticides, or the disposal of pesticide wastes. The procedure for obtaining such approval shall be as follows:

(1) The governing authority shall transmit the proposed ordinance to the commissioner who shall refer the ordinance for hearing in accordance with R.S. 3:3224(B)(2) and (3).

(2) Upon receipt of the recommendation of the commission, the commissioner shall approve or disapprove the proposed ordinance.

(3) Both the commission and the commissioner shall be guided by the standards in R.S. 3:3224(B)(5) in making their respective determinations.

(4) Any governing authority aggrieved by a final decision of the commissioner, shall have a right of judicial review of the administrative process pursuant to the provisions of the Administrative Procedure Act.

D. Notwithstanding the provisions of R.S. 3:3224(A), any governing authority of a political subdivision having in effect, on September 1, 1983, an ordinance affecting the registration, sale or application of pesticides, or the disposal of pesticide wastes shall submit the ordinance to the commissioner on or before November 1, 1983, for approval pursuant to R.S. 3:3224(C). Any such ordinance received by the commissioner on or before November 1, 1983, shall continue in full force and effect until a final disapproval of the ordinance is rendered. Any such ordinance not received by the commissioner on or before November 1, 1983, shall be void effective November 1, 1983.

Acts 1983, No. 702, §1.



RS 3:3225 - State chemist

§3225. State chemist

A. The director of the Louisiana Agricultural Experiment Station of the Louisiana State University Agricultural Center shall be the state chemist.

B. The state chemist, or his designee, shall perform the chemical and other analyses necessary to implement the provisions of this Part and the rules and regulations adopted under the provisions of this Part. Such analysis shall be performed according to the most reliable methods available.

C. The state chemist, or his designee, shall establish analytical tolerances for label claims or guarantees of chemical composition of pesticides and analytical tolerances for pesticide residues.

D. Each manufacturer who registers a pesticide shall make available to the commissioner, at no cost to the state, sufficient samples of the pesticides for the enforcement of this Part.

E. The commissioner shall publish, at least annually, a report of all analyses performed by the state chemist under the provisions of this Section. The commissioner may publish such other reports resulting from inspections and analyses by the state chemist as the commissioner deems appropriate.

F. In all civil and criminal actions, all reports by the state chemist, when certified and sworn to by him, shall be prima facie evidence of the facts contained therein and shall be admitted into evidence without further foundation.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3226 - Prohibitions, enforcement

§3226. Prohibitions, enforcement

A. The following actions are prohibited:

(1) The sale, offering for sale, or distribution of a pesticide which fails to meet its declared chemical composition.

(2) The sale, offering for sale, or distribution of any pesticide which is not registered with the commissioner.

(3) Any interference with the commission, the commissioner, the state chemist, or their representatives in the performance of their duties in connection with this Part.

(4) Any evasion of payment of any fines legally imposed by the commissioner.

(5) The making of false or misleading statements concerning the value of a pesticide on labels, packages, or in any printed or advertising matter.

(6) The adulteration or contamination of any pesticide sold in this state.

(7) The sale, offering for sale, or distribution of any pesticide without a label or of any pesticide which bears an illegible or inaccurate label.

(8) Violations of a stop order issued by the commissioner.

(9) Any violation of any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

B. The commissioner may assess a civil penalty of not more than five thousand dollars for each violation of any of the prohibitions in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. The commissioner may suspend or revoke the registration of a pesticide for any violation of the provisions of Subsection A of this Section.

D. Penalties may be assessed, and registration suspended or revoked, only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the provisions of Section 3214 of this Chapter.

E. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

F. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part, or of the rules and regulations adopted under the provisions of this Part, in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1986, No. 509, §1.



RS 3:3227 - Notice

§3227. Notice

The commissioner shall notify each person who is affected by a suspension or revocation of a registration, or by civil penalties, by certified mail, return receipt requested.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3228 - Exclusions

§3228. Exclusions

Except as otherwise provided in specific agreements between the commissioner and the E.P.A., the provisions of this Part shall not apply to:

(1) Chemical components to be used in the manufacture of pesticides.

(2) Pesticides processed or manufactured in this state and intended for sale or distribution in other states or countries.

(3) Pesticides being transported through this state and destined for use in other states or countries.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3241 - Certification of private applicators

PART IV. SALE AND APPLICATION OF PESTICIDES

§3241. Certification of private applicators

No person shall apply or supervise the application of any restricted use pesticide as a private applicator unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination or has satisfactorily demonstrated his knowledge of the laws, rules and regulations, and safety practices governing the sale and application of restricted use pesticides in accordance with the rules and regulations adopted by the commissioner. Certification shall be valid for three years and may be renewed in accordance with rules adopted by the commissioner. Private applicators may supervise the application of restricted use pesticides by competent uncertified individuals who are under the direct supervision of the private applicator.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3242 - Certification of commercial applicators

§3242. Certification of commercial applicators

A. No person shall apply or supervise the application of any restricted use pesticide as a commercial applicator unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination. The commissioner shall establish categories and subcategories for certification in different areas of commercial application and shall establish specific standards for each category and subcategory. Certification shall be valid for three years and shall be renewed in accordance with rules adopted by the commissioner. The commissioner by rule shall provide for the issuance of annual certification cards. Commercial applicators may supervise the ground application of restricted use pesticides within the commercial applicator's certification by competent uncertified individuals who are under the direct supervision of the commercial applicator. Commercial applicators shall not supervise the aerial application of any pesticide by any uncertified person.

B. No person shall apply or supervise the application of any herbicide, rodenticide, insecticide, or restricted use pesticide, on a non-fee basis for grass and weed control, and rodent and general pest control in, on, or around structures or grounds of government subsidized and administered housing and multiplex housing, unless that person owns, leases, or rents the property or has proper certification as provided in Subsection A of this Section and the rules and regulations adopted thereunder.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1995, No. 237, §1.



RS 3:3243 - Licensing of owner-operators

§3243. Licensing of owner-operators

A. No person shall own or operate a business engaged in the application of pesticides for a fee unless that person has the proper license. Licenses shall be valid for one year and shall be renewed in accordance with rules adopted by the commissioner. There shall be three classes of licenses:

(1) Ground applicators

(2) Aerial applicators who do not apply phenoxy herbicides

(3) Aerial applicators who apply phenoxy herbicides

B. All aerial applicators employed by the owner-operator shall be commercial applicators. All ground applicators employed by the owner-operator shall be commercial applicators or shall work under the direct supervision of a commercial applicator.

C. Prior to obtaining a license, each owner-operator shall post a surety bond with the commissioner. The amount of the bond for owner-operators engaged in ground applications shall be twenty-five thousand dollars. The amount of the bond for owner-operators engaged in aerial applications who apply phenoxy herbicides shall be fifty thousand dollars. The amount of the bond for owner-operators engaged in aerial applications who do not apply phenoxy shall be twenty-five thousand dollars. The bond shall be in favor of the commissioner and shall be conditioned on the licensee fulfilling his obligations to persons who suffer damages as a result of the application of pesticides by the owner-operator or his employees. The bond shall be written by a bonding company approved by the commissioner. Bonds shall not be cancelled except by ninety days written notice to the commissioner. Each person who suffers damages caused by any action of an owner-operator in connection with any application of a pesticide may sue on the bond in any court of competent jurisdiction to recover the damages. The aggregate liability of the surety shall not exceed the principal amount of the bond. Cash bonds, certificates of deposit, property bonds, or irrevocable letters of credit may be used to satisfy the bond requirement.

D. Each owner-operator may obtain liability insurance in lieu of the surety bond. The amount of the insurance shall be equal to the amount of the bond otherwise required. The commissioner by rule shall provide for the requirements for insurance.

E. All mechanically powered equipment used by an owner-operator shall be inspected annually by the commissioner and shall have the inspection decal prominently displayed.

F. Each aircraft and each rotorcraft which is used to apply pesticides shall be identified with numerals, or letters, or both, which shall be in accordance with the Federal Aviation Administration's rules and regulations.

G. Owner-operators shall keep records for three years accurately reflecting the application of pesticides. The records shall be furnished to the commissioner upon his request. These records shall include:

(1) The name of the pesticide applied.

(2) The rate of each application.

(3) The date of each application.

(4) The place of application.

(5) Such other information as the commissioner may require.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 130, §1; Acts 1987, No. 452, §1; Acts 1990, No. 30, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3244 - Certification of pesticide salespersons

§3244. Certification of pesticide salespersons

No person shall sell or supervise the sale of restricted use pesticides as a pesticide salesperson unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination. Certification shall be valid for three years and shall be renewed in accordance with rules adopted by the commissioner. The commissioner by rule shall provide for the issuance of annual certification cards. Pesticide salespersons may supervise the sale of restricted use pesticides by competent uncertified individuals who are under the direct supervision of the pesticide salespersons.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3245 - Licensing of pesticide dealers

§3245. Licensing of pesticide dealers

A. No person shall own or operate a business engaged in the sale of restricted use pesticides unless that person has the proper license. Licenses shall expire on December thirty-first of each year and may be renewed in accordance with rules adopted by the commissioner. Each pesticide dealer shall obtain a license for each location at which restricted use pesticides are sold.

B. Each person who is employed by a pesticide dealer and who sells restricted use pesticides shall be a pesticide salesperson or shall work under the direct supervision of a pesticide salesperson.

C. Pesticide dealers shall keep records for three years accurately reflecting their possession and disposition of restricted use pesticides. The records shall be furnished to the commissioner upon his request. These records shall include:

(1) The name of the pesticide purchased and sold.

(2) The amount of the pesticide purchased and sold.

(3) The date of transactions.

(4) The name, address, and certification number of the purchaser.

(5) Such other information as the commissioner may require.

D. Each pesticide dealer shall maintain records of the storage of pesticides by that dealer. The commissioner shall adopt rules and regulations governing the records required by this Subsection. The rules and regulations shall require the pesticide dealers to maintain sufficient records to comply with the Hazardous Material Information Development, Preparedness, and Response Act, shall specify the length of time the records shall be maintained, and may require the dealer to report to the commissioner the information in the records which are required to be maintained.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 222, §1; Acts 1988, No. 224, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3246 - Certification and licensing of agricultural consultants

§3246. Certification and licensing of agricultural consultants

A. No person shall be employed as an agricultural consultant unless that person has the proper certification. Certification shall be issued only after the applicant has satisfactorily passed an examination. Certification shall be valid for three years and shall be renewed in accordance with rules adopted by the commissioner. The commissioner by rule shall provide for the issuance of annual certification cards.

B. Applicants for certification as agricultural consultants shall elect to be examined for certification in one or more of the following categories:

(1) Control of insects, mites, nematodes, or other invertebrates.

(2) Control of plant pathogens.

(3) Control of weeds.

(4) Soil management.

(5) Such other categories as the commissioner by rule may establish.

C. The commissioner by rule may establish such other categories as he deems necessary.

D. No new applications for an agricultural consultant's certificate shall be accepted unless the applicant furnishes satisfactory evidence that he meets the following requirements:

(1) He holds a bachelor's, master's, or a doctor's degree from an accredited college or university.

(2) He has earned at least thirty semester hours of college credit in agronomy, soil science, weed science, entomology, plant pathology, horticulture, plant physiology, or other biological science, or any combination of such.

(3) He has earned at least four hours of college credit in each discipline area for which certification is sought. The four discipline areas requiring certification are entomology, plant pathology, weed science, and soil science.

(4) He has, with a master's or doctor's degree, at least one crop season of experience, and with a bachelor's degree, at least two crop seasons of experience, in the field for which he requests certification, employed by a certified agricultural consultant.

E. All experience shall be documented in such manner as the commissioner may require. The commissioner may waive the requirement of experience while employed by an agricultural consultant for applicants with a master's or doctor's degree who demonstrate other comparable experience.

F. Every field scout employed by a licensed agricultural consultant shall be registered with the Department of Agriculture. This registration shall be valid only as long as the individual is employed by the agricultural consultant indicated on the face of the registration certificate.

G. Agricultural consultants shall put all recommendations in writing with two copies each. One copy shall be signed, dated, and furnished to the person for whom the recommendation is being made. The consultant shall, for three years, retain one copy which shall be furnished to the commissioner upon his request. When a pesticide use is recommended, the recommendation shall include:

(1) The pesticide or pesticides recommended.

(2) The recommended rate of application.

(3) The date on which each application is recommended.

(4) The area to be treated.

(5) A brief statement of the reason or reasons for the recommendations.

(6) Such other information as the commissioner may require.

H. No person shall engage in business as an agricultural consultant for a fee unless that person holds a license as an agricultural consultant. The commissioner by rule shall provide for the requirements for an agricultural consultant's license. Each agricultural consultant's license shall expire on December thirty-first of each year and may be renewed in accordance with rules adopted by the commissioner.

I. The provisions of this Section shall not apply to employees of the state or federal government conducting research or demonstrations in their official capacities.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1983, No. 347, §1; Acts 1988, No. 223, §1; Acts 1997, No. 57, §1, eff. Jan. 1, 1998; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3247 - Use of certificates

§3247. Use of certificates

The commissioner by rule may provide that persons who hold more restrictive certificates may use those certificates in lieu of less restrictive certificates.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3248 - Direct supervision

§3248. Direct supervision

Persons who hold certificates issued under the provisions of this Chapter may provide direct supervision for the application or sale of a restricted use pesticide by competent uncertified persons. The certified person shall be fully responsible for the actions of the uncertified persons under his direct supervision. The certified person shall give instruction and direction to the uncertified persons and shall be available when and if his presence is needed. The certified person need not be physically present at all times unless the commissioner by rule requires the physical presence of the certified person at the time the restricted use pesticide is sold or applied.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3249 - Examinations

§3249. Examinations

A. Each applicant for a certificate issued under the provisions of this Chapter shall satisfactorily pass an examination prior to being issued a certificate. The commissioner by rule shall provide for the preparation, administration, and grading of all examinations. The commissioner shall review and approve all proposed examinations and shall determine the minimum score necessary to satisfactorily pass each examination.

B. The commissioner may designate individuals or associations who may submit proposed questions for examinations.

C. The commissioner shall fix the dates for all examinations and may establish a date prior to each examination which shall be the last date on which applications to take examinations will be accepted. The commissioner may refuse to administer examinations to persons whose applications are received after the cutoff date.

D. The commissioner by rule may require holders of certificates to attend a course of instruction or satisfactorily pass an examination in order to renew the certification.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3250 - Applications

§3250. Applications

A. Each application for examination shall be in writing and shall be on forms prescribed by the commissioner. Each application shall be accompanied by the examination fee and such information and documents as the commissioner may require.

B. Each application for a license, certificate, or registration shall be in writing and shall be on forms prescribed by the commissioner. Each application shall be accompanied by the license, certificate, or registration fee, proof of passing the examination, proof of financial responsibility where required, and such other information and documents as the commissioner may require.

C. Each applicant shall indicate on each application the street address of his place of business. If the place of business does not have a street address, the applicant shall provide sufficient information to establish the physical location of the place of business.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3251 - Fees

§3251. Fees

A. The examination fee for each examination shall be established by the commissioner by rule in an amount not to exceed two hundred dollars. In establishing the amount of the examination fee, the commissioner shall consider the cost incurred in obtaining, administering, and grading the examination.

B. The fees for the licenses and certificates issued or reissued by the commissioner shall be as follows:

(1) The resident license fee shall be two hundred dollars. For the purposes of this Paragraph, a "resident" means any person who has been domiciled in Louisiana for a period of at least ninety days immediately preceding the date of application for the license and who has not claimed residence in any other state for any other purpose.

(2) The nonresident license fee shall be five hundred dollars. For the purposes of this Paragraph, a "nonresident" means any person who does not qualify as a resident under Paragraph (1) above.

(3) The certification fee, except as provided in Subsection C of this Section, shall be twenty dollars.

(4) The fee for issuing the annual certification card shall be twenty dollars. This provision shall not apply to private applicators.

(5) The fee for inspecting each item of mechanically powered equipment shall be fifty dollars.

(6) The fee for registering each field scout shall be ten dollars.

C. The certification fee for private applicators shall be twenty-five dollars. The certification fee for employees of local, state, and federal governments for the application of pesticides in the course of their public employment shall be twenty-five dollars.

D. The commissioner by rule shall establish procedures for the payment of fees.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1988, No. 156, §1; Acts 2003, No. 120, §1, eff. Jan. 1, 2004.



RS 3:3252 - Violations, enforcement

§3252. Violations, enforcement

A. Violations of this Part shall include but shall not be limited to the following:

(1) Making false or fraudulent claims not in accordance with the label through any media misrepresenting the efficacy of pesticides or methods to be utilized.

(2) Making a pesticide recommendation or application inconsistent with the labeling or in violation of the E.P.A. or state restrictions on the use of that pesticide.

(3) Knowingly operating faulty or unsafe equipment.

(4) Operating in a faulty, careless, or negligent manner.

(5) Neglecting or, after notice, refusing to comply with the provisions of this Chapter or rules and regulations adopted under the provisions of this Chapter.

(6) Refusing or neglecting to keep and maintain the records required by this Part.

(7) Knowingly making false or fraudulent records or invoices.

(8) Selling or supervising the sale of any restricted use pesticide to a person who does not have the proper certification.

(9) The application of a restricted use pesticide by a ground applicator who does not hold the appropriate certification or who is not under the direct supervision of a person who holds the appropriate certification, or the application of any pesticide by an aerial applicator who does not hold the appropriate certification.

(10) Supervising the sale or application of a restricted use pesticide without the proper certification.

(11) Allowing the application of restricted use pesticides by uncertified persons without the physical presence of a certified applicator, when the physical presence of the certified applicator is required by the commissioner.

(12) The aiding or abetting, or conspiring to aid or abet, by any licensed or certified person, of the violation of the provisions of this Chapter, or of the rules and regulations adopted under the provisions of this Chapter, by any unlicensed or uncertified person.

(13) Allowing a license or certificate to be used by another person.

(14) Impersonating any federal, state, parish, or city inspector or official who has authority to enforce pesticide laws, ordinances, rules, or regulations.

(15) Interference with the commission, the commissioner, the state chemist, or their representatives in the performance of their duties in connection with this Part.

(16) Performance of a service or function by any person whose license or certificate has been suspended or revoked, or by any person who has been denied a license or certificate, or failure by any person to obtain the necessary license or certificate for any activity requiring a license or certificate under the provisions of this Chapter.

(17) Application of phenoxy herbicides by any aerial applicator who does not have the proper license or the proper bond or insurance.

(18) Any violation of any provision of this Chapter or of any rule or regulation adopted under the provisions of this Chapter.

(19) The sale of a restricted use pesticide by a person who does not hold the appropriate certification or who is not under the direct supervision of a person who holds the appropriate certification.

(20) The purchase of a restricted use pesticide by a person who does not hold the appropriate certification.

(21) Any evasion of payment of any fines legally imposed by the commissioner.

B. The commissioner may assess a civil penalty of not more than five thousand dollars for each violation of any of the prohibitions in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. The commissioner may suspend or revoke any license or certificate issued under the authority of this Part, or impose probation on any person who holds a license or certificate, for any violation of any of the prohibitions in Subsection A of this Section.

D. Civil penalties may be assessed, licenses and certificates may be suspended or revoked, and probation may be imposed, only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the provisions of Section 3214 of this Chapter.

E. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

F. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 130, §1; Acts 1985, No. 166, §1; Acts 1986, No. 509, §1.



RS 3:3253 - Notice

§3253. Notice

A. The commissioner shall notify each person who is affected by a suspension or revocation of a license or certificate, or by probation, or by civil penalties, by certified mail, return receipt requested.

B. Each person whose license or certificate has been revoked or suspended shall return the license or certificate to the commissioner within fifteen days of the date on which the notice was received.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3254 - Special exemptions for certain applications and recommendations of pesticides

§3254. Special exemptions for certain applications and recommendations of pesticides

As used in R.S. 3:3252(A)(2), the reference to recommendations or applications inconsistent with the labeling of a pesticide shall not include the following:

(1) The application of a pesticide at any dosage, concentration, or frequency less than that specified on the labeling.

(2) The application of a pesticide against any target pest not specified on the labeling, if the application is to the crop, animal, or site specified on the labeling, unless the E.P.A. has required that the labeling specifically state that the pesticide may be used only for the pests specified on the labeling.

(3) The use of any method of application not prohibited by the labeling.

(4) The mixing of a pesticide or pesticides with a fertilizer when the mixture is not prohibited by the labeling.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3255 - Complaints

§3255. Complaints

A. Any person who believes that he has suffered damages as a result of any action by any person regulated by the provisions of this Part may file a damage complaint with the commissioner.

B. All damage complaints shall be in writing, shall be on forms prescribed by the commissioner, shall be signed by the complainant, and shall be filed within fifteen days of the action by the alleged offender or the discovery of the damage, whichever occurs later. Failure to file a timely complaint shall not affect the right of the person to institute legal proceedings for the damages.

C. Each person who files a damage complaint shall permit the commissioner, the alleged offender, or the representative of either, such as bondsmen or insurers, to observe within reasonable hours the lands, crops, or nontarget organisms alleged to have been damaged in order to determine any damages. Failure of the claimant to permit such observation and examination of the damaged property shall automatically bar the claim against the alleged offender under this Section.

D. The commissioner may undertake such monitoring activities, including but not limited to monitoring of the air, soil, water, plants, and animals as may be necessary for the administration and enforcement of this Section.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3256 - Exemptions

§3256. Exemptions

A. The commissioner by rule shall delegate to the Structural Pest Control Commission the authority to examine and certify all structural pest control operators required to be certified under the provisions of R.S. 3:3301 et seq.

B. No governmental entity or employee thereof shall be exempt from the certificate, enforcement, or record-keeping provisions of this Part, except as otherwise provided herein.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983. Acts 1983, No. 82, §1; Acts 1984, No. 800, §2, eff. July 13, 1984.



RS 3:3257 - Reciprocal agreements

§3257. Reciprocal agreements

The commissioner may waive all or part of the examination requirements for applicants for certification on a reciprocal basis with any other state which has substantially the same requirements for examinations.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983.



RS 3:3271 - Administration

PART V. PESTICIDE WASTES

§3271. Administration

A. The provisions of this Part shall be administered by the Department of Agriculture and Forestry through the division of pesticide and environmental programs within the office of agricultural and environmental sciences.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part. The rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C. The commissioner may employ such personnel as are necessary to administer the provisions of this Part.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3272 - Cooperative agreements

§3272. Cooperative agreements

In order to accomplish the objectives of this Part, the commissioner may enter into cooperative agreements with appropriate governmental agencies.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3273 - Monitoring

§3273. Monitoring

The commissioner shall establish a program for monitoring pesticide wastes in the state.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3274 - Determinations

§3274. Determinations

A. When the commissioner determines that the concentrations of pesticide wastes exceed promulgated federal or state standards, or when the commissioner determines that the concentrations of pesticides pose a threat or reasonable expectation of a threat to human health or to the environment, the commissioner shall determine the appropriate action to be taken under the provisions of this Part.

B. The commissioner shall adopt rules to establish procedures for making determinations under the provisions of Subsection A of this Section.

C. The determinations made under Subsection A of this Section shall be based on scientific and technical information, including but not limited to information from the following sources or concerning the following subjects:

(1) The history of the levels of concentration of the pesticide or pesticides, based on scientifically valid monitoring studies.

(2) The gravity of the threat to human health or to the environment.

(3) Standards for contamination levels promulgated by appropriate governmental agencies.

(4) Information published or made available by appropriate governmental agencies.

(5) Information published or made available by pesticide manufacturers.

(6) Information published or made available by institutions of higher education.

(7) The availability of alternative pesticides.

(8) The availability of alternative methods of application of the pesticide.

(9) The economic impact of limiting, restricting, or prohibiting the use of the pesticide.

(10) Other criteria established by the commissioner by rule.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3275 - Investigations

§3275. Investigations

A. The commissioner shall investigate any circumstances relating to the presence of pesticide waste in the state in concentrations which the commissioner has determined pose a threat or reasonable expectation of a threat to human health or to the environment under R.S. 3:3274.

B. In connection with any investigation conducted under Subsection A of this Section, the commissioner may take the following actions:

(1) Enter, during working hours, any property or premises within which the commissioner has reason to believe pesticide contamination or pesticide waste is a threat to human health or to the environment.

(2) Take samples of any pesticides, pesticide wastes, or any substance which has come into contact with pesticides.

C. In circumstances not covered by Subsection B of this Section, the commissioner may apply to the district court for the parish in which the pesticide waste is located for a warrant, or warrants, authorizing an investigation and the taking of samples.

D. Entrance upon property or premises under the provisions of Subsection B of this Section shall not be deemed to be criminal trespass under any state law or local ordinance.

E. The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents or records anywhere in the state which are relevant to an investigation pursuant to this Part. The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoena if requested by the commissioner.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3276 - Public participation

§3276. Public participation

A. Citizen complaints concerning the treatment, storage, or disposal of pesticide wastes may be filed with the Department of Agriculture and Forestry at any time during normal working hours. Complaints shall be in writing and shall be signed by the complainant.

B. The Department of Agriculture and Forestry shall investigate any citizen complaint involving the treatment, storage, or disposal of pesticide wastes. The investigation shall be initiated within thirty days of the receipt of the complaint.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1986, No. 509, §1; Acts 1990, No. 136, §1.



RS 3:3277 - Orders and communications

§3277. Orders and communications

When the commissioner makes a determination under the provisions of R.S. 3:3274, the commissioner may take one or more of the following actions:

(1) Issue appropriate protective orders to mitigate the further contribution to the accumulation of the pesticide or pesticide wastes. The protective order may limit, restrict, or prohibit any application of the pesticide in the area where the application of the pesticide would contribute to the accumulation of the pesticide or pesticide wastes.

(2) Issue remedial orders directing any responsible person to take prompt remedial action to correct any situation in which any substance, action, or condition has caused or is causing any threat to human health or to the environment.

(3) Communicate his determination to any appropriate governmental agency.

(4) Participate in issuing a public communication concerning the determination. Each public communication shall be issued in accordance with a cooperative agreement with the appropriate governmental agency entered into under the provisions of this Part.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3278 - Enforcement

§3278. Enforcement

A. The commissioner may seek and obtain injunctive relief to restrain and prevent violations of orders issued under the provisions of this Part or in accordance with the rules and regulations adopted under the provisions of this Part.

B. The commissioner may impose civil penalties for violations of the orders issued under the provisions of this Part or in accordance with the rules or regulations adopted under the provisions of this Part. The civil penalties shall not exceed twenty-five thousand dollars per offense. Each day on which a violation occurs shall be considered a separate offense. Civil penalties shall be imposed only on the basis of an adjudication of violations pursuant to an adjudicatory hearing held in accordance with the provisions of R.S. 3:3214. The commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. Whoever violates the provisions of this Part or the rules and regulations adopted under the provisions of this Part shall be fined not more than twenty-five thousand dollars for each day on which a violation occurs, or, imprisoned, with or without hard labor, for not more than five years, or both.

D. The commissioner may institute civil proceedings to enforce the rulings of the commissioner in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1990, No. 136, §1.



RS 3:3279 - Violations

§3279. Violations

A. No person shall violate any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

B. Nothing in this Part shall be construed to affect any chemical manufacturing facility being regulated by the Department of Environmental Quality under Title 30 of the Louisiana Revised Statutes of 1950 as of May 1, 1990.

Added by Acts 1982, No. 198, §1, eff. Jan. 1, 1983; Acts 1986, No. 735, §1; Acts 1990, No. 136, §1.



RS 3:3280 - Repealed by Acts 1990, No. 136, 2.

§3280. Repealed by Acts 1990, No. 136, §2.



RS 3:3301 - Legislative findings

PART VI. WATER PROTECTION

§3301. Legislative findings

The legislature hereby finds and declares that clean water is a vital necessity for the people of our state. The legislature further finds and declares that the establishment of a program for monitoring the presence of pesticides in the waters of this state and for alleviating excessive levels of pesticides in the waters of this state by minimizing, mitigating, and preventing the potential for those excessive levels of pesticides is a reasonable exercise of the police power of the state and is for a public purpose.

Added by Acts 1988, No. 349, §1.

{{NOTE: SEE ACTS 1988, No. 349, §§2 AND 3.}}



RS 3:3302 - Definitions

§3302. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Affected waters" means any waters of the state in which the levels of pesticides pose a threat or a reasonable expectation of a threat to human health or to the environment.

(2) "Appropriate governmental agency" means any federal, state, or local agency which has jurisdiction over or expertise in the subject matter affected by this Part, and includes but is not limited to, the United States Department of Agriculture, the United States Environmental Protection Agency, the United States Geological Survey, the Department of Environmental Quality, the Department of Health and Hospitals, the Department of Natural Resources, the Department of Wildlife and Fisheries, and the Department of Transportation and Development.

(3) "Commissioner" shall have the same meaning as provided in R.S. 3:3202.

(4) "Person" shall have the same meaning as provided in R.S. 3:3202.

(5) "Pesticide" shall have the same meaning as provided in R.S. 3:3202.

(6) "Waters of the state" means both the surface and the underground waters within the state of Louisiana including all rivers, streams, lakes, ground waters, and all other water courses and waters within the confines of the state, and all bordering waters and the Gulf of Mexico.

Added by Acts 1988, No. 349, §1.



RS 3:3303 - Administration

§3303. Administration

A. The provisions of this Part shall be administered by the Department of Agriculture and Forestry through the division of pesticide and environmental programs within the office of agricultural and environmental sciences.

B. The commissioner shall adopt such rules and regulations as are necessary to implement the provisions of this Part. The rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

C. The commissioner shall employ such personnel as are necessary to administer the provisions of this Part.

Added by Acts 1988, No. 349, §1.

{{NOTE: SEE ACTS 1988, No. 349, §§2, 3.}}



RS 3:3304 - Cooperative agreements

§3304. Cooperative agreements

In order to accomplish the objectives of this Part, the commissioner may enter into cooperative agreements with appropriate governmental agencies.

Added by Acts 1988, No. 349, §1.



RS 3:3305 - Monitoring

§3305. Monitoring

The commissioner shall establish a program for monitoring the waters of the state for the purpose of determining the levels of pesticides in those waters. The provisions of this Part shall not preclude or prevent the monitoring of the waters of the state by any other agency.

Added by Acts 1988, No. 349, §1.



RS 3:3306 - Determinations

§3306. Determinations

A. When the commissioner determines that the concentrations of pesticides in any of the waters of the state exceed promulgated federal or state standards, or when the commissioner determines that the concentrations of pesticides in any of the waters of the state pose a threat or reasonable expectation of a threat to human health or to the environment, the commissioner shall determine the appropriate action to be taken under the provisions of this Part.

B. The commissioner shall adopt rules to establish procedures for making determinations under the provisions of Subsection A of this Section.

C. The determinations made under Subsection A of this Section shall be based on scientific and technical information, including but not limited to information from the following sources or concerning the following subjects:

(1) The history of the levels of concentration of the pesticide or pesticides, based on scientifically valid monitoring studies.

(2) The gravity of the threat to human health or to the environment.

(3) Standards for contamination levels promulgated by appropriate governmental agencies.

(4) Information published or made available by appropriate governmental agencies.

(5) Information published or made available by pesticide manufacturers.

(6) Information published or made available by institutions of higher education.

(7) The availability of alternative pesticides.

(8) The availability of alternative methods of application of the pesticide.

(9) The economic impact of limiting, restricting, or prohibiting the use of the pesticide.

(10) The purpose or purposes for which the affected waters are used.

(11) Other criteria established by the commissioner by rule.

Added by Acts 1988, No. 349, §1.



RS 3:3307 - Investigations

§3307. Investigations

A. The commissioner may investigate any circumstances relating to the presence of pesticides in the waters of the state in concentrations which the commissioner has determined pose a threat or reasonable expectation of a threat to human health or to the environment under R.S. 3:3306.

B. In connection with any investigation conducted under Subsection A of this Section, the commissioner may take the following actions:

(1) The commissioner may enter, during working hours, any property or premises within which the commissioner has reason to believe are located any affected waters or any substance which has caused or is causing any waters of the state to be affected.

(2) The commissioner may take samples of any affected water, or of any substance which has come in contact with the affected water, or of any substance which has caused or is causing any waters of the state to be affected.

C. In circumstances not covered by Subsection B of this Section, the commissioner may apply to the district court for the parish in which the affected water is located for a warrant, or warrants, authorizing an investigation and the taking of samples.

D. Entrance upon property or premises under the provisions of Subsection B of this Section shall not be deemed to be criminal trespass under any state law or local ordinance.

E. The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents or records anywhere in the state which are relevant to an investigation pursuant to this Part. The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoena if requested by the commissioner.

Added by Acts 1988, No. 349, §1.



RS 3:3308 - Orders and communications

§3308. Orders and communications

When the commissioner makes a determination under the provisions of R.S. 3:3306, the commissioner may take one or more of the following actions:

(1) The commissioner may issue appropriate protective orders to mitigate the further contribution to the accumulation of the pesticide or pesticides. The protective order may limit, restrict, or prohibit any application of a pesticide in the area where the application of the pesticide would contribute to the accumulation of the pesticide or pesticides.

(2) The commissioner may participate in issuing remedial orders directing any responsible person to take prompt remedial action to correct any situation in which any substance, action, or condition has caused or is causing any waters of the state to be affected. Each remedial order shall be issued in accordance with a cooperative agreement with the appropriate governmental agency entered into under the provisions of this Part.

(3) The commissioner may communicate his determination to any appropriate governmental agency.

(4) The commissioner may participate in issuing a public communication concerning the determination. Each public communication shall be issued in accordance with a cooperative agreement with the appropriate governmental agency entered into under the provisions of this Part.

Added by Acts 1988, No. 349, §1.



RS 3:3309 - Enforcement

§3309. Enforcement

A. The commissioner may seek and obtain injunctive relief to restrain and prevent violations of orders issued under the provisions of this Part or in accordance with the rules and regulations adopted under the provisions of this Part.

B. The commissioner may impose civil penalties for violations of the orders issued under the provisions of this Part or in accordance with the rules or regulations adopted under the provisions of this Part. The civil penalties shall not exceed twenty-five thousand dollars per offense. Each day on which a violation occurs shall be considered a separate offense. Civil penalties shall be imposed only on the basis of an adjudication of violation pursuant to an adjudicatory hearing held in accordance with the provisions of Section 3214 of this Chapter.

Added by Acts 1988, No. 349, §1.



RS 3:3310 - Violations

§3310. Violations

No person shall violate any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

Added by Acts 1988, No. 349, §1.



RS 3:3361 - Short title

PART VII. STRUCTURAL PEST CONTROL

§3361. Short title

The provisions of this Part shall be known and may be cited as the Structural Pest Control Law.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3362 - Definitions

§3362. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Avicide" means any pesticide, other than a fumigant, which is used for the control of pest birds.

(2) "Commission" means the Structural Pest Control Commission.

(3) "Commissioner" means the commissioner of agriculture and forestry.

(4) "EPA" means the United States Environmental Protection Agency.

(5) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act.

(6) "Fumigant" means any pesticide which either by itself or in combination with any other substance:

(a) Emits or liberates gas, fumes, or vapors which will destroy pests.

(b) Is usually lethal, poisonous, or noxious.

(c) May be dangerous to human life.

(d) Emits or releases any chilled or heated gas or atmosphere.

(7) "Insecticide" means any pesticide, other than a fumigant, which is used for the control of insects and similar pests.

(8) "Person" means any individual, corporation, partnership, association, or other legal entity.

(9) "Pesticide" means any substance or combination of substances which is a pesticide under the Louisiana Pesticide Law, R.S. 3:3201 et seq.

(10) "Repellant" means any pesticide, other than a fumigant, which is noxious to and has the property of repelling pests.

(11) "Restricted use pesticide" means any pesticide which is classified for restricted use by the EPA under FIFRA or by the commissioner under the Louisiana Pesticide Law, R.S. 3:3201 et seq.

(12) "Rodent" means any of several mammals such as rats and mice commonly associated with man-made structures and characterized by constantly growing incisors.

(13) "Rodent control" means the use of a rodenticide to control rodents.

(14) "Rodenticide" means any pesticide, other than a fumigant, which is used for the control of rodents.

(15) "Structural pest" means any member of any species of wood-destroying insects, vermin, rodents, vertebrates, and pest birds which attack and damage wood.

(16) "Structural pest control" means any procedure intended to effect the prevention, regulation, extermination, or eradication of structural pests in household, commercial, and vacant structures, including adjacent outside areas and the contents of such structures. The term includes advertising or soliciting structural pest control work; making inspection; identifying infestations; supervision of work; issuance of wood-infestation reports; application or other use of pesticides; fumigation, including vacuum fumigation of products and fumigation of railroad cars, trucks, ships, airplanes, docks, warehouses, common carriers, and the contents thereof; and the use of any other substance, mechanical device, or structural modification under whatever name known for the purpose of preventing, prescribing remedies, controlling, or eradicating structural pests. The term does not, however, include any procedure for the control of agricultural pests.

(17) "Wood-destroying insect" means any and all species of insects which attack and damage wood.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1991, No. 103, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3363 - Structural Pest Control Commission

§3363. Structural Pest Control Commission

A. The Structural Pest Control Commission is hereby created within the Department of Agriculture and Forestry. The commission shall be domiciled in Baton Rouge.

B. The commission shall be composed of the following five members:

(1) Two persons who are licensed structural pest control operators appointed by the commissioner from a list of four licensed pest control operators submitted by the Louisiana Pest Control Association. Each appointee shall be a resident of this state and shall be actively engaged in structural pest control work. The two appointments shall not be associated with the same business entity.

(2) One member of the faculty of the Entomology Department at Louisiana State University who shall be appointed by the commissioner.

(3) The commissioner and the assistant commissioner for agricultural and environmental sciences of the Louisiana Department of Agriculture and Forestry, or their designees, who shall serve ex officio and shall have all of the same rights and responsibilities as the appointed members.

C. The appointed members shall serve at the pleasure of the appointing commissioner for terms concurrent with that of the appointing commissioner. Appointed members shall serve until their successors are appointed and qualified. Vacancies in the terms of the appointed members shall be filled in the same manner as the original appointment.

D. Three members shall constitute a quorum for the transaction of business. Except as otherwise specifically provided in R.S. 3:3372(B), all official actions of the commission shall require the affirmative vote of three members.

E. The appointed members shall be subject to removal for nonperformance of duty or malfeasance in office.

F. Members of the commission shall not receive any salary for their duties as members. The appointed members may receive a per diem for each day spent in actual attendance of meetings of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. The appointed members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

G. The commission shall meet quarterly and may meet on the call of the chairman or any two members. The commission shall not meet more than twelve times in any calendar year.

H. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1997, No. 1032, §1; Acts 2008, No. 920, §1, eff. July 14, 2008.



RS 3:3364 - Officers and employees

§3364. Officers and employees

A. The commissioner or his designee shall serve as chairman of the commission. The members shall elect such other officers as they deem necessary.

B. The commission shall employ a director and an assistant director who shall be appointed by the commission subject to the approval of the commissioner. The director and the assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall be under the direction and supervision of the commissioner.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3365 - Administration

§3365. Administration

A. The commission shall administer the provisions of this Part and the rules and regulations adopted under the provisions of this Part.

B. The commission shall keep a record of all hearings held and all determinations made by the commission.

C. The employees of the commission shall have access to any premises where there is reason to believe that structural pest control work is being conducted for the purpose of sampling pesticides and inspecting and observing the application of any pesticide. This right of access shall be exercised only during reasonable hours and only upon presentation of proper credentials.

D. The commission shall develop and administer all examinations required under this Part.

E.(1) The commission may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state.

(2) The sheriff of the parish in which the witness or the documents or records are located shall serve the subpoenas.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3366 - Administrative rules

§3366. Administrative rules

A. The commission shall adopt rules and regulations for the implementation of this Part. The rules and regulations shall include, but shall not be limited to:

(1) Rules and regulations to protect the interests, health, safety, and welfare of the public.

(2) Rules and regulations governing the different phases of the structural pest control operator's license.

(3) Rules and regulations to provide minimum specifications for the application of pesticides for the control of specific structural pests.

(4) Rules and regulations governing the transportation and handling of pesticides and pesticide applicating equipment.

(5) Rules and regulations governing the treatment of pesticide residues and the handling and disposal of solid wastes generated in the course of structural pest control work.

(6) Any other rules and regulations required for the implementation and administration of this Part.

B. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act and the following special provisions:

(1) The commission shall conduct a public hearing on all proposed rules and regulations.

(2) The commission shall notify each licensee in writing at his or her last known address at least seven days prior to any public hearing. Such notification may be sent by electronic mail.

(3) Repealed by Acts 2010, No. 495, §2, June 24, 2010.

C. Persons engaged in structural pest control work shall be governed exclusively by the rules and regulations adopted by the commission. If the rules and regulations adopted by the commission conflict with any rules or regulations adopted by any other agency, including but not limited to the Department of Natural Resources, the Department of Environmental Quality, or the Department of Public Safety and Corrections the rules and regulations adopted by the commission shall prevail.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 2010, No. 495, §§ 1,2, eff. June 24, 2010.



RS 3:3367 - Place of business permit

§3367. Place of business permit

A. No person shall own or operate a business engaged in structural pest control work unless that person has a place of business permit for each location at which the person conducts business.

B. Each place of business permit shall expire annually on the last day of June.

C. Prior to being issued a place of business permit, each applicant shall file with the commission the following documents as evidence of financial responsibility:

(1) A certificate of insurance written by an admitted or nonadmitted insurance company which has complied with the requirements of the Insurance Code, covering the applicant's public liability for not less than two hundred and fifty thousand dollars per accident and not less than one hundred thousand dollars property damage. The certificate of insurance shall provide for ten days written notice to the commission prior to cancellation.

(2) A surety or fidelity bond issued by a bonding, surety, or insurance company authorized to do business in this state conditioned upon the faithful performance of all duties and obligations to clients and customers of the business and compliance with this Part and the rules and regulations adopted under the provisions of this Part. The bond shall be in the amount of two thousand dollars and of tenor and solvency acceptable to the commission and shall provide for ten days written notice to the commission prior to cancellation. A certified copy of the bond shall be received as evidence in any court in lieu of the original.

D. Each applicant for a place of business permit shall be a licensed structural pest control operator or shall employ at least one full-time licensed pest control operator. No place of business permit shall be issued by the commission unless there is a licensee employed on a full-time basis at the place of business for which the permit is sought.

E. If a person who holds a place of business permit no longer has a license or no longer employs a person who has a license on a full-time basis, the person who holds the place of business permit shall have ninety days or until the next meeting of the commission, whichever is longer, to obtain a license or to employ a person who has a license on a full-time basis.

F. Each person who holds a place of business permit shall maintain accurate records for at least three years covering the possession, use, and disposition of restricted use pesticides and of all recommendations relative to the application of restricted use pesticides.

G. Place of business permits are not transferable.

Acts 1984, No. 800, §1, eff. July 13, 1984; HCR 259, 1985 R.S.; Acts 1986, No. 300, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.

{{NOTE: SEE ACTS 1984, No. 800, §5.}}



RS 3:3368 - Structural pest control operator's license

§3368. Structural pest control operator's license

A. Except as otherwise provided in R.S. 3:3369, no person shall apply pesticides in connection with structural pest control work unless that person has a structural pest control operator's license.

B. A structural pest control operator's license shall be issued only after the applicant has satisfactorily passed a written examination. The examination shall include the general standards examination required by the EPA and a separate examination for the category in which the applicant desires to be licensed.

C. Each applicant for examination shall possess one of the following qualifications in order to take the examination:

(1) A degree from an accredited four-year college or university with a major in entomology.

(2) A degree from an accredited four-year college or university with at least twelve semester hours of coursework in entomology and at least one year of experience as a registered technician under the supervision of a licensee in the license category for which the applicant desires to take the examination.

(3) Four years of experience as a registered technician under the supervision of a licensee in the license phase for which the applicant desires to take the examination.

(4) Four years of experience as a technician under the supervision of a structural pest control operator in another state in the license category for which the licensee desires to take the examination. Experience with an out of state structural pest control operator shall be substantiated by evidence acceptable to the commission.

D. Each applicant for examination shall submit a written application which shall contain such information as the commission by rule may require and which shall be accompanied by the examination fee and by proof of experience and education acceptable to the commission.

E. The examination shall be administered at the domicile of the commission within forty-five days after the application for examination is received by the commission.

F. The examination shall test the applicant's practical and scientific knowledge of structural pest control including the ability to recognize and control hazardous conditions which might have an adverse effect on human health and safety.

G. Persons who successfully complete the examination may apply for a structural pest control operator's license. The application shall be in writing, shall contain such information as the commission by rule may require, and shall be accompanied by the license fee.

H. A structural pest control operator's license shall not be issued unless the applicant has applied for and is eligible to receive a place of business permit or submits evidence acceptable to the commission that the applicant will be employed by a person who holds a place of business permit.

I. The commission shall issue a license and a commercial applicator's certification card to each person who successfully completes the examination and meets the other requirements of this Section.

J. Each licensee shall participate in continuing educational programs as a condition of obtaining recertification as a certified commercial applicator. The commission by rule shall establish requirements for continuing education for licensees, including the substantive content of the course and the amount of time which must be spent attending the course.

K. Structural pest control licenses are not transferable.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 149, §1.



RS 3:3369 - Registered technicians

§3369. Registered technicians

A. Persons who hold a place of business permit may employ unlicensed technicians to apply pesticides in connection with structural pest control work in accordance with the provisions of this Section.

B. The commission by rule may provide for different categories of registration of technicians including categories for technicians who apply pesticides and for technicians who prescribe treatment.

C. Each technician shall be registered with the commission within thirty days of the date he is employed. The application for registration shall contain the technician's name, residence address, date of birth, the employer's name and business address, the name of the licensed structural pest control operator who will provide direct supervision for the technician, and such other information as the commission by rule may require.

D. Each registered technician shall be under the direct supervision of a licensed structural pest control operator. The licensed structural pest control operator shall give instruction and direction to the registered technician and shall be fully responsible for the actions of the registered technicians who are under his direct supervision. The commission by rule may provide additional requirements for direct supervision.

E. Each registered technician shall carry his registration card on his person while performing structural pest control work and shall display his registration card upon the request of any person for whom structural pest control work is being performed by any employee of the commission.

F. Each person who employs a registered technician shall notify the commission within ten days after the termination of the employment of the registered technician or after any change in the assignment of the registered technician to a licensed structural pest control operator.

G. The registration of a technician shall be valid only while the technician remains employed by the person who registered the technician with the commission.

H. Each registered technician shall successfully complete an examination. Each registered technician shall take the examination within ninety days of the date he was employed. If the registered technician fails to pass the examination within ninety days after he is employed, he shall be allowed to work as a registered technician for another ninety days during which time he shall take the examination again. If the registered technician fails to pass the examination within one hundred eighty days after he is employed, he shall not be allowed to work as a registered technician until he has passed the examination.

I. The terms of each employment agreement between each licensed structural pest control operator or person who holds a place of business permit (employer) and each registered technician (employee) who is employed by that employer shall meet each of the requirements set forth in this Subsection. Any employment agreement between an employer and an employee which does not meet the requirements of this Subsection is prohibited. The requirements are:

(1) Each employee shall remit to each employer all funds collected in connection with structural pest control work performed by that employee.

(2) Each employer shall pay each employee in accordance with the terms of the employment agreement between them.

(3) Each employer shall withhold from the pay of each employee the amounts which employers are required to withhold from employees by applicable state and federal law.

(4) Each employer shall keep complete records of all structural pest control work performed by each employee. These records shall be maintained for at least two years. These records shall include the address of the structure treated, the name of the person for whom the treatment was performed, the brand name of the pesticide applied, and all other information required by the commission by rule.

J. Persons who fail to pass the examination shall not be allowed to retake the examination for thirty days.

K. Each registered technician shall participate in continuing educational programs as a condition of maintaining his or her status as a registered technician. The commission by rule, approved by the commissioner of agriculture and forestry and in accordance with the Administrative Procedure Act, shall establish requirements for continuing education for technicians, including the substantive content of the course and the amount of time which must be spent attending the course.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 210, §§1 and 2; Acts 1988, No. 287, §1.



RS 3:3370 - Written contracts

§3370. Written contracts

A.(1) Each person who holds a place of business permit who treats any property for subterranean termites, dry wood termites, powder post beetles, or old house borers shall enter into a written contract with the owner of the property. This contract shall be referred to as a "standard contract". The contract shall be in a form acceptable to the commission, shall guarantee that the property was treated in accordance with the minimum specifications adopted by the commission for the type of pest being treated, and shall guarantee that if the property becomes reinfested with the type of pest for which treatment was made within one year of the date of treatment, the property will be retreated.

(2) Any currently effective standard contract and all terms and conditions contained therein shall be transferable to a subsequent owner of the property covered by such contract.

(3) Each person who holds a place of business permit shall issue a copy of any standard contract currently in effect to the owner of the treated property or to an agent of the property owner within thirty days of receiving a written request.

B. Each person who holds a place of business permit shall report to the commission on or before the tenth day of each month each contract described in Subsection A of this Section which was completed during the previous month.

C. Each person who holds a place of business permit and who issues a report on the presence of wood destroying insects, which is customarily referred to as a "wood destroying insect report", shall issue the report in writing and in a form which has been approved by the commission.

D. Each person who holds a place of business permit shall report to the commission on or before the tenth day of each month each report described in Subsection C of this Section which was issued during the previous month. The commission by rule may require each person who files a report to attach a copy of each wood destroying insect report.

E. All information and all documents transmitted to the commission in accordance with the requirements of this Section shall be confidential and shall be exempt from the Public Records Law, R.S. 44:1 et seq. The commission may discard or destroy all documents received under the provisions of this Section after ninety days.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 148, §1; Acts 2001, No. 551, §1.

{{NOTE: SEE ACTS 1984, No. 800, §5.}}

{{NOTE: SEE ACTS 1988, No. 148, §§2, 3, & 4.}}



RS 3:3371 - Violations

§3371. Violations

A. Violations of this Part shall include but shall not be limited to the following:

(1) Engaging in any form of structural pest control work without first obtaining the proper permit, license, or registration.

(2) Advertising, soliciting, or otherwise attempting to obtain in any form structural pest control work without first obtaining the proper permit, license, or registration.

(3) Any application of any pesticide in violation of the label, the provisions of this Part, or the rules and regulations adopted under the provisions of this Part.

(4) Failure by a person who holds a place of business permit to maintain the bond and insurance required by this Part.

(5) Knowingly permitting any person under direct supervision to violate any provision of this Part or any rule or regulation adopted under the provisions of this Part.

(6) Intentional misrepresentation of any matter involved in or related to structural pest control work.

(7) Failure to enter into or report any contract required by this Part.

(8) Knowingly making any false or misleading statement in a wood-infestation report.

(9) Gross negligence in conducting an inspection or failing to make an inspection prior to issuing a wood-infestation report.

(10) Failure to appear at an adjudicatory hearing after receiving proper notice.

(11) A licensee transacting business without complying with the continuing education requirements adopted by the commission.

(12) Failure of a registered technician to comply with the continuing education requirements adopted by the commission.

(13) Any failure to timely pay any civil penalty imposed by the commission or any failure to timely pay any fee collected by the commission.

(14) Any violation of any provision of this Part or of any rule or regulation adopted under the provisions of this Part.

B. Each day on which a violation occurs and each location at which a violation occurs shall be considered a separate offense.

C. Violations shall be classified as minor, moderate, or major in accordance with the following provisions:

(1) A minor violation is any act which does not result in danger to human health and safety or damage to personal property including but not limited to clerical errors or failure to timely file required reports.

(2) A moderate violation is any act of negligence in meeting the guarantees of an agreement for structural pest control work including but not limited to failure to apply pesticides in accordance with the label or failure to comply with minimum specifications adopted by the commission. A violation which is not a minor violation or a major violation shall be a moderate violation.

(3) A major violation is:

(a) Any act which may adversely affect human health and safety;

(b) Any act performed without having the proper permit, license, or registration;

(c) Any intentional misrepresentation of any matter involved in or related to structural pest control work;

(d) Any false or misleading statement made knowingly in a wood-infestation report; or

(e) Any failure to timely pay any civil penalty imposed by the commission, or any failure to timely pay any fee collected by the commission.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 149, §1; Acts 1988, No. 211, §1; Acts 1988, No. 287, §1.



RS 3:3372 - Enforcement

§3372. Enforcement

A. The commission may impose civil penalties for the commission of any act which is a violation under R.S. 3:3371. The schedule for civil penalties is as follows:

(1) Minor - not more than two hundred dollars.

(2) Moderate - not more than five hundred dollars.

(3) Major - not more than five thousand dollars.

B. The commission may suspend or revoke any permit, license, or registration for the commission of any act which is a major violation or for multiple acts which are minor or moderate violations. No permit, license, or registration shall be suspended or revoked without the affirmative vote of each of the five members of the commission.

C. The commission may place any person who holds a permit, license, or registration on probation for any violation under R.S. 3:3371.

D. The commission in its discretion may combine the penalties of civil penalties, probation, suspension, or revocation, subject to the other provisions of this Section.

E. Civil penalties may be assessed, probation may be imposed, and permits, licenses, and registrations may be suspended or revoked only by a ruling of the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act and the following special provisions:

(1) The commission shall appoint a hearing officer.

(2) The commission shall notify the alleged violator by certified mail at least thirty days prior to the date the hearing is held.

(3) The notice shall contain the following information:

(a) A statement of the alleged violation.

(b) The specific Section of this Part or the specific rule or regulation alleged to have been violated.

(c) The date, time, and place where the hearing will be held.

(d) A statement of the rights which will be accorded to the licensee or registered employee at the hearing.

(e) A statement as to the possible penalties which may be imposed upon a finding by the commission at the hearing that the alleged violator committed the alleged violation.

(4) The alleged violator shall have the right to representation by legal counsel and the right to examine and cross-examine witnesses as in civil cases. The alleged violator shall have the right to compel the attendance of witnesses and the production of evidence upon depositing with the commission the fees required for issuing subpoenas and subpoenas duces tecum in civil cases.

F. The commission may institute civil proceedings in the district court for the parish in which the violation occurred to enforce its rulings.

G. The commission may institute civil proceedings seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part in the district court for the parish in which the violation occurred.

H. The provisions of R.S. 3:3205 shall apply to this Part. The commissioner or his duly authorized representatives acting at his direction shall administer the provisions of R.S. 3:3205 as they apply to violations of this Part or to violations of the rules and regulations adopted under the provisions of this Part.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 215, §1.



RS 3:3373 - Criminal penalties

§3373. Criminal penalties

A. No person shall engage in any aspect of structural pest control work without first obtaining the proper permit, license, or registration.

B. Whoever violates the provisions of this Section shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3374 - Fees

§3374. Fees

A. Each person who holds a place of business permit shall pay the fees established in this Subsection for standard contracts and wood destroying insect reports. Fees shall be paid at the expense of the person who holds the place of business permit and shall be paid at the time the person files the report required by R.S. 3:3370(B). The fee for each standard contract reported shall be established by the commission by rule at not less than five dollars and not more than eight dollars. The fee for each wood destroying insect report reported shall be established by the commission by rule at not less than five dollars and not more than eight dollars. When the amount of the fees collected under this Section in any fiscal year equals the amount appropriated for the commission and its programs for that fiscal year, the commission shall allocate the fees collected for standard contracts and wood destroying insect reports for the remainder of that fiscal year to the Louisiana State University Experiment Station for the purpose of structural pest control research.

B. The other fees charged under this Part shall be as follows:

(1) The annual permit fee for a place of business at which two or fewer licensed structural pest control operators or registered technicians are employed shall be established by the commission by rule at not less than one hundred twenty-five dollars and not more than one hundred fifty dollars.

(2) The annual permit fee for a place of business at which three or more licensed structural pest control operators or registered technicians are employed shall be established by the commission by rule at not less than one hundred seventy-five dollars and not more than two hundred dollars.

(3) The fee for the examination for the structural pest control operator's license shall be fifty dollars.

(4) The fee for the examination for the technician's registration shall be twenty-five dollars.

(5) The fees for the registration of technicians shall be as follows:

(a) The fee for the administrative processing of the registration certificate shall be established by the commission by rule at not less than twenty dollars and not more than twenty-five dollars. This fee shall be paid at the time of initial registration and shall be for the time period beginning on the date of registration and ending on the following June thirtieth.

(b) The annual registration fee for registered technicians shall be established by the commission by rule at not less than twenty dollars and not more than twenty-five dollars.

(c) The administrative fee for processing the change of registration each time a registered technician is employed by a different pest control operator shall be ten dollars.

(6) The annual license fee for licensed pest control operators shall be established by the commission by rule at not less than five dollars and not more than ten dollars for each category in which the pest control operator is licensed.

(7) The commission by rule shall establish fees for chemical or other analyses which are performed at the request of any person other than the commission or the Department of Agriculture and Forestry. The fees shall be based on the cost of obtaining the sample, obtaining the analysis, and processing the request for the analysis.

C. Except as otherwise specifically provided herein, all fees established by the commission shall be based on the cost of administering the provisions of this Part.

D. All annual fees collected by the commission shall be due and payable on the first day of July of each year.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 148, §1; Acts 1997, No. 1032, §1.

{{NOTE: SEE ACTS 1988, No. 148, §§2, 3, & 4.}}



RS 3:3375 - Disposition of fees

§3375. Disposition of fees

A.(1) Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all money received by the commission from fees or other self-generated sources shall be deposited immediately upon receipt in the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the State General Fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the commission into a special fund which is hereby created in the state treasury and designated as the Structural Pest Control Commission Fund. The monies in the Structural Pest Control Commission Fund shall be used solely for the programs and purposes of the commission and only in the amounts appropriated each year by the legislature.

B. Out of the monies appropriated each year to the commission, the commission shall allocate at least thirty thousand dollars to the Louisiana State University Experiment Station for research. The allocation shall be made at least biannually. The commission shall appoint a committee composed of the commissioner or his designee, the chancellor of the Louisiana State University Agricultural Center or his designee, the director of the Louisiana State University Experiment Station or his designee, the president of the Louisiana Structural Pest Control Association, the executive director of the Louisiana Pest Control Association, and three licensed pest control operators. This committee shall make recommendations to the commission on what research is needed. Committee members shall be appointed for one year. The commission shall determine the areas in which the research shall be conducted and shall review research progress at an annual meeting. At the end of each fiscal year, all unexpended funds which were allocated under the provisions of this Section shall revert to the Structural Pest Control Commission Fund.

Acts 1984, No. 800, §1, eff. July 13, 1984; Acts 1988, No. 148, §1; Acts 1991, No. 95, §1, eff. Jan. 13, 1992; Acts 1997, No. 1032, §1.

{{NOTE: SEE ACTS 1988, No. 148, §§2, 3, & 4.}}

{{NOTE: SEE ACTS 1991, No. 95, §2.}}



RS 3:3376 - Exemptions

§3376. Exemptions

The provisions of this Part and the rules and regulations adopted under the provisions of this Part shall not apply to the following:

(1) Persons personally performing structural pest control work on property which they own, lease, or rent.

(2) Persons engaged in the manufacture of pesticides.

(3) Persons engaged in the sale or distribution of pesticides. Notwithstanding this exemption, no person who sells pesticides at retail shall demonstrate pesticides in any manner upon the premises of any customer or potential customer, make any recommendation relative to the use of the pesticides, or offer any services related to structural pest control work unless that person has the proper permit, license, or registration.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3377 - Savings clause

§3377. Savings clause

The provisions of this Part shall not affect the validity of licenses issued prior to the date this Part becomes effective in 1984.

Acts 1984, No. 800, §1, eff. July 13, 1984.



RS 3:3381 - Policy; purpose

PART VIII. SCHOOL PESTICIDE SAFETY

§3381. Policy; purpose

The legislature finds that the exposure of school children to pesticides poses known and, as of yet, unknown risks to their health and well-being. Providing controls on the application of these pesticides will help to ensure the safety and well-being of children in the state.

Acts 1993, No. 729, §1.



RS 3:3382 - Definitions

§3382. Definitions

As used in this Part, the following terms shall have the following meanings ascribed to them:

(1) "Pest" means any insect, rodent, nematode, fungus, weed, or any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism in living humans or other living animals, which the commissioner declares to be a pest, other than mosquitos.

(2) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest and any substance or combination of substances intended for use as a plant regulator, defoliant, desiccant, or any substance the commissioner of agriculture and forestry or his duly authorized representative acting at his direction determines to be a pesticide.

(3) "School" means any public or private day or residential school that provides elementary or secondary education.

(4) "Least toxic method" means an integral part of an integrated pest management plan and is a combination of common sense practices that use current, comprehensive information on the life cycles of pests and their interactions with the environment, in combination with available pest control methods used to manage pest damage by the most economical means with the least possible hazard to people, property, and the environment.

Acts 1993, No. 729, §1; Acts 1995, No. 237, §1.



RS 3:3383 - Record of pesticides used to control pests

§3383. Record of pesticides used to control pests

A. Each school shall keep a written record of restricted use pesticides used to control pests. After the application of a restricted use pesticide, an entry shall be made in the record which lists:

(1) The name of the pesticide applied.

(2) The quantity of pesticide applied.

(3) The pest which the pesticide is intended to control.

(4) The date, time, and location on the school grounds where the pesticide was applied.

(5) The name of the person or persons who applied the pesticide.

B. The records required by Subsection A of this Section shall be kept for at least three years in the business office of each school and made available for public inspection by any person during regular school hours.

Acts 1993, No. 729, §1; Acts 2012, No. 147, §1, eff. May 14, 2012.



RS 3:3384 - Requirement that eight hours precede the exposure of children to restricted use pesticides

§3384. Requirement that eight hours precede the exposure of children to restricted use pesticides

A restricted use pesticide shall be applied to a school building or on school grounds only during periods in which students are not expected to be present for normal academic instruction or organized extracurricular activity for at least eight hours after the application.

Acts 1993, No. 729, §1.



RS 3:3385 - Least toxic method of pest control encouraged

§3385. Least toxic method of pest control encouraged

Schools are encouraged to use the least toxic method of pest control. The least toxic method of pest control may include pest control methods other than the application of pesticides.

Acts 1993, No. 729, §1.



RS 3:3386 - Application of pesticides by certified commercial applicator

§3386. Application of pesticides by certified commercial applicator

A. No person shall apply or supervise the application of any herbicide, rodenticide, insecticide, or restricted use pesticide, on a non-fee basis for grass and weed control, and rodent and general pest control in, on, or around structures or grounds of schools that provide education to kindergarten through twelfth grade classes, unless that person is a certified commercial applicator or is under the supervision of a certified commercial applicator as provided in R.S. 3:3242 and the rules and regulations adopted thereunder. Such certified commercial applicator shall be trained in integrated pest management that includes but is not limited to pest prevention, least toxic methods of pest control, and applying pesticides judiciously. Training material shall include but not be limited to the guidelines in the EPA publication "Pest Control in the School Environment: Adopting Integrated Pest Management".

B. Pesticide applications for wood destroying insects shall be applied by a structural pest control operator licensed under the provisions of R.S. 3:3368.

Acts 1995, No. 237, §1.



RS 3:3387 - Employment of certified commercial applicators by school systems

§3387. Employment of certified commercial applicators by school systems

A. School systems having ten or more schools shall employ at least two certified commercial applicators.

B. School systems having less than ten schools shall employ at least one certified commercial applicator.

Acts 1995, No. 237, §1.



RS 3:3388 - Annual integrated pest management plan

§3388. Annual integrated pest management plan

A. The governing authority of each school, including but not limited to superintendents, headmasters, school boards, boards of directors, chief executive officers, or principals, shall prepare and submit, for each school under its authority, an annual integrated pest management plan that applies integrated pest management strategies of pest prevention methods and strongly recommends the least toxic methods of control for grass and weed control, and rodent and general pest control in, on, or around school structures and grounds.

B. The annual integrated pest management plan shall include but shall not be limited to the following:

(1) The school name, mailing address, physical address, telephone number, and contact person.

(2) If a company or specific applicator enters into a contract to apply any herbicide, rodenticide, insecticide, or restricted use pesticide, the name and number of the owner/operator license or place of business permit and the certification number of the commercial applicator or licensee.

(3) The name and certification number of the certified commercial applicator for the school system.

(4) The brand name and EPA registration number of all pesticides to be used.

(5) The proposed location and dates for noncertified applicator training.

(6) A list of the following for each pesticide to be used:

(a) The pest to be controlled.

(b) The type of application to be used.

(c) The location of the application.

(d) Whether it is a restricted use pesticide or a general use pesticide.

C. The annual integrated pest management plan shall be submitted in writing to the director of pesticide and environmental programs for the Department of Agriculture and Forestry, on or before August first of each year and shall cover from August first of that year through July thirty-first of the following year.

D. The annual integrated pest management plan shall, upon request, be available for review by the commissioner and the general public in the business office of each school during regular school hours.

E. Any deviation from the submitted annual integrated pest management plan shall be delivered in writing to the director of pesticide and environmental programs no later than twenty-four hours prior to any pesticide application.

F. The annual integrated pest management plan shall not take the place of the recordkeeping requirements of R.S. 3:3243(G) and 3383.

G. Records of inspections, identification, monitoring, evaluations, and pesticide applications shall be maintained by the schools and submitted with the annual integrated pest management plan to the department annually on a form prescribed by the department.

Acts 1995, No. 237, §1.



RS 3:3389 - Hypersensitive student registry; notification

§3389. Hypersensitive student registry; notification

Each school shall maintain a hypersensitive student registry listing the names of students whose parents have submitted a written statement to the school which shall include but not be limited to the student's name and address, parent's or guardian's signature, name, and address, and a written medical verification by a licensed physician which includes the physician's signature, name, and address.

Acts 1995, No. 237, §1.



RS 3:3391.1 - Short title

PART IX. FORMOSAN TERMITE INITIATIVE

§3391.1. Short title

This Part shall be known and may be cited as the "Formosan Termite Initiative Act".

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.2 - Purpose; legislative intent

§3391.2. Purpose; legislative intent

The legislature hereby finds and declares that the Formosan termite has for many years been a public nuisance, a pest, and a menace to homes and buildings, live trees, agricultural crops, electronic and communication cables, wooden bridges, railroad ties, pilings, and other structures. The Formosan termite causes massive destruction and damage. The Formosan termite problem crosses all racial, ethnic, financial, and cultural barriers and has caused damage in historic as well as business and residential areas. The purpose of this initiative is to manage infestations and halt the spread of the Formosan termite. The legislature hereby finds and declares that the spread of the Formosan termite must be contained and brought to a controllable level.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.3 - Definitions

§3391.3. Definitions

As used in this Part, the following terms shall have the following meanings, except where the context expressly indicates otherwise:

(1) "Commissioner" means the commissioner of the Department of Agriculture and Forestry or his duly authorized designee.

(2) "Department" means the Louisiana Department of Agriculture and Forestry.

(3) "Formosan suppression zone" means any area or areas of the state designated by the commissioner where Formosan termite suppression or control programs may be undertaken.

(4) "Formosan termite" means the termite Coptotermes formosanus in any state of development.

(5) "Infested" means having the presence of live Formosan termites.

(6) "Person" means any individual, firm, company, corporation, partnership, society, association, governmental agency, political subdivision, public entity, or any other entity created by federal or state law or recognized by Louisiana law.

(7) "Regulated article" means any infested material.

Acts 1999, No. 486, §1, eff. June 21, 1999; Acts 2001, No. 167, §1, eff. May 25, 2001.



RS 3:3391.4 - Formosan Termite Initiative Project

§3391.4. Formosan Termite Initiative Project

The Formosan Termite Initiative Project is hereby created within the Department of Agriculture and Forestry under the supervision and direction of the commissioner.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.5 - Powers and duties of the commissioner

§3391.5. Powers and duties of the commissioner

A. The commissioner shall consult with any advisory group appointed by the executive or legislative branch and may adopt rules and regulations in accordance with the Administrative Procedure Act as he deems necessary to administer, enforce, and effectuate the provisions and purposes of this Part. The commissioner shall have the authority to seek the assistance of the Louisiana Agricultural Finance Authority to effect the provisions of this Part. All rules are subject to oversight review by the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, the House Commerce Committee, and the Senate Commerce, Consumer Protection, and International Affairs Committee.

B. The commissioner shall have full power to regulate regulated articles and to prevent, suppress, and control the Formosan termite. The commissioner, through agents or otherwise, may perform any acts as may be necessary to control, to prevent the introduction, spread, or dissemination of Formosan termites, and to provide for the treatment, movement, or disposal of any and all regulated articles by the owner of such regulated articles who offers the regulated article for transportation or movement.

C. The commissioner may waive any rules or regulations adopted pursuant to Chapter 20 of this Title when the commissioner deems such waiver necessary or appropriate to implement a quarantine or a Formosan termite treatment program in a suppression zone.

D. The commissioner may, to the extent he deems necessary and appropriate for the implementation of the provisions of this Part or this project, delegate his powers and duties to the staff of the department.

E. The commissioner may employ a director and an assistant director who shall be unclassified employees. The commissioner may employ such other personnel as he deems appropriate with approval of the Joint Legislative Committee on the Budget. All such employees shall be under the direction and supervision of the commissioner. Any person performing services for the department under the provisions of this Part shall, in the performance of such services, be exempt from all provisions of Chapter 20 of this Title regulating the performance of such services but shall be subject to the conditions and restrictions imposed by the commissioner.

Acts 1999, No. 486, §1, eff. June 21, 1999; Acts 2001, No. 167, §1, eff. May 25, 2001; Acts 2003, No. 116, §1, eff. May 28, 2003; Acts 2003, No. 183, §1.



RS 3:3391.6 - Cooperative agreement

§3391.6. Cooperative agreement

The commissioner is authorized to carry out programs to suppress or control the Formosan termite in the state. The commissioner is authorized to cooperate with and may enter into cooperative endeavor agreements with any agency of the federal government, any state, any other agency in the state or in the region, or any other person or groups of persons in order to effectuate and carry out the purposes and provisions of this Part. Such cooperative endeavor agreements may provide for cost sharing and for division of duties and responsibilities under this Part and may include other provisions generally to effectuate and carry out the purposes and provisions of this Part.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.7 - Quarantine

§3391.7. Quarantine

A. In order to preserve public health and welfare and to prevent the dissemination or spread of Formosan termites into uninfested areas of the state, the commissioner shall have the power to declare and enforce a quarantine of any infested structure, premises, or regulated article in any parish or municipality.

B. A quarantine shall go into effect immediately upon being declared by the commissioner, unless a later effective date is stated in the declaration of quarantine. Upon declaring the quarantine, the commissioner shall cause the quarantine to be published, within five working days of declaration, in the official journal of the state and shall publish the quarantine in the next available Louisiana Register. Failure to publish the quarantine as provided shall cause the quarantine to expire twenty-one days from the date of declaration.

C. The commissioner may lift a quarantine by publishing a declaration lifting the quarantine in the same manner as required for declaration of a quarantine.

D. The declaration of quarantine shall detail a concise statement of the facts supporting the declaration, the geographical area of quarantine, the date the quarantine is to begin, and the objectives of the quarantine.

E. The shipment or movement of regulated articles from any quarantine area of the state is prohibited until such time as the quarantine has been lifted, unless such shipment or movement is in accordance with procedures for the shipment or movement of regulated articles established by the commissioner by rule or such shipment or movement is by special written permission of the commissioner.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.8 - Formosan termite suppression zones; creation of suppression and control programs

§3391.8. Formosan termite suppression zones; creation of suppression and control programs

A. The commissioner may designate one or more areas of the state as Formosan termite suppression zones where Formosan termite treatment, control, or suppression programs may be undertaken.

B. The designation of an area as a suppression zone shall define the geographical limits of the suppression zone, establish the effective date of the creation of the suppression zone, and state the nature of the Formosan termite treatment, control, or suppression program that may be conducted in that suppression zone, and the date such treatment may begin.

C. A designation of an area as a suppression zone shall go into effect immediately upon being declared by the commissioner, unless a later effective date is stated in the declaration. Upon declaring an area as a suppression zone, the commissioner shall cause the declaration to be published, within five working days of signing, in the official journal of the state and shall publish the declaration in the next available Louisiana Register. Failure to publish the declaration of a suppression zone as provided shall cause the suppression zone to expire twenty-one days from the date of declaration.

D. The commissioner may lift a designation of an area as a suppression zone by publishing a declaration revoking the designation in the same manner as required for declaration of a suppression zone.

E. The commissioner may determine the nature and extent of the treatment program needed, the nature, type, and amount of termiticide to be used, and the frequency of application and may devise a plan for the implementation of the treatment program.

F. Pursuant to the Louisiana Underground Utilities and Facilities Damage Prevention Law, upon declaration of a suppression zone, the commissioner shall notify a regional notification center. Upon receipt of notice, a regional notification center shall give notice of intent for treatment and shall notify all member operators having underground utilities or facilities in or near the sites to be drilled or bored under the treatment program so that the treatment may proceed in a timely manner.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.9 - Entry of premises; inspections

§3391.9. Entry of premises; inspections

A. The commissioner or his authorized agents, upon reasonable notice and during reasonable hours with consent of the owner, renter, or the lessee if the property is under lease, may enter any dwelling, building, structure, premises, or any other property within the state when circumstances would lead a reasonable man to suspect that Formosan termites may be present in order to inspect for Formosan termite infestation, and to carry out suppression or control activities, including but not limited to treatment with pesticides, sampling, monitoring, and destruction of Formosan termites or regulated articles, as may be necessary to carry out the provisions and purposes of this Part.

B. In the event that the owner, renter, or the lessee, if the property is under lease, does not consent to the entry to any dwelling, building, structure, premises, or any other property within the state for the purpose of carrying out the provisions of this Part or any other activities authorized by this Part, the commissioner or his duly authorized agent may apply to the court of proper jurisdiction and venue where the entry is to occur for an order or orders authorizing the right of entry to any such property for the purposes of carrying out the provisions or purposes of this Part or any other activities authorized by this Part. Notwithstanding any provision of law giving precedence to any other matter, any motion by the commissioner for authority to enter any property made pursuant to this Subsection shall take precedence over all matters except pending motions for the right of entry under this Subsection and shall be taken up by the court at the earliest possible time.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.10 - Investigations

§3391.10. Investigations

The commissioner may conduct an investigation when he has reasonable grounds to believe that a violation of the provisions of this Part or the rules or regulations adopted pursuant to this Part has occurred. In connection with such investigation, the commissioner may issue and serve subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in accordance with the Administrative Procedure Act.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.11 - Regulated articles; stop orders

§3391.11. Regulated articles; stop orders

A. When the commissioner believes that a violation of the provisions of this Part, of the rules or regulations adopted pursuant to this Part, or of any quarantine imposed by the commissioner has occurred or is reasonably expected to occur, the commissioner may issue a stop order prohibiting the use, shipment, movement, distribution, or disturbance of the regulated article or material involved in the violation. Stop orders shall be served in the same manner as provided for the service of subpoenas under the Administrative Procedure Act.

B. Any person aggrieved by a stop order may petition the commissioner, in writing and within thirty days of the stop order, to hold a hearing on the matter. Such hearing shall be held in accordance with the Administrative Procedure Act.

C. Based upon the results of the hearing or based upon a consent agreement mutually entered into by the commissioner and the person subject to the stop order, the commissioner may order the regulated article or material to be either:

(1) Released from the stop order according to the terms and conditions the commissioner deems proper.

(2) Disposed of by the person according to the terms and conditions the commissioner deems proper.

(3) Destroyed according to the terms and conditions the commissioner deems proper.

(4) Otherwise disposed of according to the terms and conditions the commissioner deems proper.

Acts 1999, No. 486, §1, eff. June 21, 1999.



RS 3:3391.12 - Enforcement; civil penalties

§3391.12. Enforcement; civil penalties

A.(1) In order to enforce the provisions of this Part, the rules or regulations adopted pursuant to this Part, or any quarantine declared or stop order issued by him or in order to implement a treatment program, the commissioner may:

(a) Seek and obtain from a court of proper jurisdiction and venue an order or orders of enforcement.

(b) Seek and obtain injunctive relief from any court of proper jurisdiction and venue to restrain and prevent violations.

(c) Institute civil proceedings for enforcement in any court of proper jurisdiction and venue.

(2) The commissioner may request the awarding of costs and attorney fees in any court proceeding brought pursuant to this Section.

B.(1) The commissioner may impose civil penalties for violations of the provisions of this Part, the rules or regulations adopted pursuant to this Part, or any quarantine declared or stop order issued by him.

(2) Any civil penalties imposed shall not exceed five thousand dollars per offense. Each day on which a violation occurs shall be considered a separate offense.

(3) Civil penalties shall be imposed only on the basis of an adjudication of violations pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

(4) The commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner by rule shall determine the amount of costs to be assessed.

C. All assessments, fees, penalties, and other funds received under the provisions of this Part shall be deposited immediately upon receipt into the state treasury.

Acts 1999, No. 486, §1, eff. June 21, 1999; Acts 2012, No. 834, §1, eff. July 1, 2012.



RS 3:3391.13 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§3391.13. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 3:3396.1 - Pest Control Compact; Louisiana's participation

CHAPTER 20-A. PEST CONTROL COMPACT

§3396.1. Pest Control Compact; Louisiana's participation

The Pest Control Compact, the full text of which is hereinafter set forth and confirmed by the Louisiana legislature, is hereby enacted into law and entered into with all other jurisdictions legally joining therein. The full text of said compact is as follows:

PEST CONTROL COMPACT

ARTICLE I. FINDINGS

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under the Compact, the annual loss of approximately one hundred thirty-seven billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of the varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crops and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.

ARTICLE II. DEFINITIONS

As used in this Compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the Compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in Paragraph (b) of this Article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in crops, trees, shrubs, grasses, or other plants of substantial value.

(e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this Compact.

(f) "Governing board" means the administrators of this Compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this Compact.

(g) "Executive committee" means the committee established pursuant to Article V(e) of this Compact.

ARTICLE III. THE INSURANCE FUND

There is hereby established a Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this Compact. The Insurance Fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this Compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the Insurance Fund shall not accept any donation or grant whose terms are inconsistent with any provision of this Compact.

ARTICLE IV. THE INSURANCE FUND;

INTERNAL OPERATIONS AND MANAGEMENT

(a) The Insurance Fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and the executive committee pursuant to this Compact shall be deemed the actions of the Insurance Fund.

(b) The members of the governing board shall be entitled to one vote on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board is cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation.

(g) The Insurance Fund may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation, and may receive, utilize and dispose of the same. Any donation, gift, or grant accepted by the governing board pursuant to this Paragraph or services borrowed pursuant to Paragraph (f) of this Article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant, or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for conducting the business of the Insurance Fund and shall have the power to amend and rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The Insurance Fund annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this Compact.

ARTICLE V. COMPACT AND INSURANCE FUND ADMINISTRATION

(a) In each party state there shall be a Compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the Compact in his state; and

2. Represent his state on the governing board of the Insurance Fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefore within the federal government, the United States may be represented on the governing board of the Insurance Fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the Compact, supervising and giving direction to the expenditure of moneys from the Insurance Fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending committee meetings, when not held at the same time and place as a meeting of the governing board, shall be charged against the Insurance Fund.

ARTICLE VI. ASSISTANCE AND REIMBURSEMENT

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this Compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this Compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the Compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefore, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in Item 3 of this Paragraph do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in Item 3 of this Paragraph constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the Compact in the particular instance can be abated by a program undertaken with the aid of moneys from the Insurance Fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this Compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the Compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by Paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this Compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or executive committee may meet at any time or place for the purpose of receiving and considering an application. Any determinations of the governing board or executive committee, with respect to an application, together with the reasons therefore shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this Compact may receive moneys from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states, and any other entities concerned.

ARTICLE VII. ADVISORY AND TECHNICAL COMMITTEES

The governing board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations upon request of the governing board or executive committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such board or committee. The board or committee may receive and consider the same provided that any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the Compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

ARTICLE VIII. RELATIONS WITH NONPARTY JURISDICTIONS

(a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this Compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

ARTICLE IX. FINANCE

(a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for a presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The request for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all moneys not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any moneys in the Claims Account by virtue of conditional donations, grants, or gifts shall be included in calculations made pursuant to this Paragraph only to the extent that such moneys are available to meet demands arising out of the claims.

(d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this Compact, provided that the governing board take specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of moneys available to it under Article IV(g) hereof, the Insurance Fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and report of the audit shall be included in and become part of the annual report of the Insurance Fund.

(f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

ARTICLE X. ENTRY INTO FORCE AND WITHDRAWAL

(a) This Compact shall enter into force when enacted into law by any five or more states. Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE XI. CONSTRUCTION AND SEVERABILITY

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Acts 2008, No. 527, §1, eff. June 30, 2008.



RS 3:3396.2 - Cooperation of state agencies

§3396.2. Cooperation of state agencies

Consistent with laws and within available appropriations, the departments, agencies and officers of the state of Louisiana may cooperate with the Insurance Fund established by the Pest Control Compact.

Acts 2008, No. 527, §1, eff. June 30, 2008.



RS 3:3396.3 - Filing of bylaws and amendments

§3396.3. Filing of bylaws and amendments

Pursuant to Article IV(h) of the Compact, copies of bylaws and amendments shall be filed with the Louisiana Department of Agriculture and Forestry.

Acts 2008, No. 527, §1, eff. June 30, 2008.



RS 3:3396.4 - Compact administrator

§3396.4. Compact administrator

The Compact administrator for Louisiana shall be the commissioner of agriculture or his designee. The duties of the Compact administrator shall be deemed a regular part of the duties of this office.

Acts 2008, No. 527, §1, eff. June 30, 2008.



RS 3:3396.5 - Request for assistance from Insurance Fund

§3396.5. Request for assistance from Insurance Fund

A request or application for assistance from the Insurance Fund may be made by the commissioner of agriculture or his designee whenever in his judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.

Acts 2008, No. 527, §1, eff. June 30, 2008.



RS 3:3396.6 - Credit for expenditures

§3396.6. Credit for expenditures

The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the Compact shall have credited to his account, in the state treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

Acts 2008, No. 527, §1, eff. June 30, 2008.



RS 3:3401 - AGRICULTURAL COMMODITY DEALER

CHAPTER 21. AGRICULTURAL COMMODITY DEALER

AND WAREHOUSE LAW

§3401. Short title

This Chapter may be cited as the Agricultural Commodity Dealer and Warehouse Law.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983.



RS 3:3402 - Definitions

§3402. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed below:

(1) "Agricultural commodities" or "commodities" means cotton, all agricultural products commonly classed as grain, including rice, rough rice, corn, wheat, oats, rye, soybeans, barley, and grain sorghum, and any other agricultural commodity or other farm product which the commission may, by regulation, declare to be a commodity subject to this Chapter.

(2) "Authorized agent", with reference to the authorized agent of a warehouse or grain dealer, means any representative thereof whose name has been filed with the commission as required under R.S. 3:3408.

(3) "Commission" means the Louisiana Agricultural Commodities Commission.

(4) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(5) "Cotton agent" means every person, firm, corporation, association, or other legal entity who purchases or contracts to purchase cotton grown or to be grown by producers in this state for or on behalf of a cotton merchant and who is required to be a party to a notarized written agency agreement.

(6) "Cotton merchant" means every person, firm, corporation, association, or other legal entity who purchases or contracts to purchase, either directly or through a cotton agent, cotton grown or to be grown by producers in this state.

(7) "Department" means the Louisiana Department of Agriculture and Forestry.

(8) "Farm products" means products employed directly in the cultivation, production, or harvesting of any agricultural commodities or containers for agricultural commodities or other farm products.

(9) "Grain" means corn, wheat, oats, rye, soybeans, barley, and grain sorghum.

(10) "Grain dealer" means any person who purchases any agricultural commodities from producers or represents producers in the sale of agricultural commodities. The term does not include producers who purchase grain commodities for their own use as feed or seed.

(11) "Hedge" with respect to a contract to sell commodities means a secondary contract to buy commodities to protect the obligations incurred with respect to the contract to sell. "Hedge" with respect to a contract to buy commodities means a secondary contract to sell commodities to protect the obligations incurred with respect to the contract to buy.

(12) "Open" or "open position" means the grain dealer's contracts for purchase or sale of agricultural commodities which are unhedged.

(13) "Open storage" means any storage for which a warehouse receipt has not been issued.

(14) "Person" means any individual, partnership, company, firm, association, cooperative association, corporation, or any other legal entity engaged in any of the activities regulated under this Chapter.

(15) "Producer" means the owner, tenant, lessee, or operator of land within this state who has an interest in or receives all or any part of the proceeds from the sale of agricultural commodities produced thereon.

(16) "Risk position" means the loss potential to the grain dealer resulting from bringing its open position to market.

(17) "Warehouse" means any building, structure, or any other protected enclosure required to be licensed by the commission in which agricultural commodities or other farm products are stored for the public for a fee. The term includes facilities which commingle commodities belonging to different owners and facilities which preserve the separate identities of different lots of agricultural commodities.

(18) "Warehouseman" means any person or other entity operating a warehouse.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1985, No. 793, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3403 - Louisiana Agricultural Commodities Commission; creation; membership; terms; panels of nominees; filling of vacancies; oaths of office; per diem; quorum; domicile; meetings; successor to State Warehouse Commission

§3403. Louisiana Agricultural Commodities Commission; creation; membership; terms; panels of nominees; filling of vacancies; oaths of office; per diem; quorum; domicile; meetings; successor to State Warehouse Commission

A. The Louisiana Agricultural Commodities Commission is hereby created within the Department of Agriculture and Forestry and shall consist of ten members, nine to be appointed by the commissioner as follows:

(1) One warehouseman appointed from a list of three persons nominated by the Rice Millers Association.

(2) One producer appointed from a list of three persons nominated by the Louisiana Soybean Association.

(3) One producer appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation.

(4) One banker who is familiar with the financing of businesses which store or market the commodities which are regulated under this Chapter, appointed from a list of three persons nominated by the Louisiana Bankers Association.

(5) One commodity broker who is licensed to trade on a commodity exchange and who is familiar with the trading of futures contracts affecting the commodities regulated under this Chapter, appointed from a list of three persons nominated by the commissioner.

(6) One owner or operator of an elevator which handles both rice and soybeans, appointed from a list of three persons nominated by the Louisiana Rice Dryers Association.

(7) One owner or operator of an inland elevator or barge-loading river facility or a licensed Louisiana grain dealer appointed from a list of three persons nominated by the Louisiana Ag Industries Association.

(8) One producer appointed from a list of three persons nominated by the American Rice Growers Association.

(9) One cotton merchant appointed from the state at large.

B. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

C. The tenth member shall be the commissioner of agriculture and forestry, who shall serve ex officio, but with all of the powers, rights, duties, and privileges as appointed members, including the right to vote on all matters before the commission.

D. Members shall serve terms concurrent with the commissioner making the appointment. The organizations herein authorized to make nominations for appointments to the commission shall file the initial list of nominees for appointment within sixty days after the effective date of this Section. Thereafter, each organization shall file a list of nominees with the commissioner no later than June thirtieth of the year of the beginning of the commissioner's term.

E. Except as provided herein, vacancies shall be filled in the same manner as original appointments for the unexpired portion of the term. Whenever a vacancy occurs, the organization authorized to make nominations for appointment to the vacant position shall file a list of nominees with the commissioner within sixty days after the vacancy occurs. The commissioner shall make all appointments no later than sixty days after the submission of the list of nominees. Whenever the commissioner fails to make such appointments within sixty days, the industry regulated by this Chapter being vital to the agriculture of this state, the governor may appoint such members. Members appointed by the governor shall enjoy all of the powers, duties, rights, and privileges as members appointed by the commissioner.

F. All members shall take and subscribe to the oath of office prescribed for state officials. Members shall serve until their successors are appointed and qualified.

G. Appointed members of the commission shall be entitled to receive a per diem not in excess of forty dollars and to be reimbursed for mileage expenses in accordance with the same travel regulations applying to state employees.

H. Five members shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of five members of the commission.

I. The commission shall be domiciled in Baton Rouge.

J. The commission shall meet four times per calendar year, but may meet more frequently upon the call of the chairman.

K. The Louisiana Agricultural Commodities Commission shall be the successor of the State Warehouse Commission created under Act 330 of 1980.

Added by Acts 1982, No. 563, §1, eff. July 22, 1982; Acts 1985, No. 69, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2013, No. 113, §1.



RS 3:3404 - Officers and employees

§3404. Officers and employees

A. At the first meeting of the commission, the members shall elect, from their membership, a chairman, vice-chairman, and such other officers as the commission may deem advisable.

B. The commission, with the approval of the commissioner, shall appoint a director and an assistant director who shall be in the unclassified service of the state. The director and assistant director may perform any other duties and functions which he or the commission consider necessary or desirable to carry out the purposes of this Chapter.

Added by Acts 1982, No. 563, §1, eff. July 22, 1982; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3405 - Powers and duties of the commission

§3405. Powers and duties of the commission

A. The commission shall:

(1) Adopt rules and regulations necessary to enforce the provisions of this Chapter, including rules to establish criteria for granting or denying licenses. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(2) Examine and investigate the qualifications of any applicant seeking licensure under this Chapter and determine the eligibility for licensure of each applicant.

(3) Issue licenses to warehouses regulated under this Chapter, under such terms and conditions as the commission may, by regulation, determine to be appropriate, provided that the commission shall require such warehouses to be of sound construction and to be bonded and insured as required under this Chapter.

(4) Issue licenses to grain dealers, provided that such persons shall be bonded and insured as required under this Chapter.

(5) Require each warehouse licensed under this Chapter to use only such warehouse receipts and scale tickets as may be furnished or approved by the commission, provided that such warehouse receipts and scale tickets shall be sequentially pre-numbered.

(6) Promulgate regulations setting forth the procedure whereby a farm product shall be regulated under this Chapter prior to the imposition of any requirement relative to the farm product.

(7) Regularly and at least once during each license period, examine, inspect, and audit each licensee under this Chapter.

(8) Issue licenses to cotton merchants regulated under this Chapter, under such terms and conditions as the commission may, by regulation, determine to be appropriate.

B. The commission may:

(1) Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

(2) Establish reasonable guidelines for and require the submission of inventory reports.

(3) Require each person licensed under this Chapter to submit such reports as are necessary for the proper and efficient administration of this Chapter.

(4) Declare, by regulation, any agricultural commodity or other farm product to be subject to this Chapter.

(5) Establish and impose civil penalties for any violation of this Chapter or any rule or regulation adopted in accordance with the Administrative Procedure Act. Each day on which any violation occurs shall be considered a separate offense. No penalty may be imposed unless a violation is substantiated in an adjudicatory proceeding by the commission under Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950. The commission may not impose any penalty in excess of one thousand dollars for each single day on which a violation occurs.

(6) Suspend or revoke the license of any warehouse, cotton merchant, or grain dealer licensed under this Chapter for any violation of this Chapter or any rule or regulation adopted in accordance with the Administrative Procedure Act, provided that no license shall be revoked in the absence of an adjudicatory proceeding by the commission in accordance with Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

(7) Sue on behalf of any producer, solely for the use and benefit of the producer, who is injured by the breach of any obligation secured by the bond required under this Chapter.

(8) Initiate legal proceedings seeking injunctive relief to restrain violations of this Chapter, the rules and regulations adopted by the commission, or the rulings of the commission. Venue for these proceedings shall be in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 563, §1, eff. July 22, 1982 and Jan. 1, 1983. Acts 1983, No. 8, §1; Acts 1983, No. 10, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §§1, 2, eff. June 30, 2010.



RS 3:3406 - Powers and duties of the commissioner

§3406. Powers and duties of the commissioner

A. The commissioner shall administer and enforce this Chapter in accordance with the rules and regulations promulgated by the commission. In the administration and enforcement of this Chapter, the commissioner and his duly constituted representatives are specifically authorized to do the following:

(1) Enter the premises of any warehouse, cotton merchant or cotton agent, or grain dealer required to be licensed under this Chapter, at any reasonable time during normal working hours, for the purpose of making any examination or any inspection of the premises and the contents thereof as may be necessary.

(2) Examine, copy, and audit the accounts, books, and records, including stock records, position records, balance sheets, scale tickets, and warehouse receipts of any warehouse, cotton merchant or cotton agent, or grain dealer required to be licensed under this Chapter, including all warehouses or grain dealers, or both, licensed under the United States Warehouse Act, as amended, and any applicant for licensure under this Chapter, or as otherwise permitted under this Chapter.

(3) Weigh and ascertain, by grading, the quality of any agricultural product regulated under this Chapter and certify such weight and grade.

B. The commissioner shall appoint and employ all personnel necessary for the efficient and proper administration of this Chapter, except as provided in R.S. 3:3404(B).

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2011, No. 138, §1, eff. June 24, 2011.



RS 3:3407 - Seizure by commission

§3407. Seizure by commission

A. The commissioner, with the prior approval of the commission, may institute legal proceedings by petition in the district court for the district in which the licensee is located for an order authorizing the commissioner to effect a seizure of the facilities of the licensee and to act as receiver thereof whenever any of the following conditions occur:

(1) The licensee does not have sufficient commodities to cover the outstanding warehouse receipts and scale tickets marked for storage issued by the licensee.

(2) The licensee does not have sufficient funds to operate its business and is in imminent danger of being unable to continue to operate its business.

(3) The licensee is unable to fulfill its obligations to producers.

(4) The licensee refuses to submit to a lawful inspection or audit ordered by the commission.

B. Immediately upon the filing of the petition alleging the commission's approval and the existence of any condition set forth in Subsection A of this Section, the court shall issue an ex parte order authorizing the commissioner to effect a temporary seizure of the facilities of the licensee and to act as temporary receiver thereof. This order shall remain in effect until the conclusion of a hearing on the petition which hearing shall be held within ten days after the filing of the petition.

C. The commission may require, on an emergency basis without the necessity of court approval for a period of not more than five days, any licensee to operate under its supervision prior to or during any proceedings leading to the appointment of a receiver as provided under this Section.

D. Whenever the commissioner is appointed to act as receiver he shall continue to act as receiver until all of the assets of the licensee have been distributed to the creditors of the licensee or until ordered by the district court to surrender possession of the assets of the licensee.

E. As part of the receivership, the commissioner may recover from the assets of the licensee the costs of administering the receivership, including the cost of liability insurance for the commission, the commissioner, and employees who are engaged in the administration of the receivership.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3408 - Contents of application for and renewal of warehouse license, cotton merchant license, and grain dealer license

§3408. Contents of application for and renewal of warehouse license, cotton merchant license, and grain dealer license

A. The application for licensure as a warehouse, cotton merchant, or grain dealer shall contain:

(1) The name and business address of the applicant.

(2) If the applicant is a corporation or other business entity, the names and addresses of the principal officers of the corporation or other business entity.

(3) If the applicant is a trade, cooperative, or other type of association, the names and addresses of the board of directors of such association.

(4) The kinds of agricultural commodities which the applicant proposes to store or trade.

(5) The address and the capacity of the principal place of business of the applicant.

(6) The address and the capacity of any other locations within the state where the applicant will engage in the business of storing agricultural commodities or buying and selling agricultural commodities on a regular basis.

(7) A current financial statement which shall include, but not be limited to, the following:

(a) A balance sheet.

(b) A statement of income (profit and loss).

(c) A statement of retained earnings.

(d) A statement of cash flows.

(8) The financial statement shall be one of the following types of statements:

(a) A compilation, or compiled statement.

(b) A review, or reviewed statement.

(c) An audit, or audited statement.

(9) Except as otherwise provided in Chapter 2 of Title 37 of the Louisiana Revised Statutes of 1950, the financial statement shall be prepared by an accountant who is not a full-time employee of the applicant and who meets at least one of the following requirements:

(a) Is a certified public accountant.

(b) Is a graduate of an accredited four-year college or university with a degree in accounting.

(c) Has passed the examination administered by the National Society of Accountants.

(10) All financial statements shall be accompanied by a certification by the applicant or the chief executive officer of the applicant, under penalty of perjury as provided in R.S. 14:123, that the financial statement accurately reflects the financial condition of the applicant for the period covered in the statement. Only one financial statement shall be required for a chain of warehouses covered by a single warehouse license. The initial application for a license shall be accompanied by the warehouse's, cotton merchant's, or grain dealer's most recent financial statement. Thereafter, all financial statements shall be filed within ninety days after the close of the grain dealer's, cotton merchant's, or warehouse's fiscal year.

(11) Any additional information which the commission may require.

B. The application for annual renewal of the said licenses shall contain the same information as required under Subsection A of this Section.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983. Acts 1983, No. 11, §1; Acts 1984, No. 951, §1; Acts 1990, No. 121, §1; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3409 - Warehouse license required prior to operation of warehouse; demonstration of competency; renewal; fees; licensed capacity; prohibition

§3409. Warehouse license required prior to operation of warehouse; demonstration of competency; renewal; fees; licensed capacity; prohibition

A. No person shall operate a warehouse wherein any agricultural commodities or other farm products are stored and a fee is charged for such storage unless licensed under this Chapter or under the United States Warehouse Act, as amended.

B. The applicant for a warehouse license shall file the application described in R.S. 3:3408 and demonstrate its competency to engage in the business of operating a warehouse.

C. Each license issued by the commission under this Section shall specify on the face thereof that it is a warehouse license and shall be posted in all warehouse locations.

D. Each warehouse license issued by the commission shall be valid until June 30 following date of issue and shall be renewed on or before July 1 of each year.

E. The fee for the issuance and the annual renewal of any warehouse license shall be two hundred dollars.

F. Each license shall cover all facilities which are owned and/or leased by the entity to whom the license is issued and used by the entity in the conduct of its business as a warehouse.

G. Each license shall specify the licensed capacity of each facility covered by the license.

H. The bond and provisional stock insurance required under R.S. 3:3410 shall be executed and filed with the commission prior to issuance of the license and shall be kept in full force and effect as a condition of continuing licensure.

I. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

J. No warehouse license shall be issued unless the facility to be licensed is suitable for the storage of the agricultural commodity to be stored therein. The commission may suspend or revoke any warehouse license whenever any licensed facility becomes unsuitable for storage of the agricultural commodity for which it is designed.

K. No person holding a warehouse license shall engage in any other activities regulated under this Chapter unless he holds a license issued by the commission to engage in such activities.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §2, eff. June 30, 2010; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3410 - Bond required as a condition of warehouse license, time of filing; amount of bond, minimum and maximum; approval; notice of cancellation; changes in licensed capacity; insurance; alternate security; failure to maintain bond and insurance in full force and effect

§3410. Bond required as a condition of warehouse license, time of filing; amount of bond, minimum and maximum; approval; notice of cancellation; changes in licensed capacity; insurance; alternate security; failure to maintain bond and insurance in full force and effect

A. Each applicant for a warehouse license shall, prior to issuance of the license, execute and file with the commission a surety bond, issued by a bonding or surety company authorized to do business in this state and conditioned upon (1) the faithful performance of all duties and obligations to the patrons of the warehouse, and (2) compliance with this Chapter and the rules and regulations adopted pursuant hereto.

B. The bond shall cover the same facilities covered by the warehouse license.

C. The amount of the bond shall be determined by the total licensed capacity of the facilities to be covered by the bond, as follows:

(1) Twenty cents per bushel for the first million bushels of licensed capacity.

(2) Fifteen cents per bushel for the second million bushels of licensed capacity.

(3) Ten cents per bushel for all bushels over two million bushels of licensed capacity.

D. In any case, the net amount of the bond shall not be less than twenty-five thousand dollars and not more than five hundred thousand dollars.

E. Each bond shall be approved by the commission prior to the issuance of the warehouse license.

F. Each bond shall provide for ninety days written notice to the commission prior to cancellation.

G. Whenever the licensed warehouse capacity changes, the amount of the bond shall be amended to conform with the current licensed capacity of the facility or facilities covered by the bond.

H. The commission may accept alternate security in lieu of the bond required under Subsection C of this Section. The alternate security shall be in the same amount as the amount of the bond required in Subsection C of this Section and shall be in one of the following forms:

(1) A certificate of deposit from a lending institution whose deposits are insured by an agency of the federal government.

(2) An irrevocable letter of credit from a lending institution whose deposits are insured by an agency of the federal government.

(3) A first mortgage on immovable property which is located in Louisiana and which has an appraised value of at least one hundred fifty percent of the amount of the bond. The appraisal shall be made by an independent appraiser jointly designated by the commission and the applicant. The applicant shall provide a title insurance policy issued by a company authorized to do business in Louisiana in the amount of the required bond with the commission being an insured under the policy. The applicant shall pay all fees involved in providing such security.

I. The commission shall require the licensed warehouse to maintain provisional stock insurance issued by an insurance company authorized to do business in this state for protection against fire and other disasters in an amount proportionate to the licensed capacity of the facility, for the full market value of all commodities located in the licensed facility, which insurance shall provide for thirty days written notice to the commission prior to cancellation.

J. The commission may suspend or revoke the license of any warehouse which fails to maintain the required bond and insurance in full force and effect.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1986, No. 1068, §1, eff. July 17, 1986; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3410.1 - Self-insurance fund

§3410.1. Self-insurance fund

A. The commission may operate a program of self-insurance for warehouses, grain dealers, and cotton merchants licensed under this Chapter.

B. The insurance shall be limited to the amount of the bonds required by R.S. 3:3410, 3411, and 3411.1, and shall be accepted in lieu of those bonds.

C. The commission may charge fees for participation in the program established in this Section. The amount of the fees shall be fixed by rule adopted in accordance with the Administrative Procedure Act.

D. The fees charged under this Section shall be subject to the following provisions:

(1) All fees shall be deposited immediately upon receipt in the state treasury.

(2) After compliance with the requirements of Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the Agricultural Commodity Commission Self-Insurance Fund. The monies in this fund shall be used solely as provided in Paragraph (3) of this Subsection and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of each fiscal year shall remain in this fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9 relative to the Bond Security and Redemption Fund.

(3) The monies in the Agricultural Commodity Commission Self-Insurance Fund shall be used solely for the administration and operation of the program of self insurance provided for in this Section.

Acts 1986, No. 1068, §1, eff. July 17, 1986; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3410.2 - Grain and Cotton Indemnity Fund; creation; assessment; rules and regulations; suspension of assessment; eligibility for reimbursement; availability of money; prorated claims; reimbursement for administrative expenses; failure to pay; subrogation

§3410.2. Grain and Cotton Indemnity Fund; creation; assessment; rules and regulations; suspension of assessment; eligibility for reimbursement; availability of money; prorated claims; reimbursement for administrative expenses; failure to pay; subrogation

A. The commission may operate a Grain and Cotton Indemnity Fund for grain dealers and cotton merchants licensed under this Chapter.

B. The commission shall charge an assessment at the rate of one twenty-fifth of one percent on the value of all agricultural commodities regulated under this Chapter which are sold to grain dealers and cotton merchants. The assessments shall be due and payable to the commission by the licensee at the first point of sale.

C. The assessments charged under this Section shall be subject to the following provisions:

(1) All assessments collected pursuant to this Section shall be deposited immediately upon receipt in the state treasury.

(2) After compliance with the requirements of Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the Grain and Cotton Indemnity Fund. The monies in this fund shall be used solely as provided in Paragraph (3) of this Subsection and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of each fiscal year shall remain in this fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

(3) The monies in the Grain and Cotton Indemnity Fund shall be used solely for the administration and operation of the Grain and Cotton Indemnity Fund provided for in this Section.

(4) The assessment shall not apply to grain or cotton purchased or contracted prior to August 15, 2008.

D. The commission shall adopt rules and regulations, in accordance with the Administrative Procedure Act, necessary for the efficient administration of the Grain and Cotton Indemnity Fund. Such rules shall include:

(1) Procedures for claims on the Grain and Cotton Indemnity Fund.

(2) Reimbursement limitations for each producer.

(3) Any rules and regulations necessary for the administration of the Grain and Cotton Indemnity Fund.

(4) The establishment of civil penalties for violations of this Section.

E. At the end of the calendar quarter in which the Grain and Cotton Indemnity Fund reaches a level of six million dollars, the commission shall suspend collection of the assessment required by this Section. If after suspension of collection the balance in the fund is less than three million dollars, the commission shall require collection of the assessment.

F. A producer shall be eligible to receive indemnity payments from the Grain and Cotton Indemnity Fund if:

(1) The licensed grain dealer becomes insolvent after January 1, 2008.

(2) The licensed cotton merchant becomes insolvent.

(3) The licensed grain dealer or cotton merchant, as a result of the insolvency, does not fully compensate the producer in accordance with a sale.

G. Upon the insolvency of a licensed grain dealer or cotton merchant, the commission shall make the proceeds of the Grain and Cotton Indemnity Fund available for use in meeting the licensee's obligations with respect to the reimbursement of any producer who sold grain or cotton to the licensee and who was not fully compensated.

H. If claims for indemnity payments from the Grain and Cotton Indemnity Fund exceed the amount in the fund, the commission shall prorate the claims and pay the prorated amounts. As future assessments are collected, the commission shall continue to forward indemnity payments to each eligible person until the person receives the maximum amount payable in accordance with this Section.

I. Expenses incurred by the commission in administrating the Grain and Cotton Indemnity Fund shall be reimbursable from the fund.

J. Any licensee who knowingly or intentionally refuses or fails to collect the assessment required under this Section or to submit any assessment collected from producers to the commission for deposit in the Grain and Cotton Indemnity Fund shall be subject to civil penalties.

K. Money paid from the Grain and Cotton Indemnity Fund in satisfaction of a valid claim constitutes a debt obligation of the person against whom the claim was made. The commission may take action on behalf of the fund against a person to recover the amount of payment made, plus costs and attorney fees. Any recovery for reimbursement to the fund shall include interest computed at the United States Treasury two-year note rate following rules promulgated by the department. Upon payment of a claim from the Grain and Cotton Indemnity Fund, the claimant shall subrogate its interest, if any, to the commission in a cause of action against all parties, to the amount of the loss that the claimant was reimbursed by the fund.

Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3411 - License to buy or sell agricultural commodities; posting requirements for grain dealers; duration of license; bond required as a condition of a grain dealer license, time of filing, amount of bond, notice of cancellation, alternate security; failure to maintain bond and stock insurance

§3411. License to buy or sell agricultural commodities; posting requirements for grain dealers; duration of license; bond required as a condition of a grain dealer license, time of filing, amount of bond, notice of cancellation, alternate security; failure to maintain bond and stock insurance

A. No person shall engage in the business of buying and/or selling agricultural commodities from producers unless licensed by the commission. Cotton merchants shall be licensed as provided in R.S. 3:3411.1.

B. Each applicant for a grain dealer license shall file the application described in R.S. 3:3408 and demonstrate its competency to engage in the business of buying or selling agricultural commodities prior to licensure.

C. Each license issued by the commission under this Section shall specify on the face thereof that it is a grain dealer license, and shall be posted by the licensee in its principal place of business in this state.

D. Each license issued by the commission shall be valid until June thirtieth following the date of issue and shall be renewed on or before July first of each year.

E. The fee for issuance and renewal of each license shall be two hundred dollars.

F. Prior to the issuance of the license, each applicant for a grain dealer license shall execute and file with the commission a surety bond in the amount of fifty thousand dollars, issued by a bonding or surety company authorized to do business in this state and conditioned upon (1) the faithful performance of all duties and obligations to producers, and (2) compliance with this Chapter and the rules and regulations adopted pursuant hereto. Each bond shall provide for ninety days written notice to the commission prior to cancellation.

G. The commission may accept alternate security from grain dealers in lieu of the bond required under Subsection F of this Section. The alternate security shall be in the same amount as the amount of the bond required in Subsection F of this Section and shall be in one of the following forms:

(1) A certificate of deposit from a lending institution whose deposits are insured by an agency of the federal government.

(2) An irrevocable letter of credit from a lending institution whose deposits are insured by an agency of the federal government.

(3) A first mortgage on immovable property which is located in Louisiana and which has an appraised value of at least one hundred fifty percent of the amount of the bond. The appraisal shall be made by an independent appraiser jointly designated by the commission and the applicant. The applicant shall provide a title insurance policy issued by a company authorized to do business in Louisiana in the amount of the required bond with the commission being an insured under the policy. The applicant shall pay all fees involved in providing such security.

H. The commission shall require every licensed grain dealer to maintain a sufficient amount of provisional stock insurance issued by an insurance company authorized to do business in this state to provide adequate protection against fire and other disasters, for the full market value of all agricultural commodities physically in the possession of the grain dealer, which insurance shall provide for thirty days written notice to the commission prior to cancellation.

I. The commission may suspend or revoke the license of any grain dealer who fails to maintain the required bond and insurance in full force and effect.

J. Each grain dealer who issues grades for grain shall employ a grain grader and sampler who is certified to grade and sample the grains for which the grain dealer issues grades.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1985, No. 793, §1; Acts 1986, No. 1068, §1, eff. July 17, 1986; Acts 1986, No. 302, §1; Acts 1997, No. 1034, §1; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §2, eff. June 30, 2010; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3411.1 - License required prior to engaging in business of buying or selling cotton; security requirements; agent agreements

§3411.1. License required prior to engaging in business of buying or selling cotton; security requirements; agent agreements

A.(1) Any cotton merchant who purchases or contracts to purchase, either directly or through a cotton agent, cotton grown or to be grown in this state shall be licensed by the commission before purchasing or contracting to purchase such cotton. The license shall authorize cotton merchants and their cotton agents to purchase or enter into contracts to purchase cotton grown or to be grown in this state.

(2)(a) Each license issued by the commission under this Section shall specify on the face thereof that it is a cotton merchant license. A copy of the license shall be posted by the licensee in all places of business.

(b) Each license issued by the commission shall be valid until June thirtieth following the date of issue and shall be renewed on or before July first of each year.

(c) The fee for issuance and renewal of each license shall be two hundred dollars.

B.(1) Before such a license shall be issued to a cotton merchant, the applicant shall furnish a bond in the amount of fifty thousand dollars conditioned upon:

(a) The good faith performance of contracts entered into with cotton farmers for cotton sold.

(b) Compliance with this Chapter and the rules and regulations adopted pursuant hereto.

(2) The premiums and all expenses of the bond shall be borne by the cotton merchant. The bond shall be signed by a surety company authorized to do business in this state with security in favor of the commission, and shall be subject to the approval of the commission as to form and sufficiency. Such bond shall be filed with the commission where it shall be subject to public inspection. Each bond shall provide for no less than ninety days written notice to the commission prior to cancellation.

C.(1) The commission may accept alternate security from a cotton merchant in lieu of the bond required under Subsection B of this Section. The alternate security shall be in the same amount as the bond required in Subsection B of this Section and shall be either:

(a) A certificate of deposit from a lending institution whose deposits are insured by an agency of the federal government.

(b) An irrevocable letter of credit from a lending institution whose deposits are insured by an agency of the federal government.

(c) Any other security determined to be adequate by the commission.

(2) The cotton merchant shall pay all fees involved in providing such security.

D. The commission may require the cotton merchant to submit to an examination and audit of its accounts, books, and records.

E. No cotton merchant shall purchase cotton grown or to be grown by producers in this state without having obtained the prescribed license from the commission as described in Subsection A of this Section. The commission may, for cause, revoke the license.

F. Each cotton agent shall have a written notarized agency agreement with all cotton merchants on whose behalf said cotton merchant acts. No cotton agent shall purchase cotton grown or to be grown in this state until he has obtained a written notarized agency agreement in a form approved by the commission. The commission may require the cotton agent entering into an agency agreement to submit to an examination and audit of his accounts, books, and records. The cost of any examination and audit shall be borne by the cotton agent. The commission may, for cause, revoke the authority of the cotton agent under any written notarized agency agreement.

Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2012, No. 12, §1.



RS 3:3412 - Grounds for not issuing license

§3412. Grounds for not issuing license

The commission may refuse to issue a license to any applicant for a warehouse license, cotton merchant license, or grain dealer license if the commission finds that the warehouse proposed for licensure is not suitable for the storage of agricultural commodities, or if the commission finds that the applicant for a warehouse license, cotton merchant license, or a grain dealer license cannot demonstrate a net worth of one hundred thousand dollars, or is incompetent to conduct such warehouse, cotton merchant, or grain dealer business in accordance with this Chapter or the rules and regulations adopted pursuant hereto; or if there is any other sufficient reason within the intent of this Chapter for not issuing such warehouse, cotton merchant, or grain dealer license.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3413 - Hedging requirement, grain dealer's maximum risk position; appeal from commission action; change of maximum risk position

§3413. Hedging requirement, grain dealer's maximum risk position; appeal from commission action; change of maximum risk position

A. Each grain dealer shall adhere to normal merchandising practices, as determined by the commission, in hedging its obligations. "Normal merchandising practices" means that each grain dealer shall achieve and maintain a relatively even hedge position within a reasonable period of time after each purchase of commodities.

B. In order to determine the risk position of any grain dealer, the commission may require the grain dealer to submit, in addition to the certified financial statement required as a part of the application for licensure, unaudited financial statements in the interim between the annual application for the renewal of the license. No grain dealer may maintain a risk position in excess of thirty percent of its current net worth, provided that the commission may specify a lower maximum risk position for any grain dealer in an amount having a reasonable relationship to that grain dealer's net worth.

C. Whenever the commission, on the basis of its inspection, examination, or audit of a grain dealer, anticipates a need for the establishment of a maximum risk position of less than thirty percent of the grain dealer's current net worth, the commission shall notify the grain dealer, as required by Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, to appear at a public hearing before the commission and show cause why such lower maximum risk position should not be established by the commission for the grain dealer. The grain dealer shall be allowed to appear in person or be represented by counsel at said public hearing and shall be afforded every reasonable opportunity to present data or arguments in support of its position. The commission shall not establish a maximum risk position of less than thirty percent of any grain dealer's current net worth prior to a hearing conducted pursuant to by Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

D. The commission may from time to time revise the risk position established for any grain dealer. Whenever the commission proposes to revise the maximum risk position established for any grain dealer, the grain dealer shall be notified and a public hearing conducted as required by Subsection C hereof prior to any change in the maximum risk position established for any grain dealer.

E. Any grain dealer may request in writing at any time that the commission revise the risk position established for his business activities and the commission shall act upon its request at its next regular or special meeting.

F. Any grain dealer aggrieved by any action of the commission in revising its maximum risk position may seek judicial relief as provided by Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

G. No cotton merchant shall be subjected to any type of hedging requirement.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3414 - Written evidence required for contracts; quarterly statements on storage contracts

§3414. Written evidence required for contracts; quarterly statements on storage contracts

A. All contracts, other than contracts for spot sale, in which title shall pass shall be evidenced in writing.

B. In addition to the requirements provided in Subsection A of this Section, the warehouse shall provide a written statement to the producer who has contracted for storage on a quarterly basis. The statement shall include all charges and the rate of accrual of the charges.

C. An oral contract or agreement for the sale of grain capable of being hedged on any grain exchange evidenced by a written, unsigned confirmation of sale, mailed or electronically transmitted to the producer of the grain within five business days shall be deemed a signed contract evidenced in writing as provided in Subsection A of this Section and in Chapter 5 of Title III of Book III of the Louisiana Civil Code.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2006, No. 114, §1; Acts 2008, No. 299, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3414.1 - Prompt payment

§3414.1. Prompt payment

Each grain dealer who purchases grain from producers under a spot price or daily market contract shall pay the producer for the grain within ten working days after the day the grain is delivered pursuant to the contract of sale.

Added by Acts 1983, No. 340, §1.



RS 3:3414.2 - Prompt payment for rice

§3414.2. Prompt payment for rice

A. The provisions of this Section shall apply to each transaction in which a purchaser buys rice from a producer under a bid contract.

B. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Bid contract" means an agreement between a producer and a purchaser under which the purchaser examines samples of rice and extends to the producer an offer to purchase the rice at a price based on the quality of the sample.

(2) "Confirmation date" means the date on which the bid contract was confirmed.

(3) "Confirmed" means the bid contract has been agreed to. A bid contract is confirmed when the producer and the purchaser agree to the quantity and price of the rice to be sold.

(4) "Delivery date" means the date on which the purchaser is required to take delivery of the rice, either under the provisions of this Section or under the provisions of a written agreement between the producer and the purchaser.

(5) "Person" means any individual, partnership, corporation, association, or other legal entity.

(6) "Purchaser" means any person who purchases rice from a producer under a bid contract.

C. Each purchaser shall take possession of the rice which is the subject of the bid contract no later than the fourteenth calendar day after the confirmation date unless the producer and the purchaser agree in writing that the purchaser shall take possession of the rice on a different delivery date.

D. If the purchaser does not take possession of the rice on or before any delivery date, the purchaser shall pay all storage and related charges for the storage of the rice after each delivery date, with such time not to exceed thirty days following each such delivery date.

E. After the thirtieth day following any delivery date, if the purchaser has not taken possession of the rice, the producer shall have the option to either continue to hold the rice for delivery to the purchaser, deliver the rice to another purchaser, or amend the original bid contract by mutual written consent.

F. Each purchaser shall pay for the rice purchased from each producer under a bid contract no later than the tenth calendar day after the purchaser takes possession of the rice or receives accurate distribution instructions from the seller, whichever is later.

G. If the purchaser does not make payment as required in Subsection F, the purchaser shall pay the producer interest on the purchase price at the legal rate of interest as established in R.S. 9:3500.

H. Any grain dealer acting solely as a commissioned agent for the producer in a bid contract transaction shall not be considered a purchaser or a producer in a bid contract where the actual purchasing grain dealer does not take possession of the rice.

Acts 1985, No. 482, §1; Acts 1986, No. 515, §1; Acts 2004, No. 580, §1.



RS 3:3414.3 - Grain sampling and grading

§3414.3. Grain sampling and grading

A. The commission by rule shall adopt standards for sampling and grading grain. The standards shall include tolerances for the interpretive element of grading. The standards shall be consistent with the standards adopted by the United States Department of Agriculture for sampling and grading grain. The commission shall provide copies of any changes in the standards to each grain dealer prior to the date the changes become effective.

B. The commission may certify grain samplers and graders. The commission may conduct courses of instruction in the methods of sampling and grading grain in one or more locations throughout the state. Each person who displays an adequate knowledge of sampling and grading grain which is satisfactory to the commission shall be issued a certificate.

C. Each grain dealer who issues grades for grain shall sample and grade each load of grain delivered by a producer within seventy-two hours from the time the grain is delivered to the grain dealer.

D. Each grain dealer who issues grades for grain shall retain each sample of grain received from a producer which is subject to excessive deductions. The commission by rule shall determine the level of deductions which are excessive for each type of grain. This determination shall include deductions for all causes and shall be based upon the numerical grades determined for each type of grain by the United States Department of Agriculture. Samples of grain which are subject to excessive deductions shall be retained in separate containers and shall be retained for five days from the date the sample was graded.

E. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

F. If a dispute arises as to the grading of a sample which is subject to excessive deductions, the grain dealer, or the producer, or both, may request that the sample be regraded by the department. If a regrading is requested, the grain dealer shall provide the sample to the department.

G. The department may charge a fee for regrading a sample. The fee shall be fixed by the commission by rule in an amount not to exceed fifty dollars.

H. If the dispute is not resolved on the basis of the regrading, either party may introduce the results of the regrading in evidence in any legal action which results from the dispute.

I. The employees of the department may inspect randomly selected samples to determine if a grain dealer who issues grades for grain is taking samples and grading grain in accordance with the standards adopted by the commission. The department shall not charge for an inspection under the provisions of this Section. The sample shall be obtained, or the inspection performed, during the normal working hours of the grain dealer.

J. If a grain dealer who issues grades for grain does not take samples or grade grain in accordance with the standards adopted by the commission, the commission may place the grain dealer on probation. If the grain dealer continues to sample or grade grain incorrectly, or if the grain dealer fails to retain samples or to provide samples as required by this Section, the commission may suspend or revoke the grain dealer's license.

K. A grain dealer may be placed on probation and a grain dealer's license may be suspended or revoked only by a ruling of the commission based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

L. The department shall inspect, classify, and grade all grain subject to this Subsection. The department may charge a fee for inspecting, classifying, and grading grain. The fee shall be fixed by the commission by rule and shall be based on the actual cost of providing the service. The provisions of this Subsection shall not apply to grain sold for export nor to inbound grain intended for export shipment.

Acts 1985, No. 793, §1; Acts 1986, No. 316, §1; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2010, No. 767, §§1, 2, eff. June 30, 2010.



RS 3:3414.4 - Prompt payment for cotton; suit on bond; private action; attorney fees

§3414.4. Prompt payment for cotton; suit on bond; private action; attorney fees

A. Any cotton merchant or cotton agent who purchases cotton from a producer shall pay the producer for the cotton within ten working days after the day the cotton is delivered, or pursuant to the contract of sale.

B. Any producer from whom cotton was purchased or contracted to be purchased and to whom money is due for cotton sold for future delivery as a result of the nonperformance of the cotton merchant or cotton agent shall have recourse on the bond or alternate security required to be furnished by this Chapter to the extent of the loss suffered by the producer, but such recovery against the bonding company or alternate security shall not exceed the amount of the bond or the alternate security. Limitation of liability as to the bonding company or alternate security shall not restrict suits against the cotton merchant or cotton agent for losses incurred in excess of the amount of the bond or alternate security. Suit may be brought in any parish where the crop or any part thereof was grown or any other venue authorized by law. One or more recoveries upon such bond or alternate security shall not vitiate same, but no recovery nor the aggregate of multiple recoveries upon such bond or alternate security shall ever exceed the full amount thereof. Upon suits being filed in excess of the amount of the bond or alternate security, the commission may require a new bond or other security in an amount sufficient to secure the aggregate amount of such suits, and if such additional security is not given within thirty days of demand therefor, the commission may cancel the license of the cotton merchant. In the case of the insolvency of a cotton merchant, any cotton producer or cotton landowner having contracts for future delivery shall be entitled to participate in the bond or alternate security funds to the extent of his pro rata losses under his contract.

C. Should the bond or alternate security proceeds be insufficient to satisfy all claims in full, any producer who has received only partial satisfaction shall retain all other rights possessed under the law without prejudice.

D. The commission may bring an action on the bond on behalf of the cotton producers or cotton landowners in any court of competent jurisdiction.

Acts 1997, No. 1034, §1; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3415 - Scale ticket required; contents

§3415. Scale ticket required; contents

A. Whenever any agricultural commodity or other farm product is delivered to a warehouse or grain dealer licensed under this Chapter, the warehouse or grain dealer shall issue a scale ticket covering the commodity or other farm product within seventy-two hours of delivery. Scale tickets covering commodities or other farm products deposited for any type of storage shall be marked to indicate "storage". Title to commodities deposited for storage shall remain with the producer.

B. Repealed by Acts 2010, No. 767, §2, eff. June 30, 2010.

C. Each warehouse and grain dealer shall use sequentially prenumbered scale tickets which shall have an original and not less than one copy.

D. Each scale ticket shall contain the following information:

(1) The name and location of the licensed warehouse or grain dealer facility where delivered.

(2) The name and other information sufficient to identify the owner of the agricultural commodity or other farm product.

(3) The type, quantity, and grade or applicable grade factors necessary to determine the net value of the commodity received. This requirement shall not apply to grain dealers and warehouses which do not issue grades.

(4) The date the commodity was delivered.

(5) One of the following, as appropriate:

(a) If the commodity is to be deposited on a "spot" basis, the words "spot" or "spot sale", and when so marked the scale ticket shall serve as written confirmation of the sale.

(b) If the commodity is deposited for any type of storage, the word "storage".

(c) If the commodity is deposited for contract, the word "contract".

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1986, No. 337, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §2, eff. June 30, 2010.



RS 3:3416 - Warehouse receipts; authorization for and release

§3416. Warehouse receipts; authorization for and release

A. Each warehouse shall, on demand, issue a warehouse receipt for any agricultural commodity or other farm product stored in the warehouse. Warehouse receipts may be negotiable or non-negotiable.

B. Each person to whom a non-negotiable warehouse receipt is issued shall furnish the warehouse with a written statement indicating the person or persons having power to authorize delivery of the commodity covered by the warehouse receipt, together with a bona fide signature of such person or persons. No warehouse shall honor an order for the release of the commodity covered by a non-negotiable warehouse receipt until it has first ascertained that the person issuing the order has authority to order the release and that the signature of the person authorizing the release is genuine.

C. Except as otherwise provided by law, or by the rules and regulations of the commission, a warehouse shall not deliver any agricultural commodity or other farm product for which it has issued a non-negotiable warehouse receipt unless the warehouse receipt has been returned to it or unless it has obtained an authorized written order for a partial release of such commodity or other farm products. When a portion of the commodity has been delivered on the basis of a partial release, the last portion of the commodity shall not be delivered unless the warehouse receipt is returned.

D. In any circumstances not specifically provided for in this Chapter, the provisions of Chapter 7 of Title 10 of the Louisiana Revised Statutes of 1950 control.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3417 - Special provisions for handling of warehouse receipts

§3417. Special provisions for handling of warehouse receipts

A. While an original warehouse receipt issued under this Chapter is outstanding and uncanceled, no other or further warehouse receipt shall be issued for the agricultural commodity or other farm product, or any part thereof, covered by such outstanding and uncanceled warehouse receipt.

B. Whenever a warehouse receipt is lost or destroyed, a warehouse receipt to replace such lost or destroyed warehouse receipt may be issued, but only with the prior approval of the commission.

C. No warehouse receipt shall be issued except for agricultural commodities or other farm products which are actually stored in the warehouse at the time of issuance of the warehouse receipt.

D. Every warehouse shall promptly and plainly cancel on the face thereof each warehouse receipt returned to it upon the delivery by it of the agricultural commodity or other farm product for which the warehouse receipt was issued.

E. Whenever any agricultural commodity or other farm product is held in open storage, the warehouse or grain dealer shall have a warehouse receipt to cover the agricultural commodity or other farm product or shall be able to account for the physical whereabouts of the agricultural commodity or other farm product.

F. Failure to properly account for any agricultural commodity or other farm product in open storage may subject the warehouse or grain dealer to seizure as provided by R.S. 3:3407, suspension or revocation of its license, other penalties provided by this Chapter, or any combination hereof.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3418 - Delivery and discharge from storage of stored agricultural commodities

§3418. Delivery and discharge from storage of stored agricultural commodities

A. Except as provided herein, every warehouse licensed under this Chapter shall, without unnecessary delay, deliver the agricultural commodity or other farm product stored therein upon a demand made either by the holder of a warehouse receipt or a scale ticket marked for storage covering the agricultural commodity or other farm product or by the depositor thereof if such demand is accompanied by an offer to satisfy the warehouse lien; an offer to surrender the warehouse receipt, if negotiable, with such endorsements as would be necessary for the negotiation of the warehouse receipt; and written acknowledgment, when the agricultural commodity or other farm product is delivered to it, that the commodity or product has been so delivered. The above action is not required in any circumstances where the warehouse has determined that there are liens recorded against the commodity or other farm product covered by the warehouse receipt or scale ticket marked for storage or where the order of any court of competent jurisdiction prohibits the release of the agricultural commodity or other farm product.

B. Every warehouse may require any depositor of an agricultural commodity or other farm product to remove the commodity or other farm product from storage upon sixty days prior written notice to the depositor.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3419 - Records required

§3419. Records required

A. Each warehouse shall maintain complete, separate, and correct records and accounts pertaining to each warehouse, including, but not limited to, records and accounts of all commodities and farm products received therein and withdrawn therefrom, all unissued warehouse receipts and scale tickets issued by it, and the warehouse receipts and scale tickets returned to it and canceled by it.

B. Each grain dealer and cotton merchant shall maintain complete, separate, and correct records, including but not limited to records of each transaction with each producer and records reflecting the grain dealer's or cotton merchant's daily position with respect to all commodity transactions.

C. Warehouses, cotton merchants, and grain dealers shall maintain all required records in a form acceptable to the commission for a period of five years.

D. Each warehouse, cotton merchant, and grain dealer shall permit any officer or authorized representative of the commission to enter all locations listed on the application of such warehouse, cotton merchant, or grain dealer and inspect, copy, examine, or audit all contents, facilities, equipment, records, books, and accounts relating thereto. Such inspection, copying, examination, or audit may be made on any business day, during normal working hours. The warehouse, cotton merchant, or grain dealer shall provide the necessary assistance required for any inspection, copying, examination, or audit made in accordance with this Chapter or the rules and regulations adopted pursuant hereto.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009; Acts 2010, No. 767, §1, eff. June 30, 2010; Acts 2011, No. 138, §1, eff. June 24, 2011.



RS 3:3419.1 - Communication of producer information

§3419.1. Communication of producer information

A. Notwithstanding any other law or contractual provision to the contrary, a grain dealer and agriculture lender may communicate, either orally or in writing, information related to an agricultural commodities booking or contract concerning a producer with whom the parties have a mutual business relationship. Information concerning the producer that may be shared shall be limited to the following:

(1) Name, address, phone number, and Farm Service Agency number.

(2) The amount of agricultural commodities booked or contracted by the producer and prices contracted for.

(3) Grain dealer or marketer expenses, carrying costs, hedging expenses, and the amount of agricultural commodities actually delivered by a producer on a production contract.

(4) The amount of crop loans made to a producer and any loan balances outstanding with respect to the producer for such crop loans and any collateral and security interests applicable to such crop loans.

B. Notwithstanding any other law or contractual provision to the contrary, any grain dealer or agriculture lender that communicates information provided for under Subsection A of this Section shall be held harmless and shall not be liable to the producer or any other party under any theory of law for communicating such information.

C. A grain dealer or agriculture lender receiving information relative to a producer under the provisions of this Section shall not share the information with any persons not authorized in this Section to receive such information.

D. The provisions of this Section shall only be applicable during the duration of a gubernatorially or presidentially declared disaster which includes the parish or parishes where a producer, with whom a lender and elevator have a mutual business relationship under the provisions of this Section, farms or produces agricultural commodities.

Acts 2010, No. 860, §1.



RS 3:3420 - Schedule of charges and tariffs

§3420. Schedule of charges and tariffs

Whenever there is a change in any warehouse's schedule of charges or tariffs, the new schedule shall be filed with the commission prior to implementation thereof. These charges or tariffs shall be the same for the same class of service to each customer of the warehouse and shall be posted conspicuously in each location covered by the license.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2012, No. 145, §1, eff. May 14, 2012.



RS 3:3421 - Confidentiality of records

§3421. Confidentiality of records

Notwithstanding the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, all financial statements, position reports, and any other documents required for licensure and filed by applicants for licensure under this Chapter shall be kept confidential by the commission and its agents and employees and are not subject to disclosure except as follows:

(1) Upon waiver by the licensee.

(2) In actions or administrative proceedings commenced under this Chapter or Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

(3) When required by subpoena or court order.

(4) Disclosure to law enforcement agencies in regard to the detection and prosecution of criminal offenses.

(5) When released to a bonding company approved by the commission or to the United States Department of Agriculture or any of its divisions.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 2011, No. 138, §1, eff. June 24, 2011.



RS 3:3422 - Commission authorized to charge regulatory fees

§3422. Commission authorized to charge regulatory fees

A. The commission shall charge regulatory fees on all agricultural commodities or other farm products regulated under this Chapter. The regulatory fees shall be due and payable to the commission by the licensee at the first point of sale as follows:

(1) $.01 per hundredweight for commodities normally weighed by hundredweight.

(2) $.007 per bushel for commodities normally weighed by bushel.

B. The commission by rule may establish regulatory fees for all other agricultural commodities and other farm products regulated under this Chapter and the point at which the regulatory fees shall be due and payable by the licensee. The regulatory fees established by the commission under this Subsection shall be comparable to the regulatory fees established under Subsection A of this Section.

C. No producer shall be entitled to claim a refund of any regulatory fees established by the commission under this Section.

D. Every moisture measuring device used or held for use at any commercial facility which receives, holds, dries, stores, mills, processes or otherwise deals in agricultural commodities in this state, when such use or intended use is for the purpose of determining discounts or other price variances in connection with the purchase or sale of such commodity, shall be registered with the Louisiana Department of Agriculture and Forestry. The commission shall register and inspect all moisture meters or other devices used to measure moisture in agricultural commodities on an annual basis. The commission may establish by rule and regulation a fee for the registration and inspection of moisture meters or other such devices not to exceed twenty dollars for registration and forty dollars for inspection.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1988, No. 161, §1; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2010, No. 767, §1, eff. June 30, 2010.



RS 3:3423 - Deposit of the revenues of the commission; Agricultural Commodity Dealers and Warehouse Fund

§3423. Deposit of the revenues of the commission; Agricultural Commodity Dealers and Warehouse Fund

A. All assessments, fees, penalties, and all other funds received under the provisions of this Chapter, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the state treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Chapter into a special fund which is hereby created in the state treasury and designated as the Agricultural Commodity Dealers and Warehouse Fund, hereafter in this Section referred to as the "fund".

C. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The state treasurer shall invest monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

D. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Chapter, as determined by the commissioner.

(2) To fund any and all costs related to the carrying out of purposes of this Chapter and the powers and duties granted to the commission and the commissioner under this Chapter.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983. Acts 1992, No. 984, §2; Acts 2003, No. 172, §1, eff. July 1, 2003; Acts 2011, No. 138, §1, eff. June 24, 2011.

{{NOTE: SEE ACTS 1985, No. 793, §2.}}



RS 3:3424 - Prohibited acts; criminal penalties

§3424. Prohibited acts; criminal penalties

A. It shall be unlawful for any warehouse to sell, alienate, encumber, transfer title to, pledge, mortgage, or hypothecate in any manner any agricultural commodity or other farm product, or any portion thereof, which has been deposited by the owner thereof specifically for any type of storage, under any type of warehouse receipt or under a scale ticket marked "storage", and which is not the property of the warehouse, without the specific written authorization of the owner thereof. The sale, alienation, encumbrance, transfer of title, pledging, mortgaging, or hypothecation of any such agricultural commodity or other farm product without the written authorization of the owner thereof shall be presumptive evidence of the warehouseman's criminal intent to deprive such owner of his agricultural commodity or other farm product, or the market value thereof, and the warehouse and warehouseman shall be subject, upon conviction, to a fine of not more than ten thousand dollars, imprisonment for not more than ten years, or both.

B. Any grain dealer who intentionally violates R.S. 3:3413(B) by maintaining a risk position in excess of thirty percent of its current net worth shall be subject, upon conviction, to a fine of not more than ten thousand dollars, imprisonment for not more than ten years, or both.

C. Any warehouseman, cotton merchant, or cotton agent, or grain dealer who is found to have willfully submitted false reports of any kind required by this Chapter or by rule or regulation of the commission shall be subject, upon conviction, to the penalties for perjury established under R.S. 14:123.

D. The willful failure of a cotton merchant or a cotton agent to pay for cotton delivered which was purchased by the cotton merchant or cotton agent from a cotton producer in this state shall be fraudulent conduct for the purposes of R.S. 14:67.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3425 - Limitations of applicability

§3425. Limitations of applicability

The provisions of this Chapter shall not apply to, and the commission shall not have jurisdiction over, the following:

(1) Cold storage facilities.

(2) Facilities which store only commodities which are imported from outside the boundaries of the continental United States.

(3) Repealed by Acts 1997, No. 1034, §2.

Added by Acts 1982, No. 563, §1, eff. Jan. 1, 1983; Acts 1997, No. 1034, §2.



RS 3:3501 - Short title

CHAPTER 21-A. COMMODITIES MARKETING

§3501. Short title

This Chapter shall be known as "Louisiana Commodities Marketing Law".

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3502 - Definitions

§3502. Definitions

As used in this Chapter, unless the context otherwise requires:

(1) "Administrative rules and regulations" means rules and regulations that are applicable to a particular marketing order which is issued and made effective by the commissioner pursuant to R.S. 3:3522.

(2) "Advertising and sales promotion" means trade promotion and activities which prevent the restriction of the free flow of any commodity to market. This may include presenting facts to, and negotiating with, state, federal, or foreign governmental agencies on matters which affect the marketing order. This will also allow reimbursement payments to offset commodity transportation costs to foreign markets.

(3) "Commissioner" means the commissioner of agriculture of the state of Louisiana.

(4) "Commodity," except as otherwise provided in R.S. 3:3509(F), means any agricultural, horticultural, floricultural, aquacultural, or vegetable product which is produced in this state, and any class, variety, or utilization of such product, either in its natural state or in processed form for marketing. It does not, however, include all of these or their products: milk, timber, cotton, bees, honey, rice, soybeans, livestock, poultry, feedcorn, sugar cane, and sweet potatoes.

(5) To "directly affect" or "directly regulate" means the direct application of regulations upon any person, including the requirement to pay marketing order assessments which are levied pursuant to such order.

(6) "Distributing" means engaging in the business of a distributor as defined in Paragraph (7).

(7) "Distributor" means any person other than a producer or processor, who sells commodities to one or more retailers of such commodities.

(8) "General rules and regulations" means those which are applicable to all marketing orders and marketing agreements and are issued by the commissioner to provide uniform methods to facilitate the administration and enforcement of all such marketing orders and marketing agreements. Such uniform methods may include but shall not be limited to any of the following:

(a) Methods which pertain to the handling of monies which are received from assessments collected.

(b) The preparation, handling, and payment of claim schedules for the payment of bills, salaries, and other obligations.

(c) Establishing the maximum rates to be allowed for travel expenses of board members and board employees.

(d) The preparation, verification, and finding of evidence which relates to violations of marketing orders, agreements, and marketing regulations, and other fiscal and administrative activities which the commissioner finds are necessary in the administration and enforcement of such marketing orders and agreements.

(9) "Handler" means any person that is engaged as a distributor or any person that is engaged as a processor.

(10) "Handling" means engaging in the business of a handler as defined in Paragraph (9).

(11) "Major amendments" means amendments to any marketing order or agreement which are made pursuant to R.S. 3:3517. It does not include a seasonal marketing regulation.

(12) "Marketed by producers" means producer marketing, as defined by Paragraph (19).

(13) "Marketing order" means an order which is issued by the commissioner, which prescribes rules and regulations that govern the processing, distributing, or handling in any manner of any commodity within this state during any specified period.

(14) "Minor amendments" are amendments to any marketing order or agreement which change or modify the language or the provisions of any such marketing order or agreement for the purpose of clarification, or the removal of conflicts of meaning without involving changes or modifications of language or provisions which are classed as major amendments.

(15) "Person" means an individual, firm, corporation, association, or any other business unit, and includes any state agency which engages in any of the commercial activities which are regulated pursuant to the provisions of this Chapter.

(16) "Processing" means engaging in the business of a processor as defined in Paragraph (17).

(17) "Processor" means any person that is engaged within this state in the operation of receiving, grading, packing, canning, fermenting, distilling, extracting, preserving, grinding, crushing, or changing the form of any commodity for the purpose of preparing it for market or of marketing such commodity, or any other activities which are performed for the purpose of preparing it for market or of marketing such commodity. It does not, however, include a person that is engaged in manufacturing from any processed commodity, so changed in form, it becomes another and different product.

(18) "Producer" means any person that is engaged within this state in the business of producing any commodity.

(19) "Producer marketing" means any or all operations which are performed by any producer in preparing for market. This shall not, however, pertain to direct farmer to consumer marketing or farmers' markets. It includes selling, delivering, or disposing of, for commercial purposes to any handler, any commodity which the producer has produced.

(20) "Retailer" means any person that purchases any commodity for resale at retail to the general public for consumption off the premises.

(21) "Seasonal marketing regulation" means marketing regulations that are applicable to a particular marketing order which are made effective by the commissioner pursuant to R.S. 3:3523.

(22) "Marketing agreement" means a voluntary contract between growers and handlers and the commissioner of agriculture. State marketing agreements apply only to those growers and handlers who sign them.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3503 - Policy, purposes

§3503. Policy, purposes

A. It is hereby declared that the disorderly marketing of commodities in this state; improper preparation for market and lack of uniform grading and classification of commodities; unfair methods of competition in the marketing of commodities; and the inability of individual producers to maintain present markets or to develop new or larger markets for Louisiana grown commodities, results in an unreasonable and unnecessary economic waste of the agricultural wealth of this state.

B. Such conditions and the accompanying waste jeopardize the future continued production of adequate supplies of food, fiber, and other products of the farm and of the soil for the people of this and other states, and prevent producers from obtaining a fair return from their investment.

C. Unless such conditions are remedied, the purchasing power of such producers will remain low in relation to that of persons engaged in other gainful occupations within the state. Producers are thereby prevented from maintaining a proper standard of living and from contributing their fair share to the support of the necessary governmental functions, thus tending to increase unfairly the tax burdens of other citizens of this state.

D. These conditions vitally concern the health and general welfare of the people of this state. It is hereby declared to be the policy of this state to aid producers in preventing economic waste in the marketing of their commodities, to develop more efficient and equitable methods in the marketing of commodities and to aid producers in restoring and maintaining their purchasing power at a more adequate, equitable, and reasonable level.

E. The marketing of commodities within this state is hereby declared to be affected with a public interest. The provisions of this Chapter are enacted for the purpose of protecting the health and general welfare of the people of this state.

F. The purposes of this Chapter are to do the following:

(1) Enable producers of this state, with the aid of the state, more effectively to market their commodities.

(2) Establish orderly marketing of commodities.

(3) Provide for uniform grading and proper preparation of commodities for market.

(4) Provide methods and means for the maintenance of present markets, or for the development of new or larger markets, for commodities which are grown within this state or for the prevention, modification, or elimination of trade barriers which obstruct the free flow of such commodities to market.

(5) Eliminate or reduce economic waste in the marketing commodities.

(6) Restore and maintain adequate purchasing power for the producers of this state.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3504 - Compliance; defense to civil proceedings

§3504. Compliance; defense to civil proceedings

Proof that an act was done in compliance with the provisions of this Chapter shall be a complete defense to any civil action or proceeding arising therefrom.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3505 - Cause of action survives

§3505. Cause of action survives

The suspension, amendment, or termination of any marketing order or marketing agreement does not suspend or terminate any cause of action which has accrued under it, but such cause of action shall survive and exist the same as if such marketing order or agreement had not been suspended, amended, or terminated.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3506 - Volume or quantity defined

§3506. Volume or quantity defined

The terms, volume or quantity, except as in R.S. 3:3523, may be in terms of gross dollar value if the commissioner finds that such volume or quantity cannot be readily ascertained otherwise, or that gross dollar value is a more equitable measure of the commodity involved.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3507 - Exceptions to Chapter

§3507. Exceptions to Chapter

A. This Chapter does not apply to any order, rule, or regulation which is issued by the Louisiana Public Service Commission or the Interstate Commerce Commission with respect to the operation of common carriers.

B. This Chapter is not applicable to any retailer of any commodity except to the extent that such retailer also engages in the production, processing, or distribution of any commodity.

C. This Chapter is not applicable to producers who sell directly to retail stores but shall be applicable if these producers sell through the distribution warehouses of these retail stores.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3508 - Administration

§3508. Administration

A. The commissioner shall administer and enforce this Chapter.

B. The commissioner may issue, administer, and enforce the provisions of any marketing order issued pursuant to this Chapter which regulates producer marketing or the handling of any commodity within this state.

C. The commissioner may do all of the following:

(1) Confer and cooperate with the legally constituted authorities of other states and of the United States, for the purpose of obtaining uniformity in the administration of federal and state marketing regulations, licenses, or orders.

(2) Conduct joint hearings and issue joint or concurrent marketing orders for the purposes and within the standards which are set forth in the Chapter.

(3) Exercise any administrative authority to effect such uniformity of administration and regulation of such commodities.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3509 - Marketing orders and agreements

§3509. Marketing orders and agreements

A. Subject to the provisions, restrictions, and limitations which are imposed in this Chapter, the commissioner may issue marketing orders which regulate producer marketing, the processing, distributing, or handling in any manner of any commodity by any and all persons that are engaged in such producer marketing, processing, distributing, or handling of such commodity within this state.

B. The commissioner may also issue marketing orders which regulate the handling, processing, preparation for marketing, or marketing any commodity which is produced in this state under such orders.

C.(1) The commissioner may issue a marketing order, applicable to the marketing, within this state, of any commodity, which contains like terms, provisions, methods, and procedures as any license or order that regulates the marketing of such commodity in interstate or foreign commerce which is issued by the secretary of agriculture of the United States pursuant to the provisions of any law or laws of the United States.

(2) In selecting the members of any board or other advisory agency under such order, the commissioner shall, in so far as practicable, utilize the same persons as those serving in a similar capacity under such federal license or order, so as to avoid duplicating or conflicting personnel.

(3) Any board, agency, or committee so appointed by the commissioner shall be responsible to the commissioner for the performance of such of their duties as relate to the administration of any such marketing order which is issued by the commissioner.

D. Any marketing order which is issued by the commissioner pursuant to this Chapter shall designate the geographic boundaries which it encompasses such as, parish, districts, or state and shall embrace all persons of a like class that are engaged in a specific and distinctive agricultural industry or trade within the geographic boundaries encompassed by the order.

E. The commissioner may also, after due notice and opportunity for hearing, enter into marketing agreements with processors, distributors, producers, and others that are engaged in the handling of any commodity, which regulate the preparation for market and handling of such commodity. Such marketing agreements are binding upon signatories to the agreements exclusively.

F. The purposes and provisions of the Chapter which relate to marketing orders are applicable to marketing agreements except as follows:

(1) R.S. 3:3510(G), which requires the preparation of an official list of the names and addresses of all producers and the volume of such commodity which was produced or marketed by all such producers in the preceding marketing season and a list of the names and addresses of all handlers and the volume of such commodity which was handled by all such handlers, during the preceding marketing season, is not applicable to marketing agreements.

(2) R.S. 3:3516(A) through (E), and the provisions of R.S. 3:3519 which prescribe requirements for termination by request in writing, are not applicable to marketing agreements. Prior to the issuance of any marketing agreement or amendment to it, the commissioner shall find, that the marketing agreement, or any amendment to it, has been assented to by a sufficient number of signatories that handle a sufficient volume of the commodity which is affected to accomplish the objectives of such agreement or amendment and provide sufficient moneys from assessments levied to defray the necessary expenses of formulation, issuance, administration, and enforcement.

(3) R.S. 3:3525(C) is not applicable to marketing agreements.

G. Notwithstanding the provisions of R.S. 3:3502(4), the commissioner may issue and make effective marketing orders or marketing agreements that affect handlers only which include only the provisions which are authorized in R.S. 3:3513(F) through (J) and (L), or any of such provisions, but no others, as may be applicable to the commodity that is regulated which is handled within this state, without regard to whether or not such commodity is produced within this state.

H. If producers or handlers of any commodity which is regulated by a marketing order or marketing agreement are required to comply with minimum quality, condition, size, or maturity regulations, no person, except as otherwise provided in such order or agreement, may process, distribute, or otherwise handle any of such commodity from any source, whether produced within or without this state, which commodity does not meet such minimum requirements applicable upon producers or handlers of such commodity in this state. Such regulations do not, however, apply to any commodity which has been produced outside of this state and is in transit on the effective date of the regulations.

I. The commissioner may issue and make effective a marketing order or marketing agreement which applies to two or more commodities. The producers or handlers of each commodity encompassed by such marketing order or agreement shall have all rights and privileges as though such producers or handlers were directly affected by a marketing order or agreement regulating only a single commodity. If the producers or handlers of one commodity who are directly affected by a marketing order or agreement which applies to two or more commodities act to enjoin, amend, suspend, or terminate the provisions thereof to such commodity, the order or agreement shall be enjoined, amended, suspended, or terminated with respect to any other commodity regulated by such order or agreement unless the commissioner finds such injunction, amendment, suspension, or termination respecting one commodity makes continuance of the order or agreement no longer feasible or it fails to attain the objectives of this Chapter. A marketing order or agreement applicable to more than one commodity is deemed to be severable with respect to each commodity encompassed by it and also severable as to each sentence, clause, or part as it applies to each commodity. There shall be a clear and concise definition or identification of each commodity regulated by such multiple commodity marketing order or agreement.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3510 - Notice, reports, and hearing

§3510. Notice, reports, and hearing

A. If the commissioner has reason to believe that the issuance of a marketing order or amendments to an existing marketing order will tend to effectuate the policy of this Chapter, he shall give notice of not less than thirty days for a public hearing upon a proposed marketing order of such amendments to such existing market order. In an emergency situation, the commissioner may, upon citing the nature of the emergency in the notice, give less than thirty days notice.

B. The commissioner shall also mail a copy of such notice of hearing and a copy of such proposed marketing order or proposed amendment to every producer or handler of such commodity whose name and address appears upon lists of such persons, on file in the department that may be directly affected by the provisions of such proposed marketing order or such proposed amendments.

C. The notice of hearing shall set forth all of the following:

(1) The date and place of the hearing.

(2) The commodity and the terms which are covered by such proposed marketing order or such proposed amendments.

(3) A statement that the commissioner will receive, at such hearing, in addition to testimony and evidence as set forth in R.S. 3:3511, testimony and evidence with respect to the accuracy and sufficiency of lists on file with the commissioner which show the names and addresses of producers or handlers of such commodity that are directly affected by such proposed marketing order or proposed amendments, and the quantities of such commodity which were delivered by such producers to handlers, or handled by such handlers, in the marketing season preceding such hearing.

D. To provide the commissioner with accurate and reliable information regarding the persons that may be directly affected by the provisions of any proposed marketing order for any commodity, the commissioner shall notify all handlers to file with the commissioner within fifteen days from the last date of such notice, a report which shows all of the following:

(1) The correct name and address of such handler.

(2) The quantities of the commodity that are affected by such proposed marketing order which were handled by such handler in the previous marketing season.

(3) The correct name and address of every producer of such commodity, that may be directly affected by such proposed marketing order, from whom such handler received such commodity in the previous marketing season.

(4) The quantities of such commodity which were received by such handler from each such producer in the previous marketing season.

E. The commissioner shall mail a copy of such notice to file such report to every handler of such commodity whose name and address is on file in the department.

F. Each handler of such commodity that may be directly affected by the provisions of such proposed marketing order shall file such verified report with the commissioner within the time which is specified in Subsection D of this Section. Failure or refusal of any handler to file the report within the time which is specified does not invalidate any proceeding which is taken or marketing order which is issued pursuant to this Chapter. The commissioner shall proceed upon the basis of such information and reports as may otherwise be available.

G. From the reports which are filed and the information which is received or available to the commissioner, the commissioner shall prepare a list of the names and addresses of the producers and the volume of such commodity which was produced or marketed by all such producers and a list of the names and addresses of such handlers and the volume of such commodity which was handled by handlers, that are directly affected by the provisions of proposed marketing order. Such lists shall constitute complete and conclusive lists for use in any finding, and findings are conclusive.

H. In the preparation of the list, the commissioner shall omit from such list the name of any person that makes only casual sales of the product incidental to urban home ownership, or the result of activity other than a commercial farm or business venture. Any person that is excluded from such list is not subject to the provisions, including the payment of any assessments, which are applicable upon producers, or handlers, as prescribed in any such marketing order or marketing agreement.

I. The information which is contained in the individual reports of handlers which are filed with the commissioner shall not be made public by the commissioner in such form but the information which is contained in such reports may be prepared in combined form for use by the commissioner, his agents, or other interested persons, in the formulation, administration, and enforcement of a marketing order, or may be made available to anyone for private purposes.

J. The hearing on a proposed marketing order or proposed amendments shall be public and all testimony shall be received under oath. A full and complete record of all proceedings at such hearing shall be made and maintained on file in the office of the commissioner.

K. At the hearing, the commissioner shall receive, in addition to other necessary or relevant matters, evidence upon all of the following:

(1) The matters which are set forth in R.S. 3:3511.

(2) The accuracy and sufficiency of the official producer and/or handler lists on file with the commissioner.

(3) The quantity of such commodity which was delivered by such producers or handled by such handlers in the marketing season previous to such hearing.

L. At any public hearing which is held in connection with the formulation or amendment of a marketing order or marketing agreement, the commissioner shall receive testimony with respect to the establishment of the official producer or handler list which is applicable.

M. If the commissioner finds that a referendum shall be had, he shall direct that a referendum be held in accordance with the provisions of R.S. 3:3516(A) through (E), inclusive.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3511 - Findings

§3511. Findings

A. For marketing orders containing provisions only for the establishment of grade, size, quality, or condition specification, or for uniform grading and inspection, or the elimination of unfair trade practices, or provisions for advertising or sales promotion, or for research, or for the establishment of necessary facilities specified in R.S. 3:3513(E), the commissioner may issue such marketing order if he makes all of the following findings:

(1) That such marketing order is reasonably calculated to attain the objectives which are sought in such marketing order.

(2) That such marketing order is in conformity with the provisions of this Chapter and within the applicable limitations and restrictions which are set forth in this Chapter and will tend to effectuate the declared purposes and policies of this Chapter.

(3) That the interests of consumers are protected in that the powers established by this Chapter are being exercised only to the extent which is necessary to attain such objectives.

B. In making any findings pursuant to this Subsection, the commissioner shall base his findings upon the facts, testimony, and evidence which is received at the public hearing together with any other relevant facts which are available to him from official publications or institutions of recognized standing and which are included in the record at such hearing. These findings constitute the final provisions of the marketing order to be presented for referendum vote.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3512 - Advisory boards and committees

§3512. Advisory boards and committees

A. Any marketing order shall provide for the establishment of an advisory board to assist the commissioner in the administration of any marketing order. The members of such board shall be appointed by the commissioner. The number of members of such boards shall be determined by the commodity group represented. Such boards shall have no less than seven members and no more than eleven members, the final number to be determined at such hearing. A marketing order shall, however, provide for the appointment of members from nominations made by the producers and handlers and shall also provide for the method of selecting such nominees. Marketing orders shall provide for each position on the advisory board, producers or handlers shall nominate two persons and the commissioner shall appoint one of such names. In the event two or more commodities join in a marketing order, each commodity shall be represented by its own board of equal membership. These boards shall sit in joint meetings.

B. If the marketing order affects directly only producers of a particular commodity, the members of the advisory board shall be producers. If the marketing order affects directly only handlers of a particular commodity, the members of the advisory board shall be handlers.

C. If the marketing order affects directly both producers and handlers of a particular commodity, the advisory board shall be composed of both producers and handlers. The number of each shall be determined by the commissioner and a majority of board members shall be producers.

D. Upon the recommendation of the advisory board, the commissioner may appoint one person who is neither a producer nor a handler to represent consumers.

E. A member of an advisory board is entitled to a per diem of twenty-five dollars while engaged in performing his duties that are authorized by this Chapter and, with the approval of the advisory board concerned, may receive per diem not to exceed twenty-five dollars per day for each day spent in actual attendance at, or traveling to and from, meetings of the board or on special assignment for the board.

F. The commissioner may authorize an advisory board to do all of the following:

(1) Enter into contracts or agreements.

(2) Employ necessary personnel, including attorneys engaged in the private practice of the law, and fix their compensation and terms of employment.

(3) Incur such expenses, to be paid by the commissioner from monies which are collected as provided in this Chapter, as the commissioner may deem necessary and proper to enable the advisory board properly to perform its duties.

G. The duties of an advisory board are administrative only and any such board may do only the following:

(1) Administer the marketing order subject to the approval of the commissioner.

(2) Recommend to the commissioner administrative rules and regulations which relate to the marketing order.

(3) Receive and report to the commissioner complaints of violations of the marketing order.

(4) Recommend to the commissioner amendments to the marketing order.

(5) Assist the commissioner in the assessment of members and in collection of funds to cover administrative expenses.

(6) Assist the commissioner in the collection of necessary data.

H. Each advisory board shall file an annual report with the commissioner and members involved in such order.

I. The board members and employees shall not be individually liable on any contract of the advisory board.

J. Special committees or subcommittees may be established to assist the advisory board. Each advisory board may appoint such committees to handle necessary business upon the approval of the commissioner.

K. If the marketing order so authorizes, or there is a recommendation of the advisory board, the commissioner may establish such committees and make appointments to them.

L. An advisory board may at any time invite any persons to their meetings to serve in an advisory capacity and the commissioner may, if requested by the advisory board, pay necessary expenses to such persons at rates not to exceed those granted to advisory board members.

M. Any action of any committee, special committee, or subcommittee of the board, is subject to final approval by the advisory board. Members and alternate members of any committee, special committee, or subcommittee are entitled to reimbursement for actual expenses incurred in official duties.

N. It is hereby declared that the producer, or handler, or both, appointed to any advisory board is intended to represent the particular agricultural industry concerned. Such representation is intended to serve the public interest.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3513 - Terms of marketing orders

§3513. Terms of marketing orders

A. Any marketing order which is issued by the commissioner may contain any or all of the provisions which are prescribed by this Section for regulating, or providing methods for regulating producer marketing, or the handling, or any of the operations of processing or distributing by handlers, of any commodity within this state, but no others.

B. A marketing order may contain provisions for any grade, size, or quality of a commodity, which may be marketed by producers, or processed, distributed, or otherwise handled within this state during any specified period by any and all persons that are engaged in such producer marketing, processing, distributing, or handling. Any such limitation shall be applied under a uniform rule which is applicable to all such persons so regulated.

C. A marketing order may contain provisions for allotting grade, size, or quality of a commodity, which each handler may purchase or acquire from, or handle on behalf of, any and all producers of the commodity, within this state during any specified period under a uniform rule, which is applicable to all handlers that are so regulated.

D. A marketing order may contain provisions for allotting grade, size, or quality of a commodity, which each handler may process, distribute, or handle within this state under a uniform rule, which is applicable to all handlers that are so regulated, which is based upon the grade, size, or quality of such commodity, of the current season's crop which each such handler has available for such processing, distribution, or handling, or upon the grade, size, or quality of such commodity, which is so processed, distributed, or handled by each such handler in a prior period which the commissioner finds to be representative.

E. If the marketing order authorizes, the advisory board may arrange for and operate any necessary facilities for the storing, financing, grading, packing, servicing, processing, preparing for market or selling of any such commodity. The board shall not, however, engage in commercial warehousing.

F.(1) A marketing order may contain provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for any commodity which is grown in this state, or for the prevention, modification, or removal of trade barriers which obstruct the free flow of any commodity to market. The commissioner may prepare, issue, administer, and enforce plans for promoting the sale of any commodity.

(2) Any such plan shall be directed toward increasing the sale of the commodity without reference to any private brand or trade name which is used by any handler with respect to the commodity regulated by the marketing order.

(3) No advertising or sales promotion program shall be issued by the commissioner which makes use of false or unwarranted claims in behalf of any such product, or disparages the quality, value, sale, or use of any other commodity.

G. Notwithstanding Paragraph (2) of Subsection F, effective immediately, a marketing order may contain provisions for the establishment of plans for advertising and sales promotion, without reference to any private brand or trade name which is used by any producer or handler in order to maintain present international foreign markets or to create new or larger international foreign markets for any commodity which is grown in this state, provided that effective January 1, 1979, such advertising and sales promotion plans require that each individual commodity package label indicates the commodity is of Louisiana origin in English or other appropriate language.

H. A marketing order may contain provisions which relate to the prohibition of unfair trade practices. In addition to the unfair trade practices now prohibited by law, applicable to the processing, distribution, or handling of any commodity within this state, the commission may include in any marketing order which is issued provisions that are designed to correct any trade practice which affects the processing, distributing, or handling of any commodity within this state which the commissioner finds, after a hearing upon the marketing order in which all interested persons are given an opportunity to be heard, is unfair and detrimental to the effectuation of the declared purposes of this Chapter.

I. A marketing order may contain provisions for carrying on research studies in the production, processing, or distribution of any commodity and for the expenditure of moneys for such purposes. Production research for the purpose of determining the production, processing, and distribution qualities of perennial agricultural commodities may be established for the period of time necessary, not to exceed ten years to make such determination even though the period of time necessary may extend beyond the term of the marketing order or agreement involved, provided the commissioner finds there is no satisfactory alternative method to accomplish the desired research, and provided further, that the commissioner has determined, after conducting a public hearing as provided for in R.S. 3:3510, and making the necessary findings as required by R.S. 3:3511, that such proposed research project shall be submitted for a vote of those persons being regulated, and, provided further, that valid votes have been cast in any such vote that represent not less than forty percent of the total number of producers of the commodity on record with the department, or not less than forty percent of the total number of handlers of the commodity on record with the department, or not less than forty percent of each of such producers and handlers of such commodity when both are affected; and provided still further that, in any such voting, a favorable vote was cast by not less than sixty-five percent of the total number of such producers, or such handlers, or both, respectively, and that such producers, handlers, or both, respectively, marketed not less than fifty-one percent of the total quantity of such commodity that was marketed in the preceding marketing season by all of the producers, or handlers, or both, respectively, that cast ballots in the vote for the proposed research study. An advisory board may recommend and the commissioner may approve that the funds necessary for such research be expended by an advisory board annually or allocated in a lump sum and placed in a trust account established by the commissioner for the purpose of ensuring the completion of such project. In the event a trust fund is established, the commissioner may also appoint a board of trustees to assist the commissioner in the administration of such research project. In any research in production or processing which is carried on pursuant to this Subsection, the director of the agricultural experiment station at Louisiana State University and Agricultural and Mechanical College and the advisory board which is provided for in R.S. 3:3512 shall cooperate in selecting the research project which is to be carried on from time to time. Insofar as practicable, the projects shall be carried out by Louisiana State University and Agricultural and Mechanical College, but if the director and the advisory board determine that the university has no facilities for a particular project, or that some other research agency has better facilities for it, the project may be carried out by any other research agency which is selected by the director and the advisory board.

J. A marketing order may contain provisions for research studies concerning the health, food, nutritional, therapeutic, dietetic, or such qualities of other food products, for the development of new food products, or for the development of new uses for agricultural products.

K. A marketing order may contain provisions which establish, or provide authority for establishing, for any commodity, either as such commodity is produced or is delivered by producers to handlers, or as handled or otherwise prepared for market, or as marketed by producers or handlers, an educational program which is designed to acquaint producers, handlers, consumers, or other interested persons with quality improvement and nutritional values, including sanitation practices, procedures, or methods as applied to such commodity.

L. A marketing order may contain provisions which establish, or provide authority for establishing, and for regulating the permissive use of any official board brand, trade name, or label, or other distinctive designation of grade, quality, or condition, except the grade or quality designations in effect pursuant to state or federal grade standards, for any commodity, whether as such commodity is produced or is delivered by producers to handlers, or as handled or otherwise prepared for market. The permissive use of any such board brand, trade name, or label or other distinctive designation of quality shall be limited to producers and handlers of the commodity that are participating in the marketing agreement or order, and that are in compliance with its provisions and with any regulation, or rule and regulation, which is adopted under it. Any official brand or trade name which is established pursuant to this Subsection shall not be construed as a private brand or trade name with respect to R.S. 3:3513(F).

M.(1) A marketing order may contain provisions to detect, control, prevent damage by, or to eradicate insects, predators, diseases, or parasites with respect to any commodity or group of commodities. The advisory board may recommend and the commissioner may approve measures to assist in the prevention or reduction of losses to crops or livestock caused by predators, insects, disease or parasite infestations, including the establishment and operation of detection, inspection, spraying, dusting, fumigating, or other control measures.

(2) For the purposes of this Subsection, (a) assessments established pursuant to R.S. 3:3514 may include an assessment for nonbearing acreage as well as bearing acreage of the commodity affected by such predators, insects, disease, or parasite, and (b) the commissioner may use both the bearing and nonbearing acreage of such commodity as a measure of production for referendum purposes in relation to such assessments.

(3) As used in this Subsection, "nonbearing acreage" means acreage planted to produce the particular commodity covered by the marketing order during the marketing season on which no quantity of the product is produced for marketing or is anticipated will be produced for market during such marketing season.

N. Each marketing order shall specify the minimum size crop grown and/or marketed which shall be regulated by the terms of the marketing order.

O. Price fixing shall be prohibited under the terms of all marketing orders.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3514 - Assessments and funds

§3514. Assessments and funds

A. Except as otherwise provided in Subsection F, each marketing order shall provide for the levying and collection of assessments in sufficient amounts to defray the necessary expenses which are incurred by the commissioner in the formulation, issuance, administration, and enforcement of the marketing order. If the marketing order authorizes the carrying out of advertising and sales promotions plans, it shall also provide for the levying and collection of assessments in sufficient amounts to defray the expenses of such activities.

B. Each marketing order shall indicate the maximum rate of any assessment which may be collected and the proportion, if any, of each assessment which is payable by each producer and handler affected by such marketing order.

C. The advisory board shall recommend to the commissioner, budgets to cover necessary expenses, and budgets to cover the expenses of carrying out sales promotion plans if such plans are authorized in the marketing order, and the assessment rates which are necessary to provide sufficient funds. If the commissioner finds that each such budget and assessment rate is proper and equitable and will provide sufficient moneys to defray the expenses which may be incurred, he may approve such budget and rate of assessment and order that each producer and handler so assessed shall pay to the commissioner, at such times and in such installments as the commissioner may prescribe, an assessment which is based upon the units in which such commodity is marketed, or upon any other uniform basis which the commissioner determines to be reasonable and equitable.

D. The amount of the assessment for necessary expenses shall not, however, exceed the following:

(1) In the case of producers, two and one-half percent of the gross dollar volume of sales of the commodity which is affected by such marketing order.

(2) In the case of processors, distributors, or other handlers, two and one-half percent of the gross dollar volume of purchases of the commodity which is affected by the marketing order from producers or of the gross dollar volume of sales of the commodity which is affected by the marketing order and handled by all such processors, distributors, or other handlers regulated by such marketing order.

E. Any assessment rate which is established for assessment to defray the expenses of advertising and sales promotion plans shall not exceed four percent of the gross dollar volume of sales by all producers or by all processors, distributors, or other handlers of such commodity which is regulated by such marketing order.

F. In lieu of the assessments provided for in Subsection A, if the marketing order contains provisions for advertising or sales promotion, the commissioner may approve and fix an assessment for producers and an assessment for handlers as the case may be, not exceeding six and one-half percent of the gross dollar volume of sales of such commodity by all producers, or by all processors, distributors, or other handlers of such commodity regulated by such marketing order. The method of assessment and collection of such assessment, and the limitations and restrictions applicable there upon shall conform in all respects with the provisions of this Section regarding assessments for advertising and sales promotion, except as to the maximum amount of such assessment.

G. If the commissioner approves and fixes a single assessment, the advisory board shall recommend and the commissioner may approve the proportions of such assessment which may be expended to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and that which may be expended for such advertising or sales promotion program. The proportion of such assessment which may be allocated in such manner to defray the cost of such administrative activities for such marketing order shall not, however, exceed the maximum amount which is authorized in Subsection D.

H. If any producer or handler that is duly assessed pursuant to the provisions of this Chapter fails to pay to the commissioner the amount so assessed on or before the date which is specified by the commissioner, the commissioner may add to such unpaid assessment an amount not exceeding ten percent of such unpaid assessment to defray the cost of enforcing the collection of such unpaid assessment.

I. The commissioner may require the persons that are assessed to deposit with him in advance the following amounts:

(1) An amount for necessary expenses.

(2) An amount which shall not exceed twenty-five percent of the assessment to cover the costs of advertising or sales promotion plans which are incurred prior to the receipt of sufficient funds from the assessment for such purpose.

J. The amount of any deposit which is required by the commissioner pursuant to Subsection I shall be based upon the estimated number of units to be marketed or handled by the person that is assessed, or upon any other uniform basis which the commissioner determines is reasonable and equitable.

K. At any time after the funds which are credited to the administrative account of the marketing order are sufficient to so warrant, or at the close of the marketing season, the sums deposited by any person shall be adjusted to the amount which is properly chargeable against such person pursuant to the assessment which was authorized.

L. Any marketing order may require a handler to deduct producer assessments from any money which is owed by such handler to such producer. Such assessments for and on behalf of any producer may be deducted by a handler from any money which is owed by such handler to such producer. Such producer assessment deductions are hereby declared to be trust funds held by the handler for the purposes of the marketing order concerned and shall be remitted timely, with assessment reports, to the commissioner.

M. The commissioner shall prescribe rules and regulations with respect to the assessment and collection of funds pursuant to the provisions of this Section.

N. All assessments, penalties, and other moneys received by the commissioner pursuant to the provisions of this Chapter shall be paid to the commissioner and shall be deposited in the state treasury to the credit of a revolving fund, one created for each marketing order under which it is collected and, except as provided in Subsection O of this Section, which funds shall be withdrawn from the state treasury upon warrant on the commissioner and shall be expended by the commissioner only for the necessary expenses which are incurred by the advisory board and which are approved by the commissioner with respect to each marketing order. No part of any such revolving fund shall revert to the general fund of this state.

O. Upon termination by the commissioner of any marketing order, any remaining balances which are not required by the commissioner to defray the expenses of such marketing order, shall be returned by the commissioner on a pro rata basis, to all persons from whom, or on whose behalf, such assessments were collected unless the commissioner finds that the amounts so returnable are so small as to make impractical the computation and remitting of such pro rata refund to such persons. If the commissioner makes such a finding, he may use the monies in such fund to defray the expenses which are incurred by him in the formulation, issuance, administration, or enforcement of any subsequent marketing order.

P. Any check or warrant which is drawn against the funds of any marketing order which remains unclaimed or uncashed for a period of six months from the date of issuance shall be canceled and the money retained for disbursement to the original payee or claimant upon satisfactory identification for a period of one year from the time the check or warrant is canceled. The money so retained, if not claimed within the period of one year, shall be credited to the then currently operating marketing order for the commodity under which the funds so retained were collected. If there is no marketing order then in effective operation for the commodity, the funds shall be credited to the unexpended balance, if any, of the last previous marketing order for the commodity. If there is no marketing order then in current operation, or no balance exists from any previous marketing order to which the funds may be credited, the funds so retained may be expended by the commissioner for the benefit of any marketing order established under the provision of this Chapter.

Q. Each marketing order or agreement shall be charged the amounts which are computed by the commissioner as required to reasonably provide for services to be rendered to such marketing orders by the department. Such amounts are subject to approval by the advisory board which is concerned, shall be included in each budget which recommended to and approved by the commissioner, pursuant to Subsections C and D of this Section, and shall be withdrawn as required by the commissioner and expended only for the necessary expenses which are incurred by the commissioner in the administration of this Chapter. Effective three years from implementation of any marketing order, the advisory board shall include in its budget any costs incurred by the department in the promotion and marketing of the products included in such marketing order.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3515 - Deposits by applicants for marketing order

§3515. Deposits by applicants for marketing order

A. Prior to the issuance of any marketing order by the commissioner, the commissioner may require the applicants for the issuance of the marketing order to deposit with him such amount as he may deem necessary to defray the expenses of preparing and making effective such marketing order. Such funds shall be received, deposited, and disbursed by the commissioner in accordance with the provisions which are set forth in R.S. 3:3514.

B. The commissioner shall reimburse the applicant, from any funds for necessary expenses which he has received pursuant to R.S. 3:3514, for any of the following:

(1) Any amount deposited with the commissioner by applicant pursuant to Subsection A.

(2) For any necessary expenses which are incurred by the applicant in preparing and in obtaining approval of the marketing order, upon receipt of a verified statement of such expenses which is approved by the commissioner.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3516 - Approval of marketing orders

§3516. Approval of marketing orders

A. No marketing order or major amendment to it, which directly affects producers, producer marketing, handlers or processors, shall be made effective by the commissioner unless and until the commissioner finds that it has been approved by producers, handlers or processors in a referendum among those affected. The commissioner may make the finding if the producers, handlers, or processors that cast ballots in the referendum in favor of the marketing order or amendment to it represent not less than sixty-five percent of the total number of producers, handlers, or processors that marketed, handled or processed not less than fifty-one percent of the total quantity of the commodity in the preceding marketing season or if the producers, handlers or processors who cast ballots in favor of the marketing order or major amendment to it represent not less than fifty-one percent of the total number of producers, handlers or processors that marketed, handled or processed not less than sixty-five percent of the total quantity of the commodity which was marketed, handled or processed in the preceding marketing season.

B. The commissioner shall establish a referendum period not to exceed thirty days. If the commissioner determines that the referendum period so established does not provide sufficient time for the balloting, he may extend the referendum period not more than fifteen additional days. At the close of the referendum period, the commissioner shall count and tabulate the ballots filed during the referendum period.

C. If from the tabulation the commissioner finds that the number of producers, handlers or processors that voted in favor of the marketing order or amendment to the marketing order are sufficient for him to find that producers, handlers, or processors have approved the marketing order or amendment, the commissioner may make the marketing order or amendment to the marketing order effective.

D. The commissioner may prescribe such additional procedures as may be necessary to conduct the referendum.

E. Any producer that sells a growing crop to be harvested and marketed by another person is entitled to vote in a referendum, if both of the following requirements are complied with:

(1) At the time of sale of such growing crop the producer retains the exclusive right so to assent or to so vote.

(2) The quantity of such growing crop can be determined to the satisfaction of the commissioner.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3517 - Major amendments to marketing order

§3517. Major amendments to marketing order

A. In making effective major amendments to a marketing order, the commissioner shall follow the same procedures which are prescribed in this Chapter for the institution of a marketing order.

B. For the purposes of this Chapter, a major amendment to a marketing order shall include but not be limited to an amendment which adds to or deletes from, a marketing order authority any of the following:

(1) Providing for the grade, size, or quality of a commodity, which may be prepared for market or marketed within this state.

(2) Providing for the grade, size, or quality of any commodity, which any handler may purchase or acquire from or handle on behalf of any and all producers of such commodity within this state during any particular growing season.

(3) Providing for the grade, size, or quality of any commodity, which any handler may process, distribute, or handle within this state during any particular growing season.

(4) Establishing uniform grading and inspection of any commodity and the establishment of grading standards of quality, condition, size, or pack of such commodity.

(5) Establishing plans for advertising and sales promotion of any commodity.

(6) Prohibiting unfair trade practices.

(7) Carrying out research studies in the production, processing, or distribution of any commodity.

(8) Increasing an assessment rate beyond the maximum rate which is authorized by the marketing order then in effect.

(9) Extending the application of the provisions of any marketing order to portions or uses of a commodity not previously subject to such provisions or to restrict the extension of the application of such provisions upon the producers or handlers of such portions or uses of any such commodity.

C. Modification of any provision of any marketing order in effect for the purpose of clarifying the meaning or application of such provision or modifying administrative procedures for carrying out such provision is not a major amendment of such marketing order.

D. The exercise by the commissioner of any regulatory authority which is authorized in a marketing order or marketing agreement is not a major amendment, but it is a seasonal marketing regulation.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3518 - Minor amendments to marketing orders

§3518. Minor amendments to marketing orders

A. The commissioner may make minor amendments to any marketing order upon the recommendation of not less than seventy-five percent of the producer members or handler members of the advisory board, or not less than seventy-five percent of each group if both are represented upon the advisory board.

B. The commissioner may require a public hearing upon minor amendments if in his opinion the substance of such minor amendments so warrant. The commissioner is not, however, required to submit minor amendments for written assent or referendum approval.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3519 - Termination or suspension

§3519. Termination or suspension

A. The commissioner shall suspend or terminate any marketing order, if he finds, after a public hearing held in accordance with the provisions of R.S. 3:3510, that such marketing order is contrary to, or does not tend to effectuate

the declared purposes or provisions of this Chapter.

B.(1) The commissioner shall terminate any marketing order if he finds that the termination of the marketing order is requested in writing, within a ninety-day period, by at least fifty-one percent of the producers that are directly affected that produce at least fifty-one percent of the volume of the product, or by at least fifty-one percent of the handlers that are directly affected that handle at least fifty-one percent of the volume of the product.

(2) The person or persons originating such a written request shall file a written notice with the commissioner in a manner that the date a request is initiated can be readily ascertained. Any such person may withdraw his name from such a written request until the time the request is presented to the commissioner.

(3) A request to terminate a marketing order shall be submitted to the commissioner by a petition signed by not less than the number of producers or handlers which produce or handle the volume of products specified in this Subsection. The signatures on the petition need not all be appended to one sheet of paper. Each person signing the petition shall add to his signature his place of business, giving his address.

(4) Before circulating a petition to terminate a marketing order, its proponent shall notify the commissioner of their intent to do so in order to ascertain the beginning date of the ninety-day period.

(5) After such notification to the commissioner, the petition may be circulated among the producers or handlers affected. The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this Subsection. Any person may withdraw his name from a petition to terminate any marketing order until the time the petition is presented to the commissioner.

C.(1) If at least twenty-five percent of the producers who are directly affected who produce at least twenty-five percent of the product request, within a ninety-day period, that such marketing order be submitted to approval, the commissioner shall hold a hearing on the question of the reapproval of such marketing order, and whether such reapproval shall be by assent or referendum.

(2) If the commissioner finds after the hearing that a substantial question exists as to whether such marketing order is contrary to, or does not effectuate the declared purposes or provisions of this Chapter, such marketing order shall be submitted for the reapproval of those producers and handlers that are directly affected, as provided in this Section within one hundred twenty days of the receipt of the original request.

(3) The person or persons originating such a request shall file a written notice with the commissioner in such a manner that the date such a request is initiated can be readily ascertained. Persons may withdraw their names from such a request until the time the request is presented to the commissioner.

(4) A request to hold a public hearing on a marketing order shall be submitted to the commissioner by a petition signed by not less than the number of producers or handlers which produce or handle the volume of products specified in this Section. The signatures to the petition need not all be appended to one sheet of paper. Each person signing the petition shall add to his signature his place of business, and address.

(5) Before circulating a petition to hold a public hearing on a marketing order, its proponents shall notify the commissioner of their intent to do so in order to ascertain the beginning date of the ninety-day period.

(6) After such notification to the commissioner, the petition may be circulated among the producers or handlers affected. The petition shall bear a copy of the notice of intention. Signatures shall be secured within the time limit specified in this Section. Any person may withdraw his name from a petition to hold a public hearing on any marketing order until the time the petition is presented to the commissioner.

D. If the commissioner finds that the marketing order is not reapproved pursuant to this Chapter, he shall declare such order terminated. An order shall be considered reapproved if it has been assented to or favored at a referendum in the same manner as is required for a new marketing order.

E. At any time the commissioner finds that a substantial number of persons that are directly affected by an order are in opposition to it, he shall hold a hearing on the question of the termination, suspension, amendment, or reapproval of such order, and shall, not more than sixty days after such hearing, terminate, suspend, or submit for amendment or reapproval such order, or make a finding that there is not sufficient opposition to the order to warrant any action.

F. A marketing order shall not be submitted for reapproval until one year after the original enactment, or within one year of any prior approval. However, if no provision is made in any marketing order for reapproval or for termination in less than five years, the commissioner shall at least once each five years hold a referendum.

G.(1) The commissioner may terminate, without a public hearing, any marketing order or marketing agreement which has been inoperative for three consecutive marketing seasons after giving notice of intent to terminate such marketing order or marketing agreement pursuant to Paragraph (2) of this Subsection.

(2) The notice shall be published in the Louisiana Register. Termination shall not become effective until five days after the date of such publication. The commissioner shall also issue at the time of such publication, a public notice to newspapers of general and statewide circulation concerning his intention to terminate such marketing order or marketing agreement.

H. No suspension or termination of any marketing order or marketing agreement pursuant to this Section shall become effective until the expiration of the marketing season then current.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3520 - Publication of notice

§3520. Publication of notice

A. Upon the issuance of any order which makes effective a marketing order, or any suspension, amendment, or termination of a marketing order, notice shall be published in the Louisiana Register. A marketing order, or any suspension, amendment, or termination of such shall not become effective until five days after the date of such publication. The commissioner shall also mail a copy of the notice to every person that is directly affected by the terms of such marketing order, suspension, amendment, or termination, whose name and address is on file in the office of the commissioner, and to every person that files in the office of the commissioner a written request for such notice.

B. This Section does not apply to the termination of any marketing agreement under R.S. 3:3519(G)(1) and (2).

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3521 - General rules and regulations

§3521. General rules and regulations

A. The commissioner may establish such general rules and regulations as may be necessary to facilitate the administration and enforcement of such marketing orders and agreements.

B. The provisions of R.S. 3:3520 relative to publication and time of taking effect are applicable to any such general rule and regulation which is established pursuant to this Section and applicable to marketing orders. Such notice shall be mailed to the advisory board for each marketing order or marketing agreement which is in active operation.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3522 - Administrative rules and regulations

§3522. Administrative rules and regulations

A. Upon recommendation of the advisory board which is concerned, the commissioner may establish administrative rules and regulations for each marketing order or marketing agreement as may be necessary.

B. Such rules and regulations may include, but shall not be limited to, any of the following:

(1) Methods for the purpose of explaining the provisions of such marketing order or agreement.

(2) Prescribing forms and procedures to be followed by producers and handlers that are directly affected by such marketing order or agreement.

(3) Providing information to producers and handlers that are subject to such marketing order or agreement.

(4) Other procedural and explanatory provisions to enable such producers and handlers better to understand the program and their obligations under it and thereby assist in obtaining cooperation and compliance.

C. The provisions of R.S. 3:3520 relative to publication, mailing of notice, and time of taking effect are applicable to any such administrative rules and regulations.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3523 - Seasonal marketing regulations

§3523. Seasonal marketing regulations

A. Upon recommendation of the advisory board which is concerned, the commissioner may issue and make effective seasonal marketing regulations if all of the following requirements are complied with:

(1) The marketing order or agreement concerned provides for the issuance of such seasonal marketing regulations and sets forth the limits within which such seasonal marketing regulations may be made effective by the commissioner.

(2) The commissioner finds that such seasonal marketing regulations are reasonable and proper and a practical means of carrying out the marketing provisions which are authorized in such marketing order or agreement.

B. Seasonal marketing regulations shall be applicable to a particular marketing order or agreement for the purpose of carrying into effect by administrative order the marketing regulatory authorizations of such marketing order or agreement as such authorizations may be applicable to, or required by, changing economic or marketing conditions and requirements during each marketing season in which such marketing order or agreement may operate.

C. Seasonal marketing regulations shall not extend beyond the marketing regulatory authorizations which are specified in the marketing order or agreement, or modify or change the language of such marketing order by adding to, or subtracting from, such marketing order or agreement any of the marketing regulatory authorizations which are classed in R.S. 3:3517 as major amendments, or modify the language of any marketing order or agreement for the purpose of clarification as provided in R.S. 3:3518 for minor amendments.

D. Notice of the issuance and the effective date of any such seasonal marketing regulations shall be given by the commissioner to all producers and handlers that are directly affected by any such regulations in the manner and within the time which is specified in the applicable marketing order or agreement, or as specified in the administrative rules and regulations which are made effective for such marketing order or agreement pursuant to R.S. 3:3522.

E. It is intended that the provisions of this Section be interpreted liberally so that the commissioner may carry out the marketing regulations and procedures authorized in this Section in a practical and effective manner.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3524 - Records

§3524. Records

A. The commissioner may require processors or distributors, that are subject to the provisions of any marketing order which is issued pursuant to this Chapter, to maintain books and records which reflect their operations under such marketing order, and to furnish him with such information as may be requested by him which relate to operations under such marketing order, and to permit the inspection by the commissioner of such portions of such books and records as relate to operations under such marketing order.

B. Such information shall be confidential and shall not be disclosed to any other person except to an attorney who is employed to give legal advice upon it, or by court order.

C. The commissioner may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind.

D. A person shall not be excused from such hearing or from producing documentary evidence, before the commissioner in obedience to the subpoena of the commissioner on the ground, or for the reason, that the testimony or evidence, documentary, or otherwise, which is required of him may tend to incriminate him or subject him to a penalty or forfeiture. A person shall not be prosecuted or subjected to any penalty or forfeiture for any transaction, matter, or thing concerning which he may be so required to testify during such hearing, or produce evidence, documentary or otherwise, before the commissioner in obedience to a subpoena which is issued by him. A person testifying is not, however, exempt from prosecution and punishment for perjury committed in so testifying.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3525 - Actions and penalties

§3525. Actions and penalties

A. Any action for any penalty or fine shall be commenced within three years from the date of the alleged violation.

B. The penalties prescribed by this Section apply in instances of any violation of any provision of this Chapter, any marketing order, or any regulation, or rule and regulation, which is issued by the commissioner.

C. Any person that violates any provision of this Chapter, or any marketing order, or that violates any rule, or regulation which is issued by the commissioner for such marketing order, is liable for a civil penalty in an amount not to exceed a sum of one hundred dollars for each and every violation.

D. It shall be a violation of this Chapter for any person not under the jurisdiction of such marketing order to use any identifying designation of grade, quality, or condition authorized by such order.

E. It is a violation for any person to furnish a false report, which is required by the commissioner or any marketing order provisions.

F. It is a violation for any person that is engaged in the handling, processing, or wholesale, or retail trade of the commodity, to fail to furnish to the commissioner information concerning the name and address of the persons from whom he has received any commodity which is regulated by a marketing order and the quantity of such commodity.

G. It is a violation for any handler to receive, handle, or have in his possession any commodity which is regulated by a marketing order that the handler knows is being marketed by the producer without complying with the provisions of such marketing order.

H. The commissioner shall, upon complaint of any interested party which charges any violation of any provision of any marketing order which is issued, immediately call an administrative hearing to consider the charges in such complaint.

I. The commissioner or his legal counsel shall thereupon bring an appropriate action in a court of competent jurisdiction in this state, if, after examination of the complaint and evidence he believes that a violation has occurred.

J. The commissioner shall notify all persons named as respondents in verified complaint by mail ten days before such hearing.

K. The hearing shall be held at a location designated by the commissioner.

L. The commissioner shall hear the parties to the complaint and shall enter his findings which are based upon the facts that are established at such hearing. If the commissioner finds that no violation has occurred, he shall dismiss such complaint and notify the parties involved.

M.(1) If the commissioner finds that a violation has occurred, he shall notify the parties involved. The commissioner may refer the matter to the attorney general for further investigation.

(2) Upon their refusal or failure to comply, or if he finds that the facts or circumstances warrant immediate prosecution, he shall file a complaint with the attorney general or any district attorney which requests that such officer commence any action which is authorized against such respondent.

N. The attorney general shall bring an action in the appropriate district court of this state for civil penalties or for injunctive relief, including specific performance of any obligation which is imposed by any marketing order against any person in violation of any marketing order issued by the commissioner.

O. If it appears to the court upon any application for a temporary restraining order, or upon the hearing of any order to show cause why a preliminary injunction should not be issued, or upon the hearing of any motion for a preliminary injunction, or if the court shall find, in any such action, that any defendant is violating, or has violated, any provision of this Chapter, any marketing order, or any regulation, or rule and regulation, the court shall enjoin the defendant from committing further violations and may compel specific performance of any obligation imposed by a marketing order or any regulation which is issued by the commissioner pursuant to this Chapter.

P. In any suit brought by the attorney general to enforce any provision of this Chapter, any marketing order, or any regulation which is issued by the commissioner, the judgment, if in favor of the state, shall provide that the defendant pay to the commissioner the costs which were incurred by the commissioner and by the advisory board concerned with the administration of such marketing order in the prosecution of such action. Any money which is recovered shall be deposited in accordance with R.S. 3:3514.

Q. Any such action may commence either in the parish where defendant resides or where any act which is complained of occurred.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3526 - Inspection; notice of noncompliance; disposition

§3526. Inspection; notice of noncompliance; disposition

A. Except as otherwise provided in this Section, any authorized inspector, in the discharge of his duties, if he has reason to believe that a lot or any commodity subject to a marketing order is not in compliance with the requirements of such marketing order or agreement may hold such lot for a reasonable period of time sufficient for an authorized inspection whether such lot complies with such marketing requirements, but in any event not to exceed twenty-four hours in the case of perishables or seventy-two hours in the case of nonperishables.

B. Following inspection, such inspector may affix to any lot which is determined to be in noncompliance, an official notice which warns that the lot is held and states the reasons why it is held. It is unlawful for any person, except an authorized inspector or enforcing officer, to detach, alter, deface, or destroy any such official notice so affixed to any such lot, or to remove or dispose of such lot in any manner or under conditions other than as prescribed in such notice of noncompliance except upon written permission of an authorized enforcing officer.

C. The commissioner, or the authorized person by whom such lot is being held, shall serve the person in possession of the lot with a notice of noncompliance. Such notice shall be served in person or by mail to the last known address of such person that is in possession. The person in possession shall notify the owner of the lot, or every other person that has an interest in it, of the serving of such notice of noncompliance.

D. The notice of noncompliance shall include all of the following:

(1) A description of the lot.

(2) The place where and the reasons for which the lot is held.

(3) A citation of the applicable marketing order or agreement and any section of it upon which the notice of noncompliance is based.

E. The owner of the lot shall have in the case of a perishable commodity not to exceed forty-eight hours and in the case of a nonperishable commodity not to exceed seventy-two hours from the time of serving of such notice of noncompliance for reconditioning or for the correction of the deficiencies which are noted in the notice of noncompliance. If such lot is reconditioned or the deficiencies are corrected, the enforcing officer shall remove the warning tags and release the lot for marketing or may, with the consent of the owner of such lot, divert the lot to other lawful uses or destroy it.

F. If the owner of the lot fails or refuses to give such consent, or if the lot has not been reconditioned or the deficiencies otherwise corrected so as to bring it into compliance within the time which is specified in the notice, the enforcing officer shall proceed as provided in Subsection I.

G. The enforcing officer may file a verified petition in any appropriate district court of this state requesting permission to divert such lot to any other available lawful use or to destroy such lot. Such verified petition shall show all of the following:

(1) The condition of the lot.

(2) That the lot is situated within the territorial jurisdiction of the court in which the petition is being filed.

(3) That the lot is held and that the notice of noncompliance has been served as provided in Subsection E.

(4) That the lot has not been reconditioned as required.

(5) The name and address of the owner and the person in possession of the lot.

(6) That the owner has refused permission to divert or to destroy the lot.

H.(1) Upon the filing of the verified petition, the court may issue an order to show cause returnable in five days after service upon the owner why the lot shall not be reconditioned or the deficiencies corrected or why the lot shall not be diverted to other lawful uses or destroyed.

(2) The owner of the lot may, prior to the date when the order to show cause is returnable, either recondition or correct the deficiencies in the lot so as to bring it into compliance, or may file at or before the hearing on the order an answer with the court stating why the lot should not be reconditioned or the deficiencies corrected so as to bring it into compliance, or showing why it should not be diverted to other lawful uses or destroyed.

I. If after the five day period the owner of the lot has failed to comply, the court may enter judgment as to the proper disposal of such lot, other than the lot being released into the regular channels of trade.

J. Disposal of any lot or portion of any lot, whether such disposal be by arrangement with an enforcement officer or by court order, does not waive any of the penalty provisions of this Part.

Added by Acts 1978, No. 500, §1; Acts 2009, No. 24, §8J, eff. June 12, 2009.



RS 3:3531 - Definitions

CHAPTER 21-B. LOUISIANA RICE PROMOTION BOARD

§3531. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Commissioner" means the Commissioner of Agriculture for the state of Louisiana.

(2) "Board" means the Louisiana Rice Promotion Board.

(3) "Producer" means any person who receives a share in the proceeds from the sale of rice produced in this state.

(4) "Rice" means all marketable green and dry rough "paddy" rice produced within the state of Louisiana for milling, seed or other commercial purposes.

(5) "Hundredweight" means one hundred pounds, excluding tare.

(6) "Miller" means any person engaged within or without the state in the operation of milling rice.

(7) "Handler" means any person engaged in the business of handling rice.

(8) "Person" means an individual, partnership, firm, corporation, association or other business unit.

(9) "Fiscal year" means July first through June thirtieth of the following year.

(10) "CCC" means the Commodity Credit Corporation.

(11) "Buyer" means any person who purchases rice at the first point of sale only.

(12) "Collection" means collecting and refunding the assessments.

(13) "Louisiana Rice Council" means the Louisiana section of the Rice Council for Market Development.

Added by Acts 1972, No. 104, §1; Acts 1991, No. 98, §1, eff. July 1, 1991; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3532 - Purpose

§3532. Purpose

The purpose of this Chapter is to promote the growth and development of the rice industry in Louisiana by promotion of rice, thereby promoting the general welfare of the people of this state.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3533 - Creation and organization

§3533. Creation and organization

A. The Louisiana Rice Promotion Board is hereby created, with its domicile in Crowley, Louisiana.

B. The board shall be composed of eleven members appointed by the governor. Each member shall be subject to Senate confirmation, except the commissioner or his designee. Members shall serve for four-year terms which shall begin on the fifteenth day of August of 2014 and each four years thereafter. The board shall be composed of the following members:

(1) Six members appointed from a list of twelve persons nominated by the Louisiana Rice Council.

(2) One member appointed from a list of three persons nominated by the Louisiana Rice Growers Association.

(3) One member appointed from a list of three persons nominated by the American Rice Growers Cooperative Association.

(4) One member appointed from a list of three persons nominated by the Louisiana Farm Bureau Federation, Inc.

(5) One member appointed from a list of three persons nominated by the Louisiana Independent Rice Producers Association.

(6) The commissioner of agriculture or his designee.

C. Not less than thirty days prior to the fifteenth day of August in 2014 and every four years thereafter, the Louisiana Rice Council, the Louisiana Rice Growers Association, the American Rice Growers Cooperative Association, the Louisiana Farm Bureau Federation, and the Louisiana Independent Rice Producers Association shall each submit the names of their nominees, all of whom shall be rice producers, to the governor, who shall appoint the required number of board members from each set of nominees. In the event that the governor fails to appoint the members of the board in accordance with this Section, the current members shall continue to serve until their successors are appointed.

D. Any vacancy on the board by reason of death, removal, resignation, or disqualification of a member or for any other cause shall be filled by appointment of the chairman for the remainder of the term.

E. The members of the board shall meet and organize immediately after their appointment and shall elect a chairman, vice chairman, and secretary-treasurer from the membership of the board. The duties of the officers shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government and the administration of the affairs of the board and shall have the following duties, functions, and authorizations in addition to and in conjunction with the aforenamed:

(1) To make recommendations and to advise the commissioner concerning rules and regulations relating to the administration of the collection of the assessments.

(2) To enter into contracts for rice promotion with rice promotion and other organizations relating to the production, handling, marketing, and utilization of rice, which rice promotion organizations may include nonprofit organizations of which members of the board are members.

(3) To keep minutes, books, and records which will clearly reflect all of its meetings, acts and transactions. The minutes, books, and records at all times shall be subject to examination by any rice producer on whom an assessment has been collected.

(4) To publicize the actions of the board in the news media serving the rice areas of Louisiana.

(5) To investigate and cause prosecution to be instituted for violation of the provisions of this Chapter.

F. Repealed by Acts 2014, No. 216, §2.

Added by Acts 1972, No. 104, §1; Amended by Acts 1977, No. 119, §1; Acts 1980, No. 353, §1; Acts 1988, No. 577, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 216, §§1, 2.



RS 3:3534 - Levy of assessment; collection and enforcement; records; refunds; transfer of funds

§3534. Levy of assessment; collection and enforcement; records; refunds; transfer of funds

A. Levy of assessment.

(1) There is hereby levied an assessment at the rate of three cents per hundredweight, or the equivalent thereof, of dry rough "paddy" rice produced in this state and a rate of two and seventy one-hundredths cents per hundredweight, or the equivalent thereof, on rice produced in this state and sold on a "green weight" basis.

(2) The obligation to pay the assessment shall apply to the producer for all rice marketed by him. To facilitate collection, this assessment shall be deducted by each miller or handler from the amount paid the producer at the first point of sale only, whether within or outside the state.

(3) Rice which was purchased by a handler on a "green weight" basis for resale and on which the assessment has been collected from producers must be accompanied by a certificate showing the amount of assessments deducted when resale is made to a miller by the handler.

(4) Assessments on seed rice shall be due at the time such rice is marketed as seed and shall be collected from the handler performing the cleaning. Such handler shall add such assessment to any amount charged to the producer or other person for whom such cleaning service is performed.

(5) Assessments on rice put under loan to the Commodity Credit Corporation or purchased by the Commodity Credit Corporation and delivered to it shall be payable when such rice is placed under loan or is purchased.

(6) The Commodity Credit Corporation may require deduction and payment of the assessment from the loan proceeds or from the purchase price on behalf of the producer.

(7) Assessments on rice put under loan to the Commodity Credit Corporation and redeemed by the producer prior to the takeover date, if already paid by having been deducted from the loan proceeds, shall not be deducted by each miller or handler from the amount paid the producer at the first point of sale as provided in this Section; otherwise, the assessment shall be deducted.

B. Repealed by Acts 2014, No. 216, §2.

C, D. Repealed by Acts 1991, No. 98, §2, eff. July 1, 1991.

E. Collection and enforcement. The assessment levied by this Chapter shall be collected by the commissioner. On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only. On rice put under loan or purchased by the Commodity Credit Corporation and delivered to the Commodity Credit Corporation, collection shall be from the producer, or from the Commodity Credit Corporation on the producer's behalf. On seed rice, collection shall be from the handler performing the cleaning.

F. Records. Every buyer shall keep a complete and accurate record of all rice purchased by him. Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe. The records shall be preserved by the buyer for a period of two years and shall be offered for inspection at any time upon oral or written demand by the commissioner or his duly authorized representative or agent thereof. Every buyer, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment levied in this Chapter. The commissioner shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of rice from which assessments were collected or to be collected and examine or cause to be examined by such agent any books, papers and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this Chapter.

G. Refunds.

(1) Any rice producer may request and receive a refund of the amount deducted from his share of the proceeds from the sale of his rice provided he makes a written application with the commissioner within thirty days from the date of sale supported by copies of sales slips signed by the producer and provided further that the application is filed before the annual accounting is made and the funds paid to the board.

(2) The refund shall be paid to the producer no later than sixty days after the commissioner receives the producer's application for a refund.

(3) Any repeal of the refund provided in this Subsection shall require two-thirds vote of the legislature.

H. Transfer of funds.

(1) The commissioner of agriculture shall monthly pay over to the Louisiana Rice Promotion Board the funds collected less the actual cost of administering and collecting the assessment levied herein up to but not to exceed two percent of the gross amount collected.

(2) The annual settlement to the Louisiana Rice Promotion Board shall be made as of the first day of July of each year and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessment.

I. Repealed by Acts 2014, No. 216, §2.

Added by Acts 1972, No. 104, §1; Amended by Acts 1980, No. 353, §2; Acts 1988, No. 335, §1; Acts 1991, No. 98, §§1 and 2, eff. July 1, 1991; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 216, §§1, 2.



RS 3:3535 - Failure to pay assessment; penalty

§3535. Failure to pay assessment; penalty

A. Any buyer who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner the amount of the assessment plus a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or such assessment became due. The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B. The commissioner shall collect the penalties levied herein, together with the delinquent assessments, by any of the following methods:

(1) By voluntary payment by the person liable;

(2) By legal proceedings instituted in a court of competent jurisdiction;

(3) By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of rice until the delinquent assessment and/or penalties are paid.

C. Any person required to pay the assessments provided for in this Chapter who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for the assessment herein imposed, or who shall hinder or in any way delay or prevent such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment not to exceed six months, or both.

D. Whoever violates any provisions of this Chapter or any rule or regulation of the board pursuant to the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3536 - Limitation of liability of members of board

§3536. Limitation of liability of members of board

The members and alternate members of the board shall not be responsible individually in any way whatsoever to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. No such person shall be held responsible individually for any act or omission of any other member of the board. The liability of the board shall be several and not joint and no member or alternate member shall be liable for the default of any other member or alternate member.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009.



RS 3:3537 - Use of funds

§3537. Use of funds

A. After deduction from the proceeds of the assessment, the expenses of collection and administration, the board shall dedicate the balance to rice promotion. The board shall have the discretion as to what organizations and agencies to expend monies for such purposes. Use of these funds may be applied within or outside of the state of Louisiana, including regional, national, and international applications.

B. Board members, and any committees of the board on which they serve, may be reimbursed for allowable expenses necessarily incurred by them in the performance of their duties, but no member shall receive a salary or per diem for the performance of his duties.

Added by Acts 1972, No. 104, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009; Acts 2014, No. 216, §1.



RS 3:3538 - National and international policy

§3538. National and international policy

A. The Louisiana Legislature hereby finds and declares that the factors which affect the ability of Louisiana rice farmers to market their crop are established by national and international forces in the world market. The Louisiana Legislature further finds and declares that the expenditure of funds by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers is the expenditure of funds for a public purpose.

B. The board is hereby authorized to expend a portion of the funds received and administered by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers.

C. The amount of funds expended by the board in each fiscal year for the purposes authorized in this Section shall not exceed five percent of the budget of the board for that fiscal year.

D. The board shall not expend any funds for the purpose of influencing any legislative action on the state level.

Added by Acts 1988, No. 278, §1; Acts 2009, No. 24, §8H, eff. June 12, 2009.



RS 3:3541 - Terms defined

CHAPTER 21-C. LOUISIANA RICE RESEARCH BOARD

§3541. Terms defined

As used in this Chapter, the terms defined in this Section shall have the meanings herein given to them, except where the context expressly indicates otherwise:

(1) "Commissioner" means the commissioner of agriculture for the state of Louisiana.

(2) "Board" means the Louisiana Rice Research Board.

(3) "Producer" means any person who receives a share of the proceeds from the sale of rice produced in this state.

(4) "Rice" means all marketable green and rough "paddy" rice produced within the State of Louisiana for milling, seed or other commercial purposes.

(5) "Hundredweight" means one hundred pounds, excluding tare.

(6) "Miller" means any person engaged within or without the state in the operation of milling rice.

(7) "Handler" means any person engaged in the business of handling rice.

(8) "Person" means an individual, partnership, firm, corporation, association or other business unit.

(9) "Fiscal Year" means July 1 through June 30 of the following year.

(10) "CCC" means the Commodity Credit Corporation.

(11) "Buyer" means any person who purchases rice at the first point of sale only.

(12) "Collection" means collecting and refunding the assessments.

(13) "Producer Administrative Area" means that area as stated in the ASCS Regulations, Part 730.62(b)-(11).

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3542 - Purpose

§3542. Purpose

The purpose of this Chapter is to promote the growth and development of the rice industry in Louisiana by expanded research of rice, thereby promoting the general welfare of the people of this state.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3543 - Louisiana Rice Research Board; creation and organization

§3543. Louisiana Rice Research Board; creation and organization

A. The Louisiana Rice Research Board is hereby created with its domicile in Crowley, Louisiana.

B. The board shall be composed of fifteen members appointed by the governor. Each member shall be a rice producer and be subject to Senate confirmation, except the commissioner or his designee. Members shall serve for four-year terms which shall begin on the fifteenth day of August in 2014 and each four years thereafter. The board shall consist of the following members:

(1) Six members appointed from a list of ten persons nominated by the Louisiana Farm Bureau Federation, Inc.

(2) Five members appointed from a list of eight persons nominated by the Louisiana Rice Growers Association.

(3) Two members appointed from a list of four persons nominated by the American Rice Growers Cooperative Association.

(4) One member appointed from a list of three persons nominated by the Louisiana Independent Rice Growers Association.

(5) The commissioner of agriculture or his designee.

C. Not less than thirty days prior to August 15, 2014, and every four years thereafter, the Louisiana Farm Bureau Federation, Inc., the Louisiana Rice Growers Association, the American Rice Growers Cooperative Association, and the Louisiana Independent Rice Producers Association each shall submit the names of their nominees, all of whom shall be rice producers, to the governor who shall appoint the required number of board members from each set of nominees. In the event that the governor fails to appoint the members of the board in accordance with this Section, the current members shall continue to serve until their replacements are appointed. Board members shall be eligible to succeed themselves on the board if they meet the prescribed qualifications and are reappointed by the governor.

D. The members of the board shall meet and organize immediately after their appointment and shall elect a chairman, vice chairman, and secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government and the administration of the affairs of the board and shall have the following duties, functions, and authorizations in addition to and in conjunction with the aforenamed:

(1) To make recommendations and to advise the commissioner concerning rules and regulations relating to the administration of the collection of the assessments.

(2) To receive the funds from the state treasury in accordance with the provisions of this Chapter.

(3) To expend funds collected for rice research and to enter into contracts with rice research organizations and agencies relating to the production, handling, marketing, or utilization of rice for the purposes of research.

(4) To keep minutes, books, and records which will clearly reflect all of its meetings, acts, and transactions. The minutes, books, and records shall at all times be subject to examination by any rice producer on whom an assessment has been collected.

(5) To publicize the actions of the board in the news media serving the rice areas of Louisiana.

E. Repealed by Acts 2014, No. 345, §2.

Added by Acts 1972, No. 105, §1; Amended by Acts 1977, No. 118, §1; Acts 1986, No. 927, §1; Acts 1988, No. 586, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 345, §§1, 2.



RS 3:3544 - Levy of assessment; collection; enforcement; transfer of funds

§3544. Levy of assessment; collection; enforcement; transfer of funds

A. Levy of assessment.

(1) There is imposed and levied an assessment at the rate of three cents per hundredweight, or the equivalent thereof, of dry rough "paddy" rice produced in this state.

(2) For rice sold on a "green weight" basis, a reduction of ten percent will be allowed for weight loss in computing the assessment.

(3) The obligation to pay the assessment shall apply to the producer for all rice marketed by him. To facilitate collection, this assessment is to be deducted by each miller or handler from the amount paid the producer at the first point of sale only, whether within or outside the state.

(4) Rice which was purchased by a handler on a "green weight" basis for resale and on which the assessment has been collected from producers must be accompanied by a certificate showing the amount of assessments deducted when resale is made to a miller by the handler.

(5) Assessments on seed rice shall be due at the time such rice is marketed as seed and shall be collected from the handler performing the cleaning. Such handler shall add such assessment to any amount charged to the producer or other person for whom such cleaning service is performed.

(6) Assessments on rice put under loan to the Commodity Credit Corporation or purchased by the Commodity Credit Corporation and delivered to it shall be payable when such rice is placed under loan or is purchased.

(7) The Commodity Credit Corporation may require deduction and payment of the assessment from the loan proceeds or from the purchase price on behalf of the producer.

(8) Assessments on rice put under loan to the Commodity Credit Corporation and redeemed by the producer prior to the takeover date, if already paid by having been deducted from the loan proceeds, shall not be deducted by each miller or handler from the amount paid the producer at the first point of sale as provided in this Section; otherwise, the assessment shall be deducted.

(9) The assessment imposed by this Subsection shall be effective for a period of five crop years.

(10) Repealed by Acts 2014, No. 345, §2.

B. Repealed by Acts 2014, No. 345, §2.

C. Collection and Enforcement. The assessment imposed and levied by this Chapter shall be collected by the commissioner. On rice sold by the producer, collection shall be from the buyer of the rice at the first point of sale only. On rice put under loan and delivered to the CCC, collection shall be from the producer, or from the CCC on the producer's behalf. On seed rice, collection shall be from the handler performing the cleaning.

D. Records. Every buyer, miller, or handler shall keep a complete and accurate record of all rice purchased, milled, or handled by him. Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe. The records shall be preserved by said buyer for a period of two years and shall be offered for inspection at any time upon oral or written demand by the commissioner or his duly authorized representative or agent thereof. Every buyer, miller, or handler, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this Chapter. The commissioner shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer, miller, or handler of rice from which assessments were collected or to be collected and examine or cause to be examined by such agent any books, papers, and records which deal in any way with the payment of the assessment or enforcement of the provision of this Chapter.

E. Refunds.

(1) Any rice producer may request and receive a refund of the amount deducted from his share of the proceeds from the sale of his rice provided he makes a written application with the commissioner within thirty days from the date of sale supported by copies of weight or settlement sheets by the buyer and provided further that the application is filed before the annual accounting is made and the funds paid to the board.

(2) The refund shall be paid to the producer no later than sixty days after the commissioner receives the producer's application for a refund.

(3) Any repeal of the refund provided in this Subsection shall require a two-thirds vote of the legislature.

F. Transfer of funds.

(1) The proceeds of the assessment collected by the commissioner shall be deposited with the state treasurer in a special fund to be established by the state treasurer for the Louisiana Rice Research Board, to the credit of the Louisiana Rice Research Board.

(2) The commissioner shall join with the secretary-treasurer of the board in signing a warrant to have the net proceeds from the assessment paid to the board.

(3) The commissioner of agriculture shall monthly pay over to the Louisiana Rice Research Board the funds collected less the actual cost of administering and collecting the assessment levied pursuant to this Section up to but not to exceed two percent of the gross amount collected.

(4) The monthly settlement to the Louisiana Rice Research Board shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessment.

G. Repealed by Acts 1991, No. 98, §2, eff. July 1, 1991.

H. Additional assessments.

(1) In addition to all other assessments levied pursuant to this Section there is hereby levied an assessment at a rate of two cents per hundredweight, or the equivalent thereof, on dry rough "paddy" rice produced in this state.

(2) The assessment shall be reduced ten percent for rice sold on a "green weight" basis.

(3) Each producer shall pay the assessment on all rice marketed by the producer.

(4) This assessment shall be deducted and collected in the same manner as the other assessments provided for in this Section.

(5) Repealed by Acts 2014, No. 345, §2.

Added by Acts 1972, No. 105, §1; Amended by Acts 1981, No. 4, §1, eff. June 3, 1981; Acts 1988, No. 335, §1; Acts 1991, No. 98, §§1 and 2, eff. July 1, 1991; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3; Acts 2014, No. 345, §§1, 2.



RS 3:3545 - Failure to pay assessment: penalty

§3545. Failure to pay assessment: penalty

A. Any buyer, miller or handler who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or such assessment became due. The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B. The commissioner shall collect the penalties levied herein, together with the delinquent assessments, by any of the following methods:

(1) By voluntary payment by the person liable

(2) By legal proceedings instituted in a court of competent jurisdiction

(3) By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of rice until the delinquent assessment and/or penalties are paid.

C. Any person required to pay the assessments provided for in this Chapter who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for the assessment herein imposed, or who shall hinder or in any way delay or prevent such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment not to exceed six months, or both.

D. Whoever violates any other provisions of this Chapter or any rule or regulation of the board pursuant to the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3546 - Limitation of liability of members of the board

§3546. Limitation of liability of members of the board

The members of the Louisiana Rice Research Board shall not be responsible individually in any way whatsoever to any producer or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, except for their own individual acts of dishonesty or crime. No such person shall be held responsible individually for any act or omission of any other member of the board. The liability of the board shall be several and not joint and no member shall be liable for the default of any other member.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009.



RS 3:3547 - Use of funds

§3547. Use of funds

A. The board shall dedicate, after deducting for administrative expenses, the amounts determined needed for rice research. The board shall have authority to contract for services in order to accomplish the purpose for which it is created. Use of these funds may be applied within or outside the state of Louisiana, including regional, national and international applications as long as the research will benefit Louisiana rice producers.

B. Board members, and any committees of the board on which they serve, may be reimbursed for allowable expenses necessarily incurred by them in the performance of their duties. But no such member shall receive a salary or per diem for the performance of such duties.

Added by Acts 1972, No. 105, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009; Acts 2014, No. 345, §1.



RS 3:3548 - National and international policy

§3548. National and international policy

A. The Louisiana Legislature hereby finds and declares that the factors which affect the ability of Louisiana rice farmers to market their crop are established by national and international forces in the world market. The Louisiana Legislature further finds and declares that the expenditure of funds by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers is the expenditure of funds for a public purpose.

B. The board is hereby authorized to expend a portion of the funds received and administered by the board for the purpose of influencing the development and implementation of national and international policy affecting the marketing of rice produced by Louisiana farmers.

C. The amount of funds expended by the board in each fiscal year for the purposes authorized in this Section shall not exceed five percent of the budget of the board for that fiscal year.

D. The board shall not expend any funds for the purpose of influencing any legislative action on the state level.

Added by Acts 1988, No. 278, §1; Acts 2009, No. 24, §8I, eff. June 12, 2009.



RS 3:3551 - Purposes

CHAPTER 21-D. LOUISIANA SOYBEAN AND GRAIN RESEARCH

AND PROMOTION BOARD

§3551. Purposes

The purpose of this Chapter is to promote the growth and development of the soybean, wheat, corn, and grain sorghum industries in Louisiana by research and advertisement, thereby promoting the general welfare of the people of this state.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3552 - Louisiana Soybean and Grain Research and Promotion Board; creation and organization

§3552. Louisiana Soybean and Grain Research and Promotion Board; creation and organization

A. The Louisiana Soybean and Grain Research and Promotion Board is created with its domicile at Baton Rouge, Louisiana. The board shall be composed of twelve producer members to be appointed by the governor to serve terms concurrent with the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. Eight members of the board shall be practical producers of soybeans in the state of Louisiana and four members shall be practical producers of wheat, corn, or grain sorghum. The Louisiana Farm Bureau Federation, Inc., shall submit the names of eight practical soybean producers to the governor, and he shall appoint five persons from the nominees to serve on the board. The Louisiana Soybean Association shall submit the names of five practical soybean producers to the governor, and he shall appoint three members from the nominees to serve on the board. The Louisiana Farm Bureau Federation, Inc., shall submit the names of three persons who produce wheat, corn, or grain sorghum to the governor and he shall appoint two persons from these nominees to serve on the board. The Louisiana Cotton and Grain Association shall submit the names of three persons who produce wheat, corn, or grain sorghum to the governor and he shall appoint two persons from these nominees to serve on the board. Every fourth year the aforenamed organizations shall submit the names of nominees to the governor and succeeding boards shall be appointed by the governor in the same manner, giving equal representation to each organization in the appointment of the eight members who are practical soybean producers.

B. The members of the board shall meet and organize immediately after their appointment, and shall elect a chairman, vice chairman and a secretary-treasurer from the membership of the board, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The board may establish rules and regulations for its own government, and the administration of the affairs of the board. The board may disqualify any appointed member for cause, including excessive absences from board meetings. If any board member is so disqualified, the vacancy shall be filled by appointment of the chairman from a list of two names submitted by the nominating authority for the remainder of the term.

C. The commissioner of agriculture shall serve as an ex officio member of the board.

D. The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1980, No. 44, §1, eff. June 9, 1980; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1989, No. 59, §1; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2011, No. 207, §11.



RS 3:3553 - Levy of assessment; collection; enforcement; refund

§3553. Levy of assessment; collection; enforcement; refund

A. There is imposed and levied an assessment at the rate of one cent per bushel on all soybeans grown within the state, this assessment to be deducted from the amount paid the producer at the first point of sale, whether within or without the state.

B.(1) There is imposed and levied an assessment at the rate of one-half cent per bushel on all wheat, corn, and grain sorghum grown within the state.

(2) No assessment for grain sorghum shall be imposed and levied in accordance with this Subsection while a national assessment for grain sorghum established pursuant to 7 CFR 1221 remains in effect. The assessment on grain sorghum shall be imposed and levied in accordance with this Subsection upon the suspension or termination of the national assessment for grain sorghum established pursuant to 7 CFR 1221.

C. The assessments imposed and levied by this Chapter shall be collected by the commissioner of agriculture from the buyer of soybeans or the wheat, corn, or grain sorghum at the first point of sale. Every buyer shall keep a complete and accurate record of all soybeans, wheat, corn, or grain sorghum handled by him. Such records shall be in such form and contain such other information as the board shall by rule or regulation prescribe. The records shall be preserved by the buyer for a period of one year and shall be offered for inspection at any time upon oral or written demand by the commissioner or any duly authorized agent or representative of the commissioner. Every buyer, at such time or times as the commissioner may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this Chapter. The commissioner of agriculture shall have the power to cause any duly authorized agent or representative to enter upon the premises of any buyer of soybeans, wheat, corn, or grain sorghum and examine or cause to be examined by such agent any books, papers, and records which deal in any way with respect to the payment of the assessment or enforcement of the provisions of this Chapter.

D. The commissioner of agriculture shall quarterly pay over to the Louisiana Soybean and Grain Research and Promotion Board the funds collected less the actual cost of administering and collecting any assessment levied herein up to but not to exceed three percent of the gross amount collected. The quarterly settlement to the Louisiana Soybean and Grain Research and Promotion Board shall be made on or before the fifteenth day of the succeeding quarter and shall be accompanied by a complete audit of all funds collected and disbursed, and costs actually incurred in the collection and administration of the assessments.

E. Any producer whose commodities are subject to an assessment levied under this Chapter may request and receive a refund of the amount deducted from the sale of his commodities provided he makes a written application with the commissioner within thirty days from date of sale supported by copies of sales slips signed by the purchaser, and provided further that the application is filed before the quarterly accounting is made and the funds paid to the Louisiana Soybean and Grain Research and Promotion Board.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1972, No. 38, §1; Acts 1980, No. 44, §1, eff. June 9, 1980; Acts 1985, No. 390, §1, eff. July 10, 1985; H.C.R. No. 159, 2008 R.S., eff. July 1, 2008; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 25, §1, eff. July 1, 2010; Acts 2010, No. 861, §3; Acts 2014, No. 205, §1.

NOTE: See Acts 1985, No. 390, §§3, 4.



RS 3:3554 - Failure to pay assessment; penalty

§3554. Failure to pay assessment; penalty

A. Any buyer who fails to file a report or to pay any assessment within the required time by the commissioner shall forfeit to the commissioner a penalty of five percent of the assessment determined to be due, plus one percent of such amount for each month of delay or fraction thereof after the first month after such report was required to be filed or the assessment became due. The penalty shall be paid to the commissioner and shall be disposed of by him in the same manner as funds derived from the payment of the assessment imposed herein.

B. The commissioner of agriculture shall collect the penalties levied herein, together with any delinquent assessment, by any or all of the following methods:

(1) By voluntary payment by the person liable.

(2) By legal proceedings instituted in a court of competent jurisdiction.

(3) By injunctive relief to enjoin any buyer owing such assessment and/or penalties from operating his business or engaging in business as a buyer of soybeans, wheat, corn, or grain sorghum until the delinquent assessment and/or penalties are paid.

C. Any person required to pay any assessment provided for in this Chapter who refuses to allow full inspection of the premises, or any books, records, or other documents relating to the liability of such person for any assessment herein imposed, or who hinders or in any way delays or prevents such inspection, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or by imprisonment not to exceed six months, or both.

D. Whoever violates any other provision of this Chapter or any rule or regulation of the Louisiana Soybean and Grain Research and Promotion Board pursuant to the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days, or both.

Added by Acts 1968, Ex.Sess., No. 45, §1. Amended by Acts 1972, No. 38, §2; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3555 - Exclusion from coverage of Chapter

§3555. Exclusion from coverage of Chapter

The provisions of this Chapter shall not apply to any person who purchases one thousand or less bushels of soybeans, wheat, corn, or grain sorghum in any calendar year.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 861, §3.



RS 3:3556 - Use of funds

§3556. Use of funds

A. The Louisiana Soybean and Grain Research and Promotion Board shall plan and conduct a program of research and advertising designed to promote the soybean, wheat, corn, and grain sorghum industries in Louisiana. The board is authorized to use the funds derived from any assessment imposed by this Chapter for these purposes, including basic administration expenses of the plan. Use of these funds may be applied, as prescribed in this Section, within or without the state of Louisiana, including regional, national, and international applications.

B. The board is authorized to apply for and receive monies from the national assessment for grain sorghum pursuant to 7 CFR 1221.

Added by Acts 1968, Ex.Sess., No. 45, §1; Acts 1985, No. 390, §1, eff. July 10, 1985; Acts 2009, No. 24, §8G, eff. June 12, 2009; Acts 2010, No. 25, §1, eff. July 1, 2010; Acts 2010, No. 861, §3; Acts 2014, No. 205, §1.



RS 3:3601 - Citation; legislative findings; purpose

CHAPTER 22. RIGHT TO FARM AND FOREST

PART I. RIGHT TO FARM

§3601. Citation; legislative findings; purpose

A. This Part shall be known as and may be cited as the Louisiana Right to Farm Law.

B.(1) The legislature hereby finds and declares that agriculture is essential not only to the economy of the state but to the sustenance of life, yet acreage devoted to agriculture has steadily declined in this century.

(2) The legislature further finds and declares that owners of agricultural land and the public, which depends upon agricultural production, need to be protected from further diminution in value of agricultural land by providing safeguards and by establishing a more reliable remedy for diminution in value of agricultural land caused by governmental entities.

(3) The legislature also finds and declares that agricultural operations and the public, which depends upon agricultural production, need to be protected from any nuisance actions.

Added by Acts 1983, No. 95, §1; Acts 1995, No. 302, §1; Acts 2008, No. 515, §1.



RS 3:3602 - Definitions

§3602. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Agricultural activity" means a commercial enterprise of any agricultural related or associated entity.

(2) "Agricultural facility" means any facility used for the marketing, processing, or production of agricultural products, or for providing agricultural support services.

(3) "Agricultural land" means any land on which any agricultural operations is being conducted. Land which has qualified for a use value assessment under the provisions of R.S. 47:2301 et seq. shall be presumed to be agricultural land.

(4) "Agricultural marketing" means the marketing or handling of agricultural products.

(5) "Agricultural operation" means any agricultural facility or agricultural land which is being used for agricultural production or agricultural processing and includes any facility used for the production and processing of crops or products thereof, livestock or products thereof, farm-raised fish and fish products, wood, timber or forest products, fowl or plants for breeding or sales, and poultry or poultry products for commercial or industrial purposes. "Agricultural operation" also includes the use of farm machinery, equipment, devices, chemicals, products for agricultural use, materials and structures designed for agricultural use and used in accordance with traditional farm practices.

(6) "Agricultural processing" means the processing of any agricultural product and includes, but is not limited to, the slaughtering and processing of livestock and poultry, the elevation and drying of grain, the processing of sugar cane, and the ginning of cotton.

(7) "Agricultural product" means crops, livestock, poultry, and aquacultural, floracultural, horticultural, silvicultural, or viticultural products.

(8) "Agricultural production" means the commercial production of any agricultural products and includes the planting of cover crops, the leaving of land idle for the purpose of participating in government programs, normal crop or livestock rotation procedures, and the use of agricultural support services.

(9) "Agricultural support services" means the aerial or surface application of seed, fertilizer, pesticides, lime, or other soil amendments; irrigation operations; or custom plowing, soil preparation or leveling, cultivation, or harvesting.

(10) "Diminution in value" means an existent reduction of twenty percent or more of the fair market value or the economically viable use of, as determined by a qualified appraisal expert, the affected portion of any parcel of private agricultural property or the property rights thereto for agricultural purposes, as a consequence of any regulation, rule, policy, or guideline promulgated for or by any governmental entity.

(11) "Established date of operation" means the date on which the agricultural operation, including forestry activities, commenced operation. If the physical facilities of the agricultural operation, including forestry activities, are subsequently expanded, then the established date of operation for each expansion shall be deemed to be a separate and independent "established date of operation" as of the date of commencement of the expanded operation. The commencement of the expanded operation shall not divest the agricultural operation of the previously established date of operation.

(12) "Generally accepted agricultural practices" are practices conducted in a manner consistent with proper and accepted customs and standards as established and followed by similar agricultural operations in a similar community or locale and under similar circumstances.

(13) "Governmental action" means annexation of territory by a governmental entity and the issuance of a rule, regulation, policy, or guideline promulgated for or by any governmental entity, or an order or other legally binding directive having the force of law or capable of being enforced by government. Governmental action does not mean the following:

(a) A formal exercise of the power of eminent domain.

(b) The adoption, enactment, repeal, or amendment of a statute or resolution by the legislature.

(c) A governmental action directed or mandated by an order of a court of competent jurisdiction.

(d) Law enforcement activity involving the seizure or forfeiture of private agricultural property for a violation of law or as evidence in a criminal proceeding.

(e) An order issued as a result of a violation of law.

(f) Actions taken to enforce a mortgage or other valid security device.

(g) Actions taken in compliance with federal law or regulation.

(h) A result of police power to prohibit activities that are harmful to the public safety and health.

(14) "Governmental entity" means:

(a) A board, authority, commission, department, office, or agency of the state government.

(b) A local governmental subdivision with a population of less than four hundred twenty-five thousand.

(c) A special purpose district.

(15) "Owner" means a person owning an interest in private agricultural property at the time a governmental action becomes effective as to the private agricultural property in which the owner owns an interest.

(16) "Person" means any individual, partnership, corporation, association or other legal entity.

(17) "Private agricultural property" means bona fide agricultural or horticultural land that is assessed as such for parish ad valorem taxes as agricultural lands under homestead exemption that is wholly owned by a private citizen or citizens, or a privately or publicly held corporation, partnership, limited partnership, nonprofit corporation, or other legal entity and that is located outside the corporate limits of any municipality.

(18) "Traditional farm practices" means those accepted and customary standards established by similar agricultural operations under similar circumstances using established best management practices. Best management practices for animal feeding operations and confined animal feeding operations shall be determined by the Louisiana Department of Agriculture and Forestry in conjunction with the LSU AgCenter.

Added by Acts 1983, No. 95, §1; Acts 1995, No. 302, §1; Acts 2008, No. 515, §1.



RS 3:3603 - Right to Farm

§3603. Right to Farm

A. The legislature hereby declares that persons who are engaged in agricultural operations in accordance with generally accepted agricultural practices or traditional farm practices should be protected from legal actions brought by persons who subsequently acquire an interest in any land in the vicinity of the agricultural operation and from any nuisance action, public or private, against the agricultural production of an agricultural product or an agricultural operation including but not limited to, agricultural processing, and any agricultural activity involved, directly or indirectly, in the production of food for human consumption or for animal food.

B. No agricultural operation shall be deemed to be a nuisance in any action brought under the provisions of Civil Code Article 669, R.S. 33:361, R.S. 40:14, or any other grant of authority authorizing the suppression or regulation of public or private nuisances if the agricultural operation is conducted in accordance with generally accepted agricultural practices or traditional farm practices, and any one of the following applies:

(1) The person bringing the action acquired the interest in the land or improvements alleged to be affected by the nuisance after the date on which an agricultural operation was in existence.

(2) The agricultural operation was established prior to any change in the character of the property in the vicinity of the agricultural operation.

(3) The agricultural operation has existed for one year or more and the conditions or circumstances alleged to constitute a nuisance have existed substantially unchanged since the established date of operation.

C. When an agricultural operation has been established, the protection from nuisance actions provided by this Section shall include the protection of similar agricultural operations engaged in as a result of the normal rotation of crops, or livestock, or both.

Added by Acts 1983, No. 95, §1; Acts 2008, No. 515, §1.



RS 3:3604 - Presumption

§3604. Presumption

Each person engaged in agricultural operations shall be presumed to be operating in accordance with generally accepted agricultural practices or traditional farm practices.

Added by Acts 1983, No. 95, §1; Acts 2008, No. 515, §1.



RS 3:3605 - Frivolous lawsuits

§3605. Frivolous lawsuits

If the court determines that any action alleging that an agricultural operation is a nuisance is frivolous, the court may award costs of court, reasonable attorney fees, and any other related costs to the defendant.

Added by Acts 1983, No. 95, §1.



RS 3:3606 - Negligence, intentional injury

§3606. Negligence, intentional injury

The provisions of this Chapter shall not apply to actions based on negligence, intentional injury, or violation of state or federal law or rules.

Added by Acts 1983, No. 95, §1.



RS 3:3607 - Local ordinances

§3607. Local ordinances

A. No parish governing authority shall adopt any ordinance that declares any agricultural operation operated in accordance with generally accepted agricultural practices or traditional farm practices to be a nuisance or any zoning ordinance that forces the closure of any such agricultural operation.

B. Municipal zoning and nuisance ordinances shall not apply to agricultural operations that were established outside the corporate limits of the municipality and that were incorporated into the municipality by annexation.

C. The governing authorities of parishes and municipalities may adopt ordinances to prohibit or regulate agricultural operations that are negligently operated or that are not operated in accordance with generally accepted agricultural practices or traditional farm practices.

D. The provisions of Subsection A of this Section shall not apply to Jefferson Parish.

Added by Acts 1983, No. 95, §1; Acts 1993, No. 731, §1, eff. June 21, 1993; Acts 2008, No. 515, §1.



RS 3:3608 - Minimization of impact of governmental action

§3608. Minimization of impact of governmental action

To minimize the impact of governmental action affecting private agricultural property and private agricultural property rights, a governmental entity shall:

(1) Avoid imposing an undue burden on the resources of that governmental entity by actions that require compensation of private agricultural property owners under the United States Constitution or the Constitution of Louisiana.

(2) Avoid diminution in value of private agricultural property which is used in agricultural production or which may potentially be used in agricultural production.

(3) Expedite a decision by the entity in cases in which a delay of the decision will substantially interfere with the use or value of private agricultural property rights affected by the provisions of this Part.

(4) Avoid unnecessary delays in compensating owners of private agricultural property when diminution in value occurs by governmental action.

Acts 1995, No. 302, §1.



RS 3:3609 - Impact assessment

§3609. Impact assessment

A. A governmental entity shall prepare a written assessment of any proposed governmental action prior to taking any proposed action that will likely result in a diminution in value of private agricultural property.

B. The written assessment shall include written analyses and conclusions concerning:

(1) A clear and specific identification of the governmental action and the purpose of the governmental action.

(2) Whether the governmental action would constitute a physical invasion or occupation of private agricultural property.

(3) The length of time that the governmental action would interfere with the use of private agricultural property.

(4) Whether the governmental action would result in a diminution in value as to the affected private agricultural property and, if so, the extent thereof.

(5) The extent to which the governmental action would interfere with the potential for agricultural development of the private property of owners.

(6) Whether the proposed governmental action restricts or prohibits a use which is already prohibited by existing law.

(7) Alternatives to the proposed action that would lessen or eliminate any adverse impact on private agricultural property.

(8) An estimate of the cost to the governmental entity if the entity is required to compensate one or more private agricultural property owners.

(9) The identity of the source of payment within the entity's budget or otherwise for any compensation that may be ordered.

C. If there is an immediate threat to health and safety that constitutes an emergency, requires immediate governmental action, and prohibits the timely production of the assessment required in this Section, then the assessment shall be made at the earliest possible time after the governmental action is completed.

D. The governmental entity preparing the assessment shall deliver copies to the governor, the commissioner of agriculture and forestry, and any affected landowners.

E. The commissioner of agriculture and forestry shall promulgate guidelines for owners of private agricultural property and governmental entities to assist in determining what governmental actions are likely to result in a diminution of value of private agricultural property.

Acts 1995, No. 302, §1.



RS 3:3610 - Private agricultural property owner's right of action; remedies

§3610. Private agricultural property owner's right of action; remedies

A. An owner of private agricultural property may bring an action against a governmental entity to determine whether the governmental action caused a diminution in value of a parcel of private agricultural property in which the owner has an interest. The owner of the affected private agricultural property shall show that the diminution in value did not result from a restriction or prohibition of a use of the private agricultural property that was not a use already prohibited by law.

B. An action brought under the provisions of this Section may be filed in the state court that has jurisdiction over the property and the owner shall be entitled to a trial by jury.

C. Owners and governmental entities are encouraged to seek resolution of actions brought under this Section through mediation or any other mutually agreeable alternative dispute resolution method prior to the filing of any action. When a pending action has not been the subject of an attempted mediation, the court may require the parties to attempt mediation at any point in the proceedings prior to trial.

D. In an action brought pursuant to this Section, upon a determination that a governmental action caused a diminution in value of private agricultural property, the owner shall, at the option of the owner, recover a sum equal to the diminution in value of the property and retain title thereto, or recover the entire fair market value of the property prior to the diminution in value of twenty percent or more and transfer title to the property to the governmental entity.

E. The court in issuing any final order in any action brought pursuant to this Section may award costs of litigation, including reasonable attorney and expert witness fees, to the prevailing party in addition to other remedies provided by law.

F. If a property owner prevails in a suit filed as provided in this Section, the governmental entity may rescind or repeal the rule or regulation which caused the diminution in value of the property, and if such rule or regulation is rescinded or repealed the governmental entity shall be liable for damages sustained by the property owner to his affected property which were caused by the application of the rescinded or repealed rule or regulation.

Acts 1995, No. 302, §1.



RS 3:3611 - Determination of property value

§3611. Determination of property value

In determining the assessed value of real agricultural property for ad valorem purposes, a governing authority shall reduce the assessment by the diminution in value as determined by the court or, in the absence of a court determination, by the appropriate assessing official. No such assessment shall be retroactive.

Acts 1995, No. 302, §1.



RS 3:3612 - Restrictions and limitations

§3612. Restrictions and limitations

A. Nothing in this Part shall restrict any other remedy or right that any person or class of persons may have under any other provision of law.

B. Nothing in this Part shall limit or change any requirement of the Louisiana Administrative Procedure Act and the Louisiana Code of Civil Procedure.

C. Nothing in this Part shall apply to any governmental action where the purpose of the said governmental action is the regulation of agriculture or the regulation of agricultural activity by a governmental entity charged with the responsibility of promotion, protection, and advancement of agriculture.

Acts 1995, No. 302, §1.



RS 3:3621 - Citation; legislative findings; purpose

PART II. RIGHT TO FOREST

§3621. Citation; legislative findings; purpose

A. This Part shall be known and may be cited as the Louisiana Right to Forest Law.

B.(1) The legislature hereby finds and declares that forestry is an essential contribution to the economy of the state.

(2) The legislature further finds that the purpose of this Part is to allow owners of property classified as forest land to conduct activities relating to forest production or if a governmental entity prohibits or severely limits such activities, to compensate the owners for their losses.

Acts 1995, No. 302, §1.



RS 3:3622 - Definitions

§3622. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Forest activities" means any activity on forest land associated with the reforesting, growing, managing, protecting, and harvesting of timber, wood, and forest products.

(2) "Forest land" means any land in the state devoted to the growing of trees or the commercial production of timber, wood, or forest products that is located outside the corporate limits of any municipality. Land which is assessed for a use value under the provisions of R.S. 47:2301 et seq. shall be presumed to be forest land.

(3) "Governmental action" means annexation of territory by a governmental entity or the issuance of a rule, regulation, policy, or guideline promulgated for or by any governmental entity, or an order or other legally binding directive having the force of law or capable of being enforced by government which prohibits or limits the right of an owner to conduct forestry activities on forestry land. Governmental action does not mean the following:

(a) A formal exercise of the power of eminent domain.

(b) A result of police power to prohibit activities that are harmful to the public safety and health.

(c) An order issued as a result of a violation of law.

(d) The adoption, enactment, repeal, or amendment of a statute or resolution by the legislature.

(e) A government action directed or mandated by an order of a court of competent jurisdiction.

(f) Law enforcement activity involving the seizure or forfeiture of private forest land for a violation of law or as evidence in a criminal proceeding.

(g) Action taken to enforce a mortgage or other valid security device.

(h) Actions taken in compliance with federal law or regulation.

(4) "Governmental entity" means:

(a) A board, authority, commission, department, office, or agency of the state government.

(b) A local governmental subdivision with a population of less than four hundred twenty-five thousand.

(c) A special purpose district.

(5) "Owner" means a person owning an interest in forest land at the time a governmental action becomes effective as to the forest land in which the owner owns an interest.

(6) "Prohibits or limits" means an existent reduction of twenty percent or more of the fair market value of forest land, or any portion thereof, or property rights thereto associated with conducting forestry activities on forest land before the action.

Acts 1995, No. 302, §1.



RS 3:3622.1 - Impact assessment

§3622.1. Impact assessment

A. A governmental entity shall prepare a written assessment of any proposed governmental action prior to taking any proposed action that will likely result in a diminution in value of forest land.

B. The written assessment shall include written analyses and conclusions concerning:

(1) A clear and specific identification of the governmental action and the purpose of the governmental action.

(2) Whether the governmental action would constitute a physical invasion or occupation of forest land.

(3) The length of time that the governmental action would interfere with the use of forest land.

(4) Whether the governmental action would result in a diminution in value as to the affected forest land and, if so, the extent thereof.

(5) The extent to which the governmental action would interfere with the potential for forestry development of the property of owners.

(6) Whether the proposed governmental action restricts or prohibits a use which is already prohibited by existing law.

(7) Alternatives to the proposed action that would lessen or eliminate any adverse impact on forest land.

(8) An estimate of the cost to the governmental entity if the entity is required to compensate one or more forest landowners.

(9) The identity of the source of payment within the entity's budget or otherwise for any compensation that may be ordered.

C. If there is an immediate threat to health and safety that constitutes an emergency, requires immediate governmental action, and prohibits the timely production of the assessment required in this Section, then the assessment shall be made at the earliest possible time after the governmental action is completed.

D. The governmental entity preparing the assessment shall deliver copies to the governor and the commissioner of agriculture and forestry, and any affected landowners.

Acts 1995, No. 302, §1.



RS 3:3623 - Landowner's right of action; remedies

§3623. Landowner's right of action; remedies

A. An owner of forest land shall have a cause of action against a governmental entity for damages resulting from governmental action which prohibits or limits an owner's ability to conduct forestry activities on forest land in which the owner has an interest.

B. An action brought under the provisions of this Section may be filed in the district court that has jurisdiction over the property and the owner shall be entitled to a trial by jury, provided that the requirements of R.S. 13:5105 are met.

C. In an action brought pursuant to this Section and subject to the provisions of R.S. 13:5105 et seq., upon a determination that a governmental action caused a diminution in value of forest land resulting in prohibition or limit of use in violation of this Part, the owner shall recover a sum equal to the diminution in value of the property and retain title thereto.

D. The court in issuing any final order in any action brought pursuant to this Section may award costs of litigation, including reasonable attorney and expert witness fees, to the prevailing party in addition to other remedies provided by law.

E. A subsequent repeal or rescission by the governmental entity of the governmental action, which is the subject of a suit, shall not preclude the owner of the right to recover damages resulting from such action and in the discretion of the court, reasonable attorney and expert witness fees.

Acts 1995, No. 302, §1.



RS 3:3624 - Restrictions and limitations

§3624. Restrictions and limitations

Nothing in this Part shall restrict any other remedy or right that any person or class of persons may have under any other provision of law.

Acts 1995, No. 302, §1.



RS 3:3651 - Legislative findings and intent

CHAPTER 22-A. SECURITY DEVICES AFFECTING

FARM PRODUCTS

§3651. Legislative findings and intent

The legislature hereby finds and declares that:

(1) Certain state laws permit a secured lender to enforce liens against a purchaser of farm products even if the purchaser does not know that the sale of the products violates the lender's security interest in the products, lacks any practical method for discovering the existence of the security interest, and has no reasonable means to ensure that the seller uses the sales proceeds to repay the lender.

(2) These laws subject the purchaser of farm products to double payment for the products, once at the time of purchase, and again when the seller fails to repay the lender.

(3) The exposure of purchasers of farm products to double payment inhibits free competition in the market for farm products.

(4) This exposure constitutes a burden on and an obstruction to commerce in Louisiana farm products.

(5) The purpose of this legislation is to remove the burdens on and obstructions to commerce in Louisiana farm products.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987.



RS 3:3652 - Definitions

§3652. Definitions

As used in this Chapter, the following words shall have the following meanings ascribed to them:

(1) "Buyer in the ordinary course of business" means a person who, in the ordinary course of business, buys farm products from a person who is engaged in farming operations and who is in the business of selling farm products.

(2) "Central registry" means the master index maintained by the secretary as provided by this Chapter, reflecting information contained in all effective financing statements, and statements evidencing assignments, amendments, extensions, and cancellations thereof.

(3) "Commission merchant" means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

(4) "Creditor" means any person who holds a security interest in a farm product.

(5) "Debtor" means any person who owns or has an ownership interest in farm products which are subject to a security interest of creditors.

(6) "Effective financing statement" means a written instrument which is an abstract of a security device and which complies with the provisions of R.S. 3:3654(E). An effective financing statement may also contain additional information sufficient to constitute a financing statement or other statement under Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950.

(7) "Encumbrance certificate" means a written document which lists all effective financing statements affecting a person which have been filed with the filing officer and containing the information required by this Chapter to be transmitted to the secretary for inclusion in the central registry on the date and at the time the certificate is issued and which complies with the provisions of R.S. 3:3654(F).

(8) "Farm product" means any type of crop whether growing or to be grown, and whether harvested or unharvested, or any species of livestock, or any type of agricultural commodity or product raised or cultivated of every type and description, including but not limited to cattle, hogs, sheep, horses, bees, rabbits, or poultry, and oysters, crabs, prawns, shrimp, alligators, turtles, and fish raised, produced, cultivated, harvested, or gathered on any beds of bodies of water, whether owned, leased, or licensed by the debtor, grains, beans, vegetables, grasses, legumes, melons, tobacco, cotton, flowers, shrubberies, plants and fruits, nuts and berries, and other similar products whether of trees or other sources, or if they are a product of such crop or livestock in its unmanufactured state, such as seed, ginned cotton, wool-clip, honey, syrup, meat, milk, eggs, and cut, harvested, or standing timber, or supplies used or produced in farming operations, and if they are in the possession, including civil possession as defined in Civil Code Articles 3421 and 3431, of a debtor engaged in planting, producing, raising, cultivating, harvesting, gathering, fattening, grazing, or other farming operations.

(9) "Filing officer" means the clerk of court of any parish.

(10) "Knows" or "knowledge" means actual knowledge.

(11) "Office" means the office of the secretary of state of the state of Louisiana.

(12) "Person" means any individual, partnership, corporation, trust, or other business entity.

(13) "Secretary" means the secretary of state of the state of Louisiana, or his duly authorized agent.

(14) "Secured party" means a creditor with a security interest in farm products.

(15) "Security device" means a written security agreement that establishes a creditor's security interest in farm products or any agricultural lien as defined in R.S. 10:9-102(a)(5) whether or not evidenced by a written instrument.

(16) "Security interest" means an interest in or encumbrance upon farm products that secures payment or performance of an obligation.

(17) "Selling agent" means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm products on behalf of a person engaged in farm operations.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2001, No. 128, §2, eff. July 1, 2001; Acts 2010, No. 378, §1.



RS 3:3653 - Applicability

§3653. Applicability

The provisions of this Chapter shall apply to security devices affecting farm products, including timber.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1988, No. 323, §1; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 2010, No. 378, §1.



RS 3:3654 - Central registry

§3654. Central registry

A. The secretary shall create a central registry within the department.

B. The information in the central registry shall be public record.

C. The secretary shall allow interested parties to obtain access to the computerized information within the central registry. Such access shall be limited to the information required to be contained in the effective financing statement pursuant to R.S. 3:3654(E).

D. Any filing officer shall issue an encumbrance certificate to any interested person who requests one and who pays the required fee.

E. Effective financing statements shall be subject to the following provisions. Each effective financing statement shall:

(1) Be an original or reproduced copy thereof.

(2) Be filed with the filing officer by the creditor.

(3) Contain:

(a) The name and address of the creditor.

(b) The name and address of the debtor.

(c) The social security number of the debtor, or in the case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of the debtor.

(d) A description of the farm products subject to the security interest created by the debtor, including the amount of such farm products and the number of such movables to the extent applicable, if less than all of such farm products owned by the debtor are to be covered by the security interest.

(e) A reasonable description of the property, including the farm name or its general location by section, township, and range, or otherwise, or alternatively, the Farm Service Agency of the United States Department of Agriculture (FSA) farm number.

(f) The name of the parish or county in which the farm products are produced or located.

(4) Be amended in writing, authorized, or otherwise authenticated by the debtor and filed, to reflect material changes.

(5) Remain effective for a period of five years from the date of filing, subject to extensions for additional periods of five years each by refiling or filing a continuation statement within six months before the expiration of the initial five-year period, or shall remain effective and may be extended as otherwise provided by the law regulating the creation of the security interest.

(6) Expire on either the expiration of the effective period of the statement or the filing of a notice authorized or otherwise authenticated by the creditor that the statement has expired, whichever occurs first, or as otherwise provided by law regulating the expiration of the security interest.

(7) Be accompanied by the filing fee as provided in R.S. 3:3657(A).

(8) Substantially comply with the requirements of this Subsection even though it contains minor errors that are not seriously misleading.

F. Encumbrance certificates shall be subject to the following provisions. Each encumbrance certificate shall:

(1) List all filings in the central registry relating to a particular person at the time and date of issuance of the encumbrance certificate.

(2) Contain the following information pertaining to each filing:

(a) Debtor's name and address.

(b) Secured party's name and address.

(c) Description of farm product.

(d) Date and time of filing.

(e) Crop year.

(f) Social security number or Internal Revenue Service taxpayer identification number of debtor.

(g) Social security number or Internal Revenue Service taxpayer identification number of debtor.

(3) Contain an encumbrance certificate number and date and time of issue.

G. Each request for an encumbrance certificate shall be subject to the following provisions:

(1) The request shall contain the name and address of the person making the request.

(2) The request shall contain the name, address, and parish of residence of the person who is the subject of the request.

(3) The request may contain the nickname, initials, or other appellation by which the person who is the subject of the request is sometimes or commonly known.

(4) The request shall contain any other information that the secretary, by rule, may require.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1995, No. 1201, §1, eff. Jan. 1, 1996; Acts 2003, No. 1232, §1; Acts 2004, No. 63, §1 and 3, eff. Feb. 13, 2006.



RS 3:3655 - Administration

§3655. Administration

A. The secretary shall administer the provisions of this Chapter.

B. The secretary shall adopt such rules and regulations as are necessary to implement the provisions of this Chapter. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act, and shall conform with the requirements of Section 1324 of the Food Security Act of 1985, P.L. 99-198*, as amended, and regulations issued thereunder as applicable.

C. The failure of the secretary to include in the central registry the information contained in any effective financing statement filed with any filing officer and transmitted to the secretary for inclusion in the central registry as provided in this Chapter shall subject the office and its insurer to the payment of all damages suffered thereby by any person.

D.(1) The office and its insurer shall be answerable for injury resulting from the filing officer's omitting to record such effective financing statements that are filed for recordation with the filing officer.

(2) The office and its insurer shall be answerable for injury resulting from a filing officer's omitting to mention in encumbrance certificates one or several effective financing statements filed for recordation with the filing officer and transmitted to the secretary for inclusion in the central registry, unless the error proceeds from a want of exactness in the description which cannot be imputed to him.

(3) The office of risk management within the division of administration shall obtain and maintain in effect at all times liability insurance covering the office for any errors and omissions which may occur in the operation of the central registry.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991.

*7 U.S.C.A. 1631.



RS 3:3656 - Filing, amendment, assignment, partial release, termination, and cancellation of security devices and effective financing statements; effectiveness against third parties

§3656. Filing, amendment, assignment, partial release, termination, and cancellation of security devices and effective financing statements; effectiveness against third parties

A.(1) The proper place to file effective financing statements is with the clerk of court of any parish.

(2) Any statement of continuation, amendment, release, extension, termination, cancellation, or other similar statement pertaining to an effective financing statement shall identify the original file number and shall be filed with the same filing officer with whom the effective financing statement was originally filed.

(3) The signature of the debtor or of the secured party is not required for filing any effective financing statement, amendment statement, continuation statement, assignment, release, termination statement, or other similar statement filed.

B. Each effective financing statement and continuation statement, assignment, release, termination statement, or other similar statement filed, shall be marked by the filing officer with a file number and with the date and hour of filing. The filing officer shall hold the effective financing or other statement, or a microfilm or other photographic copy thereof, together with any attachments, for public inspection. In addition, the filing officer shall transmit the information contained in each effective financing statement, or other statement, no later than 4:30 p.m. on the second business day following the filing, to the secretary for inclusion in the central registry. The secretary shall, within two business days following the receipt of such information, include it in the central registry and send written notice confirming such receipt and reflecting all information received and included in the central registry, to the secured party of record and such other requesting person or persons as may be designated on the effective financing statement or other statement.

C. The filing officer shall accept and record only effective financing statements and other statements, which apply to security devices applicable to farm products.

D. The central registry shall reflect the time and date each effective financing statement and other statement is filed. Only a security device with respect to which an effective financing statement has been filed with the filing officer for inclusion in the central registry, as provided in this Chapter, shall be effective against buyers in the ordinary course of business. Except as otherwise provided in this Section, each security device shall become effective against buyers in the ordinary course of business on the date and at the time an effective financing statement with respect to the security device is filed with the filing officer.

E. Each person who files an effective financing statement with the filing officer shall request cancellation thereof within ten calendar days after the date the person who has granted or who is affected by the effective financing statement or security interest thereunder requests in writing cancellation, provided the effective financing statement and security interest thereunder are then no longer in effect.

F. Whenever there is no outstanding secured obligation and no commitment to make advances, incur obligations, or otherwise give value, the secured party must on written demand by the debtor send the debtor, for each effective financing statement filed, a termination statement to the effect that he no longer claims a security interest under the effective financing statement.

Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1991, No. 539, §1, eff. Jan. 1, 1992; Acts 2004, No. 63, §2 and 3, eff. Feb. 13, 2006; Acts 2010, No. 378, §1.



RS 3:3657 - Fees

§3657. Fees

A.(1) The fee for filing, recording, and cancelling each effective financing statement shall be twenty dollars. The fee for filing, recording, and cancelling each effective financing statement which contains additional information sufficient to constitute a financing statement under Chapter 9 of Title 10 of the Louisiana Revised Statutes of 1950 shall be thirty-five dollars. The secretary shall be entitled to seven dollars of the fee charged by the filing officer for the filing, recording, and cancelling of each effective financing statement or other statement filed pursuant to this Chapter.

(2) The fee for filing each amendment, assignment, release, continuation, or other similar statement pertaining to an effective financing statement shall be twenty dollars. The secretary shall be entitled to seven dollars of the fee charged by the filing officer for the filing and recordation of each such statement.

(3) The fee for the issuance of each encumbrance certificate shall be fifteen dollars. The secretary shall be entitled to five dollars of the fee charged by the filing officer for each encumbrance certificate issued pursuant to the provisions of this Chapter.

B. Beginning in February of 1991, on or before the tenth day of each month, the filing officer shall remit to the secretary that portion of the fees allocable to the secretary which was received by the filing officer during the preceding month.

C. The secretary by rule shall establish fees to fund the operation of the central registry. The fees established by the secretary shall be based on the cost of operating the central registry. The fees shall be limited to fees for:

(1) Issuance of the master list as required by Section 1324 of the Food Security Act of 1985, P.L. 99-198*, as amended.

(2) Allowing access to the computerized information in the central registry to the extent authorized by R.S. 3:3654(C).

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1989, No. 548, §1, eff. Aug. 22, 1989; Acts 1990, No. 123, §1, eff. Jan. 1, 1991.

*7 U.S.C.A. §1631.



RS 3:3658 - Disposition of fees

§3658. Disposition of fees

Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all fees received by the secretary under the provisions of this Chapter shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

Acts 1987, No. 451, §1, eff. Oct. 1, 1987; Acts 1990, No. 123, §1, eff. Jan. 1, 1991; Acts 1992, No. 984, §2.



RS 3:3659 - Declaration

§3659. Declaration

Each person who purchases farm products may print the following declaration on the back of each check or draft issued in payment for those farm products:

"By endorsing this check or draft I hereby certify that I am legally entitled to sell the farm products purchased with the proceeds of this check or draft and that the farm products are not subject to any security interest except a security interest in favor of the payee or payees of this check or draft."

Acts 1989, No. 548, §1, eff. Aug. 22, 1989.



RS 3:3660 - Criminal penalties

§3660. Criminal penalties

A. No person shall provide any false or misleading information concerning the name of the owner of any farm products or concerning the existence of any security interest affecting the farm products with the intent to deprive the holder of any of his security under the security interest. No person shall take any action with respect to the alienation, encumbrance, or other disposition of farm products which are subject to a security device with the intent to deprive the holder of any of his security under the security device.

B. The signing of the declaration authorized by R.S. 3:3659 without complying with the terms of that declaration shall create the presumption that the person who signed the declaration intended to deprive a holder of a security device affecting the farm products of his security under the security device.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 1989, No. 548, §1, eff. Aug. 22, 1989.



RS 3:3671 - Receiving agricultural products in borrowed containers; liability

CHAPTER 22-B. REGULATION OF SALES OF FARM PRODUCTS

§3671. Receiving agricultural products in borrowed containers; liability

Any person, firm, or corporation wilfully and knowingly receiving or accepting delivery of agricultural products in containers furnished or loaned by another to a grower or producer of such products, whether for a consideration or otherwise, under a stipulation or agreement that the containers shall be used by the grower or producer solely for the purpose of delivery of agricultural products, except sweet potatoes, to the person, firm, or corporation furnishing or loaning the containers is a participant with the grower or producer in his breach of the stipulation or agreement under which the containers were furnished or loaned, and is liable in damages in a sum of three times the value of the containers received or accepted by him, together with reasonable attorney's fees to be fixed by the trial court.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3672 - Receiving agricultural products in borrowed containers; injunctive relief

§3672. Receiving agricultural products in borrowed containers; injunctive relief

In addition to the right of action for damages provided for in R.S. 3:491, the person, firm, or corporation furnishing containers under stipulations or agreement shall, on complying with the laws relative thereto, be entitled to an injunction prohibiting any other person, firm, or corporation from receiving or accepting agricultural products, except sweet potatoes, in the containers and shall furthermore be entitled to a writ of provisional seizure of all containers involved in the breach.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3673 - Producer selling direct to consumer not subject to permit fees, license tax or fee, or inspection fees; inspection; time for sale

§3673. Producer selling direct to consumer not subject to permit fees, license tax or fee, or inspection fees; inspection; time for sale

Any trucker, farmer, or producer of fruits, vegetables, grains, or meats in this state, or any employee of such farmer or producer, may sell the produce or products in any quantities direct to any consumer in this state, whether roadside, at a farmers market, or other direct means, and no state, parochial, or municipal authority shall require the payment of any permit fee, license tax or fee, or inspection fee of any kind or character whatsoever. Any such person may sell the produce, whether raw or processed, and shall not be required to pay an occupational license tax. Any state, parochial, or municipal authority having the power, or charged with the duty, may at its own expense inspect the produce or products above mentioned, the inspection to be made at such time and in such manner as may least inconvenience the producer. Within the limit of any municipality having ordinances regulating the hours within which the produce or products above mentioned may be sold, the trucker, farmer, or producer, or any employee of such farmer or producer, shall sell the produce or products only between the hours of eight o'clock a.m. and six o'clock p.m.

Acts 2002, 1st Ex. Sess., No. 116, §1, eff. April 23, 2002; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3674 - Dairyman selling direct to processor or distributor not subject to license tax or inspection fees

§3674. Dairyman selling direct to processor or distributor not subject to license tax or inspection fees

Any dairyman in this state, who does not operate a retail delivery route and sell his produce at retail, may sell any produce from his dairy in any quantities direct to a creamery, ice cream maker, or other distributor in this state, and shall not be required to pay any license tax or inspection fees of any kind whatsoever, directly or indirectly. Any state, parochial, or municipal authority having the power or charged with the duty may at its own expense inspect the produce above mentioned, the inspection to be made at such time and in such manner as not to unduly delay the dairyman in the distribution of his produce.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3675 - Bill of sale for cattle required; penalty for butchering without bill

§3675. Bill of sale for cattle required; penalty for butchering without bill

No person shall kill, slaughter, or butcher any cattle which have been acquired by purchase or trade without first having obtained a bill of sale from the seller. The bill of sale shall be a written memorandum in ink or indelible pencil, signed by the seller, showing the date of the sale or trade and a sufficient description of the animal sold or traded. The owner shall exhibit the bill of sale on the request of any person inquiring therefor.

Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3676 - Administration of R.S. 3:3675

§3676. Administration of R.S. 3:3675

The Louisiana Board of Animal Health may promulgate rules and regulations for carrying out the provisions of R.S. 3:3675.

Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3677 - Substances forbidden for preparing rice; penalty

§3677. Substances forbidden for preparing rice; penalty

No person shall use oil, paraffin, or any other similar substance in the process of cleaning rice or preparing it for market, for the purpose of increasing its weight, transparency, or brilliancy or bettering its appearance in any manner.

Whoever violates this Section shall be fined not more than one hundred dollars, or imprisoned for not more than thirty days, for each offense.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3678 - Purchase or process of green rice; statement of moisture content

§3678. Purchase or process of green rice; statement of moisture content

It shall be unlawful for any rice mill or rice dryer, whether same be a person, firm, corporation, partnership or individual, to purchase or process green rice without furnishing the owner or seller thereof a statement, at his request, showing the moisture content of said rice. Violation of this Section shall be punished by a fine not to exceed five hundred dollars or imprisonment not to exceed ninety days, or both.

Acts 1950, No. 306, §§1, 2; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3679 - Deduction of scalage prohibited; penalty

§3679. Deduction of scalage prohibited; penalty

No purchaser or weigher of cotton shall deduct any number of pounds, known as scalage, from the actual weight of any bale of cotton weighed or purchased by him; but the purchaser shall account to the seller of cotton for the actual weight of the bale purchased or weighed, except in cases of wet or damaged cotton when the amount to be deducted may be agreed upon by the purchaser and seller.

Whoever violates this Section shall be fined not less than ten dollars nor more than thirty dollars for each offense.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3680 - False statements as to agricultural products and sales; penalty

§3680. False statements as to agricultural products and sales; penalty

No person doing a commission or brokerage business shall render any false statement or account of sales of any cotton or other agricultural product to the shipper, nor falsely represent that the product is being held for future sale when in fact the product has been sold and only a sample retained. No person shall sell any cotton or other agricultural product received on consignment without rendering to the consignor within ten days after delivery a complete account of the sale showing the grade, price received, and the name of the purchaser and his post-office address. No person rendering an account of sales of any cotton or other agricultural product shall make on the account any false charge or false statement or report of the condition of the product, render any account for shortage, nor make any other false report calculated to deceive the consignor, with intent to defraud.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars, and imprisoned for not less than thirty days nor more than six months.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3681 - Sale of hogs with head or ears removed prohibited; penalty

§3681. Sale of hogs with head or ears removed prohibited; penalty

No person except public slaughter, packing, or cold storage houses shall offer for sale a dressed hog ready for market with its head or ears removed from its body.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than fifty dollars, or imprisoned for not less than ten days nor more than thirty days, or both.

Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3682 - Imported agricultural products

§3682. Imported agricultural products

No person in the state shall sell any agricultural product which was grown or produced in any other state and which is falsely represented for sale as a product of this state.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars.

Added by Acts 1964, No. 232, §1; Acts 2009, No. 24, §8E, eff. June 12, 2009.



RS 3:3701 - AGRICULTURAL ETHANOL PRODUCTION LAW

CHAPTER 23. AGRICULTURAL ETHANOL PRODUCTION LAW

§3701. REPEALED BY ACTS 1989, No. 3, §2, Eff. JUNE 1, 1989.



RS 3:3702 - REPEALED BY ACTS 1989, No. 3, 2, Eff. JUNE 1, 1989.

§3702. REPEALED BY ACTS 1989, No. 3, §2, Eff. JUNE 1, 1989.



RS 3:3703 - Definitions

§3703. Definitions

As used in this Chapter, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Applicant" means a person who applies for designation as a certified market participant.

(2) "Board" means the Agricultural Industry Board established by R.S. 3:3704.

(3) "Certified market participant" is an applicant approved by the board to participate in a cooperative endeavor authorized under this Chapter.

(4) "Commissioner" means the Louisiana Commissioner of Agriculture and Forestry.

(5) "Cooperative endeavor" means a contractual relationship between the state of Louisiana through the board with a person for a public purpose.

(6) "Ethanol" means an ethyl alcohol which meets all of the following conditions in that it:

(a) Has a purity of at least ninety-nine percent, determined without regard to any added denaturants.

(b) Has been denatured in conformity with one of the approved methods set forth by the United States Bureau of Alcohol, Tobacco, and Firearms.

(c) Has been derived from agricultural products.

(d) Has been produced in the state of Louisiana wholly from fermentation and distillation in the state of Louisiana.

(7) "Gasohol" means a fuel that contains not more than ninety percent gasoline and at least ten percent ethanol.

(8) "Person" means any individual, partnership, association, corporation, or other legal entity.

Acts 1990, No. 31, §1, eff. June 20, 1990.



RS 3:3704 - Repealed by Acts 1997, No. 1116, 2.

§3704. Repealed by Acts 1997, No. 1116, §2.



RS 3:3705 - Commissioner of agriculture and forestry

§3705. Commissioner of agriculture and forestry

The commissioner shall administer and enforce the provisions of this Chapter and the rules and regulations adopted under this Chapter. Except as otherwise provided in R.S. 3:3704, the commissioner may employ such personnel as are necessary to implement the provisions of this Chapter. All employees shall be under the supervision of the commissioner.

Acts 1990, No. 31, §1, eff. June 20, 1990.



RS 3:3706 - Audits and enforcement

§3706. Audits and enforcement

A. The commissioner, or his duly authorized agent or employee, may audit the books and records of each certified market participant who has received incentive payments under this Chapter to determine if the certified market participant has complied with the provisions of this Chapter and the rules and regulations promulgated by the board. Each certified market participant who has received incentive payments shall allow the commissioner, or his duly authorized representative, access to all books and records relating to the application for or receipt of incentive payments, provided any such records, data, accounts, or other applicable documents shall be exempt from R.S. 44:1 et seq.; provided further that such books and records shall become subject to R.S. 44:1 et seq., when the books and records are presented in an adjudicatory hearing which may result in action by the board as provided in Subsection B of this Section. The commissioner, or his duly authorized representative, shall have access to any such books and records during normal working hours.

B. The board may assess a civil penalty of up to fifty thousand dollars for each violation of the provisions of this Chapter or the rules and regulations promulgated under the provisions of this Chapter. The amount of the penalty shall be based upon the severity of the violation and on the amount of incentive payments wrongfully obtained. In addition to any penalties imposed under this Subsection, the board shall order the return and repayment of any incentive payments wrongfully obtained plus interest at the legal rate from the time the incentive payments were wrongfully obtained until the funds are returned. Each application for incentive payments under this Chapter may be considered as a basis for individual violations. Civil penalties shall be assessed only by the ruling of the board based upon an adjudicatory hearing in accordance with the Administrative Procedure Act. The board shall enforce its rulings by instituting a civil action in the district court of East Baton Rouge Parish. The board may institute a civil action seeking injunctive relief to restrain and prevent violations of this Chapter, or the rules and regulations promulgated under the provisions of this Chapter, in the district court of East Baton Rouge Parish. In addition, the imposition of a civil sanction or penalty for wrongfully or fraudulently obtaining incentive payments shall in no way preempt prosecution under any or all applicable criminal provisions of law.

C. If the board orders a certified market participant to return and repay any incentive payments wrongfully obtained, the return and repayment of the incentive payments shall not create any right or cause of action against a producer for any payments for agricultural commodities made by the certified market participant under any contract with a producer and shall not create any grounds for terminating any such contract.

D. The board may, after an adjudicatory hearing in accordance with the Administrative Procedure Act, revoke the designation of a certified market participant and terminate the board's cooperative agreement with the certified market participant if it determines that there was a violation of this Chapter or rules and regulations adopted pursuant to this Chapter.

Acts 1990, No. 31, §1, eff. June 20, 1990.



RS 3:3707 - Term of Chapter

§3707. Term of Chapter

This Chapter shall cease to be effective and shall be repealed when all business of the board regarding litigation, adjudicatory hearings, or any other legal or administrative proceedings is resolved or determined by a judgment, order, or decree, which is final and unappealable, or is otherwise finally resolved or determined. Such litigation, adjudicatory hearings, or other legal or administrative proceedings may involve but are not limited to those concerning entitlement to or distribution of undistributed incentive payments previously authorized under this Chapter, or recovery of any wrongfully obtained incentive payments or legal interest thereon under this Chapter or penalties imposed under this Chapter.

Acts 1990, No. 31, §1, eff. June 20, 1990



RS 3:3708 - REPEALED BY ACTS 1989, No. 3, 2, EFF. JUNE 1, 1989.

§3708. REPEALED BY ACTS 1989, No. 3, §2, EFF. JUNE 1, 1989.



RS 3:3709 - REPEALED BY ACTS 1989, No. 3, 2, EFF. JUNE 1, 1989.

§3709. REPEALED BY ACTS 1989, No. 3, §2, EFF. JUNE 1, 1989.



RS 3:3711 - Title

CHAPTER 23-A. THE LOUISIANA RENEWABLE FUELS

PRODUCTION ACCOUNTABILITY ACT

§3711. Title

This Chapter shall be known and may be cited as "The Louisiana Renewable Fuels Production Accountability Act."

Acts 2006, No. 656, §1, eff. July 1, 2006.



RS 3:3712 - Purchase of feedstock by operators of renewable fuel manufacturing facilities; notice requirements; annual report

§3712. Purchase of feedstock by operators of renewable fuel manufacturing facilities; notice requirements; annual report

A. The legislature hereby finds and declares that the production of renewable fuels in Louisiana derived from Louisiana feedstock is vital to the health of the agricultural economy of Louisiana. The use of renewable domestic fuels such as ethanol and biodiesel will increase available supplies of motor fuels without increasing dependency on foreign oil. The construction and operation of facilities manufacturing renewable fuels will serve as an economic boost to many rural areas of our state. Assuring that the optimal use of Louisiana grown crops in the manufacturing of renewable fuels by facilities located in Louisiana will provide a deeper, broader and longer-lasting benefit to the state's economy and is a matter of public policy.

B. The purpose of this Chapter is to assure that Louisiana farmers have the opportunity to have Louisiana harvested crops purchased as feedstock by operators of renewable fuels manufacturing facilities in Louisiana by requiring the collection and reporting of information regarding the operation of the facilities and to provide for the certification of the facilities for certain programs provided by this state.

C. The provisions of this Section shall apply to all renewable fuels manufacturing facilities who have either been assigned by the Louisiana Workforce Commission a North American Industrial Classification System code within the nonpotable ethyl alcohol manufacturing Sector 325193 or a facility that produces biodiesel or other fuel additives and must register with the United States Environmental Protection Agency according to the requirements of 40 CFR 79.

D.(1) Beginning July 1, 2006, there will be a presumption that renewable fuel plants operating in Louisiana and deriving ethanol from the distillation of corn shall use as feedstock at least twenty percent of the corn crop harvested in Louisiana. In succeeding years, the minimum percentage of Louisiana harvested corn used to produce renewable fuel in Louisiana facilities shall be at least the same percentage of corn used nationally to produce renewable fuel as reported by the United States Department of Agriculture's Office of the Chief Economist.

(2) Beginning July 1, 2006, there will be a presumption that renewable fuel plants operating in Louisiana and deriving biodiesel from soybeans and other crops shall use as feedstock at least two and a half percent of the soybean crop harvested in Louisiana. In succeeding years, the minimum percentage of Louisiana harvested soybeans presumptively to be used to produce renewable fuel in Louisiana facilities shall be the percentage of soybeans used nationally to produce renewable fuel as reported by the United States Department of Agriculture's Office of the Chief Economist.

(3) As additional crops are used in the production of renewable fuels at facilities in Louisiana, there will be a presumption that renewable fuel plants operating in Louisiana shall use Louisiana harvested crops in a percentage rate at least equal to the percentage of the crops's usage nationally in the production of renewable fuel as reported by the United States Department of Agriculture's Office of the Chief Economist.

(4)(a) In an effort to enable the renewable fuel plants in operation in Louisiana to systematically increase the use of Louisiana crops as feedstock over time as provided in this Subsection, the provisions of R.S. 3:4674, except as it relates to biodiesel, shall not be effective until six months after the average wholesale price of a gallon of Louisiana-manufactured ethanol, less any federal alcohol fuel mixture tax credit, is equal to or below the average wholesale price of a gallon of regular unleaded gasoline in Louisiana for a period of not less than sixty days, as determined by the commissioner of agriculture and forestry.

(b) In gathering pricing information to be used in making the determination required by Subparagraph (a), the commissioner shall rely upon sales in Louisiana and shall utilize recognized information services, including but not limited to the Oil Price Information Service.

(c) The commissioner shall provide public notice of his determination in the Louisiana Register within ten days after the determination is made.

E. To improve dissemination of information regarding supply needs of renewable fuel manufacturing facilities operating in Louisiana and to assure that Louisiana farmers are adequately and timely informed about the feedstock needs of these facilities, the operators of all renewable fuel manufacturing facilities shall, at least one hundred eighty days prior to the start of commercial operation of such facilities, provide notice to the commissioner of agriculture and forestry, the secretary of the Department of Natural Resources and the secretary of the Department of Economic Development.

F. The initial notice shall also contain the anticipated production level for the facility's first twelve months of operation, the amount and type of feedstock anticipated necessary to meet production levels for the first twelve months of operation, the location from where the feedstock originated if already secured, and the steps taken to obtain feedstock from Louisiana harvested crops. The report shall also itemize the federal, state, and local grants, loans or incentive program benefits obtained by the facility obtained for the construction or operation of the facility.

G. By December thirty-first of each calendar year, renewable fuels manufacturers operating in the state shall provide notice to the commissioner of agriculture and forestry of their anticipated production levels and specific feedstock requirements for the next calendar year so that Louisiana farmers will be able to adjust, if necessary, the crops they intend to plant and harvest during the upcoming growing season.

H. Each renewable fuels manufacturing facility operating in Louisiana shall provide an annual report to the commissioner of agriculture and forestry, the secretary of the Department of Natural Resources and the secretary of the Department of Economic Development certifying that it has purchased all of the competitively priced Louisiana feedstock available during its operations. The report shall also list the production levels for the previous twelve months, the amount and type of feedstock used to achieve the production levels, the location from where the feedstock originated, and the steps taken to obtain Louisiana harvested feedstock. The report shall also itemize the financial benefits the facility has received from the state, including but not limited to: the use of state grants, state assisted financing, participation in the Quality Jobs Program, the Enterprise Zone Program and the 10-Year Industrial Exemption Program.

I. The commissioner of agriculture and forestry shall promulgate rules and regulations with regard to documenting the information supplied by the renewable fuels manufacturing facilities as provided for in this Section.

Acts 2006, No. 656, §1, eff. July 1, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2013, No. 184, §6.



RS 3:3761 - Legislative findings and definitions

CHAPTER 23-B. THE ADVANCED BIOFUEL

INDUSTRY DEVELOPMENT INITIATIVE

§3761. Legislative findings and definitions

A. The legislature hereby finds and declares that the development of an advanced biofuel industry in Louisiana is a matter of grave public necessity and is vital to the economy of Louisiana. The use of advanced biofuel will expand United States and Louisiana fuel supplies without increasing dependency on foreign oil. The development of an advanced biofuel industry will help rebuild the local and regional economies devastated as a result of Hurricanes Katrina and Rita by providing: (1) increased value added to the feed stock crops which will benefit the producers and provide more revenue to the local community; (2) increased investments in plants and equipment which would stimulate the local economy by providing construction jobs initially and the chance for full-time employment after the plant is completed; (3) secondary employment as associated industries develop due to plant coproducts becoming available at a competitive price; and (4) increased local and state revenues collected from plant operations would stimulate local and state tax revenues and provide funds for improvements to the community and to the region. Blending fuel-grade ethanol with gasoline at the gas station pump will offer the Louisiana consumer a fuel that is less expensive, cleaner, renewable, and more efficient than unleaded gasoline. Moreover, preliminary tests conducted in Europe have proven that the use of hydrous ethanol, which eliminates the need for the hydrous-to-anhydrous dehydration processing step, results in an energy savings of between ten percent and forty-five percent during processing, a four percent product volume increase, higher mileage per gallon, and a reduction in greenhouse gas emissions. Therefore, an advanced biofuel industry development initiative in Louisiana is vital to ensuring the broad-based rural economic development of Louisiana and is a matter of public policy.

B. The legislature finds and declares that the proper development of an advanced biofuel industry in Louisiana requires the following comprehensive "field-to-pump" strategy:

(1) Feedstock other than corn:

(a) Derived solely from Louisiana harvested crops.

(b) Capable of an annual yield of at least six hundred gallons of ethanol per acre.

(c) Requiring no more than one-half of the water required to grow corn.

(d) Tolerant to high temperature and waterlogging.

(e) Resistant to drought and saline-alkaline soils.

(f) Capable of being grown in marginal soils, ranging from heavy clay to light sand.

(g) Requiring no more than one-third of the nitrogen required to grow corn thereby reducing the risk of contamination of the waters of the state.

(h) Requiring no more than one-half of the energy necessary to convert corn into ethanol.

(2) The distributed nature of a small advanced biofuel manufacturing facility network reduces feed stock supply risk, does not burden local water supplies, and provides for a more broad-based economic development. Each small advanced biofuel manufacturing facility shall operate in Louisiana.

(3) Advanced biofuel supply and demand shall be expanded beyond the ten percent blend market by blending fuel-grade anhydrous ethanol with gasoline at the gas station pump. Variable blending pumps, directly installed and operated at local gas stations by a qualified small advanced biofuel manufacturing facility, shall offer the consumer a less expensive substitute for unleaded gasoline in the form of E10, E20, E30, and E85.

C. As used in this Section, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Advanced biofuel" means hydrous ethanol derived from sugar or starch (other than corn starch) or anhydrous ethanol derived from sugar or starch (other than corn starch).

(2) "Anhydrous ethanol" means an ethyl alcohol that has a purity of at least ninety-nine percent, exclusive of added denaturants, that meets all the requirements of the American Society of Testing and Materials (ASTM) D4806, the standard specification for ethanol used as motor fuel.

(3) "Hydrous ethanol" means an ethyl alcohol that is approximately ninety-six percent ethanol and four percent water.

(4) "Small advanced biofuel manufacturing facility" means an advanced biofuel manufacturing facility operating in Louisiana that produces no less than five million gallons of advanced biofuel per year and no more than fifteen million gallons of advanced biofuel per year with feedstock other than corn derived solely from Louisiana harvested crops.

Acts 2008, No. 382, §1.



RS 3:3762 - Pilot programs

§3762. Pilot programs

A. The blending of fuels with advanced biofuel percentages between ten percent and eighty-five percent will be permitted on a trial basis until January 1, 2012. During this period the Louisiana Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will monitor the equipment used by a qualified small advanced biofuel manufacturing facility to dispense the ethanol blends to ascertain that the equipment is suitable and capable of producing an accurate measurement. Since there are no ASTM standards for evaluating the quality of the product, the Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will take fuel samples to ascertain that the correct blend ratios are being dispensed and follow the development of standards. Provided that no negative trends are observed during the trial period and fuel standards have been developed or work continues on developing them, the Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will consider extending the evaluation period.

B. The use of hydrous ethanol blends of E10, E20, E30, and E85 in motor vehicles specifically selected by a qualified small advanced biofuel manufacturing facility for test purposes will be permitted on a trial basis until January 1, 2012. During this period the Department of Agriculture and Forestry, office of agro-consumer services, division of weights and measures, will monitor the performance of the motor vehicles. The hydrous blends will be tested for blend optimization with respect to fuel consumption and engine emissions. Preliminary tests conducted in Europe have proven that the use of hydrous ethanol, which eliminates the need for the hydrous-to-anhydrous dehydration processing step, results in an energy savings of between ten percent and forty-five percent during processing, a four percent product volume increase, higher mileage per gallon, a cleaner engine interior, and a reduction in greenhouse gas emissions.

Acts 2008, No. 382, §1.



RS 3:3763 - State incentives

§3763. State incentives

A. The Louisiana commissioner of agriculture and forestry, conditioned upon the availability of funds, is authorized to award demonstration grants to persons who purchase advanced biofuel variable blending pumps which dispense E10, E20, E30, and E85. The demonstration grant shall be for the purpose of conducting research connected with the monitoring of the equipment used to dispense the ethanol blends to ascertain that the equipment is suitable and capable of producing an accurate measurement. The grantee shall also develop guidelines for the installation and use of advanced biofuel variable blending pumps by complying with applicable National Type Evaluation Program and National Institute of Standards and Technology requirements and ASTM standards.

B. The Louisiana commissioner of agriculture and forestry, conditioned upon the availability of funds, is authorized to award demonstration grants to persons who purchase vehicles which operate on advanced biofuels. A grant shall be for the purpose of conducting research connected with the fuel or the vehicle and not for the purchase of the vehicle itself, except that the money may be used for the purchase of the vehicle if all of the following conditions are satisfied:

(1) The Department of Agriculture and Forestry retains the title to the vehicle.

(2) The vehicle is used for continuing research.

(3) If the vehicle is sold or when the research related to the vehicle is completed, the proceeds of the sale of the vehicle shall be used for additional research.

Acts 2008, No. 382, §1.



RS 3:3801 - Horticulture Commission

CHAPTER 24. HORTICULTURE

§3801. Horticulture Commission

A. The Horticulture Commission of Louisiana is hereby created within the Department of Agriculture and Forestry to be comprised of the following thirteen members:

(1) The commissioner of agriculture and forestry.

(2) The assistant commissioner of agricultural and environmental sciences.

(3) The director of the Louisiana Cooperative Extension Service.

(4) A licensed arborist.

(5) A licensed retail florist.

(6) A licensed wholesale florist.

(7) A licensed landscape horticulturist.

(8) A licensed landscape architect.

(9) A nursery stock dealer.

(10) A wholesale nurseryman.

(11) A licensed utility arborist.

(12) A sod grower.

(13) A licensed landscape irrigation contractor.

B. The commissioner of agriculture and forestry, the assistant commissioner of agricultural and environmental sciences, and the director of the Louisiana Cooperative Extension Service shall serve as ex officio members with the same rights, powers, and privileges as the other members.

C. The following members shall be appointed by the commissioner, subject to confirmation of the Senate, and shall serve terms of four calendar years beginning with the year of appointment in accordance with the following provisions:

(1) The licensed arborist shall be appointed during the second year of each administration from the arborists licensed by the commission.

(2) The licensed retail florist shall be appointed during the second year of each administration from a list of three persons nominated by the Louisiana State Florists Association, Inc.

(3) The licensed wholesale florist shall be appointed during the third year of each administration from the wholesale florists licensed by the commission.

(4) The licensed landscape horticulturist shall be appointed during the fourth year of each administration from a list of three persons nominated by the Louisiana Nursery and Landscape Association.

(5) The licensed landscape architect shall be appointed during the third year of each administration from a list of three persons nominated by the Louisiana Chapter of the American Society of Landscape Architects.

(6) The nursery stock dealer shall be appointed during the first year of each administration from a list of three persons nominated by the Louisiana Retailers Association.

(7) The wholesale nurseryman shall be appointed during the first year of each administration from a list of three persons nominated by the Louisiana Nursery and Landscape Association.

(8) The licensed utility arborist shall be appointed during the second year of each administration from the utility arborists licensed by the commission, who are graduate foresters and who work in the utility line clearing area.

(9) The sod grower shall be appointed during the fourth year of each administration from a list of three persons nominated by the Louisiana Turfgrass Association.

(10) The licensed landscape irrigation contractor shall be appointed during the first year of each administration from a list of three persons nominated by the Louisiana Irrigation Association.

D. Vacancies in the office of the appointed members shall be filled in the same manner as the original appointments. Appointments to fill vacancies shall be made within ninety days of the date the vacancy occurred and shall be for the unexpired portion of the term of the office vacated.

E. A majority of the members of the commission shall constitute a quorum for the transaction of all business and the carrying out of the duties of the commission. Each member shall take and subscribe to the oath of office prescribed for state officers. Members of the commission shall not receive any salary for their duties as members. The appointed members who are not state employees or officers may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. The appointed members who are not state employees or officers may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

F. The commission is hereby authorized to adopt such rules and regulations as are necessary to enforce the provisions of this Chapter and to carry out the intent of the laws contained therein, including, but not limited to, rules and regulations for the following purposes:

(1) To govern the qualifications and practices of persons engaged in the professions and occupations regulated by the commission.

(2) To establish examinations for applications for licenses and to establish minimum scores necessary to pass those examinations.

(3) To require the payment of examination fees, license fees, and permit fees as provided in this Chapter.

(4) To hold hearings and to conduct investigations.

(5) To do all things necessary to prevent fraudulent practices by persons engaged in the professions and occupations regulated by the commission.

(6) To encourage holders of licenses and permits to participate in continuing education programs approved by the commission.

G. The commissioner of agriculture and forestry, the assistant commissioner for agricultural and environmental sciences, and the director of the Louisiana Cooperative Extension Service may name designees to attend meetings for those officers. The commissioner may appoint an alternate member for each member he appoints. If the member is appointed from a list of nominees, the alternate shall be appointed from the same list. Any designee or alternate who attends a meeting as a representative of a member shall have the same rights, powers, and privileges, including voting rights, as the member he represents.

H. The commission, by a vote of two-thirds of the appointed members, may expel a member who has accumulated three consecutive unexcused absences from commission meetings.

I. The commission shall employ a director and assistant director who shall be appointed by the commission, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service.

Acts 1950, No. 224, §1. Amended by Acts 1954, No. 534, §1; Acts 1965, No. 127, §1; Acts 1972, No. 320, §1; Acts 1980, No. 330, §2; Acts 1981, No. 418, §1; Acts 1985, No. 120, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 1988, No. 318, §1; Acts 1990, No. 69, §1; Acts 1992, No. 60, §1; Acts 1995, No. 182, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §1, eff. June 5, 2008; Acts 2008, No. 227, §1, eff. June 16, 2008; Acts 2008, No. 229, §1, eff. June 16, 2008; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2012, No. 310, §1, eff. May 25, 2012.



RS 3:3802 - Chairman, secretary

§3802. Chairman, secretary

A. The commissioner of agriculture and forestry shall be the chairman of the commission. The chairman shall enforce the provisions of this Chapter and the rules and regulations adopted by the commission and shall employ such personnel, other than the director and assistant director, as may be necessary to administer the provisions of this Chapter.

B. The assistant commissioner for agricultural and environmental sciences shall serve as secretary of the commission.

Acts 1950, No. 224, §2. Amended by Acts 1952, No. 272, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1986, No. 447, §1, eff. July 1, 1986; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:3803 - Definitions

§3803. Definitions

As used in this Chapter, the following terms shall have the following meanings ascribed to them:

(1) "Chairman" means the chairman of the commission.

(2) "Commission" means the Horticulture Commission of Louisiana.

(3) "Commissioner" means the commissioner of agriculture and forestry.

(4) "Direct supervision" means giving direction or instruction to and accepting responsibility for the work product of the person being supervised.

(5) "Landscape irrigation contractor" means a person who is licensed to construct, install, connect, repair, maintain, improve, or alter any portion of a landscape irrigation system.

(6) "Landscape irrigation system" means any assemblage of component materials or special equipment that provides and distributes a controlled dispersion of water to landscaped areas for the purposes of irrigating vegetation or controlling dust and erosion.

(7) "License" means a document issued by the commissioner authorizing the holder to engage in the profession indicated thereon.

(8) "Mobile unit" means a container or means of conveyance from which cut flowers or nursery stock are sold.

(9) "Nursery" means any farm, grounds, or premises on which nursery stock is propagated, grown, or kept for sale or distribution.

(10) "Nursery stock" means all trees, shrubs, ornamental plants, grass sod, or foliage plants grown or kept for propagation, distribution, or sale.

(11) "Nurseryman" means any person who engages in the production, distribution, and sale of nursery stock.

(12) "Outlet" means a mobile unit or a place of business.

(13) "Permit" means a document issued by the commissioner authorizing the holder to engage in the occupation indicated thereon.

(14) "Person" means an individual or any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, or joint venture. However, for the purposes of violations, adjudications, and penalties under this Chapter, "person" shall not include a person or entity volunteering to provide horticulture services.

(15) "Place of business" means a permanent location or a portion of a permanent location from which business in a regulated profession or occupation is transacted.

(16) "Secretary" means the secretary of the commission.

(17) "Vending machine" means any climate controlled mechanical, electric, or electronic self-service device which, upon insertion of money, credit card, token, or any other form of payment, automatically dispenses merchandise.

Acts 1950, No. 224, §3. Amended by Acts 1965, No. 127, §1; Acts 1972, No. 320, §§1, 2; Acts 1981, No. 112, §1; Acts 1985, No. 120, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §1, eff. June 5, 2008; Acts 2008, No. 227, §1, eff. June 16, 2008; Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3804 - Regulation of professions and occupations

§3804. Regulation of professions and occupations

A. The commission shall regulate the following professions:

(1) Arborist.

(2) Retail florist.

(3) Wholesale florist.

(4) Landscape horticulturist.

(5) Landscape architect.

(6) Utility arborist.

(7) Landscape irrigation contractors.

B. The commission shall regulate the following occupations:

(1) Nursery stock dealer.

(2) Cut flower dealer.

C. No person shall receive fees, whether directly or indirectly, for engaging in a regulated profession, or advertise as engaged in a regulated profession, or solicit business in a regulated profession, unless the person holds a valid appropriate license issued by the commissioner, or has a regular employee who holds a valid appropriate license issued by the commissioner, or is employed by or is working under the direct supervision of a person who holds a valid appropriate license issued by the commissioner.

D. No person shall receive income, whether directly or indirectly, for engaging in a regulated occupation, or advertise as engaging in a regulated occupation, or solicit business in a regulated occupation, unless the person holds a valid appropriate permit issued by the commissioner, or has a regular employee who holds a valid appropriate permit issued by the commissioner, or is employed by or supervised by a person who holds a valid appropriate permit issued by the commissioner and who accepts responsibility for insuring that the employee complies with the requirements of this Chapter.

E. The regulation of arborists is preempted by this Chapter. The governing authority of a political subdivision shall not adopt any ordinance in any way affecting the licensure or regulation of arborists, except as follows:

(1) The governing authorities of parishes and municipalities may request that the rules applicable to arborists be amended to provide for specific problems encountered by the parish or municipality.

(2) The following provisions shall govern requests by parish or municipal governing authorities:

(a) The request shall be addressed to the commissioner.

(b) The commission shall hear the request.

(c) The commission shall make a preliminary determination as to the advisability of amending the rules and shall transmit its determination to the commissioner.

(d) The commissioner shall make the final determination as to the desirability of amending the rules.

(e) If the commissioner determines that the rules should be amended, the rule shall be adopted in accordance with the Administrative Procedure Act.

(3) Any governing authority of a political subdivision may petition the commissioner for approval of an ordinance applicable to the licensure or regulation of arborists as follows:

(a) The governing authority shall transmit the proposed ordinance to the commissioner who shall refer the ordinance for hearing in accordance with R.S. 3:3804(E)(2).

(b) Upon receipt of the recommendation of the commission, the commissioner shall approve or disapprove the proposed ordinance.

(c) Any governing authority aggrieved by a final decision of the commissioner, shall have a right of judicial review of the administrative process in accordance with the Administrative Procedure Act.

Acts 1950, No. 224, §4. Amended by Acts 1965, No. 127, §1; Acts 1972, No. 320, §1; Acts 1974, No. 574, §3; Acts 1979, No. 500, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1992, No. 60, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §1, eff. June 5, 2008.



RS 3:3805 - Applications

§3805. Applications

Each application to take an examination and each application for a license or permit shall be in writing and shall be on forms which shall be prescribed by the commission. Each application shall be accompanied by the appropriate fee and by such documents as the commission may require. Each applicant shall indicate on the application the street address of his residence and the street address of his place of business. If the residence or place of business does not have a street address, the applicant shall provide sufficient information to establish the physical location of the residence or place of business. Each applicant for a nursery stock dealer's permit or a cut flower dealer's permit shall have an identifying sales tax number issued by the secretary of revenue and taxation and shall indicate that number on the application.

Acts 1950, No. 224, §5. Amended by Acts 1954, No. 534, §2; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1985, No. 192, §1.



RS 3:3806 - Fees

§3806. Fees

A.(1) The examination fee for each examination for a professional license, except for landscape architects, shall be established by the commission by rule in an amount not to exceed three hundred fifty dollars. In determining the amount of the fee, the commission shall consider the costs incurred in obtaining, administering, and grading the examination.

(2) The examination fee for each examination for a professional license for landscape architects shall be established by the commission by rule in an amount not to exceed two hundred dollars, which represents the cost of administering and grading the Louisiana Landscape Architect Examination.

B. The license fee for each professional license which is issued or renewed by the commissioner shall be seventy-five dollars per license.

C. The permit fee for each nursery stock dealer's permit which is issued or renewed by the commissioner shall be one hundred thirty dollars per permit.

D. The permit fee for each cut flower dealer's permit which is issued or renewed by the commissioner shall be seventy dollars per permit.

E. In addition to the fees provided for in Subsections B, C, and D of this Section, each applicant who applies for the renewal of a license or permit more than fifteen working days after his license or permit has expired shall pay a late fee of twenty-five dollars for each late application.

F. The fees established in this Section shall not be refundable except under such conditions as the commission may establish.

G.(1) All assessments, fees, penalties, and all other funds received under the provisions of this Chapter, subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing the remaining funds in the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury under the provisions of this Chapter into a special fund which is hereby created in the state treasury and designated as the Horticulture and Quarantine Fund.

(3) All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The state treasurer shall invest monies in the fund in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

(4) Subject to appropriation, the monies in the fund shall be used for the following purposes:

(a) To provide for the expenses of the program established by this Chapter and the expenses of the office of agricultural and environmental sciences, as determined by the commissioner.

(b) To fund any and all costs related to the purposes of this Chapter and to carrying out the powers and duties granted the commission and the commissioner under this Chapter.

Acts 1950, No. 224, §6. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1981, Ex.Sess., No. 2, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1987, No. 844, §1; Acts 1992, No. 457, §1; Acts 1992, No. 984, §2; Acts 2003, No. 123, §1, eff. July 1, 2003; Acts 2011, No. 31, §1; Acts 2013, No. 103, §1.



RS 3:3807 - Examinations

§3807. Examinations

A. Each applicant for a professional license shall satisfactorily pass an examination prior to being issued a license. The commission shall be responsible for the preparation, administration, and grading of examinations for professional licenses. The commission shall review and approve all proposed examinations and shall determine the minimum score necessary to satisfactorily pass each examination.

B. The examination for each profession shall be compiled from lists of questions submitted by the following organizations:

(1) The arboricultural examination shall be compiled from a list of questions submitted by the Louisiana State University Agricultural Center and the Department of Agriculture and Forestry. The utility arboricultural examination shall be a separate examination pertaining to utility tree work and shall be compiled from a list of questions submitted by the Louisiana State University Agricultural Center and the Department of Agriculture and Forestry.

(2) The retail florist examination shall be compiled from a list of questions submitted by the Louisiana State Florists Association, Louisiana State University Agricultural Center, and the Department of Agriculture and Forestry.

(3) The wholesale florist examination shall be compiled from a list of questions submitted by the Louisiana Wholesale Florists Association, Louisiana State University Agricultural Center, and the Department of Agriculture and Forestry.

(4) The landscape horticulturist examination shall be compiled from a list of questions submitted by the Louisiana Nursery and Landscape Association, Louisiana State University Agricultural Center, and the Department of Agriculture and Forestry.

(5) The national landscape architect examination shall be prepared by the Council of Landscape Architectural Registration Boards, or its successor. The Louisiana Landscape Architect Examination shall be compiled from a list of questions approved by the commission.

(6) Repealed by Acts 2008, No. 63, §2, eff. June 5, 2008.

(7) The landscape irrigation contractor examination shall be compiled from a list of questions submitted by the Louisiana Irrigation Association and the Department of Agriculture and Forestry.

C. The commission shall fix the dates for all examinations for professional licenses. The commission may establish a date prior to each examination which shall be the last date on which applications to take the examination will be accepted, and may refuse to administer examinations to persons whose applications are received after that date.

D. Each person who has been issued a license and who fails to renew his license for three successive years, may do so upon completion of the requirements for renewal established by the commission. The maximum fee for delayed renewal shall be established by the commission, provided that said renewal fee shall not exceed three times the normal renewal fee. This delinquent renewal fee shall be in addition to the late renewal registration fee set forth in R.S. 3:3806(E).

E. The commission may enter into reciprocal agreements with licensing agencies in other states to provide that applicants for a landscape architect's license who are licensed in another state as a result of passing an examination which was approved by the Council of Landscape Architectural Registration Boards, or its successor, shall be given credit for having passed that examination and will be required to pass the Louisiana Landscape Architect Examination.

Acts 1950, No. 224, §7. Amended by Acts 1965, No. 127, §1; Acts 1972, No. 320, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1987, No. 844, §1; Acts 1988, No. 230, §1; Acts 1990, No. 120, §1; Acts 1992, No. 60, §1; Acts 1992, No. 457, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §§1, 2, eff. June 5, 2008; Acts 2008, No. 556, §1, eff. June 30, 2008; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2010, No. 1040, §1, eff. July 8, 2010; Acts 2013, No. 103, §1.



RS 3:3808 - Terms and conditions of licenses and permits

§3808. Terms and conditions of licenses and permits

A. A person who presents himself as, or advertises as, engaging in the arborist profession shall be required to obtain a license which shall subject that person to the following provisions:

(1) An arborist's license authorizes the holder thereof to recommend or execute the following measures:

(a) The removal of a tree or a portion of a tree.

(b) Measures to prolong the life of a tree.

(c) Measures to enhance the aesthetic value of a tree.

(2) For license renewal, each arborist is required to attend a continuing training seminar as determined by rule by the commission.

B. Retail florists shall be subject to the following provisions:

(1) A retail florist's license authorizes the holder thereof to arrange or supervise the arrangement of floral designs which include living or freshly cut plant materials and to sell at retail floral designs, cut flowers, and ornamental plants in pots normally and customarily sold by florists.

(2) Each person who engages in the profession of retail floristry shall have a regular employee at each place of business who is a licensed retail florist and whose license shall be on display at all times during the hours business is conducted in that profession.

(3) Notwithstanding the provisions of Subsection (2), an individual who is a licensed florist and who owns his own floral business may operate a vending machine at a location remote from the individual's place of business for the sale of cut flowers and floral designs, subject to all of the following restrictions:

(a)(i) No individual shall operate more than five vending machines at any time.

(ii) When a floral business is operated by two or more licensed florists, the floral business shall be limited to five vending machines, regardless of the number of licensed florists who are employed by the floral business.

(b) A licensee shall obtain a cut flower permit for each vending machine.

(c) The following shall be prominently displayed inside the vending machine in plain view or on each vending machine:

(i) The name of the licensed florist.

(ii) The address and telephone number, which is on record with the commission, of the individual owning or operating the vending machine.

(d) The cut flowers and floral designs sold from the vending machine shall be inspected or arranged by a licensed florist or under the supervision of a licensed florist at the owner's place of business prior to placement in the vending machine.

(e) The vending machine is monitored in person or electronically by a licensed florist or an individual under the direct supervision of a licensed florist at least once each business day and serviced as needed.

(4) The commission may adopt rules and regulations governing the profession of retail florist, including rules and regulations providing for the operation, location and monitoring of vending machines and for the quality, freshness, longevity, and freedom from injurious insects, diseases, or other pests, of cut flowers, floral designs, and ornamental plants in pots sold by a licensed florist.

(5) The provisions of this Subsection shall not apply to persons who arrange or sell floral designs composed entirely of artificial materials, or dried plant materials, or both.

(6) Individuals licensed to operate vending machines shall not operate them outside of the parish more than twenty-five miles beyond their place of business.

C. A wholesale florist's license authorizes the holder thereof to prepare and sell cut flowers, plant materials, and ornamental plants in pots normally and customarily used by retail florists to persons who hold a retail florist's license and to prepare and sell cut flowers to persons who hold a cut flower dealer's permit. A wholesale florist's license shall not authorize the holder thereof to arrange or sell floral designs.

D. A landscape horticulturist's license authorizes the holder to do the following:

(1) Implement plans, studies, surveys, specifications, and designs prepared by a licensed landscape architect.

(2) Recommend and implement measures for interior and exterior beautification and development through the use of nursery stock.

(3) Sell or lease nursery stock and to recommend and execute measures for the maintenance of nursery stock. Each landscape horticulturist may use his license for the sale or lease of nursery stock from only one place of business. The license shall be on display at all times during the hours nursery stock is sold.

(4) Prepare drawings to indicate the placement of nursery stock. Each drawing shall include the name and license number of the landscape horticulturist who prepared the drawing. No fee shall be charged for preparing a drawing. A landscape horticulturist may use a drawing prepared by him in connection with the submission of a bid proposal. A drawing shall not be used by any person to solicit bids for the sale of materials or rendering of services regulated by the Commission.

E. Landscape architects shall be subject to the following provisions:

(1) A landscape architect's license authorizes the holder thereof to perform professional services such as consultation, investigation, research, preparation of general development and detailed landscape design plans, studies, specifications, and responsible supervision in connection with the development of landscape areas where, and to the extent that, the principal purpose of the service is to arrange and modify the effects of natural scenery for aesthetic effect, considering the intended use of the land. Such services concern the arrangement of natural forms, features, and plantings, including the ground and water forms, vegetation, circulation, walks, and other landscape features to fulfill aesthetic and practical requirements.

(2) In order to accomplish the duties described in Paragraph (1) of this Subsection, the landscape architect may prepare feasibility studies; formulate graphic and written criteria to govern the aesthetic and practical planning and design of land construction programs; prepare, review, and analyze plans for aesthetic and practical land use and development; produce landscape plans, landscape grading and landscape drainage plans, landscape irrigation plans, planting plans, and related landscape construction details, specifications, estimates of probable costs, and reports for aesthetic and practical land use; collaborate in the design of pleasing and practical settings and approaches for vehicular and pedestrian circulation systems, bridges, and nonhabitable structures, all with respect to the practical and aesthetic requirements of the areas on which they are to be placed; negotiate and arrange for execution of landscape projects; and conduct field observation of landscape construction, restoration, and maintenance.

(3) Nothing in this Subsection shall permit any person licensed under this Subsection to perform professional services which are defined as the practice of architecture in R.S. 37:141 et seq., or the practice of engineering or land surveying in R.S. 37:681 et seq., and which are not included in the practice of landscape architecture under this Subsection. Nothing in this Subsection shall prohibit the practice of engineering or land surveying or the practice of architecture by any person who is licensed as a professional engineer or land surveyor under R.S. 37:681 et seq., or as an architect under R.S. 37:141 et seq.

(4) In order to qualify to take the national landscape architect examination, the applicant shall meet the minimum qualification standards approved by the Council of Landscape Architectural Registration Boards, or its successor.

(5) In order to qualify to take the Louisiana Landscape Architect Examination, the applicant shall submit evidence of passing the national examination prepared by the Council of Landscape Architectural Registration Boards, or its successor.

(6) The commission shall issue each licensed landscape architect a permanent registration number.

(7) Each landscape architect shall affix his seal to all drawings or specifications prepared by or under the direct supervision of the landscape architect.

(8) The seals used by landscape architects shall meet the specifications determined by rule by the commission.

F. Repealed by Acts 2008, No. 63, §2, eff. June 5, 2008.

G. Each person licensed under the provisions of this Chapter shall meet the professional standards determined by the commission for each profession and shall notify the commission of each change in the address of the residence or place of business of the license holder.

H. A nursery stock dealer's permit authorizes the holder thereof to sell nursery stock. A nursery stock dealer's permit shall not authorize the holder thereof to install nursery stock.

I. A cut flower dealer's permit authorizes the holder to do any of the following:

(1) Sell cut flowers either singly or in bunches, or both. However, the holder of a cut flower permit may not sell cut flowers within three hundred feet of the place of business of another person engaged in the profession of retail florist.

(2) Operate under that permit a vending machine for the sale of cut flowers and floral design in accordance with the provisions of this Chapter and the rules and regulations adopted pursuant to this Chapter, if the holder is engaged in the profession of retail florist.

J. Each person issued a permit under the provisions of this Chapter shall meet the occupational standards determined by the commission for each occupation and shall notify the commission of each change in the address of the permit holder.

K. Each person who holds a valid Louisiana Nursery Certificate Permit may use that permit in lieu of a nursery stock dealer's permit, or a cut flower dealer's permit, or both, at any one outlet.

L. Each nursery stock dealer and cut flower dealer shall secure an appropriate permit for each outlet operated by the dealer.

M. Each license and permit issued under the provisions of this Chapter shall expire on January thirty-first of each year and may be renewed in accordance with rules adopted by the commission.

N. Each holder of a license or permit issued under the provisions of this Chapter shall present such license or permit upon demand of any authorized agent of the horticulture commission.

O. Utility arborists shall be subject to the following provisions:

(1) A utility arborist's license authorizes the holder thereof to recommend or execute the removal of trees or portions of trees along utility rights of way.

(2) For license renewal, each utility arborist is required to attend a continuing training seminar as determined by rule by the commission.

P. Landscape irrigation contractors shall be subject to the following provisions:

(1) Notwithstanding any other law to the contrary, a landscape irrigation contractor's license authorizes the holder to construct, install, connect, repair, maintain, improve, or alter any portion of a landscape irrigation system, including the required wiring within that system, and to install and connect the landscape irrigation system to the required power supply and to a public or private water supply system.

(2) For license renewal, each landscape irrigation contractor shall obtain continuing training as determined by rule of the commission.

(3) He shall request and be issued any necessary permits from any governing authority.

(4) Prior to connecting to a public or private water supply system, a licensed landscape irrigation contractor shall obtain a water supply protection specialist endorsement from the State Plumbing Board. The State Plumbing Board shall issue a special endorsement of a water supply protection specialist to any licensed landscape irrigation contractor who completes the training required by the State Plumbing Board as provided for in R.S. 37:1368(H)(1); however, neither a journeyman plumber's license nor a master plumber's license shall be required.

(5) Backflow prevention devices shall be installed in accordance with the provisions of Part XIV of the Louisiana State Sanitary Code by a person holding a water supply protection specialist endorsement.

(6) Nothing in this Subsection shall permit any licensed landscape irrigation contractor to perform any electrical or plumbing services not provided for in this Subsection, for which a license is required from any other regulatory board. Nothing in this Subsection shall prohibit a licensed electrician or plumber from providing electrical or plumbing services necessary to make or keep an irrigation system operational.

Acts 1987, No. 844, §1; Acts 1988, No. 231, §1; Acts 1992, No. 60, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2008, No. 63, §§1, 2, eff. June 5, 2008; Acts 2008, No. 227, §1, eff. June 16, 2008; Acts 2010, No. 495, §1, eff. June 24, 2010; Acts 2013, No. 103, §1.



RS 3:3809 - Employee of persons who hold licenses and permits

§3809. Employee of persons who hold licenses and permits

A. Each person who holds a professional license issued under the provisions of this Chapter may employ personnel to work under the direct supervision of the license holder in the profession indicated on the license. The license holder shall give direction and instruction to such personnel and shall be responsible for insuring that the work product of such personnel meets the appropriate professional standards determined by the commission.

B. Each person who holds an occupational permit issued under the provisions of this Chapter may employ personnel to work in the occupation indicated on the permit. The permit holder shall be responsible for insuring that such personnel meet the appropriate occupational standards determined by the commission.

Added by Acts 1965, No. 127, §2. Amended by Acts 1972, No. 320, §1; Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1.



RS 3:3810 - Violations

§3810. Violations

A. Failure to comply with any provision of this Chapter or of any rule or regulation adopted pursuant to this Chapter shall constitute a violation. Violations include but are not limited to:

(1) Performing any of the following acts in a regulated profession or occupation without either a valid appropriate license or permit issued by the commissioner or without a regular employee who holds a valid appropriate license or permit issued by the commissioner:

(a) Engaging in or doing any form of work in a regulated profession or occupation.

(b) Receiving income, whether directly or indirectly, for engaging in or doing any form of work in a regulated profession or occupation.

(c) Advertising, soliciting, or otherwise attempting to obtain any form of work in a regulated profession or occupation.

(2) Failing to abide by any cease and desist order issued by the commission or any stop order or notice of non-compliance issued by the commissioner or their authorized employees or agents.

(3) Performing any fraudulent practice while engaged in a regulated profession or occupation or intentionally misrepresenting any matter involved in or related to work in a regulated profession or occupation.

(4) Altering, forging, counterfeiting, or using without authority any license, permit, or other document provided for in this Chapter or in any rule or regulation adopted pursuant to this Chapter.

(5) Knowingly permitting any person under direct supervision of a person holding a license or permit pursuant to this Chapter to violate any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter.

(6) Failing to comply with the continuing education requirements adopted by the commission for any regulated profession or occupation.

(7) Failing to timely pay any fee, penalty, or other cost imposed under this Chapter or any rule or regulation adopted pursuant to this Chapter.

(8) Failing to meet the appropriate minimum standards of practice for a regulated profession or occupation established by the commission through rule or regulation.

B. Each violation shall be considered a separate offense and each day on which a violation occurs or continues to occur shall be considered a separate offense.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3810.1 - Adjudicatory proceedings

§3810.1. Adjudicatory proceedings

A. Findings of violations and imposition of penalties may be made only by a ruling of the commission based upon an adjudicatory proceeding held in accordance with the provisions of the Administrative Procedure Act and this Chapter.

B. Whenever the commissioner has any reason to believe that a violation of this Chapter or of any rule or regulation adopted pursuant to this Chapter has occurred, the commissioner may present the alleged violations to the commission for a determination.

C. A hearing officer shall be appointed to preside over the hearing.

D. Notice of the alleged violation, the date of the adjudicatory hearing, the conduct of discovery and the adjudicatory hearing shall be as provided in the Administrative Procedure Act.

E. The ruling of the commission shall be in writing and provided to the person charged with the violation, as provided by the Administrative Procedure Act.

F. Any appeal from a ruling of the commission shall be in accordance with the Administrative Procedure Act.

Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3810.2 - Civil penalties and costs

§3810.2. Civil penalties and costs

A. Whoever is found by the commission to have violated a provision of this Chapter or any rule or regulation adopted pursuant to this Chapter shall be fined as follows:

(1) The commission may assess a civil penalty of not more than two hundred fifty dollars for each violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter if the person subject to the civil penalty has not been found guilty of a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter in a prior adjudicatory proceeding held by the commission.

(2) The commission may assess a civil penalty of not more than five hundred dollars for each violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter if the person subject to the civil penalty has been found guilty of a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter in a prior adjudicatory proceeding held by the commission.

(3) The commission may assess a civil penalty of not more than one thousand dollars for each violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter if the person subject to the civil penalty has been found guilty of a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter in two or more prior adjudicatory proceedings held by the commission.

B. In addition to civil penalties, the commission may assess the cost of the adjudicatory proceeding against any person found to be in violation of this Chapter or any rule or regulation adopted pursuant to this Chapter. The commission shall, by rule or regulation, determine the amount of the cost of an adjudicatory proceeding, which may include the cost of any investigation leading up to or made during the course of an adjudicatory proceeding.

Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3810.3 - Enforcement

§3810.3. Enforcement

A. The commission may issue a cease and desist order and the commissioner may issue a stop order or notice of non-compliance to stop or prevent a violation of any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter.

B. The commissioner may seek to collect any fee, penalty, or cost that may be due under any provision of this Chapter or any rule or regulation adopted pursuant to this Chapter.

C. The commissioner may institute civil proceedings in any court of proper jurisdiction and venue to:

(1) Enforce the rulings of the commission.

(2) Collect any fee, penalty or cost due under any provision of this Chapter or any rules or regulations adopted pursuant to this Chapter.

(3) Seek injunctive relief to restrain and prevent violations of any provision of this Chapter or of any rule or regulation adopted pursuant to this Chapter.

Acts 2008, No. 229, §1, eff. June 16, 2008.



RS 3:3811 - Revocation of licenses and permits

§3811. Revocation of licenses and permits

A. The commission may revoke or suspend any license or permit issued under the provisions of this Chapter upon a determination by the commission that the holder of the license or permit has violated the provisions of this Chapter or the rules and regulations of the commission, or has failed to meet the professional or occupational standards determined by the commission, or has failed to insure that the personnel employed by the holder of the license or permit meet the professional or occupational standards determined by the commission.

B. Licenses and permits may be revoked or suspended only by a ruling of the commission based on an adjudicatory hearing held in accordance with the provisions of the Louisiana Administrative Procedure Act.

C. The commission shall notify each person whose license has been revoked or suspended, by certified mail, return receipt requested.

D. Each person whose license or permit has been revoked or suspended shall return the license or permit to the commission within fifteen days of the date on which the notice of the revocation or suspension was received.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1.



RS 3:3812 - Mandamus to compel issuance of license or permit

§3812. Mandamus to compel issuance of license or permit

Any person who is denied a permit or license by the commission may institute legal proceedings against the commission in the district court for the parish of East Baton Rouge. If the court finds that the license or permit should have been issued, the court may issue a writ of mandamus to compel the commission to issue the license or permit.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1.



RS 3:3813 - Repealed by Acts 1987, No. 844, 2.

§3813. Repealed by Acts 1987, No. 844, §2.



RS 3:3814 - Meetings of the commission

§3814. Meetings of the commission

The commission shall hold regular meetings twice each year. The commission may meet at other times upon the call of the chairman or of any three members. The commission shall not meet more than six times in any calendar year.

Added by Acts 1965, No. 127, §2. Amended by Acts 1981, No. 621, §1, eff. Jan. 1, 1982; Acts 1985, No. 120, §1; Acts 1990, No. 112, §1.



RS 3:3815 - Transition provisions

§3815. Transition provisions

Any person holding either a horticulturist license or landscape contractor's license prior to February 1, 2009 and who is eligible to renew his license shall be issued a landscape horticulturist license in place of the old license without further application or examination upon the payment of any required renewal fee.

Added by Acts 1965, No. 127, §2; Acts 1985, No. 120, §1; Acts 2008, No. 63, §1, eff. June 5, 2008.



RS 3:3816 - Special provisions

§3816. Special provisions

The following provisions shall supersede the requirements and provisions of this Chapter:

(1) An individual performing certain gardening activities, such as mowing, edging, hand weeding, or trimming of hedges and shrubbery, under the direction and responsibility of the owner of the property, shall not be required to obtain any license required by this Chapter to practice his occupation.

(2) An individual who prunes a tree, under the specific direction and responsibility of the owner of the property, in which the branch to be removed is two inches or less in diameter and is within ten feet of ground level, shall not be required to obtain any license required by this Chapter.

(3) The provisions of Paragraphs (1) and (2) of this Section shall not apply to services performed for commercial establishments.

(4) A landowner or homeowner doing work on his own property, a land surveyor practicing his profession, land clearing operations, forestry operations, and utility companies doing work in emergency situations or in the preventing of emergency situations, for the restoration of service, or for the installation of individual service lines by an installer repair technician, shall not be required to obtain a utility arborist license as required by this Chapter.

(5) A person who constructs, installs, connects, repairs, maintains, improves, or alters an irrigation system used for agricultural or forestry purposes or on property owned, managed, or leased by that person or his employer shall not be required to obtain a landscape irrigation contractor license as required by this Chapter.

(6) The provisions of this Chapter shall not supersede local ordinances adopted by local governing authorities regarding the installation of backflow prevention devices.

(7)(a) In the event of a catastrophe and a declaration of emergency, the commissioner may issue a temporary arborist license authorizing a person to perform the measures specified by R.S. 3:3808(A).

(b) Applicants for a temporary arborist license shall:

(i) Be licensed in another state as a result of passing a state examination or have acquired International Society of Arboriculture (ISA) Certification.

(ii) Present proof of license in another state or proof of ISA Certification.

(iii) Present a certification of insurance as provided in LAC 7:XXIX.117(E)(2).

(iv) Pay a fee of one hundred fifty dollars.

(c) The temporary arborist license shall be applied for within ninety days of the declaration of emergency and shall be in effect for a period of ninety days from the date of issuance.

(d) If the holder of the temporary arborist license desires to continue performing measures specified in R.S. 3:3808(A) beyond the ninety-day period, he shall be required to obtain an arborist license through normal procedures established by the Louisiana Horticulture Commission for such license.

Acts 1987, No. 874, §1; Acts 1992, No. 60, §1; Acts 2004, No. 810, §1, eff. July 12, 2004; Acts 2010, No. 34, §1.



RS 3:4001 - MILK TESTING LAW

CHAPTER 25. MILK TESTING LAW

§4001. Definitions

For purposes of this subpart, the following shall be herein defined:

(1) Commissioner: The commissioner of agriculture, his representative or his agent.

(2) Cooperative: A legally chartered organization of milk producers, their representatives or their agents.

(3) Purchaser: Any person, firm, corporation or cooperative purchasing milk and cream on the basis of volume, weight and butterfat content therein.

(4) Producer: Any person, firm, corporation or cooperative producing milk for sale on the basis of volume, weight and butterfat content therein.

(5) Milk: As defined by the state health sanitary code, the butterfat requirement shall be excluded as related to milk produced at dairy farms.

(6) Fresh milk test: A butterfat analysis which shall have been determined by a method approved by law and which shall have been proven accurate and deemed acceptable as a factor of payment by the commissioner.

(7) Time composite: A sample of milk obtained by the mixing of single samples, each being representative of and proportionate to the volume from which they were taken and which shall represent a period of time not to exceed sixteen days.

(8) License: Any technical license issued by the commissioner.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4002 - Powers of the commissioner

§4002. Powers of the commissioner

The commissioner may:

(1) Regulate measuring, weighing, sampling, testing, sales and purchase of milk and cream as related to the content of butterfat, solids-nonfat and/or total solids in milk; and provide a butterfat, solids-nonfat and/or total solids in milk testing program in those instances where the purchaser or cooperative does not have adequate and approved facilities, equipment, and personnel to provide this service.

(2) Require licensing of any person who shall measure, weigh, sample, test, transport and whosoever shall otherwise be responsible for the butterfat content of milk as a basis of payment between producer and purchaser. The commissioner may further license laboratory facilities and persons responsible for calibration of laboratory testing equipment. No person shall perform the aforementioned duties without benefit of license.

(3) Publish and issue reports to the industry as relates to technical and economic data.

(4) Require purchaser and cooperative to file all technical and licensed personnel performance records with the commissioner when such records shall relate to the basis of payment between producer and purchaser or cooperative.

(5) Permit a cooperative that pays its members and conducts a butterfat testing program for its members to exercise the option of paying producers for butterfat on the basis of either fresh milk samples or a composite sample. Within thirty days from July 31, 1974, all affected cooperatives shall notify, in writing, all their producers and the commissioner of the option selected. After an option has been selected by a cooperative, the method of sampling cannot be changed for a period of six months thereafter and without giving written notice to the producers and the commissioner at least thirty days before the effective date of such change. A purchaser, other than a cooperative that pays its members and conducts a butterfat testing program for its members, may also be permitted to exercise the option of paying producers for butterfat on the basis of either fresh milk samples or a composite sample; provided, however, that no such purchaser may elect to change to fresh milk sampling without the concurrence of its producers, and without thirty days written notice to the commissioner. After a purchaser elects to make a change in its method of butterfat sampling, the method of sampling cannot again be changed for a period of six months thereafter and without the concurrence of the purchaser's producers, and the giving of at least thirty days written notice to the commissioner prior to the effective date of such change.

(6) The commissioner may conduct such testing and check testing programs as are provided for in this subpart.

(7) The commissioner may enter into contract with any cooperative or group of producers to provide for testing services and a more effective enforcement of this subpart.

(8) Producers shall be paid for their milk and cream on the basis of its butterfat content, until such time as solids-nonfat or protein is selected as a method of payment by a cooperative or agreed upon by a purchaser and its producers who are not members of a cooperative, and the commissioner has approved the necessary equipment for testing, and established a procedure for sampling, testing, licensing and payment in accordance with the provisions of this subpart.

(9) The commissioner may enter the business premises of any producer, purchaser, or cooperative for sampling, testing, inspection, and observation purposes.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4003 - Rules and regulations

§4003. Rules and regulations

The commissioner shall promulgate rules and regulations for the administration and enforcement of this subpart.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4004 - Records required

§4004. Records required

The purchaser and/or the cooperative shall maintain, both individually and collectively, a record of each producer's delivery of milk. The records shall state the date of delivery, the producer's name or permit number, the volume measurement and converted weight of milk, the temperature, the purchaser or cooperative and the signature of the licensed measurer-sampler or milk and cream tester. The producer shall be provided a daily record of volume and weight upon receipt and a collective record of weight and test upon payment. Daily and periodic laboratory records shall be maintained as relates to volume, weight, fat analysis, calibration log and licensed personnel performance reports. Upon request, the commissioner shall be granted access and/or copy of all records required.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4005 - Samples taken and stored; as a basis of payment

§4005. Samples taken and stored; as a basis of payment

A. Cream samples: Cream shall be sold and purchased on the basis of fresh samples only and stored at 33° to 45° F.

B. Time composites: Composite samples shall not exceed sixteen days. Every shipment of producer milk shall be represented unless otherwise defined by rule and regulation. A preservative approved by the commissioner shall be used. The bottles or composite containers shall be clean and dry with an attached cover. All composites shall be labeled with clear, smearproof numbers of the producers represented and upon completion of the shipping period shall contain sufficient volume necessary to perform not less than four Babcock tests. Protection shall be provided against adulteration, or the entrance or loss of moisture and content. Composite samples shall be constantly maintained at a temperature range of 33° to 45° F. and shall be held intact for seven days after testing and subject to such other requirements as may be established by rule and regulation.

C. Fresh milk sample: The fresh milk sample shall be herein defined as a single shipment sample, the age of which shall not exceed forty-eight hours from the time it is secured to the time it is utilized for testing. The container shall be of a size and design approved by the commissioner and shall be labeled with the date and permit number of the producer represented. The sample shall be taken, stored, transported and maintained at a temperature range of 33° to 45° F.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4006 - Responsibilities of purchaser, cooperative, and licensed personnel; suspension of license

§4006. Responsibilities of purchaser, cooperative, and licensed personnel; suspension of license

A. Purchaser; cooperative; tank truck owner: The purchaser, cooperative and tank truck owner shall be responsible, bound, and coequally liable for their licensed employees to carry out the provisions of this subpart, and the rules and regulations promulgated by the commissioner.

B. Measurer-sampler: A licensed measurer-sampler shall be responsible and liable for the correct measuring, conversion, sampling, transport and care of milk samples so long as they are under his care and as may otherwise be defined by rule and regulation.

C. Milk and cream tester: A licensed tester shall be responsible for the proper storage, preparation, mixing, testing, and posting of fresh and/or composite samples of milk and the subsequent results thereof.

D. Calibration technician: No person other than a licensed milk and cream tester, approved by the commissioner in writing or by special license, shall calibrate, adjust, or otherwise supervise any electronic fat analysis device. The employment of any electronic fat analysis device, which must be approved by the commissioner, by any purchaser or cooperative shall require not less than two approved calibration technicians.

E. Suspension of licenses: If investigation by the commissioner discloses intentional misconduct in the procuring of any sample, or the tampering with a milk sample, equipment, electronic analysis device or butterfat records, the license of the sampler, tester or calibration technician and/or their licensed employer may be immediately suspended by the commissioner for a period of not more than thirty days, and may be revoked as provided in R.S. 3:4010.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1; Acts 1985, No. 218, §1.



RS 3:4007 - Test of samples; notification

§4007. Test of samples; notification

A. Time composites: The composite sample shall be tested within two days after the close of the sampling period and as otherwise defined by rule and regulation.

B. Fresh milk sample: The fresh milk sample shall be utilized for composite building and/or tested within forty-eight hours from the time it is secured and as otherwise defined by rule and regulation.

C. Notification: The purchaser and/or the cooperative shall notify each producer of this butterfat pay test not later than the 15th day of the month following that during which the tests were conducted. For semimonthly testing periods the information shall include the average pay test and volume of milk for the 1st through the 15th; the average pay test and volume of milk for the 16th through the end of the month; a weighted average test and total volume of milk for the month. In the absence of composite samples, the information may be submitted by monthly periods.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4008 - Tests and check tests by the commissioner

§4008. Tests and check tests by the commissioner

A.(1) In the event the purchaser or cooperative elects to pay producers for butterfat on the basis of a composite sample, the commissioner may secure and test fresh milk samples on daily shipments of producer milk as a means of checking the accuracy of work performed by licensed personnel and require payment on the basis of the commissioner's test when the comparison reveals a variation in excess of one-tenth of one percent. The commissioner may also examine and check test the composite samples to ascertain their accuracy.

(2) If after a hearing the commissioner determines that a purchaser or cooperative has inadequate testing facilities or equipment or personnel, and the purchaser or cooperative will not contract for the performance of the testing services by the commissioner in accordance with R.S. 3:4002(7), the commissioner may conduct the testing program for the purchaser or cooperative on behalf of the producers involved in the same manner as herein provided for the purchaser or cooperative; require payment to producers in accordance therewith; and make the same reports to producers as provided for herein.

(3) In the event the purchaser or cooperative elects to pay producers for butterfat on the basis of fresh milk samples, the commissioner may secure and test such fresh milk samples as he deems necessary to verify the correctness of the fresh milk sampling program of the purchaser or cooperative, and require payment on the basis of the commissioner's tests when the comparison reveals a variation in excess of one-tenth of one percent.

(4) The commissioner shall not perform, nor shall he authorize any purchaser or cooperative to perform any fresh sample testing program that shall incorporate less than three proven and acceptable fresh milk tests within a semimonthly testing period nor less than six such tests within a monthly testing period. The tests shall be stratified, as nearly as possible, so as to assure at least one fresh milk test within each five days of the shipping period. The fresh milk testing program shall represent not less than one-third of the total producer shipments within a partial period of shipment.

(5) The requirements contained herein and as otherwise defined by rule and regulation shall be binding upon the commissioner and any cooperative or purchaser authorized by the commissioner to perform this service.

B. Any person licensed to measure, sample, transport, collect or test milk samples as a basis of payment to producers shall upon request by the commissioner, secure and submit data, records, and/or fresh milk samples necessary for investigation by the commissioner.

C. In order to facilitate the taking of accurate samples by the commissioner, any purchaser, cooperative, person, firm, or corporation purchasing, handling, or transporting milk in bulk milk tank trucks shall provide adequate agitation facilities at points of delivery.

D. The commissioner may secure processed or finished product samples as a means of checking the utilization of fat and skim by purchasers and cooperatives in such manner as shall be defined by rule and regulation.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4009 - Licenses required

§4009. Licenses required

A. No person shall engage in measuring, weighing, sampling, transporting or testing producer milk, or cream as a basis of payment unless he has first procured a license from the commissioner.

B. No person shall calibrate, adjust or otherwise supervise the operation of any electronic fat analysis device unless he has first procured a milk and cream testers license and special authorization or license from the commissioner.

C. No person shall own and/or operate a bulk tank transport for milk hauling purposes without having first procured a license from the commissioner. Such persons shall be held coresponsible and coliable with licensed personnel in their employ when such business shall effect payment to producers.

D. The commissioner may require application for license on a form prescribed and furnished by him. The applicant shall submit to written or practical examination or both by the commissioner, and upon passing the examination and approval by the commissioner as to the applicant's integrity, the applicant shall receive the license for which he applied. Renewal of licenses shall be effected on June 30 of every other year.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1; Acts 1985, No. 218, §1.



RS 3:4010 - Revocation of license

§4010. Revocation of license

The commissioner may revoke any license or permit issued to any person under the provisions of the subpart, after a hearing, upon at least five days' notice stating the grounds for the revocation. The notice may be served personally upon or sent by registered mail to the person. The grounds for revocation are incompetence, any dishonest, deceptive, or fraudulent practice, or a violation of any provision of this subpart.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4011 - Use of other than approved method, equipment, glassware, tests or installation prohibited

§4011. Use of other than approved method, equipment, glassware, tests or installation prohibited

A. No person shall use for butterfat analysis in milk or cream any method, equipment, glassware, supplies or electronic analysis device except that which conforms to the United States Bureau of Standards or which shall have been inspected, researched, tested and approved by the commissioner.

B. No method other than the Majonnier, Babcock, or electronic fat analysis device shall be used for butterfat analysis in milk and cream until the method or device shall have been approved by the commissioner. The electronic fat analysis device shall be calibrated by the Babcock method in such manner as shall be defined by rule and regulation.

C. Every installation of laboratory equipment to be used for butterfat analysis in milk and cream shall be inspected and approved by the commissioner. No one shall use an unapproved installation.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1; Acts 1985, No. 218, §1.



RS 3:4012 - Purchaser shall use only correct weight and measures

§4012. Purchaser shall use only correct weight and measures

No person purchasing milk or cream on the basis of its butterfat content shall use any weight, measure, or butterfat test thereof other than the correct weight, measure, or butterfat test; nor shall such person have in his possession any inaccurate, defective, or untrue weighing or measuring device. Also such a person shall not make any misrepresentation as to any weight, measure, or test.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4013 - Falsifying tests or weights or measures or records thereof prohibited

§4013. Falsifying tests or weights or measures or records thereof prohibited

No person shall underread, overread, or in any way manipulate any approved butterfat test so that other than the true butterfat percentage is obtained; or any weighing or measuring device so that other than the true weight or measure of the milk or cream purchase is obtained.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4014 - Standardization of milk

§4014. Standardization of milk

No person, firm, or corporation shall sell or deliver for consumption fluid milk which contains less than three and one-fourth percent of butterfat; provided, however, that milk furnished military installations or federal hospitals on contract may meet minimum specifications of the United States Public Health Ordinance and Code. Nothing in this Section shall be construed to prohibit the sale of milk from a dairy farm to a fluid milk plant, whole and unadulterated as it is produced by the cows, even though the fat content of such milk may be less than three and one-fourth percent butterfat.

Acts 1974, No. 306, §1. Amended by Acts 1974, No. 517, §1; Acts 1985, No. 74, §1; Acts 1986, No. 169, §1.



RS 3:4015 - Penalties

§4015. Penalties

Any person violating any of the provisions of this subpart or the rules and regulations promulgated by the Commissioner shall be fined not less than one hundred dollars, nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months.

Acts 1974, No. 306, §1; Acts 1985, No. 74, §1.



RS 3:4021 - Southern Dairy Compact; Louisiana's participation

CHAPTER 25-A. DAIRY COMPACT LAW

§4021. Southern Dairy Compact; Louisiana's participation

The Southern Dairy Compact, the full text of which is hereinafter set forth and confirmed by the Louisiana legislature, is hereby entered into on behalf of the state of Louisiana. The compact shall become effective when enacted into law by at least two other states within the compact group of states and when the consent of Congress has been obtained. The full text of said compact is as follows:

SOUTHERN DAIRY COMPACT

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS AND

DECLARATION OF POLICY

§1. Statement of purpose, findings and declaration of policy

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

§2. Definitions

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of section three.

(2) "Commission" means the Southern Dairy Compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the commission pursuant to sections nine and ten of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to sections nine and ten of this compact, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

§3. Rules of construction

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

§4. Commission established

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

§5. Voting requirements

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

§6. Administration and management

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt by-laws for the conduct of its business by a two-thirds vote, and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of section eighteen of this compact;

(5) To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) To create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

§7. Rulemaking power

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV. POWERS OF THE COMMISSION

§8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

§9. Equitable farm prices

(a) The powers granted in this section and section ten shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents per gallon at Atlanta, Ga., however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar fifty cents per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

§10. Optional provisions for pricing order

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in section two, subdivision nine, which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to Article VII, Section 18(a).

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. RULEMAKING PROCEDURE

§11. Rulemaking procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9(f), or amendment thereof, as provided in Article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. §553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§12. Findings and referendum

(a) In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. §553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section thirteen.

§13. Producer referendum

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to insure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

§14. Termination of over-order price or marketing order

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. §553).

ARTICLE VI. ENFORCEMENT

§15. Records; reports; access to premises

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

§16. Subpoena; hearings and judicial review

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to section seventeen. Any proceedings brought pursuant to section seventeen, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§17. Enforcement with respect to handlers

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. FINANCE

§18. Finance of start-up and regular costs

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under section six, subdivision (d), paragraph four. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed $.015 per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§19. Audit and accounts

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE;

ADDITIONAL MEMBERS AND WITHDRAWAL

§20. Entry into force; additional members

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of Congress has been obtained.

§21. Withdrawal from compact

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§22. Severability

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact.

Acts 1997, No. 11, §1.



RS 3:4022 - Louisiana compact delegation members; terms; vacancies; compensation

§4022. Louisiana compact delegation members; terms; vacancies; compensation

A. Five delegates from Louisiana shall be appointed by the commissioner to represent the state on the Southern Dairy Compact Commission, created and provided for in Article III of the compact contained in R.S. 3:4021. The delegates shall include one dairy producer who is engaged in the production of milk at the time of appointment or reappointment, two consumer representatives, one dairy processor, and one delegate at large.

B. Each delegate shall serve for a term of four years and shall serve diligently and conscientiously and shall strive to achieve the purposes of the Southern Dairy Compact.

C. Each appointment shall be submitted to the Senate for confirmation.

D. Vacancies in delegate positions shall be filled in the same manner as the original appointments for the unexpired portion of the vacant delegate's position.

E. Delegates shall receive a per diem not to exceed fifty dollars for service and traveling expenses incurred in the performance of their duties as delegates.

F. The commissioner may provide funding as necessary to the delegation during its term.

Acts 1997, No. 11, §1.



RS 3:4023 - Access to records and information

§4023. Access to records and information

The commissioner may, by lawful means, obtain information pertaining to the dairy industry which he deems necessary to carry out the purposes of the provisions of this Chapter and the Southern Dairy Compact. Such information may be utilized by the commissioner, the delegates, and the Southern Dairy Compact Commission.

Acts 1997, No. 11, §1.



RS 3:4024 - Rules and regulations

§4024. Rules and regulations

The commissioner may adopt such rules and regulations, in accordance with the Administrative Procedure Act, as are necessary to carry out the purposes of this Chapter and the Southern Dairy Compact.

Acts 1997, No. 11, §1.



RS 3:4025 - Penalties for violations

§4025. Penalties for violations

A. No person shall violate this Chapter, the Southern Dairy Compact, or any rules or regulations adopted pursuant to either this Chapter or the compact.

B. In addition to any other penalties provided by law, a fine of one thousand dollars may be imposed for each violation, licenses may be revoked or suspended, or an additional fine may be imposed in lieu of revocation or suspension.

C. Each day on which a violation occurs shall be a separate violation.

Acts 1997, No. 11, §1.



RS 3:4101 - DAIRY STABILIZATION LAW

CHAPTER 26. DAIRY STABILIZATION LAW

§4101. Findings, policies and purposes

It is hereby declared:

(1) That milk is a necessary article of food for human consumption.

(2) That an adequate supply of good quality dairy products at fair and reasonable prices is essential to the public health and welfare.

(3) That milk is a highly perishable commodity, which is easily contaminated by harmful bacteria if not produced, processed, and distributed under the best of sanitary conditions, and if not properly refrigerated at all times.

(4) That the supply of milk can neither be substantially increased nor substantially decreased from day to day.

(5) That milk can be stored for only limited periods of time.

(6) That the dairy industry is peculiarly susceptible to injury resulting from price wars and a variety of disruptive trade practices that flourish in the absence of effective regulation.

(7) That price wars and disruptive trade practices in the dairy industry tend to cause financial ruin for dairy farmers and for locally-owned processors and distributors, regardless of how efficient and well managed they might be.

(8) That the production, processing, packaging and distribution of good quality dairy products requires skilled and properly trained personnel and also requires substantial investments in expensive equipment, facilities, and other items.

(9) That price wars and disruptive trade practices in the dairy industry weaken the financial condition of dairy farmers, processors and distributors, tend to lessen their ability to employ the skilled and properly trained personnel required for their operations, and tend to postpone construction and purchases of needed equipment and repairs of facilities.

(10) That failure to provide effective regulation of the Louisiana dairy industry will lead to a resumption of unfair methods of competition that once existed in the Louisiana dairy industry, will result in the economic destruction of many dairy farmers, of independent dairy processors and of many distributors, and will tend to create a monopoly in the processing and distribution of milk and dairy products.

(11) That recent developments have made it less feasible to move milk to Louisiana from areas of heavy production and have created the possibility that milk shortages will become a reality in the United States in the foreseeable future.

(12) That the consumers of this state need to be protected against excessive prices on milk and dairy products, particularly during periods when such items are in short supply.

(13) That the citizens of this state will be benefited by a regulatory program that is designed to stabilize the Louisiana dairy industry in order to assure an adequate supply of milk and dairy products at fair and reasonable prices.

(14) That monopoly, disruptive trade practices, and unfair methods of competition should be prohibited in the Louisiana dairy industry.

(15) That consumers should be protected against inadequate supplies of milk and dairy products and against excessive prices for milk and dairy products.

(16) That dairy farmers and independent processors and distributors should be encouraged to make necessary investments and hire needed personnel, and that conditions should be created that would permit reasonably efficient processors and dairy farmers to remain in business.

(17) That an effective program of regulation for the Louisiana dairy industry should be established in order to eliminate speculation and waste, to assure a continued supply of high quality dairy products, and to enable dairy farmers, processors and distributors to borrow funds required for their operations.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4102 - Definitions

§4102. Definitions

As used in this Subpart, unless the context otherwise requires:

(1) "Milk" means the lacteal secretion of one or more cows (including such secretions when raw, cooled, pasteurized, standardized, homogenized, recombined, or concentrated) which meets applicable requirements of the state health officer.

(2) "Bulk milk" means milk which has not yet been placed in the container in which the product will be offered for sale to consumers, retailers or institutions.

(3) "Commissioner" means the commissioner of agriculture of the State of Louisiana.

(4) "Person" means any individual, partnership, corporation, cooperative association, governmental agency, or other business entity.

(5) "Dairy farmer" means any person who produces bulk milk for sale to a processor. The term "dairy farmer" is used interchangeably with "milk producer".

(6) "Processor" means a person who processes one or more dairy products or a person who purchases bulk milk for a dairy farmer for resale to a person who processes dairy products, or a person who purchases bulk milk from anyone for resale to a person who processes dairy products. The term "processor" does not include a person who purchases ice cream mix, or ice milk mix and whose processing activities are limited to converting such mix into a dairy product, all the sales of which are then made by such person to consumers at retail on the premises where such processing activities take place.

(7) "Distributor" means a person, other than a processor, who sells dairy products to one or more retail (home delivery) routes or to retailers, or to both.

(8) "Retailer" means any person who is engaged in transferring title to dairy products to consumers at a fixed place of business located in this state.

(9) "Supplier" means a processor or a distributor.

(10) "Dairy product" means any of the following:

(a) Homogenized milk, regular milk, pasteurized milk, special milk, buttermilk, cottage cheese, creole cream cheese, yogurt, flavored milk, flavored milk drink, skim milk, low-fat milk, fluid cream, concentrated milk, ice cream, fruit ice cream, nut ice cream, ice milk, malt ice cream, French ice cream, milk sherbets, mellorine, olarine, sherine, and the mix from which any such products are made.

(b) Any product which contains milk solids not fat, butterfat, or a milk derivative, and which is manufactured in the semblance of one of the products listed in the preceding subparagraph, provided, however, that the term "dairy products" shall not include butter, cheese (other than cottage cheese or creole cream cheese), nonfat dry milk, skim condensed milk, whole condensed milk, or sweetened condensed milk.

(11) "Marketwide pool" means that arrangement under which the same blend price is received by all dairy farmers supplying milk of equivalent butterfat content to those processors who are fully regulated by the same production stabilization plan.

(12) "Handler pool" means that arrangement under which the same blend price is received by all dairy farmers supplying milk of equivalent butterfat content to a processor.

(13) "Production marketing area" means that area within which minimum prices established by the commissioner shall be uniform.

(14) "Representative processors" means two large processors, two medium size processors, and two small processors selected by the board in accordance with any fair and reasonable procedure.

(15) "Institution" means a school, hospital, state agency, religious organization, charitable organization, or nursing home.

(16) "Board" means the "Dairy Stabilization Board".

(17) "Cooperative" or "co-op" means any organization that meets the requirements of R.S. 3:131-149 and whose members are all dairy farmers.

(18) "Blend price" means the price received by the dairy farmer in payment for his bulk milk, which price reflects the manner in which the bulk milk was utilized either by the processor to whom the bulk milk was sold (handler pool) or by all processors regulated by the same production stabilization plan (marketwide pool).

(19) Repealed by Acts 1976, No. 695, §2.

(20) "Dairy farmer-processor" means a person who is both a dairy farmer and a processor. For the purposes of this subpart, a dairy farmer-processor is a dairy farmer in any sale of bulk milk produced by him to a processor, and is a processor in any processing, manufacturing, or sale of dairy products, or in any receipt of bulk milk from a source other than his own production.

Added by Acts 1974, No. 31, §1. Acts 1976, No. 695, §2; Acts 1985, No. 75, §1.



RS 3:4103 - Production marketing areas

§4103. Production marketing areas

The commissioner shall establish production marketing areas, shall describe the territorial extent thereof, and shall designate the same by name or number. The commissioner may increase or decrease the number of production marketing areas, combine two or more production marketing areas, or alter the boundaries of such areas. In exercising the authority granted by this section, the commissioner shall take into consideration the historical conditions affecting the production, distribution and sale of bulk milk and dairy products in such areas, the need for establishing area boundaries in a manner which will facilitate cooperation between the commissioner and federal authorities engaged in regulating prices paid by processors for bulk milk, and all other factors necessary to effectuate the purposes and policies of this subpart. Nothing contained in this subpart shall prevent the commissioner from including the entire state in one production marketing area.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4104 - Production stabilization plans

§4104. Production stabilization plans

A. The commissioner shall issue for each production marketing area a production stabilization plan that shall provide comprehensive regulation of the marketing of bulk milk by dairy farmers and the acquisition of bulk milk by processors. Each production stabilization plan issued by the Commissioner shall provide the means for determining which such plan is applicable to the bulk milk purchases of a processor engaged in selling dairy products in two or more production marketing areas. The applicability of any such plan to bulk milk purchased by a processor from a particular dairy farmer shall in no way be dependent upon the location of the seller's dairy farm nor upon the location at which title passes.

Any production stabilization plan issued by the commissioner may provide for a classified pricing system predicated upon utilization, and may provide for a market-wide pooling arrangement or a handler pooling arrangement.

Any production stabilization plan may also contain provisions establishing the prices payable by a processor for bulk milk purchased from sources other than dairy farmers and may contain such other provisions as are necessary and appropriate in order to insure that prices paid for butterfat and milk solids not fat (whether in the form of bulk milk or otherwise) shall be uniform for all processors whose bulk milk purchases are regulated by same production stabilization plan.

If the commissioner issues a production stabilization plan containing a market-wide pooling arrangement, the plan may require that milk produced by dairy farmer-processors be included in such pooling arrangement.

Any production stabilization plan may provide for price adjustments based upon the butterfat content of the bulk milk, the location where received, the location of the plant to which a portion of the bulk milk is transferred or diverted by the processor from the plant where such bulk milk is normally utilized, and other such factors for which price adjustments are now provided in 7 U.S.C. §608(c).

B. Minimum prices to milk producers

(1) Within sixty days following the effective date of this act,* the commissioner shall call a public hearing to consider the establishment of an economic pricing formula for determining the minimum prices payable to milk producers for milk used as Class I milk. The objective of the formula shall be to insure that the minimum prices in each milk marketing area within the state shall be beneficial to the public interest, protect the dairy industry of the state, and insure a sufficient quantity of pure and wholesome milk for inhabitants of this state.

(2) In establishing the formula, the commissioner shall give consideration to those economic indices that will reflect changes in each of the following categories and such others as the commissioner may deem relevant: the quantity of fluid milk produced and disposed of; ability and willingness of consumers to buy; cost factors in producing milk; alternative opportunities for milk producers; and indexes of manufacturing milk. The formula shall be designed to bring about such automatic changes in minimum milk producer Class I prices as are justified by changing conditions, without the requirement of public hearings before each such change.

(3) Within thirty days after completion of the public hearing, the commissioner shall recommend an economic pricing formula for pricing of Class I milk designed to accomplish the objectives stated in this section. This proposed formula shall be presented to the milk producers who regularly supply milk in each marketing area, to be voted upon in separate referenda to be held not more than thirty days following the announcement by the commissioner of his recommended formula. If two-thirds or more of the producers voting in a marketing area approve the formula, it shall become the effective method of pricing milk to producers for Class I sales in that marketing area, and the prices as determined by the formula shall be the minimum prices to be paid to milk producers by processors or handlers, distributors or bulk milk handlers for milk used as Class I milk.

(4) If the economic pricing formula for Class I milk is adopted in any marketing area and the percentage change in the average of the three indices reflecting cost of production, (namely, index of prices paid by farmers in the United States; index of prices paid for 16% dairy ration in Louisiana; and index of farm wage rates in Louisiana) deviates from the percentage change in the Class I price in that marketing area, as determined by the formula, by 6.0 or more percentage points, the commissioner shall call a hearing, within thirty days, to review the operation of the formula. Within thirty days after completion of the public hearing, the commissioner shall recommend appropriate amendments to the economic pricing formula. These amendments shall be submitted to the milk producers in the marketing area to be voted upon in a referendum to be held within thirty days following the announcement by the commissioner of his proposed amendments. If two-thirds or more of the producers voting in the marketing area approve amendments they shall be adopted and utilized in that area.

(5) If the economic pricing formula for Class I milk is adopted, and fifty percent or more of the milk producers who regularly supply milk to a milk marketing area petition, in writing, for a hearing, the commissioner shall call a public hearing within thirty days, to review the operation of the formula and to consider amendments thereto. Within thirty days following completion of the public hearing, the commissioner shall recommend appropriate amendments to the economic pricing formula. These amendments shall be submitted to the milk producers in said marketing area to be voted upon in a referendum to be held within thirty days following announcement by the commissioner of his proposed amendments. If two-thirds or more of the producers voting in the marketing area approve the amendments they shall be adopted and utilized in that area.

(6) Whenever the commissioner finds that the milk producer Class I prices resulting from the utilization of the formula do not tend to effectuate the purposes of this section, he may suspend the operation of the formula for a period of not more than ninety days and may establish during such period those minimum prices which will tend to effectuate the purposes of this section. When the period of suspension terminates, the minimum milk producer prices for Class I milk shall again be those resulting from the utilization of the formula. Once the operation of the formula has been suspended, the commissioner may not suspend the operation of the formula again until at least twelve months have elapsed since the end of the period of suspension. Nothing contained in this subparagraph shall prevent the revision of the formula during the period when its operation is suspended.

(7) If fifty percent or more of the milk producers who regularly supply milk to a milk marketing area petition in writing to rescind the economic pricing formula for Class I milk the commissioner shall, within thirty days, call a referendum and submit this proposal to the milk producers who regularly supply milk in said marketing area. If a majority of those voting in such referendum vote to rescind the economic pricing formula, its use as a method of establishing minimum prices shall be terminated.

(8) If the economic pricing formula for Class I milk provided for in this section is not adopted or is rescinded by vote of the producers in any marketing area, the commissioner shall, within thirty days following the referendum, call a public hearing to consider the establishment of minimum prices to be paid to milk producers for milk to be used as Class I milk. Within thirty days following the completion of the public hearing, the commissioner shall recommend minimum prices to be paid to milk producers for milk used as Class I milk in said marketing area. These prices shall be voted upon by milk producers regularly supplying milk in said marketing area in a referendum to be held within thirty days following the announcement by the commissioner of his recommendations. If two-thirds or more of the producers voting in a marketing area approve the prices, the commissioner shall require payment of such appropriate minimum prices for milk in said marketing area.

(9) Upon written request of fifty percent or more of the milk producers who regularly supply milk to a milk marketing area, the commissioner shall, within thirty days, call a public hearing to review minimum prices established under the provisions of Subparagraph (8) of this section. Within thirty days following completion of the public hearing, the commissioner shall recommend appropriate adjustments to the minimum price in that area. These proposed prices shall be submitted to the milk producers in that marketing area to be voted upon in a referendum to be held within thirty days following the announcement by the commissioner of his recommendations. If two-thirds or more of the producers voting in said marketing area approve the prices, the commissioner shall require payment of such appropriate minimum prices in said marketing area.

(10) Classifications for milk other than Class I, and minimum prices to be paid to milk producers for milk to be used in such classifications shall be established by the commissioner, subject to the approval of the producers in accordance with the following procedures:

(a) Upon written request of fifty percent or more of the milk producers who regularly supply milk to a milk marketing area, the commissioner shall call a public hearing within thirty days to consider the establishment of appropriate classifications and minimum prices for milk other than Class I.

(b) Within thirty days following the completion of the public hearing, the commissioner shall recommend appropriate classifications and minimum prices to be paid to milk producers for sale of milk other than Class I in said marketing area. In establishing the minimum prices, the commissioner shall take into consideration the competitive prices paid to producers in other states or regions for milk other than Class I milk, the cost of alternative supplies from other states or regions of milk for similar use and classification; and other appropriate factors affecting the production and sale of milk in the area.

(c) These proposed classifications and minimum prices shall be voted upon by milk producers regularly supplying milk in said marketing area in a referendum to be held within thirty days following the announcement by the commissioner of his recommendations. If two-thirds of the producers voting in a marketing area approve the classifications and the minimum prices, the commissioner shall adopt the classifications and shall require payment of minimum prices in said marketing area.

(11) In any public hearing held pursuant to this section, all interested persons shall be given reasonable opportunity to be heard.

If fifty percent or more of the milk producers who regularly supply milk to a marketing area petition in writing to terminate the marketing order in its entirety, the commissioner, shall, within thirty days, call a referendum and submit this proposal to the milk producers who regularly supply milk in the marketing area. If two-thirds of those voting in such referendum vote to terminate the order in its entirety, its use shall be terminated effective the last day of the month in which the referendum is conducted.

C. Each production stabilization plan shall contain such additional provisions as are required in order to achieve the objectives of this subpart, including, but not limited to provisions relating to the following:

(1) Records to be kept by processors;

(2) Reports to be submitted by processors;

(3) The provision of marketing services to dairy farmers who are not members of a cooperative and the financing of such activities;

(4) The establishment and transfer of individual bases in accordance with any reasonable plan including, but not limited to, a Class I base plan;

(5) A provision for increasing in all production marketing areas of the prices established pursuant to this section to the level of the prices established pursuant to a federal milk marketing order having in its marketing area one or more parishes of the State of Louisiana.

D. The commissioner is hereby authorized to cooperate with the Secretary of Agriculture of the United States in the manner provided in 7 U.S.C. 610(i) and in other appropriate ways.

E. Whenever the commissioner finds that any production stabilization plan or any provision thereof obstructs or does not tend to effectuate the purposes of this subpart, he shall suspend the operation of such plan or such provision thereof, provided, however, that the commissioner's powers of suspension are limited by the terms of Subsection B(6) of this section. However, the commissioner is prohibited from taking any suspensive action involving one or more provisions of the production stabilization plan if the effect thereof will be to render such plan so ineffective as not to be a production stabilization plan within the meaning of this subpart. If the commissioner suspends a production stabilization plan in its entirety, such suspension shall not become effective unless approved by a majority of the affected dairy farmers who vote in a referendum arranged by the commissioner.

F. The commissioner shall take such measures as are reasonably necessary to assure that changes in bulk milk prices and changes in the prices established by the board occur simultaneously.

G. Each production stabilization plan adopted pursuant to this section shall be considered a "rule" as that term is defined in R.S. 49:951(6); and the adoption, amendment, and judicial review of such plans shall be in accordance with the provisions of the Administrative Procedure Act (R.S. 49:951 et seq.) relating to rules and rule-making. The revision of any provision of a production stabilization plan shall be accomplished only by the amendment of such plan. Any suspensive action taken by the commissioner pursuant to Subsection F of this section and any action taken by the commissioner pursuant to the third paragraph of Subsection B of this section shall be deemed an "emergency rule" as that term is used in R.S. 49:953(B), but the commissioner shall not be required to find that any such action is required by an imminent peril to the public health, safety, or welfare.

H. Nothing contained in this subpart shall be construed to prevent a cooperative association engaged in making collective sales or marketing of milk or milk products for its dairy farmer members from blending the net proceeds of all of its sales and making distribution thereof to its producers in accordance with the membership-marketing contract between the association and its dairy farmer members, provided that no sale of milk by a cooperative association to a processor, distributor, retailer or consumer shall be made at less than the applicable minimum prices established pursuant to this subpart.

Whenever pursuant to the provisions of this subpart the commissioner is required to determine the approval or disapproval of dairy farmers with respect to the issuance of marketing orders, amendments thereto or suspension thereof, the commissioner shall consider the approval or disapproval or the vote by a cooperative association of dairy farmers as the approval or disapproval or vote of the dairy farmers who are members of such cooperative association and eligible to vote in the referendum. The commissioner shall establish reasonable and appropriate rules for determining the eligibility of a producer or producers to vote in any referendum.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4105 - Sales of dairy products not subject to price regulation

§4105. Sales of dairy products not subject to price regulation

Sales of all dairy products covered by this Subpart by retailers, distributors, and processors shall not be subject to price regulation; in no event shall the Dairy Stabilization Board have power or authority to regulate or establish wholesale or retail prices; provided that any such sales shall be subject to the condition of open market competition in compliance with the disruptive trade practice provisions of this Subpart.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1985, No. 75, §1.



RS 3:4106 - Dairy Stabilization Board

§4106. Dairy Stabilization Board

A. There is hereby created the Dairy Stabilization Board to be composed of eight members as follows: the governor shall appoint two milk producers, one wholesale grocer, one processor, one retailer, and three consumers. No consumer member shall be engaged in producing, processing, or selling dairy products nor have a personal economic interest in any person who is so engaged.

B. The term of office of the board members first appointed by the governor shall be as follows: two members, one year, ending August 1, 1977; two members, two years, ending on August 1, 1978; and four members, three years ending on August 1, 1979. The terms of all members appointed upon the expiration of the term of each of the first members appointed, and the term of the wholesale grocer, shall be for three years. In making the initial appointments, the governor shall, consistent with this Section, designate the term of office to be served by each appointee. Vacancies shall be filled in the manner of original appointment.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1977, No. 142, §1; Acts 1985, No. 75, §1.



RS 3:4107 - Compensation, officers, quorum, staff

§4107. Compensation, officers, quorum, staff

A. The members of the board shall receive a per diem of thirty dollars for each day spent in attending hearings held by the board and thirty dollars per day for each day spent in attending meetings of the board or in performing such duties as may be required of them by law or by the directives or instructions of the board, and they shall also receive reimbursement for expenses incurred in attending such hearings or meetings or in performing such duties; provided, however, that no member shall receive per diem and expenses for more than twelve days per calendar year spent in attending meetings of the board. In applying the foregoing limitation, days spent in attending hearings held by the board or in performing such duties as may be required of them by law or by the directives or instructions of the board are not to be counted. The members of the board shall elect a chairman, a vice-chairman, and a secretary at the first meeting of the board and annually thereafter at the first meeting held by the board after August 1 of each year. The date, time, and place of the first meeting shall be fixed by the governor. Four members of the board shall constitute a quorum. However, hearings may be held by such smaller number of board members as the board may determine. For good cause, the board may designate a hearing officer for adjudicatory proceedings, who shall conduct the hearing and who shall, at the conclusion of the hearing, present the entire record of the proceeding to the board for disposition.

B. The board shall employ a director and assistant director who shall be appointed by the board, subject to the approval of the commissioner. The director and assistant director shall be in the unclassified service. The board shall employ such other assistants and employees, permanent and temporary, as may be necessary to carry out the duties and responsibilities of the board, and shall determine their qualifications, duties, and compensation. The board shall employ a licensed attorney of the state of Louisiana as its legal counsel, who shall serve on a full-time or a part-time basis, and the board may obtain the services of such additional attorneys as it deems necessary. The board may also contract for auditing and other technical services, whenever it determines that such services are needed.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1; Acts 1986, No. 447, §1, eff. July 1, 1986.



RS 3:4108 - Disruptive trade practices

§4108. Disruptive trade practices

A. Unfair methods of competition, unfair or deceptive acts or practices and disruptive trade practices are hereby declared unlawful with respect to the sale of milk and milk products.

B. The board is hereby empowered and directed to prevent persons, partnerships and corporations from using unfair methods of competition, unfair or deceptive acts or practices and disruptive trade practices in the sale of milk and milk products, and the board, after notice and hearing, shall promulgate rules and regulations implementing the policy and purposes of this Subpart and defining with specificity acts and practices in the sale of milk and milk products which are unfair methods of competition, unfair or deceptive acts or practices and disruptive trade practices and providing for the investigation of complaints thereunder and the enforcement thereof. Such rules and regulations so promulgated shall not be in derogation of or inconsistent with the provisions of Parts IV, VI and VIII of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950.

C. The adoption, issuance, amendment or repeal of any rule or regulation provided for in this Section shall be accomplished in accord with the provisions of the Administrative Procedure Act, R.S. 49:951, et seq.

D. No handler, processor or distributor shall refuse to accept or discontinue to receive milk from a milk producer as a result of such producer's affiliation with a cooperative association or as a result of activities engaged in by such cooperative association or efforts to organize a producer association; provided this provision shall not apply to milk which is not produced in compliance with sanitary requirements of the Louisiana Health and Human Resources Administration.

E. Nothing contained herein shall prohibit the donation of ice cream and/or frozen desserts to nonprofit charitable groups, organizations, institutions or any other such entities.

F. The dock method of distribution is defined as the distribution of milk and milk products at the processor's plant to distributors and retailers. The dock method of distribution of milk and milk products shall not be unlawful as it applies to the provisions of this Subpart.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1985, No. 75, §1.



RS 3:4109 - Licenses

§4109. Licenses

A. It shall be unlawful for a processor to buy bulk milk without being licensed as a processor by the commissioner if such processor:

(1) Operates a processing plant located within the State of Louisiana; or

(2) Sells dairy products to a retailer or a distributor for resale in the State of Louisiana; or

(3) Sells dairy products to consumers within the State of Louisiana.

B. It shall be unlawful for a processor to sell dairy products without being licensed as a processor by the board if such processor:

(1) Operates a processing plant located within the State of Louisiana; or

(2) Sells dairy products to a retailer or a distributor for resale in the State of Louisiana; or

(3) Sells dairy products to consumers within the State of Louisiana.

C. A separate processor license shall be obtained for each processing plant that is located within the State of Louisiana and for each plant from which dairy products are sold to a retailer or a distributor for resale in the State of Louisiana or to consumers within the State of Louisiana.

D. It shall be unlawful for a distributor to sell dairy products within the State of Louisiana without being licensed as a distributor by the board.

E. Each retailer now holding a retailer license issued by the Louisiana Milk Commission is hereby declared to be a retailer licensee of the board. It shall be unlawful for any retailer not so licensed to sell dairy products without being licensed as a retailer by the board. A separate retailer license shall be obtained for each retail establishment or unit.

F. The licenses application of each processor, distributor and retailer required by this Subpart to be licensed by the board or by the commissioner shall be submitted prior to November 1, 1976, or prior to engaging in the business for which the license is required by this Section. Licenses shall remain in effect until suspended or revoked. Such licenses shall be in addition to any other licenses required by law and may not be assigned or transferred. No person licensed by the board or by the commissioner shall be required to pay a license fee.

G. Licenses issued by the board, including retailer licenses may be suspended or revoked by the board on or after October 1, 1976, upon compliance with the requirements of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 if the licensee has failed to comply with this Subpart or with the regulations issued by the board. Licenses issued to processors by the commissioner may be suspended or revoked by the commissioner upon compliance with the requirements of Chapter 13 of Title 49 of the Louisiana Revised Statutes if the licensee has failed to comply with this Subpart or with the regulations or the applicable production stabilization plan issued by the commissioner. The commissioner may, if requested by a licensee, permit the payment of a penalty in an amount to be set by the commissioner in lieu of a license suspension. The board may, if requested by a licensee, permit the payment of a penalty in an amount to be set by the board in lieu of a license suspension.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1985, No. 75, §1.



RS 3:4110 - Access to records

§4110. Access to records

Any authorized representative of the board or of the commissioner shall have access to, and may enter at all reasonable hours, all places of business operated by licensees where bulk milk or dairy products are purchased, stored, processed, manufactured, or sold, or where the licensee maintains books, papers, accounts, records, or other documents related to such activities. The board or the commissioner may subpoena, and any authorized representative of the board or the commissioner may inspect, copy, or audit, any of such books, papers, records, accounts, or documents, all for the purpose of determining whether the licensee is complying with the provisions of this subpart, and with regulations or stabilization plans issued by the board or the commissioner. The authority granted hereinabove shall also extend to books, papers, records, accounts, or other documents of persons doing business with licensees. Any information gained through utilization of the authority granted hereinabove in this section shall be treated as confidential and shall be used only for the administration of this subpart; provided, that such information may be divulged by a person when called upon to testify in any adjudicatory proceeding before the board or the commissioner or in any court proceeding, and provided further, that nothing contained in this subpart shall prevent the use of any information procured by the board or the commissioner in the compiling and dissemination of general statistical data, containing information procured from a number of licensees, and compiled in such manner as not to reveal individual information of any licensee.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4111 - Assessments

§4111. Assessments

A. In order to obtain funds for the administration and enforcement of the regulations and production stabilization plans issued by him pursuant to this Subpart and for the administration and enforcement of that portion of this Subpart for which he is made responsible, the commissioner shall, commencing on August 1, 1974, assess each processor licensed by the commissioner pursuant to this Subpart one and one-half cents per hundredweight on all milk purchased under any production stabilization plan and shall assess each dairy farmer one and one-half cents per hundredweight on all milk sold to a processor regulated by any production stabilization plan.

B. In order to obtain funds for the administration and enforcement of the regulations issued by the board pursuant to this Subpart and for the administration and enforcement of that portion of this Subpart for which the board is made responsible, the board shall, commencing on October 1, 1976, assess each processor licensed by it three cents per hundredweight on all milk equivalents used in the processing of dairy products.

C. All assessments authorized in this Section shall be payable monthly on or before the last day of the month following the month during which they accrue.

D. In the event any processor refuses or fails to obtain a license or refuses or fails to pay this assessment, the commissioner may collect same from the licensed buyer of said dairy products as the agent for said processors or as a user of said products.

E. Assessments on each dairy farmer and each processor shall be deposited in the state treasury.

Added by Acts 1974, No. 31, §1. Amended by Acts 1976, No. 695, §1; Acts 1980, No. 331, §1; Acts 1985, No. 75, §1; Acts 1992, No. 984, §2.



RS 3:4112 - REPEALED BY ACTS 1992, No. 984, 18.

§4112. REPEALED BY ACTS 1992, No. 984, §18.



RS 3:4113 - Regulation of vertical integration

§4113. Regulation of vertical integration

The commissioner shall be authorized to promulgate rules and regulations to control vertical integration which is the entry of food chain stores into the dairy processing business. In addition to such rules and regulations vertical integration shall be subject to all provisions of this subpart and the antitrust and restraint of trade laws of this state.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4114 - Modification of commissioner or board action

§4114. Modification of commissioner or board action

A. Any person subject to an order, directive, rule, regulation or other result of the commissioner's action or the board's action may file a written petition with the administrative agency, stating that such order, directive, rule, regulation or other result of commissioner or board action, or any provision thereof, or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the agency, but no later than fifteen days after the date on which such petition is filed. After such hearing, the agency shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law. Such ruling shall be made no later than fifteen days after the date on which the hearing ends.

B. The Nineteenth Judicial District Court has jurisdiction to review such ruling, provided a suit for such purpose is filed within twenty days from the date of the entry of such ruling. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commissioner or to the board with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires.

C. No suit of any kind may be filed against the commissioner or the board at any place other than the parish of East Baton Rouge. In suits against the commissioner, all service shall be made on the commissioner or on any employee of the commissioner located at the commissioner's main office. In suits against the board, all service shall be made on the director or on any board employee located at the board's main office.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4115 - REPEALED BY ACTS 1992, No. 984, 18.

§4115. REPEALED BY ACTS 1992, No. 984, §18.



RS 3:4116 - Penalties for violation

§4116. Penalties for violation

A. Violation of this sub-part shall be a misdemeanor, punishable by a fine not to exceed five hundred dollars in the discretion of the court. Each day's violation shall constitute a separate offense. In addition to the penalties herein provided, violation of this sub-part may be enjoined at the suit of any person aggrieved or about to be aggrieved thereby, or at the suit of the commissioner or the board. No showing of irreparable injury shall be required in any suit for a temporary restraining order, preliminary injunction or permanent injunction filed by the commissioner or the board.

B. In addition to the penalties provided in this sub-part, any person who shall be injured in business or property by reason of any other person's violation of any of the provisions of this sub-part may intervene in the suit for injunction instituted pursuant to this paragraph against such other person, or may sue in a separate action such other person in the courts of competent jurisdiction, and shall recover three times the actual damages sustained as a result of such violation, together with the costs of the suit and reasonable attorneys fees. In addition to the above remedy any such person may in such courts and places sue to enjoin the violation of any of the provisions of this sub-part.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4117 - Construction

§4117. Construction

The authority of the commissioner to regulate bulk milk and of the board to regulate dairy products moving in interstate commerce shall be construed to be as great as, but not to exceed, the limits imposed by the United States Constitution.

Added by Acts 1974, No. 31, §1; Acts 1985, No. 75, §1.



RS 3:4151 - Short title

CHAPTER 26-A. DAIRY INDUSTRY PROMOTION LAW

§4151. Short title

This Part may be cited as the "Dairy Industry Promotion Law".

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4152 - Declaration of legislative findings and intent

§4152. Declaration of legislative findings and intent

A. The legislature finds that:

(1) The dairy industry is a paramount agricultural industry affecting the health and welfare of the citizens of this state.

(2) In order to insure the continuing availability of a sufficient quantity of pure and wholesome milk and other dairy products to the consumers of this state, it is essential that appropriate action be taken by the state to promote knowledge of the health giving qualities and dietary values of milk and other dairy products in order to encourage consumer attention to and demand for milk and other dairy products consistent with their importance and value.

B. It is therefore declared to be the legislative intent and the policy of this state to assist dairy producers and others in the dairy industry to more effectively promote the consumption of Louisiana milk and other Louisiana dairy products in order to assure a sufficient quantity of such products for Louisiana consumers.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4153 - Definitions

§4153. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section:

(1) "Board" means the Dairy Industry Promotion Board established in R.S. 3:4154.

(2) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(3) "Dairy cooperative" means an association of producers organized for the mutual benefit of those producers doing business in Louisiana.

(4) "Dairy producer" or "producer" means any person who produces bulk milk in Louisiana for sale to a dairy cooperative, processor, or distributor.

(5) "Distributor" means a person, other than a processor, who sells dairy products to one or more retail establishments or home delivery routes located in Louisiana. The term "distributor" includes wholesale grocers and cooperative grocery associations.

(6) "Person" means any individual, partnership, corporation, cooperative association, governmental agency, or other business entity engaged in any of the activities regulated by this Part.

(7) "Processor" means a person who purchases milk solids, milk fats, or fluid milk components from a dairy producer or cooperative association, whether such producer or cooperative association is located within or outside of the state, for processing, or a person who purchases bulk milk for resale to a person who processes milk and other dairy products.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4154 - Dairy Industry Promotion Board

§4154. Dairy Industry Promotion Board

A. The Dairy Industry Promotion Board is hereby created within the Department of Agriculture and Forestry and shall consist of nine members, eight of whom shall be appointed by the commissioner from two areas of the state as follows:

(1) State Area No. 1, comprising those parishes or portions of parishes that are located west of the Mississippi River, shall be represented by three members.

(2) State Area No. 2, comprising those parishes or portions of parishes that are located east of the Mississippi River, shall be represented by five members.

B.(1) For each appointed member of the board from each area, the Louisiana Farm Bureau Federation shall nominate two persons who are dairy producers from that area.

(2) For each appointed member of the board from each area in which the cooperative has membership, each dairy cooperative having a membership of at least twenty-five dairy producers in the state shall nominate two persons who are dairy producers from that area.

C. The ninth member of the board shall be the commissioner or his designee, who shall serve ex officio but with all of the powers, rights, duties, and privileges as all other members.

D. At the same time, in the same manner, and for the same term as provided for the appointment of the eight appointed members, the commissioner shall appoint one alternate for each member who shall be appointed from the same area and possess the same qualifications as the member for whom he is appointed as an alternate. When, for any reason, a member appointed from any area is unable to be present at any meeting of the board, the alternate appointed from his area shall serve in his place, and in such case, the alternate shall exercise all of the powers vested by law in the member, including the right to vote.

E. In the event that any producer member of the board ceases to be a dairy producer, that member shall not be eligible to continue membership on the board, his position shall be vacated, and the vacancy shall be filled as provided in Subsection I of this Section.

F. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

G. Members shall serve terms concurrent with the commissioner making the appointment. Each organization authorized to make nominations for appointments to the board shall file a list of nominees with the commissioner no later than June thirtieth of the year of the commissioner's inauguration.

H. The commissioner shall make all appointments no later than thirty days following the last day for submission of lists of nominees. Whenever any organization authorized to make nominations for appointments to the board fails to submit a list of nominees within the time prescribed in this Section, the commissioner may make direct appointments to the board.

I. Within thirty days after a vacancy occurs, the commissioner shall appoint a nominee from the original list of nominees from the area in which the vacancy occurs to fill the vacancy.

J. Each appointee of the commissioner shall be an active dairy producer whose farm is located in the area which he represents.

K. Each member shall take and subscribe to the oath of office prescribed for state officials. Members shall serve until their successors are appointed and qualified.

L. Members shall be entitled to receive a per diem not to exceed forty dollars and to be reimbursed for mileage expenses in accordance with the travel regulations applying to state employees.

M. A majority of the membership shall constitute a quorum for the transaction of official business. All official actions of the board shall require an affirmative vote of a majority of the membership of the board.

N. The board shall be domiciled in Baton Rouge.

O. The board shall meet at least once during each quarter, but may meet more frequently upon the call of the chairman.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2008, No. 920, §1, eff. July 14, 2008; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4155 - Officers and employees

§4155. Officers and employees

A. At the first meeting of the board, the members shall elect from their membership a chairman, vice chairman, and such other officers as the board may deem advisable. Thereafter, officers shall be elected during the board's first regular meeting during the first quarter of each fiscal year.

B. The board, with the approval of the commissioner, may appoint a director and an assistant director who shall be in the unclassified service of the state.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4156 - Powers and duties of the board

§4156. Powers and duties of the board

The board may:

(1) Adopt rules and regulations for the administration of this Part. All rules shall be adopted in accordance with the Administrative Procedure Act.

(2) Establish and impose assessments on the sale of milk solids, milk fats, and fluid milk components, subject to the limitations contained in R.S. 3:4158 and R.S. 3:4159.

(3) In cooperation with the commissioner, conduct referenda among dairy producers.

(4) Appoint advisory groups composed of representatives from organizations, institutions, government, or businesses related to or interested in the welfare of the dairy industry.

(5) Keep minutes, books, and records which accurately reflect all of its acts and transactions.

(6) Accept grants, donations, contributions, or gifts from any source, but only if the use of such resources is not restricted in any manner which is deemed inconsistent with the purposes of this Part.

(7) Prescribe forms and procedures for the reporting of purchases of milk solids, milk fats, and fluid milk components and the collection of assessments thereon.

(8) Develop and implement advertising, promotional, or educational programs for the promotion of milk and other dairy products. No advertising, promotional, or educational program shall be directed toward increasing the sale of milk or other dairy products with reference to any private brand or trade name used by any processor of milk or dairy products. No advertising, promotional, or educational program for milk or other dairy products shall make use of any false or unwarranted claims in behalf of any products, or disparage the quality, value, sale, or use of any other agricultural commodity.

(9) Enter into and execute advertising and other agreements which are necessary to promote the sale of Louisiana milk and other Louisiana dairy products on a state, regional, national, or foreign basis.

(10) Conduct investigations into violations and alleged violations of the provisions of this Part.

(11) Conduct hearings under the Administrative Procedure Act in order to make determinations with respect to any violation or alleged violation of this Part.

(12) Impose penalties for any violation of the provisions of this Part, or rules and regulations adopted under the provisions of this Part, on the basis of findings made in an adjudicatory proceeding conducted in accordance with the Administrative Procedure Act.

(13) Confer and cooperate with and enter into agreements with any other state or federal agency or other organization whose activities may be deemed beneficial to the purposes of this Part.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4157 - Powers and duties of the commissioner

§4157. Powers and duties of the commissioner

A. The commissioner shall administer and enforce the provisions of this Part in accordance with rules and regulations adopted by the board. In the administration and enforcement of this Part, the commissioner, or his duly authorized agent, may enter the premises of any dairy cooperative, processor, or distributor regulated under this Part and examine that person's books, accounts, and records for purposes of determining that the assessments required under this Part have been collected and transmitted to the commissioner.

B. The commissioner, or his duly authorized agent, shall collect the assessments authorized under this Part. The commissioner may retain a portion not to exceed three percent of the total assessments collected by him to defray the costs of collection of the assessments. The commissioner shall transfer the balance of all assessments collected by him to the board on a monthly basis.

C. The commissioner may sue on behalf of the board to collect any assessments or penalties for delinquent payment of assessments which are not paid over to the commissioner as required under this Part.

D. The commissioner shall appoint and employ all personnel necessary for the efficient and proper administration of this Part, except as provided in R.S. 3:4155(B).

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4158 - Referendum

§4158. Referendum

A. The assessment authorized in R.S. 3:4159 shall not be levied or collected unless and until the question of its imposition and the exact amount thereof has been submitted to and approved by a majority of eligible dairy producers voting in a referendum to be conducted as provided in this Section.

B. In establishing the initial assessment, the board shall consider the necessities of providing methods and means, including but not limited to advertising, promotional, and educational programs, public relations programs, and other promotional activities for maintaining and expanding existing markets and developing new markets, both domestic and foreign, for Louisiana milk and other Louisiana dairy products, and procedures for protecting the interests of Louisiana consumers by assuring an adequate supply of pure and wholesome Louisiana milk and other Louisiana dairy products.

C. When the board determines that a referendum shall be conducted among producers, and establishes a date for the referendum, the commissioner shall give notice of the referendum to the executive boards of each organization authorized to make nominations for appointments to the board at least thirty days prior to the date established by the board for the referendum. The commissioner shall prepare for the approval of the board an official list of all dairy producers eligible to vote in the referendum.

D. No dairy producer shall be entitled to vote in a referendum unless he has been actively engaged in the production of milk during the month immediately preceding the referendum. No producer shall be entitled to more than one vote in a referendum.

E. The commissioner shall prepare for the approval of the board a ballot which shall permit the producer to cast his vote for or against the imposition of the assessment established by the board. The commissioner shall also prepare a voting packet and instructions for voting for each producer who is eligible to vote in the referendum. Such paraphernalia shall include a means for assuring the eligibility of each dairy producer voting in the referendum and shall be prepared in such form as may be necessary to assure the secrecy of each dairy producer's vote. The commissioner shall mail one ballot, a voting packet, and instructions for voting to each dairy producer eligible to vote in the referendum at least fifteen days prior to the date set by the board for the referendum. Each producer voting in the referendum shall return his ballot to the commissioner, properly sealed in the envelope contained in the voting packet. The envelope containing the ballot shall be postmarked no later than the date set for the referendum and shall be received by the commissioner no later than the date set for the tabulation of votes cast in the referendum. If any ballot is received by the commissioner after the tabulation of votes cast in the referendum, the ballot shall not be opened or counted but shall be preserved, sealed and intact, in the records of the referendum.

F. All ballots shall remain sealed until the first meeting of the board following the date of the referendum. The board shall meet as soon as possible, but no later than seven days after the date of the referendum, for the purpose of tabulating the votes cast in the referendum. All ballots shall be opened and tabulated by the board in open session and the results of the tabulation shall be immediately promulgated. The commissioner shall notify the executive boards of each organization authorized to make nominations for appointments to the board of the results of the referendum. Any producer or representative of any organization authorized to make nominations for appointment to the board may attend the meeting and observe the tabulation of the votes cast in any referendum.

G. If the assessment is approved by a majority of the eligible dairy producers voting in the referendum, the assessment shall become effective on the tenth day following the date of the referendum.

H. Whenever an assessment is not approved by a majority of the dairy producers voting in the referendum, the matter shall not be submitted to a second vote of dairy producers for a period of at least one year following the referendum at which the issue was defeated.

I. The board shall not modify an assessment approved by a majority of dairy producers voting in any referendum for a period of at least one year following the referendum. At the expiration of one year after a referendum, the board may propose the modification of an assessment. No modification shall be effective unless it is approved in a referendum conducted in accordance with the provisions of this Section.

J. The initial assessment established by the board and approved by dairy producers shall be effective for a period of three years. After the expiration of the initial three-year period, the assessment may be extended for an indefinite period of time in increments of five years each by ratification and approval of a majority of the dairy producers eligible to vote and voting in a referendum conducted in accordance with the provisions of this Section.

K. No producer shall be entitled to a refund of any assessment approved in a referendum held in accordance with the provisions of this Section.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4159 - Assessment

§4159. Assessment

A. The board is hereby authorized to levy an assessment not to exceed ten cents per hundredweight, or equivalent thereof, on all milk solids, milk fats, or fluid milk components sold. The assessment shall be due and payable at the first point of sale. The assessment shall be paid by each dairy producer who sells milk solids, milk fats, or fluid milk components to dairy cooperative associations, processors, or distributors. No assessment shall be levied or collected until approved by a majority of dairy producers voting in a referendum conducted in accordance with R.S. 3:4158.

B. The assessment shall be collected by dairy cooperative associations. Each dairy cooperative shall deduct the assessment from the amount owed to the producer on his sale of milk solids, milk fats, or fluid milk components. Each dairy cooperative shall remit all assessments collected during each month to the commissioner no later than the twentieth day of the following month, together with such reports of purchases of dairy products as may be required by the board.

C. Each dairy cooperative shall keep full and complete records of all milk solids, milk fats, or fluid milk components purchased from producers, which shall be in such form and contain such information as the board by rule may prescribe and shall be preserved for a period of two years following the date of each purchase.

D. If the producer selling milk solids, milk fats, or fluid milk components is not a member of a dairy cooperative, or otherwise fails to pay the assessment, the assessment shall be collected by the processor or distributor making the first purchase of milk solids, milk fats, or fluid milk components. All processors or distributors purchasing milk solids, milk fats, or fluid milk components on which no assessment has been collected from the producer shall be liable for payment of the required assessment. Those processors or distributors shall collect the assessments, transmit the revenues to the commissioner, maintain the same records, and in all other respects perform all duties imposed on dairy cooperative associations with respect to the collection of the assessments.

E. If the revenues resulting from the assessment are more than are reasonably required to meet the operational and promotional expenses of the board, the board, subject to the approval of the commissioner, may from time to time temporarily suspend collection of the assessments, in which event the commissioner shall notify all dairy cooperative associations, processors, and distributors of the period during which the suspension of the assessment shall be in effect. Upon the board's termination of any such suspension of assessment, the assessment shall be deducted, collected, and transmitted to the commissioner in the same manner as prior to the suspension.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4160 - Failure to pay assessment; penalty

§4160. Failure to pay assessment; penalty

A. Each dairy cooperative association, processor, or distributor who fails to file any report required by the board or to pay the assessment authorized in R.S. 3:4159 after approval in a referendum of dairy producers within the time prescribed by this Part shall forfeit to the commissioner the amount of the assessment plus a penalty of ten percent of the assessment due, plus one percent of the assessment due for each month, or fraction thereof, of delay after the due date for payment of the assessment.

B. The commissioner shall collect the penalties authorized by this Section, together with delinquent assessments, by any of the following methods:

(1) By voluntary payment by the person liable.

(2) By legal proceedings instituted in a court of competent jurisdiction.

(3) By seeking injunctive relief to enjoin any dairy cooperative association, processor, or distributor owing such assessment or penalties from operating his business or engaging in business as a buyer of milk solids, milk fats, or fluid milk components until the delinquent assessments or penalties have been paid.

C. Each person required to pay the assessments provided for in this Part who refuses to allow full inspection of his premises, or any books, records, or other documents relating to the liability of that person or who hinders in any way, delays or prevents an inspection shall be subject to penalties as provided in Subsection D of this Section.

D. The board may impose penalties not to exceed one thousand dollars per day for each day on which there occurs a violation of any of the provisions of this Part, or the rules and regulations adopted under the provisions of this Part. Penalties may be assessed only by a ruling of the board based on an adjudicatory hearing held in accordance with the Administrative Procedure Act.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4161 - Disposition of assessments

§4161. Disposition of assessments

A. All funds derived from assessments imposed under this Part shall be used for the operational and promotional expenses of the board. The board shall control its own funds subject to the budgetary review of the commissioner.

B. The board may select a bank for the deposit of its funds.

C. The board shall invest any surplus funds which may be available in interest-bearing accounts, securities, or other similar investments as may, in its sole discretion, be deemed appropriate by the board.

D. The board shall annually make a complete report of all of its expenditures during the preceding fiscal year to all organizations authorized to make nominations for appointments to the board.

Added by Acts 1983, No. 526, §1, July 8, 1983; Acts 1995, No. 356, §1; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4162 - Confidentiality of information

§4162. Confidentiality of information

Information which is obtained by any person pursuant to this Part is confidential and shall not be disclosed to any other person except to a person with the same right to obtain the information or any attorney employed to give legal advice upon it, or by any court order.

Added by Acts 1983, No. 526, §1, eff. July 8, 1983; Acts 2009, No. 24, §8L, eff. June 12, 2009.



RS 3:4201 - Definitions

CHAPTER 27. MEAT AND POULTRY INSPECTION LAW

§4201. Definitions

As used in this Chapter, except as otherwise specified, the following terms shall have the meanings stated below:

(1) The term "commissioner" means the "Commissioner, Louisiana Department of Agriculture."

(2) The term "firm" means any partnership, association, or other unincorporated business organization.

(3) The term "meat broker" means any person, firm or corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat, or meat food products of cattle, sheep, poultry, swine, goats, horses, mules or other equines on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person, firm or corporation.

(4) The term "intrastate commerce" means commerce within the state.

(5) The term "meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, poultry or goats, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by the commissioner under such conditions as he may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products. The term as applied to food products of equines shall have a meaning comparable to that provided in this paragraph with respect to cattle, sheep, swine, poultry and goats.

(6) The term "capable of use as human food" shall apply to any carcass, or part of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or it is naturally inedible by humans.

(7) The term "prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

(8) The term "adulterated" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

a. If it bears or contains any poisonous or deleterious matter which may render it injurious to health;

b. If it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance (other than one which is--(a) a pesticide chemical in or on a raw agricultural commodity, (b) a food additive, or (c) a color additive) which may, in the judgment of the commissioner make such article unfit for human food;

c. If it is, in whole or in part, a raw agricultural commodity which bears or contains a pesticide chemical, food additive, or color additive which is unsafe or prohibited as determined by regulations of the commissioner under this Chapter;

d. If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

e. If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

f. If it is, in whole or in part, the product of an animal which has died otherwise than by slaughter;

g. If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

h. If it has been subjected to radiation at levels that exceed the tolerances established by the commissioner in regulations under this Act;

i. If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packaged therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

j. If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid or decomposed substance.

(9) The term "misbranded" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

a. If its labeling is false or misleading in any particular;

b. If it is offered for sale under the name of another food;

c. If it is an imitation of another food, unless its label bears, in type of uniform, size, and prominence, the word "imitation" and immediately thereafter, the name of the food imitated;

d. If its container is so made, formed, or filled as to be misleading;

e. If in a package or other container unless it bears a label showing (a) the name and place of business of the manufacturer, packer, or distributor; and (b) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under Clause (b) of this Subparagraph (e), reasonable variations may be permitted, and exemptions as to small packages may be established by regulations prescribed by the commissioner;

f. If any work, statement, or other information required by or under authority of this Chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it unlikely to be read and understood by the ordinary individual under customary conditions of purchase and use;

g. If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the commissioner, unless, (a) it conforms to such definition and standard, and (b) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such foods;

h. If it purports to be or is represented as a food for which a standard or standards of fill of the container have been prescribed by regulations of the commissioner, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

i. If it is not subject to the provisions of Subparagraph "g", unless its label bears (a) the common or usual name of the food, if any there be, and (b) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the commissioner, be designated as spices, flavorings, and colorings without naming each; provided that, to the extent that compliance with the requirements of Clause (b) of this Subparagraph "i" is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the commissioner;

j. If it purports to be or is represented for special delivery uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the commissioner, after consultation with the secretary of agriculture of the United States, determines to be, and by regulations prescribed as, necessary in order to fully inform purchasers as to its value for such uses;

k. If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating the fact, provided, that to the extent that compliance with the requirements of this Subparagraph "k" is impracticable, exemptions shall be established by regulations promulgated by the commissioner, or;

l. If it fails to bear, directly thereon or on its container, as the commissioner may by regulations prescribe, the inspection legend and, unrestricted by any of the foregoing, such other information as the commissioner may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(10) The term "label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any article.

(11) The term "labeling" means all labels and other written, printed, or graphic matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article.

(12) The term "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907, as amended by the Wholesome Meat Act (21 U.S.C. 71 et seq.), and acts amendatory thereof or supplementary thereto.

(13) The term "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (21 U.S.C. 301 et seq.)**, and acts amendatory thereof or supplementary thereto.

(14) The term "pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" shall have the same meanings for purposes of this Chapter as under the Federal Food, Drug, and Cosmetic Act.

(15) The term "official mark" means the official inspection legend or any other symbol prescribed by regulations of the commissioner to identify the status of any article or animal under this Act.

(16) The term "official inspection legend" means any symbol prescribed by regulations of the commissioner showing that the article was inspected and passed in accordance with this Chapter.

(17) The term "official certificate" means any certificate prescribed by regulations of the commissioner for issuance by an inspector or other person performing official functions under this Chapter.

(18) The term "official device" means any device prescribed or authorized by the commissioner for use in applying any official mark.

(19) The term "renderer" means any person, firm, or corporation engaged in the business of rendering carcasses, or parts or products of the carcasses, of cattle, sheep, poultry, swine, goats, horses, mules or other equines.

(20) The term "animal food manufacturer" means any person, firm, or corporation engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of cattle, sheep, poultry, swine, goats, horses, mules or other equines.

(21) The term "Federal Poultry Products Inspection Act" means the act so entitled, approved August 28, 1957 (21 U.S.C. 451 et seq.)*** and acts amendatory thereof or supplementary thereto.

(22) The term "Federal Humane Methods of Livestock Slaughter Act of 1978" means the act so entitled, approved October 10, 1978 (7 U.S.C. 1901 et seq.), and acts amendatory thereof or supplementary thereto.

Acts 1968, No. 376, §1. Amended by Acts 1970, No. 615, §§1, 2; Acts 1985, No. 73, §1; Acts 2010, No. 496, §1, eff. June 24, 2010.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §301 ET SEQ.

***21 U.S.C.A. §451 ET SEQ.



RS 3:4202 - Objective

§4202. Objective

It is the objective of this law to provide meat and poultry products inspection programs that will impose and enforce requirements with respect to intrastate operations and commerce that are at least equal to those imposed and enforced under the Federal Meat Inspection Act* and the Federal Poultry Products Inspection Act** with respect to operations and transactions in interstate commerce; and the commissioner is directed to administer this law so as to accomplish this purpose in a reasonable manner.

Added by Acts 1970, No. 615, §2; Acts 1985, No. 73, §1.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §451 ET SEQ.



RS 3:4203 - Antemortem inspection and humane methods of slaughter

§4203. Antemortem inspection and humane methods of slaughter

A. For the purpose of preventing the use in intrastate commerce, as hereinafter provided, of meat and meat food products which are adulterated, the commissioner shall cause to be made, by inspectors appointed for that purpose, an antemortem inspection of all cattle, sheep, poultry, swine, goats, horses, mules and other equines before they shall be allowed to enter into any slaughtering, packing, meat-canning, rendering or similar establishment, in this state in which slaughtering and preparation of meat and meat food products of such animals are conducted solely for intrastate commerce, and all cattle, sheep, poultry, swine, goats, horses, mules and other equines found on such inspection to show symptoms of disease shall be condemned if the diseased condition warrants such action, or shall be set apart and slaughtered separately from all other cattle, sheep, poultry, swine, horses, mules or other equines, and when so slaughtered, the carcasses of said cattle, sheep, poultry, swine, goats, horses, mules or other equines shall be subject to a careful examination, all as provided by the rules and regulations to be prescribed by the commissioner as herein provided for.

B. For the purpose of preventing the inhumane slaughtering of livestock, the commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which cattle, sheep, swine, goats, horses, mules, or other equines are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected in this state. The commissioner may refuse to provide inspection to a new slaughtering establishment or may temporarily suspend inspection at a slaughtering establishment if the commissioner finds that any cattle, sheep, swine, goats, horses, mules, or other equines have been slaughtered or handled in connection with slaughter by any method not in accordance with the Federal Humane Methods of Livestock Slaughter Act (7 U.S.C. §1901 et seq.). The refusal to inspect or suspension shall continue until the establishment furnishes assurances satisfactory to the commissioner that all slaughtering and handling in connection with slaughter of livestock is in accordance with such method.

Acts 1968, No. 376, §2. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1; Acts 2010, No. 496, §1, eff. June 24, 2010.



RS 3:4204 - Postmortem inspection

§4204. Postmortem inspection

For the purposes hereinbefore set forth the commissioner shall cause to be made by inspectors appointed for that purpose, as hereinafter provided, a postmortem examination and inspection of the carcasses and parts thereof of all cattle, sheep, poultry, swine, goats, horses, mules and other equines, capable of use as human food, to be prepared at any slaughtering, meat-canning, salting, packing, rendering or similar establishment in this state in which such articles are prepared solely for intrastate commerce; and the carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged or labeled as "Louisiana Inspected and Passed"; and said inspectors shall label, mark, stamp or tag as "Inspected and Condemned" all carcasses and parts thereof thus inspected and condemned and all carcasses and parts thereof condemned shall be destroyed for food purposes by the said establishment in the presence of an inspector. The commissioner may remove inspectors* from any such condemned carcass or part thereof, and said inspectors, after said first inspection shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether since the first inspection the same have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the said establishment in the presence of an inspector.

Acts 1968, No. 376, §3. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*NOTE: AS IT APPEARS IN ACTS 1970, NO. 615.



RS 3:4205 - Reinspection upon reentry

§4205. Reinspection upon reentry

The foregoing provisions shall apply to all carcasses or parts of carcasses of cattle, sheep, poultry, swine, goats, horses, mules and other equines or the meat or meat products or poultry products thereof, capable of use as human food, which may be brought into any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where inspection under this Chapter is maintained, and such examination and inspection shall be made before the said carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products; and the foregoing provisions shall also apply to all such products which, after having been issued from any such slaughtering, meat-canning, salting, packing, rendering or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained. The commissioner may limit the entry of carcasses, part of carcasses, meat, meat food products, poultry products and other materials into any establishment at which inspection under this Chapter is maintained, under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this Chapter.

Acts 1968, No. 376, §4. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4206 - Inspected and passed or condemned

§4206. Inspected and passed or condemned

For the purposes hereinbefore set forth the commissioner shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products and poultry products prepared in any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where such articles are prepared solely for intrastate commerce and for the purposes of any examination and inspection said inspectors shall have access at all times, by day or night, whether the establishment be operated or not, to every part of said establishment; and said inspectors shall assure that said establishment shall label, mark, stamp or tag as "Louisiana Inspected and Passed" all such products found to be unadulterated; and said inspectors shall label, mark, stamp or tag as "Inspected and Condemned" all such products found adulterated, and all such condemned meat, food products and poultry products shall be destroyed for food purposes, as hereinbefore provided, and the commissioner may remove inspectors from any establishment which fails to so destroy such condemned food products.

Acts 1968, No. 376, §5. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4207 - Labeling

§4207. Labeling

A. When any meat or meat food product or poultry product prepared for intrastate commerce which has been inspected as hereinbefore provided and marked "Louisiana Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this Chapter is maintained, the person, firm or corporation preparing said product shall cause a label to be attached to said can, pot, tin, canvas or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Louisiana Inspected and Passed" under the provisions of this Chapter, and no inspection and examination of meat, meat food products or poultry products deposited or enclosed in cans, tins, pots, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this Chapter is maintained shall be deemed to be complete until such meat, meat food products or poultry products have been sealed or enclosed in said can, tin, pot, canvas or other receptacle or covering under the supervision of an inspector.

B. All carcasses, parts of carcasses, meat, meat food products and poultry products inspection at any establishment under the authority of this Chapter and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the commissioner may require, the information required under R.S. 3:4201(9).

C. The commissioner, whenever he determines such action is necessary for the protection of the public, may prescribe:

(1) The styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any articles or animals subject to this Chapter; (2) definitions and standards of identity or composition for articles subject to this Chapter and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug and Cosmetic Act, or under the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act and there shall be consultation between the commissioner and the secretary of agriculture of the United States prior to issuance of such standards to avoid inconsistency between such standards and the federal standards.

D. No article subject to this Chapter shall be sold or offered for sale by any person, firm, or corporation, in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the commissioner, are permitted.

E. If the commissioner has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this Chapter is false or misleading in any particular, he may direct that such use be withheld unless the marking, labeling or container is modified in such manner as he may prescribe so that it will not be false, or misleading. If the person, firm or corporation using or proposing to use the marking, labeling or container does not accept the determination of the commissioner, such person, firm or corporation may request a hearing, but the use of the marking, labeling, or container shall, if the commissioner so directs, be withheld pending hearing and final determination by the commissioner. Any such determination by the commissioner shall be conclusive unless, within thirty days after receipt of notice of such final determination, the person, firm, or corporation adversely affected thereby appeals to the appropriate court.

Acts 1968, No. 376, §6. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4208 - Sanitation

§4208. Sanitation

The commissioner shall cause to be made, by experts in sanitation, or other competent inspectors, such inspection of all slaughtering, meat-canning, salting, packing, rendering or similar establishments in which cattle, sheep, poultry, swine, goats, horses, mules or other equines are slaughtered and the meat and meat food products thereof are prepared solely for intrastate commerce as may be necessary to inform himself concerning the sanitary conditions of the same, and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and where the sanitary conditions of any such establishment are such that the meat, meat food products or poultry products are rendered adulterated, he shall refuse to allow said meat, meat food products or poultry products to be labeled, marked, stamped or tagged as "Louisiana Inspected and Passed".

Acts 1968, No. 376, §7. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4209 - Daytime or nighttime

§4209. Daytime or nighttime

The commissioner shall cause an examination and inspection of all cattle, sheep, poultry, swine, goats, horses, mules and other equines, slaughtered and the meat and meat food products prepared in the establishments hereinbefore described for the purposes of intrastate commerce to be made during the nighttime as well as during the daytime when the slaughtering of said cattle, sheep, poultry, swine, goats, horses, mules and other equines, or the preparation of said meat, meat food products and poultry products is conducted during the nighttime.

Acts 1968, No. 376, §8. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4210 - Prohibitions

§4210. Prohibitions

No person, firm or corporation shall, with respect to any cattle, sheep, poultry, swine, goats, horses, mules or other equines, or any carcasses, parts of carcasses, meat or meat products of any such animals:

(1) Slaughter any such animals or prepare any such articles which are capable of use as human food at any establishment preparing such articles solely for intrastate commerce, except in compliance with the requirements of this Chapter;

(2) Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, (a) are capable of use as human food,* and (b) are adulterated or misbranded at the time of sale or transportation;* or (c) any articles required to be inspected under this Chapter unless they have been so inspected and passed;

(3) Do, with respect to any such articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

Acts 1968, No. 376, §9. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*NOTE: AS IT APPEARS IN ACTS 1970, No. 615.



RS 3:4211 - Prohibits

§4211. Prohibits

A. No brand manufacturer, printer or other person, firm or corporation shall cast, print, lithograph or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the commissioner.

B. No person, firm or corporation shall:

(1) Forge any official device, mark or certificate;

(2) Without authorization from the commissioner, use any official device, mark or certificate, or simulation thereof, or alter, detach, deface or destroy any official device, mark or certificate;

(3) Contrary to the regulations prescribed by the commissioner, fail to use, or to detach, deface or destroy any official device, mark or certificate;

(4) Knowingly possess, without promptly notifying the commissioner or his representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged or improperly altered official mark;

(5) Knowingly make any false statement in any shippers' certificate or other official or nonofficial certificate provided for in the regulations prescribed by the commissioner; or

(6) Knowingly represent that any article has been inspected and passed, or exempted, under this Chapter when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Acts 1968, No. 376, §10; Acts 1985, No. 73, §1.



RS 3:4212 - Identification

§4212. Identification

No person, firm, or corporation shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the commissioner to show kind of animals from which they derived. When required by the commissioner with respect to establishments at which inspection is maintained under this Chapter, such animals and their carcasses, parts thereof, meat and meat food products shall be prepared in establishments separate from those in which cattle, sheep, poultry, swine or goats are slaughtered or their carcasses, parts thereof, meats, meat food products or poultry products are prepared.

Acts 1968, No. 376, §11. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4213 - Appointments and regulations

§4213. Appointments and regulations

The commissioner shall appoint from time to time inspectors to make an examination and inspection of all cattle, sheep, poultry, swine, goats, horses, mules and other equines, the inspection of which is hereby provided for, and of all carcasses and parts thereof, and of all meats, meat food products and poultry products thereof and of the sanitary conditions of all establishments in which said meat, meat food products and poultry products hereinbefore described are prepared, and said inspectors shall refuse to stamp, mark, tag or label any carcass or any part thereof, or meat food product or poultry product therefrom, prepared in any establishment hereinbefore mentioned, until the same shall have been inspected and found to be not adulterated, and shall perform such other duties as are provided by this Chapter and by rules and regulations to be prescribed by said commissioner and said commissioner shall, from time to time, promulgate such rules and regulations as are necessary for the efficient execution of the provisions of this Chapter, and all inspections and examinations made under this Chapter shall be such and made in such manner as described in the rules and regulations prescribed by said commissioner not inconsistent with the provisions of this Chapter.

Acts 1968, No. 376, §12. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4214 - Prohibits gifts

§4214. Prohibits gifts

Any person, firm or corporation, or any agent or employee of any person, firm or corporation, who shall give, pay or offer, directly or indirectly, to any inspector, deputy inspector, chief inspector or any other officer or employee of this state authorized to perform any of the duties prescribed by this Chapter, or by the rules and regulations of the commissioner, any money or other thing of value, with intent to influence said inspector, deputy inspector, chief inspector or other officer or employee of this state in the discharge of any duty herein provided for, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than five thousand dollars nor more than ten thousand dollars and by imprisonment in the Louisiana State Penitentiary for not less than one year nor more than three years; and any inspector, deputy inspector, chief inspector or other officer or employee of this state authorized to perform any of the duties prescribed by this Chapter who shall accept any money, gift or other thing of value from any person, firm or corporation, or officers, agents or employees thereof, given with intent to influence his official action, or who shall receive or accept from any person, firm or corporation engaged in intrastate commerce any gift, money or other thing of value given with any purpose or intent whatsoever, shall be deemed guilty of a felony and shall, upon conviction thereof, be summarily discharged from office and shall be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars and by imprisonment in the Louisiana State Penitentiary for not less than one year nor more than three years.

Acts 1968, No. 376, §13; Acts 1985, No. 73, §1.



RS 3:4215 - Exemption; farmers, custom, and retailers

§4215. Exemption; farmers, custom, and retailers

A. The provisions of this Chapter requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations shall not (1) apply to the slaughtering by any person of animals of his own raising, and the preparation by him and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals exclusively for use by him and members of his household and his nonpaying guests and employees; nor (2) to the custom slaughter by any person, firm or corporation of cattle, sheep, swine, or goats delivered by the owner thereof for such slaughter, and the preparation by such slaughterer and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals, exclusively for use in the household of such owner, by him and members of his household and his nonpaying guests and employees; provided, that such custom slaughterer does not engage in the business of buying or selling any carcasses, parts of carcasses, meat or meat food products of any cattle, sheep, swine, goats, or equines capable of use as human food.

B. The provisions of this Chapter requiring inspection of the slaughter of animals and the preparation of carcasses, parts thereof, meat and meat food products shall not apply when:

(1) Operations are of types traditionally and usually conducted at retail stores and restaurants, and

(2) When said operations are conducted at a retail store, restaurant, or similar retail type establishment, and

(3) Are for sale in normal retail quantities, or are part of a normal retail service, and

(4) Are sold or provided to consumers at such establishments.

C. The slaughter of animals and preparation of articles referred to in Subsections (A)(2) and (B) of this section shall be conducted in accordance with such sanitary conditions as the commissioner may, by regulations, prescribe. Violations of any such regulation is prohibited.

D. The adulteration and misbranding provisions of this Chapter, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected under this Chapter.

Acts 1968, No. 376, §14; Acts 1985, No. 73, §1; Acts 1992, No. 56, §1.



RS 3:4216 - Added exemptions

§4216. Added exemptions

The commissioner shall, by regulation and under such conditions, including sanitary standards, practices and procedures, as he may prescribe, exempt from specific provisions of this Chapter:

(1) The slaughtering by any person of poultry of his own raising, and the processing by him and transportation in commerce of the poultry products exclusively for use by him and members of his household and his nonpaying guests and employees;

(2) The custom slaughter by any person of poultry delivered by the owner thereof for such slaughter, and the processing by such slaughter and transportation in commerce of poultry products exclusively for use, in the household of such owner, by him and members of his household and his non-paying guests and employees; provided, that such custom slaughterer does not engage in the business of buying or selling any poultry products capable of use as human food;

(3) The slaughtering and processing of poultry products by any poultry producer on his own premises with respect to sound and healthy poultry raised on his premises and the distribution by any person solely within such jurisdiction of the poultry products derived from such operations, if, in lieu of labeling requirements, such poultry products are identified with the name and address of such poultry producer, and if they are not otherwise misbranded, and are sound, clean, and fit for human food when so distributed; and

(4) The slaughtering of sound and healthy poultry or the processing of poultry products of such poultry by any poultry producer or other person for distribution by him solely within such jurisdiction directly to household consumers, restaurants, hotels, and boarding houses, for use in their dining rooms, or in the preparation of meals for sales direct to consumers, if, in lieu of other labeling requirements, such poultry products are identified with the name and address of the processor, and if they are not otherwise misbranded and are sound, clean, and fit for human food when distributed by such processor.

The exemptions provided for in Paragraphs (3) and (4) herein shall not apply if the poultry producer or other person engages in the current calendar year in the business of buying or selling any poultry products other than specified in such clauses.

No exemption under Paragraph (3) and (4) herein shall apply to any poultry producer or other person who slaughters or processes the products of more than 5000 turkeys or an equivalent number of poultry of all species in the current calendar year, four birds of other species being deemed the equivalent of one turkey.

The provisions of this Chapter shall not apply to poultry producers with respect to poultry of their own raising on their own farms if (1) such producers slaughter not more than 250 turkeys, or not more than an equivalent number of birds of all species during the calendar year for which this exemption is being determined, four birds of other species being deemed the equivalent of one turkey; (2) such poultry producers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms; and (3) none of such poultry moves in commerce.

Added by Acts 1970, No. 615, §2; Acts 1985, No. 73, §1.



RS 3:4217 - Storage regulations

§4217. Storage regulations

The commissioner may, by regulations, prescribe conditions under which carcasses, meat, meat food products and poultry products of cattle, sheep, poultry, swine, goats, horses, mules or other equines, capable of use as human food, shall be stored or otherwise handled by any person, firm or corporation engaged in the business of buying, selling, freezing, storing or transporting, in or for intrastate commerce, such articles whenever the commissioner deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Violations of any such regulation is prohibited.

Acts 1968, No. 376, §15. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4218 - Inspection not provided for slaughtering not intended for human consumption

§4218. Inspection not provided for slaughtering not intended for human consumption

Inspection shall not be provided under R.S. 3:4201 through 3:4217 at any establishment for the slaughter of cattle, sheep, poultry, swine, goats, horses, mules or other equines, or the preparation of any carcasses or parts or products of such animals, which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the commissioner to deter their use for human food. No person, firm, or corporation shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, meat, meat food products or poultry products of any such animals which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the commissioner or are naturally inedible by humans.

Acts 1968, No. 376, §16. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4219 - Records required

§4219. Records required

A. The following classes of persons, firms and corporations shall keep such records as will fully and correctly disclose all transactions involved in their businesses; and all persons, firms, and corporations subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the commissioner, afford such representative and any duly authorized representative of the secretary of agriculture of the United States accompanied by such representative of the commissioner, access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records and to take reasonable samples of their inventory upon payment of the fair market value thereof:

(1) Any persons, firms, or corporations that engage, for intrastate commerce, in the business of slaughtering any cattle, sheep, poultry, swine, goats, horses, mules or other equines, or preparing, freezing, packaging or labeling any carcasses, or parts or products of carcasses, of any such animals; for use as human food or animal food;

(2) Any persons, firms or corporations that engage in the business of buying or selling as meat brokers, wholesalers or otherwise, or transporting, in intrastate commerce, or storing in or for such commerce, any carcasses, or parts or products of carcasses, of any such animals;

(3) Any persons, firms or corporations that engage in business, in or for intrastate commerce, as renderers, or engage in the business of buying, selling, or transporting, in commerce, any dead, dying, disabled or diseased cattle, sheep, poultry, swine, goats, horses, mules or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter.

B. Any record required to be maintained by this section shall be maintained for such period of time as the commissioner may, by regulations, prescribe.

Acts 1968, No. 376, §17. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4220 - Registration required

§4220. Registration required

No person, firm or corporation shall engage in business, in or for intrastate commerce, as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of carcasses, of any cattle, sheep, poultry, swine, goats, horses, mules or other equines, whether intended for human food or for other purposes, or engage in business as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce, any dead, dying, disabled or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless, when required by regulations of the commissioner, he has registered with the commissioner his name and the address of each place of business at which, and all trade names under which, he conducts such business.

Acts 1968, No. 376, §18. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4221 - D animals

§4221. 4-D animals

No person, firm, or corporation engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport or offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled or diseased cattle, sheep, poultry, swine, goats, horses, mules or other equines, or parts of carcasses of any such animals that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the commissioner may prescribe to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

Acts 1968, No. 376, §19. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4222 - Federal and state cooperation; designated authority

§4222. Federal and state cooperation; designated authority

A. The commissioner is hereby designated as the state agency which shall be responsible for cooperating with the secretary of agriculture of the United States under the provisions of Sections 114 and 114a of the Federal Meat Inspection Act* and Section 467 of the Federal Poultry Products Inspection Act** and such agency is directed to cooperate with the secretary of agriculture of the United States in developing and administering the meat inspection program of this state under this Chapter to assure that not later than November 15, 1970 its requirements will be at least equal to those developing and administering the program of this state under the provisions of this Chapter in such a manner as will effectuate the purposes of this Chapter and said federal acts. However, no provision of this Chapter shall be understood or construed as changing or repealing any present constitutional provision or statutory law of the state with respect to the powers, duties and responsibilities of the Louisiana State Department of Health or with respect to the Sanitary Code or the State Food, Drugs and Cosmetic Act except to the extent and only to the extent of direct conflict with the provisions herein contained and rules and regulations adopted pursuant thereto. Where practical the Louisiana Department of Agriculture shall enter into a contractual agreement with the Louisiana Department of Health for services presently being rendered by the Louisiana State Department of Health and all related services under the provisions of various applicable laws, to the extent necessary to assure compliance with the provisions and purposes of this Chapter.

B. In such cooperative efforts, the commission is authorized to accept from said secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training including necessary curricular and instructional materials and equipment, and financial and other aid for administration of such a program. The commissioner is further authorized to spend public funds of this state appropriated for administration of this Chapter to pay fifty per centum of the estimated total cost of the cooperative program.

C. The commissioner of agriculture shall serve as the representative of the governor in all consultations and negotiations with the secretary of the United States Department of Agriculture concerning the development and implementation of this Chapter and the Federal Meat Inspection Act and the Federal Poultry Products Inspection Act. The Louisiana Board of Animal Health shall advise the commissioner on all aspects of all consultations with the federal secretary and on all other aspects of the enforcement of the provisions of this Chapter.

D. Anything to the contrary notwithstanding, the provisions hereof shall not be construed to affect the meat inspection program carried out by the East Baton Rouge Parish Health Unit under applicable ordinances of the city of Baton Rouge and the parish of East Baton Rouge, and inspections made and approvals given by that agency under said program shall be acceptable for all purposes of this Chapter provided the standards in effect in the city and parish ordinances are equal to or higher than those in this Chapter and Public Law 90-201. For the purpose of compliance with Public Law 90-201, the East Baton Rouge Parish Health Unit shall be deemed to be a part of the state agency insofar as said meat inspection program is concerned.

Acts 1968, No. 376, §20. Amended by Acts 1970, No. 615, §1; Acts 1982, No. 443, §2, eff. Jan. 1, 1983; Acts 1982, No. 750, §1, eff. Aug. 2, 1982; Acts 1985, No. 73, §1; Acts 2012, No. 811, §1, eff. July 1, 2012.

*21 U.S.C.A. §601 ET SEQ.

**21 U.S.C.A. §451 ET SEQ.



RS 3:4223 - Auxiliary provisions

§4223. Auxiliary provisions

The commissioner may, for such period, or indefinitely, as he deems necessary to effectuate the purposes of this Chapter, refuse to provide, or withdraw inspection service under the provisions of this Chapter with respect to any establishment if he determines, after opportunity for a hearing is accorded the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection under the provisions of this Chapter because the applicant or recipient or any one responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, of (1) any felony, or (2) more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled or deceptively packaged food or upon fraud in connection with transactions in food. This section shall not affect in any way the provisions of this Chapter for withdrawal of inspection services under the provisions of this Chapter from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat or meat products. For the purpose of this section, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder or owner of ten per centum or more of its voting stock, or employee in a managerial or executive capacity. The determination and order of the commissioner with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty days after the effective date of such order in the appropriate court as provided in R.S. 40:2294. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Acts 1968, No. 376, §21; Acts 1985, No. 73, §1.



RS 3:4224 - Authority to retain meats

§4224. Authority to detain meats

Whenever carcasses, parts of carcasses, meat, meat food product or poultry product of cattle, sheep, poultry, swine, goats, horses, mules or other equines, or any product exempted from the definition of meat food product or poultry product, or any dead, dying, disabled or diseased animal or fowl described above is found by any authorized representative of the commissioner upon any premises where it is held for purposes of, or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this Chapter or of the Federal Meat Inspection Act* or the Federal Food, Drug and Cosmetic Act,** or that such article or animal has been or is intended to be, distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty days, pending action under R.S. 3:4225 or notification of any federal authorities having jurisdiction over such article or animal, and shall be moved by any person, entity, firm, or corporation from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the commissioner that the article or animal is eligible to retain such marks.

Acts 1968, No. 376, §22. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1; Acts 2009, No. 24, §1, eff. June 12, 2009.

*21 U.S.C.A. §71 et seq. (Transferred; see now, 21 U.S.C.A. §601 et seq.).

**21 U.S.C.A. §301 et seq.



RS 3:4225 - Condemnation and seizure

§4225. Condemnation and seizure

A. Any carcass, part of carcass, meat or meat food product of cattle, sheep, poultry, swine, goats, horses, mules or other equines or any dead, dying, disabled, or diseased animal or fowl described above that is being transported in intrastate commerce, or is held for sale in this state after such transportation, and that (1) is or has been prepared, sold, transported or otherwise distributed or offered or received for distribution in violation of this Chapter, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this Chapter, shall be liable to seizure and condemnation, at any time, on a petition properly in any court specified in R.S. 3:4226 within the jurisdiction of which the article or animal is found. If the article or animal is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or animal shall not be sold contrary to the provisions of this Chapter, or the Federal Meat Inspection Act,* or the Federal Poultry Products Inspection Act** or the Federal Food, Drug, and Cosmetic Act;*** provided that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this Chapter, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the commissioner as is necessary to insure compliance with the applicable laws. When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings in such case shall conform, as nearly as may be to the proceedings in criminal cases, and all such proceedings shall be in name of this state.

B. The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this Chapter, or other laws.

Acts 1968, No. 376, §23. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §451 ET SEQ.

***21 U.S.C.A. §301 ET SEQ.



RS 3:4226 - Courts

§4226. Courts

The appropriate courts are vested with jurisdiction specifically to enforce, and to prevent and restrain violations of this Chapter, and shall have jurisdiction in all kinds of cases arising under this Chapter.

Acts 1968, No. 376, §24; Acts 1985, No. 73, §1.



RS 3:4227 - Assaults

§4227. Assaults

Any person who forcibly assaults, resists, opposes, impedes, intimidates or interferes with any person while engaged in or on account of the performance of his official duties under this Chapter shall be fined not more than five thousand dollars or imprisoned not more than three years, or both. Whoever, in the commission of any such acts, uses a deadly or dangerous weapon, shall be fined not more than ten thousand dollars or imprisoned not more than ten years, or both. Whoever kills any person while engaged in or on account of the performance of his official duties under this Chapter shall be punished as provided under the applicable state law.

Acts 1968, No. 376, §25; Acts 1985, No. 73, §1.



RS 3:4228 - Penalties

§4228. Penalties

A. Any person, firm or corporation who violates any provisions of this Chapter for which no other criminal penalty is provided by this Chapter shall, upon conviction, be subject to imprisonment for not more than one year, or a fine of not more than one thousand dollars, or both imprisonment and fine; but if such violations involves intent to defraud, or any distribution or attempted distribution of any article that is adulterated (except as defined in R.S. 3:4201(8)(i)), such person, firm or corporation shall be subject to imprisonment for not more than three years or a fine of not more than ten thousand dollars, or both; provided that no person, firm or corporation shall be subject to penalties under this section for receiving for transportation any article or animal in violation of this Chapter if such receipt was made in good faith, unless such person, firm or corporation refuses to furnish on request of a representative of the commissioner the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

B. Nothing in this Chapter shall be construed as requiring the commissioner to report for prosecution or for the institution of injunction proceedings, minor violations of this Chapter whenever he believes that the public interest will be adequately served by a suitable written notice of warning.

Acts 1968, No. 376, §26; Acts 1985, No. 73, §1.



RS 3:4229 - Access to records; testimony; penalties

§4229. Access to records; testimony; penalties

A. The commissioner shall have access at all times:

(1) To gather and compile information concerning and, to investigate from time to time the organization, business, conduct, practices and management of any person, firm, or corporation engaged in intrastate commerce, and the relation thereof to other persons, firms and corporations;

(2) To require, by general or special orders, persons, firms and corporations engaged in intrastate commerce, or any class of them, or any of them to file with the commissioner, in such form as the commissioner may prescribe, annual or special, or both annual and special, reports or answers in writing, such reports and answers shall be made under oath, or otherwise, as the commissioner may prescribe, and shall be filed with the commissioner within such reasonable period as the commissioner may prescribe, unless additional time be granted in any case by the commissioner.

B. For the purposes of this Chapter the commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, firm or corporation being investigated or proceeded against.

C. The commissioner is hereby authorized to petition any court of competent jurisdiction for writs of mandamus, commanding any person, firm or corporation to comply with the provisions of this Chapter or any order or regulation of the commissioner authorized by said Chapter, and/or for writ of injunction, restraining and enjoining any person, firm or corporation from violating this statute or any regulations promulgated by the commissioner pursuant to said statute.

D. Any person, firm or corporation that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this Chapter, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by a person, firm or corporation subject to this Chapter, or that shall willfully neglect or fail to make, or cause to be made, full, true and correct entries in such accounts, records of memoranda, of all facts and transactions appertaining to the business of such person, firm or corporation, or that shall willfully remove out of the jurisdiction of this state, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any such person, firm or corporation, or that shall willfully refuse to submit to the commissioner or to his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm or corporation in his possession or within his control, shall be deemed guilty of an offense and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not less than one thousand dollars nor more than five thousand dollars, or to imprisonment for a term of not more than three years, or to both such fine and imprisonment.

E. If any person, firm or corporation required by this Chapter to file any annual or special report, fails to do so within the time fixed by the commissioner for filing same, and such failure shall continue for thirty days after notice of such default, such person, firm, or corporation shall be liable to be fined one hundred dollars for each day of such failure, each day being a separate offense. It shall be the duty of the various district attorneys within the state to prosecute the offenses occurring within their respective parishes.

F. Any officer or employee of this state who shall make public any information obtained, without the authority of the commissioner, unless directed by a court of competent jurisdiction, shall be punished by a fine not exceeding five thousand dollars, or be imprisoned for not more than five years, or both in the discretion of the court.

Acts 1968, No. 376, §27. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4230 - Application

§4230. Application

The requirements of this Chapter shall apply to persons, firms or corporation establishments, animals and articles regulated under the Federal Meat Inspection Act* or the Federal Poultry Products Inspection Act only to the extent provided for in Section 408 of said federal acts.**

Acts 1968, No. 376, §28. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.

*21 U.S.C.A. §71 ET SEQ. (TRANSFERRED; SEE NOW, 21 U.S.C.A. §601 ET SEQ.).

**21 U.S.C.A. §301 ET SEQ.



RS 3:4231 - Designation; Chapter as superseding other laws

§4231. Designation; Chapter as superseding other laws

This Chapter shall be designated as the Louisiana Meat and Poultry Inspection Law. This Chapter supersedes all city, municipal or other ordinances or laws in the state on meat and poultry inspection in all facets of meat and poultry inspection covered by this Chapter.

Acts 1968, No. 376, §29. Amended by Acts 1970, No. 615, §1; Acts 1985, No. 73, §1.



RS 3:4232 - Commissioner of agriculture

§4232. Commissioner of agriculture

A. The commissioner of agriculture shall administer and enforce the provisions of this Chapter.

B. The commissioner may employ such personnel as are necessary to enforce the provisions of this Chapter.

C. The commissioner may adopt such rules and regulations as are necessary to enforce the provisions of this Chapter. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act.

D. The commissioner, or his representative, may take samples of carcasses, parts of carcasses, meat, or meat products in order to enforce the provisions of this Chapter.

Added by Acts 1982, No. 750, §1, eff. Aug. 2, 1982; Acts 1985, No. 73, §1.



RS 3:4233 - Violations, penalties, injunctive relief

§4233. Violations, penalties, injunctive relief

A. The following actions are prohibited:

(1) The slaughter of animals required to be slaughtered under inspection when an inspector is not present.

(2) The processing of meat or meat products required to be processed under inspection when an inspector is not present.

(3) The sale, offering for sale, distribution, storage, or transportation of any livestock, poultry, carcasses, parts of carcasses, meat, or meat products which are subject to the provisions of this Chapter and which:

(a) Have not been inspected as required by this Chapter.

(b) Are unwholesome, adulterated, or otherwise unfit for human consumption.

(c) Are misbranded.

(d) Are mislabeled.

(4) The removal of any condemned livestock, poultry, carcasses, parts of carcasses, meat, or meat products from any place of detention without the prior authorization of the commissioner.

(5) The failure to maintain the required registration.

(6) The making of false or misleading statements concerning eligibility for exemptions from the requirements of this Chapter.

(7) The failure to comply with the sanitary requirements provided by this Chapter or the rules and regulations adopted under this Chapter.

(8) The failure to properly destroy any condemned livestock, poultry, carcasses, parts of carcasses, meat, or meat products.

(9) The use of any label which has not been previously approved by the commissioner.

(10) The unauthorized use of any official device, brand, mark, or certificate.

(11) The failure to maintain and provide to the commissioner, upon request, any required reports, accounts, books, or records.

(12) Any assault, resistance, opposition, impedance, intimidation, or interference with the commissioner, or his representatives, in the performance of his duties under this Chapter.

(13) The evasion of payment of any civil penalty legally imposed by the commissioner.

(14) The failure to comply with the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

B. The commissioner may assess a civil penalty of not more than five thousand dollars for each violation of any of the prohibitions in Subsection A of this Section. Each day on which a violation occurs shall be considered a separate offense.

C. The commissioner may suspend or revoke any registration issued under the authority of this Chapter, or impose probation on any person who holds a registration, for any violation of any of the prohibitions in Subsection A of this Section.

D. Civil penalties may be assessed, registrations may be suspended or revoked, and probation may be imposed, only by a ruling of the commissioner based on an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

E. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

F. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter in the district court for the parish in which the violation occurred.

Added by Acts 1982, No. 750, §1, eff. Aug. 2, 1982; Acts 1985, No. 73, §1.



RS 3:4271 - Louisiana Forestry Commission established; state policy

CHAPTER 28. FORESTS AND FORESTRY

PART I. PROTECTION AND REFORESTATION

§4271. Louisiana Forestry Commission established; state policy

A. To protect, conserve, and replenish the natural resources of the state, the practice of forestry in the state is placed under the Louisiana Forestry Commission, which is hereby established in the executive branch of the state government.

B. Repealed by Acts 2012, No, 808, §2.

Amended by Acts 1975, No. 81, §1. Acts 1990, No. 176, §1; Acts 2012, No. 808, §2.



RS 3:4272 - Members; appointment; qualifications; terms of office

§4272. Members; appointment; qualifications; terms of office

A. The commission shall consist of seven members, five of whom shall be appointed by the governor, subject to confirmation by the Senate, and two of whom shall serve ex officio--namely, the head of the department of forestry at Louisiana State University and Agricultural and Mechanical College and the secretary of the Department of Wildlife and Fisheries.

B. Two of the members shall be owners or executive managers of interests owning and operating timberlands; one shall be the owner of farm lands interested in reforestation; one shall be a pulp and paper mill owner or executive manager; and the fifth shall be the owner or executive manager of interests manufacturing or treating poles, piling, posts, crossties, or veneer.

C. The members first appointed serve for terms of one, two, three, four, and five years, the terms to be designated by the governor. The successors of each shall be appointed for a term of five years.

Amended by Acts 1975, No. 81, §1; Acts 1981, No. 838, §1.



RS 3:4273 - Officers; meetings; compensation

§4273. Officers; meetings; compensation

The commission shall select its own chairman and vice-chairman, and fix the terms and duties of these offices; prescribe rules and regulations for the conduct of its meetings and operation; meet quarterly or oftener on call of the chairman, or on petition to the chairman by four members of the commission.

Meetings shall be held at the offices of the commission, or elsewhere as the commission may elect from time to time.

The commissioners shall receive no salary or per diem, but shall be reimbursed for actual and reasonable expenses incurred in attendance upon meetings or other works undertaken at the direction of the commission



RS 3:4274 - Powers and duties of commission

§4274. Powers and duties of commission

A. The commission shall:

(1) Prepare or cause to be prepared plans for execution of laws relating to forestry;

(2) Select and employ the state forester, and control his tenure of office;

(3) Direct and advise the state forester in the work of the commission;

(4) Prepare a budget of expenditures for the commission prior to each regular session of the legislature, and submit this to the state budget officer, and file a duplicate with the governor;

(5) Cooperate with the government of the United States and any of its bureaus, services, and agencies in accordance with federal statutes and regulations thereunder;

(6) Repealed by Acts 2012, No. 808, §2.

(7) Maintain its offices and be domiciled in the parish of East Baton Rouge;

B. The commission may also sue and be sued; and have and exercise all authority and power as was prescribed by law for the former commissioner of conservation in relation to the practice of forestry.

Amended by Acts 1981, No. 736, §1; Acts 2012, No. 808, §2.



RS 3:4274.1 - Appointment of forestry officers; duties and powers

§4274.1. Appointment of forestry officers; duties and powers

A. To provide for the protection of the assets, property, personnel, and interests relating to forest woodlands, the state forester may appoint and commission forestry officers who shall enforce the laws, rules, and regulations for the protection of interests relating to forest woodlands, may carry weapons concealed or exposed while in the performance of their duties, shall take such action as is authorized by law, rule, or regulation to protect interests relating to forest woodlands, and shall be vested with the same authority and powers conferred by law upon regular law enforcement officers of this state with respect to issuing civil citations for littering and with respect to criminal and other offenses affecting the protection of interests relating to forest woodlands or affecting the performance of their duties.

B. All forestry officers shall be Peace Officers Standard Training (P.O.S.T.) certified.

C. Additionally, while on special assignment during any riot, insurrection, or any natural disaster or while in protection of immovable property of the commission and the property, assets, and resources of the office of forestry or the department, any commissioned forestry officer shall possess all the powers and authority of regular law enforcement officers of this state.

D. Upon the request of any regular law enforcement agency of this state, forestry officers shall prevent and detect crime, apprehend criminals, enforce the criminal and traffic laws of the state, keep the peace and good order in the state in the enforcement of the state's police powers, and perform any other related duties imposed upon them by the legislature.

Acts 1977, No. 560, §1; Acts 1998, 1st Ex. Sess., No. 148, §1; Acts 2009, No. 137, §1, eff. June 28, 2009; Acts 2012, No. 808, §1.



RS 3:4274.2 - Repealed by Acts 2012, No. 808, §2.

§4274.2. Repealed by Acts 2012, No. 808, §2.



RS 3:4275 - State forester; qualifications; appointment

§4275. State forester; qualifications; appointment

The commission shall appoint a state forester who shall be a graduate of forestry from an accredited school having at least four years of forestry experience in the South.



RS 3:4276 - Powers and duties of state forester

§4276. Powers and duties of state forester

The state forester shall:

(1) Have direction of all forest interests and all matters pertaining to forestry within the jurisdiction of the state.

(2) Determine annual goals, objectives, and priorities and conduct annual reviews per established department protocol.

(3) Serve as lead department liaison responsible for the detection and rapid suppression of all forest wildfires in the state including all state-owned and private forest lands and non-forested open areas threatening forest lands.

(4) Work with state cooperators that may offer assistance during wildfire suppression efforts.

(5) Take such action as is authorized by law to prevent and extinguish forest fires.

(6) Enforce laws pertaining to forest woodlands and recommend prosecutions for violations.

(7) Act as lead department liaison to educate and train industry professionals and the public on matters vital to the long-term stability and sustainability of Louisiana's forests. Lead and support programs that educate the public on the importance of forest resources and their contribution to the economic health of the state, and the social and recreational benefits derived from vibrant, healthy, working forests and the dynamic ecosystems they support.

(8) Cooperate with and encourage private timber owners in laying plans to protection, management, and the replacement of forests, and in aiding them to form protective associations.

(9) Provide wildfire suppression training to the office of forestry employees to National Wildfire Coordinating Group standards.

(10) Provide certified burner training.

(11) Serve as the lead department liaison responsible for wildfire prevention education and training.

(12) Serve as the state liaison for forest inventory and maintain statistically reliable forest inventory data that is publicly accessible, if appropriated in the budget.

(13) Serve as lead department liaison responsible for compliance monitoring related to adherence to forest practices mandated by law and voluntary best management practices for forestry as established by the state of Louisiana.

(14) Establish an ongoing monitoring protocol that is stable, consistently implemented, and reported to stakeholders and the public on a biennial basis.

(15) Direct landowner assistance to encourage reforestation and sustainable land management and make recommendations based on understanding landowner objectives.

(16) Administer the Forest Productivity Program which provides reforestation assistance.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1; Acts 2012, No. 808, §1.



RS 3:4276.1 - Volunteer forest fire and wildfire fighters

§4276.1. Volunteer forest fire and wildfire fighters

A. As used in this Section, the following terms shall have the following meanings ascribed to them:

(1) "Direct supervision" means giving direction or instruction to and accepting responsibility for the work product of the person being supervised.

(2) "Financial loss" means and includes court costs, judicial interest, monetary damages, and attorney fees.

(3) "Person" means any individual, corporation, partnership, association, or other legal entity.

B. The state forester may conduct courses of instruction in the proper techniques for safety and efficiently suppressing forest fires and wildfires. Each individual who successfully completes the course of instruction shall be issued a certificate.

C. The state forester may enter into agreements with any person to obtain volunteer assistance in responding to forest fires or wildfires from individuals who hold, or are working under the direct supervision of individuals who hold a certificate issued under this Section.

D. The provisions of this Section shall not create an employer-employee relationship between the state of Louisiana and any person who takes any action under this Section, including but not limited to attending a course of instruction, receiving a certificate, entering into an agreement, or providing volunteer assistance.

E. It is hereby declared to be the public policy of this state that the state shall hold harmless and indemnify each person who provides volunteer assistance under this Section from any financial loss arising out of any claim, demand, suit, or judgment in any court by reason of the alleged negligence of any individual who, at the time the damages were sustained, was providing volunteer assistance under this Section and held, or was working under the direct supervision of an individual who held a certificate issued under this Section. The provisions of this Subsection shall not apply to damages arising out of any intentional wrongful act or any act of gross negligence.

F. The state forester shall adopt rules and regulations to implement this Section. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1985, No. 651, §1, eff. July 16, 1985.



RS 3:4277 - Donation of land to state; acceptance and use

§4277. Donation of land to state; acceptance and use

The governor may accept gifts of land to the state to be held, protected, and administered by the commission as state forests and to be used to demonstrate their practical utility for reforestation and as breeding places for game. Such gifts must be absolute, except for the reservation of all mineral rights, and in no case shall exceed ten percent of the area of any parish wherein the lands are situated. The Attorney General shall see that all deeds to the state are properly executed and that the titles thereto are free and clear of all incumbrance before the gift is accepted. When any donation exceeding six hundred acres is made, the name of the donor, or any name he may suggest, shall, on the approval of the commission, be given the donation as the designation of that state forest.



RS 3:4278 - Measure of damage

§4278. Measure of damage

The liability of persons for all damages shall include the injury to young tree growth resulting from fires. The damage to such young growth shall be calculated as the expense of planting and cultivating such small growth to the point of development at the time when the fire occurred.



RS 3:4278.1 - Trees, cutting without consent; co-owners and co-heirs; penalty

§4278.1. Trees, cutting without consent; co-owners and co-heirs; penalty

A.(1) It shall be unlawful for any person to cut, fell, destroy, remove, or to divert for sale or use, any trees, or to authorize or direct his agent or employee to cut, fell, destroy, remove, or to divert for sale or use, any trees, growing or lying on the land of another, without the consent of, or in accordance with the direction of, the owner or legal possessor, or in accordance with specific terms of a legal contract or agreement.

(2) It shall be unlawful for any co-owner or co-heir to cut, fell, destroy, remove, or to divert for sale or use, any trees, or to authorize or direct his agent or employee to cut, fell, destroy, remove, or to divert for sale or use, any trees, growing or lying on co-owned land, without the consent of, or in accordance with the direction of, the other co-owners or co-heirs, or in accordance with specific terms of a legal contract or agreement. The provisions of this Paragraph shall not apply to the sale of an undivided timber interest pursuant to R.S. 3:4278.2.

B. Whoever willfully and intentionally violates the provisions of Subsection A of this Section shall be liable to the owner, co-owner, co-heir, or legal possessor of the trees for civil damages in the amount of three times the fair market value of the trees cut, felled, destroyed, removed, or diverted, plus reasonable attorney fees and costs.

C. Whoever violates the provisions of Subsection A of this Section in good faith shall be liable to the owner, co-owner, co-heir, or legal possessor of the trees for three times the fair market value of the trees cut, felled, destroyed, removed, or diverted, if circumstances prove that the violator should have been aware that his actions were without the consent or direction of the owner, co-owner, co-heir, or legal possessor of the trees.

D. If a good faith violator of Subsection A of this Section fails to make payment under the requirements of this Section within thirty days after notification and demand by the owner, co-owner, co-heir, or legal possessor, the violator shall also be responsible for the reasonable attorney fees and costs of the owner, co-owner, co-heir, or legal possessor.

E. The provisions of this Section shall not apply to the clearing and maintenance of rights of way or to utility service situations where a utility is acting in good faith to minimize the damage or harm occasioned by an act of God. The provisions of this Section shall not apply to land surveying by or under the direction of a registered professional land surveyor, duly registered under the laws of the state of Louisiana.

F. Whoever violates the provisions of Subsection A as they relate to the cutting of standing cypress trees on water bottoms owned by the state of Louisiana shall, in addition to the penalties otherwise provided in this Section, be subject to a fine not to exceed five thousand dollars, imprisonment not to exceed six months, or both.

G. Notwithstanding any other provision of law to the contrary, a civil action pursuant to provisions of this Section shall be subject to a liberative prescriptive period of five years.

Acts 1987, No. 144, §1; Acts 1992, No. 405, §1; Acts 2009, No. 107, §2; Acts 2011, No. 226, §1.



RS 3:4278.2 - Sale of undivided timber interest; consent of co-owners; theft

§4278.2. Sale of undivided timber interest; consent of co-owners; theft

A. A co-owner or co-heir of land may execute an act of timber sale whereby he sells his undivided interest in the timber, and any condition imposing a time period within which to remove the timber shall commence from the date of its execution.

B. A buyer who purchases the timber from a co-owner or co-heir of land may not remove the timber without the consent of the co-owners or co-heirs representing at least eighty percent of the ownership interest in the land, provided that he has made reasonable effort to contact the co-owners or co-heirs who have not consented and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with the other co-owners or co-heirs.

C. A co-owner or co-heir of the land who does not consent to the exercise of such rights has no liability for the cost of timber operations resulting from the sale of the timber, and shall receive from the buyer the same price which the buyer paid to the other co-owners or co-heirs. The consenting co-owners or co-heirs shall agree to indemnify and hold harmless the nonconsenting co-owners or co-heirs for any damage or injury claims which may result from such operations.

D. If the nonconsenting co-owner or co-heir fails or refuses to claim his portion of the sale price of the timber, the buyer shall be obligated to hold such funds in escrow, for and on behalf of such nonconsenting co-owner or co-heir and any interest or other income earned by such funds in escrow shall inure to the benefit of the co-owner or co-heir for whom they are held.

E. Failure to comply with the provisions of this Section shall constitute prima facie evidence of the intent to commit theft of the timber by such buyer.

F. The sale of an undivided interest in timber that constitutes community property shall be governed by the provisions of Chapter 2 of Title VI of Book III of the Civil Code.

G. Notwithstanding any other provision of law to the contrary, a civil action pursuant to provisions of this Section shall be subject to a liberative prescriptive period of five years.

Acts 1992, No. 223, §1; Acts 2001, No. 558, §2; Acts 2009, No. 107, §2.



RS 3:4278.3 - Transporting or receiving of forest products; records; rules; penalties

§4278.3. Transporting or receiving of forest products; records; rules; penalties

A. In addition to other requirements as provided by law, a person transporting or receiving forest products shall maintain appropriate records as required by the commissioner of agriculture and forestry to verify the origin and ownership of such forest products.

B. The commissioner of agriculture and forestry, with the advice of the Louisiana Forestry Commission, shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section. The commissioner may impose a civil penalty of not more than five thousand dollars for failure to comply with the provisions of this Section. Each day a violation occurs shall be considered a separate violation. Such penalty shall be in addition to any other penalties or sanctions provided by law.

Acts 1999, No. 9, §1.



RS 3:4279 - Railroad and other public utilities' rights-of-way; clearing of combustible material

§4279. Railroad and other public utilities' rights-of-way; clearing of combustible material

A. All persons owning or operating railroads, electric transmission lines, or oil or gas pipe lines through forest lands within this state shall keep their rights-of-way reasonably cleared of all combustible material and safely dispose of the same within the limits of the rights-of-way. This requirement does not apply in the case of temporary spurs or railroads and tramroads, nor does it prohibit any railroad company from piling or keeping upon the right-of-way, cross ties or other materials necessary for operation or maintenance of the railroad.

B, C. Repealed by Acts 2012, No. 808, §2.

Acts 2012, No. 808, §§1, 2.



RS 3:4280 - Repealed by Acts 2012, No. 808, §2.

§4280. Repealed by Acts 2012, No. 808, §2.



RS 3:4281 - Prosecution for setting fire; cost of fighting fire as part of penalty

§4281. Prosecution for setting fire; cost of fighting fire as part of penalty

In a prosecution for the wilful and negligent setting fire to forests, when the evidence has been conclusive of the guilt or innocence of the party charged with the offense, the court may take evidence as to the cost of fighting the fire which the accused is charged with setting, and may assess such costs as a part of the penalty against the person charged.



RS 3:4282 - Fire posters and warning notices

§4282. Fire posters and warning notices

The state forester shall prepare and distribute for posting and display notices printed in large letters calling attention to the destruction caused by fire and to the forest fire laws and the penalties for their violation.



RS 3:4283 - National forests; consent; concurrent jurisdiction

§4283. National forests; consent; concurrent jurisdiction

The consent of the state is given to the acquisition by the United States by purchase or gift of such land in Louisiana as in the opinion of the federal government may be needed for the establishment of national forests in this region. However, the state retains a concurrent jurisdiction with the United States in and over such lands so that civil process in all cases and such criminal process as may issue under the authority of the state against the person charged with a commission of any crime without or within the jurisdiction may be executed thereon in like manner as before. Congress may pass such laws as it deems necessary to the acquisition as herein provided for incorporation in the national forest of such forests, covered, or cut-over lands lying in Louisiana as in the opinion of the federal government may be needed. Congress may pass such laws and make or provide for the making of such rules and regulations of both civil and criminal nature and provide punishment for violation thereof as in its judgment are necessary for the management, control, and protection of such lands as are from time to time acquired by the United States under the provisions of this Section.



RS 3:4284 - Repealed by Acts 2012, No. 808, §2.

§4284. Repealed by Acts 2012, No. 808, §2.



RS 3:4285 - Repealed by Acts 2012, No. 808, §2.

§4285. Repealed by Acts 2012, No. 808, §2.



RS 3:4286 - Repealed by Acts 2012, No. 808, §2.

§4286. Repealed by Acts 2012, No. 808, §2.



RS 3:4287 - Repealed by Acts 2012, No. 808, §2.

§4287. Repealed by Acts 2012, No. 808, §2.



RS 3:4288 - Repealed by Acts 2012, No. 808, §2.

§4288. Repealed by Acts 2012, No. 808, §2.



RS 3:4289 - Repealed by Acts 2012, No. 808, §2.

§4289. Repealed by Acts 2012, No. 808, §2.



RS 3:4290 - Repealed by Acts 2012, No. 808, §2.

§4290. Repealed by Acts 2012, No. 808, §2.



RS 3:4291 - Repealed by Acts 2012, No. 808, §2.

§4291. Repealed by Acts 2012, No. 808, §2.



RS 3:4292 - Instruction on forestry in public schools; Arbor Day

§4292. Instruction on forestry in public schools; Arbor Day

The Department of Education and the parish school boards shall encourage the observance of Arbor Day and encourage participation in natural resource education programs such as forestry awareness, forestry skills, 4-H, Future Farmers of America, and Project Learning Tree to promote learning about the natural environment and the opportunities and benefits it provides for all students.

Acts 2012, No. 808, §1.



RS 3:4293 - Repealed by Acts 2012, No. 808, §2.

§4293. Repealed by Acts 2012, No. 808, §2.



RS 3:4294 - Repealed by Acts 2012, No. 808, §2.

§4294. Repealed by Acts 2012, No. 808, §2.



RS 3:4295 - Repealed by Acts 2012, No. 808, §2.

§4295. Repealed by Acts 2012, No. 808, §2.



RS 3:4296 - South Central Interstate Forest Fire Protection Compact

§4296. South Central Interstate Forest Fire Protection Compact

The Governor of Louisiana be, and he is hereby authorized and directed, to execute on behalf of the State of Louisiana, the South Central Interstate Forest Fire Protection Compact. The full text of said compact is as follows:

ARTICLE I.

The purpose of this compact is to promote effective prevention and control of forest fires in the South Central region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other Regional Forest Fire Protection compacts or agreements, and for more adequate forest development.

ARTICLE II.

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Arkansas, Louisiana, Mississippi, Oklahoma, and Texas which are contiguous have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

ARTICLE III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control. The compact administrators of the member states shall organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the Senate and one member of the House of Representatives, and the Governor of each member state shall appoint one representative who shall be the chairman of the state forestry commission or comparable official and one representative who shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

ARTICLE IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

ARTICLE V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided herein, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

ARTICLE VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE VII.

The compact administrators may request the United States Forest Service to act as the primary research and coordinating agency of the South Central Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.

ARTICLE VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region: Provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

ARTICLE IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the Governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

Added by Acts 1954, No. 419, §1.



RS 3:4301 - Forest tree seedling nurseries; authorization

PART II. FOREST TREE SEEDLING NURSERIES

§4301. Forest tree seedling nurseries; authorization

The office of forestry may purchase land, install watering systems, and construct and equip the buildings necessary for the operation of at least two forest tree seedling nurseries. North and South Louisiana shall each have at least one nursery.

Amended by Acts 1981, No. 736, §1; Acts 1981, No. 838, §1.



RS 3:4302 - Repealed by Acts 2012, No. 808, §2.

§4302. Repealed by Acts 2012, No. 808, §2.



RS 3:4303 - Forest tree seedlings; change of price; sale to those engaged in forestry activities

§4303. Forest tree seedlings; change of price; sale to those engaged in forestry activities

The commission from time to time may fix by appropriate rules and regulations the prices at which forest tree seedlings grown at department nurseries shall be sold to landowners engaged in forestry activities, which price shall, insofar as possible, be conducive to the promotion and development of sound reforestation practices in this state and all receipts from the sale of seedlings shall be retained by the department and expended in the development and operation of the department's nurseries for scientific forestry research and experimentation for land acquisition and general operations of department nurseries.

Amended by Acts 1954, No. 533, §2; Acts 1956, No. 103, §1; Acts 1969, No. 169, §1; Acts 2014, No. 109, §1, eff. May 16, 2014.



RS 3:4321 - Forest protection tax

PART II-A. FOREST PROTECTION TAX

§4321. Forest protection tax

A. There is hereby levied an annual tax of eight cents per acre on each acre of timberland in the state to be paid by the owners thereof, which shall be known as the forest protection tax. "Timberland", as used in this Part, means bona fide timberland being assessed at its use value as defined and determined pursuant to R.S. 47:2301 et seq.

B. The tax shall be entered on the tax rolls by the assessor and shall be paid by the owner of such timberland to the sheriff and ex officio tax collector of the parish in which the timberland is located in the same manner as parish ad valorem taxes and, when collected, shall be remitted to the state treasurer to be used solely as provided in this Part.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required herein shall be credited to a special fund hereby created in the state treasury to be known as the "Forest Protection Fund".

D. The monies in the fund shall be expended by the Department of Agriculture and Forestry for the acquistion and maintenance of equipment for the protection of forest lands from damage by fire or other causes and only in the amounts appropriated annually by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall revert to the state general fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the state general fund.

Acts 1990, No. 5, §1, eff. May 30, 1990.



RS 3:4322 - Repealed by Acts 1988, No. 530, 1, eff. July 1, 1988.

PART III. ACREAGE TAX ON FOREST AND CUT OVER LANDS

§4322. Repealed by Acts 1988, No. 530, §1, eff. July 1, 1988.



RS 3:4323 - Repealed by Acts 1988, No. 530, 1, eff. July 1, 1988.

§4323. Repealed by Acts 1988, No. 530, §1, eff. July 1, 1988.



RS 3:4324 - Repealed by Acts 1988, No. 530, 1, eff. July 1, 1988.

§4324. Repealed by Acts 1988, No. 530, §1, eff. July 1, 1988.



RS 3:4325 - Parish board of forestry; appointment and term; compensation

§4325. Parish board of forestry; appointment and term; compensation

Upon approval by the commission and the state forester, the governing authority of each parish cooperating may appoint a parish board of forestry. It shall consist of one member of the governing authority of the parish, one representative of the commission, two representatives of the forest products industries presently in a managerial or executive capacity, and one representative of the parish landowners. The last three named members shall serve for terms of three years after the initial terms, of one, two, and three years. Appointments to fill vacancies shall be for the unexpired term. The parish board serves without compensation or per diem.

Acts 2012, No. 808, §1.



RS 3:4326 - Supervision of forestry program; detailed plan

§4326. Supervision of forestry program; detailed plan

The state forester with the approval of the forestry commission may administer and supervise the forestry program in each parish where such programs may be established.

Acts 2012, No. 808, §1.



RS 3:4341 - Repealed by Acts 2012, No. 458, §1.

PART IV. SEVERANCE TAX ON LAND REFORESTED

§4341. Repealed by Acts 2012, No. 458, §1.



RS 3:4342 - Repealed by Acts 2012, No. 458, §1.

§4342. Repealed by Acts 2012, No. 458, §1.



RS 3:4343 - Disposition of tax; valuation of severed forest products

§4343. Disposition of tax; valuation of severed forest products

The tax levied and collected under the provisions of this Part shall be dedicated and administered in accordance with the provisions of Article X, Section 21(2) of the Constitution as amended. No contract shall provide the mode of arriving at the future value of timber, which shall be left to be prescribed by law. Until otherwise prescribed by law the commission shall fix the value of severed forest products and timber upon which the tax herein provided is levied, which shall be at the market price at the time and place where severed and which shall be approved by the governing authority of the parish and the Louisiana tax commission.

Amended by Acts 1952, No. 137, §1.



RS 3:4344 - Disposition of the state's portion of the tax

§4344. Disposition of the state's portion of the tax

A. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, the portion of the timber severance tax allocated to the state by Article VII, Section (4)(D) of the Constitution of Louisiana shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. REPEALED BY ACTS 1992, No. 984, §18.

C. REPEALED BY ACTS 1992, No. 984, §18.

Added by Acts 1982, No. 487, §1, eff. Jan. 1, 1983. Acts 1984, No. 281, §1, eff. July 1, 1984; Acts 1992, No. 984, §§2 and 18.



RS 3:4361 - Donations of land suitable for forestry or park purposes; lease or purchase of lands

PART V. SPECIAL DONATIONS FOR STATE FORESTS

§4361. Donations of land suitable for forestry or park purposes; lease or purchase of lands

The forestry commission, through the state forester, may accept gifts, donations, or contributions of land suitable for forestry purposes and may enter into agreements with the federal government or other agencies for acquiring by lease, purchase, or otherwise such lands as in the judgment of the commission are desirable for state forests.

Amended by Acts 1981, No. 838, §1.



RS 3:4362 - Expenditures for management and utilization of areas acquired; disposal of products from land

§4362. Expenditures for management and utilization of areas acquired; disposal of products from land

When lands are acquired or leased under R.S. 3:4361 the commission may:

(1) Make expenditures from any funds not otherwise obligated, for the management, development, and utilization of such areas;

(2) Sell or otherwise dispose of products from such lands; and

(3) Make rules and regulations necessary to carry out the purposes of this Part.



RS 3:4363 - Segregation and use of revenues

§4363. Segregation and use of revenues

All revenues derived from lands presently owned or subsequently acquired under the provisions of this Part shall be segregated by the state treasurer for the use of the commission in the acquisition, management, development, and use of such lands until all obligations incurred with the federal government or owners of land purchased, as hereinabove provided, have been paid in full. Thereafter, fifty percent of all net profits accruing from the administration of such lands are dedicated to the commission for scientific research in forest culture and experimentation in forest products and acquisition and maintenance of state forests.



RS 3:4364 - Payment of obligations for acquisition of land

§4364. Payment of obligations for acquisition of land

Obligations for the acquisition of land incurred by the commission under the authority of this Part shall be paid solely and exclusively from revenues derived from such lands and shall not impose any liability upon the general credit and taxing power of the state.



RS 3:4365 - Sale, exchange, or lease of lands

§4365. Sale, exchange, or lease of lands

The commission may sell, exchange, or lease lands under its jurisdiction when it is advantageous to the state in the highest orderly development and management of state forests. The sale, lease, or exchange shall not be contrary to the terms of any contract it has previously entered into.



RS 3:4381 - Policies and purposes of urban forestry

PART VI. URBAN FORESTRY

§4381. Policies and purposes of urban forestry

A. The Legislature finds and declares that:

(1) Trees serve as a vital resource in the urban environment and as an important psychological link with nature for the urban dweller.

(2) Trees are a valuable economic asset in our cities. They help maintain or increase property values and attract business and new residents to urban areas.

(3) Trees play an important role in energy conservation by the modification of temperature extremes, humidity, and winds. This role is particularly important in reducing the amount of energy consumed in heating and cooling buildings and homes, and potentially producing a local fuel and energy source.

(4) Trees directly reduce air pollution by removing airborne particulates from the atmosphere and helping to purify the air.

(5) Trees also help reduce noise, provide habitat for songbirds and other wildlife, reduce surface runoff and protect urban water resources, and enhance the aesthetic quality of life in the city.

(6) Growing conditions in urban areas for trees and associated plants have worsened so that many Louisiana cities are now losing more trees than are replaced.

B. The purpose of this Part is to:

(1) Arrest the decline of our urban forest resources, facilitate the planting of trees in the city, and improve the quality of the environment in urban areas.

(2) Facilitate the creation of permanent jobs in tree maintenance and related urban forestry activities in neighborhood, local, and regional urban areas.

(3) Maximize the potential of tree and vegetative cover in reducing energy consumption and producing fuel and other products.

(4) Encourage the coordination of state and local agency activities in urban forestry and related programs and encourage maximum citizen participation in their development and implementation.

Added by Acts 1980, No. 746, §1.



RS 3:4382 - Definitions

§4382. Definitions

For the purposes of this Part the following definitions shall apply to the terms used herein:

(1) "Urban forestry" means the cultivation and management of trees in urban areas for their present and potential contribution to the physiological, sociological, and economic well-being of urban society.

(2) "Urban forest" means those native or introduced trees and related vegetation in the urban and near-urban areas including, but not limited to, street trees, park trees, residential trees, natural riparian habitats, and trees on other private and public properties.

(3) "Urban area" means an urban place, as that term is defined by the United States Department of Commerce.

Added by Acts 1980, No. 746, §1.



RS 3:4383 - Authority for forestry commission to implement a program of urban forestry

§4383. Authority for forestry commission to implement a program of urban forestry

A. The commission is authorized to implement a program in urban forestry to encourage better tree management and planting in urban areas, to assist the cities in seeking innovative solutions to problems such as tree maintenance and vandalism, and to encourage demonstration projects to maximize the benefits of urban forests.

The commission shall assume the primary responsibility in carrying out the intent of this Part in cooperation with other appropriate local, state and federal agencies such as the Cooperative Extension, the Department of Culture, Recreation and Tourism, the Department of Transportation and Development and the United States Forest Service.

B. The commission shall be the agent of the state and shall have full power to cooperate with those agencies of the federal government which have powers and duties concerning urban forestry, and shall perform all things necessary to secure for this state the benefits of federal urban forestry programs.

C. The commission is authorized to promulgate rules and regulations to establish standards for the implementation of the urban forestry program, which rules and regulations shall be submitted to the House Committee on Natural Resources and Environment and the Senate Committee on Agriculture, Forestry, Aquaculture, and Rural Development for approval before final promulgation.

Added by Acts 1980, No. 746, §1; Acts 2008, No. 580, §1.



RS 3:4384 - Technical assistance to urban areas

§4384. Technical assistance to urban areas

A. The commission is authorized to provide technical assistance to urban areas with respect to:

(1) Planning for regional, parish, and local land use analysis projects related to urban forestry.

(2) Preparation of urban tree plans and the selection of trees in large-scale landscaping and reforestation efforts.

(3) Development and coordination of training programs for neighborhood and local agency tree planting and maintenance crews.

(4) Advice to homeowners and neighborhood groups on tree disease, insect problems, tree planting, and maintenance.

(5) The role of forest ecology in planning for the future of urban areas, including air quality, watershed problems, and energy conservation.

(6) Retention of native trees and riparian habitats.

(7) Any other matter relating to the purposes of this Part.

B. The commission and other state agencies are also authorized to assist local tree maintenance programs by making surplus equipment available on loan where feasible for regional and local urban forestry.

Added by Acts 1980, No. 746, §1.



RS 3:4401 - Findings and policies

PART VII. ALEXANDER STATE FOREST

§4401. Findings and policies

A. The legislature finds and declares that Alexander State Forest in conjunction with Indian Creek Lake provides the state with one of the best recreational areas in the state with its eight thousand acres of forest and lake. The state forest contains one hundred acres of recreational facilities, two hundred fifty acres of primitive camping area, and two thousand two hundred fifty acres of lake. There are numerous campsites and picnic sites, swimming areas, bath houses, a boat launch, and pavilion. The forest contains the world's tallest fire tower, the one hundred seventy-five foot Woodworth Tower.

B. The legislature declares that it is the policy of the state to preserve and protect the Alexander State Forest by good forest and recreational management planning and by prohibiting any commercial development in the state forest.

Acts 1989, No. 423, §1, eff. June 30, 1989.



RS 3:4402 - Management plan

§4402. Management plan

A. The State Forestry Commission shall, by rule, in accordance with the Administrative Procedure Act with oversight by the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, adopt a comprehensive forest and recreational management plan for the Alexander State Forest and Indian Creek Lake.

B. The plan shall:

(1) Provide for the use of good forest management techniques.

(2) Preserve and enhance the recreational facilities and activities.

(3) Preserve and enhance the environmental and ecological regimes, wilderness qualities, natural and scenic areas, and wildlife habitat.

(4) Provide for educational and research areas.

(5) Prohibit commercial development within the state forest.

Acts 1989, No. 423, §1, eff. June 30, 1989; Acts 2003, No. 116, §1, eff. May 28, 2003.



RS 3:4403 - Prohibitions

§4403. Prohibitions

No portion of the Alexander State Forest shall be used for private commercial development.

Acts 1989, No. 423, §1, eff. June 30, 1989.



RS 3:4410 - Declaration of public policy; cooperative agreements

PART VIII. LOUISIANA FORESTRY

PRODUCTIVITY PROGRAM

§4410. Declaration of public policy; cooperative agreements

A. The legislature does hereby declare that the productivity of Louisiana's forest lands is of vital importance to the people of this state and that the reforestation of forest lands in this state serves the following purposes:

(1) Insuring a sustainable supply of timber and forest products.

(2) Aiding the economic well-being of the state by providing jobs and revenue.

(3) Enhancing the aesthetics of the state.

(4) Providing suitable habitat for wildlife species.

(5) Aiding in the purifying of the air.

(6) Conserving topsoil by discouraging erosion.

(7) Enhancing water quality.

B. In order to encourage and foster these declared policies, the Department of Agriculture and Forestry may enter into cooperative agreements with landowners to encourage the reforestation of the state's forest lands.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4411 - Forestry Productivity Fund; disposition of funds

§4411. Forestry Productivity Fund; disposition of funds

A. Funds equal to seventy-five percent of that portion of the severance tax on timber allocated to the state by Article VII, Section 4(D) of the Constitution of Louisiana shall be deposited immediately upon receipt into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to a special fund hereby created in the state treasury to be known as the Forestry Productivity Fund. The monies in this fund shall be used solely as provided in Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to this fund, again, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C. The monies in the Forestry Productivity Fund shall be used solely for the implementation of the forestry productivity program, including the amount representing the state's involvement in cooperative agreements between landowners and the department for the implementation of approved practices for the reforestation of forest lands in this state. However, no more than twenty-five percent of the monies in the fund shall be used for grants as provided in R.S. 3:4416, and no more than ten percent of the monies available annually in the fund shall be used to administer and provide technical assistance for the forestry productivity program.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4412 - Assistance through cooperative agreements

§4412. Assistance through cooperative agreements

A. The involvement of the state in a cooperative agreement may consist of either or both of the following types of assistance:

(1) A direct grant to assist the landowner in implementing an approved practice through the use of the landowner's resources or through contacts with private firms.

(2) Utilization of the state's personnel, equipment, or materials to implement an approved practice if private sector services are unavailable.

B. Approved practices shall include the following:

(1) Site preparation for reforestation by natural or artificial means.

(2) Planting of seeds or seedlings.

(3) Timber stand improvement through removal of undesirable trees.

(4) Such other forestry practices as shall be determined by the commissioner.

C. The commissioner shall determine the extent of the state's involvement in each cooperative agreement which shall not exceed fifty percent of the cost of the cooperative agreement or a total value of assistance of ten thousand dollars to any one landowner during a fiscal year.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4413 - Administration; powers and duties of the commissioner

§4413. Administration; powers and duties of the commissioner

The provisions of this Part shall be administered by the commissioner who shall have the following powers and duties:

(1) To adopt rules and regulations in accordance with the Administrative Procedure Act.

(2) To determine which forestry practices shall be approved practices.

(3) To determine which landowners shall be eligible to receive assistance as part of a cooperative agreement.

(4) To determine the extent of the state's participation in a cooperative agreement.

(5) To employ personnel.

(6) To purchase equipment, materials, and supplies.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4414 - Exclusions and limitations

§4414. Exclusions and limitations

A. Landowners who have received federal or private funding for reforestation shall not be eligible to participate, on the same acreage, in any cooperative agreement under this Part.

B. Public utility companies and landowners who are engaged in the manufacturing or production of forestry products shall not be eligible to participate in any cooperative agreement under this Part.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4415 - Requirement of participation; right of action

§4415. Requirement of participation; right of action

Each landowner who participates in a cooperative agreement with the department shall enter into a contract approved by the commissioner requiring the land which is subject to the cooperative agreement to remain in forestry usage for a period of ten years. If the agreement is violated, the department shall have a right of action to recover the cost of the state's involvement in the cooperative agreement plus court costs and reasonable attorney fees.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4416 - Competitive research and cooperative extension grants

§4416. Competitive research and cooperative extension grants

A. In order to provide for research and cooperative extension activities to enhance reforestation, increase productivity, and further knowledge regarding the proper application of forestry principles, a competitive grant process shall be created.

B. The commissioner shall adopt rules and regulations to establish procedures for awarding competitive grants under this Part.

Acts 1997, No. 1377, §1, eff. July 1, 1998.



RS 3:4421 - Short title

PART IX. FORESTRY PRODUCT FAIRNESS ACT

§4421. Short title

This Part shall be cited as the "Forestry Product Fairness Act."

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4422 - Purpose

§4422. Purpose

The Louisiana Legislature recognizes the enormous contribution that the Louisiana forest products industry makes to the state. The continued health of the industry is vital to Louisiana's economic well-being. A fair and equitable process for awarding state incentives to the forest products industry is necessary to maintain economic viability. The purpose of this Part is to provide for a procedure that will ensure an open process for the awarding of incentives, that encourages the use of forest products but does not unfairly advantage one segment of the forest products industry over another, and that does not put existing businesses at a competitive disadvantage.

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4423 - Definitions

§4423. Definitions

As used in this Part, the following terms shall have the meanings ascribed below:

(1) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(2) "Forest products" include the following:

(a) Products that are derived from woody biomass.

(b) Forest wood waste, including residual tops and limbs of trees, unused cull trees, pre-commercial thinnings, and wood or debris from noncommercial tree species, slash, or brush.

(c) Any wood chips or fibers or other organic substances and any inorganic substances recovered from forest wood waste or produced as byproducts of processing wood.

(3) "Incentives" means any tax exemption, tax credit, tax exclusion, tax deduction, rebate, investment, contract, or grant made available by the state to directly support the purchase of forestry products. "Incentives" shall not mean any such benefit available under statutorily provided programs including Louisiana Quality Jobs Program Act (R.S. 51:2451, et seq.), Louisiana Enterprise Zone Act (R.S. 51:1781, et seq.), Industry Assistance (R.S. 47:4301, et seq.), Industrial Tax Exemption (La. Const. Art. VII, Sec. 21(F), Economic Development Award Program (R.S. 51:2341), Economic Development Loan Program (R.S. 51:2312), Tax Equalization (R.S. 47:3201, et seq.), Rapid Response Fund (R.S. 51:2361), and Mega-Project Development Fund (R.S. 51:2365).

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4424 - Distribution of incentives and funds

§4424. Distribution of incentives and funds

Incentives to directly support the purchase of forestry products shall be approved by the commissioner through a fair and equitable process prior to being awarded. The process shall be open to individuals and both new and existing partnerships, corporations, associations, or other legal entities.

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4425 - Rules and regulations

§4425. Rules and regulations

The commissioner and the secretary of the Department of Economic Development shall jointly promulgate rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House Committee on Ways and Means and Senate Committee on Revenue and Fiscal Affairs, for the administration and enforcement of this Part.

Acts 2009, No. 352, §1, eff. July 6, 2009.



RS 3:4501 - DISPARAGEMENT OF AGRICULTURAL

CHAPTER 29. DISPARAGEMENT OF AGRICULTURAL

OR AQUACULTURAL PRODUCTS

§4501. Legislative findings

The legislature hereby finds, determines, and declares that the production of agricultural and aquacultural food products constitutes an important and significant portion of the state economy and that it is beneficial to the citizens of this state to protect the vitality of the agricultural and aquacultural economy by providing a cause of action for producers of perishable agricultural food products to recover damages for the disparagement of any perishable agricultural or aquacultural food product.

Acts 1991, No. 972, §1.



RS 3:4502 - Definitions

§4502. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Disparagement" means dissemination to the public in any manner of any false information that the disseminator knows or should have known to be false, and which states or implies that a perishable agricultural or aquacultural food product is not safe for consumption by the consuming public. Such information is presumed to be false when not based upon reasonable and reliable scientific inquiry, facts, or data.

(2) "Perishable agricultural or aquacultural food product" means any food product of agriculture or aquaculture which is sold or distributed in a form that will perish or decay beyond marketability within a period of time.

Acts 1991, No. 972, §1.



RS 3:4503 - Cause of action; recovery of damages

§4503. Cause of action; recovery of damages

Any producer of perishable agricultural or aquacultural food products who suffers damage as a result of another person's disparagement of any such perishable agricultural or aquacultural food product has a cause of action for damages, and for any other appropriate relief in a court of competent jurisdiction.

Acts 1991, No. 972, §1.



RS 3:4504 - Limitations of action

§4504. Limitations of action

Any civil action for damages for disparagement of perishable agricultural or aquacultural food products shall be commenced within one year after the cause of action accrues.

Acts 1991, No. 972, §1.



RS 3:4601 - LOUISIANA WEIGHTS AND MEASURES LAW

CHAPTER 30. LOUISIANA WEIGHTS AND MEASURES LAW

PART I. GENERAL

§4601. Short title

This Chapter may be cited as the "Louisiana Weights and Measures Law".

Acts 1992, No. 55, §1.



RS 3:4602 - Definitions

§4602. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Bulk transfer" means any transfer of motor fuel from one location to another by pipeline tender or marine delivery within a bulk transfer/terminal system, including but not limited to the following:

(a) A marine vessel movement of motor fuel from a refinery or terminal to a terminal.

(b) Pipeline movements of motor fuel from a refinery or terminal to a terminal.

(c) Book transfer of motor fuel within a terminal between licensed suppliers prior to completion of removal across the rack.

(d) Two-party exchange between licensed suppliers or between licensed suppliers and permissive suppliers.

(1.1) "Certificate of conformance" means a document issued by the National Institute of Standards and Technology, or any successor, based on testing in participating laboratories. The document constitutes evidence of conformance of a type with the requirements of National Institute of Standards and Technology Handbooks 44, 105-1, 105-2, or 105-3, or conformance with the requirements of any handbook that may supersede the named handbooks.

(2) "Commercial weighing and measuring device" means any weight, measure, or weighing or measuring device commercially used or employed in establishing the size, quantity, extent, area, time, distance, or measurement of quantities, things, produce, or articles for distribution or consumption, purchased, offered, or submitted for sale, hire or award, or in computing any basic charge or payment for services rendered on the basis of weight or measure. Except as otherwise provided, the term shall include scales, weighing devices, and metering and measuring devices commercially used for determining the weight or amount of petroleum products. It shall also include any accessory attached to or used in connection with a commercial weighing or measuring device when such accessory is so designed or installed that its operation affects the accuracy of the device.

(3) "Commission" means the Commission of Weights and Measures.

(4) "Commissioner" means the commissioner of the Department of Agriculture and Forestry, or his duly authorized representatives acting at his discretion.

(5) "Commodity" means any service or item, or any combination of items, forming a distinctive product, sold in commerce which is affected by any determination of weight, measure, or count.

(6) "Correct" as used in connection with weights and measures means conformance to all applicable requirements of this Chapter.

(7) "Department" means the Louisiana Department of Agriculture and Forestry.

(8) "Director" means the director of weights and measures appointed by the commissioner.

(9) "Net weight" means the weight of the commodity excluding any materials, substances, or items not considered to be part of the commodity. Materials, substances, or items not considered to be part of the commodity include but are not limited to containers, conveyances, bags, wrappers, packaging materials, labels, individual piece coverings, decorative accompaniments, and coupons, except that, depending on the type of service rendered, packaging materials may be considered to be part of the service. For example, the service of shipping includes the weight of packaging materials.

(10) "Package" means any commodity packed or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale.

(11) "Person" means both plural and singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies, and associations.

(12) "Primary standards" means the physical standards of the state that serve as the legal reference from which all other standards and weights and measures are derived.

(12.1) "Petroleum product" means any refined hydrocarbon mixture including motor oil, kerosene, gasoline, gasohol, diesel fuel, aviation fuel, heating kerosene, and any blend of two or more refined hydrocarbon mixtures except liquefied petroleum gas and natural gas.

(12.2) "Position holder" means the person who holds the inventory position in motor fuel in a terminal as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal.

(13) "Rack" means a mechanism for delivering motor fuel from a refinery, terminal, marine vessel, or bulk plant into a transport vehicle, railroad tank car, or other means of transfer that is outside the bulk transfer/terminal system.

(13.1) "Random weight package" means a package that is one of a lot, shipment, or delivery of packages or the same commodity with no fixed pattern of weights.

(14) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale.

(14.1) "Seagoing vessel" means a commercial ship, vessel, or barge of greater than fifty gross tons or ships, vessels, or barges in possession of an exemption certificate issued under the provisions of R.S. 47:305.1.

(15) "Secondary standards" means the physical standards that are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and regulations.

(16) "Sell or sale" includes barter and exchange.

(17) "Service provider" means any person who, for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions any commercial weighing or measuring device and is registered under this Part.

(18) "Service person" means any individual who for hire, award, commission, or any other payment of any kind, installs, services, repairs, or reconditions any commercial weighing or measuring devices and is registered under this Part.

(19) "Standard package" means a package that is one of a lot, shipment, or delivery, or packages of the same commodity with identical net contents declarations.

(19.1) "Vehicle tank" means any vehicle tank, tank truck, tank wagon, or any other container in which gasoline, motor fuel, or any other petroleum products are transported in this state.

(19.2) "Weighmaster" means any person who weighs, measures, or counts any commodity and issues a certificate of weight, measure, or count, except retailers who weigh, measure, or count commodities for sale at retail directly to consumers, or a person engaged in the business of public weighing or measuring for hire.

(20) "Weight" as used in connection with any commodity means net weight; except where the label declares that the product is sold by drained weight, the term means net drained weight.

(21) "Weights, measures, and weighing and measuring devices" includes all weights, scales, beams, measures of every kind, instruments and mechanical devices for weighing or measuring, scanners or scanning devices that determine product identity and price at the point of sale, and any appliances and accessories connected with any such instruments. However, it does not include or refer to devices used to meter or measure, other than by weight, water, natural or manufactured gas, or electricity.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004; Acts 2010, No. 495, §1, eff. June 24, 2010.



RS 3:4603 - Commission of Weights and Measures

§4603. Commission of Weights and Measures

A. The Louisiana Commission of Weights and Measures is hereby created within the Department of Agriculture and Forestry. The commission shall be domiciled in Baton Rouge, Louisiana.

B. The commission shall consist of the following ten members appointed by the commissioner as follows:

(1) One representative of retail trades involving sales by weight, measure, or count who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Retail Association.

(2) One representative of agricultural industries involving sales by weight, measure, or count.

(3) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Restaurant Association.

(4) One representative of nonagricultural manufacturing, processing, packing, or distribution industries which are commercial weighing and measuring device users.

(5) One representative of commercial weighing and measuring device sales and service industries.

(6) Two representatives of consumers appointed from the state at large.

(7) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Ag Industries Association.

(8) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Livestock Markets Association.

(9) One representative who shall be appointed by the commissioner from a list of three nominees submitted by the Louisiana Oil Marketers and Convenience Stores Association.

C. Each appointment by the commissioner shall be submitted to the Senate for confirmation.

D. Members shall be appointed for terms concurrent with the term of the commissioner of agriculture and forestry. However, members shall serve until their successors in office are appointed and qualified.

E. Any vacancy shall be filled in the same manner as the original appointment for the unexpired portion of the term of the office vacated.

F. A majority of the members of the commission present at a meeting shall constitute a quorum for the transaction of business. All official actions of the commission shall require the affirmative vote of a majority of the members of the commission present.

G. Members of the commission shall not receive any salary for their duties as members. Members may receive a per diem for each day spent in actual attendance of meetings of the commission or of duly appointed committees or subcommittees of the commission. The amount of the per diem shall be fixed by the commission in an amount not to exceed forty dollars. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the commission in an amount not to exceed the mileage rate for state employees.

H. The commission shall meet two times per year and may meet on the call of the chairman or upon the request of three members or the director.

I. The commission shall employ a director and an assistant director, who shall be appointed by the commissioner, subject to Senate confirmation. The director and assistant director shall be in the unclassified service. The commissioner may employ such other personnel of the commission as he deems appropriate. All employees of the commission shall comprise the division of weights and measures in the department and shall be under the direction and supervision of the commissioner.

J. Employees of the commission shall possess the authority and powers of the commission and the commissioner when implementing the provisions of this Chapter.

Acts 1992, No. 55, §1; Acts 2003, No. 117, §1, eff. July 1, 2003; Acts 2009, No. 24, §1, eff. June 12, 2009.



RS 3:4604 - Powers

§4604. Powers

A. The commission shall have the following powers:

(1) To hold hearings and conduct investigations.

(2) To advise the commissioner of the requirements for the registration of weights, measures, and weighing and measuring devices.

(3) To hold hearings on alleged violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(4) To advise the commissioner on the civil penalties to be imposed or the injunctive relief to be sought to punish and restrain violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

(5) To recommend that the commissioner suspend or revoke licenses, certificates, and permits, or impose probation on holders of licenses, certificates, or permits.

(6) To approve examination required for the licensure of service agencies or service persons.

B. The commissioner shall have the following powers:

(1) To issue stop-use, hold, and removal orders with respect to any weights and measures commercially used, and stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale.

(2) To seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, or measure, or a reasonable number of the packages or a reasonable quantity of the commodity found to be used, retained, offered, or exposed for sale or sold in violation of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter.

C. The commissioner may enter into a cooperative endeavor or cooperative agreement with any other governmental agency or entity as he deems necessary to further the public purposes of this Chapter.

Acts 1992, No. 55, §1.



RS 3:4605 - Adjudicatory hearings

§4605. Adjudicatory hearings

A. All adjudicatory hearings held by the commission shall be conducted in accordance with the following provisions:

(1) The commissioner shall convene the commission for the purpose of hearing the matter.

(2) The commissioner shall appoint a hearing officer who shall preside over the hearing.

(3) The commissioner may issue subpoenas to compel the attendance of witnesses or the production of documents and records anywhere in the state in any hearing before the commission.

(4) The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act.

(5) The commission shall make an initial determination on the matter. This determination shall be submitted to the commissioner in writing.

(6) The commissioner shall make the final determination on the matter. If the determination of the commissioner differs from the determination of the commission, the commissioner shall issue a written opinion based on the record of the hearing.

(7) Except as otherwise provided in this Paragraph, appeals from rulings of the commissioner shall be taken in accordance with the provisions of the Administrative Procedure Act. Notwithstanding the provisions of R.S. 49:964(B), any appeal from a determination of the commission or the commissioner, when filed in forma pauperis, shall be by civil proceedings in the district court for the parish in which the violation occurred.

B. Whenever the commissioner revokes, suspends, or imposes a probation on a license, certificate, or permit, the holder of such license, certificate, or permit shall be informed of the ruling by certified mail.

Acts 1992, No. 55, §1.



RS 3:4606 - State standards; supply of copies

§4606. State standards; supply of copies

A. The weights and measures received from the United States under joint resolution of congress approved June 14, 1836 and July 27, 1866, and any weights and measures in conformity therewith applied by the state shall, when they have been certified by the National Institute of Standards and Technology, be the state standard of weights and measures. These state standards shall be submitted to the National Institute of Standards and Technology for certification as often as required by that institute.

B. The state shall supply as many copies of the state standards of weights and measures and as many other weights, measures, and apparatus as are necessary for enforcement personnel to enforce the provisions of this Chapter.

Acts 1992, No. 55, §1.



RS 3:4607 - Inspection and testing; entry upon premises

§4607. Inspection and testing; entry upon premises

A. The department shall keep a general supervision over the weights, measures, and weighing and measuring devices offered for sale, sold, and in use in the state. When not otherwise provided by law, the department may inspect, test, and try all weights, measures, and weighing or measuring devices used, kept, offered, or exposed for sale, in order to ascertain whether or not they are correct.

B. At least once a year and more often if it thinks necessary, the department shall so inspect, test, and try all commercial weighing or measuring devices.

C. From time to time, the department shall weigh or measure and inspect packages or amounts of commodities of whatever kind kept for the purpose of sale, offered or exposed for sale, or sold in the process of delivery, in order to determine whether they contain the amounts represented and whether they are offered for sale or sold in a manner in accordance with law.

D. The department may, for the purposes mentioned in this Section and in the general performance of its official duties, enter and go upon, without formal warrant, any stand, place, building, or premises, or stop any person and require him, if necessary, to proceed, with or without any vehicle involved, to some place which the department may specify.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4608 - Rules and regulations; standard for apparatus

§4608. Rules and regulations; standard for apparatus

A. The commissioner may adopt rules and regulations for the implementation and enforcement of the provisions of this Chapter. The regulations may, by specific reference, adopt all or part of any handbook, standards or procedures issued or established by the National Institute of Standards and Technology, the American Society for Testing and Materials, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for commercial weighing and measuring devices. The regulations may include standards of net weight, net measure, or net count for any commodity, product, or article, and specifications and tolerances for all weights, measures, and weighing and measuring devices. These specifications and tolerances shall be designated to eliminate from use, without prejudice to apparatus which conform as closely as practicable to the official standards, those which are not accurate, those which are faulty in that they are not reasonably permanent in their adjustment or will not repeat their indications correctly, and those which facilitate the perpetration of fraud.

B. For purposes of this Chapter, apparatus are correct when they conform to all applicable requirements promulgated as specified in this Section. Other apparatus are incorrect.

C. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4609 - Approval or disapproval of apparatus; procedure

§4609. Approval or disapproval of apparatus; procedure

A. Whenever the department compares weights, measures, or weighing or measuring devices and finds that they correspond or causes them to correspond with the standards in its possession, it shall seal or mark the weights, measures, or weighing or measuring devices with appropriate devices.

B. The department shall condemn and seize and may destroy incorrect weights, measures, or weighing or measuring devices which, in its best judgment, are not susceptible of satisfactory repair. If the apparatus is incorrect and yet, in its best judgment, may be repaired, the department shall mark or tag it as condemned for repairs.

C. The owners or users of any weights, measures, or weighing or measuring devices which are condemned for repairs shall have them repaired and corrected within a reasonable period specified by the department. During that time, the owners or users may neither use nor dispose of the apparatus in any way, but shall hold it at the disposal of the department.

D. Any weights, measures, or weighing or measuring devices which have been condemned for repairs and have not been repaired shall be confiscated by the department.

E. The department may require any weight, measure, or any weighing or measuring device to be issued a certificate of conformance prior to use for commercial or law enforcement purposes.

Acts 1992, No. 55, §1.



RS 3:4610 - Removal of tag unlawfully

§4610. Removal of tag unlawfully

No one shall remove from any weight, measure, or weighing or measuring device, contrary to law or regulation, any tag placed thereon by the department.

Acts 1992, No. 55, §1.



RS 3:4611 - Use of unsealed instruments

§4611. Use of unsealed instruments

No one shall use or have in his possession any commercial weighing or measuring device which has not been sealed by the department at its direction, within the year prior thereto, unless written notice has been given to the department to the effect that the commercial weighing or measuring device is available for examination or is due for re-examination, as the case may be.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4612 - False device prohibited

§4612. False device prohibited

A. No one shall use, sell, hire, offer, or expose for sale or hire, or have in possession for the purpose of using, selling, or hiring a false weight, measure, or weighing or measuring device or any device to be used or calculated to falsify any weight or measure.

B. No one shall use, sell, hire, offer, or expose for sale or hire, any incorrect commercial weighing or measuring device.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4613 - Commodities in package form; stamping of weight or measure; standard fill

§4613. Commodities in package form; stamping of weight or measure; standard fill

A. No one shall keep for the purpose of sale, offer or expose for sale, or sell any commodity in package form unless the net quantity of the contents is plainly and conspicuously marked on the outside of the package, in terms of weight, measure, or numerical count. A box or carton used for shipping purposes containing a number of packages which are individually marked as provided in this Subsection need not be so marked itself.

B. No one shall keep for the purpose of sale, offer or expose for sale, or sell any commodity in package form if its container is so made, formed, or filled, or if it is so wrapped as to mislead the purchaser as to the quantity of the contents, or if the contents of its container fall below the standard of fill prescribed by rules or regulations promulgated as provided in this Section.

C. The commissioner may adopt rules and regulations, in accordance with the Administrative Procedure Act, fixing and establishing, for any commodity in package form, a reasonable standard of fill of containers in order to effectuate the purposes of this Section.

D. There is no violation of this Chapter if a discrepancy between the actual weight or volume at the time of sale to the consumer and the weight marked on the container, or between the fill of the container and the capacity of the container, is due to unavoidable leakage, shrinkage, evaporation, or waste, or to causes beyond the control of the vendor acting in good faith.

E. As used in this Section, the words "in package form" include a commodity in a package, carton, case, can, box, barrel, bottle, phial, or other receptacle, or in coverings or wrappings of any kind, packed by the manufacturer or when packed prior to the order of the commodity by the vendor, which may be labeled, branded, or stenciled, or otherwise marked, or which may be suitable for labeling, branding, or stenciling, or marking otherwise, making one complete package of the commodity. The term shall include both the wholesale and the retail package.

Acts 1992, No. 55, §1.



RS 3:4614 - Net weights of cereals; exceptions

§4614. Net weights of cereals; exceptions

A. No one shall pack for sale, keep for the purpose of sale, offer or expose for sale, or sell any of the following commodities except in containers of net avoirdupois weights of two, five, ten, twenty-five, fifty, one hundred, and multiples of one hundred pounds: wheat flour, self-rising wheat flour, phosphated wheat flour, bromated flour, enriched flour, enriched self-rising flour, enriched bromated flour, corn flour, corn meal, hominy, and hominy grits.

B. The provisions of this Section do not apply to:

(1) The retailing of flours, meals, hominy, and hominy grits direct to the consumer from bulk stock.

(2) The sale of flours and meals to commercial bakers or blenders in containers of more than one hundred pounds.

(3) The sale of flours and meals for export.

(4) Flours, meals, hominy, and hominy grits packed in cartons containing five pounds or less net.

(5) The exchange of wheat for flour by mills grinding for toll.

Acts 1992, No. 55, §1.



RS 3:4615 - Meat, poultry, fish, and seafood; ready-to-eat food

§4615. Meat, poultry, fish, and seafood; ready-to-eat food

A. Meat, poultry, fish, and seafood shall be sold by weight, except the whole shellfish in the shell may be sold by weight, measure, or count. Shellfish are aquatic animals having a shell, such as mollusks, which includes scallops, or crustaceans, which includes lobster and shrimp.

B. The following may be sold by weight, measure, or count:

(1) Items sold for consumption on the premises.

(2) Items sold as one of three or more different elements, excluding condiments, comprising a ready-to-eat meal sold as a unit, for consumption elsewhere than on the premises where sold.

(3) Ready-to-eat chicken parts cooked on the premises but not packaged in advance of sale.

(4) Sandwiches when offered or exposed for sale on the premises where packed or produced and not intended for resale.

Acts 1992, No. 55, §1.



RS 3:4616 - Net weight employed in all sales; exemptions

§4616. Net weight employed in all sales; exemptions

A. Whenever any commodity is sold on the basis of weight, only the net weight of the commodity shall be employed in the sale. All contracts concerning goods sold on a basis of weight shall be understood and construed accordingly.

B. Rope and twine and cordage products may be marked and sold under this Chapter according to gross weight, under rules and regulations adopted by the commissioner consistent with trade practices existing in the rope and twine industry.

Acts 1992, No. 55, §1.



RS 3:4617 - Fraud by vendors or by purchaser

§4617. Fraud by vendors or by purchaser

A. No one shall misrepresent the price or quantity of a commodity, thing, or service sold or offered or exposed for sale, to any actual or prospective customer.

B. No one shall take more than the quantity represented of any commodity, thing, or service, when, as buyer, he furnishes the weight, measure, or weighing or measuring device by means of which the amount of the commodity, thing, or service is determined.

C. No one shall misrepresent the name, or type of any fruit, vegetable, grain, meat, or fish, including catfish, sold, or offered or exposed for sale, to any actual or prospective consumer. "Catfish" shall mean only those species within the family of Ictaluridae, Ariidae or Loricariidae.

D. No person shall advertise, sell, offer or expose for sale, or distribute food or food products as "Cajun", "Louisiana Creole", or any derivative thereof unless the food or food product would qualify for the ten percent preference for products produced, processed, or manufactured in Louisiana under R.S. 38:2251 and R.S. 39:1595. Food brought into and processed in Louisiana shall not be considered as food or food products made in Louisiana, for purposes of this Section, unless the food has been substantially transformed by processing in Louisiana.

E. No person shall advertise, sell, offer or expose for sale, or distribute food or food products that do not qualify under this Section for labeling as "Cajun", "Louisiana Creole", or any derivative thereof in any packaging that would lead a reasonable person to believe that the food or food product qualifies as "Cajun" or "Louisiana Creole" food or food products, as defined in this Section.

F.(1) The legislature hereby finds, determines, and declares that the terms "Cajun" and "Louisiana Creole" are terms that refer to the unique and distinctive culture and lifestyle that originated in, are connected with, and have continued to flourish in a region within the state of Louisiana.

(2) The legislature hereby finds, determines, and declares that the terms "Cajun" and "Louisiana Creole," when used in commerce in connection with goods, including agricultural goods or services refer to, and are generally recognized and accepted by Louisiana, national, and foreign consumers as referring to, originating in or being substantially connected with the state of Louisiana and the unique and distinctive culture and lifestyle that originated in, are connected with and have continued to flourish in a region within the state of Louisiana.

(3) The legislature hereby finds, determines, and declares that the use of the terms "Cajun" and "Louisiana Creole," when used in commerce in connection with goods, including agricultural goods or services that do not originate in, are not substantially connected with, or are not substantially transformed in the state of Louisiana, or in or with that unique and distinctive Cajun culture and lifestyle that originated in, are connected with, and have continued to flourish in a region within the state of Louisiana, are primarily geographically deceptively misdescriptive and are likely to cause confusion, mistake, or deception as to the origin, sponsorship, affiliation, connection or approval of said goods or services in, by, with or of the state of Louisiana.

(4) No person shall, on or in connection with any goods, including agricultural goods, or services, or any container for goods including agricultural goods, use in commerce the terms "Cajun" or "Louisiana Creole" or any derivative or combination thereof, in any manner which (a) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of such person with the state of Louisiana, or as to the origin, sponsorship, or approval of such person’s goods, including agricultural goods, services, or commercial activities in or by the state of Louisiana; or (b) in commercial advertising or promotion, misrepresents the nature, characteristics, qualities, or geographic origin of said person's or another person's goods, including agricultural goods, services or commercial activities.

Acts 1992, No. 55, §1; Acts 2002, 1st Ex. Sess., No. 125, §1, eff. April 23, 2002; Acts 2003, No. 1257, §1, eff. July 7, 2003; Acts 2004, No. 9, §1, eff. May 6, 2004; Acts 2006, No. 661, §1, eff. June 29, 2006; Acts 2010, No. 16, §1, eff. May 26, 2010.



RS 3:4618 - Sales contrary to law prohibited

§4618. Sales contrary to law prohibited

No one shall keep for the purpose of sale, offer or expose for sale, or sell any commodity in a manner contrary to law.

Acts 1992, No. 55, §1.



RS 3:4619 - Observation by customer of weighing or measuring devices

§4619. Observation by customer of weighing or measuring devices

No one shall use in retail trade, except in the preparation of packages packed in advance of sale, a weighing or measuring device which is not so positioned that its indications may be accurately read and the weighing and measuring operation observed from some position which may reasonably be assumed by a customer.

Acts 1992, No. 55, §1.



RS 3:4620 - Hindering, obstructing, or impersonating prohibited

§4620. Hindering, obstructing, or impersonating prohibited

No one shall hinder or obstruct the department in any way in the performance of its official duties. No one shall impersonate in any way the commissioner, his inspectors, or the director.

Acts 1992, No. 55, §1.



RS 3:4621 - Service agency; service person; weighmaster; registration; requirements

§4621. Service agency; service person; weighmaster; registration; requirements

A. No person may operate as a registered service agency, a registered service person, or as a weighmaster until he is licensed as such as provided for in this Section. The commissioner shall issue the appropriate license applied for by an applicant if the applicant provides evidence satisfactory to the commissioner that the applicant:

(1) Has a thorough working knowledge of all appropriate weights and measures laws, orders, rules, and regulations, as determined by the successful completion of a commission approved and department prescribed examination.

(2) Has possession of, or available for use, weights and testing equipment appropriate in design and adequate in amount.

B. An application for such license shall be submitted by the applicant to the department on a form prescribed and furnished by the department and shall be accompanied by the fee prescribed by this Chapter. Each license shall be issued by the department for the calendar year for which such license is requested and it shall contain, among other information, a license number. Each license must be renewed each calendar year by submission of a request for renewal on a form prescribed and furnished by the department and accompanied by the applicable fee.

C. Minimum test weights, test loads, volumetric provers, and volumetric test measures needed to service and repair commercial weighing and measuring devices shall be equal to the test weights, test loads, volumetric provers, and volumetric test measures established by regulations adopted by the commissioner. The minimum test weights, test loads, volumetric provers, and volumetric test measures adopted by the commissioner must be as stringent as those recommended by the National Institute of Standards and Technology, or its successor.

D. All persons who install, service, or repair commercial weighing or measuring devices in this state shall submit the test weights, volumetric provers, and volumetric test measures to the department's State Metrology Laboratory for approval each year. A current certificate of approval, issued by another state having a National Institute of Standards and Technology certified laboratory, which specifically identifies the test weights, volumetric provers, and volumetric test measures may be accepted in lieu of submitting weights, volumetric provers, and volumetric test measures.

E. Each person who engages in activities which are required by the commissioner to be under the control and supervision of a licensed weighmaster shall employ at least one licensed weighmaster for each shift at each place of business where such activities are conducted.

F. Each licensed service agency or service person shall, within ten days after installing, servicing, repairing, testing, or calibrating any commercial weighing or measuring device, make a report thereof to the department on the appropriate form provided by the department.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4622 - Fees; Weights and Measures Fund

§4622. Fees; Weights and Measures Fund

A. Each commercial weighing and measuring device which is subject to the jurisdiction of the department shall be registered annually with the department in accordance with rules and regulations adopted by the commissioner.

B. The registration fee for each commercial weighing and measuring device shall be as follows:

(1) Category 1--zero to 1,000 pounds weight

$35.00

(2) Category 2--over 1,000 to 10,000 pounds

weight

$80.00

(3) Category 3--over 10,000 pounds weight

$185.00

(4) The registration fee of any other commercial weighing and measuring device shall be as established in a fee schedule adopted by the commissioner. The fee rates shall be based on the cost of the work performed.

C. Each weighmaster who is licensed by the commission shall pay an annual license fee of seventy-five dollars.

D. The commissioner shall adopt, by rule, the fees charged for weighing and measuring services performed by the department, including those services performed by the department's State Metrology Laboratory. The fee rates shall be based on the cost of the work performed.

E. The registration fee for each service agency shall be one hundred dollars. The registration fee for each service person shall be fifty dollars.

F. Repealed by Acts 2003, No. 139, §3, eff. May 28, 2003.

G.(1) There is hereby created, as a special fund in the state treasury, the Weights and Measures Fund. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the amount received by the state treasury from all assessments, fees, penalties, and other funds received under the provisions of this Chapter into the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The treasurer shall invest the monies in the fund in the same manner as monies in the state general fund. All interest earned from investment of monies in the fund shall be deposited in the fund.

(2) Subject to annual appropriation by the legislature, the monies in the fund shall be used solely to provide for the expenses of the program established by this Chapter and to the carrying out of the powers, duties, functions, and responsibilities of the commission and the commissioner under the provisions of this Chapter.

Acts 1992, No. 55, §1; Acts 2003, No. 117, §1, eff. July 1, 2003; Acts 2003, No. 139, §§1 and 3, eff. May 28, 2003.



RS 3:4623 - Exemption from Chapter

§4623. Exemption from Chapter

A. This Chapter does not in any way apply to or affect the provisions pertaining to the Liquefied Petroleum Gas Commission or the storage, handling, sale, transportation, or distribution of liquefied petroleum gas and the measures used in connection therewith as provided in R.S. 40:1841 et seq.

B. This Chapter does not apply to platform scales used solely for safety purposes in connection with the distribution of liquefied petroleum gas; however, this does not prevent the department from entering into any cooperative endeavor or cooperative agreement with the Liquefied Petroleum Gas Commission to certify or register such scales.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004.



RS 3:4624 - Penalty

§4624. Penalty

A. A violator of any provisions of this Chapter or of any rule or regulation adopted under the provisions of this Chapter shall be subject to a civil penalty of not more than five hundred dollars for each act of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Chapter, or of the rules and regulations adopted under the provisions of this Chapter, in the district court for the parish in which the violation occurred.

Acts 1992, No. 55, §1; Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4631 - Oyster labeling and packaging; sale of shell stock oysters

PART II. PARTICULAR PRODUCTS

SUBPART A. OYSTERS

§4631. Oyster labeling and packaging; sale of shell stock oysters

A. Oyster meats may be sold by fluid volume or net drained weight at wholesale or retail. Oyster meats may also be sold by count at retail but only at the time of final sale. Prepackaging of oysters being sold by count is prohibited unless the prepackaged item itself is labeled with the net weight of oyster meat contained in such package.

B. Shell stock oysters shall be sold by volumetric measure, weight, or count. All oysters sold by volumetric measure, weight, or count shall be market size and wholesome.

C. Oysters removed from the shell shall be labeled clearly by volume or weight.

D. Any person packaging, labeling, or distributing shucked oysters shall follow the guidelines set forth in the NIST Handbook 130 adopted by the National Conference on Weights and Measures.

E. Oysters shall be shucked and prepackaged only in facilities which are certified by the Department of Health and Hospitals.

F. This Section shall not apply to those oysters which are shucked in a restaurant for immediate consumption on the premises.

Acts 1992, No. 55, §1; Acts 1995, No. 379, §1; Acts 2004, No. 213, §1; Acts 2014, No. 217, §1.



RS 3:4632 - Inspection and stamping of basket

§4632. Inspection and stamping of basket

Each basket may be inspected by the commissioner as provided for in Part I of Chapter 30 of Title 3 and the accuracy of the measure stamped thereon.

Acts 1992, No. 55, §1.



RS 3:4633 - Inspection of sacks and barrels; standards contents

§4633. Inspection of sacks and barrels; standards contents

A. The department may also inspect the sacks and barrels in which the oysters arrive.

B. Each sack of oysters shall contain one basket; each barrel shall contain two baskets. Sacks and barrels shall contain correct measurements at the time of delivery to the consignee, buyer, or importer and at the time of delivery to any subsequent buyer after arrival.

Acts 1992, No. 55, §1.



RS 3:4634 - Duty of having baskets and oysters inspected

§4634. Duty of having baskets and oysters inspected

All buyers, sellers, importers, and exporters of oysters may, upon arrival have their baskets inspected and stamped and the oysters inspected and measured, in accordance with R.S. 3:4632 and 4633.

Acts 1992, No. 55, §1.



RS 3:4635 - Powers of inspectors

§4635. Powers of inspectors

The inspecting officer may board any boat arriving with oysters in order to make the inspection and measurement provided by this Subpart and to ascertain the number of sacks, barrels, and baskets arriving and the names and addresses of the sellers, exporters, consignors, buyers, importers, and consignees of the oysters to be inspected and measured and the quantity consigned to each buyer, importer, and consignee, and any other information necessary to perform the duties imposed upon him by law. The owner or other person in charge of the boat or of its manifest shall produce the manifest and allow him to examine it, if he so demands.

Acts 1992, No. 55, §1.



RS 3:4636 - Certificate of inspection

§4636. Certificate of inspection

The department may issue a certificate of inspection and measurement after its inspection. This certificate is prima facie evidence of the inspection and measurement of the oysters under the provisions of this Subpart.

Acts 1992, No. 55, §1.



RS 3:4637 - Penalty

§4637. Penalty

A. A violator of any provisions of this Subpart or of any rule or regulation adopted under the provisions of this Subpart shall be subject to a civil penalty of not more than five hundred dollars for each act of violation and for each day of violation. Each day on which a violation occurs shall be a separate offense.

B. Penalties may be assessed only by a ruling of the commissioner based upon an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. In addition to civil penalties, the commissioner may assess the proportionate costs of the adjudicatory hearing against the offender. The commissioner shall determine the amount of costs to be assessed.

D. The commissioner may institute civil proceedings to enforce his rulings in the district court for the parish in which the violation occurred.

E. The commissioner may institute civil proceedings seeking injunctive relief to restrain and prevent the violation of the provisions of this Subpart, or of the rules and regulations adopted under the provisions of this Subpart, in the district court for the parish in which the violation occurred.

Acts 1992, No. 55, §1.



RS 3:4641 - Standard rule for measuring saw logs

SUBPART B. SAW LOGS

§4641. Standard rule for measuring saw logs

A. The standard rule or scale for the measurement of saw logs in this state is the Doyle Log Rule.

B. The procedure for using the Doyle Log Rule is as follows:

Deduct four inches from the top diameter of the log inside the bark as an allowance for slab and edging. Square one-quarter of the remainder and multiply by the length of the log in feet. The result is the contents in board feet.

C. The formula and values for the Doyle Log Rule are as follows:

(1) The formula is:

B.F.=((D-4)/4)2 x L

(2) The values for the elements of the formula are as follows:

(a) "B.F." is the volume in board feet.

(b) "D" is the top diameter of the log inside the bark in inches.

(c) "L" is the length of the log in feet.

Acts 1992, No. 55, §1.



RS 3:4642 - Use of any other rule or scale; penalty

§4642. Use of any other rule or scale; penalty

A. No person shall compute the measurement of saw logs for severance tax purposes or for settlement of disputes by any other rule or scale than the Doyle Log Rule.

B. Whoever violates the provisions of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than sixty days, nor more than one year, or both.

Acts 1992, No. 55, §1.



RS 3:4651 - Weight determination procedures

SUBPART C. FARM-RAISED CATFISH

§4651. Weight determination procedures

A. Any processor engaged in the processing, handling, storing, preparing, manufacturing, packing, or holding of farm-raised catfish or catfish products shall weigh the catfish or catfish products as they are unloaded from the live haul truck at the processing plant.

B. All water shall be drained from the weighing baskets before the catfish or catfish products are weighed. No deductions for water in the weighing baskets shall be made.

Acts 1992, No. 55, §1.



RS 3:4652 - Weighing devices

§4652. Weighing devices

A. A weighing device which has been approved by the department and which is of a type suitable for the weighing of farm-raised catfish or catfish products shall be used.

B. The weighing ticket shall include but is not limited to the following:

(1) The name and address of the processor.

(2) The name of the producer of the catfish or catfish products being weighed.

(3) The date the catfish or catfish products are weighed.

(4) The signature of the individual who weighed the catfish or catfish products.

(5) Any additional information the commissioner of agriculture and forestry deems necessary for the lawful and accurate recording of the weight of farm-raised catfish or catfish products.

C. Copies of all weight tickets shall be furnished to the producers along with settlement sheets.

Acts 1992, No. 55, §1.



RS 3:4661 - Count determinations for shrimp

SUBPART D. SHRIMP

§4661. Count determinations for shrimp

Shrimp may be sold by count if the size of the shrimp in a container is within the specified count size listed on the container or invoice. Except as otherwise provided by this Section, shrimp shall be sold in accordance with the provisions of R.S. 3:4615.

Acts 2001, No. 394, §1.



RS 3:4671 - Sale at retail of petroleum products; failing to meet specifications prohibited

SUBPART E. PETROLEUM PRODUCTS

§4671. Sale at retail of petroleum products; failing to meet specifications prohibited

No person shall sell at retail any petroleum product in a manner that fails to comply with law or regulations promulgated by the commissioner. The commissioner's authority to promulgate such regulations is conferred hereby. Nothing in this Subpart shall be construed as regulating the purchase or sale of petroleum products as medicants, germicides, insecticides, or cleaning fluids.

Acts 2003, No. 139, §1, May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004.



RS 3:4672 - Measuring devices; calibration of vehicle tanks; application of Subpart; removal or change of markings unlawful; certificate of calibration

§4672. Measuring devices; calibration of vehicle tanks; application of Subpart; removal or change of markings unlawful; certificate of calibration

A. No person shall use any commercial weighing or measuring device in the distribution, handling or sale of petroleum products unless it is true and accurate. The standard of weights and measures applied to commercial weighing and measuring devices shall be those adopted by the commissioner in regulations promulgated pursuant to this Chapter. The standard of weights and measures adopted by the commissioner shall be as stringent as those standards issued by the National Institute of Standards and Technology, the American Society for Testing and Materials, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for weighing or measuring petroleum products.

B. It shall be the duty of the commissioner to seal and forbid the use of any inaccurate commercial weighing or measuring device until such time as the defect is corrected. The breaking of this seal shall be prima facie evidence of a violation of this Subpart. No person shall refuse to permit the commissioner to inspect and seal, if deemed necessary, any such commercial weighing or measuring device, or break the seal after being placed on the device.

C. For the purpose of strengthening and making the administration of this Subpart more effective, the commissioner is authorized to require, under regulation promulgated by him, the measuring, calibration, and determination of the capacity in gallons of any vehicle tank, as defined herein, and to require every person to produce evidence of this calibration when deemed necessary.

D. The provisions of this Subpart are not applicable to carriers-for-hire operating under valid permits or certificates of convenience or necessity issued by the Louisiana Public Service Commission and not engaged in transporting gasoline, motor fuel, or any other petroleum products for the purpose of sale, use, or consumption within this state, and persons operating motor busses under franchises or licenses issued by municipalities.

E. No person shall sell, withdraw, or distribute petroleum products from a vehicle tank or from any fuel tank or auxiliary fuel tank for the purpose of distribution or sale, unless the vehicle tank has been measured and calibrated under the provisions of this Subpart. The failure of the owner of any vehicle tank, after notice by the commissioner in accordance with regulations promulgated by him, to submit a vehicle tank for measuring, calibrating, and determining capacity or for inspection under said regulations shall constitute a violation of this Subpart.

F. Proof of the fact that a vehicle tank has been measured and calibrated in compliance with this Subpart shall be a certificate issued by a licensed service agency.

G. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4673 - Petroleum product specifications

§4673. Petroleum product specifications

A. Each type of petroleum product governed by this Subpart and sold or distributed in Louisiana shall meet the specifications established by the commissioner, in regulations promulgated in accordance with this Subpart, for that type of petroleum product.

B. The specifications established by the commissioner shall, at a minimum, conform to the following:

(1) All requirements imposed by federal law or regulations.

(2) Labeled octane, volatility, and other requirements established by the American Society for Testing and Materials, the National Institute of Standards and Technology, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for establishing octane, volatility, and other requirements for petroleum products.

C. No person shall sell any petroleum product which does not meet the specifications adopted by the commissioner in accordance with this Section unless authorized by the commissioner in regulations promulgated by him.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4674 - Minimum ethanol and bio-diesel requirements

§4674. Minimum ethanol and bio-diesel requirements

A. The legislature hereby finds and declares that the production and use of renewable fuels in Louisiana is a matter of grave public necessity and is vital to the economy of Louisiana. The use of renewable domestic fuels such as ethanol and bio-diesel will expand United States and Louisiana fuel supplies without increasing dependency on foreign oil. Expanding United States and Louisiana fuel supplies through the use of renewable domestic fuels will reduce consumer fuel prices and spur Louisiana's rural economy by increasing production and demand for agricultural raw materials such as corn. Building plants and distribution centers to produce ethanol and bio-diesel will also serve as an economic boost for our agricultural community. Renewable domestic fuels such as ethanol help Louisiana's environment by providing a clean-burning, high-octane fuel that reduces automotive emissions. Therefore, the establishment of specifications for use of renewable fuels in Louisiana is a matter of public policy.

B. As used in this Section, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Alternate renewable fuel" means liquid fuel that is domestically produced from renewable biomass which can be used in place of ethanol or bio-diesel and it must meet the definition of renewable fuel in the Energy Policy Act of 2005.

(2) For purposes of this Section, "bio-diesel" means:

(a) A fuel comprised of mono-alkyl esters of long chain fatty acids derived from renewable resources including but not limited to vegetable oils, waste grease, or animal fats, and meeting the requirements of the American Society for Testing and Materials (ASTM) D-6751, or

(b) A diesel fuel substitute produced from non-petroleum renewable resources (inclusive of vegetable oils and animal fats) that meet the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency and any blending components derived from renewable fuel.

(3) "Ethanol" means an ethyl alcohol that has a purity of at least ninety-nine percent, exclusive of added denaturants, that adheres to all of the following standards:

(a) It has been denatured in conformity with a method approved by the Bureau of Alcohol, Tobacco, Firearms and Explosives of the United States Department of Justice, as specified in the Code of Federal Regulations, Title 27, Parts 20 and 21.

(b) It meets all the requirements of American Society of Testing and Materials (ASTM) D4806, the standard specification for ethanol used as a motor fuel.

(c) It is produced from domestic agricultural products or byproducts or other bio-mass materials including municipal solid waste.

C.(1) Within six months after monthly production of denatured ethanol produced in the state of Louisiana equals or exceeds an annualized production volume of fifty million gallons, two percent of the total gasoline sold by volume in the state shall be denatured ethanol produced from domestically grown feedstock or other bio-mass materials.

(2) The requirements set forth in Paragraph (1) of this Subsection may also be met through the production of an alternate renewable fuel but in no event shall such requirements exceed two percent of the total gasoline sold by volume by owners or operators of fuel distribution terminals.

D.(1) Within six months after monthly production of bio-diesel produced in the state of Louisiana equals or exceeds an annualized production volume of ten million gallons, two percent of the total diesel sold by volume in the state shall be bio-diesel produced from domestically grown feedstock.

(2) The requirements set forth in Paragraph (1) of this Subsection may also be met through the production of an alternate renewable fuel but in no event shall such requirements exceed two percent of the total diesel sold by volume by owners or operators of fuel distribution terminals.

E. Within six months after monthly production of an alternate renewable fuel capable of substituting for ethanol and bio-diesel produced in the state of Louisiana equals or exceeds an annualized production volume of twenty million gallons, two percent of the total motor fuel sold by volume in the state shall be the alternate renewable fuel produced from domestically grown feedstock but in no event shall such requirement exceed two percent of the total motor fuel sold by volume by owners or operators of fuel distribution terminals.

F. Blenders and retailers will have six months to meet the new minimum content requirements. Any combination of alternative fuels, including but not limited to denatured ethanol, bio-diesel and alternative renewable fuel may be used to meet the two percent requirements of Subsections C, D, and E of this Section. The Louisiana Commission of Weights and Measures may waive or extend the six-month time period upon a finding that the quality or supply of bio-diesel or ethanol is insufficient to allow blenders or retailers to meet the minimum content requirements, or upon a finding that the motor fuel distribution terminals are or will be unable to blend ethanol due to delays in obtaining permits or delays in construction or installation of ethanol blending or storage equipment for reasons beyond the control of the terminal owner or operator.

G. Aviation fuels are exempt from the minimum ethanol and bio-diesel requirements in this Section.

H. Fuels containing ethanol or bio-diesel shall not be required to be sold in ozone nonattainment areas.

I. Notwithstanding any provision of law to the contrary, retailers shall not be required to purchase or sell ethanol or bio-diesel in the state of Louisiana.

J. The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act for purposes of enforcing and carrying out the provisions of this Section.

K. The commissioner shall adopt rules and regulations requiring incentives to compensate for any costs associated with achieving the minimum ethanol and bio-diesel standards.

Acts 2006, No. 313, §1, eff. June 12, 2006; Acts 2012, No. 811, §1, eff. July 1, 2012.



RS 3:4674.1 - Biodiesel production; restaurant waste fats, oils, and grease

§4674.1. Biodiesel production; restaurant waste fats, oils, and grease

A. As provided in R.S. 3:4674, the production and use of renewable fuels, including biodiesel, in Louisiana is vital to the economy and environment of Louisiana. To further encourage and promote the production of biodiesel and avoid the unnecessary disposal of material that otherwise could be beneficially used within this state, the legislature hereby finds and declares that waste fats, oils, and grease generated by Louisiana restaurants should be used to produce biodiesel within Louisiana.

B. For purposes of this Section, the following terms shall have the meanings hereinafter ascribed to them unless the context clearly indicates otherwise:

(1) "Biodiesel" means bio-diesel as defined in R.S. 3:4674(B)(2).

(2) "Restaurant" means a food preparation establishment, including but not limited to a coffee shop, cafeteria, sandwich stand, fast food restaurant, or school cafeteria, that gives or offers for sale food to the public, guests, or employees, as well as a kitchen or catering facility in which food is prepared on the premises for serving elsewhere.

(3) "Waste fats, oils, and grease" means waste fats, waste cooking oils, grease trap wastes, and the like that are produced in restaurants.

C. Restaurants shall be encouraged to provide their waste fats, oils, and grease to biodiesel manufacturers. Moreover, restaurants shall be encouraged to gather, process, and store their waste fats, oils, and grease in a manner that facilitates the use of such waste fats, oils, and grease in the production of biodiesel.

D. The commissioner shall study and monitor the production of biodiesel within the state. When the annual capacity of biodiesel production facilities in Louisiana reaches twenty-five million gallons, the commissioner shall provide notice to all restaurants within the state, informing them that the annual capacity of biodiesel production facilities in Louisiana has reached twenty-five million gallons. In such notice, the commissioner shall further encourage each restaurant within this state to provide its waste fats, oils, and grease either directly to a biodiesel manufacturer or to a third party who shall provide such waste fats, oils, and grease to a biodiesel manufacturer. The notice shall be provided by posting a copy of such notice on the department's website and mailing a copy of such notice to the Louisiana Restaurant Association. The Louisiana Restaurant Association, may disseminate the commissioner's notice to Louisiana restaurants in such manner as it deems appropriate.

Acts 2009, No. 217, §1, eff. June 30, 2009.



RS 3:4675 - Containers or pumps from which petroleum products not conforming to specifications are sold, to be labeled

§4675. Containers or pumps from which petroleum products not conforming to specifications are sold, to be labeled

If any petroleum product which does not conform to the minimum specifications adopted by the commissioner in accordance with this Subpart is sold or dispensed in this state, the container or pump from which the petroleum product is to be dispensed shall be clearly, distinctly, and conspicuously labeled.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4676 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4676. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4677 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4677. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4678 - Commissioner may take samples

§4678. Commissioner may take samples

The commissioner is authorized to take samples of all petroleum products and all substitutes for such petroleum products offered for sale, consumption, or distribution in this state. These samples may be taken from any commercial weighing or measuring device used in the sale or distribution of petroleum products, or from vehicle tanks used in the transporting of such products, or from any storage tank containing petroleum products intended for distribution, sale, or consumption in Louisiana.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4679 - Record of products sold

§4679. Record of products sold

Each dealer, distributor, or importer shall keep a full and complete record of petroleum products received, used, sold, or delivered within this state by him, together with invoices, bills of lading, and other pertinent records and papers as may be required by the commissioner for the reasonable administration of this Subpart until the taxes to which they relate have prescribed. All such records shall be opened for inspection to the commissioner at all reasonable hours.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4680 - Commissioner, powers and duties

§4680. Commissioner, powers and duties

The commissioner is authorized to establish rules and regulations not inconsistent with the provisions of this Subpart for the purpose of properly enforcing this Subpart. It shall be his duty to faithfully and impartially enforce the provisions of this Subpart, and, for that purpose, he shall have full access, ingress and egress at all reasonable hours to any place where petroleum products are stored, transported, sold, or offered for sale. He is also authorized to open and inspect any case, package, or other container, tank, pump, vehicle tank, or storage tank. He may enter upon any barge, vessel, or other vehicle of transportation, and may take samples from any vehicle tank, not exceeding two litres or one-half gallon per sample, for analysis. He may, with instruments conforming to the weights and measures adopted by him in accordance with this Chapter, check any commercial weighing or measuring device or the volume or weight of contents of any tank, pump, vehicle tank, storage tank, or any other type of container. He is also authorized to inspect all books and records of manufacturers, common or contract carriers, or distributors of petroleum products which may be necessary for the proper enforcement of this Subpart. The commissioner is also authorized to deputize from time to time any sheriff, deputy sheriff, marshal, or other like officer in the state to take a specific sample, whose duty it shall be to send or deliver to the commissioner the sample taken.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4681 - Analysis of petroleum products

§4681. Analysis of petroleum products

The commissioner is authorized to prescribe reasonable rules and regulations and to employ the necessary methods for the proper testing and analyzing of all petroleum products sold or distributed for sale, use, or consumption in the state. To that end he is given all the power and authority conferred under this Chapter. All testing and analyzing shall be done in accordance with the procedures established by regulations adopted by the commissioner. The procedures adopted by the commissioner shall be based upon the procedures and standards established by the American Society for Testing and Materials, their successors, or any other federal or nonprofit agency that prepares and issues nationally recognized standards for weights, measures, and weighing and measuring devices or nationally recognized standards for establishing octane, volatility, and other requirements for petroleum products.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4682 - Products not conforming to specifications, duty of commissioner

§4682. Products not conforming to specifications, duty of commissioner

A. When the analysis of a sample of a petroleum product taken in conformity with the provisions of this Subpart discloses that the product from which the sample was taken does not conform to the specifications fixed by the commissioner it is the duty of the commissioner to immediately serve notice on the manufacturer, distributor or seller that the product must not be sold in the state. If the petroleum product is in the process of transportation and has not yet been delivered to the consignee or retailer, the commissioner may immediately notify the consignor of the result of the test and instruct said consignor to withdraw the product from sale in this state. Failure on the part of the consignor to obey these orders shall constitute a violation of this Subpart.

B. If the petroleum product is not in the process of transportation, but is exposed or offered for sale or distribution, the commissioner may, by written notice, suspend the sale or distribution of this product. The retailer or distributor upon whom a notice of suspension is served, is prohibited from doing business in the sale or distribution of this product until formally released by order of the commissioner. The order of suspension given by the commissioner must apply only to that product and cannot be extended to cover other petroleum products sold or distributed by a retail dealer or distributor which are found to conform to specifications fixed under the provisions of this Subpart.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4683 - Commissioner may seal pumps, etc., used in selling products not conforming to Subpart; interference with commissioner

§4683. Commissioner may seal pumps, etc., used in selling products not conforming to Subpart; interference with commissioner

The commissioner has authority to placard or seal any pump, tank or container used or useful in dispensing petroleum products not conforming to the provisions of this Subpart, and no person shall deface or remove any condemnation placard or seals posted or placed by the commissioner, or in any manner interfere with or obstruct the commissioner in the discharge of his duties under the provisions of this Subpart.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4684 - Fee to be collected for testing, etc.

§4684. Fee to be collected for testing, etc.

For the purpose of defraying the expenses connected with the inspection, testing, and analyzing of petroleum products in this state and enforcement of this Chapter, there shall be collected by the secretary of the Department of Revenue a fee of four thirty-seconds of one cent per gallon on all petroleum products distributed, sold, or offered or exposed for sale or use or consumption in the state or used or consumed in the state which shall be paid before delivery to agents, dealers, or consumers in the state. The fee does not include liquefied petroleum gas, natural gas, or bulk sale or transfers. Excluding bulk sales or transfers, the fee will be imposed upon the removal from an Internal Revenue Service approved terminal using the terminal rack. The position holder shall collect the fee imposed from the person who orders the withdrawal at the terminal rack. Exports out of the state shall not be subject to the fee. A fee is also imposed on the above-referenced fuel upon import to the state excluding bulk sale or transfer for delivery within the state. This fee shall be paid by the first importer. However, no fee shall be due on fuels that are eligible for tax refunds under the provisions of R.S. 47:818.15(A)(5) or that are sold for use in or distributed to seagoing vessels as defined in R.S. 3:4602. The secretary of the Department of Revenue is authorized to seize and hold these products on which the fee has not been paid until such time as the fee has been paid. Any expense incurred in the seizure and holding of any product so seized shall be assessed in addition to the fee and collected at the same time the fee is collected.

Acts 2003, No. 139, §1, eff. May 28, 2003; Acts 2004, No. 47, §1, eff. May 21, 2004; Acts 2005, No. 252, §3, eff. July 1, 2006.



RS 3:4685 - Petroleum Products Fund; disposition of funds

§4685. Petroleum Products Fund; disposition of funds

A. All assessments, fees, penalties, and all other funds received under the provisions of this Subpart shall be disposed of in accordance with the following provisions:

(1) All assessments, fees, penalties, and all other funds received by the secretary of the Department of Revenue, the commissioner or the department under the provisions of this Subpart, subject to exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2) Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer prior to placing the remaining funds into the state general fund, shall pay an amount equal to the total amount of funds paid into the state treasury by the secretary of the Department of Revenue, the commissioner or the department under the provisions of this Subpart into a special fund which is hereby created in the state treasury and designated as the Petroleum Products Fund.

(3) All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the Petroleum Products Fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund. All interest earned on monies from the fund invested by the state treasurer shall be deposited in the fund.

B. Subject to appropriation, the monies in the fund shall be used for the following purposes:

(1) To provide for the expenses of the program established by this Subpart as determined by the commissioner.

(2) To fund any and all costs related to the inspection, regulation, and analysis of petroleum products, any commercial weighing or measuring device used in the distribution, handling or sale of petroleum products and enforcement of this Chapter.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4686 - Forfeiture of right to do business because of violation of Subpart

§4686. Forfeiture of right to do business because of violation of Subpart

Whoever violates the provisions of this Subpart or of any rule or regulation adopted under the provisions of this Subpart, may, in addition to any civil penalty that may be imposed by the commissioner under this Subpart, for the first and second offense, forfeit the right, for not less than one week nor more than six months, to continue or to engage in the business of buying, selling, or distributing petroleum products at the place of business involved. For any subsequent offense, the offender may forfeit the right to engage in said business for not less than three months nor more than twelve months. This forfeiture shall extend only to the individual guilty of the offense, unless the individual is acting as an agent for a principal who knew of and participated in the violation, or knowing of the violation, acquiesced therein. The forfeiture shall extend to the right to use the filling station and all tanks, pumps, containers or equipment for the same period of time for the first and second offense. However, if the dealer does not own the property or equipment, and is merely renting, leasing or borrowing it, or is acting as agent for another, the forfeiture will extend to the owner or principal only if the owner or principal knew, or had good reason to know, of the violation. The commissioner has authority on motion in court to take a rule against the dealer, to show cause in not less than two nor more than ten days, inclusive of holidays after the service thereof, why said dealer should not be ordered to cease from further pursuit of business as dealer for the aforesaid period. Violations of the injunction shall be considered as a contempt of court and punished according to law. These motions shall be tried out of term and in chambers, and always by preference.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4687 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4687. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4688 - Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.

§4688. Repealed by Acts 2004, No. 47, §2, eff. May 21, 2004.



RS 3:4689 - Labeling of lubricating oil

§4689. Labeling of lubricating oil

A.(1) The legislature finds and declares that millions of gallons of used oil are generated each year in the state and that this oil is a valuable resource which can be used as an environmentally acceptable source of clean, re-refined product, among other uses.

(2) The legislature finds and declares that the disposal of automotive engine oil and other lubricants is very costly, creates hazards, and depletes the state's and the nation's dwindling supply of petroleum.

(3) It is the intent of the legislature to reduce the amount of used oil improperly disposed and increase the amount that is reused as a valuable product.

B. As used in this Section:

(1) American Petroleum Institute (API) engine oil service classifications are two letter classification performance ratings for which engine oils are designed.

(2) "Lubricating oil" includes any oil classified for the use in an internal combustion engine, hydraulic system, gear box, differential, wheel bearings, or other machinery.

(3) "Recycled oil" means any oil prepared from used oil, for energy recovery or reuse as a petroleum product, by reclaiming, reprocessing, re-refining, or other means to utilize properly treated used oil as a substitute for petroleum products.

(4) "Re-refined oil" means used oil which is refined to remove the physical and chemical contaminants acquired through use, which by itself or when blended with new lubricating oil or additives, meets applicable API and SAE service classifications.

(5) Society of Automotive Engineers (SAE) viscosity grade is the measure of an oil's resistance to flow at a given temperature.

(6) "Used oil" means any oil which has been refined from crude or synthetic oil and as a result of use, becomes unsuitable for its original purpose due to loss of original properties or presence of impurities, but which may be suitable for further use and may be economically recyclable.

C.(1) It shall be unlawful to sell, offer, or keep for sale any lubricating oils, lubricants, or mixtures of lubricants which are adulterated or falsely labeled.

(2) The label shall prominently display the API performance service classification and the SAE viscosity classification.

(3) Previously used oils or recycled oils that have or have not been re-refined shall be plainly labeled and sold as such. The labeling and advertising appearing on any container used to store a used or recycled lubricating oil shall be strictly in accord with the kind of product contained therein. The size of the letters on the front and back of the container should be consistent with those used in other wording found on the label.

(4) A person may represent a product made in whole or in part from re-refined oil to be substantially equivalent to a product made from virgin oil for a particular end use if the product conforms with the applicable API and SAE service classifications.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4690 - Petroleum bulk sale of motor fuel, temperature adjusted volume required

§4690. Petroleum bulk sale of motor fuel, temperature adjusted volume required

A. As used in this Section, the following words and phrases shall have the meaning hereinafter ascribed to them:

(1) "Gross gallons" are those gallons that have not been temperature adjusted.

(2) "Net gallons" are those gallons that have been temperature adjusted to sixty degrees Fahrenheit.

(3) "Petroleum product bulk sale" means a single sale of at least seven thousand gross gallons of a petroleum product made at a single place and time other than those sales made on a consignment basis.

(4) "Petroleum jobber" means any person, firm, corporation or association of persons:

(a) Who is a distributor or wholesaler of a petroleum product or who is the intermediate or middleman between the refiner and the retail dealer, the consumer, or another jobber; and

(b) Whose principal business is buying petroleum products for resale to retail dealers, consumers, or other jobbers.

(5) "Refiner" means any person engaged in the refining of crude oil to produce petroleum products and includes any affiliate of such person.

(6) "Retailer" is as defined in R.S. 51:421(A).

B.(1) Any refiner making a petroleum bulk sale of petroleum products to any retailer or petroleum jobber shall make the sale on a temperature adjusted volume basis of net gallons. The net gallons adjustment shall be made in accordance with "API/ASTM-IP Petroleum Measurement Table 6B" of the 1980 American Petroleum Institute's Manual of Petroleum Measurement Standards.

(2) The refiner shall provide the retailer or petroleum jobber with a receipt, invoice, or meter ticket specifying the petroleum product received and the following information:

(a) The gross gallons received.

(b) The temperature at the time of loading.

(c) The APA gravity.

(d) The net gallons purchased.

C. A retailer or petroleum jobber may bring a civil action against a refiner who violates a provision of Subsection B of this Section. The action may be brought, regardless of the amount in controversy, in the district court in any parish in which the refiner or the petroleum jobber or the retailer is doing business.

D. In an action under this Section, the court shall grant equitable relief, that may include a declaratory judgment, any permanent injunctive relief, or any temporary injunctive relief, that the court determines is necessary to remedy the effects of the refiner violation.

E. A retailer or petroleum jobber who prevails in an action brought under this Section shall be awarded the amount of actual damages and shall also be awarded court costs and reasonable attorney's fees in relation to the amount of work performed by the attorney.

F. In addition to any other remedy or damages provided for in this Section, if the court determines that the refiner willfully and knowingly violated the provisions of Subsection B of this Section, the court may award three times the amount of actual damages to the prevailing retailer or petroleum jobber.

Acts 2003, No. 139, §1, eff. May 28, 2003.



RS 3:4691 - Weight limits; sugar mill scales

SUBPART F. SUGARCANE

§4691. Weight limits; sugar mill scales

A. All sugar mills shall lock out their scales at one hundred thousand pounds gross vehicle weight per load of sugarcane.

B.(1) When a vehicle carrying a load of sugarcane exceeds the weight limit established in Subsection A of this Section, an amount of sugarcane equal to the excess gross weight shall be forfeited by the owner or producer of the sugarcane.

(2) No owner or producer of sugarcane shall be compensated for revenue derived from forfeited sugarcane.

(3) No hauler of sugarcane shall be compensated for hauling forfeited sugarcane.

C. The Department of Agriculture and Forestry shall certify the scales and conduct at least one random inspection of the scales during the harvest season each year.

D. The Department of Agriculture and Forestry shall promulgate rules and regulations, in accordance with the Administrative Procedure Act, as are necessary to implement the provisions of this Section.

Acts 2003, No. 147, §1.



RS 3:4701 - Short title

SUBPART G. CAJUN AND LOUISIANA CREOLE GOODS

AND SERVICES CONSUMER PROTECTION LAW

§4701. Short title

This Subpart shall be cited as the "Cajun and Louisiana Creole Goods and Services Consumer Protection Law."

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4702 - Legislative findings

§4702. Legislative findings

A. The legislature finds that the terms "Cajun" and "Louisiana Creole" are terms that refer to the unique and distinctive culture and lifestyle that originated in, are connected with and have continued to flourish in a region within the state of Louisiana.

B. The legislature finds that the terms "Cajun" and "Louisiana Creole" when used in commerce in connection with goods, including agricultural goods, or services refer to and are generally recognized and accepted by Louisiana, national and foreign consumers as referring to, originating in or being substantially connected with the state of Louisiana and the unique and distinctive Cajun and Louisiana Creole cultures and lifestyles that originated in, are connected with and have continued to flourish in a region within the state of Louisiana.

C. The legislature finds that the use of the terms "Cajun" and "Louisiana Creole," when used in commerce in connection with goods, including agricultural goods, or services that do not originate in, are not substantially connected with, or are not substantially transformed in the state of Louisiana, or in or with that unique and distinctive Cajun and Louisiana Creole cultures and lifestyles that originated in, are connected with and have continued to flourish in a region within the state of Louisiana, are primarily geographically deceptively misdescriptive and are likely to cause confusion, mistake or deception as to the origin, sponsorship, affiliation, connection or approval of said goods or services in, by, with or of the state of Louisiana.

D. The legislature deems it appropriate and in the best interests of the state of Louisiana and its citizens to adopt, appropriate, and establish the terms "Cajun" and "Louisiana Creole" and any derivative or combination of either term as certification marks, to be owned by the state of Louisiana and to be used by others engaged in commerce to certify Louisiana as the geographical and regional origin of certain goods, including agricultural goods, or services that originate in, are substantially connected with or have been substantially transformed in the state of Louisiana; to limit the use of the certification marks to those goods, including agricultural goods, or services that originate in, are substantially connected with or have been substantially transformed in the state of Louisiana; and to protect said certification marks against misuse and infringement, in order to ensure that consumers are not deceived or confused as to the origin, sponsorship, affiliation, connection or approval of said goods or services in, by, with or of the state of Louisiana.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4703 - Adoption of certification marks

§4703. Adoption of certification marks

The terms "Cajun," "Louisiana Creole," and any derivative or combination of either term are hereby adopted, appropriated and established by the legislature as certification marks to be owned by the state of Louisiana.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4704 - Allowable use of the terms "Cajun"and "Louisiana Creole"

§4704. Allowable use of the terms "Cajun" and "Louisiana Creole"

No person shall, in commerce, advertise, sell, offer or expose for sale, distribute, package or in any other manner identify any services or goods as “Cajun” or "Louisiana Creole" unless: the services or goods originate in, are substantially connected with, or have been substantially transformed in the state of Louisiana; or the goods would qualify for the ten percent preference pursuant to R.S. 39:1595 for products produced, manufactured, assembled, grown, or harvested in Louisiana.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4705 - Enforcement

§4705. Enforcement

A. Notwithstanding any other law to the contrary, the commissioner of agriculture is hereby authorized:

(1) To take any and all actions to enforce this Subpart in order to protect the terms "Cajun" and "Louisiana Creole" and any derivative or combination of either term as certification marks owned by the state of Louisiana.

(2) To take any and all actions to prevent misuse and infringement of the certification marks.

(3) To register, file, or otherwise record Louisiana’s claim to the certification marks in any state, national, or international office as may be required or desirable in order to give full force and effect to said certification marks.

B. In addition to the remedies provided in this Section, the commissioner of agriculture, when enforcing this Subpart, shall have all other remedies available to civil plaintiffs under law, including the right to seek injunctive relief.

Acts 2006, No. 124, §1, eff. June 2, 2006.



RS 3:4711 - Legislative findings

SUBPART H. AGRICULTURAL AND SEAFOOD PRODUCTS SUPPORT FUND

§4711. Legislative findings

The legislature hereby finds and declares that the agricultural and seafood industries are of vital importance to this state, the livelihood of its farmers and fishermen, and to the sustenance of the life of its citizens. The legislature further finds that preserving Louisiana's agricultural and seafood industries can and does serve the following public purposes:

(1) Ensuring the viability of Louisiana's agricultural and seafood industries.

(2) Ensuring that Louisiana's farmers and fishermen can continue to provide agricultural and seafood products to the consumers of this state.

(3) Enhancing the economic well-being of this state by providing jobs and tax revenue.

Acts 2004, No. 58, §1, eff. Dec. 7, 2004; Acts 2006, No. 558, §1; Acts 2009, No. 24, §8M, eff. June 12, 2009.



RS 3:4712 - Use of state-owned trademarks or labels for agricultural and seafood promotions; Agricultural and Seafood Products Support Fund; rules and regulations

§4712. Use of state-owned trademarks or labels for agricultural and seafood promotions; Agricultural and Seafood Products Support Fund; rules and regulations

A. As used in this Part:

(1) "Agricultural products" shall include aquacultural, horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm and range products, and furbearing animals raised or produced on a defined acreage.

(2) "Seafood products" shall include any type of species caught in privately owned waters or public waters, including streams or lakes, or any final derivative resulting from a combination or breakdown of raw seafood products.

B. Any state agency shall assist the Department of Economic Development, when requested by the department, in the development, registration, and licensing of a trademark or label for use in promoting Louisiana agricultural and seafood products. The department may sell licenses for the use of such trademark or label developed and registered by the department to persons, firms, partnerships, corporations, associations, or other organizations, for the sole purpose of promoting Louisiana agricultural and seafood products. Monies derived from such sale shall be deposited immediately upon receipt into the state treasury.

C. There is hereby established a special fund in the state treasury to be known as the Agricultural and Seafood Products Support Fund, hereinafter referred to as the "fund." After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required in Subsection B of this Section shall be credited to the fund. Any grants, gifts, and donations received by the state for the purposes of this Part and any other revenues as may be provided by law shall be credited to the fund. Additionally, monies may be appropriated to the fund by the legislature. The monies in the fund shall be used solely as provided in Subsection D of this Section. All unexpended and unencumbered monies remaining in the fund at the close of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of the monies in the fund shall be deposited in and remain to the credit of the fund.

D. Subject to appropriation by the legislature, the monies in the fund shall be used for programs to assist Louisiana farmers and fishermen with support and expansion of their industries. Monies may also be appropriated for reasonable expenses and costs incurred in the development, registration, and licensing of trademarks or labels pursuant to the provisions of this Section.

E. To implement the provisions of this Section, the secretary of economic development may participate in cooperative endeavors and, after consultation with the commissioner of agriculture and forestry, shall adopt such rules and regulations in accordance with the Administrative Procedure Act as he deems necessary.

F. The use of monies from the fund and any rules and regulations adopted shall be subject to oversight review by the Senate and House committees on agriculture, forestry, aquaculture and rural development, the Senate Committee on Commerce, Consumer Protection, and International Affairs, and the House Committee on Commerce.

G. The provisions of this Section shall not apply to or affect funds allocated by Article VII, Section 4, Paragraphs (D) and (E) of the Constitution of Louisiana.

Acts 2006, No. 558, §1; Acts 2009, No. 24, §8M, eff. June 12, 2009.



RS 3:4721 - Logo for state products

SUBPART I. LOGO FOR STATE PRODUCTS

§4721. Logo for state products

A. The Department of Agriculture and Forestry may develop and adopt an official logo for products produced in this state.

B. The logo may be registered as a trademark and appropriate steps may be taken to protect the logo from misuse or infringement.

C. The department may license the use of the logo and may adopt rules for determining which products and which producers or manufacturers will be allowed to use the logo.

D. The department by rule may establish fees to be charged for the use of the logo.

E. The department may spend funds to promote the logo.

F. Repealed by Acts 1997, No. 1116, §2.

Acts 1988, No. 325, §1; Acts 1997, No. 1116, §2; Acts 2009, No. 24, §§1, 8B, eff. June 12, 2009.



RS 3:4731 - Short title

SUBPART J. LOUISIANA CATFISH MARKETING LAW

§4731. Short title

This Subpart shall be cited as the "Louisiana Catfish Marketing Law".

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4732 - Legislative findings

§4732. Legislative findings

The legislature finds that aquaculture sales and consumption have increased worldwide and that the use of antibiotics or chemicals not approved for use in food-producing animals in the United States is permitted in aquaculture in other countries and that consumers of aquaculture in Louisiana should be provided clear information as to where the aquaculture product originates to protect the health and welfare of Louisiana consumers. The legislature further finds that food-misrepresentation or the passing off of less expensive aquaculture products as pricier aquaculture products to unknowing customers and retailers has become an issue in the marketplace and is a deceitful practice. Consumers and retailers should be informed of the country of origin and species of fish in the marketplace.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4733 - Definitions

§4733. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed below:

(1) "Catfish" means only those species within the family Ictaluridae, Ariidae or Loricariidae.

(2) "Catfish product" means any item capable of use as human food which is made wholly or in part from any catfish or portion thereof, except products which contain catfish only in small proportions or historically have not been, in the judgment of the commissioner, considered by consumers as products of the United States commercial catfish industry and which are exempted from definition as a catfish product by the commissioner under such conditions as he may prescribe to assure that the catfish or portions thereof contained therein are not adulterated and that such products are not represented as catfish products. "Catfish product" shall be deemed capable of use as human food unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or unless it is naturally inedible to humans.

(3) "Commissioner" means the Louisiana commissioner of agriculture and forestry.

(4) "Department" means the Louisiana Department of Agriculture and Forestry.

(5) "Direct retail sale" means the sale of catfish, catfish products, siluriformes, or siluriforme products individually or in small quantities directly to the consumer.

(6) "Distributor" means any person offering for sale, exchange, or barter any catfish, catfish products, siluriformes, or siluriforme products destined for direct retail sale in Louisiana.

(7) "Farm-raised catfish" means a catfish that has been specifically produced in fresh water according to the usual and customary techniques of commercial aquaculture and includes fillets, steaks, nuggets, and any other flesh from a "farm-raised catfish".

(8) "Food service establishment" means a restaurant, cafeteria, lunch room, food stand, saloon, tavern, bar, lounge, or other similar facility operated as an enterprise engaged in the business of selling food to the public.

(9) "Label" means a display of written, printed, or graphic matter upon or affixed to the container or wrapper in which catfish, catfish products, siluriformes, or siluriforme products are offered for direct retail sale.

(10) "Labeling" means all labels and other written, printed, or graphic matter upon a catfish, catfish product, siluriforme, or siluriforme product or any of its containers or wrappers, offered for direct retail sale.

(11) "Menu" means any listing of food and beverage options for a diner or customer to select from regardless of its form.

(12) "Person" includes any individual, partnership, corporation, and association, or other legal entity.

(13) "Processor" means any person engaged in handling, storing, preparing, manufacturing, packing, or holding catfish, catfish products, siluriformes, or siluriforme products.

(14) "Producer" means any person engaged in the business of harvesting catfish or siluriformes, by any method, intended for direct retail sale.

(15) "Product name" means the name of the catfish, catfish product, siluriforme, or siluriforme product intended for retail sale which identifies it as to kind, class, or specific use.

(16) "Retailer" means any person offering for sale catfish, catfish products, siluriformes, or siluriforme products to individual consumers and representing the last sale prior to human consumption and includes food service establishments unless otherwise stated herein.

(17) "River or lake catfish" means a catfish that has been produced in a freshwater lake, river, or stream but has not been produced according to the usual and customary techniques of commercial aquaculture.

(18) "Siluriforme" means fish in the taxonomic order Siluriformes and including those within the taxonomic families Siluridae, Clariidae, and Pangasiidae and those commonly known as basa and tra.

(19) "Siluriforme product" means any item capable of use as human food which is made wholly or in part from any siluriforme or portion thereof. "Silurforme product" shall be deemed capable of use as human food unless it is denatured or otherwise identified as required by regulations prescribed by the commissioner to deter its use as human food, or unless it is naturally inedible to humans.

(20) "Wholesaler" means any person offering for sale any catfish, catfish products, siluriformes, or siluriforme products destined for direct retail sale in Louisiana.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4734 - Notice of country of origin

§4734. Notice of country of origin

A. All retailers of catfish, catfish products, siluriformes, or siluriforme products shall notify consumers, at the final point of sale of the catfish, catfish products, siluriformes, or siluriforme products to the consumers, of the country of origin of the catfish, catfish products, siluriformes, or siluriforme products.

B. A retailer of catfish or catfish products may designate the catfish or catfish product as having a United States country of origin only if:

(1) It is hatched, raised, harvested, and processed in the United States, in the case of farm-raised catfish.

(2) It is harvested in waters of the United States or a territory of the United States and is processed in the United States or a territory of the United States, in the case of river or lake catfish.

C. The notice of country of origin for catfish shall distinguish between farm raised or wild caught.

D.(1) Retailers shall notify consumers of the country of origin of the catfish, catfish products, siluriformes, or siluriforme products by means of a label, stamp, mark, placard, or other clear and visible sign on the catfish, catfish products, siluriformes, or siluriforme products, or on the package, display, holding unit, or bin containing the catfish, catfish products, siluriformes, or siluriforme products at the final point of sale to consumers.

(2) If the catfish, catfish products, siluriformes, or siluriforme products are already individually labeled for retail sale regarding country of origin, the retailer shall not be required to provide any additional information to comply with the requirements of this Subpart.

(3) The commissioner may require that any person that prepares, stores, handles, or distributes catfish, catfish products, siluriformes, or siluriforme products for retail sale maintain a verifiable recordkeeping audit trail that permits the commissioner to verify compliance with this Subpart and any rules or regulations promulgated hereunder.

E.(1) No owner or manager of a restaurant that sells imported catfish shall misrepresent to the public, either verbally, on a menu, or on signs displayed on the premises, that the catfish is domestic.

(2) If the food service establishment offers for sale only catfish or catfish products having a United States country of origin, they may notify consumers of this information with a sign placed in a prominent location in the food service establishment in lieu of disclosure on the menu.

(3) Signs notifying consumers of the sale of catfish or catfish products having a United States country of origin shall be approved, as indicated by a stamp or seal, by the department. Any liability arising from failure to disclose country of origin shall remain with the wholesaler, retailer, or food service establishment.

F. Any distributor or wholesaler engaged in the business of supplying catfish, catfish products, siluriformes, or siluriforme products to a retailer or food service establishment shall provide information to the retailer or food service establishment indicating the country of origin of the catfish or siluriformes or the country of origin of the catfish or siluriformes used in making the catfish product or siluriforme product. The information shall include certification of origin through a state or federal agency that regulates the processing of catfish, catfish products, siluriformes, or suluriforme products or through a federal agency that verifies catfish, catfish products, siluriformes, or siluriforme products produced in countries other than the United States that meet similar sanitation requirements.

G.(1) Advertising of any catfish, catfish product, siluriformes, or siluriforme products shall notify consumers of the country of origin of the catfish, catfish products, siluriformes, or siluriforme products.

(2) The term "catfish" shall not be used as a common name or used to advertise, distribute, or label any other fish or fish product except for those species defined as catfish in R.S. 3:4733(1) or catfish product in R.S. 3:4733(2).

(3) It is unlawful to use the term "catfish" in the advertising, distributing, labeling, or selling of any of those species within the family of Siluridae, Clariidae, and Pangasiidae or any other fish not defined as catfish in R.S. 3:4733(1) or catfish product in R.S. 3:4733(2).

(4) The department and the Louisiana Restaurant Association shall employ a marketing campaign that places an emphasis on highlighting the benefits of patronizing Louisiana restaurants and eating domestic catfish.

H. The commissioner shall regulate and inspect retail and food service establishments and shall have authority to enter the premises of any wholesaler, processor, distributor, retailer, or any other person selling catfish, catfish products, siluriformes, or siluriforme products in order to determine compliance with this Subpart; however, the commissioner shall only inspect restaurants to determine compliance with this Subpart when the department receives a complaint. In addition, any wholesaler or distributor shall provide his sales and purchases records of catfish, catfish products, siluriformes, or siluriforme products upon request by the commissioner.

I. This Subpart shall not apply to catfish or catfish products exported out of the United States.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009; Acts 2010, No. 16, §1, eff. May 26, 2010.



RS 3:4735 - Penalties

§4735. Penalties

A. The commissioner shall notify, in writing, any retailer or food service establishment in violation of this Subpart and shall give the retailer or food service establishment three days to correct the violation. No penalties shall apply to any retailer or food service establishment that corrects the violation within three days from the date of notification by the commissioner.

B. In addition to any other civil or criminal penalties, any person who violates any of the provisions of this Subpart or who otherwise misrepresents as catfish any other fish or other fish product not defined as catfish in R.S. 3:4733(1) or as catfish product in R.S. 3:4733(2) shall be punished by a fine of not more than one thousand dollars. For a second offense, a person shall be punished by a fine of not more than two thousand dollars. For any subsequent violations, a person shall be punished by a fine of not more than five thousand dollars or by having the license for the retail or food establishment suspended indefinitely or until such establishment has corrected the violation, or both. Any retailer offering catfish or catfish products for sale that are found to be designated incorrectly as to the country of origin or the method of production shall not be held liable by reason of the conduct of another if the retailer proves they had no knowledge of the violation.

C. Any person against whom a complaint is made or who has been made subject to a fine or license suspension as provided by this Section may avail themselves of a due process administrative hearing.

D. Any owner or manager of a restaurant who is found guilty of a violation of this Section shall, upon a first offense, be fined one hundred dollars; upon a second offense, be fined two hundred fifty dollars and upon a third or subsequent offense, be fined one thousand dollars.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009; Acts 2010, No. 16, §1, eff. May 26, 2010.



RS 3:4736 - Testing

§4736. Testing

The commissioner shall have authority to enter the premises of any wholesaler, distributor, or retailer to pull samples of catfish, catfish products, siluriformes, or siluriforme products for laboratory testing to test for species identification or any other testing as may be necessary to determine compliance with this Subpart.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4737 - Rules and regulations

§4737. Rules and regulations

The commissioner shall promulgate rules and regulations for the administration and enforcement of this Subpart.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.



RS 3:4738 - Cooperative endeavor agreement

§4738. Cooperative endeavor agreement

The Department of Health and Hospitals and the Department of Agriculture and Forestry shall enter into a written cooperative endeavor agreement authorizing the Department of Agriculture and Forestry to perform inspections in order to determine compliance with this Subpart.

Acts 2009, No. 506, §1, eff. Nov. 1, 2009.






TITLE 4 - Amusements and Sports

RS 4:1 - Unlawful to sell tickets for more than the price; total cost of tickets to be printed on each

TITLE 4. AMUSEMENTS AND SPORTS

CHAPTER 1. GENERAL PROVISIONS

§1. Unlawful to sell tickets for more than the price; total cost of tickets to be printed on each

A. All admission tickets to any athletic contest, dance, theater, concert, circus, or other amusement shall have the price paid for the ticket, excluding order processing and delivery charges, printed on the face of the ticket, except as otherwise provided in Subsection D of this Section.

B. Except as provided in Subsection E of this Section, no person shall resell or offer to resell such admission ticket for an amount in excess of the price printed on the face of the ticket.

C. Whoever violates this Section shall be fined not less than one hundred dollars and imprisoned for thirty days, nor more than five hundred dollars and imprisoned for ninety days.

D. In connection with the sale of tickets to athletic contests of institutions of higher education, contributions or other payments in excess of the printed price requested by or made to the institution or to an alumni organization or foundation which is organized for the primary purpose of providing support to the institution and which has been recognized as an approved support organization by the board of the institution shall be allowed.

E. Nothing shall prohibit the resale or offering for resale via the Internet of an admission ticket, at any price, to an athletic contest, dance, theater, concert, circus, or other amusement, if the organizer of the event and the operator of the location where the event is occurring authorize admission tickets to such event to be resold for more than the price printed on the face of the ticket. If such resale is authorized, any admission ticket to the event may be resold or offered for resale through any web site if such web site's operator guarantees a full refund of the amount paid for the ticket under each of the following conditions:

(1) The ticketed event is canceled.

(2) The purchaser is denied admission to the ticketed event, unless such denial is due to the action or omission of the purchaser.

(3) The ticket is not delivered to the purchaser in the manner described on such web site or pursuant to the delivery guarantee made by the reseller and such failure results in the purchaser's inability to attend the ticketed event.

F. A web site operator's guarantee pursuant to Subsection E of this Section shall be posted on the operator's web site and a prospective purchaser shall be directed to such guaranty before completion of the resale transaction.

G. A refund issued by a web site operator pursuant to any of the conditions provided for in Subsection E of this Section shall include any servicing, handling, or processing fees unless such fees are declared nonrefundable under the terms of the guarantee.

H. The provisions of Subsection E of this Section shall not apply to:

(1) University sports event tickets specially allocated to Louisiana legislators.

(2) Student tickets issued by Louisiana universities for sporting events.

I. If authorization to resell an admission ticket for more than the price printed on the face of the ticket is not granted by the organizer of the event and the operator of the location of the event pursuant to Subsection E of this Section, no person or entity shall resell an admission ticket for more than the price printed on the face of the ticket.

Acts 1988, No. 449, §1; Acts 1989, No. 589, §1, eff. Jan. 1, 1990; Acts 1990, No. 466, §1, eff. July 18, 1990; Acts 2006, No. 238, §1.



RS 4:2 - Shows and exhibits; misleading advertisements; penalty

§2. Shows and exhibits; misleading advertisements; penalty

No person shall, in advance of any show or exhibit, knowingly advertise by posters or other written placards in which is set forth in writing the exhibition to the public either for money or otherwise of anything which the person knew at the time would not or could not be placed on exhibit as set forth by the advertisement, poster, or placard.

Whoever violates this Section shall be fined not less than fifty dollars nor more than five hundred dollars, and in default of payment of the fine and costs shall be imprisoned for not less than ten days nor more than twelve months.



RS 4:3 - Repealed by Acts 1954, No. 194, 1.

§3. §§3, 4 Repealed by Acts 1954, No. 194, §1.



RS 4:5 - Repealed by Acts 1975, No. 638, 3.

§5. Repealed by Acts 1975, No. 638, §3.



RS 4:6 - Repealed by Acts 1962, No. 371, 1, eff. June 30, 1963.

§6. Repealed by Acts 1962, No. 371, §1, eff. June 30, 1963.



RS 4:7 - Parishes may regulate, restrict, and tax circuses, carnivals, etc.

§7. Parishes may regulate, restrict, and tax circuses, carnivals, etc.

A. The governing authorities of the several parishes, the city of New Orleans and all municipalities excepted, may regulate and restrict, and impose a privilege tax on, all circuses, carnivals, shows, theaters, pool and billiard tables, bowling alleys, concerts, fortune tellers, cane or knife racks, gift enterprises, museums, menageries, flying jennies, pistol or shooting galleries, ten pin alleys (without regard to the number of pins used), skating rinks, roller coasters, ferris wheels, bungee jumping devices, other amusement rides and attractions, and other things of like character.

B. They may adopt all ordinances which they deem necessary to carry out the provisions of this Section and may enforce the ordinances by fines of not more than five hundred dollars each, or imprisonments of not more than twelve months each, or both. Nothing in this Section deprives municipalities, under existing laws, of authority to adopt and enforce ordinances on the same subject matter.

Acts 1992, No. 244, §1, eff. June 10, 1992.



RS 4:8 - Fairs and entertainments of religious and benevolent organizations; permit

§8. Fairs and entertainments of religious and benevolent organizations; permit

Upon receiving a written application from any regularly ordained minister, deacon, manager of any church, or president of any religious or benevolent society, expressing the desire to give a fair or other entertainment for the benefit of the church or society, or for other charitable purposes, the justice of the peace of any ward of any parish in which the fair or entertainment is to be held, other than and exclusive of the City of New Orleans, shall furnish the applicant with a written permit to hold the fair or entertainment on the dates for which application is made. No special tax shall be levied or collected from the managers of the fairs or entertainments held under a permit granted as provided in this Section.



RS 4:9 - Corruption of participants or referees in contests; penalty

§9. Corruption of participants or referees in contests; penalty

No person shall corruptly give, offer, or promise to any participant in any contest of skill, speed, strength, or endurance, of man or beast, any gift or gratuity whatever with intent thereby to influence the participant to refrain from exerting his full degree of skill, speed, strength, or endurance in the contest.

No participant in the contest shall request or accept a gift or gratuity, promise to make a gift, or promise to do an act beneficial to himself, under an agreement or with an understanding that he shall refrain from exerting his full degree of skill, speed, strength, or endurance in the contest.

No person shall corruptly give, offer, or promise to any person who is, or will be, an umpire, referee, judge, or official at any such contest, with the intention or understanding that the person will corruptly or dishonestly umpire, referee, judge, or officiate so as to affect or influence the result thereof.

No person who is or expects to be an umpire, referee, judge, or official at any such contest shall request or accept a gift or gratuity, or promise to make a gift, or promise to do an act beneficial to himself, under an agreement or with an understanding that he shall corruptly or dishonestly umpire, referee, judge, or officiate.

As used in this Section, "participant" includes any person who is selected to do or who expects to take part in the contest.

Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 4:10 - Game regulations

§10. Game regulations

The operator of a game at any fair, carnival, or any other place where games of chance or skill are made available for pay, before and during operation, shall have and keep in a conspicuous place a sign stating the cost of a play and an explanation of how the game is played. The lettering on the sign shall be plain and not less than two inches in height. Signs or placards shall be of permanent material so they can be used from one fair to the next. A game shall be closed until compliance with this requirement occurs.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.1 - Capital prize to be awarded

§10.1. Capital prize to be awarded

Prizes shall be left to the discretion of management; however, capital prize must be given. No operator shall be permitted to display merchandise of any type which is not one of the prizes possible to be won. Each prize shall be marked so that any player may know in advance what is necessary for him to do to win any one of the prizes displayed. No flash display will be permitted.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.2 - False advertising

§10.2. False advertising

False advertising by banner, word-of-mouth, or otherwise is prohibited.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.3 - Specific games; requirements

§10.3. Specific games; requirements

Any games of chance or skill as described in this Section shall be operated in accordance with this Section:

(1) Milk bottle game. The operator of a milk bottle ball game must operate at all times with the number of milk bottles on the sign. No bottle may weigh over three pounds, and all bottles shall be free from defects and each set shall be uniform in size. The base on which the bottles shall sit shall be not less than eighteen inches from the ground. The front barrier shall not be higher than the base on which the bottles sit. The base shall be at least six feet from the front barrier. A rim not to exceed one-half inch will be permitted if operating the game "all over." No obstruction whatsoever will be permitted around the base on which the bottles sit if operating the game "all off."

(2) Certain games. Huckla buck kegs, milk can, or similar games must be set on a frame and kept level at all times. Each operator must operate the number of kegs indicated on the sign throughout the season without change. Rubber and plastic balls are prohibited. The width of the opening of the kegs in huckla buck, milk can, or similar games shall be such that there shall be not less than three-fourths inch from the center position of the ball.

(3) Roll-a-game. The board shall be level laterally and unwarped with no obstruction to make the ball jump. All slots or holes shall be colored or well-numbered to show wins. All slots or holes must be in an even row at the back of board--not staggered. Ball shall be solid and round at all times.

(4) Break-balloon ball games. Balloons shall be stationary on targets. Rubber, plastic, or cork balls are prohibited.

(5) Break-the-record games. Records shall be placed in a stationary grooved rack at least twenty feet from the front barrier. The operator of this game must provide a protective covering on three sides and top to protect the public. A canvas backdrop shall be used. Unbreakable records shall not be used.

(6) Clown pop-em-in or bungaloo board. This game must have at least one-half inch clearance over size of the ball and the target must not be over ten feet distance.

(7) Bowling alleys. Automatic bowling alleys shall be allowed.

(8) Cat racks. Cat racks shall have but one rail which shall be in front only. The rail shall not extend over one inch above shelves where cats are placed. The width of the shelves on which cats are placed shall not exceed the length of the cat plus three inches; fur trim shall not be included in determining length of the cat. The distance of the separations between the shelf boards where the cats sit shall not exceed one inch; no more than three separations per shelf shall be permitted. Shelves shall be level at all times. The canvas backdrop must be at least the length of the cats plus three inches back from the rear edge of shelf. The weight of the cats shall not exceed two pounds.

(9) African dip or similar games. When men or women are used on target seat they shall not use foul or insulting language and shall be properly dressed. Rubber, plastic, or cork balls are prohibited.

(10) Break-balloon dart game. The target board playing area must be at least seventy-five percent full of target balloons inflated at all times. Blunt-pointed darts are prohibited.

(11) Ring-bottle game. The table or stand supporting the bottles shall be of a height so that the top of the bottles to be rung shall not exceed four feet in height from ground level. No obstruction shall be placed between or around the bottles at any time. The clearance of the ring shall be such that there will be not less than one-fourth inch clearance measured from inside of ring to neck of bottle. Ring-bottle games shall be operated in a level position at all times. The use of grease or wax on rings, platforms, or bottles is prohibited.

(12) Cane rack. Cane racks shall be ninety percent filled with canes at all times. Canes shall be so arranged that each cane can be rung. The clearance of the ring shall be such that there will be not less than three-eighths inch clearance measured from the inside of ring to head of cane.

(13) Fishing pole or bottle set-up game. The platform on which bottles are placed must be not less than twelve inches square. Bottles must be placed in the center of the platform. The platform shall be level at all times. Rings shall not have more than three-eighths inch clearance. The use of grease or wax on rings, platforms, or bottles is prohibited.

(14) Hoop-la games. Hoop-la games shall have three-eighths inch clearance on flat solid blocks uncovered, and no prizes may project over blocks. Blocks must be placed on a table with sufficient clearance to permit any hoop to surround block unobstructed. Blocks are unnecessary under cigarettes. All prizes displayed on a block entitle the player to win all prizes on the block. Hoops must be round and uniform in size. The platform shall not be more than twenty-four inches from the ground.

(15) Wooden-duck game. In a ring wooden duck game or any other game using rings, the clearance of the ring shall not be less than three-eighths inch.

(16) Guess-weight game. Guess-your-weight-or-age operators shall guess weight and age by observation only. Scale dials must have clear figures and must be illuminated at all times so they can be read by the public.

(17) Hi-strikers. Hi-strikers shall be in good condition at all times. The slides or wires shall be straight and free of any obstruction or controls. Slide board must be plumb at all times. All mallets must be in good condition. There shall be a fence of sufficient strength and not less than thirty-six inches high around striker to protect the public.

(18) Pitch game. The stand on which prizes are placed shall be ninety percent filled at all times. Each prize shall have a large enough opening and be so arranged that they can be won. When a target is used for choice it must be so stated by sign how choice prize is won.

(19) Long range, cork, bazooka galleries. The guns shall be attached to counter in a manner to protect the public. A lead gallery shall use nonspatter bullets only. Galleries must have good side and back wall protection at all times.

(20) Cork-shooting gallery. The operator must supply guns in good mechanical condition. No chipped or crooked corks may be used. Shelves where targets are placed are not to exceed four inches in width and no obstruction shall interfere with prize falling off the shelf. No targets shall be used which cork guns cannot shoot off shelf.

(21) Archery. The operator of this game must provide a protective covering on three sides and top to protect fair patrons from stray arrows.

(22) Ring-the-pin game. Operators of this game must arrange pins so that they remain stationary and perpendicular at all times. Pins shall be arranged so that it is possible to ring each pin. The top row of pins must not be higher than four feet above the ground.

(23) Football game. Operators of this game, where a hole in the canvas is used as a target, must provide regulation footballs to be thrown and the clearance in the target shall be at least one inch measured from the largest part of the football.

(24) Ball games. The operator of any ball game must provide balls which are round, firm, smooth, and not broken or frayed. All games operated at any fair, carnival, amusement park, or any other place where games of chance or skill are made available for pay must be maintained in good condition and must be under the supervision of a competent operator at all times the game is in operation.

(25) Bulldozers. The playing surface must be flat, with no lip, raised edge, or screws. Only tokens may be used to play. Prize chips must lie on top of tokens, not on the playing surface. Any side drop chute, out-of-bounds slot, or other device by which tokens are returned to the operator must be visible to the player and clearly and permanently labeled. Any items falling over the cliff belong to the player. The machine must have a stop button, allowing the player to stop the bulldozer at his discretion. Not less than twelve prizes and three prize chips must be in play at each position at all times.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981. Acts 1983, No. 438, §1.



RS 4:10.4 - Gambling prohibited

§10.4. Gambling prohibited

Amusement games operated in compliance with the provisions of R.S. 4:10 through R.S. 4:10.6 shall not be construed to be in violation of R.S. 14:90 provided:

(1) The game is conducted in accordance with the explanation of how the game is played as posted on the sign required by R.S. 4:10.

(2) No prize shall be displayed which cannot be won, and all prizes that can be won shall be displayed.

(3) Cash prizes are not awarded and merchandise prizes are not repurchased.

(4) The game is not operated on a build-up or pyramid basis whereby a prize must be returned in order to play another game or be returned to be eligible for a bigger prize, or the requirement that a prize which has been won be forfeited if the next or additional game is lost.

(5) The cost of playing the game is not more than two dollars and the value of any prize that can be won is not more than one hundred dollars.

Acts 1983, No. 438, §1; Acts 1997, No. 734, §1, eff. July 9, 1997.



RS 4:10.5 - Exemptions

§10.5. Exemptions

The provisions of R.S. 4:10 through 10.6 shall not apply to games operated by volunteers of churches, educational, charitable, eleemosynary, veteran or senior citizen organizations, or associations and civic or nonprofit organizations or associations.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:10.6 - Violations; penalties

§10.6. Violations; penalties

Anyone who intentionally operates, who intentionally hires anyone to operate, or intentionally permits anyone to operate any games of chance or skill as listed in R.S. 4:10.3 or any other game of chance or skill for pay which defrauds or attempts to defraud the player, or who intentionally violates any other provision of R.S. 4:10 through 4:10.3 shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than one hundred dollars nor more than two hundred fifty dollars for each violation. Each day on which a violation occurs shall be considered a separate offense.

Added by Acts 1981, No. 918, §1, eff. Aug. 2, 1981.



RS 4:41 - AMUSEMENT TAX

CHAPTER 2. AMUSEMENT TAX

§41. Amusement tax for relief of public and quasi-public charitable institutions and human service programs

Any parish or municipality of more than three hundred thousand inhabitants may levy a tax for the purpose of providing funds for public and quasi-public charitable institutions operated by a parish or municipal welfare department, and in the event of a surplus of such funds, to human service programs, as determined by the parish or municipal governing authority, within the respective parish or municipality on any theater, motion picture house, athletic contest, exhibition, pageant, production, demonstration, flower show, concert, musicale, recital, circus, freak show, minstrel show, lecture, address, night club, cabaret, dance, dance-hall, restaurant which provides either floor show, singing, dancing, or dancing facilities to patrons, excursion and sightseeing steamers which receive and discharge passengers in the same parish or municipality, aviation pleasure rides that take on and discharge passengers in the same parish or municipality, scenic railways, flying horses or merry-go-rounds, shooting galleries, and all games of skill and chance, as well as all mechanical devices operated for pleasure or skill where a fee is charged for admission or entrance or for the purpose of playing them, or where there is any charge whatever for them or in connection with them either directly or indirectly, or where admission is had by a season ticket.

Amended by Acts 1980, No. 819, §1, eff. Aug. 1, 1980.



RS 4:42 - Amount of tax; collection from patron on admission

§42. Amount of tax; collection from patron on admission

The local governing authorities shall not impose any amusement tax that will exceed five percent of the admission on the individual admission ticket, except that where the tax on the individual ticket amounts to any part of one cent, the full one cent shall be charged. The tax shall not be assumed by the seller of the ticket and the seller shall collect the tax from the purchaser of the ticket for remittance to the municipality levying the tax. The terms of the tax may be imposed only after a full schedule is set forth in an ordinance levying the tax, which ordinance shall include reasonable rules and regulations for collection.



RS 4:43 - Admissions exempt from tax

§43. Admissions exempt from tax

No tax shall be levied under this chapter with respect to any admission to any church fair, church card or lotto party, church lecture, church picnic, or any religious festival, all of the proceeds of which inure to the benefit of a religious institution. No such tax shall be levied with respect to any admission to any charitable benefit, the proceeds of which inure exclusively to the benefit of charitable institutions; nor with respect to any admission charged the students or members of the faculty of any school or university which charges an admission fee in connection with the activities of the school or university; nor with respect to any admission of ten cents or less charged children under the age of twelve.



RS 4:44 - Term "admission" defined

§44. Term "admission" defined

The term "admission" as used in this Chapter includes the charges made for seats and tables, reserved or otherwise, and other similar accommodations.



RS 4:45 - Use of proceeds of tax

§45. Use of proceeds of tax

Parishes and municipalities shall provide that when collected, the proceeds of the license taxes, less the cost of collection, shall be used by the parish or municipality solely for public and quasi-public charitable institutions operated by a parish or municipal welfare department, and in the event of a surplus of such funds, to human service programs, as determined by the parish or municipal governing authority in the parish or municipality where collected. The funds shall be deposited in the parish or municipal general fund and shall be expended in accordance with this Chapter.

Amended by Acts 1980, No. 819, §2, eff. Aug. 1, 1980.



RS 4:46 - Authority to impose penalties

§46. Authority to impose penalties

Parishes and municipalities may impose reasonable penalties for violation of any ordinance authorized by this Chapter.



RS 4:61 - State Boxing and Wrestling Commission; domicile; authority

CHAPTER 3. BOXING AND WRESTLING

§61. State Boxing and Wrestling Commission; domicile; authority

A. There is hereby created a State Boxing and Wrestling Commission within the office of the governor. It shall consist of seven members, all of whom shall be appointed by the governor to serve at the pleasure of the governor making the appointment. Five members appointed by the governor shall be appointed, one from each Public Service Commission district and two from the state at large. Each appointment by the governor shall be submitted to the Senate for confirmation. The governor shall designate one member as chairman, one member as secretary, and one member as vice chairman. The secretary shall execute a bond of five thousand dollars, in favor of the state treasurer, for the faithful performance of the duties of his office. The premium of this bond shall be paid out of the commission funds.

B. The commission has sole and full discretion, authority, management, regulation, and control of all professional boxing, mixed technique events, and wrestling contests held, conducted, or given within this state, and such other powers and duties specified in this Chapter, and all other powers necessary and proper to enable it to execute fully and effectively all of the objects, purposes, duties, and policies of this Chapter. The commission shall have power in its discretion to declare forfeited the prize, remuneration, or purse, or any part thereof, belonging to the contestants or one of them, or the share thereof of any manager if, in its judgment, such contestant or contestants are not honestly competing or the contestant or manager of a contestant, as the case may be, has committed an act in the premises in violation of any rule, order, or regulation of the commission.

C. The commission shall be domiciled in and shall maintain an office in the city of New Orleans, where and only where it may be sued. The commission may sue to enforce the provisions of this Chapter in any of the courts in the state.

D. The commission may make any rules and regulations for the administration of its affairs as are not inconsistent with the terms and provisions of this Chapter. Four members of the commission constitute a quorum, and the concurrence of at least four members is necessary to render a decision, one of whom must be the chairman and one of whom must be the vice chairman or the secretary.

E. All members of the commission shall be persons of good moral character. No member of the commission shall be connected with professional or amateur boxing or wrestling either as promoter, associate promoter, agent, employee, manager, publicity agent or professional better, second, fighter or wrestler during his tenure as a member of the commission.

F. No member of the commission shall be liable in a civil action for any act performed in good faith in the execution of his duties as a commission member.

Acts 1974, No. 553, §1. Amended by Acts 1977, No. 236, §1, eff. July 5, 1977; Acts 1980, No. 721, §1, eff. July 29, 1980; Acts 1985, No. 752, §1; Acts 1988, No. 576, §1, eff. Sept. 1, 1988; Acts 1993, No. 192, §1; Acts 2001, No. 8, §1, eff. July 1, 2001; Acts 2007, No. 90, §1.

NOTE: SEE ACTS 1988, No. 576, §2.



RS 4:62 - REPEALED BY ACTS 1993, No. 192, 2.

§62. REPEALED BY ACTS 1993, No. 192, §2.



RS 4:63 - Duties and authority of secretary of commission

§63. Duties and authority of secretary of commission

A. The secretary of the commission or persons he shall appoint and supervise shall keep a full and true record of all its proceedings, receipts, and expenditures; preserve all its books, documents, and records; prepare for service such notices and other papers required of him by the commission; and perform such other duties as the commission may prescribe. The secretary may, under the direction of the commission, issue subpoenas for the attendance of witnesses with the same effect as if issued by a court of record and may, under the direction of the commission, administer oaths in all matters pertaining to the duties of his office or the administration of the affairs of the commission. Disobedience of such subpoenas or false swearing before the secretary shall carry the same penalties under existing laws as in an action before a district court. The secretary or his duly authorized representative shall also serve as an inspector at the ringside of every contest to see that order is maintained and may eject any offending person and prefer charges against him for violation of any of the terms or provisions of this Chapter or any of the rules and regulations of the commission.

B. The secretary or his duly authorized representative shall keep and preserve written minutes of all meetings, and he or his representative shall give notice of all meetings called to all members of the commission within a reasonable time prior to the meetings.

C. The secretary or his duly authorized representative shall keep a record of the receipts at professional boxing and wrestling contests or exhibitions.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:64 - Rules and regulations

§64. Rules and regulations

The commission may make rules and regulations governing all boxing, mixed technique events, and wrestling contests or exhibitions under its jurisdiction, the sale of tickets at such contests or exhibitions, the promoters of such contests or exhibitions, and the contestants, their seconds and managers in such contests or exhibitions, and all other rules and regulations as the commission, in its discretion, deems necessary to carry out the purposes of this Chapter. Should any case occur which may not be covered in this Chapter or by the rules and regulations of the commission, it shall be determined by the commission, but only insofar as such determination is consistent with justice, the best interests of boxing, mixed technique event, and wrestling and with the powers and authority granted by this Chapter. A copy of the pertinent rules and regulations of the commission shall be furnished to the contestants or their managers in contests or exhibitions subject to the jurisdiction of the commission. No such contest or exhibition shall be conducted, held, or given except in accordance with the provisions of this Chapter and the rules and regulations of the commission, provided that no such boxing contest or exhibition shall exceed twenty rounds.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:65 - Licenses; fees; bond

§65. Licenses; fees; bond

A.(1) The commission may issue a promoter's license to hold, conduct, or give boxing, mixed technique event, and wrestling contests or exhibitions to any applicant, including, in the case of corporations, its officers and stockholders, who, in the discretion of the commission, has the financial responsibility, experience, character, and general fitness, to be such that the licensing of such applicant will be consistent with the public interest, convenience, or necessity and with the best interests of boxing, mixed technique event, or wrestling generally and in conformity with this Chapter and the rules and regulations of the commission. Such licenses shall be issued for the calendar year, and the commission may require applicants therefor to submit their applications prior to the commencement of the calendar year. The holding of such a license shall not be construed to grant the licensee a vested right to have the license renewed the following calendar year. The number of licenses to be issued to hold, conduct, or give boxing, mixed technique event, or wrestling contests or exhibitions in any particular parish shall be determined by the commission, in its discretion consistent with the public interest, convenience, or necessity and with the best interests of boxing or wrestling generally.

(2) Before any such license is granted, the applicant shall execute and file with the State Boxing and Wrestling Commission a bond of five thousand dollars in favor of the Louisiana State Boxing and Wrestling Commission as a security of good faith and ability to abide by the terms and provisions of this Chapter, for which the commission secretary shall issue to the applicant a certificate of its filing and approval. In lieu thereof, a certified check will be acceptable, which amount shall be kept on deposit by the secretary for the duration of the license period. This bond may be increased by the commission before approving the holding, conducting, or giving of any boxing, mixed technique event, or wrestling exhibition or contest, based upon the seating capacity of the hall or facility where said contest or exhibition is to be conducted. The following schedule shall govern the amount of the additional bond that may be required to be posted with the commission for the holding, conducting, or giving of a boxing, mixed technique event, or wrestling contest or exhibition:

BOND REQUIREMENTS

SEATING CAPACITY

BOND

(1)

0 to 999

$

5,000.00

(2)

1,000 to 2,999

$

15,000.00

(3)

3,000 to 5,999

$

30,000.00

(4)

6,000 to 9,999

$

40,000.00

(5)

10,000 or above

$

50,000.00

(3) The commission may require a bond from clubs, with security, for the faithful performance of all contracts entered into and approved by the commission. At the discretion of the commission, the amount of the performance bond required of a club may equal but shall not exceed the total amount of all professional boxing contracts entered into by that club. In lieu thereof, a certified check will be acceptable. This bond shall be in addition to the bond of between five thousand dollars and fifty thousand dollars hereinabove required.

B. The commission may charge the following fees for licenses:

(1)

Wrestling and mixed technique event promoters

$ 250.00

(2)

Boxing promoters

$ 500.00

(3)

Matchmakers

$ 250.00

(4)

Referees

$ 25.00

(5)

Managers

$ 25.00

(6)

Announcers

$ 25.00

(7)

Professional boxing contestants in main bouts

$ 25.00

(8)

Seconds

$ 25.00

(9)

Professional wrestling contestants

$ 25.00

(10)

Other licenses

$ 25.00

C. The commission may for cause, and after a hearing, revoke or suspend any license issued under the provisions of this Chapter, or may fine the holder of such license the sum of not more than one thousand dollars, or both, for any of the following reasons:

(1) Violation of any provision of this Chapter;

(2) Violation of any of the rules or regulations of the commission;

(3) Finding that the licensee has committed an act detrimental to the interests of boxing, mixed technique event, or wrestling generally or to the public interest, convenience, or necessity;

(4) Finding that the licensee has been guilty of or attempted any fraud or misrepresentation in connection with boxing, mixed technique event, or wrestling; or

(5) Finding that a licensee is under suspension or has had his boxing, mixed technique event, or wrestling license revoked in another jurisdiction.

Acts 1974, No. 553, §1. Amended by Acts 1981, No. 747, §1; Acts 1988, No. 576, §1, eff. Sept. 1, 1988; Acts 1990, No. 640, §1; Acts 1993, No. 890, §1; Acts 2007, No. 90, §1.



RS 4:66 - Professional boxing contracts; permits

§66. Professional boxing contracts; permits

A. Each club licensed to hold, conduct or give professional boxing contests or exhibitions shall furnish signed contracts to the commission as follows: (1) in the case of main event boxers, six days before the contest or exhibition; and (2) in the case of preliminary boxers, four days before the contest or exhibition. No such licensed promoting club, matchmaker, manager, boxer, or wrestler, may publicly announce or advertise that any bout or exhibition will take place unless such bout or exhibition has been formally approved by the commission.

B. Each club affected by the provisions of this chapter shall secure permits from the commission prior to holding any contest or exhibition. The commission shall not grant more than two permits a week to any club, nor shall the commission grant permits to more than one club in the same parish for the same date.

C. The commission may revoke permits for violation of any of the provisions of this chapter.

Acts 1974, No. 553, §1.



RS 4:67 - Gross receipts tax; deputy commissioners and doctors; disbursements

§67. Gross receipts tax; deputy commissioners and doctors; disbursements

A. For the maintenance of the commission, every club licensed and entitled to any of the privileges by virtue of this Chapter shall pay to the commission a tax of five percent of the gross receipts of each contest or exhibition, except amateur contests or exhibitions sanctioned by the commission. Notwithstanding any other provision of law, this Section shall be construed to apply to all facilities in the state in which contests or exhibitions are conducted or televised, except amateur contests. Notwithstanding any other provision of this Section, the total amount to be paid to the commission by any club for any one live contest or exhibition only shall never exceed the sum of fifty thousand dollars.

B. For the purpose of this Section, the total gross receipts of every individual, corporation, association, or club holding such contests, and upon which said five percentum or maximum amount is to be computed, shall include the gross price chargeable for the sale, lease, or other exploitation, or broadcasting, television, and motion picture rights of such contests, and without any deductions whatsoever for commissions, brokerage, distribution fees, advertising, or any other expenses, charges, and recoupments in respect thereto. Where a contest or exhibition is taking place at another area or place and is being televised to a club or theatre, such club or theatre shall be subject to the provisions of this Chapter, must apply to and be licensed by the commission, and shall pay the tax herein provided on the gross receipts of said paid commissions at said club or theatre.

C.(1) The taxes provided for by this Section shall constitute a special fund, which shall be disbursed as provided in this Chapter. The commission shall receive the following salaries: the chairman shall receive a salary of ten thousand dollars per annum; the vice chairman shall receive a salary of six thousand four hundred dollars per annum; the secretary shall receive a salary of seven thousand two hundred dollars per annum; the four other members of the commission each shall receive a salary of four thousand three hundred dollars per annum, said salaries to be paid from the monies available in the special fund. If the money available in the special fund is insufficient to pay the maximum salaries herein authorized, such salaries shall be reduced proportionately and paid in such amounts as will not exceed the funds available in the special fund. Notwithstanding any other provision of this Section, any commissioner who is required to travel to attend, organize, or oversee any boxing event, mixed technique event, or wrestling event shall be entitled to the payment of a per diem of eighty dollars per day, such amount being immediately due and payable to the commission member at the time of the given event.

(2) All expenses necessary to maintain the office of the commission and to carry on all of its business and affairs are also allowed from the fund. After the proper allocations of the moneys for the next fiscal year, the commission shall remit the remainder of the fund annually on June thirtieth to the general fund of the state.

(3) Payment of the salaries due under the provisions of this Subsection shall not be made to any member who fails to attend a regular meeting unless excused by the chairman for good cause. The reduction of salary for failure to attend a meeting shall be based on a share of the total salary due for the year divided by the total number of regular meetings in the year.

Acts 1974, No. 553, §1. Amended by Acts 1978, No. 526, §1, eff. July 12, 1978; Acts 1979, No. 752, §1, eff. July 20, 1979; Acts 1982, No. 239, §1; Acts 1988, No. 576, §1, eff. Sept. 1, 1988; Acts 2002, No. 3, §1; Acts 2007, No. 90, §1; Acts 2010, No. 316, §1.



RS 4:68 - Reports; payment of tax; counting of tickets; complimentary tickets

§68. Reports; payment of tax; counting of tickets; complimentary tickets

Every club licensed and exercising any of the privileges conferred by this chapter or by any rules or regulations of the commission and subject to the payment of the gross receipts tax shall, within twenty-four hours after each contest, submit to the secretary of the commission a written report showing the actual number of tickets sold, the gross receipts therefrom, and the number of press and complimentary tickets. Each shall, within twenty-four hours, pay to the commission the tax levied upon its gross receipts. The secretary of the commission, or a representative delegated by him, shall be present at the counting of the tickets, which shall be placed by the ticket-takers at each door of the building in which the exhibition is being held into a locked box which shall not be opened except in the presence of the secretary or his representative. The number and disbursement of complimentary tickets shall be regulated by the commission, provided, that in no case shall the number of such complimentary tickets exceed three hundred for each performance.

Acts 1974, No. 553, §1.



RS 4:69 - Failure to make report or remittance; unsatisfactory and false reports

§69. Failure to make report or remittance; unsatisfactory and false reports

Whoever fails to make to the commission the report as provided in R.S. 4:68, or fails to make the remittance to the commission in the time limits set forth in R.S. 4:68, forfeits his license and the sum of five hundred dollars to the commission, which shall be recovered by suit filed by the commission. The money shall be remitted to the commission. Whoever makes a report which is unsatisfactory to the commission shall be suspended pending a hearing, at which time the commission may examine under oath its officers, and other witnesses. Should the report prove to be false the license is ipso facto forfeited.

Acts 1974, No. 553, §1.



RS 4:70 - Physicians and emergency medical personnel

§70. Physicians and emergency medical personnel

A. For each boxing, mixed technique, or professional wrestling event, the commission shall appoint a physician, competent and of good standing, who shall examine each contestant before the contestant enters the ring and who shall say whether the contestant is in physical condition to participate as advertised. The physician shall be present at the ringside. The physician shall render such advice or service as the commission requests. The fees of the physician for each individual event shall be paid by the club promoting the event and shall be reasonable and customary for the size and location of the event.

B. Each club promoting a boxing, mixed technique, or professional wrestling event shall pay for and obtain the attendance of emergency medical personnel to include no less than two attendants and an ambulance which shall be in attendance throughout each event.

C. Any physician so appointed by the commission shall be an independent contractor of the commission, not an employee.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:71 - Buildings and structures; exceeding seating capacity in sale of tickets or issuance of invitations

§71. Buildings and structures; exceeding seating capacity in sale of tickets or issuance of invitations

All buildings or other structures used for the purposes of this chapter shall be properly ventilated and provided with exits and fire escapes conforming with the laws, ordinances, and regulations of the city or parish. No club shall hold, conduct or give a boxing or wrestling contest or exhibition unless a certificate of the safety of the building or other structure has been issued by the city engineer and fire inspector. Any club which sells or causes to be sold more tickets, or gives out more invitations, than the seating capacity of the building, structure, or arena, shall for the first offense be fined three hundred dollars and for a second offense five hundred dollars. The commission shall recover this money in the manner provided for in this chapter. For a second offense the club also forfeits its license.

Acts 1974, No. 553, §1.



RS 4:72 - Proximity of seats to ring; seating for the commission

§72. Proximity of seats to ring; seating for the commission

There shall be no seats, except those provided for the press and timers, physicians, and commissioners, within four feet of the sides of the ring, or within six feet of the corners of the ring, except those approved by the commission. The club shall, without charge, provide seating for the commission as is necessary for the attendance of the commission and those persons necessary to work the event.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:73 - Tickets

§73. Tickets

No club shall permit anyone to sell or exchange any ticket for seating reservations for more than the box office price. All press or complimentary tickets shall be marked complimentary on both coupons. The club shall see to the seating of every reserved seat ticket holder in the seat corresponding to the coupon held by the ticket holder.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:74 - Admission of persons under sixteen

§74. Admission of persons under sixteen

No person under the age of sixteen shall be admitted to a contest unless accompanied by parent or guardian.

Acts 1974, No. 553, §1.



RS 4:75 - Sham or fake contests or exhibitions

§75. Sham or fake contests or exhibitions

Whoever conducts or is a party to any sham or fake boxing contest or mixed technique event shall forfeit his license and shall not thereafter be entitled to receive any license pursuant to the provisions of this Chapter. Such person or persons shall be subject to fines as set forth in R.S. 4:65(C). Participants in a professional wrestling event are exempt from the provisions of this Section.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:76 - Shamming or faking by contestants

§76. Shamming or faking by contestants

Any contestant who is guilty of a sham or fake boxing contest or mixed technique event shall for the first offense be suspended immediately for a period of six months from participation in any contest in this state and for the second offense shall be totally disqualified from further participation in any contest given by any club licensed for that purpose. The referee, after warning three times the contestant he believes to be shamming or faking, shall disqualify the contestant and award the decision to the opposing contestant and shall, moreover, prefer charges against the disqualified contestant before the commission. In such event, the club shall turn over to the secretary of the commission all monies payable to the disqualified contestant. If the referee believes both contestants to be shamming, he shall, after warning both contestants three times, disqualify them and call the event "no contest", and prefer charges before the commission against both contestants. In such cases the club shall refund to all persons in exchange for their seat coupons sixty percent of the face value of such coupons if the contest declared "no contest" is that scheduled and advertised as the main event and feature attraction, but the tax levied under this Chapter shall be paid to the commission as in all other contests or exhibitions, and the balance shall be retained by the club to cover its expenses in promoting the contest or exhibition. Participants in a professional wrestling event are exempt from the provisions of this Section.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:77 - Contestants to be in city three days before contest; period between contests

§77. Contestants to be in city three days before contest; period between contests

No contestant shall participate in a professional boxing contest who has not been in the city in which the contest is to be held at least three days before the contest or who has engaged in a contest within seven days from the date selected for the contest under the rules of the commission. However, the commission may waive the above provision of this chapter in all cases where the best interest of the public and the spectators is served. The club conducting such contest shall notify the commission when the contestant arrives, and the commission may require the contestant to spar prior to the boxing contest.

Acts 1974, No. 553, §1.



RS 4:78 - Seconds

§78. Seconds

No contestant shall have more than three seconds in his corner, and these seconds shall be required to remain in their corners. For the use of the seconds small stools or chairs shall be provided by the club. For any reason deemed to be sufficient by the commission, and made public, the commission may refuse permission to any individual to act as second.

Acts 1974, No. 553, §1.



RS 4:79 - Referees and judges; appointment of event coordinator

§79. Referees and judges; appointment of event coordinator

A. The commission may grant to referees and judges licenses good for a period of one year. Referees and judges appointed shall not be suspended except on proof of connivance in fakes, failure to enforce the rules of the commission, or incompetency. There is no appeal from the referee's and judges' ruling. Only residents of Louisiana are eligible to appointment and license as regular referees and judges and shall have resided in the state for not less than six months before the date of the contest. Referees may give decisions in all contests so advertised. The appointment of judges is at the discretion of the commission.

B. This Section does not prohibit the commission, at its discretion, from appointing a "name" referee, or one well known for his outstanding ability, to referee a special or championship match even though said referee is not a resident of Louisiana.

C. In addition, the commission may appoint an events coordinator, not on the commission, for any boxing event the commission deems necessary, whose fee shall be paid by the club promoting the event in question, which amount shall not exceed three hundred fifty dollars per event.

D. The fees for the referees and judges for each individual event shall be paid by the club promoting the event in question and shall be reasonable and customary for the size and location of the event.

E. Any referee, judge, or other official appointed by the commission shall be considered an independent contractor of the commission, not an employee.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:80 - Representing contestant or sharing in purse; payment of purse

§80. Representing contestant or sharing in purse; payment of purse

A. No referee, club owner, club officer, club, or member of the commission shall represent any contestant or receive from a contestant any share of his purse. Any violation of this rule subjects the violator to forfeiture of his license.

B. Whenever the payment of a purse is in dispute, the commission may withhold all or any portion thereof pending a hearing on the disbursement thereof, or, in its discretion, may order the purse deposited in the registry of a court of competent jurisdiction.

Acts 1974, No. 553, §1.



RS 4:81 - Open betting or quoting of odds; insulting or abusive remarks

§81. Open betting or quoting of odds; insulting or abusive remarks

A. There shall be no open betting or quoting of odds in the club or arena where the exhibition or contest is being held. Whoever does so shall be ejected.

B. There shall be no insulting or abusive remarks made by seconds, managers, or spectators and directed at the contestants. The officers of the club and the attending member of the commission shall at once eject persons who violate this or any other provision of this Chapter.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:81.1 - Tough-man contest; prohibition

§81.1. Tough-man contest; prohibition

A. For the purposes of this Chapter, "tough-man contest" shall mean any boxing match, wrestling event, or competition, or combination thereof, between two or more persons, whether professional or amateur, who use their hands, with or without gloves, or their feet, or both, in any manner unauthorized by the State Boxing and Wrestling Commission, and compete for money, financial prize, or any item of pecuniary or nonpecuniary value or compete at an event where a fee is charged whereby either participant may obtain pecuniary gain. The term "tough-man contest" shall not include, nor shall the provisions of this Section apply to any contest, competition, or exhibition of any of the recognized martial arts including karate, judo, kung fu, tae kwan do, jujitsu, kickboxing, or any substantially similar tradition.

B. No person shall conduct, promote, or in any manner participate in any tough-man contest or exhibition. Any person violating this Section as a participant, promoter, judge, or referee shall be subject to criminal charges and penalties as provided in R.S. 14:102.11.

Added by Acts 1981, No. 747, §2; Acts 1995, No. 1275, §1.



RS 4:82 - Noncompliance with Chapter; penalty

§82. Noncompliance with Chapter; penalty

Whoever conducts, promotes, or in any manner participates in any boxing, mixed technique event, or wrestling contest or exhibition without first complying with the provisions of this Chapter shall be fined not more than five hundred dollars.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:82.1 - Noncompliance with Chapter; criminal penalty

§82.1. Noncompliance with Chapter; criminal penalty

A. No person shall conduct, promote, or in any manner participate in any boxing, mixed technique, or wrestling event or exhibition without the sanctioning of the commission. Any person violating this Section as a participant, promoter, judge, or referee shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

B. A person convicted of a violation of the provisions of this Chapter shall additionally be ineligible for licensure under the provisions of this Chapter for a period of five years from the date of conviction.

Acts 2007, No. 90, §1.



RS 4:82.2 - Noncompliance with Chapter; injunction

§82.2. Noncompliance with Chapter; injunction

A. In addition to the actions and penalties otherwise provided for by this Chapter, the commission may cause to issue in any court of competent jurisdiction an injunction without bond enjoining any person from violating or continuing to violate the provisions of this Chapter.

B. In the suit for an injunction, the commission may demand of the defendant reasonable attorney fees and court costs.

C. The judgment for attorney fees and court costs may be rendered in the same judgment in which the injunction is made absolute. If the commission brings an action against an individual pursuant hereto and fails to prove its case, then it shall be liable to such person for the payment of his attorney fees and costs.

Acts 2007, No. 90, §1.



RS 4:83 - Application of Chapter

§83. Application of Chapter

The provisions of this Chapter do not apply to amateur contests, competitions, or exhibitions.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:84 - Administrative procedure

§84. Administrative procedure

The commission's hearings, practice and procedure and rule and regulation making procedure are as provided in Title 49, Chapter 13, Administrative Procedure, R.S. 49:951 et seq., except as otherwise provided in this chapter.

Acts 1974, No. 553, §1.



RS 4:85 - Definitions; construction

§85. Definitions; construction

As used in this Chapter:

(1) "Amateur" means any of the following:

(a) Contests or exhibitions of armed or unarmed combat or any combination thereof conducted by or participated in exclusively by any state-accredited middle school or high school, college, or university, or by any association or organization of a school, college, or university, when each participant in the contests or exhibitions is a bona fide student in the state-accredited middle school or high school, college, or university.

(b) Any boxing contest or exhibition if it is registered and sanctioned by United States Amateur Boxing, Inc., or Golden Gloves of America as an amateur boxing contest or exhibition.

(c) Any contest or exhibition which specifically has been named by the commission as an amateur event.

(2) "Club" means any club, corporation, association, or individual under the authority of the commission.

(3) "Commission" means the State Boxing and Wrestling Commission.

(4) "Exhibition" means:

(a) As applied to boxing and mixed technique events, any event in which the participants show or display their skills without necessarily striving to win.

(b) As applied to professional wrestling events, bouts for entertainment purposes wherein there are no dangerous blows intended to be struck and the result of each bout is predetermined.

(5) "Mixed technique event" means contests in which contestants attack and defend with wrestling or grappling and with the fists and other parts of the human body, including but not limited to the foot, knee, leg, elbow, or head, wherein dangerous blows are intended to be struck with full contact. The term "mixed technique event" shall not include nor shall the provisions of this Chapter apply to any contest, competition, or exhibition of any of the recognized martial arts, including but not limited to karate, judo, kung fu, tae kwan do, jujitsu, kickboxing, tang soo do, or any substantively similar tradition.

(6) "Professional boxer" means any person who competes for a money prize or teaches, pursues, or assists in the practice of boxing or wrestling as a means of obtaining a livelihood or pecuniary gain.

(7) "Professional wrestler" means any person who does not qualify as an "amateur" and who participates in staged matches wherein no dangerous blow is intended to be struck and where there is a predetermined winner, whether or not the participant competes for a money prize or pecuniary gain.

(8) "Professional wrestling event" means any event which does not qualify as either a mixed technique event or amateur or boxing contest and which features in any way a professional wrestler and which qualifies as an exhibition under Subparagraph (4)(b) of this Section.

Acts 1974, No. 553, §1; Acts 2007, No. 90, §1.



RS 4:141 - RACING

CHAPTER 4. RACING

PART I. HORSE RACING

§141. Legislative intent and policy

A. It is the policy of the state of Louisiana in furtherance of its responsibility to provide revenues for the operation of state government for its people, to acknowledge and declare that the providing of funds and financial assistance to licensed horse racing tracks in the state of Louisiana constitutes an authorized public function and purpose of the state of Louisiana, to encourage forceful and honest statewide control of horse racing for the public health, safety, and welfare by safeguarding the people of this state against corrupt, incompetent, dishonest and unprincipled horse racing practices;

(1) To institute and maintain a program to encourage and permit development of the business of horse racing with pari-mutuel wagering thereon on a high plane.

(2) To institute and maintain a program to encourage and permit development of the breeding and ownership of race horses in the state.

(3) To institute and maintain a regulatory program for the business of racing horses, which program assures the protection of public health, safety and welfare, vesting with the commission forceful statewide control of horse racing with full powers to prescribe rules and regulations and conditions under which all horse racing is conducted with wagering upon the result thereof with the state.

(4) To institute and maintain a program to provide financial assistance that will encourage and permit the development of the business of horse racing by licensed horse racing tracks in the state of Louisiana.

(5) To institute and provide a program for the regulation, ownership, possession, licensing, keeping, and innoculation of animals on premises under its control and supervision not inconsistent with the rules and regulations of the state livestock and sanitary board.

B. This Chapter is an exercise of the police powers of the state to promote the public health, safety and welfare.

Acts 1968, No. 554, §1. Amended by Acts 1978, No. 143, §1, eff. June 29, 1978.



RS 4:142 - Purpose

§142. Purpose

It is the purpose of this Chapter to effectuate the policies set forth in R.S. 4:141 by providing for:

(1) A program to permit maximum development of the business of horse racing with pari-mutuel wagering thereon.

(2) A program to permit maximum development of the breeding and ownership of race horses in this state.

(3) A program of effective regulation of the business of horse racing and to promote the orderly conduct of horse racing.

(4) A program to authorize and establish procedures for assumption and performance of certain regulating responsibilities in connection with and the licensing, by conferring such privilege to persons, corporations or associations possessed of the personal, professional and business qualifications specified in this Chapter and for the withdrawing of such privileges.

Acts 1968, No. 554, §1.



RS 4:143 - Definitions

§143. Definitions

Unless the context indicates otherwise, the following terms shall have the meaning ascribed to them below:

(1) "Association" means any person, association, or corporation licensed by the commission to conduct horse racing within the State of Louisiana for any stakes, purse, or reward.

(2) "Commission" means the Louisiana State Racing Commission within the office of the governor.

(3) "Corrupt Practice" means anything which can reasonably be construed as unlawfully pre-arranging or attempting to unlawfully pre-arrange the order of finish of a race.

(4) "Horseman" means an owner or trainer of a race horse.

(5) "Horsemen's Benevolent and Protective Association" means the Horsemen's Benevolent and Protective Association's successor corporation, the Louisiana Horsemen's Benevolent and Protective Association 1993, Inc., commonly known as the HBPA.

(6) "Licensee" means any person, partnership, corporation or business entity receiving a license, permit or privilege from the commission to conduct a race meeting or meetings.

(7) "Meeting or race meeting" means the whole consecutive period (Sundays excluded) for which a license to race has been granted to any one association by the commission.

(8) "Permittee" means any person, partnership, corporation or business entity receiving a license, permit or privilege from the commission to engage in a business, occupation or profession on the grounds of an association licensed to conduct a race meeting in Louisiana by the commission.

(9) "Purse" means the amount of money offered by the association for any given race.

(10) "Purse supplement" means the amount of money added to the purse by any interest other than the association.

(11) "Racing official" means one of the officials of a race meeting as follows: stewards, placing judges, patrol judges, clerk of scales, starter, handicapper, timer, paddock judge, the racing secretary.

(12) "Racing secretary" means the racing official who shall (a) write and publish the conditions of each race to be run at any race meeting, and (b) such other duties as may be assigned to him by the Rules of Racing and/or the commission.

(13) "Racing year" means the fiscal year from July 1 of each year to June 30 of the year next following, or means the calendar year from January 1 to December 31 of each year as may be requested by an applicant seeking a license to operate a race meeting in its application for a license. When an application for a race meeting is granted pursuant thereto, the licensee shall be limited to the maximum number of racing days that may be granted in any one racing year approved by the commission.

(14) "Rules" mean the rules and regulations of the commission.

(15) "Secretary" as used herein means the governor through the commissioner of administration.

(16) "Stewards" mean the stewards of the meeting or their duly appointed deputies.

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 733, No. 2; Acts 1976, No. 260, §1; Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 2001, No. 8, §1, eff. July 1, 2001; Acts 2005, No. 309, §1; Acts 2014, No. 731, §1.



RS 4:144 - State Racing Commission; creation; membership; tenure; powers and duties; quorum; qualification of members; per diem; expenses and disbursements; bond; prohibited interest

§144. State Racing Commission; creation; membership; tenure; powers and duties; quorum; qualification of members; per diem; expenses and disbursements; bond; prohibited interest

A. There is hereby created within the office of the governor a racing commission, to be known as the "Louisiana State Racing Commission". The commission shall have the powers and duties specified in this Part and all other powers necessary and proper to enable it to execute fully and effectually all of the objects, purposes, duties, and policies of this Part. It shall be composed of thirteen members, one person from each congressional district; four persons, consisting of one member domiciled in each of the following parishes: Calcasieu, St. Landry, Bossier, and Orleans; and the remaining person or persons from the state at large. The members shall be appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. The governor shall select one member of the commission to serve as chairman. The commission shall select from among its membership a vice chairman and a second vice chairman for two-year terms. Each member shall serve at the pleasure of the governor. A majority of the members shall constitute a quorum for the transaction of any business or the exercise of any power.

B.(1) Members shall be residents of Louisiana, over the age of thirty, and shall possess good moral character. Each shall have resided in Louisiana for at least five years immediately preceding his appointment.

(2) No member shall be an official, member of any board of directors, or person financially interested in any race track or race meeting licensed by the commission. No member may directly or indirectly own racehorses which participate in any race meeting licensed by the commission.

(3) The commission shall provide by rule for investigation and resolution of alleged violation of Paragraph (2) of this Subsection. Such rules shall include the suspension of the board member pending conclusion of the investigation and removal of the member in the event of a violation. Any member removed as a result of a violation of Paragraph (2) of this Subsection shall not be eligible for reappointment for a period of five years.

(4) Nothing in this Subsection shall prohibit a member of the State Racing Commission from owning a horse that sired or bred a racehorse that participates in a race meeting licensed by the commission, or from participating in a breeder or stallion award, provided the member does not have an ownership interest in the racehorse that competed in the race meeting at the time of the meeting.

C. Members shall serve without salary, but shall receive a per diem at the rate of fifty dollars per day while attending official meetings, regular or special, of the commission called by the chairman, or in his absence, one of the vice chairmen, not to exceed two thousand dollars per annum. The commission shall reimburse its members and employees for all travel expenses and disbursements incurred by them in the discharge of their official duties. They shall give a bond to the governor in the amount of ten thousand dollars, conditioned that they will faithfully and honestly perform the duties of their office. The premium for the bond shall be paid by the commission.

Acts 1968, No. 554, §1. Amended by Acts 1976, No. 259, §1; Acts 1977, No. 270, §1, eff. July 7, 1977; Acts 1979, No. 543, §1; Acts 1981, No. 778, §1; eff. July 28, 1981; Acts 1981, No. 786, §1; Acts 1984, No. 750, §1, eff. July 13, 1984; Acts 1985, No. 641, §1, eff. July 16, 1985; Acts 1989, No. 629, §1; Acts 2001, No. 8, §1, eff. July 1, 2001; Acts 2004, No. 328, §1; Acts 2004, No. 688, §1; Acts 2012, No. 803, §1.



RS 4:145 - Executive director; officers; employees; domicile; report to central registry

§145. Executive director; officers; employees; domicile; report to central registry

A. The commission shall select a full-time executive director and may employ a full-time assistant executive director, whose qualifications, duties, and salaries shall be fixed by the commission. Both positions shall be unclassified and the individuals selected shall serve at the pleasure of the commission.

B. The official domicile of the commission shall be in New Orleans, Louisiana. The commission shall maintain an office at its domicile for the transaction of its business, and where it may employ assistants, clerks, or such other employees as it deems necessary for its proper functioning. It may also maintain a branch office in any other parish while racing is being conducted in that parish.

C. In addition to the duties prescribed by the commission, the executive director shall keep records of all proceedings, preserve all books, maps, documents, papers, records, and reports entrusted to its care, and keep them open for public inspection.

D. The name, address, and location of any such establishment licensed for operating, holding, or conducting any authorized game, gaming or wagering activity, or game of chance issued pursuant to this Chapter, including the name and address of each person who has or controls, directly or indirectly, more than five percent ownership, income, or profit interest, shall be submitted, and updated at least quarterly, to the Louisiana Gaming Control Board for inclusion in a central registry of licensed gaming operators pursuant to R.S. 27:15(B)(3)(c).

Acts 1968, No. 554, §1; Acts 1992, No. 901, §1, eff. July 8, 1992; Acts 1997, No. 1192, §1.



RS 4:145.1 - Exclusive venue for law suits against the commission

§145.1. Exclusive venue for law suits against the commission

The commission may be sued only in the city of New Orleans, parish of Orleans or in the parishes of Bossier, Calcasieu, or St. Landry.

Added by Acts 1977, No. 229, §1, eff. June 30, 1977; Acts 2007, No. 129, §1.



RS 4:145.2 - Exclusive venue for judicial review of adjudication

§145.2. Exclusive venue for judicial review of adjudication

Notwithstanding the provisions of R.S. 49:964(B), proceedings for judicial review of a final decision or order in an adjudication proceeding by the commission may be instituted by filing a petition in the district court in the parish where the matter arose that was the subject of the final decision or order within thirty days after mailing notice of the final decision by the commission or, if a rehearing is requested, within thirty days after the decision thereon. Copies of the petition shall be served upon the commission and all parties of record.

Acts 2010, No. 675, §1.



RS 4:146 - Attorney for commission; executive director to serve as treasurer of commission; duties; report

§146. Attorney for commission; executive director to serve as treasurer of commission; duties; report

A. The attorney general shall designate one of his assistants to act as attorney for the commission, without additional salary, who shall counsel and advise the commission, shall represent it in all legal proceedings, and shall prosecute any violation of the provisions of this Part.

B. The executive director is ex officio treasurer of the commission. He shall verify licenses, verify that all fees, taxes, and money provided for in this Part are deposited, and supervise, check, and audit the operations of the pari-mutuel wagering pools, its conduct and distribution. The licensee of each race meeting shall furnish to the commission a daily report of the audit and shall post in a conspicuous place copies of the worksheet of its pari-mutuel wagering department. The executive director shall be bonded, the amount and conditions of his bond to be fixed by the commission.

Acts 1968, No. 554, §1. Amended by Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 1990, No. 561, §1, eff. June 30, 1990.



RS 4:147 - Specific duties of commission

§147. Specific duties of commission

The commission shall carry out the provisions of this Part, including the following specific duties:

(1) To set the dates during which any race meetings may be conducted in this state, including dates which limit racing at particular tracks for quarter horses only, provided that:

(a) it shall prohibit the conducting of any thoroughbred race meetings having the same or overlapping dates for such race meetings at thoroughbred race tracks within a radius of 100 miles of each other; and

(b) it shall prohibit the conducting of any exclusively quarter horse race meetings having the same or overlapping dates for such race meetings at any other exclusively quarter horse track within a radius of 100 miles of each other. However, nothing herein shall prevent presently licensed and existing tracks from conducting quarter horse races with any exclusive quarter horse track having the same or overlapping dates for race meetings.

(2)(a) The commission shall appoint three stewards to serve each day of each race meeting conducted under the provisions of this Part. One of the stewards shall be appointed by the commission to represent the Louisiana State Racing Commission and shall be designated as the state steward who shall upon appointment be residing in the state.

(b) The amount to be paid by the commission to the state steward as compensation for his services shall be at least the same amount paid to the two stewards appointed to represent an association, and the association shall reimburse the commission in an amount equal to the amount paid by it to the state steward as his compensation, as aforesaid, which amount shall be considered an additional fee due the state by an association for the privileges granted in its license.

(c) Two of the stewards shall be nominated by the association conducting a race meeting under the provisions of this Part and, prior to serving as such, shall be approved and appointed by the commission. The amounts to be paid these two stewards as compensation for their services shall be paid by the association nominating them, which amounts shall also be considered an additional fee due the state by an association for the privileges granted in its license.

(d) The commission may appoint other stewards to be compensated by it and assign to each such duties as are consistent with this Part; however, such other stewards shall not serve as a steward in the stewards stand during any race meeting conducted under the provisions of this Part, except with the written consent of the association conducting such race meeting.

(e) The commission shall be required to show just cause for not appointing any racing official submitted to it for its approval.

(3) To make an annual report to the governor of its operation, its own actions and rulings, and the receipts derived under the provisions of this Part; and to offer such practical suggestions as it deems proper to accomplish more fully the purposes of this Part.

(4) To require of each applicant seeking a license to operate a race meeting an application setting forth:

(a) The full name of the person, and if a corporation the name of the state under which it is incorporated, and the names of the corporation's agents for the service of process within Louisiana.

(b) If an association or corporation, the names of the stockholders and directors of the corporation or the names of the members of the association.

(c) The exact location where it is desired to conduct or hold a racing meet.

(d) Whether or not the racing plant is owned or leased, and if leased the name and address of the owner, or if the owner is a corporation, the names of its directors and shareholders. However, nothing in this Part prevents any person from applying to the commission for a permit to conduct races where the racing plant has not yet been constructed.

(e) A statement of the assets and liabilities of the person applying for a license.

(f) The kind of racing to be conducted and the dates requested.

(g) Such other information as the commission may require.

(5) To require an oath of every applicant, by the person or executive officer of the association or corporation, stating that the information contained in the application is true.

(6) To make rules and regulations for the holding, conducting, and operating of all race tracks, race meets, and races held in Louisiana, provided such regulations are uniform in their application and effect.

Acts 1968, No. 554, §1. Amended by Acts 1969, No. 36, §1; Acts 1974, No. 626, §1; Acts 1976, No. 589, §1; Acts 2005, No. 260, §1.



RS 4:147.1 - Commission; purse supplements; additional or substitute races and race days; force majeure

§147.1. Commission; purse supplements; additional or substitute races and race days; force majeure

A. For the purposes of this Section, "eligible facility" has the same meaning as that term defined in R.S. 27:353(4).

B. If the commission determines that a licensed eligible facility is affected and therefore unable to conduct all or part of a scheduled race meet, authorized by the commission, due to a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the eligible facility has no control, the commission notwithstanding any other law:

(1) May authorize additional or substitute races and race days up to the number of races or race days that are unable to be conducted at the affected licensed eligible facility to be conducted at another licensed eligible facility. Upon such authorization of additional or substitute races and race days, the commission shall order the transfer of a pro rata portion of the annual net slot machine proceeds received for purses from slot machine gaming operations and those other monies received which are dedicated by law to purses at the affected licensed eligible facility to the other licensed eligible facility in order to supplement purses for horse races at the other licensed eligible facility conducting the additional or substitute races and race days. The funds so transferred shall be proportional in amount to the number of races held at each of the two eligible facilities during the entirety of the time period of the scheduled race meet, if any, and the time period of the additional or substitute races and race days. The funds transferred pursuant to this Section shall be used exclusively for the purses of the additional or substitute races.

(2) Shall meet, subsequent to November 10, 2005, and authorize a revised race meet for the affected licensed eligible facility that reflects the number of races and race days, if any, the commission determines is reasonable under the circumstances.

C. Upon notification by the affected licensed eligible facility and verification by the commission, that the affected licensed eligible facility is capable of resuming races in accordance with the revised race meet schedule, if any, the commission shall authorize and order the transfer of races and race days and any remaining transferred purse funds back to the formerly affected licensed eligible facility upon a finding by the commission that said action is reasonable under the circumstances.

Acts 2005, 1st Ex. Sess., No. 49, §1, eff. Dec. 6, 2005.



RS 4:147.2 - Additional powers of commission; force majeure

§147.2. Additional powers of commission; force majeure

The powers of the commission shall include but not be limited to the discretion to approve the conduct of less than eighty days within a consecutive twenty-week period or a different consecutive or nonconsecutive period, whenever an eligible facility is prevented from live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the licensee has no control.

Acts 2005, 1st Ex. Sess., No. 54, §2, eff. Dec. 6, 2005.



RS 4:148 - Rules, regulations and conditions

§148. Rules, regulations and conditions

The commission shall make rules, regulations and conditions for the holding, conducting and operating of all race tracks, race meets and races held in this state and for the conduct of the racing industry of this state under this Part. Special rules, regulations and conditions may be promulgated separately for thoroughbred racing and for quarter horse racing. Said rules, regulations and conditions shall be consistent with this Part and provide for and deal with all matters necessary to the holding of such race meetings.

Acts 1968, No. 554, §1. Amended by Acts 1970, No. 602, §1; Acts 1974, No. 626, §1; Acts 1978, No. 64, §1, eff. June 15, 1978.



RS 4:148.1 - Jockeys; riding engagements contracted by same agent; number of riders limited per race

§148.1. Jockeys; riding engagements contracted by same agent; number of riders limited per race

A. No jockey agent shall contract with a racing association for more than two riders to start in any one race, except stake races, who are under contract to the same jockey agent. As used herein, "jockey agent" shall mean any person who contracts engagements for a rider or riders.

B. Any agent violating the provisions of this Section upon conviction thereof shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1982, No. 831, §1.



RS 4:148.2 - Corporations licensed as owners

§148.2. Corporations licensed as owners

Any corporation or a lessee or lessees of a corporation shall be considered qualified to obtain a license as an owner or to obtain the right to race under a stable name if each member of the board of directors of the corporation owns at least five percent of the outstanding voting stock of the corporation and if each of the members of the board is also licensed as an owner; provided that the corporation and the lessee or lessees of the corporation are otherwise qualified under this Title and under rules and regulations promulgated by the commission. No other owner or officer of, or other person with an interest in such corporation shall be required to be licensed as an owner in order to obtain a license as an owner or in order to obtain the right to race under a stable name; however, the name of such owner or other person with an interest in the corporation, together with his percentage ownership in such corporation or as an owner, shall be submitted to the commission before issuance of a license or right to race is granted by the commission to the corporation or its lessee under the provisions of this Section.

Acts 1987, No. 518, §1, eff. July 9, 1987.



RS 4:149 - Wagering; rules and regulations

§149. Wagering; rules and regulations

The commission may prescribe rules and regulations under which shall be conducted all horse races upon the results of which there is wagering. The commission shall, as may be necessary, prescribe additional special rules and regulations applicable separately to thoroughbreds and quarter horses. The commission shall make rules governing, permitting, and regulating the wagering on horse races under the form of mutuel wagering by patrons, known as pari-mutuel wagering. Only those persons receiving a license from the commission may conduct this type of wagering, and shall restrict this form of wagering to a space within the race meeting grounds. All other forms of wagering on the result of horse races are illegal, and all wagering on horse races outside the enclosure where horse races have been licensed by the commission is illegal.

Acts 1968, No. 554, §1. Amended by Acts 1974, No. 626, §1.



RS 4:149.1 - Acceptance of certain wagers; unlawful

§149.1. Acceptance of certain wagers; unlawful

A. Except as otherwise provided in this Chapter, no person, as a business, shall, directly or indirectly, accept any thing of value to be wagered or to be transmitted or delivered for wager to any pari-mutuel wagering enterprise.

B. As used herein, "person" shall mean and include any individual, partnership, association, joint stock association or trust, corporation, or other business entity, whether incorporated or not.

C. Any person violating the provisions of this Section upon conviction thereof, shall be sentenced to pay a fine of not less than five thousand dollars nor more than ten thousand dollars or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both.

Added by Acts 1975, No. 360, §1; Acts 1985, No. 787, §1, eff. July 22, 1985; Acts 1990, No. 558, §1, eff. July 19, 1990.



RS 4:149.2 - Other track wagering

§149.2. Other track wagering

A. The commission may make rules regulating pari-mutuel wagering known as other track wagering.

B.(1) With the consent of the commission, an association may accept wagers at its facility for the entire racing card scheduled on horse racing events of regional, national, and international interest conducted at another track outside of this state, and transmitted either by simulcast or other means of video transmission, pursuant to a contract with the association or other entity conducting the event.

(2) After payment of license fees and commissions to the secretary as required by this Part and payment of the contract amount to the association or other entity transmitting the event, the remaining proceeds shall be retained by the licensee, fifty percent of which shall be distributed by such track licensee as purses.

C.(1) With the consent of the commission, an association conducting horse racing events at a track in this state may, by contract, authorize an association elsewhere in this state at their racing facilities, or any entity outside of this state, at its facilities, including legal nonracing facilities outside of this state, to accept wagers on such events.

(2) After payment of license fees and commissions to the secretary, if required by this Part, the amount of fees collected from any entity outside of this state at its facilities, including legal nonracing facilities outside of this state, shall be retained by the licensee, fifty percent of which shall be distributed by such track licensee as purses.

D. All contracts pursuant to this Section shall comply with all applicable laws of the United States, including 15 U.S.C. §§3001, et seq., and shall be entered into only with entities operating racetracks permitted by applicable law to conduct horse racing and wagering thereon.

Added by Acts 1983, 1st Ex. Sess., No. 41, §1. Acts 1983, No. 1, §1, eff. May 5, 1983; Acts 1986, No. 307, §1; Acts 1989, No. 625, §1, eff. July 7, 1989.



RS 4:149.3 - Interstate wagering; common pools

§149.3. Interstate wagering; common pools

A. Subject to applicable federal laws, including but not limited to the Interstate Horseracing Act of 1978 (Chapter 57, commencing with Section 3001, of Title 15 of the United States Code) the commission may permit a licensee to participate in interstate common pools, including common pools which may include international jurisdictions. All provisions of law governing pari-mutuel betting apply to pari-mutuel betting in interstate common pools except as otherwise provided in this Section or in the commission's rules.

B. Participation in a common pool solely as a track conducting the race or as a receiving track will not cause such track to be deemed to be doing business in this state, or in the other state, for any purpose.

C. With the prior approval of the commission, a licensee who is permitted to accept wagers in this state on horse races conducted at tracks conducting races located outside of this state may combine pari-mutuel pools in this state with comparable pools at the track conducting the race.

D. Notwithstanding other provisions of this Chapter and subject to the approval of the commission, the types of wagering, takeout, distribution of winnings, and rules of racing in effect for pari-mutuel pools at the track conducting the race shall govern wagers placed in this state and merged into the interstate common pool. Breakage for interstate common pools shall be calculated in accordance with the law or rules governing the track conducting the race, and shall be distributed between participating jurisdictions in a manner agreed to between the licensee and the track conducting the race.

E. With the prior approval of the commission and with the concurrence of the track conducting the race, an interstate common pool may be formed among the licensee and other receiving persons or entities in any states other than the state in which the track conducting the race is located. For such an interstate common pool, the commission may approve the types of wagering, takeout, distribution of winnings, rules of racing, and calculation of breakage which are different than those which would otherwise be applied in this state but are consistent for all parties to the interstate common pool.

F. The licensee may deduct from wagers placed in any interstate common pool any fee to the person or entity conducting the race for the privilege of conducting pari-mutuel wagering on the race, and payment of costs incurred in transmitting the broadcast of the race and participation in the interstate common pool.

G. The provisions of law or contract, if any, governing the distribution of shares of the takeout, from wagers placed in this state in separate pari-mutuel pools on races run in another state, to this state as pari-mutuel taxes, or respectively to breeder awards and to purses in this state, shall remain in effect for wagers placed in interstate common pools; provided that if the commission has approved an adjustment in the takeout rate, the distribution of the takeout within this state shall be adjusted proportionately to reflect the adjustment in the takeout rate; provided further that with the concurrence of the licensee, the share designated for purses may be modified.

H. With the prior approval of the commission, a licensee may permit one or more of its races to be utilized for pari-mutuel wagering at one or more locations in other states, may transmit audio/visual signals of races the licensee conducts to one or more locations outside the state, and may also permit pari-mutuel pools in other states to be combined with its comparable wagering pools or with wagering pools established by other states. The commission may modify its rules and may adopt separate rules governing interstate common pools, and may establish by rule separate provisions for interstate common pools governing the calculation of breakage.

I. Pari-mutuel taxes shall not be imposed upon any amounts wagered in an interstate common pool other than upon amounts wagered within this state.

J. The provisions of law or contract, if any, governing the distribution of shares of the takeout, from wagers placed in other states in separate pari-mutuel pools on races run in this state, respectively to breeder awards and to purses in this state, shall remain in effect for wagers placed in interstate common pools. Provided that with the concurrence of the licensee and the Horsemen's Benevolent and Protective Association, and the appropriate breeder's organization, the share of breeder awards or purses may be modified.

Acts 1990, No. 558, §1, eff. July 19, 1990.



RS 4:149.4 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§149.4. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The commission shall require the posting of one or more signs on licensed premises at each point of entry into areas where authorized gaming is conducted, authorized gaming devices are located, or authorized wagering on the results of any horse race is conducted to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1997, No. 1192, §1.



RS 4:149.5 - Account wagering

§149.5. Account wagering

A. As used in this Chapter, "account wagering" means a form of pari-mutuel wagering in which an individual may deposit money in an account with an authorized licensee and then use the account balance to pay for pari-mutuel wagers made in person, by telephone call, or by communication through other electronic means.

B.(1) Notwithstanding any other provisions of law to the contrary, the commission shall adopt rules regulating account wagering and shall authorize account wagering to be conducted by a licensee operating a pari-mutuel live horse racing facility.

(2) Notwithstanding any other provision of law to the contrary, a facility authorized to conduct account wagering shall pay to the licensed racing facilities in the state located within the same area as provided for in R.S. 4:214(A)(3) the highest source market percentage paid to the licensee by any other account wagering carrier located outside of the state.

(3) Any source market commission outside of the area provided for in R.S. 4:214(A)(3) shall be divided equally among active account operators residing in the state of Louisiana.

C. Subject to applicable federal laws, including but not limited to the Interstate Horseracing Act of 1978, 15 USCA 3001 et seq., and the Wire Communications Act, 18 USCA 1081 and 1084, the commission shall permit an authorized licensee to conduct account wagering on any live horse races conducted at his facility and races conducted at other facilities upon which the licensee of said facility is lawfully authorized to accept offtrack wagers.

D. The licensee may deduct commissions from wagers placed through account wagering and make any such commission payable to the person or entity conducting the race for the privilege of conducting pari-mutuel wagering on the race.

E.(1) Except as otherwise provided by law, all provisions of law and of the rules of the commission governing pari-mutuel wagers on horse races placed in person within the grounds on which a race meeting is licensed to be conducted and the distribution of the pools created by such wagers shall apply to account wagering.

(2) Each wager placed pursuant to regulations authorizing account wagering shall be treated as a wager placed within the enclosure at which the licensee is authorized to conduct a race meeting.

(3) The provisions of law or contract, if any, governing the distribution of shares of the takeout from wagers placed in this state in separate pari-mutuel pools on races run in another state, to this state as pari-mutuel taxes, or respectively to breeder awards and to purses in this state, shall remain in effect for wagers placed through account wagering, as if the wager had been placed at the licensee's facility. With the concurrence of the licensee, the Horsemen's Benevolent and Protective Association, and the appropriate breeders' organization, the share of breeder awards or purses may be modified as long as the modification does not impair the interest of any other person or entity entitled or authorized to participate directly in the distribution.

F. No system of account wagering located outside of this state shall accept wagers from residents or other persons located within this state, nor shall residents or other persons located within this state place wagers through account wagering systems located outside of this state, except with the permission of either one of the following:

(1) A licensee of race meetings, concerning wagers on races conducted in this state by that licensee.

(2) A licensee of race meetings authorized to conduct account wagering in this state, if the races are not conducted in this state.

Acts 2000, 1st Ex. Sess., No. 148, §1; Acts 2011, 1st Ex. Sess., No. 27, §1; Acts 2011, No. 356, §1.



RS 4:150 - Licenses to owners, trainers, jockeys, and riders; qualifications of applicant for a license

§150. Licenses to owners, trainers, jockeys, and riders; qualifications of applicant for a license

A. The Commission may grant, refuse, suspend, or withdraw licenses to horse owners, jockeys, riders, agents, trainers, grooms, stable foremen, exercise boys, veterinarians, valets, platers, and/or anyone licensed pursuant to this Part and any rules and regulations the Commission adopts and upon the payment of a license fee as fixed pursuant to this Part. No license under this section shall be granted for more than one fiscal year, but a license issued pursuant to this Part is valid at all race meetings in the state during the period. Any license may be revoked by the commission and any person whose license has been revoked is ineligible to participate in racing unless the license is returned by the commission with permission to operate thereunder. No license shall be refused to any applicant who is qualified in accordance with the rules and regulations adopted by the commission; and no license shall be revoked without just cause.

The granting of a license to a trainer shall make him responsible for and be the absolute insurer of the condition of the horses he enters regardless of acts of third parties.

B. Applicants for a license under this Section shall meet the following qualifications and conditions:

(1) Is a person of good character and reputation and meets the age requirements for the particular license as set forth in the Rules of Racing.

(2) Has not been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country; provided, however, that the commission may, at its discretion, issue or renew a license, where the applicant or licensee has maintained a good record and evidenced honest character from the date of expiration of sentence, and for good cause shown.

(3) Has not, nor has his partner, agent, employee or associate knowingly associated or consorted with any person or persons who have been convicted of a felony in any jurisdiction or jurisdictions or is knowingly consorting or associating with bookmakers, touts, or persons of similar pursuits or has himself engaged in similar pursuits or has been found guilty of any fraud or misrepresentation in connection with racing, breeding, or otherwise or has violated any law, rule, or regulation, with respect to racing in this or any other jurisdiction or any rule, regulation, or order of the commission, or has been guilty or engaged in similar related or like practices, provided, however, that the commission may issue or renew a license or refuse to suspend or revoke a license issued, where the applicant or licensee has not engaged in such association or activities for a period of ten years or for good cause shown.

(4) Is financially responsible.

(5) Possesses the required experience and knowledge required for the particular license applied for as set forth in the Rules of Racing.

(6) REPEALED BY ACTS 1992, No. 281, §2, EFF. JUNE 11, 1992.

(7) Fully complies with the form requirements printed by the racing commission.

(8) Is physically fit.

(9) Has not been convicted of violating any municipal or parish ordinances adopted pursuant to the provisions of the chapter. If the applicant has been so convicted, the granting of a license is within the discretion of the racing commission.

(10) Is not the spouse of a person whose application has been denied or whose license has been revoked, unless judicially separated or divorced.

(11) Certifies that he has read or has had read to him the rules of racing and agrees to abide by these rules, and further certifies under written oath that all of the information on the application for license is true and correct.

(12) Is not in bad standing in any racing jurisdiction.

C. An applicant for licensure as a jockey, apprentice jockey, exercise person, groom, or hot walker must be at least sixteen years of age.

D. Owners, trainers, and jockeys licensed pursuant to this Section shall be admitted without charge to all racing facilities and offtrack wagering facilities.

Acts 1968, No. 554, §1. Amended by Acts 1975, No. 666, §1; Acts 1987, No. 495, §1; Acts 1992, No. 281, §§1 and 2, eff. June 11, 1992.



RS 4:150.1 - Temporary licenses to owners; application for regular license; penalty for noncompliance

§150.1. Temporary licenses to owners; application for regular license; penalty for noncompliance

A. Notwithstanding R.S. 4:150, the commission may grant a temporary license, valid for thirty days from the date of issuance, to an owner upon proper, appropriate application therefor, either by the owner or his authorized agent or trainer on behalf of the owner.

B. The application shall include, but not be limited to, the following

(1) Owner's name.

(2) Owner's address.

(3) Owner's federal identification number.

C. As provided in R.S. 4:150, an owner receiving a temporary license from the commission under this Section shall apply for a Louisiana owner's license, within thirty days of the issuance of his temporary license.

D. For the purposes of this Section, "owner" means the person, firm, or corporation shown on the foal certificate as the owner of one hundred percent interest in the horse the owner is seeking to race in this state.

E. The commission may suspend all racing privileges of an owner who fails to comply with Subsection C of this Section.

Acts 1989, No. 624, §1, eff. July 7, 1989; Acts 1990, No. 560, §1, eff. July 19, 1990.



RS 4:151 - Criteria for racing privileges other than associations

§151. Criteria for racing privileges other than associations

In the exercise of its authority in considering racing privileges the commission should follow the following criteria, standards and guidelines by way of illustration without limitation:

(1) The public interest.

(2) Misuse of license, permit or privilege by the licensee.

(3) Misstatement or falsification of, or concerning, application for license.

(4) The moral and financial standing of licensee or its officers, partners, agents or officials.

(5) Failure to comply with statutory requirements or the rules, regulations and orders of the commission.

(6) Dereliction of duty and/or responsibilities.

(7) Business failure.

Acts 1968, No. 554, §1.



RS 4:152 - Grounds for denial or termination of racing privileges--other than associations

§152. Grounds for denial or termination of racing privileges--other than associations

A. The commission may refuse, suspend, or withdraw licenses, permits, and privileges granted by it or terminate racing privileges for just cause in accordance with the provisions of Subsection B of this Section. Those things constituting just cause are:

(1) Any action or attempted action by a permittee contrary to the provisions of this Part and law.

(2) Corrupt practice.

(3) Violation of the Rules of Racing.

(4) Willful falsification or misstatement of fact in an application for racing privileges.

(5) Material false statement, under oath, to a racing official, other than a commissioner, or to the commission.

(6) Willful disobedience of a commission order or of a lawful order of a racing official other than a commissioner.

(7) Continued failure or inability to meet financial obligations connected with his business, occupation, or profession performed or engaged in on the track grounds.

(8) The loss or inability to meet any of the qualifications and conditions set forth for a license in R.S. 4:150(B)(1), (2), (3), (4), (5), (6), (7), (8), (9), (11) and (12).

B. Notwithstanding the provisions of Subsection A of this Section, the commission shall suspend for a period of one year all licenses, permits, and privileges granted to any horseman, jockey, rider, groom, stable foreman, exercise boy, valet, plater, licensee, permittee, racing official, agent, apprentice, custodian, caterer, partnership, vendor, veterinarian, or other person who, within a period of one year, is suspended five times for a period of at least five days each time for commission of acts constituting just cause under Subsection A of this Section. However, in the case of riding offenses only, the commission shall have the discretion to suspend such licenses, permits, or privileges. Any person aggrieved by such order of suspension as provided for herein shall have the right to contest such order and have the entire matter reviewed in a court of competent jurisdiction as provided in R.S. 4:154 and R.S. 49:951 et seq.

Acts 1968, No. 554, §1. Amended by Acts 1981, No. 426, §1; Acts 1984, No. 432, §1; Acts 1989, No. 588, §1.



RS 4:152.1 - Mandatory termination of racing privileges

§152.1. Mandatory termination of racing privileges

A. In addition to the procedures and sanctions provided in this Part, the commission or any interested person may petition a state court of competent jurisdiction for a judgment declaring that a certain person or persons have committed a corrupt practice as defined by R.S. 4:143. The court, after due proceedings in accordance with the constitution and laws of this state, shall render such judgment if the law and evidence presented before the court so warrants. The clerk of any state court rendering or affirming such judgment shall forthwith send a certified copy of such judgment to the commission. Upon the filing with the commission of a certified copy of a final and definitive court judgment declaring any person to have committed a corrupt practice as defined by R.S. 4:143, the commission shall promptly terminate all licenses, permits, and privileges granted to such person under this Part and shall bar such person from ever obtaining in the future any license, permit, or privilege under this Part.

B. The same provisions in Subsection A of this Section shall apply, respectively, to persons who have been duly declared by a court of competent jurisdiction of another state to have committed a corrupt practice as defined in R.S. 4:143.

Added by Acts 1981, No. 426, §1.



RS 4:153 - Production of books, memoranda, or documents; removal of official or employee; manner of keeping books; witnesses; penalty

§153. Production of books, memoranda, or documents; removal of official or employee; manner of keeping books; witnesses; penalty

The commission may:

(1) Compel the production of all books, memoranda, or documents showing the receipts and disbursements of any person licensed to conduct race meetings under the provisions of this Part;

(2) At any time require the removal of any employee or official employed by any licensee in any case where it has reason to believe that the employee or official has been guilty of any dishonest practice in connection with horse racing, has failed to comply with any condition of the licensee's license, or has violated any rule adopted by the commission;

(3) Require that the books, financial statement, or other statement of any licensee under this Part be kept in a manner provided by the commission;

(4) Visit, investigate, and place auditors and inspectors in the offices, tracts, or places of business of any such licensee;

(5) Summon witnesses before its meetings, administer oaths to such witnesses, and require testimony on any issue before it.

Any person failing to appear before the commission, or failing to produce books, records, and documents ordered, or refusing to testify thereon, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1968, No. 554, §1.



RS 4:154 - Administrative procedure; appeal to the commission and review of commission rulings

§154. Administrative procedure; appeal to the commission and review of commission rulings

A. Except as otherwise provided by this Section, the commission's hearings, practice and procedure, and rule making procedure are as provided in the Administrative Procedure Act; however, in cases made the subject of judicial review, the court may not extend or continue beyond ten (10) days from date of issuance any stay order or temporary restraining order issued by it, except:

(1) Upon agreement of counsel for all parties, or

(2) Absent such agreement, by order of the court, but only after a contradictory hearing held no later than the tenth (10th) day following the issuance of such stay order or temporary restraining order and then only upon a showing by a party that a denial of such extension or continuation would be prejudicial to that party's opportunity to cause the court to affirm, modify, or reverse the decision appealed from or to be reviewed.

B. A final appeal, in the case of any person penalized, or disciplined by the stewards, may be taken to the commission.

C. Such an appeal must be filed in writing at the office of the commission within five days of the date of said penalty or imposition of said discipline.

D. Such an appeal must be signed by the person making it and must set forth his reason therefor.

E. An appeal from the decision of the stewards to the commission shall not affect such decision until the appeal has been acted upon by the commission.

F. The commission must grant a hearing within ten days of the receipt of this appeal, and must render a decision within forty-eight hours following the conclusion of the appeal hearing. Any continuance of a hearing must be reasonable in duration and for just cause.

Acts 1968, No. 554, §1. Amended by Acts 1978, No. 64, §1, eff. June 15, 1978; Acts 1983, No. 582, §1.



RS 4:155 - Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

§155. Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

A. The commission may impose upon any licensee listed in R.S. 4:169 a fine not exceeding ten thousand dollars and may suspend a licensee indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

B. The commission may impose upon any licensed association as defined in R.S. 4:143(1) a fine not to exceed one hundred thousand dollars per occurrence and may suspend a license indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

Acts 1968, No. 554, §1. Amended by Acts 1978, No. 64, §1, eff. June 15, 1978; Acts 2014, No. 731, §1.



RS 4:156 - Repealed by Acts 1978, No. 64, 3, eff. June 15, 1978.

§156. Repealed by Acts 1978, No. 64, §3, eff. June 15, 1978.



RS 4:157 - Race meetings; right to conduct; Sundays; minors

§157. Race meetings; right to conduct; Sundays; minors

A. Subject to the provisions of this Part, any person or legal entity may conduct one or more race meetings at a track each year. No license shall be granted to any person or legal entity for a race meet or meetings in any one parish to extend longer than one hundred and five racing days in any one year, except in a parish having a population in excess of eighty thousand or in a parish in which a race meeting is held exclusively for quarter horse races.

B. After all monies presently or hereafter dedicated are paid, fifty percent of the balance of all tax revenues remaining shall be allocated and be paid over to the governing authority of the parish or municipality in which the racing meet or meetings are held and the remaining fifty percent of such balance of the tax revenues shall be allocated and paid over to the state treasurer for deposit in the general fund of the state. No race or racing shall be permitted on Sundays unless the governing authority of the parish or municipality shall have first approved the same by resolution or ordinance and shall have further received the approval of the commission, nor shall minors be employed in any manner about the race track, except as jockeys, apprentice jockeys, exercise persons, grooms, or hot walkers.

C.(1) Any minor age six or above may, with the permission of the racing association, be allowed to attend any race meeting if accompanied by a parent, grandparent, or legal guardian but in no case shall any minor in attendance be allowed to engage in wagering.

(2) The provisions of this Subsection shall supercede any authority that the Louisiana State Racing Commission may have had to adopt rules and regulations which are inconsistent with this Subsection.

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 249, §1; Acts 1972, No. 731, §1; Acts 1974, No. 679, §1; Acts 1975, No. 272, §1, eff. July 16, 1975; Acts 1978, No. 64, §1, eff. June 15, 1978; Acts 1981, No. 726, §1, eff. July 23, 1981; Acts 1989, No. 577, §1, eff. July 6, 1989; Acts 1989, No. 601, §1, eff. Jan. 1, 1990; Acts 1990, No. 672, §1; Acts 1992, No. 281, §1, eff. June 11, 1992.



RS 4:157.1 - Authorization to grant extra racing days; races of national importance

§157.1. Authorization to grant extra racing days; races of national importance

The commission shall grant extra racing days to an association requesting such days if the association is hosting a race or races deemed by the commission to be of national importance.

Acts 1989, No. 597, §1.



RS 4:158 - License to operate a horse racing track; license to conduct race meetings

§158. License to operate a horse racing track; license to conduct race meetings

A. Any person or corporation may apply to the commission for a license to operate a track to conduct horse racing within the State of Louisiana. The commission may grant such a license for a period up to and including ten years. Nothing in this Subsection shall limit the authority of the commission granted by state law to fine or suspend an association or terminate racing privileges granted to an association.

B.(1) On or before the fifteenth of April of each year and on or before the fifteenth of August of each year any person or corporation possessing the qualifications prescribed in this Part may apply to the commission for a license or licenses to conduct race meetings.

(2) On or before the first of May and the first of September of each year, after receipt of the applications the commission shall convene to consider the refusal or granting of any licenses to conduct race meetings applied for.

(3) An application filed prior to any one of the two deadlines shall request dates for racing to commence not sooner than four months from said deadlines.

C.(1) Any licenses granted pursuant to this Section, when applicable, shall set forth the name of the licensee, the location of the race track, the duration of the race meeting, and the kind of racing to be conducted, and shall recite the receipt by the commission of the license fee provided for in this Part.

(2) Any license granted pursuant to this Section shall be nontransferable and shall only apply to the place, track, or enclosure specified in the license.

D.(1) Should the commission, after due proceedings had in conformity with this Part, suspend or revoke an association's license or licenses granted pursuant to this Section, the association may within ten days of the notification of the commission's decision take a suspensive appeal to the district court having jurisdiction over the association's track. Such appeals shall be filed in the district court in the same manner as original suits are instituted. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard.

(2) Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commission or the applicant for a license or licenses, or a licensee, as the case may be, may suspensively appeal the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases and shall be suspensive or devolutive in the discretion of the court.

(3) All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, and in or out of term.

Acts 1968, No. 554, §1; Acts 2014, No. 731, §1.



RS 4:158.1 - Written report; required

§158.1. Written report

A. Beginning January 1, 2015, the commission may require a licensed association to submit a written report that may include the following information:

(1) The plan of operation for each fiscal year. The plan of operation may include but not be limited to customer service, marketing and promotions relative to horse racing, capital improvement, and facility maintenance. "Facility maintenance" may include but not be limited to track surface, barns, grand stands, and paddocks.

(2) A summary of the implementation and status of the prior year's plan.

B. The commission may adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section, including, as appropriate, standard forms to be used for the annual report and plan of operation.

Acts 2014, No. 731, §1.



RS 4:159 - Criteria for licensing associations

§159. Criteria for licensing associations

In the exercise of its authority in considering the granting or denying of an association's application for a license or permit to conduct racing the following criteria, standards and guides by way of illustrations without limitation should be considered by the commission.

(1) The public interest.

(2) The location of the track.

(3) The number of tracks running or making application.

(4) The adequacy of facilities of the track.

(5) The racing experience of the applicant.

(6) The moral and financial qualification of the applicant.

(7) The moral and financial qualifications of applicant's partners, officers and officials.

(8) The official attitude of local government involved.

(9) The nature of the local community affected.

(10) The expected effect upon the breeding and horse industry of this state.

(11) The expected effect upon the State's economy.

(12) The apparent or nonapparent hope of financial success.

(13) The official attitude of horsemen.

Acts 1968, No. 554, §1.



RS 4:160 - Grounds for fines, suspension, denial, or termination of racing privileges to an association

§160. Grounds for fines, suspension, denial, or termination of racing privileges to an association

A. The commission may fine, refuse, suspend, or withdraw licenses, permits and privileges granted by it or terminate racing privileges, for just cause. Those things constituting just cause are:

(1) Any actions by a licensed or permittee contrary to the provisions of this Part and the Rules of Racing.

(2) Corrupt practice.

(3) Violations of the Rules of Racing.

(4) Intentional falsification or intentional misstatement of a material fact in an application for racing privileges.

(5) Material false statement to a racing official, other than a commissioner, or the commission.

(6) Continued failure or inability to meet its financial obligations connected with fulfillment of the purposes for which its license was issued.

(7) Failure to meet criteria for licensing as provided in R.S. 4:159.

(8) Failure to maintain suitable racing surfaces as determined by the commission.

(9) Failure or inability to conduct racing in a manner that is in the best interest of racing as determined by the commission.

(10) Failure to provide responses to inquiries made by the commission regarding the status or progress of any matter related to racing.

B. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall apply to any licensee or association, regardless of the date on which the license was issued to the licensee or association.

Acts 1968, No. 554, §1; Acts 2014, No. 731, §1.



RS 4:161 - License fees for conducting race meetings

§161. License fees for conducting race meetings

A. The license fees for any person, association, or corporation conducting a race meeting in a municipality or parish shall be as follows:

(1) On the total daily pool up to $201,000.00, three percent of that portion exceeding $60,000.00.

(2) On the total daily pools from $201,000.00 to $401,000.00, $4,230.00 plus four percent of that amount exceeding $201,000.00 up to $401,000.00.

(3) On the total daily pools of $401,000.00 and over, $12,230.00, plus five percent of any amount exceeding $401,000.00.

B. The licensee shall deposit fees on a daily basis in a designated state depository during each race meeting. Every application for a license to conduct a race meeting shall be accompanied by a certified check for five thousand dollars, payable to the commissioner of administration. The commissioner may apportion the expenses of the commission to the horse race meetings licensed by it on the basis of the collections received from each such meeting. When the race meeting for which the license is granted is terminated and the licensee has fully paid the percentage designated in this Part, the five thousand dollars deposited with the application shall be returned. In the event, however, the licensee fails or refuses to pay the percentage daily as outlined and required, the amount thereof shall be deducted from the sum deposited with the application for a license, and the balance, if any, shall be returned to the licensee. If for any reason beyond the control and through no fault of the licensee it becomes impossible for the licensee to conduct racing upon any date licensed by the commission, the commission, in its discretion and at the request of the licensee, may return the fees paid by the licensee for racing upon such days or specify any other days which may replace the days omitted.

C. The association may deduct from fees due under this Section the full amount of fees paid to parish governing authorities as provided by R.S. 4:163.1.

D. The association shall retain thirty percent of the fees due under Subsection A of this Section to be disbursed by it as purse supplements.

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 250, §1; Acts 1974, No. 626, §1; Acts 1978, No. 143, §2, eff. June 29, 1978; Acts 1980, No. 323, §1; Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 1990, No. 561, §1, eff. June 30, 1990; Acts 1990, No. 1090, §1, eff. July 1, 1990; Acts 1992, No. 391, §1, eff. June 18, 1992; Acts 1995, No. 460, §1, eff. June 17, 1995; Acts 2001, No. 8, §1, eff. July 1, 2001.



RS 4:161.1 - License fees; exemption for quarter horse races

§161.1. License fees; exemption for quarter horse races

Notwithstanding any provision of law to the contrary, and in addition to any other exemption which the law may grant, there shall be allowed an exemption in the amount of $6,000 for each quarter horse race conducted at any track licensed under this chapter. This exemption shall be a deduction from the total daily pool on which the license fee is imposed, and the license fee shall be computed on the net daily pools which meet the limits set by R.S. 4:161 only after deducting this and other authorized exemptions therefrom. Proceeds derived as a result of this exemption shall be allocated as follows: fifty percent to the track licensee and fifty percent for the purses for the quarter horse races.

Added by Acts 1974, No. 652, §1.



RS 4:161.2 - License fees for conducting race meetings when two or more conflicting licensed race meetings occur within the state

§161.2. License fees for conducting race meetings when two or more conflicting licensed race meetings occur within the state

A. Notwithstanding the provisions of R.S. 4:161, when two or more licensed race meetings are held within the state and the racing dates granted to a licensee by the commission conflict in whole or in part, with racing days granted to another licensee by the commission, the license fees for any person, association, or corporation conducting a race meeting in a municipality or parish shall be as follows:

(1) On the total daily pools from $201,000.00, three percent of that portion exceeding $100,000.00.

(2) On the total daily pools from $201,000.00 to $401,000.00, $3,030.00, plus four percent of that amount exceeding $201,000.00 up to $401,000.00.

(3) On the total daily pools of $401,000.00 and over, $11,030.00, plus five percent of any amount exceeding $401,000.00.

B. The payment of fees shall be made by the licensee daily during each race meeting. Every application for a license to conduct a race meeting shall be accompanied by a certified check for five thousand dollars, payable to the commissioner of administration. The commissioner of administration may apportion the expenses of the commission to the horse race meetings licensed by it on the basis of the collections received from each such meeting. When the race meeting for which the license is granted is terminated and the licensee has fully paid the percentage designated in this Part, the five thousand dollars deposited with the application shall be returned. In the event, however, the licensee fails or refuses to pay the percentage daily as outlined and required, the amount thereof shall be deducted from the sum deposited with the application for a license, and the balance, if any, shall be returned to the licensee. If for any reason beyond the control and through no fault of the licensee it becomes impossible for the licensee to conduct racing upon any date licensed by the commission, the commission, in its discretion and at the request of the licensee, may return the fees paid by the licensee for racing upon such days or specify any other days which may replace the days omitted.

C. The association may deduct from fees due under this Section the full amount of fees paid to parish governing authorities as provided by R.S. 4:163.1.

D. The association shall retain thirty percent of the fees due under Subsection A of this Section to be disbursed by it as purse supplements.

Added by Acts 1978, No. 143, §3, eff. June 29, 1978. Amended by Acts 1980, No. 323, §2; Acts 1982, No. 58, §1, eff. July 1, 1982; Acts 1990, No. 1090, §1, eff. July 1, 1990; Acts 1992, No. 391, §1, eff. June 18, 1992; Acts 1995, No. 460, §1, eff. June 17, 1995; Acts 2001, No. 8, §1, eff. July 1, 2001.



RS 4:162 - Payments based on attendance; reports

§162. Payments based on attendance; reports

In addition to the license fees mentioned in R.S. 4:161, the licensee conducting the racing meetings shall pay to the collector twenty-five cents for each person attending the races other than licensed personnel, employees, officials, and working press. These payments shall be made at the conclusion of each calendar week during every race meeting and shall be accompanied by a report under oath showing the total contributions and admissions of the races covered by the report, and any other information that the commission may require. The funds collected pursuant to this Section shall be deposited in the state general fund.

Acts 1968, No. 554, §1; Acts 1988, No. 856, §1.



RS 4:163 - Repealed by Acts 1990, No. 1090, 2, eff. July 1, 1990.

§163. Repealed by Acts 1990, No. 1090, §2, eff. July 1, 1990.



RS 4:163.1 - Parish license fees for conducting race meetings

§163.1. Parish license fees for conducting race meetings

A. In Orleans Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than two and twenty-six hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

B.(1) In Jefferson Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than two and ninety-seven hundredths percent on each person, association, or corporation conducting a race meeting within the parish. Provided, however, that the license fees on daily betting pools authorized under the provisions of this Paragraph shall not exceed the total amount that would have been due the state of Louisiana, on any given day, under applicable provisions of this Chapter.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Jefferson

39.9 %

(b)

City of Kenner

47.2 %

(c)

City of Grand Isle

0.9 %

(d)

City of Gretna

3.7%

(e)

City of Harahan

3.7 %

(f)

City of Jean Lafitte

0.9 %

(g)

City of Westwego

3.7 %

C.(1) In Calcasieu Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than twenty-one hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Calcasieu

64.5 %

(b)

Town of Vinton

25.5 %

(c)

Town of Dequincy

10.0 %

D.(1) In Bossier Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than one and seventy-four hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Bossier

40.1 %

(b)

City of Bossier

49.4 %

(c)

Bossier Parish School Board

9.2 %

(d)

The Arc of Caddo - Bossier

1.3 %

E.(1) In Lafayette Parish, the parish governing authority is hereby authorized to impose a license fee on the total daily betting pools of not more than thirty-two hundredths percent on each person, association, or corporation conducting a race meeting within the parish.

(2) The avails of the license fee collected pursuant to this Subsection shall be allocated by the parish governing body as follows:

(a)

Parish of Lafayette

33.3 %

(b)

Town of Carencro

66.7 %

F.(1) Notwithstanding the above provisions, the effective date for imposing the local license fee shall be July first of any year; however, no local license fee may be imposed prior to July 1, 1991. The parish governing authority shall impose said fee by ordinance introduced no later than April first of the year in which the license fee is to take effect.

(2) Upon imposition of the local licensing fee, the parish governing authority which levies the fee and any other local entity receiving a share of the proceeds provided in this Section shall be ineligible to receive state general fund horse racetrack support.

Acts 1990, No. 1090, §1, eff. July 1, 1990; Acts 1991, No. 606, §1; Acts 2014, No. 811, §1, eff. June 23, 2014.



RS 4:164 - Repealed by Acts 1991, No. 882, 1.

§164. Repealed by Acts 1991, No. 882, §1.



RS 4:165 - Funds of the commission; purses and breeders' awards; withholds; promotion and research

§165. Funds of the commission; purses and breeders' awards; withholds; promotion and research

A.(1) Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and use annually the sum of seven hundred thousand dollars or a sum equal to three-tenths of one percent of the total gross pari-mutuel handle wagered annually on all horse races at all tracks where pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission, whichever sum is greater, to make special awards to stallion owners whose Louisiana stallions have sired accredited Louisiana bred horses, finishing first, second, or third in a stake, handicap, or allowance race, exclusive of maiden races, for thoroughbred horses upon which pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission and to supplement purses and to make special breeder awards to the breeders of accredited Louisiana bred horses finishing first, second, or third in any race for accredited Louisiana bred thoroughbred horses upon which pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission. Special awards to stallion owners shall also be made to owners whose Louisiana stallions have sired accredited Louisiana bred horses finishing first, second, or third in out-of-state stakes races with purses of at least twenty-five thousand dollars, added.

(2) The breeder award herein authorized shall be paid and disbursed to the breeder who becomes entitled thereto pursuant to the provisions hereof, according to a schedule or formula and within a period which is or shall be established by the Executive Committee of the Louisiana Thoroughbred Breeders Association. Any purse supplement herein authorized and paid by the commission shall in no case exceed the amount provided as a purse by the racing association conducting the race meeting in this state or the races conducted in any other state as provided for in Paragraph (1) of this Subsection. Monies for the awards as provided in Paragraph (1) of this Subsection, shall be transferred by the commission to the Louisiana Thoroughbred Breeders Association for disbursement to the entitled breeders.

(3) The stallion award herein authorized shall be paid and disbursed to the stallion owner who becomes entitled thereto pursuant to the provisions hereof, according to a schedule or formula and within a period which is or shall be established by the Executive Committee of the Louisiana Thoroughbred Breeders Association, but not later than the thirtieth day of June of each year commencing June 30, 1979. In no event shall the total amount to be distributed and paid in any calendar year as stallion awards exceed an amount equal to twenty percent of the sum of seven hundred thousand dollars or twenty percent of a sum equal to three-tenths of one percent of the total gross pari-mutuel handle wagered annually on all horse races at all tracks where pari-mutuel wagering is conducted at race meetings of racing associations and at offtrack wagering facilities authorized and licensed by the commission, whichever sum is greater.

(4) As used in this Subsection, the following definitions are adopted:

(a) "Accredited Louisiana bred" means a thoroughbred foaled in the state of Louisiana and registered in the registry administered by the Louisiana Thoroughbred Breeders Association pursuant to such rules and regulations therefor established by said association and/or a thoroughbred conceived and foaled in the state of Louisiana and sired by a Louisiana stallion registered in the registry administered by the Louisiana Thoroughbred Breeders Association pursuant to such rules and regulations therefor established by said association.

(b) "Breeder" means the owner of the mare at the time the mare foals an accredited Louisiana bred.

(c) "Stallion owner" means the owner of a stallion standing in the state of Louisiana at the time he was bred to the dam of an accredited Louisiana bred.

(d) "Races" means races upon which pari-mutuel wagering is conducted at race meetings of racing associations having races for thoroughbred horses and at offtrack wagering facilities, authorized and licensed by the Louisiana State Racing Commission. It shall also include those out-of-state races as provided for in Paragraph (1) of this Subsection.

B.(1) Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and use annually the sum of eight hundred thousand dollars to make special stallion awards to the owners of stallions of accredited Louisiana bred offspring which finish first, second, or third, in a stake, handicap, or allowance race, exclusive of maiden races, for quarter horses run at any track licensed by the commission; and to supplement purses and to make special breeders' awards to the breeders of accredited Louisiana bred quarter horses which finish first, second, or third in a race or races for accredited Louisiana bred quarter horses conducted at a race meeting or meetings in Louisiana. However, the awards paid under the provisions of this Subsection shall be considered as an overhead expense of the commission and paid without regard to the track where quarter horses are running, the payment of this award not to be considered an expense solely of the track or tracks running quarter horses.

(2) The breeder award herein authorized shall be paid and disbursed to the breeder who becomes entitled thereto pursuant to the provisions hereof, according to the schedule or formula which is or shall be established by the Executive Committee of the Louisiana Quarter Horse Breeders Association, not later than the thirtieth day following the close of the race meeting at which the breeder award was earned. Any such purse supplement herein authorized and paid shall in no case exceed the amount provided as a purse by the licensee conducting the race meeting. Monies for the awards as provided in Paragraph (1) of this Subsection, shall be transferred by the commission to the Louisiana Quarter Horse Breeders Association for disbursement to the entitled breeders.

(3) The stallion award herein authorized shall be paid and disbursed to the owner of the stallion who becomes entitled thereto pursuant to the provisions hereof, according to the schedule or formula which is or shall be established by the Executive Committee of the Louisiana Quarter Horse Breeders Association, not later than the thirtieth day following June 30, 1979 and the thirtieth day of June of each year thereafter. However, in no event shall the total amount to be distributed and paid in any fiscal year as a stallion award exceed an amount equal to eighteen percent of eight hundred thousand dollars.

C. The licensee conducting the race meeting for which supplements for purses are provided under this Section or R.S. 4:167 shall withhold two percent of the total supplemental purse which is supplemented from funds made available under this Section or from breakage monies as provided in R.S. 4:167. The amounts so withheld from the supplemental purses provided for in Subsection (A) of this Section shall be paid to the Louisiana Thoroughbred Breeders Association and the amounts so withheld from the supplemental purses provided for in Subsection (B) of this Section shall be paid to the Louisiana Quarter Horse Breeders Association for use by these associations for operating and administrative expenses. However, in the case of the Louisiana Quarter Horse Breeders Association, the amounts so withheld shall be used solely for expenses of the administration and operation of programs benefiting and pertaining to racing quarter horses. The amounts deducted from the supplemental purses as provided for in R.S. 4:167 shall be paid to the association which represents the Louisiana horses for which said races were written, as the case may be.

D. Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and provide annually to the Department of Agriculture and Forestry the sum of sixty thousand dollars to be used to promote and advance the development of the horse racing industry in Louisiana through the publication and dissemination of information relating solely to the horse breeding and horse racing industries of Louisiana.

E. Out of the funds appropriated by the legislature for the expenses and operation of the Louisiana State Racing Commission, the commission shall allocate and use annually a sum of seventy-five thousand dollars to be used by the Executive Committee of the Louisiana Quarter Horse Breeders Association to develop, promote, and provide research relative to accredited Louisiana-bred cutting and show horses.

F. All meetings of any association making awards in accordance with the provisions of this Section which relate to the distribution of such awards paid from public funds or which relate to the election of officers of such association shall be subject to the requirements of R.S. 42:11 et seq. regarding open meetings.

Acts 1968, No. 554, §1. Amended by Act 1969, No. 36, §2; Acts 1972, No. 733, §1; Acts 1975, No. 272, §3, eff. July 16, 1975; Acts 1976, No. 340, §1, eff. July 31, 1976; Acts 1978, No. 144, §1, eff. June 29, 1978; Acts 1979, No. 238, §1, eff. Jan. 1, 1979; Acts 1981, No. 491, §1; Acts 1983, No. 514, §2, eff. July 8, 1983; Acts 1984, No. 766, §1, No. 767, §1; Acts 1986, 1st Ex. Sess., No. 37, §1; Acts 1987, No. 780, §1; Acts 1988, No. 989, §1; Acts 1989, No. 628, §1; Acts 1992, No. 984, §3; Acts 1999, No. 482, §1; Acts 2010, No. 443, §1, eff. July 1, 2010; Acts 2011, No. 49, §1.



RS 4:165.1 - Louisiana bred preferred races

§165.1. Louisiana bred preferred races

If, at any race meeting, the number of accredited Louisiana bred races falls below seventy-five percent of those scheduled, the purse committee of the Louisiana Thoroughbred Breeders Association may authorize the association conducting that meeting to offer Louisiana bred preferred races on a daily basis as substitute or extra races on the program of that association until the number of accredited Louisiana bred races reaches ninety percent of those carded. Conditions and purses of any such race shall be approved prior to offering such races by both the Louisiana Thoroughbred Breeders Association purse committee and the racing association offering such race. Purse supplements offered from Louisiana Thoroughbred Breeders Association funds for Louisiana bred races shall not be awarded to non-Louisiana bred horses earning purse monies in such races, but shall be retained by the association for reuse as purse supplements in other races scheduled for Louisiana bred horses. Breeder awards shall be awarded to Louisiana bred horses earning purse monies in such races in the same manner and under the same conditions as other accredited Louisiana bred races. For purposes of future races, a winner of an accredited Louisiana bred preferred race shall be considered the winner of an accredited Louisiana bred race of the same type.

Acts 1997, No. 500, §1.



RS 4:166 - Commissions deductible from pari-mutuel pools

§166. Commissions deductible from pari-mutuel pools

A. The amount of commissions to be deducted and retained from pari-mutuel pool or pools by any person, association, or corporation as licensee of a race meeting conducted in a municipality or parish is hereby fixed as follows:

(1) On daily pools of up to $60,000, seventeen percent of the total.

(2) On the daily pools of from $60,000 to $201,000, $10,200 plus fourteen percent of that amount exceeding $60,000.

(3) On total daily pools of from $201,000 up to $351,000, $29,940 plus thirteen percent of any amount exceeding $201,000.

(4) On total daily pools of from $351,000 up to $401,000, $49,440 plus thirteen percent of any amount exceeding $351,000.

(5) On total daily pools of $401,000 and over, $55,940 plus twelve percent of that amount exceeding $401,000.

The minimum license fee is one thousand dollars per day and shall in no way be affected by the foregoing.

In addition to the fixed percentage of commissions as above outlined, the licensee is entitled to retain the "breaks to a dime", being the odd cents of all the distributions to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten. These amounts deducted are in addition to the license fees (percentages of the amount of money handled) as provided in R.S. 4:161 and are to be retained by the licensee, subject to the provisions of this Part.

B. The amount by which the commissions deducted and retained by the licensee under the provisions of this Section as amended and reenacted in 1980 exceeds the amount of commissions deducted and retained by the licensee under the provisions of this Section prior to being amended and reenacted in 1980 shall be delivered to the track licensee conducting the race meeting at which the deduction was made and not less than fifty percent thereof shall be distributed by such track licensee as purses at the race meeting next following the delivery of said proceeds.

C to E. Repealed by Acts 1974, No. 679, §2.

Acts 1968, No. 554, §1. Amended by Acts 1971, No. 73, §1; Acts 1972, No. 233, §1; Acts 1972, No. 250, §2; Acts 1973, No. 178, §1; Acts 1978, No. 143, §4, eff. June 29, 1978; Acts 1980, No. 323, §3.



RS 4:166.1 - Deduction on exotic wagering pools

§166.1. Deduction on exotic wagering pools

A. In addition to any license fees imposed by R.S. 4:161, and in addition to any commissions to be deducted under R.S. 4:161, there shall be imposed additionally a one percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined. Proceeds from funds so deducted shall be paid into the state treasury and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund.

B. "Exotic wagering pools" for purposes of this Section shall include all pari-mutuel pools except the win, place, or show pools for each race conducted. Examples of exotic wagering pools shall include but not be limited to the daily double pool, exacta pool, quinella pool, and the super six.

Added by Acts 1974, No. 679, §1. Amended by Acts 1975, No. 483, §1; Acts 1976, No. 394, §1; Acts 1976, No. 571, §1; Acts 1977, No. 330, §1; Acts 1978, No. 66, §1; Acts 1980, No. 531, §1, eff. Aug. 1, 1980; Acts 1980, No. 532, §1; Acts 1981, No. 326, §1; Acts 1983, No. 85, §1; Acts 1992, No. 984, §3.

{{NOTE: SEE ACTS 1985, No. 552.}}



RS 4:166.2 - Deduction on exotic wagering pools; allocation of proceeds

§166.2. Deduction on exotic wagering pools; allocation of proceeds

A. In addition to any license fees imposed by R.S. 4:161, and in addition to any commissions to be deducted under R.S. 4:161, and in addition to any deductions required by the provisions of R.S. 4:166.1, there shall be imposed additionally a two percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined. Proceeds derived from the deduction provided by this Section shall be delivered to the track licensee conducting the race meeting at which the deduction was made and not less than fifty percent thereof shall be distributed by such track licensee as purses at the race meeting next following the delivery of said proceeds.

B. Exotic wagering pools for purposes of this Section shall include all pari-mutuel pools except the win, place, or show pools for each race conducted at each race meeting in this state. Examples of exotic wagering pools in common usage are daily double pools, exacta pools, and quinella pools.

Added by Acts 1977, No. 457, §1, eff. July 13, 1977.



RS 4:166.3 - Commissions deductible from pari-mutuel pools when two or more conflicting licensed race meetings occur within the state

§166.3. Commissions deductible from pari-mutuel pools when two or more conflicting licensed race meetings occur within the state

A. Notwithstanding Section 166 of this Part, when two or more licensed race meetings are held within the state and the racing dates granted to a licensee by the commission conflicts, in whole or in part, with racing days granted to another licensee by the commission, the amount of commissions to be deducted and retained from pari-mutuel pool or pools by any person, association, or corporation as licensee of a race meeting conducted in a municipality or parish is hereby fixed as follows:

(1) On daily pools of up to $100,000.00, seventeen percent of the total.

(2) On daily pools of from $100,000.00 to $201,000.00, $17,000.00 plus fourteen percent of that amount exceeding $100,000.00.

(3) On daily pools of from $201,000.00 to $401,000.00, $31,140.00 plus thirteen percent of that amount exceeding $201,000.00.

(4) On daily pools $401,000.00 and over, $57,140 plus twelve percent of that amount exceeding $401,000.00.

Provided that the minimum license fee is one thousand dollars per day, except for race meetings exclusively for quarter horses for which the minimum license fee shall be $500.00 per day, and shall in no way be affected by the foregoing.

In addition to the fixed percentage of commissions as above outlined, the licensee is entitled to retain the "breaks to a dime", being the odd cents of all the distributions to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten. These amounts deducted are in addition to the license fees (percentages of the amount of money handled) as provided in R.S. 4:161 and R.S. 4:161.2 and are to be retained by the licensee, subject to the provisions of this Part.

B. The amount by which the commissions deducted and retained by the licensee under the provisions of this Section as amended and reenacted in 1980 exceeds the amount of commissions deducted and retained by the licensee under the provisions of this Section prior to being amended and reenacted in 1980 shall be delivered to the track licensee conducting the race meeting at which the deduction was made and not less than fifty percent thereof shall be distributed by such track licensee as purses at the race meeting next following the delivery of said proceeds.

Added by Acts 1978, No. 143, §5, eff. June 29, 1978. Amended by Acts 1980, No. 323, §4



RS 4:166.4 - Pick-six exotic wagering pool; allocation of proceeds

§166.4. Pick-six exotic wagering pool; allocation of proceeds

A. After the payment of any license fees, commissions, and deductions required by this Chapter, the money remaining in a pick-six exotic wagering pool shall be distributed in the following manner. On any racing day in a week except the last, the entire pool shall be paid out to persons who wagered on the pool and picked all six winners; if no one picked all six winning horses and the pool does not exceed fifty thousand dollars, then the entire pool shall be carried over to the next betting day of the same week. This process shall continue until the last betting day of the week. On the final betting day of each week, the entire sum then in the pick-six pool shall be paid out to the person or persons who picked the highest number of winning horses regardless of the total number of horses picked.

B. For the purposes of this Section a week shall be defined as the consecutive days during which any race track operates. The actual days included in a week may vary from track to track.

Added by Acts 1981, No. 908, §1. Amended by Acts 1982, No. 222, §1.



RS 4:166.5 - Deduction on exotic wagering pools

§166.5. Deduction on exotic wagering pools

A. In addition to any license fees imposed by R.S. 4:161, in addition to any commissions to be deducted under R.S. 4:161, in addition to any deductions required by the provisions of R.S. 4:166.1, and in addition to any deductions required by the provisions of R.S. 4:166.2, there shall be imposed additionally a one-half of one percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined.

B. "Exotic wagering pools" for purposes of this Section shall include all pari-mutuel pools except the win, place, or show pools for each race conducted at each race meeting in this state. Examples of exotic wagering pools in common usage are daily double pools, exacta pools, and quinella pools.

Added by Acts 1982, No. 228, §1, eff. July 15, 1982; Acts 1985, No. 904, §1; Acts 1992, No. 984, §3.

{{NOTE: SEE ACTS 1985, No. 904, §2.}}



RS 4:166.6 - Deduction on exotic wagering pools; special deduction on multiple choice exotic wagering pools; allocation of proceeds

§166.6. Deduction on exotic wagering pools; special deduction on multiple choice exotic wagering pools; allocation of proceeds

A.(1) In addition to any license fees imposed by R.S. 4:161, in addition to any commissions to be deducted under R.S. 4:161,* in addition to any deductions required by the provisions of R.S. 4:166.1, 166.2, and 166.5, there shall be imposed additionally a four and one-half percent deduction to be taken from the total daily pools of all exotic wagering pools as hereinafter defined.

(2) From the proceeds derived from the deduction in Subsection (A)(1), an amount equal to four percent of the applicable pools shall be paid to the track licensee conducting the race meeting at which the deduction was made. Not less than fifty percent of the proceeds of such deduction shall be distributed by such track licensee as purses at the race meeting next following delivery of said proceeds.

(3) From the proceeds derived from the deduction in Subsection A(1), an amount equal to one-half percent of the applicable pools shall be paid to the state.

B. Exotic wagering pools for purposes of this Section shall include all pari-mutuel pools for each race conducted at each race meeting in this state which require selection of three or more horses. Examples of such exotic wagering pools and common usage are trifecta, twin trifecta, and super six. However, application of this Section shall not be limited to these wagers but shall be applicable to all pari-mutuel pools requiring selection of three or more horses.

Acts 1986, No. 199, §1, eff. July 1, 1986; Acts 1992, No. 984, §3. *As appears in enrolled bill.

{{NOTE: SEE ACTS 1986, No. 199, §2.}}



RS 4:166.7 - Exotic wagering, allocation of proceeds during and for a race meeting; concurrence required

§166.7. Exotic wagering, allocation of proceeds during and for a race meeting; concurrence required

Notwithstanding any provision of this Chapter to the contrary, during and for any race meeting, the commission, with the concurrence of the association conducting the race meeting and the Horsemen's Benevolent and Protective Association, may provide that the takeout deducted from pick-three, pick-four, and pick-six wagers is an amount of not less than twelve percent and not more than twenty-five percent. Absent such an agreement, the takeout shall remain at twenty-five percent.

Acts 2007, No. 129, §1, eff. June 25, 2007.



RS 4:167 - Deduction from breakage; thoroughbred and quarter horse race meetings

§167. Deduction from breakage; thoroughbred and quarter horse race meetings

A. Any licensee who is licensed in the state of Louisiana to conduct race meetings where pari-mutuel wagering is permitted shall deduct one-half of the breakage, which is understood to be the amount of money left after paying off the bettors, and shall deposit and retain such amounts in a special account to be used for the purpose of supplementing purses for races written only for Louisiana accredited thoroughbred horses. Amounts so deducted shall be used only at the track where such amount is deducted. The amounts to be supplemented shall be agreed upon by the purse committee of the Louisiana Thoroughbred Breeders Association, and said purse committee shall be vested with complete custody and control thereof. Any amount of money above the purse shall be considered supplemental money and shall be paid from the special account herein provided for directly to the secretary of the Louisiana Thoroughbred Breeders Association to be disbursed according to the instructions of the purse committee as provided for hereinabove. At the close of the regular licensed meet, any balance remaining in said special account shall be paid over to the Louisiana State University and Agricultural and Mechanical College to be used by it solely for the purpose of conducting research for the improvement of thoroughbred horses. There shall be at least two such races each racing day of said meet, where both supplemental funds and horses are available for the purpose of writing the two accredited Louisiana bred thoroughbred horse races by the racing secretary and purse committee of the Louisiana Thoroughbred Breeders Association to be agreed upon by the racing secretary. Exclusive of a stake race, a handicap, an overnight handicap, and/or an added money race, whether by subscription or otherwise (except where such a race is restricted to accredited Louisiana bred thoroughbred horses only), no licensee conducting a race meeting under the authority of this Title shall offer or pay a purse in a race, the running of which is restricted to accredited Louisiana bred thoroughbred horses, which is not on a parity with the purse offered or paid in a race not so restricted, where the class of the horse, the claiming price and conditions of the race are substantially the same; provided, in parishes where the population is in excess of 400,000, in no event shall the minimum purse be less than $1,500.00; in parishes where the population is less than 400,000, the minimum purse shall be no less than $1,000.00.

B. Where any licensee holding a racing meet permits racing of both thoroughbreds and quarter horses, he shall keep two separate special accounts, one for thoroughbred horses and one for quarter horses, and the same percentage of breakage shall be deducted from a race run by quarter horses as is required under the provisions of Subsection (A) hereof to be deducted from a race run by thoroughbred horses. The amounts so deducted shall be deposited in the special account for quarter horses and shall be used solely for the purpose of providing supplemental purses for accredited Louisiana bred quarter horses in the same manner and the same extent as is provided in Subsection (A) of this section with respect to thoroughbreds.

Acts 1968, No. 554, §1. Amended by Acts 1970, No. 668, §1; Acts 1972, No. 733, §1; Acts 1975, No. 272, §4, eff. July 16, 1975.



RS 4:168 - License fees, commissions, and taxes of this Part in lieu of all other such taxes

§168. License fees, commissions, and taxes of this Part in lieu of all other such taxes

The license fees, commissions, and taxes imposed in this Part are in lieu of all other such licenses, sales, excise and occupational taxes to the state or to any parish, city, town, or other political subdivision thereof.

Acts 1968, No. 554, §1.



RS 4:169 - Licenses, registrations, fees for participating in racing

§169. Licenses, registrations, fees for participating in racing

A.(1) The following persons shall be required to take out a license from the commission, and the annual fee shall be as follows:

Recording and registration fees

Apprentice jockey

$25.00

Assistant starter

$25.00

Authorized agent

$25.00

Colors

$25.00

Duplicate

$5.00

Exercise person

$15.00

Groom

$5.00

Hot walker

$5.00

Jockey agent

$35.00

Jockey

$35.00

Outrider

$25.00

Owner

$25.00

Miscellaneous

$5.00

Mutuel

$5.00

Partnership

$25.00

Plater

$35.00

Pony person

$25.00

Stable foreman

$25.00

Stable name

$50.00

Subagent

$25.00

Trainer

$25.00

Valet

$25.00

Vendor

$50.00

Veterinarian

$100.00

(2) All licenses must be taken out forty-eight hours after arrival except out-of-state owners may be allowed not more than ten days. Licenses and registrations expire June thirtieth of each year and may be renewed by mailing full payment of the appropriate renewal license fee or renewal registration fee to the commission.

(3) Effective July 1, 2013, owners, trainers, jockeys, jockey agents, exercise persons, and veterinarians may renew the annual license fee for up to a three-year period which shall expire June thirtieth of the third year. Colors may also be registered at the annual license amount for up to a three-year period to expire June thirtieth of the third year.

B. It shall be the responsibility of each owner, trainer, jockey, jockey agent, exercise person, and veterinarian licensed under this Section to notify the commission if they become ineligible for a license or registration.

C. All other persons not specifically provided for shall be required to take out an annual license. The amount of the license or occupational fee shall be twenty-five dollars.

D. No person shall be eligible for an owner's or trainer's license if, during the term of such license, he would act as plater or veterinarian with horses racing under the jurisdiction of the commission.

E. Each owner and/or trainer shall be held responsible for the licensing of each and every employee under his jurisdiction.

F. Licenses, registrations, and fees for participating in racing shall be nonrefundable.

G. The provisions of this Section shall not apply to duly sworn state or local law enforcement officers.

Acts 1968, No. 554, §1. Amended by Acts 1973, No. 190, §1; Acts 1985, No. 830, §1, eff. July 23, 1985; Acts 1987, No. 496, §1; Acts 1988, No. 822, §1; Acts 1992, No. 281, §1, eff. June 11, 1992; Acts 2013, No. 230, §1, eff. July 1, 2013; Acts 2014, No. 791, §2.

[NOTE: SEE ACTS 1985, No. 830, §2, EFF. JULY 23, 1985.]

[NOTE: SEE ACTS 1987, No. 496, §2.]



RS 4:170 - State and parish fair associations excepted; voters of parish may prohibit racing

§170. State and parish fair associations excepted; voters of parish may prohibit racing

The provisions of R.S. 4:141 through R.S. 4:168, and R.S. 4:171 through R.S. 4:180 do not apply to the running of horse races conducted by any state fair association or parish fair association which holds not more than one meeting annually and which restricts that annual meeting to three days or less. Further, the qualified voters of any parish may prohibit or exclude horse racing, or refuse or suspend any license granted under this Part to conduct racing within that parish, by a popular vote of its electorate and as provided by the forms and regulations presently obtaining in local option elections.

Acts 1968, No. 554, §1.



RS 4:171 - Holding race meet without license; illegal wagering; penalties

§171. Holding race meet without license; illegal wagering; penalties

A. Except as otherwise provided in this Chapter:

(1) No person shall directly or indirectly hold any horse race meeting with pari-mutuel pools or pools making wagering on the results, without having first been licensed by the commission.

(2) No person shall wager upon the results of a horse race, except in the pari-mutuel or mutuel method of wagering when conducted by a licensee upon its grounds or enclosure.

B. Whoever violates this Section, or any Section of this Chapter for which a penalty is not herein expressly provided, shall be fined not less than five hundred dollars nor more than one thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.

Acts 1968, No. 554, §1; Acts 1990, No. 557, §1, eff. July 19, 1990.



RS 4:171.1 - Transmission of racing information for illegal gambling purposes

§171.1. Transmission of racing information for illegal gambling purposes

A. It shall be unlawful for any person to transmit or communicate to another or receive or secure by any means whatsoever the results, changing odds, track conditions, jockey changes, or any other information relating to any horse race from any racetrack in this state, to any person, firm, or corporation located outside the confines of said racetrack, or to relay the same to any other person, firm, or corporation by word of mouth, by signal, or by use of telephone, telegraph, radio, or any other means, when the information is knowingly used or intended to be used for illegal gambling purposes, or in furtherance of such gambling.

B. This Section shall be deemed an exercise of the police power of the state for the protection of the public welfare, health, peace, safety, and morals of the people of the state and all of the provisions herein shall be liberally construed for the accomplishment of this purpose.

C. Any person violating the provisions of this Section upon conviction thereof, shall be sentenced to pay a fine of not more than five thousand dollars, or be imprisoned with or without hard labor for not more than five years, or both, at the discretion of the court.

D. Nothing contained in this Section shall be construed as amending or repealing the provisions of any other law or affecting any rule of the Louisiana Public Service Commission relating to the regulation of public utilities in the furnishing to others of any communication, wire service, or other similar service or equipment; it is intended that this Section shall be supplemental to other laws and a further aid in the elimination of transmission of information for illegal gambling purposes.

Added by Acts 1970, No. 675, §1; Acts 1990, No. 883, §1, eff. July 25, 1990.



RS 4:171.2 - Repealed by Acts 1990, No. 883, 2, eff. July 25, 1990.

§171.2. Repealed by Acts 1990, No. 883, §2, eff. July 25, 1990.



RS 4:171.3 - Repealed by Acts 1990, No. 883, 2, eff. July 25, 1990.

§171.3. Repealed by Acts 1990, No. 883, §2, eff. July 25, 1990.



RS 4:172 - Stewards; authority, powers, and duties; fines and suspensions

§172. Stewards; authority, powers, and duties; fines and suspensions

A. In the matters pertaining to racing, the orders of the stewards supersede the orders of the officers and directors of the association and the stewards shall have supervision of the daily conduct of racing. The stewards have full authority to investigate, inspect, search and inquire into all matters under their supervision.

B. Should any case occur which may not be covered herein or by the Rules of Racing, it shall be determined by the commission and implemented by the stewards but only insofar as such determination is consistent with justice, the best interest of racing, and the powers and authority herein granted; and when no penalty is provided, the stewards of the meeting are hereby given authority to exercise their full power as set forth in Subsection M hereof.

C. The stewards have general supervision over all personnel directly connected with racing and shall have access to all stands, weighing rooms, enclosures, etc., used for the purpose of racing and have the authority to determine all questions concerning entries and racing.

D. The stewards shall order ejected from the grounds of the association any improper or objectionable persons.

E. The stewards may demand proof that a horse is not in any way disqualified. In default of proof the horse may be barred.

F. The stewards may examine or have examined any horse registered for racing.

G. Three stewards must be on duty during race time. One steward must be on duty each morning from scratch time until the entries are closed.

H. During each racing day the stewards of the meeting shall assemble at the office building on the grounds of the association where the race meeting is being held, not later than two hours before post time of the first race, to exercise the authority and perform the duties imposed on them by the rules of racing.

I. If one or more stewards are absent the ones present shall appoint a deputy or deputies to act temporarily for those absent. Should all three be absent the racing secretary shall appoint three deputies.

J. The stewards may substitute a jockey of their choice on any horse.

K. The stewards are vested with the power to determine the extent of disqualification in case of fouls.

L. Action by the stewards in performing their duties shall be reported to the Louisiana State Racing Commission. Where one steward disagrees with the majority that fact shall be noted in the report and the dissenting steward shall have the right to file with the commission a written report setting forth the reason or reasons for the disagreement. The stewards shall keep a minute book, recording therein all complaints made to them and the disposition thereof and all investigations by the stewards and their findings thereon and all rulings made by the stewards.

M. The stewards may suspend for no greater period than the duration of the meeting plus ten days or for a period not to exceed six months, whichever is greater, or they may impose a fine not to exceed one thousand dollars. All such suspensions and fines must be reported to the commission. If the greater period of suspension and the fine herein authorized is not in the opinion of the stewards sufficient, they shall refer the matter to the commission for its determination de novo.

N. A fine may not be rescinded by the stewards except with the approval of the commission.

O. Fines and suspensions shall be reported promptly to the racing secretary in writing. Fines shall be paid within forty-eight hours.

P. Fines collected by the racing secretary shall be paid to the commission.

Q. In addition to the above, the stewards shall have those authorities, powers and duties as are prescribed and conferred by the commission not inconsistent with this Part, including by way of illustration those provided by the rules of racing.

Acts 1968, No. 554, §1; Acts 1990, No. 565, §1, eff. July 19, 1990.



RS 4:173 - Commissioners and stewards not liable in damages

§173. Commissioners and stewards not liable in damages

Both commissioners and stewards in the exercise of their duties and use of their discretion shall not be held liable for damages to an aggrieved person, even in the event of a mistake, as long as they acted in good faith, without malice or improper motive.

Acts 1968, No. 554, §1.



RS 4:173.1 - Owners not liable for third party damages; right of action

§173.1. Owners not liable for third party damages; right of action

A. No person, partnership, corporation, or other entity engaged in the breeding, training, or racing of thoroughbred or quarter horses in Louisiana shall be held liable for damages to a third party caused by a horse they own while such horse is in the care, custody, or control of a person other than the owner, unless such damages were caused by the gross negligence of the owner of the horse.

B. The sole right of action for an employee of a person, other than the owner of the horse, who had care, custody, or control of such horse at the time damages were incurred shall be pursuant to the Louisiana Worker's Compensation Law.

C. The right of action for all other third parties is restricted to the person, other than the owner of the horse, who had care, custody, or control of the horse at the time damages were incurred.

Acts 1990, No. 711, §1.



RS 4:174 - Residence of employees of operator of racing meeting

§174. Residence of employees of operator of racing meeting

Eighty per cent of all employees of any person conducting a racing meeting under the provisions of this Part and operating under permits and supervision of the commission, excluding jockeys and judges, shall be citizens of Louisiana of five years residence and domicile.

Acts 1968, No. 554, §1.



RS 4:174.1 - Races restricted to out-of-state thoroughbreds; limitations

§174.1. Races restricted to out-of-state thoroughbreds; limitations

No racing association in this state shall allow more than two races at any one race meeting in which said races are restricted to thoroughbreds bred in any one or more states, other than Louisiana, or to thoroughbreds owned by persons residing in any one state, other than Louisiana, except that additional such races may be carded and run when specifically approved by the Louisiana State Racing Commission.

Added by Acts 1974, No. 491, §1.



RS 4:175 - Unnatural stimulation of horses; willful pulling of reins

§175. Unnatural stimulation of horses; willful pulling of reins

A. The possession and use of scheduled drugs shall be governed by the following provisions:

(1) Except as otherwise provided herein, no person shall administer or apply or cause to be administered or applied to any horse which has been entered in any race, or have in his possession within the confines of a racetrack or racetrack stables, sheds, or buildings on racetrack grounds where horses are kept which are eligible to race over a racetrack of any racing association or licensee, any drug, chemical, or other substance which is listed on Schedules I, II, III, IV, or V of the schedules of controlled dangerous substances established by the Drug Enforcement Agency of the United States or Title 40 of the Louisiana Revised Statutes of 1950.

(2) The provisions of this Subsection shall not prohibit the possession or use of scheduled drugs by veterinarians licensed by the racing commission and engaged in the lawful treatment of horses. If a horse is entered in a race and is subsequently treated with a scheduled drug, the veterinarian shall report the treatment to the Louisiana State Racing Commission steward for the track at which the horse is entered in a race. The steward shall order the owner of the horse to withdraw the horse from the race.

B. The administration of any drug which is not included in the schedules of controlled dangerous substances shall be governed by the rules and regulations adopted by the Louisiana State Racing Commission unless it is a drug that could unnaturally stimulate, excite, or depress a horse and would influence the outcome of a race.

C. The Department of Public Safety and Corrections shall supply a list of all scheduled controlled dangerous substances to the Louisiana State Racing Commission and to each licensed racing association in the state. The department shall also supply a list of changes in the schedules to the same entities.

D. No person shall administer or apply or cause to be administered or applied to any horse which has been entered in any race, or have in his possession within the confines of a racetrack or racetrack stables, sheds, or buildings on racetrack grounds where horses are kept which are eligible to race over a racetrack of any racing association or licensee, any electric battery or other apparatus, which might have the effect of unnaturally depressing, stimulating, or exciting any horse during any race.

E. No jockey mounted on any horse during a race shall willfully pull the reins, or do anything whatsoever that has the effect of diminishing the chance of the horse winning any race whether such action on the part of the jockey is of his own accord, by instructions from the owner of the horse, or as a result of a conspiracy with any other person.

F. The commission shall investigate any violation of this Section and shall make written report of it to the district attorney, and shall send a copy of the report to the attorney general.

G. Whoever violates or attempts to violate this Section shall be fined not less than one thousand dollars nor more than five thousand dollars, or imprisoned with or without hard labor for not less than one nor more than five years, or both.

Acts 1987, No. 780, §1.



RS 4:176 - Limitation of time for presenting pari-mutuel tickets and disposition of unpaid money due on account of pari-mutuel tickets not presented

§176. Limitation of time for presenting pari-mutuel tickets and disposition of unpaid money due on account of pari-mutuel tickets not presented

A. All pari-mutuel tickets evidencing the right to participate in pari-mutuel pools or the right to a refund must be presented for payment within ninety days after the close of the race meeting conducted by the licensee. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to participate in the pari-mutuel pool or the right to a refund. Thereafter, the holder of such ticket shall have no right to enforce payment thereof.

B. The sum held by any licensee for payment of outstanding winning pari-mutuel tickets and for refunding the price of pari-mutuel tickets shall be retained by such licensee for such purpose until the expiration of ninety days after the close of the race meeting conducted by the licensee. One hundred days after the close of any race meeting, any unclaimed monies subjected to this Section shall be disposed of as follows. A sum not to exceed two hundred fifty thousand dollars for each race meeting shall be retained by the licensee and the remaining amount, if any, shall be paid over to the Louisiana State Racing Commission under oath, which shall then deposit said funds to the State General Fund of the state treasury with a report submitted under oath.

Acts 1968, No. 554, §1; Acts 1983, No. 593, §1; Acts 1990, No. 556, §1; Acts 1992, No. 391, §1, eff. June 18, 1992.



RS 4:177 - Breeder awards

§177. Breeder awards

Each licensee authorized to conduct race meets shall pay the equivalent of ten percent of winner's share of the purse of each race won by accredited Louisiana bred horses. The sum shall be paid by the licensee within thirty days after the close of the race meeting to the respective breeders of the winners of such races as a breeder's award. The provisions of this Section shall not apply to races written exclusively for accredited Louisiana bred horses which shall be paid a breeder's award by the Louisiana State Racing Commission out of funds provided for this purpose pursuant to the provisions of R.S. 4:165(A).

Acts 1968, No. 554, §1. Amended by Acts 1972, No. 733, §1; Acts 1975, No. 272, §5, eff. July 16, 1975.



RS 4:178 - Breeders Association as official registrar

§178. Breeders Association as official registrar

The Louisiana Thoroughbred Breeders Association is hereby recognized as the sole official registrar for purposes of registering of accredited thoroughbred horses foaled in Louisiana. When a horse is registered with the Louisiana Thoroughbred Breeders Association, the association shall be authorized to stamp the Jockey Club certificate with the seal of the association, certifying that this foal is an accredited Louisiana bred foal. The association may charge a reasonable registration fee for its services, and, in order to carry out the functions of registering accredited thoroughbred horses, it may appoint a committee or employ a secretary.

Acts 1968, No. 554, §1.



RS 4:179 - Quarter Horse Breeders Association as official registrar

§179. Quarter Horse Breeders Association as official registrar

The Louisiana Quarter Horse Breeders Association is hereby recognized as the sole official registrar for purposes of registering of accredited quarter horses foaled in Louisiana. When a horse is registered with the Louisiana Quarter Horse Breeders Association, the association shall be authorized to stamp the American Quarter Horse Association certificate with the seal of the association, certifying that this foal is an accredited Louisiana bred foal. The association may charge a reasonable registration fee for its services and, in order to carry out the functions of registering accredited quarter horses, it may appoint a committee or employ a secretary.

Acts 1968, No. 554, §1.



RS 4:179.1 - Authorized representative of persons licensed to race horses at race meetings conducted in the state

§179.1. Authorized representative of persons licensed to race horses at race meetings conducted in the state

The Horsemen's Benevolent and Protective Association is hereby designated and recognized as an authorized representative that shall represent member and other horsemen racing at licensed race meetings held in the state of Louisiana for the purpose of but not limited to negotiating contracts for such horsemen with all racing associations licensed by the state of Louisiana, relative to purses, hospitalization, medical benefits, conditions, and all other matters of interest and concern to such horsemen.

Added by Acts 1977, No. 435, §1, eff. July 11, 1977. Amended by Acts 1982, No. 228, §2, eff. July 15, 1982; Acts 1984, No. 197, §1, eff. June 28, 1984.



RS 4:179.2 - Horsemen's organization; incorporation

§179.2. Horsemen's organization; incorporation

Any horsemen's organization or organization representing horsemen shall be either a corporation or a trust, or both, organized under the laws of this state, in order to receive a distribution, allocation, or deduction of any funds under the provisions of Part I and Part I-A of this Chapter. Any funds received by such organization from any such distribution, allocation, or deduction shall be used only for the benefit of horsemen racing in the state of Louisiana.

Acts 1988, No. 797, §1; Acts 2001, No. 566, §1.



RS 4:180 - Commission authority, contract for services

§180. Commission authority, contract for services

The commission shall have authority to contract for and employ in accordance with law those services which it deems necessary and proper for the carrying out of its duties and responsibilities as provided by this Part. Included herein by way of illustration without limitation are services provided for by businesses engaged in chemical testing, security, and investigation.

Acts 1968, No. 554, §1.



RS 4:181 - Parish-wide election on horse racing meet

§181. Parish-wide election on horse racing meet

A. Notwithstanding any provision of law to the contrary, no horse racing meet in a parish in which no racing meet is being conducted on the effective date of this section, or in which no racing meet under a license from the Louisiana State Racing Commission has been conducted prior to such effective date, shall be allowed where pari-mutuel betting is authorized by law unless the operation and conduct of the racing meet first has been approved at an election held in accordance with the provisions of this section; however, said election shall not be required prior to conducting quarter horse racing in St. Landry, Iberville, West Baton Rouge, Pointe Coupee and St. Martin Parishes.

B. Any person desiring to operate and conduct a horse racing meet in a parish in which no racing meet is being conducted on the effective date of this section, or in which no racing meet under a license issued by the State Racing Commission has been conducted prior to such effective date, shall make application to the governing authority of the parish in which the proposed horse racing meet is to be conducted. The application shall state the location of the proposed horse racing meet and describe the facilities proposed to be constructed for the holding of the racing meet and shall have attached the license, or a certified copy thereof, for the meeting issued to the applicant by the State Racing Commission.

C. Upon receipt of the application the governing authority of the parish in which the racing meet is proposed to be held shall call and conduct a referendum election within the parish for the purpose of submitting to the qualified electors of the parish the proposition whether or not the proposed racing meeting shall be allowed.

D. The referendum election shall be held on a date fixed by the parish governing authority within a period of thirty days of receipt of the application. Notice of the election shall be published at least twice at five day intervals in the official journal of the parish or if the official journal is not published daily, then publication shall be in a daily newspaper of general circulation in the parish. The publication shall be completed at least five days prior to the date on which the election is to be held. The parish governing authority also shall have five spot announcements at least two days apart of the election broadcast on radio or television channels readily receivable in the parish and shall make notice of the election available to the news media. All qualified electors of the parish shall be entitled to vote in the election.

E. The proposition to be printed on the election ballot shall be: "Shall the business of horse racing be conducted within the parish of __________" and the voters shall vote for or against the proposition, a vote for the proposition being a "Yes" vote and a vote against the proposition being a "No" vote. The election shall be by secret ballot and conducted as nearly as possible in accordance with the general election laws of the state. Voting machines may be used and if used, the proposition to be submitted shall be shown on the machine ballot. Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the manner and within the time provided by law for recount or contest of elections under the general election laws of the state. The parish board of election supervisors shall supervise the election. It shall appoint three commissioners and one clerk, who shall be qualified electors and residents of the precinct, to preside over the election at each polling precinct. To reduce expenses of holding the election, the governing authority of the parish may combine regular voting precincts provided notice of any such combination is included in the notice of the election. The governing authority of the parish shall promulgate the results of the election. For the proposition to carry, it must receive a majority vote in favor thereof of the votes cast in the election.

F. The parish governing authority shall notify the applicant and the State Racing Commission promptly of the results of the election. If the racing meet has been approved, the applicant may proceed with the racing meet in accordance with the license and rules and regulations of the State Racing Commission. If the proposed racing meet has not been approved at the election, the commission shall revoke the license theretofore issued to the applicant and shall not accept or consider an application for a license for a racing meet in the same parish until the expiration of at least two years from the date of the election at which the racing meet in the parish was disapproved.

G. Any person who conducts or attempts to conduct a racing meet in a parish in which approval of the racing meet at an election is required by this section without such election approval shall be guilty of a misdemeanor and upon conviction shall be imprisoned in the parish jail for not more than six months and, in addition, shall be fined not more than one thousand dollars.

In addition to the penalty provided in this subsection, the district court of the parish of location of the proposed racing meet, upon application of the governing authority of the parish and upon a showing that this section is applicable and that a racing meet is being conducted or is attempted to be conducted in violation of this section is empowered to and shall grant injunctive relief.

Added by Acts 1972, No. 43, §1. Amended by Acts 1974, No. 626, §2.



RS 4:182 - Racing of Appaloosa horses

§182. Racing of Appaloosa horses

All race tracks in Louisiana shall be allowed to schedule races of Appaloosa horses.

Added by Acts 1974, No. 361, §1.



RS 4:182.1 - Racing of quarter horses and thoroughbred horses

§182.1. Racing of quarter horses and thoroughbred horses

All racing associations in this state shall be allowed to schedule races in which quarter horses and thoroughbred horses can participate in the same race. The length of the races provided by this Section shall be around one turn in the track. All races scheduled under the provisions of this Section shall be conducted as races for quarter horses and allowed at both quarter horse and thoroughbred race meetings. Further, all races scheduled under the provisions of this Section shall be conducted even though at the time of the race no quarter horse or thoroughbred, as the case may be, has been entered for that race.

Acts 1983, No. 182, §1. Acts 1986, No. 993, §1.



RS 4:182.2 - Arabian horses

§182.2. Arabian horses

A. All race tracks in Louisiana shall be allowed to schedule races of Arabian horses in accordance with the rules and regulations adopted by the Louisiana State Racing Commission.

B. The Arabian Horse Association of Louisiana is hereby recognized as the representative breeder's association for Arabian horses.

C. The rules and regulations adopted by the racing commission under the provisions of this Section shall provide that the winners of the races authorized by this Section shall not participate in the purse supplements, stallion awards, and breeder's awards for other breeds of horses.

Acts 1987, No. 242, §1.



RS 4:183 - Contract between licensees and permittees licensed to race horses at race meetings conducted in the state

§183. Contracts between licensees and permittees licensed to race horses at race meetings conducted in the state

A. The monies to be distributed by a licensee as purses to permittees licensed to race horses in Louisiana and the monies to be distributed by a licensee to the Horsemen's Benevolent and Protective Association for the use and benefit of such permittees, their employees, and others, for hospital and medical benefits and for the administrative expenses in providing these benefits shall be and include:

(1) An amount to be not less than fifty percent of a licensee's commission of the gross pari-mutuel handle retained by it from each race at a licensed race meeting in this state as provided by this Chapter, after all fees required by law have been deducted, plus

(2) The total amount earned by a licensee for purse supplements under R.S. 4:217 since the completion of its previous meeting as of the first day of the race meeting covered by this Subsection, plus

(3) The total amount earned by a licensee for purse supplements under R.S. 4:217 during the race meeting covered by this Subsection.

(4) The total of Paragraphs (1), (2), and (3) shall be allocated by the licensee in not less than the following percentages thereof:

(a) Ninety-six percent thereof to such permittees as purses.

(b) Four percent thereof to the Horsemen's Benevolent and Protective Association for the use and benefit of such permittees, their employees, and others as medical and hospital benefits with an amount not to exceed thirty percent aforesaid of the commissions and amounts received by the Horsemen's Benevolent and Protective Association to be used for administrative expenses and other costs necessary to provide the benefits.

(c) The total of the revenues received by the Horsemen's Benevolent and Protective Association under the provisions of Subparagraph (b) hereof, together with all expenditures made therefrom, shall be published and reported quarterly by it to horsemen actively racing in the state.

B. Monies due as purses to persons licensed to race horses at race meetings conducted in the state as a result of conditions outlined in R.S. 4:183(A) and the monies due to the Horsemen's Benevolent and Protective Association pursuant to the provisions of R.S. 4:183(A)(4)(b) shall be allocated and distributed during the race meeting at which earned.

(1) In the event the amount distributed as purses is more than the amount required by R.S. 4:183(A), the overpayment shall be carried forward to the next race meeting conducted by the same association. It shall be carried on the association books as an asset.

(2) In the event the amount distributed as purses to persons licensed to race horses at race meetings conducted in the state is less than the amount required by R.S. 4:183(A), and more than an amount equal to the average daily purse distribution at the race meeting at which generated, it shall be delivered to the Horsemen's Benevolent and Protective Association for further distribution to persons having earned monies during the meeting, in the direct proportion that the underpayment is to the monies earned by that person at that meeting. In the event the underpayment is less than an amount equal to the average daily purse distribution at that meeting, it shall be retained by the association in an interest bearing account to be used for purses at the next meeting conducted by that association. Interest earned on the account shall be added to the purse paid over and above the amount required to be paid as purses by R.S. 4:183(A).

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, the provisions of this Paragraph shall only apply to thoroughbred race meetings at any facility where the purse revenue derived from slot machines is limited by law to a certain expressly stated number of slot machines. For such facilities, in the event the amount distributed as purses to persons licensed to race horses at thoroughbred race meetings conducted in the state is less than the amount required by Subsection A of this Section, and more than an amount equal to two times the average daily purse distribution at the race meeting at which such amount is generated, it shall be delivered to the Horsemen's Benevolent and Protective Association for further distribution to persons having earned monies during the meeting, in the direct proportion that the underpayment is to the monies earned by that person at that meeting. In the event the underpayment is less than an amount equal to two times the average daily purse distribution at that meeting, it shall be retained by the association in an interest-bearing account to be used for purses at the next thoroughbred race meeting conducted by that association. Interest earned on the account shall be added to the purse paid over and above the amount required to be paid as purses by Subsection A of this Section.

(4) For the purposes of this Subsection, "average daily purse distribution" means all sources of funds available for use as a purse or purse supplement that are required by law to be distributed during a race meeting.

C. For the purposes of this Section, "hospital and medical benefits" shall include but not be limited to reasonable medical, surgical, hospitalization, and physical rehabilitation, and dental and optical services, death benefits, drug and alcohol counseling, and other spiritual, mental, and psychological services provided for the welfare of permittees, their employees, and others. The term "hospital and medical benefits" shall also include one-time benevolence payments to persons in the equine industry who are in financial need as a result of serious illness or injury, fire, or natural disaster, including but not limited to hurricane, tornado, or flood.

Added by Acts 1977, No. 436, §1, eff. July 11, 1977. Amended by Acts 1982, No. 228, §2, eff. July 15, 1982; Acts 1984, No. 197, §1, eff. June 28, 1984; Acts 1988, No. 794, §1; Acts 1990, No. 612, §1, eff. July 19, 1990; Acts 2001, No. 566, §1; Acts 2012, No. 517, §1; Acts 2013, No. 342, §1.



RS 4:183.1 - Purse supplement; promotional items and services; manufacturer's product name in race designation

§183.1. Purse supplement; promotional items and services; manufacturer's product name in race designation

A. Notwithstanding any other law to the contrary and particularly R.S. 26:286 and R.S. 51:422, any manufacturer, including a manufacturer of alcoholic beverages, may do any of the following:

(1) Add a purse supplement to any licensed race conducted in the state.

(2) Provide and pay for any promotional items, services, or advertisements in connection with any licensed race conducted in the state or in connection with any function held during the racing season at any track which is licensed to conduct race meetings.

B. Any manufacturer who provides a purse supplement or promotional items, services, or advertisements under the provisions of Subsection A of this Section may have his product's name used in the name of any such race or function. In addition, the race may be designated using a brand name of the manufacturer as part of the designation of the race.

C. Wholesale dealers of alcoholic beverages licensed under the provisions of Title 26 of the Louisiana Revised Statutes of 1950, who are not also manufacturers of alcoholic beverages, are prohibited from participating in the activities allowed under this Section. Violation subjects the wholesaler to suspension or revocation of the wholesale permit as provided for in Title 26 of the Louisiana Revised Statutes of 1950.

Acts 1985, No. 902, §1, eff. July 23, 1985; Acts 1985, No. 992, §1, eff. July 23, 1985.



RS 4:183.2 - Disposition of accrued interest on undistributed monies at a race meeting

§183.2. Disposition of accrued interest on undistributed monies at a race meeting

A. Monies designated for purses under R.S. 4:183(A) shall be deposited by the licensee in a separate interest-bearing account when earned and shall remain in that account until the first day of the next race meeting of the appropriate breed. Monies earned as interest on that account shall be added to those designated for purses under R.S. 4:183(A) and shall be considered part of the gross purses as defined therein.

B.(1) Monies required to be deposited into the interest-bearing account provided for in Subsection A of this Section shall be deemed earned when the race on which the wagers are placed is run. Such monies shall be deposited into such interest-bearing account within fifteen days of being earned; however, the amounts earned pursuant to R.S. 4:217 shall be deposited into the account provided for in Subsection A of this Section within fifteen days of the date on which the monies are received by the licensee.

(2) Until all monies have been distributed in accordance with R.S. 4:183(A)(4), the Horsemen's Benevolent and Protective Association shall be deemed to hold a perfected security interest in and to all funds that are deemed to have been earned pursuant to this Section and that have not yet been distributed in accordance with R.S. 4:183(A)(4). All earned purse money not yet distributed as purses shall be deemed to be held in trust for the benefit of the Horsemen's Benevolent and Protective Association by the licensee until such time as such monies are distributed in accordance with law. A licensee shall have a fiduciary duty to the Horsemen's Benevolent and Protective Association to preserve and account for such monies.

Acts 1989, No. 626, §1, eff. July 7, 1989; Acts 2014, No. 437, §1.



RS 4:184 - Special maiden thoroughbred races; purses

§184. Special maiden thoroughbred races; purses

A. Each racing association shall conduct one special accredited Louisiana bred maiden thoroughbred race each thoroughbred racing day of each race meeting authorized and licensed by the commission, if sufficient horses are available. The special maiden race shall be in addition to the two daily races written only for accredited Louisiana bred thoroughbred horses as provided in R.S. 4:167 and shall be conducted as an additional race to the normal racing program of a racing association. The special maiden race shall carry no special designation on the official racing program other than a normal sequential number but shall be designated in the condition book and the overnight as a special maiden race. The Executive Committee of the Louisiana Thoroughbred Breeders Association shall specify the type, age, distance, and purse of the special maiden race.

B. Notwithstanding any other provision of law to the contrary, the commissions derived from any special maiden race shall be accounted for separately from all other races and shall be distributed only as provided herein. The distribution of commissions from special maiden races shall be as follows:

(1) An amount of eight percent of any commission shall be retained by the racing association for payment to the Louisiana Thoroughbred Breeders Association monthly for the purpose of disbursing breeder awards in accordance with a distribution formula established by the Executive Committee of the Louisiana Thoroughbred Breeders Association.

(2) Of the remaining amount of commission, fifty percent shall be retained by the racing association, forty percent shall be paid into a special maiden race purse account from which the purse money shall be disbursed in accordance with the racing associations' normal formula for division of purses, and ten percent shall be remitted to the state of Louisiana. Any monies left in the account at the conclusion of the race shall revert to the Louisiana Thoroughbred Breeders Association to supplement other Louisiana bred thoroughbred purses at the next available race meeting conducted by that racing association.

C. Any breakage generated from the special maiden race shall be handled in accordance with the provisions of R.S. 4:167.

D.(1) When the monies available to an association, under the provisions of Subsection B of this Section, for the purse of a special maiden race out of its commissions on the pari-mutuel handle of that special maiden race are insufficient to provide a purse in an amount equal to that offered for other races of comparable quality conducted at the same race meeting, the association shall supplement the purse for the special maiden race from monies dedicated for horsemen's purses pursuant to R.S. 4:183 up to an amount sufficient to make the purse for the race at least equal to purses offered by it for other races of comparable quality.

(2)(a) Notwithstanding any other provision of law to the contrary, in the event that the Louisiana Thoroughbred Breeders Association certifies to the racing association that the monies generated for breeder awards and disbursed by the Louisiana Thoroughbred Breeders Association, pursuant to Paragraph (B)(1) of this Section and R.S. 4:217(D)(1)(a), are insufficient to make such breeder awards on any given special accredited Louisiana bred maiden thoroughbred race according to the distribution formula established by the executive committee of the Louisiana Thoroughbred Breeders Association, then the racing association shall make available from its purse account sufficient monies to the Louisiana Thoroughbred Breeders Association to make breeder awards in accordance with the established formula.

(b) However, in no event shall the monies made available pursuant to this Paragraph by all licensed racing associations operating in the state exceed the total of one hundred fifty thousand dollars in any one calendar year. In addition, no racing association shall be required to make available monies from its purse account for the purposes described in this Paragraph in an amount that is disproportionate to the amount made available by other racing associations based upon total purses paid during the prior calendar year.

(c) The monies required to be made available by this Paragraph shall be made available until November 1, 2003.

E. The authorized representative of the horsemen is entitled to the same deduction from the purse monies of a special maiden race distributed by an association as provided in R.S. 4:183(B).

Added by Acts 1983, No. 514, §1, eff. July 8, 1983. Amended by Acts 1989, No. 708, §§1, 2, eff. July 8, 1989; Acts 2001, No. 565, §1.



RS 4:185 - Horsemen's bookkeeper

§185. Horsemen's bookkeeper

A.(1) At each race meeting conducted in this state pursuant to the provisions of this Part, there shall be a bookkeeper for the collection, disbursement, and investment of monies belonging to horsemen licensed and racing at such a race meeting who shall be known as the Horsemen's Bookkeeper. The Horsemen's Bookkeeper shall be bonded, selected, and employed by the authorized representative of horsemen racing in Louisiana.

(2) The investment of monies by the Horsemen's Bookkeeper may include the granting of a loan to the horsemen's representative for the repayment of those certain and pending claims for overpayments of purses made by Harrah's Bossier City Investment Company, L.L.C. d/b/a Louisiana Downs or its related entities provided that the loan is at interest, secured by statutorily dedicated purse revenue streams of Louisiana Downs and the certain and pending claims are the subject of a final judgment of dismissal from the court of record based upon a final mutual release and settlement agreement between the horsemen and entities claiming overpayments of purses. This provision is an exception to any and all statutory provisions which govern the statutorily dedicated purse revenue streams.

B.(1) Each association conducting a race meeting shall provide a separate office for the Horsemen's Bookkeeper who shall keep a separate bank account for the horsemen's monies to be known as the "Horsemen's Bookkeeper Account".

(2) At all times the Horsemen's Bookkeeper Account shall have on deposit funds sufficient to cover all monies due to horsemen with regard to daily purses, jockey fees, stakes, handicaps, rewards, claims, deposits, monies, if any, for horsemen's medical and hospital benefit programs, National Thoroughbred Racing Association, Inc. dues, and pony lead fees.

(3) Except for interest earned on the investment of monies in the Horsemen's Bookkeeper Account and that portion of a pony lead fee as hereby authorized and assessed by the representative of horsemen in the state to provide retirement benefits to horsemen and to pay its administrative and operating costs, withdrawals from the account shall be only for those purposes provided in Paragraph (2) of this Subsection.

(4) The interest earned on the investment of monies in the Horsemen's Bookkeeper Account and that portion of a pony lead fee as provided for in Paragraph (3) of this Subsection shall be collected by the Horsemen's Bookkeeper and paid, in due course, to the authorized representative of horsemen.

(5) After first paying the expenses and other charges necessary to operate the offices of the Horsemen's Bookkeeper, the interest earned on the investment of monies in the Horsemen's Bookkeeper Account by the authorized representative of horsemen shall be used by it for the benefit of horsemen racing in the state.

C. The account shall at all times be subject to audit by the legislative auditor or by a certified public accountant approved by the legislative auditor, the expenses of such audit to be paid by the Horsemen's Benevolent and Protective Association.

Acts 1984, No. 197, §1, eff. June 28, 1984; Acts 1989, No. 627, §1, eff. July 7, 1989; Acts 1999, No. 616, §1; Acts 2009, No. 177, §1, eff. June 29, 2009.



RS 4:185.1 - Horsemen's Benevolent and Protective Association; audit

§185.1. Horsemen's Benevolent and Protective Association; audit

A. The Horsemen's Benevolent and Protective Association, including its operations and programs, Horsemen's Alliance Holding Inc., Horsemen's Insurance Alliance, SPC, Louisiana Horsemen's Pension Trust, and Louisiana Horsemen's Medical Benefit Trust, and any other existing or future operations and programs of the Horsemen's Benevolent and Protective Association, shall, at the Horsemen's Benevolent and Protective Association's expense, annually submit an audit to the legislative auditor that has been prepared by an auditing firm approved by the legislative auditor. Each audit shall be submitted to the legislative auditor within six months of the end of the Horsemen's Benevolent and Protective Association's fiscal year and the end of each operations' and programs' fiscal year.

B. The engagement letter for the auditing firm proposed by the Horsemen's Benevolent and Protective Association shall be subject to the prior approval of the legislative auditor.

C. The audits shall be performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide.

D. The requirements of this Section shall apply to all fiscal years of the Horsemen's Benevolent and Protective Association and its operations and programs beginning on or after January 1, 2009.

E. Notwithstanding Subsection D of this Section, the Legislative Audit Advisory Council may order additional audits of the Horsemen's Benevolent and Protective Association and its operations and programs. These audits shall be performed by the legislative auditor after an initial review by the legislative auditor, including but not limited to the legislative auditor conferring with management of the Horsemen's Benevolent and Protective Association for the purpose of permitting management to submit information and documentation that management believes relevant, and upon a finding of cause by the council following a hearing with due notice to and opportunity for the Horsemen's Benevolent and Protective Association to participate therein.

F. The requirements of this Section shall be in addition to the audit of the Horsemen's Bookkeeper Account provided for in R.S. 4:185(C) and in addition to the audit of the Horsemen's Workers' Compensation Insurance Program provided for in R.S. 4:251(C).

Acts 2010, No. 630, §1.



RS 4:186 - Entering horse under another name

§186. Entering horse under another name

A. It shall be unlawful for any person knowingly to enter or cause to be entered any horse for competition or knowingly to compete with any horse entered for competition under any name other than its true name for any prize, purse, premium stake, or sweepstakes offered or given by any agricultural or other society, association, or persons in the state where such prize, purse, premium stake, or sweepstakes is to be decided by a contest of speed.

B. The true name of any horse for the purpose of entry for competition or performance in any contest of speed shall be the name under which the horse has publicly performed and shall not be changed after having once so performed or contested for a prize, purse, premium stake, or sweepstakes except as provided by the code of printed rules of the society or association under which the contest is advertised to be conducted.

C. The official records of any disputed contest of speed shall be received in all courts as evidence upon the trial of any person alleged to have violated the provisions of this Section.

D. Whoever violates this Section shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not less than one year at hard labor nor more than five years at hard labor, or both.

Acts 1985, No. 641, §1, eff. July 16, 1985.



RS 4:191 - Exclusion, ejection; initial remedy; procedure

§191. Exclusion, ejection; initial remedy; procedure

A. If a person is excluded from or ejected from any race track, race meeting, race, or any establishment licensed to operate or conduct any exotic wagering or pari-mutuel wagering or pools by a majority of the stewards of a race track, association or establishment the person shall exhaust all administrative remedies before the commission prior to instituting any legal action seeking judicial relief.

B. The owner or officer of a race track, association, or licensed establishment shall notify the commission in writing of any person's exclusion or ejection within three calendar days after the day on which the exclusion or ejection occurred, exclusive of Saturdays, Sundays or legal holidays. The notice shall include the name of the person excluded or ejected and any other pertinent information about the person and the date and approximate time when, and place where, the exclusion or ejection occurred and the reason therefor.

Added by Acts 1981, No. 779, §1.



RS 4:192 - Hearing; determination; order

§192. Hearing; determination; order

A. The person excluded or ejected may demand a public administrative hearing by giving to the commission written notice of his exclusion or ejection within ten calendar days after its occurrence, exclusive of Saturdays, Sundays, or legal holidays. Upon receipt of the notice of the aggrieved person, the commission shall call and hold a hearing at the next regular meeting of the commission which is held not sooner than fifteen days after receipt of such notice. If the aggrieved person requests an expedited hearing, the hearing shall be set not less than ten days after the receipt of the request for the expedited hearing, and if the commission does not hold the hearing within ten days, the aggrieved person may proceed with his other legal remedies as provided in this Chapter. If the commission and the person demanding a hearing mutually agree, the hearing may be held at any time.

B. The commission, upon the evidence received at the hearing and the merits of the testimony, shall determine whether the person was lawfully excluded or ejected in accordance with its rules and regulations provided for in R.S. 4:193, and shall enter its decision in its record of official proceedings. It shall be the responsibility of the owner or officer to show that the person was excluded or ejected in accordance with such rules and regulations.

C. If the determination of the commission is that the action to exclude or eject was lawful, the commission shall order the person excluded or ejected for a specified time from all race tracks, race meetings, races, or licensed establishments that are under the commission's regulatory powers. If the commission determines that the exclusion or ejection was unlawful, the commission shall order the owner or officer of the race track, association, or licensed establishment to allow said person to enter the premises and participate in any race. All orders shall be subject to review by a court of competent jurisdiction.

Added by Acts 1981, No. 779, §1.



RS 4:193 - Categories of persons subject to exclusion and ejection; civil liberties

§193. Categories of persons subject to exclusion and ejection; civil liberties

A. The commission shall adopt and promulgate rules and regulations establishing categories of persons who may be excluded or ejected from a track, race meeting, race, or licensed establishment. Such categories shall include, but shall not be limited to, categories of persons:

(1) Who are not of age.

(2) Who have been convicted of a felony under the laws of the United States, this state or any other state or country, or any crime or offense involving moral turpitude.

(3) Who are career or professional offenders as defined by regulation of the commission.

(4) Who are of notorious or unsavory reputation or whose presence, in the opinion of the commission, would be inimical to the state of Louisiana and its citizens or to the track, meeting, race, or licensed establishment, or to both.

(5) Who have had a license or permit refused, suspended or withdrawn under R.S. 4:152.

B. No person may be excluded or ejected on account of race, color, creed, national origin, ancestry, disability, as defined in R.S. 51:2232(11), or gender.

C. No permittee in good standing shall be denied access to or racing privileges at any racing facility except in accordance with the rules of the Louisiana State Racing Commission.

Added by Acts 1981, No. 779, §1. Amended by Acts 1982, No. 629, §1; Acts 1993, No. 820, §1.



RS 4:194 - Notification of order

§194. Notification of order

The commission shall notify all race tracks, associations, and licensed establishments in the state, and the state police, and local law enforcement officials who exercises law enforcement powers where a race track is located, of its order, naming the person excluded or ejected and giving the reason for the order. The commission shall maintain a list of all persons determined to have been lawfully excluded or ejected, with each person's age, birthdate, driver's license number, social security number, last known residential and business addresses, the date of the exclusion or ejection, and the name of the race track, the date and the reason for the determination and any other information deemed necessary, including the time specified in the order.

Added by Acts 1981, No. 779, §1.



RS 4:195 - Requirements to exclude, eject certain persons; penalties for failure to act

§195. Requirements to exclude, eject certain persons; penalties for failure to act

Any owner, official, supervisor, or employee of a race track, association, or a licensed establishment shall keep from the premises where he conducts his business or performs his employment any person whom he knows is ordered by the commission to be excluded or ejected. The commission may revoke, limit, condition, or suspend the license of or impose a fine on, any individual or licensee in accordance with laws of the state and rules and regulations of the commission, if the licensee or person knowingly and wilfully fails to act to exclude or eject any person whom he knows is ordered by the commission to be excluded or ejected.

Added by Acts 1981, No. 779, §1.



RS 4:196 - Unlawful entry; penalty

§196. Unlawful entry; penalty

Any person who is ordered by the commission to be excluded or ejected from race tracks, race meetings, races, and licensed establishments properly is guilty of a misdemeanor if he thereafter enters such premises, and shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1981, No. 779, §1.



RS 4:197 - Standards for commission; APA

§197. Standards for commission; APA

A. The commission shall adopt the rules under R.S. 4:191 through R.S. 4:197 to protect and promote the public interest, including the orderly and efficient conduct of horse racing, fairness and justice in horse racing, and the peaceful enjoyment of horse racing by the members of the public.

B. Except as otherwise provided in R.S. 4:191 through R.S. 4:197, the commission's hearings, practice, procedures, determinations, and orders shall be governed by Chapter 13 of Title 49.

Added by Acts 1981, No. 779, §1.



RS 4:198 - Disclosure of source of purses and purse supplements

§198. Disclosure of source of purses and purse supplements

Each racing association shall disclose, in writing in the condition book maintained by it, the source of all purses and purse supplements to be distributed by it on each racing day.

Acts 1992, No. 1028, §1.



RS 4:201 - Purpose

PART I-A. LOUISIANA CHAMPIONS DAY

§201. Purpose

The purpose of this Part is to focus national attention on and enhance the horse breeding industry in the state by establishing a special day of racing to display Louisiana bred champions.

Acts 1990, No. 884, §1.



RS 4:202 - Louisiana Champions Day; creation; racing program; funding

§202. Louisiana Champions Day; creation; racing program; funding

A. Beginning in 1991, and every year thereafter, the Louisiana Thoroughbred Breeders Association is hereby authorized to hold a special day of racing devoted solely to Louisiana bred horses to be known as "Louisiana Champions Day". Louisiana Champions Day shall be held in November or December of each year; the date and location of which shall be determined by the Louisiana Thoroughbred Breeders Association in consultation with the Louisiana Quarterhorse Breeders Association.

B.(1) The racing program on Louisiana Champions Day shall consist of seven races for thoroughbreds and three races for quarterhorses.

(2) The conditions of each race shall be determined by the appropriate breeders association.

C. Louisiana Champions Day purses shall be determined for each race by the Louisiana Thoroughbred Breeders Association after consultation with the Louisiana Quarterhorse Breeders Association and shall be funded as follows:

(1) Purses offered by participating racing associations.

(2) Matching funds from the appropriate breeders association.

(3) Corporate contributions.

(4) Funds made available pursuant to R.S. 4:203 and any other applicable provision of law.

(5) Any other donations, bequests, or contributions made available for that purpose.

Acts 1990, No. 884, §1.



RS 4:203 - Louisiana Champions Day Account; funding; use; audit

§203. Louisiana Champions Day Account; funding; use; audit

A. All fees from pari-mutuel wagering due pursuant to R.S. 4:161, 161.1, 161.2, 163.1, 166, 166.1, 166.2, 166.3, and 218 from races held on Kentucky Derby Day, Preakness Day, and Belmont Stakes Day shall be paid instead to the Louisiana Thoroughbred Breeders Association and placed in an interest-bearing account to be known as the "Louisiana Champions Day Account" for use at the next Louisiana Champions Day.

B. If no Louisiana Champions Day is held within eighteen months of the receipt of such funds each year, the Louisiana Thoroughbred Breeders Association shall remit any and all monies received pursuant to this Section to the state treasurer for deposit in the state general fund.

C. Monies derived pursuant to this Section may only be used for Louisiana Champions Day and shall be over and above those provided for from other sources as provided in R.S. 4:202.

D. The Louisiana Champions Day Account shall be subject at all times to audit by the legislative auditor or by a certified public accountant approved by the legislative auditor, the expenses of such audit to be paid by the Louisiana Thoroughbred Breeders Association.

Acts 1990, No. 884, §1; Acts 1992, No. 2, §1, eff. April 30, 1992; Acts 1997, No. 335, §1; Acts 1999, No. 481, §1.



RS 4:211 - Definitions

PART II. OFFTRACK WAGERING

§211. Definitions

Unless the context indicates otherwise, the following terms shall have the meaning ascribed to them below:

(1) "Eligible applicants" means the primary licensee fulfilling the licensure criteria described in this Part.

(2) "Exotic wagers" or "exotic wagering pools" include all pari-mutuel pools except the win, place, or show pools conducted at each race meeting in the state. Examples of exotic wagering pools in common usage are daily double pools, exacta pools, trifecta pools, twin trifecta pools, pick-six pools, and quinella pools.

(3) "Host track" means the Louisiana track at which the race is run.

(4) "Offtrack wagering facility" means the licensed and authorized location where offtrack wagers may be accepted.

(5) "Pari-mutuel facility" means any pari-mutuel race track conducting race meetings during the 1986-87 racing season and licensed prior to the effective date of this Part.

(6) "Parish seat" means the facility, courthouse, meeting hall, etc., at which the parish governing authority meets on a regular basis in an official capacity.

(7) "Primary licensee" means the licensed association conducting the majority of race days at a pari-mutuel facility.

Acts 1987, No. 203, §1, eff. June 30, 1987.



RS 4:212 - Offtrack wagering; authorization

§212. Offtrack wagering; authorization

The Louisiana State Racing Commission, hereinafter referred to as the commission, is hereby authorized to license offtrack wagering in this state and shall promulgate such rules and regulations as are necessary for the efficient administration of offtrack wagering in this state.

Acts 1987, No. 203, §1, eff. June 30, 1987.



RS 4:212.1 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§212.1. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The commission shall require the posting of one or more signs on licensed premises at each point of entry into areas where authorized gaming is conducted, authorized gaming devices are located, or authorized wagering on the results any horse race is conducted to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1997, No. 1192, §1.



RS 4:213 - Offtrack wagering facilities; establishment

§213. Offtrack wagering facilities; establishment

In addition to the rights granted in R.S. 4:149.2, any association licensed by the commission may accept and transmit wagers as provided in this Chapter and engage in all necessary activities to establish appropriate offtrack wagering facilities to accomplish this purpose. Such activities shall include, but not be limited to:

(1) Live simulcast of races from the host track.

(2) Construction or leasing of offtrack wagering facilities.

(3) Sale of goods and beverages.

(4) Advertising and promotion.

(5) All other related activities.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1990, No. 559, §1, eff. July 19, 1990.



RS 4:214 - Offtrack wagering facilities; licensing; criteria; management; appeal of license suspension or revocation

§214. Offtrack wagering facilities; licensing; criteria; management; appeal of license suspension or revocation

A. License approval shall be subject to the criteria established by R.S. 4:159. Licensure shall be subject to the following conditions:

(1) Only the primary licensee operating at a pari-mutuel facility may apply for a license to operate offtrack wagering facilities in this state and only such primary licensees shall be licensed to operate offtrack wagering facilities under this Part.

(2)(a)(i) Before a license is granted for an offtrack wagering facility in any parish, the voters of that parish must have approved the establishment of such a facility within the parish in a referendum election held for that purpose. The commission shall request a referendum by the governing body of a parish only after receipt of an application for licensure of an offtrack wagering facility in that parish by the eligible applicant as provided in R.S. 4:215.

(ii) If the referendum fails to gain voter approval, or if the commission's request to the parish governing authority for a referendum is not granted within six months of such request, then the request therefor is rendered void.

(iii) Any request for an offtrack referendum that is pending on the effective date of this Subparagraph before the governing authority of a parish wherein such a referendum has failed to gain voter approval in a prior election shall be rendered void upon that date.

(iv) Any request for an offtrack referendum that has been pending before a parish governing authority for six months or more upon the effective date of this Subparagraph shall be rendered void upon that date.

(b)(i) After a request by the commission to a parish governing authority for an offtrack referendum is voided for any reason, the original applicant may either:

(aa) Resubmit the application for licensure, and the commission shall submit a new request for an offtrack referendum election to the parish governing authority; or

(bb) Submit a new application to the commission for licensure of an offtrack wagering facility in any city, town, or municipality within the parish, and the commission shall request the governing authority of such city, town, or municipality to hold an offtrack referendum election.

(ii) If the referendum fails to gain voter approval or if the commission's request for a referendum is not granted within six months of such request, the request therefor is rendered void.

(iii) If the offtrack referendum gains voter approval, the commission may license one offtrack wagering facility within the corporation limits of the city, town, or municipality in which the referendum was held. Such license must conform to all applicable licensing criteria as provided in this Part.

(c)(i) Except as provided in R.S. 4:214(A)(2)(c)(ii), the collection and distribution of license fees as provided in R.S. 4:218 shall not be affected by this Paragraph.

(ii) Notwithstanding any provision of R.S. 4:218 to the contrary, if an off-track wagering facility is located within the corporate limits of a municipality as a result of a municipal off-track wagering referendum as provided in this Paragraph, called by the municipal governing authority without the assistance of the parish governing authority, the municipal governing authority may impose a license fee not to exceed two percent of the total amount wagered at that facility, and no license fee shall be imposed by the parish, and the municipality shall retain the total license fees collected; otherwise, distribution of the fees shall be in accordance with R.S. 4:218(B).

(3) A license shall not be granted to an offtrack wagering facility to be located within a fifty-five mile radius of a pari-mutuel facility without the prior written permission of the primary licensee of that facility.

(4) Not more than two offtrack wagering facilities may be licensed in any parish, except for Orleans and Jefferson.

(5) Final license approval is subject to local governing authority facility citing requirements.

(6) Each offtrack wagering facility shall be specifically designed as an entertainment complex. Maximum allowable attendance at each facility shall be one hundred twenty-five percent of the seating capacity at that facility. At least one area for patrons at each offtrack wagering facility shall be designated as a nonsmoking area.

(7) No person licensed by the commission pursuant to the provisions of this Chapter who shows proof of licensure upon entering an offtrack wagering facility shall be assessed any fees for admission into the facility.

B.(1) Licenses granted by the commission shall be valid for a ten-year period. In the event of the sale of the pari-mutuel facility, such license may be transferred and remain valid for the balance of the term of the license. If the conditions of the sale do not include the transfer of the offtrack wagering facility license, such license shall be automatically voided upon the completion of the sale.

(2) In the event a primary licensee is granted approval by the Louisiana State Racing Commission to transfer its live racing dates to another pari-mutuel facility, such primary licensee shall retain all the rights, privileges, and obligations relative to offtrack wagering facilities as provided in this Part as though it remained a primary licensee, as defined in R.S. 4:211(7), in its original location.

C. License applications shall be accompanied by a good faith deposit of one thousand dollars.

D. All primary licensees are eligible for licensure at their existing horse racing facilities as offtrack wagering facilities. Such primary licensees shall not be subject to the licensing requirements in R.S. 4:214(A)(2).

E. There shall be no penalty for closing a licensed offtrack wagering facility provided the licensee submits written notice to the commission at least thirty days prior to closure. The commission shall notify all eligible applicants of the notice of closure. Ownership of an offtrack wagering facility may be transferred to other eligible applicants subject to all licensing requirements except as provided in R.S. 4:214(A)(2).

F. Nothing in this Part shall be construed as preventing licensees from jointly owning or contracting for the management of any or all licensed offtrack wagering facilities.

G. In no case may offtrack wagering facilities accept wagers on races run at any track without a contract with the licensee operating the host track. This contract shall include all terms and conditions for use of races run at the host track by the offtrack wagering facility, including compensation of the host track for such use. This contract shall be filed with the commission. No host track may deny the use of its races by any other offtrack wagering facility in Louisiana under the same terms and conditions.

H. In no case shall an offtrack wagering facility allow the admission of any person less than eighteen years old. However, the provisions of this Paragraph shall not apply to any offtrack wagering facility located on the premises of a pari-mutuel facility as defined in R.S. 4:211(5).

I. In addition to license fees, each licensee shall pay the fees provided for in this Subsection. Each licensee shall begin paying the fees on the first day of the second year in which the licensee operates the facility. The licensee shall pay to the collector twenty-five cents for each person attending the offtrack wagering facility other than licensed personnel, employees, officials, and working press. These payments shall be made at the conclusion of each calendar week and shall be accompanied by a report under oath showing the total contributions and admissions, and any other information which the commission may require.

J.(1) Should the commission suspend or revoke the license of a primary licensee, the licensee may, within ten days of the notification of the commission's decision take a suspensive appeal to the district court having jurisdiction over the licensee's offtrack wagering facility. The appeal shall be filed in the district court in the same manner as an original suit is instituted thereon. Each appeal shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard.

(2) Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commission or the applicant for a license or licensee, as the case may be, may suspensively appeal the judgment to the appellate court of proper jurisdiction. The appeal shall be perfected in the manner provided for in civil cases and shall be suspensive or devolutive in the discretion of the court.

(3) All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, and in or out of term.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1988, No. 188, §1, eff. July 1, 1988; Acts 1988, No. 700, §1; Acts 1989, No. 628, §2; Acts 1990, No. 559, §1, eff. July 19, 1990; Acts 1990, No. 561, §1, eff. June 30, 1990; Acts 1990, No. 1013, §1, eff. July 26, 1990; Acts 1991, No. 963, §1; Acts 1992, No. 777, §1; Acts 2000, 1st Ex. Sess., No. 32, §1; Acts 2011, 1st Ex. Sess., No. 27, §1.

{{NOTE: THE PROVISIONS OF R.S. 4:214(A)(2)(c)(ii) SHALL NOT APPLY TO ANY OFF-TRACK WAGERING FACILITY IN OPERATION ON THE EFFECTIVE DATE OF THE ACT WHICH ORIGINATED AS HOUSE BILL NO. 1167 OF THIS 1992 REGULAR SESSION. (ACTS 1992, No. 777, EFF. AUGUST 21, 1992.)}}



RS 4:214.1 - Minimum live racing dates; offtrack and other authorized wagering

§214.1. Minimum live racing dates; offtrack and other authorized wagering

A. An association shall not be licensed to conduct offtrack or other authorized wagering in the state unless it conducts live horse racing for not less than one hundred thirty racing days within each fifty-two week period at the facility designated in its license. Of the required one hundred thirty racing days, not less than eighty-four days shall be thoroughbred horse racing days conducted during twenty-one consecutive weeks and not less than forty-six days shall be quarter horse racing days conducted during twelve consecutive weeks. The foregoing minimum racing requirements are mandatory unless the association is prevented from live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the association has no control. When a pari-mutuel wagering facility and a related offtrack betting facility are sold, the purchaser shall conduct the minimum number of live racing days, including the minimum quarter horse racing days, required by this Section as a condition of operating the offtrack betting facility.

B. Notwithstanding any provision of law to the contrary, at any facility where the purse revenue derived from slot machines is limited by law to a certain expressly stated number of slot machines, such facility shall maintain a minimum of eighty thoroughbred horse racing days conducted during twenty consecutive weeks and not less than ten days of quarter horse racing conducted during three consecutive weeks. The racing days provided for in this Subsection shall be conducted within a fifty-two week period. The foregoing minimum racing requirements are mandatory unless the association is prevented from live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the association has no control. When a pari-mutuel wagering facility and a related offtrack betting facility are sold, the purchaser shall conduct the minimum number of live racing days, including the minimum quarter horse racing days, required by this Section as a condition of operating the offtrack betting facility.

Acts 1989, No. 631, §1, eff. July 7, 1989; Acts 1990, No. 557, §1, eff. July 19, 1990; HCR No. 26, 2005 1st Ex. Sess., eff. Nov. 20, 2005; Acts 2009, No. 242, §1.



RS 4:215 - Offtrack wagering facilities, ownership

§215. Offtrack wagering facilities, ownership

A. Only a primary licensee of a pari-mutuel facility may own and operate an offtrack wagering facility in a parish whose parish seat is located less than fifty-five miles from such facility.

B. Offtrack wagering facilities to be located in parishes whose parish seat is less than fifty-five miles from more than one pari-mutuel facility must be jointly owned by those facilities. Such jointly owned facilities shall be subject to the following provisions:

(1) Percentage of ownership shall be inversely proportional to the distance from the pari-mutuel facility to the parish seat of the parish in which the proposed facility is to be located.

(2) A copy of a written agreement between all eligible applicants for licensure of offtrack wagering facilities in a parish must be submitted to the commission with the application for licensure.

(3) If an eligible applicant does not wish to participate in the establishment of offtrack wagering facilities with other eligible applicants, he shall so state in writing within thirty days of receipt of notification, a copy of which shall be included with the application for licensure submitted by any other eligible applicants.

C. Ownership of offtrack wagering facilities in parishes whose parish seat is fifty-five miles or more from any pari-mutuel facility shall be determined by the following procedure:

(1) Any applicant eligible for licensure of an offtrack wagering facility desiring to establish such a facility in a parish covered by this Subsection shall provide written notification of this intent to the commission.

(2) The commission shall notify all other eligible applicants under the provisions of this Part of this intent.

(3) All eligible applicants must respond within thirty days of receipt of this notice of intent if they wish to participate in the joint ownership of an offtrack wagering facility in that parish. Ownership shall be distributed equally among eligible applicants who choose to participate, unless agreed to and contracted otherwise by such eligible applicants. Applicants who fail to respond within thirty days will not be eligible to participate in any offtrack wagering facility in the parish.

(4) All eligible applicants indicating their wish to participate in joint ownership of an offtrack wagering facility must submit a joint application for licensure pursuant to the provisions of R.S. 4:214.

Acts 1987, No. 203, §1, eff. June 30, 1987.



RS 4:216 - Commissions on wagers

§216. Commissions on wagers

A. Notwithstanding any other provisions of law, commissions on wagers made at offtrack wagering facilities shall be as follows:

(1) On win, place, and show bets, seventeen percent.

(2) On exotic wagers involving the selection of two horses, twenty and one-half percent.

(3) On exotic wagers involving the selection of three or more horses, twenty-five percent.

(4) In addition to the commission provided above, the offtrack wagering facility where the wager is made is entitled to retain the breakage on such wagers, which is understood to be the amount of money remaining after paying off bettors.

B. Commissions shall be deducted and retained by the licensee of the offtrack wagering facility where the wager is made.

C.(1) From such commissions, and except when the primary licensee is conducting offtrack wagering at its racing facility, on all wagers made at an offtrack wagering facility, the following amounts thereof shall be used for disbursement by the licensee to supplement horsemen's purses in accordance with the provisions of R.S. 4:217:

(a) When the total of all daily wagers at an offtrack wagering facility is less than fifteen thousand dollars, five and one-half percent of such wagers.

(b) When the total of all daily wagers at an offtrack wagering facility is fifteen thousand dollars or more but less than twenty-five thousand dollars, eight hundred twenty-five dollars plus six percent of all such wagers in excess of fifteen thousand dollars.

(c) When the total of all daily wagers at an offtrack wagering facility is twenty-five thousand dollars or more, one thousand four hundred twenty-five dollars plus six and one-half percent of all such wagers in excess of twenty-five thousand dollars.

(2) When the primary licensee is conducting offtrack wagering at its racing facility, from such commissions, six and one-half percent of all daily wagers made at the facility shall be used for disbursement by the licensee to supplement horsemen's purses in accordance with the provisions of R.S. 4:217.

(3) When daily wagers at the offtrack wagering facility are placed on racing events from more than one host track, the total daily monies designated for horsemen's purses under this Subsection shall be distributed pro rata to each host track based on monies wagered at that offtrack wagering facility on racing events from host tracks on that day.

(4) In addition to the commissions provided for in Paragraphs (1) and (2) of this Subsection, on exotic wagers on two or more horses placed at offtrack facilities, the licensee shall disburse an amount equal to one and one-half percent of the amount so wagered to be used to supplement horsemen's purses in accordance with the provisions of R.S. 4:217.

(5) Notwithstanding the provisions of Paragraphs (1), (2), and (4) of this Subsection, when an offtrack wagering facility has not conducted pari-mutuel wagering at its facility prior to July 1, 1991, and for a twenty-four month period commencing the first day on which pari-mutuel wagering is conducted at that facility, from such commissions, five and one-half percent of all daily wagers made at the facility shall be used for disbursement by the licensee to supplement horsemen's purses in accordance with the provisions of R.S. 4:217. After the twenty-four month period has expired, purse supplements shall be calculated according to the provisions of Paragraphs (1), (2), and (4) of this Subsection.

D. Any fees authorized pursuant to R.S. 4:218 shall be collected from the commissions authorized in this Section.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1991, No. 161, §1, eff. Jan. 1, 1992; Acts 1992, No. 391, §1, eff. June 18, 1992.



RS 4:217 - Purse supplements; designation and distribution

§217. Purse supplements; designation and distribution

A. Repealed by Acts 1988, No. 794, §2.

B. The balance of the total monies derived from commissions and designated for purse supplements pursuant to R.S. 4:216 shall be distributed as follows:

(1) To the host track, forty-five and forty-five hundredths percent and to the track owned by the licensee(s), forty-five and forty-five hundredths percent.

(2)(a) To the Louisiana Thoroughbred Breeders Association or the Louisiana Quarterhorse Breeders Association. Nine and ten hundredths percent shall be used by these associations to supplement purses for allowance, handicap, and stake races for accredited Louisiana bred horses and to pay breeder awards to breeders of accredited Louisiana bred horses finishing first, second, or third in open races at any track in Louisiana.

(b) Such monies shall be paid to the breed organization representing the breed which ran in the race generating the monies.

(c) Such monies shall be paid quarterly to the appropriate breed organization.

(d) Where monies generated by this Paragraph are available, breeder awards shall be equal, proportional to the money won, to those paid in restricted races.

(e) Up to two hundred thousand dollars per year from the monies available under this Paragraph may be used by each breeders association to supplement purses on Louisiana Champions Day. Such supplements are to be over and above purses and purse supplements as provided elsewhere in this Chapter.

C. All monies generated under this Section shall be distributed within one year from the date generated. Monies generated at a racing facility not operating when the monies are generated shall be used at the next race meeting of the same breed held at that racing facility.

D.(1) Notwithstanding any other provision of law to the contrary, the monies designated for purses under the provisions of R.S. 4:216(C) from wagers placed at offtrack wagering facilities on special accredited Louisiana bred maiden races as defined in R.S. 4:184 shall be accounted for separately and shall be distributed as follows:

(a) Fifteen and ten hundredths percent shall be distributed to the Louisiana Thoroughbred Breeders Association for breeder awards in accordance with a distribution formula established by the executive committee of that organization.

(b) Forty-one and forty-five hundredths percent shall be distributed to the host track for purse supplements for the special accredited Louisiana maiden thoroughbred races held at that track.

(c) Forty-one and forty-five hundredths percent shall be distributed to the tracks owned by the licensee(s) of the offtrack wagering facility where the wagers are made for purse supplements for the special accredited Louisiana bred maiden thoroughbred races held at their respective tracks.

(d) Two percent shall be distributed to the Horsemen's Benevolent and Protective Association for the use and benefit of such persons and other horsemen as medical and hospital benefits with an amount not to exceed thirty percent thereof to be used for administrative expenses and other costs necessary to provide the benefits.

(2)(a) When the amounts designated for purse supplements under this Subsection are in excess of those required to make purses for the special accredited Louisiana-bred maiden thoroughbred races run at a facility equal to purses for other maiden races of equivalent conditions, such excess funds may be used as purse supplements for other Louisiana bred races during the current race meeting at that facility.

(b) However, from all sponsor-added supplements added to special accredited Louisiana-bred maiden thoroughbred races, the breeder's and stallion's award portion shall be first deducted from that supplement and the balance shall constitute the total supplement to that purse.

(3) Monies designated for purse supplements under this Subsection that are not used during the current race meeting shall be placed in an interest bearing account and shall remain in that account until the next licensed race meeting held at the appropriate facility. At such time, the funds in that account and the interest earned thereon shall then be used for purse supplements as provided herein.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1988, No. 188, §1, eff. July 1, 1988; Acts 1988, No. 794, §2; Acts 1990, No. 1013, §1, eff. July 26, 1990; Acts 1992, No. 135, §1, eff. June 5, 1992; Acts 1997, No. 335, §1; Acts 1999, No. 1053, §1; Acts 2001, No. 566, §1.



RS 4:218 - Fees authorization

§218. Fees authorization

A. The commission may collect a license fee not to exceed one and one-half percent of the total amount wagered at each offtrack wagering facility. This fee shall be distributed as follows:

(1) Fourteen percent to the Louisiana Thoroughbred Breeders Association or the Louisiana Quarterhorse Breeders Association for promotion of the appropriate breeding industry and for breeder awards. Distribution shall be in direct proportion to the monies wagered on each breed.

(2) Thirty-three percent to the Louisiana Board of Regents for distribution to public and private institutions of higher education in the state.

(3) Fifty-three percent to the commission to cover administrative costs.

B.(1) The parish governing authority in those parishes where the offtrack wagering facilities are located may impose license fees not to exceed two percent of the total amount wagered at that facility. When a facility is located within the corporation limits of a city, town, or municipality, one-half of the total funds collected pursuant to the provisions of this Subsection shall be disbursed to the governing authority of that city, town, or municipality.

(2) Allocation of funds under this Subsection shall be based on the status of the site of an offtrack wagering facility at the time that facility is licensed by the Louisiana State Racing Commission. Subsequent annexation by a city, town, or municipality shall not affect allocation.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1990, No. 1013, §1, eff. July 26, 1990.



RS 4:219 - Uncashed pari-mutuel tickets; limitation of time for presentation; disposition of unclaimed monies

§219. Uncashed pari-mutuel tickets; limitation of time for presentation; disposition of unclaimed monies

A. All pari-mutuel tickets purchased at offtrack wagering facilities licensed pursuant to this Part evidencing the right to participate in pari-mutuel pools or the right to a refund must be presented for payment within ninety days after the close of the race meeting of the host track. The failure to present such a ticket within the prescribed time shall constitute a waiver of the right to participate in the pari-mutuel pool or the right to a refund. Thereafter, the holder of such ticket shall have no right to enforce payment thereof.

B. The sum held by any licensee for payment of outstanding winning pari-mutuel tickets and for refunding the price of pari-mutuel tickets shall be retained by such licensee for such purpose until the expiration of ninety days after the close of the race meeting of the host track.

C. After such time, any unclaimed monies shall be disposed of as follows. The primary licensee shall retain such sum so that the sum plus that retained under the provisions of R.S. 4:176(B) do not exceed two hundred fifty thousand dollars per race meeting and the remaining unclaimed monies, if any, shall be remitted to the State General Fund with a report. Such monies are due one hundred days after the close of the race meeting of the host track.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1989, No. 587, §1; Acts 1990, No. 556, §1; Acts 1992, No. 391, §1, eff. June 18, 1992.



RS 4:220 - Transmission of wagers

§220. Transmission of wagers

All wagers accepted by an offtrack wagering facility shall be transmitted to the host track conducting the race upon which the wager is made, for inclusion in that track's appropriate pari-mutuel pool. Inclusion in such pools is for the purpose of calculating payoffs to bettors and breeders' awards, and the provisions of Part I of this Chapter shall in no way apply.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1989, No. 628, §2.



RS 4:221 - Employees; licensing

§221. Employees; licensing

A. All employees of offtrack wagering facilities who are directly involved in its pari-mutuel operation or supervision thereof shall be licensed pursuant to the rules and regulations promulgated by the commission.

B. All licensees operating offtrack wagering facilities shall employ local residents to the extent that qualified people are available.

C. No license issued under this Section shall be granted for more than one fiscal year, but shall be valid at all offtrack wagering facilities in the state during the period.

D. The commission may grant to, or refuse, suspend, or withdraw the license to, anyone licensed pursuant to this Part and any rules and regulations the commission adopts and upon the payment of a license fee as fixed pursuant to this Part or by the commission. Any license may be revoked by the commission and any person whose license has been revoked shall be ineligible to participate at any offtrack wagering facility or otherwise in racing unless the license shall be returned by the commission with permission to operate thereunder. No license shall be refused to any applicant who is qualified in accordance with the rules and regulations adopted by the commission; and no license shall be revoked without just cause.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1989, No. 628, §2; Acts 1992, No. 281, §1, eff. June 11, 1992.



RS 4:222 - Audit by commission

§222. Audit by commission

A. The licensee shall deposit fees on a weekly basis in a designated state depository.

B. The commission shall verify licenses, verify that all fees and monies provided for in this Part are deposited on a weekly basis, and supervise, check, and audit the operation of the offtrack pari-mutuel wagering pools, its conduct, and distribution.

Acts 1987, No. 203, §1, eff. June 30, 1987; Acts 1990, No. 561, §1, eff. June 30, 1990.



RS 4:223 - Production of books, memoranda, or documents; removal of employee; manner of keeping books; witnesses; penalty

§223. Production of books, memoranda, or documents; removal of employee; manner of keeping books; witnesses; penalty

A. The commission may:

(1) Compel the production of all books, memoranda, or documents showing the receipts and disbursements of any person licensed to operate an offtrack wagering facility under the provisions of this Part.

(2) At any time require the removal of any employee employed by any licensee in any case where it has reason to believe that the employee has been guilty of any dishonest practice in connection with horse racing, has failed to comply with any condition of the licensee's license, or has violated any rule adopted by the commission.

(3) Require that the books, financial statement, or other statement of any licensee under this Part be kept in a manner provided by the commission.

(4) Visit, investigate, and place auditors and inspectors in the offtrack wagering facility of any such licensee.

(5) Summon witnesses before its meetings, administer oaths to such witnesses, and require testimony on any issue before it.

B. Any person failing to appear before the commission, or failing to produce books, records, and documents ordered, or refusing to testify thereon, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1989, No. 628, §2.



RS 4:224 - Administrative procedure; review of commission rulings

§224. Administrative procedure; review of commission rulings

Except as otherwise provided by this Section, the commission's hearings, practice and procedure, and rule making procedure are as provided in the Administrative Procedure Act. However, in cases made the subject of judicial review, the court may not extend or continue beyond ten days from date of issuance any stay order or temporary restraining order issued by it, except:

(1) upon agreement of counsel for all parties, or

(2) absent such agreement, by order of the court, but only after a contradictory hearing held no later than the tenth day following the issuance of such stay order or temporary restraining order and then only upon a showing by a party that a denial of such extension or continuation would be prejudicial to that party's opportunity to cause the court to affirm, modify, or reverse the decision to be reviewed.

Acts 1989, No. 628, §2.



RS 4:225 - Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

§225. Commission authority, fines, suspensions, revocations, forfeitures and disciplinary actions

A. The commission may impose upon any licensee listed in R.S. 4:169 a fine not exceeding ten thousand dollars and may suspend a licensee indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

B. The commission may impose on any licensed association as defined in R.S. 4:143(1) a fine not to exceed one hundred thousand dollars per occurrence and may suspend a license indefinitely, or both. Any commission action taken herein shall be consistent with the provisions of this Part.

Acts 1989, No. 628, §2; Acts 2014, No. 731, §1.



RS 4:226 - Grounds for denial or termination of license to operate an offtrack wagering facility

§226. Grounds for denial or termination of license to operate an offtrack wagering facility

A. The commission may refuse, suspend, or withdraw licenses granted by it for just cause.

B. Those things constituting just cause are:

(1) Any action by a licensee contrary to the provisions of this Part.

(2) Corrupt practice.

(3) Intentional falsification and/or intentional misstatement of a material fact in an application to operate an offtrack wagering facility.

(4) Material false statement to the commission.

(5) Continued failure or inability of the licensee to meet its financial obligations connected with fulfillment of the purposes for which its license was issued.

Acts 1989, No. 628, §2.



RS 4:227 - License fees, commissions, and taxes of this Part in lieu of all other such taxes

§227. License fees, commissions, and taxes of this Part in lieu of all other such taxes

The license fees, commissions, and taxes imposed upon an offtrack wagering facility in this Part are in lieu of all other such licenses, sales, excise, and occupational taxes to the state or to any parish, city, town, municipality, or other political subdivision thereof.

Acts 1990, No. 1013, §1, eff. July 26, 1990.



RS 4:241 - To 248 Repealed by Acts 1962, No. 298, 1.

PART III. RACING OTHER THAN HORSE RACING

§241. §§241 to 248 Repealed by Acts 1962, No. 298, §1.



RS 4:249 - Dog racing prohibited

§249. Dog racing prohibited

The business of conducting dog races is prohibited in this state.

Acts 1962, No. 298, §1.



RS 4:250 - Repealed by Acts 2001, No. 1137, 1.

§250. Repealed by Acts 2001, No. 1137, §1.



RS 4:251 - Horsemen's Workers' Compensation Insurance Program; legislative findings; authority

PART IV. HORSEMEN'S WORKERS' COMPENSATION

INSURANCE PROGRAM

§251. Horsemen's Workers' Compensation Insurance Program; legislative findings; authority

A. The legislature hereby finds that:

(1) Workers' compensation insurance coverage and related benefits for workers participating in the horse racing industry has become of limited availability and of inordinate expense throughout this nation and in this state.

(2) The limited availability and expensive nature of the cost of workers' compensation insurance coverage and related benefits act as a deterrent to the legislative intent and public policy of this state as set forth in R.S. 4:141.

B. Notwithstanding any other law, the Horsemen's Benevolent and Protective Association, pursuant to R.S. 4:179.1, a statutorily authorized representative of horsemen, is hereby authorized and empowered, in addition to any and all other existing powers it may have, to do the following:

(1) To establish, operate and administer an insurance program for the purpose of providing workers' compensation insurance coverage and related benefits to members of the Horsemen's Benevolent and Protective Association and other persons including and especially owners of race horses, licensed by the Louisiana State Racing Commission.

(2) To administer the insurance program as a part of its corporate activity or to carry out the insurance program through one or more other entities which may include a trust established under the law of Louisiana.

(3) To establish criteria for eligibility of persons participating in the insurance program and to be the sole arbiter of said criteria and eligibility for said participation.

(4) To declare as surplus and to distribute a portion or all of any accumulated funds derived from the insurance program to the persons participating and to be the sole arbiter of what funds to declare as surplus and what funds to distribute. No distribution shall be made until:

(a) Thirty days after the commissioner of insurance has received notice of the declaration thereof and has not within such period disapproved such distribution; and

(b) Thirty days after the owners of winning race horses are fully reimbursed the total net sum of monies that said owners would have received if purses and purse supplements had not been used for the establishment, operation, and administration of the insurance program authorized in this Part.

(5) To contract with one or more insurers authorized to do business in this state for the purpose of implementing the insurance program.

(6) To take such other acts as may be necessary or helpful in establishing, operating and administering the insurance program, including the establishment of premiums which may lower the cost of workers' compensation insurance coverage and related benefits to horsemen and other licensees of the Louisiana State Racing Commission.

C. The insurance program authorized in this Part shall be subject to Part IV of Chapter 7, Chapter 8, and Chapter 12 of Title 22 of the Louisiana Revised Statutes of 1950. An annual audited financial statement shall be filed with the commissioner of insurance by July thirty-first of each year for the immediately preceding year ending December thirty-first. The commissioner of insurance shall also have the authority to examine the books, records, and affairs of the Horsemen's Workers' Compensation Insurance Program.

Acts 2001, No. 492, §1; Acts 2001, No. 1137, §1; Acts 2005, No. 309, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 365, §1.



RS 4:251.1 - Horsemen's Self-Help Pension Program; legislative findings; authority

§251.1. Horsemen's Self-Help Pension Program; legislative findings; authority

A. The legislature hereby finds that:

(1) Trainers and owners of racehorses are horsemen and are essential to the business of horse racing.

(2) The number of trainers of racehorses domiciled in Louisiana is diminishing.

(3) Trainers of racehorses recruit new owners of racehorses.

(4) Additional incentives are needed to encourage more persons to enter the business of training racehorses.

(5) The Horsemen's Benevolent and Protective Association maintains a modest pension program for trainers through the utilization of funds derived from horsemen.

(6) The Horsemen's Benevolent and Protective Association is willing to utilize purses and purse supplements to improve the pension benefits to its trainer members for the purpose of increasing the number of trainers entering the business of horse racing.

(7) The improvement of pension benefits to trainer members of the Horsemen's Benevolent and Protective Association through the utilization of purses and purse supplements for the purpose of increasing incentives to encourage persons to enter the business of training racehorses, and to thereby improve the business of horse racing, is needed through the establishment of a horsemen's self-help program to be known as the Horsemen's Self-Help Pension Program.

(8) The making of a pension program that is self-sustaining by utilizing a portion of the fund is a worthy and helpful goal to be achieved.

B. Notwithstanding any other law to the contrary, the Horsemen's Benevolent and Protective Association, pursuant to R.S. 4:179.1, may perform the following activities:

(1) Of the purses and purse supplements authorized for use by the Horsemen's Benevolent and Protective Association in this Part for the Horsemen's Benevolent and Protective Association's workers compensation insurance program, pursuant to R.S. 4:252(C)(5), the Horsemen's Benevolent and Protective Association may utilize up to one-half of that authorized two percent of the total amount of purses and purse supplements available for purses for any race meet for the improvement and administration of the Horsemen's Self-Help Pension Program without the limitations and conditions established for the Horsemen's Benevolent and Protective Association's workers compensation insurance program but with the limitations expressly established in Paragraphs (2) and (3) of this Subsection for the Horsemen's Self-Help Pension Program.

(2) In utilizing the monies authorized hereby for improving and administering the Horsemen's Self-Help Pension Program, not more than seventy-five percent shall be used to directly improve pension benefits and the remainder shall be placed for investment in the pension program's trust fund for the purpose of helping to ensure the long-term integrity of said pension trust fund and to help provide that the said trust fund becomes self-sustaining.

(3) Notwithstanding any provision of law to the contrary, the total amount of purses and purse supplements that may be used by the Horsemen's Benevolent and Protective Association for the Horsemen's Benevolent and Protective Association's workers compensation insurance program and the Horsemen's Self-Help Pension Program combined may not exceed two percent of the total amount of purses and purse supplements available for purses for any race meet.

(4) If the two percent revenue from purses and purse supplements presently being utilized by the Horsemen's Benevolent and Protective Association's workers compensation insurance program cease or is interrupted for any reason whatsoever, then the authority for the Horsemen's Benevolent and Protective Association to utilize up to one percent of purses and purse supplements for improvement and administration of the Horsemen's Self-Help Pension Program shall continue until such time as the two percent revenue from purses and purse supplements is again utilized by such workers compensation program.

(5) All funds derived from the two percent revenue from purses and purse supplements presently being utilized by the Horsemen's Benevolent and Protective Association for the Horsemen's Self-Help Pension Program and the Horsemen's Benevolent and Protective Association's workers compensation insurance program following August 15, 2008, shall be utilized without the limitations and conditions previously established which are related to limits and repayments of such fund to purses, however, same are specifically limited to no more than two percent of the total amount of purses and purse supplements available for purses for any race meet.

Acts 2008, No. 798, §1.



RS 4:252 - Implementation of the insurance program; certificate of coverage

§252. Implementation of the insurance program; certificate of coverage

A. The Horsemen's Benevolent and Protective Association is encouraged to immediately and diligently seek to secure and provide workers' compensation insurance coverage and related benefits from an insurance company authorized to do business in this state, for the benefit of trainers and others licensed by the Louisiana State Racing Commission.

B. For the purpose of securing and providing workers' compensation insurance coverage and related benefits at reasonable rates, the Horsemen's Benevolent and Protective Association may utilize assets, revenues and revenue sources received by or due to it for the benefit of horsemen by creating a reserve fund. These assets, revenues and revenue sources may be used or pledged as security for use in creating the fund. However, the total sum of such revenues used shall not exceed six million dollars. Use of monies in and expenditures from the reserve fund shall be solely for the purposes of establishing, operating and administering the insurance program authorized in this Part.

C. At the time that the workers' compensation insurance coverage and related benefits program as authorized in this Part is available through the Horsemen's Benevolent and Protective Association for the benefit of trainers, owners, and others licensed by the Louisiana State Racing Commission, the following conditions shall apply:

(1) In addition to all other requirements for a trainer's license, each applicant for a trainer's license shall furnish to the Louisiana State Racing Commission, prior to being licensed, a certificate of workers' compensation insurance coverage issued by the Horsemen's Benevolent and Protective Association or its authorized insurer indicating the following:

(a) That workers' compensation insurance coverage is in full force and effect for the employees of the applicant; or

(b) That the applicant applied for workers' compensation insurance coverage but was declined for good cause.

(2) If the certificate of workers' compensation insurance coverage indicates that the trainer applied for the coverage under the insurance program authorized in this Part, but was declined for good cause, then that trainer shall provide a certificate of workers' compensation insurance coverage and related benefits from another insurance company authorized to do business in this state or otherwise acceptable to the Louisiana State Racing Commission.

(3) No racing association in this state shall admit any trainer into its racing facilities prior to obtaining from the trainer a certificate of workers' compensation insurance coverage issued by the Horsemen's Benevolent and Protective Association or its authorized insurer. This certificate shall indicate that workers' compensation insurance coverage is in full force and effect for the employees of the trainer. If the certificate of workers' compensation insurance coverage indicates that the trainer applied for coverage under the insurance program authorized in this Part but was declined for good cause, then that trainer shall provide a certificate of workers' compensation insurance coverage and related benefits from another insurance company authorized to do business in this state or otherwise acceptable to the racing association, which acceptance shall not be unreasonably withheld by the racing association.

(4) All racing associations in this state are encouraged to cooperate with the Horsemen's Benevolent and Protective Association in the implementation of the insurance program authorized in this Part. Upon written request by the Horsemen's Benevolent and Protective Association, racing associations shall promptly transfer to the Horsemen's Benevolent and Protective Association those monies, including purses and purse supplements, held by the racing associations for the benefit of the horsemen and the Horsemen's Benevolent and Protective Association. This written request shall indicate that the purposes of the requested transfer are the establishment, operation or administration of the insurance program authorized in this Part.

(5) The total amount of purses and purse supplements authorized for use by the Horsemen's Benevolent and Protective Association for establishment, operation or administration of the insurance program authorized in this Part shall not exceed two percent of the total amount of purses and purse supplements available for purses for any race meet.

Acts 2005, No. 309, §1.



RS 4:253 - Repealed by Acts 2001, No. 1137, 1.

§253. Repealed by Acts 2001, No. 1137, §1.



RS 4:254 - Repealed by Acts 2001, No. 1137, 1.

§254. Repealed by Acts 2001, No. 1137, §1.



RS 4:255 - Repealed by Acts 2001, No. 1137, 1.

§255. Repealed by Acts 2001, No. 1137, §1.



RS 4:256 - Repealed by Acts 2001, No. 1137, 1.

§256. Repealed by Acts 2001, No. 1137, §1.



RS 4:257 - Repealed by Acts 2001, No. 1137, 1.

§257. Repealed by Acts 2001, No. 1137, §1.



RS 4:258 - Repealed by Acts 2001, No. 1137, 1.

§258. Repealed by Acts 2001, No. 1137, §1.



RS 4:259 - Repealed by Acts 2001, No. 1137, 1.

§259. Repealed by Acts 2001, No. 1137, §1.



RS 4:260 - Repealed by Acts 2001, No. 1137, 1.

§260. Repealed by Acts 2001, No. 1137, §1.



RS 4:261 - Repealed by Acts 2001, No. 1137, 1.

§261. Repealed by Acts 2001, No. 1137, §1.



RS 4:262 - Repealed by Acts 2001, No. 1137, 1.

§262. Repealed by Acts 2001, No. 1137, §1.



RS 4:263 - Repealed by Acts 2001, No. 1137, 1.

§263. Repealed by Acts 2001, No. 1137, §1.



RS 4:264 - Repealed by Acts 2001, No. 1137, 1.

§264. Repealed by Acts 2001, No. 1137, §1.



RS 4:265 - Repealed by Acts 2001, No. 1137, 1.

§265. Repealed by Acts 2001, No. 1137, §1.



RS 4:275 - Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel Wagering; Louisiana's participation

PART V. HORSE RACING COMPACT

§275. Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel Wagering; Louisiana's participation

The Interstate Compact on Licensure of Participants in Live Horse Racing with Pari-mutuel Wagering, the full text of which is set forth and confirmed by the Louisiana Legislature, is hereby entered into on behalf of the state of Louisiana. The compact shall become effective when enacted into law by at least three other states. The full text of said compact is as follows:

INTERSTATE COMPACT ON LICENSURE OF PARTICIPANTS IN LIVE HORSE RACING WITH PARI-MUTUEL WAGERING

ARTICLE I. PURPOSES

§1. Purposes

The purposes of this compact are to:

1. Establish uniform requirements among the party states for the licensing of participants in live horse racing with pari-mutuel wagering, and ensure that all such participants who are licensed pursuant to this compact meet a uniform minimum standard of honesty and integrity.

2. Facilitate the growth of the horse racing industry in each party state and nationwide by simplifying the process for licensing participants in live racing, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts live horse racing and pari-mutuel wagering.

3. Authorize the Louisiana State Racing Commission to participate in this compact.

4. Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by this compact, to enter into contracts with governmental agencies and nongovernmental persons to carry out the purposes of this compact.

5. Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and other state and local law enforcement agencies.

ARTICLE II. DEFINITIONS

§2. Definitions

"Compact committee" means the organization of officials from the party states that is authorized and empowered by this compact to carry out the purposes of this compact.

"Official" means the appointed, elected, designated, or otherwise duly selected member of a racing commission or the equivalent thereof in a party state who represents that party state as a member of the compact committee.

"Participants in live racing" means participants in live horse racing with pari-mutuel wagering in the party states.

"Party state" means each state that has entered this compact.

"State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and each territory or possession of the United States.

ARTICLE III. ENTRY INTO FORCE, ELIGIBLE PARTIES, AND WITHDRAWAL

§3. Entry into force

This compact shall come into force when enacted by any four states. Thereafter, this compact shall become effective as to any other state upon both (i) that state's enactment of this compact and (ii) the affirmative vote of a majority of the officials on the compact committee as provided in Section 8.

§4. States eligible to join compact

Any state that has adopted or authorized horse racing with pari-mutuel wagering shall be eligible to become party to this compact.

§5. Withdrawal from compact and impact thereof on force and effect of compact

Any party state may withdraw from this compact by enacting a statute repealing this compact, but no such withdrawal shall become effective until the head of the executive branch of the withdrawing state has given notice in writing of such withdrawal to the head of the executive branch of all other party states. If as a result of withdrawals participation in this compact decreases to less than three party states, this compact no longer shall be in force and effect unless and until there are at least three or more party states again participating in this compact.

ARTICLE IV. COMPACT COMMITTEE

§6. Compact committee established

There is hereby created an interstate governmental entity to be known as the "compact committee", which shall be comprised of one official from the racing commission or its equivalent in each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the party state he represents. Pursuant to the laws of his party state, each official shall have the assistance of his state's racing commission or the equivalent thereof in considering issues related to licensing of participants in live racing and in fulfilling his responsibilities as the representative from his state to the compact committee. If an official is unable to perform any duty in connection with the powers and duties of the compact committee, the racing commission or equivalent thereof from his state shall designate another of its members as an alternate who shall serve in his place and represent the party state as its official on the compact committee until that racing commission or equivalent thereof determines that the original representative official is able once again to perform his duties as that party state's representative official on the compact committee. The designation of an alternate shall be communicated by the affected state's racing commission or equivalent thereof to the compact committee as the committee's bylaws may provide.

§7. Powers and duties of compact committee

In order to carry out the purposes of this compact, the compact committee is hereby granted the power and duty to:

1. Determine which categories of participants in live racing, including but not limited to owners, trainers, jockeys, grooms, mutuel clerks, racing officials, veterinarians, and farriers, should be licensed by the committee, and establish the requirements for the initial licensure of applicants in each such category, the term of the license for each category, and the requirements for renewal of licenses in each category. However, with regard to requests for criminal history record information on each applicant for a license, and with regard to the effect of a criminal record on the issuance or renewal of a license, the compact committee shall determine for each category of participants in live racing which licensure requirements for that category are, in its judgment, the most restrictive licensure requirements of any party state for that category and shall adopt licensure requirements for that category that are, in its judgment, comparable to those most restrictive requirements.

2. Investigate applicants for a license from the compact committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, necessary to determine whether a license should be issued under the licensure requirements established by the committee as provided in Paragraph 1 above. Only officials on, and employees of, the compact committee may receive and review such criminal history record information, and those officials and employees may use that information only for the purposes of this compact. No such official or employee may disclose or disseminate such information to any person or entity other than another official on or employee of the compact committee. The fingerprints of each applicant for a license from the compact committee shall be taken by the compact committee, its employees, or its designee and, pursuant to Public Law 92-544 or Public Law 100-413, shall be forwarded to a state identification bureau, or to the Association of Racing Commissioners, International, an association of state officials regulating pari-mutuel wagering designated by the attorney general of the United States, for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted on a fingerprint card or by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

3. Issue licenses to, and renew the licenses of, participants in live racing listed in Paragraph 1 of this Section who are found by the committee to have met the licensure and renewal requirements established by the committee. The compact committee shall not have the power or authority to deny a license. If it determines that an applicant will not be eligible for the issuance or renewal of a compact committee license, the compact committee shall notify the applicant that it will not be able to process his application further. Such notification does not constitute and shall not be considered to be the denial of a license. Any such applicant shall have the right to present additional evidence to, and to be heard by, the compact committee, but the final decision on issuance or renewal of the license shall be made by the compact committee using the requirements established pursuant to Paragraph 1 of this Section.

4. Enter into contracts or agreements with governmental agencies and with nongovernmental persons to provide personal services for its activities and such other services as may be necessary to effectuate the purposes of this compact.

5. Create, appoint, and abolish those offices, employments, and positions, including an executive director, as it deems necessary for the purposes of this compact, prescribe their powers, duties, and qualifications, hire persons to fill those offices, employments, and positions, and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits, and other conditions of employment of its officers, employees, and other positions.

6. Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation, or other entity.

7. Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or in other similar manner, in furtherance of the purposes of this compact.

8. Charge a fee to each applicant for an initial license or renewal of a license.

9. Receive other funds through gifts, grants, and appropriations.

§8. Voting requirements

A. Each official shall be entitled to one vote on the compact committee.

B. All action taken by the compact committee with regard to the addition of party states as provided in Section 3, the licensure of participants in live racing, and the receipt and disbursement of funds shall require a majority vote of the total number of officials or their alternates on the committee. All other action by the compact committee shall require a majority vote of those officials or their alternates present and voting.

C. No action of the compact committee may be taken unless a quorum is present. A majority of the officials or their alternates on the compact committee shall constitute a quorum.

§9. Administration and management

A. The compact committee shall elect annually from among its members a chairman, a vice chairman, and a secretary/treasurer.

B. The compact committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the total number of officials or their alternates on the committee at that time and shall have the power by the same vote to amend and rescind these bylaws. The committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the secretary of state or equivalent agency of each of the party states.

C. The compact committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and his support staff.

D. Employees of the compact committee shall be considered governmental employees.

§10. Immunity from liability for performances of official responsibilities and duties

No official of a party state or employee of the compact committee shall be held personally liable for any good faith act or omission that occurs during the performance and within the scope of his responsibilities and duties under this compact.

ARTICLE V. RIGHTS AND RESPONSIBILITIES

OF EACH PARTY STATE

§11. Rights and responsibilities of each party state

A. By enacting this compact, each party state:

1. Agrees (i) to accept the decisions of the compact committee regarding the issuance of compact committee licenses to participants in live racing pursuant to the committee's licensure requirements, and (ii) to reimburse or otherwise pay the expenses of its official representative on the compact committee or his alternate.

2. Agrees not to treat a notification to an applicant by the compact committee under Paragraph 3 of Section 7 that the compact committee will not be able to process his application further as the denial of a license, or to penalize such an applicant in any other way based solely on such a decision by the compact committee.

3. Reserves the right (i) to charge a fee for the use of a compact committee license in that state, (ii) to apply its own standards in determining whether, on the facts of a particular case, a compact committee license should be suspended or revoked, (iii) to apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in live racing that the compact committee determines not to license and for individual participants in live racing who do not meet the licensure requirements of the compact committee, and (iv) to establish its own licensure standards for the licensure of nonracing employees at horse racetracks and employees at separate satellite wagering facilities. Any party state that suspends or revokes a compact committee license shall, through its racing commission or the equivalent thereof or otherwise, promptly notify the compact committee of that suspension or revocation.

B. No party state shall be held liable for the debts or other financial obligations incurred by the compact committee.

ARTICLE VI. CONSTRUCTION AND SEVERABILITY

§12. Construction and severability

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable, and, if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or the applicability of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If all or some portion of this compact is held to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:276 - Louisiana compact committee official

§276. Louisiana compact committee official

The governor shall appoint one official to represent Louisiana on the compact committee for a term of four years. No official may serve more than three consecutive terms. A vacancy shall be filled by the governor for the unexpired term.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:277 - Cooperation of departments, agencies, and officers of the state

§277. Cooperation of departments, agencies, and officers of the state

All departments, agencies, and officers of the state of Louisiana and its political subdivisions are authorized to cooperate with the compact committee in furtherance of any of its activities pursuant to the compact.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:278 - Louisiana State Racing Commission powers preserved

§278. Louisiana State Racing Commission powers preserved

Nothing in this Part shall be construed to diminish or limit the powers and responsibilities of the commission established by this Chapter or to invalidate any action of the commission previously taken, including but not limited to any regulation promulgated.

Acts 2000, 1st Ex. Sess., No. 149, §1.



RS 4:301 - CENSORSHIP OF MOTION PICTURES

CHAPTER 5. CENSORSHIP OF MOTION PICTURES

§301. §§301 to 307 Repealed by Acts 1968, No. 533, §1.



RS 4:361 - DANCE HALLS

CHAPTER 6. DANCE HALLS

§361. Municipalities and department of police of New Orleans may place matrons or policewomen in dance halls; duties

All municipalities, the city of New Orleans excepted, and in the city of New Orleans the department of police, may place one or more matrons or policewomen in dance halls that are open to the public or that charge for admission or that charge for the privilege of dancing or charge for the services of food where dancing is conducted. These matrons shall see that no lewd, vulgar, or suggestive dances are held, and that the costumes of persons dancing or performing in those places are proper.



RS 4:362 - Ordinance or resolution

§362. Ordinance or resolution

Whenever a municipality or the department of police desires to avail itself of this privilege it shall pass an ordinance or resolution fixing the compensation to be paid to the policewomen or matrons who shall be assigned to the dance halls, cabarets, or places where public dances are held.



RS 4:363 - Free ingress and egress; payment of charge as compensation

§363. Free ingress and egress; payment of charge as compensation

Whenever a municipality or the department of police avails itself of this Chapter and passes an ordinance or resolution in accordance with the provisions of this Chapter, the dance hall proprietors shall permit free ingress and egress without cost or compensation on the part of the police matrons or policewomen, and in addition the owners or operators of the dance halls, cabarets, or places where public dancing is held shall pay the municipality or the department of police the sum fixed in the ordinance or resolution as compensation for the policewomen or matrons.



RS 4:364 - Refusal to comply; punishment

§364. Refusal to comply; punishment

Whenever the owner of a dance hall refuses to comply with the provisions of this Chapter, he shall be fined not less than twenty-five dollars nor more than one hundred dollars, and imprisoned for not less than thirty days, for each violation



RS 4:420 - Declaration of purpose

CHAPTER 7. ATHLETES AND ATHLETE AGENTS

§420. Declaration of purpose

A. The legislature hereby recognizes that it is a special privilege afforded to athlete agents to contact student athletes to secure their athletic abilities for professional sports teams. The legislature also feels that with that privilege should come certain duties, obligations, and responsibilities. The legislature hereby enacts the laws of this Chapter to regulate those contacts and to protect young, inexperienced student athletes in this state from unscrupulous athlete agents and other persons who would seek to exploit such athletes, or their institutions or schools, when entering or seeking to enter into an agent contract or professional sport services contract or when obtaining or seeking to obtain employment with a professional sports team.

B. It is the further purpose of the legislature in enacting this Chapter to protect student athletes from contacts with and accepting things of value from athlete agents and other persons in a manner so as to cause such athletes to unintentionally lose their eligibility to compete in interscholastic or intercollegiate athletics.

C. It is the further purpose of the legislature to protect the educational institutions and schools of this state from unscrupulous athlete agents, athletes, and other persons who would cause such institutions to suffer various sanctions as a result of unlawful activities in connection with athletes participating in sports at such institutions and schools.

D. Another purpose of the legislature in enacting this Chapter is to recognize that the relationship between a student athlete and their institution or school is one of contract.

E. Accordingly, the legislature, in enacting the provisions of this Chapter, hereby creates causes of action, rights, and remedies for such institutions and schools to recover for damages caused to the institution or school by any person acting in violation of this Chapter. Such causes of action specifically include but are not limited to the cause of action known as tortious interference with an athlete contract.

Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:421 - Definitions

§421. Definitions

A. As used in this Chapter:

(1) "Agent contract" means any contract or agreement, whether written or oral, under which an athlete authorizes an athlete agent to negotiate or solicit on behalf of the athlete for the employment of the athlete by one or more professional sports teams.

(2) "Anything of value" means any thing of value. It shall be given the broadest possible construction, including any conceivable thing of the slightest value, movable or immovable, corporeal or incorporeal, public or private, and specifically including transportation, telephone and telegraph services, or other services available for hire. It shall be construed in the popular sense of the phrase and not necessarily as synonymous with the traditional legal term "property". It shall specifically include but not be limited to a donation, sale, lease, loan, suretyship, and mortgage.

(3)(a) "Athlete" means a student who resides in this state, or a student who does not reside in this state but has informed in writing an institution of higher education in this state of the student's intent to participate in that school's intercollegiate sports contests, and who is characterized by either of the following:

(i) Is eligible to participate in junior high, high school, or intercollegiate sports contests as a member of a sports team of a junior high, high school, or institution of higher education which is located in this state and which is a member of a federation or association.

(ii) Has participated as a member of such a sports team at a junior high, high school, or institution of higher education.

(b) "Athlete" does not mean a student who has completed his last intercollegiate or interscholastic sports contest, including postseason contests, or who has notified in writing the athletic director or head coach of the school or institution at which he is participating that he is renouncing his eligibility to participate on such sports team.

(4) "Athlete agent" means any person who recruits or solicits an athlete to enter into an agent contract or professional sport services contract with any person, or who offers anything of value to any person to induce an athlete to enter into an agreement by which any person will represent the athlete, or who for anything of value procures, offers, promises, or attempts to obtain employment for an athlete with a professional sports team.

(5) "Athlete contract" means any contract or agreement executed by a student athlete with an educational institution or school concerning the student's participation in that institution's intercollegiate sport contests or interscholastic athletic activities.

(6) "Certified by the appropriate players association" means that an athlete agent has received approval of his application for certification from the appropriate players association of the professional league for which he is soliciting athletes, has fulfilled all other requirements of the players association, and is in good standing before the players association.

(7) "Contact" means any communication by an athlete agent or by any intermediary with an athlete, or with any third person for the purpose of having that third person communicate with the athlete about the possibility of or formation of any business, financial, or other contractual relationship or agreement, including an agent contract, a professional services contract, or a professional sports services contract.

(8) "Division" means the public protection division of the Department of Justice.

(9) "Federation or association" means any state or national association for the promotion and regulation of interscholastic or intercollegiate sports governing athletes and their relationships with athlete agents.

(10) "Institution" means any institution of higher education in this state having an athlete contract with an athlete.

(11) "Intermediaries" or "third person" means any persons other than the athlete agent or the athlete.

(12) "Person" means an individual, company, corporation, association, partnership, or other legal entity.

(13) "Registered athlete agent" means an athlete agent registered with the division under the provisions of this Chapter.

(14) "School" means any secondary school in this state, including high schools and junior high schools, that has an athlete contract with an athlete.

B. For purposes of this Chapter, the execution by an athlete of a personal service contract with the owner or prospective owner of a professional sports team for the purpose of future athletic services is equivalent to employment with a professional sports team.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §§1 and 2; Acts 1993, No. 702, §1; Acts 1999, No. 302, §§1, 2; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:422 - Registration of agents

§422. Registration of agents

A.(1) An athlete agent shall register with the division as provided in this Chapter before the athlete agent may contact an athlete.

(2) An athlete agent must first be certified by the appropriate professional players association or associations in the professional league or leagues for which he is soliciting athletes in order to be registered as an athlete agent in this state.

(3) For the purposes of this Chapter, any document required to be filed with the division shall be deemed filed when it is received either physically or electronically in any office designated by the division for the receipt of such documents.

B.(1) A written application for registration or renewal shall be signed by the applicant, notarized, made to the division on a form prescribed by the division, and shall state:

(a) The name of the applicant and the address of the applicant's principal place of business.

(b) The business or occupation engaged in by the applicant for the five years immediately preceding the date of application.

(c) The names and addresses of three references, including any persons, if any, with whom the applicant has dealt in his capacity as an athlete agent or in the practice of his business or profession, not to exceed three such persons.

(d) The names and addresses of all persons, except bona fide employees on stated salaries, who are financially interested as partners, associates, or profit sharers in the operation of the business of the athlete agent.

(e) The names and addresses of all athletes for whom the athlete agent is providing professional services for compensation at the time of the renewal.

(f) The name and address of the applicant's agent for service of process, including an affidavit accepting such appointment from the applicant's agent for service of process, if not previously filed and on record with the secretary of state.

(2) If the applicant is a corporation, the information required by this Subsection shall be provided by each officer of that corporation. If the applicant is an association or partnership, such information shall be provided by each associate or partner.

C. The registration is valid from July first of one year through June thirtieth of the following year. An initial registration is valid until the first June thirtieth following the date of the registration. Renewal of the registration may be made by the filing of an application for renewal.

D. To produce sufficient revenue to offset the expenses incurred by the division in administering this Chapter, an annual registration fee of one hundred dollars shall be paid.

Acts 1987, No. 925, §1; Acts 1988, No. 537, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §§1, 2; Acts 1999, No. 342, §2; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:422.1 - Denial of registration; refusal to renew; revocation or suspension; notification; hearing

§422.1. Denial of registration; refusal to renew; revocation or suspension; notification; hearing

A. The division may, pursuant to an adjudicatory hearing, refuse to issue or renew a registration upon proof that the applicant has engaged in any one or more of the following activities:

(1) Has made false or misleading statements of a material nature in his application for registration or renewal.

(2) Has ever been convicted of fraud, embezzlement, a felonious theft, or any other crime involving a misappropriation of funds, which could render him unfit in a fiduciary capacity.

(3) Has engaged in conduct which violates or causes an athlete to violate any rule or regulation promulgated by any federation or association.

(4) Has been denied certification by any professional players association.

(5) Has engaged in conduct which has caused an institution or school to be investigated by or sanctioned by any federation or association.

B. The division may, pursuant to an adjudicatory hearing, suspend or revoke a registration upon proof that an athlete agent has engaged in any of the activities enumerated in Subsection A of this Section or for a violation of this Chapter or any rule adopted pursuant to this Chapter.

C. Prior to a denial, refusal to renew, suspension, or revocation of registration, the division shall notify the applicant or athlete agent in writing by certified mail of the reasons for denial, refusal to renew, suspension, or revocation and of the date of the hearing. All adjudicatory hearings shall be held in accordance with the Administrative Procedure Act.

Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:423 - Agent's contract; schedule of fees; maximum fee; notification; penalty

§423. Agent's contract; schedule of fees; maximum fee; notification; penalty

A. Any agent contract to be used by a registered athlete agent with an athlete shall be filed with the division.

B.(1) The following provision shall be printed on a separate document, which shall be attached to the agent contract and signed by the athlete and shall be considered an addendum to the contract, in at least ten-point type that is bold-faced, capitalized, underlined, or otherwise made to be conspicuous:

"Notice to Client

(a) This athlete agent is registered with the public protection division of the Department of Justice. Registration does not imply approval or endorsement by the division of the specific terms and conditions of this contract or the competence of the athlete agent.

(b) When you sign this contract, you will likely immediately lose your eligibility to compete in intercollegiate athletics. Your agent (who is an athlete agent) must give written notice that you have entered into this contract to the athletic director and the head coach of your institution or school within seventy-two hours after entering into this contract or prior to participating in intercollegiate athletics, whichever comes first. Failure by the athlete agent to provide this notice is a criminal offense.

(c) Do not sign this contract until you have read it or if it contains blank spaces.

(d) If you decide that you do not wish to purchase the services of the athlete agent, you may rescind this contract by notifying the athlete agent in writing of your desire to rescind the contract not later than the sixteenth day after the date on which this contract is filed with the division. However, even if you rescind this contract, the federation or association of which your institution of higher education or school is a member may not restore your eligibility to participate in intercollegiate athletics.

(e) IF YOU BELIEVE YOU HAVE BEEN UNLAWFULLY INDUCED INTO SIGNING THIS CONTRACT, YOU CAN CONTACT YOUR ATHLETIC DIRECTOR OR HEAD COACH WHO CAN ASSIST YOU TO HAVE THIS CONTRACT DECLARED VOID AND UNENFORCEABLE."

(2) Subparagraph (1)(e) of this Subsection shall be included with all letters capitalized and in a bold-faced type in a font the same size or larger than surrounding text.

C. A written contract between an athlete and an athlete agent must state the fees and percentages to be paid by the athlete to the agent.

D. A registered athlete agent shall file with the division a schedule of fees that the agent may charge to and collect from an athlete and shall file a description of the various professional services to be rendered in return for each fee. The athlete agent may impose charges only in accordance with the fee schedule. Changes in the fee schedule may be made from time to time, but a change shall not become effective until the seventh day after the date the change is filed with the division.

E. If a multiyear professional sport services contract is negotiated by a registered athlete agent for an athlete, the athlete agent shall not collect in any twelve-month period for the services of the agent in negotiating the contract, a fee that exceeds the amount the athlete will receive under the contract in that twelve-month period.

F.(1) A registered athlete agent shall file with the division a copy of an agent contract made with an athlete who has never before signed a contract of employment with a professional sports team.

(2)(a) If the athlete is a full-time student at an institution of higher education located in this state, the athlete agent and the athlete shall provide written notice of the contract to and shall file the contract with the athletic director or the president of the institution. The athlete agent and the athlete must give notice before the contracting athlete practices or participates in any intercollegiate athletic event or within seventy-two hours after entering into said contract, whichever comes first.

(b) Failure of the athlete agent to provide this notification, which is declared a misdemeanor, shall be punishable by a fine of not more than ten thousand dollars, or imprisonment for not more than one year, or both.

(3) An agent contract is not effective until the sixteenth day after the date of execution of the agent contract. The athlete has the right to rescind the agent contract any time prior to the sixteenth day after the date of execution. In the event of recision by the athlete pursuant to this Section, the agent contract shall be void for all purposes as if never executed.

G.(1) A postdated agent contract is void and unenforceable.

(2) An athlete agent shall not enter into an agent contract that purports to or takes effect at a future time after the athlete no longer has remaining eligibility to participate in intercollegiate athletics. Such contract is void and unenforceable.

(3) An agent contract between an athlete and a person not registered under this Chapter is void and unenforceable.

(4) Any contract executed by a student athlete with an athlete agent who has failed to comply with the notification and disclosure requirements of R.S. 4:423(B) and 424(C) and (D) is void and unenforceable.

H. In the event the athlete agent fails to make notification of the contract to the athletic director and to the head coach of the institution or school, as indicated by Subparagraph (B)(1)(b) of this Section, the recision period shall not begin until such notice is made.

I. In the event the athlete agent provides the athlete consideration or anything of value prior to the execution of the agent contract, the agent contract is void and unenforceable.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §1; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:424 - Prohibited activities; duties, obligations, and responsibilities

§424. Prohibited activities; duties, obligations, and responsibilities

A. An athlete agent shall not:

(1) Sell, transfer, or give away any interest in or the right to participate in the profits of the athlete agent without the prior written disclosure to the division and the written consent of the athlete.

(2) Publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisement.

(3) Advertise by means of cards, circulars, or signs, or in newspapers and other publications, or use letterheads, receipts, or blanks unless the advertisement, letterhead, receipt, or blank is printed and contains the registered name and address of the athlete agent.

(4) Intentionally give any false information or intentionally make any false promises or representations to any athlete or the athlete's parents, legal guardians, or other advisors or fail to disclose that he is employed by, or acting on behalf of, someone else.

(5) Divide fees with or receive compensation from a professional sports league or franchise, or its representative or employee.

(6) Enter into any agreement, written or oral, with or offer anything of value to any employee of an institution of higher education or school located in this state in return for that employee's inducement of any athlete to enter into an agreement for representation of the athlete.

(7) Offer anything of value to the athlete or any other person to induce an athlete to enter into an agreement, written or oral, for representation of the athlete.

(8) Postdate agent contracts.

(9) Contact an athlete in a manner so as to violate the rules of the federation or association of which that school or institution where the athlete is participating in sports contests is a member, to discuss the athlete agent's representation of the athlete in the marketing of the athlete's athletic ability or reputation.

B. Only an athlete agent shall be allowed to contact an athlete. The use, encouragement, or solicitation of any intermediaries or third persons to contact an athlete by an athlete agent is prohibited.

C. An athlete agent owes all of the following duties to an athlete:

(1) A duty to disclose to the athlete any risk of loss of eligibility.

(2) A duty to explain to the athlete all foreseeable consequences of any athlete agent contacts.

(3) A duty to refrain from any contacts with an athlete until having complied with notification requirements to the institutions or schools as required by Subsection D of this Section.

(4) A duty to deal directly and without the use of intermediaries or any third person with any athlete.

(5) A duty to not provide an athlete with anything of value prior to the execution of an agent contract.

(6) A duty to refrain from any conduct which would cause the athlete to violate any rule of the federation or association of which the institution or school where the athlete is participating in sports contests is a member.

D. An athlete agent owes all of the following duties to an institution or school:

(1) A duty to comply with notification requirements to the athletic director of the institution or school the athlete attends and to the head coach of the sport in which the athlete competes.

(2) A duty to refrain from any conduct which would cause the institution or school to violate the rules of the federation or association of which the institution or school where the athlete is participating in sports contests is a member.

(3) A duty to notify the athletic director of the institution or school that the athlete attends and the head coach of the sport in which the athlete competes seven days in advance of any contact with an athlete of an intent by the agent to contact the athlete.

(4) A duty to notify the athletic director of the institution or school that the athlete attends and the head coach of the sport in which the athlete competes by way of written notice of the execution of an agency contract which must be given before any subsequent participation by the student athlete in interscholastic or intercollegiate athletics and not later than seventy-two hours after execution of an agent contract.

E. Until such time as the athlete agent complies with the notification provided in Subsection D of this Section, this Chapter shall prohibit or limit an athlete agent from sending to an athlete any written materials relating to the professional credentials of the agent or to specific services offered by the agent relating to the representation of an athlete in the marketing of an athlete's athletic ability or reputation. Similarly, until such time as the athlete agent complies with the notification provided in Subsection D of this Section, this Chapter shall prohibit an athlete agent from any contact with the athlete or any third person, regardless of who attempts to initiate such contact.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1993, No. 702, §1; Acts 1999, No. 302, §1; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:425 - On-campus agent interviews

§425. On-campus agent interviews

A. All institutions of higher education located in this state shall sponsor athlete agent interviews on their campuses during the athlete's final year of eligibility to participate in intercollegiate athletics, and a registered athlete agent may interview the athlete to discuss the athlete agent's representation of the athlete in the marketing of the athlete's athletic ability or reputation.

B. All institutions sponsoring athlete agent interviews shall give public notice of those interviews not later than the thirtieth day before the date on which the period in which the interviews may be conducted begins. Institutions shall provide written notice of the time, place, and duration of the athlete agent interview program to those registered athlete agents who have previously furnished the athletic director of such institutions with their addresses.

C. The registered athlete agent shall strictly adhere to the specific rules of each separate institution with regard to the time, place, and duration of the registered athlete agent interviews. The interviews shall be conducted in the final year of eligibility during a period not to exceed thirty consecutive days.

D. When an athletic director and head coach is given notice by an athlete agent of intent to contact an athlete, the athletic director or head coach shall, within seventy-two hours, schedule a meeting with the athlete to explain to the athlete the consequences of such contact for the athlete and for the institution. After such meeting, the athletic director or head coach shall notify the athlete agent in writing that the contact may proceed.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:426 - Violations; penalties

§426. Violations; penalties

A. An athlete agent who violates the provisions of this Chapter is subject, pursuant to an adjudicatory hearing, to:

(1) Forfeiture of any right of repayment of anything of value either received by an athlete as an inducement to enter into any agent contract or received for any other reason.

(2) Payment of a refund of any consideration paid to the athlete agent on an athlete's behalf.

(3) Payment of reasonable attorney fees and court costs incurred by an athlete in suing an athlete agent for violation of this Chapter.

B. Any person commits an offense if he intentionally or knowingly either files a false sworn complaint or gives false sworn testimony to any person concerning activities covered by this Chapter. This offense, upon conviction, shall be punishable by a fine of not more than one thousand dollars or by imprisonment of not more than six months, or both.

C. Any athlete agent who fails to register as required by R.S. 4:422 shall, upon conviction, be guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars or by imprisonment of not more than six months, or both.

D. Any athlete agent who violates any other duty, obligation, or responsibility prescribed by R.S. 4:424 or engages in conduct prohibited by that Section, shall, upon conviction, be guilty of a felony punishable by a fine of no less than one thousand dollars and not more than ten thousand dollars or by imprisonment with or without hard labor for up to five years, or both.

E. Any athlete agent who fails to comply with the filing and notice requirements of R.S. 4:423 shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars or by imprisonment of not more than six months, or both.

Acts 1987, No. 925, §1; Acts 1990, No. 882, §1; Acts 1999, No. 302, §1; Acts 2001, No. 1094, §1; Acts 2004, No. 351, §1.



RS 4:427 - Records to be kept

§427. Records to be kept; penalties

A. An athlete agent shall keep records of travel, entertainment, and other expenses incurred by the athlete agent which adequately describe the:

(1) Nature of the expenditure.

(2) Dollar amount of the expenditure.

(3) Purpose of the expenditure.

(4) Date and place of the expenditure.

(5) Person or persons in whose behalf the expenditure was made.

(6) Records documenting all notifications made to athletic directors or head coaches concerning intended contact with athletes.

(7) Written notification received from athletic directors and head coaches indicating contacts with athletes may proceed.

B. The records required to be kept by this Section shall be retained for not less than five years by the athlete agent.

C.(1) The records provided for in this Section shall be subject to subpoena in case of a criminal investigation of the activities of the athlete agent.

(2) The records provided for in this Section shall be disclosed pursuant to a court order obtained by an athlete who is named in the record, an institution of higher education that is located in this state which is named in the record, and the athletic conference of which the institution is a member, or the federation or association of which the school or institution is a member. Any such disclosure shall be made only to the extent necessary to determine or establish that a violation of this Chapter has occurred.

D. Any person found to be in violation of the recordkeeping requirements of this Section shall, upon conviction, be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars or imprisonment for not more than six months, or both.

Acts 1987, No. 925, §1; Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:428 - Implementing rules and regulations

§428. Implementing rules and regulations

The division may adopt rules in accordance with the Administrative Procedure Act necessary to carry out the provisions of this Chapter.

Acts 1987, No. 925, §1; Acts 1999, No. 302, §1.



RS 4:429 - Time for registration and compliance with Chapter

§429. Time for registration and compliance with Chapter

An athlete agent is not required to be registered and is not required to comply with this Chapter until October 1, 1987.

Acts 1987, No. 925, §1.



RS 4:430 - Attorneys licensed in state

§430. Attorneys licensed in state

A. An attorney licensed to practice law in Louisiana who acts as an athlete agent in his practice of law shall not be required to pay a registration fee as provided in this Chapter if he is an active member of the Louisiana State Bar Association.

B. The division shall verify with the Louisiana State Bar Association that attorneys registering as athlete agents have paid their annual membership dues and are in good standing with the association.

C. Except as provided in Subsection A of this Section, an attorney acting as an athlete agent shall comply with all duties, obligations, responsibilities, and requirements of this Chapter and shall be subject to all provisions and penalties imposed by this Chapter for athlete agents.

Acts 1987, No. 925, §1; Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:431 - Enforcement

§431. Enforcement

A. Each year the division shall compile a list of athletes, which were signed to a contract by a professional sports team, and shall contact the appropriate players associations to determine which agents have been retained to represent those athletes.

B. In the event that the agents retained by the athletes are not registered in this state, the division shall contact the district attorney where the athlete's school or institution of higher education is located. The district attorney's office shall take appropriate measures to investigate and prosecute any unregistered athlete agents operating in this state.

C. The division shall inform in writing the appropriate players association of any unregistered athlete agent operating in this state.

Acts 1999, No. 302, §1.



RS 4:432 - Liability for loss of eligibility

§432. Liability for loss of eligibility

A. If an athlete loses his eligibility to participate in sports sanctioned by the federation or association of which the school or institution is a member, or if the school or institution is investigated or sanctioned by such federation or association as a result of any violation of the rules of the federation or association of which the school or institution is a member, the school or institution of higher education that such athlete attended shall have a cause of action, specifically including but not limited to an action of tortious interference with a contract, against such athlete, the athlete agent of such athlete, and any other parties connected with the violation.

B. The prevailing party under a cause of action arising under Subsection A of this Section shall also have a right to collect reasonable attorney fees and court costs in addition to any other damages.

Acts 1999, No. 302, §1; Acts 2004, No. 351, §1.



RS 4:433 - Unlawful payments; penalties

§433. Unlawful payments; penalties

A. Notwithstanding any other provision of this Chapter to the contrary, it shall be unlawful for any person to make or offer a monetary payment, or anything of value to an athlete or any other person where such offer does any one or both of the following:

(1) Causes the athlete to lose his eligibility to participate in sports sanctioned by the federation or association of which the school or institution is a member.

(2) Causes the institution of higher education or school which the athlete attended or was being recruited to participate in sports contests at the time the payment or thing of value was received, to be investigated or placed on probation, penalized, or otherwise sanctioned by the federation or association of which the school or institution is a member.

B. The athlete and the institution or school shall each have an independent cause of action, specifically including but not limited to a cause of action for tortious interference with an athlete contract against such person for damages, reasonable attorney fees, and court costs.

C. Any person found to be in violation of the provisions of this Section shall, upon conviction, be guilty of a felony punishable by a fine of not more than ten thousand dollars or imprisonment, with or without hard labor, for not more than five years, or both.

Acts 1999, No. 302, §1; Acts 2001, No. 1094, §§1 and 2; Acts 2004, No. 351, §1.



RS 4:461 - SPORTS TOURNAMENTS

CHAPTER 8. SPORTS TOURNAMENTS

§461. Discrimination by race in sports tournaments hosted by private clubs prohibited; terms defined

A. Any private sports club which hosts a sports tournament shall not discriminate against any eligible team or participant on a team because of his race.

B. For purposes of this Section:

(1) "Private sports club" means any club, association, organization, or group of any kind which is organized as a private membership club and which provides sports facilities for the use of its members. Such sports facilities may include but are not limited to golf courses, swimming or diving pools, baseball or softball fields, tennis courts, and running tracks.

(2) "Sports tournament" means any competition sponsored by, recognized by, or conducted under the authority of the Louisiana High School Athletic Association, the National Collegiate Athletic Association, the National Association of Intercollegiate Athletics, the Amateur Athletic Union, or the Association of Intercollegiate Athletics for Women.

C. No state monies shall be used to accomplish the discriminatory exclusion of a sports participant whose team has been invited to participate in a sports activity.

D. Any team or individual who has been discriminated against under the provisions of this Section may bring an action for and shall be entitled to recover damages, reasonable attorney fees, and court costs.

Added by Acts 1981, No. 498, §1; Acts 1991, No. 1049, §1.



RS 4:501 - THE LOUISIANA RIVERBOAT ECONOMIC

CHAPTER 9. THE LOUISIANA RIVERBOAT ECONOMIC

DEVELOPMENT AND GAMING CONTROL ACT

§§501-562. Redesignated as R.S. 27:41-113 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 4:601 - THE LOUISIANA ECONOMIC

CHAPTER 10. THE LOUISIANA ECONOMIC

DEVELOPMENT AND GAMING

CORPORATION LAW

§§601-686. Redesignated as R.S. 27:201-286 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 4:701 - CHARITABLE RAFFLES, BINGO AND

CHAPTER 11. CHARITABLE RAFFLES, BINGO AND

KENO LICENSING LAW

§701. Citation

This Chapter shall be known and may be cited as the "Charitable Raffles, Bingo and Keno Licensing Law".

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:702 - Declaration of purpose

§702. Declaration of purpose

A. The Legislature of Louisiana does hereby recognize the state's role and responsibilities in ensuring that the net proceeds of charitable games of chance conducted pursuant to the Charitable Raffles, Bingo and Keno Licensing Law are contributed to bona fide charitable causes. The legislature further finds that it is in the public interest to prevent infiltration of elements of organized crime or professional gambling into charitable gaming.

B. Therefore, it shall be the policy of the state of Louisiana to decrease the potential for fraud in charitable games of chance and to increase compliance with the provisions of the Charitable Raffles, Bingo and Keno Licensing Law and other applicable laws and regulations through monitoring and enforcement as well as public education and awareness of the purposes of these laws and regulations.

C. The purpose of this Chapter is to establish mechanisms to effectuate such purposes, including but not limited to:

(1) A state licensing system for charitable organizations conducting such games of chance, commercial lessors, and for manufacturers and distributors of supplies and equipment used in such games.

(2) Provision of specialized instruction and training for local law enforcement agencies and for licensees.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 602, §1, eff. July 1, 2003.



RS 4:703 - Definitions

§703. Definitions

For the purposes of this Chapter, the following definitions shall apply:

(1)(a) Except as provided in R.S. 4:707(C), "charitable organization" shall mean a nonprofit board, association, corporation, or other organization domiciled in this state and qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3), (4), (5), (6), (7), (8), (10), or (19) of the Internal Revenue Code.

(b) The provisions of this Paragraph shall be retroactive to January 1, 1989. No charitable organization as defined in this Paragraph or member or employee thereof which is qualified for an exemption from federal income tax under Section 501(c)(5) or (6) and which applied for a license under the former provisions of Part V-A of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950 by October 1, 1989, shall be subject to any penalties for holding, operating, or conducting any game of chance authorized by that Part prior to the issuance or written denial of such license.

(c) Except as otherwise provided in this Chapter, an auxiliary group associated with a nonprofit veterans association, which functions in a subsidiary capacity to the parent organization and exists for the benefit and enhancement of the parent organization, shall be considered part of the parent organization for purposes of this Chapter.

(2) "Commercial lessor" means any person or other entity other than a bona fide nonprofit organization licensed under this Chapter who leases any building, structure, or premises to organizations licensed under the provisions of this Chapter.

(3) "Distributor" means any person or other entity who sells, offers for sale, or otherwise furnishes to any person supplies or equipment for use in the conduct of any game of chance authorized under this Chapter and any private contractor qualified to conduct games of chance as authorized under the provisions of R.S. 4:729.

(4) "Immediate family" means the subject individual's spouse, children, parents, brothers and sisters, spouses of children, and spouses of brothers and sisters.

(5) "Manufacturer" means any person or other entity who manufactures for sale, offers for sale, or otherwise furnishes any gaming supplies or equipment to a licensed distributor for use in the conduct of any game of chance authorized under this Chapter.

(6) A "municipality" shall mean an incorporated municipality.

(7) "Non-commercial lessor" means any bona fide nonprofit organization licensed under this Chapter to conduct games of chance and who leases any building, structure, or premises to other organizations licensed under the provisions of this Chapter for the purpose of conducting charitable games of chance.

(8) "Office" means the office of charitable gaming within the Department of Revenue.

(9) "Pull-tabs" shall mean single or banded tickets or cards each with its face covered to conceal one or more numbers or symbols, where one or more cards or tickets in each set have been designated in advance as a winner. The sale of pull-tabs by licensed charitable organizations during authorized sessions pursuant to the provisions of this Chapter shall constitute charitable gaming, and all revenues realized from the sale thereof shall be exempt from state income taxation and from federal income taxation to the extent allowable by the Internal Revenue Code.

(10) "Qualified association of licensed charitable organizations" means an association which, for not less than one year, has consisted of not less than ten licensed charitable organizations as defined by Subparagraph (1)(a) of this Section or 707(C), and whose member organizations have contributed annual dues which average not less than three hundred dollars per member organization during the previous twelve months.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001.



RS 4:704 - Office of charitable gaming; creation; employees; records and reports

§704. Office of charitable gaming; creation; employees; records and reports

A. The office of charitable gaming is hereby created and established in the Department of Revenue. The secretary for the Department of Revenue shall employ such persons as he considers qualified, consistent with civil service regulations, and may incur such expenses as may be required to carry out the provisions of this Chapter. Notwithstanding any other provision of law to the contrary, the office shall be subject to the division of administrative law, and all administrative hearings shall be conducted in accordance therewith.

B. Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all fees and fines collected or received by the office pursuant to this Chapter shall be paid into the state treasury on or before the twenty-fifth day of each month following such collection or receipt and shall be credited to the Bond Security and Redemption Fund.

C. The office shall annually prepare and submit a comprehensive report on the scope and nature of charitable gaming activities in this state and the impact of the office on such activities. The report shall be submitted to the governor, the speaker of the House of Representatives, the president of the Senate, the House Committee on Administration of Criminal Justice, and the Senate Committee on the Judiciary, Section B.

D. Neither the secretary nor any employee of the office shall be an officer, director, or manager of any organization licensed by the state to conduct charitable games of chance or have a direct or indirect financial interest in a commercial lessor or any entity manufacturing or distributing supplies or equipment used in such games.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 602, §1, eff. July 1, 2003.



RS 4:705 - Office functions, duties, and responsibilities

§705. Office functions, duties, and responsibilities

The office shall have the following functions, duties, and responsibilities:

(1) To issue and renew annual state licenses required by law for organizations conducting games of chance pursuant to the Charitable Raffles, Bingo and Keno Licensing Law, for manufacturers or distributors of supplies or equipment for such games, and for commercial lessors of premises on which such games are conducted.

(2) To establish, assess, and collect the following fees for issuance of licenses and special licenses and for license renewals as follows:

(a) Manufacturer's license and renewal fee shall be two thousand five hundred dollars.

(b) Distributor's license and renewal fee shall not be more than two hundred fifty dollars, except the license and renewal fee for a private contractor licensed to conduct games of chance authorized under the provisions of R.S. 4:729 shall be two hundred dollars.

(c) Licensed organization's license and renewal fee shall be seventy-five dollars.

(d) Special events license and renewal fee shall be one hundred dollars.

(e) Commercial lessor's license and renewal fee shall be five hundred dollars.

(3) To establish and collect a fee of not more than three percent of the ideal net proceeds at the point of sale on all pull-tabs or break open tickets, a fee of not more than five percent on the actual value of all other gaming supplies, and an additional fee of not more than three percent of the lease or rental price of electronic dabber devices other than those which use disposable bingo paper.

(4) To deny applications for licensure or license renewal and to issue orders for restriction, suspension, or revocation of licenses issued pursuant to R.S. 4:718.

(5) To establish and assess fees for identification stamps to be affixed to gaming supplies and equipment by manufacturers and distributors of such supplies or equipment as further provided in R.S. 4:726.

(6) To monitor licensees to ensure compliance with all provisions of law and regulations relative to charitable gaming through routine scheduled and unscheduled inspections and when warranted, investigations and audits.

(7) To enforce all provisions of law and regulations relative to charitable gaming and to assist local law enforcement agencies in these enforcement responsibilities and to direct to the Department of Public Safety and Corrections, office of state police, any indication of the commission of any crime established in Title 14 of the Louisiana Revised Statutes of 1950 for investigation and disposition by such office.

(8) To establish and assess penalties for violations of provisions of law or regulations relative to gambling or charitable gaming, not to exceed five thousand dollars per violation, as further provided in R.S. 4:721(D).

(9) To familiarize the general public, and in particular members of organizations which conduct charitable games of chance, with provisions of the Charitable Raffles, Bingo and Keno Licensing Law and other applicable laws and regulations.

(10)(a) To adopt rules and regulations to provide for the sale or transfer of surplus supplies or equipment from one licensed organization to another and such other rules and regulations as are necessary to carry out the purposes and functions of this Chapter strictly in accordance with Subparagraph (b) of this Paragraph.

(b) All rules and regulations adopted by the office shall be adopted only pursuant to specific and express statutory authorization and in accordance with the Administrative Procedure Act, except that all rules authorized by this Chapter shall also require the affirmative approval of the House Committee on the Administration of Criminal Justice and the Senate Committee on the Judiciary, Section B.

(11)(a) To determine certain person or persons in certain relationships between an applicant or licensee and other persons to be unsuitable to participate in charitable gaming and to bar any such persons from participation in charitable gaming after notice and opportunity for hearing in accordance with the Administrative Procedure Act.

(b) In determining the suitability of an applicant, licensee, or other person, the office shall consider the person's:

(i) General character, including honesty and integrity.

(ii) Financial security and stability, competency, and business experience.

(iii) Record, if any, of violations which may affect the legal and proper operation of charitable gaming, including a violation affecting another licensee or applicant, and any violation of the laws of this state or other states or countries, without limitations as to the nature of the violation.

(iv) Prior activities, arrest, or criminal record, if any, reputation, habits, and associations which may pose a threat to the public interest of this state or to the effective regulation and control of gaming operations, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming operations or the carrying on of the business and financial arrangements incidental thereto.

(v) Refusal to provide records, information, equipment, or access to premises to any member of the office or any peace officers when such access is reasonably necessary to insure or protect public health, safety, or welfare or to insure the integrity of the charitable gaming industry or security of charitable gaming proceeds.

(vi) Association or relationship to other applicants or licensees.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 1999, No. 1286, §1; Acts 2004, No. 874, §1.



RS 4:706 - Decision whether to permit raffles, bingo, and keno

§706. Decision whether to permit raffles, bingo, and keno

A. The governing authority of each such municipality shall decide whether charitable raffles, bingo, and keno as provided for in this Chapter shall be permitted within the limits of the municipality.

B. The governing authority of each parish shall decide whether charitable raffles, bingo, and keno as provided for in this Chapter shall be permitted within the parish.

C.(1) If the local governing authority elects to license and regulate charitable raffles, bingo, and keno within its jurisdiction, it may adopt rules, regulations, and ordinances for charitable organizations, as defined in R.S. 4:703(1), to hold and operate games of chance authorized in R.S. 4:707 and to enforce any local provisions regarding said games of chance.

(2) No local governing authority shall issue a license to any organization unless that organization has first obtained a license from the office in accordance with this Chapter.

(3) No local governing authority shall adopt any ordinance, rule, or regulation for operating a game of chance which conflicts with the provisions of this Chapter.

(4) No local governing authority in Orleans Parish shall adopt any ordinance, rule, or regulation for operating a game of chance which in the determination of the Louisiana Gaming Control Board may violate any of the terms or provisions of Section 1.3 of the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended, effective October 19, 1999, March 29, 2001, and March 31, 2001. Any ordinance, rule, or regulation adopted in violation of this Paragraph shall be null and void.

D. For the purposes of and as used in this Section, the term "bingo" shall include "electronic video bingo".

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003; Acts 2005, No. 373, §1.



RS 4:707 - Authorization to license certain organizations; exemption; requirement for state license

§707. Authorization to license certain organizations; exemption; requirement for state license

A. The office may, consistent with the provisions of this Chapter, license charitable organizations, as defined in R.S. 4:703(1), to hold and operate the following specific games of chance:

(1) The game of chance commonly known as raffle or raffles played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, and by conducting the game or games accordingly.

(2) The game of chance commonly known as bingo or keno played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers, as objects, similarly numbered, are drawn from a receptacle, and the game being won by the person who first covers a previously designated arrangement of numbers on such a card.

(3) The game of chance commonly known as pull-tabs played for prizes with cards or tickets and as defined in R.S. 4:725 or played as electronic pull-tabs as provided in R.S. 4:733.

(4) Electronic video bingo as provided for in R.S. 4:724 and as defined by rules of the office.

(5) Fund-raising events generally known as "Las Vegas Nights" or "Casino Nights" as provided for in R.S. 4:729 as defined by rules of the office.

B. In addition to the licensing required in Subsection A of this Section, the governing authority of any municipality or parish may, consistent with the provisions of this Chapter, license charitable organizations as defined in R.S. 4:703(1) to hold and operate the following specific games of chance:

(1) The game of chance commonly known as raffle or raffles played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, and by conducting the game or games accordingly.

(2) The game of chance commonly known as bingo or keno played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers, as objects, similarly numbered, are drawn from a receptacle, and the game being won by the person who first covers a previously designated arrangement of numbers on such a card.

(3) The game of chance commonly known as pull-tabs played for prizes with cards or tickets, as defined in R.S. 4:725, or played as electronic pull-tabs as provided in R.S. 4:733.

(4) Electronic video bingo as provided for in R.S. 4:724 and as defined by rules of the office.

(5) Fund-raising events generally known as "Las Vegas Nights" or "Casino Nights" as provided for in R.S. 4:729 as defined by rules of the office.

C. Any such organization so licensed may sell shares, tickets, or rights to participate in such games and may conduct the games accordingly when the entire net proceeds of such games of chance are to be devoted to educational, charitable, patriotic, religious, or public spirited uses, and when so licensed, may hold, operate, and conduct such games of chance exclusively by its members pursuant to this Chapter, except to the extent that the services of members of other bona fide licensed organizations as enumerated in this Section are volunteered by their organization for the sole purpose of selling shares, tickets, or rights in such games. Any such organization so licensed may sell shares, tickets, or rights to participate in such game or games of chance pursuant to rules and regulations for the supervision and conduct thereof, as prescribed by the office and, when applicable, by the governing authority of the municipality or parish not inconsistent with the provisions of this Chapter. Further, any person or persons may participate in and play such games of chance conducted under any license.

D.(1) In addition to the authority granted in Subsection A of this Section, the office may license the following organizations, as defined herein, to hold and operate the specific kind of game or games of chance enumerated in Subsection A of this Section without the requirement that any such organization qualify with the Internal Revenue Service for an exemption from federal income tax as specified by R.S. 4:703(1): Mardi Gras carnival organizations, civic or service associations, qualified associations of licensed charitable organizations, volunteer fire companies, booster clubs, and parent-teacher associations.

(2) In addition to the authority granted in Subsection B of this Section, the governing authority of any parish or municipality may license the following organizations, as defined herein, to hold and operate the specific kind of game or games of chance enumerated in Subsection B of this Section without the requirement that any such organization qualify with the Internal Revenue Service for an exemption from federal income tax as specified by R.S. 4:703(1): Mardi Gras carnival organizations, civic or service associations, qualified associations of licensed charitable organizations, volunteer fire companies, booster clubs, and parent-teacher associations.

E. In addition to the provisions of R.S. 4:703, the following definitions shall apply for the purposes of this Section:

(1) A "Mardi Gras carnival organization" shall mean an organization domiciled in this state which presents pre-Lenten festivities, including street parades, and which has received a permit to parade from a municipal or parish governing authority.

(2) A "civic or service association" shall mean an organization domiciled in this state which is operated for the purpose of promoting the social welfare or providing service to the community and which has derived five thousand dollars or less in gross receipts from its charitable games of chance during the prior calendar year.

(3) A "volunteer fire company" shall mean an organization which has been engaged by the governing authority of a parish, municipality, or fire protection district to provide fire protection services to the area of this state under its jurisdiction and which is comprised predominantly of individuals who provide such services voluntarily and without compensation.

(4) A "booster club" shall mean an organization which promotes and supports the activities, functions, or programs of a public or a private nonprofit elementary or secondary school in this state and which has been designated by the school board of the parish or city in which such school is located to collect funds in the name of that school.

(5) A "parent-teacher association" shall mean an organization which is comprised of teachers and parents of children enrolled in a public or a private nonprofit elementary or secondary school in this state and which has been designated by the school board of the parish or city in which such school is located to collect funds in the name of that school.

F.(1)(a) A bona fide senior citizen recreation club, upon application to the municipality or parish, shall be exempt from the licensing and reporting procedure enumerated in R.S. 4:708 through 716 of this Chapter in a municipality or parish whose governing authority has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706.

(b) A "senior citizen recreation club" for the purpose of this Chapter shall be defined as an organization which is sanctioned by the local council on aging and composed of a group of persons sixty years of age or older whose only function is to provide amusement and diversion for its members.

(2) Any club, organization, group, or association which has a membership comprised exclusively of children enrolled in a public or private nonprofit elementary or secondary school in this state and which is approved to conduct activities in such school by the principal of such school in accordance with school board policy shall be exempt from the licensing and reporting procedures enumerated in R.S. 4:708 through 716 of this Chapter in a municipality or parish whose governing authority has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706. Such club, organization, group, or association shall be exempted from licensing and reporting procedures only for the conducting of raffles as a means of fund-raising.

(3) A charitable organization, upon application to the municipality or parish, shall be exempt from the licensing and reporting requirements provided in R.S. 4:708 through 716 of this Chapter for the purpose of conducting a raffle as defined in Paragraph (A)(1) of this Section in any municipality or parish the governing authority of which has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706, provided the municipality or parish finds, upon such application, that the charitable organization is conducting such raffle for the purpose of providing support to any elementary or secondary school in the municipality or parish or for other purposes of community support.

(4) Any bona fide conservation organization, which is recognized by the Internal Revenue Service as 501(c)(3) corporation, dedicated principally to the conservation of a specific species, genus, or family of game animal, including but not limited to the conservation of ducks, waterfowl generally, quail, and turkeys which is otherwise permitted by law to conduct charitable gaming shall be exempted from the licensing and reporting procedures enumerated in R.S. 4:708 through 716 of this Chapter solely for conducting raffles as a means of fund-raising in a municipality or parish whose governing authority has decided to permit raffles, bingo, and keno within its limits as provided in R.S. 4:706.

G. Notwithstanding any other provision of this Chapter to the contrary, no municipal or parish governing authority shall license any organization as authorized in this Chapter unless that organization has first obtained a charitable gaming license from the office, as further provided in R.S. 4:705.

H.(1) No person or organization shall hold, operate, or conduct any game of chance enumerated in Subsection A of this Section without obtaining a charitable gaming license or a special charitable gaming license from the office, as further provided in R.S. 4:718.

(2) Organizations closely connected to one another shall not hold, operate, or conduct any game of chance enumerated in Subsection A of this Section under a single state charitable gaming license. Each organization shall be required to obtain a separate license from the office in order to conduct such games. Any otherwise eligible organization shall be deemed to be closely connected when any one of the following conditions are met:

(a) Membership in one organization automatically qualifies an individual as a member of another organization.

(b) Membership in one organization is dependent upon membership in another organization, including social membership.

(c) The existence of an organization is dependent upon the existence of another organization.

(3) Notwithstanding the provisions of Paragraph (2) of this Subsection, a chartered auxiliary group associated with a nonprofit, licensed organization shall not be required to obtain a separate license in order to assist in the holding, operating, or conducting of any game of chance being operated by the parent organization. The parent organization shall notify the office of charitable gaming annually of the names of members who will assist in the gaming operations. Nothing in this Paragraph shall prohibit a qualified chartered auxiliary group from receiving its own gaming license.

I. Nothing in this Chapter shall prohibit a charitable organization from contributing to a qualified association of licensed charitable organizations as defined by R.S. 4:703(10). Such an association shall not be subject to audit by the office except as otherwise provided by law.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001; Acts 2003, No. 602, §1, eff. July 1, 2003; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:708 - Application for license

§708. Application for license

A. Each applicant for such a license shall file with the office and the clerk of the municipality or with the governing body of any parish a written application therefor in the form prescribed in said rules and regulations, duly executed and verified, in which shall be stated:

(1) The name and address of the applicant together with sufficient facts relating to its incorporation and organization to enable the municipality or governing body of any parish to determine whether or not it is a bona fide organization or association.

(2) The names and addresses of its officers.

(3) The specific kind of game or games of chance intended to be held, operated, and conducted by the applicant, and the place or places where, and the date or dates and the time or times when, such game or games of chance are intended to be conducted, by the applicant, under the license applied for.

(4) The items of expense intended to be incurred or paid in connection with the holding, operating, and conducting of such game or games of chance and the names and addresses of the persons to whom, and the purposes for which they are to be paid.

(5) The purposes to which the entire net proceeds of such game or games of chance are to be devoted and in what manner.

(6) Except as provided in R.S. 4:715, that no commission, salary, compensation, reward, or recompense will be paid to any person for holding, operating, or conducting such games of chance.

(7) A description of all prizes to be offered and given in all such games of chance to be held, operated, and conducted under such license.

(8) Such other information as shall be prescribed by such rules and regulations.

B.(1) In each application there shall be designated an active member or members of the applicant under whom the game or games of chance described in the application are to be held, operated, and conducted, and with the application shall be included a statement executed by the applicant and by the member or members, so designated, that he or they will be responsible for the holding, operation, and conduct of such game or games of chance in accordance with the terms of the license and the provisions of said rules and regulations governing the holding, operation, and conduct of such game or games of chance and of this Chapter, if such license is granted.

(2) Prior to the commencement of the holding, operation, and conduct of the game or games of chance, any member designated in Paragraph (1) of this Subsection shall receive mandatory training from the office of charitable gaming.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 1032, §2; Acts 2003, No. 602, §1, eff. July 1, 2003.



RS 4:709 - Investigation of qualifications of applicant; issuance of license; limitation on license fee; duration of license; report to central registry

§709. Investigation of qualifications of applicant; issuance of license; limitation on license fee; duration of license; report to central registry

A. The office shall investigate the qualifications of each applicant and the merits of the application, with due expedition after the filing of the application, and shall make the following determinations:

(1) That the applicant is duly qualified to hold, operate, and conduct games of chance under the provisions of this Chapter and the rules and regulations governing the holding, operation, and conduct thereof in the municipality or parish.

(2) That the member or members of the applicant designated in the application to hold, operate, or conduct or assist in holding, operating, or conducting the game or games of chance for which the license application is made are bona fide active members of the applicant and persons of good moral character who have never been convicted of certain related offenses as established by the office.

(3) That such game or games of chance are to be held, operated, and conducted in accordance with the provisions of this Chapter and in accordance with the rules and regulations governing the holding, operation, and conduct thereof and that the proceeds thereof are to be disposed of as provided by this Chapter.

B. If the municipal or parish governing authority decides to license and regulate charitable gaming in accordance with the provisions of R.S. 4:706(C) and 707(B) and is satisfied that, except as provided in R.S. 4:715, no commission, salary, compensation, reward, or recompense whatever will be paid or given to any person holding, operating, or conducting any such game of chance, it shall issue a license to the applicant for the holding, operation, and conducting of the specific kind of games of chance applied accordingly.

C. No license for holding, operating, or conducting of any game or games of chance shall be issued under this Chapter to be effective for a period of more than one year.

D. The name, address, and location of any such establishment licensed for operating, holding, or conducting any authorized game, gaming or wagering activity, or game of chance issued pursuant to this Chapter, including the names and addresses of every person who has or controls, directly or indirectly, more than five percent ownership, income, or profit interest, shall be submitted, and updated at least quarterly, to the Louisiana Gaming Control Board for inclusion in a central registry of licensed gaming operators pursuant to R.S. 27:15(B)(3)(c).

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:710 - Issuance of special licenses

§710. Issuance of special licenses

A. Notwithstanding any other provision of this Chapter to the contrary, the office may provide by rule for the issuance of a special license for the conduct of no more than two bingo sessions annually at which the total amount of prizes which may be awarded on any one calendar day under such a license shall not exceed twenty-five thousand dollars in cash or other thing or things of value. Except as otherwise provided in this Section, all other provisions of this Chapter shall apply to the issuance of such special licenses.

B. Pursuant to the provisions of R.S. 4:706(C) and 707(B), a municipal or parish governing authority may also issue a special license as provided in Subsection A of this Section; however, no such municipal or parish governing authority shall issue a special license to any organization as provided herein unless that organization has first obtained a special charitable gaming license from the office as further provided in R.S. 4:718.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:711 - Hearing; amendment of license

§711. Hearing; amendment of license

A. No application for the issuance of a license shall be refused by the issuing authority until after a hearing is held on due notice to the applicant, at which the applicant shall be entitled to be heard upon the qualifications of the applicant and the merits of the application.

B. Any license issued under this Chapter may be amended, upon application made to the authority which issued it, if the subject matter of the proposed amendment could lawfully and properly have been included in the original license.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:712 - Form of license

§712. Form of license

Each license shall be in such form as shall be prescribed in the rules and regulations promulgated by the office or the municipality or governing body of the parish and shall contain a description of the kind or kinds of game or games of chance authorized to be held, operated, and conducted thereunder, a statement of the name and address of the licensee, of the names and addresses of the member or members of the applicant under whom such game or games of chance will be held, operated, and conducted, of the number of times, or the hours during which such game or games of chance are authorized to be conducted and the place or places where and the date or dates and time or times when such game or games of chance are to be conducted and of the purposes to which the entire net proceeds of such game or games of chance are to be devoted, and any other information which may be required by said rules and regulations to be contained therein. Each license issued for the conduct of any game of chance shall be conspicuously displayed at the place where any game is to be conducted thereunder at all times during the conduct thereof.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:713 - Control and supervision over games

§713. Control and supervision over games

A. The office, when applicable, and the governing authority of any municipality or parish issuing any license under this Chapter shall regulate all games of chance held, operated, or conducted under such license issued by it, to assure that they are fairly held, operated, and conducted in accordance with the provisions of the license, the provisions of this Chapter, and the rules promulgated and adopted pursuant to the provisions of R.S. 4:705(10)(b). The issuing authority may suspend or revoke any license issued by it for violation of any such provision, and its officers and agents may enter and inspect any premises where any such game of chance is being held, operated, and conducted or is intended to be held, operated, and conducted, or where any equipment is being used or intended to be used in the conduct thereof.

B. Each licensee shall be subject to the provisions of this Chapter, and all rules and regulations properly adopted by the office pursuant to the provisions of this Chapter.

C. Notwithstanding any other provision of law to the contrary, no governing authority of any municipality or parish shall require by ordinance, rule, or other regulation, that as a condition for granting a charitable gaming license, a charitable organization must be domiciled in that parish or municipality.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 871, §1, eff. July 1, 2003.



RS 4:714 - Restrictions; requirements; transfers; prohibitions

§714. Restrictions; requirements; transfers; prohibitions

A. No licensee shall hold, operate, or conduct any game of chance under this Chapter more often than on twenty days in any one calendar month.

B. The total amount of prizes which may be awarded in any one session by a licensee shall not exceed four thousand five hundred dollars in cash or other thing or things of value, except as specifically provided in R.S. 4:707(A)(1) and (5), 710, 724, 725, 725.1, and 732. The office shall establish by rule the method of calculating the value of any thing offered as a prize.

C. In addition to the requirement of R.S. 4:712 to display its local license, each licensee shall conspicuously display its charitable gaming license issued by the office at the premises where any game is conducted at all times during such conduct.

D. Each licensee shall designate an active member and a sufficient number of alternate members of the organization to be in charge of and primarily responsible for each session of a game of chance. Such individual, or alternates, who shall be designated as the member-in-charge, shall supervise all activities of such session and be responsible for the conduct of all games of such session. The member-in-charge or alternate shall be present at all times on the premises during the session. In addition, each licensee shall designate an active member of the organization to be responsible for the documentation of receipts and disbursements as well as the maintenance of all financial records. Such individual designated shall have been a member in good standing of the organization and shall be familiar with the provisions of this Chapter, applicable local ordinances and regulations, and the rules and regulations of the office.

E. No licensee shall purchase or otherwise obtain any gaming supplies or equipment from any distributor or manufacturer until it has first determined that the individual selling or otherwise offering such supplies or equipment has a valid license issued by the office.

F. No licensee shall allow any person under eighteen years of age to assist in the holding, operation, or conduct of any game of chance. Charitable raffles as provided for in R.S. 4:707(D)(2) shall be exempted from requirements of this Subsection.

G.(1) All proceeds from each gaming session, other than that amount paid out as cash prizes and that amount retained as a cash bank, shall be deposited into a bank account, known as a charitable gaming account, maintained by the charitable organization solely for such deposits. Such deposits shall occur no later than the second banking day following the date the gaming session begins, but in no case more than five calendar days later.

(2) Any charitable organization may transfer gaming proceeds from its charitable gaming account to any other bank account controlled by the organization, subject to the administrative rules promulgated by the office pursuant to R.S. 4:705(10)(b).

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 736, §1; Acts 2012, No. 351, §1.



RS 4:715 - Personnel to hold games; commissions or salaries; equipment and supplies; expenses

§715. Personnel to hold games; commissions or salaries; equipment and supplies; expenses

A.(1) No person shall hold, operate, or conduct or assist in holding, operating, or conducting any game or games of chance under any license issued under this Chapter except an active member of an organization or association issued a charitable gaming license under the provisions of this Chapter. However, only an active bona fide member of an organization or association can act in a managerial capacity in accordance with the Louisiana Charitable Gaming laws, rules, and regulations. Bingo callers need not be managerial positions.

(2)(a) No commission, salary, compensation, reward, or recompense, including but not limited to granting or use of bingo cards without charge or at a reduced charge, shall be paid or given directly or indirectly to any person holding, operating, or conducting any licensed game or games of chance.

(b) Any person, association, or corporation licensed to hold, operate, or conduct any games of chance under any license issued pursuant to this Chapter may compensate, for services rendered, any fifteen employees, including a bingo caller, who assist in the holding, operating, or conducting of such games. The rate of compensation shall be no more than ten dollars per hour and in any event shall not exceed fifty dollars per session for any employee. Each employee or volunteer worker may also be provided meals and beverages to be eaten on the premises not to exceed a total value of fifteen dollars per person. Expenditures made under the provisions of this Subsection shall be subject to the reporting provisions of R.S. 4:716. Compensation provided for in this Paragraph shall not constitute a violation of the prohibition against the payment or giving of a commission, salary, compensation, reward, or recompense to any person holding, operating, or conducting any such game.

(3)(a) No manufacturer, distributor, commercial lessor, or his agents or employees, who directly or indirectly leases premises or sells, leases, or otherwise distributes gaming supplies or equipment, or furnishes any commodities or services in relation to the conduct of any charitable game of chance shall take part in the holding, operation, or conduct of a game of chance. However, nothing in this Chapter shall prohibit the owner of a premises from having a representative present to protect his interests in the premises.

(b) Any distributor or noncommercial lessor who owns electronic bingo machines as provided for in R.S. 4:724, or electronic pull-tab devices as provided for in R.S. 4:733 shall assign an employee or agent to be present at all times that the machines owned by that distributor or noncommercial lessor are in use. No person other than the distributor, noncommercial lessor, or his employee or agent shall pay the winnings to each person who wins cash prizes from the machines owned by a distributor or noncommercial lessor.

(4) No such game of chance shall be conducted with any supplies or equipment except such as shall be owned absolutely, provided without payment of any compensation by the licensee, or purchased from a licensed manufacturer or distributor of such supplies or equipment, unless permitted by rules of the office.

(5) No item of expense shall be incurred or paid in connection with the holding, operating, or conducting of any game of chance held, operated, or conducted pursuant to any license issued under this Chapter, except such as are bona fide items of reasonable amount of goods, wares, equipment, and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating, or conducting thereof, under any circumstances whatever.

(6) No licensee shall pay any consulting fees to any person for any service performed in relation to the conduct of any charitable game of chance or concession fees to any person who provides refreshments to the participants in any such games.

(7) No lease providing for a rental arrangement for premises or equipment shall provide for payment in excess of the reasonable market rental rate for such premises or equipment and in no case shall any payment be based on a percentage of gross receipts or profits derived from a game of chance.

B.(1) No person shall hold, operate, or conduct or assist in holding, operating, or conducting of any game or games of chance under any license issued under this Chapter except an active member of an organization or association issued a charitable gaming license under the provisions of this Chapter. However, only an active bona fide member of an organization or association can act in a managerial capacity in accordance with the Louisiana Charitable Gaming laws, rules, and regulations. Bingo callers need not be managerial positions. No such game of chance shall be conducted with any equipment except such as shall be owned absolutely or used without payment of any compensation therefor by the licensee, and no item of expense shall be incurred or paid in connection with the holding, operating, or conducting of any game of chance, held, operated, or conducted pursuant to any license issued under this Chapter, except such as are bona fide items of reasonable amount of goods, wares, equipment, and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating, or conducting thereof, under any circumstances whatever, and no commission, salary, compensation, reward, or recompense whatever shall be paid or given, directly or indirectly, to any person holding, operating, or conducting, or assisting in the holding, operation, or conduct, of any game of chance so held, operated, or conducted.

(2) Notwithstanding any provision of law to the contrary, any person, association, or corporation licensed to hold, operate, or conduct any games of chance that benefit persons with visual or hearing impairments, paraplegia, quadriplegia, intellectual disabilities, or persons sixty years of age or older, under any license issued pursuant to this Chapter, may compensate for services rendered, any fifteen employees who assist in the holding, operating, or conducting of such games. The rate of compensation shall be no more than ten dollars per hour and in any event shall not exceed fifty dollars per session for any employee. Each employee or volunteer worker may also be provided meals and beverages to be eaten on the premises not to exceed a total value of fifteen dollars per person. Expenditures made under the provisions of this Subsection shall be subject to the reporting provisions of R.S. 4:716. Compensation provided for in this Subsection shall not constitute a violation of the prohibition against the payment or giving of a commission, salary, compensation, reward, or recompense to any person holding, operating, or conducting, or assisting in the holding, operation, or conduct of any such game.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 614, §1, eff. July 1, 2003; Acts 2014, No. 811, §1, eff. June 23, 2014.



RS 4:716 - Statement of receipts; expenditures; books and records

§716. Statement of receipts; expenditures; books and records

A. The organization or association which held, operated, or conducted the game and its member or members who were in charge thereof, shall furnish to the clerk of the municipality or governing body of the parish and the office the following information not less than quarterly:

(1) A verified statement showing the amount of the gross receipts derived from each such game of chance, that shall include receipts from the sale of shares, tickets, or rights in any manner connected with participation in said game or the right to participate therein.

(2) Each item of expense incurred, or paid, and each item of expenditure made or to be made.

(3) Name and address of each person to whom each such item has been, or is to be paid, with a detailed description of the merchandise purchased or the service rendered therefor.

(4) The net profit derived from each such game of chance and the uses to which such net profit has been or is to be applied.

(5) A list of prizes offered or given, with the respective values thereof.

B. Each licensee shall maintain and keep such books and records as may be necessary to substantiate the particulars of each such report.

C. All licensees shall maintain records and submit reports as provided by rules of the office. Such rules may require that all income of a licensee derived from charitable gaming be recorded to the extent necessary to disclose gross and net income.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:717 - Examination of books and records and personnel

§717. Examination of books and records and personnel

A. The office and the municipality or governing body of the parish shall have power to examine or to cause to be examined the books, gaming account, and records of any organization or association to which such license is issued so far as they may relate to any transactions connected with the holding and conducting of any game of chance thereunder, and to examine the books and records of any entity for the purposes of determining if net gaming proceeds are devoted entirely to the purposes allowable under R.S. 4:707(B), and to examine any manager, officer, director, agent, member, or employee thereof under oath in relation to the conduct of any such game of chance under any such license, but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this Chapter.

B. The office and the municipality or governing body of the parish shall have power:

(1) To examine or to cause to be examined the books, gaming account, and records of any organization exempt from licensure under this Chapter so far as they may relate to any transactions connected with the holding and conducting of any game of chance for which a license is otherwise required under this Chapter.

(2) To examine the books and records of any entity for the purposes of determining if net gaming proceeds are devoted entirely to the purposes allowable under R.S. 4:707(B).

(3) To examine any manager, officer, director, agent, member, or employee thereof under oath in relation to the conduct of any such game of chance for which a license is otherwise required under this Chapter, but any information so received shall not be disclosed except so far as may be necessary for the purpose of carrying out the provisions of this Chapter.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001.



RS 4:718 - Licensure

§718. Licensure

A.(1) Any organization or person seeking licensure as a charitable gaming organization, as a manufacturer or distributor of gaming supplies or equipment, or as a commercial lessor shall submit an application to the office on forms provided for such purposes. Such application shall contain such information as may be reasonably required by rules of the office. The application shall be accompanied by the fee established pursuant to R.S. 4:705(2).

(2) The office shall review all applications for licensure and, in addition to the information required on the application, may require the applicant to furnish such additional information reasonably necessary.

B. The office shall not issue a license of any type to:

(1) Any person who has been convicted of certain related offenses as established by the office within the last five years or who presently has such a charge pending in any state or federal court.

(2) Any person who has ever been convicted of a gambling-related offense in any state or federal court.

(3) Any person who is or has ever been a professional gambler.

(4) Any firm, organization, or corporation in which any person specified in Paragraphs (1) through (3) of this Subsection is an officer or director, whether compensated or not, or in which such person has a direct or indirect financial interest.

C. Except as otherwise provided in R.S. 4:720, the office may issue a license for a period not exceeding one year to applicants meeting the requirements of this Chapter and rules and regulations adopted pursuant to it.

D.(1) The office may deny an application for licensure, refuse to renew a license, or restrict, suspend, or revoke a license for any reason consistent with the purposes of this Chapter which it deems to be in the interest of the public. However, policies regarding such denial, suspension, revocation, restriction, or refusal to renew shall be established by rule, and all proceedings with regard to such actions shall be in accordance with the Administrative Procedure Act.

(2) Notwithstanding any other provision of this Chapter to the contrary, the office shall not deny a license to or suspend, revoke, or refuse to renew the license of any organization defined in R.S. 4:707(C) solely on the basis that such organization has not qualified with the Internal Revenue Service for an exemption from federal income tax as specified by R.S. 4:703(1), provided that the organization demonstrates or establishes, by a preponderance of the evidence, that it is a legitimate nonprofit organization eligible under R.S. 4:707 and is not otherwise eligible for tax-exempt status under Section 501(c)(3), (4), (7), (8), (10), or (19) of the Internal Revenue Code.

E. Any significant change in the information submitted on its application for licensure shall be filed by a licensee with the office within ten days of the change. A significant change shall include but not be limited to any change in the officers, directors, managers, proprietors, or persons having a direct or indirect financial interest in any licensed organization or entity.

F. Any license, permit, approval, or thing obtained or issued pursuant to the provisions of this Chapter is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitution of the United States or of the state of Louisiana. The legislature declares that no holder of any license or permit acquires any vested interest or right therein or thereunder.

G. Consent agreements or other agreements by which a license applicant is bound by certain rules, mandates, or other restrictions as a condition for licensing shall be absolutely null. This Subsection shall not apply to consent agreements executed as a result of a notice of violation. Notwithstanding any provision of this Chapter to the contrary, any consent agreement entered into by the division of charitable gaming, office of state police, Department of Public Safety and Corrections, and a manufacturer of electronic bingo dabber card devices prior to May 1, 1999, which approves and authorizes the use of electronic bingo dabber card devices as a charitable gaming supply, subject to certain conditions and requirements shall remain valid until January 1, 2000, provided that all conditions and requirements in such agreement are complied with until such date.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:719 - Commercial lessor license

§719. Commercial lessor license

A. Any person leasing any premises for the conducting of charitable gaming activities shall obtain a commercial lessor's license for each premises to be licensed. A commercial lessor's license shall authorize a person to lease specific premises to licensees for the conducting of charitable gaming activities. The office, upon application and compliance with other provisions for licensure contained in this Chapter, shall issue a commercial lessor's license to qualified persons.

B. No lease of any premises by a commercial lessor to any charitable organization for any charitable gaming session shall provide for payment in excess of the reasonable market rental rate for such premises as provided in the local licensing ordinance. No lease shall provide for rental for less than a two-hour session.

C. No commercial lessor shall require the payment of any other cost or fee from a charitable organization other than the rental amount provided for by the rental agreement or contract or charge admission fees to persons entering the premises to participate in the charitable gaming activities.

D. No commercial lessor leasing premises for authorized charitable gaming activities shall enter into any agreement with a distributor of gaming supplies for the use, purchase, promotion, or sale of charitable gaming supplies.

E. Commercial and non-commercial lessors shall be required to verify that lessees are properly licensed to conduct charitable games or games of chance authorized by the office.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 106, §1, eff. July 1, 2001.



RS 4:720 - Qualifications for distributor license; additional requirements; bond; license term

§720. Qualifications for distributor license; additional requirements; bond; license term

A. No person shall be granted or issued a distributor license unless the applicant demonstrates to the office that the applicant is domiciled in and resides in the state of Louisiana at the time of application. If the applicant is a corporation, the applicant must demonstrate to the office that a majority of the stock of the applicant corporation is owned or controlled by individuals who are domiciled in and reside in the state of Louisiana at the time of application. The provisions of this Subsection shall apply to all applications for a distributor license.

B. The office may revoke, suspend, or condition the license of any licensed charitable organization, distributor, or manufacturer who fails to comply with any office rule, state law, or municipal or parish ordinance providing for the levy, assessment, collection, or remission of sales and use taxes.

C. The term for a license issued pursuant to the provisions of this Section shall be for three years. Any fees associated with the awarding of this license shall be paid annually as otherwise provided by this Chapter.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:721 - Enforcement responsibilities

§721. Enforcement responsibilities

A. The office shall monitor the conduct or business of licensees, both on a routine scheduled and an unscheduled basis, to the extent necessary to ensure compliance with the provisions of charitable gaming laws and regulations of the state, particularly this Chapter.

B. In carrying out its enforcement responsibilities, the office may:

(1) Inspect and examine all premises in which charitable games of chance are conducted or supplies or equipment for such games are manufactured or distributed.

(2) Inspect all such supplies and equipment in, upon, or about such premises.

(3) Seize and remove from such premises and impound such supplies and equipment for the purpose of examination and inspection pursuant to an appropriate court order.

(4) Demand access to and audit and inspect books and records of licensees for the purpose of determining compliance with laws and regulations relative to charitable gaming.

(5) Conduct in-depth audits and investigations when warranted.

C. The office may require licensees to maintain records and submit reports as further provided in R.S. 4:716(C) and 726(D).

D.(1) In addition to license revocation or suspension or any criminal penalty imposed pursuant to R.S. 4:735(B), the office may assess a fine against any person who violates any law or regulation relative to gambling or charitable gaming. Such a fine shall be assessed only after notice and opportunity for a hearing held in accordance with the Administrative Procedure Act.

(2) Any indication of the commission of a crime established in Title 14 of the Louisiana Revised Statutes of 1950 shall be directed to the Department of Public Safety and Corrections, office of state police, for investigation and disposition by such office.

E. All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof, in particular local law enforcement entities, shall cooperate with the office in carrying out its enforcement responsibilities.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:722 - Educational responsibilities

§722. Educational responsibilities

A. The office shall provide assistance to local law enforcement agencies in carrying out their responsibilities relative to enforcement of charitable gaming laws and regulations. Such assistance may include but shall not be limited to specialized training programs on such enforcement for local law enforcement personnel.

B. The office shall be responsible for educating the general public, particularly members of organizations which conduct charitable games of chance, with regard to the provisions of an interpretation of laws and regulations relative to charitable gaming. Such education may include but shall not be limited to training programs for licensees on such laws and regulations for the purpose of increasing their understanding of and compliance with statutory and regulatory requirements and restrictions.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:723 - Immunity

§723. Immunity

No persons, association, or corporation

(1) Possessing, selling or in any manner disposing of, in any municipality or parish, any shares, tickets, or rights to participate in any game or games of chance conducted or to be conducted under any license lawfully issued pursuant to this Chapter,

(2) Lawfully conducting or participating in the conduct of any such game of chance, or

(3) Permitting the conduct of any such game of chance upon premises owned by him or it, of any game of chance conducted or to be conducted under any license lawfully issued pursuant to this Chapter,

shall be liable to prosecution or conviction for violation of any provision of R.S. 14:90; however, this immunity shall not extend to any person or corporation knowingly conducting or participating in the conduct of any game of chance under any license obtained by any false pretense or statement made in any application for such license or otherwise, or possessing, selling, or disposing of shares, tickets, or rights to participate in, or permitting the conduct upon any premises owned by him or it of any game of chance conducted under any license known to him or it to have been obtained by any such false or fraudulent pretense or statement.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:724 - Use of electronic or video bingo games

§724. Use of electronic or video bingo games

A. Electronic or video machines, hereafter termed "electronic bingo machines", for public playing of bingo may be made available at any location licensed under this Chapter for charitable bingo, provided that all requirements of this Chapter not in conflict with the provisions of this Section are met.

B. Any such electronic bingo machine shall be subject to the following requirements and restrictions concerning its operation and use:

(1) The cost of each game play shall be not less than twenty-five cents nor more than one dollar.

(2) Payout shall be not less than eighty percent and not more than ninety-four percent of the total amount wagered.

(3) The maximum prize awarded shall be not more than one thousand dollars.

(4) A machine shall dispense no cash, only tickets verifiable as valid indicating the prize amount.

(5) A machine shall play and display only the game of bingo as described in R.S. 4:707(A)(2), except that a random number generator in the machine shall replace the drawing of numbered objects from a receptacle, and may play "cover-all bingo" in which all numbers of the card must be covered. An electronic video bingo machine shall not contain entertainment display features simulating slot reels or card games.

(6) A machine shall allow the player a choice of cards on which to play and must show a "BINGO" at the end of play.

(7) A machine shall allow only a linear-based payout in which the amount of the payout follows a straight line progression in direct proportion to the amount wagered.

(8) A machine shall provide for an electronic readout giving, at a minimum, a summary of total wagers, total plays, total payout, and current prize allotment since the last date of summary or the last date of reset of the machine.

(9) No person under the age of eighteen shall assist in the holding, operation, or conducting of electronic or video bingo games.

C. An electronic bingo machine may be leased by any holder of a bingo license issued pursuant to this Chapter. However, in no case shall any lease agreement entered into authorize the lessor to receive a percentage of the receipts from the machine.

D. Only cash prizes may be awarded winners of games on an electronic bingo machine.

E. At least forty-five percent of the net win from the machine must be paid to the licensee owning or leasing it.

F. The office may adopt, pursuant to the provisions of R.S. 4:705(10)(b), additional rules and regulations governing the use of electronic bingo machines and may establish a list of manufacturers, distributors, suppliers, and lessors authorized to provide electronic bingo machines or a list of acceptable models of the machines, or acceptable serial numbers on such models or manufacturers, distributors, suppliers, or lessors.

G. The office may assess whatever fees may be necessary to carry out the purposes of this Section and the rules and regulations adopted pursuant to Subsection F.

H. Nothing in this Chapter shall prohibit a distributor of electronic bingo machines from having a representative present during the operation of their machines.

I. Nothing in this Section shall be construed to restrict the authority of local governments to restrict or prohibit the conducting of electronic video bingo.

J.(1) Any person who is licensed as a distributor shall be permitted to operate electronic video bingo machines which are not in compliance with the provisions of R.S. 4:724(B)(5) if either of the following occurs:

(a) The licensed distributor has purchased or has entered into a lease agreement approved by the office for the total number of electronic video bingo machines to be placed at a specific location and the electronic video bingo machines have been permitted by the office and placed at a location which has been approved by the office on or prior to August 15, 2008; or

(b) The licensed distributor has delivered to the office or has sent by certified mail an application with the required fees to have electronic video bingo machines permitted, which application has been received, but not approved by the office on or prior to August 15, 2008, and the application includes one of the following:

(i) Proof of purchase for the total number of video bingo machines to be placed at a specific location.

(ii) A nonrefundable deposit of a minimum of twenty-five percent of the fair market value of the wholesale purchase price of the total number of machines to be placed at a specific location.

(iii) A nonrefundable deposit on a lease agreement which is equivalent in value to a minimum of twenty-five percent of the fair market value of the wholesale purchase price of the total number of machines to be placed at a specific location.

(2) Electronic video bingo machines authorized by the provisions of this Subsection shall only be placed at one of the following locations:

(a) A location which has been approved by the office on or prior to August 15, 2008; or

(b) A location for which a completed application with the required fees for the licensing to conduct charitable gaming at a specific location has been received by the office on or prior to August 15, 2008. However, locations which have not been approved by the office prior to August 15, 2008, but for which an application has been timely filed as provided by this Subparagraph, shall have received final approval from the office and must be occupied by August 15, 2009, in order to operate electronic video bingo machines which are not in compliance with the provisions of R.S. 4:724(B)(5).

K. Notwithstanding any other provision of this Section to the contrary, any electronic video bingo machine authorized pursuant to Subsection J of this Section which is destroyed or rendered inoperable in any manner may be replaced by an electronic video bingo machine of a similar make and model which is not in compliance with the provisions of R.S. 4:724(B)(5) even if such replacement electronic video bingo machine was purchased after August 15, 2008.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 602, §1, eff. July 1, 2003; Acts 2003, No. 614, §1, eff. July 1, 2003; Acts 2005, No. 373, §1; Acts 2008, No. 630, §1, eff. July 1, 2008.



RS 4:725 - Pull-tabs

§725. Pull-tabs

A. No organization, distributor, or manufacturer, or any representative thereof, either with knowledge or in circumstances whereunder he reasonably should have known, shall possess, display, put out for play, sell, or otherwise furnish to any person any deal of pull-tabs:

(1) In which the winning pull-tabs have not been completely and randomly distributed and mixed among all other pull-tabs in the deal;

(2) In which the location or approximate location of any of the winning pull-tabs can be determined in advance of opening the pull-tabs in any manner or by any device, including but not limited to any pattern in the manufacture, assembly, or packaging of pull-tabs by the manufacturer, by any markings on the pull-tabs or container, or by the use of a light; or

(3) Which does not conform in any respect to these requirements as to manufacturer, assembly, or packaging.

B. Effective January 1, 1986,1 a distributor shall not purchase or be furnished any deal of pull-tabs from a manufacturer of pull-tabs unless all of the following conditions are met:

(1) The manufacturer's label or trademark has been registered with the office of charitable gaming.

(2) Each individual pull-tab manufactured has conspicuously set forth on it the name of the manufacturer or a label or trademark which identifies its manufacturer.

(3) The pull-tab is of a type approved by the office of charitable gaming for use in Louisiana.

Acts 1999, No. 568, §3, eff. June 30, 1999.

1As appears in enrolled bill.



RS 4:725.1 - Progressive pull-tabs

§725.1. Progressive pull-tabs

A. Notwithstanding any provision of law to the contrary, any organization licensed to hold, operate, or conduct games of chance pursuant to the provisions of this Chapter, shall be authorized to hold, operate, or conduct progressive pull-tabs pursuant to the provisions of this Section.

B. An organization authorized to hold, operate, or conduct progressive pull-tabs shall offer progressive pull-tabs only during their licensed session and shall not network or link with any other licensed organization.

C. The jackpot for progressive pull-tabs shall not exceed twenty-five thousand dollars.

D. The contribution per deal of pull-tabs for the progressive jackpot shall not exceed five hundred dollars.

E. An organization authorized to hold, operate, or conduct progressive pull-tabs shall comply with the provisions of R.S. 4:725, any other provisions of this Chapter, and any rules adopted by the office pursuant to the provisions of this Chapter.

F. The office shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act.

Acts 2003, No. 736, §1.



RS 4:726 - License for manufacturers or distributors of gaming supplies or equipment; prohibitions; requirement

§726. License for manufacturers or distributors of gaming supplies or equipment; prohibitions; requirement

A.(1) No person or other entity shall fabricate, concoct, or manufacture any supplies or equipment for use in the conduct of any game of chance authorized under this Chapter, including but not limited to bingo equipment and pull-tabs, within this state or for use within this state without having obtained a manufacturer's license from the office, as provided in R.S. 4:718. No manufacturer shall contract with a distributor, agree to, or otherwise perform any duty associated with the distribution of equipment or supplies.

(2) No person or other entity shall sell, offer for sale, or otherwise furnish any other person any supplies or equipment for use in the conduct of any game of chance authorized under this Chapter, including but not limited to bingo equipment and pull-tabs, without having obtained a distributor's license from the office, as provided in R.S. 4:718. No manufacturer shall contract with a distributor, agree to, or otherwise perform any duty associated with the distribution of equipment or supplies.

B. No person or other entity licensed as a manufacturer or distributor shall sell on behalf of the distributor or otherwise make available any such gaming supplies or equipment to any individual unless he has first determined that the individual is a licensed distributor or is acting as an agent of an organization which has a valid license issued by the office.

C. No manufacturer or distributor of gaming supplies or equipment shall directly or indirectly give gifts, trips, prizes, premiums, or other such gratuities to any charitable gaming organization, its employees, or commercial lessors other than nominal promotional items used in the conduct of charitable gaming as provided by law.

D. Each manufacturer or distributor of gaming supplies or equipment shall maintain records and submit reports as required by rules of the office. The rules may require maintenance of purchase and sale invoices of all gaming supplies and equipment manufactured or distributed, whether by sale, lease, rental, loan, or donation, to any charitable gaming organization.

E. Each distributor or manufacturer shall purchase state identification stamps from the office for supplies or equipment as required by rules of the office. Each distributor or manufacturer shall be responsible for affixing such a stamp to each such item sold or otherwise disposed of at the point of such sale or disposal.

F. Each manufacturer or distributor of gaming supplies or equipment shall be subject to the provisions of this Chapter, and all rules and regulations adopted by the office pursuant to the provisions of this Chapter.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:727 - Combination of interests prohibited

§727. Combination of interests prohibited

A. Except as otherwise provided for in this Chapter, no organization which conducts charitable games of chance shall be a manufacturer or distributor of supplies or equipment for such games. This prohibition shall not apply to a charitable organization which distributes electronic video bingo machines or electronic pull-tab devices in a building used, leased, or owned by the licensed charitable organization in which it conducts games authorized in this Chapter in a parish or incorporated municipality where an ordinance has been adopted allowing gaming by means of electronic video bingo.

B. No officer, director, or manager of an organization which conducts charitable games of chance shall either:

(1) Have a direct or indirect financial interest in any entity which manufactures or distributes supplies or equipment for charitable games of chance or which leases space for charitable games of chance.

(2) Serve as an officer, director, shareholder of more than two percent of the shares, proprietor, or employee of an entity which manufactures or distributes supplies or equipment for charitable games of chance.

C. No entity which manufactures or distributes supplies or equipment for charitable games of chance, any officer, director, owner of more than two percent of the business, proprietor, or employee of such an entity, or any person having a direct or indirect financial interest in such an entity shall lease premises, directly or indirectly, to an organization for purposes of conducting charitable games of chance.

D. No entity or person described in Subsection A, B, or C shall serve as a commercial lessor.

E.(1) No person licensed as a commercial lessor or his immediate family shall either:

(a) Have a direct or indirect financial interest in any entity which manufactures or distributes supplies or equipment for charitable games of chance.

(b) Serve as a proprietor, employee, officer, director, shareholder, or owner of more than two percent ownership interest, of any entity which manufactures or distributes supplies or equipment for charitable games of chance.

(2) No person licensed as a commercial lessor or his spouse shall either:

(a) Serve as an officer or director of any charitable organization which rents, leases, or uses the commercial premises for conducting games of chance.

(b) Hold, operate, conduct, or assist in the holding, operating, or conducting of a charitable game of chance at the commercial premises.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2003, No. 614, §1, eff. July 1, 2003.



RS 4:728 - Use of monies derived from enforcement of bingo regulations by the governing authority of Livingston Parish

§728. Use of monies derived from enforcement of bingo regulations by the governing authority of Livingston Parish

Notwithstanding any other provision of law to the contrary, any monies collected by the governing authority of Livingston Parish from charitable organizations conducting bingo games in that parish pursuant to the rules and regulations of said governing authority which are in excess of the amount of monies necessary to pay the cost of adequate enforcement of such rules and regulations may be expended by said governing authority for purposes other than paying the cost of such enforcement, including but not limited to defraying the cost of operation of parish government.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:729 - Fund-raising events

§729. Fund-raising events

A. Notwithstanding any provisions of this Chapter to the contrary, a charitable organization licensed to operate, hold, or conduct any game or games of chance may enter into a contract with a private contractor who meets the qualifications prescribed by the office to conduct the operation and management of fund-raising events generally known as "casino night" or "Las Vegas night".

B. Each private contractor shall possess the skills and have the personnel and equipment available to conduct such games.

C. The contract shall stipulate that the contract price is a professional service fee based upon the equipment and personnel to be used as well as the types of games to be played. The office shall promulgate rules and regulations providing for the reasonable compensation of the contractor. The private contractor may use his own personnel only for the actual operation of the leased equipment.

D. For the purpose of this Section, "casino night" and "Las Vegas night" shall mean a charitable fund-raising event sponsored by a licensed charitable organization as defined pursuant to the provisions of R.S. 4:703. The office shall promulgate rules which specify the kinds of casino games that may be conducted and the manner in which such games shall be operated.

E. The sponsors shall sell tickets to the charitable event and each individual shall receive for each ticket purchased, in connection with the event, an equal number of chips to be used in playing the various authorized games. The sponsor may award prizes at such events.

F. The office of charitable gaming within the Department of Revenue may adopt additional rules and regulations governing such events pursuant to the provisions of R.S. 4:705(10)(b).

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:730 - Use of monies derived from enforcement of bingo regulations by a municipal or parish governing authority

§730. Use of monies derived from enforcement of bingo regulations by a municipal or parish governing authority

Notwithstanding any other provision of law to the contrary, any monies collected by the governing authority of a municipality or parish from charitable organizations conducting bingo games in that municipality or parish pursuant to the rules and regulations of said governing authority which are in excess of the amount of monies necessary to pay the cost of adequate enforcement of such rules and regulations may be expended by said governing authority for purposes other than paying the cost of such enforcement, including but not limited to defraying the cost of operation of municipal or parish government.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:731 - City of New Orleans; cable television bingo; licensing; restrictions; prohibitions

§731. City of New Orleans; cable television bingo; licensing; restrictions; prohibitions

A.(1) The governing authority of the city of New Orleans may license bona fide veterans, charitable, educational, religious, or fraternal organizations and civic and service clubs, which possess the appropriate nonprofit designation issued by the federal Internal Revenue Service, to hold and operate the game of chance commonly known as cable television bingo played for prizes with cards and as defined in this Subsection.

(2) For the purposes of this Section, "cable television bingo" shall mean a charitable game of chance transmitted by a cable television channel and played for prizes with cards bearing numbers or other designations, five or more in one line, the holder covering numbers as eight or more similarly numbered objects are displayed, and the game being won by any player who covers a previously designated arrangement of numbers of such a card with any four or five numbers and a free spot.

B. Cable television bingo shall be transmitted only to the area within the jurisdiction of the city of New Orleans. Transmission of such games to any area outside the city of New Orleans shall be expressly prohibited.

C. Licensees to hold, operate, or conduct cable television bingo shall not be subject to the provisions of R.S. 4:714(A) and (B).

D. Notwithstanding any provision of this Chapter to the contrary, in particular R.S. 4:715, a charitable organization licensed to conduct cable television bingo may enter into a contract with a private contractor possessing demonstrated skills in the conduct and administration of charitable games of chance to provide for the operation and management of its games. Any such contract shall stipulate that payment to the contractor for professional services shall be in accordance with an estimated fee schedule based upon the number of cards sold and shall require the use of volunteer members of charitable organizations in the actual conduct of and assisting in the conduct of such games.

E. The office may adopt additional rules and regulations governing the operation of cable television bingo pursuant to the provisions of R.S. 4:705(10)(b). The office may also assess whatever fees may be necessary to implement this Section and the rules and regulations adopted pursuant to this Subsection.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:732 - Progressive bingo

§732. Progressive bingo

A. Notwithstanding any provision of law to the contrary, the governing authority of any parish or municipality may permit any charitable licensed organization to conduct progressive mega jackpot bingo games. For the purpose of conducting a progressive bingo game, such organizations shall:

(1) Establish links or networks, electronic or otherwise, between locations, commercial or noncommercial, where licensed charitable bingo games are being conducted.

(2) Deposit a predetermined amount of money not to exceed two hundred dollars per organization into a special account before each licensed call bingo gaming session. Every two-hundred-dollar contribution shall constitute part of the total amount of prizes awarded during that session.

B. The mega jackpot for a progressive bingo game played pursuant to and in accordance with the provisions of this Section may exceed the limit established in R.S. 4:714 but shall not exceed one hundred thousand dollars.

C. Such game shall be offered in accordance with rules and regulations adopted by the governing authority of each municipality or the parish which issued a license to any respective organization which participates in a progressive mega jackpot bingo game, in accordance with the rules and regulations adopted by the office in Subsection D of this Section.

D. The office shall adopt rules and regulations governing progressive mega jackpot bingo games to insure compliance with the provisions of this Chapter and any additional regulations of the state relative to charitable gaming laws.

E. Any licensed charitable organization or organizations playing at the same location may conduct progressive blackout bingo games in accordance with rules established and in effect on August 15, 1995, and as follows:

(1) Any such organization or organizations which conduct progressive bingo games in accordance with this Subsection may offer a second progressive bingo game, in addition to the game authorized in this Subsection.

(2) Any such organization or organizations which conduct progressive bingo games in accordance with this Subsection may establish a maximum jackpot or cap for each progressive bingo game offered by the organization. The participating organizations may continue contributions to the Charitable Gaming Progressive Jackpot Account to accumulate a backup jackpot which may be applied to either or both progressive games.

(3) The dollar amount of each jackpot cap shall be continuously and conspicuously displayed along with the current dollar amount of the progressive jackpot.

(4) The second progressive jackpot game may be added to any call bingo game played during a bingo session.

(5) During the course of a progressive jackpot, the participating organizations may, prior to a jackpot win, raise but not lower the jackpot cap. In the event that the jackpot cap is raised, contributions in the amount of two hundred dollars per game shall recommence.

F. Repealed by Acts 2005, No. 373, §2.

G. Organizations may network or link together to conduct progressive mega jackpot bingo games, as provided in Paragraph (A)(1) of this Section, provided the local governing authority of each parish has authorized the conducting of such games in the parish.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2001, No. 730, §1, eff. June 25, 2001; Acts 2005, No. 373, §§1, 2.



RS 4:733 - Electronic pull-tab devices

§733. Electronic pull-tab devices

A.(1) Electronic or video machines, hereafter termed "electronic pull-tab devices", and defined in Paragraph (2) of this Subsection, for public playing of pull-tabs may be made available at any locations licensed under this Chapter for charitable gaming, provided that all requirements of this Chapter not in conflict with the provisions of this Section are met.

(2) "Electronic pull-tab device" means any unit, mechanism, or device authorized pursuant to the provisions of this Chapter, that, upon insertion of cash, produces electronic facsimiles of pull-tab tickets or cards and is available to play or simulate the play of the game of pull-tabs as described in R.S. 4:703(3), utilizing a cathode ray tube or video display screen and microprocessors in which the player may win games or credits that can be redeemed for cash only. The term does not include a device that directly dispenses coins, cash, tokens, or anything else of value, except the ticket voucher required in accordance with the provisions of this Chapter.

B. Each device shall:

(1) Be inspected by the office or its designee for certification and compliance.

(2) Be connected with a system consisting of player operated terminals and a self-contained control computer.

(3) Not have any device or program that will alter the reading of the values or amounts of play to reflect values or amounts other than actually played or any switches, jumpers, wire posts, or any other means of manipulation that could affect the operation or outcome of a game.

(4) Not have any device, switch, program, or function that can alter the readings of the actual amounts or values relating to any function or occurrence of the device.

(5) Have separate secure areas with locking doors for the game logic board and software, the cash compartment, and the mechanical meters as required by the rules and regulations of the office. These areas must be locking and separated. Access to one from the other must not be allowed at any time.

(a) The device must be capable of printing a ticket voucher for the player at the completion of each game. If credits are owed the player, the ticket must contain each of the following:

(i) The name of the location licensed to conduct charitable gaming.

(ii) The name of the municipality or parish in which the location licensed to conduct charitable gaming is located.

(iii) The value of the prize in numbers.

(iv) The value of the prize in words.

(v) The time of day, in hours and minutes in a twenty-four-hour format.

(vi) The date.

(vii) The device license number or serial number up to eight digits.

(viii) The sequential number of the ticket voucher.

(ix) An encrypted validation number from which the validity of the prize can be determined.

(b) The device may have a mechanism that accepts cash in the form of bills with a denomination not to exceed ten dollars.

(c) An exact copy of each printed ticket voucher must be printed and retained within the device.

(d) The device must have nonresettable mechanical meters housed in a secure compartment that keep a permanent record of all of the following:

(i) Total coins accepted.

(ii) Total credits generated by the bill acceptor if the device has a bill acceptor.

(iii) Total credits played by players.

(iv) Total credits won by players.

(v) Total credits printed out by the ticket voucher printer.

(e) The device must contain electronic metering using meters that record all of the following:

(i) Total coins in the coin acceptor or acceptors and, if the device has a bill acceptor, the total credits generated by the bill acceptor.

(ii) Total credits in, total credits played, total credits won, and total credits paid.

(iii) Total errors from the logic board random access memory.

(iv) Total examination of electronic meters.

(f) The device may not have any functions or parameters adjustable by or through any separate video display or input codes, except for the adjustment of features that are wholly cosmetic.

(g) The device must issue, by activation of an external switch, an accounting ticket containing a performance synopsis of the device. The ticket must contain:

(i) The name of the location licensed to conduct charitable gaming.

(ii) The name of the city, town, or parish in which the location licensed to conduct charitable gaming is located.

(iii) The license number of the device.

(iv) The time of day, in hours and minutes in a twenty-four-hour format.

(v) The date.

(vi) A circuit-interrupting device, method, or capability which will disable the machine if the office-approved program is accessed or altered.

(h) The device must be linked by telecommunication to a central computer for purposes of polling or reading device activities and for central computer remote shutdown of device operations.

(6) Each electronic pull-tab device shall have a serial number or other identification number permanently affixed to the device by the manufacturer.

C. The office may provide for additional specifications for devices to be approved and authorized pursuant to the provisions of this Chapter as it deems necessary to maintain the integrity of electronic pull-tab devices and operations. The office shall not provide for any additional specifications which would have the effect of reducing to fewer than four the number of manufacturers who make devices that meet the specifications of this Chapter.

D. A device may not allow more than two dollars to be placed on a game or award won games or credits in excess of the value of five hundred dollars.

E. The office shall prescribe the expected payback value of one credit played to be at least eighty percent of the value of a credit. Each electronic pull-tab device must have an electronic accounting device that the office may use to verify the winning percentage. The office may not publish or otherwise disseminate income figures and other statistics obtained in the payback verification process or contained in payback verification reports in a manner that allows or helps a person to identify a particular device or to match a particular device with a particular income or statistic except as is required for enforcement of the provisions of this Chapter.

F. An electronic pull-tab device may be leased by any charitable organization licensed by the office.

G. At least sixty percent of the net win from the device must be paid to the charitable organization leasing it. No more than ten percent of the net win from the device may be paid to the commercial lessor leasing the premises at which the devices are located.

H. The office shall adopt any additional rules and regulations necessary to govern the specification, use, and operation of electronic pull-tab devices and shall establish a list of manufacturers, distributors, suppliers, and lessors authorized to provide electronic pull-tab devices or a list of acceptable models of the devices, acceptable serial numbers on such models or manufacturers, distributors, suppliers, or lessors. All rules shall be adopted pursuant to the Administrative Procedure Act except that all rules shall also require the affirmative approval of the House Committee on Administration of Criminal Justice and the Senate Committee on the Judiciary, Section B.

I. Notwithstanding any provision of law to the contrary, a facility licensed to conduct charitable gaming may not place more than thirty-five electronic machines or devices licensed to conduct charitable gaming at the facility.

J. Any licensed charitable organization operating more than fifteen electronic pull-tab devices as provided by this Section shall not offer for play pull-tabs as provided in R.S. 4:725.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:734 - Sale of tickets at fund-raising event

§734. Sale of tickets at fund-raising event

Notwithstanding any provision of this Chapter to the contrary, a candidate for public office, as provided for in R.S. 18:1483(3), or his principal campaign committee, as provided for in R.S. 18:1483(15), may conduct a fund-raising activity involving the sale of tickets which afford the purchaser an opportunity to win a door prize, raffle, or similar gift or prize.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:735 - Violations; penalties

§735. Violations; penalties

A. Any person, association, or corporation which violates any provision of this Chapter including the specifically enumerated acts contained in Subsection B of this Section or any rule or regulation of the office shall be subject to a civil penalty imposed by the office as further provided in R.S. 4:721 and to suspension or revocation of its license as further provided in R.S. 4:705.

B. Any person, association, or corporation which commits any of the following acts shall, upon conviction, be subject to a criminal penalty, and be fined not more than five thousand dollars or imprisoned for one year, or both:

(1) Making any false statement in any application for a license under this Chapter or a license issued pursuant to R.S. 4:718.

(2) Holding, operating, or conducting any game of chance either without a license issued by a parish or municipal governing authority or without a license issued by the office.

(3) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the holding, operating, and conducting of any game of chance.

(4) Refusing to allow the licensing parish or municipal governing authority or the office access to any premises where a game of chance is being conducted or to any record or book relative to gaming activity.

(5) Intentionally causing, aiding, abetting, or conspiring with another to cause any person to violate any provision of this Subsection. In addition to suffering any such penalty which may be imposed, a licensee shall forfeit any license issued to it under this Chapter.

(6) Offering for sale, lease, rental, or furnishing in any other manner whatsoever, any electronic video bingo machine, or part, component, or supply, intended for use therewith except an authorized manufacturer, supplier, or distributor pursuant to R.S. 4:724(F) and R.S. 4:733(H).

(7) Possessing any electronic video machine or component, parts, or supplies intended for use therewith except manufacturers, distributors, or lessors and organizations licensed by a municipality or parish to conduct electronic video bingo who are in possession of such machines under the provisions of R.S. 4:724 and R.S. 4:733 and the rules and regulations adopted pursuant to R.S. 4:724(F) and R.S. 4:733(H).

(8) Possessing, displaying, selling, or otherwise furnishing to any person any deal pull-tabs except as provided for in R.S. 4:725.

(9) Using net gaming proceeds in whole or in part for any uses other than educational, charitable, patriotic, religious, or public spirited purposes. For purposes of this Section "net gaming proceeds" shall not include accounting or other professional services not otherwise prohibited by R.S. 4:715(A)(6).

C. Any person, association, or corporation which violates any other provision of this Chapter not listed in Subsection B may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

D.(1) It shall be unlawful for any person associated or affiliated with a charitable gaming licensee to benefit from any part of the net gaming proceeds of that charitable gaming licensee.

(2) The provisions of this Subsection shall not apply to a contribution or disbursement of net gaming proceeds made to, or for the direct benefit of, a group or activity provided that both of the following occur:

(a) The contribution or disbursement is not in violation of Paragraph (B)(9) of this Section.

(b) Not more than one-half of the participants of the group or activity receiving the contribution are members or immediate family members of members of the charitable gaming licensee making the contribution or disbursement.

(3) For purposes of this Subsection, "net gaming proceeds" shall not include accounting or other professional services not otherwise prohibited by R.S. 4:715(A)(6).

(4) The provisions of this Subsection shall not be construed to limit or impair the payment of compensation to bingo workers for working bingo games as provided by R.S. 4:715(A)(2)(b).

(5) Whoever violates the provisions of this Subsection may be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2012, No. 710, §1.



RS 4:736 - Legal representation of the office; attorney general

§736. Legal representation of the office; attorney general

Notwithstanding any other provision of law to the contrary, the attorney general shall be the legal advisor to the office and, except as otherwise provided by law, shall counsel and advise the office, shall represent it in all legal proceedings, and shall prosecute any civil action for a violation of the provisions of this Chapter or the rules and regulations of the office. The office shall compensate the attorney general for representation of the office.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:737 - Venue; trial de novo; appeals

§737. Venue; trial de novo; appeals

Notwithstanding any other provision of law to the contrary, the venue for judicial review or appeal from any administrative proceeding involving a charitable gaming licensee or license applicant or a petition for a stay as provided for in R.S. 49:964(C) or for recovery under R.S. 49:965.1 or other injunctive relief shall be the domicile of the licensee or applicant. The petition for judicial review or appeal from an administrative proceeding involving a licensee or licensee applicant under this Chapter shall be filed in the district court of the parish of the domicile of the licensee or applicant within sixty days of the mailing of the notice of the adverse administrative decision. Upon timely filing of the petition of the charitable organization, judicial review shall be by trial de novo and conducted by summary procedure. Evidence of warnings issued by the office to a charitable organization on matters which are not the subject of the administrative proceeding under review shall not be admissible in the trial de novo. The provisions of this Section shall be procedural in nature.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:738 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§738. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The office shall require the posting of one or more signs on licensed premises at points of entry into the areas where organizations licensed under this Chapter are conducting games of chance authorized under the provisions of R.S. 4:707(A)(2), (3), and (4), 732, and 733 to inform patrons of a toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1999, No. 568, §3, eff. June 30, 1999.



RS 4:739 - Use of electronic bingo card dabber devices

§739. Use of electronic bingo card dabber devices

A.(1) Electronic bingo card dabber devices, hereafter referred to as electronic dabber devices, and defined in Paragraph (2) of this Subsection, for the public playing of bingo may be made available at any location licensed under the provisions of this Chapter provided that all requirements of this Section and all requirements of this Chapter not in conflict with this Section are met.

(2) "Electronic Bingo Card Dabber Device", or "Electronic Dabber Device", or "EBCDD" means an electronic device used by a bingo player to monitor bingo cards purchased and electronically mark bingo cards downloaded into the device, at the time and place of the licensed charitable bingo session, and which:

(a) Provides a means to bingo players to electronically mark numbers announced by the bingo caller.

(b) Compares numbers called to the numbers contained on bingo cards for that session previously stored in the data base of the device.

(c) Identifies winning bingo patterns.

(d) Signals the bingo player when a winning bingo pattern is waiting or received.

(e) Will not accept coins, currency, or tokens to activate play.

(3)(a) The electronic dabber device shall be capable of use with disposable bingo paper or other approved bingo paper which shall be downloaded into the device prior to the start of each game. If disposable paper is used, only disposable bingo paper produced by licensed manufacturers shall be used with electronic dabber devices. Such disposable bingo paper shall be unique and for use exclusively with an electronic dabber device so that such paper cannot be used in play without the device. No more than one hundred forty-four faces shall be entered for play of any one game at a session.

(b) Each electronic dabber device shall be capable of clearing all disposable bingo card faces downloaded into the device for a specific session upon turning the device off after the last game of the session has been played.

(c) No electronic dabber device shall allow a player to design or redesign bingo cards by generating, arranging, rearranging, or otherwise placing numbers on a card.

B.(1) A manufacturer shall sell, rent, lease, or otherwise supply or provide any electronic dabber device only to a licensed distributor. Devices shall be delivered directly to the distributor's facility. Contracts for sale, rent, lease, or other provision of electronic dabbing device shall be negotiated by a licensed distributor.

(2) No manufacturer shall sell, rent, lease, or otherwise supply or provide any electronic dabber device to any commercial lessor or his immediate family.

C.(1) A distributor shall sell, rent, lease, or otherwise supply or provide any electronic dabber device only to a licensed charitable organization, qualified association of licensed charitable organizations, or licensed distributor.

(2) No distributor shall sell, rent, lease, or otherwise supply or provide any electronic dabber device to any commercial lessor or his immediate family.

(3) Unless otherwise provided by rules and regulations adopted pursuant to this Chapter, each distributor shall have at least one employee on site during use of its devices. The licensed distributor shall request payment from the licensed organization immediately after each session in an amount equal to the rental price multiplied by the number of devices used, rented, leased, or otherwise supplied or provided at the session, plus applicable taxes and fees. Payment shall be made by check payable only from the licensed organization's gaming account and made payable only to the licensed distributor immediately after each session.

D.(1) No commercial lessor or his immediate family shall own or offer for sale, rent, lease, or otherwise supply or provide to anyone any electronic dabber device.

(2) No entity, any officer, director, or owner of more than two percent of such enterprise which serves as a commercial lessor or the immediate family of any individual referred to in this sentence shall own, sell, rent, lease, or otherwise supply or provide to anyone any electronic dabber device or accept remuneration for storage thereof.

E.(1) No more than two electronic dabber devices may be issued to any one patron who has purchased bingo paper packs for use with the device.

(2) There shall be at least one electronic dabber device to be used as a back up in the event that a device in play malfunctions.

(3) Each device shall be returned at the conclusion of each session and all cards or faces downloaded for play for the concluded session shall be cleared.

F. The office shall adopt any additional rules and regulations necessary to govern the specifications, use, and operation of electronic dabber devices and shall establish a list of manufacturers, distributors, and suppliers authorized to provide electronic dabber devices or a list of acceptable models of the devices, acceptable serial numbers on such models, or manufacturers, distributors, or suppliers.

Acts 1999, No. 568, §3, eff. June 30, 1999; Acts 2004, No. 874, §1.



RS 4:740 - Session defined

§740. Session defined

A. A session represents authorized games of chance played within a time limit not to exceed six consecutive hours, with a minimum of twelve hours between sessions. A session of keno or bingo when the licensee possesses a special license is limited to six consecutive hours. Sessions are limited to not more than one session per calendar day per licensee. Organizations are not allowed to begin their session until the stated time on their license issued by the office.

B. Selling of pull-tabs, bingo paper, or bingo cards constitutes the beginning of a session.

C. In no instance shall two organizations be allowed to conduct sessions simultaneously at the same location.

Acts 2003, No. 603, §1.






TITLE 6 - Banks and Banking

RS 6:1 - TITLE 6 BANKS AND BANKING

TITLE 6

BANKS AND BANKING

CHAPTER 1. GENERAL PROVISIONS

§1. Short title

This Act shall be known and may be cited as the "Louisiana Banking Law."

Amended by Acts 1972, No. 747, §1; Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:2 - General definitions

§2. General definitions

As used in this law:

(1) "Bank" means any state bank or any national bank.

(2) "Branch" or "branch office" means any manned office of a bank, including a branch of an out-of-state bank, other than an automated teller machine, electronic fund transfer terminal, point of sale terminal, or similar device or terminal.

(3) "Business of banking" or "banking business" means lending money, and either receiving deposits, or paying checks anywhere within this state.

(4) "Commercial lender" means any person not otherwise subject to regulation or required to be licensed under the laws of this state who takes assignment of or defers payment of any obligation for any domestic corporation, foreign corporation, partnership in commendam formed pursuant to the laws of this state, foreign limited partnership, or a partnership in which all of the partners are either corporations, foreign limited partnerships, partnerships in commendam or partnerships comprised of corporations, foreign limited partnerships, or partnerships in commendam, or ordinary partnerships or any other person entering into obligations for commercial or business purposes.

(5) "Commissioner" means the commissioner of financial institutions.

(6) "Credit union" means a financial institution organized in accordance with the provisions of R.S. 6:641 et seq. or in accordance with similar provisions of the laws of the United States.

(7)(a) "Electronic financial terminal" means an electronic information processing device other than a telephone which is established to do either or both of the following:

(i) Capture the data necessary to initiate financial transactions.

(ii) Through its attendant support system store or initiate the transmission of the information necessary to consummate a financial transaction.

(b) The term includes without limitation point-of-sale terminals, merchant-operated terminals, cash-dispensing machines, and automated teller machines.

(8) "Financial institution" means any person organized to engage in the business of banking pursuant to the laws of the United States or any person organized to engage in the business of banking pursuant to this Title.

(9) "Gross negligence" means a reckless disregard of, or a carelessness amounting to indifference to the best interests of the corporation or the shareholders thereof, and involves a substantial deviation below the standard of care expected to be maintained by a reasonably careful person under like circumstances.

(10) "Mutual state bank" means a form of state bank organized under the provisions of Chapter 3 of this Title.

(11) "National bank" means any corporation organized under the provisions of the National Banking Act (12 U.S.C. 1 et seq.).

(12) "Person", unless the context requires limiting the use thereof to only natural persons, means any natural or juristic person.

(13) "Savings and loan association" means a financial institution organized under the provisions of Chapter 9 of this Title or a financial institution formed pursuant to 12 U.S.C. 1461 et seq., including homesteads, building and loan associations, savings and loan associations, state chartered savings banks insured by the Federal Deposit Insurance Corporation, or societies, including both capital stock and mutual associations organized under the laws of this state or such institutions or federal savings banks organized under the laws of the United States.

(14) "State bank" means any corporation organized under the provisions of Chapter 3 of this Title.

(15) "Temporary scholastic branch" means a branch opened by a state or federally chartered financial institution on a college or university campus without the necessity of obtaining a certificate of authority from the commissioner, provided that the services offered at the facility are only on a temporary basis during registration and for an additional period of up to seven days per year.

(16) "Trust company" means a corporation or a limited liability trust company organized under this Chapter or organized under the laws of the United States, including a trust company organized under the laws of this state before June 27, 2003, or an entity chartered to act as a fiduciary that is neither a depository institution nor a foreign bank.

(17) "Unsafe and unsound practice or condition" means the inability of a financial institution to meet its withdrawal requests, the violation of the institution's articles of incorporation, or the violation of any law or any regulation governing that institution.

Amended by Acts 1976, No. 498, §1; Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 716, §1; Acts 1985, No. 359, §2, eff. July 9, 1985; Acts 1986, No. 163, §1; Acts 1992, No. 650, §1, eff. July 2, 1992; Acts 1995, No. 354, §1, eff. June 16, 1995; Acts 1997, No. 42, §2; Acts 1997, No. 929, §1; Acts 2008, No. 124, §1.



RS 6:3 - Effect on existing banks

§3. Effect on existing banks

The certificates of authority of state banks existing at the time of the effective date of this law shall continue in full force and effect, but all state banks and to the extent applicable all banks shall thereafter be operated in accordance with the provisions of this law; and, any state bank by filing an application to amend its articles of incorporation with the commissioner shall thereafter be subject to the provisions of this law.

Amended by Acts 1976, No. 498, §1; Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:4 - Employment reference; release of certain information

§4. Employment reference; release of certain information

A. A bank, savings and loan association, trust company, or credit union may provide to any other such financial institution a written employment reference which may include information reported to federal banking regulators pursuant to federal law and regulations involving a theft, embezzlement, misappropriation, or other defalcation. Where the written employment reference contains such information and where a copy of the written employment reference is sent to the employee in question at the last known address of such employee, a bank, savings and loan association, trust company, or credit union shall not be liable for providing such an employment reference unless the information provided is false and the financial institution providing the false information does so with knowledge and malice.

B. The provisions in Subsection A of this Section are supplemental to and shall not preclude or limit a bank, savings and loan association, trust company, or credit union from being governed by the provisions of R.S. 23:291.

Acts 1989, No. 249, §1; Acts 2008, No. 124, §1.



RS 6:5 - Public policy

§5. Public policy

A. It is the declared public policy of the state of Louisiana to encourage and to foster the development of financial institutions under a dual chartering system of the state and federal governments. In order to carry out this policy, the office of financial institutions is authorized and requested to use its resources in the promotion and development of the dual chartering system under the laws of Louisiana.

B. It is further declared that in the event that the Congress of the United States enacts legislation authorizing de novo interstate branch banking which is optional for the states, it shall be the declared public policy of the state of Louisiana to choose not to be subject to provisions of such Act.

Acts 1990, No. 203, §1, eff. July 3, 1990; Acts 1993, No. 960, §1.



RS 6:101 - Establishment of office; commissioner

CHAPTER 2. OFFICE OF FINANCIAL INSTITUTIONS

PART I. GENERAL PROVISIONS

§101. Establishment of office; commissioner

A. There is hereby created the Office of Financial Institutions as a state agency, within the office of the governor. It shall have supervisory and regulatory jurisdiction over all financial institutions and other persons as provided by this Title, and such other jurisdiction as is conferred on the office or commissioner in other legislation. The commissioner of the Office of Financial Institutions shall have exclusive supervisory and regulatory jurisdiction and authority over Louisiana state-chartered financial institutions and other financial entities regulated by the Office of Financial Institutions, and the state legislature shall have exclusive lawmaking authority, except for rulemaking authority, regarding the supervision and regulation of the same. The provisions of this Subsection are subject to and do not supersede the provisions of Part IV, Interstate Banking, of Chapter 6 of Title 6 of the Revised Statutes of 1950. The provisions of this Subsection shall not apply to any litigation pending on August 15, 2003.

B. The chief officer of the office of financial institutions shall be the commissioner of financial institutions. The commissioner shall be appointed by the governor, shall be submitted to the Senate for confirmation, and shall have five years of active experience as one of the following:

(1) An accountant with a degree in accounting from an accredited institution or a certified public accountant authorized to practice in Louisiana.

(2) An attorney licensed to practice law within this state.

(3) A certified licensed agent, broker, or principal who is registered as such pursuant to R.S. 51:701 et seq. or under the Securities and Exchange Act of 1934.

(4) An officer of an institution regulated by the Office of Financial Institutions or shall be a person who possesses at least fifteen years of active experience as a state or federal financial institutions regulator. The commissioner shall have been active in such major policymaking function and actively employed by the state or federal financial institutions regulatory authority within the previous five years of the appointment.

C. The commissioner shall also serve as commissioner of securities.

D. The commissioner shall receive a salary set and determined by the governor payable monthly on the commissioner's own authorization.

E. The commissioner qualifies by taking and filing the necessary oath of office. He shall serve for a term of four years from the date of his induction and until his successor qualifies.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 344, §1, eff. June 16, 1999; Acts 2001, No. 8, §2, eff. July 1, 2001; Acts 2001, No. 9, §1, eff. July 1, 2001; Acts 2003, No. 521, §1; Acts 2003, No. 869, §1.



RS 6:102 - Officers and employees; post-employment restriction

§102. Officers and employees; post-employment restriction

A. The commissioner may appoint a deputy commissioner of financial institutions who shall be subject to applicable civil service laws, rules, and regulations. In the absence of the commissioner, the deputy commissioner of financial institutions shall exercise any of the powers conferred by law on the commissioner.

B. The commissioner may also appoint one or more chief examiners within the office of financial institutions who shall have such authority as the commissioner may delegate over specific areas within the jurisdiction of the office. The chief examiners as well as all employees other than the commissioner shall be subject to applicable civil service laws, rules, and regulations.

C. The commissioner may employ a principal assistant, a private secretary, and such other examiners and employees as may be necessary for the efficient operation of the office. The commissioner may delegate to any officer or employee of the office such powers as he may deem appropriate and may designate any officer or employee of the office to perform any of his duties. The commissioner and such employees as he may designate may administer an oath to any person whose testimony may be required in the investigation of the affairs of financial institutions and other entities subject to the jurisdiction of the office of financial institutions.

D.(1) Each officer and employee, including the commissioner, shall be prohibited for a period of two years following the termination of his employment with the office of financial institutions from:

(a) Assisting another person for compensation in a particular transaction or in an appearance in connection with a particular transaction for which the officer or employee had responsibility to effectively direct the action of the office of financial institutions at any time during his employment and which involves the office of financial institutions; or

(b) Rendering on a contractual basis to or for the office of financial institutions any service which the officer or employee rendered to the office of financial institutions during his employment there.

(2) However, the provisions of Paragraph (1) of this Subsection shall not apply to post-employment work done for or with a federally chartered agency regulating financial institutions or their holding companies.

(3) A legal entity in which a former officer or employee of the office of financial institutions is an officer, director, trustee, partner, or employee shall be prohibited for a period of two years following the termination of his employment, from assisting another person for compensation in a particular transaction or in an appearance in connection with a particular transaction for which such officer or employee had responsibility to effectively direct the action of the office of financial institutions at any time during his employment and which involves the office of financial institutions. This restriction shall not apply to a legal entity which is a federally chartered agency regulating financial institutions or their holding companies. Subject to the provisions of Paragraphs (1), (2) and (4) of this Subsection, such a legal entity may continue to participate in particular transactions commenced prior to termination of the employment of the former officer or employee of the office of financial institutions.

(4) No former officer or employee shall share in any compensation received by another person for assistance which such former officer or employee is prohibited from rendering by this Subsection.

(5) Notwithstanding any other law to the contrary, this Subsection shall be applicable to each officer and employee of the office of financial institutions and shall be the sole controlling provision on post-employment restrictions.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 452, §1.



RS 6:103 - Records of the Office of Financial Institutions

§103. Records of the Office of Financial Institutions

A. Except as provided in Subsections B and H, all records of the Office of Financial Institutions shall be kept strictly confidential within the office, and such records and reports shall not be subject to subpoena or other legal process except as provided for in Subsection H.

B. The commissioner, in his sole discretion, may disclose or cause the employees of the Office of Financial Institutions to disclose:

(1) Information about a particular financial institution to that institution.

(2) Information about any financial institution to any other financial institution regulatory authority.

(3) Information about a financial institution, upon resolution of the board of directors of that institution, that is being considered for merger or acquisition to the proposed merger or acquisition partner.

(4) Information about a financial institution that is in an impaired, unsafe, or unsound condition to another institution that has under consideration the merger or acquisition of that institution when the information is necessary to enable that institution to prepare a merger or acquisition after notification to the impaired institution by the commissioner.

(5) The public portion of an application for a certificate of authority to organize a new state bank or additional branch office.

(6) Information to the state treasurer or to the legislative auditor concerning any failure by a financial institution to secure public funds when such security is required by law, regulation, or contract.

(7) Information obtained under the provisions of R.S. 15:587(A) to any financial institution.

(8)(a) Information about a certified public accountant, real estate appraiser, or attorney to their respective boards and associations.

(b) Information about a particular financial institution to the commissioner of insurance when that financial institution is affiliated with an insurance company or other entity licensed and regulated by the commissioner of insurance.

(9) Information submitted pursuant to R.S. 6:124.

(10) Confidential information or records of either the Office of Financial Institutions or financial institutions and other supervised entities chartered or licensed in accordance with Title 6 of the Louisiana Revised Statutes of 1950, produced by discovery or introduced into evidence as part of an administrative hearing conducted in accordance with the Administrative Procedure Act, and notwithstanding any other provision of law to the contrary, such records shall remain confidential and shall not be deemed public.

(11) Statistical information compiled by the Office of Financial Institutions, provided the information does not reveal the identity of any person or entity which is the source of that information.

(12) Any action taken by the commissioner of the Office of Financial Institutions and any legal grounds upon which such action is based relative to the fitness of any person to receive, or to continue to hold any license the issuance of which requires the approval of the commissioner of the Office of Financial Institutions.

(13) The status of, and any action taken by the commissioner of the Office of Financial Institutions regarding, any application any person is required to file with the commissioner, or the Office of Financial Institutions.

(14) Any action taken by the commissioner of the Office of Financial Institutions to deny, suspend, or revoke a license, order refunds, impose civil money penalties, or enter into a consent agreement against any person pursuant to the enforcement powers of the commissioner authorized in R.S. 6:121.1, or otherwise authorized by law.

(15) Guidance, advisory opinions and interpretations issued by the Office of Financial Institutions from time to time, provided that any names or other identifying information contained within the original of such issuances, shall be excised from any text or summary, unless those parties who would be identified, consent in writing to such disclosure.

(16) Information that may be obtained in connection with any online licensing system, as provided for in R.S. 6:1088.1, to other regulatory agencies that utilize the same system and to third-party providers of the system.

(17) Records of the Office of Financial Institutions, other than criminal history record information provided to the office by a state or federal law enforcement agency, concerning any person subject to its jurisdiction when such records are requested by another state or federal agency having authority to license or investigate such entity or person.

C. Records made by the office shall be retained by the office for seven years, except those records that pertain to the internal business operations of the office.

D. A copy of any document on file with the office which is declared public by the laws of this state or by regulation of the commissioner and is certified by the commissioner as being a true copy may be introduced in evidence as if it were the original. The commissioner shall establish a schedule of fees for copies of those documents.

E.(1) Copies of agency records and reports of examination of financial institutions which from time to time may be left with such financial institutions by the Office of Financial Institutions shall be:

(a) Kept strictly confidential by all persons.

(b) In whatever form, the property of the Office of Financial Institutions.

(c) Obtainable only from the Office of Financial Institutions by the procedures established pursuant to Subsection H.

(d) Deemed a privileged communication under applicable state law and Federal Rule of Evidence 501 and shall not be admissible in evidence in any court action or proceeding except pursuant to subpoena of a court of record.

(e) For the purposes of this Title and Titles 9, 44, and 51 of the Louisiana Revised Statutes of 1950, read in pari materia with R.S. 44:4.

(2) The board of directors of a financial institution may, by resolution, authorize the disclosure of information contained in its report of examination to attorneys, CPA's, and consultants employed by the financial institution, agents of a licensed banker's blanket bond company for the purpose of obtaining blanket bond coverage, and to prospective directors of the financial institution. Such a person, if not covered by a written code of professional conduct provided for by Louisiana law, shall enter into a written confidentiality agreement with the financial institution establishing his status and affirming that he will not disclose any information that he has obtained from the report of examination other than for the purposes expressly provided for in the agreement.

F.(1) Any information disclosed by the commissioner or employees of the Office of Financial Institutions to any person pursuant to Paragraphs B(1) through (4), (6), and (8) of this Section and any information received by the commissioner from any other financial institution regulatory authority shall be kept strictly confidential by all persons and all such information, in whatever form, shall not be subject to subpoena or other legal process.

(2)(a) It shall be unlawful for any person, including current and former employees of the Office of Financial Institutions, who receives information pursuant to Subsection B of this Section to disclose such information to anyone other than a state or federal bank regulatory agency without authority from the commissioner of the Office of Financial Institutions.

(b) Anyone who is found guilty of violating Subparagraph (2)(a) of this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than ninety days, or both.

G. Office of Financial Institutions employees or officers, or employees of financial institutions or licensed lenders, or members of the public making good faith criminal referrals to either federal, state, or local law enforcement officials shall not be liable to retaliatory lawsuits by those individuals suspected of the commission of a crime.

H. Notwithstanding any other provision of law to the contrary, except for documents or information of other federal or state regulatory and law enforcement agencies in the possession of the Office of Financial Institutions, any federal or state district court within the state of Louisiana may order the Office of Financial Institutions to disclose information and produce documents belonging to the Office of Financial Institutions, which are relevant to claims or disputes at issue in a lawsuit, including but not limited to any writings, records, accounts, letters, letter books, photographs, reports of examination, work papers of examiners, loan write-ups, line sheets, handwritten notes, loan classification documents, or other applicable materials of the Office of Financial Institutions, subject to all of the following conditions:

(1) The person seeking any such information or documents shall file a motion in a federal or state district court in the state of Louisiana having jurisdiction over the subject matter.

(2) The motion shall specifically set forth a concise summary of the claims or disputes at issue in the suit or proceeding and shall describe the information and documents sought to be produced or disclosed by the Office of Financial Institutions.

(3) The person seeking such information or documents shall provide a copy of any motion, pleadings, or documents relating to the motion to the Office of Financial Institutions prior to any hearing or proceeding relating to the request for disclosure of information or documents in the possession of the Office of Financial Institutions to allow the office a reasonable period of time within which to respond to such filing in an adequate manner, but in no event fewer than ten days prior to such scheduled hearing date.

(4) When no other source is available, and upon a showing of good cause and substantial need, the court may order the disclosure and production of such information or documents sought by the motion.

(5) In the event the court orders the disclosure and production of such information or documents, the court shall enter a protective order limiting the disclosure and production of any such information or documents to any of the following:

(a) The person requesting the information or documents.

(b) Any other party to the lawsuit or proceeding.

(c) The state or federal district court and any duly authorized officials thereof.

(d) Any witness who testifies under oath during a deposition, hearing, or trial.

(e) Any attorney for any such party or witness.

(f) Any other person as deemed necessary and appropriate by the court.

(6) Any such protective order shall require any person to whom any such information or documents are disclosed or produced to hold such information or documents strictly confidential and prohibit the dissemination or disclosure of any such information or documents to any other person except as authorized by the court.

(7) The private financial records of clients of open or closed financial institutions in the custody of the Office of Financial Institutions shall remain confidential under this Section and R.S. 44:4. If a civil litigant seeks access via court order to the financial records of clients of financial institutions for purposes of litigation, those records must be subpoenaed from the client of the financial institution. The procedure in R.S. 6:333 shall be used for open and closed financial institutions.

I. Persons injured by negligent or intentional disclosure of confidential or privileged communications covered by this Title or Titles 9, 44, or 51 of the Louisiana Revised Statutes of 1950 shall have a civil cause of action under Civil Code Article 2315 et seq.

J. Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 49:956(8)(c), there shall be no liability on the part of, and no cause of action of any nature shall arise against, the Office of Financial Institutions or its agents or employees, for any good faith release or disclosure of information or for statements made in good faith in any administrative hearings or in any reports or communications concerning safety or soundness, other regulatory issues, and the supervision and regulation of all entities under the jurisdiction of the Office of Financial Institutions.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1986, No. 800, §1, eff. July 10, 1986; Acts 1987, No. 103, §1; Acts 1987, No. 810, §2; Acts 1991, No. 199, §1, eff. July 2, 1991; Acts 1991, No. 961, §1, eff. July 24, 1991; Acts 1992, No. 113, §1, eff. Sept. 1, 1992; Acts 1992, No. 144, §1; Acts 1993, No. 282, §1, eff. Oct. 1, 1993; Acts 1993, No. 837, §1, eff. July 1, 1993; Acts 1995, No. 1084, §§1, 2, eff. June 29, 1995; Acts 1997, No. 366, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2004, No. 587, §1, eff. June 29, 2004; Acts 2006, No. 456, §1, eff. June 15, 2006; Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2008, No. 220, §1, eff. June 14, 2008; Acts 2011, No. 136, §1.

NOTE: See Acts 1993, Nos. 282 and 837, for apparent conflicts in R.S. 6:103(E).



RS 6:121 - Regulatory powers; promulgation of rules and regulations

PART II. POWERS AND DUTIES OF THE COMMISSIONER

§121. Regulatory powers; promulgation of rules and regulations

A. The commissioner shall have in addition to those powers specifically enumerated in this Title any power necessary and appropriate to perform his duties under this Title as well as any power necessary and appropriate to prevent or terminate any condition which he may reasonably deem to create an emergency relative to a particular financial institution or financial institutions in general. Such power may include, but shall not be limited to, the granting of temporary lending authority to a financial institution, taking into account that institution's current net operating income and whether it has such negative undivided profits that might render the bank unable to make a loan as provided in R.S. 6:415(A)(1), (2), or (3) or to make a purchase or sell as provided in R.S. 6:303(A) and (B). In granting such temporary lending authority, the amount of which shall be at the discretion of the commissioner, the commissioner shall be guided by safety and soundness of the financial institution.

B.(1) The commissioner shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Title. The commissioner in making rules and regulations pursuant to this power shall consider among other matters the impact any such rule or regulation will have on the dual banking system as well as the impact any such rule or regulation will have on the public interest in the business of banking. The commissioner may also consider the regulations of the Comptroller of the Currency, the Federal Reserve Board, the Federal Deposit Insurance Corporation, and the Office of Thrift Supervision to allow financial institutions organized under the laws of this state to offer services consistent with services offered by financial institutions organized under the laws of the United States.

(2) Notwithstanding any other provision of this Title, the commissioner shall not authorize any bank, bank holding company, subsidiary, or employee thereof to engage in any insurance activity except an insurance activity authorized by R.S. 6:242. However, any bank which was engaged as a general insurance agent or broker on January 1, 1984, may continue to be so engaged.

(3) The commissioner of financial institutions shall make a report to the legislature no later than March first of each year indicating what actions have been taken by financial institutions in this state to assist economically disadvantaged urban and rural communities, minorities, and small businesses.

(4) The commissioner of financial institutions may promulgate such rules as are necessary to carry out the regulatory function of this office, including but not limited to the organization, administration, and supervision of mutual state banks as defined by R.S. 6:2(10).

C. All regulations enacted and promulgated under this Section shall be subject to the provisions of R.S. 49:951 through R.S. 49:953 and R.S. 49:954.1, and prior to the promulgation of any such rule or regulation the commissioner shall give each financial institution organized under this Title affected by the rule or regulation written notification of the content of such rule or regulation and the date and time of any public hearing held pursuant to the above Sections. The commissioner shall provide notice at least ten days prior to the adoption of such rule or regulation, but the failure of a particular financial institution to receive notice thereof shall not affect the validity of such rule or regulation.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 935, §1, eff. July 26, 1988; Acts 1989, No. 130, §1, eff. June 22, 1989; Acts 1990, No. 611, §1, eff. July 19, 1990; Acts 1993, No. 851, §1; Acts 1995, No. 681, §1; Acts 1997, No. 929, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997.



RS 6:121.1 - Enforcement powers of commissioner

§121.1. Enforcement powers of commissioner

A. The commissioner may, in his discretion, conduct such investigations and hearings as he deems necessary to ascertain possible violations of this Title or any rule, regulation, or order promulgated or issued thereunder. Such hearings shall be private unless the commissioner, in his sole discretion and after considering the views of the person afforded the hearing, determines that a public hearing is necessary to protect the public interest. If the commissioner determines that a public hearing is necessary to protect the public interest, the confidentiality provisions of this Title and the Administrative Procedure Act, R.S. 49:950 et seq., shall not apply.

B. Any person who is engaged in or is engaging in or is about to engage in any act or practice which is prohibited by this Title or any rule, regulation, or order promulgated or issued thereunder, or any person who has failed to act or is failing to act or is about to fail to act under any affirmative duty imposed by this Title or any rule, regulation, or order promulgated or issued thereunder shall be subject to appropriate action by the commissioner. Such action shall include but shall not be limited to the issuance of orders assessing civil money penalties, entering into compliance agreements, seeking injunctive relief from a court of competent jurisdiction, or any combination thereof.

C. The commissioner may report egregious violations to the attorney general or to the district attorney of the appropriate parish, who may institute the proper proceedings to enjoin the violation and enforce the penalties provided herein.

D. In addition to the enforcement powers of the commissioner authorized in this Title and any other Title of the Louisiana Revised Statutes of 1950, he shall also have those enforcement powers authorized by Subsections A, B and C of this Section with respect to any person subject to licensing, registration, or regulation by the commissioner.

Acts 1990, No. 266, §1, eff. July 4, 1990; Acts 2006, No. 460, §1, eff. June 15, 2006.



RS 6:121.2 - Authority to obtain criminal history record information

§121.2. Authority to obtain criminal history record information

A. As used in this Section:

(1) "Bureau" means the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections.

(2) "Criminal history record information" means information collected by state and federal criminal justice agencies or individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and disposition arising therefrom, including sentencing and criminal correctional supervision and release, but does not include intelligence for investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(3) "FBI" means the Federal Bureau of Investigation of the United States.

(4) "Licensure" means any charter, license, or registration which the commissioner is authorized to issue.

B. The commissioner shall have the authority to:

(1) Request and obtain state or FBI criminal history record information, or both, on any person listed on any application, registration, or renewal filed with the Office of Financial Institutions.

(2) Require any person listed on any application, registration, or renewal, to submit two full sets of fingerprints, in a form and manner prescribed by the commissioner, as a condition of the commissioner's consideration of his application, registration, or renewal unless:

(a) The Office of Financial Institutions is in possession of criminal history record information obtained from the bureau in conjunction with any previous application, registration, or renewal.

(b) The criminal history record information is dated within five years of the date of the application, registration, or renewal being considered.

(3) Charge and collect from any person listed on any application, registration, or renewal, in addition to all other applicable fees and costs, such amount as may be incurred by the commissioner in requesting and obtaining criminal history record information on the person.

(4) Promulgate rules and regulations necessary to the administration and implementation of this Section.

C. In accordance with the provisions and procedures prescribed in this Section, the commissioner may request and obtain state or FBI criminal history record information, or both, from the bureau relative to any person whose fingerprints he has obtained pursuant to this Section for the purpose of determining that person's suitability and eligibility for licensure, registration, or renewal.

D. Upon the commissioner's submission of a person's fingerprints and such other identifying information as may be required, the bureau shall conduct a search of the state or FBI's criminal history record information, or both as requested by the commissioner, relative to the person and report the results of its search to the commissioner within sixty days after receipt of any such request. The bureau may charge the commissioner a reasonable processing fee for conducting and reporting the results of any such search. The commissioner is hereby authorized to pay such processing fee.

E. Any and all state or national criminal history record information obtained by the commissioner from the bureau which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the commissioner, his employees, agents, and attorneys in evaluating the applicant's eligibility or disqualification for licensure. No such information or records related thereto shall, except with the written consent of the applicant or by any order of a court of competent jurisdiction, be released or otherwise disclosed by the commissioner to any other person or agency.

Acts 1995, No. 1083, §1, eff. June 29, 1995; Acts 2006, No. 236, §1, eff. June 2, 2006; Acts 2007, No. 376, §1, eff. July 10, 2007.



RS 6:121.3 - Guidance by commissioner; advisory opinions

§121.3. Guidance by commissioner; advisory opinions

A. Advisory opinions and interpretations of the office shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

B. This Section shall only have prospective application.

Acts 1997, No. 58, §1.



RS 6:121.4 - Addition of directors and executive officers of troubled state- chartered institutions and holding companies

§121.4. Addition of directors and executive officers of troubled state- chartered institutions and holding companies

A. If a state-chartered financial institution or holding company whose lead institution is state chartered is in troubled condition as defined by Subsection D of this Section, such financial institution or holding company may file an application with the commissioner of financial institutions seeking permission to add one or more new directors or employ one or more new executive officers. The addition of a new director or employment of a new executive officer shall be allowed only with permission of the commissioner.

B. An application form may be developed by the commissioner, or the commissioner may accept a standardized form utilizing the criteria established by the appropriate federal regulator of the institution or holding company. The application must be filed at least thirty days prior to the proposed effective date of the addition of the director or employment of the executive officer.

C. The commissioner shall issue a written notice approving or disapproving the addition or employment of any new officers or directors not later than forty-five days following the date the application was filed with the commissioner. However, this period of time may be extended for a reasonable period of time upon a showing of good cause by the commissioner that additional information is required for a determination to be made upon the application. The commissioner shall give written notice of his reasons for any extension.

D. For purposes of this Section, "troubled condition" means that a state-chartered financial institution or holding company meets any one of the following criteria:

(1) Has a composite rating, as determined in its most recent report of examination, of 4 or 5 under the Uniform Financial Institutions Rating Systems (UFIRS).

(2) Is subject to a proceeding initiated by the appropriate state or federal insurer for termination or suspension of deposit insurance.

(3) Is subject to a cease and desist order or written agreement issued by either the commissioner or the appropriate federal regulatory agency that requires action to improve the financial condition of the financial institution or holding company, or is subject to a proceeding initiated by the commissioner or the appropriate federal regulatory agency, which contemplates the issuance of an order that requires action to improve the financial condition of the financial institution or holding company, unless otherwise informed in writing by the commissioner.

(4) Is informed in writing by the commissioner or the appropriate federal regulatory agency that it is in troubled condition for purposes of the requirements of this Subsection on the basis of its most recent report of condition, report of examination, or other information available to the commissioner.

E. The commissioner may adopt rules to prescribe conditions under which the prior notice requirement of Subsection A of this Section may be waived in the event of extraordinary circumstances. Such waivers shall not affect the authority of the commissioner to issue notices of disapproval of such additions or employment of such individuals within thirty days after each such waiver.

F. The commissioner shall issue a notice of disapproval with respect to an application submitted pursuant to this Section, if the competence, experience, character, or integrity of the individual with respect to whom such notice is submitted indicates that it would not be in the best interests of the depositors of the institution or in the best interests of the public to permit the individual to be employed by or associated with the state-chartered financial institution or holding company.

Acts 2001, No. 628, §1, eff. June 22, 2001.



RS 6:121.5 - Application containing false information or misrepresentations

§121.5. Application containing false information or misrepresentations

It shall be unlawful for any person to knowingly submit an application for a financial institution charter, license, registration, or notification, or any other document to the commissioner which contains false information or misrepresentations regarding any applicant's personal or business background information, for the purpose of deceiving the commissioner into granting a charter, license, registration, or notification to the applicant. Any person who violates this Section is guilty of a misdemeanor, and upon conviction may be fined not less than one thousand dollars nor more than two thousand five hundred dollars, or sentenced to imprisonment not exceeding one year, or both.

Acts 2001, No. 531, §1, eff. June 21, 2001.



RS 6:121.6 - Authority of the commissioner; nondepository institutions; emergencies

§121.6. Authority of the commissioner; nondepository institutions; emergencies

A. In addition to any other powers specifically authorized, the commissioner is authorized to waive, suspend, or delay compliance with all or part of any statute it is the duty of the commissioner to administer or enforce with respect to a nondepository institution, if he reasonably deems compliance with such statute is impossible or impractical as a result of conditions created during a declared state of emergency or as a result of conditions the commissioner reasonably deems to create an emergency.

B. For the purposes of this Section, the term "nondepository institutions" shall mean those persons or entities required by statute to be certified, licensed by, or registered with the commissioner, other than financial institutions as defined in R.S. 6:2.

C. This Section shall apply to emergencies declared by the governor or the commissioner on or after August 29, 2005.

Acts 2005, 1st Ex. Sess., No. 33, §1, eff. Nov. 29, 2005.



RS 6:121.7 - Return of payment; imposition of fee

§121.7. Return of payment; imposition of fee

The commissioner is authorized to impose a fee of twenty-five dollars on any person who submits a payment with an instrument or other method of payment and which payment is returned unpaid, refused, or declined.

Acts 2006, No. 232, §1, eff. June 2, 2006.



RS 6:121.8 - Licensing systems

§121.8. Licensing systems

A. Notwithstanding any other law to the contrary, the commissioner shall have the authority to take all action regarding the utilization of an electronic database licensing system or systems with respect to any person subject to licensure by him, in his discretion as he deems necessary and appropriate, including but not limited to those contained within the Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081, et seq.; provided, however, that any action taken pursuant to this Section shall not authorize the creation of an online system which shall be utilized to restrict or limit the authority of licensees to offer loans which are statutorily authorized.

B. For the purposes of this Section, the term "licensure" shall mean licensing, registration, regulation, and notification of all persons by the commissioner, except financial institutions as defined in R.S. 6:2(8).

Acts 2011, No. 10, §1.



RS 6:122 - Power to issue cease and desist orders

§122. Power to issue cease and desist orders

A.(1) The commissioner shall have the power to issue cease and desist orders to prevent or terminate an unsafe or unsound practice or condition or a violation of any Section of this Title or any regulation or order of the commissioner issued pursuant to this Title whenever he knows or has reasonable cause to believe that such practice exists or is likely to occur.

(2) Before issuing a cease and desist order, the commissioner shall send by registered mail a notice containing a statement of the facts constituting the grounds for issuance of the cease and desist order and fixing a time and place at which a meeting with the alleged violator or violators, whether they be a financial institution, its officers, directors, stockholders, employees, or any combination thereof, will be held to determine whether an order to cease and desist therefrom should be issued. If the violator fails to appear at the meeting, it shall be deemed to have consented to the issuance of a cease and desist order. In the event of such consent or if after the meeting the commissioner should find that the grounds specified in the notice have been established, the commissioner may issue an order to cease and desist from the violation or practice. Such order may require the violator to cease and desist from any such violations or practice and to further take affirmative action to correct the conditions resulting from such violation or practice.

B. Any order issued pursuant to this Section shall become effective upon service thereof in person or by registered mail on the violator, and shall remain effective except to the extent modified, stayed, terminated, or set aside by action of the commissioner or of the district court of the judicial district in which the state bank is domiciled.

C. The commissioner may apply to the district court in the parish of domicile of the violator for the enforcement of any order issued pursuant to this Section and such court shall have the jurisdiction and power to order and require compliance therewith.

D. All proceedings other than judicial proceedings pursuant to this Section shall be exempt from the Public Records Act as provided in R.S. 44:4.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:123 - Visitation and examination of state financial institutions

§123. Visitation and examination of state financial institutions

A.(1) The commissioner either in person or through an employee appointed by him shall visit and examine each financial institution chartered by his office on a recurring schedule consonant with the use to the fullest extent possible of the resources of the office in accordance with good examination practice. On every examination, inquiry shall be made as to the quality of the assets and the condition and resources of the financial institution, and may be made into the mode of conducting business and managing its affairs, the action of its directors, the investment and disposition of its funds, the safety and prudence of its management, the compliance with the requirements of its articles of incorporation and this Title in the administration of its affairs, and other matters as the commissioner may determine.

(2) The commissioner, in like manner, may examine any financial institution under his jurisdiction whenever in his judgment its condition and management is in such condition as to render an examination of its affairs necessary and expedient. Such an examination, at the commissioner's discretion and upon good cause shown, may include an examination of the affairs of all of the affiliates of the financial institution as shall be necessary to fully disclose the relations between the financial institution and its affiliates and the effect of such relations upon the affairs of the financial institution. The officers, directors, and employees of every state financial institution shall answer under oath interrogatories concerning their bank as may be required by the commissioner or any other examiner during the course of an examination.

B.(1) If a state bank is a member of the Federal Reserve System or its deposits are insured by the Federal Deposit Insurance Corporation, the commissioner may accept in lieu of any visitation and examination required by this Section examinations and reports thereof made pursuant to the Federal Reserve Act or statutes of the United States authorizing Federal Deposit Insurance. If a state savings and loan association is insured by the Federal Deposit Insurance Corporation, the commissioner may accept in lieu of his own examination an examination made pursuant to statutes of the United States.

(2) The commissioner may accept supervisory reports and other information from any state, federal, or foreign supervisory agency, or from any financial institution doing business or domiciled in the state which is subject to the jurisdiction of any state, federal, or foreign supervisory agency, which in the commissioner's opinion evidences a good faith effort on the part of the affected financial institution to comply with the provisions of the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

C. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Affiliate" means any company that controls the financial institution, any company that is controlled by the company that controls the financial institution, any subsidiary of the financial institution, any company controlled by a common shareholder who beneficially or otherwise controls the financial institution or any company that controls the financial institution, any company in which a majority of its directors are also a majority of the directors of the financial institution or the company that controls the financial institution, any company that is sponsored or advised on a contractual basis by the financial institution or any subsidiary or affiliate of the financial institution, or any investment company in which the financial institution or any affiliate of the financial institution is an investment advisor.

(2) "Control" means owning, controlling, or having the power to vote, directly or indirectly, twenty-five percent or more of any class of voting securities; or controlling in any manner the election of a majority of the directors or trustees; or after notice and opportunity for hearing, the commissioner determines that such company or shareholder, directly or indirectly, exercises a controlling influence over the management or policies of the other company. No company shall be deemed to own or control another company by virtue of its ownership of shares in a fiduciary capacity unless a trustee controls twenty-five percent or more of the voting shares of a company for the benefit of shareholders who control twenty-five or more of the voting shares of a financial institution or its holding company or the ownership or control of one company by another through a business trust creates an affiliate relationship.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 360, §1, eff. July 9, 1985; Acts 1993, No. 883, §1, eff. Oct. 1, 1993; Acts 1999, No. 261, §1.



RS 6:124 - Call reports; statement of financial condition

§124. Call reports; statement of financial condition

Four times a year, at the end of each calendar quarter, the commissioner shall require each state bank, savings and loan association, and savings bank to report to him, in the manner prescribed, its current financial condition.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1991, No. 199, §1, eff. July 2, 1991; Acts 1992, No. 64, §1, eff. Sept. 1, 1992; Acts 1993, No. 883, §1, eff. Oct. 1, 1993; Acts 1997, No. 47, §1.



RS 6:124.1 - Community reinvestment rating; acceptance of public funds

§124.1. Community reinvestment rating; acceptance of public funds

A. The legislature hereby finds and declares that:

(1) Regulated financial institutions are obligated to demonstrate that their deposit facilities serve the convenience and needs of the communities in which they are chartered to do business.

(2) The convenience and need of communities include the need for credit services as well as deposit services.

(3) Regulated financial institutions have a continuing and affirmative obligation to help meet the credit needs of the local communities in which they are chartered.

(4) Since 1977, the federal Community Reinvestment Act (12 U.S.C. §2901 et seq.) has required that each financial institution receive an annual rating indicating the degree to which the institution has met such community credit needs.

B. Each financial institution shall include in its statement of condition required by R.S. 6:124, at a minimum, a single sentence, printed in boldface type, which states its most recent rating received pursuant to the federal Community Reinvestment Act. Notwithstanding any other provision of R.S. 6:124 to the contrary, such rating need not be included in the financial institution's statement of condition to be submitted to the office of financial institutions.

C. Repealed by Acts 2013, No. 32, §2.

Acts 1992, No. 776, §1; Acts 1993, No. 509, §1, eff. April 1, 1994; Acts 1994, 3rd Ex. Sess., No. 61, §1, eff. July 6, 1994; Acts 1997, No. 65, §1; Acts 2002, 1st Ex. Sess., No. 162, §1, eff. April 26, 2002; Acts 2013, No. 32, §2.



RS 6:125 - Reports of financial condition

§125. Reports of financial condition

Upon their request, the commissioner shall report to the governor, any statewide elected officials, or any member of the legislature on the condition of the state-chartered financial institutions under his jurisdiction.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 261, §1.



RS 6:126 - Assessments on financial institutions; disposition of fees; creation of special fund

§126. Assessments on financial institutions; disposition of fees; creation of special fund

A. Every financial institution subject to the jurisdiction of the office of financial institutions shall be assessed by the commissioner as provided by law or regulation. The commissioner shall have the authority to promulgate regulations affecting assessments and fees levied upon financial institutions and to amend existing regulations to change assessments periodically as he deems necessary and appropriate.

B.(1) Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies, funds, proceeds, and fees received or collected by the commissioner under the provisions of Titles 6, 9, and 51 of the Louisiana Revised Statutes of 1950 and any other provision of law, as well as all regulations promulgated thereunder, shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

(2), (3), and (4) REPEALED BY ACTS 1992, No. 984, §18.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 766, §1; Acts 1986, No. 465, §1, eff. July 1, 1986; Acts 1992, No. 232, §1, eff. Sept. 30, 1992; Acts 1992, No. 984, §18.



RS 6:127 - Retention of records of financial institutions; microfilm

§127. Retention of records of financial institutions; microfilm

A. The commissioner may by regulation prescribe periods of time for the retention of records by any financial institution subject to his supervision. Records of any financial institution, including records of financial institutions not subject to the commissioner's supervision, that have been retained for the periods so prescribed may thereafter be destroyed, and no liability shall thereby arise against, or attach to, the financial institution destroying them. In any legal action in which any such records may be called in question or demanded of any financial institution or any officer, employee, or other agent thereof, a showing that the periods so prescribed have elapsed shall be a sufficient defense for the failure to produce them by reason of their destruction.

B. Any records required to be retained pursuant to this Section or regulations promulgated hereunder may be reproduced by any photographic, photostatic, microfilm, microcard, or miniature or microphotographic process, or by any mechanical or electronic recording or re-recording, electronic or optical imaging, chemical process, or other process or technique which accurately reproduces the original or forms or creates a durable medium for accurately reproducing the original record.

C. Except as otherwise provided in R.S. 13:3733.1, each reproduction shall be treated for all purposes as if it were the original record, item, document, or instrument.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 283, §1; Acts 1995, No. 1093, §1; Acts 1997, No. 39, §1; Acts 1999, No. 123, §1, eff. June 9, 1999.



RS 6:128 - Financial institutions' holidays; regulations

§128. Financial institutions' holidays; regulations

A. Repealed by Acts 1995, No. 1248, §2, eff. June 29, 1995.

B. Whenever it is customary or desirable to observe a day or part of a day as a holiday, any financial institution may, at its option, close for business any or all of its branches or offices, provided that:

(1) Its board of directors adopts a resolution signifying its intention to close, written notice of which shall be sent to the commissioner; and

(2) Prior notice of at least three business days shall be provided by the posting of notices or by publication in one issue of a newspaper of general circulation published in the parish in which the office to be closed is located or through other means of notification.

C.(1) The commissioner may issue regulations establishing additional holidays for financial institutions governed by this Title.

(2) The commissioner may authorize a financial institution to take a holiday or holidays if an emergency arises. Permission to take such a holiday or holidays may be requested by telephonic or facsimile communication with the office of the commissioner.

D. Nothing contained in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a financial institution in Louisiana because done on any holiday, if the payment, certification, acceptance, or transaction could have validly been done on any other day.

E. The provisions of this Section are comprehensive, and are intended to and shall be construed as constituting the entire and exclusive authority governing holidays of financial institutions in the state, notwithstanding the provisions of R.S. 1:55 or any other statute, rule, or regulation governing the same or similar subject matter.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 3, §1; Acts 1989, No. 132, §1, eff. June 22, 1989; Acts 1989, No. 245, §1; Acts 1991, No. 281, §1; Acts 1995, No. 1248, §2, eff. June 29, 1995; Acts 1997, No. 42, §1.



RS 6:129 - Circulating rumor respecting condition of financial institution

§129. Circulating rumor respecting condition of financial institution

Any employee of the office of financial institutions who makes, circulates, or transmits in violation of the policies of the office of financial institutions any written, printed, or spoken statement, rumor, report, or suggestion concerning the financial condition of any financial institution organized under the laws of this state shall be dismissed from the office.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:130 - Relocation of main office

§130. Relocation of main office

The commissioner shall promulgate rules and regulations providing for the establishment and relocation of bank offices.

Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:131 - Applicability

PART III. DECISIONS AND REVIEW

§131. Applicability

This Part applies to the decision of the commissioner to:

A. Grant a certificate of authority for:

(1) The organization of a bank or savings and loan association.

(2) The opening of a branch of an existing bank, trust company, or savings and loan association.

B. Grant permission for:

(1) A bank, trust company, or savings and loan association to convert from a national charter to a state charter.

(2) The merger or consolidation of banks, trust companies, or savings and loan associations.

(3) The transfer of assets of a bank, trust company, or savings and loan association.

(4) The voluntary dissolution of a bank, trust company, or savings and loan association.

Acts 1986, No. 730, §1.



RS 6:132 - Written decision; reasons; hearing

§132. Written decision; reasons; hearing

A. A decision of the commissioner shall be in writing and mailed to the applicant and to any other person who had requested a copy thereof.

B. The commissioner may, in his sole discretion, assign written reasons for his decision which shall be released only to the applicant.

C. The commissioner shall not be required to grant a hearing to any person.

Acts 1986, No. 730, §1.



RS 6:133 - Reconsideration of decision

§133. Reconsideration of decision

A. A person aggrieved by a decision of the commissioner may file an application for reconsideration by the commissioner. An application for reconsideration must be received by the commissioner within fifteen days of his mailing of the original decision on the matter. The right to apply for reconsideration does not automatically stay the decision or enforcement of the decision of the commissioner.

B. An application for reconsideration shall be in writing, identify the decision for which reconsideration is requested, and must include all additional evidence or argument that the applicant wants considered. No hearing or oral argument shall be allowed.

C. The commissioner shall consider the application for reconsideration and render a decision, in writing, which shall be mailed to the applicant and to all persons who had requested a copy of the original decision. The commissioner may, in his sole discretion, assign written reasons which shall be released only to the applicant.

Acts 1986, No. 730, §1.



RS 6:134 - Judicial review; venue; effect

§134. Judicial review; venue; effect

A. A person aggrieved by a decision of the commissioner after the commissioner's decision upon reconsideration, may petition the court for judicial review of the decision.

B. The petition for judicial review must be filed within thirty days of the mailing of the decision of the commissioner on the reconsideration of the original decision.

C. A petition for judicial review shall be proper only in the district court of the judicial district in which the office of financial institutions is domiciled.

D. Judicial review shall be by the court without a jury.

E. The filing of the petition does not itself stay the decision or enforcement of the decision of the commissioner. The commissioner may stay or the court may order a stay of the decision upon application of the aggrieved party and upon appropriate terms.

Acts 1986, No. 730, §1.



RS 6:135 - Record filed with court

§135. Record filed with court

A. Within thirty days of service of the suit upon the commissioner, he shall file a copy of the record of the application and reconsideration, certified by him, with the court.

B. The record shall be confidential and for the in camera review of the court only.

Acts 1986, No. 730, §1.



RS 6:136 - Basis for judicial review

§136. Basis for judicial review

A. The review by the court shall be based solely upon the record. No additional testimony or evidence may be introduced.

B. The court may allow oral argument and accept written briefs.

Acts 1986, No. 730, §1.



RS 6:137 - Judicial review; test; burden

§137. Judicial review; test; burden

A. The review by the court shall be limited to whether the decision of the commissioner was arbitrary, capricious, or an abuse of discretion.

B. The petitioner shall bear the burden of proof.

Acts 1986, No. 730, §1.



RS 6:138 - Remand to the commissioner

§138. Remand to the commissioner

Upon review, if the court finds the decision of the commissioner to be arbitrary, capricious, or an abuse of discretion, it shall remand the proceedings to the commissioner for action consistent with the court's orders.

Acts 1986, No. 730, §1.



RS 6:201 - STATE BANKS

CHAPTER 3. STATE BANKS

SUBCHAPTER A. ORGANIZATION AND OPERATION

OF STATE BANKS

PART I. DEFINITIONS

§201. Definitions

As used in this Chapter, unless the context requires otherwise:

(1) "Articles" means the original articles of incorporation and all amendments thereto including those contained in merger agreements or, if restated, the latest restatement thereof except in those instances in which the context refers expressly to the original articles of incorporation only.

(2) "Assets" means all of a state bank's property and rights of every kind.

(3) "Capital" means the sum of capital stock, surplus, and undivided profits or, as to mutual state banks, as defined by R.S. 6:215(B).

(4) "Capital stock" means the sum of the par value of the shares outstanding plus any amounts in excess of par value transferred from surplus to capital stock in respect of such shares less any part of such amounts transferred from capital stock to surplus as permitted by this Chapter.

(5) "Certificate of stock" means a properly executed instrument evidencing the fact that the person therein named is the registered owner of the shares therein described.

(6) "Fiduciary" means any person, firm, partnership, association, or state bank, including a usufructuary, who or which occupies a position of peculiar confidence toward any person, firm, association, partnership, trust, or estate.

(7) "Insolvency" means that the assets of a state bank are insufficient to satisfy its obligations to its creditors and depositors.

(8) "Issued shares" means outstanding shares.

(9) "Net assets" means the excess of assets over liabilities.

(10) "Stockholder" means the holder of record of one or more shares.

(11) "Shares" means the units into which the stockholders' rights to participate in the control of the state bank, in its profits, or in the distribution of corporate assets are divided.

(12) "Subscriber" means one who subscribes for shares in a state bank whether before or after incorporation.

(13) "Surplus" means sums contributed by stockholders in excess of the par value of shares outstanding plus any amounts transferred from undivided profits pursuant to action by the board of directors.

(14) "Total voting power" means the entirety of the voting power.

(15) "Undivided profits" means paid-in or accumulated net income less distributions to stockholders and transfers to capital stock or surplus.

(16) "Voting power" means the right vested by law or by the articles or the bylaws in the stockholder or in one or more classes of stockholder to vote in the determination of any particular question or matter coming before meetings of the stockholders.

(17) "Voting power present" means that part of the voting power exercisable by the stockholders present in person or represented by proxy at the meeting at which the stockholders take action on a particular question or matter.

(18) "Retained earnings" means the accumulated net income of the mutual state bank since its organization less all distributions to its members.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 929, §1.



RS 6:211 - Incorporation; number of incorporators, application for certificate of authority, filing fee; organization as a limited liability company

PART II. ORGANIZATION OF STATE BANKS

§211. Incorporation; number of incorporators, application for certificate of authority, filing fee; organization as a limited liability company

A. Only those corporations which organize under the provisions of this Chapter shall be "state banks" under the laws of this state.

B. One or more natural persons, the majority of whom must be domiciled in this state, desiring to incorporate and operate a state bank shall file with the commissioner an application for a certificate of authority to operate a state bank upon such form as the commissioner may from time to time prescribe and the articles of incorporation required by R.S. 6:213. At the time of the filing of the application, the commissioner shall collect the filing fee required in R.S. 6:331.

C. Notwithstanding Subsections A and B, a person may apply to the commissioner to obtain a certificate of authority to organize and operate as a financial institution under this Title as a limited liability company, if the company is formed to have perpetual existence, centralized management, limited liability, and free transferability of interests. An existing financial institution may apply to the commissioner to change its certificate of authority and reorganize and operate as a limited liability company. The commissioner may promulgate rules to clarify any organizational, operational, or other aspects of financial institutions which choose to operate as limited liability companies.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2003, No. 361, §1.



RS 6:212 - Corporate name

§212. Corporate name

A. The corporate name of a state bank shall include the word "bank" or a form of that word in any combination with other words.

B. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practice in the use of trade names nor derogate from the principles of law or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

C. Repealed by Acts 1997, No. 64, §1.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 247, §1, eff. June 14, 1995; Acts 1997, No. 64, §1.



RS 6:213 - Articles of incorporation, filing, form, content; letter of acceptance for filing

§213. Articles of incorporation, filing, form, content; letter of acceptance for filing

A.(1) The articles of incorporation or a multiple original thereof of a state bank shall be filed with the office of financial institutions. They may be delivered to the office of financial institutions in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

(2) The articles shall be upon a form acceptable to the commissioner. The articles of incorporation as originally filed with the commissioner shall contain the name and parish of domicile of the bank, the duration or a statement that the duration shall be perpetual, the classes of stock, the number of shares authorized, the par value of the shares, the names and addresses of the proposed incorporators, and the name, address, and occupation of each of the proposed directors. The parish of domicile of a bank shall be the parish in which the main office of the bank is located.

B.(1) Notwithstanding the provisions of R.S. 6:291, the articles of incorporation may contain other provisions for the regulation of the business and the conduct of the affairs of the state bank including any provision authorized by R.S. 12:24(C)(3) or (4), but they shall not contain any provision which is in derogation of the provisions of this law or violates any other provision of the laws of this state or of the laws of the United States.

(2) When all fees and charges have been paid as required by law, the commissioner shall review the filed articles and, if the articles comply with the provisions of this law, shall issue a letter of acceptance for filing endorsed with the date and hour, if requested, of his acceptance. If the commissioner finds that the articles of incorporation violate any part of this law, he shall notify the proposed incorporators of such violation and shall require that the articles be amended to conform to the provisions of this Section.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 261, §3, eff. July 3, 1987; Acts 1997, No. 965, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:214 - Investigation into proposed state bank

§214. Investigation into proposed state bank

When an application for a certificate of authority has been filed with the commissioner, he shall conduct an investigation to determine whether the public interest will be served by permitting the organization of the proposed state bank. In making this investigation, the commissioner shall determine whether the character, financial responsibility, and general fitness of the persons named in the application as proposed incorporators, proposed directors, proposed stockholders, and proposed executive officers are such as to command the confidence of the community in which such bank is proposed to be located. The commissioner shall also examine the need for additional banking facilities in the community where the bank is to be located and the ability of the community to support additional facilities. The commissioner may consider such other facts and circumstances bearing on the proposed bank and its relation to the community as he may deem relevant.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:215 - Capital requirements; additional condition precedent

§215. Capital requirements; additional condition precedent

A. The articles of incorporation of a state bank must provide for an amount of capital stock with which the state bank will begin business, which amount may not be less than five hundred thousand dollars. The commissioner may require a greater amount of capital if he reasonably deems it necessary for the safe, sound, and proper operation of the state bank.

B. The capital of a mutual state bank shall consist of its retained earnings and such other forms of equity deemed to be qualifying capital by the commissioner.

C. One hundred percent of the capital stock shall be paid in full in cash or by contributions of the initial organizers to defray organizational expenses that may have been approved by the commissioner before a certificate of authority may be issued by the commissioner.

D. This Section shall not apply to banks organized solely for the purpose of effecting a merger with an existing bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 929, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:216 - Certificate of authority; issuance, refusal

§216. Certificate of authority; issuance, refusal

A. The commissioner shall issue a certificate of authority to transact banking business as a state bank only upon the fulfillment of the requirements of this Chapter.

B. If the commissioner finds that the public interest will not be served by permitting the organization of the proposed state bank, that there is no need for additional banking facilities in the community where the bank is to be located, or that there is a lack of ability within that community to support additional banking facilities, he shall refuse to issue the certificate of authority.

C. The commissioner shall not issue a certificate of authority until the proposed bank presents evidence to him that the deposits of the proposed bank will be insured by the Federal Deposit Insurance Corporation.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1987, No. 107, §1.



RS 6:217 - Effect of issuance of certificate of authority, filing requirements

§217. Effect of issuance of certificate of authority, filing requirements

A. Upon the issuance of the certificate of authority, the bank shall be duly incorporated and the corporate existence shall begin as of the time when the articles were accepted for filing with the office of financial institutions, except that if the articles of incorporation are filed within five days exclusive of legal holidays after execution thereof, the bank shall be duly incorporated and the corporate existence shall begin as of the time of execution of the articles.

B. Upon issuance of the certificate of authority the Office of Financial Institutions shall record the articles of incorporation and the certificate of authority and issue a certificate of incorporation which shall show the date on which corporate existence began.

C. A multiple original of the articles, a copy of the certificate of authority, and a copy of the certificate of incorporation shall be filed in the office of the recorder of mortgages of the parish of the main office of the bank within thirty days of the issuance of the certificate of authority.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 342, §3; Acts 1999, No. 860, §1, eff. July 2, 1999; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:218 - Expenses of organization and financing

§218. Expenses of organization and financing

The charges and expenses of organization of a state bank and the expenses of and compensation for the sale and underwriting of its shares may not be paid or allowed by the state bank out of the consideration received by it in payment for its shares to the extent that such payment constitutes the bank's capital stock. This restriction does not prohibit the payment, with approval of the commissioner, of reasonable charges and expenses out of surplus or undivided profits.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:219 - Bylaws

§219. Bylaws

A. Except as specifically provided in this Chapter and unless the articles provide otherwise, the board of directors of a state bank may make and alter bylaws, including bylaws fixing directors' qualifications, number or term of office, or fixing their compensation, subject to the power of the stockholders to change or repeal any bylaws so made.

B. The bylaws may contain any provision relating to the business of the state bank, the conduct of its affairs, its rights or powers, or the rights or powers of its stockholders, directors, or officers not inconsistent with law or the articles.

C. No person not an officer or director, dealing with the state bank, shall be charged with constructive notice of the bylaws.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:220 - Stockholders' agreements

§220. Stockholders' agreements

A.(1) Any lawful provision regulating the affairs of a state bank or the rights and liabilities of its stockholders which is not required to be set forth in the articles may be set forth in an agreement among all of the stockholders who would be entitled to vote on the provisions thereof if proposed as an amendment to the articles.

(2) Such an agreement shall be binding on all persons who are at the time such agreement is made or who thereafter become stockholders of the state bank. No other person dealing with the state bank shall be charged with constructive notice of such an agreement.

(3) Such an agreement may be terminated or modified by amendment at any time in the manner, except that no amendment thereto need be filed or recorded except as provided in Subsection B of this Section, and by the vote which would be required for adoption of an amendment to the articles deleting or similarly modifying the provisions thereof if they had been set forth in the articles, or by such larger vote as may be specified in the agreement.

B. A copy of each such agreement and of each amendment thereto or a certified copy of the minutes of the meeting at which the amendment was adopted by vote shall be filed in the state bank's main office and shall be open daily during business hours to the inspection of any stockholder or his attorney, agent, or legal representative.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:231 - Method of amending articles generally

PART III. AMENDMENT AND RESTATEMENT OF ARTICLES

§231. Method of amending articles generally

A. A state bank may in the manner herein provided amend its articles in any respect to include or change any provision authorized by this Chapter or to omit any provision not required by this Chapter.

B. Except as hereinafter provided in this Section, an amendment altering the articles may be adopted by two-thirds of the voting power present or by such larger or smaller vote, not less than a majority of the voting power present, as the articles may require, at an annual or special meeting of stockholders the notice of which sets forth the proposed amendment or a summary of the changes to be made thereby.

C.(1) Prior to the adoption of the amendment, the proposed amendment shall be submitted to the commissioner for his approval. The commissioner shall review the amendment, and if it is in a form acceptable to him, does not reduce capital stock below an amount necessary for the safe and sound operation of the bank, and does not violate any provisions of law or any regulation issued by him, he shall issue a letter of approval of the amendment. No proposed amendments or restatement shall be valid unless a letter of approval has been issued by the commissioner.

(2) If an amendment is adopted by the shareholders and the bank failed to comply with the prior notice requirements of Paragraph (1) of this Subsection, the bank shall submit after-the-fact notification to the commissioner, accompanied by the appropriate fee. If the commissioner finds that the submission complies with this Subsection, absent the timely notification, he shall issue a letter of approval of the amendment.

D.(1) If an amendment would adversely affect the rights of the holders of shares of any class or series, then, in addition to the vote required by Subsection B of this Section, the holders of each class or series of shares so affected by the amendment shall be entitled to vote as a class upon such amendment, whether or not by the terms of the articles such class or series is entitled to vote; and the vote of the holders of two-thirds, or such larger or smaller proportion not less than a majority as the articles may require, of the shares of each class or series so affected by the amendment, present or represented at the meeting, shall be necessary for the adoption thereof.

(2) Except as otherwise provided in the articles, the rights of a stockholder shall not be considered adversely affected unless the amendment, otherwise than as permitted by the articles:

(a) Alters or abolishes any preferential right of his shares having preferences;

(b) Alters or abolishes any preemptive right in respect of his shares;

(c) Creates or alters, other than to abolish, any restriction on transfer applicable to his shares;

(d) Excludes or limits his right as a stockholder to vote on a matter, except as such right may be limited by voting rights of new shares then being authorized of an existing or new class; or

(e) Alters or abolishes any right of his shares to receive dividends, except as such right may be affected by dividend rights of new shares then being authorized of an existing or new class.

E.(1) In the event that the duration of a state bank as fixed in the articles may heretofore have expired or may hereafter expire without any action having been taken with reference thereto and without proceedings having been undertaken or instituted to dissolve and wind up the state bank, the articles may be so amended as to extend the duration of the state bank as specified in the articles in the same manner and with the same force and effect as if the articles had been amended prior to the expiration of the duration of the state bank as set forth in the articles, except that if the state bank's name is no longer available for use by it, its name shall be changed appropriately.

(2) The declaration in the minutes of the meeting of the stockholders, at which the articles are amended by extending the duration of the state bank, that prior to the expiration of the duration of the state bank no action had been taken with reference thereto and that no proceedings had been undertaken or instituted to dissolve and wind up the state bank shall constitute prima facie evidence of those facts.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2003, No. 55, §1, eff. May 23, 2003.



RS 6:232 - Articles of amendment; contents and filing

§232. Articles of amendment; contents and filing

A. After an amendment has been duly adopted as provided in R.S. 6:231, articles of amendment setting forth the amendment, the date and manner of adoption thereof, and the number of shares of each class or series represented at the meeting and voted for and against the amendment shall be executed in the state bank's name by the president, cashier, or any other person thereto authorized by resolution or consent of the stockholders. If the articles of amendment are not executed by the president or cashier, a copy of the resolution or consent of stockholders authorizing the person who executed the article, certified a true copy by the secretary of the board, shall be annexed to the articles of amendment. The articles of amendment shall be acknowledged by the president, cashier, or other authorized person who signed them or may instead be in the form of an authentic act.

B. After an amendment has been duly adopted and executed as provided in Paragraph A of this Section, the articles of amendment shall be filed with the office of financial institutions. Articles of amendment may be delivered to the commissioner for filing as of any specified date within thirty days after the date of delivery. The articles of amendment shall be effective as of the date and, if requested, the hour of filing with the commissioner, except that if the articles of amendment were filed within three days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the amendment shall be effective as of the time of the acknowledgment or execution.

C. The articles of amendment shall thereafter be filed for record in the office of the recorder of mortgages of the parish of domicile of the bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 342, §3; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:233 - Restatement of articles

§233. Restatement of articles

A. On authorization of the board of directors, a state bank may execute and file restated articles. Such restated articles shall contain the entire text of the original articles as amended by all amendments thereto except that names and addresses of incorporators and directors may be omitted, and may contain new amendments adopted by a method prescribed in R.S. 6:231 or 6:232, and shall recite:

(1) That the restatement accurately copies the articles and all amendments thereto in effect at the date of the restatement without substantive change except as made by any new amendment or amendments contained in the restatement and indicate any such changes.

(2) That each amendment has been effected in conformity with law.

(3) The date of incorporation and the date of the restatement.

(4) Such other information as may be required by R.S. 6:232 if the restatement contains any new amendment.

B. The restated articles shall be executed, filed, and recorded in the manner provided for articles of amendment in R.S. 6:232 and shall be effective when filed with the commissioner as of the date and, if endorsed on the restated articles, the hour of filing with him.

C. Upon effectiveness of the restated articles, the original articles and all amendments thereto shall be superseded, and the restated articles shall be deemed to be the articles of incorporation of the state bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985.



RS 6:234 - Special amendment provisions

§234. Special amendment provisions

A.(1) If authorized by the articles, the board may establish a series of shares of any class and may adopt an amendment to the articles fixing the preferences, limitations, and relative rights of the shares of any class, or establishing, and fixing variations in relative rights and preferences as between a series of any preferred or special class. Unless otherwise provided in the articles, the number of shares of any such series to which such amendment applies may be increased, but not above the total number of authorized shares of the class, or decreased, but not below the number of shares thereof then outstanding, by an amendment likewise adopted by the board. In case the number of such shares shall be decreased, the number of shares constituting the decrease shall resume the status of authorized but unissued shares.

(2) When no shares of any such class or series are outstanding, either because none were issued or because no issued shares of any such class or series remain outstanding, the board may adopt an amendment eliminating from the articles any or all matters set forth in any amendment previously adopted by the board with respect to such class or series. Unless otherwise provided in the articles, if no shares have been issued of a class or series established by an amendment to the articles adopted by the board, and there exists no binding commitment to issue any such shares of such class or series, the preferences, limitations, and relative rights thereof may be amended by a further amendment to the articles adopted by the board.

(3) Prior to the adoption of an amendment by the board of directors in accordance with this Section, such amendment shall be submitted to the commissioner for approval in the same manner as provided for in R.S. 6:231.

B. In case of an amendment pursuant to Subsection A of this Section, appropriate articles of amendment, reciting the relevant facts and the articles have been amended as provided in this Section shall forthwith be executed, acknowledged, and filed by the proper officers of the state bank in the manner provided in R.S. 6:232.

Acts 1997, No. 965, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:241 - General corporate powers

PART IV. POWERS AND FUNCTIONS OF STATE BANKS

§241. General corporate powers

A. A state bank may be organized to exercise the powers provided in this law and such other general powers as are appropriate to its purpose.

B. A state bank shall, without specific mention thereof in its articles of incorporation, have all the powers conferred by this law and the following general corporate powers:

(1) To have and enjoy succession by a corporate name to be selected by it and by that corporate name to contract and to appear as a natural person in all courts of justice and elsewhere.

(2) To receive, hold, purchase, acquire, and convey by and under its corporate name any property including bonds, stocks, and securities of the United States of America, of any of the states, or of any corporation, board, or body, public or private, as may be necessary, proper, or convenient to the objects of the bank and to exercise in relation thereto all the direct and incidental rights of ownership. State banks may lawfully purchase, acquire, hold, and convey, unless acting as trustee or agent, immovable property only in accordance with the provisions of this Chapter.

(3) To make and use a corporate seal.

(4) To name and appoint such officers and directors to administer the affairs of the state bank as it thinks necessary and proper, to establish the number and title of the directors or officers, and to fix the compensation of all persons in its employment.

(5) To make bylaws for the proper management of the affairs of the state bank as may be necessary and proper and in conformity with the banking law set out in this Title and the articles of incorporation, and to repeal or amend the bylaws.

(6) To accept and execute trusts or agencies of any description which may be committed or transferred with its consent to it by any person whomsoever or by any court of this state, of the United States of America, or of any state, territory, or possession thereof.

(7) To invest the funds of persons of which such bank has been appointed tutor or curator in any common trust fund established by such bank under the provisions of R.S. 9:2128, such investments to be administered in conformity with that Section.

(8) To become a member of the Federal Reserve Bank or the Federal Home Loan Bank and to purchase stock or securities thereof or deposit money therewith, and to comply with any other condition of membership or credit.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 340, §1, eff. July 6, 1991.



RS 6:242 - Banking powers

§242. Banking powers

A. In addition to the general corporate powers conferred in R.S. 6:241 and the powers conferred by other provisions of the laws of this state, a state bank shall have the following banking powers and those incidental to the exercise of these powers:

(1) To receive and pay out deposits, with or without interest, and pay checks.

(2) To lend money at interest on a secured or unsecured basis and, pursuant to regulations issued by the commissioner, to vary from time to time the interest rate charged on loans according to the terms and conditions contained in the promissory note. Such conditions shall not be deemed to rely upon the whim of the obligor so as to render them null nor shall such conditions destroy the negotiability of the promissory note.

(3) To accept for payment at a future date drafts drawn upon it by its customers.

(4) To issue letters of credit.

(5) To discount and buy and sell promissory notes, bills of exchange and other evidences of indebtedness, gold and silver, and bonds of the United States, of this state, and of the several levee districts, parishes, school districts, drainage districts, road districts, and municipal corporations of this state, on which bonds there shall have been no default in the payment of interest for the lesser of the last five years or the existence of the bonds.

(6)(a) To act as the agent for any insurance company authorized to do insurance business in this state by soliciting and selling insurance and to receive for services so rendered such lawful commissions or fees as may be agreed upon between the bank and the insurance company for which it is acting as agent. The location of the insurance agency shall be the address shown on the license application submitted to the Department of Insurance pursuant to the provisions of the Louisiana Insurance Code, notwithstanding the conduct of insurance sales activities at other locations.

(b) Notwithstanding any other law to the contrary, any bank which was engaged as a general insurance agent or broker on January 1, 1984, may continue to be so engaged.

(7) To maintain and lease safe deposit boxes and to accept property or documents for safekeeping.

(8) To subscribe to the capital stock and become a member of the Federal Reserve System and to comply with the rules and regulations thereof.

(9) To obtain insurance from the Federal Deposit Insurance Corporation and to comply with the rules and regulations thereof.

(10) To invest in mortgages, obligations, stocks, or other securities of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Student Loan Marketing Association, the Government National Mortgage Association, or any agency of the United States and to invest in bonds issued, assumed, or guaranteed by the African Development Bank.

(11) To engage in the business of selling, issuing, or offering shares of stock and to be exempt from all provisions of the laws of this state, other than the provisions of this law, which provide for supervision, reporting, registration, or regulation in connection with the sale, issuance, or offering of securities, and the sale, issuance, or offering of any shares of stock shall be legal without any action or approval whatsoever on the part of any official other than the commissioner authorized to license, regulate, or supervise the sale, issuance, or offering of securities. This exemption shall apply with the same force to any officer or employee of any bank when acting within the scope of his employment. Nothing contained herein shall be construed to extend the powers of state banks to underwrite the sale of stock beyond that currently permitted either under the laws of this state or of the United States.

(12) To make loans and advances of credit secured by mortgages insured by the Federal Housing Administration, the Veterans' Administration, and other similar federal agencies and to otherwise purchase and invest in obligations of those agencies.

(13) To borrow money and to mortgage, pledge, hypothecate, or grant a security interest in any of its assets to secure such borrowings when authorized by resolution of the board of directors, which resolution specifies the maximum amount which may be borrowed.

(14) To agree to repurchase securities sold by the state bank commonly referred to as repurchase agreements.

(15) To enjoy such powers as may be accorded through regulations issued by the commissioner.

(16) Notwithstanding any other provision of law to the contrary state-chartered banks are authorized to sell annuities to the same extent as federally chartered banks. The commissioner of insurance shall license employees of banks or bank subsidiaries to fulfill the purposes of this Paragraph.

(17) Notwithstanding any other provision of law to the contrary, to engage in the business of making and facilitating refund anticipation loans and to assess interest charges and fees in relation to such loans to the same extent as a state-chartered bank in any other state or a bank chartered under the laws of the United States. For purposes of this Paragraph, the term "refund anticipation loan" means a loan whereby the creditor arranges to be repaid directly by the Internal Revenue Service from the anticipated proceeds of the debtor's income tax refund.

(18) In furtherance of the Louisiana Community Development Financial Institutions Act and in low-income communities affected by Hurricanes Katrina and Rita, to make investments in Louisiana Community Development Financial Institutions to promote the public welfare such as developing housing, fostering economic growth and revitalization, and creating small businesses, including minority-owned businesses, provided that such investments do not expose a bank to unlimited liability and that a bank's aggregate investments made under this Paragraph shall not exceed the maximum amount allowed by federal law for investments in Community Development Financial Institutions.

B. A state bank shall have the powers conferred by Subsection A without specific mention thereof in its articles of incorporation or certificate of authority.

C.(1)(a) In addition to any other preexisting powers, a state bank shall have and possess such rights, powers, privileges, and immunities of a national bank or national bank branch domiciled in this state only if both of the following conditions are met:

(i) The state bank notifies the commissioner in writing of its intent to exercise such rights, powers, privileges, and immunities.

(ii) The commissioner does not raise an objection within forty-five days of receipt of the written notice of intent from the state bank.

(b) The commissioner shall, upon request, notify the bank in writing as to the nature of his objection.

(2) In the event of a conflict between this Subsection, or any rule or regulation promulgated hereunder, and any other provision of law, the provisions of this Subsection shall control.

D.(1) Any state-chartered bank or trust company which desires to surrender trust or fiduciary powers shall file with the commissioner of financial institutions and the Federal Deposit Insurance Corporation, if applicable, a certified copy of the resolution of its board of directors signifying such desire. Upon receiving the resolution the commissioner shall make an investigation and, if satisfied that the bank or trust company has been relieved of all duties as trustee, executor, administrator, registrar of stocks and bonds, assignee, receiver, curator of the property of minors or interdicts, or other fiduciary duties, whether under court, private, or other appointments previously accepted under any law, may, in his discretion, issue to such bank or trust company a certificate that such bank or trust company is no longer authorized to exercise trust or fiduciary powers. Upon the issuance of the commissioner's certificate, such bank or trust company shall not thereafter exercise any trust or fiduciary powers without paying a reapplication fee to be established by regulation and obtaining a new permit to exercise such powers.

(2) The commissioner is authorized and empowered to promulgate such regulations, in conformity with R.S. 49:950 et seq., the Administrative Procedure Act, as he may deem necessary to enforce compliance with this Subsection.

E.(1) If, in the opinion of the commissioner, a state chartered bank has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the trust or fiduciary powers granted by R.S. 6:241(B)(6) and (7), or otherwise fails or has failed to comply with the duties of trustees as set forth in the Louisiana Trust Code, the commissioner may issue and serve upon the bank a notice of intent to revoke the authority of the bank to exercise trust or fiduciary powers. The notice shall contain a statement of the facts constituting the alleged unlawful or unsound exercise of powers, or failure to exercise powers, or failure to comply, and shall fix a time and place at which a hearing will be held to determine whether an order revoking authority to exercise such powers should issue against the bank.

(2) The revocation hearing shall be conducted in accordance with the Administrative Procedure Act. The hearing shall be fixed for a date not earlier than thirty days nor later than sixty days after service of such notice by certified mail, return receipt requested.

(3) If a duly authorized representative of the banks fails to appear at the hearing, it shall be conclusively presumed that the bank has consented to the issuance of the revocation order. In the event that consent is by letter communicated to the commissioner, or consent is conclusively presumed as provided for in the preceding sentence, or if, upon the record made at the hearing, the commissioner shall find that the allegations specified in the notice of charges have been established by sufficient competent and relevant evidence, the commissioner may issue and serve upon the bank an order prohibiting it from accepting any new or additional trust accounts and revoking authority to exercise any and all powers granted by R.S. 6:241(B)(6) and (7). Such order shall specify a reasonable time for the bank to expeditiously divest or terminate all previously accepted trust accounts. The bank shall be held to the statutory duties of trustee for all previously accepted trust accounts until they have been divested or terminated.

(4) A revocation order issued after a hearing on the merits or based on the conclusive presumption of consent arising from nonappearance at a scheduled hearing shall become effective not earlier than thirty days after service of such order upon the bank by certified mail, return receipt requested, and shall remain effective and enforceable except to the extent as it is stayed, modified, terminated, or set aside by action of a reviewing court or the commissioner. A revocation order based on the affirmative, written communication of the bank to the commissioner, consenting to the revocation, shall become effective at the time specified in the bank's written consent to revocation. If the written consent to revoke does not specify an effective date, the revocation order shall establish the revocation date as the date on which the commissioner receives the bank's communication.

(5) Judicial review of a revocation order shall be in accordance with the Administrative Procedure Act.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985. Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1985, No. 784, §1; Acts 1988, No. 40, §1, eff. June 10, 1988; Acts 1989, No. 134, §1; Acts 1989, No. 397, §1, eff. June 30, 1989; Acts 1990, No. 611, §1, eff. July 19, 1990; Acts 1990, No. 637, §1; Acts 1990, No. 1079, §2, eff. Sept. 1, 1990; Acts 1993, No. 281, §1, eff. July 1, 1993; Acts 1993, No. 952, §1; Acts 1995, No. 355, §1, eff. Sept. 29, 1995; Acts 1995, No. 681, §1; Acts 1997, No. 606, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997; Acts 2003, No. 573, §1, eff. June 27, 2003; Acts 2003, No. 665, §1, eff. June 27, 2003; Acts 2005, 1st Ex. Sess., No. 53, §1, eff. Jan. 21, 2006.



RS 6:243 - Immovable property; dealings

§243. Immovable property; dealings

A. A state bank may lawfully purchase, hold, and convey any immovable property:

(1) Which is necessary for the proper transaction of its business.

(2) Which has been mortgaged to it in good faith as security for loans.

(3) Which has been conveyed to it in satisfaction of debts previously contracted bona fide in the course of its business.

(4) Which it purchases at sales under judgment of mortgages held by it or in which it has an interest by being subrogated to rights according to Article 2161 of the Civil Code.

(5) Pursuant to participation in a shared appreciation loan or home equity conversion loan, including but not limited to reverse mortgages and shared appreciation mortgages, wherein the bank has a right to receive a share of the appreciation in value of the security property upon maturity of the loan. Such loans shall be authorized when any of the following exist:

(a) The security property of the borrower is designed principally as a single-family residence.

(b) The borrower is the owner and occupant of the security property.

(c) The loan is authorized pursuant to the Alternative Mortgage Transaction Parity Act of 1982, 12 U.S.C. §3801, et seq., and regulations issued thereunder, or regulations issued by the office of financial institutions as provided in this Title.

B.(1) Except for property held pursuant to Paragraphs (A)(1) and (A)(5) of this Section, a state bank shall not hold immovable property as an asset for a longer time than ten years. Any bank holding immovable property which is subject to the ten-year divestiture period shall enter the immovable property on its books at fair market value, or acquisition cost, whichever is lower.

(2)(a) A state bank shall obtain annually, within a reasonable time as determined by the commissioner, from a qualified appraiser a current appraisal of the fair market value of any such property valued at an amount greater than two hundred fifty thousand dollars and shall reduce the value of any property on its books if the fair market value has declined.

(b) For property valued at less than two hundred fifty thousand dollars, a state bank shall annually perform an adequate evaluation of such property. If it is determined after adequate evaluation that the property has a value that is less than its book value, then the book value shall be reduced to reflect the correct valuation of the property in accordance with policies adopted by the commissioner. The commissioner may require a state bank to obtain an appraisal by a qualified appraiser of a piece of property valued at less than two hundred fifty thousand dollars, if it is necessary for safety and soundness reasons.

(c) A state bank may, at its option, select the method of valuation as provided for in this Paragraph, or may reduce the value of the immovable property by at least one-tenth of the original book value each year that the property is held. The bank shall divest itself of that property within the ten-year period, regardless of which method of valuation is selected. The bank shall continue to apply said method consistently throughout the divestiture period.

(3) The ten-year divestiture requirement shall not apply to immovable property which has been held by a state bank for more than five years as of January 1, 1980.

(4) A bank which acquires the assets of a failed or failing bank shall be allowed ten years from the date it acquires the immovable property of the failed or failing bank within which to divest itself of such property. A qualified appraisal shall be obtained annually, as provided in Paragraph (2) of this Subsection, for each item of property having a value in excess of two hundred fifty thousand dollars. A bank shall establish the anniversary date to be the original acquisition date of the other immovable property as determined by the failed or failing institution or the date the bank acquires the other immovable property of the failed or failing institution. Once the anniversary date has been established, that date will remain as such for as long as the property is held by the bank.

(5) Except as otherwise provided by rule or regulation promulgated by the commissioner, a state bank shall not exchange any property, whether movable or immovable, acquired in the course of its business as provided in Subsection A hereof.

C.(1) A state bank may hold immovable property in perpetuity, exempt from the divestiture requirements of this Section, if all of the following conditions are met:

(a) The property is not being operated by the financial institution as an ongoing business.

(b) The property has been written down to the value of one dollar on the books of the bank.

(c) The property has been transferred into a subsidiary of the bank.

(2) Property held in perpetuity subject to Paragraph (1) of this Subsection shall also be exempt from the requirement for appraisal contained in Paragraph (B)(2) of this Section.

D. Repealed by Acts 2012, No. 29, §2.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 503, §1; Acts 1986, No. 55, §1; Acts 1989, No. 399, §1; Acts 1991, No. 340, §1, eff. July 6, 1991; Acts 1991, No. 789, §1; Acts 1992, No. 877, §1, eff. Sept. 1, 1992; Acts 1995, No. 1202, §1; Acts 1999, No. 860, §§1, 3, eff. July 2, 1999; Acts 2001, No. 544, §1, eff. June 21, 2001; Acts 2004, No. 40, §1; Acts 2012, No. 29,§§1,2.



RS 6:244 - Transfers by bank and other acts in contemplation of insolvency

§244. Transfers by bank and other acts in contemplation of insolvency

A. The following, when made with a view to prevent the application of the assets of any state bank in the preference of one creditor to another, shall be utterly null and void:

(1) All transfers of the notes, bonds, bills of exchange, or other evidences of debt owing to such state bank, or of deposits to its credit.

(2) All assignments of mortgages, sureties on real estate, or of judgments or decrees in its favor.

(3) All deposits of money, bullion, or other valuable thing for its use, or for the use of any of its shareholders or creditors.

(4) All payments of money to either its shareholders or creditors, made after the commission of an act of insolvency, or in contemplation thereof.

B. No attachment, injunction, or execution shall be issued against such bank or its property before final judgment in any suit, action, or proceeding in any court.

Acts 1990, No. 528, §1.



RS 6:245 - Changes in core business

§245. Changes in core business

A. Whenever a state-chartered financial institution, or holding company thereof, intends to materially change its core business as conducted at the time of its last safety and soundness examination or filing pursuant to this Section, whichever is later, it shall provide notice to the commissioner at least forty-five days prior to implementation.

B. If the commissioner does not raise an objection or defer his decision in writing, within forty-five days of receipt of the written notice of intent, the financial institution or holding company may proceed with its plans.

C. The commissioner shall have the authority to promulgate or establish rules, regulations, notifications, filing procedures, instructions, and fees as he deems necessary to carry out the provisions of this Section.

Acts 2003, No. 570, §1, eff. June 27, 2003.



RS 6:251 - Classes of shares; fractional shares

PART V. SHARES

§251. Classes of shares; fractional shares

A. The shares of a state bank may be divided into classes with such designations, voting powers, preferences, dividend or other relative rights or restrictions, limitations, or qualifications as may be provided in the articles, with the prior approval of the commissioner. The state bank may issue shares with optional or conversion rights according to the provisions of R.S. 6:254. The state bank may issue shares of any preferred or special class in series with such designations of series and such variations in the relative rights and preferences as between series as fixed in the articles.

B. All of the shares shall have a par value as provided in the articles.

C. Except as provided in the articles and referred to in the certificate of stock, each share shall be in all respects equal to every other share.

D.(1) Except as otherwise provided in the articles, a state bank may, but shall not be obliged to, issue certificates for fractional shares and by action of its board of directors may, but shall not be obliged to, issue in lieu thereof scrip in registered or bearer form which may be void if not exchanged for full shares within a limited time stated therein or may provide that after a limited time stated therein the aggregate shares represented by scrip will be sold for account of the holders thereof.

(2) The holder of fractional-share certificates or scrip shall be entitled to receive a certificate for a full share upon the surrender, within any limited time stated therein, of fractional-share certificates or scrip aggregating a full share. Unless otherwise provided in the articles, the holder of a fractional-share certificate shall, but the holder of scrip shall not, have all rights of a stockholder except voting rights.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:252 - Issuance of shares; consideration

§252. Issuance of shares; consideration

A. Shares shall be issued initially for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed in the articles as approved by the commissioner. All fully paid shares shall be nonassessable except as provided in R.S. 6:262.

B. Shares issued in payment of a stock dividend, pursuant to exercise of conversion rights, or in a merger or consolidation as provided in the merger or consolidation agreement, shall be considered as fully paid when so issued.

C. The consideration for shares issued otherwise than as stated in Subsection B of this Section shall be paid in cash before the shares are issued. Cash consideration for shares may not be paid by the purchaser's note, secured or unsecured, or uncertified check; and in case of delivery of such a note or check in payment for shares, the shares shall not be issued until the note or check has been paid in full.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:253 - Reservation of shares

§253. Reservation of shares

A state bank shall reserve from its authorized but unissued shares sufficient shares to meet its issuance obligations under subscription rights, warrants, options, and conversion privileges.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:254 - Convertible securities and stock-purchase rights

§254. Convertible securities and stock-purchase rights

A. Unless the articles provide otherwise and with prior notice to the commissioner, the board of directors of a state bank shall have authority, whether or not in connection with the issuance and sale of any of its shares or other securities, to create and issue rights and options in any form, granting to the holders thereof:

(1) The right to convert, upon such terms and conditions as the state bank may deem expedient, shares or obligations into shares of any class; or

(2) The right or option to purchase, upon such terms and conditions as it may deem expedient, shares of any class.

B. No shares shall be issued pursuant to the exercise of option rights created independently of issuance and sale of shares or other securities unless the creation of such rights shall have been either:

(1) Authorized or approved by the stockholders; or

(2) If the optionee is neither a director nor the holder, directly or indirectly, of record or beneficially or both, of more than ten percent of the total voting power, authorized by vote of at least two-thirds of the directors in office.

C. Such conversion or option rights shall be exercisable at such price as determined by the board of directors or by the stockholders by vote of a majority of the voting power present if the articles reserve to the stockholders the right to fix the consideration for issuance of the shares.

D. Converted shares shall be cancelled.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 965, §1; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:255 - Certificates of stock

§255. Certificates of stock

A. Shares must be represented by certificates of stock unless the issuing corporation is a participant in the Direct Registration System, or its successor, of the Depository Trust & Clearing Corporation, then shares need not be represented by certificates of stock. Unless expressly provided elsewhere, the rights and obligations of shareholders are not affected regardless of whether the shares are represented by certificates of stock.

B. At a minimum each share certificate shall state on its face:

(1) The name of the issuing corporation and that the corporation is organized under the laws of this state.

(2) The name of the person to whom issued.

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

C. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designation, relative rights, preferences, and limitations applicable to each class and the variation in rights, preferences, and limitations determined for each series and the authority of its board of directors to determine variations for future series shall be summarized on the front or back of each certificate. Alternatively each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

D. Each share certificate shall be signed, either manually or in facsimile, by either:

(1) Two officers designated in the bylaws.

(2) The clerk and an officer designated in the bylaws.

(3) The corporation's board of directors.

E. A share certificate may bear the corporate seal or its facsimile.

F. If the person who signed a share certificate pursuant to Subsection D no longer holds office when the certificate is issued, the certificate is nevertheless valid.

G. Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series of shares without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

H. Within a reasonable time after the issue or transfer of shares without certificates, the corporation or its agent shall send the shareholder a written statement of the information required on certificates by Subsections B and C and, if applicable, R.S. 6:257.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2005, No. 97, §1.



RS 6:256 - Transfer of shares

§256. Transfer of shares

A. The transfer of certificates of stock and the shares represented thereby may be regulated by bylaws not inconsistent with the provisions of the articles or other provisions of the law.

B. A state bank may employ a transfer agent to keep a share register and to record transfers of shares therein, and acts of the agent shall be binding on the state bank. The duties and liabilities of the agent shall be such as may be agreed to by the state bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:257 - Restriction on transfer of shares and other securities

§257. Restriction on transfer of shares and other securities

A. For purposes of this Section, "share" includes a security convertible into or carrying a right to subscribe or acquire shares.

B. A corporation's articles of incorporation or bylaws, an agreement among shareholders or an agreement between shareholders and the corporation, may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

C. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transfer1 of the holder if the restriction is authorized by this Section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by R.S. 6:255(H). Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

D. A restriction on the transfer or registration of transfer of shares is authorized for any of the following:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders.

(2) To preserve exemptions under federal or state securities law.

(3) For any other reasonable purpose.

E. A restriction on the transfer or registration of transfer of shares may do any of the following:

(1) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares.

(2) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares.

(3) Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable.

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons if the prohibition is not manifestly unreasonable.

Acts 2005, No. 97, §1.

1As appears in enrolled bill. Should be "transferee".



RS 6:261 - Accounting procedures

PART VI. CAPITAL, SURPLUS, DIVIDENDS

§261. Accounting procedures

A. Upon initial issuance of shares, that part of the consideration received therefor which is equal to the par value thereof shall be allocated to capital stock, and the remainder shall be allocated to surplus.

B. Except as otherwise provided in R.S. 6:263 and 416, a state bank may transfer from or reduce its capital stock or surplus only in conformity with written permission of the commissioner.

C. Repealed by Acts 2003, No. 570, §2, eff. June 27, 2003.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1997, No. 966, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 570, §2, eff. June 27, 2003.



RS 6:262 - Impairment of capital; special meeting; notice to restore capital; assessments against stockholders; voluntary restoration

§262. Impairment of capital; special meeting; notice to restore capital; assessments against stockholders; voluntary restoration

A. If the commissioner believes after examination that the capital of any bank is impaired, he shall immediately call a special meeting of its board of directors, notify them of the result of the examination and of his findings thereon, certify to the amount of the impairment of capital as of the date of the examination which revealed the impairment, and shall then direct the deficient bank to make good the impairment of its capital within sixty days.

B.(1) Upon receipt of the notice and upon authorization by majority vote of the board of directors, the board shall levy a special assessment against every stockholder of record for the amount required to remedy the impairment. Notice of the assessment shall be sent by registered or certified mail to each stockholder at his place of residence as evidenced by the stockholder records of the bank.

(2) Each stockholder shall have thirty days from the date the notice is sent to pay in full the amount of the assessment. If, at the expiration of the thirty days, a stockholder has failed or refused to pay the required assessment, the stockholder may not be assessed personally, but the board of directors shall declare his stock to be in default and shall proceed to sell his shares. The sale price shall not be less than the assessment levied on the stock. Upon receipt of the sale price and payment of the assessment, the excess shall be paid over to the defaulting stockholder who shall thereupon surrender his stock certificate.

C. Notwithstanding the provisions of Subsection B, the state bank may raise the necessary funds by other methods with prior approval of the commissioner.

D. The commissioner may suspend the certificate of authority of the bank until the capital is restored if he finds that the capital is severely impaired or that the impairment results in an unsafe and unsound condition.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985.



RS 6:263 - Dividends; stock purchased or redeemed; capital surplus required

§263. Dividends; stock purchased or redeemed; capital surplus required

A. The board of directors of a state bank may not declare or pay any dividends in cash or property for a period of two years from the issuance of its certificate of authority or as the commissioner may prescribe. Thereafter, the board of directors of a state bank may declare or pay cash or property dividends on shares of its capital stock by complying with the provisions of this Section and the bank's articles of incorporation and bylaws.

B. A state bank shall not declare or pay cash or property dividends, or purchase or redeem shares of its capital stock unless the bank has unimpaired surplus that equals or exceeds fifty percent of the outstanding capital stock of the bank. The bank's unimpaired surplus shall not be reduced below fifty percent as a result of the payment of any combination of cash or property dividends, or the purchase or redemption of any shares of its capital stock.

C.(1) Prior approval of the commissioner shall be required if the total of all year-to-date cash or property dividends declared and paid by the state bank and amounts used by the state bank to redeem or purchase shares of its capital stock would exceed the total of the bank's year-to-date net income combined with its net income from the immediately preceding year, after deducting all of the following:

(a) Amounts paid or accrued for the payments of cash dividends.

(b) The value of all property paid in dividends.

(c) Amounts paid or accrued to redeem or purchase shares of the bank's capital stock over the calculation period.

(2) Negative net income shall not be rounded to zero in the calculation.

D. A state bank shall not purchase or redeem shares of its capital stock when its combined capital stock and unimpaired surplus accounts are less than, or such purchase or redemption would reduce its combined capital stock and unimpaired surplus accounts below, the aggregate amount payable on liquidation upon any issued shares which have a preferential right to participate in the assets in the event of liquidation and that remain after the purchase or redemption of any shares in connection therewith.

E. Shares of a state bank's capital stock acquired pursuant to R.S. 6:416(B) shall be canceled and thereby restored to the status of authorized and unissued shares upon the expiration of the period permitted under that Section unless prior to that date the stock had been disposed of by the state bank.

F. Shares of a state bank's capital stock purchased or redeemed by the bank shall be deemed cancelled and thereby restored to the status of authorized and unissued shares unless the bank's articles, bylaws, or a resolution of the board of directors provides that such shares may be held as treasury stock following the purchase or redemption thereof.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 10, §1; Acts 1991, No. 232, §1, eff. July 2, 1991; Acts 1992, No. 231, §1, eff. Sept. 1, 1992; Acts 1997, No. 1003, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 570, §1, eff. June 27, 2003; Acts 2010, No. 77, §1.



RS 6:271 - Stockholders' preemptive rights

PART VII. STOCKHOLDERS

§271. Stockholders' preemptive rights

A. Stockholders shall have only such preemptive rights as may be provided in the articles. If the articles provide simply that "stockholders shall have preemptive rights", then:

(1) Each holder of shares having voting rights shall, upon issuance for cash of shares having voting rights, have a preemptive right, during a reasonable period to be fixed by the board of directors which need not exceed fifteen days after the giving or mailing of written notice to him of the terms and conditions on which such right is exercisable, to subscribe at such price and upon such terms as may be fixed in the manner provided in R.S. 6:252 for such proportion of the shares to be issued as the number of shares having voting rights held by him bears to the total number of shares having voting rights then outstanding.

(2) A stockholder shall have no preemptive right to subscribe for shares:

(a) Which are to be issued for consideration other than cash.

(b) Which are to be issued to satisfy conversion or option rights.

(c) Which are issued pursuant to an employee benefit plan.

(3) Shares which have been offered to stockholders having a preemptive right at a price or upon terms duly fixed and which have not been subscribed for by them within the period fixed by the board of directors may thereafter, for one year following the end of such period, be issued, sold to, or subjected to rights or options in favor of, any other person or persons at a price not less than that at which they were offered to such stockholders.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:272 - Stockholders' meetings

§272. Stockholders' meetings

A.(1) Unless otherwise provided in the articles or bylaws, stockholders' meetings may be held anywhere in this state.

(2) At least one meeting of the stockholders shall be held in each calendar year for election of directors, if any are to be elected, but failure to hold the annual meeting shall not affect or vitiate the corporate existence of the state bank. If no annual stockholders' meeting is held for a period of eighteen months, any stockholder may call such a meeting to be held at the main office of the bank.

B.(1) Special meetings of stockholders may be called at any time by the president, the board of directors, or in any manner provided for in the articles or bylaws.

(2) At any time upon written request of any stockholder or stockholders holding in the aggregate one-fifth, or such lesser or greater proportion as may be fixed in the articles or in a bylaw adopted by the stockholders, of the total voting power, the secretary shall call a special meeting of stockholders to be held at the registered office at such time as the secretary may fix, not less than fifteen nor more than sixty days after the receipt of said request, and if the secretary shall neglect or refuse to fix such a time or to give notice of the meeting, the stockholder or stockholders making the request may do so.

C. Adjournments of any annual or special meeting of stockholders may be taken without new notice being given unless a new record date is fixed for the adjourned meeting, but any meeting at which directors are to be elected shall be adjourned only from day to day until such directors shall have been elected.

D.(1) Unless otherwise provided in the articles or bylaws and except as otherwise provided in this Chapter, the authorized person or persons calling a stockholders' meeting shall cause written notice of the time, place, and purpose of the meeting to be given to all stockholders entitled to vote at such meeting at least ten days and not more than sixty days prior to the day fixed for the meeting. Notice of the annual meeting need not state the purpose thereof, except as otherwise provided in this Chapter, if a specified action is to be taken at the meeting.

(2) If such a written notice is placed in the United States mail, postage prepaid, and addressed to a stockholder at his last known address, notice shall be deemed to have been given him.

(3) Notice of any stockholders' meeting may be waived in writing by any stockholder at any time; the written waiver need not specify the purpose of or the business to be transacted at the meeting; and such notice shall be deemed to have been given to or waived by all stockholders present or represented at any such meeting except any stockholder who, at the beginning of the meeting, objects to the transaction of any business because the meeting is not lawfully called or convened.

(4) Notice need not be given to any stockholder with whom communication is made unlawful by any law of the United States of America or by any rule, regulation, proclamation, or executive order issued under any such law; and any action or meeting taken or held without notice to any such stockholder shall have the same force and effect as if notice had been given to him as otherwise required.

E. At any meeting of the stockholders, a list of stockholders entitled to vote, arranged alphabetically and certified by the secretary of the board or by the agent of the state bank having charge of transfers of shares, showing the number and class of shares held by each stockholder on the record date for the meeting shall be produced on the request of any stockholder. This list shall be prima facie evidence of the ownership of shares in the state bank and of the right of the stockholders listed therein to vote.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:273 - Quorum

§273. Quorum

A. A stockholders' meeting properly called on due notice, if notice is required, may be organized for the transaction of business whenever a quorum is present.

B. Except as otherwise provided in this Chapter or in the articles or bylaws:

(1) The presence, in person or by proxy, of the holders of the majority of the total voting power shall constitute a quorum, except that in no event shall a quorum consist of less than one-fourth of the total voting power.

(2) The stockholders present or represented at a duly organized meeting shall constitute a quorum and may continue to do business until adjournment notwithstanding the withdrawal of enough stockholders to leave less than a quorum as fixed in Subsection B(1) of this Section or in the articles or bylaws or the refusal of any stockholders present to vote.

(3)(a) If a meeting cannot be organized because a quorum has not attended, those present may adjourn the meeting to such time and place as they may determine, subject however, to the provisions of R.S. 6:272(C).

(b) In the case of any meeting called for the election of directors, those who attend the second of such adjourned meetings, although less than a quorum as fixed in Subsection B(1) of this Section or in the articles or bylaws, shall nevertheless constitute a quorum for the purpose of electing directors.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:274 - Voting of stockholders

§274. Voting of stockholders

A. Except as otherwise provided in the articles, each stockholder of record shall have the right at every stockholders' meeting to one vote for each share standing in his name on the books of the state bank.

B. Cumulative voting is prohibited.

C.(1) A stockholder shall have the right to cast his vote either in person or, subject to the following provisions, by proxy duly authorized in writing, signed by the stockholder, and filed with the secretary at or before the meeting.

(2) The authority of the holder of a proxy to act shall not be revoked by the death of the stockholder who executed the proxy unless, before the authority is exercised, written notice of such death is received by the corporate officer responsible for maintaining the list of stockholders.

(3)(a) A proxy shall be revocable at will unless otherwise validly provided by agreement or by any provision of the proxy. The validity of every unrevoked proxy shall cease eleven months after the date of its execution unless some other definite period of validity shall expressly be provided therein, but in no case shall an outstanding proxy be valid for longer than three years.

(b) The revocation of a proxy, if revocable, shall not be effective until written notice thereof has been given to the secretary of the board or unless a proxy of later date is filed with the secretary at or before the meeting.

(4) A proxy regular on its face and signed in the name of a stockholder entitled to vote at the meeting shall be deemed valid unless challenged before it is voted, and the burden of proving invalidity shall be on the challenger.

(5) When shares are registered in the names of two or more persons, other than fiduciaries, a proxy signed by any one or more of them shall be deemed valid unless the state bank receives written notice to the contrary from a nonsigning registered holder before the proxy is voted.

D. A person whose shares are pledged shall be entitled to vote thereon unless and until such shares have been transferred on the books of the state bank to the pledgee, and thereafter the pledgee shall be entitled to vote thereon.

E.(1) Any person in whose name shares are registered in a fiduciary capacity may, so far as concerns the state bank, vote the same in person or by proxy for all purposes and without the necessity of any authorization by a court or of any judicial or other proceeding provided in particular laws. A legal representative, other than a receiver or trustee, may vote shares held by him, either in person or by proxy, without transfer of the shares into his name.

(2) When shares are registered in the names of three or more fiduciaries, voting thereof shall be in accordance with the will of the majority of the fiduciaries unless the instrument or order appointing the fiduciaries directs that the shares shall be voted in some other way. When, in any case, the fiduciaries are equally divided as to the manner of voting the shares registered jointly in their names, any court of competent jurisdiction may, upon petition filed by any of the fiduciaries or by any beneficiary, appoint an additional person to act with the fiduciaries in determining the manner in which the shares shall be voted on the particular questions as to which the fiduciaries are divided.

F. Except as provided in Subsection G of this Section, a state bank owning shares in another corporation may vote the same by its president, cashier, any vice president, or by proxy appointed in writing by any of such officers unless some other person appointed by bylaws or resolution of the board of directors to vote the shares shall produce a certified copy of such bylaws or resolution, in which case the other person shall be entitled to vote the shares.

G. Unissued shares shall be neither voted nor counted in calculating the voting power of stockholders of a state bank.

H. Except as otherwise provided in the articles or bylaws or in other provisions of this Chapter, a majority of votes actually cast shall decide any matter properly brought before a stockholders' meeting organized for the transaction of business, except that directors shall be elected by plurality vote.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:275 - Consent of stockholders

§275. Consent of stockholders

A. Whenever by any provision of law, the articles, or the bylaws the affirmative vote of stockholders is required to authorize or constitute corporate action, the consent in writing to such corporate action signed by all of the stockholders having voting power on the particular question shall be sufficient for the purpose without necessity for a meeting of stockholders.

B. If the articles provide that such consent may be signed by fewer than all of the stockholders having voting power on any question, the consent need be signed only by stockholders holding that proportion of the total voting power on the question that is required by the articles or by law, whichever requirement is higher.

C. The consent, together with a certificate by the secretary of the board to the effect that the subscribers to the consent constitute all or the required proportion of the stockholders entitled to vote on the particular question, shall be filed with the records of proceedings of the stockholders. If the consent is signed by fewer than all of the stockholders having voting power on the question, prompt notice shall be given to all of the stockholders of the action taken pursuant to the consent.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:276 - Fixing record date

§276. Fixing record date

A. For the purpose of determining stockholders entitled to notice of and to vote at a meeting, to receive a dividend, to receive or exercise subscription or other rights, or to participate in a reclassification of stock, or in order to make a determination of stockholders for any other proper purpose, the board of directors may fix in advance a record date for determination of stockholders for such purpose, such date to be not more than sixty days, or such shorter period as the bylaws may prescribe, and, if fixed for the purpose of determining stockholders entitled to notice of and to vote at a meeting, not less than ten days prior to the date on which the action requiring the determination of stockholders is to be taken.

B. Except as the board may provide otherwise, if no record date is fixed for the purpose of determining stockholders entitled to notice of and to vote at a meeting, the close of business on the day before the notice of the meeting is mailed, or if notice is waived, the close of business on the day before the meeting shall be the record date for such purpose, or for any other purpose, the close of business on the day on which the board of directors adopts the resolution relating thereto shall be the record date for such purpose.

C. A determination of stockholders entitled to notice of and to vote at a meeting shall apply to any adjournment thereof unless otherwise provided by the board of directors.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:277 - Voting trusts

§277. Voting trusts

A.(1) Two or more stockholders of a state bank may, pursuant to an agreement in writing, transfer their shares to any one or more natural persons having authority to act as trustees for the purpose of vesting in the transferees, as trustees, for a period not exceeding fifteen years and upon the terms and conditions stated in the agreement, all voting or other rights pertaining to such shares.

(2) The voting trust agreement may stipulate that the time of the agreement may be extended under the same terms and conditions for an additional period not to exceed ten years from the date of expiration of the original agreement. When the original agreement contains such a stipulation, it shall provide for the manner, method, time, and place for a meeting of all of the depositing stockholders to vote on the extension. At least a majority in interest of all depositing stockholders, and a larger percentage if stipulated, must vote for extension if the original agreement is to remain effective beyond its original expiration date.

B. Unless the agreement provides otherwise, any other stockholder may at any time transfer his shares to the same trustee or trustees upon the terms and conditions stated in the agreement and thereupon shall be bound by and shall have the benefits of all of the provisions of the voting trust agreement.

C. The certificates of shares transferred to a trustee or trustees shall be surrendered and cancelled and new certificates therefor issued in the name of the trustee or trustees. In the new certificates it shall appear that they are issued pursuant to the voting trust agreement. In the entry of transfer on the records of the state bank, it shall be noted that the transfer is made pursuant to the agreement.

D. The trustee or trustees shall execute and deliver voting trust certificates to the transferors. Such voting trust certificates shall be transferable in the same manner and with the same effect as certificates of stock.

E. The trustee or trustees shall possess all voting and other rights pertaining to the shares so transferred and registered in his or their names, subject to the terms and conditions of, and for the period specified in, the agreement.

F. Unless otherwise provided in the agreement:

(1) The trustee or trustees may vote in person or by proxy.

(2) If there are two or more trustees, the manner of voting shall be determined as provided in R.S. 6:274(E).

(3) Vacancies among the trustees shall be filled by the remaining trustee or trustees.

(4) A trustee shall incur no responsibility as trustee except for his individual neglect or malfeasance.

G. The trustee or trustees shall keep at a place available to holders of voting trust certificates correct and complete books and records of account relating to the trust, a record containing the names and addresses of all persons who are holders of voting trust certificates, the number and class of shares represented by each certificate held by them, and the dates when they became the owners thereof. The record may be in written form or in any other form capable of being converted into written form within reasonable time.

H. A duplicate of every voting trust agreement shall be filed in the main office of the state bank, and it and the record of voting trust certificate holders shall be subject to the same right of inspection by a stockholder of record or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the state bank under R.S. 6:279.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:278 - Registered holder of shares

§278. Registered holder of shares

Except as otherwise provided in the articles or bylaws, a state bank and its directors, officers, and agents may recognize and treat a person registered on its records as the owner of shares, as the owner in fact thereof for all purposes, and as the person exclusively entitled to have and to exercise all rights and privileges incident to the ownership of such shares; and rights under this Section shall not be affected by any actual or constructive notice which the state bank or any of its directors, officers, or agents may have to the contrary.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:279 - Inspection of books and records of state banks; annual report to stockholders

§279. Inspection of books and records of state banks; annual report to stockholders

A. Every stockholder, except a business competitor of the state bank as described in Subsection C, who has been the holder of record of at least two percent of all outstanding shares of a state bank for at least six months shall have the right to examine, in person or by agent or attorney, at any reasonable time and for any proper and reasonable purpose, books showing the amount of common stock subscribed, the names and residences of owners of stock, the amount of stock owned by each of them, the amount of said stock paid and by whom, the last transfer of said stock with the date of transfer, the names and residences of its officers, the records of proceedings of the stockholders, of the directors, and of the committees of the board, and the articles of incorporation and bylaws of the bank. Two or more stockholders, each of whom has been a holder of record of shares for the period aforesaid and whose aggregate holdings at least equal the percentage aforesaid, may join in such request and jointly exercise these rights.

B. Every stockholder, except a business competitor of the state bank as described in Subsection C, who has been a holder of record of at least twenty-five percent of all of the outstanding shares of the bank for at least six months shall have the right to examine in person, by agent or attorney, at any reasonable time and for any proper and reasonable purpose, any and all of the books and records of the bank, except files and records relating to credit information, loan transactions, and deposit accounts of individual customers of the bank, which records shall be deemed confidential and shall not be subject to stockholder inspection. Two or more stockholders, each of whom has been the holder of record of shares for at least six months and whose aggregate holdings equal at least twenty-five percent, may join in such request and jointly exercise these rights.

C. In the case of stock held or acquired by a business competitor of the state bank, or held by or through an interposed person for a business competitor, or a person who owns stock or is otherwise interested in a corporation which is a business competitor, the business competitor must own at least forty percent of the outstanding stock of the bank for a period of six months before he may demand the rights and privileges set forth in Subsections A and B.

D. A certified copy or a published copy of the bank's annual financial statement shall be made available to any stockholder upon request.

E. The owner of shares of a bank holding company of which the state bank is a subsidiary in the amounts required in this Section shall afford the owner of such shares the corresponding rights of examination with regard to the state bank subsidiary as are provided herein.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 975, §1, eff. July 14, 1986; Acts 1987, No. 109, §1; Acts 1990, No. 226, §1, eff. July 3, 1990.



RS 6:281 - Board of directors; powers, number, term

PART VIII. DIRECTORS, OFFICERS, AND EMPLOYEES

§281. Board of directors; powers, number, term

A.(1) Subject to the provisions of its articles of incorporation and bylaws, all of the powers and duties of a state bank shall be vested in, and the business and affairs of the bank shall be managed by, a board of directors of not less than five nor more than thirty natural persons as established by the articles or bylaws.

(2) The initial board of directors shall be those named in the articles accepted by the commissioner.

(3) No amendments reducing the number of directors shall have the effect of shortening the term of any incumbent director.

(4) Unless otherwise provided by the articles, the directors of a state bank shall hold office for one year or until their successors are chosen and qualified. Except as otherwise provided in the articles or bylaws, a director may succeed himself. No director shall be elected for a longer single term than five years.

B. Except as provided in R.S. 6:282(C)(3), directors other than the initial directors named in the articles shall be elected by the stockholders.

C. The number, qualifications, compensation, term of office, manner of election, time and place of meeting, and powers and duties of the directors may, subject to the provisions of this law and subject to regulations of the commissioner, be prescribed by the articles or the bylaws.

D. The articles or bylaws may provide for the appointment of honorary, advisory, or emeritus members of the board of directors and prescribe the number of and compensation for those directors. Any person appointed to such position need not satisfy the eligibility requirements provided in R.S. 6:282(A). Honorary, advisory, or emeritus directors shall have no voting power on the board of directors. Any listing of such honorary, advisory, or emeritus directors must distinguish those directors from the bank's board of directors or indicate their advisory status.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985



RS 6:282 - Board of directors; eligibility, election, oath

§282. Board of directors; eligibility, election, oath

A. At least a majority of the board of directors shall be domiciliaries of Louisiana.

B. Before entering upon his duties, each director elected or appointed shall take an oath that he will administer the affairs of the bank honestly and with that degree of diligence, care, judgment, and skill as provided in R.S. 6:291(B) and that he will not knowingly violate or permit to be violated any law applicable to the state bank, and shall further declare whether or not he is a domiciliary of the state of Louisiana. This oath shall be subscribed to by the director taking and making it and shall be entered into the minutes of the next regular or special meeting of the board of directors. The oath shall be retained in the records of the bank for examination by the commissioner.

C.(1) The office of director shall become vacant if he dies or resigns.

(2) The board of directors or the commissioner may declare vacant the office of a director:

(a) If he is interdicted or adjudicated an incompetent.

(b) If he is adjudicated a bankrupt.

(c) If he becomes incapacitated by illness or other infirmity to perform his duties for a period of six months or longer.

(d) If he ceases at any time to have the qualifications required by the articles, bylaws, or this Section.

(e) If he is convicted of a felony.

(3) The remaining directors, even though not constituting a quorum, may by a majority vote fill any vacancy on the board, including any vacancy resulting from an increase in the authorized number of directors or from failure of the stockholders to elect the full number of authorized directors, for an unexpired term, provided that the stockholders shall have the right, at any special meeting called for that purpose prior to such action by the board, to fill the vacancy.

D.(1) The stockholders, by vote of a majority of the total voting power at any special meeting called for that purpose, unless the articles provide for a greater amount, may remove from office any one or more of the directors, notwithstanding that his or their terms of office may not have expired, and may forthwith at such meeting proceed to elect a successor for the unexpired term.

(2) Whenever the holders of the shares of any class or series are entitled to elect one or more directors, the provisions of this Subsection shall apply, in respect of the removal of a director or directors so elected, and the election of a successor or successors, to the vote of the holders of the outstanding shares of that class or series or of those obligations, and not to the vote of the outstanding shares as a whole.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 1997, No. 66, §1; Acts 2001, No. 637, §1, eff. June 22, 2001.



RS 6:283 - Meetings of the board; quorum, written consent

§283. Meetings of the board; quorum, written consent

A. The meetings of the board of directors may be held at such place, whether in this state or elsewhere, as a majority of the directors may from time to time appoint or as may be fixed in the call of the meeting.

B.(1) Such notice of meetings of the board shall be given no less than five working days prior to the date of the meeting or such longer period as provided in the bylaws.

(2) Directors present at a meeting shall be deemed to have received due notice or to have waived notice thereof. Notice of the meeting may be waived in writing at any time, and the waiver need not specify the purpose of or the business to be transacted at the meeting.

(3) Notice need not be given to any director or member of a committee of the board of directors with whom communication is made unlawful by any law of the United States or by any rule, regulation, proclamation, or order issued under this law, and any action or meeting taken or held without notice to any such director or committee member shall have the same force and effect as if notice had been given to him as otherwise required.

C.(1) If authorized by the articles of incorporation, the members of the board or its committees may participate in and hold meetings by means of:

(a) Conference telephone or other similar means of communication; and

(b) With respect to extensions of credit only, communication or contact by the chairman, chief executive officer, or their designee through the use of any oral, electronic, or written means of communication, including the use of telephone, telegraph, facsimile transmittal, or other means of communication, provided that:

(i) No member objects to a meeting being held in this manner;

(ii) The chairman, chief executive officer, or their designee certifies in writing the proposal to be acted upon, their good faith attempt to communicate the contents of such writing to all members eligible to vote to determine their position on the proposal, the affirmative or negative position taken by any member, and the objection of any member under Item (i) of this Subparagraph; and

(iii) All actions taken pursuant to this Subparagraph or proposed pursuant to this Subparagraph, but not taken due to the lack of the necessary votes required for approval or the objection of a member under Item (i) of this Subparagraph, be evidenced by the filing of the written certification required under Item (ii) of this Subparagraph in the records of proceedings of the board or its committees, as applicable, for review at the next meeting of such board or committee.

(2) Participation in a meeting pursuant to this Subsection shall constitute presence in person at such meeting except where the person participates for the sole, express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened or objects under the provisions of R.S. 6:283(C)(1)(b)(i).

D. The number of directors necessary to form a quorum for the transaction of business shall be a simple majority or as fixed by the articles of incorporation or the bylaws, but a quorum shall never be less than one-third of the entire board. The acts of a majority, unless some greater number is fixed in the articles or bylaws, of the directors present shall constitute the acts of the entire board. If a quorum is present when the meeting is convened, the directors may continue to do business, taking action by a vote of the required vote of a quorum as fixed above, until adjournment notwithstanding the withdrawal or recusal of enough directors to leave less than a quorum.

E. Any action that may be taken at a meeting of the board of directors or any committee thereof may be taken by a consent in writing signed by all of the directors or by all members of the committee, as the case may be, and filed with the records of proceedings of the board or committee.

F. Voting of directors by proxy is prohibited.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 162, §1; Acts 1995, No. 589, §1; Acts 1995, No. 623, §1.



RS 6:284 - Committees of the board of directors

§284. Committees of the board of directors

The board of directors may designate one or more committees, each committee to consist of two or more of the directors of the bank, which to the extent provided by resolution or in the articles or bylaws shall have the powers of the board of directors in the management of the business and affairs of the bank. Such committee or committees shall have such name or names as may be stated in the articles or bylaws or as may be determined, from time to time, by the board of directors. Any vacancy occurring in any committee shall be filled by the board of directors, but the chairman may designate another director to serve on the committee pending action by the board. Each such committee shall hold office during the term of the board constituting it unless otherwise ordered by the board. The designation or delegation of authority to any committee shall not relieve the directors of any responsibility otherwise imposed on them by law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:284.1 - Compliance review committees; privilege created

§284.1. Compliance review committees; privilege created

A. A board of directors may create a compliance review committee for the purpose of establishing procedures for and engaging in self-evaluations, self-assessments, self-testing, and self-corrections with respect to compliance with applicable state and federal banking laws and regulations.

B. Notwithstanding any other provision of law to the contrary, the results of any such self-evaluation, self-assessment, self-testing, or self-correction, and any notes, reports, or work product derived therefrom, whether prepared by internal personnel or outside attorneys, accountants, third-party service providers, or consultants, shall be deemed privileged for all purposes and shall not be subject to discovery and shall not be admissible as evidence, unless specifically agreed to by the FDIC-insured financial institution, holding company, subsidiary, or affiliate, in any private, public, or administrative civil action brought against the FDIC-insured financial institution, its holding company, subsidiaries, or affiliates alleging noncompliance with or violation of applicable state and federal banking laws and regulations.

Acts 1995, No. 589, §1; Acts 2012, No. 35, §1.



RS 6:285 - Officers and agents; election, powers, duties

§285. Officers and agents; election, powers, duties

A. The board of directors shall elect a president or chief executive officer, a cashier or chief financial officer, and a secretary, who shall each be a different person, and shall elect a chairman of the board. One or more vice presidents may be elected. None of the officers except the president or chief executive officer and the chairman need be a director. No person holding more than one office may sign in more than one capacity any instrument required by law to be signed by two officers.

B. The board may elect and appoint such other officers and agents as may be necessary for the business of the state bank in the manner provided by the bylaws.

C.(1) Every bank shall be deemed to have the following registered agents, who shall be the president or chief executive officer, the cashier or chief financial officer, and the secretary of the bank. Service of citation or other legal process on a bank shall be made by personal service on any one of the named registered agents. If the officer making service certifies that he is unable after diligent effort to have service made on the registered agents, then the service may be made on any officer of the bank at the main office of the bank.

(2) Every bank may also designate a corporate agent for service of process. However, if a corporate agent for service is so designated, service shall be made on such agent. The commissioner shall be notified prior to the changing or renaming of such agent.

D. The officers and agents shall have such rights and perform such duties in the management of the state bank as may be prescribed by the articles or bylaws or by the board of directors.

E. Election or appointment of an officer shall not of itself create contract rights. Any officer or agent may be removed by the board of directors with or without cause at any time, without prejudice, however, to the contract rights of the person so removed.

F. Except as otherwise provided in the articles or bylaws or by resolution of the board, the president or chief executive officer, or cashier or chief financial officer, shall have the power in the name and on behalf of the state bank to authorize the institution, prosecution, or defense of any suit or other legal proceeding; and no exception of want of authority shall lie on the part of any other party. Such persons shall have the authority in the state bank's name to direct the issuance of conservatory writs and to bond property in custodia legis, to execute bonds in connection with any legal proceedings, and to make affidavits required by law or rules of court. Such acts shall have the same force and effect as an act of the state bank itself and be binding upon it.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 656, §1; Acts 1997, No. 42, §1; Acts 1999, No. 860, §1, eff. July 2, 1999; Acts 2001, No. 637, §1, eff. June 22, 2001; Acts 2003, No. 72, §1, eff. May 28, 2003.



RS 6:286 - Indemnification of officers, directors, employees, and agents

§286. Indemnification of officers, directors, employees, and agents

A.(1) Except as provided in Paragraph (4), a state bank may indemnify an individual made a party to a proceeding because he is or was a director against liability incurred in the proceeding if:

(a) He conducted himself in good faith; and

(b) He reasonably believed:

(i) In the case of conduct in his official capacity with the state bank, that his conduct was in its best interests;

(ii) In all other cases, that his conduct was at least not opposed to its best interests; and

(c) In the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(2) A director's conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of Subparagraph (1)(b)(ii).

(3) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not of itself determinative that the director did not meet the standard of conduct described in this Section.

(4) A state bank may not indemnify a director under this Section:

(a) In connection with a proceeding by or in the right of the state bank in which the director was adjudged liable to the state bank; or

(b) In connection with any proceeding charging improper personal benefit to him, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

(5) Indemnification permitted under this Section in connection with a proceeding by or in the right of the state bank is limited to reasonable expenses incurred in connection with the proceeding.

B. Unless limited by its articles of incorporation, a state bank shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the state bank against reasonable expenses incurred by him in connection with the proceeding.

C.(1) A state bank may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(a) The director furnishes the state bank a written affirmation of his good faith belief that he has met the standard of conduct described in Subsection A;

(b) The director furnishes the state bank a written undertaking, executed personally or on his behalf, to repay the advance if it is ultimately determined that he did not meet the standard of conduct; and

(c) A determination is made that the facts then known to those making the determination would not preclude indemnification under this Section.

(2) The undertaking required by Subparagraph (1)(b) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) Determination and authorizations of payments shall be made in the manner specified in Subsection E.

D. Unless limited by a state bank's articles of incorporation, a director of the state bank who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines that:

(1) The director is entitled to mandatory indemnification under Subsection B, in which case the court shall also order the state bank to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he met the standard of conduct set forth in Subsection A or was adjudged liable as described in Paragraph A(4), but if he was adjudged so liable, his indemnification is limited to reasonable expenses incurred.

E.(1) A state bank may not indemnify a director under Subsection A unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because he has met the standard of conduct set forth in Subsection A.

(2) The determination shall be made:

(a) By the board of directors by a majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(b) If a quorum cannot be obtained under Subparagraph (2)(a), by majority vote of a committee duly designated by the board (in which designation directors who are parties may participate), consisting solely of two or more directors not at the time parties to the proceeding;

(c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in Subparagraph (2)(a) or (b) or, if a quorum of the board cannot be obtained under Subparagraph (2)(a) and a committee cannot be designated under Subparagraph (2)(b), selected by majority vote of the full board, in which selection directors who are parties may participate; or

(d) By the stockholders, but shares held by directors who are at the time parties to the proceeding may not be voted on the determination.

(3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under Subparagraph (2)(c) to select counsel.

F. Unless limited by a state bank's articles of incorporation:

(1) An officer of the state bank who is not a director is entitled to mandatory indemnification under Subsection B and is entitled to apply for court-ordered indemnification under Subsection D in each case to the same extent as to a director;

(2) The state bank may indemnify and advance expenses under this Section to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) A state bank may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with law, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

G. A state bank may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the state bank or who, while a director, officer, employee, or agent of the state bank, is or was serving at the request of the state bank as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the state bank would have power to indemnify him against the same liability under Subsection A or B.

H.(1) A provision treating a state bank's indemnification of or advance for expenses to directors that is contained in its articles, bylaws, a resolution of its stockholders or directors, or in a contract or otherwise is valid only if and to the extent the provision is consistent with this Section. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(2) This Section does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he has not been made a named defendant or respondent to the proceeding.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:287 - Bond of officers and employees; insurance fund

§287. Bond of officers and employees; insurance fund

A. Every state bank shall obtain and maintain a fidelity bond given by a surety company authorized to do business in Louisiana covering each officer and employee who has charge of or who handles cash or securities of the bank, before permitting any of them to enter upon the duties of their offices or employment. This bond may be in the form of individual bonds on individual persons, a schedule fidelity bond, or a blanket bond covering all such persons. The bond shall be in an amount determined by the board of directors of the bank, and may be required to be within guidelines set forth by the appropriate examining authority.

B. In lieu of complying with the provisions of Subsection A, any state bank may establish a reserve fund to cover potential employee defalcations, provide its own fidelity bond from an insurance fund acceptable to the commissioner, or obtain an insurance policy from a surety company approved by the commissioner.

C. Any state bank may, by resolution of its board of directors, make application to the commissioner of financial institutions to waive, for a stated period of time not to exceed one hundred eighty days, the requirement of obtaining and maintaining a fidelity bond as provided in Subsection A of this Section upon a showing to the commissioner that the bank is unable to pay the premium to purchase the fidelity bond insurance, or that the bank is unable to secure fidelity bond coverage.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1988, No. 445, §1; Acts 1989, No. 263, §1, eff. June 26, 1989; Acts 1990, No. 608, §1.



RS 6:288 - Interested directors; quorum

§288. Interested directors; quorum

A. No contract or transaction between a state bank and one or more of its directors or officers, or between a state bank and any other person in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for this reason or solely because his or their votes were counted for such purpose, if:

(1) The material facts as to his interest and as to the contract or transaction were disclosed or known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by a vote sufficient for such purpose without counting the vote of the interested director or directors;

(2) The material facts as to his interest and as to the contract or transaction were disclosed or known to the stockholders entitled to vote thereon, and the contract or transaction was approved in good faith by vote of the stockholders; or

(3) The contract or transaction was fair to the state bank as of the time it was authorized, approved, or ratified by the board of directors, committee, or stockholders.

B. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:289 - Loans to executive officers and employees

§289. Loans to executive officers and employees

A. No executive officer, director, or principal shareholder of any state bank shall borrow any of its funds, which term includes a line of credit, directly or indirectly for himself or for any corporation or other entity of which he has a related interest, in an amount that, when aggregated with the amount of all other loans to that person and to all other related interests of that person, exceeds the higher of twenty-five thousand dollars or five percent of the state bank's unimpaired capital and unimpaired surplus, unless the loan is in pursuance of a resolution of the board of directors passed prior to making the loan at a meeting at which the borrower was not present or participating.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Director" means any director of a state bank, regardless of compensation, excluding advisory directors.

(2) "Executive officer" means an employee who participates or has authority to participate in major policymaking functions of the state bank but does not include a director who is not also employed as an officer of the bank.

(3) "Principal shareholder" means any person that directly or indirectly, or acting through or in concert with one or more persons owns, controls, or has the authority to vote more than ten percent of any class of voting securities of the bank or its parent company. Voting securities owned or controlled by a member of a person's immediate family are considered to be held by that person.

(4) "Related interest" of a person means a company that is controlled by an executive officer, director, or principal shareholder.

(5) "Unimpaired capital and unimpaired surplus" means the state bank's Tier 1 and Tier 2 capital included in the bank's risk-based capital, based on the bank's most recent consolidated report of condition; and the balance of the bank's allowance for loan and lease losses not included in the bank's Tier 2 capital for purposes of the calculation of risk-based capital, based on the bank's most recent consolidated report of condition. For purposes of this Paragraph, the definitions for Tier 1 and Tier 2 capital are the same as the definitions provided in 12 C.F.R. Pt. 325, Appendix A.

C.(1) Notwithstanding any other provision of the law, no state bank may extend credit, which term includes granting a line of credit, to any of its executive officers, directors, or principal shareholders unless:

(a) The extension of credit is made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions by the bank with other persons who are not employed by the bank; or

(b) The extension of credit is made under similar terms and conditions as offered to other bank employees and to the extent permitted under federal banking laws and regulations.

(2) A bank may make loans to its other employees at rates permitted by Titles 6 and 9 of the Louisiana Revised Statutes of 1950, by R.S. 9:3500, or by any applicable provision of federal law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1999, No. 860, §1, eff. July 2, 1999; Acts 2004, No. 743, §3, eff. Jan. 1, 2005; Acts 2005, No. 231, §1, eff. June 29, 2005.



RS 6:290 - Directors' examinations

§290. Directors' examinations

Every twelve months the board of directors of every state bank shall examine or cause a committee of its members to examine said bank in accordance with the provisions prescribed by rule promulgated by the commissioner of financial institutions.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 514, §1, eff. Jan. 1, 1990; Acts 2001, No. 530, §1.

NOTE: See Acts 2001, No. 530, §2, relative to effective date.



RS 6:291 - Relation and liability of directors and officers to bank and bank holding company stockholders

PART IX. LIABILITY OF DIRECTORS, OFFICERS,

STOCKHOLDERS, AND SUBSCRIBERS

§291. Relation and liability of directors and officers to bank and bank holding company stockholders

A. Bank and bank holding company officers and directors shall be deemed to stand in a fiduciary relation to their bank or bank holding company and its stockholders and shall discharge the duties of their respective positions in good faith and with that diligence, care, judgment, and skill as provided in Subsection B of this Section. Nothing herein contained shall derogate from any indemnification authorized by R.S. 6:286.

B. A director or officer of a bank or bank holding company shall not be held personally liable to the corporation or the shareholders thereof for monetary damages unless the director or officer acted in a grossly negligent manner as defined in R.S. 6:2 or engaged in conduct which demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of his duty of loyalty.

C. A director of a bank or bank holding company shall, in the performance of his duties, be fully protected in relying in good faith upon the records of the bank or bank holding company, and upon such information, opinions, reports, or statements presented to him, the bank or bank holding company, the board of directors, or any committee thereof by any of the bank's or bank holding company's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

D. The provisions of this Section shall not affect the right of incorporators or shareholders of banks or bank holding companies to include in articles of incorporation provisions as authorized by R.S. 12:24(C)(4) or R.S. 6:213(B)(1).

E. Notwithstanding any other law to the contrary, particularly but not exclusively R.S. 12:91, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their bank or holding company or to the shareholders thereof or to any other person or entity, except that the provisions of R.S. 12:92 shall remain applicable to directors and officers of bank holding companies.

F. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section may be liable for attorney fees incurred in the defense of such attempt and for damages.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1992, No. 650, §1, eff. July 2, 1992; Acts 1997, No. 42, §3.



RS 6:292 - Directors or stockholders not participating in unlawful act

§292. Directors or stockholders not participating in unlawful act

A director or stockholder shall not be liable for the commission of a prohibited act if he was absent from the meeting of directors or stockholders, as the case may be, at which the action was authorized or if he was present or represented at such meeting and his dissent therefrom was either noted in the minutes of the meeting or filed promptly thereafter with the secretary of the board.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:293 - Actions against directors and officers of banks and bank holding companies

§293. Actions against directors and officers of banks and bank holding companies

A. No action for damages against any director or officer of a bank or bank holding company for breach of the director's or officer's contract with the bank or bank holding company in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, action for gross negligence, but excluding any action covered by the provisions of Subsection B, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. No action for damages against any director or officer of a bank or bank holding company for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered; however, even as to actions filed within two years from the date of such discovery, in all events such actions shall be filed at the latest within four years from the date of the alleged act or omission.

C. The three-year period provided in Subsection A and the four-year period provided in Subsection B shall be deemed peremptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1992, No. 650, §1, eff. July 2, 1992.



RS 6:301 - Cash reserves

PART X. RESERVES

§301. Cash reserves

A. For the purpose of the reserve requirements provided in this Section, the terms:

(1) "Demand deposits" means the aggregate of deposits which can be required to be paid on demand or within less than fourteen days of demand; however, deposits made in the savings department of a state bank which are made on the condition that they may not be withdrawn except on notice shall not be considered demand deposits.

(2) "Time deposits" means deposits which cannot be required to be paid within less than fourteen days.

(3) "Net demand deposits" means demand deposits less cash items in transit and cash items in process of collection.

(4) "Cash items in transit" means items in transit for collection.

(5) "Cash items in process of collection" means items which are to be collected or credited within twenty-four hours.

B. Every state bank shall at all times maintain a reserve fund in an amount fixed by regulation of the commissioner, provided the minimum and maximum reserve ratios fixed by the commissioner for net demand deposits and for time deposits shall be within the range of such ratios established for member banks of the Federal Reserve System or within the lower minimum and higher maximum for such ratios, if more than one range of ratios are established for member banks of the Federal Reserve System; but in no event shall the commissioner fix a reserve ratio on a particular type of deposit higher than the specific ratio prevailing for member banks of the Federal Reserve System located in the state of Louisiana.

C. Until otherwise provided by regulation of the commissioner, every state bank shall at all times maintain reserves as follows:

(1) Net demand deposits:

Amount of net demand

Reserve percentages

Deposits

Applicable

First $2 million or less

8

percent

Over $2 million to $10 million

10

percent

Over $10 million to $100 million

12

percent

Over $100 million to $400 million

13

percent

Over $400 million

14

percent

(a) Eight percent of its net demand deposits if its aggregate net demand deposits are $2 million or less.

(b) $160,000 plus ten percent of its net demand deposits in excess of $2 million but less than $10 million.

(c) $960,000 plus twelve percent of its net demand deposits in excess of $10 million if its aggregate net demand deposits are in excess of $10 million but less than $100 million.

(d) $11,760,000 plus thirteen percent of its net demand deposits in excess of $100 million if its aggregate net demand deposits are in excess of $100 million but less than $400 million.

(e) $50,760,000 plus fourteen percent of its net demand deposits in excess of $400 million.

(2) Three percent of all time deposits.

D. Notwithstanding reserve requirements provided by Subsections C and E of this Section or by regulation of the commissioner as authorized by Subsection B of this Section, every state bank which complies with the reserve requirements for member banks of the Federal Reserve System shall be deemed to be in full compliance with the reserve requirement of this Chapter.

E.(1) Cash items in transit and cash items in process of collection shall not be included as part of the reserve fund.

(2) Every state bank may include as a part of its required reserve fund an investment up to, but not exceeding, fifty percent of said required reserves, made in direct obligations of the United States government and backed by its full faith and credit, which mature within two years from the date of computation of the required reserve. A portion of said fifty percent maximum, not to exceed one-half thereof, may be made in direct obligations of the state of Louisiana and backed by its full faith and credit, which mature within two years from the date of the computation of the required reserve. Both types of securities shall be owned by the bank on the date of the reserve computation and not be subject to a pledge, right of repurchase, or in any way hypothecated.

F. For the purpose of compliance with the reserve requirement of this Section, a bank may average its reserve of cash and due from banks over a semimonthly period as may be provided by regulation of the commissioner; and the average amount of cash and due from banks computed at the close of each semimonthly period shall determine whether or not the bank is meeting its reserve requirements.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:302 - Depleted reserve; notice, penalty

§302. Depleted reserve; notice, penalty

A. Every state bank shall give written notice to the commissioner, in the manner prescribed by the commissioner for such notice, of any deficiency in the reserve fund required under the provisions of this Title within three business days after the close of any averaging period during which the deficiency occurs.

B. In the event a reported deficiency in the reserve fund is not restored within a period satisfactory to the commissioner or if a deficiency in the reserve fund of which notice has not been given as required in this Section is discovered by or otherwise comes to the attention of the commissioner, the commissioner may assess a penalty of six percent per annum of the amount of the deficiency for the period it is not restored, which penalty shall be collected in the same manner as provided for assessments made by the commissioner under R.S. 6:331.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:303 - Sale and purchase of excess reserves; reports

§303. Sale and purchase of excess reserves; reports

A. A state bank may sell any of its excess reserves to any other bank or banks in an amount to each bank that is equal to twice the sum of the capital stock and the surplus of the vendor bank.

B. A state bank may purchase excess reserves from any other bank or banks on a day-to-day, unsecured basis in an amount equal to three times the sum of the capital stock and the surplus of the vendee bank.

C. A state bank which sells or purchases reserves in excess of the amounts provided in the preceding Subsections or which purchases excess reserves from any other bank or banks for thirty continuous calendar days shall immediately report such sales or purchases to the commissioner.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1985, No. 359, §1, eff. July 9, 1985; Acts 1989, No. 129, §1, eff. June 22, 1989.



RS 6:311 - Types of accounts authorized to offer

PART XI. DEPOSITS

§311. Types of accounts authorized to offer

State banks may offer any type of deposit accounts, interest-bearing or not, that are consistent with the provisions of this law, rules and regulations of the commissioner, or applicable rules and regulations of the Federal Deposit Insurance Corporation or the Federal Reserve System, except that in no case may any bank establish any interest-bearing account funded with deposited monies belonging to third persons identified in accordance with the provisions of R.S. 6:317 which allows the interest to be paid to any person other than the owner of the monies, in accordance with Civil Code Art. 510.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 546, §1.



RS 6:311.1 - Powers of attorney, procuration, and mandate; written notice of revocation

§311.1. Powers of attorney, procuration, and mandate; written notice of revocation

A.(1) Notwithstanding any provision of law to the contrary, any federally insured financial institution presented with an original or certified true copy of a power of attorney, procuration, or mandate that is sufficient to authorize the named agent, representative, or mandatary to transact business in a deposit account, with a certificate of deposit, or with other funds on deposit, or sufficient to authorize access to a safe deposit box, may rely on the authority designated in the power of attorney, procuration, or mandate as being in full force and effect, unless an officer of the federally insured financial institution receives written notice that the power of attorney, procuration, or mandate has been revoked, modified, or terminated, and the institution has had reasonable opportunity to act on it.

(2) For the purposes of this Section, "written notice" shall mean a court order or other writing indicating that the power of attorney, procuration, or mandate has been revoked, modified, or terminated, including a termination pursuant to Civil Code Article 3024.

B. A federally insured financial institution shall not be liable for transactions or activity by an agent, representative, or mandatary occurring prior to the receipt of written notice and a reasonable opportunity to act on it.

Acts 2012, No. 323, §1; Acts 2014, No. 356, §3.



RS 6:312 - Alternative deposits; payment

§312. Alternative deposits; payment

A. When a deposit is made in any bank under the names of two or more persons payable to any one of such depositors, that deposit or any part of it or any interest or dividend on it may be paid to any one of such depositors, whether the other depositor or depositors be living or not, and the receipt or acquittance of the person paid is a full release and discharge of the bank as to any heir, legatee, creditor, or other person having rights or claims to funds of such deceased depositor for any payment made; nor shall any bank paying any such depositor in accordance with the provisions of this Section thereby be liable for any estate, inheritance, or succession taxes that may be due this state.

B.(1) When any such deposit is made in any bank under the names of two or more persons payable to any one of such depositors, if one of such depositors seeks to prevent payments from that account, that depositor must give written notice of his desire to prevent payment. The notice must be signed by him and delivered to the bank. After the receipt of such notice from one or more of such depositors, the bank may refuse to honor any check, draft, or demand upon the said deposit or* by any of the depositors, including the one or ones requesting the stopping of payment, unless all of the depositors upon the said account join in drawing such draft or check or demand for payment or other withdrawal of any of the funds.

(2) In the event any bank has received a notice in writing as provided by this Subsection or a notice as provided in R.S. 10:4-403, such bank shall be relieved of responsibility to each and every one of the depositors upon the account or deposit in question for failure or refusal to honor any check or draft or demand for payment or other withdrawal unless the action is taken by all of the parties in whose names the account or deposit stands.

C. The pledge to a bank of all or part of the deposits in the names of two or more persons, including but not limited to time accounts, savings accounts, or certificates of deposit, executed by a person upon whose signature withdrawals may be made, shall, unless the terms of the deposit provide specifically to the contrary, be a valid pledge to the bank of all the deposits pledged.

D. Notwithstanding the provisions of R.S. 9:1513 and 1514, or any similar provision, the provisions of this Section establish the exclusive method for payment of funds from an alternative account.

E. Notwithstanding any other law to the contrary, any federally insured financial institution may by contract prohibit or otherwise limit the pledge, assignment, collateral assignment, or granting of any other type of security interest in any deposit account maintained or established at such institution, including those deposit accounts evidenced by certificates of deposit issued by such institution.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 118, §1; Acts 1989, No. 137, §3, eff. Sept. 1, 1989; Acts 1993, No. 948, §1, eff. Jan. 1, 1994; Acts 2001, No. 128, §3, eff. July 1, 2001; Acts 2004, No. 42, §1.

*As appears in enrolled bill.



RS 6:313 - Withdrawal of money or property deposited by or for minors

§313. Withdrawal of money or property deposited by or for minors

Any money or other property deposited by a minor or other person in the name of a minor with a bank may be withdrawn by the minor or other person in the manner and under the terms of the written instructions given at the time of the opening of the account or of the making of the deposit.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:314 - Trust deposits; death of depositor, payment

§314. Trust deposits; death of depositor, payment

A. Upon the death of a depositor who has deposited a sum in any bank account evidencing an intention that upon the death of the depositor, the funds shall belong to one or more named beneficiaries of the depositor, the bank may pay the deposit, together with the dividends or interest accruing thereto, to the named beneficiaries for whom the deposit was made. The depositor shall give to the depository bank an affidavit in authentic form stating the names of one or more beneficiaries. The bank may conclusively rely on this affidavit for the disbursal of funds. Upon receiving a death certificate, the bank may disburse funds to the named beneficiaries.

B. The title of such an account must include the terms "in trust for", "as trustee for", or "payable on death to", such beneficiary or beneficiaries. Such beneficiaries must be specifically named in the deposit account records of the bank.

C. Repealed by Acts 2009, No. 499, §2.

D.(1) When an account described in Subsection A of this Section is established by more than one depositor, the respective interests of each depositor shall be deemed equal to that of each other depositor, unless otherwise stated in the bank's deposit account records.

(2) When an account described in Subsection A of this Section is established for more than one beneficiary, the respective interests of each shall be deemed equal to that of each other beneficiary, unless otherwise stated in the bank's deposit account records.

E. No bank paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the account holder be liable for any estate, inheritance, or succession taxes which may be due the state, and delivery of the funds shall constitute a full and complete discharge of the bank for the payment or delivery so made and shall relieve the bank from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse. No tax collector, creditor, heir, legatee, personal representative, or any other person shall have any right or cause of action against the financial institution on account of such payment, and R.S. 47:2410 shall not apply to such cases.

F. The provisions of this Section shall apply notwithstanding the fact the decedent designates a beneficiary by last will and testament. The provisions of this Section shall not prohibit any right of forced heirship or the collation or collection of funds due any spouse, heir, legatee, creditor, or other person having rights or claims to funds of the deceased depositor.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 535, §1; Acts 1999, No. 633, §1, eff. July 1, 1999; Acts 2009, No. 499, §§1 and 2.



RS 6:315 - Adverse claims to deposit; procedure, indemnifying bond

§315. Adverse claims to deposit; procedure, indemnifying bond

A. Notice to any bank of an adverse claim, including an adverse claim of ownership of, right to control, or access to funds, to a deposit standing on the books of the bank to the credit of any person does not require the bank to recognize the adverse claimant unless the notice is given pursuant to either a restraining order, injunction, or other appropriate process against the bank in an action instituted by the adverse claimant wherein the person to whose credit the deposit stands is made a party and served with summons, or the adverse claimant has executed to the bank, in form and with sureties acceptable to it, a bond indemnifying the bank against any liability, loss, damage, costs, and expenses on account of payment or of dishonor of the check or other order of the person to whose credit the deposit stands. However, this Section does not apply where the person to whose credit the deposit stands is a fiduciary for the adverse claimant, and the facts constituting this relationship, as well as the facts showing reasonable cause of belief on the part of the claimant that his fiduciary is about to misappropriate the deposit, are made to appear by the affidavit of the claimant.

B.(1) A bank shall be entitled to act and rely upon:

(a) A restraining order, injunction, or other appropriate process;

(b) An agreement of the parties concerning an adverse claim;

(c) A bond indemnifying the bank against liability, as provided in Subsection A.

(2) Unless the restraining order, injunction, or other appropriate process specifically provides to the contrary, a bank with notice of an adverse claim to a deposit as provided herein may terminate the deposit account and transfer the contested funds into the registry of the court issuing the restraining order, injunction, or other appropriate process, or into the registry of a court of competent jurisdiction located in the parish in which the bank is located.

(3) No bank, acting in reliance upon this Section, shall be liable to the depositor, adverse claimant, or any other person or entity for nonpayment, termination of the deposit account, or for any other damage alleged to have been caused by the bank's reliance on this Section notwithstanding the final disposition of the adverse claim.

C. Nothing in this Section shall impair the effect of a discharge to which a bank would be entitled under R.S. 10:3-603.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1990, No. 530, §1, eff. July 18, 1990.



RS 6:315.1 - Transfer of small deposits; death of depositor; affidavits required; penalties

§315.1. Transfer of small deposits; death of depositor; affidavits required; penalties

A. Upon the death of a depositor who dies intestate and who has deposits standing in his name alone or jointly with a surviving spouse and heirs, if any, in the total aggregate amount of five thousand dollars or less, in any depository financial institution, such depository financial institution may transfer such deposits to the surviving spouse and heirs, if any, or to the heirs, if there is no surviving spouse, upon receipt of an affidavit establishing jurisdiction and relationship. The affidavit shall also state that the deceased depositor left no will, that the total aggregate amount on deposit subject to transfer under this Section does not exceed five thousand dollars, and that such facts are true and correct.

B. The depository financial institution may issue a draft in the amount that the deceased had on deposit payable to the surviving spouse and heirs named in the affidavit required above.

C. Receipt by the depository financial institution of the affidavit required in Subsection A shall be a full release and discharge of the bank in the transfer of the deposits as to anyone, including any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall the bank be liable for any estate, inheritance, or succession taxes which may be due the state.

D. Any person who knowingly submits and signs a false affidavit as provided in this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1990, No. 735, §1; Acts 1991, No. 535, §1; Acts 1997, No. 168, §1; Acts 2010, No. 26, §1.



RS 6:316 - Pledge of deposit accounts; rights and remedies

§316. Pledge of deposit accounts; rights and remedies

A. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation takes place by operation of law between funds held on deposit with any bank domiciled or having a branch office in this state and any loan, extension of credit, or other obligation incurred by the depositor in favor of the bank. This compensation shall apply to those funds on deposit which the depositor has the right to withdraw on his request or endorsement alone, except funds deposited in an Individual Retirement Account or other type of tax-deferred account. The funds to which this compensation applies shall be deemed to be pledged by the depositor in favor of the depository bank.

B. The pledge of such deposit accounts need not be reflected in writing or comply with the requirements of Civil Code Art. 3158 or R.S. 9:4321, et seq. Such a pledge shall instead be deemed for any and all purposes to constitute a statutory security interest arising by operation of law. The ability of the depositor to withdraw funds from a deposit account at will shall not be deemed to adversely affect the validity of the pledge provided under this Section.

C. In the event that the depositor should default under any loan, extension of credit or other direct or indirect obligation of any nature and kind whatsoever in favor of the depository bank, the bank shall have the right to apply any and all funds that the depositor then has on deposit with the bank or on which the bank has taken a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) towards the payment of the depositor's indebtedness or obligations, whether such payment satisfies the indebtedness or obligations in whole or in part. The exercise of the bank's remedies under this Subsection shall not affect any other rights and remedies available to the bank following the depositor's default.

D. The bank shall notify the depositor in writing within two business days following the exercise of the bank's remedies under Subsection C of this Section. Such notice shall be forwarded by registered or certified mail to the depositor's most current address reflected in the bank's records. In the event that the bank mails such a notice to the depositor within the above time period, the bank shall have no liability to the depositor or to any other person or persons as a result of the bank's dishonor of checks or drafts drawn on the depositor's accounts with the bank.

E. The rights and remedies afforded to banks under this Section shall be in addition to a depository bank's contractual rights of compensation or setoff as provided in customer notes and agreements and shall further be in addition to any other rights and remedies that a depository bank may have with regard to customer deposit accounts on which the bank may have a security interest subject to Chapter 9 of the Louisiana Commercial Laws.

F. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation or setoff shall occur by operation of law between any funds held on deposit with the bank and any and all loans, extensions of credit, or other obligations of the depositor incurred in favor of the bank, except that those funds held in any account designated as a trust account established on behalf of a person or persons other than the named depositor shall not be subject to compensation or setoff as provided in this Section.

Acts 1986, No. 451, §1; Acts 1989, No. 137, §3, eff. Sept. 1, 1989; Acts 1993, No. 825, §1; Acts 1999, No. 146, §1, eff. June 9, 1999.



RS 6:317 - Ownership of deposited funds

§317. Ownership of deposited funds

A bank may conclusively rely on any application, agreement, or signature card used to establish a deposit account as establishing ownership of any and all funds and other credits deposited therein, and may consider and treat any and all funds on deposit in such an account as belonging to and the sole and exclusive property of the depositor or depositors named on the account application, agreement or signature card, unless otherwise notified or directed by such depositor or depositors.

Acts 1988, No. 915, §1.



RS 6:318 - Letters of credit; use by banks

§318. Letters of credit; use by banks

In addition to other collateral for public funds deposits authorized by law, banks may also use letters of credit issued by the Federal Home Loan Bank.

Acts 2000, 1st Ex. Sess., No. 27, §1, eff. April 14, 2000.



RS 6:319 - Public funds deposits

§319. Public funds deposits

Notwithstanding any other law to the contrary, including, but not limited to, R.S. 33:2955 and R.S. 49:327, any bank, savings bank or savings and loan association, domiciled or having a branch in Louisiana, that receives public funds deposits may utilize, and public bodies may accept, any recognized system or program to provide FDIC insurance coverage and such funds shall be deemed and considered fully collateralized, provided that the recognized system or program satisfies the FDIC's requirements for agency pass-through deposit insurance coverage. The total dollar amount of state funds received pursuant to the provisions of this Section by a bank, savings bank, or savings and loan association, domiciled or having a branch in Louisiana, must be maintained by that financial institution.

Acts 2005, No. 291, §1, eff. June 29, 2005.



RS 6:321 - Access to safety deposit box leased by multiple persons

PART XII. SAFE DEPOSIT AND SAFEKEEPING

§321. Access to safety deposit box leased by multiple persons

A. When a safety deposit box is leased from any bank under the names of two or more persons with the right of access being given to any one of such persons, the survivor or survivors, whether or not the other or others are living, has and the bank may permit any of them to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the entry of any such person or persons into the safety deposit box shall constitute a full release and discharge of the bank permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank permitting entry into the safety deposit box in accordance with the provisions of this Section shall be liable for any estate, inheritance, or succession taxes which may be due this state.

B. When any such safety deposit box is leased from any bank under the names of two or more persons with the right of access being given to any one of such persons, if one of such lessees seeks to prevent access by any of the lessees, the lessee seeking the denial of access must give notice in writing signed by him and delivered to the bank.

C. After the receipt of such notice from one or more of such lessees, the bank may refuse to permit access to the safety deposit box by any of the lessees, including the one or ones requesting the denial of access, unless all of the lessees of the safety deposit box appoint in writing the person or persons to have access to the safety deposit box.

D. If any bank has received a notice in writing as provided in Subsection B hereof, the bank shall be relieved of responsibility to each and every one of the lessees of the safety deposit box in question for failure or refusal to permit access thereto except where all of the lessees of the safety deposit box enter the box together or appoint in writing the person or persons to have access to the safety deposit box.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 357, §1; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:322 - Access to safety deposit box leased by corporation or unincorporated association

§322. Access to safety deposit box leased by corporation or unincorporated association

When a safety deposit box is leased from any bank under the name of either a corporation or an unincorporated association, with the right of access being given to a person or persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association, notwithstanding the death of any such person or persons, the bank may permit the person or persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the entry of any such authorized person or persons into the safety deposit box shall constitute a full release and discharge of the bank permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank, savings bank, or trust company permitting entry into the safety deposit box in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:323 - Access to safety deposit box leased by trust estate

§323. Access to safety deposit box leased by trust estate

When a safety deposit box is leased from any bank by a trust estate, whether in the name of the trust estate or the trustee or trustees thereof, with the right of access being given to the trustee or trustees designated in the instrument creating the trust estate or appointed in accordance with the provisions of R.S. 9:1721 et seq., notwithstanding the death of any such trustee or trustees and notwithstanding the termination of the trust, the bank may permit the trustee or trustees so designated or appointed to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the entry of the trustee or trustees into the safety deposit box shall constitute a full release and discharge of the bank permitting such entry as to anyone, including any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank permitting entry into said safety deposit box in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:324 - Access to safety deposit box leased by a person or persons with designated agent or deputy

§324. Access to safety deposit box leased by a person or persons with designated agent or deputy

When a safety deposit box is leased from any bank under the name of a person or persons with the right of access being given to said person or persons and to an agent or agents or deputy or deputies appointed by said person or persons, notwithstanding the death of any of the agents or deputies, the bank may permit the person or persons under whose name the safety deposit box is leased or any surviving agents or deputies to have free access thereto including the right to remove the contents thereof. In such case, the entry of any such person or persons into the safety deposit box shall constitute a full release and discharge of the bank, savings bank, or trust company permitting the entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent. No bank, savings bank, or trust company permitting entry into the safety deposit box in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:325 - Death of a customer and access and transfer of contents of safety deposit boxes, money, and other property by bank to succession representatives, legatees, or heirs; authority

§325. Death of a customer and access and transfer of contents of safety deposit boxes, money, and other property by bank to succession representatives, legatees, or heirs; authority

A. For all purposes, a bank may deal with a safety deposit box or money, on deposit or otherwise, and any other property in a bank's possession titled in the name of a deceased customer in accordance with its contract with its deceased customer until the bank receives notice in writing specifically addressed to it of the death of its customer.

B.(1) Regardless of whether a bank receives written notice of the death of its customer and regardless of any prior action by a bank to freeze or restrict access and transactions related to its deceased customer's accounts or safety deposit box, upon receipt of letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing an authorized succession representative, a bank may grant access to or allow the transfer of contents of a safety deposit box or money or other property titled in the name of the bank's deceased customer to the succession representative.

(2) The letters appointing the succession representative shall constitute full and proper authority for allowing the succession representative to access, withdraw, or transfer money or property of the bank's deceased customer, and the bank shall have no liability related to such activity or transaction involving the deceased customer's safety deposit box or money or other property in the bank's possession.

(3) The bank may continue to follow the direction of the authorized succession representative related to the safety deposit box or money or other property of its deceased customer, unless and until the bank receives a subsequent court order, issued by a court of competent jurisdiction, specifically naming and directing the bank to cease following the written direction of the succession representative, or the bank receives a subsequent court order, issued by a court of competent jurisdiction, limiting or terminating the authority of or replacing the succession representative.

C. The judgment of possession recognizing and putting the legatees or heirs in possession of the bank's deceased customer's estate shall constitute full and proper authority for the bank holding a safety deposit box or money or other property titled in the name of its deceased customer to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession. When a bank makes such a transfer, the bank shall have full protection from any heir, legatee, creditor, or other person having any right or claim to money or other property of its deceased customer. The bank shall have no liability related to any such transfer or transaction involving its deceased customer's safety deposit box or money or other property in the bank's possession.

D. Conclusive proof to the bank of the letters testamentary, letters of administration, letters of independent administration of the succession representative, or judgment of possession and of the jurisdiction of the court rendering them shall result from copies thereof, duly certified when rendered by a court of this state, or certified according to the Acts of Congress when rendered by a court of any other state, or certified according to the law of the place when rendered by a court of any possession or dependency of the United States, or certified according to the law of the place with the genuineness of the certification attested by a consular agent of the United States when rendered by a court of any foreign country.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2004, No. 42, §2; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:326 - Transfer of contents of safety deposit boxes, money and other property by bank to legal representatives of minors or interdicts; authority

§326. Transfer of contents of safety deposit boxes, money and other property by bank to legal representatives of minors or interdicts; authority

A. Upon proper authority and upon obtaining a receipt therefor, any bank may transfer the contents of a safety deposit box or any money and other property in its possession belonging to an interdict or a minor to the legal representative of such interdict or minor. The letters issued to the legal representative by a court of competent jurisdiction shall constitute proper authority for making the transfer which, when so made and receipted for, shall be full protection to the bank.

B. Conclusive proof to the bank of the letters and of the jurisdiction of the court rendering them shall result from copies thereof, duly certified when rendered by a court of this state, or certified according to the Acts of Congress when rendered by a court of any other state, or certified according to the law of the place when rendered by a court of any possession or dependency of the United States, or certified according to the law of the place with the genuineness of the certification attested by a consular agent of the United States when rendered by a court of any foreign country.

C. The receipt to be obtained by the bank may be in any form, but it shall be signed by the legal representative and accompanied by a certified copy of the letters issued to the legal representative of the minor or interdict.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:327 - Abandonment of safety deposit box

§327. Abandonment of safety deposit box

A. A safety deposit box leased from any bank shall be deemed abandoned and the bank may remove the contents of such safety deposit box, if the rental therefor remains unpaid, all as provided under Subsection B of this Section, or pursuant to the terms of the safety deposit box contract, or as otherwise permitted by law. Only the safety deposit box itself, and not the contents, may be deemed abandoned as provided herein.

B. If the safety deposit box rental is delinquent for six months, the bank after sixty days' notice by mail addressed to the lessee at his address as shown on the safety deposit box contract may, if the rent is not paid within the time specified in said notice, open the box in the presence of two employees of the bank and a notary public who shall make an inventory of the contents of the box and place such contents in a sealed envelope or other container in the name of the lessee. The bank shall then send notice to the administrator of the Uniform Unclaimed Property Act of 1997 for publication as provided by R.S. 9:161 that the safety deposit box has been abandoned and that the bank is holding the listed contents thereof. Such notice shall include the lessee's name and last known address.

C. After a bank has entered an abandoned safety deposit box and removed the contents thereof, it shall then hold such contents in the name of the lessee subject to a lien and privilege for the unpaid rent, the costs of opening the box and making the inventory of and storing its contents, and any other costs, expenses or other amounts as provided in the lease or by law. If such amounts are not paid in full within one year from the date the safety deposit box became abandoned, the bank may sell all or any part of the contents by public, private, or judicial sale in accordance with Louisiana law and the terms of the safety deposit box contract.

D. After a bank has entered an abandoned safety deposit box and removed the contents thereof, the bank may immediately re-lease the abandoned safety deposit box without accounting to the lessee, and need not apply any subsequent rental payments received therefor to the payment of any amounts owed by the former lessee.

Acts 1989, No. 357, §1; Acts 1997, No. 658, §2; Acts 2000, 1st Ex. Sess., No. 135, §1, eff. July 1, 2000.



RS 6:328 - Access to safety deposit boxes by authorized persons; security procedures

§328. Access to safety deposit boxes by authorized persons; security procedures

A bank shall establish reasonable security procedures to ensure that only authorized persons shall have access to safety deposit boxes. Reasonable security procedures shall include but are not limited to comparing the signature of the person seeking access to a safety deposit box with the signatures on file with the bank of those persons authorized to have access to it, comparing the personal identification number provided by the person seeking access with the pre-assigned personal identification numbers of those persons authorized to have access, or requiring that the person seeking access present the key to the safety deposit box he seeks to enter.

Acts 1995, No. 1248, §1, eff. June 29, 1995.



RS 6:331 - REPEALED BY ACTS 1993, NO. 278, 1, EFF. JAN. 1, 1994.

PART XIII. MISCELLANEOUS PROVISIONS

§331. REPEALED BY ACTS 1993, NO. 278, §1, EFF. JAN. 1, 1994.



RS 6:332 - Attorney fiduciary accounts; overdraft notification to office of disciplinary counsel

§332. Attorney fiduciary accounts; overdraft notification to office of disciplinary counsel

A. A federally insured financial institution or its affiliate that maintains a fiduciary account for an attorney or law firm designated as a trust or escrow account, as mandated by Louisiana Supreme Court Rule XIX, may execute an agreement with the attorney or firm to authorize written or electronic notification to the office of disciplinary counsel, Louisiana Attorney Disciplinary Board, of an overdraft on such account. Written or electronic notification to the office of disciplinary counsel may only be given after such federally insured financial institution or its affiliate has given notice to the offending attorney and five business days have passed from the date of such notice.

B. A reasonable cost may be charged by the federally insured financial institution or its affiliate for such an overdraft notification service and shall be payable to the federally insured financial institution from the interest earnings on the trust account.

C. The provisions of this Section shall not create any cause of action against a federally insured financial institution or its affiliate for the unintentional failure to provide overdraft notification to the office of disciplinary counsel, nor for the unintentional failure to otherwise comply with the provisions of this Section, nor provide a defense or remedy to any other party for any action against it. No federally insured financial institution or its affiliates, including any of its directors, officers, employees, attorneys, accountants, or other agents, shall be civilly or criminally liable to any person, including any customer, for any disclosure or non-disclosure of financial records made in compliance with or as authorized by the provisions of this Section.

D. No notification shall be made or sent under this Section where the overdraft is caused by charges applicable to the account that are imposed by a federally insured financial institution or are imposed through error by such institution.

Acts 2005, No. 249, §1.

NOTE: Section 2 of Acts 2005, No. 249, provides that the Acts shall become effective six months following adoption of a final rule by the Louisiana Supreme Court requiring attorneys to utilize, in whole or in part, the overdraft notification services provided in R.S. 6:332 as enacted by this Act.



RS 6:333 - Disclosure of financial records; reimbursement of costs

§333. Disclosure of financial records; reimbursement of costs

A. As used in this Section:

(1) "Affiliate" means a bank's holding company, any subsidiary of a bank or its holding company, any insurer of or surety for the bank, or any attorney, accountant, auditor, or other agent for or of the bank or an affiliate. An affiliate shall include any person who performs services for or functions on behalf of the bank pursuant to a contractual agreement obligating such person to maintain the confidentiality of information received from the bank in the performance of its contract.

(2) "Bank" means any state bank, national bank, or any entity organized to engage in the business of banking pursuant to the laws of any other state or the District of Columbia domiciled in, having its principal place of business in, or engaged in the business of banking in this state. "Bank" shall also mean a savings bank, a savings and loan association, a company issuing credit cards, or any other business offering credit.

(3) "Consumer" means an individual who obtains or has obtained a financial product or service from a bank that is to be used primarily for personal, family, or household purposes, or for that individual's legal representative.

(4) "Customer" means any person who has transacted, or is transacting, any business with a bank or who has used, or is using, any service of a bank, including but not limited to the following: any person who was or is indebted or otherwise obligated to the bank, whether directly or indirectly; any person who has provided, or is providing, any collateral security for any indebtedness or other obligation to the bank; any person who has had, or currently has, any funds on deposit at the bank; or any person for whom the bank is acting or has acted as a fiduciary.

(5) "Disclosure" or "disclose" means and includes producing, providing access to, providing copies of, or giving testimony or making other oral or written statements pertaining to financial records.

(6) "Disclosure demand" means a civil or criminal judicial, administrative, legislative, military courts-martial, juvenile, grand jury, arbitration, or medical review panel subpoena, summons, or order or notice of deposition, interrogatories, request for production or inspection of documents, request for admissions, or other discovery request lawfully directed or propounded to a bank or any affiliate.

(7) "Financial record" means an original, duplicate, or copy of any memorandum, writing, datum, compilation, entry, print, analysis, review, committee minute, internal or external audit report, or other document or record held by, or otherwise in the possession or under the control of, a bank which pertains in any way to a past or current customer or to such customer's past or current relationship with the bank and all information contained therein or derived therefrom. Financial record shall not include "publicly available information".

(8) "Government authority" means an agency, department, or commission of the United States or of any state thereof, or any officer, employee, or agent thereof.

(9) "Person" means any individual, partnership, limited partnership, unincorporated association, joint stock company, corporation, limited liability company, limited liability partnership, state, city, county, municipality, or other governmental subdivision and their respective employees, boards, agencies, and departments.

(10) "Publicly available information" means any information that a bank or any affiliate has a reasonable basis to believe is lawfully made available to the general public from any of the following:

(a) Federal, state, or local government records.

(b) Widely distributed media.

(c) Disclosures to the general public that are required to be made by federal, state, or local law.

(11) "Return date" means the date on which financial records are to be produced or disclosed, either as set forth in a disclosure demand or as such date may be extended by appropriate order or by agreement between the bank and the person requesting such financial records.

(12) "Supervisory agency" means any entity which has statutory authority to examine the financial condition, business operations, records, or transactions of a bank, including but not limited to the following:

(a) The Federal Deposit Insurance Corporation.

(b) The Board of Governors of the Federal Reserve System.

(c) The Comptroller of the Currency.

(d) The Securities and Exchange Commission.

(e) The secretary of the United States Treasury with respect to the Bank Secrecy Act.

(f) The office of financial institutions.

(g) The federal Office of Thrift Supervision.

B. Notwithstanding any other provision of law to the contrary, except R.S. 9:151 et seq. and 3854(B)(2), R.S. 13:3921 et seq., Code of Civil Procedure Article 2411 et seq., R.S. 46:236.1.4, and R.S. 47:1676(D)(2) and 1677, no bank or its affiliate shall disclose any financial records to any person other than the customer to whom the financial records pertain, unless such financial records are disclosed:

(1) In response to a disclosure demand in accordance with the provisions of Subsection C of this Section.

(2) Pursuant to a written request or authorization for disclosure or waiver which meets the requirements of Subsection E of this Section.

(3) As otherwise permitted or allowed by this Section.

C. A bank may disclose financial records pursuant to a disclosure demand if each of the following conditions are met:

(1) The disclosure demand is served on the bank's president, one of the bank's registered agents for service of process, or, if applicable, on the bank's counsel of record unless such service on such individuals is expressly waived by the bank.

(2) Prior to the return date, the person requesting the issuance of the disclosure demand furnishes the bank with an affidavit certifying both of the following:

(a) That such disclosure demand, or a certified copy thereof, has also been personally served upon each customer named in the disclosure demand to whom the financial records being sought pertain or upon such customer's counsel of record in accordance with Subsection D of this Section.

(b) That such service was made at least fifteen business days prior to the return date.

(3) The bank has not received written notice that a customer to whom the financial records pertain has taken legal action to enjoin or otherwise restrain the release of the financial records.

D. Service of a disclosure demand, or certified copy thereof, on any customer shall be made by utilizing any applicable method for service of citation on said customer authorized by the Code of Civil Procedure, including Articles 1231 through 1265. However, any such service may be made by an individual who is not a party and who is at least eighteen years of age, rather than by the sheriff. Service on any customer's counsel of record shall be made by personal service in the office of such counsel of record on either his secretary, as defined in Code of Civil Procedure Article 1235(C), or any partner or office associate of such counsel of record. Service on a customer or on his counsel of record may be made within or without the state of Louisiana.

E. A customer, or an attorney at law representing such customer, may authorize disclosure of the customer's financial records by providing the bank with a signed and dated statement which authorizes such disclosure, specifies the person to whom such financial records may be disclosed, and reasonably identifies the financial records which are authorized to be disclosed. Any such statement signed by an attorney at law stating or certifying that he represents a customer may, at the bank's discretion, be relied upon and shall constitute proper authority for disclosure pursuant to this Section.

F. The following disclosures by a bank or any affiliate are hereby specifically authorized and, except as otherwise provided in this Subsection, nothing in this Section shall prohibit, restrict, or otherwise apply to:

(1) The disclosure by a bank or any affiliate of any financial record to any person as an incident necessary to: obtaining or perfecting a guaranty, mortgage, lien, security interest, or other encumbrance; proving a claim in bankruptcy, otherwise collecting on, or enforcing its rights with respect to a debt owing either to the bank itself or to it in its role as a fiduciary; or procuring, making a claim on, or otherwise enforcing or exercising its rights with respect to any insurance pertaining or related to a debt owing either to the bank itself or to it in its role as a fiduciary, including single interest insurance.

(2) The disclosure by a bank or any affiliate of any financial record to a supervisory agency in connection with the exercise of the supervisory agency's supervisory, regulatory, or monetary functions with respect to the bank or any affiliate of the bank.

(3) The disclosure by a bank of any financial record to any affiliate of the bank.

(4) The disclosure by a bank or any affiliate of financial records to any person to whom the bank has sold or participated, or may sell or may participate, in all or any part of one or more customer loans or other indebtedness or deposits to which such financial records pertain or to any person to whom the bank has granted, or may grant, one or more assignments, liens, security interests, or other encumbrances in or affecting one or more customer loans or other indebtedness to which such financial records pertain.

(5) The disclosure by a bank or any affiliate, after the execution of a confidentiality agreement between the bank or its affiliate and the person to whom the financial records are to be disclosed, of financial records to any of the following:

(a) Potential investors in the bank or any affiliate and their agents, in the case of a nonpublic offering, or investment banking firms and their agents, in the case of a public offering, in connection with an offering of debt or equity securities of the bank or any affiliate.

(b) Holders of debt or equity securities issued by the bank or by any affiliate, and the agents of such holders, to the extent that such disclosure is required by law or by the terms of one or more agreements or instruments pertaining to such securities.

(c) Any person and its agents in connection with the consideration or completion of mergers, consolidations, acquisitions, or sales of all or substantially all of the assets of the bank or of any affiliate.

(6) The disclosure by a bank or any affiliate of financial records to a government authority or law enforcement agency or department in connection with a known or suspected criminal act against the bank or involving a bank officer or employee.

(7) The disclosure by a bank or any affiliate of general credit information relating to the existence of accounts, promptness of payments, limits of credit, or other general information normally furnished to a credit reporting or rating agency or to another financial institution, including but not limited to another bank or savings and loan association, or to any other person who has made a request for the information and who has a legitimate business need for it in connection with a transaction or proposed transaction between the customer and such person. Unless the request is prompted by the customer, notice of the written request shall be given to the customer.

(8) The disclosure by a bank or any affiliate of financial records to any person in connection with any authorization or approval of a specific extension of credit directly or indirectly by a credit card company or other person offering or extending credit or the exchange of information between the bank and such person as to the bank's experience with the customer.

(9) The disclosure by a bank or any affiliate of financial records to any person having any ownership or joint interest in an account to which the financial records pertain, any person directly or indirectly obligated to the bank on an extension of credit to which the financial records pertain, or any person who has granted a mortgage, lien, security interest, or other encumbrance in favor of the bank or has otherwise provided security to the bank to secure an extension of credit to which the financial records pertain.

(10) The disclosure by a bank or any affiliate of financial records to any legal representative, surviving spouse, heir, or legatee of a customer or to an attorney at law representing the same upon the bank's receiving written notice of the customer's death, interdiction, or other incapacity and upon the bank's receiving evidence satisfactory to it of proper authority which, in the case of a surviving spouse, heir, or legatee of a decedent, may be by affidavit executed by such person attesting to such relationship with the decedent.

(11) The disclosure by a bank or any affiliate of financial records in situations governed by, pursuant to, and in accordance with the provisions of 12 U.S.C. 3401 et seq. or 15 U.S.C. 6801 et seq.

(12) The disclosure by a bank or any affiliate of financial records in situations governed by, pursuant to, and in accordance with the provisions of Title 31 U.S.C.

(13) The disclosure by a bank or any affiliate of financial records pursuant to a subpoena or court order issued in connection with proceedings before a federal or state grand jury in accordance with applicable federal or state law, rule, or regulation, or subpoena or court order issued in connection with a state criminal investigation pursuant to Code of Criminal Procedure Article 66.

(14) The disclosure by a bank or any affiliate of data match information on an individual to the secretary of the Department of Children and Family Services, or his designee in the office of children and family services, child support enforcement section, for use in attempting to establish, modify, or enforce a child support obligation of such individual. Such disclosure to the department shall be limited to the name, record address, social security or taxpayer identification number, and an average daily account balance for the most recent thirty-day period, of a noncustodial parent who maintains an account at such institution and who owes past-due support as identified by the state by name and social security or taxpayer identification number.

(15) The disclosure by a bank or any affiliate of publicly available information.

(16) The disclosure by a federally insured financial institution or any of its affiliates of financial records pursuant to R.S. 6:332.

(17) A bank that makes agriculture loans that communicates information, either orally or in writing, in accordance with R.S. 3:3419.1.

(18) The disclosure by a bank or any of its subsidiaries or affiliates of data match information on an account owner to the secretary of the Department of Revenue, and his or her designee in the office of debt recovery, for use in attempting to enforce a final tax or non-tax assessment or judgment against such individual or entity. Such disclosure to the department or office shall be limited to the name, record address, social security or taxpayer identification number, other identifying information, and an average daily account balance for the most recent thirty-day period, of a state tax or state non-tax debtor who maintains an account or is a customer at such institution and who purportedly owes a final state tax or state non-tax assessment or judgment.

G. A bank shall be given a reasonable period of time prior to the return date, and in no event less than fifteen business days prior thereto, in which to complete the action necessary to disclose financial records which are the subject of a request. Whether the bank is a party to litigation or not, prior to making any disclosure and notwithstanding any contrary provisions of this Section, R.S. 13:4521, Code of Civil Procedure Article 2411, or of any other law, the bank shall be reimbursed by the requesting person for the reasonable fees and costs incurred or to be incurred by the bank in the course of compliance with the request, including but not limited to document reproduction costs, research and processing costs, personnel costs, and travel expenses, whether any or all such costs are internal costs or are costs incurred by the bank in favor of a person acting on behalf of or performing services for the bank. If the bank and the requesting party disagree as to the amount of the fees and costs to be reimbursed to the bank under this Section, the bank need not produce the financial records, until the court or other appropriate body issuing the disclosure demand has fixed the amount to be paid to the bank upon a motion of any party or the bank. The court or other appropriate body, in its discretion, may order a contradictory hearing to fix the fees and costs to be reimbursed.

H.(1) Unless the disclosure demand specifically provides otherwise, it shall be sufficient compliance therewith if the bank, on or before the return date or the first business day thereafter if the return date is not a business day for the bank, either deposits with an overnight courier service or sends by U.S. registered or certified mail copies of the financial records to be disclosed. When the financial records are disclosed in accordance with the provisions of this Subsection, the copies of said financial records shall be accompanied by a written certificate executed by a representative of the bank in substantially the following form:

"Date:_______________

I, ______________________, a representative of ___________________________ (Bank) do hereby certify that the document(s) attached to or accompanying this certificate, consisting of ______ page(s) is (are each) a true and correct copy of the original records represented thereby.

____________________________

Name

____________________________

Title

____________________________

Address

____________________________

Telephone Number"

(2) When financial records are disclosed in accordance with the provisions of this Subsection, disclosure occurs when the financial records are deposited with the overnight courier service or in the U.S. mail, as applicable.

I.(1) No bank or its affiliates, including any of its directors, officers, employees, attorneys, accountants, or other agents, shall be civilly or criminally liable to any person, including any customer, for any disclosure of publicly available information or for any disclosure of financial records made in compliance with or as authorized by the provisions of this Section. However, if the bank actually receives written notice that the customer has taken legal action to enjoin or otherwise restrain the disclosure of financial records, and the bank receives such written notice sufficiently in advance of disclosure so as to allow the bank a reasonable time to act on said notice, then the bank shall postpone disclosure of such financial records until such time as it is provided with satisfactory evidence that the disclosure of the financial records by it is permitted.

(2) Notwithstanding any law to the contrary, all financial records prepared by or for the bank in connection with the bank's evaluation, analysis, or review of any loan or other extension of credit or of any collateral security therefor or reserve therefor shall be confidential and shall not be discoverable or admissible in evidence in any civil action pertaining to or arising out of any such loan, other extension of credit, or the collateral security therefor.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 779, §1, eff. July 9, 1989; Acts 1990, No. 694, §1, eff. July 20, 1990; Acts 1990, No. 904, §1, eff. July 25, 1990; Acts 1991, No. 694, §1; Acts 1995, No. 709, §1; Acts 1995, No. 1094, §1; Acts 1997, No. 44, §1; Acts 1997, No. 1278, §1, eff. July 1, 1997; Acts 2001, No. 380, §1; Acts 2003, No. 639, §1, eff. June 27, 2003; Acts 2005, No. 249, §1; Acts 2006, No. 259, §1; Acts 2008, No. 532, §2; Acts 2010, No. 860, §2; Acts 2012, No. 255, §1; Acts 2013, No. 399, §1, eff. June 17, 2013; Acts 2014, No. 356, §3.

NOTE: Section 2 of Acts 2005, No. 249, provides that the Act shall become effective six months following adoption of a final rule by the Louisiana Supreme Court requiring attorneys to utilize, in whole or in part, the overdraft notification services provided in R.S. 6:332 as enacted by the Act. (Act 249 enacted Paragraph (F)(16))



RS 6:334 - Foreclosure of mortgage

§334. Foreclosure of mortgage

In the event of foreclosure by executory process of a mortgage on either movable or immovable property in favor of a supervised financial organization, the certificate of any officer thereof, under the seal of the supervised financial organization, certifying as to the amount due on the mortgage, the interest rate as applicable, and the maturity thereof by reason of the failure of the mortgagor, his assigns, or successors to comply with the obligations imposed on him by the act of the mortgage is authentic evidence of the facts recited in the certificate.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:335 - Sharing of electronic financial terminals

§335. Sharing of electronic financial terminals

A. A financial institution may share an electronic financial terminal with other financial institutions, or with other nonfinancial institutions if such nonfinancial institution agrees in writing that its electronic financial terminal may be subject to examination by the commissioner.

B. An agreement to share electronic financial terminals shall not prohibit, limit, or restrict the right of a financial institution to charge a customer a usage fee.

Acts 1993, No. 456, §1, eff. Oct. 1, 1993.



RS 6:336 - Legal and regulatory compliance; self-evaluations; privilege of results

§336. Legal and regulatory compliance; self-evaluations; privilege of results

A. It is the intent of the legislature to encourage FDIC-insured financial institutions, their holding companies, subsidiaries, and affiliates to engage in self-evaluations, self-assessments, self-testing, and self-corrections with respect to compliance with applicable state and federal banking laws and regulations. To that end, and notwithstanding any other law to the contrary, the results of any such self-determination, self-assessment, self-testing, or self-corrections, and any notes, reports, or work product derived therefrom, whether prepared by internal personnel or by outside attorneys, accountants, third-party service providers, or consultants, shall be deemed privileged for all purposes and shall not be subject to discovery and shall not be admissible as evidence, unless specifically agreed to by the FDIC-insured financial institution, its holding company, subsidiary, or affiliate, in any private, public, or administrative civil action brought against the FDIC-insured financial institution, holding company, subsidiaries, or affiliates alleging noncompliance with or violation of such applicable state and federal banking laws and regulations.

B.(1) The submission by any FDIC-insured financial institution of any information to any federal banking agency or bureau, including but not limited to the Consumer Financial Protection Bureau, or to the commissioner of the Office of Financial Institutions, or to any other state agency or department, for any purpose in the course of any supervisory, regulatory, or enforcement process of such agency, bureau, commissioner, or state agency or department, shall not be construed as waiving, destroying, or otherwise affecting any privilege the FDIC-insured financial institution may claim with respect to such information under federal or state law as to any person or entity other than such agency, bureau, commissioner, or state agency or department.

(2) The provisions of Paragraph (1) of this Subsection shall not be construed as implying or establishing either of the following:

(a) That any FDIC-insured financial institution waives any privilege applicable to information that is submitted or transferred under any circumstances to which Paragraph (1) of this Subsection does not apply.

(b) That any FDIC-insured financial institution would waive any privilege applicable to any information by submitting the information to any federal banking agency or bureau or the commissioner of the Office of Financial Institutions, but for the provisions of this Section.

Acts 1995, No. 1084, §1, eff. June 29, 1995; Acts 2012, No. 35, §1.



RS 6:337 - Duty of secured party upon payment of insurance claim for damage to mortgaged residential property

§337. Duty of secured party upon payment of insurance claim for damage to mortgaged residential property

A. If payment in settlement of a damage claim on residential property in which another person holds a mortgage is by check or draft, of an insurer, made payable jointly to the claimant and the person holding the mortgage, then such "settlement proceeds," as defined in Subsection C of this Section, shall be placed in escrow and shall earn interest payable to the claimant in accordance with the provisions of Subsection C of this Section.

B. When the damaged property is replaced or otherwise repaired to the satisfaction of the claimant and the person holding the mortgage on the property, then any remaining balance in the escrow account shall be paid to the claimant together with all interest that accrued while the funds were in escrow. The person holding the security interest in the property shall cooperate fully with the claimant and the claimant's insurer in releasing funds in a timely manner to replace or repair the damaged property.

C. As used in this Section, "settlement proceeds" means funds paid on an insurance claim for damage to residential immovable property as a result of Hurricane Katrina or Hurricane Rita, and where the funds equal twenty-five thousand dollars or more. These funds shall be held in escrow by the lender or loan servicer. Interest shall accrue on settlement proceeds after being held in escrow for more than thirty days. For purposes of this Subsection, compliance with Fannie Mae or Freddie Mac servicing guidelines for payment of interest on property damage claim funds held in escrow by the lender or loan servicer constitutes compliance with this Section.

D. The provisions of this Section shall be applicable to state chartered federally insured financial institutions and their affiliates to the same extent that such provisions are applicable to federally chartered financial institutions.

Acts 2006, 1st Ex. Sess., No. 14, §1, eff. Feb. 23, 2006.



RS 6:338 - Insurance settlement proceeds; return of excess funds; enforcement

§338. Insurance settlement proceeds; return of excess funds; enforcement

A. If a mortgage holder is presented with a jointly payable insurance proceeds check or draft for residential immovable property damage resulting from either Hurricane Katrina or Hurricane Rita, or both, which contains the mortgagor's endorsement, and the mortgage holder receives a written request from the borrower to release excess funds, then all mortgage holders shall have thirty days after receiving such request and such check or draft to provide their endorsements and return all excess funds provided for in Subsection B of this Section.

B. The mortgage holder holding funds in escrow shall return to the mortgagor all funds considered to be excess funds. For purposes of this Section, the term "excess funds" shall mean insurance funds in excess of the following:

(1) All loan balances of any mortgage holder named as payee on the insurance claim check or draft calculated as of the thirtieth day following receipt of the request and check or draft as outlined in Subsection A of this Section; and

(2) Six months of future accrued interest as calculated pursuant to the terms of the mortgage loans and calculated from the date of the payoff explained in Paragraph (B)(1) of this Section.

C.(1) The commissioner may impose civil money penalties of up to one hundred fifty dollars per day of each day a mortgage holder subject to his jurisdiction fails to comply with the requirements of Subsection B of this Section.

(2) Penalties shall be due and payable upon notice of their assessment to the mortgage holder, unless set aside after administrative hearing pursuant to the provisions of the Administrative Procedure Act. The assessment of civil money penalties shall be final and definitive and subject to enforcement by the commissioner through judicial proceedings.

D. The provisions of this Section shall be applicable to state-chartered federally insured financial institutions and their affiliates to the same extent that such provisions are applicable to federally chartered financial institutions.

E. The commissioner shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Section.

Acts 2006, 1st Ex. Sess., No. 21, §1, eff. April 1, 2006.



RS 6:351 - Authorization for mergers, consolidations, and share exchanges

SUBCHAPTER B. MERGERS, CONSOLIDATIONS,

LIQUIDATIONS, AND CONVERSIONS

PART I. MERGERS, CONSOLIDATIONS,

AND SHARE EXCHANGES

§351. Authorization for mergers, consolidations, and share exchanges

A. Any two or more state banks, and any one or more state banks and any one or more national banks, may, upon approval of the commissioner if the surviving or consolidated bank will be a state bank, be:

(1) Merged into one of the banks; or

(2) Consolidated into a new bank.

B. Notwithstanding any provision of this Title, or any other state law to the contrary, and upon prior written approval of the commissioner and the appropriate federal regulatory agencies, any one state bank may be merged or consolidated with a Louisiana bank holding company that owns all the issued and outstanding stock of the bank, with the resulting entity being the state bank, subject to the requirements for a bank merger or consolidation established by R.S. 6:352 et seq., as if the bank holding company were a state bank. Any such merger or consolidation shall only be effected for the purposes of voluntarily liquidating or dissolving the bank holding company.

C. With the approval of the commissioner and subject to the provisions of R.S. 6:352.1, all of the outstanding shares of one or more classes or series of capital stock of a state bank, savings bank, or an association, hereinafter referred to as a "financial institution", may be acquired by another bank, savings bank, or association, or a holding company or holding company in formation for any of the foregoing, hereinafter referred to as the "acquiring entity" in exchange for shares, obligations, or other securities of the acquiring entity or for cash or other property, in whole or in part, with the state financial institution and the acquiring entity remaining in existence upon consummation of the exchange.

D. When, as a result of a merger or consolidation, a state bank relinquishes its state charter to the commissioner, it shall provide a copy of the executed agreement, not later than thirty days prior to the effective date of the merger or conversion, and pay a fee in an amount to be determined by the commissioner by rule. Within thirty days after the issuance of the certificate of merger or consolidation, the relinquishing bank shall file the certificate and a certified copy of the agreement in accordance with the procedures established by R.S. 6:352(7). A certified copy of the agreement shall also be filed in the parish where the state bank was domiciled, except that the certificate of merger shall be filed in the parish of domicile of the bank whose certificate of authority has been canceled.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 117, §1, eff. June 29, 1988; Acts 1993, No. 457, §1, eff. Jan. 1, 1994; Acts 2001, No. 876, §1, eff. June 26, 2001; Acts 2003, No. 57, §1, eff. May 23, 2003.



RS 6:352 - Merger or consolidation procedure

§352. Merger or consolidation procedure

Merger or consolidation may be effected only as a result of a joint agreement entered into, approved, and filed as follows:

(1) The board of directors of each of the banks which desires to merge or consolidate may enter into a joint agreement signed by a majority of the directors of each prescribing the terms and conditions of merger or consolidation and the mode of carrying the same into effect and containing such other provisions as are deemed necessary.

(2) The agreement must be approved by the stockholders of the banks involved which were not organized under the provisions of this law in the manner provided by the laws under which they were formed and by the stockholders of any state bank in the manner provided in Paragraph (3) of this Section.

(3)(a) The agreement shall be submitted to the stockholders of each of the merging or consolidating banks at an annual or special meeting. Each stockholder of each such bank shall be entitled to cast one vote as to the agreement for each share having voting power held by him of record on the record date for the meeting.

(b) Written notice shall be given by each such bank to each stockholder of record entitled to vote at the meeting at least ten days and not more than sixty days prior to the day fixed for the meeting. A copy or summary of the agreement shall be included in or enclosed with such notice, and the notice shall include, if applicable, the following statement: "Dissenting stockholders who comply with the procedural requirements of the Louisiana Banking Law will be entitled to receive payment of the fair cash value of their shares if the merger or consolidation is effected, upon approval by less than eighty percent of the bank's total voting power."

(c) The agreement must be approved by the stockholders of each bank organized under the provisions of this law by vote of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present as the articles may provide.

(4) The stockholders shall have the right, exercisable by the vote required for approval of the agreement, to propose amendments to the agreement, and if such amendments be concurred in by the stockholders of all of the other parties to the agreement in each case by the vote required for approval of the agreement, the agreement so amended, when certified, signed, and acknowledged as provided in this Section, shall be considered the merger or consolidation agreement.

(5) The fact that the agreement has been approved by the stockholders of each party thereto as hereinabove provided shall be certified on the agreement by the respective secretaries or assistant secretaries or cashiers or assistant cashiers, and the agreement, so approved and certified, shall be signed and acknowledged by the president or chief executive officer of each of the parties thereto.

(6) If the merger agreement does not amend the articles of the surviving bank, and if the shares of such bank to be issued or delivered under the agreement do not exceed fifteen percent of the shares of such bank of the same class outstanding immediately prior to the effectiveness of the merger, approval of the agreement by such bank's stockholders shall not be required, and the secretary or assistant secretary or cashier or assistant cashier shall certify on the agreement that such approval is not required and the reasons therefor.

(7)(a) The agreement, so adopted, certified, and acknowledged, shall be filed with the commissioner, who, after all fees and charges have been paid as required by law, shall record the same in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of merger or consolidation, which shall recite the names of all the merging and consolidating banks, whether a merger or consolidation is involved, the name of the surviving or consolidated bank, the date and, if endorsed on the agreement, the hour of filing the agreement with him, and the effective time of the merger or consolidation, if stated in the agreement. The agreement may be delivered to the commissioner in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

(b) A copy of the certificate of merger or consolidation certified by the commissioner as well as the merger or consolidation agreement shall, within thirty days after issuance of the certificate, be filed for record with the office of the recorder of mortgages in the parish of the surviving or consolidated bank's domicile.

(8) Notwithstanding stockholder approval and at any time prior to the effectiveness of the merger or consolidation, the merger or consolidation may be abandoned pursuant to a provision for such abandonment, if any, contained in the agreement of merger or consolidation.

(9) An agreement of merger or consolidation may provide that any consideration to be delivered to stockholders of any party to the consolidation or merger may consist of shares or secured or unsecured obligations of any corporation or bank, whether or not a party to the consolidation or merger, or cash or other consideration.

(10) Except for any merger or consolidation in which the surviving or consolidated bank is a national bank, before issuing a certificate of merger or consolidation, the commissioner shall consider the financial and managerial resources and future prospects of the existing and proposed institutions and whether the convenience and needs of the community will be served. If he finds that the public interest will not be served by permitting such merger or consolidation, he shall refuse to issue the certificate.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 117, §1, eff. June 29, 1988; Acts 2003, No. 577, §1, eff. June 27, 2003.



RS 6:352.1 - Share exchange procedure

§352.1. Share exchange procedure

A. With the approval of the commissioner, all of the outstanding shares of one or more classes or series of capital stock of a financial institution may be acquired by another bank, savings bank or association, or a holding company or holding company in formation for any of the foregoing, hereinafter referred to as the "acquiring entity", if the board of directors of each party to the transaction adopts a plan of exchange and the shareholders of the financial institution whose shares will be acquired approve the plan of exchange in the manner provided in Subsection E of this Section.

B. The plan of exchange, accompanied by all fees and charges, shall be submitted to the commissioner for approval and shall set forth all of the following:

(1) The name of the state financial institution whose shares will be acquired and the name of the acquiring entity.

(2) The terms and conditions of the share exchange.

(3) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring entity, or for cash or other property in whole or part.

C. The plan of exchange may set forth other provisions relating to the exchange.

D. This Section does not limit the power of an acquiring entity to acquire all or part of the shares of one or more classes or series of another state financial institution through a voluntary exchange or otherwise.

E. After adopting a plan of exchange, the board of directors of the state financial institution whose shares will be acquired in the share exchange shall submit the plan of exchange for approval by its shareholders. The financial institution shall give written notice to each shareholder, whether or not entitled to vote, of the annual or special meeting at which the plan of exchange will be voted on. The notice shall include a statement that the purpose, or one of the purposes, of the meeting is to consider the plan of exchange and shall contain or be accompanied by a copy or summary of the plan of exchange, and the notice shall include, if applicable, the following statement:

"Dissenting shareholders who comply with the procedural requirements of the Louisiana Banking Law will be entitled to receive payment of the fair cash value of their shares if the share exchange is effected upon approval by less than eighty percent of the corporation's total voting power."

F. Unless this Chapter, or the articles of the state financial institution whose shares are to be acquired, require a greater vote or a vote by class or series, the plan of exchange to be authorized shall be approved by a vote of at least two-thirds of the voting power present of each class or series included in the share exchange, voting separately as a class, or by such larger or smaller vote, though not less than a majority of the voting power present, or of the total voting power of each class or series included in the share exchange, voting separately as a class, as the articles may require, at a meeting of shareholders of the state financial institution for which notice has been given in accordance with Subsection E of this Section. When the articles specify the vote required to effect a merger of such institution but do not specify the vote required for a share exchange, the vote specified in the articles to effect a merger shall be the vote required to effect the share exchange. It shall not be necessary for the shareholders of the acquiring entity to approve a share exchange, unless that entity's articles provide otherwise or provide expressly that a shareholder vote shall be required to approve a merger that under this Chapter would not otherwise be required to be approved by shareholders, in which case the share exchange shall be approved by the same vote as required to approve a merger.

G. After a share exchange is authorized, and at any time before articles of share exchange are filed, the planned share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of exchange, or if none is set forth, in the manner determined by the respective boards of directors.

H.(1) After a plan of exchange is approved by the shareholders of the financial institution whose shares will be acquired, and the shareholders of the acquiring entity, if required, and after approval by the commissioner of the share exchange, the acquiring entity shall deliver to its chartering agency articles of share exchange or such other documents required by law or regulation governing such acquiring entity. A duplicate original of the articles of exchange or other document required to be filed with the chartering agency of the acquiring entity and a copy of any certificate or other document issued by such agency shall, within thirty days after issuance of the certificate or other document by the chartering agency, be filed for record with the commissioner and in the appropriate records of the parish of domicile of the financial institution whose shares have been acquired.

(2)(a) If no document is required to be filed with the acquiring entity's chartering agency, after a plan of exchange is approved by the shareholders of the financial institution whose shares will be acquired, and the shareholders of the acquiring entity, if required, and after approval by the commissioner of the share exchange, the state financial institution whose shares are being acquired shall deliver to the commissioner for filing articles of exchange executed by the president and acknowledged by the secretary or cashier of the state financial institution, setting forth the following:

(i) The plan of exchange.

(ii) The designation, number of outstanding shares, and number of votes entitled to be cast by each class or series included in the share exchange.

(iii) Either the total number of votes cast for and against the plan of exchange by each class or series entitled to vote, or the total number of votes cast for the plan of exchange by each class or series entitled to vote, and a statement that the number cast for the plan of exchange by each class or series entitled to vote was sufficient for approval by that class or series.

(b) Upon receipt of the articles of share exchange, the commissioner, after all fees and charges have been paid as required by regulation, shall record the articles of share exchange in his office, endorse thereon the date, and, if requested, the hour of filing thereof with him, and issue a certificate of share exchange, which shall recite the names of the acquiring entity and of the financial institution whose shares were acquired, the date, and, if endorsed on the agreement, the hour of filing of the articles of share exchange with him, and the effective time of the share exchange. The articles of share exchange may be delivered to the commissioner in advance for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery. Unless otherwise specified in the plan of exchange, the share exchange shall take effect on the date on which the articles of share exchange were delivered to the commissioner for filing. A copy of the certificate of share exchange certified by the commissioner as well as the executed articles of exchange shall, within thirty days after issuance of the certificate, be filed in the appropriate records of the parish of the domicile of the financial institution whose shares have been acquired.

(3), (4) Repealed by Acts 2003, No. 57, §2, eff. May 23, 2003.

I. When a share exchange takes effect, the shares of the acquired financial institution are exchanged as provided in the plan of exchange, and the former holders of the shares are entitled only to the exchange rights provided in the plan of exchange or, if applicable, to those rights as established under R.S. 6:376.

Acts 2001, No. 876, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 57, §§1 and 2, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:353 - Consolidation; articles of incorporation

§353. Consolidation; articles of incorporation

A. If the joint agreement is for a consolidation into a new bank to be formed under this law, articles of incorporation for the new bank shall be prepared in the manner and form prescribed by law except that:

(1) The banks consolidating shall be named as the incorporators of the new bank.

(2) The articles shall be signed by the president or chief executive officer and secretary or assistant secretary or cashier or assistant cashier of each of the banks, and the articles shall be acknowledged by the officers so signing the articles.

(3) In addition to the provisions required by law to be contained therein, the articles shall state the shares, secured or unsecured obligations, cash, or other consideration to be delivered to the stockholders or members of each of the consolidating banks or the manner of converting shares thereof into securities of the new bank.

B. The articles shall be filed and recorded and a certificate of incorporation issued as provided in this law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:354 - When merger or consolidation effective

§354. When merger or consolidation effective

A. A merger shall be effective when the joint agreement has been recorded by the commissioner as of the time of filing of the agreement with the commissioner or as of any later effective time not more than thirty days after the date of filing stated in the agreement.

B. A consolidation shall be effective when the joint agreement and the articles have been recorded in the office of the commissioner as of the time of filing of the agreement with the commissioner or as of any later effective time not more than thirty days after the date of such filing stated in the agreement.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:355 - Effect of merger or consolidation

§355. Effect of merger or consolidation

Upon the effectiveness of the merger or consolidation, the effect thereof shall be that:

A. The several parties to the joint agreement shall be one bank which shall be:

(1) In the case of merger, one of the constituent banks into which it has been agreed that the others shall be merged, and which shall survive the merger for that purpose.

(2) In the case of consolidation, the new bank into which it has been agreed that the others shall be consolidated.

B. The separate existence of the constituent banks shall cease except that of the surviving bank in the case of merger.

C. The surviving or new bank shall possess all the rights, privileges, and franchises possessed by each of the former banks merged or consolidated.

D. All of the property and assets of whatsoever kind or description of each of the constituent banks, all franchises and interests including appointments, designations, and nominations, and all other rights and interests as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in every other fiduciary capacity, all debts due on whatever account to any of the constituent banks including subscriptions for shares and other rights of action belonging to any of them shall be taken and be deemed to be transferred to and vested in the surviving or new bank without further act or deed, in the same manner and to the same extent as such rights, franchises, and interests would have been held or enjoyed by any one of the constituent banks whenever such matter comes into existence as a result of one of the nonsurviving constituent banks having been named in the act or document or other evidence that creates the right, interest, fiduciary relationship, or responsibility, such as a testament, trust indenture, or suspensively conditioned contract.

E. The surviving or new bank shall be responsible for all of the liabilities and obligations of each of the banks merged or consolidated in the same manner as if such surviving or new bank had itself incurred such liabilities or obligations; but the liabilities of such constituent banks or of their stockholders, members, directors, or officers shall not be affected, nor shall the rights of the creditors thereof, or of any persons dealing with such banks, be impaired by such merger or consolidation; and any claim existing or action or proceeding pending by or against any of such constituent banks may be prosecuted to judgment as if such merger or consolidation had not taken place, or the surviving or new bank may be proceeded against or substituted in place of such constituent bank.

F. In the case of a merger, the articles of the surviving bank shall be deemed amended to the extent of any changes therein stated in the merger agreement.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:361 - National bank converting into state bank

PART II. CONVERSIONS

§361. National bank converting into state bank

A.(1) A national bank domiciled in this state which complies with the procedure prescribed by the laws of the United States for the conversion of a national bank into a state bank may be granted a certificate of authority by the commissioner if he finds that the requirements for the incorporation of a state bank have been met.

(2) Any requirements that shares of stock must be paid in cash may be satisfied by the exchange of shares of stock of the new state bank for those of the converting national bank. The procedures applicable to incorporation of a state bank may be modified to the extent made necessary by the difference between an ordinary incorporation and a conversion.

B.(1) The national bank may apply for a certificate of authority by filing with the commissioner:

(a) A certificate signed by its president and cashier and by a majority of the board of directors setting forth the corporate action taken in compliance with the provisions of the laws of the United States governing the conversion of a national bank into a state bank; and

(b) The plan of conversion and the proposed articles of incorporation approved by the stockholders for the operation of the bank as a state bank.

(2) Additionally, the certificate of authority and the articles of incorporation are to be filed with the recorder of mortgages in the parish of domicile of the state bank as provided in R.S. 6:217.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:362 - State bank converting into national bank

§362. State bank converting into national bank

A. A state bank may convert into a national bank by complying with the laws of the United States and the provisions of Subsection B. Upon the completion of the conversion, the certificate of authority of the converting state bank shall automatically terminate.

B. A converting state bank shall give notice of its intention to convert to a national bank at least thirty days prior to the proposed effective date of the conversion. A vote of the holders of two-thirds of each class of voting stock at a duly scheduled stockholders' meeting shall be required for approval of the conversion. Upon approval of the conversion, the rights of dissenting stockholders shall be the same as those specified in R.S. 6:376.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:363 - Continuation of corporate entity; use of old name

§363. Continuation of corporate entity; use of old name

A. A resulting state or national bank shall be considered the same business and corporate entity as the converting bank, with all the property, rights, powers, duties, and obligations of the converting bank, except as may be affected by other provisions of the law, and by the certificate of authority and articles of incorporation of the resulting bank.

B. A resulting bank shall have the right to use the name of the converting bank for a reasonable time immediately following the conversion when circumstances make it appropriate.

C. Any reference to the converting bank in any writing, whether executed or taking effect before or after the conversion, shall be deemed a reference to the converted bank if not inconsistent with the other provisions of such writing.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:364 - State bank converting into state stock savings and loan association

§364. State bank converting into state stock savings and loan association

A. A state bank may convert into a state stock savings and loan association as defined by and subject to the provisions of R.S. 6:701, et seq. upon:

(1) Complying with the laws of the United States.

(2) Adopting and filing with the commissioner:

(a) An application for approval of the plan of conversion.

(b) An application for approval of such amendments to its articles, bylaws, and lending plan as may be necessary to carry out the conversion, which amendments shall not be effective until approved by the commissioner and the conversion becomes effective.

(3) Determination by the commissioner that the requirements for a state stock savings and loan association have been met.

(4) Complying with the provisions of Subsection C of this Section.

B. Upon completion of the conversion, the certificate of authority of the converting state bank shall automatically terminate, and the commissioner shall issue to the resulting state stock savings and loan association a certificate of authority authorizing it to transact business as a state stock savings and loan association, subject to the provisions of R.S. 6:701, et seq.

C. A converting state bank shall give notice to its shareholders of its intention to convert to a state stock savings and loan association at least thirty days prior to the proposed effective date of the conversion. A vote of the holders of two-thirds of each class of voting stock at a duly scheduled stockholders meeting shall be required for approval of the conversion. Upon approval of the conversion, the rights of the dissenting stockholders shall be the same as those specified in R.S. 6:376.

D. Before a conversion becomes effective, the converting state bank shall give to its depositors such notice of the conversion as may be required by federal statute or regulation, or by the commissioner. If the rate of interest will be reduced as a result of the conversion, depositors may withdraw the deposit on demand at any time during the period commencing with the giving of the notice called for above and ending on the sixtieth day after the conversion becomes effective, subject to the provisions of any applicable federal statute or regulation.

Acts 1985, No. 405, §1.



RS 6:364.1 - Approval of conversion; effective date of conversion

§364.1. Approval of conversion; effective date of conversion

A. After an application for conversion has been approved by the commissioner, the commissioner shall approve the amendments to the articles of incorporation of the resulting state stock savings and loan association and shall issue a certificate of authority at which time the conversion shall become effective and corporate existence of the resulting state stock savings and loan association shall begin.

B. The articles, together with a copy of the certificate of authority issued by the Office of Financial Institutions, shall be filed with the recorder of mortgages of the parish of the main office of the resulting state stock savings and loan association as provided in R.S. 6:217.

Acts 1985, No. 405, §1; Acts 1999, No. 342, §3; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:364.2 - Effect of conversion from state bank into state stock savings and loan association

§364.2. Effect of conversion from state bank into state stock savings and loan association

Upon completion of the conversion from a state bank into a state stock savings and loan association:

(1) The resulting state stock savings and loan association shall possess all the rights, privileges, and franchises possessed by a state stock savings and loan association under and shall be subject to the provisions of R.S. 6:701, et seq.

(2) Except as otherwise provided by law, the articles of incorporation or the certificate of authority of the resulting state stock savings and loan association, all of the property and assets of any kind and description of the converting state bank, and all other rights and interests as trustee, executor, administrator, register of stocks and bonds, guardian of estates, assignee, receiver, or in any other fiduciary capacity, and all debts due on whatever account to the converting state bank including subscriptions for shares and other rights of action belonging to the converting state bank, shall be taken and deemed to be transferred and vested in the new state stock savings and loan association without further act or deed. This transfer shall have the same effect as if such rights, franchises, and interests had been held or enjoyed by either the converting state bank or the resulting state stock savings and loan association, whenever such rights, franchises, and interests come into existence as a result of the non-surviving state bank having been named in the act, document, or other evidence that creates the right, interest, fiduciary relationship, or responsibility, such as a testament, trust, indenture, or suspensively conditioned contract.

(3) Except as otherwise provided by law or the articles of incorporation or certificate of authority of the resulting state stock savings and loan association, the resulting state stock savings and loan association shall be responsible for all of the liabilities and obligations of the converting state bank in the same manner as if the resulting state stock savings and loan association had itself incurred such obligations. The liabilities of the converting state bank or resulting state stock savings and loan association or their stockholders, members, directors or officers shall not be affected, nor shall the rights of creditors thereof or of any persons dealing with the converted state bank prior to the effective date of the conversion be impaired by such conversion. Any claim existing or act or proceeding pending by or against the converted state bank may be prosecuted to judgment as if such conversion had not taken place, or the resulting state stock savings and loan association may be proceeded against or substituted in place of such converted state bank.

(4) Within a reasonable time after the effective date of the conversion, but not more than two years unless a longer period of time is approved by the commissioner, the resulting state stock savings and loan association shall divest itself of all assets and liabilities of the converting state bank which are not in conformity with R.S. 6:701, et seq.

Acts 1985, No. 405, §1.



RS 6:365 - Federal or state stock savings and loan association converting into a state-chartered bank or savings bank

§365. Federal or state stock savings and loan association converting into a state-chartered bank or savings bank

A. A federal or state stock savings and loan association may convert into a state-chartered bank or savings bank as defined by and subject to the provisions of R.S. 6:1 et seq., upon:

(1) Complying with the laws of the United States.

(2) Adopting and filing with the commissioner:

(a) An application for approval of the plan of conversion.

(b) An application for approval of such amendments to its articles, bylaws, and lending plan as may be necessary to carry out the conversion, which amendments shall not be effective until approved by the commissioner and the conversion becomes effective.

(c) Documentation showing the approval of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present or as the articles may provide.

(3) Determination by the commissioner that the requirements for a state bank have been met.

(4) Complying with the provisions of Subsection C of this Section.

B. Upon completion of the conversion, the certificate of authority of the converting state stock savings and loan association shall automatically terminate, and the commissioner shall issue to the resulting state bank a certificate of authority authorizing it to transact business as a state bank, subject to the provisions of R.S. 6:1, et seq.

C. A converting state stock savings and loan association shall give notice to its shareholders of its intention to convert to a state bank at least thirty days prior to the proposed effective date of the conversion. A vote of the holders of two-thirds of each class of voting stock at a duly scheduled stockholders meeting shall be required for approval of the conversion.

D. Before a conversion becomes effective, the converting state stock savings and loan association shall give to its depositors such notice of the conversion as may be required by federal statute or regulation, or by the commissioner. If the rate of interest will be reduced as a result of the conversion, depositors may withdraw the deposit on demand at any time during the period commencing with the giving of the notice called for above and ending on the sixtieth day after the conversion becomes effective, subject to the provisions of any applicable federal statute or regulation.

Acts 1988, No. 114, §1, eff. June 29, 1988; Acts 1992, No. 111, §1, eff. Sept. 1, 1992; Acts 2001, No. 915, §1, eff. June 26, 2001.



RS 6:365.1 - Merger or conversion of an existing financial institution

§365.1. Merger or conversion of an existing financial institution

A. With the approval of the commissioner, and notwithstanding any other law to the contrary, an existing federally insured financial institution may merge with or convert to any other form of federally insured financial institution by filing an acceptable plan, which has been adopted by a majority vote of all members of the board of directors of each institution, and by doing all of the following:

(1) Obtaining the approval of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present as the articles may provide.

(2) Complying with all applicable provisions of this Title and the rules and regulations of the commissioner, except that the commissioner may waive any requirements of publication, notice, and public hearing.

(3) Paying all outstanding bills for supervisory fees, examination fees, membership fees, and other fees, penalties, and assessments associated with the original charter.

(4) Recording its new charter, as provided in R.S. 6:232(C) in the parish of its domicile and complying with the requirements of its current chartering authority. If applicable, any certificate of merger and accompanying merger agreement shall be filed in accordance with the procedures established in R.S. 6:352.

B. Any such merger or conversions shall become effective in accordance with the procedures established in R.S. 6:354.

C. Notwithstanding the provisions of Subsection A of this Section, a mutual state bank may be created only through the conversion of a federally insured financial institution in existence as of August 15, 1997.

Acts 1997, No. 929, §1; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:366 - Voluntary transfer of assets

PART III. TRANSFER OF ASSETS

§366. Voluntary transfer of assets

A.(1) Any state bank may sell, lease, exchange, or otherwise dispose of all or substantially all of its assets to any other bank after having obtained both the consent of the stockholders of the selling bank holding of record at least two-thirds of the voting stock of the bank and the consent of the commissioner. Consent of the stockholder shall be expressed either in writing executed and acknowledged by the stockholders and attached to the instrument of sale or other disposition or to a copy thereof, or by a vote at a stockholders' meeting called for that purpose. Consent of the commissioner shall be expressed in writing and attached to the instrument of sale or other disposition of assets.

(2) The transfer agreement shall contain provisions for the payment of liabilities of the selling bank, and it may contain provisions for the transfer of all deposits to a purchasing bank subject however to the right of every depositor of the selling bank to withdraw his deposit in full on demand after the transfer, irrespective of the terms under which it was deposited with the selling bank.

B. After such authorization by a vote of the stockholders, the board of directors may nevertheless, in its discretion, abandon such sale, lease, exchange, or other disposition of assets subject to the rights of third parties under any contracts relating thereto without action or approval by the stockholders.

C. This Section shall not be construed to authorize a conveyance or other disposition of assets in fraud of the bank's creditors or minority stockholders or stockholders without voting rights.

D. An action or suit to enjoin or set aside a conveyance by a state bank on the ground that there has not been compliance with the provisions of this Section relating to the sale or other disposition of assets of the state bank must be brought within ninety days after the action purporting to authorize such disposition was taken, and this time limit shall not be subject to suspension on any ground nor to interruption except by timely suit.

E. Upon the sale of all or substantially all of the assets of the bank, the certificate of authority of that bank shall be canceled as of the effective date of the agreement. The canceled certificate of authority shall then be filed by the bank with the recorder of mortgages in the parish of the selling bank's main office. This filing shall be made no later than thirty days following the cancellation of the certificate of authority.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:367 - Voluntary purchase of assets and liabilities

§367. Voluntary purchase of assets and liabilities

A. A Louisiana state-chartered bank, savings bank, or association, hereinafter referred to as the "acquiring institution", may, with the approval of the commissioner, purchase all or a portion of the assets and assume all or a portion of the liabilities of another bank, savings bank, or association, hereinafter referred to as the "selling institution". At least thirty days prior to the effective date of the transaction, the acquiring institution shall file with the commissioner all applications which are required to be filed with its appropriate federal regulator.

B. The transaction may be effected only as a result of a purchase and assumption agreement entered into, approved, and filed as follows:

(1) The board of directors of both the acquiring institution and the selling institution desiring to effect the transaction shall enter into a joint agreement, signed by a majority of each institution's directors, which prescribes the terms and conditions of the purchase and assumption and the mode of carrying the same into effect and containing such other provisions as are deemed necessary.

(2) In those instances where a state-chartered acquiring institution is purchasing all or substantially all of the assets or liabilities of a state-chartered selling institution, the approval of both institutions' shareholders shall be obtained prior to the effective date of the transaction. If the selling institution is not organized under the laws of this state, the agreement must be approved in the manner provided by the laws under which it was chartered. If the acquisition does not involve all or substantially all of the assets or liabilities, this statute shall not require shareholder approval of either institution.

(3) If shareholder approval is required, the agreement must be approved by the stockholders of each institution organized under the provision of this law by a vote of at least two-thirds of the voting power present or by such larger or smaller proportion not less than a majority of the voting power present as the articles may provide.

(4) The fact that the agreement has been approved by the stockholders of each party thereto as hereinabove provided shall be certified on the agreement by the respective secretaries or assistant secretaries or cashiers or assistant cashiers, and the agreement, so approved and certified, shall be signed and acknowledged by the president or chief executive officer of each of the parties thereto.

(5) If the agreement does not amend the articles of the acquiring institution, and if, as a result of the purchase, the total assets of the acquiring institution as of the most recent call report does not increase by ten percent, approval of the agreement by such institution's stockholders shall not be required, and the secretary or assistant secretary or cashier or assistant cashier shall certify on the agreement that such approval is not required and the reasons therefor.

(6) The agreement, so adopted, certified, and acknowledged, shall be filed with the commissioner, who, after all fees and charges have been paid as required by law, shall record the same in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of purchase and assumption, which shall recite the names of all the institutions involved, the date and, if endorsed on the agreement, the hour of filing the agreement with him, and effective time of the purchase and assumption, if stated in the agreement. The agreement may be delivered to the commissioner in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

(7) A copy of the certificate of purchase and assumption certified by the commissioner as well as the purchase and assumption agreement shall, within thirty days after issuance of the certificate, be filed for record in the office of the recorder of mortgages in the parish of each institution's domicile.

(8) Notwithstanding stockholder approval and at any time prior to the effective date of this transaction, the purchase and assumption agreement may be abandoned pursuant to a provision for such abandonment, if any, contained in the agreement.

(9) Before issuing a certificate of purchase and assumption, the commissioner shall consider the financial and managerial resources and future prospects of the acquiring institution. If he finds that the public interest will not be served by permitting such transaction, he shall refuse to issue the certificate.

C. If any of the acquired assets or liabilities will be operated as a branch, the acquiring institution shall notify the commissioner of its desire to obtain a certificate of authority for each location. Following the approval of the transaction by the commissioner, the acquiring institution shall notify the office of financial institutions as to the opening date of each branch. The commissioner shall then issue a certificate of authority for each location.

Acts 2001, No. 915, §1, eff. June 26, 2001; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:371 - Voluntary liquidations and dissolutions of solvent banks with prior approval of commissioner

PART IV. VOLUNTARY DISSOLUTIONS

§371. Voluntary liquidations and dissolutions of solvent banks with prior approval of commissioner

A. The stockholders of a state bank, by vote of two-thirds of the total voting power of the corporation or such larger vote as the articles may require, at a special meeting of the stockholders the notice of which shall set forth the proposed dissolution as the purpose of the meeting, may agree to appoint a liquidator and dissolve the state bank.

B. If the public interest will thereby be served, the commissioner shall approve the liquidation unless the bank is insolvent or in an impaired, unsafe, or unsound condition.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1989, No. 396, §1.



RS 6:372 - Liquidation procedure

§372. Liquidation procedure

A. A voluntary liquidation takes effect upon:

(1) The appointment of a liquidator in the stockholder agreement provided for in R.S. 6:371(A); and

(2) Approval of the commissioner.

B. When the voluntary liquidation takes effect, all the rights, powers, and duties of the officers and board of directors, except as otherwise provided by law, shall be vested in the liquidator appointed by the stockholders, and the authority and duties of the officers and directors of the bank shall cease, except insofar as may be necessary in the opinion of the liquidator to preserve the corporate assets or insofar as they may be continued by the liquidator or as may be necessary for termination of the proceeding for dissolution.

C.(1) Within thirty days of the approval, a notice of liquidation shall be sent by mail to all known creditors of the bank and all other persons interested in funds or other property held by the bank. The notice shall be posted conspicuously on the premises of the bank and shall be given such other publication as the commissioner may require. The bank shall send with the notice a statement of the amount on the books to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as depositary or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the bank before a specified date not earlier than sixty days thereafter in accordance with the procedure prescribed in the notice.

(2) As soon after approval of the liquidation by the commissioner as may be practicable, the state bank shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts.

(3) Safety deposit boxes, the contents of which have not been removed within sixty days after notice of liquidation, shall be opened and the contents shall be placed in sealed packages which shall be transferred to the liquidator, who shall retain them for one year unless sooner claimed by the persons entitled to them. After one year the liquidator shall transfer the property to the commissioner, who shall dispose of the property as provided in R.S. 9:151 et seq.

(4) The approval of an application for liquidation shall not impair any right of a depositor or creditor to payment in full, and all lawful claims of creditors and depositors shall be promptly paid. The unearned portion of the rental of a safety deposit box shall be returned to the lessee.

(5)(a) Any assets remaining after the discharge of all obligations shall be distributed to the stockholders in accordance with their respective interests. No such distribution shall be made before:

(i) All claims of depositors and creditors have been paid or, in the case of any disputed claim, the bank has deposited to the registry of the district court of the judicial district in which the liquidating bank is domiciled a sum adequate to meet any liability that may be judicially determined; and

(ii) Any funds payable to a depositor or creditor and unclaimed have been transmitted to the commissioner.

(b) Any unclaimed distribution to a stockholder or depositor shall be held until ninety days after the final distribution and then transmitted to the commissioner. Such unclaimed funds shall be held by the commissioner for two years and, unless sooner claimed by the person entitled thereto, shall be transferred to the administrator of the Uniform Unclaimed Property Act of 1997 as unclaimed property.

D. If the commissioner finds that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, he may take possession and complete the liquidation in the manner provided in this law for involuntary liquidations.

E. The commissioner may require reports of the progress of the liquidation, and whenever he is satisfied that the liquidation has been properly completed, he shall cancel the certificate of authority of the bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 2000, 1st Ex. Sess., No. 135, §1, eff. July 1, 2000.



RS 6:376 - Rights of a stockholder dissenting from certain actions

PART V. RIGHTS OF DISSENTING STOCKHOLDERS

§376. Rights of a stockholder dissenting from certain actions

A. Except as provided in Subsection B of this Section, if a state bank has, by vote of its stockholders, authorized a sale, lease, or exchange of all or substantially all of its assets, or become a party to a merger, consolidation, or share exchange, or authorized a conversion into a national bank, or authorized a voluntary liquidation, then, unless such authorization or action shall have been given or approved by at least eighty percent of the total voting power, a stockholder who voted against such action shall have the right to dissent.

B. The right to dissent provided by this Section shall not exist in the case of stockholders holding shares of any class of stock which, at the record date fixed to determine stockholders entitled to receive notice of and to vote at the meeting of stockholders at which a merger, consolidation, or share exchange was acted on, were listed on a national securities exchange, unless the articles of the bank issuing such stock provide otherwise, or the shares of such stockholders were not converted by the merger, consolidation, or share exchange solely into shares of the surviving or new bank.

C.(1) Except as provided in the last sentence of this Subsection, any stockholder electing to exercise such right of dissent shall file with the bank, prior to or at the meeting of stockholders at which such proposed action is submitted to a vote, a written objection to such proposed action and shall vote his shares against such action.

(2) If such proposed action be taken by the required vote but by less than eighty percent of the total voting power, and the merger, consolidation, share exchange, sale, liquidation, or conversion authorized thereby be effected, the bank shall promptly thereafter give written notice thereof, by registered mail, to each stockholder who filed such written objection to and voted his shares against such action at such stockholder's last address on the bank's records.

(3) Each such stockholder may, within twenty days after the mailing of such notice to him but not thereafter, file with the bank a demand in writing for the fair cash value of his shares as of the day before such vote was taken, provided that he state in such demand the value demanded and a post office address to which the reply of the bank may be sent and at the same time deposit in escrow in a bank or trust company located in the parish of the domicile of the bank the certificates representing his shares, duly endorsed and transferred to the escrow bank upon the sole condition that said certificates shall be delivered to the bank upon payment of the value of the shares determined in accordance with the provisions of this Section. With his demand, the stockholder shall deliver to the bank the written acknowledgment of such escrow bank or trust company with which such certificates have been deposited that it so holds his certificates of stock.

(4) Unless the objection, demand, and acknowledgment aforesaid be made and delivered by the stockholder within the period described in this Subsection, he shall conclusively be presumed to have acquiesced in the action proposed or taken.

D. If the bank does not agree to the value so stated and demanded or does not agree that a payment is due, it shall, within twenty days after the receipt of such demand and acknowledgment, notify in writing the stockholder at the designated post office address of its disagreement and shall state in such notice the value it will agree to pay if any payment should be held to be due; otherwise, it shall be liable for and shall pay to the dissatisfied stockholder the value demanded by him for his shares.

E.(1) In case of disagreement as to such fair cash value or as to whether any payment is due after compliance by the parties with the provisions of Subsections C and D of this Section, the dissatisfied stockholder within sixty days after receipt of notice in writing of the bank's disagreement but not thereafter may file suit against the bank or the merged or consolidated bank, as the case may be, in the district court of the parish in which the bank or the merged or consolidated bank, as the case may be, is domiciled praying the court to fix and decree the fair cash value of the dissatisfied stockholder's shares as of the day before the action complained of was taken, and the court shall, on such evidence as may be adduced in relation thereto, determine summarily whether any payment is due and, if so, such cash value, and render judgment accordingly.

(2) Any stockholder entitled to file such a suit may, within such sixty-day period but not thereafter, intervene as a plaintiff in such a suit filed by another stockholder and recover therein judgment against the bank for the fair cash value of his shares. No order or decree shall be made by the court staying the proposed action, and any such action may be carried to completion notwithstanding any such suit.

(3) Failure of the stockholder to bring suit or to intervene in such a suit within sixty days after receipt of notice of disagreement by the bank shall conclusively bind the stockholder:

(a) By the bank's statement that no payment is due; or

(b) If the bank does not contend that no payment is due, to accept the value of his shares as fixed by the bank in its notice of disagreement.

F. When the fair value of the shares has been agreed upon between the stockholder and the bank, or when the bank has become liable for the value demanded by the stockholder because of failure to give notice of disagreement and of the value it will pay, or when the stockholder has become bound to accept the value the bank agrees is due because of his failure to bring suit within sixty days after receipt of notice of the bank's disagreement, the action of the stockholder to recover such value must be brought within five years from the date the value was agreed upon or the liability of the bank became fixed.

G. If the bank or the merged or consolidated bank, as the case may be, shall, in its notice of disagreement, have offered to pay the dissatisfied stockholder on demand an amount in cash deemed by it to be fair cash value of his shares, and if, on the institution of a suit by the dissatisfied stockholder claiming an amount in excess of the amount offered, the bank or the merged or consolidated bank, as the case may be, shall deposit in the registry of the court, there to remain until the final determination of the cause, the amount so offered; then, if the amount finally awarded such stockholder, exclusive of interest and costs, be more than the amount offered and deposited as aforesaid, the costs of the proceeding shall be taxed against the bank or the merged or consolidated bank, as the case may be, and judicial interest may be awarded against such bank only on the amount of the award in excess of the amount deposited in the registry of the court; otherwise, the costs of the proceeding shall be taxed against such stockholder.

H. Upon filing a demand for the value of his shares, the stockholder shall cease to have any of the rights of a stockholder except the rights accorded by this Section. Such a demand may be withdrawn by the stockholder at any time before the bank gives notice of disagreement as provided in Subsection D of this Section. After such notice of disagreement is given, withdrawal of a notice of election shall require the written consent of the bank. If a notice of election is withdrawn, or the proposed corporate action is abandoned or rescinded, or a court should determine that the stockholder is not entitled to receive payment for his shares, or the stockholder should otherwise lose his dissenter's rights:

(1) He shall not have the right to receive a payment for his shares;

(2) His share certificates shall be returned to him and, on his request, new certificates shall be issued to him in exchange for the old ones endorsed to the bank; and

(3) He shall be reinstated to all his rights as a stockholder as of the filing of his demand for value, including any intervening preemptive rights and the right to payment of any intervening dividend or other distribution, or, if any rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the bank he shall receive the fair value thereof in cash as determined by the board as of the time of such expiration or completion, but without prejudice otherwise to any proceeding that may have been taken in the interim.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1988, No. 93, §1; Acts 2001, No. 876, §1, eff. June 26, 2001.



RS 6:381 - Definitions

SUBCHAPTER C. CONSERVATORSHIPS, RECEIVERSHIPS,

AND INVOLUNTARY LIQUIDATIONS

PART I. CONSERVATORSHIPS OF STATE BANKS

§381. Definitions

As used in this Subchapter:

(1) "Conservator" means the commissioner or his designee.

(2) "FDIC" means the Federal Deposit Insurance Corporation, and includes any successor to the corporation or other agency or instrumentality of the United States which may undertake to discharge the purposes of the corporation.

(3) "Receiver" means the person liquidating a state bank pursuant to Part II of this Subchapter.

(4) "Receivership court" means the district court for the parish in which the state bank is domiciled.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:382 - Authority of commissioner to take possession and commence conservatorship of state bank

§382. Authority of commissioner to take possession and commence conservatorship of state bank

A. The commissioner may, with the consent of the governor, take possession and act as conservator of a state bank in any case in which he finds that the bank:

(1) Is insolvent or in an unsafe or unsound condition to continue the business of banking.

(2) Has refused to pay its depositors or obligations in accordance with the terms under which such deposits or obligations were incurred.

(3) Has refused to submit its records and affairs for inspection or examination by federal or state banking authorities.

(4) Has violated any court order, statute, rule or regulation, or its articles, and the commissioner determines that continued control of its own affairs threatens injury to the public, the financial community, or its depositors and other creditors.

(5) Requests through its board of directors that the commissioner take possession for the benefit of depositors, other creditors, and stockholders.

(6) Has had its deposit insurance contract with the Federal Deposit Insurance Corporation terminated or is subject to an agreement or a final order to terminate that insurance.

B. The commissioner shall file an application to confirm the conservator and commence the conservatorship with the receivership court. The application shall recite one of the grounds for conservatorship provided in this Section. The court shall act upon the application forthwith and may proceed without notice to any person.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 107, §1.



RS 6:383 - Transfer of title to bank assets; extension of prescriptive periods

§383. Transfer of title to bank assets; extension of prescriptive periods

A. Upon confirmation of a conservator, title to all assets of the bank shall vest in the conservator without the execution of any instruments of conveyance, assignment, transfer, or endorsement.

B. Notwithstanding any other laws to the contrary, the prescriptive period shall be extended for a period of six months on all causes of action accruing to the conservator pursuant to Subsection A.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:384 - Notice of conservatorship; effect

§384. Notice of conservatorship; effect

Upon commencement of the conservatorship of any state bank, the conservator shall immediately post an appropriate notice of the conservatorship at the main entrance to the main office of the bank. No person who has actual knowledge of the conservatorship or who has been notified pursuant to this Section shall have a privilege for any payment, advance, or clearance thereafter made or for any liability thereafter incurred against any of the assets of the bank possessed by the conservator, nor shall the directors, officers, or agents of such bank thereafter have authority to act on behalf of said bank or to convey, transfer, assign, pledge, mortgage, or encumber any assets thereof.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:385 - Conservator's power to manage and control bank

§385. Conservator's power to manage and control bank

When a conservator has taken control of a state bank, he shall be vested with the full and exclusive power of management and control, including the power:

(1) To take possession of all books, records, and assets of the bank.

(2) To collect all debts, claims, and judgments belonging to the bank and to do such other acts as are necessary to preserve and liquidate its assets.

(3) To execute in the name of the bank any instrument necessary and proper to effectuate its powers or perform its duties as conservator.

(4) To initiate, pursue, and defend litigation involving any right, claim, interest, or liability of the bank.

(5) To exercise any and all fiduciary functions of the bank as of the date of appointment as conservator.

(6) To borrow money as necessary in the conservatorship of the bank and to secure such borrowings by the pledge or mortgage of bank assets; the repayment of money borrowed under this Subsection and interest thereon shall be considered an expense of administration.

(7) To abandon or convey title to any holder of a mortgage, privilege, lien, or other security interest against property in which the bank has an interest whenever the conservator determines that to continue to claim such interest is burdensome and of no advantage to the bank, its depositors, creditors, or stockholders.

(8) Subject to the approval of the receivership court, to sell any and all movable and immovable property, to compromise any debt, claim, or judgment due to the bank, and to discontinue any action or other proceeding pending therefor.

(9) To terminate the conservatorship by restoring the bank to its board of directors or to commence a receivership of the state bank in accordance with Part II of this Subchapter.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:386 - Objection to conservatorship

§386. Objection to conservatorship

Within ten days after the commencement of the conservatorship, any interested party may file an application with the receivership court for an order vacating such conservatorship. Unless a receiver has been confirmed, the court shall grant the order if it finds that the action of the conservator was unauthorized under this Part.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:387 - Decision to liquidate bank or terminate conservatorship

§387. Decision to liquidate bank or terminate conservatorship

A. After conducting such investigations as circumstances may require and within six months of the initial filing of the petition pursuant to R.S. 6:382, the conservator shall terminate the conservatorship of the state bank or commence liquidation of the state bank if the state bank is insolvent, has had its deposit insurance with the Federal Deposit Insurance Corporation terminated, or is subject to an agreement or a final order to terminate that insurance. The conservator shall consult with the board of directors of the bank before making such decision.

B. If the conservator shall decide to terminate his possession of the state bank, he shall file a motion in the receivership court requesting dismissal of his petition. Upon the issuance of that order, the conservator shall relinquish management and control of the bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 107, §1.



RS 6:391 - Commencement of receivership; confirmation of receiver

PART II. INVOLUNTARY LIQUIDATION PROCEDURE

§391. Commencement of receivership; confirmation of receiver

A. If the conservator shall determine to liquidate the state bank, he shall file a motion for an order from the receivership court to close the bank and commence liquidation thereof. The motion shall name the receiver of the state bank, who shall be the conservator unless some other person is appointed by the commissioner. The receiver shall apply for and shall be entitled to an ex parte order of the receivership court confirming his appointment.

B. The commissioner shall appoint the FDIC receiver if any of the deposits of the state bank are insured by the FDIC. The FDIC shall not be required to post bond.

C. Upon confirmation, the receiver shall be vested with all the powers granted a conservator in Part I of this Subchapter.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:392 - Emergency sale of assets; purchase and assumption of assets

§392. Emergency sale of assets; purchase and assumption of assets

The receiver may, with ex parte approval of the receivership court, sell all or any part of the bank's assets to another state or national bank or to the FDIC. In like manner, the receiver may borrow from the FDIC any amount necessary to facilitate the assumption of deposit liabilities by a newly chartered or existing bank, assigning any part or all of the assets of the bank as security for such loan.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:393 - Notice to creditors and depositors

§393. Notice to creditors and depositors

A. All persons having claims against the bank shall present their claims substantiated by legal proof to the receiver within one hundred eighty days after the bank is closed.

B. The receiver shall cause notice of the claims procedure to be published once a week for twelve consecutive weeks in a newspaper of general circulation in the parish of domicile of the bank and to be mailed to each person whose name appears as a creditor or depositor upon books of the bank at his last address of record.

C. Within one hundred eighty days following receipt of the claim, the receiver shall notify in writing any claimant whose claim has been rejected. Notice is effective when mailed. Any claimant whose claim has been rejected by the receiver may petition the receivership court for a hearing on his claim within sixty days from the date his claim is rejected.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:394 - Payment of claims

§394. Payment of claims

All claims filed after the one hundred eighty day claim period prescribed by R.S. 6:393 and subsequently accepted by the receiver or allowed by the receivership court shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date such claims are accepted or allowed.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:394.1 - Right of set-off

§394.1. Right of set-off

Notwithstanding Civil Code Articles 1893, et seq. or any other provision of law to the contrary, any funds held on deposit with any state bank on behalf of a depositor may be used by the depositor as a set-off against any and all loans, extensions of credit, or other obligations or indebtedness of the depositor owed to the depository bank in the event such bank is liquidated.

Acts 1986, No. 379, §1.



RS 6:395 - Distribution of assets

§395. Distribution of assets

A. All claims against the bank's assets, proved to the receiver's satisfaction or approved by the receivership court, shall be paid in the following order:

(1) Administration expenses of the liquidation.

(2) Claims given priority under other provisions of state or federal law.

(3) Deposit obligations.

(4) Other general liabilities.

(5) Debt subordinated to the claims of depositors and general creditors.

(6) Equity capital securities.

B. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:396 - Termination of executory contracts

§396. Termination of executory contracts

Within one hundred eighty days of the date of commencement of liquidation of the bank, the receiver may at his election reject any executory contract to which the bank is a party without any further liability to the bank or the receiver or any obligation of the bank as a lessee of movable or immovable property. The receiver's election to reject a lease creates no claim for rent other than rent accrued to the date of termination or for actual damages, if any, for such termination not to exceed the equivalent of six months' payment.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:397 - Subrogation to rights of bank depositors

§397. Subrogation to rights of bank depositors

Whenever the FDIC pays or makes available for payment the insured deposit liabilities of a closed bank, the FDIC, whether or not it acts as receiver, shall be subrogated to all rights of depositors against the closed bank to the same extent as subrogation is provided for in the Federal Deposit Insurance Act, 12 U.S.C. 1811 et seq., in the case of a national bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:398 - Liquidation procedures involving trust assets

§398. Liquidation procedures involving trust assets

A.(1) The receiver, with the approval of the receivership court, has the authority to appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed bank as trustee, administrator, executor, guardian, agent, and all other fiduciary or representative capacities.

(2) The successor's duties and obligations commence upon appointment to the same extent binding upon the former bank and as though the successor has originally assumed such duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed bank is named or appointed by any other instrument, court order, or by operation of law.

B. Nothing in this Section shall be construed to impair the right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.

C. Within thirty days after appointment, the successor shall give written notice, insofar as practicable, to all interested parties named in the books and records of the bank or in trust documents held by it that such successor has been appointed in accordance with state law.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:399 - Destruction of records

§399. Destruction of records

Subject to the approval of the receivership court, the closed bank's records may be destroyed after the receiver determines that there is no further need for them.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:400 - Discharge of receiver

§400. Discharge of receiver

A. Whenever the receiver has paid all necessary costs and expenses of the liquidation of a bank, and has paid to every depositor and creditor of the bank, not including stockholders and their claims on account of stock owned by them, whose claims have been duly approved and allowed either the full amount of their claims or their equal and ratable proportion, and has made proper provision for all unclaimed balances on deposit, he shall call a meeting of the stockholders by giving notice thereof by advertisement published at least once a week for four weeks in a newspaper of general circulation in the parish of domicile of the bank. At this meeting the receiver shall appear and deliver to the stockholders or to the trustees hereinafter provided for, all of the remaining property, effects, books, records, or other assets of the bank.

B. At the meeting called by the receiver, the stockholders, by majority vote of those present or represented, may elect to retain some or all of the remaining assets in lieu of a dissolution thereof. Upon election by the stockholders to retain any of the assets, the corporate existence shall continue solely for the purpose of administering the assets for the benefit of the stockholders.

C. If the stockholders elect to retain any of the assets in lieu of dissolution, the stockholders, by majority vote of those present or represented, shall adopt a resolution providing for the following:

(1) The designation of three trustees, who need not be stockholders, to administer the affairs of the corporation, the term for which they shall serve, the manner of filling vacancies, and the method of electing their successors.

(2) The fixing of a day and date for the holding of an annual stockholders' meeting and the method of notice to the stockholders.

(3) The powers and duties of the trustees.

(4) The designation of a secretary who may be one of the three trustees and the term for which he shall serve.

D. Upon transfer and delivery the receiver is discharged from further liability to the corporation and its creditors.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:401 - Exclusive procedures

§401. Exclusive procedures

This Part provides the full and exclusive powers and procedures for the liquidation of state banks under the laws of this state, and no receiver or other liquidating agent shall be appointed for such purpose except as expressly provided in this Part.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:411 - PROHIBITED PRACTICES; SANCTIONS

CHAPTER 4. PROHIBITED PRACTICES; SANCTIONS

§411. Engaging in business of banking without authority; penalty

A. It shall be unlawful for any person other than a financial institution to engage in the business of banking anywhere in this state.

B. Financial institutions may only engage in the business of banking to the extent expressly permitted by the laws under which they are organized or licensed.

C. Whoever violates this Section shall be fined not more than one thousand dollars a day for each day or part of a day during which the violation continues.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:412 - Unauthorized use of the word "bank" or similar words

§412. Unauthorized use of the word "bank" or similar words

A. It shall be unlawful for any person other than a bank to:

(1) Use the word "bank", "banker", "banking", "trust", "trustee", "trust company", or any other word of similar import as part of its name or title, except that a trust created and operated pursuant to the provisions of the Louisiana Trust Code as contained in R.S. 9:1721 et seq., and a real estate investment trust authorized under the provisions of R.S. 12:491 et seq., may use the word "trust" as part of its name or title, and a trust company created and operated pursuant to the Louisiana Trust Company Law as contained in R.S. 6:571 et seq. shall use only the words "trust", "trustee", or "trust company" as part of its name or title;

(2) Make use of any office sign at the place where the business is transacted having thereon any words indicating that the place or office is that of a bank;

(3) Make use of or circulate any written, printed, or partly written and partly printed paper heading thereon any words indicating that the business is that of a bank; or

(4) Otherwise purport or represent to the public that that person is a bank or is engaged in the business of banking as a bank.

B. Whoever violates this Section shall be fined not more than one thousand dollars a day for each day or part of a day during which the violation continues.

C. Nothing in this Section shall be construed to prevent the use of the words "bank", "banks", "banker", "bankers", "banking", or any similar word in a context clearly not purporting to refer to a general banking business.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 7, §1; Acts 1991, No. 200, §1; eff. July 2, 1991; Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:412.1 - Soliciting using lender's name or customer loan information; restrictions; injunction; damages; attorney fees

§412.1. Soliciting using lender's name or customer loan information; restrictions; injunction; damages; attorney fees

A. For purposes of this Section, the following terms shall have the following meanings:

(1) "Lender" means a state or federally chartered bank, savings bank, credit union, or savings and loan association, which is operating in Louisiana with one or more physical branches or a main office, and any affiliate thereof, or any third party operating with the consent of the lender. A person shall not be considered a lender solely on the basis of the person's former employment with the lender.

(2) "Publicly available information" means any information that a bank, credit union, or any affiliate has a reasonable basis to believe is lawfully made available to the general public from any of the following:

(a) Federal, state, or local government records.

(b) Widely distributed media.

(c) Disclosures to the general public that are required to be made by federal, state, or local law.

(3) "Solicit" or "solicitation" means the initiation of a communication to a consumer for the purpose of encouraging the consumer to purchase property, goods, or services or apply for an extension of credit. "Solicit" shall not include communications initiated by the consumer or directed to the general public.

(4) "Solicitor" means any individual, firm, corporation, limited liability company, partnership, organization, association, or other legal entity seeking to sell or market products or services. The term "solicitor" shall not include a lender as defined in this Subsection.

B.(1) No solicitor may use a lender's name, trade name, service mark, or trademark in a solicitation for the offering of services or products to a consumer without the written authorization of the lender, unless the oral, electronic, or written solicitation discloses all of the following:

(a) The name, address, and telephone number of the solicitor making the solicitation.

(b) A statement explaining that the solicitor making the solicitation is not affiliated with the referenced lender.

(c) A statement that the solicitation is not authorized or sponsored by the referenced lender.

(d) A statement that the referenced loan information was not provided by the lender.

(2) The disclosures required by Paragraph (1) of this Subsection shall be located on the front page of all written or electronic solicitations. The disclosures shall be clear and conspicuous, in bold-faced type that is the same font size as is predominantly used in the solicitation.

(3) There shall be a clear and audible recitation of the disclosures required by Paragraph (1) of this Subsection at the beginning of all oral solicitations.

C. A solicitation for the purchase of services or products shall not contain a loan number, loan amount, or other specific loan information that is not publicly available information.

D.(1) A solicitor may not use a loan number, loan amount, or other specific loan information that is publicly available information in a solicitation for the purchase of services or products unless the oral, written, or electronic solicitation discloses all of the following:

(a) The name, address, and telephone number of the solicitor making the solicitation.

(b) A statement that the solicitor making the solicitation is not affiliated with the lender.

(c) A statement that the solicitation is not authorized or sponsored by the lender.

(d) A statement that the loan information referenced was not provided by the lender and that the information was retrieved from public records.

(2) The disclosures required by Paragraph (1) of this Subsection shall be located on the front page of all written or electronic solicitations. The disclosures shall be clear and conspicuous, in bold-faced type that is the same font size as is predominantly used in the solicitation.

(3) There shall be a clear and audible recitation of the disclosures required by Paragraph (1) of this Subsection at the beginning of all oral solicitations.

E. This Section shall not apply to a lender who uses a loan number, loan amount, or other specific loan information derived from the business relationship between the lender and a current or former customer in communications with the current or former customer of the lender.

F. Any reference to a lender and any reference to a loan number, loan amount, or other specific loan information appearing on the outside of an envelope, visible through the envelope window, or on a postcard in connection with any written communication that includes or contains a solicitation for services or products, shall be prohibited unless express consent is given by the lender to the solicitor.

G. It shall not be a violation of this Section for a solicitor or lender to use the trade name of another lender in an advertisement for services or products to compare the services or products offered by the other lender.

H. A lender may seek an injunction against a solicitor who violates this Section to enjoin the unlawful use of the name, trade name, trademark, service mark, or loan information. The lender seeking the injunction shall not be required to prove actual damages as a result of the violation. Irreparable harm to the lender or owner shall be presumed. The lender seeking the injunction may seek to recover actual damages as a result of the violation. The lender, if it prevails in any action brought pursuant to this Section, shall be entitled to recover costs associated with the action and reasonable attorney fees from the solicitor.

Acts 2011, No. 14, §1.



RS 6:413 - Prohibited use of the term "insured savings"

§413. Prohibited use of the term "insured savings"

A. No person shall offer, hold out, represent, or advertise any account, deposit, investment, stock purchase, indenture, passbook, or other evidence of a credit on deposit or maintained as an account as constituting "insured savings", or use the term "insured savings" with regard to any such account or deposit in any manner whatsoever unless such account or deposit is insured by the Federal Deposit Insurance Corporation or such other instrumentality of or corporation chartered by the United States as hereafter may be established for the purpose of insuring the withdrawal of any account or deposit.

B. Any person who is found guilty of a violation of any of the provisions of this Section shall be punishable by a fine of not more than one thousand dollars, and each day of violation shall constitute a separate offense.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:414 - Use of certain terms by persons other than financial institutions prohibited

§414. Use of certain terms by persons other than financial institutions prohibited

A. No person other than a financial institution shall in any manner directly or indirectly in written or verbal advertising or other communication purport to offer a savings account, savings deposit, certificate of deposit, savings certificate, money market certificate, share account, share draft account, passbook account, checking account, or withdrawals from such accounts. This provision, however, shall not be construed to prohibit any person from describing in verbal or written advertisement in this state the investment services it is offering, provided that such advertisement does not mislead the public by implying that such investment services are the equivalent of those stated above.

B. No person other than a financial institution or other person subject to the general supervision or regulation of the commissioner pursuant to this Title or Title 9 of the Louisiana Revised Statutes of 1950 shall engage in business as a bond for deed escrow agent on or after November 1, 1993, unless such person has first obtained a license pursuant to regulations issued by the commissioner. A person engaged in business as such an agent on January 1, 1993, may continue to be so engaged and shall have until December 31, 1993, to obtain a license in conformity herewith. The commissioner shall promulgate such rules and regulations as deemed necessary to implement this provision.

C. Any person who is found guilty of a violation of any of the provisions of this Section shall be punishable by a fine of not more than one thousand dollars, and each day of violation shall constitute a separate offense.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1993, No. 932, §1, eff. Sept. 1, 1993.



RS 6:414.1 - Derogatory statements regarding financial condition of financial institution prohibited; penalty

§414.1. Derogatory statements regarding financial condition of financial institution prohibited; penalty

A. It shall be unlawful for any person maliciously to make, circulate, or transmit to another person any statement, rumor, or suggestion which is directly or by inference derogatory as to the financial condition or which affects the solvency of any financial institution doing business in this state, or to counsel, aid, procure, or induce another to make, circulate, or transmit any such statement or rumor.

B. Truth of the statement made shall be a defense to the crime set forth in this Section.

C. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1986, No. 371, §1.



RS 6:415 - Loans; other credit exposure; derivative transactions; restrictions; penalties

§415. Loans; other credit exposure; derivative transactions; restrictions; penalties

A. A state bank shall not loan on an unsecured basis to any one borrower, directly or indirectly, an amount in excess of twenty percent of the sum of its capital stock and surplus.

B. A state bank shall not loan on a secured basis to any one borrower, directly or indirectly, an amount in excess of one-half the sum of its capital stock and surplus, provided that all amounts loaned on an unsecured basis up to the limit set forth in Subsection A of this Section shall be added to all amounts loaned on a secured basis pursuant to this Subsection, and the total thereof shall not exceed one half of the state bank's capital stock and surplus. However, a state bank may loan to one borrower an amount not to exceed the sum of its capital stock and surplus, but only when such loan is secured by a pledge of obligations of the United States, or of the state of Louisiana, or any subdivision or municipality thereof, or is a commodity loan secured by readily marketable staples.

C. Loans and other extensions of credit which are fully secured by a pledge of any deposit of the lending bank are not subject to any of the limits prescribed by this Section. For the purposes of this Subsection, a loan or other extension of credit is "fully secured" only to the extent of the dollar amount of the funds in the deposit account at any time while the loan or other extension of credit is outstanding, and provided that the funds in the deposit account that are relied upon for the exemption provided in this Subsection comply with all of the following requirements:

(1) A security interest has been and remains perfected as to third parties pursuant to applicable state and federal laws and regulations.

(2) The bank maintains adequate internal controls and procedures to prevent improper release of the pledged deposit account funds.

(3) The funds in the pledged deposit account are fully collected and subject to no superior or intervening right or order of a party other than the bank.

(4) The funds remain on deposit in the deposit account at all times while the loan or extension of credit is outstanding.

D. The acceptance of drafts, the issuance of letters of credit, and the entering into any credit exposure arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between the lending bank and the borrower shall also be subject to this Section. For purposes of this Section, a "derivative transaction" shall include any transaction that is a contract, agreement, swap, warrant, note or option that is based, in whole or in part, on the value of, any interest in, any quantitative measure of, or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets.

E. A state bank's capital stock and surplus shall be reduced by the amount of the negative undivided profits taking into account current operating income for purposes of calculating the maximum loan amounts in Subsections A and B of this Section. This Subsection shall not apply to the renewal of a loan that was within the legal loan limit when originated.

F. A state bank may acquire a pool of loans and other extensions of credit or a participation in such pool of loans or extensions of credit from other entities, with partial or full recourse to those entities to the extent that the limits prescribed in Subsections A and B of this Section apply to individual loans contained in the pool, provided that an executive officer of the bank, designated by the board of directors, affirm by affidavit that a representative portion of the individual loans has been reviewed by him, or by a qualified third party who has contracted with the bank for that purpose, to determine that they appear to be credit worthy, and that the bank is relying primarily on the responsibility of each maker for payment of the loans or extensions of credit and not on a full or partial recourse endorsement and guarantee by the transferor.

G. A state bank may make a loan or other extension of credit which would otherwise exceed the limits prescribed in Subsections A and B of this Section when the purpose of the loan is to finance the sale of real estate acquired for debts previously contracted or for use as bank premises. Such loans may only be made upon prior written approval of the commissioner.

H. Whoever violates any of the provisions of this Section may be subject to a fine of not more than one thousand dollars per day for each day such violation continues.

I. The commissioner of financial institutions shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act regarding the provisions of this Section.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 9, §1; Acts 1991, No. 200, §1, eff. July 2, 1991; Acts 1992, No. 1129, §1, eff. Sept. 1, 1992; Acts 1993, No. 281, §1, eff. July 1, 1993; Acts 1999, No. 260, §1; Acts 2001, No. 529, §1, eff. June 21, 2001; Acts 2012, No. 30, §1, eff. May 4, 2012.



RS 6:416 - Loan on pledge of own stock and pledge of own stock prohibited

§416. Loan on pledge of own stock and pledge of own stock prohibited

A. Except as otherwise provided by rule or regulation promulgated by the commissioner, no loan shall be made by any bank to any borrower on pledge of the bank's own stock or the stock of its parent company. Except as provided in R.S. 6:263(C) and Subsection B of this Section, a state bank may not purchase or redeem any of its own stock or the stock of its parent company.

B. A state bank may acquire its own stock or the stock of its parent company for a debt previously contracted, in which case the stock shall not be held for more than one year, subject to extension by the commissioner.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1991, No. 371, §1, eff. July 6, 1991; Acts 1997, No. 1003, §1; Acts 2001, No. 529, §1, eff. June 21, 2001; Acts 2003, No. 570, §1, eff. June 27, 2003.



RS 6:417 - Unlawful solicitation or acceptance of gratuity or compensation by officer, director, or employee

§417. Unlawful solicitation or acceptance of gratuity or compensation by officer, director, or employee

A. No officer, director, or employee of any bank shall solicit, accept, or agree to accept, directly or indirectly, from any person other than the bank any gratuity, compensation, or other personal benefit for any action taken by the bank or for endeavoring to procure any such action.

B. Each officer, director, or employee who violates or consents to a violation of this Section shall be fined not more than one thousand dollars.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:418 - Pledge of assets to secure deposits; exceptions; penalty

§418. Pledge of assets to secure deposits; exceptions; penalty

A. No bank shall pledge or hypothecate any of its assets for the purpose of securing any depositor or for the purpose of furnishing an indemnity bond to secure any depositor from any loss that might be occasioned to the depositor by reason of the failure or inability of the bank to pay in full all of its depositors.

B.(1) Nothing contained in Subsection A shall impair the rights of banks to secure deposits of public entities as they may be required to be secured from time to time by other provisions of law or to secure deposits pursuant to any federal deposit insurance program.

(2) Any bank or trust company acting as tutor, curator, executor, administrator, or other fiduciary, whose trust department makes deposits with its banking department of moneys for which it is responsible as tutor, curator, executor, administrator, or other fiduciary, may secure those deposits by delivering to its trust department, as collateral security, readily marketable bonds or other obligations or assets of that institution having and maintaining a market value at least equal to the amount of those deposits.

C. Any officer or employee who violates this Section shall be fined not less than one thousand dollars nor more than five thousand dollars.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 6, §1.



RS 6:419 - Receipt of deposits while insolvent

§419. Receipt of deposits while insolvent

A. After an officer, director, or employee of a bank learns that the bank is insolvent, he shall not assent to the receipt of any deposit of which all or any portion thereof would not be insured by the Federal Deposit Insurance Corporation or the creation of any debt by the bank.

B. Whoever violates this Section shall be fined not more than one thousand dollars and shall be individually responsible for any such deposit or debt.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1987, No. 108, §1.



RS 6:420 - False entries or reports; failure to exhibit books; reporting of criminal violations

§420. False entries or reports; failure to exhibit books; reporting of criminal violations

A. No director, officer, or employee of any state bank shall knowingly make false entries or knowingly omit and neglect to make proper entries in any of the books of the bank for the purpose of deceiving the commissioner, the board of directors, or the public concerning the true condition of the bank.

B. No director, officer, or employee of any state bank shall knowingly concur in the making or publication of any false written report or false statement of its affairs or pecuniary condition or, having the custody and control of its books, refuse to exhibit or allow to be exhibited the books and records for inspection by the commissioner or any of his examiners. No director shall knowingly make or cause to be made any false entry on its books with intent to deceive or, having the custody and control of its books, willfully refuse or neglect to make any proper entry in the books of the bank.

C. No director, officer, or employee of any state bank shall knowingly fail or omit to file any report required by the provisions of this law.

D. If requested by the commissioner, each state-chartered financial institution, trust company, and money transmission or sale of checks licensee shall provide the Office of Financial Institutions with information relating to any report of suspicious activity a state-chartered entity may be required by federal law or regulation to submit to any federal agency. A state-chartered financial institution, trust company, or money transmission or sale of checks licensee shall incur no liability to its customer for compliance with the reporting requirements imposed herein or with the reporting requirements imposed by any federal law or regulation.

E. The commissioner in his sole discretion may refer to the attorney general or the district attorney of the appropriate jurisdiction any suspicious activity reported pursuant to this Section for further proceedings.

F. Any person who violates this Section shall be fined not less than one thousand dollars nor more than five thousand dollars.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 4, §1; Acts 1997, No. 42, §1; Acts 2008, No. 345, §1, eff. June 21, 2008.



RS 6:421 - Overdrafts

§421. Overdrafts

A. No officer of any state bank shall knowingly permit the aggregate amount of unsecured overdrafts due the bank to exceed ten percent of the sum of its capital stock and surplus. Overdrafts by parishes, municipalities, school boards, and other political subdivisions of the state which are under contract with the bank to make advances to those political subdivisions at a fixed rate of interest shall not be computed in calculating unsecured overdrafts for the purpose of this Section.

B. Any person who violates this Section shall be fined not more than one thousand dollars, and each day the violation continues shall be considered a separate violation.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:422 - Excessive borrowings or repurchase agreements

§422. Excessive borrowings or repurchase agreements

No state bank shall borrow additional sums as long as it has borrowed upon bills payable, rediscounts, or otherwise, or entered into repurchase agreements in any sum equal to three times its total capital less undivided profits. This prohibition shall not apply to borrowings from or repurchase transactions with a federal reserve bank or federal home loan bank.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1995, No. 424, §1, eff. June 17, 1995.



RS 6:423 - Check-cashing facility; location of business limited

§423. Check-cashing facility; location of business limited

A. No license shall be granted for the operation of a check-cashing facility which will be situated within three hundred feet or less of any official gaming establishment or designated docking facility of a riverboat licensed to conduct gaming activities or gaming operations pursuant to Chapter 4 or 5 of Title 27 of the Louisiana Revised Statutes of 1950. As to official gaming establishments, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the official gaming establishment to the nearest point of the facility. As to docking facilities, this distance shall be measured in a straight line from the nearest point of the docking facility to the nearest point of the check-cashing facility.

B. The subsequent construction, erection, development, or movement of an official gaming establishment or designated docking facility which causes a check-cashing facility to be located within the prohibited distance shall not be cause for revocation, withholding, denial, or nonrenewal of a license.

C. For purposes of this Section, "check-cashing facility" means a facility whose primary business is the cashing of checks, drafts, money orders, or travelers checks for a fee. The term does not include a bank, trust company, savings bank, savings and loan association, or credit union.

D. The provisions of this Section shall not apply to an individual, partnership, unincorporated association, or corporation that charges no fee to the presenter or payor for the cashing of a check, draft, money order, or traveler's check.

Acts 1993, No. 743, §1; Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:451 - MISCELLANEOUS FINANCIAL INSTITUTIONS

CHAPTER 5. MISCELLANEOUS FINANCIAL INSTITUTIONS

§451. Repealed by Acts 1991, No. 197, §1, eff. July 2, 1991.



RS 6:452 - Loan production offices; power of commissioner to adopt rules and regulations

§452. Loan production offices; power of commissioner to adopt rules and regulations

The commissioner shall have the right, and is empowered to promulgate any rules, regulations, applications, filing procedures, instructions, and fees that he deems necessary for the creation of loan production offices in the state.

Acts 1992, No. 112, §1, eff. Sept. 1, 1992.



RS 6:501 - BANK STRUCTURE

CHAPTER 6. BANK STRUCTURE

PART I. BRANCHING

§501. Branch offices within the state; capital required; authority

A. All banks domiciled in this state having a capital of one hundred thousand dollars or more may open one or more branch offices within the state or may acquire one or more banks or any or all branches thereof, or both.

B. No branch office shall be opened without a certificate of authority from the commissioner.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985; Acts 1986, No. 458, §2; Acts 1988, No. 39, §1, eff. June 10, 1988.



RS 6:502 - Repealed by Acts 1988, No. 39, 2, eff. June 10, 1988.

§502. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:503 - Repealed by Acts 1988, No. 39, 2, eff. June 10, 1988.

§503. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:504 - Branches in foreign countries

§504. Branches in foreign countries

A. All banks, savings banks, and trust companies having a paid-in capital and surplus of one million dollars or more may open and maintain branches in foreign countries, appoint correspondents, and establish agencies wherever they deem best for the purpose of purchasing, selling, and collecting bills of exchange. They may buy with or without endorsement, through such correspondents or agencies, bills of exchange or acceptances arising out of the actual commercial transactions. However, the exchange or acceptances purchased shall mature not later than ninety days from the date of purchase, exclusive of days of grace. They may also conduct all usual transactions authorized by this Title.

B. The designation of the branch, agency, or correspondent shall be approved by the commissioner and is subject to examination by him at the expense of the principal office in Louisiana. Expenses include traveling expenses incurred in making the examination as well as any usual examination fee charged by the commissioner.

C. These agencies may conduct all other transactions authorized by the banking laws set out in this Title.

Acts 1984, No. 719, §1, eff. Jan. 1, 1985.



RS 6:505 - Repealed by Acts 1988, No. 39, 2, eff. June 10, 1988.

§505. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:506 - Certificate of authority for branch office

§506. Certificate of authority for branch office

A. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.

B. An application for a certificate of authority to open a branch office shall be in the manner and in the form required by the commissioner.

C.(1) To determine whether to grant a certificate of authority for the establishment of a proposed branch office the commissioner shall consider:

(a) The financial history and condition of the applicant.

(b) The distribution and adequacy of the capital structure of the applicant.

(c) The future earning prospects of the applicant.

(d) The management of the applicant.

(e) The convenience and needs of the community or area in which the proposed branch office is to be located and the ability of that community or area to support additional facilities.

(f) The corporate powers of the applicant.

(g) Any other factors required by rule to be considered.

(2) If the commissioner finds, after considering the above factors, that the public interest will not be served by permitting the establishment of the proposed branch office, he shall refuse to issue the certificate of authority.

D. A bank may acquire a business engaging in any of the banking powers described in R.S. 6:242(A) and operate the facility as a branch upon submission of an application for a certificate of authority to the commissioner and approval thereof as provided herein. The facility may be operated as a branch even if the bank does not lend money, receive deposits, or pay checks at that location.

E. No bank, savings bank, or savings and loan association shall lease a branch office unless such lease contract contains provisions that allow the bank, savings bank, or savings and loan association to comply with R.S. 6:507.

Acts 1986, No. 8, §1; Acts 1988, No. 39, §2, eff. June 10, 1988; Acts 1997, No. 606, §1; Acts 2003, No. 53, §1, eff. May 23, 2003.



RS 6:507 - Closure of branch office

§507. Closure of branch office

A. No bank or savings bank shall close a branch office except pursuant to the procedure provided by this Section.

B. At least ninety days prior to the closure date, the bank shall submit in writing to the commissioner detailed reasons for the necessity of the closure, evidence that the appropriate federal banking agency has been notified of said closure, and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

C. At least thirty days prior to the closure date, the bank shall post a notice in a conspicuous location in the branch office to be closed, that the branch office will be closed, stating the closure date and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

D. The requirements contained in Subsections B and C may be waived by the commissioner to prevent or alleviate any condition which he may reasonably expect to create an emergency relative to that financial institution, its employees, or its customers.

Acts 1987, No. 104, §1; Acts 1992, No. 62, §1, eff. Sept. 1, 1992; Acts 2003, No. 53, §1, eff. May 23, 2003.



RS 6:511 - Declaration of policy

PART II. BANK HOLDING COMPANIES

§511. Declaration of policy

It is declared to be the policy of this state to foster commerce in this state by encouraging effective competition among banking institutions and to accomplish these objectives by permitting bank holding companies to own or control one or more banking institutions in Louisiana. It is further declared that a bank holding company is intended to contribute to the overall safety and soundness of its subsidiary banks and that bank holding companies as a whole should contribute to the health of the Louisiana banking industry.

Acts 1962, No. 275, §1, eff. July 10, 1962; Amended by Acts 1968, No. 610, §1; Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1985, No. 809, §1.



RS 6:512 - Definitions

§512. Definitions

A.(1) "Bank holding company" means any company:

(a) Which directly or indirectly owns, controls, or has power to vote twenty-five percent or more of any class of the voting shares of any bank.

(b) Which controls in any manner the election of a majority of the directors of any bank.

(c) For the benefit of whose shareholders of which twenty-five percent or more of the voting shares of any bank or any bank holding company is held by trustees.*

(2) For the purposes of this Chapter, any successor to a bank holding company shall be deemed to be a bank holding company from the date as of which such predecessor company became a bank holding company.

(3) Notwithstanding Paragraphs (1) and (2):

(a) No company shall be deemed to be a bank holding company by virtue of its ownership or control of shares acquired in connection with its underwriting of securities, provided such shares are held only for such period of time as will permit the sale thereof upon a reasonable basis.

(b) No company formed for the sole purpose of participating in a proxy solicitation shall be deemed to be a bank holding company by virtue of its control of voting rights of shares acquired in the course of such solicitation.

(c) No company shall be deemed to be a bank holding company by virtue of its ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, provided such shares are disposed of within a period of two years from the date on which they were acquired. The commissioner is authorized upon application by a company to extend, from time to time for not more than one year at a time, the two-year period referred to herein, under such terms and conditions as required by the commissioner, but no such extension shall in the aggregate exceed three years.

(d) No company shall be deemed to be a bank holding company by virtue of its ownership or control of shares acquired in a fiduciary capacity except where such shares are held for the benefit of the shareholders of such company.

B. "Company" means any corporation, business trust, partnership, association, or similar organization including a bank but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.

C. "Bank" means any commercial bank, savings bank, trust company, or similar organization.

D. "Subsidiary" with respect to a specified bank holding company means the following:

(1) Any company twenty-five percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such bank holding company or is held by it with power to vote.

(2) Any company the election of a majority of the directors of which is controlled in any manner by such bank holding company.

(3) Any company twenty-five percent or more of the voting shares of which is held by trustees for the benefit of the shareholders of such bank holding company.

E. "Successor" includes any company which acquires directly or indirectly from a bank holding company shares of any bank, when and if the relationship between such company and the bank holding company is such that the transaction effects no substantial change in the control of the bank or beneficial ownership of such shares of such bank.

F. "Branch" or "branch office" means any manned office of a bank which would constitute a branch office within the meaning of R.S. 6:501 other than an automated teller machine, electronic funds transfer terminal, point of sale terminal, or similar electronic device or terminal.

Acts 1962, No. 275, §2. Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1986, No. 5, §1.

*AS APPEARS IN ENROLLED BILL.



RS 6:513 - Prohibitions

§513. Prohibitions

It shall be unlawful:

(1) Until July 1, 1989, for any bank holding company or subsidiary thereof to open for business any bank not now opened for business whether or not a charter, permit, license, or certificate to open for business has already been issued.

(2) For any company to become a bank holding company unless the primary purpose of the corporation is the ownership or control of one or more banks.

(3) For any bank holding company, subsidiary, or employee thereof to engage in any insurance activity except an insurance activity authorized by R.S. 6:242. However, any bank holding company or subsidiary thereof which was engaged as a general insurance agent, or broker on January 1, 1984, may continue to be so engaged.

Acts 1962, No. 275, §3. Amended by Acts 1968, No. 610, §2; Acts 1983, No. 470, §1; eff. July 6, 1983; Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1986, No. 458, §1; Acts 1988, No. 39, §1, eff. June 10, 1988; Acts 1990, No. 611, §1, eff. July 19, 1990; Acts 1995, No. 681, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997.



RS 6:514 - Penalties

§514. Penalties

A. Any bank holding company or any subsidiary thereof which willfully violates any provision of this Chapter or any regulation or order issued by the commissioner of financial institutions pursuant thereto shall upon conviction be fined not less than five hundred dollars nor more than one thousand dollars for each day during which the violation continues.

B. Any individual who willfully participates in a violation of any provision of this Chapter shall upon conviction be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned not more than one year, or both.

Acts 1962, No. 275, §4. Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985.



RS 6:515 - Administration

§515. Administration

A. The commissioner of financial institutions shall administer and carry out the provisions of this Chapter and may issue such regulations and orders as may be necessary to discharge this duty and to prevent evasions of this Chapter.

B. The commissioner may promulgate reporting, examination, and fee regulations for bank holding companies in accordance with the Administrative Procedure Act. Such regulations may include, but shall not exceed, the requirements established herein:

(1) Reports. Each bank holding company shall provide the office of financial institutions with a copy of its annual report submitted to the Federal Reserve Board. A bank holding company subject to a formal enforcement action by the Federal Reserve Board or any of its banks shall provide the office with copies of reports submitted to the Federal Reserve Board or one of its banks arising from such action.

(2) Examinations. The office may examine annually a bank holding company which has as its bank subsidiary or subsidiaries only state banks. The office may examine a bank holding company having more than one bank subsidiary, one of which is a national bank, whenever the commissioner knows or has reasonable cause to believe that an unsafe or unsound practice or condition exists or is likely to occur in any state bank subsidiary of such bank holding company.

(3) REPEALED BY ACTS 1992, No. 63, §1, Eff. JUNE 4, 1992.

Acts 1962, No. 275, §5. Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1985, No. 809, §1; Acts 1992, No. 63, §1, eff. June 4, 1992.



RS 6:516 - Savings clause

§516. Savings clause

A. Nothing herein contained shall be interpreted or construed as approving any act, action, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

B. Repealed by Acts 1988, No. 39, §2, eff. June 10, 1988.

Acts 1962, No. 275, §6. Amended by Acts 1984, No. 50, §1, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1988, No. 39, §2, eff. June 10, 1988.



RS 6:517 - Minority stockholders' rights

§517. Minority stockholders' rights

A. Subject to the provisions of Subsection B of this Section, it shall be unlawful for a bank holding company to purchase for cash or any other form of consideration any voting security or percentage of equity ownership of any bank or bank holding company if, after consummation thereof, such bank holding company would, directly or indirectly, be the beneficial owner of more than ten percent of the voting power or equity ownership of such bank or bank holding company, unless such purchase is made pursuant to a tender offer to the holders of all of the voting securities or all of the equity ownership. Any such tender offer shall provide that if more securities or ownership interests are tendered than are proposed to be acquired by the offeror, the securities shall be taken up, as nearly as may be, pro rata according to the number of voting securities or amount of equity ownership tendered by each shareholder or equity owner.

B. The provisions of Subsection A of this Section shall not apply to:

(1) Purchases by a bank holding company of:

(a) Its own shares; or

(b) The shares of any bank or bank holding company of which it owns more than fifty percent of the total voting power.

(2) Purchases which, when cumulated with all other acquisitions of voting securities or equity ownership during the preceding twelve months by such bank holding company, whether by purchase or otherwise, do not exceed two percent of the voting power or equity ownership.

(3) Open market purchases on an exchange or in the over-the-counter market effected through a broker in which neither the purchaser nor the broker, or any person acting on their behalf, solicits the seller.

(4) Purchases by any company which is not a bank holding company immediately prior to the purchase, including purchases in connection with the formation of a one-bank holding company.

(5) Transactions effected other than by way of a purchase of shares or equity ownership from the owner thereof.

Acts 1984, No. 50, §2, eff. Jan. 1, 1985; Acts 1984, No. 719, §3, eff. Jan. 1, 1985; Acts 1985, No. 127, §1, eff. June 29, 1985.



RS 6:521 - Prohibitions

PART III. NONBANK BANKS

§521. Prohibitions

A. It shall be unlawful for a bank holding company to acquire direct or indirect ownership or control of any voting shares of any bank in this state if, after such acquisition, such bank holding company will, directly or indirectly, own or control five percent or more of the voting shares of such bank, or for any company to become a bank holding company as a result of the acquisition of control of a bank in this state, unless:

(1)(a) The bank being acquired is a bank for purposes of the Federal Bank Holding Company Act of 1956, as amended (12 U.S.C. 1841) and its deposits are insured by the Federal Deposit Insurance Corporation; or

(b) The bank being acquired is, for purposes of this Part, a federal savings and loan, a state savings and loan, or a federal savings bank and its deposits are insured by the Federal Deposit Insurance Corporation; and

(2) Until July 1, 1989, such bank being acquired has been in existence and continuously operating as a bank for a period of five years or more prior to the date of acquisition.

B. Nothing in this Section, however, shall prohibit a bank holding company from acquiring all, or substantially all, of the shares of the bank, or from organizing solely for the purpose of facilitating the acquisition of a bank which has been in existence and continuously operating as a bank for a period of five or more years.

C. Nothing in this Part shall be construed to permit a bank holding company or a bank with its principal office outside of Louisiana to establish a branch office or subsidiary within this state.

Acts 1985, No. 108, §1, eff. June 29, 1985.



RS 6:531 - Declaration of policy

PART IV. INTERSTATE BANKING

§531. Declaration of policy

It is declared to be the policy of this state to facilitate the economic development of this state, to promote a more efficient allocation of financial resources, to improve access to credit for Louisiana individuals and businesses, and to reinforce the overall stability and soundness of the Louisiana banking industry by permitting the orderly expansion of competition among banking institutions on a multistate basis.

Acts 1986, No. 577, §1, eff. July 2, 1986.



RS 6:532 - Definitions

§532. Definitions

As used in this Part, unless the context otherwise requires, the term:

(1) "Acquire", as applied to a bank holding company, means any of the following actions or transactions by a company:

(a) The merger or consolidation with one or more bank holding companies.

(b) The assumption of direct or indirect ownership or control of any of the following:

(i) More than twenty-five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to such acquisition.

(ii) More than five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was a bank holding company prior to such acquisition.

(iii) All or substantially all of the assets of a bank holding company or a bank.

(c) To take any other action that results in the direct or indirect acquisition or control by such company of a bank holding company or a bank.

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(3) "Bank" means any "insured bank", as such term is defined in Section 3(h) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(h), or any institution eligible to become an insured bank as such term is defined therein, which, in either event:

(a) Accepts demand deposits, and

(b) Makes commercial loans.

(4) "Banking office" means any branch of an out-of-state bank.

(5) "Bank holding company" means any company that directly or indirectly controls a bank, and, unless the context requires otherwise, includes a Louisiana bank holding company, an out-of-state bank holding company, or a foreign bank holding company.

(6) "Branch" and "branch office" means any manned office of a bank but shall not include an automated teller machine, electronic funds transfer terminal, point of sale terminal, similar electronic device or terminal, but shall not include a loan or trust production office.

(7) "Commissioner" means the commissioner of financial institutions for the state of Louisiana.

(8) "Company" means any corporation, business trust, partnership, association, or similar organization, including a bank, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.

(9)(a) "Control" means any of the following:

(i) The power or ability, directly or indirectly, to vote or cause to be voted twenty-five percent or more of any class of voting securities of a company.

(ii) The power or ability in any manner to elect a majority of the directors or trustees of a company.

(b) This definition shall be construed consistently with the provisions of Section 2(a) of the Bank Holding Company Act, 12 U.S.C. 1841.

(10) "Deposits" means average daily deposits for a continuous period of six months ending on the date the determination of deposits is made.

(10.1) "Enter Louisiana" means to acquire control of the voting stock of a Louisiana bank or bank holding company owning one or more Louisiana banks. Additionally, it shall also include the acquisition of voting stock whereby the out-of-state bank or holding company does not obtain control of the voting stock but acquires a majority interest in any nonvoting stock or subordinated debt.

(11) "Established Louisiana bank" means a Louisiana bank which either:

(a) Has been in existence and actively engaged in business as a Louisiana bank for at least five years; or

(b) Is the successor by merger, consolidation, or purchase of the assets and assumption of the liabilities of a Louisiana bank which meets the test of Subparagraph (a) of this Paragraph.

(12) "Home state" means:

(a) With respect to a national bank, the state in which the main office of the bank is located.

(b) With respect to a state-chartered bank, the state which charters the institution.

(c) With respect to a bank holding company, the state in which the total deposits of all bank subsidiaries are the largest on the later of:

(i) July 1, 1966, or

(ii) The date upon which the company becomes a bank holding company pursuant to this Part.

(13) "Host state" means:

(a) With respect to a bank, a state, other than the home state of the bank in which the bank maintains, or seeks to establish and maintain, a branch or a loan or trust production office, and

(b) With respect to a bank holding company, a state, other than the home state of the company in which the company controls, or seeks to control, a bank subsidiary.

(14) "Louisiana bank" means a bank that has Louisiana as its home state.

(15) "Louisiana bank holding company" means a bank holding company that has Louisiana as its home state.

(16) "Out-of-state bank" means a bank other than a Louisiana bank.

(17) "Out-of-state bank holding company" means a bank holding company other than a Louisiana bank holding company.

(18) "Principal place of business" of a bank holding company means the state in which the aggregate deposits of the bank subsidiaries of such holding company are the largest.

(19) "Subsidiary" with respect to any bank holding company means any of the following:

(a) Any company twenty-five percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such bank holding company or is held by it with power to vote.

(b) Any company the election of a majority of the directors of which is controlled in any manner by such bank holding company.

(c) Any company twenty-five percent or more of the voting shares of which is held by trustees for the benefit of the shareholders of such bank holding company.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1; Acts 1999, No. 263, §1; Acts 2001, No. 540, §1, eff. June 21, 2001.



RS 6:533 - Scope of Part

§533. Scope of Part

Subject to the other provisions of this Part:

(1) A Louisiana bank or bank holding company may acquire one or more out-of-state banks or branches thereof, or bank holding companies and, subject to the laws of the host state may convert these to branches of the Louisiana bank. For the purposes of this Paragraph, the term "bank" shall have the meaning set forth in R.S. 6:512(C).1

(2) An out-of-state bank or bank holding company may acquire a Louisiana bank holding company, a Louisiana bank, or another out-of-state bank holding company having a Louisiana bank subsidiary.

(3) Effective June 1, 1997, an out-of-state bank holding company may convert its Louisiana bank or banks into branches of the out-of-state bank.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1989, No. 686, §2, eff. July 7, 1989; Acts 1995, No. 1249, §1.

1As appears in enrolled bill.



RS 6:534 - Law applicable to interstate bank branches; purpose

§534. Law applicable to interstate bank branches; purpose

A. Pursuant to the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 and the enactment of R.S. 6:531 et seq., the state permits and encourages interstate banking mergers to facilitate economic development of this state. In furtherance thereof, it is the purpose of this Section to ensure that Louisiana law applies to all banks conducting business in this state to the extent that such law is not preempted by federal law.

B. Pursuant to the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 and R.S. 6:531 et seq., any multistate bank with a branch in the state of Louisiana may provide any banking services, including but not limited to collection, deposit, lock box, fiscal agency, fiduciary, custodial, or investment services, and state law shall not prohibit multistate banks having in-state banking offices paying the bank shares tax from providing such services. These multistate banks may provide such services to any party including, without limitation, the state and any state agency, board or commission, local board, political subdivision, and any other public or private entity, and such entities may procure such services from any such multistate bank, on the same terms as any bank with its main or principal office in Louisiana.

Acts 2001, No. 18, §1.



RS 6:535 - Interstate acquisitions; filings with commissioner

§535. Interstate acquisitions; filings with commissioner

A. An out-of-state bank holding company shall not acquire, directly or indirectly, a Louisiana bank holding company or a Louisiana bank or an out-of-state bank holding company having one or more Louisiana banks as subsidiaries unless it has filed with the commissioner all applications and other information filed with any federal agency in connection with such acquisition and paid a fee as prescribed by regulation of the commissioner.

B. If any out-of-state bank holding company makes an acquisition or engages in an activity or causes any of its subsidiaries to engage in an activity that is prohibited by this Part, the commissioner shall require such out-of-state bank holding company to terminate such activity or divest itself of its direct or indirect ownership or control of any Louisiana banks acquired in violation of this Part. In addition, the commissioner shall have the power to enforce any other prohibitions in this Part by requiring divestitures of nonconforming banks, bank holding companies, or assets, through the imposition of fines and penalties or through the exercise of such other remedies as shall be appropriate, including but not limited to judicial actions.

C. An out-of-state bank holding company may enter Louisiana only through the purchase of all, or substantially all, of an established Louisiana bank, or a bank holding company having at least one established Louisiana bank subsidiary. It shall be unlawful for any out-of-state bank holding company to enter this state by the creation of a de novo bank or through the creation of a Louisiana bank holding company through which to create a de novo bank. It shall also be unlawful for any out-of-state bank holding company to enter this state, either directly or indirectly, by the acquisition of a Louisiana bank that is not an established Louisiana bank or a bank holding company which does not have at least one established Louisiana bank subsidiary.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1; Acts 1999, No. 122, §1, eff. Sept. 1, 1999.



RS 6:536 - Interstate bank acquisitions, filings with commissioner

§536. Interstate bank acquisitions, filings with commissioner

A. An out-of-state bank shall not acquire, directly or indirectly, a Louisiana bank holding company or a Louisiana bank or an out-of-state bank holding company having one or more Louisiana banks as subsidiaries or the Louisiana branches of an out-of-state bank unless it has filed with the commissioner all applications and other information filed with any federal agency in connection with such acquisition, and paid a fee as prescribed by regulation of the commissioner.

B. If any out-of-state bank makes an acquisition or engages in an activity or causes any of its subsidiaries to engage in an activity that is prohibited by this Part, the commissioner shall require such out-of-state bank holding company to terminate such activity or divest itself of its direct or indirect ownership or control of any Louisiana banks or branches acquired in violation of this Part. In addition, the commissioner shall have the power to enforce any other prohibitions in this Part by requiring divestiture of nonconforming bank branches, bank holding companies, or assets, through the imposition of fines and penalties or through the exercise of such other remedies as shall be appropriate, including but not limited to judicial actions.

C. An out-of-state bank may enter Louisiana only through the purchase of all, or substantially all, of an established Louisiana bank, or a bank holding company having at least one established Louisiana bank subsidiary, or all of the Louisiana branches of an out-of-state bank. It shall be unlawful for any out-of-state bank to enter Louisiana by the creation of a de novo bank or de novo branch or branches or through the creation of a Louisiana bank holding company through which to create a de novo bank. It shall also be unlawful for any out-of-state bank to enter this state, either directly or indirectly, by the acquisition of a Louisiana bank that is not an established Louisiana bank or a bank holding company which does not have at least one established Louisiana bank subsidiary. However, if an out-of-state bank is operating in this state through branches, then another out-of-state bank company may enter Louisiana by acquisition of those branches only through the acquisition of all of those branches.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1989, No. 686, §2, eff. July 7, 1989; Acts 1995, No. 1249, §1; Acts 1999, No. 122, §1, eff. Sept. 1, 1999.



RS 6:537 - Emergency acquisitions

§537. Emergency acquisitions

A. The commissioner may approve any acquisition of a Louisiana bank that will be lawful under the provisions of R.S. 6:535, if all the following exist with respect to the Louisiana bank:

(1) It has an adjusted capital to assets ratio of less than four percent, according to the latest examination by the office of financial institutions or the Federal Deposit Insurance Corporation.

(2) It is the conclusion of the commissioner that the bank has major and serious problems or unsafe and unsound conditions which are not being satisfactorily addressed or resolved.

(3) It is the conclusion of the commissioner that the bank has a high potential for failure, although failure is not necessarily imminent.

B.(1) When the conservator has commenced the liquidation of a state bank under R.S. 6:391, the commissioner may authorize the formation of a new bank by a Louisiana or out-of-state bank holding company when a new bank will be used in a purchase and assumption or other transfer of assets and liabilities of a failed bank to maintain banking service to the community and prevent any loss on deposits of the failed bank.

(2) However, the following provisions shall govern the bid procedure in such a circumstance:

(a) The Federal Deposit Insurance Corporation shall set minimum bid requirements for assets and liabilities of the failed bank.

(b) The Federal Deposit Insurance Corporation's calculations and estimates of the minimum bid requirements shall be determinative.

(c) Bids for such assets and liabilities may be solicited from in-state banks, Louisiana bank holding companies, Louisiana multi-bank holding companies, individuals, groups of individuals, and out-of-state banks, out-of-state bank holding companies, out-of-state multi-bank holding companies, individuals and groups of individuals.

(d) The Federal Deposit Insurance Corporation may solicit such bids as are practicable from prospective purchasers or merger partners it determines, in its sole discretion, are both qualified and capable of acquiring assets and liabilities of the bank.

(e) If the minimum bid requirements are met by any of such entities, the bank shall be acquired by the bidder whose bid was determined by the Federal Deposit Insurance Corporation, in its sole discretion, to be the least costly and most acceptable bid from among those submitted.

(f)-(i) Repealed by Acts 1989, No. 686, §2, eff. July 7, 1989.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1989, No. 686, §§1 and 2, eff. July 7, 1989; Acts 1995, No. 1249, §1.



RS 6:537.1 - Parity provision

§537.1. Parity provision

In accordance with the provisions of the Riegle-Neil Interstate Banking and Branching Efficiency Act, a Louisiana bank or bank holding company may acquire an out-of-state bank or bank holding company or may branch into any other state to the same extent as any state chartered bank, national bank, foreign bank, or other similar institution in the host state in question may do so and shall have the right and power to exercise and enjoy all rights, powers, privileges, and immunities accorded to any state chartered bank, national bank, foreign bank, or other similar institution in the host state.

Acts 1995, No. 1249, §1.



RS 6:538 - Five-year continuous operation requirement

§538. Five-year continuous operation requirement

The commissioner shall not approve an application for an acquisition under this Part unless the Louisiana bank to be acquired, or at least one Louisiana bank subsidiary of the bank holding company to be acquired, has as of the proposed date of acquisition been in existence and in continual operation for at least five years.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1.



RS 6:539 - Agency activities; prohibitions

§539. Agency activities; prohibitions

A. In accordance with the rules, regulations, policies, and procedures of the office of financial institutions, any Louisiana state-chartered financial institution may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for any other financial institution.

B. Notwithstanding any other provision of law, any Louisiana financial institution acting as an agent in accordance with Subsection A of this Section shall not be considered to be a branch of the other financial institution for which it acts as agent.

C. In acting as an agent pursuant to this Section, a state-chartered bank may:

(1) Conduct any activity which such institution is not prohibited from conducting as a principal under any applicable federal or state law, or

(2) As a principal, have an agent conduct under this Section any activity which the institution is not prohibited from conducting under any applicable federal or state law.

D. No provision of this Section shall be construed as affecting either of the following:

(1) The authority of any financial institution to act as an agent on behalf of any other financial institution under any other provision of law.

(2) Whether a financial institution which conducts any activity as an agent on behalf of any other financial institution under any other provision of law shall be considered to be a branch of such other institution.

E. Agency relationships by and between financial institutions as provided in this Section shall be on terms that are consistent with safe and sound banking practices and all applicable regulations of any appropriate state or federal banking supervisory agency.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1.



RS 6:540 - Authority to issue regulations; cooperative agreements; fees; enforcement

§540. Authority to issue regulations; cooperative agreements; fees; enforcement

A. In order to carry out the purpose of this Part, the commissioner may:

(1) Adopt regulations, in accordance with the Administrative Procedure Act, consistent with the scope of this Part, which are designed to regulate and supervise the activities of financial institutions doing business in Louisiana.

(2) Enter into cooperative, coordinating, or information-sharing agreements with any other banking supervisory agency.

(3) Accept any report of examination or investigation by another banking supervisory agency having concurrent jurisdiction over a Louisiana bank holding company, a Louisiana bank, or a banking office, in lieu of conducting the commissioner's own examination or investigation of such bank holding company or bank.

(4) Perform joint examinations or enter into joint enforcement actions with any other state or federal bank supervisory agency having concurrent jurisdiction over any state bank holding company or state bank. However, the commissioner may take any such action independently if the commissioner determines that such action is necessary or appropriate to carry out his responsibilities under this Chapter and insure compliance with the laws of this state.

(5) Assess supervisory and examination fees that shall be payable by Louisiana banks and Louisiana bank holding companies in connection with the commissioner's performance of his duties under this Title and in accordance with regulations adopted by the commissioner. Such fees may be shared with other bank supervisory agencies in accordance with agreements between them and the commissioner.

(6) Notwithstanding any other provisions of law to the contrary, enter into agreements with other state and federal bank supervisory agencies having jurisdiction over a state bank or state bank holding company for the purpose of providing compensation to personnel of said bank supervisory agencies for their services in connection with the commissioner's performance of his duties under this Title and in accordance with regulations adopted by the commissioner. Such contracts or like business agreements entered into by the commissioner under the provisions of this Section shall not be considered professional services contracts for the purchase of professional, personal, consulting, or contract services pursuant to R.S. 39:1482. As such, such contracts or like business agreements shall not require the prior approval of the office of contractual review of the division of administration.

B.(1) Any out-of-state bank holding company that has a Louisiana bank subsidiary and that is not organized under the laws of this state shall:

(a) Qualify to do business in this state.

(b) Advise the commissioner of the location of its registered office within this state and the name of its initial registered agent at such location.

(c) Agree to be bound by all the provisions of this Part.

(d) Promptly advise the commissioner of any changes in its registered office and registered agent.

(2) To the extent specified by the commissioner by regulation, order, or written request, each bank holding company that controls a Louisiana bank, Louisiana bank holding company, or banking office shall submit the following information to the commissioner:

(a) One or more copies of each report filed with any bank supervisory agent, except for any report the disclosure of which would be prohibited by applicable federal or state law, within fifteen days after the filing thereof with such agency.

(b) An annual report to be submitted no later than April fifteenth of each year, specifying, as to the end of the preceding calendar year, for each bank and branch, except for an ATM located in Louisiana and owned or controlled by the bank holding company:

(i) The location.

(ii) The amount of deposits held.

(iii) The amount of loans outstanding.

(3) At the request of the commissioner, to the extent permitted by applicable state or federal law, each bank holding company that controls a Louisiana bank, Louisiana bank holding company, or banking office shall provide to the commissioner copies of the reports of examination of any Louisiana bank or Louisiana bank holding company.

C. The commissioner may enforce the provisions of this Part according to the authority granted to him in R.S. 6:121.1.

Acts 1986, No. 577, §1, eff. July 2, 1986; Acts 1995, No. 1249, §1; Acts 1999, No. 263, §1.



RS 6:540.1 - Savings clause

§540.1. Savings clause

Nothing in this Part shall be interpreted or construed as approving any act, actions, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

Acts 1995, No. 1249, §1.



RS 6:540.2 - Construction with other laws

§540.2. Construction with other laws

A. The provisions of R.S. 6:511 through 517 shall be applicable to a bank holding company, as defined in this Part, operating in Louisiana, but the restrictions on acquisitions contained therein shall continue to apply only to acquisitions in this state and the restrictions on activities shall continue to apply only to restrict activities in this state.

B. Except as expressly provided herein, nothing contained in this Part shall be construed to amend or modify the provisions of any other law governing the supervision or regulation of banks and bank holding companies or the organization and powers of the commissioner with respect thereto. In particular, and not by way of limitation of the scope of the preceding sentence, nothing in this Part shall be construed to alter, amend, or repeal the prohibitions against the establishment of branch banking offices contained in R.S. 6:501 through R.S. 6:506.

C. The provisions of R.S. 6:124.1 shall apply to out-of-state banks and bank holding companies acquiring Louisiana banks, bank holding companies, or banking offices to the same extent as they apply to in-state banks and bank holding companies.

D. The provisions of R.S. 9:3554(L) shall apply to all national banks, foreign bank branches, out-of-state banks, and bank holding companies in the same manner as they apply to Louisiana banks.

Acts 1995, No. 1249, §1; Acts 1999, No. 263, §1.



RS 6:541 - Declaration of policy

PART V. FINANCIAL SERVICE CENTER BANKS

§541. Declaration of policy

In order to encourage the development of the financial services industry within this state, thereby increasing employment opportunities and broadening the tax base, it is declared to be the policy of the state of Louisiana to promote the organization of financial service center banks and the retention of existing financial services within the state.

Acts 1987, No. 808, §1.



RS 6:542 - Definitions

§542. Definitions

The following definitions shall apply for purposes of this Part:

(1) "Bank" means a banking or similar corporation organized under the banking or currency laws of the United States of America or of this state which:

(a) Makes commercial or consumer loans; or

(b) Accepts deposits; and

(c) Is eligible for insurance by the Federal Deposit Insurance Corporation.

(2) "Bank holding company" means "bank holding company" as defined in R.S. 6:512(A)(1) and includes bank holding companies domiciled in other states.

(3) "Financial service center bank" means a bank organized and operating in accordance with the provisions of this Part.

(4)(a) "Louisiana borrower" or "Louisiana customer" means any of the following:

(i) A person domiciled in Louisiana.

(ii) A corporation, partnership, or trust organized under Louisiana law.

(iii) A corporation, partnership, or trust organized under the laws of another state which has its principal offices in Louisiana.

(iv) A Louisiana governmental agency or instrumentality.

(b) "Louisiana borrower" does not include a Louisiana guarantor of a loan to a borrower domiciled outside of Louisiana or an employee of the financial service center bank.

(5) "Resident" means anyone living in Louisiana at the time of acquiring a license of institution.

Acts 1987, No. 808, §1.



RS 6:543 - Limited exception to bank holding company acts

§543. Limited exception to bank holding company acts

A. Notwithstanding any other law to the contrary, a bank holding company, including a bank holding company domiciled in another state, may establish one or more financial service center banks in Louisiana, provided that each financial service center bank limits its activities to those authorized under this Part and complies with the applicable requirements of R.S. 6:547.

B. Nothing in this Section or in this Part shall be construed to permit a bank holding company with principal offices outside of Louisiana to acquire, own, or control a bank in this state which is not a financial service center bank organized under this Part.

Acts 1987, No. 808, §1.



RS 6:544 - Organization of financial service center banks

§544. Organization of financial service center banks

A. Financial service center banks shall be organized in the manner provided in Subchapter A of Chapter 3 of this Title, except that:

(1) The articles of incorporation of a financial service center bank shall expressly provide that such bank shall limit its activities to only those authorized in this Part.

(2) At least one of the organizers or directors of a financial service center bank must be a resident of Louisiana.

(3) A financial service center bank shall include the phrase "financial service center bank" in its corporate name.

(4) A financial service center bank organized under this Part shall have a minimum initial capital of five million dollars.

(5) A financial service center bank may not merge with or acquire another financial institution domiciled in this state, nor may a financial service center bank convert into another type of financial institution.

B. In addition to the criteria provided in R.S. 6:214, to the extent applicable, the commissioner shall consider the unemployment figures for the community in which the proposed financial service center bank is to be located when granting a charter for such an institution.

Acts 1987, No. 808, §1.



RS 6:545 - Powers and functions

§545. Powers and functions

A. Financial service center banks shall have all of the powers and functions authorized in Part IV of Subchapter A of Chapter 3 of this Title, except that a financial service center bank or any subsidiary thereof may not:

(1) Make or purchase a loan or other extension of credit to a Louisiana borrower.

(2) Accept deposits from a Louisiana customer.

(3) Be the lessor of movable property to be initially located in this state.

(4) Perform trust services for a Louisiana customer.

(5) Perform discount brokerage services for a Louisiana customer.

(6) Advertise for loans, deposits, leases of movable property, trust or discount brokerage services, where such advertisements are primarily directed to Louisiana customers.

(7) Advertise in any manner, directly or indirectly, as being engaged in the business of banking in this state, unless such advertisements are primarily directed towards non-Louisiana residents or companies.

(8) Maintain teller windows or drive-up facilities at any location within this state.

(9) Own or operate electronic funds terminals at any location within this state.

B. Notwithstanding the provisions of R.S. 6:545(A)(1), a financial service center bank may purchase a participation interest in a loan or other extension of credit to a Louisiana borrower where such a participation interest is purchased from a bank or other lender domiciled outside of Louisiana or from a non-affiliated bank or savings and loan association with its principal offices in this state.

C. A financial service center bank may make a loan or other extension of credit to a non-Louisiana borrower that is secured by immovable or movable property located in Louisiana.

D. A financial service center bank may enter into agreements for sharing electronic funds terminals with financial institutions domiciled in this state, subject to the restrictions contained in R.S. 6:545(A)(9).

Acts 1987, No. 808, §1.



RS 6:546 - Additional powers; rate export

§546. Additional powers; rate export

A. Financial service center banks shall have the following additional powers:

(1) To engage in permissible activities authorized under this Part in other states, including but not limited to the making of loans to non-Louisiana borrowers, without such activities being considered or criticized as being extra-territorial.

(2) To establish loan production offices at locations outside of Louisiana. All loans arranged by such loan production offices shall be approved in advance by the financial service center bank at its main office in Louisiana. While such loans may be closed in other states, the loan proceeds must be disbursed from Louisiana.

(3) To lease movable property to be initially located outside of Louisiana without limitation or restrictions. Financial service center banks may establish wholly-owned leasing subsidiaries for such purposes, which may have offices outside of Louisiana. Loans by financial service center banks to their wholly-owned leasing subsidiaries shall be exempt from the lending limit restrictions of R.S. 6:415.

(4) To provide discount brokerage services to non-Louisiana customers without limitation or restrictions and to establish wholly-owned discount brokerage subsidiaries for such purposes, which may have offices outside of Louisiana.

(5) To perform such additional activities as may be approved by regulations of the commissioner.

B.(1) Notwithstanding any other law to the contrary, there shall be no limitation on the amount or rates of interest that may be assessed by a financial service center bank in connection with any loan or other extension of credit.

(2) There shall be no limitation on the amount of additional fees and charges that may be assessed by a financial service center bank in connection with any loan or other extension of credit. Such additional fees and charges shall be deemed to be material to the determination of the interest rate for purposes of this Subsection and for purposes of the most favored lender doctrine of federal law.

(3) Financial service banks entering into loans and other extensions of credit may provide in their promissory notes or credit agreements that such transactions will be subject to the substantive laws of this state.

Acts 1987, No. 808, §1.



RS 6:547 - Additional requirements

§547. Additional requirements

A. Except as provided in R.S. 6:547(B), a financial service center bank shall have:

(1) A minimum of twenty-five full-time employees in Louisiana of whom twenty shall be residents of Louisiana within twelve weeks from the time of commencement of business and continuously thereafter throughout its first year of operation.

(2) A minimum of fifty full-time employees in Louisiana of whom forty shall be residents of Louisiana by the end of the first full year of operation and continuously for one year thereafter.

(3) A minimum of seventy-five full-time employees in Louisiana of whom sixty shall be residents of Louisiana by the end of the second full year of operation and continuously for one year thereafter.

(4) A minimum of one hundred full-time employees in Louisiana of whom seventy-five shall be residents of Louisiana by the end of the third full year of operation and at all times thereafter.

B. All data processing activities of financial service center banks shall be performed in Louisiana by the financial service center bank, its Louisiana subsidiary, or by a bank holding company domiciled in Louisiana or by a subsidiary thereof. If the financial service center bank's data processing activities are performed by a bank holding company domiciled in Louisiana or a subsidiary thereof, such activity shall not be considered to constitute branch banking prohibited by R.S. 6:501, et seq. For financial service center banks whose data processing activities are performed by a Louisiana bank holding company or a subsidiary thereof, the employee requirements established in R.S. 6:547(A) shall be reduced to (1) twelve, (2) twenty-five, (3) thirty-seven, and (4) fifty full-time employees, respectively.

C. All credit related decisions by a financial service center bank shall be made in Louisiana.

D. All books and records and all loan documentation of a financial service center bank shall be maintained at its principal office in Louisiana and shall be available for inspection and examination by the office of financial institutions.

E. Financial service center banks shall be subject to taxation by the state in the same manner as state banks.

F. Unless otherwise provided in this Part or in regulations issued by the commissioner, financial service center banks shall be subject to all applicable laws of the state of Louisiana.

Acts 1987, No. 808, §1.



RS 6:548 - Interest rate parity; open-end credit

§548. Interest rate parity; open-end credit

A. It is the purpose of this Section to provide for parity between Louisiana creditors and non-Louisiana financial institutions extending open-end credit in this state, as well as to promote the retention of existing financial services within the state by encouraging Louisiana creditors to continue their open-end credit operations in this state rather than relocating those operations to other states with interest rates, fees, and credit terms which may not be available under Louisiana law and exporting such interest rates, fees, and credit terms back to Louisiana under the "most favored lender" doctrine of federal law.

B. Louisiana creditors offering open-end credit may assess finance charges, and credit service charges, as well as fees and charges that are material to the determination of the interest rate, in connection with open-end credit accounts, at such rates and in such amounts which equal or are less than the amounts that financial institutions domiciled in any other state are permitted to impose and collect when extending credit to Louisiana customers as a result of the "most favored lender" doctrine of federal law.

C. A Louisiana creditor which seeks to utilize the provisions of Subsection B of this Section shall file with the office of financial institutions an affidavit setting forth the rates and fees to be charged, the state where such rates and fees are permissible, and the identity of one or more of the financial institutions domiciled in that state which offer open-end credit accounts to Louisiana customers. A Louisiana creditor may file an affidavit to assess rates and fees from other states in amounts which are otherwise permissible under Louisiana law.

D. "Open-end credit account" means an arrangement between a creditor and a customer in which:

(1) The creditor permits the customer to obtain credit advances on a pre-authorized basis.

(2) The creditor reasonably contemplates repeated transactions.

(3) The creditor may assess interest on the outstanding unpaid balance of the customer's account.

(4) The amount of credit that may be extended to the customer, up to any limit set by the creditor, is generally made available to the extent that any unpaid balance is repaid.

E. As used in this Section, "Louisiana creditor" means any state bank or national bank, savings and loan association, credit union, or other extender of retail credit.

F. For purposes of this Section, and Title 12, Sections 85, 1831d, and 1730g of the U.S. Code, all as applicable to the exportation of interest rates and any fees and charges which are material to their determination, any interest rates, finance charges, credit service charges, and other fees and charges imposed by Louisiana creditors pursuant to this Section shall be authorized interest rates, finance charges, credit service charges, and other fees and charges in amount as well as manner and method of computation under Louisiana law.

G. Any interest, finance charges, credit service charges, or other fees or charges which are adopted from another state by a Louisiana creditor, including those which are otherwise permissible in an amount under Louisiana law, may be assessed, accrued, earned, or charged in the same manner or according to the same method as permitted under the law of the state from which they have been adopted, regardless of whether such manner or method is material to the determination of the interest rate under the law of that state.

H. For purposes of this Section, Louisiana creditors may impose interest, finance charges, credit service charges, or other fees and charges from one or more open-end credit accounts offered by financial institutions in other states in connection with a single open-end credit account.

Acts 1987, No. 808, §1; Acts 1990, No. 198, §1; Acts 1990, No. 709, §1, eff. July 20, 1990; Acts 1997, No. 1207, §1.

{{NOTE: Acts 1990, No. 709, §3, provides that its provisions supersede those of Acts 1990, No. 198, to the extent of conflict (Subsection F).}}



RS 6:551.1 - Definitions

CHAPTER 7. INTERNATIONAL BANKING ACTIVITIES

PART I. ACTIVITIES OF FOREIGN BANKS

§551.1. Definitions

For purposes of this Part the following definitions shall apply:

(1) "Agency" means any office or any place of business of a foreign bank located in any state of the United States at which credit balances are maintained incidental to or arising out of the exercise of banking powers, checks are paid, or money is lent, but at which deposits may not be accepted.

(2) "Branch" means any office or any place of business of a foreign bank located in any state of the United States at which nonretail deposits are received, specifically only those allowed by the International Banking Act of 1978.

(3) "Commissioner" means the commissioner of financial institutions.

(4) "Credit balances" are funds received at the agency incidental to or arising out of the exercise of its authorized activities in this state that are not intended to be deposits and that do not remain in the agency after the transaction or transactions to which they relate are completed.

(5) "Federal agency" means an agency of a foreign bank established and operating under the International Banking Act of 1978.

(6) "Federal branch" means a branch of a foreign bank established and operating under the International Banking Act of 1978.

(7) "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, which engages in the business of banking, or any subsidiary or affiliate, organized under such laws, of any such company. For the purposes of this Part the term "foreign bank" includes without limitation foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign institutions are organized or operating. The term "foreign bank" shall include a corporation of which the sole shareholders are one or more foreign banks or holding companies which own or control one or more foreign banks which are authorized to carry on a banking business, or a central bank or government agency of a foreign country and any affiliate or division thereof, which has the power to receive deposits from the general public in the country where it is chartered and organized, and which is under the supervision of the central bank or other bank regulatory authority of such country.

(8) "Limited federal agency" means a federal agency licensed by the comptroller which, pursuant to an agreement between the parent foreign bank and the Federal Reserve Board, can receive only such deposits and make only such loans as are permissible under the International Banking Act of 1978.

(9) "Office" means any state representative office, agreement corporation, state administrative office, or international bank facility.

(10) "State agency" means an agency of a foreign bank established and operating under the laws of this state.

(11) "State branch" means a branch of a foreign bank established and operating under the laws of this state.

(12) "State representative office" means a representative office of a foreign bank which has been granted a certificate of authority and is operating in this state that engages solely in representative and administrative functions, such as soliciting new business or acting as a liaison between the bank's main office and customers in this state. Such offices shall not make business decisions, except those relating to the premises and personnel of the office, for the foreign bank including contracting for any deposit or deposit-like liability on behalf of the foreign bank.

Acts 2004, No. 420, §1.



RS 6:551.2 - Foreign banking activities; authorized

§551.2. Foreign banking activities; authorized

A foreign bank may open and operate a representative office, administrative office, agency, branch, subsidiary bank, or an Edge Act or agreement corporation or operate as an international banking facility in this state subject to the provisions of this Chapter and applicable federal law.

Acts 2004, No. 420, §1.



RS 6:551.3 - Subsidiary bank; authorization

§551.3. Subsidiary bank; authorization

A. A foreign bank may establish a subsidiary bank in this state subject to the provisions of this Chapter and applicable federal law.

B. A foreign bank may acquire a subsidiary bank in this state in accordance with the federal Bank Holding Company Act and other applicable federal and state law.

C.(1) A foreign bank may operate a subsidiary bank in this state by organizing a new bank in this state either under a charter issued by the office of the comptroller of the currency under the National Bank Act or a state charter issued by the commissioner of financial institutions.

(2) An application for a state-chartered subsidiary bank shall be submitted to the commissioner of financial institutions and shall comply with all applicable provisions of state law.

D. All deposits in the subsidiary bank shall be insured by the Federal Deposit Insurance Corporation.

E. A subsidiary bank of a foreign bank shall have the same banking powers, subject to the same restrictions, limitations, reporting, and other requirements as domestic banks and may engage in the same banking activities as other domestic banks.

Acts 2004, No. 420, §1.



RS 6:551.4 - Edge Act or agreement corporation; authorization

§551.4. Edge Act or agreement corporation; authorization

A. Any United States bank or foreign bank may organize or acquire a subsidiary to engage in international banking activities specifically authorized in the Edge Act. This subsidiary may be an Edge Act corporation chartered pursuant to federal law or an agreement corporation chartered under state law.

B. An agreement corporation is a corporation chartered under the provisions of this Chapter subject to the approval by the commissioner of financial institutions in which the corporation agreed with the board of governors of the federal reserve system to limit its activities to those permitted to an Edge Act corporation.

Acts 2004, No. 420, §1.



RS 6:551.5 - Location; limitation

§551.5. Location; limitation

A foreign bank may, upon compliance with this Part, establish and operate a state agency, branch, bank, or office in any parish of this state.

Acts 2004, No. 420, §1.



RS 6:551.6 - Filing requirements

§551.6. Filing requirements

Before transacting business in this state through a state agency, branch, or office a foreign bank shall file with the commissioner:

(1) A duly authenticated copy of its articles of incorporation and bylaws or other constitutive documents, and if a copy is in a language other than English, a translation of the document, under the oath of the translator, must be attached.

(2) A duly executed instrument, by its terms of indefinite duration and irrevocable, appointing the commissioner as its agent for service of process on whom a notice or process issued by a court in this state may be served in an action or proceeding relating to the business of the foreign bank in this state.

(3) A written certificate of designation, which may be changed from time to time by the filing of a new certificate of designation, specifying the name and address of the officer, agent, or other person to whom such notice or process shall be forwarded by the commissioner.

Acts 2004, No. 420, §1.



RS 6:551.7 - Requirements to operate; fees

§551.7. Requirements to operate; fees

A foreign bank may not maintain and operate a state agency, branch, or office in this state unless the foreign bank:

(1) Is authorized by its charter to carry on such a business and the foreign bank has complied with the laws of the country under which it is chartered.

(2) Has furnished to the commissioner proof of the nature and character of its business and of its financial condition that the commissioner requires.

(3) Has filed with the commissioner a certified copy of the information required by R.S. 6:551.6.

(4) Has paid an application fee to be determined by the commissioner as reasonable, fair, and sufficient for the management and oversight required by this Chapter.

(5) Has been issued a certificate of authority by the commissioner.

Acts 2004, No. 420, §1.



RS 6:551.8 - Application required; contents

§551.8. Application required; contents

A. To obtain a certificate of authority for, or authority to operate, a state agency, branch, or office, a foreign bank must submit to the commissioner an application which shall set forth:

(1) The name of the foreign bank, together with the country under the laws of which it was organized.

(2) The date of its incorporation and the period of its duration.

(3) The address of its principal office in the country under the laws of which it was organized.

(4) The name of other states and countries in which it is admitted or qualified to transact business.

(5) The names and addresses of its directors and principal officers.

(6) A complete and detailed statement of its financial condition including the actual value of its assets.

(7) A copy of any applications it is required to file with any federal agencies to establish the agency, branch, or office.

(8) Such additional information as may be necessary and appropriate or as may be required by the commissioner.

B. The approval of the Office of Financial Institutions shall be required to establish any subsequent state branches, agency offices, or other offices. The Office of Financial Institutions shall be authorized to promulgate any necessary rules and fees in order to provide for these additional locations.

C. Any applications or notifications filed under this Section shall also be filed with the Louisiana Tax Commission.

D. All applications, notifications, and correspondence filed with the Office of Financial Institutions shall be in English.

Acts 2004, No. 420, §1.



RS 6:551.9 - Approval or disapproval of application

§551.9. Approval or disapproval of application

A. The commissioner may approve or disapprove an application but may not approve an application unless the requirements of this Part relating to the foreign banks are met.

B. The commissioner may disapprove an application if he determines that:

(1) The foreign bank is organized in a country that does not permit banks organized under the laws of this state to undertake activities similar to those described in this Part; or

(2) Granting an application of a foreign bank would be detrimental to the public interest.

Acts 2004, No. 420, §1.



RS 6:551.10 - Certificate of authority; transfer prohibited; display required

§551.10. Certificate of authority; transfer prohibited; display required

A foreign bank may engage in the business authorized by the provisions of this Part for not more than one year after the date of the certificate of authority or until the certificate of authority is suspended or revoked. No such certificate of authority shall be transferable or assignable. Every such certificate of authority shall be, at all times, conspicuously displayed in the place of business specified in the certificate of authority.

Acts 2004, No. 420, §1.



RS 6:551.11 - Renewal

§551.11. Renewal

A certificate of authority may be renewed annually within thirty days before the expiration of such certificate of authority upon application to the commissioner. Such certificate of authority may be renewed upon a determination that the foreign bank is in a safe and satisfactory condition, that it has complied with the requirements of law with respect to the branch, agency, or office, that such renewal is duly authorized by proper corporate action, and that a renewal fee of one thousand dollars has been paid.

Acts 2004, No. 420, §1.



RS 6:551.12 - Revocation and surrender

§551.12. Revocation and surrender

A. A certificate of authority may be revoked by the commissioner at any time upon a determination that the foreign bank has not met the criteria established by R.S. 6:551.11 for the renewal of a certificate of authority.

B. In the event that a certificate of authority is revoked or a renewal refused by the commissioner, all rights and privileges of the foreign bank to transact the business thus granted through the certificate of authority shall cease, and such certificate of authority shall be surrendered to the commissioner within twenty-four hours after the licensee has received written notice of such decision.

Acts 2004, No. 420, §1.



RS 6:551.13 - State agency; authorized actions

§551.13. State agency; authorized actions

A foreign bank granted a certificate of authority to transact business in this state through a state agency may:

(1) Borrow and lend money with or without real or personal security.

(2) Purchase, sell, and make loans whether or not secured by bonds or mortgages on immovable property.

(3) Engage in foreign exchange transactions.

(4) Issue, advise, confirm, and otherwise deal with letters of credit and pay, accept, or negotiate drafts drawn thereunder.

(5) Accept bills of exchange or drafts.

(6) Buy or acquire and sell or dispose of but not discount bills of exchange, drafts, notes, acceptances, and other obligations for the payment of money.

(7) Maintain credit balances.

(8) Receive money for transmission and transmit the money from its authorized office in this state to any other place.

(9) Perform such other activities as the commissioner may from time to time determine are analogous or incidental to the foregoing; provided that the foreign bank corporation may not exercise fiduciary powers or receive deposits in this state and may not otherwise exercise banking or discounting privileges in this state.

Acts 2004, No. 420, §1.



RS 6:551.14 - State representative office; authorization; permitted activities

§551.14. State representative office; authorization; permitted activities

A. With the authorization of the commissioner of financial institutions, a foreign bank may, subject to approval from the Federal Reserve Board, establish a representative office in this state subject to the provisions of this Chapter and applicable federal law.

B. A representative office may engage in the following activities in this state:

(1) Promote and assist the deposit-taking, lending, or other financial or banking activities of a foreign bank.

(2) Serve as liaison in this state between a foreign bank and its existing or potential customers.

(3) Solicit business for the foreign bank and its subsidiaries and affiliates.

(4) Provide information to foreign bank customers concerning their accounts, answer questions, and receive applications for extensions of credit and other banking services, and transmit documents on behalf of customers.

(5) Make arrangements for customers to transact business on their accounts.

C. A representative office may not receive deposits, pay checks or other instruments, or make loans.

Acts 2004, No. 420, §1.



RS 6:551.15 - State administrative office; authorization; permitted activities

§551.15. State administrative office; authorization; permitted activities

A. With the authorization of the commissioner of financial institutions, a foreign bank may, subject to approval from the Federal Reserve Board, establish a state administrative office in this state subject to the provisions of this Chapter and applicable federal law.

B. An administrative office may engage only in the following activities:

(1) Administration of personnel and operations.

(2) Engage in data processing or recordkeeping activities.

Acts 2004, No. 420, §1.



RS 6:551.16 - Branch banks and agencies

§551.16. Branch banks and agencies

A. A federal agency or branch may engage in activities in this state as authorized under the International Banking Act of 1978, as amended, and any other applicable federal law.

B. A foreign bank may establish a state-authorized branch or agency in this state pursuant to a certificate of authority issued by the commissioner.

C. A state branch may establish one or more branches in this state to the same extent permitted banks from other states and shall have the same rights and privileges as federally licensed foreign branch banks. A federal branch shall maintain accounts and records separate from those of its parent foreign bank of which it is a branch.

D. A branch of a foreign bank operating in this state may not accept public deposits.

Acts 2004, No. 420, §1.



RS 6:551.17 - State international banking facilities

§551.17. State international banking facilities

A. Any branch or agency of a foreign bank, domestic bank, and any Edge Act or agreement corporation may establish and maintain a state international banking facility, subject to the authorization of the commissioner of financial institutions.

B. A state international banking facility is a separate set of accounts segregated on the books and records of such financial entity which includes only international time deposits and international loans, as well as income and expense accounts relating to its international loans and accounts.

C. An entity establishing a state international banking facility may accept deposits only in such facility from foreign residents, other international banking facilities, and other offices of the institution which created the state international banking facility. Deposits and extensions of credit shall be used only to support customer operations outside the United States.

Acts 2004, No. 420, §1.



RS 6:551.18 - Purchase of real estate

§551.18. Purchase of real estate

A foreign bank's authority to purchase and own real estate and loan money in this state is subject to the limitations imposed on state banks.

Acts 2004, No. 420, §1.



RS 6:551.19 - Paid-in capital; surplus; undivided profits

§551.19. Paid-in capital; surplus; undivided profits

Before opening a branch, agency, or office in this state and annually thereafter so long as a branch, agency, or office is maintained in this state, a foreign bank granted a certificate of authority pursuant to this Part shall certify to the commissioner the amount of its paid-in capital, its surplus, and its undivided profits, each expressed in the currency of the country of its incorporations; the dollar equivalent of which amount, as determined by the commissioner, shall be deemed to be the amount of its capital, surplus, and undivided profits.

Acts 2004, No. 420, §1.



RS 6:551.20 - Capital requirements

§551.20. Capital requirements

Every foreign bank issued a certificate of authority to transact business in this state under the provisions of this Chapter shall comply with the following requirements, in addition to other requirements specifically provided in this Chapter:

(1) Except as provided in Paragraph (2) of this Subsection, a foreign bank shall have total capital accounts in the following minimum amounts:

(a) Twenty-five million dollars for the establishment of an agency, a branch, administrative office, agreement corporation, or international bank facility.

(b) Ten million dollars for the establishment of an international representative office.

(2) The commissioner of financial institutions may approve an application for a certificate of authority to establish an agency, branch, or office if:

(a) The foreign bank is licensed to receive deposits from the general public in the country where it is organized and licensed to engage in such other activities as are usual in connection with the business of banking in such country;

(b) The commissioner receives a certificate that is issued by the banking or supervisory authority of the country in which the foreign bank is organized and licensed which states that the foreign bank is duly organized and licensed and lawfully existing in good standing, and is empowered to conduct a banking business; and

(c) The foreign bank has been in the business of banking for at least ten years. However, the commissioner shall not approve any application under this Section for a foreign bank having capital accounts of less than ten million dollars.

(3) The commissioner may specify such other conditions as he determines appropriate, considering the public interest, the need to maintain a sound and competitive banking system, and the preservation of an environment conducive to the conduct of an international banking business in this state. In translating the capital accounts of a foreign bank, the commissioner may consider monetary corrections accounts that reflect results consistent with the requirements of generally accepted accounting principles in the United States.

(4) For the purpose of this Chapter, the capital accounts of a foreign bank shall be determined in accordance with rules adopted by the commissioner. In adopting such rules, the commissioner shall consider similar rules adopted by bank regulatory agencies in the United States and the need to provide reasonably consistent regulatory requirements for international banking corporations which will maintain the safe and sound condition of international banking corporations doing business in this state.

Acts 2004, No. 420, §1.



RS 6:551.21 - Purchase of credit instruments

§551.21. Purchase of credit instruments

Purchases and discounts of bills of exchange, bonds, debentures, and other obligations and extensions of credit and acceptances by an agency or branch within this state shall be subject to the same limitations as to amount in relation to capital, surplus, and undivided profits as are applicable to banks organized under the laws of this state; provided that with the prior approval of the commissioner, the capital notes and capital debentures of such foreign banks may be treated as capital in computing such limitations.

Acts 2004, No. 420, §1.



RS 6:551.22 - Annual report and periodic reporting requirements

§551.22. Annual report and periodic reporting requirements

A. Every foreign bank doing business in this state and subject to this Chapter shall, at such times and in such form as the commissioner shall prescribe, make written reports in the English language to the commissioner under the oath of one of its officers, managers, or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the commissioner shall prescribe. If any foreign bank shall fail to make any such report, as directed by the commissioner, or if any such report shall contain any false statement knowingly made, the same shall be grounds for revocation of the certificate of authority of the foreign bank.

B. Every foreign bank operating in this state and subject to this Chapter shall file with the Office of Financial Institutions all periodic reports it is required to file with any federal agency.

C. The commissioner of the Office of Financial Institutions shall have the authority to require any foreign bank operating within Louisiana, which is subject to this Chapter, to provide to the Office of Financial Institutions annual audited financial statements of its total operations, as well as an audited special purpose financial presentation of its Louisiana operations detailed on a separate basis.

D. The commissioner of the Office of Financial Institutions is authorized to assess fees regarding the late filing of any required filings or reports.

Acts 2004, No. 420, §1.



RS 6:551.23 - Termination

§551.23. Termination

A. When a foreign bank which has been granted a certificate of authority to maintain an agency, branch, or office in this state is dissolved or its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation, a certificate of the official responsible for records of banking corporations of the jurisdiction of incorporation of such foreign bank attesting to the occurrence of any such event or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such foreign bank or the termination of its existence or the cancellation of its authority shall be delivered by the commissioner. The filing of the certificate, order, or decree shall have the same effect as the revocation of such foreign bank's certificate of authority.

B. The commissioner shall continue as agent of the foreign bank upon whom process against it may be served in any action based upon any liability or obligation incurred by the foreign bank within this state prior to the filing of such certificate, order, or decree; and the commissioner shall promptly cause a copy of such process to be mailed by registered or certified mail, return receipt requested, to such foreign bank at the post office address specified for such purpose on file with the commissioner.

Acts 2004, No. 420, §1.



RS 6:551.24 - Rules and regulations

§551.24. Rules and regulations

The commissioner may promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the regulation of bank agencies, branches, and representative offices and any other authorized offices of foreign banks operating in this state. Additionally, the commissioner may promulgate any necessary rules and regulations regarding fees and assessments to ensure that the costs of regulation of these entities are adequately recaptured.

Acts 2004, No. 420, §1.



RS 6:551.25 - Examination authority

§551.25. Examination authority

The Office of Financial Institutions shall have full authority to examine, at any time, any branch, agency, or other office authorized under this Chapter.

Acts 2004, No. 420, §1.



RS 6:551.26 - Asset pledge requirements

§551.26. Asset pledge requirements

The commissioner of the Office of Financial Institutions is authorized to promulgate any necessary rules relating to asset pledge requirements for foreign banks operating in Louisiana and subject to this Chapter.

Acts 2004, No. 420, §1.



RS 6:571 - General authority

CHAPTER 7-A. LOUISIANA TRUST COMPANY LAW

PART I. GENERAL PROVISIONS

§571. General authority

When authorized by the commissioner, a corporation may be chartered pursuant to the provisions of Chapter 3 of this Title for the purpose of becoming a trust company. The commissioner may apply the provisions of Chapter 3 of this Title, regarding state banks, and Chapters 1 and 22 of Title 12, the Business Corporations Law, and the law regarding limited liability companies, respectively, for purposes of administering and regulating the activities of trust companies and for purposes of voluntary and involuntary dissolution.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:572 - Definitions

§572. Definitions

As used in this Chapter:

(1) "Trust business" means the holding out by a person to the public by advertising, solicitation, or other means that the person is available to perform any service of a fiduciary in this state or another state.

(2) "Trust company" means a corporation or a limited liability trust company organized under this Chapter, including a trust company organized under the laws of this state before June 27, 2003, or an entity chartered to act as a fiduciary that is neither a depository institution nor a foreign bank.

(3) "Trust office" means an office, other than the principal office, at which a trust company is licensed by the commissioner to act as a fiduciary.

(4) "Trust representative office" means an office of an out-of-state trust company at which the company has been authorized by the commissioner to engage in a trust business other than acting as a fiduciary. At these offices, a trust company is permitted to market and solicit trust services and provide office and administrative support to their trust operations, but may not act as a fiduciary at these offices, or anywhere in this state. Any account originated at such office shall be governed by the laws of the state in which the trust company is domiciled.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:573 - Organization

§573. Organization

A. A trust company shall be organized pursuant to this Title and shall be managed and governed pursuant to this Chapter. The organizational documents of a trust company must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to Chapter 7-A of Title 6 of the Louisiana Revised Statutes of 1950, and does not have the power to solicit, receive, or accept money or its equivalent on deposit or to lend money, except for lending reasonably related to and derived from its service as fiduciary or its conduct of trust business." This organizational document must be submitted to the commissioner. Upon approval by the commissioner, organizational documents shall be submitted for filing in the same manner as provided by in R.S. 6:213.

B. Any charter which has been issued to a trust company becomes automatically canceled and must be returned to the commissioner immediately in the event the trust company becomes inactive or ceases to do the business for which it was chartered.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:574 - Capital

§574. Capital

A. The commissioner shall not issue a charter to a trust company having required capital of less than two million dollars. Any trust company chartered pursuant to this Chapter shall maintain a minimum of two million dollars in capital at all times.

B. The commissioner may require additional capital for a proposed or existing trust company if he finds the condition and operations of an existing trust company or the proposed scope or type of operations of a proposed trust company requires additional capital. The safety and soundness factors to be considered by the commissioner in the exercise of such discretion include but are not limited to the following:

(1) The nature and type of business conducted.

(2) The nature and degree of liquidity in assets held in a corporate capacity.

(3) The amount of fiduciary assets under management.

(4) The type of fiduciary assets held and the depository of such assets.

(5) The complexity of fiduciary duties and degree of discretion undertaken.

(6) The competence and experience of management.

(7) The extent and adequacy of internal controls.

(8) The presence or absence of annual unqualified audits by an independent certified public accountant.

(9) The reasonableness of business plans for retaining or acquiring additional capital.

(10) The existence and adequacy of insurance obtained or held by the trust company for the purpose of protecting its clients, beneficiaries, and grantors.

C. The proposed effective date of an order requiring an existing trust company to increase its capital must be stated in the order. Unless the trust company requests a hearing before the commissioner in writing before the effective date of the proposed order, the order becomes effective and is final and nonappealable.

D. Any institution that fails to maintain capital in accordance with this Section may be subject to enforcement action. The course of action taken shall be determined by the commissioner and governed by this Title.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:575 - Powers

§575. Powers

A. A trust company shall have all powers necessary to conduct fiduciary and trust functions. However, a trust company does not have the power to solicit, receive, or accept money or its equivalent on deposit, or to lend money, except in transactions reasonably related to and derived from its service as fiduciary.

B. A trust company may deposit cash, whether constituting principal or income, in any financial institution whether in Louisiana or any other state, if the account is held either in the name of the trust to which the cash belongs or in the name of the trust company, and is composed entirely of cash belonging to trust accounts, the respective contributions of which are reflected in the books and records of the trust company.

C. A trust company may not use as a part of the name or title under which its business is conducted or in designating its business the word or words "bank", "banker", or "banking" or the plural of or any abbreviation of those words. A trust company shall include as a part of its name the word "trust" unless otherwise approved by the commissioner for good cause shown.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:576 - New application, supervision, regulation, and examination of trust bank

§576. New application, supervision, regulation, and examination of trust bank

A. One or more natural persons, the majority of whom must be domiciled in this state, desiring to incorporate and operate a trust company shall file with the commissioner an application for a certificate of authority to operate a trust company upon such form as the commissioner may prescribe. At the time the application is filed, the commissioner shall also collect a nonrefundable filing fee as prescribed by rules or regulations.

B. All trust companies organized under this Chapter shall be subject to the supervision, regulation, and examination of the commissioner, and the Office of Financial Institutions shall have all enforcement powers with respect thereto as provided in this Chapter. Fees for performing examinations and other administrative functions of the trust company shall be governed by rules and regulations promulgated by the commissioner.

C. The commissioner shall have the power to promulgate rules and regulations implementing the provisions of this Chapter.

D. A trust company may establish additional offices with the commissioner's approval. Application for such offices shall be submitted on a form prescribed by the commissioner and shall be accompanied by any applicable fee.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:577 - Trust companies chartered under prior law

§577. Trust companies chartered under prior law

A. All provisions of this Chapter are applicable to all state-chartered trust companies domiciled in Louisiana, including existing trust companies.

B. The charter of a state-chartered trust company issued before the effective date of this Chapter shall be presented to the commissioner prior to December 31, 2003, for substitution.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:578 - Affiliates

§578. Affiliates

A. Any person acting as a trustee or in any other fiduciary capacity under this Section may hire and compensate, as a delegate, an affiliate of such person if authorized by any of the following:

(1) A trust or fiduciary instrument.

(2) A court order.

(3) A written document signed by each affected client.

B. Fees paid to an affiliate shall be competitive with fees charged by non-affiliates that provide substantially similar services.

C. An affiliate shall include any of the following:

(1) A company that controls the trust company.

(2) A company that is controlled by the company that controls the trust company.

(3) A subsidiary of the trust company.

(4) A company controlled by a common shareholder who beneficially or otherwise controls the trust company or any company that controls the trust company.

(5) A company in which a majority of its directors are also a majority of the directors of the trust company or the company that controls the trust company.

(6) A company that is sponsored or advised on a contractual basis by the trust company or any subsidiary or affiliate of the trust company.

(7) An investment company in which the trust company or any affiliate of the trust company is an investment advisor.

D. An affiliate shall be subject to examination and visitation by the commissioner in the same manner as provided for by R.S. 6:123.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:579 - Self-dealing

§579. Self-dealing

A. No contract or transaction between a trust company and one or more of its directors or officers, or between a trust company and any other person in which one or more of its directors or officers have a financial interest, shall be void or voidable solely for this reason or solely because his or their votes were counted for such purpose if either of the following occurs:

(1) The material facts as to his interest and as to the contract or transaction were disclosed or known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by a vote sufficient for such purpose without counting the vote of the interested director or directors, and the material facts as to his interest and as to the contract or transaction were disclosed or known to the stockholders entitled to vote thereon, and the contract or transaction was approved in good faith by vote of the stockholders.

(2) The contract was fair to the trust company as determined by the commissioner as of the time it was authorized, approved, or ratified by the board of directors, committee, or stockholders.

B. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:580 - Insurance coverage

§580. Insurance coverage

A. A trust company shall obtain and maintain adequate insurance against loss, expense, and liability resulting from errors, omissions, or neglect in the performance of any trust which may be lawfully imposed upon and accepted by the trust company.

B. The board of a trust company shall require protection and indemnity for clients, in reasonable amounts, against dishonesty, fraud, defalcation, forgery, theft, and other similar insurable losses, with a corporate insurance or surety company that is authorized to do business in this state, and that is acceptable to the commissioner. The policy shall cover each executive officer, trust officer, or other employee who handles cash or securities of the trust company. No employee shall be permitted to enter upon the duties of their offices or employment until fidelity bond coverage has been secured. The bond shall be in an amount determined by the board of directors of the trust company and may be required to be within guidelines set forth by the commissioner.

C. Except as otherwise provided herein, coverage required under this Section must include each director, manager, managing participant, officer, and employee of the trust company without regard to whether the person receives salary or other compensation.

D. A trust company may apply to the commissioner for permission to eliminate the bonding requirement of this Section for a particular individual.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:581 - Capital notes or debentures

§581. Capital notes or debentures

A. With the prior written approval of the commissioner, any trust company may at any time, through action of its board, and without requiring action of its shareholders or participants, issue and sell its capital notes or debentures, which shall be subordinate to the claims of depositories and may be subordinate to other claims, including the claims of other creditors or classes of creditors or the shareholders or participants. Capital notes or debentures may be convertible into shares or participation shares of any class or series. The issuance and sale of convertible capital notes or debentures are subject to satisfaction of preemptive rights, if any, to the extent provided by law.

B. The commissioner's prior approval shall be required to pay interest due or principal repayable on outstanding capital notes or debentures when the trust company is insolvent or operating in an unsafe and unsound condition, or if the proposed payment will cause the trust company to be in an unsafe and unsound condition or insolvent.

C. As provided by rule or regulation, the commissioner may establish limitations on the amount of outstanding capital notes and debentures that meet the requirements of this Section that may be included in equity capital as required by R.S. 6:574. The amount of any outstanding capital notes or debentures that meet the requirements of this Section and that are subordinated to unsecured creditors of the trust company may be included in equity capital of the trust company for purposes of determining hazardous condition or insolvency, and for such other purposes deemed appropriate by the commissioner.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:591 - Private trust company

PART II. PRIVATE TRUST COMPANIES

§591. Private trust company

A. A private trust company engaging in the trust business in this state shall comply with every provision of this Chapter applicable to a trust company, unless expressly exempted therefrom, in writing by the commissioner pursuant to this Section or by rule adopted by the commissioner.

B. A private trust company or proposed private trust company may request in writing that it be exempted from specified provisions of this Chapter. The commissioner may grant the exemption in whole or in part if the commissioner finds that the private trust company does not and will not transact business with the general public. For purposes of this Section, "transact business with the general public" means any sales, solicitations, arrangements, agreements, or transactions to provide trust or other business services, whether or not for a fee, commission, or any other type of remuneration, with any client that is not a family member or a sole proprietorship, partnership, joint venture, association, trust, estate, business trust, or other company that is not completely owned by one or more family members. For purposes of this Section, "family member" means any individual who is related within the fourth degree of affinity or consanguinity to an individual or individuals who control a private trust company or which is controlled by one or more trusts or charitable organizations established by such individual or individuals.

C. All individuals who control a private trust company or establish trusts or charitable organizations controlling such private trust company must be related within the second degree of affinity or consanguinity.

D. At the expense of the private trust company, the commissioner may examine or investigate the private trust company in connection with an application for exemption. Unless the application presents novel or unusual questions, the commissioner shall approve the application for exemption or set the application for hearing not later than the sixty-first day after the date the commissioner considers the application complete and accepted for filing. The commissioner may require the submission of additional information as considered necessary to an informed decision.

E. Any exemption granted under this Part may be subject to conditions or limitations imposed by the commissioner consistent with this Chapter.

F. The commissioner may adopt rules defining other circumstances that do not constitute transaction of business with the public, specifying the provisions of this Chapter that are subject to an exemption request, and establishing procedures and requirements for obtaining, maintaining, or revoking exempt status.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:592 - Requirements to apply for and maintain status as a private trust company

§592. Requirements to apply for and maintain status as a private trust company

A. A private trust company requesting an exemption under the provisions of this Part shall file an application on a form acceptable to the commissioner.

B. The application shall be accompanied by a nonrefundable fee as set forth by rule or regulation.

C. To maintain status as an exempt private trust company under this Part, the private trust company shall comply with the following:

(1) The trust company shall not transact business with the public.

(2) The trust company shall file an annual certification that it is maintaining the conditions and limitations of its exempt status. This annual certification shall be filed on a form provided by the commissioner and shall be accompanied by a fee determined by the commissioner. The annual certification shall be filed on or before June thirtieth of each year. The commissioner shall have thirty days from the date of receipt to return a copy of the acknowledged annual certification to the private trust company. The burden shall be on the exempt private trust company to notify the commissioner of any failure to return an acknowledged copy of any annual certification within the thirty-day period. The commissioner may examine or investigate the private trust company periodically as necessary to verify the certification.

(3) The trust company shall pay the Louisiana corporate franchise tax.

D. Exemptions granted to a private trust company are nontransferrable and may not be sold. In any change of control, the person acquiring control must comply with the provisions of this Chapter, and the exempt status of the private trust company shall automatically terminate upon the effective date of the transfer. A separate application for exempt status shall be filed if the person acquiring control desires to obtain or continue an exemption pursuant to this Part.

E. The commissioner shall have authority to revoke the exempt status of a private trust company in any the following circumstances:

(1) The exempt private trust company makes a false statement under oath on any document required to be filed by this Chapter or by any rule promulgated by the department.

(2) The exempt private trust company fails to submit to an examination as required by this Chapter.

(3) The exempt private trust company withholds requested information from the commissioner.

(4) The exempt private trust company violates any provision of this Chapter applicable to exempt private trust companies.

F. If the commissioner determines from examination or other credible evidence that an exempt private trust company has violated any of the requirements of this Chapter, the commissioner may, by personal delivery or registered or certified mail, return receipt requested, notify the exempt private trust company in writing that the private trust company's exempt status has been revoked. The notification shall state grounds for the revocation with reasonable certainty. The notice shall state its effective date, which may not be before the fifth day after the date the notification is mailed or delivered. The revocation takes effect for the private trust company if the private trust company does not request a hearing in writing before the effective date. After taking effect, the revocation is final and nonappealable as to that private trust company, and the private trust company shall be subject to all of the requirements and provisions of this Chapter applicable to nonexempt trust companies.

G. A private trust company shall have five calendar days after the revocation is effective to comply with the provisions of this Chapter from which it was formerly exempt. If, however, the commissioner determines, at the time of revocation, that the private trust company has been engaging in or attempting to engage in acts intended or designed to deceive or defraud the public, the commissioner may shorten or eliminate, in the commissioner's sole discretion, the five-calendar day compliance period.

H. If the private trust company does not comply with all of the provisions of this Chapter, including such capitalization requirements as have been determined by the commissioner as necessary to assure the safety and soundness of the private trust company, within the prescribed time period, the commissioner may institute any action or remedy prescribed by this Chapter or any applicable rule or regulation.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:593 - Conversion to public trust company

§593. Conversion to public trust company

A. A private trust company may terminate its status as a private trust company and commence transacting business with the general public upon compliance with this Section. A private trust company desiring to commence transacting business with the general public shall file a notice on a form prescribed by the commissioner, which shall set forth the name of the private trust company and an acknowledgment that any exemption granted or otherwise applicable to the private trust company pursuant to this Part shall cease to apply on the effective date of such notice, furnish a copy of the resolution adopted by the board authorizing the private trust company to commence transacting business with the general public, and pay the filing fee, if any, prescribed by the commissioner.

B. The trust company may commence transacting business with the general public on the thirty-first day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date. The thirty-day period of review may be extended by the commissioner upon a determination that the written notice raises issues that require additional information or additional time for analysis. If the period for review is extended, the trust company may commence transacting business with the public only on prior written approval by the commissioner.

C. The commissioner may deny a private trust company's request to commence transacting business with the general public if the commissioner finds that the private trust company lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness, or that the proposed transacting of business with the general public would be contrary to the public interest, or if the commissioner determines that the private trust company will not, within a reasonable period of time, be in compliance with any provision of this Chapter from which the private trust company had been previously exempt.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:601 - Investment in trust company facilities

PART III. ACQUISITION AND OWNERSHIP OF TRUST

COMPANY FACILITIES AND OTHER REAL ESTATE

§601. Investment in trust company facilities

A. In this Part, "trust company facility" means real estate, including an improvement, owned, or leased to the extent the lease or the leasehold improvements are capitalized, by a trust company for the purpose of providing space for trust company employees to perform their duties and space for parking by trust company employees and customers conducting trust business, including meeting the reasonable needs and convenience of the trust company's customers, computer operations, document and other item processing, maintenance and record retention and storage, holding, improving, and occupying as an incident to future expansion of the trust company's facilities, or conducting another activity authorized by the commissioner and permitted under this Chapter.

B. A trust company shall comply with generally accepted accounting principles, consistently applied, in accounting for its investment in and depreciation of trust company facilities, furniture, fixtures, and equipment.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:602 - Other real estate

§602. Other real estate

A. A trust company may acquire real estate only as permitted by this Part, including rules adopted under this Part, and with the prior written approval of the commissioner.

B. To the extent reasonably necessary to avoid or minimize loss on real estate acquired as permitted by Subsection A of this Section, a trust company may exchange real estate for other real estate or personal property, invest additional funds in or improve real estate acquired under this Subsection or Subsection A of this Section.

C. A trust company may hold other real estate in perpetuity if the property is not being operated by the trust company as a going concern, and the property has been written down to the value of one dollar on the trust company's books.

D. For properties not meeting the requirements of Subsection C of this Section, the trust company must file a divestiture plan with the commissioner outlining its plan to divest itself of the property within a reasonable time period.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:611 - Securities

PART IV. TRUST COMPANY INVESTMENTS

§611. Securities

A. A trust company may invest its corporate funds in any type or character of equity or investment securities subject to the limitations provided by this Part.

B. Unless the commissioner approves maintenance of a lesser amount in writing, a trust company shall maintain an amount equal to at least forty percent of its capital under R.S. 6:574 in unencumbered cash, cash equivalents, and readily marketable securities.

C. Subject to Subsection D of this Section, the total investment in equity and investment securities of any one issuer, obligor, or maker, held by the trust company for its own account, may not exceed an amount equal to fifteen percent of the trust company's capital. The commissioner may authorize investments in excess of this limitation on written application if the commissioner concludes that the excess investment is not prohibited by other applicable law, and that the safety and soundness of the requesting trust company is not adversely affected.

D. Notwithstanding Subsection C of this Section, a trust company may purchase for its own account, without limitation and subject only to the exercise of prudent judgment, any of the following:

(1) Bonds and other legally created general obligations of an agency or political subdivision of a state, the United States, or an agency or instrumentality of the United States.

(2) An investment security that this state, an agency or political subdivision of the United States, or an agency or instrumentality of the United States has unconditionally agreed to purchase, insure, or guarantee.

(3) Securities that are offered and sold under 15 U.S.C. Section 77d(5).

(4) Mortgage-related securities as defined in 15 U.S.C. Section 78c(a), except that notwithstanding Section 347 of the Riegle Community Development and Regulatory Improvement Chapter of 1994, a note or obligation that is secured by a first lien on one or more parcels of real estate on which is located one or more commercial structures is subject to the limitations of Subsection C of this Section.

(5) Investment securities issued or guaranteed by the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Agricultural Mortgage Association, or the Federal Farm Credit Banks Funding Corporation.

(6) Investment securities issued or guaranteed by the North American Development Bank.

(7) Securities issued by a Federal Home Loan Bank.

E. Notwithstanding 15 U.S.C. Section 77r-1(c), Subsection C of this Section applies to investments in small business-related securities as defined by 15 U.S.C. Section 78c(a).

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:612 - Transactions in trust company shares or participation shares

§612. Transactions in trust company shares or participation shares

A. A trust company may acquire its own shares or participation shares if the amount of its undivided profits is sufficient to absorb fully the acquisition of the shares or participation shares under regulatory accounting principles, or if the trust company obtains the prior written approval of the commissioner.

B. A trust company may acquire a lien upon its own shares or participation shares if the aggregate amount of indebtedness so secured is less than the amount of the trust company's undivided profits, or the trust company obtains the prior written approval of the commissioner.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:613 - Subsidiaries

§613. Subsidiaries

A. Except as otherwise provided by this Chapter or rules adopted under this Chapter, a trust company may acquire or establish a subsidiary to conduct any activity that may lawfully be conducted through the form of organization chosen for the subsidiary.

B. A trust company may not invest more than an amount equal to fifteen percent of its capital in a single subsidiary and may not invest an amount in excess of its capital in all subsidiaries. The amount of a trust company's investment in a subsidiary is the total amount of the trust company's investment in equity or investment securities issued by its subsidiary and any loans and extensions of credit from the trust company to its subsidiary. The commissioner may authorize investments in excess of these limitations upon written application, if the commissioner concludes that the excess investment is not prohibited by other applicable law, and the safety and soundness of the trust company is not adversely affected.

C. A trust company may acquire or establish a subsidiary or begin performing new activities in an existing subsidiary only with the prior written approval of the commissioner. The request to establish the subsidiary or exercise new activities in a subsidiary shall be filed on a form prescribed by the commissioner and accompanied by any applicable fee as established by rule.

D. A subsidiary of a trust company is subject to regulation by the commissioner to the extent provided by this Chapter or rules adopted under this Chapter. In the absence of limiting rule or regulation, the commissioner may regulate a subsidiary as if it were a trust company.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:614 - Mutual funds

§614. Mutual funds

A. A trust company may invest for its own account in equity securities of an investment company registered under the Investment Company Chapter of 1940 (15 U.S.C. Section 80a-1 et seq.) and the Securities Chapter of 1933 (15 U.S.C. Section 77a et seq.) if the portfolio of the investment company consists wholly of investments in which the trust company could invest directly for its own account.

B. If the portfolio of an investment company described in R.S. 6:611(D) consists wholly of investments in which the trust company could invest directly without limitation under this Chapter, the trust company may invest in the investment company without limitation.

C. If the portfolio of an investment company described in Subsection A of this Section contains any investment that is subject to the limits of R.S. 6:611(C), the trust company may invest in the investment company not more than an amount equal to fifteen percent of the trust company's capital. This provision does not apply to a money market fund.

D. In evaluating investment limits under this Chapter, a trust company shall not be required to combine the following:

(1) The trust company's pro rata share of the securities of an issuer in the portfolio of an investment company with the trust company's pro rata share of the securities of that issuer held by another investment company in which the trust company has invested.

(2) The trust company's own direct investment in the securities of an issuer with the trust company's pro rata share of the securities of that issuer held by each investment company in which the trust company has invested under this Section.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:615 - Engaging in commerce prohibited

§615. Engaging in commerce prohibited

Except as otherwise provided by this Chapter or rules adopted under this Chapter, a trust company may not invest its funds in trade or commerce by buying, selling, or otherwise dealing in goods or by owning or operating a business not part of the trust business, except as necessary to fulfill a fiduciary obligation to a client.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:621 - Borrowing limit

PART V. TRUST DEPOSITS LIABILITIES

AND PLEDGE OF ASSETS

§621. Borrowing limit

Except with the prior written approval of the commissioner, a trust company may not have outstanding liabilities exceeding an amount equal to three times its capital. However, the commissioner may impose a lower limit consistent with the safety and soundness of the trust company.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:622 - Pledge of assets

§622. Pledge of assets

A trust company may not pledge or create a lien on any of its assets except to secure the repayment of money borrowed or authorized or required by this Chapter or by rules adopted under this Chapter. An act, deed, conveyance, pledge, or contract in violation of this Section is void.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:623 - Fiduciary responsibility

§623. Fiduciary responsibility

The board of a trust company is responsible for the proper exercise of fiduciary powers by the trust company and each matter pertinent to the exercise of fiduciary powers, including determination of policies, investment, and disposition of property held in a fiduciary capacity, and the direction and review of the actions of each officer, employee, and committee used by the trust company in the exercise of its fiduciary powers.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:624 - Reports of apparent crime

§624. Reports of apparent crime

A trust company that is the victim of a robbery, that has a shortage of corporate or fiduciary funds in excess of five thousand dollars, or that is the victim of an apparent or suspected misapplication of its corporate or fiduciary funds or property in any amount by a director, manager, managing participant, officer, or employee shall report such robbery, shortages, or apparent or suspected misapplication to the commissioner within forty-eight hours after the time it is discovered. The initial report may be oral if the report is promptly confirmed in writing. The trust company or a director, manager, managing participant, officer, employee, or agent is not subject to liability for defamation or other charge resulting from information supplied in the report.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:625 - Out-of-state activities

§625. Out-of-state activities

To the extent allowed by the laws of another state, a Louisiana trust company may establish and maintain trust offices or solicit and market trust services in a state other than Louisiana by adhering to the following:

(1) To establish a trust office in another state, a Louisiana trust company shall file an application with the office of financial institutions on a form prescribed by the commissioner.

(2) To establish a trust representative office in another state, a Louisiana trust company shall provide the commissioner with notice of its intent to operate the representative office at least thirty days prior to commencing business at the out-of-state location. Upon a showing of good cause, the commissioner may lengthen or shorten the notification period.

(3) To solicit and market trust services in another state through the mail and other means of interstate commerce without maintaining a physical presence in the other state, a Louisiana trust company may do so without filing any applications or notifications with the commissioner of financial institutions.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:626 - Out-of-state trust companies

§626. Out-of-state trust companies

A. An out-of-state trust company may act as a fiduciary in this state or engage in a trust business at an office in this state only to the extent that the state by which it is chartered allows a Louisiana institution to perform such trust activities therein. An out-of-state trust company may establish a representative trust office in Louisiana at which the out-of-state trust company may perform trust-related business, except that the company may not enter into any trust agreements pursuant to the laws of this state.

B. An out-of-state trust company may solicit and market its fiduciary trust services in this state through the mail and other means of interstate commerce without maintaining a physical presence in this state and without filing an application or notice with the commissioner.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:627 - Interstate supervision and regulation

§627. Interstate supervision and regulation

The commissioner may rely upon applications, notifications, and examination reports provided by the appropriate home states or federal regulator, or enter into agreements with other state regulators to supervise and regulate the trust activities of interstate trust companies.

Acts 2003, No. 573, §1, eff. June 27, 2003.



RS 6:641 - CREDIT UNIONS

CHAPTER 8. CREDIT UNIONS

§641. Organization; act of incorporation

A.(1) A credit union is a cooperative, nonprofit association, incorporated under the provisions of this Chapter for the purposes of encouraging thrift among its members, creating a source of credit at a fair and reasonable rate of interest, and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition.

(2) Any seven persons who are residents of Louisiana eligible under R.S. 6:645 to become members of the same credit union may apply to the commissioner for permission to organize a credit union by submitting a signed act of incorporation and proposed bylaws in which they shall bind themselves to comply with all the requirements thereof and with all laws and regulations applicable to credit unions. The original act of incorporation shall be filed of record in the mortgage office in the parish in which the credit union is organized. The filing fee shall be two dollars.

B. The act of incorporation shall state the following:

(1) The name of the proposed credit union (which shall include the words "credit union") and the municipality in which its business office is to be located, but not the word "incorporated".

(2) The names and addresses of the subscribers to the certificate and the number of shares subscribed by each.

(3) A statement that incorporation is desired under this Chapter.

(4) The following may be provided for in the act of incorporation or in the bylaws approved by the commissioner:

(a) The initial par value of shares and the number and par value of shares, the minimum number and the maximum number.

(b) The date of the annual meeting, which may be in any month of the year; the manner of notification of meetings and conducting the same; the number of members constituting a quorum; and regulations as to voting.

(c) The number of directors, which shall be not less than five, all of whom must be members; the names of the first board of directors, their powers and duties; and the duties of officers, elected by the board of directors.

(d) The qualifications for membership, including entrance fee, if any.

(e) The number of members of the credit committee and of the supervisory committee, which shall not be less than three each, and their respective powers and duties.

(f) The conditions under which shares may be issued, transferred, and withdrawn; loans made and repaid; and the funds otherwise invested. The determination of these matters may be vested in the board of directors except as otherwise herein provided.

(g) The credit union shall have the power to borrow and to determine the method of receipting for money, the manner of accumulating a reserve fund and determining a dividend, and such other matters consistent with the provisions of this Chapter as are required to perfect the organization and make possible the operation of the credit union. The determination of these matters may be left to the board of directors.

C. Two certified copies of the act of incorporation shall be filed with the commissioner of financial institutions, together with two certified copies of the bylaws, and a certificate showing recordation of the act of incorporation in the mortgage office.

D. The commissioner shall approve the act of incorporation and bylaws if in conformity with this Chapter and if satisfied that the proposed field of operation is favorable to the success of the credit union and that the standing of the proposed incorporators is such as to give assurance that its affairs will be properly administered, and on the condition that the proposed credit union obtain and maintain insurance of the member accounts or share accounts as provided in R.S. 6:644(8). The commissioner shall thereupon issue to the proposed incorporators a certificate of approval, annexed to the duplicate of the certified copy of the act of incorporation and bylaws. Thereupon, the incorporators shall become and constitute a credit union.

E. Credit unions organized under this Chapter shall be required to obtain and maintain primary insurance of its member accounts or share accounts. This requirement may be satisfied by insurance obtained through the National Credit Union Administration or other federal agency. This requirement may also be satisfied by insurance obtained through a state agency or a state share insurance corporation of any state established for the purpose of insuring the member accounts or share accounts in credit unions, with prior approval of the commissioner.

F. A corporate or central credit union whose membership other than incorporators is limited to other credit unions and credit union organizations shall not be subject to the limitations of the provisions of R.S. 6:644(3)(c).

Amended by Acts 1954, No. 530, §1; Acts 1956, No. 311, §1; Acts 1972, No. 160, §1; Acts 1977, No. 165, §1; Acts 1981, No. 166, §1; Acts 1982, No. 436, §1; Acts 1983, No. 351, §1; Acts 1984, No. 581, §1; Acts 2001, No. 887, §1, eff. June 26, 2001.



RS 6:641.1 - Public policy

§641.1. Public policy

It is the declared public policy of the state of Louisiana to encourage and to foster the development of credit unions under a dual chartering system of the state and federal governments. In order to carry out this policy, the office of financial institutions of the state of Louisiana is authorized and requested to use its resources in the promotion and development of credit unions chartered under the laws of Louisiana.

Added by Acts 1978, No. 480, §1.



RS 6:641.2 - REPEALED BY ACTS 1989, No. 495, 6.

§641.2. REPEALED BY ACTS 1989, No. 495, §6.



RS 6:642 - Amendments of act of incorporation; commissioner's approval

§642. Amendments of act of incorporation; commissioner's approval

At a general meeting convened for that purpose, or at any annual meeting after notice mailed at least ten days previous to the date of the meeting and directed to the last known address of each member of record as of the date of issuance of notice, and after one notice properly displayed at the office of the credit union, the members may make modifications, additions or changes in the act of incorporation by a three-fourths vote of all of the members present at the meeting. All proposed amendments, however, must be approved in writing by the commissioner in advance of their submission to the members.

Amended by Acts 1954, No. 530, §1.



RS 6:643 - Restriction of the use of term credit union

§643. Restriction of the use of term credit union

A. Except for corporations formed under the provision of this Chapter, any person, partnership, firm, or corporation using any name or title containing the words "credit union" shall be fined not less than one hundred dollars or more than one thousand dollars, or be imprisoned for not more than one year, or both.

B. The provisions of Subsection A do not apply to credit unions organized under the laws of the United States and the several states and to organizations whose membership consist primarily of credit unions.

Amended by Acts 1975, No. 653, §1.



RS 6:644 - Powers

§644. Powers

A. Every credit union incorporated pursuant to or operating under the provisions of this Chapter shall have all the powers enumerated, authorized, and permitted by this Chapter and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the credit union; to enter into such contracts, incur such obligations, and generally do anything necessary or appropriate to take advantage of all membership, loans, subscriptions, contracts, grants, rights, or privileges whatsoever which at any time may be available or inure to credit unions by virtue of any act or resolution of the Congress of the United States, particularly any act of Congress creating a federal credit union system, and regulations issued pursuant thereto.

B. Among others, and except as otherwise limited by the provisions of this Chapter, every credit union shall have the following powers:

(1) To receive the savings of its members in payment for shares.

(2) To make loans exclusively to members.

(3) To invest, through its board of directors, in:

(a) Bonds, certificates, notes, or other evidence of indebtedness of the United States, state of Louisiana, or any municipality of Louisiana, including paving certificates of municipalities, and in federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives; such investments may be by book entry and such book entry investments may be pledged as security for loans.

(b) Homestead stock.

(c) The shares of other credit unions. It may deposit funds in savings banks, state banks, trust companies, and national banks. The funds of the credit union shall be used first, however, for loans to members, and preference shall be given to the smaller loan if available funds do not permit all loans to be made which have passed the credit committee. Such investments or deposits may be by book entry and such investments or deposits in the U.S. Central Credit Union and the Louisiana Corporate Credit Union may be pledged as security for loans.

(d) Shares, stocks, loans, or other obligations of any organization, corporation, limited liability company, or association, provided the membership or ownership, as the case may be, of such organization, corporation, limited liability company, or association is primarily confined or restricted to credit unions, or organizations of credit unions, and provided further the purpose for which it is organized is to strengthen or advance the development of credit unions or credit union organizations. No such investment shall exceed one percent of the credit union's capital and surplus.

(e) Investments authorized by law for fiduciaries and approved by the commissioner of financial institutions.

(4)(a) When duly authorized by its board of directors, to lend to any other credit unions at such rates as shall be fixed and determined by the board of directors, not exceeding twenty-five percent of the paid in and unimpaired capital and surplus of the lending credit union.

(b) As evidence of its indebtedness, the borrowing credit union shall execute its promissory note or other written agreement to pay, signed by two of its board officers and shall furnish a certified copy of the resolution of its board of directors to the lending credit union, authorizing the borrowing. The borrowing credit union shall also furnish a financial statement of its condition as of the last day of the preceding month of the application for such loans.

(c) The limitation of Subparagraph (4)(a) that such loans not exceed twenty-five percent of the unimpaired capital and surplus of the lending credit union shall not apply to credit unions commonly referred to as corporate credit unions and central credit unions, which credit unions are defined as credit unions whose field of membership primarily includes other credit unions, officers of other credit unions, or eligible employee groups, or both.

(d) Repealed by Acts 1992, No. 27, §2.

(5) To purchase from any liquidating credit union notes made by individual members of the liquidating credit union at such prices as may be agreed upon by the board of directors of the liquidating credit union and the board of directors of the purchasing credit union.

(6) To invest in and operate a credit union service center, either separately or in cooperation with other credit unions and credit union organizations.

(7) To collect, receive, and disburse money in connection with the sale of money orders and travelers checks and other money type instruments, and for other purposes as may provide benefit or convenience for its members.

(8) To obtain and maintain insurance of its member accounts or share accounts by the National Credit Union Administration, or other federal agency, or state agency or state share insurance corporation of any state, established for the purpose of insuring member accounts or share accounts of credit unions, including any investment that may be required in a share insurance corporation.

(9) To purchase or otherwise provide insurance for the benefit or convenience of its members.

(10) To charge reasonable collection fee incurred in the collection of a delinquent loan to the delinquent member's loan account.

(11) To exercise the powers granted corporations organized under the laws of the state of Louisiana and such incidental powers as may be necessary or requisite to promote and carry on effectively its purposes.

(12) To receive from any officer, employee, or agent of those nonmember units of the United States, the state of Louisiana, any parish, or municipality, and political subdivision thereof, payments on shares, share certificates and share deposits.

(13) To act as trustee and custodian under the Employee Retirement Income Security Act of 1974 (P.L. 93-406), as amended, and the Self-Employed Individuals Tax Retirement Act of 1962. The bylaws shall provide for recordkeeping and segregation of assets and for credit union operations, consistent with the principles of sound custodial administration.

(14) To become a member of the Central Liquidity Facility of the National Credit Union Administration.

(15) To become a member of any federal or state or private corporation that provides electronic funds transfer.

(16) To provide all types of transaction accounts for its members.

Amended by Acts 1954, No. 530, §1; Acts 1958, No. 199, §2; Acts 1970, No. 401, §1; Acts 1972, No. 160, §2; Acts 1975, No. 653, §1; Acts 1979, No. 487, §1; Acts 1980, No. 210, §1; Acts 1981, No. 166, §1; Acts 1982, No. 436, §1; Acts 1985, No. 65, §1; Acts 1986, No. 36, §1; Acts 1991, No. 162, §1; Acts 1991, No. 655, §1; Acts 1992, No. 27, §§1, 2; Acts 1993, No. 518, §1; Acts 1995, No. 293, §1.



RS 6:645 - Membership

§645. Membership

A. The membership shall consist of the incorporators and such natural persons as have been duly elected to membership and have subscribed to one or more shares and have paid for the same in whole or in part with the entrance fee as required by the charter and by-laws and have complied with such other requirements as the act of incorporation may contain. Other organizations, incorporated or not, composed primarily of the same individuals who are eligible to membership in the credit union are also eligible to membership.

B. Credit unions shall be organized only within groups that have a common bond of residence within a well defined neighborhood, small community, or rural district, or occupation, or association, or any combination thereof. The minimum potential of one hundred persons shall be required in groups having a common bond of occupation, and a potential of two hundred families shall be required in other type groups. Employee groups with insufficient membership shall be eligible in a central type credit union with the approval of the commissioner. Credit union membership shall consist of the incorporators and such other persons and incorporated and unincorporated organizations, to the extent provided for in the charter and bylaws, as may be elected to membership, and as such shall each subscribe to one share of its stock and a uniform entrance fee if required by the board of directors. A person who has retired from active employment, but receives retirement compensation, may continue to retain full membership.

C. Students who qualify for a student loan under the provisions of the Louisiana Higher Education Assistance Commission Act* shall be eligible for membership in any credit union domiciled in this state solely for the purpose of obtaining a student loan under the provisions of the Louisiana Higher Education Assistance Commission Act.

D. Members of a federally chartered or state chartered credit union in liquidation in Louisiana, who are residents of Louisiana, shall be eligible for membership in a central type credit union.

Amended by Acts 1954, No. 530, §1; Acts 1970, No. 401, §2; Acts 1972, No. 160, §1; Acts 1974, No. 598, §1; Acts 1981, No. 166, §1.

*See, R.S. 17:3021 to 17:3030



RS 6:646 - Supervision by commissioner; suspension or revocation of charter; liquidation; reports; examination fees

§646. Supervision by commissioner; suspension or revocation of charter; liquidation; reports; examination fees

A.(1)(a) Credit unions are under the supervision of the commissioner. The commissioner may prescribe rules and regulations for the administration of this Chapter and for the administration of a state share insurance corporation, including but not by way of limitation the merger, consolidation, or dissolution of corporations organized under this Chapter.

(b) Any central or corporate credit union chartered under this Chapter shall be subject to such rules, regulations, and orders as the commissioner deems appropriate and, except as otherwise specifically provided in such rules, regulations, or orders, shall be vested with or subject to the same rights, privileges, duties and restrictions, penalties, liabilities, conditions, and limitations that would apply to all credit unions organized under this Chapter. The commissioner may approve bylaws that he deems appropriate to a corporate or central credit union.

(2)(a) The Commissioner shall approve the merger or consolidation of credit unions organized under this Chapter or converted from federal credit unions to a credit union under this Chapter if in conformity with this Chapter, and if satisfied that the proposed field of membership for the merging or consolidating credit unions is favorable to the success of the proposed merger or consolidation. The commissioner shall thereupon issue to the proposed merging or consolidating credit unions a certificate of approval.

(b) The commissioner in granting approval to mergers, consolidations, or expansion of the field of membership shall give consideration to the following: locale of domicile, access to credit union facilities, and whether the proposed merger, consolidation, or expansion of the field of membership is favorable to the success of the credit union.

(3) Repealed by Acts 2003, No. 362, §2, eff. June 18, 2003.

(4)(a) Mergers must be approved by an affirmative vote of a majority of the members of the merging credit union who vote on the proposal and by the board of directors of the continuing credit union. Such membership vote on the merger may be conducted by mail balloting.

(b) Written notice of any annual or special meeting of the members of the merging credit union shall be sent to each member at the address reflected in the credit union's records at least ten days prior to such meeting.

(5) Notwithstanding the provisions of Paragraphs (2) and (3) of this Subsection, the commissioner may approve a merger or consolidation of credit unions without membership approval when the merging credit union is insolvent, or in danger of insolvency, as determined by the commissioner.

B.(1) The commissioner may suspend or revoke the charter of any credit union under his supervision, or place the same in involuntary liquidation and appoint a liquidating agent therefor, upon his finding that the organization is bankrupt or insolvent or has violated any provisions of its charter, its bylaws, or of this Chapter, or of any regulations issued thereunder.

(2) Each credit union shall file quarterly financial reports with the commissioner in a manner and form prescribed by the commissioner. Any credit union failing to file such financial reports postmarked by the required due dates may be fined not more than fifty dollars for each day the report remains unfiled.

(3) Each credit union shall be subject to examination by the commissioner or his authorized deputy on a recurring schedule consonant with the resources of the office and in accordance with good examination practice. The commissioner may order other examinations as necessary, and shall at all times be given free access to all the books, papers, securities, and other sources of information with respect to the credit union. For that purpose he may, personally or through his duly authorized deputies, subpoena and examine witnesses under oath about documents pertaining to the business of credit unions.

(4) Repealed by Acts 1993, No. 278, §1, eff. Jan. 1, 1994.

(5) The commissioner may, by rule, establish a fee schedule for the examination of a corporate credit union.

C. If a credit union neglects for fifteen days to make the required reports or to pay the charges required, including penalties for delay in filing reports, the commissioner shall notify the credit union of his intention to revoke the certificate of approval. If the neglect or failure continues for another fifteen days or if the credit union violates any of the provisions of this Chapter, the commissioner may revoke the certificate of approval and personally or through one of his deputies, shall take possession of the business of the credit union and retain possession until such time as he may permit it to resume business or until its affairs are finally liquidated.

D. If it appears to the commissioner that a credit union has violated any of the provisions of this Chapter, he may by an order made over his hand and official seal after a hearing or an opportunity for hearing has been given the credit union, direct the credit union to discontinue its illegal methods and practices. If a credit union is insolvent or has within a reasonable time failed to comply with any order mailed to the last address filed by the credit union with the commissioner, he shall immediately or within a reasonable time thereafter take possession of the business and property of the credit union and retain possession until such time as he may permit it to resume business or until its affairs are finally liquidated.

E. The commissioner shall prescribe rules and regulations specifying the period of time a credit union must retain its records and permitting a credit union to destroy records after the time required by such regulations has expired.

Acts 1993, No. 278, §1, eff. Jan. 1, 1994; Acts 1993, No. 583, §1; Acts 1997, No. 234, §1; Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2003, No. 362, §§1 and 2, eff. June 18, 2003.



RS 6:646.1 - Involuntary dissolution; distribution of assets

§646.1. Involuntary dissolution; distribution of assets

A. All claims against the assets of an association whose deposits are insured by an agency of the federal government or other approved insurer, proved to the receiver's satisfaction or approved by the receivership court, shall be paid in the following order:

(1) Administration expenses of the liquidation.

(2) Deposit obligations, member share accounts, and share certificate accounts to the extent the account exceeds the deposit insurance coverage.

(3) Loan advances from other credit unions.

(4) Other general liabilities.

(5) Debt subordinated to the claims of depositors and general creditors.

B. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

Acts 1989 1st Ex. Sess., No. 13, §2, eff March 13, 1989; Acts 1989, No. 495, §1.



RS 6:647 - Fiscal year; meetings; regulations as to voting

§647. Fiscal year; meetings; regulations as to voting

A. The credit union fiscal year shall end at the close of business on the thirty-first day of December.

B. Special meetings of the members of the credit union may be held by order of the board of directors or of the supervisory committee, and shall be held on request of ten percent of the members.

C. At all meetings of the members of the credit union, a member shall have but one vote, irrespective of the number of shares held. The credit union bylaws may prescribe the minimum age for a member to vote or to hold office. No shareholder may vote by proxy, but a society, association, copartnership, or corporation having membership in the credit union may be represented by one person, duly authorized to represent it.

D. At any membership meeting, the members may decide on any matter of interest to the credit union that is not inconsistent with the law, the credit union charter, and bylaws.

Amended by Acts 1976, No. 319, §1; Acts 1979, No. 487, §1.



RS 6:648 - Elections; oath of office

§648. Elections; oath of office

A. At an annual meeting the members shall elect a board of directors, and, where bylaws provide, a credit committee, and a supervisory committee. No member of the board shall be a member of either of the committees. All members of the board and committees and all officers hold their offices for such terms as are provided in the charter or bylaws.

B. Immediately following their election, and in every case before assuming the duties of their office the directors shall take an oath of office to discharge their duties as directors properly and conscientiously, which oath shall be entered into the minutes of the next regular or special meeting of the board of directors and shall be retained in the records of the credit union for examination by the commissioner. These oaths shall be in writing and signed, and shall be renewed as to each director upon the occasion of each reelection to the board. Forms of the oath shall be furnished by the commissioner. The commissioner may suspend any director who fails to comply with this requirement and no suspended director may be reinstated, except for good cause shown after taking the oath.

C.(1) No person shall be eligible to serve as a director or committee member of a credit union unless he or she is a shareholder, owning, in his or her own right, at least one fully paid share the par value of which shall be stated in the credit union bylaws.

(2) In the case of a corporate credit union, no designated representative of a credit union, serving as a director or committee member of a corporate credit union, shall be eligible to serve as a director or committee member of a corporate credit union, unless such credit union owns at least one fully paid voting capital share, as defined in the corporate credit union bylaws.

D. The bylaws of the credit union shall clearly define the procedure for election. They shall set forth the number of directors to be elected.

Amended by Acts 1954, No. 530, §1; Acts 1985, No. 65, §1; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 1995, No. 293, §1.



RS 6:649 - Directors; officers; compensation

§649. Directors; officers; compensation

A.(1) The management of a credit union organized under this Chapter shall be by a board of directors, a supervisory committee, and, when the bylaws so provide, a credit committee.

(2) At the first meeting after the annual meeting of the members, the directors shall elect from their number the board officers specified in the bylaws. Only one board officer shall be compensated as an officer of the board; and the bylaws shall specify such positions, as well as the specific duty of each of the board officers. The board shall elect from their number a financial officer who shall give bond with good and sufficient surety in an amount and character to be determined by the board of directors in compliance with the conditions of this Section.

(3) If authorized in the bylaws approved by the commissioner, meetings of the board of directors may be conducted by means of telephone conference or other similar means of communication.

B. Unless the charter specifically reserves any or all of the duties of the members, it shall be the special duty of the directors to do the following:

(1) To act upon all applications for membership and on the expulsion of members; to appoint a membership officer from among members of the credit union, other than the treasurer, assistant treasurer or loan officer, who may be authorized by the directors to approve applications for membership upon such conditions as the directors may prescribe, except that such membership officer so authorized shall submit at each monthly meeting of the directors a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the bylaws or the directors may require;

(2) To determine from time to time, rates of interest which shall be charged on loans; subject, however, to the maximum rate hereinafter provided;

(3) To purchase a blanket fidelity bond covering the directors, officers, employees, members of official committees, and other agents with protection against loss caused by fraud and dishonesty for persons specified in the bylaws.

(4) To establish par value of shares and to fix the maximum number of shares which may be held by any one member.

(5) To establish lending policies to fix the amount which may be loaned to any one member as provided elsewhere in this Chapter.

(6) To declare dividends as hereinafter provided, to authorize interest refunds, and to recommend amendments to the charter as hereinafter provided.

(7) To fill vacancies on the board of directors until the election and qualification of successors; and, if the bylaws provide for an elected credit committee, fill vacancies on the credit committee until the election and qualification of successors.

(8) To have charge of investments other than loans to members, except that the board may designate a committee of not less than two directors to act as an investment committee, such committee to have charge of investments under rules and procedures established by the board of directors.

(9) To provide a copy of the reports of examination of the office of financial institutions to government agencies deemed advisable and necessary by the board to conduct the affairs of the credit union.

(10) To perform such other duties as the members may from time to time authorize.

(11) To appoint an executive committee of not less than three directors to exercise such authority as may be delegated to it, subject to such conditions and limitations as are prescribed by the board.

C. No member of the board of directors or of the credit or supervisory committees shall receive any compensation for his services as a member of the board or of the committee. However, directors and committee members may receive expense reimbursement for loss of pay while away from work on credit union business, or per diem when provided for in the bylaws. The commissioner may approve such bylaw provision when the credit union's legal reserves are in excess of six percent of risk assets. The payment by the credit union of premiums for liability, travel, accident, hospitalization, or life insurance coverage on the director or committee member shall not be considered as compensation under this Section.

Amended by Acts 1954, No. 530, §1; Acts 1966, No. 467, §2; Acts 1970, No. 401, §4; Acts 1972, No. 160, §1; Acts 1975, No. 653, §§1, 2; Acts 1979, No. 487, §1; Acts 1981, No. 166, §1; Acts 1983, No. 351, §1; Acts 1984, No. 581, §1; Acts 1989, No. 495, §2; Acts 2001, No. 887, §1, eff. June 26, 2001.



RS 6:649.1 - Relation and liability of directors and officers to a credit union and its members

§649.1. Relation and liability of directors and officers to a credit union and its members

A. Credit union officers and directors shall be deemed to stand in a fiduciary relationship to their credit union and its members and shall discharge the duties of their respective positions in good faith and with the diligence, care, judgment, and skill as provided for in Subsection B of this Section. Nothing herein contained shall derogate from any indemnification otherwise provided for such officers and directors by law. Indemnification of such officers and directors may be provided for in the credit union's articles or bylaws in the manner and to the extent allowed officers and directors of corporations under the Louisiana Business Corporation Law, R.S. 12:1 et seq.

B. A director or officer of a credit union shall not be held personally liable to the corporation, the shareholders, or members thereof for monetary damages unless the director or officer acted in a grossly negligent manner as defined in R.S. 6:2(8) or engaged in conduct which demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of his fiduciary duty.

C. A director of a credit union shall, in the performance of his duties, be fully protected in relying in good faith upon the records of the credit union, and upon such information, opinions, reports, or statements presented to him, the credit union, the board of directors, or any committee thereof by any of the credit union's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

D. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their credit union, or members thereof, or to any other person or entity, except that the provisions of the Louisiana Business Corporation Law, R.S. 12:1 et seq., regarding indemnification of directors and officers shall be applicable to directors and officers of credit unions.

E. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section may be liable for attorney fees incurred in the defense of such attempt and for damages.

Acts 1993, No. 517, §1, eff. June 10, 1993; Acts 1999, No. 703, §1, eff. July 1, 1999.

{{NOTE: SEE ACTS 1993, NO. 517, §2.}}



RS 6:649.2 - Actions against directors and officers of credit unions

§649.2. Actions against directors and officers of credit unions

A. No action for damages against any director or officer of a credit union for breach of contract with the credit union in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, action for gross negligence, but excluding any action covered by the provisions of Subsection B of this Section, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered. As to an action filed within one year from the date of discovery, such an action shall be filed no later than three years from the date of the alleged act, omission, or neglect.

B. No action for damages against any director or officer of a credit union for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered. As to an action filed within two years from the date of discovery, such an action shall be filed no later than four years from the date of the alleged act, omission, or neglect.

C. The three-year period provided in Subsection A and the four-year period provided in Subsection B shall be deemed preemptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1993, No. 517, §1, eff. June 10, 1993.

{{NOTE: SEE ACTS 1993, NO. 517, §2.}}



RS 6:650 - Credit committee

§650. Credit committee

A.(1) If the bylaws provide for a credit committee, then pursuant to the provisions of the bylaws, the board of directors may appoint, or the members may elect, a credit committee. The credit committee shall hold such meetings as the business of the credit union may require, not less frequently than once a month, to consider applications for loans or lines of credit. Reasonable notice of such meetings shall be given to all members of the committee. Except for those loans or lines of credit required to be approved by the board of directors, approval of an application shall be by majority of the committee who are present at the meeting at which it is considered, provided that a majority of the full committee is present. The credit committee may appoint and delegate to loan officers the authority to approve applications.

(2) If the bylaws provide for a credit committee, all applications not approved by the loan officer shall be reviewed by the credit committee, and the approval of a majority of the members who are present at the meeting when such review is undertaken shall be required to reverse the loan officer's decisions, provided a majority of the full committee is present. If there is not a credit committee, a member shall have the right, upon written request, of review by the board of directors of a loan application which has been denied. No individual shall have authority to disburse funds of the credit union with respect to any loan or line of credit for which the application has been approved by him in his capacity as a loan officer.

B. No loan shall be made unless it has received the unanimous approval of the members of the committee present when the loan was considered, except as provided elsewhere in this Chapter, which number shall constitute at least a majority of the committee. An applicant for a loan may appeal to the directors from the decision of the credit committee if it is so provided in the charter or bylaws. The credit committee shall meet as often as required, but due notice shall be given each member.

Amended by Acts 1954, No. 530, §1; Acts 1956, No. 311, §1; Acts 1981, No. 166, §1; Acts 1983, No. 351, §1.



RS 6:650.1 - REPEALED BY ACTS 1989, No. 495, 6.

§650.1. REPEALED BY ACTS 1989, No. 495, §6.



RS 6:650.2 - Educational committee

§650.2. Educational committee

The credit union may establish, in a manner provided for in the bylaws, an educational committee. The committee shall plan, and, with approval of the board of directors, carry out programs to inform members and potential members of the objectives, procedures and services of the credit union, and to encourage maximum participation in all activities of the credit union.

Added by Acts 1968, No. 180, §1.



RS 6:651 - Supervisory committee; examination and report

§651. Supervisory committee; examination and report

A.(1) Pursuant to the provisions of the bylaws, the board of directors may appoint, or the members may elect, a supervisory committee. The supervisory committee shall at frequent intervals inspect the securities, cash, and accounts of the credit union and supervise the acts of the board of directors, credit committee, and officers, any or all of whom the supervisory committee may suspend at any time by unanimous vote. Within seven days after such a suspension, the supervisory committee shall cause notice to be given to the members and the commissioner of a special meeting to take action on the suspension, the call for the meeting to indicate clearly its purpose.

(2) By a majority vote the committee may call a meeting of the shareholders to consider any violation of this Chapter or of the charter or bylaws, or any practice of the credit union which is unsafe and unauthorized in the opinion of the committee.

B. Supervisory committee vacancies shall be filled in the manner provided for in the bylaws.

C. The supervisory committee shall annually examine the financial condition and internal control structure of the credit union in accordance with applicable federal regulations or rules promulgated by the commissioner.

Amended by Acts 1954, No. 530, §1; Acts 1956, No. 311, §1; Acts 1984, No. 581, §1; Acts 1989, No. 495, §3; Acts 1991, No. 162, §1; Acts 1991, No. 655, §1; Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2001, No. 887, §1, eff. June 26, 2001.



RS 6:652 - Capital

§652. Capital

The capital of a credit union shall consist of the payments that have been made to it by the several members thereof on shares. A credit union shall have a privilege on the shares of any member and on the dividends payable thereon for and to the extent of any loan made to him and of any dues and fines payable by him. A credit union may, upon the resignation or expulsion of a member, cancel his shares and apply the withdrawal value of the shares towards the liquidation of his indebtedness.

A credit union may charge an entrance fee as may be provided in the charter. Fully paid up shares of a credit union may be transferred to any person upon election to membership, upon such terms as the charter may provide and upon the payment of a transfer fee which shall not exceed twenty-five cents. No commission or compensation shall be paid for securing members or for the sale of shares.



RS 6:652.1 - Types of capital

§652.1. Types of capital

A credit union may issue any type or kind of share or savings account representing savings of members of the credit union as may be authorized by the board of directors of the credit union, and may agree to pay an additional or different rate of dividend or interest on any share or savings account based upon its classification with respect to the character, amount, duration, or regularity of the transactions with respect to such share or savings account, provided the credit union pays the same dividend or interest rate on all shares or savings accounts in the same classification.

Added by Acts 1977, No. 165, §2. Amended by Acts 1981, No. 166, §1.



RS 6:652.2 - Share and share certificate accounts as legal investments

§652.2. Share and share certificate accounts as legal investments

A.(1) Administrators, executors, custodians, conservators, guardians, tutors, curators, trustees, and other fiduciaries of every kind and nature; insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations; charitable, educational, eleemosynary and public corporations, funds and organizations; the state of Louisiana, its agencies, boards, commissions, departments, municipalities, school boards, parishes, and any other political subdivision of the state, other public corporations and bodies, and the public officials thereof are hereby specifically authorized and empowered to invest without any order of any court funds held by them in share accounts or share certificate accounts of credit unions, federally chartered or state chartered, and such investments shall be deemed and held to be legal investment for such funds.

(2) Investments by banks and trust companies; by the state of Louisiana, its agencies, boards, commissions, and departments; by the state treasurer of state funds standing in the name of the state treasurer; by political subdivisions of the state and other public bodies existing under the constitution and laws of the state of Louisiana, any parish, or any political subdivision of any parish, and city, town, or village, or any political subdivision of any city, town, or village shall not exceed at any one time the amount insured by the National Credit Union Administration or other deposit insurance corporation in any one federally or state chartered credit union, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321.

(3) With respect to investments by custodians, credit unions, federally chartered or state chartered, are hereby deemed to be "custodians" within the meaning of that term as used in the Louisiana Gifts to Minors Act of this state as provided in R.S. 9:735 et seq., provided such custodians are limited to investments in share accounts or share certificate accounts in such credit unions, federally or state chartered, or in obligations or securities issued by such credit unions, federally or state chartered.

B. Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the share accounts or share certificate accounts made legal investments by this Section in the amount of such bond, when deposited therewith, shall be acceptable as security without other security.

C. The provisions of this Section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations and officials referred to in this Section, and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.

Added by Acts 1977, No. 165, §2. Amended by Acts 1979, No. 487, §1; Acts 1984, No. 581, §1.



RS 6:652.3 - Members' share capital

§652.3. Members' share capital

The credit union's financial statements shall classify members' share capital as equity.

Acts 1989, No. 495, §4.



RS 6:653 - Shares of minors and in trust

§653. Shares of minors and in trust

Shares may be issued in the name of a minor and in trust in such manner as the charter may provide. When shares are so issued the name of the beneficiary must be disclosed to the credit union.



RS 6:653.1 - Trust deposits; death of depositor, payment

§653.1. Trust deposits; death of depositor, payment

A. Upon the death of a member who has deposited a sum in any federal or state credit union account evidencing an intention that upon the death of the member, the funds shall belong to the named beneficiary or beneficiaries of the member, the federal or state credit union may pay the share account, together with the dividends or interest accruing thereto, to the named beneficiaries for whom the deposit was made, and the federal or state credit union may rely conclusively thereon. The member shall, at the time such share account is established, give to the federal or state credit union an affidavit in authentic form stating the names of one or more beneficiaries. The credit union may conclusively rely on this affidavit for the disbursal of funds. Upon receiving a death certificate, the credit union may disburse funds to the named beneficiaries.

B. The title of such a share account must include the terms "in trust for", "as trustee for", or "payable on death to", such beneficiary or beneficiaries. Such beneficiaries must be specifically named in the share account records of the federal or state credit union.

C. Repealed by Acts 2009, No. 499, §2.

D.(1) When a share account described in Subsection A of this Section is established by more than one member, the respective interests of each member shall be deemed equal to that of each other member, unless otherwise stated in the federal or state credit union's share account records.

(2) When a share account described in Subsection A of this Section is established for more than one beneficiary, the respective interests of each shall be deemed equal to that of each other beneficiary, unless otherwise stated in the federal or state credit union share account records.

E. No federal or state credit union paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the share account holder be liable for any estate, inheritance, or succession taxes which may be due the state, and delivery of the funds shall constitute a full and complete discharge of the federal or state credit union for the payment or delivery so made and shall relieve the federal or state credit union from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse.

F. The provisions of this Section shall apply notwithstanding the fact the decedent designates a beneficiary by last will and testament.

Acts 1991, No. 535, §1; Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2009, No. 499, §§1 and 2.



RS 6:653.2 - Pledge of share accounts; rights and remedies

§653.2. Pledge of share accounts; rights and remedies

A. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation takes place by operation of law between shares held on deposit with a credit union organized as provided by law or with a federal credit union domiciled in this state and any loan, extension of credit, or other obligation incurred by the member in favor of the credit union. This compensation shall apply to those shares on deposit which the member has the right to withdraw on his request or endorsement alone, except shares deposited in an Individual Retirement Account or other type of tax-deferred account. The shares to which this compensation applies shall be deemed to be pledged by the member in favor of the credit union.

B. The pledge of such share accounts need not be reflected in writing or comply with the requirements of Civil Code Art. 3158 or R.S. 9:4321 et seq. Such a pledge shall instead be deemed for any and all purposes to constitute a statutory security interest arising by operation of law. The ability of the member to withdraw funds from a share account at will shall not be deemed to adversely affect the validity of the pledge provided under this Section.

C. In the event that the member should default under any loan, extension of credit, or other direct or indirect obligation of any nature and kind whatsoever in favor of the credit union, the credit union shall have the right to apply any shares that the member then has on share with the credit union or on which the credit union has taken a security interest under the Louisiana commercial laws involving secured transactions, R.S. 10:9-101 et seq., towards the payment of the depositor's indebtedness or obligations, whether such payment satisfies the indebtedness or obligations in whole or in part. The exercise of the credit union's remedies under this Subsection shall not affect any other rights and remedies available to the credit union following the member's default, including the privilege and lien provided by R.S. 6:652 or 12 U.S.C. 1757(11).

D. The credit union shall notify the member in writing within two business days following the exercise of the credit union's remedies under Subsection C of this Section. Such notice shall be forwarded by registered or certified mail to the member's most current address reflected in the credit union's records. In the event that the credit union mails such a notice to the member within the above time period, the credit union shall have no liability to the member or to any other person or persons as a result of the credit union's dishonor of checks or drafts drawn on the member's accounts with the credit union.

E. The rights and remedies afforded to credit unions under this Section shall be in addition to a credit union's contractual rights of compensation or setoff as provided in members' notes and agreements and shall further be in addition to any other rights and remedies that a credit union may have with regard to member share accounts on which the credit union may have a security interest subject to the Louisiana commercial laws involving secured transactions.

F. Notwithstanding the provisions of Civil Code Articles 1893 et seq., compensation or setoff shall occur by operation of law between any funds held on share with the credit union and any loans, extensions of credit, or other obligations of the member incurred in favor of the credit union, except that those shares held in any account designated as a trust account established on behalf of a person or persons other than the named member shall not be subject to compensation or setoff as provided in this Section.

Acts 1995, No. 293, §1.



RS 6:653.3 - Ownership of shares

§653.3. Ownership of shares

A credit union may conclusively rely on any membership application, agreement, or signature card used to establish a share account as establishing ownership of any shares and other credits deposited therein, and may consider and treat any funds on share in such an account as belonging to and the sole and exclusive property of the member or members named on the account membership application, agreement, or signature card, unless otherwise notified or directed by such member or members.

Acts 1995, No. 293, §1.



RS 6:653.4 - Death of member or account owner; access and transfer of accounts, shares, and property to succession representative, heirs, legatees, and legal representative

§653.4. Death of member or account owner; access and transfer of accounts, shares, and property to succession representative, heirs, legatees, and legal representative

A. For all purposes, credit union may conduct business in accordance with its bylaws, membership agreements, and other relevant contract terms concerning a deceased member or depositor until it receives written notice specifically addressed to it of the death of the member or depositor that identifies therein the accounts, shares, all accrued interest or dividends, safe deposit boxes and their contents, and any other property, either on deposit or otherwise in the credit union's possession, that are standing in the name of the deceased member or depositor or in which the deceased member or depositor has an interest.

B.(1) In addition to the provisions of R.S. 6:664, upon receipt of letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing any authorized succession representative, a credit union may grant access to or allow the transfer of contents of a safety deposit box or money or other property titled in the name of its deceased member or depositor to the succession representative.

(2) The credit union may continue to follow the direction of the authorized succession representative related to the safety deposit box or money or other property of its deceased member or depositor, unless and until the credit union receives a subsequent order issued by a court of competent jurisdiction specifically naming and directing the credit union to cease following the direction of the succession representative, or the credit union receives a subsequent order issued by a court of competent jurisdiction limiting or terminating the authority of or replacing the succession representative.

(3) A judgment of possession issued by a court of competent jurisdiction recognizing and putting the legatees or heirs in possession of the estate of its deceased member or depositor shall constitute full and proper authority for the credit union holding a safety deposit box or money or other property titled in the name of the deceased member or depositor to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession.

C. Conclusive proof to a credit union of the letters testamentary, letters of administration, letters of independent administration of the succession representative or judgment of possession issued by a court of competent jurisdiction shall result from copies thereof, duly certified when rendered by a court of this state, or certified according to the Acts of Congress when rendered by a court of any possession or dependency of the United States, or certified according to the law of the place with the genuineness of the certification attested by a consular agent of the United States when rendered by a court of any foreign country.

D. Transfers made in accordance with the provisions of this Section shall constitute full protection to a credit union as to any heir, legatee, surviving spouse, creditor, those who are sui juris or claims related to such activity or transaction and the credit union shall have no liability to the state of Louisiana for any taxes due thereon.

Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2010, No. 175, §6; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:654 - Rates of interest

§654. Rates of interest

A. Notwithstanding any other provision of the law to the contrary, a credit union may lend to its members at such maximum fixed rates or maximum variable rates of interest, as provided for in the bylaws of the credit union, which have been approved by the commissioner of financial institutions. An endorser, guarantor, or co-maker shall be subject to the same interest charge as a member of the credit union.

B. Notwithstanding any other provision of the law to the contrary, with respect to a loan to a member pursuant to an open-end credit, revolving credit, or line of credit loan account, a credit union may contract to receive and collect a finance charge, which may be such maximum fixed rates or maximum variable rates of interest in any amount, as provided for in the credit union bylaws, which have been approved by the commissioner of financial institutions. The finance charge may be added to the loan balance on the monthly due date or monthly billing date or the proportionate part due may be added when a new advance is made.

C. Notwithstanding any other provision of the law to the contrary, a credit union may provide in the bylaws for fees and costs incidental to the making of loans and for late charges, which have been approved by the commissioner of financial institutions.

Amended by Acts 1954, No. 530, §1; Acts 1972, No. 160, §1; Acts 1975, No. 653, §3; Acts 1979, No. 487, §1; Acts 1980, No. 210, §1; Acts 1982, No. 436, §1.



RS 6:655 - Power to borrow

§655. Power to borrow

A. A credit union may borrow from any source, but the total of such borrowing at no time shall exceed fifty percent of its paid in and unimpaired capital and surplus.

B. The limitation in Subsection A of this Section shall not apply to a central or corporate credit union. However, the borrowing limitations of a central or corporate credit union shall be provided for in its bylaws as approved by the commissioner.

Amended by Acts 1954, No. 530, §1; Acts 1983, No. 351, §1.



RS 6:656 - Loans

§656. Loans

A. A credit union may make loans, under terms and conditions specified in the bylaws, to its members, and extend lines of credit to its members, to other credit unions, and to credit union organizations, and to participate with other credit unions, credit union organizations, or financial organizations to credit union members in accordance with the following:

(1) Loans to members shall be made in conformity with criteria established by the board of directors, provided that:

(a) Real estate loans secured by a first mortgage on real estate shall not be in excess of eighty-five percent of the value of the property, as determined by a written appraisal, unless the loan amount in excess of eighty-five percent is covered through private mortgage or equivalent insurance.

(b) A loan to finance the purchase of a mobile home, which shall be secured by a first lien on such mobile home to be used by the credit union member as his residence, or for the repair, alteration, or improvement of a residential dwelling which is the residence of a credit union member shall have a maturity not to exceed twenty years, unless such loan is insured or guaranteed as provided in Subparagraph (c).

(c) A loan secured by the insurance or guarantee of the federal government, of a state government, or any agency of either, may be made for the maturity and under the terms and conditions specified in the law under which such insurance or guarantee is provided.

(d) A loan or aggregate of loans to a director or member of the supervisory or credit committee of the credit union making the loan, including direct obligors, endorsers, cosigners, or guarantors, which exceeds twenty thousand dollars, plus pledged shares, shall be reviewed and approved or denied by the board of directors.

(e) Loans to other members for which directors or members of the supervisory or credit committee act as guarantor or endorser shall be approved or rejected by the board of directors when such loans standing alone or when added to any outstanding loan or loans of the guarantor or endorser exceeds twenty thousand dollars.

(f) No loan may be made to any member, if, upon making of that loan, the member would be indebted to the credit union upon loans made to him in an aggregate amount which would exceed ten per centum of the credit union's unimpaired capital and surplus.

(g) Any director or committeeman who knowingly and willfully makes or agrees to the making of any loan to other than a member or another qualified credit union shall, by such act, become jointly, severally, or solidarily responsible with the maker and endorser for the full amount of the debt.

(h) A borrower may repay his or her loan prior to maturity in whole or in part on any business day without penalty.

(2) A self-replenishing line of credit to a borrower may be established to a stated maximum amount on certain terms and conditions which may be different from the terms and conditions established for another borrower.

(3) Excluding loans made by a corporate credit union, loans to other credit unions shall be approved by the board of directors.

(4) Loans to credit union organizations shall be approved by the board of directors and shall not exceed one per centum of the paid-in and unimpaired capital and surplus of the credit union. A credit union organization means any organization as determined by the board, which is established primarily to serve the needs of its member credit unions, and whose business relates to the daily operations of the credit unions they serve.

(5) Participation loans with other credit unions, credit union organizations, or financial organizations shall be in accordance with written policies of the board of directors; provided that a credit union which originates a loan for which participation arrangements are made in accordance with this Subsection, shall retain an interest of at least ten per centum of the face amount of the loan.

B. A borrower may repay the whole or any part of his loan on any day on which the office of the credit union is open for transaction of business.

C. Any director or committeeman who knowingly and willfully makes or agrees to the making of any loan to other than a member or another qualified credit union shall by such act become jointly, severally, or in solido responsible with the maker and endorsers for the full amount of the debt.

D. A credit union may make loans to its members on a revolving credit, open-end credit, or line of credit loan plan in conformity to Regulation Z of the Truth-in-Lending Act. The terms and maturities of this type of loan shall be the same as in Subsection A of this Section.

Amended by Acts 1954, No. 530, §1; Acts 1964, No. 112, §1; Acts 1968, No. 180, §2; Acts 1970, No. 401, §5; Acts 1972, No. 160, §1; Acts 1974, No. 598, §3; Acts 1975, No. 653, §3; Acts 1977, No. 165, §1; Acts 1978, No. 480, §2; Acts 1979, No. 487, §1; Acts 1980, No. 210, §1; Acts 1981, No. 166, §1; Acts 1991, No. 162, §1; Acts 1991, No. 655, §1; Acts 1999, No. 703, §1, eff. July 1, 1999; Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2003, No. 362, §1, eff. June 18, 2003.



RS 6:657 - Repealed by Acts 2001, No. 887, 2, eff. June 26, 2001.

§657. Repealed by Acts 2001, No. 887, §2, eff. June 26, 2001.



RS 6:658 - Dividends

§658. Dividends

A. At such intervals as the board of directors may authorize and after provision for the required reserve and subject to applicable federal regulations, the board of directors may declare a dividend to be paid, at different rates on different types of shares, and at different rates and maturity dates in the case of share certificates, from the remaining net earnings. Dividend credit may be accrued on various types of shares and share certificates as authorized by the board of directors.

B. Provided no credit union shall declare or pay any dividends on its shares except from current net earnings, and undivided profits. Provided, further, that in the event of delinquency in loans there shall be no dividends paid unless the reserve fund shall be equal to or in excess of the sum of 10 percent of the unpaid balance of loans delinquent more than two months and less than six months, plus twenty-five percent of the unpaid balances of loans delinquent from six months to less than twelve months, plus fifty percent of the unpaid balances of loans delinquent from twelve months to less than eighteen months, plus one hundred percent of the unpaid balances of loans delinquent eighteen months or more; provided, further, that in the event the legal reserve fund does not equal the amount required as hereinabove set forth, then and in that event the reserve fund shall be supplemented by a special reserve for delinquent loans in an amount which will make the reserve fund and the special reserve equal to the sum required in accordance with the schedule hereinabove set forth.

Amended by Acts 1954, No. 530, §1; Acts 1970, No. 401, §6; Acts 1975, No. 653, §3; Acts 1977, No. 165, §1.



RS 6:659 - Expulsion and withdrawal of members

§659. Expulsion and withdrawal of members

At any regularly called meeting the members may, by a two-thirds vote of those present, expel any member from the corporation for cause. A member may withdraw from a credit union, as provided in this Chapter, by filing a written notice of his intention.

All amounts paid in on shares of an expelled or withdrawing member with any dividends credited to his share to the date of expulsion or withdrawal shall be paid to the member, but only as funds for this become available and only after deducting any amount due to the corporation by the member. All deposits and shares of an expelled or withdrawing member, with any interest accrued, shall be paid the member subject to sixty days notice, and any amounts due to the corporation by the member shall be deducted. The member when withdrawing shares has no further right in the credit union or to any of its benefits, but the expulsion or withdrawal does not relieve the member from any remaining liability to the corporation.



RS 6:659.1 - Inactive accounts

§659.1. Inactive accounts

Notwithstanding any other provision of law to the contrary, if any credit union domiciled in Louisiana is unable to contact a member, beneficiary or other person via first class mail at the last address shown on the records of the credit union, and if such inability continues for a period of more than two years, all shares, dividends and other sums not in excess of one hundred dollars due to or standing in the name of such member, beneficiary, or other person may, by action of the board of directors, be credited to the reserve for inactive accounts of the credit union, and thereafter no dividends will accrue thereto. The members shall have the right to reclaim any such sums after such action of the board of directors. This provision shall not apply to shares, dividends and other sums due to or standing in the name of two or more persons unless the credit union is unable to contact any of such persons in the manner and during the period specified in this provision.

Added by Acts 1968, No. 180, §3. Amended by Acts 1974, No. 598, §4.



RS 6:660 - Voluntary dissolution

§660. Voluntary dissolution

A. A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this Section.

B. The board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of liquidation be submitted to the members.

C. Within ten days after the board of directors decides to submit the question of liquidation to the members, the president shall notify the commissioner and any government agency or other organization insuring member accounts thereof in writing, setting forth the reasons for the proposed liquidation. Within ten days after the members act on the question of liquidation, the president shall notify the commissioner and any government agency or other organization insuring member accounts, in writing, as to the action of the members on the proposal.

D. As soon as the board of directors decides to submit the question of liquidation to the members, payments on shares, share certificates, deposits, deposit certificates, withdrawal of shares, making any transfer of shares to loans, and interest, making investments of any kind, and granting loans shall be suspended, pending action by members on the proposal to liquidate. On approval by the members of such proposal, all such business transactions shall be permanently discontinued. Necessary expenses of operation shall continue to be paid on authorization of the board of directors or liquidating agent during the period of liquidation.

E. For a credit union to enter voluntary liquidation, approval by a majority of the members, in writing or by a two-thirds majority of the members present at a regular or special meeting of the members, is required. Where authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first class mail, at least ten days prior to such meeting.

F. A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans, distributing its assets, and doing all acts required in order to wind up its business. It may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully concluded.

G. The board of directors or the liquidating agent shall use the assets of the credit union to pay: first, expenses incidental to liquidation including any surety bond that may be required; second, any liability due non-members; third, deposits and deposit certificates as provided in this Section. Assets then remaining shall be distributed to the members proportionately to the shares held by each member as of the date dissolution was voted.

H. As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this Section, they shall execute a certificate of dissolution on a form prescribed by the commissioner and file the same, together with all pertinent books and records of the liquidating credit union, with the commissioner, whereupon such credit union shall be dissolved.

I. A credit union having an occupational group common bond where the sponsor organization is dissolved must submit to the commissioner of financial institutions for approval to continue the credit union service to its members a plan to protect the rights of all members of record at the time of the loss of the sponsor organizations.

Amended by Acts 1954, No. 530, §1; Acts 1982, No. 436, §1.



RS 6:661 - Change of place of business

§661. Change of place of business

A credit union may change its place of business upon written notice to the commissioner.



RS 6:661.1 - Branch offices

§661.1. Branch offices

A. A credit union which meets all of the following criteria may open one or more branch offices, without prior approval of the commissioner, by giving the commissioner at least ten days notice prior to the opening of the branch office:

(1) The most recent credit union examination rating is two or better.

(2) The aggregate investment of the credit union in fixed assets, including any additional investment associated with the proposed branch office, is less than fifty percent of its total capital and reserves.

(3) The net worth ratio of the credit union is at least seven percent as of the previous quarter-end.

B. If a credit union does not meet the requirements of Subsection A of this Section, the credit union shall file an application for approval with the commissioner in the manner and form prescribed by him to open a branch office. If the application is denied, the credit union may appeal the decision in the same manner as provided for in R.S. 6:131 et seq.

Acts 2001, No. 887, §1, eff. June 26, 2001; Acts 2003, No. 362, §1, eff. June 18, 2003.



RS 6:662 - Taxation

§662. Taxation

A credit union is an institution for savings. It, together with all accumulations therein, is not subject to taxation except as to immovable property owned. The shares of a credit union are not subject to a stock transfer tax when issued by the corporation or when transferred from one member to another. No fees or taxes nor any of the stipulations as to capital stock set forth in general statutes for corporations apply to credit unions.



RS 6:662.1 - Fiscal agents and depositories

§662.1. Fiscal agents and depositories

Each credit union organized under this Chapter, when requested by the secretary of the treasury, may act as fiscal agent of the United States and may perform such services as the secretary of the treasury may require in connection with the collection of taxes and other obligations due the United States and the lending, borrowing and repayment of money by the United States, including the issue, sale, redemption or repurchase of bonds, notes, treasury certificates of indebtedness, or other obligations of the United States. Any credit union organized under this Chapter, when designated for that purpose by the secretary of the treasury, may be a depository of public money, except receipts from customs, under such regulations as may be prescribed by the secretary of the treasury.

Added by Acts 1979, No. 487, §1.



RS 6:663 - Money deposited by minors

§663. Money deposited by minors

Money deposited in shares in credit unions doing business in this state by minors themselves may be drawn out by them upon their own signature without other authorization. The credit union shall prescribe limitations and procedures for minor accounts in the bylaws.

Added by Acts 1950, No. 391, §1; Acts 1995, No. 293, §1.



RS 6:664 - Money deposited in a multiple party account

§664. Money deposited in a multiple party account

A. In addition to the provisions of R.S. 6:653.4, when a deposit in a share account is made in any credit union under the names of two or more members payable to any one of such members, that share account or any part of it or any interest or dividend on it may be paid to any one of such members, whether the other member or members be living or not, and the receipt or acquittance of the member paid is a full release and discharge of the credit union as to any heir, legatee, creditor, or other person having rights or claims to funds of such deceased member for any payment made; nor shall any credit union paying any such member in accordance with the provisions of this Section thereby be liable for any estate, inheritance, or succession taxes that may be due this state.

B.(1) When any such share deposit is made in any credit union under the names of two or more persons payable to any one of such members, if one of such members seeks to prevent payments from that account, that member must give written notice of his desire to prevent payment. The notice must be signed by him and delivered to the credit union. After the receipt of such notice from one or more of such members, the credit union may refuse to honor any check, draft, or demand upon the share account or by any of the members, including the one or ones requesting the stopping of payment, unless all of the members upon the account join in drawing such draft or check or demand for payment or other withdrawal of any of the funds.

(2) In the event any credit union has received a notice in writing as provided by this Subsection or a notice as provided in R.S. 10:4-403, such credit union shall be relieved of responsibility to each and every one of the members upon the account or share deposit in question for failure or refusal to honor any check or draft or demand for payment or other withdrawal unless the action is taken by all of the parties in whose names the account or share deposit stands.

C. The pledge to a credit union of all or part of the share account in the names of two or more persons including but not limited to term accounts, savings accounts, or share certificates executed by a person upon whose signature withdrawals may be made shall, unless the terms of the share account provide specifically to the contrary, be a valid pledge to the credit union of all the share accounts pledged.

D. Notwithstanding the provisions of R.S. 9:1513 and 1514, or any similar provision, the provisions of this Section establish the exclusive method for payment of funds from an alternative account.

E. Notwithstanding any other law to the contrary, any federally insured credit union may by contract prohibit or otherwise limit the pledge, assignment, collateral assignment, or granting of any other type of security interest in any share account maintained or established at such credit union, including those share deposit accounts evidenced by certificates issued by such credit union.

Added by Acts 1950, No. 391, §1. Amended by Acts 1976, No. 319, §1; Acts 1995, No. 293, §1; Acts 2001, No. 128, §3, eff. July 1, 2001; Acts 2013, No. 65, §1, eff. May 30, 2013; Acts 2014, No. 791, §3.



RS 6:665 - Bylaws

§665. Bylaws

A. The members of a credit union may make, amend and repeal the by-laws of the credit union. This power may be expressly vested by the articles, or by a by-law adopted by the members, in the board of directors, subject always to the power of the members to change the action of the directors. Unless the articles or by-laws provide otherwise, the powers hereby conferred shall be exercised by a majority vote of the directors or the members of the credit union, as the case may be, present at any regular or special meeting convened after at least ten days' notice, and the notice has contained a copy of the proposed by-laws or proposed amendment or amendments.

B. No by-laws or amendments of the by-laws shall become effective, however, until approved in writing by the commissioner.

C.(1) Notwithstanding Subsection B of this Section, a credit union may amend its bylaws through a field of membership expansion by providing written notice to the commissioner in the manner and on a form prescribed by him, if the credit union meets all the criteria below:

(a) The most recent credit union examination rating is two or better.

(b) The net worth ratio of the credit union is at least seven percent as of the previous quarter-end.

(c) The group proposed for membership consists of five hundred or fewer individuals.

(2) However, the commissioner may issue a written notice of disapproval within ten days after receiving such form, or longer time if the commissioner determines that additional information is required.

Added by Acts 1954, No. 530, §1. Amended by Acts 1968, No. 180, §4; Acts 2003, No. 363, §1, eff. June 18, 2003.



RS 6:666 - Constitutionality

§666. Constitutionality

If any clause, sentence, paragraph or part of this Chapter for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of said Chapter, but shall be confined in its operation to the clause, sentence, paragraph or any part thereof, directly involved in the controversy in which such judgment has been rendered.

Added by Acts 1954, No. 530, §1.



RS 6:667 - Conversion from federal to state and from state to federal credit union; division of assets

§667. Conversion from federal to state and from state to federal credit union; division of assets

A.(1) A federal credit union may be converted into a state credit union under this Chapter by (a) complying with all the federal requirements requisite to enabling it to convert to a credit union under this Chapter or to cease being a federal credit union, (b) filing with the commissioner proof of such compliance, satisfactory to the commissioner, and (c) filing with the commissioner an act of incorporation as provided for in R.S. 6:641.

(2) When the commissioner has been satisfied that all of the requirements, and all other requirements of this Chapter, have been complied with, the commissioner shall approve the act of incorporation. Upon such approval the federal credit union shall become a credit union under this Chapter as of the date it ceases to be a federal credit union. The credit union under this Chapter shall be vested with all of the assets and shall continue responsible for all of the obligations of the federal credit union to the same extent as though the conversion had not taken place.

B. A credit union organized under this Chapter may be converted into a federal credit union by complying with the following requirements:

(1) The proposition for such conversion shall first be approved, and a date set for a vote thereon by the members (either at a meeting to be held on such date or by written ballot to be filed on or before such date), by a majority of the directors of the credit union. Written notice of the proposition and of the date set for the vote shall then be delivered in person to each member, or mailed to each member at the address for such member appearing on the records of the credit union, not more than thirty nor less than seven days prior to such date. Approval of the proposition for conversion shall be by the affirmative vote of a majority of the members, in person or in writing.

(2) A statement of the results of the vote, verified by the affidavits of the president or vice-president, and the secretary, shall be filed with the commissioner within ten days after the vote is taken.

(3) Promptly after the vote is taken and in no event later than ninety days thereafter, if the proposition for conversion was approved by such vote, the credit union shall take such action as may be necessary under the applicable federal law to make it a federal credit union, and within ten days after receipt of the federal credit union charter there shall be filed with the commissioner a copy of the charter thus issued. Upon such filing the credit union shall cease to be a credit union organized under this Chapter.

(4) Upon ceasing to be a credit union organized under this Chapter, such credit union shall no longer be subject to any of the provisions of this Chapter. The successor federal credit union shall be vested with all of the assets and shall continue responsible for all the obligations of the credit union organized under this Chapter to the same extent as though the conversion had not taken place.

C.(1) This subsection prescribes the procedure that will enable members of a credit union organized under this chapter who are a separately identifiable group to undertake an equitable division of their assets, liabilities and capital and charter a new credit union.

(2) A credit union may undertake an equitable division of its assets, liabilities and capital when:

(a) A group of persons within the field of membership of the credit union constitutes a separately identifiable group which is eligible for a credit union charter;

(b) A sufficient number of those in the separately identifiable group have authorized transfer of their share and loan accounts to justify the division; and

(c) The other requirements of the law are met.

(3) Upon the board of directors approval of a proposition for the credit union to divide its assets, liabilities and capital between itself and a credit union to be organized to serve persons in a separately identifiable group with the existing credit union's field of membership, the board shall:

(a) Appoint a committee of at least three members of the said group to assist in the preparation and execution of a plan for division and to subscribe to articles of incorporation for the proposed new credit union; and

(b) Promptly notify the commissioner of financial institutions of these actions.

(4) The board of directors shall prepare a plan for division which shall provide that:

(a) The members within the separately identifiable group shall have the option to be exercised in writing by a specified date, of (i) authorizing the transfer of their accounts to the new credit union upon approval of its charter by the commissioner of financial institutions, or (ii) maintaining their accounts in the existing credit union, provided, however, the bylaws of the existing credit union would permit such retention.

(b) The remaining assets, liabilities and capital will be equitably divided; and

(c) The records will be closed and the division effected by a specified date, subsequent to but no later than six months after the date set for members to exercise their options as specified in this subparagraph.

(5) The board of directors shall give written notice of the options set forth in Paragraph (4) to each person who would be eligible for membership in the proposed new credit union. The written notice shall contain a summary of the plan and a form for confirmation of account balances and authorization for transfer of accounts. If authorization is given to transfer an account, it shall be valid for six months from the date fixed for the exercise of the option.

(6) If a number of members, sufficient to make the division reasonable and feasible, have authorized the transfer of their accounts by the date fixed for exercising the option to transfer, the board of directors shall submit the following information to the commissioner of financial institutions:

(a) A copy of the plan for division of assets, liabilities and capital;

(b) A current financial and statistical report;

(c) A certification of acceptance of option to transfer shares and loans; summarizing the result of the notice of option to transfer; and

(d) A schedule of the share and loan balances of all members who authorized the transfer of their accounts.

(7) An examiner will make the necessary investigation. If requirements are met and the plan appears acceptable, the examiner will assist in holding the charter-organization meeting and completing the required forms.

(8) If the commissioner of financial institutions finds that the plan for division complies with this and other parts of this chapter, he will approve the plan and authorize the board of directors of the existing credit union to present the proposal to the members for approval at an annual or special meeting as provided in Paragraph (9).

(9)(a) If the commissioner of financial institutions approves the plan for division, it may be submitted to the members at an annual meeting, if one is to be held at a time which will assure consummation of the plan within six months after the expiration of the option to transfer, or at a special meeting to be called as provided in the bylaws and held within the six month period.

(b) The notice of the meeting shall:

(i) be given to each member of the credit union;

(ii) state that one of the purposes of the meeting is to vote on the proposed plan;

(iii) advise the members of the reasons for the proposal, the fact that the commissioner of financial institutions has given his approval, the number of eligible members who have authorized the transfer of their accounts, and the membership vote required for approval; and

(iv) be accompanied by a copy of the plan for division of assets, liabilities and capital.

(c) A majority of the members present and voting at the meeting must approve the plan in order for the board of directors to proceed with the division.

(d) The board of directors will promptly certify the results of the membership vote to the commissioner of financial institutions.

(10)(a) If the plan was approved by the members of the existing credit union as provided in Paragraph (9), the commissioner of financial institutions will issue the charter to the new credit union.

(b) The division will be completed as of the date specified in the plan. Upon completion of the division, the new credit union will be vested with all assets received and will be responsible for all liabilities and capital assumed.

(c) The boards of directors for both credit unions will promptly certify the completion of the division to the commissioner of financial institutions. Financial and statistical reports for both credit unions, before and after the division, will accompany the certification.

Added by Acts 1966, No. 467, §4. Amended by Acts 1974, No. 598, §5.



RS 6:667.1 - Powers, privileges, and exemptions of federal credit unions

§667.1. Powers, privileges, and exemptions of federal credit unions

A. Unless federal laws or regulations provide otherwise, federal credit unions and federally insured credit unions and the members thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are now provided or hereafter may be provided by the laws of this state for credit unions organized under the laws of this state and for the members thereof. This provision is additional and supplemental to any provision which by specific reference is applicable to federal credit unions and the members thereof.

B. Credit unions organized under the laws of this state and the members thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are now granted or hereafter may be granted by this state, its agencies and subdivisions, by virtue of federal law, including the Federal Credit Union Act as amended, to federal credit unions and the members thereof.

C. Credit unions organized under the laws of another state and the members thereof, shall possess all of the rights, powers, privileges, benefits, and immunities and exemptions that are provided or hereafter may be provided by the laws of this state for credit unions organized under this Chapter and for the members thereof; provided credit unions organized in this state are granted the same rights, powers, privileges, benefits and immunities and exemptions that are provided the credit unions of that state.

Added by Acts 1975, No. 653, §4. Amended by Acts 1981, No. 166, §1; Acts 1983, No. 351, §1; Acts 1989, No. 495, §5.



RS 6:667.2 - Annual report

§667.2. Annual report

A. On or before May 15 of each year, the president, treasurer, or other proper officer, or any two directors of each credit union doing business in this state, shall make and sign a report to the commissioner of financial institutions, stating:

(1) The post office address and the municipal address or location, which shall not be a post office box only, of its registered office.

(2) The name and post office address and municipal address or location, which shall not be a post office box only, of each registered agent.

(3) The names and municipal addresses, which shall not be a post office box only, of all its directors, and officers, and when the term of each expires.

(4) The name and address of the government agency or other corporation insuring the shares of its members.

B. Credit unions with their principal office in the state of Louisiana may file a copy of the Report of Officials, NCUA Form 9610, to satisfy the requirements of this Section.

Acts 1985, No. 65, §2.



RS 6:667.3 - Records as evidence

§667.3. Records as evidence

A. An official record of a member's account in a credit union doing business in this state, or an entry therein, when admissible for any purpose, may be evidenced by a copy attested by the officer having legal custody of the member's records.

B. Notwithstanding any law or provision to the contrary, with respect to any power exercised by credit unions, each reproduction, as defined in R.S. 13:3733.1(A), shall be an original as defined in Article 1001 of the Louisiana Code of Evidence, and under any other similar codes of evidence or other evidentiary laws or rules of any other jurisdiction.

Acts 1985, No. 65, §2; Acts 2014, No. 440, §1, eff. July 1, 2014.



RS 6:668 - Criminal Penalties

§668. Criminal Penalties

Whoever knowingly makes any false statement or report for the purpose of influencing in any way the action of a credit union organized under this Chapter, upon any application, or loan, or any change or extension of any of the same, by refinance or otherwise, or the acceptance, release or substitution of security therefor, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

Acts 1970, No. 401, §7.



RS 6:669 - Short title

§669. Short title

This Chapter shall be known and may be referred to as the "Louisiana Credit Union Law".

Added by Acts 1976, No. 319, §2.



RS 6:701 - HOMESTEAD AND SAVINGS AND LOAN

CHAPTER 9. HOMESTEAD AND SAVINGS AND LOAN

§701. Applicability

This Chapter is enacted under the legislature's police power and reserved constitutional power to enact law for the regulation of associations, and shall be effective as to all associations heretofore or hereafter incorporated or authorized to transact business in this state.

Acts 1983, No. 675, §1.



RS 6:702 - Short title

§702. Short title

This Chapter shall be known as and cited as the Louisiana Savings and Loan Association Law.

Acts 1983, No. 675, §1.



RS 6:703 - Definitions

PART I. GENERAL DEFINITIONS

§703. Definitions

When used in this Chapter, the following words and phrases shall have the following meanings, unless the context otherwise requires:

(1) "Association" means a savings association, thrift institution, homestead, building and loan association, savings and loan association, or society, including both capital stock and mutual associations. The term shall also include associations organized and chartered under the Louisiana Homestead and Building and Loan Law or those existing prior to July 27, 1932.

(2) "Affiliate" of an association means any corporation, business trust, association, or other similar organization:

(a) Of which an association directly or indirectly, owns or controls either a majority of the voting shares or more than fifty percent of the number of shares voted for the election of its directors, trustees, or other persons exercising similar functions at the preceding election, or controls in any manner the election of a majority of its directors, trustees, or other persons exercising similar functions.

(b) Of which control is held, directly or indirectly through stock ownership or in any other manner by the stockholders of an association who own or control either a majority of the shares of such association or more than fifty percent of the number of shares voted for the election of directors of such association at the preceding election, or by trustees for the benefit of the shareholders of any such association.

(c) Of which a majority of its directors, trustees, or other persons exercising similar functions are directors of any one association.

(3)(a) "Capital stock association" means an association, not in the mutual form, having capital stock ownership.

(b) "Mutual association" means an association, not having capital stock ownership and operating in the mutual form.

(4) "Commissioner" means the commissioner of financial institutions, of the state of Louisiana, in his capacity as supervisor of associations.

(5) "Demand account" means an account payable on demand which is not a savings account.

(6) "Depositor" means a holder of a savings, demand, or other type of deposit account of an association.

(7) "Direct-reduction loan" means a loan or other obligation repayable in consecutive installments, sufficient to retire the debt, principal and interest, within a certain stated or specified period of time.

(8) "Financial institution" means a thrift institution, association, commercial bank, or trust company.

(9) "Gross negligence" means a reckless disregard of, or a carelessness amounting to indifference to, the best interests of the financial institution or the shareholders thereof, and involves a substantial deviation below the standard of care expected to be maintained by a reasonably careful person under like circumstances.

(10) "Impaired condition" means a condition in which the assets of an association in the aggregate do not have a fair value equal to the aggregate amount of liabilities of the association.

(11) "Insured association" means an association, the savings accounts or shares of which are insured by the Federal Savings and Loan Insurance Corporation or its successor.

(12) "Liquid assets" means cash on hand; cash on deposit in federal home loan banks, federal reserve banks, in banks performing similar reserve functions, in commercial banks, or associations, which is withdrawable upon not more than thirty days notice, and which is not pledged as security for indebtedness, except that any deposits in a bank or association under the control or in the possession of any supervisory authority shall not be considered as liquid assets; and obligation of, or obligations which are fully guaranteed as to principal and interest by, the United States, this state, or municipalities or political subdivisions of this state, or any other obligation approved by the commissioner.

(13)(a) "Member" means a person or entity holding a savings or demand account of or shares of a mutual association, and may include a person borrowing from or assuming or obligated upon a loan or interest therein held by such association if such is authorized by the charter or the bylaws of the association. A joint relationship, whether of savers or borrowers, constitutes a single membership.

(b) "Stockholder" means the owner of one or more shares of any class of capital stock of a capital stock association.

(14) "One borrower" means any person or entity which is, or which upon the making of a loan becomes, an obligor on a real estate loan or otherwise an obligor to the association, either directly or indirectly.

(15) "Real estate loan" means any loan or other obligation secured, as provided for in this Chapter, by immovable property held in full ownership or under a lease extending or renewable automatically for a period of at least five years beyond the date scheduled for the final principal payment of such loan or obligation, or any transaction out of which a mortgage or vendor's privilege is created against such immovable property including but not limited to the purchase of such real estate by an association and the concurrent or immediate sale thereof on installment contract.

(16) "Savings account" means an account to which earnings, including interest, is paid or accrued. Stock in a capital stock association shall not be deemed a savings account.

(17)(a) "Share" means any share, certificate, security, account, or other evidence of funds invested in a mutual association by a member thereof, other than a savings or demand account.

(b) "Stock" means capital stock of a capital stock association.

(18) "Savings liability" means the aggregate amount of savings accounts of depositors and shares of members, plus earnings credited to such accounts, less redemptions and withdrawals.

(19) "Service organization" means a corporation in which the shares of stock may be owned by one or more associations, financial institutions, or other persons.

(20) "Thrift institution" means an association, a homestead association,society or company, a savings and loan association, a building and loan association, a savings association, a foreign savings association, a federal savings association, a federal savings and loan association, a federal savings bank, or a supervised thrift and residential financing institution of a substantially similar nature.

(21) "Unsafe and unsound condition" means the inability of an association to meet its withdrawal requests or the association having violated its charter.

(22) "Withdrawal value" means the amount credited to the shares of a member or to a savings or demand account, less lawful deductions therefrom, as shown on the records of the association.

Acts 1983, No. 675, §1; Acts 1986, No. 163, §1; Acts 1990, No. 667, §1, eff. July 19, 1990; Acts 1992, No. 586, §1, eff. June 30, 1992; Acts 1999, No. 633, §1, eff. July 1, 1999.

{{NOTE: SEE ACTS 1992, NO. 586, §2, FOR RETROACTIVE APPLICABILITY AND PERIOD OF REPOSE.}}



RS 6:704 - Organization

PART II. ORGANIZATION AND INCORPORATION

§704. Organization

Any number of natural persons, not less than five, who are residents of the state, may organize an association.

Acts 1983, No. 675, §1.



RS 6:705 - Incorporation; articles of incorporation; content; bylaws

§705. Incorporation; articles of incorporation; content; bylaws

A. Every association organized under this Chapter shall be incorporated and formed under written articles of incorporation. These articles shall be written in the English language and shall be signed by each incorporator or by an agent of each incorporator duly authorized by a document attached to the articles. The articles shall be acknowledged by any incorporator before a notary public and two witnesses, or may instead be executed by authentic act.

B. The articles shall set forth:

(1) The name of the corporation and the general nature of the business to be transacted or a statement that the corporation may engage in any activity or business permitted by this Chapter.

(2) The duration of the corporation, if other than perpetual.

(3) The place chosen for its domicile, which shall be in this state.

(4) The full name and address of each incorporator and, in the case of a capital stock association, the full name and address of each subscriber and the number of shares subscribed.

(5) The maximum and minimum number of directors and the mode of their election.

(6) Any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of affairs of the corporation and any provision creating, dividing, limiting or regulating the powers of the corporation, the directors and the members or stockholders, or any class of members or stockholders, and also including, but not limited to, in the case of a capital stock association, provisions for cumulative voting for directors, and provisions governing the issuance of stock certificates to replace lost or destroyed certificates.

(7) In the case of capital stock association:

(a) The amount of capital stock authorized, showing the maximum number of shares of par value common stock and of preferred stock, of every kind, class, or series of each, together with the distinguishing characteristics and the par value of each.

(b) The amount of capital with which the corporation will begin business.

(c) A statement that stockholders shall have preemptive rights.

C. The articles may also contain any of the following:

(1) Any provision concerning the powers or rights of the corporation, the directors, or stockholders or members.

(2) Any other provision for the regulation of the business and conduct of the affairs of the corporation not prohibited by this Chapter or other laws of this state, including any provision authorized by R.S. 12:24(C)(4). The provisions of R.S. 12:24(C)(4) may be included in the articles of both mutual and stock associations.

(3) Authorization to adopt bylaws.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1987, No. 261, §4, eff. July 3, 1987.



RS 6:706 - Articles of incorporation; approval by the commissioner

§706. Articles of incorporation; approval by the commissioner

A. The articles of incorporation or a multiple original thereof, shall be filed with the commissioner. The incorporators shall submit with their articles and bylaws any statements, exhibits, maps, and other data which the commissioner may require. All information shall be sufficiently detailed and comprehensive to enable the commissioner to pass upon the petition for incorporation as to the criteria set out in Subsection (B) of this Section.

B.(1) On the receipt of the articles of incorporation, a fifteen hundred dollar application fee, attendant data, and the request from the incorporators for approval of incorporation, the commissioner shall give written notice to each association which he determines may be affected that a petition for a request for approval of incorporation has been made. This notice shall state the name of the proposed association and the place where the incorporators propose to establish a principal office of the association. The commissioner shall not issue a certificate of authority of a mutual association unless he shall affirmatively have found that all the requirements in respect to the subscription and payment of shares or savings accounts at the time of organization and previous to the doing of business by any newly organized association have been complied with strictly and in good faith. The commissioner shall not issue a certificate of authority for a capital stock association unless he shall affirmatively determine that:

(a) The amount of capital stock subscribed for is sufficient for the safe and proper operation of the corporation, but in no event less than five hundred thousand dollars.

(b) The proposed corporation has set aside as a permanent capital reserve an amount sufficient for the safe and proper operation of the association, but in no event less than one hundred thousand dollars, that shall be credited to paid-in surplus and may be used to offset losses from operations.

(c) All subscriptions for capital stock of the proposed corporation have been purchased for cash.

(d) All initial stockholders of the proposed association are natural persons and residents of the state.

(2) The commissioner, before issuing a certificate of authority to any association, local or foreign, shall examine the qualifications, character, and responsibility of the persons organizing the association and shall examine the present and future savings association needs of the community or locality to be served by the proposed association, and generally shall consider the possibility of usefulness and service which the proposed association may reasonably be expected to meet and fulfill in the light of the considerations herein set forth and shall determine that the proposed association has been approved for insurance of accounts. If, in his discretion, the commissioner deems that the public interest will not be served by permitting the organization of the association, he shall refuse to issue a certificate of authority.

C. No association shall commence business in Louisiana until it has procured from the commissioner a certificate of authority. This certificate of authority shall be issued by the commissioner upon approving the request for incorporation. The commissioner shall transmit to the incorporators two copies of the certificate of authority.

D. The certificate of authority shall be conclusive evidence of the fact that the corporation has been duly incorporated, except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, the certificate of authority shall be only prima facie evidence of due incorporation.

E. Upon issuance of the certificate of authority, the corporation shall be duly incorporated, and corporate existence shall begin, except that if the articles were filed within three days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the corporation shall be duly incorporated, and a corporate existence shall begin as of the time of such acknowledgment or execution.

F. A multiple original of the articles with a copy of the commissioner's certificate of authority shall, within thirty days after the incorporation, be filed for record in the office of the recorder of mortgages of the parish in which the association is domiciled.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 367, §1; Acts 1983, No. 675, §1; Acts 1999, No. 342, §3; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:707 - Capital stock; types of stock; consideration for issuance; security for loan

§707. Capital stock; types of stock; consideration for issuance; security for loan

A. A capital stock association shall not issue any shares of stock except those authorized by its articles of incorporation. Capital stock shall have the par value stated in the articles of incorporation and, with the prior approval of the commissioner, may consist of common stock and preferred stock, which may be divided into classes and the classes may be divided into series. Each kind, class, and series may have such distinguishing characteristics, including designations, preferences, or restrictions regarding dividends, redemption, voting powers, or restrictions or qualifications of voting powers as are imposed in the articles of incorporation. Restrictions and qualifications of voting powers so imposed shall control in any case in which any vote or consent of stockholders is now or hereafter required by law, unless such a law expressly provides to the contrary. Voting rights shall be exclusively vested in the holders of the capital stock of the association, and depositors and borrowers of the association not holding such stock shall have no voting rights. A capital stock association shall have no members, as defined in this Chapter.

B. Except for stock issued pursuant to a plan of merger, consolidation, conversion from mutual to a capital stock association, or other type of reorganization which has been approved by the commissioner, the consideration for the issuance of voting common capital stock, the par value of which shall be maintained as the permanent capital of the association, shall be paid in cash, and any excess over par value shall be credited to paid in surplus which shall not be available for dividends or other distribution to stockholders except upon liquidation.

C. Except as provided herein, the total of the par value of all outstanding shares of voting common stock shall be the permanent capital of the association and shall not be retired until final liquidation of the association. No association shall reduce its outstanding voting common capital stock without first obtaining the consent of the commissioner. Consent shall be withheld if the reduction will cause the par value of outstanding voting common capital stock to be less than the minimum required by this Chapter or result in less than adequate net worth or reduce the capital of the association below the amount required for a liquidation account established in connection with the conversion of a mutual association to a capital stock association.

D. The provisions of R.S. 6:416 and the rules and regulations promulgated thereunder shall be applicable to associations chartered under the provisions of this Title in the same manner as they are applicable to state banks.

E. Repealed by Acts 1997, No. 1003, §2.

Acts 1983, No. 675, §1; Acts 1997, No. 1003, §§1, 2.



RS 6:708 - Directors; number; qualifications; oath; vacancies

§708. Directors; number; qualifications; oath; vacancies

A. The business of each association shall be managed and its corporate powers exercised by a board of directors. The board shall consist of not less than five nor more than twenty-five natural persons who shall be elected as established by the articles of incorporation or bylaws. The board shall be elected as hereinafter set forth, by a plurality of the votes at the annual meeting of members or stockholders or at any other meeting of members or stockholders called for that purpose. A director may be removed from the board as provided in the articles of incorporation.

B. At the first annual meeting, the members or stockholders may divide the directors into three classes of as nearly equal numbers as possible. The term of office of directors of the first class shall expire at the next annual meeting after the first election; of the second class, one year thereafter; and of the third class, two years thereafter. At each annual election thereafter the directors may be chosen for a full term of three years to succeed those whose terms expire. Except with respect to their specific terms of office, all directors shall possess equal power. No director shall be elected for a longer single term than three years.

C. At least three-fifths of the directors shall be citizens of the United States during their entire term of service and shall have resided in the United States for at least one year preceding their election. No director of an association shall serve simultaneously as a director of more than one association without the prior approval of the commissioner, except any person serving as a director of more than one association prior to July 29, 1970 may continue to serve in those capacities.

D. Repealed by Acts 2003, No. 360, §1, eff. June 18, 2003.

E. Any person adjudicated a bankrupt or convicted of a criminal offense involving dishonesty or a breach of trust, while serving as a director or officer may, after notice and opportunity to be heard, be suspended or removed by the commissioner. However, no action of the board of directors shall be invalidated by reason of the participation of such a director in any action.

F. Upon assuming office, each director shall take an oath that he will, so far as the duty devolves on him, diligently and honestly administer the affairs of the association and will not knowingly violate, or willfully permit to be violated, any of the provisions of this Chapter. The oath shall be subscribed to by the director making and taking it and each oath shall be entered into the minutes of the next regular or special meeting of the board of directors. The oath shall be retained in the records of the association for examination by the commissioner.

G. The board of directors of each association shall hold meetings at the times and places provided for in the bylaws.

H. Any director who, without excuse duly accepted by the members of the board present at such meetings and entered upon the minutes of the meetings, fails to attend three consecutive meetings of the board of directors of any association may be deprived of membership on the board, which, pending a reelection of the members, cannot be restored except for good cause shown.

I. In the event of a vacancy on the board of directors, including vacancies created by an increase in the number of directors, the board of directors may fill such vacancy pending election by the members.

Acts 1983, No. 675, §1; Acts 1989, No. 395, §1, eff. June 30, 1989; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 2003, No. 360, §1, eff. June 18, 2003.



RS 6:709 - Members or stockholders meeting

§709. Members or stockholders meeting

A. There shall be an annual meeting of members or stockholders which shall be held in accordance with the articles of incorporation or bylaws. At this meeting the board of directors, through the secretary or other officer whom they may designate, shall make a statement to the members or stockholders setting forth in general the assets and liabilities of the association during the previous year.

B. Meetings of members or stockholders may be called by the board of directors in their discretion, or as otherwise fixed in the articles of incorporation or the bylaws.

C. Unless otherwise stated in the articles of incorporation or bylaws of the association, or elsewhere in this Chapter, the members or stockholders who shall be entitled to vote at any meeting shall be those who were members or stockholders of record as of the date of record established by the board of directors, except those who subsequently have ceased to be members or stockholders.

D. Unless otherwise provided in the articles of incorporation or bylaws, at every meeting each member or voting stockholder shall be entitled upon each proposal presented to vote as follows:

(1) In the case of a member of a mutual association, for every one hundred dollars or major fraction thereof, held in a savings or demand account, or if borrowers are members of the association, for any amount borrowed, one vote, but no member may cast more than five hundred votes.

(2) In the case of a capital association, each stockholder is entitled to one vote for each share of voting stock recorded in the stockholder's name on the books of the corporation on the record date fixed as provided in Subsection C.

E. Unless otherwise provided in the articles of incorporation or bylaws, voting at any meeting of the members or stockholders may be in person or by written proxy signed by the member or stockholder or his duly authorized agent. However, no proxy may be voted at any meeting unless the proxy was filed with the secretary of the association for verification at least five days prior to the date of the meeting at which the proxy is to be voted. When shares of stock, or accounts are registered in the name of two or more persons, a proxy signed by any one or more of them shall be deemed valid unless the association receives written notice to the contrary from a nonsigning registered member or stockholder before the proxy is voted.

F. Unless otherwise provided in the articles of incorporation or bylaws, at an annual meeting or at any special meeting of members or stockholders, any number of persons present in person or by eligible proxy shall constitute a quorum and a majority of all votes cast at any meeting shall determine any question unless this Chapter specifically provides otherwise.

Acts 1983, No. 675, §1.



RS 6:710 - Notice of meeting

§710. Notice of meeting

A. Unless a method of notice is provided in the articles of incorporation or bylaws or elsewhere in this Chapter, notice of meetings of members of a mutual association shall be given by publishing on separate days no less than two notices of the meeting not more than thirty days nor less than ten days prior to the date of the meeting in a newspaper of the parish of domicile of the association.

B. Unless a method of notice is provided in the articles of incorporation or bylaws or elsewhere in this Chapter, notice of meetings of stockholders of a stock association shall be given by mailing a notice thereof to those who were stockholders as of the date of record established by the board of directors.

C. If an association desires to establish a date of record for notice of meeting or for voting rights at meetings, it can be so provided in the articles of incorporation or bylaws. If it is not so provided, then the date of record for notice or voting rights shall be the last day of the second calendar month immediately preceding the date set for the meeting.

Acts 1983, No. 675, §1.



RS 6:711 - Organization meeting

§711. Organization meeting

Within thirty days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers, and adopt bylaws. At the organization meeting the directors shall take such other action as is appropriate with the beginning of the transaction of business by the association. The commissioner may extend by order the time within which the organization meeting shall be held.

Acts 1983, No. 675, §1.



RS 6:712 - Corporate name

§712. Corporate name

A. An association shall not adopt a corporate name which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

B. An association may change its name with consent of the commissioner.

C.(1) No person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless it is lawfully authorized to do business in this state under the provisions of this Chapter and actually engaged in carrying on a savings association business shall do business under any name or title which contains the terms "homestead savings association," "savings and loan association," "building and loan association," "building association," "savings association," "savings," or any combination employing either or both of the words "building" or "loan" with one or more of the words "saving," "savings," or any combination employing one or more of the words "saving," "savings," with one or more of the words "association," "institution," "society," "company," "fund," "corporation," or use any name or sign or circulate or use any letterhead, billhead, circular, or paper whatever, or advertise or represent in any manner which indicates or reasonably implies that his or its business is of the character or kind of business carried on or transacted by a savings and loan association or which is likely to lead any person to believe that its business is that of a savings and loan association.

(2) Upon application by the commissioner or any association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the foregoing provisions of this Section.

(3) Any violation of the provisions of this Section shall be punishable by a fine of not more than one thousand dollars, and each day of violation shall constitute a separate offense.

D.(1) The words "homestead", "building and loan", "savings and loan", or "savings" shall form a part of the name of every local association organized subsequent to July 27, 1932. Corporations existing prior to December 31, 1982, as building and loan or homestead associations, savings associations, savings and loan associations, societies, or companies, may continue their present name or may use any other names authorized in this Section. An ordinal number may not be used as a single descriptive word preceding the words "Savings Association", or "Savings and Loan Association", unless such words are followed by the words "of ________", the blank being filled by the name of the community, town, city, or parish in which the association has its home office. An ordinal number may be used together with another descriptive word, preceding the words "Savings Association" or "Savings and Loan Association" provided the other descriptive word has not been used in the corporate name of any other association in the state, in which case the suffix mentioned above is not required to be used. An ordinal number may be used together with another descriptive word, preceding the words "Savings Association" or "Savings and Loan Association", even when such other descriptive word has been used in the corporate name of an association in the state, provided the suffix "of ________", as provided above, is also used. The suffix provided above may be used in any corporate name.

(2) The use of the words, "National," "Federal," "United States," "Insured," "Guaranteed," or any form thereof, separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an association.

(3) No certificate of incorporation of a proposed association having the same name as a corporation authorized to do business under the laws of this state or a name so nearly resembling it as to be likely to deceive shall be issued by the commissioner, except to an association formed by the reincorporation, reorganization, or consolidation of the association with other associations, or upon the sale of the property or franchise of an association.

(4) Corporations existing as associations prior to the effective date of this Chapter may continue their present name or may use any of the names authorized in this Section.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 163, §1; Acts 1997, No. 42, §1.



RS 6:713 - Forfeiture of charter for nonuse

§713. Forfeiture of charter for nonuse

Any association which fails to commence business within six months after the date upon which its corporate existence begins, shall forfeit its corporate existence, unless the commissioner, before the expiration of the six month period, approves the extension of time within which it may commence business, upon a written application by the association stating the reasons for such delay. Upon such forfeiture the certificate of incorporation shall expire, and all action taken in connection with the incorporation thereof, except the payment of the incorporation fee, shall become void. Amounts credited on shares, savings accounts, or stock subscriptions, less expenditures approved by the commissioner, shall be returned pro rata to the respective holders thereof.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:714 - Officers and agents; election, powers, duties

§714. Officers and agents; election, powers, duties

A. The board of directors shall elect a president, or chief executive officer, cashier or chief financial officer, and a secretary, who shall each be a different person, and shall elect a chairman of the board. One or more vice presidents may be elected. None of the officers except the chairman and the president or chief executive officer are required to be a director of the association. No person holding more than one office may sign in more than one capacity any instrument required by law to be signed by two officers.

B. The board may elect and appoint such other officers and agents as may be necessary for conducting the business of the association in the manner provided by the bylaws.

C. Every association shall be deemed to have the following registered agents, who shall be the president or chief executive officer, the cashier or chief financial officer, and the secretary of the association. Service of citation or other legal process on an association shall be made by personal service on any of the named registered agents. If the officer making service certifies that he is unable, after diligent effort, to have service made on the registered agents, service may be made on any officer of the association at the main office of the association.

D. The officers and agents shall have such rights and perform such duties in the management of the association as may be prescribed by the articles or bylaws or by the board of directors.

E. Election or appointment of an officer shall not, of itself, create contract rights. Any officer or agent may be removed by the board of directors, with or without cause, at any time, without prejudice, however, to the contract rights of the person so removed.

F. Except as otherwise provided in the articles or bylaws or by resolution of the board of directors, the president or chief executive officer, or the cashier or chief financial officer, shall have the power, in the name and on behalf of the association, to authorize the filing, prosecution, or defense of any suit or other legal proceeding. Such persons shall have the authority to direct, in the association's name, the issuance of conservatory writs and to bond property in legal custody, to execute bonds in connection with any legal proceedings, and to make affidavits required by law or rules of court. Such acts shall have the same force and effect as an act of the association itself and shall be binding upon it.

Acts 1989, No. 133, §1, eff. June 22, 1989; Acts 2001, No. 637, §1, eff. June 22, 2001; Acts 2003, No. 72, §1, eff. May 28, 2003.



RS 6:721 - Method of amending articles generally

PART III. AMENDMENT AND RESTATEMENT OF ARTICLES

§721. Method of amending articles generally

An association may, in the manner provided for state banks in Part III of Subchapter A of Chapter 3 of this Title, amend and restate its articles of incorporation.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003; Acts 2003, No. 577, §1, eff. June 27, 2003.



RS 6:722 - To 730 Repealed by Acts 1970, No. 234, 2.

§722. §§722 to 730 Repealed by Acts 1970, No. 234, §2.



RS 6:731 - General powers of associations

PART IV. POWERS

§731. General powers of associations

Every association incorporated pursuant to or operating under the provisions of this Chapter shall have all the powers enumerated, authorized, and permitted by this Chapter and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objectives and purposes of the association; to enter into such contracts, incur such obligations, and generally do anything necessary or appropriate to take advantage of all membership, loans, subscriptions, contracts, grants, rights, or privileges whatsoever which may at any time be available or inure to associations by virtue of any act or resolution of the Congress of the United States, particularly any act of Congress creating a federal home loan bank system, or any other similar government or private institution, or any agency plan whatsoever for the financing and promotion of home building through or in connection with associations, or for the furnishing of cash funds or other property for any purpose and on any terms and conditions to the associations. Among others, and except as otherwise limited by the provisions of this Chapter, every association shall have the following powers:

A. Existence; seal; bylaws. To have perpetual existence; to adopt and use a corporate seal, which may be affixed by imprint, facsimile, or otherwise; to establish, through the action of its board of directors, such bylaws for the management and regulation of the affairs of the association as are necessary and proper; notwithstanding any contrary provision in the existing bylaws of any association to make from time to time, through the action of its board of directors, such changes and amendments in the bylaws of the association as are advisable and expedient.

B. Plaintiffs; defendants. To contract, sue and be sued, complain and defend in any court of law or equity, in its corporate name and as an entity separate and distinct.

C. Issue shares and accounts. To issue shares or capital stock as appropriate to its form of organization; to issue savings and demand accounts; to assess and collect from members, borrowers, or savers, any of the following: fees, dues, fines, interest, premiums, late charges, and other charges, and the same shall not be held to be usurious; to permit or force members and depositors to withdraw all or part of their shares or savings and demand accounts; to assess and collect from members, borrowers, or savers collection fees, transfer fees, and such other fees as may be authorized by the board of directors.

D. Own and transfer property.

(1) Subject to other provisions of this Chapter, associations may acquire, purchase, hold, develop, lease, encumber and convey property of whatever kind and character, real, personal, or mixed.

(2) In addition, associations may purchase immovable property for the purpose of participating in federal or state community renewal programs involving such acquisition of land, provided that the cost of such immovable property:

(a) Shall not exceed ten percent of the total mortgage loans, or the sum of paid in capital, reserves, and undivided profits, whichever is less; and,

(b) Shall be recovered by charging the cost of that investment against reserves or undivided profits within ten years from the date of acquisition.

(3) The provisions of Paragraph (2) of this Subsection shall not apply to immovable property acquired or owned by an association and used, in whole or in part, for the conduct of the business of the association.

(4) An association, in payment and settlement of the price and consideration of any sales made of any property belonging to it and acquired by repossession or otherwise, may accept unencumbered capital stock or shares of the association and such transfers are in all respects legal and binding. An association may also exchange any of its property for other property. The exchange shall be effected on terms and conditions considered appropriate and advantageous by the board in each case.

E. Borrowing. To borrow, give security, be surety, and issue notes, bonds, debentures, other obligations, or other securities. Any such borrowing shall constitute a claim against the corporate assets, and shall be payable in advance of, and by preference over, all claims or rights of members or stockholders in any of the assets of the association. The commissioner may, in writing, impose limits on the amount of borrowings of an association if the association is in an impaired condition or in an unsafe and unsound condition.

F. Insurance of accounts. To obtain and maintain insurance of its savings or demand accounts or shares by the Federal Deposit Insurance Corporation or other federal or state agency established for the purpose of insuring savings or demand accounts or shares in associations.

G. FHLB memberships. To qualify as and become a member of a Federal Home Loan Bank.

H. Officers, directors, employees. To name and appoint such officers, directors, agents, managers, attorneys, notaries and auditors, and employees as business, interest, and convenience shall require and to provide them suitable compensation; to provide for life, health and casualty insurance for officers and employees, and to adopt and operate reasonable bonus or deferred compensation plans and retirement plans, including plans which qualify as plans under regulations of the Internal Revenue Service, for such officers and employees; and to provide for indemnification of its officers, employees, and directors as prescribed or permitted in this Chapter whether by insurance or otherwise.

I. Facilitating organizations. To become a member of, deal with, or make reasonable payments or contributions to any organization to the extent that such organization assists in furthering or facilitating the association's purposes, powers, or community responsibilities, and to comply with any reasonable conditions of eligibility.

J. Safe deposit boxes. To maintain and let safes, boxes, or other receptacles for the safekeeping of personal property upon such terms and conditions as may be agreed upon.

K. Money orders. To sell money orders, travel checks, and similar instruments drawn by it on its own accounts, or on its accounts at other financial institutions, or as agent for any organization empowered to sell such instruments through agents within this state.

L. Servicing. To service mortgage loans for others.

M. Trust powers.

(1) Limited trusteeship for Keogh and IRA retirement plans.

An association is authorized to act as trustee of any trust created or organized in the United States and forming part of a stock bonus, pension, profitsharing plan, or other qualified plan, which qualifies or qualified for specific tax treatment under Section 401(d) or any other applicable Section of the Internal Revenue Code, and to act as trustee or custodian of an individual retirement account within the meaning of Section 408, or other applicable Section of the Internal Revenue Code. An association may invest trust funds in its own accounts. All funds held in such fiduciary capacity by any such association may be comingled* for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this Paragraph.

(2) General trust business.

(a) The commissioner is authorized and empowered to grant by special permit to an association applying therefor the right to act as trustee, executor, administrator, guardian, or in any other fiduciary capacity. Subject to the rules and regulations of the commissioner, service organizations may invest in state or federally chartered corporations which are located in the state and which are engaged in trust activities.

(b) Associations exercising any or all of the powers enumerated in this Subsection shall segregate all assets held in any fiduciary capacity from the general assets of the association and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this Subsection.

(c) No association shall receive in its trust department deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes. Funds deposited or held in trust by the association awaiting investment shall be carried in a separate account and shall not be used by the association in the conduct of its business unless it shall first set aside as security therefor in the trust department an equivalent amount in United States bonds or other securities approved by the commissioner.

(d) In the event of the failure of such association, the owners of the fund held in trust for investment shall have a lien on the bonds or other securities so set apart, in addition to their claim against the estate of the association.

(e) It shall be unlawful for any association to lend any officer, director, or employee any funds held in trust under the powers conferred by this Subsection. Any officer, director, or employee making such loan, or to whom such loan is made, may be fined not more than five thousand dollars, or imprisoned, for not more than six months, or both.

(f) In passing upon application for permission to exercise the powers enumerated in this Section, the commissioner may take into consideration the amount of net worth of the applying association, whether or not such net worth is sufficient under the circumstances of the case, the needs of the community to be served, and any other facts and circumstances that seem to it proper, and may grant or refuse the application accordingly.

(g)(i) Any association desiring to surrender its right to exercise the powers granted under this Subsection, in order to relieve itself of the necessity of complying with the requirements of this Subsection, or to have returned to it any securities which it may have deposited with state authorities for the protection of private or court trusts, or for any other purposes, may file with the commissioner a certified copy of a resolution of its board of directors signifying such desire.

(ii) Upon receipt of such resolution the commissioner, after satisfying himself that such association has been relieved of all duties as trustee, executor, administrator, guardian or other fiduciary, under court, private, or other appointments, previously accepted under authority of this Subsection, may at the discretion of the commissioner, issue to such association a certificate certifying that such association is no longer authorized to exercise the powers granted by this Subsection.

(iii) Upon the issuance of a certificate by the commissioner an association shall no longer be subject to the provisions of this Subsection or the regulations of the commissioner made pursuant thereto; shall be entitled to have returned to it any securities which it may have deposited with the state for the protection of private or court trust; and shall not exercise thereafter any of the powers granted by this Subsection without first applying for and obtaining a new permit to exercise such powers pursuant to the provisions of this Subsection.

(iv) The commissioner is authorized and empowered to promulgate such regulations as he may deem necessary to enforce compliance with the provisions of this Subsection and the proper exercise of the trust powers granted by this Subsection.

(h)(i) In addition to the authority conferred by other law, if in the opinion of the commissioner, an association is unlawfully or unsoundly exercising or has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the powers granted by this Subsection or otherwise fails to comply with the requirements of this Subsection, the commissioner may issue and serve upon the association a notice of intent to revoke the authority of the association to exercise the powers granted by this Subsection. The notice shall contain a statement of the facts constituting the alleged unlawful or unsound exercise of powers, or failure to exercise powers, or failure to comply, and shall fix a time and place at which a hearing will be held to determine whether an order revoking authority to exercise such powers should be issued against the association.

(ii) Such hearing shall be conducted in accordance with the provisions of R.S. 6:882.

(iii) A revocation order shall become effective not earlier than the expiration of thirty days after service of such order upon the association so served, except in the case of a revocation order issued upon consent, which shall become effective at the time specified therein, and shall remain effective and enforceable, except to such extent as it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.

N. Right to act to avoid loss. Nothing in this Chapter shall be construed as denying to an association the right to invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on a loan or investment theretofore made or an obligation created in good faith.

O. Computer services. To purchase, lease, or otherwise obtain a computer or other data processing services from any other organization; to purchase, lease, or otherwise obtain computer or other data processing equipment and machinery; and to render computer, electronic, or other data processing services to others.

P. Loans and investments. To make loans and investments as provided in this Chapter or as authorized by the commissioner.

Acts 1970, No. 234, §1. Amended by Acts 1972, No. 295, §1; Acts 1975, No. 279, §1; Acts 1976, No. 450, §1; Acts 1983, No. 675, §1.

*As appears in enrolled bill.



RS 6:741 - Authorized capital

PART V. CAPITAL AND ACCOUNTS

§741. Authorized capital

The authorized capital of a stock association shall be as provided in its articles of incorporation. The authorized capital of a mutual association shall be unlimited and the actual accumulative capital at any time shall be deemed the authorized capital at such time. No association shall be deceptive in advertising the amount of its capital.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:742 - Miscellaneous provisions relative to capital and accounts

§742. Miscellaneous provisions relative to capital and accounts

A. A capital stock association may raise capital by the sale of stock, stock dividends, profits, issuance of capital notes, and subordinated debentures, or by any other method approved by the commissioner.

B. A mutual association may raise capital in the form of such savings deposits, shares, or other accounts, for fixed, minimum, or indefinite periods of time, all of which are referred to in this Section as savings accounts, or in the form of such demand accounts as are authorized in this Chapter and may issue such passbooks, time certificates of deposit, or other evidence of accounts as it deems proper.

C. Subject to restrictions otherwise imposed by law, an association may agree to pay an additional or different rate of dividend or interest on any share or savings account based upon its classification with respect to the character, amount, duration, or regularity of the transactions with respect to such share or savings account, provided the association pays the same dividend or interest rate on all shares or savings accounts in the same classification.

D. An association may accept demand accounts of those persons or organizations that have a business, corporate, commercial, or agricultural loan relationship with that association; a loan relationship includes, but is not limited to, any outstanding loan, the establishment of a line of credit, and a consistent pattern of lending between an association and a business evidencing a legitimate lending relationship between the association and the business. An association may also accept demand accounts from a commercial, corporate, business, or agricultural entity for the sole purpose of effectuating payments thereto by a nonbusiness customer. An association may not pay interest on a demand account. All savings accounts and demand accounts shall have the same priority upon liquidation.

E. Payment of savings accounts that have fixed or minimum terms of not less than fourteen days shall be subject to the right of the association to require written notice of withdrawal not less than fourteen days in advance.

F. The payment of withdrawals from accounts in the event an association does not pay all withdrawals in full, subject to the right of the association, where applicable, to require notice, shall be subject to such rules and procedures as may be prescribed by the association's board of directors, but any association which, except as authorized in writing by the commissioner, fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition to transact business.

G. Accounts may be subject to check or to withdrawal or transfer on negotiable or transferable or other order or authorization to the association.

H. Notwithstanding any limitation of this Section, associations may establish remote service units for the purpose of crediting savings or demand accounts, debiting such accounts, crediting payments on loans, and the conducting of related financial transactions.

I. Borrowing; issuance of securities. The association may borrow in accordance with R.S. 6:731(E), and as otherwise authorized by this Chapter or by the commissioner.

J. Credit card operations. An association is authorized to issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

Acts 1983, No. 675, §1.



RS 6:743 - Issuance of capital

§743. Issuance of capital

A. The capital of mutual associations may be divided into such classes of shares or savings accounts as is prescribed by the board of directors and may be issued in such full or fractional denominations and subject to such additional rules and regulations as the board of directors of each association may from time to time make and authorize. These shares or savings accounts may be paid for in periodical installments, in cash or in liquidation of matured shares. Such shares or savings accounts shall be payable in the manner designated for each particular class. A member may exchange the value of any such shares or savings accounts owned for any class desired with the assent of the board of directors.

B. A capital stock association may issue capital stock and other capital securities as approved by the commissioner.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:744 - Shares, savings, and demand accounts; generally

§744. Shares, savings, and demand accounts; generally

A. Ownership. Shares or savings or demand accounts may be opened and held solely and absolutely in one's own right or in trust or other fiduciary capacity for any person, partnership, association, fiduciary, corporation, political subdivision or public or governmental unit, or other entity. Unless otherwise specified by contract, savings accounts shall be represented only by the account of each savings account holder on the books of the association, and such accounts or any interest therein shall be transferable only on the books of the association and upon proper written application by the transferee upon terms approved by the board of directors; and the association may treat the holder of record of a savings or demand account as the owner thereof for all purposes without being affected by any notice to the contrary unless the association has received in writing a notice of a claim of ownership or of an interest therein by a party other than such holder.

B. Evidence of ownership. An association may issue to a holder of a savings or demand account evidence of such holder's interest therein and the terms thereof, including an account book, certificate, receipt, memorandum or any other medium which may be used for the storage and retrieval of information by the holder. Savings or demand accounts may also be issued in book entry form.

C. Duplicate evidence of accounts. Duplicate evidence of accounts may be issued pursuant to such requirements as the association may prescribe. When an affidavit or written signed statement is executed by the holder of record to the effect that the passbook, account book, certificate receipt, memorandum, or other evidence of account has been lost or destroyed, and that it has not been pledged or assigned in whole or in part, an association, without more, may issue a new evidence of account in the name of the holder of record, such evidence stating that it is issued in lieu of the one lost or destroyed, and the association shall in no way be liable thereafter on account of the original evidence of account. When the association has acknowledged in writing an assignment or pledge of the passbook, account book, certificate receipt, memorandum, or other evidence of account, such association shall remain liable to the assignee of record irrespective of any affidavit executed by the holder of record.

D. Proof of ownership. For the purposes of withdrawals, an association may rely on any application, agreement, or signature card used to establish a savings or demand account as presumptive evidence establishing ownership of any and all funds and other credits deposited therein, and may consider and treat any and all funds on deposit in such an account as belonging to and the sole and exclusive property of the depositor or depositors named on the account application, agreement, or signature card, unless otherwise notified or directed by such depositor or depositors. This Subsection shall have no application in the case of seizure.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1989, No. 223, §1.



RS 6:745 - Cancellation of shares, savings accounts

§745. Cancellation of shares, savings accounts

All shares or savings accounts withdrawn, forfeited, retired, or surrendered shall be cancelled and become the property of the association, and new shares or savings accounts may be issued in lieu of them. Unpaid installments and other charges upon shares or savings accounts shall be a privilege thereon. Payments of dues or interest may be made in advance and dividends or interest may be allowed thereon.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:746 - Issuance of shares or savings accounts for consideration other than cash

§746. Issuance of shares or savings accounts for consideration other than cash

A. Whenever the commissioner deems it expedient or advisable he may authorize any association to issue shares or savings accounts of any class of its capital for a consideration other than cash, provided that the fair value of the consideration, as determined and fixed by its board of directors, is not less than the aggregate value of the shares or savings accounts issued therefor.

B. Whenever shares or savings accounts of any association are, with the approval of the commissioner, paid for in consideration other than cash, an accurate, detailed, and itemized description of all property to be accepted in lieu of cash, together with a statement of its value as determined and fixed by the incorporators or directors, shall be filed in the office of the recorder of mortgages where the corporation's articles of incorporation have been or are to be recorded.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:747 - Contract for savings programs

§747. Contract for savings programs

A. School savings. An association may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors or persons with disabilities, for the participation and implementation by the association, in any school or institutional thrift or savings plan, and it may accept funds for shares or savings accounts at such a school or institution, either by its own collector or by any representative of the school or institution.

B. Payroll savings. An association may contract with any employer with respect to the solicitation, collection, and receipt of savings by payroll deduction to be credited to the designated accounts of its employees who may participate voluntarily.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 2014, No. 811, §2, eff. June 23, 2014.



RS 6:748 - Shares or demand deposits and savings accounts as legal investments and as security

§748. Shares or demand deposits and savings accounts as legal investments and as security

A. Legal investments. (1) Administrators, executors, custodians, conservators, guardians, tutors, curators, trustees, and other fiduciaries of every kind and nature; insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations; charitable, educational, eleemosynary, and public corporations, funds, and organizations; the state of Louisiana, its agencies, boards, commissions, departments, municipalities, school boards, parishes, and any other political subdivisions of the state, other public corporations, and bodies, and the public officials thereof are hereby specifically authorized and empowered to invest funds held by them, without any order of any court, in savings accounts and shares or demand deposits of an association. Such investments shall be deemed and held to be legal investments for such funds.

(2) Investments by banks and trust companies; by the state and its agencies, boards, commissions, departments, parishes, municipalities, or other political subdivisions of the state, and by other public bodies existing under the constitution and laws of the state shall not exceed at any one time the amount insured by the Federal Deposit Insurance Corporation in any one savings and loan association or savings bank, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321, R.S. 33:2929, R.S. 39:1221, R.S. 39:1242, or any other provision of law. Savings and loans associations and savings banks having a net worth of at least three percent of liabilities as reflected in the most recent quarterly report to the Federal Home Loan Bank of the Ninth District or its successor are expressly and specifically authorized and empowered to be fiscal agents and depositories for such investments in the same manner and to the same extent as authorized state banks, national banks, and capital stock associations.

(3) With respect to investments by custodians, associations hereby are deemed to be custodians within the meaning of that term as used in the Louisiana Gifts to Minors Act, and as such may invest funds as custodians in its own accounts.

B. Security. Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the shares or savings accounts made legal investments by this Section shall be acceptable for such deposits, and whenever, under the laws of this state or otherwise, a bond is required with security, such bond may be furnished, and the shares or savings accounts made legal investments by this Section in the amount of such bond, when deposited therewith, shall be acceptable as security without other security.

C. Provisions supplemental. The provisions of this Section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations and officials referred to in this Section, and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.

Acts 1970, No. 234, §1. Amended by Acts 1977, No. 341, §1; Acts 1983, No. 675, §1; Acts 1984, No. 130, §2, eff. June 22, 1984; Acts 1986, No. 446, §1, eff. July 2, 1986.



RS 6:748.1 - Public funds deposits; additional collateral

§748.1. Public funds deposits; additional collateral

A. In addition to other collateral for public funds deposits authorized by law, including but not limited to R.S. 33:2929, R.S. 39:1221, R.S. 39:1242, and R.S. 49:321, savings and loan associations and savings banks, whether chartered on a mutual or stock basis, are hereby authorized and empowered to use as collateral for said funds mortgage pass-through certificates issued by the Federal Home Loan Mortgage Corporation and letters of credit issued by the Federal Home Loan Bank.

B. Notwithstanding any other provisions of the law to the contrary, savings and loan associations and savings banks are specifically designated as depositories for the purpose of holding collateral of other financial institutions when this collateral is security for public funds deposits in excess of the insured limit of the Federal Deposit Insurance Corporation.

C. The Federal Home Loan Bank of the Ninth District or its successor shall be authorized as a depository of collateral for public funds forming the basis for the issuance of the letter of credit offered by the Federal Home Loan Bank.

Acts 1986, No. 99, §1, eff. June 23, 1986.



RS 6:749 - Prescription on savings accounts

§749. Prescription on savings accounts

(1) All claims shall prescribe on any inactive savings account, provided that at least sixty days before any such claim shall prescribe the association shall have mailed by certified or registered mail a notice of the imminent prescription of all claims to the holder of such account at his last known address.

(2) For the purposes of this Section, "inactive savings account" shall mean a savings account with respect to which there has been in absence for at least ten years of:

(a) Additions to the account, other than crediting of earnings;

(b) Withdrawals from the account; and

(c) On which an association has no address and is unable to communicate with the holder.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:750 - Pledge of deposit accounts; rights and remedies

§750. Pledge of deposit accounts; rights and remedies

Savings and loan associations shall have the same rights and remedies with regard to the pledge of funds held on deposit as are afforded to banks under the provisions of R.S. 6:316.

Acts 1990, No. 735, §1.



RS 6:761 - Members of mutual associations

PART VI. MEMBERS, DEPOSITORS, AND OTHER MATTERS

§761. Members of mutual associations

Members shall be admitted to membership of a mutual association in such manner as may be prescribed in the articles of incorporation or the bylaws.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:762 - Access to books and records

§762. Access to books and records

The right of inspection and examination of the books and records shall be exclusively vested in:

(1) The commissioner or his duly authorized representative as provided in this Chapter; and

(2) Any federal or state instrumentality or agency authorized to inspect or examine the books and records of an insured association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:763 - Minors

§763. Minors

A. Minors may subscribe for, hold, own, transfer, withdraw, and surrender shares and savings accounts in associations without the authorization or intervention of their tutors, parents, or any other persons, and shall be considered in such matters as if they were the full age of majority. Unless otherwise provided in the savings contract, in case of minors less than ten years of age, either parent, if alive, or else the surviving parent, may transfer, withdraw, and surrender such shares, savings accounts, or evidence of investment, for the minor, or otherwise represent the minor in respect to his shares without the necessity of tutorship proceedings. Minors, as members or depositors, shall have all the rights of membership or of depositors. However, the provisions of this Section shall have no application to shares or savings accounts of an association acquired by inheritance or by testamentary disposition.

B. In the case of a minor less than ten years of age whose parents are alive but divorced or legally separated, the parent to whose custody the child has been committed by any decree of the court allowing the divorce or separation shall exercise the rights of the surviving parent and shall present to the association a certified copy of such decree. Nothing in this Section shall be construed as authorizing any minor to pledge or borrow upon any such shares or savings accounts or to buy or sell immovable property without the authorization required under the existing laws.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:764 - Authority relative to shares and savings accounts

§764. Authority relative to shares and savings accounts

A person may subscribe for, own, hold, withdraw, transfer, give, pledge, borrow upon, receive interest and dividends from, and surrender shares or savings accounts in associations registered in such person's name and the receipt or acquittance of such person shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.

Acts 1970, No. 234, §1. Amended by Acts 1977, No. 337, §1; Acts 1983, No. 675, §1.



RS 6:765 - Shares or savings accounts payable to two or more persons; survivorship

§765. Shares or savings accounts payable to two or more persons; survivorship

A. When shares or savings accounts have been subscribed for or owned, or when any certificate of any class or evidence of indebtedness shows the investment of funds in any association, in the names of two or more persons, payable to either, or any of them, such funds or any part of them or any interest or dividend on them may be paid, on due delivery of the certificate, book, or other evidence of indebtedness, to either of the persons, whether the other or others are living or not; and the receipt or acquittance of the person paid is a complete release and discharge of the association for any payment made, with respect to anyone.

B. The pledge to an association of all or part of a savings account or shares owned or subscribed for by two or more persons, executed by a person upon whose signature withdrawals may be made shall, unless the terms of the savings account provide specifically to the contrary, be a valid pledge and transfer to the association of all the shares or savings pledges.

C. Repealed by Acts 2010, No. 175, §6.

Acts 1970, No. 234, §1. Amended by Acts 1974, No. 283, §1; Acts 1981, No. 435, §1; Acts 1983, No. 675, §1; Acts 1997, No. 658, §2; Acts 2004, No. 42, §1; Acts 2010, No. 175, §6; Acts 2011, No. 346, §1.



RS 6:766 - Accounts of administrators, executors, tutors, custodians, trustees and other fiduciaries

§766. Accounts of administrators, executors, tutors, custodians, trustees and other fiduciaries

A.(1) Any association may accept savings accounts or issue shares in the name of any administrator, executor, custodian, conservator, tutor, trustee, or other fiduciary for named beneficiary or beneficiaries and the shares or savings accounts shall constitute legal investment for such funds. The association is not liable to beneficiaries, wards, or principals for monies paid to their fiduciaries on account of such shares or savings accounts. Any such fiduciary shall have power to vote as a member as if the membership were held absolutely, to open and to make additions to, and to withdraw any such savings in whole or in part. The withdrawal value of any such savings, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of rights is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(2) Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship shall have been given to an association and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of such shares or savings accounts and earnings thereon, or other rights relating thereto, at the option of an association, may be paid or delivered, in whole or in part, to the beneficiary or beneficiaries.

(3) Whenever shares or savings accounts shall be obtained by any person describing himself in obtaining such shares or savings accounts as trustee for another and no other notice of the existence and terms of a legal and valid trust than such description shall have been given in writing to such association, in the event of the death of the person so described as trustee, the withdrawal value of such shares or savings accounts or any part thereof, together with the earnings thereon, may be paid to the person for whom the share or savings accounts was thus described to have been obtained.

(4) The payment or delivery to any such beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by any such beneficiary, beneficiaries or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made. No association paying any such fiduciary, beneficiary, or designated person in accordance with the provisions of this Section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.

(5)(a) Whenever an association acts as trustee of any stock, bonus, pension, profit sharing plan, or other qualified plan which qualifies or qualified for specific tax treatment under the Internal Revenue Code of 1954, §401(d) or any other applicable section of the Internal Revenue Code of 1954, or as trustee or custodian of an individual retirement account within the meaning of the Internal Revenue Code of 1954, §408 or other applicable section of the Internal Revenue Code of 1954, the payment of all or a portion of the principal and interest on the account to a designated beneficiary upon the death of the person creating the account shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(b) No association paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the association be liable for any estate, inheritance, or succession taxes which may be due the state.

(c) The provisions of this Section shall apply notwithstanding the fact that the decedent designates a beneficiary by last will and testament.

B. When shares or savings accounts are held in any association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, such an association may pay or deliver the withdrawal value of such shares or savings accounts and any earnings that may have accrued thereon to the curator for such person upon proof of his appointment and qualification; provided that if such association has received no written notice and is not on actual notice that such savings holder has been adjudicated incompetent, it may pay or deliver such funds to such holder in accordance with the provisions of the savings contract, and the receipt or acquittance of such holder therefor shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 162, §1.



RS 6:766.1 - Payable on death accounts

§766.1. Payable on death accounts

A. Upon the death of a depositor who has deposited a sum in any account evidencing an intention that upon the death of the depositor, the funds shall belong to one or more named beneficiaries of the depositor, the association may pay the deposit, together with the dividends or interest accruing thereto, to the named beneficiaries for whom the deposit was made. The depositor shall give to the association an affidavit in authentic form stating the names of one or more beneficiaries. The association may conclusively rely on this affidavit for the disbursal of funds. Upon receiving a death certificate, the association may disburse funds to the named beneficiaries.

B. The title of such an account must include the terms "in trust for", "as trustee for", or "payable on death to", such beneficiary or beneficiaries. Such beneficiaries must be specifically named in the deposit account records of the bank.

C. Repealed by Acts, 2009, No. 499, §2.

D.(1) When an account described in Subsection A of this Section is established by more than one depositor, the respective interests of each depositor shall be deemed equal to that of each other depositor, unless otherwise stated in the association's account records.

(2) When an account described in Subsection A of this Section is established for more than one beneficiary, the respective interests of each shall be deemed equal to that of each other beneficiary, unless otherwise stated in the association's deposit account records.

E. No association paying a beneficiary in accordance with this Section shall be liable to the estate or any heir of the decedent nor shall the account holder be liable for any estate, inheritance, or succession taxes which may be due the state, and delivery of the funds shall constitute a full and complete discharge of the association for the payment or delivery so made and shall relieve the association from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse.

F. The provisions of this Section shall apply notwithstanding the fact the decedent designates a beneficiary by last will and testament.

Acts 1991, No. 535, §1; Acts 2000, 1st Ex. Sess., No. 28, §1, eff. April 14, 2000; Acts 2009, No. 499, §1 and 2.



RS 6:767 - Death of member or depositor and access and transfer of money and property by association to succession representatives, legatees, or heirs; authority

§767. Death of member or depositor and access and transfer of money and property by association to succession representatives, legatees, or heirs; authority

A. Upon the death of a member or depositor, the rights of membership or of a depositor shall continue in the succession representatives, legatees, or heirs of the deceased depositor, as the case may be.

B. For all purposes, an association may deal with money, on deposit or otherwise, held by an association in a savings account, demand account, deposit account, share account, and with any other property, titled in the name of its deceased member or depositor in accordance with its contract with its deceased member or depositor until the association receives notice in writing specifically addressed to it of the death of the member or depositor.

C. Regardless of whether the association has received written notice of the death of its member or depositor and regardless of any prior action by an association to freeze or restrict access and transactions related to its deceased member's or depositor's shares or accounts, upon receipt of the letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing an authorized succession representative, an association may grant access to or allow the transfer of money or other property titled in the name of its deceased member or depositor to the succession representative. The letters of the succession representative shall constitute full and proper authority for the association to grant access to or allow the transfer of the withdrawal value of share accounts, demand accounts, deposit accounts, or savings accounts and any dividends or interest that may have accrued thereon or any money or property held in the name of the deceased member or depositor to such succession representative. The association shall have no liability related to such activity or transactions involving its deceased member's or depositor's money or property in its possession, and the association shall have no liability for any inheritance tax due thereon. The association may continue to follow the direction of the authorized succession representative related to the money or other property titled in its deceased member's or depositor's name, unless and until the association receives a subsequent court order, issued by a court of competent jurisdiction, specifically naming the association and directing the association to cease following the written direction of the succession representative, or the association receives a subsequent court order limiting or terminating the authority of or replacing the succession representative.

D. The judgment of possession recognizing and putting the legatees or heirs in possession of the deceased customer's estate shall constitute full and proper authority for the association holding a safety deposit box or money or other property titled in the name of its deceased member or customer to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession, and when an association makes such a transfer, there shall be full protection to the association against any heir, legatee, creditor, or other person having any right or claim to money or property of its deceased customer. The association shall have no liability related to such transfers or transactions involving its deceased customer's money or other property in the association's possession.

E. Conclusive proof to the association of the letters testamentary, letters of administration, or letters of independent administration of the succession representative, or of the judgment of possession, and of the jurisdiction of the court rendering them, shall be as provided in R.S. 6:325(D).

F. Any association may pay to the surviving spouse the value of any savings or demand account or shares standing in the name of the decedent in such association without authorization by any court proceeding, order, or judgment, whether the savings account or shares belong to the separate estate of the decedent or to the community property regime which existed between the decedent and the surviving spouse, subject to the provisions of R.S. 9:1513.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2010, No. 175, §6; Acts 2011, No. 346, §1; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:767.1 - Repealed by Acts 1970, No. 234, 2.

§767.1. Repealed by Acts 1970, No. 234, §2.



RS 6:768 - Transfer of contents of safety deposit boxes by an association to succession representatives, legatees, heirs, minors, or interdicts; authority

§768. Transfer of contents of safety deposit boxes by an association to succession representatives, legatees, heirs, minors, or interdicts; authority

A. For all purposes, an association may deal with safety deposit boxes and the contents therein titled in the name of a deceased customer, in accordance with its contract with its customer, until the association receives notice in writing specifically addressed to it of the death of its customer.

B. Regardless of whether an association has received written notice of the death of its customer and regardless of any prior action by an association to freeze or restrict access and transactions related to its deceased customer's safety deposit box, upon receipt of letters testamentary, letters of administration, or letters of independent administration, issued by a court of competent jurisdiction, appointing an authorized succession representative, an association may grant access to or allow the transfer of the contents of a safety deposit box titled in the name of its deceased customer to the succession representative. The letters of the succession representative shall constitute full and proper authority for allowing the succession representative to access, remove, or transfer the contents of a safety deposit box titled in the name of the deceased customer, and the association shall have no liability related to such activity or transaction involving its deceased customer's safety deposit box. The association may continue to follow the direction of the authorized succession representative related to safety deposit boxes of its deceased customer, unless and until the association receives a subsequent court order, issued by a court of competent jurisdiction, specifically naming and directing the association to cease following the written direction of the succession representative or receives a subsequent court order limiting or terminating the authority of or replacing the succession representative.

C. The receipt of a judgment of possession, issued by a court of competent jurisdiction, recognizing and putting the legatees or heirs in possession of the deceased customer's estate shall constitute full and proper authority for the association holding a safety deposit box or other property titled in the name of the deceased customer's name to transfer those assets to the legatees or heirs entitled to such property under the judgment of possession. When an association makes such a transfer, there shall be full protection to the association against any heir, legatee, creditor, or other person having any right or claim to funds or property of its deceased customer, and the association shall have no liability related to such transfer or transaction involving its deceased customer's safety deposit box or money or other property in the association's possession, and the association shall have no liability for any inheritance tax due thereon.

D. Upon proper authority, an association may transfer the contents of a safety deposit box belonging to an interdict or a minor to the legal representative of such interdict or minor. The letters issued to the legal representative by a court of competent jurisdiction shall constitute proper authority for making the transfer, which when so made and receipted for, shall be full protection to the association.

E. Conclusive proof to the association of the letters testamentary, letters of administration, or letters of independent administration of the succession representative, or of the judgment of possession, and of the jurisdiction of the court rendering them, shall be as provided in R.S. 6:325(D).

Acts 1983, No. 675, §1; Acts 1997, No. 658, §2; Acts 2004, No. 42, §2; Acts 2013, No. 65, §1, eff. May 30, 2013.



RS 6:769 - Access to safety deposit boxes held jointly or standing in the name of a corporation, unincorporated association, trust estate, agents, or others

§769. Access to safety deposit boxes held jointly or standing in the name of a corporation, unincorporated association, trust estate, agents, or others

A. When a safety deposit box is leased from any bank under the names of two or more persons with the right of access being given to any one of such persons, the survivor or survivors, whether or not the other or others are living, has and the bank may permit any of them to have free access to the safety deposit box including the right to remove the contents thereof. In such case, the signature of such person or persons entering the safety deposit box is a full release and discharge of the bank permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, and no bank permitting entry into the safety deposit box in accordance with the provisions of this Section shall be liable for any estate, inheritance, or succession taxes which may be due this state.

B. When any such safety deposit box is leased from any association under the names of two or more persons, with the right of access being given to any one of such persons, if one of such lessees seeks to prevent access by any of the lessees, the lessee seeking to do so must give notice in writing, signed by him and delivered to the association.

C. After the receipt of such notice from one or more of such lessees, the association may refuse to permit access to the safety deposit box of any of the lessees, including the ones requesting the denial of access, unless all of the lessees of the safety deposit box appoint in writing the persons to have access to the safety deposit box.

D. If any association has received a notice in writing required in Subsection B of this Section, the association shall be relieved of responsibility to each and every one of the lessees of the safety deposit box in question for failure or refusal to permit access thereto, except where all of the lessees of the safety deposit box enter the box together or appoint in writing the persons to have access to the safety deposit box.

E. When a safety deposit box is leased from any association under the name of either a corporation or an unincorporated association, with the right of access being given to persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association, notwithstanding the death of any such persons, the association may permit the persons authorized by a resolution of the board of directors of the corporation or of the governing body of the unincorporated association to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the signature of the authorized persons entering the safety deposit box is a full release and discharge of the association permitting such entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall any association permitting entry into the safety deposit box in accordance with the provisions hereof be liable for any estate, inheritance, or succession taxes which may be due this state.

F. When a safety deposit box is leased from any association by a trust estate, whether in the name of the trust estate or the trustees thereof, with the right of access being given to the trustees designated in the instrument creating the trust estate or appointed in accordance with the provisions of R.S. 9:1721 et seq., notwithstanding the death of any such trustee and notwithstanding the termination of the trust, the association may permit the trustees so designated or appointed to have free access to the safety deposit box, including the right to remove the contents thereof. In such case, the signature of the trustees entering the safety deposit box is a full release and discharge of the association permitting such entry as to anyone, including any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall any association permitting entry into said safety deposit box in accordance with the provisions hereof be liable for any estate, inheritance, or succession taxes which may be due this state.

G. When a safety deposit box is leased from any association under the name of a person, with the right of access being given to said person and to an agent or deputy appointed by said person, notwithstanding the death of any agent or deputy, the association may permit the person under whose name the safety deposit box is leased or any surviving agent or deputy to have free access thereto, including the right to remove the contents thereof. In such case, the signature of the person entering the safety deposit box is a full release and discharge of the association permitting the entry as to any heir, legatee, creditor, or other person having rights or claims to funds or property of the decedent, nor shall any association permitting entry into the safety deposit box in accordance with the provisions hereof be liable for any estate, inheritance, or succession taxes which may be due this state.

Acts 1983, No. 675, §1; Acts 1989, No. 357, §1.



RS 6:770 - Abandonment of safety deposit box

§770. Abandonment of safety deposit box

A. A safety deposit box leased from any association shall be deemed abandoned and the association may remove the contents of such safety deposit box, if the rental therefor remains unpaid, all as provided under Subsection B of this Section, or pursuant to the terms of the safety deposit box contract, or as otherwise permitted by law. Only the safety deposit box itself, and not the contents, may be deemed abandoned as provided herein.

B. If the safety deposit box rental is delinquent for six months, the association after sixty days' notice by mail addressed to the lessee at his address as shown on the safety deposit box contract may, if the rent is not paid within the time specified in said notice, open the box in the presence of two employees of the association and a notary public who shall make an inventory of the contents of the box and place such contents in a sealed envelope or other container in the name of the lessee. The association shall then send notice to the administrator of the Uniform Unclaimed Property Act of 1997 for publication as provided by R.S. 9:161 that the safety deposit box has been abandoned and that the bank is holding the listed contents thereof. Such notice shall include the lessee's name and last known address.

C. After an association has entered an abandoned safety deposit box and removed the contents thereof, it shall then hold such contents in the name of the lessee subject to a lien and privilege for the unpaid rent, the costs of opening the box and making the inventory of and storing its contents, and any other costs, expenses, or other amounts as provided in the lease or by law. If such amounts are not paid in full within one year from the date the safety deposit box became abandoned, the association may sell all or any part of the contents by public, private, or judicial sale in accordance with Louisiana law and the terms of the safety deposit box contract.

D. After an association has entered an abandoned safety deposit box and removed the contents thereof, the association may immediately re-lease the abandoned safety deposit box without accounting to the lessee, and need not apply any subsequent rental payments received therefor to the payment of any amounts owed by the former lessee.

Acts 1989, No. 357, §1; Acts 1997, No. 658, §2; Acts 2000, 1st Ex. Sess., No. 135, §1, eff. July 1, 2000.



RS 6:781 - Indemnity bonds

PART VII. DIRECTORS, OFFICERS, AND EMPLOYEES

§781. Indemnity bonds

A. Each association shall obtain and maintain a fidelity bond given by a surety company authorized to do business in Louisiana covering each officer, director, or employee before permitting such officer, director, or employee to enter upon the duties of their office or employment. This bond may be in the form of individual bonds on individual employees, a schedule fidelity bond, or a blanket bond covering all such persons. The bond shall be in such amount as may be fixed by regulations of the Federal Deposit Insurance Corporation or its successor. A true copy of each of the bonds shall be filed with the commissioner. Such bonds shall provide that a cancellation thereof by the surety or by the insured shall not become effective until ten days notice in writing first shall have been given to the association.

B. In lieu of complying with the provisions of Subsection A of this Section, any association may provide its own fidelity bond from an insurance fund acceptable to the commissioner or obtain an insurance policy from a surety company approved by the commissioner.

C. Any association may, by resolution of its board of directors, make application to the commissioner of financial institutions to waive, for a stated period of time, the requirement of obtaining and maintaining a fidelity bond as provided in Subsection A of this Section upon a showing to the commissioner that the association is unable to pay the premium to purchase the fidelity bond insurance.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1989, No. 131, §1.



RS 6:782 - Depositories

§782. Depositories

No association shall deposit any of its funds except with a federal home loan bank, or with a depository insured by the Federal Deposit Insurance Corporation or its successor, or the Federal Savings and Loan Insurance Corporation, or its successor, or the National Credit Union Share Insurance Fund or its successor, and approved by a vote of a majority of the directors of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:783 - Indemnification of officers, directors, and employees

§783. Indemnification of officers, directors, and employees

A. An association may indemnify any person who was or is party or is threatened to be made a party to any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, including any action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee, or agent of the association or is or was serving at the request of the association as a director, officer, employee, or agent of another business, corporation, partnership, joint venture, or other enterprise, against expenses, including attorney fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the association, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful; however, in case of actions by or in the right of the association, the indemnity shall be limited to expenses, including attorneys' fees, actually and reasonably incurred in connection with the defense or settlement of such action and no indemnification shall be made in respect of any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the association.

B. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the association, and with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful. A person may, with the approval of the commissioner, be so indemnified or reimbursed for:

(1) Amounts paid in compromise or settlement of any action, suit, or proceeding, including reasonable expenses, fines, and penalties incurred in connection therewith, or

(2) reasonable expenses incurred in connection with a criminal or civil action, suit, or proceeding in which such person has been adjudicated guilty, negligent, or liable,

if it shall be determined by the board of directors and by the commissioner that such person was acting in good faith and in what he believed to be the best interests of the association and without knowledge that the action was illegal, and if such indemnification or reimbursement is approved at an annual or special meeting of the members or stockholders by a majority of the votes eligible to be cast.

C. Amounts paid to the association, whether pursuant to judgment or settlement by any person within the meaning of this Section shall not be indemnified or reimbursed in any case.

D. An association may pay for or reimburse the reasonable expenses incurred by a person authorized to be reimbursed under this Section who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The person furnishes the association a written affidavit of his good faith belief that he has met the standard of conduct described in Subsection A;

(2) The person furnishes the association a written agreement, executed personally or on his behalf, to repay the advance if it is ultimately determined that he did not meet the standard of conduct; and

(3) As a condition precedent to any advance or reimbursement of the expenses to which reference is made in this Subsection, the board of directors shall, by resolution, attest that to the best of their knowledge and information, the conduct of the party to be reimbursed met the standard of conduct described in Subsection A of this Section.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1988, No. 597, §1, eff. July 14, 1988.



RS 6:784 - Illegal loans

§784. Illegal loans

A. Should the directors or officers exceed any of the limitations set out in R.S. 6:822(1), all officers and directors present at any meeting or conference authorizing such illegal loans and consenting to such loans shall be liable in solido for the full amount of the loans; and the attorney general or the commissioner, or the corporation itself though* its proper representatives, or any member or stockholders owning at least two percent of the outstanding shares or savings accounts or stock of the association and acting for the benefit of the association, may at any time institute suit for the foreclosure of the loans without regard to their stipulated maturity.

B. The officers and directors who are responsible for making of the illegal loan may be joined as party defendants in the suits, and judgment may be obtained against them in solido. However, these judgments, although on due recordation constituting judicial mortgages against immovable property of all such officers and directors, shall not become otherwise executory until the association's rights and remedies against the immovable property security on the loans have been liquidated by execution.

Acts 1983, No. 675, §1.

* So in enrolled bill.



RS 6:785 - Directors, employees and members not disqualified to make acknowledgments

§785. Directors, employees and members not disqualified to make acknowledgments

No public officer qualified to take acknowledgments or proof of written instruments shall be disqualified from taking the acknowledgment or proof of any instrument in writing in which an association is interested by reason of his membership in or employment by an association so interested, and any such acknowledgments or proof heretofore taken are hereby validated.

Acts 1983, No. 675, §1.



RS 6:786 - Relation and liability of directors and officers

§786. Relation and liability of directors and officers

A. Financial institution officers and directors shall be deemed to stand in a fiduciary relation to their financial institution and its stockholders or members and shall discharge the duties of their positions in good faith and with that diligence, care, judgment, and skill as provided in Subsection B of this Section. Nothing herein contained shall derogate from any indemnification authorized by R.S. 6:705.

B. A director or officer of a financial institution shall not be held personally liable to the financial institution or the shareholders or members thereof for monetary damages unless the director or officer acted in a grossly negligent manner as defined in R.S. 6:703(9) or engaged in conduct that demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of the duty of loyalty.

C. A director of a financial institution shall, in the performance of his duties, be fully protected in relying in good faith upon the records of the financial institution, and upon such information, opinions, reports, or statements presented to him, the financial institution, the board of directors, or any committee thereof by any of the financial institution's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

D. The provisions of this Section shall not affect the right of incorporators or shareholders of financial institutions to include in articles of incorporation provisions as authorized by R.S. 12:24(C)(4) or R.S. 6:705.

E. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their financial institution or to the shareholders or members thereof or to any other person or entity.

F. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section may be liable for attorney fees incurred in the defense of such attempt and for damages.

Acts 1992, No. 586, §1, eff. June 30, 1992.

{{NOTE: SEE ACTS 1992, NO. 586, §2, FOR RETROACTIVE APPLICABILITY AND PERIOD OF REPOSE.}}



RS 6:787 - Actions against directors and officers

§787. Actions against directors and officers

A. No action for damages against any director or officer of a financial institution for breach of the director's or officer's contract with the financial institution in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, actions for gross negligence, but excluding any action covered by the provisions of Subsection B of this Section, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. No action for damages against any financial institution for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts or omissions in bad faith, or involving fraud or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered; however, even as to actions filed within two years from the date of such discovery, in all events such actions shall be filed at the latest within four years from the date of the alleged act or omission.

C. The three-year period provided in Subsection A of this Section and the four-year period provided in Subsection B of this Section shall be deemed peremptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1992, No. 586, §1, eff. June 30, 1992.

{{NOTE: SEE ACTS 1992, NO. 586, §2, FOR RETROACTIVE APPLICABILITY AND PERIOD OF REPOSE.}}



RS 6:788 - To 790 Repealed by Acts 1970, No. 234, 2.

§788. §§788 to 790 Repealed by Acts 1970, No. 234, §2.



RS 6:791 - Records

PART VIII. CORPORATE ADMINISTRATION--RECORDS,

REPORTS, AND EXAMINATION

§791. Records

A. Each association shall keep correct and complete books of account and minutes of the proceedings of members, stockholders, directors, and the executive committee and complete records of all business transacted for a period to be determined by regulation of the commissioner.

B. Each agent of an association shall keep an original record of each transaction of business of the association and shall report promptly to the home office. Complete detailed permanent records of such transactions are not required to be maintained at such agency.

C. Each association shall use such forms and observe such accounting principles and practices as the commissioner may require from time to time.

D. Each state chartered association shall furnish a financial statement at any time the commissioner sees fit. Each association shall close its books annually, either on a fiscal or calendar year basis.

E. Each association shall maintain complete loan and investment records, and shall do so in a manner satisfactory to the commissioner.

F. Each association shall maintain membership or stockholder records, which shall show the name and address of the member or stockholder, the status of a member as a savings or demand account holder, shareholder, obligor, or any combination thereof, and the date of membership or of becoming a stockholder thereof.

G. Any association may cause any or all records kept by such association to be copied or reproduced by any photostatic, photographic, or microfilming process which correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material, and such association may thereafter dispose of the original record. Any such copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, duplication, or certified copy of any such copy or reproduction from a film record shall, for all purposes, be deemed a facsimile, duplication, or certified copy of the original record.

Acts 1970, No. 234, §1. Amended by Acts 1972, No. 296, §1; Acts 1983, No. 675, §1; Acts 1997, No. 51, §1.



RS 6:792 - Misdescriptions of assets; false entries

§792. Misdescriptions of assets; false entries

A.(1) No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books in the name of any other person, partnership, association, or corporation or under any title or designation that is not truly descriptive of such assets.

(2) No officer or employee of any association shall knowingly make false entries in any of the books of the association or knowingly omit and neglect to make proper entries in the books of the association, or concerning any of its assets, for the purpose of deceiving the commissioner, the board of directors, or the public, concerning the true condition of the association, or concealing any crime that might have been committed in connection with the affairs of the association.

B.(1) No person in the course of his employment with or for an association, or in connection with any business or affairs in which an association is concerned, shall forge, counterfeit, or falsely make or alter, or shall procure to be made or assist in falsely making, altering, or counterfeiting any public or private record, any certificate or attestation of any public officer, in any manner wherein his certificate or attestation is receivable, and may be taken as legal proof, any charter, deed, will, testament, bond, letter of attorney, policy of insurance, bill of exchange, promissory note, order, acquittance, discharge for or upon the payment of money or delivery of goods, any acceptance of a bill of exchange, or any endorsement or assignment thereof, or promissory note for the payment of money, any receipt for money or goods, or for any note, bill, security, money, or goods.

(2) No such person shall, with intent to injure or defraud any person, alter or publish as true any such false, altered, forged, or counterfeited record, certificate, attestation, charter, deed, will, testament, bond, letter of attorney, policy of insurance, bill of exchange, promissory note, acceptance, assignment, order, acquittance, discharge, or receipt, knowing the same to be false, altered, forged, or counterfeited.

C. In all cases where any officer or employee of any association has knowingly made false entries or has omitted to make correct entries as set forth in this Part, all of these charges may be embraced in one general indictment, giving each separate offense under a different count, so that at the trial of the case the entire evidence may be admitted concerning all of such cases.

D. Whoever violates this Section shall be fined not less than five hundred dollars nor more than twenty-five hundred dollars, or imprisoned with or without hard labor for not less than six months nor more than five years, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:793 - Directors' examination of association

§793. Directors' examination of association

The commissioner shall require at least once in each year that each association cause its books, records, and accounts to be examined in accordance with a regulation promulgated by the commissioner.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 368, §1; Acts 1983, No. 675, §1; Acts 1986, No. 818, §1; Acts 1995, No. 248, §§1, 2, eff. June 14, 1995; Acts 1997, No. 49, §1; Acts 2001, No. 530, §1.

NOTE: See Acts 2001, No. 530, §2, relative to effective date.



RS 6:794 - Examination

§794. Examination

A. All associations operating under this Chapter or under similar laws, or authorized to transact in Louisiana a business similar to that authorized by this Chapter, shall be under the control and supervision of the commissioner.

B. Repealed by Acts 1995, No. 248, §2, eff. June 14, 1995.

C. Whenever, in the judgment of the commissioner, the condition of any association renders it necessary or expedient to make an extra examination or audit or to devote any extraordinary attention to its affairs, the commissioner shall cause the same to be done. A full and complete copy of the report of all examinations and audits shall be furnished to the association examined. Such report of examination or audit shall be presented by the president to the board of directors at its next regular or special meeting.

D.(1) The commissioner is authorized in connection with any examination or audit of any association to cause to be made appraisals of real estate held by the association or securing the association's assets when specific facts or information with respect to real estate held, secured loans or lending, or when in his opinion the association's policies, practices, operating results and trends, give evidence that an association's appraisals may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and practices may not conform with generally accepted and established professional standards, or that real estate held by the association or assets secured by real estate are overvalued. In lieu of causing such appraisals to be made, the commissioner may accept any appraisal caused to be made by a federal home loan bank, the Federal Home Loan Bank Board, or by the Federal Deposit Insurance Corporation or other insuring agency of an insured association.

(2) Unless otherwise ordered by the commissioner, appraisal of real estate in connection with any examination or audit pursuant to this Section shall be made by a professional appraiser or appraisers selected by the commissioner. The cost of such appraisal shall be paid promptly to the appraiser by the association upon receipt by the association of a statement of the cost bearing the written approval of the commissioner.

(3) A copy of the report of each appraisal caused to be made by the commissioner pursuant to this Subsection shall be furnished to the association within a reasonable time, not to exceed sixty days, following the completion of such appraisals, and may, in the case of an insured association, be furnished to the insuring agency.

E. The commissioner, any deputy commissioner, or his examiners or auditors:

(1) Shall have free access to all books and papers of an association or a service organization, the principal office of which is located in this state and which is principally owned by one or more thrift institutions, which relate to its business and books and papers kept by any officer, agent, or employee, relating to or upon which any record of its business is kept;

(2) May summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of any such association, service organization, or any other person in relation to its affairs, transactions, and conditions; and

(3) May require and compel the production of records, books, papers, contracts, or other documents by court order, if not voluntarily produced.

F. Any reports made by the commissioner as to the condition of any association and any data or information obtained and gathered by him in the course of his inspection and examination of any association shall be available at all times with the consent of the association, without charge or expense to any duly authorized representative of any corporation, institution, department, or agency of the United States for the sole purpose of the acquisition of any credit or other relevant information relating to the financial structure, condition, business, and affairs of any association.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 430, §1; Acts 1983, No. 675, §1; Acts 1995, No. 248, §2, eff. June 14, 1995.



RS 6:795 - Repealed by Acts 1970, No. 234, 2.

§795. §§795, 796 Repealed by Acts 1970, No. 234, §2.



RS 6:801 - Savings liability; demand deposit liability

PART IX. CORPORATE ADMINISTRATIONS--SAVINGS

LIABILITY; RESERVES; ACCOUNTING

§801. Savings liability; demand deposit liability

A. The savings account liability and the demand deposit account liability of an association is not limited, and shall consist only of the aggregate amount of accounts of depositors and shares of members, plus earnings credited to such shares and accounts, less redemption and withdrawal payments.

B. Except as limited by the board of directors, a depositor or member may make additions to his shares or savings or demand accounts in such amounts and at such times as he may elect.

C. The depositors shall not be responsible for any losses which their savings liability and demand deposit liability shall not be sufficient to satisfy, nor shall the holders thereof be liable for any unpaid installments on their accounts.

D. Depositors' savings or demand accounts shall be non-assessable, and depositors shall stand as general creditors of the association.

E. No preference between members of mutual associations shall be created with respect to the distribution of assets upon voluntary or involuntary liquidation, dissolution, or winding up of an association.

F. No association shall issue, sell, negotiate, or advertise for issuance or sale to depositors any type of savings or investment media or contract with respect to the savings liability in a manner inconsistent with the provisions of this Chapter.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:802 - Contingent loss account

§802. Contingent loss account

A contingent loss account may be established and shall be established if the commissioner so directs.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:803 - Earnings; payment

§803. Earnings; payment

Except as otherwise provided by this Chapter and the articles or bylaws, an association may pay earnings on its savings accounts or shares from sources available for payment of earnings at such rate and at such times as shall be determined by resolution of its board of directors. The board of directors, by resolution, may determine that earnings shall not be paid on any shares or savings accounts which have a withdrawal value of a specified amount of less than fifty dollars or which, by written agreement, is intended to be closed within a specified period less than fifteen months from the date on which such share or savings account is opened or purchased. An exception may be made in earnings paid on shares or savings accounts opened or purchased pursuant to R.S. 6:747.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:804 - Casual deposits

§804. Casual deposits

An association may receive casual deposits in connection with incomplete loans, fire losses, or building contracts and any other monies which an association may hold for its members, stockholders, or other persons in accordance with its business and operations.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:805 - Withdrawal of savings accounts and shares

§805. Withdrawal of savings accounts and shares

A. Except as otherwise provided in the instrument or document evidencing a savings account or shares, any member, depositor, or his authorized representative, or a person authorized by law may present at any time a written application for withdrawal of all or any part of his unpledged savings accounts or shares. This application shall be filed at any office of the association and shall request immediate withdrawal of a stated amount in accordance with this Part.

B. Any member or depositor may cancel his application at any time in full or in part by submitting such cancellation in writing.

C. Every association may number, date, and file in the order of actual receipt every withdrawal application.

D. No member or depositor shall have on file in any one association more than one application for the withdrawal of savings accounts or shares.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:806 - Board to determine amounts to be withdrawn

§806. Board to determine amounts to be withdrawn

The attribution to be made from receipts or other assets for the payment of withdrawals shall be under the sole control and administration of the board of directors, which shall determine the amount to be used for the payment of said withdrawals. Before making any appropriation of the receipts which may be applied to the liquidation of the claims of withdrawing members or depositors, the board may make use of such receipts and funds as are needed for all operating expenses, the maintenance and improvements of all repossessed property, the payment or renewal of obligations, and the creation of cash reserves needed for the declaration of dividends or interest.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:807 - Amounts payable

§807. Amounts payable

A. If sufficient funds have been made available and if the association so elects, it may at any time pay in full each application as presented. It shall not, however, pay some in full unless it can pay every application on file in full.

B. Payments shall be made in order of actual receipt of applications in the form of cash or one or more checks or similar instruments payable to the order of the member, depositor, or to the order of others as directed, in the following amounts:

(1) The withdrawal value of savings accounts, together with any earnings which may have been declared and may have accrued thereon, for the current period.

(2) The withdrawal value of shares or savings accounts, together with all earnings or interest declared thereon or earnings allotted thereto, previous to the date of the filing of the application.

C. From the amounts to be received by the withdrawing member or depositor, there shall be deducted:

(1) The percentage of allotted earnings or interest that may be retained on account of withdrawing before its maturity in accordance with the articles of incorporation or bylaws, and

(2) In the case of either shares or savings accounts, the unpaid charges and pro rata share of any losses prior to the date of the filing of the application in excess of the amount in the contingent loss account, if such account is determined by the commissioner to be necessary.

D. However, holders of fixed maturity savings accounts may not withdraw prior to maturity except for a recognized emergency, in which case the members or depositors holding such accounts shall be paid the withdrawal value of the accounts, plus all earnings or interest allotted thereto, previous to the date the accounts were presented to the association for withdrawal.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:808 - Insufficient funds; notices

§808. Insufficient funds; notices

A. Whenever the proportion of receipts ordinarily made applicable to the demands of withdrawing members or depositors is not sufficient to pay all such demands for either savings accounts or shares, including those accounts which have matured due to an emergency situation, within sixty days from the date of application for withdrawal, applications for withdrawal shall be paid out of funds available as hereinafter set forth and shall be liquidated as follows:

(1) The applicant first on the list shall be paid one thousand dollars on account, or in full if the amount of the notices for withdrawal or the unpaid balance of such application is less than one thousand dollars. For any balance remaining due the applicant after the aforesaid payment, the application shall be transferred at once to the bottom of the withdrawal list and no further payments shall be made except as hereinafter set forth, until the applicant's name again appears at the head of the withdrawal list. Each other applicant shall be treated in exactly the same manner and reached in order. All new applicants shall be placed at the bottom of the list immediately upon the filing of their respective applications.

(2) In addition to the above, the board of directors may use its discretion in meeting on demand at all times all applications for withdrawals for either savings accounts or shares by members or depositors whose entire claim in the savings accounts or shares respectively amounts to less than two hundred dollars. Additionally, the board of directors in its discretion may pay the sum of not more than one hundred dollars per month to any applicant on the withdrawal list. Such payments of one hundred dollars per month shall be made only when emergency circumstances justify the payment and only after a thorough investigation of each applicant has been made. These emergency applications shall be kept on file in the association's office.

(3) When an application to withdraw is reached for payment as provided above, a written notice shall be sent to the applicant by mail at his last address as recorded on the books, and unless the applicant shall apply in person or in writing for such withdrawal within thirty days from the date of such notice, no payment on account of such application shall be made and such application shall be cancelled.

B. In no event shall an association voluntarily or involuntarily delay or postpone the whole or partial payment of the value of any savings account or share pursuant to a written withdrawal application for a period exceeding sixty days following the receipt of such application without first notifying the commissioner, and, in the case of an association whose accounts are insured by the Federal Deposit Insurance Corporation, said corporation. No association can obligate itself to pay withdrawals on any plan other than authorized in this Chapter.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:809 - Board may prescribe rules

§809. Board may prescribe rules

A. The board of directors shall have full authority to prescribe such rules as, in its discretion, may be suitable to prevent members or depositors from making any simulated or otherwise improper transfer of shares or savings accounts in order to appear more than once on the withdrawal list, and all rules thus made shall be binding on the members of the association.

B. The board of directors may prescribe, grant, and order the payment of an allowance on the amount of unpaid withdrawals under such terms and conditions as to the amount of individual withdrawals or period of time on the withdrawal list, or otherwise, as the board may determine; but the rate of allowance which may be thus paid shall never exceed sixty percent of the rate of dividend or interest currently and actually paid in cash on the shares or savings accounts of continuing members or depositors. The allowance may be discontinued by the board at any time or under any conditions, especially without affecting the right to continue to pay earnings and interest on the shares or savings accounts of continuing members or depositors. Whenever an allowance is made to members or depositors on the withdrawal list as authorized, any member or depositor withdrawing shares or accounts, who accepts the allowance, shall bear his proportion of all losses and charges on such shares or accounts, as stated in R.S. 6:807 up to the time of the final payment to him in respect of his application.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:810 - Rights of withdrawing members

§810. Rights of withdrawing members

A. A member or depositor who has served notice of his intention to withdraw remains a member or depositor, but shall have the status of and be classified as a withdrawing member or depositor. His rights and privileges are prescribed, limited, and defined exclusively by the provisions and restrictions of this Section.

B. Except as stated in R.S. 6:807, no liabilities or losses as of a date subsequent to the time and filing of the notice of withdrawal shall be chargeable or assessable against the member's or depositor's shares or accounts.

C. From the date of the application and as long as his application for withdrawal has not been withdrawn, he shall not be entitled to vote or to any other benefit on his shares or savings accounts beyond the collection of the face value thereof, nor to allowance or dividend in the distribution of the accumulated or current profits or earnings.

D. No earnings or interest shall be declared upon that portion of an account which has been noticed for withdrawal, which for earning or interest purposes is required to be deducted from the latest previous additions to such account, so long as such application is on file.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:811 - New loans and payment of debts during existence of withdrawal list

§811. New loans and payment of debts during existence of withdrawal list

A. The existence of a withdrawal list shall not prevent the making of new loans to new or continuing members or depositors, or to those to whom loan commitments have been given; however, when there is a withdrawal list, not more than twenty-five percent of the gross receipts shall be used for the making of loans.

B. Notwithstanding the existence of a withdrawal list, the board, as long as there are debts due by the association, may use all or any part of the funds and current receipts for the payment of such debts, no matter at what time or under what circumstances incurred, as well as for the payment of all operating expenses and all other expenses incidental to the doing of business; and earnings or interest in such amounts and at such rates as may be considered proper by the board may be declared by the board out of the earnings or undivided profits for the benefit of the continuing members or depositors, although there is a list of unpaid withdrawals.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:812 - Commissioner's action may stop withdrawal procedure

§812. Commissioner's action may stop withdrawal procedure

A. Whenever the amount of withdrawal exceeds sixty percent of the accumulated capital of any mutual association, the commissioner, if he believes that the condition of the association justifies such an order, may direct that the payment or withdrawals as above provided be discontinued, and that thereafter all withdrawals from the association be paid on a pro rata basis, from time to time, to all persons appearing on the withdrawal list of the association. This distribution shall be made to all persons actually on the withdrawal list on a date not less than ten days previous to the day on which the pro rata distribution checks are issued.

B. Whenever the commissioner takes charge of any association, or in the event of merger, consolidation, or liquidation, the withdrawal list shall be cancelled.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:813 - Prohibition against institution of action

§813. Prohibition against institution of action

No suit shall be instituted by a withdrawing member or by a depositor against an association, its officers, or representatives, except for a violation of the provisions of this Part or to enforce compliance therewith.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:814 - Redemption

§814. Redemption

A. At any time funds are on hand for the purpose of redeeming accounts or shares, the association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts or shares on an earnings or interest date by giving thirty days notice by registered or certified mail addressed to each affected member or depositor at his or her last address as recorded on the books of the association.

B. No association shall redeem any of its savings or demand accounts or shares when the association is in an impaired condition or when it has applications for withdrawal which have been on file more than sixty days and have not been reached for payment.

C. The redemption price of savings accounts or shares redeemed shall be the full value of the account redeemed as determined by the board of directors and approved by the commissioner.

D. If the aforesaid notice of redemption shall have been duly given, and if on or before the redemption date the funds necessary for such redemption shall have been set aside so as to be and continue to be available therefor, earnings or interest upon savings accounts or shares called for redemption shall cease to accrue from the earnings or interest date specified as the redemption date, and all rights with respect to such accounts shall forthwith, after such redemption date, terminate, except only for any right of the member or depositor of record to receive the redemption price without interest.

Acts 1983, No. 675, §1.



RS 6:822 - Loans and investments

PART X. INVESTMENT OPERATIONS

§822. Loans and investments

An association may invest in, sell, participate, or otherwise deal in or with the following loans or other investments as hereinafter provided:

(1) No association shall make a loan to one borrower if the sum of (a) the amount of such loan, and (b) the total balances of all outstanding loans owed to such association by such borrower exceeds an amount equal to the lesser of (i) ten percent of such association's savings liability, or (ii) an amount equal to such association's paid-in capital, surplus, reserves for losses, and undivided profits; except that any loan may be made if the sum of (a) and (b) does not exceed five hundred thousand dollars. The requirements of (i) and (ii) of this Paragraph shall be measured by the amounts reported at the end of the month immediately preceding the month in which the loan or written commitment for a designated loan amount is made. The limits relative to unsecured loans to one borrower shall be subject to such limitations as the commissioner may impose. The limits contained in this Paragraph shall not apply to loans made to a service organization of which an association directly or indirectly owns or controls a majority of the voting shares or more than fifty percent of the number of shares voted for the election of the directors of the service organization.

(2) Without limitation as a percentage of assets, the following are permitted:

(a) Account Loans. Loans on the security of its savings accounts and loans specifically related to demand accounts.

(b) Real Estate Loans.

(i) Loans on the security of liens or mortgages upon residential or nonresidential real estate, except that the loans and investments in loans of an association on nonresidential real estate shall not exceed forty percent of its assets.

(ii) Sales of loans or participating interest therein on residential real estate may be sold with right of substitution. Any other loan shall only be sold without recourse.

(c) United States Government securities. Investments in obligations of, or fully guaranteed as to principal and interest by the United States. An association may act as agent for the United States in the sale or other disposition of such obligations.

(d) Federal Home Loan Bank and Federal National Mortgage Association securities. Investments in the stock or bonds of a federal home loan bank or in the stock of the Federal National Mortgage Association.

(e) Federal Home Loan Mortgage Corporation instruments. Investments in mortgages, obligations, or other securities sold by the Federal Home Loan Mortgage Corporation pursuant to the Federal Home Loan Mortgage Corporation Act.

(f) Other government securities. Investments in obligations, participations, securities, or other instruments of, or issued by, or fully guaranteed as to principal and interest by, the Federal National Mortgage Association, the Student Loan Marketing Association or the Government National Mortgage Association, Federal Home Loan Mortgage Corporation, or any other agency of the United States or any other securities guaranteed pursuant to the National Housing Act.

(g) Deposits. Investments in the time deposits, certificates, or accounts of any bank the deposits of which are insured by the Federal Deposit Insurance Corporation, or in the savings accounts, certificates, or other accounts of any institution the accounts of which are insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund, or other insuring entity designated by the commissioner.

(h) State Securities. Investments in obligations of, or issued by, any state or political subdivision thereof, including any agency, corporation, or instrumentality of a state or political subdivision, except that an association may not invest more than ten percent of its capital and surplus in obligations of any one issuer, exclusive of investments in general obligations of any one issuer.

(i) Purchase of insured loans. Purchase of loans secured by liens on improved real estate which are insured under provisions of the National Housing Act, or insured as provided in the Servicemen's Readjustment Act of 1944 or Chapter 37 of Title 38 of the United States Code.

(j) Home improvement and manufactured home loans. Loans made for the repair, equipping, alteration, or improvement of any residential real property, and loans made for the purpose of manufactured home financing.

(k) Insured loans to finance the purchase of immovable property. Loans as to which the association has the benefit of insurance under the National Housing Act, or of a commitment or agreement therefor.

(l) Loans to financial institutions, brokers, and dealers. Loans to financial institutions with respect to which the United States or an agency or instrumentality thereof has any function of examination or supervision, or to any broker or dealer registered with the Securities and Exchange Commission, if such loans are secured by loans, obligations, or investments in which the association has the statutory authority to invest directly.

(m) Liquidity investments. Investments which, at the time of making, are assets eligible for inclusion toward satisfaction of any liquidity requirement imposed by the Federal Home Loan Bank Board pursuant to the Federal Home Loan Bank Act.

(n) Investment in the National Housing Partnership Corporation, partnership, and joint ventures. Investments in shares of stock issued by a corporation authorized to be created pursuant to Title IX of the Federal Housing and Urban Development Act of 1968, and investments in any partnership, limited partnership, or a joint venture formed pursuant to Section 907(a) or 907(b) of that Act.

(o) Housing, land, and urban development; insured or guaranteed investments. Loans secured by mortgages as to which the association has the benefit of insurance under Title X of the National Housing Act or a commitment or agreement for such insurance, or as to which the association has the benefit of any guarantee under Title IV of the Federal Housing and Urban Development Act of 1969 or under Part B of the National Urban Policy and New Community Development Act of 1970 or under Section 802 of the Federal Housing and Community Development Act of 1974, or of a commitment or agreement therefor.

(p) State housing corporation investments. Investments in, commitments to invest in, loans to, or commitments to lend to any state housing corporation, provided that such obligations or loans are secured directly or indirectly through an agent or fiduciary, by a first lien on improved real estate which is insured under the provisions of the National Housing Act, and that in the event of default, the holder of such obligations or loans would have the right directly or indirectly to cause the real estate described in the first lien or the insurance proceeds under the National Housing Act to be subject to the satisfaction of such obligation or loans.

(q) Investment companies. An association may invest in, redeem, or hold shares or certificates in any investment company which is registered with the securities and exchange commissioner under the Investment Company Act of 1940 and the portfolio of which is restricted by such company's investment policy solely to any such investments as an association by law or regulation, without limitation as to percentage of assets, may invest in, sell, redeem, hold, or otherwise deal with.

(r) Commercial and other loans. Secured or unsecured loans for commercial, corporate, business, or agricultural purposes other than loans on nonresidential real estate. The aggregate amount of loans under this Subparagraph shall not exceed ten percent of the assets of the association.

(3) The following loans or investments are permitted, but are limited except as provided in this Section to not in excess of the percentage of the assets of the association set forth as follows:

(a) Investments in movable property. Investments in tangible movable property, or leases thereon including, without limitation, vehicles, manufactured homes, machinery, equipment, or furniture, for rental or sale, but such investment shall not exceed ten percent of the assets of the association.

(b) Consumer loans and certain securities. An association may make secured or unsecured loans for personal, family, or household purposes, including loans reasonably incident to the provision of such credit and may invest in, sell, or hold commercial paper and corporate debt securities, as defined and approved by the commissioner, except that loans of an association under this Subparagraph shall not exceed thirty percent of the assets of the association.

(c) Community development investments. Investments in immovable property and obligations secured by liens on immovable property located within a geographic area or neighborhood receiving concentrated development assistance by a local government under Title I of the Housing and Community Development Act of 1974, as amended, but no investment in immovable property made pursuant to this Subparagraph shall exceed an aggregate investment of ten percent of the assets of the association.

(d) Real estate investments for other than association's offices. The provisions of R.S. 6:243 and the rules and regulations promulgated thereunder shall be applicable to associations in the same manner as they are applicable to banks.

(e) Real estate for an association's offices. Investments in immovable property for an association's offices shall not exceed an aggregate investment as provided in rules and regulations by the commissioner.

(f) Service organizations. Investments in the capital stock, obligations, or other securities of any service organization shall not exceed ten percent of the assets of the association.

(4) The following loans or investments are permitted, but are limited to not in excess of five percent of assets of the association for each type of loan set forth in the following Subparagraphs.

(a) Education loans. Loans made for the payment of educational expenses.

(b) Nonconforming loans. Loans secured by immovable property or interests therein, used primarily for residential or farm purposes that are not otherwise authorized by this Section.

(c) Home equity conversion loans and shared appreciation loans. Loans made pursuant to participation in a shared appreciation loan or home equity conversion loan, including but not limited to reverse mortgages and shared appreciation mortgages, wherein the association has a right to receive a share of the appreciation in value of the security property upon maturity of the loan. Such loans shall be authorized when any of the following exist:

(i) The security property of the borrower is designed principally as a single-family residence.

(ii) The borrower is the owner and occupant of the security property.

(iii) The loan is authorized pursuant to the Alternative Mortgage Transaction Parity Act of 1982, 12 U.S.C.A. §3801, et seq., and regulations issued by the office of financial institutions as provided in this Title.

(5) The following additional loans and other investments are permitted:

(a) Business development credit corporations. An association whose general reserves, surplus, and undivided profits aggregate a sum in excess of five percent of its withdrawable accounts is authorized to invest in, lend to, or to commit itself to lend to, any business development credit corporation doing business in the state, but the aggregate amount of such investments, loans, and commitments of any such association shall not exceed one percent of the total assets of the association.

(b) Foreign assistance investments. Investments in housing project loans having the benefit of any guaranty under Section 221 of the Foreign Assistance Act of 1961 or loans having the benefit of any guaranty under Section 224 of that Act, or any commitment or agreement with respect to such loans, made pursuant to either of such sections, in the share capital and capital reserve of the Inter-American Savings and Loan Bank or of the African Development Bank. This authority extends to the acquisition, holding, and disposition of loans having the benefit of any guaranty under Sections 221 or 222 of that Act as hereafter amended or extended, or of any commitment or agreement for any such guaranty. Investments under this Subparagraph shall not exceed in the case of any association, one percent of the assets of an association.

(c) Small business investment companies. An association may invest in stock, obligations, or other securities of any small business investment company formed pursuant to the Small Business Investment Act of 1958, but no association may make any investment under this Subparagraph if its aggregate outstanding investment under this Subparagraph would exceed one percent of the assets of such association.

(d) Loans secured by mortgages other than first mortgages. An association may make loans secured by mortgages other than first mortgages.

(e) Loans secured by other loans or insurance policies. Associations shall have the power to invest in loans and other investments which are secured by the pledge of loans or other investments, the assignment of which need not be recorded, of a type in which the association is authorized to invest, however, the loans and investments so pledged shall be subject to all restrictions and requirements which would be applicable were the association to invest directly in such loans or investments. Associations may also require the pledge of life insurance policies, the assignment of which is properly acknowledged by the insurer, as additional security for any loan which it is authorized to make.

(f) Notwithstanding other limitations contained in this Section, the sum of an association's aggregate direct investments in service organizations, real estate, and equity securities may be in an amount equal to or less than twice the association's paid-in capital, surplus, reserves for losses, and undivided profits.

(6) An association may make such other investments or loans of whatever character or description, including joint ventures for redevelopment, not to exceed ten percent of assets.

(7) The commissioner may permit an association to exceed the limitations otherwise provided in this Section for good cause shown by the association, where to permit an association to exceed such limits would be in the best interest of the association, its depositors, or members.

Acts 1970, No. 234, §1. Amended by Acts 1974, No. 282, §1; Acts 1975, No. 277, §1; Acts 1976, No. 199, §1; Acts 1978, No. 663, §1; Acts 1983, No. 675, §1; Acts 1985, No. 503, §1; Acts 1985, No. 784, §1; Acts 1986, No. 243, §1, eff. July 1, 1986; Acts 2001, No. 544, §1, eff. June 21, 2001.

{{NOTE: SEE ACTS 1986, NO. 243, §3 FOR RETROACTIVE EFFECT TO JUNE 1, 1986.}}



RS 6:823 - Appraisal

§823. Appraisal

No investment in a real estate loan shall be made until either an independent qualified person, a central appraisal bureau, or an appraisal committee approved by the board of directors shall have made a physical inspection and submitted a signed appraisal of the value of the real estate securing such loan.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:824 - Payments

§824. Payments

A.(1) A borrower shall repay his loan when due in accordance with the contract by which the loan is made.

(2) All loans made by an association shall be repaid in cash, except that in the discretion of the board of directors, appropriate adjustments may be made for the cash settlement of any loan or for accepting the transfer of property to the association in payment of the loan. Failure to do so subjects any pledged shares or savings accounts to forfeiture without judicial process and additionally entitles the association or the holder of the note to the enforcement of any mortgage or vendor's privilege or other security for any balance due.

(3) If the security proves insufficient, the borrower shall be liable personally for the full amount of the balance due and any person who may have assumed his obligations either with or without the consent or knowledge of the association shall be liable in solido with him. However, nothing prevents an association from proceeding by ordinary proceedings in any case for personal judgment as well as for the recognition and enforcement of its rights against the immovable property and other security.

(4) In every case in which property burdened with a mortgage or vendor's privilege in favor of an association is sold, the effect of the sale, whether or not the payment of the mortgage or vendor's privilege is assumed, constitutes the vendee as fully liable for the payment of the amount due the association as if he had originally contracted the loan. However, where in order to participate in or be eligible under any lending or financing program under the direction of or authorized by any federal governmental department, agency, or corporation, it is necessary for an association to use a standard mortgage form and promissory note, as for example, but not limited to, standard mortgage forms of the Federal Home Loan Mortgage Corporation, then in such event a borrower to whom the association loan is made shall repay the loan as provided in such approved standard mortgage form.

B. A borrower may repay his loan at any time as provided in the loan documents, but no loan shall be cancelled unless all the charges, fines, interest, premiums, plus any prepayment fee which may be due under the loan contract or in the charter or bylaws of the association, together with the sum actually borrowed, have been fully paid in cash. In the discretion of the board appropriate adjustment may be made for the cash settlement of any loan.

C. By resolution of its board of directors, an association may provide that a prepayment fee may be collected in all cases in which a loan is prepaid in whole or part before maturity. This prepayment fee shall be stated in the loan contract. Unless otherwise agreed in writing, any prepayment of principal may, at the option of the association, be applied on the final installment of the note or other obligation until fully paid, and thereafter on the installments in the inverse order of their maturity.

D.(1) Whenever a borrower is in arrears in the payment of his dues, interest, premium, bonus, or any other sum due, or otherwise defaults on his loan contract, his whole loan at the option of the association, may become due and payable. In such case, the association as pledgee of his shares or savings account, may cancel and withdraw the credit value of them and apply it toward the liquidation of the debt on which the default has occurred, and may foreclose by either ordinary or executory proceedings upon the mortgage held by the association for the balance due.

(2) In the ordinary suit, the association may obtain a sequestration of the property subject to its mortgage or vendor's lien upon furnishing bond conditioned according to law, in an amount to be fixed by the court.

(3) In either ordinary or executory proceedings the association may recommend to the court the appointment of a responsible person or entity as a receiver, who, upon such appointment by the court shall be responsible for the administration, management, and safekeeping of the property, and for the collection of rents.

(4) The receiver shall not be entitled to any fee or charge in excess of that which would have been authorized if the property had been under the custody and administration of the sheriff as provided in the Louisiana Code of Civil Procedure.

(5) The receiver so appointed shall furnish bond in such amount as may be fixed by the court, and upon his appointment shall have the right and authority to enter the premises and take such action as may be required or necessary in order to protect and preserve same, except that the receiver may not evict the owner of the property unless authorized by the court as being necessary to protect and preserve the property during the foreclosure proceedings.

(6) Any rent collected by the receiver during the pendency of the suit, less proper costs and expenses, shall be applied to the reduction of the claim of the association, which shall have a first privilege thereon.

E. When the payment of dues, together with all dividends or earnings on them, has reached the matured value of the pledged shares, the payments of dues on them shall cease and all borrowers at such maturity may have obligations cancelled and returned to them. An association, at any dividend period, may retire any type of unpledged shares by enforcing their withdrawal, at paid-in value plus accredited dividends, as provided by the charter or bylaws of the association.

F. On all loans secured by a vendor's privilege or mortgage on immovable property, the board of directors, when it finds a condition of public crisis to exist, may authorize for renewable periods of six months the maintenance of such loans by the acceptance of interest payments only plus taxes and insurance.

Acts 1970, No. 234, §1. Amended by Acts 1972, No. 294, §1; Acts 1983, No. 675, §1; Acts 2001, No. 925, §1; Acts 2003, No. 522, §1.



RS 6:824.1 - Late charges prohibited on certain payments

§824.1. Late charges prohibited on certain payments

No association organized under this Chapter shall assess a late charge or impose any penalty upon a borrower as to any payment received by it when the due date of the payment falls on a day during which the association is not open to the public during its normal business hours and when the payment is received on the next succeeding day during which the association is open to the public during its normal business hours.

Acts 1985, No. 161, §1.



RS 6:825 - REPEALED BY ACTS 1993, NO. 280, 1, EFF. OCT. 1, 1993.

§825. REPEALED BY ACTS 1993, NO. 280, §1, EFF. OCT. 1, 1993.



RS 6:826 - Provision for taxes, insurance

§826. Provision for taxes, insurance

An association may require the borrower to pay monthly in advance, in addition to interest and principal payments, the equivalent of one-twelfth of the estimated annual taxes, assessments, insurance premiums, ground rents, and other charges upon the real estate securing a loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. Such funds are to be held by the association, without paying interest thereon, for the credit of the borrower.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:827 - REPEALED BY ACTS 1993, NO. 280, 1, EFF. OCT. 1, 1993.

§827. REPEALED BY ACTS 1993, NO. 280, §1, EFF. OCT. 1, 1993.



RS 6:828 - Loan expenses

§828. Loan expenses

A. Every association may require borrowers to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of loans. Without limiting the generality of the foregoing, such expenses may include appraisal, attorney, abstract, notary, recording, necessary certificates, researching, and registration fees, title examination, title insurance, loan insurance, credit report, survey, drawing of papers, escrow services, loan closing costs, and taxes or charges imposed upon or in connection with the making and recording of any loan.

B. Every association also may require borrowers to pay the cost of all other necessary and incidental services rendered by the association or by others in connection with real estate and other loans. Without limiting the generality of the foregoing, such costs may also include the costs of services of inspectors, engineers, and architects. The charges may be collected by the association from the borrower and paid to any person, including any director, officer, or employee of the association or others rendering such services, or may be paid directly by the borrower.

C. The fees and charges authorized by this and the preceding Section shall be in addition to interest authorized by law, and shall not be deemed to be a part of the interest collected or agreed to be paid on such loans within the meaning of any law of this state which might limit the rate of interest which may be exacted in any transaction.

D. No director, officer, or employee of an association shall receive any fee or other compensation of any kind in connection with procuring any loan for an association, except for services actually rendered as above provided or except for incentive commission plans or bonus programs.

E. This Section shall not supersede the Louisiana Consumer Credit Law or the Louisiana Motor Vehicle Sales Financing Law.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:829 - Repealed by Acts 2003, No. 69, §1, eff. May 28, 2003.

§829. Repealed by Acts 2003, No. 69, §1, eff. May 28, 2003.



RS 6:830 - Security for loan on movable and immovable properties; purchase and sale of property

§830. Security for loan on movable and immovable properties; purchase and sale of property

A. Except as otherwise provided in this Chapter, every loan on immovable property shall be secured by a mortgage upon the property, accompanied by a certificate of the attorney of the association to that effect, and also, where applicable, accompanied by a pledge to the association of any shares or savings accounts borrowed upon. Such mortgage shall provide specifically for full protection to the association with respect to the loan and additional advances, and the usual insurance risks, taxes, assessments, other governmental levies, maintenances, and repairs. The mortgage may provide for an assignment of rents, and if such assignment is made, any such assignment shall become absolute upon the mortgagor's default, becoming operative upon written demand by the association. A declaration of the pledge creates a valid and complete pledge of the shares or savings accounts and of all future payments or credits thereon.

B. Every loan on home appliances and equipment shall be secured by a mortgage thereon, and may be accompanied by a pledge to the association of any savings accounts or shares borrowed, which pledge shall be executed in the same manner as a pledge of savings accounts or shares for loans on immovable property.

C. Repealed by Acts 1995, No. 1087, §5.

D.(1) If an association, to accomplish any of the powers granted it pursuant to this Chapter, purchases or secures property from any person and afterward sells or disposes of the same property to a borrower, the association has a privilege of equal rank as the vendor's privilege upon the property so acquired, sold, and disposed of for the security of the payment of the money due by the borrower.

(2) An association may contract with any person to acquire or purchase from him any property and afterward to sell or dispose of the same property to a borrower even though the agreement is at one and the same time. This contract shall not be considered or treated as a loan, but as a purchase or acquisition by the association and a sale by the association to the borrower, and the association, to secure payment of the amount due by the borrower, has a privilege of equal rank with a vendor of immovable property and enjoys for the protection of its claim and the enforcement of its loan all the rights, privileges, and securities which are now accorded by law to the vendor of immovable property.

(3) In the act of sale or repurchase the vendee may waive the three day notice required by the Code of Civil Procedure in obtaining orders of seizure and sale by executory process.

E. In all sales made by associations of property acquired by them for the purpose of making a loan on the security of such property, the warranties and obligations imposed by law on vendors shall not apply to such associations.

F. Any mortgage recorded as provided by this Section remains in full force and effect without the necessity of being reinscribed in the mortgage records for a period of forty-one years from the date of inscription. The recordation of the authentic act evidencing mortgage on home appliances and equipment in the same manner as the mortgage on immovable property shall be binding on third persons and need not be reinscribed for thirty-one years from the date of inscription.

G.(1) In all cases where immovable property is sold partly for cash and partly for credit and the credit portion of the purchase price is represented by a note secured by vendor's privilege and special mortgage, the note may be made payable to any association doing business under this Chapter and the association may purchase this note from the vendor. This note and vendor's lien or mortgage or obligation shall have the same preference and priority over other liens, charges, privileges, and encumbrances and shall have the same legal force and effect as if the vendor had sold the property to the association and the association had thereupon sold the property back to the purchaser, and shall in every regard enjoy the same rank as the vendor privilege and mortgage created under the provisions of Subsections A and C of this Section.

(2) There may be inserted in the act of sale any and all provisions applicable to loans made through such associations and to the vendor's privilege and mortgage held by them, including a subscription to shares in the association, and the pledge of such shares or any savings accounts, and the purchaser's agreement to abide by the regulations of the association as set out in its articles of incorporation and bylaws.

(3) The association may intervene in the act of sale through its proper officer and acknowledge and accept the undertakings of the purchaser in its favor.

(4) This act of sale with vendor's privilege and mortgage, if recorded within three working days of its execution, when the registry is required to be made in the parish where the act was executed, and within five working days, if the registry is required to be made in any other parish of this state, shall have the same priority with regard to the effective date of recordation as is accorded vendor's privileges under the provisions of Louisiana Civil Code Article 3274, without regard to the time for recordation as provided therein. The vendor's privilege provided for in this Subsection shall remain in force for a period of forty-one years from the date of inscription. Any note secured by a vendor's privilege and mortgage of the kind authorized by this Subsection shall have the same rights, privileges, priorities, and exemptions which have previously been had by notes payable to associations and secured by a vendor's privilege and mortgage set forth in sales of property by the association to the purchaser.

(5) This Subsection shall be liberally construed in favor of all rights, preferences, priorities, and exemptions previously regarded as being had by notes secured by a vendor's privilege and mortgage in favor of an association, and nothing contained in it shall be construed to diminish, detract from, or eliminate any rights, preferences, priorities, and exemptions.

H.(1) All mortgages executed upon immovable property in Louisiana in favor of associations organized and operating under the laws of the state shall have a rank equal to that of a vendor's privilege upon immovable property and shall have priority over all other liens, privileges, encumbrances, and mortgages upon the property, and the improvements and component parts thereon which are recorded or arise in any manner subsequent to the date of recordation of the mortgage in favor of the association, including tax privileges of any nature and character, except ad valorem taxes on immovable property and assessments for paving.

(2) If any mortgage provided for in this Section is placed on record within three working days of its execution, when the registry is required to be made in the parish where the act was executed, and within five working days, if the registry is required to be made in any other parish of this state, it shall have and enjoy the same priority in regard to the effective date of such recordation as is accorded vendor's liens under the provisions of Louisiana Civil Code Article 3274, without regard to the time for recordation as provided therein. The mortgages provided for in this Section shall remain in force for a period of forty-one years from the date of their filing or for a period of forty-one years from the date of any reinscription.

(3) The associations adopting the procedure set forth in this Section shall have all of the rights and privileges of a vendor to the same extent and in the same manner as if a sale to the association, and a sale by the association to a borrower had in fact been consummated, the intent of this Section being merely to provide an optional procedure without altering in any manner any of the rights accorded to, and obligations incurred by, associations prior to the passage of this Section.

I. No mortgage provided for in this Section can be cancelled, removed from the public records, or in any manner affected by any sale in a succession, liquidation, insolvency, receivership, bankruptcy, or partition proceedings, unless prior to the application or petition for the sale, at least ten days written notice of the sale is given by certified or registered mail to the association in whose favor the mortgage was executed. Waiver of this notice by the association shall be in writing and shall be filed in the court authorizing or ordering the sale. In the event the sale is made, the mortgage in favor of the association shall not be made secondary to and shall not be primed by any costs, fees, or charges of any kind in such proceeding, except the costs of advertising and selling the property.

Acts 1970, No. 234, §1. Amended by Acts 1977, No. 689, §1; Acts 1981, No. 292, §1; Acts 1981, No. 328, §1; Acts 1983, No. 675, §1; Acts 1985, No. 349, §1, eff. Jan. 1, 1986; Acts 1986, No. 161, §1; Acts 1995, No. 1087, §5.



RS 6:831 - Shares or savings accounts as additional security

§831. Shares or savings accounts as additional security

An association may accept its own shares or its savings accounts as additional security.

Acts 1983, No. 675, §1.



RS 6:832 - Immovables

§832. Immovables

A. Until all indebtedness due an association and secured by a mortgage on real estate and home appliances and equipment has been paid, the home appliances and equipment shall be considered a part of the immovable property and as such, immovables.

B. Any mobile home upon which an association has a mortgage and which is installed in such a manner as to make it an immovable, shall remain movable insofar as the mortgage upon it is concerned and shall not pass by the sale of the immovable property to which it has been attached, whether such sale be conventional or judicial. No sale or mortgage of the immovable property shall in any manner affect or impair the rank or privilege of the chattel mortgage or the remedies of the holder thereof for its enforcement.

Acts 1983, No. 675, §1.



RS 6:833 - Conveyance of property securing loan

§833. Conveyance of property securing loan

A. Whenever property subject to a mortgage in favor of an association is sold or transferred by contract without the written consent of the association, either with or without the assumption of the association's loan, the loan and obligation held by the association shall at the option of the association immediately mature and become subject to enforcement according to law and to the terms of the loan contract. In all such cases where the loan was assumed by the purchaser even without the consent of the association, the purchaser shall remain liable in solido with the original borrower on the loan.

B. In the event the ownership of the real estate security or any part thereof becomes vested in a person other than the party originally executing the security instrument, and if there is not an agreement by the association in writing to the contrary, an association, without notice to such party, may deal with such successor in interest with reference to said mortgage, and the debt hereby secured in the same manner as with such party, and may forbear to sue and may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

Acts 1983, No. 675, §1.



RS 6:833.1 - Repealed by Acts 1970, No. 234, 2.

§833.1. Repealed by Acts 1970, No. 234, §2.



RS 6:834 - Solicitation or acceptance of gifts for making, or assisting in, procuring a loan

§834. Solicitation or acceptance of gifts for making, or assisting in, procuring a loan

A. Any officer or director who accepts or solicits anything of value from any person for making, or assisting in procuring, or advising the making, of any loan in or with any association, and whoever aids, advises, and abets such person in these matters shall be imprisoned at hard labor for not less than one year nor more than three years, and shall be fined not more than five thousand dollars and, additionally, shall be held responsible in solido with the maker of any loan for the full amount thereof. The attorney general, the corporation itself through its authorized representative, or any stockholders or members owning at least two percent of the outstanding capital stock or outstanding shares or savings accounts, respectively, acting for the benefit of the association, may at any time institute suit for the foreclosure of the loan without regard to the stipulated maturity of the loan.

B. The person charged with the violation of the provisions of this Section may be joined as party defendant in the suit and judgment may be obtained against the person in solido with the maker of the loan.

C. The right to proceed in the civil courts against a person who has violated the provisions of this Section does not in any case depend upon the institution of the criminal prosecution herein authorized.

D. The provisions of this Section shall not apply to incentive commissions or bonus programs for employees of an association.

Acts 1983, No. 675, §1.



RS 6:851 - Home office

PART XI. OFFICES

§851. Home office

The home office is the principal office of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1995, No. 248, §1, eff. June 14, 1995.



RS 6:852 - Branch office

§852. Branch office

A. A branch office is a legally established place of business of the association, other than the home office, authorized by the board of directors and approved by the commissioner.

B. Each association shall be operated from the home office. All branch offices shall be subject to direction from the home office.

C.(1) No association may establish or maintain a branch office without the prior written approval of the commissioner. Subject to such written approval, a branch office may be established or maintained at any point within the state. Each application for approval of the establishment and maintenance of a branch office shall be in the manner and in the form required by the commissioner.

(2) To determine whether to grant a certificate of authority for the establishment of a proposed branch office, the commissioner shall consider:

(a) The financial history and condition of the applicant.

(b) The distribution and adequacy of the capital structure of the applicant.

(c) The future earning prospects of the applicant.

(d) The management of the applicant.

(e) The convenience and needs of the community or area in which the proposed branch office is to be located and the ability of that community or area to support additional facilities.

(f) The corporate powers of the applicant.

(g) Any factors required by rule to be considered.

(3) If the commissioner finds, after consideration, that the public interest will not be served by permitting the establishment of the proposed branch office, he shall refuse to issue the certificate of authority.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1988, No. 145, §1, eff. June 29, 1988; Acts 1992, No. 66, §1, eff. Sept. 1, 1992.



RS 6:853 - Closure of branch office

§853. Closure of branch office

A. No savings and loan association or savings bank shall close a branch office except pursuant to the procedure provided by this Section.

B. At least ninety days prior to the closure date, the association or savings bank shall submit in writing to the commissioner detailed reasons for the necessity of the closure, evidence that the appropriate federal banking agency has been notified of said closure, and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

C. At least thirty days prior to the closure date, the association or savings bank shall post a notice in a conspicuous location in the branch office to be closed, that the branch office will be closed, stating the closure date and, if applicable, the location to which the branches' accounts and safe deposit boxes are to be transferred.

Acts 1987, No. 105, §1; Acts 1992, No. 66, §1, eff. Sept. 1, 1992.



RS 6:861 - Power to merge or consolidate; consent of commissioner; rules and regulations

PART XII. MERGER, CONSOLIDATION,

DISSOLUTION AND LIQUIDATION

§861. Power to merge or consolidate; consent of commissioner; rules and regulations

A. Pursuant to a plan adopted and approved by a two-thirds vote of each board of directors, two or more associations may merge or consolidate. A plan of merger or consolidation shall be evidenced by a written agreement. The agreement shall state that it is effective only when approved by the commissioner and the Federal Home Loan Bank Board and shall specify the following:

(1) Which association will be the resulting association.

(2) The name it will use.

(3) The location of its home office and branch offices.

(4) The basis on which its savings accounts will be issued.

(5) The number of directors and their names, addresses, and the length of their terms.

B. The commissioner may require that such plan of merger or consolidation be submitted to the voting members or stockholders at a duly called meeting and that the plan, to be effective, be approved by them.

C. The commissioner may enact and promulgate rules and regulations, pursuant to the Administrative Procedure Act, governing the merger or consolidation of service organizations, as defined in R.S. 6:703, into other service organizations or into financial institutions, including retroactive approval of such actions of particular financial institutions or of financial institutions in general, provided such activities are not specifically prohibited by this Title.

Acts 1983, No. 675, §1; Acts 1991, No. 789, §1.



RS 6:862 - Merger; when effective

§862. Merger; when effective

A. If the joint agreement is for a merger, the agreement, duly acknowledged by the president and secretary of each association which is a party to it, together with an affidavit by the president and secretary of each association establishing that the agreement was approved by the required vote of the directors, and the written approval of the commissioner, shall be delivered as one instrument to the commissioner who shall file it and record it in his office.

B. The merger shall become effective as of the time of filing of the agreement or certificate with the commissioner, or as of any later effective date, not more than thirty days after the date of such filing, stated in the agreement or certificate.

C. A multiple original thereof or a copy certified by the commissioner shall be filed for record in the mortgage records in each parish in which any of the corporate parties to the agreement has its domicile, and shall also be recorded in the conveyance records of each parish in which any of the corporate parties to the agreement owns immovable property, the title to which will be transferred as a result of the merger.

Acts 1970, No. 234, §1. Amended by Acts 1982, No. 366, §1, eff. July 20, 1982; Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:863 - Consolidation; when effective

§863. Consolidation; when effective

A. If the joint agreement is for consolidation, articles of incorporation for the new corporation shall be prepared, approved, and filed, as required by law, except that the associations consolidating shall be named as the incorporators of the new corporation.

B. The new corporation shall become effective at the time the joint agreement, duly acknowledged by the president and secretary of each association which is a party to it together with an affidavit by the president and secretary of each association stating that the agreement was approved by the required two-thirds majority of the board of directors of each association, the written consent of the commissioner, and the new articles of incorporation and bylaws have been recorded in the office of the commissioner, or as of any later effective date, not more than thirty days after date of recording, as stated in the agreement.

C. A multiple original of the agreement, the consent of the commissioner, and the articles of incorporation shall be filed for record in the mortgage records of each parish in which any of the corporate parties to the agreement has its domicile, and shall also be recorded in the conveyance records of each parish in which any of the corporate parties to the agreement owns immovable property, the title to which will be transferred as a result of the consolidation.

D. The agreement, the consent of the commissioner, and the articles of incorporation shall also be filed in the mortgage records of the parish of domicile of the new corporation if such domicile is different from that of any of the associations forming the consolidated association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:864 - Effect of merger or consolidation

§864. Effect of merger or consolidation

When the merger or consolidation becomes effective, the separate existence of each constituent association ceases except for that of the surviving association in a merger. The surviving associations, or the new association in case of a consolidation, shall possess all the rights and privileges, and is invested with title to all property, rights, and actions whatever possessed by or belonging to each of the constituent associations, without the necessity of any further act or deed. The surviving association or the new association shall be responsible for all of the liabilities and obligations of each of the associations merged or consolidated, to the extent of the value of the property received from each of them.

Acts 1983, No. 675, §1.



RS 6:865 - Voluntary transfer of assets

§865. Voluntary transfer of assets

A.(1)(a) With the prior written consent of the commissioner, which consent shall be attached to the instrument of sale or other disposition, any state stock or mutual association may sell, lease, exchange, or otherwise dispose of all, or substantially all of its assets to any other financial institution after having obtained the consent of the stockholders holding at least two-thirds of the voting stock of a stock association or at least a majority of the members present in person, or by proxy, at a meeting of a mutual association, and also taking into consideration the institution's compliance with R.S. 6:124.1.

(b) Consent of each stockholder or member shall be expressed either in writing executed and acknowledged by the stockholders or members and attached to the instrument of sale or other disposition, or to a copy thereof, or by a vote at a stockholders or members meeting called for that purpose.

(2) The transfer agreement shall contain provisions for the payment of liabilities of the selling association, and it may contain provisions for the transfer of all deposits to a purchasing financial institution. However, the transfer agreement shall be subject to the right of every depositor of the selling association to withdraw their deposit in full on demand after the transfer, irrespective of the terms under which it was deposited with the selling association.

B. After such authorization by vote of the stockholders or members, the board of directors may abandon such sale, lease, exchange, or other disposition of assets subject to the rights of third parties under any contracts relating thereto without action or approval by the stockholders or members.

C. This Section shall not be construed to authorize a conveyance or other disposition of assets which would defraud the association's creditors or minority stockholders or members or its stockholders or members without voting rights.

D. An action or suit to enjoin or set aside a conveyance by a state association on the grounds that there has not been compliance with the provisions of this Section, relating to the sale or other disposition of assets of the state association, must be brought within ninety days after the action purporting to authorize such disposition was taken. This time limit shall not be subject to suspension on any ground nor to interruption except by timely filing of suit.

Acts 1983, No. 675, §1; Acts 1993, No. 459, §1, eff. July 1, 1993; Acts 1994, 3rd Ex. Sess., No. 61, §1, eff. July 6, 1994.



RS 6:866 - Commissioner may provide for members or stockholders to vote on plan

§866. Commissioner may provide for members or stockholders to vote on plan

Notwithstanding any other provision of Part XII of this Chapter, the commissioner may require that the plan be submitted to the voting members or stockholders of the acquiring association at a duly called meeting and that the plan, to be effective, be approved by them.

Acts 1983, No. 675, §1.



RS 6:867 - Dissolution or liquidation

§867. Dissolution or liquidation

An association may be dissolved or liquidated either voluntarily or involuntarily. If the proceedings are voluntary, they may be instituted by any member or stockholder of the association and the board of directors shall maintain control over the activities, subject to the consent and supervision of the commissioner. If the proceedings are involuntary, they may be instituted by any member or stockholder of the association or the commissioner, but the commissioner shall take possession of and control over the association and its activities.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:868 - Voluntary proceedings for dissolution

§868. Voluntary proceedings for dissolution

A. No association shall be permitted to dissolve and liquidate voluntarily without the written consent of the commissioner.

B. An association may be voluntarily dissolved and liquidated upon the vote of two-thirds of the members or stockholders of the association present or represented by proxy at a special meeting called for that purpose. All meetings of members or stockholders shall be called only after the notices have been given as required for meetings called for amending the articles of incorporation of the association as provided in R.S. 6:721(A).

C. Upon such vote, five originals of the certificate of dissolution, which shall state the vote cast in favor of voluntary dissolution and liquidation, shall be signed by the president or vice president and the secretary or assistant secretary of the corporation and acknowledged by one of the signing officers.

D. The board of directors shall act as liquidators in a voluntary dissolution and liquidation. Notice of the authorization by the members or stockholders to dissolve and liquidate, stating that the association is to be liquidated voluntarily and giving the name and address of each liquidator shall be published at least once in a newspaper of general circulation in the parish in which the association is domiciled, and a copy of such notice, with the affidavit of the publisher of the newspaper to the fact of such publication shall be obtained.

E. The five originals of the certificate of dissolution, along with a copy of the published notice and the publisher's affidavit, shall be filed with the commissioner. The commissioner shall examine such association, and if he finds that it is not in an impaired condition, shall so note, together with his approval of such dissolution. The commissioner shall place a copy of the certificate of dissolution, along with the copy of the published notice and the publisher's affidavit, in the files of his office, and shall return the remaining copies of the certificate of dissolution to the liquidators who shall file one copy in the mortgage records of the parish in which the association is domiciled.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:869 - Association continues as corporate entity for sole purpose of winding up affairs

§869. Association continues as corporate entity for sole purpose of winding up affairs

Upon the approval of the commissioner, the association shall be dissolved and shall cease to carry on business, but shall continue as a corporate entity for the sole purpose of paying, satisfying, and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up, and dissolve its business and affairs.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:870 - Powers of liquidating trustees

§870. Powers of liquidating trustees

A. While acting as liquidators, the board of directors shall proceed as quickly as may be practicable to wind up the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the powers of such dissolved association and may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets either in cash or in kind among its members or stockholders according to their respective pro rata interests after paying or adequately providing for the payment of other liabilities and perform all acts necessary or expedient to the winding up of the association.

B. All deeds or other instruments shall be in the name of the association and executed by the president or a vice president and the secretary or an assistant secretary.

C. The board of directors shall also have power to exchange or otherwise dispose of or to put in trust all or any part of the assets, upon such terms and conditions and for such considerations, which may be money, stocks, bonds, shares, or accounts of any insured association or of any federal association, or other considerations, as the board of directors may deem reasonable or expedient, and may distribute such considerations or the proceeds thereof, or trust receipts, or certificates of beneficial interest among the members or stockholders in proportion to their pro rata interests therein.

D. In the absence of fraud, any determination of value made by the board of directors for any such purposes shall be conclusive.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:871 - Association subject to commissioner during liquidation

§871. Association subject to commissioner during liquidation

A. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the commissioner, and the board of directors shall report the progress of such liquidation to the commissioner from time to time as he may require.

B. Upon completion of liquidation, the board of directors shall file with the commissioner a final report and accounting of such liquidation. The approval of such report by the commissioner shall operate as a complete discharge of the board of directors and each member or stockholder in connection with the liquidation of such association.

C. No such dissolution or any action of the board of directors in connection therewith shall impair any contract right between such association and any borrower or other person or the vested rights of any member or stockholder of such association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:872 - Involuntary dissolution; generally

§872. Involuntary dissolution; generally

A.(1) Whenever it appears:

(a) That any association has violated its charter;

(b) That its officers or directors have violated any law regulating the operation of such institutions;

(c) That the association is in an impaired condition;

(d) That the institution has been unable for any period of twelve months to meet in full the demands made upon it for withdrawals or has been unable for a like period to earn reasonable profits;

(2) Whenever the commissioner has reason to conclude:

(a) That any such association is in an unsound or unsafe condition to transact the business for which it was organized, or

(b) That it is unsafe or inexpedient for it to continue its business,

the commissioner may at once close the association and take possession until final liquidation or other disposition of its affairs, as provided for in this Chapter.

B. Moreover, in all cases where any association is in such condition that it is subject to being taken over for liquidation by the commissioner, and the members or stockholders vote to dissolve the corporation, it shall be taken over for liquidation by the commissioner. In that case, the action of the members or stockholders voting dissolution is sufficient authority for the commissioner to close the association at once and take possession of its books, property, and affairs, and retain possession until its affairs are finally liquidated.

C. However, as long as any of the accounts of the association remain insured as provided in R.S. 6:731(F), the commissioner may not take over for liquidating the association on the ground that it has been unable for any period of twelve months to meet in full the demands made upon it for withdrawals or has been unable for a like period to earn reasonable profits. In addition, no association shall be liquidated involuntarily and none of its property shall be seized when it is not in an impaired condition and the alleged wrongdoing can be otherwise corrected as provided in this Chapter or as* otherwise as provided by law.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.

*SO IN ENROLLED BILL.



RS 6:873 - Involuntary dissolution; commissioner shall take possession

§873. Involuntary dissolution; commissioner shall take possession

A. In all cases when the commissioner has closed an association and taken possession of the affairs, books, and property of the association, he shall as soon as practicable thereafter file a motion in the district court of the domicile of the association setting forth that he has closed and taken possession of the association and request that the closure be affirmed. By that motion, the commissioner shall appoint a liquidator, who shall either be the commissioner or his designee. Provided, however, if any accounts in the association are insured by the Federal Deposit Insurance Corporation, he shall appoint the Federal Deposit Insurance Corporation as liquidator. The commissioner shall be entitled to an ex parte order of the court affirming the closure and confirming the appointment of the liquidator.

B. Upon affirming the closure and confirming the liquidator, title to all assets of the association shall vest in the liquidator without the execution of any instruments of conveyance, assignment, transfer, or endorsement. Notwithstanding any other law to the contrary, the prescriptive period on all causes of action accruing to the liquidator shall be extended for a period of six months from the date of the court order confirming the liquidator's appointment.

C. No appeal shall be allowed from an order affirming the liquidation unless taken and perfected by the giving of bond, in such sum as the court fixes, within forty-eight hours from the rendition of the order. The appeal shall not operate suspensively.

D. The commissioner may appeal from an order refusing to confirm him as liquidator within the same delay of forty-eight hours, but without the necessity of giving bond. He shall remain in possession and control of the property and affairs of the corporation pending the determination of his appeal.

E. All appeals shall be made returnable to the appellate court within ten days and shall be tried in ten days from the filing of the transcript and the decision of the appellate court shall be rendered within the least possible delay. The decision shall be final when rendered, and neither party shall have the right to a rehearing.

Acts 1970, No. 234, §2. Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:874 - Involuntary dissolution; notice to creditors

§874. Involuntary dissolution; notice to creditors

Upon his confirmation as liquidator, the commissioner shall give written notice of that fact to all creditors of the association holding or having possession of any of its assets. No creditor knowing of the taking possession or notified as aforesaid has a privilege or charge for any advance payment or purchase of stock thereafter made or for any liability thereafter incurred against any of the assets.

Acts 1983, No. 675, §1.



RS 6:875 - Involuntary dissolution; powers of commissioner; court approval

§875. Involuntary dissolution; powers of commissioner; court approval

A. The commissioner may perform any acts and take all steps he deems necessary to conserve and collect the association's assets.

B. On the order of the court having jurisdiction, he may release, compromise, or otherwise settle all debts or claims due to or by the association, and he may sell all property of the corporation in such manner and on such terms as the court may direct.

C. He may also, on the order of the court, borrow money on the assets of the association in liquidation subject to the valid mortgages, pledges, or hypothecations already existing against them. The proceeds of this loan shall be used for any purpose furthering the interest of the liquidation, including the payment of creditors or distributive shares to members, stockholders, or others. These loans shall be secured in such manner and shall be made under such terms and conditions as the court may approve.

D. Subject to the approval of the court having jurisdiction, the commissioner may use the assets or any part of the assets of any association being liquidated by him in the organization of a new association; or he may merge the assets or part of the assets of one or more associations being liquidated by him for the organization of a new or new associations; or he may consolidate one or more of the associations being liquidated by him with the association not in liquidation, with the latter's consent.

E. With the approval of the court having jurisdiction of the association being liquidated, the commissioner may enter into any agreement for the disposition of the assets or part of the assets of one or more of the associations as may result in a reorganization, the creation of a new association, or the consolidation or merger of the associations, or of their assets or any part of them as may be deemed to the advantage of the members or stockholders with due regard to the rights of creditors.

F. Any court order or approval required of the commissioner, conservator, or liquidator by this Part shall be by ex parte proceeding and without notice at which time the commissioner shall show the advisability of adopting or carrying out the recommendations, plan, or proposition submitted by him.

G. Whenever the stocks, shares, or savings accounts of another association are to be paid for in consideration other than cash in accordance with R.S. 6:746, and when the property to be accepted in lieu of cash is being held by the commissioner as liquidator of one or more associations, the commissioner, after having obtained the approval of the court having jurisdiction of the liquidation, in the manner provided by law, may subscribe for stocks, shares, or savings accounts in an association for and on behalf of the association or associations being liquidated, according to their respective interests, and may transfer to the other association issuing the stocks, shares, or savings accounts complete title to the property accepted in lieu of cash.

H. The commissioner may appoint special agents to assist him in his duties. A certificate of appointment shall be filed in the liquidation proceedings. The special agent shall give bond as the court requires.

I. The commissioner may employ legal counsel and expert clerical assistance as he deems necessary and expedient to assist in performing the work of liquidation and he may retain such officers or employees of the association as he deems necessary and expedient. He may require from these persons bonds for the faithful performance of their duties as he deems proper.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:876 - Involuntary dissolution; inventory

§876. Involuntary dissolution; inventory

A. As soon as practicable the commissioner shall make or cause to be made in duplicate an inventory of all the property and other assets of the association. One copy shall be retained by him or his special agent and one copy shall be filed in the record of the proceedings.

B.(1) As soon as practicable after taking possession of an association the commissioner shall publish a notice at least once a week for three months in such newspapers of the parish of the association's domicile as he may select, calling upon all persons who have claims, either as creditor, stockholder, member or otherwise, to file such claims with him and make legal proof thereof at a place and within a time not later than the last day of publication of the notice, which day shall be specified in the notice.

(2) If the commissioner doubts the justice or validity of any claim filed he may reject it.

(3) An action upon a rejected claim shall be brought within six months after the date of the rejection.

(4) The commissioner shall investigate fully the validity of the accounts of any member or stockholder who has failed to present his claim at the place and within the time specified in the notice. If after this investigation these claims are found to be correct, they shall be recognized.

(5) The stockholder or member holding an account or shares of the association shall participate in an equitable and ratable proportion in the distribution of the assets or the proceeds of the assets, whether in cash or in shares or stock in other associations. However, all charges and expenses of administration and all claims of creditors duly proved shall first be paid.

C.(1) If for any reason any member or stockholder has failed to file his claim with the commissioner, or if for any reason whatever any distributive shares or the equitable and ratable proportion thereof have remained uncalled for and unnoticed by a member or stockholder for a period of six months after the giving of the notice hereinabove provided for, the commissioner shall deliver such distributive shares or savings accounts or the equitable and ratable proportion thereof to the state treasurer, giving names, amounts, and the addresses of the members or stockholders as shown on the books of the association.

(2) Distributive shares or savings accounts or the equitable and ratable proportion thereof delivered or paid to the state treasurer may be recovered upon proper identification and proof of claim as may be required by the state treasurer.

(3) Whenever delivery has been made, the commissioner and his special agents are relieved from any further liability.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:877 - Involuntary dissolution; fees

§877. Involuntary dissolution; fees

A. The compensation of the special agent, counsel, clerical assistant, and all other necessary expenses of involuntary liquidation and distribution shall be fixed by the commissioner, subject to the approval of the district court having jurisdiction.

B. These fees shall be paid out of the funds of the association in his hands, before the funds are applied to any other liabilities of the association.

C. The commissioner shall not receive any fees or other emoluments for special services or for any other reason out of the funds of any association liquidated involuntarily and no assistant in the pay of the department, except a special agent, shall receive any such fee or emolument for special services or for any other reason out of the funds of an association so liquidated.

D. However, a reasonable amount to be fixed by the commissioner and approved by the court shall be paid from the funds of the association to compensate for his general supervision of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:878 - Involuntary dissolution; distribution of assets

§878. Involuntary dissolution; distribution of assets

A. At any time after the date fixed in the notice for the presentation of claims, the commissioner may make distributions to members or stockholders out of the assets in his hands, after paying all expenses and fees authorized in R.S. 6:877, of cash or of other assets or of shares or stock of other corporations acquired through mergers, consolidations, or in any other way.

B. All claims against the assets of an association whose deposits are insured by an agency of the federal government, proved to the receiver's satisfaction or approved by the receivership court, shall be paid in the following order:

(1) Administration expenses of the liquidation.

(2) Deposit obligations and member share accounts.

(3) Other general liabilities.

(4) Debt subordinated to the claims of depositors and general creditors.

(5) Equity capital securities.

C. No interest on any claim shall be paid until all claims within the same class have received the full principal amount of the claim.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1989 1st Ex. Sess., No. 13, §1, eff. March 13, 1989.



RS 6:879 - Involuntary dissolutions; creditors may not dispose of pledged securities

§879. Involuntary dissolutions; creditors may not dispose of pledged securities

A. A creditor of an association shall not dispose of securities pledged by the association prior to its being taken charge of by the commissioner, for less than the face value of the securities, without the written consent of the commissioner and the approval of the court in which the liquidation proceedings are being conducted, until at least twelve months have passed from the date the borrowing association was taken charge of by the commissioner.

B. A creditor of an association whose business has been taken charge of by the commissioner and who disposes of the pledged assets of the association in a manner otherwise than as provided for in this Section, shall be liable to the liquidator of the association in an amount equal to the difference between the amount realized from the sale of the pledged securities and the amount of their face value.

C. Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for a term of not more than six months, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:880 - Liquidation by federal corporation

§880. Liquidation by federal corporation

A. Upon the appointment of the federal corporation by the commissioner as liquidator, the federal corporation shall apply to the court for confirmation. The application for confirmation may be by joint motion with the commissioner in the original motion applying for affirmation of the closure of the association. In any case, the federal corporation, when it is the insurer of any accounts in the association, shall be entitled to an ex parte order confirming its appointment as liquidator and shall serve without bond.

B. Whether or not serving as liquidator, the federal corporation, upon proper order of the court, may make loans on the security of, may bid for, and may purchase at public or private sale all or any part of the assets of any such institution. When serving as liquidator, the federal corporation shall have all of the rights, powers, privileges, and duties of the commissioner as liquidator of such an institution, as well as all of the rights, powers, privileges, and duties conferred or imposed upon the federal corporation by federal statutes, and shall receive as compensation as liquidator the fees and commissions allowed to the commissioner as liquidator.

C. If the federal corporation pays or makes available for payment the insured liabilities of such an institution, the federal corporation, whether or not it becomes liquidator of the institution, shall be subrogated upon the surrender and transfer to it of an insured account with respect to the insured account, but this surrender and transfer shall not affect any right which the holder of the account may have in the uninsured portion of his account or any right which he may have to participate in the distribution of the net proceeds remaining after the disposition of the assets of the institution.

D. However, the rights of investors and creditors of the institution shall be determined in accordance with the applicable provisions of the laws of this state.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:881 - Commissioner may examine association

§881. Commissioner may examine association

A.(1) The commissioner, at any time he deems it expedient or necessary, may proceed to make an examination of the books and records of the association.

(2) If, after the examination, he believes that the capital of the association is impaired, he shall immediately call a special meeting of its board of directors, notify them of the result of the investigation and of his findings, certify to the percentage of the impairment of the capital at the date of examination, and shall at once direct the board of directors to scale the face value of its outstanding shares in such amounts as will reduce its total liabilities to the aggregate value of its resources.

(3) In lieu of the scaling of shares, the commissioner may direct the board of directors to take such steps as he deems wise and expedient to protect the best interests of all concerned.

B. The commissioner may cause an appraisement to be made of any property owned by any association or on which any association has a privilege or mortgage at any time that he deems it expedient or necessary for the protection of its creditors, members, or stockholders, or for the determination of its solvency, or for the purpose of determining whether or not earnings, interest, or dividends declared by it are justified by its condition. This appraisement shall be made by one or more appraisers selected or appointed by the commissioner. The fee of the appraiser shall be paid by the association whose property or security has been appraised.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:882 - Commissioner may order association to discontinue any illegal practice

§882. Commissioner may order association to discontinue any illegal practice

A. If the commissioner, as a result of any examination or from any report made to him, finds that any association is violating the provisions of its certificate of incorporation or bylaws, or the laws of this state or of the United States, or any lawful order or regulation of the commissioner, he shall state, by a formal written order delivered to the association as provided in R.S. 6:927, any alleged violation, together with a statement of the facts alleged to be such violation, and order discontinuance of such violation and conformance with all requirements of law. Such order shall specify the effective date thereof, which may be immediate or may be at a later date, and such order shall remain in effect until withdrawn by the commissioner or until terminated by a court order.

B. Such order of the commissioner, upon application made on or after the effective date thereof by the commissioner in the district court of the domicile of the association, shall be enforced ex parte and without notice by an order to comply entered by said court.

C. Such proceedings shall be given preference over other cases pending in such court, and shall in every way be expedited. Any association affected by such order of the commissioner shall have the right to apply within thirty days after receipt of the order to the district court for an immediate hearing and for an order suspending the order of the commissioner until such time as the hearing has been completed. The hearing of such application to the court shall be upon such notice to the commissioner as the court shall provide.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:883 - Conservator

§883. Conservator

A.(1) If the commissioner, as a result of an examination or from any report made to him, believes that the public interest may be served by the appointment of a conservator, and if he finds that any association is in an impaired condition; is engaging in practices which threaten to result in an impaired condition; or is in violation of an order or injunction which has become final in that the time to appeal has expired without appeal or a final order entered from which there can be no appeal, the commissioner may appoint a conservator for such association.

(2) The commissioner may appoint either himself or any other person as the conservator. Upon appointment, the conservator shall apply to the district court for confirmation of his appointment.

(3) The conservator shall have the power and authority provided in this Chapter and such other power and authority as may be expressed in the order of the court. The conservator shall endeavor promptly to remedy the situations complained of by the commissioner in his application for confirmation of the appointment.

(4) Within six months after the date of the appointment, the association shall be returned to the board of directors thereof and thereafter shall be managed and operated as if no conservator had been appointed, a merger may be effected by the conservator with the approval of the commissioner, or the association shall be involuntarily liquidated. Upon application by the commissioner, the court may extend the period of the conservator an additional six months.

(5) If the commissioner, his deputy, or examiner is appointed conservator, he shall receive no additional compensation, but if another person is appointed, the compensation of the conservator, as determined by the court, shall be paid by the association. A certified copy of the order of the court discharging such conservator and returning such association to the board of directors shall be sufficient evidence.

B.(1) A conservator shall have all the rights, powers, and privileges possessed by the officers, board of directors, stockholders, and members of the association and shall be vested with the full and exclusive power of management and control of the association.

(2) Upon confirmation of the conservator, title to all assets of the association shall vest in the conservator without the execution of any instruments of conveyance, assignment, transfer, or endorsement. Notwithstanding any other law to the contrary, the prescriptive period on all causes of action accruing to the conservator shall be extended six months from the date of the court order confirming the conservator's appointment.

C. The conservator shall not retain special counsel or other experts, incur any expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

D. The directors and officers may remain in office and the employees may remain in their respective positions, but the conservator may remove any director, officer, or employee, provided the order of removal of a director or officer shall be approved in writing by the commissioner.

E.(1) While the association is in the charge of a conservator, members or borrowers of the association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the conservator, in his discretion, may permit members or depositors to withdraw their accounts from the association pursuant to the provisions of this Chapter or under and subject to such rules and regulations as the commissioner may prescribe.

(2) The conservator shall have power to accept and issue shares and savings or demand accounts and additions to savings or demand accounts, but any amounts received by the conservator may be segregated if the commissioner shall so order in writing, and, if so ordered, the amounts shall not be subject to offset and shall not be used to liquidate any indebtedness of the association existing at the time the conservator was appointed or any subsequent indebtedness incurred for the purposes of liquidating the indebtedness of any association existing at the time the conservator was appointed.

(3) All expenses of the association during conservatorship shall be paid by the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1; Acts 1986, No. 12, §1, eff. May 28, 1986.



RS 6:884 - To 890 Repealed by Acts 1970, No. 234, 2.

§884. §§884 to 890 Repealed by Acts 1970, No. 234, §2.



RS 6:891 - Foreign association defined

PART XIII. FOREIGN ASSOCIATIONS

§891. Foreign association defined

For the purposes of this Chapter, the term "foreign association" shall include any person, firm, company, association, fiduciary, partnership, corporation, foreign building and loan association, society, or any corporation representing itself to be a building association, thrift syndicate, installment investment company, trust, or association, or doing business on the mutual association plan, or in any manner provided for building and loan associations, societies, or companies by this Chapter, or any similar plan, by whatever name called, actually engaged in the business of an association, which is not organized under the provisions of this Chapter or the laws of the United States the principal business office of which is located outside the territorial limits of this state.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:892 - Conduct of business in accordance with this Part; certificate of authority and public necessity

§892. Conduct of business in accordance with this Part; certificate of authority and public necessity

Other laws notwithstanding, no foreign association shall be permitted to conduct its business in Louisiana except in accordance with the provisions of this Chapter governing local associations, and no foreign association may do business in Louisiana until the commissioner has conducted an investigation as provided in R.S. 6:706(B), and has issued a certificate of authority and public necessity. Upon issuance of the certificate, and prior to the conduct of its business, the association shall comply with the following provisions:

(1) It shall deposit with the state treasurer one hundred thousand dollars, either in cash or in bonds of the United States, or of Louisiana.

(2) It shall file with the commissioner a certified copy of its charter, constitution, and bylaws, and information showing its manner of doing business, together with a statement such as is required annually from the associations of its kind.

(3) It shall also file with the commissioner a written instrument duly executed, agreeing that citations or other legal process may issue against it from any parish, directed to the sheriff of the parish in which an office of the commissioner is situated, commanding him to serve a certified copy of the same personally upon the commissioner, or by leaving a copy at his office. The commissioner shall mail a copy of any paper served on him, prepaid, to the home office of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:893 - Certificate of authority; exceptions

§893. Certificate of authority; exceptions

A. Nothing in this Part shall be construed to repeal R.S. 12:302(K) or to require foreign associations to qualify under this Part for the purpose of:

(1) Participating in mortgage notes or loans with local associations, national or state banks having their banking offices in this state, or with other persons, firms, or corporations regularly and properly engaged in the business of making or servicing mortgage loans in Louisiana and qualified to do business in Louisiana;

(2) From purchasing mortgage notes or loans secured by mortgages on immovable property having a situs in this state pursuant to commitments, agreements, or arrangements made with persons, firms, or corporations regularly and properly engaged in business in Louisiana, prior to or following the origination or creation of such loans; or

(3) From purchasing mortgage notes or loans secured by mortgages on immovable property in this state if the original loan was made by a local association, a national or state bank having its banking office in this state, or by some other person, firm, or corporation regularly and properly engaged in the business of making mortgage loans in Louisiana and qualified to do business in Louisiana.

B. However, no foreign association may make, solicit, or engage in the direct mortgage loan business or may itself directly make or solicit loans secured by mortgages or vendor's privileges on immovable property in this state without first procuring from the commissioner a certificate of authority and public necessity under this Part.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:894 - Certificate of authority; examination of qualifications

§894. Certificate of authority; examination of qualifications

Before issuing a certificate of authority to any foreign homestead or building and loan association, society, or company, the commissioner shall examine the qualifications and responsibility of the persons managing the association, society, or company, and examine the present and future homestead and savings and building and loan needs of the community or locality in Louisiana to be served by the proposed association, and generally shall consider the possibility of usefulness and service which the foreign association may reasonably be expected to meet and fulfill in the light of the considerations set forth in this Part. If, in his judgment, the commissioner deems that the public interest will not be served by permitting the foreign association to do business locally, he shall refuse to issue his certificate of public necessity.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:895 - Penalty for doing business without certificate of authority

§895. Penalty for doing business without certificate of authority

Any person acting for himself or as the agent or representative of any person who does business, solicits, or attempts to do business in this state for any foreign association or their agents that has not procured certificates of authority and public necessity from the commissioner shall be fined not less than one thousand dollars nor more than three thousand dollars, or shall be imprisoned for not less than three months nor more than six months, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:896 - Issuance of certificate of authority; renewal annually

§896. Issuance of certificate of authority; renewal annually

Whenever the foreign association has complied with provisions of this Part and the commissioner is satisfied that it is doing business according to the provisions of this Part, that it is in sound financial condition and that there is a real need for it to be permitted to enter the state, he shall issue a certificate of authority and of public necessity. Thereafter, upon each filing of the annual statement provided for in this Part, if the commissioner is satisfied with the condition of the association and with its usefulness and necessity as an agency for thrift and for building and loan purposes generally in this state he shall issue a renewal certificate of authority.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:897 - Deposits as security; foreign association ceasing to do business in Louisiana

§897. Deposits as security; foreign association ceasing to do business in Louisiana

A. The deposit made with the state treasurer shall be held as security for all claims of residents of Louisiana against the association and subjected to the payment of claims in the same manner as the property of other nonresidents. If any foreign association ceases to do business in Louisiana, the state treasurer may release the securities on a certificate from the commissioner, which certificate the commissioner shall issue in his discretion, a sufficient amount being retained to satisfy all outstanding liabilities.

B. A foreign association may collect and use the interest on any securities deposited as required by this Part, as long as it fulfills its obligations and complies with the provisions of this Part.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:898 - Supervision and examination

§898. Supervision and examination

The commissioner shall examine and supervise all foreign associations doing any such business in this state in the same manner as he examines and supervises associations of this state. Foreign associations shall pay the supervision and examination fee imposed by R.S. 6:911, plus all fees imposed by R.S. 6:912, plus any additional costs as determined by the commissioner. The commissioner, in his discretion, may rely on such official examination, public and private audits, and copies of reports which are supplied to him. The commissioner is hereby authorized and directed to obtain an injunction or take any other action necessary to prevent any foreign association from doing any business of an association in this state without approval.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:901 - Powers, privileges, and exemptions of federal associations

PART XIV. FEDERAL ASSOCIATIONS

§901. Powers, privileges, and exemptions of federal associations

A federal savings association, federal savings and loan association, or federal savings bank incorporated pursuant to the laws of the United States and having its principal business office located within the territorial limits of this state is not a foreign association. Unless federal laws or regulations provide otherwise, such federal associations and the members or stockholders thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions as provided by law.

Acts 1970, No. 234, §1; Acts 1983, No. 675, §1; Acts 1985, No. 332, §1, eff. July 9, 1985.



RS 6:902 - Companion authority

§902. Companion authority

A. It is expressly provided that such powers, privileges, benefits, immunities, and exemptions that are provided by the laws of this state for associations organized under the laws of this state and for the members, stockholders, depositors, or borrowers thereof; and the vendors liens, mortgages on movables or immovables, or both, acts of pledge and other forms of security contracts executed in favor of federal associations shall, in all respects, have the same effect, rank, and priority against all other privileges, liens, encumbrances, and creditors of the mortgagor, pledgor, or other debtor granting security and all debtors subsequently affected thereby, and shall also confer all rights, powers, advantages, privileges, remedies, and immunities conferred upon associations organized under the laws of this state, and inscription of any such security contract in favor of a federal association shall have effect for the same period of time without necessity of reinscription, and reinscription shall also have effect for the same period of time as is now or may hereafter be provided by laws of this state for associations organized under the laws of this state. All contracts made by, or in favor of such federal associations shall confer upon them the same rights, powers, advantages, privileges, remedies, and immunities as conferred by this state upon state associations.

B. Notwithstanding any other provision of this Chapter, and for the purpose of providing a means by which state associations may have authority consistent with that granted federal associations, the commissioner shall have the power to establish and promulgate regulations he deems necessary and in the best interest of the state associations, consistent with the regulations of the Federal Home Bank and the Federal Deposit Insurance Corporation, consistent with services offered by and authority vested in, federal associations, and in furtherance of and/or incidental to the exercise of the powers of associations generally and as enumerated in R.S. 6:731.

Acts 1970, No. 234, §1. Amended by Acts 1975, No. 278, §1; Acts 1983, No. 675, §1.



RS 6:903 - Additional companion authority

§903. Additional companion authority

Notwithstanding any other provision of law to the contrary, the commissioner shall have the authority to promulgate rules and regulations granting to associations the same authority granted to federally chartered savings and loan associations, or to a foreign association which has been issued a certificate of authority pursuant to R.S. 6:896.

Acts 1983, No. 675, §1.



RS 6:904 - Conversion into state-chartered association

§904. Conversion into state-chartered association

A. At an annual meeting or at any special meeting of the members or stockholders called to consider such action, any federal association may convert itself into an association under this Chapter upon a vote of fifty-one percent or more of the total number of votes of the members or stockholders of such federal association eligible to be cast. Copies of the minutes of the proceedings of the meeting verified by the affidavit of the secretary or an assistant secretary, shall be filed in the office of the commissioner and mailed to the Federal Home Loan Bank Board, Washington, D.C., within ten days after the meeting. A verified copy of the proceedings of the meeting, when filed, shall be presumptive evidence of the holding and action of the meeting.

B. At the meeting at which conversion is voted upon, the members or stockholders shall also vote upon the directors who shall be the directors of the state chartered association after conversion takes effect. The directors then shall execute the articles of incorporation, bylaws, and attendant data as provided in this Chapter. The commissioner shall insert in the certificate of incorporation at the end of the paragraph preceding the testimonium clause, a statement that this association is incorporated by conversion from a federal association.

C. All of the directors who are chosen for the association shall sign and acknowledge the articles of incorporation and the proposed bylaws as incorporators of the association. The provisions of this Chapter shall, so far as applicable, apply to such conversion under this Chapter. The commissioner may provide by regulation for the procedure to be followed by any such federal association converting into an association under this Chapter.

D. Upon the conversion of any federal association into a state association, the corporate existence of such association shall not terminate, but such state association shall be deemed to be a continuation of the entity of the federal association so converted and all property of the converted association, including its right, title, and interests in and to all property of whatever kind, and every right, privilege, interest, and asset of any value or benefit then existing, or pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed, remain and be vested in the state association into which the federal association has converted, and such state association shall have the same right to the same extent as the same was possessed by the converting association.

E. The state association, as of the time of the taking effect of such conversion, shall succeed to all the rights, obligations, and relations of the converting association. All pending actions and other judicial proceedings to which the converting state association is a party shall not be deemed to have abated or to have discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion into a state association had not been made and the state association resulting from the conversion may continue such action in its corporate name as a state association, and any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting federal association theretofore involved in the judicial proceedings.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:905 - Limitation

§905. Limitation

No conversion of a federal association, direct or indirect, shall be permitted except as specifically authorized by this Chapter.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:906 - Conversions; locations

§906. Conversions; locations

Any federal association that converts to a state association or any state association that converts to a federal association shall have the right to keep open and operate office locations that it has in operation on the effective date of the conversion.

Acts 1983, No. 675, §1.



RS 6:907 - Formation of savings and loan holding companies

§907. Formation of savings and loan holding companies

Notwithstanding any other provision of law to the contrary, a savings and loan association whether chartered on a mutual or capital stock basis may form a savings and loan holding company. The commissioner of financial institutions shall promulgate regulations for the implementation of this Section, not inconsistent with federal law and regulations.

Acts 1987, No. 110, §1, eff. June 18, 1987.



RS 6:911 - REPEALED BY ACTS 1993, NO. 278, 1, EFF. JAN. 1, 1994.

PART XV. FEES

§911. REPEALED BY ACTS 1993, NO. 278, §1, EFF. JAN. 1, 1994.



RS 6:912 - Additional foreign association fees

§912. Additional foreign association fees

Any foreign association applying for a certificate from the commissioner shall pay such fee as he shall determine. Furthermore, the commissioner may assess an extra fee, including actual expenses, for all examinations which may be needed in respect to the examination of the home office of any such foreign association situated outside the state. His fee shall be payable in advance. Failure to pay on demand of the commissioner constitutes a cause for revocation of the certificate of authority of the foreign association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:921 - Thrift and home financing organizations; exceptions

PART XVI. MISCELLANEOUS PROVISIONS

§921. Thrift and home financing organizations; exceptions

A. Any person accepting moneys from the public and engaged in home financing, whether or not incorporated, and any person hereafter formed or doing business as a building and loan association, society, company, or thrift institution, every corporation heretofore incorporated under the statutes of this state which has for its purpose the promotion of thrift and the financing of homes, except savings banks, and all persons doing business on the building association plan in the manner provided for mutual or stock building and loan or homestead associations, societies, or companies, by this Chapter, or upon any similar plan by whatever name, shall incorporate and organize, shall operate and function, and shall have the rights and prerogatives, as well as the duties and obligations of the association and of their members or stockholders and of all persons dealing with the associations, shall be regulated, and subject to, the terms and provisions of this Chapter.

B.(1) The name, rights, powers, privileges, and immunities of every association heretofore incorporated in this state shall be governed, controlled, construed, extended, limited, and determined by the provisions of this Chapter to the same extent and effect as if the association had been incorporated pursuant hereto, and the articles of association, certificate of incorporation, charter, bylaws, constitution, or other rules of every such corporation heretofore made or existing are hereby modified, altered, and amended to conform to the provisions of this Chapter, without the approval of the commissioner, except that the obligations of any such existing association, whether between such association and its members, or stockholders, or any of them, or any other person, or any valid contract between the members or stockholders of any such association, or between such association and any other person, existing on December 31, 1982, shall not be in any way impaired by the provisions of this Chapter, and, with such exceptions, every such association shall possess the rights, powers, privileges, and immunities and shall be subject to the duties, liabilities, disabilities, and restrictions conferred and imposed by this Chapter, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution, or rules.

(2) Provided, that if any association organized on a nonmutual basis prior to January 1, 1902 and prior to July 27, 1932 was making loans secured by mortgages with vendor's privilege arising from sale and resale under its original charter or any existing members thereof, it may continue to operate on that basis, but such association shall, in all other respects, be subject to all the provisions of this Chapter in any manner applicable thereto.

C. All obligations due any association heretofore contracted and all evidence of indebtedness heretofore executed and the mortgages or other security devices given to secure such indebtedness shall be enforceable by the association and in its name, and demands, claims, and rights of action against any association may be enforced against it as fully and completely as they could have been enforced heretofore.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:922 - Powers of attorney

§922. Powers of attorney

Any association may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals either in whole or in part from the savings accounts or of the shares and the sums paid in on account of unpledged savings accounts or shares of a member or stockholder, whether minor or adult, until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this Section, written notice of the death or adjudication of incompetency of such member or stockholder shall constitute written notice of revocation of the authority of his attorney. No institution shall be liable for damages, penalty, or tax by reason of any payment made pursuant to this Section.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:923 - Exemption from security laws

§923. Exemption from security laws

Associations, their officers, employees or agents, savings or demand accounts, shares and stock, and the sale, issuance, or offering of savings or demand accounts, stock or shares of any association are hereby exempted from all provisions of law of this state, other than this Chapter, which provide for supervision, reporting, registration, or regulation in connection with the sale, issuance, or offering of securities, and the sale, issuance, or offering of any shares, stock or savings or demand accounts shall be legal without any action or approval whatsoever on the part of any official, other than the commissioner, authorized to license, regulate, or supervise the sale, issuance, or offering of securities.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:924 - Holder of note may enforce

§924. Holder of note may enforce

Any pledgee or other lawful holder of any note or other evidence of indebtedness due to any association may enforce in its own name or in the name of the association all appropriate remedies to enforce collection, whether or not the shares or savings account described in connection with the note is held by the pledgee or holder.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:925 - Unlawful to destroy property

§925. Unlawful to destroy property

A. It shall be unlawful for any person to conceal, destroy, damage, or remove any property, improvement, fixture, appliance, or equipment from any immovable property without the written consent of the association having an unpaid vendor's privilege or mortgage on the improvement, fixture, appliance, or equipment or on the immovable property itself. This prohibition applies to such property at all times, even when under foreclosure and in the hands of liquidators or under the custody and administration of the sheriff as provided in Code of Civil Procedure Articles 326 and 328.

B. Whoever conceals, destroys, damages, or removes such property, or whoever aids, advises, and abets such person in these matters shall be fined not less than three hundred dollars nor more than one thousand dollars or imprisoned for not less than three months nor more than one year, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:926 - Foreclosure of mortgage

§926. Foreclosure of mortgage

In the event of foreclosure by executory process of a mortgage, on either movable or immovable property, in favor of an association, the certificate of any officer of the association, certifying as to the amount due on the mortgage and the maturity thereof by reason of the failure of the mortgagor, his assigns, or successors, to comply with the obligations imposed by the act of mortgage, the bylaws, or the savings contract is authentic evidence of the facts recited in the certificate.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:927 - Communication from commissioner having effect of approval or order to be in writing and signed

§927. Communication from commissioner having effect of approval or order to be in writing and signed

Every approval by the commissioner given pursuant to the provisions of this Chapter and every communication having the effect of an order or instruction to any association shall be in writing and signed and shall be sent to the association affected thereby, addressed to its president, at the home office of the association.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:928 - Right of commissioner to utilize courts

§928. Right of commissioner to utilize courts

At any time after any controversy has arisen between the commissioner and an association with respect to any question of law or regulation or with respect to any question involving irreparable damage to the association, the commissioner, prior to an administrative hearing, may apply to the district court for a declaratory judgment as to such question.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:929 - Rights of association to contest decisions of commissioner

§929. Rights of association to contest decisions of commissioner

Whenever any controversy has arisen between the commissioner and an association with respect to any question of law or regulation or with respect to any other question involving immeasurable or irreparable damage to the association, including but not limited to any decision by the commissioner to close the association and take possession, the members or stockholders of the association or the board of directors, may by a two-thirds vote of the members or stockholders or directors present in person, or by proxy, at a meeting called for such purpose, authorize an officer of the association to apply to the district court for a declaratory judgment as to such question. Nothing contained herein precludes any member, stockholder, depositor, or borrower from exercising any right provided him individually under the laws of this state.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:930 - Defamation of institutions prohibited; fine

§930. Defamation of institutions prohibited; fine

Whoever willfully and knowingly makes, issues, circulates, transmits, or causes or knowingly permits to be made, issued, circulated, or transmitted, any statement or rumor, written, printed, reproduced in any manner, or by word of mouth, which is untrue and is directly or by inference false, malicious in that it is calculated to injure reputation or business, or derogatory to the reputation, financial condition, or standing of any association, federal association, federal savings bank, foreign association holding a certificate of authority pursuant to R.S. 6:896, Federal Home Loan Bank, the Federal Home Loan Bank Board, or the Federal Deposit Insurance Corporation, shall be fined not more than one thousand dollars or imprisoned for not more than six months.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:931 - False statements and similar actions prohibited; fine

§931. False statements and similar actions prohibited; fine

Whoever knowingly makes or causes to be made, directly or indirectly, or through any agency whatsoever, any false statement or report, or willfully overvalues any land, property, or security for the purpose of influencing in any way the action of any association or federal association, federal savings bank, or foreign association holding a certificate of authority pursuant to R.S. 6:896, upon any application, advance, discount, purchase or repurchase agreement, commitment or loan or any change or any extension of the same, by renewal, deferment of action or otherwise, or the acceptance, release, or substitution of security therefor, shall be fined not more than five thousand dollars or imprisoned for not more than two years, or both.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:932 - Act of controlling

§932. Act of controlling

Insofar as the provisions of this Chapter are inconsistent with the provisions of any other law affecting saving* associations, the provisions of this Chapter shall control. More particularly, the provisions of this Chapter, with respect to the organization, management, and operation, and those for the supervision, liquidation, and the administration of associations, are exclusive, and the other laws of the state, especially the laws providing for the receivership of corporations, do not apply to associations.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.

*So in enrolled bill.



RS 6:933 - Application to existing associations

§933. Application to existing associations

Except as otherwise expressly provided in this Chapter, all of the provisions of this Chapter shall be applicable to every existing association heretofore formed under the laws of this state for a purpose or purposes for which such an association might be formed under this Chapter; however, this Chapter shall not affect or impair any right of any existing association which is guaranteed or protected by the constitution of this state or of the United States; and provided further that this Chapter shall not be construed to impair or affect any act done, offense committed, or right accruing, prior to July 29, 1970, at noon, but the same may be enjoyed, asserted and enforced, prosecuted or inflicted as fully, and to the same extent, as if this Chapter had not been enacted.

Acts 1970, No. 234, §1. Acts 1983, No. 675, §1.



RS 6:937 - Dividends; requirements

PART XVII. MISCELLANEOUS PROVISIONS RELATIVE

TO CAPITAL STOCK ASSOCIATIONS

§937. Dividends; requirements

A. The provisions of R.S. 6:1207, and any rules and regulations promulgated thereunder, shall be applicable to associations in the same manner as they are to savings banks.

B. If a capital stock association results from conversion of a mutual association, a cash dividend shall not be declared to the holders of common stock of the association during the two-year period immediately following the conversion if the payment of a cash dividend would result in the reduction of the net worth account below the amount which existed in that account at the time of conversion.

Acts 1983, No. 675, §1; Acts 2003, No. 56, §1, eff. May 23, 2003.



RS 6:938 - Power of state or federal mutual association to convert to capital stock association; procedures; approval of department required; minutes of meeting; succession

§938. Power of state or federal mutual association to convert to capital stock association; procedures; approval of department required; minutes of meeting; succession

A.(1) If two-thirds of the members of the board of directors determine, and the commissioner concurs, that a substantial business benefit to the association will or may result, and if federal law, regulations, or administrative rulings authorize state or federal or mutual associations to convert to capital stock associations, the voting members of a mutual association organized pursuant to this Chapter, or otherwise subject to the provisions of this Chapter, or a federal mutual association located in Louisiana may vote to convert the association into a capital stock association by adopting a plan of conversion which is approved by the commissioner. However, when a state chartered mutual association is nearing an impaired condition, as determined by the commissioner, the commissioner may approve a supervisory conversion from a mutual to a stock form of charter without approval of the voting members. In all other cases, the plan of conversion shall be approved at a meeting of voting members called to consider such action by a majority vote of the total number of votes eligible to be cast, voted in person or by eligible proxy, unless federal law or regulation permits a lesser percentage of votes for a federal mutual association to convert, in which case that percentage shall control.

(2) The commissioner shall have discretion to approve or disapprove the plan of conversion, but he shall not approve the plan unless he finds that the plan is fair and equitable to members of the association, that the interests of the savings account holders and the public are adequately protected, and that the plan conforms to Federal Deposit Insurance Corporation regulations.

(3) Notice of the meeting, giving the time, place, and purpose thereof, together with a proxy statement and proxy form approved by the commissioner covering all matters to be brought before the meeting, shall be mailed to the commissioner and to each voting member at his last address as shown on the books of the association at least thirty days before the date on which the meeting is to be held.

B. Copies of the minutes of each meeting of the members, verified by the affidavit of the secretary or assistant secretary of the association, shall be filed in the office of the commissioner and with the Federal Home Loan Bank Board within a reasonable time after the meeting. When so filed, the verified copies of the minutes are presumptive evidence of the holding of the meeting and of the action taken.

C. The directors of the association shall execute and file with the commissioner proposed articles of incorporation as provided for in R.S. 6:706, together with an application for conversion and a firm commitment for or evidence of insurance of deposits and other savings accounts of a withdrawable type. The articles shall contain a statement that the corporation resulted from the conversion of a state or federal mutual association to a capital stock association. Approval by the commissioner shall be affixed to the articles of incorporation. The copy of the articles of incorporation and the certificate of incorporation shall be returned to the association. The association shall cease to be a mutual association on the date and at the time specified in the approved articles of incorporation.

D.(1) Upon conversion of a mutual association, the legal existence of the mutual association shall not terminate, but the capital stock association shall be a continuation of the entity of the mutual association.

(2) All property of the mutual association, including but not necessarily restricted to its rights, title, and interest in all property of whatever kind, whether real, personal, or mixed, and including all obligations due the mutual association, security interests under mortgages, or other security devices in favor of the mutual association, things in action, demands, claims and rights of action, and every right, privilege, interest, and every asset of any value or benefit then existing or pertaining to it, or which would inure to it immediately, by act of law, and without any conveyance or transfer and without any further act or deed shall vest and remain in the capital stock association into which the mutual association has converted itself.

(3) All mortgages or other security instruments belonging to the mutual association shall retain the respective ranks as of the date of original recordation and no further recordation or inscription shall be necessary in order to preserve such rank in favor of the capital stock association. The capital stock association shall have, and enjoy the same, in its own right as fully as the same was possessed, held, and enjoyed by the mutual association.

(4) The capital stock association, upon the conversion taking effect, shall continue to have and succeed to all the rights, obligations, and relations of the mutual association. No pending actions and other judicial proceedings to which the mutual association is a party shall be abated or discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made, and the capital stock association resulting from the conversion may continue the actions in its corporate name as a mutual association. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the mutual association theretofore involved in the proceedings.

Acts 1983, No. 675, §1; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:939 - Plan of conversion from mutual to capital stock association; mandatory and permissive requirements

§939. Plan of conversion from mutual to capital stock association; mandatory and permissive requirements

A. The plan of conversion shall provide:

(1) That each savings account holder of the mutual association shall receive a withdrawable account in the capital stock association equal in amount to his withdrawable account in the mutual association.

(2) That each eligible account holder shall receive, without payment, nontransferable subscription rights to purchase entitlement shares of stock in an amount equal to the product, rounded down to the next whole number, obtained by multiplying the total number of shares of capital stock to be issued by a fraction of which the numerator is the amount of the qualifying deposit of the eligible account holder and the denominator is the total amount of qualifying deposits of all eligible account holders in the converting insured institution.

(3) That if the commissioner fixes a record date, that record date shall be used for determining savings account holders.

(4) With particularity, the business purpose to be accomplished by the conversion.

(5) That savings account holders shall have preemptive rights to all stock proposed to be issued.

(6) Other information in a form, as is required by the commissioner to enable him to determine that the plan is fair and equitable to members of the association and that the interest of the savings account holders and the public is adequately protected.

B. A plan of conversion shall not be considered unfair or inequitable merely because it contains provisions:

(1) That shares of stock will be issued to savings account holders with or without cost.

(2) That shares of stock will be issued at cost to all savings account holders and that no stock will be issued without cost.

(3) That savings account holders, including or excluding past savings account holders, will have a right to purchase shares of voting common stock at the fair market value thereof.

(4) That those persons who were savings account holders during a particular number of years will have preemptive rights to purchase voting common stock at the fair market value thereof.

(5) That employment contracts will be provided for officers and employees of the association.

(6) That after all subscriptions of the members of the association have been satisfied, officers, directors, and employees, in their capacity as such, will be permitted to purchase an amount no greater than twenty percent of the total stock being offered.

C. A plan of conversion may include provisions for a stock option plan to be implemented as part of the plan of conversion. The number of shares of stock to be allocable to such stock option plan shall be approved by the commissioner and the Federal Deposit Insurance Corporation.

D. The commissioner may add further mandatory or permissive requirements which he determines are necessary for an equitable conversion or which may be necessary to comply with regulations of the Federal Deposit Insurance Corporation or the Federal Home Loan Bank Board.

Acts 1983, No. 675, §1.



RS 6:940 - Acquisition of control over an existing association

§940. Acquisition of control over an existing association

In any case in which a person or group of persons acting in concert propose to purchase or acquire voting common stock of any capital stock association after its organization or conversion, and the purchase or acquisition would cause the person or group of persons, acting in concert, to have control of the association, as defined in R.S. 6:941, such person or group of persons, acting in concert, first shall make application to the commissioner for a certificate of approval of such purchase or acquisition. The application shall contain the name and address of the proposed new owners of voting common stock. The commissioner shall issue a certificate of approval only after he is satisfied that the proposed new owners of voting common stock are qualified by character, experience, and financial responsibility to control the association in a legal and proper manner and that the interest of the stockholders, depositors, and creditors of the association and the interest of the public generally will not be jeopardized by the proposed purchase or acquisition of voting common stock.

Acts 1983, No. 675, §1.



RS 6:941 - Restrictions on acquisition of control of capital stock associations

§941. Restrictions on acquisition of control of capital stock associations

A. As used in this Section, unless the context otherwise requires:

(1) "Business organization" or "company" means any corporation, partnership, trust, joint stock company, or similar organization, but does not include any company, the majority of the stock of which is owned by the United States or this state, by an officer of the United States or this state in his official capacity, or by an instrumentality of the United States or this state.

(2) "Person" means an individual or company.

(3) "Savings and loan holding company" means any company which directly or indirectly controls a savings and loan association or controls any other company which is a savings and loan holding company by virtue of this Section.

(4) "Subsidiary of a person" means any company which is controlled by that person or by a company which is a subsidiary of that person by virtue of this Section.

B. For purposes of this Section, a person or business organization shall be deemed to have control of a savings and loan association, savings and loan holding company, or any other business organization if the person or business organization:

(1) Directly or indirectly, or acting in concert with one or more persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty-five percent of the voting common stock of the savings and loan association, savings and loan holding company, or other business organization.

(2) Controls in any manner the election of a majority of the directors of the savings and loan association, savings and loan holding company, or other business organization.

(3) Exercises a controlling influence over the management or policies of the savings and loan association, savings and loan holding company, or other business organization.

C. If a bank or bank holding company acquires a savings and loan association, the surviving financial institution or bank holding company and its subsidiaries shall not engage in any insurance activity except an insurance activity authorized by R.S. 6:242.

D. No business organization or person shall acquire control of a capital stock association located in Louisiana or of a savings and loan holding company of such association without first obtaining the prior written approval of the commissioner. Prior to such acquisition, the business organization shall file an application with the commissioner containing such information as the commissioner may require and any that will aid in determining that the acquisition will not be detrimental to the public interest.

E. Each savings and loan holding company and each subsidiary thereof shall file such reports as the commissioner may require. Each savings and loan holding company and each subsidiary thereof shall be subject to such examinations as the commissioner shall prescribe. The cost of examinations shall be assessed against the holding company.

Acts 1983, No. 675, §1; Acts 1985, No. 139, §1; Acts 1986, No. 243, §1, eff. July 1, 1986; Acts 1997, No. 1475, §1, eff. July 15, 1997.

{{NOTE: SEE ACTS 1986, NO. 243, §3 FOR RETROACTIVE EFFECT TO JUNE 1, 1986.}}



RS 6:942 - Listing and assessment of capital stock; procedure; exemption

§942. Listing and assessment of capital stock; procedure; exemption

A. The shares of stock of all capital stock associations are hereby declared subject to taxation for all purposes in this state.

B. Shares of stock of all capital stock associations shall be assessed for the purpose of taxation at fifteen percent of their valuation, commencing with taxable year 1980, made by assessing authorities in accordance with law, calculated and ascertained by the method hereinafter set forth.

C. The basis for arriving at the valuation of the shares of stock in any capital stock association shall be the stockholder equity capital, which shall be determined by the addition of paid-in common stock, surplus, undivided profits, and all reserves, excluding those reserves for loan losses as allowed by the United States Internal Revenue Service. Equity capital shall be adjusted to remove that portion of equity capital based on United States obligations by deducting a percentage of equity capital based on the ratio of United States obligations to total assets. Borrowed money and value of the preferred stock issued by any such association and actually owned by the United States of America or any agency thereof shall not be construed as equity capital for the purposes of this Section.

D. For the purpose of determining the fair market value of association stock, the following criteria shall be used: stockholder equity, as defined in Subsection C of this Section, shall serve as a four times factor, eighty percent; annual net earnings of the individual capital stock association shall serve as a one time factor, twenty percent. Annual net earnings shall be adjusted to remove that portion of earnings based on United States obligations by deducting a percentage of annual net earnings based on the ratio of interest on United States obligations to total operating income. Negative earnings shall not be considered in this formula, and there shall be no earnings loss carried forward or backward. For the purpose of computing the one time, twenty percent earnings factor, the earnings shall be capitalized by multiplying the annual net earnings of the capital stock association by the average price earnings ratio for all capital stock associations in the United States as published by a nationwide recognized bond and securities rating firm.

E. For the purpose of arriving at fair market value of capital stock in the formula outlined in Subsection D of this Section, the tax commission or its successor shall compute the formula as follows:

(1) In the case of capital stock associations created under the laws of the United States, from those statements made to the comptroller of the currency and required to be published as of December 31 of each year; or

(2) In the case of capital stock associations created under the laws of this state, from the statement made to the commissioner of financial institutions and required to be published as of December 31 of each year.

F. From the assessment determined by the application of the fifteen percent of fair market value provided for above, there shall be deducted fifty percent of the assessed value of real estate, improvements, buildings, furniture, and fixtures owned by the capital stock association. If such real estate, improvements, buildings, furniture, and fixtures are owned by a separate corporation, the deduction will be allowed if all the capital stock, except directors' qualifying shares, if any, is owned by the capital stock association.

G. Except as provided herein, no assessment shall hereafter be made against the capital stock, surplus, undivided profits, or reserves of any capital stock association engaged in the savings and loan business, chartered under the laws of this state or of the United States doing business in this state whose capital stock is represented by shares.

H. The capital stock of any capital stock association, as defined in R.S. 6:703(3)(a), either (1) all of which is owned by another capital stock association, the capital stock of which is subject to taxation under the laws of this state, or (2) all of which is owned by another corporation all of the stock of which, in turn, is owned by a capital stock association, the capital stock of which is subject to taxation under the laws of this state, is hereby declared exempt from ad valorem taxation under the laws of this state.

Acts 1983, No. 675, §1; Acts 1984, No. 107, §2; Acts 1986, No. 629, §1.

{{NOTE: SEE ACTS 1986, NO. 629, §§2, 3 REGARDING EFFECTIVE DATE.}}



RS 6:943 - Listing and assessing of stock; place

§943. Listing and assessing of stock; place

A. The stock shall be assessed at the percent of their valuation made by the assessing authorities to the stockholders at the domicile or location of the capital stock association who appear as such upon the books, regardless of the domicile of the stockholders and regardless of any transfer not registered or entered upon the books. When any capital stock association operates one or more branch offices in any parish or parishes other than the parish of its domicile, its assessment shall be divided for state and local purposes, and the number of shares of stock, or fractions thereof, to be assessed in each parish in which such capital stock association and its branches are maintained shall be determined by the proportion which the capital stock association and branch of such association bears to the whole capital stock.

B. In the event that for any reason it should be held by the courts that any portion of this Section is unconstitutional, such invalidity shall not affect the enforcement of the remainder of this Section and all such capital stock associations shall then be assessed at the location or domicile of the main office in the same manner as capital stock associations without branches for current and back taxes.

Acts 1983, No. 675, §1.



RS 6:944 - Listing and assessing of stock; branch capital stock associations

§944. Listing and assessing of stock; branch capital stock associations

A. When any capital stock association chartered under the laws of the state or the United States, doing business in this state, operates a branch capital stock association office or offices in different municipalities wholly within the limits of the parish of its legal domicile, its tax assessment for state and local purposes may be assessed at its domicile or may be apportioned among the various municipalities in which the capital stock association and its branch or branches are located in the proportion which the respective amount of deposits in such branches bears to the total deposits of such capital stock association and its branches, the amount of deposits to be determined as of the thirty-first day of December of the preceding year.

B. This Section shall not affect, supersede, or modify other laws upon the same subject matter, but shall be supplementary thereto, and its exercise shall be discretionary with a capital stock association affected hereby. This Section shall not apply to the parish of Orleans.

Acts 1983, No. 675, §1.



RS 6:945 - Listing and assessing of real estate of capital stock associations

§945. Listing and assessing of real estate of capital stock associations

A. The capital stock association house and all real estate owned by any capital stock association shall be assessed directly to it in accordance with law at not to exceed its actual cash value, or whatever percentage thereof is determined by the tax commission for state assessment purposes, and by the local taxing authorities for local purposes, without regard to the value of the property as shown on the statement of such capital stock association, but such actual cash value or such percentage thereof shall be equal and uniform with all other property of the same class. The real estate of any capital stock association shall be assessed in the parish where it is located and the taxes paid in such parish.

B.(1) All state or national capital stock associations shall make and furnish on or before the fifteenth day of February of each year, to the local assessor and to the tax commission, a duly authenticated statement similar to those made by them as above set out to the comptroller of the currency or to the commissioner showing their condition at the close of business on the thirty-first day of December of the previous year.

(2) All capital stock associations also shall furnish on or before the fifteenth day of February of each year to the tax commission a list of real estate and the assessed value thereof, as shown upon the assessment rolls of the current year or upon the last completed assessment rolls, certified as to the assessed value by the parish assessor of the parishes where the real estate is located, owned by the association as of the first of January of each year, or owned by any corporation, all the capital stock of which, except directors' qualifying shares, if any, is owned by the association, and all or substantially all of the assets of which consist of real estate acquired for debt, or the building or buildings in which are located the main or branch capital stock association house or houses of the capital stock association or the land on which they are situated, which list, certified by the local assessor, shall be the basis for deduction of assessed value of real estate as hereinabove provided for.

Acts 1983, No. 675, §1.



RS 6:946 - Listing and assessing of stock and real estate; payment of tax; recovery from stockholders

§946. Listing and assessing of stock and real estate; payment of tax; recovery from stockholders

All the taxes assessed against shares of stock shall be paid by the capital stock association, and it shall be entitled to collect the amount thus paid from the stockholders or their transferees. The taxes on the shares of the stock and real estate owned by any capital stock association shall be collected in the same manner as the taxes on the other property of like nature are collected. In the event any capital stock association doing business in this state, chartered under the laws of the United States or this state, is by decision of the courts, held not to be liable to pay the taxes on the shares of stock of the stockholders, then the taxes shall be collected from and paid by such stockholders, and each stockholder failing to pay the taxes may be proceeded against in the manner provided for the collection of taxes on movable property.

Acts 1983, No. 675, §1.



RS 6:947 - Listing and assessing of stock; report by official

§947. Listing and assessing of stock; report by official

A. In the event the association has not timely paid its taxes, the assessor may require the president, vice president, secretary, treasurer, or other person so designated, to furnish a complete sworn list of those who are carried on its books as stockholders.

B. Any president, vice president, secretary, treasurer, or other persons so designated of any capital stock association engaged in the savings and loan business who fails or refuses to comply with any of the provisions of Subsection A of this Section shall be fined not less than fifty dollars or more than five hundred dollars or be imprisoned for not less than thirty days nor more than one year.

Added by Acts 1980, No. 608, §1; Acts 1983, No. 675, §1.



RS 6:948 - Power of commissioner to issue rules, regulations, and orders to implement this Chapter

PART XVIII. IMPLEMENTATION AND AUGMENTATION

POWERS OF COMMISSIONER

§948. Power of commissioner to issue rules, regulations, and orders to implement this Chapter

The commissioner may issue rules, regulations, or orders to implement this Chapter and to further its purposes, and when issued in accordance with R.S. 49:953, such rules, regulations and orders shall have the force of law.

Added by Acts 1980, No. 608, §1. Acts 1983, No. 675, §1.



RS 6:949 - Savings and demand accounts of capital stock savings and loan associations and capital stock savings banks as legal investments

CHAPTER 9-A. PUBLIC FUNDS IN CAPITAL STOCK

SAVINGS AND LOAN ASSOCIATIONS AND

CAPITAL STOCK SAVINGS BANKS

§949. Savings and demand accounts of capital stock savings and loan associations and capital stock savings banks as legal investments

Notwithstanding and irrespective of any provisions of Titles 6, 39, or 49 of the Louisiana Revised Statutes of 1950, or any other statute, law, rule, or regulation to the contrary, banks, trust companies, the state of Louisiana, its agencies, boards, commissions, and departments, the state treasurer of state funds standing in the name of the state treasurer, political subdivisions of the state and other public bodies existing under the constitution and laws of the state of Louisiana, any state depositing authority, any local depositing authority, any parish, or any political subdivisions of any parish, and any city, town, or village, or any political subdivision thereof, are hereby specifically authorized and empowered to invest or deposit funds held by them, without any order of any court, in savings and/or demand accounts of capital stock savings and loan associations and capital stock savings banks, to the same extent as are authorized national or state banks, and without limitations as to whether or not the amount invested or deposited exceeds at any time the amount insured by the Federal Deposit Insurance Corporation. Capital stock associations and capital stock savings banks are specifically authorized and empowered to be depositories and fiscal agents for these funds.

Acts 1984, No. 635, §1.

{{NOTE: SEE ACTS 1984, NO. 635, §2 REGARDING MUTUAL SAVINGS AND LOAN ASSOCIATIONS.}}



RS 6:950.1 - Declaration of policy

CHAPTER 9-B. INTERSTATE ACQUISITIONS AND

MERGERS OF ASSOCIATIONS

§950.1. Declaration of policy

It is declared to be the policy of this state to facilitate the econmomic development of this state, to promote a more efficient allocation of financial resources, to improve access to credit for Louisiana individuals and businesses, and to reinforce the overall stability and soundness of the Louisiana savings and loan industry by permitting the orderly expansion of competition among savings and loan associations institutions on a multistate basis.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.2 - Definitions

§950.2. Definitions

As used in this Part, unless the context otherwise requires, the term:

(1) "Acquire", as applied to an association or savings and loan holding company, means any of the following actions or transactions:

(a) The merger or consolidation of one association with another association or a savings and loan holding company with another savings and loan holding company.

(b) The acquisition of the direct or indirect ownership or control of voting shares of another savings and loan holding company or association if, after such acquisition, such savings and loan holding company or association will directly or indirectly own or control more than five percent of any class of voting shares of such savings and loan holding company or association.

(c) The direct or indirect acquisition of all or substantially all of the assets of another savings and loan holding company or association.

(d) The taking of any other action that would result in the direct or indirect control of another savings and loan holding company or association.

(2) "Association" means a savings association, thrift institution, homestead, building and loan association, savings bank, savings and loan association, or society, including both capital stock and mutual associations, whether chartered pursuant to the laws of any state or the United States.

(3) "Association office" means any main office or branch.

(4) "Branch" or "branch office" means any manned office of an association which would constitute a branch within the meaning of R.S. 6:852, other than an automated teller machine, electronic funds transfer terminal, point of sale terminal, or similar electronic device or terminal.

(5) "Commissioner" means the commissioner of financial institutions for the state of Louisiana.

(6) "Company" means any corporation, business trust, partnership, association, or similar organization, including an association, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state.

(7) "Control" means either:

(a) The power or ability, directly or indirectly, to vote or cause to be voted twenty-five percent or more of any class of voting securities of a company; or

(b) The power or ability in any manner to elect a majority of the directors or trustees of a company.

(8) "Deposits" means average daily deposits for a continuous period of six months ending on the date the determination of deposits is made.

(9) "Established Louisiana association" means a Louisiana association which either:

(a) Has been in existence and actively engaged in business as a Louisiana association for at least five years; or

(b) Is the successor by merger, consolidation, or purchase of the assets and assumption of the liabilities of a Louisiana association which meets the test of Subparagraph (a) of this Paragraph.

(10) "Louisiana association" means an association organized under the laws of this state or of the United States and having its domicile and not less than a majority of its total deposits at offices in this state.

(11) "Louisiana savings and loan holding company" means a savings and loan holding company that:

(a) Has its executive offices and its principal place of business in this state; and

(b) Is not controlled by a savings and loan holding company other than a Louisiana savings and loan holding company.

(12) "New association" means any association not opened for business as an association on June 1, 1985, whether or not a charter, permit, license, or certificate to open for business had been issued on June 1, 1985.

(13) "Out-of-state association" means an association other than a Louisiana association.

(14) "Out-of-state savings and loan holding company" means a savings and loan holding company other than a Louisiana savings and loan holding company.

(15) "Principal place of business" of a savings and loan holding company means the jurisdiction in which the aggregate deposits of the association subsidiaries of such holding company are the largest, except that for purposes of determining the principal place of business of a savings and loan holding company the deposits of any association subsidiary of such holding company acquired in one of the following transactions shall not be considered:

(a) An association acquired pursuant to the provisions of Section 116 or 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. Section 1823(f) or 1730a(m).

(b) For a period of two years from the date of acquisition, an association acquired in the regular course of securing or collecting a debt previously contracted in good faith.

(16) "Region" means the states of Alabama, Arkansas, Florida, Georgia, Kentucky, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, and the District of Columbia.

(17) "Regional association" means an out-of-state association organized under the laws of one of the states in the region or of the United States and having its domicile and not less than eighty percent of its total deposits in offices within the region.

(18) "Regional savings and loan holding company" means an out-of-state savings and loan holding company that:

(a) Has its principal place of business in one of the jurisdictions within the region; and

(b) Has at least eighty percent of the total deposits of its association subsidiaries at offices located within the region and Louisiana; however, for purposes of such calculation the deposits of those association subsidiaries acquired in any of the following transactions shall not be considered:

(i) An association acquired pursuant to the provisions of Section 116 or 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. Section 1823(f) or 1730a(m); or

(ii) For a period of two years from the date of acquisition, an association acquired in the regular course of securing or collecting a debt previously contracted in good faith; and

(c) Is not controlled by a savings and loan holding company other than a Louisiana or regional savings and loan holding company.

(19) "Savings and loan holding company" means any company which directly or indirectly controls an association or controls any other company which is a savings and loan holding company.

(20) "Subsidiary", with respect to an out-of-state savings and loan holding company, means any of the following:

(a) Any company twenty-five percent or more of the voting shares of which, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by such savings and loan holding company or is held by it with power to vote.

(b) Any company the election of a majority of the directors of which is controlled in any manner by such savings and loan holding company.

(c) Any company twenty-five percent or more of the voting shares of which is held by trustees for the benefit of the shareholders of such savings and loan holding company.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.3 - Scope of Part; effective dates

§950.3. Scope of Part; effective dates

A. Subject to the other provisions of this Part:

(1) A Louisiana savings and loan holding company or a Louisiana association may acquire one or more out-of-state savings and loan holding companies and one or more out-of-state associations.

(2) Beginning July 1, 1987: (a) a regional savings and loan holding company or regional association may acquire a Louisiana savings and loan holding company, a Louisiana association, or another regional savings and loan holding company having a Louisiana association subsidiary, and (b) a regional savings and loan holding company having a Louisiana association subsidiary may acquire another regional savings and loan holding company; provided that the commissioner determines that the law of the state in which the regional savings and loan holding company or regional association has its principal place of business permits Louisiana savings and loan holding companies or associations to acquire savings and loan holding companies or associations in that state.

(3) Beginning January 1, 1989: (a) an out-of-state savings and loan holding company or out-of-state association may acquire a Louisiana savings and loan holding company, a Louisiana association, or another out-of-state savings and loan holding company having a Louisiana association subsidiary, and (b) an out-of-state savings and loan holding company having a Louisiana association subsidiary may acquire another out-of-state savings and loan holding company; provided that the commissioner determines that the law of the state in which the out-of-state savings and loan holding company or out-of-state association has its principal place of business permits Louisiana savings and loan holding companies or associations to acquire savings and loan companies or associations in that state.

B. Notwithstanding anything contained in Subsection (A) of this Section, no out-of-state savings and loan holding company or out-of-state association may use the provisions of this Part to operate branches of an association in this state unless the association is a Louisiana association.

C. The commissioner may approve an acquisition of a Louisiana association that will be lawful under the provisions of this Chapter but for the fact that the date on which the acquisition is to occur is before the authorized date, if all of the following exist with respect to the Louisiana association:

(1) It has an adjusted net worth-to-assets ratio of less than one percent, according to the latest examination by the office of financial institutions or the Federal Home Loan Bank Board.

(2) It is the conclusion of the commissioner that the association has major and serious problems or unsafe and unsound conditions which are not being satisfactorily addressed or resolved.

(3) It is the conclusion of the commissioner that the association has a high potential for failure, although failure is not necessarily imminent.

Added by Acts 1986, No. 595, §1, eff. July 1, 1986.



RS 6:950.4 - Applicability of commissioner's rules and regulations; operation of Louisiana association subsidiaries by foreign corporations; reciprocal agreements; penalties

§950.4. Applicability of commissioner's rules and regulations; operation of Louisiana association subsidiaries by foreign corporations; reciprocal agreements; penalties

A. The commissioner shall administer and carry out the provisions of this Part and may issue such rules, regulations, and orders as may be necessary to discharge this duty and to prevent evasions of this Part. Any out-of-state savings and loan holding company that controls a Louisiana association or any out-of-state association that acquires a Louisiana association shall be subject to such rules, regulations, and orders.

B. Any out-of-state savings and loan holding company that has a Louisiana association subsidiary and that is not organized under the laws of this state or any out-of-state association that acquires a Louisiana association shall:

(1) Qualify to do business in this state;

(2) Advise the commissioner of the location of its registered office within this state and the name of its initial registered agent at such location;

(3) Agree to be bound by all the provisions of this Part; and

(4) Promptly advise the commissiner of any changes in its registered office and registered agent.

C. The commissioner may enter into cooperative and reciprocal agreements with the regulatory authorities of any state for the periodic examination of savings and loan holding companies or associations pursuant to the authority of the commissioner in R.S. 6:794 and may accept reports of examination and other records from such authorities in lieu of conducting his own examinations. The commissioner may enter into joint actions with other regulatory bodies having concurrent jurisdiction or may enter into such actions independently to carry out his responsibilities under this Title and assure compliance with the laws of this state.

D. Any out-of-state association or out-of-state savings and loan holding company or any subsidiary thereof which willfully violates any provision of this Part or any regulation or order issued by the commissioner pursuant thereto shall upon conviction be fined not less than five hundred dollars nor more than one thousand dollars for each day during which the violation continues. Any individual who willfully participates in a violation of any provision of this Part shall upon conviction be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned nor more than one year, or both.

Added by Acts 1986, No. 595, §1, eff. July 1, 1986.



RS 6:950.5 - Interstate acquisitions; filings with commissioner

§950.5. Interstate acquisitions; filings with commissioner

A. An out-of-state savings and loan holding company or out-of-state association shall not acquire, directly or indirectly, a Louisiana savings and loan holding company or a Louisiana association or an out-of-state savings and loan holding company having one or more Louisiana associations as subsidiaries unless it has filed with the commissioner all applications and other information filed with any federal agency in connection with such acquisition and paid a fee of one thousand dollars.

B. If any out-of-state savings and loan holding company or out-of-state association makes an acquisition or engages in an activity or causes any of its subsidiaries to engage in an activity that is prohibited by this Part, the commissioner shall require such out-of-state savings and loan holding company or out-of-state association to terminate such activity or divest itself of its direct or indirect ownership or control of any Louisiana associations acquired in violation of this Part. In addition, the commissioner shall have the power to enforce any other prohibitions in this Part by requiring divestitures of nonconforming associations, savings and loan holding companies, or assets, through the imposition of fines and penalties or through the exercise of such other remedies as shall be appropriate, including but not limited to judicial actions.

Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.6 - Prohibited acquisitions and activities

§950.6. Prohibited acquisitions and activities

It shall be unlawful for an out-of-state savings and loan holding company or out-of-state association to open for business in this state a new association or to acquire a Louisiana association other than an established Louisiana association, except that:

(1) During the period from the later of July 1, 1989, or one year from the date it acquires an established Louisiana association, to June 30, 1994, an out-of-state savings and loan holding company for so long as it has at least one established Louisiana association subsidiary may not open for business in this state more than (a) one new association in each calendar year or (b) an aggregate of three new associations.

(2) During the period from July 1, 1989, to June 30, 1994, an out-of-state savings and loan holding company may acquire a Louisiana savings and loan holding company that controls one or more nonestablished Louisiana associations if:

(a) At the time of acquisition such Louisiana savings and loan holding company controls at least one established Louisiana association;

(b) The nonestablished Louisiana associations controlled by such Louisiana savings and loan holding company were lawfully acquired by it in good faith and not in contemplation of its acquisition by an out-of-state savings and loan holding company; and

(c) The number of such nonestablished Louisiana associations, which are subsidiaries of such Louisiana savings and loan holding company, does not exceed:

(i) One association for each calendar year period which has elasped between July 1, 1989 and the date of such acquisition; or

(ii) An aggregate of three such associations.

(3) An out-of-state savings and loan holding company which acquires an out-of-state savings and loan holding company having a Louisiana association subsidiary will be subject only to the restrictions and limitations on opening new associations and acquiring nonestablished Louisiana associations applicable to the out-of-state savings and loan holding company acquired by it.

(4) After July 1, 1994, an out-of-state savings and loan holding company that has, and for so long as it has, as a subsidiary at least one established Louisiana association may open for business in this state any new association or acquire any nonestablished Louisiana association.

Added by Acts 1986, No. 595, §1, eff. July 1, 1986.



RS 6:950.7 - Minority stockholders' rights

§950.7. Minority stockholders' rights

A. Subject to the provisions of Subsection (B) of this Section, it shall be unlawful for an out-of-state savings and loan holding company or an out-of-state association to purchase for cash or any other form of consideration any voting security or percentage of ownership of any Louisiana association or Louisiana savings and loan holding company if, after consummation thereof, such out-of-state savings and loan holding company or out-of-state association would, directly or indirectly, be the beneficial owner of more than ten percent of the voting power or equity ownership of such Louisiana association or Louisiana savings and loan holding company, unless such purchase is made pursuant to a tender or exchange offer to the holders of all of the voting securities or all of the equity ownership, as the case may be. Any such tender or exchange offer shall provide that if more securities or ownership interests are tendered than are proposed to be acquired by the offeror, the securities or interests shall be taken up, as nearly as may be, pro rata according to the number of voting securities or amount of equity ownership interests tendered by each shareholder or equity owner.

B. The provisions of Subsection (A) of this Section shall not apply to:

(1) Purchases by an out-of-state savings and loan holding company or out-of-state association of the shares of any Louisiana association or Louisiana savings and loan holding company of which it owns more than fifty percent of the total voting power.

(2) Purchases which, when cumulated with all other acquisitions of voting securities or equity ownership interests during the preceding twelve months by such out-of-state savings and loan holding company or out-of-state association, whether by purchase or otherwise, do not exceed two percent of the voting power or equity interest.

(3) Open market purchases on an exchange or in the over-the- counter market effected through a broker in which neither the purchaser nor the broker, or any person acting on their behalf, solicits the seller.

(4) Transactions effected other than by way of a purchase of shares or equity ownership interests from the owner thereof.

C. Solely for the purposes of this Section, the purchase of shares of or equity ownership interests in a Louisiana savings and loan holding company shall not be deemed to constitute the purchase of the shares of any association controlled by such savings and loan holding company.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:950.8 - Savings clause

§950.8. Savings clause

Nothing in this Part shall be interpreted or construed as approving any act, actions, or conduct which is or has been or may be in violation of any existing law, nor shall anything herein contained constitute a defense to any action, suit, or proceeding pending or hereafter instituted on account of any prohibited antitrust or monopolistic act, action, or conduct.

Added by Acts 1986, No. 595, §1, eff. July 2, 1986.



RS 6:951 - THE MOTOR VEHICLE SALES FINANCE ACT

CHAPTER 10. THE MOTOR VEHICLE SALES FINANCE ACT

§951. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:952 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§952. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:953 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§953. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:954 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§954. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:955 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§955. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:956 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§956. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:956.1 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§956.1. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:956.2 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§956.2. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:957 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§957. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:958 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§958. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:959 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§959. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:960 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§960. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:961 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§961. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:962 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§962. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:963 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§963. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:964 - Repealed by Acts 1999, No. 794, 2, eff. July 2, 1999.

§964. Repealed by Acts 1999, No. 794, §2, eff. July 2, 1999.



RS 6:965 - Scope and definitions

CHAPTER 10-A. ADDITIONAL DEFAULT REMEDIES

§965. Scope and definitions

A. This Chapter may be cited as the "Additional Default Remedies Act".

B. This Chapter provides additional remedies on default by the debtor under a secured transaction under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., R.S. 9:5351 et seq., R.S. 9:5367 et seq., and R.S. 32:701 et seq., as applicable, entitling the secured party to obtain possession and dispose of the collateral as provided herein. These remedies shall be in addition to all other remedies applicable to nonpossessory security interests affecting collateral in which a security interest or chattel mortgage, as applicable, has been granted, which shall remain available and in full force and effect in their entirety.

C. As used in this Chapter, the following terms shall have the following meanings:

(1) "Breach of peace" shall include but not be limited to the following:

(a) Unauthorized entry by a repossessor into a closed dwelling, whether locked or unlocked.

(b) Oral protest by a debtor to the repossessor against repossession prior to the repossessor seizing control of the collateral shall constitute a breach of the peace by the repossessor.

(2) "Collateral" shall refer to "motor vehicles" and shall have the meaning set forth in R.S. 32:1252.

(3) "Debtor" shall have the meaning set forth in R.S. 10:9-105(d).1

(4) "Default" means nonpayment of two consecutive payments on the date due. In the event that payments are required to be made more frequently than on a monthly basis, "default" shall mean nonpayment for a period of sixty days.

(5) "Secured party" shall have the meaning set forth in R.S. 10:9-102(a) and shall also mean a lessor of a motor vehicle as defined in R.S. 9:3306.

D. Repealed by Acts 2010, No. 519, §1.

Acts 1992, No. 235, §1, eff. Jan. 1, 1993; Acts 1993, No. 927, §1; Acts 2001, No. 943, §1; Acts 2004, No. 191, §1, eff. Jan. 1, 2005; Acts 2010, No. 519, §1.

1See R.S. 10:9-102(a)(28), Acts 2001, No. 128.



RS 6:966 - Procedure

§966. Procedure

A.(1) The procedures set forth in this Chapter may be used to obtain possession and dispose of collateral following default by a debtor without previous citation and judgment to enforce a security interest evidenced by a security agreement or a lease.

(2) Prior to the use of the procedures set forth in this Chapter, a secured party shall send notice to all debtors in writing at the last known address of the debtors, of the right of the secured party to take possession of the collateral without further notice upon default as defined in R.S. 6:965(C). Such notice shall include the debtor's name, last known address, and description of the collateral and the following in at least twelve-point type:

"Louisiana law permits repossession of motor vehicles upon default without further notice or judicial process."

(3) After obtaining possession of the collateral, the secured party may dispose of it in any manner permitted by Chapter 9 of the Louisiana Commercial Law, R.S. 10:9-101 et seq. or by resort to available judicial procedures, and may cause the collateral to be retitled. Unless the secured party causes the collateral to be sold at judicial sale under ordinary or executory process, all receipts from the secured party's disposition of the collateral shall be applied as set forth in R.S. 10:9-601, and the secured party shall be obligated to account to the debtor for any surplus.

B. Unless otherwise agreed, a secured party has, on default, the right to take possession of the collateral. In taking possession, a secured party may proceed without judicial process if this can be done without a breach of the peace or may proceed by other remedies available by law.

C. The provisions of this Section may be utilized only by the following:

(1) Financial institutions chartered under the laws of the state of Louisiana, another state, or the United States.

(2) Persons licensed or regulated as lenders by the commissioner of financial institutions pursuant to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

(3) Persons licensed or regulated as lenders by the Louisiana Motor Vehicle Commission pursuant to the Louisiana Motor Vehicle Sales Finance Act, R.S. 6:969.1 et seq.

D.(1)(a) Any individual who physically obtains possession of the collateral pursuant to this Chapter shall obtain a repossession agent license from the Office of Financial Institutions.

(b) On or before January 1, 2005, the commissioner of financial institutions shall issue licenses to repossession agents who are members of the following organizations: National Finance Adjusters, Inc., Allied Finance Adjusters Conference, Inc., Time Adjusters Conference, Inc., or the American Recovery Association, Inc., or a Louisiana association of duly licensed repossession agents recognized as a viable association by the commissioner of financial institutions, and who meet any additional qualifications for licensure established by the commissioner of financial institutions pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act.

(2) In the event a tow truck, as defined in R.S. 32:1713, is required to be used in the repossession, the provisions of Chapter 16 of Title 32 of the Louisiana Revised Statutes of 1950 pertaining to said tow truck shall apply. The tow truck owner or operator, as defined in R.S. 32:1713, shall possess a common carrier certificate issued by the Louisiana Public Service Commission pursuant to R.S. 45:164.

E. The secured party shall have and retain all of the possessory and enforcement rights provided under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., including the right to recover a deficiency or any other costs associated with the seizure proceeding provided for in this Chapter.

F. If the debtor has personal property of his own or of another inside the repossessed collateral, the owner of the personal property shall have ten days in which to contact the repossessing creditor and demand the return of his property. The secured party shall immediately return the personal effects upon request of the debtor. At the end of thirty days following the repossession of the collateral, the personal effects located inside of the repossessed collateral shall be deemed abandoned and the secured party shall no longer be responsible for such personal effects.

G. Notwithstanding any law or regulation to the contrary, a repossession agent shall not be required to obtain, and a secured party shall not be required to provide to a repossession agent, a copy of the notice required to be sent to a debtor by Paragraph (A)(2) of this Section.

Acts 1992, No. 235, §1, eff. Jan. 1, 1993; Acts 1993, No. 927, §1; Acts 2001, No. 8, §2, eff. July 1, 2001; Acts 2001, No. 9, §1, eff. July 1, 2001; Acts 2001, No. 943, §§1 and 2; Acts 2003, No. 646, §1; Acts 2004, No. 191, §1, eff. Jan. 1, 2005; Acts 2011, No. 358, §1.



RS 6:966.1 - Notice of repossession; contents; fees

§966.1. Notice of repossession; contents; fees

A. Within three business days of taking possession of collateral, a secured party who utilizes the additional default remedies provided by this Chapter to obtain possession of collateral shall deliver in person or send by mail a "Notice of Repossession" to the recorder of mortgages in the parish where the collateral was located and to the appropriate official for filing purposes. The "Notice of Repossession" shall contain the debtor's name, last known address, date of birth, and a description of the collateral repossessed. If the "Notice of Repossession" is sent by mail, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service or private delivery service. For purposes of this Section, the appropriate official shall be:

(1) The constable of the justice of the peace court, if the debtor's last known address is within the election district of the justice of the peace court and the outstanding balance is within the jurisdictional limits of the court.

(2) The constable or marshal of the city court, if the debtor's last known address is within the geographic boundaries of the city court and the outstanding balance is within the jurisdictional limits of the court.

(3) The sheriff for the parish of the debtor's last known address, if there is no other appropriate official as defined in this Subsection.

B. Within three business days of taking possession of collateral, the secured party shall deliver in person or send by mail a payment of seventy-five dollars to the recorder of mortgages and two hundred fifty dollars to the appropriate official for each "Notice of Repossession" filed. If the payment is sent by mail, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service or private delivery service.

C. If the sheriff is the appropriate official in the parish of Orleans, then there shall be no fee paid to the sheriff; however, the "Notice of Repossession" shall still be filed with the sheriff pursuant to the requirement set forth in Subsection A of this Section.

D. The commissioner of financial institutions shall have the authority to promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter, including but not limited to establishing fees and assessments.

Acts 2004, No. 191, §1, eff. Jan. 1, 2005; Acts 2004, No. 814, §1, eff. Jan. 1, 2005; Acts 2011, 1st Ex. Sess., No. 26, §1; Acts 2014, No. 516, §1.



RS 6:967 - Appeal from order

§967. Appeal from order

A suspensive appeal shall not be granted unless the debtor has answered the rule pleading that the debt was paid or extinguished, or that the debt or security interest is otherwise unenforceable, and the appeal has been applied for and the appeal bond filed within twenty-four hours after the issuance of the order.

Acts 1992, No. 235, §1, eff. Jan. 1, 1993; Acts 1993, No. 927, §1.



RS 6:968 - Repealed by Acts 1974, No. 466, 3.

§968. §§968, 969 Repealed by Acts 1974, No. 466, §3.



RS 6:969.1 - Short title

CHAPTER 10-B. LOUISIANA MOTOR VEHICLE SALES

FINANCE ACT

PART I. GENERAL PROVISIONS AND DEFINITIONS

§969.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Motor Vehicle Sales Finance Act".

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.2 - Scope

§969.2. Scope

A. Subject to the provisions of Subsections B and C of this Section, the parties to a motor vehicle credit transaction may agree that the law of the place where the motor vehicle credit transaction is entered into or the law of the residence of the consumer shall apply.

B. Whenever an action is brought in this state to enforce rights arising from a motor vehicle credit transaction wherever made, and whatever state's law shall contractually govern, the extender of credit shall, where applicable, reduce the charges sought to be collected so that they do not exceed those provided in this Chapter. This requirement applies only to then unpaid charges sought to be collected. The extender of credit shall not be required to refund or credit the consumer for any charges previously paid that are permitted under the laws of the chosen forum, but which are in excess of those permitted under this Chapter.

C. Except as otherwise provided herein, the agreements by a consumer to consent to the jurisdiction of another state and fix venue are invalid with respect to motor vehicle credit transactions, or modifications thereof, to which this Chapter applies.

D. All fees and charges authorized under this Chapter, whether or not such fees and charges constitute or are considered to be loan finance charges or credit service charges, shall be deemed to be "material to the determination of the interest rate" for purposes of exportation to consumers residing in other states under the most favored lender doctrine of federal law.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.3 - Exclusions

§969.3. Exclusions

A. Except as provided in Subsection B of this Section, this Chapter does not apply to any of the following:

(1) Extensions of credit to business entities, including government or governmental agencies or instrumentalities.

(2) Extensions of credit primarily for business, commercial, or agricultural purposes.

(3) Open-end credit transactions, including without limitation, revolving loan and lender credit card transactions that may involve the secured purchase money financing of a motor vehicle.

(4) Consumer credit transactions subject to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

(5) Credit transactions by federally and state-chartered credit unions to their members.

(6) Federally related mortgage loans subject to R.S. 9:3503 et seq. and 12 U.S.C. 1735F(7).

B. All persons financing the purchase or acquisition of a motor vehicle, irrespective of whether the transaction otherwise is subject to this Chapter, shall comply with the requirements of R.S. 32:1251 et seq. and the rules and regulations of the Louisiana Motor Vehicle Commission pertaining to advertising.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.4 - Waiver, agreement to forego rights

§969.4. Waiver, agreement to forego rights

A consumer may not waive or agree to forego rights or benefits under this Chapter except that a claim, if disputed in good faith, may be settled by compromise, agreement, or arbitration.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.5 - Repealed by Acts 2001, No. 1066, 1.

§969.5. Repealed by Acts 2001, No. 1066, §1.



RS 6:969.6 - Definitions

§969.6. Definitions

As used in this Chapter:

(1) "Administrator" means any person, except an employee of an administrator, who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state in connection with debt waiver or debt forgiveness agreements.

(2) "Amount deferred" means the cash price subtracting any down payment under a consumer credit sale, plus any other amounts for goods or services including without limitation, any negative equity trade-in allowance, insurance, extended warranty, service contract, and other fees and charges that are financed by the extender of credit under the transaction, and included in the principal balance of the consumer's indebtedness subject to credit service charges.

(3) "Amount financed" means the amount borrowed under a consumer loan, plus any other amounts for goods or services including without limitation, any negative equity trade-in allowance, insurance, extended warranty, service contract, notary fees, license, title, filing and lien release fees, and other fees and charges that are financed by the extender of credit under the transaction, and included in the principal balance of the consumer's indebtedness subject to loan finance charges.

(4) "Cash price" means the price for which the seller would have sold the motor vehicle to the consumer and the consumer would have bought from the seller if such sale had been a sale for cash instead of on credit. The cash price may include any sales taxes, documentary fees, notary fees, license, title, filing and lien release fees, negative equity trade-in allowances, insurance premiums, extended warranty, service contract, and similar fees, and charges for delivery, installation, repair, alteration, or improvement to the vehicle.

(5) "Commission" means the Louisiana Motor Vehicle Commission.

(6) "Consumer" means a natural person who enters into a consumer loan or consumer credit sale of a motor vehicle to be used primarily for personal, family, or household purposes.

(7) "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include insurance indemnifying the extender of credit against loss due to the debtor's default and non-filing insurance.

(8) "Consumer credit sale" means the sale of a motor vehicle on credit under which the seller acquires a purchase money security interest in the purchased vehicle, and incident to which a credit service charge is charged and the consumer is permitted to defer all or part of the purchase price or other consideration in two or more installments excluding the down payment. A "consumer credit sale" does not include a lease of a motor vehicle under any circumstance, whether or not the lease constitutes a true lease or a financed lease within the context of the Louisiana Lease of Movables Act, R.S. 9:3301 et seq. A consumer credit sale may be secured by other collateral in addition to the purchased vehicle.

(9) "Consumer loan" means a loan of money or its equivalent made by a lender, the proceeds of which are used by the consumer to purchase or refinance the purchase of a motor vehicle, or which proceeds are used for personal, family, or household purposes, including debts created by the use of a lender credit card, revolving loan account, or similar arrangement, as well as insurance premium financing, with the lender acquiring a purchase money security interest in the purchased motor vehicle. A consumer loan may be secured by other collateral in addition to the purchased vehicle. The provisions of this Paragraph shall not apply to a consumer loan made pursuant to the Louisiana Deferred Presentment and Small Loan Act, R.S. 9:3578.1 et seq.

(10) "Contract" means the consumer's retail installment contract, note, agreement, or other evidence of indebtedness executed in connection with a motor vehicle credit transaction.

(11) "Contract rate" means the interest rate factor applied to compute precomputed interest or simple interest under the transaction.

(12) "Credit health and accident insurance" means disability insurance purchased in conjunction with a motor vehicle credit transaction which provides for a monthly benefit sufficient to pay all or part of the required monthly payment, during the continued disability of the insured, over the term of coverage.

(13) "Credit life insurance" means term life insurance purchased in conjunction with a motor vehicle credit transaction which provides a death benefit payable to the lender, or to the insured consumer's beneficiary to the extent the death benefit exceeds the amount necessary to fully pay and satisfy the transaction, in the event of the insured consumer's death during the term of coverage.

(14)(a) "Credit service charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the seller as a requirement of the extension of credit, including any of the following types of charges that are applicable: interest; time price differential; service; carrying or other charge, however denominated; points and discount fees; and premium or other charge for any guarantee or insurance protecting the extender of credit against the consumer's default or other credit loss.

(ii) Charges paid by the consumer for investigating the consumer's credit worthiness.

(b) The term does not include default charges; delinquency charges; charges for checks returned for having nonsufficient funds; documentation fees; manufactured housing appraisal and title search fees; other fees and charges permitted under this Chapter; and any additional fees and charges that the seller agrees to finance under the transaction that are not considered to be a finance charge under 12 C.F.R. 226.4.

(15) "Debt waiver" or "debt forgiveness" is an agreement whereby an extender of credit agrees with the consumer to waive any unpaid balance on a consumer loan, consumer credit sale or lease due to physical damage, total loss or constructive loss or unrecovered theft to the covered collateral secured by an eligible security device.

(16) "Down payment" means an amount, including the value of any property used as a trade-in, paid to a seller to reduce the cash price of a motor vehicle purchased under a consumer credit sale.

(17) "Extender of credit" or "creditor" means a seller in a consumer credit sale, or a lender in a consumer loan. An "extender of credit" or "creditor" also includes an assignee or transferee of the consumer's contract, but does not include a bona fide pledgee of the creditor.

(18) "Federally related mortgage loan" means a loan secured by a first lien or mortgage on one-to-four family residential immovable property subject to 12 U.S.C. 1735F(7).

(18.1) "Free-look period" means the period of time from the effective date of the debt waiver or debt forgiveness agreement until the date the consumer may cancel the contract with a full refund. This period of time shall not be less than thirty days.

(19) "GAP coverage" means a contract or insurance policy that covers a consumer's deficiency balance between the net payoff of the consumer's loan retail installment sales contract at the time of a loss and the amount paid by the consumer's primary insurance after a vehicle is deemed a total loss due to any direct or accidental physical damages or unrecovered theft which may be in the form of the following:

(a) Guaranteed auto protection offered by a property and casualty company licensed and regulated by the Department of Insurance.

(b) Guaranteed auto protection offered by a property residual value insurer licensed and regulated by the Department of Insurance.

(c) Debt waiver or debt forgiveness agreements issued by a lender licensed or regulated by the commission.

(19.1) "Insurer" means an insurance company licensed, registered, or otherwise authorized to do business under the insurance laws of this state.

(20) "Lender" means the originator of credit under a consumer loan, as well as any assignee or transferee of the consumer's contract.

(21)(a) "Loan finance charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the lender as a requirement of the extension of credit, including any of the following types of charges that are applicable: interest, and any amount payable under a point, discount, or other system of charges, however denominated.

(ii) Charges paid by the consumer for investigating the consumer's credit worthiness.

(b) The term does not include fees paid to a non-affiliated loan broker, default charges, deferral charges, delinquency charges, charges for checks returned for having nonsufficient funds, manufactured housing appraisal, title search fees and closing costs, other fees and charges permitted under this Chapter, and any additional fees and charges that the lender agrees to finance under the transaction that are not considered to be a finance charge under 12 C.F.R. 226.4.

(22) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure meeting all of the requirements of this Subsection except the size requirements and with respect to which the manufacturer voluntarily files a certificate required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(23)(a) "Motor vehicle" means any new or used transportation device, including automobiles, motorcycles, trucks, and other vehicles that are operated over the public highways and the streets of this state, but does not include traction engines, boat trailers, road rollers, implements of husbandry, and other agricultural vehicles. A manufactured home is deemed to be a "motor vehicle" for purposes of this Chapter only if it is anticipated at the time of the transaction that the manufactured home will not be immobilized pursuant to R.S. 9:1149.4.

(b) "Motor vehicle" for purposes of GAP coverage means self-propelled or towed vehicles designed for personal use, including but not limited to automobiles, trucks, motorcycles, recreational vehicles, all-terrain vehicles, snowmobiles, campers, boats, personal watercraft, and motorcycle, boat, camper, and personal watercraft trailers.

(24) "Motor vehicle credit transaction" means a consumer loan or a consumer credit sale involving a Louisiana consumer, or that is otherwise made subject to this Chapter.

(25) "Person" means an individual or corporation, partnership, limited liability company, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

(26) "Precomputed transaction" means a motor vehicle credit transaction under which loan finance charges or credit service charges are computed in advance over the entire scheduled term of the transaction and capitalized into the face amount of the contract.

(27) "Prepaid finance charge" in connection with a simple interest transaction means any loan finance charge or credit service charge that is paid separately in cash or by check before or at consummation of the transaction, or withheld from the proceeds of the transaction at any time. Prepaid finance charges may be funded at the consumer's request by increasing the original principal balance of the consumer's contract, with such increased principal amount, including prepaid finance charges, being subject to simple interest over the contract term. Prepaid finance charges shall not be included in the contract rate of interest.

(28) "Pro rata" refers to a method of computing deferral charges by dividing the precomputed loan finance charge or precomputed credit service charge by the total number of days in the contract term and multiplying the sum by the number of days that are deferred.

(29) "Salesman" or "agent" means any person licensed by the commission whose duties include the sale of a debt waiver or debt forgiveness agreement on behalf of the administrator.

(30) "Seller" means the seller of a motor vehicle, including the seller of a motor vehicle under a consumer credit sale, as well as any assignee or transferee of the consumer's contract.

(31) "Simple interest transaction" means a motor vehicle credit transaction under which loan finance charges or credit service charges are assessed by application of a contractual simple interest rate or rates to the unpaid principal balance of the contract.

(32) "Supervised financial organization" means a banking, thrift, or similar organization organized, certified, and supervised by an agency of the United States of America, the state of Louisiana, or any other state pursuant to the banking, currency, and related laws of the United States of America, the state of Louisiana, or any other state.

(33) "Total sum payable under such contract including all loan finance charges and credit service charges" means the total sum of all scheduled payments under the contract assuming that each payment is made on its due date.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2004, No. 70, §1; Acts 2005, No. 255, §1; Acts 2010, No. 374, §1.



RS 6:969.7 - Terms; construction; additional fees and charges

§969.7. Terms; construction; additional fees and charges

A. As a general rule of construction, persons may look to comparable rules, definitions, and principles under the Federal Truth in Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z of the Board of Governors of the Federal Reserve System, 12 C.F.R. 226.1 et seq., for guidance in further defining and interpreting terms and concepts that are not otherwise defined or specified under the provisions of this Chapter. Specifically, those fees and charges that are not classified as or considered to be finance charges under 12 C.F.R. 226.4 are not considered to be loan finance charges or credit service charges for purposes of this Chapter.

B. Except as limited in amount or prohibited by this Chapter, an extender of credit may impose and collect additional fees and charges contractually provided for under the consumer's promissory note, installment sales contract, or credit agreement.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.8 - Construction against implicit repeal

§969.8. Construction against implicit repeal

This Chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.9 - Consumer loans

PART II. MAXIMUM CHARGES

§969.9. Consumer loans

A. The maximum loan finance charge for any consumer loan that may be charged, contracted for, or received may equal either Paragraph (1) or (2) of this Subsection but not exceed:

(1) The sum of all of the following:

(a) Thirty-six percent per annum for that portion of the unpaid principal amount of the loan not exceeding one thousand four hundred dollars.

(b) Twenty-seven percent per annum for that portion of the unpaid principal amount of the loan exceeding one thousand four hundred dollars and not exceeding four thousand dollars.

(c) Twenty-four percent per annum for that portion of the unpaid principal amount on the loan exceeding four thousand dollars and not exceeding seven thousand dollars.

(d) Twenty-one percent per annum for that portion of the unpaid principal amount of the loan exceeding seven thousand dollars.

(2) The credit service charge rate that would otherwise apply under R.S. 6:969.10 to a comparable consumer credit sale of a Class 2, Class 3, or Class 4 motor vehicle, as applicable, and regardless of amount.

B. This Section does not limit or restrict the manner of contracting for loan finance charges whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized loan finance charge rate computed on an actuarial or United States Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter. Demand loans shall have a presumed term of five years.

C. For the purposes of this Section, the term of a consumer loan commences with the date the contract is signed or the funds advanced, whichever occurs first. Differences in the lengths of months may be disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

D. Notwithstanding any provision of Subsection A, the extender of credit may contract for and receive a minimum loan finance charge of not more than fifteen dollars when the amount financed does not exceed two hundred dollars, or twenty-five dollars when the amount financed exceeds two hundred dollars; such charge shall be in lieu of all other loan finance charges.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.10 - Consumer credit sale

§969.10. Consumer credit sale

A. Except as otherwise provided by R.S. 6:969.11, the maximum credit service charge for any consumer credit sale that may be charged, contracted for, or received may not exceed:

(1) Class 1. For any new motor vehicle designated by the manufacturer by a year model not earlier than the year in which the sale is made: Eighteen percent per annum.

(2) Class 2. For any new motor vehicle not in Class 1, and any used motor vehicle designated by the manufacturer by year model of the same or not more than two years prior to the year in which the sale is made: Twenty-four percent per annum.

(3) Class 3. For any used motor vehicle not in Class 2 and designated by the manufacturer by year model not more than four years prior to the year in which the sale is made: Twenty-seven percent per annum.

(4) Class 4. For any used motor vehicle not in Class 2 or Class 3 and designated by the manufacturer by year model more than four years prior to the year in which the sale is made: Thirty-three percent per annum.

B. This Section does not limit or restrict the manner of contracting for credit service charges under a consumer credit sale, whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized credit service charge rate computed on an actuarial or United States Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter.

C. For purposes of this Section, the term of a consumer credit sale commences with the date the contract is signed or the sale of the motor vehicle is complete, whichever occurs first. Differences in lengths of months may be disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not constantly used to obtain a greater yield than would otherwise be permitted.

D. Notwithstanding Subsection A, the extender of credit may contract for and receive a minimum credit service charge of not more than fifteen dollars when the amount deferred does not exceed two hundred dollars, or twenty-five dollars when the amount deferred exceeds two hundred dollars.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.11 - Maximum charges after negotiations

§969.11. Maximum charges after negotiations

A. The obligation arising out of any consumer credit sale may be evidenced by a written contract which may provide for a credit service charge not in excess of the maximum loan finance charge rate which could be charged, contracted for, or received in a consumer loan where the amount deferred is the same as the amount financed and the term is a corresponding term.

B.(1) Such written contract must be transferred or assigned to an assignee that is either licensed under this Chapter, or that is exempt from licensing under R.S. 6:969.36, within thirty-five days from the date of making.

(2) If such assignment is not made within the said time limit, the seller shall do all of the following:

(a) Notify the consumer that the contract, note, or agreement was not transferred or assigned.

(b) Credit the obligation with any amounts contracted for in excess of the credit service charge authorized by R.S. 6:969.10. Such computation shall be made as of the date of making and the consumer shall be notified of such credit.

(c) Provide the consumer, prior to the first installment due date, with a new payment schedule reflecting the change in terms.

(d) Notify the consumer of the address where payments are to be made if such address is different from the address previously given to the consumer.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.12 - Maximum charges after maturity

§969.12. Maximum charges after maturity

In the case of a precomputed transaction which is unpaid at contractual maturity, the rate of the loan finance charge or the credit service charge for the period beginning as of contractual maturity until payment in full may not exceed the rate of the loan finance charge or the credit service charge previously agreed to by the extender of credit and the consumer at the time the motor vehicle credit transaction was entered into.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.13 - Leap years

§969.13. Leap years

The effects of a leap year may be disregarded for purposes of determining whether the annualized loan finance charge rate or credit service charge rate exceeds the maximum rate limitations provided in this Part.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.14 - Variable rates

§969.14. Variable rates

An extender of credit may enter into variable rate motor vehicle credit transactions under this Chapter in the manner provided under R.S. 6:242(A)(2).

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.15 - Maximum delinquency charges

§969.15. Maximum delinquency charges

A. The parties to a motor vehicle credit transaction may contract for the payment of a delinquency charge on any installment or other regular payment not paid in full within ten days after its scheduled or deferred due date in either one of the following amounts:

(1) Five percent of the amount of the installment in default,or ten dollars, whichever is greater.

(2) The deferral charge that would be permitted to defer the unpaid amount of the delinquent installment for the period that it is delinquent.

B.(1) A delinquency charge may be collected only once on an installment or other payment however long it remains delinquent. No such delinquency charge may be collected if the installment or other payment has been deferred and a deferral charge has been paid or incurred, provided that the deferred payment is paid within ten days of its deferred date. Such a delinquency charge may be collected at the time it accrues or at any time thereafter.

(2) No such delinquency charge may be collected on an installment or other regular payment that is paid in full within ten days after its scheduled due date even though an earlier maturing installment or other payment or a delinquency charge on an earlier installment or other payment may not have been paid in full. For purposes of determining delinquency, payments are deemed to be applied first to current installments or other payments due and then to delinquent installments or other payments and then to delinquency and other charges.

(3) An extender of credit is prohibited from levying or collecting any delinquency charge on a payment when the only delinquency is attributable to delinquency charges assessed on earlier installments, and the payment is otherwise a full payment for the applicable period and is paid on its due date or within an applicable grace period.

(4) Nothing in this Section shall be construed to prohibit the extender of credit from assessing and collecting a loan finance charge or credit service charge on any delinquency or deferral charges not paid when due. Such loan finance charges or credit service charges shall not exceed the contract rate of interest charged on the motor vehicle credit transaction.

C. If two installment payments or parts thereof of a precomputed transaction are in default for ten days or more, the extender of credit may, upon first giving the consumer written notice, elect to convert the precomputed transaction into a simple interest transaction. The notice must state the exact date on which the conversion will occur, the loan finance charge or credit service charge rate to be charged under the simple interest transaction, the balance due at the time of the conversion, and whether or not there will be a balloon payment. In this event, the extender of credit shall make a rebate pursuant to the provisions on rebate upon prepayment as of the maturity date of a delinquent installment or other regular payment, and thereafter may make a loan finance charge or credit service charge as authorized by this Part. The amount of the rebate shall not be reduced by the amount of any minimum loan finance charge or minimum credit service charge as provided in this Part; however, the extender of credit may deduct a prepayment charge as provided in R.S. 6:969.20(A).

D. An extender of credit may contractually reserve the right to prospectively increase the simple interest rate under a motor vehicle credit transaction upon or at any time following the consumer's default. However, such a default interest rate shall not exceed the loan finance charge or credit service charge rate, as applicable, and as authorized in this Part.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2003, No. 337, §1.



RS 6:969.16 - Maximum deferral charges

§969.16. Maximum deferral charges

A. With respect to a precomputed transaction, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect a charge not exceeding the contract rate previously stated to the consumer calculated without regard to differences in the lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter. Deferral charges on a precomputed transaction may be computed on a pro rata basis or any other method of calculation that does not yield a greater sum than the maximum rates permitted in this Part. In lieu of the above, the entire unpaid balance of the transaction may be deferred by charging an amount equal to the contract rate of interest under the transaction times the balance at the time of deferral for the period of deferral. In such a case, the transaction maturity date will be extended by the number of months that the balance is deferred.

B. The parties may agree in writing at the time of a precomputed transaction that if an installment is not paid within ten days after its due date, the extender of credit may unilaterally grant a deferral and make charges as provided in this Section. No deferral charge may be made for a period after the date that the extender of credit elects to accelerate the maturity of the agreement. A delinquency charge made by the extender of credit on an installment may not be retained if a deferral charge is made pursuant to this Section with respect to the period of delinquency.

C. In addition to the continued assessment of loan finance charges or credit service charges that may be assessed on the outstanding balance of a simple interest transaction, the parties may before or after default agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect an additional deferral charge in an amount not to exceed twenty-five dollars. This deferral charge may be collected at the time it is assessed or at any time thereafter.

D. The extender of credit, in addition to the deferral charge, may make appropriate charges for insurance for the extended period and the amount of these charges which is not paid in cash may be added to the amount for the purpose of calculating the deferral charge.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.17 - Charges for checks returned for insufficient funds

§969.17. Charges for checks returned for insufficient funds

The parties in a motor vehicle credit transaction may contract for an additional charge to be assessed if the consumer tenders a check in payment or a payment by electronic means and such check or electronic payment is returned from any bank, savings and loan association, thrift institution, credit union, or any other organization or institution authorized to issue checks, drafts, or similar negotiable instruments or electronic payments, due to insufficient credit or funds in the account for payment of the check or electronic payment in full upon its presentation, or due to account closure, stop payment, drawn on uncollected funds, or any other reason for which the instrument or electronic payment is not paid. The additional charge shall be five percent of the amount of the check or electronic payment, but in no case shall this charge exceed fifteen dollars. The charge shall be in addition to any delinquency charge assessed under the provisions of R.S. 6:969.15. For the purposes of this Section, the phrase "due to insufficient credit or funds" means a check or electronic payment returned unpaid for any reason.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2004, No. 65, §1; Acts 2008, No. 476, §1.



RS 6:969.18 - Documentation and compliance fees; notary fees; transfer of equity and other fees; disclosure

§969.18. Documentation and compliance fees; notary fees; transfer of equity and other fees; disclosure

A.(1) The extender of credit may charge the consumer up to a thirty-five dollar documentation fee for services performed in documenting a motor vehicle credit transaction.

(2)(a) The seller, who may also be an extender of credit, may, in connection with any retail sale, including but not limited to a retail installment transaction, charge a fee for credit investigation, compliance with federal and state law, preparation of the documents necessary to perfect or satisfy a lien upon the objects sold, and any other functions incidental to the titling of the retail sale. The maximum amount permitted to be charged shall be two hundred dollars.

(b) When a seller, who may also be an extender of credit, charges a fee pursuant to this Paragraph, a written disclosure shall be provided to the consumer stating the amount of the fee collected pursuant to this Paragraph, along with the following statements in conspicuous type: "This fee is authorized by R.S. 6:969.18(A)(2). It is not a mandatory state fee. The seller, who may also be an extender of credit, may charge the fee for credit investigation, compliance with federal and state law, preparation of the documents necessary to perfect or satisfy a lien upon the objects sold, and any other functions incidental to the titling of the retail sale." The disclosure shall be printed on the bill of sale, buyer's order, or sales contract which is signed by the buyer and retained by the buyer and seller.

(3) The seller or extender of credit may additionally charge the consumer a convenience fee, as provided by R.S. 47:532.1(A)(7)(c), for services performed in obtaining a motor vehicle license or title on the consumer's behalf.

(4) The fees provided for in this Section are not considered to be additional loan finance charges or credit service charges under this Chapter and are nonrefundable and not subject to rebate.

(5) The seller or extender of credit may charge the consumer fees and expenses for electronic lien and title services or E.L.T. services, pursuant to R.S. 32:707.2, provided in connection with a motor vehicle credit transaction.

(6) The extender of credit may charge for any fees and expenses incurred for flood determination and flood zone monitoring services in connection with the financing of a manufactured home.

(7) Notwithstanding the limitation provided for in Paragraph (1) of this Subsection or any other law to the contrary, a federally insured depository institution, its subsidiary, holding company or affiliate, that extends credit under this Chapter may contract for and receive compensation for loan documentation in any amount agreed to in a written agreement signed by the consumer.

B. A seller or extender of credit may charge the consumer a fifteen-dollar fee for notarizing acts of sale, applications for license and title, and such other documents that are required to be notarized, which fee is not considered an additional loan finance charge or credit service charge, and which fee is nonrefundable and not subject to rebate. Under no circumstances may the amount of notary fees charged in a single transaction exceed fifteen dollars in the aggregate.

C. A consumer may transfer his equity in the secured motor vehicle at any time to another person upon written agreement by the then holder of the consumer's contract, but in such event the holder shall be entitled to receive a transfer of equity fee not to exceed twenty-five dollars.

D. In connection with a motor vehicle credit transaction under which the consumer has the option to transfer title and ownership of the secured motor vehicle to the seller, the lender, or its assignee, at any time during the credit term, or at the maturity thereof, the extender of credit may permissibly contract for and receive payment of additional fees and charges payable at the time of subsequent sale or transfer, which additional fees and charges may include without limitation, disposition fees, excess wear and tear fees, and excess mileage charges.

E. To the extent not otherwise limited in amount or prohibited by this Chapter, an extender of credit may contract for and receive payment of additional fees and charges not specifically mentioned hereunder, provided that such additional fees and charges are not considered to be additional finance charges for purposes of 12 C.F.R. 226.4.

F. The seller in a consumer credit sale shall disclose to the consumer the amount and identity of each item, fee, or charge that is included in the cash price and the amount deferred under the transaction. Such disclosure shall be made in conformity with 12 C.F.R. 226.18(c)(1). Disclosures may be made either in the contract or in a separate writing.

G. Repealed by Acts 2014, No. 36, §2, eff. May 16, 2014.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2001, No. 877, §1; Acts 2003, No. 309, §1, eff. June 13, 2003; Acts 2004, No. 153, §1; Acts 2007, No. 131, §1, eff. June 25, 2007; Acts 2008, No. 57, §1, eff. June 5, 2008; Acts 2010, No. 65, §1, eff. June 1, 2010; Acts 2010, No. 366, §1; Acts 2010, No. 936, §1, eff. Jan. 1, 2011; Acts 2011, No. 137, §1; Acts 2014, No. 36, §§1, 2, eff. May 16, 2014.



RS 6:969.19 - Right to prepay

PART III. PREPAYMENT OF MOTOR VEHICLE CREDIT

TRANSACTIONS

§969.19. Right to prepay

Notwithstanding any contrary provision of the consumer's contract, the consumer may prepay in full the unpaid balance at any time. An extender of credit may within its discretion accept the amount tendered by the consumer to be a prepayment in full of a simple interest transaction if the amount tendered is within one dollar, or to the extent provided by federal law, more or less, of the amount actually owed. Under such circumstances, the extender of credit may retain any excess amount tendered by the consumer provided that the amount tendered does not exceed the amount actually owed by more than one dollar, or to the extent provided by federal law.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.20 - Rebates upon prepayment; prepayment charges; return of lien documents upon payment in full of the balance due

§969.20. Rebates upon prepayment; prepayment charges; return of lien documents upon payment in full of the balance due

A. Upon prepayment in full of a precomputed transaction, the extender of credit shall refund unearned precomputed loan finance charges or credit service charges, and such refund shall represent at least ninety percent as great a portion of the loan finance charge or credit service charge, after first deducting from such precomputed charge a prepayment charge of not more than twenty-five dollars, as the sum of the monthly time balances beginning one month after the month in which prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the contract. This method of rebate upon prepayment is commonly referred to as the "Rule of 78's" or the "Sum of Digits" rebate method. If more than one-half of the term of the precomputed transaction has elapsed, the rebate shall be computed without deducting a prepayment charge. For the purposes of rebate upon prepayment, deferral charges are not required to be rebated. No rebate less than one dollar, or to the extent provided for by federal law, is required.

B. An extender of credit may charge the consumer a twenty-five dollar prepayment charge upon prepayment in full of a simple interest transaction. The extender of credit must include a contractual covenant in the consumer's contract under which the consumer agrees to pay such a prepayment charge.

C.(1) There is no requirement that prepaid finance charges be rebated upon prepayment in full of a simple interest transaction, provided that all of the following conditions are satisfied:

(a) The original amount financed or amount deferred was five thousand dollars or more.

(b) The original scheduled term of the transaction was twenty-four months or longer.

(c) Other than in connection with a credit transaction involving a manufactured home, prepaid finance charges assessed under the transaction did not exceed five percent of the original amount financed or amount deferred.

(2) Where any one or more of the conditions in Paragraph (1) of this Subsection are not satisfied, prepaid finance charges shall be subject to rebate upon prepayment in full of a simple interest transaction under the same method as provided in Subsection A of this Section.

D.(1) If the lender or holder of the retail installment contract receives from the consumer or the consumer's designee payment in full in an amount in accordance with the outstanding balance information, then the lender or holder of the retail installment contract shall accept the amount as payment in full, release the lender's or the retail installment contract holder's lien against the motor vehicle, and return the title or a lien satisfaction certification no later than the fourteenth day after the date upon which payment in full is received at the location designated by the lender or holder of the retail installment loan for such payments. If the lender or holder of the retail installment loan fails to return the title to the consumer or the consumer's designee within the specified time period, then the lender or holder of the retail installment contract shall provide sufficient funds to the consumer or the consumer's designee in order to obtain a duplicate title no later than fourteen days after payment in full is received at the location designated by the lender or holder of the retail installment contract for such payments.

(2) For the purposes of this Subsection, a payment in cash or certified funds shall be deemed to be received on the date that the lender or holder of the retail installment contract receives payment. All other forms of payment shall be deemed to be received on the date that the lender or the holder of the retail installment loan receives notice that the financial institution upon which payment is drawn has honored the payment.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2008, No. 236, §1.



RS 6:969.21 - Rebate after acceleration of maturity

§969.21. Rebate after acceleration of maturity

A. If the maturity of a precomputed transaction is accelerated for any reason and suit is filed, the obligation shall be credited with the same rebate required under R.S. 6:969.20(A) as if prepayment in full had been made as of the date the maturity of the obligation is accelerated at the creditor's election, except that any consumer credit insurance, property insurance, and other insurance coverages in force at such time shall not be rebated until payment is made in full. Thereafter, the obligation sued upon shall be deemed to bear a loan finance charge or credit service charge on the amount due at the annualized rate previously agreed to by the consumer until the transaction is paid in full.

B. If the maturity of a simple interest transaction is accelerated for any reason, the extender of credit may charge the consumer a twenty-five dollar prepayment charge as provided under R.S. 6:969.20(B).

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.22 - Attorney fees

PART IV. LIMITATIONS ON AGREEMENTS

AND PRACTICES

§969.22. Attorney fees

A motor vehicle credit contract may provide for the payment of collection and enforcement attorney fees by the consumer in an amount not to exceed twenty-five percent of the total amount payable under the transaction.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.23 - Collection and enforcement costs and expenses

§969.23. Collection and enforcement costs and expenses

The consumer shall be obligated and responsible to reimburse the extender of credit for its out-of-pocket collection costs and expenses incurred in collecting the consumer's obligation and in enforcing the creditor's security rights against the secured motor vehicle and any other collateral. The consumer shall be further obligated and responsible to reimburse the extender of credit for such additional collection costs and expenses as may be authorized under Chapters 3 and 9 of the Louisiana Commercial Laws, R.S. 10:3-101 et seq., and R.S. 10:9-101 et seq.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.24 - Use of multiple agreements

§969.24. Use of multiple agreements

An extender of credit shall not divide a consumer loan into multiple agreements for the purpose of obtaining a higher loan finance charge than would otherwise be permitted.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.24.1 - Acts to lessen or eliminate competition prohibited

§969.24.1. Acts to lessen or eliminate competition prohibited

A. Any person or any affiliates thereof, subject to the provisions of this Chapter, shall be prohibited from making statements, threats, promises, acts, contracts, or offers of contracts that the intended or actual effect of which is to coerce or attempt to coerce any seller to sell or offer to sell any extended service contract, extended maintenance plan, or GAP product offered, sold, backed, or sponsored by a particular entity, including but not limited to any manufacturer or distributor of motor vehicles or affiliates thereof, as defined in R.S. 32:1252, by setting limits for the amount financed in regard to the financing of premium or other charges for any insurance coverage, product, or service financed on the retail installment contract, when the discrimination in the amount financed limits is based, in whole or in part, upon whether or not the product, insurance, or service is provided by the person or affiliates thereof, subject to the provisions of this Chapter, or to the extent any such statements, threats, promises, acts, contracts, or offers of contracts shall lessen or eliminate competition to sell the aforementioned products.

B. Nothing contained in this Section shall prohibit a person or any affiliates thereof, subject to the provisions of this Chapter, from offering or providing incentive benefits or bonus programs to a seller or prospective seller who makes the voluntary decision to sell or offer to sell any extended service contract, extended maintenance plan, or GAP product offered, sold, backed, or sponsored by a particular entity, including but not limited to any manufacturer or distributor of motor vehicles or affiliates thereof, as defined in R.S. 32:1252, or to sell, assign, or transfer any retail installment sale or lease by him of motor vehicles manufactured or sold by the manufacturer or distributor to a specified finance company or leasing company.

Acts 2010, No. 258, §1.



RS 6:969.24.2 - Mandatory sales prohibited

§969.24.2. Mandatory sales prohibited

It shall be a violation of this Chapter for any person subject to the provisions of this Chapter to require a seller to sell any insurance coverage, product, or service, which is provided, administered, or sold by a person or any affiliates thereof, subject to the provisions of this Chapter, in order to secure preferential financing or preferential limits on the amounts financed rates for the dealership or its customers.

Acts 2010, No. 258, §1.



RS 6:969.25 - Consumer credit insurance

PART V. INSURANCE

§969.25. Consumer credit insurance

A. An extender of credit may request or require a consumer to provide consumer credit insurance as additional security under the transaction. The extender of credit may also offer consumer credit insurance to the consumer for purchase on an optional basis. If the extender of credit offers consumer credit insurance for purchase on an optional basis, the creditor shall disclose to the consumer at the time of contracting his option to purchase such insurance coverage, and shall make such disclosures as are required by Regulation Z, 12 C.F.R. 226.1 et seq. The cost of consumer credit insurance, if required by the extender of credit, is deemed to be a portion of the credit service charge or loan finance charge for the purpose of computing maximum rates.

B. Consumer credit insurance may be written with respect to each individual who is an obligor or co-obligor under a motor vehicle credit transaction. The amount of credit life insurance coverage on any one obligor or co-obligor with respect to any one motor vehicle credit transaction may not exceed the total sum payable under such contract including all loan finance charges and credit service charges. Additionally, the amount of credit health and accident insurance coverage on any one obligor or co-obligor with respect to any one motor vehicle credit transaction may not exceed the total sum payable under such contract including all loan finance charges and credit service charges.

C.(1) The premium rate for declining balance credit life insurance shall not exceed eighty cents per one hundred dollars per annum.

(2) The premium rate for level term credit life insurance shall not exceed one dollar and sixty cents per one hundred dollars per annum.

(3) The premium rate for joint credit life insurance shall not exceed one dollar and twenty cents per one hundred dollars per annum.

(4) The premium rate for joint level term credit life insurance shall not exceed two dollars and forty cents per one hundred dollars per annum.

D. The premium rate for credit dismemberment insurance shall not exceed twenty-five cents per one hundred dollars per annum.

E.(1) No policy of credit health and accident insurance may be issued pursuant to a motor vehicle credit transaction other than seven-day, fourteen-day, or thirty-day retroactive health and accident insurance.

(2) The premium rates for retroactive credit accident and health insurance issued pursuant to a motor vehicle credit transaction shall not exceed the rates set forth in the following schedule:

Amount per $100.00

7-Day

14-Day

30-Day

Months

Retro

Retro

Retro

0 - 6

$1.75

$1.10

$ .85

more than 6 through 12

3.50

2.20

1.70

more than 12 through 24

4.30

3.00

2.50

more than 24 through 36

5.10

3.80

3.30

more than 36 through 48

5.60

4.60

4.10

more than 48 through 60

6.00

5.40

4.90

more than 60 through 72

6.80

6.20

5.70

more than 72 through 84

7.60

7.00

6.50

more than 84 through 96

8.40

7.80

7.30

more than 96 through 108

9.20

8.60

8.10

more than 108 through 120

10.00

9.40

8.90

F. Notwithstanding any other provision of law to the contrary, an extender of credit may offer any insurance authorized by the Louisiana Insurance Code in connection with any extension of credit subject to this Chapter.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.26 - Property insurance

§969.26. Property insurance

A. An extender of credit may, in addition, request or require a consumer to insure the secured motor vehicle and its use and operation, and any additional collateral securing the transaction, and include the cost of the insurance as a separate charge in the consumer's contract. This insurance and the premiums or charges thereon shall bear a reasonable relationship to the amount, term, and conditions of credit, and to the existing hazards or risk of loss, damage, or destruction. This insurance and the premiums or charges thereon shall also bear a reasonable relationship to the value of the motor vehicle and other collateral insured or to be insured, when, in the event of loss, such insurance policy does not pay off the entire balance of the transaction.

B. When a consumer fails to maintain required property insurance or fails to provide the extender of credit with timely notice of the purchase or renewal of such insurance coverage, the extender of credit may, after notice to the consumer and expiration of a fifteen-day curative period from the mailing of said notice, purchase insurance on the customer's property, including insurance protecting only the creditor's interest in such property. Such insurance premiums may be added to the outstanding balance of the customer's contract and made subject to additional loan finance charges or credit service charges at the rate previously agreed to by the consumer.

C. Every seller or lender who obtains or provides insurance to a consumer to ensure a motor vehicle subject to a motor vehicle credit transaction shall inform the consumer in writing, at the time the seller or lender agrees to obtain or provide insurance, as to whether or not such insurance, by itself, satisfies the requirements of R.S. 32:851 et seq. When the insurance, by itself, does not satisfy the requirements of R.S. 32:851 et seq., the seller or lender shall advise the consumer that all motorists are required by law to be covered by an automobile liability policy with a legally prescribed liability limit which exceeds the liability limits of the policy provided, and further that failure to meet those limits will subject the consumer to penalties which may include the suspension or revocation of driving privileges.

D.(1) The seller shall and the lender may, in addition, offer the consumer the option of voluntarily purchasing gap coverage protecting the consumer from possible liability as a result of the consumer's property insurance being insufficient to fully pay and satisfy the then unpaid balance under the consumer's contract as a result of a total loss of vehicle. The cost of gap coverage may be financed under the transaction and made subject to loan finance charges or credit service charges, as applicable.

(2) Notwithstanding any other provision of law to the contrary, for purposes of this Subsection, a federally insured depository institution at all times, including during a repossession, shall be considered a lender.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2001, No. 1211, §1; Acts 2001, No. 1213, §1; Acts 2003, No. 415, §1.



RS 6:969.27 - Existing insurance

§969.27. Existing insurance

When consumer credit insurance is required in connection with a motor vehicle credit transaction, the extender of credit shall furnish the consumer a statement which shall clearly and conspicuously state that consumer credit insurance is required and that the consumer shall have the option of furnishing the required insurance either through existing policies of insurance coverages or through any insurance company authorized to transact business in Louisiana.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.28 - Limitations on insurance rates; contract requirements

§969.28. Limitations on insurance rates; contract requirements

Any insurance provided, sold, or obtained through an extender of credit shall be written at lawful rates and in accordance with the provisions of the Louisiana Insurance Code by a company authorized to do business in this state which is not under a court-ordered rehabilitation, conservation, liquidation, or dissolution; however, such insurance may be written in accordance with R.S. 22:432 through 444 if the provisions thereof are applicable. Any extender of credit that writes insurance in compliance with the preceding requirements shall not be liable to any insured as a result of the insurer's inability to pay any claim to an insured due to insolvency, or pursuant to any court-ordered rehabilitation, conservation, liquidation, or dissolution. The contract or agreement must briefly indicate the kind, coverage, term, and amount of premium of such insurance.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 6:969.29 - Choice of insurer

§969.29. Choice of insurer

The consumer shall have the privilege at the time of execution of the contract of purchasing any required or requested insurance from an agent or broker of his own selection and of selecting an insurance company acceptable to the extender of credit but, in such cases, the inclusion of the insurance premium in the contract shall be optional with the extender of credit. However, any licensed admitted property and casualty insurer possessing a valid certificate of authority to transact property and liability insurance coverage in the state of Louisiana shall be deemed to be an acceptable insurer for the provisions of this Chapter. The extender of credit may refuse any otherwise acceptable insurer which is under court-ordered rehabilitation, conservation, liquidation, or dissolution.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.30 - Conditions applying to insurance provided by the extender of credit

§969.30. Conditions applying to insurance provided by the extender of credit

If an extender of credit agrees with a consumer to obtain or provide insurance, the insurance shall either be evidenced by an individual policy or certificate of insurance delivered to the consumer, or sent to him at his address as stated by him, within forty-five days after the term of the insurance commences or the extender of credit shall promptly notify the consumer of any failure or delay in providing or obtaining the insurance, individual policy, or certificate of insurance.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.31 - Cancellation of insurance; refund or credit upon cancellation

§969.31. Cancellation of insurance; refund or credit upon cancellation

A. When a motor vehicle credit transaction is paid in full for any reason, the insurance paid by the consumer and provided, sold, or obtained through the seller or extender of credit in connection therewith shall be canceled; however, this provision shall not apply to insurance which is the subject of a specific written request by the consumer requesting that such insurance remain in force beyond the provision of this Section.

B. When insurance paid by the consumer is terminated for any reason, the refund for unearned insurance premiums received by the extender of credit shall, at the creditor's option, be applied toward payment of the premium for insurance to replace the coverage canceled, adjusted, or terminated, or toward payment of the unpaid balance of the motor vehicle credit transaction. The order of applying said unearned premium shall be inverse to the order in which the installments of the motor vehicle credit transaction are payable according to its terms, beginning with the installment due on the final due dates and not to the next ensuing installment which shall remain payable as originally scheduled. The remaining balance of unearned insurance premiums, if any, shall be refunded to the consumer; however, no cash refund shall be required if the amount thereof is less than one dollar or to the extent provided for by federal law.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.32 - Gain from insurance

§969.32. Gain from insurance

Any gain or advantage to the seller or extender of credit, or any employee, officer, director, agent, general agent, affiliate, or associate, from such insurance or its provisions or sale shall not be considered as a further charge nor a further credit service charge or loan finance charge in violation of this Chapter.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.33 - Effect of violations on rights of parties

PART VI. VIOLATIONS

§969.33. Effect of violations on rights of parties

A.(1)(a) If the court finds that the extender of credit has intentionally or as a result of error not in good faith violated the provisions of Part II of this Chapter regulating loan finance charges, credit service charges, and other fees and charges, the affected consumer is entitled to a refund of all loan finance charges or credit service charges and has the right to recover three times the amount of such loan finance charge or credit service charge together with reasonable attorney fees.

(b) The right to recover the civil penalty under this Subsection accrues only after all of the following have occurred:

(i) The affected consumer or his representative delivers written notice to the extender of credit by certified mail addressed to the extender of credit's place of business in which the motor vehicle credit transaction arose.

(ii) A copy of such notice is mailed to the extender of credit's agent for service of process.

(iii) Thirty days have elapsed since receipt of such notice by the extender of credit and the violation has not been corrected.

(c) Except as otherwise provided herein, if the notices provided for in Subparagraph A(1)(b) of this Section have been given by the consumer, the extender of credit shall be presumed to have committed an intentional violation or a violation not resulting from good faith error if the extension of credit fails to return or give credit for an overcharge in the loan finance charge or credit service charge or, fails to return a deficiency in the rebate within the time period set forth in Item A(1)(b)(iii) of this Section, provided that such overcharge or deficiency exceeds the greater of either ten percent of such loan finance charge, credit service charge, or rebate or fifteen dollars.

(d) If the extender of credit fails to return or give credit for an overcharge or deficiency as provided in Subparagraph A(1)(c) of this Section, in addition to the penalties in Subparagraph A(1)(a) of this Section, the consumer executing the motor vehicle credit transaction and giving the required notices shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of such failure to act.

(e) In the case of multiple violations involving an overcharge in the loan finance charge, credit service charge, or rebate of the size described in Subparagraph A(1)(c) of this Section, the extender of credit must notify the commission of the existence of such multiple violation and must give the commission a reasonable description of such multiple violation within thirty days after the receipt of the written notice from the complaining consumer, and the extender of credit must correct such multiple violation as to each consumer affected thereby within thirty days of the receipt of the written notice from the complaining consumer. Upon good cause shown, the commission may grant up to two thirty-day extensions within which the extender of credit must correct the violation. If the extender of credit fails to give the commission the required notice or fails to correct such multiple violation as required herein, then from such failure it shall be presumed that such multiple violation was intentional or not in good faith.

(2)(a) If a violation of Part II of this Chapter is not intentional or is made in good faith on the part of the extender of credit, or if the consumer violates any other provision of this Chapter, the court may require the extender of credit to correct the violation, but the consumer is not entitled to the civil remedies granted by this Section.

(b) If a complaining consumer gives the extender of credit the written notice required by Items A(1)(b)(i) and (ii) of this Section of an alleged violation of the provisions of this Chapter, although such violation was unintentional or resulted from good faith error or did not in fact exist, the extender of credit must give the complaining consumer a reasonable response to the complaint in writing within thirty days of the receipt of written notice from the individual complaining consumer. If the extender of credit fails to give such response timely, the complaining consumer shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of the failure of the extender of credit to comply with the provisions hereof.

B. An extender of credit has no liability for the civil remedies granted by this Section, including without limitation any liability for payment of fees to the consumer's attorney, whether under this Chapter or under any other law of the state, in all instances and, whether intentional or resulting from good faith error or not, if within sixty days after discovering a violation, or within thirty days following receipt of notice from the consumer, the extender of credit corrects the violation. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the contract containing the violation is sufficient correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

C.(1) Except as otherwise provided herein, any written notice required in this Section may be mailed by registered, certified, first class, or air mail at the sender's option. Proof of receipt by the extender of credit may consist of a return receipt executed by an employee of the extender of credit. Proof of receipt by the consumer may be a return receipt executed by the consumer. Proof of mailing any written notice may be a postmarked registered mail receipt, a postmarked certified mail receipt, or a post office certificate of mailing. Each written notice required by Subparagraph A(1)(b) of this Section shall identify the individual contract at issue, the name of the extender of credit, and the name of the individual consumer, and shall include the date and a reasonable description of the alleged violation.

(2) In any case where the extender of credit must respond in writing to a complaining consumer, the written notice or other required written response shall be mailed to the last address contained in the extender of credit's file on that consumer, unless the consumer specifies a different address in his written notice sent to the extender of credit.

D. Any civil action under this Section must be brought within one year of the date of the violation. Motor vehicle credit contracts may include compulsory arbitration clauses.

E. As used in this Section, the following terms shall have these meanings:

(1) "Civil remedies" means civil penalties, attorney fees, and out-of-pocket expenses.

(2) "Good faith error" means errors of law as well as errors of fact.

(3) "Multiple violation" means a violation which has recurred more than one hundred times as a result of a common error.

F. Attorney fees shall be measured by the time reasonably expended by the consumer's attorney and not by the amount of recovery.

G. The remedies provided in this Section shall be exclusive and shall apply prospectively to all motor vehicle credit transactions consummated on and after July 1, 1999.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.34 - Guidance by commission; advisory opinions

§969.34. Guidance by commission; advisory opinions

Any action taken by an extender of credit pursuant to any rulings or interpretive opinions made by the commission or made by its officers or attorneys shall not be deemed to be a violation of this Chapter. Advisory opinions and interpretations of the commission or its employees and attorneys shall not be considered rules requiring compliance with the rulemaking process under the Administrative Procedure Act. The commission or its employees and attorneys shall have no liability to any person with respect to the issuance of a ruling or interpretive opinion made under this Section.

Acts 1999, No. 794, §1, eff. July 2, 1999.



RS 6:969.35 - Authority to make consumer loans; assignees; authority to issue debt waiver or debt forgiveness agreements

PART VII. LICENSING PROVISIONS

§969.35. Authority to make consumer loans; assignees; authority to issue debt waiver or debt forgiveness agreements

A.(1) Unless a person has first obtained a license from the commission or is exempt from licensing under R.S. 6:969.36, he shall not engage in the business of making consumer loans or the origination of consumer credit sales subject to this Chapter.

(2) Unless a person has first obtained a license from the commission, or is a supervised financial organization, he shall not engage in business as an administrator or as a salesman or agent involving debt waiver or debt forgiveness agreements.

B. An assignee may not take assignments of and undertake direct collection of payments from or enforce rights against consumers under a consumer loan or consumer credit sale subject to this Chapter without first having obtained a license from the commission. An assignee may, however, collect and enforce consumer obligations of which it has taken assignment for three months without a license if the assignee notifies the commission in writing, the assignee promptly applies for a license, and the application is not rejected.

C. There is no requirement that a licensee have one or more offices in this state.

D. Any person violating this Section may be fined one thousand dollars for each contract originated or purchased or for each debt waiver or debt forgiveness agreement issued or guaranteed without that person being properly licensed. The fine shall be payable to the commission.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2005, No. 255, §1; Acts 2010, No. 374, §1.



RS 6:969.36 - License not required

§969.36. License not required

A. All of the following shall be exempt from the licensing requirements of this Chapter:

(1) Supervised financial organizations.

(2) Trusts and trustees, including without limitation securitization trusts and trustees.

(3) Assignees with no offices in this state holding motor vehicle contracts on an interim basis for a period of ninety days or less.

(4) Governmental agencies, instrumentalities, or public entities organized by Act of Congress or the Legislature of Louisiana.

(5) Qualified pension plans when entering into an extension of credit to a plan participant.

(6) Bona fide pledgees of motor vehicle credit contracts.

(7) Persons holding motor vehicle contracts for servicing or collection on behalf of the actual owner of such obligations.

(8) Licensed motor vehicle dealers to the extent that they regularly sell, assign, and transfer contracts originated by them to third party assignees within sixty days following origination. A licensed motor vehicle dealer may retain at any one time, and from time to time thereafter, a maximum of twelve contracts for its own account without being subject to the licensing requirements of this Chapter.

B. The commission is authorized to waive the licensing and examination requirements for a subsidiary of an entity as described in Paragraph A(1) of this Section.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2007, No. 131, §1, eff. June 25, 2007.



RS 6:969.37 - Licensing procedures

§969.37. Licensing procedures

A.(1) The application for a license under this Chapter shall be in writing, under oath, and in the form prescribed by the commission. The application shall contain: (a) the name of the applicant; (b) date of incorporation or organization; (c) the address of all offices from which consumer loans are originated; (d) the name and resident address of the owners, members, or partners or, if a corporation or association, of the directors and principal officers; and (e) such other pertinent information as the commission may require to make an evaluation of the applicant.

(2) As part of the pertinent information considered, the commission shall consider information relative to all of the following:

(a) Financial standing and business integrity of the applicant.

(b) Ability of the applicant to conduct properly the business for which a license is sought.

(c) Adequacy of the applicant's established place of business for the purpose for which a license is sought.

(d) Effect on the motor vehicle finance business and the consuming public in the community or territory and state of Louisiana.

B. No license shall be issued unless the commission, upon investigation, finds that the applicant, and the partners or members thereof if the applicant is a partnership or limited liability company, and of the officers and directors thereof if the applicant is a corporation, are such as to warrant a reasonable belief that the business will be operated honestly and fairly within the purposes of this Chapter.

C.(1) The applicant shall be entitled to a hearing on the question of his qualifications for a license if the applicant requests such in writing to the commission and either of the following have occurred:

(a) The applicant has received notification from the commission that his application has been denied; or

(b) The commission has not issued the applicant a license and it has been sixty days since the date that the application for the license was filed with the commission.

(2) A request for a hearing based on the denial of an application must be received by the commission, in writing, within fifteen days of the date that the commission mailed the denial notice to the applicant.

(3) The denial notice from the commission to the applicant shall be in writing and shall state, in substance, the commission's findings supporting the denial of the application. Such notice shall be sent by certified mail, return receipt requested, to the primary business address on the application.

D.(1) The license fee for every licensed lender subject to this Chapter for each calendar year or part thereof shall be the sum of four hundred dollars for the principal place of business of the licensee and the sum of four hundred dollars for each branch of the licensee maintained in this state. If a lender makes direct consumer loans to consumers at a seller location, that location is not deemed to be a branch office of the lender.

(2) The license fee for every administrator for each calendar year or part thereof shall be fixed by the commission and shall not exceed fifteen hundred dollars.

(3) The license fee for every salesman or agent for each calendar year or part thereof shall be fixed by the commission and shall not exceed seventy-five dollars.

E. License fees shall be in addition to other fees and taxes paid by the licensee. All license fees collected under the provisions of this Chapter shall be paid to the commission and shall be used for administration of this Chapter by the commission. The commission is authorized to employ personnel necessary for administration under this Chapter.

F. Each license shall specify the location of the licensee's office or branch and, if that office or branch is located within this state, the license must be conspicuously displayed there. In case such location is changed, the commission shall endorse the change of location on the license without charge.

G. Upon approval of such application and the payment of such fee, the commission shall issue a license to the applicant to engage in the origination of consumer loans or the purchase of motor vehicle credit contracts, notes, and agreements by assignment, or issue a license to sell or administer debt waiver and debt forgiveness agreements under and in accordance with the provisions of this Chapter for a period which shall expire the last day of December following the date of issuance. Such license shall not be transferable or assignable. No licensee shall transact any business provided for by this Chapter under any other name.

H. All foreign corporations, limited partnerships, and limited liability companies seeking to maintain a license under the provisions of this Chapter shall be registered to do business in this state with the secretary of state. Evidence showing such registration shall be furnished by applicant or licensee upon request by the commission.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2003, No. 340, §1; Acts 2004, No. 910, §1; Acts 2005, No. 255, §1; Acts 2006, No. 785, §1.



RS 6:969.38 - Denial, suspension, or revocation of licenses

§969.38. Denial, suspension, or revocation of licenses

A. Renewal of a license originally granted under this Chapter may be denied or a license may be suspended or revoked by the commission for any of the following grounds:

(1) Material misstatements in the application for a license.

(2) Failure to comply with any provision of this Chapter.

(3) Defrauding any borrower to the borrower's damage.

(4) Fraudulent misrepresentation, circumvention, or concealment by the licensee through whatever subterfuge or device of any of the material particulars or the nature thereof required to be stated or furnished to the borrower under this Chapter.

B. If the licensee is a partnership, limited liability company, or corporation, it shall be sufficient cause for the suspension or revocation of a license that any partner, member, officer, director, or employee of the licensee has so acted or failed to act as would be cause for suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any and all of its employees while acting as its agent.

C.(1) No license shall be denied, suspended, or revoked except after hearing thereon. The commission shall give the licensee at least thirty days written notice, in the form of an order to show cause, of the time and place of such hearing by certified mail addressed to the principal place of business in the state of such licensee. The said notice shall contain the grounds of complaint against the licensee.

(2) Any order suspending or revoking such license shall recite the grounds upon which the same is based. The order shall be entered upon the records of the commission and shall not be effective until after thirty days written notice thereof given after such entry forwarded by certified mail to the licensee at such principal place of business.

(3) No revocation, suspension, or surrender of any license shall impair or affect the obligation under any motor vehicle credit contract or agreement entered into or acquired previously thereto by the licensee.

D. Within thirty days after such denial, suspension, or revocation of a license, the licensee may apply for a review thereof by application to the district court for the parish of Jefferson in accordance with the Administrative Procedure Act.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.39 - Investigations and complaints

§969.39. Investigations and complaints

A. The commission, if it has reason to believe that any licensee or any other person has violated any of the provisions of this Chapter, shall have the power to make such investigations as it shall deem necessary and, to the extent necessary for this purpose, the commission may examine such licensee or any other person and shall have the power to compel the production of all relevant books, records, accounts, and documents.

B. Any borrower having reason to believe that this Chapter has been violated may file with the commission a written complaint setting forth the details of such alleged violation. The commission, upon receipt of such complaint, may inspect the pertinent books, records, letters of the lender and of the borrower involved relating to such specific written complaint.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.40 - Powers of commission

§969.40. Powers of commission

A. The commission shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records, and other evidence before it in any matter over which it has jurisdiction, control, or supervision pertaining to this Chapter. The commission shall have the power to administer oaths and affirmations to any person whose testimony is required.

B. If any person shall refuse to obey any such subpoena, to give testimony, or to produce evidence as required thereby, any judge of the district court for the parish of Jefferson may, upon application and proof of such refusal, make an order awarding process of subpoena or subpoena duces tecum out of the district court for the witness to appear before the commission and to give testimony and to produce evidence as required thereby. Upon filing such order in the office of the clerk of the district court, the clerk shall issue process of subpoena, as directed under the seal of said court requiring the person to whom it is directed, to appear at the time and place therein designated.

C. If any person served with any such subpoena shall refuse to obey the same and to give testimony and to produce evidence as required thereby, the commission may apply to any judge of the district court for an attachment against such person, as for contempt. The judge, upon satisfactory proof of such refusal, shall issue an attachment, directed to any sheriff, constable, or police officer, for the arrest of such person and, upon his being brought before such judge, proceed to a hearing of the case. The judge shall have the power to enforce obedience to such subpoena, the answering of any question, and the production of any evidence that may be proper, by a fine not exceeding one hundred dollars, by imprisonment, or by both fine and imprisonment, and to compel such witness to pay the costs of such proceeding to be taxed.

D. The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objects of this Chapter, including without limitation the imposition of fines and penalties against persons violating this Chapter and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose, and the enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof. A copy of all rules and regulations adopted by the commission shall be published and recorded in the manner prescribed by law and may be amended, modified, or repealed from time to time.

E. The chairman and members of the commission shall receive fifty dollars per diem for each and every day actually and necessarily spent in attending to the business of the commission with respect to administration, regulation, and enforcement of this Chapter and shall be reimbursed for actual expenses incurred in performance of the duties provided for in this Section.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.41 - Fines imposed by the commission

§969.41. Fines imposed by the commission

A. Any person who willfully violates any provision of this Chapter shall be subject to a fine by the commission in an amount not to exceed five thousand dollars per violation.

B. The commission may render judgment for costs, or any part thereof, against any party to proceedings held or scheduled to be held before the commission as it may consider equitable. These costs shall include but shall not be limited to court reporter fees, commission attorney fees, the mileage and per diem of the commission, and other applicable reasonable costs.

C. Any person who is required to be licensed under this Chapter and who fails to timely obtain a license as herein provided may be ordered by the commission to pay a penalty of one hundred dollars in addition to the regular license fee herein provided.

Acts 1999, No. 794, §1, eff. July 2, 1999; Acts 2006, No. 785, §1.



RS 6:969.42 - Venue for litigation or arbitration; choice of law

§969.42. Venue for litigation or arbitration; choice of law

A. A provision contained in any document relating to a motor vehicle credit transaction or debt waiver or debt forgiveness agreement that was entered into in the state of Louisiana requiring that litigation or arbitration be conducted outside of this state is void and unenforceable.

B. Except as to a supervised financial organization, a provision contained in any document relating to a motor vehicle credit transaction or debt waiver or debt forgiveness agreement that was entered into in the state of Louisiana that seeks to apply any law other than Louisiana law to a dispute between the parties to such transaction is void and unenforceable.

Acts 2007, No. 131, §1, eff. June 25, 2007; Acts 2010, No. 374, §1.



RS 6:969.51 - GAP coverage; requirements

PART VIII. GAP COVERAGE

§969.51. GAP coverage; requirements

A. Debt waiver or debt forgiveness agreements may be offered, sold, or provided to consumers in this state in compliance with this Chapter.

B. Debt waiver or debt forgiveness agreements shall be sold for a single premium.

C. Notwithstanding any other provision of law to the contrary, any cost to a consumer for a debt waiver or debt forgiveness agreement entered into in compliance with The Truth in Lending Act, 15 U.S.C. 1601 et seq., and its implementing regulations, as they may be amended from time to time, shall be separately stated and shall not be considered a finance charge or interest.

D. A seller shall insure its debt waiver or debt forgiveness agreement's obligations under a contractual liability or other insurance policy issued by an insurer. A lender, other than a seller, may insure its debt waiver or debt forgiveness agreement's obligations under a contractual liability policy or other such policy issued by an insurer. Any such insurance policy may be directly obtained by a lender, seller, or may be procured by an administrator to cover a lender's or seller's obligations; however, sellers that are lessors on motor vehicles shall not be required to insure obligations related to debt waiver or debt forgiveness agreements on such leased vehicles.

E. The debt waiver or debt forgiveness agreement remains a part of the contract upon the assignment, sale, or transfer of such contract by the seller or lender.

F. Neither the extension of credit, the term of credit, nor the term of the related motor vehicle sale or lease may be conditioned upon the purchase of a debt waiver or debt forgiveness agreement.

G. Any seller or lender that offers a debt waiver or debt forgiveness agreement shall report the sale of, and forward funds received on, all such waivers to the designated party, if any, as prescribed in any applicable administrative services agreement, contractual liability policy, other insurance policy, or other specified program documents.

Acts 2006, No. 280, §1; Acts 2010, No. 374, §1.



RS 6:969.52 - Liability; contractual or insurance policies

§969.52. Liability; contractual or insurance policies

A. Contractual liability or other insurance policies insuring debt waiver or debt forgiveness agreements shall state the obligation of the insurer to reimburse or pay to the creditor any sums the lender is legally obligated to waive under the debt waiver or debt forgiveness agreement issued by the seller or lender and purchased or held by the consumer.

B. Coverage under a contractual liability or other insurance policy insuring a debt waiver or debt forgiveness agreement shall also cover any subsequent assignee upon the assignment, sale, or transfer of the contract.

C. Coverage under a contractual liability or other insurance policy insuring a debt waiver or debt forgiveness agreement shall remain in effect unless cancelled or terminated in compliance with applicable insurance laws of this state.

D. The cancellation or termination of a contractual liability or other insurance policy shall not reduce the insurer's responsibility for debt waiver or debt forgiveness agreements issued by the seller or lender prior to the date of cancellation or termination and for which premium has been received by the insurer.

Acts 2010, No. 374, §1.



RS 6:969.53 - Cancellation

§969.53. Cancellation

A. Debt waiver or debt forgiveness agreements may be cancelled. Debt waiver or debt forgiveness agreements shall provide that if a consumer cancels a waiver within the "free-look period", the consumer shall be entitled to a full refund of the purchase price, so long as no benefits have been provided; or in the event benefits have been provided, the consumer may receive a full or partial refund pursuant to the terms of the waiver.

B. In the event of a consumer cancellation of the debt waiver or debt forgiveness agreement or early termination of the contract, after the agreement has been in effect beyond the "free-look period", the consumer is entitled to a refund of any unearned portion of the purchase price of the waiver on terms no less favorable to the consumer than the method of refund commonly known as the "Rule of 78s" or the "sum of digits" refund method. In order to receive a refund, the consumer, in accordance with any applicable terms of the waiver, shall provide a written request to the lender, administrator, or other party.

C. If the cancellation of a debt waiver or debt forgiveness agreement occurs as a result of a default under the contract or the repossession of the motor vehicle associated with the contract, or any other termination of the contract, any refund due may be paid directly to the lender or administrator and applied as set forth in Subsection D of this Section.

D. Any cancellation refund under the provisions of this Section may be applied by the lender as a reduction of the amount owed under the contract, unless the consumer can show that the contract has been paid in full.

E. No consumer shall be charged a cancellation fee.

Acts 2010, No. 374, §1.



RS 6:969.54 - Disclosures

§969.54. Disclosures

Debt waiver or debt forgiveness agreements shall disclose, as applicable, in writing and in clear, understandable language that is easy to read, the following:

(1) The name and address of the initial lender and the consumer at the time of sale and the identity and address of any administrator if different from the lender.

(2) The purchase price and the terms of the debt waiver or debt forgiveness agreement, including without limitation, the requirements for protection, conditions, or exclusions with the debt waiver or debt forgiveness agreement.

(3) A clear statement in the debt waiver or debt forgiveness agreement given to the consumer that by its acceptance as an amendment to the contract upon assignment, the lender agrees to waive the consumer's liability for the difference between the amount owed, excluding past due amounts, payment extensions, insurance, prior unrepaired damage for which the consumer has been paid by an insurer, or other charges, under the consumer's contract and the amount paid by the consumer's primary insurer after a vehicle is deemed a total loss from a peril covered by the consumer's primary insurance company or if there is no primary insurance on the date of loss, the actual cash value of the motor vehicle at the time of loss as determined by an established value guide.

(4) That the consumer may cancel the debt waiver or debt forgiveness agreement within a "free-look period" as specified in the waiver, and shall be entitled to a full refund of the purchase price, so long as no benefits have been provided; or in the event benefits have been provided, the consumer may receive a full or partial refund of the premium paid pursuant to the terms of the waiver.

(5) The procedure the consumer shall follow, if any, to obtain debt waiver or debt forgiveness agreement benefits under the terms and conditions of the waiver, including a telephone number and address where the consumer may apply for waiver benefits.

(6) That in order to receive any refund due in the event of a debt waiver or debt forgiveness agreements's cancellation of the debt waiver or debt forgiveness agreements or early termination of the contract after the "free-look period" of the debt waiver or debt forgiveness waiver, the consumer, in accordance with terms of the waiver, shall provide a written request to cancel to the lender, administrator, or such other party, within ninety days of the occurrence of the event terminating the contract.

(7) Any refund of the unearned purchase price of the debt waiver or debt forgiveness agreement due, in the event of cancellation of the debt waiver or debt forgiveness agreement or early termination of the contract, shall be on terms no less favorable to the consumer than the method of refund commonly known as the "Rule of 78s" or the "sum of digits" refund method.

(8) That neither the extension of credit, the terms of the credit, nor the terms of the related motor vehicle sale or lease, may be conditioned upon the purchase of the debt waiver or debt forgiveness agreements.

Acts 2010, No. 374, §1.



RS 6:970 - EXTRAORDINARY ACQUISITIONS OF

CHAPTER 11. EXTRAORDINARY ACQUISITIONS OF

FINANCIAL INSTITUTIONS

§970. Purchase, merger, or consolidation of impaired financial institutions

Notwithstanding any other provisions of this Title, whenever a conservatorship of a state bank has been commenced pursuant to R.S. 6:381 et seq., when the commissioner has taken possession of a savings and loan association pursuant to R.S. 6:872 et seq., or when the commissioner has placed a credit union in involuntary liquidation pursuant to R.S. 6:646 et seq., the commissioner may approve the sale of assets and assumption of liabilities, merger, or consolidation of the impaired financial institution to or with another financial institution. Before authorizing the proposed purchase, merger, or consolidation, the commissioner shall examine the qualifications, responsibility, and standing of the prospective purchase, merger, or consolidation candidate. He shall refuse to authorize the transaction if he finds that the public interest will not be served.

Acts 1985, No. 107, §1; Acts 1993, No. 457, §1, eff. Jan. 1, 1994.



RS 6:971 - Approval of transaction; priorities

§971. Approval of transaction; priorities

A. In considering transactions under this Chapter, the commissioner shall consider the need to minimize disruption in providing banking services to the citizens of Louisiana, and the need to preserve the strength and soundness of the banking system. The commissioner shall authorize transactions under this Chapter considering the following priorities in this order:

(1) Between financial institutions of the same type within the same parish.

(2) Between financial institutions of the same type anywhere within the state.

(3) Between financial institutions of different types within the same parish.

(4) Between financial institutions of different types anywhere within the state.

B. In considering transactions between financial institutions in different parishes, the commissioner shall give priority to prospective purchasers, merger, or consolidation candidates from adjoining parishes.

Acts 1985, No. 107, §1.



RS 6:972 - Retention of branches

§972. Retention of branches

Any financial institution created by operation of this Chapter may retain and operate any existing branch or branches of the financial institution merged with or acquired under the provisions of R.S. 6:971. Such financial institution, however, shall be subject to the conditions upon which it may establish and operate branches within the state.

Acts 1985, No. 107, §1.



RS 6:973 - Prohibited insurance activities

§973. Prohibited insurance activities

If a bank or bank holding company acquires a savings and loan association, the surviving financial institution or bank holding company and its subsidiaries shall not engage in any insurance activity except an insurance activity authorized by R.S. 6:242.

Acts 1985, No. 107, §1; Acts 1997, No. 1475, §1, eff. July 15, 1997.



RS 6:974 - Acquisition of state bank in impaired condition

§974. Acquisition of state bank in impaired condition

A. Notwithstanding any other provisions of this Title, upon a determination by the commissioner of financial institutions that a state bank is in such an impaired condition that it may fail, the commissioner may approve the sale of assets and assumption of liabilities, merger, or consolidation of the failing state bank or its holding company, if any, by another bank or a bank holding company domiciled in this state. In considering transactions under this Section, the commissioner shall consider the need to minimize disruption in providing banking services to the citizens of Louisiana and the need to preserve the strength and soundness of the banking system.

B. The commissioner may authorize purchases, mergers, or consolidations under this Section considering the following priorities in the following order:

(1) Between entities domiciled in the same parish;

(2) Between entities domiciled in adjoining parishes;

(3) Between entities domiciled in any parish of the state.

C. For the purposes of this Section and no other, the commissioner may determine that a state bank is a failing bank if all the following exist:

(1) It has an adjusted capital to assets ratio of less than four percent, according to the latest examination by the office of financial institutions or the Federal Deposit Insurance Corporation.

(2) It is the conclusion of the commissioner that the bank has major and serious problems or unsafe and unsound conditions which are not being satisfactorily addressed or resolved.

(3) It is the conclusion of the commissioner that the bank has a high potential for failure, although failure is not necessarily imminent.

D. Upon an acquisition of a failing bank as authorized by this Section, the acquiring or surviving entity may do any of the following:

(1) Retain and operate as a branch bank any existing office of the acquired bank.

(2) Be authorized to apply for additional branches in the parish of domicile of the acquired bank.

(3) Merge the acquired bank with a bank subsidiary of the acquirer or itself, if it is a bank at any time following the acquisition. After such a merger, the surviving bank may utilize Paragraphs (1) and (2) of this Subsection.

E. Nothing contained herein shall be construed to alter, amend, or repeal the provisions of R.S. 6:351 et seq., or of R.S. 6:517, or of Part I of Chapter 6 of this Title, R.S. 6:501, et seq.

Acts 1986, No. 975, §1, eff. July 14, 1986; Acts 1986, No. 197, §1.



RS 6:975 - Repealed by Acts 1972, No. 454, 3, eff. Jan. 1, 1973.

§975. §§975, 976 Repealed by Acts 1972, No. 454, §3, eff. Jan. 1, 1973.



RS 6:1001 - CURRENCY EXCHANGE SERVICES

CHAPTER 12. CURRENCY EXCHANGE SERVICES

§1001. Title

This Chapter shall be known and may be cited as the "Louisiana Check-Cashing Law".

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1002 - Definitions

§1002. Definitions

For the purposes of this Chapter:

(1)(a) "Check-casher" means an individual, partnership, unincorporated association, or corporation that, for compensation, engages, in whole or in part, in the business of cashing checks, drafts, money orders, or other commercial paper serving the same purpose.

(b) "Check-casher" does not mean either one of the following:

(i) An individual, partnership, unincorporated association, or corporation that charges no fee to the presenter or payor for the cashing of a check, draft, money order, or traveler's check.

(ii) An individual, partnership, unincorporated association, or corporation that cashes a check, draft, money order, or traveler's check, or other commercial paper if the fee charged does not exceed two dollars and the currency exchange is incidental to the person's primary business.

(2) "Commissioner" means the commissioner of financial institutions.

(3) "Currency exchange" means the cashing of checks, drafts, money orders, or traveler's checks, or other commercial paper serving the same purpose by a check-casher.

(4) "Licensee" means a check-casher licensed by the commissioner to engage in business in accordance with this Chapter.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 31, §1.



RS 6:1003 - License; certificates

§1003. License; certificates

Beginning January 1, 2000, a person engaging in currency exchange shall obtain a license from the commissioner. A person may engage in such business at more than one location with one license. The commissioner shall issue a certificate for each currency exchange location in addition to the license.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1004 - Application for license and change of control

§1004. Application for license and change of control

A. An application for a license under this Chapter shall be made under oath and on a form prescribed by the commissioner.

B. The application form shall provide space for and require disclosure of the following information:

(1)(a) If the applicant is an individual, the full name and address of the individual's residence and principal place of business.

(b) If the applicant is a partnership or association, the full name and address of every member's residence and of the principal place of business of the partnership or association.

(c) If the applicant is a corporation, the corporation's full name and business address of the corporation's principal place of business and the full name and residential address of each of the officers of the corporation.

(2) The name of the currency exchange operation.

(3) The street address of each currency exchange location operated by the applicant.

(4) The applicant's occupations or professions for the ten years preceding the date of application.

(5) The applicant's present and previous activities in currency exchange services in Louisiana or any other state.

(6) A criminal history disclosure on the applicant.

(7) The nature of business conducted at any location to be issued a certificate.

C. If the applicant is a partnership, association, or corporation, the information required by Paragraphs (4), (5), and (6) of Subsection B of this Section shall be supplied for each partner, officer, and director, as appropriate.

D.(1) No person shall acquire or control a license through the acquisition or control of more than fifty percent of the ownership interest in a licensee without first having obtained written approval from the commissioner, pursuant to an application for a change of control in ownership of the licensee, filed in the manner and on a form prescribed by the commissioner and accompanied by a fee of three hundred dollars. Any person who acquires controlling interest in a licensee without first having filed an application for change of control with the commissioner shall be deemed to be operating without proper authority and subject to the penalties of this Part.

(2) For the purposes of this Section, a person acquires or controls the licensee when at least one of the following conditions exists:

(a) The person, directly or acting through one or more other persons, owns, controls, or has the power to vote more than fifty percent of any class of stock of the corporation.

(b) The person controls in any manner the election of a majority of the directors of the corporation.

(c) The commissioner determines, after notice and an opportunity for hearing, that the person directly or indirectly exercises a controlling influence over the management or the policies of the licensee.

(3) When the licensee is a limited liability company or a limited liability partnership, the licensee is acquired or controlled if one of the following occurs:

(a) There is a change of members or general partners.

(b) An existing member or general partner acquires or controls the licensee as provided in Paragraph (2) of this Subsection.

(c) The commissioner determines that there has been a significant change in the membership or partnership interests, including but not limited to a change in ownership or control, directly or indirectly affecting twenty-five percent or more of the total interest of the licensee.

(4) A corporation that is a licensee shall notify the commissioner within sixty days of a stockholder becoming a principal stockholder, which is defined for purposes of this Section as owning ten percent or greater of the outstanding stock of the corporation.

E. Any person required to be licensed pursuant to this Chapter shall, prior to application for licensure, be duly registered with the secretary of state and be in possession of a certificate of authority to transact business in this state pursuant to the provisions of R.S. 9:3422, R.S. 12:304, or R.S. 12:1345, as applicable.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2006, No. 767, §1; Acts 2014, No. 125, §1, eff. May 16, 2014.



RS 6:1004.1 - License fees; online renewal

§1004.1. License fees; online renewal

A. The applicant shall pay to the commissioner a nonrefundable application fee of three hundred fifty dollars with the initial application, plus an additional fee of fifty dollars for each currency exchange location in this state, not to exceed three thousand dollars.

B.(1) The licensee shall pay an annual license renewal fee on or before the first day of December of each year for a license to engage in currency exchange during the following calendar year of two hundred fifty dollars, plus an additional fee of fifty dollars for each currency exchange location in this state, not to exceed three thousand dollars.

(2) If the commissioner has not received the annual renewal fee from a licensee by the sixteenth day of January, as determined by the postmarked date, he shall notify the licensee by United States mail and assess a late fee of one hundred dollars.

(3) If the commissioner has not received the annual renewal fee and late fee by March thirty-first, the license to engage in currency exchange and all certificates issued for currency exchange locations shall lapse without a hearing or notification, and the license and certificates shall not be reinstated. However, the person whose license and certificates have lapsed may apply for a new license and certificates.

(4) After the date the licensing system provided for in Subsection C of this Section is available for use, any filing or notification required by the commissioner shall be made through the online-licensing system. Thereafter, the provisions of this Subsection shall expire and no longer have any effect.

C.(1) Beginning January 1, 2015, and thereafter, a licensee may submit through the Nationwide Mortgage Licensing System and Registry his renewal application on or before December thirty-first of each year in a manner and form prescribed by the commissioner.

(2) The renewal application shall be accompanied by a renewal fee of two hundred fifty dollars plus an additional fee of fifty dollars for each currency exchange location in this state, not to exceed three thousand dollars, payable on or before December thirty-first of each year. A renewal application submitted through the Nationwide Mortgage Licensing System and Registry after December thirty-first and before March first of the following year shall be charged a late fee of one hundred dollars.

(3) If the renewal application is submitted timely on or before December thirty-first, the license shall remain in force and effect until the renewal application is either approved or denied by the commissioner. Nothing in this Paragraph shall preclude the commissioner from implementing any administrative or enforcement actions authorized by this Title for violations of this Chapter or for any material misrepresentation that may have occurred prior to the renewal date of a license.

(4) If the commissioner has not received the renewal fee and late fee before March first, the license to engage in currency exchange shall lapse without hearing or notification, and the license shall not be reinstated. However, the person whose license has lapsed may apply for a new license.

Acts 1999, No. 1124, §1; Acts 2006, No. 767, §1; Acts 2014, No. 125, §1, eff. May 16, 2014.



RS 6:1004.2 - Enforcement powers of the commissioner

§1004.2. Enforcement powers of the commissioner

A. The commissioner may, in his discretion, conduct such investigations as he deems necessary to ascertain possible violations of this Chapter or any rule, regulation, or order promulgated or issued in connection therewith. Any person who is engaged in or is engaging in or is about to engage in any act or practice which is prohibited by this Chapter or any rule, regulation, or order promulgated or issued in connection therewith, or any person who has failed to act or is failing to act or is about to fail to act under any affirmative duty imposed by this Chapter or any rule, regulation, or order promulgated or issued in connection therewith, shall be subject to appropriate action by the commissioner. Such action shall include but shall not be limited to the issuance of orders to cease and desist or to assess civil money penalties, entering into compliance agreements, seeking injunctive relief from a court of competent jurisdiction, or any combination thereof.

B. The commissioner, in addition to or in place of suspension or revocation of a license, may fine up to five hundred dollars for each violation any person who violates any provision of this Chapter.

C. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such fines, together with any costs and attorney fees incident to such action.

Acts 1999, No. 1124, §1; Acts 2006, No. 767, §1.



RS 6:1005 - Qualifications

§1005. Qualifications

The commissioner shall evaluate the financial responsibility, financial condition, business experience, and the character and general fitness of the applicant. The commissioner may investigate and consider the qualifications of officers and directors of an applicant to determine whether this qualification has been met.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 31, §1.



RS 6:1006 - Approval or denial of application

§1006. Approval or denial of application

A. No later than the sixtieth day after the date a complete application has been received, the commissioner shall approve or deny the application and so notify the applicant.

B.(1) The commissioner shall issue a license to the applicant and a certificate for each currency exchange location if the application has been approved, the qualifications have been met, and the requisite fees have been paid.

(2) If the commissioner denies the application, the commissioner shall notify the applicant in writing of the reasons for denial.

(3) An applicant may appeal the decision of the commissioner pursuant to the Administrative Procedure Act.

C.(1) Any person whose application or renewal application for licensure under this Chapter has been denied for any reason may not reapply for a license under this Chapter until after at least three years from the date of the order of denial unless the commissioner, in his sole discretion, prescribes an earlier or later date.

(2) For purposes of this Subsection:

(a) The term "order" shall mean the date of the commissioner's notification of denial of the person's application.

(b) The term "person" shall include the applicant, its owners, and its members if the applicant is a limited liability company, its partners if the applicant is a partnership, its officers and directors if the applicant is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the person.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2006, No. 767, §1.



RS 6:1007 - Change of name or location

§1007. Change of name or location

A. In the event that a licensee wishes to change its name, trade name, or assumed name and such change is not due to a change in ownership or legal entity, the licensee shall notify the commissioner in writing thirty days prior to such change and submit a fee of fifty dollars per certificate not to exceed three thousand dollars. If the licensee fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee an amount not to exceed one hundred dollars as a penalty.

B. If a licensee adds a new location or changes the location of a currency exchange, the licensee shall notify the commissioner thirty days prior to such change and submit a fee of fifty dollars per certificate not to exceed three thousand dollars. If the licensee fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee an amount not to exceed one hundred dollars as a penalty.

C. If the application is approved, the commissioner shall issue a certificate for the new location or locations.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2006, No. 767, §1.



RS 6:1008 - Suspension or revocation of license; hearing; surrender of license; administrative fines

§1008. Suspension or revocation of license; hearing; surrender of license; administrative fines

A. The commissioner may suspend or revoke any license if the commissioner determines any one or more of the following has occurred:

(1) The licensee or any officer or director of a corporate licensee has violated any provision of this Chapter.

(2) The licensee or any officer or director of a corporate licensee has violated any provision of law which would indicate that the person is untrustworthy or is not qualified to operate a currency exchange, such as acts of fraud, misrepresentation, and other similar acts.

(3) The commissioner discovers facts that existed when the initial or renewal application for the license was made which would have warranted denial of the license.

(4) The licensee has failed to pay a fine assessed pursuant to this Chapter.

B.(1) A license shall not be suspended or revoked or a fine assessed until after a hearing.

(2) The commissioner shall give the licensee not less than twenty days from the mailing of written notice by certified mail, addressed to the principal place of business of the licensee, of the time and place of hearing.

(3) Any order of the commissioner suspending or revoking a license or assessing a fine shall state the grounds upon which the suspension, revocation, or fine is based and shall state an effective date for the suspension or revocation, or a date by which the fine shall be paid.

C.(1) A suspended or revoked license shall be surrendered by the licensee along with all location certificates to the commissioner in person or by first class mail within seven calendar days of the effective date of the suspension or revocation.

(2) The surrender shall not affect the licensee's civil or criminal liability for acts committed before the surrender, nor shall the surrender affect the liability on the bond required by this Chapter.

(3) The licensee shall not be entitled to a refund of license fees paid.

D. Each transaction in violation of a provision or requirement of this Chapter shall constitute a separate violation.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1009 - Regulation of fees; unreasonable fees; display of fees

§1009. Regulation of fees; unreasonable fees; display of fees

A. Notwithstanding any other provision of law to the contrary, no check-casher licensed or regulated under this Chapter shall directly or indirectly charge or collect fees or other consideration for rendering currency exchange services in excess of the following:

(1) Two percent of the total amount of the check presented for cashing or five dollars, whichever is greater, for checks issued by or drawn upon the account of a public welfare or public assistance agency of the United States, the state of Louisiana, or any political subdivision of the state.

(2) Ten percent of the total amount of the check presented for cashing or five dollars, whichever is greater, for all other checks or for money orders.

B. All fees charged by a licensee for rendering currency exchange services shall be prominently displayed on the premises of the currency exchange location in such manner as the commissioner requires.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 31, §1; Acts 2004, No. 775, §1.



RS 6:1010 - Repealed by Acts 2004, No. 370, §1.

§1010. Repealed by Acts 2004, No. 370, §1.



RS 6:1011 - Powers; limitations; prohibitions

§1011. Powers; limitations; prohibitions

A licensee shall not accept money or currency for deposit or act as bailee or agent for any person to hold money or currency in escrow for others for any purpose. However, a licensee may act as agent for a person licensed under the Sale of Checks and Money Transmission Act, Chapter 13 of this Title.

Acts 1999, No. 1208, §1, eff. July 9, 1999; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1012 - Violations; criminal penalties; civil liability

§1012. Violations; criminal penalties; civil liability

A. A violation of any provision or requirement of this Chapter is a misdemeanor and shall be punishable by a fine of not less than two hundred and fifty dollars but not more than five hundred dollars, imprisonment for a term of not more than six months, or both. Each transaction in violation of any provision or requirement of this Chapter shall constitute a separate offense.

B. The commissioner, through an administrative action or the district attorney of any judicial district, may maintain an action to enjoin violations of this Chapter.

C. Costs and reasonable attorney fees shall be awarded to the commissioner or a district attorney in all injunctive actions when the commissioner or district attorney successfully enforces this Chapter.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1013 - Books of account; examinations

§1013. Books of account; examinations

A. The licensee shall maintain sufficient books, accounts, and records that will enable the commissioner to determine if the licensee is complying with the provisions of this Chapter and with the rules adopted by the commissioner.

B. A licensee shall preserve the books, accounts, and records for at least two years after making the final entry.

C.(1) The commissioner, through his employees, may examine the records of a licensee at any time during normal business hours without prior notice.

(2) If the licensee's records are located outside this state, the licensee, at the commissioner's option, shall make them available to the commissioner at a location within this state convenient to the commissioner, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1013.1 - Cashing federal and state treasury checks; records retention

§1013.1. Cashing federal and state treasury checks; records retention

A. No licensee shall cash a United States Treasury tax refund check or state tax refund check in an amount of one thousand dollars or greater unless the person requesting that the check be cashed submits any one of the following:

(1) A valid current Louisiana driver's license that contains a photograph of the person presenting the driver's license.

(2) A valid current driver's license of another state that contains a photograph and the date of birth of the person submitting the driver's license.

(3) A valid current special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(4) A valid current passport or visa issued by the federal government or another country or nation, that contains a permanently attached photograph and the date of birth of the person submitting the passport or visa.

(5) A valid current military or federal identification card issued by the federal government containing a photograph and the date of birth of the person submitting the identification card.

B.(1) No form of identification required by Subsection A of this Section shall be accepted as proof of identification if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional identification that contains the name, date of birth, and photograph of the person. A duplicate driver's license shall be considered lawful identification for the purposes of this Section, and a person shall not be required to submit additional information containing the name, date of birth, and picture of the person.

(2) An educational institution identification card, check cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Section.

C. Each licensee shall maintain the following records and information for each United States Treasury tax refund check or state tax refund check in an amount of one thousand dollars or greater cashed by the licensee:

(1) The date on which the check is cashed.

(2) The number of the check and the face amount of the check.

(3) The name of the drawer of the check that is cashed.

(4) The name, home address, and date of birth of the person for whom the check is cashed and a copy of the photo identification presented as required in this Section.

(5) A copy of the front and back of the check that is cashed.

D. Notwithstanding the provisions of R.S. 6:1013(B), each licensee shall maintain the records and information required by this Section for at least three years from the date on which the check is cashed.

Acts 2013, No. 315, §1, eff. Nov. 1, 2013.



RS 6:1014 - Rules and regulations

§1014. Rules and regulations

The commissioner shall promulgate such rules and regulations as he deems necessary to administer and enforce this Chapter, pursuant to the Administrative Procedure Act.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1015 - False advertising

§1015. False advertising

A. A licensee may not advertise, print, display, publish, distribute, or broadcast any statement or representation that is false, misleading, or deceptive or that omits material information.

B. A licensee shall post accurate information concerning the check-cashing fees or percentages charged in a prominent location on the premises.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1016 - Applicability

§1016. Applicability

This Chapter shall not apply to any bank, trust company, savings bank, savings and loan association, or credit union.

Acts 1999, No. 1208, §1, eff. July 9, 1999.



RS 6:1031 - SALE OF CHECKS AND MONEY TRANSMISSION

CHAPTER 13. SALE OF CHECKS AND MONEY TRANSMISSION

§1031. Citation

This Chapter may be cited as "The Sale of Checks and Money Transmission Act".

Acts 1966, No. 476, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1032 - Definitions

§1032. Definitions

For the purposes of this Chapter:

(1) "Agent" means a person designated by the licensee under the provisions of this Chapter to sell or issue payment instruments or engage in the business of money transmission on behalf of a licensee.

(2) "Applicant" means a person that files an application for a license under this Chapter.

(3) "Check" means any check, draft, money order, personal money order, or other instrument for the transmission or payment of money.

(4) "Commissioner" means the commissioner of financial institutions.

(5) "Control" means ownership of or the power to directly or indirectly vote twenty-five percent or more of the outstanding voting interests of a licensee or applicant and includes an individual whose ownership is through one or more legal entities.

(6) "Currency" means the coin and paper money of the United States or another country that is designated as legal tender and circulates and is customarily used and accepted as a medium of exchange in the country of issuance.

(7) "Deliver" means to deliver a check to the first person who, in payment for same, makes or purports to make a remittance of or against the face amount thereof, whether or not the deliverer also charges a fee in addition to the face amount, and whether or not the deliverer signs the check.

(8) "Electronic instrument" means a card or other tangible object for the transmission, transfer, or payment of money or monetary value that contains an electronic chip or strip for the storage of information or that provides access to information.

(9) "Executive officer" means a president, a presiding officer of the executive committee, a treasurer or chief financial officer, or any other individual who performs similar functions.

(10) "Licensee" means a person duly licensed by the commissioner of financial institutions pursuant to this Chapter.

(11) "Location" means a place at which activity regulated by this Chapter occurs.

(12) "Money" or "monetary value" means currency or a claim that can be converted into currency through a financial institution, electronic payments network, or other formal or informal payment system.

(13) "Money transmission" means to engage in the business of the sale or issuance of payment instruments or of receiving money or monetary value for transmission to a location within or outside the United States by any and all means, including but not limited to wire, facsimile, or electronic transfer. The term includes:

(a) Selling or issuing stored value or payment instruments including checks, money orders, and traveler's checks.

(b) Receiving money or monetary value for transmission including by payment instrument, wire, facsimile, electronic transfer, or Automated Clearing House (ACH) debit.

(c) Providing third-party bill paying services.

(14) "Outstanding" means:

(a) With respect to a payment instrument or stored value, a payment instrument or stored value, issued and sold in the United States directly by the licensee or sold by an agent of the licensee in the United States and reported to the licensee, that has not yet been paid by or for the licensee.

(b) With respect to a transmission, a money transmission for which the licensee, directly or through an agent of the licensee, has received money or monetary value from the customer for transmission but has not yet completed the money transmission by delivering the money or monetary value to the person designated by the customer or refunded the money or monetary value to the customer.

(15) "Payment instrument" means any electronic or written check, draft, money order, traveler's check, or other electronic or written instrument or order for the transmission or payment of money or monetary value, sold or issued to one or more persons, whether or not such instrument is negotiable. The term "payment instrument" does not include any credit card voucher, any letter of credit, or any instrument which is redeemable by the issuer of goods or services.

(16) "Person" means an individual or legal entity.

(17) "Personal money order" means any instrument for the transmission or payment of money in relation to which the purchaser or remitter appoints or purports to appoint the seller thereof as his agent for the receipt, transmission, or handling of money, whether such instrument is signed by the seller or by the purchaser or remitter or some other person.

(18) "Principal" means:

(a) With respect to a sole proprietorship, an owner.

(b) With respect to a legal entity other than a sole proprietorship, an executive officer, director, general partner, trustee, or manager, as applicable.

(19) "Sell" means to sell, to issue, or to deliver a check.

(20) "Stored value" means monetary value evidenced by an electronic record that is prefunded and for which value is reduced on each use. The term does not include an electronic record that is:

(a) Loaded with points, miles, or other nonmonetary value.

(b) Not sold to the public but distributed as a reward or charitable donation.

Acts 1966, No. 476, §2. Amended by Acts 1972, No. 324, §1; Acts 1974, No. 117, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2008, No. 26, §1.



RS 6:1033 - License required

§1033. License required

A. No person, except those specified in R.S. 6:1034, shall engage in the business of money transmission or selling checks as a service or for a fee or other consideration without having first obtained a license pursuant to this Chapter.

B. The license granted shall be for the period commencing on January first and ending on December thirty-first of the year of initial licensure or renewal of a previously issued license, as the case may be. The license fee for the year of initial licensure shall not be prorated based on the number of months the license will be in effect; however, each person whose license is renewed for the licensing period of April, 2012, to April, 2013, shall on or before December 31, 2012, submit all required data for license renewal for the period of April, 2013, to December 31, 2013, and pay a licensing renewal fee equal to eight-twelfths of the total licensing fee paid for the licensing period of April, 2012, to April, 2013.

C. The office of financial institutions shall deposit the license fee check within two business days after it is received, anything to the contrary in R.S. 49:308 or 950 et seq. notwithstanding, whether or not the application is accompanied by all supporting documents required by law to be furnished as a prerequisite to licensure. However, the act of depositing the license fee shall not be construed as the granting of a license if the commissioner determines that the applicant has not met the requirements of this Chapter.

D. Any person required to be licensed by this Chapter shall pay all applicable fees to utilize any electronic database licensing system as described in R.S. 6:121.8.

Acts 1966, No. 476, §3. Amended by Acts 1972, No. 324, §1; Acts 1988, No. 792, §1; Acts 1992, No. 65, §1, eff. June 4, 1992; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2012, No. 220, §1, eff. May 22, 2012.



RS 6:1034 - Exemption from licensing

§1034. Exemption from licensing

The following persons shall not be required to be licensed under this Chapter:

(1) The United States or an instrumentality of the United States government, including the United States Postal Service or a contractor acting on behalf of the United States Postal Service.

(2) A state or an agency, political subdivision, or other instrumentality of a state.

(3) A federally insured depository financial institution that is organized under the laws of this state, another state, or the United States.

(4) A wholly owned subsidiary of a federally insured depository institution that is organized under the laws of this state, another state, or the United States.

(5) A foreign bank branch or agency in the United States established under the federal International Banking Act of 1978, 12 U.S.C. 3101 et seq.

(6) A person acting as an agent for an entity excluded under Paragraphs (3) and (4) of this Section, to the extent of the person's actions in that capacity provided that:

(a) The entity is liable for satisfying the money services obligation owed to the purchaser on the person's receipt of the purchaser's money.

(b) The entity and person enter into a written contract that appoints the person as the entity's agent and the person acts only within the scope of authority conferred by the contract.

(7) A person that, on behalf of the United States or a department, agency or instrumentality of the United States, or a state, parish, city, or any other governmental agency or political subdivision of this state, provides electronic funds transfer services of governmental benefits for a federal, state, parish, or local governmental agency.

(8) A person that acts as an intermediary on behalf of and at the discretion of a licensee in the process by which the licensee, after receiving money or monetary value from a purchaser, either directly or through an agent, transmits the money or monetary value to the purchaser's designated recipient, provided that the licensee is liable for satisfying the obligation owed to the purchaser.

(9) An attorney or title company that in connection with an immovable property transaction receives and disburses domestic currency or issues an escrow or trust fund check only on behalf of a party to the transaction.

(10) A person engaged in the business of currency transportation who is both a registered motor carrier and a licensed armored car company or courier company, provided that the person does not engage in the money transmission business without a license under this Chapter.

(11) A licensed lender using stored value cards or debit cards or electronic cash for loan disbursement under the Louisiana Consumer Credit Law.

(12) Any other person approved by the commissioner on a finding that the licensing of the person is not necessary to achieve the purposes of this Chapter.

Acts 1966, No. 476, §4. Amended by Acts 1972, No. 160, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2008, No. 26, §1.



RS 6:1035 - Qualifications

§1035. Qualifications

To qualify for a license hereunder, an applicant shall meet the following requirements:

(1) If application is made for a new license, the applicant shall submit a business plan which includes, at a minimum, anticipated volume for the calendar year, as well as the anticipated number of transmission or selling locations. The commissioner shall determine the required bond for each new licensee, based on the information provided by the applicant; however, in no event shall the bond be less than twenty-five thousand dollars.

(2) To qualify for a new license to transmit money or sell checks or for renewal of a previously issued license, an applicant shall also have a net worth of at least one hundred thousand dollars, computed according to generally accepted accounting principles.

(3) The financial responsibility, financial condition, business experience, character, and general fitness of the applicant shall be such as to reasonably warrant the commissioner to believe that the applicant's business will be conducted honestly, carefully, and efficiently. To the extent that the commissioner deems advisable, he may investigate and consider the qualifications of officers and directors of an applicant in determining whether the applicant qualifies.

Acts 1966, No. 476, §5. Amended by Acts 1972, No. 324, §1; Acts 1989, No. 401, §1, eff. June 30, 1989; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1036 - Applications

§1036. Applications

Each application for a license to transmit money or sell checks shall be made under oath on a form supplied by the commissioner. The application shall state the full name and street address of:

(1) The proprietor, if the applicant is an individual.

(2) Every member, if the applicant is a partnership or association.

(3) The corporation and each officer and director of a corporate applicant.

Acts 1966, No. 476, §6; Amended by Acts 1972, No. 324, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1037 - Accompanying fee; statement and bonds

§1037. Accompanying fee; statement and bonds

A. Each application for license, including applications for renewal, to transmit money or sell checks shall be accompanied by:

(1) An investigation fee of three hundred dollars plus an additional fee of twenty-five dollars for each location in the state from which the applicant intends to transmit money or sell checks, up to a maximum of three thousand dollars, which shall not be subject to refund but which, if the license is granted, shall constitute the license fee for the first license year or part thereof.

(2) Financial statements certified to as correct by an owner, principal, officer, or director of the applicant for the preceding three calendar or fiscal years and the year in which the application is submitted.

(3) A surety bond by a bonding company or insurance company authorized to do business in Louisiana in the minimum amount of twenty-five thousand dollars, or a higher amount deemed appropriate by the commissioner, based on the applicant's business plan, for the initial year of licensure.

B. The bond required by licensees whose license is being renewed shall be one-half of the checks outstanding, or one percent of annual volume of money transmitted rounded to the nearest thousand, as shown on the annual report of the licensee. However, in no event shall the bond be less than twenty-five thousand dollars or exceed five hundred thousand dollars, except the commissioner may require an additional amount over the five hundred thousand dollars, up to a total maximum amount of one million dollars, after a hearing, based on the licensee's financial condition. The bond for the second and subsequent years of licensing shall be furnished within thirty days from the date the annual report is due.

C. The bond shall be in a form satisfactory to the commissioner and shall run to the office of financial institutions, for the use and benefit of the office of financial institutions and creditors of the licensee or agent for any liability incurred on any money transferred or check issued by the licensee or agent. Persons who have claims against the licensee or his agents may bring suit directly on the bond. The attorney general may bring suit on the bond on behalf of claimants, either in one action or successive actions. The surety shall have the right to cancel the bond upon giving thirty days notice, in writing, to the commissioner. The surety on the bond shall be relieved of liability for any breach of conditions occurring after the cancellation.

D. In lieu of such corporate surety bond or of any portion required by this Section, the applicant may deposit with the commissioner, or in escrow with a federally insured Louisiana depository institution, either state or federally chartered, as such applicant may designate and the commissioner may approve, cash or securities of not less than the amount of the required corporate surety bond, or any portion of it, based upon the principal amount or market value, whichever is lower, consisting of one or more of the following exclusively enumerated unencumbered items:

(1) Cash.

(2) Certificates of deposit.

(3) Interest bearing stocks and bonds acceptable to the commissioner.

(4) Notes, debentures, or other obligations of the United States or any agency or instrumentality thereof, guaranteed by either the United States, the state of Louisiana, a city, parish, town, village, school district, or other political subdivision of this state which has been authorized by the constitution, statute, or ordinance to levy and collect taxes.

E. The cash or securities authorized by Subsection D shall be placed in escrow in a federally insured Louisiana depository institution, either state or federally chartered, as provided for in Subsection D, to secure the same obligations as would the corporate surety bond. The licensee shall be entitled to receive all interest and dividends on the cash or securities placed in escrow. In addition, the depositor shall have the right, subject to the approval of the commissioner, to substitute other securities of the kind or type enumerated in Subsection D for those previously deposited.

F. The depositor shall be required to substitute other or additional cash or securities of the kind or type enumerated in Subsection D when required to do so by written order of the commissioner for good cause shown.

G.(1) In addition to the bonding requirements of this Section, the licensee shall at all times own and have on hand permissible investments in an amount equal to the aggregate face amount of all outstanding checks sold in the United States or amount of money held over twenty-four hours prior to transmission, for which the licensee is liable for payment.

(2) In this Subsection, "permissible investments" means:

(a) Cash.

(b) Notes, debentures, or other obligations of the United States or an agency or instrumentality thereof, guaranteed by either the United States, any state, any city, parish, county, town, village, school district, or other political subdivision of any state, which has been authorized by the constitution, statute, or ordinance to levy and collect taxes.

(c) Any other investments approved by the commissioner.

(3) To prevent unsafe and unsound practices with respect to the required permissible investments, the commissioner may adopt and enforce reasonable rules to implement this Subsection.

Acts 1966, No. 476, §7. Amended by Acts 1972, No. 324, §1; Acts 1988, No. 792, §1; Acts 1989, No. 401, §§1 and 3, eff. June 30, 1989; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 1992, No. 65, §1, eff. June 4, 1992; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1038 - Investigation; granting of license

§1038. Investigation; granting of license

A. The commissioner shall provide a detailed form which each applicant shall mail, by certified mail, to the commissioner. The commissioner shall, upon receiving the official, completed application which is accompanied by the fee and documents required by R.S. 6:1031 et seq., investigate to ascertain whether the applicant meets the qualifications established by R.S. 6:1031 et seq., for persons to engage in the business of money transmission or selling checks in this state.

B. If the commissioner determines that the applicant meets the requirements of this Chapter, he shall issue the applicant a license to engage in the business of money transmission or selling checks in this state.

Acts 1966, No. 476, §8; Amended by Acts 1972, No. 324, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1038.1 - Temporary license; expiration; extension

§1038.1. Temporary license; expiration; extension

A. The commissioner may issue a temporary license to a person that is engaging in money transmission, but has not obtained a license under this Chapter, if the person:

(1) Certifies in writing that the person qualifies for the license and will submit a completed license application not later than the thirtieth day after the date the temporary license is issued.

(2) Submits a current financial statement acceptable to the commissioner that reflects the minimum net worth required under R.S. 6:1035.

(3) Provides security that meets the requirements of R.S. 6:1037.

(4) Agrees in writing that, until a permanent license is issued, the person will engage only in activities being conducted at existing locations.

(5) Pays the application fee and a nonrefundable temporary license fee in the amount established by regulation.

B. The effective period for a temporary license shall not exceed ninety days from the date the license is issued; however, the commissioner may extend the period for not more than an additional thirty days if necessary to complete the processing of a timely filed application for which approval is likely. Upon the expiration of the temporary license, including an extension provided for in this Subsection, the temporary licensee shall immediately cease money transmission services. No appeal, either administrative or judicial, shall be available to the temporary licensee to extend the term of the temporary license when the term, including an extension, has expired.

Acts 2008, No. 26, §1.



RS 6:1039 - Maintenance of bond

§1039. Maintenance of bond

After a license is granted, the licensee shall maintain its bond in the amount prescribed by R.S. 6:1037. If the commissioner determines at any time that the bond is insecure or deficient in amount, he shall by written order require the filing of a new or supplemental bond; however, such determination and bond requirement shall not be unreasonable, arbitrary, or capricious. If the order is not complied with within thirty days following service by certified mail upon the licensee, the commissioner shall suspend the authority of the licensee to transmit money or sell checks in Louisiana and shall commence proceedings to revoke the license.

Acts 1966, No. 476, §9. Amended by Acts 1972, No. 324, §1; Acts 1989, No. 401, §1, eff. June 30, 1989; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1040 - Annual renewal fee; delinquency charge

§1040. Annual renewal fee; delinquency charge

A. Each licensee shall pay to the commissioner, on or before December thirty-first of each year, a renewal license fee of three hundred dollars, plus an additional fee of twenty-five dollars for each licensed transmission or selling location in this state; however, the total renewal fee for any license shall not exceed three thousand dollars, regardless of the number of locations.

B.(1) If the renewal fee is received after December thirty-first, a late penalty equal to one-half of the renewal fee, including the fee for each transmission or selling location, shall be paid as a prerequisite for renewal even though the three thousand dollar maximum is exceeded.

(2) If the commissioner has not received the annual renewal fee and late fee before March first of the following year, the license shall lapse without a hearing or notification and the license shall not be reinstated; however, the person whose license has lapsed may apply for a new license.

C. If payment is made by mail, proof of payment before the delinquency date may be established by sending the renewal fee by certified mail, return receipt requested. A postmark of no later than December thirty-first shall be conclusive proof that timely payment was made.

D. The office of financial institutions shall deposit the license fee check within two business days after it is received, anything to the contrary in R.S. 49:308 or 950 et seq. notwithstanding, whether or not the application is accompanied by all supporting documents required by law to be furnished as a prerequisite to renewal of the license. However, the act of depositing the license fee shall not be construed as granting of a renewal of the license previously issued if the commissioner determines that the applicant has not met the requirements of this Chapter.

Acts 1966, No. 476, §10; Amended by Acts 1972, No. 324, §1; Acts 1985, No. 334, §1, eff. July 9, 1985; Acts 1986, No. 380, §1; Acts 1988, No. 792, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 1992, No. 65, §1, eff. June 4, 1992; Acts 2001, No. 586, §1, eff. June 22, 2001; Acts 2012, No. 220, §1, eff. May 22, 2012.



RS 6:1041 - Agents and subagents

§1041. Agents and subagents

A. A licensee may conduct his business at one or more locations within this state, as follows:

(1) The business may be conducted through or by means of such agents and subagents as the licensee may from time to time designate or appoint.

(2) No license under this Chapter shall be required of any agent or subagent of a licensee.

B. No licensee shall be required to obtain more than one license under this Chapter regardless of the number of locations within the state at which money is transmitted or checks are sold.

Acts 1966, No. 476, §11; Acts 1986, No. 380, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1042 - Liability of licensees

§1042. Liability of licensees

Each licensee shall be liable for the payment of all checks which he sells or money he is obligated to transmit, in whatever form and whether directly or through an agent, as the maker or drawer thereof according to the negotiable instrument laws of this state; and a licensee who sells a check or transmits money, whether directly or through an agent, upon which he is not designated as maker or drawer shall nevertheless have the same liabilities with respect thereto as if he had signed same as the drawer thereof.

Acts 1966, No. 476, §12; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1043 - Disclosure of responsibility

§1043. Disclosure of responsibility

Every check sold by a licensee, directly or through an agent, shall bear the name of the licensee clearly imprinted thereon.

Acts 1966, No. 476, §13.



RS 6:1044 - Visitation and examination; revocation of license

§1044. Visitation and examination; revocation of license

A. The commissioner either in person or through an employee appointed by him, shall visit and examine each licensee or agent on a recurring schedule or at any time whenever, in his judgment, an examination is necessary and expedient. The commissioner may accept an annual report and audit of the affairs of a licensee or agent under this Chapter if it is made by a commissioner of financial institutions or comparable officer of another state, the District of Columbia, or a territory of the United States.

B. The commissioner shall revoke or suspend a license on any ground on which he may refuse to grant a license or for a violation of any provisions of this Chapter.

Acts 1966, No. 476, §14; Amended by Acts 1972, No. 324, §1; Acts 1991, No. 812, §1, eff. July 22, 1991.



RS 6:1045 - Hearings

§1045. Hearings

No license shall be denied or revoked except after a hearing thereon. The commissioner shall give the applicant or licensee at least twenty days' written notice of the time and place of such hearing. The notice shall be by registered or certified mail addressed to the principal place of business of such applicant or licensee. Any order of the commissioner denying or revoking such license shall state the grounds upon which it is based and shall not be effective until twenty days after written notice thereof has been sent by registered or certified mail to the applicant or licensee at such principal place of business.

Acts 1966, No. 476, §15. Amended by Acts 1972, No. 324, §1.



RS 6:1046 - Penalties

§1046. Penalties

A. Any person who directly or through another violates or attempts to violate any provision of this Chapter shall be guilty of a misdemeanor, and shall be fined not less than two hundred and fifty dollars but not more than five hundred dollars, or imprisoned in the parish jail for not more than six months, or both. Each transaction in violation of this Chapter and each day that a violation continues shall be a separate offense.

B. A conviction or plea of guilty, or a finding of guilt after a plea of nolo contendere, shall automatically constitute a revocation of the primary license and all location licenses.

Acts 1966, No. 476, §16; Acts 1988, No. 792, §1.



RS 6:1047 - Reports

§1047. Reports

Each licensee shall file an annual report with the commissioner by March thirty-first for the previous year of money transmission or check-selling operations. The report shall contain:

(1) A complete disclosure of all business activity which it conducted during the previous year in this state.

(2) A financial statement certified by an owner, principal, director, or officer of the licensee.

(3) A list of each location in this state at which money was transmitted or checks were sold by the licensee and its agents during the preceding calendar year.

Added by Acts 1974, No. 212, §1; Acts 1986, No. 380, §1; Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1048 - Trust imposed on sales or transmission proceeds

§1048. Trust imposed on sales or transmission proceeds

Agents of licensees shall hold in trust from the moment of receipt the proceeds of a sale or delivery of the licensees' checks or money collected for transmittal. An agent may not commingle the proceeds with his own property or funds, except to use the funds in the ordinary course of its business for the purpose of making change. If any agent of a licensee commingles any proceeds received from the sale of checks issued or money transmitted by the licensee with any other funds or property owned or controlled by the agent, all commingled proceeds and other property shall be considered held in trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee from the sale of checks or money transmitted less the amount due the agent from the sale or transmission. In the event that a licensee's license is revoked by the commissioner pursuant to R.S. 6:1039, all proceeds then held in trust by agents of that licensee shall be deemed to have been assigned to the commissioner.

Acts 1989, No. 401, §2, eff. June 30, 1989; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1049 - List of financial institutions

§1049. List of financial institutions

When a license is suspended and revoked, the licensee shall supply the commissioner with a list of the financial institutions where he has transacted such business as is governed by the provisions of this Chapter.

Acts 1990, No. 827, §1.



RS 6:1050 - Retention of surety bond

§1050. Retention of surety bond

The commissioner shall retain the surety bond required by this Chapter until the list required by R.S. 6:1049 has been supplied and thirty days have passed since the financial institution or institutions have been notified in accordance with R.S. 6:1051.

Acts 1990, No. 827, §1.



RS 6:1051 - Notification of financial institutions; violations; penalties

§1051. Notification of financial institutions; violations; penalties

A. When a license is suspended and revoked, the commissioner shall notify the financial institution or institutions of the former licensee that the person is no longer authorized to transmit money or sell checks under the provisions of this Chapter.

B. After such notification, no financial institution shall participate in a transaction with a former or suspended licensee in contravention of the provisions of this Chapter; however, a financial institution may accept deposits of funds into an account of a former or suspended licensee if such account does not have adequate funds to honor all outstanding checks as the term "check" is defined by R.S. 6:1032(1).

C. The commissioner may assess and collect a civil money penalty against a financial institution in an amount not exceeding two hundred and fifty dollars for each transaction in violation of the provisions of this Section.

D. Nothing in this Section shall prevent a financial institution from engaging in a transaction with a former licensee who applies for, receives, and retains a new license in accordance with the provisions of this Chapter.

Acts 1990, No. 827, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1052 - Account; verification of license; cancellation; overdrafts

§1052. Account; verification of license; cancellation; overdrafts

A. Before any financial institution opens an account for a seller of checks or person who transmits money, which is intended to cover demands made by receivers of checks or money transmitted, it shall require the licensee seeking to open the account to present the license required by R.S. 6:1033, provided that the financial institution has actual knowledge that the person opening the account intends to engage in the sale of checks or money transmission. After being presented the license and before opening such account, the financial institution shall, within seventy-two hours, verify with the commissioner that the license is valid.

B. If the licensee closes any such account, the financial institution shall, within seventy-two hours, notify the commissioner of such closure.

C. If the licensee incurs overdrafts of at least one thousand dollars for a period of five consecutive days, and there is no agreed line of credit with the financial institution to cover these overdrafts, the financial institution shall, within seventy-two hours, notify the commissioner of the amount of such overdrafts.

Acts 1990, No. 807, §1; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1053 - Significant developments; licensee's duty to report to commissioner

§1053. Significant developments; licensee's duty to report to commissioner

A. It shall be the duty of a licensee to report to the commissioner, by certified mail, the following significant developments within fifteen days of the occurrence:

(1) Filing a petition under either Chapter 7 or Chapter 11 of the United States Bankruptcy Code.

(2) The commencement of any license suspension or revocation proceeding, either administrative or judicial, by any state, the District of Columbia, or any United States territory in which the licensee has been issued a license to transmit money or sell checks.

(3) The indictment of an individual licensee, a partner if the licensee is a partnership, association, or, if the licensee is a corporation, the indictment of an officer or director.

(4) The conviction, guilty plea, or plea of nolo contendere, if the court adjudicates the nolo contendere pleader guilty, of an individual licensee, a partner if the licensee is a partnership, association, or, if the licensee is a corporation, the conviction, guilty plea, or adjudication of guilt of an officer or director.

B. Failure of the licensee to report any significant development enumerated in this Section shall constitute grounds for revocation of the license.

Acts 1991, No. 812, §1, eff. July 22, 1991; Acts 2001, No. 586, §1, eff. June 22, 2001.



RS 6:1054 - Change of control; notice; application; advisory opinion

§1054. Change of control; notice; application; advisory opinion

A. The provisions of this Section apply to any change of control of a licensee.

B. A person shall not directly or indirectly acquire control of a licensee or a person in control of a licensee without the prior written approval of the commissioner, except as provided by this Section.

C. A licensee or proposed person in control shall:

(1) Give the commissioner written notice of a proposed change of control at least forty-five days before the date the proposed transaction is to be consummated.

(2) Request approval of the proposed change of control.

(3) Submit a nonrefundable fee in an amount established by the commissioner's regulation.

D. A proposed person in control is subject to the same standards and qualifications that apply to a principal of an applicant for a new license under this Chapter. The commissioner may require the licensee or proposed person in control to provide the same type of information, documentation, and certifications and may conduct the same type of investigation the commissioner requires and conducts in connection with a new license application.

E. The commissioner shall approve a proposed change of control if he determines that the proposed person in control has the financial responsibility, financial condition, business experience, competence, character, and general fitness to warrant the belief that the business of the licensee will be conducted in compliance with this Chapter, regulations adopted under this Chapter, and other applicable state and federal law and that the change of control will not jeopardize the public interest.

F. If the commissioner determines that the proposed person in control fails to meet the qualifications, standards, and requirements of this Chapter, he shall inform the licensee and the proposed person in control in writing that the request is denied and state the reasons for the denial. Such denial may be grounds for revocation of the license under R.S. 6:1044. The licensee or the proposed person in control may appeal the denial by filing a written request for a hearing with the commissioner not later than the thirtieth day after the date the notice is mailed. A hearing on the denial must be held not later than the forty-fifth day after the date the commissioner receives the written request.

G. The provisions of Subsections B and C of this Section shall not apply to the following:

(1) A person that acts as proxy for the sole purpose of voting at a designated meeting of the security holders or holders of voting interests of a licensee or controlling person.

(2) A person that acquires control as a personal representative, custodian, curator, tutor, guardian, conservator, or trustee or as an officer appointed by a court or by operation of law.

(3) A person exempted in the public interest by the commissioner's regulation or order.

(4) A person that has previously complied with and received approval under this Chapter or that was identified as a person in control in a prior application filed with and approved by the commissioner.

H. A person that acquires control of a licensee by inheritance or bequest or through a purchase of securities through a public offering is exempt from the prior notice requirements of Paragraph (C)(1) of this Section, but the licensee must notify the commissioner not later than the fifteenth day after the effective date of a change of control under either of these circumstances. The licensee shall meet all requirements enumerated in Subsections C through F of this Section.

I. Before filing an application for approval of a proposed change of control, a licensee may submit a written request for an advisory opinion from the commissioner to determine whether a person would be considered a proposed person in control of the licensee and whether the requirements of this Section apply to the proposed transaction. The request shall correctly and fully represent the facts relevant to the person and the proposed transaction. If the commissioner determines that the person would not be a person in control of the licensee for purposes of this Section, he shall render a written advisory opinion that this Section does not apply to the proposed person in control or transaction.

Acts 2008, No. 26, §1.



RS 6:1081 - Short title

CHAPTER 14. RESIDENTIAL MORTGAGE

BROKERS AND LENDERS

PART I. GENERAL PROVISIONS

§1081. Short title

This Chapter shall be known and may be cited as the "Louisiana Secure and Fair Enforcement of Mortgage Licensing Act of 2009" or the "Louisiana S.A.F.E. Residential Mortgage Lending Act".

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1082 - Purpose

§1082. Purpose

The Legislature of Louisiana does hereby declare that it is in the best interest of the citizens of the state to protect consumers in the most important financial investment most will make, the purchase of a home, by requiring the licensing and regulation of residential mortgage lenders, brokers, originators, and servicers. The purpose of this Chapter is to promote the safety and welfare of the people of the state by providing for regulatory oversight and by establishing educational requirements in a professional field in which unqualified individuals may injure or mislead the public.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1083 - Definitions

§1083. Definitions

As used in this Chapter:

(1) Repealed by Acts 2010, No. 743, §22B, eff. July 1, 2010.

(2) "Commissioner" means the commissioner of the office of financial institutions.

(3) "Consumer" means a natural person who enters into or seeks to enter into a residential loan transaction for a personal, family, or household purpose.

(3.1) "Conventional reverse mortgage loan" means a reverse mortgage loan other than a program reverse mortgage loan.

(4) "Depository institution" means the same as defined in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

(5) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(6) "Federally related mortgage loan" means an extension of credit to a consumer secured by a first mortgage on residential immovable property located in this state, including: a mobile home which will be immobilized pursuant to R.S. 9:1149.4 and designed principally for the occupancy of from one to four families; and which is one of the following:

(a) An extension of credit made in whole or in part by any lender the deposits or accounts of which are insured by any agency of the federal government, or is made in whole or in part by any lender which is regulated by any agency of the federal government.

(b) An extension of credit made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by the federal Department of Housing and Urban Development, or any other agency of the federal government or under or in connection with a housing or urban development program administered by the Department of Housing and Urban Development or a housing or related program administered by any other such agency.

(c) An extension of credit intended to be sold by the originating lender to the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or a financial institution from which it is to be purchased by the Federal Home Loan Mortgage Corporation.

(d) An extension of credit made in whole or in part by any creditor, as defined in Section 103(f) of the federal Consumer Credit Protection Act (15 U.S.C. §1602(f)), who makes or invests in consumer real estate loans aggregating more than one million dollars per year.

(7) "Immediate family member" means a spouse, child, sibling, parent, grandparent, grandchild, including stepparent, stepchild, stepsibling, and adoptive relationships.

(7.1) Repealed by Acts 2001, No. 617, §3, eff. June 22, 2001.

(8) "Mortgage broker" or "residential mortgage broker" means any person who, directly or indirectly, for compensation or the expectation of compensation, negotiates, places, or finds, or offers to negotiate, place, or find a residential mortgage loan for another person. "Mortgage broker" also shall include:

(a) An approved Federal Housing Administration loan correspondent.

(b) A residential mortgage lender who closes a residential mortgage loan in his own name but for whom the funding for the loan is provided by a third party lender in a process known as table funding.

(9) "Mortgage lender" or "residential mortgage lender" means any person who, directly or indirectly, originates or makes, or offers to originate or make, a residential mortgage loan for another person.

(10) "Mortgage loan originator" means an individual who for compensation or gain or with the expectation of compensation or gain takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan.

(11) "Mortgage servicer loss mitigation specialist" means a person who on behalf of the holder or mortgagee of a residential mortgage loan assists a borrower to modify or refinance either temporarily or permanently the borrower's obligations in order to avoid default or foreclosure of the residential mortgage loan.

(11.1) "Mortgage servicing" means collecting or remitting payment for another, or the right to collect or remit payments for another, of any of the following: principal, interest, tax, insurance, or other payment under a mortgage loan.

(12) "Nationwide Mortgage Licensing System and Registry", "licensing system", or "NMLS&R" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators or successors thereof, for the state licensing and registration of state-licensed mortgage loan originators and the registration of registered loan originators as provided in P.L. 110-289, Title V, as amended, which licensing system includes but not limited to an online database which receives, collects, and stores application, license, enforcement action, and related information on a multi-state basis.

(13) "Person" means any individual, firm, corporation, partnership, association, trust, or legal or commercial entity, or other group of individuals however organized.

(14) "Principal stockholder" means any person owning ten percent or more of the outstanding stock of a corporate mortgage broker or mortgage lender.

(14.1) "Program reverse mortgage loan" means a reverse mortgage loan offered under or intended to be insured by the Federal Housing Administration pursuant to Section 255 of the National Housing Act, 12 U.S.C. 1715z-20, as amended, and regulations and guidance issued thereunder by the secretary of the United States Department of Housing and Urban Development or the commissioner of the Federal Housing Administration.

(15) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including any of the following:

(a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of immovable property.

(b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of immovable property.

(c) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of immovable property, other than in connection with providing financing with respect to any such transaction.

(d) Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law.

(16) "Registered mortgage loan originator" means any individual who meets the definition of mortgage loan originator and is an employee of a depository institution or a subsidiary that is either owned and controlled by a depository institution and regulated by a federal banking agency or an institution regulated by the Farm Credit Administration and is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

(17) "Residential immovable property" means any immovable property located in this state upon which is constructed or intended to be constructed a dwelling.

(18) "Residential loan transaction" means any agreement by a consumer with a mortgage broker, mortgage loan originator, mortgage loan servicer, or mortgage lender in connection with a residential mortgage loan.

(19) "Residential mortgage lender" means a person who engages in a residential mortgage lending activity as a mortgage broker or mortgage lender, or both.

(20) "Residential mortgage lending activity" means an activity, including electronic activity, engaged in for compensation or with the expectation of compensation in connection with a residential loan transaction, including the origination or funding of a residential mortgage loan and the negotiation and placement, or offering to negotiate, place, or fund a residential mortgage loan for another person, or servicing a mortgage loan.

(21) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in 15 U.S.C. 1602(v) or residential immovable property upon which is constructed or intended to be constructed a dwelling as defined in 15 U.S.C. 1602(v).

(21.1) "Reverse mortgage loan" means a nonrecourse loan secured by immovable property that meets all of the following criteria:

(a) The loan provides purchase money proceeds for the acquisition by a borrower of a domicile to be inhabited by the borrower as his principal domicile or cash advances to a borrower based on the equity or the value in a borrower's inhabited principal domicile.

(b) The loan requires no payment of principal or interest until the entire loan becomes due and payable.

(22) "State" means any state of the United States, the District of Columbia, or any territory of the United States including Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(23) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(24) The term "regularly engaged" means either of the following:

(a) Engaged in residential mortgage lending activity, during the previous or current calendar year, as a mortgage loan originator in connection with more than ten residential mortgage loans or in connection with any residential mortgage loan having a principal amount exceeding twenty-five thousand dollars, or employed by an employer who meets the thresholds set forth in Subparagraph (b) of this Paragraph.

(b) Engaged in residential mortgage lending activity, during the previous or current calendar year, as a mortgage loan broker, lender, or both, separately or combined, in connection with residential mortgage loans for which the combined original principal balance exceeds two hundred fifty thousand dollars or in connection with any residential mortgage loan having a principal amount exceeding twenty-five thousand dollars.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §§1 and 3, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2010, No. 418, §1; Acts 2010, No. 743, §22B, eff. July 1, 2010; Acts 2011, No. 110, §1, eff. June 20, 2011; Acts 2012, No. 199, §1, eff. May 22, 2012; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1084 - Prohibition

§1084. Prohibition

No person, directly or indirectly, shall engage in a residential mortgage lending activity in this state without complying with the provisions of this Chapter or the rules or regulations promulgated pursuant to this Chapter.

Acts 1999, No. 1098, §1, eff. July 9, 1999.



RS 6:1085 - Rules and regulations

§1085. Rules and regulations

The commissioner shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to effectuate the purposes, administration, and enforcement of the provisions of this Chapter.

Acts 1999, No. 1098, §1, eff. July 9, 1999.



RS 6:1086 - Licensure requirement

PART II. LICENSURE, REGISTRATION,

AND CERTIFICATION

§1086. Licensure requirement

A. Except as otherwise provided in Subsection B of this Section, beginning on July 31, 2009, and unless otherwise exempt pursuant to this Chapter, no person shall engage in any residential mortgage lending activity in this state without first obtaining and maintaining annually the following:

(1) A license and registration as a mortgage loan originator, or a license as a mortgage lender, mortgage broker, or mortgage servicer.

(2) A unique identifier.

B. Until July 31, 2010, the provisions of Subsection A of this Section shall not apply to the following:

(1) A person whose residential mortgage lending activities were not subject to the licensing requirements pursuant to this Chapter on July 30, 2009.

(2) A person engaged in residential mortgage lending activities pursuant to an exemption provided by this Chapter on July 30, 2009.

C. Beginning July 31, 2009, all persons to whom a license was issued and in effect pursuant to this Chapter on July 30, 2009, shall be required to meet all the requirements of this Chapter in order to obtain a renewal of a license issued pursuant to this Chapter.

D. For purposes of Subsection A of this Section, a person shall not be considered to be engaged in residential mortgage lending activity in this state unless that person is regularly engaged in residential mortgage lending activity. This Subsection shall have no effect if the federal Consumer Financial Protection Bureau determines that the provisions of the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (P.L. 110-289) do not allow an exception from coverage for those not so regularly engaged.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2003, No. 875, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2012, No. 199, §1, eff. May 22, 2012; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1087 - Exemptions; annual registration statement; fees

§1087. Exemptions; annual registration statement; fees

A. Any person authorized to engage in business as a credit union under the laws of the United States, any state or territory of the United States, or the District of Columbia, and any subsidiary of such person, and the employees of such person, shall be exempt from the provisions of this Chapter.

B. The following employers and their employees shall be exempt from the provisions of this Part:

(1) Any person authorized to engage in business as a bank, savings bank, or savings and loan association under the laws of the United States, any state or territory of the United States, or the District of Columbia, and any direct or indirect subsidiaries of such entities, who are subject to general supervision and regulation, or audit or examination, by a regulatory body or agency of the United States, any state or territory of the United States, or the District of Columbia, and the employees of such persons, including those acting as originators and their exclusive agents under written agreement.

(2) Any attorney licensed to practice law when such attorney is not actively engaged in the business of making or brokering residential mortgage loans and the residential mortgage lending activity is incidental to providing legal services.

(3) Any nonprofit corporation exempt from federal taxation under Section 501(c) of the Internal Revenue Code making residential mortgage loans to promote home ownership or home improvements for the disadvantaged.

(4) Any agency of the federal government, or a state or municipal government, or any quasi governmental agency making residential mortgage loans under the specific authority of the laws of any state or the United States.

(5) Any person acting as a fiduciary with respect to any employee pension benefit plan qualified under the Internal Revenue Code who makes residential mortgage loans solely to plan participants from plan assets.

(6) Any real estate investment trust.

(7) Any person acting in a fiduciary capacity conferred by the authority of any court.

(8) Any person licensed as a small business investment company by the United States Small Business Administration.

(9) Any mortgagee in a residential loan transaction in which the mortgagee is the former owner of the residential immovable property.

(10) Repealed by Acts 2005, No. 235, §2.

(11) Any insurance company authorized by the insurance commissioner of this state or any other state and any resident or nonresident insurance agent who holds an unexpired agent license under Title 22 of the Louisiana Revised Statutes of 1950 who brokers loans exclusively to an insurer.

(12) Any person authorized to engage in business as a licensed lender under the provisions of the Louisiana Consumer Credit Law, R.S. 9:3510 et seq., whose gross revenue from loans subject to the Louisiana Consumer Credit Law exceeds fifty percent of the licensee's gross revenue; however, such persons shall remain subject to the examination and enforcement provisions of R.S. 6:1091 and 1092 for those loans subject to R.S. 6:1081 et seq.

C.(1) Employees and the exclusive agents under written agreement of any person licensed pursuant to this Part which is a direct or indirect subsidiary of a financial or bank holding company, savings bank holding company, or thrift holding company, shall be exempt from the licensure and continuing education provisions of this Part.

(2) Any person exempt from licensure under Subsection B shall engage in residential mortgage lending activities only through natural persons who are licensed as a mortgage broker, mortgage lender, or originator, or who are registered according to the provisions of this Chapter, or who are exempt from the provisions of this Part.

D. Persons engaged in residential mortgage transactions subject to an exemption provided for in Subsection A, B, or C of this Section on or before July 30, 2009, may continue to be so engaged until July 30, 2010. Thereafter, the exemptions provided in Subsection A, B, or C of this Section shall expire and no longer have any effect. Effective July 31, 2010, no person previously exempt pursuant to Subsection A, B, or C of this Section may engage in residential mortgage lending activity without a license and a unique identifier issued pursuant to this Chapter, unless such person is exempt under an exemption provided for in this Chapter on or after July 31, 2009.

E. The following shall be exempt from the provisions of this Part applicable to persons engaged in residential mortgage lending activities as a residential mortgage loan originator:

(1) Registered mortgage loan originators, when acting for a depository institution described in R.S. 6:1083.

(2) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual.

(3) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that is owned by and serves as the individual's residence.

(4) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator, or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(5) Any individual who performs only real estate brokerage activities and is licensed or registered in accordance with applicable state law, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator, or by any agent of such lender, mortgage broker, or other mortgage loan originator.

(6) Any individual solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. 101(53D).

(7) An individual engaging solely in loan processor or underwriter activities, who does not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator. For the purposes of this Paragraph, the term "loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing under this Chapter. For purposes of this Paragraph, the term "clerical or support duties" may include subsequent to the receipt of an application:

(a) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan.

(b) Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms; provided however that an independent contractor may not engage in residential mortgage loan origination activities as a loan processor or underwriter unless such independent contractor obtains and maintains a license under this Part. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator shall have and maintain a valid unique identifier issued by the NMLS&R.

(8) Individuals who are employees of a retailer of manufactured or modular homes as defined in R.S. 51:911.21 et. seq., if the employees are performing only administrative or clerical tasks in connection with the sale or lease of a manufactured or modular home and provided such individuals receive no compensation or other gain from a residential mortgage lender or a residential mortgage broker for the performance of the administrative or clerical tasks.

(9) Any individual who meets all of the following requirements:

(a) In any calendar year, originates five or fewer residential mortgage loans exclusively for a single federally chartered depository institution, and the loans are closed.

(b) Is contractually prohibited from soliciting, processing, negotiating, or placing a residential mortgage loan with a person other than the single federally chartered depository institution.

(c) Enrolls with the Office of Financial Institutions as an individual who originates exclusively with a single federal depository institution until the time any registration with the Nationwide Mortgage Licensing System and Registry (NMLS&R) is required for the individual by federal law or regulation and a suitable category is created for that registration with NMLS&R. Enrollment pursuant to this Subparagraph must be renewed annually with the Office of Financial Institutions.

(d) Is not barred from licensure pursuant to R.S. 6:1088(E)(2), (3), or (4), as determined by the commissioner of financial institutions.

(e) Is sponsored by a life insurance company or an affiliate of the company which is authorized to engage in business in this state and which is a licensed mortgage loan broker or originator, and which sponsorship shall include all of the following:

(i) Providing an undertaking of accountability supported by a surety bond equal to one million dollars, to meet the requirement of R.S. 6:1088(G)(1) and to cover all of the persons who are exempt pursuant to this Paragraph, which undertaking includes full and direct financial responsibility for the loan origination activities of each such exempt person.

(ii) Paying an annual fee on behalf of the individual exempted pursuant to this Paragraph in the amount of one-half the license fee for a mortgage loan originator pursuant to R.S. 6:1088.2(A)(4) to the Office of Financial Institutions.

(10) Individuals employed by nonprofit corporations exempt under R.S. 6:1087(F)(11).

(11) Mortgage servicer loss mitigation specialists, if the commissioner determines that an exemption of a mortgage servicer loss mitigation specialist is compliant with the minimum standards set forth in P.L. 110-289, Title V.

F. The following employers and their employees shall be exempt from the provisions of this Part applicable to residential mortgage lenders, residential mortgage brokers, and mortgage servicers:

(1) Any attorney licensed to practice law when such attorney is not actively engaged in the business of making or brokering residential mortgage loans and the residential mortgage lending activity is incidental to providing legal services.

(2) Any nonprofit corporation exempt from federal taxation under Section 501(c) of the Internal Revenue Code making residential mortgage loans to promote home ownership or home improvements for the disadvantaged.

(3) Any agency of the federal government, or a state or municipal government, or any quasi governmental agency making residential mortgage loans under the specific authority of the laws of any state or the United States.

(4) Any person acting as a fiduciary with respect to any employee pension benefit plan qualified under the Internal Revenue Code who makes residential mortgage loans solely to plan participants from plan assets.

(5) Any real estate investment trust.

(6) Any person acting in a fiduciary capacity conferred by the authority of any court.

(7) Any person licensed as a small business investment company by the United States Small Business Administration.

(8) Any insurance company authorized by the insurance commissioner of this state or any other state and any resident or nonresident insurance producer who holds an unexpired producer license under Title 22 of the Louisiana Revised Statutes of 1950 who brokers loans exclusively to an insurer.

(9) Any depository institution or direct or indirect subsidiary thereof regulated by a federal banking agency.

(10) Any mortgagee in a residential loan transaction in which the mortgagee is the owner of the dwelling or residential immovable property.

(11) Any nonprofit corporation that is providing financial education and counseling to consumers, is exempt from federal taxation under Section 501(c) of the Internal Revenue Code, is approved by the United States Department of Housing and Urban Development (HUD) to provide housing counseling, and does not originate residential mortgage loans.

G. Any person exempt from licensure pursuant to Subsection F of this Section shall engage in residential mortgage lending activities only through natural persons who are licensed or registered as a mortgage broker, mortgage lender, or mortgage loan originator according to the provisions of this Chapter, or who are exempt from the provisions of this Part.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §§1 and 3, eff. June 22, 2001; Acts 2003, No. 875, §§1, 2; Acts 2004, No. 151, §1; Acts 2005, No. 235, §2; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2011, No. 110, §1, eff. June 20, 2011; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1088 - Application for licensure; surety bond

§1088. Application for licensure; surety bond

A. An application for a license under this Chapter shall be made under oath and on a form prescribed by the commissioner. The commissioner may grant restricted or conditional licenses. Each license shall expire on December thirty-first of the year in which the license was issued.

B. In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage loan originators, mortgage lenders, and mortgage brokers to be licensed and registered through the NMLS&R and for this purpose the commissioner may establish such application information requirements and any other information as he deems necessary to participate in the NMLS&R. For the purposes of participating in the NMLS&R, the commissioner may waive or modify in whole or in part by rule, any requirements set forth in this Chapter and set forth such new requirements as he deems reasonably necessary to participate in the NMLS&R. In order to facilitate an orderly transition to the licensing requirements of this Chapter and to ensure timely receipt and consideration, the commissioner may direct that certain information, documents, or other items required pursuant to this Chapter be furnished to the commissioner or to the NMLS&R, and may be furnished periodically and separately from an application.

C. In addition to any other application information requirements of the commissioner, an applicant for licensure pursuant to this Chapter shall, in connection with an application for licensing, furnish to the commissioner, or if application procedures permit, to the Nationwide Mortgage Licensing System and Registry, each of the following:

(1) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information for a state, national, or international criminal history background check; provided however, that any person licensed on July 30, 2009, may satisfy this requirement by complying with the provisions of R.S.6:121.2, until the earlier of being directed otherwise by the commissioner, or until December 31, 2010. For purposes of this Paragraph and Paragraph (3) of this Subsection, the commission may use the NMLS&R as a channeling agent for requesting and distributing information to and from any source as directed by the commissioner.

(2) Personal history and experience in a form prescribed by the NMLS&R, and when available through the NMLS&R.

(3) Authorization for the NMLS&R and the commissioner to obtain:

(a) An independent credit report obtained from a consumer reporting agency described in the Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

(b) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction; provided however, that persons licensed on July 30, 2009, need not furnish such authorization until directed to do so by the commissioner, but in any event no later than December 31, 2010.

D. To comply with the requirements of this Section, an applicant for a mortgage lender, mortgage broker, or mortgage servicer license shall furnish the required information as to each owner and member if the applicant is a partnership or limited liability company, each officer, director, and direct or indirect owner of ten percent or more of applicant's outstanding shares if the applicant is a corporation, and each settlor, trustee, and beneficiary if the applicant is a trust.

E. Notwithstanding any other law to the contrary, the commissioner may not issue a mortgage loan originator license, unless the commissioner finds that the applicant has the following minimum requirements:

(1) Paid all fees due to the office of financial institutions.

(2) Never had a mortgage loan originator license, mortgage lender license, or mortgage broker license revoked in any governmental jurisdiction unless such revocation is subsequently formally vacated.

(3) Has not been convicted of, pleaded guilty, or nolo contendere to a felony in a domestic, foreign, or military court during the seven-year period preceding the date of application for licensing and registration or at any time preceding such date of application if such felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering; provided however that any conviction for which an individual has received a pardon, the effect of which, according to the law of the jurisdiction granting the pardon, is to void the fact of the conviction, shall not be deemed a conviction for the purposes of this Subsection.

(4) Demonstrates financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator, mortgage lender, or mortgage broker will operate honestly, fairly, and efficiently within the purposes of this Chapter.

(5) Has completed the pre-licensing education requirement described in this Chapter.

(6) Has passed a written test that meets the test requirement described in this Chapter.

(7) Has obtained and maintains a surety bond in the amount required by this Section.

F. Notwithstanding any other law to the contrary, the commissioner may not issue a mortgage lender license, mortgage broker license, or mortgage servicer license unless the commissioner makes the minimum findings provided in Paragraphs (E)(1), (2), (3), and (4) of this Section, and as to each owner, partner, and member if the applicant is a partnership or a limited liability company, each officer, director, and direct or indirect owner of ten percent or more of the outstanding shares if the applicant is a corporation, and each settlor, trustee, and beneficiary if the applicant is a trust.

G.(1) Each applicant for any license governed by this Chapter shall, at the time of application for licensure or any renewal of a license, provide evidence of obtaining and maintaining a surety bond as provided for in this Section. Notwithstanding any other law to the contrary, or any other provision of this Chapter, a person who was licensed and met the financial responsibility requirements in whatever manner permitted by this Chapter on July 30, 2009, and who thereafter continuously meets those requirements in a manner permitted by this Chapter on July 30, 2009, shall be deemed in compliance with the requirements of this Subsection until December 31, 2009.

(2) The applicant shall furnish a surety bond authorized by a surety insurer licensed to do business in this state. The surety bond shall name the office of financial institutions and shall be submitted as prescribed by the commissioner in connection with the application or renewal application.

(3) The required amount of the surety bond shall be determined by information in a report submitted by an applicant or licensee as prescribed by the commissioner. The total dollar amount of the original outstanding principal balance of all residential mortgage loans serviced or originated by the applicant secured by immovable property located in this state, including all such loans originated by mortgage loan originators employed by the applicant during the previous calendar year and reported pursuant to this Subsection shall be used to determine the amount of the bond. The required amount of the bond shall be determined by information in a report of total loan volume submitted by the applicant as prescribed by the commissioner. Total loan volume of the applicant shall be calculated by adding all of the following:

(a) The total dollar volume of loans which were originated by an applicant or licensee and funded by a mortgage lender.

(b) Total dollar volume of loans originated and funded by same applicant or licensee.

(c) The total dollar volume of loans funded by an applicant which were originated by a mortgage broker.

(d) The total outstanding principal balance as of the end of the previous calendar year for all residential mortgage loans serviced.

(4) The total dollar loan volume reported for the previous year shall be used to determine the amount of the surety bond required in accordance with the following:

Dollar Amount of Total Loan

Required Amount of Surety Bond

Volume in Previous Calendar Years

Lenders, Brokers, and Originators

$0 - $99,999,999

$25,000

$100,000,000 or greater

$50,000

H. All persons licensed by the commissioner pursuant to this Part shall maintain a surety bond, according to the provisions of this Section, at all times during licensure and at all times that they are required to be licensed, as determined by the commissioner.

I. Notwithstanding any other law to the contrary, in lieu of obtaining a surety bond, all applicants may meet the requirements of this Section by depositing in a federally insured depository institution located in Louisiana, designated by the applicant and approved by the commissioner, an amount equal to the amount of the surety bond otherwise required by the provisions of this Section, provided that the title of any such deposit account must include the words "for the benefit of" or "f/b/o the Louisiana Office of Financial Institutions", and require such other evidence of and information regarding such account as he may deem appropriate, provided that interest earned on such account shall be payable to person or entity making the deposit.

J. An applicant for a mortgage originator license who is employed by, or is an exclusive agent for, a juridical person engaging in residential mortgage lending activities as a licensed mortgage broker, mortgage lender, or mortgage servicer may satisfy the requirement of furnishing a surety bond by submitting evidence in a form and manner satisfactory to the commissioner that his employer or principal has obtained a surety bond which satisfies the requirements of this Section. Notwithstanding any provision of law to the contrary, a mortgage originator whose license remains in a status of inactive or any other status which would not allow them to originate mortgage loans shall not be required to maintain the surety bond as required by this Section until such time as their license is returned to a status which allows them to originate mortgage loans.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §§1 and 3, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2006, No. 237, §1; Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2008, No. 225, §1, eff. June 15, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2010, No. 36, §1; Acts 2014, No. 260, §1, eff. June 30, 2104.



RS 6:1088.1 - Licensing system; authorization; fees; required use

§1088.1. Licensing system; authorization; fees; required use

A. Consistent with both the public interest and the purposes of this Chapter, the commissioner shall have the authority to take all action regarding the licensing system, in his discretion as he deems necessary and appropriate, including but not limited to all of the following:

(1) Facilitating and participating in the establishment and implementation of the licensing system.

(2) Entering into agreements and contracts including information-sharing agreements.

(3) Contracting with third parties to process, maintain, and store information collected by the licensing system.

(4) Authorizing the licensing system to collect fingerprints on the commissioner's behalf in order to receive criminal history records from the Federal Bureau of Investigation. For purposes of this Section, the commissioner may use the NMLS&R as a channeling agent for requesting information from and distributing information to the Department of Justice or any other governmental agency.

(5) Requiring persons engaged in activities that require licensure by the commissioner to utilize the licensing system and to pay through the licensing system, in addition to those fees provided for in this Section for utilizing the licensing system, all other fees provided for by this Chapter.

(6) Providing information to the licensing system.

(7) Authorizing a third party to collect any fees associated with licensure on behalf of the commissioner.

(8) Notwithstanding any other provision of law to the contrary, sharing any information or material which has been disclosed to the licensing system with any state or federal regulatory agencies having authority over residential mortgage lending activities.

(9) Providing a process whereby a mortgage loan originator may challenge information entered into the NMLS&R regarding that mortgage loan originator.

B. Persons engaged in activities that require licensure pursuant to this Chapter shall be required to pay all applicable fees to utilize the licensing system.

C. After the date the licensing system is available for use, any filing or notification required by the commissioner shall be made through the online licensing system.

D. Notwithstanding any other provision of law to the contrary, the licensing system is not intended to and does not replace or affect the commissioner's authority to grant or deny licenses.

E. Before the end of each fiscal year, the commissioner shall submit the most recent annual report of the NMLS&R's proprietor, the State Regulatory Registry LLC or its successors, to the House Committee on Commerce, the Senate Committee on Commerce, Consumer Protections, and International Affairs, and the division of administration.

Acts 2007, No. 36, §1, eff. June 18, 2007; Acts 2008, No. 225, §1, eff. June 15, 2008; Acts 2008, No. 929, §1, eff. July 15, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2012, No. 220, §1, eff. May 22, 2012.



RS 6:1088.2 - Application for licensure; application and renewal fees

§1088.2. Application for licensure; application and renewal fees

A. The application shall be accompanied by the following nonrefundable fees as determined by and payable to the commissioner:

(1) In the case of an application for a license to act as a mortgage lender, mortgage broker, mortgage servicer, or combination of any, a license fee in an amount not to exceed four hundred dollars.

(2) In the case of an application for a license to act as an originator, a license fee in an amount not to exceed one hundred dollars.

(3) An annual license renewal fee for each person licensed as a mortgage broker, mortgage lender, or mortgage servicer in an amount not to exceed three hundred dollars.

(4) An annual license renewal fee for each originator in an amount not to exceed one hundred dollars.

B. If the applicant has multiple office locations, all such locations may be covered by a single license by including in the license application the address of each office operated by the applicant and the name and license number of the individual licensees engaging in residential mortgage lending activities at that location.

Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1088.3 - Application for renewal of license; restriction; late renewal fees

§1088.3. Application for renewal of license; restriction; late renewal fees

A.(1) Each person licensed as a mortgage broker, mortgage lender, or mortgage servicer shall submit an annual license renewal application on or before December thirty-first of each year in a manner and form prescribed by the commissioner.

(2) Each mortgage loan originator who obtains a license and unique identifier, who renewed a license and obtained a unique identifier to act as a mortgage loan originator in 2009 pursuant to this Chapter, shall thereafter submit an annual license renewal application on or before December thirty-first of each year in a manner and form prescribed by the commissioner.

(3) An annual renewal application shall be accompanied by the required annual license renewal fee pursuant to R.S. 6:1088.1. An annual license renewal application submitted after December thirty-first and before March first of the following year shall be charged an annual license renewal late fee of two hundred dollars for residential mortgage lenders, brokers, and servicers, and fifty dollars for mortgage loan originators, in addition to the annual license renewal fee.

B.(1) An annual license renewal application which is timely submitted on or before the December thirty-first license expiration date shall remain in force and effect until such application is approved or rejected by the commissioner. Nothing in this Section shall preclude the commissioner from implementing any administrative or enforcement action authorized by this Title for violations of this Chapter or for material misrepresentation which may have occurred prior to the renewal date of a license.

(2) Licenses for which renewal applications are submitted to the NMLS&R after December thirty-first shall be deemed to have expired effective January first, unless the licensee after December thirty-first and before March first of the following year, satisfies all of the following:

(a) Submits a request for a late filing of the annual license renewal application.

(b) Pays the annual license renewal application fee and the annual license renewal late fee provided for in Subsection A of this Section.

(c) Meets the requirements for license renewal provided for in Paragraph (C)(1) or (C)(2) of this Section, as applicable.

C.(1) The commissioner shall not renew a residential mortgage originator license for which an application for license renewal is submitted for the year 2010, and shall not renew any residential mortgage originator license for which an application for license renewal is submitted for any year thereafter, unless the commissioner finds at a minimum:

(a) The applicant for renewal of a residential mortgage loan originator license continues to meet all requirements to obtain a license, including all requirements of R.S. 6:1088.

(b) The applicant for renewal of a residential mortgage loan originator license satisfies:

(i) The annual continuing education requirements of this Part.

(ii) The applicant is in compliance with all final or uncontested orders of, or consent agreements with the commissioner including, but not limited to, the payment of fees, penalties, or refunds.

(2) The commissioner shall not renew a residential mortgage broker, lender, or servicer license for which an application for license renewal is submitted for the year 2010, and shall not renew any residential mortgage lender or broker license for which an application for license renewal is submitted for any year thereafter, unless the commissioner finds at a minimum:

(a) The applicant for renewal of a residential mortgage lender or broker license continues to meet all requirements to obtain a license, including all requirements of R.S. 6:1088.

(b) The applicant for renewal of a residential mortgage lender, broker, or servicer license is in compliance with all final or uncontested orders of, and consent agreements with the commissioner, including but not limited to the payment of all fees, penalties, or refunds.

D.(1) The license of a mortgage loan originator failing to satisfy the minimum standards for annual license renewal in Paragraph (C)(1) of this Section shall expire on December thirty-first.

(2) The license of a mortgage loan broker, lender, or servicer failing to satisfy the minimum standards for annual license renewal in Paragraph (C)(2) of this Section shall expire on December thirty-first.

Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1088.4 - Information reporting

§1088.4. Information reporting

Notwithstanding any other provision of law to the contrary, except for R.S. 6:103(B)(16), R.S. 6:103(J), and R.S. 6:1088.1, the commissioner shall furnish to the NMLS&R the following:

(1) Information as required by the P.L. 110-289, as amended, including but not limited to, the employment history of and publicly adjudicated disciplinary and enforcement actions and consumer complaints against mortgage loan originators.

(2) Information regarding publicly adjudicated disciplinary and enforcement actions and consumer complaints against mortgage loan brokers or mortgage lenders engaging in activities subject to this Chapter.

(3) Regularly report violations of this Chapter, as well as enforcement actions, and other relevant information to the NMLS&R.

Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1089 - Name or location changes and closures; fees

§1089. Name or location changes and closures; fees

A.(1) No residential mortgage lender, originator, or servicer shall conduct the residential mortgage lending activities provided for in this Chapter under any name other than the one stated in its current record of information in the licensing system.

(2) A residential mortgage lender or servicer shall notify the commissioner of a change in the location or name of the business or the addition of offices by submitting such information to the licensing system prior to the change. A notice of change of location or name or addition of offices shall be accompanied by a filing fee of one hundred dollars.

(3) A residential mortgage lender or servicer shall notify the commissioner of the closing of any office by submitting such information to the licensing system and within thirty days of such closure.

B.(1) Whenever the employment of an originator changes, whether by the originator's action or otherwise, the originator shall give notice of the change of employment to the commissioner by submitting such information to the licensing system within thirty days of such change. The notice shall be accompanied by a filing fee of fifty dollars.

(2) Whenever the employment of an originator employed by a mortgage broker or mortgage lender changes, whether by the originator's change of employment or otherwise, the employer, unless exempted from the provisions of this Part, shall give notice of the change in employment to the commissioner by submitting such information to the licensing system within thirty days of the change.

(3) Failure to notify the commissioner through the NMLS&R within the prescribed time as required by this Section shall result in a one hundred dollar late notification fee.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1090 - Restrictions

§1090. Restrictions

A. No license issued pursuant to this Chapter shall be sold or otherwise transferred.

B.(1) No person shall acquire or control a license to make, service, or broker residential mortgage loans through the acquisition or control of fifty-one percent or more of the ownership interest in a licensee without first having obtained written approval from the commissioner, pursuant to an application for a change of control in ownership of the licensee, filed in the manner and on a form prescribed by the commissioner and accompanied by a fee of three hundred dollars. Any person who acquires controlling interest in a licensee without first having filed an application for change of control with the commissioner shall be deemed to be operating without proper authority under this Chapter and is subject to the penalties of R.S. 6:1092(C).

(2) For the purposes of this Section, a person acquires or controls the licensee when at least one of the following conditions exists:

(a) The person, directly or acting through one or more other persons, owns, controls, or has the power to vote any class of stock of the corporation.

(b) The person controls in any manner the election of a majority of the directors of the corporation.

(c) The commissioner determines, after notice and an opportunity for hearing, that the person directly or indirectly exercises a controlling influence over the management or the policies of the licensee.

(3) When the licensee is a limited liability company or a limited liability partnership, the licensee is acquired or controlled if one of the following occurs:

(a) There is a change of managers or general partners.

(b) An existing manager or general partner acquires or controls the licensee as provided in Paragraph (2) of this Subsection.

(c) The commissioner determines that there has been a significant change in the membership or partnership interests, including but not limited to a change in ownership or control, directly or indirectly affecting twenty-five percent or more of the total interest of the licensee.

(4) A corporation that is a licensee shall notify the commissioner within sixty days of a stockholder becoming a principal stockholder.

C. No person may act as an originator in a residential loan transaction unless such person is employed by a licensed mortgage broker or mortgage lender, or by a person exempt from the provisions of this Part.

D. A mortgage broker shall broker a residential mortgage loan only to a mortgage lender licensed pursuant to this Chapter, or to a mortgage lender exempt from the provisions of this Part.

E. Any person licensed under this Chapter shall engage in residential mortgage lending activities only through a natural person who is licensed as a mortgage loan originator or who is exempt from the provisions of this Part.

F. A licensed residential mortgage lender or broker shall enter into a residential mortgage lending transaction only with a person who is in compliance with the licensing provisions of this Chapter as a mortgage broker, mortgage lender, or mortgage loan originator.

G. No residential mortgage lender is permitted to operate a "Net Branch" in this state except as permitted by rules promulgated by the commissioner.

H. No person who has been denied a license or had a license revoked and has failed to request an administrative hearing pursuant to R.S. 6:1092(A), or whose revocation was affirmed in an administrative hearing, may be employed as a loan processor of residential mortgage loans or hold a position which is responsible for the operation of the principal place of business or a branch of any residential mortgage lender licensed under this Chapter.

I. No person licensed pursuant to this Chapter shall engage in or be financially compensated for any loan transaction in which such person, for a fee, commission, or other valuable consideration, is acting as a licensee under the Louisiana Real Estate License Law, R.S. 37:1430 et seq., in connection with the same residential loan transaction.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2006, No. 237, §1; Acts 2007, No. 39, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1091 - Recordkeeping and retention; examinations; investigation of complaints; reports of conditions

§1091. Recordkeeping and retention; examinations; investigation of complaints; reports of conditions

A.(1) Each person required to be licensed under this Chapter shall maintain in its offices such books, records, and accounts of its residential mortgage lending activities as the commissioner may reasonably require in order to determine whether such person is complying with the provisions of this Chapter and the rules and regulations promulgated under the provisions of this Chapter. Required records may be maintained in any electronic format consistent with the person's ordinary business practices unless the person receives specific written instructions from the commissioner to the contrary. Such books, records, and accounts shall be maintained separate and apart from any other business in which the person is involved and shall be kept at the location in the state at which the residential mortgage lending activity occurred or at the person's principal office unless otherwise permitted in writing by the commissioner. Records must be made available for review or examination at a nonresidential location approved by the commissioner.

(2) The commissioner either in person or through an employee appointed by him shall examine the books, records, and accounts of all licensed residential mortgage lenders at least once every three years on an examination schedule which focuses on appropriate risk management and concentrations of consumer complaints and is consonant with the resources of the office and in accordance with good examination practices. The commissioner shall include the dates of each licensed residential mortgage lender's last two examinations beginning with examinations conducted after January 1, 2008, which information shall be updated quarterly, with the licensee's identifying information on the list of active residential mortgage lenders maintained by the office of financial institutions and accessible by the general public. The commissioner may also examine any formerly licensed person who is engaged in the collection or enforcement of mortgage loans or brokerage agreements. Nothing in this Subsection shall limit the authority of the commissioner to examine any licensed or formerly licensed person as frequently as he deems necessary to protect the public interest.

(3) If the books and records of any person described in this Subsection are located outside of the state, he shall make them available to the commissioner at a location within this state convenient to the commissioner or pay the reasonable and necessary expenses for the commissioner or his representative to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect the records on his behalf.

(4) The commissioner shall assess an examination fee in an amount not to exceed four hundred dollars per location examined. If the examination fee is not paid within thirty days of its assessment, the person examined shall be subject to an administrative penalty of not more than fifty dollars for each day it is delinquent.

B. If the commissioner receives a written complaint pertaining to the residential mortgage activities of a person exempt from the provisions of this Part or this Chapter, or exempt from licensure pursuant to the provisions of R.S. 6:1087, the commissioner may refer the complaint to the exempted person for comment or response or to the appropriate federal or state regulatory, licensing, supervisory, or auditing agency or body.

C. In addition to any authority allowed under this Title, the commissioner shall have the authority to conduct investigations and examinations as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this Chapter, the commissioner shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including but not limited to:

(a) Criminal, civil, and administrative history information.

(b) Personal history and experience information including independent credit reports obtained from a consumer reporting agency described in the Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

(c) Any other documents, information, or evidence the commissioner deems relevant to the inquiry or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence.

(2) For the purposes of investigating violations or complaints arising under this Chapter, or for the purposes of examination, the commissioner may review, investigate, or examine any licensee, individual, or person subject to this Chapter, as often as necessary in order to carry out the purposes of this Chapter. The commissioner may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the commissioner deems relevant to the inquiry.

(3) Each person subject to this Chapter shall make available to the commissioner upon request the books and records relating to the operations of such licensee, individual, or person subject to this Chapter. The commissioner shall have access to such books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this Chapter concerning their business.

(4) Each person subject to this Chapter shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this Section, including but not limited to information lists and data concerning loan transactions in a format prescribed by the commissioner.

(5) In making any examination or investigation authorized by this Chapter, the commissioner may control access to any documents and records of the person under examination or investigation. The commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the commissioner. Unless the commissioner has reasonable grounds to believe the documents or records of the person have been, or are at risk of being altered or destroyed for purposes of concealing a violation of this Chapter, the person who is the owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(6) In order to carry out the purposes of this Section, the commissioner may:

(a) Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations.

(b) Enter into agreements or relationships with other government officials or regulatory associations by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this Section.

(c) Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate each person subject to this Chapter.

(d) Accept and rely on examination or investigation reports made by other government officials, within or outside this state.

(7) The authority of this Section shall remain in effect, whether such person subject to this Chapter acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.

(8) No licensee, individual, or person subject to investigation or examination under this Section shall knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

D. Each licensee shall submit to the NMLS&R reports of condition which shall be in such form and contain such information as the NMLS&R may require.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2008, No. 531, §1, eff. June 30, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1092 - Suspension and revocation of licensure; commissioner's interpretations; prohibitions

§1092. Suspension and revocation of licensure; commissioner's interpretations; prohibitions

A. After notice and an opportunity to be heard as provided in the Administrative Procedure Act, the commissioner may suspend or revoke the license of any person licensed pursuant to this Chapter who:

(1) Violates any of the provisions of this Chapter or any rule or regulation promulgated or any order, including but not limited to a cease and desist order or subpoena, issued pursuant to this Chapter.

(2) Violates any provision of a voluntary consent or compliance agreement which has been entered into with the commissioner.

(3) Has knowingly provided or caused to be provided to the commissioner any false or fraudulent misrepresentation of material fact or any false or fraudulent financial statement, or has suppressed or withheld from the commissioner any information which if submitted by him would have resulted in denial of the license application.

(4) Refuses to permit an examination by the commissioner of his books and affairs, or has refused or failed within a reasonable time to furnish any information or make any report that may be required by the commissioner under the provisions of this Chapter.

(5) Fails to maintain records as required by the commissioner after being given written notice to the last address of record and thirty days within which to correct the failure. The commissioner may grant, on good cause shown, up to two thirty-day extensions within which to correct the recordkeeping violations.

(6) Continues in office any individual with power to direct the management or policies of a person regulated by this Chapter, including but not limited to any officer, director, or manager, if such individual is convicted of, pleads guilty to, or is found guilty after a plea of nolo contendere of any felony and has been adjudicated guilty in any state, federal, foreign, or military court.

(7) Violates any provision of a regulatory or prohibitory statute and has been found to have violated such statute by the governmental agency responsible for determining such violations.

(8) Misrepresents material facts or makes false promises likely to influence, persuade, or induce an applicant into making a residential mortgage loan or a mortgagor into taking a mortgage loan, or pursues a course of misrepresentation through agents or otherwise.

(9) Misrepresents or conceals material facts, terms, or conditions of a transaction to which he is a party, pertinent to an applicant for a mortgage loan or a mortgagor.

(10) Knowingly engages in any transaction, practice, or course of business which perpetrates a fraud upon any person in connection with the making, purchasing, sale, or brokering of any mortgage loan.

(11) Fails to account for or deliver to any person any personal property obtained in connection with a residential mortgage loan, including but not limited to money, funds, deposits, checks, drafts, mortgages, or other documents or things of value, which has come into his hands and which is not his property, or which he is not entitled by law to retain.

(12) Fails to disburse, without just cause, any funds in accordance with any agreement connected with a residential mortgage loan.

(13) Fails to pay any fee or assessment imposed by this Chapter or by any rule or regulation promulgated in accordance with this Chapter.

(14) Violates the written restrictions or conditions under which the license was issued.

(15) Fails, after notice and without lawful excuse, to obey any order or subpoena issued by the commissioner.

(16) The commissioner discovers any fact or condition currently exists which, if it had existed at the time of the original application for licensure, would have warranted the denial of the application.

(17) Repealed by Acts 2009, No. 522, §3, eff. July 31, 2009.

B.(1) Notwithstanding any other law to the contrary, and in addition to any other authority conferred upon the commissioner by any other provision of law, the commissioner may upon discovery order an immediate suspension of the license of any person licensed pursuant to this Chapter who:

(a) Fails to maintain a surety bond in any manner as provided for by this Chapter.

(b) Commits serious violations of this Chapter such that, in the opinion of the commissioner, the public safety and welfare demand that emergency action be taken.

(c) Submits a payment of any fee for any application, notification, examination, investigation, late fee, or penalty which is returned, declined, denied, or otherwise not paid in full for any reason.

(d) Is convicted of a felony that would have prohibited the issuance or renewal of the license.

(e) Has his license to act as a residential mortgage broker, residential mortgage lender, mortgage servicer, or residential mortgage loan originator suspended or revoked in this or another jurisdiction.

(2) A person whose license is suspended under this Subsection shall have thirty days from the date of the order to request a hearing in accordance with the Administrative Procedure Act. Failure to timely request a hearing shall constitute a waiver of all hearing rights regarding the suspension.

C. In addition to any other authority conferred upon the commissioner by this Chapter or this Title, the commissioner may issue cease and desist orders, order refunds of any unauthorized portion of any fee, or charge any person collects in violation of this Chapter, and may impose a civil money penalty not exceeding one thousand dollars upon any person who is found in an administrative proceeding to have violated any of the provisions of this Chapter or any rule or regulation promulgated in accordance with this Chapter. Each separate violation shall subject such person to such civil money penalty and each day such person acts without complying with the provisions of this Chapter, or the rules or regulations promulgated in accordance with this Chapter, shall constitute a separate violation.

D. The violations listed in this Subsection are nonexclusive, and are in addition to and exist independent of, any other violations set forth in other provisions of this Chapter. Failure to comply with any provisions set forth herein may serve as a basis for any enforcement or other action accorded the commissioner under this Title. It shall be a violation of this Chapter for a person or individual engaged in residential mortgage lending activity subject to this Chapter to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers, lenders, or any person, when such person or individual knew or should have known that such scheme, device, or artifice was defrauding or misleading.

(2) Engage in any unfair or deceptive practice toward any person.

(3) Obtain property by fraud or misrepresentation.

(4) With the intent to defraud, solicit or enter into a contract with a consumer providing for payment of an unlawful fee or commission to a person subject to this Chapter even though no loan is actually obtained for the consumer.

(5) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms when the person or individual knew or should have known that such terms are not actually available at the time of soliciting, advertising, or contracting.

(6) Conduct any business covered by this Chapter without holding a valid license as required under this Chapter, or knowingly assist or aid and abet any person in the conduct of business under this Chapter without a valid license as required under this Chapter.

(7) As determined by the commissioner, structure a residential loan transaction in such a manner as to circumvent the provisions of this Chapter.

(8) Fail to comply with this Chapter or rules or regulations promulgated under this Chapter, or fail to comply with any other state or federal law, including the rules and regulations issued thereunder, applicable to any residential mortgage lending activity.

(9) Make, in any manner, any false or deceptive statement or representation with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan when such person or individual knew or should have known that such statement or representation was false or deceptive, or engage in bait and switch advertising.

(10) Negligently make any false statement, or knowingly and willfully make any omission of material fact, in connection with any information or reports filed with a governmental agency or the NMLS&R, or in connection with any investigation conducted by the commissioner or any other governmental agency.

(11) Make any payment, threat, or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property.

(12) Collect, charge, attempt to collect or charge, or use or propose any agreement purporting to collect or charge any fee prohibited by this Chapter.

(13) Engage in loan processing or underwriting activities as an independent contractor without obtaining a license to act as a residential mortgage loan originator.

(14) Fail to truthfully account for monies belonging to a party to a residential mortgage loan transaction.

(15) Represent to the public through advertising or other means of communicating or providing information including the use of business cards, stationary brochures, signs, rate lists, or other promotional items, that such an individual can or will perform any activities of a mortgage loan originator, while such individual engages in activities solely as a loan processor or underwriter.

E. The commissioner may report violations to other state and federal regulators of mortgage lending activities, the NMLS&R, federal law enforcement agencies, the attorney general, or to the district attorney of the appropriate parish, who may institute such proceedings as they deem appropriate.

F. No act done or omitted in conformity with any advisory opinion or interpretation issued by the office of financial institutions at the time of the act or omission or subsequent to the act or omission shall constitute a violation of this Chapter, notwithstanding that after such act or omission has occurred, such advisory opinion or interpretation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason. Advisory opinions and interpretations of the office of financial institutions shall not be considered rules requiring compliance with the rulemaking process of the Louisiana Administrative Procedure Act. The commissioner and the employees of the office of financial institutions shall have no liability to any person with respect to an advisory opinion or interpretation issued in connection with this Chapter.

G. Any person who acts as a mortgage broker, mortgage lender, mortgage servicer, or mortgage loan originator without complying with the licensing provisions of this Chapter shall be subject to forfeiture of the compensation attributable to and received by the mortgage broker, mortgage lender, mortgage servicer, or mortgage loan originator in connection with residential mortgage lending activity occurring on or after August 15, 2001; provided that the forfeiture of such compensation by the mortgage broker, mortgage lender, mortgage servicer, or mortgage loan originator shall not impair the validity of the note and mortgage.

H. All of the grounds for license suspension or revocation listed in Subsection A of this Section are violations of this Chapter and may serve as the basis for any other enforcement action provided to the commissioner by this Title.

I. The commissioner may share information about any person who is licensed or required to be licensed pursuant to this Chapter with any state or federal agency having concurrent jurisdiction over such person with the Office of Financial Institutions.

J. Repealed by Acts 2007, No. 36, §2, eff. June 18, 2007 and Acts 2007, No. 376, §2, eff. July 10, 2007.

K. Any residential mortgage lender, broker, or servicer whose license under this Chapter has been revoked for any reason may not reapply for a license until at least five years have elapsed from the date of the order of revocation, unless the commissioner, in his sole discretion, prescribes an earlier or later date. For purposes of this Subsection, the order shall be considered to be the commissioner's notification of revocation of the license. For the purposes of this Subsection, mortgage lender, mortgage broker, or mortgage servicer shall include the licensee, owners of ten percent or more, and its members if the licensee is a limited liability company, its partners if the licensee is a partnership, its officers and directors, if the licensee is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the mortgage lender, broker, or servicer.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §§1 and 2; Acts 2006, No. 237, §1; Acts 2007, No. 36, §2, eff. June 18, 2007; Acts 2007, No. 376, §2, eff. July 10, 2007; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1092.1 - Costs of appeal

§1092.1. Costs of appeal

Subject to the provisions of R.S. 13:4521 and 4581, all estimated costs of appeal, including those involved in the preparation of the administrative record of appeal, taken by a person in connection with an adverse ruling of an administrative law judge in connection with a hearing held pursuant to this Chapter and the Administrative Procedure Act, shall be paid by that person within sixty days of the filing of the petition for appeal in the district court. Failure to pay such estimated costs within the time prescribed shall result in the appeal being dismissed with prejudice and without the necessity of any further action being taken by any party.

Acts 2006, No. 237, §1.



RS 6:1092.2 - Validity of judgment; execution

§1092.2. Validity of judgment; execution

Any final and definitive decision of an administrative law judge or, in the case such decision is appealed, a final judgment of an appellate court, issued in connection with any hearing held pursuant to this Chapter and the Administrative Procedure Act shall be considered a valid and final judgment that may be made executory in accordance with the Code of Civil Procedure.

Acts 2006, No. 237, §1; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1093 - Repealed by Acts 2010, No. 743, §22B, eff. July 1, 2010.

§1093. Repealed by Acts 2010, No. 743, §22B, eff. July 1, 2010.



RS 6:1094 - Professional education required for licensure; continuing education

§1094. Professional education required for licensure; continuing education

A.(1) In order to meet the pre-licensing education requirements pursuant to R.S. 6:1088, a person shall complete at least twenty hours of education approved in accordance with this Section, which shall include all of the following minimum requirements:

(a) Three hours of federal law and regulations.

(b) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(c) Two hours of training related to lending standards for the non-traditional mortgage marketplace.

(d) Repealed by Acts 2010, No. 36, §2.

(2) For purposes of Paragraph (1) of this Subsection, pre-licensing education courses shall be reviewed and approved by the NMLS&R, and shall include review and approval of course providers; provided however, that until such time as the commissioner determines that the pre-licensing education courses and course providers referred to in this Paragraph are available to satisfy the requirements of Paragraph (1) of this Subsection, the requirements may be met by the completion prior to December 31, 2010, of any pre-licensing education courses or continuing education courses approved by the commissioner in accordance with this Part prior to that date. Such courses approved by the commissioner shall be eligible for inclusion in the total number of hours of pre-licensing education any person is required to complete in order to obtain, or to renew a mortgage loan originator license for any license year beginning on, or prior, to January 1, 2011.

(3) Nothing in this Section shall preclude any pre-licensing education course, as approved by the NMLS&R, that is provided by the employer of an applicant or an entity which is affiliated with the employer by an agency contract, or by any subsidiary or affiliate of such employer or entity.

(4) Pre-licensing education may be offered by any means approved by the NMLS&R.

(5) Unless otherwise provided by a rule issued by the commissioner, a person having successfully completed the pre-licensing education courses approved by the NMLS&R for any other state shall be accepted as credit towards completion of pre-licensing education course requirements in this state.

(6) The pre-licensing education requirements shall apply to all applications for a mortgage loan originator license submitted after July 31, 2009, and to all applications for renewal of a mortgage loan originator license submitted for the 2010 licensing year; provided however that, and notwithstanding any other law to the contrary, any person licensed as a mortgage loan originator on July 30, 2009, shall not be required to meet the minimum requirement of twenty hours of pre-licensing education provided for in this Part, until such person timely submits an application to renew a mortgage loan originator license for the year 2011.

B.(1) In order to meet the annual continuing education requirements pursuant to R.S. 6:1088.3, a licensed mortgage loan originator shall complete at least eight hours of continuing education approved in accordance with Paragraph (2) of this Subsection, which shall include all of the following minimum requirements:

(a) Three hours of federal laws and regulations.

(b) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues.

(c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(d) Repealed by Acts 2010, No. 36, §2.

(2) For purposes of Paragraph (1) of this Subsection, continuing education courses shall be reviewed, and approved by the NMLS&R and shall include review and approval of the course provider; provided however, until such time as the commissioner determines that the continuing education courses and course providers referred to in this Paragraph are available to satisfy the requirements of Paragraph (1) of this Subsection, the requirements may be met by completion of any continuing education courses approved by the commissioner in accordance with this Part. Such courses approved by the commissioner shall be eligible for inclusion in the total number of hours of continuing education any person is required to complete in order to renew a mortgage loan originator license for any license year beginning on or prior to January 1, 2011.

(3) Nothing in this Section shall preclude any education course, as approved by the NMLS&R, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

(4) Continuing education may be provided by any other means approved by the NMLS&R.

(5) Except as provided in Paragraph (6) of this Subsection, a licensed mortgage loan originator:

(a) May only receive credit for a continuing education course in the year in which the course is taken.

(b) May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(c) May receive credit for being an instructor of an approved continuing education course, at the rate of two hours of credit for every one hour of instruction, towards the licensed mortgage loan originator's own annual continuing education requirements for the next licensing year after providing such instruction.

(6) The provisions of Subparagraphs (5)(a) and (b) of this Subsection shall not apply to:

(a) Courses approved by the commissioner for inclusion in the total number of hours of pre-licensing education courses required to satisfy the pre-licensing education requirements for any person required to meet the minimum pre-licensing education requirements to obtain a mortgage originator license, or to obtain renewal of a mortgage loan originator license for any license year beginning prior to January 1, 2011.

(b) Courses approved by the commissioner for inclusion in the total number of hours of continuing education courses required to satisfy the continuing education requirements for any person required to meet the minimum continuing education requirements to obtain renewal of a mortgage loan originator license for any license year beginning after the effective date of this Act and prior to January 1, 2011.

(7) A person having successfully completed the continuing education requirements approved by the NMLS&R in this Subsection for any other state shall be accepted as credit towards completion of the continuing education requirements of this Chapter.

(8) A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

C - E. Repealed by Acts 2010, No. 36, §2.

F. No person shall hold himself out as being or advertise as a certified mortgage broker, mortgage lender, or originator unless such person has completed the educational requirements established in this Section.

G. Repealed by Acts 2010, No. 36, §2.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2003, No. 875, §§1 and 2; Acts 2005, No. 235, §1; Acts 2007, No. 34, §1; Acts 2008, No. 531, §1, eff. June 30, 2008; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2010, No. 36, §§1, 2; Acts 2010, No. 743, §22A, eff. July 1, 2010.



RS 6:1094.1 - Testing of loan originators

§1094.1. Testing of loan originators

A. In order to meet the written test requirement pursuant to R.S. 6:1088, an individual shall pass, in accordance with the standards established under this Section, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the NMLS&R.

B. A written test shall not be treated as a qualified written test for purposes of this Section unless the test adequately measures the applicant’s knowledge and comprehension in appropriate subject areas, including all of the following:

(1) Ethics.

(2) Federal law and regulations pertaining to mortgage origination.

(3) Louisiana law and regulations pertaining to mortgage origination.

(4) Federal and Louisiana law and regulations, including instruction on fraud, consumer protection, the non-traditional mortgage marketplace, and fair lending issues.

C. Nothing in this Section shall prohibit a test provider approved by the NMLS&R from providing a test at the location of the employer of the applicant or any subsidiary or affiliate of the employer of the applicant, or any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

D.(1) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five percent correct answers to questions.

(2) An individual may retake a test three consecutive times with each consecutive taking occurring at least thirty days after the preceding test.

(3) After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

(4) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.

Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1095 - Scope

PART III. RESIDENTIAL MORTGAGE LOANS

§1095. Scope

A.(1) The provisions of this Part shall govern and control the rates, fees, charges, and disclosures applicable to residential mortgage loans.

(2) Repealed by Acts 2001, No. 617, §3, eff. June 22, 2001.

B. All fees and charges authorized under this Part, whether or not such fees and charges constitute or are considered to be loan finance charges, shall be deemed to be material to the determination of the interest rate for purposes of exportation to borrowers residing in other states under the most favored lender doctrine of federal law.

C. As a general rule of construction, comparable rules, definitions, and principles under the Federal Real Estate Settlement Procedures Act and Regulation X of the office of the secretary of the Department of Housing and Urban Development, the Federal Truth in Lending Act, and Regulation Z of the Board of Governors of the Federal Reserve System may be looked to for guidance in further interpreting terms and concepts that are not otherwise defined or specified in the provisions of this Part. Fees and charges that are not classified as or considered as finance charges under the Federal Truth in Lending Act and Regulation Z are not considered to be loan finance charges for the purposes of this Part.

D. This Part shall not prohibit the imposition of fees and charges which are otherwise permissible under R.S. 6:548.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §3, eff. June 22, 2001.



RS 6:1096 - Residential mortgage loans

§1096. Residential mortgage loans

A. Any consumer who has contracted for a federally related mortgage loan may agree to pay fees and interest in excess of the maximum amounts authorized by the laws of this state and as such shall be prohibited from asserting a claim or defense of usury or of the taking of interest in excess of the maximum rate of conventional interest. Any person signing as a co-maker, guarantor, or endorser for such consumer shall also be prohibited from asserting any such claim or defense.

B. The parties to a residential mortgage loan, other than a federally related mortgage loan, may agree to the payment of broker and other fees and interest in connection with a closed-end credit transaction, or finance charges calculated as a monthly periodic rate over the course of a year in connection with an open-end credit transaction otherwise subject to the Louisiana Consumer Credit Law, but made contractually subject to the provisions of this Chapter, as those terms are defined in federal Regulation Z, 12 CFR Section 226.1 et seq., up to an annual percentage rate as computed pursuant to 12 CFR Section 226.22 for closed-end credit and 12 CFR Section 226.14 (c) for open-end credit in an amount not to exceed the greater of either twenty-one percent or fifteen percentage points above the Federal Reserve Board of Governors approved "Discount Rate" published semi-annually in the Wall Street Journal on the first business day in January and July in the year the loan was originated, consummated, or renewed.

C. Unless otherwise provided by federal law, variable rate or adjustable rate mortgage loans shall be governed by the provisions of R.S. 9:3504(D).

D. The general prohibition against interest upon accrued interest shall not apply to residential mortgage loans governed by this Part.

E.(1) In the absence of federal law or rules and regulations of federal agencies, a consumer may prepay in full the unpaid balance of his residential mortgage loan at any time.

(2) A mortgage lender may contract for and receive a prepayment penalty in an amount not to exceed:

(a) Five percent of the unpaid principal balance if the loan is prepaid in full during the first year of its term.

(b) Four percent of the unpaid principal balance if the loan is prepaid in full during the second year of its term.

(c) Three percent of the unpaid principal balance if the loan is prepaid in full during the third year of its term.

(d) Two percent of the unpaid principal balance if the loan is prepaid in full during the fourth year of its term.

(e) One percent of the unpaid principal balance if the loan is prepaid in full during the fifth year of its term.

(3) Notwithstanding any other provision of law to the contrary, no prepayment penalty or similar fee or charge shall be due, assessed, charged, collected, paid, held in escrow, or contracted to be paid if all or part of a prepayment of all or part of an outstanding loan balance is made from proceeds paid in full or partial satisfaction of a claim or claims made under a policy or policies of insurance insuring against casualty, flood, or other loss or damage to property securing the loan being prepaid in connection with a gubernatorially declared disaster.

F. Agreements to compensate mortgage brokers through yield spread premiums for goods, facilities, and services actually provided in connection with a residential loan transaction shall be valid and enforceable.

G.(1) No mortgage broker shall assess, contract for, or receive any type of fee, interest, or other charge in advance, except for expense deposits from a potential borrower for the procurement of a loan. An advance expense deposit shall not exceed the good faith estimate of the actual cost of any appraisal, title search, credit reports performed by an independent person and required by the originating lender for the evaluation of the potential borrower's loan application, or the actual cost of any charge of no more than twenty-five dollars assessed to a mortgage broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector". Any portion of an advance expense deposit which exceeds the actual cost of any appraisal, title search, credit reports, or charge assessed to a mortgage broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector" shall be refunded to the borrower or credited to the borrower's account at the time of the closing of the loan.

(2) No mortgage lender shall assess, contract for, or receive any advance expense deposit for third party settlement services in advance that exceeds the good faith estimate of the actual cost of the settlement service. Any portion of an advance expense deposit which exceeds the actual cost of a third party settlement service shall be refunded to the borrower or credited to the borrower's account at the time of the closing of the loan.

(3)(a) No mortgage lender shall finance or include in the original principal balance of a residential mortgage loan of more than fifty thousand dollars the premium amount for any single premium credit life, dismemberment, health and accident, mortgage life and disability, involuntary unemployment, or debt cancellation insurance sold in connection with a residential mortgage loan transaction unless that portion of original principal balance attributable to such insurance premium is scheduled to be fully amortized no later than the coverage expiration date of such insurance product. Nothing in this Paragraph shall prohibit a lender from the financing of private mortgage insurance paid on a single premium basis in connection with a residential mortgage loan transaction.

(b)(i) Notwithstanding Subparagraph (a) of this Paragraph, it shall not be a violation of this Paragraph for a mortgage lender to finance or include in the original principal balance of a residential mortgage loan the premium amount for any single premium credit life, dismemberment, health and accident, mortgage life and disability, involuntary unemployment, or debt cancellation insurance sold in connection with a residential mortgage loan transaction, provided such premium amount was financed or included in the original principal balance of a residential mortgage loan during the period beginning on August 15, 2006, and ending on August 14, 2007.

(ii) Notwithstanding Subparagraph (a) of this Paragraph, no residential mortgage loan executed during the period beginning on August 15, 2006, and ending on August 14, 2007, shall be deemed invalid or unenforceable due to the inclusion of a premium amount for any single premium credit life, dismemberment, health and accident, mortgage life and disability, involuntary unemployment, collateral protection, or debt cancellation insurance financed in connection with and made a part of the principal balance of such residential mortgage loan.

H.(1) A residential mortgage lender shall provide the consumer, within five days of the date a written request is received from the consumer, with the amount necessary to prepay the account in full, and if the amount disclosed includes an amount which is required to be refunded, the amount of such refund.

(2) A consumer shall be entitled to receive one such disclosure of information statement each year without charge. Thereafter, the extender of credit may impose a reasonable fee to cover the cost of providing an additional disclosure statement; however, the charge imposed must be disclosed to the consumer before furnishing such disclosure statement.

I.(1) The person acting as originator in a residential loan transaction shall sign the original mortgage loan application and if applicable, shall include in the original mortgage loan application the unique identifier assigned to that person.

(2) An originator may only originate residential mortgage loans for one employer.

J.(1) It is the purpose of this Subsection to provide for parity among persons engaging in residential mortgage loan transactions in this state by permitting persons licensed pursuant to this Chapter to charge a reasonable application fee in connection with a residential loan transaction if, prior to collecting the fee, the licensee provides the consumer a written disclosure stating the amount of the fee and informing the consumer that the application fee shall be refundable at any time prior to the licensee ordering any service required by the lender to evaluate the potential borrower's loan application. In the event that the lender is unable to approve the loan, after all requested documentation has been provided by the borrower to the lender, the application fee shall be refunded to the borrower.

(2) Notwithstanding the provisions of this Section or any other law to the contrary, persons licensed to engage in residential mortgage loan transactions pursuant to this Chapter may charge a reasonable application fee, not to exceed five hundred dollars, in connection with a residential mortgage loan. The application fee may be charged only once in connection with a single loan to one borrower. The application fee shall not be considered as an advance expense deposit as provided for herein, or as interest or loan finance charge, nor shall it be included in the calculation of interest.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2003, No. 924, §1; Acts 2006, No. 188, §1; Acts 2006, No. 237, §1; Acts 2006, 2nd Ex. Sess., No. 3, §1, eff. Dec. 21, 2006; Acts 2007, No. 12, §1, eff. June 18, 2007; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1097 - Residential mortgage loan fees and charges; applicability of the Louisiana Consumer Credit Law

§1097. Residential mortgage loan fees and charges; applicability of the Louisiana Consumer Credit Law

A. Notwithstanding any other law to the contrary, including but not limited to R.S. 9:3500, in addition to those fees, charges, costs, and expenses not considered interest or defined as finance charges under federal Regulation Z, the parties to a federally related mortgage loan may agree to the payment of any fees, charges, costs, and expenses, and the amounts thereof, including but not limited to the types of fees, charges, costs, and expenses listed in Subsection B of this Section, if the fees, charges, costs, and expenses, and the amounts thereof, or the methods for fixing such, are provided in a writing signed by the consumer.

B. The parties to a consumer loan, secured by a mortgage on residential immovable property, which is made contractually subject to the provisions of this Chapter, may agree to pay the following fees, charges, costs, and expenses:

(1) Charges for the prepayment of the loan or any installment or part of the loan prior to the time fixed for payment.

(2) Charges, in the amount of five percent of the unpaid amount, assessed for nonpayment of the loan or any installment or part of the loan after the loan or installment of principal or interest has become delinquent and is not timely paid.

(3) Costs of collection and reasonable attorney fees not in excess of twenty-five percent of the unpaid debt after default, when the debt has been referred to an attorney for collection.

(4) Fees, taxes, charges, and other expenses incurred in making the loan which are collected from or paid by or on behalf of the borrower, if such fees, taxes, charges, or other expenses are actually paid to or payable to persons other than the lender or the person making the loan or any employee of such lender or person.

(5) Charges or premiums for credit life insurance actually written on the life of the borrower or endorser in an amount not to exceed the total sum payable under the residential mortgage loan, including all interest, fees, costs, and charges.

(6) N.S.F. check charges in an amount not to exceed the greater of five percent of the amount of the check or electronic payment, or twenty-five dollars, assessed if the payment is returned or otherwise dishonored. For the purposes of this Section and any contract entered into pursuant to this Section, the phrases "due to insufficient credit or funds" or "N.S.F. check charges" means a check or electronic payment returned unpaid for any reason.

(7) Other fees, charges, costs, and expenses not defined as finance charges under federal Regulation Z, if the fees, charges, costs, and expenses, or the methods for fixing such, are provided in a writing signed by the consumer.

C. Consumer loans otherwise subject to the provisions of this Chapter may be made contractually subject to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq., by specifically stating that the loan is subject to the Louisiana Consumer Credit Law, R.S. 9:3510 et seq.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 34, §1, eff. April 14, 2000; Acts 2003, No. 875, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005; Acts 2008, No. 476, §1; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1098 - Residential mortgage loan brokerage contracts

§1098. Residential mortgage loan brokerage contracts

A. Each residential mortgage loan brokerage contract shall be in writing and signed by all contracting parties. The mortgage broker shall retain a signed copy of the residential mortgage loan brokerage contract in the customer's file.

B. The mortgage broker must provide the prospective borrower with a written "Mortgage Loan Origination Agreement" no later than three days after the initial loan application date. The written agreement shall describe the nature of the mortgage broker's relationship with the borrower and the manner in which the mortgage broker is compensated for his services. Such disclosures may be incorporated into the brokerage contract or provided in a separate document.

C. The written disclosures provided to the borrower shall also contain the following information as applicable:

(1) The name, address, telephone number, and if applicable, the unique identifier of the originator.

(2) The name, address, telephone number, and if applicable, the unique identifier of the residential mortgage lender by whom the originator is employed.

D. Failure of the mortgage broker to provide the disclosures required by this Section shall not invalidate any residential mortgage loan entered into by a consumer through the efforts of the mortgage broker, but shall subject the mortgage broker to a refund of any brokerage fees obtained in connection with such residential mortgage loan.

Acts 1999, No. 1098, §1, eff. July 9, 1999; Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2009, No. 522, §1, eff. July 31, 2009.



RS 6:1099 - Criminal penalties

§1099. Criminal penalties

A. The commissioner may report the violations of the following provisions to the attorney general or to the district attorney of the appropriate parish, who may institute the proper proceedings.

B. It shall be a misdemeanor for a mortgage broker or lender to knowingly collect advance fees in excess of those provided for in R.S. 6:1096(G), and upon conviction he shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

C. Any person who knowingly provides false or misleading information to the commissioner on an application and such information is material to approval of the application shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

D. Any licensee or exempt registrant who fails to account for or deliver to any person any money, funds, deposits, checks, drafts, mortgages, or other documents, or things of value to the borrower in violation of the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

E. Any licensee who fails to disburse, without just cause, any funds belonging to the borrower shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

F. A lender, broker, originator, or servicer who knowingly operates without a license or while not exempt from the provisions of this Chapter shall be guilty of a misdemeanor and upon conviction shall be subject to a fine not less than five hundred dollars and not more than one thousand dollars, or to imprisonment not exceeding one year, or both.

Acts 2001, No. 617, §1, eff. June 22, 2001; Acts 2003, No. 875, §1; Acts 2009, No. 522, §1, eff. July 31, 2009; Acts 2014, No. 260, §1, eff. June 30, 2014.



RS 6:1101 - Reverse mortgages; requirements

PART IV. REVERSE MORTGAGE LOANS

§1101. Reverse mortgages; requirements

A. A reverse mortgage loan shall comply with all of the following requirements:

(1) Prepayment, in whole or in part, shall be permitted without penalty at any time during the term of the reverse mortgage loan. For the purposes of this Section, "penalty" shall not include any fees, payments, or other charges that would have otherwise been due upon the reverse mortgage being due and payable.

(2) A reverse mortgage loan may provide for a fixed or adjustable interest rate or combination thereof, including compound interest, and may also provide for interest that is contingent on the value of the property upon execution of the loan or at maturity, or on changes in value between closing and maturity.

(3) A reverse mortgage may include costs and fees that are charged by the reverse mortgage lender, or the reverse mortgage lender's designee, originator, or servicer, including costs and fees charged upon execution of the loan, on a periodic basis, or upon maturity.

(4) If a reverse mortgage loan provides for periodic advances to a borrower, these advances shall not be reduced in amount or number based on any adjustment in the interest rate.

B. A reverse mortgage loan may become due and payable upon one of the following occurrences:

(1) The property securing the loan is sold or title to the home is otherwise transferred.

(2) Any fixed maturity date agreed to by the lender and the borrower occurs.

(3) An event of default specified in the loan documents occurs.

C. Repayment of the reverse mortgage loan shall be subject to the following conditions:

(1) Temporary absences from the home not exceeding sixty consecutive days shall not cause the mortgage to become due and payable.

(2) Extended absences from the home exceeding sixty consecutive days, but less than one year, shall not cause the mortgage to become due and payable if the borrower has taken prior action which secures and protects the home in a manner satisfactory to the lender, as specified in the loan documents.

(3) A reverse mortgage lender shall prominently disclose in the loan agreement any interest rate or other fees to be charged during the period that commences on the date that the reverse mortgage loan becomes due and payable, and that ends when repayment in full is made.

D. The first page of any mortgage securing a reverse mortgage loan shall contain the following statement in ten-point boldface type: "This mortgage secures a reverse mortgage loan."

E.(1) A reverse mortgage lender shall not:

(a) Enter into any agreement that would obligate the borrower to purchase an annuity, an investment, or long-term care insurance before the closing of the reverse mortgage or before the expiration of the borrower's right to rescind the reverse mortgage agreement, if a rescission period applies.

(b) Refer the borrower to anyone for the purchase of an annuity before the closing of the reverse mortgage or before the expiration of the borrower's right to rescind the reverse mortgage agreement, if a rescission period applies.

(2) This Section shall not prevent a lender from offering or referring borrowers for title insurance, hazard, flood, or other peril insurance, or other similar products that are customary and normal to a reverse mortgage loan.

Acts 2010, No. 418, §1.



RS 6:1102 - Counseling

§1102. Counseling

A.(1) Prior to accepting a final and complete application for a conventional reverse mortgage loan or assessing any fees, a reverse mortgage lender shall provide the prospective borrower with a list of at least five nonprofit counseling agencies that have been approved by the United States Department of Housing and Urban Development for counseling and that offer counseling to residents of the state. The counseling agencies shall meet the standards and requirements established by the United States Department of Housing and Urban Development for reverse mortgage counseling.

(2) In connection with a conventional reverse mortgage loan, a mortgage lender shall not pay any counseling service fees without first informing the prospective borrower in writing that this may create a conflict of interest. A reverse mortgage lender shall disclose to the prospective borrower in writing any other payment arrangements or business affiliations between the lender and a counseling agency.

B. A reverse mortgage lender shall not accept a final and complete application for a conventional reverse mortgage loan from a prospective applicant or assess any fees upon a prospective applicant without first receiving a certification from the applicant or the applicant's authorized representative that the applicant has received counseling from an agency described in Subsection A of this Section. The certification shall be signed by the borrower and the agency counselor, and shall include the date of the counseling and the name, address, and telephone number of both the borrower and the counselor. An electronic facsimile copy of the housing counseling certification shall satisfy the requirements of this Section.

Acts 2010, No. 418, §1.



RS 6:1103 - Commitment and cooling off period

§1103. Commitment and cooling off period

In connection with a conventional reverse mortgage loan, at least seven calendar days prior to closing a reverse mortgage loan, a reverse mortgage lender shall provide the borrower with a loan term sheet or commitment letter outlining the proposed terms of the loan and informing the borrower that the borrower is not obligated to proceed with the loan transaction.

Acts 2010, No. 418, §1.



RS 6:1104 - Reverse mortgage lender; duties to elders

§1104. Reverse mortgage lender; duties to elders

A. In addition to any other obligation under law, any reverse mortgage lender who offers, sells, or arranges the sale of a reverse mortgage to an elder, shall provide the elder with a notice that the elder should discuss the items outlined in this Section with a loan counselor. For the purposes of this Section, "elder" means any person sixty years of age or older.

B. The reverse mortgage counselor shall discuss the following items with a prospective reverse mortgage borrower:

(1) How unexpected medical or other events causing the borrower to move out of the borrower's home earlier than anticipated will impact the total annual cost of the reverse mortgage loan.

(2) The extent to which the borrower's financial needs would be better met by options other than a reverse mortgage loan, including less costly home equity lines of credit, property tax deferral programs, or governmental aid programs.

(3) Whether the borrower intends to use the proceeds of the reverse mortgage loan to purchase an annuity or other financial or insurance product and the consequences of doing so.

(4) The effect of repayment of the reverse mortgage loan on other residents of the domicile that is securing the reverse mortgage loan after all borrowers are deceased or permanently abandon the domicile.

(5) The borrower's ability to finance routine or catastrophic home repairs, especially if the maintenance is a factor that may determine when the reverse mortgage loan becomes payable.

(6) The impact that the reverse mortgage loan may have on the borrower's tax obligations and eligibility for government assistance programs, and the effect that losing equity in the domicile securing the reverse mortgage loan will have on the borrower's estate and heirs.

(7) The ability of the borrower to refinance alternative living accommodations, such as assisted living or long-term care, after the borrower's equity is depleted.

C. If the prospective reverse mortgage borrower meets with a loan counselor prior to meeting with or discussing a reverse mortgage loan with a lender, the loan counselor shall review the items discussed in Subsection B of this Section with the prospective reverse mortgage borrower and also meet the notice requirement in Subsection A of this Section.

Acts 2010, No. 418, §1.



RS 6:1111 - APPROVAL OF RULES AND REGULATIONS

CHAPTER 15. APPROVAL OF RULES AND REGULATIONS

§1111. Approval by commissioner of rules and regulations affecting financial institutions

A rule, regulation, order, or administrative directive issued by a state or federal official, agency, or entity which is intended to be applicable to banks, banking associations, bank holding companies, savings banks, and savings institutions, homestead and savings and loan associations, credit unions, persons or companies engaged in the small loan business, extenders of consumer credit, or any other company or financial institution under the supervision of the commissioner of financial institutions and required to report to the commissioner or subject to rules and regulations issued by the commissioner, shall be effective as to any such company or financial institution only after the rule, regulation, order or other directive has been approved in writing by the commissioner of financial institutions.

Added by Acts 1978, No. 487, §1.



RS 6:1121 - CREDIT AGREEMENTS -- WRITING

CHAPTER 16. CREDIT AGREEMENTS -- WRITING

REQUIREMENTS

§1121. Definitions

For purposes of this Chapter, the following terms shall have the following meanings:

(1) "Credit agreement" means an agreement to lend or forbear repayment of money or goods or to otherwise extend credit, or make any other financial accommodation.

(2) "Creditor" means a financial institution or any other type of creditor that extends credit or extends a financial accommodation under a credit agreement with a debtor.

(3) "Debtor" means a person or entity that obtains credit or seeks a credit agreement with a creditor or who owes money to a creditor.

(4) "Financial institution" means a bank, savings and loan association, savings banks, or credit union authorized to transact business in this state.

Acts 1989, No. 531, §1.



RS 6:1122 - Credit agreements to be in writing

§1122. Credit agreements to be in writing

A debtor shall not maintain an action on a credit agreement unless the agreement is in writing, expresses consideration, sets forth the relevant terms and conditions, and is signed by the creditor and the debtor.

Acts 1989, No. 531, §1.



RS 6:1122.1 - Defenses to written credit agreements

§1122.1. Defenses to written credit agreements

A.(1) In an action by a creditor, the debtor shall not assert a defense based on the terms and conditions of a credit agreement, unless the agreement is in writing, expresses conditions, sets forth the relevant terms and conditions, and is signed by the creditor and the debtor.

(2) This Subsection shall not apply to unsecured revolving loan accounts, including those accessed by credit cards, or to any other unsecured consumer loans.

B. Nothing in this Section shall limit the debtor's ability to assert a defense of forgery, identity theft, mistaken identity, lack of authorization, lack of contractual capacity, or payment of the debt.

C. As used in this Section, the terms "consumer loan", "credit card", and "revolving loan account" shall have the meanings ascribed to them in the Louisiana Consumer Credit Law, R.S. 9:3510, et seq.

Acts 2013, No. 356, §1, eff. June 17, 2013.



RS 6:1123 - Actions not considered agreements

§1123. Actions not considered agreements

A. The following actions shall not give rise to a claim that a new credit agreement is created, unless the agreement satisfies the requirements of R.S. 6:1122:

(1) The rendering of financial or other advice by a creditor to a debtor.

(2) The consultation by a creditor with a debtor.

(3) The agreement of a creditor to take or not to take certain actions, such as entering into a new credit agreement, forbearing from exercising remedies under a prior credit agreement, or extending installments due under a prior credit agreement.

B. A credit agreement shall not be implied from the relationship, fiduciary, or otherwise, of the creditor and the debtor.

Acts 1989, No. 531, §1.



RS 6:1124 - No implied fiduciary obligations

§1124. No implied fiduciary obligations

No financial institution or officer or employee thereof shall be deemed or implied to be acting as a fiduciary, or have a fiduciary obligation or responsibility to its customers or to third parties other than shareholders of the institution, unless there is a written agency or trust agreement under which the financial institution specifically agrees to act and perform in the capacity of a fiduciary. The fiduciary responsibility and liability of a financial institution or any officer or employee thereof shall be limited solely to performance under such a contract and shall not extend beyond the scope thereof. Any claim for breach of a fiduciary responsibility of a financial institution or any officer or employee thereof may only be asserted within one year of the first occurrence thereof. This Section is not limited to credit agreements and shall apply to all types of relationships to which a financial institution may be a party.

Acts 1991, No. 581, §1.



RS 6:1125 - To 1127 Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981.

§1125. §§1125 to 1127 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.



RS 6:1131 - LOUISIANA SAVINGS BANKS

CHAPTER 17. LOUISIANA SAVINGS BANKS

PART I. GENERAL PROVISIONS

§1131. Title

This Chapter shall be known as the "Louisiana Savings Bank Act of 1990".

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1132 - Policy and purposes

§1132. Policy and purposes

A. The purpose of this Chapter is to provide for the chartering, regulation, and supervision of savings banks. The policy of this Chapter is: to encourage growth of the personal savings base of the citizens of Louisiana; to promote and assist their stockholders and members in purchasing, building, improving, and repairing immovable property and removing encumbrances therefrom for the purpose of lending money to their stockholders and members; to provide a healthy savings bank industry with safe and sound methods of investment so that this savings base will be retained in Louisiana for Louisiana's growth; to encourage the retention of capital in Louisiana; and to build a strong new system of financial institutions in Louisiana which will, by their strength, be controlled and owned by Louisiana citizens and corporations and which shall be the nucleus for a geographically expansive industry.

B. To further its purpose and policies, this Chapter shall be liberally construed except for those provisions which relate to safety and soundness of operations, investments, and management. In those areas, the legislature decrees that this Chapter shall be strictly construed and that each savings bank shall apply the prudent person rule. The commissioner of financial institutions shall interpret those provisions of this Chapter in keeping with that standard.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1133 - Administration

§1133. Administration

This Chapter shall be administered by the commissioner of financial institutions under the authority granted to him by Chapter 2 of Title 6 of the Louisiana Revised Statutes of 1950.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1134 - Applicability

§1134. Applicability

This Chapter shall apply to all financial institutions, no matter how named or chartered, if they comply with the provisions of this Chapter and with the rules of the commissioner promulgated pursuant to this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1135 - Federal deposit insurance

§1135. Federal deposit insurance

Any savings bank chartered under the supervision of this Chapter shall obtain and maintain federal deposit insurance of accounts through an insurance corporation created by an Act of Congress.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1136 - Powers; parity with other financial institutions

§1136. Powers; parity with other financial institutions

A. Subject to the regulation of the commissioner and in addition to the powers granted by this Chapter, each savings bank operating under this Chapter shall possess all of the powers of a savings and loan association operating under the laws of the state of Louisiana and of a savings and loan association operating under the laws of the United States. Subject to the regulations of the commissioner, a savings bank may also obtain such other powers available to banks operating under the laws of the state of Louisiana as are consistent with the policy and purposes of this Chapter.

B. A savings bank may establish branches or offices at which savings or investments are regularly received or loans approved, as follows:

(1) To the same geographical extent that branch powers and offices are granted to state banks under the Louisiana Banking Law;

(2) To the same geographical extent to which a savings and loan association organized under the laws of this state or the United States and doing business in Louisiana is permitted; and

(3) To the same extent as holding companies and savings and loan associations headquartered outside the state of Louisiana but allowed to operate in Louisiana pursuant to Chapter 9-B of Title 6 of the Louisiana Revised Statutes of 1950.

C. Notwithstanding any other provision of this Chapter, a savings bank which purchases or assumes all or any part of the assets or liabilities of an eligible insured bank, savings bank, or savings and loan association, may retain and maintain the main premises or branches purchased from the eligible insured bank, savings bank, or savings and loan association, as branches of the purchasing savings bank, provided it assumes the deposit liabilities of the eligible insured bank, savings bank, or savings and loan association maintained at such main premises or branches.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1137 - Definitions

§1137. Definitions

A. "Appraisal" means a professionally derived, written conclusion of value of the present worth of specified interests or rights in a specific piece of real property, which conclusion is supported by stipulated market conditions and explicitly stated assumptions as of a particular point in time and made for a specified party.

B. "Affiliate" means any company that controls, is controlled by, or is under common control with a savings bank operating under this Chapter.

C. "Affiliated person of a savings bank or insured institution" means the following:

(1) A director, officer, or controlling person of a savings bank or insured institution;

(2) A spouse of a director, officer, or controlling person of a savings bank or institution;

(3) A member of the immediate family of a director, officer, or controlling person of a savings bank or insured institution, who has the same home as such person;

(4) A director or officer of any subsidiary of a savings bank or insured institution or of any holding company affiliate of a savings bank or insured institution; or

(5) Any corporation or organization, other than the savings bank or insured institution or a corporation or organization through which the savings bank or insured institution operates, of which a director, officer, or controlling person of such savings bank or insured institution:

(a) Is chief executive officer, chief financial officer, or a person performing similar functions;

(b) Is a general partner;

(c) Is a limited partner who, directly or indirectly, either alone or with his spouse or any other members of his immediate family who are also affiliated persons of the institution, owns an interest of ten percent or more in the partnership, based on the value of his contribution, or who, directly or indirectly with other directors, officers, and controlling persons of such institution and their spouses and other immediate family members who are also affiliated persons of the institution, owns an interest of twenty-five percent or more in the partnership; or

(d) Directly or indirectly, either alone or with his spouse and any other members of his immediate family who are also affiliated persons of the institution, owns or controls ten percent or more of any class of equity securities or owns or controls, with other directors, officers, and controlling persons of such savings bank or insured institution and their spouses and other immediate family members who are also affiliated persons of the savings bank or insured institution, twenty-five percent or more of any class of equity securities.

D. "Branch" or "branch office" means any branch office where deposits are received or checks paid, or any of the savings bank's other business is transacted, but shall not include any place where only records thereof are made, posted, or kept. Such term does not include a place where the savings bank's business is conducted only through an automatic teller machine.

E. "Capital" shall include capital stock, paid-in-surplus, undivided profits, and current year earnings.

F. "Capital stock" means the sum of the par value of the shares outstanding plus any amounts in excess of par value transferred from surplus to capital stock in respect of such shares less any part of such amounts transferred from capital stock to surplus as permitted by this Chapter.

G. "Director" means any director, trustee, or other person performing similar functions with respect to any organization whether incorporated or unincorporated. Such term does not include an advisory director, honorary director, director emeritus, or similar person, unless the person is otherwise performing functions similar to those of a director.

H. "Default", with respect to a bank as defined in the Louisiana Banking Law, means any adjudication or other official determination by any court of competent jurisdiction, an appropriate federal banking agency, or by the Louisiana commissioner of financial institutions, pursuant to which a conservator, receiver, or other legal custodian is appointed for an insured savings bank.

I. "Eligible insured savings bank" means an insured savings bank, having its main banking premises in Louisiana, that is in default or in danger of default as those terms are defined in this Chapter.

J. "Fiduciary" means a trustee, executor, administrator, guardian, agent, receiver, trustee in bankruptcy, assignee for creditors, or any holder of a similar position of trust. It also describes the relationship of a director and officer to an insured savings bank as stipulated in R.S. 6:1190.

K. "Impaired condition" means, with respect to capital, a condition below the minimum level of capital established by the commissioner as stipulated in R.S. 6:1206(A).

L.(1) "In danger of default" means an insured savings bank, as defined in this Chapter, with respect to which either the commissioner of financial institutions has advised the appropriate federal banking agency or, if the federal banking agency is the Federal Deposit Insurance Corporation that the Federal Deposit Insurance Corporation has determined, that:

(a) In the opinion of the commissioner of financial institutions or such other federal banking agency and without the objections of the Federal Deposit Insurance Corporation:

(i) The insured savings bank is not likely to be able to meet its demands for withdrawal of insured accounts or pay its obligations in the normal course of business; and

(ii) There is no reasonable prospect that the insured savings bank will be able to meet such demands or pay such obligations without federal assistance; or

(b) In the opinion of the commissioner of financial institutions or such other federal banking agency and without the objections of the Federal Deposit Insurance Corporation:

(i) That the insured savings bank has incurred or is likely to incur losses that will deplete all or substantially all of its capital; and

(ii) There is no reasonable prospect that the capital of the insured bank will be replenished without federal assistance.

(2) The commissioner may promulgate rules with regard to insured savings banks that are in danger of default and are eligible insured depository institutions and with regard to his findings thereon.

M. "Insurance corporation" means an instrumentality of or a corporation chartered by the United States which is supported by the "full faith and credit of the United States Government" as stated in a Congressional resolution or as created by an Act of Congress.

N. "Insured savings bank" means a savings bank or association the withdrawable accounts of which are insured wholly or in part by an insurance corporation.

O. "Investment" means residential and commercial loans, as well as purchases of corporate debentures, securities, and bonds subject to regulation of the commissioner.

P. "Marketable investment securities" means those securities rated in the four top categories by a national rating firm.

Q. "Person" means an individual, corporation, partnership, joint venture, trust, estate, or unincorporated association.

R. "Published", unless otherwise defined in this Chapter, means the publishing of the notice referred to in a newspaper of general circulation in the community in which the publishing savings bank is located. Publishing shall be at the expense of the savings bank required to publish. Where publishing is required, the savings bank shall submit to the commissioner such evidence of the publication as the commissioner shall deem appropriate.

S. "Service corporation" means any corporation which is fifty-one percent or more owned by one or more savings banks, or by savings banks and other insured depository institutions, whose purposes are reasonably incident to the accomplishment of the express or incidental powers conferred upon savings banks by this Chapter.

T. "Value" means the present worth of all rights to future benefits arising from ownership.

U. "Prudent person rule" means in all activities connected with savings banks operating under this Chapter, all officers, directors, employees, and agents of any kind of a savings bank shall exercise the judgment and care under circumstances then prevailing which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 633, §1, eff. June 22, 2001.



RS 6:1138 - General corporate powers

§1138. General corporate powers

A. A savings bank may be organized to exercise the powers provided in this Chapter and such other general powers as are appropriate to its purpose.

B. A savings bank shall, without specific mention thereof in its articles of incorporation, have all the powers conferred by this Chapter and the following general corporate powers:

(1) To have and enjoy succession by a corporate name to be selected by it and by that corporate name to contract and to appear as a natural person in all courts of justice and elsewhere.

(2) To receive, hold, purchase, acquire, and convey by and under its corporate name any property including bonds, stocks, and securities of the United States of America, of any of the states, or of any corporation, board, or body, public or private, as may be necessary, proper, or convenient to the objects of the savings bank and to exercise in relation thereto all the direct and incidental rights of ownership. Savings banks may lawfully purchase, acquire, hold, and convey, unless acting as trustee or agent, immovable property only in accordance with the provisions of this Chapter.

(3) To make and use a corporate seal.

(4) To name and appoint such officers and directors to administer the affairs of the savings bank as it thinks necessary and proper, to establish the number and title of the directors or officers, and to fix the compensation of all persons in its employment.

(5) To make bylaws for the proper management of the affairs of the savings bank as may be necessary and proper in conformity with the banking law set out in Title 6 of the Louisiana Revised Statutes of 1950 and the articles of incorporation, and to repeal or amend the bylaws.

(6) To accept and execute trusts or agencies of any description which may be committed or transferred with its consent to it by any person whomsoever or by any court of this state, the United States of America, or of any state, territory, or possession thereof.

(7) To invest the funds of persons of which such savings bank has been appointed tutor or curator in any common trust fund established by such savings bank under the provisions of R.S. 9:2128, such investments to be administered in conformity with that Section.

(8) To act as a fiscal agent for the deposit of public funds for the United States, state of Louisiana, or any department, branch, arm, or agency of the state or any unit of local government in the state, when duly designated for that purpose, and as such agent to perform such reasonable functions as may be required of it.

(9) To act as a depository for the purpose of holding collateral of other financial institutions when this collateral is security for public funds deposits in excess of the insured limit of the Federal Deposit Insurance Corporation.

(10) To become a member of the Federal Reserve Bank or the Federal Home Loan Bank and to purchase stock or securities thereof or deposit money therewith, and to comply with any other conditions of membership or credit.

(11) To adopt and operate reasonable insurance, bonus, profit-sharing, and retirement plans for officers and employees, and to provide for participation by directors who are not officers in such insurance plan.

(12) To reject any application for membership and to retire withdrawable capital by enforced retirement as provided in this Chapter and the bylaws; and to limit the issuance of, or payments on, withdrawable capital, subject however to contractual obligations.

(13) To purchase stock in service corporations and to invest in any form of indebtedness of any service corporation as defined in this Chapter, subject to the regulation of the commissioner of financial institutions.

(14) To exercise all the powers necessary to qualify as a trustee or custodian under the Federal Self-Employed Individuals' Tax Retirement Act of 1962 or any amendments thereto and invest any funds held in such capacity in a savings account of the institution if the trust or custodian retirement plan does not provide such investment.

(15) To obtain and maintain insurance of the withdrawable deposits by an insurance corporation as defined in this Chapter and to comply with the rules and regulations thereof.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1139 - Specific powers

§1139. Specific powers

A. In addition to the general corporate powers conferred in R.S. 6:1138 and the powers conferred by other provisions of the laws of this state, a savings bank shall have the following powers and those incidental to the exercise of these powers:

(1) To receive and pay out deposits, with or without interest, and pay checks.

(2) To lend money at interest on a secured or unsecured basis and, pursuant to regulations issued by the commissioner, to vary from time to time the interest rate charged on loans according to the terms and conditions contained in the promissory note. Such conditions shall not be deemed to rely upon the whim of the obligor so as to render them null nor shall such conditions destroy the negotiability of the promissory note.

(3) To accept for payment at a future date drafts drawn upon it by its customers.

(4) To issue letters of credit, which shall be carried by the insured savings bank as an asset and liability on its daily statement.

(5) To discount and buy and sell promissory notes, bills of exchange, and other evidences of indebtedness, gold and silver, and bonds of the United States, of this state, and of the several levee districts, parishes, school districts, drainage districts, road districts, and municipal corporations of this state, on which bonds there shall have been no default in the payment of interest for the lesser of the last five years or the existence of the bonds.

(6) To maintain and lease safe deposit boxes and to accept property or documents for safekeeping.

(7) To issue shares or capital stock as appropriate to its form of organization; to issue savings and demand accounts; and to assess and collect from members, borrowers, or savers, any of the following: fees, dues, interest, premiums, late charges, and other charges, and the same shall not be held to be usurious; to permit or force members and depositors to withdraw all or part of their shares or savings and demand accounts; and to assess and collect from members, borrowers, or savers collection fees, transfer fees, and such other fees as may be authorized by the board of directors.

(8) To borrow, give security, be surety, and issue notes, bonds, debentures, other obligations, or other securities. Any such borrowing shall constitute a claim against the corporate assets, and shall be payable in advance of, and by preference over, all claims or rights of members or stockholders in any of the assets of the savings bank. The commissioner may, in writing, impose limits on the amount of borrowings of a savings bank if the savings bank is in an impaired condition or in an unsafe and unsound condition.

(9) To sell money orders, travellers checks, and similar instruments drawn by it on its own accounts, or on its accounts at other financial institutions or as agent for any organization empowered to sell such instruments through agents within this state.

(10) To service mortgage loans for others.

(11) To make loans and investments as provided in this Chapter or as authorized by the commissioner.

(12) To purchase, lease, or otherwise obtain a computer or other data processing services from any other organization; to purchase, lease, or otherwise obtain computer or other data processing equipment and machinery; and to render computer, electronic, or other data processing services to others.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1140 - Status as an IRS qualified savings banks institution

§1140. Status as an IRS qualified savings banks institution

All insured savings banks under the supervision of this Chapter shall qualify for and maintain the sixty percent asset test of the Internal Revenue Code of 1968 and any amendments thereto.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1141 - Regulatory powers; promulgation of rules and regulations

§1141. Regulatory powers; promulgation of rules and regulations

A. The commissioner of financial institutions shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Chapter. When making rules and regulations pursuant to this power, the commissioner shall consider among other matters the impact any such rule or regulation will have on a dual-banking system as well as the impact any such rule or regulation will have on the public interest in the business of banking. The commissioner may also consider the regulations of the Comptroller of the Currency, the Federal Reserve Board, and the Federal Home Loan Bank Board to allow financial institutions organized under the laws of this state to offer services consistent with services offered by financial institutions organized under the laws of the United States.

B. All regulations enacted and promulgated under this Section shall be subject to the provisions of R.S. 49:951 through R.S. 49:953 and R.S. 49:954.1, and prior to the promulgation of any such rule or regulation, the commissioner shall give each financial institution organized under this Chapter affected by the rule or regulation written notification of the content of such rule and regulation and the date and time of any public hearing held pursuant to those statutes. The commissioner shall provide notice at least ten days prior to the adoption of such rule or regulation, but the failure of a particular financial institution to receive notice thereof shall not affect the validity of such rule or regulation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1151 - Definitions

PART II. HOLDING COMPANIES

§1151. Definitions

A. "Savings bank holding company" means any stock or mutual company which directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty-five percent of the voting shares or rights of any savings bank or savings bank holding company or controls in any manner, whether by holding of proxies or otherwise, the election of a majority of the directors of any savings bank or savings bank holding company. Notwithstanding the foregoing, no company shall be deemed to have control of, or over, a savings bank or holding company:

(1) By virtue of its ownership or control of shares in a fiduciary capacity arising in the ordinary course of its business;

(2) By virtue of its ownership or control of shares acquired by it in connection with its underwriting of securities which are held only for such period of time as will permit the sale thereof upon a reasonable basis;

(3) By virtue of its holding any shares as collateral taken in the ordinary course of securing a debt or other obligation;

(4) By virtue of its ownership or control of shares acquired in the ordinary course of collecting a debt or other obligation previously contracted in good faith, until five years after the date acquired; or

(5) By virtue of its voting rights with respect to shares of any savings bank or holding company acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation.

B. "Louisiana savings bank holding company" means a savings bank holding company whose principal place of business is in Louisiana and which is not controlled, directly or indirectly, by another savings bank holding company whose principal place of business is outside Louisiana.

C. "Out-of-state savings bank holding company" means a savings bank holding company whose principal place of business is in a state other than Louisiana.

D. "Principal place of business" of a savings bank holding company means the state in which the total deposits of all offices of all subsidiaries are the largest as shown by the most recent reports of condition filed with state or federal regulatory authorities.

E. "Subsidiary of an individual or company" means any company which is controlled by such person or by a company which is a subsidiary of such person by virtue of this Section.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1152 - Implementation

§1152. Implementation

The commissioner of financial institutions shall have the power to enact and promulgate rules and regulations as may be necessary or appropriate to implement the provisions of this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1161 - Application for permit to organize

PART III. INCORPORATION AND ORGANIZATION

§1161. Application for permit to organize

A. Savings banks shall be organized and incorporated in the same manner as state banks under the provisions of Chapter 3 of Title 6 of the Louisiana Revised Statutes of 1950.

B. Not less than five natural persons may organize a savings bank under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1162 - Content of application for permit to organize

§1162. Content of application for permit to organize

The application for a permit to organize shall be on forms required by the commissioner and shall include such information as he shall require, including but not limited to the following:

(1) The name, address, social security number, date of birth, business address, home address, place of birth, and occupation of each organizer.

(2) The name of the proposed savings bank.

(3) The address of the headquarters, main business office, and branch offices and branches, if known, of the proposed savings bank. Such information shall include any real estate interests of the organizers which may be involved with any of these locations.

(4) The anticipated duration of the proposed savings bank which may be perpetual.

(5) The proposed articles of incorporation and bylaws.

(6) The number of shares of capital stock, the number of shares and classes of preferred stock if any, par value of each type of stock which may not be less than one dollar, the number of shares to be sold, and the per share initial asking price of each share.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1163 - Contents of articles of incorporation

§1163. Contents of articles of incorporation

A. The articles of incorporation shall set forth:

(1) The name of the savings bank, which may be called an association;

(2) The initial location of the business office;

(3) The duration of existence, which is perpetual unless otherwise specified;

(4) The initial number of directors which shall be not less than five;

(5) The authorization, if any, to issue withdrawable shares, the aggregate amount of which may be unlimited;

(6) The authorization, if any, to issue stock, the aggregate number thereof, and the par value per share, which shall not be less than one dollar;

(7) The quorum required for action of members if a quorum other than that specified in this Chapter is desired; and

(8) Any other provision, not inconsistent with law, which the subscribers or members may desire for the internal regulation of the affairs of the savings bank.

B. The articles of incorporation need not set forth any of the powers which this Chapter confers.

C. The commissioner of financial institutions may publish one or more standard forms of suggested articles of incorporation conforming to the provisions of this Chapter which may be adopted by savings banks.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 633, §1, eff. June 22, 2001.



RS 6:1164 - Contents of bylaws

§1164. Contents of bylaws

A. The bylaws of the savings bank shall provide for the following matters consistent with any applicable provisions of this Chapter:

(1) The number of directors and the minimum frequency of directors' meetings, which shall be at least monthly;

(2) The titles and duties of the officers;

(3) The officers authorized, or who may be authorized, by the directors to execute instruments;

(4) Repealed by Acts 1995, No. 248, §2, eff. June 14, 1995.

(5) The fiscal year of the savings bank;

(6) The location of the business office; and

(7) The date of the annual meeting of the members which shall be not more than one hundred twenty days after the close of the savings bank's fiscal year.

B. Such bylaws may provide also for any or all of the following matters, among others, consistent with any applicable provisions of this Chapter:

(1) The method of calling special meetings of the members, requirements for giving notice of meetings of members in addition to the notice prescribed by this Chapter, and methods of nominating directors and other voting and election procedures;

(2) The method of determining the record date for voting, dividends, and other purposes;

(3) The procedure for the transfer of ownership of capital and for the enforcement of charges and liens;

(4) The plan or plans under which withdrawable capital is to be issued; the classes into which it may be divided; and the characteristics of each class as to time of issuance, times, and amounts of payments to be made, classification for dividends, purposes, and such other terms as are permitted by this Chapter;

(5) The method by which the directors may enforce retirement of unpledged withdrawable capital;

(6) The frequency with which profits of the savings bank shall be apportioned and the methods of apportionment; and

(7) Provision for establishment of executive, loan, investment and appraisal committees, and such other special or standing committees as may be desirable, and for an overall business plan for the savings bank.

C. The commissioner may publish one or more standard forms of bylaws conforming to the provisions of this Chapter which may be adopted by savings banks.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1995, No. 248, §§1, 2, eff. June 14, 1995.



RS 6:1165 - Permit to organize

§1165. Permit to organize

A. The commissioner of financial institutions may require additional information and conduct whatever investigation he deems necessary to determine whether to issue a permit to organize, including the subpoena of books and records, taking of public testimony, and conduct of hearings. The applicants shall share the expense of such investigations.

B. The commissioner shall find and declare, based on the record of application and his investigation, that:

(1) The proposed management, business plan, and capitalization promise to meet regulatory requirements;

(2) The application information is not in dispute;

(3) The proposed name is not deceptively similar to that of any other financial institution within an area defined by regulation of the commissioner; and

(4) The proposed business plan and capitalization promise to serve the needs of the community and its residents.

C. Insurance of accounts shall be effective prior to issuance of a certificate of complete organization.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1166 - Temporary organization and capital subscriptions

§1166. Temporary organization and capital subscriptions

A. Each applicant shall become a member of the organization committee and shall elect officers and directors of the savings bank in organization.

B. The officers and directors shall secure subscriptions for capital, in the form of pledges to purchase stock.

C. The officers and directors shall prepare articles of incorporation, bylaws, and other items as required by this Chapter.

D. The directors shall apply for insurance of accounts and advise the commissioner of financial institutions of each filing, conference, and all correspondence accompanying and required by such a filing.

E. The officers and directors shall take any other actions necessary to complete organization.

F. The officers and directors shall furnish the commissioner with the names and addresses of all investors who subscribed to purchase stock.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1167 - Certificate of organization; issuance; refusal

§1167. Certificate of organization; issuance; refusal

A. The commissioner of financial institutions shall issue a certificate of authority to transact banking business as a savings bank only upon the fulfillment of the requirements of this Chapter.

B. If the commissioner finds that the public interest will not be served by permitting the organization of the proposed savings bank, that there is no need for additional banking facilities in the community where the savings bank is to be located, or that there is a lack of ability within the community to support additional banking facilities, he shall refuse to issue the certificate of authority.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1995, No. 248, §1, eff. June 14, 1995.



RS 6:1168 - REPEALED BY ACTS 1993, NO. 278, 1, EFF. JAN. 1, 1994.

§1168. REPEALED BY ACTS 1993, NO. 278, §1, EFF. JAN. 1, 1994.



RS 6:1181 - Members

PART IV. MEMBERSHIP

§1181. Members

A. The membership of a mutual savings bank shall consist solely of every depositor or holder of a withdrawable account issued by the savings bank.

B. The members of a stock savings bank shall consist solely of the owners of its capital stock. Jointly owned stock shall constitute one membership.

C. Any savings bank which had legal existence under another statute prior to September 1, 1990, and which, if it was organized on a mutual basis, included borrowers as members or, if its ownership was evidenced by stock, included borrowers and/or depositors as voting or nonvoting members, may retain that membership structure by resolution of its board of directors to be included in its application for a savings bank charter under this Chapter. Otherwise, borrowers may not be members of a savings bank operating under this Chapter and only mutual savings banks may include depositors as members.

D. Joint ownership of an account constitutes one membership.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1182 - Annual and special meetings

§1182. Annual and special meetings

A. Dates of annual meetings of members or stockholders shall be specified in the bylaws. Failure to hold an annual meeting shall not cause a forfeiture or dissolution of the savings bank.

B. Special meetings may be called with not less than twelve hours' written or oral notice, by the board of directors, the holders of not less than twenty-five percent of the outstanding capital stock shares, by such other person as the bylaws may designate or by the commissioner. Every annual or special meeting shall be held at the business office of the savings bank, or if the space is inadequate, in such other place within the same parish as shall be specifically designated in the notice of such meeting.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1183 - Notice of meetings

§1183. Notice of meetings

A. Notice of an annual meeting shall be published once not less than ten days nor more than forty days before the date of the meeting. The notice shall also be displayed in a conspicuous place at the place of business of the savings bank in a manner which will assure that members of the general public will be provided an opportunity to read said notice. The notice shall state the time, place, and purpose of the meeting.

B. For any special meeting, or for any annual meeting which is to consider any proposition which requires an affirmative vote of two-thirds of the members or stockholders, the notice shall be by mail, postmarked between ten and forty days before the date of the meeting, and shall also be posted at the savings bank's offices as if for an annual meeting, beginning on the date notice is given. All notices shall state the time, place, and purpose of the meeting.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1184 - Quorum of annual or special meetings

§1184. Quorum of annual or special meetings

The articles of incorporation may specify a quorum requirement, but it shall not be less than one-third of the total number of votes entitled to be voted at such meeting. Any meeting, including one at which a quorum is not present, may be adjourned by majority vote of those present to a specified date without future notice.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1185 - Voting

§1185. Voting

A. Voting at a meeting may be either in person or by proxy executed in writing by the member or stockholder or by his duly authorized attorney-in-fact.

B. In the determination of all questions requiring ascertainment as to who is entitled to vote and of the number of outstanding shares, the following rules shall apply:

(1) The date of determination shall be the record date for voting provided in this Chapter.

(2) Except as otherwise provided for in the articles of incorporation or bylaws, each person holding one or more withdrawable accounts in a mutual savings bank shall have the vote of one share for each one hundred dollars of the aggregate withdrawal value of such accounts and shall have the vote of one share for any fraction of one hundred dollars held in each of such accounts based upon the average daily deposits in said account for the thirty days prior to the record date. However, no member shall cast more than five hundred votes.

(3) Each holder of capital stock held shall have one vote for each share held.

(4) Shares owned by the savings bank shall not be counted or voted.

(5) A savings bank authorized to issue stock shall provide in its articles of incorporation that voting rights may be vested exclusively in stockholders.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2007, No. 15, §1, eff. June 18, 2007.



RS 6:1186 - Record date for voting, dividend, and other purposes

§1186. Record date for voting, dividend, and other purposes

A. For the purposes of determining the holders of stock, capital accounts, and membership entitled to notice of, or to vote at, any meeting of the members, or in order to make a determination of the members, holders, or other persons for any other proper purpose, the bylaws may provide for a record date, not less than ten days nor more than forty days before the meeting or other event or transaction with regard to which the determination is to be made. This determination shall be made as of the close of business on such record date.

B. If the bylaws do not provide for a record date, the board of directors may fix such a date for each such determination within such time. If the board of directors fails to fix such a date, the record date for a meeting shall be the date on which the first notice of meeting is given.

C. Shares of stock or withdrawable accounts withdrawn or retired after such record date shall not be voted or counted in determining the number of shares outstanding. This Part shall be applicable to the dividend payments on capital stock, but dividends on withdrawable accounts shall be governed by R.S. 6:1207.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1187 - Proxies

§1187. Proxies

A. Voting at a meeting may be either in person or by proxy executed in writing by the member or shareholder or by his duly authorized attorney-in-fact.

B. No proxy shall be valid:

(1) After eleven months from the date of its execution, unless otherwise provided in the proxy.

(2) Unless executed in an instrument separate from other forms or documents relating to the member's accounts.

(3) For any meeting at which the member who gave it is present, provided that notice of his presence is given by the member in writing, prior to the taking of any vote, to an official whom the savings bank shall identify at the meeting as having responsibility for such matter.

(4) Unless the member giving the proxy is told by the person to whom it is given that the proxy is optional and that the voting rights it represents may be exercised by the member himself.

(5) Unless the proxy is filed with the secretary of the savings bank for verification at least forty-eight hours prior to the time of the meeting at which the proxy is to be voted or at such other time as the articles or bylaws of the savings bank may provide.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1997, No. 42, §1.



RS 6:1188 - Directors

§1188. Directors

A. The business and affairs of the savings bank shall be exercised by its elected board of directors.

B.(1) The board of directors shall consist of the number of directors fixed by the bylaws, but shall not be less than five nor more than twenty. No more than one-half of the directors shall be salaried employees of the savings bank.

(2) The articles of incorporation of the savings bank may provide that the board of directors shall be divided into three classes of as nearly equal numbers of directors as possible. The term of office of the first class shall expire at the first annual meeting that follows such division; of the second class, at the second such meeting; and of the third class, at the third such meeting. At each annual meeting following such division, directors shall be elected for a full-term of three years to succeed those whose terms expire at such meeting. No director shall be elected for a longer single term than three years.

C. The provisions of R.S. 6:282 and 285 and the rules and regulations promulgated thereunder shall be applicable to savings banks in the same manner as they are applicable to banks.

D. Repealed by Acts 2001, No. 637, §2, eff. June 22, 2001.

E. Immediately following their election, and in every case before assuming the duties of their office, all directors of a stock or mutual savings bank shall take an oath of office to discharge their duties as directors properly and conscientiously, which oath shall be subscribed to by the director making and taking it and entered into the minutes of the next regular or special meeting of the board of directors. The oath shall be retained in the records of the savings bank for examination by the commissioner. These oaths shall be in writing and on a form provided by the commissioner, and shall be renewed as to each director upon the occasion of each reelection to the board. The commissioner may suspend any director who fails to comply with this requirement, and no suspended director shall be reinstated, except for good cause shown after taking the oath.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1993, No. 276, §1, eff. Oct. 1, 1993; Acts 1997, No. 66, §1;Acts 2001, No. 637, §§1 and 2, eff. June 22, 2001; Acts 2003, No. 72, §1, eff. May 28, 2003; Acts 2007, No. 15, §1, eff. June 18, 2007.



RS 6:1189 - Bonds of officers and directors

§1189. Bonds of officers and directors

A.(1) Every person appointed or elected to any position requiring the receipt, payment, management, or use of money belonging to a savings bank, or whose duties permit or require access to or custody of any of the savings bank's money or securities, or whose duties permit the regular making of entries in the books or other records of the savings bank, before assuming any duties shall become bonded in some trust or company authorized to issue bonds in this state, or in a fidelity insurance company licensed to do business in this state.

(2) Each such bond shall be on a form and in an amount to be approved by the commissioner of financial institutions, who may at any time require one or more additional bonds or an increase in the existing bond. Each such bond, payable to the savings bank, shall be an indemnity for any loss the savings bank may sustain in money or other property through any dishonest or criminal act or omission by any person required to be bonded, committed either alone or in concert with others. A true copy of every bond, including all riders and endorsements executed subsequent to the effective date of the bond, shall be filed with the commissioner.

(3) Each bond shall provide that a cancellation thereof either by the surety or by the insured shall not become effective until thirty days after written notice shall have been given to the commissioner, unless he shall have approved such cancellation earlier.

B. Nothing contained herein shall preclude the commissioner from proceeding against an association as provided in this Chapter should he believe that it is being conducted in an unsafe and unsound manner in that the form or amount of bonds so fixed and approved by the board of directors is inadequate to give reasonable protection to the savings bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1190 - Conduct of directors and officers

§1190. Conduct of directors and officers

A.(1) Directors and officers occupy a fiduciary relationship to the savings bank of which they are directors or officers, and a director or officer shall not engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the savings bank which would result in a conflict of their own personal interests with those of the savings bank which they serve, unless:

(a) The business or transactions are conducted in good faith and are honest, fair, and reasonable to the savings bank;

(b) A full disclosure of the business or transaction and the nature of the director's or officer's interest is made to the board of directors; and

(c) The business or transaction is approved in good faith by the board of directors with any interested director abstaining, which approval shall be recorded in the minutes.

(2) Any profits inuring to the officer or director shall not be at the expense of the savings bank. The business or transaction shall not represent a breach of the officer's or director's fiduciary duty and shall not be fraudulent or illegal.

B. Notwithstanding any other provisions of this Part, the commissioner of financial institutions may require the disclosure by directors, officers, and employees of their personal interest, direct or indirect, in any business or transaction on behalf of or involving the savings bank and of their control of or active participation in enterprises having activities related to the business of the savings bank.

C. The following restrictions governing the conduct of directors and officers expressly are specified, but such specification does not excuse such persons from the observance of any other aspect of the general fiduciary duty owed by them to the savings bank which they serve, as follows:

(1) An officer or director of a mutual savings bank shall not hold office or status as a director or officer of another mutual savings bank to which this Chapter applies and which has its domicile in the same parish or in contiguous parishes therewith.

(2) A director shall only receive as remuneration reasonable fees for services as a director or for service as a member of a committee of directors. A director who is also an officer or employee of the savings bank may receive compensation for service as an officer or employee.

(3) A director, savings bank, or officer thereof shall not require, as a condition to the granting of any loan or the extension of any other service by the savings bank or its affiliates, that the borrower or any other person undertake a contract of insurance or any other agreement or understanding with respect to the furnishing of any goods or services, directly or indirectly, with any specific company, agency, or individual.

(4) An officer or director acting as proxy for a member of a mutual savings bank shall not exercise, transfer, or delegate such right in any consideration of a private benefit or advantage, direct or indirect, accruing to himself nor surrender control or pass his office to any other for any consideration of a private benefit or advantage, direct or indirect. The voting rights of members shall not be the subject of sale or similar transaction, either direct or indirect. Any officer or director who violates the provisions of this Subsection shall be held accountable to the savings bank for any increment.

(5) A director or officer shall not solicit, accept, or agree to accept, directly or indirectly, from any person other than the savings bank any gratuity, compensation, or other personal benefit for any action taken by the savings bank or for endeavoring to procure any such action.

(6) Subject to the approval of the commissioner, a savings bank's articles of incorporation may provide for reasonable indemnification to its officers, directors, and employees in connection with faithful performance of their duties for the savings bank. The commissioner may promulgate model indemnification provisions and may consider provisions available under the Louisiana Business Corporation Act, the Louisiana Banking Act, and those available to national banks.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1191 - Relation and liability of directors and officers

§1191. Relation and liability of directors and officers

A.(1) Notwithstanding the provisions of R.S. 6:1190, a director or officer of a savings bank shall not be held personally liable to the financial institution or the shareholders thereof for monetary damages unless the director or officer acted in a grossly negligent manner or engaged in conduct that demonstrates a greater disregard of the duty of care than gross negligence, including intentional tortious conduct or intentional breach of the duty of loyalty.

(2) For the purposes of this Section, "gross negligence" means a reckless disregard of, or a carelessness amounting to indifference to, the best interests of the financial institution or the shareholders thereof, and involves a substantial deviation below the standard of care expected to be maintained by a reasonably careful person under like circumstances.

B. A director of a savings bank, in the performance of his duties, shall be fully protected in relying in good faith upon the records of the bank, and upon such information, opinions, reports, or statements presented to him, the bank, the board of directors, or any committee thereof by any of the bank's officers or employees, or by any committee of the board of directors, or by any counsel, appraiser, engineer, or independent or certified public accountant selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the board of directors or any committee thereof or any officer having the authority to make such selection.

C. The provisions of this Section shall not affect the right of incorporators or shareholders of savings banks to include in articles of incorporation provisions as authorized by R.S. 12:24(C)(4).

D. Notwithstanding any other law to the contrary, the provisions of this Section shall be the sole and exclusive law governing the relation and liability of directors and officers to their financial institution or to the shareholders thereof or to any other person or entity. Any person who unsuccessfully attempts to impose a higher standard of responsibility or liability than that provided by this Section shall be liable for attorney fees incurred in the defense of such attempt and for damages, whether foreseeable or not.

E. No action for damages against any savings bank for breach of the director's or officer's contract with the savings bank in the capacity of director or officer, or for breach of his duty as a director or officer, including, without limitation, actions for gross negligence, but excluding any action covered by the provisions of Subsection F of this Section, shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

F. No action for damages against any savings bank for intentional tortious misconduct, or for an intentional breach of the director's or officer's duty of loyalty, or for acts of omissions in bad faith, or involving fraud or a knowing and intentional violation of law, shall be brought unless filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered; however, even as to actions filed within two years from the date of such discovery, in all events such actions shall be filed at the latest within four years from the date of the alleged act or omission.

G. The three-year period provided in Subsection E of this Section and the four-year period provided in Subsection F of this Section shall be deemed peremptive periods and shall not be subject to renunciation, interruption, or suspension except by timely suit filed in a court of competent jurisdiction and proper venue.

Acts 1992, No. 586, §1, eff. June 30, 1992.



RS 6:1201 - Minimum capital for incorporation or conversion

PART V. CAPITAL

§1201. Minimum capital for incorporation or conversion

The commissioner of financial institutions shall not issue a certificate of authority for a capital stock savings bank unless he shall affirmatively determine that:

(1) The amount of capital stock subscribed is sufficient for the safe and proper operation of the corporation, but in no event shall it be less than five hundred thousand dollars.

(2) The proposed corporation has set aside sufficient permanent capital reserve for the safe and proper operation of the savings bank, but in no event less than twenty percent of its capital stock, and shall be credited to be paid-in surplus and may be used to offset losses from operations, except as the commissioner may waive this requirement for a financial institution converting to a savings bank. Subject to the approval of the commissioner, all of the financial institutions which meet minimum capital requirements as determined by the commissioner prior to the conversion to a state savings bank shall be deemed to meet the requirements of this Part.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1202 - Types of capital; personal property

§1202. Types of capital; personal property

A. The capital of a stock savings bank shall be represented by capital stock and noncumulative perpetual preferred stock as authorized by the articles of incorporation, related paid-in surplus, undivided profits, retained earnings, and such other forms of capital deemed to be qualifying capital by the insurance corporation providing insurance of the savings bank's deposits.

B. The capital of a mutual savings bank shall be represented by retained earnings and such other forms of capital deemed to be qualifying capital by the insurance corporation providing insurance of the savings bank's deposits.

C. All shares and capital accounts shall be personal property in the hands of their holders and transferable as provided in this Chapter and the bylaws of the savings bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1203 - Capital stock; nature

§1203. Capital stock; nature

Capital stock shall constitute a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted and shall have a par value of one dollar each or such greater amount as the articles of incorporation may prescribe. These shares shall be:

(1) Nonwithdrawable, except as provided in this Part relative to retirement or reduction of capital stock, until all liabilities of the savings bank have been satisfied in full, including payment of the withdrawal value of all deposit accounts;

(2) Entitled to dividends only as provided in this Part concerning dividends; and

(3) Issued only upon cash payment of not less than the par value thereof, or in connection with a merger, sale of all assets, or conversion, or as stock dividends as provided in the provisions of this Part relative to dividends.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1204 - Capital stock; authorization of issuance

§1204. Capital stock; authorization of issuance

A savings bank may provide for the issuance of capital stock, either by its original articles of incorporation or by an amendment thereto authorized by this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1205 - Who may hold capital

§1205. Who may hold capital

Capital stock of a savings bank may be held:

(1) By any individual in his own right, regardless of age or marital status, or by two or more such individuals;

(2) By a fiduciary when authorized by law;

(3) By a government or governmental instrumentality when authorized by law; and

(4) By any corporation or other person when not prohibited by law.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1206 - Capital maintenance

§1206. Capital maintenance

A. A savings bank whose overall financial condition is fundamentally sound shall maintain a minimum acceptable capital requirement as determined by the commissioner of financial institutions.

B. When the commissioner determines that the financial condition or history, management, or earning prospects are not adequate, the commissioner may determine that a higher minimum capital level is required for such savings banks.

C. A savings bank shall maintain total capital necessary to ensure the continuation of insurance of its deposit accounts by the insurance corporation.

D. The board of directors shall establish and maintain such special reserves as are appropriate to provide for losses or liabilities; losses shall be charged to such reserves as are appropriate to reflect the true financial condition of the savings bank.

E. Any savings bank not maintaining minimum capital shall be deemed to be operating in an unsafe and unsound condition and is subject to the imposition of such restrictions, sanctions, or penalties as provided for under this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1207 - Dividends; capital surplus required

§1207. Dividends; capital surplus required

A. The board of directors of a savings bank shall not declare or pay any cash dividends for a period of two years from the issuance of its certificate of authority or for such shorter period as the commissioner of financial institutions may prescribe. Thereafter, the board of directors of any savings bank may quarterly, semiannually, or annually declare cash dividends on its stock by complying with the provisions of this Part and the savings bank's articles of incorporation and bylaws.

B.(1) No cash dividends may be declared or paid until a savings bank has surplus equal to twenty percent of the outstanding common stock of the savings bank, provided that surplus shall not be reduced below that twenty percent level by the payment of the cash dividend.

(2) Prior approval of the commissioner shall be required if the total of all cash dividends declared and paid by the savings bank and amounts used to redeem or repurchase its stock during any one year would exceed the total of its net profits of that year combined with the net profits from the immediately preceding year.

C. Each financial institution converting to a savings bank, before a declaration of a cash dividend on its common stock, shall transfer not less than one-half of its net profits of the preceding six months to its paid-in surplus until it shall have paid-in surplus equal to twenty percent of capital stock.

D. For the purposes of this Part, "net profits" is defined as the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, paid and accrued dividends on preferred stock, if any, all federal and state taxes, and cash dividends on common stock paid or accrued over the calculation period. Negative net profits shall not be rounded to zero in this calculation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2003, No. 56, §1, eff. May 23, 2003.



RS 6:1208 - Loans or discounts on capital stock

§1208. Loans or discounts on capital stock

Notwithstanding any other provisions of this Chapter, a savings bank shall not make a loan or discount on the security of or be the purchaser or holder of the shares of its own capital stock or preferred stock or of the security of its own debentures or evidences of its debt which are convertible to capital stock or are junior or subordinate in rights of payment to deposit or other liabilities of the savings bank, unless such security or purchase shall be necessary to prevent loss on a debt previously contracted in good faith; and such stock or evidence of indebtedness acquired or purchased shall, within one year from the time of its acquisition, be sold or disposed of at public or private sale.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1208.1 - Applicability of statute, rules and regulations

§1208.1. Applicability of statute, rules and regulations

The provisions of R.S. 6:416 and the rules and regulations promulgated thereunder shall be applicable to savings banks chartered under the provisions of this Title in the same manner as they are applicable to state banks.

Acts 1997, No. 1003, §1.



RS 6:1221 - Underwriting

PART VI. INVESTMENTS

§1221. Underwriting

A. No savings bank shall make any loan or investment authorized by this Part unless the savings bank first has determined that the type, amount, purpose, and repayment provisions of the loan or investment in relation to the borrower's or issuer's resources and credit standing support the reasonable belief that the loan or investment will be financially sound and will be repaid according to its terms and that the loan or investment is not otherwise unlawful.

B. Each loan or investment that a savings bank makes or purchases, whether wholly or in part, shall be adequately underwritten, reviewed periodically, and reserved against as necessary in accordance with its payment performance, all in accordance with the provisions of this Chapter and the directives of the commissioner of financial institutions.

C. Every appraisal or reappraisal of property which a savings bank is required to make shall be made as follows:

(1) By a qualified appraiser designated by the board of directors.

(2) In the case of an insured or guaranteed loan, by any appraiser approved by any lending, insuring, or guaranteeing agency of the United States or the state of Louisiana which insures or guarantees such loan, wholly or in part.

(3) Each appraisal shall be in writing prepared at the request of the lender for the lender's use, disclose the market value of the security offered, contain sufficient information and data concerning the appraised property to substantiate the market value thereof, be certified and signed by the appraiser or appraisers, and state that such appraiser or appraisers have personally examined the described property, which appraisal shall be filed and preserved by the savings bank.

D. Any violation of this Part shall constitute an unsafe or unsound practice. Anyone who knowingly violates any provision of this Part shall be subject to enforcement action or civil money penalties as provided for in this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1222 - Investment in loans

§1222. Investment in loans

A savings bank may loan funds as follows:

(1) On the security of withdrawable accounts, but no such loan shall exceed the withdrawal value of the pledged account;

(2) On the security of real estate:

(a) Of a value, determined in accordance with this Chapter, sufficient to provide good and ample security for the loan;

(b) With the title established by such evidence of title as is consistent with sound lending practices in the locality;

(c) With the security interest in such real estate evidenced by an appropriate written instrument and the loan evidenced by a note, bond, or similar written instrument. A loan on the security of the whole of the beneficial interest in a land trust satisfies the requirements of this Paragraph if the title to the land is held by a corporate trustee and if the real estate held in the land trust meets the other requirements of this Section; and

(d) With a mortgage loan not to exceed thirty years;

(3) For the purpose of repair, improvement, rehabilitation, furnishing, or equipment of real estate;

(4) For the purpose of financing or refinancing an existing ownership interest in certificates of stock, certificates of beneficial interest, or other evidence of an ownership interest in, and a proprietary lease from, a corporation, trust, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of such certificates or other evidence of ownership of the borrower;

(5) Through the purchase of loans which at the time of purchase the savings bank could make in accordance with this Part and the bylaws;

(6) Through the purchase of installment contracts for the sale of real estate, and title thereto which is subject to such contracts, but in each instance only if the savings bank at the time of purchase could make a mortgage loan of the same amount and for the same length of time on the security of such real estate;

(7) Through loans guaranteed or insured, wholly or in part by the United States or any of its instrumentalities, and without regard to the limits in amount and terms otherwise imposed by this Part;

(8) Subject to the limitations imposed by existing law, through secured or unsecured loans for business, corporate, commercial, or agricultural purposes;

(9) For the purpose of mobile home financing, subject to the limitations imposed by existing law;

(10) Through loans secured by the cash surrender value of any life insurance policy or any collateral which would be a legal investment if made by such savings bank pursuant to the terms of this Chapter;

(11) Any provision of this Chapter to the contrary notwithstanding, and subject to the commissioner's regulations, any savings bank may make any loan or investment or engage in any activity which it could make or engage in if it were organized under state law as a bank, savings and loan association, or other financial institution, or under the laws of the United States for national banks, federal savings and loan associations, or other financial institutions whose principal offices are located within this state.

(12) A savings bank may issue letters of credit or other similar arrangements only as provided by this Chapter with regard to aggregate amounts permitted, underlying documentation and underwriting, legal limitations on loans of the savings bank, control and subsidiary records, and other procedures deemed necessary by the commissioner;

(13) For the purpose of automobile financing, subject to the limitations imposed by existing law;

(14) For the purpose of financing of primary, secondary, undergraduate, or post-graduate education; and

(15) Through revolving lines of credit on the security of a first or second mortgage on the borrower's personal residence, based primarily on the borrowers equity, the proceeds of which may be used for any purpose; such loans being commonly referred to as home equity loans.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1223 - Other investments

§1223. Other investments

If the board of directors determines at any time that funds are available in excess of the demands and needs for loans, maturities, and withdrawals, a savings bank may invest such funds as provided in this Part:

(1) In demand, time, or savings deposits or accounts, withdrawable accounts or other insured obligations of any financial institution the accounts of which are insured by a federal agency.

(2) In participating interests in mortgage loans of a type which the savings bank would be authorized to make, but only if the other participants are:

(a) Savings banks organized under this Chapter;

(b) Savings and loan associations, banks, and credit unions organized under the laws of this state;

(c) Associations or corporations insured by an instrumentality of the United States;

(d) Instrumentalities of or corporations owned wholly or in part by the United States or this state; or

(e) Subject to existing laws and regulations, service corporations of a savings bank organized under this Chapter or subsidiaries of a savings and loan association, bank, or credit union organized under the laws of this state or the United States.

(3) In obligations of, or obligations that are fully guaranteed by, the United States; and in stocks or obligations of any Federal Reserve Bank, Federal Home Loan Bank, the Student Loan Market Association, the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Deposit Insurance Corporation, or any other agency of the United States.

(4) In bonds or other direct obligations of or guaranteed as to principal and interest by this state.

(5) In obligations which by the laws of this state are made legal investments for savings banks.

(6) In bonds or other evidences of indebtedness which are direct general obligations of the state and its agencies, boards, commissions, departments, parishes, municipalities, or other political subdivisions, or in bonds or other evidences of indebtedness which are payable from revenues or earnings specifically pledged therefore of a political subdivision, but in no event shall the total amount of such securities of any one maker or obligor exceed ten percent of the savings bank's capital, nor shall the aggregate amount of investments under this Paragraph exceed ten percent of the savings bank's total assets.

(7) With the prior written consent of the commissioner, a savings and loan association which has converted to a savings bank charter may continue to invest in the below listed activities which were commenced prior to the conversion, for the development of homesites and housing for sale or rental, including but not limited to projects for the reconstruction, rehabilitation, or rebuilding of residential properties to meet the minimum standards of health and occupancy prescribed by appropriate local authorities, and the provision of accommodations for retail stores, shops, and other community services which are reasonably incident to such housing, or in the shares of a corporation which owns one or more of such projects and which is wholly owned by one or more financial institutions whose investments are regulated by the laws of this state or of the United States. In no event shall the total investment in any one project exceed twenty percent of the savings bank's total capital, nor shall the aggregate investment under this Paragraph exceed ten percent of its total assets. No savings bank shall make an investment of this type unless it is in compliance with the capital requirements of this Chapter and with the capital maintenance requirements of its insurer of deposit accounts. The commissioner shall approve the investment only if the savings bank shows:

(a) That the savings bank has adequate assets available for such an investment;

(b) That the proposed investment does not exceed the reasonable market value of the property or interest therein as determined in accordance with the appraisal requirements of this Part;

(c) That all other requirements of this Part have been met; and

(d)(i) A savings bank may petition the commissioner to allow a waiver of the requirements if it has already exceeded the limits established thereby prior to conversion of its charter to a savings bank.

(ii) Nothing contained in this Paragraph prohibits a savings bank from developing or building on land acquired by it under any other provision of this Chapter nor from completing the construction of buildings pursuant to any construction loan contract where the borrower has failed to comply with the terms of such contract.

(8)(a) In marketable investment securities, but in no event shall the total amount of such securities of any one maker or obligor exceed ten percent of the savings bank's total capital, nor shall the aggregate amount of investments under this Paragraph exceed ten percent of such total assets.

(b) As used in this Part, the term "marketable investment securities" does not include stocks but means investment grade marketable obligations evidencing indebtedness of any person in the form of bonds, notes, or debentures commonly known as investment securities, and of a type customarily sold on recognized exchanges or traded over the counter.

(c) As used in this Part, the term "investment grade" means being rated in one of the four highest categories by at least one nationally recognized rating service.

(d) The commissioner may specify, by regulation, procedures for underwriting such investments.

(9) In stocks or obligations of business development corporations chartered by this state or by the United States or an agency thereof, but in no event shall the aggregate amount of stock exceed ten percent of the savings bank's total assets.

(10) In obligations of urban investment corporations chartered under the laws of this state, or the United States, or in certificates of beneficial interest of urban renewal investment trusts, but in no event shall the aggregate amount of such stock, obligations, or beneficial interest certificates of any one maker exceed ten percent of the savings bank's total capital, nor shall the aggregate amount of investments under this Paragraph exceed ten percent of such total assets.

(11) Subject to the regulation of the commissioner, in loans deemed sufficiently secured by the board of directors of the savings bank. However, if the security is stock or equity securities of any kind, other than those of a financial institution, the stock or securities shall be listed on a national exchange or actively traded and quoted on an over the counter market or its value shall be ascertainable in accordance with regulations promulgated by the commissioner.

(12) In commercial paper. As used in this Part, the term "commercial paper" means short-term obligations having a maturity ranging from two to two hundred seventy days issued by banks, corporations, or other borrowers. Investments in commercial paper under this Part shall be in securities rated in one of the four highest categories by a nationally recognized rating service.

(13) Notwithstanding any provision of this Chapter to the contrary, a savings bank may purchase shares of or otherwise acquire equity interests in insurance companies and insurance holding companies organized to provide insurance for savings institutions and corporations and individuals affiliated with savings institutions, provided ownership of equity interests is a prerequisite to obtaining directors and officers' and blanket bond insurance through such company or companies. The commissioner may promulgate regulations concerning the size of each savings bank's investment and manner of holding such investments.

(14) With the prior written consent of the commissioner, a savings bank may invest, in the aggregate, no more than ten percent of its total capital in stock or other equity securities. Of this amount, no more than two percent of the savings bank's total capital may be invested in the equity securities of any one issuer. This limitation shall not apply with respect to equity securities of the government of the United States, its agencies, or instrumentalities. The commissioner may adopt such rules and regulations as are necessary to carry out the provisions of this Paragraph, including but not limited to requirements as to diversification and resource management.

(15) Subject to the prior approval of the commissioner, in equity or debt securities or instruments of a service corporation subsidiary of the savings bank.

(16)(a) Through advances of federal funds to designated depositories, provided that such advances are made on the condition that they be repaid on the next business day following the date on which the advance is made.

(b) For the purposes of this Part, the term "federal funds" shall mean funds which a savings bank has on deposit at a depository which are exchangeable for funds on deposit at a Federal Reserve Bank or a Federal Home Loan Bank; and

(c) The term "business day" shall mean any day on which the savings bank, the depository, the Federal Reserve Bank, and the Federal Home Loan Bank where the funds are on deposit are all open for general business.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1224 - Calculation of interest; postpayments and prepayments

§1224. Calculation of interest; postpayments and prepayments

A. In any contract or loan which is secured by a mortgage, deed of trust, or conveyance in the nature of a mortgage for the purpose of purchase or refinance of residential real estate, the interest which is computed, calculated, charged, or collected pursuant to such contract or loan, or pursuant to any regulation or rule promulgated pursuant to this Chapter, shall not be computed, calculated, charged, or collected for any period of time occurring after the date on which the total indebtedness, with the exception of late payment penalties, is paid in full.

B.(1) For purposes of this Part, a "prepayment" shall mean the payment of the total indebtedness, with the exception of late payment penalties if incurred or charged, on any date before the date specified in the contract or loan agreement on which the total indebtedness shall be paid in full, or before the date on which all payments, if timely made, shall have been made.

(2) In the event of a prepayment of the indebtedness which is made on a date after the date on which interest on the indebtedness was last computed, calculated, charged, or collected, but before the next date on which interest on the indebtedness was calculated, computed, charged, or collected, the lender may calculate, charge, and collect interest on the indebtedness for the period which elapsed between the date on which the prepayment is made and the date on which interest on the indebtedness was last computed, calculated, charged, or collected at a rate equal to 1/360 of the annual rate for each day which so elapsed, which rate shall be applied to the indebtedness outstanding as of the date of prepayment. The lender shall refund to the borrower any interest charged or collected which exceeds that which the lender may charge or collect pursuant to this Section.

C. The provisions of this Section shall apply only to contracts or loans entered into on or after September 1, 1990.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1225 - General loan contract provisions

§1225. General loan contract provisions

Each loan, and any agreement for securing the same, shall be evidenced by one or more written instruments, consistent with sound lending practices in the locality. Whenever recording of such an agreement is necessary to establish priority over the claim of any third party, the agreement shall be recorded.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1226 - Modification agreements

§1226. Modification agreements

The savings bank at any time may enter into a written agreement with the borrower to modify, in any manner not inconsistent with the provisions of this Chapter, the terms of a loan as to the amount, time, or method of the payments to be made, the interest rate, and any other provision of the loan contract. The loan contract and the security instrument shall not be prejudiced by the making of any such modification, even if such a modification was not provided for in the loan contract.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1227 - Sale, assignment, and servicing of loans and contracts

§1227. Sale, assignment, and servicing of loans and contracts

A. Any savings bank may sell any loan or a participating interest in a loan at any time, in the usual and regular course of business. Loans may be sold with or without recourse, except as may otherwise be provided by regulations of the commissioner. The commissioner may, by regulation, adopt limitations upon the sale of loans. The provisions of this Section shall not apply to the sale of loans to agencies of the United States or the state of Louisiana or such other government sponsored agencies as may be approved by the commissioner.

B. A savings bank may contract to service a loan or a participating interest in a loan, but such a contract shall conform to the pertinent regulations which may be prescribed by the commissioner and shall require sufficient compensation to reimburse the savings bank for all expenses incurred under such contract.

C. A savings bank may sell and assign with or without recourse any defaulted loan or defaulted real estate contract to any person eligible to purchase the same, for an amount not less than the fair cash market value thereof.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1228 - Purchase of real estate at judicial sale

§1228. Purchase of real estate at judicial sale

A savings bank may purchase, hold, and convey real estate acquired at any sheriff's sale or other judicial sale, either public or private, upon which the savings bank has any good faith mortgage, lien, or other encumbrance, or in which the savings bank has any other interest. The savings bank thereafter may repair, improve, sell, convey, lease, mortgage, exchange, or otherwise dispose of real estate so acquired, in the best interests of the savings bank, without limitation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1229 - Immovable property; dealings

§1229. Immovable property; dealings

A. A savings bank may hold and convey real estate which it has acquired in satisfaction of debts previously contracted bona fide in the course of its business.

B. A savings bank may, in accordance with regulations adopted by the commissioner, make a loan or other extension of credit which would otherwise exceed the limits prescribed in R.S. 6:1235 when the purpose of the loan is to finance the sale of real estate acquired for a debt previously contracted or for use as bank premises. Such loans may only be made upon prior written approval of the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 1993, No. 277, §1, eff. June 2, 1993.



RS 6:1229.1 - Applicability of rules and regulations

§1229.1. Applicability of rules and regulations

The provisions of R.S. 6:243 and the rules and regulations promulgated thereunder shall be applicable to savings banks in the same manner as they are applicable to banks.

Acts 1995, No. 248, §1, eff. June 14, 1995.



RS 6:1230 - Purchases of real estate for office and rental purposes

§1230. Purchases of real estate for office and rental purposes

A. A savings bank may acquire and hold real estate in full ownership, or leaseholds on which a building or buildings exist or are to be erected, suitable for the transaction of the savings bank's business, and from portions of which, not required for the savings bank's own use, revenue may be derived; or may own all or part of the capital stock, shares, or interest in any corporation, association, or trust engaged solely in holding all or part of such real estate.

B. Unless prior written approval of the commissioner is obtained, no savings bank may purchase, lease, or otherwise acquire a site for an office building or interest in real estate from any officer, director, employee, or stockholder holding more than ten percent of the aggregate capital stock of the savings bank or any firm, corporation, entity, or family in which any officer, director, employee, or stockholder holding more than ten percent of the aggregate capital stock of a savings bank has any direct or indirect interest.

C. An acquisition prohibited by this Part includes the purchase, lease, or acquisition of property in which any of the persons described in this Part held any interest during a period of ten years preceding the purchase, lease, or acquisition, but does not include the acquisition of an option for such a site or real estate where the option is assignable and exercised by the savings bank in its own name and for its own benefit.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 544, §1, eff. June 21, 2001.



RS 6:1231 - Usury law inapplicable

§1231. Usury law inapplicable

No interest premium, or interest on such interest premium, or charge which may accrue to a savings bank under the provisions of this Chapter shall be deemed to be usurious, and the same may be collected in the same manner as other debts in accordance with the laws of this state.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1232 - Prohibited loans

§1232. Prohibited loans

No loan shall be made by any savings bank to any person owning ten percent or more of the capital stock or to any affiliated person, agent, or attorney of that savings bank either for himself or as agent, or as partner of another, except in accordance with laws and regulations to which national banks are subject, applicable to a similar transaction.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1233 - Effect of unauthorized investments

§1233. Effect of unauthorized investments

A. Every loan or other investment made in violation of this Chapter shall be due and payable according to its terms, and the obligation thereof shall not be impaired.

B. Every director or officer of a savings bank who knowingly shall violate, participate in, or assent to, or who knowingly shall permit any of the officers or agents of the savings bank to make investments not authorized by this Chapter, shall be liable individually for all damage which the savings bank may sustain in consequence of such violation, in addition to any criminal penalties prescribed by this Title.

C.(1) The commissioner may require every director or officer of a savings bank who knowingly shall violate, participate in, or assent to, or who to knowingly shall permit any of the officers or agents of the savings bank to make investments not authorized by this Chapter, to deposit with the savings bank an indemnity bond, insurance, or collateral of a kind and amount sufficient to indemnify the savings bank against damages which the savings bank may sustain in consequence of such violation.

(2) The amount considered sufficient to indemnify the savings bank shall, in the case of an unauthorized investment, be the difference between the book value and the market value of the investment at the time the commissioner makes his determination that such investment is unauthorized. The amount considered sufficient to indemnify the savings bank, in the case of an unauthorized loan, shall be the difference between the book value of the loan and the amount that could have been made under the provisions of this Chapter.

(3) Whenever an unauthorized investment has been sold or disposed of without recourse, the commissioner shall release all or such part of the indemnity after deducting any loss. Whenever the balance of an unauthorized loan has been reduced to an amount which would permit such loan to be made under the provisions of this Chapter, the indemnity shall be released, provided that the commissioner in making such determination may require an independent appraisal of the security.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1234 - Acknowledgments

§1234. Acknowledgments

No acknowledgment of a deed, mortgage, or other instrument shall be invalid because such acknowledgment was taken before an officer authorized by the laws of this state to acknowledge conveyances who is also a member, director, employee, or officer of a savings bank which is a party to such deed, mortgage, or other instrument.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1235 - Loans to one borrower

§1235. Loans to one borrower

A. A state savings bank shall not loan on an unsecured basis to any one person, directly or indirectly, an amount in excess of ten percent of its net worth.

B.(1) A state savings bank shall not loan on a secured basis to any one person, directly or indirectly, an amount in excess of twenty-five percent of its net worth. The cumulative lending to one person, directly or indirectly, on a secured and unsecured basis, shall not exceed twenty-five percent of the savings bank's net worth.

(2) The total direct and indirect loans and extensions of credit by a savings bank to any person outstanding at one time and at least one hundred percent secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, shall not exceed ten percent of the savings bank's net worth. This limitation shall be separate from and in addition to the limitations contained in Subsection A and Paragraph (B)(1) of this Section.

C. For the purposes of this Part, the term "person" shall be deemed to include an individual, firm, corporation, business trust, partnership, trust, estate, association, joint venture, pool, syndicate, sole proprietorship, unincorporated association, or any political subdivisions, or any similar entity or organization.

D. For the purposes of this Part, any loan or extension of credit granted to one person, the proceeds of which are used for the direct benefit of a second person, shall be deemed a loan or extension of credit to the second person, as well as the first person.

E. For the purposes of this Part, the total liabilities of a firm shall include the liabilities of the members of the firm.

F.(1) For the purposes of this Part, the term "readily marketable collateral" shall mean financial instruments or bullion which are salable under ordinary circumstances with reasonable promptness at a fair market value on an auction or a similarly available daily bid and ask price market.

(2) "Financial instruments" include stocks, bonds, notes, and debentures traded on a national exchange or over the counter, commercial paper, negotiable certificates of deposit, bankers' acceptances, and shares in money market or mutual funds.

G. Each savings bank shall institute adequate procedures to ensure that collateral fully secures the outstanding loan or extension of credit at all times.

H. If collateral values fall below one hundred percent of the outstanding loan or extension of credit to the extent that the loan or extension of credit no longer is in conformance with Paragraph (B)(2) of this Section and which exceeds the twenty-five percent limitation of Paragraph (B)(1) of this Section, the loan shall be brought in conformance with this Part within five business days, except where judicial proceedings or other similar extraordinary occurrences prevent the savings bank from taking action. A savings bank may petition the commissioner to grant it an extension of time to bring a nonconforming loan into compliance with the provisions of this Part.

I. This Part shall not apply to loans or extension of credit to the United States of America or its agencies or to this state or its agencies.

J. For the purposes of this Part, the term "net worth" shall mean:

(1) Common stock outstanding and unimpaired;

(2) Noncumulative perpetual preferred stock outstanding and unimpaired;

(3) Unimpaired capital surplus, undivided profits, capital reserves, minus intangible assets;

(4) Purchased mortgage servicing rights; or

(5) Mandatory convertible debt up to twenty percent of the total categories contained in Paragraphs (1), (2), (3), and (4) of this Subsection.

K. A savings bank's net worth for purposes of this Part shall be calculated at any time based upon its last quarterly call report.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2000, 1st Ex. Sess., No. 26, §1, eff. April 14, 2000.



RS 6:1236 - Commissioner's regulations

§1236. Commissioner's regulations

A. The commissioner may make rules and regulations to determine permissible levels of investment and concentrations of assets permissible for savings banks applicable to all lending and investment authority granted by this Part. Such rules and regulations shall give due regard to capital adequacy, operating income, underwriting standards, risk inherent in the investment or loan, and competitive parity with other financial institutions.

B. Violation of any of the provisions of this Part shall constitute an unsafe and unsound practice and may subject the savings bank or its directors, officers, or agents to enforcement actions, civil money penalties, or other sanctions as provided in this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1237 - Change in control

§1237. Change in control

A. Any person acting directly or indirectly or through or in concert with one or more persons, shall give the commissioner sixty days written notice of intent to acquire control of ten percent or more of a savings bank or savings bank affiliate operating under this Chapter. The commissioner shall promulgate rules to implement this provision, including definitions, application, procedures, and standards for approval or disapproval.

B. The commissioner may examine the books and records of any person giving notice of intent to acquire control of ten percent or more of a savings bank operating under this Chapter.

C. The commissioner may approve or disapprove an application for change of control. In either case, such decision shall issue within thirty days of filing of the initial application.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1251 - Withdrawable accounts; general definitions

PART VII. WITHDRAWABLE ACCOUNTS

§1251. Withdrawable accounts; general definitions

Withdrawable accounts may be referred to as shares, share capital, share accounts, share deposits, certificates of deposit, withdrawable shares, withdrawable accounts, withdrawable capital, withdrawable deposits, deposits, capital accounts, savings accounts, demand deposit accounts, checking accounts, or any other term or terms appropriate. Interest paid on withdrawable accounts pursuant to this Chapter may be referred to as dividends, earnings, interest, return, or rate of return. The use of any term permitted by this Part shall not affect any right, duty, privilege, or liability which the savings bank or any depositor would otherwise have.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1252 - Prohibited activities

§1252. Prohibited activities

A. No savings bank shall participate, directly or indirectly, in the sale or transfer of any equity or debt security or instrument of any affiliate of the savings bank or the parent holding company of the savings bank or its affiliates.

B. No shareholder, director, officer, employee, or agent of the savings bank shall participate, directly or indirectly, in any sale or transfer as described in Subsection A of this Section, nor shall he allow any other person to do so, on the premises of the savings bank, any of its branch or facility offices, agency offices, or any office of the savings bank's subsidiaries or service corporations.

C. Violation of this prohibition shall subject the person committing such violation to assessment of civil money penalties as provided for in this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1253 - Withdrawable accounts

§1253. Withdrawable accounts

A. Withdrawable accounts shall be:

(1) Withdrawable and subject to enforced retirement as provided in this Part. Nothing in this Chapter shall prevent the withdrawal of funds from a savings bank by nonnegotiable order;

(2) Entitled to interest as provided in this Part;

(3) Nonassessable for either debts or losses of the savings bank; and

(4) Issued in such series or classes as the bylaws and commissioner's regulations may provide.

B. There shall be no penalty, such as loss of interest thereon, on accounts transferred at interest or dividend payment date from passbook types to certificates of deposit within the same savings bank and not otherwise inconsistent with regulations of the Federal Deposit Insurance Corporation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1254 - Issuance, delivery, and transfer of certificates and account books

§1254. Issuance, delivery, and transfer of certificates and account books

A. Every withdrawable account shall be evidenced by one or more appropriate certificates or account book; and either such certificates or an account book, or both, shall be delivered to the holder of such account. The wording, type, and form of the certificates and account books issued by a savings bank shall be subject to the prior written approval of the commissioner.

B. The holder of a withdrawable account may transfer his rights therein absolutely or conditionally to any other person eligible to hold the same by written assignment accompanied by delivery of the appropriate certificate or account book. Notwithstanding the effectiveness of such a transfer between the parties thereto, the savings bank may treat the holder of record as the owner of the account for payment, voting, and all other purposes until such assignment and any accompanying certificate or account book have been received by the savings bank with a request for the transfer on the savings bank's records.

C. All withdrawable account certificates and account books, delivered to the holders as prescribed by this Part, shall be subject to attachment and execution as provided by the laws of this state, and the savings bank shall not be subject to garnishment proceedings concerning any account, except with respect to a certificate or account book in the savings bank's possession, and when:

(1) Neither a certificate nor an account book has been delivered to the holder as required by this Part; or

(2) The certificate and account book, or either of them if only one has been delivered, have been returned to the savings bank's possession.

D. If the holder of a withdrawable account, or the personal representative of any such person, shall file with the savings bank an affidavit to the effect that his account book or certificate has been lost or destroyed and that such account book or certificate has not been pledged or assigned either in whole or in part, then such savings bank may issue a substitute account book or certificate in the name of such holder, with a statement therein that such account book or certificate is issued in lieu of the one lost or destroyed. The savings bank shall not be liable thereafter with respect to the original account book or certificate. The board of directors may require a bond in sufficient amount to indemnify the savings bank against any loss which might result from the issuance of such substitute account book or certificate.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1255 - Joint account; trust account; payment on death account

§1255. Joint account; trust account; payment on death account

A. If two or more persons opening or holding a withdrawable account shall execute a written agreement with the savings bank providing that the account shall be payable to any one of them or the survivor of them, the account, and any balance thereof which exists from time to time, shall be held by them as joint owners, and, unless otherwise agreed, any payment by the savings bank to any of such persons shall be a complete discharge of the savings bank's obligation as to the amount so paid. A pledge of such account by any holder or holders including minors authorized to withdraw amounts from such accounts shall, unless otherwise specifically agreed, be a valid pledge and transfer of the account and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

B. No addition to any account, nor withdrawal, payment, revocation, or change of beneficiary or payee, shall affect the nature of the account as a joint account with right to survivorship, trust account, or payment on death account.

C. Any savings bank may continue to recognize the authority of any mandatary authorized in writing to manage or to make withdrawals either in whole or in part from the withdrawable account of a member until it receives written notice or actual notice of the death or adjudication of the legal interdiction of such member or revocation of the authority of such mandatary. Any payment by the savings bank to a mandatary prior to receipt of such notice shall be a complete discharge of the savings bank's obligation as to the amount so paid.

D. Any savings bank may offer payment on death accounts in accordance with the procedures, requirements, and protections provided in R.S. 6:314 or 766.1.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2009, No. 499, §1.



RS 6:1256 - Effect of payment to minor or fiduciary

§1256. Effect of payment to minor or fiduciary

A. Unless the written agreement provides otherwise, or unless the savings bank has had written notice of the terms under which a fiduciary holds a withdrawable account, the savings bank may make loans on the security of withdrawable accounts or pay the value thereof and interest thereon to any minor who is a holder of such withdrawable account or to such fiduciary who is the holder of such account without becoming liable to any beneficiary for such payment. In each of the foregoing instances, the receipt or acquittance of the person or persons to whom payment is made in accordance with the provisions of this Part shall be a complete discharge of the savings bank's obligation as to the amount so paid.

B. In the case of a minor, the receipt, acquittance, pledge, or other action required by the savings bank to be taken by the minor shall be binding upon such minor with like effect as if such minor were of full age and legal capacity.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1257 - Payment on legal disability or death of holder in holder's own right of a withdrawable account

§1257. Payment on legal disability or death of holder in holder's own right of a withdrawable account

A. If the holder of a withdrawable account is adjudicated to be a person under legal interdiction by a court of competent jurisdiction, then the savings bank may pay the value of such withdrawable account and interest thereon to the curator of such holder upon his appointment and qualification, in accordance with R.S. 6:766.

B. Upon the death of a holder of a withdrawable account, the savings bank may pay the value thereof and interest thereon to the representative of such deceased holder if and when qualified, in the manner provided in this Chapter for the voluntary withdrawal of accounts generally, and in accordance with R.S. 6:767.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1258 - Voluntary withdrawal of accounts

§1258. Voluntary withdrawal of accounts

A. A holder of a withdrawable account may make application to withdraw it and the savings bank may pay all or any part of the withdrawal value thereof at any time. However, a savings bank may enter into a contract pursuant to the laws of the United States or this state which may provide, among other things, that no withdrawal may be made except as provided by the law specifically referred to in the contract or the certificate of withdrawable account.

B. If a savings bank does not pay all withdrawals in full, subject to the right of the savings bank to require notice, the payment of withdrawals from withdrawable accounts shall be subject to such rules and procedures as may be prescribed by the savings bank's articles of incorporation and bylaws or by regulations of the commissioner. Any savings bank that fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition.

C. Withdrawable accounts pledged as sole security for a loan shall be subject to the withdrawal provisions of this Part, but amounts available for payment on the application for withdrawal shall be applied first to the repayment of the loan balance.

D. Withdrawable accounts may be accepted by the savings bank in payment or part payment for any real estate or other assets owned by the savings bank. However, if the savings bank has a list of requests for withdrawals and matured certificates, which it cannot find, such sale of assets shall be to the highest bidder, and at least ten days notice of the proposed sale shall be given by mail to all holders of withdrawable or matured accounts whose names appear on the withdrawal or maturity list.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1259 - Enforced retirement of withdrawable accounts

§1259. Enforced retirement of withdrawable accounts

A. The board of directors, when authorized by the bylaws and in conformity with the provisions of this Part and of the bylaws, may retire any withdrawable accounts which have not been pledged as security for loans by enforcing the retirement thereof.

B. A thirty-day notice of such enforced retirement shall be given to the holder of an account to be retired, and after the expiration of such thirty-day period, the holder shall not be entitled to further interest but shall be paid the full withdrawal value of his account, plus such additional interest as the board of directors may determine to be equitable and within the bearing rate of the savings bank, less any unpaid charges.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1260 - Authorized charges

§1260. Authorized charges

A. A savings bank may charge a penalty for nonpayment when due, of installments, interest, or premiums on loans.

B. A savings bank may make such charges or receive reimbursement for any expenses, other than ordinary business expenses, incurred by it or as provided by any contract.

C. All fees, charges, and penalties collected shall be accounted for as a part of the receipts of the savings bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1261 - Withdrawable accounts subject to liens

§1261. Withdrawable accounts subject to liens

Every withdrawable account shall be subject to a lien for the payment of such charges as lawfully may accrue thereon under the provisions of this Chapter, and the bylaws may prescribe the manner of enforcing such lien, but no withdrawable account shall be assessable for any losses which the then existing assets of the savings bank shall not be sufficient to satisfy.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1262 - Demand deposits; checking account

§1262. Demand deposits; checking account

A. A savings bank may offer demand deposit amounts, checking accounts, or any similar account upon which withdrawals may be made by negotiable order, check, or draft.

B. A savings bank may pay interest on demand deposit, checking, or any similar account in accordance with the Part of this Chapter pertaining to payment of interest.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1263 - Payment of interest

§1263. Payment of interest

A. The board of directors shall determine the rate and amount of interest to be paid on withdrawable accounts and for that purpose may establish reasonable classifications of withdrawable accounts, based on:

(1) Types of classes of such accounts;

(2) The length of time accounts are continued in effect;

(3) Size of initial payments on accounts;

(4) Minimum balances of accounts required for payment of interest;

(5) Frequency and extent of the activity of accounts; or

(6) Such other classifications as the commissioner may approve.

B. Interest need not be allocated to any withdrawable account which has a withdrawal value of less than ten dollars on the record date with respect to which interest is paid.

C. The board of directors shall determine by resolution the method of calculating the amount of any interest on withdrawable accounts and the date on which the same is to be paid or credited.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1264 - Holders of withdrawable accounts

§1264. Holders of withdrawable accounts

Withdrawable accounts of a savings bank may be held:

(1) By any individual in his own right, regardless of his age or marital status, or by two or more of such individuals;

(2) By a fiduciary when authorized by law;

(3) By a government or governmental instrumentality when authorized by law; or

(4) By any corporation or other person when not prohibited by law.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1271 - Amendment of articles

PART VIII. VOLUNTARY CORPORATE CHANGES

§1271. Amendment of articles

A savings bank may amend and restate its articles of incorporation in accordance with the procedure set forth in Part III of Subchapter A of Chapter 3 of this Title.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2003, No. 577, §1, eff. June 27, 2003.



RS 6:1272 - Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.

§1272. Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.



RS 6:1273 - Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.

§1273. Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.



RS 6:1274 - Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.

§1274. Repealed by Acts 2003, No. 577, §2, eff. June 27, 2003.



RS 6:1275 - Effect upon existing articles and bylaws

§1275. Effect upon existing articles and bylaws

Any adopted or amended articles which contain provisions contrary to the savings bank's bylaws, shall serve to repeal the particular bylaws without further action by the board.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1276 - Merger; adoption of plan

§1276. Merger; adoption of plan

A. Any federally insured institution may merge into a savings bank operating under this Chapter. Approval of the plan of merger shall be by resolution adopted by a majority vote of all members of the board of directors of each merging institution.

B. The plan of merger shall include:

(1) The name of each of the merging institutions, the name of the continuing savings bank, the location of the business office, and the location of the branch offices.

(2) With respect to the resulting savings bank, the amount of capital, surplus, and reserve for operating expenses; the classes and the number of shares to stock and the par value of each share; the charter and bylaws of the resulting savings bank; and a detailed financial statement showing the assets and liabilities after the proposed merger.

(3) Provisions stating the method, terms, and conditions of carrying the merger into effect, including the manner of converting the shares of the merging savings banks into the cash, shares of stock, or other securities or properties stated in the merger agreement to be received by the stockholders of each merging party.

(4) Provisions governing the manner of disposing of any shares of stock of the resulting savings bank which are not taken by the dissenting stockholders of each merging party.

(5) Such other provisions as appear necessary or desirable or as the commissioner may reasonably require to enable him to discharge his duties with respect to the merger.

C. After approval by the board of directors of each of the merging institutions, the merger agreement shall be submitted to the commissioner for approval, together with the certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board of each merging institution. After receipt of the items specified herein, the commissioner may make or cause to be made an examination of the affairs of each of the merging institutions and their affiliates and subsidiaries, the expense of which is to be paid by the merging institutions.

D. The commissioner may then approve or disapprove the proposed merger agreement. The commissioner shall not approve a merger agreement unless he finds that:

(1) The resulting savings bank meets the requirements of this Chapter for the formation of a new savings bank at the proposed main office of the resulting savings bank.

(2) The same conditions exist with respect to the resulting savings bank as would be required under this Chapter for the organization of a new savings bank.

(3) The merger agreement is fair to all persons affected.

(4) The resulting savings bank will be operated in a safe and sound manner.

E. If the commissioner disapproves of the proposed merger, he shall state his objections in writing and give the merging institutions a stated period of time in which to amend the plan of merger to obviate such objections.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1277 - Merger; vote of approval

§1277. Merger; vote of approval

The commissioner shall require that the plan of merger be submitted to the stockholders of the savings banks for approval. The commissioner may require that the plan of merger be submitted to members of a mutual savings bank. Each meeting of the members or stockholders of the savings bank operating under this Chapter shall be called and held in accordance with the provisions of this Chapter dealing with annual and special meetings. The plan is approved if it receives the affirmative vote of two-thirds or more of the total votes entitled to be cast.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1278 - Merger; commissioner's certificate

§1278. Merger; commissioner's certificate

The executed merger agreement together with copies of the resolutions of the members or stockholders of each merging institution approving it, certified by the managing officer, and attested to by the secretary, shall be filed with the commissioner. The commissioner shall then issue to the continuing savings bank, a certificate of merger, setting forth the name of each merging institution, the name of the continuing savings bank, and the articles of incorporation of the continuing savings bank. The merger shall take effect upon the recording of the certificate in the same manner as the articles of incorporation, and in each parish in which the business office of any of the merging institutions was located and in the parish in which the business office of the continuing savings bank is located. When duly recorded, such certificate shall be conclusive evidence of the merger and of the correctness of the proceedings therefor except against the state.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1279 - Effect of merger

§1279. Effect of merger

The continuing savings bank shall be considered the same business and corporate entity as each merging institution, with all the property, rights, duties, and obligations of each merging institution, except as otherwise provided by the articles of incorporation of the continuing savings bank. All liabilities of each of the merging institutions shall be liabilities of the continuing savings bank; and all of the rights, franchises, and interests of each of the merging institutions in and to every kind of property, real, personal, or mixed, shall vest automatically in the continuing savings bank, without any deed or other transfer. Any reference to a merging institution in any writing, whether executed or effective before or after the merger, shall be deemed a reference to the continuing savings bank, if not inconsistent with the other provisions of such writing. No pending action or other judicial proceeding to which any merging institution is a party shall be abated or dismissed by reason of the merger, but shall be prosecuted to final judgment in the same manner as if the merger had not occurred.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1280 - Merger; commissioner's expenses

§1280. Merger; commissioner's expenses

The expenses of any examination made by or at the direction of the commissioner of financial institutions in connection with a proposed merger shall be paid for by the merging institutions.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1281 - Sale of assets

§1281. Sale of assets

A savings bank, in one transaction not in the usual course of business, may sell all or substantially all of its assets, with or without its name and goodwill, to another savings bank, or to any other financial institution, in consideration of money, capital, or obligations of the purchasing institution. A savings bank may sell any office or facility and equipment in conformity with the regulations of the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1282 - Procedure to effect sale of all assets

§1282. Procedure to effect sale of all assets

A. The procedure to effect a sale authorized by R.S. 6:1279 and 1284 shall be as follows:

(1) The board of directors shall adopt a resolution setting forth the terms of the proposed sale and shall submit the plan to the commissioner for his preliminary approval. Upon receipt of approval by the commissioner, the plan shall be submitted to a vote of the members at a special or annual meeting.

(2) The terms shall be set forth in the notice of the meeting as prescribed in R.S. 6:1183(B).

(3) The proposed sale shall be approved by the members or stockholders upon receiving in the affirmative two-thirds or more of the total number of votes which all members or stockholders of the savings bank are entitled to cast. A proposal for the voluntary liquidation of the savings bank may be submitted to the members or stockholders at the same meeting, or at any later meeting called for such purpose, in accordance with Part IV of this Chapter. A report of proceedings, certified by the president or vice president and attested to by the secretary, and setting forth the terms of the proposed sale, the notice given, and the time of its mailing, the vote on the proposal, and the total number of votes which all members or stockholders of the savings bank are entitled to cast thereon, shall be filed with the commissioner.

B. If the commissioner finds that the proposed sale is fair to all holders of capital, creditors, and other persons concerned, and provision has been made for the disposition of the remaining assets, if any, of the savings bank as provided in this Chapter for voluntary liquidation, he shall issue to the savings bank a certificate of authorization for such sale, with a copy of the filed report of proceedings attached to the certificate.

C. When the commissioner's certificate is recorded in the same manner as the savings bank's articles of incorporation, the savings bank may complete the sale so authorized, except that the savings bank shall also have the approval of the Federal Deposit Insurance Corporation.

D. If the sale includes the name of the savings bank, the purchaser shall have the exclusive right to such name for a period of five years.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1283 - Authority to form a bridge charter

§1283. Authority to form a bridge charter

A. Any savings bank operating in Louisiana under this Chapter may form a phantom or interim subsidiary depository institution charter as a means to effect a corporate restructuring, a voluntary corporate change, or other transformation which does not in reality create an additional new depository institution, but which shall move insured liabilities from one corporate structure to another pursuant to a change in control, change in method of ownership, merger, or other charter change which results in no new net insurable deposits. Such a charter or institution shall be known as a phantom or interim institution, may become or receive the continuing or surviving depository institution, or may be a conduit through which an existing institution's assets, liabilities, fixtures, personnel, rights, and property of every type, are passed in order to effect a desirable corporate change. In connection with the formation of such an institution, an existing institution may amend, modify, or add to its articles of incorporation and bylaws to remove any depository function and to remove any deposits which would require insurance of accounts under R.S. 6:1135.

B. Application to form an entity under authority of this Part shall be made on forms to be prescribed by the commissioner. The commissioner may issue rules and regulations to govern the formation of, and the standards and supervisory consideration to be applied to, such institutions.

C. If a savings bank operating under this Chapter desires to apply for a permit to organize a new institution in order to facilitate or effect a corporate restructuring, to alter or relocate the institution's ownership, to effect a merger, sale, or purchase of assets, or in order to facilitate conversion to another charter, the commissioner shall require the filing of an application to create a transitional charter.

D. The application shall contain the following:

(1) The names and addresses of the organizers, with information as required by Part III of this Chapter.

(2) Any accompanying filings required by other regulatory authorities.

(3) A statement from the applicant's certified public accountant describing and analyzing the method to effect the transaction.

(4) A five-year plan for the resulting institution, and for any corporate remnant of the original institution regarding the disposition, acquisition, or expansion of assets, capital enhancement, disposition of earnings and profits, and geographic or other expansion or contraction.

(5) The purpose of the new entity, with documentation as required by the commissioner.

(6) Whether the core base deposits will be expanded in a manner that would require increased insurance of accounts and details for the appropriate filings.

(7) Ownership structure including any contemplated sales of stock of subsidiaries, affiliates, or parent companies as well as of the savings bank.

(8) Articles of incorporation and bylaws of the original, interim, and resulting institutions.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1284 - Conversion of an existing financial institution to a savings bank

§1284. Conversion of an existing financial institution to a savings bank

An existing financial institution may become a Louisiana savings bank by:

(1) Applying to the commissioner of financial institutions for a Louisiana savings bank charter.

(2) Obtaining insurance of accounts from the Federal Deposit Insurance Corporation.

(3) Complying with the provisions of this Chapter and the rules and regulations of the commissioner, except that any requirements of publication, notice, and public hearing are hereby waived.

(4) Paying all outstanding bills for supervisory fees, examination fees, membership fees and other fees, penalties, and assessments associated with its original charter.

(5) Recording a savings bank charter in the parish of its company headquarters.

(6) Giving notice to its original chartering authority and surrendering its charter to its chartering authority upon approval of the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2003, No. 17, §1, eff. May 23, 2003; Acts 2003, No. 60, §1, eff. May 23, 2003.



RS 6:1285 - Emergency merger

§1285. Emergency merger

With the prior approval of the commissioner, which approval shall state that the proposed merger is in his opinion necessary for the protection of the depositors and other creditors, any financial institution may, by a vote of a majority of its board of directors and without a vote of its members or stockholders, merge another savings bank, a savings and loan association, a federal savings and loan association, or bank with such other savings bank, savings and loan association, federal association, or bank being the resulting or continuing association, federal association, or bank.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1286 - Emergency sale of assets

§1286. Emergency sale of assets

A. With the approval in writing of the commissioner, which approval shall state that the proposed sale is, in his opinion, necessary for the protection of the depositors and other creditors, any savings bank may, by a vote of a majority of its board of directors and without a vote of its members or stockholders, sell all or any part of its assets to another savings bank, savings and loan association, or financial institution as defined in the Louisiana Banking Law, or to the Federal Deposit Insurance Corporation, or to both a state or federally chartered savings bank or savings and loan association or a bank and the Federal Deposit Insurance Corporation, provided that a savings bank, state or federally chartered savings and loan association, or bank assumes in writing all of the liabilities of the selling association.

B. Notwithstanding any other provisions of this Chapter, a savings bank may sell to any savings bank, savings and loan association, or financial institution, as defined in the Louisiana Banking Law, an insubstantial portion of its total deposits which shall have the same meaning as provided in Part 5(d)(2)(D) of the Federal Deposit Insurance Chapter. Such sale of an insubstantial portion of a savings bank's deposits may be by vote of a majority of the board of directors and, with approval of the commissioner, without a vote of its members or stockholders.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1301 - Powers of commissioner

PART IX. AUTHORITY OF COMMISSIONER

§1301. Powers of commissioner

The commissioner shall have the following powers and duties:

(1) To exercise the rights, powers, and duties set forth in this Chapter or in any related provision of this Title.

(2) To establish such regulations as may be necessary and appropriate to perform his duties under this Title as well as any power necessary and appropriate to prevent or terminate any condition which he may reasonably deem to create an emergency relative to a particular savings bank.

(3) To cause suit to be filed in his name to enforce any law of this state that applies to savings banks, their service corporations, subsidiaries, affiliates, or holding companies operating under this Chapter, including the enforcement of any obligation of the officers, directors, agents, or employees of any savings bank.

(4) To prescribe a uniform manner in which the books and records of every savings bank are to be maintained.

(5) To establish a reasonable and rationally based fee structure for savings banks and holding companies operating under this Chapter, and for their service corporations and subsidiaries, which fees shall include but not be limited to annual assessment fees, application fees, regular and special examination fees, and other such fees as the commissioner establishes to be directly resultant from the commissioner's responsibilities under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1302 - Examination

§1302. Examination

A. The commissioner either in person or through an employee appointed by him shall visit and examine each savings bank on a recurring schedule consonant with the use to the fullest extent possible of the resources of the office in accordance with good examination practice. On every examination, inquiry shall be made as to the quality of the assets and the condition and resources of the savings bank, and may be made into the mode of conducting business and managing its affairs, the action of its directors, the investment and disposition of its funds, the safety and prudence of its management, the compliance with the requirements of its articles of incorporation and this Title in the administration of its affairs, and other matters as the commissioner may determine. In the course of such examination, the commissioner shall also examine in the same manner all entities, companies, and individuals which the commissioner determines may have a relationship with the savings bank or any subsidiary or entity affiliated with it, if the relationship may adversely affect the affairs, activities, and safety and soundness of the savings bank, including:

(1) Companies, controlled by the savings bank;

(2) Entities, including companies controlled by the company or individual or individuals which or who control the savings bank; and

(3) The company or other entity which controls or owns the savings bank.

B. The commissioner may promulgate regulations to implement and administer this Part.

C. The commissioner or the commissioner's examiners or other formally designated agents are authorized to administer oaths and to examine and to take and preserve testimony under oath as to anything in the affairs or ownership of any such bank or institution or affiliate thereof.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1303 - Examiners

§1303. Examiners

The commissioner shall appoint competent examiners who are not officers or agents of, or in any manner interested in, any savings bank, savings bank holding company, or subsidiaries or affiliates of either, except that they may be depositors therein.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1304 - Report of examination

§1304. Report of examination

Upon completion of each examination the commissioner shall make a report of examination to the board of directors of the savings bank or other entity examined. The report shall be read by each director who shall then execute a signed affidavit affirming that he or she has read the report. The affidavits shall be filed and retained by the savings bank or appropriate entity examined and shall be examined by the commissioner during regular examinations.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1305 - Failure to comply with commissioner's report of examination; publication of reports

§1305. Failure to comply with commissioner's report of examination; publication of reports

Whenever any savings bank, after written notice of the recommendations of the commissioner based on a report of examination, fails to comply with these recommendations within forty-five days after the notice, the commissioner is authorized to publish the part of such report of examination as relates to any recommendation not complied with, provided that notice of intention to publish is given to the savings bank at least five days before publication is made. The commissioner may, in his discretion, extend the period for compliance for good cause upon written application.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1306 - Orders of the commissioner

§1306. Orders of the commissioner

A. If the affairs of the savings bank, savings bank subsidiary or affiliate, or savings bank holding company are not being conducted in accordance with this Chapter, the commissioner shall require the directors, officers, and employees to take any necessary corrective action. If the necessary corrective action is not made, the commissioner may issue a formal order to the directors of the savings bank, subsidiary, affiliate, or holding company, to be delivered either personally or by registered or certified mail, specifying a date, which may be immediate or may be a later date, for the performance by the savings bank, subsidiary, affiliate, or holding company of the corrective action. Such order or any part thereof shall be subject to and in compliance with R.S. 6:122.

B. If the formal order of the commissioner in whole or in part contains a finding that the business of the savings bank or holding company is being conducted in a fraudulent, illegal, unsafe, or unsound manner, or that the violation thereof or the continuance by the savings bank or holding company or the practice to be corrected could cause insolvency or substantial dissipation of assets or earnings or the impairment of its capital, such order or part thereof shall be complied with immediately on or before the effective date thereof until modified or withdrawn by the commissioner or modified or terminated by a court of competent jurisdiction. The commissioner may apply to the district court for the parish in which the savings bank or holding company is located for enforcement of such order requiring prompt compliance.

C. If no hearing has been requested within the time specified by this Chapter, the commissioner may, at any time within ninety days after the effective date of the order, institute suit in the Nineteenth Judicial District or the district court for the parish in which the savings bank or holding company is located, to compel the directors, officers, or employees to take the required corrective action. Such court, after due process of law, shall adjudicate the question, enter the proper order, or orders and enforce them.

D. No provision of this Part shall interfere with the exercise by the commissioner of any provision of Part XI of this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1307 - Recordkeeping and retention of records by a savings bank

§1307. Recordkeeping and retention of records by a savings bank

A. Each savings bank is required to maintain appropriate books and records as required by the commissioner and in accordance with generally accepted accounting principles and requirements of its insurer of accounts. All books and records shall be current, complete, organized, and readily accessible to the commissioner, the commissioner's agents and examiners, and to the savings bank's auditors and accountants.

B. Each savings bank employing an outside data processing service shall inform the commissioner at the initiation, renewal, or changing of a contract for data processing services with an outside data processing service. Such contract or agreement shall be submitted to the commissioner ninety days prior to its implementation. Any contract with a data processing service or for data processing services shall provide that records maintained shall at all times be available for examination and audit by the commissioner. Each savings bank shall implement internal control and security measures for its data processing activities.

C. The commissioner may further regulate these matters by the promulgation of rules concerning data processing. As used herein, "data processing" shall mean all electronic or automated systems of communication and data processing by computer.

D. The commissioner shall require savings banks operating under this Chapter to retain records in the same manner as banks and savings and loan associations incorporated under the laws of this state. No liability shall accrue against the savings bank or the commissioner or this state for destruction of records according to regulations of the commissioner promulgated under the authority of this Part. In any cause or proceeding in which any such records may be called in question or be demanded by any savings bank, a showing of the expiration of the period so prescribed shall be sufficient excuse for failure to produce them.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1308 - Disclosure of examination reports and other reports

§1308. Disclosure of examination reports and other reports

A. The commissioner may disclose information gathered by examination and through reports from a savings bank in accordance with R.S. 6:103.

B. The commissioner may promulgate regulations to allow disclosure to other than those cited herein but only for the following items:

(1) All fixed orders and opinions made in cases of appeals of the commissioner's actions.

(2) Statements of policy and interpretations adopted by the commissioner's office but not otherwise made public.

(3) Nonconfidential portions of application files, including applications for new charters. The commissioner may specify by rule as to what part of the files are confidential.

(4) Quarterly reports of income, deposits, and financial condition.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1309 - Examination of data processing centers

§1309. Examination of data processing centers

The commissioner may examine any data processing center that provides data processing or related services to a savings bank with the same frequency as the savings bank served.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1310 - Annual directors' examinations

§1310. Annual directors' examinations

The commissioner shall require at least once in each year that each savings bank cause its books, records, and accounts to be examined in accordance with a regulation promulgated by the commissioner.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990; Acts 2001, No. 530, §1.

NOTE: See Acts 2001, No. 530, §2, relative to effective date.



RS 6:1311 - Unsafe and unsound; orders of prohibition and removal

§1311. Unsafe and unsound; orders of prohibition and removal

A. The violation of any of the following provisions of this Part is deemed to be an unsafe and unsound practice and creates an unsafe and unsound condition in the savings bank. The savings bank or the institution-affiliated party responsible for such violation may be subject to the assessment of civil money penalties and other enforcement powers of the commissioner as specified in this Title.

B. Continued violation of any such provisions after the commissioner issues formal notice to correct, shall subject the directors of the savings bank at fault to immediate removal from the board and to a permanent order of prohibition from direct or indirect participation in the affairs of any financial institution governed by Title 6 of the Louisiana Revised Statutes of 1950.

C. The commissioner shall promulgate rules and regulations to implement this Part.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1312 - Cease and desist proceedings

§1312. Cease and desist proceedings

A. If, in the opinion of the commissioner, or in the opinion of any federal banking agency which provides complete and documented evidence to the commissioner, an officer, director, or controlling stockholder of a savings bank operating under this Chapter or a subsidiary or an affiliate of an institution operating under this Chapter, is engaging in, has engaged in, is about to engage in, or is conspiring to engage in one or more unsafe or unsound practices in conducting the institution's business; is, has, or is about to violate an applicable law, regulation, or a directive of the commissioner or of the Federal Deposit Insurance Corporation; or has not complied with a condition imposed in writing by the commissioner or the Federal Deposit Insurance Corporation, or of any court of law, then the commissioner, may, in his discretion, issue to the violator notice of charges resulting from the violation.

B. Such notice of charges shall factually specify the act or violations committed; specify the law, rule, order, decree, directive, or condition violated; specify necessary curative measures and a time within which to cure; and impose any penalties or sanctions mandated by law or regulation.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1313 - Procedure upon the impairment of capital

§1313. Procedure upon the impairment of capital

A. If the commissioner finds from a report of examination or such other required report of a savings bank that the capital is impaired, he shall, in his discretion, institute whichever of the following procedures is appropriate:

(1) Direct that the board of directors either:

(a) Require the stockholders to contribute an amount at least sufficient to eliminate the impairment; or

(b) Reduce the par value of the capital stock in at least the amount of the impairment and allocate such reduction to undivided profits or reserves to absorb the loss which created the impairment.

(2) Take custody of the savings bank under Part X of this Chapter, establish a conservatorship, and proceed to merge, sell, or otherwise dispose of the savings bank in a manner which will remove the capital impairment, remove operating losses, and restore compliance with all capital requirements.

(3) Declare the stock worthless, and order the directors to cancel the stock or order the directors to sell, merge, or otherwise restructure the savings bank in a manner which will remove the capital impairment, eliminate operating losses, and restore compliance with all capital requirements.

B. The commissioner may promulgate rules to implement this procedure if necessary.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1314 - Administrative review

§1314. Administrative review

Any person affected by a decision of the commissioner may have such decisions reviewed only under and in accordance with the Administrative Procedure Act, and only if such person files with the commissioner, within ten days of receipt or service of a copy of a final decision sought to be reviewed, a written notice of intent to seek review under such law. The provisions of the Administrative Procedure Act shall apply and govern all proceedings for the judicial review of final administrative decisions of the commissioner under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1321 - Conservatorships of savings banks

PART X. CONSERVATORSHIPS, RECEIVERSHIPS, AND

INVOLUNTARY LIQUIDATIONS

§1321. Conservatorships of savings banks

The commissioner in his sole discretion may take custody of, and appoint a conservator for, the property, liabilities, books, records, business, and assets of every kind and character of any savings bank in accordance with the provisions of R.S. 6:381 et seq.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1322 - Involuntary liquidation procedures

§1322. Involuntary liquidation procedures

The commissioner, upon his appointment as conservator, may determine to liquidate a state savings bank and appoint a receiver in accordance with the provisions of R.S. 6:391 et seq.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1331 - Affirmative action to correct conditions resulting from violations of law, regulations, orders, or from practices

PART XI. ENFORCEMENT POWERS

§1331. Affirmative action to correct conditions resulting from violations of law, regulations, orders, or from practices

The commissioner is hereby granted authority to issue orders under this Chapter, which orders shall require a savings bank or an institution-affiliated party to take affirmative action to correct any conditions resulting from any violations or practices cited with respect to the order. The order may require the savings bank or the institution-affiliated party to:

(1) Make restitution, provide reimbursement, indemnification, or guarantees for or against losses if:

(a) The savings bank or the institution-affiliated party was unjustly enriched or received direct or indirect personal benefit in connection with such violation or practice, or;

(b) The violation or practice involved a reckless disregard for applicable laws, regulations, or written agreements or written orders of the commissioner or other appropriate regulator.

(2) Restrict the savings bank's growth or institute appropriate operating restrictions.

(3) Dispose of any loan or asset involved.

(4) Rescind agreements or contracts.

(5) Submit candidates for future directors, employees, or officers, to the commissioner for approval.

(6) Take any other actions the commissioner deems necessary.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1332 - Cease and desist; books and records

§1332. Cease and desist; books and records

A. If the notice of charges and orders referred to in R.S. 6:1331 specifies that the books and records of a savings bank are so incomplete and inaccurate that the commissioner is unable to determine the financial condition of the savings bank, or is unable to determine the nature, details, or purpose of any transaction which may have a material effect on the savings bank's financial condition, then the commissioner shall issue an order which shall be immediately effective requiring:

(1) Specific, affirmative steps to restore, reconstruct, or adjust the books and records to accuracy and compliance.

(2) Rescission or cessation of transactions or activities which led to the incomplete or inaccurate condition of the books and records.

(3) The establishment of reserves for any losses which the commissioner finds were incurred due to the condition of the books and records.

B. This order shall be effective either until the commissioner's examination determines the condition has been corrected or is to be corrected or until the requirements for Part X of this Chapter are met.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1333 - Removal and prohibition authority

§1333. Removal and prohibition authority

A. In addition to other provisions of this Chapter concerning officers and directors, the commissioner may remove from any savings bank operating under this Chapter any officer, director, employee, or agent of such a savings bank if he finds that:

(1) Such person has directly or indirectly violated any law, regulation, or order including orders, conditions, and agreements between the savings bank and the commissioner or its federal regulators;

(2) Such person has breached his fiduciary or professional responsibilities to the savings bank; or

(3) Such person has similarly behaved toward any other insured depository institution or otherwise regulated entity or that the person or persons are the subject of any final order issued by the federal insurer, the Office of the Comptroller of the Currency, the Federal Reserve Board, a state financial institutions regulator, the Securities and Exchange Commission, or by a state or federal court of law.

B. By reason of the violation or breach described in Paragraphs (1) through (3) of Subsection A of this Section, the commissioner may serve upon any party a written notice of the commissioner's intention to remove or suspend the party from office in the savings bank or to prohibit any further participation by the party, in any manner, in the conduct of the affairs of any insured depository institution if he finds that:

(1)(a) Any savings bank, other insured depository institution, or other regulated entity has or probably will suffer financial loss or other damage;

(b) The interests of the savings bank's depositors or other insured depository institution's depositors have been or could be prejudiced; or

(c) Such party has received financial gain or other benefit by reason of such violation in breach; and

(2) Such violation or breach involves personal dishonesty on the part of such party or demonstrates willful or continuing disregard by such party for the safety and soundness of such savings bank or other insured depository institutions.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1334 - Industry-wide prohibition

§1334. Industry-wide prohibition

A. In general, except as provided in regulations by the commissioner, any person who has been removed or suspended from office in a savings bank operating under this Chapter or prohibited from participating in the conduct of the affairs of a savings bank operating under this Chapter shall not, while such order is in effect, continue or begin to hold any office in or participate in any manner in the conduct of the affairs of any financial institution regulated by the state of Louisiana.

B. Any violation of Subsection A of this Section by any person who is subject to an order described in that Subsection shall be treated as a violation of the order.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1335 - Institution-affiliated party

§1335. Institution-affiliated party

As used in this Chapter, the term "institution-affiliated party" means:

(1) A director, officer, employee, agent, or controlling stockholder of a savings bank operating under this Chapter.

(2) A person who has filed or is required to file a change-in-control notice with the commissioner.

(3) A shareholder of, consultant to, joint venture partner of, or an independent contractor, including accountants, appraisers, and attorneys, for a savings bank.

(4) Any other person who participates in a significant way in the affairs of a savings bank under this Chapter.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1336 - Civil money penalties

§1336. Civil money penalties

A. The commissioner may assess and the savings bank in question shall pay to the commissioner a civil money penalty of not more than one thousand dollars for each day during which the violation continues, beginning upon the day the violation first occurred, whenever the commissioner finds that a savings bank operating under this Chapter, or an institution-affiliated party has:

(1) Violated any law or regulation;

(2) Violated any final order of the commissioner or of any federal banking regulator;

(3) Violated any condition imposed in writing by the commissioner in connection with the approval of an application or other request by such savings bank; or

(4) Violated any written agreement between the commissioner and the savings bank.

B. The commissioner shall assess and the savings bank or institution-affiliated party shall pay to the commissioner a civil money penalty of no more than five thousand dollars for each day during which the violation, practice, or breach continued, beginning with the first day of occurrence, whenever the commissioner finds that a violation listed in Subsection A of this Section was part of a pattern of misconduct that caused loss or is likely to cause loss to the savings bank or resulted in gain or benefit to the savings bank or institution-affiliated party, and that the violation also was accompanied by behavior which:

(1) Recklessly engaged in any unsafe or unsound practice in conducting the business of the savings bank; or

(2) Involved the breach of any fiduciary duty.

C. Whenever the violation, practice, or breaches of duty described in Subsections A and B of this Section are committed knowingly and whenever such commission knowingly and recklessly causes substantial loss to a savings bank operating under this Chapter or results in substantial pecuniary gain or benefit to the party who committed the practice, breach, or violation, then the commissioner may assess, and the savings bank or institution-affiliated party shall pay to the commissioner, a civil money penalty of:

(1) Ten thousand dollars per day if the payor is an institution-affiliated party; or

(2) The lesser of ten thousand dollars per day or one percent of the savings bank's total assets when the payor is a savings bank.

D. The commissioner shall assess the civil money penalties described in this Section in accordance with R.S. 6:121.1.

E. The commissioner may compromise, modify, or remit any penalty which he may assess or has already assessed. In determining the amounts of penalties to assess, the commissioner shall consider:

(1) The financial resources and good faith of the savings bank or institution-affiliated party.

(2) The gravity of the violation, practice, or breach.

(3) Any history of previous violations.

(4) Other matters as justice and fundamental fairness may require.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1337 - Effect of termination or resignation of an institution-affiliated party

§1337. Effect of termination or resignation of an institution-affiliated party

The resignation, termination of employment, or separation of an institution-affiliated party from the savings bank affected by such party's activities, shall not affect the jurisdiction and authority of this Part and of the commissioner to issue any appropriate notice or to take any appropriate action if the notice is served within five years of the party's ceasing to be an institution-affiliated party of the savings bank in question.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1338 - Unauthorized participation by convicted individual

§1338. Unauthorized participation by convicted individual

A.(1) Any person who has been convicted of any criminal offense involving dishonesty or a breach of trust shall not participate, directly or indirectly, in any manner in the conduct of the affairs of a savings bank, except with the prior written consent of the commissioner.

(2) A savings bank shall not permit such participation, except with the prior written consent of the commissioner.

B. Whoever knowingly violates Subsection A of this Section shall be fined not more than ten thousand dollars for each day that such prohibition is violated or shall be imprisoned for not more than five years, or both.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1339 - Perjury; false statements

§1339. Perjury; false statements

A. Any person who knowingly makes, causes, or allows someone else to cause to be made or to make a false statement, under the oath required by this Chapter, on any report or statement required by the commissioner, or to the commissioner, shall be subject to the provisions of R.S. 6:1336.

B. When financial loss to a savings bank is caused by such statements, the penalties shall be commensurate with that loss.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1340 - False advertising

§1340. False advertising

A. No savings bank shall issue, publish, or cause or permit to be issued or published, any advertisement which, in part or taken as a whole, is in any way false or misleading.

B. The commissioner may require any association to file a true copy of the text of any advertisement in the office of the commissioner within two days after the issuance, circulation, or publication of such advertisement. All of the powers of this Part shall be available to the commissioner as the result of an association's violation of this Part.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1341 - Prohibitive practices; additional

§1341. Prohibitive practices; additional

In addition to the provisions contained in R.S. 6:1337, 6:1338, 6:1339, and 6:1340, all of the provisions contained in Chapter 4 of this Title shall be applicable to all savings banks chartered under this Chapter as of September 1, 1990.

Acts 1990, No. 816, §1, eff. Sept. 1, 1990.



RS 6:1351 - PROFESSIONAL SERVICES TO FEDERALLY

CHAPTER 18. PROFESSIONAL SERVICES TO FEDERALLY

INSURED FINANCIAL INSTITUTIONS

§1351. Professional responsibility

Unless otherwise agreed in writing, attorneys licensed to practice law in this state and their law firms and licensed certified public accountants and their firms, while acting in the course and scope of providing legal, accounting, auditing, consulting, and other professional services to federally insured financial institutions, shall have no greater duty of professional responsibility to the institution, its shareholders, depositors, customers, creditors, or insurers than that required of attorneys under the Rules of Professional Conduct, Article XVI of the Appendix to Chapter 4 of Title 37 of the Louisiana Revised Statutes of 1950, and with respect to certified public accountants, the duty of professional responsibility shall be that established by generally accepted accounting principles and generally accepted auditing standards.

Acts 1991, No. 602, §1.



RS 6:1352 - Professional liability

§1352. Professional liability

A. An attorney or licensed certified public accountant providing legal, accounting, auditing, consulting, or other professional services to a federally insured financial institution shall only be liable for actions or inactions based upon traditional concepts of legal or accounting malpractice judged under accepted standards within the locality where such attorney or certified public accountant practices.

B. The Rules of Professional Conduct for attorneys and any rule promulgated by the State Board of Certified Public Accountants of Louisiana pursuant to R.S. 37:75 shall not be viewed as formulated malpractice rules and failure to comply with the requirements of those rules shall not be considered malpractice per se.

Acts 1991, No. 602, §1.



RS 6:1353 - Officers and directors

§1353. Officers and directors

Attorneys or licensed certified public accountants serving as officers or directors, or both, of federally insured financial institutions while acting in that capacity are held to the same standard of fiduciary responsibility and liability as other non-attorney or non-certified public accountant officers and directors of the institution.

Acts 1991, No. 602, §1.



RS 6:1354 - Imposition of greater standards; liability

§1354. Imposition of greater standards; liability

Any person who unsuccessfully attempts to impose a greater standard of responsibility or liability than that provided by this Chapter shall be liable for attorney fees incurred in the defense of such attempt and for damages, whether foreseeable or not.

Acts 1991, No. 602, §1.



RS 6:1361 - AUTOMATED TELLER MACHINES/NIGHT

CHAPTER 19.

AUTOMATED TELLER MACHINES/NIGHT

DEPOSITORY CUSTOMER SAFETY ACT

§1361. Short title

This Chapter shall be known and may be cited as the "Automated Teller Machines/Night Depository Customer Safety Act".

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1362 - Intent; scope; effect

§1362. Intent; scope; effect

A. It is the intent of the legislature in enacting this Chapter to enhance the safety of persons using automated teller machines and night depositories in Louisiana without discouraging the location of such facilities in places that are convenient to users or placing unreasonable burdens upon operators of such facilities. Since decisions concerning these facilities are inherently subjective and are necessarily influenced by many factors and conditions beyond the control of operators of these facilities, the standards provided in this Chapter are intended to be the only standards of care and duty applicable to such operators.

B. The legislature hereby recognizes the need for uniformity in the establishment of automated teller machine and night depository user safety standards. Therefore, this Chapter shall supersede and preempt any rule, regulation, code, statute, or ordinance of any political subdivision or other unit of local government or any other applicable standard with regard to these facilities.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1363 - Definitions

§1363. Definitions

As used in this Chapter, the following terms shall have the meanings specified in this Section:

(1) "Access area" means an outdoor area which is in the control of an operator and which is within a fifty-foot radius of an access facility. In the event that an access facility is located within ten feet of the corner of the building and is generally accessible from the adjacent side, the access area shall include the first forty constructed feet of the adjacent side of the building in the control of the operator.

(2) "Access facility" means an automated teller machine or a night depository.

(3) "Account" means a demand, checking, savings, or other deposit account, whether commercial or consumer, held directly by an operator.

(4) "Automated teller machine" means an electronic information processing device located in this state which accepts or dispenses cash in connection with an account or credit card. This term shall not include a device used solely to facilitate check guarantees or check authorizations or a device which is used in connection with the acceptance or dispensing of cash on a person-to-person basis, such as by a store cashier.

(5) "Control" means to have actual authority to direct the circumstances of use of an access area or access facility, including its maintenance, lighting, and landscaping.

(6) "Customer" means a person or other legal entity who owns an account provided by an operator whose access facility is being used.

(7) "Footcandle" means the light incident measured on a horizontal plane thirty-six inches above ground level. One footcandle is equal to one lumen per square foot.

(8) "Hours of darkness" means the period that commences thirty minutes after sunset and ends thirty minutes before sunrise.

(9) "Night depository" means a slot or compartment located in this state and provided by an operator to facilitate the delivery of cash or other negotiable instruments into a customer's account during non-business hours of operation.

(10) "Operator" means a state or national bank, savings association, credit union, industrial loans company, mutual savings bank, or other business entity that controls an access facility or access area.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1364 - Compliance required

§1364. Compliance required

A. Each operator shall substantially comply with the provisions of R.S. 6:1365 through 1367 and shall also adopt procedures for the periodic evaluation of access facilities and access areas in his control. However, compliance shall create no duty to relocate or cause structural modification to existing access facilities.

B. An operator who has initially complied with the provisions of R.S. 6:1365 through 1367 and has adopted and implemented procedures to semiannually verify compliance with such provisions shall not be deemed to be in violation of this Chapter unless both of the following conditions exist:

(1) The operator has actual or constructive knowledge of the violation. For purposes of this Paragraph, constructive knowledge shall mean the existence of facts which infer actual knowledge.

(2) The operator has failed to remedy the violation within thirty days of such knowledge.

C. Substantial compliance with the provisions of this Chapter shall fulfill any duty of an operator to protect against the risk of harm to any user of an access facility or access area covered by this Chapter, and shall be a bar to any claim for damages arising from the use of access facilities and access areas covered by this Chapter, provided that the operator was not grossly negligent or did not act intentionally.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1365 - Lighting standards

§1365. Lighting standards

The operator of an access facility shall provide lighting during hours of darkness in an access area in his control by meeting both of the following standards during such hours:

(1) There shall be a minimum of ten footcandles at the face of the access facility and extending in an unobstructed direction outward five feet.

(2) There shall be an average of two footcandles within the access area.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1366 - Landscape and vegetation standards

§1366. Landscape and vegetation standards

The operator of an access facility shall provide in an access area in his control for landscaping which promotes reasonable visibility of persons within such area by meeting each of the following standards:

(1) No bushes or shrubbery exceeding one foot in height shall be planted within a fifteen-foot radius of the access facility.

(2) Bushes and shrubbery outside the fifteen foot radius shall be maintained in a manner which promotes reasonable visibility of persons within the access area.

(3) Trees within the access area shall be trimmed upward to a minimum of six feet.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1367 - Notice of customer safety information

§1367. Notice of customer safety information

An operator shall provide to its customers a notice containing information on basic safety precautions to be employed while using access facilities. Such information shall be furnished by personally delivering or by mailing such notice to each customer at the last address to which statements on his account have been sent. Only one notice need be provided for each account. No operator shall be under any duty to provide such notice to a user of an access facility who is not his customer.

Acts 1995, No. 588, §1, eff. July 1, 1996.



RS 6:1371 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

CHAPTER 20. LOUISIANA FINANCIAL LITERACY

EDUCATION IMPROVEMENT ACT OF 2008

§1371. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1372 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1372. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1373 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1373. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1374 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1374. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.



RS 6:1375 - Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.

§1375. Repealed by Acts 2010, No. 743, §3, eff. July 1, 2010.






TITLE 8 - Cemeteries

RS 8:1 - Definitions

TITLE 8

CEMETERIES

CHAPTER 1. DEFINITIONS

§1. Definitions

As used in this Title the following words and phrases, unless the context otherwise clearly indicates, shall have the meaning hereinafter ascribed to each:

(1) "Board" means the Louisiana Cemetery Board.

(2) "Burial" means the placement of human remains in a grave.

(3) "Burial vault" means a casket container placed in a grave for the purpose of burying human remains.

(4) "Burial park" means a tract of land for the burial of human remains in the ground, used or intended to be used, and dedicated, for cemetery purposes.

(5) "Care", "endowed care" or "perpetual care" means the maintenance, repair and care of all places where interments have been or are to be made, including the improvements thereon, in keeping with a well maintained cemetery, and general overhead expense necessary for such purposes.

(6) "Care funds", as distinguished from receipts from annual charges or gifts for current or annual care, means any cash or cash equivalent impressed with a trust by the terms of any gift, grant, contribution, payment, devise, or bequest, or pursuant to contract, accepted by any cemetery authority owning, operating, controlling, or managing a privately operated cemetery, or by any trustee or licensee, agent or custodian for the same, under R.S. 8:454(B), and the amounts set aside under R.S. 8:454(A) and R.S. 8:454.1(C), and any income accumulated therefrom, where legally so directed by the terms of the transaction by which the principal is established. The term "care funds" includes both general and special care funds.

(7) "Cemetery" means a place used or intended to be used for the interment of the human dead. It includes a burial park, for earth interments; or a mausoleum, for vault or crypt interments; or a columbarium, or scattering garden, for cinerary interments; or a combination of one or more of these.

(8) Blank

(9) "Cemetery authority" means any person, firm, corporation, limited liability company, trustee, partnership, association or municipality owning, operating, controlling or managing a cemetery or holding lands within this state for interment purposes.

(10) "Cemetery business" and "cemetery purposes" mean any and all business and purposes requisite to, necessary for, or incident to establishing, maintaining, operating, improving or conducting a cemetery, interring human remains, and the care, preservation and embellishment of a cemetery.

(11) "Cemetery sales organization" means any legal entity contracting as an independent contractor with a cemetery authority to conduct sales of one or more cemetery spaces, whether by deed, servitude, grant of right to use or otherwise, and/or cemetery products. It does not mean individual salesmen or sales managers employed by and contracting directly with cemetery authorities operating under this law, nor does it mean funeral establishments or funeral directors operating under licenses authorized by R.S. 37:831, et seq., when dealing directly with a cemetery authority, with members of the family of a deceased person or other persons authorized by law to arrange for the funeral and/or interment of such deceased human being, or with an individual negotiating the sale of cemetery property as a part of his or her pre-need arrangements under Chapter 6 hereof.

(12) "Cemetery space" means a grave, crypt, vault, niche, tomb, lawn crypt, or any other property used or intended to be used for the interment of human remains.

(13) "Cemetery management organization" means a legal entity contracting as an independent contractor with a cemetery authority to manage a cemetery, but does not mean individual managers employed by or contracting directly with cemetery authorities operating under this title.

(13.1) "Columbarium" means a building or a structure, room or other space in a building or structure containing niches for permanent inurnment of cremated remains in a place used or intended to be used, and dedicated, for cemetery purposes.

(14) "Community cemetery" means a cemetery owned, operated, controlled or managed by any association or organization, in which the sale of lots, graves, crypts, vaults, or niches is restricted principally to individuals within a community.

(14.1) "Corporation" means any corporation or limited liability company now or hereafter organized, which is or may be authorized by its articles or operating agreement to conduct any one or more of the businesses of a cemetery.

(15) "Cremated remains" means human remains after cremation in a crematory.

(16) "Cremation" means the reduction of the body of a deceased person to cremated remains in a crematory.

(17) "Crematory" means a building or structure containing one or more retorts for the reduction of bodies of deceased persons to cremated remains.

(18) "Crematory and columbarium" means a building or structure containing both a crematory and columbarium.

(19) "Crypt" or "vault" means a space in a mausoleum of sufficient size, used or intended to be used, to entomb human remains.

(20) "Directors" means the board of directors, board of trustees or other governing body of a cemetery authority, cemetery sales organization or cemetery management organization.

(21) "Entombment" means the placement of human remains in a mausoleum.

(22) "Family burial ground" means a cemetery in which no lots are sold to the public and in which interments are restricted to a group of persons related to each other by blood or marriage.

(22.1) "Force majeure" means any of the following circumstances:

(a) A major storm, major flood, or other similar natural disaster.

(b) A major accident beyond the cemetery authority's control and not ultimately found to be the fault of the cemetery authority.

(c) The delay by the federal government or any of its agencies, or the state or any of its agencies or political subdivisions in granting necessary permits.

(d) A valid order of any federal or state court of competent jurisdiction that prevents the timely completion of a project.

(23) "Fraternal cemetery" means a cemetery owned, operated, controlled or managed by any fraternal organization or auxiliary organization thereof, in which the sale of lots, graves, crypts, vaults or niches is restricted principally to its members.

(24) "Grave" means a space of ground in a cemetery, used or intended to be used, for burial.

(25) "Human remains" means the body of a deceased person and includes the body in any stage of decomposition, as well as cremated remains.

(26) "Interment" means the disposition of human remains by inurnment, scattering, entombment, or burial in a place used or intended to be used, and dedicated, for cemetery purposes.

(27) "Inurnment" means placing cremated remains in an urn or other suitable container and placing it in a niche, crypt or vault in a place used or intended to be used, and dedicated, for cemetery purposes.

(28) "Lawn crypts" means space for interment in preplaced chambers, or burial vaults, either side by side or multiple depth, covered by earth and/or sod and known also as below-ground crypts, westministers or turf top crypts.

(29) "Lot" or "plot" means land in a cemetery used or intended to be used for the interment of human remains within a grave, mausoleum or lawn crypt or columbarium.

(30) "Mausoleum" or "tomb" means a structure or building for the entombment of human remains in crypts or vaults in a place used or intended to be used, and dedicated, for cemetery purposes.

(31) "Municipal cemetery" means a cemetery owned, operated, controlled or managed by a municipality or other political subdivision of the state, or instrumentality thereof authorized by law to own, operate or manage a cemetery.

(32) "Niche" means a space in a columbarium used or intended to be used for inurnment of cremated human remains.

(33) "Owner" means a person to whom the cemetery authority has transferred full title to or the right of use of and/or interment in any cemetery space and who appears as the title holder in the official records of the cemetery authority.

(34) "Perpetual care cemetery" or "endowed care cemetery" means a cemetery wherein lots and other interment spaces are sold or transferred under the representation that the cemetery will receive perpetual or endowed care.

(35) "Person" means an individual, corporation, limited liability company, partnership, joint venture, association, trust or any other legal entity.

(36) "Privately owned cemetery" means any cemetery except a fraternal, municipal, or religious cemetery or a family burial ground.

(36.1) "Rearrangement" or "reuse" means the act of removing and disposing of a previously interred casket and the gathering and placing of human remains in an alternative container within the same cemetery space in order to accommodate additional interments.

(37) "Religious cemetery" means a cemetery that is owned, operated, controlled or managed by a recognized church, religious society, association or denomination, or by a cemetery authority or a corporation administering or through which is administered the temporalities of any recognized church, religious society, association or denomination.

(38) "Sale" means the sale of the full title to any cemetery space or the sale of the right of use of and/or interment in any cemetery space.

(39) "Temporary receiving vault" means a cemetery space used or intended to be used for the temporary placement of human remains.

(40) "Trustee" means the separate legal entity designated as trustee of a cemetery care fund.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1; Acts 1999, No. 1199, §1; Acts 2001, No. 468, §1; Acts 2003, No. 1243, §1; Acts 2006, No. 609, §1; Acts 2010, No. 63, §1.



RS 8:61 - Cemetery board created; appointments; terms

CHAPTER 2. LOUISIANA CEMETERY BOARD

§61. Cemetery board created; appointments; terms

A. The Louisiana Cemetery Board is hereby created and shall be placed within the office of the governor. The board shall consist of seven members appointed by the governor. There shall be at least one member from each public service commission district existing at the time of the appointments and two members at large, who shall all be residents of Louisiana. Any change in the total membership or district of the public service commission shall not affect the term of any duly appointed member, but subsequent appointments shall be made so as to conform with membership and districts of the commission existing at the time of the subsequent appointments. The domicile of the board shall be in the parish of Jefferson. A majority of the board members shall constitute a quorum for all meetings.

B. Of the seven original members, five shall be appointed by the governor, at least one member from each public service commission district existing at the time of the appointments, from a list of ten nominees to be submitted by the Louisiana Cemeteries Association, Inc., not later than thirty days after July 31, 1974. Of the seven original members, two members shall be appointed by the governor at large, and such at large members and their successors shall not have any direct or indirect interest in either the cemetery or funeral business. Of the seven original members, the terms of the two members appointed at large shall expire January 1, 1976, the terms of two shall expire January 1, 1977, and the terms of three shall expire January 1, 1978. Thereafter, appointments shall be for a four-year term, and in the case of a member who is selected from a particular public service commission district, the successor of said member shall be appointed from the same public service commission district from a list of two nominees to be submitted by the Louisiana Cemeteries Association, Inc. for each such successor to be appointed. The said list of nominees shall be furnished to the governor not later than October thirty-first of each calendar year prior to the expiration of the term of such members. Similarly, any vacancy on the board created through the resignation or death of an appointee from a particular public service commission district shall be filled by a successor from the same public service commission district whose name shall come from a list of two nominees to be furnished by the Louisiana Cemeteries Association, Inc., within thirty days after the creation of the vacancy. Similarly, any vacancy on the board created through the resignation or death of a member at large shall be filled by the governor within thirty days after the creation of the vacancy. Each appointment by the governor shall be submitted to the Senate for confirmation.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1991, No. 430, §1; Acts 2001, No. 8, §3, eff. July 1, 2001; Acts 2003, No. 774, §2.



RS 8:62 - Qualifications of members

§62. Qualifications of members

Except for the two members at large to be appointed by the governor, the remaining members of the board shall be appointed only from persons who have had, immediately preceding their appointment, a minimum of five consecutive years experience in this state in the active administrative management of a cemetery authority and at the time of their appointment shall have the actual and full authority of a president, vice president, secretary, treasurer, owner, director, officer, or general manager of a cemetery corporation or of a general manager of any other form of cemetery authority, and they shall hold office only so long as they continue in such active, actual, and authoritative capacity. The five-year consecutive period shall be exclusive of time spent in the armed services.

Acts 1974, No. 417, §1; Acts 2001, No. 468, §1.



RS 8:63 - Compensation; expenses

§63. Compensation; expenses

The members of the board shall receive no compensation but shall receive necessary traveling and other expenses directly related to the performance of their duties.

Acts 1974, No. 417, §1.



RS 8:64 - Officers; administrative director; employees

§64. Officers; administrative director; employees

The board shall elect a chairperson, vice chairperson, and such other officers as it shall determine, from among its members. Each officer shall serve until his successor is elected and takes office. It may employ, fix the salaries, and prescribe the duties of an administrative director and such clerical, technical, and other employees as are necessary to carry out its duties.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:65 - Meetings

§65. Meetings

The board shall meet at least twice a year and may meet at such other times as it may designate. Meetings may be held at any place within this state.

Acts 1974, No. 417, §1.



RS 8:66 - Administration and enforcement of law

§66. Administration and enforcement of law

The board shall enforce and administer the provisions of this title.

Acts 1974, No. 417, §1.



RS 8:66.1 - Investigations

§66.1. Investigations

The board may, for purposes of discovering a violation of this Chapter or implementing rules or orders issued pursuant to this Title, perform any of the following:

(1) Make such public or private investigations within or outside of this state as the board deems necessary to determine whether any person has violated this Title, or implement rules or orders issued pursuant to this Title, or to aid in the enforcement of this Title, or in the prescribing of rules and forms under this Title.

(2) Require or permit any person to file a statement in writing, under oath, by affidavit or by authentic act, as the board or attorney general determines, as to all the facts and circumstances concerning the matter being investigated.

(3) Investigate a person and examine the books, accounts, papers, correspondence, memoranda, purchase agreements, files, or other documents or records.

(4) Subpoena witnesses, compel their attendance, take evidence, and require the production of any books, accounts, papers, correspondence, memoranda, purchase agreements, files, or other documents or records which the board deems relevant or material to any investigation or proceeding under this Title.

(5) Apply to a district court of competent jurisdiction for an order requiring a person's appearance before the board or attorney general, or a designee of either or both, in cases where the person has refused to obey a subpoena issued by the board or attorney general. The person may also be required to produce documentary evidence germane to the subject of the investigation.

Acts 2010, No. 965, §1.



RS 8:66.2 - Cease and desist orders

§66.2. Cease and desist orders

A. If it appears to the board or to the attorney general that a person has engaged in an act or practice constituting a violation of this Title, or the implementing of rules or orders issued under this Title, the board or the attorney general may issue a cease and desist order directed to the person that requires the person to cease and desist from engaging in such an act or practice. A person may request a hearing within thirty days of actual receipt of the cease and desist order, as evidenced by the date on the return service. If a hearing is not timely requested, the cease and desist order shall become final by operation of law. The order shall remain effective from the date of issuance until the date the order becomes final by operation of law or is overturned by a hearing officer authorized to hear the matter following a request for hearing.

B. The board or attorney general shall not be required to post a bond.

Acts 2010, No. 965, §1.



RS 8:67 - Rules and regulations

§67. Rules and regulations

The board may establish necessary rules and regulations for the administration and enforcement of this title and prescribe the form of statements and reports provided for herein, but such rules and regulations shall not be in conflict with or contrary to any of the provisions of this title or of R.S. 49:951, et seq.

Acts 1974, No. 417, §1.



RS 8:68 - Hearings

§68. Hearings

In conducting hearings or other proceedings as authorized hereunder, the board shall comply with and have all authority granted to it under the provisions of R.S. 49:951, et seq.

Acts 1974, No. 417, §1.



RS 8:69 - Actions to enforce law; attorney general; special counsel

§69. Actions to enforce law; attorney general; special counsel

The attorney general shall represent the board in all matters pertaining to the administration or enforcement of this Title, or both, except in those matters in which the board has employed special counsel. The board shall fix the compensation of such special counsel.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:69.1 - Service of pleadings upon board

§69.1. Service of pleadings upon board

Upon commencement of any action wherein a person or cemetery authority is alleged to be operating or conducting a cemetery business is named defendant1 the plaintiff's attorney shall mail a copy of the petition to the board within ten days of filing the action.

Added by Acts 1980, No. 428, §1.

1The language of this section appears as in the enrolled bill.



RS 8:69.2 - Receiverships; procedure; powers, duties, and qualifications; disposition of cemetery

§69.2. Receiverships; procedure; powers, duties, and qualifications; disposition of cemetery

A. The Louisiana Cemetery Board shall notify the attorney general of the potential need for the establishment of a receivership if the board finds that a cemetery meets one or more of the following conditions:

(1) Is insolvent. For purposes of this Section, the term "insolvent" shall mean any of the following:

(i) Having generally ceased to pay debts in the ordinary course of business with the exception of debts in which there is a bona fide dispute.

(ii) Being unable to pay debts as they become due.

(iii) Being insolvent within the meaning of federal bankruptcy law.

(2) Has utilized trust funds for personal or business purposes in a manner inconsistent with Chapter 7 or 8 of this Title and the rules and regulations of the board.

(3) Has consistently failed to deliver paid-in-full merchandise to consumers.

(4) Has had its certificate of authority revoked by the board.

(5) Has a certificate of authority from the board that is in suspension, conditional suspension, or has not been renewed or reinstated by the board once it has lapsed.

(6) Has never obtained a certificate of authority from the board but nonetheless is operating a cemetery.

(7) Has been found, pursuant to the on-site examinations and board hearings authorized by this Title, to have repeatedly violated provisions of this Title or the rules and regulations of the board.

(8) Has been found, pursuant to the on-site examinations and board hearings authorized by this Title, to be operating in a manner that is harmful to the health, safety, or welfare of the public.

(9) Has failed to properly maintain the maps and interment records as required by this Title and the rules and regulations of the board.

(10) Has otherwise violated the provisions of this Title or the rules and regulations of the board.

B.(1) When it appears to the attorney general that a cemetery has engaged in or is engaging in a practice declared to be unlawful by this Title or that any of the conditions set forth in Subsection A of this Section are met, the attorney general may apply only after a reasonable attempt is made by the board to force compliance to the district court for the jurisdiction in which the cemetery is located for either of the following:

(a) An order appointing a receiver of the assets of the cemetery.

(b) An ex parte temporary restraining order to protect the assets and records of the cemetery.

(2) The court, upon receipt of a petition for a temporary restraining order which is verified by the attorney general, shall, after being satisfied that the interests of the public require the issuance of a temporary restraining order shall order that the cemetery assets, including but not limited to bank accounts, be frozen and preserved or may issue an order requiring that certain documents held by the cemetery owner be preserved, or both.

(3) The court, upon receipt of a petition for the appointment of a receiver, shall conduct a hearing on whether or not to appoint a receiver within twenty-four hours after service of the petition on the cemetery owner or licensee. If the court finds that it is in the best interest of the public that a receiver be appointed, the court shall direct that a copy of the order appointing the receiver be served on the cemetery authority engaged in or engaging in a practice declared to be unlawful under this Title by delivering the order to the last address of the cemetery that is on file with the board and the secretary of state.

(4) Upon the institution of a receivership by the court, the court shall have the authority to impound the property and business of the cemetery, including but not limited to maps, books, papers, documents, computers, and records appertaining thereto or so much thereof as the court may deem reasonably necessary to prevent further violation of this Title and so much thereof as the court may deem necessary to return the cemetery to compliance with this Title.

C.(1) A receiver appointed by the court shall take possession of the assets of the cemetery and shall be vested with the authority to administer, manage, and oversee all affairs of the cemetery.

(2) The appointed receiver shall not be required to post a bond for any activities undertaken pursuant to this Title or the rules and regulations of the board.

(3) The court may allow the receiver to file for protection under the bankruptcy code.

(4) The activities of the receiver shall not be limited or barred by the imposition of any penalties or conditions previously imposed upon the cemetery by the board.

(5) The receiver may pay the salaries and compensation that the receiver deems necessary for the administration and management of the cemetery.

(6) The receiver shall have the authority to hire and fire employees of the cemetery as he deems necessary in order to carry out all duties necessary for the administration and management of the cemetery.

(7) The receiver may be reimbursed for his expenditures under this Section from the assets of the cemetery as funds become available.

(8) The receiver shall also have all of the powers granted to receivers under R.S. 12:151 et seq.

(9) The receiver shall hold or have the qualifications to hold, pursuant to the qualifications identified in this Title and in the rules and regulations of the board, a certificate of authority to operate a cemetery from the board. The appointments shall be limited to one year with reappointment permissible. Any person appointed under this Section shall be required to make an accounting to and file a report with the court, the attorney general, and the board at least once each ninety days.

(10) Compensation for such receivers shall be within the discretion of the court but shall not include actual expenditures by the receiver. The receiver shall be reimbursed for all actual receipts for expenditures as funds become available and certainly no later than at the termination of the receivership.

(11) The board shall not be liable for any expenses or fees of the receiver.

D.(1) Upon restoration of the cemetery so that it complies with the provisions of this Title and the rules and regulations of the board, the court shall terminate the receivership.

(2) Upon good cause shown, the court may terminate the receivership prior to compliance with the provisions of this Title and the rules and regulations of the board to allow for the sale of the cemetery to a qualified purchaser who has agreed to complete the requirements for compliance with this Title and the rules and regulations of the board.

(3) If the owner of the cemetery cannot obtain a certificate of authority to operate the cemetery from the board, the cemetery property and assets shall be sold at a judicial sale pursuant to R.S. 9:3001 and R.S. 13:4341 et seq.

(4) The purchaser of the cemetery shall hold or be able to obtain, pursuant to the qualifications identified in this Title and in the rules and regulations of the board, a certificate of authority to operate a cemetery from the board.

(5) This Section shall not prohibit the court from allowing the sale of the cemetery to a municipal corporation.

(6) The receiver and his employees shall be prohibited from bidding on or purchasing the cemetery at the judicial sale. This provision shall not apply if the receiver is a governmental entity or a not-for-profit organization.

(7) In the order of sale of the cemetery, the court shall make a provision for notice to creditors and the filing of claims against the receivership. Any remaining funds held by the cemetery or funds realized through the sale of the cemetery under this Section shall be used to satisfy, in the following order:

(a) The reimbursement and compensation of the receiver.

(b) The cemetery's consumers or beneficiaries of the consumers.

(c) The cemetery's creditors.

(8) Upon payment of the receiver, consumers or beneficiaries of the consumers, and the creditors, the remaining funds acquired through the judicial sale of the cemetery shall be disbursed in the following order:

(a) Forty percent of the amount remaining following the payments required by Paragraph (7) of this Subsection shall be placed in the registry of the court for a period of two years and shall be disbursed to cover any unfunded liability, including but not limited to pre-need sales, that is not discovered during the receiver's review of the cemetery's records.

(b) The remaining sixty percent shall be disbursed to the owner against whom the receivership was instituted.

(c) Following the two year period required by Subparagraph (a) of this Paragraph, funds remaining in the registry of the court may be released to the owner against whom the receivership was instituted unless there is a reasonable showing that outstanding unfunded liabilities continue to exist. Upon such a showing, the court may order that the remaining funds stay in the court registry until such a time as the unfunded liabilities are satisfied.

(9) The provisions of this Section shall not apply to a cemetery which is located in an area which is under a gubernatorially declared disaster pursuant to R.S. 29:724, so long as the executive order is in effect.

Acts 2008, No. 541, §1, eff. June 30, 2008.



RS 8:70 - Application for certificate of authority

§70. Application for certificate of authority

The initial application for a certificate of authority, including without limitation an application for a new certificate required by R.S. 8:76, shall be made in writing by a cemetery authority to the board on a form prescribed by the board, accompanied by an application fee of five hundred dollars. Applications for renewal of a valid, subsisting, and unsuspended certificate of authority shall be made in similar fashion, accompanied by the regulatory charge provided for in this Title. All initial applications must show that the cemetery authority owns or is actively operating a cemetery which is subject to the provisions of this Title.

Acts 1974, No. 417, §1; Acts 1992, No. 105, §1; Acts 2003, No. 704, §1.



RS 8:71 - Proof of applicant's compliance with law, rules and regulations; financial responsibility and reputation

§71. Proof of applicant's compliance with law, rules and regulations; financial responsibility and reputation

The board shall determine that the applicant and its officers, directors, owners, and managerial personnel are financially responsible, trustworthy, and have good personal and business reputations, in order that only cemeteries of permanent benefit to the community in which they are located will be established in this state. The board may require such proof as it deems advisable concerning the compliance by such applicant with all the laws, rules, regulations, ordinances, and orders applicable to it. If the board refuses to grant an applicant a certificate of authority, it shall inform the applicant in writing by registered or certified mail of the reasons therefor and the applicant shall be entitled to a hearing, if requested by the applicant in writing within thirty days of receipt of the denial. The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act, R.S. 49:951, et seq.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:72 - Certificates; regulatory charges; suspension; restoration; late charge; requirement of certificate

§72. Certificates; regulatory charges; suspension; restoration; late charge; requirement of certificate

A. The regulatory charges for a certificate of authority at all periods of the year are the same as provided in this Chapter. All regulatory charges shall be payable at the time of the filing of the application and prior to issuance of the certificate. All certificates issued by the board shall be valid unless suspended or revoked by the board. However, failure to pay the regulatory charge fixed by the board prior to the first day of February for any year shall effect the suspension of the certificate of authority, which may be restored upon payment of the prescribed charge, and an additional late charge of fifty percent of the amount of the prescribed regulatory charge or one hundred dollars, whichever is lesser.

B. No person shall engage in the operation of or conduct a cemetery business, including but not limited to the sale of cemetery merchandise, lots, or other interment spaces, without a valid subsisting and unsuspended certificate of authority.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1.



RS 8:73 - Regulatory charges; rate

§73. Regulatory charges; rate

A. Every cemetery authority shall pay, for each cemetery operated by it, an annual regulatory charge, as fixed by the board, of not more than five dollars for each interment, entombment, and inurnment made during the preceding full calendar year, but not less than twenty-five dollars for each cemetery. Upon payment of said charges and compliance with the other provisions hereof and the rules and regulations of the board, the board shall issue a certificate of authority.

B. The board may increase the regulatory charge specified in Subsection A of this Section to not more than eleven dollars to cover no more than the board's reasonable and ordinary expenses, including the cost of litigation.

Acts 1974, No. 417, §1; Acts 1992, No. 105, §1; Acts 2003, No. 704, §1.



RS 8:74 - Sale or interment; certificate of authority; penalty

§74. Sale or interment; certificate of authority; penalty

It shall be a misdemeanor for any person to operate or conduct a cemetery business without a valid, subsisting, and unsuspended certificate of authority. Each sale, interment, or other act constituting the operation or conduct of a cemetery business shall be a separate violation, and for each violation there shall be a fine of not less than one hundred dollars nor more than five hundred dollars or imprisonment for not less than thirty days nor more than six months, or both.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:75 - Refusal to grant, revocation, or suspension of certificate; injunction; fines; additional orders

§75. Refusal to grant, revocation, or suspension of certificate; injunction; fines; additional orders

A. For violation of any provision of this Title, the board may refuse to grant, revoke, or suspend a certificate of authority and may institute legal proceedings to enjoin any person from operating or conducting a cemetery business.

B. If the board finds that one or more grounds exist for the discretionary suspension or revocation of a certificate of authority issued under this Chapter, it may, in lieu of such suspension or revocation, impose a fine upon the certificate holder in an amount not to exceed one thousand dollars for each non-willful violation and in an amount not to exceed ten thousand dollars for each willful violation, plus cost of the court reporter and the attorney fees of the board.

C. If the board finds that any natural or juridical person has violated the provisions of this Title or the rules or regulations adopted and promulgated by the authority vested in this Chapter, it may impose a fine upon that natural or juridical person in an amount not to exceed one thousand dollars for each non-willful violation and in an amount not to exceed ten thousand dollars for each willful violation, plus cost of the court reporter and the attorney fees of the board.

D. The board may grant not more than thirty days from the date of the order for the payment of any fine.

E. The board may apply to a district court of the parish in which the cemetery is located for, and such court shall have the authority to issue, such additional orders as may be necessary to protect the health, welfare, or safety of the public.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 2001, No. 468, §1; Acts 2014, No. 67, §1.



RS 8:76 - Sale or transfer of cemetery authority; application for new certificate of authority; compliance required; late charge

§76. Sale or transfer of cemetery authority; application for new certificate of authority; compliance required; late charge

A. Within thirty days after the sale or transfer of ownership or control of a cemetery or cemetery authority, the transferor must return its certificate of authority to the board. The transferee must file an application, within thirty days, after the sale or transfer of ownership or control of a cemetery authority, and meet all the requirements of this Chapter. The application for a certificate of authority shall be accompanied by the prescribed regulatory charge.

B. Transferees which fail to file an application for a certificate of authority at the time required herein shall, in addition to the prescribed regulatory charge, pay an additional late charge of fifty percent of the prescribed regulatory charge or one hundred dollars whichever is lesser.

C.(1) Upon the filing of a completed application, the transferee may operate the business until its application is acted upon by the board. The board shall issue a certificate of authority to the transferee upon the transferee's compliance with all of the provisions and requirements of this Chapter.

(2) If the board refuses to grant the transferee a new certificate of authority, it shall inform the transferee in writing by registered or certified mail of the reasons therefor and the transferee shall be entitled to a hearing if requested within thirty days of receipt of the denial. The hearing shall be conducted in accordance with the provisions of the Administrative Procedure Act.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1; Acts 2006, No. 609, §1.



RS 8:77 - Cemetery fund

§77. Cemetery fund

All monies received by the board shall be held by the treasurer of the board and shall be used to pay for services, machinery, equipment and supplies, travel and living expenses where necessary, and such other expenses as may be reasonably required in the orderly and efficient operation of the functions of the board.

Acts 1974, No. 417, §1.



RS 8:78 - Exemptions

§78. Exemptions

A. The provisions of this Chapter shall not apply to family burial grounds, fraternal cemeteries, municipal cemeteries, community cemeteries, state cemeteries, federal cemeteries, or religious cemeteries that do not sell cemetery spaces, sell the right of use or interment in any cemetery space, or charge a maintenance fee per cemetery space for an amount in excess of three hundred dollars.

B. The provisions of this Chapter shall not apply to community cemeteries owned and operated by nonprofit corporations in existence prior to January 1, 2007, whose officers and directors serve on a voluntary basis without compensation for their services.

C. The provisions of this Chapter shall not apply to columbarium facilities owned and operated by churches for the interment of human remains.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2006, No. 669, §1.



RS 8:101 - PUBLICLY OWNED CEMETERIES

CHAPTER 3. PUBLICLY OWNED CEMETERIES

§101. Municipal corporations; establishment and maintenance of cemeteries

The governing authority of any municipal corporation may acquire, establish and maintain one or more public cemeteries.

Acts 1974, No. 417, §1.



RS 8:102 - Ordinance creating cemetery; location

§102. Ordinance creating cemetery; location

A public cemetery may be established by an ordinance passed by the governing authority of the municipality. However, no municipal cemetery shall be established at a greater distance than one mile from the limits of the municipality creating it.

Acts 1974, No. 417, §1.



RS 8:103 - Anticipation of revenues; bonds or certificates; taxes

§103. Anticipation of revenues; bonds or certificates; taxes

In order to provide a site or grounds and additions thereto and to provide and maintain streets, curbings, aisles, walkways, outside fences, drainage, and any building that may be needed for the use of a sexton or caretaker, as well as any electrical illumination needed, and to provide for the employment of a sexton or caretaker and the cutting of grass and the acquisition of and planting and care of trees, shrubbery and flowers, the governing authority of the municipality may either anticipate the revenues of the municipality or issue bonds or certificates based thereon as provided by law, or submit to the taxpayers at a special election to be called and held in the municipality by the governing authority, pursuant to the law, to vote negotiable bonds, within the limitations authorized by law, for any of the above purposes, and thereafter levy and collect taxes and pay and retire the bonds authorized at the election.

Acts 1974, No. 417, §1.



RS 8:104 - Funds for support and improvement; special municipal election authorized

§104. Funds for support and improvement; special municipal election authorized

In order to maintain streets, aisles, walkways, outside fences, drainage, cut the grass, and plant and care for shrubbery and flowers in any cemetery title to which is in the public and under the control and management of any municipality, and in order to employ a caretaker or sexton for these purposes, including the care of the interment spaces therein, the governing authority of a municipality may call a special election to provide funds for any or all of these purposes.

Acts 1974, No. 417, §1.



RS 8:105 - Maximum tax; use of proceeds

§105. Maximum tax; use of proceeds

The special election may be for a sum not in excess of one mill on the dollar assessment on all real property subject to taxation, and may be held under the election laws relative to voting special taxes. It shall not be necessary to fund the revenues into bonds, but revenues may be spent as received for the purposes herein set forth.

Acts 1974, No. 417, §1.



RS 8:106 - Rules and regulations; sexton and other employees

§106. Rules and regulations; sexton and other employees

The municipal governing authority may establish all rules and regulations deemed necessary for a public cemetery and may employ a sexton and other employees and fix and pay their compensation.

Acts 1974, No. 417, §1.



RS 8:107 - Gifts, donations and contributions

§107. Gifts, donations and contributions

The municipal governing authority may accept gifts for purposes of establishing and/or maintaining a public cemetery, provided there is no condition thereto inconsistent with the purposes herein set forth.

Acts 1974, No. 417, §1.



RS 8:108 - Expropriation

§108. Expropriation

A municipal governing authority may expropriate private property, in accordance with law, for the purpose of providing public burial grounds or cemeteries.

Acts 1974, No. 417, §1.



RS 8:109 - Lots, plots, or burial spaces; permits for interment; sale

§109. Lots, plots, or burial spaces; permits for interment; sale

A municipal governing authority may establish lots, plots or interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public, at terms fixed by the governing authority, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the municipality governing public cemeteries.

Acts 1974, No. 417, §1.



RS 8:110 - Contract to assure proper care; maintenance; and control

§110. Contract to assure proper care; maintenance; and control

A municipal governing authority may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such a period of time as will, in the discretion of the municipal governing authority, assure the proper care, maintenance and control of the public cemeteries.

Acts 1974, No. 417, §1.



RS 8:111 - Roads and drainage; parishes may provide

§111. Roads and drainage; parishes may provide

The governing authority of each parish and municipal corporation in this state is authorized and directed to construct and maintain the necessary roads or streets and to provide for proper drainage in all cemeteries which are publicly owned within the parish or municipality.

Acts 1974, No. 417, §1.



RS 8:112 - Expropriation of abandoned private cemeteries

§112. Expropriation of abandoned private cemeteries

Whenever the governing authority of any municipal corporation or parish determines that a private cemetery within its jurisdiction is not being used or maintained and is in fact abandoned or that there is no longer in existence any person or legal entity with the legal authority to operate, control, or manage an existing cemetery, it may judicially expropriate the cemetery and thereafter operate and maintain the cemetery as a public cemetery and make expenditures necessary for the acquisition, operation, and maintenance thereof.

Acts 1974, No. 417, §1. Acts 1984, No. 646, §1.



RS 8:113 - Powers of parish governing authorities

§113. Powers of parish governing authorities

All the powers and authority granted to municipal corporations under this Chapter shall be granted to and may be exercised by any parish governing authority.

Acts 1986, No. 330, §1.



RS 8:114 - Publicly owned cemeteries; mandatory trust accounts

§114. Publicly owned cemeteries; mandatory trust accounts

A. Funds received by a municipality for a publicly owned cemetery shall be deposited immediately into a trust account and shall be used by a municipality only for the purposes of constructing, operating, or maintaining a publicly owned cemetery within that municipality.

B. If a municipality desires to use such funds for a purpose other than the purposes provided for in Subsection A of this Section, the municipality shall submit the measure to the electorate of the municipality in a special election called for that purpose.

Acts 1997, No. 196, §1.



RS 8:121 - St. Mary Parish Cemetery District; creation; location

CHAPTER 3-A. ST. MARY PARISH CEMETERY DISTRICT

§121. St. Mary Parish Cemetery District; creation; location

The St. Mary Parish Police Jury is hereby authorized to create a Public Cemetery District composed of that part of Police Jury District 3 lying outside of the incorporated municipality of Patterson, that part of Police Jury District 5 lying outside of 1980 Census Enumeration Districts 150T, 150U, and 151, and Police Jury District 4 of St. Mary Parish. The objective and purpose of the St. Mary Parish Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 1982, No. 296, §1.



RS 8:122 - Board, qualification of members; appointment; vacancies; removal of members; officers

§122. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The St. Mary Parish Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the board, who shall be qualified voters and residents of the district and who shall serve without compensation. The board shall be appointed by the parish governing authority, one member to be from each of the following: the unincorporated area of Police Jury District 3, that part of Police Jury District 5 lying outside of 1980 Census Enumeration Districts 150T, 150U, and 151, the municipalities of Berwick and Morgan City, and the area of Bayou Vista. Three of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Added by Acts 1981, No. 862, §1. Amended by Acts 1982, No. 296, §1.



RS 8:123 - Corporate status; purpose; powers and duties

§123. Corporate status; purpose; powers and duties

A. The St. Mary Parish Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. Said district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes, including, but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district.

(2) The board may incur debt and contract obligations.

(3) The board shall establish all rules and regulations deemed necessary for a public cemetery and may employ a sexton and other employees and fix and pay their compensation.

(4) The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all publicly owned cemeteries in the district.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the cemeteries located in the district.

(6) The board may establish lots, plots, or interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

Added by Acts 1981, No. 862, §1. Amended by Acts 1982, No. 296, §1.



RS 8:124 - District as political subdivision; election imposing taxes, maximum tax; authority

§124. District as political subdivision; election imposing taxes, maximum tax; authority

The St. Mary Parish Cemetery District is hereby declared to be a political subdivision of the state. For carrying out the purposes of the district as provided in this Chapter, under the provisions of the Louisiana Constitution the board, as the governing authority of the district, shall have the power to call an election which will be held at the next regularly scheduled election, subject to approval by the parish governing authority, for the purpose of imposing ad valorem millage taxes for direct use by the district. At any election for the purpose of imposing such a tax, the proposition shall authorize a tax not in excess of three mills on the dollar assessment of all real property subject to taxation, and the election shall be held in accordance with the procedures enumerated in R.S. 39:781 et seq. relative to voting for special taxes. No such tax may be imposed unless a majority of the electors voting on the proposition approve said proposition. The proceeds of any such tax shall be used exclusively for those public cemeteries within the district as created by this Chapter.

Added by Acts 1981, No. 862, §1. Amended by Acts 1982, No. 296, §1.



RS 8:131 - Rapides Parish Cemetery District; creation; location

CHAPTER 3-B. RAPIDES PARISH CEMETERY DISTRICT

§131. Rapides Parish Cemetery District; creation; location

A. The Rapides Parish Police Jury is hereby authorized to create the Rapides Parish Cemetery District, hereinafter referred to as the "district", to be composed of that part of Rapides Parish located outside the incorporated municipalities of the parish. The objective and purpose of the district shall be the preservation and restoration of ancestral resting places, and abandoned or historic cemeteries, thereby preserving heritage and encouraging tourism.

B. The Rapides Parish Cemetery District shall not have any jurisdiction with respect to privately maintained cemeteries, or association cemeteries which have perpetual care and are regulated by the Louisiana Cemetery Board.

Acts 1989, No. 11, §1.



RS 8:131.1 - Board of commissioners; membership; appointment; vacancies; removal of members; officers

§131.1. Board of commissioners; membership; appointment; vacancies; removal of members; officers

A. The Rapides Parish Cemetery District shall be governed by a board of nine commissioners, hereinafter referred to as the board, who shall be qualified voters and residents of the district and who shall serve without compensation. The police jury shall appoint one commissioner from each of the police jury districts. Three of the initial commissioners so appointed shall serve for two years, three for three years, and three for four years.

B. At the expiration of their respective terms of office, the successors to the initial terms shall be appointed, within sixty days thereof, for four-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the police jury.

C. At its first meeting, the board shall elect one of its members chairman, and may, in its discretion, elect other officers from the membership. Meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 1989, No. 11, §1.



RS 8:131.2 - Powers and duties of the board; grants; donations

§131.2. Powers and duties of the board; grants; donations

The Rapides Parish Cemetery District, through its board of directors, shall have and may exercise all powers and duties necessary or convenient for carrying out its purposes, excepting the power of taxation. These powers of the district shall include, but not be limited to, the power to secure federal, state, local, or private donations, or grants for the restoration of cemeteries, including the fencing of same.

Acts 1989, No. 11, §1.



RS 8:132 - Grant Parish Cemetery District; creation; boundaries; purpose

CHAPTER 3-C. GRANT PARISH CEMETERY DISTRICT

§132. Grant Parish Cemetery District; creation; boundaries; purpose

The governing authority of Grant Parish is hereby authorized to create a public cemetery district to be designated as the Grant Parish Cemetery District, the boundaries of which shall be coterminous with the boundaries of Grant Parish. The objective and purpose of the Grant Parish Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 1989, No. 147, §1.



RS 8:132.1 - Board, qualification of members; appointment; vacancies; removal of members; officers

§132.1. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The Grant Parish Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the "board", who shall be registered voters and residents of Grant Parish and who shall serve without compensation. The board shall be appointed by the governing authority of Grant Parish. Two of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective initial terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members as chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 1989, No. 147, §1.



RS 8:132.2 - Corporate status; powers and duties

§132.2. Corporate status; powers and duties

A. The Grant Parish Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. The district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes, including but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district. However, the board shall have no authority to expropriate property.

(2) The board may incur debt and contract obligations.

(3) The board may establish all rules and regulations it deems necessary for any public cemetery acquired, established, operated, or maintained by the district.

(4) The board may employ a sexton and other employees and fix and pay their compensation.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the public cemeteries located in the district.

(6) The board may establish lots, plots, or any interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

C. The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all public cemeteries in the district. The board shall provide upkeep and maintenance for public cemeteries in the district.

D. For purposes of this Chapter, a public cemetery shall include any cemetery owned by a municipality, by the parish, or by the district.

Acts 1989, No. 147, §1.



RS 8:132.3 - District as a political subdivision; election imposing taxes, maximum tax; authority

§132.3. District as a political subdivision; election imposing taxes, maximum tax; authority

The Grant Parish Cemetery District shall be a political subdivision of the state. For carrying out the purposes of the district as provided in this Chapter, under the provisions of the Constitution of Louisiana, the board, as the governing authority of the district, shall have the power to levy an ad valorem tax of not in excess of three mills on the dollar of assessed valuation on all immovable property in the district subject to taxation. However, no such tax may be imposed unless a majority of the electors voting on a proposition to levy the tax approve the proposition. The board shall have the authority to call an election, subject to approval by the parish governing authority, for the purpose of imposing such ad valorem taxes. Any election for the purpose of imposing such a tax shall be held in accordance with Chapter 6-A of the Louisiana Election Code. The tax, if authorized, shall be collected in the same manner and at the same time as ad valorem taxes on property subject to parish taxation are collected. The proceeds of any such tax shall be used exclusively for those public cemeteries within the district.

Acts 1989, No. 147, §1.



RS 8:133 - LaSalle Parish Cemetery District; creation; boundaries; purpose

CHAPTER 3-D. LASALLE PARISH CEMETERY DISTRICT

§133. LaSalle Parish Cemetery District; creation; boundaries; purpose

The governing authority of LaSalle Parish is hereby authorized to create a public cemetery district to be designated as the LaSalle Parish Cemetery District, the boundaries of which shall be coterminous with the boundaries of LaSalle Parish. The objective and purpose of the LaSalle Parish Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 1989, No. 160, §1.



RS 8:133.1 - Board, qualification of members; appointment; vacancies; removal of members; officers

§133.1. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The LaSalle Parish Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the "board", who shall be registered voters and residents of LaSalle Parish and who shall serve without compensation. The board shall be appointed by the governing authority of LaSalle Parish. Two of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective initial terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members as chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 1989, No. 160, §1.



RS 8:133.2 - Corporate status; powers and duties

§133.2. Corporate status; powers and duties

A. The LaSalle Parish Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. The district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes including but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district. However, the board shall have no authority to expropriate property.

(2) The board may incur debt and contract obligations.

(3) The board may establish all rules and regulations it deems necessary for any public cemetery acquired, established, operated, or maintained by the district.

(4) The board may employ a sexton and other employees and fix and pay their compensation.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the public cemeteries located in the district.

(6) The board may establish lots, plots, or any interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

C. The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all public cemeteries in the district. The board shall provide upkeep and maintenance for public cemeteries in the district.

D. For purposes of this Chapter, a public cemetery shall include any cemetery owned by a municipality, by the parish, or by the district.

Acts 1989, No. 160, §1.



RS 8:133.3 - District as a political subdivision; election imposing taxes, maximum tax; authority

§133.3. District as a political subdivision; election imposing taxes, maximum tax; authority

The LaSalle Parish Cemetery District shall be a political subdivision of the state. For carrying out the purposes of the district as provided in this Chapter, under the provisions of the Constitution of Louisiana, the board, as the governing authority of the district, shall have the power to levy an ad valorem tax of not in excess of three mills on the dollar of assessed valuation on all immovable property in the district subject to taxation. However, no such tax may be imposed unless a majority of the electors voting on a proposition to levy the tax approve the proposition. The board shall have the authority to call an election, subject to approval by the parish governing authority, for the purpose of imposing such ad valorem taxes. Any election for the purpose of imposing such a tax shall be held in accordance with Chapter 6-A of the Louisiana Election Code. The tax, if authorized, shall be collected in the same manner and at the same time as ad valorem taxes on property subject to parish taxation are collected. The proceeds of any such tax shall be used exclusively for those public cemeteries within the district.

Acts 1989, No. 160, §1.



RS 8:135 - Sweet Lake - Grand Lake Community Cemetery District; creation; boundaries; purpose

CHAPTER 3-E. SWEET LAKE - GRAND LAKE COMMUNITY

CEMETERY DISTRICT OF CAMERON PARISH

§135. Sweet Lake - Grand Lake Community Cemetery District; creation; boundaries; purpose

The governing authority of Cameron Parish is hereby authorized to create a public cemetery district to be designated as the Sweet Lake - Grand Lake Community Cemetery District, the boundaries of which shall be coterminous with the boundaries of the Cameron Parish Police Jury District No. Three, located in the communities of Sweet Lake and Grand Lake. The objective and purpose of the Sweet Lake - Grand Lake Community Cemetery District created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 2003, No. 541, §1.



RS 8:135.1 - Board, qualification of members; appointment; vacancies; removal of members; officers

§135.1. Board, qualification of members; appointment; vacancies; removal of members; officers

A. The Sweet Lake - Grand Lake Community Cemetery District shall be governed by a board of five commissioners, hereinafter referred to as the "board", who shall be qualified voters and residents of the district and who shall serve without compensation. The board shall be appointed by the governing authority of Cameron Parish. Two of the initial commissioners so appointed shall serve for two years, two for four years, and one for five years.

B. At the expiration of their respective initial terms of office, the successors to such initial appointees shall be appointed within thirty days for five-year terms. Vacancies shall be filled in accordance with the provisions of Subsection A of this Section. Any member of the board may be removed for cause and his appointment rescinded by a two-thirds vote of the elected membership of the parish governing authority.

C. At its first meeting the board shall elect one of its members as chairman and may, in its discretion, elect other officers from the membership. Special meetings shall be held at such time and place as shall be specified by call of the chairman.

Acts 2003, No. 541, §1.



RS 8:135.2 - Corporate status; powers and duties

§135.2. Corporate status; powers and duties

A. The Sweet Lake - Grand Lake Community Cemetery District shall constitute a body corporate in law, with all the powers of a corporation. The district, through its board of commissioners, shall have the power and right to sue and be sued, and to do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and object for which it is created.

B. The district, through its board of commissioners, is hereby granted and shall have and may exercise all powers necessary or convenient for carrying out its purposes including but not limited to the following:

(1) The board may acquire, establish, operate, and maintain one or more public cemeteries within the district. However, the board shall have no authority to expropriate property.

(2) The board may incur debt and contract obligations.

(3) The board may establish all rules and regulations it deems necessary for any public cemetery acquired, established, operated, or maintained by the district.

(4) The board may employ a sexton and other employees and fix and pay their compensation.

(5) The board may contract with respect to any land acquired by it for cemetery purposes with any person on such terms and conditions and for such period of time as will, in the discretion of the board, assure the proper care, maintenance, and control of the public cemeteries located in the district.

(6) The board may establish lots, plots, or any interment spaces within its public cemeteries and issue permits for the interment therein of deceased persons or sell any lot, plot, or interment space to the public at terms fixed by the board, to be used and maintained exclusively for such purposes and subject to the laws of this state and ordinances of the parish.

C. The board shall construct and maintain the necessary roads and streets and shall provide for proper drainage in all public cemeteries in the district. The board shall provide upkeep and maintenance for public cemeteries in the district.

D. For purposes of this Chapter, a public cemetery shall include any cemetery owned by a municipality, by the parish, or by the district.

Acts 2003, No. 541, §1.



RS 8:141 - St. Landry Parish Cemetery District; creation; boundaries; purpose

CHAPTER 3-F. ST. LANDRY PARISH CEMETERY DISTRICT

§141. St. Landry Parish Cemetery District; creation; boundaries; purpose

The governing authority of St. Landry Parish is hereby authorized to create the St. Landry Parish Cemetery District, hereinafter referred to as the "district", the boundaries of which shall be coterminous with the boundaries of St. Landry Parish. The objective and purpose of the district created under the provisions of this Chapter shall be the acquisition, establishment, operation, and maintenance of one or more public cemeteries within the district.

Acts 2003, No. 499, §1.



RS 8:141.1 - Board; qualification of members; appointment; vacancies; officers

§141.1. Board; qualification of members; appointment; vacancies; officers

A.(1) The registered voters of each police jury district in St. Landry Parish may propose the creation and implementation of cemetery districts in each police jury district in the parish. Each such cemetery district shall become operative when the proponents of a petition proposing the creation of a district contains the signatures of at least twenty-five registered voters of the police jury district in St. Landry Parish and such petition is filed with the registrar of voters for St. Landry Parish.

(2) If the registrar of voters determines that the required twenty-five electors have validly signed such petition for the creation of a cemetery district, he shall issue a certificate stating that the twenty-five or more electors residing in the proposed district have signed the petition and shall forward the petition to the governing authority of St. Landry Parish within fifteen days of receipt of the petition.

(3) Within fifteen days of the presentation of the petition by the registrar of voters, the governing authority of St. Landry Parish shall appoint members to a steering committee which shall be a transition committee forming such cemetery commission.

(4) Within fifteen days after the appointment of the steering committee, the steering committee shall submit names for commissioners from a list compiled from public meetings held to educate the public on the operation of the cemetery district and other related matters. The governing authority of St. Landry Parish shall, within fifteen days, appoint the commissioners from the list of names from the steering committee. The commission shall then be designated as the District Cemetery Commission. The specific designation of the cemetery district shall correspond to the respective police jury district as established by the 2000 decennial census.

B.(1) The boundaries of any such commission shall be coterminous with the boundaries of the respective police jury district when the commission is formed.

(2) An area may be removed from a district if the board of commissioners for such district receives a petition signed by at least two-thirds of the registered voters for the parish.

C. The commission shall be governed by a board of commissioners and shall be known as the Board of Commissioners of _________ District Cemetery Commission of St. Landry Parish, hereinafter referred to as the "board".

D.(1) The commissioners of each board shall be appointed by the governing authority of the parish of St. Landry. The governing authority shall appoint members from a particular police jury district who shall be residents of such district. The governing authority of the parish shall attempt to achieve a racial balance when appointing the commissioners to the board.

(2) Of the commissioners initially appointed, one-half shall serve for a term of two years and the remaining one-half shall serve for a term of four years. The length of the term of each commissioner appointed shall be determined at the first meeting of the commission.

(3) The commissioners shall serve until their successors have been appointed and qualified.

(4) The terms of commissioners of the board appointed upon the expiration of the initial terms shall be four years, and upon expiration of a term of office, a successor shall be appointed as provided in this Section.

(5) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by the appointment as provided for in this Section for the unexpired term.

Acts 2003, No. 499, §1.



RS 8:141.2 - Corporate status; powers and duties

§141.2. Corporate status; powers and duties

A.(1) As soon as practical, the board shall meet and elect, from among their members, a chairman, a vice chairman, and a secretary/treasurer and such other officers as the board deems appropriate.

(2) The minute books, archives, funds, and accounts of the commission shall be maintained by the secretary/treasurer.

(a) The secretary/treasurer shall have signatory powers of the commission. The secretary/treasurer shall be bonded by a surety bond for the amount of funds the board handles between certified audits.

(b) The chairman, vice chairman, and secretary/treasurer shall have signatory powers for the purpose of check writing. Two of the three officers shall sign each check.

B. The duties of the officers shall be fixed by bylaws adopted by the board. The board shall adopt such rules and regulations as it deems necessary and advisable for the conduct of business and affairs and, to the extent that funds are available, shall hire such assistants and employees as they are needed to assist the board in the performance of its duties. The board shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the boundaries of the commission as may be prescribed in the bylaws.

Acts 2003, No. 499, §1.



RS 8:141.3 - District as a political subdivision; election imposing taxes, maximum tax; authority

§141.3. District as a political subdivision; election imposing taxes, maximum tax; authority

A. Each district shall be considered a political subdivision of the state, and is granted all the powers to sue and be sued, and own equipment on property acquired by it for cemetery purposes and without limitation shall have all the rights and powers, and authority enumerated for a cemetery governing board.

B. The board shall have the power to levy and collect, within said boundaries of a district, an ad valorem tax not exceeding one mill on the dollar of assessed valuation on all immovable property in the district, for a period not to exceed ten years, as authorized by R.S. 33:2740.1.

C. The imposition, collection, and enforcement of the tax and any procedural details necessary to be established to supplement the provisions of this Section and to make provisions applicable to the tax imposed hereunder shall be fixed by the resolution of the commission. The commission shall have the authority to contract with the sheriff, the Department of Revenue, or any other agency or political subdivision for the collection of the tax.

D. The board shall set forth the purposes for which the proceeds of the tax are to be used in the proposition submitted at the election hereinafter required, and such proceeds may be funded into negotiable bonds.

E. The tax shall be adopted by a commission only after the question of the imposition of such tax and the funding thereof into bonds under the provisions of this Section shall have been submitted to the qualified electors within the boundaries of such district at an election to be called, conducted, canvassed, and promulgated by the governing authority of such district in accordance with the general laws of the state governing the authorization of general obligation bonds and the majority of the qualified electors voting in such election shall have voted in favor of such additional tax and the funding thereof into bonds.

F. The resolution imposing any tax hereunder, or amendments hereto, shall specify that the avails of proceeds of the tax after payment of collection costs shall be used solely by such commission for the maintenance of all areas that fall under the heading of Public Cemetery. The proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof.

G. All revenue raised by taxes levied pursuant to this Section shall be used within the district levying the tax.

Acts 2003, No. 499, §1.



RS 8:201 - CEMETERY COMPANIES

CHAPTER 4. CEMETERY COMPANIES

§201. Incorporation required

It is unlawful for any corporation, partnership, firm, trust, association, or individual to engage in or transact any of the businesses of a cemetery within this state except by means of a corporation authorized to operate a cemetery. Such corporation shall only engage in the cemetery business in this state if it has received a certificate of authority from the board pursuant to the provisions of Chapter 2 of this title.

Acts 1974, No. 417, §1.



RS 8:202 - Corporations; how organized

§202. Corporations; how organized

Any private corporation authorized by its articles so to do may establish, maintain, manage, improve, or operate a cemetery, and conduct any or all of the businesses of a cemetery either for or without profit to its members or stockholders. A nonprofit corporation or a profit corporation may be organized in the manner provided in the general corporation laws of this state.

Acts 1974, No. 417, §1.



RS 8:203 - Prior operations not affected

§203. Prior operations not affected

The requirement in R.S. 8:201 shall not apply to any cemetery authority that is in existence and operating on July 31, 1974, and any such cemetery authority may continue to operate despite the fact that it may be owned and operated at the time by a corporation, partnership, firm, trust, association, or individual.

Acts 1974, No. 417, §1; Acts 2014, No. 88, §1.



RS 8:204 - Specific powers; rule making and enforcement

§204. Specific powers; rule making and enforcement

A cemetery authority may make, adopt, amend, add to, revise, repeal or modify, and enforce rules and regulations for the use, care, control, management, restriction and protection of all or any part of its cemetery, including without limitation the following:

(1) It may restrict and limit the use of all property within its cemetery;

(2) It may regulate the uniformity, class and kind of all markers, monuments and other structures within the cemetery and its subdivisions;

(3) It may regulate or prohibit the erection and/or installation of monuments, markers, effigies, structures and foundations within the cemetery;

(4) It may regulate or prevent the introduction or care of plants or shrubs within the cemetery;

(5) It may prevent interment in any part of the cemetery of human remains not entitled to interment and prevent the use of interment spaces for purposes violative of its restrictions or rules and regulations;

(6) It may regulate the conduct of persons and prevent improper assemblages in the cemetery, and

(7) It may make and enforce rules and regulations for all other purposes deemed necessary by the cemetery authority for the proper conduct of the business of the cemetery, for the transfer of any interment space or the right of interment, and the protection and safeguarding of the premises, and the principles, plans, and ideals on which the cemetery is conducted.

Acts 1974, No. 417, §1.



RS 8:205 - Rules and regulations; posting

§205. Rules and regulations; posting

The rules and regulations made pursuant to R.S. 8:204 shall be plainly printed or typewritten and maintained subject to inspection in the office of the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:206 - Contracts required; disclosure

§206. Contracts required; disclosure

A cemetery authority offering to provide burial rights or a cemetery authority or other entity offering cemetery related merchandise and services shall provide to the customer, upon purchase, a written contract which complies with the requirements set forth in this Title and the rules and regulations of the Louisiana Cemetery Board.

Acts 2008, No. 188, §2, eff. June 13, 2008.



RS 8:301 - ACQUISITION OF CEMETERY PROPERTY

CHAPTER 5. ACQUISITION OF CEMETERY PROPERTY

§301. Right to acquire property

Cemetery authorities may take by purchase, donation or devise, property consisting of lands, mausoleums, crematories and columbariums, or other property within which the interment of the dead is or may be authorized by law.

Acts 1974, No. 417, §1.



RS 8:302 - Surveys and maps

§302. Surveys and maps

A. Every cemetery authority from time to time as its property is developed for cemetery purposes shall, in the case of land, survey and subdivide it into sections, blocks, plots, avenues, walks, or other subdivisions, and make a good and substantial map or plat showing the sections, plots, avenues, walks or other subdivisions, with descriptive names or numbers. In the case of a mausoleum or a columbarium, it shall make a good and substantial map or plat on which shall be delineated the sections, halls, rooms, corridors, elevations and other divisions, with descriptive names or numbers.

B. The preparation and use of any survey, map or plat hereinabove contemplated shall not constitute the dedication of the property depicted thereon solely for cemetery purposes, until and unless such property is actually used for said purposes. Accordingly, each such survey, map or plat may include undeveloped areas which may be marked "reserved for future development" and, when so marked, said areas, when subsequently developed and used for cemetery purposes shall be considered dedicated for such purposes, but if such areas are not to be used for cemetery purposes, the cemetery authority shall have the right to use such areas for any other lawful purposes.

C. Copies of such surveys, maps or plats shall be available for inspection by any interested party at the office of the cemetery authority.

D. Cemetery authorities organized after January 1, 1981, shall file the survey, map, or plat provided for in Subsection A of this Section with the board. Each cemetery authority shall file with the board a copy of any such survey, map, or plat affecting property acquired, developed, or used for cemetery purposes after January 1, 1981.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:303 - Maps and plats; amendment

§303. Maps and plats; amendment

Any part or subdivision of the property as shown in the survey, map or plat referred to in R.S. 8:301 may, by order of the directors of the cemetery authority, be resurveyed and altered in shape and size and an amended survey, map or plat may be prepared so long as such change does not disturb the interred remains of any deceased person. Said amended survey, map or plat shall be available for inspection as hereinabove provided.

Acts 1974, No. 417, §1.



RS 8:304 - Permanency of dedication

§304. Permanency of dedication

A. After property is dedicated to cemetery purposes pursuant to this Chapter, neither the dedication nor the title of a plot owner shall be affected by the dissolution of the cemetery authority, by nonuse on its part, by alienation of the property, or otherwise, except as provided in this Title.

B. An official act of dedication of cemetery property shall be filed with the clerk of the district court for the parish in which the cemetery is located and with the Louisiana Cemetery Board. These requirements shall not apply to individual cemetery spaces within dedicated cemetery property. The provisions of this Subsection shall apply only to a cemetery established after June 21, 2008.

Acts 1974, No. 417, §1; Acts 2008, No. 423, §1, eff. June 21. 2008.



RS 8:305 - Rule against perpetuities, etc., inapplicable

§305. Rule against perpetuities, etc., inapplicable

Dedication to cemetery purposes pursuant to this title is not invalid as violating any laws against perpetuities or the suspension of the power of alienation of title to or use of property but is expressly permitted and shall be deemed to be in respect for the dead, a provision for the interment of human remains, and a duty to and for the benefit of the general public.

Acts 1974, No. 417, §1.



RS 8:306 - Removal of dedication; procedure

§306. Removal of dedication; procedure

A. Legislative intent. The following is the intent of the legislature:

(1) That the protection of unmarked human burial sites has been entrusted to the Louisiana Division of Archaeology and the attorney general.

(2) Notice of a judicial proceeding shall be given to the Louisiana Division of Archaeology and the attorney general in an action to cause the cemetery's dedication protection to be removed.

B. Property dedicated to cemetery purposes shall be held and used exclusively for cemetery purposes unless and until the dedication is removed from all or any part of it by judgment of the district court of the parish in which the property is situated in a proceeding brought by the cemetery authority for that purpose and upon notice of hearing to the board, and by publication as hereinafter provided, and proof satisfactory to the court: (1) That no interments were made in or that all interments have been removed from that portion of the property from which dedication is sought to be removed; and (2) That the portion of the property from which dedication is sought to be removed is not being used for interment of human remains.

C. When a petition is filed in court pursuant to Subsection B of this Section, a copy of the petition shall be served upon the Louisiana Division of Archaeology and the attorney general.

D.(1) The board or Louisiana Division of Archaeology shall have the right to intervene in any action filed pursuant to Subsection B of this Section.

(2) The attorney general may represent the board or the Louisiana Division of Archaeology in any action filed pursuant to Subsection B of this Section.

Acts 1974, No. 417, §1; Acts 2010, No. 79, §1.



RS 8:307 - Notice of hearing

§307. Notice of hearing

The notice of hearing by publication provided in R.S. 8:306 shall be given by publication once a week for at least three consecutive weeks in a newspaper of general circulation in the parish where the cemetery is located and the posting of copies of the notice in three conspicuous places on that portion of the property from which the dedication is to be removed. Said notice shall: (1) describe the portion of the cemetery property sought to be removed from dedication; (2) state that all remains have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication; and (3) specify the time and place of hearing.

Acts 1974, No. 417, §1.



RS 8:308 - Sale of cemetery spaces; abandoned spaces, defined, sale

§308. Sale of cemetery spaces; abandoned spaces, defined, sale

A. After completing the map or plat, a cemetery authority may sell and convey interment spaces, subject to such rules and regulations as may be then in effect or thereafter adopted by the cemetery authority, and subject to such other limitations, conditions and restrictions as may be inserted in the instrument of conveyance of such cemetery spaces.

B. In the event that any of the interment spaces in municipal, religious, and nonprofit cemeteries in the city of New Orleans have been abandoned as defined in Subsection C of this Section for more than a period of ten years, then a cemetery authority managing the cemetery in which such space is located, after advertising in the official journal of the city of New Orleans a notice attesting to such fact, may take possession of but not demolish such abandoned interment spaces and sell and convey same subject to rules and regulations as set forth in Subsection A of this Section.

C. Interment space shall be deemed to have been abandoned (1) after a cemetery authority shall have been unable after diligent efforts for twenty-five years to locate any of the owners or their successors or heirs, or, (2) in the event such interment space is no longer fit for human burial, there has been no interment in the preceding twenty-five years and the cemetery authority shall have been unable, after diligent efforts for one year, to locate any of the owners or their successors or heirs to provide care, maintenance or repairs for an interment space. A cemetery authority shall be deemed to have made diligent efforts to locate the owners or their successors or heirs of an interment space for a specified period of time if such authority (1) has advertised a notice stating that such authority proposes to acquire such interment space pursuant to this Section, which notice shall be advertised (a) in the case of the twenty-five year period provided herein (i) once a year in each of the first twenty-four years of such period, and (ii) once a month during the last year of such twenty-five year period, and (b) in the case of the one year period provided herein, once a month during such one year period; (2) has posted a notice on the space to the same effect as that specified in clause (1) of this sentence, once a month during the last year of either of such periods of time; and (3) has mailed a registered/certified letter to the last known owners of said interment space which letter shall contain a notice to the same effect as that specified in clause (1) of this statement; provided, however, that the requirement of clause (3) of this sentence shall not be applicable to the extent that the records of the cemetery authority acting pursuant to this Section do not contain the name and address of any owner of said interment space or (4) be determined by a court of competent jurisdiction to have exercised diligent efforts to locate the owners; provided, however, that prior to the initiation of any such legal action the cemetery authority has conformed with the requirements of the one year period of monthly advertisements, postings, and mailings as provided hereinabove and evidence of such notices has been exhibited to the court.

Acts 1974, No. 417, §1. Amended by Acts 1978, No. 747, §1, eff. July 17, 1978; Acts 2011, 1st Ex. Sess., No. 34, §1.



RS 8:309 - Execution of conveyances

§309. Execution of conveyances

All conveyances made by a cemetery authority shall be signed by such officer or officers as are authorized by the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:310 - Interment spaces indivisible

§310. Interment spaces indivisible

All interment spaces the use of which has been conveyed by deed or certificate of ownership are indivisible except with the consent of the cemetery.

Acts 1974, No. 417, §1.



RS 8:311 - Commission on sales prohibited

§311. Commission on sales prohibited

It shall be unlawful for a cemetery authority, directly or indirectly, to pay or offer to pay to any person, firm or corporation not licensed under this title, a commission or bonus or rebate or other thing of value for the sale of an interment space. This shall not apply to a person employed by the cemetery authority to make such sales.

Acts 1974, No. 417, §1.



RS 8:312 - Employment of solicitors prohibited

§312. Employment of solicitors prohibited

It shall be unlawful for any person, firm or corporation, directly or indirectly, to pay or cause to be paid or offer to pay to any other person, firm or corporation, except the employee of a cemetery authority or a duly licensed cemetery sales organization, any commission, bonus, rebate or other thing of value in consideration for recommending that a dead human being be disposed of in any crematory or interred in an interment space.

Acts 1974, No. 417, §1.



RS 8:313 - Exemption from seizure and sale; mortgage prohibited

§313. Exemption from seizure and sale; mortgage prohibited

Property dedicated for cemetery purposes, including cemetery spaces and the land on which they stand, shall be exempt from seizure and sale for debt and shall not be susceptible for mortgage or other hypothecation, whether legal or conventional, and it shall be unlawful for any clerk of court or recorder of mortgages to record or certify any mortgage or encumbrance as bearing against any such property.

Acts 1974, No. 417, §1.



RS 8:314 - Record of ownership and transfers

§314. Record of ownership and transfers

A record shall be kept by each cemetery authority of the ownership of each interment space in the cemetery conveyed by it and of all transfers thereof. No transfer of any interment space heretofore or hereafter made, or of any right of interment, shall be complete or effective until actually recorded in the official records of the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:315 - Inspection of records

§315. Inspection of records

The official records of each cemetery authority shall be open to inspection by the owner or duly authorized representative of an interment space during the customary office hours of the cemetery.

Acts 1974, No. 417, §1.



RS 8:316 - Opening of roads, railroads through cemetery; consent required, exception

§316. Opening of roads, railroads through cemetery; consent required, exception

After dedication pursuant to this title, and as long as the property remains dedicated to cemetery purposes, no railroad, street, road, alley, pipe line, pole line or other public thoroughfare or utility shall be laid out, through, over or across any part of it without the consent of the cemetery authority owning and operating it. If said cemetery authority is not in existence or not operating, then the consent of not less than two-thirds of the owners of interment spaces shall be required.

Acts 1974, No. 417, §1.



RS 8:317 - Certain cemetery lands exempt from taxes

§317. Certain cemetery lands exempt from taxes

Property dedicated for cemetery purposes, including cemetery spaces and the land on which they stand, shall be exempt from all taxation to the fullest extent permitted by the constitution and laws of this state.

Acts 1974, No. 417, §1.



RS 8:401 - CEMETERY SALES AND

CHAPTER 6. CEMETERY SALES AND

MANAGEMENT ORGANIZATION

§401. License to engage in business

No person shall engage in the business of a cemetery sales organization or a cemetery management organization except as authorized by this title and without first obtaining a license from the board.

Acts 1974, No. 417, §1.



RS 8:402 - Application for license

§402. Application for license

Any person wishing to establish and operate the business of a cemetery sales organization or a cemetery management organization must operate as a corporation as required by R.S. 8:201 and shall file with the board a written application for a license to operate. The application shall be on a form issued by the board which shall require, as a minimum, that the documents and information submitted to the board shall include:

(1) A statement of the states or other jurisdictions in which the corporation presently is conducting the business activity for which a license is being applied and any adverse order, judgment, or decree entered against the applicant in each jurisdiction or by any court.

(2) The corporation's name, address, the form of its organization, and the address of each of its offices within and without the state.

(3) The name, address, and principal occupation for the past five years of every director and officer of the applicant, and the name, address, and principal occupation for the past five years of every principal owner and principal stockholder. For this purpose, any individual whose interest in the applicant exceeds ten percent shall be considered a principal owner or stockholder.

(4) A copy of the articles of incorporation that establish the legal entity of the applicant.

(5) A narrative description of the promotional plan for the sale of cemetery property and services.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:403 - Application fee; annual fee

§403. Application fee; annual fee

The application shall be accompanied by an initial filing fee of fifty dollars for each cemetery sales organization and each cemetery management organization. An annual fee of a like amount shall be paid. If ninety percent or more of the applicant is owned by an existing cemetery authority operating under the provisions of this Title, then the initial filing fee, as well as the annual fee, shall be one-half of the sums set out herein.

Acts 1974, No. 417, §1.



RS 8:404 - Investigation by board

§404. Investigation by board

Upon receipt of an application, together with the filing fee, the board shall cause an investigation to be made, prior to approval of an applicant, to determine the following:

(1) The legal entity that is to conduct the business of applicant and if said entity is a foreign corporation, whether or not it is qualified to do business in Louisiana; and

(2) The identity of the principal owners, principal stockholders, and of all directors and officers, and the ability, experience, financial stability and integrity of each of said parties to conduct the business stated in the application.

Acts 1974, No. 417, §1.



RS 8:405 - Issuance of license; board's discretion

§405. Issuance of license; board's discretion

The board, after receipt and consideration of the application and investigation report, may issue or refuse to issue the authority to engage in the business requested.

Acts 1974, No. 417, §1.



RS 8:406 - Denial procedure

§406. Denial procedure

If the board intends to deny an application for authority, it shall give written notice thereof to the applicant. The notice shall state a time and a place for hearing before the board and a summary statement of the reasons for the proposed denial. The notice shall be mailed by certified mail to the applicant at the address stated in the application at least fifteen days prior to the scheduled hearing date. The board may require the applicant to pay the costs of such hearing if the proposed denial is sustained. An appeal from the board's decision may be had to the district court of the board's domicile.

Acts 1974, No. 417, §1.



RS 8:407 - Sale or transfer of cemetery sales or cemetery management organization; application for new license; compliance required

§407. Sale or transfer of cemetery sales or cemetery management organization; application for new license; compliance required

Within ten days after the sale or transfer of ownership or control of a cemetery sales or management organization, the transferor organization must return its license to the board. The transferee, within ten days, must apply for a new license and meet all the requirements of this Chapter. Upon the filing of a completed application, the transferee may operate the business until its application is acted upon by the board.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:408 - Penalties

§408. Penalties

Any person, cemetery sales organization or cemetery management organization violating the provisions of this chapter shall be guilty of a misdemeanor punishable by a fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than one year, or both, and shall be subject to revocation of his or its license to operate.

Acts 1974, No. 417, §1.



RS 8:451 - Corporate operation

CHAPTER 7. CEMETERY CARE FUND

§451. Corporate operation

It shall be unlawful to operate a perpetual or endowed care cemetery in this state except by means of a corporation organized under the laws of this state. This Section, however, shall not apply to any person, firm, or corporation which, prior to August 1, 1962, owned and operated a cemetery in which said persons, firm, or corporation had sold or contracted to sell interment spaces with a provision for perpetual or endowed care, if said person, firm, or corporation has complied with the provisions of R.S. 8:457.

Acts 1974, No. 417, §1; Acts 2001, No. 468, §1.



RS 8:452 - Certification of trust fund in articles of incorporation; amendments

§452. Certification of trust fund in articles of incorporation; amendments

No certificate of authority shall be issued to a corporation organized for the purpose of maintaining and operating a perpetual or endowed care cemetery unless its articles of incorporation provide for the establishment of a trust fund for such care in accordance with the provisions of this Chapter. Prior to commencing business, the corporation shall execute a written instrument establishing the trust fund and the trustee therein designated shall acknowledge in writing receipt of the minimum deposit required by this Chapter. The trust agreement shall be open for inspection and a copy of such agreement and any amendments thereto, as well as the receipt of the trustee, shall be filed with the board for approval within thirty days of execution.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1997, No. 921, §1.



RS 8:453 - Cemeteries in existence on August 1, 1962; acts prohibited

§453. Cemeteries in existence on August 1, 1962; acts prohibited

No owner of a cemetery in existence on August 1, 1962 who previously to such date has not sold or contracted to sell any interment space in said cemetery with a provision for perpetual or endowed care shall thereafter advertise or otherwise hold out to the public that said cemetery or any individual interment space therein is entitled to perpetual or endowed care unless the owner has established a trust fund for perpetual or endowed care as provided by this chapter.

Acts 1974, No. 417, §1.



RS 8:454 - Trust funds required

§454. Trust funds required

A. No corporation hereafter organized for the operation of a perpetual or endowed care cemetery and no cemetery authority not operating prior to August 1, 1962 as a perpetual or endowed care cemetery shall advertise or sell interment spaces in said cemetery under the representation that said cemetery or any individual interment space therein is entitled to perpetual or endowed care, until there has been established a trust fund to provide for such care in the sum of fifty thousand dollars in cash, or in lieu thereof securities listed upon a national exchange or obligations of the United States government, any state, parish, county, or municipality, having a fair market value equal to said amount of cash on the date of deposit.

B. The trust fund so created shall be evidenced by an instrument in writing and shall be placed with a designated trustee which shall be a federally insured financial institution or trust company located in Louisiana and authorized to exercise trust or fiduciary powers under the laws of Louisiana or the United States.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 1992, No. 86, §1; Acts 2001, No. 468, §1; Acts 2003, No. 501, §1, eff. July 1, 2003.



RS 8:454.1 - Administration of trust funds; maintenance; exemption from seizure

§454.1. Administration of trust funds; maintenance; exemption from seizure

A. The principal of the trust fund shall remain permanently intact and only the income therefrom shall be expended. The income shall be used solely for the care of those portions of the cemetery in which interment spaces have been sold with a provision for perpetual or endowed care. It is the intent of this Section that the income of said fund shall be used solely for the care of interment spaces sold with a provision for perpetual or endowed care and for the care of other portions of the cemetery immediately surrounding said spaces as may be necessary to preserve the beauty and dignity of the spaces sold. The fund or its income shall never be used for the development, improvement, or embellishment of unsold portions of the cemetery so as to relieve the cemetery authority of the ordinary cost incurred in preparing such property for sale.

B. The cemetery shall be maintained in a reasonable condition which shall include but not be limited to leveling of grounds where interments have been made, removal of all debris, mowing, and edging, resulting in a well-kept appearance at all times.

C. After the establishment of the trust fund, a minimum of ten percent of the gross sales price received for any interment space sold or transferred under the representation that such interment space shall receive perpetual or endowed care shall be deposited in the trust fund; however, in computing the amount to be deposited therein for property sold after the creation of the fund, the cemetery authority shall be entitled to credit for the amount originally deposited upon creation of the trust fund. For each interment space provided without charge, the deposit shall in no event be less than ten percent of the fair market value of said interment space.

D. Notwithstanding any provision of law to the contrary, the principal of the trust fund and all income therefrom shall be exempt from seizure, under any writ, mandate, or process whatsoever, by the creditors of the beneficiaries, the trustee, and the cemetery authority or any person owning, operating, managing, conducting, or providing perpetual or endowed care to or for, the cemetery for which the trust fund was created.

Acts 2001, No. 468, §1.



RS 8:455 - Annual report by cemeteries

§455. Annual report by cemeteries

All cemeteries subject to the provisions of this chapter shall file with the trustee, as defined herein, not later than ninety days after the close of the business year, a report setting forth the volume and the gross selling price of sales upon which a deposit with the trustee is required by this chapter.

Acts 1974, No. 417, §1.



RS 8:456 - Annual account by trustee; final accounting by trustee required

§456. Annual account by trustee; final accounting by trustee required

A. Not later than sixty days after the receipt of the report required by R.S. 8:455, the trustee shall file with the board, with a copy to the clerk of the district court for the parish in which the cemetery is located, an annual account showing in detail all receipts and disbursements of cash and all receipts and deliveries of other trust property during the regular business year of said cemetery, and shall set forth a detailed list of all items of trust property in the trust at the end of each said year.

B. Within sixty days of the resignation of a trustee and transfer of the trust fund to the successor trustee, the resigning trustee shall file with the board, with a copy to the clerk of the district court for the parish in which the cemetery is located, a final accounting showing in detail all receipts and disbursements of cash and all receipts and deliveries of other trust property, and set forth a detailed list of all items of trust property in the trust from the last reporting period through the date of resignation and transfer of the trust fund to the successor trustee.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2014, No. 88, §1.



RS 8:456.1 - Resignation of trustee; orderly transfer of trust fund

§456.1. Resignation of trustee; orderly transfer of trust fund

Whenever a trustee resigns, the following documentation shall be filed with the board to insure an orderly transfer of the trust fund from the resigning trustee to the successor trustee:

(1) A written statement from the cemetery authority to the present trustee, requesting it resign as trustee of the trust fund, if the trust agreement permits, or a written statement from the cemetery authority accepting the resigning trustee's resignation.

(2) A written statement from the present trustee stating it will resign as trustee of the trust fund for the cemetery authority or a written statement from the present trustee advising it wishes to resign as trustee of a trust fund, if the trust agreement permits.

(3) A written statement from the successor trustee, qualified under R.S. 8:454(B)(1), accepting the trust fund.

(4) A final accounting from the resigning trustee and a copy of the transmittal letter forwarding the assets of the trust fund to the successor trustee.

(5) A written statement from the successor trustee acknowledging receipt of the assets of the trust fund. A list of the assets should be contained in the statement.

Acts 1997, No. 921, §1.



RS 8:457 - Application of chapter

§457. Application of chapter

A. Any cemetery in existence on August 1, 1962, which, prior to such date, sold or contracted to sell interment spaces with a provision for perpetual or endowed care, qualifies for the exceptions set forth in this Chapter if the owner of said cemetery filed in the office of the recorder of mortgages for the parish in which said cemetery is located, a sworn affidavit executed by said owner, or its principal officer, setting forth the following:

(1) That a care fund was in existence for said cemetery, the principal of which was equal to a minimum of ten percent of the gross sales of interment spaces made by said cemetery since its inception or since January 1, 1961, whichever date is later.

(2) The nature and character of the assets comprising such care fund.

(3) The name of the financial institution or trustees or other entity which had custody and control of such fund.

B. A like affidavit shall be filed at the end of each fiscal year thereafter for the operation of such cemetery.

C. No cemetery in existence on August 1, 1962, which prior to such date had sold or contracted to sell lots in said cemetery with a provision for perpetual or endowed care shall thereafter continue to operate as a perpetual or endowed care cemetery without having filed and without hereafter filing the affidavits required by this section. However, an affidavit filed by a cemetery before July 31, 1974 and recorded in the mortgage records of the parish of its domicile, setting forth that the perpetual care or endowed care fund has been properly and continually maintained since January 1, 1961, shall be considered conclusive proof that the provisions of this section have been complied with and shall place said cemetery authority within the excepted cemeteries.

Acts 1974, No. 417, §1. Acts 1983, No. 525, §1; Acts 2001, No. 468, §1.



RS 8:458 - Prohibited acts; injunctions

§458. Prohibited acts; injunctions

No person or cemetery authority shall offer for sale or sell any interment space in any cemetery with a provision for perpetual or endowed care, or in any manner represent, advertise, or hold out to the public that said cemetery, or any portion thereof, is entitled to perpetual or endowed care unless and until such person or authority has complied with the provisions of this Chapter. The board may institute legal proceedings to enjoin any person or cemetery authority from violating the provisions of this Section.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1.



RS 8:459 - Cemeteries exempt

§459. Cemeteries exempt

The provisions of this chapter shall not apply to any family burial ground or religious, fraternal, municipal, state or federal cemetery.

Acts 1974, No. 417, §1.



RS 8:459.1 - Trust fund transfers

§459.1. Trust fund transfers

A. The provisions of R.S. 8:459 notwithstanding, whenever the ownership or management of a cemetery is transferred and by virtue of such transfer becomes a family burial ground or a religious, fraternal, municipal, state, or federal cemetery, the existing perpetual care trust fund of such transferred cemetery shall remain permanently intact and only the income therefrom shall be expended. The income shall be used solely for the upkeep and maintenance of said cemetery.

B. The trustee of any such perpetual care trust fund shall be a federally insured financial institution or trust company located in Louisiana and authorized to exercise trust or fiduciary powers under the laws of Louisiana or the United States.

C. No further contributions to such fund shall be required except for payments on those contracts in existence at the time of such transfer.

D. The provisions of this Chapter shall apply to the use and administration of such funds.

E. The provisions of this Section shall not apply to the transfer of ownership or management of a cemetery from one religious, fraternal, municipal, state, or federal cemetery authority to another religious, fraternal, municipal, state, or federal cemetery authority, where both transferor and transferee are exempt from the provisions of this Chapter as provided in R.S. 8:459.

Acts 1986, No. 113, §1; Acts 2001, No. 468, §1; Acts 2004, No. 67, §1.



RS 8:460 - Penalties

§460. Penalties

Whoever violates any of the provisions of this chapter, shall, upon conviction, be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Acts 1974, No. 417, §1.



RS 8:461 - Examination of endowment funds; expenses

§461. Examination of endowment funds; expenses

A. The board shall examine the endowment care funds of each cemetery authority governed by the provisions of this title, including those organized before and after August 1, 1962, at the following time or times:

(1) Whenever it deems necessary but at least once every three years.

(2) Whenever the cemetery authority or trustee in charge of endowment or perpetual care funds fails to file the reports required by this chapter.

(3) Whenever the board is requested by verified petition signed by twenty-five individual interment space owners, alleging that the endowment or perpetual care funds are not in compliance with this title, in which case the examination shall be at the expense of the petitioners.

B. The expense of the examination as provided herein shall not exceed fifty dollars per day for each examiner engaged in the examination, but when the examination requires more than two days, the cost shall be paid by the cemetery authority in an amount not to exceed a total of five hundred dollars, unless irregularities are found, in which case the cemetery authority shall pay the full cost of the examination. The examination shall be privately conducted in the principal office of the cemetery authority or trustee.

Acts 1974, No. 417, §1.



RS 8:462 - Examination expense; effect of refusal to pay; disposition

§462. Examination expense; effect of refusal to pay; disposition

If a cemetery authority refuses to pay examination expenses, the board shall refuse it a certificate of authority and shall revoke any existing certificate of authority.

Acts 1974, No. 417, §1.



RS 8:463 - Powers, duties, records, concerning examination of funds

§463. Powers, duties, records, concerning examination of funds

In making such examination, the board shall:

(1) Have free access to the books and records relating to the endowment or perpetual care funds, their collection and investment, and the number of interment spaces under endowment or perpetual care. Such books and records shall be made available for examination in the principal office of the cemetery authority or trustee located within the state of Louisiana;

(2) Inspect and examine the endowment or perpetual care funds to determine their condition and the existence of the investments; and

(3) Ascertain if the cemetery authority has complied with all laws applicable to endowment or perpetual care funds.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1.



RS 8:464 - Action required when authority fails to deposit minimum endowment or perpetual funds

§464. Action required when authority fails to deposit minimum endowment or perpetual funds

A. If an examination made by the board, or any report filed with it, shows that there has not been collected and deposited in the endowment or perpetual care fund the minimum amounts required by this Title, the board shall require such cemetery authority to comply immediately with such requirement.

B.(1) Upon the failure of a cemetery authority to meet the requirements of this Chapter, the board shall have the authority to institute legal proceedings in district court in the parish where the cemetery is physically located for the purpose of recovering from the cemetery authority, and any other responsible party, the amounts necessary to satisfy the deficiencies in the endowment or perpetual care funds.

(2) The board may, in the same or other legal proceedings, recover from the cemetery authority and any other responsible party all reasonable costs, fees, and expenses incurred by the board, including but not limited to the costs of all examinations, audits, accountant and attorney's fees, cost of administrative proceedings and hearings, and any other cost incurred by the board in the enforcement of the provisions of this Title, any other provisions of law notwithstanding.

(3) Notwithstanding any other provisions of law, if the board fails to prove that the cemetery authority or other responsible party is not in compliance with the requirements of this Section, then the board shall not recover any costs, fees, or any expenses incurred by it and shall be responsible for paying all reasonable costs, fees, or expenses incurred by the cemetery authority or responsible party who was accused of not being in compliance.

Acts 1991, No. 430, §1.



RS 8:465 - Order requiring reinvestment in compliance with law; actions for preservation and protection

§465. Order requiring reinvestment in compliance with law; actions for preservation and protection

A. All funds held in trust for perpetual care purposes shall be administered by the trustee with such skill and care as a man of ordinary prudence, discretion, and intelligence would exercise in the management of his own affairs, not in regard to speculation but in regard to the permanent disposition of his funds, considering the probable income as well as the probable safety of his capital, subject to the following restrictions:

(1) No such funds shall hereafter, directly or indirectly, be loaned to or invested with any of the following:

(a) Any officer, director, or employee of the cemetery authority.

(b) Any trustee of said funds.

(c) Anyone related by blood, adoption, or marriage to any individuals included in (a)and (b) above.

(d) The cemetery authority itself.

(e) Any business entity of which a controlling interest is held, directly or indirectly, by any of the foregoing persons or legal entities.

(f) Any other cemetery authority, or mortuary or funeral establishment.

(2) An affidavit from the borrower that, to the best of said borrower's knowledge and belief, the subject loan is not in violation of these restrictions, shall suffice to establish for the trustee a conclusive presumption that such is the case.

(3) It shall be prohibited for:

(a) An endowment or perpetual care trust to make one or more loans to any person or entity the cumulative value of which would constitute more than twenty-five percent of the total investment portfolio of the lending care fund, or to have more than two-thirds of the total assets of such funds invested in loans as described in Subparagraph (4)(h) of this Subsection.

(b) Any person or entity listed in Paragraph (A)(1) of this Section to pay or receive a commission, bonus, rebate, or other thing of value in connection with the loan or investment of such funds.

(4) Investment of such funds shall only be made in any of the following:

(a) Bonds, certificates, notes, or other evidences of indebtedness of the United States, or of the state of Louisiana.

(b) General obligations of any state or political subdivision of a state.

(c) Debentures issued by land banks and federal intermediate credit banks and debentures issued by banks for cooperatives.

(d) The bonds, certificates, notes, and other evidence of indebtedness of any municipality, parish, road, drainage, subdrainage, sewerage, gravity drainage, or school district, or of any authorized public board or commission of Louisiana.

(e) Paving certificates issued by any municipality in Louisiana.

(f) Any other form of security as permitted by R.S. 8:454.

(g) Repealed by Acts 2004, No. 68, §2.

(h) Loans secured by a mortgage or mortgages on improved immovable property situated exclusively in the state of Louisiana for not more than an aggregate of seventy-five percent of the appraised value of the property and for a term amortized over a period not exceeding thirty years; and unless otherwise provided by regulation of the Louisiana Cemetery Board must bear interest at not less than the maximum rate permitted at the time of investment by the Federal Housing Administration for loans to be insured.

(5) Whenever any of the funds of an endowment or perpetual care trust are invested in or secured by a mortgage or whenever such a mortgage represents part of the assets of such a fund, the trustee shall retain in its own or constructive custody and furnish the cemetery authority with the following documents:

(a) The face and reverse side of the mortgage note or notes.

(b) A certified copy of the mortgage and of any corporate resolution or power of attorney authorizing its execution, and evidencing the recordation thereof.

(c) A copy of a survey of the property and its improvements.

(d) An original, or photo copy, of an appraisal current at the time of the mortgage, said appraisal to be made by an appraiser meeting the qualifications of the board, as provided by rule and regulation.

(e) A title opinion of a licensed Louisiana attorney or mortgagee title insurance policy issued by an insurer authorized to do and doing business in Louisiana, on a standard form approved by either the Federal National Mortgage Association or by the American Land Title Association, in an amount not less than the original indebtedness, certifying or insuring the title to be good and merchantable and free of all prior liens and encumbrances.

(f) Policies or certificates of casualty and property insurance by an insurer admitted to and doing business in Louisiana, in such kinds and amounts as required by a financial institution trustee investing or loaning its own funds, covering the current year.

(g) Certificates from the tax collector showing payment of all ad valorem taxes and assessments against the property mortgaged, for the last year for which such taxes were payable and for at least two years prior thereto.

B. Whenever the board finds, after notice and hearing, that any endowment or perpetual care funds have been invested in violation of this title, it shall, by written order mailed to the trustee and to the cemetery authority, require the reinvestment of the funds in conformity with this title within the period specified by it, which shall not be more than six months. Such period may be extended by the board in its discretion.

C. The board may bring actions for the preservation and protection of endowment or perpetual care funds in the district court of the parish in which the cemetery is located, and the court may appoint a substitute trustee or trustees and make any other order necessary for the preservation, protection and recovery of endowment or perpetual care funds whenever a cemetery authority or the trustee of such funds has:

(1) Transferred or attempted to transfer any property to or make any loan from or investment with the endowment or perpetual care funds in violation of Subsection A of this Section.

(2) failed to reinvest endowment or perpetual care funds in accordance with a board order issued under authority of Subsection B of this Section; or,

(3) invested endowment or perpetual care funds in violation of this title; or,

(4) taken action or failed to take action to preserve and protect the endowment or perpetual care funds, evidencing a lack of concern therefor; or,

(5) become financially irresponsible or transferred control of the cemetery authority to any person who, or business entity which, is financially irresponsible; or,

(6) become in danger of insolvency or has gone into bankruptcy or receivership; or,

(7) taken any action in violation of this title or failed to take action required by this title or has failed to comply with lawful rules, regulations and orders of the board.

D. Whenever the board has reason to believe that endowment or perpetual care funds are in danger of being lost or dissipated during the time required for notice and hearing, it may immediately apply to the district court of the parish in which the cemetery is located for any order which appears necessary for the preservation and protection of endowment or perpetual care funds, including but not limited to immediate substitution of trustees.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1. Acts 1983, No. 525, §1; Acts 2001, No. 468, §1; Acts 2004, No. 68, §§1, 2.



RS 8:466 - Annual report of authority; contents, verification, certification

§466. Annual report of authority; contents, verification, certification

Each cemetery authority that has sold interment space subject to endowment or perpetual care, including those cemetery authorities organized before and after August 1, 1962, shall file with the board annually, on or before the thirtieth day of June, a written report in form prescribed by the board setting forth:

(1) The amount collected for and deposited in the endowment or perpetual care fund from the inception of the board to the thirty-first day of December of the preceding year; and,

(2) A statement showing the total amount of the endowment and/or perpetual care funds invested in each of the investments authorized by law and the amount of cash on hand not invested, which statement shall show the actual financial condition of the funds.

The report shall be verified by the president or vice president and one other officer of the cemetery authority and shall be certified by the accountant or auditor preparing the same.

Acts 1974, No. 417, §1.



RS 8:467 - Examination of reports

§467. Examination of reports

The board shall examine the reports filed with it as to their compliance with the requirements of the law.

Acts 1974, No. 417, §1.



RS 8:501 - Application

CHAPTER 8. MERCHANDISE TRUST FUND

§501. Application

A. Except as hereinafter provided, no person or legal entity, including a cemetery authority, shall, directly or indirectly, enter into a contract for the sale of personal property or services which may be used in a cemetery in connection with the disposing or commemorating of the memory of a deceased human being, if delivery of such personal property or performance of such services is to be made more than one hundred twenty days after entering into such contract, except as provided in R.S. 8:502(A), 502.1, and 502.2.

B. The provisions of this Chapter shall apply to but not be limited to the sale of burial vaults, grave liners, urns, memorials, vases, foundations, memorial bases, and similar merchandise and related services commonly sold or used in cemeteries, including interment fees. However, the provisions of this Chapter shall not apply to cemetery spaces or the right of use or interment in any cemetery space.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:502 - Payments to trust; amounts required

§502. Payments to trust; amounts required

A.(1)(a) Any cemetery authority or other entity entering into a contract for the sale of such personal property as described in R.S. 8:501 of this Chapter, when the delivery of the personal property within the meaning of R.S. 8:502.1, is made more than one hundred twenty days after entering into such contract, shall deposit seventy percent of the price charged, less sales taxes, for each item of personal property contracted for, contracted for at a discount, or contracted for without charge into a trust fund established for that purpose.

(b) The deposit shall in no event be less than seventy percent of the price charged for such item or one hundred twenty-five percent of the wholesale cost, whichever is greater.

(c) The board shall establish rules and regulations regarding the method of determining wholesale cost.

(2)(a) Any cemetery authority or other entity entering into a contract for the sale of such services as described in R.S. 8:501, when the delivery of the services is made more than one hundred twenty days after entering into such contract, shall deposit seventy percent of the price charged for each service into a trust fund established for that purpose.

(b) For each service contracted for at a discount or contracted for without charge, the deposit shall in no event be less than seventy percent of the highest price charged for such service during the preceding twelve months.

B. If the contract is financed with or sold to a financial institution or entity other than the seller, the contract shall be considered paid in full, both as to time and amount, and the trust requirements shall be satisfied within twenty days after the close of the month of receipt of funds by the cemetery authority or other entity, except as provided in R.S. 8:502.1 and 502.2.

C. The trust fund shall be administered by a trustee in accordance with a written trust instrument.

D. Each deposit herein required shall be paid into the trust fund so established within twenty days after the close of the month of receipt from the purchaser by the cemetery authority or other entity, except that the entire amount required to be deposited based upon the sales price, less sales taxes, shall be so deposited in trust within seven years from the date of the original sale, regardless of whether or not all amounts due therefor shall have actually been paid.

E. Each deposit into any such trust fund shall be identified by the cemetery authority or other entity by furnishing the trustee with the name of the purchaser, the amount of the retail sales price, and the amount of money required to be deposited, together with a copy of the contract of sale. The cemetery authority or other entity shall allocate, not less than annually, to each separate account its share of the total income earned and reported by the trustee, based upon the proportion that the balance in each such account bears to the total balances in all such accounts. The trustee may commingle the deposits in such trust fund for purposes of the management thereof and the investment of funds therein. The cemetery authority or other entity shall keep detailed records of the amount of money deposited from time to time and the income allocated on each account.

F. The trust shall be operated in conformity with R.S. 8:454(B) and 465(A) with respect to the nature and character of the trust and duties of the trustee.

Acts 1974, No. 417, §1. Acts 1983, No. 525, §1; Acts 2003, No. 502, §1, eff. Jan. 1, 2004; Acts 2004, No. 67, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:502.1 - Determination of personal property delivery

§502.1. Determination of personal property delivery

Personal property shall be delivered within the meaning of R.S. 8:501 when any of the following occur:

(1) Actual delivery of the personal property is made to the contract beneficiary.

(2) Delivery of the personal property is made to the cemetery authority or other entity for the contract beneficiary and the personal property is permanently affixed to real property or a mausoleum.

(3) Delivery of the personal property is made to the cemetery authority or other entity for the contract beneficiary with the storage provided by the cemetery authority or other entity, and the cemetery authority or other entity:

(a) Maintains and submits to the board, not less than annually, a merchandise inventory log of all personal property in storage at the date of such report, including a detailed description of all such personal property with the name of the contract beneficiary.

(b) Submits evidence that all stored personal property is insured against casualty, theft, and any loss normally assumed by a compensated depositary or bailee for hire.

(c) Permits the board or its designee, at any time, to examine all stored personal property and examine any documents pertaining thereto.

(4) The cemetery authority or other entity has paid its supplier for pre-need personal property, and the supplier has caused such personal property to be manufactured and stored and has caused title to such personal property to be transferred to the contract beneficiary, and has agreed to ship such personal property upon his request or the request of the cemetery authority or other entity.

Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:502.2 - Suppliers

§502.2. Suppliers

No person, firm, or corporation shall be deemed a supplier for purposes of R.S. 8:502.1 unless it does all of the following:

(1) Permanently and unalterably identifies all such personal property with the name of the contract beneficiary.

(2) Submits to the board not less than annually a report of all personal property which has been purchased through a Louisiana cemetery authority or other entity and which at the date of such report was then in storage.

(3) Permits the board or its designee, at any time, to examine stored personal property which was purchased through a Louisiana cemetery authority or other entity and to examine any document pertaining thereto.

(4) Submits evidence of a bond insuring the existing and good title of any personal property due any contract beneficiary purchased through a Louisiana cemetery authority or other entity.

(5) Submits evidence insuring that all personal property purchased through a Louisiana cemetery authority or other entity and being stored by said supplier is insured for casualty, theft, or other loss normally assumed by a compensated depositary and/or bailee for hire.

Acts 1997, No. 921, §1.



RS 8:502.3 - Trust fund exempt from seizure

§502.3. Trust fund exempt from seizure

Except as otherwise provided in this Chapter, the principal of the trust fund and all income therefrom shall be exempt from seizure, under any writ, mandate, or process whatsoever, by the creditors of the beneficiaries, the trustee, the cemetery authority, or any person or other entity providing cemetery merchandise or services for which the trust fund was created.

Acts 2010, No. 18, §1.



RS 8:503 - Withdrawals from trust

§503. Withdrawals from trust

A. The funds shall be held in trust both as to principal and income earned thereon, and shall remain intact, except that the costs of operation of the trust may be deducted from the income earned thereon, until delivery of the personal property is made or the services are performed by the cemetery authority or other entity or until the death of the person for whose benefit the contract was made. Upon delivery of the personal property or performance of the services, the cemetery authority or other entity shall certify such delivery or performance to the trustee and the amount of money plus income on deposit with trustee to the credit of that particular contract. Upon such certification, or in case of death prior to such certification, and upon submission of documentation as required by rules and regulations promulgated by the board, the amount of money on deposit to the credit of each particular contract, including principal and income earned thereon, shall be forthwith paid to the cemetery authority or other entity. The trustee may rely upon all such certifications herein required to be made and shall not be liable to anyone for such reliance.

B. If for any reason a cemetery authority or other entity that has entered into a contract for the sale of personal property or services and has made the deposit into the trust fund as herein required to be made cannot or does not provide the personal property or perform the services called for by the contract within a reasonable time after request in writing to do so, the purchaser or his heirs or assigns or duly authorized representative shall have the right to provide such personal property or services, and, having done so, shall be entitled to receive the deposit to the credit of that particular contract. Written instructions to the trustee by the cemetery authority or other entity directing the trustee to refund the amount of money on deposit, or an affidavit by either the purchaser or one of his heirs or assigns or duly authorized representative, stating that the personal property or services were not provided, shall be sufficient authority for the trustee to make refund of the funds on deposit to the person submitting the affidavit. The trustee shall not be held responsible for any such refunds made on account of the cemetery authority's or other entity's written direction or an affidavit submitted in accord with this section. However, nothing herein contained shall relieve the cemetery authority or other entity from any liability for nonperformance of the contract terms.

C. If the cemetery authority or other entity cannot deliver the personal property sold because of a national emergency, the provisions of Subsection B shall be suspended for the duration of said emergency and for fifteen days following the termination thereof.

D. If the purchaser defaults in making payments, the cemetery authority or other entity shall have the right to cancel the contract and to withdraw from the trust fund the entire balance to the credit of the defaulting purchaser's account as liquidating damages. In such event, the trustee shall deliver said balance to the cemetery authority or other entity upon its certification, and upon receiving said certification the trustee may rely thereon and shall not be liable to anyone for such reliance.

Acts 1974, No. 417, §1; Acts 2013, No. 77, §1.



RS 8:504 - Payments to purchaser; change of domicile

§504. Payments to purchaser; change of domicile

If after final payment a purchaser moves his domicile to a point that makes delivery of the personal property or services impossible or impractical, the trustee shall refund to the purchaser the principal amount of money on deposit to the credit of that particular contract, less the income earned thereon, which shall be paid to the seller.

Acts 1974, No. 417, §1.



RS 8:505 - Annual reports by trustee, final accounting by trustee required

§505. Annual reports by trustee, final accounting by trustee required

A. Every year after August 15, 1997, the trustee, within ninety days after the close of the cemetery authority's business year, shall file with the board a financial report of the merchandise trust fund, setting forth the principal thereof, the investments and payments made therefrom, and the income earned and disbursed. The board may require the trustee to make such additional financial reports as it deems reasonably advisable.

B. Within sixty days of the resignation of a trustee and transfer of the trust fund to the successor trustee, the resigning trustee shall file with the board a financial report of the merchandise trust fund, setting forth the principal thereof, the investments and payments made therefrom, and the income earned and disbursed from the last reporting period through the date of resignation and transfer of the trust fund to the successor trustee.

Acts 1997, No. 921, §1; Acts 2014, No. 88, §1.



RS 8:505.1 - Annual report by cemeteries or other entities; report filing fee

§505.1. Annual report by cemeteries or other entities; report filing fee

A. Each cemetery authority or other entity subject to the provisions of this Chapter shall file with the board, no later than six months after the close of the business year, a report setting forth the number of contracts written in the reporting period for the sale of personal property or services for future delivery subject to the provisions of R.S. 8:502 and 502.1(3) and (4), the gross sales, and gross receipts from sales of personal property or services for future delivery upon which deposits were made with the trustee pursuant to R.S. 8:502, and a merchandise inventory log detailing all personal property stored pursuant to R.S. 8:502.1(3), along with evidence that all stored personal property is insured against casualty, theft, and any loss normally assumed by a compensated depositary or bailee for hire.

B. For each contract entered into in the reporting period and subject to the provisions of R.S. 8:502 and 502.1(3) and (4), the cemetery authority or other entity shall pay a report filing fee of not more than ten dollars per contract to cover the cost of the board's reasonable and ordinary expenses. Report filing fees shall be due and payable at the time of the filing of the report. Failure to pay the report filing fees within six months after the closure of the business year will result in a late fee of one hundred dollars.

Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:505.2 - Resignation of trustee; orderly transfer of trust fund

§505.2. Resignation of trustee; orderly transfer of trust fund

Whenever a trustee resigns, the following documentation must be filed with the board to insure an orderly transfer of the trust fund from the resigning trustee to the successor trustee:

(1) A written statement from the cemetery authority or other entity to the present trustee, requesting it resign as trustee of the trust fund, if the trust agreement permits or a written statement from the cemetery authority or other entity accepting the resigning trustee's resignation.

(2) A written statement from the present trustee stating it will resign as trustee of the trust fund; or a written statement from the present trustee advising it wishes to resign as trustee of the trust fund, if the trust agreement permits.

(3) A written statement from the successor trustee, qualified under R.S. 8:454(B)(1), accepting the trust fund.

(4) A final accounting from the resigning trustee and a copy of the transmittal letter forwarding the assets of the trust fund to the successor trustee.

(5) A written statement from the successor trustee acknowledging receipt of the assets of the trust fund. A list of the assets should be contained in the statement.

Acts 1997, No. 921, §1.



RS 8:506 - Examination by board; expenses

§506. Examination by board; expenses

A. The board may examine the business of any cemetery authority or other entity that is engaged in making contracts for the sale of personal property or services as contemplated in this Chapter at the following time or times:

(1) Whenever it deems necessary but at least once every three years.

(2) Whenever the cemetery authority, other entity, or trustee in charge of merchandise trust funds fails to file the reports required by this Chapter.

(3) Whenever the board is requested by verified petition signed by twenty-five individuals purchasing personal property or services alleging that the cemetery authority or other entity is not in compliance with this Chapter, in which case the examination shall be at the expense of the petitioners.

B. The expense of the examination as provided herein shall not exceed fifty dollars per day for each examiner engaged in the examination, but when the examination requires more than two days, the cost shall be paid by the cemetery authority or other entity in an amount not to exceed a total of five hundred dollars, unless irregularities are found, in which case the cemetery authority or other entity shall pay the full cost of the examination.

C. In making such examination, the board shall:

(1) Have free access to the books and records relating to the merchandise trust funds; their collection and investment, and individual contracts for the sale of personal property or services as described in this Chapter; said books and records shall be made available for examination in the principal office of the cemetery authority, other entity or trustee located within the state of Louisiana.

(2) Inspect and examine the merchandise trust funds to determine their condition and the existence of the investments.

(3) Ascertain if the cemetery authority or other entity has complied with all laws applicable to merchandise trust funds.

Acts 1974, No. 417, §1; Acts 1997, No. 921, §1; Acts 2012, No. 98, §1, eff. Jan. 1, 2013.



RS 8:506.1 - Failure to make required deposits; action

§506.1. Failure to make required deposits; action

A. If any report filed with, or any examination made by, the board show that the minimum amounts required have not been collected and deposited in the merchandise trust fund, the board shall require the cemetery authority, or other legal entity required to establish a merchandise trust fund, to immediately comply with the requirements of this Title.

B.(1) Upon failure of the cemetery authority, or other legal entity, to comply, the board shall have the authority to institute legal proceedings in the district court, in the parish in which the cemetery is physically located for the purpose of recovering the amounts necessary to satisfy the deficiencies in the merchandise trust fund.

(2) The board may, in addition to the recovery mentioned in Paragraph (1) of this Subsection, recover any and all reasonable costs, fees, and expenses, including but not limited to all examinations, audits, accountant and attorney's fees, administrative proceedings and hearings, and any other costs incurred in the enforcement of the provisions of this Title, and any other provisions of law notwithstanding.

(3) Notwithstanding any other provisions of law, if the board fails to prove that the cemetery authority or other responsible party is not in compliance with the requirements of this Section, then the board shall not recover any costs, fees, or any expenses incurred by it and shall be responsible for paying all reasonable costs, fees, or expenses incurred by the cemetery authority or responsible party who was accused of not being in compliance.

Acts 1991, No. 430, §2.



RS 8:507 - Nonwaiver of provisions of chapter

§507. Nonwaiver of provisions of chapter

Any provision of any contract for the sale of personal property or the performance of services herein contemplated which waives any of the provisions of this Chapter 8 shall be void.

Acts 1974, No. 417, §1.



RS 8:508 - Penalties

§508. Penalties

Any cemetery authority or other entity, as defined in this Chapter 8, failing to make the required deposits to the trust fund or otherwise violating the provisions of this Chapter 8 shall be guilty of a misdemeanor, punishable by fine of not less than two hundred dollars or more than one thousand dollars, or by imprisonment of not less than thirty days nor more than one year, or both, and each violation of this Chapter 8 shall constitute a separate offense.

Acts 1974, No. 417, §1.



RS 8:509 - Trustee's duty of care

§509. Trustee's duty of care

The trust shall be administered in conformity with R.S. 8:465 with respect to the nature and character of the trust investments and the duties of the trustee.

Acts 1974, No. 417, §1. Amended by Acts 1980, No. 428, §1; Acts 2004, No. 67, §1.



RS 8:510 - Exceptions; trust fund transfers

§510. Exceptions; trust fund transfers

A. The provisions of this Chapter shall not apply to any family burial ground or a religious, fraternal, municipal, state, or federal cemetery, except as otherwise provided in R.S. 8:510(B).

B.(1) Whenever the ownership or management of a cemetery authority or other entity which has created a merchandise trust fund pursuant to the provisions of this Chapter is transferred and by virtue of such transfer becomes a family burial ground or a religious, fraternal, municipal, state, or federal cemetery, the existing merchandise trust fund shall be used only for those purposes set forth in the merchandise trust agreement, or as otherwise permitted by law.

(2) The trustee of any such fund shall be a federally insured financial institution or trust company located in Louisiana and authorized to exercise trust or fiduciary powers under the laws of Louisiana or the United States.

(3) The trust shall be administered in conformity with R.S. 8:465 with respect to the nature and character of the trust investments and the duties of the trustee.

(4) No further contributions shall be required except for payments on those contracts in existence at the time of such transfer.

(5) The provisions of R.S. 8:503, 504, 505, and 509 shall apply to the use and administration of such funds.

Acts 1986, No. 113, §1; Acts 2004, No. 67, §1.



RS 8:511 - Nonretroactive effect

§511. Nonretroactive effect

Notwithstanding any other provision of the law to the contrary, the provisions of this Chapter shall apply only to contracts that are entered into subsequent to July 31, 1974.

Acts 1986, No. 113, §1.



RS 8:601 - MAUSOLEUMS OR SIMILAR STRUCTURES

CHAPTER 9. MAUSOLEUMS OR SIMILAR STRUCTURES

§601. Application of chapter

This chapter applies to all structures, including but not limited to mausoleums, tombs, columbariums, niches, lawn crypts and underground crypts used, intended to be used or converted or altered for use for the interment of the remains of two or more persons, whether erected under, above or partially below the surface of the earth.

Acts 1974, No. 417, §1.



RS 8:602 - Standards of construction

§602. Standards of construction

No structure shall be built or altered for use or to be used for interment purposes unless constructed of such material and workmanship as will insure its durability and permanence. The cemetery authority shall have the right to establish and enforce standards of construction for all work done in the cemetery.

Acts 1974, No. 417, §1.



RS 8:603 - Ordinances and specifications to be complied with

§603. Ordinances and specifications to be complied with

Each structure shall comply with the ordinances, specifications, and building codes relating to mausoleums and related structures of the state and of the parish and municipality in which the structure is located.

Acts 1974, No. 417, §1.



RS 8:604 - Improper construction a nuisance; penalty

§604. Improper construction a nuisance; penalty

Every owner or builder of a structure erected or converted in violation of this title shall be guilty of maintaining a public nuisance and, upon conviction, shall be punishable by a fine of not less than five hundred dollars nor more than five thousand dollars or by imprisonment for not less than one month nor more than six months, or both.

Acts 1974, No. 417, §1.



RS 8:605 - Construction in compliance with existing laws

§605. Construction in compliance with existing laws

The penalties of this chapter shall not apply as to any structure that is in existence on July 31, 1974, which at the time of construction was constructed in compliance with the laws then existing, provided its continued use is not in violation of the laws for the protection of the public health.

Acts 1974, No. 417, §1.



RS 8:606 - Commencement and completion requirements

§606. Commencement and completion requirements

A. Prior to the first sale of a cemetery space or the right of use or interment in any cemetery space in a structure which has not yet been constructed, the cemetery authority shall submit to the board the following:

(1) A copy of the preliminary plans.

(2) A map or plat delineating the sections, blocks, plots, avenues, walks, halls, rooms, corridors, elevations, or other subdivisions, with descriptive name or numbers.

(3) A copy of all sales promotion material.

(4) A copy of the pre-construction sales contract.

B. A cemetery authority shall be required to commence construction pursuant to the plans filed with the board within forty-eight months after the date of the first sale of each section of the structure in which sales, contracts for sales, or reservations for sales are being made, and the construction of each such section shall be completed within five years after the date of the said first sale. However, extensions not to exceed one year, may be granted by the board for reasonable cause. Further extensions may be granted pursuant to Subsection C of this Section. If the structure is not completed within the time specified herein, all monies paid plus any monetary penalties assessed by the board shall be paid to the purchasers, unless the cemetery authority delivers a completed interment space acceptable to the purchaser in lieu of the interment space purchased.

C. The board, at its discretion, may grant an extension to the time period set forth in Subsection B of this Section based upon the occurrence of a force majeure event. Such an extension shall be granted only for reasonable cause. Each force majeure event shall be treated as a separate incident.

D. Failure to commence or complete a section within the time herein required shall be a misdemeanor punishable by fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than one year, or both.

Acts 1974, No. 417, §1; Acts 1999, No. 1199, §1; Acts 2004, No. 66, §1; Acts 2010, No. 63, §1.



RS 8:651 - HUMAN REMAINS

CHAPTER 10. HUMAN REMAINS

§651. Interring or cremating

Except in cases of lawful dissection or where a dead body shall rightfully be carried through or removed from the state for the purposes of interment or cremation elsewhere, every dead body of a human being lying within this state, and the remains of any dissected body, after dissection, shall be decently interred or cremated within a reasonable time after death.

Acts 1974, No. 417, §1.



RS 8:652 - Unlawful disposal of remains

§652. Unlawful disposal of remains

A. Except in the case of cremated remains or as otherwise provided by law, it shall be unlawful for any person to dispose of any human remains, except fetal remains, without first obtaining certification of the cause of death by the treating physician, parish coroner, or the authorized representative of the parish coroner. Disposal of such remains shall not be in any place other than a cemetery or a building dedicated exclusively for such purposes, and the remains shall be decently interred within a reasonable time after death.

B. Whoever violates this Section shall be punished by imprisonment for not more than three years, with or without hard labor, or by a fine of not more than one thousand dollars, or both.

Acts 1991, No. 195, §1.



RS 8:653 - Opening graves; stealing body; receiving same

§653. Opening graves; stealing body; receiving same

A. Every person who removes the dead body of a human being or any part thereof from a cemetery space where the same has been interred or is awaiting interment or cremation, without authority of law, with intent to sell the same, or for the purposes of securing a reward for its return, or for dissection, or from malice or wantonness, shall be punished by imprisonment for not more than five years, or by a fine of not more than one thousand dollars, or by both.

B. Whoever purchases or receives, except for interment or cremation, any such dead body or any part thereof, knowing that the same has been removed in violation of this section, shall be punished by imprisonment for not more than three years or by a fine of not more than one thousand dollars, or both.

C. Whoever opens a cemetery space, temporary or otherwise, or a building where a dead body is deposited while awaiting interment or cremation, with intent to remove said body or any part thereof, for the purpose of selling or demanding money or any other thing of value for the same, for dissection, from malice or wantonness, or with intent to sell or remove the coffin or of any part thereof, or anything attached thereto, or any vestment or other article interred or intended to be interred with the body, shall be punishable by imprisonment for not more than three years or by a fine of not more than one thousand dollars, or both.

Acts 1974, No. 417, §1.



RS 8:654 - Mutilating, disinterring human remains; penalty

§654. Mutilating, disinterring human remains; penalty

Whoever mutilates any human remains without authority of law shall be punished by imprisonment for not more than three years or by a fine of not more than one thousand dollars, or both.

Acts 1974, No. 417, §1.



RS 8:655 - Right of disposing of remains; military personnel; limitation of liability

§655. Right of disposing of remains; military personnel; limitation of liability

A. The right to control interment, as defined in R.S. 8:1(26), of the remains of a deceased person, unless other specific directions have been given or the designation of a specific person to control disposition has been made by the decedent in the form of a written and notarized declaration, vests in and devolves upon the following in the order named:

(1) The surviving spouse, if no petition for divorce has been filed by either spouse prior to the death of the decedent spouse.

(2) A majority of the surviving adult children of the decedent, not including grandchildren or other more remote descendants.

(3) The surviving parents of the decedent.

(4) A majority of the surviving adult brothers and sisters of the decedent.

(5) A majority of the adult persons respectively in the next degrees of kindred as established in Civil Code Article 880 et seq.

B.(1) If the decedent died in a manner described by 10 U.S.C. §1481 (a)(1) through (8) while serving in any branch of the United States Armed Forces, the United States Reserve Forces, or National Guard, and the decedent executed a United States Department of Defense Record of Emergency Data, known as DD Form 93, or its successor form, the right to control interment for the decedent shall devolve upon the Person Authorized to Direct Disposition, also referred to as the PADD, as indicated on the DD Form 93 or its successor form.

(2) There shall be no liability for a cemetery authority, funeral establishment, funeral director, crematory authority, or the employees or agents of any of them to whom a copy of a DD Form 93 is presented, purportedly executed by the decedent for conduction of the interment or other disposition of the decedent's remains, pursuant to the instructions of the PADD as indicated on the DD Form 93, or for relying on the representation of the PADD that the decedent died in a manner described in Paragraph (1) of this Subsection.

C.(1) In the event that the decedent has made multiple notarized declarations of interment pursuant to Subsection A of this Section, the declaration dated last shall control.

(2) In the event that the decedent has made one or more notarized declarations of interment pursuant to Subsection A of this Section, and the decedent executed a DD Form 93 and died in a manner described in Subsection B of this Section, the declaration or the DD Form 93, whichever is dated last, shall control interment of the decedent's remains.

Acts 1991, No. 912, §1; Acts 2001, No. 557, §1; Acts 2014, No. 819, §1.



RS 8:656 - Effect of authorization

§656. Effect of authorization

Any person signing any authorization for the interment of any remains warrants the truthfulness of any fact set forth in the authorization, the identity of the person whose remains are sought to be interred, and his authority to order the interment. Such person shall be personally liable for all damage occasioned by or resulting from breach of such warranty.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:657 - Right to rely on such authorization

§657. Right to rely on such authorization

The cemetery authority may inter any remains upon the receipt of a written authorization of a person representing himself to be the person who has the prior right to control the disposition of the remains in accordance with R.S. 8:655. A cemetery authority shall not be liable for interring pursuant to such authorization, unless it has actual notice that such representation is untrue.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:658 - Liability for damages; limitation

§658. Liability for damages; limitation

No action shall lie against any cemetery authority relating to the remains of any person which have been left in its possession for a period of sixty days, unless a written contract has been entered into with the cemetery authority for the care of such remains.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:659 - Permission to move remains

§659. Permission to move remains

A. The remains of a deceased person may be moved from a cemetery space to another cemetery space in the same cemetery or to another cemetery with the consent of the cemetery authority and the written consent of one of the following, in the order named, unless other directions in writing have been given by the decedent:

(1) The surviving spouse, if no petition for divorce has been filed by either spouse prior to the death of the decedent spouse.

(2) The surviving adult children of the decedent, not including grandchildren or other more remote descendants.

(3) The surviving parents of the decedent.

(4) The surviving adult brothers and sisters of the decedent.

B. If the required consent cannot be obtained, a final judgment of the district court of the parish where the cemetery is situated shall be required.

Acts 1990, No. 939, §1; Acts 1999, No. 1199, §1; Acts 2006, No. 609, §1.



RS 8:660 - Exceptions

§660. Exceptions

The foregoing Sections shall not apply to or prohibit the following:

(1) The rearrangement of remains within the same cemetery space by or with the consent of the cemetery authority for the purpose of rearrangement or reuse in cemeteries which allow for rearrangement or reuse as defined in R.S. 8:1(36.1).

(2) The removal of remains by a cemetery authority from a cemetery space for which the purchase price or any other legitimate indebtedness to the cemetery authority is past due and unpaid, to some other suitable place.

(3) The disinterment of remains pursuant to an order of a court of competent jurisdiction or of a coroner of the parish in which the cemetery is located.

(4) The removal and transfer of remains to correct an error as provided in R.S. 8:813 provided that written notice shall be sent to the immediate family prior to the removal and transfer.

Acts 1990, No. 939, §1; Acts 1999, No. 1199, §1.



RS 8:661 - Undisposed remains; rules and regulations

§661. Undisposed remains; rules and regulations

Whenever any human remains have been in the lawful possession of any cemetery authority for a period of sixty days or more, and the relatives of or persons interested in the deceased person fail, neglect, or refuse for such periods of time, respectively, to direct the disposition to be made of the body, the body may be disposed of by the cemetery authority having lawful possession thereof, under and in accordance with such rules and regulations, if any, as may be made and promulgated by the governmental authority or authorities having jurisdiction over the matter.

Acts 1974, No. 417, §1; Acts 2003, No. 1243, §1.



RS 8:662 - Record of remains to be kept

§662. Record of remains to be kept

The cemetery authority in charge of any premises on which interments are made shall keep a record of all remains interred on the premises under its charge, in each case stating the name of each deceased person, date of interment, location of interment, and name of the funeral director or funeral home.

Acts 1974, No. 417, §1; Acts 2001, No. 468, §1; Acts 2003, No. 1243, §1.



RS 8:663 - Collection, analysis, and reburial of exposed human skeletal remains

§663. Collection, analysis, and reburial of exposed human skeletal remains

A. The legislature hereby finds that exposed human skeletal remains in cemeteries, while harmless from a public health perspective, are nonetheless disrespectful to those interred in the cemetery and are susceptible to being looted. Accordingly, the legislature finds that the collection and reburial of these remains, in a controlled, scientific, and respectful manner, is in the best interests of the public.

B. This Section shall apply only to municipal cemeteries as defined in R.S. 8:1, and to cemeteries that do not currently hold a certificate of authority under this Title.

C. The words and phrases in this Section shall have the meanings given to them in Chapter 10-A of this Title unless the context clearly indicates otherwise.

D.(1) Upon the identification of human skeletal remains and burial items exposed to the surface in a cemetery subject to this Section, the Louisiana Cemetery Board or the attorney general shall make a reasonable attempt to contact the cemetery and demand that such human skeletal remains and burial items be secured and re-interred.

(2) Upon a failure or refusal of the cemetery authority to comply with a demand made under Paragraph (1) of this Subsection and with the express written permission of the cemetery authority, the attorney general or students and instructors of institutions of higher education from the disciplines of anthropology, archaeology, biology, and mortuary science may undertake the systematic collection of human skeletal remains and burial items that are exposed to the surface and are at risk of being looted from cemeteries within the state.

(3) If written permission of the relevant cemetery authority cannot be reasonably obtained and the exposed human skeletal remains are at risk of being looted, the attorney general may apply to the district court in which the cemetery is located for an order to safeguard the human skeletal remains. Upon the filing of such a petition, the district court shall set the matter for hearing in the manner provided in Code of Civil Procedure Article 3601, et seq.

(4) The attorney general may collect the exposed human skeletal remains or may delegate that authority to a qualified party under this Subsection.

E. The following procedures and protocols shall be followed in undertaking any collection program under this Section:

(1) Prior to any collection activity notification, proof of compliance with this Section shall be provided to the Louisiana Cemetery Board, the Louisiana Division of Archaeology, and the attorney general, in writing.

(2) Any collection activities shall be conducted under the direction of the attorney general or a full-time faculty member from an accredited college or university in the state of Louisiana.

(3) Any collection activities undertaken pursuant to this Section shall be supervised by a person with a minimum education level of a master's degree in one of the enumerated fields of study in Paragraph (D)(2) of this Section.

(4) All human skeletal remains and burial items collected from the surface of a cemetery pursuant to this Section shall be collected in the following manner:

(a) A minimum of two digital photographs of the collected item shall be taken prior to its collection that will allow for a visual demonstration of its original location.

(b) A handheld global positioning system (GPS) device shall be used to document, with as much specificity as the technology permits, the geographic location of the item prior to its collection.

(c) Each item collected shall be separately bagged.

(d) Each collection bag shall be labeled and shall contain a label noting, at a minimum, the date of collection, the name of the cemetery, the GPS coordinates of the item, and the name of the collector.

(5) The following identification procedures shall be undertaken following collection of any human skeletal remains or burial items pursuant to this Section:

(a) There shall be affixed to the item a label sufficient to correlate the item to the documentation collected pursuant to Paragraph (4) of this Subsection.

(b) To the extent possible, all standard metric and non-metric measurements and observations of the human skeletal remains shall be documented pursuant to the Standards for Data Collection from Human Skeletal Remains or other comparable subsequent set of data collection standards.

(c) All human skeletal remains collected pursuant to this Section shall be stored in a secure location at the collecting institution until such time as the cemetery authority undertakes reburials pursuant to this Section.

(d) Copies of any and all documents and photographs generated from the collection activities permitted by this Section shall be lodged with the cemetery authority and the office of the attorney general at the time of re-interment of the human skeletal remains and burial items. These documents and photographs shall constitute public records, subject to the limitations set forth in R.S. 41:1609 and R.S. 44:4(44).

F. The following protocols shall be the responsibility of the cemetery authority:

(1) The cemetery authority shall re-inter, at its own cost, the human skeletal remains and burial items collected pursuant to this Section.

(2) If analysis leads to the positive identification of any human skeletal remains, such remains shall be re-interred by the cemetery authority, at its own cost, in the grave space associated with the identified individual.

(3) In the event that no cemetery authority is identifiable, such human skeletal remains shall be curated by the collecting entity in a manner that conforms to the Louisiana Division of Archaeology curation guidelines. Such human skeletal remains may be re-interred in an unused portion of the subject cemetery pursuant to an order of a court of competent jurisdiction.

G. There shall be no liability on the part of, and no action for damages against, any of the following:

(1) Any institution, or its agents, employees, or students, for any action undertaken or performed by such person pursuant to this Section when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(2) Any cemetery owner, cemetery authority, or its agents or employees, for any action undertaken or performed by such person pursuant to this Section when such person is acting without malice and in the reasonable belief that the action taken by him is warranted.

(3) Any person, committee, association, organization, firm, or corporation providing information to an institution, cemetery owner, or cemetery authority conducting or permitting collection activities pursuant to this Section, its agents, employees, or students when such a person, committee, association, organization, firm, or corporation providing such information without malice and in the reasonable belief that such information is accurate shall not be held, by reason of having provided such information, to be liable in damages under any law of the state or any political subdivision thereof.

(4) The Louisiana Cemetery Board, the Louisiana Division of Archaeology, and the attorney general, and their agents or employees, shall not be liable in damages under any law of the state or any political subdivision for their role in administering portions of this Section.

Acts 2012, No. 631, §1.



RS 8:671 - Short title

CHAPTER 10-A. LOUISIANA UNMARKED HUMAN

BURIAL SITES PRESERVATION ACT

§671. Short title

This Chapter shall be known as the "Louisiana Unmarked Human Burial Sites Preservation Act".

Acts 1991, No. 704, §1, eff. Jan. 1, 1992.



RS 8:672 - Legislative declaration of intent

§672. Legislative declaration of intent

The legislature finds that existing state laws do not provide for the adequate protection of unmarked burial sites and of human skeletal remains and burial artifacts in such sites. As a result, there is a real and growing threat to the safety and sanctity of unmarked burial sites, both from economic development of the land and from persons engaged for personal or financial gain in the mining of prehistoric and historic Indian, pioneer, and Civil War and other soldiers' burial sites. Therefore, there is an immediate need for legislation to protect the burial sites of these earlier residents of Louisiana from desecration and to enable the proper archaeological investigation and study when disturbance of a burial site is necessary or desirable. The legislature intends that this Chapter shall assure that all human burial sites shall be accorded equal treatment, protection, and respect for human dignity without reference to ethnic origins, cultural backgrounds, or religious affiliations.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992.



RS 8:673 - Definitions

§673. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings indicated:

(1) "Burial artifact" means any item of human manufacture or use that is in an unmarked burial site.

(2) "Disturb" includes excavating, removing, exposing, defacing, mutilating, destroying, molesting, or desecrating in any way any unmarked burial sites or any human skeletal remains, burial artifacts, or burial markers on or in an unmarked burial site without a permit.

(3) "Human skeletal remains" means any part of the body of a deceased human being in any stage of decomposition.

(4) "Secretary" means the secretary of the Department of Culture, Recreation and Tourism or the person designated by the secretary to administer the provisions of this Chapter.

(5) "Unmarked burial site" means the immediate area where one or more human skeletal remains are found in the ground that is not in a recognized and maintained municipal, fraternal, religious, or family cemetery, or a cemetery authorized by the Louisiana Cemetery Board.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:674 - Exclusions

§674. Exclusions

This Chapter shall not apply to the following:

(1) A cemetery operated under the authority and regulation of the Louisiana Cemetery Board, or any recognized and maintained municipal, fraternal, religious, or family cemetery.

(2) The use of land for purposes of farming, cattle raising, timber growing, and other similar surface uses that will not result in the disturbance of human skeletal remains through excavation or other activities.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992.



RS 8:675 - Repealed by Acts 2009, No. 438, §6B.

§675. Repealed by Acts 2009, No. 438, §6B.



RS 8:676 - Powers and duties of the secretary

§676. Powers and duties of the secretary

A. The secretary shall have the following powers and duties:

(1) To implement and to enforce this Chapter and the powers and duties assigned to the secretary by law.

(2) To adopt such rules and regulations as are necessary to implement and to enforce this Chapter and the powers and duties assigned to the secretary by law. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act.

(3) To consult with all interested parties on occasions of disturbance of unmarked burial sites to determine a proper course of action.

(4) To institute civil proceedings seeking injunctive or other relief to restrain and to prevent violations of this Chapter or the laws or administrative rules administered or enforced by the secretary.

(5) To institute civil proceedings seeking restitution, payment of costs, or other monetary relief necessary to prevent, restore, or repair damage to unmarked burial sites, human skeletal remains, or burial artifacts from unmarked burial sites, or to retrieve human skeletal remains or burial artifacts removed in violation of this Chapter.

(6) To issue permits for the disinterment and/or for the scientific study of human skeletal remains and burial artifacts found in unmarked burial sites. The secretary may adopt rules and regulations to provide for the issuance of emergency permits by the state archaeologist.

(7) To charge a permit fee not to exceed one hundred dollars for each such permit. The monies collected from the issuance of permits, subject to applicable provisions of law, shall be used as provided for funds from civil damages in Subsection B of this Section.

(8) To issue permits for the special exhibition of human skeletal remains from unmarked burial sites if the secretary determines that the remains are of exceptional scientific or cultural significance.

(9) To issue permits for the use of human skeletal remains which have been legally obtained from unmarked burial sites and are intended strictly for teaching purposes at accredited institutions of higher learning, including but not limited to nonpublic display of human skeletal remains.

B. Civil damages, except for attorney fees, recovered by the secretary, subject to applicable provisions of law, shall be used by the secretary to implement and enforce this Chapter and to fund activities of the division of archaeology in regard to restoration and protection of burial sites, in accordance with regulations adopted by the secretary and other applicable laws. Attorney fees shall be paid to the Louisiana Department of Justice.

C. Provisional permits may be used by the division of archaeology until rules and regulations governing permitting are adopted.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:677 - Revocation or suspension of permits

§677. Revocation or suspension of permits

A. The secretary may revoke or suspend any permit issued under the provisions of this Chapter upon a determination that the holder of the permit has violated the provisions of this Chapter or the rules and regulations adopted pursuant thereto, or has failed to meet the professional or occupational standards determined by the secretary, or has failed to ensure that the personnel employed by the holder of the permit meet the professional or occupational standards determined by the secretary.

B. Permits may be revoked or suspended only by a ruling of the secretary based on an adjudicatory hearing held in accordance with the provisions of the Louisiana Administrative Procedure Act.

C. The secretary shall notify each person whose permit has been revoked or suspended, by certified mail, return receipt requested.

D. Each person whose permit has been revoked or suspended shall return the permit to the secretary within fifteen days of the date on which the notice of the revocation or suspension was received.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:678 - Unlawful acts

§678. Unlawful acts

A. It is unlawful for any person, entity, or group, to whom the secretary has not issued a permit, to knowingly:

(1) Disturb an unmarked burial site or any human skeletal remains or burial artifacts in an unmarked burial site.

(2) Buy, sell, barter, exchange, give, receive, possess, display, discard, or destroy human skeletal remains from an unmarked burial site or burial artifacts. However, any human skeletal remains or burial artifacts from an unmarked burial site which come into Louisiana from any foreign country or any other state or territory of the United States and are documented to have been obtained lawfully under the laws of the respective country, state, or territory may be given, received, studied, or displayed without violating this Chapter.

(a) Any human remains which were lawfully acquired prior to January 1, 1992, may remain in the possession of the current holder.

(b) Any burial artifacts which were lawfully acquired prior to January 1, 1992, may remain in the possession of and be displayed by the current holder.

(3) Allow any person, entity, or group access to an unmarked burial site, human skeletal remains, or burial artifacts for the purpose of disturbing them.

(4) Provide funds to or for any person, entity, or group for the purpose of disturbing any unmarked burial site, human skeletal remains, or burial artifacts.

B. Each violation of this Section shall be punishable upon conviction of a first offense by a fine of not more than five thousand dollars or imprisonment for not more than one year, or both. Upon conviction of a second or subsequent offense each violation shall be punishable by imprisonment for not more than two years or a fine of not more than ten thousand dollars, or both. Each disturbance of an unmarked burial site, human skeletal remains, or burial artifacts constitutes a separate offense.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:679 - Civil remedies

§679. Civil remedies

A. The secretary may institute civil proceedings seeking injunctive relief to restrain and prevent violations of this Chapter or the laws or administrative rules administered or enforced by the secretary.

B. The secretary may also institute civil proceedings seeking civil damages from any person who knowingly violates any provision of R.S. 8:678. Civil damages shall include any or all of the following:

(1) Forfeiture of any and all equipment used in disturbing the unmarked burial site, human skeletal remains, or burial artifacts.

(2) Any and all costs incurred in cleaning, restoring, analyzing, accessioning, and curating the recovered human skeletal remains or burial artifacts.

(3) Any and all costs associated with protecting the unmarked burial site from further damage or in restoring the unmarked burial site to its original condition.

(4) Any and all costs associated with recovery of data, and analyzing, publishing, accessioning, and curating materials when the prohibited activity is so extensive as to preclude the restoration of the unmarked burial site.

(5) Any and all costs associated with the reinterment of the human skeletal remains.

(6) Any and all costs associated with determining and collecting the civil damages, including but not limited to filing fees, attorney fees, court costs, fees associated with discovery and the testimony of expert witnesses, and collection costs.

C. The secretary may bring actions for injunctive relief or civil damages in either the district court for the parish of East Baton Rouge or in the district court where the unmarked burial site, the human skeletal remains, or the burial artifacts are located.

D. The attorney general shall represent the secretary in all matters pertaining to the administration or enforcement of this Chapter, or both, except in those matters in which the secretary has employed special counsel. The secretary may employ and shall fix the compensation of such special counsel with the concurrence of the attorney general and in accordance with the laws and regulations regarding employment of special counsel.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:680 - Discovery of unmarked burial sites, human skeletal remains, and burial artifacts

§680. Discovery of unmarked burial sites, human skeletal remains, and burial artifacts

A. Any person who has reason to believe he or she has discovered an unmarked burial site or received human skeletal remains from an unmarked burial site shall notify the law enforcement agency of the jurisdiction where the site or remains are located within twenty-four hours of discovery. Any person who has reason to believe he or she has discovered or received burial artifacts shall notify the secretary through the division of archaeology within seventy-two hours of the discovery. Failure to give notice as required is a misdemeanor punishable by a fine of not less than one hundred dollars nor more than one thousand dollars.

B. Any activity that may disturb the unmarked burial site, human skeletal remains, or burial artifacts associated with the site shall immediately cease on discovery. No activity which will disturb the unmarked burial site shall resume until the secretary has issued a permit governing the disposition of the unmarked burial site, the human skeletal remains, or the burial artifacts. In no event shall the secretary take longer than thirty days to decide on issuance of a permit without the written agreement of all parties.

C. Each law enforcement agency that receives notice of an unmarked burial site or human skeletal remains shall immediately notify the coroner of the parish where the site or remains are found. The law enforcement agency shall also notify the secretary through the division of archaeology within two business days of any discovery unless circumstances indicate that the death or burial is less than fifty years old or that there is need for a criminal investigation or legal inquiry by the coroner.

D. If the coroner finds that the unmarked burial site is over fifty years old and that there is no need for a legal inquiry by his office or for a criminal investigation, the secretary shall have jurisdiction of the site, human skeletal remains, and the burial artifacts.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:681 - Disposition of unmarked burial sites, human skeletal remains, and burial artifacts

§681. Disposition of unmarked burial sites, human skeletal remains, and burial artifacts

A. Whenever an unmarked burial site, human skeletal remains from an unmarked burial site, or burial artifacts are reported to the secretary, the disposition of unmarked burial sites, human skeletal remains, or burial artifacts shall proceed as follows:

(1) Every reasonable effort is to be made to restore the unmarked burial site and to avoid disturbing the human skeletal remains or burial artifacts:

(a) If the secretary determines that the burial site has significant scientific value, the secretary may issue a permit for scientific study.

(b) Any agreement by the owner of the property to leave the unmarked burial site undisturbed shall not constitute consent on the owner's part to allow relatives of the deceased or any other interested parties free access to the site without the owner's permission.

(2) The secretary shall make reasonable efforts to identify and locate persons who can establish direct kinship with or descent from the individual whose remains have been found.

(3) If the unmarked burial site or the human skeletal remains can be shown to have ethnic affinity with a living Native American tribe, the secretary shall notify the tribe of the discovery.

(4) If the human skeletal remains must be removed, then control of the disposition of these remains shall be in the following order:

(a) If any direct relations or descendants are found, such person or persons shall have the right to control the disposition of the human skeletal remains in accordance with R.S. 8:659.

(b) If the human skeletal remains can be shown to have ethnic affinity to any living tribe of Native Americans, then the tribe shall have control of the disposition of the human skeletal remains.

(c) If no direct relation or descendant is found or if no ethnic affinity of the human skeletal remains to any living Native American tribe can be shown or if no direct relation or descendant or Native American tribe takes responsibility for the reinterment of the human remains, then the secretary shall determine the proper disposition of the human remains.

B. If a permit has been issued pursuant to R.S. 8:676(A)(6), the cost of disinterment, reinterment, or study of the human skeletal remains shall be paid by the persons or parties requesting the permit. In the event the secretary must reinter the remains, the burial shall be paid in the same manner as an indigent or pauper burial.

C. All burial artifacts found in an unmarked burial site shall become the property of the state and the secretary shall be the custodian thereof. The disposition of the burial artifacts shall be made by the secretary in accordance with regulations. The secretary may donate the burial artifacts to an educational institution, a public museum, or a Native American tribe for display and study purposes. In no event, however, shall the secretary or any recipient sell the burial artifacts.

Acts 1991, No. 704, §1, eff. Jan. 1, 1992; Acts 2009, No. 438, §6A.



RS 8:701 - UNDEVELOPED LAND

CHAPTER 11. UNDEVELOPED LAND

§701. Application

This chapter applies to all undeveloped land of a cemetery authority that is used, intended to be used or converted into use for the interment of human remains.

Acts 1974, No. 417, §1.



RS 8:702 - Standards of construction

§702. Standards of construction

No undeveloped land shall be sold or otherwise disposed of for use for the interment of human remains unless the person, cemetery authority or other entity that intends to sell or otherwise dispose of such land for such use has made reasonable and adequate provisions for the installation of the necessary roadways, walkways, drainage, embellishments, features, landscaping and other facilities that will insure the completion of said undeveloped land into the kind of cemetery that is being or will be represented for sale to the buying public.

Acts 1974, No. 417, §1.



RS 8:703 - Compliance with ordinances and specifications

§703. Compliance with ordinances and specifications

The development of said undeveloped land shall comply with the laws, ordinances, building codes and any and all other lawful requirements of the state, parish and municipality in which the said land is located.

Acts 1974, No. 417, §1.



RS 8:704 - Improper use a nuisance; penalty

§704. Improper use a nuisance; penalty

Every landowner who sells or otherwise disposes of or causes or permits the sale or other disposition of undeveloped land for use for the interment of human remains in violation of this section shall be guilty of maintaining a public nuisance and, upon conviction, shall be punishable by fine of not less than five hundred dollars nor more than five thousand dollars or by imprisonment for not less than one month nor more than six months, or both.

Acts 1974, No. 417, §1.



RS 8:705 - Construction in compliance with existing laws

§705. Construction in compliance with existing laws

The penalties of this title shall not apply as to any land that is being used for the interment of human remains if the continued use of such land is not in violation of the laws for the protection of public health.

Acts 1974, No. 417, §1.



RS 8:706 - Commencement and completion requirements

§706. Commencement and completion requirements

A. A cemetery authority shall commence the installation of the necessary improvements to the undeveloped land in which sales, contracts for sales, or reservations for sales are being made, within twenty-four months after the date of the first such sale. The completion of all such necessary improvements shall be no later than forty-eight months after the date of the first sale. However, extensions for completion, not to exceed six months, may be granted by the board for reasonable cause, but in no event shall any such extension exceed one year, with the exception of extensions provided pursuant to Subsection B of this Section.

B. The board, at its discretion, may grant an extension to the time period set forth in Subsection A of this Section based upon the occurrence of a force majeure event. Such an extension shall be granted only for reasonable cause. Each force majeure event shall be treated as a separate incident.

C. Failure to commence and/or complete development within the time herein required shall be a misdemeanor punishable by fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than one year, or both.

Acts 1974, No. 417, §1; Acts 2010, No. 63, §1.



RS 8:801 - TITLE TO AND RIGHTS IN CEMETERY SPACES

CHAPTER 12. TITLE TO AND RIGHTS IN CEMETERY SPACES

§801. Recognized owner of title

The person or persons or entity in whose names the official title to a cemetery space appears in the official records of a cemetery authority shall be treated as the owner of said space by the cemetery authority.

Acts 1974, No. 417, §1.



RS 8:802 - Transfer of ownership rights

§802. Transfer of ownership rights

A. In order to insure that at all times the cemetery authority will have complete and accurate records, the sale or transfer of any right of interment or cemetery space, shall not be binding upon a cemetery authority until approved in writing by a duly authorized officer, agent or employee of the cemetery authority and duly recorded in the official records of the cemetery.

B. A cemetery authority may refuse to give its consent to a sale, use, or transfer of, or may refuse to issue a deed or other evidence of title to a cemetery space or the right of interment, so long as there is any indebtedness due on such right of interment or cemetery space.

C. The transfer of any right of interment or cemetery space, whether by conveyance, assignment of a purchase contract, or otherwise, shall be subject to all of the terms, provisions and conditions of the rules and regulations of the cemetery authority, as amended from time to time.

D. All transfers of rights of interment or cemetery space shall be subject to the payment of such reasonable fees and charges as may be established from time to time on a uniform basis by the cemetery authority, and such fees and charges shall be paid before any transfer is approved by and recorded in the records of the cemetery authority.

E. Whenever a cemetery authority makes an interment on the authority of a person who presents the official title to the cemetery space in which the said interment is to be made, the right of the cemetery authority to make said interment shall be conclusively presumed, but it shall have the right to refuse to permit an interment if it receives a written protest from any person who, in the sole judgment of an officer of the cemetery authority, has a reasonable basis for objecting.

F. In dealing with an owner, a cemetery authority may rely upon, for all purposes, the last address of said owner that is on file in the office of the cemetery authority, and any notice forwarded to the owner of record at said address shall be conclusively considered as sufficient and proper legal notification for any and all purposes. If an owner wishes to change his official address, it shall be his duty to notify the cemetery authority, in writing, and when such a notice is received by the cemetery authority, the owner's address shall be promptly changed and, thereafter, said new address shall prevail for all purposes.

Acts 1974, No. 417, §1.



RS 8:803 - Descent of title to cemetery space

§803. Descent of title to cemetery space

Except as herein otherwise provided, every right of interment and cemetery space shall be subject to the laws of Louisiana pertaining to community property, inheritance, including but not limited to the laws of intestacy, donations inter vivos and mortis causa, and successions.

Acts 1974, No. 417, §1.



RS 8:804 - Affidavit as authorization

§804. Affidavit as authorization

In the absence of a formal judgment of possession in the succession of the record owner of a cemetery space or right of interment, an affidavit by a disinterested but informed person of the facts setting forth the fact of the death of the record owner and identifying the spouse and legal heirs of the decedent shall be complete and sufficient authorization for a cemetery authority to permit the use of any unoccupied portion of a cemetery space by the person or persons entitled to the use thereof.

Acts 1974, No. 417, §1.



RS 8:805 - When right of interment or cemetery space is inalienable

§805. When right of interment or cemetery space is inalienable

Subject to the approval of the cemetery authority, any cemetery space in any cemetery may be conveyed by the owner or owners, by proper instrument in a form approved by the cemetery authority, or such conveyance may be so provided in the last will and testament of the owner to the cemetery authority in perpetual trust for its preservation as a place of interment and shall thereafter remain forever inalienable by act of the parties. The right to use the said cemetery space as a place of interment of the dead of the family of the owner and his descendants shall descend from generation to generation, unless the act of conveyance in trust provides that interments in the said space shall be confined to the remains of specified persons, in which case the said space shall be forever preserved for the remains of the persons so specified and shall never be used for any other purpose.

Acts 1974, No. 417, §1.



RS 8:806 - Rights of co-owners

§806. Rights of co-owners

When the record title to a cemetery space or right of interment is in the names of two or more persons, each shall be considered as having a vested right therein and no conveyance or other disposition of said space or right shall be recognized without the written concurrence of each said record owner, but each owner shall have the right of interment in any unoccupied portion of the cemetery space at the time of death.

Acts 1974, No. 417, §1.



RS 8:807 - Co-owners; identification

§807. Co-owners; identification

An affidavit by any informed but disinterested person having knowledge of the facts setting forth the fact of the death of one co-owner and establishing the identity of the surviving co-owner named in the deed to any cemetery space or right of interment, when filed with the cemetery authority, shall constitute complete and sufficient authorization to the cemetery authority to permit the use of one unoccupied portion of said space in accordance with the directions of the surviving co-owner.

Acts 1974, No. 417, §1.



RS 8:808 - Co-owners may designate representative

§808. Co-owners may designate representative

When there are two or more owners of a cemetery space or right of interment, they may designate one or more persons, firms or corporations, trustees or other entities to represent them and, upon filing written notice of designation with the cemetery authority, the cemetery authority in its discretion shall have the right to deal with such representative unless the cemetery authority receives written revocation of the designation executed by all of the co-owners or their heirs or legal representatives.

Acts 1974, No. 417, §1.



RS 8:809 - Waiver of right of interment

§809. Waiver of right of interment

Any surviving spouse, parent, child or heir having a right of interment in an interment space may waive such right in favor of any other relative or spouse of a relative of the deceased record owner. Upon such waiver, the remains of the person in whose favor the waiver is made may be interred in the interment space.

Acts 1974, No. 417, §1.



RS 8:810 - Termination of vested right by waiver

§810. Termination of vested right by waiver

A vested right of interment may be waived and is terminated upon the interment elsewhere of the remains of the person in whom vested.

Acts 1974, No. 417, §1.



RS 8:811 - Limitations on vested rights

§811. Limitations on vested rights

No vested right of interment gives to any person the right to have his remains interred in any interment space in which the remains of any deceased person having a prior vested right of interment have been interred, nor does it give any person the right to have the remains of more than one deceased person interred in a single interment space in violation of the rules and regulations of the cemetery authority of the cemetery in which the interment space is located.

Acts 1974, No. 417, §1.



RS 8:812 - Conveyance of cemetery spaces; formality and recordation

§812. Conveyance of cemetery spaces; formality and recordation

Cemetery authorities that own land destined as places for the interment of human remains may convey portions thereof, or cemetery spaces located therein, for interments. The acts of conveyance shall be passed under the form prescribed by the cemetery authority, and any acts so made shall be equally authentic and impart full proof as if passed before a notary and two witnesses. It shall not be necessary to record such instruments in any public office.

Acts 1974, No. 417, §1.



RS 8:813 - Correction of errors

§813. Correction of errors

A cemetery authority shall have the right to correct any and all errors that may occur in or in connection with the operation of the cemetery, including without limitation those involving or in connection with the making of an interment, disinterment or removal, or the description, transfer, granting the right of use or conveyance of a cemetery space, and in this connection, the cemetery authority shall have the right to substitute, grant the right of use, or convey, in order to correct any such errors, other interment rights, approximately equal in value and location as far as feasible, as selected by said authority; or, in the sole discretion of said authority, the correction of an error may be accomplished by the refunding of the amount of money paid on account of the acquisition or use of a cemetery space. If an error involves an interment, the cemetery authority shall have the right to remove and transfer the remains that are involved.

Acts 1974, No. 417, §1.



RS 8:814 - Repealed by Acts 2010, No. 175, §6.

§814. Repealed by Acts 2010, No. 175, §6.



RS 8:901 - MISCELLANEOUS

CHAPTER 13. MISCELLANEOUS

§901. Unlawful to use, lease or sell for drilling, mining, or prospecting; penalty

A. It shall be unlawful to use, lease or sell any tract of land which is platted, laid out or dedicated for cemetery purposes and in which human bodies are interred, on any part of such tract, for the purpose of prospecting, drilling or mining; provided that the prohibition of leasing contained in this section shall not apply to any oil, gas, or mineral lease that contains a stipulation forbidding drilling or mining operations upon that portion of the leased premises which is included within the cemetery.

B. Whoever violates this section shall be fined not less than one hundred dollars nor more than five hundred dollars, or be imprisoned for not less than thirty days nor more than six months, or both, and each day during which drilling, mining or prospecting is conducted or prosecuted shall be considered a separate offense.

Acts 1974, No. 417, §1.



RS 8:902 - Underground burials; depth

§902. Underground burials; depth

Any cemetery sexton or other person digging graves for underground interments shall dig sufficiently deep to allow for at least two feet of soil to cover the entire area of the casket, unless the said interment is in a burial vault, coping or lawn crypt.

Acts 1974, No. 417, §1.



RS 8:903 - Maintenance of cemetery spaces more than fifty years old; sale of repaired abandoned cemetery spaces

§903. Maintenance of cemetery spaces more than fifty years old; sale of repaired abandoned cemetery spaces

A. Cemetery authorities may renovate and repair but not demolish, at their own cost and/or in conjunction with any private, state, or federal grant or fund, cemetery spaces within their cemeteries that are more than fifty years old and which have deteriorated, when the record owner or his spouse or heirs have neglected to do such renovation within one year after written notice mailed by registered or certified mail to the last known address of the last record owner on the records of the cemetery authority, the posting of notice on each of such cemetery spaces, and advertising in the official journal of the parish or municipality notifying the owner thereof that such renovation and repair will be made, unless the owner thereof objects by written notice to the office of the cemetery authority before the end of the one year period. Upon failing to receive any objections, after due notice has been given, the cemetery authority may proceed with the repairs or renovations with impunity.

B. Cemetery authorities may require the payment of all documented repair and/or renovation costs before any such renovated or repaired interment space may thereafter be used.

C. The repaired space shall revert to the ownership of the cemetery authority in the case of municipal, religious, and nonprofit cemeteries when the cemetery authority has been unable to locate, after diligent efforts, any of the owners or their successors or heirs for a period of three years following the repair or renovation, and such cemetery authority may take possession of such interment spaces and sell and convey same subject to rules and regulations as set forth in R.S. 8:308(A).

Acts 1991, No. 289, §4; Acts 1991, No. 430, §1; Acts 1992, No. 82, §1.



RS 8:903.1 - Cemeteries; maintenance of vaults and wall vaults more than fifty years old; reclamation by authority

§903.1. Cemeteries; maintenance of vaults and wall vaults more than fifty years old; reclamation by authority

A. Cemetery authorities of municipal, religious, and nonprofit cemeteries may renovate, repair, and/or maintain vaults and/or wall vaults in question, at their own cost and/or in conjunction with any private, state, or federal grant or fund, vaults and/or wall vaults over fifty years old or vaults and/or wall vaults located in cemeteries more than one hundred years old, which have deteriorated or are in a ruinous state under the following conditions:

(1) In the event that the cemetery authority has no evidence of ownership or interments in the vault and/or wall vault in question, it may immediately make the repairs, renovations, and maintenance and after same have been completed, publish as part of a general notice in the official journal of the parish or municipality a notice notifying all persons that if no one comes forward to the office of the cemetery authority with written evidence of ownership of the vault and/or wall vault in question within sixty days of the date of publication then the cemetery authority shall have the right to reclaim the ownership of the vault and/or wall vault in question and resell same.

(2) In the event that there is evidence of an interment or interments in the vault and/or wall vault in question, and the cemetery authority has no evidence of ownership, the remains may be immediately removed and temporarily reinterred at another location, and the cemetery authority shall then have the power to immediately make the renovations, repairs, and maintenance necessary, and the same notice procedure set forth in Paragraph (1) shall be followed, except that all persons shall have six months to come forward to the office of the cemetery authority and present written evidence of ownership in the vault and/or wall vault in question, and in the event that anyone fails to do so within the time prescribed, then the vault and/or wall vault may be reclaimed by the cemetery authority and resold.

(3) In the event that records of the cemetery authority indicate that there is a record owner of the vault and/or wall vault in question, the remains, if any, may be immediately removed and temporarily reinterred at another location, and the cemetery authority shall have the right and power to immediately make the necessary renovations, repairs, and maintenance, then the cemetery authority shall attempt to contact the owner by registered or certified mail at his last known address, and also publish as part of a general notice in the official journal of the parish or municipality in question a notice stating that in the event the owner or his heirs fail to come forward to the office of the cemetery authority within six months of the date of the notice and submit written proof of ownership, then the vault and/or wall vault in question may be reclaimed and resold by the cemetery authority.

(4) In addition to the notifications called for in Paragraphs (1), (2), and (3) hereinabove, the cemetery authority shall also post a common or general sign or notice in a conspicuous place in the cemetery informing the public of the above so that claimants may come forward in the manner prescribed herein to assert their rights.

(5) Under no circumstances shall the cemetery authority be prevented from doing repairs, renovations, and maintenance to vaults and/or wall vaults if same are necessary for the preservation of the section of vaults and/or wall vaults in question and/or the beautification of the cemetery. If it becomes necessary to remove remains therefrom, the cemetery authority shall have this right and power as set forth above, but the remains must be kept separate until the herein prescribed time period has elapsed so that they can be identified.

(6) After the renovations, repairs, and maintenance have been completed and the prescribed time period has lapsed, and the cemetery authority has reclaimed the ownership of the vault and/or wall vault in question, then all of the remains removed in accordance with the provisions of this Paragraph, shall be interred in a common burial place, but the cemetery authority shall retain records, tablets, stones, and other information regarding which vaults and/or wall vaults same were removed from and the interments therein, and the names of the deceased persons in question, if they are available.

(7) Under no circumstances shall any of the above be construed in such a fashion as to prevent a cemetery authority from immediately making repairs, renovations, and/or maintenance of wall vaults in the event that same is necessary for the protection of the health and welfare of the general public.

(8) If a person comes forward to the cemetery authority within the time periods prescribed in Paragraphs (1) through (3) hereof with satisfactory written evidence of ownership or title to the vault and/or wall vault in question, the cemetery authority may require that they pay their pro rata share, to be reasonably determined by the cemetery authority, of all actual costs and expenses of repairs, renovations, and maintenance before the said vault and/or wall vault may thereafter be used by them and their title thereto confirmed. If there is some other impediment or objection to reuse of the vault and/or wall vault in question, they must still pay their pro rata share of all costs as set forth hereinabove to confirm their title to same, otherwise ownership or title may be reclaimed by the cemetery authority and the space resold. Under no circumstances shall the owner of the vault and/or wall vault in question be able to object to the repairs, renovations, and maintenance done or to be done if it is necessary for the preservation of the section of vaults, and/or wall vaults in question, or the protection of the health and welfare of the general public.

B. The provisions hereof shall be inapplicable with respect to any tomb, vault, or wall vault placed in perpetual care.

Added by Acts 1982, No. 564, §1. Acts 1991, No. 289, §4; Acts 1992, No. 82, §1.



RS 8:904 - Speculative sales and purchases prohibited; penalties

§904. Speculative sales and purchases prohibited; penalties

A. It is declared to be against the public policy of this state for any person, firm, corporation, association or other legal entity to speculate in interment spaces. Accordingly, it shall be unlawful for any person, firm, corporation, association, or other legal entity, except a licensed cemetery authority, to sell or buy an interment space or spaces for the purpose of resale at a profit.

B. Whoever violates this section shall be fined no more than five hundred dollars or be imprisoned for not more than six months, or both, for each interment space so bought or sold.

Acts 1974, No. 417, §1.



RS 8:905 - Upkeep of cemeteries; local ordinance authorized; penalty; definition of "shareholder"

§905. Upkeep of cemeteries; local ordinance authorized; penalty; definition of "shareholder"

A. Each municipality having a population of twenty-five thousand or less persons according to the latest federal decennial census and having a commission form of government shall be authorized to adopt an ordinance requiring owners or shareholders of a cemetery to insure that the owner or corporation's cemetery is kept neat and orderly.

B. Such a municipality may also adopt as a penalty a fine not to exceed five hundred dollars or imprisonment for not more than six months, or both.

C. As used in this Section, "shareholder" shall mean any person who owns a controlling share or a majority of the stock of the cemetery corporation.

Acts 1984, No. 289, §1.



RS 8:906 - Additional ad valorem tax; Evangeline Parish

§906. Additional ad valorem tax; Evangeline Parish

Notwithstanding the rate limitations of R.S. 8:105 and of R.S. 33:2740.1 but otherwise in accordance with R.S. 8:104 and 105, the governing authority of Evangeline Parish may levy an ad valorem tax not in excess of two mills when the proposed tax is approved by a majority of the qualified electors voting on the proposition at an election held for that purpose and conducted in accordance with the Louisiana Election Code.

Acts 1996, 1st Ex. Sess., No. 27, §1.






TITLE 9 - Civil Code-Ancillaries

RS 9:51 - TITLE 9 CIVIL CODE--ANCILLARIES

TITLE 9

CIVIL CODE--ANCILLARIES

CODE PRELIMINARY TITLE--OF THE GENERAL DEFINITIONS

OF LAW AND OF THE PROMULGATION OF THE LAWS [BLANK]

CODE BOOK I--OF PERSONS

CODE TITLE I--NATURAL AND JURIDICAL PERSONS

CHAPTER 1. WOMEN

PART I. IN GENERAL

§51. Civil rights and duties

Women have the same rights, authority, privileges, and immunities, and shall perform the same obligations and duties as men in the holding of office including the civil functions of tutor, under tutor, curator, under curator, administrator, executor, arbitrator, and notary public.



RS 9:101 - Emancipation from all disabilities and incapacities; obligations

PART II. MARRIED WOMEN

SUBPART A. EMANCIPATION AND POWERS

§101. Emancipation from all disabilities and incapacities; obligations

All married women, including non-residents so far as they are affected by the laws of this state, are fully emancipated from all the disabilities and relieved from all the incapacities to which, as such, they were formerly subject. They may make contracts of all kinds, and assume or stipulate for obligations of all kinds, in any form or manner now permitted, or which may hereafter be permitted, by law for any person, married or unmarried, of either sex, and in no case shall any act, contract, or obligation of a married woman require, for the validity or effectiveness thereof, the authority of her husband or of the judge.



RS 9:102 - Suits, judicial proceedings, and judgments

§102. Suits, judicial proceedings, and judgments

Married women may institute or defend suits, or otherwise appear in judicial proceedings, and stand in judgment, without the authority of their husbands or of the judge.



RS 9:103 - Binding themselves or disposing of or hypothecating property for benefit of husband or community; contracts with husband

§103. Binding themselves or disposing of or hypothecating property for benefit of husband or community; contracts with husband

Married women may obligate themselves personally in any form, or dispose of or hypothecate their property, as security or otherwise, for the benefit of their husbands or of the community between them and their husbands.



RS 9:104 - Repealed by Acts 1974, No. 89, 1

§104. Repealed by Acts 1974, No. 89, §1



RS 9:105 - Laws relating to matrimonial community and separate property not affected

§105. Laws relating to matrimonial community and separate property not affected

Nothing contained in R.S. 9:101, 9:102, and 9:103 is intended to modify or affect the laws relating to the matrimonial community of acquets and gains or the laws prescribing what is deemed the separate property of the spouses.



RS 9:111 - Definition of death

CHAPTER 2. DEATH

§111. Definition of death

A. A person will be considered dead if in the announced opinion of a physician, duly licensed in the state of Louisiana based on ordinary standards of approved medical practice, the person has experienced an irreversible cessation of spontaneous respiratory and circulatory functions. In the event that artificial means of support preclude a determination that these functions have ceased, a person will be considered dead if in the announced opinion of a physician, duly licensed in the state of Louisiana based upon ordinary standards of approved medical practice, the person has experienced an irreversible total cessation of brain function. Death will have occurred at the time when the relevant functions ceased. In any case when organs are to be used in a transplant, then an additional physician, duly licensed in the state of Louisiana not a member of the transplant team, must make the pronouncement of death unless a hospital has adopted a written policy allowing that a single physician, duly licensed in the state of Louisiana, not a member of the transplant team, may make the pronouncement of death. In all cases in which a hospital written policy provides that a single physician makes the pronouncement of death, such policy shall also require an opinion by a second physician, not a member of the transplant team, as to the candidacy of the person for the process of organ donation.

B. The medical pronouncement of death by a coroner may also be based on personal observation, information, or statements obtained from coroner investigators or emergency medical technicians at the scene who are reporting from firsthand observation of the physical condition of the deceased. The time of death shall be reported as the time that the death was reported or discovered. The name of the personnel that the coroner is relying on shall be noted on the coroner's day record or protocol.

Added by Acts 1976, No. 233, §1; Acts 2001, No. 317, §1; Acts 2010, No. 937, §1, eff. July 1, 2010.



RS 9:121 - HUMAN EMBRYOS

CHAPTER 3. HUMAN EMBRYOS

§121. Human embryo; definition

A "human embryo" for the purposes of this Chapter is an in vitro fertilized human ovum, with certain rights granted by law, composed of one or more living human cells and human genetic material so unified and organized that it will develop in utero into an unborn child.

Acts 1986, No. 964, §1.



RS 9:122 - Uses of human embryo in vitro

§122. Uses of human embryo in vitro

The use of a human ovum fertilized in vitro is solely for the support and contribution of the complete development of human in utero implantation. No in vitro fertilized human ovum will be farmed or cultured solely for research purposes or any other purposes. The sale of a human ovum, fertilized human ovum, or human embryo is expressly prohibited.

Acts 1986, No. 964, §1.



RS 9:123 - Capacity

§123. Capacity

An in vitro fertilized human ovum exists as a juridical person until such time as the in vitro fertilized ovum is implanted in the womb; or at any other time when rights attach to an unborn child in accordance with law.

Acts 1986, No. 964, §1.



RS 9:124 - Legal status

§124. Legal status

As a juridical person, the in vitro fertilized human ovum shall be given an identification by the medical facility for use within the medical facility which entitles such ovum to sue or be sued. The confidentiality of the in vitro fertilization patient shall be maintained.

Acts 1986, No. 964, §1.



RS 9:125 - Separate entity

§125. Separate entity

An in vitro fertilized human ovum as a juridical person is recognized as a separate entity apart from the medical facility or clinic where it is housed or stored.

Acts 1986, No. 964, §1.



RS 9:126 - Ownership

§126. Ownership

An in vitro fertilized human ovum is a biological human being which is not the property of the physician which acts as an agent of fertilization, or the facility which employs him or the donors of the sperm and ovum. If the in vitro fertilization patients express their identity, then their rights as parents as provided under the Louisiana Civil Code will be preserved. If the in vitro fertilization patients fail to express their identity, then the physician shall be deemed to be temporary guardian of the in vitro fertilized human ovum until adoptive implantation can occur. A court in the parish where the in vitro fertilized ovum is located may appoint a curator, upon motion of the in vitro fertilization patients, their heirs, or physicians who caused in vitro fertilization to be performed, to protect the in vitro fertilized human ovum's rights.

Acts 1986, No. 964, §1.



RS 9:127 - Responsibility

§127. Responsibility

Any physician or medical facility who causes in vitro fertilization of a human ovum in vitro will be directly responsible for the in vitro safekeeping of the fertilized ovum.

Acts 1986, No. 964, §1.



RS 9:128 - Qualifications

§128. Qualifications

Only medical facilities meeting the standards of the American Fertility Society and the American College of Obstetricians and Gynecologists and directed by a medical doctor licensed to practice medicine in this state and possessing specialized training and skill in in vitro fertilization also in conformity with the standards established by the American Fertility Society or the American College of Obstetricians and Gynecologists shall cause the in vitro fertilization of a human ovum to occur. No person shall engage in in vitro fertilization procedures unless qualified as provided in this Section.

Acts 1986, No. 964, §1.



RS 9:129 - Destruction

§129. Destruction

A viable in vitro fertilized human ovum is a juridical person which shall not be intentionally destroyed by any natural or other juridical person or through the actions of any other such person. An in vitro fertilized human ovum that fails to develop further over a thirty-six hour period except when the embryo is in a state of cryopreservation, is considered non-viable and is not considered a juridical person.

Acts 1986, No. 964, §1.



RS 9:130 - Duties of donors

§130. Duties of donors

An in vitro fertilized human ovum is a juridical person which cannot be owned by the in vitro fertilization patients who owe it a high duty of care and prudent administration. If the in vitro fertilization patients renounce, by notarial act, their parental rights for in utero implantation, then the in vitro fertilized human ovum shall be available for adoptive implantation in accordance with written procedures of the facility where it is housed or stored. The in vitro fertilization patients may renounce their parental rights in favor of another married couple, but only if the other couple is willing and able to receive the in vitro fertilized ovum. No compensation shall be paid or received by either couple to renounce parental rights. Constructive fulfillment of the statutory provisions for adoption in this state shall occur when a married couple executes a notarial act of adoption of the in vitro fertilized ovum and birth occurs.

Acts 1986, No. 964, §1.



RS 9:131 - Judicial standard

§131. Judicial standard

In disputes arising between any parties regarding the in vitro fertilized ovum, the judicial standard for resolving such disputes is to be in the best interest of the in vitro fertilized ovum.

Acts 1986, No. 964, §1.



RS 9:132 - Liability

§132. Liability

Strict liability or liability of any kind including actions relating to succession rights and inheritance shall not be applicable to any physician, hospital, in vitro fertilization clinic, or their agent who acts in good faith in the screening, collection, conservation, preparation, transfer, or cryopreservation of the human ovum fertilized in vitro for transfer to the human uterus. Any immunity granted by this Section is applicable only to an action brought on behalf of the in vitro fertilized human ovum as a juridical person.

Acts 1986, No. 964, §1.



RS 9:133 - Inheritance rights

§133. Inheritance rights

Inheritance rights will not flow to the in vitro fertilized ovum as a juridical person, unless the in vitro fertilized ovum develops into an unborn child that is born in a live birth, or at any other time when rights attach to an unborn child in accordance with law. As a juridical person, the embryo or child born as a result of in vitro fertilization and in vitro fertilized ovum donation to another couple does not retain its inheritance rights from the in vitro fertilization patients.

Acts 1986, No. 964, §1.



RS 9:151 - UNIFORM UNCLAIMED PROPERTY ACT

CODE TITLE III--ABSENT PERSONS

CHAPTER 1. UNIFORM UNCLAIMED PROPERTY ACT

§151. Short title

This Chapter may be cited as the "Uniform Unclaimed Property Act of 1997".

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:152 - Uniformity of application and construction

§152. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1986, No. 829, §1, eff. July 10, l986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:153 - Definitions

§153. Definitions

As used in this Chapter:

(1) "Administrator" means the state treasurer.

(2) "Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owed by the holder.

(3) "Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, savings and loan association, building and loan association, savings bank, industrial bank, land bank, safe deposit company, safekeeping depository, bank, banking organization, financial organization, insurance company, mutual fund, credit union, utility, or other business entity consisting of one or more persons, whether or not for profit.

(4) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(5) "Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner of property that is subject to this Chapter.

(6) "Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing insurance including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life insurance, life endowments and annuities, malpractice, marine, mortgage, surety, and wage protection insurance.

(7) "Mineral" means gas, oil, coal, other gaseous liquid and solid hydrocarbons, oil shale, cement material, sand and gravel, road material, building stone, chemical substance, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resource, or any other substance defined as a mineral by the law of this state.

(8) "Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable for all of the following:

(a) For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals.

(b) For the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments.

(c) Resulting from an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

(9) "Money order" includes an express money order and a personal money order, on which the remitter is the purchaser. The term does not include a bank money order or any other instrument sold by a banking or financial organization if the seller has obtained the name and address of the payee.

(10) "Owner" means a person who has a legal or equitable interest in property subject to this Chapter or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

(11) "Person" means an individual, business association, estate, trust, partnership, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(12) "Property" means a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government or governmental entity, and all income or increments therefrom. The term includes property that is referred to as or evidenced by the following:

(a) Money, a check, draft, deposit, interest, or dividend.

(b) Credit balance, customer's overpayment, gift certificate, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance.

(c) Stock or other evidence of ownership of an interest in a business association.

(d) A bond, debenture, note, or other evidence of indebtedness.

(e) Money deposited to redeem stocks, bonds, coupons, or other securities or to make distributions.

(f) An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance.

(g) An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

(h) Any certificate, rebate, coupon, or other instrument issued in connection with a class action judgment or court-approved settlement of a class action proceeding which represents a refund on, or reduction of, the purchase price of an item or services purchased or to be purchased shall not constitute property within the meaning of this statute.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(15) "Utility" means a person who owns or operates for public use any plant, equipment, real property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

Acts 1991, No. 209, §1, eff. July 2, 1991; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2000, 1st Ex. Sess., No. 135, §2, eff. July 1, 2000.



RS 9:154 - Presumptions of abandonment

§154. Presumptions of abandonment

A. Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property for the following:

(1) Travelers check, fifteen years after issuance.

(2) Money order, seven years after issuance.

(3)(a) Stock or other interest in a business association, including a debt obligation other than a bearer bond or original issue discount bond, if either of the following applies:

(i) Three years after the earlier of the date of an unpresented instrument issued to pay interest or a dividend or other cash distribution, or the date of issue of an undelivered stock certificate issued as a stock dividend, split, or other distribution.

(ii) If a dividend or other distribution has not been paid on the stock or other interest for three consecutive years, or the stock or other interest is held pursuant to a plan that provides for the automatic reinvestment of dividends or other distributions, three years after the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable, or after the holder discontinued mailings to the apparent owner, whichever is earlier.

(b) Any dividend, profit, distribution, interest, redemption, payment on principal, or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bond holder, or other security holder, who has not claimed it, or corresponded in writing with the business association concerning it, within three years after the date prescribed for payment or delivery.

(4) A demand, savings, or matured time deposit, including a deposit that is automatically renewable, five years after the earlier of its maturity or the date of the last indication by the owner of interest in the property; however, property that is automatically renewable is deemed matured for purposes of this Section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder. However, no property under this Paragraph shall be presumed abandoned if a banking or financial organization has forwarded a statement or other written communication to the owner within the preceding ninety days with regard to the property at the owner's last known address and the statement or communication has not been returned to the banking or financial organization as undeliverable or unclaimed by the forwarding agent.

(5) Money or credits owed to a customer as a result of a retail business transaction, three years after the obligation accrued.

(6) Gift certificate, three years after December thirty-first of the year in which the certificate was sold.

(7) Amount owed by an insurer on a life or endowment insurance policy or annuity contract that has matured or terminated, three years after the obligation to pay arose or, in the case of a policy or contract payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

(8) Property distributable by a business association in a course of dissolution, one year after the property becomes distributable.

(9) Property received by a court as proceeds of a class action, and not distributed to members of the class, one year after the distribution date.

(10) Property held by a court, state or other government, governmental subdivision or agency, public corporation, or other public authority, one year after the property becomes distributable, except as provided in R.S. 15:86.1.

(11) Wages or other compensation for personal services, one year after the compensation becomes payable.

(12) Deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable.

(13) Property in an individual retirement account or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty.

(14) Mineral proceeds, two years after the property is payable or distributable.

(15) Funds in an education savings account established in accordance with the Louisiana Student Tuition Assistance and Revenue Trust Program as provided in Chapter 22-A of Title 17, during any five-year period subsequent to the beneficiary's thirty-fifth birthday.

(16) Property distributable in the course of a demutualization, rehabilitation, or related reorganization of an insurance company, two years after the date of the demutualization or other event covered herein if, at the time of the demutualization or other event covered herein, the last known address of the owner on the book and records of the holder is known to be incorrect, or distributions or statements are returned by the post office as undeliverable, and the owner has not communicated in writing with the holder or its agent regarding the interest, or otherwise communicated with the holder regarding the interest as evidenced by a memorandum or other record on file with the holder or its agent.

(17) All other property, five years after the obligation to pay or distribute the property arises.

B. At the time that an interest is presumed abandoned under Paragraph A(3) of this Section, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, shall also be presumed abandoned.

C.(1) Property is unclaimed if, for the applicable period of time set forth in Subsection A of this Section, the apparent owner has not communicated, in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner shall not be an indication of interest in the property by the owner.

(2) Property is unclaimed for purposes of Subsection (A)(15) of this Section if, for the applicable period of time set forth in Subsection (A)(15) of this Section, the education savings account owner has not communicated, in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the account in which the funds are held, and has not otherwise indicated an interest in the funds and the beneficiary of the account has not requested a disbursement of any of the funds for qualified higher education expenses. A communication with an owner by a person other than the holder or its representative who has not identified the account in writing to the owner shall not be an indication of interest in the property by the owner.

D. An indication of an owner's interest in property includes the following:

(1) The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received.

(2) Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account.

(3) The making of a deposit to or withdrawal from a bank account.

(4) The payment of a premium with respect to a property interest in an insurance policy; however, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

E. Property shall be payable or distributable for purposes of this Chapter notwith­standing the owner's failure to make demand or present an instrument or document otherwise required to obtain payment.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1991, No. 209, §1, eff. July 2, 1991; Acts 1992, No. 73, §1, eff. June 5, 1992; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2003, No. 221, §1, eff. June 5, 2003; Acts 2004, No. 839, §1; Acts 2006, No. 573, §1.



RS 9:154.1 - Compensation for expropriation; ownership; town of Berwick

§154.1. Compensation for expropriation; ownership; town of Berwick

A. Notwithstanding the provisions of R.S. 9:154, monetary funds paid by the town of Berwick into the registry of the court for the expropriation of property and which monetary funds would otherwise be deemed abandoned pursuant to R.S. 9:154, and which monetary funds have not been claimed by any person for a period in excess of twelve years, shall revert to being funds of the town of Berwick, and any such monetary funds held by the administrator shall be returned to the town of Berwick.

B. The administrator who returns the funds to the town of Berwick shall be relieved of all liability which may arise with respect to the funds which have been returned to the town of Berwick.

Acts 2001, No. 836, §1.



RS 9:154.2 - Crescent City Connection; Geaux Pass accounts and deposits; tolls; Geaux Pass Transition Fund; disposition

§154.2. Crescent City Connection; Geaux Pass accounts and deposits; tolls; Geaux Pass Transition Fund; disposition

A. Notwithstanding the provisions of R.S. 9:154 or any other provision of law to the contrary, the provisions of this Section shall apply to account balances and toll tag deposits for all Geaux Pass accounts with the primary designation of the Crescent City Connection Bridge that have had no activity on Louisiana Highway 1 since July 1, 2012, and all tolls paid to cross the Crescent City Connection Bridge for the period beginning January 1, 2013, and continuing through March 5, 2013.

B. On July 1, 2013, any monetary funds remaining in any Geaux Pass account, any monetary funds remaining for toll tag deposits for all Geaux Pass accounts with the primary designation of the Crescent City Connection Bridge that have had no activity on Louisiana Highway 1 on or after July 1, 2012, and any monetary funds paid as a toll to cross the Crescent City Connection Bridge from January 1, 2013, through March 5, 2013, and which monetary funds have not been claimed by any person as of June 15, 2013, shall be deemed abandoned funds for the purposes of treatment as unclaimed property in accordance with the provisions of this Section.

C. Funds that are deemed abandoned funds pursuant to this Section shall be immediately reported and transferred from the Department of Transportation and Development to the state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act. The state treasurer shall deposit these funds into the Geaux Pass Transition Fund as provided in this Section, and shall through June 30, 2014, provide for the return of such funds to their owners in accordance with the Uniform Unclaimed Property Act. The state treasurer shall further provide for the payment of all unexpended and unencumbered funds remaining in the Geaux Pass Transition Fund on June 30, 2014, in accordance with the provisions of this Section.

D.(1) There is hereby created the Geaux Pass Transition Fund as a special fund in the state treasury, hereinafter referred to as the "fund". The source of monies for the fund shall be the monies transferred from the Department of Transportation and Development to the state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act pursuant to the provisions of this Section.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund.

(3) All unexpended and unencumbered monies remaining in the fund on June 30, 2014, shall be appropriated as follows:

(a) An amount not to exceed thirty percent of the monies in the fund shall be appropriated to the Department of Transportation and Development for operational and maintenance costs for the New Orleans ferries, formerly operated by its Crescent City Connection Division.

(b) The balance of the monies in the fund as of June 30, 2014, shall be appropriated to the New Orleans Regional Planning Commission for lighting of the eastbank and westbank approaches to the Crescent City Connection Bridge, including General DeGaulle and the Westbank Expressway approach through ground level, improvements to ingress and egress points, lighting, maintenance, grass cutting, and landscaping of the Westbank Expressway and its connecting arteries.

(c) The state treasurer shall be relieved of all liability which may arise with respect to such distribution of funds.

E. All data associated with funds transferred to the state treasurer pursuant to this Section shall be provided to the Unclaimed Property Division in an electronic format as designated by such division.

F. For the purposes of this Section, holder requirements under R.S. 9:159 shall be deemed waived and the Department of Transportation and Development shall be deemed a holder in good faith pursuant to provisions of the Uniform Unclaimed Property Act.

G. The state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act may establish policies and procedures as necessary to implement the provisions of this Section.

H. All books, papers, and records transferred to the state treasurer pursuant to this Section or as a result of Act No. 247 of the 2013 Regular Session of the Legislature shall be retained for a period of no less than five years following such transfer.

I. The provisions of this Section shall supersede and control to the extent of conflict with any other provision of law.

Acts 2013, No. 247, §1, eff. June 12, 2013.



RS 9:154.3 - Crescent City Connection amnesty program; Crescent City Amnesty Refund Fund; disposition

§154.3. Crescent City Connection amnesty program; Crescent City Amnesty Refund Fund; disposition

A. Notwithstanding the provisions of R.S. 9:154 or any other provision of law to the contrary, the provisions of this Section shall apply to monies collected as a result of the amnesty program provided for in R.S. 47:7019.1 for those persons who failed to pay a toll to cross the Crescent City Connection Bridge, prior to January 1, 2013.

B. Notwithstanding the provisions of R.S. 48:1161.2(D)(c), and prior to appropriation of any monies to the New Orleans Regional Planning Commission, on July 1, 2014, one hundred twenty-eight thousand six hundred eighty-one dollars of monies on deposit in the Crescent City Transition Fund shall be deemed abandoned funds for the purposes of treatment as unclaimed property in accordance with the provisions of this Section.

C. Funds that are deemed abandoned funds pursuant to this Section shall be immediately transferred from the Crescent City Transition Fund by the state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act. The state treasurer shall deposit these funds into the Crescent City Amnesty Refund Fund as provided in this Section, and shall provide for the return of such funds to their owners in accordance with the Uniform Unclaimed Property Act during the term set forth in R.S. 47:7019.2. The state treasurer shall further provide for the payment of all unexpended and unencumbered funds remaining in the Crescent City Amnesty Refund Fund as of July 1, 2015, in accordance with the provisions of this Section.

D.(1) There is hereby created the Crescent City Amnesty Refund Fund as a special fund in the state treasury, hereinafter referred to as the "fund". The source of monies for the fund shall be the monies transferred from the Crescent City Transition Fund as provided for in this Section.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund.

(3) All unexpended and unencumbered monies remaining in the fund on July 1, 2015, shall be appropriated as follows:

(a) An amount not to exceed thirty percent of the monies in the fund shall be appropriated to the Department of Transportation and Development for operational and maintenance costs for the New Orleans ferries, formerly operated by its Crescent City Connection Division.

(b) The balance of the monies in the fund as of July 1, 2015, shall be appropriated to the New Orleans Regional Planning Commission for lighting of the eastbank and westbank approaches to the Crescent City Connection Bridge, including General DeGaulle and the Westbank Expressway approach through ground level, improvements to ingress and egress points, lighting, maintenance, grass cutting, and landscaping of the Westbank Expressway and its connecting arteries.

(4) The state treasurer shall be relieved of all liability which may arise with respect to such distribution of funds.

E. All data associated with monies deposited into the Crescent City Transition Fund that was collected by the Department of Transportation and Development pursuant to R.S. 47:7013.1 shall be transferred by such department to the state treasurer pursuant to this Section and shall be provided by such department to the Unclaimed Property Division in an electronic format as designated by such division.

F. For the purposes of this Section, holder requirements under R.S. 9:159 shall be deemed waived.

G. The state treasurer in his capacity as administrator of the Uniform Unclaimed Property Act may establish policies and procedures as necessary to implement the provisions of this Section.

H. All books, papers, and records transferred to the state treasurer pursuant to this Section shall be retained for a period of no less than five years following such transfer.

I. The provisions of this Section shall supersede and control to the extent of conflict with any other provision of law.

Acts 2014, No. 762, §1, eff. June 19, 2014.



RS 9:155 - Contents of safe deposit box or other safekeeping depository

§155. Contents of safe deposit box or other safekeeping depository

Intangible property held in a safe deposit box or other safekeeping depository in this state in the ordinary course of the holder's business, and proceeds resulting from the sale of the property permitted by other law, shall be presumed abandoned if it remains unclaimed by the owner for more than five years after expiration of the lease or rental period on the box or other depository.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:156 - Rules for taking custody

§156. Rules for taking custody

Unless otherwise provided in this Chapter or by other statute of this state, property that is presumed abandoned, whether located in this or another state, shall be subject to the custody of this state if any of the following applies:

(1) The last known address of the apparent owner, as shown on the records of the holder, is in this state.

(2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state.

(3) The records of the holder do not reflect the last known address of the apparent owner and it is established that any of the following applies:

(a) The last known address of the person entitled to the property is in this state.

(b) The holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property.

(4) The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state.

(5) The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is a domiciliary or a government or governmental subdivision or agency of this state.

(6) The transaction out of which the property arose occurred in this state, the holder is a domiciliary of a state that does not provide for the escheat or custodial taking of the property and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property.

(7) The property is a traveler's check, cashier's check, teller's check, or other official bank issued check, or money order purchased in this state, or the issuer of the traveler's check, cashier's check, teller's check, or other official bank issued check, or money order has its principal place of business in this state and the issuer's records do not show the state in which the instrument was purchased or show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2009, No. 86, §1.



RS 9:157 - Dormancy charge

§157. Dormancy charge

A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner pursuant to which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled. The amount of the deduction is limited to an amount that is not unconscionable.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1988, No. 1006, §1, eff. Aug. 1, 1988; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:158 - Burden of proof as to property evidenced by record of check or draft

§158. Burden of proof as to property evidenced by record of check or draft

A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that must be established by the holder.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:159 - Report of abandoned property

§159. Report of abandoned property

A. A holder of property presumed abandoned shall make a report to the administrator concerning the property.

B. The report shall be verified and shall include all of the following:

(1) Except with respect to a traveler's check or money order, the name if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of fifty dollars or more.

(2) An aggregated amount of items valued under fifty dollars each.

(3) In the case of unclaimed money amounting to fifty dollars or more held or owing under any annuity or life or endowment insurance policy the full name and last known address of the insured or annuitant and of the beneficiary.

(4) In the case of tangible property held in a safe deposit box or other safekeeping depository, a description of the property and the place where it is held and where it may be inspected by the administrator, and any amounts owing to the holder.

(5) The date, if any, on which the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property.

(6) Other information that the administrator by rule prescribes as necessary for the administration of this Chapter.

C. If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

D. The report shall be filed before November first of each year and cover the twelve months next preceding July first of that year.

E. The holder of property presumed abandoned shall send written notice to the apparent owner not more than one hundred twenty days nor less than sixty days before filing the report required by this Section, stating that the holder is in possession of property subject to this Chapter if each of the following applies:

(1) The holder has in its records an address for the apparent owner that the holder's records do not disclose to be inaccurate.

(2) The claim of the apparent owner is not barred by the statute of limitations.

(3) The value of the property is fifty dollars or more.

F. Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which shall terminate the accrual of additional interest on the amount paid.

G. The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with Subsection E of this Section.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:160 - Payment or delivery of abandoned property

§160. Payment or delivery of abandoned property

A. Upon filing the report required by R.S. 9:159, the holder of property presumed abandoned shall pay, transfer, or cause to be paid or transferred to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result.

B. If the property reported to the administrator is a security or security entitlement under Chapter 8 of Title 10 of the Louisiana Revised Statutes of 1950, the administrator is an appropriate person to make an endorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Chapter 8 of Title 10 of the Louisiana Revised Statutes of 1950.

C. If the holder of property reported to the administrator is the issuer of a certificated security, the administrator has the right to obtain a replacement certificate pursuant to R.S. 10:8-405, but an indemnity bond is not required.

D. An issuer, the holder, and any transfer agent or other person acting on behalf of the issuer or holder pursuant to them in accordance with this Section is not liable to the apparent owner and shall be indemnified against claims of any person in accordance with R.S. 9:162.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:161 - Notice and publication of lists of abandoned property

§161. Notice and publication of lists of abandoned property

A. The administrator shall cause a notice to be published not later than November thirtieth of the year following the year in which abandoned property has been paid or delivered to the administrator. The notice shall be published in a newspaper of general circulation in the parish of this state in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner, or the address is outside this state, the notice shall be published in the parish in which the holder has its principal place of business within this state or another parish that the administrator reasonably selects. The advertisement shall be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form shall contain the following information:

(1) The name of each person appearing to be the owner of the property, as set forth in the report filed by the holder.

(2) The last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder.

(3) A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator.

(4) A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator.

B. The administrator is not required to advertise the name and address or location of an owner of property having a total value less than fifty dollars, or information concerning a traveler's check, money order, or similar written instrument.

C. The administrator shall, not less than thirty days prior to any notice of unclaimed property being published in any newspaper, mail each legislator a list of the names and addresses of all unclaimed property owners by parish of last known residence for the parishes in the legislator's district and the amount of property unclaimed. The administrator shall not send any written communication to any unclaimed property owner until thirty days following the notice required by this Subsection.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2000, 1st Ex. Sess., No. 135, §5, eff. July 1, 2000.



RS 9:162 - Custody by state; recovery by holder; defense of holder

§162. Custody by state; recovery by holder; defense of holder

A. In this Section, payment or delivery is made in "good faith" if all of the following apply:

(1) Payment or delivery was made in a reasonable attempt to comply with this Chapter.

(2) The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned.

(3) There is no showing that the records under which the delivery was made did not meet reasonable commercial standards of practice in the industry.

B. Upon payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the administrator in good faith is relieved of all liability arising thereafter with respect to the property. The administrator shall be responsible for taking all reasonable measures to deliver to the owner any property paid or delivered to the administrator.

C. A holder who has paid money to the administrator pursuant to this Chapter may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder shall be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder shall be reimbursed for payment made even if the payment was made to a person whose claim was barred under R.S. 9:171(A).

D. A holder who has delivered property other than money to the administrator pursuant to this Chapter may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

E. The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this Section.

F. If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

G. Property removed from a safe deposit box or other safekeeping depository is received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 1999, No. 206, §1, eff. June 11, 1999.



RS 9:163 - Crediting of dividends, interest, and increments to owner's account

§163. Crediting of dividends, interest, and increments to owner's account

If property other than money is paid, delivered, or transferred to the administrator under this Chapter, the owner is entitled to receive from the administrator any gain realized or accruing on the property at or before liquidation or conversion of the property into money. If the property was interest bearing to the owner on the date of surrender by the holder, the administrator shall pay interest at a rate of five percent a year or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner. Interest on interest bearing property is not payable for any period before the effective date of this Chapter, unless authorized by law superseded by this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:164 - Public sale of abandoned property

§164. Public sale of abandoned property

A. Except as otherwise provided in this Section, the administrator, within three years after the receipt of abandoned property, may sell it to the highest bidder at public sale at a location in the state which in the judgment of the administrator affords the most favorable market for the property. The administrator may decline the highest bid and reoffer the property for sale if the administrator considers the bid to be insufficient. The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale. A sale held under this Section shall be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the parish in which the property is to be sold.

B. Securities listed on an established stock exchange shall be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers reasonable.

C. Securities constituting stock or other interest in a business association shall be held for at least three years before being sold and all other securities shall be held for at least one year before being sold, unless the administrator considers an earlier sale to be in the best interest of the state.

D. If securities constituting stock or other interest in a business association are sold by the administrator before the expiration of three years from their delivery to the administrator, a person making a claim under this Chapter before the end of the three-year period is entitled to the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever is greater, plus dividends, interest, or other increments thereon up to the time the claim is made, less any deduction for expenses of sale. A person making a claim under this Chapter after the expiration of the three-year period is entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale, and is entitled to receive any dividends, interest, or other increments thereon occurring after delivery to the administrator.

E. A purchaser of property at a sale conducted by the administrator pursuant to this Chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

Acts 1988, No. 1006, §1, eff. Aug. 1, 1988; Acts 1992, No. 1119, §1; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:165 - Deposit of funds

§165. Deposit of funds

A. Except as otherwise provided by this Section, the administrator shall promptly deposit in the Bond Security and Redemption Fund of this state all funds received under this Chapter, including the proceeds from the sale of abandoned property under R.S. 9:164. The administrator shall retain in a separate trust fund at least five hundred thousand dollars from which the administrator shall pay claims duly allowed. Before making the deposit, the administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and, with respect to each policy or contract listed in the report of an insurance company, its number, the name of the company, and the amount due.

B. The administrator may deduct an amount equal to the costs incurred for authorized external auditing from total gross collections during any fiscal year, and an amount not to exceed seven percent of the total gross collections during any fiscal year for the remaining costs of administering this Chapter.

C.(1) The Unclaimed Property Leverage Fund is created as a special fund in the state treasury for the deposit of a portion of the funds received by the administrator under this Chapter. The state treasurer shall deposit into the Unclaimed Property Leverage Fund each fiscal year fifteen million dollars.

(a) There is hereby created, as a special account in the Unclaimed Property Leverage Fund, the I-49 North Account. The source of monies in the I-49 North Account shall be fifty percent of the funds deposited in the Unclaimed Property Leverage Fund each fiscal year, any monies appropriated to the fund by the legislature, including federal funds, donations, gifts, or grants, and any other monies as may be provided by law.

(b) There is hereby created, as a special account in the Unclaimed Property Leverage Fund, the I-49 South Account. The source of monies in the I-49 South Account shall be fifty percent of the funds deposited in the Unclaimed Property Leverage Fund each fiscal year, any monies appropriated to the fund by the legislature, including federal funds, donations, gifts, or grants, and any other monies as may be provided by law.

(2) Monies appropriated from the funds shall be expended only in accordance with the provisions of this Paragraph:

(a) For transfer to the State Bond Commission, hereinafter referred to as the "commission", to pay the principal, premium, and interest of unclaimed property bonds issued by the commission pursuant to R.S. 9:165.1 as the bonds become due and payable and to fund such reserves for contingencies, costs, and expenses as may be required by the resolution authorizing the issuance of such bonds as well as pay amounts of ongoing expenses associated with the administration, maintenance, or evaluation of the bonds issued for Interstate 49 North and Interstate 49 South. Proceeds of the bonds, except monies needed to fund reserves and pay costs of issuance, and to the extent not needed to pay debt service or other amounts due under the resolution authorizing the bonds, shall be expended utilizing any or all powers granted to the commission including the funding or securitization of revenue bonds. Monies from the I-49 North Account shall be used exclusively to match federal funds to be used by the Department of Transportation and Development for the costs for and associated with the construction of Interstate 49 North from Interstate 20 in the city of Shreveport to the Louisiana/Arkansas border. Monies from the I-49 South Account shall be used exclusively to match federal funds to be used by the Department of Transportation and Development for the costs for and associated with the construction of Interstate 49 South from Interstate 10 in the city of Lafayette to the West Bank Expressway in the city of New Orleans.

(b) For transfer to the Department of Transportation and Development:

(i) Funds from the I-49 North Account to be used exclusively to match federal funds to be used for the costs for and associated with the construction of Interstate 49 North from Interstate 20 in the city of Shreveport to the Louisiana/Arkansas border; provided, however, that the monies in the fund shall first be applied to that portion of the project from I-220 to the Louisiana/Arkansas border; and

(ii) Funds from the I-49 South Account to be used exclusively to match federal funds to be used for the costs for and associated with the construction of Interstate 49 South from Interstate 10 in the city of Lafayette to the West Bank Expressway in the city of New Orleans.

(3) All unexpended and unencumbered monies in the Unclaimed Property Leverage Fund, the I-49 North Account, and the I-49 South Account at the end of the fiscal year shall remain in the Unclaimed Property Leverage Fund, the I-49 North Account, and the I-49 South Account and interest earned on the investment of these monies shall be credited to the Unclaimed Property Leverage Fund, the I-49 North Account, and the I-49 South Account.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2004, No. 839, §1; Acts 2005, No. 256, §1, eff. June 29, 2005; Acts 2007, No. 320, §1, eff. July 9, 2007; Acts 2011, No. 413, §1.



RS 9:165.1 - Bonds; unclaimed property bonds; completion of I-49

§165.1. Bonds; unclaimed property bonds; completion of I-49

A.(1) Without reference to any provision of the Constitution of Louisiana and the laws of Louisiana, and as a grant of power in addition to any other general or special law, the State Bond Commission, hereinafter "commission", is hereby authorized to issue unclaimed property bonds, hereinafter referred to as "unclaimed property bonds" or "bonds", for the I-49 Project and pledge for the payment of the principal and interest of the unclaimed property bonds monies deposited or to be deposited into the Unclaimed Property Leverage Fund, which pledge shall be subject to the appropriation of funds by the legislature. The commission is further authorized, in its discretion, to pledge all or any part of any gift, grant, donation, or other sum of money, aid, or assistance from the United States, the state, or any political subdivision, thereof, unless otherwise restricted by the terms thereof, all or any part of the proceeds of bonds, credit agreements, instruments, or other money of the commission, from whatever source derived, for the further securing of the payment of the principal and interest of the bonds, including any monies provided to the commission from the Department of Transportation and Development. Any bonds shall be payable solely from revenues and bond proceeds, pending their disbursement and investment income thereon.

(2) The unclaimed property receipts which have been deposited into the Unclaimed Property Leverage Fund shall be applied to pay or provide for the payment of debt service and all related costs and expenses associated therewith on unclaimed property bonds issued by the commission. At no time shall bond payments securitized by unclaimed property receipts in the Unclaimed Property Leverage Fund exceed fifteen million dollars per year.

(3) The resolution or resolutions under which unclaimed property bonds are authorized to be issued may contain any or all of the following:

(a) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state.

(b) Provisions for the investment and reinvestment of unclaimed property bond proceeds until used to pay the costs of financing such unclaimed property bonds and for the disposition of any excess bond proceeds or investment earnings thereon.

(c) Provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including but not limited to letters of credit or policies of bond insurance, remarketing agreements, and credit enhancement devices, for the purpose of moderating interest rate fluctuations.

(d) Provisions for the collection, custody, investment, reinvestment, and use of the pledged revenues or other receipts, funds, or monies pledged therefor and deposited in the Unclaimed Property Leverage Fund.

(e) Provisions regarding the establishment and maintenance of reserves, sinking funds, and any other funds, and accounts as shall be approved by the commission in such amounts as may be established by the commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds.

(f) Covenants for the establishment of pledged revenue coverage requirements for the unclaimed property bonds.

(g) Provisions for the issuance of additional unclaimed property bonds on a parity with unclaimed property bonds theretofore issued, including establishment of coverage requirements with respect thereto.

(h) Provisions or covenants of like or different character from the foregoing which are determined in such proceedings as necessary, convenient, or desirable in order to better secure the unclaimed property bonds, or will tend to make the unclaimed property bonds more marketable, and which are in the best interests of the commission.

B. Bonds issued under the provisions of this Section shall not be deemed to constitute a pledge of the full faith and credit of the state or of any governmental unit thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any public entity of the state are pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this Section shall not directly, indirectly, or contingently obligate the state or any governmental unit of the state to levy any taxes whatever therefor or to make any appropriation for their payment, other than obligations to make payments by the state or any public entity to the commission arising out of contracts, including without limitation the bonds, the bond resolution, and trust indentures authorized under this Section.

C. Bonds shall be authorized by a resolution of the commission and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including but not limited to fixed, variable, or zero rates, be payable at such time or times, be in such denominations, be in such form, carry such registration and exchangeability privilege, be payable in such medium of payment and at such place or places, be subject to such terms of redemption prior to maturity at such price or prices as determined by the commission, and be entitled to such priority on the revenues as such resolution or resolutions may provide.

D. Bonds shall be sold by the commission at public sale by competitive bid or negotiated by private sale and at such price as the commission may determine to be in the best interest of the commission.

E. The issuance of unclaimed property bonds shall not be subject to any limitations, requirements, or conditions contained in any other law, and bonds may be issued without obtaining the consent of the state or any political subdivision, or of any agency, commission, or instrumentality thereof, except that bonds issued hereunder shall be included in the calculation of "net state tax supported debt" as defined in R.S. 39:1367.

F. For a period of thirty days after the date of publication of a notice of intent to issue bonds in the official journal of the state authorizing the issuance of bonds hereunder, any person in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, but after that time no one shall have any cause or right of action to contest the legality of the resolution or of the bonds or the security therefor for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the resolution, the bonds or the security therefor within the thirty days herein prescribed, the commission to issue the bonds and to provide for the payment thereof, the legality thereof, and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed to be legal and shall be incontestable. Any notice of intent so published shall set forth in reasonable detail the purpose of the bonds, the security therefor, and the parameters of amount, duration, and interest rates. The commission may designate any paper of general circulation in its geographical jurisdiction to publish the notice of intent or may utilize electronic media available to the general public. Any suit to determine the validity of bonds issued by the commission shall be brought only in accordance with the provisions of R.S. 13:5121 et seq.

G. All bonds issued pursuant to this Section shall have all the qualities of negotiable instruments under the commercial laws of the state.

H. Any pledge of revenues or other monies made by the commission shall be valid and binding from the time when the pledge is made. The revenues or monies so pledged and thereafter received by the commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission irrespective of whether such parties have notice thereof.

I. Neither the members of the commission nor any person executing the bonds shall be liable personally for the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

J. Bonds of the commission, their transfer, and the income therefrom shall at all times be exempt from all taxation by the state or any political subdivision thereof, and may or may not be exempt for federal income tax purposes. The bonds issued pursuant to this Section shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians. Such bonds shall be eligible to secure the deposit of any and all public funds of the state and any and all public funds of municipalities, parishes, school districts, or other political corporations or subdivisions of the state. Such bonds shall be lawful and sufficient security for the deposits to the extent of their value. When any bonds shall have been issued hereunder, neither the legislature, the commission, nor any other entity may discontinue or decrease the revenues pledged to the payment of the bonds authorized hereunder or permit to be discontinued or decreased the revenues in anticipation of the collection of which such bonds have been issued, or in any way make any change in the allocation and dedication of the revenues which would diminish the amount of the revenues to be received by the commission, until all of such bonds shall have been retired as to principal and interest, and there is hereby vested in the holders from time to time of such bonds a contract right in the provisions of this Section.

K. The commission may provide by resolution for the issuance of refunding bonds pursuant to R.S. 39:1444 et seq.

L. The holders of any bonds issued hereunder shall have such rights and remedies as may be provided in the resolution or trust agreement authorizing the issuance of the bonds, including but not by way of limitation appointment of a trustee for the bondholders and any other available civil action to compel compliance with the terms and provisions of the bonds and the resolution or trust agreement.

M. Subject to the agreements with the holders of bonds, all proceeds of bonds and all revenues pledged under a resolution or trust agreement authorizing or securing such bonds shall be deposited and held in trust in a fund or funds separate and apart from all other funds of the state. Subject to the resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such resolution or trust agreement.

N. The commission is authorized to employ all professionals it deems necessary in the issuance of its bonds.

O. The commission shall be deemed to be a public entity for purposes of Chapters 13, 13-A, 14, 14-A, 14-B, and 15-A of Title 39 of the Louisiana Revised Statutes of 1950, as amended, which statutes shall apply to bonds of the commission, provided that in the event of a conflict with the provisions of this Section, the provisions of this Section shall control.

P.(1) The provisions of this Section shall become null, void, and of no effect on the date that all bonds issued by the commission are paid or deemed paid in full and are no longer considered outstanding or the Interstate 49 project is deemed completed by the Department of Transportation and Development, whichever is later.

(2) If bonds for this project are not sold by December 31, 2013, the provisions of this Section shall become, null, void, and of no effect on January 1, 2014.

Acts 2011, No. 413, §1.



RS 9:165.2 - Designates first I-49 unclaimed property bond project; "Alvin B. Kessler Memorial Highway"

§165.2. Designates first I-49 unclaimed property bond project; "Alvin B. Kessler Memorial Highway"

The first project on I-49 North constructed utilizing financing with unclaimed property bonds shall be named and designated as the "Alvin B. Kessler Memorial Highway". The Department of Transportation and Development shall erect appropriate signage indicating this designation.

Acts 2011, No. 413, §1.



RS 9:166 - Claim of another state to recover property

§166. Claim of another state to recover property

A. After property has been paid or delivered to the administrator under this Chapter, another state may recover the property if any of the following applies:

(1) The property was delivered to the custody of this state because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state, and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

(2) The property was delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state.

(3) The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state, and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state.

(4) The property was subjected to custody by this state under R.S. 9:156(5) and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state.

(5) The property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this state under R.S. 9:156(6), and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

B. A claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under Subsection A of this Section.

C. The administrator shall require another state, before recovering property under this Section, to agree to indemnify this state and its officers and employees against any liability on a claim to the property.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:167 - Filing claim with administrator; handling of claims by administrator

§167. Filing claim with administrator; handling of claims by administrator

A. A person, excluding another state, claiming an interest in property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

B. Within ninety days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may refile the claim under Subsection A of this Section or maintain an action under R.S. 9:168.

C. Within thirty days after a claim is allowed, the property or the net proceeds of a sale of the property shall be delivered or paid by the administrator to the claimant, together with any additional amount to which the claimant is entitled under R.S. 9:163 and 164.

D. A holder who pays the owner for property that has been delivered to the state and which, if claimed from the administrator by the owner would be subject to an increment under R.S. 9:163 and 164, may recover from the administrator the amount of the increment.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:168 - Action to establish claim

§168. Action to establish claim

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety days after its filing may maintain an action de novo to establish the claim in a court of competent jurisdiction in this state, naming the administrator as a defendant. The action shall be brought within ninety days after the decision of the administrator or, if the administrator has failed to allow or deny the claim, within one hundred eighty days after its filing.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:169 - Election to take payment or delivery

§169. Election to take payment or delivery

A. The administrator may decline to receive property reported under this Chapter that the administrator considers to have a value less than the expenses of notice and sale.

B. A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned. Property so delivered shall be held by the administrator and is not presumed abandoned until it otherwise would be presumed abandoned under this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1992, No. 74, §1, eff. June 5, 1992; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:170 - Destruction or disposition of property having no substantial commercial value; immunity from liability

§170. Destruction or disposition of property having no substantial commercial value; immunity from liability

If the administrator determines after investigation that property delivered under this Chapter has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the state or any officer or against the holder for or on account of any acts taken by the administrator under this Section, except for acts constituting intentional misconduct.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1989, No. 12, §1; Acts 1989, No. 532, §1; Acts 1992, No. 74, §1, eff. June 5, 1992; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:171 - Periods of limitation

§171. Periods of limitation

A. The expiration, before or after the effective date of this Chapter, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by this Chapter.

B. An action or proceeding may not be maintained by the administrator to enforce this Chapter more than ten years after the holder specifically identified the property reported to the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of a report, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.

C. Notwithstanding the provisions of this Section or any other law to the contrary, an action or proceeding by the administrator to enforce the provisions of this Chapter shall not be maintained against a federally insured financial institution for any violation that occurred more than six years prior to the most recently completed auditable period which ends on June thirtieth of each year as provided by R.S. 9:159(D).

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2013, No. 247, §2.



RS 9:172 - Requests for reports and examination of records

§172. Requests for reports and examination of records

A. The administrator may require a person who has not filed a report, or a person who the administrator believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the administrator. The report shall state whether the person is holding property reportable under this Chapter, describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

B. The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this Chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this Chapter. The administrator may contract with any other person to conduct the examination on behalf of the administrator.

C. The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the administrator has given the notice required by Subsection B of this Section to both the association and the agent at least ninety days before the examination.

D. Documents and working papers obtained or compiled by the administrator, or the administrator's agents, employees, or designated representatives in the course of conducting an examination, are confidential and are not public records but any of the documents and papers may be used for the following:

(1) Used by the administrator in the course of an action to collect unclaimed property or otherwise enforce this Chapter.

(2) Used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental entity.

(3) Produced pursuant to subpoena or court order.

(4) Disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in Paragraphs (1), (2), and (3) of this Subsection, if the other state is bound to keep the documents and papers confidential.

E. If an examination of the records of a person results in the disclosure of property reportable under this Chapter, the administrator may assess the cost of the examination against the holder at the rate of two hundred dollars a day for each examiner, or a greater amount that is reasonable and was actually incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of examination made pursuant to Subsection C of this Section may be assessed only against the business association.

F. If a holder fails after the effective date of this Chapter to maintain the records required by R.S. 9:173 and the records of the holder available for the periods subject to this Chapter are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay the amount the administrator may reasonably estimate on the basis of any available records of the holder or on the basis of any other reasonable method of estimation that the administrator may select.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:173 - Retention of records

§173. Retention of records

A. A holder required to file a report under R.S. 9:159 shall maintain its records containing the information required to be included in the report until the holder files the report and for ten years after the date of filing, unless a shorter time is provided in Subsection B or C of this Section or by rule of the administrator.

B. A business association that sells, issues, or provides to others for sale or issue in this state, traveler's checks, money orders, or similar written instruments other than third-party bank checks, on which the business association is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the date the property becomes reportable.

C.(1) A federally insured financial institution shall maintain its report filed pursuant to R.S. 9:159 for six years after the date the report is filed.

(2) For purposes of this Chapter, a federally insured financial institution shall maintain its records containing the information required to be included in the report until the holder files the report and for six years after the date of filing.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2013, No. 247, §2.



RS 9:174 - Enforcement

§174. Enforcement

The administrator may maintain an action in this or another state to enforce this Chapter. The court may award reasonable attorney fees to the administrator.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997; Acts 2006, No. 573, §1.



RS 9:175 - Interstate agreements and cooperation; joint and reciprocal actions with other states; confidentiality

§175. Interstate agreements and cooperation; joint and reciprocal actions with other states; confidentiality

A. The administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in R.S. 9:172. The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this Section and prescribe the form.

B. The administrator may join with another state to seek enforcement of this Chapter against any person who is or may be holding property reportable under this Chapter.

C. At the request of another state, the attorney general of this state may maintain an action on behalf of the other state to enforce, in this state, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.

D. The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator. With the approval of the attorney general of this state, the administrator may retain any other attorney to commence an action in this state on behalf of the administrator. This state shall pay all expenses, including attorney fees, in maintaining an action under this Subsection. With the administrator's approval, the expenses and attorney fees may be paid from money received under this Chapter. The administrator may agree to pay expenses and attorney fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorney fees paid under this Subsection may not be deducted from the amount that is subject to the claim by the owner under this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:176 - Interest and penalties

§176. Interest and penalties

A. A holder who fails to report, pay, or deliver property within the time prescribed by this Chapter shall pay to the administrator interest at the annual rate established pursuant to R.S. 13:4202 on the property or value thereof from the date the property should have been reported, paid, or delivered.

B. Except as otherwise provided in Subsection C of this Section, a holder who fails to report, pay, or deliver property within the time prescribed by this Chapter, or fails to perform other duties imposed by this Chapter, shall pay to the administrator, in addition to interest as provided in Subsection A of this Section, a civil penalty of two hundred dollars for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of five thousand dollars.

C. A holder who willfully fails to report, pay, or deliver property within the time prescribed by this Chapter, or willfully fails to perform other duties imposed by this Chapter, shall pay to the administrator, in addition to interest as provided in Subsection A of this Section, a civil penalty of one thousand dollars for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of twenty-five thousand dollars, plus twenty-five percent of the value of any property that should have been but was not reported.

D. A holder who renders a fraudulent report shall pay to the administrator, in addition to interest as provided in Subsection A of this Section, a civil penalty of one thousand dollars for each day from the date a report under this Chapter was due, up to a maximum twenty-five thousand dollars, plus twenty-five percent of the value of any property that should have been but was not reported.

E. Upon good cause shown the administrator may waive, in whole or in part, interest and penalties under Subsections B and C of this Section, and shall waive penalties if the holder acted in good faith and without negligence.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:177 - Agreement to locate property

§177. Agreement to locate property

A. An agreement by an owner to pay compensation to locate, deliver, recover, or assist in the recovery of property that is presumed abandoned is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is twenty-four months after the date the property is paid or delivered to the administrator.

B. Any agreement by an owner to pay compensation to locate, deliver, recover, or assist in the recovery of property is enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner, and states the value of the property before and after the fee or other compensation has been deducted.

C. If an agreement covered by this Section is applicable to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any production payment, overriding royalty, compensating royalty, or similar payment, the provision is void and unenforceable.

D. Any agreement by an owner to pay compensation to locate, deliver, recover,and assist in the recovery of property which is entered into on a date that is twenty-four months or more after the date the property is paid or delivered to the administrator shall not provide for compensation exceeding ten percent of the value of the recoverable property. An owner who has agreed to pay compensation that is unconscionable, or the administrator on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney fees to an owner who prevails in the action.

E. An owner may at any time assert that an agreement covered by this Section is otherwise invalid.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:178 - Foreign transactions

§178. Foreign transactions

This Chapter does not apply to property held, due, and owing in a foreign country and arising out of a foreign transaction.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:179 - Applicability of Chapter

§179. Applicability of Chapter

A. An initial report filed under this Chapter for property that was not required to be reported before the effective date of this Chapter but that is subject to this Chapter shall include all items of property that would have been presumed abandoned during the ten-year period next preceding the effective date of this Chapter as if this Chapter had been in effect during that period.

B. This Chapter does not relieve a holder of a duty that arose before the effective date of this Chapter to report, pay, or deliver property. Except as otherwise provided in R.S. 9:171(B), a holder who did not comply with the law in effect before the effective date of this Chapter is subject to the applicable provisions for enforcement and penalties that then existed, that are continued in effect for the purpose of this Section.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:180 - Rules

§180. Rules

The administrator may adopt necessary rules and regulations in accordance with the Administrative Procedure Act to carry out the provisions of this Chapter.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1991, No. 342, §1, eff. July 6, 1991; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:181 - Severability

§181. Severability

If any provision of this Chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or the application of this Chapter that can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable.

Acts 1986, No. 829, §1, eff. July 10, 1986; Acts 1997, No. 809, §1, eff. July 10, 1997.



RS 9:182 - United States savings bonds; escheatment procedures

§182. United States savings bonds; escheatment procedures

A. Notwithstanding any contrary provisions of law, United States savings bonds which are unclaimed property and subject to the provisions of this Chapter, shall escheat to the state three years after becoming unclaimed property by virtue of the provisions of this Chapter, and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner or beneficiary, shall vest solely in the state according to the procedure set forth in Subsections B through F of this Section.

B. Within one hundred eighty days after the three years prescribed in Subsection A of this Section, if no claim has been filed in accordance with the provisions of this Chapter for such United States savings bonds, the administrator shall commence a civil action in the Nineteenth Judicial District Court for a determination that such United States savings bonds shall escheat to the state. The administrator may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the custody of the administrator to justify the expense of such proceedings.

C.(1) The administrator shall make service by publication of the proceeding in the Nineteenth Judicial District Court in East Baton Rouge Parish in accordance with R.S. 9:161. The notice shall name any defendant to be served and notify the defendant of the following:

(a) The defendant has been sued in the Nineteenth Judicial District Court.

(b) The defendant shall answer the petition or other pleading or otherwise defend, on or before a specified date, not less than forty-one days after the date the notice is first published.

(c) If the defendant does not answer or otherwise defend, the petition or other pleading will be taken as true and judgment, the nature of which will be stated, will be rendered accordingly.

(2) In addition, before service by publication under this Section can be made, the administrator or the administrator's attorney shall file with the court an affidavit or a declaration stating all of the following facts that apply:

(a) The residences of all named defendants sought to be served, if known, and the names of all defendants whose residences are unknown after reasonable effort to ascertain them and the specific efforts made to ascertain their residences.

(b) The affiant or declarant has made a reasonable but unsuccessful effort to ascertain the names and residences of any defendants sought to be served as unknown parties and the specific efforts made to ascertain the names and residences.

(c) The party seeking service by publication is unable to obtain service of summons on the defendants in this state.

(d) The case is one in which the party with due diligence is unable to serve summons on the defendant in this state and either:

(i) The case relates to or involves immovable or movable property in this state, if any defendant has or claims a lien or interest, vested or contingent, in the property.

(ii) In which the relief demanded consists wholly or partly in excluding the defendant from any interest in the property.

D. If no person shall file a claim or appear at the hearing to substantiate a claim or where the court determines that a claimant is not entitled to the property claimed by such claimant, then the court, if satisfied by evidence that the administrator has substantially complied with state law, shall enter a judgment that the subject United States savings bonds have escheated to the state, and all property rights and legal title to and ownership of such United States savings bonds or proceeds from such bonds, including all rights, powers, and privileges of survivorship of any owner, co-owner, or beneficiary, shall vest solely in the state.

E. The administrator shall redeem such United States savings bonds escheated to the state and the proceeds from such redemption of United States savings bonds shall be deposited in the state treasury to the credit of the state general fund. The administrator shall not deposit the proceeds from the redemption of the United States savings bonds in the Bond Security and Redemption Fund nor in the Unclaimed Property Leverage Fund in accordance with the provisions of R.S. 9:165.

F. Any person making a claim for the United States savings bonds escheated to the state under this Section, or for the proceeds from such bonds, may file a claim in accordance with the provisions of this Chapter. Upon providing sufficient proof of the validity of such person's claim, the administrator may, in his sole discretion, pay such claim in accordance with the provisions of this Chapter.

Acts 2014, No. 588, §1, eff. June 9, 2014.



RS 9:191 - DISPOSITION OF UNCLAIMED

CHAPTER 2. DISPOSITION OF UNCLAIMED

SPECIMENS BY TAXIDERMISTS

§191. Definition

As used in this Chapter, "taxidermist" means a person who, for a consideration, mounts, preserves, or otherwise prepares the body of any bird, animal, or fish, or any part thereof, for display.

Added by Acts 1983, No. 115, §1.



RS 9:192 - Disposition

§192. Disposition

A. Any taxidermist may sell any unclaimed specimen left in his possession in excess of one year, provided that he complies with the following requirements:

(1) Each taxidermist shall receive, upon written request to the Secretary of the Department of Wildlife and Fisheries, a permit to sell an unclaimed specimen. No permit shall be issued by the secretary until receipt by the secretary of proof that the taxidermist has made a reasonable effort to notify the owner of the unclaimed specimen. Such proof shall include a copy of a letter notifying the owner, mailed to him at his last known address by registered or certified mail, and the return receipt of the mailing or, if not delivered, the actual letter and envelope with return receipt attached.

(2) Each taxidermist shall provide the Secretary of the Department of Wildlife and Fisheries with the name, address, and other information as may be required by the secretary relating to the owner of the unclaimed specimen.

(3) Each taxidermist may sell the unclaimed specimen for an amount not to exceed the original price for mounting, preserving, tanning, or otherwise preparing the unclaimed specimen for display.

B. Notwithstanding any provision of this Section to the contrary, any migratory specie or other federally protected animal shall not be sold under the provisions of this Section unless the specimen is accompanied by all the permits required by federal law for disposition or sale of such specie or animal.

Added by Acts 1983, No. 115, §1.



RS 9:195 - THE CARE OF MINOR CHILDREN

CHAPTER 3. THE CARE OF MINOR CHILDREN

§195. Provisional tutor upon death of mother

There shall be appointed for the children a provisional tutor in the manner herein directed, if at the time of the disappearance of the father, the mother should be dead, or if she should die before their attaining the age of majority.

Acts 1990, No. 989, §6, eff. Jan. 1, 1991; Acts 1997, No. 851, §2.



RS 9:196 - Limited tutorship by nature

§196. Limited tutorship by nature

A tutor who is entitled to tutorship by nature pursuant to the provisions of Section 2 of Chapter 1 of Title VIII of Book I of the Civil Code and without qualification may perform or discharge any act affecting any right or interest of the minor which involves not more than ten thousand dollars actually received by the minor, notwithstanding court costs, attorney fees, and other expenses. For purposes of this Section, the natural tutor need not comply with the provisions of Code of Civil Procedure Articles 4061, 4265 through 4268, 4269.1, and 4270 through 4272.

Acts 1997, No. 851, §1; Acts 1997, No. 1243, §1; Acts 2003, No. 600, §1.



RS 9:201 - MARRIAGE: GENERAL PRINCIPLES

CODE TITLE IV - HUSBAND AND WIFE

CHAPTER 1. MARRIAGE: GENERAL PRINCIPLES

PART I. OFFICIANTS

§201. Definition

An officiant is a person authorized by law to perform marriage ceremonies.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:202 - Authority to perform marriage ceremony

§202. Authority to perform marriage ceremony

A marriage ceremony may be performed by:

(1) A priest, minister, rabbi, clerk of the Religious Society of Friends, or any clergyman of any religious sect, who has attained the age of majority and is authorized by the authorities of his religion to perform marriages, and who is registered to perform marriages;

(2) A state judge or justice of the peace.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 73, §1; Acts 2014, No. 651, §1.



RS 9:203 - Officiant; judges and justices of the peace

§203. Officiant; judges and justices of the peace

A. Judges and justices of the peace may perform marriage ceremonies within the following territorial limits:

(1) A justice of the supreme court within the state;

(2) A judge of a court of appeals within the circuit;

(3) A judge of a district court within the district;

(4) A judge of a family court, juvenile court, parish court, city court, or, in Orleans Parish, a municipal or traffic court, within the parish in which the court is situated; and

(5) A justice of the peace within the parish in which the court of that justice of the peace is situated, and in any parish within the same supreme court district, or in a parish that has no justice of the peace court, except for Orleans Parish.

B. A judge's authority to perform marriage ceremonies continues after he retires.

C. A retired justice of the peace who has served a total of eighteen years in that capacity shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section provided he registers to perform such ceremonies as required by R.S. 9:204.

D. Notwithstanding the provisions of Paragraph (A)(5) of this Section, a justice of the peace within any of the parishes of DeSoto, Bossier, Caddo, Bienville, Webster, or Red River may perform marriage ceremonies within any of these parishes.

E.(1) A United States District Court judge or magistrate judge of the Eastern District of Louisiana, Middle District of Louisiana, or Western District of Louisiana may perform marriage ceremonies in this state upon the adoption of a court rule, resolution, or standing order by a majority of the judges sitting en banc authorizing judges to perform such ceremonies.

(2) A judge of a court of the United States whose official duty station includes a municipality having a population in excess of one hundred five thousand but less than one hundred thirty thousand persons according to the latest decennial census may perform marriage ceremonies within his official duty station. The authority granted by this Paragraph shall be effective only from August 1, 2012, through September 1, 2012.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1991, No. 710, §1; Acts 1993, No. 105, §1; Acts 1995, No. 212, §1; Acts 1997, No. 73, §2; Acts 2001, No. 341, §1, eff. June 12, 2001; Acts 2001, No. 1103, §1; Acts 2002, 1st Ex. Sess., No. 60, §1; Acts 2003, No. 255, §1, eff. June 6, 2003; Acts 2004, No. 454, §1, eff. June 24, 2004; Acts 2005, No. 4, §1, eff. May 27, 2005; Acts 2007, No. 114, §1; Acts 2008, No. 675, §2, eff. July 1, 2008; Acts 2008, No. 873, §2, eff. July 9, 2008; Acts 2008, No. 879, §3; Acts 2009, No. 15, §1; Acts 2010, No. 199, §1; Acts 2010, No. 237, §1, eff. June 17, 2010; Acts 2012, No. 184, §1; Acts 2012, No. 286, §1; Acts 2014, No. 794, §1.



RS 9:204 - Officiant other than judge; registration

§204. Officiant other than judge; registration

An officiant, other than a judge or justice of the peace, may perform marriage ceremonies only after he registers to do so by depositing with the clerk of court of the parish in which he will principally perform marriage ceremonies, or, in the case of Orleans Parish, with the office of the state registrar of vital records, an affidavit stating his lawful name, denomination, and address.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:205 - Officiant to require marriage license

§205. Officiant to require marriage license

An officiant may not perform a marriage ceremony until he has received a license authorizing him to perform that marriage ceremony.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1988, No. 978, §1; Acts 1990, No. 81, §§1, 2.



RS 9:211 - Relations of the fourth degree

PART II. COLLATERAL RELATIONS

§211. Relations of the fourth degree

Notwithstanding the provisions of Civil Code Article 90, marriages between collaterals within the fourth degree, fifty-five years of age or older, which were entered into on or before December 31, 1992, shall be considered legal and the enactment hereof shall in no way impair vested property rights.

Acts 1993, No. 7, §1.



RS 9:212 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§212. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:213 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§213. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:214 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§214. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:221 - Authority to issue marriage license

PART III. APPLICATION FOR MARRIAGE LICENSE

SUBPART A. IN GENERAL

§221. Authority to issue marriage license

A license authorizing an officiant to perform a marriage ceremony must be issued by:

(1) The state registrar of vital records, or a judge of the city court, in the Parish of Orleans;

(2) The clerk of court, in any other parish; or

(3) A district judge, if the clerk of court is a party to the marriage.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:222 - Place of issuance

§222. Place of issuance

A marriage license may be issued in any parish, regardless of where the ceremony is to be performed or the parties reside.

Acts 1990, No. 81, §1.



RS 9:223 - Form

§223. Form

An application for a marriage license must be made on a form provided by the state registrar of vital records.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:224 - Same; information required

§224. Same; information required

A. An application for a marriage license must include:

(1) The date and hour of the application.

(2) The full name, residence, race, and age of each party.

(3) The names of the parents of each party.

(4) The number of former marriages of each party, and whether divorced or not.

(5) The relationship of each party to the other.

(6) Each party's social security number or a statement by the applicable party that no social security number has been issued to him. The state registrar of vital records and the officiant shall maintain confidentiality of social security numbers. Notwithstanding the provisions of R.S. 44:1 et seq. the clerk of court shall maintain the confidentiality of a party's social security number in an application for a marriage license provided a request is made to the clerk in writing by the party at the time of application.

B. The applicant must verify the information to the issuing official by affidavit.

C. In cases wherein the parties intend to contract a covenant marriage, the application for a marriage license must also include the following statement completed by at least one of the two parties:

"We, [name of intended husband] and [name of intended wife], do hereby declare our intent to contract a Covenant Marriage and, accordingly, have executed a declaration of intent attached hereto."

D. Upon request, the state registrar shall provide the information required in this Section to the agency charged with implementing a program of family support in accordance with R.S. 46:236.1.1 et seq., which shall maintain the confidentiality of the information.

E. The failure of the application to contain the signatures of both parties shall not affect the validity of the covenant marriage if the declaration of intent and accompanying affidavit have been signed by the parties.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 1380, §2; Acts 1998, 1st Ex. Sess., No. 8, §1, eff. April 24, 1998; Acts 1999, No. 1298, §1.



RS 9:225 - Same; attachments

§225. Same; attachments

A. An application for a marriage license shall be accompanied by:

(1) A certified copy of each party's birth certificate.

(2) The written consent for a minor to marry, or the court's authorization for the minor to marry, or both, as required by Chapter 6 of Title XV of the Children's Code.*

(3) If applicable, the declaration of intent for a covenant marriage, as provided in Part VII of this Chapter.

B. It shall be unlawful for any officer authorized to issue a marriage license in this state to issue a license to any male or female unless both parties first present and file with such officer a certified copy of their original birth certificate. A photostatic or photographic reproduction of the certified copy of the birth certificate may be filed with the officer.

Acts 1988, No. 344, §1; Acts 1988, No. 345, §1, eff. July 7, 1988; Acts 1988, No. 808, §1, eff. July 18, 1988; Acts 1995, No. 415, §1; Acts 1997, No. 1380, §2.

*In Paragraph A(2) see Ch.C. Art. 1543 et seq.

{{NOTE: SEE ACTS 1988, NO. 808, §3.}}



RS 9:226 - Certified copy of birth certificate

SUBPART B. BIRTH CERTIFICATE

§226. Certified copy of birth certificate

A. A person born in Louisiana may submit a certified copy of his birth certificate. A short-form birth certification card shall be acceptable as a certified copy of a birth certificate.

B. A person born outside of Louisiana may submit a copy of his birth certificate under the raised seal or stamp of the vital statistics registration authority of his place of birth.

C. A certified copy of the birth certificate or letter issued in lieu thereof shall be retained by the official recorder of the marriage for a minimum period of sixty days.

Acts 1987, No. 330, §1; Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1988, No. 344, §2; Acts 1988, No. 345, §2, eff. July 7, 1988; Acts 1988, No. 808, §2, eff. July 18, 1988; Acts 1990, No. 362, §1, eff. Jan. 1, 1991; Acts 1991, No. 462, §1; Acts 2000, 1st Ex. Sess., No. 118, §1, eff. April 19, 2000.



RS 9:227 - Certified copy unavailable; other proof

§227. Certified copy unavailable; other proof

A. If no birth certificate is on file for an applicant, a letter signed by the proper registration authority, under his raised seal or stamp, must be submitted in lieu of a birth certificate. The letter must state that a thorough search was made and that no birth record was located for the applicant.

B. The officer issuing the marriage license may demand other proof of birth facts.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:228 - Same; court order waiving

§228. Same; court order waiving

A. In the event of extenuating circumstances, and after finding that the parties have complied with all other requirements, a judge of the Orleans Parish City Courts, a family court judge, a juvenile court judge, or any district court judge of a parish may order an issuing official within the territorial jurisdiction of his court to issue a marriage license without the applicant submitting a birth certificate.

B. In the event of extenuating circumstances, and after finding that the parties have complied with all other requirements, a justice of the peace or city court judge may order an issuing official within the parish where his court is situated to issue a marriage license without the applicant submitting a birth certificate. The order need not state the reasons.

C. In the event of extenuating circumstances, and after finding that the parties have complied with all other requirements, a retired justice of the peace authorized to perform marriage ceremonies under R.S. 9:203(C) may order an issuing official within the territorial limits provided by R.S. 9:203(A) to issue a marriage license without the applicant submitting a birth certificate. The order need not state the reasons.

Acts 1991, No. 692, §1; Acts 1995, No. 454, §1; Acts 1999, No. 113, §1; Acts 2014, No. 435, §1.



RS 9:229 - To 233 Repealed by Acts 1988, No. 345, 2, eff. July 7, 1988; Acts 1988, No. 808, 2, eff. July 18, 1988.

SUBPART C. MEDICAL CERTIFICATE (REPEALED)

§229. §§229 to 233 Repealed by Acts 1988, No. 345, §2, eff. July 7, 1988; Acts 1988, No. 808, §2, eff. July 18, 1988.



RS 9:234 - Time and date; indication of covenant marriage

SUBPART D. ISSUANCE AND TIME

§234. Time and date; indication of covenant marriage

A. The official who issues the marriage license shall show on the face of it the exact time and date of issuance.

B. The official shall also indicate on the marriage license whether the parties intend to enter into a covenant marriage.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 1380, §2.



RS 9:235 - Valid for thirty days

§235. Valid for thirty days

A marriage license is valid for thirty days from the date of issuance. No officiant shall perform a marriage after the license has expired.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:236 - Reissuance

§236. Reissuance

A new license may be issued to the parties if they surrender the expired license to the issuing official.

Acts 1988, No. 345, §1, eff. July 7, 1988; Acts 1988, No. 808, §1, eff. July 18, 1988.

{{NOTE: SEE ACTS 1988, NO. 808, §3.}}



RS 9:237 - Information on matrimonial regime and covenant marriage laws; printed summary

SUBPART E. SUMMARY OF MATRIMONIAL REGIMES LAWS

§237. Information on matrimonial regime and covenant marriage laws; printed summary

A. On receiving an application for a license to marry, the license-issuing officer shall deliver to each prospective spouse, either in person or by registered mail, a printed summary of the then current matrimonial regime laws of this state and the covenant marriage law of this state. These summaries shall be prepared by the attorney general of this state.

B. The summary of matrimonial regime law shall emphasize the possibility of contracting expressly a regime of one's choosing before marriage, that spouses who have not entered into a matrimonial agreement before marriage become subject to the legal regime by operation of law, and the possibility of contracting after marriage to modify the matrimonial regime.

C. The summary of covenant marriage law shall emphasize that premarital counseling is mandatory at which time the necessary documents consisting of the declaration of intent and the affidavit and attestation of the counselor shall be executed, that the couple agrees to take all reasonable steps to preserve their marriage if marital difficulties arise, including marriage counseling, that divorce in a covenant marriage is restricted to fault by a spouse and living separate and apart for two years as provided in R.S. 9:307, that expenses for additional legal and marital counseling may be incurred by the couple in order to obtain a legal termination of a covenant marriage, and that divorce under the general marriage law of this state differs significantly.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2001, No. 561, §1; Acts 2014, No. 360, §1.



RS 9:241 - Premature ceremony prohibited

PART IV. DELAYS AND CEREMONY

SUBPART A. SEVENTY-TWO HOUR DELAY

§241. Premature ceremony prohibited

An officiant may not perform a marriage ceremony until seventy-two hours have elapsed since the issuance of the marriage license.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:242 - Waiver of delay

§242. Waiver of delay

A. A judge, justice of the peace, or retired justice of the peace authorized to perform the marriage may waive the seventy-two-hour delay upon application of the parties giving serious and meritorious reasons. His certificate authorizing the immediate performance of the ceremony must be attached to the marriage license.

B. Notwithstanding the provisions of R.S. 9:241, an officiant authorized to perform marriage ceremonies in the parish of Orleans may waive the seventy-two-hour delay for nonresident parties upon application of the parties giving serious and meritorious reasons. His certificate authorizing the immediate performance of the ceremony shall be attached to the marriage license. For purposes of this Subsection, "nonresident" shall mean a person domiciled or residing in a jurisdiction other than the state of Louisiana.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2003, No. 255, §1, eff. June 6, 2003; Acts 2014, No. 435, §1.



RS 9:243 - Penalty

§243. Penalty

An officiant who violates R.S. 9:241, other than a judge, justice of the peace or an officiant authorized to perform marriage ceremonies in the parish of Orleans and who is authorized to waive the seventy-two-hour delay pursuant to the provisions of R.S. 9:242(B), may have his authority to perform marriage ceremonies revoked by the state registrar of vital records. The revocation may not exceed one year.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 2003, No. 255, §1, eff. June 6, 2003.



RS 9:244 - Witnesses required

SUBPART B. CEREMONY AND MARRIAGE CERTIFICATE

§244. Witnesses required

The marriage ceremony shall be performed in the presence of two competent witnesses of full age.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:245 - Marriage certificate

§245. Marriage certificate

A.(1) The marriage certificate is the record prepared for every marriage on a form approved by the state registrar of vital records. It shall contain the information prescribed. On the face of the certificate shall appear the certification to the fact of marriage including, if applicable, a designation that the parties entered into a covenant marriage, signed by the parties to the marriage and by the witnesses, and the signature and title of the officiant.

(2) The marriage certificate shall show the place, time, and date of the performance of the ceremony.

B. Every officiant of a marriage ceremony performed in this state shall sign a certificate of marriage in triplicate.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; Acts 1997, No. 1380, §2.



RS 9:251 - Consolidated form

PART V. RECORD KEEPING

§251. Consolidated form

The application for a marriage license, the authorization to the officiant to perform the marriage ceremony, and the marriage certificate may be incorporated into a single form approved by the state registrar of vital records.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:252 - Duplicate records of marriage licenses issued; preservation; filing of duplicate copy with state division of vital records; penalty for failure to file

§252. Duplicate records of marriage licenses issued; preservation; filing of duplicate copy with state division of vital records; penalty for failure to file

A. Each officer authorized to issue marriage licenses in this state shall keep a duplicate record of all marriage licenses issued, on which he shall note the date and place of the marriage, and the name of the person who performed the ceremony.

B. One copy shall be kept in a loose-leaf book until it has been filled, at which time it shall be permanently bound, and shall be kept open to the inspection of the public during office hours.

C. The other copy shall be filed with the division of vital records of the Department of Children and Family Services within ten days of the expiration of each month, and the failure, neglect, or refusal to do so shall be punished by a fine of not less than ten dollars nor more than fifty dollars.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; H.C.R. No. 59, 1999 R.S.



RS 9:253 - Disposition and recordation of marriage certificates

§253. Disposition and recordation of marriage certificates

A. The officiant shall give one copy of the marriage certificate to the married parties. Within ten days after the ceremony, he shall file the other two copies of the certificate of marriage with the officer who issued the marriage license.

B. Upon receipt of these copies, this officer shall sign them and note thereon the date the certificate was recorded by him.

C. He shall forward to the state registrar of vital records, on or before the fifteenth day of each calendar month, one copy of each certificate of marriage filed with him during the preceding calendar month.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:254 - Penalty for failure to file or complete marriage certificate

§254. Penalty for failure to file or complete marriage certificate

Any person authorized to perform marriages in this state who fails to complete the forms provided by the Department of Children and Family Services, and specifically fails to fill in the date and place the ceremony was performed, or neglects or fails to file the two executed copies with the clerk of court in the parish where the license was issued or, if in Orleans Parish, with the state office of vital records, within ten days after the date of the marriage as provided by law, shall be fined not less than twenty dollars for the first offense, fifty dollars for the second offense, and one hundred dollars for a third offense, and the offender shall be prohibited thereafter from officiating at any marriage in this state.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988; H.C.R. No. 59, 1999 R.S.



RS 9:255 - Tabulation of marriage statistics; annual report

§255. Tabulation of marriage statistics; annual report

The state registrar of vital records shall annually prepare, from the information filed with him under the provisions of R.S. 9:224 and 9:252, abstracts and tabular statements of the facts relating to marriages in each parish, and embody them, with the necessary analysis, in his annual report to the state.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:256 - Penalties

§256. Penalties

Any person who makes a false entry in a marriage license as to the time and date of the issuance of the license or, in a marriage certificate, as to the time and date of the performance of the marriage, shall be guilty of a misdemeanor and upon conviction shall be fined not more than twenty-five dollars.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:261 - Opposition to marriage

PART VI. OPPOSITION TO MARRIAGE

§261. Opposition to marriage

In case of an opposition to the marriage, if it be supported by the oath of the party making it, and by reason sufficient in the opinion of the judge to authorize a suspension of the marriage, it shall be notified to the parties, and a day shall be assigned for a hearing.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:262 - Hearing on opposition

§262. Hearing on opposition

The time fixed for the hearing of the parties and the decision on the opposition shall not exceed ten days from the day on which the opposition was made.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:263 - Persons entitled to oppose

§263. Persons entitled to oppose

Any person may make opposition to a marriage, but if the opposition be overruled, the party making it shall pay costs.

Acts 1987, No. 886, §3, eff. Jan. 1, 1988.



RS 9:272 - Covenant marriage; intent; conditions to create

PART VII. COVENANT MARRIAGE

§272. Covenant marriage; intent; conditions to create

A. A covenant marriage is a marriage entered into by one male and one female who understand and agree that the marriage between them is a lifelong relationship. Parties to a covenant marriage have received counseling emphasizing the nature and purposes of marriage and the responsibilities thereto. Only when there has been a complete and total breach of the marital covenant commitment may the non-breaching party seek a declaration that the marriage is no longer legally recognized.

B. A man and woman may contract a covenant marriage by declaring their intent to do so on their application for a marriage license, as provided in R.S. 9:224(C), and executing a declaration of intent to contract a covenant marriage, as provided in R.S. 9:273. The application for a marriage license and the declaration of intent shall be filed with the official who issues the marriage license.

C. A covenant marriage terminates only for one of the causes enumerated in Civil Code Article 101. A covenant marriage may be terminated by divorce only upon one of the exclusive grounds enumerated in R.S. 9:307. A covenant marriage agreement may not be dissolved, rescinded, or otherwise terminated by the mutual consent of the spouses.

Acts 1997, No. 1380, §3; Acts 2006, No. 249, §1.



RS 9:273 - Covenant marriage; contents of declaration of intent

§273. Covenant marriage; contents of declaration of intent

A. A declaration of intent to contract a covenant marriage shall contain all of the following:

(1) A recitation signed by both parties to the following effect:

"A COVENANT MARRIAGE

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We have chosen each other carefully and disclosed to one another everything which could adversely affect the decision to enter into this marriage. We have received premarital counseling on the nature, purposes, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriages and we promise to love, honor, and care for one another as husband and wife for the rest of our lives."

(2)(a) An affidavit by the parties attesting they have received premarital counseling from a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which counseling shall include a discussion of the seriousness of covenant marriage, communication of the fact that a covenant marriage is a commitment for life, a discussion of the obligation to seek marital counseling in times of marital difficulties, and that they have received and read the informational pamphlet developed and promulgated by the office of the attorney general entitled "Covenant Marriage Act" which provides a full explanation of the terms and conditions of a covenant marriage.

(b) An attestation, signed by the counselor and attached to or included in the parties' affidavit, confirming that the parties were counseled as to the nature and purpose of the marriage.

(3)(a) The signature of both parties witnessed by a notary.

(b) If one or both of the parties are minors, the written consent or authorization of those persons required under the Children's Code to consent to or authorize the marriage of minors.

B. The declaration shall contain two separate documents, the recitation and the affidavit, the latter of which shall include the attestation either included therein or attached thereto. The recitation shall be prepared in duplicate originals, one of which shall be retained by the parties and the other, together with the affidavit and attestation, shall be filed as provided in R.S. 9:272(B).

Acts 1997, No. 1380, §3; Acts 1999, No. 1298, §1.



RS 9:273.1 - Declaration of intent; form

§273.1. Declaration of intent; form

A. The following is suggested as a form for the recitation which may be used by the couple:

"DECLARATION OF INTENT

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We have chosen each other carefully and disclosed to one another everything which could adversely affect the decision to enter this marriage. We have received premarital counseling on the nature, purposes, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriages and we promise to love, honor, and care for one another as husband and wife for the rest of our lives."

B. The following is the suggested form of the affidavit which may be used by the parties, notary, and counselor:

STATE OF LOUISIANA

PARISH OF

BE IT KNOWN THAT on this ___ day of _______ , _____, before me the undersigned notary, personally came and appeared:

_____________________________________________________________

(Insert names of the prospective spouses)

who after being duly sworn by me, Notary, deposed and stated that:

Affiants acknowledge that they have received premarital counseling from a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which marriage counseling included:

A discussion of the seriousness of Covenant Marriage;

Communication of the fact that a Covenant Marriage is a commitment for life;

The obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise, and

That the affiants both read the pamphlet entitled "The Covenant Marriage Act" developed and promulgated by the office of the attorney general, which provides a full explanation of a Covenant Marriage, including the obligation to seek marital counseling in times of marital difficulties and the exclusive grounds for legally terminating a Covenant Marriage by divorce or divorce after a judgment of separation from bed or board.

_________________________

(Name of prospective spouse)

_________________________

(Name of prospective spouse)

SWORN TO AND SUBSCRIBED BEFORE ME THIS _____ DAY OF ____________, ________.

________________________________

NOTARY PUBLIC

ATTESTATION

The undersigned does hereby attest that the affiants did receive counseling from me as to the nature and purpose of marriage, which included a discussion of the seriousness of Covenant Marriage, communication of the fact that a Covenant Marriage is for life, and the obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise.

_______________________________

Counselor

Acts 1999, No. 1298, §1.



RS 9:274 - Covenant marriage; other applicable rules

§274. Covenant marriage; other applicable rules

A covenant marriage shall be governed by all of the provisions of Chapters 1 through 4 of Title IV of Book I of the Louisiana Civil Code and the provisions of Code Title IV of Code Book I of this Title.

Acts 1997, No. 1380, §3.



RS 9:275 - Covenant marriage; applicability to already married couples

§275. Covenant marriage; applicability to already married couples

A. On or after August 15, 1997, married couples may execute a declaration of intent to designate their marriage as a covenant marriage to be governed by the laws relative thereto.

B.(1) This declaration of intent in the form and containing the contents required by Subsection C of this Section must be presented to the officer who issued the couple's marriage license and with whom the couple's marriage certificate is filed. If the couple was married outside of this state, a copy of the foreign marriage certificate, which need not be certified, with the declaration of intent attached thereto, shall be filed with the officer who issues marriage licenses in the parish in which the couple is domiciled. The officer shall make a notation on the marriage certificate of the declaration of intent of a covenant marriage and attach a copy of the declaration to the certificate.

(2) On or before the fifteenth day of each calendar month, the officer shall forward to the state registrar of vital records each declaration of intent of a covenant marriage filed with him during the preceding calendar month pursuant to this Section.

C.(1) A declaration of intent to designate a marriage as a covenant marriage shall contain all of the following:

(a) A recitation signed by both parties to the following effect:

"A COVENANT MARRIAGE

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We understand the nature, purpose, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take all reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriage, and we renew our promise to love, honor, and care for one another as husband and wife for the rest of our lives."

(b)(i) An affidavit by the parties that they have discussed their intent to designate their marriage as a covenant marriage with a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which included a discussion of the obligation to seek marital counseling in times of marital difficulties and that they have received and read the informational pamphlet developed and promulgated by the office of the attorney general entitled "Covenant Marriage Act" which provides a full explanation of the terms and conditions of a Covenant Marriage.

(ii) An attestation signed by the counselor confirming that the parties were counseled as to the nature and purpose of the marriage.

(iii) The signature of both parties witnessed by a notary.

(2) The declaration shall contain two separate documents, the recitation and the affidavit, the latter of which shall include the attestation either included therein or attached thereto. The recitation shall be prepared in duplicate originals, one of which shall be retained by the parties and the other, together with the affidavit and attestation, shall be filed as provided in Subsection B of this Section.

Acts 1997, No. 1380, §3; Acts 1999, No. 1298, §1.



RS 9:275.1 - Declaration of intent; married couples; form

§275.1. Declaration of intent; married couples; form

A. The following is suggested as a form for the recitation which may be used by the couple:

"DECLARATION OF INTENT

We do solemnly declare that marriage is a covenant between a man and a woman who agree to live together as husband and wife for so long as they both may live. We understand the nature, purpose, and responsibilities of marriage. We have read the Covenant Marriage Act, and we understand that a Covenant Marriage is for life. If we experience marital difficulties, we commit ourselves to take reasonable efforts to preserve our marriage, including marital counseling.

With full knowledge of what this commitment means, we do hereby declare that our marriage will be bound by Louisiana law on Covenant Marriage, and we renew our promise to love, honor, and care for one another as husband and wife for the rest of our lives."

B. The following is the suggested form of the affidavit which may be used by the parties, notary, and counselor:

STATE OF LOUISIANA

PARISH OF _________________

BE IT KNOWN THAT on this ____ day of ________, ________, before me the undersigned notary, personally came and appeared:

____________________________________

(Insert names of spouses)

who after being sworn by me, Notary, deposed and stated that:

Affiants acknowledge that they have received counseling from a priest, minister, rabbi, clerk of the Religious Society of Friends, any clergyman of any religious sect, or a professional marriage counselor, which counseling included:

A discussion of the seriousness of Covenant Marriage;

Communication of the fact that a Covenant Marriage is a commitment for life;

The obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise, and

That the affiants both read the pamphlet entitled "The Covenant Marriage Act" developed and promulgated by the office of the attorney general, which provides a full explanation of a Covenant Marriage, including the obligation to seek marital counseling in times of marital difficulties and the exclusive grounds for legally terminating a Covenant Marriage by divorce or divorce after a judgment of separation from bed or board.

____________________________

(Name of Spouse)

____________________________

(Name of Spouse)

SWORN TO AND SUBSCRIBED BEFORE ME THIS _____ DAY OF ___________, _______.

__________________________

NOTARY PUBLIC

ATTESTATION

The undersigned does hereby attest that the affiants did receive counseling from me as to the nature and purpose of marriage, which included a discussion of the seriousness of Covenant Marriage, communication of the fact that a Covenant Marriage is for life, and the obligation of a Covenant Marriage to take reasonable efforts to preserve the marriage if marital difficulties arise.

________________________

Counselor

Acts 1999, No. 1298, §1.



RS 9:276 - Limitation of liability; pastoral counselor

§276. Limitation of liability; pastoral counselor

A. No person shall have a cause of action against any priest, minister, rabbi, clerk of religious society of friends, or any clergyman of any religious sect, for any action taken or statement made in adherence with the provisions for counseling as provided for in this Part.

B. The immunity from liability provided for in Subsection A of this Section, shall not apply to any action or statement by such priest, minister, rabbi, clerk of religious society of friends, or any clergyman of any religious sect, if such action or statement was maliciously, willfully, and deliberately intended to cause harm to, or harass or intimidate those seeking such counseling.

Acts 2003, No. 778, §1.



RS 9:291 - Suits between spouses

CHAPTER 2. INCIDENTS AND EFFECTS OF MARRIAGE

PART I. IN GENERAL

§291. Suits between spouses

Spouses may not sue each other except for causes of action pertaining to contracts or arising out of the provisions of Book III, Title VI of the Civil Code; for restitution of separate property; for divorce or declaration of nullity of the marriage; and for causes of action pertaining to spousal support or the support or custody of a child while the spouses are living separate and apart.

Acts 1990, No. 1009, §6, eff. Jan. 1, 1991; Acts 2004, No. 490, §3.



RS 9:292 - Surname of married person

§292. Surname of married person

Notwithstanding any other law to the contrary, a woman, at her option, may use her maiden name, her present spouse's name, or a hyphenated combination thereof. If widowed, divorced, or remarried, a woman may use her maiden name, the surname of her deceased or former spouse, the surname of her present spouse, or any combination thereof.

Acts 2003, No. 852, §1; Acts 2004, No. 118, §1.



RS 9:293 - Law applicable to spouses in covenant marriage

PART II. SPECIAL INCIDENTS AND EFFECTS OF COVENANT MARRIAGE

§293. Law applicable to spouses in covenant marriage

Spouses in a covenant marriage are subject to all of the laws governing married couples generally and to the special rules governing covenant marriage.

Acts 2004, No. 490, §1.



RS 9:294 - Covenant spouses' love, respect, and community

§294. Covenant spouses' love, respect, and community

Spouses owe each other love and respect and they commit to a community of living. Each spouse should attend to the satisfaction of the other's needs.

Acts 2004, No. 490, §1.



RS 9:295 - Covenant spouses' obligation to live together

§295. Covenant spouses' obligation to live together

Spouses are bound to live together, unless there is good cause otherwise. The spouses determine the family residence by mutual consent, according to their requirements and those of the family.

Acts 2004, No. 490, §1.



RS 9:296 - Right and duty of covenant spouses to manage household

§296. Right and duty of covenant spouses to manage household

The management of the household shall be the right and the duty of both spouses.

Acts 2004, No. 490, §1.



RS 9:297 - Decisionmaking in interest of family

§297. Decisionmaking in interest of family

Spouses by mutual consent after collaboration shall make decisions relating to family life in the best interest of the family.

Acts 2004, No. 490, §1.



RS 9:298 - Obligations to children of the marriage

§298. Obligations to children of the marriage

The spouses are bound to maintain, to teach, and to educate their children born of the marriage in accordance with their capacities, natural inclinations, and aspirations, and shall prepare them for their future.

Acts 2004, No. 490, §1.



RS 9:301 - DIVORCE

CODE TITLE V - DIVORCE

CHAPTER 1. DIVORCE

PART I. IN GENERAL

§301. Court may authorize spouse of military personnel presumed dead to remarry; judgment dissolves marriage

A. The spouse of a person presumed dead, as provided in R.S. 9:1441, may petition the district court of the parish in which the petitioner is domiciled for authority to contract another marriage. Upon the submission of proof that the petitioner is domiciled in the parish, and that the other spouse is presumed dead, the court may authorize petitioner to contract another marriage. The presumption of the death of petitioner's spouse may be proved as provided in R.S. 9:1443.

B. The judgment of court authorizing the petitioner to contract another marriage has the effect of terminating the marriage to the person presumed dead if he is alive at the time.

Acts 1990, No. 1009, §§7, 9, eff. Jan. 1, 1991.



RS 9:302 - Divorce proceedings; hearings in chambers; procedure

§302. Divorce proceedings; hearings in chambers; procedure

A. In addition to any hearing otherwise authorized by law to be held in chambers, the court by local rule, and only in those instances where good cause is shown, may provide that only with mutual consent, civil hearings before the trial court in divorce proceedings may be held in chambers. Such hearings shall include contested and uncontested proceedings and rules for spousal support, child support, visitation, injunctions, or other matters provisional and incidental to divorce proceedings.

B. A motion for hearing in chambers pursuant to this Section may be made by either party or upon the court's own motion.

C. Except for being closed to the public, the hearings held in chambers pursuant to this Section shall be conducted in the same manner as if taking place in open court. The minute clerk and court reporter shall be present if necessary to perform the duties provided by law.

D. The provisions of this Section shall not be construed to repeal or restrict the authority otherwise provided by law for any hearing to be held in chambers.

Acts 1990, No. 1009, §§7, 9, eff. Jan. 1, 1991.



RS 9:303 - Income assignment; new orders; deviation

§303. Income assignment; new orders; deviation

A. In all new child support orders after January 1, 1994, that are not being enforced by the Department of Children and Family Services, the court shall include as part of the order an immediate income assignment unless there is a written agreement between the parties or the court finds good cause not to require an immediate income assignment.

B. For purposes of this Section:

(1) "Written agreement" means a written alternative arrangement signed by both parents, reviewed by the court, and entered into the record of the proceedings.

(2) "Good cause" exists upon a showing by the respondent that any of the following exist:

(a) There has been no delinquency in payment of child support for the six calendar months immediately preceding the filing of the motion for modification of an existing child support order.

(b) The respondent is agreeable to a consent judgment authorizing an automatic ex parte immediate income assignment if he becomes delinquent in child support payments for a period in excess of one calendar month.

(c) The respondent is not likely to become delinquent in the future.

(d) Any other sufficient evidence which, in the court's discretion, constitutes good cause.

C. An income assignment order issued pursuant to this Section shall be payable through the Louisiana state disbursement unit for collection and disbursement of child support payments as provided in R.S. 46:236.11 and shall be governed by the same provisions as immediate income assignment orders that are being enforced by the department, including R.S. 46:236.1.1 et seq. All clerks of court in the state shall provide information to the state disbursement unit on income assignment orders issued pursuant to this Section. The department shall promulgate rules and regulations to implement the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 1993, No. 145, §1; Acts 1997, No. 1121, §1, eff. Oct. 1, 1998; Acts 2010, No. 238, §1.



RS 9:304 - Judgment of divorce; waiting periods; accrual of abandonment period

§304. Judgment of divorce; waiting periods; accrual of abandonment period

A.(1) In the aftermath of Hurricanes Katrina and Rita, the issuance of Executive Orders KBB 2005-32, 48, and 67 shall not affect the calculation of the one hundred eighty-day waiting period required by Civil Code Article 102, the six-month waiting period required by Civil Code Article 103(1), or the one-year, one-year and six months, or two-year waiting periods required by R.S. 9:307.

(2) Any judgment of divorce rendered during the time periods affected by Executive Orders KBB 2005-32, 48, and 67 shall be a good and valid judgment if no appeal or request for new trial has been filed in accordance with the provisions of the Code of Civil Procedure or any applicable law or by January 3, 2006, whichever is later.

B. Notwithstanding Code of Civil Procedure Article 3954, if the two-year abandonment period would have otherwise accrued during the suspension of all legal deadlines as provided in Executive Orders KBB 2005-32, 48, and 67, the parties shall have thirty days from the effective date of this Section to file a rule to show cause as required by Civil Code Article 102.

Acts 2005, 1st Ex. Sess., No. 31, §1, eff. Nov. 29, 2005.



RS 9:304.1 - Court costs; action to make child support executory

§304.1. Court costs; action to make child support executory

A. An action to make past due child support executory may be filed by any plaintiff, who is unable to utilize the provisions of Chapter 5 of Title I of Book IX of the Code of Civil Procedure, without paying the costs of court in advance or as they accrue or furnishing security therefor, if the court is satisfied that the plaintiff because of poverty or lack of means cannot afford to make payment.

B. When the action has been filed without the payment of costs as provided in Subsection A and the plaintiff is not the prevailing party, except for good cause, the court shall order the plaintiff to pay all costs of court.

Acts 1988, No. 603, §1.



RS 9:305 - Repealed by Acts 2006, No. 344, §7 eff. June 13, 2006.

§305. Repealed by Acts 2006, No. 344, §7 eff. June 13, 2006.



RS 9:306 - Seminar for divorcing parents

§306. Seminar for divorcing parents

A. Upon an affirmative showing that the facts and circumstances of the particular case before the court warrant such an order, a court exercising jurisdiction over family matters may require the parties in a custody or visitation proceeding to attend and complete a court-approved seminar designed to educate and inform the parties of the needs of the children.

B. If the court chooses to require participation in such a seminar, it shall adopt rules to accomplish the goals of Subsection A of this Section, which rules shall include but not be limited to the following:

(1) Criteria for evaluating a seminar provider and its instructors.

(2) Criteria to assure selected programs provide and incorporate into the provider's fee structure the cost of services to indigents.

(3) The amount of time a participant must take part in the program, which shall be a minimum of three hours but not exceed four hours nor shall the costs exceed twenty-five dollars per person.

(4) The time within which a party must complete the program.

C. For purposes of this Section, "instructor" means any psychiatrist, psychologist, professional counselor, social worker licensed under state law, or in any parish other than Orleans, means a person working with a court-approved, nonprofit program of an accredited university created for educating divorcing parents with children. All instructors must have received advanced training in instructing co-parenting or similar seminars.

D. The seminar shall focus on the developmental needs of children, with emphasis on fostering the child's emotional health. The seminar shall be informative and supportive and shall direct people desiring additional information or help to appropriate resources. The course content shall contain but not be limited to the following subjects:

(1) The developmental stages of childhood, the needs of children at different ages, and age appropriate expectations of children.

(2) Stress indicators in children adjusting to divorce, the grief process, and avoiding delinquency.

(3) The possible enduring emotional effects of divorce on the child.

(4) Changing parental and marital roles.

(5) Recommendations with respect to visitation designed to enhance the child's relationship with both parents.

(6) Financial obligations of child rearing.

(7) Conflict management and dispute resolution.

E. Nonviolent acts or communications made during the seminar, which are otherwise relevant to the subject matter of a divorce, custody, or visitation proceeding, are confidential, not subject to disclosure, and may not be used as evidence in favor of or against a participant in the pending proceeding. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented or otherwise made during the seminar.

Acts 1995, No. 766, §1, eff. July 1, 1995; Acts 1999, No. 276, §1.



RS 9:307 - Divorce or separation from bed and board in a covenant marriage; exclusive grounds

§307. Divorce or separation from bed and board in a covenant marriage; exclusive grounds

A. Notwithstanding any other law to the contrary and subsequent to the parties obtaining counseling, a spouse to a covenant marriage may obtain a judgment of divorce only upon proof of any of the following:

(1) The other spouse has committed adultery.

(2) The other spouse has committed a felony and has been sentenced to death or imprisonment at hard labor.

(3) The other spouse has abandoned the matrimonial domicile for a period of one year and constantly refuses to return.

(4) The other spouse has physically or sexually abused the spouse seeking the divorce or a child of one of the spouses.

(5) The spouses have been living separate and apart continuously without reconciliation for a period of two years.

(6)(a) The spouses have been living separate and apart continuously without reconciliation for a period of one year from the date the judgment of separation from bed and board was signed.

(b) If there is a minor child or children of the marriage, the spouses have been living separate and apart continuously without reconciliation for a period of one year and six months from the date the judgment of separation from bed and board was signed; however, if abuse of a child of the marriage or a child of one of the spouses is the basis for which the judgment of separation from bed and board was obtained, then a judgment of divorce may be obtained if the spouses have been living separate and apart continuously without reconciliation for a period of one year from the date the judgment of separation from bed and board was signed.

B. Notwithstanding any other law to the contrary and subsequent to the parties obtaining counseling, a spouse to a covenant marriage may obtain a judgment of separation from bed and board only upon proof of any of the following:

(1) The other spouse has committed adultery.

(2) The other spouse has committed a felony and has been sentenced to death or imprisonment at hard labor.

(3) The other spouse has abandoned the matrimonial domicile for a period of one year and constantly refuses to return.

(4) The other spouse has physically or sexually abused the spouse seeking the divorce or a child of one of the spouses.

(5) The spouses have been living separate and apart continuously without reconciliation for a period of two years.

(6) On account of habitual intemperance of the other spouse, or excesses, cruel treatment, or outrages of the other spouse, if such habitual intemperance, or such ill-treatment is of such a nature as to render their living together insupportable.

C. The counseling referenced in Subsections A and B of this Section, or other such reasonable steps taken by the spouses to preserve the marriage, as required by the Declaration of Intent signed by the spouses, shall occur once the parties experience marital difficulties. If the spouses begin living separate and apart, the counseling or other intervention should continue until the rendition of a judgment of divorce.

D. Notwithstanding the provisions of Subsection C of this Section, the counseling referenced in Subsections A and B of this Section shall not apply when the other spouse has physically or sexually abused the spouse seeking the divorce or a child of one of the spouses.

Acts 1997, No. 1380, §4; Acts 2004, No. 490, §1.

NOTE: See Acts 2004, No. 490, §2, relative to application.



RS 9:308 - Separation from bed and board in covenant marriage; suit against spouse; jurisdiction, procedure, and incidental relief

§308. Separation from bed and board in covenant marriage; suit against spouse; jurisdiction, procedure, and incidental relief

A. Unless judicially separated, spouses in a covenant marriage may not sue each other except for causes of action pertaining to contracts or arising out of the provisions of Book III, Title VI of the Civil Code; for restitution of separate property; for separation from bed and board in covenant marriages, for divorce, or for declaration of nullity of the marriage; and for causes of action pertaining to spousal support or the support or custody of a child while the spouses are living separate and apart, although not judicially separated.

B.(1) Any court which is competent to preside over divorce proceedings, including the family court for the parish of East Baton Rouge, has jurisdiction of an action for separation from bed and board in a covenant marriage, if:

(a) One or both of the spouses are domiciled in this state and the ground therefor was committed or occurred in this state or while the matrimonial domicile was in this state.

(b) The ground therefor occurred elsewhere while either or both of the spouses were domiciled elsewhere, provided the person obtaining the separation from bed and board was domiciled in this state prior to the time the cause of action accrued and is domiciled in this state at the time the action is filed.

(2) An action for a separation from bed and board in a covenant marriage shall be brought in a parish where either party is domiciled, or in the parish of the last matrimonial domicile.

(3) The venue provided herein may not be waived, and a judgment of separation rendered by a court of improper venue is an absolute nullity.

C. Judgments on the pleadings and summary judgments shall not be granted in any action for separation from bed and board in a covenant marriage.

D. In a proceeding for a separation from bed and board in a covenant marriage or thereafter, a court may award a spouse all incidental relief afforded in a proceeding for divorce, including but not limited to spousal support, claims for contributions to education, child custody, visitation rights, child support, injunctive relief and possession and use of a family residence or community movables or immovables.

Acts 1997, No. 1380, §4.



RS 9:309 - Separation from bed and board in a covenant marriage; effects

§309. Separation from bed and board in a covenant marriage; effects

A.(1) Separation from bed and board in a covenant marriage does not dissolve the bond of matrimony, since the separated husband and wife are not at liberty to marry again; but it puts an end to their conjugal cohabitation, and to the common concerns, which existed between them.

(2) Spouses who are judicially separated from bed and board in a covenant marriage shall retain that status until either reconciliation or divorce.

B.(1) The judgment of separation from bed and board carries with it the separation of goods and effects and is retroactive to the date on which the original petition was filed in the action in which the judgment is rendered, but such retroactive effect shall be without prejudice to the liability of the community for the attorney fees and costs incurred by the spouses in the action in which the judgment is rendered, or to rights validly acquired in the interim between commencement of the action and recordation of the judgment.

(2) Upon reconciliation of the spouses, the community shall be reestablished between the spouses, as of the date of filing of the original petition in the action in which the judgment was rendered, unless the spouses execute prior to the reconciliation a matrimonial agreement that the community shall not be reestablished upon reconciliation. This matrimonial agreement shall not require court approval.

(3) Reestablishment of the community under the provisions of this Section shall be effective toward third persons only upon filing notice of the reestablishment for registry in accordance with the provisions of Civil Code Article 2332. The reestablishment of the community shall not prejudice the rights of third persons validly acquired prior to filing notice of the reestablishment nor shall it affect a prior community property partition between the spouses.

Acts 1997, No. 1380, §4.



RS 9:310 - Retroactivity of spousal support order

§310. Retroactivity of spousal support order

A. An order for spousal support shall be retroactive to the filing date of the petition for spousal support granted in the order.

B. Any support of any kind provided by the judgment debtor from the date the petition for support is filed to the date the support order is issued, to or on behalf of the person for whom support is ordered, shall be credited to the judgment debtor against the amount of the judgment.

C. In the event the court finds good cause for not making the award retroactive, the court may fix the date such award shall become due.

Acts 1984, No. 166, §1; Acts 1993, No. 261, §4, eff. Jan. 1, 1994.



RS 9:311 - Modification of support; material change in circumstances; periodic review by Department of Children and Family Services; medical support

§311. Modification of support; material change in circumstances; periodic review by Department of Children and Family Services; medical support

A.(1) An award for support shall not be modified unless the party seeking the modification shows a material change in circumstances of one of the parties between the time of the previous award and the time of the rule for modification of the award.

(2) The Department of Children and Family Services shall prepare and distribute information, forms, and rules for the modification of support orders, in accordance with this Subsection, and for proceeding in forma pauperis. The information provided by the Department of Children and Family Services shall specifically include what may constitute a material change in circumstances. The clerks of court in all parishes shall make this information available to the public upon request. When the initial support order is entered, either the court or the department, if providing services, shall provide this information to the parties.

B. A judgment for past due support shall not of itself constitute a material change in circumstances of the obligor sufficient to reduce an existing award of support.

C. For purposes of this Section, in cases where the Department of Children and Family Services is providing support enforcement services:

(1) A material change in circumstance exists when a strict application of the child support guidelines, Part I-A of this Chapter, would result in at least a twenty-five percent change in the existing child support award. A material change in circumstance does not exist under this Paragraph if the amount of the award was the result of the court's deviating from the guidelines pursuant to R.S. 9:315.1 and there has not been a material change in the circumstances which warranted the deviation.

(2) Upon request of either party or on its own initiative and if the best interest of the child so requires, the department shall provide for judicial review and, if appropriate, the court may adjust the amount of the existing child support award every three years if the existing award differs from the amount which would otherwise be awarded under the application of the child support guidelines. The review provided hereby does not require a showing of a material change in circumstance nor preclude a party from seeking a reduction or increase under the other provisions of this Section.

D. A material change in circumstance need not be shown for purposes of modifying a child support award to include a court-ordered award for medical support.

E. If the court does not find good cause sufficient to justify an order to modify child support or the motion is dismissed prior to a hearing, it may order the mover to pay all court costs and reasonable attorney fees of the other party if the court determines the motion was frivolous.

F. The provisions of Subsection E of this Section shall not apply when the recipient of the support payments is a public entity acting on behalf of another party to whom support is due.

G. A modified order for support shall be retroactive to the filing date of the rule for modification.

Acts 1985, No. 41, §1; Acts 1993, No. 478, §1; Acts 1997, No. 1245, §1, eff. July 1, 1997; Acts 2001, No. 1082, §1; Acts 2008, No. 886, §1; Acts 2010, No. 913, §3.



RS 9:312 - Child support; accounting; requirements

§312. Child support; accounting; requirements

A. On motion of the party ordered to make child support payments pursuant to court decree, by consent or otherwise, after a contradictory hearing and a showing of good cause based upon the expenditure of child support for the six months immediately prior to the filing of the motion, the court shall order the recipient of the support payments to render an accounting.

B. The accounting ordered by the court after the hearing shall be in the form of an expense and income affidavit for the child with supporting documentation and shall be provided quarterly to the moving party. The order requiring accounting in accordance with this Section shall continue in effect as long as support payments are made or in accordance with the court order.

C. The movant shall pay all court costs and attorney fees of the recipient of child support when the motion is dismissed prior to the hearing, and the court determines the motion was frivolous, or when, after the contradictory hearing, the court does not find good cause sufficient to justify an order requiring the recipient to render such accounting and the court determines the motion was frivolous.

D. The provisions of this Section shall not apply when the recipient of the support payments is a public entity acting on behalf of another party to whom support is due.

Acts 1997, No. 1197, §1; Acts 2001, No. 1082, §1.



RS 9:313 - Divorce and child support proceedings; special requirements

§313. Divorce and child support proceedings; special requirements

A. Each party in a divorce proceeding shall provide the court with his social security number or a statement that a social security number is not available. The social security number or statement shall be an attachment to the pleadings. Notwithstanding the provisions of R.S. 44:1 et seq. the clerk of court shall maintain the confidentiality of a party's social security number in a divorce proceeding, provided a request is made to the clerk in writing by the party at the time of the filing of the original petition for divorce or separation or at any time thereafter.

B.(1) Each party in a child support proceeding shall advise the state case registry of his current address and telephone number, social security number, driver's license number, and the name, address, and telephone number of his current employer and of any change in this information during the pendency of the proceeding and thereafter. If any of this information is unavailable, the party shall submit a statement to this effect with the state case registry. Information submitted pursuant to this Subsection shall be available for inspection by the parties in the proceeding but shall otherwise be confidential except as provided in this Subsection.

(2) Any order entered or judgment rendered shall require the parties to provide the state case registry with any change in the information required by this Section which occurs after the date of the entry or rendering.

(3) Upon entry of an order or upon receipt of any change in this information during the pending proceeding, the clerk of court shall forward this information to the state case registry in accordance with R.S. 46:236.10.

(4) In any subsequent child support proceeding between the parties concerning the same minor child, the court may find that an absent party has received sufficient notice of trial or other matter upon a showing of all of the following:

(a) The moving party has made a diligent effort to locate the absentee.

(b) Notice of the proceeding was attempted by personal or domiciliary service in accordance with law to the most recent residence and employment address submitted to the state case registry in accordance with this Subsection and at any current address of the absentee known by the moving party.

Acts 1998, 1st Ex. Sess., No. 8, §1, eff. April 24, 1998.



RS 9:314 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 1, 1994.

§314. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 1, 1994.



RS 9:315 - Economic data and principles; definitions

PART I-A. CHILD SUPPORT

SUBPART A. GUIDELINES FOR DETERMINATION

OF CHILD SUPPORT

§315. Economic data and principles; definitions

A. Basic principles. The premise of these guidelines as well as the provisions of the Civil Code is that child support is a continuous obligation of both parents, children are entitled to share in the current income of both parents, and children should not be the economic victims of divorce or out-of-wedlock birth. The economic data underlying these guidelines, which adopt the Income Shares Model, and the guideline calculations attempt to simulate the percentage of parental net income that is spent on children in intact families incorporating a consideration of the expenses of the parties, such as federal and state taxes and FICA taxes. While the legislature acknowledges that the expenditures of two-household divorced, separated, or non-formed families are different from intact family households, it is very important that the children of this state not be forced to live in poverty because of family disruption and that they be afforded the same opportunities available to children in intact families, consisting of parents with similar financial means to those of their own parents.

B. Economic data.

(1) The Incomes Shares approach to child support guidelines incorporates a numerical schedule of support amounts. The schedule provides economic estimates of child-rearing expenditures for various income levels and numbers of children in the household. The schedule is composed of economic data utilizing a table of national averages adjusted to reflect Louisiana's status as a low-income state and to incorporate a self-sufficiency reserve for low-income obligors to form the basic child support obligation.

(2) In intact families, the income of both parents is pooled and spent for the benefit of all household members, including the children. Each parent's contribution to the combined income of the family represents his relative sharing of household expenses. This same income sharing principle is used to determine how the parents will share a child support award.

C. Definitions. As used in this Part:

(1) "Adjusted gross income" means gross income, minus amounts for preexisting child support or spousal support obligations paid to another who is not a party to the proceedings, or on behalf of a child who is not the subject of the action of the court.

(2) "Combined adjusted gross income" means the combined adjusted gross income of both parties.

(3) "Gross income" means:

(a) The income from any source, including but not limited to salaries, wages, commissions, bonuses, dividends, severance pay, pensions, interest, trust income, recurring monetary gifts, annuities, capital gains, social security benefits, workers' compensation benefits, basic and variable allowances for housing and subsistence from military pay and benefits, unemployment insurance benefits, disaster unemployment assistance received from the United States Department of Labor, disability insurance benefits, and spousal support received from a preexisting spousal support obligation;

(b) Expense reimbursement or in-kind payments received by a parent in the course of employment, self-employment, or operation of a business, if the reimbursements or payments are significant and reduce the parent's personal living expenses. Such payments include but are not limited to a company car, free housing, or reimbursed meals; and

(c) Gross receipts minus ordinary and necessary expenses required to produce income, for purposes of income from self-employment, rent, royalties, proprietorship of a business, or joint ownership or a partnership or closely held corporation. "Ordinary and necessary expenses" shall not include amounts allowable by the Internal Revenue Service for the accelerated component of depreciation expenses or investment tax credits or any other business expenses determined by the court to be inappropriate for determining gross income for purposes of calculating child support.

(d) As used herein, "gross income" does not include:

(i) Child support received, or benefits received from public assistance programs, including Family Independence Temporary Assistance Plan, supplemental security income, food stamps, and general assistance.

(ii) Per diem allowances which are not subject to federal income taxation under the provisions of the Internal Revenue Code.

(iii) Extraordinary overtime including but not limited to income attributed to seasonal work regardless of its percentage of gross income when, in the court's discretion, the inclusion thereof would be inequitable to a party.

(iv) Any monetary gift to the domiciliary party when the objective of the gift is to supplement irregular child support payments from the nondomiciliary party.

(v) Any disaster assistance benefits received from the Federal Emergency Management Agency through its Individuals and Households Program or from any other nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended.

(4) "Health insurance premiums" means the actual amount paid by a party for providing health insurance on behalf of the child. It does not include any amount paid by an employer or any amounts paid for coverage of any other persons. If more than one dependent is covered by health insurance which is paid through a lump-sum dependent-coverage premium, and not all of such dependents are the subject of the guidelines calculation, the cost of the coverage shall be prorated among the dependents covered before being applied to the guidelines.

(5) "Income" means:

(a) Actual gross income of a party, if the party is employed to full capacity; or

(b) Potential income of a party, if the party is voluntarily unemployed or underemployed. A party shall not be deemed voluntarily unemployed or underemployed if he or she is absolutely unemployable or incapable of being employed, or if the unemployment or underemployment results through no fault or neglect of the party.

(c) The court may also consider as income the benefits a party derives from expense-sharing or other sources; however, in determining the benefits of expense-sharing, the court shall not consider the income of another spouse, regardless of the legal regime under which the remarriage exists, except to the extent that such income is used directly to reduce the cost of a party's actual expenses.

(6) "Medical support" means health insurance and the payment of the medical expenses of the child.

(7) "Net child care costs" means the reasonable costs of child care incurred by a party due to employment or job search, minus the value of the federal income tax credit for child care.

(8) "Ordinary medical expenses" means unreimbursed medical expenses less than or equal to two hundred fifty dollars per child per year. Expenses include but are not limited to reasonable and necessary costs for orthodontia, dental treatment, asthma treatment, physical therapy, chronic health problems, and professional counseling or psychiatric therapy for diagnosed mental disorders not covered by medical insurance. The schedule of support in R.S. 9:315.19 incorporates ordinary medical expenses.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1990, No. 117, §1, eff. June 29, 1990; Acts 1991, No. 854, §1; Acts 1993, No. 95, §1; Acts 1997, No. 1155, §5; Acts 2001, No. 1082, §1; Acts 2003, No. 547, §1; Acts 2004, No. 251, §1; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005; Acts 2006, No. 315, §1, eff. June 13, 2006; Acts 2006, No. 481, §1, eff. Oct. 1, 2006.



RS 9:315.1 - Rebuttable presumption; deviation from guidelines by court; stipulations by parties

§315.1. Rebuttable presumption; deviation from guidelines by court; stipulations by parties

A. The guidelines set forth in this Part are to be used in any proceeding to establish or modify child support filed on or after October 1, 1989. There shall be a rebuttable presumption that the amount of child support obtained by use of the guidelines set forth in this Part is the proper amount of child support.

B.(1) The court may deviate from the guidelines set forth in this Part if their application would not be in the best interest of the child or would be inequitable to the parties. The court shall give specific oral or written reasons for the deviation, including a finding as to the amount of support that would have been required under a mechanical application of the guidelines and the particular facts and circumstances that warranted a deviation from the guidelines. The reasons shall be made part of the record of the proceedings.

(2) Notwithstanding the provisions of Paragraph (1), as a direct result of either Hurricane Katrina or Rita, the court may deviate from the guidelines set forth in this Part if the application of the guidelines would not be in the best interest of the child or would be unjust, inequitable, or cause undue hardship to the parties. In determining the amount of the child support, the court may also consider that the parties may have been prevented from timely access to the courts for the exercise of their legal rights. However, the amount of the deviation shall not exceed the consideration the court would have given if the party were able to timely access the court.

C. In determining whether to deviate from the guidelines, the court's considerations may include:

(1) That the combined adjusted gross income of the parties is not within the amounts shown on the schedule in R.S. 9:315.19.

(a) If the combined adjusted gross income of the parties is less than the lowest sum shown on the schedule, the court shall determine an amount of child support based on the facts of the case, except that the amount awarded shall not be less than the minimum child support provided in R.S. 9:315.14.

(b) If the combined adjusted gross income of the parties exceeds the highest sum shown on the schedule, the court shall determine an amount of child support as provided in R.S. 9:315.13(B)(1) and may order the placement of a portion of the amount in a trust in accordance with R.S. 9:315.13.

(2) The legal obligation of a party to support dependents who are not the subject of the action before the court and who are in that party's household.

(3) That in a case involving one or more families, consisting of children none of whom live in the household of the noncustodial or nondomiciliary parent but who have existing child support orders (multiple families), the court may use its discretion in setting the amount of the basic child support obligation, provided it is not below the minimum fixed by R.S. 9:315.14, if the existing child support orders reduce the noncustodial or nondomiciliary parent's income below the lowest income level on the schedule contained in R.S. 9:315.19.

(4) The extraordinary medical expenses of a party, or extraordinary medical expenses for which a party may be responsible, not otherwise taken into consideration under the guidelines.

(5) An extraordinary community debt of the parties.

(6) The need for immediate and temporary support for a child when a full hearing on the issue of support is pending but cannot be timely held. In such cases, the court at the full hearing shall use the provisions of this Part and may redetermine support without the necessity of a change of circumstances being shown.

(7) The permanent or temporary total disability of a spouse to the extent such disability diminishes his present and future earning capacity, his need to save adequately for uninsurable future medical costs, and other additional costs associated with such disability, such as transportation and mobility costs, medical expenses, and higher insurance premiums.

(8) Any other consideration which would make application of the guidelines not in the best interest of the child or children or inequitable to the parties.

D. The court may review and approve a stipulation between the parties entered into after the effective date of this Part as to the amount of child support to be paid. If the court does review the stipulation, the court shall consider the guidelines set forth in this Part to review the adequacy of the stipulated amount and may require the parties to provide the court with the income statements and documentation required by R.S. 9:315.2.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1990, No. 117, §1, eff. June 29, 1990; Acts 1992, No. 123, §1, eff. June 1, 1992; Acts 2001, No. 1082, §1; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005; Acts 2008, No. 579, §1.



RS 9:315.1.1 - Determination of income; evidence

§315.1.1. Determination of income; evidence

A. When a party alleges that income is being concealed or underreported, the court shall admit evidence relevant to establishing the actual income of the party, including but not limited to the following:

(1) Redirected income. (a) Loans to the obligor by a business in which the obligor has an ownership interest and whether the loans will be repaid. There shall be a presumption that such loans are income of the obligor which may be rebutted if the obligor demonstrates there is a history of similar past loans being made and repaid in a timely manner with market interest rates, or the current loan is at market interest rates and is fully paid in accordance with a commercially reasonable time. The amount by which a commercially reasonable repayment amount exceeds the amount actually repaid shall be treated as income.

(b) Payment made by the obligor or by a business in which the obligor has an ownership interest to a person related by blood or affinity in the form of wages or salary. There shall be a presumption that such payments are income of the obligor, which may be rebutted if the obligor demonstrates there is a history of payments preceding the separation of the parties or the filing of an action to establish or modify child support, or that the payments are fair market value for services actually performed.

(2) Deferred income. Recent reductions in distributions of income, such as salary, bonuses, dividends, or management fees as a percentage of gross income of the business of the obligor. There shall be a presumption that past distributions of income will continue, which may be rebutted if the obligor demonstrates business conditions justify a reduction in distributions.

(3) Standard of living and assets. The standard of living and assets of the obligor both prior and subsequent to the establishment of a child support order, to establish the actual income if the amount claimed is inconsistent with his lifestyle.

B. When the income of an obligor cannot be sufficiently established, evidence of wage and earnings surveys distributed by government agencies for the purpose of attributing income to the obligor is admissible.

Acts 2009, No. 378, §1.



RS 9:315.2 - Calculation of basic child support obligation

§315.2. Calculation of basic child support obligation

A. Each party shall provide to the court a verified income statement showing gross income and adjusted gross income, together with documentation of current and past earnings. Spouses of the parties shall also provide any relevant information with regard to the source of payments of household expenses upon request of the court or the opposing party, provided such request is filed in a reasonable time prior to the hearing. Failure to timely file the request shall not be grounds for a continuance. Suitable documentation of current earnings shall include but not be limited to pay stubs or employer statements. The documentation shall include a copy of the party's most recent federal tax return. A copy of the statement and documentation shall be provided to the other party. When an obligor has an ownership interest in a business, suitable documentation shall include but is not limited to the last three personal and business state and federal income tax returns, including all attachments and all schedules, specifically Schedule K-1 and W-2 forms, 1099 forms, and amendments, the most recent profit and loss statements, balance sheets, financial statements, quarterly sales tax reports, personal and business bank account statements, receipts, and expenses. A copy of all statements and documentation shall be provided to the other party.

B. If a party is voluntarily unemployed or underemployed, his or her gross income shall be determined as set forth in R.S. 9:315.11.

C. The parties shall combine the amounts of their adjusted gross incomes. Each party shall then determine by percentage his or her proportionate share of the combined amount. The amount obtained for each party is his or her percentage share of the combined adjusted gross income.

D. The court shall determine the basic child support obligation amount from the schedule in R.S. 9:315.19 by using the combined adjusted gross income of the parties and the number of children involved in the proceeding, but in no event shall the amount of child support be less than the amount provided in R.S. 9:315.14.

E. After the basic child support obligation has been established, the total child support obligation shall be determined as hereinafter provided in this Part.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2009, No. 378, §1.



RS 9:315.3 - Net child care costs; addition to basic obligation

§315.3. Child care costs; addition to basic obligation

A. Net child care costs shall be added to the basic child support obligation. The net child care costs are determined by applying the Federal Credit for Child and Dependent Care Expenses provided in Internal Revenue Form 2441 to the total or actual child care costs.

B. Reasonable child care expenses incurred by either parent while receiving job training or education necessary to obtain employment or enhance earning potential may be added to the basic child support obligation unless such expenses unreasonably burden the parent paying child support.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2014, No. 134, §1.



RS 9:315.4 - Health insurance premiums; addition to basic obligation

§315.4. Health insurance premiums; addition to basic obligation

A. In any child support case, the court may order one of the parties to enroll or maintain an insurable child in a health benefits plan, policy, or program. In determining which party should be required to enroll the child or to maintain such insurance on behalf of the child, the court shall consider each party's individual, group, or employee's health insurance program, employment history, and personal income and other resources. The cost of health insurance premiums incurred on behalf of the child shall be added to the basic child support obligation.

B. In any case in which the department is providing support enforcement services, the child support order shall require one or both of the parties to provide medical support for the child.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1995, No. 236, §1; Acts 2001, No. 1082, §1; Acts 2006, No. 481, §1, eff. Oct. 1, 2006.



RS 9:315.5 - Extraordinary medical expenses; addition to basic obligation

§315.5. Extraordinary medical expenses; addition to basic obligation

By agreement of the parties or order of the court, extraordinary medical expenses incurred on behalf of the child shall be added to the basic child support obligation. Extraordinary medical expenses are unreimbursed medical expenses which exceed two hundred fifty dollars per child per calendar year.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2004, No. 251, §1; Acts 2008, No. 578, §1.



RS 9:315.6 - Other extraordinary expenses; addition to basic obligation

§315.6. Other extraordinary expenses; addition to basic obligation

By agreement of the parties or order of the court, the following expenses incurred on behalf of the child may be added to the basic child support obligation:

(1) Expenses of tuition, registration, books, and supply fees required for attending a special or private elementary or secondary school to meet the needs of the child.

(2) Any expenses for transportation of the child from one party to the other.

(3) Special expenses incurred for child rearing intended to enhance the health, athletic, social, or cultural development of a child, including but not limited to camp, music or art lessons, travel, and school sponsored extracurricular activities.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2008, No. 579, §1.



RS 9:315.7 - Deductions for income of the child

§315.7. Deductions for income of the child

A. Income of the child that can be used to reduce the basic needs of the child may be considered as a deduction from the basic child support obligation.

B. The provisions of this Section shall not apply to income earned by a child while a full-time student, regardless of whether such income was earned during a summer or holiday break.

C. The provisions of this Section shall not apply to benefits received by a child from public assistance programs, including but not limited to Family Independence Temporary Assistance Programs (FITAP), food stamps, or any means-tested program.

D. Notwithstanding the provisions of Subsection C of this Section, social security benefits received by a child due to the earnings of a parent shall be credited as child support to the parent upon whose earning record it is based, by crediting the amount against the potential obligation of that parent.

E. In cases where there is a child support arrearage, the court shall grant an evidentiary hearing before any arrearage is reduced based upon any lump sum payments received by the child.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2006, No. 386, §1.



RS 9:315.8 - Calculation of total child support obligation; worksheet

§315.8. Calculation of total child support obligation; worksheet

A. The total child support obligation shall be determined by adding together the basic child support obligation amount, the net child care costs, the cost of health insurance premiums, extraordinary medical expenses, and other extraordinary expenses.

B. A deduction, if any, for income of the child shall then be subtracted from the amount calculated in Subsection A. The remaining amount is the total child support obligation.

C. Each party's share of the total child support obligation shall then be determined by multiplying his or her percentage share of combined adjusted gross income times the total child support obligation.

D. The party without legal custody or nondomiciliary party shall owe his or her total child support obligation as a money judgment of child support to the custodial or domiciliary party, minus any court-ordered direct payments made on behalf of the child for work-related net child care costs, health insurance premiums, extraordinary medical expenses, or extraordinary expenses provided as adjustments to the schedule.

E. "Joint Custody" means a joint custody order that is not shared custody as defined in R.S. 9:315.9.

(1) In cases of joint custody, the court shall consider the period of time spent by the child with the nondomiciliary party as a basis for adjustment to the amount of child support to be paid during that period of time.

(2) If under a joint custody order, the person ordered to pay child support has physical custody of the child for more than seventy- three days, the court may order a credit to the child support obligation. A day for the purposes of this Paragraph shall be determined by the court; however, in no instance shall less than four hours of physical custody of the child constitute a day.

(3) In determining the amount of credit to be given, the court shall consider the following:

(a) The amount of time the child spends with the person to whom the credit would be applied. The court shall include in such consideration the continuing expenses of the domiciliary party.

(b) The increase in financial burden placed on the person to whom the credit would be applied and the decrease in financial burden on the person receiving child support.

(c) The best interests of the child and what is equitable between the parties.

(4) The burden of proof is on the person seeking the credit pursuant to this Subsection.

(5) Worksheet A reproduced in R.S. 9:315.20, or a substantially similar form adopted by local court rule, shall be used to determine child support in accordance with this Subsection.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1990, No. 757, §1; Acts 2001, No. 1082, §1; Acts 2004, No. 756, §1.



RS 9:315.9 - Effect of shared custodial arrangement

§315.9. Effect of shared custodial arrangement

A.(1) "Shared custody" means a joint custody order in which each parent has physical custody of the child for an approximately equal amount of time.

(2) If the joint custody order provides for shared custody, the basic child support obligation shall first be multiplied by one and one-half and then divided between the parents in proportion to their respective adjusted gross incomes.

(3) Each parent's theoretical child support obligation shall then be cross multiplied by the actual percentage of time the child spends with the other party to determine the basic child support obligation based on the amount of time spent with the other party.

(4) Each parent's proportionate share of work-related net child care costs and extraordinary adjustments to the schedule shall be added to the amount calculated under Paragraph (3) of this Subsection.

(5) Each parent's proportionate share of any direct payments ordered to be made on behalf of the child for net child care costs, the cost of health insurance premiums, extraordinary medical expenses, or other extraordinary expenses shall be deducted from the amount calculated under Paragraph (3) of this Subsection.

(6) The court shall order each parent to pay his proportionate share of all reasonable and necessary uninsured ordinary medical expenses as defined in R.S. 9:315(C)(8) which are under two hundred fifty dollars.

(7) The parent owing the greater amount of child support shall owe to the other parent the difference between the two amounts as a child support obligation. The amount owed shall not be higher than the amount which that parent would have owed if he or she were a domiciliary parent.

B. Worksheet B reproduced in R.S. 9:315.20, or a substantially similar form adopted by local court rule, shall be used to determine child support in accordance with this Subsection.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1, Acts 2002, 1st Ex. Sess., No. 62, §1, eff. June 16, 2002; Acts 2002, 1st Ex. Sess., No. 62, §1; Acts 2004, No. 668, §1, eff. July 5, 2004; Acts 2012, No. 255, §2.



RS 9:315.10 - Effect of split custodial arrangement

§315.10. Effect of split custodial arrangement

A.(1) "Split custody" means that each party is the sole custodial or domiciliary parent of at least one child to whom support is due.

(2) If the custody order provides for split custody, each parent shall compute a total child support obligation for the child or children in the custody of the other parent, based on a calculation pursuant to this Section.

(3) The amount determined under Paragraph (2) of this Subsection shall be a theoretical support obligation owed to each parent.

(4) The parent owing the greater amount of child support shall owe to the other parent the difference between the two amounts as a child support obligation.

B. Worksheet A reproduced in R.S. 9:315.20, or a substantially similar form adopted by local court rule, shall be used by each parent to determine child support in accordance with this Section.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1.



RS 9:315.11 - Voluntarily unemployed or underemployed party

§315.11. Voluntarily unemployed or underemployed party

A. If a party is voluntarily unemployed or underemployed, child support shall be calculated based on a determination of income earning potential, unless the party is physically or mentally incapacitated, or is caring for a child of the parties under the age of five years. In determining the party's income earning potential, the court may consider the most recently published Louisiana Occupational Employment Wage Survey.

B. The amount of the basic child support obligation calculated in accordance with Subsection A of this Section shall not exceed the amount which the party paying support would have owed had a determination of the other party's income earning potential not been made.

C. A party shall not be deemed voluntarily unemployed or underemployed if he or she has been temporarily unable to find work or has been temporarily forced to take a lower paying job as a direct result of Hurricane Katrina or Rita.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1; Acts 2004, No. 156, §1, eff. June 10, 2004; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 238, §1.



RS 9:315.12 - Second jobs and overtime

§315.12. Second jobs and overtime

The court may consider the interests of a subsequent family as a defense in an action to modify an existing child support order when the obligor has taken a second job or works overtime to provide for a subsequent family. However, the obligor bears the burden of proof in establishing that the additional income is used to provide for the subsequent family.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1995, No. 1121, §1; Acts 1997, No. 568, §1; Acts 1999, No. 153, §1; Acts 2001, No. 1082, §1.



RS 9:315.13 - Amounts not set forth in or exceeding schedule

§315.13. Amounts not set forth in or exceeding schedule

A. If the combined adjusted gross income of the parties falls between two amounts shown in the schedule contained in R.S. 9:315.19, the basic child support obligation shall be based on an extrapolation between the two amounts.

B. If the combined adjusted gross income of the parties exceeds the highest level specified in the schedule contained in R.S. 9:315.19, the court:

(1) Shall use its discretion in setting the amount of the basic child support obligation in accordance with the best interest of the child and the circumstances of each parent as provided in Civil Code Article 141, but in no event shall it be less than the highest amount set forth in the schedule; and

(2) May order that a portion of the amount awarded be placed in a spendthrift trust for the educational or medical needs of the child. The trust shall be administered, managed, and invested in accordance with the Louisiana Trust Code. The trust instrument shall name the child as sole beneficiary of the trust, shall name a trustee, shall impose maximum spendthrift restraints, and shall terminate when the child attains twenty-four years of age, unless the parties agree to a later date. The trustee shall furnish security unless the court, in written findings of fact, dispenses with security.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 1995, No. 1121, §1; Acts 1997, No. 1009, §1; Acts 2001, No. 1082, §1; Acts 2008, No. 579, §1.



RS 9:315.14 - Mandatory minimum child support award

§315.14. Mandatory minimum child support award

In no event shall the court set an award of child support less than one hundred dollars, except in cases involving shared or split custody as provided in R.S. 9:315.9 and 315.10. In cases when the obligor has a medically documented disability that limits his ability to meet the mandatory minimum, the court may set an award of less than one hundred dollars.

Acts 1991, No. 854, §1; Acts 1999, No. 156, §1; Acts 2001, No. 1082, §1; Acts 2003, No. 1202, §1.



RS 9:315.15 - No change in circumstances intended

§315.15. No change in circumstances intended

The enactment and subsequent amendment of this Part shall not for that reason alone be considered a material change in the circumstances of either party.

Acts 1989, 2nd Ex. Sess., No. 9, §1, eff. Oct. 1, 1989; Acts 2001, No. 1082, §1.



RS 9:315.16 - Review of guidelines

§315.16. Review of guidelines

A. The guidelines set forth in this Part shall be reviewed by the legislature not less than once every four years. A review of the guidelines shall take place in 2012 and every four years thereafter, and it shall be the responsibility of the office of children and family services, child support enforcement section of the Department of Children and Family Services, and the Louisiana District Attorneys Association, in consultation with the child support review committee provided in Subsection B of this Section, to obtain all information required to comply with the provisions of 42 U.S.C. 667(a) and present the same to the legislature sixty days prior to the beginning of the 2008 Regular Session of the Legislature and every four years thereafter.

B. The child support review committee shall serve without compensation, except for the members of the legislature who shall receive a per diem as provided by law, and shall consist of the following members:

(1) The reporter of the Louisiana State Law Institute Marriage and Persons Advisory Committee.

(2) The chairman or designee of the House Committee on Civil Law and Procedure.

(3) The chairman or designee of Senate Committee on Judiciary A.

(4) The president or designee of the Louisiana District Judges Association.

(5) The executive director or a designee of the Louisiana District Attorneys Association.

(6) The president or designee of the Juvenile and Family Court Judges Association.

(7) The chairman or designee of the Louisiana State Bar Association, Family Law Section.

(8) The chairman or designee of the Louisiana Chapter of American Academy of Matrimonial Lawyers.

(9) The secretary or a designee of the Department of Children and Family Services.

(10) The chairman or designee of the Louisiana Children's Cabinet.

(11) The president or designee of the Louisiana Hearing Officers' Association.

Acts 2001, No. 1082, §1; Acts 2004, No. 249, §1; Acts 2008, No. 578, §1; Acts 2012, No. 255, §2.



RS 9:315.17 - Standard of appellate review

§315.17. Standard of appellate review

Deviations by the trial court from the guidelines set forth in this Part shall not be disturbed absent a finding of manifest error.

Acts 2001, No. 1082, §1.



RS 9:315.18 - Schedule; information

§315.18. Schedule; information

A. The amounts set forth in the schedule in R.S. 9:315.19 presume that the custodial or domiciliary party has the right to claim the federal and state tax dependency deductions and any earned income credit. However, the claiming of dependents for federal and state income tax purposes shall be as provided in Subsection B of this Section.

B.(1) The non-domiciliary party whose child support obligation equals or exceeds fifty percent of the total child support obligation shall be entitled to claim the federal and state tax dependency deductions if, after a contradictory motion, the judge finds both of the following:

(a) No arrearages are owed by the obligor.

(b) The right to claim the dependency deductions or, in the case of multiple children, a part thereof, would substantially benefit the non-domiciliary party without significantly harming the domiciliary party.

(2) The child support order shall:

(a) Specify the years in which the party is entitled to claim such deductions.

(b) Require the domiciliary party to timely execute all forms required by the Internal Revenue Service authorizing the non-domiciliary party to claim such deductions.

C. The party who receives the benefit of the exemption for such tax year shall not be considered as having received payment of a thing not due if the dependency deduction allocation is not maintained by the taxing authorities.

D. Repealed by Acts 2004, No. 668, §2, eff. July 5, 2004.

Acts 2001, No. 501, §1; Acts 2001, No. 1082, §1; Acts 2004, No. 668, §§1, 2, eff. July 5, 2004.



RS 9:315.19 - Schedule for support

§315.19. Schedule for support

The schedule of support to be used for determining the basic child support obligation is as follows:

LOUISIANA CHILD SUPPORT GUIDELINE

SCHEDULE OF BASIC CHILD SUPPORT OBLIGATIONS

COMBINED

ADJUSTED          ONE       TWO        THREE       FOUR         FIVE           SIX

MONTHLY        CHILD   CHILD-      CHILD-      CHILD-      CHILD-      CHILD-

GROSS                                 REN           REN           REN           REN           REN

INCOME                          (TOTAL)   (TOTAL)   (TOTAL)   (TOTAL)   (TOTAL)

0-600.00                 100            100             100             100             100            100

650.00                    102            103             104             106             107            108

700.00                    136            138             139             141             142            144

750.00                    165            172             174             176             178            179

800.00                    174            206             208             211             213            215

850.00                    182            240             243             245             248            251

900.00                    189            274             277             280             283            286

950.00                    197            305             310             313             317            320

1000.00                  203            315             339             342             346            350

1050.00                  210            325             367             371             375            379

1100.00                  216            335             396             400             405            409

1150.00                 226             345             425             429             434            439

1200.00                 236             354             444             458             463            468

1250.00                 245             364             456             487             493            498

1300.00                 255             374             469             516             522            528

1350.00                  264            385             481             542             551            557

1400.00                  273            398             494             556             581            587

1450.00                  282            411             506             570             610            617

1500.00                  290            423             519             584             637            646

1550.00                  299            435             531             598             653            676

1600.00                  308            447             545             614             670            717

1650.00                  316            459             560             630             688            736

1700.00                  325            472             574             647             705            755

1750.00                  333            484             588             663             723            774

1800.00                  342            497             603             679             741            792

1850.00                  351            510             617             695             758            811

1900.00                  360            523             631             711             776            830

1950.00                  369            536             643             724             790            846

2000.00                  378            549             655             737             805            865

2050.00                  388            562             667             751             819            885

2100.00                  396            575             679             764             834            903

2150.00                  405            588             693             778             852            926

2200.00                  414            601             709             792             871            946

2250.00                  423            614             724             808             889            967

2300.00                  432            627             739             825             908            987

2350.00                  441            639             753             840             924          1004

2400.00                  449            652             768             854             939          1021

2450.00                  458            664             782             868             955          1038

2500.00                  466            676             796             882             970          1055

2550.00                  475            689             811             896             986          1072

2600.00                  484            701             825             911           1002          1089

2650.00                  492            714             839             925           1017          1106

2700.00                  501            726             854             939           1033          1122

2750.00                  510            739             868             953           1048          1139

2800.00                  518            751             882             967           1064          1156

2850.00                  526            763             896             981           1079          1173

2900.00                  533            776             911             995           1095          1190

2950.00                  540            788             925           1009           1110          1207

3000.00                  548            801             939           1023           1126          1224

3050.00                  555            813             954           1037           1141          1240

3100.00                  563            825             968           1051           1156          1257

3150.00                  570            837             982           1065           1172          1274

3200.00                  577            850             996           1082           1190          1293

3250.00                  585            862           1011           1100           1210          1315

3300.00                  592            874           1026           1118           1230          1337

3350.00                  600            887           1040           1137           1250          1359

3400.00                  607            898           1054           1153           1268          1379

3450.00                  614            909           1066           1169           1286          1397

3500.00                  622            919           1079           1185           1303          1416

3550.00                  629            930           1092           1200           1320          1435

3600.00                  636            941           1104           1216           1338          1454

3650.00                  644            951           1117           1232           1355          1473

3700.00                  651            962           1130           1248           1373          1492

3750.00                  659            973           1142           1264           1390          1511

3800.00                  666            983           1155           1279           1407          1530

3850.00                  673            994           1168           1295           1425          1549

3900.00                  681          1004           1181           1311           1442          1568

3950.00                  688          1015           1193           1327           1459          1586

4000.00                  696          1026           1206           1343           1477          1605

4050.00                  702          1036           1219           1358           1494          1624

4100.00                  708          1047           1231           1374           1512          1643

4150.00                  715          1058           1244           1389           1528          1661

4200.00                  721          1067           1255           1401           1542          1676

4250.00                  728          1077           1266           1414           1555          1690

4300.00                  734          1086           1277           1426           1568          1705

4350.00                  741          1096           1287           1438           1582          1719

4400.00                  748          1105           1298           1450           1595          1734

4450.00                  754          1115           1309           1462           1609          1749

4500.00                  761          1124           1320           1475           1622          1763

4550.00                  767          1134           1331           1487           1636          1778

4600.00                  774          1143           1342           1499           1649          1792

4650.00                  780          1153           1353           1511           1662          1807

4700.00                  787          1163           1364           1523           1676          1822

4750.00                  793          1172           1375           1536           1689          1836

4800.00                  800          1182           1386           1548           1703          1851

4850.00                  806          1188           1393           1556           1711          1860

4900.00                  813          1194           1399           1563           1719          1869

4950.00                  820          1200           1406           1570           1727          1877

5000.00                  826          1206           1412           1577           1735          1886

5050.00                  833          1212           1419           1585           1743          1895

5100.00                  839          1218           1425           1592           1751          1903

5150.00                  846          1224           1432           1599           1759          1912

5200.00                  852          1230           1438           1606           1767          1921

5250.00                  859          1236           1445           1614           1775          1929

5300.00                  865          1242           1451           1621           1783          1938

5350.00                  870          1248           1458           1628           1791          1947

5400.00                  874          1255           1464           1635           1799          1955

5450.00                  879          1261           1471           1643           1807          1964

5500.00                  883          1266           1477           1650           1815          1973

5550.00                  887          1272           1483           1657           1822          1981

5600.00                  891          1277           1490           1664           1830          1989

5650.00                  895          1283           1496           1671           1838          1998

5700.00                  899          1289           1502           1678           1846          2006

5750.00                  903          1294           1508           1685           1853          2015

5800.00                  907          1300           1515           1692           1861          2023

5850.00                  911          1305           1521           1699           1869          2032

5900.00                  915          1311           1527           1706           1877          2040

5950.00                  919          1316           1534           1713           1885          2048

6000.00                  923          1322           1540           1720           1892          2057

6050.00                  927          1328           1546           1727           1900          2065

6100.00                  931          1333           1553           1734           1908          2074

6150.00                  935          1339           1559           1741           1916          2082

6200.00                  939          1344           1565           1748           1923          2091

6250.00                  943          1350           1572           1756           1931          2099

6300.00                  947          1355           1578           1763           1939          2108

6350.00                  951          1361           1584           1770           1947          2116

6400.00                  955          1367           1591           1777           1954          2124

6450.00                  959          1372           1597           1784           1962          2133

6500.00                  963          1378           1603           1791           1970          2142

6550.00                  968          1384           1610           1799           1978          2151

6600.00                  972          1390           1617           1806           1987          2160

6650.00                  976          1396           1624           1814           1995          2168

6700.00                  980          1402           1630           1821           2003          2177

6750.00                  985          1408           1637           1829           2011          2186

6800.00                  989          1414           1644           1836           2020          2195

6850.00                  993          1419           1650           1843           2028          2204

6900.00                  998          1425           1657           1851           2036          2213

6950.00                1002          1431           1664           1858           2044          2222

7000.00                1006          1437           1670           1866           2052          2231

7050.00                1010          1443           1677           1873           2060          2240

7100.00                1014          1449           1683           1880           2068          2248

7150.00                1018          1454           1690           1887           2076          2257

7200.00                1022          1460           1696           1894           2084          2265

7250.00                1027          1465           1702           1901           2092          2274

7300.00                1031          1471           1709           1909           2099          2282

7350.00                1035          1477           1715           1916           2107          2291

7400.00                1039          1482           1721           1923           2115          2299

7450.00                1043          1488           1728           1930           2123          2308

7500.00                1047          1494           1734           1937           2131          2316

7550.00                1051          1499           1741           1944           2139          2325

7600.00                1055          1505           1747           1951           2146          2333

7650.00                1059          1511           1753           1958           2154          2342

7700.00                1063          1516           1760           1966           2162          2350

7750.00                1067          1522           1766           1973           2170          2359

7800.00                1071          1528           1772           1980           2178          2367

7850.00                1075          1533           1779           1987           2186          2376

7900.00                1079          1539           1785           1994           2193          2384

7950.00                1084          1545           1791           2001           2201          2393

8000.00                1088          1550           1798           2008           2209          2401

8050.00                1092          1556           1804           2016           2217          2410

8100.00                1096          1562           1811           2023           2225          2419

8150.00                1100          1568           1818           2031           2234          2428

8200.00                1105          1574           1825           2039           2243          2438

8250.00                1110          1581           1833           2047           2252          2448

8300.00                1114          1587           1840           2056           2261          2458

8350.00                1119          1594           1848           2064           2271          2468

8400.00                1123          1600           1855           2073           2280          2478

8450.00                1128          1607           1863           2081           2289          2488

8500.00                1132          1613           1871           2089           2298          2498

8550.00                1137          1620           1878           2098           2308          2508

8600.00                1142          1626           1886           2106           2317          2519

8650.00                1146          1633           1893           2115           2326          2529

8700.00                1151          1639           1901           2123           2336          2539

8750.00                1155          1646           1908           2132           2345          2549

8800.00                1160          1652           1916           2140           2354          2559

8850.00                1164          1659           1923           2149           2363          2569

8900.00                1169          1665           1931           2157           2373          2579

8950.00                1174          1672           1939           2165           2382          2589

9000.00                1178          1678           1946           2174           2391          2599

9050.00                1183          1685           1954           2182           2400          2609

9100.00                1187          1691           1961           2191           2410          2619

9150.00                1192          1698           1969           2199           2419          2629

9200.00                1196          1704           1976           2208           2428          2640

9250.00                1201          1711           1984           2216           2438          2650

9300.00                1205          1717           1991           2224           2447          2660

9350.00                1210          1724           1999           2233           2456          2670

9400.00                1215          1730           2007           2241           2465          2680

9450.00                1219          1737           2014           2250           2475          2690

9500.00                1224          1743           2022           2258           2484          2700

9550.00                1228          1750           2029           2267           2493          2710

9600.00                1233          1756           2037           2275           2503          2720

9650.00                1237          1763           2044           2283           2512          2730

9700.00                1242          1769           2052           2292           2521          2740

9750.00                1246          1776           2059           2300           2530          2751

9800.00                1251          1782           2067           2309           2540          2761

9850.00                1256          1789           2074           2317           2549          2771

9900.00                1260          1795           2082           2326           2558          2781

9950.00                1265          1802           2090           2334           2567          2791

10000.00              1269          1808           2097           2343           2577          2801

10050.00              1274          1815           2105           2351           2586          2811

10100.00              1278          1821           2112           2359           2595          2821

10150.00              1283          1828           2120           2368           2605          2831

10200.00              1287          1834           2127           2376           2614          2841

10250.00              1292          1841           2135           2385           2623          2851

10300.00              1297          1847           2142           2393           2632          2861

10350.00              1301          1854           2150           2402           2642          2872

10400.00              1306          1860           2158           2410           2651          2882

10450.00              1310          1867           2165           2418           2660          2892

10500.00              1315          1873           2173           2427           2670          2902

10550.00              1319          1880           2180           2435           2679          2912

10600.00              1324          1886           2188           2444           2688          2922

10650.00              1329          1893           2195           2452           2697          2932

10700.00              1333          1899           2203           2461           2707          2942

10750.00              1337          1905           2209           2468           2715          2951

10800.00              1341          1910           2215           2474           2722          2959

10850.00              1345          1915           2221           2481           2729          2967

10900.00              1348          1920           2227           2487           2736          2974

10950.00              1352          1926           2233           2494           2743          2982

11000.00              1356          1931           2239           2500           2750          2990

11050.00              1359          1936           2244           2507           2758          2998

11100.00              1363          1941           2250           2513           2765          3005

11150.00              1367          1946           2256           2520           2772          3013

11200.00              1370          1951           2262           2526           2779          3021

11250.00              1374          1956           2268           2533           2786          3029

11300.00              1378          1961           2273           2539           2793          3036

11350.00              1381          1967           2279           2546           2800          3044

11400.00              1385          1972           2285           2552           2808          3052

11450.00              1389          1977           2291           2559           2815          3060

11500.00              1392          1982           2297           2565           2822          3067

11550.00              1396          1987           2302           2572           2829          3075

11600.00              1400          1992           2308           2578           2836          3083

11650.00              1403          1997           2314           2585           2843          3091

11700.00              1407          2002           2320           2591           2850          3098

11750.00              1411          2008           2326           2598           2858          3106

11800.00              1414          2013           2331           2604           2865          3114

11850.00              1418          2018           2337           2611           2872          3122

11900.00              1422          2023           2343           2617           2879          3129

11950.00              1425          2028           2349           2624           2886          3137

12000.00              1429          2033           2355           2630           2893          3145

12050.00              1433          2038           2360           2637           2900          3153

12100.00              1436          2043           2366           2643           2907          3160

12150.00              1440          2049           2372           2650           2915          3168

12200.00              1444          2054           2378           2656           2922          3176

12250.00              1447          2059           2384           2663           2929          3184

12300.00              1451          2064           2390           2669           2936          3191

12350.00              1455          2069           2395           2676           2943          3199

12400.00              1458          2074           2401           2682           2950          3207

12450.00              1462          2079           2407           2689           2957          3215

12500.00              1466          2084           2413           2695           2965          3222

12550.00              1469          2090           2419           2702           2972          3230

12600.00              1473          2095           2424           2708           2979          3238

12650.00              1477          2100           2430           2715           2986          3246

12700.00              1480          2105           2436           2721           2993          3254

12750.00              1484          2110           2442           2727           3000          3261

12800.00              1488          2115           2448           2734           3007          3269

12850.00              1491          2120           2453           2740           3015          3277

12900.00              1495          2125           2459           2747           3022          3285

12950.00              1499          2130           2465           2753           3029          3292

13000.00              1502          2136           2471           2760           3036          3300

13050.00              1506          2141           2477           2766           3043          3308

13100.00              1510          2146           2482           2773           3050          3316

13150.00              1513          2151           2488           2779           3057          3323

13200.00              1517          2156           2494           2786           3064          3331

13250.00              1521          2161           2500           2792           3072          3339

13300.00              1524          2166           2506           2799           3079          3347

13350.00              1528          2171           2511           2805           3086          3354

13400.00              1532          2177           2517           2812           3093          3362

13450.00              1536          2182           2523           2818           3100          3370

13500.00              1539          2187           2529           2825           3107          3378

13550.00              1543          2192           2535           2831           3114          3385

13600.00              1547          2197           2541           2838           3122          3393

13650.00              1550          2202           2546           2844           3129          3401

13700.00              1554          2207           2552           2851           3136          3409

13750.00              1558          2212           2558           2857           3143          3416

13800.00              1561          2218           2564           2864           3150          3424

13850.00              1565          2223           2570           2870           3157          3432

13900.00              1568          2227           2575           2876           3164          3439

13950.00              1570          2230           2577           2879           3166          3442

14000.00              1572          2232           2579           2881           3169          3445

14050.00              1574          2234           2581           2883           3172          3448

14100.00              1576          2236           2584           2886           3175          3451

14150.00              1577          2239           2586           2888           3177          3454

14200.00              1579          2241           2588           2891           3180          3456

14250.00              1581          2243           2590           2893           3182          3459

14300.00              1583          2245           2592           2895           3185          3462

14350.00              1584          2247           2594           2897           3187          3465

14400.00              1586          2249           2596           2900           3190          3467

14450.00              1588          2251           2598           2902           3192          3470

14500.00              1590          2253           2600           2904           3195          3473

14550.00              1591          2256           2602           2907           3197          3475

14600.00              1593          2258           2604           2909           3200          3478

14650.00              1595          2260           2606           2911           3202          3481

14700.00              1596          2262           2608           2913           3205          3484

14750.00              1598          2264           2610           2916           3207          3486

14800.00              1600          2266           2612           2918           3210          3489

14850.00              1602          2268           2614           2920           3212          3492

14900.00              1603          2270           2617           2923           3215          3495

14950.00              1605          2272           2619           2925           3217          3497

15000.00              1607          2274           2621           2927           3220          3500

15050.00              1608          2277           2623           2929           3222          3503

15100.00              1610          2279           2625           2932           3225          3506

15150.00              1612          2281           2627           2934           3227          3508

15200.00              1614          2283           2629           2936           3230          3511

15250.00              1615          2285           2631           2939           3232          3514

15300.00              1617          2287           2633           2941           3235          3516

15350.00              1619          2289           2635           2943           3238          3519

15400.00              1620          2291           2637           2945           3240          3522

15450.00              1622          2293           2639           2948           3243          3525

15500.00              1624          2295           2641           2950           3245          3527

15550.00              1626          2298           2643           2952           3248          3530

15600.00              1627          2300           2645           2955           3250          3533

15650.00              1629          2302           2647           2957           3253          3536

15700.00              1631          2304           2649           2959           3255          3538

15750.00              1632          2306           2651           2961           3258          3541

15800.00              1634          2308           2653           2964           3260          3544

15850.00              1636          2310           2655           2966           3263          3547

15900.00              1638          2312           2657           2968           3265          3549

15950.00              1639          2314           2659           2971           3268          3552

16000.00              1641          2316           2662           2973           3270          3555

16050.00              1643          2319           2664           2975           3273          3557

16100.00              1644          2321           2666           2977           3275          3560

16150.00              1646          2323           2668           2980           3278          3563

16200.00              1648          2325           2670           2982           3280          3566

16250.00              1650          2327           2672           2984           3283          3568

16300.00              1651          2329           2674           2987           3285          3571

16350.00              1653          2331           2676           2989           3288          3574

16400.00              1655          2333           2678           2991           3290          3577

16450.00              1656          2335           2680           2994           3293          3579

16500.00              1658          2338           2682           2996           3295          3582

16550.00              1660          2340           2684           2998           3298          3585

16600.00              1662          2342           2686           3000           3300          3588

16650.00              1663          2344           2688           3003           3303          3590

16700.00              1665          2346           2690           3005           3305          3593

16750.00              1667          2348           2692           3007           3308          3596

16800.00              1668          2350           2694           3010           3310          3598

16850.00              1670          2352           2696           3012           3313          3601

16900.00              1672          2354           2698           3014           3315          3604

16950.00              1674          2356           2700           3016           3318          3607

17000.00              1675          2359           2702           3019           3321          3609

17050.00              1677          2361           2705           3021           3323          3612

17100.00              1679          2363           2707           3023           3326          3615

17150.00              1680          2365           2709           3026           3328          3618

17200.00              1682          2367           2711           3028           3331          3620

17250.00              1684          2369           2713           3030           3333          3623

17300.00              1686          2371           2715           3032           3336          3626

17350.00              1689          2376           2721           3039           3343          3634

17400.00              1693          2382           2727           3046           3351          3642

17450.00              1697          2387           2733           3053           3359          3651

17500.00              1701          2393           2740           3060           3366          3659

17550.00              1705          2398           2746           3067           3374          3667

17600.00              1708          2403           2752           3074           3382          3676

17650.00              1712          2409           2758           3081           3389          3684

17700.00              1716          2414           2765           3088           3397          3692

17750.00              1720          2420           2771           3095           3405          3701

17800.00              1724          2425           2777           3102           3412          3709

17850.00              1727          2430           2783           3109           3420          3717

17900.00              1731          2436           2790           3116           3428          3726

17950.00              1735          2441           2796           3123           3435          3734

18000.00              1739          2447           2802           3130           3443          3743

18050.00              1743          2452           2808           3137           3451          3751

18100.00              1746          2457           2815           3144           3458          3759

18150.00              1750          2463           2821           3151           3466          3768

18200.00              1754          2468           2827           3158           3474          3776

18250.00              1758          2474           2833           3165           3481          3784

18300.00              1762          2479           2840           3172           3489          3793

18350.00              1766          2485           2846           3179           3497          3801

18400.00              1769          2490           2852           3186           3504          3809

18450.00              1773          2495           2858           3193           3512          3818

18500.00              1777          2501           2865           3200           3520          3826

18550.00              1781          2506           2871           3207           3527          3834

18600.00              1785          2512           2877           3214           3535          3843

18650.00              1788          2517           2883           3221           3543          3851

18700.00              1792          2522           2890           3228           3550          3859

18750.00              1796          2528           2896           3235           3558          3868

18800.00              1800          2533           2902           3242           3566          3876

18850.00              1804          2539           2908           3249           3574          3884

18900.00              1807          2544           2915           3256           3581          3893

18950.00              1811          2549           2921           3263           3589          3901

19000.00              1815          2555           2927           3270           3597          3909

19050.00              1819          2560           2933           3277           3604          3918

19100.00              1823          2566           2940           3284           3612          3926

19150.00              1826          2571           2946           3291           3620          3935

19200.00              1830          2576           2952           3298           3627          3943

19250.00              1834          2582           2958           3305           3635          3951

19300.00              1838          2587           2965           3311           3643          3960

19350.00              1842          2593           2971           3318           3650          3968

19400.00              1846          2598           2977           3325           3658          3976

19450.00              1849          2603           2983           3332           3666          3985

19500.00              1853          2609           2990           3339           3673          3993

19550.00              1857          2614           2996           3346           3681          4001

19600.00              1861          2620           3002           3353           3689          4010

19650.00              1865          2625           3008           3360           3696          4018

19700.00              1868          2630           3015           3367           3704          4026

19750.00              1872          2636           3021           3374           3712          4035

19800.00              1876          2641           3027           3381           3719          4043

19850.00              1880          2647           3033           3388           3727          4051

19900.00              1884          2652           3040           3395           3735          4060

19950.00              1887          2657           3046           3402           3742          4068

20000.00              1891          2663           3052           3409           3750          4076

20050.00              1895          2668           3058           3416           3758          4085

20100.00              1899          2674           3065           3423           3766          4093

20150.00              1903          2679           3071           3430           3773          4101

20200.00              1906          2684           3077           3437           3781          4110

20250.00              1910          2690           3083           3444           3789          4118

20300.00              1914          2695           3090           3451           3796          4127

20350.00              1918          2701           3096           3458           3804          4135

20400.00              1922          2706           3102           3465           3812          4143

20450.00              1925          2711           3108           3472           3819          4152

20500.00              1929          2717           3115           3479           3827          4160

20550.00              1933          2722           3121           3486           3835          4168

20600.00              1937          2728           3127           3493           3842          4177

20650.00              1941          2733           3133           3500           3850          4185

20700.00              1945          2738           3140           3507           3858          4193

20750.00              1948          2744           3146           3514           3865          4202

20800.00              1952          2749           3152           3521           3873          4210

20850.00              1956          2755           3158           3528           3881          4218

20900.00              1960          2760           3165           3535           3888          4227

20950.00              1964          2765           3171           3542           3896          4235

21000.00              1967          2771           3177           3549           3904          4243

21050.00              1971          2776           3183           3556           3911          4252

21100.00              1975          2782           3190           3563           3919          4260

21150.00              1979          2787           3196           3570           3927          4268

21200.00              1983          2792           3202           3577           3934          4277

21250.00              1986          2798           3208           3584           3942          4285

21300.00              1990          2803           3215           3591           3950          4293

21350.00              1994          2809           3221           3598           3957          4302

21400.00              1998          2814           3227           3605           3965          4310

21450.00              2002          2819           3233           3612           3973          4318

21500.00              2005          2825           3240           3619           3981          4327

21550.00              2009          2830           3246           3626           3988          4335

21600.00              2013          2836           3252           3633           3996          4344

21650.00              2017          2841           3258           3640           4004          4352

21700.00              2021          2846           3265           3647           4011          4360

21750.00              2025          2852           3271           3654           4019          4369

21800.00              2028          2857           3277           3661           4027          4377

21850.00              2032          2863           3283           3668           4034          4385

21900.00              2036          2868           3290           3675           4042          4394

21950.00              2040          2873           3296           3681           4050          4402

22000.00              2044          2879           3302           3688           4057          4410

22050.00              2047          2884           3308           3695           4065          4419

22100.00              2051          2890           3315           3702           4073          4427

22150.00              2055          2895           3321           3709           4080          4435

22200.00              2059          2900           3327           3716           4088          4444

22250.00              2063          2906           3333           3723           4096          4452

22300.00              2066          2911           3340           3730           4103          4460

22350.00              2070          2917           3346           3737           4111          4469

22400.00              2074          2922           3352           3744           4119          4477

22450.00              2078          2927           3358           3751           4126          4485

22500.00              2082          2933           3365           3758           4134          4494

22550.00              2085          2938           3371           3765           4142          4502

22600.00              2089          2944           3377           3772           4149          4510

22650.00              2093          2949           3383           3779           4157          4519

22700.00              2097          2954           3390           3786           4165          4527

22750.00              2101          2960           3396           3793           4173          4536

22800.00              2105          2965           3402           3800           4180          4544

22850.00              2108          2971           3408           3807           4188          4552

22900.00              2112          2976           3415           3814           4196          4561

22950.00              2116          2981           3421           3821           4203          4569

23000.00              2120          2987           3427           3828           4211          4577

23050.00              2124          2992           3433           3835           4219          4586

23100.00              2127          2998           3440           3842           4226          4594

23150.00              2131          3003           3446           3849           4234          4602

23200.00              2135          3008           3452           3856           4242          4611

23250.00              2139          3014           3458           3863           4249          4619

23300.00              2143          3019           3465           3870           4257          4627

23350.00              2146          3025           3471           3877           4265          4636

23400.00              2150          3030           3477           3884           4272          4644

23450.00              2154          3035           3483           3891           4280          4652

23500.00              2158          3041           3490           3898           4288          4661

23550.00              2162          3046           3496           3905           4295          4669

23600.00              2165          3052           3502           3912           4303          4677

23650.00              2169          3057           3508           3919           4311          4686

23700.00              2173          3062           3515           3926           4318          4694

23750.00              2177          3068           3521           3933           4326          4702

23800.00              2181          3073           3527           3940           4334          4711

23850.00              2185          3079           3533           3947           4341          4719

23900.00              2188          3084           3540           3954           4349          4728

23950.00              2192          3089           3546           3961           4357          4736

24000.00              2196          3095           3552           3968           4364          4744

24050.00              2200          3100           3558           3975           4372          4753

24100.00              2204          3106           3565           3982           4380          4761

24150.00              2207          3111           3571           3989           4388          4769

24200.00              2211          3116           3577           3996           4395          4778

24250.00              2215          3122           3583           4003           4403          4786

24300.00              2219          3127           3590           4010           4411          4794

24350.00              2223          3133           3596           4017           4418          4803

24400.00              2226          3138           3602           4024           4426          4811

24450.00              2230          3143           3608           4031           4434          4819

24500.00              2234          3149           3615           4038           4441          4828

24550.00              2238          3154           3621           4045           4449          4836

24600.00              2242          3160           3627           4051           4457          4844

24650.00              2245          3165           3633           4058           4464          4853

24700.00              2249          3170           3640           4065           4472          4861

24750.00              2253          3176           3646           4072           4480          4869

24800.00              2257          3181           3652           4079           4487          4878

24850.00              2261          3187           3658           4086           4495          4886

24900.00              2265          3192           3665           4093           4503          4894

24950.00              2268          3197           3671           4100           4510          4903

25000.00              2272          3203           3677           4107           4518          4911

25050.00              2276          3208           3683           4114           4526          4919

25100.00              2280          3214           3690           4121           4533          4928

25150.00              2284          3219           3696           4128           4541          4936

25200.00              2287          3224           3702           4135           4549          4945

25250.00              2291          3230           3708           4142           4556          4953

25300.00              2295          3235           3715           4149           4564          4961

25350.00              2299          3241           3721           4156           4572          4970

25400.00              2303          3246           3727           4163           4580          4978

25450.00              2306          3251           3733           4170           4587          4986

25500.00              2310          3257           3740           4177           4595          4995

25550.00              2314          3262           3746           4184           4603          5003

25600.00              2318          3268           3752           4191           4610          5011

25650.00              2322          3273           3758           4198           4618          5020

25700.00              2325          3278           3765           4205           4626          5028

25750.00              2329          3284           3771           4212           4633          5036

25800.00              2333          3289           3777           4219           4641          5045

25850.00              2337          3295           3783           4226           4649          5053

25900.00              2341          3300           3790           4233           4656          5061

25950.00              2345          3305           3796           4240           4664          5070

26000.00              2348          3311           3802           4247           4672          5078

26050.00              2352          3316           3808           4254           4679          5086

26100.00              2356          3322           3815           4261           4687          5095

26150.00              2360          3327           3821           4268           4695          5103

26200.00              2364          3332           3827           4275           4702          5111

26250.00              2367          3338           3833           4282           4710          5120

26300.00              2371          3343           3840           4289           4718          5128

26350.00              2375          3349           3846           4296           4725          5137

26400.00              2379          3354           3852           4303           4733          5145

26450.00              2383          3359           3858           4310           4741          5153

26500.00              2386          3365           3865           4317           4748          5162

26550.00              2390          3370           3871           4324           4756          5170

26600.00              2394          3376           3877           4331           4764          5178

26650.00              2398          3381           3883           4338           4771          5187

26700.00              2402          3386           3890           4345           4779          5195

26750.00              2405          3392           3896           4352           4787          5203

26800.00              2409          3397           3902           4359           4795          5212

26850.00              2413          3403           3908           4366           4802          5220

26900.00              2417          3408           3915           4373           4810          5228

26950.00              2421          3413           3921           4380           4818          5237

27000.00              2425          3419           3927           4387           4825          5245

27050.00              2428          3424           3933           4394           4833          5253

27100.00              2432          3430           3940           4401           4841          5262

27150.00              2436          3435           3946           4408           4848          5270

27200.00              2440          3440           3952           4414           4856          5278

27250.00              2444          3446           3958           4421           4864          5287

27300.00              2447          3451           3965           4428           4871          5295

27350.00              2451          3457           3971           4435           4879          5303

27400.00              2455          3462           3977           4442           4887          5312

27450.00              2459          3467           3983           4449           4894          5320

27500.00              2463          3473           3990           4456           4902          5328

27550.00              2466          3478           3996           4463           4910          5337

27600.00              2470          3484           4002           4470           4917          5345

27650.00              2474          3489           4008           4477           4925          5354

27700.00              2478          3494           4015           4484           4933          5362

27750.00              2482          3500           4021           4491           4940          5370

27800.00              2485          3505           4027           4498           4948          5379

27850.00              2489          3511           4033           4505           4956          5387

27900.00              2493          3516           4040           4512           4963          5395

27950.00              2497          3521           4046           4519           4971          5404

28000.00              2501          3527           4052           4526           4979          5412

28050.00              2505          3532           4058           4533           4986          5420

28100.00              2508          3538           4065           4540           4994          5429

28150.00              2512          3543           4071           4547           5002          5437

28200.00              2516          3548           4077           4554           5010          5445

28250.00              2520          3554           4083           4561           5017          5454

28300.00              2524          3559           4090           4568           5025          5462

28350.00              2527          3565           4096           4575           5033          5470

28400.00              2531          3570           4102           4582           5040          5479

28450.00              2535          3575           4108           4589           5048          5487

28500.00              2539          3581           4115           4596           5056          5495

28550.00              2543          3586           4121           4603           5063          5504

28600.00              2546          3592           4127           4610           5071          5512

28650.00              2550          3597           4133           4617           5079          5520

28700.00              2554          3602           4140           4624           5086          5529

28750.00              2558          3608           4146           4631           5094          5537

28800.00              2562          3613           4152           4638           5102          5546

28850.00              2565          3619           4158           4645           5109          5554

28900.00              2569          3624           4165           4652           5117          5562

28950.00              2573          3629           4171           4659           5125          5571

29000.00              2577          3635           4177           4666           5132          5579

29050.00              2581          3640           4183           4673           5140          5587

29100.00              2584          3646           4190           4680           5148          5596

29150.00              2588          3651           4196           4687           5155          5604

29200.00              2592          3656           4202           4694           5163          5612

29250.00              2596          3662           4208           4701           5171          5621

29300.00              2600          3667           4215           4708           5178          5629

29350.00              2604          3673           4221           4715           5186          5637

29400.00              2607          3678           4227           4722           5194          5646

29450.00              2611          3683           4233           4729           5202          5654

29500.00              2615          3689           4240           4736           5209          5662

29550.00              2619          3694           4246           4743           5217          5671

29600.00              2623          3700           4252           4750           5225          5679

29650.00              2626          3705           4258           4757           5232          5687

29700.00              2630          3710           4265           4764           5240          5696

29750.00              2634          3716           4271           4771           5248          5704

29800.00              2638          3721           4277           4778           5255          5712

29850.00              2642          3727           4283           4784           5263          5721

29900.00              2645          3732           4289           4791           5270          5729

29950.00              2649          3737           4296           4798           5278          5737

30000.00              2653          3742           4302           4805           5285          5745

Acts 2001, No. 1082, §1; Acts 2008, No. 585, §1.



RS 9:315.20 - Worksheets

§315.20. Worksheets

Obligation Worksheet A

(The worksheet for calculation of the total support obligation

under R.S. 9:315.8 and 315.10)

Court _________________________

Case Number ___________________

______________________________

Petitioner

Parish ___________________

Louisiana

Div/CtRm ________________________

_________________________________

Respondent

Children

Date of Birth

______________________________

______________________________

______________________________

Children

Date of Birth

_________________________________

_________________________________

_________________________________

A. Petitioner

B. Respondent

C. Combined

1.

MONTHLY GROSS INCOME (R.S. 9:315.2(A))

a. Preexisting child support payment.

b. Preexisting spousal support payment.

$

-

-

$

-

-

2.

MONTHLY ADJUSTED GROSS INCOME (Line 1 minus 1a and 1b).

$

$

3.

COMBINED MONTHLY ADJUSTED GROSS INCOME (Line 2 Column A plus Line 2 Column B). (R.S. 9:315.2(C))

$

4.

PERCENTAGE SHARE OF INCOME (Line 2 divided by line 3). (R.S. 9:315.2(C))

%

%

5.

BASIC CHILD SUPPORT OBLIGATION (Compare line 3 to Child Support Schedule). (R.S. 9:315.2(D))

$

a.

Child Care Costs (R.S. 9:315.3)

b.

Child's Health Insurance Premium Cost. (R.S. 9:315.4)

c.

Extraordinary Medical Expenses (Uninsured Only). (Agreed to by parties or by order of the court). (R.S. 9:315.5)

d.

Extraordinary Expenses (Agreed to by parties or by order of the court). (R.S. 9:315.6)

e.

Optional. Minus extraordinary adjustments (Child's income if applicable). (R.S. 9:315.7)

+

+

+

+

-

6.

TOTAL CHILD SUPPORT OBLIGATION (Add lines 5, 5a, 5b, 5c, and 5d; Subtract line 5e).(R.S. 9:315.8)

$

7.

EACH PARTY'S CHILD SUPPORT OBLIGATION (Multiply line 4 times line 6 for each parent).

$

$

8.

DIRECT PAYMENTS made by the noncustodial parent on behalf of the child for child care costs, health insurance premiums, extraordinary medical expenses, or extraordinary expenses.

-

9. RECOMMENDED CHILD SUPPORT ORDER (Subtract line 8 from line 7).

$

Comments, calculations, or rebuttals to schedule or adjustments if made under 8 above or if ordering a credit for a joint custodial arrangement:

Prepared by

Date

Obligation Worksheet B

(The worksheet for calculation of the total child support

obligation under R.S. 9:315.9)

Court _________________________

Case Number ___________________

______________________________

Petitioner

Parish ___________________

Louisiana

Div/CtRm ________________________

_________________________________

Respondent

Children

Date of Birth

______________________________

______________________________

______________________________

Children

Date of Birth

_________________________________

_________________________________

_________________________________

A. Petitioner

B. Respondent

C. Combined

1.

MONTHLY GROSS INCOME (R.S. 9:315.2(A))

a. Preexisting child support payment.

b. Preexisting spousal support payment.

$

-

-

$

-

-

2.

MONTHLY ADJUSTED GROSS INCOME (Line 1 minus 1a and 1b).

$

$

3.

COMBINED MONTHLY ADJUSTED GROSS INCOME (Line 2 Column A plus Line 2 Column B) (R.S. 9:315.2(C))

$

4.

PERCENTAGE SHARE OF INCOME (Line 2 divided by line 3) (R.S. 9:315.2(C))

%

%

5.

BASIC CHILD SUPPORT OBLIGATION (Compare line 3 to Child Support Schedule) (R.S. 9:315.2(D))

$

6.

SHARED CUSTODY BASIC OBLIGATION (Line 5 times 1.5) (R.S. 9:315.9(A)(2))

$

7.

EACH PARTY'S THEORETICAL CHILD SUPPORT OBLIGATION (Multiply line 4 times line 6 for each party)(R.S. 9:315.9(A)(2))

$

$

8.

PERCENTAGE with each party (Use actual percentage of time spent with each party, if percentage is not 50%) (R.S. 9:315.9(A)(3))

%

%

9.

BASIC CHILD SUPPORT OBLIGATION FOR TIME WITH OTHER PARTY (Cross Multiply line 7 for each party times line 8 for the other party) (R.S. 9:315.9(A) (3)) (For Line 9 Column A, multiply Line 7 Column A times Line 8 Column B) (For Line 9 Column B, multiply Line 7 Column B times Line 8 Column A)

$

$

a.

Child Care Costs (R.S. 9:315.3)

b.

Child's Health Insurance Premium Cost (R.S. 9:315.4)

c.

Extraordinary Medical Expenses (Uninsured only) (Agreed to by parties or by order of court) (R.S. 9:315.5)

d.

Extraordinary Expenses (Agreed to by parties or by order of the court) (R.S. 9:315.6)

e.

Optional: Minus extraordinary adjustments (Child's income if applicable) (R.S. 9:315.7)

+

+

+

+

-

10.

TOTAL EXPENSES/EXTRAORDINARY ADJUSTMENTS (Add lines 9a, 9b, 9c, and 9d; Subtract line 9e)

$

11.

EACH PARTY'S PROPORTIONATE SHARE of Expenses/Extraordinary Adjustments (Line 4 times line 10) (R.S. 9:315.9(A)(4))

$

$

12.

DIRECT PAYMENTS made by either party on behalf of the child for child care costs, health insurance premiums, extraordinary medical expenses, or extraordinary expenses. Deduct each party's proportionate share of an expense owed directly to a third party. If either parent's proportionate share of an expense is owed to the other parent, enter zero. (R.S. 9:315.9(A)(5))

-

-

13.

EACH PARTY'S CHILD SUPPORT OBLIGATION (Line 9 plus line 11 and minus line 12) (R.S. 9:315.9(A)(4) and (5))

$

$

14.

RECOMMENDED CHILD SUPPORT ORDER (Subtract lesser amount from greater amount in line 13 and place the difference in the appropriate column) (R.S. 9:315.9(A)(6))

$

$

Comments, calculations, or rebuttals to schedule or adjustments:

Prepared by

Date

Acts 2001, No. 1082, §1; Acts 2002, 1st Ex. Sess., No. 62, §1; Acts 2003, No. 617, §1; Acts 2014, No. 134, §1.



RS 9:315.21 - Retroactivity of child support judgment

SUBPART B. OTHER CHILD SUPPORT PROVISIONS

§315.21. Retroactivity of child support judgment

A. Except for good cause shown, a judgment awarding, modifying, or revoking an interim child support allowance shall be retroactive to the date of judicial demand, but in no case prior to the date of judicial demand.

B.(1) A judgment that initially awards or denies final child support is effective as of the date the judgment is signed and terminates an interim child support allowance as of that date.

(2) If an interim child support allowance award is not in effect on the date of the judgment awarding final child support, the judgment shall be retroactive to the date of judicial demand, except for good cause shown, but in no case prior to the date of judicial demand.

C. Except for good cause shown, a judgment modifying or revoking a final child support judgment shall be retroactive to the date of judicial demand, but in no case prior to the date of judicial demand.

D. Child support of any kind, except that paid pursuant to an interim child support allowance award, provided by the judgment debtor from the date of judicial demand to the date the support judgment is signed, to or on behalf of the child for whom support is ordered, shall be credited to the judgment debtor against the amount of the judgment.

E. In the event that the court finds good cause for not making the award retroactive to the date of judicial demand, the court may fix the date on which the award shall commence, but in no case shall this date be a date prior to the date of judicial demand.

F.(1) Notwithstanding any other provision of this Section, if a party has been directly affected by Hurricane Katrina, a judgment modifying a final child support judgment may be made retroactive to August 26, 2005, if judicial demand is made prior to April 15, 2006.

(2) Notwithstanding any other provision of this Section, if a party has been directly affected by Hurricane Rita, a judgment modifying a final child support judgment may be made retroactive to September 20, 2005, if judicial demand is made prior to April 15, 2006.

Acts 1993, No. 261, §7, eff. Jan. 1, 1994; Acts 2001, No. 459, §1; Acts 2005, 1st Ex. Sess., No. 59, §1, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 59, §2, relative to effectiveness.



RS 9:315.22 - Termination of child support upon majority or emancipation; exceptions

§315.22. Termination of child support upon majority or emancipation; exceptions

A. When there is a child support award in a specific amount per child, the award for each child shall terminate automatically without any action by the obligor upon each child's attaining the age of majority, or upon emancipation relieving the child of the disabilities attached to minority.

B. When there is a child support award in globo for two or more children, the award shall terminate automatically and without any action by the obligor when the youngest child for whose benefit the award was made attains the age of majority or is emancipated relieving the child of the disabilities attached to minority.

C. An award of child support continues with respect to any unmarried child who attains the age of majority, or to a child who is emancipated relieving the child of the disabilities attached to minority, as long as the child is a full-time student in good standing in a secondary school or its equivalent, has not attained the age of nineteen, and is dependent upon either parent. Either the primary domiciliary parent or the major or emancipated child is the proper party to enforce an award of child support pursuant to this Subsection.

D. An award of child support continues with respect to any child who has a developmental disability, as defined in R.S. 28:451.2, until he attains the age of twenty-two, as long as the child is a full-time student in a secondary school. The primary domiciliary parent or legal guardian is the proper party to enforce an award of child support pursuant to this Subsection.

Acts 1993, No. 261, §7, eff. Jan. 1, 1994; Acts 2001, No. 408, §1; Acts 2001, No. 1082, §1.



RS 9:315.23 - Suspension or modification of child support obligation; secreting of child

§315.23. Suspension or modification of child support obligation; secreting of child

If one joint custodial parent or his agent is intentionally secreting a child with the intent to preclude the other joint custodial parent from knowing the whereabouts of the child sufficiently to allow him to exercise his rights or duties as joint custodial parent, the latter may obtain from the court an order suspending or modifying his obligation under an order or judgment of child support. However, such circumstances shall not constitute a defense to an action for failure to pay court- ordered child support or an action to enforce past due child support.

Acts 1993, No. 261, §7, eff. Jan. 1, 1994.



RS 9:315.24 - Child support enforcement; revocatory and oblique actions

§315.24. Child support enforcement; revocatory and oblique actions

A. A party to whom child support is owed, including the Department of Children and Family Services when rendering child support enforcement services, may seek enforcement of a child support obligation by any lawful means provided by law, including the use of a revocatory or oblique action brought pursuant to the provisions of Civil Code Article 2036 et seq.

B. In cases wherein the Department of Children and Family Services is providing support enforcement services and has reason to believe that an obligor acted or failed to act in such a way that caused or increased his insolvency, the department shall seek either of the following:

(1) To institute a revocatory or oblique action in a court of competent jurisdiction to annul an act or exercise a right of the obligor which caused or increased the insolvency.

(2) To obtain a settlement in the best interest of the child support obligee.

Acts 1997, No. 1246, §1, eff. July 1, 1997.



RS 9:315.25 - Consideration of custody or visitation matters

§315.25. Consideration of custody or visitation matters

In any proceeding for child support, either party may raise any issue relating to custody of the child, or visitation with the child, or both, and the court may hear and determine that issue if all parties consent. The custody or visitation matter need not be specifically pleaded for the party to raise the issue or for the court to decide the issue.

Acts 1999, No. 447, §1.



RS 9:315.26 - Collection of past due child support

§315.26. Collection of past due child support

A. In addition to any other legal remedies provided by law, any party may seek the collection of past due child support from federal tax refunds by sending notice to the federal secretary of the treasury that a person owes past due support. The party shall comply with all rules and regulations imposed by the secretary of the treasury and by the federal secretary of health and human services, including payment of any fee assessed by the secretary of the treasury for the cost of applying the offset procedure.

B. As used in this Part, "past due child support" means the amount of a delinquency determined under a court order under state law for support and maintenance of a child.

C. A court in a civil proceeding has jurisdiction to render a judgment for past due support which has accrued under a civil court order for support and also has limited jurisdiction to render a judgment for past due support which has accrued under any criminal or juvenile court order for support.

Acts 2006, No. 478, §1, eff. June 22, 2006.



RS 9:315.30 - Family financial responsibility; purpose

SUBPART C. JUDICIAL SUSPENSION OF LICENSE FOR

NONPAYMENT OF CHILD SUPPORT OR CONTEMPT OF COURT

IN CHILD SUPPORT OR PATERNITY PROCEEDINGS

§315.30. Family financial responsibility; purpose

The legislature finds and declares that child support is a basic legal right of the state's parents and children, that mothers and fathers have a legal obligation to provide financial support for their children, and that child support payments can have a substantial impact on child poverty and state welfare expenditures. It is therefore the legislature's intent to facilitate the establishment of paternity and child support orders and encourage payment of child support to decrease overall costs to the state's taxpayers while increasing the amount of financial support collected for the state's children. To this end, the courts of this state are authorized to suspend certain licenses of individuals who are found to be in contempt of court for failure to comply with a subpoena or warrant in a child support or paternity proceeding or who are not in compliance with a court order of child support.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.31 - Definitions

§315.31. Definitions

As used in this Subpart:

(1) "Board" means any agency, board, commission, or office, public or private, that issues any license for activity specified in Paragraph (6) of this Section.

(2) "Compliance with an order of support" means that the support obligor is no more than ninety days in arrears in making payments in full for current support or in making periodic payments as set forth in a court order of support, and has obtained or maintained health insurance coverage if required by an order of support.

(3) "Contempt of court" means that a person has been found guilty of a direct contempt of court for a contumacious failure to comply with a subpoena, pursuant to Code of Civil Procedure Article 222(5), or a constructive contempt of court for willful disobedience of a lawful order of the court, pursuant to Code of Civil Procedure Article 224(2), in or ancillary to a child support or paternity proceeding.

(4) "Court" means any court exercising jurisdiction over the determination of child support, paternity, or criminal neglect of family proceedings.

(5) "Department" means the Department of Children and Family Services when rendering child support enforcement services in TANF or non-TANF cases.

(6) "License" means any license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority for any of the following:

(a) To engage in a profession, occupation, business, or industry.

(b) To operate a motor vehicle.

(c) To participate in any sporting activity, including fishing and hunting.

(7) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in any activity specified in Paragraph (6) hereof. The term "licensee" may be used interchangeably with "obligor".

(8) "Obligee" means any person to whom an award of child support is owed and may include the department.

(9) "Obligor" means any individual legally obligated to support a child or children pursuant to an order of support. The term "obligor" may be used interchangeably with "licensee".

(10) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(11) "Suspension" means a temporary revocation of a license for an indefinite period of time or the denial of an application for issuance or renewal of a license.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.32 - Order of suspension of license; noncompliance with support order; contempt of court

§315.32. Order of suspension of license; noncompliance with support order; contempt of court

A.(1)(a) In or ancillary to any action to make past-due child support executory, for contempt of court for failure to comply with an order of support, or a criminal neglect of family proceeding, the court on its own motion or upon motion of an obligee or the department shall, unless the court determines good cause exists, issue an order of suspension of a license or licenses of any obligor who is not in compliance with an order of child support. The court shall give specific written and oral reasons supporting its determination of good cause including a finding as to the particular facts and circumstances that warrant a determination not to suspend a license or licenses of an obligor who is not in compliance with an order of child support. The reasons shall become part of the record of the proceeding.

(b) An order suspending a license to operate a motor vehicle may provide specific time periods for the suspension at the court's discretion.

(2) In or ancillary to any child support or paternity proceeding, the court on its own motion or upon motion of any party or the department may issue an order of suspension of a license of any person who is guilty of contempt of court for failure to comply with a subpoena or warrant. Provided that before the issuance of an order for a suspension of a license of any person in, or ancillary to, any paternity proceeding where paternity has not yet been established, the court shall notify such person by personal service.

B. The order of suspension shall contain the name, address, and social security number of the obligor, if known, and shall indicate whether the suspension is for a particular, specified license, or all licenses which the obligor may possess, or any combination thereof at the discretion of the court.

C. An order of suspension may include a provision whereby the obligor is required to disclose to the court information concerning the types of licenses which the obligor possesses, which written disclosure when attached to the order of suspension becomes a part thereof.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997; Acts 1999, No. 559, §1, eff. July 1, 1999.



RS 9:315.33 - Suspension of license; notice of suspension from licensing board; temporary license

§315.33. Suspension of license; notice of suspension from licensing board; temporary license

A. Within thirty days of receipt of a certified order of suspension of license for noncompliance with an order of support or contempt of court, sent by first class mail from either the court or the attorney representing the obligee, the board shall suspend all licenses which it issued to the obligor, or other person in contempt, or a particular license as specified in the order.

B. The board shall specify an exact date and hour of suspension, which date shall be within thirty days from the board's receipt of the order of suspension, and shall promptly issue a notice of suspension informing the licensee of all of the following:

(1) His license has been suspended by order of the court, including the suit name, docket number, and court as indicated on the order.

(2) The effective date of the suspension.

(3) To apply for reinstatement, the obligor must obtain an order of compliance from the court.

(4) Any other information prescribed by the board.

C. Upon being presented with a court order of partial compliance and at the request of an obligor whose motor vehicle operator's license, permit, or privilege has been suspended under this Subpart, the office of motor vehicles may issue the obligor a temporary license valid for a period not to exceed one hundred twenty days.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.34 - Subsequent compliance; order of compliance; order of partial compliance

§315.34. Subsequent compliance; order of compliance; order of partial compliance

A.(1) An obligor is in subsequent compliance with an order of support when all of the following occur:

(a) The obligor is up to date with current child support payments.

(b) All past-due support has been paid or, if periodic payment for past-due support has been ordered by the court, the obligor is making such payments in accordance with the court order.

(c) The obligor has fulfilled the required health insurance provisions, if any, in the order of support.

(2) A person is in subsequent compliance with a subpoena or court order when the court rescinds the order of contempt.

B.(1) Upon motion of an obligor who is in subsequent compliance with an order of support and after a contradictory hearing or upon rescission of an order of contempt, the court shall issue an order of compliance indicating that the obligor is eligible to have all licenses reissued. In cases where the department is providing support enforcement services, the court shall issue an ex parte order of compliance upon filing of written certification by the department that the obligor is in compliance.

(2) At the request of an obligor or other individual for whom an undue financial hardship will occur or has occurred as a result of the loss of his driver's license and upon a showing of good faith, the court may issue an order of partial compliance authorizing the issuance of a temporary license in accordance with R.S. 9:315.33(C).

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997; Acts 1999, No. 559, §1, eff. July 1, 1999.



RS 9:315.35 - Reissuance of license

§315.35. Reissuance of license

A. A board shall issue, reissue, renew, or otherwise extend an obligor's or other individual's license in accordance with the board's rules upon receipt of a certified copy of an order of compliance from the court.

B. After receipt of an order of compliance, the board may waive any of its applicable requirements for issuance, reissuance, renewal, or extension if it determines that the imposition of that requirement places an undue burden on the person and that waiver of the requirement is consistent with the public interest.

Acts 1995, No. 1078, §1, eff. Jan. 1, 1996; Acts 1997, No. 1249, §1, eff. July 1, 1997.



RS 9:315.36 - Suspension of license; pattern of nonpayment

§315.36. Suspension of license; pattern of nonpayment

Notwithstanding any other provisions to the contrary in this Subpart, the court on its own motion or upon motion of an obligee or the department shall issue an order of suspension of a license or licenses of any obligor upon proof of a pattern of nonpayment evidenced by his failure to pay child support on a regular basis, the remittance of payments of support only after continuous requests or legal action by or on behalf of the obligee, or the remittance of a de minimis amount of the child support owed.

Acts 2003, No. 622, §1.



RS 9:315.40 - Definitions

SUBPART D. ADMINISTRATIVE SUSPENSION OF CERTAIN

LICENSES FOR NONPAYMENT OF CHILD SUPPORT

§315.40. Definitions

As used in this Subpart:

(1) "Administrator" means the administrator of the child support enforcement section, office of children and family services, Department of Children and Family Services.

(2) "Compliance with an order of support" means that the support obligor is no more than ninety days in arrears in making payments in full for current support, or in making periodic payments on a support arrearage pursuant to a court order or written agreement with the department, or in making periodic payments as set forth in a court order of support, and has obtained or maintained health insurance coverage if required by an order of support.

(3) "Department" means the Department of Children and Family Services, office of children and family services.

(4) "License" means any license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority for any of the following:

(a) To engage in a profession, occupation, business, or industry.

(b) To operate a motor vehicle. For purposes of this Subpart, a license to operate a motor vehicle shall also include the license plate for any vehicle registered in the name of any obligor, as well as the registration for such vehicle.

(c) To participate in any sporting activity, including fishing and hunting.

(d) To operate a motorboat, a sailboat, or a trailer.

(5) "Licensee" means any individual holding a license, certificate, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in any activity specified in Paragraph (4) of this Section. The term "licensee" may be used interchangeably with "obligor".

(6) "Licensing authority" means any state board, commission, department, agency, officer, or other entity which issues, authorizes, or otherwise regulates licenses as defined in Paragraph (4) of this Section.

(7) "Obligor" means any individual legally obligated to support a child or children pursuant to an order of support. The term "obligor" may be used interchangeably with "licensee".

(8) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including any judgment or order issued in accordance with an administrative procedure established by state law that affords substantial due process and is subject to judicial review.

(9) "Suspension" means a temporary revocation of a license for an indefinite period of time or the denial of an application for issuance or renewal of a license. With respect to a motor vehicle, personal watercraft, motorboat, sailboat, all-terrain vehicle or trailer, "suspension" includes a temporary suspension of the registration, including the seizure of the vehicle license plate, trailer license plate, or a certificate of identification or registration of a motorboat or sailboat for an indefinite period of time or the denial of an application for issuance or renewal of a registration or license plate.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2003, No. 1068, §1, eff. July 2, 2003; Acts 2004, No. 319, §1; Acts 2004, No. 652, §1; Acts 2012, No. 255, §2.



RS 9:315.41 - Notice of child support delinquency; suspension of license

§315.41. Notice of child support delinquency; suspension of license

A. The department may send by certified mail, return receipt requested, a notice of child support delinquency to an obligor who is not in compliance with an order of support informing the obligor of the department's intention to submit his name to the licensing authority for suspension of his license. If an obligor holds multiple licenses, the department may issue a single notice of its intention to submit multiple suspensions. When the obligor has one or more motor vehicles, personal watercraft, motorboats, sailboats, all-terrain vehicles or trailers registered in his name, the notice shall inform the obligor of the department's intention to suspend the registration of all of them as well. A non-obligor spouse who uses any such vehicle may so inform the department by notarized affidavit, and thereby retain the use of that vehicle and its license.

B. A notice of child support delinquency shall include all of the following:

(1) A summary of the obligor's right to file a written objection to the suspension of his license, including the time within which such objection must be filed and the address where the objection must be filed.

(2) A brief description of the administrative hearing and location of such hearing if the obligor timely files a written objection.

(3) The municipal address and telephone number of the department that issued the notice of child support delinquency.

(4) The docket number and court which issued the order of support.

(5) A statement of the amount of past-due support.

(6) A brief summary of what the obligor must do to come into compliance or to forestall the suspension.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2004, No. 319, §1.



RS 9:315.42 - Objection to suspension of license

§315.42. Objection to suspension of license

A. Within twenty days after receipt of the notice of child support delinquency, the obligor may file a written objection with the department requesting an administrative hearing to determine whether the obligor is in compliance with an order of support.

B. If the obligor does not timely file a written objection or enter into a written agreement with the department to make periodic payments on a support arrearage and he is not in compliance with an order of support, the department shall certify the obligor's noncompliance to the licensing authority for license suspension.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001.



RS 9:315.43 - Administrative hearing

§315.43. Administrative hearing

Upon receipt of a timely written objection, the department shall conduct an administrative hearing in accordance with the Administrative Procedure Act. Such hearing may be conducted telephonically or by means of any other such electronic media. The sole issue at the administrative hearing shall be whether the obligor is in compliance with an order of support.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001.



RS 9:315.44 - Certification of noncompliance

§315.44. Certification of noncompliance

A. The department may certify in writing to the licensing authority that a licensee is not in compliance with an order of support in the event of any of the following:

(1) The obligor has not timely filed an objection to the notice of child support delinquency, he is not in compliance with an order of support, and more than twenty days have passed after service of the notice of child support delinquency.

(2) The obligor has timely filed an objection to the notice of child support delinquency and an adverse decision or order was issued after the administrative hearing, rehearing, or judicial review and all legal delays have lapsed.

(3) The department receives a certified copy of a final judgment in an action to make executory past-due payments under a child support award and the judgment specifically provides for the suspension or revocation of the obligor's license.

(4) The department receives a certified copy of a final judgment or order finding the obligor to be in violation of R.S. 14:74, Criminal neglect of family.

B. An obligor is not entitled to the notice of child support delinquency, required by R.S. 9:315.41, when certification of noncompliance is pursuant to Paragraph A(3) or (4) of this Section.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001.



RS 9:315.45 - Suspension of license; notice of suspension from licensing authority

§315.45. Suspension of license; notice of suspension from licensing authority

A. Within thirty days after receipt of a certification of noncompliance from the department, the licensing authority shall suspend the license of all licensees named therein and notify each licensee that his license has been suspended because of noncompliance with an order of support.

B. The licensing authority shall specify a date of suspension, which date shall be within thirty days from the licensing authority's receipt of the order of suspension and shall promptly issue a notice of suspension informing the licensee of all of the following:

(1) His license has been suspended by administrative order for noncompliance with an order of support, including a copy of the certification of nonsupport. However, the office of motor vehicles is not required to include a copy of the certification of nonsupport in its notice of suspension.

(2) The effective date of the suspension.

(3) To apply for reinstatement, the obligor must obtain a compliance release from the department.

(4) Any other information prescribed by the licensing authority.

C.(1) When the license to be suspended is for the operation of a motor vehicle, except for a Class A, Class B, or Class C license, the department may recommend that the suspension be restricted to specific time periods to allow the obligor to travel to and from his place of employment. Upon receipt of such a recommendation with the certification of noncompliance, the office of motor vehicles shall suspend the license for the specific time periods recommended, as provided in Subsection B of this Section.

(2) When the suspension involves the registration or license plate of a motor vehicle, the licensing authority shall suspend the registration or seize the license plate, in the same manner as suspensions under R.S. 32:863 et seq.

D.(1) In cases wherein the obligor is an attorney licensed to practice law in this state, a judgment or order indicating noncompliance with an order of support shall be mailed to the state supreme court and the Louisiana State Bar Association.

(2) The legislature hereby recognizes the judicial power vested in the state supreme court pursuant to Article V, Section 1 of the Constitution of Louisiana and, accordingly, urges and requests the supreme court to adopt rules and regulations affecting the suspension of licenses to practice law consistent with the provisions of this Chapter.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2003, No. 947, §1.



RS 9:315.46 - Subsequent compliance with support order; compliance and partial compliance releases

§315.46. Subsequent compliance with support order; compliance and partial compliance releases

A. An obligor is in subsequent compliance with an order of support when all of the following occur:

(1) The obligor is up to date with current child support payments.

(2) All past-due support has been paid or either of the following has occurred:

(a) If periodic payment for past-due support has been ordered by the court, the obligor is making such payments in accordance with the court order.

(b) If periodic payment has not been ordered by the court and the obligor is unable to pay all past-due support, the obligor is making periodic payments pursuant to and in accordance with the terms of a written agreement entered into with the department.

(3) The obligor has fulfilled the required health insurance provisions, if any, in the order of support.

B. At the request of an obligor who is in subsequent compliance with an order of support, the department shall issue a compliance release certificate indicating that the obligor is eligible to have his license reissued.

C. At the request of an obligor who provides evidence of his ability to comply with the support order and who enters into a written agreement with the department, the department may issue a certificate of partial compliance requesting that the suspension be lifted or modified. The secretary of the department shall have the authority to promulgate rules and regulations and take such action as may be necessary to implement the provisions of this Section.

Acts 1995, No. 751, §1; Acts 2012, No. 613, §1.



RS 9:315.47 - Reissuance of license

§315.47. Reissuance of license

The licensing authority shall issue, reissue, renew, or otherwise extend an obligor's license, in accordance with any applicable reinstatement fees or applicable rules, upon receipt of a certified copy of a compliance or partial compliance release from the department.

Acts 1995, No. 751, §1; Acts 2001, No. 612, §1, eff. June 22, 2001; Acts 2012, No. 613, §1.



RS 9:315.48 - Repealed by Acts 2001, No. 612, 3, eff. June 22, 2001.

§315.48. Repealed by Acts 2001, No. 612, §3, eff. June 22, 2001.



RS 9:321 - Retroactivity of judgment concerning spousal support

PART II. SPOUSAL SUPPORT

§321. Retroactivity of judgment concerning spousal support

A. Except for good cause shown, a judgment awarding, modifying, or revoking an interim spousal support allowance shall be retroactive to the date of judicial demand.

B.(1) A judgment that initially awards or denies final spousal support is effective as of the date the judgment is rendered and terminates an interim spousal support allowance as of that date.

(2) If an interim spousal support allowance award is not in effect on the date of the judgment awarding final spousal support, the judgment shall be retroactive to the date of judicial demand, except for good cause shown.

C. Except for good cause shown, a judgment modifying or revoking a final spousal support judgment shall be retroactive to the date of judicial demand.

D. Spousal support of any kind, except that paid pursuant to an interim allowance award, provided by the debtor from the date of judicial demand to the date the support judgment is rendered, to or on behalf of the spouse for whom support is ordered, shall be credited to the debtor against the amount of the judgment.

E. In the event that the court finds good cause for not making the award retroactive to the date of judicial demand, the court may fix the date on which the award shall commence.

F. A judgment extinguishing an obligation of spousal support owed to a person who has cohabited with another person of either sex in the manner of married persons shall be retroactive to the date of judicial demand.

Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:322 - Judgment or order for support not to be recorded

§322. Judgment or order for support not to be recorded

It is unlawful for any recorder of mortgages in the state of Louisiana to record a judgment or order for spousal or child support by any court, and if such a judgment or order is recorded, it shall not have the effect of a judicial mortgage and shall be forthwith canceled by the clerk upon demand, in writing, by the party against whom it is rendered, without charge, except as provided in R.S. 13:4291.

Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:323 - Recordation of judgment or order for amount due

§323. Recordation of judgment or order for amount due

A recorder of mortgages shall record, at the request of any person in interest, a judgment or order for spousal or child support for the amount that the court has decreed to be due and executory, which judgment or order shall be a judicial mortgage in the amount only found to be due, together with costs and interest.

Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:324 - Cancellation of record following payment

§324. Cancellation of record following payment

A recorder of mortgages shall forthwith cancel and erase from his records any judgment or order recorded in his office as provided in R.S. 9:323 upon the order of the person in whose favor said judgment or order was rendered or upon proper evidence showing payment in full by the person against whom said judgment or order was rendered.

Acts 1952, No. 488, §1; Acts 1997, No. 1078, §2, eff. Jan. 1, 1998.



RS 9:325 - Collection of past due spousal support

§325. Collection of past due spousal support

A. In addition to any other legal remedies provided by law, any party may seek the collection of past due spousal support from federal tax refunds by sending notice to the federal secretary of the treasury that a person owes past due support. The party shall comply with all rules and regulations imposed by the secretary of the treasury and by the federal secretary of health and human services, including payment of any fee assessed by the secretary of the treasury for the cost of applying the offset procedure.

B. As used in this Part, "past due spousal support" means the amount of a delinquency determined under a court order under state law for support and maintenance of a spouse.

C. A court in a civil proceeding has jurisdiction to render a judgment for past due spousal support which has accrued under a civil court order for support.

Acts 2006, No. 478, §1, eff. June 22, 2006.



RS 9:326 - Determination of income for spousal support; evidence

§326. Determination of income for spousal support; evidence

A. Each party shall provide to the court a verified income statement showing gross income and adjusted gross income, together with documentation of current and past earnings. Suitable documentation of current earnings shall include but not be limited to pay stubs or employer statements. The documentation shall include a copy of the party's most recent federal tax return. A copy of the statement and documentation shall be provided to the other party. When an obligor has an ownership interest in a business, suitable documentation shall include but is not limited to the last three personal and business state and federal income tax returns, including all attachments and all schedules, specifically Schedule K-1 and W-2 forms, 1099 forms, and amendments, the most recent profit and loss statements, balance sheets, financial statements, quarterly sales tax reports, personal and business bank account statements, receipts, and expenses. A copy of all statements and documentation shall be provided to the other party.

B. When a party alleges that income is being concealed or underreported, the court shall admit evidence relevant to establishing the actual income of the party, including but not limited to all of the following:

(1) Redirected income. (a) Loans to the obligor by a business in which the obligor has an ownership interest and whether the loans will be repaid. There shall be a presumption that the loans are income of the obligor which may be rebutted if the obligor demonstrates there is a history of similar past loans being made and repaid in a timely manner with market interest rates, or the current loan is at market interest rates and is fully paid in accordance with a commercially reasonable time. The amount by which a commercially reasonable repayment amount exceeds the amount actually repaid shall be treated as income.

(b) Payment made by the obligor or by a business in which the obligor has an ownership interest to a person related by blood or affinity in the form of wages or salary. There shall be a presumption that the payments are income of the obligor, which may be rebutted if the obligor demonstrates there is a history of payments preceding the separation of the parties or the filing of an action to establish or modify spousal support, or that the payments are fair market value for services actually performed.

(2) Deferred income. Recent reductions in distributions of income, such as salary, bonuses, dividends, or management fees as a percentage of gross income of the business of the obligor. There shall be a presumption that past distributions of income will continue, which may be rebutted if the obligor demonstrates business conditions justify a reduction in distributions.

(3) Standard of living and assets. The current standard of living and assets of the obligor both prior and subsequent to the establishment of a spousal support order, to establish the actual income if the amount claimed is inconsistent with his lifestyle.

C. When the income of an obligor cannot be sufficiently established, evidence of wage and earnings surveys distributed by government agencies for the purpose of attributing income to the obligor is admissible.

Acts 2009, No. 378, §1.



RS 9:327 - Repealed by Acts 1997, No. 1078, 5, eff. Jan. 1, 1998.

§327. Determination of domestic abuse for spousal support

A. In awarding final spousal support pursuant to Civil Code Article 112(B), the court shall consider any criminal conviction of the obligor spouse for an offense committed against the claimant spouse during the course of the marriage.

B. In the absence of a criminal conviction, the court may order an evaluation of both parties that may be used to assist the court in determining the existence and nature of the alleged domestic abuse. The evaluation shall be conducted by an independent court-appointed mental health professional who is an expert in the field of domestic abuse. The mental health professional shall have no family, financial, or prior medical relationship with either party or their attorneys of record. The mental health professional shall provide the court and the parties with a written report of his findings.

Acts 2014, No. 316, §2.



RS 9:331 - Custody or visitation proceeding; evaluation by mental health professional

PART III. CHILD CUSTODY

SUBPART A. EVALUATION AND MEDIATION

§331. Custody or visitation proceeding; evaluation by mental health professional

A. The court may order an evaluation of a party or the child in a custody or visitation proceeding for good cause shown. The evaluation shall be made by a mental health professional selected by the parties or by the court. The court may render judgment for costs of the evaluation, or any part thereof, against any party or parties, as it may consider equitable.

B. The court may order a party or the child to submit to and cooperate in the evaluation, testing, or interview by the mental health professional. The mental health professional shall provide the court and the parties with a written report. The mental health professional shall serve as the witness of the court, subject to cross-examination by a party.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:331.1 - Drug testing in custody or visitation proceeding

§331.1. Drug testing in custody or visitation proceeding

The court for good cause shown may, after a contradictory hearing, order a party in a custody or visitation proceeding to submit to specified drug tests and the collection of hair, urine, tissue, and blood samples as required by appropriate testing procedures within a time period set by the court. The refusal to submit to the tests may be taken into consideration by the court. The provisions of R.S. 9:397.2 and 397.3(A), (B), and (C) shall govern the admissibility of the test results. The fact that the court orders a drug test and the results of such test shall be confidential and shall not be admissible in any other proceedings. The court may render judgment for costs of the drug tests against any party or parties, as it may consider equitable.

Acts 1999, No. 974, §1.



RS 9:332 - Custody or visitation proceeding; mediation

§332. Custody or visitation proceeding; mediation

A. The court may order the parties to mediate their differences in a custody or visitation proceeding. The mediator may be agreed upon by the parties or, upon their failure to agree, selected by the court. The court may stay any further determination of custody or visitation for a period not to exceed thirty days from the date of issuance of such an order. The court may order the costs of mediation to be paid in advance by either party or both parties jointly. The court may apportion the costs of the mediation between the parties if agreement is reached on custody or visitation. If mediation concludes without agreement between the parties, the costs of mediation shall be taxed as costs of court. The costs of mediation shall be subject to approval by the court.

B. If an agreement is reached by the parties, the mediator shall prepare a written, signed, and dated agreement. A consent judgment incorporating the agreement shall be submitted to the court for its approval.

C. Evidence of conduct or statements made in mediation is not admissible in any proceeding. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of mediation. Facts disclosed, other than conduct or statements made in mediation, are not inadmissible by virtue of first having been disclosed in mediation.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:333 - Duties of mediator

§333. Duties of mediator

A. The mediator shall assist the parties in formulating a written, signed, and dated agreement to mediate which shall identify the controversies between the parties, affirm the parties' intent to resolve these controversies through mediation, and specify the circumstances under which the mediation may terminate.

B. The mediator shall advise each of the parties participating in the mediation to obtain review by an attorney of any agreement reached as a result of the mediation prior to signing such an agreement.

C. The mediator shall be impartial and has no power to impose a solution on the parties.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:334 - Mediator qualifications

§334. Mediator qualifications

A. In order to serve as a qualified mediator under the provisions of this Subpart, a person shall meet all of the following criteria:

(1)(a) Possess a four-year college degree and complete a minimum of forty hours of general mediation training and twenty hours of specialized training in the mediation of child custody disputes; or

(b) Possess a four-year college degree and hold a license as an attorney, psychiatrist, psychologist, social worker, marriage and family counselor, professional counselor, or clergyman and complete a minimum of twelve hours of general mediation training and twenty hours of specialized training in the mediation of child custody disputes.

(2) Complete a minimum of eight hours of co-mediation training under the direct supervision of a mediator who is qualified in accordance with the provisions of Paragraph (B)(1) of this Section and who has served a minimum of fifty hours as a dispute mediator.

B.(1) Mediators who prior to August 15, 1997, satisfied the provisions of Paragraph (A)(1) of this Section and served a minimum of fifty hours as a child custody dispute mediator are not required to complete eight hours of co-mediation training in order to serve as a qualified mediator and are qualified to supervise co-mediation training as provided in Paragraph (A)(2) of this Section.

(2) Any person who has served as a Louisiana city, parish, family, juvenile, district, appellate, or supreme court judge for at least ten years, and who is no longer serving as a judge shall be deemed qualified to serve as a mediator if:

(a) The former judge has actually served as a judge in a family court of record or statutory family court for at least three years and completes a minimum of twelve hours of general mediation training; or

(b) The former judge completes at least twenty hours of specialized mediation training in child custody and visitation disputes.

C. The training specified in Paragraph (A)(1) of this Section shall include instruction as to the following:

(1) The Louisiana judicial system and judicial procedure in domestic cases.

(2) Ethical standards, including confidentiality and conflict of interests.

(3) Child development, including the impact of divorce on development.

(4) Family systems theory.

(5) Communication skills.

(6) The mediation process and required document execution.

D. A dispute mediator initially qualified under the provisions of this Subpart shall, in order to remain qualified, complete a minimum of twenty hours of clinical education in dispute mediation every two calendar years.

E. A mediator shall furnish satisfactory evidence of his qualifications upon request.

F. The Louisiana State Bar Association, Alternative Dispute Resolution Section, may promulgate rules and regulations governing dispute mediator registration and qualifications and may establish a fee not to exceed one hundred dollars for registration sufficient to cover associated costs. A person denied listing in the approved register may request a review of that decision by a panel of three members of the Louisiana State Bar Association Alternative Dispute Resolution Section.

G. For the purposes of this Section, an "hour" means a period of at least sixty minutes of actual instruction.

Acts 1995, No. 287, §1; Acts 1997, No. 1144, §1; Acts 1999, No. 713, §1, eff. July 1, 1999; Acts 2004, No. 25, §1; Acts 2006, No. 471, §1; Acts 2008, No. 631, §1.



RS 9:335 - Joint custody decree and implementation order

SUBPART B. JOINT CUSTODY

§335. Joint custody decree and implementation order

A.(1) In a proceeding in which joint custody is decreed, the court shall render a joint custody implementation order except for good cause shown.

(2)(a) The implementation order shall allocate the time periods during which each parent shall have physical custody of the child so that the child is assured of frequent and continuing contact with both parents.

(b) To the extent it is feasible and in the best interest of the child, physical custody of the children should be shared equally.

(3) The implementation order shall allocate the legal authority and responsibility of the parents.

B.(1) In a decree of joint custody the court shall designate a domiciliary parent except when there is an implementation order to the contrary or for other good cause shown.

(2) The domiciliary parent is the parent with whom the child shall primarily reside, but the other parent shall have physical custody during time periods that assure that the child has frequent and continuing contact with both parents.

(3) The domiciliary parent shall have authority to make all decisions affecting the child unless an implementation order provides otherwise. All major decisions made by the domiciliary parent concerning the child shall be subject to review by the court upon motion of the other parent. It shall be presumed that all major decisions made by the domiciliary parent are in the best interest of the child.

C. If a domiciliary parent is not designated in the joint custody decree and an implementation order does not provide otherwise, joint custody confers upon the parents the same rights and responsibilities as are conferred on them by the provisions of Title VII of Book I of the Civil Code.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994; Acts 1993, No. 905, §1; Acts 1995, No. 463, §1.



RS 9:336 - Obligation of joint custodians to confer

§336. Obligation of joint custodians to confer

Joint custody obligates the parents to exchange information concerning the health, education, and welfare of the child and to confer with one another in exercising decision-making authority.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:337 - Repealed by Acts 2001, No. 1082, 3.

§337. Repealed by Acts 2001, No. 1082, §3.



RS 9:341 - Restriction on visitation

SUBPART C. PROTECTIVE AND REMEDIAL PROVISIONS

§341. Restriction on visitation

A. Whenever the court finds by a preponderance of the evidence that a parent has subjected his or her child to physical abuse, or sexual abuse or exploitation, or has permitted such abuse or exploitation of the child, the court shall prohibit visitation between the abusive parent and the abused child until such parent proves that visitation would not cause physical, emotional, or psychological damage to the child. Should visitation be allowed, the court shall order such restrictions, conditions, and safeguards necessary to minimize any risk of harm to the child. All costs incurred in compliance with the provisions of this Section shall be borne by the abusive parent.

B. When visitation has been prohibited by the court pursuant to Subsection A, and the court subsequently authorizes restricted visitation, the parent whose visitation has been restricted shall not remove the child from the jurisdiction of the court except for good cause shown and with the prior approval of the court.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:342 - Bond to secure child custody or visitation order

§342. Bond to secure child custody or visitation order

For good cause shown, a court may, on its own motion or upon the motion of any party, require the posting of a bond or other security by a party to insure compliance with a child visitation order and to indemnify the other party for the payment of any costs incurred.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:343 - Return of child kept in violation of custody and visitation order

§343. Return of child kept in violation of custody and visitation order

A. Upon presentation of a certified copy of a custody and visitation rights order rendered by a court of this state, together with the sworn affidavit of the custodial parent, the judge, who shall have jurisdiction for the limited purpose of effectuating the remedy provided by this Section by virtue of either the presence of the child or litigation pending before the court, may issue a civil warrant directed to law enforcement authorities to return the child to the custodial parent pending further order of the court having jurisdiction over the matter.

B. The sworn affidavit of the custodial parent shall include all of the following:

(1) A statement that the custody and visitation rights order is true and correct.

(2) A summary of the status of any pending custody proceeding.

(3) The fact of the removal of or failure to return the child in violation of the custody and visitation rights order.

(4) A declaration that the custodial parent desires the child returned.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:344 - Visitation rights of grandparents and siblings

§344. Visitation rights of grandparents and siblings

A. If one of the parties to a marriage dies, is interdicted, or incarcerated, and there is a minor child or children of such marriage, the parents of the deceased, interdicted, or incarcerated party without custody of such minor child or children may have reasonable visitation rights to the child or children of the marriage during their minority, if the court in its discretion finds that such visitation rights would be in the best interest of the child or children.

B. When the parents of a minor child or children live in concubinage and one of the parents dies, or is incarcerated, the parents of the deceased or incarcerated party may have reasonable visitation rights to the child or children during their minority, if the court in its discretion finds that such visitation rights would be in the best interest of the child or children.

C. If one of the parties to a marriage dies or is incarcerated, the siblings of a minor child or children of the marriage may have reasonable visitation rights to such child or children during their minority if the court in its discretion finds that such visitation rights would be in the best interest of the child or children.

D. If the parents of a minor child of the marriage have lived apart for a period of six months, in extraordinary circumstances, the grandparents or siblings of the child may have reasonable visitation rights to the child during his minority, if the court in its discretion finds that such visitation rights would be in the best interest of the child. In determining the best interest of the child the court shall consider the same factors contained in Civil Code Article 136(D). Extraordinary circumstances shall include a determination by a court that a parent is abusing a controlled dangerous substance.

Acts 1993, No. 261, §1; Acts 1999, No. 1352, §1; Acts 2012, No. 763, §2, eff. June 12, 2012.



RS 9:345 - Appointment of attorney in child custody or visitation proceedings

§345. Appointment of attorney in child custody or visitation proceedings

A. In any child custody or visitation proceeding, the court, upon its own motion, upon motion of any parent or party, or upon motion of the child, may appoint an attorney to represent the child if, after a contradictory hearing, the court determines such appointment would be in the best interest of the child. In determining the best interest of the child, the court shall consider:

(1) Whether the child custody or visitation proceeding is exceptionally intense or protracted.

(2) Whether an attorney representing the child could provide the court with significant information not otherwise readily available or likely to be presented to the court.

(3) Whether there exists a possibility that neither parent is capable of providing an adequate and stable environment for the child.

(4) Whether the interests of the child and those of either parent, or of another party to the proceeding, conflict.

(5) Any other factor relevant in determining the best interest of the child.

B. The court shall appoint an attorney to represent the child if, in the contradictory hearing, any party presents a prima facie case that a parent or other person caring for the child has sexually, physically, or emotionally abused the child or knew or should have known that the child was being abused.

C. The order appointing an attorney to represent the child shall serve as his enrollment as counsel of record on behalf of the child.

D. Upon appointment as attorney for the child, the attorney shall interview the child, review all relevant records, and conduct discovery as deemed necessary to ascertain facts relevant to the child's custody or visitation.

E. The appointed attorney shall have the right to make any motion and participate in the custody or visitation hearing to the same extent as authorized for either parent.

F. Any costs associated with the appointment of an attorney at law shall be apportioned among the parties as the court deems just, taking into consideration the parties' ability to pay. When the parties' ability to pay is limited, the court shall attempt to secure proper representation without compensation.

Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:346 - Action for failure to exercise or to allow visitation, custody or time rights pursuant to court-ordered schedule; judgment and awards

§346. Action for failure to exercise or to allow visitation, custody or time rights pursuant to court-ordered schedule; judgment and awards

A. An action for the failure to exercise or to allow child visitation, custody or time rights pursuant to the terms of a court-ordered schedule may be instituted against a parent. The action shall be in the form of a rule to show cause why such parent should not be held in contempt for the failure and why the court should not further render judgment as provided in this Section.

B. If the action is for the failure to exercise child visitation, custody or time rights pursuant to the terms of a court-ordered schedule, and the petitioner is the prevailing party, the defendant shall be held in contempt of court and the court shall award to the petitioner:

(1) All costs for counseling for the child which may be necessitated by the defendant's failure to exercise visitation, custody or time rights with the child.

(2) A reasonable sum for any actual expenses incurred by the petitioner by reason of the failure of the defendant to exercise rights pursuant to a court-ordered visitation, custody or time schedule.

(3) A reasonable sum for a caretaker of the child, based upon the hourly rate for caretakers in the community.

(4) All attorney fees and costs of the proceeding.

C. If the action is for the failure to allow child custody, visitation, or time rights pursuant to a court-ordered schedule, and the petitioner is the prevailing party, the defendant shall be held in contempt of court and the court shall award to the petitioner:

(1) A reasonable sum for any actual expenses incurred by the petitioner by the loss of his visitation, custody or time rights.

(2) Additional visitation, custody or time rights with the child equal to the time lost.

(3) All attorney fees and costs of the proceeding.

(4) All costs for counseling for the child which may be necessitated by the defendant's failure to allow visitation, custody, or time rights with the child.

D. The court may award a reasonable penalty to the petitioner against the defendant upon a finding that the failure to allow or exercise visitation, time or custody rights pursuant to the terms of a court-ordered visitation schedule was intended to harass the petitioner.

E. The court may award attorney fees and costs to the defendant if he is the prevailing party, based upon actual expenses incurred.

F. The court may require the prevailing party to submit proof showing the amounts to be awarded pursuant to this Section.

G. It shall be a defense that the failure to allow or exercise child visitation rights pursuant to a court-ordered schedule was by mutual consent, beyond the control of the defendant, or for other good cause shown.

H. A pattern of willful and intentional violation of this Section, without good cause, may be grounds for a modification of a custody or visitation decree.

I. This Section applies to judicial orders involving sole or joint custody.

J. The action authorized by this Section shall be in addition to any other action authorized by law.

Acts 2004, No. 519, §1; Acts 2008, No. 671, §2; Acts 2010, No. 277, §1, eff. June 17, 2010.



RS 9:347 - Repealed by Acts 2008, No. 671, §3.

§347. Repealed by Acts 2008, No. 671, §3.



RS 9:348 - Loss of visitation due to military service; compensatory visitation

§348. Loss of visitation due to military service; compensatory visitation

A. As used in this Section, "active duty" shall mean a military service member under any of the following conditions:

(1) A service member on active duty pursuant to an executive order of the president of the United States, an act of the Congress of the United States, presidential recall, or the provisions of R.S. 29:7.

(2) A service member on orders including but not limited to annual training, active duty special work, or individual duty training.

(3) A service member on drill status.

(4) A service member subject to the Uniform Code of Military Justice or the Louisiana Code of Military Justice.

B.(1) When a service member on active duty is unable due to his military obligations to have visitation with a minor child as authorized by a court order, the service member may request a period of compensatory visitation with the child which shall be granted only if the court determines it is in the best interest of the child. Such compensatory visitation shall be negotiated, on a day-for-day basis for each day missed, for the number of compensatory days requested by the service member, not to exceed the total number of days missed. The custodial or domiciliary parent shall negotiate with the service member to develop an equitable schedule for the requested compensatory visitation.

(2)(a) If the parents cannot establish an equitable arrangement for compensatory visitation as required by this Section, the requesting parent may petition the court having jurisdiction to enforce the judicial order for visitation for a temporary alteration to the current visitation order by making an adjustment to require compensatory visitation for visitation days lost as a result of an obligation of active duty. The court may refer the parent to mediation under the provisions of R.S. 9:332.

(b) The court may render judgment for court costs against either party or may apportion such costs between the parties as it may consider equitable.

C. The provisions of this Section shall not apply if either party has a history of physically or sexually abusing a child.

Acts 2006, No. 110, §1.



RS 9:351 - Access to records of child

SUBPART D. ACCESS TO RECORDS

§351. Access to records of child

Notwithstanding any provision of law to the contrary, access to records and information pertaining to a minor child, including but not limited to medical, dental, and school records, shall not be denied to a parent solely because he is not the child's custodial or domiciliary parent.

Acts 1984, No. 788, §1; Acts 1985, No. 789 §1, eff. July 22, 1985; Acts 1989, No. 188, §2; Acts 1993, No. 261, §5, eff. Jan. 1, 1994.



RS 9:352 - To 356 [Blank].

§352. §§352 to 356 [Blank].



RS 9:355.1 - Definitions

SUBPART E. RELOCATING A CHILD'S RESIDENCE

§355.1. Definitions

As used in this Subpart:

(1) "Principal residence of a child" means:

(a) The location designated by a court to be the primary residence of the child.

(b) In the absence of a court order, the location at which the parties have expressly agreed that the child will primarily reside.

(c) In the absence of a court order or an express agreement, the location, if any, at which the child has spent the majority of time during the prior six months.

(2) "Relocation" means a change in the principal residence of a child for a period of sixty days or more, but does not include a temporary absence from the principal residence.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2012, No. 627, §1.



RS 9:355.2 - Applicability

§355.2. Applicability

A. This Subpart shall apply to an order regarding custody of or visitation with a child issued:

(1) On or after August 15, 1997.

(2) Before August 15, 1997, if the existing custody order does not expressly govern the relocation of the child.

B. This Subpart shall apply to a proposed relocation when any of the following exist:

(1) There is intent to establish the principal residence of a child at any location outside the state.

(2) There is no court order awarding custody and there is an intent to establish the principal residence of a child at any location within the state that is at a distance of more than seventy-five miles from the domicile of the other parent.

(3) There is a court order awarding custody and there is an intent to establish the principal residence of a child at any location within the state that is at a distance of more than seventy-five miles from the principal residence of the child at the time that the most recent custody decree was rendered.

(4) If either no principal residence of a child has been designated by the court or the parties have equal physical custody, and there is an intent to establish the principal residence of a child at any location within the state that is at a distance of more than seventy-five miles from the domicile of a person entitled to object to relocation.

C. To the extent that this Subpart conflicts with an existing custody order, this Subpart shall not apply to the terms of that order that govern relocation.

D. This Subpart shall not apply when either of the following circumstances exist:

(1) The persons required to give notice of and the persons entitled to object to a proposed relocation have entered into an express written agreement for the relocation of the principal residence of the child.

(2) There is in effect an order issued pursuant to Domestic Abuse Assistance, R.S. 46:2131, et seq., Protection from Dating Violence, R.S. 46:2151, Part II of Chapter 28 of Title 46 or the Post-Separation Family Violence Relief Act or Injunctions and Incidental Orders, Parts IV and V of Chapter 1 of Code Title V of Code Book I of Title 9, except R.S. 9:372.1, all of the Louisiana Revised Statutes of 1950, Domestic Abuse Assistance, Chapter 8 of Title XV of the Children's Code, or any other restraining order, preliminary injunction, permanent injunction, or any protective order prohibiting a person from harming or going near or in the proximity of the other person.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.3 - Persons authorized to propose relocation of principal residence of a child

§355.3. Persons authorized to propose relocation of principal residence of a child

The following persons are authorized to propose relocation of the principal residence of a child by complying with the notice requirements of this Subpart:

(1) A person designated in a current court decree as the sole custodian.

(2) A person designated in a current court decree as a domiciliary parent in a joint custody arrangement.

(3) A person sharing equal physical custody under a current court decree.

(4) A person sharing equal parental authority under Chapter 5 of Title VII of Book I of the Louisiana Civil Code.

(5) A person who is the natural tutor of a child born outside of marriage.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2008, No. 751, §§1, 2, eff. July 3, 2008; Acts 2012, No. 627, §1.



RS 9:355.4 - Notice of proposed relocation of child; court authorization to relocate

§355.4. Notice of proposed relocation of child; court authorization to relocate

A. A person proposing relocation of a child's principal residence shall notify any person recognized as a parent and any other person awarded custody or visitation under a court decree as required by R.S. 9:355.5.

B. If multiple persons have equal physical custody of a child under a court decree, the person proposing relocation shall notify the other of a proposed relocation of the principal residence of the child as required by R.S. 9:355.5, and before relocation shall obtain either court authorization to relocate, after a contradictory hearing, or the express written consent of the other person.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2012, No. 627, §1.



RS 9:355.5 - Mailing notice of proposed relocation address

§355.5. Mailing notice of proposed relocation address

A. Notice of a proposed relocation of the principal residence of a child shall be given by registered or certified mail, return receipt requested, or delivered by commercial courier as defined in R.S. 13:3204(D), to the last known address of the person entitled to notice under R.S. 9:355.4 no later than any of the following:

(1) The sixtieth day before the date of the proposed relocation.

(2) The tenth day after the date that the person proposing relocation knows the information required to be furnished by Subsection B of this Section, if the person did not know and could not reasonably have known the information in sufficient time to provide the sixty-day notice, and it is not reasonably possible to extend the time for relocation of the child.

B. The following information shall be included with the notice of intended relocation of the child:

(1) The current mailing address of the person proposing relocation.

(2) The intended new residence, including the specific physical address, if known.

(3) The intended new mailing address, if not the same.

(4) The home and cellular telephone numbers of the person proposing relocation, if known.

(5) The date of the proposed relocation.

(6) A brief statement of the specific reasons for the proposed relocation of a child.

(7) A proposal for a revised schedule of physical custody or visitation with the child.

(8) A statement that the person entitled to object shall make any objection to the proposed relocation in writing by registered or certified mail, return receipt requested, within thirty days of receipt of the notice and should seek legal advice immediately.

C. A person required to give notice of a proposed relocation shall have a continuing duty to provide the information required by this Section as that information becomes known.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.6 - Failure to give notice of relocation

§355.6. Failure to give notice of relocation

The court may consider a failure to provide notice of a proposed relocation of a child as:

(1) A factor in making its determination regarding the relocation of a child.

(2) A basis for ordering the return of the child if the relocation has taken place without notice or court authorization.

(3) Sufficient cause to order the person proposing relocation to pay reasonable expenses incurred by the person objecting to the relocation.

Acts 1997, No. 1173, §1; Acts 2008, No. 751, §1, eff. July 3, 2008; Acts 2012, No. 627, §1.



RS 9:355.7 - Objection to relocation of child

§355.7. Objection to relocation of child

Except for a person with equal physical custody of a child under a court decree, a person who is entitled to object to a proposed relocation of the principal residence of a child shall make any objection within thirty days after receipt of the notice. The objection shall be made in writing by registered or certified mail, return receipt requested, or delivered by commercial courier as defined in R.S. 13:3204(D), to the mailing address provided for the person proposing relocation in the notice of proposed relocation.

A person with equal physical custody of a child under a court decree need not make an objection under this Section. The rights of persons with equal physical custody are governed by R.S. 9:355.4(B).

Acts 2012, No. 627, §1.



RS 9:355.8 - Limitation on objection by non-parents

§355.8. Limitation on objection by non-parents

A non-parent may object to the relocation only if he has been awarded custody. A non-parent who has been awarded visitation may initiate a proceeding to obtain a revised visitation schedule.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2008, No. 751, §1, eff. July 3, 2008; Acts 2012, No. 627, §1.



RS 9:355.9 - Effect of objection or failure to object to notice of proposed relocation

§355.9. Effect of objection or failure to object to notice of proposed relocation

Except as otherwise provided by R.S. 9:355.4(B), the person required to give notice may relocate the principal residence of a child after providing the required notice unless a person entitled to object does so in compliance with R.S. 9:355.7.

If a written objection is sent in compliance with R.S. 9:355.7, the person proposing relocation of the principal residence of the child shall initiate within thirty days after receiving the objection a summary proceeding to obtain court approval to relocate. Court approval to relocate shall be granted only after a contradictory hearing.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.10 - Burden of proof

§355.10. Burden of proof

The person proposing relocation has the burden of proof that the proposed relocation is made in good faith and is in the best interest of the child.

Acts 1997, No. 1173, §1; Acts 2003, No. 1209, §1; Acts 2012, No. 627, §1.



RS 9:355.11 - Court authorization to relocate

§355.11. Court authorization to relocate

If timely objection to a proposed relocation is made by a person entitled to object, the person proposing relocation shall not, absent express written consent of the objecting person, relocate the child pending resolution of the dispute by final order of the court, unless the person proposing relocation obtains a temporary order pursuant to R.S. 9:355.12.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.12 - Temporary order

§355.12. Temporary order

A. The court may grant a temporary order allowing relocation.

B. The court, upon the request of the moving party, may hold an expedited preliminary hearing on the proposed relocation but shall not grant authorization to relocate the child on an ex parte basis.

C. If the court issues a temporary order authorizing relocation, the court shall not give undue weight to the temporary relocation as a factor in reaching its final determination.

D. If temporary relocation of a child is permitted, the court may require the person relocating the child to provide reasonable security guaranteeing that the court-ordered physical custody or visitation with the child will not be interrupted or interfered with or that the relocating person will return the child if court authorization for the relocation is denied at trial.

E. An order not in compliance with the provisions of this Section is not enforceable and is null and void.

Acts 1997, No. 1173, §1; Acts 2003, No. 676, §1; Acts 2012, No. 627, §1.



RS 9:355.13 - Priority for trial

§355.13. Priority for trial

A trial on the proposed relocation shall be assigned within sixty days after the filing of the motion to obtain court approval to relocate.

Acts 1997, No. 1173, §1; Acts 2003, No. 676, §1; Acts 2012, No. 627, §1.



RS 9:355.14 - Factors to determine contested relocation

§355.14. Factors to determine contested relocation

A. In reaching its decision regarding a proposed relocation, the court shall consider all relevant factors in determining whether relocation is in the best interest of the child, including the following:

(1) The nature, quality, extent of involvement, and duration of the relationship of the child with the person proposing relocation and with the non-relocating person, siblings, and other significant persons in the child's life.

(2) The age, developmental stage, needs of the child, and the likely impact the relocation will have on the child's physical, educational, and emotional development.

(3) The feasibility of preserving a good relationship between the non-relocating person and the child through suitable physical custody or visitation arrangements, considering the logistics and financial circumstances of the parties.

(4) The child's views about the proposed relocation, taking into consideration the age and maturity of the child.

(5) Whether there is an established pattern of conduct by either the person seeking or the person opposing the relocation, either to promote or thwart the relationship of the child and the other party.

(6) How the relocation of the child will affect the general quality of life for the child, including but not limited to financial or emotional benefit and educational opportunity.

(7) The reasons of each person for seeking or opposing the relocation.

(8) The current employment and economic circumstances of each person and how the proposed relocation may affect the circumstances of the child.

(9) The extent to which the objecting person has fulfilled his financial obligations to the person seeking relocation, including child support, spousal support, and community property, and alimentary obligations.

(10) The feasibility of a relocation by the objecting person.

(11) Any history of substance abuse, harassment, or violence by either the person seeking or the person opposing relocation, including a consideration of the severity of the conduct and the failure or success of any attempts at rehabilitation.

(12) Any other factors affecting the best interest of the child.

B. The court may not consider whether the person seeking relocation of the child may relocate without the child if relocation is denied or whether the person opposing relocation may also relocate if relocation is allowed.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.15 - Mental health expert; appointment

§355.15. Mental health expert; appointment

The court, on motion of either party or on its own motion, may appoint an independent mental health expert to render a report to assist the court in determining the best interest of the child.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.16 - Application of factors at initial hearing

§355.16. Application of factors at initial hearing

If the issue of relocation is presented at the initial hearing to determine custody of and visitation with a child, the court shall consider also the factors set forth in R.S. 9:355.14 in making its initial determination.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.17 - Modification of custody

§355.17. Modification of custody

Providing notice of a proposed relocation does not constitute a change of circumstance warranting a change of custody. Relocating without prior notice if there is a court order awarding custody or relocating in violation of a court order may constitute a change of circumstances warranting a modification of custody.

Any change in the principal residence of a child, including one not meeting the threshold distance set out in R.S. 9:355.2, may constitute a change of circumstances warranting a modification of custody.

Acts 1997, No. 1173, §1; Acts 2012, No. 627, §1.



RS 9:355.18 - Posting security

§355.18. Posting security

If relocation of a child is permitted, the court may require the person relocating the child to provide reasonable security guaranteeing that the court-ordered physical custody or visitation with the child will not be interrupted or interfered with by the relocating party.

Acts 2012, No. 627, §1.



RS 9:355.19 - Sanctions for unwarranted or frivolous proposal to relocate child or objection to relocation

§355.19. Sanctions for unwarranted or frivolous proposal to relocate child or objection to relocation

A. After notice and a reasonable opportunity to respond, the court may impose a sanction on a person proposing or objecting to a proposed relocation of a child if it determines that the proposal or objection was made :

(1) For the purpose of harassing the other person or causing unnecessary delay or needless increase in the cost of litigation.

(2) Without a basis in existing law or on the basis of a frivolous argument.

(3) In violation of Code of Civil Procedure Article 863(B).

B. A sanction imposed under this Section shall be limited to what is sufficient to deter repetition of such conduct. The sanction may consist of reasonable expenses and attorney fees incurred as a direct result of the conduct.

Acts 2012, No. 627, §1.



RS 9:356 - Consideration of child support

SUBPART F. OTHER CHILD CUSTODY PROVISIONS

§356. Consideration of child support

In any proceeding for child custody or visitation, either party may raise any issue relating to child support and the court may hear and determine that issue if all parties consent. The child support matters need not be specifically pleaded for the party to raise the issue, or the court to decide the issue.

Acts 1999, No. 447, §1.



RS 9:357 - Use of technology

§357. Use of technology

The court shall consider ordering persons awarded custody or visitation to use technology, including video calling, telephone, text messaging, Internet communications, or other forms of technology, to facilitate communication with the child when it is in the best interest of the child.

Acts 2012, No. 627, §2.



RS 9:358.1 - Appointment of parenting coordinator; term; costs

SUBPART G. PARENTING COORDINATOR

§358.1. Appointment of parenting coordinator; term; costs

A. On motion of a party or on its own motion, the court may appoint a parenting coordinator in a child custody case for good cause shown if the court has previously entered a judgment establishing child custody, other than an ex parte order. The court shall make the appointment on joint motion of the parties.

B. The initial term of the appointment of the parenting coordinator shall not exceed one year. For good cause shown, the court may extend the appointment of the parenting coordinator for additional one year terms.

C. The court shall order each party to pay a portion of the costs of the parenting coordinator. No parenting coordinator shall be appointed by the court if a party has been granted pauper status or is unable to pay his apportioned cost of the parenting coordinator.

Acts 2007, No. 265, §1.



RS 9:358.2 - No appointment in family violence cases

§358.2. No appointment in family violence cases

Unless good cause is shown, the court shall not appoint a parenting coordinator if it finds that a party has a history of perpetrating family violence.

Acts 2007, No. 265, §1.



RS 9:358.3 - Qualifications

§358.3. Qualifications

A. A person appointed as a parenting coordinator shall meet all of the following qualifications:

(1) Possess a master's, Ph.D., or equivalent degree, in a mental health field, such as psychiatry, psychology, social work, marriage and family counseling, or professional counseling, hold a Louisiana license in the mental health profession, and have no less than three years of related professional post-degree experience.

(2) Be qualified as a mediator under R.S. 9:334.

(3) Complete a minimum of forty hours of specialized training on parent coordination. A maximum of fourteen hours of family mediation training may be used towards the total forty hours.

B. The training specified in Paragraph (A)(3) of this Section shall include instruction on all of the following:

(1) The Louisiana judicial system and judicial procedure in domestic cases.

(2) Ethical standards, including confidentiality and conflicts of interest.

(3) Child development, including the impact of divorce on development.

(4) Parenting techniques.

(5) Parenting plans and time schedules.

(6) Family systems theory.

(7) Communication skills.

(8) Domestic violence and its effects on children and families.

(9) The parenting coordination process and required documentation execution.

C. In order to remain qualified, a parenting coordinator shall complete, every two calendar years, a minimum of twenty hours of continuing education in parenting coordination.

D. A court may accept the initial certification of a parenting coordinator or the maintenance of that certification made by a legal or mental health association whose focus includes resolution of child-related conflicts.

E. Upon request of the court, a parenting coordinator shall furnish satisfactory evidence of his qualifications.

Acts 2007, No. 265, §1.



RS 9:358.4 - Authority and duties of parenting coordinator

§358.4. Authority and duties of parenting coordinator

A. A parenting coordinator shall assist the parties in resolving disputes and in reaching agreements regarding children in their care including, but not limited to, the following types of issues:

(1) Minor changes or clarifications of access schedules from the existing custody plan.

(2) Exchanges of the children including date, time, place, means of transportation, and the transporter.

(3) Health care management including medical, dental, orthodontic, and vision care.

(4) Child-rearing issues.

(5) Psychotherapy or other mental health care including substance abuse or mental health assessment or counseling for the children.

(6) Psychological testing or other assessments of the children.

(7) Education or daycare including school choice, tutoring, summer school, participation in special education testing and programs, or other educational decisions.

(8) Enrichment and extracurricular activities including camps and jobs.

(9) Religious observances and education.

(10) Children's travel and passport arrangements.

(11) Clothing, equipment, and personal possessions of the children.

(12) Communication between the parties about the children.

(13) Means of communication by a party with the children when they are not in that party's care.

(14) Alteration of appearance of the children including hairstyle and ear and body piercing.

(15) Role of and contact with significant others and extended families.

(16) Substance abuse assessment or testing of either or both parties or the child, including access to results.

(17) Parenting classes or referral for other services of either or both parties.

B. A parenting coordinator shall:

(1) Refrain from facilitating an agreement by the parties that would change legal custody from one party to the other or that would change the physical custody or visitation schedule in a way that may result in a change in child support.

(2) Notify the court of a conflict of interest of the parenting coordinator.

(3) Prepare interim and final reports as ordered by the court and other reports when necessary.

C. When the parties are unable to reach an agreement, the parenting coordinator may make a recommendation in a report to the court for resolution of the dispute.

Acts 2007, No. 265, §1.



RS 9:358.5 - Testimony and report

§358.5. Testimony and report

A. The parenting coordinator shall not be called as a witness in the child custody proceeding without prior court approval.

B. The parenting coordinator shall distribute all reports to the court, the parties, and their attorneys.

Acts 2007, No. 265, §1.



RS 9:358.6 - Communication with court

§358.6. Communication with court

The parenting coordinator shall not communicate ex parte with the court, except in an emergency situation.

Acts 2007, No. 265, §1.



RS 9:358.7 - Access to information

§358.7. Access to information

The court shall order the parties to cooperate with the parenting coordinator and to provide relevant non-privileged records and information requested by the parenting coordinator. The parenting coordinator may communicate with the child and other persons not a party to the litigation.

Acts 2007, No. 265, §1.



RS 9:358.8 - Termination of appointment of parenting coordinator

§358.8. Termination of appointment of parenting coordinator

For good cause shown, the court, on its own motion, on motion of a party, or upon request of the parenting coordinator, may terminate the appointment of the parenting coordinator.

Acts 2007, No. 265, §1.



RS 9:358.9 - Limitation of liability

§358.9. Limitation of liability

No parenting coordinator shall be personally liable for any act or omission resulting in damage, injury, or loss arising out of the exercise of his official duties and within the course and scope of his appointment by the court. However, this limitation of liability shall not be applicable if the damage, injury, or loss was caused by the gross negligence or willful or wanton misconduct of the parenting coordinator.

Acts 2007, No. 265, §1.



RS 9:359 - Short title

SUBPART H. MILITARY PARENT AND CHILD CUSTODY PROTECTION ACT

§359. Short title

This Subpart may be cited as the "Military Parent and Child Custody Protection Act".

Acts 2010, No. 739, §1.



RS 9:359.1 - Definitions

§359.1. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Deploying parent" means a parent of a minor child whose parental rights have not been terminated and whose custody or visitation rights have not been restricted by court order to supervised visitation only, by a court of competent jurisdiction who is deployed or has received written orders to deploy with the United States military or any reserve component thereof.

(2) "Deployment" means military service in compliance with mandatory written orders, unaccompanied by any family member, for combat operations, contingency operations, peacekeeping operations, temporary duty, a remote tour of duty, or other active service.

(3) "Order" means any custody or visitation judgment, decree, or order issued by a court of competent jurisdiction in this state or any judgment of another state which has been made executory in this state.

Acts 2010, No. 739, §1.



RS 9:359.2 - Final order; modification prohibited

§359.2. Final order; modification prohibited

The court shall not enter a final order modifying the existing terms of a custody or visitation order until ninety days after the termination of deployment; however, if the matter was fully tried by a court prior to deployment, the court may enter a final order at any time.

Acts 2010, No. 739, §1.



RS 9:359.3 - Material change in circumstances

§359.3. Material change in circumstances

Deployment or the potential for future deployment alone shall not constitute a material change in circumstances for the permanent modification of a custody or visitation order.

Acts 2010, No. 739, §1.



RS 9:359.4 - Temporary modification

§359.4. Temporary modification

A. An existing order of custody or visitation may be temporarily modified to reasonably accommodate the deployment of a parent. Any such order issued in accordance with the provisions of this Subpart shall be entered as a temporary order by the court.

B. Unless the court determines that it is not in the best interest of the child, a temporary modification order shall grant the deploying parent reasonable custody or visitation during periods of approved military leave if the existing order granted the deploying parent custody or visitation prior to deployment. All restrictions on the custody or visitation in the existing order shall remain in effect in the temporary modification order.

C. A temporary modification order shall specify that deployment is the reason for modification and shall require the other parent to provide the court and the deploying parent with written notice thirty days prior to a change of address or telephone number.

D. The court shall have an expedited hearing on any custody or visitation matters, upon the motion of a parent and for good cause shown, when military duties prevent the deploying parent from personally appearing at a hearing scheduled regularly on the docket.

Acts 2010, No. 739, §1.



RS 9:359.5 - Termination of temporary modification order

§359.5. Termination of temporary modification order

A. A temporary modification order terminates by operation of law upon the completion of deployment, and the prior order shall be reinstated. If the other parent has relocated with the child in accordance with the provisions of R.S. 9:355.1 et seq., custody or visitation shall be exercised where the child resides, pending further orders of the court.

B. Notwithstanding the provisions of Subsection A of this Section, the court may, upon motion alleging immediate danger or irreparable harm to the child, grant an expedited hearing on the termination of the temporary modification order and the reinstatement of the prior order, or the court may grant an ex parte order of temporary custody prior to the reinstatement of the prior order. Any ex parte temporary order shall comply with the provisions of Code of Civil Procedure Article 3945.

Acts 2010, No. 739, §1.



RS 9:359.6 - Delegation of visitation

§359.6. Delegation of visitation

The court may delegate some or all of the deploying parent's visitation, upon motion of the deploying parent, to a family member with a substantial relationship to the child if the court determines it is in the best interest of the child. For the purposes of this Section, the court shall consider Civil Code Article 136 in determining the best interest of the child. Delegated visitation shall not create standing to assert separate visitation rights. Delegated visitation shall terminate by operation of law in accordance with the provisions of R.S. 9:359.5 or upon a showing that the delegated visitation is no longer in the best interest of the child.

Acts 2010, No. 739, §1.



RS 9:359.7 - Testimony; evidence

§359.7. Testimony; evidence

The court shall permit the presentation of testimony and evidence by affidavit or electronic means, upon motion of a parent and for good cause shown, when military duties prevent the deploying parent from personally appearing.

Acts 2010, No. 739, §1.



RS 9:359.8 - Lack of existing order of custody or visitation

§359.8. Lack of existing order of custody or visitation

When an order establishing custody or visitation has not been rendered and deployment is imminent, upon the motion of either parent, the court shall expedite a hearing to establish a temporary order in accordance with this Subpart.

Acts 2010, No. 739, §1.



RS 9:359.9 - Duty to cooperate; disclosure of information

§359.9. Duty to cooperate; disclosure of information

A. When military necessity precludes court adjudication prior to deployment, the parties shall cooperate in custody or visitation matters.

B. Within ten days of receipt, a copy of the deployment orders shall be provided to the other parent. When the deployment date is less than ten days after receipt of the orders, a copy shall immediately be provided.

Acts 2010, No. 739, §1.



RS 9:359.10 - Appointment of counsel

§359.10. Appointment of counsel

When the court declines to grant or extend a stay of proceedings in accordance with the Servicemembers Civil Relief Act, 50 U.S.C. Appendix Section 521-522, upon motion of either parent or upon its own motion, the court shall appoint an attorney to represent the child in accordance with the provisions of R.S. 9:345.

Acts 2010, No. 739, §1.



RS 9:359.11 - Jurisdiction

§359.11. Jurisdiction

When a court of this state has issued a custody or visitation order, the absence of a child from this state during the deployment of a parent shall be a "temporary absence" for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act and this state shall retain exclusive continuing jurisdiction in accordance with the provisions of R.S. 13:1814. The deployment of a parent may not be used as a basis to assert inconvenience of the forum in accordance with the provisions of R.S. 13:1819.

Acts 2010, No. 739, §1.



RS 9:359.12 - Attorney fees

§359.12. Attorney fees

The court may award attorney fees and costs when either party causes unreasonable delays, fails to provide information required in this Subpart, or in any other circumstance in which the court considers it to be appropriate.

Acts 2010, No. 739, §1.



RS 9:359.13 - Applicability

§359.13. Applicability

The provisions of this Subpart shall not apply to any custody or visitation order requested in a verified petition alleging the applicability of the Domestic Abuse Assistance Act, R.S. 46:2131 et seq., Children's Code Article 1564 et seq., or the Post-Separation Family Violence Relief Act, R.S. 9:361 et seq.

Acts 2010, No. 739, §1.



RS 9:361 - Legislative findings

PART IV. POST-SEPARATION FAMILY VIOLENCE RELIEF ACT

§361. Legislative findings

The legislature hereby reiterates its previous findings and statements of purpose set forth in R.S. 46:2121 and 2131 relative to family violence and domestic violence. The legislature further finds that the problems of family violence do not necessarily cease when the victimized family is legally separated or divorced. In fact, the violence often escalates, and child custody and visitation become the new forum for the continuation of the abuse. Because current laws relative to child custody and visitation are based on an assumption that even divorcing parents are in relatively equal positions of power, and that such parents act in the children's best interest, these laws often work against the protection of the children and the abused spouse in families with a history of family violence. Consequently, laws designed to act in the children's best interest may actually effect a contrary result due to the unique dynamics of family violence.

Acts 1992, No. 1091, §1.



RS 9:362 - Definitions

§362. Definitions

As used in this Part:

(1) "Abused parent" means the parent who has not committed family violence.

(2) "Court" means any district court, juvenile court, or family court having jurisdiction over the parents and/or child at issue.

(3) "Court-monitored domestic abuse intervention program" means a program, comprised of a minimum of twenty-six in-person sessions, that follows a model designed specifically for perpetrators of domestic abuse. The offender's progress in the program shall be monitored by the court. The provider of the program shall have all of the following:

(a) Experience in working directly with perpetrators and victims of domestic abuse.

(b) Experience in facilitating batterer intervention groups.

(c) Training in the causes and dynamics of domestic violence, characteristics of batterers, victim safety, and sensitivity of victims.

(4) "Family violence" includes but is not limited to physical or sexual abuse and any offense against the person as defined in the Criminal Code of Louisiana, except negligent injuring and defamation, committed by one parent against the other parent or against any of the children. Family violence does not include reasonable acts of self-defense utilized by one parent to protect himself or herself or a child in the family from the family violence of the other parent.

(5) "Injunction" means a temporary restraining order or a preliminary or a permanent court ordered injunction, as defined in the Code of Civil Procedure, which prohibits the violent parent from in any way contacting the abused parent or the children except for specific purposes set forth in the injunction, which shall be limited to communications expressly dealing with the education, health, and welfare of the children, or for any other purpose expressly agreed to by the abused parent. All such injunctions shall prohibit the violent parent, without the express consent of the abused parent, from intentionally going within fifty yards of the home, school, place of employment, or person of the abused parent and the children, or within fifty feet of any of their automobiles, except as may otherwise be necessary for court ordered visitation or except as otherwise necessitated by circumstances considering the proximity of the parties' residences or places of employment. Such injunctions shall be issued in the form of a Uniform Abuse Prevention Order and transmitted to the Louisiana Protective Order Registry, as required by this Part.

(6) "Sexual abuse" includes but is not limited to acts which are prohibited by R.S. 14:41, 42, 42.1, 43, 43.1, 43.2, 43.4, 78, 80, 81, 81.1, 81.2, 89 and 89.1.

(7) "Supervised visitation" means face-to-face contact between a parent and a child which occurs in the immediate presence of a supervising person approved by the court under conditions which prevent any physical abuse, threats, intimidation, abduction, or humiliation of either the abused parent or the child. The supervising person shall not be any relative, friend, therapist, or associate of the parent perpetrating family violence. With the consent of the abused parent, the supervising person may be a family member or friend of the abused parent. At the request of the abused parent, the court may order that the supervising person shall be a police officer or other competent professional. The parent who perpetrated family violence shall pay any and all costs incurred in the supervision of visitation. In no case shall supervised visitation be overnight or in the home of the violent parent.

Acts 1992, No. 1091, §1; Acts 1995, No. 888, §1; Acts 1997, No. 1156, §4; Acts 2014, No. 194, §1; Acts 2014, No. 333, §1.



RS 9:363 - Ordered mediation prohibited

§363. Ordered mediation prohibited

Notwithstanding any other provision of law to the contrary, in any separation, divorce, child custody, visitation, child support, alimony, or community property proceeding, no spouse or parent who satisfies the court that he or she, or any of the children, has been the victim of family violence perpetrated by the other spouse or parent shall be court ordered to participate in mediation.

Acts 1992, No. 1091, §1.



RS 9:364 - Child custody; visitation

§364. Child custody; visitation

A. There is created a presumption that no parent who has a history of perpetrating family violence shall be awarded sole or joint custody of children. The court may find a history of perpetrating family violence if the court finds that one incident of family violence has resulted in serious bodily injury or the court finds more than one incident of family violence. The presumption shall be overcome only by a preponderance of the evidence that the perpetrating parent has successfully completed a court-monitored domestic abuse intervention program as defined in R.S. 9:362, is not abusing alcohol and the illegal use of drugs scheduled in R.S. 40:964, and that the best interest of the child or children requires that parent's participation as a custodial parent because of the other parent's absence, mental illness, or substance abuse, or such other circumstances which affect the best interest of the child or children. The fact that the abused parent suffers from the effects of the abuse shall not be grounds for denying that parent custody.

B. If the court finds that both parents have a history of perpetrating family violence, custody shall be awarded solely to the parent who is less likely to continue to perpetrate family violence. In such a case, the court shall mandate completion of a court-monitored domestic abuse intervention program by the custodial parent. If necessary to protect the welfare of the child, custody may be awarded to a suitable third person, provided that the person would not allow access to a violent parent except as ordered by the court.

C. If the court finds that a parent has a history of perpetrating family violence, the court shall allow only supervised child visitation with that parent, conditioned upon that parent's participation in and completion of a court-monitored domestic abuse intervention program. Unsupervised visitation shall be allowed only if it is shown by a preponderance of the evidence that the violent parent has completed a treatment program, is not abusing alcohol and psychoactive drugs, and poses no danger to the child, and that such visitation is in the child's best interest.

D. If any court finds, by clear and convincing evidence, that a parent has sexually abused his or her child or children, the court shall prohibit all visitation and contact between the abusive parent and the children, until such time, following a contradictory hearing, that the court finds, by a preponderance of the evidence, that the abusive parent has successfully completed a treatment program designed for such sexual abusers, and that supervised visitation is in the children's best interest.

Acts 1992, No. 1091, §1; Acts 1995, No. 888, §1; Acts 2014, No. 194, §1.



RS 9:364.1 - Visitation with incarcerated parent

§364.1. Visitation with incarcerated parent

A. If the court authorizes visitation with an incarcerated parent, as part of such visitation order the court shall include restrictions, conditions, and safeguards as are necessary to protect the mental and physical health of the child and minimize the risk of harm to the child.

B. A court considering the supervised visitation of a minor child with an incarcerated parent shall consider the best interest of the child, including but not limited to:

(1) The length and quality of the prior relationship between the child and the parent.

(2) Whether the child is in need of guidance, enlightenment, or tutelage which can best be provided by the parent.

(3) The preference of the child if he is determined to be of sufficient maturity to express a preference.

(4) The willingness of the relative to encourage a close relationship between the child and his parent or parents, including the willingness of the child's custodial parent, caretaker, or legal guardian to voluntarily take the child to the incarcerated parent's place of incarceration for supervised visitation.

(5) The mental and physical health of the child and the parent.

(6) The length of time that the child lived with the parent prior to the parent's incarceration.

(7) The desirability of maintaining the continuity of the relationship between the child and the incarcerated parent.

(8) The costs of travel and other expenses incurred by visitation at the place of incarceration, and who will bear responsibility for such costs.

(9) The effect upon the child of supervised visitation in the place of incarceration and the feasibility, if any, of alternative or additional use of technology for visitation pursuant to R.S. 9:357.

(10) Other testimony or evidence as the court may consider applicable.

Acts 2014, No. 383, §1.



RS 9:365 - Qualification of mental health professional

§365. Qualification of mental health professional

Any mental health professional appointed by the court to conduct a custody evaluation in a case where family violence is an issue shall have current and demonstrable training and experience working with perpetrators and victims of family violence.

Acts 1992, No. 1091, §1.



RS 9:366 - Injunctions

§366. Injunctions

A. All separation, divorce, child custody, and child visitation orders and judgments in family violence cases shall contain an injunction as defined in R.S. 9:362. Upon issuance of such injunction, the judge shall cause to have prepared a Uniform Abuse Prevention Order as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

B. Any violation of the injunction, if proved by the appropriate standard, shall be punished as contempt of court, and shall result in a termination of all court-ordered child visitation.

Acts 1992, No. 1091, §1; Acts 1995, No. 888, §1; Acts 2003, No. 750, §3; Acts 2014, No. 317, §1.



RS 9:367 - Costs

§367. Costs

In any family violence case, all court costs, attorney fees, evaluation fees, and expert witness fees incurred in furtherance of this Part shall be paid by the perpetrator of the family violence, including all costs of medical and psychological care for the abused spouse, or for any of the children, necessitated by the family violence.

Acts 1992, No. 1091, §1.



RS 9:368 - Other remedies not affected

§368. Other remedies not affected

This Part shall in no way affect the remedies set forth in R.S. 46:2131 through 2142, the Criminal Code, the Children's Code, or elsewhere; however, the court, in any case brought under R.S. 46:2131 et seq., may impose the remedies provided herein.

Acts 1992, No. 1091, §1.



RS 9:369 - Limitations

§369. Limitations

No public funds allocated to programs which provide services to victims of domestic violence shall be used to provide services to the perpetrator of domestic violence.

Acts 1992, No. 1091, §1.



RS 9:371 - Injunction against alienation or encumbrance; spouse's right to demand

PART V. INJUNCTIONS AND INCIDENTAL ORDERS

§371. Injunction against alienation or encumbrance; spouse's right to demand

A. In a proceeding for divorce, a spouse may obtain an injunction restraining or prohibiting the disposition or encumbrance of community property until further order of the court.

B. To be effective against a federally insured financial institution, an injunction granted under the provisions of this Section shall be served in accordance with the provisions of R.S. 6:285(C). An injunction granted pursuant to the provisions of this Section shall be effective only against accounts, safe deposit boxes, or other assets listed or held in the name of the following:

(1) One or both of the spouses named in the injunction.

(2) Another party or business entity specifically named in the injunction.

C. A federally insured financial institution shall not be liable for loss or damages resulting from its actions to comply with the injunction provided that the requirements of this Section have been met.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 2012, No. 582, §1.



RS 9:372 - Injunction against abuse; form; central registry

§372. Injunction against abuse; form; central registry

A. In a proceeding for divorce, a court may grant an injunction prohibiting a spouse from physically or sexually abusing the other spouse or a child of either of the parties.

B. Immediately upon rendering a decision granting relief provided in Subsection A of this Section, the judge shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall immediately forward it to the clerk of court for filing on the day that the order is issued.

C. The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order to the Judicial Administrator's Office, Louisiana Supreme Court, for entry into the Louisiana Protective Order Registry, as provided in R.S. 46:2136.2(A), by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. The clerk of the issuing court shall also send a copy of the Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), or any modification thereof, to the chief law enforcement officer of the parish where the person or persons protected by the order reside by facsimile transmission or direct electronic input as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer until otherwise directed by the court.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1997, No. 1156, §4; Acts 2003, No. 750, §3; Acts 2014, No. 317, §1.



RS 9:372.1 - Injunction against harassment

§372.1. Injunction against harassment

In a proceeding for divorce, a court may grant an injunction prohibiting a spouse from harassing the other spouse.

Acts 2003, No. 750, §3.



RS 9:373 - Removal of personal property

§373. Removal of personal property

A. In a proceeding for divorce, a court may grant an ex parte order requiring the sheriff or appropriate law enforcement officer to accompany a spouse to the family residence or another location designated by the court so that personal property specified in the order may be obtained by that spouse.

B. Personal property which may be obtained by a court order issued under this Section includes, but is not limited to, the following:

(1) Items of personal wearing apparel belonging to the petitioning spouse or belonging to any children in the custody of the spouse.

(2) Food and eating utensils necessary for the spouse or any children in the custody of the spouse.

(3) Any other item or items deemed necessary by the court for the safety or well-being of the spouse or any children in the custody of the spouse.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991.



RS 9:374 - Possession and use of family residence or community movables or immovables

§374. Possession and use of family residence or community movables or immovables

A. When the family residence is the separate property of either spouse, after the filing of a petition for divorce or in conjunction therewith, the spouse who has physical custody or has been awarded temporary custody of the minor children of the marriage may petition for, and a court may award to that spouse, after a contradictory hearing, the use and occupancy of the family residence pending the partition of the community property or one hundred eighty days after termination of the marriage, whichever occurs first. In these cases, the court shall inquire into the relative economic status of the spouses, including both community and separate property, and the needs of the children, and shall award the use and occupancy of the family residence to the spouse in accordance with the best interest of the family. The court shall consider the granting of the occupancy of the family residence in awarding spousal support.

B. When the family residence is community property or is owned by the spouses in indivision, or the spouses own community movables or immovables, after or in conjunction with the filing of a petition for divorce or for separation of property in accordance with Civil Code Article 2374, either spouse may petition for, and a court may award to one of the spouses, after a contradictory hearing, the use and occupancy of the family residence and use of community movables or immovables pending partition of the property or further order of the court, whichever occurs first. In these cases, the court shall inquire into the relative economic status of the spouses, including both community and separate property, and the needs of the children, if any, and shall award the use and occupancy of the family residence and the use of any community movables or immovables to the spouse in accordance with the best interest of the family. If applicable, the court shall consider the granting of the occupancy of the family residence and the use of community movables or immovables in awarding spousal support.

C. A spouse who, in accordance with the provisions of Subsection A or B of this Section, uses and occupies or is awarded by the court the use and occupancy of the family residence, a community immovable occupied as a residence, or a community manufactured home as defined in R.S. 9:1149.2 and occupied as a residence, regardless of whether it has been immobilized, shall not be liable to the other spouse for rental for the use and occupancy, except as hereafter provided. If the court awards use and occupancy to a spouse, it shall at that time determine whether to award rental for the use and occupancy and, if so, the amount of the rent. The parties may agree to defer the rental issue for decision in the partition proceedings. If the parties agreed at the time of the award of use and occupancy to defer the rental issue, the court may make an award of rental retroactive to the date of the award of use and occupancy.

D. The court may determine whether a residence is separate or community property, or owned in indivision, in the contradictory hearing authorized under the provisions of this Section.

E.(1) In a proceeding for divorce or thereafter, a summary proceeding shall be undertaken by the court upon request of either party to allocate the use of community property, including monetary assets, bank accounts, savings plans, and other divisible movable property pending partition.

(2) The court shall determine allocation of community property after considering:

(a) The custody of the children and exclusive use and occupancy of the family residence.

(b) The total community property.

(c) The need of a spouse for funds to maintain a household prior to partition.

(d) The need of a spouse to receive legal representation during the course of the proceedings.

(3) Upon court order, each spouse shall provide the other a complete accounting of all allocated community property to demonstrate compliance with Civil Code Article 2369.3.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1995, No. 965, §1; Acts 1997, No. 614, §1; Acts 2001, No. 903, §1; Acts 2001, No. 1082, §1; Acts 2004, No. 668, §1, eff. July 5, 2004; Acts 2008, No. 408, §1; Acts 2009, No. 204, §2.



RS 9:375 - Award of attorney's fees

§375. Award of attorney's fees

A. When the court renders judgment in an action to make executory past-due payments under a spousal or child support award, or to make executory past-due installments under an award for contributions made by a spouse to the other spouse's education or training, it shall, except for good cause shown, award attorney's fees and costs to the prevailing party.

B. When the court renders judgment in an action to enforce child visitation rights it shall, except for good cause shown, award attorney's fees and costs to the prevailing party.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991.



RS 9:376 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 1, 1994.

§376. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 1, 1994.



RS 9:381 - TRANSITIONAL PROVISIONS

CHAPTER 2. TRANSITIONAL PROVISIONS

PART I. DIVORCE

§381. Actions pending on effective date of divorce revision act; law governing

This Act* does not apply to actions for separation from bed and board or divorce or actions for incidental relief commenced before January 1, 1991, or to reconventional demands thereto, whenever filed. Such actions are to be governed by the law in effect prior to January 1, 1991.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1997, No. 1078, §6, eff. Jan. 1, 1998.

*As appears in Acts 1990, No. 1009.



RS 9:382 - Present effect of judgment of separation from bed and board

§382. Present effect of judgment of separation from bed and board

A judgment of separation from bed and board or divorce rendered before January 1, 1998, or a judgment rendered in an action governed by R.S. 9:381, shall have the same effect that it had prior to January 1, 1998. These effects include but are not limited to:

(1) Spouses who are judicially separated shall retain that status until either reconciliation or divorce.

(2) A judicial determination of fault or freedom from fault made prior to January 1, 1998, shall have the same effect on the right to claim spousal support as it had prior to January 1, 1998.

(3) A judgment of separation or divorce rendered prior to January 1, 1998, without a determination of fault shall not preclude a subsequent adjudication of fault as a bar to spousal support.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1997, No. 1078, §3, eff. Jan. 1, 1998.



RS 9:383 - Judgment of divorce after judgment of separation

§383. Judgment of divorce after judgment of separation

A. Any person who is judicially separated before January 1, 1991, may obtain a judgment of divorce if there has been no reconciliation between the spouses for a period of six months or more from the date the judgment of separation from bed and board was signed. If an appeal is taken from a judgment of separation from bed and board, a suit for divorce pursuant to this Section may not be commenced until the judgment becomes final and definitive as provided by Articles 2166 and 2167 of the Code of Civil Procedure.

B. This Section shall be effective until January 1, 1992, and thereafter spouses who are judicially separated shall be governed by the provisions of this Act* in obtaining a judgment of divorce.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991.

*As appears in Acts 1990, No. 1009.



RS 9:384 - Effect of reconciliation on community

§384. Effect of reconciliation on community

A. If spouses who were judicially separated by a judgment signed before January 1, 1991, or by a judgment rendered in an action governed by R.S. 9:381, reconcile after September 6, 1985, their community of acquets and gains shall be reestablished between the spouses, as of the date of filing of the original petition in the action in which the separation judgment was rendered, unless the spouses execute prior to the reconciliation a matrimonial agreement that the community will not be reestablished upon reconciliation. This matrimonial agreement shall not require court approval.

B. Reestablishment of a community property regime under the provisions of this Section shall be effective toward third persons only upon filing notice of the reestablishment for registry in accordance with the provisions of Civil Code Article 2332. The reestablishment of the community shall not prejudice the rights of third persons validly acquired prior to filing notice of the reestablishment nor shall it affect a prior community property partition between the spouses.

Acts 1990, No. 1009, §7, eff. Jan. 1, 1991; Acts 1995, No. 1233, §1.

NOTE: Acts 1995, No. 1233, §2 provides that the provisions of the Act are remedial and shall be applied retroactively.



RS 9:385 - Actions pending on effective date of child custody and support revision act; law governing

PART II. CHILD CUSTODY AND SUPPORT

§385. Actions pending on effective date of child custody and support revision act; law governing

Acts 1993, No. 261 does not apply to actions for separation from bed and board or divorce or actions for incidental relief commenced before January 1, 1994, or to reconventional demands thereto, whenever filed. Such actions are to be governed by the law in effect prior to January 1, 1994.

Acts 1993, No. 261, §8, eff. Jan. 1, 1994; Acts 1997, No. 1078, §6, eff. Jan. 1, 1998.



RS 9:386 - Actions pending on effective date of spousal support revision act; law governing

PART III. SPOUSAL SUPPORT

§386. Actions pending on effective date of spousal support revision act; law governing

Acts 1997, No. 1078 does not apply to actions for separation from bed and board or divorce or actions for incidental relief commenced before January 1, 1998, or to reconventional demands thereto, whenever filed. Such actions are to be governed by the law in effect prior to January 1, 1998.

Acts 1997, No. 1078, §4, eff. Jan. 1, 1998.



RS 9:387 - Spousal support; period of grace after effective date of spousal support revision act

§387. Spousal support; period of grace after effective date of spousal support revision act

A person who is entitled to assert a claim for spousal support, and who is adversely affected by the provisions of Acts 1997, No. 1078, has one year from January 1, 1998, within which to assert a claim under the law in effect prior to that date.

Acts 1997, No. 1078, §4, eff. Jan. 1, 1998.



RS 9:391 - Repealed by Acts 2004, No. 26, §15.

CODE TITLE VI--OF MASTER AND SERVANT [BLANK]

CODE TITLE VII--PARENT AND CHILD

CHAPTER 1. CHILDREN

PART I. LEGITIMATION

§391. Repealed by Acts 2004, No. 26, §15.



RS 9:391.1 - Child conceived after death of husband

§391.1. Child conceived after death of parent

A. Notwithstanding the provisions of any law to the contrary, any child conceived after the death of a decedent, who specifically authorized in writing his surviving spouse to use his gametes, shall be deemed the child of such decedent with all rights, including the capacity to inherit from the decedent, as the child would have had if the child had been in existence at the time of the death of the deceased parent, provided the child was born to the surviving spouse, using the gametes of the decedent, within three years of the death of the decedent.

B. Any heir or legatee of the decedent whose interest in the succession of the decedent will be reduced by the birth of a child conceived as provided in Subsection A of this Section shall have one year from the birth of such child within which to bring an action to disavow paternity.

Acts 2001, No. 479, §1; Acts 2003, No. 495, §1.



RS 9:392 - Acknowledgment; requirements; content

§392. Acknowledgment; requirements; content

A. Prior to the execution of an acknowledgment of paternity, the notary shall apprise in writing and orally, which may include directing them to video or audio presentations, the mother and alleged father making the acknowledgment of the following:

(1) Either party has the right to request a genetic test to determine if the alleged father is the biological father of the child.

(2) The alleged father has the right to consult an attorney before signing an acknowledgment of paternity.

(3) If the alleged father does not acknowledge the child, the mother has the right to file a paternity suit to establish paternity.

(4) After the alleged father signs an acknowledgment of paternity, he has the right to pursue visitation with the child and the right to petition for custody.

(5) Once an acknowledgment of paternity is signed, the father may be obligated to provide support for the child.

(6) Once an acknowledgment of paternity is signed, the child will have inheritance rights and any rights afforded children born in wedlock.

(7)(a) An alleged father who executed an authentic act of acknowledgment may revoke the act, without cause, before the earlier of the following:

(i) Sixty days after the signing of the act, in a judicial hearing for the limited purpose of revoking the acknowledgment.

(ii) A judicial hearing relating to the child, including a child support proceeding, wherein the alleged father who executed the authentic act of acknowledgment is a party to the proceeding.

(b) Thereafter, the acknowledgment of paternity may be voided only upon proof, by clear and convincing evidence, that such act was induced by fraud, duress, material mistake of fact, or error, or that the alleged father who executed the authentic act of acknowledgment is not the biological father.

(c) Except for good cause shown, the court shall not suspend any legal responsibilities or obligations, including a support obligation, of the party or parties during the pendency of the proceeding authorized in this Section.

(8) All parties to the action have any other rights and responsibilities which may be afforded by law now or in the future.

B. In addition to the general requirements of the Civil Code, an acknowledgment of a child born outside of marriage shall include the social security numbers of the father and mother, and, in accordance with the provisions of 42 U.S.C. 652(a)(7) and 42 U.S.C. 666(a)(5)(D), shall include all minimum requirements specified by the secretary of the United States Department of Health and Human Services. Failure to recite a party's social security number as required herein shall not affect the validity of the declaration.

Acts 1997, No. 1243, §1; Acts 1998, 1st Ex. Sess., No. 6, §1, eff. July 1, 1998; Acts 2004, No. 26, §5; Acts 2006, No. 344, §4, eff. June 13, 2006; Acts 2006, No. 470, §1, eff. June 22, 2006; Acts 2010, No. 173, §1.



RS 9:392.1 - Acknowledgment; obligation to support; visitation

§392.1. Acknowledgment; obligation to support; visitation

In child support, custody, and visitation cases, the acknowledgment of paternity by authentic act is deemed to be a legal finding of paternity and is sufficient to establish an obligation to support the child and to establish visitation without the necessity of obtaining a judgment of paternity.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:393 - Full faith and credit of acknowledgments

§393. Full faith and credit of acknowledgments

Full faith and credit shall be given by Louisiana courts to an affidavit acknowledging paternity executed in any state in accordance with the laws and procedures of that state.

Acts 1997, No. 1243, §1.



RS 9:394 - Evidence of hospital bills and tests in paternity action

§394. Evidence of hospital bills and tests in paternity action

In an action to establish paternity, originals or certified copies of bills for pregnancy, childbirth, and genetic testing shall be admissible as an exception to the hearsay rule and shall be prima facie evidence that the amounts reflected on the bills were incurred for such services or testing on behalf of the child. Extrinsic evidence of authenticity of the bills, or their duplicates, as a condition precedent to admissibility shall not be required.

Acts 1997, No. 1242, §1.



RS 9:395 - Paternity proceedings; special requirements

§395. Paternity proceedings; special requirements

A. Each party in a paternity proceeding shall advise the state case registry of his current address and telephone number, social security number, driver's license number, and the name, address, and telephone number of his current employer and of any change in this information during the pendency of the proceeding and thereafter. If any of this information is unavailable, the party shall submit a statement to this effect with the state case registry. Information submitted pursuant to this Section shall be available for inspection by the parties in the proceeding but shall otherwise be confidential except as provided in this Section.

B. Any order entered or judgment rendered shall require the parties to provide the state case registry with any change in the information required by this Section which occurs after the date of the entry or rendering.

C. Upon entry of an order or upon receipt of any change in this information during the pending proceeding, the clerk of court shall forward this information to the state case registry in accordance with R.S. 46:236.10.

Acts 1998, 1st Ex. Sess., No. 8, §1, eff. April 24, 1998.



RS 9:395.1 - Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.

§395.1. Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.



RS 9:396 - Authority for test; ex parte orders; use of results

PART I-A. BLOOD OR TISSUE SAMPLING FOR

DETERMINATION OF PATERNITY

§396. Authority for test; ex parte orders; use of results

A.(1) Notwithstanding any other provision of law to the contrary, in any civil action in which paternity is a relevant fact, or in an action en desaveu, the court may, on its own initiative, or shall, under either of the following circumstances, order the mother, child, and alleged father, or the mother's husband or former husband in an action en desaveu, to submit to the collection of blood or tissue samples, or both, and direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures:

(a) Upon request made by or on behalf of any person whose blood or tissue is involved, provided that such request is supported by a sworn affidavit alleging specific facts which either tend to prove or deny paternity.

(b) Upon motion of any party to the action made at a time so as not to delay the proceedings unduly.

(2) If any party refuses to submit to such tests, the court may resolve the question of paternity against such party or enforce its order if the rights of others and the interests of justice so require.

B.(1) The district attorney, in assisting the Department of Children and Family Services in establishing paternity as authorized by R.S. 46:236.1.1 et seq., may file a motion with a court of proper jurisdiction and venue prior to and without the necessity of filing any other legal proceeding. Upon ex parte motion of the district attorney and sworn affidavit of the party alleging specific facts tending to prove paternity and other facts necessary to establish the jurisdiction and venue of the court, the court shall issue an ex parte order directing the mother, her husband or former husband, child, and alleged father to appear at a certain date and time to submit to the collection of blood or tissue samples, or both, and shall direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures. The order shall be personally served upon the alleged father. If any party refuses to submit to such tests, the court, in a subsequent civil action in which paternity is a relevant fact, may resolve the question of paternity against such party or enforce its order if the rights of others and the interests of justice so require.

(2) If the written report of the results of the initial testing absolves a party from the allegation of paternity, the district attorney and the department shall be enjoined from initiating any subsequent civil action against that party to establish paternity of the same child. If the written report fails to absolve a party from the allegation of paternity, such report may be used by the district attorney or the department as evidence against the alleged father in any subsequent civil action for the establishment of paternity or by the alleged father in any subsequent proceeding in which filiation is an issue.

C.(1) Prior to ordering the alleged father to submit to paternity testing under the provisions of this Section, the court may, upon motion of the alleged father and after a contradictory hearing, order a person presumed to be the father of the child, pursuant to the provisions of the Civil Code, to produce the results of prior blood or tissue testing or to submit to the collection of blood or tissue samples, or both, and direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures. If the written report of the results of the testing negates the presumption that this person is the father of the child, only then may the court order the alleged father to submit to paternity testing.

(2) If a presumed father is unknown by the parties or unavailable to submit to testing, then the court shall resolve the matter in the interest of justice in chambers.

Acts 1990, No. 789, §1; Acts 1992, No. 407, §1; Acts 1998, 1st Ex. Sess., No. 6, §1, eff. July 1, 1998; Acts 1999, No. 922, §1; Acts 2003, No. 1068, §9, eff. July 2, 2003; Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:397 - Selection of expert

§397. Selection of expert

The tests shall be conducted by a court appointed expert or experts qualified as examiners of blood or tissue samples for inherited characteristics, including but not limited to blood and tissue type. The number and qualifications of such expert or experts shall be determined by the court.

Acts 1972, No. 521, §2; Acts 1985, No. 38, §1; Acts 1992, No. 407, §1.



RS 9:397.1 - Compensation of expert witnesses and recovery of testing costs

§397.1. Compensation of expert witnesses and recovery of testing costs

A. The costs of the blood or tissue tests conducted by the expert witness appointed by the court shall be fixed at a reasonable amount. The costs shall be advanced by the party who requested that such tests be conducted. If the court orders the blood or tissue tests on its own motion, the petitioner shall advance the costs of the tests. In either case, the court shall tax the costs to the party against whom judgment is rendered. The compensation of each expert witness appointed by the court and called by a party shall be fixed at a reasonable amount. It shall be paid by the party against whom judgment is rendered, which shall be taxed as costs of court.

B. If the state, a political subdivision of the state, or the petitioner pays the initial costs of testing under this Part in a paternity action, the state, political subdivision, or petitioner may recover those costs from an individual only if he is found to be the father of the child in the action. If an income assignment order is issued, the reimbursement for the costs shall be ordered through the income assignment order. If an income assignment order has not been issued, the court shall determine the manner in which the reimbursement for the costs shall be made.

Acts 1988, No. 425, §1; Acts 1992, No. 406, §1; Acts 1992, No. 407, §1; Acts 2008, No. 444, §1.



RS 9:397.2 - Chain of custody of blood or tissue samples

§397.2. Chain of custody of blood or tissue samples

The chain of custody of blood or tissue samples taken under this Part may be established if documentation of the chain of custody is submitted with the expert's report and if such documentation was made at or near the time of the chain of custody and was made in the course of regularly conducted business activity.

Acts 1972, No. 521, §4; Acts 1985, No. 38, §1; Acts 1992, No. 407, §1; Acts 1999, No. 1127, §1.



RS 9:397.3 - Admissibility and effect of test results

§397.3. Admissibility and effect of test results

A.(1) A written report of the results of the initial testing, certified by a sworn affidavit by the expert who supervised the tests, shall be filed in the suit record. The affidavit shall state in substance:

(a) That the affiant is qualified as an examiner of blood or tissue samples for inherited characteristics, including but not limited to blood and tissue types, to administer the test and shall give the affiant's name, address, telephone number, qualifications, education, and experience.

(b) How the tested individuals were identified when the samples were obtained.

(c) Who obtained the samples and how, when, and where the samples were obtained.

(d) The chain of custody of the samples from the time obtained until the tests were completed.

(e) The results of the test and the probability of paternity as calculated by an expert based on the test results.

(f) The procedures performed to obtain the test results.

(2) A notice that the report has been filed shall be mailed by certified mail to all parties by the clerk of court or shall be served in accordance with Code of Civil Procedure Article 1314.

(3) A party may challenge the testing procedure within thirty days of the date of receipt or service of the notice.

B.(1) If the court finds there has been a procedural error in the administration of the tests, the court shall order an additional test made by the same laboratory or expert.

(2)(a) If there is no timely challenge to the testing procedure or if the court finds there has been no procedural error in the testing procedure, the certified report shall be admitted in evidence at trial as prima facie proof of its contents, provided that the party against whom the report is sought to be used may summon and examine those making the original of the report as witnesses under cross-examination. The summons for the individual making the original of the report may be served through his employer's agent for service of process listed with the secretary of state or served pursuant to R.S. 13:3201 et seq.

(b) A certified report of blood or tissue sampling which indicates by a ninety-nine and nine-tenths percentage point threshold probability that the alleged father is the father of the child creates a rebuttable presumption of paternity.

C. Any additional testing ordered by the court pursuant to this Part shall be proved by the testimony of the expert.

D. If the court finds that the conclusions of all the experts as disclosed by the reports, based upon the tests, are that the alleged father is not the father of the child, the question of paternity shall be resolved accordingly. If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence.

Acts 1972, No. 521, §5; Acts 1985, No. 38, §1; Acts 1988, No. 298, §1; Acts 1995, No. 1144, §1; Acts 1999, No. 1127, §1.



RS 9:398 - Applicability to criminal actions

§398. Applicability to criminal actions

This part shall apply to criminal cases subject to the following limitations and provisions:

(1) An order for the tests shall be made only upon application of a party or on the court's initiative;

(2) The compensation of the experts shall be paid by the parish of the party's domicile under order of court;

(3) The court may direct a verdict of acquittal upon the conclusions of all the experts under the provisions of R.S. 9:397.3(D), otherwise the case shall be submitted for determination upon all the evidence.

Acts 1972, No. 521, §6.



RS 9:398.1 - Award of attorney's fees in actions to establish paternity

§398.1. Award of attorney's fees in actions to establish paternity

When the court renders judgment in favor of a party seeking to establish paternity, it shall, except for good cause shown, award attorney's fees costs to the prevailing party. However, the provisions of this Section shall not apply to compensation of expert witnesses and recovery of blood or tissue testing costs in accordance with R.S. 9:397.1.

Acts 1991, No. 854, §2; Acts 1992, No. 407, §1.



RS 9:398.2 - Petition for order to submit to blood or tissue tests prior to bringing filiation action

§398.2. Petition for order to submit to blood or tissue tests prior to bringing filiation action

A.(1) Notwithstanding any other provision of law to the contrary, the husband of the mother, prior to filing an action of disavowal of a child born or conceived during his marriage to the mother and prior to the expiration of the time required to file an action of disavowal, may petition a court of proper jurisdiction and venue for an order directing the mother, child, and petitioner to submit to the collection of blood or tissue samples, or both, for determination of paternity for the purpose of exercising rights relating to the child. The filing of the petition suspends the period for bringing the disavowal action for a period of one year from the date the petition is filed.

(2) Notwithstanding any other provision of law to the contrary, the alleged biological father of a child born outside of marriage, prior to filing any action to establish filiation of the child, may petition a court of proper jurisdiction and venue for an order directing the mother, child, and petitioner to submit to the collection of blood or tissue samples, or both, for determination of paternity for the purpose of exercising rights relating to the child.

B. The petition authorized in Paragraphs (1) and (2) of Subsection A of this Section shall name the mother as defendant and shall allege specific facts tending to prove the relationship or the circumstances of any physical relationship with the mother, or facts tending to prove paternity, and other facts necessary to establish the jurisdiction and venue of the court.

C. The court, after contradictory hearing, may order the parties to submit to blood or tissue samples, or both, and direct that inherited characteristics in the samples, including but not limited to blood and tissue type, be determined by appropriate testing procedures as provided in this Part.

D. If the court issues an order directing blood or tissue tests, or both, the provisions of R.S. 9:397 through 397.2 and 397.3(A) and (B) shall be applicable to the selection and compensation of experts, payment of testing costs, establishment of chain of custody, filing of test results in the court record, and authority of the court to order additional tests if it finds there has been a procedural error in the administration of the tests.

E. The court shall not make a determination of paternity based on the test results and conclusions of the experts filed in the record; however, the test results shall be admissible in any subsequent action filed by any of the parties relating to filiation of the child.

F. The provisions of this Section shall not in any manner affect the status of a child whose legal father is the husband of the mother who does not timely disavow paternity of the child nor affect any right that a child may have to file an action of filiation as provided by law.

Acts 1995, No. 1206, §1; Acts 2004, No. 26, §5; Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:399 - Establishment of child support; interim order during proceeding; final order following judgment of paternity

PART I-B. ESTABLISHMENT OF CHILD SUPPORT

IN PATERNITY PROCEEDING

§399. Establishment of child support; interim order during proceeding; final order following judgment of paternity

A. In a proceeding for the determination of paternity and upon motion of any party, the court presiding over the paternity issue shall issue an order of interim child support if there is clear and convincing evidence of paternity on the basis of genetic testing or other evidence susceptible of independent verification or corroboration.

B. If no interim child support was ordered pursuant to Subsection A of this Section, a judgment for final child support rendered against a defendant who has acknowledged paternity after a paternity suit has been filed or has been adjudged in a suit to establish paternity to be the parent of the child for whom support is ordered shall be effective from the date on which the paternity suit was filed. In the event the court finds good cause for not making the award retroactive to the date of the filing of the paternity suit, the court may make the award retroactive to a date subsequent to the filing of the paternity suit, but in no event shall the award be fixed later than the date of the rendition of the paternity judgment. Any monetary support provided by the judgment debtor, from the date the petition for support is filed to the date the final support order is issued to or on behalf of the person for whom support is ordered, may be credited to the judgment debtor against the amount of the judgment.

Acts 1985, No. 376, §1; Acts 1997, No. 1247, §1, eff. July 1, 1997.



RS 9:399.1 - Dismissal of final order following judgment of paternity; time periods; procedure; effects

§399.1. Dismissal of final order following judgment of paternity; time periods; procedure; effects

A. Notwithstanding any other provision of law, a judgment establishing paternity may be set aside or vacated by the adjudicated father of a child, the child, the mother of the child, or the legal representative of any of these persons. The proceeding shall be instituted by ordinary process in a court of competent jurisdiction and service shall be made upon the office of children and family services, child support enforcement section of the Department of Children and Family Services, if services are being provided by the department. The burden of proof shall be upon the party seeking to set aside or vacate the judgment of paternity. The proceeding shall be brought within a two-year period commencing with the date on which the adjudicated father knew or should have known of a judgment that established him as the father of the child or commencing with the date the adjudicated father knew or should have known of the existence of an action to adjudicate the issue of paternity, whichever is first.

B. Subsection A of this Section does not apply if the child is presumed to be a child of a marriage between the mother and the legal father.

C. If the court finds there is a substantial likelihood that the adjudicated father is not the biological father, it shall order genetic tests pursuant to R.S. 9:396. Nothing herein shall preclude the introduction of other evidence if it is not possible to conduct genetic testing.

D. The test results certified under oath by an authorized representative of an accredited laboratory shall be filed with the court and shall be admissible on the issue of paternity in accordance with R.S. 9:397.3. If the test results show a statistical probability of paternity of ninety-nine point nine percent or greater, a rebuttable presumption of paternity shall be established. If the adjudicated father is found to be excluded by the tests, the court shall nullify the judgment of paternity.

E. Except for good cause shown, the court shall not suspend, during the pendency of this proceeding, any legal obligations including a support obligation of the adjudicated father.

F.(1) If a judgment of paternity is set aside, vacated, or dismissed, the court shall dismiss any obligation of child support.

(2) A judgment dismissing an established order of support does not affect any child support payment or arrearages paid, due, or owing prior to the date the action to set aside or vacate the judgment of paternity was filed.

(3) The judgment dismissing an established order of support shall be served upon the office of children and family services, child support enforcement section of the Department of Children and Family Services, if services are being provided by the department.

(4) Neither the state of Louisiana, its officers, employees, agents, contractors, nor the office of children and family services, child support enforcement section of the Department of Children and Family Services shall be liable in any case to compensate any person for child support paid or for any other costs as a result of the judgment setting aside or vacating the judgment of paternity or support entered in accordance with this Section.

Acts 2008, No. 533, §1; Acts 2010, No. 173, §1; Acts 2012, No. 255, §2.



RS 9:400 - Putative father registry

PART I-C. PUTATIVE FATHER REGISTRY

§400. Putative father registry

A. The Department of Health and Hospitals, office of public health, shall establish a putative father registry which shall record the names and addresses of the following:

(1) Any person adjudicated by a court of this state to be the father of the child.

(2) Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.

(3) Any person adjudicated by a court of another state or territory of the United States to be the father of an out of wedlock child, where a certified copy of the court order has been filed with the registry by such person or any other person.

(4) Any person who has filed with the registry an acknowledgment by authentic act.

(5) Repealed by Acts 2004, No. 26, §15.

(6) Any person who has filed with the registry a judgment of filiation rendered by a court which recognizes a father as having, either formally or informally, acknowledged a child born outside of marriage and in which the father is adjudged the parent of the child.

B. A person filing a declaration to claim paternity of a child or an acknowledgement of paternity shall include therein his current address and shall notify the registry of any change of address pursuant to procedures prescribed by rules and regulations of the Department of Health and Hospitals, office of public health.

C. A declaration to claim paternity of a child may be introduced in evidence by any party, other than the person who filed such notice, in any proceeding in which such fact may be relevant.

D. The Department of Health and Hospitals, office of public health, shall, upon request, provide the names and addresses of persons listed with the registry to any court or authorized agency, and such information shall not be divulged to any other person, except upon order of a court for good cause shown.

E. The Department of Health and Hospitals, office of public health, shall promulgate all rules and regulations necessary to carry out the purposes of this Part.

Acts 1989, No. 361, §1; Acts 1993, No. 634, §2, eff. June 15, 1993; Acts 2004, No. 26, §§5, 15; Acts 2006, No. 344, §§4 and 7, eff. June 13, 2006; Acts 2013, No. 220, §2, eff. June 11, 2013.



RS 9:400.1 - Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.

§400.1. Repealed by Acts 2006, No. 344, §7, eff. June 13, 2006.



RS 9:401 - Disavowal action under Civil Code Article 186; parties

PART II. FILIATION

§401. Disavowal action under Civil Code Article 186; parties

A. A person who will be presumed to be the father under Civil Code Article 186 if the plaintiff obtains a judgment of disavowal shall be made a party to the disavowal action and shall be served with process.

B. If the person cannot be served, an attorney shall be appointed to represent him.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:402 - Effect of disavowal action on prior child support order

§402. Effect of disavowal action on prior child support order

A judgment of disavowal terminates existing child custody and visitation orders in favor of the husband or former husband. The judgment also terminates the obligation to pay child support and revokes any court order enforcing that obligation. However, it does not affect any child support payment or arrearages paid, due, or owing prior to the date the disavowal action was filed.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:403 - Mother's contestation action; procedure

§403. Mother's contestation action; procedure

A. The mother of the child is the proper party plaintiff and her former husband and present husband are proper party defendants in the contestation action provided for in the Civil Code.

B. The hearing may be closed to the public.

C.(1) A judgment rendered in favor of the mother terminates existing child custody and visitation orders. However, the former husband in extraordinary circumstances may be granted reasonable visitation if the court finds it is in the best interest of the child in accordance with the Civil Code.

(2) A judgment rendered in favor of the mother terminates the obligation of the former husband to pay child support and revokes any court order enforcing that obligation.

(3) A judgment does not affect any child support payment or arrearages paid, due, or owing prior to the date the contestation action was filed.

D. An appeal from a judgment in the contestation action may only be taken within thirty days from the applicable date in accordance with Code of Civil Procedure Article 2087(A). The appeal shall suspend the execution of the judgment.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:404 - Father's paternity action; time period; exception

§404. Father's paternity action; time period; exception

The peremptive periods in Civil Code Article 198 shall apply to the Department of Children and Family Services when providing services in accordance with 42 U.S.C. 666.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:405 - Legal effect of acknowledgment

§405. Legal effect of acknowledgment

In child support, custody, and visitation cases, the acknowledgment of paternity by authentic act is deemed to be a legal finding of paternity and is sufficient to establish an obligation to support the child and to establish visitation without the necessity of obtaining a judgment of paternity.

Acts 2006, No. 344, §4, eff. June 13, 2006.



RS 9:406 - Revocation of authentic act; with and without cause; procedure

§406. Revocation of authentic act; with and without cause; procedure

A.(1) A person who executed an authentic act of acknowledgment may, without cause, revoke it within sixty days of the execution of the authentic act of acknowledgment:

(a) Upon the submission of a sworn statement refuting the named father. The state registrar, office of vital records, shall develop and make available a form and may impose a fee for the filing of revocation of the authentic act of acknowledgment. This form shall be filed in a central repository of the office of vital records of the Department of Health and Hospitals within sixty days of the date of the execution of the authentic act of acknowledgment. The registrar shall send a copy of the revoked acknowledgment to the other party in the original authentic act of acknowledgment. If the party requesting revocation of the authentic act of acknowledgment has been served with a petition for support for the child who is the subject of the act, the party shall also request that the registrar send a copy of the revoked acknowledgment to the agency charged with implementing a program of family support in accordance with R.S. 46:236.1.2; or

(b) In a judicial hearing for the limited purpose of revoking the acknowledgment or declaration; or

(c) In a judicial hearing relating to the child, including a child support proceeding, wherein the affiant to the authentic act of acknowledgment is a party to the proceeding.

(2) If at any time during the hearing, the court has reasonable cause to believe that a party to the authentic act of acknowledgment is or was unable to understand the effects of executing that act, the court shall orally explain to the individual the effects of the execution and the right to revoke the authentic act of acknowledgment in accordance with this Subsection, and the right to genetic tests to determine paternity in accordance with the provisions of R.S. 9:396 in any proceeding relative to the paternity of the child.

B.(1) If the notarial act of acknowledgment has not been revoked within sixty days in accordance with the provisions of Subsection A of this Section, a person who executed an authentic act of acknowledgment may petition the court to revoke such acknowledgment only upon proof, by clear and convincing evidence, that such act was induced by fraud, duress, material mistake of fact or error, or that the person is not the biological parent of the child.

(2) The mover shall institute the proceeding by ordinary process, within a two-year period commencing with the execution of the authentic act of acknowledgment of paternity, in a court of competent jurisdiction upon notice to the other party who executed the notarial act of acknowledgment and other necessary parties including the office of children and family services, child support enforcement section of the Department of Children and Family Services. If the court finds based upon the evidence presented at the hearing that there is substantial likelihood that fraud, duress, material mistake of fact or error existed in the execution of the act or that the person who executed the authentic act of acknowledgment is not the biological father, then, and only then, the court shall order genetic tests pursuant to R.S. 9:396. Nothing herein shall preclude the mover from presenting any other evidence as a substitute for the genetic tests if it is not possible to conduct such tests.

(3) The test results certified under oath by an authorized representative of an accredited laboratory shall be filed with the court and shall be admissible on the issue of paternity pursuant to R.S. 9:397.3. If the test results show a statistical probability of ninety-nine point nine percent or greater, a rebuttable presumption of paternity shall be established. If the acknowledged father is found to be excluded by the tests, an action seeking support or an established order of support shall be dismissed and the acknowledgment of paternity shall be revoked. A judgment dismissing an established order of support does not affect any child support payment or arrearages paid, due or owing prior to the date the revocation action was filed.

(4) The burden of proof in this proceeding shall be upon the party seeking to revoke the authentic act of acknowledgment.

C.(1) Except for good cause shown, the court shall not suspend during the pendency of this proceeding any legal obligations, including a support obligation, of the person who petitions the court to revoke or rescind the authentic act of acknowledgment under this Section.

(2) Neither the state of Louisiana, its officers, employees, agents, contractors, nor the office of children and family services, child support enforcement section of the Department of Children and Family Services shall be liable to compensate any person for child support paid or any other costs as a result of the revocation of any authentic act of acknowledgment or the revocation of any judgment of paternity or support in accordance with this Section.

D.(1) The revocation of the authentic act of acknowledgment pursuant to Subsection A of this Section shall not preclude the initiation of a paternity action against any alleged putative father, or by a man against a mother to establish his paternity.

(2) However, if the voluntary acknowledgment is revoked by order of the court based upon genetic tests conducted in accordance with Subsection B of this Section which excluded a person as a parent and an order of support has not been established, no further action may be initiated against the excluded person.

E.(1) The original form revoking the authentic act of acknowledgment shall be sent by the person revoking it to the state registrar at the office of vital records of the Department of Health and Hospitals in accordance with the provisions of this Section. If the revocation is as a result of a judicial hearing, a certified copy of any judgment revoking an authentic act of acknowledgment shall be sent by the clerk of court to the state registrar at the office of vital records of the Department of Health and Hospitals.

(2) Upon receipt of the form revoking the authentic act of acknowledgment which was executed and filed with the registrar within the sixty-day period or upon receipt of the judgment which shows that the voluntary acknowledgment has been revoked at the hearing which is held no later than the sixtieth day following the execution of the voluntary acknowledgment, or upon receipt of a certified copy of a judgment with a finding shown clearly in the judgment that the authentic act of acknowledgment was revoked due to fraud, duress, material mistake of fact or error that existed in the execution of the act or that the person who executed the authentic act of acknowledgment is not the biological father, the registrar shall make the appropriate amendments to the birth record of the child who was the subject of the order.

Acts 2006, No. 344, §4, eff. June 13, 2006; Acts 2008, No. 533, §1; Acts 2012, No. 255, §2.



RS 9:407 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§407. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:421 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

PART III. ADOPTION

SUBPART A. MINORS UNDER SEVENTEEN [REPEALED]

§421. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.3 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.3. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.4 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.4. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.5 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.5. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.6 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.6. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.7 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.7. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.8 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.8. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.9 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.9. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.10 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.10. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.11 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.11. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.12 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.12. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.13 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.13. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.14 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.14. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:422.15 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§422.15. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:423 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§423. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:424 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§424. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:424.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§424.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:424.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§424.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:425 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§425. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:426 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§426. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:427 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§427. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:428 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§428. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:429 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§429. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:430 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§430. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:431 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§431. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:432 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§432. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:433 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§433. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:434 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§434. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:435 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§435. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:436 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§436. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:437 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§437. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:438 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§438. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:439 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§439. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:440 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§440. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:440.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§440.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:441 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§441. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 9:461 - Effect of adult adoption by stepparent

SUBPART B. PERSONS OVER SEVENTEEN

§461. Effect of adult adoption by stepparent

In an adoption in accordance with the first paragraph of Civil Code Article 212, if the adoptive parent is married to a parent of the adopted child at the time of the adoption or was married to a parent at the time of the death of the parent, the relationship of that parent and his relatives to the adopted child shall remain unaltered and unaffected by the adoption.

Acts 1983, No. 68, §1; Acts 1984, No. 822, §1; Acts 1985, No. 171, §1; Acts 1988, No. 124, §1, eff. Jan. 1, 1989; Acts 2008, No. 351, §3, eff. Jan. 1, 2009.

NOTE: See Acts 1988, No. 124, §3.



RS 9:462 - Adult adoption; effective date of adoption

§462. Adult adoption; effective date of adoption

Notwithstanding the general provisions of Civil Code Article 214, if the act of adult adoption is filed within five days, exclusive of legal holidays, after the date of the last signature required for validity of the act, the adoption shall be effective as of the date of the last signature.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:463 - Adult adoption; recordation

§463. Adult adoption; recordation

A. An act of adult adoption executed in accordance with the first paragraph of Civil Code Article 212 shall be filed for registry with the clerk of court of any parish. If court authorization is required by the second paragraph of Civil Code Article 212, the judgment with the act of adoption shall be filed for registry with the clerk of court of any parish.

B. The clerk shall record the acts of adoption in the conveyance records. Within two business days of filing the act of adoption, the clerk shall transmit to the Department of Health and Hospitals, office of public health, vital records registry, such information as may be required by the rules of the department for indexing the adoption. The vital records registry shall index the adoption under the name of the adoptive parent or parents and the person being adopted and shall make reference to the day of filing and the parish where the original act of adoption is recorded. The failure of the clerk or the department to comply with the provisions of this Subsection does not affect the adoption.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:464 - Adult adoption; birth certificate

§464. Adult adoption; birth certificate

If the person who is adopted in an adult adoption was born in a state which requires a court order prior to issuing a new birth certificate, upon petition of the parent, parents, or the person adopted, a court of proper jurisdiction may grant a judgment recognizing the adoption based upon the authentic act of adoption without further proceedings. In this case, the validity and civil effects of the authentic act of adoption are not affected by the court order and shall continue to be governed by the applicable laws.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:465 - Adult adoption; change of name

§465. Adult adoption; change of name

The name of the adopted person may be changed in the act of adult adoption.

Acts 2008, No. 351, §3, eff. Jan. 1, 2009.



RS 9:551 - To 553 Repealed by Acts 1956, No. 111, 1

PART IV. NEGLECT OR ABUSE

§551. §§551 to 553 Repealed by Acts 1956, No. 111, §1



RS 9:571 - General rule that child may not sue parent

PART V. GENERAL PROVISIONS

§571. General rule that child may not sue parent

The child who is not emancipated cannot sue:

(1) Either parent during the continuance of their marriage, when the parents are not judicially separated; or

(2) The parent who is entitled to his custody and control, when the marriage of the parents is dissolved, or the parents are judicially separated.

Added by Acts 1960, No. 31, §3; eff. Jan. 1, 1961.



RS 9:572 - Uncontested paternity proceedings; proof by affidavit; adoption of court rules

§572. Uncontested paternity proceedings; proof by affidavit; adoption of court rules

The court vested with jurisdiction may provide, by local rule, that in uncontested proceedings to establish paternity, proof may be submitted by affidavit.

Acts 1999, No. 524, §1.



RS 9:573 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 1, 1994.

§573. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 1, 1994.



RS 9:574 - REPEALED BY ACTS 1993, NO. 261, 9, EFF. JAN. 4, 1994.

§574. REPEALED BY ACTS 1993, NO. 261, §9, EFF. JAN. 4, 1994.



RS 9:575 - Abused parent or grandparent; domestic abuse assistance

§575. Abused parent or grandparent; domestic abuse assistance

A parent or grandparent who is being abused by an adult child or adult grandchild may file a petition in the district court seeking protection pursuant to the laws governing domestic abuse assistance, R.S. 46:2131 et seq.

Acts 1993, No. 402, §1.



RS 9:601 - TUTORSHIP

CODE TITLE VIII--OF MINORS,

OF THEIR TUTORSHIP AND EMANCIPATION

CHAPTER 1. TUTORSHIP

PART I. APPOINTMENT, RECOGNITION, OR CONFIRMATION

SUBPART A. IN GENERAL

§601. Parent's appointment of tutor when spouse insane

If one of the parents is an interdict or notoriously insane, the other may appoint a tutor to the minor children as in the case of the father or mother dying last; however, if the interdicted or notoriously insane parent should be restored to reason, this tutorship by will shall be vacated.



RS 9:602 - Tutor, under tutor, curator, under curator; family meeting dispensed with

§602. Tutor, under tutor, curator, under curator; family meeting dispensed with

The judge shall act, without the convocation of a family meeting, in all matters pertaining to the appointment, recognition, or confirmation of all tutors, under tutors, curators, or under curators for minors or interdicts.



RS 9:603 - Absentee minor or interdict not represented; special representation to effect sale

§603. Absentee minor or interdict not represented; special representation to effect sale

When it is desired to sell the whole property in which a minor or interdict owns an undivided interest, or the undivided interest of a minor or interdict in property, and the minor or interdict is an absentee and not represented by a tutor or curator residing in the state, the court having jurisdiction of the property may appoint, on the petition of any co-owner, a tutor or curator and an under tutor or under curator to serve under oath without bond to represent the absentee in the proceedings. A foreign tutor, curator, or guardian who has been recognized as provided in Article 4431 or 4556 of the Code of Civil Procedure may represent the minor or interdict under this section.

Amended by Acts 1960, No. 31, §2; eff. Jan. 1, 1961.



RS 9:651 - To 653 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART II. MANAGEMENT AND DISPOSITION OF PROPERTY

SUBPART A. FAMILY MEETING DISPENSED WITH;

PROCEDURE

§651. §§651 to 653 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:671 - To 674 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

SUBPART B. PRIVATE SALE; PROCEDURE

§671. §§671 to 674 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:675 - Validating provision

§675. Validating provision

Any person or corporation holding or claiming immovable property the title to which is based on a private sale of minor's property under the provisions of Louisiana Act No. 209 of 1932* in which proceeding the written concurrence of the under-tutor was filed in lieu of the issuance of a rule nisi, shall after sixty days from July 26, 1950, be quieted in said title insofar as the failure to obtain a rule nisi in said proceeding is concerned, unless within said period of sixty days, proceedings to annul said private sale of minor's property are instituted, and said title thereafter shall be deemed good and merchantable for all purposes and against all persons including minors and interdicts.

Acts 1950, No. 495, §1.

* See R.S. 9:603, 9:671-9:674 [repealed 1960] 9:691-9:693 [repealed 1952].



RS 9:691 - To 693 Repealed by Acts 1952, No. 321, 5

SUBPART C. SALE TO EFFECT PARTITION; PROCEDURE

§691. §§691 to 693 Repealed by Acts 1952, No. 321, §5



RS 9:711 - To 713 Repealed by Acts 1974, No. 133, 2

SUBPART D. MINERAL LEASES AND CONTRACTS;

PROCEDURE

§711. §§711 to 713 Repealed by Acts 1974, No. 133, §2



RS 9:731 - Sale or lease of right of way

SUBPART E. MISCELLANEOUS PROVISIONS

§731. Sale or lease of right of way

The tutor of a minor or the curator of an interdict may sell or lease a right of way over, across, and through lands owned in whole or in part by his ward in the manner provided by the applicable provisions of Articles 4268, 4271, 4341 and 4566 of the Code of Civil Procedure, for any legitimate purpose including, but not limiting the generality of, irrigation canals, drainage canals, navigation canals, railroads, roads, highways, tramways, power and communication lines, and pipe lines for water, oil, gas, and other hydro-carbon substances.

Amended by Acts 1950, No. 281, §1; Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:732 - Ratification of sale during minority of person afterwards interdicted

§732. Ratification of sale during minority of person afterwards interdicted

The curator of an interdict may ratify, under Article 4566, and by proceeding in accordance with Article 4271, of the Code of Civil Procedure, any sale made on behalf of his ward while the latter was a minor, if the sale was one which could have been made legally at that time and was made by order of a court of competent jurisdiction. Sales so ratified are as valid and binding upon the interdict and his heirs as if such sales had been authorized and conducted validly.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:733 - Purchase of federal bonds and debentures by tutors and curators

§733. Purchase of federal bonds and debentures by tutors and curators

Federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives may be purchased by tutors of minors and by curators of interdicts and absentees with funds under their management or control.

Amended by Acts 1958, No. 201, §1.



RS 9:734 - Investment of funds

§734. Investment of funds

Tutors of minors and curators of interdicts may invest the funds of their wards by depositing them at interest in savings accounts or on time deposit in banks domiciled in this state, in amounts not exceeding the amounts insured under the Acts of Congress by the Federal Deposit Insurance Corporation or insured under any other Act of the Congress of the United States.

Acts 1952, No. 292, §1.



RS 9:735 - To 742 Repealed by Acts 1987, No. 469, 2, eff. Jan. 1, 1988.

§735. §§735 to 742 Repealed by Acts 1987, No. 469, §2, eff. Jan. 1, 1988.



RS 9:751 - Definitions

SUBPART F. UNIFORM TRANSFERS TO MINORS ACT

§751. Definitions

As used in this Subpart:

(1) "Adult" means an individual who has attained the age of eighteen years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Court" means a court of competent jurisdiction in the parish of the domicile of the minor.

(5) "Custodial property" means any interest in property transferred to a custodian under this Subpart and the income from and proceeds of that interest in property.

(6) "Custodian" means a person so designated under R.S. 9:759 or a successor or substitute custodian designated under R.S. 9:768.

(7) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(8) "Legal representative" means an individual's personal representative or tutor.

(9) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(10) "Minor" means an individual who has not attained the age of eighteen years.

(11) "Person" means an individual, corporation, organization, or other legal entity.

(12) "Personal representative" means an executor, administrator, or representative of a decedent's estate or a person legally authorized to perform substantially the same functions.

(13) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(14) "Transfer" means a transaction that creates custodial property under R.S. 9:759.

(15) "Transferor" means a person who makes a transfer under this Subpart.

(16) "Trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.

(17) "Tutor" means a person appointed or qualified by a court to act as guardian of a minor's property or a person legally authorized to perform substantially the same functions, including but not limited to a curator.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:752 - Scope

§752. Scope

A. This Subpart applies to a transfer that refers to this Subpart in the designation under R.S. 9:759(A) by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this Subpart despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

B. A person designated as custodian is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

C. A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:753 - Nomination of custodian

§753. Nomination of custodian

A. A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for _____________ (name of minor) under the Louisiana Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

B. A custodian nominated under this Section must be a person to whom a transfer of property of that kind may be made under R.S. 9:759(A).

C. The nomination of a custodian under this Section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under R.S. 9:759. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to R.S. 9:759.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:754 - Transfer by gift

§754. Transfer by gift

A person may make a transfer by irrevocable gift to a custodian for the benefit of a minor pursuant to R.S. 9:759.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:755 - Transfer authorized by will or trust

§755. Transfer authorized by will or trust

A. A personal representative or trustee may make an irrevocable transfer pursuant to R.S. 9:759 to a custodian for the benefit of a minor as authorized in the governing will or trust.

B. If the testator or settlor has nominated a custodian under R.S. 9:753 to receive the custodial property, the transfer shall be made to that person.

C. If the testator or settlor has not nominated a custodian under R.S. 9:753, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under R.S. 9:759(A).

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:756 - Other transfer by fiduciary

§756. Other transfer by fiduciary

A. Subject to Subsection C of this Section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to R.S. 9:759, in the absence of a will or under a will or trust that does not contain an authorization to do so.

B. Subject to Subsection C of this Section, a curator or tutor may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to R.S. 9:759.

C. A transfer under Subsections A or B of this Section may be made only if all of the following occur:

(1) The personal representative, trustee, curator, or tutor considers the transfer to be in the best interest of the minor.

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument.

(3) The transfer is authorized by the court, if it exceeds ten thousand dollars in value.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:757 - Transfer by obligor

§757. Transfer by obligor

A. Subject to Subsections B and C of this Section, a person, not subject to the provisions of R.S. 9:755 or 756, who holds property of or owes a liquidated debt to a minor not having a tutor may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to R.S. 9:759.

B. If a person having the right to do so under R.S. 9:753 has nominated a custodian under that Section to receive the custodial property, the transfer shall be made to that person.

C. If no custodian has been nominated under R.S. 9:753, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this Section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars in value.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:758 - Receipt for custodial property

§758. Receipt for custodial property

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this Subpart.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:759 - Manner of creating custodial property and effecting transfer; designation of initial custodian; control

§759. Manner of creating custodial property and effecting transfer; designation of initial custodian; control

A. Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either of the following:

(a) Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(b) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in Subsection B of this Section.

(2) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(3) The ownership of a life or endowment insurance policy or annuity contract is either of the following:

(a) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(b) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for _________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(4) An irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(5) An interest in immovable property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to corporeal movable property is either of the following:

(a) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(b) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for ___________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

(7) An interest in any property not described in Paragraphs (1) through (6) of this Subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in Subsection B of this Section.

B. An instrument in the following form satisfies the requirements of R.S. 9:759(A)(1)(b) and (7):

"TRANSFER UNDER THE LOUISIANA UNIFORM

TRANSFERS TO MINORS ACT

I, _____________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to _______________ (name of custodian), as custodian for _____________ (name of minor) under the Louisiana Uniform Transfers to Minors Act, the following: (description of the custodial property sufficient to identify it).

Dated: ____________________

___________________________

(Signature)

____________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Louisiana Uniform Transfers to Minors Act.

Dated: ____________________

__________________________"

(Signature of Custodian)

C. A transferor shall place the custodian in control of the custodial property as soon as practicable.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:760 - Single custodianship

§760. Single custodianship

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this Subpart by the same custodian for the benefit of the same minor constitutes a single custodianship.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:761 - Validity and effect of transfer

§761. Validity and effect of transfer

A. The validity of a transfer made in a manner prescribed in this Subpart is not affected by any of the following:

(1) Failure of the transferor to comply with R.S. 9:759(C) concerning possession and control.

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under R.S. 9:759(A).

(3) Death or incapacity of a person nominated under R.S. 9:753 or designated under R.S. 9:759 as custodian or the disclaimer of the office by that person.

B. A transfer made pursuant to R.S. 9:759 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided by this Subpart, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property, except as provided in this Subpart.

C. By making a transfer, the transferor incorporates in the disposition all the provisions of this Subpart and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this Subpart.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:762 - Care of custodial property

§762. Care of custodial property

A. A custodian shall do all of the following:

(1) Take control of custodial property.

(2) Register or record title to custodial property if appropriate.

(3) Collect, hold, manage, invest, and reinvest custodial property.

B. In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

C. A custodian may invest in or pay premiums on life insurance or endowment policies on either of the following:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary.

(2) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

D. A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in name of the custodian, followed in substance by the words: "as a custodian for __________ (name of minor) under the Louisiana Uniform Transfers to Minors Act".

E. A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or a legal representative of the minor or by the minor, if the minor has attained the age of fourteen years.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:763 - Powers of custodian

§763. Powers of custodian

A. A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

B. This Section does not relieve a custodian from liability for breach of the provisions of R.S. 9:762.

Acts 1987, No. 469, §1, eff. Jan. 1, l988.



RS 9:764 - Use of custodial property

§764. Use of custodial property

A. A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to either of the following:

(1) The duty or ability of the custodian personally or of any other person to support the minor.

(2) Any other income or property of the minor which may be applicable or available for that purpose.

B. On petition of an interested person or the minor, if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

C. A delivery, payment, or expenditure under this Section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:765 - Expenses, compensation, and bond of custodian

§765. Expenses, compensation, and bond of custodian

A. A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

B. Except for one who is a transferor under R.S. 9:754, a custodian has a non-cumulative election during each calendar year to charge reasonable compensation for services performed during that year.

C. Except as otherwise provided in R.S. 9:768(F), a custodian need not give a bond.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:766 - Exemption of third person from liability

§766. Exemption of third person from liability

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining any of the following:

(1) The validity of the purported custodian's designation.

(2) The propriety of, or the authority under this Subpart for, any act of the purported custodian.

(3) The validity or propriety, under this Subpart, of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian.

(4) The propriety of the application of any property of the minor delivered to the purported custodian.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:767 - Liability to third persons

§767. Liability to third persons

A. A claim based on a contract entered into by a custodian acting in a custodial capacity or an obligation arising from the ownership or control of custodial property, or a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

B. A custodian is not personally liable for either:

(1) A contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract.

(2) An obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

C. A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:768 - Renunciation, resignation, death, or removal of custodian; designation of successor custodian

§768. Renunciation, resignation, death, or removal of custodian; designation of successor custodian

A. A person nominated under R.S. 9:753 or designated under R.S. 9:759 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under R.S. 9:753, the person who made the nomination may nominate a substitute custodian under R.S. 9:753; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under R.S. 9:759(A). The custodian so designated has the rights of a successor custodian.

B. A custodian at any time may designate a trust company or an adult other than a transferor under R.S. 9:754 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain, or is not accompanied by, the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

C. A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

D. If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian, in the manner prescribed in Subsection B of this Section, an adult member of the minor's family, a tutor of the minor, or a trust company. If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death, or incapacity, the tutor of the minor becomes successor custodian. If the minor has no tutor or the tutor declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

E. A custodian who declines to serve under Subsection A of this Section or resigns under Subsection C of this Section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

F. A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the tutor of the minor, or the minor, if the minor has attained the age of fourteen years, may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under R.S. 9:754 or to require the custodian to give appropriate bond.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:769 - Accounting by and liability of custodian

§769. Accounting by and liability of custodian

A. A minor who has attained the age of fourteen years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court for an accounting by the custodian or the custodian's legal representative; or for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property, unless the responsibility has been adjudicated in an action under R.S. 9:767 to which the minor or the minor's legal representative was a party.

B. A successor custodian may petition the court for an accounting by the predecessor custodian.

C. The court, in a proceeding under this Subpart or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

D. If a custodian is removed under R.S. 9:768(F), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:770 - Termination of custodianship

§770. Termination of custodianship

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of the following:

(1) The minor's attainment of eighteen years of age.

(2) The minor's judicial emancipation.

(3) The minor's death.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:771 - Applicability

§771. Applicability

This Subpart applies to a transfer within the scope of R.S. 9:752 made after its effective date if either of the following occur:

(1) The transfer purports to have been made under the Louisiana Gifts to Minors Act.

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this Subpart is necessary to validate the transfer.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:772 - Effect on existing custodianship

§772. Effect on existing custodianship

A. Any transfer of custodial property, as now defined in this Subpart, made before January 1, 1988, is validated notwithstanding that there was no specific authority in the Louisiana Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

B. This Subpart applies to all transfers made before January 1, 1988, in a manner and form prescribed in the Louisiana Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights.

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:773 - Short title

§773. Short title

This Subpart may be cited as the "Louisiana Uniform Transfers to Minors Act".

Acts 1987, No. 469, §1, eff. Jan. 1, 1988.



RS 9:801 - To 804 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART III. BOND OR SECURITY IN PLACE OF MORTGAGE

§801. §§801 to 804 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:821 - To 823 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART IV. SMALL ESTATES

§821. §§821 to 823 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:841 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

PART V. MISCELLANEOUS PROVISIONS

§841. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:842 - Repealed by Acts 1979, No. 709, 3, eff. Jan. 1, 1980

§842. Repealed by Acts 1979, No. 709, §3, eff. Jan. 1, 1980



RS 9:901 - EMANCIPATION

CHAPTER 2. EMANCIPATION

PART I. IN GENERAL

§901. Judgments and decrees of other states or District of Columbia given full faith and credit; procedure

Judgments and decrees of judicial emancipation of nonresident minors over the age of eighteen years, rendered by courts of competent jurisdiction of the minor's domicile in the several states and in the District of Columbia, upon being authenticated according to the Acts of Congress shall be given full faith and credit in this state.

A petition to have recognized the foreign judgment or decree, to which is annexed an authenticated copy, shall be presented to the judge of the district court wherein is situated the minor's principal estate and he shall render judgment thereon either in open court or in chambers.



RS 9:951 - Provisional custody by mandate; conferring

CHAPTER 3. PROVISIONAL CUSTODY BY MANDATE

§951. Provisional custody by mandate; conferring

A. Parents acting jointly or, in the event of divorce, or separation from bed and board, or illegitimacy, the natural tutor, tutrix, or cotutors acting jointly, or a grandparent awarded custody, may authorize any person of legal age to provide for the care, custody, and control of a minor child.

B. For purposes of this Chapter, any person who could qualify as a natural tutor, tutrix, or cotutor pursuant to Section 2 of Chapter 1 of Title VIII of Book I of the Louisiana Civil Code may confer provisional custody by mandate of a child lawfully within his care, custody, and control, although he has not judicially qualified for the office of natural tutor, tutrix, or cotutor.

C. Provisional custody by mandate may not be conferred upon a parent or other person previously denied custody by court order.

Acts 1992, No. 304, §2; Acts 1995, No. 235, §1; Acts 2010, No. 171, §1.



RS 9:952 - Duration of provisional custody; termination

§952. Duration of provisional custody; termination

A. The mandate of provisional custody shall be effective for the duration of time provided therein, but in no case shall it exceed one year from date of execution.

B. Regardless of the duration provided above, the mandate of provisional custody shall terminate:

(1) When revoked by either parent, by a natural tutor or tutrix, by either natural cotutor, or by a grandparent awarded custody.

(2) When the agent resigns or otherwise renounces the mandate.

(3) Fifteen days after the death of either parent, natural tutor or tutrix, natural cotutor, or grandparent awarded custody.

(4) Upon the qualification of a court appointed tutor or provisional tutor.

Acts 1992, No. 304, §2; Acts 1995, No. 235, §1; Acts 2010, No. 171, §1.



RS 9:953 - Functions, powers, and duties of agent

§953. Functions, powers, and duties of agent

In addition to the general functions, powers, and duties accorded to tutors pursuant to Chapter 8 of Title VI of Book VII of the Code of Civil Procedure, except those that require court approval, a mandate of child custody may provide for the health, education, and welfare of the child, which, if so indicated, may include the following:

(1) Consenting to and authorizing such medical care, treatment, or surgery as may be deemed necessary for the health, safety, and welfare of the child.

(2) Enrolling the child in such schools or educational institutions as may be deemed necessary for his due and proper education.

(3) Disciplining the child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

(4) Doing and performing all other such acts as may be necessary for the shelter, support, and general welfare of the child.

Acts 1992, No. 304, §2.



RS 9:954 - Statutory form

§954. Statutory form

The following is a suggested form which may be used by a parent, natural tutor, tutrix, or cotutors acting jointly, or a grandparent awarded custody, to confer the power of provisional custody for the care, custody, and control of the named minor child as authorized herein:

PROVISIONAL CUSTODY BY MANDATE

STATE OF LOUISIANA

PARISH OF ___________________

BE IT KNOWN THAT on this ___ day of __________, 20___, before me, the undersigned notary, and in the presence of the competent witnesses hereinafter named and undersigned:

Personally came and appeared:

(affiant's name, marital status, and mailing address), who is the (parent(s), or, in the event of divorce, separation, or illegitimacy, the natural (co)tutor or tutrix), or grandparent awarded custody of (minor child(ren)) who, by these presents make, name, constitute, and appoint (agent's name and mailing address) and grant provisional custody of the above named child(ren), to provide for the health, education, and welfare of the child as provided by the law on Provisional Custody by Mandate, specifically including the authority to:

INITIAL ALL APPLICABLE PROVISIONS:

____ (1) Consent to and authorize such medical care, treatment, or surgery as may be deemed necessary for the health, safety, and welfare of the child.

____ (2) Enroll the child in such schools or educational institutions as may be deemed necessary for his due and proper education.

____ (3) Discipline the child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

____ (4) Do and perform all other such acts as may be necessary for the shelter, support, and general welfare of the child.

This Provisional Custody by Mandate will continue to be effective until ___________, 20 __, or one year from date hereof, whichever period is shorter.

I agree that any third party who receives a copy of this document may rely upon the authority granted the agent as indicated herein and may act in reliance on such authority. Revocation or termination by operation of law is not effective as to a third party until he has actual knowledge thereof. I agree to indemnify and hold harmless the third party for any claims that arise against him because of reliance on this Provisional Custody by Mandate.

The undersigned agent does hereby accept the provisional custody of the children named herein.

THUS DONE AND PASSED at _________________, state of ________________, in the presence of _____________ and _____________, competent witnesses, who sign these presents with the appearers and me, notary, after due reading of the whole.

WITNESSES:

______________________

____________________________________

(Parent, Tutor, Tutrix, or Grandparent awarded custody)

______________________

____________________________________

(Other parent, Cotutor, or Grandparent

awarded custody)

_____________________________

(Agent)

_________________________

NOTARY PUBLIC

Acts 1992, No. 304, §2; Acts 1995, No. 235, §1; Acts 2010, No. 171, §1.



RS 9:975 - NON-LEGAL CUSTODIAN

CHAPTER 4. NON-LEGAL CUSTODIAN

§975. Non-legal custodian; consent for certain services; affidavit, form

A.(1) A non-legal custodian, who is not a foster parent caring for a child in the custody of the Office of Community Services, shall be authorized to give legal consent for a child in his custody to receive any medical or educational services for which parental consent is usually required by executing the affidavit described in Paragraph (B)(4) of this Section. The affidavit shall not be valid for more than one year after the date on which it is executed.

(2) The decision of a non-legal custodian to consent to or to refuse medical or educational services for a child in his custody shall be superseded by any contravening decision of a parent or a person having legal custody of the child, provided the decision of the legal custodian does not jeopardize the life, health, safety, or welfare of the child.

(3) Nothing in this Section shall apply to, or give authority for, an abortion as provided in R.S. 40:1299.35.5.

B.(1) No person who acts in good faith reliance on a non-legal custodian properly executed affidavit, having no actual knowledge of any facts contrary to those stated in the affidavit, shall be subject to civil liability or criminal prosecution, or to professional disciplinary procedure, for any action which would have been proper if the facts had been as he believed them to be. This Paragraph shall apply even if medical or educational services are rendered to a child in contravention of the wishes of the parent or legal custodian of that child. However, the person rendering the services must not have actual knowledge of the wishes of the parent or legal custodian.

(2) A person who relies on a properly executed affidavit has no obligation to make further inquiry or investigation. Nothing herein shall relieve any person of responsibility for violations of other provisions of law, rules, or regulations.

(3) If the child ceases to live with the non-legal custodian, the non-legal custodian shall notify all parties to whom he has transmitted the affidavit or to whom he has caused the affidavit to be transmitted.

(4) A non-legal custodian's affidavit shall be invalid unless it substantially contains, in not less than ten-point boldface type, or a reasonable equivalent thereof, the warning statement beginning with the word "warning" specified in this Paragraph. The warning statement shall be enclosed in a box with three-point rule lines. The non-legal custodian's affidavit shall be in substantially the following form:

NON-LEGAL CUSTODIAN'S AFFIDAVIT

Use of this affidavit is authorized by R.S. 9:975.

INSTRUCTIONS: Completion of items 1 through 4 and the signing of the affidavit are sufficient to authorize educational services and school-related medical services for the named child. Completion of items 5 through 8 is additionally required to authorize any other medical services. Please print clearly.

The child named below lives in my home and I am 18 years of age or older.

1. Name of child:

2. Child's date of birth:

3. My name (adult giving authorization):

4. My home address:

5. [ ] I am a non-legal custodian.

6. Check one or both (for example, if one parent was advised and the other cannot be located):

[ ] I have advised the parent(s) or legal custodian(s) of the child of my intent to authorize the rendering of educational or medical services, and have received no objection.

[ ] I am unable to contact the parent(s) or legal custodian(s) of the child at this time, to notify them of my intended authorization.

7. Affiant's date of birth:

8. Affiant's Louisiana driver's license number or identification card number:

WARNING: Do not sign this form if any of the statements above are incorrect, or you will be committing a crime punishable by a fine, imprisonment, or both.

I declare under penalty of perjury under the laws of Louisiana that the foregoing is true and correct.

Signed:

Date:

NOTICES:

1. This declaration does not affect the rights of the child's parent or legal guardian regarding the care, custody, and control of the child, and does not mean that the non-legal custodian has legal custody of the child.

2. A person who relies on this affidavit has no obligation to make any further inquiry or investigation.

3. This affidavit is not valid for more than one year after the date on which it is executed.

ADDITIONAL INFORMATION:

TO NON-LEGAL CUSTODIANS:

1. If the child stops living with you, you are required to notify anyone to whom you have given this affidavit as well as anyone of whom you have actual knowledge who received the affidavit from a third party.

2. If you do not have the information in item 8 (Louisiana driver's license or identification card), you must provide another form of identification such as your social security card number.

TO SCHOOL OFFICIALS:

The school district may require additional reasonable evidence that the non-legal custodian lives at the address provided in Item 4.

TO HEALTH CARE PROVIDERS AND HEALTH CARE SERVICE PLANS:

1. No person who acts in good faith reliance upon a non-legal custodian's affidavit to render educational or medical services, without actual knowledge of facts contrary to those stated in the affidavit, is subject to criminal prosecution or civil liability to any person, or subject to any professional disciplinary action, for such reliance if the applicable portions of the form are completed.

2. This affidavit does not confer dependency for health care coverage purposes.

Acts 2001, No. 410, §1, eff. June 15, 2001.



RS 9:1001 - INTERDICTION

CODE TITLE IX--OF PERSONS INCAPABLE OF ADMINISTERING

THEIR ESTATES, WHETHER ON ACCOUNT OF INSANITY

OR SOME OTHER INFIRMITY, AND OF THEIR INTERDICTION

AND CURATORSHIP

CHAPTER 1. INTERDICTION

PART I. INEBRIATES

§§1001-1004. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1002 - Repealed by Acts 2000, 1st Ex. Sess., No. 25, 4, eff. July 1, 2001.

§1002. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1003 - Repealed by Acts 2000, 1st Ex. Sess., No. 25, 4, eff. July 1, 2001.

§1003. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1004 - Repealed by Acts 2000, 1st Ex. Sess., No. 25, 4, eff. July 1, 2001.

§1004. Repealed by Acts 2000, 1st Ex. Sess., No. 25, §4, eff. July 1, 2001.



RS 9:1021 - Interdiction of veterans in government institutions; manner of service

PART II. MISCELLANEOUS PROVISIONS

§1021. Interdiction of veterans in government institutions; manner of service

Where it is necessary to interdict a person who is the beneficiary of the War Risk Insurance Act or the National Service Life Insurance Act of 1940, and he is not present in the state and is actually incarcerated in an institution maintained by the United States of America for the care of such persons, citation and service of the petition shall be made in the following manner.

A copy of the petition certified by the clerk of the court having jurisdiction, and a citation shall be served on the defendant by and through the officer in charge of the government institution in which he is confined. A certificate signed by such officer to the fact that such service has been made shall be accepted by the court in lieu of a personal service, provided there shall be produced in the trial of the case proof that the defendant is confined to such a government institution, and a certified copy of the records of the medical examination made by the officers of the United States of America is filed in evidence.

This Section applies solely to the cases of soldiers, sailors, marines, and nurses, beneficiaries under the War Risk Insurance Act or the National Service Life Insurance Act of 1940, and does not amend or repeal the laws relative to interdictions generally.



RS 9:1022 - Authorization of curators to continue making donations to descendants

§1022. Authorization of curators to continue making donations to descendants

The court may authorize a curator, in the name and on behalf of the interdict, to make donations inter vivos from the surplus funds or other surplus property of the interdict, of a value annually of not more than the greater of fourteen thousand dollars or the maximum amount that may be excluded from federal gift taxation pursuant to 26 U.S.C. §2503(b), to each of the direct descendants of the interdict, when:

(1) There is no known testamentary disposition to the contrary.

(2) These donations are equal with respect to all descendants of the interdict in the same degree, and will not impinge upon the legitime of any forced heir of the interdict.

(3) The court is satisfied from the evidence presented to it that, prior to his interdiction, the interdict had made donations inter vivos to each of his direct descendants in each of at least four calendar years, not necessarily consecutive, of sums of money amounting to, or of property valued at, three thousand dollars or more.

(4) The curator has obtained the consent of the interdict's spouse and heirs of the first degree.

(5) The proposed donations will not discriminate between descendants of the interdict, will not materially impair the financial condition of the interdict and are not likely to deprive him of sufficient funds to care for his future needs and support. In order to establish that the proposed donations will not deprive the interdict of sufficient funds to provide for his future needs and support, the curator must satisfy the court, from the evidence presented to it, that the total fair market value of the interdict's estate, after subtracting the value of the proposed donations, is not less than a sum amounting to: sixty-five thousand dollars multiplied by the number of years of life expectancy remaining to the interdict at the time of the donation, as determined by his age and the table of life expectancy set out in R.S. 47:2405.

(6) The procedure prescribed by Articles 4271 and 4566 of the Code of Civil Procedure is complied with. When all of the conditions prescribed in Paragraphs (1) through (5) above have been met, the court may authorize such donations to be made to the curator individually, if he is a direct descendant of the interdict, on the recommendation of the undercurator concurred in by an undercurator ad hoc appointed by the court.

(7) If a contrary testamentary disposition is discovered following the interdict's death, the donee shall restore the donated property to the interdict's estate or pay the estate the value of the gift.

Acts 1991, No. 143, §1; Acts 2014, No. 743, §1.



RS 9:1023 - Donation by curator to charitable and nonprofit organizations; conditions; court approval

§1023. Donation by curator to charitable and nonprofit organizations; conditions; court approval

The curator, in the name of and on behalf of the interdict, may make donations inter vivos to charitable and other nonprofit organizations with approval of the court and subject to such conditions or restrictions as the court may direct, if all the following requirements are met:

(1) The court is satisfied from the evidence presented to it that, prior to his interdiction, the interdict had an established history or pattern of donations inter vivos to charitable and other nonprofit organizations.

(2) The donations will not jeopardize the assets of the estate and will not impinge upon the legitime of any forced heir.

(3) The donations will not materially impair the financial condition of the interdict and will not deprive the interdict of sufficient funds to care for his future needs and support, which shall be established in the manner provided in R.S. 9:1022.

Added by Acts 1979, No. 68, §1, eff. June 26, 1979.



RS 9:1024 - Donations by curator to collaterals; court authorization

§1024. Donations by curator to collaterals; court authorization

A. The court may authorize a curator, in the name and on behalf of an interdict who has no direct descendants and no spouse, to make donations inter vivos of money from surplus funds of the interdict to each of the brothers and sisters of the interdict and to each of the direct descendants of the brothers and sisters of the interdict, or to trusts in which they are the only principal and income beneficiaries, provided that there is no known testamentary disposition to the contrary. Annual donations per donee shall not exceed fourteen thousand dollars or the maximum amount that may be excluded from federal gift taxation pursuant to 26 U.S.C. §2503(b), whichever is greater. The total amount donated annually to each of the brothers and sisters of the interdict and to each of the direct descendants of the brothers and sisters of the interdict, or to trusts therefor, shall be equal by roots from the parents of the interdict.

B.(1) The court may authorize such donations only when the procedure prescribed by Code of Civil Procedure Articles 4271 and 4566 is complied with and the proposed donations will not materially impair the financial condition of the interdict and are not likely to deprive him of sufficient funds to care for his future needs and support.

(2) To establish that the proposed donations will not deprive the interdict of sufficient funds to provide for his future needs and support, the curator must satisfy the court that:

(a) Following the proposed donation, the total amount of the difference between the fair market value of the interdict's estate and his total liabilities will exceed six hundred thousand dollars; and

(b) The total fair market value of the interdict's estate, after subtracting the value of the proposed donations, is not less than six hundred thousand dollars.

C. When all of the conditions in Subsections A and B have been met, the court may authorize such donations to be made to the curator individually, if he is a brother or sister or a direct descendant of a brother or sister of the interdict, on the recommendation of the undercurator, concurred in by the undercurator ad hoc appointed by the court.

Acts 1991, No. 299, §1, eff. July 3, 1991; Acts 1995, No. 451, §1; Acts 2014, No. 743, §1.



RS 9:1025 - Removal of a curator

§1025. Removal of a curator

A. Any spouse or relative of an interdict, interested party, or nonprofit organization whose main function it is to serve as an advocate for persons with disabilities, the elderly, or both, may petition a court of competent jurisdiction for the removal of a curator upon a clear showing that neither the curator nor the undercurator are adequately performing their court-appointed duties.

B. A court of competent jurisdiction may remove a curator and appoint a successor, if such removal is deemed to be in the best interest of the interdict, either on its own motion or upon request by any spouse or relative of the interdict, or on the motion of any interested party or nonprofit organization whose main function it is to serve as advocate for persons with disabilities, the elderly, or both, upon contradictory hearing. The court shall consider the following factors in making its ruling:

(1) Whether the curator has, with gross negligence, misapplied, embezzled, or removed from the state, or is about to misapply, embezzle, or remove from the state all or any part of the interdict's property committed to the curator's care.

(2) The curator's failure to render any account required by law.

(3) The curator's failure to obey any proper order of the court having jurisdiction with respect to performance of the curator's duties.

(4) Proof of gross misconduct, or mismanagement in the performance of duties.

(5) Incompetence, incarceration, or any other cause rendering the curator incapable of performing court-appointed duties.

(6) Abuse of the interdict, or failure to educate the interdict or provide the interdict with as much independence as the means of the interdict and the conditions of his estate permit.

C. When the court removes a curator, it may appoint any spouse or relative of the interdict, any interested party, or any nonprofit organization whose main function it is to serve as curator for persons with disabilities, the elderly, or both.

Acts 1993, No. 639, §1, eff. June 15, 1993.



RS 9:1031 - Appointment of nonprofit curatorship services

PART III. NONPROFIT CURATOR AND CONTINUING

TUTOR PROGRAMS

§1031. Appointment of nonprofit curatorship services

A. Notwithstanding any law to the contrary, a nonprofit curatorship service program, organized and operating pursuant to the corporation laws of this state, may be appointed the curator for an indigent adult in need of full or limited interdiction or may be appointed the continuing tutor for an indigent in need of continuing tutorship, if no individual seeks the appointment and meets the qualifications of curator. No appointment of a curator or continuing tutor pursuant to this Part shall confer authority to terminate life support or a pregnancy.

B. Any party to an interdiction or tutorship proceeding, including the state of Louisiana and its political subdivisions, may petition the court to appoint the program as curator or continuing tutor.

C. The court may hear such evidence as it deems necessary in order to determine whether the program is an appropriate entity to serve as curator or continuing tutor, including the sufficiency of a bond secured and maintained by the program. If the court desires to make such an appointment, it shall deliver to the program notice of the prospective appointment and information regarding the person in need of program services.

D. Within ten days from delivery of the notice, the program shall notify the court in writing of the decision to provide or decline the rendering of program services.

E. Upon election of the program to provide program services, the court shall appoint the program as curator or continuing tutor for the person in need of such services.

F. Notwithstanding any law to the contrary, in cases wherein the program is appointed curator or continuing tutor, the appointment of an undercurator or undertutor is not required.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1032 - Powers, functions, and duties of curator and continuing tutor

§1032. Powers, functions, and duties of curator and continuing tutor

A. Except as otherwise provided in this Part, the relationship between an interdict and his curator or continuing tutor is the same as that between a minor and his tutor, with respect to the person and property of the interdict.

B. The rules provided in Code of Civil Procedure Articles 4101 and 4102, or a sworn statement that the interdict has no inventory, 4171 and 4172, 4231 through 4235, 4237 through 4342, 4391 through 4464, and 4566, apply likewise to the powers, functions, and duties of a curator or continuing tutor, appointed pursuant to this Part.

C. The executive director of the program or his appointee shall have access to all health records and to all court records of persons receiving program services.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1033 - Confidentiality; penalties

§1033. Confidentiality; penalties

A. All communications and records of the program pertaining to persons in need of program services are confidential and may be disclosed only pursuant to a court order by the program in the performance of its program services.

B. Any person who violates the confidentiality of individuals served by the program may be punished by a fine not to exceed one thousand dollars or imprisonment for not more than six months, or both.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1034 - Fees and court costs

§1034. Fees and court costs

The program shall be exempt from the payment of filing fees or taxing of court costs in connection with any judicial proceeding related to its performance of program services for indigent adults.

Acts 1992, No. 820, §1, eff. July 8, 1992.



RS 9:1051 - CORPORATIONS; UNAUTHORIZED

CODE TITLE X - OF CORPORATIONS

CHAPTER 1. CORPORATIONS; UNAUTHORIZED

CORPORATIONS; UNINCORPORATED NONPROFIT

ASSOCIATIONS

§1051. Unauthorized corporations; unincorporated nonprofit associations; powers and liabilities

A. Corporations unauthorized by law or by an act of the legislature enjoy no public character, although these corporations may acquire and possess estates and have common interests as well as other private societies.

Unless otherwise provided by its constitution, charter, bylaws, rules, or regulations under which it is organized, governed, and exists, any unincorporated nonprofit association may alienate or encumber title to immovable property to any person. For the purposes of this article, immovable property includes, without limitation, mineral rights, predial servitudes, and predial leases, and a transaction to alienate or encumber shall include, without limitation, transactions to mortgage, hypothecate, donate, or transfer title to immovable property. Any such transaction shall be authorized by resolution adopted by a majority of the members of the association who vote on the resolution at a special meeting called and held for that purpose. The resolution may designate a person or persons to act as agent for the purpose of effectuating the transaction. Notice of the special meeting, including the date, time, and place of the meeting and the substance of the contemplated resolution, shall be published, on two separate days at least fifteen days prior to the date of the meeting, in the official journal of the parish in which a majority of the members reside or, if none, in a newspaper of general circulation in the parish. A copy of the resolution and proof of publication as required herein shall be attached to each act effectuating the transaction.

B. The provisions of this article applicable to transfers of immovable property by unincorporated nonprofit associations shall not apply when the transfers are part of an incorporation of the association in which substantially all of the assets of the unincorporated nonprofit association are transferred to the new corporation. In such cases, R.S. 12:207(C) shall govern the transfer.

Amended by Acts 1977, No. 489, §1; Acts 1978, No. 388, §1; Acts 1978, No. 459, §1; Acts 1979, No. 356, §1; Acts 1980, No. 352, §1; Acts 1987, No. 126, §2.



RS 9:1101 - IMMOVABLES

CODE BOOK II--THINGS AND THE DIFFERENT

MODIFICATIONS OF OWNERSHIP

CODE TITLE I--THINGS

CHAPTER 1. IMMOVABLES

PART I. IN GENERAL

§1101. Ownership of waters and beds of bayous, rivers, streams, lagoons, lakes and bays

The waters of and in all bayous, rivers, streams, lagoons, lakes and bays, and the beds thereof, not under the direct ownership of any person on August 12, 1910, are declared to be the property of the state. There shall never be any charge assessed against any person for the use of the waters of the state for municipal, industrial, agricultural or domestic purposes.

While acknowledging the absolute supremacy of the United States of America over the navigation on the navigable waters within the borders of the state, it is hereby declared that the ownership of the water itself and the beds thereof in the said navigable waters is vested in the state and that the state has the right to enter into possession of these waters when not interfering with the control of navigation exercised thereon by the United States of America. This Section shall not affect the acquisition of property by alluvion or accretion.

All transfers and conveyances or purported transfers and conveyances made by the state of Louisiana to any levee district of the state of any navigable waters and the beds and bottoms thereof are hereby rescinded, revoked and canceled.

This Section is not intended to interfere with the acquisition in good faith of any waters or the beds thereof transferred by the state or its agencies prior to August 12, 1910.

Amended by Acts 1954, No. 443, §1.



RS 9:1102 - Batture in cities and towns; right of riparian owner

§1102. Batture in cities and towns; right of riparian owner

Whenever the riparian owner of any property in incorporated towns or cities is entitled to the right of accretion, and more batture has been formed in front of his land than is necessary for public use, which the corporation withholds from him, he shall have the right to institute action against the corporation for so much of the batture as may not be necessary for public use. If it be determined by the court that any portion of the batture be not necessary for public use, it shall decree that the owner is entitled to the property, and shall compel the corporation to permit him to enjoy the use and ownership of such portion of it.



RS 9:1102.1 - Rights of riparian landowners and their lessees

§1102.1. Rights of riparian landowners and their lessees

A. Riparian owners and their lessees of property on navigable rivers, lakes, or streams within the limits of any deep water port commission of this state or, in the absence of any such commission, within a municipality having a population in excess of five thousand inhabitants, shall have the right to erect and maintain on the batture or banks owned or leased by them and in the bed of the navigable river, lake, or stream adjacent to or adjoining such batture or banks, such wharves, buildings, or improvements as may be required for the purposes of commerce, navigation, or other public purposes. However, where such owners first have obtained the consent of the governing authority of the deep-water port commission, which consent each deep-water port commission is hereby authorized to grant, or of the municipality, as the case may be, to erect such wharves, buildings, or improvements, and same are erected in conformity to plans and specifications which have been approved by such governing authorities, those governing authorities may expropriate said wharves, buildings, or improvements whenever said improvements or the riparian front shall be required for public purposes, and the owners shall be entitled to claim compensation to the full extent of their loss, but where such consent and approval is not obtained, the owners shall be entitled to be paid compensation therefor to the full extent of their loss or required to remove such wharves, buildings, or improvements at their own expense, in the discretion of the governing authority of the deep-water port commission or of the municipality. In all cases, such wharves, buildings, or improvements shall remain subject to the administration and control of the governing authorities with respect to their maintenance and to the fees and charges to be exacted for their use by the public.

B. Nothing herein shall deprive the levee boards of their authority with respect to levees in their respective districts or their right to appropriate, without compensation, such wharves, buildings, or improvements.

Added by Acts 1975, No. 141, §1. Amended by Acts 1981, No. 2, §1, eff. May 18, 1981.



RS 9:1102.2 - Rights and duties of riparian owners and their lessees; joint usage of certain riparian lands

§1102.2. Rights and duties of riparian owners and their lessees; joint usage of certain riparian lands

A.(1)(a) Whenever the governing authority of any port commission, or in the absence of such commission, the governing authority of a municipality having a population in excess of five thousand inhabitants, owns, leases, or otherwise lawfully occupies or uses property on a navigable river, lake, or stream, which is within the territorial limits of such commission or municipality, or the bed of such river, lake, or stream adjacent to such property, and the governing authority in its discretion determines that the needs of commerce, navigation, or other public purposes respecting such property are being satisfied and would not be unduly interfered with, the governing authority may permit and grant to the riparian owner or owners, or their lessees or persons occupying with the riparian owner's consent, the use of such property owned, leased, or otherwise lawfully occupied or used, including the air space above any wharves, buildings, or improvements constructed by the governing authority, for the construction and maintenance of buildings or improvements for any purpose, including residential purposes.

(b) The use and construction of any buildings or improvements on such property by the riparian owner, or owners, or their lessees or persons occupying with the riparian owner's consent, shall be subject to the terms and conditions, including compensation to be paid to the governing authority, which the governing authority in its discretion determines to be appropriate under the circumstances.

(c)(i) These terms and conditions may include arrangements whereby any wharves, buildings, or other improvements made by the governing authority on such property may be made to connect with or provide structural support to buildings or improvements which the riparian owner or owners, or their lessees or persons occupying with the riparian owner's consent, have been granted permission to erect; or

(ii) They may include arrangements whereby separate structural supports may be provided for any building or improvements constructed by the riparian owner or owners, or their lessees or persons occupying with the riparian owner's consent, in the air space over any wharves, buildings, or improvements of the governing authority, whether by extending such supports through the wharves, buildings, or other improvements constructed by the authority, or otherwise.

(d) Unless expressly provided otherwise by the governing authority in writing, any buildings or improvements erected by the owner or owners, or their lessees or persons occupying with the riparian owner's consent, and any use made thereof, or any activity conducted thereupon, shall be the separate property of the owner or owners, or their lessees or persons occupying with the riparian owner's consent.

(e) Any such buildings or improvements erected by the owner or owners, or their lessees or persons occupying with the riparian owner's consent, shall be subject to the administration and control of the governing authority with respect to their maintenance and, should such buildings or improvements be used for purposes of commerce, navigation, or other public purposes, with respect to the fees and charges exacted for their use by the public, and shall also remain subject to expropriation by any such authority should same become required for public purposes.

(2)(a) The governing authority of each port commission of the state shall have the right to lease or sublease any property, whether movable or immovable, that is owned or leased by it, on a long-term basis and without the necessity of public bidding. Any such lease or sublease may be for such purpose or purposes and subject to such terms and conditions, including such compensation to be paid to the governing authority, which the governing authority, in its discretion determines to be in the public interest.

(b) Without limitation, the right herein granted includes the right to lease or sublease for purposes of commerce, navigation or other public purposes, any wharves, buildings, or improvements that are owned or leased by the governing authority that are located on any riparian lands that are subject to the servitude existing in favor of the public for purposes of commerce and navigation.

(3) The provisions of this Subsection shall not be applicable to any river which is part of the Louisiana Natural and Scenic Rivers System as defined in R.S. 56:1841 et seq.

B. Nothing herein shall deprive the levee boards of their authority with respect to levees in their respective districts or their right to appropriate such wharves, buildings, or improvements.

C. The provisions of this Section shall not be applicable in the parish of St. Tammany.

Added by Acts 1981, No. 454, §1, eff. July 18, 1981; Acts 1982, No. 858, §1, eff. Aug. 4, 1982; Acts 1984, No. 498, §1; Acts 2012, No. 388, §1.



RS 9:1103 - Carbon sequestration on surface or water bottom

§1103. Carbon sequestration on surface or water bottom

Any monetary compensation derived from the sequestration of carbon on the surface of land or water bottoms through biological processes, including but not limited to the growth of plants or animals or other natural or induced processes, is the property of the owner of the land or water bottom upon which such sequestration occurs, unless (a) contractually assigned to another party; or (b) the sequestration, uptake, or prevention of emission of greenhouse gases is directly related to the avoided conversion or avoided loss attributable to a project carried out or sponsored by the Coastal Protection and Restoration Authority including use of public resources as provided in R.S. 49:214.5.4. In such instance, the monetary compensation is the property of the state.

Acts 2010, No. 193, §1.



RS 9:1104 - Riparian owners, use of surface water; fees prohibited; legislative finding and intent

§1104. Riparian owners, use of surface water; fees prohibited; legislative finding and intent

A. The Legislature of Louisiana finds that waters used in agricultural or aquacultural pursuits are not consumed, rather they are merely used, and the movement of the water ultimately provides value to the resource in several ways as these uses provide for additional pathways for integration of the water into the hydrological cycle. Some of these value-adding processes include recharging aquifers by percolation into the groundwater, entry into the cycle as water vapor through the evaporation from movement of the surface water, from the absorption into crops, providing nourishment to living organisms that indirectly support agriculture and aquaculture, from the hydration of livestock, and also through providing habitat and sustenance for the fish and wildlife resources of the state. The direct and indirect effects that result from these uses bring a positive impact on the resource and the environment that yields a value far in excess of the value of the resource as mere running water, and as such the Legislature of Louisiana specifically finds that there is no prohibited donation by agricultural and aquacultural uses of these sorts. The public purpose served by the enactment and implementation of this Section is the protection and conservation of the water as a resource of the state in such a way that the health, safety, and welfare of the people of the state are protected and benefitted.

B. A riparian owner may assign access rights equal to his own for the surface water adjacent to his riparian land for any agricultural or aquacultural purpose within the state of Louisiana by the non-riparian owner without restriction as to the form of any such agreement to another, provided that the withdrawal of running surface waters is environmentally and ecologically sound and is consistent with the required balancing of environmental and ecological impacts with the economic and social benefits found in Article IX, Section 1 of the Constitution of Louisiana. No riparian owner shall authorize the withdrawal of running waters for non-riparian use where the use of the water would significantly adversely impact the sustainability of the water body, or have undue impacts on navigation, public drinking water supplies, stream or water flow energy, sediment load and distribution, and on the environment and ecology balanced against the social and economic benefits of a contract of sale or withdrawal, or sale of agreement, or right to withdraw running surface water for agricultural and aquacultural purposes.

C. For purposes of this Section, "agricultural or aquacultural purpose" means any use by a riparian owner or an assignee of a riparian owner of running surface waters withdrawn and used for the purpose of directly sustaining life or providing habitat to sustain life of living organisms that are customarily or actually intended to be brought to market for sale.

D. The state shall not charge any fee for the water usage, except where the state, including its political subdivisions, contracts or assigns rights for withdrawal as provided for in Subsection B of this Section.

E. This Section shall become null and of no effect on January 12, 2035.

Acts 2010, No. 994, §1, eff. July 6, 2010.



RS 9:1105 - Repealed by Acts 1974, No. 50, 3, eff. Jan. 1, 1975

§1105. Repealed by Acts 1974, No. 50, §3, eff. Jan. 1, 1975



RS 9:1106 - Storage tanks placed on land by one not owner of land as movable property

§1106. Storage tanks placed on land by one not owner of land as movable property

A. Tanks placed on land whether urban or rural by other than the owner of the land for the storage or use of butane, propane or other liquefied gases, or for the storage or use of anhydrous ammonia or other liquid fertilizer, be and they are declared to be and shall remain movable property, and the ownership of such tank or tanks shall not be affected by the sale, either private or judicial, of the land on which they are placed.

B. This section is intended to and does affect all such tanks presently on such land which were placed thereon by other than the owner of the land.

Acts 1954, No. 49, §§1, 2.



RS 9:1107 - Public policy respecting ownership of navigable waters and beds thereof

§1107. Public policy respecting ownership of navigable waters and beds thereof

It has been the public policy of the State of Louisiana at all times since its admission into the Union that all navigable waters and the beds of same within its boundaries are common or public things and insusceptible of private ownership; that no act of the Legislature of Louisiana has been enacted in contravention of said policy, and that the intent of the Legislature of this state at the time of the enactment of Act No. 62 of the year 1912, now appearing as R.S. 9:5661, and continuously thereafter was and is at this present time to ratify and confirm only those patents which conveyed or purported to convey public lands susceptible of private ownership of the nature and character, the alienation or transfer of which was authorized by law but not patents or transfers which purported to convey or transfer navigable waters and the beds of same.

Acts 1954, No. 727, §1.



RS 9:1108 - Invalidity of patent or transfer purporting to include navigable waters and beds thereof

§1108. Invalidity of patent or transfer purporting to include navigable waters and beds thereof

Any patent or transfer heretofore or hereafter issued or made is null and void, so far as same purports to include such navigable waters and the beds thereof, as having been issued or made in contravention of the public policy of this state and without any prior authorization by law; provided that the provisions of this Section shall not affect the laws of accretion or apply to lands that were susceptible to private ownership on the date of the patent or transfer by the state or a state agency.

Acts 1954, No. 727, §2.



RS 9:1109 - Statutes not to be construed as validating purported transfer of navigable waters or beds thereof

§1109. Statutes not to be construed as validating purported transfer of navigable waters or beds thereof

No statute enacted by the legislature of Louisiana shall be construed as to validate by reason of prescription or peremption any patent or transfer issued by the state of any levee district thereof, so far as the same purports to include navigable or tide waters or the beds of same.

Acts 1954, No. 727, §3.



RS 9:1110 - Ownership of land adjacent to False River

§1110. Ownership of land adjacent to False River

The title of the owners of land adjacent to that body of water in Pointe Coupee Parish known as False River shall extend to fifteen feet above mean sea level. The boundary line formed at fifteen feet above mean sea level marks the division between land owned by the state and land owned by private persons along the banks of False River.

Added by Acts 1975, No. 285, §1.



RS 9:1111 - Exclusion of certain interests in trust from classification as immovable property

§1111. Exclusion of certain interests in trust from classification as immovable property

Notwithstanding any other provision of law to the contrary, no interest in a trust which has five hundred or more beneficiaries or owners of beneficial interests shall be classified as immovable property in this state provided the trust owns an interest in, or is a beneficiary of, another trust which owns property classified in Louisiana as immovable.

Acts 1986, No. 251, §1.



RS 9:1112 - Immovable property held in common; agreement not to alienate, encumber or lease

§1112. Immovable property held in common; agreement not to alienate, encumber or lease

Persons holding immovable property in common may agree not to alienate, encumber, or lease the property held in common for a specific period of time, not to exceed fifteen years. This agreement must be in writing.

Acts 1987, No. 476, §1.



RS 9:1113 - Partition of immovable property; minority interest; private sale; appraisal

§1113. Partition of immovable property; minority interest; private sale; appraisal

A. If immovable property is susceptible to partition by licitation or private sale pursuant to Civil Code Article 811, and a petition to partition the property is filed by a co-owner or co-owners owning either an aggregate interest of fifteen percent or less of the immovable property or an aggregate interest of twenty percent or less of the immovable property if there was past ownership of the whole by a common ascendant, the court shall allow the remaining co-owners to purchase at private sale the petitioners' shares at a price determined by a court-appointed appraiser.

B.(1) Each remaining co-owner shall only be entitled to purchase a portion of the property being sold equal to his pro rata share. Each remaining co-owner shall have thirty days from the date the last defendant is served with the petition to partition or thirty days from receipt of written notice, sent by certified mail or commercial courier, from a co-owner waiving his right to purchase, whichever is earlier, in which to file a notice to exercise his option to purchase his pro rata share of the property being sold. Where past ownership of the property was by a common ascendant, each remaining co-owner shall have ninety rather than thirty days to file the notice provided by this Paragraph. The filed notice, which shall be served on all parties, shall be considered a fully binding contract to purchase the property.

(2) Upon the lapse of the time in which to file the notice required in Paragraph (1) of this Subsection, any co-owner who has failed to timely exercise his option to purchase the property shall relinquish his right to purchase his pro rata share. The relinquishment of the right to purchase shall enure to the benefit of the remaining purchasing co-owners, who shall then be entitled to purchase, by pro rata share, the shares made available by the co-owner who relinquished his right to purchase. Each remaining purchasing co-owner shall have an additional ten days from the previous deadline to file his notice to purchase the relinquished shares.

(3) The procedures provided in this Subsection shall continue until there are no outstanding forfeited shares; however, the court may use its discretion in rounding the shares of the co-owners to the nearest hundredth share.

(4) The initial calculation of the pro rata share in this Subsection shall be based on the percentage of ownership of potential purchasing co-owners, excluding the petitioning co-owners. When a potential purchasing co-owner relinquishes his right to purchase, the pro rata share shall be recalculated to include only the remaining purchasing co-owners, excluding the relinquishing co-owners. Once a purchasing co-owner relinquishes his right to purchase his pro rata share, he shall not be entitled to file any subsequent notice to purchase in the pending action.

Acts 2003, No. 156, §1, eff. June 2, 2003; Acts 2014, No. 279, §1, eff. May 28, 2014.



RS 9:1115.1 - Declaration of purpose

PART I-A. OWNERSHIP OF BEDS OF

NON-NAVIGABLE WATERS

§1115.1. Declaration of purpose

A. The purpose of this Part is to distinguish the law of Louisiana from the state law upon which the United States Supreme Court based its decision in Phillips Petroleum Co. v. Mississippi, 108 S.Ct. 791 (1988), and thereby quiet titles to lands which have long been owned by private persons but which titles may have been clouded as a result of that decision.

B. Consistent with the Louisiana State Law Institute Advisory Legal Opinion Relative to Non-navigable Water Bottoms to the Louisiana Legislature on or about January 31, 1992, the legislature hereby finds that as to lands not covered by navigable waters including the sea and its shore, which are subject to being covered by water from the influence of the tide and which have been alienated under laws existing at the time of such alienation, the Phillips decision neither reinvests the state, or a political subdivision thereof, with any ownership of such lands nor does the state, or a political subdivision thereof, acquire any new ownership of such property.

C. It is the intent of the legislature by the enactment of this Part to codify and confirm the law of Louisiana as heretofore interpreted by the courts thereof without change and without divesting the state, its agencies, or its political subdivisions of the ownership or rights as to any immovable property and without affecting the provisions of the state Oyster Statutes passed by the legislature since 1886. Furthermore, it is the intent of the legislature by the enactment of this Part that no provision herein shall be interpreted to create, enlarge, restrict, terminate, or affect in any way any right or claim to public access and use of such lands, including but not limited to navigation, crawfishing, shellfishing, and other fishing, regardless of whether such claim is based on existing law, custom and usage, or jurisprudence.

Acts 1992, No. 998, §1.



RS 9:1115.2 - Ownership of inland non-navigable water bottoms

§1115.2. Ownership of inland non-navigable water bottoms

A. Inland non-navigable water bodies are those which are not navigable in fact and are not sea, arms of the sea, or seashore.

B. Inland non-navigable water beds or bottoms are private things and may be owned by private persons or by the state and its political subdivisions in their capacity as private persons.

Acts 1992, No. 998, §1.



RS 9:1115.3 - Interpretation of transfers

§1115.3. Interpretation of transfers

Any act by which the state has transferred or hereafter transfers ownership of immovable property which, at the time of the transfer, encompasses inland non-navigable water beds or bottoms within the boundaries of the property transferred, is presumed to convey to the transferee the ownership of the inland non-navigable water bottoms, unless title thereto has been expressly reserved by the state of Louisiana in the act. Nothing contained in this Part shall be construed as conveying to any person title to any lands that have not previously been conveyed or transferred by the state.

Acts 1992, No. 998, §1.



RS 9:1121.101 - Short title

PART II. LOUISIANA CONDOMINIUM ACT

SUBPART A. GENERAL PROVISIONS

§1121.101. Short title

This Part shall be known as the "Louisiana Condominium Act".

Acts 1979, No. 682, §1.



RS 9:1121.102 - Applicability

§1121.102. Applicability

A. This Part shall apply only to property made subject to it by a condominium declaration duly executed and filed for registry.

B. The provisions of this Part shall be applicable from, and after the effective date of this Part, to existing condominium property regimes created pursuant to the provisions of Act No. 502 of 1974 or Act No. 494 of 1962. This Part shall not affect or impair any right that is guaranteed or protected by the constitutions of this state or the United States nor shall this Part be construed to impair or affect any act done or offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred, under Act No. 502 of 1974 or Act No. 494 of 1962. This Part shall not be construed to impair or cast a cloud upon the titles to units of any condominium property regime formed prior to the effective date of this Part, notwithstanding any conflicts which may exist between this Part, Act No. 502 of 1974, or Act No. 494 of 1962.

Acts 1979, No. 682, §1.



RS 9:1121.103 - Definitions

§1121.103. Definitions

As used in this Part:

(1) "Condominium" is the property regime under which portions of immovable property are subject to individual ownership and the remainder thereof is owned in indivision by such unit owners.

(2) "Condominium property" means all interests in land, improvements thereon, and all servitudes and rights attaching to the condominium.

(3) "Unit" means a part of the condominium property subject to individual ownership. A unit may include air space only. A unit includes such accessory rights and obligations as are stipulated in the condominium declaration.

(4) "Unit designation" means the number, letter, or combination thereof or any other official designation identifying a particular unit in the condominium declaration.

(5) "Common elements" means the portion of the condominium property not a part of the individual units.

(6) "Limited common elements" means those common elements reserved in the condominium declaration for the exclusive use of a certain unit or certain units.

(7) "Condominium parcel" means a unit together with the undivided interest in the common elements which is an inseparable component part of the unit.

(8) "Association of unit owners" or "association" means a corporation, or unincorporated association, owned by or composed of the unit owners and through which the unit owners manage and regulate the condominium.

(9) "Common expenses" means:

(a) Expenses of administration, maintenance, repair, and replacement of the common elements.

(b) Expenses declared to be common expenses by provisions of this Part or by the condominium declaration or bylaws.

(c) Expenses agreed upon as common expenses by the unit owners.

(10) "Condominium declaration" or "declaration" means the instrument by which immovable property is made subject to this Part.

(11) "Declarant" means:

(a) If the condominium has not yet been created, any person who offers to dispose of or disposes of his interest in a unit not previously disposed of; or

(b) If the condominium has been created, any person who has executed a declaration, or an amendment to a declaration to add additional property to the condominium regime, other than persons holding interests in the property solely as security for a debt or persons whose interest in the property will not be conveyed to unit owners.

(12) "Leasehold condominium" means a condominium in which all or a portion of the condominium property is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size.

Acts 1979, No. 682, §1.



RS 9:1121.104 - Attorney fees

§1121.104. Attorney fees

Notwithstanding the provisions of R.S. 9:1121.101 and 1122.112 to the contrary, in the event the actions or inactions by the association of unit owners to repair damage to any common element of a unit or portion of a unit which falls under the responsibility of the association, the association of unit owners may be responsible for the payment of any condominium repairs and the court costs and reasonable attorney fees of the individual unit owner incurred during the pendency of a claim when judgment is rendered in favor of the individual unit owner. Any contractual provision that attempts to limit, diminish, or prevent the recovery provided for in this Section shall be prohibited.

Acts 2010, No. 753, §1.



RS 9:1121.105 - Separate taxation

§1121.105. Separate taxation

All kinds of taxes and special assessments authorized by law shall be assessed against each individual condominium parcel. A multi-unit building, the condominium property as a whole, and any of the common elements shall not be deemed to be an individual parcel for tax purposes. Each unit shall be deemed to contain its percentage of undivided interest in the common elements and computation of taxes and special assessments against the unit shall include the percentage of undivided interest. The taxes and special assessments levied against a condominium parcel shall constitute a basis for claiming a lien only upon the individual condominium parcel assessed. There shall be no forfeiture or sale of a multi-unit building or the common elements as a whole for delinquent taxes or assessments on individual units.

Acts 1979, No. 682, §1.



RS 9:1121.106 - Applicability of ordinances, zoning, and building restrictions

§1121.106. Applicability of ordinances, zoning, and building restrictions

A zoning, subdivision, building code, or other land use law, ordinance, or regulation may not prohibit the condominium form of ownership or impose any requirement upon condominium property which it would not impose upon a physically identical development under a different form of ownership. Otherwise, no provision of this Part invalidates or modifies any provision of any zoning, subdivision, building code, or other land use law, ordinance, or regulation.

Acts 1979, No. 682, §1.



RS 9:1121.107 - Expropriation

§1121.107. Expropriation

A. If a unit is acquired by eminent domain, unless the order of taking otherwise provides, that unit's entire common element interest, votes in the association, and proportionate liability for common expense assessments are deemed to be reallocated to the remaining units in proportion to the respective common element interests, voting power, and common expense liabilities of those units prior to the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocation.

B. If a portion, but less than all of a unit is acquired by expropriation, and the remaining portion of the unit may be practically or lawfully used for those purposes permitted under the declaration, such unit's ownership in the common elements, votes in the association, and proportionate liability for common expenses shall be reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and the portion of the ownership interest in the common elements, voting power, and liability for common expense assessments divested from the partially acquired unit shall be deemed to be reallocated to that unit and the remaining units in proportion to the respective common element ownership interest, voting power, and liability for common expenses of those units prior to the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced size.

C. If a portion of the common elements is acquired by expropriation, the award shall be paid to the association. The association shall divide any portion of the award not used for restoration or repair of the remaining common elements among the unit owners in proportion to their respective ownership interest in the common elements before the taking; any portion of the award attributable to the acquisition of a limited common element shall be equally divided among the owners of the unit to which that limited common element appertains, or in such other manner as the declaration may provide.

Acts 1979, No. 682, §1.



RS 9:1121.108 - Sale of unit; escrow accounts

§1121.108. Sale of unit; escrow accounts

As part of the initial sale of units, the seller, whether that be the condominium developer, the declarant, or a successor-in-interest, shall collect at least two months of assessments from each unit purchaser, which funds are dedicated for the sole purpose of establishing the association's reserve account. Such funds shall be placed in a reserve escrow account separate from the seller's account. Those funds may be used only for the exclusive benefit of the unit owner's association and shall be turned over to the unit owner's association along with the other condominium assets in accordance with the association declaration or bylaws.

Acts 2010, No. 245, §1.



RS 9:1122.101 - Creation of condominium regimes; condominium declaration; recordation

SUBPART B. CREATION, ALTERATION, AND

TERMINATION OF CONDOMINIUMS

§1122.101. Creation of condominium regimes; condominium declaration; recordation

A condominium regime is established by the execution of a condominium declaration by the owner of the immovable property to be conveyed and by every lessor of a lease the expiration and termination of which will terminate the condominium or reduce its size. The condominium declaration and any instrument by which the condominium regime is altered or terminated shall be effective against third parties when filed for registry in the conveyance records in the parish in which the immovable property is located.

Acts 1979, No. 682, §1.



RS 9:1122.102 - Blank

§1122.102. Blank



RS 9:1122.103 - Construction and validity of declaration and bylaws

§1122.103. Construction and validity of declaration and bylaws

A. All provisions of the declaration and bylaws are severable.

B. The effectiveness of the condominium declaration and merchantability of title to a condominium parcel is not affected by reason of an insubstantial failure of the declaration to comply with this Part.

Acts 1979, No. 682, §1.



RS 9:1122.104 - Description of units

§1122.104. Description of units

After the declaration is properly filed for registry, a description of a unit which sets forth the name of the condominium, the place of recordation of the declaration, the parish in which the condominium is located, and the identifying number of the unit, is a sufficient legal description of that unit and its common element interest even if the common element interest is not described or referred to therein.

Acts 1979, No. 682, §1.



RS 9:1122.105 - Contents of the condominium declaration

§1122.105. Contents of the condominium declaration

A. The condominium declaration shall contain or provide for the following matters:

(1) A statement submitting the immovable property to a condominium regime.

(2) The name by which the condominium is to be identified, which name shall include the word "condominium" or be followed by the words "a condominium".

(3) A legal description of the land.

(4) An identification of each unit by letter, name or number, or combination thereof, so that no unit bears the same designation as any other unit.

(5) A written description delineating the precise boundaries of each unit and any limited common element appurtenant thereto.

(6) The undivided shares, stated as percentages or fractions, in the common elements which are a component part of each of the units.

(7) The proportions or percentages and the manner of sharing common expenses and owning common surplus.

(8) The proportionate voting rights of the unit owners in the association.

(9) The method of amendment of the condominium declaration.

(10) A plat of survey of the land and plans of the proposed or existing improvements complying with Section 1122.110.

(11) All matters required by Section 1122.106 in the event the declarant or an individual unit owner intends to reserve the right to change with respect to a unit or units, its percentage interest in the common elements, percentage of sharing of common surplus and common expense, and proportion of voting power in the association of unit owners.

(12) The reconstruction or repair of all or part of the condominium property after casualty and the disposition of the proceeds of casualty insurance required by Section 1123.112 among owners of destroyed or damaged units or to the owners of any common elements destroyed.

(13) The name of the association and the type of legal entity under which it is organized; if the association is not incorporated, the name and residence address of the person designated as agent to receive service of process upon the association, which agent must be a resident of the state of Louisiana; and

(14) The procedure for collecting from the unit owners their respective shares of the common expenses assessed.

B. The condominium declaration may contain other provisions not inconsistent with this Section such as:

(1) Those relating to the withdrawal of damaged or destroyed units from the condominium regime.

(2) The reallocation of the percentage interest in the common elements of the units so withdrawn to the unit owners remaining within the condominium regime, and the basis of the reallocation, and the release of any unit or units so withdrawn from their respective obligations for payment of their percentage share of the common expenses of the condominium property.

(3) The purpose or purposes for which the condominium property and units are intended.

(4) Procedures whereby a unit owner may convey his unit to the association and thereby release himself from any further obligation for the common expenses of the condominium.

(5) Designation of limited common elements.

(6) Responsibility for the maintenance and repair of units.

(7) Use restrictions, and

(8) Limitations upon conveyance, sale, leasing, ownership, and occupancy of units.

C. Whenever additional immovable property is subjected to the condominium regime, an amendment to the condominium declaration shall be executed in accordance with Subsections A and B of this Section and filed for registry in the conveyance records in the parish in which the condominium is located.

Acts 1979, No. 682, §1.



RS 9:1122.106 - Reapportionment among unit owners of the percentage ownership interest in the common elements; percentages of sharing common expenses and common surplus; voting power in the association of unit owners

§1122.106. Reapportionment among unit owners of the percentage ownership interest in the common elements; percentages of sharing common expenses and common surplus; voting power in the association of unit owners

If on the date a condominium regime is created, it is the intention of the declarant to add additional units, common elements, or both, to the condominium regime, the declarant shall have the power to change, with respect to individual units in the condominium property, their respective percentage interest in the common elements, their percentage sharing of the common surplus and common expenses and their respective voting rights in the association of unit owners and to reallocate part of said interest to units actually dedicated at a future date upon providing the following particulars in the condominium declaration:

(1) A statement that the respective percentage interest of an individual unit in the common elements, common surplus and common expenses, and the proportionate voting rights of an individual unit in the association, may be changed in the event the declarant actually dedicates additional units, common elements, or both, to the condominium regime.

(2) A formula indicating the method or manner of determining a particular unit's percentage interest in the common elements, percentage sharing of surplus and common expenses and proportion of voting power in the association, dependent upon the total number of units comprising the entire condominium regime.

(3) The maximum time period, not to exceed a period of seven years subsequent to the date of filing the condominium declaration, during which additional units or common elements or both may be dedicated to the condominium regime.

(4) A description of each parcel of additional immovable property which may be later included in the condominium regime.

(5) If parcels of immovable property may be added to the condominium regime at different times, a statement to that effect, together with (i) either a statement fixing the boundaries of the parcels and regulating the order in which they may be added to the condominium regime or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any portion of additional immovable property is added to the condominium regime, all or any particular portion of that or any other immovable property must be so added.

(6) A statement of:

(a) The maximum number of condominium units that may be created within any parcel of additional immovable property to be added to the condominium regime, the boundaries of which are fixed pursuant to Paragraph (5).

(b) An indication of those units restricted to residential use.

(c) The maximum number of units per acre that may be created within any such parcels, the boundaries of which are not fixed pursuant to Paragraph (5).

(7) A statement of the extent to which any improvements that may be erected upon each parcel of the additional immovable property which may be added to the condominium regime will be compatible with the existing improvements in the condominium in terms of architectural style, quality of construction, principal materials employed in construction, and size, or a statement that no assurances are made in those regards.

(8) A statement that all covenants in the condominium declaration affecting use, occupancy, and alienation of units will apply to units created within additional parcels of immovable property which may be later added to the condominium regime, or a statement of any differentiations which may be made as to those units.

(9) Any additional common elements that may be included within the condominium in the event additional units are included within the condominium at a later date and specifically indicating what common elements will be added if less than the maximum number of units are later included within the condominium regime, and

(10) A statement of any limitations as to the locations of improvements that may be made within parcels of immovable property to be added to the condominium regime, or a statement that no assurances are made in that regard.

Acts 1979, No. 682, §1.



RS 9:1122.107 - Condominiums established on leased land

§1122.107. Condominiums established on leased land

A. With respect to any lease, the expiration or termination of which may terminate the condominium, or reduce its size, the condominium declaration shall state:

(1) The place of recordation of such lease or statement where the complete lease may be inspected.

(2) The date on which the lease is scheduled to expire.

(3) A legal description of the immovable property subject to the lease.

(4) Any rights of a unit owner or owners upon termination of the lease and the manner whereby those rights may be exercised or a statement that they do not have such rights.

(5) Any right of the unit owners to renew such lease including the conditions of any renewal or statement that they do not have such rights.

B. If the expiration or termination of a lease decreases the number of units in a condominium, then the ownership interest in the common elements, voting rights in the association, and obligation for payment of common expense appurtenant to such units shall be equitably reallocated among the remaining units. Such reallocation shall be effected by an amendment to the condominium declaration duly filed for registry.

Acts 1979, No. 682, §1.



RS 9:1122.108 - Allocation of common element interest, votes, and common expense liabilities

§1122.108. Allocation of common element interest, votes, and common expense liabilities

A. The declaration may provide that different allocations of votes shall be made to the units on particular matters specified in the declaration.

B. Except as provided in Section 1121.107, Section 1122.112, Section 1122.114, or Section 1122.115 or in the event a portion of the condominium property is removed from the provisions of this Part following a casualty loss or expropriation, the percentage of undivided interest of such unit owner in the common elements of the condominium as expressed in the condominium declaration shall be an inseparable component of the ownership of the unit and shall not be altered without the consent of all the unit owners expressed in an amended condominium declaration duly filed for registry.

C. The common elements shall remain undivided and shall not be subject to partition, except with respect to that part or all of the condominium property that has been withdrawn from the provisions of this Part.

Acts 1979, No. 682, §1.



RS 9:1122.109 - Blank

§1122.109. Blank



RS 9:1122.110 - Plats and plans

§1122.110. Plats and plans

A. Each plat shall show:

(1) The name, general location, and horizontal dimensions of the immovable property.

(2) The location and horizontal dimensions of all existing improvements.

(3) The location and dimensions of any immovable property which the declarant has the option to later include within the condominium regime.

(4) The intended location and dimensions of any contemplated improvements to be constructed within the immovable property which may later be added to the condominium regime.

(5) The location and dimensions of all servitudes serving or burdening any portion of the immovable property.

(6) The location and dimensions of any immovable property in which the unit owners will own only an interest as lessee, labeled as "immovable property subject to lease".

(7) The distance between noncontiguous parcels of immovable property comprising the condominiums, and

(8) All other matters customarily shown on land surveys.

B. Plans of every building improvement that contain or comprise all or part of any unit and is located within any portion of the immovable property of the condominium regime other than within the boundaries of any additional immovable property which the declarant has reserved the right to add to the condominium regime at a later date, shall show:

(1) The location and dimensions of the horizontal and vertical boundaries of each unit, with reference to established datum, and that unit's identifying number; and

(2) Any units that may be converted by the declarant to create additional units or common elements, identified appropriately.

C. If additional immovable properties are later included within a condominium regime, the declarant shall record new plats for such immovable property conforming to the requirements of Subsection A and new plans for any buildings on that immovable property conforming to the requirements of Subsection B.

D. If the declarant converts any units into two or more units, common elements, or both, new plans shall be recorded as an amendment to the declaration showing the location of any new units and common elements thus created as well as the location and dimensions of any portions of that space not being converted.

E. Any certification of a plat or plan required by this Section shall be made by a surveyor, architect, or engineer licensed as such in the state of Louisiana.

Acts 1979, No. 682, §1.



RS 9:1122.111 - Blank

§1122.111. Blank



RS 9:1122.112 - Termination; withdrawal

§1122.112. Termination; withdrawal

A. The condominium property or a portion thereof may be withdrawn from the provisions of this Part by the consent of all or a percentage of the unit owners and unit mortgage creditors as provided in the condominium declaration.

B. To withdraw immovable property from a condominium regime, the association shall prepare, execute, and record an amendment to the condominium declaration containing a legally sufficient description of the immovable property being withdrawn and stating the fact of withdrawal. If only a portion of the condominium property is being withdrawn, the amendment shall reallocate the percentages of common element ownership, voting power in the association, and liability for common expenses to any units remaining in the condominium in proportion to the said respective percentages of those units.

C. Upon withdrawal of the condominium property or a portion thereof from the provisions of this Part, the portion so withdrawn shall be deemed to be owned in indivision by the unit owners in the withdrawn premises. The percentage of undivided ownership of a unit owner in the withdrawn property shall be equal to his former percentage of ownership in the common elements divided by the total former percentages of ownership in such common elements of all withdrawing unit owners. Privileges and mortgages upon individual condominium parcels shall, following their withdrawal, be upon the respective undivided shares of the withdrawing owners in the property withdrawn.

D. Condominium property withdrawn from the provisions of this Part shall be subject to partition by action of a unit owner owning a portion of the withdrawn property. The proceeds from any sale of the withdrawn property shall be paid to a unit owner after all claims secured by privileges and mortgages on his share of the withdrawn property have been satisfied.

Acts 1979, No. 682, §1.



RS 9:1122.113 - Alterations of units

§1122.113. Alterations of units

Subject to the provisions of the condominium declaration and other provisions of law, a unit owner:

(1) May make any improvements or alterations to his unit that does not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium.

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any portion of the condominium, without permission of the association, and

(3) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, provided those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium.

Acts 1979, No. 682, §1.



RS 9:1122.114 - Relocation of boundaries between adjoining units

§1122.114. Relocation of boundaries between adjoining units

A. Subject to the provisions of the condominium declaration and other provisions of law, the boundaries between adjoining units may be reallocated by an amendment to the condominium declaration upon written request to the association by the owners of the adjoining units. Such an amendment shall specify the method of reallocation between the adjoining units of their respective percentage interest in the common elements, voting power in the association, and percentage obligations for common expense assessments. Such an amendment shall identify the units involved, shall be executed by the reallocating unit owners, and shall contain words of conveyance between them.

B. The association, upon the request and at the expense of the reallocating unit owners, shall prepare and record plats or plans showing the altered boundaries, their dimensions, and identifying numbers.

Acts 1979, No. 682, §1.



RS 9:1122.115 - Subdivision or conversion of units

§1122.115. Subdivision or conversion of units

A. If the condominium declaration expressly so permits, a unit may be subdivided or converted into two or more units, common elements, or combination of one or more units and common elements. Subject to the provisions of the condominium declaration and other provisions of law, upon written request of a unit owner to subdivide a unit, the condominium association shall prepare, execute and record an amendment to the condominium declaration, including the plats and plans, subdividing that unit.

B. An amendment to the condominium declaration must assign an identifying number to each unit created, and reallocate the common elements interests, votes in the association, and common expense assessment liabilities formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

Acts 1979, No. 682, §1.



RS 9:1122.116 - Blank

§1122.116. Blank



RS 9:1122.117 - Blank

§1122.117. Blank



RS 9:1122.118 - Blank

§1122.118. Blank



RS 9:1122.119 - Amendment of declaration

§1122.119. Amendment of declaration

Except in cases of amendments that may be executed by declarant under Sections 1122.110C or 1122.110D, or by the Association under Sections 1121.107, 1122.107B or 1122.114A or 1122.115, the declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least sixty-seven percent of the votes of the association are allocated or any other percent of votes which the condominium declaration specifies.

Acts 1979, No. 682, §1.



RS 9:1122.120 - Blank

§1122.120. Blank



RS 9:1122.121 - Blank

§1122.121. Blank



RS 9:1123.101 - Organization of unit owners' association

SUBPART C. MANAGEMENT OF THE CONDOMINIUM

§1123.101. Organization of unit owners' association

A unit owners' association shall be organized no later than the date the condominium is created. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under Section 1122.112, or their heirs, successors, or assigns. The association shall be organized as a profit or nonprofit corporation, or as an unincorporated association.

Acts 1979, No. 682, §1.



RS 9:1123.102 - Powers of unit owners' association

§1123.102. Powers of unit owners' association

Subject to the provisions of the declaration, the association, even if unincorporated, may:

(1) Adopt and amend bylaws and rules and regulations.

(2) Adopt and amend budgets for revenues, expenditures, and reserves and make and collect assessments for common expenses from unit owners.

(3) Hire and terminate managing agents and other employees, agents, and independent contractors.

(4) Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium.

(5) Make contracts and incur liabilities.

(6) Regulate the use, maintenance, repair, replacement, and modification of common elements.

(7) Cause additional improvements to be made as a part of the common elements.

(8) Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property.

(9) Grant easements, leases, licenses, and concessions, through or over the common elements.

(10) Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements other than limited common elements.

(11) Impose charges for later payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, and rules and regulations of the association and, when the violation is a failure to pay for services, interrupt those services until the violation has ceased. No charge for later payment of assessments shall be imposed if the assessment is paid within ten days of the due date. Furthermore, no such charge shall exceed thirty percent of the amount of the monthly assessment. The condominium association shall provide to each unit owner written or electronic notice detailing all of the following:

(a) The amount of the assessment due by the unit owner.

(b) The due date of the assessment due by the unit owner.

(c) Notice that the assessment is due within ten days of the due date.

(12) Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by Section 1124.107, or statements of unpaid assessments.

(13) Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance.

(14) Exercise any other powers conferred by the declaration or bylaws.

(15) Exercise all other powers that may be exercised in this state by legal entities of the same type as the association, and

(16) Exercise any other powers necessary and proper for the governance and operation of the association.

Acts 1979, No. 682, §1; Acts 1988, No. 979, §1; Acts 2011, No. 180, §1, eff. June 24, 2011.



RS 9:1123.103 - Blank

§1123.103. Blank



RS 9:1123.104 - Blank

§1123.104. Blank



RS 9:1123.105 - Termination of contracts and leases of declarant

§1123.105. Termination of contracts and leases of declarant

A contract for the maintenance, management, or operation of the condominium property or any lease of recreational or parking facilities entered into by the association while the association is controlled by the developer of the condominium shall be subject to cancellation by the association by vote of not less than a majority of the individual unit owners other than the declarant computed with reference to their respective percentage obligations for common expenses within a one year period immediately following the date on which individual unit owners other than the declarant assume or acquire control of the association.

Acts 1979, No. 682, §1.



RS 9:1123.106 - Bylaws

§1123.106. Bylaws

A. The administration and operation of the condominium shall be governed by the bylaws.

B. The bylaws shall provide for the form and manner of administration of the condominium.

C. The bylaws may include other provisions deemed necessary or desirable for the administration of the condominium property consistent with this Part, including but not limited to the following:

(1) The method of adopting and amending administrative rules and regulations concerning the details of the operation and use of the condominium property.

(2) A procedure for submitting disputes among unit owners arising from the administration of the condominium property to arbitration, and

(3) The establishment of reserves to provide for maintenance, improvements, replacements, working capital, bad debts, obsolescence, and other appropriate purposes.

Acts 1979, No. 682, §1.



RS 9:1123.107 - Upkeep of the condominium

§1123.107. Upkeep of the condominium

Except to the extent provided by the declaration, or Section 1123.112, the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair and replacement of his unit.

Acts 1979, No. 682, §1.



RS 9:1123.108 - Association records

§1123.108. Association records

The association shall keep financial records sufficiently detailed to enable the association to comply with Section 1124.107. All financial and other records shall be made reasonably available for examination by any unit owner and his authorized agents.

Acts 1979, No. 682, §1.



RS 9:1123.109 - Blank

§1123.109. Blank



RS 9:1123.110 - Blank

§1123.110. Blank



RS 9:1123.111 - Blank

§1123.111. Blank



RS 9:1123.112 - Insurance

§1123.112. Insurance

A. Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) Property insurance on the common elements and units, exclusive of improvements and betterments installed in units by unit owners, insuring against all risks of direct physical loss commonly insured against. The total amount of insurance after application of any deductibles shall be not less than eighty percent of the actual cash value of the insured property, exclusive of land, excavations, foundations, and other items normally excluded from property policies; and

(2) Comprehensive general liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

B. If the insurance described in Subsection A is not maintained, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners.

C. Insurance policies carried pursuant to Subsection A must provide that:

(1) Each unit owner is an insured person under the policy with respect to liability arising out of his ownership of an individual interest in the common elements or membership in the association.

(2) The insurer waives its right to subrogation under the policy against any unit owner of the condominium or members of his household.

(3) No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy, and

(4) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same property covered by the policy, the policy is primary insurance not contributing with the other insurance.

D. Any loss covered by the property policy under Subsection A(1) shall be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lien holders as their interests may appear. Subject to the provisions of Subsection G, the proceeds shall be disbursed first for the repair or restoration of the damaged common elements and units, and unit owners and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the common elements and units have been completely repaired or restored, or the condominium is terminated.

E. An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

F. An insurer that has issued an insurance policy to the association under this Section shall issue certificates or memoranda of insurance, upon request, to any unit owner or mortgagee. The insurance may not be canceled until thirty days after notice of the proposed cancellation has been mailed to the association, each unit owner and each mortgagee to whom certificates of insurance have been issued.

G. Any portion of the condominium damaged or destroyed shall be repaired or replaced promptly by the association unless (1) the condominium is terminated, (2) repair or replacement would be illegal under any state or local health or safety statute or ordinance, or (3) eighty percent, or such other percentage provided in the declaration, of the unit owners vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced, (1) the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium, (2) the insurance proceeds attributable to units and limited common elements which are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were assigned, and (3) the remainder of the proceeds shall be distributed to all the unit owners in proportion to their common element interest. If the unit owners vote not to rebuild any unit, that unit's entire common element interest, votes in the association, and common expense liability are automatically reallocated upon the vote as if the unit had been condemned under Section 1121.107, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations. Notwithstanding the provisions of this Subsection, Section 1122.120 governs the distribution of insurance proceeds if the condominium is terminated.

Acts 1979, No. 682, §1.



RS 9:1123.113 - Fidelity bond or equivalent form of insurance required

§1123.113. Fidelity bond or equivalent form of insurance required

A. Any unit owners' association collecting assessments for common expenses shall obtain and maintain a blanket fidelity bond or other equivalent form of insurance covering the officers, directors, and persons employed by the unit owners' association, and any managing agent and employees of the managing agent.

B. The bond or equivalent form of insurance shall provide coverage in an amount equal to the lesser of one million dollars or the amount of reserve balances of the unit owners' association plus one-fourth of the aggregate annual assessment of the unit owners' association. The minimum coverage amount shall be ten thousand dollars.

C. Any unit owners' association whose managing agent maintains its own bond or equivalent form of insurance shall be in compliance with this Section, provided that the managing agent's bond or equivalent form of insurance meets the requirements set forth in this Section, and that the association is named as an additional insured under the managing agent's bond or equivalent form of insurance.

D.(1) The unit owners' association or the managing agent shall maintain proof of the bond or equivalent form of insurance required by this Section on the premises of the condominium at all times.

(2) The unit owners' association or the managing agent shall make the proof available for inspection by a member of the condominium unit owners' association upon request of the member.

(3) The unit owners' association or the managing agent shall also provide every member of the unit owners' association with written or electronic notice of the bond or equivalent form of insurance as well as a statement notifying the member that the member has a right to inspect the proof of the bond or equivalent form of insurance required by this Section.

Acts 2011, No. 84, §1; Acts 2012, No. 79, §1.



RS 9:1123.114 - Blank

§1123.114. Blank



RS 9:1123.115 - Privilege on immovables

§1123.115. Privilege on immovables

A.(1) The association shall have a privilege on a condominium parcel for all unpaid or accelerated sums assessed by the association, any fines or late fees in excess of two hundred fifty dollars, and interest thereon at the rate provided in the condominium declaration or, in the absence thereof, at the legal interest rate. This privilege shall also secure reasonable attorney fees incurred by the association incident to the collection of the assessment or enforcement of the privilege. Further, if the unit owner fails to timely pay the assessments for common elements for a period of three months or more during any eight-month period and notice to the delinquent unit owner is provided as set forth in Paragraph (3) of this Subsection, the association may accelerate the assessment on the common elements for a twelve-month period and file a privilege for the accelerated sums. Assessments for common elements are those assessments that are collected on a regular basis by the association for routine expenditures associated with the property.

(2) To be preserved, the privilege shall be evidenced by a claim of privilege, signed and verified by affidavit of an officer or agent of the association, and shall be filed for registry in the mortgage records in the parish in which the condominium is located. The claim of privilege shall include a description of the condominium parcel, the name of its record owner, the amount of delinquent or accelerated assessment, the date on which the assessment became delinquent, and any fines or late fees assessed in excess of two hundred fifty dollars.

(3) The association shall, at least seven days prior to the filing for registry of the privilege, serve upon the delinquent unit owner a sworn detailed statement of its claim for the delinquent or accelerated assessment that includes the date said assessment became delinquent or accelerated, which service shall be effected by personal service, or registered or certified mail.

B. A claim of privilege recorded, as set forth in Subsection A of this Section, shall preserve the privilege against the condominium parcel for a period of one year from the date of recordation. The effect of recordation shall cease and the privilege preserved by this recordation shall perempt unless a notice of filing of suit, giving the name of the court, the title and number of the proceedings and date of filing, a description of the condominium parcel and the name of the unit owner, on said claim is recorded within one year from the date of the recordation of the inscription of the said claim. Such notice of filing suit shall preserve the privilege until the court in which the suit is filed shall order the cancellation of the inscription of the said claim and the notice of filing of suit on said claim or until the claimant authorizes the clerk of court or recorder of mortgages to cancel the said inscriptions.

C. A privilege under this Section is superior to all other liens and encumbrances on a unit except (1) privileges, mortgages, and encumbrances recorded before the recordation of the declaration, (2) privileges, mortgages, and encumbrances on the unit recorded before the recordation of the privilege as provided in Subsection B of this Section, (3) immovable property taxes, and (4) governmental assessments in which the unit is specifically described.

Acts 1979, No. 682, §1; Acts 1988, No. 979, §1; Acts 2006, No. 358, §1; Acts 2010, No. 245, §1.



RS 9:1123.116 - Privilege for utility assessments

§1123.116. Privilege for utility assessments

A. In addition to the privilege granted to an association on a condominium parcel for unpaid assessments provided in R.S. 9:1123.115, the association, provided that the association is in good faith regarding the management of the condominium property, shall have a separate privilege on the condominium parcel for that portion of the unpaid assessment which is assessed for the payment of water, sewerage, electrical, or natural gas utilities on behalf of the condominium parcel. This privilege shall be preserved in the same manner as privileges are preserved under R.S. 9:1123.115.

B. Notwithstanding any other provision of law to the contrary, prior to institution of suit by a municipal or parish governing authority or other municipal or parish entity for payment of any tax or fee levied or assessed for providing water, sewerage, electrical, or natural gas services to a condominium property, the authority or entity shall notify the association of its intent to file suit.

C. Upon notification of an intent to file suit for delinquent or past due taxes or fees due, the association shall provide the authority or entity a list of the individual condominium units for which taxes or fees for water, sewerage, electrical, or natural gas services are delinquent or past due. The association shall notify each owner of a condominium unit at the last known address of the owner as reflected in the association records of the fact of institution of suit for payment of past due or delinquent taxes or fees due on the respective unit.

D. If the condominium unit is abandoned property as defined in R.S. 33:4720.12(1), the municipal or parish governing authority may proceed with the sale of the property pursuant to the provisions of Chapter 13-A of Title 33 of the Louisiana Revised Statutes of 1950, relative to the sale of abandoned property.

E.(1) If the condominium unit is determined to be abandoned or blighted housing property as defined in R.S. 33:4720.26(1), the unit may be adjudicated to the municipality or parish for nonpayment of such taxes or assessments.

(2)(a) Abandoned or blighted condominium units which are adjudicated to a municipality or parish may be donated to a nonprofit organization pursuant to R.S. 33:4717.3 or as otherwise provided by law.

(b) In making a donation of abandoned or blighted condominium units the municipality or parish shall offer the association first refusal of the units provided the association forms a nonprofit organization recognized by the Internal Revenue Service as a 501(c)(3) or 501(c)(4) as a nonprofit organization and agrees to renovate and maintain the property until conveyed by the organization.

Acts 2003, No. 770, §1.



RS 9:1123.117 - Blank

§1123.117. Blank



RS 9:1124.101 - Applicability; waiver

SUBPART D. PROTECTION OF PURCHASERS

§1124.101. Applicability; waiver

A. This Subpart applies to all units subject to this Part, except as provided in Subsection B.

B. A public offering statement need not be prepared or delivered in the case of:

(1) A gratuitous transfer of a unit.

(2) A disposition pursuant to court order.

(3) A disposition by foreclosure or giving in payment, or

(4) A transfer to which Section 1124.107 applies.

Acts 1979, No. 682, §1.



RS 9:1124.102 - Public offering statement; general provisions

§1124.102. Public offering statement; general provisions

A. Prior to the initial sale or execution of a contract to purchase a condominium unit, the declarant shall provide a purchaser of a unit with a copy of the public offering statement containing or accurately disclosing:

(1) A copy of the condominium declaration.

(2) A copy of articles of incorporation or other documents creating the association.

(3) A copy of the bylaws of the association.

(4) A copy of any predial lease or sublease relating to the condominium property.

(5) A written statement indicating whether the declarant has entered into or intends to enter into a contract for the management of all or a portion of the condominium property. With respect to any such contract, this statement shall specify the services to be rendered, the amount or estimate of the cost to be incurred thereunder and the duration thereof, including any renewal provisions, and any relationship, whether direct or indirect, between the declarant and the person to perform such management services.

(6) A projected operating budget for the association, for the one year period after the date of the first conveyance of a unit to a purchaser and thereafter the current budget of the association, including full details of the estimated monthly charges for maintenance and management of the condominium, including an indication of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement, monthly charges for the use of any recreational facilities, and of insurance coverage on the condominium, and the estimated premiums therefor.

(7) A brief narrative description of the significant features of the declaration (other than the plats and plans), the articles of incorporation or other documents creating the association, the bylaws, and rules and regulations.

(8) A diagram or other illustration of the floor plan of the unit.

(9) A written statement indicating whether any units remaining unsold subsequent to the filing of the condominium declaration will be exempted from the payment of all or a portion of the common expenses normally accruing to said unsold units and, if so, the period of time of the exemption.

(10) A statement that within fifteen days of receipt of a public offering statement, a purchaser, before conveyance, may cancel any contract to purchase a unit from the declarant.

(11) The terms of any warranties expressly made or limited by the declarant.

(12) A statement of any unsatisfied judgments against the association, the status of any pending suits to which the association is a party, and the status of any pending suits or claims material to the condominium of which the declarant has actual knowledge, and

(13) A description of the insurance coverage provided for the benefit of unit owners.

B. A declarant shall promptly amend the public offering statement to report any material change in the information required by this Section.

C. A cause of action created or recognized under this Section shall in any event prescribe five years after the date of closing of the act transfer.

Acts 1979, No. 682, §1.



RS 9:1124.103 - Blank

§1124.103. Blank



RS 9:1124.104 - Public offering statement; conversion condominiums

§1124.104. Public offering statement; conversion condominiums

A. The public offering statement of a condominium containing any building that at any time before recording the declaration was occupied wholly or partially by persons other than purchasers and having greater than ten units, must contain, in addition to the information required by Section 1124.102:

(1) A report prepared by a registered architect or engineer, describing the present condition of all structural components, roof, and mechanical and electrical installations material to the use and enjoyment of the condominium.

(2) A statement by the declarant of the estimated remaining useful life of each item reported on in Paragraph (1) or a statement that no representations are made in that regard, and

(3) A statement by the declarant of any outstanding notices of incurred violations of building codes or other municipal regulations, together with the estimated costs of curing those violations.

B. This Section applies only to units that may be occupied for residential use.

Acts 1979, No. 682, §1.



RS 9:1124.105 - Public offering statement; condominium securities

§1124.105. Public offering statement; condominium securities

If an interest in a condominium is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements of this Part relating to the preparation of a public offering statement if he delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission.

Acts 1979, No. 682, §1.



RS 9:1124.106 - Purchaser's right to cancel

§1124.106. Purchaser's right to cancel

A. Unless delivery of a public offering statement is not required a declarant shall provide a purchaser of a unit with a copy of the public offering statement before conveyance of that unit, and not later than the date of any contract of sale. Unless a purchaser is given the public offering statement more than fifteen days before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within fifteen days after first receiving the public offering statement.

B. If a purchaser elects to cancel a contract pursuant to Subsection A, he may do so by hand delivering notice thereof to the declarant or by mailing notice thereof by prepaid United States mail to the declarant, or to his agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

C. Any person who reasonably relies on a materially false, or materially misleading statement in a public offering statement and deposits money or other things of value toward the purchase of a condominium unit shall, in addition to any other rights provided by law, have a cause of action to rescind the contract to purchase or collect damages from the seller prior to the closing of the act of transfer of the unit. After closing of the act to transfer, the purchaser shall have a cause of action against the declarant for damages for one year subsequent to the date upon which the last of the event described in the following paragraph occurs:

(1) The closing of the act of transfer of the unit; or

(2) Sufficient completion by the seller of construction of the building containing the unit sold to allow lawful occupancy of the unit and completion of all common elements and all recreational facilities, whether or not common elements, which the seller is obligated to complete or provide under the contract to purchase the unit or which the seller is represented that he will provide in a sales brochure or similar material.

D. A cause of action created or recognized under this Section shall in any event prescribe five years after the date of closing of the act of transfer.

Acts 1979, No. 682, §1.



RS 9:1124.107 - Resales of units

§1124.107. Resales of units

A. In the event of a resale of a unit by a unit owner other than a declarant, the unit owner shall furnish to a purchaser before execution of any contract to purchase a unit, or otherwise before conveyance, a copy of the declaration other than plats and plans, the articles of incorporation or documents creating the association, the bylaws, and a certificate containing:

(1) A statement setting forth the amount of any current common expense assessments.

(2) A statement of any capital expenditures approved by the association for the current and two next succeeding fiscal years.

(3) A statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified projects.

(4) The most recent balance sheet and income and expense statement of the association, if any.

(5) The current operating budget of the association, if any.

(6) A statement of any unsatisfied judgments against the association and the status of any pending suits to which the association is a party.

(7) A statement describing any insurance coverage provided by the association, and

(8) A statement of the remaining term of any ground lease affecting the condominium and provisions governing any extension or renewal thereof.

B. The association, within ten days after a request by a unit owner, shall furnish a certificate containing the information necessary to enable a unit owner to comply with this Section. The unit owner providing a certificate pursuant to Subsection A is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

C. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner; however, the contract to purchase is voidable by the purchaser until a certificate has been provided and for five days thereafter or until conveyance, whichever first occurs.

Acts 1979, No. 682, §1.



RS 9:1124.108 - Blank

§1124.108. Blank



RS 9:1124.109 - Privileges

§1124.109. Privileges

A. Subsequent to the filing for registry of the condominium declaration, and at all times during which the condominium property remains subject to this Part, no privileges of any nature shall arise or be created against the entire condominium property or the common elements as a whole. During this period a privilege may arise or be created upon or against the individual condominium parcels in the same manner and under the same conditions as a privilege may arise or be created upon or against any other separate parcel of immovable property subject to individual ownership.

B. Labor performed or materials furnished to a unit shall not be the basis for the filing of a claim of privilege pursuant to R.S. 9:4801 through 4820, unless the unit owner expressly requested or consented to the same. Labor performed or materials furnished to the association shall not be the basis for a privilege on the common elements as a whole; however, if the performance of labor or furnishing of materials is expressly authorized by the association, the labor or materials shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a claim of privilege against each condominium parcel in the condominium. A single claim of privilege filed against the association shall be deemed to be a separate claim of privilege against each individual unit, but any such claim of privilege against an individual condominium parcel shall be limited in amount to the total charge for the labor performed and materials furnished multiplied by the percentage obligation of the owner of the condominium parcel for common expenses. Each individual owner may thereafter relieve his condominium parcel from any such privilege by payment of the proportionate amount of the claim of privilege attributable to his parcel. Upon such payment, it shall be the duty of the privilege creditor to release the privilege against such condominium parcel.

C. Service or delivery of notices and papers required under R.S. 9:4801 through 4820, on unit owners for or incident to the protection or enforcement of privileges arising from labor performed or materials furnished to the association, may be effected by service on or delivery to an officer of the association.

Acts 1979, No. 682, §1.



RS 9:1124.110 - Blank

§1124.110. Blank



RS 9:1124.111 - Blank

§1124.111. Blank



RS 9:1124.112 - Blank

§1124.112. Blank



RS 9:1124.113 - Blank

§1124.113. Blank



RS 9:1124.114 - Blank

§1124.114. Blank



RS 9:1124.115 - Compliance with condominium declaration, bylaws, and administrative rules and regulations

§1124.115. Compliance with condominium declaration, bylaws, and administrative rules and regulations

A. The condominium declaration and bylaws shall have the force of law between the individual unit owners. The remedies for breach of any obligation imposed on unit owners or the declarant shall be damages, injunctions, or other such remedies as provided by law.

B. The remedies under Subsection A shall be available by ordinary and summary proceedings.

C. For the purposes of this Section, a unit owner shall be considered an occupant of the condominium property and subject to the provisions of Code of Civil Procedure Articles 4701 through 4735 in an action by the association of unit owners.

Acts 1988, No. 979, §1.



RS 9:1124.116 - Blank

§1124.116. Blank



RS 9:1124.117 - Blank

§1124.117. Blank



RS 9:1131.1 - Short title

PART II-A. LOUISIANA TIMESHARING ACT

§1131.1. Short title

This Part shall be known as and may be cited as the Louisiana Timesharing Act.

Added by Acts 1983, No. 552, §1.



RS 9:1131.2 - Definitions

§1131.2. Definitions

As used in this Part:

(1) "Affiliate" means any person who controls, is controlled by, or is under common control with a developer.

(a) A person "controls" a developer if the person:

(i) is a general partner, officer, director, or employer of the developer;

(ii) directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of, the voting interest in the developer or its general partner;

(iii) controls in any manner the selection of a majority of the directors or the general partner of the developer; or

(iv) has contributed more than twenty percent of the capital of the developer.

(b) A person "is controlled by" a developer if the developer:

(i) is a general partner, officer, director, or employer of the person;

(ii) directly or indirectly or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of, the voting interest in the person;

(iii) controls in any manner the election of a majority of the directors of the person; or

(iv) has contributed more than twenty percent of the capital of the person.

(c) A person is also "controlled by" a developer if such person is a project broker or sales agent for any timeshare property of the developer.

(d) Control does not exist if the powers described in this Paragraph are held solely as security for an obligation and are not exercised.

(2) "Common elements" means all portions of timeshare property other than units.

(3) "Completion of construction" means:

(a)(i) That a certificate of occupancy has been issued for the entire building in which the timeshare interest being sold is located, or for the improvement, or that the equivalent authorization has been issued, by the governmental body having jurisdiction; or

(ii) In a jurisdiction in which no certificate of occupancy or equivalent authorization is issued, that the construction, finishing, and equipping of the building or improvements according to the plans and specifications have been substantially completed; and

(b) That all accommodations of the timeshare unit and facilities of the timeshare plan are available for use in a manner identical in all material respects to the manner portrayed by the promotional material, advertising, and public offering statements filed with the Louisiana Real Estate Commission.

(4) "Conspicuous type" means type in boldfaced capital letters no smaller than the largest type, exclusive of headings, on the page on which it appears and, in all cases, at least 10-point type. Where conspicuous type is required, it must be separated on all sides from other type and print. Conspicuous type may be utilized in purchase contracts or public offering statements only where required by law.

(5) "Contract" includes any agreement conferring the rights and obligations of a timeshare ownership on the purchaser.

(6) "Developer" means the person, or any successor or assignee of such person, who creates the timeshare plan or who is in the business of making sales of timeshare interests which it owns or purports to own.

(7) "Exchange company" means the person operating a program providing any opportunity or procedure for the assignment or exchange of timeshare interests among owners and purchasers in the same or other timeshare plans.

(8) "Lease timeshare interest" means an interest in which a person receives the right to use or occupy, however evidenced or documented, immovable property for a period of time or intervals of time which can be less than a full year during each year, over a period of more than three years.

(9) "Managing entity" means an entity with the duty to manage and operate the timeshare plan and/or the timeshare property.

(10) "Multiple use project" means a project which combines hotel and/or apartment accommodations with timeshare units in which the timeshare interest sold is a lease timeshare interest and the hotel and/or apartment units exceed fifty units in number not subject to a timeshare interest and the timeshare interest units of the development account for less than forty percent of the total square footage of all the units in the project.

(11) "Owner" means any person who owns or is a co-owner of a timeshare interest.

(12) "Ownership timeshare interest" means an interest in which a person receives the right to use or occupy, however evidenced or documented, immovable property for a period of less than a full year during each year, over a period of more than three years, coupled with an ownership interest in immovable property.

(13) "Person" means an individual, partnership, corporation, or other legal entity.

(14) "Project" means immovable property containing more than one unit. "Project" includes but is not limited to condominiums and cooperative housing corporations. A project may include units that are not timeshare units.

(15) "Purchaser" means any person to whom a timeshare interest is offered or who has contracted to purchase a timeshare interest.

(16) "Timeshare association" means a corporation owned by the timeshare interest owners and through which the timeshare interest owners manage and regulate the timeshare property.

(17) "Timeshare declaration" or "declaration" means the instrument by which the timeshare property is made subject to a timeshare plan.

(18) "Timeshare documents" means all of the documents, by whatever names denominated, and any amendments thereto, which establish the timeshare plan, create and govern the rights and relationships of owners, and govern the use and operation of the timeshare property. Such documents include, but are not limited to, the declaration, the articles of incorporation and by-laws of the association, and the rules and regulations for the timeshare plan.

(19) "Timeshare expenses" means any expenditures, fees, charges, or other liabilities for which an owner of a timeshare interest is liable as a result of the ownership of the timeshare interest.

(20) "Timeshare interest" means an ownership "timeshare interest", a lease timeshare interest, a timeshare estate, and a timeshare use unless expressly provided otherwise and includes any of the following:

(a) A "timeshare estate" which is the right to occupy a timeshare property, coupled with present ownership or some right to future ownership in a timeshare property or a specified portion thereof.

(b) A "timeshare use" which is the right to occupy a timeshare property which right is neither coupled with present ownership nor some right to future ownership in a timeshare property or a specified portion thereof.

(c) An "ownership timeshare interest" which is an interest in which a person receives the right to use or occupy immovable property for a period of less than a full year, over a period of more than three years, coupled with an ownership in immovable property.

(d) A "lease timeshare interest" which is an interest in which a person receives the right to use or occupy immovable property for a period of less than a full year, over a period of more than three years.

(21) "Timeshare instrument" means the legal document or documents, by whatever names denominated, that convey a timeshare interest to a purchaser.

(22) "Timeshare plan" means any arrangement, plan, scheme, or similar device, other than an exchange program, whether by membership agreement, sale, lease, license, other act of conveyance, or right-to-use agreement or by any other means, whereby a purchaser, in exchange for consideration, receives ownership rights in or the right to use accommodations for a period of time less than a full year during any given year, but not necessarily for consecutive years. A timeshare plan may be either of the following:

(a) A "single-site timeshare plan" which is the right to use accommodations at a single timeshare property.

(b) A "multisite timeshare plan" which includes either of the following:

(i) A "specific timeshare interest" which is the right to use accommodations at a specific timeshare property together with use rights in accommodations at one or more other component sites created by or acquired through the timeshare plan's reservations system.

(ii) A "nonspecific timeshare interest" which is the right to use accommodations at more than one component site created by or acquired through the timeshare plan's reservation system but including no specific right to use any particular accommodations.

(23) "Timeshare property" means one or more timeshare units subject to the same timeshare plan, together with any common elements or any other immovable property, or rights therein, appurtenant to those units.

(24) "Timeshare unit" means a unit which is the subject of a timeshare plan.

(25) "Unit" means immovable property, or a portion thereof, designated for separate occupancy.

(26) "Use period" means the increments of time into which a timeshare unit or the timeshare property is divided for the purpose of allocating rights of use and occupancy to the owners.

Added by Acts 1983, No. 552, §1. Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §1; Acts 2003, No. 978, §1.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.3 - Applicability

§1131.3. Applicability and scope

A. This Part shall apply to the sale, offer to sell, or solicitation of persons for the sale of any timeshare interest in immovable property located in Louisiana, and to the sale, offer to sell, or solicitation of persons in Louisiana for the sale of any timeshare interest in immovable property located in Louisiana and outside Louisiana except as otherwise provided by this Part.

B. The provisions of this Part shall be applicable, from and after the effective date of this Part, to existing timeshare interests created prior to the effective date of this Part; however, the developer of existing timeshare interests or the timeshare association of owners of existing timeshare interests shall have until December 1, 1983 to comply with R.S. 9:1131.4 of this Part. The obligation to provide a public offering statement under this Part or contribution to the fund in R.S. 9:1131.17 shall apply only to sales of timeshare interests after the effective date of this Part. This Part shall not affect or impair any right that is guaranteed or protected by the constitutions of Louisiana or the United States, nor shall this Part be construed to impair or affect any act done or right accruing, accrued, or acquired prior to the effective date of this Part. This Part shall not be construed to impair or cast a cloud upon the titles to units of any timeshare property conveyed prior to the effective date of this Part.

C. The provisions of the Louisiana Condominium Act, R.S. 9:1121.101 et seq., shall be applicable to an ownership timeshare interest created in a condominium to the extent that the provisions do not conflict with the provisions of this Part. However, whenever documents must be filed of record or delivered to purchasers under the Louisiana Condominium Act and this Part, they may be combined to avoid duplication.

D. A developer who sells lease timeshare interests in a multiple use project shall be exempt from the requirements and provisions of Sections 1131.4, 1131.5, 1131.6, 1131.8, 1131.20, 1131.21, 1131.22, and 1131.23 of this Part. The developer shall file an abstract of each lease timeshare interest sold in the conveyance records of the parish in which the timeshare interest is located within thirty days from the date of the sale.

E. The Louisiana Real Estate Commission shall not require a developer of a timeshare plan located outside of this state to make changes in any timeshare instrument to conform to the provisions of this Part regarding the structure of the timeshare regime provided it complies with the law of the state in which the plan is located. The Louisiana Real Estate Commission shall have the power to require disclosure of such provisions as the commission determines is necessary to fairly, meaningfully, and effectively disclose all aspects of the timeshare plan.

F. Each timeshare interest constitutes, for purposes of title, a separate interest in property except for taxes on immovable property in Louisiana.

G. The offer or disposition of a timeshare interest in a timeshare plan which satisfies all the requirements of this Part shall not be deemed to constitute the offer and sale of a security under any other Louisiana law.

H. The commission may grant an exemption from this Part to timeshare plans, whether or not an accommodation is located in Louisiana, under which the prospective purchaser's total contractual financial obligation is less than three thousand dollars during the entire term of the timeshare plan.

Added by Acts 1983, No. 552, §1; Acts 2003, No. 978, §1.



RS 9:1131.4 - Creation of a timeshare plan

§1131.4. Creation of a timeshare plan

A.(1) No person shall offer for sale, sell, offer to sell, or attempt to solicit any person located in Louisiana to purchase a timeshare interest in a timeshare property unless:

(a) Such timeshare interest offered by such person for sale is pursuant to a timeshare plan registered with and approved by the Louisiana Real Estate Commission, and

(b) Such person has provided the Louisiana Real Estate Commission with proof of its financial ability to complete the timeshare project in accordance with:

(i) The registered timeshare plan.

(ii) The contractual obligations of such person.

(2) No person shall sell, offer to sell, solicit, or attempt to solicit the purchase of a timeshare interest from any location within the state of Louisiana unless such person, or a related entity, has registered with the Louisiana Real Estate Commission a timeshare plan for a timeshare project located in the state of Louisiana consisting of at least forty completed or proposed units, committed to either an ownership timeshare interest or a lease timeshare interest where the initial rights are or were for a period of not less than twenty years provided however, that:

(a) If the person or related entity has not previously registered a timeshare plan in the state of Louisiana consisting of at least forty completed units with the Louisiana Real Estate Commission, as set forth in this Paragraph, but has registered with the Louisiana Real Estate Commission a proposed timeshare plan located in the state of Louisiana, as set forth in this Paragraph, consisting of at least forty units, such person prior to selling, offering to sell, soliciting, or attempting to solicit a person for the purchase of a timeshare interest in a timeshare plan located in the state of Louisiana, shall provide to the Louisiana Real Estate Commission:

(i) A copy of the contract for construction of the initial fifteen units of the timeshare plan,

(ii) A bond for completion of such construction in an amount satisfactory to the Louisiana Real Estate Commission, and

(iii) All applicable permits required by the appropriate local governmental subdivisions, or

(b) In the event such person, or related entity, intends to sell, offer to sell, solicit, or attempt to solicit the purchase of a timeshare interest in a timeshare plan located outside of the state of Louisiana from a location within the state of Louisiana and if the person, or related entity, has not previously registered a timeshare plan located in the state of Louisiana consisting of at least forty completed units with the Louisiana Real Estate Commission, as set forth in this Paragraph, but has registered with the Louisiana Real Estate Commission a proposed timeshare plan located in the state of Louisiana, as set forth in this Paragraph, consisting of at least forty units, such person, prior to selling, offering to sell, soliciting, or attempting to solicit the purchase of a timeshare interest in a timeshare plan located outside the state of Louisiana from a location within the state of Louisiana shall:

(i) Obtain a certificate from the Louisiana Real Estate Commission certifying that a minimum of fifteen units in such hereinabove required timeshare plan are complete for use and occupancy as a timeshare project in accordance with the timeshare plan, and

(ii) Provide the Louisiana Real Estate Commission with a copy of the contract for construction of the remaining units in the timeshare plan, a bond for the completion of such construction, and certified copies of all required permits from the applicable local governmental subdivision.

(3) All timeshare plans approved by the Louisiana Real Estate Commission after August 15, 2003, shall maintain a one-to-one purchaser to accommodation ratio, which means the ratio of the number of purchasers eligible to use the accommodation of a timeshare plan or project on a given day to the number of accommodations available for use within the plan or project on that day, such that the total number of purchasers eligible to use the accommodations of the timeshare plan or project during a given calendar year shall never exceed the total number of accommodations available for use in the timeshare plan or project during that year. For purposes of calculation, each purchaser shall be counted at least once and no individual accommodation may be counted more than three hundred sixty-five times per each calendar year. For purposes of calculating the one-to-one purchaser to accommodation ratio only, a purchaser who is delinquent in the payment of timeshare plan or project assessments shall continue to be considered eligible to use the accommodations of the timeshare plan or timeshare project without regard as to whether such right of use is suspended due to such delinquency.

B. A timeshare plan is created by the execution and recordation of a timeshare declaration and shall be effective upon approval of and shall have legal force and effect in the state of Louisiana as of the date of its approval by the Louisiana Real Estate Commission. The timeshare declaration shall be filed for registry in the conveyance records in the parish or parishes in which the timeshare property is located.

C. A timeshare declaration shall contain the following information:

(1) A legally sufficient description of the timeshare property and the name or other identification of the project, development, or building, if any, within which the timeshare property is located.

(2) A scale drawing showing the boundaries of all timeshare units, all common elements, and a designation by letter, number, name, or combination thereof of all such timeshare units.

(3) A schedule of use periods identifying the use by letter, number, name, or combination thereof for all use periods available in each timeshare unit or, if there are no timeshare units, in the full timeshare property.

(4) A provision for an annual service period for the timeshare property. If the timeshare property is divided into timeshare units, the service period may be different for different timeshare units and need not be for a specifically designated time period or for consecutive days.

(5) A statement that the timeshare property has or has not been made subject to the Louisiana Condominium Act, R.S. 9:1121.101 et seq., and, if the timeshare property is subject to the Louisiana Condominium Act, the date of filing of the condominium declaration required by R.S. 9:1122.101. A timeshare property otherwise subject to the Louisiana Condominium Act will nonetheless be exempt from the provisions of R.S. 9:1122.106(3).

(6) In registering a timeshare plan, the developer shall be responsible for providing information on the following:

(a) The developer's legal name, any assumed names used by the developer, principal office street address, mailing address, primary contact person, and telephone number.

(b) The name of the developer's authorized or registered agent in the state of Louisiana upon whom claims can be served or service of process be had, the agent's street address in Louisiana, and telephone number.

(c) The name, street address, mailing address, primary contact person, and telephone number of any timeshare plan being registered.

(d) The name, street address, mailing address, and telephone number of the managing entity of the timeshare plan.

(e) A public offering statement which complies with the requirements of R.S. 9:1131.9.2, which includes all of the following:

(i) A scale drawing showing the boundaries of all timeshare units, all common elements, and a designation by letter, number, name, or combination thereof of all such timeshare units.

(ii) If it is an ownership timeshare interest, the nature of the timeshare interest and the method for allocating use periods. If it is a lease timeshare interest, the nature of that lease interest and its duration.

(iii) The percentage of timeshare interest expenses and the voting rights assigned to each timeshare interest.

(iv) The method for amendment of the timeshare instrument.

(f) Such other information regarding the developer, timeshare plan, timeshare interest sales persons, acquisition agents, or managing entities as reasonably required by the Louisiana Real Estate Commission.

(7) - (13) Repealed by Acts 2003, No. 978, §3.

D. A timeshare declaration filed after August 30, 1983, shall also include a bond issued by a surety company authorized to do business in this state in the amount of one thousand dollars for each unit week included in the timeshare plan. This bond shall be filed and maintained with the Louisiana Real Estate Commission in favor of the state for the use, benefit, and indemnity of any person who suffers any damage or loss as a result of any unfair or deceptive practice, breach of a contractual duty, or violation of law in connection with the offer or solicitation of a sale or management of a timeshare interest or in connection with the management of a timeshare plan or project by a developer, its agents, employees, sales persons, and others. Said bond shall be maintained until one year following the date of the last timeshare sale made by the filing developer or until January 1, 2008, whichever occurs first. Beginning January 1, 2004, the amount of the bond shall be reduced in an amount by one-quarter in each of the four years following August 15, 2003. On January 1, 2008, this bonding requirement shall be eliminated for all timeshare projects. Thereafter, the developer shall provide to the Louisiana Real Estate Commission proof of its suitability and financial ability to complete its timeshare projects. The commission, by rule and regulation, adopted and promulgated as prescribed by law, shall provide for the kinds of proof that shall be required to be provided.

E. The timeshare declaration must be accompanied by an affidavit or affidavits signed by the chief executive officer or managing partner of the developer and by any natural person having an ownership interest exceeding ten percent in either the developer or entities which control it. The affidavit or affidavits must state under penalty of perjury that the affiant has read the timeshare declaration, and all attached documents and that they are true and complete. Any person who executes an affidavit required under this Section which is not true, or who fails to correct in said affidavit any false statement, false representation of material fact, or omission of material fact made in the timeshare declaration or in documents required to be attached thereto, is guilty of a felony, and shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

F. A person shall not be required to register as a developer under this Part, provided the person performs only the following acts:

(1) The person is an owner of a timeshare interest who has acquired the timeshare interest for his or her own use and occupancy and who later offers it for resale.

(2) A managing entity or an association that is not otherwise a developer of a timeshare plan in its own right, solely while acting as an association or under a contract with an association to offer or sell a timeshare interest transferred to the association through foreclosure, giving in payment, or gratuitous transfer, if such acts are performed in the regular course, or as an incident to, the management of the association for its own account in the timeshare plan.

(3) Offers a timeshare plan in a national publication or by electronic media which is not directed to or targeted to any person located in Louisiana.

(4) A person is conveyed, assigned, or transferred more than seven timeshare interests from a developer in a single voluntary or involuntary transaction and subsequently conveys, assigns, or transfers all of the timeshare interests received from the developer to a single purchaser in a single transaction, which transaction may occur in stages.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §§1, 3; Acts 2003, No. 978, §§1, 3; Acts 2009, No. 273, §1.

NOTE: SEE ACTS 1985, NO. 999, §5.



RS 9:1131.5 - Construction and validity of declaration

§1131.5. Construction and validity of declaration

A. All provisions of the declaration are severable.

B. The effectiveness of the timeshare declaration and merchantability of title to a timeshare interest are not affected by reason of an insubstantial failure of the declaration to comply with this Part.

Added by Acts 1983, No. 552, §1.



RS 9:1131.6 - Description of timeshare property

§1131.6. Description of timeshare property

A. After the declaration is properly filed for registry, a description of the timeshare property that sets forth the name of the timeshare property, the place of recordation of the declaration, and the parish in which the timeshare property is located is a sufficient legal description of that timeshare property even if the common element interest is not described or referred to therein.

B. The timeshare unit may be legally described by using the identifying designation as set forth in the declaration in conjunction with the legal description of the timeshare property as provided for in this Section.

C. The use period may be legally described by using the identifying designation as set forth in the declaration in conjunction with the legal description of the timeshare property and the timeshare unit as provided in this Section.

Added by Acts 1983, No. 552, §1.



RS 9:1131.7 - Partition

§1131.7. Partition

The timeshare property subject to an ownership timeshare interest shall remain undivided and shall not be subject to partition until the termination of the timeshare plan as provided for in R.S. 9:1131.8(F) or as otherwise provided for in the timeshare documents.

Added by Acts 1983, No. 552, §1.



RS 9:1131.8 - Termination

§1131.8. Termination

A. Except as otherwise provided, a timeshare plan shall terminate at the end of the term of the timeshare plan as set forth in the timeshare declaration, or prior to the end of the term:

(1) As provided in the timeshare documents.

(2) Upon entry of a final judgment by a court of competent jurisdiction brought by an owner or the association declaring that the useful life of the timeshare property1 has ended.

B. Termination of the timeshare plan shall not terminate the association, which shall continue for so long as is necessary to implement the provisions of the timeshare documents.

C. Unless the timeshare documents expressly provide to the contrary, upon termination of the timeshare plan, the association may sell, convey, transfer, or otherwise dispose of the owners' interests in the timeshare property, upon such terms and conditions as the board of directors, in its sole discretion, shall determine. The timeshare property may be conveyed by deed or other appropriate instrument of conveyance executed and acknowledged by two officers of the association, which instrument recites that it is made pursuant to the authority provided by this Section and, if the timeshare documents provide any procedure therefor, that the procedure set forth in the timeshare documents for the disposition of the timeshare property was followed. After such conveyance, it shall be conclusively presumed that a deed or other instrument of conveyance so executed and acknowledged, and containing such recitals, shall vest good and marketable title in the vendee named therein. No action may be instituted by or on behalf of any owner to set aside or invalidate any conveyance so made.

D.(1) Any proceeds remaining after expenses associated with the termination of a timeshare plan that are received by the association in connection with the sale or other disposition of the owner's interest in the timeshare property shall be distributed to owners in accordance with such owner's percentage ownership in the timeshare property, when a timeshare plan is composed of timeshare estates, and in accordance with the applicable owner's pro rata share of timeshare expenses in the case of a timeshare plan composed of timeshare uses.

(2) If the timeshare plan is a lease timeshare interest plan, such proceeds shall be distributed to owners in the same ratio as they share timeshare expense liability.

E. The association shall notify each owner of the right to receive a pro rata share of the proceeds by certified mail, return receipt requested, sent to the owner's last known address listed in the association records. This notice shall state that the owner shall have one hundred twenty days in which to claim the proceeds, the method for making such claim, and the fact that failure to do so within the allowable time period shall result in the termination of the right to receive the proceeds. Any unclaimed proceeds shall be redistributed to owners who make a claim on a pro rata basis under Subsection D of this Section.

F. If the association fails to act pursuant to Subsection C of this Section within one hundred eighty days from the termination of the timeshare plan, any owner may seek partition of the timeshare property in a court of competent jurisdiction.

Added by Acts 1983, No. 552, §1; Acts 2003, No. 978, §1.

1As appears in enrolled bill (should be "plan")



RS 9:1131.9 - Tax assessment and payment

§1131.9. Tax assessment and payment

A. All kinds of taxes and special assessments authorized by law shall be assessed against the timeshare property as a single entity unless the timeshare property is subject to the Louisiana Condominium Act, R.S. 9:1121.101 et seq., in which case the taxes and special assessments shall be assessed as provided in R.S. 9:1121.105. Each owner shall pay the taxes and assessments in the same ratio as they share the timeshare expenses.

B. The association, through its managing entity, shall collect each owner's share of the taxes or special assessments and shall have responsibility for its payment. For purposes of R.S. 9:1131.22, each owner's share of the taxes or special assessments shall be deemed an assessment for a timeshare interest expense.

C. The assessed value of a timeshare unit shall not exceed the assessed value of a comparable apartment, condominium unit, dwelling, or other accommodation owned by a single owner that is not the subject of a timesharing plan.

Added by Acts 1983, No. 552, §1; Acts 2003, No. 978, §1.



RS 9:1131.9.1 - Developer supervisory duties

§1131.9.1. Developer supervisory duties

The developer shall have the duty to supervise, manage, and control all aspects of the offering of the timeshare plan, including but not limited to promotion, advertising, contracting, and closing. The developer shall have responsibility for each timeshare plan approved by the Louisiana Real Estate Commission and for the actions of any timeshare interest sales person utilized by the developer in the offering or selling of any registered timeshare plan. Any violation of this Part which occurs during the offering activities shall be deemed to be a violation by the developer as well as by the timeshare interest salesperson or whoever actually committed such violation.

Acts 2003, No. 978, §1.



RS 9:1131.9.2 - Public offering statement

§1131.9.2. Public offering statement

A.(1) Prior to offering any timeshare interest, the developer shall file a public offering statement with the Louisiana Real Estate Commission for approval. The developer shall fully and accurately disclose those facts concerning the developer and the timeshare plan as hereinafter provided prior to the initial sale of a timeshare interest, and the developer shall furnish each purchaser with a copy of the approved public offering statement. The public offering statement shall be delivered to each prospective purchaser in written format. Written format includes but is not limited to documents delivered on CD-ROM or by other electronic means as approved by the Louisiana Real Estate Commission. The public offering statement shall be dated and shall require the purchaser to certify in writing the receipt thereof. Until the Louisiana Real Estate Commission approves such filing, any contract regarding the sale of the timeshare plan which is subject to the public offering statement is voidable by the purchaser unless otherwise provided by this Section.

(2) The Louisiana Real Estate Commission shall, upon receiving a public offering statement from a developer, mail to the developer an acknowledgment of receipt. The failure of the Louisiana Real Estate Commission to send such acknowledgment will not, however, relieve the developer from the duty of complying with this Section. An applicant for registration under this Act shall submit the necessary information to complete the application, as required by the Louisiana Real Estate Commission, within six months from the date the initial registration application and its supplements were received by the Louisiana Real Estate Commission. If the applicant fails to submit the information necessary to complete the application as required by the Louisiana Real Estate Commission within the six-month period, said application may be voided and a new registration application with applicable fees may be required to be submitted.

(3) All registrations required to be filed with the Louisiana Real Estate Commission under this Act shall be reviewed, and registration shall be effective upon the issuance of a certificate of registration by the Louisiana Real Estate Commission which, in the ordinary course of business, should occur no more than forty-five calendar days after actual receipt by the Louisiana Real Estate Commission of the properly completed application. The Louisiana Real Estate Commission shall provide a list of deficiencies in such application, if any, within thirty calendar days after receipt. If the Louisiana Real Estate Commission fails to either issue a certificate of registration or provide a list of deficiencies within forty-five calendar days after receipt, the registration shall be deemed effective.

(4) Any material change to an approved filing shall be filed with the Louisiana Real Estate Commission for approval as an amendment prior to the changes becoming effective. The Louisiana Real Estate Commission shall have twenty days to approve or cite deficiencies in the proposed amendment. If the Louisiana Real Estate Commission fails to act within twenty days, the amendment will be deemed approved. If the developer fails to file corrections to any deficiency citation within thirty days, the Louisiana Real Estate Commission may reject the amendment.

(5) Upon the filing of a public offering statement, the developer shall pay to the Louisiana Real Estate Commission a filing fee of five hundred dollars or ten dollars for each timeshare unit which is to be part of the proposed timeshare plan, whichever is greater. A developer who files an amendment to a public offering statement already on file with the Louisiana Real Estate Commission shall pay a filing fee of two hundred fifty dollars.

B. Every public offering statement shall contain and accurately disclose the following:

(1) The name of the developer and the principal address of the developer and the name and address of the timeshare plan in which interests are being offered.

(2) A description of the type of timeshare interests being offered.

(3) A general description of the existing and proposed accommodations and amenities of the timeshare plan, including their type and number, personal property furnishing the accommodations, any use restrictions, and any required fees for use.

(4) A description of any accommodations and amenities that are committed to be built, including without limitation:

(a) The developer's schedule of commencement and completion of all accommodations and amenities.

(b) The estimated number of accommodations per site that may become subject to the timeshare plan.

(5) A brief description of the duration, phases, and operation of the timeshare plan.

(6) The current annual budget, if available, or the projected annual budget for the timeshare plan. The budget shall include without limitation:

(a) A statement of the amount included in the budget as a reserve for repairs and replacement.

(b) The projected common expense liability, if any, by category of expenditures for the timeshare plan.

(c) A statement of any services or expenses not reflected in the budget that the developer provides or pays.

(7) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee.

(8) A description of any liens, defects, or encumbrances on or affecting the title to the timeshare interests.

(9) A general description of any purchaser financing offered by or available through the developer.

(10) A statement that within seven calendar days after receipt of the public offering statement or after purchase contract execution, whichever is later, a purchaser may cancel any purchase contract for the purchase of a timeshare interest from a developer, together with a statement providing the name and address to which the purchaser should mail any notice of cancellation. However, if by agreement of the parties by and through the purchase contract the purchase contract allows for cancellation of the purchase contract for a period of time exceeding seven calendar days, then a statement that the cancellation of the purchase contract is allowed for that period of time exceeding seven calendar days.

(11) A statement of any pending suits, adjudications, or disciplinary proceedings material to the timeshare plan of which a developer has knowledge.

(12) Any restrictions on alienation of any number or portion of any timeshare interests.

(13) A statement describing liability and casualty insurance for the timeshare property.

(14) Any current or expected fees or charges to be paid by timeshare purchasers for the use of any amenities related to the timeshare property, including but not limited to all assessments for such use or maintenance.

(15) The extent to which financial arrangements have been provided for completion of all promised improvements.

(16) The developer or managing entity must notify the Louisiana Real Estate Commission of the extent to which an accommodation may become subject to a tax or other lien arising out of claims against other purchasers in the same timeshare plan. The Louisiana Real Estate Commission may require the developer or managing entity to notify a prospective purchaser of any such potential tax or lien which would materially and adversely affect the prospective purchaser.

(17) A statement indicating that the developer and timeshare plan are registered with the Louisiana Real Estate Commission.

(18) Copies of the following documents and plans, to the extent they are applicable, shall be included as exhibits:

(a) A declaration of servitude of properties serving the timeshare accommodations or facilities but not owned by purchasers or leased to them or the association.

(b) A statement of condition of the existing building or buildings, if the offering is of timeshare periods in an existing facility being converted to condominium ownership.

(c) A statement of inspection for termite damage and treatment of the existing improvements, if the timeshare property is a condominium conversion.

(d) The form of agreement for sale of timeshare interests.

(e) The executed agreement for escrow of payments made to the developer prior to closing.

(f) Any documents containing any restrictions on use of the property.

(19) If the timeshare plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program.

(20) Such other information reasonably required by the Louisiana Real Estate Commission and established by administrative rule necessary for the protection of purchasers of timeshare interests in timeshare plans.

(21) Any other information that the developer, with the approval of the Louisiana Real Estate Commission, desires to include in the public offering statement text.

C. A developer offering a multisite timeshare plan shall also fully and accurately disclose the following information, which information may be disclosed in a written, graphic, or tabular form:

(1) A description of each component site including the name and address of each component site.

(2) The number of accommodations and timeshare periods, expressed in periods of seven-day use availability, committed to the multisite timeshare plan and available for use by purchasers.

(3) Each type of accommodation in terms of the number of bedrooms, bathrooms, sleeping capacity, and whether or not the accommodation contains a full kitchen. For purposes of this description, a full kitchen shall mean a kitchen having a minimum of a dishwasher, range, sink, oven, and refrigerator.

(4) A description of amenities available for use by the purchaser at each component site.

(5) A description of the reservation system, which description shall include the following:

(a) The entity responsible for operating the reservation system.

(b) A summary of the rules and regulations governing access to and use of the reservation system.

(c) The existence of and an explanation regarding any priority reservation features that affect a purchaser's ability to make reservations for the use of a given accommodation.

(6) A description of any right to make any additions, substitutions, or deletions of accommodations or amenities and a description of the basis upon which accommodations and amenities may be added, substituted, or deleted from the multisite timeshare plan.

(7) A description of the purchaser's liability for any fees associated with the multisite timeshare plan.

(8) The location and the anticipated relative use demand of each component site in a multisite timeshare plan as well as any periodic adjustment or amendment to the reservation system which may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at that time within the multisite timeshare plan.

(9) Such other information reasonably required by the Louisiana Real Estate Commission and established by administrative rule necessary for the protection of purchasers of timeshare interests in timeshare plans.

(10) Any other information that the developer, with the approval of the Louisiana Real Estate Commission, desires to include in the public offering statement text.

D. If a developer offers a nonspecific timeshare interest in a multisite timeshare plan, the developer shall disclose the information set forth in Subsection B of this Section as to each component site.

E. A developer shall promptly amend the public offering statement to report any material change in the information required by this Section. In the event amendments are made to a public offering statement provided to a purchaser whose transaction has not closed that materially alter or modify the offering in a material and adverse manner to a purchaser, the amendment shall be provided to the purchaser together with a notice containing a statement in conspicuous type in substantially the following form:

"The public offering statement previously delivered to you, together with the enclosed revisions, has been approved by the Louisiana Real Estate Commission. Accordingly, your cancellation right expires seven calendar days after you sign your purchase contract or seven calendar days after you receive these revisions, whichever is later."

F. A purchaser who does not receive a public offering statement prior to or at the time of the act of sale for a timeshare interest may cancel the act of sale for the timeshare interest within one year after the date of the receipt of the public offering statement without penalty or cost of any kind.

Acts 2003, No. 978, §1.



RS 9:1131.10 - Repealed by Acts 2003, No. 978, §3.

§1131.10. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.10.1 - Contracts for purchase of timeshare interests

§1131.10.1. Contracts for purchase of timeshare interests

No developer of a timeshare interest shall fail to utilize and furnish each purchaser a fully completed copy of a purchase contract pertaining to the sale, which contract shall include the following information:

(1) The actual date the purchase contract is executed by each party.

(2) The names and addresses of the developer, any owner of the underlying real estate, and the timeshare plan.

(3) The total financial obligation of the purchaser, including the initial purchase price and any additional charges to which the purchaser may be subject, including but not limited to financing, reservation, maintenance, management, and recreation charges.

(4) The estimated date of completion of construction of each accommodation in which the timeshare interest is being purchased that is not completed at the time the purchase contract, unless that information is contained in a public offering statement that incorporates the contract by reference, is executed by the developer and purchaser.

(5) A description of the nature and duration of the timeshare interest being sold, including whether any interest in real property is being conveyed and the specific number of years constituting the term of the timeshare plan.

(6) Immediately prior to the space reserved in the purchase contract for the signature of the purchaser, in conspicuous type, substantially the following statements:

YOU MAY CANCEL THIS PURCHASE CONTRACT WITHOUT ANY PENALTY OR OBLIGATION WITHIN SEVEN DAYS FROM THE DATE YOU SIGN THIS PURCHASE CONTRACT, AND UNTIL SEVEN DAYS AFTER YOU RECEIVE THE PUBLIC OFFERING STATEMENT, WHICHEVER IS LATER. IF YOU DECIDE TO CANCEL THIS PURCHASE CONTRACT, YOU MUST NOTIFY THE DEVELOPER IN WRITING OF YOUR INTENT TO CANCEL. YOUR NOTICE OF CANCELLATION SHALL BE EFFECTIVE UPON THE DATE SENT AND SHALL BE SENT TO ...(NAME OF DEVELOPER)... AT ...(ADDRESS OF DEVELOPER)... ANY ATTEMPT TO OBTAIN A WAIVER OF YOUR CANCELLATION RIGHT IS UNLAWFUL.

(7) A statement that, in the event the purchaser cancels the purchase contract during a seven-day cancellation period, the developer will refund to the purchaser the total amount of all payments made by the purchaser under the purchase contract, reduced by the proportion of any contract benefits the purchaser has actually received under the purchase contract prior to the effective date of cancellation. The statement shall further provide that the refund will be made within thirty days after receipt of notice of cancellation or within five days after receipt of funds from the purchaser's cleared check, whichever is later.

(8) Unless the developer is, at the time of offering the interest, the owner of the timeshare property free and clear of all liens and encumbrances, a statement that the developer is not the sole owner of the timeshare property and facilities without liens or encumbrances, which statement shall include:

(a) The names and addresses of all persons or entities having an ownership interest or other interest in the timeshare property; and

(b) The actual interest of the developer in the timeshare property.

(9) If the contract is for the sale or transfer of a timeshare interest in which the timeshare property is subject to a lease, the following statement within the text in conspicuous type: THIS TIMESHARE INTEREST IS SUBJECT TO A LEASE (OR SUBLEASE). A copy of the executed lease shall be attached as an exhibit.

Acts 1985, No. 999, §3; Acts 2003, No. 978, §1.

{{ NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.11 - Public offering statement; when not required

§1131.11. Public offering statement; when not required

A. The developer shall not be required to prepare and distribute a public offering statement if the developer has registered and there has been issued a public offering statement or similar disclosure document which is provided to purchasers under the Securities and Exchange Act of 1933.

B. A public offering statement need not be prepared or delivered in the case of:

(1) Any transfer of timeshare interest by any timeshare interest owner other than the developer or his or her agent.

(2) Any disposition pursuant to court order.

(3) A disposition by a government or governmental agency.

(4) A disposition by foreclosure or deed in lieu of foreclosure.

(5) A gratuitous transfer of a timeshare interest.

Added by Acts 1983, No. 552, §1.



RS 9:1131.12 - Regulations of timeshare advertising

§1131.12. Regulations of timeshare advertising

A.(1) No person shall intentionally, directly or indirectly, authorize, use, direct, or aid in the dissemination, publication, distribution, or circulation of any statement, advertisement, radio broadcast, or telecast concerning a timeshare property, or promotion thereof, that contains any statement or sketch that is false, misleading, or without substantiation at the time the statement is made.

(2) Nothing in this Section shall be construed to hold the publisher or employee of any newspaper, or any job printer, or any broadcaster or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication herein referred to unless the publisher, employee, or printer has actual knowledge of the falsity thereof.

B. All advertising materials must be substantially in compliance with this Part and in full compliance with the mandatory provisions of this Part. In the event that any such material is not in compliance, the commission may require any developer to correct the deficiency.

C. The term advertising material includes but is not limited to:

(1) Any promotional brochure, pamphlet, advertisement, or other material to be disseminated to the public in connection with the sale of a timeshare plan.

(2) A transcript of any radio or television advertisement.

(3) Any telephone solicitation.

(4) Any lodging or vacation certificate.

(5) A transcript of any standard oral sales presentation or solicitation, if any.

(6) A picture or proof of any billboard or sign posted on or off the premises.

(7) Any photograph, drawing, or artist's representation of accommodations or facilities of a timeshare plan which exists or which will or may exist.

(8) Any paid publication relating to a timeshare plan which exists or which will or may exist.

(9) Any other promotional device or statement related to a timeshare plan, including any prize and gift promotional offer.

D. The following communications are exempt from the provisions of this Section:

(1) Any stockholder communication such as an annual report, interim financial report, proxy material, registration statement, securities prospectus, registration, property report, or other material required to be delivered to a prospective purchaser by an agency of any other state or the Federal Government.

(2) Any communication addressed to and relating to the account of the person who has previously executed a contract for the sale and purchase of a timeshare period in the timeshare plan to which the communication relates, except when directed to the sale of additional timeshare interests.

(3) Any audio, written, or visual publication or material relating to an exchange company or exchange program.

(4) Any audio, written, or visual publication or material relating to the promotion of the availability of any accommodations for transient rental, provided a mandatory sales presentation is not a term or condition of the availability of such accommodations and provided the failure of any transient renter to take a tour of a timeshare property or attend a sales presentation does not result in any reduction in the level of services which would otherwise be available to such transient renter.

(5) Any oral or written statement disseminated by a developer to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of timeshare property. However, any rebroadcast or any other dissemination of such oral statements to a prospective purchaser by a seller in any manner, or any distribution of copies of newspapers, magazine articles, press releases, or any other dissemination of such written statements to a prospective purchaser by a seller in any manner, shall constitute an advertisement.

(6) Any advertisement or promotion, not clearly directed to Louisiana residents, in any medium to the general public if such advertisement or promotion clearly states that it is not an offer in any jurisdiction in which any applicable registration requirements have not been fully satisfied.

(7) Any communication by a developer to encourage a person who has previously acquired a timeshare interest from the developer to acquire additional use or occupancy rights or benefits, or additional timeshare interests, offered by the same developer or in the same timeshare plan.

E. No advertising or oral statement made by any developer, affiliate, or their agents shall:

(1) Misrepresent a fact or create a false or misleading impression regarding the timeshare plan or property or promotion thereof.

(2) Make a prediction of specific or immediate increases in the price or value of timeshare periods.

(3) Contain a statement concerning future price increases which are non-specific or not bona fide.

(4) Contain any asterisk or other reference symbol as a means of contradicting or substantially changing any previously made statement or as a means of obscuring a material fact.

(5) Describe or portray any improvement to the timeshare plan that is not required to be built or that is uncompleted unless the description or portrayal is conspicuously labeled or identified as "NEED NOT BE BUILT," or "UNDER CONSTRUCTION" with the date of promised completion clearly indicated.

(6) Materially misrepresent the size, nature, extent, qualities, or characteristics of any offered accommodations or facilities or property or the amenities available to the occupant of those facilities or properties.

(7) Misrepresent the amount or period of time during which the accommodations or facilities will be available to any purchaser.

(8) Misrepresent the nature or extent of any facilities or services incident to the timeshare plan.

(9) Make any misleading or deceptive representation with respect to the contents of the timeshare instrument, timeshare documents including the public offering statement and the contract or the rights, privileges, benefits, or obligations of the purchaser under these documents or this Part.

(10) Misrepresent the conditions under which a purchaser may exchange the right to use accommodations or facilities in one location for the right to use accommodations or facilities in another location.

(11) Misrepresent the availability of a resale or rental program offered by or on behalf of the developer.

(12) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time unless the numerical quantity or time limit applicable to the offer or inducement is clearly stated.

(13) Misrepresent or imply that a facility or service is available for the exclusive use of purchasers if the facility or service may actually be shared by others or by the general public.

(14) Repealed by Acts 2003, No. 978, §3.

(15) Misrepresent the source of the advertising or statement by leading a prospective purchaser to believe that the advertising material is mailed by a governmental or official agency, credit bureau, bank, or attorney, if that is not the case.

(16) Misrepresent the nature or value of any prize, gift, or other item to be awarded in connection with any prize and gift promotional offer.

(17) Contain any representation as to the availability of a resale program or rental program offered by or on behalf of the developer or its affiliate, unless the resale program and/or rental program has been made a part of the offering, and substantiation is available at the time of the representation to show that a resale market exists.

(18) Repealed by Acts 2003, No. 978, §3.

(19) Contain any statement that the timeshare interest being offered for sale can be further divided, unless a full disclosure of the legal requirements for further division of the timeshare interest is included.

(20) Misrepresent the conditions under which a purchaser or timeshare interest owner may participate in any exchange program.

(21) Describe any proposed or uncompleted private facilities over which the developer has no control, unless the estimated date of completion is set forth, and completion and operation of the facilities are reasonably assured within the time represented in the advertisement.

F. No written advertising material relating to a timeshare property, including any lodging certificate, gift award, premium, discount, or display booth may be utilized without a disclosure that: "This advertising material is being used for the purpose of soliciting sales of timeshare interests" or a substantially similar disclosure.

G. Prize and gift promotional offers:

(1) As used herein, the term "prize and gift promotional offer" means any advertising material wherein a prospective purchaser may receive goods or services other than the timeshare property itself, either free or at a discount, including, but not limited to, the use of any prize, gift, award, premium, or lodging or vacation certificate.

(2) A developer or other person using a prize and gift promotional offer in connection with the offering of a timeshare interest shall clearly disclose all of the following:

(a) That the purpose of the promotion is to sell timeshare interests, which shall appear in boldface or other conspicuous type.

(b) The name of each developer or other person trying to sell a timeshare interest through the promotion and the name of each person paying for the promotion.

(c) The complete rules of the promotion.

(d) The method of awarding prizes, gifts, vacations, discount vacations, or other benefits under the promotion, a complete and fully detailed description, including approximate retail value of all prizes, gifts, or benefits under the promotion, the quantity of each prize, gift, or benefit to be awarded or conferred, and the date by which each prize, gift, or benefit will be awarded or conferred, and if a game of chance, the odds of winning.

(e) Such other disclosures as provided by rule.

(3) If a person represents that a prize, gift, or benefit will be awarded in connection with a promotion, the prize, gift, or benefit must be awarded or conferred in the manner represented and on or before the date represented.

(4) - (8) Repealed by Acts 2003, No. 978, §3.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §1; Acts 2003, No. 978, §§1 and 3.



RS 9:1131.13 - Cancellation

§1131.13. Cancellation

A. Any purchase contract entered into by and between a developer and a purchaser or any purchase contract utilized pursuant to R.S. 9:1131.10.1 and 1131.18 shall be voidable by either party to the purchase contract, without penalty, within seven calendar days after the receipt of the public offering statement from the developer or the execution of the purchase contract, whichever is later. The purchase contract shall provide notice of the seven-day cancellation period together with the name and mailing address to which any notice of cancellation shall be delivered. If either party elects to cancel a purchase contract pursuant to this Section, either party must do so not later than midnight of the seventh calendar day after the receipt of the public offering statement from the developer or the execution of the purchase contract, whichever is later, by hand delivering a written notice of cancellation or by mailing notice of cancellation by certified mail, return receipt requested, to the other party at an address so noted in the purchase contract. Upon such cancellation, the party holding the funds shall refund to the purchaser all payments made by the purchaser less the amount of any benefits actually received pursuant to the purchase agreement. Such refund shall be made within thirty calendar days after receipt of the notice of cancellation, or receipt of funds from the purchaser's cleared check, whichever occurs later.

B. This right of cancellation may not be waived by any purchaser or by any other person on behalf of the purchaser. However, nothing in this Section precludes the execution of documents in advance for delivery after expiration of the cancellation period.

C. Any notice of cancellation shall be considered given on the date postmarked if mailed, or when transmitted from the place or origin if telegraphed. If given by means of writing transmitted other than by mail or telegraph, the notice of cancellation shall be considered given at the time of actual or constructive delivery to the developer.

D. In the event of a timely cancellation, or in the event the plan is a lease timeshare and at any time the accommodations or facilities are no longer available, the developer shall honor the right of any purchaser to cancel the contract which granted the timeshare purchaser rights in and to the plan. Upon such cancellation, the developer shall refund to the purchaser all payments made by the purchaser which exceed the proportionate amount of benefits made available under the plan, using the number of years of the proposed plan as the base.

E. Upon proper cancellation, the developer shall make a full refund to the purchaser of all monies paid and shall return for cancellation all instruments signed by the purchaser. The refund and return of instruments shall be within thirty days after receipt of the notice of cancellation or after receipt by the developer of notice that the purchaser's check has cleared, whichever is later. In no event shall the refund be made later than sixty days after receipt of notice of cancellation from the purchaser. The cancellation provisions of this Section shall not be waivable.

F. Repealed by Acts 2003, No. 978, §3.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §1; Acts 2003, No. 978, §§1 and 3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.14 - Repealed by Acts 2003, No. 978, §3.

§1131.14. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.15 - Repealed by Acts 2003, No. 978, §3.

§1131.15. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.16 - Repealed by Acts 2003, No. 978, §3.

§1131.16. Repealed by Acts 2003, No. 978, §3.



RS 9:1131.16.1 - Escrow of payments; escrow accounts; nondisturbance agreements; interests, liens, and encumbrances; alternative assurances

§1131.16.1. Escrow of payments; escrow accounts; nondisturbance agreements; interests, liens, and encumbrances; alternative assurances

A. Prior to the filing of the public offering statement with the Louisiana Real Estate Commission, the developer shall establish an independent escrow account with an escrow agent for the purpose of protecting the payments of purchasers. No developer or seller nor any officer, director, affiliate, subsidiary, or employee thereof may serve the escrow agent in any of the above capacities. An escrow agent shall maintain the accounts prescribed in this Section in such a manner as to be under the direct supervision and control of the escrow agent. A fiduciary relationship shall exist between the escrow agent and the purchaser. The escrow agent shall retain all affidavits received pursuant to this Section for a period of five years. Should the escrow agent receive conflicting demands for the escrowed funds or property, the escrow agent shall immediately, with the consent of all parties, either submit the matter to arbitration or seek an adjudication of the matter from a court of competent jurisdiction.

B. One hundred percent of all funds or other property constituting the purchase payment which is received from or on behalf of purchasers of timeshare interests prior to the occurrence of events required herein shall be deposited pursuant to an escrow agreement approved by the Louisiana Real Estate Commission. The deposit of such funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer, the provisions of which shall include the following:

(1) Funds may be disbursed to the developer by the escrow agent from the escrow account only after expiration of the purchaser's rescission period and in accordance with the purchase contract, subject to Subsection C of this Section.

(2) If a purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the purchaser or paid to the developer if the purchaser's funds have been previously refunded by the developer.

C. If a developer contracts to sell a timeshare interest and the construction of any property in which the timeshare interest is located has not been completed, the developer, upon expiration of the rescission period, shall continue to maintain in an escrow account all funds received by or on behalf of the developer from the purchaser under a purchase contract. Funds shall be released from escrow as follows:

(1) If a purchaser properly cancels the purchase contract pursuant to its terms, the funds shall be paid to the purchaser or paid to the developer if the purchaser's funds have been previously refunded by the developer.

(2) If a purchaser defaults in the performance of the purchaser's obligations under the purchase contract, the funds shall be paid to the developer.

(3) If the developer defaults in the performance of the developer's obligations under the purchase contract, the funds shall be paid to the purchaser.

(4) If the funds of a purchaser have not been previously disbursed in accordance with the provisions of this Subsection and if no claim of cancellation or default has been received, the funds may be disbursed to the developer by the escrow agent upon the issuance of acceptable evidence of completion of construction as provided herein.

D. In lieu of the provisions of Subsections B and C of this Section, the Louisiana Real Estate Commission may accept from the developer a surety bond, irrevocable letter of credit, or other financial assurance acceptable to the Louisiana Real Estate Commission including, without limitation, any financial assurance posted in another state or jurisdiction, or as provided by rule. Any acceptable financial assurance must be the lesser of an amount equal to or in excess of the funds which would otherwise be placed in escrow, or in an amount equal to the cost to complete the incomplete property in which the timeshare interest is located.

E. The developer shall provide escrow account information to the Louisiana Real Estate Commission and shall execute in writing an authorization consenting to an audit or examination of the account by the Louisiana Real Estate Commission on forms provided by the Louisiana Real Estate Commission. The developer shall make available documents related to the escrow account or escrow obligation to the Louisiana Real Estate Commission upon the Louisiana Real Estate Commission's request. The developer shall maintain any disputed funds in the escrow account until either of the following occurs:

(1) The developer receives written direction agreed to by signature of all parties.

(2) The funds are deposited with a court of competent jurisdiction in which a civil action regarding the funds has been filed.

F. As used in this Section, independent escrow agent means a financial institution whose accounts are insured by a governmental agency or instrumentality, an attorney, or a licensed title insurance company, in which:

(1) The escrow agent is not a relative or an employee of the developer or managing entity or of any officer, director, affiliate, or subsidiary of the developer or managing entity.

(2) There is no financial relationship, other than the payment of fiduciary fees or as otherwise provided in this Section, between the escrow agent and the developer or managing entity or any officer, director, affiliate, or subsidiary of the developer or managing entity.

(3) Compensation paid by the developer to the escrow agent for services rendered is not paid from funds in the escrow account.

G. For purposes of Subsection F of this Section, an independent escrow agent may not be disqualified to serve as escrow agent solely because of any of the following:

(1) The escrow agent provides the developer or managing entity with routine banking services that do not include construction or receivables financing or any other lending activities.

(2) A nonemployee, attorney-client relationship exists between the developer or managing entity and the escrow agent.

(3) The escrow agent performs closings for the developer or issues owner's or lender's title insurance commitments or policies in connection with such closings.

H. If the developer has previously provided a certified copy of any document required by this Section, the developer may, for all subsequent disbursements, substitute a true and correct copy of the certified copy, provided no changes to the document have been made or are required to be made.

I. In lieu of any escrow provisions required by this Section, the director of the Louisiana Real Estate Commission shall have the discretion to permit deposit of funds or other property in an escrow account as required by the jurisdiction in which the sale took place.

J. In lieu of any escrows required by this Section, the director of the Louisiana Real Estate Commission shall have the discretion to accept other assurances, including but not limited to a surety bond issued by a company authorized and licensed to do business in this state as surety or an irrevocable letter of credit in an amount equal to the escrow requirements of this Section.

K. An escrow agent holding funds escrowed pursuant to this Section may invest such escrowed funds in securities of the United States government, or any agency thereof, or in savings or time deposits in institutions insured by an agency of the United States government. Interest generated by any such investments shall be paid to the party to whom the escrowed funds or property are paid unless otherwise specified by contract.

L. Each escrow agent shall maintain separate books and records for each timeshare plan and shall maintain such books and records in accordance with good accounting practices.

M. Developers, sellers, escrow agents, and their employees and agents have a fiduciary duty to purchasers with respect to funds required to be escrowed under this Section. Any developer, seller, escrow agent, or any employee or agent of a developer, seller, or escrow agent who intentionally fails to comply with the requirements of this Section concerning the establishment of an escrow account, deposits of funds, and property into escrow, or withdrawal therefrom, shall be fined not more than three thousand dollars or shall be imprisoned, with or without hard labor, for not more than ten years, or both. The failure to establish an escrow account or to place funds therein as required in this Section is prima facie evidence of an intentional and purposeful violation of this Section.

N. Excluding any encumbrance placed against the purchaser's timeshare interest securing the purchaser's financing for such purchase, the developer shall not be entitled to the release of any funds escrowed under this Section or release of bond or other acceptable financial assurance with respect to each timeshare interest and any other property or rights to property appurtenant to such timeshare interest, including any amenities represented to the purchaser as being part of the timeshare plan until the developer has provided satisfactory evidence to the Louisiana Real Estate Commission of one of the following:

(1) The timeshare interest together with any other property or rights to property appurtenant to such timeshare interest, including any amenities represented to the purchaser as being part of the timeshare plan, are free and clear of any of the claims of the developer, any owner of immovable property, a mortgagee, judgment creditor, other lienholder, or any other person having an interest in or lien or monetary encumbrance against such timeshare interest or appurtenant property or property rights.

(2) The developer, any owner of immovable property, a mortgagee, judgment creditor, other lienholder, or any other person having an interest in or lien or monetary encumbrance against such timeshare interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the timeshare plan, has recorded a subordination and notice to creditors document and recorded it among the appropriate public records in the jurisdiction in which the timeshare interest is located. The subordination document shall expressly and effectively provide that the interest holder's right, lien, or encumbrance shall not adversely affect, and shall be subordinate to, the rights of the owners of the timeshare interests in the timeshare plan regardless of the date of purchase, from and after the effective date of such subordination document.

(3) The developer, any owner of immovable property, a mortgagee, judgment creditor, other lienholder, or any other person having an interest in or lien or monetary encumbrance against such timeshare interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the timeshare plan, has transferred the subject accommodations or amenities or all use rights therein to a nonprofit organization or owners' association to be held for the use and benefit of the owners of the timeshare plan. The nonprofit organization or owners' association shall act as a fiduciary to the purchasers, provided that the developer has transferred control of such entity to the owners or does not exercise its voting rights in such entity with respect to the subject accommodations or amenities. Prior to such transfer, any lien or other encumbrance against such accommodation or facility shall be made subject to a subordination and notice to creditors instrument pursuant to Paragraph (2) of this Subsection.

Acts 2003, No. 978, §1.



RS 9:1131.17 - Escrow account; establishment; claims for damages

§1131.17. Escrow account; establishment; claims for damages

A. The developer of a lease timeshare interest in a multiple use project in Louisiana and the developer of each timeshare plan that has timeshare property located in Louisiana or who maintains a sales office in Louisiana for the sale of timeshare interests shall deposit in an interest bearing account established in the name of the developer at a financial institution in the parish where the timeshare property or sales office is located, the sum of fifty dollars for each timeshare interest sold. The deposit shall be made within thirty days after each sale of a timeshare interest. The funds in the escrow account shall be available to pay judgments against the developer resulting from a violation of this Part.

B. The fifty dollar deposit shall remain in the escrow account for a period of one year from the date of deposit. At the end of one year from the date of deposit, the developer shall be entitled to withdraw each fifty dollar deposit together with all interest earned on the deposit unless the executive director of the Louisiana Real Estate Commission certifies that the deposit is required to satisfy an existing judgment or that an action has been filed against the developer which may reasonably require the deposit to satisfy a judgment. If the executive director of the Louisiana Real Estate Commission thereafter determines that the deposit, or any portion thereof, is not reasonably required to satisfy a judgment, the deposit or the unused portion together with all interest earned may be withdrawn by the developer.

C. If a purchaser or timeshare interest owner receives a final money judgment against a developer for a violation of this Part, or files suit under this Part, the purchaser or timeshare interest owner shall file a notification with the executive director of the Louisiana Real Estate Commission. This notification shall include appropriate evidence of the judgment or the filing of the cause of action. Upon receipt of such notification, the executive director of the Louisiana Real Estate Commission shall give notice to the financial institution holding the escrow account of the judgment or filing of a cause of action. Upon receipt of the notice by a financial institution, no funds in the escrow account established by the developer under the provisions of this Section shall be disbursed by the financial institution unless approved by the executive director of the Louisiana Real Estate Commission.

D. The Louisiana Real Estate Commission shall have the right to require a developer to give reasonable evidence of the deposits required under the provisions of this Section. The commission shall have the power to seek an injunction to prohibit any further sales by a developer who fails to give the evidence of deposits required herein.

E. The Louisiana Real Estate Commission may adopt reasonable rules and regulations necessary to implement the provisions of this Section.

F. The provisions of this Section shall in no way limit recovery of damages from a developer's assets under any appropriate remedy provided by law.

G. If the Louisiana Real Estate Commission determines that a developer is in compliance with the escrow requirements of R.S. 9:1131.16, it may notify the developer that it will no longer require deposits under this Section, and will return all deposits existing on the date of such notification within one year of such notification, provided no judgment or action exists which the deposits may reasonably be required to satisfy, and provided the developer continues to comply with R.S. 9:1131.16.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.18 - Resales of timeshares

§1131.18. Resales of timeshares

A. Except in the case of a sale where delivery of a public offering statement is required or which is subject to the exemptions of R.S. 9:1131.11 (A) and (B)(2)-(5), a seller of a timeshare interest in timeshare property in Louisiana shall furnish to the purchaser before execution of any contract for the sale or, if there is no contract for sale, before the transfer of the timeshare interest, a copy of the timeshare documents, including any plats or plans, and a certificate containing:

(1) A statement disclosing the effect on the proposed transfer of any right of first refusal or other restraint on transfer of the timeshare interest or any portion thereof.

(2) A statement setting forth the amount of the periodic timeshare interest expense liability applicable to the timeshare interest to be sold, and any unpaid timeshare expense or special assessment or other sums currently due and payable from the seller as to the timeshare interest to be sold.

(3) A statement of any other fees payable by owners.

(4) A statement of any judgments or other matters that are or may become privileges against the timeshare interest or the timeshare property and the status of any pending suits that may result in those privileges.

B. A managing entity, within ten days after a request by an owner, shall furnish a certificate containing the information necessary to enable the timeshare owner to comply with this Section. An owner providing a certificate pursuant to Subsection A of this Section is not liable to the purchaser for any erroneous information provided by the managing entity and included in the certificate, other than for judgment privileges against the timeshare interest or the timeshare property.

C. A purchaser is not liable for any unpaid timeshare expense liability or fee greater than the amount set forth in a certificate prepared by a managing entity. An owner is not liable to a purchaser for the failure or delay of a managing entity to provide the certificate in a timely manner, but the contract to purchase or the transfer of the timeshare interest is voidable by the purchaser until the certificate has been provided.

Added by Acts 1983, No. 552, §1. Acts 1984, No. 943, §1, eff. July 20, 1984.



RS 9:1131.19 - Privileges

§1131.19. Privileges

A. In the case of a sale of a timeshare interest in timeshare property in Louisiana when delivery of a public offering statement is required, a developer shall, before transferring a timeshare interest, record, or furnish to the purchaser, releases of all privileges affecting that timeshare interest that the purchaser does not expressly agree to take subject to or assume, or he shall provide a surety bond or substitute collateral.

B. If a privilege other than a mortgage becomes effective against more than one timeshare interest, any owner is entitled to a release of his timeshare interest from the privilege upon payment of his proportionate liability for the privilege in accordance with timeshare expense liability, unless he or his predecessor in interest agreed otherwise with the holder of the privilege. After payment, the managing entity may not assess or have a privilege against that timeshare interest for any portion of the timeshare expenses incurred in connection with that privilege.

C. If a privilege is to be enforced against all timeshare interests in a timeshare property, service of process upon the managing entity, if any, constitutes service thereof upon all the owners for the purposes of foreclosure or enforcement. The managing entity shall forward promptly, by certified or registered mail, a copy thereof to each owner at the last address known to the managing entity. The cost of forwarding must be advanced by the holder of the privilege and may be taxed as a cost of the enforcement proceeding. Such notice does not suffice for the entry of a deficiency or other personal judgment against any owner.

D. A privilege arising from non-payment of taxes may be enforced as provided in Subsection C, despite the fact that it may only attach to a single timeshare interest.

Added by Acts 1983, No. 552, §1; Acts 1985, No. 999, §3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.20 - Management and operation of the timeshare plan

§1131.20. Management and operation of the timeshare plan

A. All timeshare plans having more than twelve timeshare interests shall have an association of owners. If the number of timeshare interests in the timeshare plan is twelve or fewer, the owners may form an association.

B. A required timeshare association shall be organized prior to the first sale of a timeshare interest.

C. The membership of the timeshare association at all times shall include all the timeshare interest owners or, following termination of the timeshare plan, all former timeshare interest owners entitled to distributions of proceeds under R.S. 9:1131.8, or their heirs, successors, or assigns.

D. The timeshare association shall be responsible for and have control over the administration, operation, and maintenance of the timeshare property, except to the extent the timeshare documents vest control of the operation, and maintenance of the common elements in another entity. The timeshare association, through the managing agent, shall assess and collect timeshare expenses and shall establish reserves to provide for maintenance, improvements, replacements, working capital, and other appropriate purposes. The actual management of the timeshare plan and the operation and maintenance of the timeshare property shall be performed by a managing agent or, in the case of a multilocation project, one or more managing agents, selected by the board of directors and engaged by the timeshare association pursuant to a written management agreement. The developer or an affiliate may be a managing agent. Collect and remit all state and local hotel and motel occupancy taxes as those taxes apply to persons renting transient use of accommodations from the association or managing entity.1 Timeshare owners and persons occupying accommodations through an exchange program are not transient guests and are not subject to occupancy taxes for the use of accommodations, and comply with all applicable state and local health and safety regulations.

E. - I. Repealed by Acts 2003, No. 978, §3.

J. Managing entities and their agents shall act in the capacity of a fiduciary to the timeshare owners. In this connection they shall:

(1) Provide each year to all owners an itemized annual budget, which shall include all receipts and expenditures.

(2) Maintain all books and records concerning the timeshare plan and make all such books and records reasonably available for inspection by any owner or the authorized agent of such owner.

(3) Arrange for an annual independent audit of all the books and financial records of the timeshare plan by a certified public accountant in accordance with generally accepted auditing standards. A copy of the audit shall be forwarded to the officers of the association; or, if no association exists, the owner of each timeshare interest shall be notified that such audit is available upon request.

(4) Make available for inspection any books and records of the timeshare plan upon request of the Louisiana Real Estate Commission.

(5) Schedule occupancy of the timeshare units, when owners are not entitled to use specific timeshare periods, so that all owners will be provided the use and possession of the accommodations of the timeshare plan which they have purchased.

(6) Perform any other functions and duties which are necessary and proper to maintain the timeshare property as provided in the timeshare documents.

(7) Any person who willfully misappropriates the property or funds of an association shall be guilty of theft.

K.(1) With regard to timeshare plans located within the state of Louisiana, the contract retaining a management company shall be automatically renewable every five years, beginning with the fifth year after the management company is first retained. If the owner's association wishes to terminate the contract, the association must affirmatively vote to discharge the management company. Such a vote shall be conducted by the board of the owners' association, and the management company shall be discharged only if at least sixty-six percent of the purchasers voting, which shall be at least fifty percent of all votes allocated to purchasers, vote to discharge the management company.

(2) In the event the management company is discharged, the board of the owners' association is responsible for obtaining another managing entity. If the board fails to do so, any timeshare owner may apply to the parish district court within the jurisdiction of which the accommodations lie for the appointment of a receiver to manage the affairs of the association. At least thirty days before applying to the said district court, the timeshare owner shall mail to the association and post in a conspicuous place on the timeshare property a notice describing the intended action, giving the association the opportunity to fill any vacancies on the board. If during such time the association fails to fill the vacancies, the timeshare owner may proceed with the petition. If a receiver is appointed, the association is responsible for payment of the salary of the receiver, court costs, and attorney fees. The receiver shall have all powers and duties of a duly constituted board of administration and shall serve until the association fills vacancies on the board sufficient to constitute a quorum.

(3) The management company of a timeshare plan subject to the provisions of any other law may be discharged pursuant to that law.

Added by Acts 1983, No. 552, §1; Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §3; Acts 2003, No. 978, §§1 and 3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}

1As appears in enrolled bill (incomplete sentence).



RS 9:1131.21 - Assessment for timeshare interest expenses

§1131.21. Assessment for timeshare interest expenses

A. Until timeshare expense assessments are made against the timeshare interests, the developer shall pay all timeshare expenses. After any timeshare expense assessment has been made against the owners, timeshare expense assessments must be made at least annually, based on a budget adopted at least annually by the managing entity.

B.(1) Except for assessments under Subsections C, D, and E of this Section, all timeshare expenses must be assessed against all the timeshare interests in accordance with the allocation set forth in the timeshare documents. The allocation of total common expenses set forth in the timeshare documents may vary on any reasonable basis, including but not limited to timeshare unit size, timeshare unit type, timeshare unit location, specific identification, or a combination of these factors, if the percentage interest in the common elements attributable to each timeshare interest equals the share of the total common expenses allocable to that interest. The share of a timeshare interest in the common expenses allocable to the timeshare interest may vary on any reasonable basis if the timeshare interest's share of its parcel's common expense allocation is equal to that timeshare interest's share of the percentage interest in common elements attributable to such interest.

(2) No owner of a timeshare interest may be excused from the payment of its proportional share of the common expenses, except that the developer may be excused from the payment of such common expenses which would have been assessed against those units during a stated period of time during which the developer has guaranteed in writing to each timeshare interest owner or to the association that the expenses for the common elements would not increase over a stated dollar amount. If such a guarantee is given, the developer is obligated to pay any amount of common expenses incurred during the guarantee period, which was not produced by the assessments at the guarantee level from other timeshare interest owners. Any past due assessment or installment thereof bears interest at the rate established by the managing entity or timeshare documents not to exceed twelve percent per annum.

C. Any timeshare expense benefiting fewer than all of the owners must be assessed exclusively against the owners benefited.

D. Repealed by Acts 2003, No. 978, §3.

E. If any timeshare interest expense is caused by the misconduct of any owner, the timeshare association may assess that expense exclusively against that owner's timeshare interest.

F. The provisions of this Section shall apply only to timeshare interests in timeshare property located in Louisiana.

G. No owner of a timeshare interest may be excused from the payment of his share of the common expenses unless all owners are likewise excused. Past due assessments may bear interest at the legal rate or some lesser rate established by the managing entity.

Added by Acts 1983, No. 552, §1; Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §3; Acts 2003, No. 978, §§1 and 3.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.22 - Privilege for assessments

§1131.22. Privilege for assessments

A. A person who has a duty to make assessments for timeshare expenses has a privilege on a timeshare interest for any assessment levied against that timeshare interest or fines imposed against its owner from the time the assessment or fine becomes due. The privilege may be foreclosed in like manner as a mortgage on immovable property. Unless the timeshare documents otherwise provide, fees, charges, late charges, fines, and interest charged are enforceable as assessments under this Section. If an assessment is payable in installments, the full amount of the assessment is a privilege from the time the first installment thereof becomes due.

B. A privilege under this Section is superior to all other privileges and encumbrances on a timeshare interest except:

(1) Privileges and encumbrances recorded before the privilege under this Section is perfected;

(2) Mortgages on the timeshare interest securing first mortgage holders and recorded before the due date of the assessment or the due date of the first installment payable on the assessment;

(3) Privileges for property taxes and other governmental assessments or charges against the timeshare interest; and

(4) Privileges securing assessments or charges made by a person managing a project of which the timeshare property is a part.

C. The privilege is perfected upon recordation of a claim of privilege in the parish in which the timeshare unit is situated.

D. A privilege for unpaid assessments is prescribed unless proceedings to enforce the privilege are instituted within three years after the assessments become payable.

E. This Section does not prohibit actions or suits to recover sums for which Subsection A of this Section creates a privilege nor preclude resort to any contractual or other remedy permitted by law.

F. A judgment or decree in any action or suit brought under this Section must include costs and reasonable attorney fees for the prevailing party.

G. A person who has a duty to make assessments for timeshare expenses shall furnish to an owner, upon written request, a recordable statement setting forth the amount of unpaid assessments currently levied against his timeshare interest. The statement must be furnished within ten business days after receipt of the request and is binding in favor of persons reasonably relying thereon.

H. The provisions of this Section shall apply only to timeshare interests in timeshare property located in Louisiana.

Added by Acts 1983, No. 552, §1.



RS 9:1131.23 - Insurance

§1131.23. Insurance

A. Commencing not later than the time of the first conveyance of a timeshare interest in timeshare property located in Louisiana to a person other than a developer, the timeshare association shall maintain the following:

(1) Property insurance covering the timeshare property, insuring against all risks of direct physical loss commonly insured against. The total amount of insurance, after application of any deductibles, shall be not less than eighty percent of the actual cash value of the insured property, exclusive of land, excavations, foundations, and other items normally excluded from property insurance policies; and

(2) Comprehensive general liability insurance, including medical payments insurance, in an amount determined by the board of directors of the timeshare association, but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the timeshare property.

B.(1) If the insurance described in Subsection A is not maintained, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all owners.

(2) The declaration may require the timeshare association to carry any other insurance, and the timeshare association in any event may carry any other insurance it deems appropriate, to protect the association or the owners.

C. Insurance policies carried pursuant to Subsection A must provide that:

(1) Each owner is an insured person under the policy with respect to liability arising out of his ownership of a timeshare interest in the timeshare property or his membership in the association.

(2) The insurer waives its right to subrogation under the policy against any owner or members of his household.

(3) No act or omission by any owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy.

(4) If, at the time of a loss under the policy, there is other insurance in the name of the owner covering the same property covered by the policy, the policy is primary insurance not contributing with the other insurance.

D. Any loss covered by the property policy under Subsection A(1) of this Section shall be adjusted with the timeshare association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the timeshare association, and not to any mortgagee. The insurance trustee or the timeshare association shall hold any insurance proceeds in trust for owners and privilege holders as their interest may appear. Subject to the provisions of Subsection G of this Section, the proceeds shall be disbursed first for the repair or restoration of the damaged timeshare property, and owners and privilege holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the timeshare property has been completely repaired or restored, or the timeshare plan is terminated.

E. An insurance policy issued to the timeshare association does not prevent an owner from obtaining insurance for his own benefit.

F. An insurer that has issued an insurance policy to the timeshare association under this Section shall issue certificates or memoranda of insurance, upon request, to any owner or mortgagee. The insurance may not be cancelled until thirty days after notice of the proposed cancellation has been mailed to the timeshare association, each owner and each mortgagee to whom certificates of insurance have been issued.

G.(1) Any portion of the timeshare property damaged or destroyed shall be repaired or replaced promptly by the timeshare association unless any of the following occur:

(a) The timeshare plan is terminated.

(b) Repair or replacement would be illegal under any state or local health or safety statute or ordinance.

(c) Eighty percent, or such other percentage provided in the declaration, of the owners vote not to rebuild.

(d) The cost of repair or replacement of timeshare property subject to an ownership timeshare interest in excess of insurance proceeds and reserves is a common expense.

(2) In the case of an ownership timeshare interest, if the entire timeshare property is not repaired or replaced:

(a) The insurance proceeds attributable to the damaged timeshare property shall be used to restore the damaged area to a condition compatible with the remainder of the timeshare property.

(b) The insurance proceeds attributable to timeshare property which is not rebuilt shall be distributed to the owners of those timeshare interests and the owners of the timeshare interests to which unrepaired limited common elements were assigned.

(c) The remainder of the insurance proceeds shall be distributed to all the owners in proportion to their interest in the timeshare property.

(3) In the case of a lease timeshare interest, if the entire timeshare property is not repaired or replaced:

(a) The insurance proceeds attributable to the damaged timeshare property shall be used to restore the damaged area to a condition compatible with the remainder of the timeshare property.

(b) The insurance proceeds attributable to the timeshare property which is not rebuilt shall be distributed to the owners of those timeshare interests and the owners of the timeshare interests to which those limited common elements were assigned up to the amount of the owner's purchase price reduced by a sum computed by multiplying the purchase price by a fraction, the numerator of which is the number of years the owner has owned the lease timeshare interest and the denominator of which is the original term of the lease timeshare interests.

(c) The remainder of the proceeds shall be distributed to the developer.

(4) If the owners vote not to rebuild any unit, that unit's entire common element interest, vote in the association, and common expense liability are automatically reallocated upon the vote as if the unit had been condemned. The association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

H. The managing entity shall make available for reasonable inspection by purchasers or their authorized agents a copy of each policy of insurance.

Added by Acts 1983, No. 552, §1; Acts 1984, No. 943, §1, eff. July 20, 1984; Acts 1985, No. 999, §3; Acts 2003, No. 978, §1.

NOTE: SEE ACTS 1985, NO. 999, §5.



RS 9:1131.24 - Requirements where developer's interest in the timeshare property is a leasehold interest

§1131.24. Requirements where developer's interest in the timeshare property is a leasehold interest

A. If the interest which the developer holds in the timeshare property is a leasehold interest, the lease, or an amendment or supplement thereto, must contain a purchaser protection clause.

B. The purchaser protection clause shall provide that the lessor cannot terminate the lease by reason of the lessee's default without first giving reasonable notice of the default to the timeshare association and providing the timeshare association with a reasonable opportunity to cure the default.

C. The purchaser protection clause shall also obligate the lessor to enter into a new lease with the association on the same terms and conditions as the old lease so that bankruptcy of the lessee will not disrupt the timeshare interest owner's continued rights of occupancy.

Acts 1984, No. 943, §1, eff. July 20, 1984.



RS 9:1131.25 - Remedies

§1131.25. Remedies

A. The remedies provided herein shall be in addition to any other remedies provided by law.

B. The timeshare declaration and bylaws shall have the force of law between the individual owners. The remedies for breach of any obligation imposed on owners or the developer shall be damages, injunctions, or any other remedies provided by law.

C.(1) No developer shall have any liability arising out of the use, delivery, or publication by the developer of information provided to it by an exchange company; unless the developer knows the information is false.

(2)(a) Except as provided in this Subsection, no exchange company shall have any liability with respect to:

(i) any representation made by the developer relating to a program for the exchange of timeshare interests or an exchange company; or

(ii) the use, delivery, or publication by the developer of any information relating to a program for the exchange of timeshare interests or an exchange company.

(b) An exchange company shall only be liable for written information provided to the developer by the exchange company.

Added by Acts 1983, No. 552, §1.



RS 9:1131.26 - Louisiana Real Estate Recovery Fund; exemption

§1131.26. Louisiana Real Estate Recovery Fund; exemption

The Louisiana Real Estate Recovery Fund, R.S. 37:1461 et seq., is hereby exempt from1 and no claim shall be made against the fund for any damages arising from the sale of a timeshare interest to the extent such claim is a claim for which an escrow account is established under R.S. 9:1131.17.

Added by Acts 1983, No. 552, §1.

1As appears in enrolled act



RS 9:1131.27 - Repealed by Acts 1984, No. 943, 5, eff. July 20, 1984.

§1131.27. Repealed by Acts 1984, No. 943, §5, eff. July 20, 1984.



RS 9:1131.28 - Recordation

§1131.28. Recordation

For timeshare plans located inside and outside the state of Louisiana, the developer shall record the instrument conveying the timeshare interest to the purchaser with the appropriate recording agency within ninety days after the closing of the transaction. Within ninety days after receipt by the developer of the recorded instrument conveying the timeshare interest from the appropriate recording agency, the developer shall mail the recorded instrument bearing its recordation number to the purchaser.

Acts 1984, No. 943, §3, eff. July 20, 1984; Acts 1985, No. 999, §1; Acts 2003, No. 978, §1.

{{NOTE: SEE ACTS 1985, NO. 999, §5.}}



RS 9:1131.29 - Waiver prohibited

§1131.29. Waiver prohibited

The Louisiana Timesharing Act is enacted to protect the public welfare. No person shall solicit any waiver of its provisions which protect the purchaser. Any waiver of its provisions shall be without effect.

Acts 1984, No. 943, §3, eff. July 20, 1984.



RS 9:1131.30 - Preservation of claims and defenses

§1131.30. Preservation of claims and defenses

A. Any cause of action or defense, for which the remedy of rescission of a sale is provided in the Louisiana Condominium Act,* which a purchaser may raise against a timeshare interest seller arising out of a timeshare interest sale is preserved against any assignee or successor to the contract of sale or to any credit contract executed by the purchaser in connection with the timeshare interest sale.

B. Sellers and creditors shall include the following language in promissory notes executed in connection with timeshare interest sales:

NOTICE

ANY HOLDER OF THIS CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES FOR WHICH RESCISSION OF THE CONTRACT OF SALE IS PROVIDED IN THE LOUISIANA CONDOMINIUM ACT AND WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF SERVICES OR PROPERTY OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS THEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

Acts 1984, No. 943, §3, eff. July 20, 1984.

*R.S. 9:1121.101.



RS 9:1132 - To 1142 Repealed by Acts 1979, No. 682, 3.

§1132. §§1132 to 1142 Repealed by Acts 1979, No. 682, §3.



RS 9:1141.1 - Short title

PART II-B. LOUISIANA HOMEOWNERS ASSOCIATION ACT

SUBPART A. GENERAL PROVISIONS

§1141.1. Short title

This Part shall be known as the "Louisiana Homeowners Association Act".

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.2 - Definitions

§1141.2. Definitions

As used in this Part, unless the context clearly indicates otherwise:

(1) "Association property" means all the property either held by the association or commonly held by the members of the association, or both, and lots privately held by members of the association.

(2) "Common area" means property owned or otherwise maintained, repaired, or administered by the association for the benefit, use, and enjoyment of its members.

(3) "Community documents" means the articles of incorporation, bylaws, plat, declarations, covenants, conditions, restrictions, rules and regulations, or other written instruments, including any amendment thereto, by which the association has the authority to exercise any of its powers to manage, maintain, or otherwise affect the association property or which otherwise govern the use of association property.

(4) "Declaration" means any instrument, however denominated, that establishes or regulates, or both, a residential planned community, and any amendment thereto.

(5) "Homeowners association" or "association" means a nonprofit corporation, unincorporated association, or other legal entity, which is created pursuant to a declaration, whose members consist primarily of lot owners, and which is created to manage or regulate, or both, the residential planned community.

(6) "Lot" means any plot or parcel of land designated for separate ownership shown on a recorded subdivision plat for a residential development or the boundaries of which are otherwise described in a recorded instrument, other than common area, within the jurisdiction of the residential community as such area is described in the community documents.

(7) "Residential planned community" or "planned community" means a real estate development, used primarily for residential purposes, in which the owners of separately owned lots are mandatory members of an association by virtue of such ownership.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.3 - Applicability

§1141.3. Applicability

A. The provisions of this Part shall be applicable to existing and future residential planned communities whose declarations have been duly executed and filed for registry. However, this Part shall not be construed to affect the validity or superiority of any provision of a community document. Only to the extent the community documents are silent shall the provisions of this Part apply.

B.(1) This Part shall not apply to condominium property governed by the provisions of Part II of this Chapter.

(2) The provisions of Part II-A of this Chapter shall be applicable to an ownership timeshare interest created in a lot within a planned community to the extent that those provisions do not conflict with the provisions of this Part.

C. This Part shall not impair any right that is guaranteed or protected by the constitution of this state or the United States, nor shall this Part be construed to affect any act done, offense or violation committed, or right accrued.

D. This Part shall not be construed to impair or cast a cloud upon the titles of common areas or lots within a residential planned community.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.4 - Building restrictions; matters of interpretation

SUBPART B. BUILDING RESTRICTIONS

§1141.4. Building restrictions; matters of interpretation

The existence, validity, or extent of a building restriction affecting any association property shall be liberally construed to give effect to its purpose and intent.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.5 - Building restrictions; generally, affirmative duty, and common areas

§1141.5. Building restrictions; generally, affirmative duty, and common areas

A. Building restrictions affecting the building standards, specified uses, or improvements of association property may be established, amended, or terminated in accordance with the provisions of this Part.

B. Such building restrictions may include the imposition of an affirmative duty, including the affirmative duty to pay monthly or periodic dues or fees, or assessments for a particular expense or capital improvement, that are reasonable for the maintenance, improvement, or safety, or any combination thereof, of the planned community.

C. Such building restrictions may also regulate the building standards, specified uses, and improvements of common areas of a homeowners association, including but not limited to the regulation of passage, ingress, and egress upon common areas, streets, and street rights-of-way.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.6 - Establishment, amendment, or termination of building restrictions

§1141.6. Establishment, amendment, or termination of building restrictions

A. Building restrictions affecting association property, including lots or common areas, or those imposing an affirmative duty may be established, amended, or terminated in accordance with the terms of the applicable community document.

B. In the absence of a provision for the establishment, amendment, or termination of such building restrictions in the community documents:

(1) Building restrictions may be established by agreement of three-fourths of the lot owners.

(2) Existing building restrictions may be made more onerous or increased by agreement of two-thirds of the lot owners.

(3) Existing building restrictions may be made less onerous, reduced, or terminated by agreement of more than one-half of the lot owners.

C.(1) Once established, or amended to be more onerous, building restrictions become a charge on the property and affect all current owners and, once recorded in the public records, affect all subsequent owners. Except for building restrictions relating to assessments or common areas, no new or more onerous building restriction shall impose a duty on the current owner to act affirmatively or remove or renovate any existing structure. All new or replacement structures, however, shall be subject to the new or more onerous building restriction.

(2) Once amended to be less onerous, the building restriction constitutes a reduction of the charge on the property, and once terminated, the property is released of its former charge, affecting all current and subsequent owners.

D.(1) When building restrictions are established under the provisions of Subsection B of this Section, rather than by the community documents, an owner may file with the association and the clerk of court a statement declining to be covered by the building restrictions. Such document must be filed within thirty days of the establishment of such building restrictions.

(2) When building restrictions relative to set-backs or minimum square footage requirements are established or made more onerous under the provisions of Subsection B of this Section, rather than the community documents, the owner of an unimproved lot is exempt from complying with such new or more onerous restrictions.

(3) An "owner" under the provisions of this Subsection means the owner or owners at the time the restriction was established or made more onerous and the waivers of compliance provided in this Subsection are personal to that owner.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.7 - Agreement of owners; voting

§1141.7. Agreement of owners; voting

A. Each lot represents a single vote which can be exercised by the signature or other indication of the registered lot owner or of a single co-owner, the latter of which is presumed to be acting on behalf of the other co-owners. A plot or parcel of unimproved land which is substantially larger than a majority of other lots in the association, however, shall be treated as separate lots, the number of which to be roughly determined by the size of the land in relation to other lots. The ownership interest in common areas, streets, or street rights-of-way does not constitute a voting interest.

B. For purposes of this Subpart, an agreement of lot owners may be obtained by any of the following methods, or a combination thereof:

(1) By a written ballot that states the substance of the issue before the owners and specifies the date by which the return ballot must be received to be counted. The ballot shall be accompanied by the full text of the building restriction being established, amended, or terminated and shall be mailed to the owner by certified mail not less than thirty days prior to the date by which the return ballot must be received.

(2) At a meeting of the owners if written notice of the meeting stating the purpose of the meeting is delivered to each lot owner. The notice shall be accompanied by an agenda of the meeting and the full text of the building restriction being established, amended, or terminated. Such notice shall be mailed to the owner, by certified mail, not less than thirty days prior to the date of the meeting.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.8 - Community documents; force of law

SUBPART C. ENFORCEMENT

§1141.8. Community documents; force of law

The community documents of residential planned communities shall have the force of law between the homeowners association and the individual lot owners and as between individual lot owners. The remedies for breach of any obligation imposed on lot owners or the association shall include damages, injunctions, or such other remedies as are provided by law.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1141.9 - Homeowners association privilege

§1141.9. Homeowners association privilege

In addition to any other remedies provided by law or by the community documents for nonpayment of assessments, a homeowners association as defined in this Part may utilize the provisions of Part III of this Chapter establishing a privilege on lots of delinquent owners for nonpayment of assessments.

Acts 1999, No. 309, §2, eff. June 16, 1999.



RS 9:1145 - Association of owners; privilege; definition

PART III. PRIVILEGES ON IMMOVABLES FOR CHARGES

OR DUES OF ASSOCIATION OF OWNERS

§1145. Association of owners; privilege; definition

Upon the filing of a sworn detailed statement in accordance with this Part, an association of owners of lots in a residential or commercial subdivision shall have a privilege upon the lot and improvements thereon of an owner in the subdivision who fails to pay charges, expenses or dues imposed upon such lot and improvements thereon in accordance with recorded restrictions, servitudes, or obligations affecting such subdivision. An association of owners refers to a nonprofit corporation, partnership, association, or other legal entity whose members are owners of lots in the subdivision, and which maintains certain portions of the land or improvements in such subdivision for the use and benefit of the owners of lots in such subdivision. The privilege shall secure unpaid charges, expenses or dues imposed by the association of owners, together with legal interest from the date due and reasonable attorney's fees.

Added by Acts 1979, No. 583, §1.



RS 9:1146 - Privilege; sworn detailed statement; filing

§1146. Privilege; sworn detailed statement; filing

The sworn detailed statement shall contain the nature and amount of the unpaid charges, expenses, or dues, a description of the lot or lots on which behalf the charges, expenses, or dues have been assessed, shall be signed and verified by an officer or agent of the association, and shall be filed for registry in the mortgage records in the parish in which the residential subdivision is located. The association shall, commensurate with the filing for registry of the privilege, serve upon the delinquent owner a sworn detailed statement of the claim by certified mail, registered mail or personal delivery.

Added by Acts 1979, No. 583, §1.



RS 9:1147 - Privilege; five year period

§1147. Privilege; five year period

A recorded sworn statement shall preserve the privilege against the lot or lots and improvements thereon for a period of five years after the date of recordation. The effect of recordation shall cease and the privilege preserved by this recordation shall perempt unless a suit to enforce the privilege is filed within five years after the date of its recordation and a notice of the filing of such suit is filed in the mortgage records of the parish in which the subdivision is located.

Added by Acts 1979, No. 583, §1.



RS 9:1148 - Privilege; ranking

§1148. Privilege; ranking

The privilege provided in this Part shall be ranked according to its time of recordation.

Added by Acts 1979, No. 583, §1.



RS 9:1149.1 - Short title

PART IV. MANUFACTURED HOME PROPERTY ACT

§1149.1. Short title

This Part shall be known and may be cited as the "Manufactured Home Property Act."

Added by Acts 1982, No. 524, §1, eff. July 22, 1982.



RS 9:1149.2 - Definitions

§1149.2. Definitions

In this Chapter, the following words and phrases shall have the meaning ascribed to them unless the content or subject matter clearly indicates otherwise:

(1) "Person" means any individual, firm, corporation, partnership or association.

(2) "Manufactured home" means a mobile home or residential mobile home.

(3) "Mobile home" means a factory assembled structure or structures transportable in one or more sections, with or without a permanent foundation, and includes the plumbing, heating, air conditioning, and electrical systems contained therein.

(4) "Manufacturer" means any person regularly engaged in the business of assembling manufactured homes, either within or without this state.

(5) "Dealer" means any person engaged in the business of buying, selling, or exchanging manufactured homes which are subject to license under Chapter 4 of the Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(6) "Commissioner" means the director of public safety or his duly assigned assistants, as provided for in R.S. 40:1301, who, in addition to all other powers, shall have all powers granted and perform such duties as are imposed on the commissioner by this Chapter.

(7) "Vehicle" means mobile homes and residential mobile homes.

(8) "Mortgage" shall include any rights under a retail installment contract, a chattel mortgage, a security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), and mortgages upon immovable property.

(9) "Certificate of title" means a vehicle certificate of title as provided for in R.S. 32:701.

(10) "Residential mobile home" means a manufactured home designed to be used as a dwelling, and may include a mobile home or a residential mobile home that has been declared to be a part of the realty as provided in R.S. 9:1149.4.

(11) "Retail installment contract" means an agreement entered into pursuant to Chapter 10 of Title 6 of the Louisiana Revised Statutes of 1950.

(12) "Manufacturer's certificate of origin" means a certificate on a form to be prescribed by the commissioner, and furnished by the manufacturer, showing the original transfer of a new vehicle from the manufacturer to the original purchaser, and each subsequent transfer between distributor and dealer, dealer and dealer, and dealer to owner, through and including the transfer to the title applicant.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Amended by Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:1149.3 - Classification

§1149.3. Classification

Except as otherwise provided in R.S. 9:1149.4, when any manufactured home shall be moved to and located in or upon any immovable property, or installed therein or thereon in a manner which, under any law, might make the manufactured home an immovable or component part thereof, the manufactured home shall be and will remain a movable subject to the provisions of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 governing its mortgage or sale and subject to the provisions of Chapter 9 of Title 10 of the Louisiana Revised Statutes and Chapter 10 of Title 6 of the Louisiana Revised Statutes of 1950 and Code Book III, Code Title XII, Chapter 2 of Title 9 of the Louisiana Revised Statutes of 1950 governing its financing. Title to the vehicle shall not pass by the sale of the immovable property to which it has been actually or fictitiously attached, whether such sale be conventional or judicial. No sale or mortgage of or lien upon the immovable property shall in any manner affect or impair the rank or privilege of a chattel mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws on such manufactured home, or the remedies of the holder thereof for its enforcement.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:1149.4 - Immobilization

§1149.4. Immobilization

A. A manufactured home placed upon a lot or tract of land shall be an immovable when there is recorded in the appropriate conveyance or mortgage records of the parish where the said lot or tract of land is situated an authentic act or a validly executed and acknowledged sale or mortgage or sale with mortgage which contains a description of the manufactured home as described in the certificate of title or manufacturer's certificate of origin and a description of the lot or tract of land upon which the manufactured home is placed, and contains a declaration by the owner of the manufactured home and, when applicable, the holder of a mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws on the manufactured home, that it shall remain permanently attached to the lot or tract of land described in the instrument.

B. Upon recordation of the act described above, the manufactured home shall cease to be subject to the application of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 and the taxes applicable to movables and shall thereafter be subject to all laws concerning immovable property; however, nothing herein shall be construed to affect the rights of the holder of a validly recorded chattel mortgage or previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws duly noted on the certificate of title.

C.(1) Notwithstanding any other law to the contrary, no action to collect a tax applicable to movables which is purported to be due or became due on any purchase made on or after September 1, 2005, through December 31, 2006, of any manufactured home used solely as residential housing in the following parishes which have been severely impacted by Hurricanes Katrina and Rita shall be initiated or continued, if the basis of such action is the date upon which the declaration of immovability provided for in Subsection A of this Section is recorded in the conveyance or mortgage records:

(a) The parishes of St. Helena and Cameron.

(b) The parish of West Feliciana.

(c) The parish of St. James.

(d) The parishes of East Feliciana, Point Coupee, and West Baton Rouge.

(e) The parishes of Allen, Assumption, and Sabine.

(f) The parish of Plaquemines.

(g) The parishes of Beauregard, Evangeline, Iberville, and Jefferson Davis.

(h) The parishes of Acadia, Ascension, Iberia, Lafourche, Livingston, St. Bernard, St. Charles, St. John the Baptist, St. Landry, St. Martin, St. Mary, Vermilion, Vernon, and Washington.

(i) The parishes of Tangipahoa and Terrebonne.

(j) The parishes of Calcasieu, Lafayette, and St. Tammany.

(k) The parishes of East Baton Rouge, Jefferson, and Orleans.

(2) With respect to actions to collect a tax applicable to movables which is purported to be due or became due on those manufactured homes specified in Paragraph (1) of this Subsection, if the basis of such action is the date upon which the declaration of immovability was filed, then the date of immobilization shall relate back to the twentieth day of the month following the month of the delivery of the manufactured home.

(3) The purchaser of a manufactured home who formerly lived at a physical address on or after September 1, 2004, within one of the parishes as provided for in Paragraph (1) of this Subsection, who bought a manufactured home on or after September 1, 2005, through December 31, 2006, for use solely as residential housing, shall also be eligible for the relief provided for in this Subsection if the purchaser submits an Affidavit of Displacement to the Department of Revenue attesting that the purchaser resided in one of the parishes as provided for in Paragraph (1) of this Subsection on or after September 1, 2004.

D.(1) Upon recordation of the act of immobilization provided by this Section, the owner of the manufactured home or his agent shall file with the secretary of the Department of Public Safety and Corrections a certified copy of the act. The secretary of the Department of Public Safety and Corrections shall create an Internet accessible searchable database providing a public record of each such filing, indicating the name of the owner of the manufactured home, the date of recording of the act of immobilization in accordance with Subsection A of this Section, the parish where the act is recorded, the year of manufacture, the name of the manufacturer, the dimensions and the vehicle identification number or numbers of the manufactured home, and the date of the secretary's filing of a copy of the act of immobilization.

(2) The secretary shall return to the owner or his agent an acknowledgment that the act has been received and the public record created. This acknowledgment shall contain information sufficient to allow the location of the public record to be ascertained. For creating this public record, the secretary of the Department of Public Safety and Corrections is authorized to charge and collect the fee provided in R.S. 32:412.1(A)(3)(y). The failure of the owner or his agent to file a certified copy of the immobilization as provided in this Subsection shall not impair the validity or enforceability of the act of immobilization as provided by this Section.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2008, No. 463, §1, eff. July 1, 2008; Acts 2008, No. 924, §1, eff. Jan. 1, 2009; Acts 2011, 1st Ex. Sess., No. 30, §1.

NOTE: See Acts 2008, No. 463, 2 re retroactivity.



RS 9:1149.5 - Security devices

§1149.5. Security devices

A. Every retail installment contract, chattel mortgage, or security agreement entered into for the purchase or the refinance of a manufactured home or its contents, or both, shall be effective as against third persons and shall take its rank and priority as provided in Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq. A retail installment contract, chattel mortgage, security agreement or a financing statement in the form approved by the commissioner is filed when received provided the receipt is subsequently validated by the office of the commissioner.

B. Validation of the receipt of the retail installment contract or chattel mortgage, security agreement or financing statement by the commissioner shall affect third persons wherever the manufactured home or the contents thereof are located.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982. Acts 1984, No. 574, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2004, No. 303, §1.



RS 9:1149.6 - Deimmobilization

§1149.6. Deimmobilization

A. The owner may deimmobilize a manufactured home by detachment or removal. However, to affect third persons, an authentic act or sale or mortgage or sale with mortgage containing a description of the manufactured home as described in the previous certificate of title or manufacturer's certificate of origin, a description of the lot or tract of land upon which the manufactured home has been placed, a statement of intent by the owner that he no longer intends the manufactured home to be an immovable and a description of the document by which the manufactured home was immobilized, including the recording information, must be filed in the appropriate conveyance or mortgage records of the parish where the said lot or tract of land is situated.

B. Thereafter the owner may apply to the commissioner for a certificate of title according to the provisions of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950. The commissioner shall issue a certificate of title upon the furnishing of: (a) a certificate of mortgages; (b) a certified copy of the act of deimmobilization as provided in R.S. 9:1149.6(A); and (c) a release of all mortgages previously secured by the manufactured home and/or the immovable property upon which the manufactured home was located.

C. Upon the issuance of a certificate of title by the commissioner, the manufactured home shall be deemed a movable, and shall be subject to all laws concerning movable property.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982.



RS 9:1149.7 - Reference to prior law

§1149.7. Reference to prior law

The provisions of this Part shall replace the provisions of R.S. 32:710(N) and whenever any reference is made in any law to R.S. 32:710(N), said law or laws shall be deemed to refer to the provisions of this Part.

Added by Acts 1982, No. 524, §1, eff. July 22, 1982.



RS 9:1151 - ACCESSION

CODE TITLE II--OWNERSHIP

CHAPTER 1. ACCESSION

§1151. Change in ownership of land or water bottoms as result of action of navigable stream, bay, lake, sea, or arm of the sea; mineral leases

In all cases where a change occurs in the ownership of land or water bottoms as a result of the action of a navigable stream, bay, lake, sea, or arm of the sea, in the change of its course, bed, or bottom, or as a result of accretion, dereliction, erosion, subsidence, or other condition resulting from the action of a navigable stream, bay, lake, sea, or arm of the sea, the new owner of such lands or water bottoms, including the state of Louisiana, shall take the same subject to and encumbered with any oil, gas, or mineral lease covering and affecting such lands or water bottoms, and subject to the mineral and royalty rights of the lessors in such lease, their heirs, successors, and assigns; the right of the lessee or owners of such lease and the right of the mineral and royalty owners thereunder shall be in no manner abrogated or affected by such change in ownership.

Acts 1952, No. 341, §1; Acts 2001, No. 963, §1.



RS 9:1152 - Grant of mineral servitude on lands acquired by the state from agencies or political subdivisions by subsidence or erosion

§1152. Grant of mineral servitude on lands acquired by the state from agencies or political subdivisions by subsidence or erosion

A. With regard to lands previously acquired or which may be acquired hereafter by the state of Louisiana from an agency or political subdivision of the state due to subsidence or erosion or other action of a navigable river, stream, bay, or lake or arm of the sea occurring after the effective date of the Louisiana State Constitution of 1921 and which are not subject to a mineral lease granted by the state of Louisiana on the effective date hereof, and which are subject to a mineral lease granted by such agency or political subdivision, or its governmental predecessor, on the effective date hereof, the state of Louisiana hereby grants to the agency or political subdivision, or its governmental successor, from which it acquired or may acquire such lands an imprescriptible and inalienable mineral servitude affecting all minerals underlying the lands so acquired. Any such servitude shall be treated as having been granted on the date of the change in ownership of such lands and the agency or political subdivision holding such servitude is granted the authority to lease or otherwise manage the mineral rights affected thereby in accordance with law.

B. The boundaries of such servitudes shall be fixed as follows:

(1) The state agency or political subdivision having an interest therein may submit to the secretary of the Department of Natural Resources a certified map or plat of survey prepared by a registered land surveyor showing the exact extent of the servitude area, along with such other proof of the boundaries thereof as the secretary may reasonably require. Upon sufficient showing of the boundaries of the servitude area, the secretary shall indicate his assent thereto on said plat and on his certificate evidencing the boundaries of such servitude.

(2) The office of mineral resources of the Department of Natural Resources and the agency or political subdivision holding such servitude may fix the boundaries of such servitudes or otherwise fix their respective interest with respect to such servitude by written agreement.

(3) In the event the boundaries cannot be fixed in either manner provided for above, then the secretary of the Department of Natural Resources, the office of mineral resources of the Department of Natural Resources, or the agency or political subdivision holding such servitude may institute an action in the parish where the property is located to fix the boundaries of such servitude in accordance with applicable law.

(4) A true and certified copy of any certificates, plats, agreements or judgments fixing the boundaries of such servitudes shall be filed with the secretary of the Department of Natural Resources and shall be recorded in the parish where the affected property is located.

C. Nothing contained herein shall have the effect of modifying or repealing R.S. 9:1151.

Acts 1984, No. 839, §1.



RS 9:1201 - FAMILY HOME

CODE TITLE III--PERSONAL SERVITUDES

CHAPTER 1. FAMILY HOME

§1201. Family home

The rights and obligations of all parties with respect to the family home and contents burdened in whole or in part with a usufruct in favor of the surviving spouse shall be controlled by the provisions of Civil Code Book II, Title III, Personal Servitudes.

Added by Acts 1983, No. 535, §2.



RS 9:1202 - Form of security for legal usufruct of surviving spouse

§1202. Form of security for legal usufruct of surviving spouse

If security is owed to the naked owner by the usufructuary who is the surviving spouse, the court may order the execution of notes, mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either community or separate property, movable or immovable, as security.

Acts 2003, No. 1207, §1.



RS 9:1251 - GENERAL PROVISIONS

CODE TITLE IV--PREDIAL SERVITUDES

CHAPTER 1. GENERAL PROVISIONS

§1251. Passage to or from waters or recreational sites; servitudes or rights of way or passage not acquired

A. Any other provisions of the laws of this state to the contrary notwithstanding, whenever any land owner voluntarily, whether expressly or tacitly, permits passage through or across his land by certain persons or by the public, solely for the purpose of providing a convenience to such persons in the ingress and egress to and from waters for boating, or for the purpose of ingress and egress to and from any recreational site, neither the public nor any person shall thereby acquire a servitude or right of passage, nor shall such passage become a public road or street by reason of upkeep, maintenance, or work performed thereon by any governing authority.

B. The provisions of this section shall not be construed to:

(1) prohibit land owners from entering into enforceable contracts specifically granting servitudes or rights of way or passage;

(2) prohibit land owners from specifically dedicating roads, streets or passages to the public use;

(3) repeal any laws relative to expropriation or appropriation of land or servitudes or laws authorizing the legislature or governing authorities to open, lay out or appoint public roads or streets; nor

(4) repeal any laws creating servitudes along rivers, streams or other waters.

Acts 1958, No. 463, §1.



RS 9:1252 - Creation of real right for educational, charitable, or historic purposes

§1252. Creation of real right for educational, charitable, or historic purposes

A. The owner of immovable property may create a perpetual real right burdening the whole or any part thereof of that immovable property, including, but not limited to, the facade, exterior, roof, or front of any improvements thereon to any corporation, trust, community chest, fund, or foundation, organized and operated exclusively for religious, scientific, literary, charitable, educational, or historical purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual, or to the United States, the state of Louisiana, or any political subdivision of any of the foregoing. A real right established pursuant hereto may additionally obligate the owner of the immovable property as is necessary to fully execute the rights granted herein.

B. A real right created pursuant to this Section shall be binding on the grantor, his heirs, successors, assigns, and all subsequent owners of the immovable property, regardless of the fact that the grantee does not own or possess any interest in a neighboring estate or the fact that the real right is granted to the grantee and not to the estate of the grantee, the fact that the real right was not created as a part of a common development or building plan, devised by an ancestor in title of the grantor.

C. A real right created under the authority of this Section shall be granted by authentic act and shall be effective against third parties when filed for registry in the conveyance records of the parish in which the immovable property is located. Any right or obligation imposed on the owner of the immovable property by the real right created pursuant hereto, including any affirmative obligation established therein, shall be enforceable by the grantee through judicial proceeding by actions for injunctions or damages brought by the grantee.

D. A real right granted under authority of this Section shall be non-transferable by the grantee except upon dissolution of the grantee in which case the real right shall be transferred to another similar charitable organization or to the state of Louisiana or any political subdivision thereof.

Added by Acts 1977, No. 234, §1. Amended by Acts 1979, No. 212, §1.



RS 9:1253 - Public transportation servitude

§1253. Public transportation servitude

Any road or street which becomes a public road or street under R.S. 48:491(B) shall be subject to a servitude of public transportation and utility running in favor of the parish or municipality in which the road or street is located. This servitude shall extend directly above and below the surface of the public road or street and shall grant to the governing authority of the parish or municipality and any public utility authorized by such governing authority the right to construct and maintain all public utilities, including but not limited to, the right to lay water lines, natural gas lines, sewerage lines, and electrical, telecommunications, and cable television lines.

Acts 1986, No. 708, §1.

{{NOTE: SEE ACTS 1986, NO. 708, §2.}}



RS 9:1254 - Enclosed estate; right and servitude of passage on certain waterways

§1254. Enclosed estate; right and servitude of passage on certain waterways

A. The owner of an enclosed estate who has no access to his estate other than by way of an existing waterway passing through neighboring property shall have a right and servitude of passage on such waterway. The existing waterway passing through the neighboring property shall be directly accessible from a publicly navigable waterway, and shall have been and shall still be capable of use for navigation by the owner of either the dominant or servient estate at the time of acquisition by act of sale, inheritance, or otherwise, by the owner of the dominant estate.

B. If more than one existing waterway is capable of providing access to the enclosed estate pursuant to Subsection A, the passage shall generally be taken along the shortest route of safe passage from the enclosed estate to the nearest publicly navigable waterway at the location least injurious to the intervening lands and waterways. The owner of the dominant estate shall not be required to traverse open waters which may become hazardous for small watercraft during inclement weather.

C. The provisions of this Section shall supersede any other provision of law to the contrary.

D. The provisions of this Section are interpretative and are intended to clarify Civil Code Articles 689, 692, and 705 and any other existing law as to the right and servitude of passage on waterways to enclosed estates which have no means of access other than by way of water due to the lack of sufficient land on which to feasibly construct a road, and shall have retroactive application.

Acts 2004, No. 813, §1.



RS 9:1255 - Solar collectors; right of use

§1255. Solar collectors; right of use

A. For purposes of this Section, "solar collector" means any device or combination of elements which relies on sunlight as an energy source.

B. No person or entity shall unreasonably restrict the right of a property owner to install or use a solar collector.

C. The provisions of this Section shall not supersede zoning restrictions, servitudes as provided by Civil Code Article 697 et seq., or building restrictions, as provided by Civil Code Article 775 et seq., which require approval prior to the installation or use of solar collectors.

D. The provisions of this Section shall not apply to property or areas which have been identified as historic districts, historical preservations or landmarks by any historic preservation district commission, landmarks commission, or the planning or zoning commission of a governing authority.

Acts 2010, No. 274, §1.



RS 9:1271 - LOUISIANA CONSERVATION SERVITUDE ACT

CHAPTER 2. LOUISIANA CONSERVATION SERVITUDE ACT

§1271. Short title

This Chapter shall be known as and may be cited as the "Louisiana Conservation Servitude Act".

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1272 - Definitions

§1272. Definitions

As used in this Chapter unless the context otherwise requires:

(1) "Conservation servitude" means a nonpossessory interest of a holder in immovable property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of immovable property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, archaeological, or cultural aspects of unimproved immovable property.

(2) "Holder" means:

(a) A governmental body empowered to hold an interest in immovable property under the laws of this state or the United States; or

(b) A charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of immovable property, assuring the availability of immovable property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, archaeological, or cultural aspects of unimproved immovable property.

(3) "Third party right of enforcement" means a right provided in a conservation servitude to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1273 - Creation, conveyance, acceptance and duration

§1273. Creation, conveyance, acceptance and duration

A. Except as otherwise provided in this Chapter, a conservation servitude may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other servitudes created by contract.

B. No right or duty in favor of or against a holder, and no right in favor of a person having a third party right of enforcement shall arise under a conservation servitude before its acceptance by the holder and a recordation of the acceptance.

C. A conservation servitude is unlimited in duration unless the instrument creating it otherwise provides.

D. Any interest in immovable property in existence at the time a conservation servitude is created is not impaired by the conservation servitude unless the owner of the interest is a party to the conservation servitude or consents to it.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1274 - Judicial actions

§1274. Judicial actions

Any action affecting a conservation servitude may be brought by any one of the following:

(1) An owner of an interest in the immovable property burdened by the servitude.

(2) A holder of the servitude.

(3) A person having a third party right of enforcement.

(4) A person otherwise authorized by law.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1275 - Applicability

§1275. Applicability

A. This Chapter applies to any interest created after December 31, 1986 which complies with the provisions of this Chapter, whether designated as a conservation servitude or as a covenant, equitable servitude, restriction, or otherwise.

B. This Chapter applies to any interest created before January 1, 1987 if it would have been enforceable had it been created after December 31, 1986 unless retroactive application contravenes the constitution or laws of this state or the United States.

C. This Chapter does not invalidate any interest, whether designated as a conservation or preservation servitude or as a covenant, equitable servitude, restriction, or otherwise, that is enforceable under any other law of this state.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1276 - Uniformity of application and construction

§1276. Uniformity of application and construction

A. This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting similar provisions of law.

B. The provisions of this Chapter shall supercede any conflicting provisions of Civil Code Article 608.

C. This Chapter shall not be applied or construed to allow or permit the holder or owner of such servitude to obstruct or in any way impede the construction, operation, or maintenance of needed public utility facilities as provided by law on the effective date of this Chapter.

Acts 1986, No. 217, §1, eff. Jan. 1, 1987.



RS 9:1421 - Repealed by Acts 2001, No. 572, 2.

§1421. Repealed by Acts 2001, No. 572, §2.



RS 9:1422 - Certified copies of inventories in Parish of Orleans; admission as proof

§1422. Certified copies of inventories in Parish of Orleans; admission as proof

Certified copies of original inventories of a succession taken in the parish of Orleans may be returned into the court having jurisdiction and when returned may be admitted as proof in the courts.



RS 9:1423 - Fees of experts and appraisers

§1423. Fees of experts and appraisers

The fees allowed to experts, notary publics and appraisers appointed to assist in taking inventories of successions, tutorships, interdictions, and other proceedings requiring the taking of inventories, shall be fixed by the court appointing such experts, notary publics and appraisers, and shall be taxed as costs in those proceedings in which the taking of an inventory is required.

Amended by Acts 1970, No. 508, §1.



RS 9:1424 - Affixing of seals on succession property; preservation

§1424. Affixing of seals on succession property; preservation

On the application of an interested party, or on its own motion, the court may order the affixing of seals on succession property in the manner and to the extent directed by the court, and may take such other action as the court deems necessary for the preservation of the succession property in the interest of the succession, the heirs, and the creditors.

Added by Acts 1960, No. 31, §6; eff. Jan. 1, 1961.



RS 9:1425 - Succession judgments affecting real property in Orleans; attorneys to file with assessor

§1425. Succession judgments affecting real property in Orleans; attorneys to file with assessor

A. Whenever any real property situated in the parish of Orleans is included in a succession judgment, signed upon the presentation of a petition for simple possession and rendered without opposition, a copy of all such succession judgments shall be filed within fifteen days with the assessor for the parish of Orleans by the attorney at law representing the succession, and it shall be the duty of the attorney representing the successful litigant, if such judgments include any real property situated in the parish of Orleans are signed after opposition and litigation, to so file such judgments with the said assessor within fifteen days from the date the judgments become final.

B. Whoever violates the provisions of this Section shall be fined not more than fifty dollars or imprisoned in the parish jail for not more than sixty days, or both.

Added by Acts 1964, No. 43, §§2, 3; Acts 2006, No. 622, §1, eff. Dec. 11, 2006.



RS 9:1426 - Retirement plan; usufruct of surviving spouse

§1426. Retirement plan; usufruct of surviving spouse

A.(1) If a recurring payment is being made from a public or private pension or retirement plan, an annuity policy or plan, an individual retirement account, a Keogh plan, a simplified employee plan, or any other similar retirement plan, to one partner or to both partners of a marriage, and the payment constitutes community property, and one spouse dies, the surviving spouse shall enjoy a legal usufruct over any portion of the continuing recurring payment which was the deceased spouse's share of their community property, provided the source of the benefit is due to payments made by or on behalf of the survivor.

(2) This usufruct shall exist despite any provision to the contrary contained in a testament of the deceased spouse.

B. The usufruct granted by this Section shall be treated as a legal usufruct and is not an impingement upon the legitime and a naked owner shall not have a right to demand security.

Acts 1990, No. 1075, §1, eff. July 27, 1990; Acts 1997, No. 1421, §6, eff. July 1, 1999.



RS 9:1431 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

SUBPART B. SMALL SUCCESSIONS

§1431. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1441 - Presumption of death of military personnel

SUBPART C. PRESUMPTIONS

§1441. Presumption of death of military personnel

A person on active duty in one of the armed services of the United States, who has been reported missing under circumstances which have induced the armed service to which he was attached to accept the presumption of his death, shall likewise be presumed dead under the law of this state.

Added by Acts 1960, No. 31, §6; eff. Jan. 1, 1961.



RS 9:1442 - Succession of military personnel presumed dead

§1442. Succession of military personnel presumed dead

A. The succession of a person presumed dead, as provided in R.S. 9:1441, may be opened, administered, and his heirs or legatees sent into absolute possession of his estate, by the district court of the parish where he was domiciled at the time of entering the armed service, and in the same manner as the succession of a deceased person, except as otherwise provided in R.S. 9:1443. His heirs and legatees sent into possession of his property judicially may thereafter deal with such property as the absolute and unconditional owners, and third persons may safely deal with them as such.

B. If it is subsequently discovered that the person presumed dead is alive, and within thirty years of the date of the judgment of possession he demands the return of his property, the persons sent into possession thereof as his heirs or legatees shall return to him all such property which they still own, subject to the mortgages and other encumbrances which they have placed thereon. These persons shall also repay him the value of all property of which they were sent into possession and which they have alienated, and the amount of the mortgages and other encumbrances which they placed on property returned to him. The persons sent into possession as his heirs or legatees shall return to him the annual revenues of his property as follows:

(1) If he reappears within five years, they shall return two-thirds.

(2) If he reappears after five and within seven years, one-half.

(3) But after seven years' absence, the whole of the revenue shall belong to those who shall have been put into possession.

Acts 1960, No. 31, §6; eff. Jan. 1, 1961; Acts 1990, No. 989, §8, eff. Jan. 1, 1991.



RS 9:1443 - Proof of presumption of death of military personnel

§1443. Proof of presumption of death of military personnel

In a proceeding to open the succession of a person presumed dead, as provided in R.S. 9:1441, or in any other action or proceeding whatever in which the presumption of his death is an issue, this presumption may be proved by a certified copy of an official certificate of the armed service to which he was attached, or of pertinent excerpts from his service record, indicating that the armed service has accepted the presumption of his death.

Added by Acts 1960, No. 31, §6; eff. Jan. 1, 1961.



RS 9:1451 - ADMINISTRATION OF SUCCESSIONS

CHAPTER 2. ADMINISTRATION OF SUCCESSIONS

PART I. IN GENERAL

SUBPART A. PRIVATE SALE; PROCEDURE

§1451. §§1451 to 1454 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1454.1 - Prescription against informalities of legal procedure

§1454.1. Prescription against informalities of legal procedure

Any and all informalities of legal procedure connected with or growing out of any private sale of any succession property by executors or administrators, pursuant to the provisions of R.S. 9:1451 through 9:1454, inclusive, authorized by an order of the courts of this state, to sell at private sale, shall be prescribed against by those claiming under such sale after the lapse of two years from the date of the sale; provided, that where any such informality of legal procedure has existed for a period of two years prior to July 27, 1960, an action to annul because of such informality must be brought within six months from and after July 27, 1960.

Added by Acts 1960, No. 367, §1.



RS 9:1455 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

§1455. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1491 - To 1493 Repealed by Acts 1974, No. 131, 3

SUBPART C. MINERAL LEASES; PROCEDURE

§1491. §§1491 to 1493 Repealed by Acts 1974, No. 131, §3



RS 9:1511 - Option for servitudes or flowage rights; perfecting

SUBPART D. MISCELLANEOUS PROVISIONS

§1511. Option for servitudes or flowage rights; perfecting

In any case where a person had executed in favor of the United States of America an option for the acquisition of servitudes or flowage rights in any of the spillways in the state and dies prior to the execution of the formal deeds, the administrator, executor, or curator, after having first obtained an order of court authorizing him to sign the deed, may effectuate such option, by deed in the form provided by the United States of America.



RS 9:1512 - Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

§1512. Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1513 - Payment to surviving spouse without court proceedings

§1513. Payment to surviving spouse without court proceedings

A. Any bank or other depository may pay to the surviving spouse of a depositor a sum not to exceed ten thousand dollars out of the deposits of a decedent or out of deposits of the community between the survivor and the decedent, deposited in the name of decedent or of the survivor or in the name of the decedent jointly with the survivor or otherwise, without any court proceedings, order or judgment authorizing the same or determining whether or not an inheritance tax is due. The surviving spouse shall give to the paying depository an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

B. In the event of such payment, the receipt of the surviving spouse to whom it is made is a full release and discharge of the payor bank or other depository for the amount paid and for any inheritance tax determined to be due, and no tax collector, creditor, heir, personal representative, or any other person shall have any right or cause of action against any bank or other depository on account of the payment. R.S. 47:2410 does not apply to such cases.

C. Notwithstanding the provisions of Subsection (A) hereof, in the event a surviving spouse possesses funds which have been deposited in an account listed solely in the name of said surviving spouse, the payor bank or other depository may release such funds in the account of the surviving spouse without liability for any estate, inheritance or succession taxes which may be due the state, provided the payor bank or other depository shall notify the collector of revenue within seven days of the release of any funds in such accounts.

D. Notwithstanding the provisions of this Section or any other provision of law, the provisions of R.S. 6:312 shall establish the exclusive method for payment of funds from an alternative account.

Added by Acts 1952, No. 539, §1. Amended by Acts 1956, No. 559, §1; Acts 1958, No. 126, §1; Acts 1964, No. 194, §2; Acts 1966, No. 235, §2; Acts 1974, No. 20, §1; Acts 1976, No. 316, §1; Acts 1978, No. 153, §1; Acts 1984, No. 54, §1; Acts 1995, No. 1143, §2.



RS 9:1514 - Credit unions; payment to surviving spouse without court proceedings

§1514. Credit unions; payment to surviving spouse without court proceedings

A.(1) Any credit union in Louisiana may pay to the surviving spouse the value of any shares standing in the name of the decedent in the credit union not in excess of ten thousand dollars without any court proceedings, order or judgment authorizing the same and without determining whether the shares belong to the separate estate of decedent or to the community which existed between the decedent and the surviving spouse. The surviving spouse shall give to the paying depository an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

(2) The receipt of the surviving spouse for the payment shall constitute a full release and discharge of the credit union for the amount paid. No person, natural or juridical, shall have any right or cause of action against a credit union because of the payment.

(3) In the event such deceased member of the credit union leaves no surviving spouse, the credit union may pay the balance in the deceased member's share account to the major children of the deceased upon presentment of an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

(4) The receipt of a major child of the deceased member for the payment shall constitute a full release and discharge of the credit union for the amount paid. No person, natural or juridical, shall have any right or cause of action against a credit union because of the payment.

B.(1) Any credit union may pay to the surviving spouse of a depositor a sum not to exceed ten thousand dollars out of the deposits of a decedent or out of deposits of the community between the survivor and the decedent, deposited in the name of decedent or of the survivor or in the name of the decedent jointly with the survivor or otherwise, without any court proceedings, order or judgment authorizing the same. The surviving spouse shall give the paying depository an affidavit that the total funds withdrawn do not exceed ten thousand dollars from all depositories.

(2) The receipt of the surviving spouse to whom payment is made is a full release and discharge of the payor credit union for the amount paid, and no tax collector, creditor, heir, personal representative, or any other person shall have any right or cause of action against any credit union on account of the payment.

C. Notwithstanding the provisions of this Section or any other provision of law, the provisions of R.S. 6:664 shall establish the exclusive method for payment of funds from a multiple party account.

Acts 1964, No. 166, §1. Amended by Acts 1966, No. 235, §2; Acts 1974, No. 20, §1; Acts 1978, No. 153, §1; Acts 1984, No. 54, §1; Acts 1995, No. 293, §2; Acts 2010, No. 175, §2.



RS 9:1515 - Payment to surviving spouse or children of deceased; last wages due by employers

§1515. Payment to surviving spouse or children of deceased; last wages due by employers

A. Any employer may pay to the surviving spouse of a deceased employee any wages, sick leave, annual leave, or other benefits due to a deceased employee, provided neither spouse has instituted a divorce proceeding. In the event the deceased employee leaves no surviving spouse or if either spouse has instituted a divorce proceeding, the employer may pay the last wages and other benefits to any major child of the deceased employee.

B. Before making such payment to the person requesting same, the employer shall require such person to execute an instrument before two witnesses which shall give the name, address, date and place of death of the deceased employee, the relationship of the person requesting payment to said employee, the name and address of the surviving spouse, or children, if any, of said deceased employee and such other information as the employer may require.

C. The employer may make the payments referred to in this Section, without any court proceedings, order, or judgment authorizing the same and without determining whether or not any inheritance taxes may be due or whether the funds belong to the separate estate of decedent or to the community which existed between the decedent and the surviving spouse, but only if the employer forwards an affidavit stating the name of the deceased, the amount paid, the name of the recipient, and a copy of the release document substantiating the release to the secretary of the Department of Revenue within ten calendar days of the release of the funds.

D. The execution of the instrument referred to in Subsection B and the receipt of such person for such payment shall constitute a full release and discharge of the employer for the amount paid and for all inheritance taxes which may be determined to be due. No person natural or juridical shall have any right or cause of action against such employer because of such payment. R.S. 47:2410 does not apply in such cases.

E. The term "employer" as used in this Section includes the state and any of its political subdivisions which employed such deceased employee and owed him any wages, sick leave, annual leave, or other employment benefits at the time of death.

Added by Acts 1968, No. 253, §1. Amended by Acts 1974, No. 152, §1; Acts 1978, No. 96, §1; Acts 1992, No. 604, §1; Acts 1997, No. 658, §2; Acts 2005, No. 24, §1, eff. June 9, 2005.



RS 9:1516 - Transfer or payment of monetary proceeds of minerals or mineral products, rentals, accrued royalties, and other funds related to minerals or mineral contracts belonging or payable to deceased person; authority; discharge of holder

§1516. Transfer or payment of monetary proceeds of minerals or mineral products, rentals, accrued royalties, and other funds related to minerals or mineral contracts belonging or payable to deceased person; authority; discharge of holder

A. Upon proper authority any holder of monetary proceeds of minerals or mineral products, rentals, accrued royalties or other funds related to minerals or mineral products, belonging or payable to a deceased person, under the terms of a mineral lease or other contract, by operation of law or otherwise, may transfer or pay the same to the decedent's succession representatives, heirs, or the legal representatives of the heirs. The letters of the succession representative or the judgment recognizing and putting the heirs in possession, issued by a Louisiana court of competent jurisdiction, and accompanied by letters of tutorship or curatorship of the heirs who are not sui juris, shall constitute proper authority for making the transfer or payment which when so made shall be full protection to the holder. Conclusive proof to the holder of the letters or judgment and of the jurisdiction of the court rendering them shall result from copies thereof, duly certified.

B. Nothing contained in this section shall be construed as limiting the rights of a holder in making any transfer or payment under the terms and provisions of a mineral lease or other contract, or under existing law.

C. The term "holder" as used in this section means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind, in possession of the monetary proceeds of minerals or mineral products, rentals, accrued royalties or other funds related to minerals or mineral contracts, belonging or payable to a deceased person.

D. All laws or parts of laws in conflict herewith are hereby repealed. It is expressly provided however, that R.S. 30:105 through 108 shall not be repealed by the provisions of this section, nor shall this section be construed as altering or affecting the provisions of R.S. 47:2413.

Acts 1970, No. 153, §1.



RS 9:1517 - Certain succession representatives; power of attorney

§1517. Certain succession representatives; power of attorney

Any person confirmed as a testamentary executor, or appointed dative testamentary executor, provisional administrator, or administrator of a succession may, by power of attorney, designate a person to manage in his stead. The mandatary may substitute another person to manage in his stead but only if the procuration empowers him to substitute.

Acts 1985, No. 284, §1.



RS 9:1521 - Public sale of succession property for purposes other than payment of estate debts or legacies

SUBPART E. PUBLIC SALE OF SUCCESSION PROPERTY

§1521. Public sale of succession property for purposes other than payment of estate debts or legacies

A. The property of a succession, movable, immovable, or both, may be sold at public auction for any purpose. There shall be no priority in the order of sale as between movable and immovable property when succession property is sold for any purpose other than the payment of estate debts or legacies.

B. An administrator or executor desiring to sell succession property at public auction for any purpose other than the payment of estate debts or legacies shall petition the court for authority therefor, describing the property and setting forth the reasons for the sale. When it considers the sale to be in the best interest of the succession, heirs, and succession creditors the court shall render an order authorizing the sale of the property at public auction.

C. Except as otherwise provided in this Section, the property shall be sold in the manner provided for the sale of succession property at public auction to pay estate debts or legacies.

Added by Acts 1956, No. 387, §1; Acts 1997, No. 1421, §4, eff. July 1, 1999.



RS 9:1551 - Burial of unclaimed bodies

PART II. BURIAL OF UNCLAIMED BODIES;

ADMINISTRATION OF SUCCESSIONS OF $500 OR LESS

§1551. Burial of unclaimed bodies

A.(1) Upon oral or written refusal by next of kin, as provided in R.S. 8:655, to bury a decedent, the coroner is authorized to immediately release the remains of the decedent to any interested party who will claim the remains and provide interment for the remains.

(2) The coroner shall have custody of the bodies of all persons who die within the parish and whose bodies are not claimed by friends or relatives. If the decedent had no known property or assets of a sufficient value to defray the expenses of burial, the coroner shall make such disposition of the body of the decedent as is otherwise provided by law for indigents.

B. If a decedent's body is unclaimed by friends or relatives and the decedent had known assets or property of a sufficient value to defray the expenses of burial, the coroner shall cause the body to be interred within thirty days, preferably by a recognized funeral home. The invoices for the expenses of the burial shall be forwarded to the public administrator if there is one in the parish or to the clerk of the district court if there is no public administrator, and the person or official authorized by law to be appointed administrator of the succession of the decedent shall provide for the payment of the burial expenses out of the assets of the decedent in accordance with the existing provisions of law for the administration of successions and in accordance with the provisions of this Part.

Added by Acts 1963, No. 92, §1; Acts 2001, No. 326, §1; Acts 2010, No. 175, §2.



RS 9:1552 - Administration of successions of value of five hundred dollars or less

§1552. Administration of successions of value of five hundred dollars or less

A. Upon notification by the coroner of the burial of a person pursuant to the provisions of this Part, the public administrator or the clerk of the district court, as the case may be, shall cause the successions of such persons to be opened judicially in accordance with the existing provisions of law relative to vacant successions if the judicial opening of the succession is required by law and the succession has not been opened judicially by other proceedings within the delays provided by law. If the assets of the succession are of the value of five hundred dollars or less, the person or official who qualifies as administrator of the succession if the succession is opened judicially, or the official authorized by law to be appointed administrator but who does not judicially open the succession when the judicial opening of the succession is not required by law, shall not be entitled to any of the fees or compensation otherwise provided by law for the administration of vacant successions until and unless all expenses of burial have been paid in full and there shall be no costs of court, sheriff's costs, or fees payable out of the assets of the succession other than the costs of advertising when required by law, until and unless all expenses of burial have been paid in full.

B. The administrator of a vacant succession of the value of five hundred dollars or less shall pay the expenses of the burial of the decedent out of the assets of the succession. Any remaining assets of the decedent in such a succession shall be sold in accordance with law and the proceeds delivered by the administrator to the parish coroner to defray the expenses of the office of the coroner in the administration of the provisions of this Part.

C. The officials authorized by law to be appointed administrators of vacant successions shall have authority to administer those successions having assets of a value of five hundred dollars or less, and having no immovable property, in accordance with the procedure in Articles 3431 through 3434 of the Code of Civil Procedure pertaining to small successions. The officials shall execute the affidavits required by Article 3432 of the Code of Civil Procedure for heirs or surviving spouses, setting forth the additional fact that no friends or relatives or heirs of the decedent claimed the body of the decedent and that the decedent's burial was provided by the coroner pursuant to the provisions of this Part. Upon the execution of an affidavit, the official authorized to be appointed administrator of the vacant succession shall have authority to receive all property and funds of the decedent and to execute a receipt and release therefor in accordance with the provisions of Article 3434 of the Code of Civil Procedure applicable to heirs or surviving spouses. No judicial opening of the succession shall be required, and the official authorized hereby to act shall sell any property of the decedent, other than immovables, without inventory, appraisement, advertisement, or judicial authorization at private sale upon the terms and conditions and for a price the official shall determine in his sound discretion. The proceeds of such sales and the funds of the decedent shall be disbursed in accordance with the provisions of this Section.

D. No coroner, public administrator, or clerk of court shall be liable for any good faith acts taken or performed by him or pursuant to his direction in the performance of his duties or in the exercise of his sound discretion pursuant to the provisions of this Part. No bond shall be required of the officials for the faithful performance of the additional duties imposed by this Part.

E. Repealed by Acts 2010, No. 175, §6.

Added by Acts 1963, No. 92, §1; Acts 2010, No. 175, §§2, 6.



RS 9:1553 - To 1557 Repealed by Acts 1960, No. 31, 7, eff. Jan. 1, 1961

§1553. §§1553 to 1557 Repealed by Acts 1960, No. 31, §7, eff. Jan. 1, 1961



RS 9:1581 - Public administrators; appointment; terms; powers and duties

PART III. PUBLIC ADMINISTRATORS

§1581. Public administrators; appointment; terms; powers and duties

The governor shall appoint public administrators for each parish of the state having a population of fifty thousand or more, according to the last census, whose terms of office shall be concurrent with the term of the governor. Except as is otherwise provided, they shall have the same powers and be subject to the same duties as are provided by law for administrators.

Amended by Acts 1960, No. 497, §1; Acts 2003, No. 482, §1.



RS 9:1582 - Bond

§1582. Bond

Before entering upon the duties of his office, each public administrator shall file with the governor a bond with security, to be by him approved for the faithful discharge of his duties. Such bond shall be for not less than ten thousand nor more than fifty thousand dollars, at the discretion of the governor, and shall be for the benefit of and may be sued upon by any person interested in any succession administered by the public administrator. The amount of the bond may be increased at any time on the application of any person interested showing an increase to be necessary.

Amended by Acts 1960, No. 497, §1.



RS 9:1583 - Administrators of intestate succession; when

§1583. Administrators of intestate succession; when

They shall be appointed administrators of all intestate succession in their respective parishes when there is no surviving husband or wife or heir present or represented in the state.

The filing of the application of the public administrator for such appointment shall be advertised three times within ten days in a daily newspaper of general circulation in the parish, with notice to any person who may wish to oppose such application to file his opposition thereto within ten days of the date of the first advertisement. If no such opposition is filed timely, or if an opposition thereto is filed but after the trial thereof the court concludes that the opponent has no prior right to the appointment, the court shall appoint the public administrator as administrator of the intestate succession.

Amended by Acts 1960, No. 497, §1.



RS 9:1584 - Dative testamentary executors; when

§1584. Dative testamentary executors; when

They shall be appointed dative testamentary executors of all testate successions in their respective parishes when, for any cause, the executor cannot discharge the duties of his office and when there is no surviving husband or wife or heir present or represented in the state.

Amended by Acts 1960, No. 497, §1.



RS 9:1585 - Repealed by Acts 1972, No. 146, 2

§1585. Repealed by Acts 1972, No. 146, §2



RS 9:1586 - Curator of vacant succession; disposition of funds

§1586. Curator of vacant succession; disposition of funds

A. They shall administer them until the heirs present themselves and are recognized by the court and placed in possession. If no heir presents himself within one year from the date of the homologation of a final account, the public administrator shall pay the funds realized from the succession into the state treasury.

B. All public administrators shall maintain current records of all transactions involving cash or property. They shall be subject to audit at all times by the legislative auditor and shall furnish the legislative auditor, whenever requested, with statements of all judicial proceedings involving the public administrator and all other information requested by him regarding property received or administered.

Amended by Acts 1960, No. 497, §1; Acts 2001, No. 1102, §1.



RS 9:1587 - Repealed by Acts 1972, No. 146, 2

§1587. Repealed by Acts 1972, No. 146, §2



RS 9:1588 - Power to represent state in court; costs

§1588. Power to represent state in court; costs

Public administrators may appear in court in behalf of the state to assert its claim to any succession in which the state may be interested. They shall not be required to advance or pay any costs of court or sheriff's costs or to give appeal or other bond in any judicial proceeding instituted by or against them in their official capacities.

Amended by Acts 1960, No. 497, §1.



RS 9:1589 - Compensation; employees; expense allowance; cost-of-living increases

§1589. Compensation; employees; expense allowance; cost-of-living increases

A. In parishes of less than four hundred twenty-five thousand population public administrators shall receive as a compensation five percent on all funds administered by them, and all necessary expenses incurred in administering and preserving property subject to administration; provided such expenses, other than attorney's fees are authorized by specific court order before they are incurred.

B. In parishes of more than four hundred twenty-five thousand population public administrators shall receive as a compensation ten percent on all funds administered by them, and all necessary expenses incurred in administering and preserving property subject to administration; provided such expenses, other than attorney fees are authorized by specific court order before they are incurred.

Acts 1991, No. 111, §1; Acts 2001, No. 105, §1.



RS 9:1590 - Exemptions

§1590. Exemptions

R.S. 9:1581 through 9:1586 and R.S. 9:1588 and 9:1589 shall not apply to the parishes of Caddo, Ouachita and Calcasieu.

Added by Acts 1960, No. 497, §1.



RS 9:1611 - Retention instead of sale; administration

PART IV. STATE SUCCEEDING TO IMMOVABLE PROPERTY

§1611. Retention instead of sale; administration

In all cases where the state succeeds to the immovable property of vacant successions, and it shall appear to be advantageous to the state, as determined by the governor, the attorney general, and the executive counsel, or any two of them, for the state to retain the ownership of the property, rather than for the sale thereof to be provoked, these officers, or any two of them, may provide for the administration of the property, upon such terms and conditions as, in their opinion, are in the best interests of the state.



RS 9:1612 - Compromise of rights and claims

§1612. Compromise of rights and claims

These officers, or any two of them, may compromise the rights and claims of the state in relation to any immovable property of any vacant succession, upon such terms as they may deem in the best interest of the state.



RS 9:1613 - Disposition of funds; apportionment and allocation

§1613. Disposition of funds; apportionment and allocation

Any funds realized from any such administration or compromise shall be paid into the state treasury and credited to the treasurer's special fund for the payment of old age assistance, aid to dependent children, aid to the needy blind, health services for mothers and their children, and aid to children with physical disabilities, in accordance with law, and may likewise be used in the work of the state hospital board, any such funds to be apportioned and allocated to such purposes by the governor.

Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:1614 - Special counsel; patents for interests

§1614. Special counsel; patents for interests

In any case where the state has, under existing laws, employed special counsel to recover the rights and interest of the state in immovable property of vacant successions belonging to it, and the agreement is that attorneys are to receive a percentage of the property recovered, patents to the attorneys for their interests may be issued in accordance with existing laws, when the rights of the state have been finally determined.



RS 9:1615 - Application of sections

§1615. Application of sections

R.S. 9:1611 through 9:1614 shall not be deemed to repeal the general provisions of the Civil Code nor the laws relating to the public administrator of the Parish of Orleans and shall be effective only where the claim of the state to property of vacant successions is in dispute.



RS 9:1701 - PARTITIONS

CHAPTER 3. PARTITIONS

PART I. IN GENERAL

§1701. Partition of land in which United States has servitude or real right

Whenever the United States, or any branch or agency thereof, has acquired a servitude, easement, or real right of any kind, nature, or description affecting a piece of land, or a portion thereof, which is owned in indivision, and said servitude, easement, or real right was acquired from less than all the co-owners of said tract of land, or whenever the United States, or any branch or agency thereof, has acquired a servitude, easement, or real right of any kind, nature or description affecting a tract of land, or a portion thereof, which is owned in indivision, and said acquisition having been from a co-owner, or a portion of the co-owners, insofar as his or their undivided interest in the tract of land or portion thereof is concerned, a subsequent suit for a partition thereof among the co-owners shall not affect the rights held by the United States, or any branch or agency thereof, in and to the land sought to be partitioned, nor shall the United States be made a party thereto, but said partition shall be made subject to the rights held by the United States, or any branch or agency thereof.

The provisions of this Section shall be considered remedial, retrospective, and retroactive in operation, as well as prospective in operation.



RS 9:1702 - Agreement not to partition by persons holding property in common

§1702. Agreement not to partition by persons holding property in common

Persons holding property in common may agree that there shall not be a partition of the property held in common for a specific period of time, not to exceed fifteen years; however, persons holding in common an electric generating plant or unit, or the site of such plant or unit, located in this state may agree that such plant or unit or site shall not be partitioned for a period of time not to exceed ninety-nine years. Any agreement under the provisions of this Section shall be in writing and shall be valid irrespective of the provisions of Civil Code Article 807.

Acts 1991, No. 349, §2; Acts 2010, No. 221, §1.



RS 9:1721 - LOUISIANA TRUST CODE

CODE TITLE II--OF DONATIONS INTER VIVOS

(BETWEEN LIVING PERSONS) AND

MORTIS CAUSA (IN PROSPECT OF DEATH)

CHAPTER 1. LOUISIANA TRUST CODE

PART I. PRELIMINARY PROVISIONS

§1721. Title

This Chapter shall be known and may be cited as the Louisiana Trust Code.



RS 9:1722 - Express private trusts authorized; application of Code

§1722. Express private trusts authorized; application of Code

Express private trusts are hereby authorized subject to the rules prescribed in this Code.



RS 9:1723 - Dispositions containing substitutions

§1723. Dispositions containing substitutions

A disposition authorized by this Code may be made in trust although it would contain a prohibited substitution if it were made free of trust.



RS 9:1724 - Construction of Code

§1724. Construction of Code

The provisions of this Code shall be accorded a liberal construction in favor of freedom of disposition. Whenever this Code is silent, resort shall be had to the Civil Code or other laws, but neither the Civil Code nor any other law shall be invoked to defeat a disposition sanctioned expressly or impliedly by this Code.



RS 9:1725 - Definitions

§1725. Definitions

Except when the context clearly indicates otherwise, as used in this Code:

(1) "Affiliate" means a person directly or indirectly controlling or controlled by another person, or a person under direct or indirect common control with another person. It includes a person with whom a trustee has an express or implied agreement regarding the purchase of trust investment by each from the other directly or indirectly, except a broker or stock exchange.

(2) "Income beneficiary" means a beneficiary to whom income is payable, presently, conditionally, or in the future, or for whom it is accumulated, or who is entitled to the beneficial use of principal presently, conditionally, or in the future, for a time before its distribution.

(3) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a business trust, or two or more persons having a joint or common interest.

(4) "Principal beneficiary" means a beneficiary presently, conditionally, or ultimately entitled to principal.

(5) "Proper court" means the court as determined by the provisions of R.S. 9:2235.

(6) "Relative" means a spouse, ascendant, descendant, brother, or sister.

(7) "Spendthrift trust," when used without other qualifying words, means a trust under which alienation by a beneficiary of an interest in income or principal is restricted to the full extent permitted by this Code.

(8) "Trust instrument" means the written document creating the trust and all amendments and modifications thereof.

Amended by Acts 1972, No. 656, §1; Acts 2010, No. 390, §1.



RS 9:1731 - Trust defined

PART II. CREATION OF THE TRUST

SUBPART A. GENERAL PROVISIONS

§1731. Trust defined

A trust, as the term is used in this Code, is the relationship resulting from the transfer of title to property to a person to be administered by him as a fiduciary for the benefit of another.



RS 9:1732 - Inter vivos and testamentary trusts

§1732. Inter vivos and testamentary trusts

A trust is either testamentary or inter vivos.



RS 9:1733 - Testamentary trust defined

§1733. Testamentary trust defined

A trust is testamentary when it is created by donation mortis causa.



RS 9:1734 - Inter vivos trust defined

§1734. Inter vivos trust defined

All trusts not testamentary are considered inter vivos, regardless of the time of creation.



RS 9:1735 - Gratuitous and onerous trusts

§1735. Gratuitous and onerous trusts

A trust may be gratuitous or onerous. It may be gratuitous as to one beneficiary and onerous as to another.



RS 9:1736 - Conditions

§1736. Conditions

A trust or a disposition in trust may be made subject to any condition not forbidden in this Code and not against public order or good morals.



RS 9:1737 - Dispositions permitted

§1737. Dispositions permitted

A settlor may dispose of property in trust to the same extent that he may dispose of that property free of trust and to any other extent authorized by this Code. A trust containing a substitution authorized by this Code is valid.



RS 9:1751 - Form of testamentary trust

SUBPART B. FORM

§1751. Form of testamentary trust

A testamentary trust may be created only in one of the forms prescribed by the laws regulating donations mortis causa.



RS 9:1752 - Form of inter vivos trust

§1752. Form of inter vivos trust

An inter vivos trust may be created only by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the settlor or by the affidavit of one of the attesting witnesses.



RS 9:1753 - Technical language not required; interpretation of instrument

§1753. Technical language not required; interpretation of instrument

No particular language is required to create a trust, but it must clearly appear that the creation of a trust is intended.

A trust instrument shall be given an interpretation that will sustain the effectiveness of its provisions if the trust instrument is susceptible of such an interpretation.



RS 9:1754 - Incorporation by reference

§1754. Incorporation by reference

A trust, whether inter vivos or testamentary, may incorporate by reference any or all of the terms of an existing trust. Unless the instrument otherwise provides, all amendments of the existing trust in force on the date of the execution of the instrument creating the new trust shall be deemed incorporated, but neither subsequent modification nor termination of the existing trust shall have any effect on the new trust.



RS 9:1755 - Acceptance by trustee

§1755. Acceptance by trustee

The trustee may accept the trust in the trust instrument or in a separate instrument.



RS 9:1761 - Settlor defined

SUBPART C. THE SETTLOR

§1761. Settlor defined

A settlor is a person who creates a trust. A person who subsequently transfers property to the trustee of an existing trust is not a settlor.



RS 9:1762 - Number of settlors

§1762. Number of settlors

There may be one or more settlors of an inter vivos trust.



RS 9:1763 - Who may be settlor of inter vivos trust

§1763. Who may be settlor of inter vivos trust

A person having capacity to contract by onerous title may be a settlor of an onerous inter vivos trust. A person having capacity to contract by gratuitous title may be a settlor of a gratuitous inter vivos trust.



RS 9:1764 - Who may be settlor of testamentary trust

§1764. Who may be settlor of testamentary trust

A natural person having capacity to make a donation mortis causa may be the settlor of a testamentary trust.



RS 9:1771 - General rule

SUBPART D. THE TRUST PROPERTY

§1771. General rule

Property susceptible of private ownership, and any interest in such property may be transferred in trust.



RS 9:1781 - Trustee defined

SUBPART E. THE TRUSTEE

§1781. Trustee defined

A trustee is a person to whom title to the trust property is transferred to be administered by him as a fiduciary.



RS 9:1782 - Number of trustees

§1782. Number of trustees

There may be one or more trustees of a trust.



RS 9:1783 - Who may be trustee

§1783. Who may be trustee

A. Only the following persons or entities may serve as a trustee of a trust established pursuant to this Code:

(1) A natural person enjoying full capacity to contract who is a citizen or resident alien of the United States, who may be the settlor, the beneficiary, or both.

(2) A federally insured depository institution organized under the laws of Louisiana, another state, or of the United States, or a financial institution or trust company authorized to exercise trust or fiduciary powers under the laws of Louisiana or of the United States.

B. A nonprofit corporation or trust for educational, charitable, or religious purposes that is designated as income or principal beneficiary may serve as trustee of a trust for mixed private or charitable purposes.

Acts 1985, No. 534, §1; Acts 1995, No. 215, §1; Acts 1997, No. 1400, §1, eff. July 15, 1997; Acts 2001, No. 684, §1; Acts 2004, No. 521, §1.



RS 9:1784 - Jurisdiction over the trustee

§1784. Jurisdiction over the trustee

A trustee who accepts a trust established pursuant to this Code submits to the jurisdiction of the courts of this state.

Acts 2001, No. 594, §2.



RS 9:1785 - Manner in which trustee chosen

§1785. Manner in which trustee chosen

An original trustee, an alternate trustee, or a successor trustee may be designated in the trust instrument or chosen by the use of a method provided in the trust instrument, but neither failure of the trust instrument to so provide nor disqualification or removal of the trustee for any reason, incompetence or unwillingness to act of the person so designated or chosen shall invalidate the trust. In such a case, the proper court shall appoint one or more trustees.

Acts 1978, No. 391, §1.



RS 9:1786 - Provisional trustee

§1786. Provisional trustee

The proper court may appoint a provisional trustee if necessary to preserve, safeguard, and administer the trust property. The appointment may be made summarily upon the application of an interested party or upon the court's own motion.



RS 9:1787 - Provisional trustee; security

§1787. Provisional trustee; security

A provisional trustee shall furnish the security deemed necessary by the proper court.



RS 9:1788 - Resignation of trustee

§1788. Resignation of trustee

A trustee may resign at any time by giving written notice of resignation to each of the beneficiaries or by mailing written notice to each at his last known address. The trust instrument may provide another method of resignation and notice.



RS 9:1789 - Removal of trustee

§1789. Removal of trustee

A. A trustee shall be removed in accordance with the provisions of the trust instrument or by the proper court for sufficient cause.

B. Additionally, a corporate trustee shall be removed upon the petition of a settlor or any current beneficiary, if the court determines that removal is in the best interest of the beneficiaries as a whole, another corporate entity that is qualified to be a trustee has agreed to serve as the trustee, and the trust instrument does not forbid such removal.

Acts 2001, No. 594, §2.



RS 9:1790 - Effect of resignation or removal of trustee

§1790. Effect of resignation or removal of trustee

Except as provided in R.S. 9:2069, a trustee who has resigned or who has been removed has no further authority with respect to the trust property. His resignation or removal does not affect his liability for his administration of the trust property.

Acts 1995, No. 358, §1.



RS 9:1791 - Appeal from judgment appointing or removing trustee

§1791. Appeal from judgment appointing or removing trustee

A judgment or an order of court appointing or removing a trustee shall be executed provisionally. An appeal from an order or judgment appointing or removing a trustee must be taken and the security therefor furnished within thirty days from the date of the order or judgment notwithstanding the filing of an application for a rehearing or a new trial. The appeal shall be docketed and heard by preference.



RS 9:1801 - Beneficiary defined

SUBPART F. THE BENEFICIARY

§1801. Beneficiary defined

A beneficiary is a person for whose benefit the trust is created and may be a natural person, corporation, partnership, or other legal entity having the capacity to receive property. A trustee of a trust, in his capacity of trustee, can be the beneficiary of another trust. Neither the heir, legatee, or assignee of a designated beneficiary, nor a beneficiary by reason of a substitution under Subpart B of Part III of this Chapter, is considered a beneficiary for the purpose of fixing the maximum allowable term of the trust.

Acts 1989, No. 110, §1; Acts 1995, No. 414, §1.



RS 9:1802 - Sufficiency of designation

§1802. Sufficiency of designation

A beneficiary must be designated in the trust instrument, except as otherwise provided in this Code. The designation is sufficient if the identity of the beneficiary is objectively ascertainable solely from standards stated in the trust instrument.



RS 9:1803 - Requirement that beneficiary be in being and ascertainable

§1803. Requirement that beneficiary be in being and ascertainable

A beneficiary must be in being and ascertainable on the date of the creation of the trust, except as otherwise provided in this Code. An unborn child is deemed a person in being and ascertainable, if he is born alive.



RS 9:1804 - Settlor as beneficiary

§1804. Settlor as beneficiary

A settlor may be the sole beneficiary of income or principal or both, or one of several beneficiaries of income or principal or both.



RS 9:1805 - One or several beneficiaries; separate beneficiaries

§1805. One or several beneficiaries; separate beneficiaries

There may be one beneficiary or two or more beneficiaries as to income or principal or both. There may be separate beneficiaries of income and principal, or the same person may be a beneficiary of both income and principal, in whole or in part.



RS 9:1806 - Concurrent beneficiaries

§1806. Concurrent beneficiaries

There may be several concurrent beneficiaries of income or principal or both.



RS 9:1807 - Successive income beneficiaries

§1807. Successive income beneficiaries

Several beneficiaries may be designated to enjoy income successively.



RS 9:1808 - Acceptance by beneficiary

§1808. Acceptance by beneficiary

A beneficiary need not accept the benefit conferred on him; his acceptance is presumed.



RS 9:1809 - Representation upon predecease of named principal beneficiary

§1809. Representation upon predecease of named principal beneficiary

When a testamentary trust designates as principal beneficiary a person who is a descendant, a sibling, or a descendant of a sibling of the settlor, and that person does not survive the settlor, the descendants by roots of that person will be principal beneficiaries in his place, unless the trust instrument provides otherwise.

Acts 2003, No. 480, §1.



RS 9:1821 - When testamentary trust created

SUBPART G. EFFECTIVE DATE OF CREATION

§1821. When testamentary trust created

A testamentary trust is created at the moment of the settlor's death, without awaiting the trustee's acceptance of the trust.



RS 9:1822 - When inter vivos trust created

§1822. When inter vivos trust created

An inter vivos trust is created upon execution of the trust instrument, without regard to the trustee's acceptance.



RS 9:1823 - Retroactive nature of trustee's acceptance

§1823. Retroactive nature of trustee's acceptance

A trustee's acceptance is retroactive to the date of creation of the trust.



RS 9:1824 - Consequence of trustee's failure to accept

§1824. Consequence of trustee's failure to accept

If the trustee was not a party to the trust instrument, he must accept the trust in writing within a reasonable time after its creation, or the proper court shall appoint a trustee.



RS 9:1831 - Limitations upon stipulated term

SUBPART H. TERM OF THE TRUST

§1831. Limitations upon stipulated term

If the trust instrument stipulates a term and unless an earlier termination is required by the trust instrument, or by the proper court, a trust shall terminate at:

(1) The death of the last surviving income beneficiary or the expiration of twenty years from the death of the settlor last to die, whichever last occurs, if at least one settlor and one income beneficiary are natural persons;

(2) The death of the last surviving income beneficiary or the expiration of twenty years from the creation of the trust, whichever last occurs, if none of the settlors is a natural person but at least one income beneficiary is a natural person;

(3) The expiration of twenty years from the death of the settlor last to die, if at least one settlor is a natural person but none of the income beneficiaries is a natural person;

(4) The expiration of fifty years from the creation of the trust, if none of the settlors and none of the income beneficiaries is a natural person.

Amended by Acts 1968, No. 132, §1; Acts 1987, No. 164, §1, eff. Aug. 1, 1987.

{{NOTE: SEE ACTS 1987, NO. 164, §3.}}



RS 9:1832 - Effect of stipulation of excessive term

§1832. Effect of stipulation of excessive term

A trust instrument that stipulates a longer term than is permitted shall be enforced as though the maximum allowable term had been stipulated.



RS 9:1833 - Term in absence of stipulation

§1833. Term in absence of stipulation

If the trust instrument stipulates no term, the trust shall terminate:

(1) Upon the death of the last income beneficiary who is a natural person; or

(2) At the end of the term prescribed by R.S. 9:1831(3) or 9:1831(4), if the income beneficiaries do not include a natural person.



RS 9:1834 - Exceptions

§1834. Exceptions

The provisions of this Sub-part shall not apply to class trusts, to trusts by employers for the benefit of employees, or to charitable dispositions contained in trusts for mixed private and charitable purposes.



RS 9:1835 - Definitions

§1835. Definitions

For the purpose of this Sub-part, the term "surviving income beneficiary" means a natural person designated in the trust instrument to enjoy a portion of trust income, whether presently or in the future, or even conditionally; a principal beneficiary who is designated also a beneficiary of income, whether presently or in the future, or even conditionally; and also includes a principal beneficiary who becomes entitled to enjoy income because of the termination of the rights of an income beneficiary. It does not include a beneficiary whose interest in income has terminated.



RS 9:1841 - General rule

SUBPART I. THE LEGITIME IN TRUST

§1841. General rule

The legitime or any portion thereof may be placed in trust provided:

(1) The trustee after taking into account all of the other income and support to be received by the forced heir during the year shall distribute to the forced heir, or to the legal guardian of the forced heir, funds from the net income in trust sufficient for the health, maintenance, support, and education of the forced heir.

(2) The forced heir's interest is subject to no charges or conditions except as provided in R.S. 9:1843, 1844, 1891 through 1906 and Subpart B of Part III of this Chapter.

(3) Except as permitted by R.S. 9:1844, the term of the trust, as it affects the legitime, does not exceed the life of the forced heir; and

(4) The principal shall be delivered to the forced heir or his heirs, legatees, or assignees free of trust, upon the termination of the portion of the trust that affects the legitime.

Amended by Acts 1974, No. 126, §1; Acts 1979, No. 160, §1; Acts 1995, No. 414, §1; Acts 1999, No. 967, §1.



RS 9:1842 - Effect of improper stipulation

§1842. Effect of improper stipulation

A provision of a trust instrument that is incompatible with the provisions of this Sub-part shall be reformed to comply herewith.



RS 9:1843 - Stipulation restraining alienation

§1843. Stipulation restraining alienation

A trust instrument may place restraints upon the alienation of the legitime in trust.



RS 9:1844 - Legitime burdened with income interest or usufruct

§1844. Legitime burdened with income interest or usufruct

The legitime in trust may be burdened with an income interest or with a usufruct in favor of a surviving spouse to the same extent and for the same term that a usufruct of the same property could be stipulated in favor of the same person for a like period.

Amended by Acts 1974, No. 126, §1.



RS 9:1845 - Repealed by Acts 1979, No. 160, 2

§1845. Repealed by Acts 1979, No. 160, §2



RS 9:1846 - Repealed by Acts 1979, No. 160, 3

§1846. Repealed by Acts 1979, No. 160, §3



RS 9:1847 - Invasion of principal; legitime affected

§1847. Invasion of principal; legitime affected

A trustee may not pay principal to an income beneficiary if the payment would deprive another beneficiary of all or a part of his legitime, notwithstanding any contrary provision of the trust instrument.



RS 9:1851 - General rule

SUBPART J. MARITAL PORTION IN TRUST

§1851. General rule

The marital portion provided under Article 2432 of the Louisiana Civil Code, whether in full property or usufruct only, or any portion thereof, may be placed in trust, if:

(1) The net income accruing to the surviving spouse therefrom is payable to the surviving spouse not less than once each year;

(2) The surviving spouse's interest is subject to no charges or condition, except that the trust instrument may place restrictions upon the alienation of the marital portion in trust; and

(3) The term of the trust, as it affects the marital portion, does not exceed the life of the surviving spouse.

Added by Acts 1977, No. 67, §1. Amended by Acts 1979, No. 711, §2, eff. Jan. 1, 1980.



RS 9:1852 - Marital portion in full property

§1852. Marital portion in full property

An unconditional principal and income interest in trust, with income payable not less than annually for the life of the beneficiary, satisfies the marital portion to the same extent as would the full ownership not in trust of the same property; however, during the term of the trust, the trustee may pay principal from the trust property for support, maintenance, education, medical expenses, or welfare of the beneficiary and, upon termination of the portion of the trust that affects the marital portion, the principal shall be delivered to the surviving spouse or his heirs, legatees, or assigns free of trust.

Added by Acts 1977, No. 67, §1.



RS 9:1853 - Marital portion in usufruct

§1853. Marital portion in usufruct

A usufruct in trust, or an unconditional income interest in trust, without an interest in principal, payable not less than annually for a term or for the life of the beneficiary satisfies the marital portion to the same extent as would a usufruct not in trust on the same property for the same term.

Added by Acts 1977, No. 67, §1.



RS 9:1854 - Effect of improper stipulation

§1854. Effect of improper stipulation

A provision of a trust instrument that is incompatible with the provisions of this Subpart shall be reformed to comply herewith.

Added by Acts 1977, No. 67, §1.



RS 9:1881 - General rule

SUBPART K. LIFE INSURANCE IN TRUST

§1881. General rule

A settlor may create an inter vivos or a testamentary trust upon the proceeds of life insurance.

If a policy of life insurance is payable to a named beneficiary of the policy as trustee, the trust is an inter vivos trust and the instrument creating the trust shall be in the form required for an inter vivos trust. The trust is an inter vivos trust although the settlor reserves incidents of ownership with respect to the policy, although the settlor reserves the power to revoke or modify the trust, and although the trustee has no active duties to perform until the death of the settlor.

If the policy of life insurance is payable to the settlor or to his succession or his succession representative, or to a testamentary trustee, the trust is testamentary and the instrument creating the trust shall be in the form required for a testamentary trust.

Amended by Acts 1972, No. 658, §1.



RS 9:1891 - Creation of class

SUBPART L. CLASS TRUSTS

A. GENERAL RULES

§1891. Creation of class

A. Notwithstanding the provisions of R.S. 9:1803, R.S. 9:1831 through 1835, and R.S. 9:1841 through 1847, but subject to the restrictions stated in this Subpart, a person may create an inter vivos or testamentary trust in favor of a class consisting of some or all of his children, grandchildren, great grandchildren, nieces, nephews, grandnieces, grandnephews, and great grandnieces and great grandnephews, or any combination thereof, although some members of the class are not yet in being at the time of the creation of the trust, provided at least one member of the class is then in being. Such a trust is called a class trust. If the trust instrument so provides, the interest of each beneficiary in the class shall be held in a separate trust after the class has closed.

B. If before the application of R.S. 9:1894 the class consists only of members of one generation, the interests of the members of the class shall be equal by roots from their common ancestor, unless the trust instrument provides otherwise. If before the application of R.S. 9:1894 the class consists of persons in more than one generation, their interests shall be equal by heads, unless the trust instrument provides otherwise.

Amended by Acts 1982, No. 479, §1; Acts 1989, No. 115, §1; Acts 1989, No. 339, §1, eff. June 28, 1989; Acts 1995, No. 274, §1; Acts 1995, No. 324, §1; Acts 1995, No. 1038, §1; Acts 1997, No. 682, §1; Acts 2001, No. 594, §3.

{{NOTE: SEE ACTS 1989, NO. 115, §2, AND NO. 339, §2.}}



RS 9:1892 - Class members

§1892. Class members

A class may include those of the relationship whether by blood or adoption.

Acts 1985, No. 582, §1.



RS 9:1893 - Income and principal designations

§1893. Income and principal designations

A class trust may be created with respect to all of or a portion of income or principal, or both, but the members of the class must always be the sole beneficiaries of the portion of the trust of which they are beneficiaries. Subject to R.S. 9:2068, the trustee may invade principal for the benefit of one or more individual income beneficiaries or one or more members of any class of income beneficiaries, even though such income beneficiary may not be a member of the class of principal beneficiaries.

Amended by Acts 1968, No. 133, §1; Acts 1974, No. 127, §1; Acts 2003, No. 480, §1; Acts 2010, No. 390, §1.



RS 9:1894 - Representation

§1894. Representation

If a person dies before the creation of the trust, who would have been a member of the class if he had not died, his descendants shall be considered members of the class by representation unless the instrument otherwise provides.

Acts 1985, No. 582, §1.



RS 9:1895 - Effect of death of class member during the term of the trust

§1895. Effect of death of class member during the term of the trust

A. An interest of a member of the class who dies during the term of the trust vests in his heirs or legatees, unless the trust instrument provides any one of the following:

(1) That the interest of a member of the class who dies intestate and without descendants during the term of the trust vests in the other members of the class.

(2) Except as to the legitime in trust, that the interest of a member of the class who dies without descendants during the term of the trust or at its termination vests in the other members of the class.

(3) Except as to the legitime in trust, that the interest of a member of the class who dies leaving one or more descendants vests in the beneficiary's descendant heirs.

B. For this purpose the term "other members of the class" shall include the successors to the interests of any members of the class who predecease such deceased class member, unless the trust instrument provides otherwise.

Acts 1988, No. 284, §1; Acts 1997, No. 254, §1; Acts 2010, No. 390, §1.



RS 9:1896 - Closing of the class

§1896. Closing of the class

The trust instrument may state a date or a method for defining a date on which the class shall close. Unless the trust instrument provides otherwise, the class shall close when, because of the definition of the class, members may no longer be added to it.

Amended by Acts 1978, No. 706, §1.



RS 9:1897 - Term; general rule

§1897. Term; general rule

A trust created under the provisions of this Sub-part shall not terminate before the closing of the class. The term of the trust thereafter is determined by the rules prescribed by R.S. 9:1899 through 9:1906.



RS 9:1898 - Effect of stipulation of excessive term

§1898. Effect of stipulation of excessive term

The stipulation of an excessive term in a disposition governed by this Sub-part shall not defeat the disposition, but the term shall be reduced to the period allowable under this Sub-part.



RS 9:1899 - Distribution of income; forced heirs

B. RULES GOVERNING WHEN MEMBERS OF A CLASS ARE

BENEFICIARIES OF INCOME ONLY

§1899. Distribution of income; forced heirs

The trust instrument may provide when income shall be distributed, or it may provide that the trustee has discretion to determine the time or frequency of distribution or to accumulate some or all of the income, except as otherwise provided by this Code with respect to the legitime in trust.



RS 9:1900 - Absence of living members before class closes; treatment of income

§1900. Absence of living members before class closes; treatment of income

If the trust instrument contains a survivorship provision and all members of the class of income beneficiaries die before closing of the class, the income of the trust shall be accumulated until there is a member of the class or the class closes. If the class closes and there is no member of the class, the accumulated income shall be distributed to the beneficiaries of principal in proportion to their interests.



RS 9:1901 - Closing of class; members living; effect; termination

§1901. Closing of class; members living; effect; termination

After the class closes, the trust shall continue as to the class until the death of the last surviving member of the class, unless an earlier termination date has been stipulated.



RS 9:1902 - Closing of class; continuation of trust

C. RULES GOVERNING WHEN MEMBERS OF A CLASS ARE

BENEFICIARIES OF PRINCIPAL ONLY

§1902. Closing of class; continuation of trust

When the members of a class are designated beneficiaries of principal only and the beneficiaries of income are not a class as defined in this Sub-part, the trust shall terminate when the class has closed and all interests in income have ceased. The trust instrument may provide that the trust shall continue with respect to the share of a class member for his lifetime.



RS 9:1903 - Class not closed; termination of income interests; effect

§1903. Class not closed; termination of income interests; effect

If all designated beneficiaries of income have died, or the period of their enjoyment has otherwise lapsed before the class that is beneficiary of the trust principal has closed, the income shall be credited and distributed annually to the beneficiaries of the principal until the trust terminates, in proportion to their interests, unless the trust instrument provides otherwise.



RS 9:1904 - General rule

D. RULES GOVERNING WHEN MEMBERS OF ONE CLASS ARE

BENEFICIARIES OF INCOME AND MEMBERS OF A

DIFFERENT CLASS ARE BENEFICIARIES OF PRINCIPAL

§1904. General rule

If the members of one class of the settlor's children or grandchildren are designated beneficiaries of income and members of a different class of his children or grandchildren are designated as beneficiaries of principal, the class of beneficiaries of income shall be governed by R.S. 9:1899 through 9:1901 and the class of beneficiaries of principal shall be governed by R.S. 9:1902 and 9:1903.



RS 9:1905 - Interests in income

E. RULES GOVERNING WHEN THE MEMBERS OF THE SAME

CLASS ARE BENEFICIARIES OF BOTH INCOME AND PRINCIPAL

§1905. Interests in income

If members of the same class of the settlor's children or grandchildren are designated beneficiaries of both income and principal, interests in income before the class closes shall be governed by R.S. 9:1899 through 9:1901.



RS 9:1906 - Term

§1906. Term

The trust shall continue with respect to the share of a class member for his lifetime unless the trust instrument stipulates a shorter term, but the trust shall not terminate with respect to any interest until the class is closed.



RS 9:1921 - General rule

SUBPART M. TRUSTS FOR EMPLOYEES

§1921. General rule

An employer may create a trust for the benefit of employees whether or not the beneficiaries are in being and ascertainable at the time of its creation. Several settlors may join in one trust for the benefit of their respective employees.



RS 9:1922 - Term of trust

§1922. Term of trust

A trust for employees may be created for any term or for an indefinite term.



RS 9:1931 - General rule

SUBPART N. ADDITIONS TO THE TRUST PROPERTY

§1931. General rule

A settlor or any other person may make additions of property to an existing trust by donation inter vivos or mortis causa, with the approval of the trustee. The right to make additions may be restricted or denied by the trust instrument.



RS 9:1932 - Form

§1932. Form

An addition of property to an existing trust must be made and accepted in the form required for such a donation free of trust.

Acts 2001, No. 594, §2.



RS 9:1933 - Rights of person who adds property

§1933. Rights of person who adds property

A person who adds property to an existing trust cannot acquire the rights of a settlor by virtue of the transfer, but the addition is subject to the general law of donations.



RS 9:1934 - Modification, termination, rescission, or revocation of trust to which property added

§1934. Modification, termination, rescission, or revocation of trust to which property added

A trust may be modified, terminated, rescinded, or revoked, as provided by law or the trust instrument, without the consent of a person who has added property to the trust, even though the property that has been added is affected.



RS 9:1935 - When addition by donation inter vivos effected

§1935. When addition by donation inter vivos effected

An addition of property to an existing trust by donation inter vivos is effective upon acceptance by the trustee.



RS 9:1936 - When addition by donation mortis causa effected

§1936. When addition by donation mortis causa effected

An addition of property to an existing trust by donation mortis causa is effective at the moment of the donor's death.



RS 9:1937 - Definition of annual exclusion

§1937. Definition of annual exclusion

When a trust anticipates future annual additions and refers to the annual exclusion from federal gift tax without stipulating a dollar limitation, the dollar limitation shall be the amount of the exclusion in effect in the year in which the donation is made to the trust.

Added by Acts 1982, No. 423, §1.



RS 9:1951 - General rule

SUBPART O. TRUSTS FOR MIXED PRIVATE AND

CHARITABLE PURPOSES

§1951. General rule

A trust may be created for mixed private and charitable purposes. The dispositive provisions of such a trust in favor of private beneficiaries are governed by the provisions of this Code; those in favor of charitable beneficiaries are governed by Parts I through IV of Chapter 2 of Code Title II of Code Book III of this Title. As long as there remains a private beneficiary, the trust shall be administered in accordance with the provisions of this Code.

Amended by Acts 1972, No. 659, §1; Acts 2012, No. 742, §1.



RS 9:1952 - Invasion of principal in mixed trusts

§1952. Invasion of principal in mixed trusts

Invasion of principal in unitrusts and annuity trusts, as defined in the United States Internal Revenue Code, shall be regulated by principles set forth in that Code, unless the trust instrument provides otherwise.

Added by Acts 1972, No. 660, §1.



RS 9:1953 - Assignment of interest in trust and termination of trust for mixed private and charitable purposes

§1953. Assignment of interest in trust and termination of trust for mixed private and charitable purposes

A. A private beneficiary of a trust for mixed private and charitable purposes, including a spendthrift trust, may at any time gratuitously assign to a charitable principal beneficiary of the trust a fraction or all of his private interest in the trust, unless the trust instrument specifically contains a special needs provision or provides otherwise. An interest that is assignable only to a charitable principal beneficiary of the trust shall not be deemed to be subject to voluntary alienation for purposes of R.S. 9:2004.

B. If the trust instrument provides for the termination of the trust at the end of the specified term of the private interests, the trust may be terminated early as to the portion of the trust that, for any reason, no longer has a private beneficiary.

Acts 2012, No. 742, §1.



RS 9:1955 - Power to divide community interests

SUBPART P. COMMUNITY PROPERTY IN TRUST

§1955. Power to divide community interests

If a married couple transfers property to a trustee of a trust they alone have created, or if the trustee of that trust is designated as the beneficiary of a benefit payable upon a spouse's death under a policy or plan, and the transferred property or the spouses' interest in the policy or plan is wholly or partially their community property, the trust instrument may direct the trustee to divide the trust after the termination of the community into two separate shares or trusts according to the spouses' respective ownership interests in the property, or in the policy or plan. The two separate shares or trusts may be governed by different terms and conditions in the trust instrument, even as to the designation of beneficiaries. A "policy or plan" shall include a life insurance or annuity contract, and an employee benefit plan, individual retirement account, or similar benefit.

Acts 1995, No. 1038, §2.



RS 9:1961 - Nature of the interest

PART III. THE INTEREST OF THE BENEFICIARY

SUBPART A. THE INTEREST OF THE INCOME BENEFICIARY

§1961. Nature of the interest

A. An interest in income may be given absolutely or conditionally. It may be given for the life of a beneficiary or for a term, certain or uncertain, not exceeding the life of a beneficiary.

B. A settlor may allocate to a beneficiary of income a portion of income. Any income not allocated to an income beneficiary shall be allocated to principal.

C. Except as otherwise provided with respect to the legitime in trust, a settlor may give a trustee who is not a beneficiary of the trust discretion to allocate income in different amounts among the income beneficiaries or to allocate some or all of the income to principal. The settlor may allow income that is not allocated by the end of the year in which it is received to remain unallocated by the trustee until a future year. Any income unallocated when the trust terminates shall be allocated to principal.

Acts 1997, No. 767, §1; Acts 2001, No. 594, §2.



RS 9:1962 - Distribution of income

§1962. Distribution of income

In the absence of a contrary stipulation, income shall be distributed to the designated beneficiary at least every six months.



RS 9:1963 - Permissible stipulations regulating distribution of income

§1963. Permissible stipulations regulating distribution of income

Except as otherwise provided with respect to class trusts and the legitime in trust, a settlor may stipulate when the income allocated to a beneficiary shall be distributed to him, or may stipulate that the trustee has discretion to determine the time and frequency of distribution. If the trust instrument allows the trust to retain income received in a year of the trust and distribute it in a later year, the income retained at the end of the year is deemed to be accumulated, unless the trust instrument requires the undistributed income to be added to principal. Objective standards are not required for the accumulation of income or for the distribution of accumulated income.

Acts 2003, No. 480, §1.



RS 9:1964 - Termination of income interest; undistributed income

§1964. Termination of income interest; undistributed income

An interest in income terminates upon the death of the designated beneficiary, or at the expiration of the period of his enjoyment if the interest is for a period less than life. At the termination of an income interest, accumulated or undistributed income that has been or is required to be allocated to the beneficiary shall be paid to the beneficiary or his heirs, legatees, assignees, or legal representatives, except as otherwise provided in this Code.

Acts 1997, No. 767, §1.



RS 9:1965 - Effect of termination of interest

§1965. Effect of termination of interest

Unless the trust instrument provides otherwise:

(1) Termination of the interest of the sole income beneficiary prior to the termination of the trust causes each principal beneficiary to become a beneficiary of income in an amount proportionate to his interest in the principal.

(2)(a) Termination of an interest in income of one of several income beneficiaries causes the other income beneficiaries or their successors to become beneficiaries of that interest in income in proportion to their interests in the balance of trust income.

(b) If, however, termination of the income interest is by death, and if descendants of the deceased income beneficiary are the beneficiaries of an interest in trust principal or succeed to such an interest upon the death of the income beneficiary, such descendants shall become beneficiaries of the deceased beneficiary's interest in trust income in proportion to the descendants' interests in their portion of trust principal.

Acts 2003, No. 480, §1.



RS 9:1971 - Time of acquisition of interest

SUBPART B. THE INTEREST OF THE PRINCIPAL BENEFICIARY

§1971. Time of acquisition of interest

The interest of a principal beneficiary is acquired immediately upon the creation of a trust, subject to the exceptions provided in this Code and in Civil Code Article 1521.

Acts 1995, No. 413, §1; Acts 2010, No. 390, §1.



RS 9:1972 - Treatment of interest upon death of principal beneficiary

§1972. Treatment of interest upon death of principal beneficiary

Upon a principal beneficiary's death, his interest vests in his heirs or legatees, subject to the trust; provided, however, that the trust instrument may stipulate otherwise to the extent permitted by the following Sections of this Subpart and R.S. 9:1895.

Amended by Acts 1974, No. 160, §1; Acts 1995, No. 414, §1.



RS 9:1973 - Shifting interest in principal

§1973. Shifting interest in principal

A. The trust instrument may provide that the interest of either an original or a substitute principal beneficiary who dies intestate and without descendants during the term of the trust or at its termination vests in some other person or persons, each of whom shall be a substitute beneficiary.

B. Except as to the legitime in trust, the trust instrument may provide that the interest of either an original or a substitute principal beneficiary who dies without descendants during the term of the trust or at its termination vests in some other person or persons, each of whom shall be a substitute beneficiary.

C. The trust instrument may provide that the interest of a designated principal beneficiary of a revocable trust shifts to another person or persons, if the substitution occurs no later than the date when the trust becomes irrevocable.

Added by Acts 1974, No. 160, §1. Acts 1989, No. 111, §1; Acts 1997, No. 254, §1; Acts 2010, No. 390, §1.



RS 9:1974 - Substitute beneficiary's interest may be conditional

§1974. Substitute beneficiary's interest may be conditional

The interest of a substitute beneficiary may be conditioned upon his surviving the principal beneficiary. The trust instrument may provide for one or more alternative substitute beneficiaries if a substitute beneficiary does not survive the principal beneficiary.

Added by Acts 1974, No. 160, §1.



RS 9:1975 - Requirement that substitute beneficiary be in being and ascertainable

§1975. Requirement that substitute beneficiary be in being and ascertainable

Except as provided in R.S. 9:1978, a substitute beneficiary must be in being and ascertainable on the date of the creation of the trust; provided, however, that a class may be a substitute beneficiary subject to the requirements of R.S. 9:1891 through R.S. 9:1906.

Added by Acts 1974, No. 160, §1. Amended by Acts 1982, No. 455 §1.



RS 9:1976 - Treatment upon death of substitute beneficiary whose interest is not conditioned on survival

§1976. Treatment upon death of substitute beneficiary whose interest is not conditioned on survival

Upon a substitute beneficiary's death, his interest, if not conditioned on survival, vests in his heirs or legatees subject to the trust.

Added by Acts 1974, No. 160, §1.



RS 9:1977 - Class as substitute beneficiary

§1977. Class as substitute beneficiary

If the substitute beneficiary is a class, the interest of a deceased member of the class is determined by the rules governing class trusts.

Added by Acts 1974, No. 160, §1.



RS 9:1978 - Shifting interest in principal if beneficiary is descendant of settlor

§1978. Shifting interest in principal if beneficiary is descendant of settlor

The trust instrument may provide that the substitute beneficiaries under R.S. 9:1973 are one or more of settlor's descendants who are in being and ascertainable on the date of death of the principal beneficiary.

Added by Acts 1982, No. 455, §1; Acts 1997, No. 254, §1.



RS 9:1979 - Status of potential substitute principal beneficiary

§1979. Status of potential substitute principal beneficiary

A person who will be a principal beneficiary of a trust only if a substitution occurs under R.S. 9:1973 is not considered a principal beneficiary until the substitution occurs.

Acts 2003, No. 480, §1.



RS 9:1981 - General Rule

SUBPART C. REFUSAL

§1981. General Rule

A beneficiary, whether of principal or income, may refuse an interest at any time after creation of the trust, provided he does so before accepting any benefit under the trust. A person incapable of contracting cannot refuse an interest in trust, but his representative may refuse for him. The refusal is irrevocable.



RS 9:1982 - Acceptance of interest in inter vivos trust by creditor; effect

§1982. Acceptance of interest in inter vivos trust by creditor; effect

If a beneficiary of a gratuitous inter vivos trust refuses his interest, his creditor cannot accept it in his stead.



RS 9:1983 - Acceptance of interest in testamentary trust by creditor; effect

§1983. Acceptance of interest in testamentary trust by creditor; effect

If a beneficiary of a testamentary trust refuses his interest to the prejudice of his creditors' rights, the creditors may accept in his stead to the extent that their rights have been prejudiced.



RS 9:1984 - Rights of beneficiary who refuses interest in testamentary trust

§1984. Rights of beneficiary who refuses interest in testamentary trust

A beneficiary who refuses his interest in a testamentary trust cannot take the interest in the property free of the trust.



RS 9:1985 - Manner of refusal; effect of conditions

§1985. Manner of refusal; effect of conditions

The refusal of an interest conferred in an inter vivos trust shall be in authentic form unequivocally disclaiming the interest. The refusal of an interest conferred in a testamentary trust shall be by renunciation of the settlor's succession. Conditions attached to the refusal shall be reputed not written.



RS 9:1986 - Retroactive nature of refusal

§1986. Retroactive nature of refusal

A refusal operates retroactively to the date of the creation of the trust, and a beneficiary is considered never to have received an interest.



RS 9:1987 - Effect of refusal upon trustee

§1987. Effect of refusal upon trustee

A refusal is not effective as to a trustee until a copy of the act of refusal has been received by him. Acts performed by a trustee before a beneficiary's refusal becomes effective as to the trustee are not affected by the refusal.



RS 9:1988 - Partial refusal; refusal in another's favor

§1988. Partial refusal; refusal in another's favor

A beneficiary may refuse all or any part of an interest in trust. The designation of the person in whose favor the refusal is to operate constitutes acceptance, but such a designation is subject to any restraint placed upon alienation by the trust instrument.

Acts 1983, No. 79, §1.



RS 9:1989 - Refusal of addition to trust

§1989. Refusal of addition to trust

A beneficiary who has not refused his interest under the trust instrument may refuse an addition of property to the trust.



RS 9:1990 - Effect of refusal upon interest refused

§1990. Effect of refusal upon interest refused

A settlor may stipulate the effect of refusal. Unless the trust instrument otherwise provides, the following rules govern:

(1) Refusal of the entire interest in trust causes the trust to fail.

(2) Refusal by the sole income beneficiary causes principal beneficiaries, other than the refusing beneficiary, to become income beneficiaries, to the extent of the interest refused, in amounts proportionate to their interests or, in the absence of other principal beneficiaries, such a refusal operates as a substitution of the settlor or his heirs or legatees as beneficiaries of the refused income interest.

(3) Except as provided in Paragraph (4), refusal of an interest by one of several income beneficiaries inures in favor of the other beneficiaries or their successors in proportion to their interests in the balance of the trust income.

(4) If one or more descendants of a refusing income beneficiary are the beneficiaries of an interest in trust principal, either by designation in the instrument or by reason of Paragraph (5), those descendants become the beneficiaries of the refused interest, in proportion to their interests in trust principal.

(5) A principal beneficiary of a testamentary trust who refuses his interest and to whom R.S. 9:1809 would have applied had he predeceased the settlor shall be treated as having predeceased the settlor.

(6) Unless Paragraph (5) applies, refusal by the sole principal beneficiary operates a substitution of the settlor or his heirs or legatees as beneficiary of the principal, to the extent of the interest refused, without affecting the interest of the income beneficiary.

(7) Unless Paragraph (5) applies, refusal of an interest by one of several principal beneficiaries inures in favor of the other beneficiaries or their successors in proportion to their interests in the balance of the trust principal.

Acts 1983, No. 79, §1; Acts 2003, No. 480, §1.



RS 9:2001 - General rule

SUBPART D. ALIENATION BY THE BENEFICIARY

§2001. General rule

A beneficiary may transfer or encumber the whole or any part of his interest unless the trust instrument provides to the contrary.



RS 9:2002 - Restraint upon alienation

§2002. Restraint upon alienation

The trust instrument may provide that the interest of a beneficiary shall not be subject to voluntary or involuntary alienation by a beneficiary. A restraint upon voluntary alienation by a beneficiary is valid. But a restraint upon involuntary alienation by a beneficiary is subject to the limitations prescribed by this sub-part.



RS 9:2003 - Form

§2003. Form

Except as otherwise provided by Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., where applicable, a transfer or an encumbrance by a beneficiary of his interest shall be by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the beneficiary or by the affidavit of one of the attesting witnesses. Except as otherwise provided by Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., where applicable, the transfer or encumbrance is not effective as to a trustee until a copy of the authentic act or a copy of the acknowledged act is received by him.

Acts 1991, No. 665, §1.



RS 9:2004 - Seizure by creditor; general rule

§2004. Seizure by creditor; general rule

A creditor may seize only:

(1) An interest in income or principal that is subject to voluntary alienation by a beneficiary.

(2) A beneficiary's interest in income and principal, to the extent that the beneficiary has donated property to the trust, directly or indirectly. A beneficiary will not be deemed to have donated property to a trust merely because he fails to exercise a right of withdrawal from the trust.

Acts 1985, No. 581, §1; Acts 1987, No. 246, §1, eff. July 3, 1987; Acts 1997, No. 253, §1; Acts 2010, No. 390, §1.



RS 9:2005 - Seizure by creditor; special claims

§2005. Seizure by creditor; special claims

Notwithstanding any stipulation in the trust instrument to the contrary, the proper court, in summary proceedings to which the trustee, the beneficiary, and the beneficiary's creditor shall be parties, may permit seizure of any portion of the beneficiary's interest in trust income and principal in its discretion and as may be just under the circumstances if the claim is based upon a judgment for:

(1) Alimony, or maintenance of a person whom the beneficiary is obligated to support;

(2) Necessary services rendered or necessary supplies furnished to the beneficiary or to a person whom the beneficiary is obligated to support; or

(3) Damages arising from a felony criminal offense committed by the beneficiary which results in a conviction or a plea of guilty.

Acts 2004, No. 521, §2; Acts 2010, No. 457, §1.



RS 9:2006 - Exemption from seizure

§2006. Exemption from seizure

Exemptions from seizure accorded by law to any kind of property or interest in property are effective with respect to such property in trust to the same extent as if the property were held free of trust.



RS 9:2007 - Use of words "spendthrift trust"

§2007. Use of words "spendthrift trust"

A declaration in a trust instrument that the interest of a beneficiary shall be held subject to a "spendthrift trust" is sufficient to restrain alienation by a beneficiary of the interest to the maximum extent permitted by this Sub-part.



RS 9:2011 - General rule

SUBPART E. DEFERRED ASCERTAINMENT OF PRINCIPAL

BENEFICIARIES OF REVOCABLE TRUSTS

§2011. General rule

A revocable trust instrument need not designate the beneficiaries upon the creation of the trust but may instead provide a method whereby they are determined at a later date, but no later than the date when the trust becomes irrevocable. A beneficiary thus determined may be a person who is not in being when the trust is created, as long as he is in being when the beneficiaries are determined. If beneficiaries are thus determined, any provision in this Code that refers to persons in existence at the creation of the trust shall be deemed to refer to persons in existence at the time when the beneficiaries are determined under the trust instrument. The interest of the beneficiary may be conditioned upon the beneficiary surviving the settlor for a period of time permitted by Civil Code Article 1521.

Acts 1988, No. 589, §1; Acts 1989, No. 112, §1; Acts 1995, No. 413, §1; Acts 2010, No. 390, §1.



RS 9:2012 - Provisional principal beneficiaries

§2012. Provisional principal beneficiaries

Until the time when the principal beneficiaries are determined, the persons who would be the principal beneficiaries had that time arrived shall be known as the provisional principal beneficiaries. Provisional principal beneficiaries shall be income beneficiaries in the absence of an effectively designated income beneficiary. A provisional principal beneficiary who is not an income beneficiary is not considered a beneficiary for any purposes under this Code.

Acts 1988, No. 589, §1.



RS 9:2013 - Settlor as default principal beneficiary

§2013. Settlor as default principal beneficiary

If the trust instrument fails effectively to designate a principal beneficiary at the time when the principal beneficiary is to be determined, the settlor shall be the principal beneficiary, and upon his death his interest shall vest in his heirs or legatees. Likewise, if at any time no provisional principal beneficiary is identifiable under the terms of the trust instrument, the settlor shall be the provisional principal beneficiary.

Acts 1988, No. 589, §1.



RS 9:2014 - Number of settlors allowed

§2014. Number of settlors allowed

A. Except as provided in Subsection B, the provisions of this Subpart shall apply only if the trust has but one settlor.

B. If a trust is created by two settlors who are married to each other, and the trust instrument divides community property in the manner described in R.S. 9:1955, and the trust becomes irrevocable as to a spouse's share or trust no later than at the death of that spouse, the beneficiaries of such share or trust may be ascertained under the provisions of this Subpart.

Acts 1988, No. 589, §1; Acts 1995, No. 1038, §3.



RS 9:2021 - General rule; modification

PART IV. MODIFICATION, TERMINATION, REVOCATION AND

RESCISSION OF THE TRUST

SUBPART A. MODIFICATION AND TERMINATION

OF THE TRUST

§2021. General rule; modification

The settlor may modify the terms of the trust after its creation only to the extent he expressly reserves the right to do so.



RS 9:2022 - Effect of reservation of right to revoke

§2022. Effect of reservation of right to revoke

Reservation of the right to revoke includes the right to modify the trust.



RS 9:2023 - Effect of reservation of unrestricted right to modify

§2023. Effect of reservation of unrestricted right to modify

If the settlor reserves an unrestricted right to modify the trust, he may change or amend the terms of the trust in any particular, or even revoke or terminate the trust.



RS 9:2024 - Concurrence of settlors in modification

§2024. Concurrence of settlors in modification

All surviving competent settlors must concur in a modification of the trust.



RS 9:2025 - Delegation of right to terminate or to modify administrative provisions

§2025. Delegation of right to terminate or to modify administrative provisions

A settlor may delegate to another person the right to terminate a trust, or to modify the administrative provisions of a trust, but the right to modify other provisions of a trust may not be delegated except as provided in R.S. 9:2031.

Acts 2010, No. 390, §1.



RS 9:2026 - Change of circumstances

§2026. Change of circumstances

The proper court may order the termination or modification of a trust, in whole or in part, if:

(1) The continuance of the trust unchanged would defeat or substantially impair the purposes of the trust.

(2) Except as otherwise provided by the terms of the trust, a trustee has determined that the market value of a trust is less than one hundred thousand dollars and that, in relation to the costs of administration of the trust, the continuance of the trust unchanged would defeat or substantially impair the purposes of the trust. In such a case, the court may provide for the distribution of the trust property, including principal and undistributed income, to the beneficiaries in a manner which conforms as nearly as possible to the intention of the settlor and the court shall make appropriate provisions for the appointment of a tutor in the case of a minor beneficiary. In the event of the termination or modification of a trust under the provisions of this Paragraph, the trustee shall not be subject to liability for such termination or modification.

Acts 1991, No. 665, §1; Acts 1997, No. 252, §1; Acts 2001, No. 594, §2.



RS 9:2027 - Accomplishment of purposes becoming impossible or illegal

§2027. Accomplishment of purposes becoming impossible or illegal

The proper court may order the termination or modification of the trust if the purpose for which it is created becomes impossible of accomplishment or illegal.



RS 9:2028 - Concurrence of settlors in termination

§2028. Concurrence of settlors in termination

The consent of all settlors, trustees, and beneficiaries shall not be effective to terminate the trust or any disposition in trust, unless the trust instrument provides otherwise.



RS 9:2029 - Effect of termination

§2029. Effect of termination

A termination of a trust causes the dispositive provisions of the trust to achieve their ultimate effect. A partial termination of a trust causes some of the dispositive provisions to achieve their ultimate effect. A beneficiary receiving trust property as a result of the whole or partial termination of a trust shall be personally liable for the obligations and liabilities of the trust existing on the date of termination to the extent of the value of the trust property received by such beneficiary unless, in the case of a partial termination, existing trust property is sufficient to satisfy the obligations and liabilities of the trust.

Acts 1995, No. 344, §3.



RS 9:2030 - Combination and division of trusts

§2030. Combination and division of trusts

A trustee may combine two or more trusts into one trust, or divide a trust into two or more trusts, on written notice to all beneficiaries having a current interest in the trust or trusts, if the combination or division does not impair the rights of any beneficiary or adversely affect the accomplishment of the purposes of the trust or trusts. The division of a trust shall be based on the fair market value of the assets of the trust on the effective date of the division and need not result in a uniform interest in each asset. After the division, discretionary distributions need not be made uniformly from each of the separate trusts. A trust instrument may modify these rules, either to expand or to restrict the trustee's authority to combine or divide a trust.

Acts 1995, No. 344, §2; Acts 2001, No. 594, §2.



RS 9:2031 - Delegation of right to amend

§2031. Delegation of right to amend

A trust instrument may authorize a person other than the settlor to modify the provisions of the trust instrument in order to add or remove beneficiaries, or modify their rights, if all of the affected beneficiaries are descendants of the person given the power to modify.

Acts 2010, No. 390, §1.



RS 9:2041 - General rule; revocation

SUBPART B. REVOCATION AND RESCISSION OF THE TRUST

§2041. General rule; revocation

Except as otherwise provided in this Code, a settlor may revoke a trust in whole or in part only if he has reserved the right to revoke the trust or an unrestricted right to modify the trust.



RS 9:2042 - Effect of reservation of right to revoke

§2042. Effect of reservation of right to revoke

A reservation by the settlor of the right to revoke includes the right to revoke the interest of any beneficiary, unless otherwise limited by the trust instrument.



RS 9:2043 - Revocation or rescission under general law

§2043. Revocation or rescission under general law

An onerous disposition in trust may be rescinded for the causes and under the limitations specified in the general law of contracts. A gratuitous disposition may be revoked for the causes and under the limitations specified in the general law of donations, whether or not the right to revoke has been reserved. For this purpose every disposition in favor of a particular beneficiary shall be treated as a separate donation or contract, as the case may be.



RS 9:2044 - Concurrence of settlors in revocation; effect

§2044. Concurrence of settlors in revocation; effect

Revocation of a trust, or of a disposition in trust, pursuant to a reservation of such a right, requires the concurrence of all surviving competent settlors, in the absence of a contrary stipulation.



RS 9:2045 - Delegation of right to revoke

§2045. Delegation of right to revoke

A settlor who has reserved the right to revoke a trust may delegate the right. The delegation may be accomplished only by an express statement in the trust instrument or in a power of attorney executed by authentic act referring to the trust. The right to amend may not be delegated except as provided in R.S. 9:2025 and 2031.

Acts 2001, No. 594, §2; Acts 2010, No. 390, §1.



RS 9:2046 - Effect of revocation or rescission

§2046. Effect of revocation or rescission

The settlor may stipulate the effect of revocation or rescission of a disposition. Unless the trust instrument otherwise provides, the following rules shall govern:

(1) Revocation or rescission shall cause the trust to fail and the trust property held by the trustee at the time such revocation or rescission takes effect shall revert to the settlor or his heirs, legatees, or assignees;

(2) Revocation or rescission of a disposition affecting an income beneficiary has the same effect as if the beneficiary had died on the effective date of the revocation or rescission;

(3) Revocation or rescission at any time of a disposition in favor of a principal beneficiary operates a substitution of the settlor, or his heirs, legatees, or assignees as the beneficiary of the interest involved, without affecting the interest of the income beneficiaries; if there are two or more settlors, each disposition affecting principal shall be divided into as many separate dispositions as the number of settlors, and each settlor or his heirs, legatees, or assignees shall receive a share in proportion to the amount of his contribution to the trust principal;

(4) Revocation or rescission affects property added to a trust according to the rules of this section.

(5) Acts of the trustee with regard to the trust property shall not be affected by the subsequent revocation or rescission of a disposition in trust. After a trust has been revoked or rescinded, the trustee shall have only those powers necessary to carry out the effects of the revocation or rescission.

(6) A person receiving trust property as a result of the revocation or rescission of the trust shall be personally liable for the obligations and liabilities of the trust existing on the date of revocation or rescission to the extent of the value of the trust property received by such beneficiary unless existing trust property is sufficient to satisfy the obligations and liabilities of the trust.

Amended by Acts 1974, No. 128, §1; Acts 1995, No. 344, §3.



RS 9:2051 - Form

SUBPART C. FORMAL REQUIREMENTS

§2051. Form

A. A modification, division, termination, or revocation of a trust shall be by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the person who makes the modification, division, or termination or by the affidavit of one of the attesting witnesses. The modification, division, termination, or revocation is not effective as to a trustee until a copy of the authentic act or a copy of the acknowledged act is received by him.

B. A modification, division, termination, or revocation of a trust may also be by testament. Such a modification, division, termination, or revocation is not effective as to a trustee until the trustee receives a copy of the testament and of the order probating it or ordering it filed and executed.

Acts 1995, No. 344, §1; Acts 2003, No. 480, §1.



RS 9:2061 - General rule

PART V. DUTIES AND POWERS OF THE TRUSTEE

SUBPART A. GENERAL DISPOSITIONS

§2061. General rule

The nature and extent of the duties and powers of a trustee are determined from the provisions of the trust instrument, except as otherwise expressly provided in this Code, and, in the absence of any provisions of the trust instrument, by the provisions of this Part and by law.



RS 9:2062 - Limitation of duties by settlor

§2062. Limitation of duties by settlor

A provision of the trust instrument that purports to limit a trustee's duty of loyalty to the beneficiary is ineffective, except to the extent permitted by this Part.



RS 9:2063 - Relief from duties by beneficiary

§2063. Relief from duties by beneficiary

By written instrument delivered to a trustee a competent beneficiary who is acting upon full information may, with respect to himself, and with the trustee's consent, relieve the trustee from duties and restrictions concerning the administration of the trust that are imposed upon the trustee by the trust instrument or by this Code, but no such instrument is effective to the extent that it purports to limit prospectively and in general terms the trustee's duty of loyalty to the beneficiary.



RS 9:2064 - Judicial permission or direction to deviate from administrative provisions of trust instrument

§2064. Judicial permission or direction to deviate from administrative provisions of trust instrument

The proper court may direct or permit a trustee to deviate from a provision of the trust instrument concerning the administration of the trust if compliance would defeat or substantially impair the purposes of the trust.

Acts 1997, No. 252, §1.



RS 9:2065 - Judicial permission to deviate from administrative provisions of this code

§2065. Judicial permission to deviate from administrative provisions of this code

The proper court for cause shown may relieve a trustee from duties and restrictions that otherwise would be placed upon him by the administrative provisions of this Code.



RS 9:2066 - Judicial permission or direction to deviate from investment provisions of trust instrument

§2066. Judicial permission or direction to deviate from investment provisions of trust instrument

The proper court, if convinced that adherence to the investments prescribed by the trust instrument would be likely to affect adversely the best interests of a beneficiary to a serious extent, having due regard for the purposes of the trust, may upon application by a trustee or a beneficiary permit or direct the trustee to invest in securities not prescribed by the trust instrument, but a trustee is under no duty to make such an application to the court.



RS 9:2067 - Invasion of principal; action of court

§2067. Invasion of principal; action of court

The proper court may direct or permit a trustee to pay income or principal from the trust property for the necessary support, maintenance, education, medical expenses, or welfare of a beneficiary before the time he is entitled to the enjoyment of that income or principal, if the interest of no other beneficiary of the trust is impaired thereby.



RS 9:2068 - Invasion of principal; provisions of trust instrument

§2068. Invasion of principal; provisions of trust instrument

A. The trust instrument may direct or permit a trustee to pay principal to an income beneficiary for support, maintenance, education, or medical expenses, or, pursuant to an objective standard, for any other purpose. The trust instrument may direct the trustee to pay all or part of the principal to an income beneficiary upon the request of the beneficiary. The trust instrument may direct the trustee to pay a stipulated amount or percentage to an income beneficiary under any trust, including a unitrust or annuity trust as defined in the United States Internal Revenue Code, even if the payments exceed income. The trust instrument may provide the manner in which and the share of the trust to which the payment shall be charged; if it does not, all payments of principal made for the benefit of an income beneficiary shall be charged against such beneficiary's share in the trust as principal beneficiary, or, if there is no such share, proportionately against the shares of all principal beneficiaries. Except as provided in R.S. 9:1841 through 1847, treating the legitime in trust, a payment under this Subsection A may be made even though the payment impairs the interest of another beneficiary.

B. If the same person is beneficiary of both income and principal, the trust instrument may direct or permit the trustee in the trustee's complete discretion to invade principal held for that beneficiary.

Amended by Acts 1968, No. 133, §1; Acts 1972, No. 661, §1; Acts 1974, No. 158, §1; Acts 1989, No. 113, §1; Acts 1995, No. 220, §1; Acts 2003, No. 480, §1.



RS 9:2069 - Winding-up duty and powers of trustee

§2069. Winding-up duty and powers of trustee

If the trust terminates or is revoked, or if the trustee resigns or is removed, he shall preserve the trust property and deliver it without delay to those persons who are entitled to it. Until he delivers the property, the trustee shall retain the powers that are necessary to preserve and deliver it to those persons who are entitled to it.

Acts 1995, No. 358, §2.



RS 9:2081 - Breach of trust defined

SUBPART B. DUTIES OF THE TRUSTEE

§2081. Breach of trust defined

A violation by a trustee of a duty he owes to a beneficiary as trustee is a breach of trust.



RS 9:2082 - Administration in interest of beneficiary; duty of impartiality

§2082. Administration in interest of beneficiary; duty of impartiality

A. A trustee shall administer the trust solely in the interest of the beneficiary.

B. When there is more than one beneficiary, a trustee shall administer the trust impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the trust instrument manifests an intention that the trustee shall or may favor one or more of the beneficiaries.

Acts 2001, No. 520, §1.



RS 9:2083 - Dealing on own account

§2083. Dealing on own account

A trustee in dealing with a beneficiary on the trustee's own account shall deal fairly with him and communicate to him all material facts in connection with the transaction that the trustee knows or should know.



RS 9:2084 - Loan by trustee to himself

§2084. Loan by trustee to himself

A corporate trustee shall not lend trust funds to itself or an affiliate, or to a director, an officer or an employee of itself or of an affiliate, unless the trust instrument provides otherwise. An individual trustee shall not lend funds to himself, or to his relative, employer, employee, partner, or other business associate, unless the trust instrument provides otherwise.



RS 9:2085 - Sale by trustee to himself

§2085. Sale by trustee to himself

A. A corporate trustee shall not directly or indirectly buy or sell property for the trust from or to itself or an affiliate, or from or to a director, officer, or an employee of itself or an affiliate, unless the trust instrument provides otherwise, or unless specifically authorized by a court of competent jurisdiction, after a contradictory hearing. An individual trustee shall not directly or indirectly buy or sell property for the trust from or to himself or his relative, employer, employee, partner, or other business associate, unless the trust instrument provides otherwise, or unless specifically authorized by a court of competent jurisdiction, after a contradictory hearing.

B. No trustee shall, as trustee of one trust, sell property to himself as trustee of another trust, unless the trust instruments concerned expressly provide otherwise, or unless specifically authorized by a court of competent jurisdiction, after a contradictory hearing, except that bonds, notes, bills, and other obligations issued, or fully guaranteed as to both principal and interest by the United States of America, or interests in time deposits or certificates of deposit or other short term investment instruments may be sold from one trust to another only by corporate trustees at the existing current market value.

Acts 1990, No. 359, §1, eff. July 10, 1990.



RS 9:2086 - Self-dealing by corporate trustee

§2086. Self-dealing by corporate trustee

A. A corporate trustee shall not purchase for a trust shares of its own stock, or its bonds or other securities, or the stock, bonds, or other securities of an affiliate, unless the trust instrument provides otherwise; but the trustee may retain any such securities, together with any rights pertaining thereto, if acquired other than by purchase by that trustee.

B. A corporate trustee may invest or reinvest in the securities of mutual funds registered under the Investment Company Act of 1940, even if the trustee or an affiliate thereof receives compensation with respect to such mutual fund, provided that the compensation is reasonable and the basis for determining the compensation is disclosed to all beneficiaries affected by the investment.

Acts 2001, No. 520, §1.



RS 9:2087 - Delegating performance

§2087. Delegating performance

A. Except as otherwise provided in this Section, a trustee shall not delegate the performance of his duties.

B.(1) A trustee may, by power of attorney, delegate the performance of ministerial duties and acts that he could not reasonably be required to perform personally.

(2) A written power of attorney in authentic form, executed by a trustee authorizing a mandatary to sell specifically described immovable property at a specific price shall be considered the delegation of the performance of a ministerial duty as provided by Paragraph (1) of this Subsection.

C. A trustee may delegate the selection of specific investments by acquiring mutual funds registered under the Investment Company Act of 1940, or other pooled funds managed by a third party, so long as the portfolio of such a fund consists substantially of investments not prohibited by the trust instrument.

D.(1) A trustee may delegate investment and asset management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. In connection with such delegation, the trustee has the duty to exercise reasonable care, skill, and caution in selecting the agent and establishing the scope and terms of the delegation consistent with the purposes and terms of the trust instrument, to review periodically the actions of the agent, and, in the event of a breach of the agent's duties discovered by the trustee, to take such action to remedy the breach as is reasonable under the circumstances.

(2) In performing a delegated function, an agent owes a duty to the trustee and to the beneficiaries to exercise reasonable care and skill, considering the scope and terms of the delegation. An agreement to relieve the agent from that duty is contrary to public policy and void.

(3) By accepting delegation from a trustee of a trust established pursuant to this Code, an agent submits to the jurisdiction of the courts of this state in all matters relating to the performance of his duties.

Acts 2001, No. 520, §1; Acts 2010, No. 224, §1; Acts 2014, No. 188, §1.



RS 9:2088 - Accounting

§2088. Accounting

A. A trustee is under a duty to a beneficiary to keep and render clear and accurate accounts of the administration of the trust. If the trust is revocable, the trustee has a duty to account to the settlor only.

B. A trustee shall render to a beneficiary or his legal representative at least once a year a clear and accurate account covering his administration for the preceding year. His first annual account shall relate to the calendar year during which he became responsible for the trust property, or, at his option, the first accounting period of not more than twelve months and shall be rendered within ninety days after the expiration of that calendar year or accounting period. Each annual account shall show in detail all receipts and disbursements of cash and all receipts and deliveries of other trust property during the year, and shall set forth a list of all items of trust property at the end of the year.

C. A trustee upon the termination, revocation, or rescission of the trust, or upon his resignation or removal, shall render to a beneficiary or his legal representative his final account covering the period elapsed since his most recent annual account (or, should the trust have terminated, or have been revoked or rescinded, during the first year, the period elapsed since he became responsible for the trust property), and setting forth the same information required for annual accounts.

D. A written approval by a beneficiary or his legal representative of an account rendered by a trustee shall be conclusive against the beneficiary with respect to all matters disclosed in the account. If a beneficiary or his legal representative fail or refuse to approve in writing an account rendered by a trustee, a trustee may apply to the proper court for an approval contradictorily with a beneficiary. An approval obtained from the proper court is conclusive against a beneficiary with respect to all matters disclosed in the account so approved.

E. A trustee shall not be under a duty, to file his accounts with the court unless he is expressly required to do so by the trust instrument or by the proper court.

Acts 2001, No. 594, §2.



RS 9:2089 - Furnishing of information

§2089. Furnishing of information

A trustee shall give to a beneficiary upon his request at reasonable times complete and accurate information as to the nature and amount of the trust property, and permit him, or a person duly authorized by him, to inspect the subject matter of the trust, and the accounts, vouchers, and other documents relating to the trust.



RS 9:2090 - Prudent administration

§2090. Prudent administration

A. A trustee shall administer the trust as a prudent person would administer it. In satisfying this standard, the trustee shall exercise reasonable care and skill, considering the purposes, terms, distribution requirements, and other circumstances of the trust.

B. A trustee who has special skills or expertise, or has held himself out as having special skills or expertise, has a duty to use those special skills or expertise.

Acts 2001, No. 520, §1.



RS 9:2091 - Control and preservation of trust property

§2091. Control and preservation of trust property

A trustee is under a duty to a beneficiary to take reasonable steps to take, keep control of, and preserve the trust property.



RS 9:2092 - Recordation of instruments

§2092. Recordation of instruments

A. If at any time the trust property of either an inter vivos trust or a testamentary trust includes immovables or other property the title to which must be recorded in order to affect third parties, a trustee shall file the trust instrument, an extract of trust, or a copy of the trust instrument or extract of trust certified by the clerk of court for the parish in which the original trust instrument or extract of trust was filed, for record in each parish in which the property is located.

B.(1) For purposes of recording an extract of a trust instrument, such an extract shall be executed by either the settlor or the trustee and shall include all of the following:

(a) The name of the trust, if any.

(b) A statement as to whether the trust is revocable or irrevocable.

(c) The name of each settlor.

(d) The name of each trustee and name or other description of the beneficiary or beneficiaries.

(e) The date of execution of the trust.

(f). If the trust instrument also contains a transfer of immovable property or other property to the trust, the title to which must be recorded in order to affect third persons, then the extract shall contain a brief legal description of the property.

(2) Unless the trust and abstract of trust recite or otherwise note any modification or restriction of the trustee's power or duties, the trustee shall have all of the powers and duties granted to trustees under the Louisiana Trust Code.

(3) The provisions of this Section authorizing the filing of an extract of the trust instrument or a clerk-certified copy of the trust instrument or extract of trust without a description of the property are remedial and shall be applied retroactively to any trust extract or clerk-certified copy of either the trust instrument or extract of trust theretofore filed for record which is in substantial compliance with the provisions of this Subsection, and such extract or clerk-certified copy shall affect third persons as of the date of recordation. If the extract of an inter vivos trust instrument or clerk-certified copy thereof is recorded, the failure of the trust instrument to be in the form required by R.S. 9:1752 shall not be effective against third parties, who shall be immune from claims based on the failure of the trust instrument to be in the form required by R.S. 9:1752.

Acts 1995, No. 257, §1; Acts 2003, No. 731, §1; Acts 2004, No. 491, §1; Acts 2012, No. 740, §1.

NOTE: SEE ACTS 1987, NO. 164, §3.



RS 9:2093 - Defense of actions

§2093. Defense of actions

A trustee shall defend actions that may result in a loss to the trust estate, unless under all the circumstances it is reasonable not to make a defense.



RS 9:2094 - Separation of trust property

§2094. Separation of trust property

A trustee shall keep the trust property separate from his individual property, and, so far as reasonable, keep it separate from other property not subject to the trust, and see that the property is designated as property of the trust, unless the trust instrument provides otherwise.



RS 9:2095 - Bank deposits

§2095. Bank deposits

Although a trustee can properly make a general deposit of trust money in a bank, he shall use reasonable care in selecting the bank and properly earmark the deposit as a deposit of trust funds by him as trustee, unless the trust instrument provides otherwise.

A corporate trustee making a general deposit of trust money with an affiliate or its own banking department has a duty to a beneficiary to obtain as security for the deposit readily marketable bonds or other obligations having and maintaining a market value at least equal to the amount of the deposit, unless dispensed from doing so by specific words in the trust instrument, but such a dispensation shall not be construed as preventing a corporate trustee from putting up security for a deposit of trust money if it desires to do so. No security shall be required for any deposit up to the amount insured by the Federal Deposit Insurance Corporation.

Amended by Acts 1982, No. 279, §1.



RS 9:2096 - Co-trustees

§2096. Co-trustees

If there are two or more trustees, each shall participate in the administration of the trust and use reasonable care to prevent a co-trustee from committing a breach of trust and shall compel him to redress a breach of trust.



RS 9:2097 - Serving as officer of legal entity in which trust funds invested

§2097. Serving as officer of legal entity in which trust funds invested

A. No trustee of any trust created under the laws of this state shall serve as an officer, including without limitation the president, vice president, secretary, treasurer, manager, or managing partner of any legal entity formed after the trust is created, other than a corporate trustee, in which trust funds are invested unless the settlor so authorizes such action in the instrument creating the trust or by a subsequent modification thereof. However, this shall not restrict the investment of trust funds in any bank or savings and loan association with deposits therein insured by the Federal Deposit Insurance Corporation or by any other agency or instrumentality of the federal government.

B. Any trustee who violates the provisions of this section shall be subject to removal for cause by a court of competent jurisdiction. The beneficiary of any such trust may offer proof to the court of competent jurisdiction that a trustee is acting in violation of this section, and upon presentation of such proof, the court shall remove the trustee.

C. All laws or parts of laws in conflict herewith are hereby repealed, but the provisions hereof shall not be construed to repeal R.S. 9:2081 through R.S. 9:2096.

Acts 1968, No. 627, §§1 to 3; Acts 1997, No. 251, §1.



RS 9:2111 - Extent of powers

SUBPART C. POWERS OF THE TRUSTEE

§2111. Extent of powers

Except as stated in R.S. 9:2061 through 9:2066, a trustee shall exercise only those powers conferred upon him by the provisions of the trust instrument or necessary or appropriate to carry out the purposes of the trust and are not forbidden by the provisions of the trust instrument.



RS 9:2112 - Attachment of powers to office

§2112. Attachment of powers to office

All powers of a trustee shall be attached to the office and shall not be personal, unless it is otherwise provided by the trust instrument or by order of the proper court.



RS 9:2113 - Exercise of powers by two trustees

§2113. Exercise of powers by two trustees

If there are two trustees, the powers conferred upon them shall be exercised only by both of them, unless it is otherwise provided by the trust instrument or by order of the proper court.



RS 9:2114 - Three or more trustees; exercise of powers

§2114. Three or more trustees; exercise of powers

A power vested in three or more trustees may be exercised by a majority of the trustees, unless the trust instrument provides otherwise. A trustee who has not joined in exercising a power shall not be liable to the beneficiaries or to others for the consequences of that exercise, nor shall a dissenting trustee be liable for the consequences of an act in which he joins at the direction of the majority of trustees, if he expresses his dissent in writing to his co-trustees at or before the time of the joinder. Nothing in this section shall excuse a co-trustee from liability for inactivity in the administration of the trust nor for failure to attempt to prevent a breach of trust.



RS 9:2115 - Control of discretionary powers

§2115. Control of discretionary powers

If discretion is conferred upon a trustee with respect to the exercise of a power, its exercise shall not be subject to control by the court, except to prevent an abuse of discretion by a trustee.



RS 9:2116 - Repealed by Acts 2001, No. 520, 5.

§2116. Repealed by Acts 2001, No. 520, §5.



RS 9:2117 - Expenses that may be incurred

§2117. Expenses that may be incurred

A trustee may incur expenses necessary to carry out the purposes of the trust and not forbidden by the provisions of the trust instrument, and other expenses authorized by the provisions of the trust instrument.



RS 9:2118 - Lease of trust property

§2118. Lease of trust property

Unless the trust instrument provides otherwise, a trustee may enter into leases of trust property, including oil, gas, and mineral leases, either as lessor or lessee, for such periods and with such provisions as are reasonable, whether or not the term of the lease exceeds the term of the trust.

Amended by Acts 1968, No. 134, §1.



RS 9:2119 - Sale of trust property

§2119. Sale of trust property

A trustee may sell trust property unless the sale is forbidden in specific words by the trust instrument or unless it appears from the provisions of the trust instrument that the property is to be retained in kind. A settlor by the provisions of the trust instrument cannot forbid a sale of immovable property for a period beyond fifteen years from his death.



RS 9:2120 - Mortgage or pledge; borrowing

§2120. Mortgage or pledge; borrowing

A trustee may mortgage or pledge trust property, or borrow money on the credit of the trust estate and charge the trust estate therefor, unless the trust instrument provides otherwise.



RS 9:2121 - Compromise, arbitration, and abandonment of claims

§2121. Compromise, arbitration, and abandonment of claims

A trustee may compromise, submit to arbitration, or abandon claims affecting the trust property.



RS 9:2122 - Powers with respect to shares of stock

§2122. Powers with respect to shares of stock

A trustee may exercise all powers of holders of shares of stock or other securities, including the right to vote in person or by proxy.



RS 9:2123 - Stock subscription; incorporator; organizer; partnership; joint venture; limited liability company; other legal entities

§2123. Stock subscription; incorporator; organizer; partnership; joint venture; limited liability company; other legal entities

A trustee may acquire and subscribe for corporate shares, act as an incorporator or organizer, or become a member of a partnership, joint venture, limited liability company, or other legal entity, unless the trust instrument provides otherwise.

Acts 1997, No. 251, §1.



RS 9:2124 - Holding stock in name of nominee

§2124. Holding stock in name of nominee

A trustee owning stock may hold it in the name of a nominee, without mention of the trust in the stock certificate or stock registration book, provided that the trust records and all reports or accounts rendered by a trustee clearly show the ownership of the stock and the facts regarding its holding. A trustee shall be personally liable for any loss to the trust resulting from any act of the nominee in connection with stock so held.



RS 9:2125 - Contractual liability of trust

§2125. Contractual liability of trust

A. If a trustee makes a contract that is within his powers as trustee, or if a predecessor trustee has made such a contract, and if a cause of action arises thereon, the party in whose favor the cause of action has accrued may sue the trustee in his representative capacity. A judgment rendered in the action in favor of the plaintiff shall affect or be satisfied out of the trust property.

B. A beneficiary may intervene in such an action for the purpose of contesting the right of the plaintiff to recover.

C. The plaintiff may also hold a trustee who makes a contract personally liable on the contract, if the contract does not exclude personal liability. The addition of the word "trustee" or the words "as trustee" together with language identifying the trust, after the signature of a trustee to a contract, shall be deemed prima facie evidence of an intent to exclude a trustee from personal liability.



RS 9:2126 - Tort liability of trust

§2126. Tort liability of trust

A. If a trustee or his predecessor has incurred personal liability for a tort committed in the course of administration, the trustee in his representative capacity may be sued and collection had from the trust property, if the court determines in such an action:

(1) That the tort was a common incident of the kind of business activity in which the trustee or his predecessor was properly engaged for the trust; or

(2) That, although the tort was not a common incident of such an activity, neither a trustee nor his predecessor nor an officer or employee of the trustee or his predecessor was guilty of personal fault in incurring the liability; or

(3) That, although the tort does not fall within paragraphs (1) or (2) above, it increased the value of the trust property.

B. If the tort falls within paragraphs (1) or (2) of Sub-section A above, collection may be had of the full amount of damage proved and, if the tort falls within paragraph (3) of Sub-section A above, collection may be had only to the extent of the increase in the value of the trust property.

C. A beneficiary may intervene in such an action for the purpose of contesting the right of the plaintiff to recover.

D. A trustee may also be held personally liable for any tort committed by him or his agents or employees in the course of their employment, subject to the right of exoneration or reimbursement provided in R.S. 9:2191 through 9:2196.



RS 9:2127 - Standard of care in investing and management

§2127. Standard of care in investing and management

Unless the trust instrument provides otherwise, a trustee shall invest and manage trust property as a prudent investor. In satisfying this standard, the trustee shall consider the purposes, terms, distribution requirements, and other circumstances of the trust. A trustee's investment and management decisions are to be evaluated in the context of the trust property as a whole and as part of an overall investment strategy having risk and return objectives reasonably suited to the trust. In investing within the limitations of the foregoing standard, a trustee is authorized to retain and acquire every kind of property.

Acts 1986, No. 178, §1; Acts 1991, No. 665, §2; Acts 2001, No. 520, §1.



RS 9:2128 - Common trust funds

§2128. Common trust funds

A. A trustee may establish common trust funds for the investment of trust funds of which he is trustee or cotrustee and may invest in such common trust funds, if such investment is not prohibited by the trust instrument, and if the trustee procures the consent of his cotrustees to the investment; provided that:

(1) The records, reports, and accounts of each trust having an interest in the fund clearly show the extent of such interest; and

(2) The trustee himself has no interest in such fund; and

(3) The fractional part of the management fee charged by the trustee proportionate to the interest of each beneficiary shall not, when added to any other compensation charged by a trustee to a beneficiary, exceed the total amount of compensation which would have been charged to the beneficiary if no assets of the beneficiary had been invested in the fund; and

(4) The fund is maintained under a written plan that is on file at the office of the trustee and is available for inspection during business hours by any interested party; and

(5) The trustee has had prepared annually by a certified public accountant and placed on file with the trustee, a statement of the investment changes, income, disbursements, and a list of the current investments with a notation as to defaults, for the period since the last such statement. The trustee shall notify each beneficiary that a copy of the annual statement is available and will be furnished to the beneficiary on request; and

(6) Entrances into, and withdrawals from, such common trust fund are permitted only on those days upon which the assets comprising the fund are valued; and

(7) No funds are admitted to the common trust fund at a time when less than forty per centum of the value of the common trust fund is composed of cash or marketable investments for which quotations are readily available; and

(8) The fund is managed in accordance with any regulations pertaining thereto issued from time to time by the office of financial institutions; and

(9) On the termination of a trust interested in the common trust fund, the trustee shall terminate the interest of that trust and shall pay from cash in the common trust fund to the person or persons then entitled to the trust capital the then market value of the interest of the trust in the common trust fund.

B. If the trustee is restricted to certain investments, then he may invest only in common trust funds limited to such investments.

C. A trustee who has established a common trust fund for the investment of trust funds may also invest therein any other funds that he holds as a fiduciary, provided he procures the consent of his co-fiduciaries.

D. For the purpose of this Section, the term "trustee" shall include two or more trustees who are members of the same "affiliated group" as defined in Section 1504 of the Internal Revenue Code of 1954, as amended, with respect to any fund established pursuant to this Section, of which any of such trustee is trustee or cotrustee.

Acts 1986, No. 179, §1.



RS 9:2129 - Corporate trustees; deposit of securities in clearing corporation

§2129. Corporate trustees; deposit of securities in clearing corporation

A. Unless the trust instrument provides otherwise, a corporate trustee may deposit or arrange for deposit in a clearing corporation securities held by it as fiduciary or as agent for a fiduciary or nonfiduciary, provided the records maintained by the corporate trustee with respect to those securities disclose the capacity in which they are held.

B. Securities deposited in a clearing corporation may be registered in the name of either the clearing corporation or its nominee without disclosing the capacity in which they are held.

C. Securities deposited in a clearing corporation may be stored together with other securities of the same class of the same issuer also stored in the clearing corporation, but not the securities of the clearing corporation, and may be combined with such other securities into one or more securities of the same class of the same issuer.

Added by Acts 1983, No. 346, §1.



RS 9:2130 - Transfer of fiduciary accounts

§2130. Transfer of fiduciary accounts

A. Notwithstanding any other provision of this Chapter to the contrary, any two or more banks authorized to exercise fiduciary powers may enter into an agreement under which a bank domiciled in the state of Louisiana is substituted as fiduciary for each existing fiduciary account listed in the agreement. The agreement shall be filed with the commissioner of financial institutions for approval or other disposition within thirty days, and shall be accompanied by a fee to be determined by the commissioner by rule.

B. Following approval by the commissioner and not later than sixty days prior to the effective date of a substitution under this Section, the transferring bank shall send written notice of the substitution of fiduciary to each interested party for each fiduciary account listed in the agreement. For purposes of this Section, an interested party shall include only the following, each as may be appropriate to the respective fiduciary account:

(1) Each adult beneficiary.

(2) Each parent, tutor, or guardian of a minor beneficiary receiving or entitled to receive current distributions of income or principal.

(3) Each co-fiduciary.

(4) Each person who alone or acting in conjunction with others has the power to remove the transferring bank.

(5) Each surviving settlor.

(6) Each issuer of a security for which the transferring bank administers a fiduciary account.

(7) The plan sponsor of each employee benefit plan.

(8) The principal of each agency account.

(9) The curator of the person of each interdict under curatorship.

C. The notice shall be sent by United States mail to the person's current address as shown on the records of the transferring bank. If the transferring bank has no address on its records, the transferring bank shall make a reasonable attempt to ascertain the person's current address. The notice shall disclose the person's rights with respect to objecting to the transfer of the fiduciary account. Intentional failure to send the required notice renders the substitution of fiduciary ineffective, but an unintentional failure to send the required notice shall not impair the validity or effect of the substitution. If a substitution is determined to be ineffective because of a defect in the required notice, the actions taken by the substitute bank before the determination of the invalidity of the substitution shall be valid if the actions would have been valid if performed by the transferring bank.

D. Except as provided by this Subsection, the prospective designation in a will or other instrument of the transferring bank as fiduciary shall be considered designation of the substitute bank. However, the transferring bank and substitute bank may agree in writing to have the designation of the transferring bank as fiduciary of particular fiduciary accounts remain binding, or the creator of the fiduciary account may, by appropriate language in the document creating the fiduciary account, provide that the fiduciary account is not eligible for substitution under this Section.

E. Substitution under this Section shall be effective for all purposes on the effective date stated in the agreement between the two banks unless, not later than fifteen days prior to the effective date:

(1) An interested party entitled to notice under this Section who possesses the lawful authority to designate the trustee or successor trustee sends via certified mail a written objection to the proposed transfer of the particular account. Upon receipt of such objection, the transferring bank shall remove that account from the operation of the agreement. The transferring bank shall, upon the direction of such interested party, transfer the account to a qualified successor.

(2) Any other interested party entitled to notice under this Section files a written petition in a court of competent jurisdiction and venue seeking to have the substitution denied and serves the transferring bank and the substitute bank with a copy of the filed petition. The substitution may be denied if the court, on notice and hearing, determines that the substitution of fiduciary is a material detriment to the account or to the beneficiaries of the account.

F. Subsection E of this Section shall be cumulative to any applicable provisions for removal of a fiduciary or appointment of a successor fiduciary in any other statute or in the instrument creating the fiduciary relationship.

G. On the effective date of the substitution, the substitute bank shall succeed to all rights, title, and interest in all property that the transferring bank holds as fiduciary in the listed accounts, without the necessity of any instrument of transfer or conveyance, and the substitute bank shall, without the necessity of any judicial action or action by the creator of the fiduciary account, become fiduciary and perform all the duties and obligations and exercise all the powers and authority connected with or incidental to the fiduciary capacity in the same manner as if the substitute bank had been originally named or designated fiduciary. However, the transferring bank shall be responsible and liable for all actions taken by it while it acted as fiduciary.

H. A fiduciary account may be removed from the operation of the agreement by an amendment to the agreement filed with the commissioner prior to the effective date stated in the agreement.

Acts 1990, No. 191, §1; Acts 1991, No. 665, §1; Acts 2001, No. 532, §1, eff. June 21, 2001.



RS 9:2131 - Distributions

§2131. Distributions

A trustee may make a distribution of trust property in full ownership or undivided interests, prorata or non-prorata, after taking into account the values and tax attributes of the trust property.

Acts 2003, No. 480, §1.



RS 9:2141 - General rule

SUBPART D. ALLOCATION TO INCOME AND PRINCIPAL

§2141. General rule

A trust shall be administered with due regard to the respective interests of the beneficiaries in the allocation of receipts and expenditures.



RS 9:2142 - Allocation to beneficiaries of income and principal

§2142. Allocation to beneficiaries of income and principal

A trust receipt shall be credited, or an expenditure charged, to income or principal or partly to each:

(1) In accordance with the terms of the trust instrument, including any provision giving the trustee discretion, notwithstanding contrary provisions of this Subpart; or

(2) In accordance with the provisions of this Subpart, in the absence of contrary provisions of the trust instrument; or

(3) If no rule is provided in the trust instrument or this Subpart, entirely to principal.

Acts 1989, No. 114, §1; Acts 2001, No. 520, §2.



RS 9:2143 - Allocation to beneficiaries of usufruct and naked ownership

§2143. Allocation to beneficiaries of usufruct and naked ownership

A trust is administered with due regard to the respective interests of beneficiaries of usufruct and naked ownership in the allocation of receipts and expenditures if a receipt is credited or an expenditure is charged to the beneficiary of usufruct or the beneficiary of naked ownership or partly to each:

(1) In accordance with the terms of the trust instrument and the law regulating usufruct, notwithstanding contrary provisions of this Subpart;

(2) In accordance with the provisions of this Subpart, in the absence of applicable law regulating usufruct and if the trust instrument contains no provisions to the contrary;

(3) If neither of the preceding rules applies, in accordance with what is reasonable and equitable in view of the interests of those who are beneficiaries of usufruct as well as those who are beneficiaries of naked ownership, and in view of the manner in which men of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.



RS 9:2144 - Income and principal distinguished

§2144. Income and principal distinguished

Receipts paid or delivered in return for the use of money or property forming a part of principal are income, unless this Sub-part expressly provides to the contrary.

Receipts paid or delivered as the consideration for the sale or other transfer of property forming a part of principal or as the replacement of property forming a part of principal are principal unless this Sub-part expressly provides to the contrary.



RS 9:2145 - When right to income arises

§2145. When right to income arises

The right of an income beneficiary to income from property in trust arises at the time prescribed in the trust instrument, or, if no time is prescribed and the person receiving the right to income is the first income beneficiary to receive a right to income from the property, then:

(1) At the time the property becomes subject to the trust, with respect to property transferred by inter vivos disposition;

(2) At the time when, under the laws regulating donations mortis causa, the legatee of the same type of legacy free of trust is entitled to receive income from such a legacy, with respect to property transferred by testamentary disposition.



RS 9:2146 - Apportionment of receipts when right to income arises

§2146. Apportionment of receipts when right to income arises

A. In the administration of property transferred in trust:

(1) Receipts due but not paid when the right of the first income beneficiary to receive income from the property arises shall be treated as accruing when due;

(2) Receipts in the form of periodic payments, other than corporate distributions to stockholders, not due when the right of the first income beneficiary to receive income from the property arises, shall be treated as accruing from day to day;

(3) Receipts in the form of corporate distributions to stockholders shall be treated as accruing on the date fixed for the determination of stockholders of record entitled to distribution, or, if no date is fixed, on the date of declaration of the distribution by the corporation;

(4) All other receipts shall be treated as accruing at the time of payment.

B. Receipts treated as accruing after the right of the first income beneficiary to receive income from the property arises, are income if they otherwise are income under the provisions of this Sub-part. Receipts treated as accruing at an earlier time are principal.



RS 9:2147 - Apportionment of receipts when right to income ceases

§2147. Apportionment of receipts when right to income ceases

Upon the termination of an income interest, the income beneficiary whose interest is terminated (or his heirs, legatees, or assignees) is entitled to:

(1) Income undistributed on the date of termination;

(2) Income due but not paid to the trustee on the date of termination;

(3) Income in the form of periodic payments, other than corporate distributions to stockholders, not due on the date of termination, accrued from day to day;

(4) Corporate distributions to stockholders paid as income after the termination of the interest if the date for determination of stockholders of record entitled to distribution is a date before the termination of the interest, or, in the event no date is fixed, if the date of declaration of the distribution by the corporation is a date before termination of the interest.



RS 9:2148 - Succession receipts

§2148. Succession receipts

Succession receipts shall be credited and succession expenditures shall be charged to a legacy in trust in accordance with the laws regulating donations mortis causa.



RS 9:2149 - Corporate distributions

§2149. Corporate distributions

A. Corporate distributions of shares of the distributing corporation, including distributions in the form of a stock split or stock dividend, are principal. A right to subscribe to shares or other securities issued by the distributing corporation accruing to stockholders on account of their stock ownership and the proceeds of any sale of the right are principal.

B. Except to the extent that the corporation indicates that some part of a corporate distribution is a settlement of preferred or guaranteed dividends accrued since the trustee became a stockholder or is in lieu of an ordinary cash dividend, a corporate distribution is principal if the distribution is pursuant to:

(1) A call of shares;

(2) A merger, consolidation, reorganization, or other plan by which assets of the corporation are acquired by another corporation; or

(3) A total or partial liquidation of the corporation, including any distribution that the corporation indicates is a distribution in total or partial liquidation, or any distribution of assets, other than cash, pursuant to a court decree or final administrative order by a government agency ordering distribution of the particular assets.

C. Distributions made from ordinary income by a regulated investment company or by a trust qualifying and electing to be taxed under federal law as a real estate investment trust are income. All other distributions made by the company or trust, including distributions from capital gains, depreciation, or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, are principal.

D. All other corporate distributions are income, including cash dividends, distributions of, or rights to subscribe to, shares, securities, or obligations of corporations other than the distributing corporation, and the proceeds of the rights or of the property distributions, except as Sub-sections A, B, or C above provide otherwise.

E. If the distributing corporation gives a stockholder an option to receive a distribution either in cash or in its own shares, the distribution chosen is income, except as provided in Sub-sections B and C of this section.

F. A trustee may rely upon any statement of the distributing corporation as to any fact relevant under any provision of this Sub-part concerning the source or character of dividends or distributions of corporate assets.



RS 9:2150 - Bonds

§2150. Bonds

A. Bonds or other obligations for the payment of money are principal at their inventory value, except as provided in Sub-section B below. No provision shall be made for amortization of bond premiums or for accumulation for discount. The proceeds of sale, redemption, or other disposition of the bonds or obligations are principal.

B. The increment in value of a bond or other obligation for the payment of money payable at a future time in accordance with a fixed schedule of appreciation in excess of the price at which it was issued is income. The increment in value is distributable at the time provided in R.S. 9:1841 through 9:1847, R.S. 9:1891 through 9:1906, and R.S. 9:1961 through 9:1965, from the first principal cash available to the beneficiary who was the income beneficiary at the time of increment. If unrealized increment is distributed as income but out of principal, the principal shall be reimbursed for the increment when realized.



RS 9:2151 - Business operations

§2151. Business operations

If a trustee uses any part of the principal in the operation of a business of which, as trustee, he is a proprietor or a partner, the proceeds and losses of the business shall be allocated in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as of those entitled to principal, and in view of the manner in which men of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.



RS 9:2152 - Proceeds of mineral interests

§2152. Proceeds of mineral interests

A. If any part of the principal consists of a right to receive royalties or overriding royalties, production from working interests or production payments, proceeds from net profits interests or payments for the right to extract minerals from immovable property, or other interests in oil, gas, and other minerals, the allocation of the proceeds of such interests shall be made as follows:

(1) If received as a delay rental on a lease, extension of payments on a lease, shut-in royalty, or bonus for the execution of a lease, the proceeds shall be allocated to income;

(2) If received from a production payment, then to the extent of any stated factor for interest or its equivalent, the proceeds shall be allocated to income; the balance of such proceeds shall be apportioned between principal and income by allocating to principal the fraction thereof that the unrecovered cost of the production payment bears to the remaining balance due upon the production payment (excluding any factor for interest or its equivalent) and by allocating the remainder of such proceeds to income;

(3) If received from a royalty, overriding royalty, limited royalty, or working interest, net profits interest, or from any other interest in oil, gas, or other minerals, not specifically covered in this section, such proceeds shall be allocated to principal until such time as the cost for such interest (including both tangible and intangible drilling cost) has been fully recovered; thereafter, such proceeds shall be apportioned between principal and income so that twenty-seven and one-half percent of the gross proceeds (but not to exceed fifty percent of the net proceeds remaining after payment of all expenses, direct and indirect, computed without allowances for depletion) shall be allocated to a reserve for depletion to be added to principal and the balance of the gross proceeds, after payment therefrom of all expenses, direct and indirect, shall be allocated to income.

B. This section is not applicable to timber, water, soil, sod, dirt, turf, mosses, shells, gravel, or other natural resources.



RS 9:2153 - Timber

§2153. Timber

If part of the principal consists of land from which timber may be removed, the receipts from taking the timber from the land shall be allocated in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as of those entitled to principal, and in view of the manner in which men of ordinary prudence, discretion, and intelligence would act in the management of their own affairs.



RS 9:2154 - Other property subject to depletion

§2154. Other property subject to depletion

Except as provided in R.S. 9:2152 and 9:2153, if the principal consists of property subject to depletion, receipts from the property not in excess of five percent of its inventory value are income, and the balance is principal.



RS 9:2155 - Underproductive property

§2155. Underproductive property

A portion of the net proceeds of sale of any part of principal that has not produced an average net income (including the value of any beneficial use of the property by the income beneficiary) of at least one percent per annum of its inventory value for more than a year shall be treated as delayed income to which the income beneficiary is entitled as provided in this section. The net proceeds of sale are the gross proceeds received, including the value of any property received in substitution for the property disposed of, less expenses, including income taxes, incurred in disposition and less carrying charges accrued while the property was underproductive.

The sum allocated as delayed income is the difference between the net proceeds and the amount that, had it been invested at simple interest at four percent per annum while the property was underproductive, would have produced the net proceeds. That sum, plus any carrying charges and expenses previously charged against income while the property was underproductive, less any income received by the income beneficiary from the property and less the value of any beneficial use of the property by the income beneficiary, is income, and the balance is principal.

Property becomes underproductive at the beginning of the year in which it fails to produce an average net income of at least one percent per annum.

If there are successive income beneficiaries, the delayed income shall be divided among them or their heirs, legatees, or assignees according to the length of the period during which each was entitled to income.

If principal subject to this section is disposed of by conversion into property that cannot be apportioned easily, the income beneficiary is entitled to the net income from the substituted property while it is held. If within five years after the conversion the substituted property has not been further converted into easily apportionable property, no allocation as provided in this section shall be made.

This section does not apply to any period during which the trustee is under an express direction not to sell or dispose of the principal or to any period before the income from a legacy begins to accrue to the benefit of the income beneficiary.



RS 9:2156 - Charges

§2156. Charges

A. The following charges shall be made against income:

(1) Ordinary expenses incurred or accrued in connection with the administration, management, or preservation of the trust property;

(2) A reasonable allowance for depreciation on property subject to depreciation under generally accepted accounting principles, but no allowance shall be made for depreciation of that portion of immovable property used by a beneficiary as a residence;

(3) One-half of court costs, attorney's fees, and other fees on periodic accounting, unless the court directs otherwise;

(4) Court costs, attorney's fees, and other fees on other accountings or judicial proceedings if the matter primarily concerns the income interest, unless the court directs otherwise;

(5) One-half of the trustee's regular compensation, whether based on a percentage of principal or income;

(6) Expenses reasonably incurred by the trustee for the management and application of income;

(7) A tax levied upon receipts defined as income under this Sub-part or the trust instrument and payable by the trustee;

(8) Interest accrued on an indebtedness.

B. If charges against income are of unusual amount, the trustee may by means of reserves or other reasonable means charge them over a reasonable period and withhold from distribution sums sufficient to produce substantial regularity in distributions.

C. The following charges shall be made against principal:

(1) Extraordinary expenses incurred or accrued in connection with the administration, management, or preservation of the trust property;

(2) Expenses incurred in making a capital improvement to principal, including special taxes and assessments;

(3) Expenses incurred in investing and reinvesting principal;

(4) One-half of court costs, attorney's fees, and other fees on periodic accounting, unless the court directs otherwise;

(5) Court costs, attorney's fees, and other fees on other accountings or judicial proceedings if the matter primarily concerns the principal interest, unless the court directs otherwise;

(6) Expenses incurred in maintaining or defending an action to construe the trust or to protect the trust or the trust property;

(7) One-half of the trustee's regular compensation, whether based on a percentage of principal or income;

(8) All the trustee's special compensation;

(9) A tax levied upon profit, gain, or other receipts allocated to principal notwithstanding denomination of the tax as an income tax by the taxing authority;

(10) The amount of an estate tax apportioned to the trust, including interest and penalties;

(11) The principal of an indebtedness;

(12) All other expenses not chargeable to income.

D. If the payment of special taxes and assessments produces an addition to the value of the trust property, the trustee shall reserve out of income and add to principal a reasonable allowance for the depreciation of the improvement under generally accepted accounting principles, although the improvement was not made directly to the trust property.

E. Regularly recurring charges shall be apportioned to the same extent and in the same manner that receipts are apportioned under R.S. 9:2145 through 9:2147.

Acts 2010, No. 175, §2.



RS 9:2157 - Inventory value defined

§2157. Inventory value defined

The term "inventory value," as used in this Subpart, means the cost of property purchased by the trustee and the market value of other property at the time it became subject to the trust, but in the case of a testamentary trust the trustee may use any value finally determined for the purposes of an estate tax.

Acts 2010, No. 175, §2.



RS 9:2158 - Power to adjust

SUBPART E. POWER TO ADJUST

§2158. Power to adjust

Subject to the limitations set forth in this Subpart, a trustee may make an adjustment between principal and income when the interest of one or more beneficiaries is defined by reference to the "income" of a trust, and the trustee determines, after taking into account the allocations for the year under Subpart D, that the adjustment is necessary in order for the trustee to satisfy his duty to be fair and reasonable to all the beneficiaries, taking into account the purposes of the trust.

Acts 2001, No. 520, §4.



RS 9:2159 - When the power to adjust is denied

§2159. When the power to adjust is denied

A trustee shall not make an adjustment under R.S. 9:2158:

(1) If the existence or exercise of the power to adjust would cause ineligibility for the estate-tax or gift-tax marital deduction or charitable deduction.

(2) That diminishes the value for gift-tax purposes of the income interest in a trust to which a person transfers property with intent to qualify for a gift tax exclusion;

(3) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment; or

(4) If the terms of the trust instrument clearly deny the trustee the power to make adjustments.

Acts 2001, No. 520, §4; Acts 2003, No. 480, §1.



RS 9:2160 - Adjustment benefiting trustee

§2160. Adjustment benefiting trustee

A trustee may not make an adjustment under R.S. 9:2158 that benefits himself, directly or indirectly, unless all of the current beneficiaries consent or the proper court authorizes such adjustment after notice to all current beneficiaries.

Acts 2001, No. 520, §4.



RS 9:2161 - Adjustment beyond percentage limit

§2161. Adjustment beyond percentage limit

A. A court order shall be required in order for the trustee to make an adjustment from principal to income under R.S. 9:2158 if the amount of the adjustment from principal, when added to the amount of the net income of the trust for the year, exceeds five percent of the net fair market value of the assets of the trust at the beginning of the year.

B. A court order shall be required in order for the trustee to make an adjustment from income to principal under R.S. 9:2158 if the amount of the adjustment from income reduces the net income for the year below five percent of the net fair market value of the assets of the trust at the beginning of the year.

Acts 2001, No. 520, §4.



RS 9:2162 - General provisions regarding court orders affecting adjustments

§2162. General provisions regarding court orders affecting adjustments

A trustee may apply for a court order under R.S. 9:2160 or 2161, or to obtain approval from the court of any other decision to adjust or not to adjust under R.S. 9:2158. The following provisions apply to such an action:

(1) The proceeding shall be governed by R.S. 9:2233(A).

(2) All current beneficiaries of the trust must approve the adjustment or be given the opportunity to oppose it.

(3) A trustee's decision to adjust or not to adjust shall be approved by the court if the trustee's petition sets forth the reasons for the adjustment, or decision not to adjust, the facts upon which the trustee relies, and an explanation of how the income and principal beneficiaries will be affected, unless a beneficiary establishes that the adjustment, or decision not to adjust, would be an abuse of the trustee's discretion.

(4) An order may authorize adjustments, or non-adjustments, for future years as well as the current year, subject to the right of a person in a subsequent year who is at that time a current beneficiary of the trust to apply to the proper court to have the order modified or rescinded.

(5) For purposes of this Subpart, the "current beneficiaries" of a trust as of any date are the persons who are then the principal beneficiaries of the trust and the persons to whom the trustee is then required or permitted to distribute the income of the trust.

Acts 2001, No. 520, §4.



RS 9:2163 - Remedies

§2163. Remedies

If a court determines that a trustee has abused his discretion in making or failing to make an adjustment under R.S. 9:2158, the court shall restore the beneficiaries to the positions they would have occupied if the trustee had not abused his discretion, according to the following rules:

(1) When the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the trustee to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary to an appropriate economic position.

(2) When the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall require the trustee to withhold an amount from one or more future distributions to the beneficiary or require the beneficiary to return some or all of the distribution to the trust.

(3) When the court is unable, by means of Paragraphs (1) and (2), to restore the beneficiaries, the trust, or both to the positions they would have occupied if the trustee had not abused his discretion, the court may require the trustee to pay an appropriate amount from his own funds to one or more of the beneficiaries or the trust or both.

Acts 2001, No. 520, §4.



RS 9:2171 - Individual and corporate trustees

SUBPART E. THE TRUSTEE'S BOND

§2171. Individual and corporate trustees

An individual trustee shall furnish security for the faithful performance of his duties, unless the trust instrument dispenses with security. A corporate trustee need not furnish security unless security is required by the trust instrument.

The amount and type of security shall be approved by the proper court if not provided for in the trust instrument.



RS 9:2172 - Security required by court

§2172. Security required by court

On the application of any interested party, the proper court may compel a trustee to furnish security adequate to protect the interests of a beneficiary even if the trustee is not otherwise required to furnish security.



RS 9:2173 - Increasing, diminishing, or dispensing with trustee's security by court

§2173. Increasing, diminishing, or dispensing with trustee's security by court

On the application of any interested party, the proper court may increase, diminish, or dispense with the trustee's security.



RS 9:2181 - General rule

PART VI. COMPENSATION AND INDEMNITY OF THE TRUSTEE

SUBPART A. COMPENSATION OF THE TRUSTEE

§2181. General rule

A trustee is entitled to reasonable compensation from the trust estate for his services as trustee, unless the trust instrument provides otherwise or unless the trustee waives compensation.



RS 9:2182 - Effect of breach of trust upon compensation

§2182. Effect of breach of trust upon compensation

If a trustee commits a breach of trust, the proper court in its discretion may deny him all compensation, allow him a reduced compensation, or allow him full compensation.



RS 9:2191 - Indemnity for expenses properly incurred

SUBPART B. INDEMNITY OF THE TRUSTEE

§2191. Indemnity for expenses properly incurred

A trustee is entitled to indemnity from the trust estate for expenses properly incurred by him in the administration of the trust, unless the trust instrument provides otherwise.



RS 9:2192 - Indemnity for expenses not properly incurred

§2192. Indemnity for expenses not properly incurred

If an expense is not properly incurred in the administration of a trust, a trustee is entitled to indemnity from the trust estate for such an expense to the extent that he has thereby conferred a benefit upon the trust estate, unless the trust instrument provides to the contrary, or unless the circumstances make it inequitable to allow him indemnity.

If an expense is not properly incurred in the administration of a trust, a trustee is entitled to indemnity from the trust estate for the full amount of the expense, if the transaction in which the expense is incurred is of such a character that the beneficiary is in a position either to reject or accept it and he accepts it.



RS 9:2193 - Liability of beneficiary

§2193. Liability of beneficiary

If the trust estate is not sufficient to indemnify a trustee for expenses properly incurred by him in the administration of a trust, a beneficiary shall be personally liable only if the trustee can show an express or implied contract between that beneficiary and himself that would entitle the trustee to indemnity.



RS 9:2194 - Charge on beneficiary's interest

§2194. Charge on beneficiary's interest

If a beneficiary is liable to a trustee as such, his interest in the trust estate is subject to a charge for the amount of his liability; but a trustee is not entitled to a charge on a beneficiary's interest in the trust estate to secure a beneficiary's liability not connected with the administration of the trust, unless the beneficiary contracts to give him such a charge.



RS 9:2195 - Charge on beneficiary's interest; advance or loan of trust money

§2195. Charge on beneficiary's interest; advance or loan of trust money

If a trustee makes an advance or loan of trust money to a beneficiary, the beneficiary's interest is subject to a charge for the repayment of the amount advanced or lent.



RS 9:2196 - Indemnity for tort liability

§2196. Indemnity for tort liability

A. A trustee who has incurred personal liability for a tort committed in the administration of the trust is entitled to indemnity from the trust estate if:

(1) The tort was a common incident of the kind of business activity in which the trustee was properly engaged for the trust, or,

(2) Although the tort was not a common incident of such activity, if neither the trustee nor an officer or employee of the trustee was guilty of personal fault in incurring the liability.

B. If a trustee has committed a tort that has increased the value of the trust property, he is entitled to indemnity from the trust estate to the extent of the increase in value, even though he would not otherwise be entitled to indemnity.



RS 9:2201 - General rule

PART VII. LIABILITIES OF THE TRUSTEE

§2201. General rule

If a trustee commits a breach of trust he shall be chargeable with:

(1) A loss or depreciation in value of the trust estate resulting from a breach of trust; or

(2) A profit made by him through breach of trust; or

(3) A profit that would have accrued to the trust estate if there had been no breach of trust.



RS 9:2202 - Loss not resulting from breach of trust

§2202. Loss not resulting from breach of trust

A trustee is not liable to a beneficiary for a loss or depreciation in value of the trust property, or for a failure to make a profit not resulting from a breach of trust.



RS 9:2203 - Balancing losses against gains

§2203. Balancing losses against gains

A trustee who is liable for a loss occasioned by one breach of trust cannot reduce the amount of his liability by deducting the amount of a gain that has accrued through another distinct breach of trust; but if the two breaches of trust are not distinct, a trustee is accountable only for the net gain or chargeable only for the net loss resulting therefrom.



RS 9:2204 - Liability of successor trustee

§2204. Liability of successor trustee

A trustee shall not be liable to a beneficiary for a breach of trust committed by a predecessor trustee, unless he:

(1) Knows or should know of a situation constituting a breach of trust committed by his predecessor and improperly permits it to continue; or

(2) Neglects to take proper steps to compel the predecessor to deliver the trust property to him; or

(3) Neglects to take proper steps to redress a breach of trust committed by the predecessor.



RS 9:2205 - Liability of co-trustee

§2205. Liability of co-trustee

A trustee shall not be liable to a beneficiary for a breach of trust committed by a co-trustee, unless he:

(1) Participates in a breach of trust committed by his co-trustee;

(2) Delegates improperly the administration of the trust to his co-trustee;

(3) Conceals, approves, or acquiesces in a breach of trust committed by his co-trustee;

(4) Enables his co-trustee to commit a breach of trust by his failure to exercise reasonable care in the administration of the trust; or

(5) Neglects to take proper steps to compel his co-trustee to redress a breach of trust.



RS 9:2206 - Relief from liability by trust instrument

§2206. Relief from liability by trust instrument

A. The trust instrument may relieve the trustee from liability, except as provided in Sub-sections B and C of this section.

B. A provision in the trust instrument is not effective to relieve the trustee from liability for breach of the duty of loyalty to a beneficiary or for breach of trust committed in bad faith.

C. A provision in the trust instrument is not effective to relieve the trustee from liability if it is inserted as a result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.



RS 9:2207 - Relief from liability by beneficiary

§2207. Relief from liability by beneficiary

A competent beneficiary who is acting with knowledge of the material facts and whose action is not improperly induced by the conduct of a trustee may, by written instrument delivered to a trustee, relieve a trustee from liabilities that otherwise would be imposed upon him. The instrument shall not be effective if it purports to limit a trustee's liability for improperly advancing money or conveying property to a beneficiary of a spendthrift trust or a trust under which a beneficiary's right to alienate is restricted, or if it limits prospectively and in general terms a trustee's liability for breach of the duty of loyalty to a beneficiary, or for breach of trust in bad faith.



RS 9:2208 - Relief from liability by proper court

§2208. Relief from liability by proper court

The proper court for cause shown and upon notice to an interested beneficiary may excuse a trustee wholly or partly from liability for a breach of trust if the trustee acted honestly and reasonably.



RS 9:2221 - Remedies against trustee

PART VIII. REMEDIES OF THE BENEFICIARY

§2221. Remedies against trustee

A beneficiary of a trust may institute an action:

(1) To compel a trustee to perform his duties as trustee;

(2) To enjoin a trustee from committing a breach of trust;

(3) To compel a trustee to redress a breach of trust;

(4) To remove a trustee.



RS 9:2222 - Remedies against third persons

§2222. Remedies against third persons

A trustee is the proper plaintiff to sue to enforce a right of the trust estate, except that a beneficiary may sue to enforce such a right, in order to protect his own interest, in an action against:

(1) A trustee and an obligor, if the trustee improperly refuses, neglects, or is unable for any reason, to bring an action against the obligor; or

(2) An obligor, if there is no trustee or the trustee cannot be subjected to the jurisdiction of the proper court.



RS 9:2231 - Causes of action; procedure

PART IX. ACTIONS

§2231. Causes of action; procedure

If a cause or right of action accrues to a beneficiary against a trustee or a settlor or both, to a trustee against a beneficiary or a settlor or both, or to a settlor against a beneficiary or a trustee or both, the action may be by summary proceeding.



RS 9:2232 - Injunctive relief

§2232. Injunctive relief

If irreparable injury, loss, or damage will otherwise result, the injunctive relief authorized by Articles 3601 through 3613 of the Code of Civil Procedure may be granted to a beneficiary as against a trustee or a settlor or both, to a trustee against a beneficiary or a settlor or both, or to a settlor against a beneficiary or a trustee or both.



RS 9:2233 - Instructions

§2233. Instructions

A. A trustee, a beneficiary, or a settlor in an ordinary or a summary proceeding may apply to the proper court for instructions concerning the trust instrument, the interpretation of the instrument, or the administration of the trust. An order of a proper court issued pursuant to such an application shall be full authority to act in accordance thereunder, and a trustee shall be fully protected from all claims of any person who has or who may subsequently acquire an interest in the trust property.

B. A trustee may apply for instructions in ex parte proceedings. The order issued therein will protect a third party relying on the order, but will not exonerate a trustee from liability to a settlor or a beneficiary.



RS 9:2234 - Prescription

§2234. Prescription

A. An action for damages by a beneficiary against a trustee for any act, omission, or breach of duty shall be brought within two years of the date that the trustee renders, by actual delivery or mail to the beneficiary, or if the beneficiary lacks legal capacity, the beneficiary's legal representative, to the last known address of the beneficiary and that of the legal representative if any, an accounting for the accounting period in which the alleged act, omission, or breach of duty arising out of the matters disclosed therein occurred. However, such actions shall in all events, even as to actions within two years of disclosure, be filed within three years of the date that the trustee renders an accounting for the accounting period in which the alleged act, omission, or breach of duty occurred. If a beneficiary is a minor when a trustee's accounting for the accounting period in which the alleged act, omission, or breach of duty occurred is rendered, the prescriptive period of two years begins to run from the day he reaches the age of eighteen years.

B. Any action by a beneficiary against a trustee other than those described on Subsection A of this Section is prescribed by two years beginning from the date that the trustee renders his final account to the beneficiary.

C. The provisions of this Section are remedial and apply to all causes of action for damages without regard to the date when the alleged act, omission, or breach of duty occurred. The two-year and three-year periods of limitation provided for in this Section are peremptive periods within the meaning of Civil Code Article 3458, and in accordance with Civil Code Article 3461 may not be renounced, interrupted, or suspended. Notwithstanding the foregoing, a beneficiary shall have one year from July 9, 1999, to bring an action for damages against a trustee arising out of an act, omission, or breach of duty for a transaction disclosed in any prior accounting.

D. Notwithstanding any other provision of law, all actions brought in the state against any trustee, the prescriptive and peremptive period shall be governed exclusively by this Section.

Amended by Acts 1980, No. 309, §1; Acts 1999, No. 966, §1, eff. July 9, 1999.



RS 9:2235 - Proper court

§2235. Proper court

The proper court for an action under this Chapter shall be determined as follows:

A.(1) In the case of an inter vivos trust, the proper court shall be the district court of any parish that the trust instrument effectively designates as the proper court.

(2) If the trust instrument fails to designate a proper court for an inter vivos trust, any of the following are proper courts:

(a) The district court of the parish in which a settlor was domiciled when the trust was created.

(b) If the trust has a trustee domiciled in Louisiana, the district court of the parish in which a trustee is domiciled.

(c) If the trust has no trustee domiciled in Louisiana, the district court in which the agent for service of process of any nonresident trustee is domiciled.

(3) If the trust instrument fails to designate a proper court for an inter vivos trust, and none of the courts specified in Paragraph (2) of this Subsection are available, the proper court shall be the Nineteenth Judicial District Court.

B. In the case of a testamentary trust, the proper court shall be the district court of the parish having jurisdiction over the settlor's succession, which shall continue as the proper court unless the settlor in the trust instrument has designated a proper court. In that event, the settlor's designation shall be effective after the trustee is put into possession of the entire legacy.

C. The foregoing notwithstanding, in the case of a testamentary trust after the trustee is put into possession of the entire legacy, and in the case of any inter vivos trust, the proper court shall be any court agreed to by all trustees, beneficiaries, and living settlors.

D. Once a matter regarding an inter vivos trust has been litigated in a district court, that court shall continue as the sole proper court absent the agreement described in Subsection C of this Section.

E. Amendments to a trust instrument that attempt to designate a proper court after institution of an action shall have no effect on the selection of the proper court.

Acts 2010, No. 390, §1.



RS 9:2241 - General rule

PART X. DESIGNATION OF ATTORNEY OR REGISTERED AGENT

§2241. General rule

The trustee shall select the attorney to handle legal matters relating to the trust. The appointment of an attorney in the trust instrument is not binding on the trustee.

Acts 1983, No. 622, §1; Acts 2003, No. 480, §1; Acts 2008, No. 325, §1.



RS 9:2242 - Registered agent for service of process

§2242. Registered agent for service of process

A.(1) Any trust created to provide for the payment of settlement of claims or judgments as provided in R.S. 22:46(9)(b) or to pool liabilities as provided in R.S. 23:1195 may appoint a registered agent for service of process. The registered agent may be an individual who is a resident of this state or a partnership or professional law corporation which is authorized to practice law in this state. Legal process and other notices or demands may be served on the trust by service upon the registered agent and, if the registered agent is a partnership, upon any partner.

(2) Written notice of the full name and post office address of the registered agent and a notarized affidavit of acknowledgment and acceptance signed by the registered agent shall be delivered by hand or United States mail to the secretary of state. The failure to deliver a notarized affidavit of acknowledgment and acceptance as required by this Subsection shall not be a defense to proper service of process on the trust. The address of the registered agent may be changed by the registered agent or trust filing written notice of the change with the secretary of state. A copy of the change of address shall also be filed with the recorder of mortgages of the parish of the domicile of the trust. Notice of the change of the name of a professional law corporation or partnership as registered agent shall be filed in the same manner within thirty days after the change.

(3) A registered agent may resign and his resignation shall be effective when written notice thereof has been given to the trust, the secretary of state, and the recorder of mortgages of the parish in which the trust is domiciled. When the registered agent resigns, or if the trust ceases to maintain a registered agent, a successor registered agent may be appointed by the trust within thirty days after the resignation or other event which terminated the tenure of the former registered agent. The full name and post office address of the successor registered agent shall be certified in writing, signed in the name of the trust by at least one trustee, and filed with the secretary of state and the appropriate recorder of mortgages. Upon compliance with the provisions of this Section, including the requirement of a notarized affidavit of acceptance, the successor registered agent shall be vested with the powers of the registered agent succeeded.

B. The secretary of state and each recorder of mortgages of the parish where the trust is domiciled shall keep, for public inspection, a permanent record of registered agents, showing all changes and the date thereof.

Acts 2008, No. 325, §1.



RS 9:2251 - Severability of provisions of trust instrument

PART XI. VALIDATION

§2251. Severability of provisions of trust instrument

If a provision in the trust instrument is invalid for any reason, the intended trust does not fail, unless the invalid provision cannot be separated from the other provisions without defeating the purpose of the trust.



RS 9:2252 - Saving clause

§2252. Saving clause

Trusts heretofore created and any provisions or dispositions therein made shall be governed by the laws in effect at the time of their creation. Unless otherwise provided in the trust instrument, trusts created prior to the effective date of this Code shall be governed in all administrative and procedural matters by the provisions of this Code and not by laws in effect at the time of creation of such trusts, and trusts created prior to the adoption of any amendment to this Code shall be governed in administrative and procedural matters by the provisions of the amendment.

Amended by Acts 1968, No. 137, §1.



RS 9:2260.1 - Definitions

CHAPTER 1-A. UNIFORM CUSTODIAL TRUST ACT

§2260.1. Definitions

As used in this Chapter:

(1) "Adult" means an individual who has attained the age of eighteen years.

(2) "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this Chapter.

(3) "Court" means a court of competent jurisdiction.

(4) "Curator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

(5) "Custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this Chapter and the income from and proceeds of that interest.

(6) "Custodial trustee" means a person designated as trustee of a custodial trust under this Chapter or a substitute or successor to the person designated.

(7) "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other disabling cause.

(8) "Legal representative" means a personal representative, tutor, or curator.

(9) "Member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(10) "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.

(11) "Personal representative" means an executor, administrator, or representative of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them.

(12) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(13) "Transferor" means a person who creates a custodial trust by transfer or declaration.

(14) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

(15) "Tutor" means a person appointed or qualified by a court to act as guardian of a minor's property or a person legally authorized to perform substantially the same functions.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.2 - Custodial trust; general

§2260.2. Custodial trust; general

A. A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner naming as beneficiary an individual, who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the Louisiana Uniform Custodial Trust Act.

B. A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the Louisiana Uniform Custodial Trust Act. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this Chapter.

C. Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

D. Except as provided in Subsection E, a transferor may not terminate a custodial trust.

E. The beneficiary, if not incapacitated, or the curator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or curator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

F. Any person may augment existing custodial trust property by the addition of other property pursuant to this Chapter.

G. The transferor may designate or authorize the designation of a successor custodial trustee in the trust instrument.

H. This Chapter does not displace or restrict other means of creating trusts. A trust the terms of which do not conform to this Chapter may be enforceable according to its terms under other law.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.3 - Custodial trustee for future payment or transfer

§2260.3. Custodial trustee for future payment or transfer

A. A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for ___________________ (name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

B. Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

C. A designation under this Section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.4 - Form and effect of receipt and acceptance by custodial trustee; jurisdiction

§2260.4. Form and effect of receipt and acceptance by custodial trustee; jurisdiction

A. Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this Chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

B. The custodial trustee's acceptance may be evidenced by a writing stating in substance:

"CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, _______________(name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Louisiana Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated. The custodial trust property consists of ______________________________.

Dated:_________________________

______________________________

(Signature of Custodial Trustee)"

C. Upon accepting custodial trust property, a person designated as custodial trustee under this Chapter is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.5 - Transfer to custodial trustee by fiduciary or obligor; facility of payment

§2260.5. Transfer to custodial trustee by fiduciary or obligor; facility of payment

A. Unless otherwise directed by an instrument designating a custodial trustee pursuant to R.S. 9:2260.3, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a curator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds twenty thousand dollars, the transfer is not effective unless authorized by the court.

B. A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this Section.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.6 - Multiple beneficiaries; separate custodial trusts; survivorship

§2260.6. Multiple beneficiaries; separate custodial trusts; survivorship

A. Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for the use and benefit of a husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship. For purposes of this Section, "survivorship" means right of accretion.

B. Custodial trust property held under this Chapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

C. A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to R.S. 9:2260.7 and 2260.15 for the administration of the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.7 - General duties of custodial trustee

§2260.7. General duties of custodial trustee

A. If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

B. If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of special skill or expertise, the custodial trustee shall use that skill or expertise.

C. Subject to Subsection B, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

D. A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

E. A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

F. The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.8 - General powers of custodial trustee

§2260.8. General powers of custodial trustee

A. A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

B. This Section does not relieve a custodial trustee from liability for a violation of R.S. 9:2260.7.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.9 - Use of custodial trust property

§2260.9. Use of custodial trust property

A. A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary, while not incapacitated, may direct from time to time.

B. If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

C. A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.10 - Determination of incapacity; effect

§2260.10. Determination of incapacity; effect

A. The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary in the event of any of the following:

(1) The custodial trust was created under R.S. 9:2260.5.

(2) The transferor has so directed in the instrument creating the custodial trust.

(3) The custodial trustee has determined that the beneficiary is incapacitated.

B. A custodial trustee may determine that the beneficiary is incapacitated in reliance upon any of the following:

(1) Previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney.

(2) The certificate of the beneficiary's physician.

(3) Other persuasive evidence.

C. If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

D. On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

E. Absent a determination of incapacity of the beneficiary under Subsection B or D, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this Chapter applicable to an incapacitated beneficiary.

F. Incapacity of a beneficiary does not terminate any of the following:

(1) The custodial trust.

(2) Any designation of a successor custodial trustee.

(3) Rights or powers of the custodial trustee.

(4) Any immunities of third persons acting on instructions of the custodial trustee.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.11 - Exemption of third person from liability

§2260.11. Exemption of third person from liability

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining any of the following:

(1) The validity of the purported custodial trustee's designation.

(2) The propriety of, or the authority under this Chapter for, any action of the purported custodial trustee.

(3) The validity or propriety of an instrument executed or instruction given pursuant to this Chapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee.

(4) The propriety of the application of property vested in the purported custodial trustee.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.12 - Liability to third person

§2260.12. Liability to third person

A. A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

B. A custodial trustee is not personally liable to a third person either:

(1) On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract.

(2) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

C. A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

D. Subsections B and C do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.13 - Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee

§2260.13. Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee

A. Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under R.S. 9:2260.3 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to R.S. 9:2260.3. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

B. A custodial trustee who has accepted the custodial trust property may resign by means of any of the following:

(1) Delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's curator, if any.

(2) Transferring, or registering, or recording an appropriate instrument relating to the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under Subsection C.

C. If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under R.S. 9:2260.2(G) or 2260.3 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's curator becomes successor custodial trustee. If the beneficiary does not have a curator or the curator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

D. If a successor custodial trustee is not designated pursuant to Subsection C, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the tutor or curator of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

E. A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

F. A beneficiary, the beneficiary's curator, an adult member of the beneficiary's family, a tutor of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.14 - Expenses, compensation, and bond of custodial trustee

§2260.14. Expenses, compensation, and bond of custodial trustee

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(1) Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services.

(2) Has a noncumulative election, to be made no later than six months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year.

(3) Need not furnish a bond or other security for the faithful performance of fiduciary duties.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.15 - Reporting and accounting by custodial trustee; determination of liability of custodial trustee

§2260.15. Reporting and accounting by custodial trustee; determination of liability of custodial trustee

A.(1) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property as follows:

(a) Once each year.

(b) Upon request at reasonable times by the beneficiary or the beneficiary's legal representative.

(c) Upon resignation or removal of the custodial trustee.

(d) Upon termination of the custodial trust.

(2) The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

B. A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

C. A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

D. In an action or proceeding under this Chapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

E. If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

F. On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of the custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.16 - Limitations of action against custodial trustee

§2260.16. Limitations of action against custodial trustee

A. Except as provided in Subsection C, unless previously barred by adjudication, consent, or prescription, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee who either:

(1) Has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(2) Has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

B. Except as provided in Subsection C, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

C. A claim for relief is not barred by this Section if the claimant:

(1) Is a minor, until the earlier of two years after the claimant becomes an adult or dies.

(2) Is an incapacitated adult, until two years after any of the following, whichever occurs first:

(a) The appointment of a curator.

(b) The removal of the incapacity.

(c) The death of the claimant.

(3) Was an adult, now deceased, who was not incapacitated, until two years after the claimant's death if he died less than five years after termination of the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.17 - Distribution on termination

§2260.17. Distribution on termination

A. Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property to one of the following:

(1) To the beneficiary, if not incapacitated or deceased.

(2) To the curator or other recipient designated by the court for an incapacitated beneficiary.

(3) Upon the beneficiary's death, in the following order:

(a) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary.

(b) To the survivor of multiple beneficiaries if survivorship, or right of accretion, is provided for pursuant to R.S. 9:2260.6.

(c) As designated in the instrument creating the custodial trust.

(d) To the estate of the deceased beneficiary.

B. If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

C. Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.18 - Methods and forms for creating custodial trusts

§2260.18. Methods and forms for creating custodial trusts

A. If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of R.S. 9:2260.2 are satisfied by either of the following:

(1) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

"TRANSFER UNDER THE LOUISIANA

UNIFORM CUSTODIAL TRUST ACT

I, _______________(name of transferor or name and representative capacity if a fiduciary), transfer to _______________(name of trustee other than transferor), as custodial trustee for _______________(name of beneficiary) as beneficiary and _______________as distributee on termination of the trust in absence of direction by the beneficiary under the Louisiana Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated:____________________

_________________________

(Signature)"

(2) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

"DECLARATION OF TRUST UNDER THE LOUISIANA

UNIFORM CUSTODIAL TRUST ACT

I, _______________(name of owner of property), declare that henceforth I hold as custodial trustee for _______________(name of beneficiary other than transferor) as beneficiary and _______________as distributee on termination of the trust in absence of direction by the beneficiary under the Louisiana Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated:____________________

_________________________

(Signature)"

B. Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(1) Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(2) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in Paragraph A(1).

(3) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(4) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act."

(5) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(6) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(7) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(8) Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(9) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property which is either:

(a) Issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act"; or

(b) Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

(10) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for _______________(name of beneficiary) under the Louisiana Uniform Custodial Trust Act".

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.19 - Applicable law

§2260.19. Applicable law

A. This Chapter applies to a transfer or declaration creating a custodial trust that refers to this Chapter if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this Chapter despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

B. A transfer made pursuant to an act of another state substantially similar to this Chapter is governed by the law of that state and may be enforced in this state.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.20 - Uniformity of application and construction

§2260.20. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2260.21 - Short title

§2260.21. Short title

This Chapter may be cited as the "Louisiana Uniform Custodial Trust Act".

Acts 1995, No. 655, §1, eff. Jan. 1, 1998.



RS 9:2262.1 - Definitions

CHAPTER 1-B. FOREIGN TRUSTS

§2262.1. Definitions

A. As used in this Chapter, "foreign trust" shall mean any of the following:

(1) A trust which by the terms of the trust instrument is governed by the law of a jurisdiction other than Louisiana.

(2) A trust of which the settlor was domiciled in a jurisdiction other than Louisiana at the time the trust was created.

B. As used in this Chapter, "institutional trustee" shall mean an entity entitled to serve as a trustee pursuant to the provisions of R.S. 9:1783(A)(2) and (B).

Acts 2001, No. 890, §1.



RS 9:2262.2 - Recordation of instruments

§2262.2. Recordation of instruments

A. If at any time the trust property of a foreign trust includes an immovable or other property in Louisiana the title to which must be recorded in order to affect third parties, a trustee shall file the trust instrument, an extract of trust, or a copy of the trust instrument or extract of trust certified by the clerk of court for the parish in which the original trust instrument or extract of trust was filed, for record in each parish in which the property is located.

B.(1) For purposes of recording an extract of a trust instrument, such an extract of a trust instrument either shall be in such form and contain such information as may be lawful under the law of the jurisdiction which the parties have expressly chosen to govern the trust, or shall be executed by either the settlor or the trustee and shall include all of the following:

(a) The name of the trust, if any.

(b) The name of each settlor.

(c) The name of the trustee.

(d) The name or other description of the beneficiary or beneficiaries.

(e) The date of the trust instrument.

(f) A statement whether the trust is revocable or irrevocable.

(g) If the trust instrument also contains a transfer of immovable property or other property to the trust, the title to which must be recorded in order to affect third persons, then the extract shall contain a brief legal description of the property.

(h) Any other provisions of the trust instrument as the party executing the extract deems useful.

(2) Unless the trust and abstract of trust recite or otherwise note any modification or restriction of the trustee's power or duties, the trustee shall have all of the powers and duties granted to trustees under the Louisiana Trust Code.

(3) The provisions of this Section authorizing the filing of an extract of the trust instrument or a clerk-certified copy of the trust instrument or extract of trust without a description of the property are remedial and shall be applied retroactively to any trust extract or clerk-certified copy of either the trust instrument or extract of trust theretofore filed for record which is in substantial compliance with the provisions of this Section, and such extract shall affect third persons as of the date of recordation.

Acts 2001, No. 890, §1; Acts 2012, No. 740, §1.



RS 9:2262.3 - Authority to convey

§2262.3. Authority to convey

The authority of a trustee of a foreign trust or his representative to execute and deliver a conveyance of immovable property situated in Louisiana may be evidenced in any manner that is lawful under the law which the parties have expressly chosen to govern the trust.

Acts 2001, No. 890, §1.



RS 9:2262.4 - Form

§2262.4. Form

A trust instrument executed outside this state in the manner prescribed by, and in conformity with, the law of the place of its execution, or the law of the settlor's domicile, at the time of its execution shall be deemed to be legally executed and shall have the same force and effect in this state as if executed in the manner prescribed by the laws of this state, provided the trust instrument is in writing and subscribed by the settlor.

Acts 2001, No. 890, §1.



RS 9:2271 - Charitable purpose; beneficiary; conditions,

CHAPTER 2. DONATIONS FOR CHARITABLE PURPOSES

PART I. TRUSTS FOR CHARITABLE PURPOSES

§2271. Charitable purpose; beneficiary; conditions

A charitable trust is created when a person makes a donation inter vivos or mortis causa in trust for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to society. The trust instrument may be specific or general in the statement of its purposes and may include any conditions that are not contrary to law or good morals. The charitable trust may have as its purpose to benefit one or more institutional beneficiaries. An "institutional beneficiary" is a trust, corporation, or other entity that has any of the foregoing purposes and is a current mandatory or discretionary beneficiary. Otherwise, the beneficiaries of the trust shall be selected by the trustee or any other person, pursuant to the terms of the trust instrument.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2272 - Trustees

§2272. Trustees

The trust instrument may designate the trustee or trustees or provide a method for their designation, including provision for the appointment of additional trustees and successor trustees. If the trust has no trustee or fewer trustees than the instrument requires, the vacancy shall be filled in the following order: pursuant to the procedures set forth in the trust instrument; or, if no effective procedure is set forth, by a majority of the remaining trustees; or, if a majority cannot agree or the office of trustee is vacant, by agreement of a majority in interest of the institutional beneficiaries; or, if there are no institutional beneficiaries or they cannot agree, by the proper court upon the application of any person. The trustee appointed by the proper court shall be a person described in R.S. 9:2273(2). Notice and an opportunity to be heard shall be given to the trustees, the institutional beneficiaries, and any person appointed to enforce the trust pursuant to R.S. 9:2275. If there are no trustees, institutional beneficiaries, or persons appointed to enforce the trust, notice shall be given to the attorney general.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2273 - Who may be trustee

§2273. Who may be trustee

Only the following persons may serve as a trustee of a trust established by this Part:

(1) A natural person enjoying full capacity to contract who is a citizen or resident alien of the United States.

(2) A federally insured depository institution organized under the laws of Louisiana, another state, or of the United States, or a financial institution or trust company authorized to exercise trust or fiduciary powers under the laws of Louisiana or of the United States.

Acts 2003, No. 480, §1; Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2274 - Application of Louisiana Trust Code

§2274. Application of Louisiana Trust Code

Whenever the law pertaining to charitable trusts is silent, the Louisiana Trust Code shall apply, but no provision of the Louisiana Trust Code or other law shall be applied to invalidate a trust or any provision thereof permitted by this Part, or to prevent a charitable tax deduction or to affect adversely the trust's tax-exempt charitable status.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2275 - Trust enforcement

§2275. Trust enforcement

A. Any of the following persons may petition the court to enforce the trust:

(1) A settlor or a universal successor of a settlor.

(2) A trustee.

(3) An institutional beneficiary.

(4) A person appointed in the trust instrument for this purpose.

(5) The attorney general.

B. Enforcement of the trust includes but is not limited to actions to accomplish any of the following:

(1) Compel a trustee to perform his duties, such as the duty to render an annual account.

(2) Enjoin a trustee from committing a breach of trust.

(3) Compel a trustee to redress a breach of trust.

(4) Remove a trustee.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2276 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2276. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2277 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2277. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2278 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2278. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2279 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2279. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2280 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2280. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2281 - Definition of terms used in R.S. 9:2282

§2281. Definition of terms used in R.S. 9:2282

As used in R.S. 9:2282, the following words and phrases shall have the meanings ascribed to them in this Section:

(1) The term "Trust" shall be limited to express or implied trusts created for educational, charitable or religious purposes where all or a substantial part of the corpus thereof shall have been contributed by the local beneficiaries (as hereinafter defined), or by their predecessor beneficiaries; and where said corpus shall consist of real or personal property situated within the state of Louisiana. R.S. 9:2282 shall have no application to private trusts, either express or implied; to trusts administered by any public governmental authority; to Roman Catholic educational, charitable or religious trusts; or to trusts for educational, charitable or religious purposes where all or a substantial portion of the corpus shall not have been contributed by the local beneficiaries thereof, or by their predecessor beneficiaries.

(2) The term "local beneficiaries" shall mean those persons residing within the state of Louisiana who shall have contributed (or whose predecessor beneficiaries shall have contributed) all or a substantial part of the corpus of the trust, as above defined, and who shall locally, immediately, and directly enjoy the benefits of such trust.

(3) The term "majority of beneficiaries" shall be defined as sixty-six and two-thirds per cent of the adult local beneficiaries residing within the state of Louisiana and enjoying locally and immediately and directly the benefits of such trust.

Acts 1960, No. 346, §1.



RS 9:2282 - Method of transfer of control of educational, charitable or religious trusts; grounds

§2282. Method of transfer of control of educational, charitable or religious trusts; grounds

When a majority of the local beneficiaries of any educational, charitable or religious Trust (all as defined in R.S. 9:2281) shall determine that there exists a deep-seated and irreconcilable hostility or tension between them and any or all of the trustees or others in authority exercising control over the administration of such Trust; then, and in such event, said majority of the local beneficiaries may file a petition in the District Court of the parish wherein any part of the corpus of said Trust is situated, setting forth the grounds for relief as stated herein and praying for a decree of the court discharging all existing trustees and all others in authority exercising control over the administration of such trust (by whatever name designated) and for the appointment of other trustees who shall, upon their appointment and qualification in conformity with the terms of the decree of the court, thereupon become vested with complete control and authority over the corpus of said Trust. All successor-trustees so appointed and qualified shall be citizens of the state of Louisiana, residing within the jurisdiction of the court appointing them, and who shall be a local beneficiary as defined in R.S. 9:2281(2). However, before entering a decree removing the existing trustees and all others in authority exercising control over the administration of such Trust and appointing successor-trustees, the Court shall first find affirmatively that the conditions set forth in this Section as alleged in the petition actually exist. The acting trustees and all others in authority with respect to said Trust shall be made parties defendant to the petition; shall be summoned in the manner provided by law; and shall be afforded every statutory right to plead, answer or except to the petition filed against them, and to appear and be heard in opposition thereto.

Acts 1960, No. 346, §2.



RS 9:2283 - Governing instrument; contents

§2283. Governing instrument; contents

A. Notwithstanding any provision in this Section or in the governing instrument to the contrary (except as provided in Subsection C of this Section), the governing instrument of each trust that is a private foundation described in Section 509 of the Internal Revenue Code1 (including each nonexempt charitable trust described in Section 4947(a)(1) of the Code2 that is treated as a private foundation) and the governing instrument of each nonexempt split-interest trust described in Section 4947(a)(2) of the Code3 (but only to the extent that Section 508(e) of the Code4 is applicable to such nonexempt split-interest trust under Section 4947(a)(2) of the Code) shall be deemed to contain the following provisions: the trust shall make distributions at such time and in such manner as not to subject the trust to tax under Section 4942 of the Code;5 the trust shall not engage in any act of self-dealing that would subject it to tax under Section 4941 of the Code;6 the trust shall not retain any excess business holdings that would subject it to tax under Section 4943 of the Code;7 the trust shall not make any investments that would subject it to tax under Section 4944 of the Code;8 and the trust shall not make any taxable expenditures that would subject it to tax under Section 4945 of the Code.9

B. The trustee of any trust described in Subsection A of this Section (with the consent of the settlor, if then living and competent to give consent) may, without judicial proceedings, amend the governing instrument to expressly include the provisions required by Section 508(e) of the Code by executing a written amendment to the trust.

C. The trustee of any trust described in Subsection A of this Section (with the consent of the settlor, if then living and competent to give consent) may, without judicial proceedings, amend such trust to expressly exclude the application of Subsection A of this Section by executing a written amendment to the trust instrument.

D. All references in this Section to the "Code" are to the United States Internal Revenue Code of 1986, as amended, and all references in this Section to specific sections of the Code include corresponding provisions of any subsequent federal tax laws.

Added by Acts 1971, No. 154, §1; Acts 2008, No. 637, §1, eff. Jan. 1, 2009.

1 26 U.S.C.A. §509.

2 26 U.S.C.A. §4947(a)(1).

3 26 U.S.C.A. §4947(a)(2).

4 26 U.S.C.A. §508(e).

5 26 U.S.C.A. §4942.

6 26 U.S.C.A. §4941.

7 26 U.S.C.A. §4943.

8 26 U.S.C.A. §4944.

9 26 U.S.C.A. §4945.



RS 9:2290 - Perpetual duration

PART II. DURATION OF CHARITABLE TRUSTS

§2290. Perpetual duration

A charitable trust shall have perpetual duration unless the trust instrument provides otherwise.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2291 - Termination of small trust

§2291. Termination of small trust

If the value of the assets of a charitable trust is less than one hundred thousand dollars, the trustees may terminate the charitable trust. In such a case, the trustees shall distribute the trust property to the institutional beneficiaries or, if there are no institutional beneficiaries, in a manner that conforms as nearly as possible to the purposes of the trust. The trustees shall incur no liability for the termination of the trust in accordance with the provisions of this Section.

Acts 2008, No. 637, §1, eff. Jan. 1, 2009.



RS 9:2292 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2292. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2293 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2293. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2294 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2294. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2295 - Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.

§2295. Repealed by Acts 2008, No. 637, §2, eff. Jan. 1, 2009.



RS 9:2321 - Title quieted and perfected by lapse of time

PART III. DONATIONS TO RELIGIOUS ORGANIZATIONS

§2321. Title quieted and perfected by lapse of time

There is hereby quieted and perfected title to real estate donated to church and religious representatives, religious associations or religious corporations, or their successors or religious assigns, where over ten years continuous and uninterrupted possession and use for the purposes intended by the donation have been had and elapsed since the date of the execution of the donation and where the real estate presently is being possessed and used for the purposes intended in the donation and where such donation is of record in the office of the clerk and recorder of the parish in which the donated property is situated.

Acts 1952, No. 462, §1. Amended by Acts 1960, No. 226, §1; Acts 1962, No. 439, §1. Acts 1984, No. 205, §1.



RS 9:2322 - Rights in property after perfection of title

§2322. Rights in property after perfection of title

In all cases the donees or their successors, assigns or representatives may effectively use, mortgage, hypothecate, incumber, alienate and/or dispose of the property donated or any part thereof without regard thereafter to the conditions or changes imposed in the donation, upon declaring the same to have been fully complied with to all intents and purposes by said lapse of time, possession and use in compliance with said conditions or changes, and upon declaring the public policy served thereby to be against restricting property from commerce.

Acts 1952, No. 462, §2. Amended by Acts 1960, No. 226, §2; Acts 1962, No. 439, §1.



RS 9:2331 - Circumstances authorizing application of doctrine; jurisdiction; petitioners

PART IV. CY PRES

§2331. Circumstances authorizing application of doctrine; jurisdiction; petitioners

In any case in which circumstances have changed since the execution or probate of a will containing a trust or conditional bequest for charitable, educational or eleemosynary purposes, or since the death of the donor who during his lifetime established a trust or made a conditional donation for any of such purposes, and the change in circumstances is such as to render impractical, impossible or illegal a literal compliance with the terms thereof, the district court having jurisdiction of the succession of the testator or of the domicile of the donee (and in the parish of Orleans, the civil district court) may, upon petition of a trustee, or of the person or corporation having custody or possession of the property subject to said trust, conditional bequest or donation or of any heir, legatee or donee who in the absence or invalidity of such trust, conditional bequest or donation would have been entitled to any part of the property contained therein, in accordance with the procedure hereinafter set forth, enter a judgment directing that such charitable trust, devise or conditional bequest or donation shall be administered or expended in such manner (either generally or specifically defined) as, in the judgment of said court, will most effectively accomplish as nearly as practicable under existing conditions the general purpose of the trust, will or donation, without regard to and free from any specific restriction, limitation or direction contained therein.

Acts 1954, No. 592, §1. Amended by Acts 1970, No. 43, §1.



RS 9:2332 - Filing of petition; order; notice; service

§2332. Filing of petition; order; notice; service

In the event of the filing of a petition by such trustee or person or corporation having custody or possession of the property, trust or conditional bequest or donation as hereinabove set forth, the court shall thereupon enter an order directing:

(1) That a notice be published stating in general terms the nature of the said trust, devise, conditional bequest or donation and the relief prayed for in said petition, which said notice shall be published in a newspaper of general circulation in the parish once a week for thirty days in the manner provided for judicial advertisements, and

(2) That service of a copy of the petition be made upon any and all persons (including heirs in intestacy of the testator or special or universal legatees or donees) who, in the absence or invalidity of the said trust, devise, conditional bequest or donation would be entitled to the property therein contained; provided, however, that if no heir in intestacy or special or universal legatee or donee is present or can be found within the State of Louisiana, then and in such event such service shall be made upon the attorney general of the State of Louisiana, and in such case proceedings carried on contradictorily with the said attorney general shall, for all purposes, be as fully effective and valid as if the individual heirs in intestacy, legatees or donees had been personally served. In the event such petition has not been brought by the trustee, donee or person or corporation having custody or possession of such property, then service shall also be made upon such trustee, donee or person or corporation having custody or possession of such property. Said order shall further fix a date not less than thirty days subsequent to said order upon which said heir in intestacy, legatee, donee or the attorney general, as the case may be, shall show cause why the prayer in the petition shall not be granted. Service of a certified copy of said petition and order shall be made as aforesaid not later than fifteen days prior to the date set for said hearing.

Acts 1954, No. 592, §2. Amended by Acts 1970, No. 43, §1.



RS 9:2333 - Hearing, evidence

§2333. Hearing, evidence

Upon the date fixed for the said hearing, or upon any adjournment thereof, the district court shall hear evidence:

(1) As to whether or not there are heirs in intestacy or legatees or donees within the State of Louisiana; provided, however, that the court shall not require more than reasonable efforts to determine the existence and presence of such heirs or legatees or donees.

(2) The terms of the original trust, devise, conditional bequest or donation inter vivos.

(3) The facts and circumstances which, in the opinion of petitioners, render impractical, impossible or illegal the literal compliance with the terms of such trust, devise, conditional bequest or donation inter vivos.

(4) The proposed method or methods of administration or expenditure of the property subject to the trust, devise, conditional bequest or donation in a manner which will most effectively accomplish, as nearly as practical under existing conditions, the general purpose thereof, without regard to and free from any specific restriction, limitation or direction contained therein.

Acts 1954, No. 592, §3. Amended by Acts 1970, No. 43, §1.



RS 9:2334 - Judgment

§2334. Judgment

The said district court shall thereupon enter a judgment in the premises and may direct that such trusts or devises or conditional bequests or donations shall be administered or expended in such a manner or manners as will most effectively accomplish, as nearly as practicable under existing conditions, the general purpose of such trust, devise, conditional bequest or donation, without regard to and free from any specific restriction, limitation or direction contained therein; provided, however, that in the absence of a clearly expressed intention to the contrary no such trust, devise, conditional bequest or donation inter vivos for charitable, educational or eleemosynary purposes shall be invalid because the specific method provided by the testator or donor for the accomplishment of the general purpose indicated by him is or becomes, for any reason, impractical, impossible or unlawful; provided, further, that in the event that the heirs, legatees or donees who in the absence or invalidity of said trust, devise, conditional bequest or donation would be entitled to the property contained therein shall have made recommendations as to the use or expenditure of the property subject to such trust, devise, conditional bequest or donation inter vivos, then and in such event the court, in determining the manner or manners which will most effectively accomplish the general purpose of such trust, devise, conditional bequest or donation inter vivos, shall give preference to the recommendations of such heirs, legatees or donees.

Acts 1954, No. 592, §4. Amended by Acts 1970, No. 43, §1.



RS 9:2335 - Immunity of trustee acting pursuant to judgment

§2335. Immunity of trustee acting pursuant to judgment

In the event that a judgment is entered by the district court directing the administration or expenditure of such trust, conditional bequest or donation inter vivos, in the manner provided hereinabove, and such judgment becomes final without appeal, then no trustee, donee or other person or corporation having custody of the property, subject to such trust, conditional bequest or donation inter vivos, who has administered or expended the said property in accordance with the provisions of said judgment shall ever be liable personally to any person whatsoever for failure to administer said trust, conditional bequest or donation in accordance with the literal terms thereof, and upon a proper showing to said district court that the administration or expenditure thereof in accordance with the terms of said judgment shall have been completed, said trustee, donee or other person or corporation having custody or possession of said property shall be fully and finally discharged from all responsibility in the premises.

Acts 1954, No. 592, §5. Amended by Acts 1970, No. 43, §1.



RS 9:2336 - Appeal

§2336. Appeal

No devolutive appeal may be taken from a judgment rendered pursuant to this Part. Any party interested may prosecute a suspensive appeal from such a judgment by filing a petition or motion therefor within thirty days, exclusive of Sundays, from the date of signing of said judgment and posting bond as may be fixed by the court.

Acts 1954, No. 592, §6. Amended by Acts 1970, No. 43, §1.



RS 9:2337 - Application of Part

§2337. Application of Part

The provisions of this Part shall be applicable to any trust, devise, conditional bequest or donation inter vivos now in being or hereafter created.

Acts 1954, No. 592, §7. Amended by Acts 1970, No. 43, §1.



RS 9:2337.1 - Short title

PART V. UNIFORM PRUDENT MANAGEMENT OF

INSTITUTIONAL FUNDS ACT

§2337.1. Short title

This Part may be cited as the "Uniform Prudent Management of Institutional Funds Act."

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.2 - Definitions

§2337.2. Definitions

For the purposes of this Part, the following terms shall have the meanings ascribed to them, unless the context clearly indicates otherwise:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" may mean any of the following:

(a) A person, other than an individual, organized and operated exclusively for charitable purposes.

(b) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose.

(c) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include any of the following:

(a) Program-related assets.

(b) A fund held for an institution by a trustee that is not an institution.

(c) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, the trustee of a trust, or the succession representative of a succession.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.3 - Standard of conduct in managing and investing institutional fund

§2337.3. Standard of conduct in managing and investing institutional fund

A. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

B. In addition to complying with the duty of loyalty imposed by law other than this Part, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

C. In managing and investing an institutional fund, an institution shall be bound by the following obligations:

(1) It may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution.

(2) It shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

D. An institution may pool two or more institutional funds for purposes of management and investment.

E. Except as otherwise provided by a gift instrument, all of the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(a) General economic conditions.

(b) The possible effect of inflation or deflation.

(c) The expected tax consequences, if any, of investment decisions or strategies.

(d) The role that each investment or course of action plays within the overall investment portfolio of the fund.

(e) The expected total return from income and the appreciation of investments.

(f) Other resources of the institution.

(g) The needs of the institution and the fund to make distributions and to preserve capital.

(h) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this Part, an institution may invest in any kind of property or type of investment consistent with this Section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this Part.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.4 - Appropriation for expenditure or accumulation of endowment fund; rules of construction

§2337.4. Appropriation for expenditure or accumulation of endowment fund; rules of construction

A. Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, all of the following factors:

(1) The duration and preservation of the endowment fund.

(2) The purposes of the institution and the endowment fund.

(3) General economic conditions.

(4) The possible effect of inflation or deflation.

(5) The expected total return from income and the appreciation of investments.

(6) Other resources of the institution.

(7) The investment policy of the institution.

B. To limit the authority to appropriate for expenditure or accumulate under Subsection A of this Section, a gift instrument must specifically state the limitation.

C. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", "usufruct", or "rents, issues, or profits", or "to preserve the principal intact", or "to preserve the naked ownership intact", or words of similar import have the following implications:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund.

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under Subsection A of this Section.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.5 - Delegation of management and investment functions

§2337.5. Delegation of management and investment functions

A. Subject to any specific limitation set forth in a gift instrument or in law other than this Part, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in taking any of the following steps:

(1) Selecting an agent.

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund.

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

B. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

C. An institution that complies with Subsection A of this Section is not liable for the decisions or actions of an agent to which the function was delegated.

D. By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

E. An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this Part.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.6 - Release or modification of restrictions on management, investment, or purpose

§2337.6. Release or modification of restrictions on management, investment, or purpose

A. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification shall not allow a fund to be used for a purpose other than a charitable purpose of the institution.

B. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. Notification of interested parties shall be made in accordance with R.S. 9:2332. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

C. If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. Notification of interested parties shall be made in accordance with R.S. 9:2332.

D. If all of the following occur, the institution, if there is no written objection within sixty days after giving notice as provided in Subsection E of this Section, may release or modify the restriction, in whole or part:

(1) The institutional fund subject to the restriction has a total value of less than one hundred thousand dollars.

(2) More than twenty years have elapsed since the fund was established.

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(4) The institution determines that a restriction contained in the gift instrument on the management, investment, or purpose of the institutional fund is unlawful, impracticable, impossible to achieve, or wasteful.

E. Notice under Subsection D of this Section shall be made by the institution by certified mail upon all existing donors. If there is no existing donor, notice shall be made upon at least one person who has succeeded to any rights that a donor would have had to the return of the property if the donation had failed or upon a conditional donee who would have had any right to the property if the donation had failed. If, after a reasonable effort, the institution is unable to give notice to any existing donor or successor, or to a conditional donee, then notice by certified mail may be made upon the attorney general.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.7 - Reviewing compliance

§2337.7. Reviewing compliance

Compliance with this Part is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.8 - Application to existing institutional funds

§2337.8. Application to existing institutional funds

This Part applies to institutional funds existing on or established after July 1, 2010. As applied to institutional funds existing on the effective date of this Act,* this Part governs only decisions made or actions taken on or after July 1, 2010.

Added by Acts 1976, No. 410, §1; Acts 2010, No. 168, §1, eff. July 1, 2010.

*Acts 2010, No. 168, eff. July 1, 2010.



RS 9:2337.9 - Relation to Electronic Signatures in Global and National Commerce Act

§2337.9. Relation to Electronic Signatures in Global and National Commerce Act

This Part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that Act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b).

Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2337.10 - Uniformity of application and construction

§2337.10. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2010, No. 168, §1, eff. July 1, 2010.



RS 9:2341 - Public trusts authorized; purposes

CHAPTER 2-A. PUBLIC TRUSTS

§2341. Public trusts authorized; purposes

A. Express trusts may be created or amended to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function or purpose of the state or of any parish, municipality, political or governmental subdivision or any other governmental unit in the state in real or personal property, or either or both, or in any estate or interest in either or both, with the state, or any such governmental units as the beneficiary thereof by and with the: (1) express approval of the governor and two-thirds of the elected members of each house of the legislature if the state of Louisiana or any state agency is the beneficiary; (2) express approval of a majority of the membership of the governing authority of the beneficiary and the State Bond Commission or its successor if a parish or municipality or a political or governmental subdivision thereof is the beneficiary; and (3) express approval of a majority of the membership of the governing authority of the beneficiary and the State Bond Commission or its successor, in all other cases. The beneficiary of any such trust is authorized to utilize the trust to issue obligations to accomplish any of the foregoing authorized public functions or purposes of the beneficiary. Provided, that no funds of said beneficiary derived from sources other than the trust property, or the operation thereof, shall be charged with or expended for property of or the operation of said trust, except by express action of the legislature or the governing authority of the beneficiary, as the case may be, prior to the charging or expending of the funds. The officers or any other governmental agencies or authorities having the custody, management or control of any property, real or personal or both, of the beneficiary of such trust, or of such a proposed trust, which property shall be used for the execution of the trust purposes, are authorized and empowered to lease such property for said purposes in accordance with law, after the acceptance of the beneficial interest therein by the beneficiary.

B.(1) For purposes of this Chapter, authorized public functions or purposes of the state and of any parish, municipality, political or governmental subdivision or any other governmental unit in this state, except as otherwise and to the contrary provided by the laws of this state, shall mean and include but not be limited to:

(a) Hospital, medical, health, nursery care, nursing care, clinical, ambulance, laboratory, and related services and facilities.

(b) Housing, mortgage finance and related services, activities, facilities, and properties.

(c) Penitentiary, rehabilitation, incarceration, and other correctional services and facilities.

(d) Educational services and facilities and related housing and dormitory services and facilities.

(e) Providing, developing, securing, and improving water storage, treatment, supply, and distribution services and facilities.

(f) Sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services and facilities.

(g) Educational or commercial communication equipment and facilities.

(h) Mass transit, commuting and transportation, and parking services, equipment, and facilities.

(i) Cultural and civic facilities, services and activities.

(j) Community development and redevelopment facilities and activities.

(k) Gas, electric, petroleum, coal and other energy collection, recovery, generation, storage, transportation, and distribution facilities and activities.

(l) Industrial, manufacturing, and other economic development facilities and activities.

(m) Antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities.

(n) Airport and water port and related facilities, services, and activities.

(o) Facilities, property and equipment of any nature for the use or occupancy of the state or the United States, or any agencies or instrumentalities thereof or of any governmental units in the state.

(2) For purposes of this Chapter, authorized public functions or purposes of the state and of any parish, municipality, political or governmental subdivision, or any other governmental unit in this state shall not mean or include casino gaming operations and riverboat gaming operations or any acquisition, construction, demolition, repair, maintenance, or other costs associated directly or indirectly with an official gaming establishment or a riverboat licensed for gaming activities and facilities associated with docking, berthing, or loading and unloading passengers of such riverboats. For purposes of this limitation "casino gaming operations" and "official gaming establishment" shall have the meanings ascribed to them in the Louisiana Economic Development and Gaming Corporation Act, R.S. 27:201 et seq.

C. The trustees of a public trust shall make and adopt bylaws for the due and orderly administration and regulation of the affairs of the public trust. All bylaws of a public trust shall be submitted in writing to the governor of the state of Louisiana, if the state of Louisiana or any state agency is the beneficiary and, in all other cases, the governing authority of the beneficiary. The governor or the governing authority of the beneficiary shall have the power to veto all or part of the proposed bylaws. Failure to approve or veto the proposed bylaws within thirty days shall constitute automatic approval.

D. All public trusts hereafter created or amended under this Chapter shall constitute public corporations of the beneficiary, and as such shall have the powers and duties of such corporations, including the power to incur debt and contract obligations; to sue and be sued; to have a corporate seal; to do and perform all acts in a corporate capacity and in a corporate name. All public trusts created heretofore or hereafter shall be subject to the Public Contracts Law, Public Records Law, Public Meetings Law, Code of Ethics, and the Bond Validation Procedures Law.

E.(1) Upon the application of one or more of the deep-water port commissions or deep-water port, harbor, or terminal districts as defined by Article VI, Section 44 of the Louisiana Constitution of 1974, as authorized by the governing board of such deep-water port commission or deep-water port, harbor, or terminal district, the governor of the state of Louisiana is authorized to create a public trust with the power to issue obligations, to guarantee loans, and to lend money for the purpose of financing and facilitating the import and export of goods, commodities, and services, and the financing of services connected with the import and export of goods, commodities, and services. The beneficiary of such a trust shall be the state of Louisiana. Only one such public trust shall be created in the state by the governor. The trust so created is authorized to issue obligations to accomplish its purposes.

(2)(a) The trust shall have the power and authority to issue and reissue obligations, bonds, notes, or other evidences of indebtedness having a term of fifteen years or less to finance its functions. The functions of the trust shall include but not be limited to: financing and facilitating the import and export of goods, commodities, and services; the financing of services connected with the import and export of goods, commodities, and services; promoting and developing the import and export of goods, commodities, and services; promoting and developing the deep-water ports, harbors, and terminals of the state; guaranteeing loans; and providing funds for the operation, maintenance, and administrative expenses of the trust. All such obligations shall be submitted to and approved by the State Bond Commission prior to the issuance and delivery of such obligations.

(b) All such obligations issued by the trust shall be negotiable instruments, and shall be solely the obligations of the trust and not of the state of Louisiana. The obligations and income thereof shall be exempt from all taxation in the state of Louisiana. The obligations shall be payable out of the income, revenues, and receipts derived or to be derived from the trust properties and facilities maintained and operated by the trust or received by the trust from any other sources whatsoever, including, but not by way of limitation, other monies which, by law or contract, may be made available to the trust. In addition to the pledge of income, revenues, or receipts to secure said obligations, the trust may further secure their payment by any other security authorized in the resolution authorizing the issuance of the obligations. Such obligations shall be authorized and issued by a resolution adopted by a majority vote of the trustees present and voting and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues, and receipts of the trust and contain such other provisions as such resolution may provide. The obligations shall be executed in the name of the trust in the manner provided in the resolution authorizing the issuance of such obligations. Such obligations may be sold in such manner and from time to time as may be determined by the trust to be most beneficial and the trust may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof.

(c) Obligations issued hereunder are hereby declared legal investments and are hereby made securities in which all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks, and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries, pension, profit-sharing, retirement funds, and other persons carrying on a banking business, and all other persons who are authorized to invest in revenue bonds may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivisions of the state for any purpose for which the deposit of revenue bonds is authorized by law.

(d) Any resolution authorizing the issuance of obligations shall be published one time in the official journal of the state of Louisiana; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the obligations to be issued pursuant to it, the provisions therein made for the security and payment of the obligations, and the validity of all the provisions and proceedings relating to the authorization and issuance of such obligations. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the obligations to be issued pursuant to it, the provisions for the security and payment of the obligations, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the obligations are legal and that every legal requirement for the issuance of the obligations has been complied with. The bonds shall not be contestable after the thirty days.

(3) The trust shall have the power to lend money at competitive rates of interest, and to guarantee loans, in order to facilitate the functions of the trust set forth in R.S. 9:2341(E)(2).

(4) The governor shall appoint seven trustees, one from each congressional district in the state and the remaining trustee or trustees from the state at large, and the secretary of the Department of Economic Development shall be a trustee, serving in an ex officio capacity. The appointed trustees shall serve six-year staggered terms; however, of the initial trustees appointed after January 13, 1992, three shall serve terms of two years, three shall serve terms of four years, and two shall serve terms of six years, all as designated by the governor.

(5) The governor shall designate one member of the trust to serve as chairman. The trustees shall elect a vice-chairman and a secretary-treasurer from among the members of the trust.

(6) Except as otherwise provided herein the provisions of this Chapter shall be applicable to the public trust created under this Subsection. The provisions of R.S. 9:2347 shall not be applicable to the public trust created under this Subsection; however, all financial advisors fees and any underwriters discount may be approved in writing by the State Bond Commission and the attorney general's office.

(7) Any attorneys' fees in connection with the issuance of any obligations, notes, or other evidences of indebtedness shall be subject to approval of the attorney general.

(8) All obligations, notes, or other evidences of indebtedness issued by the public trust shall be special obligations of the trust and shall be deemed to have been issued on behalf of the beneficiary of the trust.

(9) In no event shall any obligations, notes, or other evidences of indebtedness of the trust constitute an obligation, either special or general, of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the obligations shall contain a recital to that effect.

F. Each appointment by the governor shall be submitted to the Senate for confirmation.

Acts 1970, No. 135, §1; Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1; Acts 1979, No. 524, §1, eff. July 17, 1979; Acts 1984, No. 375, §1, eff. July 6, 1984; Acts 1986, No. 953, §1, eff. July 14, 1986; Acts 1986, No. 897, §1; Acts 1986, 1st Ex. Sess., No. 27, §1, eff. Dec. 24, 1986; Acts 1987, No. 377, §1, eff. July 7, 1987; Acts 1990, No. 457, §1; Acts 1991, No. 189, §1, eff. Jan. 13, 1992; Acts 1993, No. 693, §1, eff. June 21, 1993; Acts 2012, No. 803, §2.

NOTE: SEE ACTS 1984, NO. 375, §2.

NOTE: SEE ACTS 1986, 1ST EX. SESS., NO. 27, §2.

NOTE: SEE ACTS 1990, NO. 457, §2. TERMS OF §2341(E) TRUSTEES EXPIRED SEPT. 7, 1990.

NOTE: See Acts 2005, No. 428, §4, relative to the La. Import and Export Trust Authority.



RS 9:2342 - Mode of creation; acceptance of beneficial interest; amendments

§2342. Mode of creation; acceptance of beneficial interest; amendments

A. Such trusts shall be created, organized, structured and empowered by written instruments or by will. In the case of written instruments, the same shall be subscribed by the settlor or settlors by authentic act or by act under private signature executed in the presence of two witnesses and duly acknowledged by the settlor or settlors or by the affidavit of one of the attesting witnesses and before the same shall become effective the beneficial interest therein shall be accepted by the governor and two-thirds of the elected members of each house of the legislature if the state of Louisiana or any state agency be the beneficiary, or by the governing body of any other beneficiary named therein, which power and authority of acceptance hereby is conferred upon the governor and the legislature and the governing bodies of the parishes, municipalities and other political and governmental units in the state. Thereupon the said instrument or will, together with the written acceptance of the beneficial interest endorsed thereon, shall be recorded in the official records in the office of the clerk of court of each parish wherein is situated any real estate, or any interest therein, belonging to said trust, as well as the parish wherein is located the trust property or wherein are conducted its principal operations. In the case of any trust of which the state of Louisiana or a state agency thereof shall be the beneficiary, a certified copy of such instrument or will and the instrument of acceptance shall be filed with the secretary of state. Upon the acceptance of the beneficial interest by the beneficiary as hereinabove authorized and provided, the same shall be and constitute a binding contract between the state of Louisiana and the settlor or settlors, or the executor of the estate of the settlor, for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations of the trust instrument or will. Such trusts shall have duration for the term as shall be specified in the instrument or will creating said trust.

B. No public trust in which the state of Louisiana, any state agency, any parish or municipality, or any other political or governmental unit in the state is the beneficiary may be amended without a two-thirds vote of approval of the trustees of such trust. Provided further, that any such amendment shall be subject to approval as provided in Subsection (A) of Section 2341 of this Chapter.

Acts 1970, No. 135, §2. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976.



RS 9:2343 - Trustees; appointment; powers; duties; term of office; compliance with Public Bid Law, Public Meetings Law, and Public Records Law; legislative oversight

§2343. Trustees; appointment; powers; duties; term of office; compliance with Public Bid Law, Public Meetings Law, and Public Records Law; legislative oversight

A.(1) Every person becoming a trustee of a public trust shall be subject to the provisions of R.S. 14:138 and 140 and first shall take the oath of office required of public officials. The oaths of office shall be administered by any person authorized to administer oaths in the state and shall be filed with the secretary of state in the case of trusts wherein the state or a state agency is the beneficiary; in the case of trusts wherein a parish, municipality, political or governmental subdivision, or other governmental units in the state is the beneficiary and in all other cases in the official records in the office of the clerk of court of the parish of the beneficiary's situs.

(2) Every trustee, officer, and employee of a public trust who handles funds of a public trust shall furnish a good and sufficient fidelity bond in an amount and with surety as may be specified and approved by a majority of the trustees, such bond to be in a surety company authorized to transact surety business in the state. The trustees may, at their election, purchase good and sufficient fidelity bonds.

(3) Except as inconsistent with the provisions of this Chapter, trustees shall have those additional duties as are provided by the Louisiana Trust Code for trustees appointed pursuant to such code.

(4) Trustees shall serve without compensation, but may receive per diem not to exceed two hundred dollars and be reimbursed for vouchered expenses incurred in the performance of their duties as trustees at the reimbursement rates applicable to state officers as provided by rules and regulations promulgated by the commissioner of administration.

B.(1) Notwithstanding the terms of any instrument creating a public trust in existence on August 15, 1999, or which creates a public trust after such date, any public trust that names the state of Louisiana or any state agency as a beneficiary shall have seven trustees appointed by the governor of the state of Louisiana, with consent of the Senate.

(2) The initial terms of the trustees shall be as follows: one member shall be appointed for a term of one year; two members shall be appointed for a term of two years; one member shall be appointed for a term of three years; two members shall be appointed for a term of four years; and one member shall be appointed for a term of five years. At the expiration of such initial term of each member and of each succeeding member's term, the governor shall appoint a successor who shall serve for a term of five years.

(3) Whenever a vacancy on such trust shall occur by death, resignation, or otherwise, the governor shall fill the same by appointment, and the appointee shall hold office during the remainder of the unexpired term. Each member shall hold office until his successor has been appointed and qualified.

(4) The trustees shall elect a chairman, a vice chairman, and a secretary-treasurer from their own members.

C. Repealed by Acts 1999, No. 1238, §2.

D. Meetings of the trustees of all public trusts shall be open to the public and the records of all public trusts shall be public records to the same extent as is required by law for the beneficiary.

E.(1) All contracts of a public trust for construction, labor, equipment, material, or repairs shall be awarded to the lowest responsible bidder who has bid according to the contract plans and specifications as advertised, in full accordance with the Public Contract Law, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(2) In addition to the requirements provided for in Paragraph (1) of this Subsection, any public trust whose sole beneficiary is a hospital service district is hereby authorized to utilize the sole source purchasing provisions as provided in R.S. 39:1597.

F.(1) Trustees of any public trust hereafter created, not within the scope of R.S. 9:2343(B) shall be the members of the governing authority of the beneficiary or persons appointed by the governing authority of the beneficiary. However, any member of the legislature, all or a portion of whose district lies within the boundaries of the beneficiary of the public trust, shall be an "ex officio" trustee of that public trust if he consents in writing to be a trustee, whether or not that public trust was created prior to January 1, 1985.

(2) Trustees of any public trust hereafter created may be removed from office for cause, including incompetency, neglect of duty, or malfeasance in office, by a district court having jurisdiction.

(3) In the case of persons appointed by the governing authority of the beneficiary or by the governor, as the case may be, such persons shall be appointed for a term not in excess of six years, and shall be subject to removal for cause, as aforesaid, by or at the will of the beneficiary.

(4) In the event of removal of a trustee under this Section, a successor trustee shall be appointed in the same manner as aforesaid except in the case of trusts subject to R.S. 9:2343(B).

(5) However, in the event a trustee is so removed who is also a member of the governing body of a parish or municipal beneficiary, or a legislator who is an ex officio trustee, the successor trustee shall be appointed by the district court wherein the removal occurred. Said successor trustee shall serve only until the removed trustee ceases to serve as a member of the governing body of the parish or municipal beneficiary or as a member of the legislature and his successor on said governing body or in the legislature has qualified.

G. In the proposed adoption, amendment, or repeal of any rule, as defined in R.S. 49:951(6), or the proposed adoption, increasing, or decreasing of any fee, a public trust of which the state is not the beneficiary shall be subject to legislative oversight pursuant to R.S. 49:968. A public trust of which the state is not the beneficiary shall submit the report required by R.S. 40:600.6(D) to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs.

Acts 1970, No. 135, §3. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1; Acts 1981, No. 239, §1; Acts 1984, No. 722, §1, eff. January 1, 1985; Acts 1992, No. 1062, §1; Acts 1999, No. 1238, §§1,2; Acts 1999, No. 1323, §1; Acts 2005, No. 150, §1.



RS 9:2344 - Liability of trustees and beneficiary

§2344. Liability of trustees and beneficiary

A. No trustee or beneficiary shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property; but any act, liability for omission or obligation of a trustee or trustees in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such liability or obligation, and not otherwise.

B. Any obligations issued by a public trust under this Chapter shall not constitute or create any debt or debts, liability or liabilities or a loan of the credit of or a pledge of the faith and credit of the beneficiary of the state or any political or governmental unit thereof but shall be solely the obligation of the public trust.

Acts 1970, No. 135, §4. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976.



RS 9:2345 - Termination of public trusts

§2345. Termination of public trusts

A. The acceptance of the beneficial interest in any public trust heretofore or hereafter created may be terminated by the beneficiary thereof at any time by the following methods, as applicable. Where the state or any state agency is the beneficiary, the acceptance is terminated by law duly enacted or by Concurrent Resolution of the Senate and House of Representatives. Where another governmental unit be the beneficiary, the acceptance is terminated by duly adopted ordinance or resolution of the governing body of the beneficiary as may be applicable.

B. Notwithstanding the provisions of Subsection A of this Section, the acceptance of the beneficial interest in any public trust heretofore or hereafter created shall not be terminated while there exists outstanding any indebtedness or other contractual obligations chargeable against the trust estate. The termination of the acceptance of the beneficial interest by the beneficiary of a public trust shall not prejudice nor affect any valid indebtedness or obligation of the trust; however, upon termination of the acceptance, the trustee or trustees shall have no powers or authority under the provisions of this Chapter, but shall be governed exclusively by the provisions of the Louisiana Trust Code, exclusive of Chapter 2-A of Title 9 of the Louisiana Revised Statutes, and by the laws of this state pertaining to charitable trusts.

Acts 1970, No. 135, §5. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1.



RS 9:2346 - Audits; supervision by legislative auditor; operating budget approval

§2346. Audits; supervision by legislative auditor; operating budget approval

A. Any public trust created hereunder shall be subject to the supervision of the legislative auditor of the state of Louisiana, to the same extent as the beneficiary thereof. Should the beneficiary thereof not be subject to the supervision of the legislative auditor, then provision shall be made in the instrument creating the trust for an annual, independent audit of the trust by a certified public accountant. Any such independent audit shall be subject to the authority of the legislative auditor to prescribe and approve the terms and conditions of such audit as set forth in the provisions of R.S. 24:513(A).

B. Any public trust created hereunder in which the state of Louisiana is the beneficiary shall be audited on an annual basis by the legislative auditor as provided in R.S. 24:513 and such public trusts shall annually provide sworn statements of revenues and expenditures in accordance with R.S. 24:514.

C. No later than sixty days before the beginning of its annual operating year, a public trust in which the state of Louisiana is a beneficiary shall submit its proposed annual operating budget to the Joint Legislative Committee on the Budget for its review and approval. The public trust may submit a proposed modification to its approved annual operating budget to the Joint Legislative Committee on the Budget for its review and approval at any time during the course of the annual operating year. At no time shall the public trust incur any expenditures or obligate itself for items which deviate from its approved annual operating budget.

Acts 1970, No. 135, §6. Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1981, No. 238, §1; Acts 1999, No. 915, §1, eff. July 2, 1999.



RS 9:2347 - Bonds of public trust

§2347. Bonds of public trust

A. To provide funds for and to fulfill and achieve its authorized public functions or purposes, a public trust may incur debt and issue bonds, notes or other evidences of indebtedness, hereinafter referred to collectively as "bonds" subject to the following:

(1) If the beneficiary of the public trust is a parish, municipality, or a political or governmental subdivision thereof, and such bonds or other debt obligations are issued for the purpose of providing, constructing, expanding, or altering public facilities which are to be operated, maintained, or administered by any such parish, municipality, or political or governmental subdivision thereof, such bonds shall be approved by a vote of a majority of the qualified electors of the beneficiary who vote in a special election held for that purpose in the manner provided by Chapter 6-A of Title 18 (R.S. 18:1281 et seq.) of the Louisiana Revised Statutes of 1950. Furthermore, in all other cases, if the beneficiary of the trust is a parish, municipality, or a political or governmental subdivision thereof, all bonds and other debt obligations shall be issued only after the trust has adopted an appropriate resolution giving notice of its intention to issue such bonds or other debt obligations, which resolution shall include a general description of the bonds or other debt obligations to be issued and the security therefor, and notice of this intention shall be published once a week for four weeks in a newspaper in the locality of the beneficiary or in the parish where it is located, the first publication to appear at least thirty days before the public meeting of the trust at which the trust will meet in open and public session to hear any objections to the proposed issuance of such bonds or other debt obligations. The notice of intent so published shall state the date, time, and place of the public hearing and shall state, and the law is hereby declared to be, that if at such hearing a petition duly signed by electors of the beneficiary in a number not less than five per cent of the electors of the beneficiary voting at the last special or general election object to the issuance of the proposed bonds or other debt obligations, then such bonds or other debt obligations shall not be issued until approved by a vote of a majority of the qualified electors of the beneficiary who vote in a special election held for the purpose in the manner provided by Chapter 6-A of Title 18 (R.S. 18:1281 et seq.) of the Louisiana Revised Statutes of 1950. Any such petition shall be accompanied by a certificate of the parish registrar of voters certifying that the signers of the petition are qualified electors of the beneficiary and the number of signers amounts to not less than five per cent of the electors in said beneficiary in number, voting at the last special or general election. All bonds and other debt obligations issued hereunder for the purpose of providing, developing, securing and improving the water storage, treatment, supply and distribution services and facilities and sanitary and storm sewer collection, disposal, treatment and drainage services and facilities, shall be issued in accordance with the provisions of Subpart B or C, Part I of Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, and any and all other laws of the state pertaining to revenue bonds for public utilities.

(2) All such bonds shall be negotiable instruments, and shall be solely the obligations of the trust and not of the state of Louisiana or the beneficiary. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. The bonds shall be payable out of the income, revenues and receipts derived or to be derived from the trust properties and facilities maintained and operated by the trust or received by the trust from any other sources whatsoever, including, but not by way of limitation, other monies which, by law or contract, may be made available to the trust. In addition to the pledge of income, revenues or receipts to secure said bonds, the trust may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it. Such bonds shall be authorized and issued by resolution adopted by a two-thirds vote of the trustees of the trust and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates not exceeding the maximum rate at which revenue bonds of the beneficiary can be issued and sold, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues and receipts of the trust as such resolution may provide. The bonds shall be signed by such officers as the trust shall determine and one of such signatures may be facsimile. Coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the trust shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Such bonds may be sold in such manner and from time to time as may be determined by the trust to be most beneficial and the trust may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof subject to the provisions of Subsection (K) of this Section.

(3) Bonds and notes issued hereunder are hereby declared legal investments and are hereby made securities in which all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons who are authorized to invest in revenue bonds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds and notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivisions of the state for any purpose for which the deposit of revenue bonds is authorized by law. Nothing contained herein shall authorize the investment of public pension or retirement funds in public trust bonds or other obligations.

B. The trust may in any resolution authorizing the issuance of such bonds enter into such covenants with the future holder or holders of the bonds as to the management and operation of the trust properties or facilities, the imposition and collection of fees and charges for services and facilities furnished by the trust, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the trust to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Chapter. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the trust and officials by this Chapter or by the resolution authorizing the issuance of bonds if not inconsistent with the provisions of this Chapter. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the trust, which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Chapter and the resolution authorizing the bonds. As hereinbefore provided, such bonds may in the discretion of the trust be additionally secured by mortgage on all or any part of the trust properties or facilities acquired, constructed, extended or improved with the proceeds thereof, and the trust shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

C. If more than one series of bonds is issued hereunder payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedures or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

D. The trust may issue bonds under this Chapter payable from revenues to be derived from two or more facilities owned and operated by the trust (whether or not such facilities are related or used in conjunction) for the purpose of constructing, acquiring, extending or improving any one or more of the facilities, which bonds may be additionally secured by a mortgage upon such facilities; provided, however, in no event shall the bonds constitute a claim against any property or revenue of the trust not specifically pledged or hypothecated for payment of such bonds.

E. Any resolution authorizing the issuance of bonds hereunder shall provide for the creation of a sinking fund into which shall be paid from the revenues of the trust properties and facilities financed by the proceeds of the bonds, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining such properties and facilities, sums fully sufficient to pay the principal and interest of the bonds as the bonds become due and payable, and to create such reserve for contingencies as may be required by the resolution. The monies in the sinking fund shall be applied to the payment of interest on and principal of the bonds or to the purchase of retirement of the bonds prior to maturity in the manner provided in the resolution.

F. The trust may authorize the issuance of refunding bonds of the trust for the purpose of refunding outstanding bonds issued pursuant to this Chapter. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the authority in authorizing the refunding bonds shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The trust may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

G. It shall be provided in the resolution authorizing any bonds hereunder that such bonds shall recite that they are issued under authority of this Chapter. Such recital shall conclusively import full compliance with all of the provisions of this Chapter and all bonds issued containing such recital shall be incontestable for any cause whatsoever after thirty days from the date of publication of the notice of sale of the bonds as provided for hereinafter.

H. All bond issues of a public trust shall be submitted to and approved by the State Bond Commission prior to the issuance and delivery of said bonds. All bonds of a public trust shall be sold by such public trust except when the state is the beneficiary of the financing. Provided, bonds of a public trust issued in connection with any projects or facilities of the trust for the provisions of industrial, manufacturing, or other economic development facilities and activities shall be sold in accordance with the provisions of R.S. 39:991, et seq., subject to the requirement that a notice of intent to sell such bonds shall be published at least seven days in advance of the sale date. After approval by the State Bond Commission as required herein and at least seven days prior to the sale of such bonds, the public trust shall cause to be published a notice of sale in a newspaper of general circulation in the parish of the beneficiary's situs, or if the state or any state agency be the beneficiary, such publication shall be in the official state journal, and in a financial journal or newspaper containing a section devoted to municipal bond news published in either New Orleans, Louisiana, or New York, New York. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the issuer will be accepted at the time of the sale. After adoption of the resolution or other proceedings authorizing the sale of bonds, the resolution or other proceedings shall be published in a newspaper of general circulation in the parish of the beneficiary's situs, or, if the state or any state agency be the beneficiary, such publication shall be in the official state journal. For a period of thirty days from the date of publication of the notice of sale, any person or persons in interest shall have the right to contest the legality of the notice of sale, resolution or other proceedings authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever If no suit, action or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the commercial laws of the state of Louisiana.

I. All bonds, notes or other evidences of indebtedness issued by a public trust shall be special obligations of the trust and shall be deemed to have been issued on behalf of the beneficiary of the trust. In no event shall any bonds, notes or other evidences of indebtedness of a trust constitute an obligation, either general or special, of the state of Louisiana or the beneficiary of the trust within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

J. If the bond issue of the trust requires the expenditure of any state funds in the acquisition of any facilities or properties for use by the trust or if any contractual obligation is to be undertaken or incurred by the state in excess of one year in connection therewith, a two-thirds vote of both the members of the State Bond Commission and the Joint Legislative Committee on the Budget approving such action shall be required as a condition to such action.

K. The trustee or trustees may employ a financial advisor to furnish services in preparing any bond issues for the issuance and may contract for the payment of his services provided however, no continuing fee arrangement with a financial advisor shall exist after the delivery of any bonds and all bond issues upon which the financial advisor provides services shall be sold only at an advertised public sale. All financial advisors fees and any underwriters discount must be approved in writing by the State Bond Commission and the attorney general's office. Any attorneys fees in connection with the financing and the acquisition or construction of the project to be financed shall be subject to approval of the attorney general. Whoever violates this Subsection shall be subject to the imposition of the penalties provided in R.S. 42:264.

L. All bonds heretofore issued under the provisions of Act 135 of the 1970 Regular Session of the Louisiana Legislature are hereby validated, ratified and confirmed and declared to be valid and binding obligations of the public trust in accordance with the terms of their issuance. All proceedings heretofore had in connection with the issuance of such bonds are hereby ratified, validated and confirmed. However, the provisions of this Chapter shall apply to any new or additional bonds issued by any public trusts in existence at the time of the effective date of this Chapter, notwithstanding that said public trusts may have previously issued and have outstanding any bonds and/or notes.

M. The property of any public trust, having as its beneficiary a parish, municipality, or a political or governmental subdivision thereof which is authorized under its trust indenture to engage in or issue bonds to finance projects for substantially all of the public purposes set forth in R.S. 9:2341(B)(1), acquired or held for one or more of said purposes, is hereby declared to be public property used for essential public and governmental purposes. Accordingly, such public trust, and all of its properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom, shall be exempt from all taxes of the parish or municipality, the state, or any political subdivision thereof or any other taxing body, provided, however, that such public trust may require the lessee of each of the projects of the public trust to pay annually to parish or municipal taxing authorities or to any other taxing body, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such authorities for any services rendered by them to such projects, which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay to such authorities had it been the owner of such project during the period for which such payment is made. Such payments to be made in lieu of taxes together with any fees and charges of such public trust, to the extent in the aggregate they do not exceed the amount of taxes that would be paid if the lessee were the owner, shall constitute statutory impositions within the meaning of R.S. 47:2128. No provision of this Subsection shall become effective until approved by resolution of the parish, municipality, or a political or governmental subdivision thereof which is the beneficiary of such public trust.

Acts 1970, No. 135, §8; Amended by Acts 1976, No. 699, §1, eff. Aug. 4, 1976; Acts 1978, No. 778, §1; Acts 1986, No. 977, §1, eff. July 14, 1986; Acts 2007, No. 93, §1, eff. June 22, 2007; Acts 2010, No. 1042, §1, eff. July 8, 2010; Acts 2011, No. 344, §1.



RS 9:2351 - DONATIONS INTER VIVOS

CHAPTER 3. DONATIONS INTER VIVOS

PART I. MARRIED PERSON TO SPOUSE

§2351. Donation irrevocable; reservation of right to revoke

Every donation made after twelve o'clock noon, July 29, 1942, by a married person to his or her spouse shall be as irrevocable as if made to a stranger. However, where the donation is made by notarial act the donor may reserve the right of revocation by express stipulation therein. Any right of revocation so reserved unless renounced as provided in R.S. 9:2352, may be exercised at any time during the life of the donor, whether or not the marriage is then in existence, and whether or not the donee is then alive.

Amended by Acts 1950, No. 316, §1.



RS 9:2352 - Renouncing right to revoke

§2352. Renouncing right to revoke

When the donor may revoke a donation previously made to the spouse, either because the donation was made prior to 12 o'clock noon, July 29, 1942, or because the right of revocation was reserved in the act of donation, the donor may renounce this right to revoke, by notarial act, which shall be recorded wherever the act of donation is recorded.



RS 9:2353 - Civil Code Art. 156 unaffected

§2353. Civil Code Art. 156 unaffected

Nothing contained in R.S. 9:2351 and 9:2352 shall be construed to modify in any way the provisions of Civil Code Article 156.



RS 9:2354 - See R.S. 9:2372 and 2373, Acts 1995, No. 402, 1]

§2354. [See R.S. 9:2372 and 2373, Acts 1995, No. 402, §1]



RS 9:2361 - Parent's right of usufruct

PART II. PARENT TO CHILD

§2361. Parent's right of usufruct

No parent of a minor child shall have the right of usufruct with respect to any property acquired by such child by donation inter vivos from his or her father or mother, unless such property shall have been donated by written act executed by the father or mother and the right to such usufruct has been reserved therein.

This Section is intended to and does apply to donations inter vivos heretofore made, but any parent who has heretofore made a donation inter vivos to his or her minor child shall have the right, for a period of six months from the effective date hereof, to preserve such right of usufruct with respect to the property so given as such donor had prior to the effective date hereof by executing a notarial act claiming such right and recording the same in the parish of the donor's domicile and wherever the act of donation is recorded.

Added by Acts 1952, No. 266, §1.



RS 9:2371 - Recordation of donations inter vivos; effect

PART III. EFFECT ON DONEES AND THIRD PARTIES

§2371. Recordation of donations inter vivos; effect

Notwithstanding any provision of law to the contrary, a subsequent alienation or encumbrance of an immovable by a donee shall be considered an acceptance in accordance with the provisions of Civil Code Article 1544, and shall be effective against third persons upon recordation of any act or other document which alienates or encumbers the property, regardless of form, filed in the parish in which the immovable is situated.

Acts 1962, No. 22; Acts 1964, No. 122, §2; Acts 1995, No. 1031, §1 Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2010, No. 225, §1.



RS 9:2372 - Donations inter vivos; exempt from reduction and calculation of succession mass

PART IV. CALCULATION OF MASS, REDUCTION AND

COLLATION

§2372. Donations inter vivos; exempt from reduction and calculation of succession mass

No donation inter vivos which is made at least three years prior to the death of the donor shall be subject to reduction under the provisions of Civil Code Articles 1502 through 1518, nor shall the property transferred by such donation be fictitiously added to the aggregate of all property belonging to the donor in calculating the mass of the donor's succession under the provisions of Civil Code Article 1505, nor in calculating the legitimate portion under Civil Code Article 1234.

Acts 1995, No. 402, §1.

NOTE: Acts 1995, No. 402, §2 provides that the provisions of the Act apply to all donations inter vivos made on or after Jan. 1, 1996.



RS 9:2373 - Donations inter vivos to spouse of previous marriage; exemption from reduction and calculation of succession mass

§2373. Donations inter vivos to spouse of previous marriage; exemption from reduction and calculation of succession mass

No donation inter vivos made by a person to his or her spouse of a previous marriage which was made during the existence of such marriage shall be subject to reduction under the provisions of Civil Code Articles 1502 through 1518, nor shall the property transferred by such donation be fictitiously added to the aggregate of all property belonging to the donor in calculating the mass of the donor's succession under the provisions of Civil Code Article 1505 or in calculating the legitimate portion under Civil Code Article 1234.

Acts 1995, No. 402, §1.

NOTE: Acts 1995, No. 402, §2 provides that the provisions of the Act apply to all donations inter vivos made on or after Jan. 1, 1996.



RS 9:2401 - DONATIONS MORTIS CAUSA

CHAPTER 4. DONATIONS MORTIS CAUSA

PART I. UNIFORM WILLS LAW

§2401. Will executed outside state

A will executed outside this state in the manner prescribed by the law of the place of its execution or by the law of the testator's domicile, at the time of its execution shall be deemed to be legally executed and shall have the same force and effect in this state as if executed in the manner prescribed by the laws of this state, provided the will is in writing and subscribed by the testator.



RS 9:2421 - Will probated outside state may be allowed and recorded

PART II. UNIFORM PROBATE LAW

§2421. Will probated outside state may be allowed and recorded

A will duly proved, allowed, and admitted to probate outside of this state, may be allowed and recorded in the proper court of any parish in this state, in which the testator shall have left any estate.



RS 9:2422 - Filing of will and proceedings thereon

§2422. Filing of will and proceedings thereon

When a copy of the will and probate thereof, duly authenticated, shall be presented by the executor or by any other person interested in the will, with a petition for the probate, the same must be filed and proper proceedings had as required by law on a petition for the original probate of a domestic will.



RS 9:2423 - Admission to probate; force and effect

§2423. Admission to probate; force and effect

If upon the hearing, it appears to the satisfaction of the court that the will has been duly proved, allowed, and admitted to probate outside of this state, and that it was executed according to the law of the place in which the same was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it must be admitted to probate, which probate shall have the same force and effect as the original probate of a domestic will.



RS 9:2424 - Probate of will operative under laws of state or country not requiring probate

§2424. Probate of will operative under laws of state or country not requiring probate

When a duly authenticated copy of a will from any state or country where probate is not required by the laws of such state or country, with a duly authenticated certificate of the legal custodian of such original will that the same is a true copy, and that such will has become operative by the laws of such state or country, and when a copy of a notarial will in possession of a notary in a foreign state or country entitled to the custody thereof (the laws of which state or country require that such will remain in the custody of such notary), duly authenticated by such notary, is presented by the executor or other persons interested to the proper court in this state, such court shall probate the same as in case of an original will presented for probate.

If it appears to the court that the instrument ought to be allowed in this state, as the last will and testament of the deceased the copy shall be filed and recorded, and the will shall have the same effect as if originally proved and allowed in the said court.



RS 9:2425 - Short title; interpretation

§2425. Short title; interpretation

This Part may be cited as the Uniform Probate Law, and shall be so interpreted and construed as to effectuate its general purposes to make uniform the laws of the states which enact it.



RS 9:2431 - Definitions

PART II-A. ESTATE TAX APPORTIONMENT LAW

§2431. Definitions

Unless the context clearly indicates otherwise, the following terms have the meaning ascribed to them in this Section:

(1) "Court" means the court having jurisdiction of the succession of the deceased;

(2) "Estate" means the gross estate of a deceased as determined for the purpose of Federal estate tax;

(3) "Fiduciary" means executor, administrator of any description, and trustee;

(4) "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency;

(5) "Person interested in the estate" means any person entitled to receive, or who has received, from a deceased person or by reason of his death, any property or interest therein included in the estate of the deceased. It includes a personal representative, tutor, curator, and trustee;

(6) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(7) "Tax" means the Federal estate tax and the Louisiana estate transfer tax, and includes interest and penalties imposed or accrued thereunder.

Added by Acts 1960, No. 362, §1; Acts 2010, No. 175, §2.



RS 9:2432 - Apportionment of tax liability among persons interested in estate

§2432. Apportionment of tax liability among persons interested in estate

A. If the deceased has made no provision in his testament for the apportionment of the tax among the persons interested in the estate, the tax shall be apportioned among them by the court in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax shall be used for this purpose.

B. If the deceased has provided in his testament for the apportionment of the tax among all the persons interested in the estate, the court shall apportion the tax as directed by the deceased.

C. If the deceased has provided in his testament for the apportionment of the tax of some, but not of all the persons interested in the estate, the amount of the tax which has not been apportioned shall be apportioned by the court among those as to whom no provision has been made, in the same manner as is provided in Subsection A of this Section.

Acts 2011, No. 346, §2.



RS 9:2433 - No apportionment between principal and income beneficiaries of trust and between usufructuaries and naked owners

§2433. No apportionment between principal and income beneficiaries of trust and between usufructuaries and naked owners

No beneficial interest in income from a trust and no usufruct shall be subject to apportionment as between the principal beneficiary in the case of the trust and the naked owner in the case of the usufruct. The tax on the beneficial interest in income from a trust or the usufruct shall be chargeable against the principal of the trust or the naked ownership of the property in the case of the usufruct. The court shall order that portion of the property subject to the usufruct, or that portion of the trust principal subject to the rights of an income beneficiary, to be sold in whole or in part to pay the tax apportioned in accordance with this Section. Thereafter, only the balance of the property remaining after the sale or the balance of the proceeds of the sale not necessary for the payment of the tax shall be subject to the usufruct or the rights of an income beneficiary of a trust. To avoid the sale or other disposition of property which is subject to a usufruct or an income interest in a trust to satisfy the tax liability, the usufructuary and the naked owner, or the principal beneficiary and the income beneficiary, may agree to the method of and responsibility for payment of the tax.

Acts 2011, No. 346, §2.



RS 9:2434 - Fiduciary's right to withhold or recover proportion of tax attributable to persons interested in estate; security by person interested in estate for payment of tax

§2434. Fiduciary's right to withhold or recover proportion of tax attributable to persons interested in estate; security by person interested in estate for payment of tax

A. The fiduciary or other person in possession of the property of the deceased required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to him, the amount of tax attributable to his interest. If the property in possession of the fiduciary or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the fiduciary or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the fiduciary or other person required to pay the tax, the fiduciary or other person required to pay the tax may recover from any person interested in the estate, in accordance with R.S. 9:2436, the amount of the tax apportioned to that person as provided in R.S. 9:2432.

B. If property is to be distributed prior to final apportionment of the tax, the court may require, upon application of the fiduciary or other person who may be required to pay the tax, any person who is to share in the distribution of the estate to provide a bond or other security for the apportionment liability in the form and amount prescribed by the court. This application shall be made by contradictory motion or rule to show cause.

Acts 2011, No. 346, §2.



RS 9:2435 - Allowance for exemptions, deductions, and credits

§2435. Allowance for exemptions, deductions, and credits

A. In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate, and for any deductions and credits allowed by the law imposing the tax.

B. Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift shall inure to the benefit of the person bearing such relationship or receiving the gift, except when an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

C. Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate shall inure to the proportionate benefit of all persons liable to apportionment.

D. Any credit for inheritance, succession or estate taxes, or taxes in the nature thereof in respect to property or interests includable in the estate shall inure to the benefit of the persons or interests chargeable with the payment thereof to the extent that or in proportion as the credit reduces the tax.

E. To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in R.S. 9:2432, and to that extent no apportionment shall be made against the property. This Subsection shall not apply where the result will deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1954 of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

Acts 2011, No. 346, §2.



RS 9:2436 - Action to recover amount of tax or deficiency from person interested in estate; time of filing; liability of fiduciary

§2436. Action to recover amount of tax or deficiency from person interested in estate; time of filing; liability of fiduciary

A. A fiduciary or other person required to pay the tax has a right of action against any person interested in the estate to recover the original amount of the tax apportioned to the person, and any additional amounts based upon the assertion of deficiencies in the amount of the tax, and if the amounts sued for have become uncollectible at the time of the filing of the suit, the tax or the deficiencies shall be equitably apportioned among the other persons interested in the estate and subject to apportionment.

B. This action shall be instituted as an ordinary proceeding. If the action is for the recovery of the original amount of the tax apportioned, it shall be instituted within a reasonable time after the expiration of one year from the date of payment. If the action is for the recovery of a deficiency, it shall be instituted within a reasonable time after the expiration of one year from the date of payment of the deficiency. Unless the action has been timely instituted, the fiduciary or other person required to pay the tax or the deficiency shall not be entitled to reimbursement for any portion of the tax or deficiency which he may have paid or has been required to pay and shall, in addition, be liable to any person interested in the estate for any loss occasioned by the delay.

Acts 2011, No. 346, §2.



RS 9:2437 - Action by nonresident; reciprocity

§2437. Action by nonresident; reciprocity

A. A fiduciary or any other person required to pay the tax due who is domiciled or residing in a jurisdiction other than Louisiana, has a right of action for the proportionate amount (1) of the federal estate tax, (2) of an estate tax payable to another state, or (3) of a death duty due by the estate of a person deceased to another state, against any person interested in the estate domiciled or residing in Louisiana or who owns property in Louisiana subject to attachment or execution. This action shall be brought as an ordinary proceeding in the domicile of the defendant or, if not domiciled or residing in Louisiana, in the court of the parish where the property of the defendant is situated.

B. For the purposes of this action, the apportionment of the tax liability as determined by the court having jurisdiction of the administration of the estate of the deceased in the other state shall be prima facie correct.

C. With respect to the federal tax, this Section applies only if apportionment of the tax is authorized by congress. In all other respects, this Section applies only if the other state or jurisdiction affords a substantially similar remedy to a Louisiana resident.

Acts 2011, No. 346, §2.



RS 9:2438 - Application of provisions

§2438. Application of provisions

R.S. 9:2431 through 2437 shall not apply to taxes due on account of the death of a person dying prior to January 1, 1961.

Acts 2011, No. 346, §2.



RS 9:2439 - Estate tax marital deduction; formula qualifying

§2439. Estate tax marital deduction; formula qualifying

A. In the event of the death of any person after December 31, 1981, if the testament contains a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the federal estate tax marital deduction allowable by federal law, the formula shall be construed as referring to the federal estate tax marital deduction as allowable by federal law as provided by Section 2056(a) of the Internal Revenue Code as amended by Section 403 of the Economic Recovery Tax Act of 1981.

B. The provisions of this Section shall not apply unless:

(1) The decedent dies after December 31, 1981.

(2) By reason of the death, property is acquired by the decedent's spouse under a formula provided in the testament.

(3) The formula provided in the testament was not amended or otherwise changed as permitted by the laws of this state at any time on or after September 12, 1981, and before the death of the decedent.

C. It is the intention of this Section to allow an increase in the amount of the federal estate tax marital deduction available to certain estates by reason of Section 2056 of the Internal Revenue Code to be conferred upon estates that would have been excluded from the benefits of Section 403 of the Economic Recovery Tax Act of 1981. To the extent necessary, this Section shall be retroactive to January 1, 1982.

D. Nothing contained in the provisions of this Section shall be construed to impinge upon the legitime of a forced heir or to divest the rights of a forced heir to the legitime.

Acts 2011, No. 346, §2.



RS 9:2440 - Continued validity of previously executed testaments

PART III. MISCELLANEOUS PROVISIONS

§2440. Continued validity of previously executed testaments

A testament, testamentary provision, legacy, or other appointment executed prior to January 1, 1998, and valid under the law and jurisprudence prior to that date, when executed, is not invalidated by the passage of Acts 1997, No. 1421.

Acts 1997, No. 1421, §4, eff. July 1, 1999; Acts 2003, No. 74, §1.



RS 9:2441 - Duration of usufruct in previously executed testament

PART III. MISCELLANEOUS PROVISIONS

§2441. Duration of usufruct in previously executed testament

When a testament executed prior to June 18, 1996, leaves a usufruct to the surviving spouse without specifying its duration, the law in effect at the time the testament was executed shall govern the duration of the usufruct.

Acts 1996, 1st Ex. Sess., No. 77, §3.



RS 9:2442 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2442. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2443 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2443. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2444 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2444. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2445 - Repealed by Acts 1997, No. 1421, 8, eff. July 1, 1999.

§2445. Repealed by Acts 1997, No. 1421, §8, eff. July 1, 1999.



RS 9:2446 - Will information registration

§2446. Will information registration

The secretary of state shall establish a registry in which a testator, or his attorney, if authorized by the testator to do so, may register information regarding the execution of the testator's will. Such information shall be kept in strictest confidence until the death of the testator and then it shall be made available to any person who presents a death certificate, or affidavit of death and heirship, or other satisfactory evidence of the death of the testator. Information that may be received, preserved in confidence until death, and reported as indicated is limited to the name, social security or other individual identifying number established by law, address, date, place of birth of the testator, and the intended place of deposit or safekeeping of the instrument pending the death of the testator or the name and address of the attorney or other person having information regarding the place of deposit or safekeeping.

Added by Acts 1981, No. 222, §1, eff. July 1, 1982.



RS 9:2447 - Fees

§2447. Fees

Fees shall be paid to the secretary of state as provided in R.S. 49:222 for the following:

(1) For registering information regarding a will.

(2) For furnishing information regarding a will.

Added by Acts 1981, No. 222, §1, eff. July 1, 1982; Acts 2008, No. 913, §1.



RS 9:2448 - Repealed by Acts 2012, No. 125, §1.

§2448. Repealed by Acts 2012, No. 125, §1.



RS 9:2449 - Individual retirement accounts; payment of benefits

§2449. Individual retirement accounts; payment of benefits

A. Any benefits payable by reason of death from an individual retirement account established in accordance with the provisions of 26 U.S.C. 408, as amended, shall be paid as provided in the individual retirement account agreement to the designated beneficiary of the account. Such payment shall be a valid and sufficient release and discharge of the account holder for the payment or delivery so made and shall relieve the trustee, custodian, insurance company or other account fiduciary from all adverse claims thereto by a person claiming as a surviving or former spouse or a successor to such a spouse.

B. The provisions of this Section shall apply even when the decedent designates a beneficiary by last will and testament.

C. Repealed by Acts 2010, No. 175, §6.

Acts 1986, No. 600, §1; Acts 1987, No. 131, §1, eff. June 18, 1987; Acts 1988, No. 712, §1; Acts 2010, No. 175, §6; Acts 2011, No. 346, §2.



RS 9:2450 - Succession representatives; liability for distributions

§2450. Succession representatives; liability for distributions

A succession representative shall not be liable to the judgment creditor of a successor for any distributions made to the successor, including a distribution of the proceeds of the sale of immovable property as to which the judgment creditor had a judicial mortgage, unless the judgment creditor seized the interest of the successor in the estate before the representative made the distribution.

Acts 1995, No. 313, §1.



RS 9:2501 - OF FORCED HEIRS

CHAPTER 5. OF FORCED HEIRS

§2501. Repealed by Acts 2001, No. 560, §2, eff. June 22, 2001.



RS 9:2502 - Disinherison; retroactivity

§2502. Disinherison; retroactivity

A. If a person dies after June 22, 2001, leaving an instrument in the form of a testament that was executed prior to June 22, 2001, then a disinherison in that instrument that would be valid under the provisions of Civil Code Articles 1617 through 1626 shall be governed by the provisions of those Articles.

B. If the disinherison would not be valid under the provisions of Civil Code Articles 1617 through 1626, the disinherison shall be governed by the law in effect at the time of the execution of the instrument.

Acts 2001, No. 573, §2, eff. June 22, 2001.



RS 9:2503 - Exercise of succession rights; remedial provisions

§2503. Exercise of succession rights; remedial provisions

A. Any alienation, lease, or encumbrance of immovable property made by a successor prior to the date that Civil Code Article 938, as amended and reenacted by House Bill No. 66 of this 2001 Regular Session of the Legislature [Acts 2001, No. 556, eff. June 22, 2001], becomes effective, that would be valid under the provisions of Civil Code Article 938, is valid.

B. An action to annul an alienation, lease, or encumbrance of immovable property owned by a decedent at his death made by a successor prior to the appointment of a succession representative must be brought within a peremptive period of one year from the effective date of this Section.

Acts 2001, No. 556, §2, eff. June 22, 2001.



RS 9:2601 - LOUISIANA UNIFORM ELECTRONIC

CHAPTER 1. LOUISIANA UNIFORM ELECTRONIC

TRANSACTIONS ACT

§2601. Short title

This Chapter may be cited as the "Louisiana Uniform Electronic Transactions Act".

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2602 - Definitions

§2602. Definitions

As used in this Chapter, unless the context otherwise requires:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the agreement of the parties as affected by this Chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, unit, or instrumentality of the federal government or of a state or of a county or parish, municipality, or other political subdivision of a state.

(10) "Information" includes data, text, images, sounds, codes, computer programs, software, and databases, or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(15) "State" means this state or another state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(16) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2603 - Scope

§2603. Scope

A. Except as otherwise provided in Subsection B of this Section, this Chapter applies to electronic records and electronic signatures relating to a transaction.

B. This Chapter shall not apply to:

(1) A transaction to the extent it is governed by a law governing the creation and execution of wills, codicils, or testamentary trusts.

(2) A transaction to the extent it is governed by the provisions of Title 10 of the Louisiana Revised Statutes of 1950, other than R.S. 10:1-107.

(3) (Reserved).

(4)(a) A law governing adoption, divorce, or other matters of family law.

(b) Any notice of any of the following:

(i) The cancellation or termination of utility services, including water, heat, and power.

(ii) Default, acceleration, repossession, foreclosure, or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual.

(iii) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities.

(iv) Recall of a product, or material failure of a product, that risks endangering health or safety.

(c) Any document required to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(d) Publications required by law to be published in the official journals provided for in Chapter 2, 4, or 5 of Title 43 of the Louisiana Revised Statutes of 1950.

C. This Chapter applies to an electronic record or electronic signature otherwise excluded from the application of this Chapter under Subsection B of this Section to the extent it is governed by a law other than those specified by Subsection B of this Section.

D. A transaction subject to this Chapter is also subject to other applicable substantive law.

Acts 2001, No. 244, §1, eff. July 1, 2001; Acts 2014, No. 606, §2.



RS 9:2603.1 - Electronic applications for all warrants; signatures; electronic judicial records

§2603.1. Electronic applications for all warrants; signatures; electronic judicial records

A. An application for any warrant or signature utilized by the judicial branch of state government shall not be denied legal effect or enforceability solely because it is in electronic form. Any such application, signature or record in electronic form shall have the full effect of law.

B. If a law requires the application for any warrant to be in writing, an electronic record shall satisfy the law.

C. If a law requires a signature, an electronic signature satisfies the law.

D. Any application used to attach a digital signature to any warrant or affidavit must have security procedures in place that insure the authenticity of the digital signature. The application must also be able to keep an electronic record of the warrant or affidavit, including the time and date of when the signature was attached. The application must also include encryption measures to ensure secure access of the application.

E. Unless otherwise agreed to by a sender of a warrant application and the judiciary, an electronic record is received when:

(1) The record enters an information-processing system that the local court rules have designated and approved for the purpose of receiving electronic applications for warrants and from which the recipient is able to retrieve the electronic record.

(2) It is in a form capable of being processed by the system.

F. In any instance where an affidavit is submitted to a judge or magistrate electronically, the electronic signature of the affiant shall satisfy the constitutional requirement that the testimony of the affiant be made under oath, provided that such signature is made under penalty of perjury and in compliance with Subsection D of this Section. If the requirements of Subsection D of this Section are met, it shall not be necessary for the oath to be made orally for the affidavit to have legal effect.

Acts 2009, No. 401, §1; Acts 2010, No. 58, §1.



RS 9:2604 - Prospective application; exemption from preemption

§2604. Prospective application; exemption from preemption

A. This Chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 1, 2001.

B. This Chapter is intended and shall be construed to constitute an enactment or adoption of the Uniform Electronic Transactions Act as approved and recommended for enactment in all states by the National Conference of Commissioners on Uniform State Laws in 1999. If a court of competent jurisdiction finds that any provision of this Chapter is inconsistent with 15 U.S.C. 7002(a)(1) (the Electronic Signatures in Global and National Commerce Act), then any inconsistent provision is intended to comply with 15 U.S.C. 7002(a)(2)(A) and (B).

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2605 - Use of electronic records and electronic signatures; variation by agreement

§2605. Use of electronic records and electronic signatures; variation by agreement

A. This Chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

B.(1) This Chapter applies only to transactions between parties, each of which has agreed to conduct transactions by electronic means.

(2) The context and surrounding circumstances, including the conduct of the parties, shall determine whether the parties have agreed to conduct a transaction by electronic means.

C.(1) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means.

(2) The right granted by this Subsection may not be waived by agreement.

D.(1) Except as otherwise provided in this Chapter, the effect of any of its provisions may be varied by agreement.

(2) The presence in provisions of this Chapter of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

E. Whether an electronic record or electronic signature has legal consequences is determined by this Chapter and other applicable law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2606 - Construction and application

§2606. Construction and application

This Chapter shall be construed and applied as follows:

(1) To facilitate electronic transactions consistent with other applicable law.

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices.

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2607 - Legal recognition of electronic records, electronic signatures, and electronic contracts

§2607. Legal recognition of electronic records, electronic signatures, and electronic contracts

A. A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

B. A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

C. If a law requires a record to be in writing, an electronic record satisfies the law.

D. If a law requires a signature, an electronic signature satisfies the law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2608 - Provision of information in writing; presentation of records

§2608. Provision of information in writing; presentation of records

A.(1) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered in an electronic record capable of retention by the recipient at the time of receipt.

(2) An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

B. If a law, other than this Chapter, requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in Paragraph (D)(2) of this Section, the record must be sent, communicated, or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

C. If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

D. The requirements of this Section may not be varied by agreement, but:

(1) To the extent a law other than this Chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under Subsection A of this Section that the information be in the form of an electronic record capable of retention may also be varied by agreement.

(2) A requirement under a law other than this Chapter to send, communicate, or transmit a record by first class mail, postage prepaid, or by regular United States mail, may be varied by agreement to the extent permitted by the other law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2609 - Attribution and effect of electronic record and electronic signature

§2609. Attribution and effect of electronic record and electronic signature

A.(1) An electronic record or electronic signature is attributable to a person if it was the act of the person.

(2) The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

B. The effect of an electronic record or electronic signature attributed to a person under Subsection A of this Section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the agreement of the parties, if any, and otherwise as provided by law.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2610 - Effect of change or error

§2610. Effect of change or error

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person.

(b) Takes reasonable steps, including steps that conform to the reasonable instructions of the other person, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record.

(c) Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither Paragraph (1) nor Paragraph (2) of this Section is applicable, the change or error has the effect provided by other law, including the law of error, and the contract of the parties, if any.

(4) Paragraphs (2) and (3) of this Section may not be varied by agreement.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2611 - Notarization and acknowledgment

§2611. Notarization and acknowledgment

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2612 - Retention of electronic records; originals

§2612. Retention of electronic records; originals

A. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise.

(2) Remains accessible for later reference.

B. A requirement to retain a record in accordance with Subsection A of this Section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

C. A person may satisfy Subsection A of this Section by using the services of another person if the requirements of Subsection A of this Section are satisfied.

D. If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with Subsection A of this Section.

E. If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with Subsection A of this Section.

F. A record retained as an electronic record in accordance with Subsection A of this Section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 1, 2001, specifically prohibits the use of an electronic record for the specified purpose.

G. This Section shall not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the jurisdiction of the agency.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2613 - Admissibility in evidence

§2613. Admissibility in evidence

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2614 - Automated transaction

§2614. Automated transaction

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the actions of the electronic agents or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2615 - Time and place of sending and receipt

§2615. Time and place of sending and receipt

A. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or is otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) Is in a form capable of being processed by that system.

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

B. Unless otherwise agreed between the sender and the recipient, an electronic record is received when it:

(1) Enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) Is in a form capable of being processed by that system.

C. Subsection B of this Section applies even if the place where the information processing system is located is different from the place where the electronic record is deemed to be received under Subsection D of this Section.

D. Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the place of business of the sender and to be received at the place of business of the recipient. For purposes of this Subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the residence of the sender or recipient, as the case may be.

E. An electronic record is received under Subsection B of this Section even if no individual is aware of its receipt.

F. Receipt of an electronic acknowledgment from an information processing system described in Subsection B of this Section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

G.(1) If a person is aware that an electronic record purportedly sent under Subsection A of this Section, or purportedly received under Subsection B of this Section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law.

(2) Except to the extent allowed by the other law, the requirements of this Subsection may not be varied by agreement.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2616 - Transferable records

§2616. Transferable records

A. In this Section, "transferable record" means an electronic record that:

(1) Would be a note as defined in R.S. 10:3-101 et seq., or a document under R.S. 10:7-101 et seq., if the electronic record were in writing.

(2) The issuer of the electronic record expressly has agreed is a transferable record.

B. A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

C. A system employed for evidencing the transfer of interests in the transferable record satisfies Subsection B of this Section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists that is unique, identifiable, and, except as otherwise provided in Paragraphs (4), (5), and (6) of this Subsection, unalterable.

(2) The authoritative copy identifies the person asserting control as:

(a) The person to which the transferable record was issued; or

(b) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred.

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian.

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control.

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

D.(1) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in R.S. 10:1-201(20), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under Title 10 of the Louisiana Revised Statutes of 1950, including, if the applicable statutory requirements under R.S. 10:3-302(a), 7-501, or 9-3081 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively.

(2) Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this Subsection.

E. Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under Title 10 of the Louisiana Revised Statutes of 1950.

F.(1) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record.

(2) Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

Acts 2001, No. 244, §1, eff. July 1, 2001.

1See now R.S. 10:9-330, 331.



RS 9:2617 - Creation and retention of electronic records and conversion of written records by governmental agencies in this state

§2617. Creation and retention of electronic records and conversion of written records by governmental agencies in this state

Each governmental agency of this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2618 - Acceptance and distribution of electronic records by governmental agencies in this state

§2618. Acceptance and distribution of electronic records by governmental agencies in this state

A. Except as otherwise provided in R.S. 9:2612(F), each governmental agency of this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

B. To the extent a governmental agency uses electronic records and electronic signatures under Subsection A of this Section, the governmental agency, giving due consideration to security, may specify the following:

(1) The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes.

(2) The electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process.

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and audit ability of electronic records.

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

C. Except as otherwise provided in R.S. 9:2612(F), this Chapter does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2619 - Interoperability

§2619. Interoperability

A. The commissioner of administration shall encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this state, other states, the federal government, and nongovernmental persons interacting with governmental agencies of this state.

B. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2620 - Severability clause

§2620. Severability clause

The provisions of this Chapter are severable as provided in R.S. 24:175.

Acts 2001, No. 244, §1, eff. July 1, 2001.



RS 9:2621 - Certification of electronic records

§2621. Certification of electronic records

A. Notwithstanding any provision of the law to the contrary, when a governmental agency offers online applications through an Internet interface for any license or permit, and the particular law for such license or permit requires a sworn application for such license or permit, the governmental agency may accept an online certification from the applicant in lieu of the sworn application.

B.(1) The online certification shall require the applicant to certify that all of the information and documentation the applicant submits via the online application through an Internet interface shall be true and correct, and that the applicant has not used a false or fictitious name in such application, and that the applicant has not knowingly made a false statement or has not knowingly concealed any material fact or otherwise committed any fraud in any such application for a license or permit.

(2) Use by a governmental agency of any online certification provisions included in a nationwide online licensing or registration system shall be permissible and deemed in compliance with Paragraph (1) of this Subsection.

C. A governmental agency that elects to accept online applications through an Internet interface, and thus accepting an online certification in lieu of a sworn application, shall promulgate such rules and regulations in accordance with R.S. 9:2619 and the Administrative Procedure Act as are necessary to implement such online certification.

D. The acceptance of an online application with the certification authorized by this Section, in lieu of the sworn application otherwise required by law, shall not result in, or create any liability on the part of the state or the governmental agency.

Acts 2013, No. 176, §1, eff. June 7, 2013.



RS 9:2701 - Judgment in class action concludes all members of class adequately represented

CHAPTER 1-A. OF PRESUMPTIONS

§2701. Judgment in class action concludes all members of class adequately represented

A definitive judgment on the merits rendered in a class action concludes all members of the class, whether joined in the action or not, if the members joined as parties fairly insured adequate representation of all members of the class.

Added by Acts 1960, No. 31, §4; eff. Jan. 1, 1961.



RS 9:2711 - Definitions; withdrawal of consent to agreement

CHAPTER 1-B. REQUISITES FOR A VALID AGREEMENT

§2711. Definitions; withdrawal of consent to agreement

A. For the purposes of this section the following definitions shall apply to the terms used herein:

(1) An "itinerant door-to-door salesman" means as a person who has no fixed place of business and who goes from house to house, or from place to place, selling or offering for sale goods and services.

(2) A "purchase agreement" means a written agreement which obligates a person to accept merchandise or services from another for a stated consideration in excess of one hundred fifty dollars.

B. Any person who signs a purchase agreement with an itinerant door-to-door salesman has a period of three days in which to withdraw his consent to the agreement, the three-day period shall commence on the day following the making of the agreement by the purchaser.

Acts 1970, No. 428, §§1, 2.



RS 9:2711.1 - Consumer's right to cancel noncredit home solicitation sale

§2711.1. Consumer's right to cancel noncredit home solicitation sale

A. For purposes of this Section the following definitions shall apply to the terms used herein:

(1) A "noncredit home solicitation sale" is a consumer sale involving a cash price of twenty-five dollars or more for goods or services or both, in which the seller or a person acting for him engages in a personal solicitation of the sale at any place other than the business establishment of the seller and the purchaser offers to purchase or agrees to the sale at a place other than the business establishment of the seller or his representative. This definition shall also include all telephone solicitations in which the seller has initiated contact regardless of his location, and the consumer's agreement to purchase is made at the consumer's home. It does not include a consumer credit sale as defined in R.S. 9:3516(11), a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, a catalogue sale, a sale that may have been initiated by the consumer by communication, whether by telephone or in person, with the seller at his business establishment, or policies of insurance.

(2) A "consumer sale" is the sale of a thing or services purchased primarily for personal, family, or household purposes and the purchaser is not an organization; however, a consumer sale shall not include the sale of religious periodicals, books, and other religious materials by a bona fide religious association, a motor vehicle, immovable property, farm equipment, farm services, or any transaction made pursuant to the Motor Vehicle Sales Finance Act, R.S. 6:951 et seq. The parties to a contract may contract with one another that a sale shall be a consumer sale for the purposes of this Section, except those sales subject to the Motor Vehicle Sales Finance Act.

B. Each seller or person acting on behalf of a seller, who makes or attempts to make a noncredit home solicitation sale shall comply with the provisions of R.S. 9:3539 and R.S. 9:3540 and shall provide a written agreement or offer to purchase that complies with the requirements of R.S. 9:3539. Each consumer purchasing or agreeing to purchase as the result of a noncredit home solicitation sale, shall have the right to cancel such sale in accordance with the requirements of R.S. 9:3538 through R.S. 9:3541.

C. It shall be an unfair trade practice for a seller or his representative to fail to comply with the provisions of R.S. 9:3539 and R.S. 9:3540 and the failure to so comply shall subject the seller to the penalties and actions found in the Unfair Trade Practices and Consumer Protection Law, R.S. 51:1401 et seq.

Added by Acts 1982, No. 744, §1.



RS 9:2712 - Prohibition; counterletters

§2712. Prohibition; counterletters

The use of counterletters that affect the transfer or encumbrance of any public property, the award of any public contract, or the expenditure or receipt of any public funds is prohibited.

Acts 1986, No. 672, §1.



RS 9:2713 - Contract for surrogate motherhood; nullity

§2713. Contract for surrogate motherhood; nullity

A. A contract for surrogate motherhood as defined herein shall be absolutely null and shall be void and unenforceable as contrary to public policy.

B. "Contract for surrogate motherhood" means any agreement whereby a person not married to the contributor of the sperm agrees for valuable consideration to be inseminated, to carry any resulting fetus to birth, and then to relinquish to the contributor of the sperm the custody and all rights and obligations to the child.

Acts 1987, No. 583, §1, eff. Sept. 1, 1987.



RS 9:2714 - Chiropractors; certain contractual agreements invalid

§2714. Chiropractors; certain contractual agreements invalid

A. The legislature finds that an inequity is foisted on certain chiropractors by the provisions contained in some agreements pertaining to management consultant services to the extent these provisions encourage, promote, facilitate, or require participation in conduct on the part of the chiropractor contrary to the provisions of Chapter 36, Title 37 of the Louisiana Revised Statutes of 1950, governing the licensing and conduct of chiropractors. It is the intent of the legislature by this Section to declare null and void and against public policy of the state of Louisiana any provision in any agreement which encourages, promotes, facilitates, or requires conduct on the part of a chiropractor that is contrary to the provisions of Chapter 36 of Title 37.

B. Any provision contained in, collateral to, or affecting an agreement pertaining to chiropractic management consultant services that encourages, promotes, facilitates, or requires a chiropractor to engage in conduct contrary to the provisions of Chapter 36 of Title 37 of the Louisiana Revised Statutes of 1950 is void and unenforceable to the extent that it encourages, promotes, facilitates, or requires such conduct on the part of a chiropractor.

C. The term "agreement" as it pertains to chiropractic management consultant services, as used in this Section, means any agreement or understanding, written or oral, concerning the provision of chiropractic management consultant services to chiropractors within the state of Louisiana.

D. Any provision in any agreement regarding the provision of chiropractic management consultant services which would frustrate or circumvent the prohibitions of this Section shall be null and void and of no force and effect.

E. REPEALED BY ACTS 1992, NO. 473, §2.

Acts 1991, No. 1047, §2; Acts 1992, No. 473, §2.



RS 9:2715 - Transfer of structured settlement rights

§2715. Transfer of structured settlement rights

A. As used in this Section, the following terms shall mean:

(1) "Annuity issuer" means an insurer that has issued an annuity contract to be used to fund periodic payments under a structured settlement.

(2) "Discounted present value" means the fair present value of future payments, as determined by discounting payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(3) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser:

(a) Who is engaged by a payee to render advice concerning the legal, tax, and financial implications of a transfer of structured settlement payment rights;

(b) Who is not affiliated with or compensated by the transferee of the transfer; and

(c) Whose compensation is not affected by whether a transfer occurs.

(4) "Interested parties" means the payee, each beneficiary designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under a structured settlement.

(5) "Payee" means an individual who receives damage payments that are not subject to income taxation under a structured settlement and proposes to make a transfer of payment rights.

(6) "Structured settlement" means an arrangement for periodic payment of damages for personal injury established by a settlement or judgment in resolution of a tort claim. "Structured settlement" does not include an arrangement for periodic payment of damages for personal injury established by a judgment of confession.

(7) "Structured settlement agreement" means an agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

(8) "Structured settlement obligor" means a party who has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement.

(9) "Structured settlement payment rights" means the rights to receive periodic payments, including lump-sum payments under a structured settlement, whether from the settlement obligor or the annuity issuer, if:

(a) The transferee or payee is domiciled in this state;

(b) The structured settlement agreement was approved by a court in this state; or

(c) The settled claim was pending before a court of this state when the parties entered into the structured settlement agreement.

(10) "Terms of the structured settlement" includes the terms of the structured settlement agreement, the annuity contract, a qualified assignment, and an order or approval of a court or responsible administrative authority authorizing or approving a structured settlement.

(11) "Transfer" means a sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration.

(12) "Transfer agreement" means the agreement providing for the transfer of structured settlement payment rights from a payee to a transferee.

(13) "Transferee" means a person who is receiving or will receive structured settlement payment rights from a payee.

B. The direct or indirect transfer of structured settlement payment rights shall not be effective nor shall a structured settlement obligor or annuity issuer be required to make a payment directly or indirectly to a transferee of structured settlement payment rights unless all of the following requirements are met:

(1) The transfer of structured settlement payment rights has been authorized in advance by ex parte order of a court of competent jurisdiction which had jurisdiction over the original tort or workers' compensation claim resolved by the structured settlement or in which the original tort or workers' compensation claim could have been brought, or in the parish where the payee resides at the time of filing the ex parte petition. At least twenty days prior to the issuance of the order, the transferee shall file a petition for transfer with the caption "Ex Parte Petition for Transfer of Structured Settlement Rights by (name of Transferee)."

(2) The transferee shall include with the petition, a copy of the transferee's application, a copy of the transfer agreement, and a disclosure statement to the payee in bold type, no smaller than 14 points, acknowledged by the payee specifying the following:

(a) The amounts and due dates of the structured settlement payments to be transferred.

(b) The aggregate amount of the payments.

(c) The discounted present value of the payments, together with the discount rate used in determining the discounted present value.

(d) The gross amount payable to the payee in exchange for the payments and an itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, referral fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee.

(e) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in Subparagraph (d) of this Paragraph.

(f) The quotient, expressed as a percentage, obtained by dividing the net payment amount by the discounted present value of the payments, which shall be disclosed in the following statement: "The net amount that you will receive from us in exchange for your future structured settlement payments represents ___% of the estimated current value of the payments".

(g) The effective annual interest rate, which rate shall be disclosed in the following statement: "Based on the net amount that you will receive from us and the amounts and timing of the structured settlement payments that you are turning over to us, you will, in effect, be paying interest to us at a rate of ___% per year".

(h) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee.

(i) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor.

(j) The transfer agreement provides that if the payee is domiciled in this state, any disputes between the parties will be governed, interpreted, construed, and enforced in accordance with the laws of this state and that the domicile state of the payee is the proper place of venue to bring any cause of action arising out of a breach of the agreement.

C. The court shall enter an order approving the transfer based on a finding of all of the following:

(1) That the payee received independent professional advice regarding the legal, tax, and financial implications of the transfer.

(2) That the transferee disclosed to the payee the discounted present value.

D. All costs of court for filing the petition for transfer of structured settlement rights shall be paid by the transferee.

E. If a transfer of structure settlement payment rights has been authorized under this Section, neither the annuity issuer nor the structured settlement obligor shall have any liability to the payee or to any other party for any payment made to the transferee in accordance with the authorization.

F. The provisions of this Section may not be waived.

G. This Section shall not be construed to authorize a transfer of structured settlement payment rights in contravention of applicable law or to give effect to a transfer of structured settlement payment rights that is invalid under applicable law.

H. A provision in a transfer agreement giving a transferee power to confess judgment against a payee is unenforceable to the extent that the amount of the judgment would exceed the amount paid by the transferee to the payee, less any payments received from the structured settlement obligor or the payee.

I. This Section shall not be construed to authorize any transfer of workers' compensation payment rights in contravention of applicable law or to give effect to any transfer of workers' compensation or other payment rights that is invalid under applicable law.

J. Any person who acquires directly or indirectly structured settlement payment rights in a structured settlement factoring transaction in advance of an order required by this Section may be subject to the tax imposed under the Internal Revenue Code, 26 U.S.C. 5891.

Acts 2001, No. 597, §1; Acts 2003, No. 569, §1.



RS 9:2716 - Contracts with automatic renewal clauses

§2716. Contracts with automatic renewal clauses

A. Any person, firm, or corporation engaged in commerce that sells, leases, or offers to sell or lease, any products or services to a consumer pursuant to a contract, when the contract automatically renews unless the consumer cancels the contract, shall disclose the automatic renewal clause clearly and conspicuously in the contract or contract offer.

B. Any person, firm, or corporation engaged in commerce that sells, leases, or offers to sell or lease, any products or services to a consumer pursuant to a contract, when the contract automatically renews unless the consumer cancels the contract, shall disclose clearly and conspicuously how to cancel the contract in the initial contract, contract offer, or with delivery of products or services.

C. A person, firm, or corporation that fails to comply with the requirements of this Section is in violation of this Section unless the person, firm, or corporation demonstrates all of the following:

(1) It has established and implemented written procedures to comply with this Section and enforces compliance with the procedures.

(2) Any failure to comply with this Section is the result of error.

(3) When an error has caused the failure to comply with this Section, it, as a matter of routine business practice, provides a full refund or credit for all amounts billed to or paid by the consumer from the date of the renewal until the date of the termination of the contract, or the date of the subsequent notice of renewal, whichever occurs first.

D. The provisions of this Section shall not apply to the following:

(1) The Louisiana Rental-Purchase Agreement Act as provided in R.S. 9:3351 through 3362.

(2) Banks, trust companies, savings and loan associations, savings banks, credit unions, finance or credit companies, industrial loan companies, or any other financial institution licensed or organized under the laws of any state or the United States, or any foreign bank maintaining a branch or agency licensed under the laws of the United States, or any subsidiary or affiliate thereof.

(3) Insurers licensed under Title 22 of the Louisiana Revised Statutes of 1950.

(4) A contract entered into before January 1, 2011.

(5) A contract that allows for cancellation by the consumer by written notice within thirty days or within one month, after the initial period has expired.

E. Any contract automatically renewed in violation of this Section shall revert to a thirty day renewal contract in accordance with the same terms.

Acts 2010, No. 906, §1.



RS 9:2717 - Contracts against public policy

§2717. Contracts against public policy

A. Any contract between a political subdivision and a person or entity entered into as a result of fraud, bribery, corruption, or other criminal acts, for which a final conviction has been obtained, shall be absolutely null and shall be void and unenforceable as contrary to public policy.

B. Any person whose conviction causes the nullity of the contract as provided in Subsection A of this Section shall be responsible for payment of all costs, attorney fees, and damages incurred in the rebidding of the contract.

Acts 2010, No. 970, §1.



RS 9:2721 - Filing in office of parish recorder

CHAPTER 2. REGISTRY OF INSTRUMENTS

AFFECTING IMMOVABLES

PART I. GENERAL PROVISIONS

§2721. Filing in office of parish recorder

A. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

B. An act of sale of immovable property or attachment thereto filed for registry in the office of the parish recorder pursuant to Subsection A of this Section shall designate the name of the person responsible for all property taxes and assessments and include the address where property tax and assessment notices are to be mailed. The person responsible for the taxes and assessments of the immovable being transferred shall provide the above information to the tax assessor for the parish in which the immovable property is located for the purpose of issuing tax and assessment notices.

C. Anyone who acquires immovable property in this state, whether by sale, sheriff's sale, giving in payment, or in any other manner, which property is subject to a recorded lease agreement that is not divested by the acquisition, shall take the property subject to all of the provisions of the lease, including any provision for the payment of a commission to a leasing agent or other third party, provided that the lease was recorded prior to the recordation of the document which establishes the rights of the person who acquires the property. Such document shall include but is not limited to a mortgage, option to purchase, or other writing.

Acts 1950, 2nd Ex.Sess., No. 7, §1; Acts 1992, No. 974, §1; Acts 1999, No. 949, §1; Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 9:2721.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2721.1. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2722 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2722. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2723 - Operation

§2723. Operation

This Chapter is remedial, and is for the benefit of all such third persons or third parties heretofore as well as those hereafter dealing with immovables or real or personal rights therein on the faith of the public records.

Acts 1950, 2nd Ex.Sess., No. 7, §3.



RS 9:2724 - Liens or privileges not dependent upon recordation for existence or priority

§2724. Liens or privileges not dependent upon recordation for existence or priority

This Chapter shall not derogate from or otherwise affect the existence or priority of any lien or privilege which, under existing law, is not dependent upon recordation for its existence or priority.

Acts 1950, 2nd Ex.Sess., No. 7, §4.



RS 9:2725 - Certificates of redemption under Federal Tax Lien Act; filing and recording

§2725. Certificates of redemption under Federal Tax Lien Act; filing and recording

A. Certificates of redemption under the Federal Tax Lien Act of 1966 (Public Law 89-719 of the United States, Title I, Section 109, Title 26, Section 7425 of the United States Code,1 as it may from time to time be amended), executed by the secretary of the treasury of the United States or his delegate, certifying the redemption by the United States of real or immovable property on which the United States has or claims a lien for taxes, or a title derived from the enforcement of a lien for taxes, which real or immovable property had been sold pursuant to an instrument creating a lien on such property, pursuant to a confession of judgment on the obligation secured by such an instrument, or pursuant to a nonjudicial sale under a statutory lien on such property, may be filed for record in the office of the register of conveyances of the parish in this state in which such real or immovable property is situated, and, when so filed and recorded, shall have effect as of the time of such filing to the same extent as is given by state law to the filing for record and recording, of acts and deeds conveying real or immovable property in this state.

B. The same fees allowed by law for the recording of acts and deeds conveying real or immovable property in this State shall apply to such certificates of redemption.

C. This section is not intended, and shall not be construed, to create or recognize any right of redemption, the validity and effect of any such right or claimed right of redemption being left to other laws or to the absence of other laws.

Acts 1968, No. 154, §§1-3.

126 U.S.C.A. §7425.



RS 9:2726 - Attachment and recordation of plats; definitions; penalty

§2726. Attachment and recordation of plats; definitions; penalty

A. Each person obtaining a servitude or right of way across private property where the servitude or right of way is obtained for the installation of a facility, or facilities, shall attach to the servitude or right of way agreement a plat, sketch or aerial photograph showing the approximate location of the servitude or right of way and the instrument and plat, sketch or aerial photograph shall be recorded in the conveyance records of the parish in which the private property is situated.

B. "Person" as used in this section shall include natural persons, municipalities and parishes and other political subdivisions and agencies and departments thereof, and persons, companies or corporations operating private or public pipelines or private or public utilities.

C. "Facilities" as used in this section include waterways and drainage canals and underground, surface and overhead pipelines, sewerage lines, utility lines and electric power lines.

D. This section shall not apply to any of the following:

(1) public utility servitudes established in a subdivision by the subdivider;

(2) service drop wires.

E. Failure to record the instrument and plat, sketch or aerial photograph herein required shall render the servitude or right of way agreement ineffective except as between grantor and grantee, their heirs, successors and assigns.

F. This section shall apply only to a servitude or right of way obtained after August 1, 1970.

Added by Acts 1970, No. 482, §1.



RS 9:2727 - Attachment and recordation of plats; expropriations

§2727. Attachment and recordation of plats; expropriations

A. The state or its political corporations or subdivisions created for the purpose of exercising any state governmental powers, upon obtaining any immovable property, including servitudes or other rights in or to immovable property for the purpose of constructing and maintaining roads or highways class 1 to 3 as defined by the Louisiana Department of Highways Minimum Design Standards for Rural Highways and Roads, shall attach to the instrument evidencing such acquisition a plat of survey showing the location of the acquisition and the instrument and plat of survey shall be recorded in the conveyance records of the parish in which the property is situated. Where there is a plat of record, reference to same shall satisfy the requirements herein.

B. Failure to record the plat of survey herein required shall not render the instrument evidencing such acquisition ineffective.

C. This Section shall apply only to property obtained after September 12, 1975.

Added by Acts 1975, No. 759, §1.



RS 9:2728 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2728. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2729 - Presumption of uniform intent and ownership

§2729. Presumption of uniform intent and ownership

Co-owners are presumed to acquire in equal portions. For the purposes of this presumption, a husband and wife acquiring together for the community property regime are considered one co-owner.

Acts 2003, No. 722, §1.



RS 9:2733 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2733. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2736 - Limitation of liability

CHAPTER 2-A. REGISTRY UNDER COMMERCIAL LAWS

§2736. Limitation of liability

A person who serves as the secretary of state, a filing officer, or as any of their respective officers, deputies, or employees shall not be individually liable for damages caused by any error, act, or omission in the performance of the duties provided in R.S. 10:9-101, et seq., except for grossly negligent acts or omissions or acts of willful or wanton misconduct.

Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:2737 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§2737. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:2741 - Establishing authenticity

§2741. Establishing authenticity

A. Any interested person may bring an action to:

(1) Establish that a document is an original instrument or that it is a duplicate of an original instrument; or

(2) Obtain the cancellation of a document from the records because it does not bear an original signature and it is not a duplicate of an original instrument.

B. A party who asserts that a recorded document is not an original or a duplicate of an instrument bears the burden of proof.

C.(1) If the court determines that a recorded document is an original instrument or a duplicate of such an instrument, it shall enter a judgment to that effect.

(2) In all other cases, the court shall declare the recordation is without effect and order it cancelled from the records.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:113 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:2742 - Notice of lease; requirements and effect

§2742. Notice of lease; requirements and effect

A.(1) In lieu of recording a written lease or sublease or any amendment or modification thereof, as provided by Civil Code Article 3338, a party may record a notice of lease or sublease, signed by the lessor and lessee of the lease or sublease.

(2) Recordation of a notice makes the lease or sublease and any subsequent amendment or modification thereof effective as to third persons to the same extent as would recordation of the instrument evidencing it.

(3) The notice of lease must contain the following:

(a) A declaration that the property is leased, and the names and addresses of the lessor and lessee.

(b) A description of the leased property.

(c) The date of the lease, its term, and the provisions of any extensions and renewals of the term provided for in the lease.

(d) A reference to the existence of an option, right of first refusal, or other agreement of the lessor to transfer all or any part of the leased premises.

(e) If of a sublease, the notice shall also contain reference to the recordation information of the primary lease or notice of lease that is subleased; however, the omission of this information does not affect the efficacy of the notice.

B. A notice of lease may also designate a person authorized to certify in writing on behalf of a party the terms of the lease, whether it is in full force and effect, and the extent to which the obligations of the lease have been performed. The certification shall have the same effect that it would have if it were signed by the person on whose behalf it is made.

C.(1) A change in a lease with respect to any matter that is required to be included in a notice of lease is not effective as to a third person unless the parties record a signed amendment to the notice that describes the change.

(2) If the amendment is of a transfer of a party's rights, the notice shall be signed by the transferor and transferee.

(3) If the amendment only designates a different person to certify the matters described in Subsection B of this Section, the amendment need only be signed by the person on behalf of whom the certification is to be made.

D. The effect of recordation of a notice of lease ceases:

(1) Upon recordation of an instrument signed by the parties to the lease or their successors declaring that the lease has terminated; or

(2) On the date that the lease may finally terminate as set forth in the notice of lease.

E. This Section shall apply to mineral leases that are subject to the provisions of the Louisiana Mineral Code. As to mineral leases, in addition to the other requirements provided under this Section, the notice shall include the primary term of the lease, as well as any additional period during which the lease may be maintained by the payment of rentals.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 8, §1, eff. June 18, 2007; Redesignated from R.S. 44:104 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:2743 - Certificate of encumbrances; procedure; content; liability

§2743. Certificate of encumbrances; procedure; content; liability

A. The recorder shall deliver a certificate of encumbrances to any person who requests it in writing.

B.(1) The certificate shall list all the uncancelled mortgages and instruments evidencing privileges, in the order of their recordation, that appear in the mortgage records and that identify the persons designated in the request as the mortgagor or obligor of the debt secured by the privilege, unless the recorder is supplied with evidence satisfactory to him that such instruments are in fact not those of the person in whose name the certificate is sought.

(2) Satisfactory evidence shall include an affidavit from the Louisiana licensed attorney requesting the certificate, setting forth all of the following information:

(a) A description of the uncancelled mortgages and instruments evidencing privileges.

(b) A statement from the affiant that he or someone under his direction has researched the uncancelled mortgages and instruments evidencing privileges.

(c) A statement that the affiant has determined through due and diligent research that the mortgages and instruments evidencing privileges are not against the person in whose name the certificate is sought.

(d) A statement that the affiant agrees to be personally liable to and indemnify the recorder and any person relying upon the affidavit for any damages they may suffer if the affidavit contains materially false or incorrect statements that cause the recorder to incorrectly list or fail to list instruments in the certificate.

(3) The affidavit provided for in Paragraph (2) of this Subsection shall be recorded in the mortgage records.

C.(1) If no uncancelled mortgage or instrument evidencing a privilege exists, the certificate shall declare that fact.

(2) The certificate shall not list mortgages or privileges arising from the recordation of the ad valorem tax rolls nor shall it list the notices of tax sales filed pursuant to R.S. 47:2180.

D.(1) The recorder is not liable personally or in his official capacity for listing in his certificate an encumbrance in the name of a person who reasonably may be construed to be the person in whose name the certificate is sought.

(2) The recorder is liable in his official capacity for any loss caused by the failure to list a mortgage or privilege in the certificate or by listing a mortgage or privilege that has been cancelled from his records unless the error proceeds from one of the following:

(a) A want of exactness in the description of the property or the name of the mortgagor or obligor of the debt secured by the privilege specifically given to the recorder in the request.

(b) An incorrect statement in an affidavit submitted pursuant to Subsection B of this Section.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:105 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011; Acts 2012, No. 178, §1.



RS 9:2744 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2744. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2745 - Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009, and Acts 2006, No. 730, §2.

§2745. Repealed by Acts 2006, No. 621, §20(B), eff. Jan. 1, 2009, and Acts 2006, No. 730, §2.



RS 9:2746 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2746. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2747 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2747. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2748 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2748. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2749 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2749. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2750 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2750. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2751 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2751. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2752 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2752. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2753 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2753. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2754 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2754. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2755 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2755. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2756 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2756. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2757 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§2757. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:2758 - Notarial certified copy of lost original

§2758. Notarial certified copy of lost original

When the original title or record is no longer in being, a copy is good proof, and supplies the want of the original, when it is certified as being conformable to the record, by the notary who has received it, or by one of his successors, or by any other public officer, with whom the record was deposited and who had authority to give certified copies of it, provided the loss of the original be previously proved.

Acts 1984, No. 331, §5.



RS 9:2759 - Lost original, certified copy from public record

§2759. Lost original, certified copy from public record

When an original title, by authentic act, or by private signature duly acknowledged, has been recorded in any public office, by an officer duly authorized, either by the laws of this State, or of the United States, to make such record, the copy of such record, duly authenticated, shall be received in evidence, on proving the loss of the original, or showing circumstances supported by the oath of the party, to render such loss probable.

Acts 1984, No. 331, §5.



RS 9:2771 - PERFORMANCE OF OBLIGATIONS

CHAPTER 3. PERFORMANCE OF OBLIGATIONS

§2771. Non-liability of contractor for destruction or deterioration of work

No contractor, including but not limited to a residential building contractor as defined in R.S. 37:2150.1(9), shall be liable for destruction or deterioration of or defects in any work constructed, or under construction, by him if he constructed, or is constructing, the work according to plans or specifications furnished to him which he did not make or cause to be made and if the destruction, deterioration, or defect was due to any fault or insufficiency of the plans or specifications. This provision shall apply regardless of whether the destruction, deterioration, or defect occurs or becomes evident prior to or after delivery of the work to the owner or prior to or after acceptance of the work by the owner. The provisions of this Section shall not be subject to waiver by the contractor.

Acts 1958, No. 183, §1. Amended by Acts 1960, No. 84, §1; Acts 2001, No. 179, §1.



RS 9:2772 - Peremptive period for actions involving deficiencies in surveying, design, supervision, or construction of immovables or improvements thereon

§2772. Peremptive period for actions involving deficiencies in surveying, design, supervision, or construction of immovables or improvements thereon

A. Except as otherwise provided in this Subsection, no action, whether ex contractu, ex delicto, or otherwise, including but not limited to an action for failure to warn, to recover on a contract, or to recover damages, or otherwise arising out of an engagement of planning, construction, design, or building immovable or movable property which may include, without limitation, consultation, planning, designs, drawings, specification, investigation, evaluation, measuring, or administration related to any building, construction, demolition, or work, shall be brought against any person performing or furnishing land surveying services, as such term is defined in R.S. 37:682, including but not limited to those services preparatory to construction, or against any person performing or furnishing the design, planning, supervision, inspection, or observation of construction or the construction of immovables, or improvement to immovable property, including but not limited to a residential building contractor as defined in R.S. 37:2150.1:

(1)(a) More than five years after the date of registry in the mortgage office of acceptance of the work by owner.

(b) If no such acceptance is recorded within six months from the date the owner has occupied or taken possession of the improvement, in whole or in part, more than five years after the improvement has been thus occupied by the owner.

(c) If, within ninety days of the expiration of the five-year peremptive period described in Subparagraph (a) of this Paragraph, a claim is brought against any person or entity included within the provisions of this Subsection, then such person or entity shall have ninety days from the date of service of the main demand or, in the case of a third-party defendant, within ninety days from service of process of the third party demand, to file a claim for contribution, indemnity or a third-party claim against any other party.

(2) If the person performing or furnishing the land surveying services, as such term is defined in R.S. 37:682, does not render the services preparatory to construction, or if the person furnishing such services or the design and planning preparatory to construction does not perform any inspection of the work, more than five years after he has completed the surveying or the design and planning with regard to actions against that person.

B.(1) The causes which are perempted within the time described above include any action:

(a) For any deficiency in the performing or furnishing of land surveying services, as such term is defined in R.S. 37:682, including but not limited to those preparatory to construction or in the design, planning, inspection, or observation of construction, or in the construction of any improvement to immovable property, including but not limited to any services provided by a residential building contractor as defined in R.S. 37:2150.1(9).

(b) For damage to property, movable or immovable, arising out of any such deficiency.

(c) For injury to the person or for wrongful death arising out of any such deficiency.

(d) Brought against a person for the action or failure to act of his employees.

(2) Deficiency, as used in this Section, includes failure to warn the owner of any dangerous or hazardous condition, regardless of when knowledge of the danger or hazard is obtained or should have been obtained.

(3) Except as otherwise provided in Subsection A of this Section, this peremptive period shall extend to every demand, whether brought by direct action or for contribution or indemnity or by third-party practice, and whether brought by the owner or by any other person.

C. If such an injury to the property or to the person or if such a wrongful death occurs during the fifth year after the date set forth in Subsection A, an action to recover the damages thereby suffered may be brought within one year after the date of the injury, but in no event more than six years after the date set forth in Subsection A, even if the wrongful death results thereafter.

D. Actions for the causes enumerated in Sub-section B of this Section, against the persons enumerated in Sub-section A of this Section, shall prescribe by the applicable prescriptive periods established by law for such actions.

E. The peremptive period provided by this Section shall not be asserted by way of defense by a person in possession or control, as owner, lessor, tenant, or other possessory interest, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury, damage, or death sued upon with regard to any cause of action arising out of the alleged delict, quasi delict, or obligation of any such person arising out of his possession or control of the property.

F. Nothing in this Section shall be construed as modifying the liability or responsibility otherwise imposed by law on the owner of an immovable or the possessor, lessor or lessee of an immovable, by reason of the design, planning, supervision, inspection or observation of construction, or construction of improvements to immovable property.

G. Causes of action arising from the performing or furnishing of land surveying services, as such term is defined in R.S. 37:682, if not performed preparatory to construction, which exist prior to September 11, 1981, shall be perempted one year from said date or by the applicable peremptive period established by this Section, whichever is later.

H.(1) The peremptive period provided by this Section shall not apply to an action to recover on a contract or to recover damages against any person enumerated in Subsection A of this Section, whose fraud has caused the breach of contract or damages sued upon. The provisions of this Subsection shall be retroactive.

(2) In any action in which fraud is alleged, that issue shall be decided by trial separate from and prior to the trial of any or all other issues. However, if fraud is alleged in nonresidential contracts in an action commenced after the expiration of the five-year period provided by this Section, and the court determines that the allegation was brought in bad faith and no fraud is found, then the party who made the allegation shall be liable for court costs and attorney fees. If fraud is proven, then the party that has committed the fraud shall be liable for court costs and attorney fees.

(3) Fraud, as used in this Section, shall have the same meaning as provided in Civil Code Article 1953.

I. Nothing in this Section shall be construed as limiting or modifying the non-liability of contractors for destruction or deterioration of, or defects in, any work, as provided in R.S. 9:2771.

Acts 1964, No. 189, §1; Acts 1979, No. 329, §1; Acts 1981, No. 163, §1; Acts 1985, No. 303, §1, eff. July 9, 1985; Acts 1990, No. 712, §1; Acts 1999, No. 1024, §1; Acts 2001, No. 179, §1; Acts 2003, No. 279, §1; Acts 2003, No. 919, §1; Acts 2010, No. 651, §1; Acts 2012, No. 762, §1.



RS 9:2773 - Limitations on the responsibility of agents, contractors and representatives

§2773. Limitations on the responsibility of agents, contractors and representatives

A. It is the public policy of the state that the responsibility which may be imposed on an agent, contractor, or representative by reason of the responsibility of proprietors under Article 667 of the Louisiana Civil Code shall be limited solely to the obligation of such agent, contractor, or representative to act as the surety of such proprietor in the event the proprietor is held to be responsible to his neighbor for damage caused him and resulting from the work of such agent, contractor, or representative, and only in the event the proprietor is unable to satisfy any claim arising out of such damage. The agent, contractor, or representative who is responsible for damages, as limited by this Section, shall have a right of action against the proprietor for any damages, costs, loss or expense which he may suffer in his capacity as the surety of the proprietor.

B. Nothing in this Section shall be construed to relieve a contractor of any liability which he may incur as a result of his own negligence or the improper performance of the work performed under the construction contract.

C. The provisions of this Section shall apply to all construction agreements entered into after the effective date hereof and may be waived by the contractor.

Added by Acts 1975, No. 602, §1.



RS 9:2774 - Guarantees and warranties in construction specifications

§2774. Guarantees and warranties in construction specifications

A. The guarantee and warranty period of all construction contracts shall commence on the date certified by the architect or engineer as the date the prime contract(s) has (have) been substantially completed in accordance with plans and specifications, or beneficially used by the owner, whichever first occurs.

B. The provisions of this Section shall not be subject to waiver by contract.

Added by Acts 1975, No. 675, §1.



RS 9:2775 - Construction projects; equipment and machinery contracts; certain provisions invalid

§2775. Construction projects; equipment and machinery contracts; certain provisions invalid

A. Any provision in a contract for the sale of equipment or machinery to be incorporated in a construction project, as hereinafter defined, which excludes liability for consequential damages is null and void.

B.(1) For the purposes of this Section the term "construction project" shall mean any residential or commercial project for the improvement, construction, modification, or repair of a fixed land based structure, or commercial project.

(2) The term "construction project" shall not include industrial or agricultural projects including but not limited to:

(a) Shipbuilding.

(b) Energy conversion or generation.

(c) Forestry.

(d) Paper production.

(e) Sugar production.

(f) Chemical or petrochemical production.

(g) Fixed platform fabrication.

(h) Mineral extraction, drilling, production, refining, development, transportation, or fabrication.

(i) Any projects constructed at the sites where such activities are being, or are to be conducted.

(j) Public sewerage, water treatment, or pumping facility.

C. "Consequential damages" are defined as loss of revenue, production, profits, use, rental income, or cost of replacement facilities, equipment and/or product, as may be applicable.

Added by Acts 1983, No. 330, §1. Acts 1984, No. 564, §1; Acts 1988, No. 533, §1.



RS 9:2776 - Acceptance of funds to procure legal representation; accounting

§2776. Acceptance of funds to procure legal representation; accounting

Any person who accepts funds to procure representation for another and also owns an interest in the cause of action, upon the written request of any person who advanced funds shall provide that person with a complete accounting in writing within sixty days of receipt of such request.

Acts 1987, No. 565, §1.



RS 9:2778 - Public contracts; certain provisions invalid

§2778. Public contracts; certain provisions invalid

A. The legislature finds that with respect to public contracts involving the state or a political subdivision of the state, provisions in such agreements requiring disputes arising thereunder to be resolved in a forum outside of this state or requiring their interpretation to be governed by the laws of another jurisdiction are inequitable and against the public policy of this state.

B. The legislature hereby declares null, void, unenforceable, and against public policy, any provision in a contract, subcontract, or purchase order, as described in Subsection A, which either:

(1) Requires a suit or arbitration proceeding to be brought in a forum or jurisdiction outside of this state.

(2) Requires interpretation of the agreement according to the laws of another jurisdiction.

C. The provisions of this Section shall apply to public contracts, as described in this Section, entered into on or after June 30, 1992.

Acts 1992, No. 582, §1, eff. June 30, 1992.



RS 9:2779 - Construction contracts, subcontracts, and purchase orders; certain provisions invalid

§2779. Construction contracts, subcontracts, and purchase orders; certain provisions invalid

A. The legislature finds that, with respect to construction contracts, subcontracts, and purchase orders for public and private works projects, when one of the parties is domiciled in Louisiana, and the work to be done and the equipment and materials to be supplied involve construction projects in this state, provisions in such agreements requiring disputes arising thereunder to be resolved in a forum outside of this state or requiring their interpretation to be governed by the laws of another jurisdiction are inequitable and against the public policy of this state.

B. The legislature hereby declares null and void and unenforceable as against public policy any provision in a contract, subcontract, or purchase order, as described in Subsection A, which either:

(1) Requires a suit or arbitration proceeding to be brought in a forum or jurisdiction outside of this state; rather, such actions or proceedings may be pursued in accordance with the Louisiana Code of Civil Procedure or other laws of this state governing similar actions.

(2) Requires interpretation of the agreement according to the laws of another jurisdiction.

C. The provisions of this Section apply to contracts, subcontracts, and purchase orders, as described in Subsection A, entered into on or after September 6, 1991.

D. Notwithstanding any other provisions of law to the contrary, the provisions of this Section shall not apply to negotiated labor contracts.

Acts 1991, No. 217, §1.



RS 9:2780 - Certain indemnification agreements invalid

§2780. Certain indemnification agreements invalid

A. The legislature finds that an inequity is foisted on certain contractors and their employees by the defense or indemnity provisions, either or both, contained in some agreements pertaining to wells for oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, to the extent those provisions apply to death or bodily injury to persons. It is the intent of the legislature by this Section to declare null and void and against public policy of the state of Louisiana any provision in any agreement which requires defense and/or indemnification, for death or bodily injury to persons, where there is negligence or fault (strict liability) on the part of the indemnitee, or an agent or employee of the indemnitee, or an independent contractor who is directly responsible to the indemnitee.

B. Any provision contained in, collateral to, or affecting an agreement pertaining to a well for oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, is void and unenforceable to the extent that it purports to or does provide for defense or indemnity, or either, to the indemnitee against loss or liability for damages arising out of or resulting from death or bodily injury to persons, which is caused by or results from the sole or concurrent negligence or fault (strict liability) of the indemnitee, or an agent, employee, or an independent contractor who is directly responsible to the indemnitee.

C. The term "agreement," as it pertains to a well for oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, as used in this Section, means any agreement or understanding, written or oral, concerning any operations related to the exploration, development, production, or transportation of oil, gas, or water, or drilling for minerals which occur in a solid, liquid, gaseous, or other state, including but not limited to drilling, deepening, reworking, repairing, improving, testing, treating, perforating, acidizing, logging, conditioning, altering, plugging, or otherwise rendering services in or in connection with any well drilled for the purpose of producing or excavating, constructing, improving, or otherwise rendering services in connection with any mine shaft, drift, or other structure intended for use in the exploration for or production of any mineral, or an agreement to perform any portion of any such work or services or any act collateral thereto, including the furnishing or rental of equipment, incidental transportation, and other goods and services furnished in connection with any such service or operation.

D.(1) The provisions of this Section do not affect the validity of any insurance contract, except as otherwise provided in this Section, or any benefit conferred by the worker's compensation laws of this state, and do not deprive a full owner or usufructuary of a surface estate of the right to secure an indemnity from any lessee, operator, contractor, or other person conducting operations for the exploration or production of minerals on the owner's land.

(2) Any language in this Section to the contrary notwithstanding, nothing in this Section shall affect the validity of an operating agreement or farmout agreement, as defined herein, to the extent that the operating agreement or farmout agreement purports to provide for defense or indemnity as defined in Subsection B of this Section. This exception shall not extend to any party who physically performs any activities pursuant to any agreement as defined in Subsection C of this Section. For purposes of this Subsection, operating agreement and farmout agreement shall be defined as follows:

(a) "Operating agreement" means any agreement entered into by or among the owners of mineral rights for the joint exploration, development, operation, or production of minerals.

(b) "Farmout agreement" means any agreement in which the holder of the operating rights to explore for and produce minerals, the "assignor", agrees that it will, upon completion of the conditions of the agreement, assign to another, the "assignee", all or a portion of a mineral lease or of the operating rights.

E. This Section shall have no application to public utilities, the forestry industry, or the sulphur industry, so long as the work being performed is not any of the operations, services, or activities listed in Subsection C above, except to the extent those operations, services, or activities are utilized in the sulphur industry.

F. The provisions of this Section do not apply to loss or liability for damages, or any other expenses, arising out of or resulting from:

(1) Bodily injury or death to persons arising out of or resulting from radioactivity; or

(2) Bodily injury or death to persons arising out of or resulting from the retainment of oil spills and clean-up and removal of structural waste subsequent to a wild well, failure of incidental piping or valves and separators between the well head and the pipelines or failure of pipelines, so as to protect the safety of the general public and the environment; or

(3) Bodily injury or death arising out of or resulting from performance of services to control a wild well so as to protect the safety of the general public or to prevent depletion of vital natural resources.

The term "wild well," as used in this Section, means any well from which the escape of salt water, oil, or gas is unintended and cannot be controlled by the equipment used in normal drilling practices.

G. Any provision in any agreement arising out of the operations, services, or activities listed in Subsection C of this Section of the Louisiana Revised Statutes of 1950 which requires waivers of subrogation, additional named insured endorsements, or any other form of insurance protection which would frustrate or circumvent the provisions of this Section, shall be null and void and of no force and effect.

H. The provisions of this Act do not deprive a person who has transferred land, with a reservation of mineral rights, of the right to secure an indemnity from any lessee, operator, contractor, or other person conducting operations for the exploration or production of minerals in connection with the reserved mineral rights; provided such person does not retain a working interest or an overriding royalty interest convertible to a working interest in any production obtained through activities described in Subsection C of this Section.

I. This Act shall apply to certain provisions contained in, collateral to or affecting agreements in connection with the activities listed in Subsection C which are designed to provide indemnity to the indemnitee for all work performed between the indemnitor and the indemnitee in the future. This specifically includes what is commonly referred to in the oil industry as master or general service agreements or blanket contracts in whatever form and by whatever name. The provisions of this Act shall not apply to a contract providing indemnity to the indemnitee when such contract was executed before the effective date of this Act and which contract governs a specific terminable performance of a specific job or activity listed in Subsection C.

Added by Acts 1981, No. 427, §1. Amended by Acts 1981, Ex.Sess., No. 33, §1; Acts 1982, No. 237, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1995, No. 240, §1, eff. June 14, 1995.



RS 9:2780.1 - Certain contract provisions invalid; motor carrier transportation contracts; construction contracts

§2780.1. Certain contract provisions invalid; motor carrier transportation contracts; construction contracts

A. For purposes of this Section, the following terms have the meanings ascribed to them by this Subsection, except where the context clearly indicates otherwise:

(1) "Motor carrier transportation contract" shall mean any contract, agreement, or understanding covering the transportation of property, other than agricultural products as defined in R.S. 9:3306 and timber without limitation, for compensation or hire by a motor carrier, entrance upon property by the motor carrier for the purpose of loading, unloading, or transporting property, other than agricultural products as defined in R.S. 9:3306 and timber without limitation, for compensation or hire, or a service incidental to any such activity, including but not limited to storage of property, other than agricultural products as defined in R.S. 9:3306 and timber without limitation, except the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

(2)(a) ''Construction contract'' shall mean any agreement for the design, construction, alteration, renovation, repair, or maintenance of a building, structure, highway, road, bridge, water line, sewer line, oil line, gas line, appurtenance, or other improvement to real property, or repair or maintenance of a highway, road, or bridge, including any moving, demolition, or excavation, except that no deed, lease, easement, license, or other instrument granting an interest in or the right to possess property will be deemed to be a construction contract even if the instrument includes the right to design, construct, alter, renovate, repair, or maintain improvements on such real property.

(b) "Construction contract" shall not include any design, construction, alteration, renovation, repair, or maintenance of the following:

(i) Any dirt or gravel road used to access oil and gas wells and associated facilities.

(ii) Oil flow lines or gas gathering lines used in association with the transportation of production from oil and gas wells from the point that oil and gas becomes co-mingled for transportation to oil storage facilities or gas transmission lines.

(3) "Indemnitee" means any named party in the contract to whom indemnification is owed pursuant to the terms of the contract.

(4) "Indemnitor" means any party to the contract who obligates himself to provide indemnification pursuant to the terms of the contract.

(5) "Third party" means any party not subject to the contractual obligations between the indemnitee and indemnitor, excluding, however, any party who has otherwise contracted with the indemnitor or is at the indemnitee's facility at the invitation or direction of the indemnitor.

B. Notwithstanding any provision of law to the contrary and except as otherwise provided in this Section, any provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract or construction contract which purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the indemnitee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the imdemnitee, an agent or employee of the indemnitee, or a third party over which the indemnitor has no control is contrary to the public policy of this state and is null, void, and unenforceable.

C. Notwithstanding any provision of law to the contrary and except as otherwise provided in this Section, any provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract or construction contract which purports to require an indemnitor to procure liability insurance covering the acts or omissions or both of the indemnitee, its employees or agents, or the acts or omissions of a third party over whom the indemnitor has no control is null, void, and unenforceable. However, nothing in this Section shall be construed to prevent the indemnitee from requiring the indemnitor to provide proof of insurance for obligations covered by the contract.

D. Notwithstanding any contractual provision to the contrary, this Section shall apply to and govern any construction contract to be performed in this state and any motor carrier transportation contract relative to loading or unloading activities, or any services incidental thereto, which occur in this state. Any provision, covenant, or clause in such contracts which conflicts with the provisions of this Section shall be null, void, and unenforceable.

E. The provisions of this Section are not intended to, nor shall they be judicially interpreted, to alter, add to, subtract from, amend, overlap, or affect the provisions of R.S. 9:2780 or R.S. 38:2195.

F. The provisions of this Section shall not apply to prohibited clauses in any motor carrier transportation contract and any construction contract entered into prior to January 1, 2011.

G. Nothing in this Section shall prohibit a motor vehicle operator from securing uninsured motorist coverage.

H. Nothing in this Section shall prohibit any employee from recovering damages, compensation, or benefits under workers' compensation laws or any other claim or cause of action.

I. Nothing in this Section shall invalidate or prohibit the enforcement of the following:

(1) Any clause in a construction contract containing the indemnitor's promise to indemnify, defend, or hold harmless the indemnitee or an agent or employee of the indemnitee if the contract also requires the indemnitor to obtain insurance to insure the obligation to indemnify, defend, or hold harmless and there is evidence that the indemnitor recovered the cost of the required insurance in the contract price. However, the indemnitor's liability under such clause shall be limited to the amount of the proceeds that were payable under the insurance policy or policies that the indemnitor was required to obtain.

(2) Any clause in a construction contract that requires the indemnitor to procure insurance or name the indemnitee as an additional insured on the indemnitor's policy of insurance, but only to the extent that such additional insurance coverage provides coverage for liability due to an obligation to indemnify, defend, or hold harmless authorized pursuant to Paragraph (1) of this Subsection, provided that such insurance coverage is provided only when the indemnitor is at least partially at fault or otherwise liable for damages ex delicto or quasi ex delicto.

Acts 2010, No. 492, §1; Acts 2012, No. 684, §1, eff. June 7, 2012; Acts 2012, No. 780, §1.



RS 9:2781 - Open accounts; attorney fees; professional fees; open account owed to the state

§2781. Open accounts; attorney fees; professional fees; open account owed to the state

A. When any person fails to pay an open account within thirty days after the claimant sends written demand therefor correctly setting forth the amount owed, that person shall be liable to the claimant for reasonable attorney fees for the prosecution and collection of such claim when judgment on the claim is rendered in favor of the claimant. Citation and service of a petition shall be deemed written demand for the purpose of this Section. If the claimant and his attorney have expressly agreed that the debtor shall be liable for the claimant's attorney fees in a fixed or determinable amount, the claimant is entitled to that amount when judgment on the claim is rendered in favor of the claimant. Receipt of written demand by the person is not required.

B. If the demand is forwarded to the person by first class mail to his last known address, a copy of the demand shall be introduced as evidence of written demand on the debtor.

C. If the demand is made by citation and service of a petition, the person shall be entitled to pay the account without attorney fees by delivering payment to the claimant or the claimant's attorney within ten days after service of the petition in city courts and fifteen days after service of the petition in all other courts.

D. For the purposes of this Section and Code of Civil Procedure Articles 1702 and 4916, "open account" includes any account for which a part or all of the balance is past due, whether or not the account reflects one or more transactions and whether or not at the time of contracting the parties expected future transactions. "Open account" shall include debts incurred for professional services, including but not limited to legal and medical services. For the purposes of this Section only, attorney fees shall be paid on open accounts owed to the state.

E. As used in this Section the following terms shall have the following meanings:

(1) "Person" means natural and juridical persons.

(2) "Reasonable attorney fees" means attorney fees incurred before judgment and after judgment if the judgment creditor is required to enforce the judgment through a writ of fieri facias, writ of seizure and sale, judgment debtor examination, garnishment, or other post-judgment judicial process.

F. If the judgment creditor incurs attorney fees after judgment on the principal demand associated with enforcement of the judgment, the judgment creditor may obtain judgment for those attorney fees and additional court costs by filing a rule to show cause along with an affidavit from counsel for the judgment creditor setting forth the attorney fees incurred. If the judgment debtor does not file with the court a memorandum in opposition at least eight days prior to the hearing on the rule, the court may award the attorney fees and court costs as prayed for without the necessity of an appearance in court by counsel for the judgment creditor. The rule to show cause shall include notice to the judgment debtor of the consequences under this Subsection of not timely filing a memorandum in opposition. The amount of any post-judgment award of attorney fees and costs shall be added to the total to be recovered on the principal demand through any existing writ or garnishment proceedings.

Added by Acts 1976, No. 399, §1; Amended by Acts 1977, No. 647, §1; Acts 1981, No. 463, §1; Acts 1983, No. 311, §1; Acts 1985, No. 701, §1; Acts 1986, No. 689, §1; Acts 1987, No. 485, §1; Acts 2001, No. 1075, §1; Acts 2010, No. 695, §1.



RS 9:2781.1 - Real estate broker privilege on commercial real estate; definition; recordation; ranking; collection of open account

§2781.1. Real estate broker privilege on commercial real estate; definition; recordation; ranking; collection of open account

A. A special privilege affecting the interest of the person with whom he has contracted is hereby granted to a licensed real estate broker for the amount of his commission on all commercial real estate for which he negotiates the sale, exchange, purchase, lease, transfer, or other act of conveyance, pursuant to a written agreement between the broker asserting the privilege and a person having legal capacity to transfer or acquire an interest in the real estate.

B. Valid recorded privileges and all mortgages, whether recorded prior or subsequent to, shall have priority over a broker's privilege, including but not limited to:

(1) Valid materialman's or laborer's liens which are recorded subsequent to the broker's privilege but which related back to a date prior to its recordation.

(2) All mortgages, whether to secure revolving credit, future advances, construction loans, including all renewals thereof, even if the renewals are evidenced by an entirely new mortgage and the old mortgage is cancelled.

(3) All vendor's liens.

C.(1) A notice of broker privilege shall be filed at least five days prior to the sale in the parish in which the commercial real estate is located. Such notice shall also be given to the purchaser by certified mail at least five days prior to the sale.

(2) The person claiming a privilege shall commence proceedings by filing a complaint within one year after the filing of the notice. The failure to do so shall extinguish the lien. No subsequent notice shall be given for the same claim, nor shall that claim be asserted in any proceeding under this Section.

(3) A complaint may be withdrawn by the mutual consent of the person claiming the privilege and any other party or parties to the written agreement specified in Subsection A.

(4) The privilege may be released by the posting of a bond or other assets with the court sufficient in value to cover the full value of the claim. This escrowed amount shall be disbursed by the court upon the finality of a judicial decision and in a manner consistent with the decision.

D. The commission owed a real estate broker as provided in Subsection A of this Section is an "open account" for purposes of R.S. 9:2781.

E. As used in this Section, "commercial real estate" means real estate as defined in R.S. 37:1431(6), but does not include single family residential units such as condominiums, townhouses, or houses in a subdivision when sold, leased, transferred, or otherwise conveyed on a unit by unit basis or in units of six or fewer, real estate on which no building or other structure is permanently attached, real estate classified as farmland for assessment purposes, or residential real estate as defined in the federal Real Estate Settlement Procedures Act.

F. If pursuant to this Section a broker acquires rights and receives prepaid commissions and the transaction which gives rise to the right to receive such commissions fails as a result of the fault of the broker, the broker shall return the unearned prepaid commissions.

Acts 1995, No. 770, §1.



RS 9:2781.2 - Real estate appraiser privilege on commercial real estate; definition; recordation; ranking

§2781.2. Real estate appraiser privilege on commercial real estate; definition; recordation; ranking

A. A special privilege affecting the interest of the person with whom he has contracted is hereby granted to a state-certified real estate appraiser as defined in R.S. 37:3392 for the amount of his fee on all real estate on which he performs an appraisal pursuant to a written agreement between the appraiser asserting the privilege and a person having legal capacity to transfer the real estate or a person having valid title to the real estate as owner.

B. Valid recorded privileges and all mortgages, whether recorded prior or subsequent to, shall have priority over an appraiser's privilege, including but not limited to:

(1) Valid materialman's or laborer's liens which are recorded subsequent to the appraiser's privilege but which relate back to a date prior to its recordation.

(2) All mortgages, whether to secure revolving credit, future advances, construction loans, including all renewals thereof, even if the renewals are evidenced by an entirely new mortgage and the old mortgage is canceled.

(3) All vendor's liens.

C.(1) A notice of appraiser privilege shall be filed at least five days prior to the sale in the parish in which the real estate is located. Such notice shall also be given to the purchaser by certified mail at least five days prior to the sale.

(2) The person claiming a privilege shall commence proceedings by filing a complaint within one year after the filing of the notice. The failure to do so shall extinguish the lien. No subsequent notice shall be given for the same claim, nor shall that claim be asserted in any proceeding under this Section.

(3) A complaint may be withdrawn by the mutual consent of the person claiming the privilege and any other party or parties to the written agreement specified in Subsection A of this Section.

(4) The privilege may be released by the posting of a bond or other assets with the court sufficient in value to cover the full value of the claim. This escrowed amount shall be disbursed by the court upon the finality of a judicial decision and in a manner consistent with the decision.

D. As used in this Section, "real estate" means real estate as defined in R.S. 37:1431(6).

Acts 2003, No. 979, §1.



RS 9:2782 - Nonsufficient fund checks; damages, attorney fees

§2782. Nonsufficient fund checks; damages, attorney fees

A. Whenever any drawer of a check dishonored for nonsufficient funds fails to pay the obligation created by the check within fifteen working days after receipt of written demand for payment thereof delivered by certified or registered mail, the drawer shall be liable to the payee or a person subrogated to the rights of the payee for damages of twice the amount so owing, but in no case less than one hundred dollars plus attorney fees and court costs.

B. The payee, his agent or assignee, or a holder may charge the drawer of the check a service charge not to exceed twenty-five dollars or five percent of the face amount of the check, whichever is greater, when making written demand for payment. The payee shall post a notice indicating the amount to be charged a drawer of a check if the check is returned for nonsufficient funds. Such notice shall be posted on the payee's business premises in a convenient and conspicuous place where persons entering the location will see it.

C.(1) Before any recovery under Subsection A of this Section may be claimed, a written demand in substantially the form which follows shall be sent by certified or registered mail to the drawer of the check at the address shown on the instrument:

"You are hereby notified that a check numbered __________, issued by you on ___________ (date), drawn upon__________, (name of bank), and payable to ___________, has been dishonored. Pursuant to Louisiana law, you have fifteen working days from receipt of this notice to tender payment in full of the amount of the check plus a service charge of twenty-five dollars or five percent of the face amount of the check, whichever is greater, the total amount due being __________. Unless this amount is paid in full within the fifteen-working-day period, the holder of the check may file a civil action against you for two times the amount of the check or one hundred dollars, whichever is greater, plus any court costs and reasonable attorney fees incurred by the payee in taking the action."

(2) Notice mailed by certified or registered mail evidenced by return receipt to the address printed on the check or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the person making the check.

(3) It shall be prima facie evidence that the drawer knew that the instrument would not be honored if notice mailed by certified or registered mail is returned to the sender when such notice is mailed within a reasonable time of dishonor to the address printed on the instrument or given by the drawer at the time of issuance of the check.

Acts 1986, No. 996, §1; Acts 1995, No. 486, §1; Acts 1999, No. 690, §1.



RS 9:2782.1 - Posting of nonsufficient fund checks

§2782.1. Posting of nonsufficient fund checks

Whenever a check is dishonored for nonsufficient funds and is returned to anyone who accepted the check from the original maker of the check in exchange for anything of value, the person holding the unpaid check may publicly post the check or a photograph of the maker of the check on the business premises that received the check after six months has elapsed from the date the check was returned dishonored if the check has remained unpaid and the holder of the unpaid check has mailed notice to the maker of the check at the address on the check by registered mail not more than ten days before the elapse of the sixty days that the check remains unpaid and that a copy of the check or a photograph of the maker will be publicly posted on the business premises that received the check.

Acts 1985, No. 577, §1.



RS 9:2782.2 - Stop-payment order on checks; damages, attorney fees

§2782.2. Stop-payment order on checks; damages, attorney fees

A. Whenever any drawer of a check stops payment on the check with the intent to defraud or when there is no justifiable dispute as to the amount owed or the existence of the obligation, the drawer shall be liable to a holder in due course as defined in R.S. 10:3-302, or a person subrogated to the rights of such holder, for damages of twice the amount so owing, but in no case less than one hundred dollars, plus attorney fees and court costs, if the drawer fails to pay the obligation created by the check within thirty days after receipt of written demand for payment thereof substantially in the form provided for in Subsection C which notice is delivered by certified or registered mail.

B. The holder in due course may charge the drawer of the check a service charge not to exceed fifteen dollars or five percent of the face amount of the check, whichever is greater, when making written demand for payment.

C.(1) Before any recovery under Subsection A of this Section may be claimed, a written demand in substantially the form which follows shall be sent by certified or registered mail to the drawer of the check at the address shown on the instrument:

"You are hereby notified a stop payment has been ordered by ___________________ (name of bank) against a check drawn upon such bank, numbered __________ and issued by you on _____________ (date), payable to ___________________ , which has been issued and/or negotiated to ____________________, who is a holder in due course pursuant to R.S. 10:3-302. Pursuant to Louisiana law, you have thirty days from receipt of this notice to tender payment in full of the amount of the check plus a service charge of fifteen dollars or five percent of the face amount of the check, whichever is greater, the total amount due being ______________, to such holder in due course. Unless this amount is paid in full within the thirty-day period, the holder in due course of the check may file a civil action against you for two times the amount of the check or one hundred dollars, whichever is greater, plus any court costs and reasonable attorney fees incurred by such holder in taking the action."

(2) Notice mailed by certified or registered mail evidenced by return receipt to the address printed on the check or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received by the drawer of the check.

(3) It shall be prima facie evidence that the drawer has no defenses to the claim of such holder in due course if notice mailed by certified or registered mail is returned to the sender when such notice is mailed within a reasonable time of the stopped payment to the address printed on the instrument or given by the drawer at the time of issuance of the check.

Acts 1997, No. 1198, §1, eff. July 1, 1997.



RS 9:2783 - Public parking meters; public and private parking lots and garages

§2783. Public parking meters; public and private parking lots and garages

Notwithstanding any provision of law to the contrary, the leaving or parking of a vehicle by any person at a parking meter operated by any municipality or other political subdivision or at any privately or publicly owned parking lot or garage, when such parking lot or garage has signs prominently displayed informing customers that the lot or garage is unattended, and when the driver retains the keys, shall not give rise to a contract of deposit but only to one of hiring or letting out space, and neither the political subdivision nor the parking lot or garage owner shall thereby incur the obligations or the responsibilities of a depositary for losses as a result of theft, vandalism, or damage to property.

Acts 1983, No. 405, §1; Acts 1997, No. 1406, §1.



RS 9:2784 - Late payment by contractors to subcontractors and suppliers; penalties

§2784. Late payment by contractors to subcontractors and suppliers; penalties

A. When a contractor receives any payment from the owner for improvements to an immovable after the issuance of a certificate of payment by the architect or engineer, or when a contractor receives any payment from the owner for improvements to an immovable when no architect or engineer is on the job, the contractor shall promptly pay such monies received to each subcontractor and supplier in proportion to the percentage of work completed prior to the issuance of the certificate of payment by such subcontractor and supplier, or by the owner if no architect or engineer is on the job. Further, whenever a subcontractor receives payment from the contractor, the subcontractor shall promptly pay such monies received to each sub-subcontractor and supplier in proportion to the work completed.

B. If for any reason the contractor receives less than the full payment from the owner, then the contractor shall be obligated to disperse only the funds received on a prorated basis with the contractor, subcontractors, and suppliers each receiving a prorated portion based on the amount due on the payment.

C. If the contractor or subcontractor without reasonable cause fails to make any payment to his subcontractors and suppliers within fourteen consecutive days of the receipt of payment from the owner for improvements to an immovable, the contractor or subcontractor shall pay to the subcontractors and suppliers, in addition to the payment, a penalty in the amount of one-half of one percent of the amount due, per day, from the expiration of the period allowed herein for payment after the receipt of payment from the owner. The total penalty shall not exceed fifteen percent of the outstanding balance due. In addition, the contractor or subcontractor shall be liable for reasonable attorney fees for the collection of the payments due the subcontractors and suppliers. However, any claim which the court finds to be without merit shall subject the claimant to all reasonable costs and attorney fees for the defense against such claim.

D. The provisions of this Section shall not be applicable to improvements to an immovable that is used for residential purposes.

Acts 1984, No. 720, §1; Acts 1986, No. 718, §1; Acts 1986, No. 750, §1; Acts 1987, No. 698, §1.



RS 9:2785 - DEATH OF A PARTY

CHAPTER 4. DEATH OF A PARTY

§2785. Death of either party when obligation personal as to both

An obligation to pay an annuity to a certain person during the life of the obligor,* is personal as to both, and is extinguished by the death of either.

Acts 1984, No. 331, §4.

*Note error in English translation of French text; "obligor" should be "obligee."



RS 9:2786 - Death of legatee before performance of personal obligation imposed on legacy

§2786. Death of legatee before performance of personal obligation imposed on legacy

A merely personal obligation to do, imposed by testament as the condition on which a legacy is to take effect, is void, if the legatee die before performance, or before he has been put in default; but the legacy will take effect.

Acts 1984, No. 331, §4.



RS 9:2787 - Heritable obligations imposed on legacies

§2787. Heritable obligations imposed on legacies

But if what is to be done, be a thing that can as well be done by the heirs of the legatee as by him, the obligation shall be heritable, and they must perform it before the legacy can take effect. The provisions of this and the preceding article relate only to testamentary dispositions.

Acts 1984, No. 331, §4.



RS 9:2788 - INTEREST UPON ACCRUED

CHAPTER 5. INTEREST UPON ACCRUED

INTEREST; EXCEPTIONS

§2788. [Blank] Acts 1986, No. 584, §3, redesignated R.S. 9:2788 as R.S. 9:3509.2.



RS 9:2789 - INTEREST-BEARING DEPOSIT ACCOUNTS

CHAPTER 6. INTEREST-BEARING DEPOSIT ACCOUNTS

§2789. Interest-bearing deposit accounts

No person other than the owner of the monies deposited in any interest-bearing account funded with deposited monies belonging to third persons as identified in accordance with the provisions of R.S. 6:317 may receive the interest earnings, as provided under Civil Code Art. 510, on those monies.

Acts 1991, No. 546, §2.



RS 9:2790.1 - Repealed by Acts 2004, No. 447, §2.

CHAPTER 7. UNIFORM FRAUDULENT TRANSFER ACT

§2790.1. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.2 - Repealed by Acts 2004, No. 447, §2.

§2790.2. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.3 - Repealed by Acts 2004, No. 447, §2.

§2790.3. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.4 - Repealed by Acts 2004, No. 447, §2.

§2790.4. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.5 - Legislative intent

CODE TITLE V--OF QUASI CONTRACTS, AND OF OFFENSES

AND QUASI OFFENSES

CHAPTER 1. DISGORGEMENT

§2790.5. Legislative intent

The purpose of this Chapter is to provide a civil remedy for the state to recover profits obtained through the commission of certain criminal offenses. Offenses committed against the state cause monetary damage to the state and violate the public trust. To prevent unjust enrichment, the state is hereby authorized to bring an action to recover profits, gains, or other benefits obtained through such criminal activity.

Acts 2010, No. 811, §2, eff. Aug. 15, 2011.



RS 9:2790.6 - Disgorgement

§2790.6. Disgorgement

A. The state may bring an action for damages against any person who has been convicted of the provisions of R.S. 14:118, 120, 133, 134, 134.3, 138, or 140 to recover the value of any profits, gains, or other benefits obtained through the commission of these crimes. Damages shall include the payment of legal interest at the rate provided in R.S. 13:4202.

B. For purposes of this Section, "state" means the state of Louisiana, or any parish, municipality, district, or other political subdivision thereof, or any agency, board, commission, department, or institution of the state, parish, municipality, district, or other political subdivision.

Acts 2010, No. 811, §2, eff. Aug. 15, 2011.



RS 9:2790.7 - Repealed by Acts 2004, No. 477, §2.

§2790.7. Repealed by Acts 2004, No. 477, §2.



RS 9:2790.8 - Repealed by Acts 2004, No. 447, §2.

§2790.8. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.9 - Repealed by Acts 2004, No. 447, §2.

§2790.9. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.10 - Repealed by Acts 2004, No. 447, §2.

§2790.10. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.11 - Repealed by Acts 2004, No. 447, §2.

§2790.11. Repealed by Acts 2004, No. 447, §2.



RS 9:2790.12 - Repealed by Acts 2004, No. 447, §2.

§2790.12. Repealed by Acts 2004, No. 447, §2.



RS 9:2791 - Liability of owner or occupant of property not used primarily for commercial recreational purposes

CODE TITLE V--OF QUASI CONTRACTS, AND OF OFFENSES

AND QUASI OFFENSES

CHAPTER 1. OF QUASI CONTRACTS (BLANK)

CHAPTER 2. OF OFFENSES AND QUASI OFFENSES

§2791. Liability of owner or occupant of property not used primarily for commercial recreational purposes

A. An owner, lessee, or occupant of premises owes no duty of care to keep such premises safe for entry or use by others for hunting, fishing, camping, hiking, sightseeing, or boating or to give warning of any hazardous conditions, use of, structure, or activities on such premises to persons entering for such purposes, whether the hazardous condition or instrumentality causing the harm is one normally encountered in the true outdoors or one created by the placement of structures or conduct of commercial activities on the premises. If such an owner, lessee, or occupant gives permission to another to enter the premises for such recreational purposes he does not thereby extend any assurance that the premises are safe for such purposes or constitute the person to whom permission is granted one to whom a duty of care is owed, or assume responsibility for or incur liability for any injury to persons or property caused by any act of person to whom permission is granted.

B. This Section does not exclude any liability which would otherwise exist for deliberate and willful or malicious injury to persons or property, nor does it create any liability where such liability does not now exist. Furthermore the provisions of this Section shall not apply when the premises are used principally for a commercial, recreational enterprise for profit; existing law governing such use is not changed by this Section.

C. The word "premises" as used in this Section includes lands, roads, waters, water courses, private ways and buildings, structures, machinery or equipment thereon.

D. The limitation of liability extended by this Section to the owner, lessee, or occupant of premises shall not be affected by the granting of a lease, right of use, or right of occupancy for any recreational purpose which may limit the use of the premises to persons other than the entire public or by the posting of the premises so as to limit the use of the premises to persons other than the entire public.

Acts 1964, No. 248, §§1-3; Acts 1989, No. 534, §1; Acts 2003, No. 716, §1.



RS 9:2792 - Limitation of liability of member, director, trustee or officer of any public, charitable or nonprofit hospital, institution or organization

§2792. Limitation of liability of member, director, trustee or officer of any public, charitable or nonprofit hospital, institution or organization

A person serving with or without compensation as a member, director, trustee or officer of any public, charitable or nonprofit hospital, institution or organization shall not be individually liable to any person, firm or entity, public or private, receiving benefits from the hospital, institution or organization for any act or omission to act by any employee or other officer of such public, charitable or nonprofit hospital, institution or organization.

Acts 1972, No. 375, §1.



RS 9:2792.1 - Limitation of liability of director, officer, or trustee of nonprofit organization

§2792.1. Limitation of liability of director, officer, or trustee of nonprofit organization

NOTE: AS ENACTED BY ACTS 1987, NO. 578, §1, AND NO. 859, §1.

A person who serves as a director, officer, or trustee of a nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, and who is not compensated for such services on a salary basis shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a director, officer, or trustee of that organization, or arising out of the management of the affairs of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

NOTE: AS ENACTED BY ACTS 1987, NO. 460, §1.

A person who serves as a director, officer, or trustee of a nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, and who is not compensated for such services on a salary basis shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy or arising out of the management of the affairs of the organization while acting as a director, officer, or trustee of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by the willful or wanton misconduct of such person.

Acts 1987, No. 578, §1; Acts 1987, No. 859, §1; Acts 1987, No. 460, §1.



RS 9:2792.2 - Limitation of liability of board member of downtown development district

§2792.2. Limitation of liability of board member of downtown development district

A. A person who serves as a member of the board of commissioners of a downtown development district shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of the board of commissioners of that downtown development district, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or* wanton misconduct.

B. "Downtown development district" as used herein means a downtown development district created by law or pursuant to law, and includes the downtown development districts created under the provisions of R.S. 33:2740.3, R.S. 33:2740.8, and R.S. 33:2740.15.

Acts 1987, No. 460, §1; Acts 1987, No. 859, §1.

{{*NOTE: THE WORD "AND" IS USED IN ACTS 1987, NO. 460, §1}}.



RS 9:2792.3 - Limitation of liability of director, officer, trustee, or volunteer worker for incorporated and unincorporated nonprofit organizations; civic or historical purpose

§2792.3. Limitation of liability of director, officer, trustee, or volunteer worker for incorporated and unincorporated nonprofit organizations; civic or historical purpose

A person who serves as a director, officer, trustee or volunteer worker for any nonprofit organization, whether incorporated or unincorporated, including but not limited to an organization whether incorporated or not, which sponsors a fair or festival, or any nonprofit historical organization, whether incorporated or not, which is organized for civic or historical purposes, whether he serves with or without compensation for such services shall not be individually liable for any act or omission resulting in damage or injury arising out of the exercise of his judgment in the formation and implementation of policy, or arising out of the management of affairs, while acting as a director, officer, trustee or volunteer worker of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

Acts 1987, No. 568, §1; Acts 1988, No. 565, §1.



RS 9:2792.4 - Limitation of liability of members of boards, commissions, or authorities of political subdivisions

§2792.4. Limitation of liability of members of boards, commissions, or authorities of political subdivisions

A. As used in this Section, a "member of a board, commission or authority of a political subdivision" means a person serving as an elected or appointed director, trustee, or member of a board, commission, or authority of a municipality, ward, parish, or special district, board, or commission of the state, including without limitation, a levee district, school board, parish law enforcement district, downtown development district, tourist commission, port commission, publicly owned railroad board or commission, or any other local board, commission, or authority.

B. A person who serves as a member of a board, commission, or authority of a political subdivision as defined in Subsection A, shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of a board, commission, or authority of that political subdivision, provided he was acting in good faith and within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct.

Acts 1987, No. 667, §1; Acts 1988, No. 734, §1.



RS 9:2792.5 - Limitation of liability of officer; federal or state credit union

§2792.5. Limitation of liability of officer; federal or state credit union

A person who serves as a director, officer, or committee member of a federally chartered or state chartered credit union, and who is not compensated for such services on a salary basis, shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a director, officer, or committee member of that credit union, or arising out of the management of the affairs of that credit union, provided he was acting in good faith and within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct.

Acts 1988, No. 205, §1.



RS 9:2792.6 - Limitation of liability of a trustee of a self-insurance trust fund

§2792.6. Limitation of liability of a trustee of a self-insurance trust fund

A person who serves as a trustee of any self-insurance trust fund, whether he serves with or without compensation for such services, shall not be individually liable for any act or omission resulting in damage or injury arising out of the exercise of his judgment in the formation and implementation of policy while acting as a trustee of that organization, or arising out of the management of the affairs of that organization, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

Acts 1989, No. 804, §1.



RS 9:2792.7 - Limitation of liability of director, officer, or trustee of certain homeowners associations

§2792.7. Limitation of liability of director, officer, or trustee of certain homeowners associations

A. A person who serves as a director, officer, or trustee of a homeowners association and who is not compensated for such services on a salary basis shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a director, officer, or trustee of that association, or arising out of the management of the affairs of that association, provided he was acting in good faith and within the scope of his official functions and duties, unless such damage or injury was caused by his willful or wanton misconduct.

B. For purposes of this Section, "homeowners association" means any of the following:

(1) A condominium association as defined in the Louisiana Condominium Act, R.S. 9:1121.101 et seq.

(2) A timeshare association as defined in the Louisiana Timesharing Act, R.S. 9:1131.1 et seq.

(3) A homeowners association as defined in the Louisiana Homeowners Association Act, R.S. 9:1141.1 et seq.

(4) An association defined by Section 528(c) of the Internal Revenue Code of 1986, as amended.

Acts 1990, No. 91, §1; Acts 1999, No. 88, §1.



RS 9:2792.8 - Limitation of liability; employees of certain nonprofit organizations supervising or coordinating community services

§2792.8. Limitation of liability; employees of certain nonprofit organizations supervising or coordinating community services

A. As used in this Section:

(1) "Designated nonprofit organization" means a private, nonprofit, tax-exempt organization under Section 501(c)(3), Internal Revenue Code, pursuant to 26 U.S.C. 501(c)(3), which has been designated by the judges of the judicial district or any city or municipal court within which it is located to coordinate or supervise the utilization of the community service of persons sentenced to perform community service as an alternative to incarceration.

(2) "Employee" means a director, officer, trustee, shareholder, or employee of a designated nonprofit organization, whether or not such person is compensated for his services.

(3) "Community service" means work which has been designated by the sentencing judge to be performed as an alternative to incarceration, and which the sentencing judge deems to be worthwhile to the community as a whole.

(4) "Community service workers" means persons convicted of misdemeanors, or felonies under a state or local ordinance not involving violence, and sentenced to perform community service, or persons who have entered a pretrial diversion agreement with a district attorney's office.

B. The state of Louisiana shall hold harmless and indemnify all designated nonprofit organizations for all acts and omissions of any community service worker which result in damage or injury to the same or any other community service worker and for all acts and omissions of any employee of the nonprofit organization which result in damage or injury to any community service worker, unless such damage or injury was caused by the employee's willful or wanton misconduct.

C. An employee of a designated nonprofit organization shall not be individually liable for any act or omission of his own or of any other employee which results in damage or injury to any community service worker, unless such damage or injury was caused by his willful or wanton misconduct, nor shall such employee be liable for any act or omission of any community service worker which results in damage or injury to any other community service worker or any third person whatsoever, unless such damage or injury was caused by the willful or wanton misconduct of such employee.

D. A community service worker shall have no cause of action for damages, except for the payment of medical expenses, against the entity conducting the program or supervising his participation therein, including a municipality, parish, sheriff, or other entity, nor against any official, employee, or agent of such entity, for any injury or loss suffered by him during or arising out of his participation therein, if such injury or loss is a direct result of the lack of supervision or act or omission of the supervisor, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its official, employee, or agent.

Acts 1991, No. 682, §1; Acts 1996, 1st Ex. Sess., No. 70, §1, eff. May 10, 1996; Acts 2011, No. 229, §1.



RS 9:2792.9 - Limitation of liability of volunteers of area agencies on aging and voluntary councils on the aging; definitions; exceptions

§2792.9. Limitation of liability of volunteers of area agencies on aging and voluntary councils on the aging; definitions; exceptions

A. No volunteer who in good faith and within the scope of his official functions and duties performs services for an area agency on aging or a parish voluntary council on the aging, without compensation, other than reimbursement for actual expenses incurred, shall be liable for any injury, loss, or damage as a result of any act or omission in rendering such service, except when the injury, damage, or loss is caused by the volunteer's willful or wanton misconduct, or the volunteer's gross negligence.

B. Nothing in this Section shall be construed to bar any cause of action against an area agency on aging or a voluntary council on the aging for an act or omission of a volunteer otherwise provided by law.

C. Notwithstanding the provisions of Subsection A of this Section, a person may sue and recover civil damages from a volunteer based upon a negligent act or omission involving the operation of a motor vehicle in performing the volunteer service, except that the amount recovered from the volunteer shall not exceed the limits of applicable insurance coverage maintained by or on behalf of the volunteer with respect to his negligent operation of a motor vehicle. Nothing in this Section shall be construed to limit the right of a person to recover from a policy of uninsured or underinsured motorist coverage available to him as a result of a motor vehicle accident.

D. As used in this Section:

(1) "Area agency on aging" means any area agency on aging designated under the federal Older Americans Act, 42 U.S.C. 3025(a)(2)(A), or a state agency performing the functions of an area agency under the provisions of 42 U.S.C. 3025(b)(5).

(2) "Voluntary council on the aging" means a voluntary council on the aging as designated pursuant to R.S. 46:1601 et seq.

Acts 1995, No. 1288, §1, eff. June 29, 1995.



RS 9:2793 - Gratuitous service at scene of emergency; limitation on liability

§2793. Gratuitous service at scene of emergency; limitation on liability

A. No person who in good faith gratuitously renders emergency care, first aid or rescue at the scene of an emergency, or moves a person receiving such care, first aid or rescue to a hospital or other place of medical care shall be liable for any civil damages as a result of any act or omission in rendering the care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in the said emergency; provided, however, such care or services or transportation shall not be considered gratuitous, and this Section shall not apply when rendered incidental to a business relationship, including but not limited to that of employer-employee, existing between the person rendering such care or service or transportation and the person receiving the same, or when incidental to a business relationship existing between the employer or principal of the person rendering such care, service or transportation and the employer or principal of the person receiving such care, service or transportation. This Section shall not exempt from liability those individuals who intentionally or by grossly negligent acts or omissions cause damages to another individual.

B. The immunity herein granted shall be personal to the individual rendering such care or service or furnishing such transportation and shall not inure to the benefit of any employer or other person legally responsible for the acts or omissions of such individual, nor shall it inure to the benefit of any insurer.

C. For purposes of this Section, rendering emergency care, first aid, or rescue shall include the use of an automated external defibrillator as defined by R.S. 40:1236.12.

Added by Acts 1975, No. 600, §1; Acts 2010, No. 459, §1.



RS 9:2793.1 - Immunity from liability for public entities; fire department; law enforcement agency; public emergencies; FBI agents

§2793.1. Immunity from liability for public entities; fire department; law enforcement agency; public emergencies; F.B.I. agents

A. No person shall have a cause of action against a public entity or the officers and employees thereof for damage to property at the site of a crime, accident, or fire, including without limitation the destruction or deterioration of property, caused while the officer or employee was acting within the course and scope of his office or employment and while taking reasonable remedial action which is necessary to abate a public emergency, unless such damage was caused by willful or wanton misconduct or gross negligence.

B.(1) As used in this Section, "public entity" means the state, or a political subdivision thereof which maintains a department responsible for fire protection, and its fire department, or a law enforcement agency, office, or department responsible for the prevention and detection of crime and the enforcement of the criminal laws of this state, and its law enforcement agency, office, or department.

(2) For purposes of this Section, the term "public emergency" includes any emergency in which there is a potential threat to life or property requiring immediate or remedial action, in order to insure the safety and health of persons and property, including an emergency created by apparent violation of the criminal laws of this state or an emergency created by fire.

C. Agents of the Federal Bureau of Investigation may raise the defense of qualified immunity if arresting for felonies in progress under the laws of the state of Louisiana or if assisting a peace officer of the state of Louisiana.

Acts 1989, No. 725, §1; Acts 1997, No. 126, §1.



RS 9:2793.2 - Gratuitous emergency services rendered by American Red Cross volunteers; limitation of liability

§2793.2. Gratuitous emergency services rendered by American Red Cross volunteers; limitation of liability

A. No person who in good faith gratuitously renders any emergency service as a volunteer on behalf of the American Red Cross shall be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act or failure to provide or arrange for further services.

B. The limitation of liability provided in Subsection A shall not apply if any of the following exists:

(1) The emergency service provided was inconsistent with or a breach of policies or procedures taught in the current and most advanced national American Red Cross First Aid Training Course or American Red Cross Disaster Nursing Course, or both.

(2) The emergency service provided was not supervised by a duly qualified employee or agent of the American Red Cross, as required by the policy and procedures of the American Red Cross.

(3) The damages were caused by the intentional act or omission or gross negligence or willful or wanton misconduct of the volunteer.

C. As used in this Section:

(1) "Emergency service" means the immediate and temporary care rendered to a victim of injury or sudden illness consistent with the policies and procedures taught in the current and most advanced American Red Cross First Aid Training Course or the American Red Cross Disaster Nursing Course, or both.

(2) "Volunteer" means a person who has successfully completed first aid training by the American Red Cross or other recognized emergency medical training program and whose certification is current.

Acts 1995, No. 1230, §1.



RS 9:2793.3 - Gratuitous services rendered by the United Way; limitation of liability

§2793.3. Gratuitous services rendered by the United Way; limitation of liability

The United Way of America or its licensed member organizations or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.4 - Gratuitous services rendered by Southern Mutual Help Association; limitation of liability

§2793.4. Gratuitous services rendered by Southern Mutual Help Association; limitation of liability

The Southern Mutual Help Association, Inc., or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.5 - Gratuitous services rendered by PRC Compassion, Inc.; limitation of liability

§2793.5. Gratuitous services rendered by PRC Compassion, Inc.; limitation of liability

PRC Compassion, Inc., or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.6 - Gratuitous services rendered by Catholic charities; limitation of liability

§2793.6. Gratuitous services rendered by Catholic charities; limitation of liability

Any entity or any officer, employee, or volunteer thereof, listed in the Official Catholic Directory published by P.J. Kenedy & Sons who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 836, §1; Acts 2007, No. 331, §1.



RS 9:2793.7 - Gratuitous services rendered by the Louisiana Girl Scout Councils; limitation of liability

§2793.7. Gratuitous services rendered by the Louisiana Girl Scout Councils; limitation of liability

The Louisiana Girl Scout Councils or any officer, employee, or volunteer thereof who gratuitously renders any disaster relief or recovery services following a declared state of emergency shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering relief or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2006, No. 741, §1.



RS 9:2793.8 - Gratuitous services rendered by National Voluntary Organizations Active in Disaster; limitation of liability

§2793.8. Gratuitous services rendered by National Voluntary Organizations Active in Disaster; limitation of liability

The National Voluntary Organizations Active in Disaster or its member organizations or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services following a declared state of emergency, shall not be liable to any person for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2007, No. 109, §1, eff. June 22, 2007.



RS 9:2793.9 - Gratuitous services rendered by religious organizations; limitation of liability

§2793.9. Gratuitous services rendered by religious organizations; limitation of liability

Any religious organization qualified as a nonprofit tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1954, as amended, or any officer, employee, or volunteer thereof, who gratuitously renders any evacuation assistance or recovery services of any kind to other persons in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service or who gratuitously renders any disaster relief or recovery services during a declared state of emergency, shall not be liable to any person for whom such services are rendered for any injury, death, loss, civil penalty, or damage as a result of any act or omission in rendering assistance, relief, or recovery services or as a result of any act or failure to act or failure to provide or arrange for further services, unless the damage or injury was caused by gross negligence or willful and wanton misconduct.

Acts 2008, No. 318, §1.



RS 9:2794 - Physicians, dentists, optometrists, and chiropractic physicians; malpractice; burden of proof; jury charge; physician witness expert qualification

§2794. Physicians, dentists, optometrists, and chiropractic physicians; malpractice; burden of proof; jury charge; physician witness expert qualification

A. In a malpractice action based on the negligence of a physician licensed under R.S. 37:1261 et seq., a dentist licensed under R.S. 37:751 et seq., an optometrist licensed under R.S. 37:1041 et seq., or a chiropractic physician licensed under R.S. 37:2801 et seq., the plaintiff shall have the burden of proving:

(1) The degree of knowledge or skill possessed or the degree of care ordinarily exercised by physicians, dentists, optometrists, or chiropractic physicians licensed to practice in the state of Louisiana and actively practicing in a similar community or locale and under similar circumstances; and where the defendant practices in a particular specialty and where the alleged acts of medical negligence raise issues peculiar to the particular medical specialty involved, then the plaintiff has the burden of proving the degree of care ordinarily practiced by physicians, dentists, optometrists, or chiropractic physicians within the involved medical specialty.

(2) That the defendant either lacked this degree of knowledge or skill or failed to use reasonable care and diligence, along with his best judgment in the application of that skill.

(3) That as a proximate result of this lack of knowledge or skill or the failure to exercise this degree of care the plaintiff suffered injuries that would not otherwise have been incurred.

B. Any party to an action shall have the right to subpoena any physician, dentist, optometrist, or chiropractor for a deposition or testimony for trial, or both, to establish the degree of knowledge or skill possessed or degree of care ordinarily exercised as described in Subsection A of this Section without obtaining the consent of the physician, dentist, optometrist, or chiropractor who is going to be subpoenaed only if that physician, dentist, optometrist, or chiropractor has or possesses special knowledge or experience in the specific medical procedure or process that forms the basis of the action. The fee of the physician, dentist, optometrist, or chiropractor called for deposition or testimony, or both, under this Subsection shall be set by the court.

C. In medical malpractice actions the jury shall be instructed that the plaintiff has the burden of proving, by a preponderance of the evidence, the negligence of the physician, dentist, optometrist, or chiropractic physician. The jury shall be further instructed that injury alone does not raise a presumption of the physician's, dentist's, optometrist's, or chiropractic physician's negligence. The provisions of this Section shall not apply to situations where the doctrine of res ipsa loquitur is found by the court to be applicable.

D.(1) In a medical malpractice action against a physician, licensed to practice medicine by the Louisiana State Board of Medical Examiners under R.S. 37:1261 et seq., for injury to or death of a patient, a person may qualify as an expert witness on the issue of whether the physician departed from accepted standards of medical care only if the person is a physician who meets all of the following criteria:

(a) He is practicing medicine at the time such testimony is given or was practicing medicine at the time the claim arose.

(b) He has knowledge of accepted standards of medical care for the diagnosis, care, or treatment of the illness, injury, or condition involved in the claim.

(c) He is qualified on the basis of training or experience to offer an expert opinion regarding those accepted standards of care.

(d) He is licensed to practice medicine by the Louisiana State Board of Medical Examiners under R.S. 37:1261 et seq., is licensed to practice medicine by any other jurisdiction in the United States, or is a graduate of a medical school accredited by the American Medical Association's Liaison Committee on Medical Education or the American Osteopathic Association.

(2) For the purposes of this Subsection, "practicing medicine" or "medical practice" includes but is not limited to training residents or students at an accredited school of medicine or osteopathy or serving as a consulting physician to other physicians who provide direct patient care, upon the request of such other physicians.

(3) In determining whether a witness is qualified on the basis of training or experience, the court shall consider whether, at the time the claim arose or at the time the testimony is given, the witness is board certified or has other substantial training or experience in an area of medical practice relevant to the claim and is actively practicing in that area.

(4) The court shall apply the criteria specified in Paragraphs (1), (2), and (3) of this Subsection in determining whether a person is qualified to offer expert testimony on the issue of whether the physician departed from accepted standards of medical care.

(5) Nothing in this Subsection shall be construed to prohibit a physician from qualifying as an expert solely because he is a defendant in a medical malpractice claim.

Added by Acts 1975, No. 807, §1. Amended by Acts 1979, No. 545, §1; Acts 1985, No. 709, §1; Acts 1995, No. 821, §1; Acts 1997, No. 623, §1, eff. July 3, 1997; Acts 2003, No. 581, §1, eff. June 27, 2003.



RS 9:2795 - Limitation of liability of landowner of property used for recreational purposes; property owned by the Department of Wildlife and Fisheries; parks owned by public entities

§2795. Limitation of liability of landowner of property used for recreational purposes; property owned by the Department of Wildlife and Fisheries; parks owned by public entities

A. As used in this Section:

(1) "Land" means urban or rural land, roads, water, watercourses, private ways or buildings, structures, and machinery or equipment when attached to the realty.

(2) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises.

(3) "Recreational purposes" includes but is not limited to any of the following, or any combination thereof: hunting, fishing, trapping, swimming, boating, camping, picnicking, hiking, horseback riding, bicycle riding, motorized, or nonmotorized vehicle operation for recreation purposes, nature study, water skiing, ice skating, roller skating, roller blading, skate boarding, sledding, snowmobiling, snow skiing, summer and winter sports, or viewing or enjoying historical, archaeological, scenic, or scientific sites.

(4) "Charge" means the admission price or fee asked in return for permission to use lands.

(5) "Person" means individuals regardless of age.

B.(1) Except for willful or malicious failure to warn against a dangerous condition, use, structure, or activity, an owner of land, except an owner of commercial recreational developments or facilities, who permits with or without charge any person to use his land for recreational purposes as herein defined does not thereby:

(a) Extend any assurance that the premises are safe for any purposes.

(b) Constitute such person the legal status of an invitee or licensee to whom a duty of care is owed.

(c) Incur liability for any injury to person or property caused by any defect in the land regardless of whether naturally occurring or man-made.

(2) The provisions of this Subsection shall apply to owners of commercial recreational developments or facilities for injury to persons or property arising out of the commercial recreational activity permitted at the recreational development or facility that occurs on land which does not comprise the commercial recreational development or facility and over which the owner has no control when the recreational activity commences, occurs, or terminates on the commercial recreational development or facility.

C. Unless otherwise agreed in writing, the provisions of Subsection B shall be deemed applicable to the duties and liability of an owner of land leased for recreational purposes to the federal government or any state or political subdivision thereof or private persons.

D. Nothing in this Section shall be construed to relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this Section to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

E.(1) The limitation of liability provided in this Section shall apply to any lands or water bottoms owned, leased, or managed by the Department of Wildlife and Fisheries, regardless of the purposes for which the land or water bottoms are used, and whether they are used for recreational or nonrecreational purposes.

(2)(a) The limitation of liability provided in this Section shall apply to any lands, whether urban or rural, which are owned, leased, or managed as a public park by the state or any of its political subdivisions and which are used for recreational purposes.

(b) The provision of supervision on any land managed as a public park by the state or any of its political subdivisions does not create any greater duty of care which may exist and does not create a duty of care or basis of liability for personal injury or for damage to personal property caused by the act or omission of any person responsible for security or supervision of park activities, except as provided in Subparagraph (E)(2)(d) of this Section.

(c) For purposes of the limitation of liability afforded to parks pursuant to this Section this limitation does not apply to playground equipment or stands which are defective.

(d) The limitation of liability as extended to parks in this Section shall not apply to intentional or grossly negligent acts by an employee of the public entity.

F. The limitation of liability extended by this Section to the owner, lessee, or occupant of premises shall not be affected by the granting of a lease, right of use, or right of occupancy for any recreational purpose which may limit the use of the premises to persons other than the entire public or by the posting of the premises so as to limit the use of the premises to persons other than the entire public.

Acts 1975, No. 615, §§2 to 5; Acts 1986, No. 967, §1; Acts 1986, No. 976, §1; Acts 1989, No. 534, §1; Acts 1995, No. 1092, §3; Acts 1996, 1st Ex. Sess., No. 75, §1; Acts 2001, No. 1199, §1.



RS 9:2795.1 - Limitation of liability of farm animal activity sponsor or professional; exceptions; required warning

§2795.1. Limitation of liability of farm animal activity sponsor or professional; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Engages in a farm animal activity" means riding, training, providing, or assisting in providing medical treatment of, driving, or being a passenger upon a farm animal, whether mounted or unmounted, or any person assisting a participant or show management. The term "engages in a farm animal activity" does not include being a spectator at a farm animal activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the farm animal activity.

(2) "Farm animal" means one or more of the following animals: horse, pony, mule, donkey, hinny, cow, bull, ox or other bovine, sheep, pig, hog, goat, ratite (ostrich, rhea, emu), and chicken or other fowl.

(3) "Farm animal activity" includes any or all of the following:

(a) A farm animal show, fair, competition, performance, or parade that involves any or all farm animals, including but not limited to any dressage, hunter and jumper horse show, grand prix jumping, three-day event, combined training, rodeo, Courir de Mardi Gras, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding, and western game and hunting.

(b) Training or teaching activities, or both, involving farm animals.

(c) Boarding a farm animal, including daily care.

(d) Riding, inspecting, or evaluating a farm animal belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the farm animal or is permitting a prospective purchaser of the farm animal to ride, inspect, or evaluate the farm animal.

(e) A ride, trip, hunt, or other farm animal activity of any type, however informal or impromptu, that is sponsored by a farm animal activity sponsor.

(f) Placing or replacing horseshoes or trimming the hooves on a farm animal.

(g) Examining or administering medical treatment to a farm animal by a veterinarian.

(4) "Farm animal activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for a farm animal activity, including but not limited to: a pony club; 4-H club; Courir de Mardi Gras association; hunt club; riding club; school and college-sponsored class, program, and activity; therapeutic riding program; bull riding activity; and any operator, instructor, and promoter of a farm animal facility.

(5) "Farm animal facility" means any area used for any farm animal activity, including but not limited to a farm, ranch, riding arena, training stable, barn, pasture, riding trail, show ring, polo field, or other area or facility used or provided by a farm animal activity sponsor or where a participant engages in a farm animal activity.

(6) "Farm animal professional" means a person engaged for compensation in any of the following:

(a) Instructing a participant or renting to a participant a farm animal for the purpose of riding, driving, or being a passenger upon the farm animal.

(b) Renting equipment or tack to a participant in a farm animal activity.

(c) Examining or administering medical treatment to a farm animal as a veterinarian.

(d) Veterinarian or farrier services.

(7) "Inherent risks of farm animal activities" means those dangers or conditions which are an integral part of a farm animal activity, including but not limited to:

(a) The propensity of a farm animal to behave in ways that may result in injury, harm, or death to persons on or around them.

(b) The unpredictability of a farm animal's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals.

(c) Certain hazards such as surface and subsurface conditions.

(d) Collisions with other farm animals or objects.

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the farm animal or not acting within his ability.

(8) "Participant" means any person, whether amateur or professional, who engages in a farm animal activity, whether or not a fee is paid to participate in the farm animal activity.

B. Except as provided in Subsection C of this Section, a farm animal activity sponsor, a farm animal professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of a farm animal activity and, except as provided in Subsection C of this Section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from a farm animal activity sponsor, a farm animal professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of farm animal activities.

C. Nothing in Subsection B of this Section shall prevent or limit the liability of a farm animal activity sponsor, a farm animal professional, or any other person if the farm animal activity sponsor, farm animal professional, or person either:

(1) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury.

(2) Failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the farm animal activity and to safely manage the particular farm animal based on the participant's representations of his ability.

(3) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the farm animal activity sponsor, farm animal professional, or person and for which warning signs have not been conspicuously posted.

(4) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injures the participant.

D. Nothing in Subsection B of this Section shall prevent or limit the liability of a farm animal activity sponsor or a farm animal professional under liability provisions as set forth in the "Louisiana Products Liability Act", R.S. 9:2800.51 through 2800.59.

E. Every farm animal professional and every farm animal activity sponsor shall post and maintain a sign conspicuously located or provide a written warning which contains the warning notice specified in Subsection F of this Section. The sign shall be placed in a clearly visible location on or near any stable, corral, registration area, staging area, or arena where the farm animal professional or the farm animal activity sponsor conducts a farm animal activity or the written warning shall be given to each participant prior to the commencement of the parade or activities. The warning notice specified in Subsection F of this Section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height or shall appear in the written warning in boldfaced capital letters no smaller than 12-point type. Every written contract entered into by a farm animal professional or by a farm animal activity sponsor for the provision of professional services, instruction, or the rental of equipment or tack or a farm animal to a participant, whether or not the contract involves farm animal activities on or off the location or site of the farm animal professional's or the farm animal activity sponsor's business, shall contain in clearly readable print the warning notice specified in Subsection F of this Section.

F. The signs, written warnings, and contracts described in Subsection E of this Section shall contain the following warning notice: "WARNING Under Louisiana law, a farm animal activity sponsor or farm animal professional is not liable for an injury to or the death of a participant in a farm animal activity resulting from the inherent risks of the farm animal activity, pursuant to R.S. 9:2795.1."

G. Failure to comply with the requirements concerning warning notices provided in this Section shall prevent a farm animal activity sponsor or farm animal professional from invoking the privilege of immunity provided by this Section.

Acts 1992, No. 351, §1; Acts 1999, No. 311, §1; Acts 2001, No. 504, §1; Acts 2003, No. 898, §1.



RS 9:2795.2 - Limitation of liability for the Audubon Commission; the city of New Orleans; other entities operating facilities of the Audubon Commission; exceptions; required warning

§2795.2. Limitation of liability for the Audubon Commission; the city of New Orleans; other entities operating facilities of the Audubon Commission; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Audubon Commission" means that public body created by Act 191 of 1914, as amended, and as described in the New Orleans Home Rule Charter Section 5-801 et seq.

(2) "Audubon Golf Course" means the golf course located in Audubon Park.

(3) "Audubon Park" means the public park located in the city of New Orleans operated by the Audubon Commission, including, but not limited to, that property located within the Sixth District of the city of New Orleans, which consists of that property, including the former Foucher Plantation as conveyed by act before M.L. Ainsworth, Notary Public, on August 15, 1871, and registered in the Orleans Parish Conveyance Office in COB 100, folio 187 and 181 on August 16, 1871.

(4) "Hurst Walk" shall mean the walk, walkway, path, or area, which has existed through the Audubon Golf Course between the Western Roadway on the West and the lagoon on the East in Audubon Park.

B. Except as hereinafter provided in this Section, and notwithstanding any other law to the contrary, neither the Audubon Commission, the city of New Orleans, nor any other entity which operates any facilities of the Audubon Commission, including, but not limited to, the Audubon Nature Institute, shall be liable for any loss or damage caused by injury to or the death of any person, resulting from the use of the Hurst Walk area except for intentional or grossly negligent acts by an agent or employee of the Audubon Commission, the city of New Orleans, or any other entity which operates any facilities of the Audubon Commission, including but not limited to the Audubon Nature Institute.

C.(1) Nothing in Subsection B of this Section shall prevent or limit the liability of the Audubon Commission, the city of New Orleans, or any other entity operating any facility of the Audubon Commission, including, but not limited to, the Audubon Nature Institute, unless warning signs are posted as provided in this Subsection. The warning signs provided pursuant to this Subsection shall contain the following warning notice: "You are entering an area which is within the Audubon Golf Course. This area may be dangerous and you risk being struck by golf balls or golf carts. The Audubon Commission, the city of New Orleans, or any other entity which operates any facilities of the Audubon Commission, including but not limited to the Audubon Nature Institute, shall not be liable for your injury or death resulting from your use of this area. Proceed at your own risk." The letters of the sign shall be at least four inches high.

(2) This sign shall be conspicuously located and clearly visible at either end of the Hurst Walk.

D. The limited liability provided under the provisions of this Act shall be applicable to the Audubon Commission and others governed by this legislation, including, but not limited to, all employees and agents of the Audubon Commission, the city of New Orleans, and the Audubon Nature Institute.

Acts 2002, 1st Ex. Sess., No. 48, §1.



RS 9:2795.3 - Limitation of liability of equine activity sponsor; exceptions; required warning

§2795.3. Limitation of liability of equine activity sponsor; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Engages in an equine activity" means riding, training, racing, driving, providing farrier services, providing or assisting in providing medical treatment of, or being a passenger upon an equine, whether mounted or unmounted, or any person assisting a participant or show management. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the equine activity.

(2) "Equine" means a horse, pony, mule, donkey, or hinny.

(3) "Equine activity" includes any or all of the following:

(a) An equine show, auction, fair, race, competition, performance, parade, or carriage ride that involves any or all breeds of equine and any of the equine disciplines, including but not limited to any dressage, hunter and jumper horse show, grand prix jumping, three-day event, combined training, rodeo, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western game, racing, and hunting.

(b) Equine training or teaching activities, or both.

(c) Boarding equine.

(d) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine.

(e) A ride, trip, hunt, or other equine activity of any type however informal or impromptu that are sponsored by an equine activity sponsor.

(f) Providing veterinarian or farrier services.

(4) "Equine activity sponsor" means an individual, group, club, partnership, corporation, or other entity, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including but not limited to a pony club; 4-H club; hunt club; riding club; licensed racetrack; licensed training centers; school and college sponsored class, program, and activity; therapeutic riding program; and any operator, instructor, and promoter of an equine facility, including but not limited to a stable, clubhouse, ponyride string, fair, farm, ranch, and arena at which the activity is held.

(5) "Equine professional" means a person engaged for compensation in any of the following:

(a) Instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine.

(b) Renting equipment or tack to a participant.

(c) Providing veterinarian or farrier services.

(6) "Inherent risks of equine activities" means those dangers or conditions which are an integral part of equine activities, including but not limited to:

(a) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them.

(b) The unpredictability of an equine's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals.

(c) Certain hazards such as surface and subsurface conditions.

(d) Collisions with other equine or objects.

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his ability.

(7) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity, and any equine stabled, training, or running on the racetrack or at a licensed training center and any jockey, exercise person, trainer, owner or employee, agent, or independent contractor of each.

B. Except as provided in Subsection C of this Section, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and, except as provided in Subsection C of this Section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.

C. Nothing in Subsection B of this Section shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person either:

(1) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury.

(2) Failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and to safely manage the particular equine based on the participant's representations of his ability.

(3) Owned, leased, rented, or otherwise was in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional, or person and for which warning signs have not been conspicuously posted.

(4) Committed an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injured the participant.

D. Nothing in Subsection B of this Section shall prevent or limit the liability of an equine activity sponsor or an equine professional under liability provisions as set forth in the Louisiana Products Liability Act, R.S. 9:2800.51 through 2800.59.

E. Every equine professional and every equine activity sponsor shall post and maintain signs which contain the warning notice specified in Subsection F of this Section. Such signs shall be placed in a clearly visible location on or near any stable, corral, or arena where the equine professional or the equine activity sponsor conducts equine activities. The warning notice specified in Subsection F of this Section shall appear on each sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional or by an equine activity sponsor for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's or the equine activity sponsor's business, shall contain in clearly readable print the warning notice specified in Subsection F of this Section.

F. The signs and contracts described in Subsection E of this Section shall contain the following warning notice:

WARNING

Under Louisiana law, an equine activity sponsor or equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to R.S. 9:2795.3.

G. Failure to comply with the requirements concerning warning notices provided in this Section shall prevent an equine activity sponsor or equine professional from invoking the privilege of immunity provided by this Section.

Acts 2003, No. 898, §1; Acts 2006, No. 136, §1.



RS 9:2795.4 - Limitation of liability; motorized off-road vehicle activities; definitions; exceptions; required warning

§2795.4. Limitation of liability; motorized off-road vehicle activities; definitions; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Engages in motorized off-road vehicle activity" means rides or drives, or is a passenger upon a motorized off-road vehicle, or is a person assisting a participant or management. The term "engages in a motorized off-road vehicle activity" does not include being a spectator at a motorized off-road vehicle activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the motorized off-road vehicle activity.

(2) "Inherent risks of motorized off-road vehicle activities" means those dangers or conditions which are an integral part of a motorized off-road vehicle activity, including but not limited to:

(a) The propensity of a motorized off-road vehicle to roll over in ways that may result in injury, harm, or death to persons on or around it.

(b) Certain hazards such as surface and subsurface conditions.

(c) Collisions with other motorized off-road vehicles or objects.

(d) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the motorized off-road vehicle or not acting within his ability.

(3) "Motorized off-road vehicle" means any two- or four-wheeled vehicle powered by a combustible engine or electric motor and weighing eleven thousand five hundred pounds or less, whether or not such vehicle is required to be registered to operate upon the highways of this state.

(4) "Motorized off-road vehicle activity" includes any or all of the following:

(a) A motorized off-road vehicle show, race, competition, or performance that involves any or all motorized off-road vehicles, including but not limited to any dirt track, paved or unpaved race course, or jump.

(b) Training, teaching, or demonstrating activities involving motorized off-road vehicles.

(c) Driving, inspecting, or evaluating a motorized off-road vehicle belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the motorized off-road vehicle at a motorized off-road vehicle facility.

(d) A ride, trip, hunt, or other motorized off-road vehicle activity of any type, however informal or impromptu, that is sponsored by a motorized off-road vehicle activity sponsor.

(5) "Motorized off-road vehicle activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for a motorized off-road vehicle activity, including but not limited to a hunting club; riding club; school or college-sponsored class, program, or activity; therapeutic riding program; or any operator, instructor, or promoter of a motorized off-road vehicle facility.

(6) "Motorized off-road vehicle facility" means any area used for any motorized off-road vehicle activity, including but not limited to a farm, ranch, riding arena, barn, pasture, riding trail, paved or unpaved race course, or other area or facility used or provided by a motorized off-road vehicle activity sponsor or where a participant engages in a motorized off-road vehicle activity.

(7) "Motorized off-road vehicle professional" means a person engaged for compensation in any of the following:

(a) Instructing a participant or renting to a participant a motorized off-road vehicle for the purpose of riding, driving, or being a passenger upon the motorized off-road vehicle.

(b) Renting equipment to a participant in a motorized off-road vehicle activity.

(8) "Participant" means any person, whether amateur or professional, who engages in a motorized off-road vehicle activity, whether or not a fee is paid to participate in the motorized off-road vehicle activity.

B. Except as provided in Subsection C of this Section, a motorized off-road vehicle activity sponsor, a motorized off-road vehicle professional, or any other person, which shall include individuals and all forms of business entities, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of a motorized off-road vehicle activity and, except as provided in Subsection C of this Section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from, a motorized off-road vehicle activity sponsor, a motorized off-road vehicle professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of motorized off-road vehicle activities.

C. Nothing in Subsection B of this Section shall prevent or limit the liability of a motorized off-road vehicle activity sponsor, a motorized off-road vehicle professional, or any other person if the motorized off-road vehicle activity sponsor, motorized off-road vehicle professional, or other person either:

(1) Provided the equipment, and knew or should have known that the equipment was faulty, and such equipment was faulty to the extent that it did cause the injury.

(2) Failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the motorized off-road vehicle activity.

(3) Owned, leased, rented, or otherwise was in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the motorized off-road vehicle activity sponsor, motorized off-road vehicle professional, or other person and for which warning signs have not been conspicuously posted.

(4) Committed an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury.

(5) Intentionally injured the participant.

D. Nothing in Subsection B of this Section shall prevent or limit the liability of a motorized off-road vehicle activity sponsor or a motorized off-road vehicle professional or other person under liability provisions as set forth in the Louisiana Products Liability Act, R.S. 9:2800.51 through 2800.59.

E. Every motorized off-road vehicle professional and every motorized off-road vehicle activity sponsor shall post and maintain a sign conspicuously located or provide a written warning which contains the warning notice specified in Subsection F of this Section. The sign shall be placed in a clearly visible location on or near any registration area, staging area, or arena where the motorized off-road vehicle professional or the motorized off-road vehicle activity sponsor conducts a motorized off-road vehicle activity, or the written warning shall be given to each participant prior to the commencement of the activities. The warning notice specified in Subsection F of this Section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height or shall appear in the written warning in boldfaced capital letters no smaller than twelve-point type. Every written contract entered into by a motorized off-road vehicle professional or by a motorized off-road vehicle activity sponsor for the provision of professional services, instruction, or the rental of equipment or a motorized off-road vehicle to a participant, whether or not the contract involves motorized off-road vehicle activities on or off the location or site of the motorized off-road vehicle professional's or the motorized off-road vehicle activity sponsor's business, shall contain in clearly readable print the warning notice specified in Subsection F of this Section.

F. The signs, written warnings, and contracts described in Subsection E of this Section shall contain the following warning notice: "WARNING Under Louisiana law, a motorized off-road vehicle activity sponsor or motorized off-road vehicle professional is not liable for an injury to or the death of a participant in a motorized off-road vehicle activity resulting from the inherent risks of the motorized off-road vehicle activity, pursuant to R.S. 9:2795.4."

G. Failure to comply with the requirements concerning warning notices provided in this Section shall prevent a motorized off-road vehicle activity sponsor or motorized off-road vehicle professional from invoking the privilege of immunity provided by this Section.

Acts 2003, No. 1011, §1; Acts 2004, No. 912, §1; Acts 2005, No. 51, §1.



RS 9:2795.5 - Limitation of liability; agritourism activities; definitions; exceptions; required warning

§2795.5. Limitation of liability; agritourism activities; definitions; exceptions; required warning

A. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Agritourism" means the travel or visit by the general public to, or the practice of inviting the general public to travel to or visit, a working farm, ranch, or other commercial agricultural, aquacultural, horticultural, or forestry operation for the purpose of enjoyment, education, or participation in the activities of the farm, ranch, or other agricultural, aquacultural, horticultural, or forestry operation.

(2) "Agritourism activities" means those activities related to agritourism as defined in rules and regulations adopted by the commissioner of agriculture and forestry in accordance with the Administrative Procedure Act, and which the conduct of any such activity is set forth in a plan of operation approved by the director of the Louisiana Cooperative Extension Service of the Louisiana State University Agricultural Center or his designee.

(3) "Agritourism professional" means any person and his employees or authorized agents who offers or conducts one or more agritourism activities for agritourism purposes.

(4) "Inherent risks of agritourism activity" means those conditions, dangers, or hazards that are an integral part of an agritourism activity, including surface and subsurface conditions of land and water; natural conditions of vegetation; the behavior of wild or domestic animals; those arising from the form or use of structures or equipment ordinarily used on a working farm, ranch, or other commercial agricultural, aquacultural, horticultural, or forestry operation; and the mistakes or negligent acts of a participant that may contribute to injury to the participant or others, including failing to follow instructions given by the agritourism professional or failing to exercise reasonable caution while engaging in the agritourism activity.

(5) "Participant" means any person, other than an agritourism professional, who engages in an agritourism activity, even if that person did not pay to participate in the agritourism activity.

B.(1) Except as provided in Paragraph (2) of this Subsection, an agritourism professional is not liable for injury to or death of a participant resulting from the inherent risks of agritourism activities, so long as the warning contained in Subsection C of this Section is posted as required and, except as provided in Paragraph (2) of this Subsection, no participant or participant's representative can maintain an action against or recover from an agritourism professional for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of agritourism activities. In any action for damages arising out of an agritourism activity against an agritourism professional, the agritourism professional shall plead the provisions of this Section as an affirmative defense.

(2) Nothing contained in Paragraph (1) of this Subsection prevents or limits the liability of an agritourism professional, if the agritourism professional does any one or more of the following:

(a) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that act or omission caused injury, damage, or death to the participant.

(b) Intentionally injures the participant.

(c) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facility upon which the participant sustained injuries because of a dangerous latent condition, including but not limited to the dangerous propensity of a particular animal used in such activity, which was known or should have been known to the agritourism professional and for which warning signs have not been conspicuously posted.

(d) Any limitation on liability provided in Paragraph (1) of this Subsection to an agritourism professional is in addition to any other limitation of liability otherwise provided by law.

(3) Nothing contained in Paragraph (1) of this Subsection shall prevent or limit the liability of an agritourism professional under liability provisions as set forth in the Louisiana Products Liability Act, R.S. 9:2800.51 through 2800.60.

C.(1) Every agritourism professional shall post and maintain signs that contain the warning notice specified in Paragraph (2) of this Subsection and shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an agritourism professional for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves agritourism activities on or off the location or at the site of the agritourism activity, shall contain in clearly readable print the warning notice specified in Paragraph (2) of this Subsection.

(2) The signs and contracts described in Paragraph (1) of this Subsection shall contain the following notice of warning:

"WARNING

Under Louisiana law, R.S. 9:2795.5, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location if such injury or death results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity."

(3) Failure to comply with the requirements concerning warning signs and notices provided in this Subsection shall prevent an agritourism professional from invoking the limitation of liability provided by this Section.

Acts 2008, No. 591, §1.



RS 9:2796 - Limitation of liability for loss connected with Mardi Gras parades and festivities; fair and festival parades

§2796. Limitation of liability for loss connected with Mardi Gras parades and festivities; fair and festival parades

A. Notwithstanding any other law to the contrary, no person shall have a cause of action against any krewe or organization, any group traditionally referred to as Courir de Mardi Gras, or any member thereof, which presents Mardi Gras parades, including traditional rural Mardi Gras parades, processions, or runs in which participants ride on horseback, march, walk, or ride on horse-drawn or motordrawn floats, or wheeled beds, or other parades, whether held on a public or private street or waterway, or in a building or other structure, or any combination thereof, connected with pre-Lenten festivities or the Holiday in Dixie Parade, or against any nonprofit organization chartered under the laws of this state, or any member thereof, which sponsors fairs or festivals that present parades or courirs, for any loss or damage caused by any member thereof, during or in conjunction with or related to the parades or courirs presented by such krewe or organization, unless said loss or damage was caused by the deliberate and wanton act or gross negligence of the krewe or organization, or any member thereof as the case may be, or unless said member was operating a motor vehicle within the parade or festival and was a compensated employee of the krewe, organization, or courir. The provisions of this Section shall not be intended to limit the liability of a compensated employee of such krewe or organization for his individual acts of negligence.

B. Any person who is attending or participating in one of the organized parades of floats or persons listed in Subsection A of this Section, when the parade begins and ends between the hours of 6:00 a.m. and 12:00 midnight of the same day, assumes the risk of being struck by any missile whatsoever which has been traditionally thrown, tossed, or hurled by members of the krewe or organization in such parades held prior to the effective date of this Section. The items shall include but are not limited to beads, cups, coconuts, and doubloons unless said loss or damage was caused by the deliberate and wanton act or gross negligence of said krewe or organization.

Added by Acts 1979, No. 361, §1; Acts 1987, No. 392, §1; Acts 1988, No. 877, §1; Acts 1997, No. 397, §1, eff. Jan. 1, 1998; Acts 1999, No. 1264, §1; Acts 2001, No. 504, §1.



RS 9:2796.1 - Limitation of liability for loss connected with St. Patrick's Day parades or any ethnic parade

§2796.1. Limitation of liability for loss connected with St. Patrick's Day parades or any ethnic parade

Notwithstanding any other law to the contrary, no person shall have a cause of action against any organization which presents St. Patrick's Day parades or other street parades connected with any ethnic celebration, or against any nonprofit organization chartered under the laws of this state, or any member thereof, which sponsors fairs or festivals that present parades, for any loss or damage caused by any member thereof or related to the parades presented by such organization, unless said loss or damage was caused by the deliberate and wanton act or gross negligence of the organization. The provisions of this Section shall not be intended to limit the liability of a compensated employee of such organization for his individual acts of negligence.

Acts 1991, No. 30, §1.



RS 9:2796.2 - Limitation of liability for loss connected with festivals, programs, or activities sponsored by an animal sanctuary

§2796.2. Limitation of liability for loss connected with festivals, programs, or activities sponsored by an animal sanctuary

A. Notwithstanding any other law to the contrary, no person shall have a cause of action against any nonprofit organization which operates or maintains an animal sanctuary, qualified as a tax-exempt organization under Section 501(C) of the Internal Revenue Code of 1954, as amended, or an officer, employee, or volunteer thereof, for any injury, death, loss, or damage in connection with the Chimp Haven Festival, Dixie Chimps art contest, Les Boutiques de Noel, SciPort and Chimp Haven events, Run Wild and Have a Field Day, Eye-20 Art Show Gala, Krewe of Barkus and Meow Paws parade, Krewe of Centaur parade, Krewe of Highland parade, garden tour, ChimpStock, and any other educational and public awareness activities in which the organization sponsors or participates, unless the loss or damage was caused by the deliberate and wanton act or gross negligence of the organization or any officer, employee, or volunteer thereof.

B. As used in this Section, a "nonprofit organization which operates or maintains an animal sanctuary" means an organization authorized to provide a sanctuary system for chimpanzees in accordance with 42 U.S.C. 287a-3a.

C. The provisions of this Section shall not apply to the operation of a vehicle on a public highway by officers, employees, or volunteers of a nonprofit organization which operates or maintains an animal sanctuary.

Acts 2003, No. 691, §1.



RS 9:2796.3 - Liability for loss related to bonfire presentations on the Mississippi River levee

§2796.3. Liability for loss related to bonfire presentations on the Mississippi River levee

A. Personal injury, wrongful death, and survivorship actions for damages against a sponsor of a bonfire presentation on the Mississippi River levee in connection with any festival or ethnic or holiday celebration shall be available to the plaintiff if the sponsor of the bonfire failed to obtain and comply with a permit for the bonfire presentation, failed to use only combustible materials approved by the local governing authority, negligently violated an order from the local governing authority, or committed a deliberate and wanton act or gross negligence, and such conduct of the sponsor was the cause in fact of the injury, death, or loss sustained by the plaintiff.

B. Igniting a bonfire by a sponsor prior to receiving specific oral authority from the local governing authority to ignite the bonfire shall constitute the negligent violation of an order of the local governing authority.

C. As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Bonfire" shall include only those structures which do not exceed a height of twenty feet, a width of twelve feet, and a length of twenty-four feet, and which are roped off by a minimum of twenty-five feet around the entire bonfire structure using nonflammable barricade material.

(2) "Bonfire presentation" means and includes all of the activities of constructing, igniting, and viewing a permitted bonfire on the Mississippi River levee which is being constructed and presented in connection with a festival or ethnic or holiday celebration.

(3) "Sponsor" means any governmental agency, office, or department, or any nonprofit organization, chartered under the laws of this state, or any member thereof, who applies for the bonfire permit or who is specifically listed as a participant on the bonfire permit application.

D. The provisions of this Section provide the exclusive remedies for which a plaintiff may bring a personal injury, wrongful death, or survivorship action against a sponsor of a bonfire presentation.

E. Any action for damages against a sponsor who is covered by the Louisiana Governmental Claims Act shall be subject to the provisions of R.S. 13:5101 et seq. The same limitations on the total amount recoverable provided in R.S. 13:5106(B)(1) and (2) shall be applicable to any action for damages against a nonpublic sponsor.

Acts 2003, No. 1259, §1.



RS 9:2797 - Users of blood or tissue; a medical service

§2797. Users of blood or tissue; a medical service

A. The screening, procurement, processing, distribution, transfusion, or medical use of human blood and blood components of any kind and the transplantation or medical use of any human organ, human tissue, or approved animal tissue by physicians, dentists, hospitals, hospital blood banks, and nonprofit community blood banks is declared to be, for all purposes whatsoever, the rendition of a medical service by each and every physician, dentist, hospital, hospital blood bank, and nonprofit community blood bank participating therein, and shall not be construed to be and is declared not to be a sale. Strict liability and warranties of any kind without negligence shall not be applicable to the aforementioned who provide these medical services.

B. In any action based in whole or in part on the use of blood or tissue by a healthcare provider, to which the provisions of this Section do not apply, the plaintiff shall have the burden of proving all elements of his claim, including defect in the thing sold and causation of his injuries by the defect by a preponderance of the evidence unaided by any presumption.

C. The provisions of Subsections A and B are procedural and apply to all alleged causes of action or other acts, omission, or neglect without regard to the date when the alleged cause of action or other act, omission, or neglect occurred.

D. As used in this Section:

(1) "Healthcare provider" includes all individuals and entities listed in R.S. 9:2797, Civil Code Article 2322.1, R.S. 40:1299.39, and R.S. 40:1299.41, whether or not enrolled with the Patient's Compensation Fund.

(2) "The use of blood or tissue" means the screening, procurement, processing, distribution, transfusion, or any medical use of human blood, blood products, and blood components of any kind and the transplantation or medical use of any human organ, human or approved animal tissue, tissue products, or tissue components by any healthcare provider.

Acts 1990, No. 1091, §2; Acts 1999, No. 539, §1, eff. June 30, 1999.



RS 9:2797.1 - Certified, nonprofit poison control centers; legislative findings; limitation of liability

§2797.1. Certified, nonprofit poison control centers; legislative findings; limitation of liability

A. The Legislature of Louisiana finds that the lack of a statewide poison control center is a health threat to the citizens of Louisiana. The legislature further finds that the availability of the information provided by such centers could save the lives of many citizens of this state, particularly children. The legislature further finds that liability insurance is unavailable for such centers and that this unavailability of insurance will prevent the provision of this vital service to the citizens of Louisiana.

B. No nonprofit organization established primarily to provide poison information and consultation, collect pertinent data, and deliver professional and public education which is certified as a regional poison center by the American Association of Poison Control Centers or any employee or volunteer of any such center, who in good faith provides information or consultation to any person in need thereof, shall be liable for any civil damages as a result of any act or omission by such person in providing such information or consultation, unless the damages were caused by the gross negligence or willful or wanton misconduct of the organization or employee or volunteer.

Acts 1989, No. 528, §1, eff. July 5, 1989.



RS 9:2798 - Limitation of liability of a volunteer athletic coach, manager, team volunteer health care provider, or official; definitions

§2798. Limitation of liability of a volunteer athletic coach, manager, team volunteer health care provider, or official; definitions

A. Except as provided in Subsection B of this Section, no person shall have a cause of action against any volunteer athletic coach, manager, athletic trainer, team volunteer health care provider, or sports team official for any loss or damage caused by any act or omission to act directly related to his responsibilities as a coach, manager, athletic trainer, team volunteer health care provider, or official, while actively conducting, directing, or participating in the sporting activities or in the practice thereof, unless the loss or damage was caused by the gross negligence of the coach, manager, athletic trainer, team volunteer health care provider, or official.

B.(1) The provisions of this Section shall not be applicable unless the volunteer athletic coach, manager, athletic trainer, team volunteer health care provider, or sports team official has participated in a safety orientation and training program established by the league or team with which he is affiliated. Any safety orientation and training program established in compliance with this Subsection may include, as a condition of satisfactory completion, a course in child cardiopulmonary resuscitation. Participation in a safety orientation and training program by a coach, manager, athletic trainer, team volunteer health care provider, or sports team official may be waived by the league prior to the individual's or person's participation in the sporting activities or in the practice thereof upon submission of appropriate documented evidence as to that individual's or person's proficiency in first aid and safety, which may include a current certification in child cardiopulmonary resuscitation.

(2) Any individual or person who has been tested or trained, and sanctioned or admitted by a recognized league or association shall be deemed to be in compliance with this Subsection. However, compliance with the requirements of this Subsection shall not be construed to create or impose on the volunteer any additional liability or higher standard of care based on participation in safety orientation and training or evidence of proficiency in first aid and safety.

C. The receipt of a small stipend or incidental compensation for volunteer services shall not exclude any individual or person, who is otherwise covered, from the limitation of liability provided in Subsection A of this Section.

D. For the purposes of this Section, the following phrases shall have the meanings hereafter ascribed to them:

(1) "Actively conducting, directing, or participating in sporting activities or the practice thereof" means the actual preparation, training, and participation in contests or games of physical skill, including, but not limited to post-practice, post-contest, or post-game treatment and follow-ups at a school facility, pre-season conditioning programs, teaching or other instructional seminars, team meetings, agility drills, and pre-participation fitness evaluations.

(2) "Athletic trainer" means any individual certified pursuant to R.S. 37:3301 et seq.

(3) "Team volunteer health care provider" means any individual or person defined by R.S. 40:1299.41(A) gratuitously providing health care services or treatment to the general membership of a sports team or participants of a sports league or association.

E. Nothing contained in this Section shall extend immunity to any local school system.

Acts 1987, No. 572, §1; Acts 1988, No. 420, §1; Acts 1995, No. 1288, §1, eff. June 29, 1995; Acts 1999, No. 798, §1.



RS 9:2798.1 - Policymaking or discretionary acts or omissions of public entities or their officers or employees

§2798.1. Policymaking or discretionary acts or omissions of public entities or their officers or employees

A. As used in this Section, "public entity" means and includes the state and any of its branches, departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, employees, and political subdivisions and the departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, and employees of such political subdivisions.

B. Liability shall not be imposed on public entities or their officers or employees based upon the exercise or performance or the failure to exercise or perform their policymaking or discretionary acts when such acts are within the course and scope of their lawful powers and duties.

C. The provisions of Subsection B of this Section are not applicable:

(1) To acts or omissions which are not reasonably related to the legitimate governmental objective for which the policymaking or discretionary power exists; or

(2) To acts or omissions which constitute criminal, fraudulent, malicious, intentional, willful, outrageous, reckless, or flagrant misconduct.

D. The legislature finds and states that the purpose of this Section is not to reestablish any immunity based on the status of sovereignty but rather to clarify the substantive content and parameters of application of such legislatively created codal articles and laws and also to assist in the implementation of Article II of the Constitution of Louisiana.

Acts 1985, No. 453, §1; Acts 1995, No. 828, §1, eff. Nov. 23, 1995.



RS 9:2798.2 - Limitation of liability for school volunteers

§2798.2. Limitation of liability for school volunteers

A. No person working as a school volunteer in any elementary or secondary school, who has been approved for school volunteer work by the principal of the school, shall be personally liable for any loss or damage caused by any act or omission directly related to his responsibilities as a school volunteer, unless the loss or damage was caused by the gross negligence or willful or wanton acts of the school volunteer. The limitation of liability under this Section shall be personal to the school volunteer and shall not extend to any other person or entity who is or may be liable, either vicariously or in contract, for damages caused by the volunteer.

B. The school board or other entity having ownership of or jurisdiction over the elementary or secondary school for which the school volunteer is providing volunteer services shall be liable for any acts or omissions of such volunteer.

Acts 1988, No. 789, §1; Acts 1989, No. 288, §1, eff. June 27, 1989.



RS 9:2798.3 - Limitation of liability for school systems

§2798.3. Limitation of liability for school systems

No school board or other entity having jurisdiction over a public elementary or secondary school shall be liable for any acts or omissions of any student who has been assigned to perform public work as defined by R.S. 17:416 as a disciplinary measure.

Acts 1994, 3rd Ex. Sess., No. 45, §1.



RS 9:2798.4 - Immunity from liability; injuries sustained by persons driving under the influence of alcoholic beverages or drugs

§2798.4. Immunity from liability; injuries sustained by persons driving under the influence of alcoholic beverages or drugs

A. Neither the state, a state agency, or a political subdivision of the state nor any person shall be liable for damages, including those available under Civil Code Article 2315.1 or 2315.2, for injury, death, or loss of the operator of a motor vehicle, aircraft, watercraft, or vessel who:

(1) Was operating a motor vehicle, aircraft, watercraft, or vessel while his blood alcohol concentration of 0.08 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood; or

(2) Was operating a motor vehicle, aircraft, watercraft, or vessel while he was under the influence of any controlled dangerous substance described in R.S. 14:98(A)(1)(c) or R.S. 40:964.

B. The provisions of this Section shall not apply unless:

(1) The operator is found to be in excess of twenty-five percent negligent as a result of a blood alcohol concentration in excess of the limits provided in R.S. 14:98(A)(1)(b), or the operator is found to be in excess of twenty-five percent negligent as a result of being under the influence of a controlled dangerous substance described in R.S. 14:98(A)(1)(c); and

(2) This negligence was a contributing factor causing the damage.

C. For purposes of this Section, "damages" include all general damages, including those otherwise recoverable in a survival or wrongful death action, which may be recoverable for personal injury, death or loss, or damage to property by the operator of a motor vehicle, aircraft, watercraft, or vessel or the category of persons who would have a cause of action for the operator's wrongful death.

D. The provisions of this Section shall not apply if the operator tests positive for any controlled dangerous substance covered by the provisions of R.S. 14:98(A)(1)(c) or R.S. 40:964 and the operator is taking that substance pursuant to a valid prescription for the identified substance or a health care provider verifies that he has prescribed or furnished the operator with that particular substance.

E. Unless the operator's insurance policy provides otherwise, nothing in this Section shall be construed to preclude the operator from making a claim under his or her own policy for first party indemnity coverages.

Acts 1999, No. 1224, §1, eff. July 9, 1999; Acts 2004, No. 394, §1.



RS 9:2798.5 - Limitation of liability; Louisiana Emergency Response Network

§2798.5. Limitation of liability; Louisiana Emergency Response Network

A. Legislative intent. The provisions of this Section are intended to provide for a limitation of liability for any authorized and duly licensed or certified person or juridical person who specifically acts in accordance with protocols adopted and promulgated by the Louisiana Emergency Response Network Board for the transport of trauma and time-sensitive ill patients. The protocols are developed to facilitate the timely and appropriate delivery of patients to the most appropriate care site for the definitive treatment of injuries.

B. Liability shall not be imposed on any authorized and duly licensed or certified person or juridical person who acts in good faith and within the scope of applicable protocols adopted and promulgated by the Louisiana Emergency Response Network Board (R.S. 40:2842(1)) for the Louisiana Emergency Response Network (R.S. 40:2842(3)), in accordance with the statutory mandates provided in R.S. 40:2842 et seq., for damages from acts or omissions resulting in injury, death, or loss, unless such damage or injury was caused by willful or wanton misconduct or gross negligence.

C. The provisions of this Section shall not supersede the provisions of R.S. 9:2798.1 or apply to claims covered by R.S. 13:5101 et seq., R.S. 40:1299.39 et seq., or R.S. 40:1299.41.

Acts 2007, No. 360, §1; Acts 2008, No. 220, §2, eff. June 14, 2008.



RS 9:2799 - Limitation of liability for damages from donated food

§2799. Limitation of liability for damages from donated food

A.(1) No person shall have a cause of action against a food bank and its designated distributor or against any individual, farmer, food service establishment, school, church, civic organization, manufacturer, processor, packer, restaurant, wholesaler, or retailer of food, or vitamins, who donates to food banks perishable, salvageable, or prepared food for gleaning or for free distribution by food banks, for damages caused by the condition of the food or vitamins, unless the damages result from the intentional act or omission or the gross negligence of the food bank, its designated distributor, or donor.

(2) No person shall have a cause of action against a food bank or its designated distributors, or against the donor of wild game, for any damages arising from or caused by the wild game, including the condition of the wild game, which is distributed directly or for redistribution by a food bank or its designated distributors, to persons who are needy, ill, or have a disability, infants or seniors, or to individuals or families who need emergency food assistance, unless the damages resulted from an intentional act or omission of the food bank, its designated distributor, or donor. For purposes of this Paragraph, "wild game" means all game fish, migratory and resident game birds, and game quadrupeds, as defined in R.S. 56:8.

B. For purposes of this Section, words or phrases used in this Section shall have the following meanings:

(1) "Food bank" means a nonprofit entity which operates as a clearinghouse for the purpose of gathering primarily from the food industry those products which, though edible, nutritious, or saleable, are not marketable for various reasons, and distributing those edible products to designated distributors with on-premises feeding programs that serve persons who are needy, ill, or have a disability, and infants, and to individuals or families who need emergency food assistance rendered in the form of emergency food boxes, provided the entity is inspected and issued permits under the terms of R.S. 40:3 and 5 by the Department of Health and Hospitals.

(2) "Vitamin" means an essential low molecular weight organic compound required in trace amounts for normal growth and metabolic processes which usually serve as components of coenzyme systems. Vitamin shall not include any drug which can be obtained only through a prescription ordered by a medical professional or drug classified as a controlled dangerous substance pursuant to the provisions of R.S. 40:961 et seq.

Acts 1988, No. 486, §1, eff. July 9, 1988; Acts 1989, No. 542, §1; Acts 1997, No. 375, §1; Acts 1997, No. 1286, §1; Acts 2001, No. 494, §1, eff. June 21, 2001; Acts 2002, 1st Ex. Sess., No. 34, §1; Acts 2003, No. 475, §1; Acts 2012, No. 423, §1; Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:2799.1 - Civil liability for theft of goods from merchant

§2799.1. Civil liability for theft of goods from merchant

A. Any person who unlawfully takes merchandise from a merchant's premises shall be liable to the merchant for the retail value of the merchandise taken, if not recovered in merchantable condition, plus damages of not less than fifty nor more than five hundred dollars.

B. The provisions of this Section shall not be construed to prohibit or limit any other cause of action which a merchant may have against a person who unlawfully takes merchandise from the merchant's premises.

C. Any damages under this Section shall be reduced by the amount recovered from the offender as restitution to the merchant as a condition of sentence.

Acts 1985, No. 533, §1; Acts 2014, No. 384, §1.



RS 9:2799.2 - Institutional vandalism; civil damages

§2799.2. Institutional vandalism; civil damages

A. The act of institutional vandalism is the engaging in any acts defined in R.S. 14:225.

B. Any person who engages in the act of institutional vandalism shall be liable for general or special compensatory damages, including damages for emotional distress, and costs.

Acts 1986, No. 448, §1.



RS 9:2799.3 - Limitation of liability of, restaurants, schools, churches, civic organizations, and certain food donors for damages from donated food

§2799.3. Limitation of liability of restaurants, schools, churches, civic organizations, and certain food donors for damages from donated food

No person shall have a cause of action against a restaurant, church, civic organization, or school, or against any individual, farmer, manufacturer, processor, packer, wholesaler, or retailer of food who donates perishable, salvageable food which is prepared and subsequently donated by the restaurant, church, civic organization, or school to a facility which operates an on-premises feeding program for persons who are needy, ill, or have a disability, infants, or individuals or families in need of assistance for damages caused by the condition of the food, unless the damages result from the intentional act or omission or the negligence of the restaurant or donor.

Acts 1989, No. 698, §1; Acts 2012, No. 423, §1; Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:2799.4 - Liability for unauthorized release of certain animals, birds, or aquatic species

§2799.4. Liability for unauthorized release of certain animals, birds, or aquatic species

A. Any person who, without permission from the owner or agent in possession, releases or attempts to release an animal, a bird, or an aquatic species which has been lawfully confined for agriculture, science, research, commerce, public propagation, protective custody, or education shall be liable:

(1) To the owner or agent exercising possession of the animal, bird, or aquatic species for damages and replacement costs, including the cost of restoring the animal, bird, or aquatic species to confinement and to its health prior to being released.

(2) For damages to property caused by the release or attempted release of the animal, bird, or aquatic species.

B. If the release or attempted release causes the failure of an experiment, the person causing the release or attempted release shall be liable for all costs of repeating the experiment, including replacement of the animal, bird, or aquatic species.

Acts 1990, No. 205, §1.



RS 9:2799.5 - Limitation of liability for gratuitous service by a health care provider in a community health care clinic or community pharmacy

§2799.5. Limitation of liability for gratuitous service by a health care provider in a community health care clinic or community pharmacy

A. The Legislature of Louisiana finds that the lack of affordable health care and medication is a health threat to the citizens of Louisiana. The legislature further finds that the rendering of gratuitous services by health care providers in and for community health care clinics and the availability of free medication provide needed medical services and pharmaceuticals which can save the lives of many citizens of this state, particularly children.

B.(1) No health care provider who in good faith gratuitously renders health care services in a community health care clinic or pursuant to an arrangement with a community health care clinic providing that such services will be rendered at the offices of a health care provider shall be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care to any person receiving such services, unless the damages were caused by the gross negligence or willful or wanton misconduct of the health care provider.

(2)(a) The provisions of this Subsection shall be applicable only if the person receiving the health care services receives prior notice from the community health care clinic of the limitation of liability provided for in this Paragraph.

(b) Either at the initial screening of a person or at the time health care services are provided, the community health care clinic or the community health care provider furnishing services shall inform such person of the limitation of liability provided by this Section by: distributing to such person a notice, in a form such person can keep; and have printed and keep posted, at a convenient and conspicuous place where patients entering the clinic will see it, which notice shall read substantially as follows:

"NOTICE - If you are injured here because of things we do or fail to do, you do not have the same legal recourse as you would have against other health care providers."

(c) If the notice is posted, the notice shall be printed in type size sufficient to be easily read by patients upon entering the facility.

(d) Failure to follow notice procedures as provided in this Section negates the limitation of liability provided by this Section.

(3)(a) A community health care clinic or community pharmacy shall conduct a screening to determine whether a prospective patient is enrolled or eligible to be enrolled in a gratuitous medical or dental treatment plan, including enrollment or eligibility to be enrolled for health care benefits in a public entitlement program, including Medicaid, Louisiana Children's Health Insurance Program (LaCHIP), or Medicare.

(b) A community health care clinic or community pharmacy may provide or arrange health care services for a patient who is enrolled or eligible to be enrolled for those services under any gratuitous plan or entitlement program for the immediate or current health condition, illness, injury, or disease and any subsequent medically necessary health care services to diagnose, prevent, treat, cure, or relieve the health condition, illness, injury, or disease. The provision or arrangement for health care services by a community health care clinic or community pharmacy to a patient shall be based on the health care resources of that clinic or pharmacy.

(c) A community health care clinic or community pharmacy shall provide assistance to an eligible patient on enrollment in a gratuitous medical or dental treatment plan or a public entitlement program for which he may qualify within sixty days of screening by the clinic or pharmacy in accordance with Subparagraph (3)(a) of this Subsection.

(d) Nothing in this Section shall be construed to prohibit any individual from receiving health care services provided or arranged by a community health care clinic or community pharmacy.

(4) A community health care clinic that provides or arranges for services at the office of a licensed health care provider after due notice is provided pursuant to Paragraph (2) of this Subsection and appropriate financial screening shall refer a person who is qualified to receive gratuitous health care services to a primary care physician or a general dentist for a medical assessment or examination and treatment, if appropriate, or to determine the necessity to refer such person to a medical or dental specialist for treatment.

C.(1) No pharmacist who gratuitously renders services in a community pharmacy shall be liable for any civil damages as a result of any act or omission in preparing, bottling, or supplying such pharmaceutical products, unless the damages were caused by the gross negligence or willful or wanton misconduct of the pharmacist.

(2) The provisions of this Subsection shall be applicable only if the community pharmacy posts, in a convenient and conspicuous place where persons entering the pharmacy will see it, a notice reading substantially as follows: "NOTICE - If you are harmed by medication which you receive here, you do not have the same legal recourse as you would have against other pharmacies." The notice shall be printed in type size sufficient to be easily read by persons upon entering the facility. Failure to keep such notice posted as provided negates the limitation of liability provided by this Subsection.

D. For purposes of this Section:

(1) "Community health care clinic" means a nonprofit organization qualified or eligible for qualification as a tax-exempt organization under 26 U.S.C. 501, which operates a medical clinic or which provides or arranges for services at the offices of a licensed health care provider solely for educational or charitable purposes, whose principal function is to supply or to make arrangements for the supply of the facilities, volunteer staff, and other support for the rendering of gratuitous medical or dental treatment.

(2) "Community pharmacy" means a nonprofit organization qualified or eligible for qualification as a tax-exempt organization under 26 U.S.C. 501, which operates a pharmacy solely for charitable purposes, whose principal function is to supply gratuitous pharmaceuticals.

(3) "Health care provider" means a clinic, person, corporation, facility, or institution which provides health care or professional services by a physician, clinic, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, psychologist, or psychiatrist, and any officer, employee, or agent thereof acting in the course and scope of his employment.

(4) "Pharmacist" means a pharmacy, person, corporation, facility, or institution which supplies pharmaceuticals prepared or bottled, or both, by the pharmacists, and otherwise handled by any officer, employee, or agent thereof acting in the course and scope of his service or employment.

E. The provisions of this Section shall not apply to any health care provider rendering services covered by the provisions of R.S. 40:1299.39 et seq.

F. Any health care provider who in good faith gratuitously renders health care services during any evacuation assistance or in advance of a hurricane or tropical storm declared by the United States National Oceanic and Atmospheric Administration's National Weather Service, or who gratuitously renders any health care services, disaster relief or recovery services following a declared state of emergency, in a community health care clinic or community pharmacy, or pursuant to an arrangement with a community health care clinic, shall not be liable for any civil damages as a result of any act or omission in rendering such relief or recovery services or health care services or as a result of any act or failure to act to provide or arrange for further medical treatment, health care services, relief or recovery services to any person receiving such services, unless the damage or injury was caused by the gross negligence or willful or wanton misconduct of the health care provider.

Acts 1995, No. 1230, §2; Acts 1997, No. 959, §1; Acts 1999, No. 1351, §1; Acts 2001, No. 577, §1; Acts 2004, No. 405, §1; Acts 2007, No. 331, §1.



RS 9:2799.6 - Limitation of liability for damages from long-term consumption of food and nonalcoholic beverages

§2799.6. Limitation of liability for damages from long-term consumption of food and nonalcoholic beverages

A. Any manufacturer, distributor, or seller of a food or nonalcoholic beverage intended for human consumption shall not be subject to civil liability for personal injury or wrongful death based on an individual's consumption of food or nonalcoholic beverages in cases where liability is premised upon the individual's weight gain, obesity, or a health condition related to weight gain or obesity and resulting from his long-term consumption of a food or nonalcoholic beverage.

B. For purposes of this Section, the term "long-term consumption" shall mean the cumulative effect of the consumption of food or nonalcoholic beverages, and not the effect of a single instance of consumption.

Acts 2003, No. 158, §1, eff. June 2, 2003.



RS 9:2800 - Limitation of liability for public bodies

§2800. Limitation of liability for public bodies

A. A public entity is responsible under Civil Code Article 2317 for damages caused by the condition of buildings within its care and custody.

B. Where other constructions are placed upon state property by someone other than the state, and the right to keep the improvements on the property has expired, the state shall not be responsible for any damages caused thereby unless the state affirmatively takes control of and utilizes the improvement for the state's benefit and use.

C. Except as provided for in Subsections A and B of this Section, no person shall have a cause of action based solely upon liability imposed under Civil Code Article 2317 against a public entity for damages caused by the condition of things within its care and custody unless the public entity had actual or constructive notice of the particular vice or defect which caused the damage prior to the occurrence, and the public entity has had a reasonable opportunity to remedy the defect and has failed to do so.

D. Constructive notice shall mean the existence of facts which infer actual knowledge.

E. A public entity that responds to or makes an examination or inspection of any public site or area in response to reports or complaints of a defective condition on property of which the entity has no ownership or control and that takes steps to forewarn or alert the public of such defective condition, such as erecting barricades or warning devices in or adjacent to an area, does not thereby gain custody, control, or garde of the area or assume a duty to prevent personal injury, wrongful death, property damage, or other loss as to render the public entity liable unless it is shown that the entity failed to notify the public entity which does have care and custody of the property of the defect within a reasonable length of time.

F. A violation of the rules and regulations promulgated by a public entity is not negligence per se.

G.(1) "Public entity" means and includes the state and any of its branches, departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, employees, and political subdivisions and the departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, and employees of such political subdivisions. Public entity also includes housing authorities, as defined in R.S. 40:384(15), and their commissioners and other officers and employees and sewerage and water boards and their employees, servants, agents, or subcontractors.

(2) "Public site or area" means any publicly owned or common thing, or any privately owned property over which the public's access is not prohibited, limited, or restricted in some manner including those areas of unrestricted access such as streets, sidewalks, parks, or public squares.

H. Terminated by Acts 2006, No. 545, §1, eff. Aug. 30, 2008.

Acts 1985, No. 454, §1, eff. July 12, 1985; Acts 1992, No. 581, §1; Acts 1995, No. 828, §1, Nov. 23, 1995; Acts 2003, No. 725, §1; Acts 2003, No. 1077, §1, eff. July 2, 2003; Acts 2006, No. 545, §1.



RS 9:2800.1 - Limitation of liability for loss connected with sale, serving, or furnishing of alcoholic beverages

§2800.1. Limitation of liability for loss connected with sale, serving, or furnishing of alcoholic beverages

A. The legislature finds and declares that the consumption of intoxicating beverages, rather than the sale or serving or furnishing of such beverages, is the proximate cause of any injury, including death and property damage, inflicted by an intoxicated person upon himself or upon another person.

B. Notwithstanding any other law to the contrary, no person holding a permit under either Chapter 1 or Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, nor any agent, servant, or employee of such a person, who sells or serves intoxicating beverages of either high or low alcoholic content to a person over the age for the lawful purchase thereof, shall be liable to such person or to any other person or to the estate, successors, or survivors of either for any injury suffered off the premises, including wrongful death and property damage, because of the intoxication of the person to whom the intoxicating beverages were sold or served.

C.(1) Notwithstanding any other law to the contrary, no social host who serves or furnishes any intoxicating beverage of either high or low alcoholic content to a person over the age for the lawful purchase thereof shall be liable to such person or to any other person or to the estate, successors, or survivors of either for any injury suffered off the premises, including wrongful death and property damage, because of the intoxication of the person to whom the intoxicating beverages were served or furnished.

(2) No social host who owns, leases, or otherwise lawfully occupies premises on which, in his absence and without his consent, intoxicating beverages of either high or low alcoholic content are consumed by a person over the age for the lawful purchase thereof shall be liable to such person or to any other person or to the estate, successors, or survivors of either for any injury suffered off the premises, including wrongful death and property damage, because of the intoxication of the person who consumed the intoxicating beverages.

D. The insurer of the intoxicated person shall be primarily liable with respect to injuries suffered by third persons.

E. The limitation of liability provided by this Section shall not apply to any person who causes or contributes to the consumption of alcoholic beverages by force or by falsely representing that a beverage contains no alcohol.

Acts 1986, No. 18, §1, eff. June 6, 1986.



RS 9:2800.2 - Psychologist, psychiatrist, marriage and family therapist, licensed professional counselor, and social worker; limitation of liability

§2800.2. Psychologist, psychiatrist, marriage and family therapist, licensed professional counselor, and social worker; limitation of liability

A. When a patient has communicated a threat of physical violence, which is deemed to be significant in the clinical judgment of the treating psychologist or psychiatrist, or marriage and family therapist, or licensed professional counselor, or social worker, against a clearly identified victim or victims, coupled with the apparent intent and ability to carry out such threat, the psychologist, licensed under R.S. 37:2351 through 2369, the medical psychologist, licensed under R.S. 37:1360.51 through 1360.72, the psychiatrist, licensed under R.S. 37:1261 through 1291, or the social worker, credentialed under R.S. 37:2701 through 2723, treating such patient and exercising reasonable professional judgment, shall not be liable for a breach of confidentiality for warning of such threat or taking precautions to provide protection from the patient's violent behavior.

B. A psychologist's, psychiatrist's, or marriage and family therapist, or licensed professional counselor, or social worker's duty to warn or to take reasonable precautions to provide protection from violent behavior arises only under the circumstance specified in Subsection A of this Section. This duty shall be discharged by the psychologist, psychiatrist, or marriage and family therapist, or licensed professional counselor, or social worker if the treating professional makes a reasonable effort to communicate the threat to the potential victim or victims and to notify law enforcement authorities in the vicinity of the patient's or potential victim's residence.

C. No liability or cause of action shall arise against any psychologist, psychiatrist, or marriage and family therapist, or licensed professional counselor, or social worker based on an invasion of privacy or breach of confidentiality for any confidence disclosed to a third party in an effort to discharge the duty arising under Subsection A of this Section.

Acts 1986, No. 697, §1, eff. July 8, 1986; Acts 1987, No. 397, §1; Acts 1993, No. 764, §1, eff. June 22, 1993; Acts 2003, No. 870, §1; Acts 2009, No. 251, §2, eff. Jan. 1, 2010.

NOTE: SEE ACTS 1986, NO. 697, §2, REGARDING APPLICABILITY TO CAUSES OF ACTION ARISING AFTER JULY 8, 1986.



RS 9:2800.3 - Limitation of liability of persons designing, supervising or performing hazardous waste mitigation, abatement, or cleanup and asbestos removal, abatement, or cleanup services

§2800.3. Limitation of liability of persons designing, supervising or performing hazardous waste mitigation, abatement, or cleanup and asbestos removal, abatement, or cleanup services

A. There shall be no liability on the part of duly authorized personnel of a state approved educational facility or any duly licensed architect or engineer contracting to design or supervise or any contractor engaged in hazardous waste mitigation, abatement, or cleanup services and asbestos removal, abatement, or cleanup services, for any injury to person or property caused by or related to such services, unless it is shown by a preponderance of the evidence that the design, supervision, or removal was either in violation of procedures established in accordance with applicable state or federal laws relative to such services, and was a proximate cause of the injury, or that the performance of such design, supervision, or removal is found, by a preponderance of evidence, to constitute negligence and was a proximate cause of the injury.

B. The provisions of this Section shall not be construed to alter, amend, or repeal R.S. 30:1148 or R.S. 30:1149.46.

Acts 1986, No. 952, §1; Acts 1988, No. 518, §1, eff. July 8, 1988.



RS 9:2800.4 - Limitation of liability of owner of farm or forest land; owner of oil, gas, or mineral property

§2800.4. Limitation of liability of owner of farm or forest land; owner of oil, gas, or mineral property

A. As used in this Section:

(1) "Owner" means the owner and also a tenant, lessee, occupant, or person in control of any farm or forest land or in control of any oil, gas, or mineral property.

(2) "Farm land or forest land" shall mean bona fide agricultural or timberland assessed as such for parish ad valorem taxes.

(3) "Gleaning" means gathering the residue of a crop left in the fields to waste after harvesting is completed.

(4) "Oil, gas, or mineral property" shall mean any land leased for the development and production of oil, gas, or minerals.

B. An owner of farm or forest land shall not be liable to any person, who unlawfully enters upon his farm or forest land, for damages for any injury, death, or loss which occurs while on the farm or forest land of the owner, unless such damage, injury, or death was caused by the intentional act or gross negligence of the owner.

C. An owner of farm or forest land, who allows his land to be used as a landing strip for aerial applications for agricultural purposes, shall not be liable to any person for damages for any injury, death, or loss which occurs during or in connection with such application while on the land of the owner, unless such damage, injury, or death was caused by the intentional act or negligence of the owner.

D. An owner of farm or forest land, who allows his land to be used by a group or individuals for the purpose of gleaning, without compensation to the landowner from the group or individuals, shall not be liable to any person for damages for any injury, death, or loss which occurs during or in connection with such gleaning while on the land of the owner, unless such damage, injury, or death was caused by the intentional act or negligence of the owner.

E. An owner of oil, gas, or mineral property shall not be liable to any person who unlawfully enters upon his oil, gas, or mineral property, for damages for any injury, death, or loss which occurs while on the oil, gas, or mineral property of the owner, unless such damage, injury, or death was caused by the intentional act or gross negligence of the owner.

Acts 1987, No. 580, §1; Acts 1989, No. 119, §1; Acts 1990, No. 828, §1; Acts 1993, No. 889, §1.



RS 9:2800.5 - Immunity from liability for owners of block safe-houses

§2800.5. Immunity from liability for owners of block safe-houses

A. Any owner of a block safe-house shall not be liable for damages for injury, death, or loss to a child using the home under approved guidelines adopted by local authorities as a safe-house or for any act or omission in rendering emergency care, first aid, or rescue, unless such act or omission was intentional or the result of gross negligence.

B. For purposes of this Section, the term "block safe-house" means any residential dwelling which has been designated by the local authorities as a dwelling in which children may seek refuge in time of emergency.

C. For purposes of this Section, the term "owner" includes an owner, tenant, occupant, or person in control of any block safe-house.

Acts 1987, No. 605, §1.



RS 9:2800.6 - Burden of proof in claims against merchants

§2800.6. Burden of proof in claims against merchants

A. A merchant owes a duty to persons who use his premises to exercise reasonable care to keep his aisles, passageways, and floors in a reasonably safe condition. This duty includes a reasonable effort to keep the premises free of any hazardous conditions which reasonably might give rise to damage.

B. In a negligence claim brought against a merchant by a person lawfully on the merchant's premises for damages as a result of an injury, death, or loss sustained because of a fall due to a condition existing in or on a merchant's premises, the claimant shall have the burden of proving, in addition to all other elements of his cause of action, all of the following:

(1) The condition presented an unreasonable risk of harm to the claimant and that risk of harm was reasonably foreseeable.

(2) The merchant either created or had actual or constructive notice of the condition which caused the damage, prior to the occurrence.

(3) The merchant failed to exercise reasonable care. In determining reasonable care, the absence of a written or verbal uniform cleanup or safety procedure is insufficient, alone, to prove failure to exercise reasonable care.

C. Definitions:

(1) "Constructive notice" means the claimant has proven that the condition existed for such a period of time that it would have been discovered if the merchant had exercised reasonable care. The presence of an employee of the merchant in the vicinity in which the condition exists does not, alone, constitute constructive notice, unless it is shown that the employee knew, or in the exercise of reasonable care should have known, of the condition.

(2) "Merchant" means one whose business is to sell goods, foods, wares, or merchandise at a fixed place of business. For purposes of this Section, a merchant includes an innkeeper with respect to those areas or aspects of the premises which are similar to those of a merchant, including but not limited to shops, restaurants, and lobby areas of or within the hotel, motel, or inn.

D. Nothing herein shall affect any liability which a merchant may have under Civil Code Arts. 660, 667, 669, 2317, 2322, or 2695.

Acts 1990, No. 1025, §1, eff. Sept. 1, 1990; Acts 1996, 1st Ex. Sess., No. 8, §1, eff. May 1, 1996.



RS 9:2800.7 - Repealed by Acts 2010, No. 706, §2, eff. Jan. 1, 2012.

§2800.7. Repealed by Acts 2010, No. 706, §2, eff. Jan. 1, 2012.



RS 9:2800.8 - Property adjudicated to local governmental subdivision; liability of owner of record

§2800.8. Property adjudicated to local governmental subdivision; liability of owner of record

The owner of record of property adjudicated to a local governmental subdivision by means of a tax sale shall be liable for damages occurring on or to the property, or arising from or in connection with the possession or use of the property, until the redemptive and peremptive periods applicable to such property have expired. Nothing herein affects the liability of the local governmental subdivision for its activities in connection with its actual use or possession of the property.

Acts 1989, No. 391, §1.



RS 9:2800.9 - Action against a person for abuse of a minor

§2800.9. Action against a person for abuse of a minor

A. An action against a person for sexual abuse of a minor, or for physical abuse of a minor resulting in permanent impairment or permanent physical injury or scarring, is subject to a liberative prescriptive period of ten years. This prescription commences to run from the day the minor attains majority, and this prescription shall be suspended for all purposes until the minor reaches the age of majority. Abuse has the same meaning as provided in Louisiana Children's Code Article 603. This prescriptive period shall be subject to any exception of peremption provided by law.

B. Every plaintiff twenty-one years of age or older at the time the action is filed shall file certificates of merit executed by the attorney for the plaintiff and by a licensed mental health practitioner selected by the plaintiff declaring, respectively, as follows:

(1) That the attorney has reviewed the facts of the case, that the attorney has consulted with at least one licensed mental health practitioner who is licensed to practice and practices in this state and whom the attorney reasonably believes is knowledgeable of the relevant facts and issues involved in the particular action, and that the attorney has concluded on the basis of that review and consultation that there is reasonable and meritorious cause for the filing of the petition. The person consulted may not be a party to the litigation.

(2) That the mental health practitioner consulted is licensed to practice and practices in this state and is not a party to the action, has interviewed the plaintiff and is knowledgeable of the relevant facts and issues involved in the particular action, and has concluded, on the basis of his knowledge of the facts and issues, that in his professional opinion there is a reasonable basis to believe that the plaintiff has been subject to criminal sexual activity or physical abuse during his childhood as defined in this Section.

(3) That the attorney was unable to obtain the consultation required by Paragraph (1) because a statute of limitations would impair the action and that the certificates required by Paragraphs (1) and (2) could not be obtained before the impairment of the action. If a certificate is executed pursuant to this Paragraph, the certificates required by Paragraphs (1) and (2) shall be filed within sixty days after filing the petition.

C. Where certificates are required pursuant to Subsection B of this Section, separate certificates shall be filed for each defendant named in the complaint.

D. A petition filed pursuant to Subsection B of this Section may not name the defendant or defendants until the court has reviewed the certificates of merit filed and has determined, in camera, based solely on those certificates of merit, that there is reasonable and meritorious cause for filing of the action. At that time, the petition may be amended to name the defendant or defendants. The duty to give notice to the defendant or defendants shall not attach until that time.

E. A violation of Subsection B of this Section may constitute unprofessional conduct and may be the grounds for discipline against the attorney.

Acts 1993, No. 694, §1; Acts 1995, No. 503, §1.



RS 9:2800.10 - Immunity from liability for injuries sustained while committing a felony offense

§2800.10. Immunity from liability for injuries sustained while committing a felony offense

A. No person shall be liable for damages for injury, death, or loss sustained by a perpetrator of a felony offense during the commission of the offense or while fleeing the scene of the offense.

B. The provisions of this Section shall apply regardless of whether the injury, death, or loss was caused by an intentional or unintentional act or omission or a condition of property or a building. However, the provisions of this Section shall not apply if injury to or death of a perpetrator results from an intentional act involving the use of excessive force.

C. For purposes of this Section "damages" includes all general and special damages which may be recoverable for personal injury, death, or loss of or damage to property, including those otherwise recoverable in a survival or wrongful death action.

Acts 1996, 1st Ex. Sess., No. 46, §1.



RS 9:2800.11 - Limitation of liability; municipal or parish airport authority; parked aircraft

§2800.11. Limitation of liability; municipal or parish airport authority; parked aircraft

Notwithstanding any other provision of law to the contrary, except in the parishes of Bossier, Caddo, Jefferson, Orleans, Ouachita, and East Baton Rouge, no municipal or parish airport authority shall be liable for any loss or damage to aircraft parked on an aircraft parking ramp that is operated or maintained by the airport authority, provided that the ramp has signs prominently displayed informing customers or persons using the ramp that the ramp is unattended and that the airport authority is not responsible for losses as a result of theft, vandalism, or damage to property. However, this limitation of liability shall not be applicable if the loss or damage was caused by the gross negligence or willful or wanton misconduct of the airport authority.

Acts 1997, No. 574, §1.



RS 9:2800.12 - Liability for termination of a pregnancy

§2800.12. Liability for termination of a pregnancy

A. Any person who performs an abortion is liable to the mother of the unborn child for any damage occasioned or precipitated by the abortion, which action survives for a period of three years from the date of discovery of the damage with a peremptive period of ten years from the date of the abortion.

B. For purposes of this Section:

(1) "Abortion" means the deliberate termination of an intrauterine human pregnancy after fertilization of a female ovum, by any person, including the pregnant woman herself, with an intention other than to produce a live birth or to remove a dead unborn child.

(2) "Damage" includes all special and general damages which are recoverable in an intentional tort, negligence, survival, or wrongful death action for injuries suffered or damages occasioned by the unborn child or mother.

(3) "Unborn child" means the unborn offspring of human beings from the moment of conception through pregnancy and until termination of the pregnancy.

C.(1) The signing of a consent form by the mother prior to the abortion does not negate this cause of action, but rather reduces the recovery of damages to the extent that the content of the consent form informed the mother of the risk of the type of injuries or loss for which she is seeking to recover.

(2) The laws governing medical malpractice or limitations of liability thereof provided in Title 40 of the Louisiana Revised Statutes of 1950 are not applicable to this Section.

Acts 1997, No. 825, §1.



RS 9:2800.13 - Violation of transportation statute or regulation; determination of causation; evidence

§2800.13. Violation of transportation statute or regulation; determination of causation; evidence

In the trial of any action to recover damages for personal injury, death, or property damages sustained by any party, in which action it is alleged that an owner, agent, shipper, transporter, or carrier of material transported by carrier acted in violation or failed to act in accordance with any provision of any state or federal transportation statute or regulation, such violation or alleged violation of any state or federal transportation statute or regulation shall not be prima facie evidence of negligence or fault. The comparative fault laws of Louisiana shall apply in these cases as in all other cases of negligence.

Acts 2003, No. 1151, §1, eff. July 2, 2003.



RS 9:2800.14 - Limitation of liability for damages to oyster leases

§2800.14. Limitation of liability for damages to oyster leases

Oil companies, including drilling, exploration, production, pipeline, and marine contractors, and persons performing related services who cause any loss or damage to oyster leases from exploration, excavation, construction, maintenance, remediation, operations, release and response, or events and activities, which include the transportation of materials or equipment to or from existing or proposed drilling sites, well sites, rights of way, or production, storage, and pumping facilities within a designated water route or navigable waters approved by the Department of Natural Resources shall only be liable for the diminution in market value of the oyster leases. Diminution in market value of the oyster leases shall be calculated in accordance with the method used by the Louisiana Oyster Lease Damage Evaluation Board. This Section shall have no effect as to judgments rendered by a court of competent jurisdiction prior to August 15, 2004.

Acts 2004, No. 792, §1.



RS 9:2800.15 - Limitation of liability for commercial and marine contractors, architects, and engineers, and persons licensed by the Louisiana Manufactured Housing Commission; mold and mold damage

§2800.15. Limitation of liability for commercial and marine contractors, architects, and engineers, and persons licensed by the Louisiana Manufactured Housing Commission; mold and mold damage

A. Unless the parties otherwise agree in writing, no commercial or marine contractor, architect, or engineer licensed under the laws of this state shall be liable for any personal injuries, property damages or any other damages, losses, or claims whatsoever related to mold or mold damage not caused by defects in workmanship or design.

B. The limitation of liability provided in Subsection A of this Section shall also apply to commercially constructed residential dwellings, also referred to as manufactured homes, and to all persons licensed by the Louisiana Manufactured Housing Commission in accordance with R.S. 51:911.21 et seq. and 912.21 et seq.

C. The limitation of liability provided in Subsection A of this Section shall also apply to real estate licensees representing marine or commercial contractors and who are licensed by the Louisiana Real Estate Commission in accordance with R.S. 37:1437 and 1439.

Acts 2004, No. 844, §1.



RS 9:2800.16 - Limitation of liability; Louisiana Public Defender Board members

§2800.16. Limitation of liability; Louisiana Public Defender Board members

No individual Louisiana Public Defender Board member shall be personally liable for any act or omission resulting in damage, injury, or loss arising out of the exercise of his official functions and duties. However, this limitation of liability shall not be applicable if the damage, injury, or loss was caused by the gross negligence or willful or wanton misconduct of a member.

Acts 2006, No. 326, §1; Acts 2007, No. 307, §3.



RS 9:2800.17 - Liability for the diminution in the value of a damaged vehicle

§2800.17. Liability for the diminution in the value of a damaged vehicle

Whenever a motor vehicle is damaged through the negligence of a third-party without being destroyed, and if the owner can prove by a preponderance of the evidence that, if the vehicle were repaired to its preloss condition, its fair market value would be less than its value before it was damaged, the owner of the damaged vehicle shall be entitled to recover as additional damages an amount equal to the diminution in the value of the vehicle. Notwithstanding, the total damages recovered by the owner shall not exceed the fair market value of the vehicle prior to when it was damaged, and the amount paid for the diminution of value shall be considered in determining whether a vehicle is a total loss pursuant to R.S. 32:702.

Acts 2010, No. 725, §1.



RS 9:2800.18 - Limitation of liability for volunteer medical transportation pilots

§2800.18. Limitation of liability for volunteer medical transportation pilots

No person acting as a volunteer pilot for Angel Flight or other similar nonprofit organization providing gratuitous transportation for a child or his family to hospital facilities for medical treatment or evaluation shall be personally liable to the child or his family for any loss or damage related to his responsibilities as a pilot, unless the loss or damage was caused by the gross negligence or willful or wanton acts of the pilot.

Acts 2006, No. 495, §1.



RS 9:2800.19 - Limitation of liability for use of force in defense of certain crimes

§2800.19. Limitation of liability for use of force in defense of certain crimes

A. A person who uses reasonable and apparently necessary or deadly force or violence for the purpose of preventing a forcible offense against the person or his property in accordance with R.S. 14:19 or 20 is immune from civil action for the use of reasonable and apparently necessary or deadly force or violence.

B. The court shall award reasonable attorney fees, court costs, compensation for loss of income, and all expenses to the defendant in any civil action if the court finds that the defendant is immune from suit in accordance with Subsection A of this Section.

Acts 2006, No. 786, §1.



RS 9:2800.20 - Limitation of liability for a nonprofit health care quality improvement corporation; health care providers; health plans; reporting and disclosure of information

§2800.20. Limitation of liability for a nonprofit health care quality improvement corporation; health care providers; health plans; reporting and disclosure of information

A. A nonprofit health care quality improvement corporation which complies and functions in accordance with R.S. 13:3715.6 and its directors, officers, employees, and agents thereof, acting in good faith, shall not be liable to any person for any injury, damage, or loss as a result of the creation, development, or revision of any quality improvement work product or the disclosure of information, in accordance with R.S. 13:3715.6, unless the injury, damage, or loss was caused by willful or wanton misconduct.

B. Any health care provider or health plan and its directors, officers, employees and agents thereof, acting in good faith, who voluntarily reports or discloses information to a nonprofit health care quality improvement corporation which complies and functions in accordance with R.S. 13:3715.6, shall not be liable to any person for any injury, damage, or loss as a result of reporting or disclosing such information, unless the injury, damage, or loss was caused by willful or wanton misconduct.

Acts 2007, No. 359, §1.



RS 9:2800.21 - Limitation of liability for curators and undercurators; acts of interdicts

§2800.21. Limitation of liability for curators and undercurators; acts of interdicts

A curator or an undercurator who performs the duties and obligations of his office without compensation shall not be personally liable for any injury, death, damage, civil penalty, or other loss caused by the interdict in his charge unless the injury, death, damage, civil penalty, or other loss was caused by the gross negligence or willful and wanton misconduct of the curator or undercurator in executing the duties and obligations of his office; however, this Section shall not apply if there is applicable insurance to cover such loss, but any recovery shall be limited to the amount of such insurance.

Acts 2010, No. 465, §1.



RS 9:2800.22 - Limitation of liability for use of school facilities

§2800.22. Limitation of liability for use of school facilities

A. The governing authority of an elementary or secondary school or charter school who enters into a recreational joint-use agreement for use of its facility owes no duty of care to keep such premises safe for entry or use by others, pursuant to a joint-use agreement, outside of regularly scheduled school activities or to give a warning of any hazardous conditions, use of, structure, or activities on the premises. When the governing authority enters into a recreational joint-use agreement, it is not extending any assurance that the premises are safe or a duty of care, or assuming responsibility for or incurring liability for any injury, death, loss, civil penalty, or damages to persons or property caused by any act of a person to whom permission is granted.

B. This Section does not exclude any liability which would otherwise exist for injury or damages caused by gross negligence or willful and wanton misconduct.

C. When entering into a recreational joint-use agreement, the elementary or secondary school or charter school shall require in the agreement that the other entity maintain and provide proof of adequate liability and accident insurance coverage as determined by industry standards.

D. As used in this Section, "recreational joint-use agreement" means a written agreement between the governing authority of an elementary, secondary, or charter school and a public or private entity, authorizing such entity to access the premises of a school under the governing authority's jurisdiction for the purposes of conducting or engaging in recreational activity.

E. The agreement shall set forth the conditions, terms, and requirements under which such authorization and use is granted, including that the entity shall indemnify and hold harmless the governing authority from any liability arising from such use, and that the governing authority may at any time and without cause revoke its authorization to use the premises and terminate the agreement.

Acts 2011, No. 351, §1, eff. June 29, 2011.



RS 9:2800.51 - LOUISIANA PRODUCTS LIABILITY ACT

CHAPTER 3. LOUISIANA PRODUCTS LIABILITY ACT

§2800.51. Short title

This Chapter shall be known and may be cited as the "Louisiana Products Liability Act."

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.52 - Scope of this Chapter

§2800.52. Scope of this Chapter

This Chapter establishes the exclusive theories of liability for manufacturers for damage caused by their products. A claimant may not recover from a manufacturer for damage caused by a product on the basis of any theory of liability that is not set forth in this Chapter. Conduct or circumstances that result in liability under this Chapter are "fault" within the meaning of Civil Code Article 2315. This Chapter does not apply to the rights of an employee or his personal representatives, dependents or relations against a manufacturer who is the employee's employer or against any principal or any officer, director, stockholder, partner or employee of such manufacturer or principal as limited by R.S. 23:1032, or to the rights of a claimant against the following, unless they assume the status of a manufacturer as defined in R.S. 9:2800.53(1):

(1) Providers of professional services, even if the service results in a product.

(2) Providers of nonprofessional services where the essence of the service is the furnishing of judgment or skill, even if the service results in a product.

(3) Producers of natural fruits and other raw products in their natural state that are derived from animals, fowl, aquatic life, or invertebrates, including but not limited to milk, eggs, honey, and wool.

(4) Farmers and other producers of agricultural plants in their natural state.

(5) Ranchers and other producers of animals, fowl, aquatic life, or invertebrates in their natural state.

(6) Harvesters and other producers of fish, crawfish, oysters, crabs, mollusks, or other aquatic animals in their natural state.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.53 - Definitions

§2800.53. Definitions

The following terms have the following meanings for the purpose of this Chapter:

(1) "Manufacturer" means a person or entity who is in the business of manufacturing a product for placement into trade or commerce. "Manufacturing a product" means producing, making, fabricating, constructing, designing, remanufacturing, reconditioning or refurbishing a product. "Manufacturer" also means:

(a) A person or entity who labels a product as his own or who otherwise holds himself out to be the manufacturer of the product.

(b) A seller of a product who exercises control over or influences a characteristic of the design, construction or quality of the product that causes damage.

(c) A manufacturer of a product who incorporates into the product a component or part manufactured by another manufacturer.

(d) A seller of a product of an alien manufacturer if the seller is in the business of importing or distributing the product for resale and the seller is the alter ego of the alien manufacturer. The court shall take into consideration the following in determining whether the seller is the alien manufacturer's alter ego: whether the seller is affiliated with the alien manufacturer by way of common ownership or control; whether the seller assumes or administers product warranty obligations of the alien manufacturer; whether the seller prepares or modifies the product for distribution; or any other relevant evidence. A "product of an alien manufacturer" is a product that is manufactured outside the United States by a manufacturer who is a citizen of another country or who is organized under the laws of another country.

(2) "Seller" means a person or entity who is not a manufacturer and who is in the business of conveying title to or possession of a product to another person or entity in exchange for anything of value.

(3) "Product" means a corporeal movable that is manufactured for placement into trade or commerce, including a product that forms a component part of or that is subsequently incorporated into another product or an immovable. "Product" does not mean human blood, blood components, human organs, human tissue or approved animal tissue to the extent such are governed by R.S. 9:2797.

(4) "Claimant" means a person or entity who asserts a claim under this Chapter against the manufacturer of a product or his insurer for damage caused by the product.

(5) "Damage" means all damage caused by a product, including survival and wrongful death damages, for which Civil Code Articles 2315, 2315.1 and 2315.2 allow recovery. "Damage" includes damage to the product itself and economic loss arising from a deficiency in or loss of use of the product only to the extent that Chapter 9 of Title VII of Book III of the Civil Code, entitled "Redhibition," does not allow recovery for such damage or economic loss. Attorneys' fees are not recoverable under this Chapter.

(6) "Express warranty" means a representation, statement of alleged fact or promise about a product or its nature, material or workmanship that represents, affirms or promises that the product or its nature, material or workmanship possesses specified characteristics or qualities or will meet a specified level of performance. "Express warranty" does not mean a general opinion about or general praise of a product. A sample or model of a product is an express warranty.

(7) "Reasonably anticipated use" means a use or handling of a product that the product's manufacturer should reasonably expect of an ordinary person in the same or similar circumstances.

(8) "Reasonably anticipated alteration or modification" means a change in a product that the product's manufacturer should reasonably expect to be made by an ordinary person in the same or similar circumstances, and also means a change arising from ordinary wear and tear. "Reasonably anticipated alteration or modification" does not mean the following:

(a) Alteration, modification or removal of an otherwise adequate warning provided about a product.

(b) The failure of a person or entity, other than the manufacturer of a product, reasonably to provide to the product user or handler an adequate warning that the manufacturer provided about the product, when the manufacturer has satisfied his obligation to use reasonable care to provide the adequate warning by providing it to such person or entity rather than to the product user or handler.

(c) Changes to or in a product or its operation because the product does not receive reasonable care and maintenance.

(9) "Adequate warning" means a warning or instruction that would lead an ordinary reasonable user or handler of a product to contemplate the danger in using or handling the product and either to decline to use or handle the product or, if possible, to use or handle the product in such a manner as to avoid the damage for which the claim is made.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.54 - Manufacturer responsibility and burden of proof

§2800.54. Manufacturer responsibility and burden of proof

A. The manufacturer of a product shall be liable to a claimant for damage proximately caused by a characteristic of the product that renders the product unreasonably dangerous when such damage arose from a reasonably anticipated use of the product by the claimant or another person or entity.

B. A product is unreasonably dangerous if and only if:

(1) The product is unreasonably dangerous in construction or composition as provided in R.S. 9:2800.55;

(2) The product is unreasonably dangerous in design as provided in R.S. 9:2800.56;

(3) The product is unreasonably dangerous because an adequate warning about the product has not been provided as provided in R.S. 9:2800.57; or

(4) The product is unreasonably dangerous because it does not conform to an express warranty of the manufacturer about the product as provided in R.S. 9:2800.58.

C. The characteristic of the product that renders it unreasonably dangerous under R.S. 9:2800.55 must exist at the time the product left the control of its manufacturer. The characteristic of the product that renders it unreasonably dangerous under R.S. 9:2800.56 or 9:2800.57 must exist at the time the product left the control of its manufacturer or result from a reasonably anticipated alteration or modification of the product.

D. The claimant has the burden of proving the elements of Subsections A, B and C of this Section.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.55 - Unreasonably dangerous in construction or composition

§2800.55. Unreasonably dangerous in construction or composition

A product is unreasonably dangerous in construction or composition if, at the time the product left its manufacturer's control, the product deviated in a material way from the manufacturer's specifications or performance standards for the product or from otherwise identical products manufactured by the same manufacturer.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.56 - Unreasonably dangerous in design

§2800.56. Unreasonably dangerous in design

A product is unreasonably dangerous in design if, at the time the product left its manufacturer's control:

(1) There existed an alternative design for the product that was capable of preventing the claimant's damage; and

(2) The likelihood that the product's design would cause the claimant's damage and the gravity of that damage outweighed the burden on the manufacturer of adopting such alternative design and the adverse effect, if any, of such alternative design on the utility of the product. An adequate warning about a product shall be considered in evaluating the likelihood of damage when the manufacturer has used reasonable care to provide the adequate warning to users and handlers of the product.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.57 - Unreasonably dangerous because of inadequate warning

§2800.57. Unreasonably dangerous because of inadequate warning

A. A product is unreasonably dangerous because an adequate warning about the product has not been provided if, at the time the product left its manufacturer's control, the product possessed a characteristic that may cause damage and the manufacturer failed to use reasonable care to provide an adequate warning of such characteristic and its danger to users and handlers of the product.

B. A manufacturer is not required to provide an adequate warning about his product when:

(1) The product is not dangerous to an extent beyond that which would be contemplated by the ordinary user or handler of the product, with the ordinary knowledge common to the community as to the product's characteristics; or

(2) The user or handler of the product already knows or reasonably should be expected to know of the characteristic of the product that may cause damage and the danger of such characteristic.

C. A manufacturer of a product who, after the product has left his control, acquires knowledge of a characteristic of the product that may cause damage and the danger of such characteristic, or who would have acquired such knowledge had he acted as a reasonably prudent manufacturer, is liable for damage caused by his subsequent failure to use reasonable care to provide an adequate warning of such characteristic and its danger to users and handlers of the product.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.58 - Unreasonably dangerous because of nonconformity to express warranty

§2800.58. Unreasonably dangerous because of nonconformity to express warranty

A product is unreasonably dangerous when it does not conform to an express warranty made at any time by the manufacturer about the product if the express warranty has induced the claimant or another person or entity to use the product and the claimant's damage was proximately caused because the express warranty was untrue.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.59 - Manufacturer knowledge, design feasibility and burden of proof

§2800.59. Manufacturer knowledge, design feasibility and burden of proof

A. Notwithstanding R.S. 9:2800.56, a manufacturer of a product shall not be liable for damage proximately caused by a characteristic of the product's design if the manufacturer proves that, at the time the product left his control:

(1) He did not know and, in light of then-existing reasonably available scientific and technological knowledge, could not have known of the design characteristic that caused the damage or the danger of such characteristic; or

(2) He did not know and, in light of then-existing reasonably available scientific and technological knowledge, could not have known of the alternative design identified by the claimant under R.S. 9:2800.56(1); or

(3) The alternative design identified by the claimant under R.S. 9:2800.56(1) was not feasible, in light of then-existing reasonably available scientific and technological knowledge or then-existing economic practicality.

B. Notwithstanding R.S. 9:2800.57(A) or (B), a manufacturer of a product shall not be liable for damage proximately caused by a characteristic of the product if the manufacturer proves that, at the time the product left his control, he did not know and, in light of then-existing reasonably available scientific and technological knowledge, could not have known of the characteristic that caused the damage or the danger of such characteristic.

Acts 1988, No. 64, §1, eff. Sept. 1, 1988.



RS 9:2800.60 - Liability of manufacturers and sellers of firearms

§2800.60. Liability of manufacturers and sellers of firearms

A. The legislature finds and declares that the Louisiana Products Liability Act was not designed to impose liability on a manufacturer or seller for the improper use of a properly designed and manufactured product. The legislature further finds and declares that the manufacture and sale of firearms and ammunition by manufacturers and dealers, duly licensed by the appropriate federal and state authorities, is lawful activity and is not unreasonably dangerous.

B. No firearm manufacturer or seller shall be liable for any injury, damage, or death resulting from any shooting injury by any other person unless the claimant proves and shows that such injury, damage, or death was proximately caused by the unreasonably dangerous construction or composition of the product as provided in R.S. 9:2800.55.

C. Notwithstanding any other provision of law to the contrary, no manufacturer or seller of a firearm who has transferred that firearm in compliance with federal and state law shall incur any liability for any action of any person who uses a firearm in a manner which is unlawful, negligent, or otherwise inconsistent with the purposes for which it was intended.

D. The failure of a manufacturer or seller to insure that a firearm has a device which would: make the firearm useable only by the lawful owner or authorized user of the firearm; indicate to users that a cartridge is in the chamber of the firearm; or prevent the firearm from firing if the ammunition magazine is removed, shall not make the firearm unreasonably dangerous, unless such device is required by federal or state statute or regulation.

E.(1) For the purposes of this Chapter, the potential of a firearm to cause serious injury, damage, or death as a result of normal function does not constitute a firearm malfunction due to defect in design or manufacture.

(2) A firearm may not be deemed defective in design or manufacture on the basis of its potential to cause serious bodily injury, property damage, or death when discharged legally or illegally.

F. Notwithstanding any provision of law to the contrary, no manufacturer or seller of a firearm shall incur any liability for failing to warn users of the risk that:

(1) A firearm has the potential to cause serious bodily injury, property damage, or death when discharged legally or illegally.

(2) An unauthorized person could gain access to the firearm.

(3) A cartridge may be in the chamber of the firearm.

(4) The firearm is capable of being fired even with the ammunition magazine removed.

G. The provisions of this Section shall not apply to assault weapons manufactured in violation of 18 U.S.C. §922(v).

Acts 1999, No. 1299, §1, eff. July 12, 1999.



RS 9:2800.61 - LOUISIANA DRUG DEALER LIABILITY ACT

CHAPTER 4. LOUISIANA DRUG DEALER LIABILITY ACT

§2800.61. Title; legislative intent

A. This Chapter shall be known and may be cited as the "Louisiana Drug Dealer Liability Act".

B. The purpose of this Chapter is to provide a civil remedy for damages to persons in a community injured by an individual's use of illegal controlled substances. It establishes a cause of action against drug dealers for damages for monetary, noneconomic, and physical losses incurred as a result of an individual's use of an illegal controlled substance. This Chapter will shift the cost of the damage caused by the marketing of illegal drugs to those who illegally profit from that market, as well as deter others from entering the illegal drug market by subjecting them to substantial monetary loss. This Chapter will also provide an incentive for individual users to identify illegal drug marketers and recover from them the costs of their own drug treatment.

Acts 1997, No. 719, §1.



RS 9:2800.62 - Definitions

§2800.62. Definitions

As used in this Chapter, unless the context requires otherwise:

(1) "Controlled substance" means a controlled dangerous substance as defined and covered by the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

(2) "Illegal controlled substance" means cocaine, phencyclidine, heroin, or methamphetamine and any other illegal controlled dangerous substance the possession or distribution of which is a violation of the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

(3) "Individual user" means the individual whose use of an illegal controlled substance, that is not obtained directly from or pursuant to a valid prescription or order of a licensed physician or practitioner, which is the basis of an action brought under this Chapter.

(4) "Level one offense" means the illegal possession with intent to distribute less than four ounces or the illegal distribution of less than one ounce of an illegal controlled substance.

(5) "Level two offense" means the illegal possession with intent to distribute four ounces or more but less than eight ounces, or the illegal distribution of one ounce or more, but less than two ounces, of an illegal controlled substance.

(6) "Level three offense" means the illegal possession with intent to distribute eight ounces or more but less than sixteen ounces, or the illegal distribution of two ounces or more, but less than four ounces, of an illegal controlled substance.

(7) "Level four offense" means the illegal possession with intent to distribute sixteen ounces or more, or the illegal distribution of four ounces or more, of an illegal controlled substance.

(8) "Marketing of an illegal controlled substance" means the possession with intent to distribute or distribution of a specified illegal controlled substance which is a violation of the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

(9) "Participate in the marketing of an illegal controlled substance" means to transport, import into this state, possess with intent to distribute, distribute an illegal controlled substance or offer to transport, import into this state, possess with the intent to distribute, or distribute an illegal controlled substance. "Participate in the marketing of an illegal controlled substance" does not include the purchase or receipt of an illegal controlled substance for personal use only.

(10) "Period of illegal use" means, in relation to the individual user of an illegal controlled substance, the time from the individual's first illegal use of an illegal controlled substance to the accrual of the cause of action.

(11) "Person" means a natural person, governmental entity, or corporation, partnership, firm, trust, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or a foreign country.

(12) "Place of illegal activity" means, in relation to the individual user of an illegal controlled substance, each parish in which the individual illegally possesses or uses an illegal controlled substance during the period of the individual's use of an illegal controlled substance.

(13) "Place of participation" means, in relation to a defendant in an action brought under this Chapter, each parish in which the person participates in the marketing of illegal controlled substances during the period of the person's participation in the marketing of illegal controlled substances.

Acts 1997, No. 719, §1.



RS 9:2800.63 - Action for damages by persons other than the individual user

§2800.63. Action for damages by persons other than the individual user

A. Any one or more of the following persons may bring an action for damages caused by an individual's use of an illegal controlled substance against those persons enumerated in Subsection B of this Section:

(1) A parent, legal custodian, child, spouse, or sibling of the individual user.

(2) An individual who was exposed to an illegal controlled substance in utero.

(3) An employer of the individual user.

(4) A medical facility, insurer, employer, governmental entity, or other legal entity that funds a drug treatment program or other employee assistance program for or that otherwise expends money on behalf of the individual user.

(5) A person injured as a result of the willful, reckless, or negligent actions of an individual user.

B. A person entitled to bring an action pursuant to Subsection A of this Section may seek damages from one or more of the following:

(1) A person who sold, administered, or furnished an illegal controlled substance to the individual user.

(2) A person who knowingly participated in the marketing of an illegal controlled substance, if all of the following apply:

(a) The place of illegal activity by the individual user is within the municipality, parish, or unincorporated area of the parish in which the defendant's place of participation is situated.

(b) The defendant's participation in the marketing of illegal controlled substances was connected with the same type of illegal controlled substance used by the individual user, and the defendant has been convicted of an offense for that type of specified illegal controlled substance, which he committed in the same parish as the individual user's place of use.

(c) The defendant participated in the marketing of illegal controlled substances at any time during the period in which the individual user used the illegal controlled substance.

C. As used in Paragraph B(2) of this Section, "knowingly participated in the marketing of an illegal controlled substance" means was convicted of possession with the intent to distribute or distribution of an illegal controlled substance in violation of the Uniform Controlled Dangerous Substances Law, R.S. 40:961 et seq.

D. A person entitled to bring an action under this Section may recover all of the following damages:

(1) Economic damages, including but not limited to the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the use of an illegal controlled substance.

(2) Noneconomic damages, including but not limited to physical and emotional pain and suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal controlled substance.

(3) Exemplary damages.

(4) Reasonable attorney fees.

(5) Costs of suit, including but not limited to reasonable expenses for expert testimony.

Acts 1997, No. 719, §1.



RS 9:2800.64 - Action by individual users

§2800.64. Action by individual users

A. An individual user is entitled to bring an action for damages caused by the use of an illegal controlled substance only if all of the following conditions are met:

(1) Not less than six months before filing the action, the individual personally discloses to narcotics enforcement authorities all of the information known to the individual regarding the individual's sources of illegal controlled substances.

(2) The individual has not used an illegal controlled substance within thirty days before filing the action.

(3) The individual does not use an illegal controlled substance during the pendency of the action.

B. The individual user entitled to bring an action under this Section may recover only the following damages:

(1) Economic damages, including but not limited to the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's use of an illegal controlled substance.

(2) Reasonable attorney fees.

(3) Costs of suit, including but not limited to reasonable expenses for expert testimony.

C. The individual user entitled to bring an action under this Section may seek damages only from a person who distributed or possessed with the intent to distribute the illegal controlled substance actually used by the individual user.

Acts 1997, No. 719, §1.



RS 9:2800.65 - Third parties not liable; nonassignment of cause of action

§2800.65. Third parties not liable; nonassignment of cause of action

A. A third party shall not pay damages awarded under this Chapter or provide a defense or the cost of a defense, on behalf of an insured under an obligation of insurance or indemnification.

B. A cause of action authorized by this Chapter shall not be assigned, either expressly, by subrogation, or by any other means, directly or indirectly, to any public or publicly funded agency or institution.

Acts 1997, No. 719, §1.



RS 9:2800.66 - Level of offense; amount of liability

§2800.66. Level of offense; amount of liability

Any person, whose participation in the marketing of illegal controlled substances constitutes the following level of offense, shall be subject to a rebuttable presumption of responsibility in the following amounts:

(1) For a level one offense, twenty-five percent of the damages.

(2) For a level two offense, fifty percent of the damages.

(3) For a level three offense, seventy-five percent of the damages.

(4) For a level four offense, one hundred percent of the damages.

Acts 1997, No. 719, §1.



RS 9:2800.67 - Joinder of actions

§2800.67. Joinder of actions

A. Two or more persons may join in one action under this Chapter as plaintiffs if their respective actions have at least one market for illegal controlled dangerous substances in common and if any portion of the period of use of an illegal controlled dangerous substance is concurrent with the period of use of an illegal controlled dangerous substance for every other plaintiff.

B. Two or more persons may be joined in one action under this Chapter as defendants, if those persons are liable to at least one plaintiff.

C. A plaintiff need not participate in obtaining and a defendant need not participate in defending against all of the relief demanded. Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.

Acts 1997, No. 719, §1.



RS 9:2800.68 - Comparative fault

§2800.68. Comparative fault

A. An action by an individual user pursuant to R.S. 9:2800.64 is governed by the application of comparative fault as provided in Civil Code Article 2323. Comparative fault attributable to the individual user shall not bar recovery but shall reduce the award of compensatory damages proportionally, according to the amount of fault attributable to the individual user.

B. The defendant shall have the burden of proving the comparative fault of the plaintiff, which shall be shown by clear and convincing evidence.

C. Comparative fault shall not be attributable to a plaintiff who is not an individual user, unless that plaintiff intentionally gave the individual user money for the purchase of the illegal controlled substance.

Acts 1997, No. 719, §1.



RS 9:2800.69 - Contribution by tortfeasors

§2800.69. Contribution by tortfeasors

A person subject to liability under this Chapter has a right of action for contribution against another person subject to liability under this Chapter. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A person may seek recovery in accordance with this Chapter and as otherwise provided by law against a person against whom a defendant has asserted a right of contribution.

Acts 1997, No. 719, §1.



RS 9:2800.70 - Proof of liability

§2800.70. Proof of liability

A. Proof of liability in an action brought pursuant to this Chapter shall be by clear and convincing evidence. Except as otherwise provided in this Chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

B.(1) A person against whom recovery is sought who has been convicted of the distribution of an illegal controlled dangerous substance under state law or under the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. 801 et seq., is precluded from denying participation in the marketing of an illegal controlled dangerous substance. Except as provided in Paragraph (2) of this Subsection, the provisions of this Subsection shall not affect a person's burden of proving the elements required by R.S. 9:2800.63(B)(2)(a) through (c).

(2) A conviction specified in Paragraph (1) of this Subsection shall also be prima facie evidence of the defendant's participation in the marketing of an illegal controlled substance used by the individual user, where the conviction was based upon the person's marketing of that same type of illegal controlled substance.

C. The absence of a criminal conviction of a person pursuant to Paragraph B(1) of this Section against whom recovery is sought does not bar an action against that person in an action pursuant to R.S. 9:2800.63(B)(1) or R.S. 9:2800.64.

Acts 1997, No. 719, §1.



RS 9:2800.71 - Defense; exclusion

§2800.71. Defense; exclusion

A. It is a defense to any action brought pursuant to this Chapter that the person who possessed with the intent to distribute or distributed a controlled substance did so under the authority of law as a licensed physician or practitioner, as an ultimate user of the controlled substance pursuant to a lawful prescription, or as a person otherwise authorized by law.

B. A law enforcement officer or agency, the state, or any person acting at the direction of a law enforcement officer or agency or the state is not liable for participating in the marketing of an illegal controlled substance, if the participation is in furtherance of an official investigation.

Acts 1997, No. 719, §1.



RS 9:2800.72 - Writ of attachment

§2800.72. Writ of attachment

A person authorized to file an action under this Chapter may seek a writ of attachment pursuant to the provisions of Code of Civil Procedure Articles 3501 et seq. against all assets of a defendant sufficient to satisfy a potential award, except an asset named in or seized pursuant to a forfeiture action by the state or federal agency before a plaintiff commences an action pursuant to this Chapter, unless the asset is released by the agency that seized it.

Acts 1997, No. 719, §1.



RS 9:2800.73 - Prescription

§2800.73. Prescription

A. Except as otherwise provided in this Subsection, a cause of action prescribes in one year after a defendant furnishes the illegal substance. A cause of action accrues under this Chapter when a person who may recover has reason to know of the harm from the use of an illegal controlled substance that is the basis for the cause of action and has reason to know that the use of an illegal controlled substance is the cause of the harm.

B. Prescription against a defendant is suspended until one year after the individual potential defendant is convicted of a criminal offense involving an illegal controlled dangerous substance or as otherwise provided by law.

Acts 1997, No. 719, §1.



RS 9:2800.74 - Stay of action by governmental entity

§2800.74. Stay of action by governmental entity

A. On motion by a governmental entity involved in an investigation or prosecution involving an illegal controlled dangerous substance, an action brought under this Chapter shall be continued until the completion of the criminal investigation or prosecution that gave rise to the motion for a continuance of the action.

B. Discovery of investigative reports of the state or law enforcement agency shall be available only at the conclusion of the state's prosecution or action against any party in a criminal or civil proceeding, and thereafter only in accordance with R.S. 44:3 et seq.

C. No intelligence file or information regarding illegal drug activity accumulated by a law enforcement agency or the district attorney that does not result in an arrest and bill of information or indictment shall be subject to discovery pursuant to this Chapter.

Acts 1997, No. 719, §1.



RS 9:2800.75 - Actions between spouses

§2800.75. Actions between spouses

The provisions of this Chapter are not intended to amend, supersede, or repeal the provisions of R.S. 9:291.

Acts 1997, No. 719, §1.



RS 9:2800.76 - Exemplary damages

§2800.76. Exemplary damages

In addition to general and special damages that may be awarded under this Chapter, exemplary damages may be awarded upon proof that the sale or distribution of an illegal controlled substance or participation in the marketing of an illegal controlled substance was in wanton or reckless disregard for the rights, health, and safety of others.

Acts 1997, No. 719, §1.



RS 9:2801 - Partition of community property and settlement of claims arising from matrimonial regimes and co-ownership of former community property

CODE TITLE VI--MATRIMONIAL REGIMES

CHAPTER 1. PARTITION OF COMMUNITY PROPERTY

§2801. Partition of community property and settlement of claims arising from matrimonial regimes and co-ownership of former community property

A. When the spouses are unable to agree on a partition of community property or on the settlement of the claims between the spouses arising either from the matrimonial regime, or from the co-ownership of former community property following termination of the matrimonial regime, either spouse, as an incident of the action that would result in a termination of the matrimonial regime or upon termination of the matrimonial regime or thereafter, may institute a proceeding, which shall be conducted in accordance with the following rules:

(1)(a) Within forty-five days of service of a motion by either party, each party shall file a sworn detailed descriptive list of all community property, the fair market value and location of each asset, and all community liabilities. For good cause shown, the court may extend the time period for filing a detailed descriptive list. If a party fails to file a sworn detailed descriptive list timely, the other party may file a rule to show cause why its sworn detailed descriptive list should not be deemed to constitute a judicial determination of the community assets and liabilities. At the hearing of the rule to show cause, the court may either grant the request or, for good cause shown, extend the time period for filing a sworn detailed descriptive list. If the court grants the request, no traversal shall be allowed.

(b) Each party shall affirm under oath that the detailed descriptive list filed by that party contains all of the community assets and liabilities then known to that party. Amendments to the descriptive lists shall be permitted. No inventory shall be required.

(2) Within sixty days of the date of service of the last filed detailed descriptive list, each party shall either traverse or concur in the inclusion or exclusion of each asset and liability and the valuations contained in the detailed descriptive list of the other party. For good cause shown, the court may extend the time period for a party to traverse or concur in the detailed descriptive list of the other party. The trial of the traverses may be by summary procedure. At the trial of the traverses, the court shall determine the community assets and liabilities; the valuation of assets shall be determined at the trial on the merits. The court, in its discretion, may by ordinary procedure try and determine at one hearing all issues, including those raised in the traverses.

(3) The court may appoint such experts pursuant to Articles 192 and 373 of the Louisiana Code of Civil Procedure as it deems proper to assist the court in the settlement of the community and partition of community property, including the classification of assets as community or separate, the appraisal of community assets, the settlement of the claims of the parties, and the allocation of assets and liabilities to the parties.

(4) The court shall then partition the community in accordance with the following rules:

(a) The court shall value the assets as of the time of trial on the merits, determine the liabilities, and adjudicate the claims of the parties.

(b) The court shall divide the community assets and liabilities so that each spouse receives property of an equal net value.

(c) The court shall allocate or assign to the respective spouses all of the community assets and liabilities. In allocating assets and liabilities, the court may divide a particular asset or liability equally or unequally or may allocate it in its entirety to one of the spouses. The court shall consider the nature and source of the asset or liability, the economic condition of each spouse, and any other circumstances that the court deems relevant. As between the spouses, the allocation of a liability to a spouse obligates that spouse to extinguish that liability. The allocation in no way affects the rights of creditors.

(d) In the event that the allocation of assets and liabilities results in an unequal net distribution, the court shall order the payment of an equalizing sum of money, either cash or deferred, secured or unsecured, upon such terms and conditions as the court shall direct. The court may order the execution of notes, mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either community or separate property, movable or immovable, as security.

(e) In the event that the allocation of an asset, in whole or in part, would be inequitable to a party, the court may order the parties to draw lots for the asset or may order the private sale of the asset on such terms and conditions as the court deems proper, including the minimum price, the terms of sale, the execution of realtor listing agreements, and the period of time during which the asset shall be offered for private sale.

(f) Only in the event that an asset cannot be allocated to a party, assigned by the drawing of lots, or sold at private sale, shall the court order a partition thereof by licitation. The court may fix the minimum bids and other terms and conditions upon which the property is offered at public sale. In the event of a partition by licitation, the court shall expressly state the reasons why the asset cannot be allocated, assigned by the drawing of lots, or sold at private sale.

B. Those provisions of a domestic relations order or other judgment which partitions retirement or other deferred work benefits between former spouses shall be considered interlocutory until the domestic relations order has been granted "qualified" status from the plan administrator and/or until the judgment has been approved by the appropriate federal or state authority as being in compliance with applicable laws. Amendments to this interlocutory judgment to conform to the provisions of the plan shall be made with the consent of the parties or following a contradictory hearing by the court which granted the interlocutory judgment. The court issuing the domestic relations order or judgment shall maintain continuing jurisdiction over the subject matter and the parties until final resolution.

C. In the absence of an agreement between the parties for an extension of time or the granting by the court of an extension for good cause, if a party fails to comply with any time limit provided in this Section, upon motion of the other party or upon its own motion, the court may award reasonable attorney fees and court costs to the other party for the filing of or the response to the motion. If the court rules, pursuant to Subparagraph (A)(1)(a) of this Section, that the other party's sworn detailed descriptive list be deemed to constitute the assets and liabilities of the community, then the court shall not award attorney fees and court costs to the other party.

Added by Acts 1982, No. 439, §1; Acts 1986, No. 225, §1; Acts 1992, No. 825, §1; Acts 1993, No. 28, §1; Acts 1995, No. 433, §2; Acts 1995, No. 1008, §1; Acts 1997, No. 35, §2; Acts 2001, No. 493, §1; Acts 2005, No. 415, §1.

NOTE: SEE ACTS 1986, NO. 225, §5.



RS 9:2801.1 - Community property; allocation and assignment of ownership

§2801.1. Community property; allocation and assignment of ownership

When federal law or the provisions of a statutory pension or retirement plan, state or federal, preempt or preclude community classification of property that would have been classified as community property under the principles of the Civil Code, the spouse of the person entitled to such property shall be allocated or assigned the ownership of community property equal in value to such property prior to the division of the rest of the community property. Nevertheless, if such property consists of a spouse's right to receive social security benefits or the benefits themselves, then the court in its discretion may allocate or assign other community property equal in value to the other spouse.

Acts 2001, No. 642, §1; Acts 2003, No. 1036, §1.



RS 9:2801.2 - Community property; valuation of goodwill

§2801.2. Community property; valuation of goodwill

In a proceeding to partition the community, the court may include, in the valuation of any community-owned corporate, commercial, or professional business, the goodwill of the business. However, that portion of the goodwill attributable to any personal quality of the spouse awarded the business shall not be included in the valuation of a business.

Acts 2003, No. 837, §1; Acts 2004, No. 177, §1.



RS 9:2802 - Rendition of judgment of partition; prerequisite

§2802. Rendition of judgment of partition; prerequisite

An action seeking partition of community property and settlement of claims arising from matrimonial regimes, when asserted as an incident of an action which would result in termination of the matrimonial regime, shall not be deemed premature solely for the reason that the matrimonial regime has not been terminated. No judgment of partition shall be rendered unless rendered in conjunction with, or subsequent to, the judgment which has the effect of terminating the matrimonial regime.

Acts 1986, No. 225, §3.

{{NOTE: SEE ACTS 1986, NO. 225, §5.}}



RS 9:2821 - Repealed by Acts 1978, No. 627, 8, eff. Jan. 1, 1980; Acts 1979, No. 709, 3, eff. Jan. 1, 1980

§2821. §§2821, 2822 Repealed by Acts 1978, No. 627, §8, eff. Jan. 1, 1980; Acts 1979, No. 709, §3, eff. Jan. 1, 1980



RS 9:2831 - MATRIMONIAL REGIMES (REPEALED)

CHAPTER 2. MATRIMONIAL REGIMES (REPEALED)

§2831. §§2831 to 2856 Repealed by Acts 1979, No. 709, §5, eff. Jan. 1, 1980



RS 9:2901 - Payment of taxes prior to transfer of real property

CODE TITLE VII. OF SALE

CHAPTER 1. SALES IN GENERAL

PART I. RESEARCH CERTIFICATES

SUBPART A. TAX CERTIFICATES; NEW ORLEANS EXCEPTED

§2901. Payment of taxes prior to transfer of real property

Any party to an act conveying real property located in this state outside the limits of the city of New Orleans may obtain a certificate showing whether the state, parish, municipal, and levee district taxes due thereon, except those for the year in which the conveyance takes place, have been paid.

Amended by Acts 1978, No. 651, §1; Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:2902 - Receipt or certificate of collector

§2902. Receipt or certificate of collector

Payment shall be shown by the receipt or the certificate of the officer having charge of the collection of the taxes or by the certificate of the state auditor, city controller, or other officer having charge of the accounts.



RS 9:2903 - Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

§2903. Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

The certificates so annexed to the act shall be conclusive evidence of the payment of all taxes therein certified to have been paid.

Amended by Acts 1978, No. 651, §1.



RS 9:2904 - Repealed by Acts 1978, No. 651, 3.

§2904. Repealed by Acts 1978, No. 651, §3.



RS 9:2921 - Payment of taxes and past due charges for local improvement assessments prior to transfer of real property

SUBPART B. TAX, LOCAL IMPROVEMENT ASSESSMENT, AND

NONALIENATION CERTIFICATES; NEW ORLEANS

§2921. Payment of taxes and past due charges for local improvement assessments prior to transfer of real property

No public officer shall execute, pass, or acknowledge any act conveying real property located within the limits of the city of New Orleans unless the state, parish, municipal, and levee district taxes due thereon and the past due charges for local improvement assessments due thereon are paid.

Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:2922 - Receipt or certificate of collector

§2922. Receipt or certificate of collector

Payment shall be shown by the receipt or the certificate of the officer having charge of the collection of the taxes or charges or by the certificate of the state auditor, state tax collector, city controller, or other officer having charge of the accounts.



RS 9:2923 - Content of certificate

§2923. Content of certificate

When preparing a certificate as provided in R.S. 9:2922, the certifying officer shall examine and report the condition of the tax rolls for thirty years prior to January first of the year in which the certificate is applied for and in the case of local improvement assessments, for ten years prior to January first of the year and for future years during which installments for such charges may become due, reserving to the municipal corporation recourse against its collectors and deputy collectors and their bondsmen for any losses it may sustain by reason of any errors made in the certificate.

The tax certificates shall indicate whether or not the current taxes have been paid, and shall indicate for each separate year the method by which the taxes have been paid or considered paid, whether by the tax debtor, by tax sale, or by any other manner.

The municipal corporation shall fix by ordinance the price to be charged for research certificate.

Amended by Acts 1954, No. 596, §1.



RS 9:2924 - Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

§2924. Certificate annexed to act; evidence of payment; officer exonerated for nonpayment

The certificates shall be annexed to the act, shall be conclusive evidence of the payment of all taxes or past due charges therein certified to have been paid, and shall exonerate the public officer from liability for nonpayment thereof.



RS 9:2925 - Assumption by transferee of taxes for current year

§2925. Assumption by transferee of taxes for current year

The taxes for the year in which the transfer takes place may be assumed by the transferee if they cannot be paid on the date the act is executed because the collecting officer is not prepared to receive them and to issue an official receipt therefor.



RS 9:2926 - Assumption by transferee of local improvement assessment charges maturing in future

§2926. Assumption by transferee of local improvement assessment charges maturing in future

Nothing contained in R.S. 9:2921 pertaining to the local improvement assessments shall prevent the execution, passing, or acknowledgment of any act conveying real property if the act contains a specific assumption of the installment charges which are to mature in the future.



RS 9:2927 - Penalty for violation; act prima facie proof

§2927. Penalty for violation; act prima facie proof

Any public officer who violates R.S. 9:2921 shall be fined not less than one hundred dollars nor more than two hundred dollars. The act offered in evidence shall be prima facie proof of the violation.



RS 9:2928 - Nonalienation certificate; penalty for violation

§2928. Nonalienation certificate; penalty for violation

No notary or sheriff of the Parish of Orleans shall pass any act conveying real property located in the Parish of Orleans without first obtaining from the register of conveyances a certificate showing that the vendor has not alienated the property. The certificate shall contain a description of the property and shall be annexed to the act.

Any notary or sheriff of the Parish of Orleans who violates this Section shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars.



RS 9:2941 - CONVENTIONAL SALES

CHAPTER 2. CONVENTIONAL SALES

PART I. BOND FOR DEED CONTRACTS

§2941. "Bond for deed" defined

A bond for deed is a contract to sell real property, in which the purchase price is to be paid by the buyer to the seller in installments and in which the seller after payment of a stipulated sum agrees to deliver title to the buyer.



RS 9:2941.1 - Recordation; subsequent filings; interest prohibited; cancellation of mortgage records

§2941.1. Recordation; subsequent filings; interest prohibited; cancellation of mortgage records

A. Upon the recordation in the mortgage and conveyance records of a bond for deed contract as defined in R.S. 9:2941, any sale, contract, counterletter, lease, or mortgage executed by the bond for deed seller, and any lien, privilege, or judgment relating to or purporting to affect immovable property that has not been filed previously for registry or recorded in the mortgage records shall be subject to the rights created by the bond for deed contract.

B. Following registry of the sale by bond for deed seller to the bond for deed purchaser, his successors or assigns, any such instrument or writing that was filed in the mortgage records after the filing of the bond for deed contract shall be cancelled by the clerk of court or the recorder of mortgages upon request by affidavit of any interested party, but only insofar as it affects the property described in the bond for deed and subsequent sale, after the note holder or lien holder has been given thirty days written notice and fails to execute a release. A copy of the sale by the bond for deed seller to the bond for deed purchaser or his successors or assigns, containing relevant recordation information, shall be attached to the request.

C. The provisions of this Section shall not apply to tax sales or redemptions as provided for by R.S. 47:2171, et seq.

Acts 2006, No. 582, §1; Acts 2010, No. 386, §1.



RS 9:2942 - Unlawful to sell encumbered real property by bond for deed without guarantee to release on payment

§2942. Unlawful to sell encumbered real property by bond for deed without guarantee to release on payment

It shall be unlawful to sell by bond for deed contract, any real property which is encumbered by mortgage or privilege without first obtaining a written guarantee from the mortgage and privilege holders to release the property upon payment by the buyer of a stipulated mortgage release price, with which agreement the secured notes shall be identified. The agreement shall be recorded in the mortgage records of the parish where the property is situated before any part of the property is offered for sale under bond for deed contracts. The provisions of this Part likewise shall apply to any property offered for sale by bond for deed contract which may be subsequently mortgaged or encumbered by a privilege.



RS 9:2943 - Method of payment

§2943. Method of payment

All payments by the buyers under bond for deed contracts of property then or thereafter burdened with a mortgage or privilege, shall be made to some bank authorized to do business in this state, which shall have been designated as the escrow agent for all parties interested in the contract. The payments shall be distributed by the escrow agent between the seller and the holder of the mortgage or privilege, in such proportion as the secured obligation shall bear to the purchase price in order to insure the buyer an unencumbered title when all payments have been made as provided in the bond for deed contract.



RS 9:2944 - Timely payment of installments precludes foreclosure; change of description upon foreclosure

§2944. Timely payment of installments precludes foreclosure; change of description upon foreclosure

The payment as they fall due of all installments by buyers under bond for deed contracts, shall preclude the holder of any secured notes from foreclosure, but the failure of the buyers to make payments as they fall due, shall secure to the holder of the notes the right to foreclose when the notes become due and are unpaid. In the event of a foreclosure under such circumstances, the description as contained in the act of mortgage may be changed so as to leave unaffected those lots or tracts of land on which payments have been kept up and so as to affect and adjudicate under the foreclosure only such lots as may be in default of payments and other lots not sold under bond for deed contracts.



RS 9:2945 - Cancellation of bond for deed upon default

§2945. Cancellation of bond for deed upon default

A. If the buyer under a bond for deed contract shall fail to make the payments in accordance with its terms and conditions, the seller, at his option, may have the bond for deed cancelled by proper registry in the conveyance records, provided he has first caused the escrow agent to serve notice upon the buyer, by registered or certified mail, return receipt requested, at his last known address, that unless payment is made as provided in the bond for deed within forty-five days from the mailing date of the notice, the bond for deed shall be cancelled.

B. Where there is no mortgage or privilege existing upon the property, and the buyer shall be in default, the seller shall exercise the right of cancellation in the same manner.

C. The fee of the clerk of court for the registry of the cancellation shall not exceed the legal rate per hundred words fixed for conveyance registries.1

Acts 1999, No. 517, §1.

1As appears in enrolled bill.



RS 9:2946 - Unlawful to require mortgage notes when property encumbered; act of sale

§2946. Unlawful to require mortgage notes when property encumbered; act of sale

It shall be unlawful for any seller in a bond for deed contract to require promissory notes to represent the purchase price or any portion thereof, if the property should be encumbered with a mortgage or privilege. Upon the payment to the escrow agent of the sum necessary to release the property, the seller shall execute a deed to the buyer and may then exact one or more mortgage notes to represent any portion of the unpaid purchase price. Should the property not be encumbered with a mortgage or privilege, and a note has been executed to represent all or a part of the price under the bond for deed contract, when the buyer shall become entitled to demand a deed, the seller shall execute an authentic sale and the notary passing it shall require the production of the note or notes and shall cancel them at the time of passing the sale.



RS 9:2947 - Penalty for violations

§2947. Penalty for violations

Any person who sells by bond for deed contract any real property encumbered by mortgage or privilege without first obtaining and recording the guarantee required by R.S. 9:2942, shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Any seller in a bond for deed contract of property encumbered with a mortgage or privilege, who requires promissory notes to represent the purchase price or any portion thereof, shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.



RS 9:2948 - Bond for deed buyer deemed owner for purposes of homestead exemption

§2948. Bond for deed buyer deemed owner for purposes of homestead exemption

Notwithstanding any other provisions of law to the contrary, the buyer under a bond for deed contract shall be deemed, for purposes of the homestead exemption only, to own any immovable property he has purchased and is occupying under bond for deed, and may be eligible for the homestead exemption provided in Article VII, Section 20(A) of the Constitution of Louisiana if otherwise qualified. The buyer under a bond for deed contract shall apply for the homestead exemption each year.

Acts 1993, No. 1030, §1.



RS 9:2949 - Blank - See C.C. Art. 477(B)]

§2949. [Blank - See C.C. Art. 477(B)]



RS 9:2961 - Limited availability of revocatory action

PART II. SALES OF MOTOR VEHICLE DEALERSHIPS

§2961. Limited availability of revocatory action

A. A revocatory action may not be brought in connection with the sale of a motor vehicle dealership if the requirements of this Part are met.

B. The transferor and the transferee shall, at least ten days before the completion of any such transfer or the payment of any consideration therefor, make a full and detailed inventory showing the quantity and, so far as possible with the exercise of reasonable diligence, the cost price to the transferor of each article to be included in the sale.

C. The transferee shall demand of and receive from the transferor, or if the transferor be a corporation, then from the president, vice president, secretary, or managing agent thereof, a written statement, sworn to substantially as hereinafter provided, of the names and addresses of all of the creditors of the transferor to whom the transferor may be indebted, together with the amount of indebtedness due and owing, and to become due and owing by the transferor to each of the creditors. The transferor shall furnish to the transferee such statement, which shall be verified by an oath to the following effect: State of Louisiana Parish of

Before me __________personally appeared ________(transferor or agent) who, being by me first duly sworn upon his oath, deposed and said that the foregoing statement contains the names of all the creditors of _______(name of transferor), together with their addresses, and that the amount set opposite each of their respective names is the amount now due and owing and which shall become due and owing by _________(transferor) to such creditors, and that there are not creditors holding claims due or which shall become due for or on account of goods, wares, merchandise, or fixtures, or equipment used or to be used in the display, manufacture, care, or delivery of any goods, wares, or merchandise, including movable store and office fixtures, vehicles, or other goods and chattels of the transferor's business purchased upon credit or on account of money borrowed to carry on the business of which the property is a part other than as set forth in said statement, and that the facts set out in this affidavit are within the personal knowledge of the affiant.

_____________________________

Sworn and subscribed to before me

this ___________day of_______, 19___.

_____________________________

Title of officer taking oath

D. The transferee shall, at least ten days before the completion of the transfer or the payment of any consideration therefor, notify personally, by registered mail, or by certified mail, every creditor listed or of whom he has knowledge or can, with reasonable diligence, acquire knowledge, of the time set for the transfer of the property and a copy of the statement of creditors. The transferee shall at least seven days before the completion of the transfer advertise in the official journal of the parish where the motor vehicle dealership is located giving the date, place, and time of the sale. Any creditor whose name has been omitted from the statement may give written notice of his claim to the transferee and shall thereafter be entitled to share equally with the other creditors entitled to the benefits of this Part as to the proceeds of such sale or transfer as are then held by the transferee.

E. No provision of this Part shall be construed as in any way compromising the rights of secured creditors, validly acquired, and their respective rankings as opposed to unsecured creditors, as it relates to their claims against the proceeds of a sale or transfer conducted in conformity with the Part.

F. A buyer of an automobile dealership who complies with the requirements of this Part shall be deemed to have acquired clear title to all of the assets of the acquired dealership, once the proceeds of the sale have been distributed in conformity with the requirements and provisions of this Part.

Acts 1992, No. 961, §1.



RS 9:2962 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2962. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2963 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2963. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2964 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2964. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2965 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2965. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2966 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2966. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2967 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2967. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2968 - REPEALED BY ACTS 1991, NO. 377, 8, EFF. JAN. 1, 1992.

§2968. REPEALED BY ACTS 1991, NO. 377, §8, EFF. JAN. 1, 1992.



RS 9:2971 - Presumption of grant of all interest; exceptions

PART III. TRANSFER OF LANDS FRONTING WATERWAYS,

HIGHWAYS, ETC.

§2971. Presumption of grant of all interest; exceptions

It shall be conclusively presumed that any transfer, conveyance, surface lease, mineral lease, mortgage or any other contract, or grant affecting land described as fronting on or bounded by, or as described pursuant to a survey or using a metes and bounds description that shows that it actually fronts on or is bounded by a waterway, canal, highway, road, street, alley, railroad, or other right-of-way, shall be held, deemed and construed to include all of grantor's interest in and under such waterway, canal, highway, road, street, alley, railroad, or other right-of-way, whatever that interest may be, in the absence of any express provision therein particularly excluding the same therefrom; provided, that where the grantor at the time of the transfer or other grant holds as owner the title to the fee of the land situated on both sides thereof and makes a transfer or other grant affecting the land situated on only one side thereof, it shall then be conclusively presumed, in the absence of any express provision therein particularly excluding the same therefrom, that the transfer or other such grant thereof shall include the grantor's interest to the center of such waterway, canal, highway, road, street, alley, railroad, or other right-of-way; provided further, however, that no then existing valid right-of-way upon, across or over said property so transferred or conveyed or so presumed to be conveyed and no warranties with respect thereto shall be in any manner or to any extent impaired, prejudiced, or otherwise affected by any of the terms and provisions of this Part or because of the failure of such grantor or transferor to therein make special reference to such right-of-way or to include or exclude same therefrom.

Acts 1956, No. 555, §1; Acts 2003, No. 723, §1.



RS 9:2972 - Nature of Part

§2972. Nature of Part

This Part is remedial and is for the benefit of all persons heretofore as well as hereafter acquiring by or under such a transfer or other grant affecting such property, without express exception or reference in the description of such land, rights of way or other property therein set forth.

Acts 1956, No. 555, §2.



RS 9:2973 - Preservation of rights

§2973. Preservation of rights

Any person who has made a transfer or other grant affecting land so described, their heirs or assigns, whose rights may be affected hereby, shall have a period of one year from August 1, 1956, within which to preserve and protect such rights, by: (a) filing suit in each parish where such land is situated, asserting such rights, or (b) by recording a notarized declaration asserting such rights in the conveyance records of each parish where such land is situated within such one year period; and in case neither said method of preserving such rights is followed within one year from August 1, 1956, said rights shall be forever barred.

Acts 1956, No. 555, §3.



RS 9:2981 - Presumption of grant of interest in abandoned road

PART IV. TRANSFER OF LANDS ABUTTING ABANDONED

ROADS, STREETS OR ALLEYS

§2981. Presumption of grant of interest in abandoned road

It shall be conclusively presumed that any transfer, grant, sale or mortgage of land and property abutting or contiguous to an abandoned road, street or alley, the dedication of which has been revoked, shall be held, deemed and construed to include all of grantor's or mortgagor's interest in and to said abandoned road, street, or alley, in the absence of any express provision therein particularly excluding the abandoned property therefrom; provided further, however, that no then existing valid servitude or rights of third parties in or on the abandoned property shall be in any manner or to any extent impaired, prejudiced, or otherwise affected by any of the terms and provisions of this Part.

Acts 1958, No. 528, §1.



RS 9:2982 - Part remedial

§2982. Part remedial

This Part is remedial and is for the benefit of all persons heretofore as well as hereafter acquiring, or holding mortgages, affecting such property, without express exception or reference to the abandoned road, street, or alley in the description of the property set forth in the instrument of sale, transfer, or mortgage.

Acts 1958, No. 528, §2.



RS 9:2983 - Preservation of rights

§2983. Preservation of rights

Any person who has made a transfer, grant, sale or mortgage affecting land so described, their heirs or assigns, whose rights may be affected hereby, shall have a period of one year from July 30, 1958 within which to preserve and protect such rights, by (1) filing suit in each parish where such land is situated, asserting such rights, or (2) by recording a notarized declaration asserting such rights in the conveyance records of each parish where such land is situated within such one year period; and in case neither said method of preserving such rights is followed within one year from July 30, 1958, said rights shall be forever barred.

Acts 1958, No. 528, §3.



RS 9:2984 - Construction

§2984. Construction

Nothing in this Part shall be construed to conflict with, affect, or repeal any of the provisions of Act 555 of 1956 and incorporated as R.S. 9:2971, 2972 and 2973.

Acts 1958, No. 528, §5.



RS 9:2989 - Dual contracts; definition; violations; penalties

PART V. DUAL OR FRAUDULENT CONTRACTS

§2989. Dual contracts; definition; violations; penalties

A. As used in this Part the term "dual contracts" means two written contracts entered into between identical contracting parties in identical capacities concerning the same parcel of real property, one of which states the true and actual purchase price and one of which states a purchase price in excess of the true and actual purchase price and is used as an inducement for mortgage investors to make a loan commitment on such real property in reliance upon the stated inflated value.

B. A fraudulent instrument is any paper, document or other form in writing that is intentionally used as a subterfuge or device to induce the making of a loan or the extension of credit as a part of a transaction whereby either the title to real property is transferred or valuable improvements are placed on real property in this state, whether for the benefit of the inducer or another.

C. No person, firm or corporation, or any agent or employee of any such firm or corporation shall, with intent to defraud:

(1) Make or issue a dual contract for the purchase of real property, or

(2) Substitute one instrument in writing for another and by such means cause the making of a loan or the extension of credit, with respect to transactions whereby either the title to real property is transferred or valuable improvements are placed on real property in this state, whether for the benefit of the inducer or another;

(3) Induce by any fraudulent instrument in writing the making of a loan or the extension of credit as a part of a transaction whereby either the title to real property is transferred or valuable improvements are placed on real property in this state, whether for the benefit of the inducer or another.

D. Whoever violates any provision of this Subsection shall be fined not more than one thousand dollars. For the second and all following violations the penalty shall be a fine of not less than one thousand dollars nor more than five thousand dollars.

E. Anything contained herein to the contrary notwithstanding, the provisions of this section shall not apply to loans made by mortgage investors who rely on an independent appraisal of the property in granting such loan.

Added by Acts 1968, No. 415, §1.



RS 9:3001 - JUDICIAL SALES

CHAPTER 3. JUDICIAL SALES

PART I. IN GENERAL

§3001. Persons authorized to make judicial sales

Judicial sales may be made by the sheriff, by an auctioneer of the parish or city in which the sale is to be made, or by the legal representative of the succession, minor, interdict, or insolvent property owner. In cases where the sale is not to be made by the legal representative, the judge ordering the sale shall direct that it be made by an auctioneer who has been agreed upon by the parties, or if the parties do not agree, by the sheriff or an auctioneer designated by the judge.



RS 9:3002 - Sales on credit; notes; security

§3002. Sales on credit; notes; security

The sheriff, or other person making sales of succession property on credit terms, shall be authorized to receive for the price the notes of the purchasers, and identify them by description in the adjudication. The security on the notes shall in all cases be approved by the vendor or the party representing him.



RS 9:3003 - Notes or bonds to be identified with sales

§3003. Notes or bonds to be identified with sales

On the registering of proces verbals of sales in the office of the recorder or register of conveyances of the parish where the property so adjudicated may be situated, the recorder or register shall be authorized to identify with the sales the notes or bonds received, by his paraph, in order that he may cancel the mortgage when they shall have been paid.



RS 9:3051 - ASSIGNMENT OR TRANSFER OF CREDITS OR

CHAPTER 4. ASSIGNMENT OR TRANSFER OF CREDITS OR

OTHER INCORPOREAL RIGHTS

PART I. IN GENERAL

§3051. Transfer of claims for collection

When several parties have claims against the same defendant or defendants, arising out of a common transaction, such as claims of laborers for their wages, they, or any of them, may transfer their claims to any person or persons for collection by suit or otherwise. The transfer need not be supported by a valuable consideration but it shall be sufficient that it be in writing.



RS 9:3101 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II. LOUISIANA ASSIGNMENT OF ACCOUNTS

RECEIVABLE ACT

§3101. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3102 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3102. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3103 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3103. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3104 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3104. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3105 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3105. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3106 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3106. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3107 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3107. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3108 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3108. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3109 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3109. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3110 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3110. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3111 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3111. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3112 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§3112. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:3121 - Crop financing; assignment of interest by agricultural producer

PART III. ASSIGNMENT OF PROCEEDS OF CROP FINANCING

§3121. Crop financing; assignment of interest by agricultural producer

A. When an agricultural producer, as defined in R.S. 3:3402, obtains financing for the production of a crop, and the total amount of the proceeds of that financing has not been disbursed, the agricultural producer may assign his interest in the undisbursed proceeds of financing for the current crop year to one or more vendors of supplies, materials, or services used in the production or processing of that crop in that crop year. The vendor to whom the assignment is made shall notify the lending institution of the existence of the assignment. The notice shall be transmitted by certified mail, return receipt requested, or by actual delivery receipted for by the lending institution. Upon receipt of the notice, the lending institution shall make any future payments of the undisbursed proceeds jointly, or payable jointly, to the agricultural producer and the vendor until the total amount of the assignment has been paid by such joint payments.

B. The notice of assignment shall contain the following information:

(1) The name and address of the agricultural producer.

(2) The name and address of the lending institution.

(3) The total amount of the proceeds which are assigned.

(4) A description of the crop or crops and the location thereof as furnished to the vendor by the agricultural producer.

(5) The types and amounts of supplies, materials, or services purchased.

(6) The date on which the supplies, materials, or services were purchased.

(7) A copy of the invoice or purchase order for the supplies, materials, or services.

(8) A copy of the contract of assignment.

C. No assignment shall be made for less than one thousand dollars.

D. If the agricultural producer makes multiple assignments, the assignments shall rank in the order they are received by the lending institution.

E. The vendor may terminate an assignment by written instrument transmitted by certified mail, return receipt requested, or by actual delivery receipted for by the lending institution.

F. The assignment shall not abridge or affect any right of offset or compensation which the lending institution may have with respect to any undisbursed proceeds.

G. No lending institution shall incur any liability as a result of compliance with the provisions of this Section.

Acts 1986, No. 233, §1.



RS 9:3131 - Legislative intent

CHAPTER 4-A. CORPOREAL IMMOVABLES

§3131. Legislative intent

The legislature finds and declares that the public policy of this state favors the marketability of immovables and the transferability of interests in immovables free of title defects or unreasonable restraints on alienation. The legislature further finds and declares that private transfer fee obligations violate this public policy by impairing the marketability and transferability of immovables and by constituting an unreasonable restraint on alienation regardless of the duration of the obligation to pay a private transfer fee, the amount of a private transfer fee, or the method by which any private transfer fee is created or imposed. Thus, the legislature finds and declares that a private transfer fee obligation shall not create real rights and shall not be binding on subsequent owners of immovables or other third parties, whether or not evidenced by a recorded instrument.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3132 - Definitions

§3132. Definitions

As used in this Chapter:

(1) "Private transfer fee" means a fee or charge required by a private transfer fee obligation and payable upon the transfer of an interest in an immovable, or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the immovable, the purchase price, or other consideration given for the transfer. "Private transfer fee" shall not include the following:

(a) Any consideration payable by the buyer to the seller for the interest in the immovable being transferred, including any subsequent additional consideration for the immovable payable by the buyer based upon any subsequent appreciation, development, or sale of the immovable, provided such additional consideration is payable on a one-time basis only and the obligation to make such payment does not bind successors in title to the immovable.

(b) Any commission payable to a licensed real estate broker for the transfer of an immovable pursuant to an agreement between the broker and the seller or the buyer, including any subsequent additional commission for that transfer payable by the seller or the buyer based upon any subsequent appreciation, development, or sale of the immovable.

(c) Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against an immovable, including but not limited to any fee payable to the lender for consenting to an assumption of the loan or a transfer of the immovable subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration payable to the lender in connection with the loan.

(d) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease, including but not limited to any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease.

(e) Any consideration payable to the holder of an option to purchase an interest in an immovable or the holder of a right of first refusal or first offer to purchase an interest in an immovable for waiving, releasing, or not exercising the option or right upon the transfer of the immovable to another person.

(f) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority.

(g) Any fee, charge, assessment, fine, or other amount authorized under Louisiana Condominium Act, R.S. 9:1121.101 et seq.; the Louisiana Timesharing Act, R.S. 9:1131.1 et seq.; or the Louisiana Homeowners Association Act, R.S. 9:1141.1 et seq.

(2) "Private transfer fee obligation" means any obligation arising under any recorded or unrecorded declaration or agreement, whether or not purporting to create a servitude, building restriction or other real right, to pay a private transfer fee to a party to the declaration or agreement, or his successors or assigns, or a third person upon a subsequent transfer of an interest in the immovable.

(3) "Transfer" means the sale, donation, conveyance, assignment, inheritance, or other transfer of an ownership interest in an immovable located in this state.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3133 - Private transfer fee; prohibition

§3133. Private transfer fee; prohibition

A private transfer fee obligation does not constitute a real right and is not effective or enforceable against third persons, whether or not the declaration or agreement under which it arises is recorded.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3134 - Violations; liability

§3134. Violations; liability

Any natural or juridical person who records or enters into an agreement imposing a private transfer fee obligation in their favor after July 2, 2010, shall be liable for:

(1) Any and all damages resulting from the imposition of the transfer fee obligation on a transfer of an interest in an immovable, including without limitation the amount of any transfer fee paid by a party to the transfer.

(2) All attorney fees, expenses, and costs incurred by a party to the transfer or mortgagee of the immovable to recover any transfer fee paid or in connection with an action to quiet title or to declare the private transfer fee unenforceable. Where a mandatary acts on behalf of a principal to record or enforce a private transfer fee obligation, both the principal and the mandatary shall be solidarily liable.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3135 - Disclosure

§3135. Disclosure

A seller of an immovable shall furnish to any purchaser a written statement disclosing the existence of any private transfer fee obligation. This written statement shall include a description of the private transfer fee obligation and include a statement that private transfer fee obligations are subject to certain prohibitions under this Chapter.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3136 - Existing transfer fee obligations; notice requirements

§3136. Existing transfer fee obligations; notice requirements

A. For a private transfer fee obligation imposed prior to July 2, 2010, the person entitled to receive the fee shall record, prior to December 31, 2010, a separate document in the conveyance records of the parish in which the immovable is located that contains all of the following:

(1) A title labeling the document as "Notice of Private Transfer Fee Obligation" in at least fourteen-point boldface type.

(2) The amount, if the fee is a flat amount, or the percentage of the sales price constituting the cost of the transfer fee, or such other basis by which the transfer fee is to be calculated.

(3) If the immovable includes a residential use, actual dollar-cost.

(4) The date or circumstances under which the private transfer fee obligation expires, if any.

(5) The purpose for which the funds from the private transfer fee obligation will be used.

(6) The name of the person or entity to which funds are to be paid and specific contact information regarding where the funds are to be sent.

(7) The acknowledged signature of the person filing the notice.

(8) The legal description of the immovable purportedly burdened by the private transfer fee obligation and the name of the current owner of the immovable.

B. The person or entity to which the transfer fee is to be paid may file an amendment to the notice of transfer fee containing new contact information, but such amendment shall contain the recording information of the notice of transfer fee which it amends and the legal description of the immovable burdened by the private transfer fee obligation.

C. In the absence of timely compliance with Subsection A of this Section, any effect that private transfer fee obligations might otherwise have had against third persons shall cease and shall not be susceptible of revival by a later filing.

D. If the payee fails to provide a written statement of the transfer fee payable within thirty days of the date of a written request for the same sent to the address shown in the notice of transfer fee, then the seller, on recording of the affidavit required under Subsection E of this Section, may convey any interest in the immovable to any buyer without payment of the transfer fee and shall not be subject to any further obligations under the private transfer fee obligation. In such event, the immovable shall be conveyed free and clear of the transfer fee and private transfer fee obligation.

E. An affidavit stating the facts enumerated under Subsection F of this Section shall be recorded in the conveyance records of the parish in which the immovable is located. An affidavit filed under this Subsection shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include the legal description of the immovable burdened by the private transfer fee obligation, the name of the person or entity appearing by the record to be the owner of such corporeal immovable at the time of the signing of such affidavit, and a reference to the instrument of record containing the private transfer fee obligation.

F. When recorded, an affidavit, as described in Subsection E of this Section, shall constitute prima facie evidence that:

(1) A request for the written statement of the transfer fee payable in order to obtain a release of the fee imposed by the private transfer fee obligation was sent to the address shown in the notification.

(2) The person or entity listed on the notice of transfer fee failed to provide the written statement of the transfer fee payable within thirty days of the date of the notice sent to the address shown in the notification.

G. This Section shall apply only to private transfer fee obligations arising under a declaration or agreement entered into prior to July 2, 2010, whether or not recorded; however, neither the provisions of this Section nor compliance by any person with its requirements shall be construed to validate or authorize private transfer fee obligations that were purportedly created prior to July 2, 2010, or to make such private transfer restrictions enforceable against third persons.

Acts 2010, No. 938, §1, eff. July 2, 2010.



RS 9:3137.1 - Short title

CHAPTER 4-B. LOUISIANA EXCHANGE SALE OF RECEIVABLES ACT

§3137.1. Short title

This Part shall be known and may be cited as the "Louisiana Exchange Sale of Receivables Act".

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.2 - Legislative intent

§3137.2. Legislative intent

A. It is the intent of the legislature to encourage and promote businesses to offer sellers the ability to sell their receivables to qualified buyers over electronic and other types of exchanges located in this state, thereby availing themselves of Louisiana civil law principles not found in common law jurisdictions, and further availing themselves of the true sale provisions of this Part and R.S. 10:9-109(e).

B. The legislature declares the following actions to be the public policy of this state.

(1) All sales of receivables over exchanges located in Louisiana shall be subject to Louisiana law, and specifically subject to this Part and to R.S. 10:9-109(e).

(2) Such sales shall result in true sales for all purposes and not be limited to a bankruptcy context.

(3) Such sales shall not be subject to recharacterization as a simulated sale or as a loan, extension of credit, or other credit accommodation by the buyer to the seller, notwithstanding that the seller may be obligated to repurchase the receivable, or the buyer may have other recourse against the seller, if the receivable is not timely paid, and further notwithstanding that the seller may be entitled to receive a portion of the collection proceeds.

C. This Part and R.S. 10:9-109(e) specifically reject common law legal theories under which recourse sales of receivables have been recharacterized as loans or credit accommodations, as being contrary to Louisiana civil law principles that apply to sales of receivables over exchanges located in this state.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.3 - Definitions

§3137.3. Definitions

A. For the purposes of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise.

(1) "Buyer" means the person buying a receivable over an exchange located in this state.

(2) "Collection proceeds" means any amounts received or otherwise collected from the person owing the receivable, including the account debtor or a guarantor of the payment obligation.

(3) "Consummate" means to complete all agreements, steps and actions necessary for a sale of receivables to be deemed to be complete under Louisiana law, with ownership of the purchased receivable passing from the seller to the buyer.

(4) "Exchange" means an electronic or other marketplace over which sellers may offer and sell their receivables to qualified buyers.

(5) "Operational employees" means and refers to employees whose work responsibilities are primarily devoted to performing operations-related functions related to the exchange and persons transacting business over the exchange, as compared to employees whose primary work responsibilities are devoted to managerial, marketing, sales, internal accounting and other non-operational functions.

(6) "Receivable" means an account, general intangible, payment intangible, chattel paper or instrument as defined under the UCC. Receivables shall also include third-party payment obligations that are not subject to the UCC. Receivables shall not be limited to United States domestic payment obligations, and shall include receivables owed by non-United States persons and entities as well as receivables originating out of non-United States transactions.

(7) "Seller" means the person offering a receivable for sale over an exchange located in this state.

(8) "True sale" means a consummated sale of all rights, title and interests that the seller may have in a receivable sold over an exchange located in this state, with the buyer acquiring all of the seller's rights and interests, and with the seller not retaining a legal or equitable interest in the receivables sold.

(9) "UCC" means the Uniform Commercial Code of any state and the comparable laws of foreign non-United States jurisdictions. In Louisiana, "UCC" means and refers to Chapter 9 of the Louisiana Uniform Commercial Code, R.S. 10:9-101, et seq.

B. All terms used, but not defined in this Part, shall have the meanings found in the UCC, the Louisiana Revised Statutes of 1950, and the Civil Code.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.4 - Scope

§3137.4. Scope

A. This Part shall apply to all sales of receivables over exchanges located in this state irrespective of whether the buyer or the seller of the receivable is a Louisiana resident, business organization or other entity, provided that the buyer and the seller contractually agree that such sales shall be deemed to be consummated in Louisiana subject to Louisiana law, and contractually agree that the sales of receivables result in true sales for all purposes.

B. An exchange shall be conclusively deemed to be located in this state when the exchange is owned and operated by a Louisiana business organization having fifty percent or more of its operational employees located in this state, and such Louisiana business organization declares in an affidavit filed in the conveyance office of the parish in which the organization has its principal place of business, that the affiant maintains its principal place of business in that parish. An exchange owner or operator located in this state may have additional sales and other offices, as well as managerial, sales, marketing, accounting and other operational and non-operational employees located in other jurisdictions, so long as the company has fifty percent or more of its operational employees in Louisiana. In the case of an electronic exchange conducting exchange business over the Internet or other electronic media, the servers and electronic interchanges of the company need not be physically located in Louisiana.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.5 - True sales of receivables; not subject to recharacterization; simulation articles not applicable

§3137.5. True sales of receivables; not subject to recharacterization; simulation articles not applicable

A. All sales of receivables over exchanges subject to the scope of this Part as provided by R.S. 9:3137.4(A) shall conclusively result in consummated true sales for all purposes, and not be limited to a bankruptcy context, with the buyer acquiring all of the seller's rights, title and interests in and to the traded receivables and the collection proceeds thereof, and with the seller retaining no vestiges of legal or equitable interest in the receivables sold.

B. As true sales, sales of receivables over exchanges located in this state shall not be subject to recharacterization as loans, extensions of credit, or other credit accommodations by the seller to the buyer, notwithstanding that the seller may be obligated to repurchase the receivable, or the buyer may otherwise have recourse against the seller if the receivable is not paid when due, and further notwithstanding that the seller may be entitled to receive a portion of the collection proceeds. Furthermore, sales of receivables over exchanges located in this state shall not be construed, under any circumstance, to be a simulated sale under the simulation articles of the Civil Code.

C.(1) The seller's written agreement in the underlying documents that the seller absolutely, unconditionally, and irrevocably intends that sales of the seller's receivables over an exchange located in this state result in true sales of such receivables for all purposes, shall be definitive and binding on the seller, and may not be subsequently disavowed or refuted by any of the following persons:

(a) The seller.

(b) The seller's successors or assigns, or any person acquiring rights from or through the seller, including the buyer.

(c) Past and future owners, directors, officers, employees, agents, representatives and attorneys of the seller, or of its successors or assigns, or any person acquiring rights from or through the seller.

(d) The account debtor or any other person obligated to pay the receivable.

(e) All other third persons.

(2) Any person, including anyone listed in Paragraph (1) of this Subsection, attempting to recharacterize a sale of a receivable over an exchange located in this state as anything other than a true sale under Louisiana law, shall be personally liable and obligated by operation of law to reimburse the buyer and the buyer's agents for attorney fees, court costs, arbitration costs, expert fees, and out-of-pocket expenses, including but not limited to travel expenses, expended in defense of the status of such sale as a true sale under Louisiana law.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.6 - Binding effectiveness of Louisiana law

§3137.6. Binding effectiveness of Louisiana law

A. Louisiana law, and specifically this Part and R.S. 10:9-109(e), shall apply to all sales of receivables over exchanges located in this state irrespective of the domicile or other location of the buyer or the seller.

B.(1) The seller's written agreement and choice of law covenant in the underlying documents that Louisiana law shall apply to all sales of the seller's receivables over an exchange located in this state, shall be definitive for all purposes, and shall be absolutely, unconditionally and irrevocably binding on the seller, and shall not be subsequently disavowed or refuted by any of the following persons:

(a) The seller.

(b) The seller's successors or assigns, or anyone acquiring rights from or through the seller, including the buyer.

(c) Past and future owners, directors, officers, employees, agents, representatives and attorneys of the seller, or of its successors or assigns, or anyone acquiring rights from or through the seller.

(d) The account debtor or person obligated to pay the receivable.

(e) All other third persons.

(2) Any person, including anyone listed in Paragraph (1) of this Subsection, attempting to contest the applicability of Louisiana law and to apply the laws of another state or jurisdiction to the sale of the seller's receivables over an exchange located in this state, shall be personally liable and obligated by operation of law to reimburse the buyer and the buyer's agents for all attorney fees, court costs, arbitration costs, expert fees, and out-of-pocket expenses, including but not limited to travel expenses expended in defense of the status of such a sale as a true sale under Louisiana law.

C. For the further purpose of applying relevant conflicts of law principles, the legislature declares that Louisiana public policy shall be most seriously impaired to the extent that the laws of another state or jurisdiction might be applied to sales of receivables over exchanges located in Louisiana. As sales of receivables take place in Louisiana over Louisiana-based exchanges, Louisiana shall be deemed to have the most significant contact with the underlying sales transaction.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.7 - Buyer ownership rights; evidence of ownership

§3137.7. Buyer ownership rights; evidence of ownership

A. The buyer shall be deemed for all purposes, and not be limited to a bankruptcy context, to be the owner of a receivable purchased over an exchange located in this state, with the buyer having the right to all of the following actions:

(1) To collect the receivable from the account debtor or other obligated person.

(2) To resell the receivable to a subsequent buyer.

(3) To pledge or otherwise grant a security interest in the receivable in favor of the buyer's creditor.

(4) To reflect the receivable as an asset on the buyer's books and records.

B. To the extent that the owner or operator of an exchange located in this state maintains records of sales of receivables over the exchange, such records shall serve as the single authoritative record evidencing buyer ownership of traded receivables for all purposes.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.8 - Relationship to the UCC

§3137.8. Relationship to the UCC

A. This Part supplements R.S. 10:9-109(e), and shall not be construed to implicitly amend or repeal any provision of the UCC, including but not limited to R.S. 10:1-201(35), 9-102(72)(D), 9-109(e), 9-301, 9-307, 9-310(a), 9-312(a), 9-317 through 9-339, 9-406, 9-501, and 9-607(a)(1).

B. This Part and R.S. 10:9-109(e) provide for and define the true sale status and the state property ownership rights of buyers of receivables purchased over exchanges located in this state, and shall not independently provide for rules governing perfection, the effects of perfection or nonperfection, or the priority rights of buyers of receivables purchased over Louisiana based exchanges within the context of R.S. 10:9-301.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3137.9 - Prohibition of actions

§3137.9. Prohibition of actions

A seller shall not maintain an action or have any claim against an owner or operator of an exchange located in this state, or against a buyer of the receivables, unless there is an agreement in writing setting forth the relevant terms and conditions, and the agreement is signed by the seller and the owner or operator on its own behalf and as agent for the buyer.

Acts 2010, No. 958, §1, eff. July 6, 2010.



RS 9:3141 - NEW HOME WARRANTY ACT

CHAPTER 5. NEW HOME WARRANTY ACT

§3141. Purpose

The legislature finds a need to promote commerce in Louisiana by providing clear, concise, and mandatory warranties for the purchasers and occupants of new homes in Louisiana and by providing for the use of homeowners' insurance as additional protection for the public against defects in the construction of new homes. This need can be met by providing a warranty for a new home purchaser defining the responsibility of the builder to that purchaser and subsequent purchasers during the warranty periods provided herein. The warranty, which is mandatory in most cases, shall apply whether or not building code regulations are in effect in the location of the structure, thereby promoting uniformity of defined building standards. Additionally, all provisions of this Chapter shall apply to any defect although there is no building standard directly regulating the defective workmanship or materials.

Acts 1986, No. 676, §1; Acts 1999, No. 649, §1.



RS 9:3142 - Short title

§3142. Short title

This Chapter shall be known and may be cited as the "New Home Warranty Act."

Acts 1986, No. 676, §1.



RS 9:3143 - Definitions

§3143. Definitions

For purposes of this Chapter the following words, phrases, and terms shall be defined and construed as follows:

(1) "Builder" means any person, corporation, partnership, limited liability company, joint venture, or other entity which constructs a home, or addition thereto, including a home occupied initially by its builder as his residence. A person, corporation, partnership, limited liability company, joint venture, or other entity which constructs a home, or any addition thereto, is a "builder", whether or not the consumer purchased the underlying real estate with the home.

(2) "Building standards" means the standards contained in the building code, mechanical-plumbing code, and electrical code in effect in the parish, city, or other local political subdivision where a home is to be located, at the time construction of that home is commenced, or, if the parish, city, or other local political subdivision has not adopted such codes, the Standard Building Code, together with any additional performance standards, if any, which the builder may undertake to be in compliance.

(3) "Home" means any new structure designed and used only for residential use, together with all attached and unattached structures, constructed by the builder whether or not the land was purchased from the builder. Such term includes structures containing multiple family dwellings or residences.

(4) "Initial purchaser" means any person for whom a home is built or the first person to whom a home is sold upon completion of construction.

(5) "Major structural defect" means any actual physical damage to the following designated load-bearing portions of a home caused by failure of the load-bearing portions which affects their load-bearing functions to the extent the home becomes unsafe, unsanitary, or is otherwise unlivable:

(a) Foundation systems and footings.

(b) Beams.

(c) Girders.

(d) Lintels.

(e) Columns.

(f) Walls and partitions.

(g) Floor systems.

(h) Roof framing systems.

(6) "Owner" means the initial purchaser of a home and any of his successors in title, heirs, invitees, or assigns to a home during the time the warranties provided under this Chapter are in effect.

(7) "Warranty commencement date" means the date that legal title to a home is conveyed to its initial purchaser or the date the home is first occupied, whichever occurs first.

Acts 1986, No. 676, §1; Acts 1997, No. 987, §1; Acts 1999, No. 649, §1; Acts 2003, No. 333, §1.



RS 9:3144 - Warranties; exclusions

§3144. Warranties; exclusions

A. Subject to the exclusions provided in Subsection B of this Section, every builder warrants the following to the owner:

(1) One year following the warranty commencement date, the home will be free from any defect due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

(2) Two years following the warranty commencement date, the plumbing, electrical, heating, cooling, and ventilating systems exclusive of any appliance, fixture, and equipment will be free from any defect due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

(3) Five years following the warranty commencement date, the home will be free from major structural defects due to noncompliance with the building standards or due to other defects in materials or workmanship not regulated by building standards.

B. Unless the parties otherwise agree in writing, the builder's warranty shall exclude the following items:

(1) Fences, landscaping, including but not limited to sodding, seeding, shrubs, existing and new trees, and plantings, as well as off-site improvements, all driveways and walkways, or any other improvement not a part of the home itself.

(2) After the first year, the concrete floor of a basement and the concrete floor of an attached or unattached garage that is built separate from a foundation wall or other structural element of the home.

(3) Damage to real property which is not part of the home covered by the warranty and which is not included in the purchase price of the home.

(4) Any damage to the extent it is caused or made worse by any of the following:

(a) Negligence, improper maintenance, neglect or improper operation by anyone other than the builder or any employee, agent, or subcontractor of the builder.

(b) Failure by anyone other than the builder or any employee, agent, or subcontractor of the builder to comply with the warranty requirements of manufacturers of appliances, equipment, or fixtures.

(c) Failure by the owner to give written notice by registered or certified mail to the builder of any defect within the time set forth in R.S. 9:3145. However, the provisions of this Subparagraph shall not be construed to change either the warranty periods enumerated in Subsection A of this Section or the notice requirements provided by R.S. 9:3145.

(d) Any change of the grading of the ground by anyone other than the builder, or any employee, agent, or subcontractor of the builder.

(e) Any change, alteration, or addition made to the home by anyone after the initial occupancy by the owner, except any change, alteration, or addition performed by the builder, or any employee, agent, or subcontractor of the builder.

(f) Dampness, condensation, or other damage due to the failure of the owner to maintain adequate ventilation or drainage.

(5) Any loss or damage which the owner has not taken timely action to minimize.

(6) Any defect in, or any defect caused by, materials or work supplied by anyone other than the builder, or any employee, agent, or subcontractor of the builder.

(7) Normal wear and tear or normal deterioration.

(8) Loss or damage which does not constitute a defect in the construction of the home by the builder, or any employee, agent, or subcontractor of the builder.

(9) Loss or damage resulting from war, accident, riot and civil commotion, water escape, falling objects, aircraft, vehicles, acts of God, lightning, windstorm, hail, flood, mudslide, earthquake, volcanic eruption, wind driven water, and changes in the level of the underground water table which are not reasonably foreseeable.

(10) Any damage caused by soil movement which is covered by other insurance.

(11) Insect damage.

(12) Any loss or damage which arises while the home is being used primarily for a nonresidential purpose.

(13) Any condition which does not result in actual physical damage to the home.

(14) Bodily injury or damage to personal property.

(15) Any cost of shelter, transportation, food, moving, storage, or other incidental expense related to relocation during repair.

(16) Any defect not reported in writing by registered or certified mail to the builder or insurance company, as appropriate, prior to the expiration of the period specified in Subsection A of this Section for such defect plus thirty days.

(17) Consequential damages.

(18) Any loss or damage to a home caused by soil conditions or soil movement if the home is constructed on land owned by the initial purchaser and the builder obtains a written waiver from the initial purchaser for any loss or damage caused by soil conditions or soil movement.

(19) Mold and mold damage.

C. The provisions of Subsection A of this Section establish minimum required warranties and shall not be waived by the owner or reduced by the builder provided the home is a single or multiple family dwelling to be occupied by an owner as his home.

Acts 1986, No. 676, §1; Acts 1997, No. 987, §1; Acts 1999, No. 649, §1; Acts 2001, No. 179, §1; Acts 2003, No. 333, §1; Acts 2004, No. 45, §1.



RS 9:3145 - Required notice

§3145. Required notice

A. Before undertaking any repair himself or instituting any action for breach of warranty, the owner shall give the builder written notice, by registered or certified mail, within one year after knowledge of the defect, advising him of all defects and giving the builder a reasonable opportunity to comply with the provisions of this Chapter.

B. The builder shall give the owner written notice of the requirements of this Chapter at the time of the closing between the builder and the owner, or if there is no such closing, at the time of the execution of the construction contract between the builder and the owner. The Louisiana State Licensing Board for Contractors shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection.

Acts 1986, No. 676, §1; Acts 1997, No. 987, §1; Acts 2008, No. 387, §1.



RS 9:3146 - Peremption

§3146. Peremption

Any action to enforce any warranty provided in this Chapter shall be subject to a peremptive period of thirty days after the expiration of the appropriate time period provided in R.S. 9:3144.

Acts 1986, No. 676, §1; Acts 2001, No. 179, §1.



RS 9:3147 - Insurance

§3147. Insurance

All or part of the builder's obligation under any warranty required in this Chapter may be insured by the builder for the benefit of the purchaser through an insurance company authorized to transact business in this state.

Acts 1986, No. 676, §1.



RS 9:3148 - Transfer of warranty and insurance

§3148. Transfer of warranty and insurance

Any warranty imposed under the provisions of this Chapter and any insurance benefit shall automatically transfer without charge, to a subsequent owner who acquires title to the home. Any transfer of the home shall not extend the duration of any warranty or insurance coverage.

Acts 1986, No. 676, §1.



RS 9:3149 - Violations; limitations

§3149. Violations; limitations

A. If a builder violates this Chapter by failing to perform as required by the warranties provided in this Chapter, any affected owner shall have a cause of action against the builder for actual damages, including attorney fees and court costs, arising out of the violation. The damages with respect to a single defect shall not exceed the reasonable cost of repair or replacement necessary to cure the defect, and damages with respect to all defects in the home shall not exceed the original purchase price of the home.

B. The parties may provide for the arbitration of any claim in dispute. Any arbitration shall comply with, and may be binding only to the extent provided in R.S. 9:4201 et seq.

Acts 1986, No. 676, §1.



RS 9:3150 - Exclusiveness

§3150. Exclusiveness

This Chapter provides the exclusive remedies, warranties, and peremptive periods as between builder and owner relative to home construction and no other provisions of law relative to warranties and redhibitory vices and defects shall apply. Nothing herein shall be construed as affecting or limiting any warranty of title to land or improvements.

Acts 1986, No. 676, §1; Acts 2003, No. 333, §1.



RS 9:3151 - AUCTION SALES, JUDICIAL SALES,

CHAPTER 6. AUCTION SALES, JUDICIAL SALES,

AND EXPROPRIATION

PART I. AUCTION SALES

§3151. Sale by auction, definition

The sale by auction is that which takes place when the thing is offered publicly to be sold to whoever will give the highest price.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3152 - Voluntary or forced sale

§3152. Voluntary or forced sale

This sale is either voluntary or forced: voluntary when the owner himself offers his property for sale in this manner; forced, when the law prescribes this mode of sale for certain property, such as that of minors.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3153 - Auction sale by officers of justice

§3153. Auction sale by officers of justice

The sale by auction, as it is made by officers of justice, is treated of separately, under the chapter on judicial sales.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3154 - General rules governing sales by auction

§3154. General rules governing sales by auction

The sale by auction, whether made at the will of the seller, or by direction of the law, is subjected to the rules hereafter mentioned.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3155 - Sale through public officer

§3155. Sale through public officer

It can not be made directly by the seller himself, but must be made through the ministry of a public officer, appointed for that purpose.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3156 - Announcement of conditions of sale and demand for bids.

§3156. Announcement of conditions of sale and demand for bids.

This officer, after having received in writing, from the seller, the conditions of the sale, must proclaim them, in a loud and audible voice,* and afterwards propose that a bid shall be made for the property thus offered.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.

*English translation of French text incomplete; should include "to all the persons present."



RS 9:3157 - Adjudication to highest bidder

§3157. Adjudication to highest bidder

When the highest price offered has been cried long enough to make it probable that no higher will be offered, he who has made the offer is publicly declared to be the purchaser, and the thing sold is adjudicated to him.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3158 - Adjudication as completion of sale

§3158. Adjudication as completion of sale

This adjudication is the completion of the sale; the purchaser becomes the owner of the article adjudged, and the contract is, from that time, subjected to the same rules which govern the ordinary contract of sale.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3159 - Payment of price before delivery

§3159. Payment of price before delivery

If the adjudication be made on condition that the price shall be paid in cash, the auctioneer may require the price immediately, before delivering possession of the thing sold.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3160 - Sale of immovable, retention of price until execution of act

§3160. Sale of immovable, retention of price until execution of act

If the object adjudged is an immovable for which the law requires that the act of sale shall be passed in writing, the purchaser may retain the price, and the seller the possession of the thing, until the act be passed.

This act ought to be passed within twenty-four hours after the adjudication, if one of the parties require it; he who occasions a further delay is responsible to the other in damages.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3161 - Resale for non-compliance with bid; adjudicatee's liability for deficiency

§3161. Resale for non-compliance with bid; adjudicatee's liability for deficiency

In all cases of sale by auction, whether of movables or immovables, if the person to whom adjudication is made, does not pay the price at the time required, agreeably to the two preceding articles, the seller at the end of ten days, and after the customary notices, may again expose to public sale the thing sold, as if the first adjudication had never been made; and if at the second crying, the thing is adjudged for a smaller price than that which had been offered by the person to whom the first adjudication was made, the latter remains a debtor to the vendor, for the deficiency and for all the expenses incurred subsequent to the first sale. But if a higher price is offered for the thing than that for which it was first adjudged, the first purchaser has no claim for the excess.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3162 - Resale, bid by first adjudicatee prohibited

§3162. Resale, bid by first adjudicatee prohibited

At this second crying, the first purchaser can not be allowed to bid, either directly or through the intervention of another person.

Resignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3163 - Rejection of indorser of purchase price notes, effect on adjudication

§3163. Rejection of indorser of purchase price notes, effect on adjudication

When a thing is exposed to public sale, with notice that the buyer shall give indorsed notes for the price, he is bound, immediately after the sale, if required, to acquaint the auctioneer or the seller with the name of the person whom he offers for indorser, and if this indorser does not suit the seller, or in his absence the auctioneer, the adjudication is considered as not having been made.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3164 - Liability of seller refusing to accept solvent indorser

§3164. Liability of seller refusing to accept solvent indorser

The refusal by the seller to receive the indorser whom the purchaser offers, renders him responsible in damages to the latter, if it be proved that the indorser proposed is good and solvent.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3165 - Liability for unauthorized bidding in name of another

§3165. Liability for unauthorized bidding in name of another

The adjudication can only be made to a bidder present, or properly represented. The person who bids in the name of another, without sufficient authority to bind him, is considered as having bought on his own account, and is answerable for all the consequences of the adjudication.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3166 - Kinds of judicial sales

PART II. JUDICIAL SALES

SUBPART A. IN GENERAL

§3166. Kinds of judicial sales

Sales which are made by authority of law are of two kinds:

1. Those which take place when the property of a debtor has been seized by order of a court, to be sold for the purpose of paying the creditor.

2. Those which are ordered in matters of succession or partition.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3167 - General rules for judicial sales

§3167. General rules for judicial sales

Judicial sales are subject to the rules laid down above for public sales in general, in all such things as are not contrary to the formalities expressly prescribed for such sales, and with the modifications contained hereafter.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3168 - Execution sale, persons authorized to make

SUBPART B. SEIZURE OR EXECUTION

§3168. Execution sale, persons authorized to make

The sale on seizure is made at public auction by the sheriff or other officer charged with the execution of the judgment.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3169 - Rescission for fraud or nullity; redhibition not permitted

§3169. Rescission for fraud or nullity; redhibition not permitted

Whatever may be the vices of the thing sold on execution, they do not give rise to the redhibitory action; but the sale may be set aside in the case of fraud, and declared null in cases of nullity.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3170 - Rights acquired at execution sale

§3170. Rights acquired at execution sale

This sale on execution transfers the property of the thing to the purchaser as completely as if the owner had sold it himself; but it transfers only the rights of the debtor such as they are.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3171 - Rights of buyer in case of eviction

§3171. Rights of buyer in case of eviction

The purchaser evicted from property purchased under execution shall have his recourse for reimbursement against the debtor and creditor, as provided in Article 2379 of the Code of Civil Procedure.

Amended by Acts 1960, No. 30, §1, eff. Jan. 1, 1961; Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3172 - Authority to order succession sale; persons authorized to sell

SUBPART C. SUCCESSION PROPERTY

§3172. Authority to order succession sale; persons authorized to sell

The judicial sale of succession property is ordered by the judge of the court to which this jurisdiction is specially confided.

Representatives of successions shall have the right to cause sales of the property administered by them to be made either by the sheriff or an auctioneer, or to make it themselves, but in the event of making the sales themselves, they shall receive no commission therefor.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3173 - Transfer of title

§3173. Transfer of title

The adjudication made and recorded by the sheriff, auctioneer or representative of the succession, is a complete title to the purchaser, and needs not be followed by an act passed before a notary.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3174 - Warranties

§3174. Warranties

All the warranties to which private sales are subject exist against the heir in judicial sales of the property of successions.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3175 - Purchase of property by heirs of succession

§3175. Purchase of property by heirs of succession

Heirs may purchase the property of the succession to the amount of their proportion, and are not obliged to pay the purchase money, until a liquidation is had, by which it is ascertained what balance there is in their favor or against them.

Redesignated by Acts 1993, No. 841, §2, eff. Jan. 1, 1995.



RS 9:3176 - Repealed by Acts 2012, No. 702, §2.

PART III. EXPROPRIATION

§3176. Repealed by Acts 2012, No. 702, §2.



RS 9:3177 - Repealed by Acts 2012, No. 702, §2.

§3177. Repealed by Acts 2012, No. 702, §2.



RS 9:3178 - Repealed by Acts 2012, No. 702, §2.

§3178. Repealed by Acts 2012, No. 702, §2.



RS 9:3179 - Repealed by Acts 2012, No. 702, §2.

§3179. Repealed by Acts 2012, No. 702, §2.



RS 9:3180 - Repealed by Acts 2012, No. 702, §2.

§3180. Repealed by Acts 2012, No. 702, §2.



RS 9:3181 - Repealed by Acts 2012, No. 702, §2.

§3181. Repealed by Acts 2012, No. 702, §2.



RS 9:3182 - Repealed by Acts 2012, No. 702, §2.

§3182. Repealed by Acts 2012, No. 702, §2.



RS 9:3183 - Repealed by Acts 2012, No. 702, §2.

§3183. Repealed by Acts 2012, No. 702, §2.



RS 9:3184 - Repealed by Acts 2012, No. 702, §2.

§3184. Repealed by Acts 2012, No. 702, §2.



RS 9:3185 - Repealed by Acts 2012, No. 702, §2.

§3185. Repealed by Acts 2012, No. 702, §2.



RS 9:3186 - Repealed by Acts 2012, No. 702, §2.

§3186. Repealed by Acts 2012, No. 702, §2.



RS 9:3187 - Repealed by Acts 2012, No. 702, §2.

§3187. Repealed by Acts 2012, No. 702, §2.



RS 9:3188 - Repealed by Acts 2012, No. 702, §2.

§3188. Repealed by Acts 2012, No. 702, §2.



RS 9:3189 - Repealed by Acts 2012, No. 702, §2.

§3189. Repealed by Acts 2012, No. 702, §2.



RS 9:3190 - Repealed by Acts 2012, No. 702, §2.

§3190. Repealed by Acts 2012, No. 702, §2.



RS 9:3191 - Repealed by Acts 2012, No. 702, §2.

§3191. Repealed by Acts 2012, No. 702, §2.



RS 9:3191.1 - Thirty-year prescription; return of expropriated residential property

§3191.1. Thirty-year prescription; return of expropriated residential property

A. If residential property expropriated by the state or a political subdivision of the state remains in the possession of and is maintained by the original owner or his heir for a period of more than thirty years, the expropriated property shall be transferred back to the original owner or his heir upon payment of the fair market value of the property.

B. Upon expiration of the thirty-year period as provided by Subsection A of this Section, the original owner or his heir may tender payment of the fair market value of the property and deliver an act of transfer of ownership to the state or political subdivision of the state that expropriated the residential property. Within thirty days of receipt of the act of transfer of ownership and payment of the fair market value of the property, the state or political subdivision of the state that expropriated the residential property shall execute and return the act of transfer of ownership without additional cost to the original owner or his heir.

C. The state or political subdivision of the state that expropriated the residential property may oppose the act of transfer of ownership by filing an action for injunction within thirty days of receipt of the tendered payment and the act of transfer of ownership in the district court where the property is located.

(1) If the court finds that the original owner or his heir failed to tender fair market value of the property, retain possession of the property, or maintain the property for the requisite thirty-year period, the court shall grant the injunction and the state or political subdivision of the state shall not be required to execute the act of transfer of ownership.

(2) If the court finds that the original owner or his heir tendered the fair market value of the property, retained possession of the property, and maintained the property for the requisite thirty-year period, the court shall order the state or political subdivision of the state to execute the act of transfer of ownership and shall award court costs and attorney fees to the original owner or his heir.

D.(1) The provisions of this Section shall not apply to property expropriated for construction, operation, or maintenance of levees, levee systems, flood control, drainage, hurricane or storm surge protection, or integrated coastal protection.

(2) The provisions of this Section shall not apply to property expropriated by the Department of Transportation and Development.

Acts 2012, No. 445, §1.



RS 9:3192 - RELATIONSHIP BETWEEN THE CIVIL CODE

CHAPTER 7. RELATIONSHIP BETWEEN THE CIVIL CODE

TITLE ON SALE AND THE COMMERCIAL LAWS

§3192. Rule governing conflict between sale and commercial laws

In case of conflict between the provisions of Title VII of Book III of the Civil Code, governing sales and any provisions of any special legislation, such as those contained in Titles 9 and 10 of the Louisiana Revised Statutes of 1950 and the Louisiana Lease of Movables Act, the latter shall prevail with regard to transactions subject thereto.

Acts 1995, No. 342, §1; Acts 1995, No. 1201, §2.



RS 9:3196 - Definitions

CHAPTER 8. RESIDENTIAL PROPERTY DISCLOSURE

§3196. Definitions

As used in this Chapter, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Known defect" means a condition found within the property that was actually known by the seller and that results in any of the following:

(a) Has a substantial adverse effect on the value of the property.

(b) Significantly impairs the health or safety of future occupants of the property.

(c) If not repaired, removed, or replaced, significantly shortens the expected normal life of the premises.

(2) "Property disclosure document" means a document in a form prescribed by the Louisiana Real Estate Commission, or a form that contains at least the minimum language prescribed by the commission, which is presented by the seller to the purchaser in the manner set forth in R.S. 9:3198(B) and which discloses, at a minimum, known defects in the residential real property.

(3) "Purchaser" means a transferee or prospective transferee in any of the types of transactions described in R.S. 9:3197(A).

(4) "Real estate contract" means any written agreement, entered into prior to the perfection of the contract of sale or contract to lease or otherwise with an option to purchase, which relates to the sale, offer for sale, purchase, offer to purchase, lease with option to purchase, offer to lease with option to purchase, any other option to purchase, or any other offer which includes an option to purchase any residential real property or improvements thereon.

(5) "Residential real property" means real property consisting of one or not more than four residential dwelling units, which are buildings or structures each of which are occupied or intended for occupancy as single family residences.

(6) "Seller" means an owner of residential real property, whether an individual, partnership, corporation, or trust, who sells or attempts to sell residential real property in a manner described in R.S. 9:3197(A).

Acts 2003, No. 308, §1, eff. June 13, 2003.



RS 9:3197 - Applicability; exemptions

§3197. Applicability; exemptions

A. On and after July 1, 2004, the provisions of this Chapter shall apply to the transfer of any interest in residential real property, whether by sale, exchange, bond for deed, lease with option to purchase, or any other option to purchase, including transactions in which the assistance of a real estate licensee is utilized and those in which such assistance is not utilized.

B. The provisions of this Chapter shall not apply to any of the following:

(1) Transfers ordered by a court, including but not limited to a transfer ordered by a court in the administration of an estate, a transfer pursuant to a writ of execution, a transfer by any foreclosure sale, a transfer by a trustee in bankruptcy, a transfer by eminent domain, and any transfer resulting from a decree of specific performance.

(2) Transfers to a mortgagee by a mortgagor or successor in interest who is in default.

(3) Transfers by a mortgagee who has acquired the residential real property at a sale conducted pursuant to a power of sale under a mortgage or a sale pursuant to decree of foreclosure, or who has acquired the residential property by a deed in lieu of foreclosure.

(4) Transfers by a fiduciary in the course of administration of a decedent's estate, guardianship, conservatorship, or trust.

(5) Transfers of newly constructed residential real property, which has never been occupied.

(6) Transfers from one or more co-owners solely to one or more of the remaining co-owners.

(7) Transfers pursuant to testate or intestate succession.

(8) Transfers of residential real property that will be converted by the purchaser into a use other than residential use.

(9) Transfers of residential real property to a spouse or relative in the line of consanguinity.

(10) Transfers between spouses resulting from a judgment of divorce or a judgment of separate maintenance or from a property settlement agreement incidental to such a judgment.

(11) Transfers or exchanges to or from any governmental entity.

(12) Transfers from an entity that has acquired title or assignment of a real estate contract to a piece of residential real property to assist the prior owner in relocating, as long as the entity makes available to the purchaser a copy of the property disclosure statement, any inspection reports if any furnished to the entity by the prior owner, or both.

(13) Transfers to an inter vivos trust.

(14) Acts that, without additional consideration and without changing ownership or ownership interest, confirm, correct, modify, or supplement a deed or conveyance previously recorded.

Acts 2003, No. 308, §1, eff.June 13 2003.



RS 9:3198 - Duties of the seller; delivery of property disclosure document; termination of real estate contract; information contained in document and inaccuracies; required disclosure of information relative to homeowners' associations; liability of seller

§3198. Duties of the seller; delivery of property disclosure document; termination of real estate contract; information contained in document and inaccuracies; required disclosure of information relative to homeowners' associations; liability of seller

A.(1) The seller of residential real property shall complete a property disclosure document in a form prescribed by the Louisiana Real Estate Commission or a form that contains at least the minimum language prescribed by the commission. The promulgation of this form shall be conducted in accordance with the Administrative Procedure Act no later than April 1, 2004.

(2)(a) Included with the property disclosure documents required by this Section shall be a statement of notification to the purchaser as to whether or not he is obligated to be a member of a homeowners' association as a homeowner in the community in which he is purchasing property.

(b) Included with the property disclosure documents required by this Section shall be a statement of acknowledgment as to whether or not an illegal laboratory for the production or manufacturing of methamphetamine was in operation on the purchasing property.

(c) Included with the property disclosure documents required by this Section shall be a statement of acknowledgment as to whether or not a cavity created within a salt stock by dissolution with water lies underneath the property and whether or not the purchasing property is within two thousand six hundred forty feet of a solution mining injection well.

(3) The statement shall inform the purchaser that the information included in the disclosure statement relative to any homeowners' association is summary in nature and that the covenants and association governing documents are a matter of public record. The statement shall further inform the purchaser how such documents can be obtained.

(4) As used in this Subsection, "homeowners' association" or "association" means a nonprofit corporation, unincorporated association, or other legal entity which is created pursuant to a declaration whose members consist primarily of lot owners, and which is created to manage, maintain, or otherwise affect the association property or which otherwise governs the use of association property.

(5) Forms used for compliance with Paragraph (1) of this Subsection on and after April 1, 2005, shall also include a clause for the seller to indicate whether the property has been zoned commercial or industrial.

B.(1) The seller shall complete the property disclosure document in good faith to the best of the seller's belief and knowledge as of the date the disclosure is completed and signed by the seller. If the seller has no knowledge or information required by the disclosure document, the seller shall so indicate on the disclosure statement and shall be in compliance with this Chapter.

(2) The seller shall deliver or cause to be delivered the completed and signed property disclosure document to the purchaser no later than the time the purchaser makes an offer to purchase, exchange, or option the property or exercises the option to purchase the property pursuant to a lease with an option to purchase.

(3)(a) If the property disclosure document is delivered to the purchaser after the purchaser makes an offer, the purchaser may terminate any resulting real estate contract or withdraw the offer no later than seventy-two hours, excluding federal and state holidays and weekends, after receipt of the property disclosure document. Notwithstanding any other agreement between the purchaser and seller, if the purchaser terminates a real estate contract or withdraws an offer in accordance with this Chapter, the termination or withdrawal of offer is without penalty to the purchaser and any deposit or earnest money shall be promptly returned to the purchaser.

(b) Any rights of the purchaser to terminate the real estate contract provided by this Chapter are waived if not exercised prior to transfer of title or occupancy, whichever is earlier, by the purchaser in the case of a sale or exchange, or prior to the transfer of title in the case of a purchase pursuant to a lease with option to purchase.

(c) A transfer subject to this Chapter is not invalidated solely due to the failure of any person to comply with this Chapter.

(d) The provisions of this Chapter shall not affect any other rights of a purchaser to terminate a real estate contract for reasons other than those set forth in this Chapter.

C. If information disclosed in accordance with this Chapter becomes inaccurate as a result of any action, occurrence, or agreement after delivery of the property disclosure document, the resulting inaccuracy does not constitute a violation of this Chapter.

D.(1) A property disclosure document shall not be considered as a warranty by the seller. The information contained within the property disclosure document is for disclosure purposes only and is not intended to be a part of any contract between the purchaser and seller.

(2) The property disclosure document may not be used as a substitute for any inspections or warranties that the purchaser or seller may obtain. Nothing in this Chapter precludes the rights or duties of a purchaser to inspect the physical condition of the property.

E. A seller shall not be liable for any error, inaccuracy, or omission of any information required to be delivered to the purchaser in a property disclosure document if either of the following conditions exists:

(1) The error, inaccuracy, or omission was not a willful misrepresentation according to the best of the seller's information, knowledge, and belief.

(2) The error, inaccuracy, or omission was based on information provided by a public body or by another person with a professional license or special knowledge who provided a written or oral report or opinion that the seller reasonably believed to be correct and which was transmitted by the seller to the purchaser.

Acts 2003, No. 308, §1, eff. June 13, 2003; Acts 2004, No. 452, §1, eff. July 1, 2005; Acts 2004, No. 546, §1; Acts 2008, No. 681, §1; Acts 2013, No. 369, §1.



RS 9:3198.1 - Duties of governmental entities; contaminated property

§3198.1. Duties of governmental entities; contaminated property

A. Whenever a state or local law enforcement agency becomes aware that residential real property has been contaminated by its use as a clandestine methamphetamine drug lab, the agency shall report the contamination to the Department of Environmental Quality, hereinafter referred to as the "department", and to the local sheriff's office.

B. The department shall maintain a listing of residential real property that has been reported as contaminated, and the list shall be made available to the public through a website.

C. If property that is listed as contaminated on the department's website is subsequently seized and sold at a sheriff's sale, the sheriff shall provide notice to all bidders present at the time the sheriff's sale is conducted.

D. The department may promulgate rules and regulations in order to adopt standards for remediating properties contaminated by clandestine methamphetamine drug labs.

E. Upon confirmation by the department that property has been properly remediated to its established standards, the department shall remove the property from the list required in Subsection B of this Section. The department shall provide written notification to the local sheriff and the property owner of record when the documentation shows that the property has been properly remediated.

F. Notwithstanding any other provision of law to the contrary, once the property has been removed from the list required in Subsection B of this Section, the property owner is not required to report or otherwise disclose the past contamination as required in R.S. 9:3198(A)(2)(b).

G. Failure to comply with the provisions of this Section shall not create a cause of action against a governmental entity or the property owner, the owner's agent, the mortgagee, or other person with an interest in the property.

Acts 2008, No. 681, §1.



RS 9:3199 - Duty of real estate licensees; liability

§3199. Duty of real estate licensees; liability

A. A real estate licensee representing a seller of residential real property shall inform the seller of the duties and rights under this Chapter. A real estate licensee representing a buyer of residential real property shall inform the buyer of the duties and rights under this Chapter.

B. A person representing a seller in the transaction is not liable under this Chapter for any error, inaccuracy, or omission in a property disclosure document, unless the person has actual knowledge of the error, inaccuracy, or omission by the seller.

Acts 2003, No. 308, §1, eff. June 13, 2003.



RS 9:3200 - Other statutory disclosure obligations

§3200. Other statutory disclosure obligations

This Chapter shall not limit or modify any obligation between buyers and sellers created by any other statute or that may exist in law.

Acts 2003, No. 308, §1, eff. June 13, 2003.



RS 9:3201 - LEASES

CODE TITLE VIII--OF EXCHANGE

[BLANK]

CODE TITLE IX--OF LEASE

CHAPTER 1. LEASES

PART I. LIABILITY FOR DAMAGES

§3201. Abandonment or failure to cultivate land

Any lessee for cultivation of land, who takes possession of the property leased and fails to cultivate the land or abandons it after the contract has been entered into, is liable to the lessor for damages in an amount equal to the market value of the average crop that could have been grown on the land or on like land located in the immediate vicinity.



RS 9:3202 - Assisting and enticing lessee to violate lease

§3202. Assisting and enticing lessee to violate lease

Any person who assists and entices a lessee in violating a contract of lease under R.S. 9:3201 and thereby causes damage to the lessor is liable in solido with the lessee to the lessor.



RS 9:3203 - Refusal to permit lessee to occupy or cultivate property

§3203. Refusal to permit lessee to occupy or cultivate property

Any lessor of property to be cultivated who fails to permit the lessee to occupy or cultivate the property leased, is liable to the lessee in an amount equal to the market value of the average crop that could have been grown on the land or on like land located in the immediate vicinity.



RS 9:3204 - Lessor's part of crop considered his property; disposition; penalty

§3204. Lessor's part of crop considered his property; disposition; penalty

In a lease of land for part of the crop, that part which the lessor is to receive is considered at all times the property of the lessor.

The lessee or any person acting with his consent who sells or disposes of the part of the crop belonging to the lessor shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both.



RS 9:3221 - Assumption of responsibility by lessee; liability of owner

PART II. LIABILITY FOR INJURIES

§3221. Assumption of responsibility by lessee; liability of owner

Notwithstanding the provisions of Louisiana Civil Code Article 2699, the owner of premises leased under a contract whereby the lessee assumes responsibility for their condition is not liable for injury caused by any defect therein to the lessee or anyone on the premises who derives his right to be thereon from the lessee, unless the owner knew or should have known of the defect or had received notice thereof and failed to remedy it within a reasonable time.

Acts 2004, No. 821, §3, eff. Jan. 1, 2005.



RS 9:3241 - Limitation on lessor's privilege upon failure or death of lessee

PART III. LESSOR'S PRIVILEGE

§3241. Limitation on lessor's privilege upon failure or death of lessee

The lessor's privilege and right of pledge under any lease, on any building used wholly or in part for mercantile purposes, entered into after August 31st, 1926, shall not extend, in the case of the failure or death of the lessee, to secure rent for a term of more than six months after death or failure. Nothing herein shall be construed to deprive the landlord of his privilege upon the effects on the leased premises, belonging to the purchaser of the lease for the unexpired term, at succession, sheriff's, or syndic's sale, except in the case of the insolvency or death of the purchaser. In such case, the provisions of this Section shall apply in full force.



RS 9:3251 - Lessee's deposit to secure lease; retention by lessor; conveyance of leased premises; itemized statement by lessor

PART IV. LESSEE'S DEPOSIT

§3251. Lessee's deposit to secure lease; retention by lessor; conveyance of leased premises; itemized statement by lessor

A. Any advance or deposit of money furnished by a tenant or lessee to a landlord or lessor to secure the performance of any part of a written or oral lease or rental agreement shall be returned to the tenant or lessee of residential or dwelling premises within one month after the lease shall terminate, except that the landlord or lessor may retain all or any portion of the advance or deposit which is reasonably necessary to remedy a default of the tenant or to remedy unreasonable wear to the premises. If any portion of an advance or deposit is retained by a landlord or lessor, he shall forward to the tenant or lessee, within one month after the date the tenancy terminates, an itemized statement accounting for the proceeds which are retained and giving the reasons therefor. The tenant shall furnish the lessor a forwarding address at the termination of the lease, to which such statements may be sent.

B. In the event of a transfer of the lessor's interest in the leased premises during the term of a lease, the transferor shall also transfer to his successor in interest the sum deposited as security for performance of the lease and the transferor shall then be relieved of further liability with respect to the security deposit. The transferee shall be responsible for the return of the lessee's deposit at the termination of the lease, as set forth in Subsection A of this Section.

C. Paragraph A of this Section shall not apply when the tenant abandons the premises, either without giving notice as required or prior to the termination of the lease.

Added by Acts 1972, No. 696, §1. Amended by Acts 1974, No. 697, §1; Acts 1981, No. 499 §1; Acts 1985, No. 578, §1.



RS 9:3252 - Damages; venue

§3252. Damages; venue

A. The willful failure to comply with R.S. 9:3251 shall give the tenant or lessee the right to recover actual damages or two hundred dollars, whichever is greater, from the landlord or lessor, or from the lessor's successor in interest. Failure to remit within thirty days after written demand for a refund shall constitute willful failure.

B. An action for the recovery of such damages may be brought in the parish of the lessor's domicile or in the parish where the property is situated.

Added by Acts 1972, No. 696, §1; Amended by Acts 1981, No. 499, §1; Acts 1987, No. 352, §1.



RS 9:3253 - Costs and attorney's fees

§3253. Costs and attorney's fees

In an action brought under R.S. 9:3252, the court may in its discretion award costs and attorney's fees to the prevailing party.

Added by Acts 1972, No. 696, §1.



RS 9:3254 - Waiver of tenant's rights prohibited

§3254. Waiver of tenant's rights prohibited

Any waiver of the right of a tenant under this part shall be null and void.

Added by Acts 1972, No. 696, §1.



RS 9:3258 - Lessor's right to own, control, use, enjoy, protect and dispose of property and things

PART V. LESSORS' RIGHTS

§3258. Lessor's right to own, control, use, enjoy, protect and dispose of property and things

Every lessor, in accordance with the provisions of Article I, Section 4 of the Louisiana Constitution of 1974, shall have the right to the ownership, control, use, enjoyment, protection and right to dispose of private property including any alienation thereof by lease or otherwise, where a person by law or contract has a legal right to give to another the enjoyment of a thing or property for a valid consideration; which said rights shall include all rights granted to lessors by Title IX of the Louisiana Civil Code dealing with lease, and which said rights shall not be altered, abridged or diminished except by state law, and which said rights are subject to the reasonable exercise of the police power.

Added by Acts 1977, No. 655, §1, eff. July 20, 1977.



RS 9:3259 - Unpaid rent; attorney fees

§3259. Unpaid rent; attorney fees

A. Whenever any lessee of any apartment building, house, motel, hotel, or other such dwelling fails to pay rent that has become due and delinquent, within twenty days after delivery of written demand therefor made in accordance with the provisions of this Section, correctly setting forth the amount of rent due and owing, the lessee shall be liable for reasonable attorney fees for the prosecution and collection of such claim when judgment on the claim is rendered in favor of the claimant.

B. Delivery of written demand for purposes of this Section may be accomplished by mailing the written demand by certified mail to the last known address of the lessee, by personal delivery to the lessee or by tacking the written demand on the door of the leased premises.

C. The provisions of this Section shall apply to oral leases only.

Added by Acts 1978, No. 478, §1.



RS 9:3259.1 - Unpaid rent; mobile homes or manufactured housing; notification by lessor

§3259.1. Unpaid rent; mobile homes or manufactured housing; notification by lessor

A. As used in this Section the following terms shall have the following meanings:

(1) "Lessor" shall mean the owner of the unsubdivided immovable property on which three or more lots are available for rent for locating a mobile home or manufactured housing.

(2) "Lessee" shall mean the person leasing the immovable property on which a mobile home or manufactured housing is located.

(3) "Mobile home" and "manufactured housing" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length or, when erected on site, is three hundred twenty or more square feet and which, is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, and air conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this Paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the fire marshal and complies with the standards established by this Part. The terms "mobile home" and "manufactured housing" shall include a manufactured home, a modular home, and a residential mobile home that is no longer declared to be a part of the realty pursuant to R.S. 9:1149.6.

(4) "Mortgagor" shall mean the person executing the security device as the obligor or the transferee if the mobile home or manufactured housing has been transferred and the obligations under the security device assumed by another person with written consent of the holder of the security device.

(5) "Secured party" shall mean the holder of a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or a chattel mortgage, the pledgee or assignee of a chattel mortgage or security agreement, or the agent of the holder, assignee, or pledgee of a chattel mortgage or security agreement, or the holder of a promissory note executed for the sale of a mobile home or manufactured housing if that note is sold with recourse against the holder of the note, or the vendor of a retail installment contract as defined in R.S. 6:951 when such retail installment contract is sold with recourse against the vendor.

(6) "Security device" means a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), a chattel mortgage, or a promissory note executed for the sale of a mobile home or for manufactured housing or a retail installment contract entered into pursuant to Chapter 10 of Title 6 of the Louisiana Revised Statutes of 1950 for the sale of a mobile home or for manufactured housing.

B. When the rental payments for immovable property on which a mobile home or manufactured housing is located are sixty days past the due date for the payment, the lessor shall notify the secured parties and the mortgagor, if the mortgagor is not the lessee or occupant of the mobile home or manufactured housing, in writing by mail that the rental payments are sixty days past the due date. The notice shall include the following information if known or readily available to the lessor or if available from the office of motor vehicles of the Department of Public Safety and Corrections:

(1) The lessor's name.

(2) The lessee's name.

(3) The mortgagor's name.

(4) The location of the mobile home or manufactured housing.

(5) The number of days that the rental payments are overdue, the monthly rental payment, and the total amount past due.

(6) The vehicle identification number of the mobile home or manufactured housing.

(7) A description of the mobile home or manufactured housing including the make, model, year, dimensions, and any identification numbers or marks.

C. Notwithstanding any provision of the law to the contrary, failure of the lessor to provide such notification within thirty days after the rental payments are sixty days past due shall limit the lessor's privilege or right of pledge for rent to the amount of rental payments past due for ninety days.

D. The lessor shall be entitled to collect a fee of twenty-five dollars from the lessee or mortgagor in addition to the rental payments due and any additional fees or charges due the lessor when such notification is made and the lessee or mortgagor subsequently pays the rental payments due.

E. The lessor shall be entitled to collect a fee of twenty-five dollars from the secured parties in addition to all rental or storage payments due at the time the mobile home or manufactured housing is repossessed when such notification is made and the secured party subsequently obtains possession of the mobile home or manufactured housing.

F. The office of motor vehicles in the Department of Public Safety and Corrections shall maintain a record of all mobile homes and manufactured housing for which a vehicle certificate of title has been issued pursuant to Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 and which is subject to a security device for a period of ten years or for the period stated for the termination of the security device. The record shall include, if available:

(1) The name and address of the mortgagor or vendee of the mobile home or manufactured housing.

(2) The names and addresses of the primary secured party and any secondary secured party on any security device.

(3) The vehicle identification number of the mobile home or manufactured housing.

(4) A description of the mobile home or manufactured housing including the make, model, year, dimensions, and any identification numbers.

Acts 1985, No. 531, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3259.2 - Application for or receipt of government funds not a defense to action to evict

§3259.2. Application for or receipt of government funds not a defense to action to evict

The application for or the receipt of entitlements or funds, under any federal or state rent subsidy program or rent subsidy assistance, shall not be considered payment of rent and shall not be a defense to an action to evict the lessee.

Acts 2004, No. 821, §3, eff. Jan. 1, 2005.



RS 9:3260 - Premises rendered uninhabitable; mitigation of damages

PART VI. OBLIGATIONS AND RIGHTS OF THE LESSEE

§3260. Premises rendered uninhabitable; mitigation of damages

When a lessee or tenant of commercial, residential, or dwelling premises has been constructively evicted from the premises, and when the premises are rendered uninhabitable through no fault of the lessee or tenant, the landlord or lessor shall be required to mitigate his damages.

Acts 1993, No. 906, §1.



RS 9:3260.1 - Lessee's right to notification of foreclosure action

§3260.1. Lessee's right to notification of foreclosure action

A. During, and prior to entering into, a lease agreement for a residential dwelling, the lessor shall disclose in writing to the lessee and any prospective lessee any pending foreclosure action to which the residential dwelling is subject and the right of the lessee to receive a notification of a foreclosure action pursuant to this Section.

B. Within seven calendar days after being served pursuant to Code of Civil Procedure Article 2293 with a notice of seizure in a foreclosure action, a lessor of a residential dwelling subject to a notice of seizure in a foreclosure action shall provide written notice of the seizure to all lessees of the premises.

C. The written disclosure required in Subsection B of this Section shall be signed by the lessor and shall include the name of the district court in which the foreclosure action is pending, the case name and docket number and the following statement: "This is not a notice to vacate the premises. This notice does not mean ownership of the building has changed. All lessees are still responsible for payment of rent and other obligations under the rental agreement. The lessor is still responsible for his obligations under the rental agreement. You will receive additional notice if there is a change in owner."

D. If a lessee in a civil legal proceeding against an owner or lessor establishes that a violation of this Section occurred, the lessee shall be entitled to recover two hundred dollars in damages, in addition to any other damages or remedies and costs to which the lessee may also be entitled.

E. The requirements of this Section shall apply to all lessors in residential leases, including lessors who are leasing residential dwellings subject to a federally-related mortgage loan, as defined in 12 U.S.C. 2602, or who have entered into a housing assistance payments contract with the public housing agency to receive housing subsidies on behalf of a lessee pursuant to Section 8 of the United States Housing Act of 1937, and to all lessees in residential leases, including such lessees receiving vouchers or housing assistance pursuant to Section 8 of the United States Housing Act of 1937.

F. The requirements of this Section shall not apply to a federally insured financial institution that is asserting its rights as an assignee of a lessor whose property is under foreclosure or as a mortgage holder.

Acts 2013, No. 354, §1.



RS 9:3261 - Rights of military personnel to terminate lease

§3261. Rights of military personnel to terminate lease

A. Any active or reserve member of the armed forces of the United States, including the National Guard and the United States Coast Guard, or their husband or wife as provided by Title IV of Book I of the Louisiana Civil Code, may terminate their residential lease agreement, pursuant to Subsection B of this Section, if any of the following occur:

(1) The member has received initial or permanent change of station orders to depart thirty-five miles or more from the location of the dwelling unit.

(2) The member has received initial or temporary duty orders in excess of three months duration to depart thirty-five miles or more from the location of the dwelling unit.

(3) The member is discharged, released, or retires.

(4) The member is ordered to reside in government-supplied quarters.

(5) The member is notified of the availability of government-supplied quarters which were not available to the member at the time the lease was executed, provided that the member notifies the lessor in writing that the member has a pending request or application for government-supplied quarters at the time the lease is entered into.

(6) The member is injured incidental to his service in the uniformed services, which requires hospitalization for more than fifteen days.

(7) The member has been killed incidental to his service in the uniform services.

B. Lessees who qualify to terminate a rental agreement pursuant to Paragraphs (A)(1) through (5) of this Section shall do so by serving on the lessor a written notice of termination to be effective on a date stated therein, such date to be not less than thirty days after the date the notice is served on the lessor. The termination shall be no more than sixty days prior to the date of departure necessary to comply with the official orders or any supplemental instructions for interim training or duty prior to the transfer. Prior to the termination date, the lessee shall furnish the lessor with a copy of the official notification of orders, or a signed letter confirming the orders from the lessee's commanding officer, or a statement signed by the housing officer certifying that no government-supplied quarters were available at the time the lease was executed.

C. Lessees who qualify to terminate a rental agreement pursuant to Paragraph (A)(6) of this Section shall do so by serving upon the lessor a written notice of termination to be effective on a date stated therein, such date to be not less than thirty days after the date the notice is served on the lessor. Prior to the termination date, the lessee shall furnish the lessor with clear and convincing evidence of the hospitalization or death of the service member, including but not limited to any of the following documents:

(1) Hospitalization records or death certificate for the service member.

(2) A statement from a casualty assistance office from the United States Department of Defense, branch of the United States Armed Forces, or the Louisiana National Guard.

(3) A statement from the service member's commanding officer.

(4) A media release from the United States Department of Defense, branch of service, or military installation.

D. In consideration of early termination of the lease, the lessee shall not be liable for more than one month's rent if, as of the effective date of the termination, the lessee has completed less than six months of the lease agreement or one-half of the rent for one month if the lessee has completed at least six months of the lease agreement. The lessee shall be entitled to the full return of any security deposit, if such member has otherwise complied with the requirements of the lease.

E. The provisions of this Section may not be waived or modified by the agreement of the parties under any circumstances.

F. If a lessee in a civil legal proceeding against an owner or lessor establishes that a violation of this Section occurred, the lessee shall be entitled to recover two hundred dollars in damages, in addition to any other damages or remedies and costs to which the lessee may also be entitled.

Acts 1999, No. 714, §1; Acts 2001, No. 790, §1; Acts 2014, No. 252, §1.



RS 9:3301 - LEASES OF MOVABLES

CHAPTER 2. LEASES OF MOVABLES

PART I. IN GENERAL

§3301. Short title

This Chapter shall be known and may be cited as the Louisiana Lease of Movables Act.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3302 - Declaration of policy

§3302. Declaration of policy

It is declared to be the policy of this state to encourage and foster the leasing of movable property to individuals and businesses, thus promoting economic growth and development. To this end, financed leases, which have previously been construed as conditional sales transactions, are hereby recognized as valid and enforceable in this state.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3303 - Scope

§3303. Scope

A. This Chapter shall apply to all leases of movable property located in this state, whether the property is initially leased in Louisiana or subsequently moved into this state.

B. Subject to the provisions of R.S. 9:3303 (D), (E), and (F), a lease agreement affecting movable property located or to be located in Louisiana may provide that the transaction will be governed under the substantive laws of the state in which the lease is entered into or governed under the substantive laws of the state of the lessor's residence, principal office, or incorporation or governed under the substantive laws of any other state having significant contacts with the transaction. As a limited exception to the foregoing, the substantive laws of the chosen forum that would characterize the lease as a type of secured financing transaction under the Uniform Commercial Code shall not apply to a financed lease, provided that the transaction was entered into prior to the time Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) became effective. Such a lease shall retain the legal effects of a "financed lease" under this Chapter notwithstanding the fact that the lease may be contractually subject to the substantive laws of another state and may otherwise be classified as a type of secured financing transaction under the Uniform Commercial Code or other laws of the chosen forum. It shall furthermore not be necessary under these limited circumstances for the lessor to perfect any type of security interest on the leased equipment located in Louisiana, again provided that such a financed lease was entered into prior to the time Chapter 9 of the Louisiana Commercial Laws became effective.

C. This Chapter shall not affect the amount of taxes owed to the state of Louisiana, or to any political subdivision, on the purchase, importation, use, storage, lease, or rental of tangible personal property. Tax obligations owed to the state and its political subdivisions shall be levied and collected as provided by law.

D. Whenever a lessor seeks to enforce remedies under any lease of movable property, no matter where consummated, following the lessee's default and the leased property is then located in this state, the lessor shall comply with the remedy provisions under Part IV of this Chapter, notwithstanding that the lease agreement may provide that the transaction is to be governed under the laws of another state and further notwithstanding the state of the lessee's residence, domicile, or incorporation.

E. Whenever an action is brought in this state to enforce any rights arising from a lease of movable property located in this state at the time of the lessee's default, the lessor shall, where applicable, reduce the charges sought to be collected from the lessee so that they do not exceed the charges provided in Part III of this Chapter.

F. The following agreements by Louisiana lessees are invalid with respect to leases of movable property, or any modifications thereof, to which this Chapter applies:

(1) Agreements in which the lessee consents to the jurisdiction of another state.

(2) Agreements that fix venue.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3304 - Exclusions

§3304. Exclusions

A. This Chapter shall not apply to leases of immovable property. This Chapter shall, however, continue to apply to leases of movable property which subsequently becomes a component part of an immovable or which are immobilized by declaration as provided under Articles 466 and 467 of the Louisiana Civil Code, in which case the lessor shall retain all legal rights to and ownership of the leased equipment notwithstanding its immobilization. This Chapter shall also continue to apply to leases of equipment which are subsequently incorporated into other movable property not otherwise subject to the lease, in which case the lessor shall retain all legal rights to and ownership of the leased equipment notwithstanding Article 510 of the Louisiana Civil Code.

B. This Chapter shall not apply to leases of incorporeal movables or licenses of contractual or proprietary rights, such as licenses for the use of computer software, trade names, copyrights, or franchises.

C. R.S. 9:3312, 3331 and 3332 shall not apply to short term leases.

D. R.S. 9:3312 and 3339 through 3341 shall not apply to leases of movable property by or to government or any governmental agency or instrumentality.

E. R.S. 9:3312, 3313, 3314, 3331, 3332, and 3339 through 3341 shall not apply to equipment leases by public utilities, common carriers, or cable television or communication companies if a subdivision or agency of this state or of any municipality or of the United States regulates, approves, or consents to the charges for the services involved.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3305 - Waiver; agreement to forego rights

§3305. Waiver; agreement to forego rights

A consumer lessee may not waive or agree to forego any rights or benefits under this Chapter except that a claim, if disputed in good faith, may be settled by compromise or agreement.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3306 - Definitions

§3306. Definitions

(1) "Adjusted capitalized cost" means the capitalized cost of the leased equipment less any capitalized cost reduction payments made by the lessee at the inception of the lease.

(2) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products. "Agricultural products" includes products such as horticultural and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shell fish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(3) "Base term" or "base lease term" of lease means the initial term of the lease as provided under the lease agreement. If a lease is cancelled or terminated for any reason during a renewal period as provided under the lease agreement, "base term" shall mean that renewal period.

(4) "Capitalized cost" means the cost of the leased equipment which is taken into consideration by the lessor in pricing the lease to the lessee.

(5) "Capitalized cost reduction payments" mean any payment or payments made by the lessee at the inception of the lease to reduce the capitalized cost of the leased equipment and therefore to reduce the amount of rental payments which would otherwise be charged under the lease.

(6) "Commercial lease" means a lease to a natural person, corporation, partnership, government, governmental agency or instrumentality, or any other type of entity, primarily for a business, commercial, or agricultural purpose.

(7) "Conditional sale" means a legal arrangement under which a seller sells goods or movable property to a purchaser on a deferred payment or credit basis, with the seller retaining legal title and ownership of the property until such time as the purchase price is paid in full.

(8) "Consumer" means a natural person entering into a lease primarily for a personal, family, or household purpose.

(9) "Consumer lease" means a lease to a consumer as defined in R.S. 9:3306(8), provided that total compensation under the lease over the base lease term does not exceed twenty-five thousand dollars. Where total compensation under the lease exceeds twenty-five thousand dollars, the lease shall be considered a commercial lease for purposes of this Chapter. A lease provided through an employer-sponsored lease program shall not be considered a consumer lease for the purposes of this Chapter.

(10) "Equipment" means movable property.

(11) "Estimated end of term residual value" means the estimated value of the leased property at the end of the base lease term as specified by the lessor at the time the lease is entered into.

(12)(a) "Financed lease" means a lease entered into prior to January 1, 1990, under which:

(i) The lessee is obligated to pay total compensation over the base lease term which is substantially equivalent to or which exceeds the initial value of the leased property; and

(ii) The lessee is obligated to become, or has the option of becoming, the owner of the leased property upon termination of the lease for no additional consideration or for nominal consideration.

(b) After January 1, 1990, a "financed lease" for purposes of this Chapter means a lease entered into on or after that effective date that is classified as a security interest as provided under R.S. 10:1-201(35).

(13) "Initial value" of leased equipment means the price for which the lessee could purchase the leased equipment from the lessor, where appropriate, on an all cash basis in the ordinary course of business. "Initial value" includes the cost of the leased equipment to the lessor plus, where applicable, any increase or markup by the lessor prior to consummation of the lease.

(14) "Interest rate charges" mean interest, time-price differential or time-value of money charges which are capitalized into equipment leases as compensation to the lessor for deferred payment under the lease. Interest rate charges generally represent the difference between (a) total compensation payable to the lessor over the base lease term, less (b) the adjusted capitalized cost of the leased equipment.

(15) "Lease" means a contract or agreement of lease of any movable property, whether for a fixed term or for an indefinite period.

(16) "Lessee" means the lessee under a lease as defined above or his sublessee or assignee.

(17) "Lessor" means the lessor in a lease as defined above, his assignee or designee, or sublessor, assignee, or designee.

(18) "Mandatory purchase price" means the purchase price of the leased equipment which the lessee is obligated to pay at the conclusion of the base lease term, exclusive of official fees and taxes.

(19) "Movable property" or "movables" means corporeal movables, as provided under Civil Code Article 471.

(20) "Nominal consideration" means a sum which is less than twenty-five percent of the fair market value of the leased equipment upon conclusion of the base term of the lease.

(21) "Optional purchase price" of leased equipment means the price for which the lessee has the option to purchase the leased equipment from the lessor at the conclusion of the base term of the lease.

(22) "Property" means any movable subject to a lease.

(23) "Realized value" means:

(a) The price received by the lessor for the leased property at disposition,

(b) The highest offer received for the leased property at disposition, or

(c) The fair market value of the leased property at the conclusion of the lease.

(24) "Short-term lease" means a lease for a term not exceeding four months. Any lease of less than four months containing a provision whereby the term of the lease may be automatically extended or reconducted beyond a period of four months shall not be deemed a short-term lease.

(25) "Total compensation" under the lease means the sum of any capitalized cost reduction payments made at the inception of the lease, plus the total of rental payments payable over the base lease term, exclusive of additional lease related charges, early termination charges, end of lease charges, late charges, deferral charges, and the optional purchase price of the leased equipment as defined herein. Where the lessee is obligated to purchase the leased equipment at the conclusion of the lease term, the mandatory purchase price of the equipment shall be included in the total compensation under the lease.

(26)(a) "True lease" means a lease entered into before January 1, 1990, under which:

(i) The lessee has no obligation to pay total compensation over the base lease term which is substantially equivalent to or in excess of the initial value of the leased property; or

(ii) The lessee does not have the option or obligation to become the owner of the leased property upon termination of the lease for no or nominal consideration.

(b) A true lease also means a lease entered into after January 1, 1990, that is not classified as a security interest as provided under R.S. 10:1-201(35).

(c) Consistent with R.S. 10:9-505, the filing of a financing statement by a lessor under a true lease shall not of itself result in such a lease being classified as a financed lease for purposes of this Chapter or otherwise.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2006, No. 533, §2; Acts 2012, No. 626, §1, eff. June 7, 2012.



RS 9:3307 - Terms

§3307. Terms

Whenever applicable in this Chapter, use of the masculine includes the feminine and use of the plural includes the singular and vice versa.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3308 - Construction against implicit repeal

§3308. Construction against implicit repeal

This Chapter being a general act is intended as a unified coverage of the subject matter. No part of this Chapter shall be deemed impliedly repealed by subsequent legislation if such construction can be reasonably avoided.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3309 - True leases

PART II. CIVIL CODE

§3309. True leases

Except as specifically provided in this Chapter, true leases are subject to Title IX of Book III of the Civil Code entitled "Of Lease."

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3310 - Financed leases

§3310. Financed leases

A. Except as specifically provided in this Chapter, financed leases are subject to Title IX of Book III of the Civil Code entitled "Lease." Financed leases entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective are a type of secured transaction in favor of the lessor, and thus are additionally subject to R.S. 10:9-101, et seq.

B. Notwithstanding the fact that a financed lease creates a security interest under Chapter 9 of the Louisiana Commercial Laws, the lessor under a properly perfected financed lease shall retain full legal and equitable title and ownership in and to the leased equipment until such time as the lessee exercises his option or complies with his obligation to purchase the leased equipment from the lessor as provided under the lease agreement. The provisions of this Chapter shall further not affect present taxation of financed leases.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3310.1 - Constructive delivery and possession in sale/lease-back situations

§3310.1. Constructive delivery and possession in sale/lease-back situations

When equipment is sold to, and is contemporaneously leased under a true or financed lease by the vendee/lessor back to the vendor/lessee, the filing of a financing statement as provided in R.S. 9:3342(B) suffices for the transfer of ownership of the equipment as against third persons.

Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3311 - Interest rate charges; true leases

PART III. CHARGES

§3311. Interest rate charges; true leases

Interest rate charges capitalized into both consumer and commercial purpose true leases are unregulated and are not subject to conventional interest rate or usury limitations.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3312 - Interest rate charges; financed leases

§3312. Interest rate charges; financed leases

A. Maximum interest rate charges capitalized into consumer purpose financed leases shall be limited as follows:

(1) The total of:

(a) Twenty-four percent per year on that part of the adjusted capitalized cost under the lease which is not in excess of one thousand seven hundred fifty dollars; and

(b) Eighteen percent per year on that part of the adjusted capitalized cost under the lease which is more than one thousand seven hundred fifty dollars but not in excess of five thousand dollars; and

(c) Twelve percent per year on that part of the adjusted capitalized cost under the lease which is more than five thousand dollars; or

(2) Eighteen percent per year on the adjusted capitalized cost under the lease; or

(3) Any other method of computation which would not yield greater interest rate charges than those computed under Paragraphs (1) or (2) of this Subsection.

B. Interest rate charges capitalized into commercial purpose financed leases are unregulated and are not subject to conventional interest rate or usury limitations.

C. This Section does not limit or restrict the manner of contracting for interest rate charges, whether by way of add-on or otherwise, so long as the rate in connection with consumer purpose financed leases does not exceed that permitted by R.S. 9:3312(A). Interest rates may be calculated on the assumption that all scheduled rental payments will be made when due and the effects of prepayment are governed under the provisions of rebate as provided under R.S. 9:3319(B).

D. For purposes of this Section, the term of a consumer financed lease commences on the date the lease agreement is executed. Differences in lengths of months may be disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations, the lessor may reasonably establish a part of a month in excess of fifteen days to be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted under R.S. 9:3312(A).

E. A lessor shall not divide a consumer financed lease into multiple agreements for the purpose of obtaining higher interest rate charges than would otherwise be permitted by R.S. 9:3312(A).

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3313 - Additional lease related charges

§3313. Additional lease related charges

A. Both true and financed lease agreements, whether for consumer or commercial purposes, may contractually provide for the assessment, imposition, and collection of the following additional lease related charges:

(1) Taxes, including but not limited to sales, lease, use, excise, and personal property taxes.

(2) Reasonable excess mileage or use charges.

(3) License, title, and registration fees.

(4) Fees for preparation of lease agreements and other documents related to the transaction.

(5) Notarial fees.

(6) Recordation fees.

(7) Repair, maintenance and other fees incident to the use of the leased equipment by the lessee.

(8) Refundable security deposits.

(9) Voluntary credit life and credit accident and disability insurance as provided under R.S. 9:3332.

(10) Property insurance as provided under R.S. 9:3333.

(11) Early termination charges as provided under R.S. 9:3316.

(12) Reasonable excess wear and tear charges.

(13) Reasonable attorney's fees not to exceed twenty-five percent of the total amount payable under the lease.

(14) NSF check charges as provided under R.S. 9:3529.

(15) Late charges as provided under R.S. 9:3314.

(16) Deferral charges as provided under R.S. 9:3315.

(17) Such additional related charges as may be contractually agreed to by the lessee.

B. Such additional lease related charges shall not be considered interest and are exempt from conventional interest rate and usury limitations as well as the limitations of R.S. 9:3312(A).

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3314 - Late charges

§3314. Late charges

A. Lessees under both true and financed consumer lease agreements may contractually agree to pay late charges on any one or more rental payments which are not paid in full within ten days after the scheduled or deferred due dates, in an amount not to exceed five percent of the unpaid amount of such delinquent rental payment, or twenty-five dollars, whichever is greater.

B. Lessees under both true and financed commercial lease agreements may contractually agree to pay late charges in any amount or at any rate on any one or more delinquent rental payments which are not paid in full on the scheduled or deferred due dates.

C. Late charges under R.S. 9:3314(A) may be collected only once on a delinquent rental payment however long it remains in default. No such late charge may be collected on a rental payment that is paid in full within ten days after its scheduled due date for consumer leases, even though an earlier maturing rental payment or a late charge on an earlier rental payment may not have been paid in full. For purposes of this Subsection, payments are deemed to be applied first to current rentals and then to delinquent rentals and then to late charges.

D. No late charge may be collected on a consumer lease payment which has been deferred and a deferral charge has been paid or incurred, provided that the deferred payment is paid within ten days of its deferral date with regard to consumer leases.

E. Late charges may be collected at the time they accrue or at any time thereafter. The lessor is not required to notify the lessee of the assessment of late charges.

F. Late charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3315 - Deferral charges

§3315. Deferral charges

A. The parties to a true or financed consumer lease may agree, verbally or in writing, before or after default, to a deferral of all or part of one or more unpaid rental payments in consideration for which the lessor may assess, impose, and collect a deferral charge computed by applying a deferral charge rate not to exceed a maximum rate of twenty-five percent per annum, to the amount deferred over the period of deferral, calculated without regard to differences and lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month.

B. The parties to a true or financed commercial lease may agree, verbally or in writing, before or after default, to a deferral of all or part of one or more unpaid rental payments in consideration for which the lessor may assess, impose, and collect a deferral charge computed by applying a deferral charge rate to the amount deferred over the period of deferral, calculated without regard to differences and lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month. For purposes of this Subsection, deferral charges assessed in connection with commercial leases shall be unregulated and exempt from conventional interest rate and usury limitations.

C. A true or financed lease agreement, including in connection with both consumer leases and commercial leases, may provide that if any one or more rental payments are not paid within the time periods specified under the agreement, the lessor may unilaterally grant a deferral of such payments and assess deferral charges as provided in this Section. Deferral charges may not be assessed after the lessor elects to cancel the lease following the lessee's default as provided in R.S. 9:3318(A)(2).

D. A lessor, in addition to deferral charges, may assess appropriate charges for insurance for the extended period. The amount of these additional insurance charges which are not paid in cash may be added to the amount deferred for the purpose of calculating the deferral charge.

E. Deferral charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3316 - Early termination charges

§3316. Early termination charges

A. Both true and financed lease agreements, whether for consumer or commercial purposes, may contractually provide for the assessment, imposition, and collection of reasonable early termination charges, including but not limited to:

(1) An early termination fee in a fixed amount as contractually agreed to by the lessee.

(2) Excess mileage or use charges as provided under the lease agreement.

(3) Reasonable excess wear and tear charges as provided under the lease agreement.

(4) The difference between (i) the original adjusted capital cost of the leased equipment, less (ii) accumulated depreciation calculated in accordance with the lessor's standard depreciation formula through the date of termination, less (iii) the realized value of the leased equipment following termination of the lease.

(5) Official fees and taxes imposed in connection with termination of the lease.

(6) Current or delinquent rental payments and other charges under the lease which are then due and payable.

(7) Additional reasonable early termination charges which may be contractually provided for under the lease agreement.

B. Early termination charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

C. Any refundable security deposit held by the lessee may be retained and shall be credited against the lessee's liability for early termination charges.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3317 - End of lease charges

§3317. End of lease charges

A. Both true and financed lease agreements, whether in connection with consumer or commercial purpose leases, may contractually provide for the assessment, imposition, and collection of reasonable end of lease charges, including but not limited to:

(1) End of lease fees in a fixed amount as may be agreed to by the lessee.

(2) Excess mileage or use charges as provided under the lease agreement.

(3) Reasonable excess wear and tear charges as provided under the lease agreement.

(4) The difference between (i) the estimated end of term residual value of the leased equipment and (ii) the actual realized value of the leased equipment following termination of the lease.

(5) Official fees and taxes imposed in connection with termination of the lease.

(6) Current or delinquent rental payments and other charges under the lease which are then due and payable.

(7) Any additional reasonable end of lease charges which may be contractually provided for under the lease agreement.

B. End of lease charges may be assessed in addition to interest rate charges as provided under R.S. 9:3311 and 3312.

C. Any refundable security deposit held by the lessor may be retained and shall be credited against the lessee's liability for end of lease charges.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3318 - Options of lessor following lessee's default

PART IV. REMEDIES FOLLOWING LESSEE'S DEFAULT

§3318. Options of lessor following lessee's default

A.(1) In the event of default by the lessee under a true lease, or under a financed lease entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective, the lessor may do any one of the following:

(a) He may file an appropriate collection action against the lessee to recover accelerated rental payments and additional amounts that are then due and outstanding and that will become due in the future over the full base term of the lease, as provided under R.S. 9:3319.

(b) He may cancel the lease, recover possession of the leased property and recover such additional amounts and liquidated damages as may be contractually provided under the lease agreement, as provided under R.S. 9:3320 through 3328.

(2) The above remedies following the lessee's default are not cumulative in nature. The lessor may not seek to collect accelerated rental payments under the lease and also to cancel the lease and recover possession of the leased equipment.

B. In the event of default by the lessee under a financed lease entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective, the lessor may at his option:

(1) Exercise such rights and remedies following default as are provided under this Chapter; or

(2) Exercise such rights and remedies following default as are provided under Chapter 9 of the Louisiana Commercial Laws.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:3319 - Accelerated rental payments

§3319. Accelerated rental payments

A. If the lessor under either a true or financed lease elects to recover accelerated future rental payments and additional amounts that are then due and owing under the lease following the lessee's default, as provided under R.S. 9:3318(A)(1), the lessor shall commence an ordinary collection proceeding against the lessee as provided under the Louisiana Code of Civil Procedure. Any refundable security deposit held by the lessor may be retained and shall be credited against lessee's liability for accelerated rental payments. The lessor under a consumer lease shall not seek to recover full accelerated rental payments from the lessee, but shall grant the lessee an appropriate rebate of unearned interest rate charges capitalized into the lease as required under R.S. 9:3319(B).

B. If the lessor under a consumer lease elects to accelerate future rental payments following the lessee's default, the lessor shall grant the lessee an appropriate rebate of unearned interest rate charges originally capitalized into the lease. This rebate shall represent at least as great a proportion of interest rate charges, after first deducting from those charges a prepayment charge of not more than twenty-five dollars, as the sum of the monthly time balances beginning one month after the month in which payment is accelerated, bears to the sum of all monthly time balances under the schedule of payments under the lease, which method of rebate, upon acceleration, is commonly referred to as the "Rule of 78's" or the "sum of digits" rebate method. If more than one-half of the term of the lease has elapsed, the rebate shall be computed without deducting a prepayment charge. For the purposes of rebate upon acceleration, unearned deferral charges shall be rebated on the same basis as interest rate charges. Following acceleration of rental payments and the filing of suit against the lessee, any unpaid amounts due and owing by the lessee to the lessor shall bear interest at the rate of twenty-five percent per annum until paid in full.

C. If the lessee pays accelerated future rental payments to the lessor, the lessor must permit the lessee to remain in peaceable possession of the leased equipment over the remaining lease term subject to the lessor's rights under R.S. 9:3319(D).

D. If the lessee fails to satisfy a final judgment for accelerated rental payments, the lessor may at any time thereafter judicially seize and sell the lessee's possessory rights to the leased property, as provided under the Louisiana Code of Civil Procedure, in order to satisfy such a final judgment.

E. Prior to obtaining a judgment against the lessee for accelerated future rental payments, the lessor may elect to convert his claim into an action seeking to cancel the lease and to recover possession of the leased property as provided in R.S. 9:3320 through 3324.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3320 - Cancellation of lease following lessee's default

§3320. Cancellation of lease following lessee's default

A. If the lessor elects to cancel the lease following the lessee's default as provided in R.S. 9:3318(A)(1)(b), the lessor shall forward a written notice to the lessee to that effect, which notice may either be personally delivered to the lessee or mailed to him by registered or certified mail at his address as shown in the lease agreement or at the address mutually agreed upon in writing by the parties, or if there is no such address, then at the lessee's last known address.

B. If the leased property has been subleased or the lease assigned by the lessee and the lessor has been notified in writing of the sublease or assignment, then all notices required under this Section shall also be sent to each known, authorized sublessee or assigned in the same manner as provided for notice to the prime lessee.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3321 - Surrender of leased property after notice

§3321. Surrender of leased property after notice

Within five days after receipt of the notice of cancellation or within five days after its mailing, whichever is earlier, or if the lease agreement provides for a longer period, then within such longer period, the lessee shall surrender possession of the leased property to the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3322 - Summary proceeding for surrender of property; rule to show cause; judgment

§3322. Summary proceeding for surrender of property; rule to show cause; judgment

A. If the lessee fails or refuses to surrender the leased property to the lessor within the delays provided in R.S. 9:3321, the lessor may cause the lessee to be cited summarily by a court of competent jurisdiction to show cause why he should not be ordered to surrender possession of the leased property to the lessor, in accordance with the provisions of this Section.

B.(1) The court shall make the rule returnable within five calendar days after the date of the order, at which hearing the court shall try the rule and hear any defense that is made.

(2) When the object of the rule to show cause to surrender possession is to obtain possession of the leased movable from a lessee or sublessee in default of the lease or a third party in possession of the movable, an affidavit by the lessor or his agent shall be prima facie proof of the lessor's entitlement to the relief sought.

(3) The affidavit shall state factual grounds on which the lessee's default is based and shall be accompanied by legible copies of the lease agreement, evidence of ownership of the leased movable, and documents or exhibits which show the mover's right to possession of the leased movable.

(4) The affidavit and exhibits annexed thereto which contain facts to establish a prima facie case shall be admissible and self-authenticating.

(5) The court may, under the circumstances of the case, require additional evidence in the form of oral testimony or documentary evidence before entering judgment on the rule.

C. A hearing in open court shall not be required unless the judge, in his discretion, directs such a hearing to be held. The mover shall submit to the court the proof required by this Section, a certificate indicating the type of service made on the defendant and the date of service, and the original and not less than one copy of the proposed final judgment. The minute clerk shall make an entry showing the dates of receipt of proof, review of the record, and rendition of the judgment. A certified copy of the signed judgment shall be sent to the mover by the clerk of court.

D. If the court finds the lessor entitled to the relief sought, the court shall render immediately a judgment ordering the lessee to surrender possession of the leased property to the lessor.

E. If the lessee does not comply with the judgment within twenty-four hours after its rendition, the clerk of the court that rendered the judgment shall issue, upon written request, a writ of possession directed to and commanding the sheriff, constable, or marshal of any parish where the movable property may be located to seize and deliver possession of the leased property to the lessor.

Acts 1990, No. 344, §1.



RS 9:3323 - Appeal from judgment on rule

§3323. Appeal from judgment on rule

A suspensive appeal shall not be granted unless the lessee has answered the rule under oath, pleading an affirmative defense entitling him to retain possession of the leased movable, and the appeal has been applied for and the appeal bond filed within twenty-four hours after the rendition of the judgment. The amount of the suspensive appeal bond shall be determined by the court in an amount sufficient to protect the appellee against all such damage as he may sustain as a result of the appeal.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3324 - Ordinary proceedings in addition to summary proceedings

§3324. Ordinary proceedings in addition to summary proceedings

In addition to the summary proceeding provided above, the lessor may at its option, commence an ordinary proceeding against the lessee to cancel the lease, to recover possession of the leased property or to collect such liquidated damages as may be contractually provided under the lease agreement and as further provided under R.S. 9:3325. The pendency of the summary proceeding permitted above shall not preclude the filing of such ordinary proceeding, nor shall the pendency of an ordinary proceeding preclude the filing of the summary proceeding.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3325 - Recovery of liquidated damages

§3325. Recovery of liquidated damages

A. The lessor may commence an ordinary proceeding against the lessee, as provided in R.S. 9:3324, to recover amounts then due and owing under the lease as well as such liquidated damages as may be provided under the lease agreement. Any refundable security deposit held by the lessor may be retained and shall be credited against the lessee's liability for liquidated damages and other amounts owed the lessor.

B. The court shall award liquidated damages to the lessor only if it finds the amount thereof to be reasonable. If the court finds the amount of liquidated damages to be unreasonable, or if there is no such stipulation, then the court may, in its discretion, award liquidated damages to the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3326 - Sequestration in ordinary proceedings

§3326. Sequestration in ordinary proceedings

In an ordinary proceeding, the lessor may also have the leased movable sequestered as provided by the Louisiana Code of Civil Procedure and by furnishing security in an amount determined by the court to be sufficient to protect the lessee against all damage he may sustain.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3327 - Release to lessee of sequestered property

§3327. Release to lessee of sequestered property

The court shall permit the release to the lessee of the sequestered leased property on the lessee's furnishing security in an amount deemed by the court sufficient to protect the rights of the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3328 - Release of sequestered property to lessor

§3328. Release of sequestered property to lessor

If the lessee does not obtain the release of the sequestered leased property within ten days of its seizure, the court may permit its release to the lessor, without his furnishing additional security unless application for such additional security is made by the lessee and the court finds such additional security to be necessary.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3329 - Prohibition against self-help repossession

§3329. Prohibition against self-help repossession

A. Except as provided in R.S. 9:3330, a lessor is prohibited from attempting to recover possession of the leased property following the lessee's default under any form of self-help repossession.

B. It shall be unlawful for lessors of movable property to enter into, or to cause others to enter into, the premises of any person to whom such property has been leased under the assumption that the lessee has, by agreement, given the right of entry and removal.

C. Any person guilty of entering and removing any property in violation of this Section shall be fined not more than two hundred dollars or imprisoned for not more than three months, or both. Nothing in this Section shall deprive the party injured of his civil action in damages.

D. Nothing in this Section shall be construed to prevent a seizing officer from entering and taking possession of leased property pursuant to proper legal process.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3330 - Lessor's right to protect and preserve leased property

§3330. Lessor's right to protect and preserve leased property

A. Notwithstanding the prohibition against self-help repossession in R.S. 9:3329 and under other applicable Louisiana laws, a lessor shall have the right to take possession of leased property wherever it may be found if all of the following conditions are satisfied:

(1) The lessor has knowledge or has the reasonable belief that the lessee has breached his obligations under the lease to maintain insurance on the leased property, or to keep the leased property constantly repaired and in good working order, or to protect and preserve the leased property, or to use the leased property in a proper and lawful manner, and the leased property is then placed in a position of jeopardy of loss, damage, destruction, or seizure.

(2) The lessee is in default under his payment or non-monetary obligations under the lease.

(3) The lessor has commenced a summary proceeding against the lessee before a court of competent jurisdiction seeking an ex parte order authorizing the lessor to proceed pursuant to this Section. The judge shall sign such an ex parte order only after the lessor has completed all of the following:

(a) Posted a bond.

(b) Executed an affidavit under oath attesting to the facts required under R.S. 9:3330(A)(1) and (A)(2).

(c) Presented to the court all documents necessary to prove that the plaintiff is the lessor and owner of the leased property. Presentation of a certified copy of the lease agreement or an extract of the lease that has been recorded in the manner provided under R.S. 9:3342, shall be sufficient proof for purposes of this Section.

B. If all conditions of R.S. 9:3330(A) are satisfied, the lessor or the lessor's agent or agents may take possession of the leased property, as well as any of the lessee's personal property contained therein or attached thereto, wherever the property may be found, provided the possession is obtained in a peaceable manner without breach of the peace.

C. A lessor who has taken possession of leased property pursuant to R.S. 9:3330(B) shall immediately give notice of the taking to the lessee at such address as specified in the lease or at the lessee's last known address, if different, by registered or certified mail, return receipt requested.

D. Within forty-eight hours after repossession of the leased property, the lessor shall deposit the property into the registry of the court through the sheriff of the parish in which suit is brought.

E. The lessee shall have twenty-one calendar days from the date of the lessor's taking possession of the leased property to reclaim any of the lessee's personal property contained therein or attached thereto.

F. Within seven calendar days following delivery of the leased property to the sheriff, the lessor shall elect between the two remedies provided in R.S. 9:3318(A).

G. If the lessor elects not to cancel the lease and to collect accelerated future rental payments and other charges due and owing under the lease, as provided under R.S. 9:3319, the sheriff shall retain possession of the leased property until such time as:

(1) The lessee satisfies his obligations in full to pay accelerated future rental payments and other amounts due and owing under the lease to the lessor, or

(2) The court shall release the leased property to the lessee on the lessee's furnishing security in an amount deemed by the court sufficient to protect the rights of the lessor.

H. If the lessor elects to cancel the lease as provided under R.S. 9:3320 through 3322, the sheriff shall retain the leased property until such time as the lessor obtains a final judgment against the lessee, as provided under R.S. 9:3322.

I. If the lessor elects to cancel the lease as provided in R.S. 9:3330(H) the lessor shall have an additional right to commence an ordinary proceeding against the lessee to recover liquidated damages and other amounts due and owing under the lease, as provided in R.S. 9:3325.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3331 - Requirement of insurance

PART V. INSURANCE

§3331. Requirement of insurance

A. In any lease transaction made under the authority of this Chapter, including both true leases and financed leases, and whether such leases are entered into for consumer or commercial purposes, the lessor may request or require the lessee to provide credit life insurance and credit health and accident insurance as additional security for such contract or agreement.

B. The cost of such insurance, if required by the lessor in connection with a consumer purpose financed lease, shall be deemed a portion of the interest rate charge imposed under the lease for purpose of computing maximum rates under R.S. 9:3312(A).

C. More than one policy of credit life insurance or policy of health and accident insurance, or both, on any one lessee may be enforced with respect to any one contract or agreement at any time; however, the aggregate coverage of credit life insurance or credit health and accident insurance, or both, on any one lessee with respect to any one contract or agreement cannot exceed the original amount due under such lease.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3332 - Credit life and credit health and accident insurance

§3332. Credit life and credit health and accident insurance

A. On all consumer lease transactions, including both consumer purpose true leases and financed leases, the premium rate for declining balance credit life insurance shall not exceed one dollar per one hundred dollars per annum. The premium rate for joint credit life insurance shall not exceed one dollar and fifty cents per one hundred dollars per annum. The premium rate for level term credit life insurance shall not exceed two dollars per one hundred dollars per annum. The premium rate for joint level term credit life insurance shall not exceed three dollars per one hundred dollars per annum. The amount of credit life insurance issued pursuant to a consumer lease transaction shall not exceed the total sum payable under the lease. Credit life insurance in the amount of the total amount payable not to exceed maximum limits for each individual otherwise provided by law, may be issued on the lives of individuals who are co-obligors with respect to that consumer lease transaction.

B. No policy of health and accident insurance may be issued pursuant to a consumer lease transaction other than seven day, fourteen day, or thirty day retroactive health and accident insurance. The premium rates for retroactive accident and health insurance issued pursuant to a consumer lease transaction shall not exceed the rate set forth in the schedule listed in R.S. 9:3542(C).

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3333 - Property insurance

§3333. Property insurance

A lessor may request or require a lessee to insure the leased property against loss, damage, destruction, and other contingencies, as well as require the lessee to obtain comprehensive liability insurance with regard to use of the leased property and the lessor's related business activities. The cost of such insurance may also be included at the lessee's option as a separate charge in a lease contract or agreement. Any insurance and the premiums or charges thereon shall bear a reasonable relationship to the amount, term, and condition of the lease contract or agreement, the existing hazards or risks of loss, damage, or destruction, and shall not provide for unusual or exceptional risks or coverages which are not ordinarily included in policies issued to the general public.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3334 - Choice of insurer

§3334. Choice of insurer

A. When insurance is required in connection with a consumer lease made under this Chapter, the lessor shall furnish the lessee with a statement which clearly and conspicuously states that such insurance is required in connection with the lease, and that the lessee has the option of furnishing the required insurance either through existing policies of insurance coverage or through any insurance company authorized to transact business in Louisiana.

B. The lessee shall have the privilege at the time of execution of the lease agreement of purchasing any required insurance from an agent or broker of his own selection and of selecting an insurance company acceptable to the lessor but, in such cases, the inclusion of the insurance premium in the lease contract or agreement shall be at the option of the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3335 - Limitations on insurance rates; contract requirements

§3335. Limitations on insurance rates; contract requirements

A. Any insurance provided, sold, or obtained through a lessor pursuant to this Chapter shall be written at lawful rates and in accordance with the provisions of the Louisiana Insurance Code by a company authorized to do business in this state but, such insurance may be written in accordance with R.S. 22:432 through 444 if those provisions are applicable.

B. The contract or agreement must briefly indicate the kind, coverage, term, and amount of premium for the insurance.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 9:3336 - Conditions applying to insurance provided by the lessor

§3336. Conditions applying to insurance provided by the lessor

If a lessor under a consumer lease agrees with the lessee to obtain or provide insurance, then such insurance shall be evidenced by an individual policy or certificate of insurance delivered to the lessee, or sent to him at his address as stated by him, within forty-five days after the term of the insurance commences, or the lessor shall promptly notify the lessee of any failure or delay in providing or obtaining the insurance, individual policy, or certificate of insurance.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3337 - Cancellation of insurance; refund or credit upon cancellation

§3337. Cancellation of insurance; refund or credit upon cancellation

A. When a consumer lease is cancelled or terminated for any reason, any credit life or credit accident and health insurance paid by the lessee and provided, sold, or obtained through the lessor in connection therewith shall be cancelled. This provision shall not apply where the lessee requests that such insurance remain in force beyond the provision of this Section.

B. When insurance paid by the lessee is cancelled or terminated for any reason, the refund for unearned insurance premiums received by the lessor shall, at the lessor's option, be applied towards payment of the premium for insurance to replace the coverage cancelled, adjusted, or terminated, or towards payment of any unpaid amounts then owing or to be owing in the future under the lease agreement. The order of applying these unearned premiums shall be inverse to the order in which rental payments under the lease agreement are payable according to their terms, beginning with rental payments due on the final due dates and not to the next ensuing rental payment or payments which shall remain payable as originally scheduled. The remaining balance of unearned insurance premiums shall be refunded to the lessee; however, no cash refund shall be required if the amount thereof is less than one dollar.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3338 - Gain from insurance

§3338. Gain from insurance

Any gain, or advantage to the lessor, or any employee, officer, director, agent, general agent, affiliate or associate from such an insurance or its provisions or sale shall not be considered as a further charge nor a further interest rate or markup charge in violation of R.S. 9:3312(A) in connection with any consumer purpose financed lease made under this Chapter.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3339 - Referrals

PART VI. MISCELLANEOUS

§3339. Referrals

With respect to a consumer lease transaction, the lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the lessee as an inducement for lease in consideration of his giving to the lessor the names of prospective purchasers or lessees, or otherwise aiding the lessor in making a sale or lease to another person, if the earning of the rebate, discount, or other value is contingent upon the person referred actually purchasing or leasing property from the lessor.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1.



RS 9:3340 - Unauthorized collection practices

§3340. Unauthorized collection practices

The unauthorized collection practices provisions of R.S. 9:3562 shall apply to consumer lease transactions subject to this Chapter.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3341 - Violations

§3341. Violations

A. Unintentional violations of this Chapter by lessors shall be corrected within thirty days following receipt of written notice from the lessee or the attorney general advising of the violation. Each written notice shall specify violations of this Chapter alleged and shall be mailed, certified mail, postage prepaid, to the lessor's designated agent for service of process in this state. Any corrective action by the lessor shall include, but shall not be limited to appropriate revisions to the lease agreement and refunds of any charges in excess of those permitted under this Chapter. For purposes of this Section, unintentional violations shall include good faith errors of fact as well as of law.

B. Intentional violations of this Chapter by lessors shall constitute an unfair or deceptive trade practice subject to R.S. 51:1401 through 1418. Failure to correct an unintentional violation under R.S. 9:3341(A) within thirty days following receipt of the appropriate written notice, shall constitute an intentional violation under this Subsection.

Acts 1985, No. 592, §1, eff. July 13, 1985.



RS 9:3342 - Recordation of leases of movables

§3342. Recordation of leases of movables

A.(1) Leases of movables entered into before Chapter 9 of the Louisiana Commercial Laws becomes effective may be recorded in the manner provided under this Subsection. The lease may be recorded by either the lessor or the lessee at their option. There is no requirement that a lease, including a financed lease entered into before the effective date of Chapter 9 of the Louisiana Commercial Laws, be recorded in order to be valid and enforceable as between the lessor and the lessee or with regard to third persons.

(2) A multiple original or photostatic copy of the lease or an extract of the lease may be recorded in the conveyance records of the parish in which the leased property is or will be initially located as well as, where applicable, in the parish in which the lessee is domiciled or maintains its principal or registered office in this state as reflected in the records of the secretary of state at the time the lease is recorded.

(3) For purposes of recording an extract of the lease, such an extract shall include:

(a) The name of the lessor;

(b) The name of the lessee;

(c) The date of the lease;

(d) The base term of the lease;

(e) A brief description of the leased property; and

(f) The location or locations at which the leased property is or will be initially located or kept when not in use elsewhere as provided in the lease.

(4) The extract of the lease shall be executed by a proper officer of the lessor and need not be signed by the lessee or certified before a notary public.

(5) Recorders of conveyances may assess fees for recordation of equipment leases in the same amount as assessed in connection with the recordation of leases of immovable property. Recorders of conveyances are bound to deliver to all persons who may demand it a certificate of recorded leases still in effect which have been filed. If there are none, the certificate shall declare this fact. The cost of the certificate charged by the recorder of conveyances shall be the same as charged for mortgage certificates.

B. Leases of movables entered into after January 1, 1990, may be filed as follows:

(1) Financed leases are subject to the perfection and filing rules as provided in R.S. 10:9-101 et seq.

(2) Other than as provided in R.S. 9:3310.1, there is no requirement that the lessor under a true lease make any type of filing in order for such a true lease to be valid and enforceable as between the lessor and the lessee or with regard to third persons. Notwithstanding this fact, the lessor may at his sole option and discretion choose to file a financing statement with regard to such a true lease in the manner otherwise provided under R.S. 10:9-501 et seq.

(3) Consistent with R.S. 10:9-505, the filing of a financing statement in connection with a true lease not intended for security and not otherwise subject to Chapter 9 of the Louisiana Commercial Laws shall not of itself result in such a lease being classified as a financed lease for purposes of this Chapter or otherwise.

Acts 1985, No. 592, §1, eff. July 13, 1985; Acts 1986, No. 213, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2001, No. 128, §4, eff. July 1, 2001.

{{NOTE: SEE ACTS 1986, NO. 213, §2.}}



RS 9:3351 - RENTAL-PURCHASE AGREEMENTS

CHAPTER 3. RENTAL-PURCHASE AGREEMENTS

§3351. Short title

This Chapter shall be known as and may be cited as the "Louisiana Rental-Purchase Agreement Act".

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3352 - Definitions

§3352. Definitions

As used in this Chapter:

(1) "Advertisement" means a commercial message in any medium that aids, promotes, or assists, directly or indirectly, a rental-purchase agreement.

(2) "Cash price" means the price at which the lessor would have sold the property to the consumer for cash on the date of the rental-purchase agreement.

(3) "Consumer" means a natural person who rents personal property under a rental-purchase agreement to be used primarily for personal, family, or household purposes.

(4) "Consummation" means the time when a consumer becomes contractually obligated on a rental-purchase agreement.

(5) "Lessor" means a person who regularly provides the use of property through rental-purchase agreements and to whom rental payments are initially payable on the face of the rental-purchase agreement.

(6) "Rental-purchase agreement" means an agreement for the use of personal property by a natural person primarily for personal, family, or household purposes for an initial period of four months or less, that is automatically renewable with each payment after the initial period, but that does not obligate or require the consumer to continue renting or using the property beyond the initial period, and that permits the consumer to become the owner of the property.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3353 - Inapplicability of other laws; exempted transactions

§3353. Inapplicability of other laws; exempted transactions

A. Rental-purchase agreements which comply with this Chapter shall not be governed by the laws relating to the following:

(1) A consumer credit sale as defined in R.S. 9:3516(12) of the Louisiana Consumer Credit Law.

(2) A consumer credit transaction as defined in R.S. 9:3516(13) of the Louisiana Consumer Credit Law.

(3) A consumer loan as defined in R.S. 9:3516(14) of the Louisiana Consumer Credit Law.

(4) A consumer lease as defined in R.S. 9:3306(9) of the Louisiana Lease of Movables Act.

(5) A financed lease as defined in R.S. 9:3306(12) of the Louisiana Lease of Movables Act.

(6) A true lease as defined in R.S. 9:3306(26) of the Louisiana Lease of Movables Act.

(7) A conditional sale as defined in R.S. 9:3306(7) of the Louisiana Lease of Movables Act.

(8) A lease intended for security as defined in R.S. 10:1-201(35) of the Louisiana Commercial Laws.

B. This Chapter shall not apply to the following:

(1) Rental-purchase agreements primarily for business, commercial, or agricultural purposes, or those made with governmental agencies or instrumentalities, or with organizations.

(2) A lease of a safe deposit box.

(3) A lease or bailment of personal property which is incidental to the lease of real property, and which provides that the consumer has no option to purchase the rented property.

(4) A lease of an automobile, van, or truck of less than one ton.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992; Acts 2006, No. 533, §2.



RS 9:3354 - General requirements of disclosure

§3354. General requirements of disclosure

A. The lessor shall disclose to the consumer the information required by this Chapter. In a transaction involving more than one lessor, only one lessor shall make the disclosures, but all lessors shall be bound by such disclosures.

B. The disclosures shall be made at or before consummation of the rental-purchase agreement.

C. The disclosures shall be made clearly and conspicuously in writing, and a copy of the rental-purchase agreement shall be provided to the consumer. The disclosures required under R.S. 9:3355 shall be made on the face of the contract above the line for the signature of the consumer.

D. If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy shall not be a violation of this Chapter.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3355 - Disclosures

§3355. Disclosures

For each rental-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1) The total number, total amount, and timing of all payments necessary to acquire ownership of the property.

(2) A statement that the consumer will not own the property until the consumer has made the total amount of payments necessary to acquire ownership.

(3) A statement that the consumer is responsible for the fair market value of the property if and as of the time that it is lost, stolen, damaged, or destroyed.

(4) A brief description of the rented property, sufficient to identify the property to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or previously rented. However, a statement that indicates new property is previously rented shall not be a violation of this Chapter.

(5) A statement of the cash price of the property. When the agreement involves two or more items as a set, in one agreement, a statement of the aggregate cash price of all items shall satisfy this requirement.

(6) The total of initial payments paid or required at or before consummation of the agreement or delivery of the property, whichever is later.

(7) A statement that the total of payments does not include other charges, such as late payment, default, pickup, and reinstatement fees, which charges shall be separately disclosed in the contract.

(8) A statement clearly summarizing the terms of the option of the consumer to purchase, including a statement that the consumer has the right to exercise an early purchase option, and the price, formula, or method for determining the price at which the property may be so purchased.

(9) A statement identifying the party responsible for maintaining or servicing the property while it is being rented, together with a description of that responsibility, and a statement that if any part of an express warranty of a manufacturer covers the rented property at the time that the consumer acquires ownership of the property, it shall be transferred to the consumer, if allowed by the terms of the warranty.

(10) The date of the transaction and the identities of the lessor and consumer.

(11) A statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair upon expiration of any rental term along with any past due rental payments.

(12) Notice of the right to reinstate an agreement as provided in R.S. 9:3357.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3356 - Prohibited practices

§3356. Prohibited practices

A rental-purchase agreement shall not contain any of the following:

(1) A confession of judgment.

(2) A negotiable instrument.

(3) A security interest or any other claim of a property interest in any goods except those goods delivered by the lessor pursuant to the rental-purchase agreement.

(4) A wage assignment.

(5) A waiver by the consumer of claims or defenses.

(6) A provision authorizing the lessor or a person acting on behalf of the lessor to enter upon the premises of the consumer without contemporaneous permission by the consumer, or to commit any breach of the peace in repossession of goods.

(7) A provision requiring the purchase of insurance or waiver of liability from the lessor for damage to or destruction or loss of the property; however, the lessor may offer to the consumer any such insurance or waiver of liability if it is clearly disclosed to be optional. Nothing in this Chapter shall be construed to prohibit the lessor from requiring the consumer to provide proof of insurance or other similar property protection for the property.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3357 - Reinstatement

§3357. Reinstatement

A. A consumer who fails to make a timely rental payment may reinstate the agreement, within five days of the renewal date if the consumer pays monthly, or within two days of the renewal date if the consumer pays more frequently than monthly, without losing any rights or options which exist under the agreement, by the payment of all of the following:

(1) All past due rental charges.

(2) If the property has been picked up, the reasonable costs of pickup and redelivery.

(3) Any applicable late fee.

B. In the case of a consumer who has paid less than two-thirds of the total of payments necessary to acquire ownership and when the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in Subsection A of this Section, the consumer may reinstate the agreement during a period of not less than twenty-one days after the date of the return of the property.

C. In the case of a consumer who has paid two-thirds or more of the total payments necessary to acquire ownership and when the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in Subsection A of this Section, the consumer may reinstate the agreement during a period of not less than forty-five days after the date of the return of the property.

D. Nothing in this Section shall prevent a lessor from attempting to repossess property during the reinstatement period, but such a repossession shall not affect the right of the consumer to reinstatement. Upon reinstatement, the lessor shall provide the consumer with the same property or substitute property of comparable quality and condition.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3358 - Receipts and accounts

§3358. Receipts and accounts

A lessor shall provide the consumer a written receipt for each payment made by cash or money order.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3359 - Renegotiations and extensions

§3359. Renegotiations and extensions

A. A renegotiation shall occur when an existing rental-purchase agreement is satisfied and replaced by a new agreement undertaken by the same lessor and consumer. A renegotiation shall be considered a new agreement requiring new disclosures. However, events such as the following shall not be treated as renegotiations:

(1) The addition or return of property in a multiple-item agreement or the substitution of the rented property, if in either case the average payment allocable to a payment period is not changed by more than twenty-five months.

(2) A deferral or extension of one or more periodic payments, or portions of a periodic payment.

(3) A reduction in charges in the rental-purchase agreement.

(4) A rental-purchase agreement involved in a court proceeding.

B. No disclosures shall be required for any extension of a rental-purchase agreement.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3360 - Advertising

§3360. Advertising

A. If an advertisement for a rental-purchase agreement refers to or states the dollar amount of any payment and the right to acquire ownership for any one specific item, the advertisement shall also clearly and conspicuously state the following items, as applicable:

(1) That the transaction advertised is a rental-purchase agreement.

(2) The total amount of payments necessary to acquire ownership.

(3) That the consumer acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

B. Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated shall not be liable under this Section.

C. The provisions of Subsection A of this Section shall not apply to an advertisement which does not refer to or state the amount of any payment, an advertisement on radio, or an advertisement which is published in the yellow pages of a telephone directory or in any similar directory of business.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3361 - Enforcement; penalties

§3361. Enforcement; penalties

Any violation of this Chapter shall constitute a prohibited practice under the Unfair Trade Practices and Consumer Protection Act, R.S. 51:1401 et seq., and shall be subject to the enforcement provisions of that Act.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3362 - Taxes

§3362. Taxes

Rental-purchase agreements, as defined by R.S. 9:3352, shall be deemed to be sales for state and local tax purposes only. The tax due on such transactions shall be payable in equal monthly installments over the entire term of the rental-purchase agreement, rather than at the inception of the agreement.

Acts 1991, No. 204, §1, eff. Jan. 1, 1992.



RS 9:3371 - SALE/LEASE-BACK COMMERCIAL TRANSACTIONS

CHAPTER 4. SALE/LEASE-BACK COMMERCIAL TRANSACTIONS

§3371. Validity of sale/lease-back commercial transactions

Sale/lease-back commercial transactions involving immovable or movable property with a fair market value in excess of twenty-five thousand dollars and located within this state are hereby declared to be valid and enforceable. Such transaction shall produce and result in the legal consequences described in the written sale/lease-back agreement between the parties and shall not be presumed to be a simulation.

Acts 2001, No. 866, §1.



RS 9:3372 - Sale/lease-back defined

§3372. Sale/lease-back defined

As used in this Chapter, a sale/lease-back is a commercial transaction consisting of a contemporaneous sale of property to a person who contemporaneously leases the property back to the vendor, with the original vendor-lessee retaining physical possession of the property at all times pertinent to the transaction.

Acts 2001, No. 866, §1.



RS 9:3391 - Terminated by Acts 2005, 1st Ex. Sess., No. 56, eff. June 30, 2006.

CHAPTER 5. REMOVAL AND PRESERVATION OF PROPERTY

DURING EMERGENCIES AND DISASTERS

§3391. Terminated by Acts 2005, 1st Ex. Sess., No. 56, eff. June 30, 2006.



RS 9:3401 - Central registry; creation

CODE TITLE XI-PARTNERSHIP

CHAPTER I. CENTRAL REGISTRY FOR CONTRACTS OF PARTNERSHIP

§3401. Central registry; creation

A. The secretary of state is hereby directed to create a Central Registry for Contracts of Partnership.

B. For the purposes of Chapters 1 through 4 of this Code Title, any document required to be filed with the secretary of state shall be deemed filed when it is received either physically or electronically in any office designated by the secretary of state for the receipt of such documents.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981; Acts 1999, No. 342, §4.



RS 9:3402 - Filing

§3402. Filing

A. The contract of partnership or a multiple original thereof, duly executed by the partners, or a certified copy thereof, or statements submitted by foreign partnerships in accordance with R.S. 9:3421 et seq., shall be filed for registry with the secretary of state in accordance with the provisions of this Chapter to affect third persons as provided by Civil Code Articles 2806 and 2841 or when the parties choose to comply with the provisions of this Chapter.

B.(1) The secretary of state may accept any filing authorized by this Title by electronic or facsimile transmission. All electronic filings authorized by this Title shall include an electronic or digital signature.

(2) "Digital signature" means a type of electronic signature that transforms a message using an asymmetric crypt system such that a person having the initial message and the signer's public key can accurately determine:

(a) Whether the transformation was created using the private key that corresponds to the signer's public key.

(b) Whether the initial message has been altered since the transformation was made.

(3) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

C. A facsimile filing, the process of transmitting printed documents by electronic method to the secretary of state, is deemed to be properly signed when the document received by a facsimile machine in the commercial division, office of the secretary of state, purports to be a copy of the original document, and contains the signatures required by this Section.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981; Acts 1999, No. 342, §4; Acts 2001, No. 1032, §3.



RS 9:3403 - Contract of partnership; required content

§3403. Contract of partnership; required content

A contract of partnership filed for registry with the secretary of state shall contain the name and taxpayer identification number of the partnership, the municipal address of its principal place of business in this state, and the name and the municipal address of each partner, including partners in commendam, if any. The failure to include the taxpayer identification number of the partnership shall not invalidate nor cause the secretary of state to reject the contract.

Acts 1990, No. 745, §1.



RS 9:3404 - Contract amendment

§3404. Contract amendment

An amendment to a contract of partnership shall be filed for registry in the same manner as an original contract of partnership. Until filed for registry, such amendment shall not be effective as to third persons. An amendment to a contract of partnership that is not registered with the secretary of state shall be accompanied by an original copy of the contract of partnership, or a certified copy, and all previous amendments.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3405 - Registration; endorsement; issuance of certificate; effect

§3405. Registration; endorsement; issuance of certificate; effect

When all fees have been paid, the secretary of state shall register the contract of partnership, or a certified copy, or the statement of a foreign partnership, in the Central Registry for Contracts of Partnership created for that purpose, endorse on all documents delivered the month, day, year, and hour of filing, and shall issue a certificate of registry certifying that the contract of partnership or statement of the foreign partnership is filed and registered. The certificate of registry shall be conclusive evidence of due registration. A contract, statement, or amendment that is duly registered is deemed registered as of the time of filing.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981; Acts 1999, No. 342, §4.



RS 9:3406 - Recorder of mortgages; filings

§3406. Recorder of mortgages; filings

A multiple original of the contract of partnership, or a copy certified by the secretary of state, and a copy of the certificate of registry, shall be filed for registry with the recorder of mortgages of the parish in which the partnership maintains its principal place of business. Failure to file these documents with the recorder of mortgages as provided by this Section shall not affect the title of immovable property as being in the partnership or the status of a partner in commendam, or a limited partner.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3407 - Delivery in advance of effective date

§3407. Delivery in advance of effective date

Prior to its effective date, a contract of partnership or a statement of a foreign partnership may be delivered to the secretary of state for filing and registration on any specified month, day, year, and hour on or before the thirtieth day after the day of delivery.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3408 - Filing within five days of execution; effect

§3408. Filing within five days of execution; effect

A contract of partnership or a statement of a foreign partnership filed for registry with the secretary of state within five days of execution, exclusive of legal holidays, is deemed filed for registry on the month, day, year, and hour of execution.

Acts 1980, No. 151, §1, eff. Jan. 1, 1981.



RS 9:3409 - Annual report

§3409. Annual report

A. Each year on or before the anniversary date of registration with the secretary of state, any partner shall make and sign in the partnership name a report to the secretary of state, stating:

(1) The municipal address, which shall not be a post office box only, of its principal place of business in this state.

(2) The names and municipal addresses, which shall not be post office boxes only, for each partner.

(3) The taxpayer identification number of the partnership. The failure to include the taxpayer identification number of the partnership shall not invalidate nor cause the secretary of state to reject the report.

B. Any partnership registered with the secretary of state prior to August 15, 1997, shall file an annual report on the next anniversary date of registration.

C. The provisions of this Section shall not apply to a partnership which does not have a written agreement.

Acts 1997, No. 989, §1.



RS 9:3410 - Filing and copying fees

§3410. Filing and copying fees

A. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance, for the use and benefit of the state, by every registered partnership:

(1) For filing a contract of partnership.

(2) For certified copies.

(3) For additional certificates.

(4) For filing an annual report.

B. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance, for the use and benefit of the state, by every registered foreign partnership:

(1) For filing partnership registration statements and amended registration statements.

(2) For termination of registration.

(3) For filing an annual report.

Acts 1997, No. 989, §1; Acts 2001, No. 1186, §1; Acts 2008, No. 913, §1.



RS 9:3421 - QUALIFICATION OF FOREIGN PARTNERSHIPS

CHAPTER 2. QUALIFICATION OF FOREIGN PARTNERSHIPS

§3421. Foreign partnership; definition

A foreign partnership is a partnership formed under the laws of any state of the United States, country, territory, possession, province, or commonwealth, other than the state of Louisiana.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981.



RS 9:3422 - Registration

§3422. Registration

A.(1) For a foreign partnership to enjoy the rights, privileges and juridical status of a Louisiana partnership, it must file for registry with the secretary of state in the Central Registry for Contracts of Partnership created by R.S. 9:3401 a statement containing the following information:

(a) The name and taxpayer identification number of the partnership;

(b) The jurisdiction of its formation;

(c) The designation of an agent for service of process within this state, including his name and municipal address;

(d) The name and municipal address of at least one of its general partners who gives consent under R.S. 9:3424;

(e) The municipal address of its principal place of business outside of this state;

(f) The municipal address of its principal place of business in this state. If the partnership does not have a principal place of business in this state, then the location at the municipal address of the agent for service of process is deemed to be the partnership's principal place of business in this state;

(g) Whether or not the partnership intends to own immovable property in Louisiana in the partnership name;

(h) If any of the partners are to have limited liability recognized in Louisiana; and

(i) An affidavit executed by a general partner who certifies the correctness of the information and that he has the authority to make the certification.

(2) The articles of partnership shall not be filed with the registration statement; however, by registering the partnership, the partnership agrees to furnish a true copy of its articles of partnership to the secretary of state within thirty days of his written request.

B. If material information contained in the statement was inaccurate when made or if the facts described have changed making the statement inaccurate in any material respect, the foreign partnership shall promptly file with the secretary of state an amended or supplemental statement correcting the inaccurate information.

C. Repealed by Acts 1986, No. 338, §2.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1986, No. 338, §§1, 2; Acts 1990, No. 745, §1.



RS 9:3423 - Ownership of immovable property; limitation of liability

§3423. Ownership of immovable property; limitation of liability

To own immovable property in this state or to have the limited liability of any partners of a limited partnership recognized, a foreign partnership must be registered in accordance with R.S. 9:3422.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1987, No. 479, §1, eff. July 9, 1987.

{{NOTE: SEE ACTS 1987, NO. 479, §2.}}



RS 9:3424 - Service of process

§3424. Service of process

A. A foreign partnership registered in accordance with R.S. 9:3422 and the general partner who certified the documents as required by R.S. 9:3422 consent to be served with process in this state through the designated agent for service of process for any purpose permitted by law.

B. Failure to maintain a designated agent for service of process shall constitute appointment of the secretary of state of this state as the designated agent for service of process. Upon receipt of service of process the secretary of state shall ascertain the domiciliary post office address of the foreign partnership, and shall send the original papers served to the foreign partnership by registered or certified mail, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state. The secretary of state shall retain in his office true copies of these papers, on which he shall note the date, the manner and other particulars of the service, and of the disposition made of the original papers.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1987, No. 479, §1, eff. July 9, 1987; Acts 1999, No. 395, §1; Acts 2012, No. 544, §1.

{{NOTE: SEE ACTS 1987, NO. 479, §2.}}



RS 9:3425 - Effect of registry

§3425. Effect of registry

The organization, internal affairs, and liability of limited partners of a foreign partnership that is duly registered under this Chapter shall be governed by the laws of the state under which it is organized. A foreign partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1995, No. 847, §2, eff. June 27, 1995.



RS 9:3426 - Amendment of statement

§3426. Amendment of statement

A foreign partnership duly registered under this Chapter shall amend its filings in this state to reflect changes in its certificate of partnership by complying with R.S. 9:3422(A). Until the registration form is filed for registry, such changes or amendments shall not be effective as to third persons.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981; Acts 1986, No. 340, §1.



RS 9:3427 - Termination

§3427. Termination

A duly registered foreign partnership may terminate its registration by written notification to the secretary of state by a person who certifies that he is a partner of the partnership and has the authority to terminate the registration.

Added by Acts 1980, No. 152, §1, eff. Jan. 1, 1981.



RS 9:3428 - Annual report

§3428. Annual report

A. Each year on or before the anniversary date of registration with the secretary of state, a partner shall make and sign in the partnership name a report to the secretary of state, stating:

(1) The municipal address of its principal place of business outside of this state.

(2) The name and municipal address, which shall not be a post office box only, of the agent for service of process within this state.

(3) The name and municipal address of the partner who has the authority of the partnership to make this report.

(4) The taxpayer identification number of the partnership.

B. Any foreign partnership registered with the secretary of state prior to August 15, 1997, shall file an annual report on the next anniversary date of registration.

C. The provisions of this Section shall not apply to a partnership which does not have a written agreement.

Acts 1997, No. 989, §1.



RS 9:3431 - REGISTERED LIMITED LIABILITY PARTNERSHIPS 3431. Nature of partner's liability in ordinary partnership and in registered limited liability partnership

CHAPTER 3. REGISTERED LIMITED LIABILITY PARTNERSHIPS

§3431. Nature of partner's liability in ordinary partnership and in registered limited liability partnership

A. Notwithstanding any other provisions of law to the contrary contained in Civil Code Article 2817, a partner in a registered limited liability partnership shall not be individually liable for the liabilities and obligations of the partnership arising from errors, omissions, negligence, incompetence, malfeasance, or willful or intentional misconduct committed in the course of the partnership business by another partner or a representative of the partnership.

B. Nothing in this Section shall be construed as being in derogation of any rights which any person may have by law against a partner in a registered limited liability partnership because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act by such partner, or in derogation of any right which the registered limited liability partnership may have against any such partner because of any fraud practiced upon it by him.

C. Subsection A of this Section shall not affect the liability of a partner for his virile share of liabilities and obligations of the partnership arising from any cause other than those specified in said Subsection A.

D. Subsection A of this Section shall not affect the liability of partnership assets for partnership liabilities and obligations.

E. A partner, which by reason of Subsection A of this Section is not subject to liability, is not a proper party to a proceeding by or against a registered limited liability partnership, the object of which is to enforce the liabilities and obligations described in Subsection A of this Section.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3432 - Registered limited liability partnerships

§3432. Registered limited liability partnerships

A. To become a registered limited liability partnership, a partnership shall file with the secretary of state an application stating the name of the partnership, the address of its principal office, the number of partners, and a brief statement of the business in which the partnership engages.

B. The application shall be executed by a majority in interest of the partners or by one or more partners authorized by a majority in interest of the partners.

C. The application shall be accompanied by a fee as provided in R.S. 49:222 made payable to the secretary of state.

D. The secretary of state shall register or renew any partnership that submits a completed application with the required fee.

E. Registration is effective for one year after the date the registration is filed, unless voluntarily withdrawn by filing with the secretary of state a written withdrawal notice executed by a majority in interest of the partners or by one or more partners authorized by a majority in interest of the partners.

F. The secretary of state may provide forms for application for or renewal of registration.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 2008, No. 913, §1.



RS 9:3433 - Name of registered limited liability partnership

§3433. Name of registered limited liability partnership

A registered limited liability partnership's name shall contain the words "registered limited liability partnership" or the abbreviation "L.L.P." as the last words or letters of its name.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3434 - Restrictions on distributions

§3434. Restrictions on distributions

A partner that is not liable under R.S. 9:3431(A) shall not be individually liable for the return of a distribution from the partnership to satisfy the liabilities and obligations described in said Subsection A except to the extent that the partner is required to return the distribution in a revocatory action brought in accordance with Chapter 12 of Title IV of Book III of the Civil Code.

Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3435 - Provisions applicable to registered limited liability partnerships

§3435. Provisions applicable to registered limited liability partnerships

A registered limited liability partnership is a partnership as defined in Article 2801 of the Civil Code, and the provisions of Title XI of Book III of the Civil Code apply to registered limited liability partnerships to the extent that they are consistent with the provisions of this Chapter. Upon lapse or termination of registration, the affected registered limited liability partnership shall continue as a partnership under Title XI of Book III of the Civil Code, but without application of this Chapter.

Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3441 - MERGER OR CONSOLIDATION

CHAPTER 4. MERGER OR CONSOLIDATION

§3441. Terms defined

As used in this Chapter, unless the context requires otherwise:

(1) "Constituent entity" means each entity that is a party to a merger or consolidation under this Chapter.

(2) "New entity" means the entity into which constituent entities consolidate, as identified in the agreement or certificate of consolidation provided for in this Chapter.

(3) "Surviving entity" means the constituent entity surviving a merger, as identified in the agreement or certificate of merger provided for in this Chapter.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3442 - Merger or consolidation

§3442. Merger or consolidation

Any one or more domestic partnerships or partnerships in commendam may merge or consolidate with or into a domestic business or nonprofit corporation, limited liability company, partnership, or partnership in commendam. Any one or more domestic limited liability companies, or businesses or nonprofit corporations, may merge or consolidate with or into a domestic partnership or partnership in commendam.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1995, No. 847, §2, eff. June 27, 1995.



RS 9:3443 - Agreement of merger or consolidation

§3443. Agreement of merger or consolidation

Each constituent entity shall enter into a written agreement of merger or consolidation. The agreement shall state:

(1) The name and state or country of organization of each partnership, partnership in commendam, corporation, or limited liability company which is a constituent entity in the merger or consolidation and the name of the surviving entity into which each other constituent entity proposes to merge or the new entities into which each constituent entity proposes to consolidate.

(2) The terms and conditions of the merger or consolidation.

(3) The manner and basis of converting the interests or shares of stock in each partnership, partnership in commendam, corporation, or limited liability company which is a constituent entity in the merger or consolidation into interests, shares, or other securities or obligations, as the case may be, of the surviving entity or the new entity, or of any other partnership, partnership in commendam, corporation, limited liability company, or other entity, or, in whole or in part, into cash or other property.

(4) In the case of a merger, such amendments to the articles or agreement of partnership or partnership in commendam, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity, as are desired to be effected by the merger, or that no such changes are desired.

(5) In the case of a consolidation, all of the statements required to be set forth in the articles or agreement of partnership or partnership in commendam, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity.

(6) Such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3444 - Approval of merger or consolidation

§3444. Approval of merger or consolidation

A. The agreement required by R.S. 9:3443 shall be authorized and approved in the manner provided by this Section:

(1) A domestic partnership party to a proposed merger or consolidation shall have the agreement of merger or consolidation authorized and approved by all of the partners, unless otherwise provided in the articles or agreement of partnership.

(2) A domestic partnership in commendam party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved by all general partners and by the limited partners who own more than a majority of the then current percentage or other interest in the profits of the partnership in commendam owned by all of the limited partners, unless otherwise provided in the articles or agreement of limited partnership.

(3) A domestic corporation party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(4) A domestic limited liability company party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved in the manner provided in R.S. 12:1359.

(5) Each constituent entity formed under the laws of a jurisdiction other than this state shall have the proposed agreement of merger or consolidation approved in accordance with the laws of such other jurisdiction.

B. The fact that the agreement has been authorized and approved in accordance with this Section shall be certified on the agreement on behalf of each constituent entity:

(1) In the case of any domestic partnership or partnership in commendam, by any general partner.

(2) In the case of any domestic corporation, in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) In the case of any domestic limited liability company, in the manner provided in R.S. 12:1359.

(4) In the case of any constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

C. After the agreement is authorized and approved, unless the agreement of merger or consolidation provides otherwise, and at any time before the agreement or certificate of merger or consolidation is filed, as provided for in R.S. 9:3445, the agreement of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the agreement of merger or consolidation or, if none is set forth, as follows:

(1) By the partners of each domestic partnership or partnership in commendam that is a constituent entity, in accordance with its articles or agreement of partnership or partnership in commendam, as the case may be.

(2) By each domestic limited liability company that is a constituent entity, in the manner provided in R.S. 12:1359.

(3) By each domestic corporation that is a constituent entity, in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(4) By each constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3445 - Certificate of merger or consolidation

§3445. Certificate of merger or consolidation

A. After an agreement of merger or consolidation has been authorized, approved, and certified in accordance with R.S. 9:3444, the surviving or new entity shall file the agreement with the secretary of state or, in lieu thereof, the surviving or new entity shall file a certificate of merger or consolidation, duly executed, setting forth:

(1) The name and state or country of organization of each of the constituent entities.

(2) The effective date, and time if desired, of the merger or consolidation if later than the date of filing of the certificate of merger or consolidation.

(3) That an agreement of merger or consolidation has been authorized and approved by each of the constituent entities in accordance with R.S. 9:3444.

(4) The name of the surviving or new entity.

(5) In the case of a merger, such amendments or changes to the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity, as are desired to be effected by the merger, or, if no such amendments or changes are desired, a statement that the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity, shall be its certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be.

(6) In the case of a consolidation, that the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity shall be as set forth in an attachment to the certificate.

(7) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new entity, stating the address thereof.

(8) That a copy of the agreement of merger or consolidation will be furnished by the surviving or new entity, on request and without cost, to any partner, shareholder, or member of any entity that is a party to the merger or consolidation.

B.(1) The secretary of state, after all taxes, fees, and charges have been paid as required by law, shall record the agreement, or certificate in lieu thereof, in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of merger or consolidation, which shall recite the names of all of the merging and consolidating constituent entities, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or new entity, the name of the state or country under the laws of which the new entity is formed, the date, and, if endorsed on the agreement or certificate, the hour of filing of the agreement or certificate with him, and the effective date and time of the merger or consolidation, if stated in the agreement or certificate.

(2) The agreement or certificate may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. A duplicate original of the certificate of merger or consolidation issued by the secretary of state shall, within thirty days after issuance of the certificate, be filed for record in the conveyance records of each parish in this state in which any of the constituent entities has immovable property, title to which will be transferred as a result of the merger or consolidation.

C. A merger or consolidation shall be effective when the agreement or certificate of merger or consolidation has been recorded by the secretary of state and when the requirements for effectiveness of the laws under which any constituent entity was formed have been met, as of the time of filing of the agreement or certificate with the secretary of state. However, if the agreement or certificate was filed within five days, exclusive of legal holidays, after acknowledgment thereof, the merger or consolidation shall be effective as of the time of such acknowledgment, and the merger or consolidation may be made effective as of any later effective date and time if desired, not later than thirty days after the date of such filing, stated in the agreement or certificate of merger or consolidation.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1993, No. 475, §3, eff. June 9, 1993.



RS 9:3446 - Effects of merger or consolidation

§3446. Effects of merger or consolidation

A. Consummation of a merger or consolidation has the effects provided in this Section:

(1) The constituent entities party to the agreement of merger or consolidation shall be a single entity which, in the case of a merger, shall be the entity designated in the agreement of merger as the surviving entity and, in the case of a consolidation, shall be the new entity provided for in the agreement of consolidation.

(2) The separate existence of each constituent entity, except the surviving entity or the new entity, shall cease.

(3) The surviving or new entity shall thereupon and thereafter possess all the rights, privileges, immunities, powers, and franchises possessed by each of the constituent entities and shall be subject to all the restrictions, disabilities, and duties of each of such constituent entities to the extent such rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties are applicable to the form of existence of the surviving entity or the new entity.

(4) All of the property and assets of whatsoever kind or description of each of the constituent entities, and all debts due on whatever account to any of them, including subscriptions for shares, promises to make capital contributions, and all other choses in action, belonging to any of them, shall be taken and be deemed to be transferred to and vested in the surviving or new entity without further act or deed.

(5) The title to all immovables and any interest therein vested in any such constituent entity shall not revert or be in any way impaired by reason of such merger or consolidation.

(6) The surviving or new entity shall thenceforth be responsible and liable for all liabilities and obligations of each of the constituent entities so merged or consolidated. Any claim existing or action or proceeding pending by or against any such constituent entity may be prosecuted as if such merger or consolidation had not taken place, or the surviving or new entity may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any constituent entity shall be impaired by the merger or consolidation.

(8) In the case of a merger, the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the surviving entity shall be amended to the extent provided in the certificate of merger.

(9) In the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity shall be deemed to be the original certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, articles or certificate of incorporation, or articles of organization, as the case may be, of the new entity.

(10) The interests in a partnership, partnership in commendam, or limited partnership, shares or other interests in a corporation, or membership interests in a limited liability company that is a constituent entity, as the case may be, that are to be converted or exchanged into interests, shares, or other securities, cash, obligations, or other property under the terms of the agreement of merger or consolidation shall be so converted. The former holders thereof shall be entitled only to the rights provided in the agreement of merger or consolidation or the rights otherwise provided by law.

B. Nothing in this Chapter shall abridge or impair any dissenter's or appraisal rights that may otherwise be available to the members or shareholders or other holders of an interest in any constituent entity.

Acts 1992, No. 780, §1, eff. July 7, 1992.



RS 9:3447 - Merger or consolidation with foreign entity

§3447. Merger or consolidation with foreign entity

A. Any one or more domestic partnerships or partnerships in commendam may merge or consolidate with or into a foreign partnership, limited partnership, limited liability company, or corporation, and any one or more foreign partnerships, limited partnerships, limited liability companies, or corporations may merge or consolidate with or into a domestic partnership or partnership in commendam, if:

(1) The merger or consolidation is permitted by the law of the state or country under whose laws each foreign constituent entity is organized or formed, and each foreign constituent entity complies with that law in effecting the merger or consolidation.

(2) The foreign constituent entity complies with R.S. 9:3445 if it is the surviving entity or the new entity.

(3) Each domestic partnership and partnership in commendam complies with the applicable provisions of R.S. 9:3443 and 3444, and if it is the surviving entity or the new entity complies with R.S. 9:3445.

B. If the surviving entity or new entity is to be governed by the laws of any state other than this state or of a foreign country, then, upon the effectiveness of a merger or consolidation, the surviving entity or new entity shall be subject to service of process in this state in any proceeding for enforcement of any obligation of any constituent entity party to the merger or consolidation that was organized under the laws of this state and for enforcement of any obligation of the surviving entity or new entity arising from the merger or consolidation.

C. The effect of such merger or consolidation shall be as provided in R.S. 9:3446, if the surviving entity or new entity is to be governed by the laws of this state. If the surviving entity or new entity is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as provided in R.S. 9:3446 except insofar as the laws of such other jurisdiction provide otherwise.

Acts 1992, No. 780, §1, eff. July 7, 1992; Acts 1995, No. 847, §2, eff. June 27, 1995.



RS 9:3500 - Rates of legal and conventional interest; usury

§3500. Rates of legal and conventional interest; usury

A. Interest is either legal or conventional.

B. Legal interest is fixed at the following rates, to wit:

(1) At the rate fixed in R.S. 13:4202 on all sums which are the object of a judicial demand, whence this is called judicial interest; and

(2) On sums discounted at banks at the rate established by their charters.

C.(1) The amount of the conventional interest cannot exceed twelve percent per annum. The same must be fixed in writing; testimonial proof of it is not admitted in any case.

(2) Except in the cases herein provided, if any person shall pay on any contract a higher rate of interest than the above, as discount or otherwise, the same may be sued for and recovered within two years from the time of such payment.

(3)(a) The owner or discounter of any note or bond or other written evidence of debt for the payment of money, payable to order or bearer or by assignment, shall have the right to claim and recover the full amount of such note, bond, or other written evidence of debt and all interest not beyond twelve percent per annum interest that may accrue thereon, notwithstanding that the rate of interest or discount at which the same may be or may have been discounted has been beyond the rate of twelve percent per annum interest or discount.

(b) This provision shall not apply to the banking institutions of this state in operation under existing laws or to a consumer credit transaction as defined by the Louisiana Consumer Credit Law.

(4)(a) The owner of any promissory note, bond, or other written evidence of debt for the payment of money to order or bearer or transferable by assignment shall have the right to collect the whole amount of such promissory note, bond, or other written evidence of debt for the payment of money, notwithstanding such promissory note, bond, or other written evidence of debt for the payment of money may include a greater rate of interest or discount than twelve percent per annum; such obligation shall not bear more than twelve percent per annum after maturity until paid.

(b) This provision shall not apply to a consumer credit transaction as defined by the Louisiana Consumer Credit Law.

(c) Where usury is a defense to a suit on a promissory note or other contract of similar character, it is permissible for the defendant to show the usury whether same was given by way of discount or otherwise, by any competent evidence.

D. The provisions of this Article shall not apply to a loan made for commercial or business purposes or deferring payment of an obligation for commercial or business purposes.

Amended by Acts 1908, No. 68; Acts 1970, No. 315, §1; Acts 1972, No. 454, §9; Acts 1980, No. 402, §2; Acts 1981, No. 574, §1; Acts 1981, No. 639, §1; Acts 1982, No. 142, §1; Acts 1984, No. 458, §1; Acts 1987, No. 883, §1; Acts 1989, No. 52, §1; Acts 1989, No. 774, §1, eff. July 9, 1989; Acts 1992, No. 1090, §1, eff. Oct. 1, 1992; Acts 1997, No. 275, §1, eff. June 17, 1997; Acts 1997, No. 1476, §2, eff. Sept. 6, 1998; Acts 2004, No. 743, §2, eff. Jan. 1, 2005.

NOTE: See Acts 1997, No. 1476, §5(D)(2). The rate reduction day was the date on which the judgment in the lawsuit became final, May 8, 1998. Sections 2 through 4 became effective 120 days thereafter, Sept. 6, 1998.



RS 9:3501 - INTEREST

CODE TITLE XII--OF LOAN

CHAPTER 1. INTEREST

PART I. IN GENERAL

§3501. Forfeiture of interest

Any contract for the payment of interest in excess of that authorized by law shall result in the forfeiture of the entire interest so contracted.



RS 9:3502 - Statement of policy

§3502. Statement of policy

It is declared to be the public policy of this state to encourage the free flow of money into Louisiana; to allow this state to compete in the national money market; to promote and stimulate residential construction and to allow those retirement systems who desire it to continue to invest in first mortgage loans.

Acts 1969, No. 28, §1.



RS 9:3503 - Maximum rate of conventional interest on certain loans

§3503. Maximum rate of conventional interest on certain loans

Unless otherwise provided, the amount of simple conventional interest on obligations bearing interest from date and secured in whole or in part, directly or indirectly, by a mortgage on immovable property, shall not exceed twelve percent per annum. The same must be fixed in writing. Testimonial proof of it is not admitted in any case.

Acts 1969, No. 28, §2. Amended by Acts 1979, No. 205, §1, eff. July 6, 1979; Acts 1995, No. 1184, §2.



RS 9:3504 - Certain types of transactions exempt from the application of the laws on usury and interest upon interest; adjustable rate mortgage loan

§3504. Certain types of transactions exempt from the application of the laws on usury and interest upon interest; adjustable rate mortgage loan

A. Notwithstanding any other law to the contrary, particularly but not exclusively R.S. 9:3500, an obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property and guaranteed by the Veterans Administration pursuant to the provisions of Public Law 85-857,* including any amendments or supplements thereto, or insured by the Federal Housing Administration pursuant to the provisions of Subchapter II of Chapter 13 of Title 12** of the United States Code,** including any amendments or supplements thereto, may bear such rate of interest or be discounted at such rate as the parties may agree upon in writing within the maximum limitations permitted under the regulations promulgated from time to time by the Federal Housing Administration or the Veterans Administration. The interest rate may be in excess of the maximum rate of conventional interest authorized by law, and as to any such obligation, the claim or defense of usury, or of the taking of interest in excess of the maximum rate of conventional interest, by the obligor or by any guarantor or endorser of the obligation, is prohibited.

B. Notwithstanding any other law to the contrary, particularly but not exclusively Article 1939 of the Louisiana Civil Code and R.S. 9:3500, an obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property of the form commonly known as a "wrap-around" mortgage shall be exempt from the application of the laws on usury and interest upon interest if the nominal interest of the wrap-around mortgage is not greater than the rate of interest lawfully allowed in a conventional mortgage. For the purposes of this Subsection, the following definitions shall apply:

(1) "Wrap-around mortgage" means any second or lower ranked mortgage that (a) has a face amount that represents not only sums of money advanced by the wrap-around mortgagee but also outstanding balances on mortgages ranked higher than the wrap-around mortgage with respect to the immovable property subject to the wrap-around mortgage, or (b) incorporates provisions for the debt servicing and any other matters relating to the higher ranked mortgages which unpaid balances and charges are represented in the face amount of the wrap-around mortgage.

(2) "Nominal interest" is the interest rate applied to the face amount of the wrap-around mortgage.

C. Notwithstanding any other law to the contrary, particularly but not exclusively Civil Code Art. 1939 and R.S. 9:3500, an obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property of the form commonly known as "graduated payment" mortgage shall be exempt from the application of the laws on usury and interest upon interest if the nominal interest of the graduated payment mortgage is not greater than the rate of interest lawfully allowed in a conventional mortgage and if the unpaid principal balance does not increase as a result of the addition of deferred interest, exclusive of taxes, insurance, and other nonfinance charges that might be added to the unpaid balance, to an amount greater than one hundred fifty percent of the original face amount of the note and the mortgage. For the purposes of this Subsection, the following definitions shall apply:

(1) "Graduated payment mortgage" means a mortgage which provides for the amortization of the loan by periodic payments which increase one or more times during the term of the mortgage and which provides for the deferring of interest by adding accrued but unpaid interest to the unpaid principal balance.

(2) "Nominal interest" means the interest rate applied to the unpaid principal balance of the graduated payment mortgage.

D. To further promote the objectives of R.S. 9:3502, to encourage the flow of money into Louisiana for homebuilding, home financing, real estate financing, and business development and to assist the citizens of Louisiana in obtaining needed financing at affordable terms and cost, adjustable rate mortgage loans are authorized in accordance with the following terms:

(1) An adjustable rate mortgage loan is any loan of money, credit sale, or extension of credit which provides that the rate of simple interest charged on the unpaid balance may be adjusted from time to time during the term of the loan in accordance with the method of adjustment set forth in the promissory note or other documents evidencing the loan, and which is secured, in whole or in part, directly or indirectly, by a mortgage on leasehold improvements, a mobile home, residential mobile home, or immovable property located in this state.

(2) When the adjustable rate mortgage loan is made for the purpose of financing or refinancing a mobile home, residential mobile home or a one-to-four family dwelling and when applicable to the transaction, either the promissory note or other evidence of the loan shall set forth the following:

(a) The contractual index formula or other basis agreed upon, and any alternate or substitute therefor, upon which changes in the simple interest rate will be based.

(b) The frequency of allowable interest rate adjustments.

(c) Any contractual limitations on interest rate adjustments, such as maximum or minimum interest rates.

(d) The manner and method by which the unpaid balance and, if the loan is to be repaid in installments, the manner and method by which installments will be adjusted periodically to reflect adjustments in the interest rate and the effect, if any, on the number of installments or maturity date of the loan.

(e) The agreement of the parties as to the method by which any changes in the contractual index which are not reflected in a rate adjustment may be carried over to subsequent rate adjustment periods, and be implemented to the extent not offset by opposite movement in the index.

(3) Adjustments in the interest rate shall be based upon changes in the contractual index formula or other basis agreed upon as set forth in either the promissory note or other evidence of the loan. While the parties may agree that the increases in the interest rate caused by increases in the contractual index formula will be made at the option of the lender, notwithstanding any agreement to the contrary, decreases in the interest rate caused by decreases in the contractual index formula shall be implemented at the succeeding adjustment date; provided that no increase or decrease shall be made which would affect any contractual limitations on interest rate adjustments including maximum or minimum interest rates to which the parties have agreed. The parties may agree to use as an index any measurement of interest rates described in either the promissory note or other evidence of the loan, including, but not limited to, the prime or base lending rate of any national or state bank as fixed from time to time by its board of directors or management; the federal reserve discount rate in effect from time to time at any federal reserve bank; the average yield to maturity on United States Treasury obligations of any stipulated terms; or any standard or measurement which may be authorized or permitted in any regulation or statute, or both, for residential mortgage loans by the Federal Home Loan Bank Board or by the Office of the Comptroller of the Currency, Department of the Treasury, or any other federal department, agency, or board.

(4) The provisions of a promissory note evidencing an adjustable rate mortgage loan meeting the requirements of this Subsection shall not impair or destroy the negotiability of the promissory note, nor shall such provisions be deemed potestative conditions.

(5) An adjustable rate mortgage loan shall rank from the date the mortgage is recorded as required by statute, and the priority of the mortgage and all amounts secured thereby shall not be affected by adjustments in the interest rate, or by the effects of such adjustments.

(6) Proof of changes in the interest rate may be made by affidavit of the lender or the holder of the promissory note or other evidence of the loan, or by any officer, partner, or employee of the lender or the holder, if the lender or the holder is not a natural person. Any such affidavit may refer to the contents of an official government publication. In the event of foreclosure by executory process of an adjustable rate mortgage loan, such affidavit shall be authentic evidence of the facts recited therein. Whenever appropriate, proof may also be made by corporate resolution, or by other written instrument. The taking of testimony concerning the content of any affidavit, official government publication, corporate resolution, or other written instrument shall be permitted and shall not be considered a violation of the provisions of R.S. 9:3500 or 3503 relative to the taking of testimonial proof of the rate of interest.

(7) The provisions of Louisiana Civil Code Art. 1939 shall not apply to adjustable rate loans.

(8) Except as otherwise provided in either the promissory note or other evidence of the loan, upon the filing of suit for payment of an adjustable rate mortgage loan, the interest rate in effect on the date suit is filed shall be fixed as the interest rate on the loan thereafter and no further adjustment in the rate shall be made; provided that, if the loan is thereafter reinstated, the interest rate may thereafter be adjusted as if no judicial demand had been made.

(9) Nothing herein shall be construed as impairing the validity or enforceability of adjustable rate loans made prior to the effective date hereof. All adjustable rate loans made prior to the effective date of this Act which are not otherwise specifically prohibited by law shall be valid and enforceable.

(10) Except as otherwise provided herein, the provisions of this Subsection shall only be applicable to the types of mortgage loan transactions defined in Paragraph (1) of this Subsection, including, but not limited to, loan transactions made pursuant to the Louisiana Consumer Credit Law R.S. 9:3510, et seq. and the Louisiana Motor Vehicle Sales Finance Act R.S. 6:951, et seq.

E. Notwithstanding any law to the contrary, particularly but not exclusively R.S. 9:3500, an obligation secured by a mortgage on immovable property where the mortgagee is the former owner of said property, may bear such rate of interest or be discounted at such rate as the parties may agree upon in writing within the maximum limitations permitted to be charged by federally insured financial institutions under federal law or regulation. The interest rate may be in excess of the maximum rate of conventional interest authorized by law, and as to any such obligation, the claim or defense of usury, or the taking of interest in excess of the maximum rate of conventional interest, by the obligor or by any guarantor or endorser of the obligation, is prohibited. However, in no instance shall the interest rate exceed seventeen percent.

Acts 1969, No. 28, §3. Amended by Acts 1978, No. 621, §1; Acts 1979, No. 764, §1; Acts 1982, No. 261, §1; Acts 1982, No. 424, §1, eff. July 21, 1982; Acts 1982, No. 767, §1; Acts 1985, No. 984, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.

*38 U.S.C.A. §101 et seq.

**12 U.S.C.A. §1707 et seq.



RS 9:3505 - Items or charges not considered interest

§3505. Items or charges not considered interest

Notwithstanding any other law to the contrary, particularly but not exclusively R.S. 9:3500, and in addition to those fees, charges, costs and expenses ordinarily not considered interest and not included in the calculation of interest, the following charges, fees, costs and expenses shall not be considered interest on any conventional obligation covered by R.S. 9:3502-9:3506:

(1) Charges for the pre-payment of the loan, or any installment or part thereof, prior to the time fixed for the payment of same;

(2) Charges assessed because of the nonpayment of the loan or any installment or part thereof after said loan or any installment of principal or interest thereof has become delinquent and is not timely paid, including cost of collecting and a reasonable attorney's fee, provided that such charges or the methods of fixing same are provided in writing in either the note or the mortgage securing same;

(3) Brokerage fees, discount fees, service fees, origination fees, commitment fees, warehousing fees, lender's fees, or other similar fees or charges paid by anyone on a loan secured directly or indirectly, in whole or in part, by a mortgage on immovable property;

(4) Fees or charges paid by the borrower to a mortgage broker or agent retained by the borrower to obtain a loan for the borrower from a lender, even though the loan may be closed in the name of such mortgage agent or broker;

(5) Fees, taxes, charges and other expenses incurred in making the loan which are collected from or paid by the borrower or on his behalf, if such fees, taxes, charges and other expenses are actually paid to or are payable to persons other than the lender or the person making the loan or any employee of such lender or person making the loan;

(6) Charges or premiums for credit life insurance actually written on the life of any borrower or endorser;

(7) The listing herein of certain fees and charges shall not be construed as exclusive, but shall be in addition to any fees, charges, costs and expenses not ordinarily considered interest.

Acts 1969, No. 28, §4; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 9:3506 - Application

§3506. Application

The provisions of R.S. 9:3502-9:3506 shall apply only to conventional obligations bearing simple interest from date on the unpaid balance and shall not apply to or affect precomputed interest or discount loans; nor shall it affect the enforceability or collectibility of notes or obligations as provided in R.S. 9:3500. Notwithstanding the twelve percent simple interest rate limitations under R.S. 9:3503, the provisions of R.S. 9:3504 and 3505 shall apply to federally related mortgage loans subject to 12 U.S.C. §1735f-5 that bear simple interest at rates in excess of twelve percent per annum.

Acts 1969, No. 28, §5; Acts 1986, No. 584, §2, eff. July 2, 1986; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 9:3506.1 - Time for accrual of interest; penalties

§3506.1. Time for accrual of interest; penalties

A. Notwithstanding the provisions of R.S. 9:3506 or any other law to the contrary, interest on the principal obligation of a promissory note, evidencing a closed-end loan secured by a mortgage on immovable property, including any improvements thereon, shall not commence to accrue prior to the date upon which the loan proceeds have been made available for disbursement. In such case, when funds are to be disbursed to or for the account of a vendor, borrower, or purchaser, the lending institution shall make the loan proceeds available to the notary public or licensed title company for disbursement at the time of execution of the act of sale or act of mortgage.

B. The provisions of Subsection A of this Section shall not apply (a) if the loan proceeds are paid or made available, as the case may be, in cash or by check, cashier's check, share draft, traveler's check, or money order issued by, or drawn on, a financial institution, the accounts of which are insured by an agency or instrumentality of the United States, and which has an office in this state from which payment shall be obtained, or (b) if the notary public or licensed title company fails to comply with the lending institution's written closing instructions. The provisions of Subsection A of this Section also shall not apply to open-end lines of credit, including without limitation, revolving loan accounts, subject to the Louisiana Consumer Credit Law.

C. The provisions of Subsection A of this Section shall not apply to any transaction in which a right of rescission applies pursuant to the provisions of Regulation Z, specifically 12 CFR Section 226.15 and 12 CFR Section 226.23, issued pursuant to the Truth in Lending Act, 15 U.S.C. 1601 et seq.

D. If a lending institution fails to comply with the provisions of Subsection A of this Section, the offending lending institution shall, upon written demand of the borrower, vendor, or purchaser, pay a penalty of one thousand dollars to the borrower, vendor, or purchaser. If a lending institution fails to comply with the provisions of this Subsection within thirty days after receipt of the written demand, the lending institution shall be liable for reasonable attorney fees for the prosecution of the borrower's, vendor's, or purchaser's claim, either amicably or in a judicial proceeding. In the event that a lending institution is liable for the payment of any penalties or attorney fees due to the failure of the notary public or licensed title company to comply with the lending institution's written closing instructions, the notary public or licensed title company shall be liable for any penalties or attorney fees which may be owed to the vendor, borrower, or purchaser.

Acts 1986, No. 972, §1; Acts 1987, No. 806, §1; Acts 1995, No. 674, §1; Acts 1995, No. 1184, §2.



RS 9:3506.2 - REPEALED BY ACTS 1993, NO. 458, 2, EFF. JULY 1, 1993.

§3506.2. REPEALED BY ACTS 1993, NO. 458, §2, EFF. JULY 1, 1993.



RS 9:3507 - Maximum interest rate on assessments for public improvements on benefited properties

§3507. Maximum interest rate on assessments for public improvements on benefited properties

A. It is the intent and purpose of the legislature in enacting this law to authorize governing bodies of political subdivisions, as herein defined, to provide that local or special assessments for public improvements imposed on benefited properties under laws enacted under authority of Article VI, Section 36 of the Louisiana Constitution of 1974 or prior constitutional provisions, or imposed on benefited properties under the provisions of a home rule charter, may bear such rates of interest as the governing body of such political subdivision may determine, and to provide for the manner and circumstances under which such authority may be exercised.

B. As used in this Section, the words "political subdivision" shall mean parishes, municipalities and other political subdivisions or public corporations, such as, but not limited to sewerage and sub-sewerage districts, waterworks and sub-waterworks districts, and drainage and sub-drainage districts.

C. Any political subdivision authorized to impose local or special assessments on benefited properties under laws enacted under the authority of Article VI, Section 36 of the Constitution of the State of Louisiana of 1974 or prior constitutional provisions, or imposed on benefited properties under the provisions of a home rule charter may, in accordance with the procedure and subject to the limitations provided in the constitution or law or home rule charter authorizing the imposition of such assessments, provide that the maximum interest rate such assessments shall bear shall be the maximum interest rate set forth in the ordinance or instrument levying such assessments or in any ordinance or instrument amendatory thereto, notwithstanding that such law or home rule charter may provide for a lower maximum rate of interest.

D. The right, power and authority conferred herein shall be in addition to any other right, power and authority now conferred upon political subdivisions with reference to the imposition of local or special assessments.

Acts 1970, No. 278, §§1 to 4, emerg. eff. July 13, 1970, at 2:36 P.M. Amended by Acts 1976, No. 633, §1, eff. Aug. 4, 1976; Acts 1980, No. 217, §1, eff. July 11, 1980.



RS 9:3508 - Federal Housing Administration insured obligations; interest clause; enforceability

§3508. Federal Housing Administration insured obligations; interest clause; enforceability

A clause requiring the payment of interest in any obligation secured directly or indirectly, in whole or in part, by a mortgage on immovable property insured by the Federal Housing Administration pursuant to the provisions of Section 245 of the National Housing Act (including any amendments or supplements thereto), or although eligible to be insured by the Federal Housing Administration pursuant to Section 245 of the National Housing Act (including any amendments thereto), but such insurance therefor has been denied by the Federal Housing Administration for reasons other than the rate of interest charged or the manner of collecting such interest, shall be fully enforceable notwithstanding any other law to the contrary.

Added by Acts 1979, No. 582, §1.



RS 9:3509 - Rate of interest paid for commercial, business, or agricultural loans; rate upon default

§3509. Rate of interest paid for commercial, business, or agricultural loans; rate upon default

A. Notwithstanding any other provisions of the law of this state to the contrary, any debtor that is a domestic corporation, a limited liability company formed pursuant to the laws of this or any other state, a foreign corporation, a partnership in commendam formed pursuant to the laws of this state, a registered limited liability partnership formed pursuant to the laws of this or any other state, a foreign limited partnership, or a partnership in which all of the partners are either corporations, limited liability companies formed pursuant to the laws of this or any other state, foreign limited partnerships, partnerships in commendam, or partnerships comprised of corporations, foreign limited partnerships, or partnerships in commendam, or registered limited liability partnerships formed pursuant to the laws of this or any other state, or ordinary partnership or any other person or individual borrowing funds for commercial, business, or agricultural purposes or deferring payment of an obligation for commercial, business, or agricultural purposes, may agree to pay interest in excess of the maximum rate of conventional interest authorized by the laws of this state, whether in connection with unsecured or secured indebtedness and whether the secured indebtedness is secured, in whole or in part, directly or indirectly, by a real estate mortgage or chattel mortgage on property in this state or is otherwise secured, and as to any such agreement such debtor shall be prohibited from asserting a claim or defense of usury or of the taking of interest in excess of the maximum rate of conventional interest, and any person whatsoever signing as co-maker, guarantor, or endorser for such debtor shall also be prohibited from asserting any such claim or defense. The term "foreign limited partnership", as used hereinabove, shall mean any partnership domiciled in any state of the United States, other than Louisiana or the District of Columbia, which shall have been formed and is existing pursuant to the limited partnership law or Uniform Limited Partnership Law of any such state, and such partnership need not qualify as a partnership in commendam under the laws of this state.

B.(1) Notwithstanding the provisions of Subsection A of this Section, and unless otherwise agreed in writing after the default, a lender may not prospectively increase the simple interest rate under a commercial, business, or agricultural purpose loan following declaration of the obligor's default except as follows:

(a) With respect to obligations having an original principal balance of two hundred fifty thousand dollars or less, the fixed simple interest rate shall not be prospectively increased to a rate greater than eighteen percent per annum or three percentage points over the original, fixed contract rate in effect prior to default, whichever is greater.

(b) With respect to obligations having an original principal balance in excess of two hundred fifty thousand dollars, the fixed simple interest rate shall not be prospectively increased to a rate greater than twenty-one percent per annum or three percentage points over the original, fixed contract rate in effect prior to default, whichever is greater.

(2) This Subsection shall apply only to fixed rate, simple interest commercial, business, and agricultural purpose loans, promissory notes, and other obligations entered into on or after September 7, 1990, which provide for a prospective increase in the interest rate following the obligee's declaration of an obligor's default. This Subsection shall not apply to consumer credit transactions or other consumer obligations, or to loans, notes, or other obligations that do not bear interest at a fixed rate and on a simple interest basis prior to a declaration of default. This Subsection shall also not apply to commercial, business, or agricultural purpose loans, notes, or other obligations which are contractually subject to the laws of another state notwithstanding the fact that the obligor may be located or have facilities in Louisiana or that loan proceeds or a portion thereof may be utilized in Louisiana.

(3) The exclusive remedy that may be asserted against a lender or other obligee for a violation of this Subsection is the return of any excessive post-default interest that may have been assessed and collected. Specifically, the obligor shall have no rights under R.S. 9:3501.

Acts 1990, No. 734, §1; Acts 1990, No. 847, §1; Acts 1991, No. 697, §1; Acts 1995, No. 782, §1; Acts 1997, No. 1295, §1.



RS 9:3509.1 - Adjustable rate loans for commercial, business, or agricultural purposes

§3509.1. Adjustable rate loans for commercial, business, or agricultural purposes

A. Notwithstanding any other provisions of law to the contrary, any person borrowing funds for commercial, business, or agricultural purposes, or deferring payment of an obligation for commercial, business, or agricultural purposes, may agree that the interest rate that is charged on the indebtedness may vary from time to time in accordance with the provisions of either the promissory note or other evidence of the indebtedness. Such conditions in either the promissory note or other evidence of the indebtedness shall not be deemed to rely on the whim of the obligor so as to render them null nor shall such conditions destroy the negotiability of the promissory note or other evidence of the indebtedness.

B. All debts created pursuant to the provisions of this Section shall comply with the provisions of R.S. 9:3504(D)(3) through (7) and (9), and the provisions contained therein shall be applicable to all transactions created pursuant to this Section.

C. All adjustable rate loans made prior to September 3, 1984 shall be valid and enforceable.

Acts 1984, No. 495, §1; Acts 1990, No. 847, §1; Acts 1991, No. 697, §1.



RS 9:3509.2 - Interest upon accrued interest; exceptions

§3509.2. Interest upon accrued interest; exceptions

The general prohibition against the recovery of interest upon accrued interest, as expressed in Civil Code Article 2001, is subject to the following exceptions:

(1) As provided by the Louisiana Consumer Credit Law, or as specifically provided by law.

(2) In transactions entered into for commercial, business, or agricultural purposes.

(3) In matters preempted by federal law or by rules and regulations of federal agencies, including but not limited to the Federal Home Loan Bank, Comptroller of the Currency, and the Federal Deposit Insurance Corporation.

(4) As provided in rules and regulations promulgated by the commissioner of financial institutions for supervised financial organizations as provided by R.S. 6:242(A)(2).

Acts 1986, No. 584, §3, eff. July 2, 1986.



RS 9:3509.3 - Prepayment of loan

§3509.3. Prepayment of loan

In the absence of federal law, rules and regulations of federal agencies, and contractual provisions by the parties to the contrary, including provisions relative to the terms and conditions of prepayment, the debtor in any loan may prepay in full at any time the unpaid balance of all sums due and owing at that point in time. The provisions of this Section shall not be construed to supersede other provisions of law regulating the prepayment of loans.

Acts 1987, No. 670, §1.



RS 9:3509.4 - Deferment of loan payments during declared disaster

§3509.4. Deferment of loan payments during declared disaster

Notwithstanding any other provision of law to the contrary, when the governor declares a state of disaster or emergency pursuant to R.S. 29:721 et seq., and the federal financial regulatory bodies issue guidelines to financial institutions regarding their response thereto, the commissioner of the Office of Financial Institutions is authorized to expend funds in the utilization of all reasonably efficient means of communication to encourage and facilitate communication between Louisiana citizens and their particular financial institution and to inform and educate Louisiana citizens of their potential options under such guidelines. If a lender requires full payment of the deferred principal and interest upon termination of the deferment period, then the lender shall obtain written approval from the borrower prior to the acceptance of the deferment.

Acts 2006, No. 475, §1, eff. June 22, 2006.



RS 9:3510 - LOUISIANA CONSUMER CREDIT LAW

CHAPTER 2. LOUISIANA CONSUMER CREDIT LAW

PART I. GENERAL PROVISIONS AND DEFINITIONS

§3510. Short title

This chapter shall be known and may be cited as the Louisiana Consumer Credit Law.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3511 - Scope

§3511. Scope

A. Subject to the provisions of R.S. 9:3511(B), the parties to a consumer credit transaction may agree that the law of the place wherein the consumer credit transaction was entered into or the law of the residence of the buyer or debtor shall apply. For the purposes of this Chapter the residence of a buyer or debtor is the address given by him as his residence in any writing signed by him in connection with a consumer credit transaction. Until he notifies the creditor of a new or different address, the given address is presumed to be unchanged.

B. Whenever an action is brought in this state to enforce rights arising from consumer credit transactions wherever made the creditor shall, where applicable, reduce the charges so that they do not exceed those provided in Part II and/or III of this chapter.

C. Except as otherwise provided herein, the following agreements by a consumer are invalid with respect to consumer credit transactions, or modifications thereof, to which this chapter applies:

(1) by which the consumer consents to the jurisdiction of another state; and

(2) that fix venue.

D. All fees and charges authorized under this Chapter, whether or not such fees and charges constitute or are considered to be loan finance charges, shall be deemed to be "material to the determination of the interest rate" for purposes of exportation to borrowers residing in other states under the most favored lender doctrine of federal law.

E. All consumer credit transactions shall comply with federal Regulation Z of the Board of Governors of the Federal Reserve System. Failure to comply with Regulation Z is a violation of this Chapter.

F. The Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081, et seq., is the primary law governing residential mortgage loans as defined in the Louisiana S.A.F.E. Residential Mortgage Lending Act. A residential mortgage lender, broker, and a natural person who is a residential mortgage loan originator shall comply with the licensing provisions of the Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081, et seq., unless otherwise exempt by the Act. Notwithstanding any other law to the contrary, parties to a consumer loan, as defined in this Part, which is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in 15 U.S.C. 1602(v), or on residential immovable property upon which is constructed or intended to be constructed a dwelling, whether or not such a loan includes any additional security interest in movable property, may agree by contract that such a loan shall be governed by the Louisiana Consumer Credit Law, provided the lenders, brokers, and originators are properly licensed under this Part and the Louisiana S.A.F.E. Residential Mortgage Lending Act or otherwise exempt under R.S. 6:1081 et seq.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1988, No. 629, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2007, No. 13, §1, eff. June 18, 2007; Acts 2009, No. 522, §2, eff. July 31, 2009.



RS 9:3512 - Exclusions

§3512. Exclusions

This law does not apply to:

(1) Extensions of credit to organizations, including government or governmental agencies or instrumentalities.

(2) The sale of insurance by an insurer, except as otherwise provided in the part on insurance; however, this law shall apply to the sale of insurance by an insurance agent in which such agent charges a credit service charge and the insured is permitted to defer all or part of the amount due such agent in two or more installments excluding the down payment, and which otherwise constitutes a "consumer credit sale".

(3) Transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates, approves, or consents to the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment.

(4) Motor vehicle credit transactions, including refinancings, subject to the Motor Vehicle Sales Finance Act, R.S. 6:969.1 et seq.

(5) Federally chartered and state chartered credit unions and transactions between credit unions and the members thereof.

(6) Pawn brokerage services.

(7) Credit transactions involving extensions of credit for business, commercial, or agricultural purposes.

(8) Federally related mortgage loans. This exclusion does not apply to loans secured by residential property made specifically subject to the Louisiana Consumer Credit Law by contract.

Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1974, No. 466, §2; Acts 1974, No. 144, §1; Acts 1980, No. 694, §1; Acts 1983, No. 365, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1990, No. 847, §1; Acts 2001, No. 877, §2; Acts 2003, No. 340, §1; Acts 2006, No. 213, §1.



RS 9:3513 - Waiver, agreement to forego rights

§3513. Waiver, agreement to forego rights

A consumer may not waive or agree to forego rights or benefits under this chapter except that a claim, if disputed in good faith, may be settled by compromise or agreement.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3514 - Agreement to contract; disclosures of the contract

§3514. Agreement to contract; disclosures of the contract

A. The parties to a transaction other than a consumer credit transaction may contract with one another that such transaction shall be subject to the provisions of this Chapter, in which event the transaction shall be a consumer credit transaction within the provisions of this Chapter. Notwithstanding the foregoing, the parties to a consumer credit transaction otherwise subject to the Motor Vehicle Sales Finance Act, R.S. 6:969.1 et seq. may not contract to become subject to the provisions of this Chapter. Unless a creditor is exempt from the licensing requirements of this Chapter under R.S. 9:3560, a creditor may not contract more than four transactions under the provisions of this Chapter over any calendar year without first complying with the licensing requirements under Part IX of this Chapter.

B. Written credit contracts and agreements shall accurately reflect the actual terms, conditions, applicable amount of fees, and repayment schedule agreed to by the parties. If a loan is to be repaid on demand, in a lump sum, or at undefined intervals of time, interest on the loan shall be computed by the actuarial or simple interest method when allocating payments made on the loan.

Acts 1988, No. 244, §2; Acts 1995, No. 1184, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2001, No. 877, §2; Acts 2003, No. 340, §1; Acts 2010, No. 668, §1.



RS 9:3515 - Conduct of certain business other than making consumer loans prohibited

§3515. Conduct of certain business other than making consumer loans prohibited

A.(1)(a) A licensed lender shall not engage in the business of making sales of goods at any location where consumer loans are made. The sale and financing of a home protection plan, thrift and buying club memberships, auto club memberships, insurance authorized by the Louisiana Insurance Code, similar consumer benefit club memberships, or financial and tax services, including the use of stored value cards or electronic cash for loan disbursement, shall not be deemed a violation of this Chapter. The word "location" as used in this Section means the entire space in which consumer loans are made, and said location must be separated from any location in which merchandise is sold or displayed by walls that may be broken only by a passageway to which the public is not admitted.

(b) In addition, the cost of any home protection plan, club membership, insurance, or service offered pursuant to this Section may, at the option of the consumer, be payable from the proceeds of consumer loans and included on the amount financed, provided that:

(i) The sale of a home protection plan, club membership, or service is not a factor in the approval and this fact is clearly disclosed in writing to the consumer.

(ii) In order to obtain a home protection plan, club membership, insurance, or service, the consumer gives a specific affirmative written indication of his desire to purchase it after receiving written disclosure of the cost.

(2) Nothing contained herein shall be construed to prohibit a licensed lender from conducting the business of making consumer loans under this Chapter on the same premises where a person, not an affiliate of said licensed lender, is engaged in the business of making sales of goods, provided that such licensed lender is not an affiliate.

B. A sale of goods or services made with the use of a seller credit card or lender credit card or other credit arrangement at a location other than that of the licensee does not violate this section. Formal application for a loan must be made at the location of the licensed lender; however, when a loan application is taken by persons not employed by the licensed lender, such application shall not be deemed a violation of this section.

C. An occasional sale of property used in the ordinary course of the business of the licensee does not violate this section.

D. A sale of property seized or legally recovered by the licensed lender does not violate this Section.

E. No licensed lender shall conduct the business of making consumer loans under this Chapter under any name and from or at any place of business within this state, other than that stated in the license. The closing of a consumer loan on immovable property in the office of a notary public shall not violate this Section. Loans made by mail where credit approval is given at the location of the lender and loans made with the use of a lender credit card shall not violate this Section. Loans governed by R.S. 9:3550 that are closed at an insurance agent/broker's location shall not violate this Section provided the loan shall be accepted by a licensed lender.

F. The commissioner may issue a permit to persons licensed and regulated by the Office of Financial Institutions under the provisions of R.S. 37:1781 through 1808 to conduct the sale of goods and services at a location where consumer loans are made pursuant to the provisions of this Chapter. The commissioner shall have the authority to deny the permit or suspend or terminate the permit for violations of this Chapter. The commissioner may adopt rules to implement the provisions of this Subsection. Such rules shall require the commissioner to grant or deny the permit within thirty days from the date the application for a permit is filed with the Office of Financial Institutions.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1980, No. 694, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1991, No. 693, §1; Acts 1992, No. 218, §1; Acts 1995, No. 1184, §2; Acts 2003, No. 578, §1; Acts 2004, No. 346, §1; Acts 2004, No. 347, §1; Acts 2005, No. 101, §1; Acts 2006, No. 213, §1.



RS 9:3516 - Definitions

§3516. Definitions

(1) "Affiliate", as used in this Chapter, means a specific person who is directly or indirectly, through one or more intermediaries, controlled by, or controls, or is under common control with the person specified.

(2) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates or nurtures the agricultural products. "Agricultural products" includes products such as horticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shell fish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(3) "Amount deferred" means the cash price, subtracting any down payment, under a consumer credit sale, revolving charge or seller credit card account, plus any other charges, fees and closing costs authorized by law, that are financed by the creditor under the transaction or included in or added to the balance of the consumer's indebtedness subject to credit service charges.

(4) "Amount financed" means the amount borrowed under a consumer loan, revolving loan or lender credit card account, plus any other charges, fees, and closing costs authorized by law, that are financed by the creditor under the transaction, or included in or added to the balance of the consumer's indebtedness subject to loan finance charges. Amount financed also includes premiums payable for insurance procured in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease, or loan if the premiums do not exceed the fees and charges which would otherwise be payable, and premiums payable for any insurance authorized by the Louisiana Insurance Code purchased by the consumer, at rates set forth herein or, when no rate is specified herein, at lawful rates in accordance with the provisions of the Louisiana Insurance Code.

(5) "Billing period" or "billing cycle" means the time interval between regular periodic billing statement dates. Such intervals may be considered equal intervals of time unless a billing date varies more than four days from the regular date.

(5.1) "Cash advance" means an advance of cash or a cash equivalent under a lender credit card account including but not limited to the purchase of a money order, wire transfer services, or the use of a convenience check to purchase goods or services.

(6) "Cash price" of goods and services means the price for which the seller would have sold to the consumer and the consumer would have bought from the seller, the thing that is the subject matter of the consumer credit transaction, if such sale had been a sale for cash instead of a consumer credit transaction. The cash price may include any taxes and charges for delivery, installation, servicing, processing, repairs, alterations or improvements.

(7) "Check" means any check, draft, item, orders or requests for payment of money, negotiable orders, withdrawal or any other instrument used to pay a debt or transfer money from one to another.

(8) "Closing costs" with respect to a debt secured by a mortgage, lien, or privilege on immovable property includes:

(a) Fees or premiums for title examination, title curative expenses, title insurance, or similar purposes including surveys, and essential public certificates,

(b) Fees for preparation of an act, settlement statement, or other documents,

(c) Escrows for future payments of taxes and insurance,

(d) Notarial fees,

(e) Recording fees,

(f) Appraisal fees, and

(g) Credit reports.

(9) "Commissioner" means the commissioner of financial institutions.

(10) "Consumer" means a natural person who purchases goods, services, or movable or immovable property or rights therein, for a personal, family, or household purpose and includes a purchaser or buyer in a consumer credit sale or transaction made with the use of a seller credit card or otherwise, or a borrower or debtor in a consumer loan, revolving loan account, or a lender credit card.

(11) "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include

(a) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring debtors of the creditor; or

(b) insurance indemnifying the creditor against loss due to the debtor's default.

(12) A "consumer credit sale" is the sale of a thing, other than the sale of religious periodicals, books, and other religious materials by bona fide religious associations, or immovable property, in which a credit service charge is charged and the purchaser is permitted to defer all or part of the purchase price or other consideration in two or more installments excluding the down payment when the thing is purchased primarily for personal, family, or household purposes, and the purchaser is a person other than an organization. "Consumer credit sale" shall not include a lease of movable property under which the lessee agrees to pay as compensation for use a sum substantially equivalent to, or in excess of, the initial value of the leased property and under which the lessee will become, or has the option to become, for no additional consideration or for nominal consideration, the owner of the leased property upon compliance with the agreement.

(13) "Consumer credit transaction" means a consumer loan or a consumer credit sale but does not include a motor vehicle credit transaction made pursuant to R.S. 6:969.1 et seq.

(14) "Consumer loan" means a loan of money or its equivalent made by a supervised financial organization, a licensed lender, or lender in which the debtor is a consumer, and the loan is entered into primarily for personal, family, or household purposes and includes debts created by the use of a lender credit card, revolving loan account, or similar arrangement, as well as insurance premium financing.

(15) "Credit card" means any card, plate, coupon book, or other single credit device that may be used from time to time to obtain credit.

(16)(a) "Credit service charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the seller as an incident to the extension of credit, including any of the following types of charges that are applicable: time price differential; service; carrying or other charge, however denominated; premium or other charge for any guarantee or insurance protecting the seller against the consumer's default or other credit loss; and

(ii) Charges paid by the consumer for investigating the collateral or credit worthiness of the consumer or for commissions or brokerage for obtaining the credit, irrespective of the person to whom the charges are paid or payable, unless the seller had no notice of the charges when the credit was granted.

(b) The term does not include default charges, delinquency charges, deferral charges, N.S.F. check charges as set forth in R.S. 9:3529, origination fees as set forth in R.S. 9:3530, or any of the items enumerated in R.S. 9:3516(3).

(17) "Down payment" means an amount, including the value of any property used as a trade-in, paid to a seller to reduce the cash price of goods or services purchased under a consumer credit sale.

(18) The term "extender of credit" or "creditor" as used in this Chapter includes a seller in a consumer credit sale, revolving charge account, or transaction made with the use of a seller credit card or otherwise, or a lender in a consumer loan, a revolving loan account, or a lender credit card transaction. "Creditor" also includes a subsequent assignee or transferee of the consumer's obligation, but does not include a bona fide pledgee.

(19) "Federally related mortgage loan"as used in this Chapter shall have the same meaning as defined in the Residential Mortgage Lending Act, specifically R.S. 6:1083(3.1).

(19.1) "Home protection plan" means a contract between the homeowner and a warranty or service company wherein the company is obligated to pay or reimburse the cost to repair or replace the covered built-in appliances or major mechanical systems of the consumer's home in the event of a breakdown.

(20) A "home solicitation sale" is a consumer credit sale of goods or services or both, other than motor vehicles, farm equipment, or services, in which the seller or a person acting for him engages in a personal solicitation of the sale at any place other than the business establishment of the seller and consumer's agreement or offer to purchase is there given to the seller or a person acting for him. This definition shall also include all telephone sales in which the seller has initiated contact regardless of his location, and the consumer's agreement to purchase is made at the consumer's home. It does not include a sale made pursuant to a preexisting revolving charge account, a catalogue credit sale, a preexisting consumer credit sale agreement providing for a series of sales, or a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, or a sale that may have been initiated by the consumer by communication with the seller at his business establishment.

(21) "Lender credit card" means a revolving loan account that may be accessed by use of a credit card. For limited purposes of R.S. 9:3516(23)(b), 3517(B), 3524(D), 3527, 3529, and 3530, a "lender credit card" includes a travel and entertainment credit card account that is not subject to loan finance charges or credit service charges.

(22) "Licensed lender" means a person licensed by the commissioner to make consumer loans pursuant to this Chapter.

(23)(a) "Loan finance charge" means the sum of the following:

(i) All charges payable directly or indirectly by the consumer and imposed directly or indirectly by the lender as a requirement of the extension of credit, including any of the following types of charges that are applicable: interest or any amount payable under a point, discount, or other system of charges, however denominated; and

(ii) Charges paid by the consumer for investigating the collateral or credit worthiness of the consumer.

(b) The term does not include default charges, deferral charges, delinquency charges, N.S.F. check charges as set forth in R.S. 9:3529, reasonable membership charges in connection with an open-end credit plan, origination and other fees as set forth in R.S. 9:3530, any of the items enumerated in Subparagraph (8)(b) of this Section, or other fees and charges that are not considered to be a finance charge under the Federal Truth in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve System.

(24) "Organization" means corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.

(24.1) "Person" as used in this Chapter means an individual or corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

(25) "Precomputed consumer credit transaction" means a consumer credit transaction under which loan finance charges or credit service charges are computed in advance over the entire scheduled term of the transaction and capitalized into the face amount of the debtor's promissory note or other evidence of indebtedness.

(26) "Prepaid finance charge" in connection with a simple interest transaction means any loan finance charge or credit service charge paid separately in cash or by check before or at consummation of the transaction, or withheld from the proceeds of the transaction at any time. Prepaid finance charges may be funded under the loan at the borrower's request by increasing the original amount financed or amount deferred under the borrower's note, with such increased amount, including prepaid finance charges, being subject to simple interest over the loan term.

(27) "Principal" means the amount financed or amount deferred under a consumer credit transaction.

(28) "Pro rata" as used in this chapter refers to a method of computing deferral charges by dividing the precomputed loan finance charge or precomputed credit service charge by the total number of days in the contract and multiplying the sum by the number of days that are deferred.

(29) "Revolving charge account" means an arrangement between a seller or issuer of a seller credit card honored by the seller and a consumer pursuant to which:

(a) The creditor permits the consumer to purchase goods or services on a preauthorized basis;

(b) The creditor reasonably contemplates repeated transactions;

(c) The creditor may impose a credit service charge from time to time on the outstanding unpaid balance of the consumer's account;

(d) The amount of credit that may be extended to the consumer, up to any limit set by the creditor, is generally made available to the extent that any outstanding balance is repaid; and

(e) No credit service charges may be imposed upon the consumer for a billing period if the account is paid in full within a period of twenty-five days from the billing date.

(30)(a) "Revolving loan account" means an arrangement between a lender and a consumer pursuant to which:

(i) The creditor may permit the consumer to obtain consumer loan advances on a preauthorized basis;

(ii) The creditor reasonably contemplates repeated transactions;

(iii) The creditor may impose a loan finance charge from time to time on the outstanding unpaid balance of the consumer's account; and

(iv) The amount of credit that may be extended to the consumer under the account, up to any limit set by the creditor, is generally made available to the extent that any unpaid balance is repaid.

(b) The amount borrowed under a revolving loan account may include, if required by the creditor, an amount not greater than ninety-nine dollars and ninety-nine cents exceeding the draft or similar order if said amount is immediately credited to the consumer's deposit account with the creditor or with the creditor's agent.

(31) "Seller credit card" means a revolving charge account that may be accessed by use of a credit card.

(32) "Simple interest transaction" means a consumer credit transaction under which loan finance charges or credit service charges are assessed by application of a contractual simple interest rate or rates to the unpaid balance of the debtor's promissory note, account or other evidence of indebtedness.

(33) "Supervised financial organization" means either of the following:

(a) A banking or similar organization organized, certified, and supervised by an agency of either the United States of America or the state of Louisiana or any other state pursuant to the banking, currency, and related laws of the United States of America or of the state of Louisiana or any other state.

(b) An organization which is an approved lender under the rules and regulations of the Federal Housing Administration, the Veterans Administration, or the Federal Home Loan Mortgage Corporation.

(34) Repealed by Acts 1995, No. 1184, §4.

(35) "Thing" as used in the chapter is as defined by law and includes movable and immovable property and rights therein, goods, or services.

(36) "Unconscionable". A contract or clause is unconscionable when at the time the contract is entered into it is so onerous, oppressive or one-sided that a reasonable man would not have freely given his consent to the contract or clause thereof in question; provided, however, for the purposes of this chapter, an agreement, clause, charge or practice expressly permitted by this chapter or any other law or regulation of this state or of the United States or subdivision of either, or an arrangement, clause, charge or practice necessarily implied as being permitted by this chapter or any other law or regulation of this state or the United States or any subdivision of either is not unconscionable.

(37) "Unpaid debt" as used in this Chapter means the total of the amount financed, loan finance charges, default charges, and delinquency charges including the amount due at the time of default plus all interest which may accrue from the time of default until the entire balance is paid.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1978, No. 636, §1; Acts 1978, No. 761, §1; Acts 1980, No. 502, §1, eff. July 22, 1980; Acts 1980, No. 694, §1; Acts 1980, 2nd Ex.Sess., No. 16, §1, eff. Sept. 16, 1980; Acts 1981, No. 473, §1; Acts 1982, No. 258, §1; Acts 1982, No. 434, §1; Acts 1983, No. 365, §1. Acts 1984, No. 384, §1; Acts 1985, No. 592, §§2 and 6, eff. July 13, 1985; Acts 1985, No. 808, §1; Acts 1988, No. 629, §1. eff. July 22, 1985; Acts 1986, No. 584, §§1, 4, eff. July 2, 1986; Acts 1987, No. 870, §1; Acts 1988, No. 629, §1; Acts 1990, No. 709, §2, eff. July 20, 1990; Acts 1991, No. 480, §1; Acts 1991, No. 697, §1; Acts 1992, No. 100, §1; Acts 1995, No. 1184, §§2, 4; Acts 1997, No. 1033, §1; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000; Acts 2001, No. 877, §2; Acts 2005, No. 101, §1; Acts 2007, No. 13, §1, eff. June 18, 2007; Acts 2008, No. 50, §1, eff. Jan. 1, 2009.



RS 9:3517 - Terms; construction; additional fees and charges

§3517. Terms; construction; additional fees and charges

A. Wherever applicable in this Chapter, use of the masculine includes the feminine and use of the plural includes the singular and vice versa.

B. As a general rule of construction, persons may look to comparable rules, definitions, and principles under the Federal Real Estate Settlement Procedures Act and Regulation X of the Office of the Secretary of the Department of Housing and Urban Development, the Federal Truth in Lending Act, and Regulation Z of the Board of Governors of the Federal Reserve System for guidance in further defining and interpreting terms and concepts that are not otherwise defined or specified under the provisions of this Chapter. For example, those fees and charges that are not classified as or considered to be finance charges for Federal Truth in Lending purposes are not considered to be loan finance charges for purposes of this Chapter. In addition, nothing contained in the provisions of this Chapter shall be construed to prohibit the imposition of fees and charges which are otherwise permissible under R.S. 6:548.

C. The commissioner shall prescribe, by rule not inconsistent with the provisions of this Chapter, additional fees and charges which may be imposed and collected by an extender of credit if such fees and charges have been contractually provided for in the consumer's promissory note, or credit contract or agreement.

Acts 1988, No. 629, §1; Acts 1995, No. 1184, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3518 - Construction against implicit repeal

§3518. Construction against implicit repeal

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3518.1 - Records of the Office of Financial Institutions

§3518.1. Records of the Office of Financial Institutions

A. Except as otherwise provided, all records of the office of financial institutions shall be kept strictly confidential within the office, and such records and reports shall not be subject to subpoena or other legal process.

B. The commissioner, in his sole discretion, when requested in writing, may disclose or cause the employees of the office of financial institutions to disclose records of the office of financial institutions concerning any person governed by this Chapter when such records are requested by another state or federal agency having authority to investigate or license such person governed by this Chapter, or are requested by a bankruptcy trustee or any law enforcement agency in connection with an investigation to recover assets of a current or former licensee.

C. Confidential records of either the office of financial institutions or of one of its supervised entities licensed under this Chapter, produced by discovery or introduced into evidence as part of a public hearing conducted under the Louisiana Administrative Procedure Act shall remain confidential and not be deemed public.

D. Notwithstanding any provision of law to the contrary, except for documents or information of other federal or state regulatory or law enforcement agencies in the possession of the office of financial institutions, any federal or state district court within Louisiana may order the office of financial institutions to disclose information and produce documents belonging to the office of financial institutions which are relevant to claims or issues at dispute in a lawsuit subject to the following conditions:

(1) The requesting party shall file the appropriate motion in the proper federal or state court setting forth the documents or information requested with sufficient specificity and the basis for such request.

(2) The requesting party shall provide the office of financial institutions with a copy of any such filing prior to any scheduled proceeding designed to resolve the motion to allow the office a reasonable period of time within which to respond to such filing in an adequate manner, but in no event fewer than ten days prior to such scheduled hearing date.

(3) When no other source for such information requested is available, and upon a showing by the requesting party of good cause and substantial need, the court may require the disclosure of all or a part of the information requested subject to a protective order. The contents and terms of such protective order shall be determined solely by the office of financial institutions with the approval of the court.

E. Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 49:956(8)(c), there shall be no liability on the part of, and no cause of action shall rise against, the Office of Financial Institutions or its agents or employees for any good faith release or disclosure of information or for statements made in good faith in any administrative hearings or in any reports or communications concerning regulatory issues and the supervision and regulation of all entities under the jurisdiction of the Office of Financial Institutions.

Acts 1997, No. 366, §2; Acts 2004, No. 587, §2, eff. June 29, 2004.



RS 9:3518.2 - Credit cards; unsolicited delivery or mailing prohibited; penalty

§3518.2. Credit cards; unsolicited delivery or mailing prohibited; penalty

A. As used in this Section, "credit card" means any credit card as defined in R.S. 9:3516(15) and any other document or device intended or adopted for the purpose of establishing the identity and credit of any person in connection with the purpose of renting on credit goods or services, or obtaining loans.

B.(1) Except as provided in Subsection C of this Section, it shall be unlawful for any financial institution, retail merchant, or other person to mail or otherwise deliver any credit card in this state.

(2) Whoever violates this Subsection may, upon conviction, be sentenced to pay a fine of not more than one thousand dollars per occurrence.

C. This Section shall not apply to any credit card when mailed or otherwise delivered either:

(1) In response to a request or application for a credit card.

(2) As a replacement for a credit card previously issued to the person to whom the credit card is shipped or mailed.

D. If any credit card is issued to a person who has not requested or accepted by use the issuance of such credit card, the issuer shall be liable to the person whose name appears on the credit card for any damages and expenses or either, including attorney fees, which the person incurs due to the use of such credit card without permission of the person to whom it is issued.

Acts 1999, No. 664, §1.



RS 9:3518.3 - Credit cards; printing of accounting numbers on sales receipts; liability

§3518.3. Credit cards; printing of accounting numbers on sales receipts; liability

A. As used in this Section, the following terms shall have the following meanings:

(1) "Cardholder" means the person named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer and shall include any employee or other agent or authorized user of the card.

(2) "Credit card" means any instrument or device, whether known as a credit card, credit plate, bank service card, bank card, check guarantee card, debit card, or by any other name, including an account number, issued with or without fee by an issuer for the use of a cardholder in obtaining money, goods, services, or anything else of value or for use in an automated banking device to obtain any of the services offered through the device.

(3) "Issuer" means the financial institution or other business organization which issues a credit card or its duly authorized agent.

(4) "Person" means an individual or corporation, partnership, trust association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other legal entity.

(5) "Provider" means a person who furnishes money, goods, services, or anything else of value upon presentation, whether physically, in writing, verbally, electronically, or otherwise of a credit card by the cardholder, or any agent or employee of such person.

B. Except as otherwise provided in this Section, no provider shall print or otherwise produce or reproduce, or permit the printing or other production or reproduction of either of the following:

(1) Any part of the credit card account number, other than the last five digits or other characters on any receipt provided or made available to the cardholder.

(2) The credit card expiration date on any receipt provided or made available to the cardholder.

C.(1) This Section shall not apply to a credit card transaction in which the sole means available to the provider of recording the credit card account number is by handwriting or by imprint of the card.

(2) This Section shall not apply to receipts issued for transactions on the electronic benefits transfer card system in accordance with 7CFR 274.12(g)(3).

D. Any provider who violates the provisions of this Section shall be liable to the cardholder and the issuer for any damages or expenses, or both, including attorney fees, which the cardholder or issuer incurs due to the use of the cardholder's credit card without the permission of the cardholder.

E.(1) The provisions of this Section shall become operative on January 1, 2004, with respect to any cash register or other machine or device that electronically prints receipts for credit card transactions that is in use prior to January 1, 2002.

(2) The provisions of this Section shall become operative on January 1, 2002, with respect to any cash register or other machine or device that electronically prints receipts for credit card transactions that is first put into use on or after January 1, 2002.

Acts 2001, No. 584, §1.



RS 9:3518.4 - Contract validity; consumer credit transactions; deferred presentment transactions

§3518.4. Contract validity; consumer credit transactions; deferred presentment transactions

A.(1) A consumer credit transaction as defined by R.S. 9:3516(13) or deferred presentment transaction as defined by R.S. 9:3578.3(2) shall be null, void, unenforceable, and uncollectible as being contrary to the policy of this state if the creditor has not obtained a license, if required by this Chapter or R.S. 9:3578.1 et seq., at the time the transaction is made.

(2) The creditor shall forfeit all loans or transactions proceeds, fees, charges, and other amounts paid in association with the transaction or loan.

(3) Upon request of the borrower, the creditor shall return any property taken as collateral within thirty days of the request. If the collateral property has been disposed of at the time of the request, the creditor shall reimburse the borrower an amount equal to the current value of the collateral as determined by any recognized market for the type of collateral or, if there is no recognized market, the fair market value of any such property as determined by commercially reasonable standards.

B. Any person who attempts to enforce or collect pursuant to the agreements nullified by this Section shall be subject to fines, penalties, assessments, and applicable administrative and legal actions at the discretion of the commissioner within the powers granted to him under this Chapter.

C. The provisions of this Section shall not apply to creditors exempt from the consumer loan licensing requirements pursuant to R.S. 9:3560, any non-recourse consumer financial transaction, or any other creditor not required to obtain a license from the Office of Financial Institutions.

Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3519 - Consumer loans

PART II. MAXIMUM CHARGES

§3519. Consumer loans

A. The maximum loan finance charge for any consumer loan other than one made with a lender credit card that may be charged, contracted for or received by a licensed lender or supervised financial organization may equal but not exceed:

(a) Thirty-six percent per year for that portion of the unpaid principal amount of the loan not exceeding one thousand four hundred dollars;

(b) Twenty-seven percent per year for that portion of the unpaid principal amount of the loan exceeding one thousand four hundred dollars and not exceeding four thousand dollars;

(c) Twenty-four percent per year for that portion of the unpaid principal amount on the loan exceeding four thousand dollars and not exceeding seven thousand dollars; and

(d) Twenty-one percent per year for that portion of the unpaid principal amount of the loan exceeding seven thousand dollars.

B. This Section does not limit or restrict the manner of contracting for loan finance charges under a consumer loan, whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized loan finance charge rate computed on an actuarial or U.S. Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter. Demand loans shall have presumed term of five years.

C. For the purposes of this section, the term of a loan commences with the date the loan is made. Differences in the lengths of months are disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and if that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

D. With respect to a consumer loan made pursuant to a revolving loan account

(1) the loan finance charge shall be deemed not to exceed the maximum annual rates if the loan finance charge contracted for and received does not exceed a charge in each monthly billing cycle which is one-twelfth of the maximum annual rates computed on an amount no greater than

(a) the average daily balance of the debt;

(b) the unpaid balance of the debt on the 1st day of the billing cycle, or,

(c) the median amount within a specified range within which the average daily balance or the unpaid balance of the debt, on the first day of the billing cycle, is included; for the purposes of this subparagraph and subparagraph (b), a variation of not more than four days from month to month is "the first day of the billing cycle";

(2) if the billing cycle is not monthly, the loan finance charge shall be deemed not to exceed the maximum annual rates if the loan finance charge contracted for and received does not exceed a percentage which bears the same relation to the maximum annual rates as the number of days in the billing cycle bears to 360.

E. Notwithstanding any provision of Subsection A the extender of credit may contract for and receive a minimum loan finance charge of not more than fifteen dollars when the amount advanced does not exceed two hundred dollars or twenty-five dollars when the amount advanced exceeds two hundred dollars; such charge shall be in lieu of all other finance charges.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2; Acts 1980, No. 501, §1, eff. July 22, 1980; Acts 1980, No. 694, §1; Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3520 - Consumer credit sale

§3520. Consumer credit sale

A. Except as otherwise provided by R.S. 9:3521, the maximum credit service charge for any consumer credit sale other than one made pursuant to a revolving charge account, may not exceed the equivalent of the greater of any of the following:

(1) the total of

(a) twenty-four percent per year on that part of the unpaid balances of the amount deferred which is not in excess of $1,750.00; and

(b) eighteen percent per year on that part of the unpaid balances of the amount deferred which is more than $1,750.00 and not exceeding $5,000.00;

(c) twelve percent per year on that part of the unpaid balance of the amount deferred which is more than $5,000.00; or

(2) eighteen percent per year on the unpaid balances of the amount deferred; or

(3) any other method of computation which would not yield a greater credit service charge than (1) or (2) of this section.

B. Notwithstanding Subsection A, the seller may contract for and receive a minimum credit service charge of not more than five dollars when the amount deferred does not exceed seventy-five dollars, or seven dollars and fifty cents when the amount deferred exceeds seventy-five dollars.

C. This Section does not limit or restrict the manner of contracting for credit service charges under a consumer credit sale, whether by way of precomputed interest, simple interest, or otherwise, so long as the annualized credit service charge rate computed on an actuarial or U.S. Rule basis over the entire scheduled term of the transaction, assuming that all payments will be made when due and disregarding the possible effects of early prepayment or acceleration of maturity, does not exceed the maximum rates permitted in this Chapter.

D. It shall be unlawful for a seller to charge a consumer a fee for sending an initial billing statement; however, the seller may charge a fee for any additional billing statement sent at the request of the consumer.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1997, No. 327, §1.



RS 9:3521 - Maximum charges after negotiations

§3521. Maximum charges after negotiations

A. The obligation arising out of any consumer credit sale, including a revolving charge account, may be evidenced by a written agreement which may provide for a credit service charge not in excess of the maximum loan finance charge which could be charged, contracted for, or received by a supervised financial organization, lender who files notification pursuant to R.S. 9:3564, or licensed lender in a consumer loan transaction where the principal is the same as the amount financed and the term is a corresponding term.

B. Such written agreement must be transferred or assigned to a supervised financial organization, lender who files notification pursuant to R.S. 9:3564, or a licensed lender within thirty-five days from the date of making. If such written agreement is not so transferred or assigned within the said time limit, the seller or holder shall:

(1) Notify the maker that the written agreement was not transferred or assigned.

(2) Credit the obligation with any amounts contracted for in excess of the credit service charge authorized by R.S. 9:3520 and 9:3521. Such computation shall be made as of the date of making and the debtor shall be notified of such credit.

(3) Provide the debtor, prior to the first installment due date, with a new payment schedule reflecting the change in terms.

(4) Notify the debtor of the address where payments are to be made if such address is different from the address previously given to the debtor.

Acts 1990, No. 685, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3522 - Maximum charges after maturity

§3522. Maximum charges after maturity

In the case of a precomputed consumer credit transaction which is unpaid at contractual maturity, the rate of the loan finance charge or the credit service charge for the period beginning as of contractual maturity until payment in full may not exceed the rate of the loan finance charge or the credit service charge previously agreed to by the extender of credit and the debtor at the time the consumer credit transaction was entered into. Provided however, beginning one year after contractual maturity, the rate shall not exceed 18% per annum.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1980, No. 694, §1.



RS 9:3523 - Credit service charge for revolving charge accounts

§3523. Credit service charge for revolving charge accounts

On a revolving charge account, the extender of credit, issuer of a seller credit card honored by the extender of credit, or their assignee, may charge and collect a credit service charge in each billing period at a rate

(1) not in excess of one and one-half percent per month computed on (a) the average daily balance of the account or (b) the balance of the account on the first day of each billing period without regard to transactions affecting the account during the billing period; provided, however, that a minimum credit service charge not in excess of fifty cents per month may be charged and collected; and provided further that no credit service charge shall be charged unless the bill is mailed no later than ten days (Saturdays, Sundays and legal holidays excluded) after the billing date stated on the bill; or

(2) any other method of computation which would not yield a greater credit service charge than subsection (1) of this section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3524 - Loan finance charge on lender credit card accounts

§3524. Loan finance charge on lender credit card accounts

A.(1) On a revolving loan account made with a lender credit card, an extender of credit or an assignee or a transferee thereof may receive or contract to receive and collect a loan finance charge in an amount not in excess of one and one-half percent per month computed in accordance with the following:

(a) For the period ending December 31, 1974, on either:

(i) The average daily unpaid balance of the principal of the debt during the billing period; or

(ii) The balance of the account on the first day of each billing period without regard to transactions affecting the account during the billing period.

(b) Commencing January 1, 1975 and thereafter:

(i) On the average daily unpaid balance of the principal of the debt during the billing period; or

(ii) Any method of loan finance charge computation which may produce yield not in excess of the average daily balance method of loan finance charge calculation as provided for in (1)(b)(i) above.

(2) For purposes of the foregoing computation, a month shall be deemed as any time of thirty consecutive days, or alternatively, any calendar month.

(3) An extender of credit may impose such a loan finance charge from the date that goods, property, or services are purchased or cash advances are obtained under a lender credit card plan; however, an extender of credit may not impose or collect a loan finance charge on goods, property, or services purchased under a lender credit card plan for the first twenty-five days of any billing cycle when the borrowing consumer pays the entire billed balance of his account within said initial twenty-five day period.

B. Repealed by Acts 1988, No. 629, §2.

C. If the billing period is more frequent than monthly, the maximum loan finance charge for such billing period shall be the percentage which bears the same relation to the monthly percentage provided for in Subsection A of this section as the number of days in the billing period bears to thirty.

D. In addition to the loan finance charge provided for in Subsection A of this section, extenders of credit under a lender credit card plan may lawfully receive, contract for and collect a fee for the privilege of receiving cash advances under such a lender credit card plan. The fee shall not exceed four percent of the amount of the cash advance.

E. Where an account has the attributes of both a revolving loan account and a lender credit card account, the creditor may elect to treat such an account as either a revolving loan account subject to R.S. 9:3519(D), or as a lender credit card account subject to this Section. Examples of such accounts include, without limitation:

(1) Overdraft lines of credit that may be accessed by use of an automated teller machine.

(2) An independent line of credit issued by a supervised financial organization in conjunction with a travel and entertainment credit card account offered by a third party creditor.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1988, No. 629, §2; Acts 1990, No. 709, §2, eff. July 20, 1990.



RS 9:3525 - Leap years

§3525. Leap years

The effects of a leap year may be disregarded for purposes of determining whether the annualized loan finance charge rate or credit service rate under a consumer credit transaction exceeds the maximum rate limitations provided in this Part.

Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3526 - Variable rates

§3526. Variable rates

A. Licensed lenders and supervised financial organizations may enter into variable rate consumer credit transactions under this Chapter in the manner provided under R.S. 6:242(A)(2) and regulations issued by the commissioner.

B. Licensed lenders and supervised financial organizations may also enter into graduated payment mortgage loans and adjustable rate mortgage loans under this Chapter in the manner provided under R.S. 9:3504(C) and 3504(D), respectively.

Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3527 - Maximum delinquency charges; notice of conversion

§3527. Maximum delinquency charges; notice of conversion

A. The parties to a consumer credit transaction may contract for the payment of a delinquency charge on any installment or other regular payment not paid in full within ten days after its scheduled or deferred due date in either one of the following amounts:

(1) Five percent of the unpaid amount of the delinquent installment, or ten dollars, whichever is greater.

(2) The deferral charge that would be permitted to defer the unpaid amount of the installment or other regular payment for the period that it is delinquent.

B. The parties to a revolving loan account or lender credit card account may contract for the payment of a delinquency charge not to exceed fifteen dollars on any regularly scheduled payment not paid in full within ten days of the payment due date.

C.(1) A delinquency charge may be collected only once on an installment or other payment however long it remains delinquent. No such delinquency charge may be collected if the installment or other payment has been deferred and a deferral charge has been paid or incurred, provided that the deferred payment is paid within ten days of its deferred date. Such a delinquency charge may be collected at the time it accrues or at any time thereafter.

(2) No such delinquency charge may be collected on an installment or other regular payment that is paid in full within ten days after its scheduled due date even though an earlier maturing installment, other payment, or delinquency charge on an earlier installment or other payment may not have been paid in full. For purposes of determining delinquency, payments are deemed to be applied first to current installments or other payments due and then to delinquent installments or other payments and then to delinquent and other charges.

(3) An extender of credit is prohibited from levying or collecting any delinquency charge on a payment when the only delinquency is attributable to late fees or delinquency charges assessed on earlier installments, and the payment is otherwise a full payment for the applicable period and is paid on its due date or within an applicable grace period.

(4) Nothing in this Subsection shall be construed to prohibit the extender of credit from assessing and collecting a finance charge on any delinquency or deferral charges not paid when due. Such finance charges shall not exceed the contract rate charged on the consumer transaction.

D. If two installments or other regular payments or parts thereof of a precomputed consumer credit transaction are in default for ten days or more, the extender of credit may, upon first giving the consumer written notice, elect to convert the precomputed consumer credit transaction into a simple interest transaction. The notice must state the exact date on which the conversion will occur, the interest rate to be charged under the simple interest transaction, the balance due on the loan at the time of the conversion, and whether or not there will be a balloon payment. In this event he shall make a rebate pursuant to the provisions on rebate upon prepayment as of the maturity date of a delinquent installment or other regular payment, and thereafter may make a loan finance charge or credit service charge as authorized by this Part. The amount of the rebate shall not be reduced by the amount of any minimum loan finance charge or minimum credit service charge as provided in R.S. 9:3519(E) and 3520(B); however, the extender of credit may deduct a prepayment charge as provided in R.S. 9:3532.

E. A creditor may contractually reserve the right to prospectively increase the simple interest rate under a consumer loan transaction upon or at any time following the borrower's default. However, such a default interest rate shall not exceed the loan finance charge rate or rates authorized under R.S. 9:3519(A).

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1980, No. 694, §1; Acts 1982, No. 370, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1988, No. 629, §1; Acts 1993, No. 726, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 227, §1; Acts 1997, No. 1033, §1; Acts 2003, No. 337, §2; Acts 2004, No. 763, §1, eff. July 6, 2004.



RS 9:3528 - Maximum deferral charges

§3528. Maximum deferral charges

A.(1) With respect to a precomputed consumer credit transaction payable in more than one installment, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect a charge not exceeding the rate previously stated to the consumer calculated without regard to differences in the lengths of months, but proportionately for a part of a month, counting each day as one-thirtieth of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter. Deferral charges on a precomputed consumer credit transaction may be computed on a pro rata basis or any other method of calculation that does not yield a greater sum than the maximum rates permitted in this Chapter.

(2) In lieu of a deferral charge, the entire unpaid balance of the transaction may be deferred by charging an amount equal to the rate previously stated to the consumer times the balance at the time of deferral for the period of deferral. In such a case, the transaction maturity date will be extended by the number of months that the balance is deferred.

B. The parties may agree in writing at the time of a precomputed consumer credit transaction that if an installment is not paid within ten days after its due date, the extender of credit may unilaterally grant a deferral and make charges as provided in this Section, provided the transaction consists of more than one installment. No deferral charge may be made for a period after the date that the extender of credit elects to accelerate the maturity of the agreement. A delinquency charge made by the extender of credit on an installment may not be retained if a deferral charge is made pursuant to this Section with respect to the period of delinquency.

C. In addition to the lawful rate of loan finance charges that may be assessed on the outstanding balance of a simple interest consumer credit transaction, the parties may before or after default agree in writing to a deferral of all or part of one or more unpaid installments, and the extender of credit may make and collect an additional deferral charge in an amount not to exceed twenty-five dollars. This deferral charge may be collected at the time it is assessed or at any time thereafter. Whether accrued interest is designated as "loan finance charges" or "interest to date", payment of interest shall not constitute payment of a deferral charge.

D. The extender of credit, in addition to the deferral charge, may make appropriate charges for insurance for the extended period and the amount of these charges which is not paid in cash may be added to the amount for the purpose of calculating the deferral charge.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1991, No. 697, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 67, §1; Acts 1997, No. 1033, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3529 - Installment of consumer credit transaction returned; additional charge to account

§3529. Installment of consumer credit transaction returned; additional charge to account

The parties in a consumer credit transaction may contract for an additional charge to be assessed against the consumer's account if the consumer tenders a check or makes an electronic debit in payment on such account and such check or electronic debit is returned from any bank, savings and loan association, thrift institution, or credit union or any other organization or institution authorized by the state of Louisiana or the United States to issue checks, drafts, or similar negotiable instruments or payments by electronic means, due to insufficient credit or funds in the account for payment of such check or electronic payment in full upon its presentation, or due to account closure, stop payment, drawn on uncollected funds, or any other reason for which the instrument or electronic payment is not paid. The additional charge shall not exceed twenty-five dollars or five percent of the amount of the check or electronic payment, whichever is greater. The charge shall be in addition to any delinquency charge assessed under the provisions of R.S. 9:3527. For the purposes of this Section, the phrase "due to insufficient credit or funds" means a check or electronic payment returned unpaid for any reason.

Added by Acts 1981, No. 473, §1; Acts 1999, No. 690, §1; Acts 2004, No. 65, §2; Acts 2005, No. 132, §1; Acts 2008, No. 476, §2.



RS 9:3530 - Fees; origination; notary, documentation; over-the-credit-limit fee

§3530. Fees; origination; notary, documentation; over-the-credit-limit fee

A.(1) A lender may charge an origination fee that does not exceed fifty dollars on a consumer loan or revolving loan account.

(2) The origination fee may be charged only once in connection with a single loan to one borrower over any consecutive thirty-day period, regardless of the number of renewals or refinances during the same thirty-day period. An origination fee may be charged on any new loan made during a prior loan's consecutive thirty-day period provided the new loan is not a renewal, refinance, or rollover of the prior loan. When a loan is paid in full, an origination fee may be charged on any subsequent new loan without regard to the prior loan's consecutive thirty-day period.

(3) Notwithstanding any other law to the contrary, an origination fee shall not be considered a loan finance charge and shall not be subject to refund upon prepayment or acceleration of maturity.

(4) Repealed by Acts 2003, No. 633, §2.

B. Non-real estate related notary fees assessed in connection with consumer credit transactions subject to this Chapter are limited to a maximum of fifteen dollars.

C.(1) A lender may charge a documentation fee in an amount not to exceed one-half of the amount authorized in Paragraph (4) of this Subsection, in connection with a non-real estate consumer loan transaction.

(2) Notwithstanding any other law to the contrary, a documentation fee shall not be considered as interest nor shall it be included in the calculation of interest.

(3) An insurance premium finance company may not charge a documentation fee under this Subsection.

(4) In lieu of the documentation fee provided in Paragraph (1) of this Subsection, a lender may charge a documentation fee , not to exceed twenty dollars, in connection with any non-real estate consumer loan not subject to R.S. 9:3578.1 through 3578.8.

D. A lender upon entering into a revolving loan or lender credit card account that is secured by a collateral mortgage or equivalent security interest on immovable (real) property, may assess an origination fee in an amount not to exceed two percent of the consumer's established credit limit. Such origination fees may be assessed in addition to permissible loan finance charges and are not subject to rebate upon cancellation or termination of the consumer's account.

E.(1) A lender may contract for and receive reasonable over-the-credit-limit fees in connection with revolving loan, lender credit card, revolving charge and seller credit card accounts that are payable whenever the consumer exceeds the credit limit established for the account.

(2) A lender shall cease the assessment of over-the-credit-limit fees in connection with lender credit card and seller credit card accounts upon termination of the contract.

F.(1) A lender may charge the consumer the convenience fee authorized by R.S. 47:532.1(C) for services performed by a public license tag agent as well as any E.L.T. fees pursuant to R.S. 32:707.2. Such fees shall not be charged to the consumer more than once.

(2) Notwithstanding any other law to the contrary, the convenience fee authorized by R.S. 47:532.1(C) as well as any E.L.T. fees shall not be considered as interest, nor shall they be included in the calculation of interest.

G. Notwithstanding the limitations set in this Section or any other law to the contrary, a federally insured depository institution entering into a consumer credit transaction as defined in R.S. 9:3516(13) may contract for and receive the types of fees provided for in Subsections A, C, and D of this Section in any amount agreed to in a written agreement signed by the consumer. Fees charged under this Subsection by a federally insured depository institution shall not be considered loan finance charges or credit service charges under this Chapter.

Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1987, No. 498, §1; Acts 1988, No. 629, §1; Acts 1995, No. 153, §1; Acts 1995, No. 1184, §2; Acts 1999, No. 514, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2003, No. 633, §2; Acts 2004, No. 89, §1; Acts 2005, No. 123, §1, eff. June 22, 2005; Acts 2007, No. 31, §1; Acts 2010, No. 96, §1; Acts 2010, No. 668, §1; Acts 2011, No. 115, §1.



RS 9:3531 - Right to prepay

PART III. PREPAYMENT OF CONSUMER CREDIT

TRANSACTIONS

§3531. Right to prepay

A. Notwithstanding any contrary provision of a consumer credit transaction, the consumer may prepay in full the unpaid balance at any time. An extender of credit may within its discretion accept the amount tendered by the consumer to be a prepayment in full of a simple interest loan if the amount tendered is within one dollar, or to the extent provided by federal law, more or less, of the amount actually owed. Under such circumstances, the extender of credit may retain any excess amount tendered by the consumer provided that the amount tendered does not exceed the amount actually owed by more than one dollar, or to the extent provided by federal law.

B.(1) The extender of credit shall provide the consumer, within five days of the date a written request is received from the consumer, with the amount necessary to prepay the account in full; and if the amount disclosed includes an amount which is required to be refunded under this Section with respect to such prepayment, the amount of such refund.

(2) A consumer shall be entitled to receive one such disclosure of information statement each year without charge. Thereafter, the extender of credit may impose a reasonable fee to cover the cost of providing an additional disclosure statement; however, the charge imposed must be disclosed to the consumer before furnishing such disclosure statement.

Acts 1991, No. 697, §1; Acts 1997, No. 237, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3532 - Rebate upon prepayment

§3532. Rebate upon prepayment

A. Upon prepayment in full of a precomputed consumer credit transaction, the extender of credit shall refund unearned loan finance charges or credit service charges and such refund shall represent at least as great a proportion of the loan finance charge or credit service charge after first deducting from such charge a prepayment charge of not more than twenty-five dollars as the sum of the monthly time balances beginning one month after the month in which prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the contract; this method of rebate upon prepayment is commonly referred to as the "Rule of 78's" or the "Sum of Digits" rebate method. If more than one-half of the term of the installment contract has elapsed, the rebate shall be computed without deducting a prepayment charge. For the purposes of rebate upon prepayment, deferral charges are not required to be rebated. No rebate less than one dollar, or to the extent provided for by federal law is required.

B.(1) There is no requirement that prepaid finance charges be rebated upon prepayment in full of a simple interest transaction prior to maturity, provided that all of the following conditions are satisfied:

(a) The original amount financed under the transaction was ten thousand dollars or more.

(b) The original scheduled term of the transaction was thirty-six months or longer.

(c) Prepaid finance charges assessed under the transaction did not exceed five percent of the original amount financed or amount deferred.

(2) Where any one or more of the foregoing conditions are not satisfied, prepaid finance charges shall be subject to rebate upon prepayment in full of a simple interest transaction under the same method in Subsection A of this Section.

C. Compliance with the provisions of this Section shall constitute compliance with the provisions of R.S. 9:3519.

Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1978, No. 761, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1990, No. 685, §1; Acts 1990, No. 796, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 237, §1.



RS 9:3532.1 - Prepayment penalties in connection with simple interest real estate secured loans

§3532.1. Prepayment penalties in connection with simple interest real estate secured loans

A. As a condition of the consumer's being permitted to prepay a consumer loan secured by a mortgage on immovable property in full prior to the loan's maturity, an extender of credit may contract for and receive a prepayment penalty in an amount not to exceed:

(1) Five percent of the unpaid principal balance if the loan is prepaid in full during the first year of its term.

(2) Four percent of the unpaid principal balance if the loan is prepaid in full during the second year of its term.

(3) Three percent of the unpaid principal balance if the loan is prepaid in full during the third year of its term.

(4) Two percent of the unpaid principal balance if the loan is prepaid in full during the fourth year of its term.

(5) One percent of the unpaid principal balance if the loan is prepaid in full during the fifth year of its term.

B. No prepayment penalties shall be assessed if the loan is prepaid in full after the fifth year of its term. Prepayment penalties may be assessed under this Section only with respect to consumer real estate secured loans that bear simple interest, and that have an original principal balance of twenty-five thousand dollars or more, and that are payable over a term of seven years or longer.

C. Notwithstanding any other provision of law to the contrary, no prepayment penalty or similar fee or charge shall be due, assessed, charged, collected, paid, held in escrow, or contracted to be paid if all or part of a prepayment of all or part of an outstanding loan balance is made from proceeds paid in full or partial satisfaction of a claim or claims made under a policy or policies of insurance insuring against casualty, flood, or other loss or damage to property securing the loan being prepaid in connection with a gubernatorially declared disaster.

Acts 1995, No. 1184, §2; Acts 2006, No. 188, §2.



RS 9:3533 - Rebate after acceleration of maturity

§3533. Rebate after acceleration of maturity

Except as provided in R.S. 9:3527, if the maturity of a consumer credit transaction is accelerated for any reason and suit is filed, the obligation shall be credited with the same rebate required under R.S. 9:3532(A) or (B), as applicable, as if prepayment in full had been made as of the date the maturity of the obligation is accelerated at the creditor's election, except that any credit life insurance and health and accident insurance in force at such time shall not be rebated until payment is made in full; thereafter the obligation sued upon shall be deemed to bear a loan finance charge or credit service charge on the amount due at the annualized rate previously agreed to by the consumer until the transaction is paid in full.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Acts 1983, No. 365, §1; Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3534 - Fees; attorney, collection agency

PART IV. LIMITATIONS ON AGREEMENTS AND PRACTICES

§3534. Fees; attorney, collection agency

A. Any consumer credit transaction agreement may provide for the payment by the consumer of attorney's fees not in excess of twenty-five per cent of the unpaid debt after default and referral to an attorney for collection.

B. An extender of credit may not contract with a consumer for the reimbursement of fees paid to a collection agency employed to collect the consumer's indebtedness.

Acts 1986, No. 584, §1, eff. July 2, 1986.



RS 9:3534.1 - Collection agent; registration; assignment of debt to collector

§3534.1. Collection agent; registration; assignment of debt to collector

A. For purposes of this Section, "collection agency" and "debt collector" are synonymous and interchangeable terms and mean any person, other than a licensed Louisiana attorney, who uses any instrumentality of intrastate or interstate commerce or the mails in any business the principal purpose of which is the collection of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another, and relative to Louisiana clients, notwithstanding the fact that such person has no employees, offices, equipment, or other physical facilities in this state, or any person who regularly attempts to collect, directly or indirectly, debts owed or due, or asserted to be owed or due another, and who is located in the state regardless of whether the person has Louisiana clients.

B. Any collection agency or debt collector doing business in this state shall register with the secretary of state. The secretary of state shall promulgate rules and regulations necessary to provide for the registration required by this Section.

C. In any suit brought by a collection agency or debt collector to collect a debt acquired from a client or customer via assignment, an agreement in writing by the such collector to expend time, effort, money, or other resources in pursuit of such debt, and to pay the credit grantor a net percentage of the amount collected on the debt shall be deemed a valid and enforceable assignment pursuant to this Section, and all other applicable laws of Louisiana.

D. When such collector attempts the collection of a debt owed a credit grantor, the representation of the credit grantor by such collector shall in all instances be deemed as an assignment and authorization for the purpose of allowing such collector to bring legal action to collect the debt. When such legal action is brought through an attorney licensed to practice law by the Supreme Court of Louisiana it shall not be a violation of any state law, rule, or regulation including but not limited to R.S. 37:212.

E. In any suit brought by a collection agency or debt collection to collect the debt of a client or customer, the formal assignment of the debt to such collector shall be presumed valid if a copy of the assignment is filed in court with the petition. If the defendant fails to object to the validity of the assignment prior to the filing of an answer, then the assignment shall be conclusively presumed valid.

F. Subsections C and D of this Section shall apply in all instances whether or not the debt is assigned for valuable consideration; whether or not the services performed by the attorney were for the collector alone; whether or not the collector hired the attorney; and whether or not the collector's fees are contingent upon the amount collected by the attorney.

Acts 2006, No. 534, §1, eff. June 22, 2006.



RS 9:3535 - Use of multiple agreements

§3535. Use of multiple agreements

An extender of credit shall not divide a consumer credit transaction into multiple agreements for the purpose of obtaining a higher credit service charge, loan finance charge, or any other additional fee or charge permitted by this Chapter.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1997, No. 50, §1.



RS 9:3536 - Referral sales

§3536. Referral sales

With respect to a consumer credit transaction, the extender of credit may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the consumer as an inducement for a sale in consideration of his giving to the extender of credit the names of prospective purchasers or otherwise aiding the extender of credit in making a sale to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the consumer agrees to buy. If a consumer is induced by a violation of this Section to enter into a consumer credit transaction, the agreement is unenforceable by the extender of credit and the consumer, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1985, No. 592, §2, eff. July 13, 1985.



RS 9:3537 - Repealed by Acts 1980, No. 694, 2.

§3537. Repealed by Acts 1980, No. 694, §2.



RS 9:3538 - Consumer's right to cancel

PART V. HOME SOLICITATION SALES

§3538. Consumer's right to cancel

A. Except as provided in subsection (E) of this section, in addition to any right otherwise to revoke an offer, the consumer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the consumer signs an agreement or offer to purchase.

B. Cancellation occurs when the consumer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

C. Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

D. Notice of cancellation given by the consumer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the consumer not to be bound by the home solicitation sale.

E. The consumer may not cancel a home solicitation sale if the consumer requests the seller to provide goods or services without delay because of an emergency, and

(1) the seller in good faith makes a substantial beginning of performance of the contract before the consumer gives notice of cancellation, and

(2) in the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the consumer.

F. The term "home solicitation sale" as used in this Part, shall be defined as provided in R.S. 9:2711.1 and R.S. 9:3516(20).

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1982, No. 744, §1.



RS 9:3539 - Form of agreement or offer; statement of consumer's right; compliance

§3539. Form of agreement or offer; statement of consumer's right; compliance

A. In a home solicitation sale, unless the consumer requests the seller to provide goods or services without delay in an emergency, the seller must present to the consumer and obtain his signature to a written agreement or offer to purchase that designates as the date of the transaction the date on which the consumer actually signs and contains a statement of the consumer's rights that complies with subsection B of this section.

B. The statement must

(1) appear under the conspicuous caption: "CONSUMER'S RIGHT TO CANCEL", and

(2) read as follows: "If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller. The notice must say that you do not want the goods or services and must be mailed before midnight of the third business day after you sign this agreement. The notice must be mailed to: (Insert name and mailing address of seller). If you cancel, the seller must return all of your cash down payment."

C. Until the seller has complied with this section the consumer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

D. Compliance with the notice requirements of the consumer's right to cancel a home solicitation sale of the Code of Federal Regulations Title 12, Part 226, commonly known as Regulation Z of the Consumer Credit Protection Act, 15 United States Code, Sections 1601 through 1681 or the Federal Trade Commission trade regulation providing for a cooling-off period for door-to-door sales of the Code of Federal Regulations, Title 16, Part 429 shall constitute compliance with this Section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1978, No. 373, §1.



RS 9:3540 - Restoration of down payment; retention of cancellation fee

§3540. Restoration of down payment; retention of cancellation fee

A. Except as provided in this section, within ten days after a home solicitation sale has been cancelled or an offer to purchase revoked the seller must tender to the consumer any payments made by the consumer and any note or other evidence of indebtedness.

B. If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the consumer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

C. The seller may retain as a cancellation fee five percent of the cash price but not exceeding the amount of the cash down payment. If the seller fails to comply with an obligation imposed by this section, or if the consumer avoids the sale on any ground independent of his right to cancel provided by the provisions on the consumer's right to cancel (R.S. 9:3538) or revokes his offer to purchase, the seller is not entitled to retain a cancellation fee.

D. Until the seller has complied with the obligations imposed by this section the consumer may retain possession of goods delivered to him by the seller and has a privilege on the goods in his possession or control for any recovery to which he is entitled.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3541 - Duty of consumer; no compensation for services prior to cancellation

§3541. Duty of consumer; no compensation for services prior to cancellation

A. Except as provided by the provisions on retention of goods by the consumer (R.S. 9:3540(D)), within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase revoked, the consumer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but he is not obligated to tender at any place other than his residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the consumer without obligation to pay for them. For the purpose of this section, forty days is presumed to be a reasonable time.

B. The consumer has a duty to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

C. If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation except the cancellation fee provided in this part.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3541.1 - Consumer's right to cancel mail and check solicitation sales

§3541.1. Consumer's right to cancel mail and check solicitation sales

A.(1) In addition to any right otherwise to revoke an offer, a consumer shall have the right to cancel a mail and check solicitation sale, except when the sale is made to and accepted by a customer who has an existing loan, revolving account, or other line of credit with the party making the mail and check solicitation sale.

(2) For purposes of this Section, a "mail and check solicitation sale" means a consumer credit sale of a thing or service, a consumer credit transaction, a revolving loan account, or a credit card, if such sale, transaction, loan, or the use of such credit card is contracted:

(a) Pursuant to a solicitation received by the consumer through the mail.

(b) Through the cashing of a check by the consumer that was sent to him with the solicitation.

B. The consumer has the right to cancel such mail and check solicitation sale for at least sixty days and receive a refund for the return of unused and undamaged goods or cancellations of unused services.

C.(1) Cancellation occurs when the consumer gives notice of cancellation to the person making such solicitation.

(2)(a) Notice of cancellation given by the consumer need not take a particular form and is sufficient if it indicates by any form of expression the intention of the consumer not to be bound by the check and mail solicitation sale.

(b) Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

D. The cancellation of the mail and check solicitation sale shall occur even if the consumer has cashed the check or utilized the credit, loan account, or credit card.

E. In addition, such a check shall contain the following language as a conspicuous caption: "WARNING: THE CASHING OF THIS CHECK WILL ENROLL YOU IN A PROGRAM OR A LOAN, OR WILL CAUSE YOU TO BE BOUND TO REPAY THE LOAN OR PURCHASE GOODS OR SERVICES WHICH MAY COST YOU ADDITIONAL MONEY."

Acts 1999, No. 67, §1; Acts 2001, No. 1038, §1.



RS 9:3541.21 - Definitions

PART V-A. HOME SOLICITATION OF

PERSONS WHO ARE AGED

§3541.21. Definitions

In this Part, the following words and terms have these meanings:

(1) "Consumer" means a natural person who purchases goods, services, or movable or immovable property or rights therein, for a personal, family, household, or agricultural purpose and includes a purchaser or buyer in a consumer credit sale or transaction made with the use of a seller credit card or otherwise, or a borrower or debtor in a consumer loan, revolving loan account, or a lender credit card.

(2) "Goods" means tangible objects bought or leased for use primarily for a personal, family, or household purpose, including certificates or coupons exchangeable for these goods which, at the time of the sale or subsequently, are to be so affixed to immovable property as to become a part of the immovable property whether or not severable therefrom.

(3) A "home solicitation sale" is a consumer credit sale of goods or services or both, other than motor vehicles, farm equipment, or services, in which the seller or a person acting for him engages in a personal solicitation of the sale at any place other than the business establishment of the seller and a consumer's agreement or offer to purchase is given to the seller or a person acting for him. This definition shall include all telephone sales in which the seller has initiated contact regardless of his location, and the consumer's agreement to purchase is made at the consumer's home. It does not include a sale made pursuant to a preexisting revolving charge account, a catalogue credit sale, a preexisting consumer credit sale agreement providing for a series of sales, or a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, or a sale that may have been initiated by the consumer by communication with the seller at his business establishment.

(4) "Person" means an individual, partnership, corporation, limited liability company, association, or other group, however organized.

(5) "Person who is aged" means a natural person who is sixty-five years of age or older.

(6) "Person with a disability" means a natural person who has a physical or mental impairment which substantially limits one or more major life activities.

(7) "Services" means work, labor, and services for other than a commercial or business and including services furnished in connection with the sale or repair of goods.

(8) "Transaction" means an agreement between a consumer and any other person, whether or not the agreement is a contract enforceable by action, and includes the making of, and the performance pursuant to, that agreement.

Acts 1997, No. 194, §1; Acts 2014, No. 811, §3, eff. June 23, 2014.



RS 9:3541.22 - Prohibited practices

§3541.22. Prohibited practices

A. The home solicitation of any consumer where a loan is made encumbering the primary residence of that consumer for the purposes of paying for home improvements and where the transaction is part of a pattern or practice in violation of either Subsection (h) or (i) of Section 1639 of Title 15 of the United States Code or Subsection (e) of Section 226.32 of Title 12 of the Code of Federal Regulations is prohibited.

B. A third party holder in due course of a loan made in violation of Subsection A of this Section shall not be in violation of the prohibitions in this Section unless there was an agency relationship between the person who engaged in home solicitation and the third party holder, or the third party holder had actual knowledge of or participated in the transaction.

Acts 1997, No. 194, §1; Acts 2003, No. 514, §1.



RS 9:3542 - Requirement of insurance

PART VI. INSURANCE

§3542. Requirement of insurance

A. In any consumer credit transaction made under the authority of this Chapter, other than insurance premium financing, an extender of credit may request or require a consumer to provide credit life insurance, credit dismemberment insurance, and credit health and accident insurance as additional security for such contract or agreement. If the extender of credit provides credit life insurance, credit dismemberment insurance, or credit health and accident insurance to a consumer, he shall disclose to the consumer at the time of contracting his option to purchase such insurance coverage or shall make such disclosures as are required by Regulation Z of the Board of Governors of the Federal Reserve System, 12 C.F.R. 226.1 et seq. The cost of such insurance, if required by the extender of credit, is deemed to be a portion of the credit service charge or loan finance charge for the purpose of computing maximum rates. More than one policy of credit life insurance, policy of credit dismemberment insurance, or policy of credit health and accident insurance, or any combination thereof, on any one consumer may be in force with respect to any one contract or agreement at any one time; however, the coverage of credit life insurance, credit dismemberment insurance, or credit health and accident insurance on any one consumer with respect to any one contract or agreement may not exceed the total sum payable under such contract including all loan finance charges and credit service charges.

B.(1) On all consumer credit transactions, entered into on or after January 1, 1998, the premium rates shall be as follows:

(a) The premium rate for declining balance credit life insurance shall not exceed ninety cents per one hundred dollars per annum.

(b) The premium rate for joint credit life insurance coverage shall not exceed one dollar and thirty-five cents per one hundred dollars per annum.

(c) The premium rate for level term credit life insurance shall not exceed one dollar and eighty cents per one hundred dollars per annum.

(d) The premium rate for joint level term credit life insurance shall not exceed two dollars and seventy cents per one hundred dollars per annum.

(2) Beginning on or after January 1, 1999, on all consumer credit transactions entered into, the premium rates shall be as follows:

(a) The premium rate for declining balance credit life insurance shall not exceed eighty cents per one hundred dollars per annum.

(b) The premium rate for level term credit life insurance shall not exceed one dollar and sixty cents per one hundred dollars per annum.

(c) The premium rate for joint credit life insurance shall not exceed one dollar and twenty cents per one hundred dollars per annum.

(d) The premium rate for joint level term credit life insurance shall not exceed two dollars and forty cents per one hundred dollars per annum.

(3) The amount of credit life insurance issued pursuant to a consumer credit transaction shall not exceed the total sum payable under such contract including all loan finance and credit service charges. However, credit life insurance in the amount of the total amount payable not to exceed the maximum limits for each individual otherwise provided by law, may be issued on each of the lives of individuals who are co-obligors with respect to that consumer credit transaction.

(4) The premium rate for credit dismemberment insurance shall not exceed twenty-five cents per one hundred dollars per annum.

C. No policy of health and accident insurance may be issued pursuant to a consumer credit transaction other than seven day, fourteen day or thirty day retroactive health and accident insurance. The premium rates for retroactive accident and health insurance issued pursuant to a consumer credit transaction shall not exceed the rates set forth in the following schedule:

Amount per $100.00

Months

7-Day Retro

14-Day Retro

30-Day Retro

0-6

$ 1.75

$1.10

$ .85

more than 6 through 12

3.50

2.20

1.70

more than 12 through 24

4.30

3.00

2.50

more than 24 through 36

5.10

3.80

3.30

more than 36 through 48

5.60

4.60

4.10

more than 48 through 60

6.00

5.40

4.90

more than 60 through 72

6.80

6.20

5.70

more than 72 through 84

7.60

7.00

6.50

more than 84 through 96

8.40

7.80

7.30

more than 96 through 108

9.20

8.60

8.10

more than 108 through 120

10.00

9.40

8.90

D. An extender of credit may offer credit life insurance in connection with a revolving loan account, lender credit card account, revolving charge account, or seller credit card account. The premium rate for individual credit life insurance offered in connection with such accounts shall not exceed .154 dollars per one hundred dollars, or portion thereof, per thirty day billing period that coverage is afforded. The premium rate for joint credit life insurance offered in connection with such accounts shall not exceed .231 dollars per one hundred dollars, or portion thereof, per thirty day billing period that the coverage is afforded. The charge for the revolving credit life insurance premium for each billing period shall not be due and payable until the end of the billing period that it insures.

E. An extender of credit may offer any credit insurance authorized by the Louisiana Insurance Code in connection with a revolving loan account, lender credit card account, revolving charge account, or seller credit card account. The premium rate for these insurances shall not exceed the actuarial equivalent of the maximum rates allowed by law. Such rates shall have prior approval by the appropriate state agency. The charge for the revolving credit insurance premium for each billing period shall not be due and payable until the end of the billing period that it insures.

F. In connection with a single consumer credit transaction, an extender of credit may not request or require a consumer to provide any credit insurance that provides duplicate or substantially the same protection against a single peril or loss as that furnished by any other credit insurance provided in connection with the same consumer credit transaction.

G. Notwithstanding any other provision of law to the contrary, an extender of credit may offer any credit insurance authorized by the Louisiana Insurance Code in connection with any extension of credit authorized by this Chapter.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2; Acts 1980, No. 694, §1; Acts 1982, No. 630, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1987, No. 288, §1; Acts 1987, No. 908, §2; Acts 1988, No. 629, §1; Acts 1991, No. 480, §1; Acts 1991, No. 697, §1; Acts 1992, No. 1013, §1, eff. July 13, 1992; Acts 1992, No. 1087, §1, eff. July 14, 1992; Acts 1993, No. 726, §2; Acts 1995, No. 1184, §2; Acts 1997, No. 143, §1, eff. Jan. 1, 1998.



RS 9:3543 - Property insurance

§3543. Property insurance

A. An extender of credit may, in addition, request or require a consumer to insure property, all or part of which is involved in a contract or agreement, made under the authority of this Chapter, and include the cost of the insurance as a separate charge in the contract or agreement. The property shall be described so as to readily identify it and such description shall be included as part of the contract or agreement. This insurance and the premiums or charges thereon shall bear a reasonable relationship to the amount, term, and conditions of the contract or agreement, and to the existing hazards or risk of loss, damage, or destruction. This insurance and the premiums or charges thereon shall also bear a reasonable relationship to the character and value of the property insured or to be insured, when, in the event of loss, such insurance policy does not pay off the entire balance of the loan. Such insurance shall not provide for unusual or exceptional risks or coverages which are not ordinarily included in policies issued to the general public.

B. Where a consumer fails to maintain required property insurance or fails to provide the creditor with timely notice of the purchase or renewal of such insurance coverage, the creditor may, after notice to the consumer and expiration of a fifteen day curative period from the mailing of said notice, purchase insurance on the customer's property, including insurance protecting only the creditor's interest in such property. Such insurance premiums may be added to the outstanding balance of the customer's indebtedness and made subject to additional loan finance charges or credit service charges at the rate previously agreed to by the consumer.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1985, No. 554, §1; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 146, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3544 - Existing insurance

§3544. Existing insurance

When consumer credit insurance is required in connection with such a contract or agreement made under this chapter, the extender of credit shall furnish the consumer a statement which shall clearly and conspicuously state that consumer credit insurance is required in connection with the contract, and that the consumer shall have the option of furnishing the required insurance either through existing policies of insurance coverages through any insurance company authorized to transact business in Louisiana.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3545 - Limitations on insurance rates; contract requirements

§3545. Limitations on insurance rates; contract requirements

Any insurance provided, sold, or obtained through an extender of credit shall be written at lawful rates and in accordance with the provisions of the Louisiana Insurance Code by a company authorized to do business in this state which is not under a court-ordered rehabilitation, conservation, liquidation, or dissolution; provided, however, that such insurance may be written in accordance with R.S. 22:432 through 444 if the provisions thereof are applicable. Any extender of credit which writes insurance in compliance with the preceding requirements shall not be liable to any insured as a result of the insurer's inability to pay any claim to an insured due to insolvency, or pursuant to any court-ordered rehabilitation, conservation, liquidation, or dissolution. The contract or agreement must briefly indicate the kind, coverage, term, and amount of premium of such insurance.

Acts 1991, No. 697, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 9:3546 - Choice of insurer

§3546. Choice of insurer

The consumer shall have the privilege at the time of execution of the contract or agreement of purchasing any required or requested insurance from an agent or broker of his own selection and of selecting an insurance company acceptable to the extender of credit but, in such cases, the inclusion of the insurance premium in the contract or agreement shall be optional with the extender of credit. However, any licensed admitted property and casualty insurer possessing a valid certificate of authority to transact property and liability insurance coverage in the state of Louisiana shall be deemed to be an acceptable insurer for the provisions of this Chapter. The extender of credit may refuse any otherwise acceptable insurer which is under court-ordered rehabilitation, conservation, liquidation, or dissolution.

Acts 1990, No. 692, §2, eff. July 20, 1990.



RS 9:3547 - Conditions applying to insurance provided by the extender of credit

§3547. Conditions applying to insurance provided by the extender of credit

If a creditor agrees with a debtor to obtain or provide insurance

(1) the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor, or sent to him at his address as stated by him, within forty-five days after the term of the insurance commences; or

(2) the creditor shall promptly notify the debtor of any failure or delay in providing or obtaining the insurance, individual policy or certificate of insurance.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3548 - Cancellation of insurance; refund or credit upon cancellation

§3548. Cancellation of insurance; refund or credit upon cancellation

A. When a consumer credit transaction is paid in full for any reason, the insurance paid by the debtor and provided, sold, or obtained through the extender of credit in connection therewith shall be cancelled; however, this provision shall not apply to credit life insurance and property insurance other than contents insurance which is the subject of a specific written request by the consumer requesting that such insurance remain in force beyond the provision of this Section.

B. When insurance paid by the debtor is canceled, or terminated for any reason, the refund for unearned insurance premiums received by the extender of credit shall, at the extender's option, be applied toward payment of the premium for insurance to replace the coverage canceled, adjusted, or terminated, or toward payment of the unpaid balance of the consumer credit transaction. The order of applying said unearned premium shall be inverse to the order in which the installments of the consumer credit transaction are payable according to its terms, beginning with the installment due on the final due dates and not to the next ensuing installment which shall remain payable as originally scheduled. The remaining balance of unearned insurance premiums, if any, shall be refunded to the consumer; however, no cash refund shall be required if the amount thereof is less than one dollar, or to the extent provided for by federal law.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1980, No. 694, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 237, §1.



RS 9:3549 - Gain from insurance

§3549. Gain from insurance

Any gain, or advantage to the extender of credit, or any employee, officer, director, agent, general agent, affiliate or associate from such insurance or its provisions or sale shall not be considered as a further charge nor a further credit service charge or loan finance charge in violation of this chapter in connection with any contract or agreement made under this part.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3550 - Insurance premium finance companies

§3550. Insurance premium finance companies

A. This Section shall apply to any person engaged in the business of financing insurance premiums for consumers entering into premium finance agreements or otherwise acquiring premium finance agreements.

B. For purposes of this Section:

(1) "Insurance premium finance company" means a person engaged in the business of entering into premium finance agreements.

(2) "License" means an insurance premium finance company holding a license issued under this Section.

(3) "Person" includes an individual, limited liability company, partnership, association, business corporation, nonprofit corporation, common law trust, joint-stock company, or any other group of individuals however organized.

(4) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to an insurance premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract together with a service charge as authorized and limited by this Section. A premium finance agreement shall not include an agreement on the part of an extender of credit to finance credit life, credit disability, and credit property insurance coverage as an incident to a consumer credit transaction subject to this Chapter or subject to any other applicable provision of Louisiana or federal law.

C.(1) No person, unless otherwise exempt from the licensing requirement of this Chapter, shall engage in the business of financing insurance premiums in this state or out of this state with Louisiana consumers, enter into premium finance agreements, or otherwise acquire premium finance agreements subject to the Louisiana Consumer Credit Law, without first having obtained a license as an insurance premium finance company from the commissioner as provided in Subsection A of this Section.

(2) The commissioner may in his discretion give prior written approval for an unlicensed person to acquire insurance premium finance agreements in connection with securitized financing arrangements.

(3) The commissioner may issue insurance premium finance licenses for a temporary period, or subject to any restrictions or conditions he deems necessary. The application, license, examination, survey, renewal, and change of name or location fees shall be the same as those for a licensed lender as provided in R.S. 9:3561.1.

D.(1) Premium finance agreements shall:

(a) Be dated and signed by the insured or by its agent under a validly executed power of attorney.

(b) Contain the name and place of business of the insurance agent who negotiated the related insurance contract, and a brief description of the insurance contract involved.

(c) Include, either as part of the insurance premium finance agreement or refer to a separate document which shall be made a part of the insurance premium finance agreement by reference, an itemized listing of the premium cost, and each charge, fee, or other amount that is part of the total cost of obtaining the insurance coverage sought by the insured.

(d) Contain the address of the insured and other persons who are entitled to receive all notices required under this Chapter. The address may be in the form of an electronic address or a physical address.

(2) Upon accepting, funding, or declining a premium finance agreement of a related insurance contract primarily for personal, family, or household use, when the premiums were paid or were to be paid to the providing insurance agent, the premium finance company shall deliver or mail accountable written or electronic notification within five business days advising the insurer, managing general agent, or general agent of its action to accept, fund, or decline the premium finance agreement. The notification shall state the insured's full name and address, the producing insurance agent's full name and address, the total policy cost, and the premiums that were paid to the producing insurance agent, or that the payment of premium was declined. With respect to commercial policies, the insurer, managing general agent, or general agent receiving notification shall deliver or mail accountable written or electronic notification within ten business days advising the premium finance company that an insurance contract or contracts or endorsements listed in and related to the premium finance agreement was not issued.

E. An insurance premium finance company shall not charge, contract for, receive, or collect a loan finance charge or credit service charge, or any other fee or charge other than as provided in this Subsection or in Subsection F:

(1) The loan finance charge or credit service charge shall be computed on the balance of the premium due, less the down payment made by the insured in accordance with the premium finance agreement. Loan finance charges or credit service charges accrue from the effective date of the insurance coverage for which the premiums are being advanced to and including the date when the final installment of the premium finance agreement is paid.

(2) The loan finance charge or credit service charge shall not exceed the charges permitted under this law. The loan finance charge or credit service charge permitted by this Subsection anticipates repayment in consecutive monthly installments equal in amount for a period of one year. For repayment in greater or lesser periods or in unequal, irregular, or other than monthly installments, the credit service charge may be computed at an equivalent effective rate having due regard for the installments as scheduled.

(3) Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such an event he shall receive a refund credit consisting of precomputed finance charges or credit service charges that shall represent at least as great a proportion of the loan finance charge or credit service charge as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund credit is less than one dollar, or to the extent provided for by federal law, no refund need be made.

F. A premium finance agreement may provide for the payment by the insured of the delinquency charge in accordance with R.S. 9:3527, the N.S.F. check charge in accordance with R.S. 9:3529, an origination fee in accordance with R.S. 9:3530(A), attorney collection fees in accordance with R.S. 9:3534, and any charges as provided in this Subsection and in Subsection E. If the nonpayment by the consumer results in default and subsequently, results in cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge not to exceed twenty-five dollars, which need not be rebated or credited to the consumer in the event that the premium finance agreement is subsequently reinstated.

G. Insurance contracts may be canceled upon default as follows:

(1) When a premium finance agreement contains a power of attorney enabling the insurance premium finance company to cancel any insurance contract, or contracts, or endorsements listed in the agreement, the insurance contract, or contracts, or endorsements shall not be canceled by the insurance premium finance company unless such cancellation is effectuated in accordance with this Subsection.

(2) Upon default of the insurance premium finance agreement by the debtor, the premium finance company shall mail or send an electronic notice of cancellation to the insured, at his last known mailing or electronic address as shown on the records of the insurance premium finance company. In the event the default is timely cured, the premium finance company shall, within three business days from the time the default was cured, mail or send electronic notice of rescission of the cancellation notice to the insured, at his last known mailing or electronic address as shown on the records of the premium finance company and to all other parties who had previously been sent notice of cancellation. In the event the default is not timely cured as provided herein and the insurance policy is canceled pursuant to the terms of the insurance premium finance agreement, a copy of the notice of cancellation of the insurance contract shall also be sent to the insurance agent negotiating the related insurance contract whose name and place of business appears on the insurance premium finance agreement. Such notice of cancellation shall also state the name of any governmental agency, holder of a security interest in the insured property, or third party also requiring notice of cancellation as shown on the insurance premium finance agreement.

(3)(a) Ten days after notice of cancellation has been mailed to the insured, if the default has not been cured, the insurance premium finance company may thereafter effect cancellation of such insurance contract, or contracts, or endorsements by sending to the insurer, by depositing in the mail or with a private carrier, or via electronic mail, within five business days after the date of cancellation, except when the payment has been returned uncollected, a copy of the notice of cancellation together with a statement certifying that:

(i) The premium finance agreement contains a valid power of attorney as provided in Paragraph (1) of this Subsection.

(ii) The premium finance agreement is in default and the default has not been timely cured.

(iii) Upon default, a notice of cancellation was sent to the insured as provided in Paragraph (2) of this Subsection, specifying the date of sending by the premium finance company to the insured.

(iv) Copies of the notice of cancellation were sent to all persons shown by the premium finance agreement to have an interest in any loss which may occur thereunder, specifying the names and addresses of any governmental agencies, holders of a security interest in the insured property, or third parties to whom the insurance premium finance company has sent notice of cancellation.

(b)(i) Upon receipt of such notice of cancellation and statement from the premium finance company, the insurer shall consider that cancellation of the insurance contract or contracts has been requested by the insured but without requiring the return of the insurance contract or contracts and the insurer may proceed to cancel such contract or contracts as provided in R.S. 22:885. The effective date of cancellation shall be as of 12:01 a.m. on the tenth day after the date of sending of the notice of cancellation as shown in said statement furnished to the insurer by the premium finance company.

(ii) The time period between the date of the late notice and notice of cancellation was sent shall commence upon the date the late notice is sent.

(iii) Payment of an insurance premium installment by the insured, or on behalf of the insured, with a check or other instrument, which is returned to the premium finance company by the financial institution or other entity upon which it is drawn for insufficient funds available in the account, lack of credit, closed account, stopped payment, or for any other reason, shall be deemed grounds for the premium finance company to cancel the insurance policy pursuant to the terms of the power of attorney from the date the insurance policy could have been canceled upon default for nonpayment.

(c) The receipt of such notice of cancellation and statement by the insurer shall create a conclusive presumption that the facts stated in said notice and statement are correct, that the insurer is entitled to rely on such facts and that the cancellation of the insurance contract or contracts is concurred in and authorized by the insured. No liability of any nature whatsoever either in favor of the insured, any governmental agency, holder of a security interest in the insured property, or third party shall be imposed upon the insurer as a result of any misstatement of fact contained in said notice of cancellation or statement furnished by the insurance premium finance company to the insurer, or as a result of failure by the insured, any governmental agency, holder of a security interest in the insured property, or third party to receive the notice of cancellation required by Paragraph (2) of this Subsection, or as a result of failure of the insurance premium finance company to comply with any of the requirements of this Subsection. Upon mailing of any unearned premium and unearned commission to the insurance premium finance company as soon as practicable following such cancellation, the insurer shall be fully discharged from all liability under the insurance contract or contracts for any loss occurring subsequent to the effective date of cancellation.

(4) Upon receipt of the notice of cancellation, the insurer shall give notice to any governmental agency, holder of a security interest in the insured property, or other third party as shown in the records of the insurer requiring statutory, regulation, or contractual notice and which were not given by the premium finance company as provided in Paragraph (3) of this Subsection. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, holder of a security interest in the insured property, or third party on or before the fifth business day after the day it receives a copy of the notice of cancellation from the insurance premium finance company and shall determine the effective date of cancellation taking into consideration the number of days notice required to complete the cancellation if such notice is given by the insurer, otherwise the effective date of cancellation shall be calculated from the date the premium finance company sent the notice to such governmental agency, holder of a security interest in the insured property, or other third party taking into consideration the number of days notice required to complete the cancellation.

H. Whenever the financed insurance contract, or contracts, or endorsements are canceled, the insurer shall return whatever unearned premiums and unearned commissions that are due under the insurance contract to the insurance premium finance company for the account of the insured or insureds as soon as reasonably possible but in no event shall the period for payment exceed sixty days after the effective date of cancellation. In the event that the crediting of return premiums and commissions to the account of the insured results in a surplus over the amount due from the insured, the insurance premium finance company shall refund such excess to the insured within sixty days of receipt of the proceeds from the insurer unless the commissioner grants, upon a showing of good cause, an extension pursuant to a request for additional time, provided that no such refund shall be required if it amounts to less than one dollar, or to the extent provided by federal law. The parties to an insurance premium finance agreement may agree that the unearned premiums and unearned commissions may be retained by or paid to the insurance company in order to purchase continued coverage under the insurance contract. In such event, the insurance premium finance company shall only retain the funds necessary to pay the amount required to pay the insurance premium finance agreement in full and shall transfer such excess funds to the insurance company in a timely manner to assure that the insurance coverage is not terminated. When the insurance agent provides proof that any check, money order, bank draft, or other means of payment used to pay the down payment was returned by the financial institution for whatever reason, the refund of surplus funds shall be made from the lender to the agent. The refund shall be made payable to both the agent and the insured.

I. No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledges, encumbrances, successors, or assigns.

J. No insurer or its agent may refuse to issue a policy of insurance solely because the premiums therefor have been advanced by a premium finance company licensed in Louisiana. Nor shall any insurer or its agent discriminate, intimidate, or retaliate against a producing agent/broker who uses premium financing by denying him the same rights accorded agents/brokers whose insureds pay their policies in a different manner.

Added by Acts 1980, No. 694, §1; Acts 1985, No. 808, §1, eff. July 22, 1985; Acts 1985, No. 333, §1, eff. July 9, 1985; Acts 1986, No. 584, §4, eff. July 2, 1986; Acts 1988, No. 629, §1; Acts 1988, No. 629, §2; Acts 1991, No. 697, §1; Acts 1992, No. 354, §1; Acts 1992, No. 355, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 237, §1; Acts 1999, No. 941, §1; Acts 2003, No. 633, §1; Acts 2003, No. 645, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 1016, §1; Acts 2014, No. 359, §1.



RS 9:3551 - Unconscionability

PART VII. REMEDIES AND PENALTIES

§3551. Unconscionability

With respect to a consumer credit transaction, if the court as a matter of law finds the agreement or any clause of the agreement to have been unconscionable at any time it was made the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result; provided, however, for the purposes of this chapter, an agreement, clause, charge or practice expressly permitted by this chapter or any other law or regulation of this state or of the United States or subdivision of either, or an agreement, clause, charge or practice necessarily implied as being permitted by this chapter or any other law or regulation of this state or the United States or any subdivision of either is not unconscionable.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973.



RS 9:3552 - Effect of violations on rights of parties

§3552. Effect of violations on rights of parties

A. Violations discovered as a result of written consumer complaint

(1) Intentional violations or violations not caused by good faith errors.

(a) If the court finds that the extender of credit has intentionally or as a result of error not in good faith violated the provisions of this chapter, the consumer is entitled to a refund of all loan finance charges or credit service charges and has the right to recover three times the amount of such loan finance charge or credit service charge together with reasonable attorney's fees. The right to recover the civil penalty under this subsection accrues only after

(i) written notice is given to the extender of credit by certified mail addressed to the extender of credit's place of business in which the consumer credit transaction arose;

(ii) a copy of such notice is mailed to the extender of credit's agent for service of process; and

(iii) thirty days have elapsed since receipt of such notice by the extender of credit, and the violation has not been corrected.

(b) Except as otherwise provided herein, if the notices provided for in Subsection A(1)(a) of this section have been given by the consumer, the following acts by the extender of credit shall be presumed to be an intentional violation or a violation not resulting from good faith error:

(i) Failure to return or give credit for an overcharge in the loan finance charge or credit service charge or, failure to return a deficiency in the rebate within the time period set forth in Subsection A(1)(a)(iii) of this section when such overcharge or deficiency exceeds the greater of (1) ten percent of such loan finance charge, credit service charge or rebate; or (2) fifteen dollars.

(c) If the extender of credit fails to return or give credit for an overcharge or deficiency as provided in Subsection A(1)(b) of this section, in addition to the penalties in Subsection A(1)(a) of this section, the consumer executing the consumer credit transaction and giving the required notices shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of such failure to act.

(d) In the case of multiple violations involving an overcharge in the loan finance charge, credit service charge or rebate of the size described in Subsection A(1)(b)(i) of this section, the extender of credit must notify the commissioner of the existence of such multiple violation and must give the commissioner a reasonable description of such multiple violation within thirty days after the receipt of the written notice from the complaining consumer, and the extender of credit must correct such multiple violation as to each consumer affected thereby within thirty days of the receipt of the written notice from the complaining consumer. Upon good cause shown, the commissioner may grant up to two thirty day extensions within which the extender of credit must correct the violation. If the extender of credit fails to give the commissioner the required notice or fails to correct such multiple violation as required herein, then from such failure it shall be presumed that such multiple violation was intentional or not in good faith.

(2) Unintentional violations or violations caused by good faith errors.

(a) If a violation of this chapter is not intentional or is made in good faith on the part of the extender of credit the court may require the extender of credit to correct the violation, but the consumer is not entitled to the civil remedies granted by this section; provided however the provisions hereof shall not protect the extender of credit if the provisions of Subsections A(1)(b) and A(1)(d) of this section are applicable.

(b) If the complaining consumer gives the extender of credit written notice as provided in Subsections A(1)(a)(i) and A(1)(a)(ii) of this section of an alleged violation of the provisions of this chapter, although such violation was unintentional or resulted from good faith error or did not in fact exist, the extender of credit must give the complaining consumer a reasonable response to the complaint in writing within thirty days of the receipt of written notice from the complaining consumer. If the extender of credit fails to give such response timely, the complaining consumer shall be entitled to collect from the extender of credit up to one hundred dollars of his actual documented out-of-pocket expenses incurred as a direct result of the failure of the extender of credit to comply with the provisions hereof.

B. Self-discovered violations

(1) An extender of credit has no liability for the civil remedies granted by this section in all instances other than multiple violations and whether intentional or resulting from good faith error or not, if: (a) within fifteen days after discovering a violation and prior to receipt of written notice of such violation from a consumer, or (b) within fifteen days after the occurrence of such violation, regardless of receipt of such notice from a consumer, the extender of credit gives written notice to the consumer or his designated agent of the violation and corrects the violation. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the writing containing the violation is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

(2) In the case of all self discovered multiple violations whether intentional or resulting from good faith error or not, the extender of credit shall have no liability for the civil remedies granted by this section if: (a) within fifteen days after discovering such violations the commissioner is notified of the existence of such multiple violation and given a reasonable description thereof, and (b) such violations are corrected as to each consumer affected thereby within thirty days after discovering such violations. Upon good cause shown the commissioner may grant up to two thirty day extensions within which the extender of credit may correct the violation. If a consumer delivers written notice of such violation at any time after the commissioner is notified by the extender of credit, it shall not affect the rights of the extender of credit to be relieved of liability as provided herein.

C. No act done or omitted in conformity with any advisory opinion or interpretation issued by the office of financial institutions at the time of the act or omission or subsequent to the act or omission shall constitute a violation of this Chapter, notwithstanding that after such act or omission has occurred, such advisory opinion or interpretation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason. Advisory opinions and interpretations of the office of financial institutions shall not be considered rules requiring compliance with the rulemaking process of the Louisiana Administrative Procedure Act. The commissioner and the employees of the office of financial institutions shall have no liability to any person with respect to an advisory opinion or interpretation issued in connection with this Chapter.

D. Except as otherwise provided herein, any written notice required in this section may be mailed by registered, certified, first class, or air mail at the sender's option. Proof of receipt by the extender of credit may consist of a return receipt executed by an employee of the extender of credit. Proof of receipt by the consumer may be a return receipt executed by the consumer. Proof of mailing any written notice may be a postmarked registered mail receipt, a postmarked certified mail receipt, or a post office certificate of mailing.

The written notice shall identify the contract, state the names of the extender of credit and the consumer, and shall include the date and a reasonable description of the violation.

In any case where the extender of credit must respond in writing to a complaining consumer, the written notice or other required written response shall be mailed to the last address contained in the extender of credit's file on that consumer, unless the consumer specifies a different address in his written notice sent to the extender of credit.

E. Any civil action under this section must be brought within sixty days of final payment of the consumer credit contract, or in the case of a revolving loan or revolving charge account, within one year of the date of the violation.

F. Definitions of terms used in this section:

(1) The term "civil remedies" as used herein shall include civil penalties, attorney's fees and out-of-pocket expenses.

(2) The term "good faith error" as used herein shall include errors of law as well as errors of fact.

(3) The term "multiple violation" as used herein means a violation which has recurred more than one hundred times as a result of a common error.

G. Attorney fees shall be measured by the time reasonably expended by the consumer's attorney and not by the amount of recovery.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1995, No. 1184, §2; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000.



RS 9:3553 - Criminal penalties

§3553. Criminal penalties

A.(1) An extender of credit and any individual directly involved in the extension of credit who willfully makes charges in excess of those permitted by the provisions of this chapter is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not less than two hundred fifty dollars or more than five thousand dollars, or to imprisonment not exceeding one year, or both.

(2) A person, other than a supervised financial organization, who willfully engages in the business of making or taking assignments of consumer loans without a license in violation of the provisions of this Chapter applying to authority to make consumer loans is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not less than two hundred fifty dollars nor more than five thousand dollars, or to imprisonment not exceeding one year, or both.

(3) A person who willfully engages in the business of making consumer credit transactions, or of taking assignments of rights against consumers arising therefrom and undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this Chapter concerning notification (R.S. 9:3563-3565), is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding one thousand dollars, or to imprisonment not exceeding four months, or both.

(4) A person who willfully engages in the business of consumer loan brokering without complying with the provisions of this Chapter concerning registration (R.S. 9:3572.1 et seq.) is guilty of a misdemeanor, and upon conviction may be sentenced to pay a fine not exceeding five thousand dollars, or to imprisonment not exceeding one year, or both.

B. When the extender of credit is a corporation, its officers, directors or stockholders who are not personally involved in violations of this Chapter shall not be subject to the criminal penalties of this Section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1992, No. 147, §1; Acts 1995, No. 1184, §2.



RS 9:3554 - Powers of commissioner

PART VIII. ADMINISTRATION

§3554. Powers of commissioner

A. In addition to other powers granted by this Chapter, the commissioner within the limitations provided by law may:

(1) Receive and act on complaints, take action designed to obtain voluntary compliance with this Chapter, including entering into voluntary consent or compliance agreements with persons conducting activities regulated by this Chapter without the necessity of a hearing or order, or commence proceedings on his own initiative.

(2) Counsel persons and groups on their rights and duties under this Chapter.

(3) Establish programs for the education of consumers with respect to credit practices and problems.

(4) Make studies appropriate to effectuate the purposes and policies of this Chapter and make the results available to the public.

(5) Adopt, amend, and repeal substantive rules when specifically authorized by this Chapter, and adopt, amend, and repeal procedural rules to carry out the provisions of this Chapter.

(6) Collect and compile information and data from all licensees concerning the operation, function, and extent of all consumer loan activities. The information and data collected by the commissioner from the licensee shall include, for the preceding year, the following:

(a) The total number and dollar amount of consumer loans originated including installment, insurance premium finance, deferred presentment, and any other type of loan as may be applicable.

(b) The total number and dollar amount of consumer loans outstanding including installment, insurance premium finance, deferred presentment, and any other types of loans as may be applicable.

(c) The aggregate amount of fees earned including interest, service charges, late fees, origination fees, documentation fees, and insufficient funds fees.

(d) The total number of consumer loans in default or collection status and the balance of those loans as of the reporting date.

(e) The total number of consumer loans reduced to judgment and the principal amount of those judgments.

B. The commissioner shall have the power to promulgate rules and regulations necessary for the enforcement of but not inconsistent with this chapter. Such rules and regulations shall be referenced to the sections or subsections which they interpret or apply. Copies of rules and regulations shall be sent to all persons who have filed notification with the commissioner at least thirty days prior to the effective date of the rule or regulation.

C.(1) The commissioner is hereby authorized to request and obtain from any other department or agency of the state and such are hereby authorized to furnish to the commissioner any records or information relevant to any consumer complaint or consumer credit transaction investigation or hearing by the commissioner, but excluding records or information otherwise provided by law to be privileged. The commissioner, in his sole discretion, when requested in writing, may disclose or cause the employees of the office of financial institutions to disclose records of the office of financial institutions concerning any person governed by Title 9, when such records are requested by another state or federal agency having authority to investigate or license such person governed by Title 9, or are requested by a bankruptcy trustee or any law enforcement agency in connection with an investigation to recover assets of a current or former licensee.

(2) If the lender's records are located outside the state, the lender, at the commissioner's option, shall make those records available to the commissioner at a location within the state convenient to the commissioner, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

D. The commissioner shall have the power to subpoena any person for the purpose of discovering violations of this chapter.

E. The commissioner may, upon notice to a person regulated by this Chapter and reasonable opportunity to be heard at an administrative hearing, revoke or suspend the license, notification, or registration if:

(1) The person has violated any provisions of this Chapter or any rule or order lawfully made by the commissioner under this Chapter.

(2) The person has violated any provisions of a voluntary consent or compliance agreement which has been entered into with the commissioner.

(3)(a) The person has intentionally or knowingly provided or caused to be made any false or fraudulent information or financial statements to the commissioner.

(b) The person has intentionally or knowingly failed to state in any application for a license, registration, or notification any material fact which is required to be stated therein.

(c) The commissioner finds any fact or condition exists which, if it had existed at the time of the original application for licensure, notification, or registration, would have warranted the refusal of its issuance.

(4) The person fails to maintain records as required by the commissioner by rule, after being given written notice and thirty days within which to correct the failure to maintain such records. Upon good cause shown, the commissioner may grant up to two thirty-day extensions within which the recordkeeping violations may be corrected.

(5) The person violates any provision of a regulatory or prohibitory statute, and has been found to have violated such statute by the governmental agency responsible for determining such violations.

(6) The person engages in fraudulent conduct, including a finding of civil fraud.

(7) The person has been permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the business of making loans.

(8) A license, notification, or registration the person holds in any other state to engage in the business of making consumer loans or consumer credit sales is revoked or suspended for acts or practices which also violate the provisions of this Chapter.

(9) The person violates the written restrictions or conditions under which his license, registration, or notification was issued.

(10) The person transfers consumer loans to an unlicensed or non-exempt person, without the prior written approval of the commissioner, except in accordance with the provisions of this Chapter or any rule pursuant thereto.

(11) The person has abandoned the physical location for which the license, registration, or notification was issued, has not applied for a change of location, and fails to respond within thirty days to a certified mail notice sent to his registered agent for service of process and to his mailing address.

(12) A person which is a business entity is used as a means of furthering a criminal act or a civil fraud.

(13) Another consumer loan license held by the same person or his parent company is revoked for serious and repeated violations of the Louisiana Consumer Credit Law.

(14) A person fails, after notice and without lawful excuse, to obey an order or subpoena issued by the commissioner.

F. The commissioner may, if he finds that the public safety or welfare requires emergency action, order an immediate suspension of a license, registration, or notification under this Chapter, or order a person to immediately cease and desist from an act or practice regulated by this Chapter and to take affirmative action to prevent the continuance of such act or practice pending a hearing, whenever it appears that any person has engaged in or is engaging in any act or practice which is prohibited by this Chapter, or by any rule, regulation, or order promulgated or issued thereunder, or any person has failed to act under any affirmative duty imposed by this Chapter, or rule or regulations promulgated or issued thereunder, subject to the right of such person to a hearing as provided in the Administrative Procedure Act. Such order shall become effective upon service upon such person and shall provide for a hearing and opportunity to be heard within ten days of the order, unless extended by mutual consent of the parties. An order of immediate suspension shall be temporary and shall expire automatically if the commissioner fails to afford notice and an opportunity for hearing pursuant to the Administrative Procedure Act. Such temporary order shall remain effective and enforceable pending the completion of such administrative proceedings or until such time as the commissioner shall dismiss the charges specified in such notice.

G. The commissioner shall conduct a hearing for the purpose of revoking or suspending the license of a licensed lender when three aggrieved parties not related by marriage to each other have filed affidavits stating facts reasonably showing that the licensed lender has engaged in fraudulent conduct.

H. The commissioner may, upon notice to a person engaging in activities regulated under this Chapter and a reasonable opportunity to be heard at an administrative hearing, do one or more of the following:

(1) Place permanent or temporary restrictions upon a person's exercise of any of the privileges granted by this Chapter, if the person is found to have violated any of the provisions of this Chapter or of any rule promulgated by the commissioner.

(2) Issue and serve upon a person an order requiring such person to cease and desist and take corrective action whenever the commissioner finds that such person is violating or has violated any provisions of this Chapter, any rule or order adopted under this Chapter, or any written agreement entered into with the office of financial institutions.

(3) Issue a public reprimand.

I.(1) The commissioner may remove from office any individual with power to direct the management or policies of a person regulated by this Chapter, including but not limited to any officer, director, or manager, if any such individual is convicted of, pleads guilty to, or is found guilty after a plea of nolo contendere, of any felony under any state or federal law, or of a misdemeanor of which fraud is an essential element or which involves any aspect of the business of making loans. Prior to such removal, the commissioner shall serve written notice upon such individual and upon the person regulated by this Chapter, of his intent to remove such individual from office. If such individual remains in office thirty days after such written notice, the commissioner may revoke the license or other privileges granted by this Chapter without any further notification or a hearing.

(2) The commissioner may, upon notice to an individual with the power to direct the management or policies of a person regulated by this Chapter, including but not limited to any officer, director, or manager, and after reasonable opportunity to be heard at an administrative hearing, remove the individual from participating in the affairs of a licensee if that individual has been prohibited, temporarily or permanently, by any other state or federal regulator from participating in activities for which he is licensed under this Chapter.

J. If it is found, after an administrative hearing, that consumers who have done business with the extender of credit have been aggrieved by an improper loan finance charge, credit service charge, deferral charge, delinquency charge, or improper rebate, or the inclusion of an improper item in the amount financed, the commissioner may institute a civil action on behalf of such consumers in any form which he deems appropriate to effectuate the provisions of this Subsection, in order to recover any such money improperly exacted from the consumer by the extender of credit, provided that sixty days have passed after giving notice by certified mail of his intentions. All monies recovered shall be returned to the aggrieved consumer in a manner deemed to be reasonable and which shall assure prompt and expeditious payment to the consumer, in whole or in part, and is calculated to minimize the expenses associated with the distribution of such monies.

K. Whenever an alleged violation has occurred under this Section which necessitates action on the part of the commissioner, and the person has arbitrarily refused to cooperate with the commissioner after due notice, the commissioner may send an investigator to investigate the alleged violation.

(1) The commissioner, after investigation of a complaint and after a proper opportunity for hearing and after finding that a provision of this Chapter has been violated, may issue an order to cease and desist from further violations of a like nature; or

(2) The commissioner, upon notice to the extender of credit and after reasonable opportunity to be heard, provided that he finds that the extender has willfully failed to comply with the provisions of this Chapter to an extent to warrant belief that the business will not be operated honestly and fairly within the purposes of this Chapter, may revoke the privileges granted under this Chapter.

L. The commissioner shall have authority to examine the books, records, and accounts of all persons regulated under or making loans subject to the Louisiana Consumer Credit Law. Such examination shall not occur more frequently than once a year unless there arises the necessity for an additional examination based on a probable cause.

M. If any part of the regulations promulgated is declared invalid, all parts that are severable from the invalid parts shall remain in effect.

N. The information and data collected by the commissioner pursuant to this Section shall be reported by the licensee, by March first of each year, through the Nationwide Mortgage Licensing System and Registry or in a format deemed acceptable by the commissioner as required by the licensing system or in a format prescribed by the commissioner. Upon request from the commissioner, all licensees shall submit any requested documentation to validate the information contained in the report in a format prescribed by the commissioner. Any licensee failing to adhere to the reporting requirements by filing untimely, inaccurate, or fraudulent reports may be subject to the assessment of penalties, remedies, or enforcement measures provided in this Part.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2; Acts 1991, No. 700, §1, eff. July 18, 1991; Acts 1992, No. 139, §1; Acts 1992, No. 149, §1; Acts 1992, No. 150, §1, eff. June 5, 1992; Acts 1999, No. 261, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2014, No. 293, §1.



RS 9:3554.1 - Commissioner's powers; unlicensed persons

§3554.1. Commissioner's powers; unlicensed persons

A. For the purpose of discovering violations of this Chapter or securing information lawfully required by it hereunder, the commissioner may at any time investigate the loans and business and examine the books, accounts, records, and files used therein of every person engaged in or believed to be engaged in any business regulated by this Chapter, whether such person shall act or claim to act as principal or agent or within or without the authority of this Chapter. For such purpose the commissioner shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of such persons. The commissioner may require the attendance of and examine under oath all persons, may administer oaths or affirmations, and, upon his own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

B. No person, except as authorized by the provisions of this Chapter, shall, directly or indirectly, charge, contract for or receive any interest, charge, or consideration upon the loan, use, or forbearance of money or credit for a consumer purpose.

C. If any individual without lawful excuse fails to obey a subpoena or to give testimony when directed to do so by the commissioner or obstructs the proceedings by any means, whether or not in the presence of the commissioner that individual is guilty of contempt. The commissioner may file a complaint in a district court setting forth the facts constituting the contempt and requesting an order returnable in not less than two days or more than five days, directing the alleged offender to show cause before the court why he should not be punished for contempt. If the court determines that the respondent has committed any alleged contempt, the court shall punish the offender for contempt.

D. If an investigation or examination by the commissioner shall disclose that any person has violated the provisions of this Chapter relative to licensing requirements other than as a result of a bona fide error, the costs of such investigation or examination shall be borne by the person investigated or examined and the commissioner may maintain an action in any court to recover such costs.

E. Whenever the commissioner has reasonable cause to believe that any person is violating, is threatening to violate, or is about to violate any provision of this Chapter relative to licensing, notification, or registration requirements, he may in addition to all actions provided for in this Chapter, and without prejudice thereto, order such person to cease and desist from such violation, and/or may order such person to cease collecting or enforcing such consumer loans subject to the Louisiana Consumer Credit Law, unless and until such person is licensed to make consumer loans pursuant to this Chapter. An action may be brought by the commissioner or by the attorney general of Louisiana to enjoin such person from engaging in or continuing such violation or from doing any act or acts in furtherance thereof. In any such action an order or judgment may be entered awarding such preliminary or final injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a restraining order or injunction, the court in which such action is brought shall have power and jurisdiction to impound, and to appoint a receiver for the property and business of the defendant, including books, papers, documents, and records pertaining thereto or so much thereto as the court may deem reasonably necessary to prevent violations of the licensing, notification, or registration provisions of this Chapter through or by means of the use of said property and business. Such receiver, when appointed and qualified, shall have such powers and duties as to custody, collection, administration, winding up, and liquidation of such property and business as shall from time to time be conferred upon him by the court.

F. In addition to any other authority conferred, the commissioner may impose a fine or penalty not exceeding one thousand dollars upon any person required to be licensed under this Chapter who, at an administrative proceeding is determined to have violated the licensing provisions of this Chapter. Such fines may be imposed by a court in which the commissioner has brought an action authorized by this Section. For the purposes of this Section, each day that an unlicensed person engages in the activities regulated by this Chapter shall constitute a separate violation.

Acts 1992, No. 1013, §1, eff. July 13, 1992; Acts 1992, No. 1112, §1, eff. July 14, 1992.



RS 9:3554.2 - Reapplication after revocation of a license

§3554.2. Reapplication after revocation of a license

A. Any person whose licensure under this Chapter has been revoked for any reason may not reapply for a license under this Chapter until after at least five years from the date of the order of suspension or revocation unless the commissioner, in his sole discretion, prescribes an earlier or later date.

B. For purposes of this Section:

(1) The term "order" shall mean the commissioner's notification of revocation of the person's license.

(2) The term "person" shall include the applicant, its owners, and its members if the applicant is a limited liability company, its partners if the applicant is a partnership, its officers and directors if the applicant is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the person.

Acts 2006, No. 213, §1.



RS 9:3554.3 - Cost of appeal; effect of final decision

§3554.3. Cost of appeal; effect of final decision

A. Subject to the provisions of R.S. 13:4521 and 4581, all estimated costs of appeal, including those involved in preparation of the administrative record for appeal, taken by a person in connection with an adverse ruling of an administrative law judge in connection with a hearing held pursuant to this Chapter and the Administrative Procedure Act, shall be paid by that person within sixty days of the filing of the petition for appeal in the district court. Failure to pay such estimated costs within the time specified herein shall result in said appeal being dismissed with prejudice and without the necessity of any further action being taken by any party.

B. Any final and definitive decision of an administrative law judge, or in the case such decision is appealed, a final and definitive judgment of an appellate court, issued in connection with any hearing held pursuant to this Chapter and the Administrative Procedure Act shall be considered a valid and final judgment that may be made executory by the commissioner in accordance with the Code of Civil Procedure.

Acts 2006, No. 213, §1.



RS 9:3555 - Injunctions; investigations; enforcement actions; civil penalties; costs

§3555. Injunctions; investigations; enforcement actions; civil penalties; costs

A. The commissioner may bring a suit in a court of competent jurisdiction and venue to restrain and enjoin an extender of credit or a person acting on his behalf or both from engaging in future violations of this Chapter or from engaging in a course of fraudulent conduct in inducing consumers to enter into fraudulent consumer credit transactions or in the collection of debts in violation of law.

B. If the court finds that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in fraudulent conduct or in conduct that violates this Chapter, it may grant injunctive relief as otherwise provided by law but without the furnishing of a bond by the commissioner.

C. If an investigation or examination conducted by the commissioner discloses that any person has violated an order of the commissioner under the provisions of this Chapter, or has violated a consent agreement entered into with the commissioner, other than as a result of a bona fide error, the cost of such investigation or examination shall be borne by the person investigated or examined. If the commissioner is granted an injunction pursuant to this Section, or is granted a court order enforcing an order of the commissioner or enforcing any provision of a consent agreement, the commissioner may recover from the defendant or defendants costs and reasonable attorney fees incurred in bringing such action.

D. Civil penalties paid to the commissioner, and overcharge violations of five dollars or less per consumer ordered by the commissioner to be refunded, and paid to the commissioner, shall be deposited in the state treasury and, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund shall be designated as self-generated revenues of the agency.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1992, No. 138, §1, eff. June 5, 1992; Acts 1995, No. 1184, §2; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2001, No. 1182, §1, eff. July 1, 2001.



RS 9:3556 - Method of procedure

§3556. Method of procedure

A. The commissioner may, in his discretion, conduct such investigations and hearings as he deems necessary to ascertain possible violations of this Chapter or any rule or order promulgated or issued hereunder. Such hearings may be private, if the commissioner, in his sole discretion, so determines after considering the interests of the person afforded the hearing and the need to protect the public interest. If a public hearing is held and any confidential records of the office of financial institutions are produced by discovery or introduced into evidence at the hearing, such records shall not become public but shall be sealed.

B. The Louisiana Administrative Procedure Act shall supplement this Chapter for the purpose of administrative hearings.

Acts 1991, No. 700, §1, eff. July 18, 1991.



RS 9:3556.1 - Records; rules

§3556.1. Records; rules

A. Each person regulated by this Part shall maintain records of its consumer credit sales or loans as required by the commissioner or by rule. Persons who make consumer credit sales and do not transfer or assign their agreements to a supervised financial organization, a lender who files notification pursuant to R.S. 9:3564, or a licensed lender within thirty-five days, as provided by R.S. 9:3521, shall comply with the Records Retention Rule for licensed lenders, and shall promptly notify the commissioner that such person is collecting or otherwise enforcing consumer sales agreements or consumer loans and shall further retain copies of all such documents and contracts on file for examination by the commissioner.

B. Any records to be retained pursuant to this Section or regulations promulgated hereunder may be reproduced by any photographic, photostatic, microfilm, microcard, or miniature or microphotographic process, or by any mechanical or electronic recording or re-recording electronic or optical imaging, chemical process, or other process or technique which accurately reproduces the original or forms or creates a durable medium for accurately reproducing the original record.

C. Each reproduction shall be treated for all purposes as if it were the original record, item, or instrument.

D. The commissioner may promulgate such rules and regulations in accordance with the Administrative Procedure Act as he deems necessary to effect the purposes of this Part.

Acts 1995, No. 1184, §2; Acts 1997, No. 63, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000.



RS 9:3556.2 - Guidance by commissioner; advisory opinions

§3556.2. Guidance by commissioner; advisory opinions

A. Advisory opinions and interpretations of the office shall not be considered rules requiring compliance with the rulemaking process under the Louisiana Administrative Procedure Act.

B. This Section shall only have prospective application.

Acts 1997, No. 58, §2.



RS 9:3556.3 - Violations; penalties

§3556.3. Violations; penalties

A person subject to this Part who violates a provision of this Chapter may be fined up to one thousand dollars for each violation. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such fines, together with his costs and attorney fees incident to such action.

Acts 1997, No. 63, §1.



RS 9:3557 - Authority to make consumer loans

PART IX. LICENSING PROVISIONS

§3557. Authority to make consumer loans

A. Unless a person has first obtained a license from the commissioner as provided under this Part, he shall not engage in the business of:

(1) Making consumer loans; or

(2) Making loans with the use of a lender credit card or similar arrangement.

NOTE: Subsection B eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

B. Provided that the creditor has one or more offices in this state, a creditor may not take assignments of and undertake direct collection of payments from or enforce rights against consumers arising from consumer loans, without first having obtained a license from the commissioner as provided under this Part. A creditor may, however, collect and enforce consumer loan obligations of which he has taken assignment for three months without a license if he notifies the commissioner in writing of his intention to take assignments of consumer loans, including the name and address of the proposed assignee and assignor, the number of loans assigned, the dollar amount of the assignment, and other information the commissioner requires at least ten days prior to the time the assignment is made, and the commissioner has not objected, and such creditor promptly applies for a license and his application has not been denied.

NOTE: Subsection B as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

B. A creditor may not take assignments of and undertake direct collection of payments from or enforce rights against consumers arising from consumer loans, without first having obtained a license from the commissioner as provided under this Part. A creditor may, however, collect and enforce consumer loan obligations of which he has taken assignment for three months without a license if he notifies the commissioner in writing of his intention to take assignments of consumer loans, including the name and address of the proposed assignee and assignor, the number of loans assigned, the dollar amount of the assignment, and other information the commissioner requires at least ten days prior to the time the assignment is made, and the commissioner has not objected, and such creditor promptly applies for a license and his application has not been denied.

C. Any person licensed under this Part shall not engage in the business of originating, lending, or brokering any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling as defined in 15 U.S.C. §1602(v) or on residential immovable property upon which is constructed or intended to be constructed a dwelling, unless such person has also obtained a license pursuant to the Louisiana S.A.F.E. Residential Mortgage Lending Act, R.S. 6:1081 et seq.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 370, §1; Acts 1995, No. 1184, §2; Acts 2009, No. 522, §2, eff. July 31, 2009; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3558 - License to make consumer loans

§3558. License to make consumer loans

A. The commissioner shall receive and act on all applications for licenses to make consumer loans under this Chapter. Applications shall be filed in the manner prescribed by the commissioner and shall contain the information the commissioner requires to make an evaluation of the financial responsibility, character, and fitness of the applicant.

B. No license shall be issued unless the commissioner, upon investigation, finds that the financial responsibility, character and fitness of the applicant, and of the members thereof (if the applicant is a partnership or association) and of the officers and directors thereof (if the applicant is a corporation), are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this chapter.

C. Upon written request, the applicant is entitled to a hearing on the question of his qualifications for a license if (1) the commissioner has notified the applicant in writing that his application has been denied, or (2) the commissioner has not issued a license within sixty days after the application for the license was filed. A request for a hearing may not be made more than fifteen days after the commissioner has mailed a written notice to the applicant notifying him that the application has been denied and stating in substance the commissioner's findings supporting denial of the application.

D. The commissioner may grant restricted or conditional licenses. Violation of such restrictions or conditions by the licensee may constitute grounds for suspension or revocation of such license.

E.(1) Any person whose application or renewal application for licensure under this Chapter has been denied for any reason may not reapply for a license under this Chapter until after at least three years from the date of the order of denial, unless the commissioner, in his sole discretion, prescribes an earlier or later date.

(2) For purposes of this Subsection:

(a) The term "order" shall mean the date of the commissioner's notification of denial of the person's application.

(b) The term "person" shall include the applicant, its owners, and its members if the applicant is a limited liability company, its partners if the applicant is a partnership, its officers and directors if the applicant is a corporation, and any other person determined by the commissioner, in his sole discretion, to be closely related to the person.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1992, No. 370, §2; Acts 1995, No. 1184, §2; Acts 2006, No. 213, §1.



RS 9:3559 - Continuation of licensing

§3559. Continuation of licensing

A. All persons licensed or otherwise authorized under the provisions of the Louisiana Small Loan Act (R.S. 6:571-593), the Motor Vehicle Sales Finance Act or Direct Vehicle Loan Companies Act (R.S. 6:951-964; R.S. 6:970-976) and who have an occupational license to make loans not regulated by the above acts on January 1, 1973, are licensed to make consumer loans, and the commissioner shall, upon request, within forty-five days, deliver evidence of licenses to the person so previously licensed or authorized.

B. All persons previously licensed as set forth in Subsection A of this section desiring to become licensed lenders pursuant to this provision shall file notice of such intent with the commissioner within thirty days after the effective date of this chapter and shall be deemed a licensed lender within the meaning of this chapter from January 1, 1973, provided that notice is timely filed. Failure to file notice within the allotted time shall constitute a waiver of the rights granted under this section.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1997, No. 38, §1.



RS 9:3559.1 - Regulation of former licensees

§3559.1. Regulation of former licensees

A. A licensed lender whose license has been revoked, suspended, or canceled may, with the prior written consent of the commissioner, continue to collect payments on or enforce such loans without a license so long as it complies with each of the following:

(1) The record keeping requirements for licensed lenders.

(2) All other provisions of this Chapter.

(3) Pays the commissioner's costs for conducting compliance examinations or investigations of its records.

(4) The terms of any valid order of the commissioner or of a court relative to provisions of this Chapter.

(5) All consent agreements entered into with the commissioner.

B. The commissioner may require such unlicensed persons to enter into a consent agreement containing the provisions of this Section* and may require additional restrictions and conditions therein, as determined by the commissioner, as a condition to the former licensee's continued collection or enforcement of consumer loans.

C. The commissioner may assess civil money penalties of up to one thousand dollars per violation for violations of this Section. Such penalties may be recovered by the commissioner in a civil action brought in a court of competent jurisdiction, together with reasonable attorney fees and costs incurred in bringing such action.

Acts 1992, No. 148, §1, eff. June 5, 1992.

*AS APPEARS IN ENROLLED BILL.



RS 9:3560 - Licenses not required

§3560. Licenses not required

A. Notwithstanding R.S. 9:3557, the following persons shall be exempt from the consumer loan licensing requirements under this Part:

(1)(a) A bank, savings and loan association, or similar financial institution organized, certified, and supervised by an agency of either the United States of America or the state of Louisiana pursuant to the banking, currency and related laws of the United States of America or the state of Louisiana.

(b) A subsidiary of any state-chartered entity described in Subparagraph (a) of this Paragraph in which eighty percent or more of the ownership rests with such parent entity.

(2) A trust administered by a bank or a bank trust department.

(3) A governmental agency, instrumentality, or public entity organized by act of congress or the Legislature of Louisiana.

(4) An insurance company when entering into a life insurance loan to a policyholder.

(5) A qualified pension plan when entering into an extension of credit to a plan participant.

(6) A bona fide pledgee of a consumer credit transaction to secure a bona fide loan thereon.

(7) A seller or other creditor refinancing a retail installment transaction subject to the Motor Vehicle Sales Finance Act.

(8) Unless otherwise provided by rule or regulation of the commissioner, persons whose lending activities pertain to federally related mortgage loans, and who are subject to licensing, supervision or auditing by the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the United States Department of Veterans Affairs, or the United States Department of Housing and Urban Development. Such lenders may also make loans secured by a second or junior lien or mortgage on owner-occupied one-to-four family residential immovable property made contemporaneously with federally related mortgage loans or as part of a mortgage revenue bond loan program, or sold on the secondary market to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association, and the entity sells ten or fewer of such loans over any calendar year.

(9) Repealed by Acts 2014, No. 636, §2, eff. Jan. 1, 2015.

(10) Repealed by Acts 2009, No. 522, §3, eff. July 31, 2009.

B. The commissioner is authorized to waive the consumer loan licensing and examination requirements for a subsidiary of an entity as described in Subparagraph (A)(1)(a) of this Section where the holding company thereof has one or more state-chartered subsidiaries. In lieu of such licensure and examination, the commissioner may review relevant reports or portions thereof prepared by any subsidiary agency described in Subparagraph (A)(1)(a) of this Section.

C. The commissioner may enter into a supervisory agreement with any supervisory agency described in Subparagraph (A)(1)(a) of this Section where such supervisory agency agrees to periodically examine the entity which is subject to its jurisdiction for compliance with this Chapter. Where such an agreement has been entered into, the commissioner may accept relevant reports or portions thereof prepared by such supervisory agency in lieu of the licensing and examination requirements of this Chapter.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1988, No. 629, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 1432, §1; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000; Acts 2001, No. 617, §2, eff. June 22, 2001; Acts 2009, No. 522, §3, eff. July 31, 2009; Acts 2014, No. 636, §§1, 2, eff. Jan. 1, 2015.



RS 9:3561 - Single place of business; additional licenses

§3561. Single place of business; additional licenses

NOTE: Subsection A eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

A. Each licensee shall maintain a place of business in the state and, unless otherwise provided by rule, shall maintain records of its consumer loans at that location. Not more than one place of business shall be maintained under the same license, but the commissioner shall issue additional licenses to the same licensed lender upon his compliance with all the provisions of this Part governing issuance of a license.

NOTE: Subsection A as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

A. Each licensee making consumer loans to Louisiana residents shall maintain records of its consumer loans at the location stated on its license. Not more than one place of business shall be maintained under the same license, but the commissioner shall issue additional licenses to the same licensed lender upon his compliance with all the provisions of this Part governing issuance of a license.

B. A licensed lender may change the location of the business only after written approval of the commissioner. The application to change the location shall be filed at least thirty days prior to the proposed relocation date. Upon receipt of the application, the commissioner may cause a survey to be made to determine if the proposed location meets the requirements imposed for a new licensed location. If the requirements are met, the application shall be approved.

C. A license to make consumer loans may not be sold or otherwise transferred. However, all accounts and other assets may be sold or transferred to another licensed lender, upon prior written approval of the commissioner. After the sale or transfer of all accounts, the license of the selling or transferring licensee shall be surrendered to the commissioner as cancelled.

D.(1) No person shall acquire or control a consumer loan license through the acquisition or control of more than fifty percent of the ownership interest in a licensee without first having obtained written approval from the commissioner, pursuant to an application for a change of control in ownership of the licensee filed in the manner and on a form prescribed by the commissioner and accompanied by a fee of three hundred dollars. Any person who acquires controlling interest in a licensee without first having filed an application for change of control with the commissioner shall be deemed to be operating without proper authority under this Chapter and is subject to the penalties of R.S. 9:3554.1.

(2) For the purposes of this Section, a person acquires or controls the licensee when the person directly or acting through one or more other persons owns a majority interest in the licensee, or exercises a controlling influence over the management or the policies of the licensee as determined by the commissioner after notice and an opportunity for an informal meeting, not subject to the Administrative Procedure Act, regardless of whether the acquisition or control occurs incrementally over a period of time or as one transaction.

(3) Any person who acquires or anticipates acquiring a seventy-five percent interest in a licensee shall file for a new license prior to acquiring ownership of said interest either incrementally over a period of time or as one transaction.

E. A licensed lender may change its name only after written application to and approval by the commissioner.

F.(1) Unless prior written approval is obtained from the commissioner, a licensed lender may not assign or otherwise transfer ownership of consumer loans, including insurance premium financing agreements, to a person who is not a licensed lender, or who has not complied with R.S. 9:3557(B), or who is not exempt from the licensing requirements as provided in R.S. 9:3560.

(2) A licensee shall keep a record or list of all consumer loans which it has purchased, sold, assigned, or otherwise transferred or acquired. The records shall include the name and address of the persons from which the loans were acquired or to whom the notes were transferred, indicate any affiliation between the seller and buyer, the date and dollar amount of each such transaction, and account names and numbers.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by acts 1974, No. 466, §1; Acts 1985, No. 808, §1, eff. July 22, 1985; Acts 1991, No. 215, §1, eff. July 2, 1991; Acts 1991, No. 697, §1; Acts 1992, No. 370, §3; Acts 1993, No. 458, §1, eff. July 1, 1993; Acts 1995, No. 1184, §2; Acts 2003, No. 1233, §1; Acts 2006, No. 213, §1; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3561.1 - License; examination; renewal fees; records

§3561.1. License; examination; renewal fees; records

A. The initial application, survey, and license fee for a license to make consumer loans shall be five hundred fifty dollars payable in a form acceptable to the commissioner when the application is filed. Such application, survey, and license fee shall be nonrefundable. If the license is not issued for any reason, upon written request of the applicant, the fee shall be applied to the submission of a new application.

B. The annual renewal fee, including examination, shall be four hundred fifty dollars, payable on or before December thirty-first of each year.

C.(1) The survey fee for an application to change the location of a licensed lender shall be one hundred dollars. If the change in location is approved by the commissioner of financial institutions, no additional fee shall be required for the transfer of the existing license to the new location.

(2) The fee to change the name or the mailing address of a licensed lender that does not involve the relocation of the lender shall be fifty dollars.

(3) However, a fee of fifty dollars shall be assessed if a licensed lender changes locations without complying with the provisions of R.S. 9:3561(B) or changes its name without complying with the provisions of R.S. 9:3561(E). Whenever the commissioner learns that a licensed lender has changed locations or name without complying with the provisions of R.S. 9:3561(B) or (E), he shall notify the licensed lender by certified mail, return receipt requested, that the fee has been assessed.

D. If the commissioner has not received the assessed fee within thirty days after the date the licensed lender received his notification of assessment, he shall revoke the licensed lender's license without hearing or further notification. The license shall not be reinstated. However, the former licensee may apply for a new license.

E. No fee shall be prorated.

F.(1) If the commissioner has not received the annual renewal fee from a licensed lender on or before December thirty-first, he shall notify the licensed lender and assess a late fee of one hundred dollars.

(2) If the commissioner has not received the annual renewal fee and late fee before March first of the following year, the license to make consumer loans and insurance premium finance loans shall lapse without a hearing or notification, and the license shall not be reinstated; however, the person whose license has lapsed may apply for a new license.

NOTE: Paragraph (G)(1) eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

G.(1) If the lender's records are located outside this state, the lender, at the commissioner's option, shall make them available to the commissioner at a location within this state convenient to the commissioner, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

NOTE: Paragraph (G)(1) as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

G.(1) If the lender's records are located outside this state, the lender, at the commissioner's option, shall make them available in a format deemed by the commissioner to be acceptable to include physical reproductions and digital electronically imaged records. The lender shall make these available to the commissioner at a location within this state convenient to the commissioner, or via electronic transmittal or delivery of optical imaging disc containing electronic copies of the records, or pay the reasonable and necessary expenses for the commissioner or his representatives to examine them at the place where they are maintained. The method of examination and delivery of records will be at the sole discretion of the commissioner. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on his behalf.

(2) The commissioner shall have the authority to examine the books, records, and accounts of any former licensed lender or other permit holder which is being liquidated or is engaging in the collection or enforcement of consumer loans.

(3) Persons regulated by this Chapter, including persons engaged in the collection or enforcement of consumer loans who have not paid an examination fee for any reason, including revocation, suspension, cancellation, relinquishment, or non-renewal of permit, shall, upon examination, pay an examination fee to the commissioner of fifty dollars per hour per examiner. If the examination fee is not paid within thirty days after its assessment, the person examined is subject to an administrative penalty of not more than one hundred dollars each day that it is late. The penalty, together with the amount due, may be recovered by the commissioner in a civil action brought in any court of competent jurisdiction.

H. The commissioner may promulgate rules or regulations to reduce the fees described in Subsections A and B of this Section with respect to their application to automated loan machines.

I. Any person required to be licensed by this Chapter shall pay all applicable fees to utilize any electronic database licensing system as described in R.S. 6:121.8.

Acts 1985, No. 808, §1, eff. July 22, 1985; Acts 1988, No. 936, §1; Acts 1990, No. 227, §1, eff. July 3, 1990; Acts 1992, No. 114, §1, eff. June 5, 1992; Acts 1992, No. 145, §1; Acts 1995, No. 1184, §2; Acts 1997, No. 284, §1; Acts 1997, No. 1432, §1; Acts 1999, No. 1315, §1, eff. Jan. 1, 2000; Acts 2003, No. 1233, §1; Acts 2010, No. 33, §1, eff. May 26, 2010; Acts 2012, No. 220, §2, eff. May 22, 2012; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3561.2 - Registration of licensees with the secretary of state

§3561.2. Registration of licensees with the secretary of state

Any person required to be licensed pursuant to this Chapter shall, prior to application for licensure, be duly registered with the Louisiana secretary of state and be in possession of a certificate of authority to transact business pursuant to R.S. 12:304 or 1345 or R.S. 9:3422, as applicable.

Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3562 - Unauthorized collection practices

PART X. COLLECTION PRACTICES

§3562. Unauthorized collection practices

Except as otherwise provided by law or this section, the creditor, including, but not limited to the creditor in a consumer credit transaction, shall not contact any person other than an extender of credit or credit reporting agency who is not living, residing, or present in the household of the debtor regarding the debtor's obligation to pay a debt.

(1) Notwithstanding R.S. 9:3513 the debtor may waive the benefits of this section at any time by giving consent, provided such consent is given at a time subsequent to the date the debt arises.

(2) The creditor may contact any person without the debtor's consent:

(a) To ascertain information bearing on a debtor's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the debtor's eligibility for credit or insurance provided such contacts are not designed to collect a delinquent debt, or

(b) To ascertain the whereabouts of the debtor when the creditor has reason to believe the debtor has changed his employment or has moved from his last known address.

(3) If the debtor has defaulted on his promise to pay, and if he has given specific notice in writing by registered or certified mail, instructing the creditor to cease further contacts with the debtor in regard to the indebtedness, the creditor shall thereafter limit mail contacts to one notice per month so long as the notice is not designed to threaten action not otherwise permitted by law. If the debtor has instructed the creditor to cease further contact, as heretofore provided, the creditor may make a maximum of four personal contacts with the debtor for the purpose of settling the obligation provided such contacts are not designed to threaten action not otherwise permitted by law.

(4) This section shall not prohibit the extender of credit from

(a) contacting any person in order to discover property belonging to the debtor that may be seized to satisfy a debt that has been reduced to judgment;

(b) making amicable demand and filing suit on the debt; or

(c) contacting persons related to the debtor if permission is specifically given in writing at the time the debt arises or at any time thereafter, provided that such contacts are reasonable.

(5) This section shall not limit a debtor's right to bring an action for damages provided by Article 2315 of the Louisiana Civil Code.

(6) Notwithstanding the provisions of Paragraph (3), when the extender of credit has filed suit and obtained judgment he shall be permitted to resume contacts with the consumer against whom judgment has been obtained.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §2.



RS 9:3563 - Applicability

PART XI. NOTIFICATION AND FEES

§3563. Applicability

This Part applies to a person engaged in this state in making consumer credit sales or consumer loans and to a person who takes assignments of and undertakes direct collection of payments from or enforcement of rights against debtors arising from these sales or loans. This Part shall not apply to a licensed lender or to any person whose only act of extending credit is the making of a sale to a consumer by honoring a credit card issued by a supervised financial organization subject to regulation, supervision, or auditing by any state or federal agency, and where such seller receives payment for the sale from the credit card issuer and retains neither an interest in the extension of the credit nor a right of recourse against the buyer in the event of nonpayment of the account.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §1; Acts 1985, No. 808, §2, eff. July 22, 1985; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 366, §1.



RS 9:3563.1 - Financial institutions exempt

§3563.1. Financial institutions exempt

Notwithstanding the provisions of R.S. 9:3563, banks, savings and loan associations, savings banks, credit unions, and any nonpublic elementary and secondary schools that finance their tuition, shall be exempt from the notification filing requirements under this Part. Such institutions, except as provided in R.S. 9:3512, shall be subject to the provisions of this Chapter on all consumer credit transactions made by the institution. "Consumer credit transactions" is as defined in R.S. 9:3516(13).

Acts 1993, No. 932, §2, eff. Sept. 1, 1993; Acts 1995, No. 255, §1; Acts 1995, No. 292, §1; Acts 2003, No. 372, §1.



RS 9:3564 - Notification

§3564. Notification

A. Persons subject to this Part shall file notification with the commissioner within thirty days after commencing business in this state, and thereafter, on or before April first of each year. The notification shall state:

(1) The name of the person.

(2) The name in which business is transacted if different from (1).

(3) The address of the principal office, which may be located outside this state.

(4) The address of each office or retail store in this state, if any, at which consumer credit sales or consumer loans are made. If a person takes assignments of obligations, the notification shall state the offices or places of business within this state at which business is transacted.

(5) If consumer credit sales or consumer loans are made otherwise than at an office or retail store in this state, a brief description of the manner in which they are made.

(6) The address of the designated agent upon whom service of process may be made in this state.

(7) Whether or not consumer loans are made.

(8) Any other information that may be required by the commissioner.

B. If information in a notification becomes inaccurate after filing, the filer shall correct the inaccurate information within sixty days by written notice to the commissioner.

C. Each branch or location of a business shall be considered as a separate entity, notification shall be filed for each entity.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §§1, 2; Acts 1980, No. 694, §1; Acts 1984, No. 383, §1; Acts 1984, No. 385, §1; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1985, No. 808, §2, eff. July 22, 1985; Acts 1986, No. 584, §1, eff. July 2, 1986; Acts 1992, No. 366, §§1 and 2; Acts 1997, No. 38, §1.



RS 9:3565 - Notification fee

§3565. Notification fee

A. Each entity required to file notification with the commissioner shall remit with that notification a fee as set forth in Subsection B of this Section.

B.(1) The notification fee for each entity engaged in making consumer credit sales shall be as follows:

(a) An entity with a preceding calendar year consumer credit sales total of not more than five hundred thousand dollars shall pay seventy-five dollars.

(b) An entity with a preceding calendar year consumer credit sales total of more than five hundred thousand but less than one million dollars shall pay one hundred fifty dollars.

(c) An entity with a preceding calendar year consumer credit sales total of more than one million but less than two million dollars shall pay three hundred seventy-five dollars.

(d) An entity with a preceding calendar year consumer credit sales total of more than two million dollars shall pay seven hundred fifty dollars.

(2) REPEALED BY ACTS 1992, NO. 282, §1.

(3) REPEALED BY ACTS 1986, NO. 584, §4.

(4) Each entity that takes assignments and undertakes direct collection of payments from or enforcement of rights against debtors arising from consumer credit sales or loans shall pay seventy-five dollars.

C. If the required notification and notification fee are not received by the commissioner, postmarked by April sixteenth of each year, a late fee of fifty dollars shall be assessed. If the required notification, notification fee, and late fee are not received by the commissioner, postmarked by May thirtieth of that year, the commissioner shall notify the person that if the notification and fees are not received by the commissioner, postmarked by June sixteenth of that year, the person shall forfeit his right to engage in the privileges provided for in this Part.

D. A person shall not be authorized to engage in the activities regulated by this Part unless such person has complied with the notification provisions of this Part and the notification filing has not been suspended or revoked by the commissioner as provided for in this Chapter.

E. No new license shall be issued upon the filing of a new application by any person against whom any penalty or fee has been imposed unless and until such penalty or fee previously accrued under this Section has been paid.

Added by Acts 1972, No. 454, §1, eff. Jan. 1, 1973. Amended by Acts 1974, No. 466, §§1, 2; Acts 1985, No. 592, §2, eff. July 13, 1985; Acts 1985, No. 808, §2, eff. July 22, 1985; Acts 1986, No. 584, §4, eff. July 2, 1986; Acts 1992, No. 282, §1; Acts 1992, No. 366, §§1 and 2; Acts 1997, No. 284, §1; Acts 2001, No. 620, §1, eff. June 22, 2001.



RS 9:3566 - Repealed by Acts 1997, No. 48, 1.

§3566. Repealed by Acts 1997, No. 48, §1.



RS 9:3567 - Repealed by Acts 1997, No. 63, 3.

§3567. Repealed by Acts 1997, No. 63, §3.



RS 9:3568 - Identity theft

PART XII. IDENTITY THEFT

§3568. Identity theft

A. Police reports. Notwithstanding the fact that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, victims of identity theft may file police reports about the identity theft with the Louisiana Department of Justice, office of the attorney general, or in the municipality or parish in which the victim is domiciled, or both. The Louisiana Department of Justice, office of the attorney general, or the municipal police department or sheriff's office shall receive and file any report of identity theft filed by victims as authorized under this Subsection. For the purposes of this Subsection, "police report" means a loss or other similar report filed with the Louisiana Department of Justice, office of the attorney general, or the municipal police department, or with a sheriff's department, or with a similar law enforcement agency.

B. Creditors to make information available. (1) Each creditor who grants credit as a result of information which was obtained through an identity theft shall make available to the victim of the identity theft application information and transactional information, such as a copy of one or more complete monthly billing statements prepared in the regular course of business by a financial institution, in the possession of the creditor which the victim needs to undo the effects of the identity theft. Prior to providing information to the victim, the creditor or its representative may require the victim to submit a written statement, dated and signed by the victim of identity theft, which (a) provides information sufficient to verify the identity of the victim and the existence of an identity crime, including a copy of the police report and a copy of the victim's state-issued identification card, and (b) states that the consumer authorizes disclosure of the information, and (c) identifies the information the victim requests to be disclosed.

(2) No creditor may be held liable for an action taken in good faith to provide information regarding potential or actual violations of this Part to other financial information repositories, financial service providers, merchants, law enforcement authorities, victims, or any person alleging to be a victim who complies with Paragraph (1) of this Subsection, or to assist a victim in recovery of fines, restitution, and rehabilitation of the victim's credit, or such other relief as may be appropriate.

C. Security alerts. (1) A person who receives notification of a security alert under R.S. 9:3571.1 in connection with a request for a consumer report for the approval of a credit-based application, including an application for a new extension of credit, a purchase, lease, or rental agreement for goods, or for an application for a noncredit-related service, shall not lend money, extend credit, or authorize an application without taking reasonable steps to verify the consumer's identity. For the purposes of this Section, "extension of credit" does not include an increase in an existing open-end credit plan, as defined in Regulation Z of the Federal Reserve System (12 C.F.R. 226.2), or any change to or review of an existing credit account.

(2) If a consumer has included with a security alert a specified telephone number to be used for identity verification purposes, a person who receives that number with a security alert shall contact the consumer using that number or take reasonable steps to verify the consumer's identity and confirm that the application for an extension of credit is not the result of financial theft before lending money, extending credit, or completing any purchase, lease, or rental of goods, or approving any noncredit-related services.

(3) If a person uses a consumer report to facilitate the extension of credit or for any other transaction on behalf of a subsidiary, affiliate, agent, assignee, or prospective assignee, that person, rather than the subsidiary, affiliate, agent, assignee, or prospective assignee, may verify the consumer's identity.

D. Damages. Effective January 1, 2004, each creditor, potential creditor, credit reporting agency, or other entity which violates the provisions of this Part shall be liable to the victim of an identity theft for all of the documented out-of-pocket expenses caused by such creditor, potential creditor, credit reporting agency, or other entity and suffered by the victim as a result of the identity theft, plus reasonable attorney fees.

Acts 2003, No. 934, §1.



RS 9:3571 - Dissemination of specific credit information; subpoena of records; requirements; penalties

PART XIII. DISCLOSURE OF PERSONAL CREDIT INFORMATION

§3571. Dissemination of specific credit information; subpoena of records; requirements; penalties

A savings bank, a savings and loan association, a company issuing credit cards, or a business offering credit shall disclose financial records of its customers only pursuant to R.S. 6:333.

Acts 1976, No. 252, §1; Acts 1980, No. 806, §1; Acts 1989, No. 157, §1; Acts 1989, No. 779, §2, eff. July 9, 1989; Acts 1990, No. 694, §1, eff. July 20, 1990; Acts 1993, No. 1018, §1; Acts 1997, No. 44, §§2, 3.



RS 9:3571.1 - Credit reporting agency information and reports; consumer access to files; right of correction; dissemination or maintenance of untrue or misleading credit information by credit reporting agency; investigation; right to recovery

§3571.1. Credit reporting agency information and reports; consumer access to files; right of correction; dissemination or maintenance of untrue or misleading credit information by credit reporting agency; investigation; right to recovery

A.(1) Each credit reporting agency shall, within five business days of receipt of a written request from a consumer, mail, first class, to that consumer a copy of his credit report, including the nature and substance of any information being provided to credit reporting agency customers of the agency.

(2) Any consumer appearing in person during normal business hours at the office of a full service credit reporting agency location which offers customer service shall, upon presentation of clear and proper identification, be immediately given a copy of his report unless the agency has reason to believe the requestor is an impostor.

(3) The credit reporting agency may charge the consumer a fee not to exceed eight dollars for each requested copy of his credit report, whether the request is made in person or in writing. The eight dollar fee maximum may be increased each year on August twenty-first by an amount not to exceed the annual percentage increase in the retail Consumer Price Index in the preceding year. Such annual adjustment shall be rounded to the nearest half-dollar.

B. Any credit reporting agency doing business in this state shall maintain reasonable procedures to comply with the federal Fair Credit Reporting Act, the Consumer Credit Protection Act, and all provisions of this Section. Each credit reporting agency shall use reasonable care to insure the maximum possible accuracy of the credit reports it disseminates.

C. Upon written notification by the affected consumer disputing the completeness or accuracy of any item so maintained or disseminated, a credit reporting agency shall initiate an investigation of the disputed item. Within forty-five calendar days of receipt of such written notification, the credit reporting agency shall either promptly correct the disputed item or shall provide a written update of the current status of the disputed file items after investigation of said items. When the consumer provides evidence substantiating his claim, the credit reporting agency shall consider such information. If the investigation does not resolve the dispute, the consumer may file a brief statement setting forth the nature of the dispute. The credit reporting agency may limit such statements to not more than one hundred words if it provides the consumer with assistance in writing a clear summary of the dispute. Whenever a dispute statement is filed, unless there are compelling grounds to believe such dispute is frivolous or irrelevant, the credit reporting agency shall in any subsequent report containing the information in question clearly note that it is disputed and provide either the consumer's statement or a clear and accurate summary thereof.

D. Any consumer who is denied credit, insurance, or employment on the whole or partial basis of information provided by a credit reporting agency shall be entitled to a copy of his credit report without charge, provided that he requests such report in writing from the agency within sixty days of being denied credit by a third party. The third party shall upon request by the consumer provide the name of the credit reporting agency which provided information used in the credit denial decision.

E. Each credit reporting agency shall maintain a record of the recipients of any credit report which was furnished for employment consideration purposes in the two years preceding the request, and such agency shall also maintain a record of the recipients of a report requested for any other purpose during the six-month period preceding the request.

F. Any person damaged by an intentional or negligent violation of Subsections A through E may bring an action for and shall be entitled to recovery of actual damages, plus reasonable attorney fees, court costs, and other reasonable costs of prosecution of the suit.

G.(1) Any person who is denied credit, insurance, or employment on the basis of erroneous or inaccurate information furnished by a credit reporting agency is entitled to the recovery from such agency of his actual damages, plus reasonable attorney fees and court costs, if both of the following exist:

(a) The erroneous or inaccurate information was a significant material cause of the denial of credit, insurance, or employment.

(b) The credit reporting agency failed to use ordinary care in obtaining or amassing the information or failed to exercise due diligence in discovering such error.

(2) Any person who is required to have erroneous or inaccurate information removed from his credit report as a condition to having his credit, insurance, or employment application approved is entitled to the recovery of his actual damages, plus reasonable attorney fees and court costs, if both of the following exist:

(a) The erroneous or inaccurate information was a significant material cause of the request for the removal of such information.

(b) The credit reporting agency failed to use ordinary care in obtaining or amassing the information or failed to exercise due diligence in discovering such error.

(3) For purposes of this Subsection, the failure to use ordinary care or exercise due diligence shall mean the failure to comply with the federal Fair Credit Reporting Act, the Consumer Credit Protection Act, or any provision of this Section. Such failure to comply shall be presumptive evidence that the credit reporting agency failed to use ordinary care or exercise due diligence.

H. For the purposes of this Section:

(1) "Clear and proper identification" means information generally deemed sufficient to identify a person.

(2) "Credit report" means any written, oral, or other communication of any credit information by a credit reporting agency, as defined in the federal Fair Credit Reporting Act, which operates or maintains a database of consumer credit information bearing on a consumer's credit worthiness, credit standing, or credit capacity.

(3) "Credit reporting agency" means any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports. For the purposes of this Section, "Credit Reporting Agency" shall not mean a check acceptance service which provides check approval and guarantees services to merchants.

(4) "Security alert" means a notice placed on a consumer file, at the request of the consumer, that is sent to a recipient of a consumer report involving that consumer file, signifying the fact that the consumer's identity may have been used without the consumer's consent to fraudulently obtain goods or services in the consumer's name.

(5) "Security freeze" means a notice placed on a consumer file, at the request of the consumer and subject to certain exceptions, that prohibits a credit reporting agency from releasing the consumer's credit report or credit score without the express authorization of the consumer.

I. Upon a request by a consumer in writing or by telephone, with proper identification provided by the consumer, a consumer reporting agency shall place a security alert on the consumer's file not later than five business days after the date the agency receives the request. The security alert must remain in effect for not less than ninety days after the date the agency places the security alert on file. There is no limit on the number of security alerts a consumer may request. At the termination of the security alert, upon written request or telephone authorization by the consumer, and with proper identification provided by the consumer, the agency shall provide the consumer with a copy of the consumer's file.

J. A consumer reporting agency shall send an alert to each person who requests a consumer report if a security alert is in effect for the consumer file involved regardless of whether a full credit report, or summary report is requested.

K. A consumer reporting agency that compiles and maintains files on a nationwide basis, as defined by 15 U.S.C. §1681a(p) shall maintain a toll-free telephone number that will accept security alert requests from consumers twenty-four hours a day, seven days a week, subject to reasonable maintenance, or service outages beyond the control of the consumer reporting agency.

L. The following persons are not required to place a security alert or a security freeze on a credit report in accordance with this Part:

(1) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

(2) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(3) A reseller of credit information that assembles or merges information contained in the database of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent database of credit information from which new consumer reports are produced.

(4) Any database or file which consists solely of any information adverse to the interests of the consumer, including but not limited to criminal record information, which is used for fraud prevention or detection, tenant screening, employment screening, or any purpose permitted by the federal Fair Credit Reporting Act, 15 U.S.C. §1681b.

(5) A person to the extent such person offers fraud prevention services that issues reports on incidents of fraud or reports used primarily in the detection or prevention of fraud.

(6) A bank, as defined in 12 U.S.C. 1813(a) and Title 6 of the Louisiana Revised Statutes of 1950.

M.(1) A consumer may elect to place a security freeze on his credit report by any of the following methods:

(a) By written request, sent by standard or certified mail, that includes clear and proper identification, to a credit reporting agency.

(b) Telephone call.

(c) Electronically by secure website.

(2) A credit reporting agency shall place a security freeze on a consumer's credit report no later than five business days after receiving a written request for the security freeze from the consumer by mail. A credit reporting agency that receives such a request electronically by secure website or by telephone shall comply with the request within twenty-four hours of receiving the request.

(3) When a security freeze is in place, information from a consumer's credit report shall not be released to a third party without prior express authorization from the consumer. This Subsection does not prevent a credit reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

N. The credit reporting agency shall, no later than five business days after the date the agency receives the request for a security freeze, provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the access to his credit file for a specific period of time. In addition, the credit reporting agency shall simultaneously provide to the consumer in writing the process of placing, removing, and temporarily lifting a security freeze and the process for allowing access to information from the consumer's credit file for a specific period while the security freeze is in effect.

O. A consumer may request a replacement personal identification number or password. The request shall comply with the requirements for requesting a security freeze under Subsection M of this Section. The credit reporting agency shall, not later than the fifth business day after the date the agency receives the request for a replacement personal identification number or password, provide the consumer with a new, unique personal identification number or password to be used by the consumer instead of the number or password that was provided under Subsection N of this Section.

P. A credit reporting agency shall notify a person who requests a consumer report or score if a security freeze is in effect for the consumer file involved in that report or score.

Q. If a third party requests access to a consumer credit report on which a security freeze is in effect, and this request is in connection with an application for credit or any other use, and the consumer does not allow his credit report to be accessed for that specific period of time, the third party must treat the application as incomplete.

R. If the consumer wishes to allow his credit report or score to be accessed for a specific period of time while a freeze is in place, he shall contact the credit reporting agency by a method provided for in Subsection M of this Section and request that the freeze be temporarily lifted, and provide the following:

(1) Clear and proper identification.

(2) The unique personal identification number or password provided by the credit reporting agency pursuant to Subsection N or O.

(3) The proper information regarding the time period for which the report shall be available to users of the credit report.

S. A credit reporting agency that receives a request by mail from a consumer to temporarily lift a freeze on a credit report pursuant to Subsection R of this Section shall comply with the request no later than three business days after receiving the request. A credit reporting agency that receives such a request electronically by secure website or by telephone shall comply with the request within twenty-four hours of receiving the request.

T. A credit reporting agency shall remove or temporarily lift a freeze placed on a consumer's credit report only in the following cases:

(1) Upon consumer request as provided in this Section.

(2) If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a credit reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this Paragraph, the credit reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.

U. A security freeze shall remain in place until the consumer requests that the security freeze be temporarily lifted for a specific period of time or removed. A credit reporting agency shall remove a security freeze within three business days of receiving a written request for removal from the consumer or within twenty-four hours of receiving an electronic request by secure website or telephonic request for removal from the consumer, who provides both of the following:

(1) Clear and proper identification.

(2) The unique personal identification number or password provided by the credit reporting agency.

V. A security freeze does not apply to a consumer report provided to:

(1) A federal, state, or local governmental entity, including a law enforcement agency, or court, or their agents or assigns.

(2) A private collection agency for the sole purpose of assisting in the collection of an existing debt of the consumer who is the subject of the credit report requested.

(3) A person or entity, or a subsidiary, affiliate, or agent of that person or entity, or an assignee of a financial obligation owing by the consumer to that person or entity, or a prospective assignee of a financial obligation owing by the consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this Paragraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(4) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under Subsection R for the purposes of facilitating the extension of credit.

(5) A person, for the purposes of prescreening as provided by the federal Fair Credit Reporting Act.

(6) A credit reporting agency for the purposes of providing a consumer with a copy of his own report on his request.

(7) A child support enforcement agency.

(8) A credit reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another credit reporting agency or multiple credit reporting agencies and does not maintain a permanent database of credit information from which new credit reports are produced. However, a credit reporting agency acting as a reseller shall honor any security freeze placed on a credit report by another credit reporting agency.

(9) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

(10) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

W. A credit reporting agency may impose a reasonable charge on a consumer for initially placing a security freeze on a consumer file. The amount of the charge may not exceed ten dollars. The charge to temporarily lift the security freeze may not exceed eight dollars per request. At no time shall the consumer be charged for revoking the freeze. On January first of each year, a credit reporting agency may increase the charge for placing a security alert based proportionally on changes to the Consumer Price Index of All Urban Consumers as determined by the United States Department of Labor with fractional changes rounded to the nearest twenty-five cents. An exception shall be allowed whereby the consumer will be charged zero dollars by the consumer reporting agency placing the security freeze if any of the following applies:

(1) If the consumer is a victim of identity theft and, upon the request of the consumer reporting agency, provides the credit reporting agency with a police report described in R.S. 9:3568.

(2) If the consumer is sixty-two years of age or older.

X. If a security freeze is in place, a credit reporting agency shall not change any of the following official information in a consumer credit report without sending a written confirmation of the change to the consumer within thirty days of the change being posted to the consumer's file: name, date of birth, social security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

Y. Any consumer damaged by an intentional or negligent violation of Subsections M through U may bring an action for and shall be entitled to recovery of actual damages, plus reasonable attorney fees, court costs, and other reasonable costs of prosecution of the suit.

Z. A credit reporting agency is not required to place, remove, or temporarily lift a security freeze within the time periods provided in this Section, only for such time as the occurrences prevent compliance, if any of the following occurrences apply:

(1) The consumer fails to provide information required by this Section or commits or attempts to commit a fraud or misrepresentation.

(2) The credit reporting agency's ability to place, remove, or temporarily lift the security freeze is prevented by any of the following circumstances:

(a) An act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomena.

(b) Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence.

(c) Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption.

(d) Governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives.

(e) Regularly scheduled maintenance, during other than normal business hours, of, or updates to, the credit reporting agency's systems.

(f) Commercially reasonable maintenance of, or repair to, the credit reporting agency's systems that is unexpected or unscheduled.

Acts 1990, No. 671, §1; Acts 1992, No. 592, §1; Acts 1993, No. 243, §1; Acts 2003, No. 934, §1; Acts 2004, No. 766, §1, eff. July 1, 2005; Acts 2010, No. 998, §1.



RS 9:3571.2 - Limitations on use of consumer's credit report

§3571.2. Limitations on use of consumer's credit report

A. No motor vehicle dealer shall request, obtain, or review a consumer's credit report in connection with the following activities unless, prior to the activity, the dealer has received an application from the consumer to lease or finance a motor vehicle or a written authorization from the consumer for such request or review:

(1) A request to test drive or the test driving of a motor vehicle.

(2) A request for information concerning pricing or financing.

(3) Negotiating with a consumer.

B. Whoever violates the provisions of this Section shall be subject to civil penalties not to exceed two thousand five hundred dollars per violation.

Acts 1999, No. 1239, §1.



RS 9:3571.3 - Security freezes for protected persons

§3571.3. Security freezes for protected persons

A. In this Section, the following words have the meanings indicated:

(1) "Credit report" has the same meaning as in R.S. 9:3571.1(H)(2).

(2) "Credit reporting agency" has the same meaning as in R.S. 9:3571.1(H)(3).

(3) "Protected person" means an individual who is either of the following:

(a) Under the age of sixteen years at the time a request for the placement of a security freeze is made.

(b) An interdicted person for whom a curator has been appointed, or an incapacitated person or a protected person for whom a guardian or conservator has been appointed.

(4) "Protected person security freeze" means either of the following:

(a) If a credit reporting agency does not have a credit report pertaining to a protected person, a restriction that meets each of the following criteria:

(i) Is placed on the protected person's record in accordance with this Section.

(ii) Prohibits the credit reporting agency from releasing the protected person's record except as provided in this Section.

(b) If a credit reporting agency has a credit report pertaining to the protected person, a restriction that meets each of the following criteria:

(i) Is placed on the protected person's credit report in accordance with this Section.

(ii) Prohibits the credit reporting agency from releasing the protected person's credit report or any information derived from the protected person's credit report, except as provided in this Section.

(5) "Record" means a compilation of information that meets all of the following:

(a) Identifies a protected consumer.

(b) Is created by a credit reporting agency solely for the purpose of complying with this Section.

(c) Is not created or used to consider the protected consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living.

(6) "Representative" means a person who provides to a credit reporting agency sufficient proof of authority to act on behalf of a protected person.

(7) "Sufficient proof of authority" means documentation that shows a representative has authority to act on behalf of a protected person. "Sufficient proof of authority" includes any of the following:

(a) An order issued by a court of law.

(b) A lawfully executed and valid power of attorney.

(c) A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected person.

(8) "Sufficient proof of identification" means information or documentation that identifies a protected person or a representative of a protected person. "Sufficient proof of identification" includes any of the following:

(a) A social security number or a copy of a social security card issued by the Social Security Administration.

(b) A certified or official copy of a birth certificate issued by the entity authorized to issue the birth certificate.

(c) A copy of a driver's license, an identification card issued by the office of motor vehicles, or any other government-issued identification.

(d) A copy of a bill, including a bill for telephone, sewer, septic tank, water, electric, oil, or natural gas services, that shows a name and home address.

B. This Section shall not apply to the use of a protected person's credit report or record by any of the following:

(1) A person administering a credit report monitoring subscription service to which:

(a) The protected person has subscribed.

(b) The representative of the protected person has subscribed on behalf of the protected person.

(2) A person providing the protected person or the protected person's representative with a copy of the protected person's credit report on request of the protected person or the protected person's representative.

(3) An entity or person listed in R.S. 9:3571.1(L).

C. A credit reporting agency shall place a protected person security freeze on the credit report of a protected person if the protected person's representative does all of the following to request a protected person security freeze pursuant to this Section:

(1) Submits the request for a protected person security freeze to the credit reporting agency at the address or other point of contact in the manner specified by the credit reporting agency.

(2) Provides to the credit reporting agency sufficient proof of identification of the protected person and the representative.

(3) Provides to the credit reporting agency sufficient proof of authority to act on behalf of the protected person.

(4) Pays to the credit reporting agency a fee as provided in Subsection I of this Section.

D. If a credit reporting agency does not have a credit report pertaining to a protected person when the credit reporting agency receives a request for a protected person security freeze under Subsection C of this Section, the credit reporting agency shall create a record for the protected person.

E.(1) Within thirty days after receiving a request for a protected person security freeze that meets the requirements of Subsection C of this Section, a credit reporting agency shall place a protected person security freeze on the protected person's credit report.

(2) A protected person security freeze placed pursuant to this Subsection shall remain in effect until either of the following:

(a) The protected person or the protected person's representative requests the credit reporting agency to remove the protected person security freeze in accordance with Subsection G of this Section.

(b) The protected person security freeze is removed in accordance with Subsection J of this Section.

F. Unless a protected person security freeze is removed in accordance with Subsection G or J of this Section, a credit reporting agency may not release the protected person's credit report, any information derived from the protected person's credit report, or any record created for the protected person.

G. If a protected person or a protected person's representative wishes to remove a protected person security freeze, the protected person or the protected person's representative shall submit a request for the removal of the protected person security freeze to the credit reporting agency at the address or other point of contact in the manner specified by the credit reporting agency.

(1) In the case of a request by the protected person, the protected person shall provide both of the following:

(a) Documentation that the sufficient proof of authority for the protected person's representative to act on behalf of the protected person is no longer valid, including documentation that the protected person has reached the age of sixteen years or is no longer incapacitated.

(b) Sufficient proof of identification of the protected person.

(2) In the case of a request by the representative of a protected person, the representative of the protected person shall provide all of the following:

(a) Sufficient proof of identification of the protected person and the representative.

(b) Sufficient proof of authority to act on behalf of the protected person.

(c) Payment to the credit reporting agency a fee as provided in Subsection I of this Section.

H. Within thirty days after receiving a request that meets the requirements of Subsection G of this Section, the credit reporting agency shall remove the protected person security freeze.

I.(1) A credit reporting agency may charge a reasonable fee, not exceeding ten dollars, for each placement or removal of a protected person security freeze pursuant to this Section.

(2) Notwithstanding Paragraph (1) of this Subsection, a credit reporting agency may not charge any fee pursuant to this Section if either of the following apply:

(a) The protected person's representative does both of the following:

(i) Obtains a report of alleged identity fraud against the protected person.

(ii) Provides a copy of the report to the credit reporting agency.

(b) A request for the placement or removal of a protected person security freeze is for a protected person who is under the age of sixteen years at the time of the request and the credit reporting agency has a credit report pertaining to the protected person.

J. A credit reporting agency may remove a protected person security freeze or delete a record of a protected person if the protected person security freeze was placed or the record was created based on a material misrepresentation of fact by the protected person or the protected person's representative.

K. Any consumer damaged by an intentional or negligent violation of this Section may bring an action for and shall be entitled to recovery of actual damages, plus reasonable attorney fees, court costs, and other reasonable costs of prosecution of the suit.

Acts 2014, No. 201, §1, eff. Jan. 1, 2015.



RS 9:3572.1 - Loan broker defined

PART XIV. LOAN BROKERS

§3572.1. Loan broker defined

A "loan broker" is defined as any person who, for compensation or the expectation of compensation, obtains or offers to obtain a consumer loan from a third party either for another person domiciled in Louisiana, or for another person wherever domiciled, if the broker is operating in Louisiana.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 2006, No. 213, §1.



RS 9:3572.2 - Exemptions; licensing and bonding; loan broker

§3572.2. Exemptions; licensing and bonding; loan broker

A. The following shall be excepted from the licensing and bonding provisions of this Part:

(1) A supervised financial organization that is exempt from the requirement of licensure as a licensed lender.

(2) A lender licensed by the commissioner of financial institutions to make consumer loans pursuant to the Louisiana Consumer Credit Law.

(3) An officer, director, or employee of the entities listed in Paragraph (1) or (2) of this Subsection when such person is acting within the scope of his duties to that supervised financial organization or licensed lender.

(4) Persons subject to licensing, supervision, or auditing by the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the Veterans Administration, or the United States Department of Housing and Urban Development as an approved seller, servicer, or issuer, provided that all brokered loans comply with a program administered by a federal agency in which the broker is approved, licensed, supervised, or audited and provided further that all broker's1 loans are subject to oversight by the approving federal agency.

B. The following shall be excepted from the definition of a loan broker:

(1) An attorney licensed to practice law in the state of Louisiana when such attorney is not actively engaged in the business of brokering consumer loans or federally related mortgage loans and when the brokering is incidental to the provision of other legal services.

(2) A person licensed by the Louisiana Real Estate Commission who arranges financing in the normal course of representation of a client for the purchase, sale, lease, or rental of real estate.

(3) A person licensed as an insurance agent or broker by the Louisiana Department of Insurance who arranges for the financing of insurance premiums with a financial institution or licensed insurance premium finance company, when the compensation received or expected to be received is paid only by the financial institution or insurance premium finance company.

(4) Any real estate broker or a real estate salesman who is not actively and principally engaged in negotiating, placing, or finding mortgage loans when rendering professional services.

(5) Any real estate investment trust.

(6) Any securities broker-dealer registered with the federal Securities and Exchange Commission and the securities law division of the office of financial institutions, and the registered agents of the broker-dealer, when such persons are not principally engaged in negotiating, placing, or finding mortgage loans when rendering professional services.

(7) Any manufactured home dealer licensed pursuant to the provisions of R.S. 51:911.24 who arranges or assists in arranging for a customer a direct or indirect consumer of federally related mortgage loan secured in whole or in part by a manufactured home, when such dealer's business is not primarily that of a consumer loan broker.

(8) Any person who is licensed pursuant to the Residential Mortgage Lending Act and whose primary business is that of a mortgage broker, mortgage lender, or both.

(9) An income tax preparer who is an authorized Internal Revenue Service e-file provider and whose only brokering activity is facilitating refund anticipation loans. For purposes of this Paragraph, "refund anticipation loan" means a loan whereby the creditor arranges to be repaid directly by the Internal Revenue Service from the anticipated proceeds of the debtor's income tax refund.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 704, §1; Acts 1999, No. 1160, §1; Acts 2000, 1st Ex. Sess., No. 34, §2, eff. April 14, 2000; Acts 2003, No. 665, §2, eff. June 27, 2003.

1As appears in enrolled bill.



RS 9:3572.3 - Licensure required

§3572.3. Licensure required

A.(1) Unless a person has first been licensed by the commissioner as provided in this Part, he shall not engage in the business of loan brokering, and shall not advertise or solicit, whether in print, by letter, in person, or otherwise in Louisiana, that he will find lenders for consumer loans or federally related mortgage loans. The initial license and annual renewal fee shall be five hundred dollars. However, a natural person through whom a corporation brokers loans pursuant to R.S. 9:3572.4 shall pay an initial license and annual renewal fee of one hundred dollars. No portion of the fee shall be refunded if the application is denied.

(2) The annual renewal application and fee are due on or before January first of each year. The form and content of renewal applications shall be determined by the commissioner of financial institutions, and a renewal application may be denied upon the same grounds as would justify denial of an initial application, or may be denied if administrative proceedings to suspend or revoke the license have begun. If the commissioner has not received the annual renewal application and fee postmarked on or before January sixteenth, he shall notify the loan broker by United States mail and assess a late fee of one hundred dollars.

(3) If the commissioner has not received the annual renewal application, renewal fee and late fee postmarked on or before March thirty-first, the license shall automatically lapse without a hearing or notification, and any consumer loan or federally related mortgage loan brokered after that date shall be a violation and punishable pursuant to R.S. 9:3572.12(B).

B.(1) In the event that a broker wishes to change its name, location, or mailing address, it shall notify the commissioner by written notice within thirty days prior to such change and submit a fee of fifty dollars. If the broker fails to notify the commissioner or remit the required fee within the required thirty days, the commissioner may assess the licensee one hundred dollars as a penalty.

(2) If any information furnished by the broker becomes inaccurate after its filing, the broker shall correct the inaccuracy by written notice to the commissioner within thirty days after the information becomes inaccurate. No additional fee shall be required.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 1124, §2.



RS 9:3572.4 - Corporation

§3572.4. Corporation

A corporation that is a loan broker shall be licensed and shall act as a loan broker only through natural persons who are licensed loan brokers.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.5 - Application form

§3572.5. Application form

A. The commissioner of financial institutions shall provide an application form that requires at least the following information which shall be given by the applicant:

(1) For a natural person:

(a) Full name.

(b) Date of birth.

(c) Place of birth.

(d) Business address.

(e) Home address.

(f) Name and address of employer.

(g) Names and addresses of the lenders through which the principal amount of the consumer loans or federally related mortgage loans are brokered.

(h) Number of consumer loans or federally related mortgage loans brokered in the past one-year period.

(i) A certified copy of the bond or of the formal notification by the depository of the establishment of the trust account required by R.S. 9:3572.8.

(2) For a corporation:

(a) Name.

(b) Copy of the certificate of incorporation if a Louisiana corporation.

(c) Copy of certificate authorizing the corporation to do business in Louisiana, if a foreign corporation.

(d) Address of the corporation in Louisiana.

(e) Address of the main corporate office, if outside of Louisiana.

(f) Name and address of president, secretary, and treasurer of the corporation.

(g) Name of each licensed loan broker through which it will conduct business.

(h) Names and addresses of the lenders through which the principal amount of consumer loans or federally related mortgage loans are brokered.

(i) Number of consumer loans or federally related mortgage loans brokered in the past one-year period.

(j) A certified copy of the bond or of the formal notification by the depository of the establishment of the trust account required by R.S. 9:3572.8.

B.(1) The commissioner may deny an application if he finds that the financial responsibility, character, and fitness of the applicant and its principals, owners, officers, directors, partners, and members, and the character and fitness of its managers are such as to warrant a belief that the business will not be operated honestly and fairly within the purposes of this Part.

(2) Upon written request, the applicant is entitled to a hearing on the question of his qualifications for a loan broker license if either of the following occurs:

(a) The commissioner has notified the applicant in writing that his application has been denied.

(b) The commissioner has not issued a permit within sixty days after the application therefor was filed.

(3) A request for a hearing may not be made more than fifteen days after the commissioner has mailed a written notice to the applicant notifying him that the application has been denied and stating in substance the commissioner's findings supporting denial of the application.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1.



RS 9:3572.6 - Restrictions; records

§3572.6. Restrictions; records

A. A loan broker shall broker a consumer loan or federally related mortgage loan only to a lender licensed by the office of financial institutions, or to a supervised financial organization or a lender that is exempt from licensure.

B.(1) Each loan broker shall maintain a copy of all Federal Disclosure Statements from each loan that he brokers and a copy of the signed "Loan Brokerage Agreement and Disclosure Statement" given to each person pursuant to R.S. 9:3572.11, which shall be available for inspection.

(2) If the records of the loan broker are located outside this state, the broker shall, at the option of the commissioner, make such records available to the commissioner at a specified location within this state convenient to the commissioner, or the broker shall pay the reasonable and necessary expenses for the commissioner to examine the records at the location specified in the records of the office. The commissioner may designate representatives from his office or, if available and more practical, officials serving in similar capacity in the state in which the records are located to inspect them on his behalf.

C. Except as specified by this Part, no loan broker may assess, contract for, or receive any type of fee, interest, or other charge in advance, except for expense deposits under conditions specified in this Subsection, from a potential borrower for the procurement of a loan. A loan broker may accept an advance expense deposit, but such deposit shall not exceed the good faith estimate of the actual cost of any appraisal, title search, credit reports performed by an independent person and required by the originating lender for the evaluation of the potential borrower's loan application, or the actual cost of any charge of no more than twenty-five dollars assessed to a loan broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector". Any expense deposit that exceeds the actual cost of any appraisal, title search, credit reports, or charge assessed to a loan broker by Fannie Mae for "Desktop Underwriter" or Freddie Mac for "Loan Prospector" must be promptly refunded to the borrower or credited to the borrower's account at the time of the loan closing.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §1; Acts 2003, No. 924, §2.



RS 9:3572.7 - Examination; rules

§3572.7. Examination; rules

A. The commissioner of financial institutions, through his employees, may examine the records of a loan broker at any time during normal business hours without prior notice.

B. The commissioner may issue rules and regulations to implement this Part and may require that additional information be disclosed in the licensure form.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.8 - Bond or trust account required

§3572.8. Bond or trust account required

A. Every loan broker, except those loan brokers employed by a corporation with a valid loan broker's license, must obtain a surety bond issued by a surety company authorized to do business in Louisiana, or establish a trust account with a federally insured bank or savings institution located in Louisiana. The amount of the bond or trust account shall be twenty-five thousand dollars. The bond or trust account shall be in favor of the state of Louisiana. Any person damaged by the loan broker's breach of contract or of any obligation arising therefrom, or by any violation of law, or the attorney general seeking additional relief from R.S. 51:1408, may bring an action against the bond or trust account to recover monies therefrom. The aggregate liability of the surety or trustee shall be only for actual damages or additional relief under R.S. 51:1408 and in no event shall exceed the amount of the bond or trust account.

B. The term of the bond shall be continuous, but it shall be subject to termination by the surety upon giving sixty days written notice to the principal and to the commissioner. The bond shall continue in effect during the sixty-day period.

C. A copy of said bond shall be conspicuously posted at any business location of the broker near the location where payments are received.

D. It shall be unlawful for any loan broker or its agent or employee to post an expired bond or a bond which does not meet the requirements of this Section.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.9 - Rebate upon prepayment

§3572.9. Rebate upon prepayment

Whenever a lender that funded a brokered consumer loan or federally related mortgage loan is required to rebate unearned loan finance charges or credit service charges to the consumer due to prepayment or the acceleration of maturity, the loan broker shall refund to the lender the proportion of the broker's fee that must be rebated by the lender. This refund shall be made within seven days of the lender's furnishing proof to the broker of the required rebate.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1.



RS 9:3572.10 - Right of cancellation

§3572.10. Right of cancellation

An applicant for a consumer or federally related mortgage loan shall have the right to cancel a "Loan Brokerage Agreement and Disclosure Statement" required by R.S. 9:3572.11 within five business days of signing such agreement. The applicant may exercise the right to cancel until midnight of the fifth business day following his signing of such statement. The applicant borrower shall have been considered to have exercised his right of cancellation when written notification has been postmarked or otherwise delivered to the loan broker's designated place of business within the prescribed time.

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §1.



RS 9:3572.11 - Loan brokerage statement; disclosure statement required

§3572.11. Loan brokerage statement; disclosure statement required

A.(1) Each application for a consumer or federally related mortgage loan in which a loan broker is involved shall be accompanied by a written "Loan Brokerage Agreement and Disclosure Statement" which shall be signed by all contracting parties. A copy of the signed agreement shall be presented to the applicant at the time of signing.

(2) The initial paragraph of the "Loan Brokerage Agreement and Disclosure Statement" shall be entitled in at least ten point bold-face capital letters "DISCLOSURE REQUIRED BY LOUISIANA LAW". Under this title shall appear the statement in at least ten point type that "The state of Louisiana does not approve or disapprove any loan brokerage contract. The information contained in this disclosure has not been verified by the state. If you have any questions see an attorney before you sign a contract agreement."

B. The "Loan Brokerage Agreement and Disclosure Statement" shall contain the following information:

(1) The name of the loan broker; whether the loan broker is doing business as an individual, partnership, limited liability company, or corporation; the names under which the loan broker has done, is doing, or intends to do business; and the name of any parent or affiliated companies providing a settlement service.

(2) Repealed by Acts 1999, No. 1160, §2.

(3) The length of time the loan broker has conducted business as a loan broker.

(4) A full and detailed description of the actual services that the loan broker undertakes to perform for the prospective borrower.

(5) One of the following statements, whichever is appropriate:

(a) "As required by Louisiana law, this loan broker has secured a bond by ___________, a surety authorized to do business in this state. A certified copy of this bond is filed with the commissioner of financial institutions. Before signing a contract with this loan broker, you should check with the surety company to determine the bond's current status.", or

(b) "As required by Louisiana law, this loan broker has established a trust account (number of account) with (name/address of bank or savings institution). Before signing a contract with this loan broker you should check with the bank or savings institution to determine the current status of the trust account."

Acts 1986, No. 729, §1; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §§1, 2.



RS 9:3572.12 - Violations; penalties

§3572.12. Violations; penalties

A. A loan made in violation of this Part shall not be invalid solely for that reason.

B. A person who violates a provision of this Part may be assessed a civil penalty of not more than one thousand dollars for each violation. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such a civil penalty, together with his costs and attorney fees incident to such action.

C.(1) The commissioner may, after a hearing pursuant to the Administrative Procedure Act, suspend or revoke the license of a loan broker, upon a finding that any fact or condition exists which, if it had existed at the time of the original application for licensure, would have warranted the denying of its issuance.

(2) The commissioner may, after a hearing pursuant to the Administrative Procedure Act, suspend or revoke the license of a loan broker, upon a finding that the loan broker violated a provision of this Part or a rule or regulation of the commissioner issued pursuant thereto, or that the loan broker willfully, either orally or in writing, misrepresented the terms, benefits, privileges, or provisions of any service contract issued or to be issued by the loan broker or by any lender.

D. The contracting to receive any fee, interest, or other charge in violation of this Chapter shall result in forfeiture by the loan broker to the benefit of the aggrieved person of the entire fee, plus damages in the amount of twice the fee. In case the fee has been paid, the person by whom it has been paid may recover from the loan broker the amount of the fee thus paid, plus damages in the amount of twice the fee.

E. Whenever it shall appear to the commissioner, either upon complaint or otherwise, that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by this Part or by any order of the commissioner issued pursuant to any Section of this Part, or which is declared to be illegal in this Part, the commissioner may, in his discretion:

(1) Issue any order, including but not limited to cease and desist orders, which he deems necessary or appropriate in the public interest or for the protection of the public. Any person aggrieved by an order issued pursuant to this Subsection may request a hearing before the commissioner if such request is made within ten days after receipt of the order. Any such hearing or appeal therefrom shall be held in accordance with the Administrative Procedure Act.

(2) Apply to the district court of any parish in this state for an injunction restraining such person and the agents, employees, partners, officers, and directors of such person from continuing such act, practice, or transaction or engaging therein or doing any acts in furtherance thereof, and for such other and further relief as he deems necessary.

Acts 1986, No. 729, §1; Acts 1992, No. 353, §1, eff. June 17, 1992; Acts 1997, No. 1419, §1; Acts 1999, No. 1160, §1.



RS 9:3573.1 - Short title; purpose

PART XV. CREDIT REPAIR SERVICES ORGANIZATIONS ACT

§3573.1. Short title; purpose

A. This Part shall be known and may be cited as the "Credit Repair Services Organizations Act".

B. The Legislature of Louisiana recognizes the right of the citizens of the state to utilize the services of qualified credit repair organizations for advice and assistance in improving their credit matters. The Legislature of Louisiana does hereby declare that it is in the best interest of the citizens of the state to protect consumers in their efforts to improve their credit record, history, and rating. The purpose of this Part is to promote the safety and welfare of the people of this state by providing a statutory structure in an area in which unqualified or unscrupulous individuals may injure or mislead the public.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.2 - Definitions; exemptions

§3573.2. Definitions; exemptions

A. As used in this Part, the following terms shall have the following meanings:

(1) "Buyer" means an individual who is solicited to purchase or who purchases the services of a credit repair services organization.

(2) "Consumer reporting agency" shall have the meaning assigned by Section 603(f), Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.).

(3) "Credit repair services organization" means a person who, with respect to a buyer, in return for the payment of money or other valuable consideration, directly or indirectly, provides or represents that he can or will, directly or indirectly, provide any of the following services:

(a) Improving a buyer's credit record, history, or rating.

(b) Advice or assistance to a buyer with regard to improving a buyer's credit record, history, or rating, including the sale of a self-help instructional guide.

(4) "Person" means an individual, corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein.

B. The following are exempt from this Part:

(1) Repealed by Acts 2004, No. 79, §2, eff. May 28, 2004.

(2) A licensed lender or other person authorized to make or broker loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the National Housing Act (12 U.S.C. Section 1701 et seq.), provided the credit repair service is in connection with a loan and no additional fee is charged.

(3) A bank or savings association whose deposits or accounts are federally insured or a wholly-owned subsidiary of such a bank or savings association.

(4) A credit union doing business in this state.

(5) A person licensed to practice law in this state while acting within the course and scope of the person's practice as an attorney, and when such attorney is not actively and principally engaged as a credit repair services organization and such attorney's credit repair services are ancillary to the providing of other legal services. The exemption provided for in this Paragraph does not apply when an attorney is paid a fee by a client solely for the purposes of providing services, directly or indirectly, as a credit repair services organization as defined in Paragraph(A)(4) of this Section.

(6) A consumer reporting agency.

(7) Certified public accountants licensed to practice their profession in the state of Louisiana, while acting within the course and scope of their practice as a certified public accountant, and when such certified public accountant is not actively and principally engaged as a credit repair services organization and such certified public accountant's credit repair services are ancillary to the providing of other accounting services. The exemption provided for in this Paragraph does not apply when a certified public accountant is paid a fee by a client solely for the purposes of providing services, directly or indirectly, as a credit repair services organization defined in Paragraph(A)(4) of this Section.

Acts 1992, No. 345, §1; Acts 1995, No. 332, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2004, No. 79, §2, eff. May 28, 2004; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.3 - Prohibited conduct

§3573.3. Prohibited conduct

A credit repair services organization or a salesperson, agent, or representative of a credit repair services organization, who sells or attempts to sell the services of a credit repair services organization shall not:

(1) Charge a buyer or receive from a buyer money or other valuable consideration unless the credit repair services organization has obtained, in accordance with R.S. 9:3573.4, a surety bond issued by a surety company authorized to do business in this state.

(2) Make or use a false or misleading representation in the offer or sale of the services of a credit repair services organization, including guaranteeing to "erase bad credit" or words to that effect unless the representation clearly discloses that this can be done only if the credit history is inaccurate or obsolete.

(3) Engage, directly or indirectly, in a fraudulent or deceptive act, practice, or course of dealing in connection with the offer or sale of the services of a credit repair services organization.

(4) Make or advise a buyer to make a statement with respect to a buyer's credit worthiness, credit standing, or credit capacity that is false or misleading or that should be known by the exercise of reasonable care to be false or misleading to a consumer reporting agency or to a person who has extended credit to a buyer.

(5) Advertise or cause to be advertised, in any manner whatsoever, the services of a credit repair services organization without filing a registration statement with the attorney general, unless otherwise provided by this Part.

(6) Make nonessential requests for credit information relating to a buyer from any source providing such information for no cost.

(7) Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.

(8) Structure a transaction with a buyer in such a manner as to attempt to circumvent the provisions of this Part.

(9) Divide a transaction into multiple transactions, such as by attempting to sell or selling any publication, including but not limited to any book, pamphlet, or electronic or computer guide, related in any way to improving a buyer's credit record, history, or rating, to a buyer and, directly or indirectly, through any affiliate, subsidiary, related person, or otherwise, providing services to the buyer to assist him in utilizing or implementing the information or directions contained therein, unless all charges and fees related to such sale and service combined do not exceed the bona fide costs for publishing the copy of such publication.

(10) Violate any provision of the federal Credit Repair Organizations Act, 15 U.S.C. 1679 et seq., as amended. Any violation of such Act shall constitute a violation of state law.

Acts 1992, No. 345, §1; Acts 1995, No. 332, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2008, No. 858, §§1, 2, eff. July 9, 2008; Acts 2009, No. 76, §1.



RS 9:3573.4 - Bond; trust account

§3573.4. Bond; trust account

A. All credit repair services organizations shall obtain a surety bond issued by a company licensed to do business in Louisiana.

B. The bond shall be filed with the attorney general of Louisiana.

C. The bond must be in favor of the state of Louisiana for the benefit of any person who is damaged by any violation of this Part.

D. Any persons claiming against the bond for a violation of this Part may maintain an action at law against the credit repair services organization and against the surety or trustee. The surety or trustee shall be liable only for damages awarded under R.S. 9:3573.10 and not the punitive damages permitted under that Section. The aggregate liability of the surety or trustee to all persons damaged by a credit repair services organization's violation of this Part shall not exceed the amount of the bond or trust account.

E. The bond shall be in the amount of one hundred thousand dollars.

F. The credit repair services organization shall notify the attorney general in writing within thirty days after it has ceased to do business in this state.

G. The failure to obtain or file the bond as required by this Section shall constitute a violation of this Part for purposes of civil or criminal remedies or penalties.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2004, No. 79, §1, eff. May 28, 2004; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008; Acts 2009, No. 76, §1.



RS 9:3573.5 - Repealed by Acts 2006, No. 190, §2.

§3573.5. Repealed by Acts 2006, No. 190, §2.



RS 9:3573.6 - Disclosure statement

§3573.6. Disclosure statement

A. Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit repair services organization shall provide the buyer with a statement in writing, containing:

(1) A complete and detailed description of the services to be performed by the credit repair services organization for the buyer and the total cost of the services.

(2) A statement explaining the buyer's right to proceed against the bond required by R.S. 9:3573.4.

(3) The name and address of the surety company that issued the bond or the name and address of the depository and the trustee and the account number of the trust account.

(4) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by a consumer reporting agency, as provided by the Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.).

(5) A statement that the buyer's file is available for review from the consumer reporting agency at no charge, under certain circumstances, if requested by the consumer within thirty days of receiving notice of a denial of credit and as provided in the federal Fair Credit Reporting Act.

(6) A complete and accurate statement of the buyer's right to dispute directly with the consumer reporting agency the completeness or accuracy of an item contained in a file on the buyer maintained by that consumer reporting agency.

(7) A statement that accurate information cannot be permanently removed from the files of a consumer reporting agency.

(8) A complete and accurate statement of when consumer information becomes obsolete and of when consumer reporting agencies are prevented from issuing reports containing obsolete information.

(9) A complete and accurate statement of the availability of nonprofit credit counseling services.

B. The credit repair services organization shall maintain on file, for a period of four years after the date the statement is provided, an exact copy of the statement, signed by the buyer, acknowledging receipt of the statement.

Acts 1992, No. 345, §1; Acts 2008, No. 858, §1, eff. July 9, 2008; Acts 2009, No. 76, §1.



RS 9:3573.7 - Form and terms of contract

§3573.7. Form and terms of contract

A. Each contract between the buyer and a credit repair services organization for the purchase of the services of the credit repair services organization must be in writing, dated, signed by the buyer, and must include:

(1) A statement in type that is boldfaced, capitalized, underlined, or otherwise set out from surrounding written materials so as to be conspicuous, in immediate proximity to the space reserved for the signature of the buyer, as follows: "You, the buyer, may cancel this contract at any time before midnight of the fifth day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right."

(2) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit repair services organization or to another person.

(3) A full and detailed description of the services to be performed by the credit repair services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated length of time, not to exceed one hundred eighty days, for performing the services.

(4) The address of the credit repair services organization's principal place of business and the name and address of its agent in the state authorized to receive service of process.

B. The contract must have attached two easily detachable copies of a notice of cancellation. The notice must be in boldfaced type and in the following form:

"Notice of Cancellation

You may cancel this contract, without any penalty or obligation, within five days after the date the contract is signed.

If you cancel, any payment made by you under this contract will be returned within ten days after the date of receipt by the seller of your cancellation notice.

To cancel this contract, send by registered or certified mail, return receipt requested, or deliver in person, a signed dated copy of this cancellation notice, or other written notice to:

(Name of seller)
at
(address of seller) (place of business)
not later than midnight
(date)
.

I hereby cancel this transaction.

(date)
(purchaser's signature)
"

C. The credit repair services organization shall give to the buyer a copy of the completed contract and all other documents the credit repair services organization requires the buyer to sign at the time they are signed.

D. The breach by a credit repair services organization of a contract under this Part, or of any obligation arising from a contract under this Part, is a violation of this Part.

Acts 1992, No. 345, §1.



RS 9:3573.8 - Waiver

§3573.8. Waiver

A. A credit repair services organization shall not attempt to cause a buyer to waive a right under this Part.

B. A waiver by a buyer of any part of this Part is void.

Acts 1992, No. 345, §1.



RS 9:3573.9 - Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.

§3573.9. Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.



RS 9:3573.10 - Action for damages

§3573.10. Action for damages

A. A buyer injured by a violation of this Part or by a credit repair services organization's breach of contract subject to this Part may maintain an action in a court of competent jurisdiction for recovery of actual damages plus costs of suit and reasonable attorney fees, which shall be measured by the time reasonably expended by the consumer's attorney and not by the amount of recovery. In case of an action brought by a buyer, actual damages shall not be less than the amount paid by the buyer to the credit repair services organization.

B. In the event of a willful violation by a credit repair services organization of this Part or of a contract subject to this Part, a person who is injured thereby shall be awarded, in addition to the damages allowable under Subsection A of this Section, an additional amount equal to twice the actual damages awarded under Subsection A of this Section.

C. A person who is entitled to recover damages, costs, or attorney fees from a credit repair services organization may petition the attorney general of Louisiana for relief under any surety bond established pursuant to R.S. 9:3573.4.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.11 - Orders, injunctions, and publication

§3573.11. Orders, injunctions, and publication

A. A buyer may bring an action in a court to enjoin a violation of this Part.

B. The attorney general may, in his discretion, conduct such investigations as he deems necessary to ascertain possible violations of this Part. Any person who is engaged in or is engaging in or is about to engage in any act or practice which is prohibited by this Part or any rule, regulation, or order promulgated or issued pursuant to this Chapter, or any person who has failed to act or is failing to act or is about to fail to act under any affirmative duty imposed by this Part, shall be subject to appropriate action by the attorney general. Such action shall include but shall not be limited to the issuance of orders to cease and desist, entering into compliance agreements, seeking injunctive relief from a court of competent jurisdiction, or any combination thereof.

C. Repealed by Acts 2009, No. 76, §2.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2006, No. 190, §1; Acts 2008, No. 858, §1, eff. July 9, 2008; Acts 2009, No. 76, §§1, 2.



RS 9:3573.12 - Statute of limitations

§3573.12. Statute of limitations

An action shall not be brought under R.S. 9:3573.10 or 3573.11 after four years after the date of the execution of the contract for services to which the action relates.

Acts 1992, No. 345, §1.



RS 9:3573.13 - Criminal penalty

§3573.13. Criminal penalty

A. A person who willfully violates any provision of this Part is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine of not less than two hundred fifty dollars nor more than five thousand dollars, or to imprisonment not exceeding one year, or both.

B. The attorney general through an administrative action, or the district attorney of any judicial district may maintain an action to enjoin violations of this Part.

C. Costs and reasonable attorney fees shall be awarded to the attorney general or a district attorney in all injunctive actions where the attorney general or district attorney successfully enforces this Part.

Acts 1992, No. 345, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.14 - Burden of proving exemption

§3573.14. Burden of proving exemption

A. In an action under this Part, the burden of proving an exemption under R.S. 9:3573.2(B) shall be on the person claiming the exemption.

B. Repealed by Acts 2004, No. 79, §2, eff. May 28, 2004.

Acts 1992, No. 345, §1; Acts 2003, No. 1027, §1, eff. Dec. 31, 2003; Acts 2004, No. 79, §2, eff. May 28, 2004.



RS 9:3573.15 - Remedies cumulative

§3573.15. Remedies cumulative

The remedies provided by this Part are in addition to any other remedies provided by law.

Acts 1992, No. 345, §1.



RS 9:3573.16 - Civil money penalties

§3573.16. Civil money penalties

A person who violates a provision of this Part may be fined up to one thousand dollars for each violation. The attorney general may maintain a civil action in a court of competent jurisdiction to recover such fines, together with his costs and attorney fees incident to such action.

Acts 1992, No. 345, §1; Acts 2008, No. 858, §1, eff. July 9, 2008.



RS 9:3573.17 - Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.

§3573.17. Repealed by Acts 2008, No. 858, §2, eff. July 9, 2008.



RS 9:3574.1 - Short title

PART XVI. ADVANCE FEE LOANS

§3574.1. Short title

This Part shall be known and may be cited as the "Louisiana Advance Fee Loan Law".

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.2 - Definitions

§3574.2. Definitions

As used in this Part, unless the context otherwise requires:

(1) "Advance fee" means any consideration which is assessed or collected prior to the issuance of a written commitment to make a loan that is binding on the lender, provided that certain conditions precedent are satisfied.

(2) "Borrower" means a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit.

(3) "Loan originator or broker" means any person, except any regulated or supervised financial organization, credit union, licensed commercial or consumer lender, insurance company, consumer loan broker, or mortgage broker or lender, provided that the person excepted is licensed or registered with and subject to regulation or supervision by an agency of the United States or any state and is acting within the scope of the license, charter, or other permit, who:

(a) For, or in expectation of, consideration paid by the borrower, directly or indirectly arranges or attempts to arrange, or offers to fund or make a loan of money, a credit card, or a line of credit.

(b) For, or in expectation of, consideration paid by the borrower, assists or advises a borrower, wherever located, in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or a related guarantee, enhancement, or collateral of any kind or nature.

(c) Acts for, or on behalf of, a loan broker for the purpose of soliciting borrowers.

(d) Holds himself out as a loan broker.

(4) "Office" means the Office of Financial Institutions in the office of the governor.

(5) "Person" means an individual or corporation, partnership, trust, association, joint venture pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed herein. A "person" shall not include an agency or instrumentality established or chartered under the laws of the United States.

(6) "Principal" means any officer, director, owner, sole proprietor, partner, member, joint venturer, manager, or other person with similar managerial or supervisory responsibilities for a person who makes or offers to make or broker loans, whatever his job title.

Added by Acts 1992, No. 346, §1, eff. June 17, 1992. Amended by Acts 1993, No. 283, §1, eff. July 1, 1993; Acts 2001, No. 8, §4, eff. July 1, 2001; Acts 2001, No. 9, §2, eff. July 1, 2001.



RS 9:3574.3 - Advance fees; prohibited acts

§3574.3. Advance fees; prohibited acts

No loan originator or broker shall:

(1) Assess or collect an advance fee from a borrower to provide services as a loan originator or broker. Notwithstanding the foregoing, a person who originates or brokers commercial loans may accept from a potential borrower an advance expense deposit for commercial loans, but such deposit shall not exceed the good faith estimate of the actual cost of any appraisal, title search, or credit reports performed by a person independent of the loan originator or broker, and required by the originating lender for the evaluation of the potential borrower's commercial loan application. Any expense deposit which exceeds the actual cost of any appraisal, title search, or credit reports shall be promptly refunded to the borrower or credited to the borrower's account at the time of the commercial loan closing. For purposes of this Part, a "commercial loan" means any loan the purpose of which is not for personal, family, or household use.

(2) Make or use any false or misleading representations or omit any material fact in the offer or sale of his services, or engage, directly or indirectly, in any act that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a loan originator or broker, notwithstanding the absence of reliance by the buyer.

(3) Make or use any false or deceptive representation in its business dealings.

(4) Make or use any false or deceptive representation to the office or conceal a material fact from the office.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.4 - Responsibility of principals

§3574.4. Responsibility of principals

Each principal of a loan originator or broker may be sanctioned for actions by the loan originator or broker, including its agents or employees, engaged in during the course of business of the loan originator or broker.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.5 - Investigations; cease and desist orders; administrative fines

§3574.5. Investigations; cease and desist orders; administrative fines

A. The office may investigate the actions of any person for compliance with this Part.

B. The office may order a person to cease and desist whenever the office determines that the person has violated, is violating, or will violate any provision of this Part, any rule or order promulgated by the office, or any written agreement entered into with the office.

C. The office may impose and collect an administrative fine against any person found to have violated any provision of this Part, any rule or order promulgated by the office, or any written agreement entered into with the office in an amount not to exceed five thousand dollars for each such violation. Each loan originated or brokered may be considered a separate violation. All fines collected hereunder shall be deposited in the Louisiana Consumer Credit Education Fund, provided such fund is in existence at the time of payment of the fine.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.6 - Investigations; examinations; subpoenas; hearings; witnesses

§3574.6. Investigations; examinations; subpoenas; hearings; witnesses

A. The office may make investigations and examinations upon reasonable suspicion, within or outside of this state as it deems necessary, to determine whether a person has violated or is about to violate any provision of this Part, or any rule or order promulgated thereunder.

B. The office may gather evidence in the matter in any legally appropriate manner. The office may administer oaths, examine witnesses, and issue subpoenas.

C. Subpoenas for witnesses whose evidence is deemed material to any investigation or examination may be issued by the office under the seal of the office commanding such witnesses to appear before the office at a time and place to be therein named, and to bring such books, records, and documents as may be specified, or to submit such books, records, and documents to inspection. Such subpoenas may be served by an authorized representative of the office.

D.(1) In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued by the office, the office may petition the district court of the parish in which the person subpoenaed resides or has its principal place of business for an order requiring the person to appear and fully comply with the subpoena. The court may grant injunctive relief restraining the violation of this Part and may grant such other relief including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of such person's assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents, as the court deems appropriate, until such person has fully complied with such subpoena or subpoena duces tecum and the office has completed its investigation or examination. The office is entitled to use summary proceedings as provided in the Louisiana Code of Civil Procedure, and the court shall advance the cause on its calendar. Costs incurred by the office to obtain an order granting, in whole or in part, such petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person, and failure to comply with such order shall be a contempt of court.

(2) When it shall appear to the office that the compliance with a subpoena or subpoena duces tecum issued by the office is essential to an investigation or examination, the office, in addition to the other remedies provided for in this Part, may, by verified petition setting forth the facts, apply to the district court of the parish in which the subpoenaed person resides or has its principal place of business for any and all appropriate writs. The court may thereupon direct the issuance of the appropriate writ against the subpoenaed person requiring sufficient bond conditioned on compliance with the subpoena or subpoena duces tecum. The court shall cause to be endorsed on the writ a suitable amount of bond on payment of which the person named in the writ shall be freed, having a due regard to the nature of the case.

E. Witnesses shall be entitled to the same fees and mileage as they may be entitled to by law for attending as witnesses in the district court, except where such examination or investigation is held at the place of business or residence of the witness.

F. The material compiled by the office in an investigation or examination under this Part is confidential and not subject to the Public Records Act until the investigation or examination is complete. The investigation or examination is not deemed complete if the office has submitted the material or any part of it to any law enforcement agency or other regulatory agency for further investigation, or for the filing of criminal or civil prosecution, and such investigation and prosecution have not been completed or become inactive.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.7 - Injunction to restrain violations

§3574.7. Injunction to restrain violations

A. Whenever the office determines, from evidence satisfactory to it, that any person has engaged, is engaged, or is about to engage in an act or practice constituting a violation of this Part, or a rule or order promulgated thereunder, the office may bring action in the name and on behalf of the state against such person and any other person concerned in or in any way participating in or about to participate in such practice, or engaging therein, or doing any act or acts in furtherance thereof or in violation of this Part to enjoin the person or persons from continuing the violation or acts in furtherance thereof. In such court proceedings, the office may apply for, and on due showing be entitled to have issued, the court's subpoena requiring the appearance of any defendant and his employees or agents, and the production of documents, books, and records that may appear necessary for the hearing of such petition, to testify or give evidence concerning the acts or conduct or things complained of in such application for injunction.

B. In addition to all other means provided by law for the enforcement of any temporary restraining order, temporary injunction, or permanent injunction issued in such court proceedings, the court shall have the power and jurisdiction, upon application of the office, to impound and to appoint a receiver or administrator for the property, assets, and business of the loan originator or broker, including but not limited to the books, records, documents, and papers appertaining thereto. Such receiver or administrator, when appointed and qualified, shall have all powers and duties as to custody, collection, administration, winding up, and liquidation of said property and business as shall from time to time be conferred upon him by the court. In such action, the court may issue orders and decrees staying all pending suits and enjoining any further suits affecting the receiver's or administrator's custody or possession of the said property, assets, and business or, in its discretion, may, with the consent of the presiding judge of the district, require that all such suits be assigned to the district court judge appointing the said receiver or administrator.

C. In addition to any other remedies provided by this Part, the office may apply to the court hearing this matter for an order of restitution whereby the defendants in such action shall be ordered to make restitution of those sums shown by the office to have been obtained by them in violation of any of the provisions of this Part. Such restitution shall, at the option of the court, be payable to the administrator or receiver appointed pursuant to this Section or directly to the persons whose assets were obtained in violation of this Part.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.8 - Criminal penalties

§3574.8. Criminal penalties

Whoever violates any provision of this Part commits a felony and shall be fined not more than fifty thousand dollars, or imprisoned with or without hard labor for not more than ten years, or both.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.9 - Actions for damages

§3574.9. Actions for damages

A. Any borrower injured by a violation of this Part may bring an action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the borrower to the loan originator or broker, plus reasonable attorney fees and costs. A penalty not to exceed three times the amount of actual damages may also be assessed the loan originator or broker and be awarded to the borrower.

B. Any borrower injured by a violation of this Part may bring an action against the surety bond or trust account, if any, of the loan originator or broker.

C. The remedies provided under this Part are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3574.10 - Duties and powers of the office

§3574.10. Duties and powers of the office

A. The office shall be responsible for the administration and enforcement of this Part. The attorney general for the state of Louisiana may assist and cooperate in and have coordinate investigation and enforcement powers in actions seeking to remedy violations of this Part.

B. The office may adopt such rules as it may deem necessary in the administration of this Part and not inconsistent therewith.

Acts 1992, No. 346, §1, eff. June 17, 1992.



RS 9:3575.1 - Repealed by Acts 1997, No. 798, 1.

PART XVII. REFUND ANTICIPATION LOANS

§3575.1. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.2 - Repealed by Acts 1997, No. 798, 1.

§3575.2. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.3 - Repealed by Acts 1997, No. 798, 1.

§3575.3. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.4 - Repealed by Acts 1997, No. 798, 1.

§3575.4. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.5 - Repealed by Acts 1997, No. 798, 1.

§3575.5. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.6 - Repealed by Acts 1997, No. 789, 1.

§3575.6. Repealed by Acts 1997, No. 789, §1.



RS 9:3575.7 - Repealed by Acts 1997, No. 798, 1.

§3575.7. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.8 - Repealed by Acts 1997, No. 798, 1.

§3575.8. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.9 - Repealed by Acts 1997, No. 798, 1.

§3575.9. Repealed by Acts 1997, No. 798, §1.



RS 9:3575.10 - Repealed by Acts 1997, No. 798, 1.

§3575.10. Repealed by Acts 1997, No. 798, §1.



RS 9:3576.1 - Repealed by Acts 2003, No. 638, §1.

PART XVIII. COLLECTION AGENCY REGULATION ACT

SUBPART A. GENERAL PROVISIONS

§3576.1. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.2 - Repealed by Acts 2003, No. 638, §1.

§3576.2. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.3 - Repealed by Acts 2003, No. 638, §1.

§3576.3. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.4 - Repealed by Acts 2003, No. 638, §1.

§3576.4. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.5 - Repealed by Acts 2003, No. 638, §1.

§3576.5. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.6 - Repealed by Acts 2003, No. 638, §1.

§3576.6. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.7 - Repealed by Acts 2003, No. 638, §1.

§3576.7. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.8 - Repealed by Acts 2003, No. 638, §1.

SUBPART B. LICENSING, BONDING,

REGULATION, LITIGATION, PENALTIES

§3576.8. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.9 - Repealed by Acts 2003, No. 638, §1.

§3576.9. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.10 - Repealed by Acts 2003, No. 638, §1.

§3576.10. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.11 - Repealed by Acts 2003, No. 638, §1.

§3576.11 Repealed by Acts 2003, No. 638, §1.



RS 9:3576.12 - Repealed by Acts 2003, No. 638, §1.

§3576.12. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.13 - Repealed by Acts 2003, No. 638, §1.

§3576.13. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.14 - Repealed by Acts 2003, No. 638, §1.

§3576.14. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.15 - Repealed by Acts 2003, No. 638, §1.

§3576.15. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.16 - Repealed by Acts 2003, No. 638, §1.

§3576.16. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.17 - Repealed by Acts 2003, No. 638, §1.

§3576.17. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.18 - Repealed by Acts 2003, No. 638, §1.

§3576.18. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.19 - Repealed by Acts 2003, No. 638, §1.

§3576.19. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.20 - Repealed by Acts 2003, No. 638, §1.

§3576.20. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.21 - Repealed by Acts 2003, No. 638, §1.

§3576.21. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.22 - Repealed by Acts 2003, No. 638, §1.

§3576.22. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.23 - Repealed by Acts 2003, No. 638, §1.

§3576.23. Repealed by Acts 2003, No. 638, §1.



RS 9:3576.24 - Repealed by Acts 2003, No. 638, §1.

§3576.24. Repealed by Acts 2003, No. 638, §1.



RS 9:3577.1 - Short title

PART XIX. COLLEGE CAMPUS CREDIT CARD

SOLICITATION LAW

§3577.1. Short title

This Part may be cited as the "College Campus Credit Card Solicitation Act".

Acts 1999, No. 1110, §1.



RS 9:3577.2 - Definitions

§3577.2. Definitions

The following words and phrases when used in this Part shall have the meanings ascribed to them below:

(1) "College campus" means the premises and grounds of an institution of postsecondary education.

(2) "Commissioner" means the commissioner of financial institutions.

(3) "Credit card" means a writing, number, or other evidence of an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer.

(4) "Institution of postsecondary education" means any institution under the management of the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors of Community and Technical Colleges or any private or accredited college in the state.

(5) "Solicitation" means an act of asking, enticing, or requesting a student to read, review, or consider materials relating to an application for a credit card or to complete an application for a credit card.

(6) "Student" means a person who is under twenty-one years of age and who attends an institution of postsecondary education, whether enrolled on a full-time or part-time basis.

Acts 1999, No. 1110, §1.



RS 9:3577.3 - Registration prior to solicitation; inducements prohibited

§3577.3. Registration prior to solicitation; inducements prohibited

A. Prior to engaging in the solicitation of a student on a college campus, a credit card issuer shall register its intent to solicit the student for that purpose with an appropriate official of the institution of postsecondary education.

B. The registration shall include the principal place of business of the credit card issuer and shall be in such form as required by regulation of the commissioner.

C. It shall be unlawful for any credit card issuer to give or offer to give, directly or indirectly, orally or in writing, any gratuity or other thing of value, or advertise the offering of such as an inducement for a student to read, review, or consider materials relating to an application for a credit card or to complete an application for a credit card, unless the student has been provided a credit card debt education brochure.

Acts 1999, No. 1110, §1; Acts 2003, No. 1010, §1.



RS 9:3577.4 - Debt collection against parent or guardian prohibited

§3577.4. Debt collection against parent or guardian prohibited

It shall be unlawful for a credit card issuer to take any debt collection action, including but not limited to telephone calls or demand letters against the parent or legal guardian of a student for whom a credit card has been issued, unless the parent or legal guardian has agreed in writing to be liable for the debts of the student under the credit card agreement.

Acts 1999, No. 1110, §1.



RS 9:3577.5 - Violations; penalties

§3577.5. Violations; penalties

A person who violates any provision of this Part may be fined up to one thousand dollars for each violation. The commissioner may maintain a civil action in a court of competent jurisdiction to recover such fines, together with his costs and attorney fees incident to such action.

Acts 1999, No. 1110, §1.



RS 9:3578.1 - Short title

CHAPTER 2-A. LOUISIANA DEFERRED PRESENTMENT

AND SMALL LOAN ACT

§3578.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Deferred Presentment and Small Loan Act".

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.2 - Legislative intent

§3578.2. Legislative intent

It is the intent of the legislature to regulate deferred presentment transactions and small loans. These loans meet a legitimate credit need for many consumers; however, in order to protect consumers from excessive charges, it is the intent of the legislature to put certain restrictions on lenders who make these loans.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.3 - Definitions

§3578.3. Definitions

As used in this Chapter, the following terms have the following meanings ascribed to them:

(1) "Commissioner" means the commissioner of the office of financial institutions.

(2) "Deferred presentment transaction" means a transaction made pursuant to a written agreement whereby a licensee:

(a) Accepts a check from the issuer dated as of the date it was written;

(b) Agrees to hold the check for a period of time not to exceed thirty days prior to negotiation or presentment; and

(c) Pays to the issuer of the check the amount of the check less the fee permitted in R.S. 9:3578.4(A). The amount paid to the issuer of the check may not exceed three hundred fifty dollars.

(3) "Licensee" means a person licensed pursuant to this Chapter that offers deferred presentment transactions or small loans, or both.

(4) "Partial payment" means a payment of fifty dollars or more on a deferred presentment transaction or small loan.

(5) "Prepayment" means payment in full of the deferred presentment transaction or small loan amount prior to the end of the term of that transaction or loan.

(6) "Small loan" means a consumer loan, as defined in R.S. 9:3516(14), of three hundred fifty dollars or less, made for a term of sixty days or less.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.4 - Finance charge and fees

§3578.4. Finance charge and fees

A.(1) In conjunction with a deferred presentment transaction or small loan, a licensee may charge a fee not to exceed sixteen and seventy-five one hundredths percent of the face amount of the check issued or in the case of a small loan, the equivalent rate of interest, provided however that such fee or interest does not exceed forty-five dollars, regardless of the name or type of charge.

NOTE: Paragraph (A)(2) eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

(2) However, if the loan remains unpaid at contractual maturity, the licensee may charge one of the following:

(a) An amount equal to the rate of thirty-six percent per annum for a period not to exceed one year and beginning one year after contractual maturity, the rate shall not exceed eighteen percent per annum.

(b) A one-time delinquency charge as authorized in R.S. 9:3527(A)(1).

NOTE: Paragraph (A)(2) as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

(2) If the loan remains unpaid at contractual maturity, the licensee may charge an amount equal to the rate of thirty-six percent per annum for a period not to exceed one year and beginning one year after contractual maturity, the rate shall not exceed eighteen percent per annum.

B. A licensee may contract with the borrower for reimbursement of the actual fee assessed to the licensee by the licensee's depository institution as a result of a borrower's check being returned for any reason. The fee shall be reimbursed to the licensee only once per check, regardless of the number of times the check was returned by the depository institution.

C. Except for reasonable attorney fees and costs awarded by a court, and fees allowed under R.S. 9:3529 and 3530(C), no other fees or charges may be assessed or collected on a deferred presentment transaction or small loan, including any other fees as may be provided for under Chapter 2 of this Code Title or any other law.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2003, No. 1283, §1; Acts 2010, No. 668, §1; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3578.4.1 - Extended payment plan; terms; conditions

§3578.4.1. Extended payment plan; terms; conditions

A.(1) A consumer who is unable to repay either a deferred presentment transaction or small loan when due to a licensee may elect once in any twelve-month period to repay the licensee the amount due under the deferred presentment transaction or small loan by means of installments, referred to as an extended payment plan in this Section.

(2) A consumer is ineligible for an extended payment plan if the consumer previously obtained an extended payment plan from the licensee within the preceding twelve months. The twelve-month period shall be measured from the date that the extended payment plan is executed between the licensee and the consumer.

B.(1) To be eligible for an extended payment plan, the consumer shall request to enter into the plan before the due date of the outstanding deferred presentment transaction or small loan.

(2) If a consumer is unable to request to enter into the plan prior to the due date of the outstanding deferred presentment transaction or small loan because of incapacitation that results in or from hospitalization, upon the consumer's presentation of proof of hospitalization, the lender shall allow the consumer to request to enter into the plan within seventy-two hours from the discharge of the consumer from the hospital.

(3) The licensee and consumer shall execute an agreement, in writing, that modifies the terms of the outstanding small loan or deferred presentment transaction and establishes the terms of the extended payment plan.

C.(1) The terms of the extended payment plan shall provide for the following:

(a) Allow the consumer to repay the outstanding deferred presentment transaction or small loan, including any fees due prior to entering into the plan, in at least four substantially equal installments.

(b) Allow the consumer to prepay sums due pursuant to an extended payment plan in full at any time without penalty.

(c) Prohibit the licensee from charging the consumer any interest or additional charges or fees during the term of the plan.

(d) Require that the first plan installment shall be due no sooner than thirty days following the execution of the plan, unless a shorter period of time is agreed to by the consumer and licensee based on when the consumer receives income. The dollar amount of each installment shall be substantially the same and the installment due dates shall be spread out substantially evenly over the term of the extended payment plan.

(2) The terms of the extended payment plan may permit the licensee to do either of the following:

(a) With each payment under the plan by a consumer, provide for the return of the consumer's previously held check and require a new check for the remaining balance under the plan.

(b) Require the consumer to provide multiple checks, one for each of the installments in the amounts of each installment at the time the plan is executed.

D. A licensee shall immediately provide consumer receipts, signed and dated by the licensee, for any payments made in connection with the extended payment plan. The receipts shall also state the balance due under the extended payment plan after each payment.

E.(1) If the consumer fails to pay any extended payment plan installment when due, the consumer shall be in default of the extended payment plan, and the licensee may immediately accelerate payment on only the remaining balance of the extended payment plan.

(2) Upon default, the licensee may take action to collect only the amount outstanding on the extended payment plan. A licensee is prohibited from collecting any amount on an extended payment plan other than what the consumer owes pursuant to the plan on the date of default.

F. If a consumer enters into an extended payment plan, the consumer and licensee are prohibited from entering into a subsequent deferred presentment transaction or small loan until repayment in full of the extended payment plan.

G.(1) At each licensed location or on the homepage of a licensee's website, the licensee shall prominently post a notice visible to the public and all those visiting the website stating that if a consumer is unable to repay either a deferred presentment transaction or small loan when due, the consumer may enter into one extended payment plan for either a deferred presentment transaction or small loan if he notifies the licensee as required by Paragraph (B)(1) of this Section before the payment is due of his inability to make payment.

(2)(a) A licensee shall also notify a person of his right to enter into an extended payment plan by including the following statement, in at least sixteen-point bold type, on the first page of each deferred presentment or small loan agreement: "IF YOU CANNOT MAKE PAYMENT WHEN DUE, YOU CAN ASK TO ENTER INTO AN EXTENDED PAYMENT PLAN ONCE IN A TWELVE-MONTH PERIOD, BUT THE REQUEST MUST BE MADE BEFORE PAYMENT IS DUE. SHOULD YOUR LENDER (LICENSEE) REFUSE TO ENTER INTO AN EXTENDED PAYMENT PLAN UPON YOUR REQUEST BEFORE THE DUE DATE, CONTACT THE OFFICE OF FINANCIAL INSTITUTIONS AT 1-888-525-9414."

(b) In addition, a consumer shall sign the following statement acknowledging that he has been informed of the extended payment plan. The statement shall be in at least twelve-point bold type, on the first page of each deferred presentment transaction or small loan agreement below the statement required by Subparagraph (a) of this Paragraph:

"I acknowledge that I understand that I may be eligible to enter into an extended payment plan if I cannot make payment when due. In order to be potentially eligible for an extended payment plan, I understand that it is my responsibility to notify my lender that I cannot make payment before payment is due. I have asked any questions I have about the extended payment plan and my lender (licensee) answered all questions to my satisfaction."

[SIGNATURE BLOCK]

[DATE]

Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3578.5 - Rebate upon prepayment

§3578.5. Rebate upon prepayment

Upon the prepayment in full of a deferred presentment transaction or small loan, during the first five days of the term of such transaction or loan only, the licensee shall refund any and all unearned charges by a method no less favorable to the consumer than the actuarial method, less twenty dollars of the original fee, which shall be considered earned and shall not be subject to refund. Should the consumer make prepayment after the first five days of the term of the transaction or loan, the licensee shall not be required to make any refund.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000.



RS 9:3578.6 - Prohibited acts

§3578.6. Prohibited acts

A. A licensee shall not:

(1) Except for reasonable attorney fees and costs awarded by a court, charge, contract for, receive, or collect a loan finance charge or credit service charge, or any other fee or charge other than as provided in R.S. 9:3578.4.

(2) Sell any goods when those goods are financed with the proceeds of the loan or sell insurance in connection with a deferred presentment transaction or small loan. The sale and financing of services, including but not limited to utility payment services, financial or tax services, or the sale of prepaid telephone services and telephone-related products which are not financed with the proceeds of the loan, shall not be deemed a violation of this Chapter.

(3) Refuse a partial loan payment of fifty dollars or greater.

(4) Divide a deferred presentment transaction or small loan into multiple agreements for the purpose of obtaining a higher fee or charge.

(5) Threaten any customer with prosecution or refer for prosecution any check accepted as payment of a deferred presentment transaction and returned by the lender's depository institution for reason of insufficient funds.

(6) Structure the repayment of a loan in such a manner as to attempt to circumvent the provisions of this Chapter.

(7) Renew or roll over a deferred presentment transaction or small loan. However, a licensee may accept a partial payment of twenty-five percent of the amount advanced plus fees charged and enter into a new deferred presentment transaction or renew the small loan for the remaining balance owed. Once a deferred presentment transaction or small loan has been completed, a consumer may enter into a new transaction or loan with the licensee. A deferred presentment transaction or small loan shall be considered completed when the amount advanced has been paid in full by the consumer.

(8) Take any direct or indirect interest, possessory or otherwise, whether perfected or unperfected, in any property in connection with a small loan, or a deferred presentment transaction.

B. It shall be unlawful for any small loan lender, for any reason and by any means, including but not limited to direct deposit and personal tender, to accept as payment, offer to accept as payment, or require for use as security any check issued pursuant to the federal Social Security Act. In addition, it shall be unlawful for any lender making small loans to act as a depository institution for the acceptance of any check issued pursuant to the federal Social Security Act, unless such lender is a federally insured financial institution.

Acts 1999, No. 542, §1; Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2003, No. 1272, §1; Acts 2003, No. 1283, §1; Acts 2005, No. 99, §1.



RS 9:3578.7 - Posting of notice; toll-free number

§3578.7. Posting of notice; toll-free number

NOTE: §3578.7 eff. until Jan. 1, 2015. See Acts 2014, No. 636, §1.

The commissioner may provide a notice, which includes a toll-free number to the commissioner's office, which shall be posted, along with the fees as allowed under this Chapter, in a conspicuous manner by the licensee at the lending location.

NOTE: §3578.7 as amended by Acts 2014, No. 636, §1, eff. Jan. 1, 2015.

The commissioner may provide a notice, which includes a toll-free number to the commissioner's office, which shall be posted, along with the fees as allowed under this Chapter, in a conspicuous place and manner by the licensee at the lending location or on the homepage of the website of the licensee, or both if the licensee has a physical location in the state and a website.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2014, No. 636, §1, eff. Jan. 1, 2015.



RS 9:3578.8 - Powers of the commissioner; adoption of rules and regulations

§3578.8. Powers of the commissioner; adoption of rules and regulations

A. The commissioner may apply the provisions of Parts I, VII, VIII, IX, and X of Chapter 2 of this Code Title, the Louisiana Consumer Credit Law, for purposes of administering and regulating the activities of licensees and the provisions of this Chapter.

B. The commissioner may adopt rules and regulations as he deems necessary to implement the purposes and provisions of this Chapter.

C.(1) Beginning January 1, 2013, for a period of one year, the commissioner shall collect and compile information and data from licensees concerning the operation, function, and customers of deferred presentment transactions and small loan businesses.

(2) The information and data collected by the commissioner from a licensee shall include but not be limited to the following:

(a) The number of deferred presentment transactions and small loans issued quarterly.

(b) The fees collected quarterly on deferred presentment transactions and small loans.

(c) The location of the licensee's business.

(d) The number of checks returned unpaid for any reason and the amount of the fee charged by the licensee for such checks.

D. The commissioner shall compile and submit to the legislature, in an aggregate format, the information and data collected by April 1, 2014.

Acts 1999, No. 1315, §§1, 2, eff. Jan. 1, 2000; Acts 2012, No. 234, §1.



RS 9:3579.1 - Short title

CHAPTER 2-B. LOUISIANA TAX REFUND ANTICIPATION LOAN ACT

§3579.1. Short title

This Chapter shall be known and may be cited as the "Louisiana Tax Refund Anticipation Loan Act".

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3579.2 - Definitions

§3579.2. Definitions

(1) "Borrower" means an individual who receives the proceeds of a refund anticipation loan.

(2) "Facilitator" means a person who, for compensation from a borrower or any other person, assists the borrower in applying for or obtaining a refund anticipation loan. "Facilitator" does not include a lender that makes a refund anticipation loan, an affiliate that is a servicer for such a lender, or any person who does not have direct contact with a borrower in connection with applying for or obtaining a refund anticipation loan. For the purposes of this Chapter, a "facilitator" shall also mean the individual or entity that signs the tax return on which the refund anticipation loan is based.

(3) "Lender" means a person who extends credit to a borrower in the form of a refund anticipation loan.

(4) "Refund anticipation loan" means a loan obtained by a taxpayer based on the taxpayer's anticipated federal income tax refund.

(5) "Refund anticipation loan fee" means a fee imposed or other consideration required by the facilitator or the lender for a refund anticipation loan. The term does not include a fee usually imposed or other consideration usually required by the facilitator in the ordinary course of business for services not related to the making of loans, including a fee imposed for tax return preparation or for the electronic filing of a tax return.

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3579.3 - Restriction on acting as facilitator

§3579.3. Restriction on acting as facilitator

A. A person may not, individually or in conjunction or cooperation with another person, act as a facilitator unless he complies with all of the following requirements:

(1) Is engaged in the business of preparing tax returns, or employed by a person engaged in the business of preparing tax returns.

(2) Is primarily involved in financial services or tax preparations.

(3) Is authorized by the Internal Revenue Service as an e-file provider.

B. This Chapter shall not apply to any of the following entities:

(1) Federally insured financial institution.

(2) An affiliate that is a servicer of an entity described in Paragraph (1) of this Subsection, operating under the name of that entity.

(3) Any person or entity that acts solely as an intermediary and does not interact directly with a taxpayer in the making of the refund anticipation loan.

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3579.4 - Disclosure requirements

§3579.4. Disclosure requirements

A. A facilitator shall discuss with and clearly disclose to a borrower, after the borrower's tax return has been prepared and before the loan is closed, all of the following items:

(1) The refund anticipation loan fee schedule.

(2) A written statement disclosing all of the following items:

(a) That a refund anticipation loan is a loan and is not the borrower's actual income tax refund.

(b) That the taxpayer may file an income tax return electronically without applying for a refund anticipation loan.

(c) That the borrower is responsible for repayment of the loan and related fees if the tax refund is not paid or is insufficient to repay the loan.

(d) Any fee that will be charged if the loan is not approved.

(e) The average time, as published by the Internal Revenue Service, within which a taxpayer can expect to receive a refund for an income tax return filed by either of the following methods:

(i) Electronically, and the refund is delivered by either of the following methods:

(aa) Deposited directly into the taxpayer's bank account.

(bb) Mailed to the taxpayer.

(ii) By mail, and the refund is delivered by either of the following methods:

(aa) Deposited directly into the taxpayer's financial institution account.

(bb) Mailed to the taxpayer.

(f) That the Internal Revenue Service does not make either of the following guarantees:

(i) Payment of the full amount of the anticipated refund.

(ii) A specific date on which it will mail a refund or deposit the refund into a taxpayer's financial institution account.

(g) The estimated time within which the proceeds of the refund anticipation loan will be paid to the borrower if the loan is approved.

(3) All of the following information, specific to the borrower:

(a) The estimated total fees for the loan.

(b) The estimated annual percentage rate for the loan, calculated using the guidelines established under the Truth in Lending Act, 15 U.S.C. 1601 et seq.

B. A refund anticipation loan fee schedule required by Paragraph (A)(1) of this Section, shall be a listing or table of refund anticipation loan fees charged by the lender for refund anticipation loan amounts. The schedule shall include all of the following:

(1) Each fee imposed related to the making of a refund anticipation loan listed separately.

(2) The total amount of fees imposed related to the making of a refund anticipation loan.

(3) For each stated loan amount, the estimated annual percentage rate for the loan, calculated using the guidelines established under the Truth in Lending Act, 15 U.S.C. 1601 et seq.

C. Tax preparers who facilitate refund anticipation loans shall post the schedule of fees imposed by the facilitator for making refund anticipation loans in a conspicuous manner at the tax preparer's location.

Acts 2010, No. 975, §1, eff. Jan. 1, 2011.



RS 9:3581 - LOUISIANA EQUAL CREDIT OPPORTUNITY LAW

CHAPTER 3. LOUISIANA EQUAL CREDIT OPPORTUNITY LAW

§3581. Short title

This Act shall be known and may be cited as the Louisiana Equal Credit Opportunity Law.

Added by Acts 1975, No. 705, §1.



RS 9:3582 - Scope

§3582. Scope

The provisions of this Chapter shall apply to all loans or extensions of credit made or executed in the state of Louisiana between any natural person and any extender of credit.

Added by Acts 1975, No. 705, §1.



RS 9:3583 - Discrimination prohibited

§3583. Discrimination prohibited

It shall be unlawful for any extender of credit to refuse to extend credit to any major or emancipated minor solely because of that person's race, color, religion, national origin, sex, or marital status.

It shall also be unlawful for any extender of credit to require any major or emancipated minor to meet credit qualification standards not required of other persons similarly situated.

Added by Acts 1975, No. 705, §1. Amended by Acts 1978, No. 161, §1.



RS 9:3584 - Repealed by Acts 1979, No. 709, 3, eff. Jan. 1, 1980

§§3584, 3585. Repealed by Acts 1979, No. 709, §3, eff. Jan. 1, 1980



RS 9:3590 - CONFESSION OF JUDGMENT

CHAPTER 4. CONFESSION OF JUDGMENT

PART I. IN GENERAL

§3590. Limitations on confession of judgment

Except for the purposes of executory process, confessions of judgment, prior to the maturity of the obligation sued on, are hereby prohibited.

Added by Acts 1978, No. 518, §1.



RS 9:3601 - DEPOSIT IN GENERAL

CODE TITLE XIII--OF DEPOSIT AND SEQUESTRATION

CHAPTER 1. DEPOSIT IN GENERAL

§3601. Payment of interest by newspapers on deposits required of their distributors or dealers

Whenever any person or corporation engaged in the newspaper business shall demand of its distributors or dealers a cash security to protect the furnisher of the newspapers from loss by reason of extending to such dealers or distributors credit on papers advanced for sale, the furnisher shall pay to that distributor or dealer, interest at the rate of four per cent per annum upon the amount of the deposit so long as it continues to hold or exact the deposit. The balance of the deposit together with earned interest shall be returned to the depositor, within ninety days after termination of the dealership or distributorship whenever the dealership or distributorship is discontinued, and any refusal or neglect to return the balance shall subject the furnisher of said newspapers to the penalty of paying the dealer or distributor 20 per cent per annum interest upon the deposit not returned to the depositor within said ninety days.

Acts 1960, No. 490, §1.



RS 9:3801 - UNIFORM FIDUCIARIES LAW

CODE TITLE XIV--OF ALEATORY CONTRACTS

[BLANK]

CODE TITLE XV--OF MANDATE

CHAPTER 1. UNIFORM FIDUCIARIES LAW

§3801. Definitions

For the purposes of this Chapter, unless the context or subject matter otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other persons acting in a fiduciary capacity for any person, trust or estate.

(3) "Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.

(4) "Principal" includes any person to whom a fiduciary as such owes an obligation.

(5) A thing is done "in good faith" within the meaning of this Chapter when it is in fact done honestly, whether it be done negligently or not.



RS 9:3802 - Payment or transfer to fiduciary; responsibility for proper application

§3802. Payment or transfer to fiduciary; responsibility for proper application

A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



RS 9:3803 - Repealed by Acts 1960, No. 444, 2

§3803. Repealed by Acts 1960, No. 444, §2



RS 9:3804 - Endorsement of negotiable instrument; duty and liability of endorsee

§3804. Endorsement of negotiable instrument; duty and liability of endorsee

If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to his principal is endorsed by a fiduciary empowered to endorse such instrument, on behalf of his principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in endorsing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.



RS 9:3805 - Payee of check or bill of exchange; duties and liability

§3805. Payee of check or bill of exchange; duties and liability

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of, or as security for, a personal debt of the fiduciary, to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.



RS 9:3806 - Check or bill of exchange payable to, or transferred to, fiduciary; duties and liability of transferee

§3806. Check or bill of exchange payable to, or transferred to, fiduciary; duties and liability of transferee

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary, unless he takes the instrument with actual knowledge of such breach, or with the knowledge of such facts that his action in taking the instrument amounts to bad faith.



RS 9:3807 - Bank paying check; liability of

§3807. Bank paying check; liability of

If a deposit is made in a bank to the credit of the fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof, upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check, or with the knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such check is payable to the drawee bank and is delivered to it in payment of, or as, security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



RS 9:3808 - Check upon principal's account; liability of bank paying

§3808. Check upon principal's account; liability of bank paying

If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account the bank is authorized to pay any such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with the knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of, or as security for, a personal debt of the fiduciary to it, the bank is liable to the principal, if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



RS 9:3809 - Deposit by fiduciary to his personal credit; duties and liabilities of bank

§3809. Deposit by fiduciary to his personal credit; duties and liabilities of bank

If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and endorsed by him, if he is empowered to endorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless, the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the checks amounts to bad faith.



RS 9:3810 - Check upon deposit in name of two or more trustees; duties of bank and holder

§3810. Check upon deposit in name of two or more trustees; duties of bank and holder

When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account, by any trustee or trustees, authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder, nor the bank, is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.



RS 9:3811 - Transactions prior to January 1, 1925

§3811. Transactions prior to January 1, 1925

The provisions of this Chapter shall not apply to transactions taking place prior to January 1, 1925.



RS 9:3812 - Cases not provided for; rules applicable

§3812. Cases not provided for; rules applicable

In any case not provided for in this Chapter the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.



RS 9:3813 - Uniform construction

§3813. Uniform construction

This Chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



RS 9:3814 - Short title

§3814. Short title

This Chapter may be cited as the Uniform Fiduciaries Law.



RS 9:3831 - UNIFORM LAW FOR SIMPLIFICATION

CHAPTER 2. UNIFORM LAW FOR SIMPLIFICATION

OF FIDUCIARY SECURITY TRANSFERS

§3831. Definitions

In this Chapter, unless the context otherwise requires:

(1) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust or other instrument of transfer;

(2) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be in breach of fiduciary duties;

(3) "Corporation" means a private or public corporation, association or trust issuing a security;

(4) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee;

(5) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity;

(6) "Security" includes any share of stock, bond, debenture, note or other security issued by a corporation which is registered as to ownership on the books of the corporation;

(7) "Transfer" means a change on the books of a corporation in the registered ownership of a security;

(8) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

Added by Acts 1960, No. 444, §1.



RS 9:3832 - Registration in the name of a fiduciary

§3832. Registration in the name of a fiduciary

A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship, and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

Added Acts 1960, No. 444, §1.



RS 9:3833 - Assignment by a fiduciary

§3833. Assignment by a fiduciary

Except as otherwise provided in this Chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary

(1) may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;

(2) may assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(3) is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

Added by Acts 1960, No. 444, §1.



RS 9:3834 - Evidence of appointment or incumbency

§3834. Evidence of appointment or incumbency

A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this paragraph (2) provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this paragraph (2) except to the extent that the contents relate directly to the appointment or incumbency.

Added by Acts 1960, No. 444, §1.



RS 9:3835 - Adverse claims

§3835. Adverse claims

A. A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this Chapter relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in Sub-section B of this Section.

B. As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty days after the mailing and shall then make the transfer unless restrained by a court order.

Added by Acts 1960, No. 444, §1.



RS 9:3836 - Non-liability of corporation and transfer agent

§3836. Non-liability of corporation and transfer agent

A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this Chapter.

Added by Acts 1960, No. 444, §1.



RS 9:3837 - Non-liability of third persons

§3837. Non-liability of third persons

A. No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary including a person who guarantees the signature of the fiduciary is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

B. If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent incurs no liability by reason of this Chapter.

C. This Section does not impose any liability upon the corporation or its transfer agent.

Added by Acts 1960, No. 444, §1.



RS 9:3838 - Territorial application

§3838. Territorial application

A. The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

B. This Chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in Louisiana in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in Louisiana the signature of a fiduciary in connection with such a transaction.

Added by Acts 1960, No. 444, §1.



RS 9:3839 - Tax obligations

§3839. Tax obligations

This Chapter does not affect any obligation of a corporation or transfer agent with respect to taxes imposed by the laws of Louisiana.

Added by Acts 1960, No. 444, §1; Acts 2010, No. 175, §2.



RS 9:3840 - Uniformity of interpretation; short title

§3840. Uniformity of interpretation; short title

This Chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it, and it may be cited as the Uniform Law for Simplification of Fiduciary Security Transfers.

Added by Acts 1960, No. 444, §1.



RS 9:3850 - Express mandate between spouses; revocation

§3850. Express mandate between spouses; revocation

An express mandate from one spouse to another authorizing transactions with a specified creditor may be revoked only by delivery of written revocation to the creditor.

Added by Acts 1978, No. 511, §1.



RS 9:3851 - Who may file; petition contents; service; venue

CHAPTER 2-A. ACTION TO REVIEW THE ACTS OF A MANDATARY

§3851. Who may file; petition contents; service; venue

A. When a principal is a natural person for whom a curator with appropriate authority has not qualified, any of the following persons may petition a court on behalf of the principal to review the acts of the principal's mandatary and to grant relief authorized by this Chapter:

(1) A person authorized to make healthcare decisions for the principal.

(2) A spouse, a parent, or a descendant of the principal.

(3) A presumptive heir or legatee of the principal.

(4) A person named as a beneficiary to receive any real or personal right upon the death of the principal.

(5) A trustee or beneficiary of an inter vivos or testamentary trust created by or for the principal.

(6) A caregiver of the principal.

(7) Any other person with sufficient interest in the welfare of the principal.

B. The petition shall be verified and shall name as defendants the principal, the mandatary, and any other person against whom relief is sought. The petition shall state with particularity the facts establishing the petitioner's right to bring the action, the reasons that a review of the acts of the mandatary is needed, and the relief sought.

C. The principal shall be personally served with the citation and petition. Service on the principal through a mandatary shall not be effective.

D. The action shall be filed in the parish where the principal is domiciled, where the principal resides if without a domicile in this state, or where the principal is physically present or where immovable property of the principal is located if the principal is without either a domicile or a residence in this state.

Acts 2014, No. 356, §1.



RS 9:3852 - Dismissal upon motion to dismiss filed by the principal

§3852. Dismissal upon motion to dismiss filed by the principal

A. If the principal files a motion to dismiss the action, the principal shall testify in person at the hearing on the motion or, with the agreement of the parties or for good cause shown, by visual remote technology or by deposition.

B. The court shall grant the principal's motion to dismiss the action if it finds that the principal is able to comprehend generally the nature and consequences of the acts of the mandatary and that the mandatary's authority to act is not the result of fraud, duress, or undue influence.

Acts 2014, No. 356, §1.



RS 9:3853 - Substitution

§3853. Substitution

Upon the interdiction or death of the principal, the court shall allow a curator with appropriate authority or the principal's legal successor to be substituted for the plaintiff.

Acts 2014, No. 356, §1.



RS 9:3854 - Substitution

§3854. Relief

A. If the court finds that a mandatary has violated a duty or failed to perform any obligation as a mandatary, the court may:

(1) Grant any relief to which the principal is entitled.

(2) Enjoin the mandatary from exercising all or some of the powers granted by the mandate.

B. While the action is pending, the court may do any of the following:

(1) Order an accounting from the mandatary.

(2) Order, without first holding a contradictory hearing, a financial institution, a healthcare provider, or any other person to provide the financial, medical, or other information of any defendant to the action.

(3) Appoint a qualified person to investigate the allegations of the petition and to report the findings.

(4) On its own motion, order other appropriate discovery.

(5) Enjoin the mandatary from exercising all or some of the powers granted by the mandate during the pendency of the action.

(6) Appoint a person to exercise some or all of the authority granted by the mandate, including authority to perform routine financial transactions and to make healthcare decisions, if there is no successor or substitute mandatary named in the mandate who is able or willing to serve, or if no law otherwise provides a person to act.

C. In reaching its decision, the court shall consider the mandate and may consider any other relevant factors, including any of the following:

(1) The expressed wishes of the principal.

(2) The known or reasonable expectations of the principal.

(3) The best interests of the principal.

(4) Any will, trust, or beneficiary designation executed by the principal.

(5) The principal's history or pattern of donations inter vivos.

(6) Physical, financial, or psychological abuse of the principal.

(7) Fraud, duress, or undue influence.

(8) The principal's regular contact with family and friends other than the mandatary.

(9) The ability of the principal to comprehend generally the nature and consequences of the acts of the mandatary.

(10) The donee's knowledge or imputed knowledge that a donation was not for the benefit or gratification of the principal.

(11) The good or bad faith of a defendant.

D. Unauthorized acts by or with the consent of a mandatary are subject to injunctive relief without a showing of irreparable injury.

Acts 2014, No. 356, §1.



RS 9:3855 - Payment of costs and attorney fees

§3855. Payment of costs and attorney fees

The court may render judgment for costs and attorney fees, or any part thereof, against any party. Nevertheless, costs or attorney fees shall not be awarded to a petitioner when the petition is dismissed on the merits.

Acts 2014, No. 356, §1.



RS 9:3856 - Applicability

§3856. Applicability

A. This Chapter applies to a procuration and a representative in the same manner as it applies to a mandate and a mandatary, respectively, and allows an action against a representative for violating any duty or failing to fulfill any obligation in the procuration.

B. This Chapter does not apply to a mandate to the extent that the mandate is irrevocable as provided by law.

Acts 2014, No. 356, §1.



RS 9:3861 - LOUISIANA MILITARY POWERS OF ATTORNEY

CHAPTER 3. LOUISIANA MILITARY POWERS OF ATTORNEY

§3861. Application; military personnel

A. The military power of attorney provided in this Chapter may be executed by:

(1) Military personnel.

(2) Other persons eligible for legal assistance under the provisions of 10 U.S.C. 1044 or regulations of the Department of Defense.

B. "Military personnel" shall apply to members of any of the branches of the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), the reserve components of the armed forces of the United States as defined by 10 U.S.C. 10101, or the Louisiana National Guard.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1; Acts 1997, No. 849, §1; Acts 1999, No. 227, §1.



RS 9:3862 - Illustrative form; military power of attorney

§3862. Illustrative form; military power of attorney

The following is an illustrative form of a military power of attorney suggested for use by military personnel or other eligible persons who reside or own immovable property in the state of Louisiana:

LOUISIANA'S MILITARY

POWER OF ATTORNEY

STATE OF LOUISIANA

PARISH OF _______________________

This is a MILITARY POWER OF ATTORNEY prepared pursuant to Title 10, United States Code, Section 1044b and executed by a person authorized to receive legal assistance from the military services. Federal law exempts this power of attorney from any requirement of form, substance, formality, or recording that is prescribed for powers of attorney under the laws of a state, the District of Columbia, or a territory, commonwealth, or possession of the United States. Federal law specifies that this power of attorney shall be given the same legal effect as a power of attorney prepared and executed in accordance with the laws of the jurisdiction where it is presented.

Additionally, this form is specifically designed for use under Louisiana law, including transactions involving immovable property. It is suggested for use by any person authorized to receive legal assistance from the military service in accordance with federal or state law, who by these presents represents and warrants that he is so eligible. Any person to whom this form is presented may conclusively rely on the authority purportedly granted hereunder.

BE IT KNOWN THAT on this _______ day of _________________ in the year of our Lord nineteen hundred and _____________________, before me, Notary Public in and for said parish and state, duly commissioned and qualified as such, personally came and appeared _________________________________, who declared that he is a member of the __________________________, a branch of the military designated in R.S. 9:3861, or is otherwise included thereunder, and did execute and sign the following Military Power of Attorney.

NOTICE: THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD AND SWEEPING. THEY ARE EXPLAINED IN THE LOUISIANA MILITARY POWERS OF ATTORNEY ACT, R.S. 9:3861 ET SEQ. IF YOU HAVE ANY QUESTIONS ABOUT THESE POWERS, OBTAIN COMPETENT LEGAL ADVICE. THIS DOCUMENT DOES NOT AUTHORIZE ANYONE TO MAKE MEDICAL AND OTHER HEALTH-CARE DECISIONS FOR YOU, BUT IT MAY AUTHORIZE YOUR AGENT TO MAKE MEDICAL DECISIONS ON BEHALF OF YOUR MINOR CHILD. YOU MAY REVOKE THIS POWER OF ATTORNEY IF YOU LATER WISH TO DO SO.

I,_________________________________________________

(YOUR NAME AND ADDRESS)

appoint___________________________________________________

(NAME AND ADDRESS OF THE PERSON APPOINTED, OR OF EACH PERSON APPOINTED IF YOU WANT TO DESIGNATE MORE THAN ONE)

as my agent (attorney-in-fact) to act for me in any lawful way with respect to the following initialed subjects:

I. GENERAL POWERS

TO GRANT OR WITHHOLD ANY OF THE FOLLOWING POWERS, INITIAL THE LINE IN FRONT OF IT IN THE APPROPRIATE COLUMN ("YES" OR "NO"). (THE GRANTING OF POWERS AFFECTING IMMOVABLE PROPERTY IS PROVIDED IN A SEPARATE SECTION.)

YES

NO

____

____

(A)

Tangible personal property transactions.

____

____

(B)

Stock and bond transactions.

____

____

(C)

Commodity and option transactions.

____

____

(D)

Banking and other financial institution transactions.

____

____

(E)

Business operating transactions.

____

____

(F)

Insurance and annuity transactions.

____

____

(G)

Estate, trust, and other beneficiary transactions.

____

____

(H)

Claims and litigation.

____

____

(I)

Personal and family maintenance.

____

____

(J)

Care, custody, and control of a minor child.

____

____

(K)

Benefits from social security, Medicare, Medicaid, or other governmental programs, or civil or military service.

____

____

(L)

Retirement plan transactions.

____

____

(M)

Tax matters.

____

____

(N)

ALL OF THE POWERS LISTED ABOVE.

YOU NEED NOT INITIAL ANY OTHER LINES IF YOU INITIAL IN THE APPROPRIATE COLUMN ("YES" OR "NO") OF LINE (N).

II. POWERS AFFECTING IMMOVABLE PROPERTY

TO GRANT THE POWER TO AFFECT IMMOVABLE OR REAL PROPERTY WHICH YOU OWN, SUCH AS SELL, LEASE, OR MORTGAGE REAL ESTATE, INITIAL IN THE APPROPRIATE COLUMN ("YES" OR "NO") OF LINE (P) AND PROVIDE LOCATION OF PROPERTY.

YES

NO

____

____

(P) Real property transactions affecting the following

property: _____________________________________

______________________________________________

III. SPECIAL INSTRUCTIONS

ON THE FOLLOWING LINES YOU MAY GIVE SPECIAL INSTRUCTIONS LIMITING OR EXTENDING THE POWERS GRANTED TO YOUR AGENT.

________________________________________________________

________________________________________________________

UNLESS YOU DIRECT OTHERWISE ABOVE, THIS POWER OF ATTORNEY IS EFFECTIVE IMMEDIATELY AND WILL CONTINUE UNTIL IT IS REVOKED.

This power of attorney will:

________ Continue to be effective even though I become incapacitated.

________ Terminate when I become incapacitated.

EXERCISE OF POWER OF ATTORNEY WHERE MORE THAN ONE AGENT DESIGNATED

If I have designated more than one agent, the agents are to act:

____ separately or ____ jointly.

I agree that any third party who receives a copy of this document may act under it. I agree that any transaction entered into by any third party in reliance on this document shall be binding upon me and I hereby waive all rights I may have to challenge the authority of the named agent, except to recover against him. Revocation of the power of attorney is not effective as to a third party until the third party has actual knowledge of the revocation.

_____________________________________________________

(Signature)

(SSN - optional)

Done and passed at the Parish of ________________, Louisiana, on the day and date first above written, in the presence of _________________________ and ____________________________, competent witnesses, (two witnesses preferred, but only required if line (P) is initialed) who sign with appearer and me, officer, after due reading of the whole.

WITNESSES:

_______________________________________________________

(address)

_______________________________________________________

(address)

NOTARY SEAL

________________________________________

(SIGNATURE OF NOTARY PUBLIC)

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1993, No. 24, §1, eff. May 18, 1993; Acts 1995, No. 1131, §1.



RS 9:3863 - Requirements for legally sufficient power of attorney; federal preemption

§3863. Requirements for legally sufficient power of attorney; federal preemption

A. In accordance with 10 U.S.C. 1044b, a military power of attorney is exempt from any requirement of form, substance, formality, or recording that is provided for powers of attorney under the laws of Louisiana or any other state. Any such military power of attorney shall be given the same legal effect as a power of attorney prepared and executed in accordance with the laws of the state of Louisiana.

B. For purposes of this Chapter, a military power of attorney is any general or special power of attorney that:

(1) Contains a statement that sets forth the provisions of Subsection A.

(2) Is notarized in accordance with 10 U.S.C. 1044a or other applicable state or federal law.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3864 - Initialed lines on form or designation as general or special; no limitation of powers

§3864. Initialed lines on form or designation as general or special; no limitation of powers

A. If the line in front of (N) of the statutory form under R.S. 9:3862 is initialed, an initial on the line in front of any other power does not limit the powers granted by line (N).

B. The designation of any section or powers as "general" or "special" are not used to correspond to any provision of the Louisiana Civil Code, Code of Civil Procedure, or the Louisiana Revised Statutes of 1950, nor does it limit or expand the powers listed thereunder or the technical requirements thereof.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1993, No. 24, §1, eff. May 18, 1993; Acts 1995, No. 1131, §1.



RS 9:3865 - Repealed by Acts 1995, No. 1131, 2.

§3865. Repealed by Acts 1995, No. 1131, §2.



RS 9:3867 - Additional form of power of attorney; application of this Chapter

§3867. Additional form of power of attorney; application of this Chapter

A. Nothing in this Chapter affects or limits the use of:

(1) Any other military power of attorney prepared and executed in accordance with the provisions of 10 U.S.C. 1044b, regardless of form, substance, formality, or recording.

(2) Any other form for a power of attorney authorized by Civil Code Articles 2985 through 3034.

B. Any form that complies with the requirements of any law other than the provisions of this Chapter may be used in lieu of the form set forth in R.S. 9:3862, except that none of the provisions of this Chapter apply if such other form is used. This Chapter provides an additional form for granting a power of attorney and is governed by the provisions contained herein and does not affect, limit, or invalidate any other form or requirements for a power of attorney provided in Civil Code Articles 2985 through 3034 or any other provision of law.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3868 - Short title

§3868. Short title

This Chapter may be cited as the "Louisiana Military Power of Attorney Act".

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3869 - Application and construction of Chapter

§3869. Application and construction of Chapter

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991.



RS 9:3870 - Powers granted

§3870. Powers granted

By executing a military power of attorney with respect to a subject listed in R.S. 9:3862, the principal, except as limited or extended by the principal in the power of attorney, empowers the agent, for that subject, to do all of the following:

(1) Demand, receive, and obtain by litigation or otherwise, money or other thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received for the purposes intended.

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction, and perform, rescind, reform, release, or modify the contract or another contract made by or on behalf of the principal.

(3) Execute, acknowledge, seal, and deliver a sale, transfer, assignment, revocation, mortgage, lease, notice, check, release, security agreement, or other instrument the agent considers desirable to accomplish a purpose of a transaction.

(4) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of or against the principal or intervene in litigation relating to the claim.

(5) Seek on the principal's behalf the assistance of a court to carry out an act authorized by the power of attorney.

(6) Engage, compensate, and discharge an attorney, accountant, expert witness, or other assistant.

(7) Keep appropriate records of each transaction, including an accounting of receipts and disbursements.

(8) Prepare, execute, and file a record, report, or other document the agent considers desirable to safeguard or promote the principal's interest under a statute or governmental regulation.

(9) Reimburse the agent for expenditures properly made by the agent in exercising the powers granted by the power of attorney.

(10) In general, do any other lawful act with respect to the subject.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3871 - Tangible personal property transactions; powers granted

§3871. Tangible personal property transactions; powers granted

In a military power of attorney, the language granting power with respect to tangible personal property transactions empowers the agent to do all of the following:

(1) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of tangible personal property or an interest in tangible personal property.

(2) Sell, exchange, convey with or without covenants, release, surrender, mortgage, encumber, pledge, hypothecate, create a security interest in, pawn, grant options concerning, lease, sublease to others, or otherwise dispose of tangible personal property or an interest in tangible personal property.

(3) Release, assign, satisfy, or enforce by litigation or otherwise, a mortgage, security interest, encumbrance, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property.

(4) Do an act of management or conservation with respect to tangible personal property or an interest in tangible personal property on behalf of the principal, including all of the following:

(a) Insuring against casualty, liability, or loss.

(b) Obtaining or regaining possession, or protecting the property or interest, by litigation or otherwise.

(c) Paying, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments.

(d) Moving from place to place.

(e) Storing for hire or on a gratuitous bailment.

(f) Using, altering, and making repairs or alterations.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3872 - Stock and bond transactions; powers granted

§3872. Stock and bond transactions; powers granted

In a military power of attorney, the language granting power with respect to stock and bond transactions empowers the agent to do all of the following:

(1) Buy, sell, and exchange stocks, bonds, mutual funds, and all other types of securities and financial instruments except commodity futures contracts and call and put options on stocks and stock indexes.

(2) Receive certificates and other evidence of ownership with respect to securities.

(3) Exercise voting rights with respect to securities in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3873 - Commodity and option transactions; powers granted

§3873. Commodity and option transactions; powers granted

In a military power of attorney, the language granting power with respect to commodity and option transactions empowers the agent to do all of the following:

(1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call and put options on stocks and stock indexes traded on a regulated option exchange.

(2) Establish, continue, modify, and terminate option accounts with a broker.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3874 - Banking and other financial institution transactions; powers granted

§3874. Banking and other financial institution transactions; powers granted

In a military power of attorney, the language granting power with respect to banking and other financial institution transactions empowers the agent to do all of the following:

(1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal.

(2) Establish, modify, and terminate an account or other banking arrangement, including any investment, annuity, or other financial product or service, with or through a bank, trust company, savings and loan association, credit union, thrift company, industrial loan company, brokerage firm, or other financial institution selected by the agent.

(3) Hire or close a safe deposit box or space in a vault.

(4) Contract to procure other services available from a financial institution as the agent considers desirable.

(5) Withdraw by check, order, or otherwise money or property of the principal deposited with or left in the custody of a financial institution.

(6) Receive bank statements, vouchers, notices, and similar documents from a financial institution and act with respect to them.

(7) Enter a safe deposit box or vault and withdraw or add to the contents.

(8) Borrow money at an interest rate and on such terms and conditions as may be agreeable to the agent in his or her sole discretion, and may grant a security interest in or mortgage or other security device upon any property of the principal necessary in order to borrow, pay, renew, or extend the time of payment of a debt of the principal, provided the principal has initialed line (P) of the power of attorney authorizing the agent to so act and the power of attorney includes a reasonable description of the affected property.

(9) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other nonnegotiable paper of the principal, or payable to the principal or the principal's order, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due.

(10) Receive for the principal and act upon a sight draft, warehouse receipt, or other negotiable or nonnegotiable instrument.

(11) Apply for and receive letters of credit, credit cards, and traveler's checks from a financial institution, and give an indemnity or other agreement in connection with letters of credit.

(12) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3875 - Business operating transactions; powers granted

§3875. Business operating transactions; powers granted

In a military power of attorney, the language granting power with respect to business operating transactions empowers the agent to do all of the following:

(1) Operate, buy, sell, enlarge, reduce, and terminate a business interest.

(2) To the extent that an agent is permitted by law to act for a principal and subject to the terms of the partnership agreement:

(a) Perform a duty or discharge a liability and exercise a right, power, privilege, or option that the principal has, may have, or claims to have, under a partnership agreement, whether or not the principal is a partner.

(b) Enforce the terms of a partnership agreement by litigation or otherwise.

(c) Defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of membership in the partnership.

(3) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of a bond, share, or other instrument of similar character, and defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of a bond, share, or similar instrument.

(4) With respect to a business owned solely by the principal:

(a) Continue, modify, renegotiate, extend, and terminate a contract made with an individual or a legal entity, firm, association, or corporation by or on behalf of the principal with respect to the business before execution of the power of attorney.

(b) Determine the policy of the business as to:

(i) The location of its operation.

(ii) The nature and extent of its business.

(iii) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation.

(iv) The amount and types of insurance carried.

(v) The mode of engaging, compensating, and dealing with its accountants, attorneys, and other agents and employees.

(c) Change the name or form of organization under which the business is operated and enter into a partnership agreement with other persons or organize a corporation to take over all or part of the operation of the business.

(d) Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the business, and control and disburse the money in the operation of the business.

(5) Put additional capital into a business in which the principal has an interest.

(6) Join in a plan or reorganization, consolidation, or merger of the business.

(7) Sell or liquidate a business or part of it at the time and upon the terms the agent considers desirable.

(8) Represent the principal in establishing the value of a business under a buy-out agreement to which the principal is a party.

(9) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to a business which are required by a governmental agency or instrumentality or which the agent considers desirable, and make related payments.

(10) Pay, compromise, or contest taxes or assessments and do any other act which the agent considers desirable to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments with respect to a business, including attempts to recover in any manner permitted by law, money paid before or after the execution of the power of attorney.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3876 - Insurance and annuity transactions; powers granted

§3876. Insurance and annuity transactions; powers granted

In a military power of attorney, the language granting power with respect to insurance and annuity transactions empowers the agent to do all of the following:

(1) Continue, pay the premium or assessment on, modify, rescind, release, or terminate, a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract.

(2) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents, and select the amount, type of insurance of annuity, and mode of payment.

(3) Pay the premium or assessment on, modify, rescind, release, or terminate a contract of insurance or annuity procured by the agent.

(4) Designate the beneficiary of the contract, but the agent may be named a beneficiary of the contract, or an extension, renewal, or substitute for it, only to the extent the agent was named as a beneficiary under a contract procured by the principal before executing the power of attorney.

(5) Apply for and receive a loan on the security of the contract of insurance or annuity.

(6) Surrender and receive the cash surrender value.

(7) Exercise an election.

(8) Change the manner of paying premiums.

(9) Change or convert the type of insurance contract or annuity as to any insurance contract or annuity with respect to which the principal has or claims to have a power described in this Section.

(10) Change the beneficiary of a contract of insurance of annuity, but the agent may not be designated a beneficiary except to the extent permitted by Paragraph (4).

(11) Apply for and procure government aid to guarantee or pay premiums of a contract of insurance on the life of the principal.

(12) Collect, sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in a contract of insurance or annuity.

(13) Pay from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3877 - Estate, trust, and other beneficiary transactions; powers granted

§3877. Estate, trust, and other beneficiary transactions; powers granted

In a military power of attorney, the language granting power with respect to estate, trust, and other beneficiary transactions, empowers the agent to act for the principal in all matters that affect a trust, probate estate, guardianship, conservatorship, escrow, custodianship, or other fund from which the principal is, may become, or claims to be entitled, as a beneficiary, to a share of payment, including the power to do all of the following:

(1) Accept, reject, disclaim, receive, receipt for, sell, assign, release, pledge, exchange, or consent to a reduction in or modification of a share in or payment from the fund.

(2) Demand or obtain by litigation or otherwise money or other thing of value to which the principal is, may become, or claims to be entitled by reason of the fund.

(3) Initiate, participate in, and oppose litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal.

(4) Initiate, participate in, and oppose litigation to remove, substitute, or surcharge a fiduciary.

(5) Conserve, invest, disburse, and use anything received for an authorized purpose.

(6) Transfer an interest of the principal in real or immovable property, stocks, bonds, accounts with financial institutions, insurance, and other property, to the trustee of a revocable trust created by the principal as settlor.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3878 - Claims and litigations; powers granted

§3878. Claims and litigations; powers granted

In a military power of attorney, the language with respect to claims and litigation empowers the agent to do all of the following:

(1) Assert and prosecute before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, cross-complaint, or offset, and defend against an individual, a legal entity, or government, including suits to recover property or other thing of value, to recover damages sustained by the principal, to eliminate or modify tax liability, or to seek an injunction, specific performance, or other relief.

(2) Bring an action to determine adverse claims, intervene in litigation, and act as amicus curiae.

(3) In connection with litigation:

(a) Procure an attachment, garnishment, libel, order of arrest, or other preliminary, provisional, or intermediate relief and use any available procedure to effect, enforce, or satisfy a judgment, order, or decree.

(b) Perform any lawful act, including acceptance of tender, offer of judgment, admission of facts, submission of a controversy on an agreed statement of facts, consent to examination before trial, and binding the principal in litigation.

(4) Submit to arbitration, settle, and propose or accept a compromise with respect to a claim of litigation.

(5) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive and execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim of litigation.

(6) Act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, concerning the principal or some other persons, or with respect to reorganization proceedings, or with respect to an assignment for the benefit of creditors, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value.

(7) Pay a judgment against the principal or a settlement made in connection with litigation and receive and conserve money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3879 - Personal and family maintenance; powers granted

§3879. Personal and family maintenance; powers granted

In a military power of attorney, the language granting power with respect to personal and family maintenance empowers the agent to do all of the following:

(1) Do the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, children, and other individuals customarily or legally entitled to be supported by the principal, including providing living quarters by purchase, lease, or other contract, or paying the operating costs, including interest, amortization payments, repairs, and taxes on premises owned by the principal and occupied by those individuals.

(2) Provide for the individuals described in Paragraph (1) all of the following:

(a) Normal domestic help.

(b) Usual vacations and travel expenses.

(c) Funds for shelter, clothing, food, appropriate education, and other current living costs.

(3) Pay for the individuals described in Paragraph (1) necessary medical, dental, and surgical care, hospitalization, and custodial care.

(4) Continue any provision made by the principal, for the individuals described in Paragraph (1), for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them.

(5) Maintain or open charge accounts for the convenience of the individuals described in Paragraph (1) and open new accounts the agent considers desirable to accomplish a lawful purpose.

(6) Continue payments incidental to the membership or affiliation of the principal in a church, club, society, order, or other organization and continue contributions to those organizations.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3879.1 - Care, custody, and control of minor child

§3879.1. Care, custody, and control of minor child

In a military power of attorney, the language granting power with respect to the care, custody, and control of a minor child empowers the agent to do all of the following:

(1) The general functions, powers, and duties accorded to tutors pursuant to Chapter 8 of Title VI of Book VII of the Code of Civil Procedure, except those that require court approval.

(2) Consenting to and authorizing such medical care, treatment, or surgery as may be deemed necessary for the health, safety, and welfare of the child or children.

(3) Enrolling the child or children in such schools or educational institutions as may be deemed necessary for his due and proper education.

(4) Disciplining the child in such reasonable manner as may be necessary for his proper rearing, supervision, and training.

Acts 1993, No. 24, §1, eff. May 18, 1993; Acts 1995, No. 1131, §1.



RS 9:3880 - Social security; civil or military benefits; powers granted

§3880. Social security; civil or military benefits; powers granted

In a military power of attorney, the language granting power with respect to benefits from social security, Medicare, Medicaid or other governmental programs, or civil or military service, empowers the agent to do all of the following:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payment by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in R.S. 9:3879(1), and for shipment of their household effects.

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose.

(3) Prepare, file, and prosecute a claim of the principal to a benefit or assistance, financial or otherwise, to which the principal claims to be entitled, under a statute or governmental regulation.

(4) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to any benefits the principal may be entitled to receive.

(5) Receive the financial proceeds of a claim of the type described in this Section, conserve, invest, disburse, or use anything received for a lawful purpose.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3881 - Retirement plan transactions; powers granted

§3881. Retirement plan transactions; powers granted

In a military power of attorney, the language granting power with respect to retirement plan transactions empowers the agent to do all of the following:

(1) Select payment options under any retirement plan in which the principal participates, including plans for self-employed individuals.

(2) Designate beneficiaries under those plans and change existing designations.

(3) Make voluntary contributions to those plans.

(4) Exercise the investment powers available under any self-directed retirement plan.

(5) Make rollovers of plan benefits into other retirement plans.

(6) If authorized by the plan, borrow from, sell assets to, and purchase assets from the plan.

(7) Waive the right of the principal to be a beneficiary of a joint or survivor annuity if the principal is a spouse who is not employed.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3882 - Tax matters; powers granted

§3882. Tax matters; powers granted

In a military power of attorney, the language granting power with respect to tax matters empowers the agent to do all of the following:

(1) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, Federal Insurance Contributions Act returns, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents (including consents and agreements under Internal Revenue Code Section 2032A or any successor section), closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and to the tax year in which the power of attorney was executed and any subsequent tax year.

(2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority.

(3) Exercise any election available to the principal under federal, state, local, or foreign tax law.

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service and any other taxing authority.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3882.1 - Real or immovable property transactions; powers granted

§3882.1. Real or immovable property transactions; powers granted

In a military power of attorney, the language granting power with respect to real or immovable property transactions empowers the agent to do all of the following:

(1) Accept as a gift or as security for a loan, reject, demand, buy, lease, receive, or otherwise acquire an interest in real property or a right incidental to real or immovable property.

(2) Sell, exchange, convey with or without covenants, quitclaim, release, surrender, mortgage, encumber, partition, consent to partitioning, subdivide, apply for zoning, rezoning, or other governmental permits, plat or consent to platting, develop, grant options concerning, lease, sublease, give in payment, or otherwise dispose of an interest in real or immovable property or a right incidental to real or immovable property.

(3) Release, assign, satisfy, and enforce by litigation or otherwise a mortgage, deed of trust, encumbrance, lien, or other claim to real or immovable property which exists or is asserted.

(4) Do any act of management or of conservation with respect to an interest in real or immovable property, or a right incidental to real or immovable property, owned or claimed to be owned, by the principal, including all of the following:

(a) Insuring against a casualty, liability, or loss.

(b) Obtaining or regaining possession, or protecting the interest or right, by litigation or otherwise.

(c) Paying, compromising, or contesting taxes or assessments, or applying for and receiving refunds in connection with them.

(d) Purchasing supplies, hiring assistance or labor, and making repairs or alterations in the real or immovable property.

(5) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real or immovable property in or incidental to which the principal has, or claims to have, an interest or right.

(6) Participate in a reorganization with respect to real or immovable property or a legal entity that owns an interest in or right incidental to real or immovable property and receive and hold shares of stock or obligations received in a plan of reorganization, and act with respect to them, including all of the following:

(a) Selling or otherwise disposing of them.

(b) Exercising or selling an option, conversion, or similar right with respect to them.

(c) Voting them in person or by proxy.

(7) Change the form of title of an interest in or right incidental to real or immovable property.

(8) Dedicate to public use, with or without consideration, servitudes, easements, or other rights or interests in and to real or immovable property in which the principal has, or claims to have, an interest or right.

Acts 1995, No. 1131, §1.



RS 9:3883 - After-acquired property; state where property is located or where power is executed

§3883. After-acquired property; state where property is located or where power is executed

The powers described in this Chapter are exercisable equally with respect to an interest the principal has when the military power of attorney is executed or acquires later, whether or not the property is located in this state, and whether or not the powers are exercised or the power of attorney is executed in this state.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3884 - Trust instruments; power to modify or revoke

§3884. Trust instruments; power to modify or revoke

A military power of attorney under this Chapter does not empower the agent to modify or revoke a trust created by the principal unless that power is expressly granted by the power of attorney. If a military power of attorney under this Chapter empowers the agent to modify or revoke a trust created by the principal, the trust may be modified or revoked by the agent only as provided in the trust instrument.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3885 - Liability of person acting in good faith reliance upon power of attorney

§3885. Liability of person acting in good faith reliance upon power of attorney

A. Any person, firm, corporation, financial institution, or other entity who acts in good faith reliance upon a military power of attorney is not liable to the principal or to any other person for so acting if all of the following requirements are satisfied:

(1) The power of attorney is presented to the person by the attorney in fact named in the power of attorney.

(2) The power of attorney appears on its face to be valid.

(3) The power of attorney includes either:

(a) A notary public's certificate of acknowledgment.

(b) The signature of any person acting as notary, together with the title of that person's office, provided he is authorized to perform a notarial act pursuant to 10 U.S.C. 1044a.

B. Nothing in this Section is intended to create an implication that a person is liable for acting in reliance upon a power of attorney under circumstances where the requirements of Subsection A are not satisfied. Nothing in this Section affects any immunity that may otherwise exist apart from this Section.

C. A military power of attorney appears on its face to be valid if it contains the language provided by R.S. 9:3862, and all signature spaces thereon including those for the principal, notary public, and witnesses, where applicable, have been completed.

D. Any banking institution or other third person acting in good faith may conclusively rely on the power apparently conferred under a military power of attorney executed in accordance with the provisions of this Chapter or military power of attorney as defined in 10 U.S.C. 1044b and all acts or transactions by any banking institution or other third person in reliance on such military power of attorney shall be valid, binding, and of full force and effect as entered into for any and all purposes. No cause of action shall lie against any banking institution or third person which relies in good faith on such military power of attorney, nor shall any transaction entered into by any person in reliance on a military power of attorney be subject to attack for any reason as a result of the reliance placed upon such military power of attorney, and the sole recourse by the principal shall be a claim for damages against the agent.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3886 - Application of power of attorney to all or portion of property of principal; description of items or parcels

§3886. Application of power of attorney to all or portion of property of principal; description of items or parcels

A. A military power of attorney may by its terms apply to all or a portion of the personal or movable property of the principal, whether owned by the principal at the time of the giving of the power of attorney or thereafter acquired, whether located in this state or elsewhere, without the need for a description of each item of property.

B. A military power of attorney conferring power to act with respect to immovable (real) property of the principal located in Louisiana must contain a reasonable description of the property with respect to which the agent is authorized to act, but need not be accompanied by a detailed legal description of such property.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3887 - Acceptance of military power of attorney

§3887. Acceptance of military power of attorney

A. No state bank, trust company, national bank, savings bank, federal mutual savings bank, savings and loan association, federal savings and loan association, federal mutual savings and loan association, credit union or federal credit union or branch of a foreign banking corporation, or any other supervised financial organization or licensed lender as provided in R.S. 9:3516, each of the foregoing referred to in this Section as "banking institution", located in this state shall refuse to honor a military power of attorney properly executed in accordance with R.S. 9:3862 or a military power of attorney as defined in 10 U.S.C. 1044b.

B. The failure of a banking institution to honor a properly executed military power of attorney executed in accordance with R.S. 9:3862 or a military power of attorney as defined in 10 U.S.C. 1044b, shall be deemed unlawful.

C. No banking institution receiving and retaining a military power of attorney presented to it as provided in Subsection A of this Section nor any officer, agent, or employee of such institution shall incur any liability by reason of acting upon the authority thereof unless the institution shall have actually received, at the office where the account is located, written notice of the revocation or termination of such power of attorney.

Acts 1991 1st E.S., No. 5, §1, eff. April 17, 1991; Acts 1995, No. 1131, §1.



RS 9:3890 - Conditional procuration

CHAPTER 3-A. CONDITIONAL PROCURATION

§3890. Conditional procuration

A. The term "conditional procuration" means a written document stating that the procuration becomes effective upon the disability of the principal.

B. In a conditional procuration, the disability of a principal shall be established by an authentic act as described in Subsection C, stating that due to any infirmity, the principal is unable consistently to make or to communicate reasoned decisions regarding the care of the principal's person or property.

C. The authentic act shall be signed by two physicians licensed to practice medicine by the Louisiana Sate Board of Medical Examiners who have personally examined the principal. However, if the executed conditional procuration so provides, the authentic act may be signed by the attending physician who is licensed to practice medicine by the Louisiana State Board of Medical Examiners and the agent appointed in the conditional procuration.

D. A conditional procuration which has been entered into under the provisions of this Section and which has become effective as provided in this Section, shall have the same effectiveness as any other procuration.

E. Except as otherwise specifically provided in this Chapter, a conditional procuration which becomes effective upon a determination of disability shall be subject to all of the provisions of the Louisiana Civil Code and all other provisions of law which govern procuration.

Acts 1999, No. 1083, §1.



RS 9:3891 - Definitions

CHAPTER 4. AGENCY RELATIONS IN

REAL ESTATE TRANSACTIONS

§3891. Definitions

(1) "Agency" means a relationship in which a real estate broker or licensee represents a client by the client's consent, whether express or implied, in an immovable property transaction.

(2) "Broker" means any person licensed by the Louisiana Real Estate Commission as a real estate broker.

(3) "Brokerage agreement" means an agreement for brokerage services to be provided to a person in return for compensation or the right to receive compensation from another.

(4) "Client" means one who engages the professional advice and services of a licensee as his agent.

(5) "Commission" means the Louisiana Real Estate Commission.

(6)(a) "Confidential information" means information obtained by a licensee from a client during the term of a brokerage agreement that was made confidential by the written request or written instruction of the client or is information the disclosure of which could materially harm the position of the client, unless at any time any of the following occurs:

(i) The client permits the disclosure by word or conduct.

(ii) The disclosure is required by law or would reveal serious defect.

(iii) The information becomes public from a source other than the licensee.

(b) Confidential information shall not be considered to include material information about the physical condition of the property.

(c) Confidential information can be disclosed by a designated agent to his broker for the purpose of seeking advice or assistance for the benefit of the client.

(7) "Customer" means a person who is not being represented by a licensee but for whom the licensee is performing ministerial acts.

(8) "Designated agency" means the agency relationship that shall be presumed to exist when a licensee engaged in any real estate transaction, except as otherwise provided in this Chapter, is working with a client, unless there is a written agreement providing for a different relationship.

(9) "Designated agent" means a licensee who is the agent of a client.

(10) "Dual agency" means an agency relationship in which a licensee is working with both buyer and seller or both landlord and tenant in the same transaction. However, such a relationship shall not constitute dual agency if the licensee is the seller of property that he owns or if the property is owned by a real estate business of which the licensee is the sole proprietor and agent. A dual agency relationship shall not be construed to exist in a circumstance in which the licensee is working with both landlord and tenant as to a lease which does not exceed a term of three years and the licensee is the landlord.

(11) "Licensee" means any person who has been issued a license by the commission as a real estate salesperson or a real estate broker.

(12) "Ministerial acts" means those acts that a licensee may perform for a person that are informative in nature. Examples of these acts include but are not limited to:

(a) Responding to phone inquiries by persons as to the availability and pricing of brokerage services.

(b) Responding to phone inquiries from a person concerning the price or location of property.

(c) Conducting an open house and responding to questions about the property from a person.

(d) Setting an appointment to view property.

(e) Responding to questions from persons walking into a licensee's office concerning brokerage services offered or particular properties.

(f) Accompanying an appraiser, inspector, contractor, or similar third party on a visit to a property.

(g) Describing a property or the property's condition in response to a person's inquiry.

(h) Completing business or factual information for a person represented by another licensee on an offer or contract to purchase.

(i) Showing a person through a property being sold by an owner on his or her own behalf.

(j) Referral to another broker or service provider.

(13) "Person" means and includes individuals and any and all business entities, including but not limited to corporations, partnerships, trusts and limited liability companies, foreign or domestic.

(14) "Substantive contact" means that point in any conversation where confidential information is solicited or received. This includes any specific financial qualifications of the consumer or the motives or objectives in which the consumer may divulge any confidential, personal, or financial information, which, if disclosed to the other party to the transaction, could harm the party's bargaining position. This includes any electronic contact, electronic mail, or any other form of electronic transmission.

Acts 1997, No. 31, §1, eff. March 1, 1998; Acts 1999, No. 452, §1; Acts 2010, No. 247, §1.



RS 9:3892 - Relationships between licensees and persons

§3892. Relationships between licensees and persons

Notwithstanding the provisions of Civil Code Articles 2985 through 3032 or any other provisions of law, a licensee engaged in any real estate transaction shall be considered to be representing the person with whom he is working as a designated agent unless there is a written agreement between the broker and the person providing that there is a different relationship or the licensee is performing only ministerial acts on behalf of the person.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3893 - Duties of licensees representing clients

§3893. Duties of licensees representing clients

A. A licensee representing a client shall:

(1) Perform the terms of the brokerage agreement between a broker and the client.

(2) Promote the best interests of the client by:

(a) Seeking a transaction at the price and terms stated in the brokerage agreement or at a price and upon terms otherwise acceptable to the client.

(b) Timely presenting all offers to and from the client, unless the client has waived this duty.

(c) Timely accounting for all money and property received in which the client has, may have, or should have had an interest.

(3) Exercise reasonable skill and care in the performance of brokerage services.

B. A licensee representing a client does not breach a duty or obligation to the client by showing alternative properties to prospective buyers or tenants or by showing properties in which the client is interested to other prospective buyers or tenants.

C. A licensee representing a buyer or tenant client does not breach a duty or obligation to that client by working on the basis that the licensee shall receive a higher fee or compensation based on a higher selling price.

D. A licensee shall not be liable to a client for providing false information to the client if the false information was provided to the licensee by a customer unless the licensee knew or should have known the information was false.

E. Nothing in this Section shall be construed as changing a licensee's legal duty as to negligent or fraudulent misrepresentation of material information.

F. Nothing in this Chapter or in Chapter 17 of Title 37 of the Louisiana Revised Statutes of 1950 shall be construed as to require agency disclosure with regard to a lease that does not exceed a term of three years and under which no sale of the subject property to the lessee is contemplated.

Acts 1997, No. 31, §1, eff. March 1, 1998; Acts 1999, No. 452, §1.



RS 9:3894 - Licensee's relationship with customers

§3894. Licensee's relationship with customers

A. Licensees shall treat all customers honestly and fairly and when representing a client in a real estate transaction may provide assistance to a customer by performing ministerial acts. Performing those ministerial acts shall not be construed in a manner that would violate the brokerage agreement with the client, and performing those ministerial acts for the customer shall not be construed in a manner as to form a brokerage agreement with the customer.

B. A licensee shall not be liable to a customer for providing false information to the customer if the false information was provided to the licensee by the licensee's client or client's agent and the licensee did not have actual knowledge that the information was false.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3895 - Termination of agency relationship

§3895. Termination of agency relationship

Except as may be provided in a written agreement between the broker and the client, neither a broker nor any licensee affiliated with the broker owes any further duties to the client after termination, expiration, or completion of performance of the brokerage agreement, except to account for all monies and property relating to the transaction and to keep confidential all confidential information received during the course of the brokerage agreement.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3896 - Compensation; agency relationship

§3896. Compensation; agency relationship

The payment or promise of payment of compensation to a broker is not determinative of whether an agency relationship has been created.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3897 - Dual agency

§3897. Dual agency

A. A licensee may act as a dual agent only with the informed written consent of all clients. Informed consent shall be presumed to have been given by any client who signs a dual agency disclosure form prepared by the commission pursuant to its rules and regulations. The form prepared by the commission shall include the following language:

"What a licensee shall do for clients when acting as a dual agent:

(1) Treat all clients honestly.

(2) Provide information about the property to the buyer or tenant.

(3) Disclose all latent material defects in the property that are known to the licensee.

(4) Disclose financial qualification of the buyer or tenant to the seller or landlord.

(5) Explain real estate terms.

(6) Help the buyer or tenant to arrange for property inspections.

(7) Explain closing costs and procedures.

(8) Help the buyer compare financing alternatives.

(9) Provide information about comparable properties that have sold so both clients may make educated decisions on what price to accept or offer."

B. A licensee shall not disclose to clients when acting as a dual agent:

(1) Confidential information that the licensee may know about either of the clients, without that client's permission.

(2) The price the seller or landlord will take other than the listing price without the permission of the seller or landlord.

(3) The price the buyer or tenant is willing to pay without the permission of the buyer or tenant.

C. The written consent required in Subsection A of this Section shall be obtained by a licensee from the client at the time the brokerage agreement is entered into or at any time before the licensee acts as a dual agent.

D. No cause of action shall arise on behalf of any person against a dual agent for making disclosures allowed or required by this Section, and the dual agent does not terminate any agency relationship by making the allowed or required disclosures.

E. In the case of dual agency, each client and licensee possess only actual knowledge and information. There shall be no imputation of knowledge or information among or between the clients, brokers, or their affiliated licensees.

F. In any transaction, a licensee may without liability withdraw from representing a client who has not consented to a disclosed dual agency. The withdrawal shall not prejudice the ability of the licensee to continue to represent the other client in the transaction or limit the licensee from representing the client in other transactions. When a withdrawal occurs, the licensee shall not receive a referral fee for referring a client to another licensee unless written disclosure is made to both the withdrawing client and the client that continues to be represented by the licensee.

G. A licensee shall not be considered as acting as a dual agent if the licensee is working with both buyer and seller, if the licensee is the seller of property he owns, or if the property is owned by a real estate business of which the licensee is the sole proprietor and agent. A dual agency shall not be construed to exist in a circumstance in which the licensee is working with both landlord and tenant as to a lease which does not exceed a term of three years and the licensee is the landlord.

Acts 1997, No. 31, §1, eff. March 1, 1998; Acts 1999, No. 452, §1.



RS 9:3898 - Subagency

§3898. Subagency

Subagency can only be created by a written agreement. A licensee is not considered to be a subagent of a client or another broker solely by reason of membership or other affiliation by the broker in a multiple listing service or other similar information source.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3899 - Vicarious liability

§3899. Vicarious liability

A client shall not be liable for the acts or omissions of a licensee in providing brokerage services for or on behalf of the client.

Acts 1997, No. 31, §1, eff. March 1, 1998.



RS 9:3901 - SURETYSHIP

CODE TITLE XVI--OF SURETYSHIP

CHAPTER 1. SURETYSHIP

PART I. IN GENERAL

§3901. Premium on bond, expense of administration

Any executor, administrator, curator, tutor, liquidator, receiver, syndic, or other similar officer appointed or confirmed by any court of the state who is required to give bond, may charge among the expenses of his administration the premium paid therefor to any surety company authorized to do business in this state, provided that the amount of the premium does not exceed one-half of one per centum upon the amount of the bond.



RS 9:3902 - Failure of surety to pay; recovery of attorney's fees

§3902. Failure of surety to pay; recovery of attorney's fees

If the surety on a bond fails to pay his obligation and it becomes necessary for the creditor to sue thereon, the latter shall be entitled to ten per cent attorney's fees on the amount recovered, provided he has employed an attorney for the purpose, has made written amicable demand on the principal and surety and thirty days have elapsed from their receipt thereof without payment being made, and the full amount claimed in the demand is recovered.

This Section shall not affect the right to recover interest and costs as otherwise provided by law.



RS 9:3903 - Subrogation in favor of surety on twelve months' bond

§3903. Subrogation in favor of surety on twelve months' bond

Whenever a person bound as surety upon a twelve months' bond has paid the same, he shall be subrogated to all the rights which the original creditor had at the time such bond was given, or at the time the bond is paid by such surety. This section shall only apply where the property has been adjudicated to the defendant in the judgment, and he is the principal upon such twelve months' bond.



RS 9:3904 - Agreement with surety as to deposit of moneys

§3904. Agreement with surety as to deposit of moneys

It shall be lawful for any party of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible, with a bank, savings bank, safe-deposit or trust company, authorized by law to do business as such, or with other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of court, or a judge thereof, made on such notice to such surety or sureties as such court or judge may direct; provided, however, that such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the said bond.

Added by Acts 1958, No. 356, §1.



RS 9:3911 - Withdrawal of surety from bond of administrator, executor, curator or tutor

PART II. SURETY FOR LEGAL REPRESENTATIVE

§3911. Withdrawal of surety from bond of administrator, executor, curator or tutor

Sureties on the bond of any administrator, executor, curator or tutor, shall have the right to be released from any further liability on such bond, by causing their principal to be cited into the court having jurisdiction over the appointment of such administrator, curator, executor or tutor, by petition, setting forth their fears that such administrator, curator, executor or tutor is mismanaging the property under his charge, and that they are in danger of being injured seriously by his conduct, and praying that he shall be required to give new security.

Acts 1987, No. 409, §3, eff. Jan. 1, 1988.



RS 9:3912 - Procedure for release of judicial surety

§3912. Procedure for release of judicial surety

On due proof being made of maladministration by any curator, administrator, executor or tutor cited, the court shall require him to give a new bond, with other sufficient security, for the faithful administration of the property; and upon failure to do so within three days after such order, he shall be forthwith removed from the administration thereof, and the judge shall proceed at once to the appointment of another curator, administrator, executor or tutor, who shall be required to give security in manner and form as now required by law; and this being done, the former sureties on the bond shall be released from all liability for any maladministration of such administrator, curator, executor or tutor, from and after execution of the new bond with security as aforesaid.

Acts 1987, No. 409, §3, eff. Jan. 1, 1988.



RS 9:3921 - TRANSACTION OR COMPROMISE

CODE TITLE XVII--OF TRANSACTION OR COMPROMISE

CHAPTER 1. TRANSACTION OR COMPROMISE

§3921. Remission, transaction, compromise, or other conventional discharge of obligations

A. Notwithstanding any provision in Title III of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950 to the contrary, every master or employer is answerable for the damage occasioned by his servant or employee in the exercise of the functions in which they are employed. Any remission, transaction, compromise, or other conventional discharge in favor of the employee, or any judgment rendered against him for such damage shall be valid as between the damaged creditor and the employee, and the employer shall have no right of contribution, division, or indemnification from the employee nor shall the employer be allowed to bring any incidental action under the provisions of Chapter 6 of Title I of Book II of the Louisiana Code of Civil Procedure against such employee.

B. The provisions of this Section are remedial and shall be applied retrospectively and prospectively to any cause of action for damages arising prior to, on, or after the effective date of this Section.

Added by Acts 1982, No. 803, §1. Acts 1984, No. 331, §10, eff. July 2, 1984; Acts 1988, No. 401, §1.



RS 9:4101 - LOUISIANA MEDIATION ACT

CODE TITLE XVIII--OF RESPITE

[BLANK]

CODE TITLE XIX--OF ALTERNATIVE

DISPUTE RESOLUTION

CHAPTER 1. LOUISIANA MEDIATION ACT

§4101. Short title; purpose; definitions

A. This Chapter shall be known and may be referred to as the "Louisiana Mediation Act".

B. The purpose of this Chapter is to provide encouragement and support for the use of mediation to promote settlement of legal disputes.

C. For purposes of this Chapter:

(1) "ADR Section" means the Louisiana State Bar Association, Alternative Dispute Resolution Section.

(2) "Approved register" means the register of qualified mediators prepared and maintained by the ADR Section.

(3) "Cost of mediation" includes the mediator's fee, administrative fees, and expenses.

(4) "Mediation" is a procedure in which a mediator facilitates communication between the parties concerning the matters in dispute and explores possible solutions to promote reconciliation, understanding, and settlement.

(5) "MCLE Committee" means the Louisiana State Bar Association, Mandatory Continuing Legal Education Committee.

Acts 1997, No. 1451, §1.



RS 9:4102 - Discussion of mediation with clients

§4102. Discussion of mediation with clients

Counsel are encouraged to discuss with their clients the appropriateness of using mediation in any civil case pending in the courts.

Acts 1997, No. 1451, §1.



RS 9:4103 - Referral of a case for mediation; exceptions

§4103. Referral of a case for mediation; exceptions

A. On motion of any party, a court may order the referral of a civil case for mediation. Upon filing of an objection to mediation by any party within fifteen days after receiving notice of the order, the mediation order shall be rescinded.

B. The following types of proceedings shall not be referred to mediation pursuant to this Chapter:

(1) Actions brought pursuant to the Post Separation Family Violence Relief Act, R.S. 9:361 et seq., or the Domestic Abuse Assistance Act, R.S. 46:2131 et seq.

(2) Actions for child custody or visitation, which are subject to mediation pursuant to the provisions of R.S. 9:332 et seq.

(3) Actions governed by the Code of Criminal Procedure or the Children's Code.

Acts 1997, No. 1451, §1; Acts 1999, No. 952, §1.



RS 9:4104 - Selection of mediator

§4104. Selection of mediator

A. Once an order referring a case for mediation has been signed, the parties are encouraged to mutually agree upon a person to be appointed as the mediator. Upon submission of the chosen person's name to the court, the court shall issue an order making such appointment.

B. If the parties do not agree on a mediator within fifteen days after the signing of the referral order, each party shall submit to the opposing party or parties a list of four names of mediators from the approved register, and each party may strike any names on this list. The parties shall then submit the lists to the court. If any names remain after the parties have exercised their strikes, the court shall appoint a mediator from the names not struck. If all names are stricken, the court shall appoint a mediator from the approved register, excluding any person whose name was previously stricken by any party.

C. After an order referring a case for mediation has been signed in a complicated or complex case, a court may appoint as mediator a person who has professional training or experience in the subject matter of the dispute and in dispute resolution procedures.

D. A person appointed pursuant to Subsection A or C hereof need not be listed on the approved register of mediators nor possess the qualifications of a mediator, as required pursuant to R.S. 9:4105 and 4106, respectively, and for purposes of this Chapter, is considered a "mediator" during the tenure of his appointment.

Acts 1997, No. 1451, §1.



RS 9:4105 - Approved register of mediators

§4105. Approved register of mediators

A. The ADR Section shall prepare and maintain a register of those persons qualified under criteria established pursuant to R.S. 9:4106. A mediator denied listing in the approved register may request a review of that decision by a panel of three members of the ADR Section.

B. The ADR Section shall make available to participating courts and parties the approved register of mediators and a summary of their professional qualifications.

C. The ADR Section may assess such reasonable fees as are necessary to perform the functions associated with administering the provisions of this Chapter and creating and maintaining the approved register of qualified mediators.

Acts 1997, No. 1451, §1.



RS 9:4106 - Qualifications of mediators

§4106. Qualifications of mediators

A. To qualify for appointment as a mediator under this Chapter:

(1)(a) A person must have completed a minimum of forty classroom hours of training in mediation in a course conducted by an individual or organization approved by the MCLE Committee or the ADR Section and must be licensed to practice law in any state for not less than five years. Any previous mediation training approved by the MCLE Committee can be used to satisfy the requirements of this Section; or

(b) A person, whether or not licensed to practice law, must have completed a minimum of forty classroom hours of training in mediation in a course conducted by an organization or individual approved by the MCLE Committee or the ADR Section, and must have mediated more than twenty-five disputes or must have engaged in more than five hundred hours of dispute resolutions. The ADR Section shall determine the proper method by which to certify the requirements hereof.

(2) A person must have served as a Louisiana district, appellate, or supreme court judge for at least ten years and no longer be serving as a judge.

B. In order to maintain a listing in the approved register of qualified mediators, a mediator must be willing to accept two annual pro bono appointments and participate in ten hours of training in alternative dispute resolutions in a continuing education course approved by the MCLE Committee or the ADR Section every two years.

Acts 1997, No. 1451, §1; Acts 1999, No. 713, §1, eff. July 1, 1999; Acts 1999, No. 997, §1.



RS 9:4107 - Standard of conduct; disclosure

§4107. Standard of conduct; disclosure

A. The Standards of Conduct for Mediators adopted by the American Arbitration Association, the American Bar Association, and the Society of Professionals in Dispute Resolution shall apply to the professional conduct of mediators appointed under this Chapter unless the ADR Section adopts an alternative code of conduct.

B. Upon receiving notice of appointment as a mediator in a particular proceeding, the mediator shall make available to all parties a list of his professional qualifications, curriculum vitae, and fee schedule and disclose to the parties all past or present conflicts or relationships with the parties or their counsel.

Acts 1997, No. 1451, §1.



RS 9:4108 - Required attendance and participation in mediation

§4108. Required attendance and participation in mediation

A. A court order referring a case to mediation may require any or all of the following:

(1) Attendance of parties, including those persons with authority to negotiate and enter into binding settlement agreements.

(2) Advance submission to other parties and the mediator of a position paper and relevant documents or information.

(3) Minimal meaningful participation by parties and their counsel during the procedure.

B. Mediation shall be completed within ninety days of notice of appointment of the mediator, unless extended by agreement of all parties.

Acts 1997, No. 1451, §1.



RS 9:4109 - Cost of mediation

§4109. Cost of mediation

A. The cost of mediation shall be agreed in writing by the parties and the mediator prior to commencement of mediation. If there is no agreement on such cost, the court shall rescind the appointment and the selection of a mediator shall commence anew.

B.(1) Unless otherwise ordered by the court in its referral order or unless the parties agree to some other allocation of cost:

(a) The cost of mediation shall be taxed as costs of court, to be shared equally by the parties.

(b) If the case is not settled by mediation, the costs of mediation shall be taxed as costs of court upon rendition of a final judgment.

(2) No later than the conclusion of the mediation, whether or not successful, the parties shall pay the cost of mediation, unless the parties and the mediator have agreed otherwise. The mediator may intervene in any pending civil case between the parties to the mediation to enforce payment of the cost of the mediation. An intervention to enforce payment of the cost of the mediation shall be disposed of as a summary proceeding.

C. Any court filings by the mediator appointed under this Chapter shall be accepted by the clerk of court without a filing fee.

Acts 1997, No. 1451, §1.



RS 9:4110 - Nonbinding effect

§4110. Nonbinding effect

Mediation procedures are nonbinding unless all the parties specifically agree otherwise in writing.

Acts 1997, No. 1451, §1.



RS 9:4111 - Written settlement agreements

§4111. Written settlement agreements

A. If, as a result of a mediation, the parties agree to settle and execute a written agreement disposing of the dispute, the agreement is enforceable as any other transaction or compromise and is governed by the provisions of Title XVII of Book III of the Civil Code, to the extent not in conflict with the provisions of this Chapter.

B. The court in its discretion may incorporate the terms of the agreement in the court's final decree disposing of the case.

Acts 1997, No. 1451, §1.



RS 9:4112 - Confidentiality

§4112. Confidentiality

A. Except as provided in this Section, all oral and written communications and records made during mediation, whether or not conducted under this Chapter and whether before or after the institution of formal judicial proceedings, are not subject to disclosure, and may not be used as evidence in any judicial or administrative proceeding.

B.(1) The parties, counsel, and other participants therein shall not be required to testify concerning the mediation proceedings and are not subject to process or subpoena, issued in any judicial or administrative procedure, which requires the disclosure of any communications or records of the mediation, except with respect to the following:

(a) Reports made by the mediator to a court, pursuant to that court's order, only as to whether the parties appeared as ordered, whether the mediation took place, and whether a settlement resulted therein.

(b) In connection with a motion for sanctions made by a party to the mediation based on a claim of a party's noncompliance with the court's order to participate in the mediation proceedings; however, the disclosure of any communications and records made during the course of the mediation shall be strictly limited to the issue of noncompliance with the court's order.

(c) A judicial determination of the meaning or enforceability of an agreement resulting from a mediation procedure if the court determines that testimony concerning what occurred in the mediation proceeding is necessary to prevent fraud or manifest injustice.

(2) The mediator is not subject to subpoena and cannot be required to make disclosure through discovery or testimony at trial except in a judicial or administrative procedure with respect to Subparagraph B(1)(a) of this Section.

C. The confidentiality provisions of this Section do not extend to statements, materials and other tangible evidence, or communications that are otherwise subject to discovery or are otherwise admissible, merely because they were presented in the course of mediation, if they are based on proof independent of any communication or record made in mediation.

D. If this Section conflicts with other legal requirements for disclosure of communications or materials, the issue of confidentiality may be presented to the court having jurisdiction of the proceedings to determine, in camera, whether the facts, circumstances, and context of the communications or materials sought to be disclosed warrant a protective order or whether the communications or materials are subject to disclosure.

E. Confidentiality, in whole or in part, may be waived when all parties and the mediator specifically agree in writing.

Acts 1997, No. 1451, §1.



RS 9:4201 - LOUISIANA BINDING ARBITRATION LAW

CHAPTER 2. LOUISIANA BINDING ARBITRATION LAW

§4201. Validity of arbitration agreements

A provision in any written contract to settle by arbitration a controversy thereafter arising out of the contract, or out of the refusal to perform the whole or any part thereof, or an agreement in writing between two or more persons to submit to arbitration any controversy existing between them at the time of the agreement to submit, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.

Acts 1997, No. 1451, §2.



RS 9:4202 - Stay of proceedings brought in violation of arbitration agreement

§4202. Stay of proceedings brought in violation of arbitration agreement

If any suit or proceedings be brought upon any issue referable to arbitration under an agreement in writing for arbitration, the court in which suit is pending, upon being satisfied that the issue involved in the suit or proceedings is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until an arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with the arbitration.



RS 9:4203 - Remedy in case of default; petition and notice; hearing and proceedings

§4203. Remedy in case of default; petition and notice; hearing and proceedings

A. The party aggrieved by the alleged failure or refusal of another to perform under a written agreement for arbitration, may petition any court of record having jurisdiction of the parties, or of the property, for an order directing that the arbitration proceed in the manner provided for in the agreement. Five days' written notice of the application shall be served upon the party in default. Service shall be made in the manner provided by law for the service of a summons.

B. The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not an issue, the court shall issue an order directing the parties to proceed to arbitration in accordance with the terms of the agreement. If the making of the arbitration agreement or the failure or refusal to perform is an issue, the court shall proceed summarily to the trial thereof.

C. If no jury trial is demanded, the court shall hear and determine the issue. Where such an issue is raised, either party may, on or before the return day of the notice of application, demand a jury trial of the issue, and upon such demand the court shall issue an order referring the issue or issues to a jury called and empanelled in the manner provided by law.

D. If the jury finds that no agreement in writing for arbitration was made or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury finds that an agreement for arbitration was made in writing and that there is a default in proceeding thereunder, the court shall issue an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof.

E. Failure to pay within ten business days any deposit, fee, or expense required under the arbitration process shall constitute default in the arbitration proceeding. A party aggrieved by the default shall be entitled to remove the matter under arbitration in its entirety to a court of competent jurisdiction and shall be entitled to attorney fees and costs in addition to other remedies as provided in this Section.

Acts 2010, No. 545, §1



RS 9:4204 - Appointment of arbitrators

§4204. Appointment of arbitrators

If, in the agreement, provision is made for a method of naming or appointing an arbitrator or arbitrators or an umpire, this method shall be followed. If no method is provided or if a method is provided and a party thereto fails to avail himself of the method or if for any other reason there shall be a lapse in the naming of an arbitrator or arbitrators or an umpire, or in filling a vacancy, then, upon the application of either party to the controversy, the court aforesaid or the court in and for the parish in which the arbitration is to be held shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act under the agreement with the same force and effect as if he or they had been specifically named therein. Unless otherwise provided in the agreement, the arbitration shall be by a single arbitrator.



RS 9:4205 - Application heard as motion

§4205. Application heard as motion

Any application to the court under this Chapter shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise herein expressly provided.



RS 9:4206 - Witnesses; summoning; compelling attendance; evidence

§4206. Witnesses; summoning; compelling attendance; evidence

A. When more than one arbitrator is agreed to, all the arbitrators shall sit at the hearing of the case unless, by consent in writing, all parties agree to proceed with the hearing with a less number. The arbitrators, selected either as prescribed in this Chapter or otherwise, or a majority of them, may, at the request of a party or independently, summon in writing any person to attend before them or any of them as a witness and in a proper case to bring with him or them any book, record, document, or paper which may be deemed material as evidence in the case. The fees for attendance shall be the same as the fees of witnesses in courts of general jurisdiction.

B. The summons shall issue in the name of the arbitrator or arbitrators, or a majority of them, and shall be signed by the arbitrator, arbitrators, or a majority of them, and shall be directed to the person and shall be served in the same manner as subpoenas to appear and testify before the court. If any person or persons summoned to testify refuses or neglects to obey the summons, upon petition, the court in and for the parish in which the arbitrators are sitting may compel the attendance or punish the person or persons for contempt in the same manner provided by law for securing the attendance of witnesses or their punishment for neglect or refusal to attend in the courts of this state.

C.(1) The parties to the arbitration may offer evidence as is relevant and material to the dispute and shall produce evidence as the arbitrator may deem necessary to an understanding and determination of the dispute. Strict conformity to the Code of Evidence shall not be required, except for laws pertaining to testimonial privileges.

(2) The arbitrator shall determine the admissibility, relevance, and materiality of the evidence offered, including the admissibility of expert evidence, and may exclude evidence deemed by the arbitrator to be cumulative or irrelevant.

Acts 2010, No. 545, §1.



RS 9:4207 - Depositions

§4207. Depositions

Upon petition, approved by the arbitrators or by a majority of them, any court of record in and for the parish in which the arbitrators are sitting may direct the taking of depositions to be used as evidence before the arbitrators, in the same manner and for the same reasons provided by law for the taking of depositions in suits or proceedings pending in the courts of record in this state.



RS 9:4208 - Award

§4208. Award

The award shall be in writing and shall be signed by the arbitrators or by a majority of them.



RS 9:4209 - Motion to confirm award; jurisdiction; notice

§4209. Motion to confirm award; jurisdiction; notice

At any time within one year after the award is made any party to the arbitration may apply to the court in and for the parish within which the award was made for an order confirming the award and thereupon the court shall grant such an order unless the award is vacated, modified, or corrected as prescribed in R.S. 9:4210 and 9:4211. Notice in writing of the application shall be served upon the adverse party or his attorney five days before the hearing thereof.



RS 9:4210 - Motion to vacate award; grounds; rehearing

§4210. Motion to vacate award; grounds; rehearing

In any of the following cases the court in and for the parish wherein the award was made shall issue an order vacating the award upon the application of any party to the arbitration.

A. Where the award was procured by corruption, fraud, or undue means.

B. Where there was evident partiality or corruption on the part of the arbitrators or any of them.

C. Where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy, or of any other misbehavior by which the rights of any party have been prejudiced.

D. Where the arbitrators exceeded their powers or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.

Where an award is vacated and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.



RS 9:4211 - Motion to modify or correct award; grounds

§4211. Motion to modify or correct award; grounds

In any of the following cases the court in and for the parish wherein the award was made shall issue an order modifying or correcting the award upon the application of any party to the arbitration.

A. Where there was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing, or property referred to in the award.

B. Where the arbitrators have awarded upon a matter not submitted to them unless it is a matter not affecting the merits of the decision upon the matters submitted.

C. Where the award is imperfect in matter of form not affecting the merits of the controversy.

The order shall modify and correct the award so as to effect the intent thereof and promote justice between the parties.



RS 9:4212 - Judgment upon award

§4212. Judgment upon award

Upon the granting of an order confirming, modifying, or correcting an award, judgment may be entered in conformity therewith in the court wherein the order was granted.



RS 9:4213 - Notice of motions; when made; service; stay of proceedings

§4213. Notice of motions; when made; service; stay of proceedings

Notice of a motion to vacate, modify, or correct an award shall be served upon the adverse party or his attorney within three months after the award is filed or delivered, as prescribed by law for service of a motion in an action. For the purposes of the motion any judge, who might issue an order to stay the proceedings in an action brought in the same court may issue an order, to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.



RS 9:4214 - Record; filing; judgment; effect and enforcement

§4214. Record; filing; judgment; effect and enforcement

Any party to a proceeding for an order confirming, modifying, or correcting an award shall, at the time the order is filed with the clerk for the entry of judgment thereon, also file the following papers with the clerk:

(1) The agreement, the selection or appointment, if any, of an additional arbitrator or umpire, and each written extension of the time, if any, within which to make the award.

(2) The award.

(3) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the award, and a copy of each order of the court upon such an application.

The judgment shall be docketed as if it were rendered in an action.

The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action, and it may be enforced as if it had been rendered in an action in the court in which it is entered.



RS 9:4215 - Appeals

§4215. Appeals

An appeal may be taken from an order confirming, modifying, correcting, or vacating an award, or from a judgment entered upon an award, as from an order or judgment in an action.



RS 9:4216 - Limitation of application of Chapter

§4216. Limitation of application of Chapter

Nothing contained in this Chapter shall apply to contracts of employment of labor or to contracts for arbitration which are controlled by valid legislation of the United States or to contracts made prior to July 28, 1948.



RS 9:4217 - Short title

§4217. Short title

This Chapter may be referred to as the "Louisiana Arbitration Law."



RS 9:4230 - ARBITRATION OF MEDICAL AND DENTAL

CHAPTER 3. ARBITRATION OF MEDICAL AND DENTAL

SERVICES OR SUPPLIES CONTRACTS

§4230. Definitions

As used in this Chapter, the terms listed below shall mean the following:

(1) "Medical practitioner" means anyone issued a permit or licensed to practice under the provisions of Chapters 11, 13, or 15 of Title 37, when engaged in such practice, and shall include professional medical corporations and partnerships, pharmacists, optometrists, podiatrists, chiropractors, physical therapists, and psychologists.

(2) "Dental practitioner" means anyone issued a permit or licensed to practice under the provisions of Chapter 9 of Title 37, when engaged in such practice, and shall include professional dental corporations and partnerships.

(3) "Medical institution" means any hospital as defined in R.S. 40:2102; any nursing home or home as defined in R.S. 40:2009.2; or any physician's or dentist's offices or clinics containing facilities for the examination, diagnosis, treatment, or care of human illnesses.

(4) "Medical contract" means a) with respect to employment for services entered into by a patient and a medical practitioner, any written agreement, a sample of which is provided in R.S. 9:4231 below b) with respect to agreement between a medical institution and a patient, any contract of employment for services (including all equipment, supplies or personnel employed in connection therewith) described or regulated by Chapters 11, 13, and 15 of Title 37 or Chapter 11 of Title 40, whether entered into directly or indirectly by the patient, on the one hand, and the medical institution, on the other hand.

(5) "Dental contract" means any employment for services including all equipment, supplies or personnel employed in connection therewith described or regulated by Chapter 9 of Title 37, whether entered into directly or indirectly by the patient, on the one hand, and the dental practitioner or medical institution, on the other hand.

(6) "Professional corporation" means any professional medical corporation created under the provisions of R.S. 12:901, any professional dental corporation created under the provisions of R.S. 12:981.

Added by Acts 1975, No. 371, §1; Acts 1997, No. 1451, §3.



RS 9:4231 - Voluntary arbitration; medical or dental practitioner and patient

§4231. Voluntary arbitration; medical or dental practitioner and patient

The decisions to enter into a medical or dental contract shall be voluntary on the part of the patient, and on the part of the medical or dental practitioner. If both parties voluntarily agree to enter such a contract, the following but not necessary or exclusive provisions of such contract shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract. The following contract is merely a sample and the provisions therein are not required as a matter of law to be included in arbitration agreements under this Chapter.

ARBITRATION AGREEMENT

______________, hereinafter called "Patient", engages ______________, hereinafter called "Medical or Dental Practitioner", to render medical care and service. For and in partial consideration of the rendition of any and all present and future medical care and service, the patient agrees that in the event of any controversy arising out of claims based on negligence or medical malpractice, between patient, whether a minor or an adult, or the heirs at law or personal representatives of a patient, as the case may be, and medical or dental practitioner, including his agents or employees, the same shall be submitted to arbitration. Within fifteen days after any of the above named parties shall give notice to the other of demand for arbitration of said controversy, the parties to the controversy shall each appoint an arbitrator and give notice of such appointment to the other. Within fifteen days after such notices have been given, the two arbitrators so selected shall select a neutral arbitrator who is an attorney, licensed to practice in the state of Louisiana, and give notice of the selection thereof to the parties. The arbitrators shall hold a hearing within ninety days of the date of notice of selection of the neutral arbitrator. All notices or other papers required to be served shall be served by certified United States mail. Except as herein provided, the arbitration shall be conducted and governed by the provisions of the Louisiana Arbitration Law, R.S. 9:4201 et seq. The taking of testimony and presentation of evidence at the arbitration hearing shall be governed by the general rules of evidence applied in the courts of Louisiana.

This agreement shall become effective on the ______ day of ________ 19___, and expire five years thereafter. Nevertheless, any dispute arising from an act or omission occurring during the term of this contract shall be resolved in accordance with this contract regardless of when the dispute arises. This agreement applies to the rendition of all present and future medical or dental care and service by medical or dental practitioner within the term of this contract.

______________, 19___

By ___________________________________

Medical or Dental Practitioner ______________, 19___

By ___________________________________

Patient

By ___________________________________

Parent or Guardian

if patient is a Minor

Added by Acts 1975, No. 371, §1.



RS 9:4232 - Voluntary arbitration; patient and medical institution

§4232. Voluntary arbitration; patient and medical institution

A provision in any medical contract between a patient and medical institution, under which the parties agree to settle by arbitration a controversy thereafter arising out of the contract, or out of the refusal to perform the whole or any part thereof, or a provision to submit to arbitration any controversy existing between them at the time of the agreement to submit, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract, and except as herein provided.

Added by Acts 1975, No. 371, §1.



RS 9:4233 - Selection of arbitrators; qualifications; restrictions

§4233. Selection of arbitrators; qualifications; restrictions

If an arbitration contract contains a provision which permits a physician, dentist, or medical institution to appoint one or more arbitrators, then the contract shall also provide that the patient shall have the right to appoint an equal number of arbitrators. There shall be no restriction in the arbitration agreement as to whom the patient can appoint as an arbitrator and specifically the arbitration agreement shall not require the patient to appoint a physician or dentist as members of the arbitration panel. If the agreement provided for the appointment of one or more neutral arbitrators by arbitrators chosen by the parties and said arbitrators cannot agree on the neutral arbitrators, then the neutral arbitrators shall be appointed by the court in accordance with the provisions of R.S. 9:4204.

Any agreement under this Chapter is voidable by either party or parties within thirty days from the date of execution of said contract, provided, however, that if an act or acts of negligence and/or medical malpractice is committed by the medical or dental practitioner or medical institution prior to the revocation date, the contract shall be binding as to that act.

Added by Acts 1975, No. 371, §1.



RS 9:4234 - Arbitration procedure; controversies involving medical contracts and dental contracts

§4234. Arbitration procedure; controversies involving medical contracts and dental contracts

Proceedings in arbitration of controversies involving medical contracts and dental contracts shall be governed by the provisions of the Louisiana Arbitration Law, R.S. 9:4201 et seq.

Added by Acts 1975, No. 371, §1.



RS 9:4235 - Notification to patient

§4235. Notification to patient

Prior to obtaining a patient's signature on an arbitration agreement, the medical or dental practitioner or medical institution shall inform the patient in writing that:

(1) the patient has the right to void the agreement within thirty days of execution thereof, and that

(2) if an act or acts of negligence and/or medical malpractice is committed prior to the revocation date the arbitration agreement shall be binding with respect to said act or acts, and that

(3) notification of revocation of the said arbitration agreement must be in writing and mailed by certified mail, return receipt requested.

Added by Acts 1975, No. 371, §1.



RS 9:4236 - Expiration of contract

§4236. Expiration of contract

A medical or dental contract provided in this Chapter shall expire no later than five years from the date of inception. Nevertheless any dispute arising from an act or omission occurring during the term of this contract shall be resolved in accordance with the contract regardless of when the dispute arises. This contract shall neither extend or reduce the prescriptive period provided by law.

Added by Acts 1975, No. 371, §1.



RS 9:4241 - Scope of application

CHAPTER 4. INTERNATIONAL COMMERCIAL ARBITRATION ACT

§4241. Scope of application

A. This Chapter applies to international commercial arbitration, subject to any agreement in force between the United States and any other country or countries.

B. The provisions of this Chapter, except R.S. 9:4248, 4249, 4275, and 4276, apply only if the place of arbitration is in the territory of this state.

C. An arbitration is international if:

(1) The parties to an arbitration agreement have, at the time of the conclusion of that agreement, their places of business in different countries; or

(2) One of the following places is situated outside the country in which the parties have their places of business:

(a) The place of arbitration if determined in, or pursuant to, the arbitration agreement;

(b) Any place where a substantial part of the obligations of the commercial relationship is to be performed or the place with which the subject matter of the dispute is most closely connected; or

(3) The parties have expressly agreed that the subject matter of the arbitration agreement relates to more than one country.

D. For the purposes of Subsection C of this Section:

(1) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration agreement.

(2) If a party does not have a place of business, reference is to be made to his habitual residence.

E. This Chapter shall not affect any other law of this state by virtue of which certain disputes may not be submitted to arbitration or may be submitted to arbitration only according to provisions other than those of this Chapter.

Acts 2006, No. 795, §1.



RS 9:4242 - Definitions and rules of interpretation

§4242. Definitions and rules of interpretation

A. For the purposes of this Chapter:

(1) "Arbitration" means any arbitration whether or not administered by a permanent arbitral institution.

(2) "Arbitral tribunal" means a sole arbitrator or a panel of arbitrators.

(3) "Court" means a body or organ of the judicial system of a country.

B. When a provision of this Chapter, except R.S. 9:4268, leaves the parties free to determine a certain issue, that freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

C. When a provision of this Chapter refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, the agreement includes any arbitration rules referenced in that agreement.

D. When a provision of this Chapter, other than R.S. 9:4265(A) and 4272(B)(1), refers to a claim, it also applies to a counterclaim, and when it refers to a defense, it also applies to a defense to a counterclaim.

Acts 2006, No. 795, §1.



RS 9:4243 - Receipt of written communications

§4243. Receipt of written communications

A. Unless otherwise agreed by the parties:

(1) Any written communication is deemed to have been received if it is delivered to the addressee personally or if it is delivered at his place of business, habitual residence, or mailing address. If none of these locations can be found after making a reasonable inquiry, a written communication is deemed to have been received if it is sent to the addressee's last known place of business, habitual residence, or mailing address by registered letter or any other means which provides a record of the attempt to deliver it.

(2) Any written communication is deemed to have been received on the day it is delivered.

B. The provisions of this Section do not apply to communications in court proceedings.

Acts 2006, No. 795, §1.



RS 9:4244 - Waiver of right to object

§4244. Waiver of right to object

A party who knows that any provision of this Chapter from which the parties may derogate or any requirement under the arbitration agreement has not been complied with and yet proceeds with the arbitration without stating his objection to the noncompliance without undue delay or, if a time limit is provided therefor, within the period of time, shall be deemed to have waived his right to object.

Acts 2006, No. 795, §1.



RS 9:4245 - Extent of court intervention

§4245. Extent of court intervention

In matters governed by this Chapter, no court shall intervene except when provided for in this Chapter.

Acts 2006, No. 795, §1.



RS 9:4246 - Court; functions of arbitration assistance and supervision

§4246. Court; functions of arbitration assistance and supervision

The procedures provided in R.S. 9:4251(C) and (D), 4253(C), 4254, 4256(C), and 4274(B) shall be performed by a state or federal district court in this state with jurisdiction over civil actions in which the arbitral tribunal sits.

Acts 2006, No. 795, §1.



RS 9:4247 - Definition and form of arbitration agreement

§4247. Definition and form of arbitration agreement

A. An arbitration agreement is an agreement by the parties to submit to arbitration all or certain disputes which have arisen or which may arise between them in respect of a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

B. The arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams, or other means of telecommunication which provide a record of the agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference makes that clause part of the contract.

Acts 2006, No. 795, §1.



RS 9:4248 - Arbitration agreement and substantive claim before court

§4248. Arbitration agreement and substantive claim before court

A. A court before which an action is brought in a matter which is the subject of an arbitration agreement shall, if a party so requests not later than when submitting his first statement on the substance of the dispute, refer the parties to arbitration unless it finds that the agreement is null and void, inoperative, or incapable of being performed.

B. When an action referred to in Subsection A of this Section has been brought, arbitral proceedings may nevertheless be commenced or continued, and an award may be made while the issue is pending before the court.

Acts 2006, No. 795, §1.



RS 9:4249 - Arbitration agreement and interim measures by court

§4249. Arbitration agreement and interim measures by court

It is not incompatible with an arbitration agreement for a party to request, before or during arbitral proceedings, from a court an interim measure of protection and for a court to grant the measure.

Acts 2006, No. 795, §1.



RS 9:4250 - Number of arbitrators

§4250. Number of arbitrators

The parties are free to determine the number of arbitrators. However, if they do not make a determination, the number of arbitrators shall be three.

Acts 2006, No. 795, §1.



RS 9:4251 - Appointment of arbitrators

§4251. Appointment of arbitrators

A. No person shall be precluded by reason of his nationality from acting as an arbitrator, unless otherwise agreed by the parties.

B. The parties are free to agree on a procedure of appointing the arbitrator or arbitrators, subject to the provisions of Subsections D and E of this Section.

C. Failing an agreement:

(1) In an arbitration with three arbitrators, each party shall appoint one arbitrator, and the two arbitrators thus appointed shall appoint the third arbitrator; if a party fails to appoint the arbitrator within thirty days of receipt of a request to do so from the other party, or if the two arbitrators fail to agree on the third arbitrator within thirty days of their appointment, the appointment shall be made, upon request of a party, by the court.

(2) In an arbitration with a sole arbitrator, if the parties are unable to agree on the arbitrator, he shall be appointed, upon request of a party, by the court.

D. When, under an appointment procedure agreed upon by the parties:

(1) A party fails to act as required; or

(2) The parties, or two arbitrators, are unable to reach an agreement expected of them; or

(3) A third party, including an institution, fails to perform any function entrusted to it, any party may request the court to take the necessary measure, unless the agreement on the appointment procedure provides other means for securing the appointment.

E. A decision on a matter entrusted to the court by Subsections C and D of this Section shall be subject to no appeal. The court, in appointing an arbitrator, shall have due regard to any qualifications required of the arbitrator by the agreement of the parties and to the considerations as are likely to secure the appointment of an independent and impartial arbitrator and, in the case of a sole or third arbitrator, shall take into account as well the advisability of appointing an arbitrator of a nationality other than those of the parties.

Acts 2006, No. 795, §1.



RS 9:4252 - Grounds for challenge

§4252. Grounds for challenge

A. When a person is approached in connection with his possible appointment as an arbitrator, he shall disclose any circumstances likely to give rise to justifiable doubts as to his impartiality or independence. An arbitrator, from the time of his appointment and throughout the arbitral proceedings, shall without delay disclose any circumstances to the parties unless they have already been informed of them by him.

B. An arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his impartiality or independence or if he does not possess qualifications agreed to by the parties. A party may challenge an arbitrator appointed by him, or in whose appointment he has participated, only for reasons of which he becomes aware after the appointment has been made.

Acts 2006, No. 795, §1.



RS 9:4253 - Challenge procedure

§4253. Challenge procedure

A. The parties are free to agree on a procedure for challenging an arbitrator, subject to the provisions of Subsection C of this Section.

B. Failing an agreement, a party who intends to challenge an arbitrator shall, within fifteen days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstance provided in R.S. 9:4252(B), send a written statement of the reasons for the challenge to the arbitral tribunal. Unless the challenged arbitrator withdraws from his office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

C. If a challenge under any procedure agreed upon by the parties or the procedure of Subsection B of this Section is not successful, the challenging party may request, within thirty days after having received notice of the decision rejecting the challenge, the court to decide on the challenge, which decision shall be subject to no appeal. While a request is pending, the arbitral tribunal, including the challenged arbitrator, may continue the arbitral proceedings and make an award.

Acts 2006, No. 795, §1.



RS 9:4254 - Failure or impossibility to act

§4254. Failure or impossibility to act

A. If an arbitrator becomes de jure or de facto unable to perform his functions or for other reasons fails to act without undue delay, his mandate terminates if he withdraws from his office or if the parties agree on the termination. Otherwise, if a controversy remains concerning any of these grounds, any party may request the court to decide on the termination of the mandate, which decision shall be subject to no appeal.

B. If, in accordance with this Section or R.S. 9:4253(B), an arbitrator withdraws from his office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to in accordance with this Section or R.S. 9:4252(B).

Acts 2006, No. 795, §1.



RS 9:4255 - Appointment of substitute arbitrator

§4255. Appointment of substitute arbitrator

When the mandate of an arbitrator terminates in accordance with R.S. 9:4253 or 4254 or because of his withdrawal from office for any other reason or because of the revocation of his mandate by agreement of the parties or in any other case of termination of his mandate, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

Acts 2006, No. 795, §1.



RS 9:4256 - Competence of arbitral tribunal to rule on its jurisdiction

§4256. Competence of arbitral tribunal to rule on its jurisdiction

A. The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause.

B. A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense. A party is not precluded from raising a plea by the fact that he has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. The arbitral tribunal may, in either case, admit a later plea if it considers the delay justified.

C. The arbitral tribunal may rule on a plea in Subsection B of this Section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party may request, within thirty days after having received notice of that ruling, the court in accordance with R.S. 9:4246, to decide the matter and that decision shall be subject to no appeal; while a request is pending, the arbitral tribunal may continue the arbitral proceedings and make an award.

Acts 2006, No. 795, §1.



RS 9:4257 - Power of arbitral tribunal to order interim measures

§4257. Power of arbitral tribunal to order interim measures

Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, order any party to take interim measures of protection as the arbitral tribunal may consider necessary in respect of the subject matter of the dispute. The arbitral tribunal may require any party to provide appropriate security in connection with the measure.

Acts 2006, No. 795, §1.



RS 9:4258 - Equal treatment of parties

§4258. Equal treatment of parties

The parties shall be treated with equality and each party shall be given a full opportunity of presenting his case.

Acts 2006, No. 795, §1.



RS 9:4259 - Determination of rules of procedure

§4259. Determination of rules of procedure

A. Subject to the provisions of this Chapter, the parties are free to agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

B. Failing an agreement, the arbitral tribunal may, subject to the provisions of this Chapter, conduct the arbitration in a manner it considers appropriate. The power conferred upon the arbitral tribunal includes the power to determine the admissibility, relevance, materiality, and weight of any evidence.

Acts 2006, No. 795, §1.



RS 9:4260 - Place of arbitration

§4260. Place of arbitration

A. The parties are free to agree on the place of arbitration. Failing an agreement, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

B. Notwithstanding the provisions of Subsection A of this Section, the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of goods, other property, or documents.

Acts 2006, No. 795, §1.



RS 9:4261 - Commencement of arbitral proceedings

§4261. Commencement of arbitral proceedings

Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.

Acts 2006, No. 795, §1.



RS 9:4262 - Language

§4262. Language

A. The parties are free to agree on the language or languages to be used in the arbitral proceedings. Failing an agreement, the arbitral tribunal shall determine the language or languages to be used in the proceedings. This agreement or determination, unless otherwise specified therein, shall apply to any written statement by a party, any hearing and any award, decision, or other communication by the arbitral tribunal.

B. The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal.

Acts 2006, No. 795, §1.



RS 9:4263 - Statements of claim and defense

§4263. Statements of claim and defense

A. Within the period of time agreed by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting his claim, the points at issue and the relief or remedy sought, and the respondent shall state his defense in respect of these particulars, unless the parties have otherwise agreed as to the required elements of the statements. The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

B. Unless otherwise agreed by the parties, either party may amend or supplement his claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow an amendment having regard to the delay in making it.

Acts 2006, No. 795, §1.



RS 9:4264 - Hearings and written proceedings

§4264. Hearings and written proceedings

A. Subject to any contrary agreement by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument or whether the proceedings shall be conducted on the basis of documents and other materials. However, unless the parties have agreed that no hearings shall be held, the arbitral tribunal shall hold hearings at an appropriate stage of the proceedings, if so requested by a party.

B. The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purposes of inspection of goods, other property, or documents.

C. All statements, documents, or other information supplied to the arbitral tribunal by one party shall be communicated to the other party. Also any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

Acts 2006, No. 795, §1.



RS 9:4265 - Default of a party

§4265. Default of a party

Unless otherwise agreed by the parties, if, without showing sufficient cause:

(1) The claimant fails to communicate his statement of claim in accordance with R.S. 9:4263(A), the arbitral tribunal shall terminate the proceedings.

(2) The respondent fails to communicate his statement of defense in accordance with R.S. 9:4263(A), the arbitral tribunal shall continue the proceedings without treating the failure in itself as an admission of the claimant's allegations.

(3) Any party fails to appear at a hearing or to produce documentary evidence, the arbitral tribunal may continue the proceedings and make the award on the evidence before it.

Acts 2006, No. 795, §1.



RS 9:4266 - Expert appointed by arbitral tribunal

§4266. Expert appointed by arbitral tribunal

A. Unless otherwise agreed by the parties, the arbitral tribunal:

(1) May appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal.

(2) May require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods, or other property for his inspection.

B. Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of his written or oral report, participate in a hearing where the parties have the opportunity to put questions to him and to present expert witnesses in order to testify on the points at issue.

Acts 2006, No. 795, §1.



RS 9:4267 - Court assistance in taking evidence

§4267. Court assistance in taking evidence

The arbitral tribunal or a party with the approval of the arbitral tribunal may request from a competent court of this state assistance in taking evidence. The court may execute the request within its competence and according to its rules on taking evidence.

Acts 2006, No. 795, §1.



RS 9:4268 - Rules applicable to substance of dispute

§4268. Rules applicable to substance of dispute

A. The arbitral tribunal shall decide the dispute in accordance with the rules of law as chosen by the parties as applicable to the substance of the dispute. Any designation of the law or legal system of a given country shall be construed, unless otherwise expressed, as directly referring to the substantive law of that country and not to its conflict of law rules.

B. Failing any designation by the parties, the arbitral tribunal shall apply the law determined by the conflict of law rules which it considers applicable.

C. The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur only if the parties have expressly authorized it to do so.

D. In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

Acts 2006, No. 795, §1.



RS 9:4269 - Decisionmaking by panel of arbitrators

§4269. Decisionmaking by panel of arbitrators

In arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made, unless otherwise agreed by the parties, by a majority of all its members. However, questions of procedure may be decided by a presiding arbitrator, if so authorized by the parties or all members of the arbitral tribunal.

Acts 2006, No. 795, §1.



RS 9:4270 - Settlement

§4270. Settlement

A. If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

B. An award on agreed terms shall be made in accordance with R.S. 9:4271 and shall state that it is an award. An award has the same status and effect as any other award on the merits of the case.

Acts 2006, No. 795, §1.



RS 9:4271 - Form and contents of award

§4271. Form and contents of award

A. The award shall be made in writing and shall be signed by the arbitrators. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all members of the arbitral tribunal shall suffice, provided that the reason for any omitted signature is stated.

B. The award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an award on agreed terms in accordance with R.S. 9:4270.

C. The award shall state its date and the place of arbitration as determined in accordance with R.S. 9:4260(A). The award shall be deemed to have been made at that place.

D. After the award is made, a copy signed by the arbitrators in accordance with Subsection A of this Section shall be delivered to each party.

Acts 2006, No. 795, §1.



RS 9:4272 - Termination of proceedings

§4272. Termination of proceedings

A. The arbitral proceedings are terminated by the final award or by an order of the arbitral tribunal in accordance with Subsection B of this Section.

B. The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

(1) The claimant withdraws his claim, unless the respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on his part in obtaining a final settlement of the dispute.

(2) The parties agree on the termination of the proceedings.

(3) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

C. The mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings, subject to the provisions of R.S. 9:4273 and 4274(D).

Acts 2006, No. 795, §1.



RS 9:4273 - Correction and interpretation of award; additional award

§4273. Correction and interpretation of award; additional award

A. Within thirty days of receipt of the award, unless another period of time has been agreed upon by the parties:

(1) A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, any clerical or typographical errors, or any errors of similar nature.

(2)(a) A party, with notice to the other party, may request the arbitral tribunal to give an interpretation of a specific point or part of the award.

(b) If the arbitral tribunal considers the request to be justified, it shall make the correction or give the interpretation within thirty days of receipt of the request. The interpretation shall form part of the award.

B. The arbitral tribunal may correct any error of the type referred to in Paragraph (A)(1) of this Section on its own initiative within thirty days of the date of the award.

C. Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within thirty days of receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within sixty days.

D. The arbitral tribunal may extend, if necessary, the period of time within which it shall make a correction, interpretation, or an additional award in accordance with Subsections A and C of this Section.

E. The provisions of R.S. 9:4271 shall apply to a correction or interpretation of the award or to an additional award.

Acts 2006, No. 795, §1.



RS 9:4274 - Application for setting aside as exclusive recourse against arbitral award

§4274. Application for setting aside as exclusive recourse against arbitral award

A. Recourse to a court against an arbitral award may be made only by an application for setting aside in accordance with Subsections B and C of this Section.

B. An arbitral award may be set aside by the court specified in R.S. 9:4246 only if:

(1) The party making the application furnishes proof that:

(a) A party to the arbitration agreement in accordance with R.S. 9:4247 was under some incapacity; or the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of this state; or

(b) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his case; or

(c) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

(d) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless the agreement was in conflict with a provision of this Chapter from which the parties cannot derogate, or, failing an agreement, was not in accordance with this Chapter; or

(2) The court finds that:

(a) The subject matter of the dispute is not capable of settlement by arbitration under the law of this state or of the United States of America; or

(b) The award is in conflict with the public policy of this state.

C. An application for setting aside may not be made after three months have elapsed from the date on which the party making that application had received the award or, if a request had been made in accordance with R.S. 9:4273, from the date on which that request had been disposed of by the arbitral tribunal.

D. The court, when asked to set aside an award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take other action as in the arbitral tribunal's opinion will eliminate the grounds for setting aside.

Acts 2006, No. 795, §1.



RS 9:4275 - Recognition and enforcement

§4275. Recognition and enforcement

A. An arbitral award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the competent court, shall be enforced in accordance with this Section and R.S. 9:4276.

B. The party relying on an award or applying for its enforcement shall supply the duly authenticated original award or a duly certified copy thereof, and the original arbitration agreement provided for in R.S. 9:4247 or a duly certified copy thereof. If the award or agreement is not made in the English language, the party shall supply a duly certified translation thereof into that language.

Acts 2006, No. 795, §1.



RS 9:4276 - Grounds for refusing recognition or enforcement

§4276. Grounds for refusing recognition or enforcement

A. Recognition or enforcement of an arbitral award, irrespective of the country in which it was made, may be refused only:

(1) At the request of the party against whom it is invoked, if that party furnishes to the competent court where recognition or enforcement is sought proof that:

(a) A party to the arbitration agreement provided in R.S. 9:4247 was under some incapacity; or the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of the country where the award was made; or

(b) The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his case; or

(c) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or it contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced; or

(d) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing an agreement, was not in accordance with the law of the country where the arbitration took place; or

(e) The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

(2) If the court finds that:

(a) The subject matter of the dispute is not capable of settlement by arbitration under the law of this state; or

(b) The recognition or enforcement of the award would be contrary to the public policy of this state.

B. If an application for setting aside or suspension of an award has been made to a court provided in Subparagraph (A)(1)(e) of this Section, the court where recognition or enforcement is sought may, if it considers it proper, adjourn its decision and may also, on the application of the party claiming recognition or enforcement of the award, order the other party to provide appropriate security.

Acts 2006, No. 795, §1.



RS 9:4301 - PLEDGES

CODE TITLE XX--OF PLEDGE

CHAPTER 1. PLEDGES

PART I. RIGHTS UNDER MINERAL LEASES

AND CONTRACTS (REPEALED)

§4301. REPEALED BY ACTS 1989, No. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4302 - REPEALED BY ACTS 1989, NO. 137, 19, EFF. SEPT. 1, 1989.

§4302. REPEALED BY ACTS 1989, NO. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4303 - REPEALED BY ACTS 1989, NO. 137, 19, EFF. SEPT. 1, 1989.

§4303. REPEALED BY ACTS 1989, NO. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4304 - REPEALED BY ACTS 1989, NO. 137, 19, EFF. SEPT. 1, 1989.

§4304. REPEALED BY ACTS 1989, NO. 137, §19, EFF. SEPT. 1, 1989.



RS 9:4321 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II. INCORPOREAL RIGHTS NOT EVIDENCED IN WRITING

§4321. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4322 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4322. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4323 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4323. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4323.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4323.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4324 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II-A. DISPOSITION OF PLEDGED

INCORPOREAL BY PLEDGOR

§4324. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4330 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART II-B. SECURITIZED FINANCINGS

§4330. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4331 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4331. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4331.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4331.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4332 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4332. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4333 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4333. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4334 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4334. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4341 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART III. CROP PLEDGES

SUBPART A. IN GENERAL

§4341. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4342 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4342. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4343 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4343. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4361 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

SUBPART B. RECORDATION

§4361. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4363 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4363. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4381 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

SUBPART C. LIABILITY FOR VIOLATIONS

§4381. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4382 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§4382. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4391 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

SUBPART D. RELATION TO CHAPTER 9 OF THE

LOUISIANA COMMERCIAL LAWS

§4391. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4401 - Conditional or collateral assignment of leases or rents

CODE TITLE XX - SECURITY

* * *

CODE TITLE XX-A - PLEDGE

CHAPTER 1. PLEDGES

PART IV. PLEDGE OF LEASES AND RENTS OF AN IMMOVABLE

§4401. Pledge of the lessor's rights in the lease of an immovable and its rents

Any obligation may be secured by a pledge of the rights of a lessor or sublessor in the lease or sublease of an immovable and its rents made in accordance with Chapter 2 of Title XX-A of Book III of the Civil Code. The rights of the lessee under a lease, or of a sublessee under a sublease, are not susceptible of pledge.

Added by Acts 1980, No. 321, §1; Acts 1985, No. 592, §5, eff. July 13, 1985; Acts 1987, No. 130, §1, eff. June 18, 1987; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 1995, No. 1087, §3; Acts 2014, No. 281, §2, eff. Jan. 1, 2015.



RS 9:4402 - Right of pledgee to cash proceeds of rent

§4402. Right of pledgee to cash proceeds of rent

A. Unless otherwise agreed, a pledge of the lessor's interest in the rents of an immovable encumbers any identifiable cash proceeds of rent, such as money, checks, deposit accounts, or the like.

B. The right of a pledgee to proceeds of rent deposited into a deposit account maintained with a financial institution are subject to the rights of the following persons:

(1) The financial institution with which the deposit account is maintained.

(2) A transferee of funds from the deposit account, unless the transferee acts in collusion with the pledgor in violating the rights of the pledgee.

(3) A secured party holding a security interest perfected by control of the deposit account in accordance with R.S. 10:9-104.

(4) Another pledgee holding a superior pledge of the rent.

C. Notwithstanding Subsection B of this Section, the right of a pledgee to collections of rent deposited into a deposit account maintained by him or for his benefit is superior to the right of another pledgee to those collections, unless the pledgee who collected the rent has an obligation to account for the collections to the other pledgee under Civil Code Article 3173.

Acts 2014, No. 281, §2, eff. Jan. 1, 2015.



RS 9:4403 - Transitional filing rules for assignments of leases and rents recorded prior to January 1, 2015

§4403. Transitional filing rules for assignments of leases and rents recorded prior to January 1, 2015

A. An assignment of leases and rents that was recorded prior to January 1, 2015, shall be subject to the reinscription requirements of Chapter 2 of Title XXII-A of Book III of the Civil Code, with the modifications provided in this Section.

B. Except as otherwise provided in Subsection C of this Section, the effect of recordation of an assignment of leases and rents that was recorded in the conveyance records prior to January 1, 2015, and that remained effective against third persons on that date shall continue, without the necessity of recordation in the mortgage records, until the date that filing of a notice of reinscription is required under Chapter 2 of Title XXII-A of Book III of the Civil Code or December 31, 2024, whichever first occurs. On that date, the effect of recordation of the assignment shall cease unless a notice of reinscription of the assignment has been filed in the mortgage records, as provided in Article 3362 of the Civil Code. This Subsection shall not apply to assignments contained in an act of mortgage filed in the mortgage records.

C. The effect of recordation of an assignment of leases and rents that was recorded on or before August 31, 1990, or was made effective against third persons on or before that date in another manner permitted by the law then in effect, and that remained effective against third persons on January 1, 2015, shall continue, without the necessity of recordation in the mortgage records, until the date that the effect of recordation would cease under the law in effect at the time the assignment was first made effective against third persons or until December 31, 2024, whichever first occurs. On that date, the effect of recordation of the assignment shall cease unless a notice of reinscription of the assignment has been filed in the mortgage records, as provided in Article 3362 of the Civil Code.

D. The effect of recordation of an assignment of leases and rents as to which a notice of reinscription is filed in the mortgage records shall continue for ten years from the date on which the notice of reinscription is filed, and the assignment may be reinscribed thereafter from time to time as provided in Article 3362 of the Civil Code.

E. The filing of a notice of reinscription in the conveyance records on or after January 1, 2015, is neither necessary nor effective to continue the effect of recordation of an assignment of leases and rents, regardless of whether the assignment or a previous notice of reinscription was filed in the conveyance records.

F. Unless filed in the conveyance records before January 1, 2015, an instrument releasing, transferring, amending or otherwise modifying an assignment of leases and rents shall be without effect as to third persons until filed in the mortgage records. Filing the instrument in the conveyance records on and after January 1, 2015, is neither necessary nor effective to cause the instrument to have effect against third persons, regardless of whether the original assignment or any previous transfer, amendment, or other modification was filed in the conveyance records.

G. An assignment of leases and rents that was recorded in the mortgage records within the period of ten years prior to January 1, 2015, shall be given the effect of recordation, without further action, on January 1, 2015, as if it were first filed on that date. This Subsection shall not apply to assignments that were also filed in the conveyance records prior to January 1, 2015, nor to assignments contained in an act of mortgage.

Acts 2014, No. 281, §2, eff. Jan.1, 2015.



RS 9:4421 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART V. PLEDGE OR ASSIGNMENT

OF SECURED INSTRUMENTS

§4421. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:4422 - Obligations secured by mortgages or privileges; signatures and writings deemed authentic for purposes of foreclosure

§4422. Obligations secured by mortgages or privileges; signatures and writings deemed authentic for purposes of foreclosure

The following shall apply when foreclosure by executory process is instituted by the transferee, assignee, or pledgee of any promissory note, whether negotiable or not, and any negotiable instrument:

(1) All signatures of the following persons or entities are presumed to be genuine and no further evidence is required of those signatures for the purposes of executory process: endorsers, guarantors, and other persons whose signatures appear on or are affixed to such instrument secured by the mortgage or privilege.

(2) The assignment, pledge, negotiation, or other transfer of any obligation secured by a mortgage or privilege may be proven by any form of private writing, and such writing shall be deemed authentic for the purposes of executory process.

(3) The holder of any promissory note, whether negotiable or not, and any negotiable instrument under this Section may enforce the mortgage or privilege securing such instrument without authentic evidence of the signatures, assignment, pledge, negotiation, or transfer thereof.

Acts 1989, No. 292, §1; Acts 2012, No. 400, §1.



RS 9:4501 - PRIVILEGES ON MOVABLES

CODE TITLE XXI--OF PRIVILEGES

CHAPTER 1. PRIVILEGES ON MOVABLES

PART I. MAKING AND REPAIRING MOVABLES

§4501. Repairman's privilege on automobiles and other machinery

A. Any person operating a garage or other place where automobiles or other machinery are repaired, or parts therefor are made or furnished, has a privilege upon the automobile or other machinery for the amount of the cost of repairs made, parts made or furnished, and labor performed. If an estimate was given by the repairman for the repairs, then in order for the amount of the privilege to exceed the amount of the estimate, the repairman must secure authorization to exceed the amount of the estimate. This privilege is effective for a period of one hundred twenty days from the last day on which materials were furnished or labor was performed if the thing affected by such privilege is removed from the place of business where such labor was performed or materials were furnished; provided that if the thing affected by such privilege remains in the place of business of the person who furnished such materials or performed such labor, such privilege continues as long as such thing remains in such place of business. For the purposes of this Section, it is immaterial where the automobile or other machinery may have been located at the time or by whom the parts may have been attached.

B. This privilege may be enforced by the writ of sequestration, without the repairman having to furnish security therefor; and the exemptions from seizure granted by R.S. 13:3881 shall not be applicable to objects or property subject to this privilege for purposes of enforcing the privilege. This privilege is superior to all other privileges except for a vendor's privilege, a chattel mortgage previously recorded, a previously perfected security interest under Chapter 9 of Louisiana Commercial Laws, or against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege.

C. If the automobile or other machinery is seized and sold by the holder of a vendor's privilege or previously recorded chattel mortgage, then any proceeds over and above the balance due on the vendor's privilege and previously recorded chattel mortgage, plus costs of court including costs of the sheriff, constable, or marshal, shall be paid to the garage or repairman, not to exceed the amount of the repairman's privilege.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961. Acts 1976, No. 102, §1; Acts 1977, No. 369, §1; Acts 1979, No. 93, §1; Acts 1983, No. 359, §1; Acts 1988, No. 949, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:4502 - Privilege for making or repairing movable goods, commodities, equipment, merchandise, machinery, and other movable objects

§4502. Privilege for making or repairing movable goods, commodities, equipment, merchandise, machinery, and other movable objects

A.(1) Any person engaged in the making or repairing of movable goods, furniture, upholstery, commodities, equipment, merchandise, machinery, marine vessels, trailers used in transporting marine vessels, equipment or motors used on marine vessels, or movable objects or movable property of any type or description, has a privilege on the thing for the debt due him for materials furnished or labor performed. This privilege is effective for a period of one hundred twenty days from the last day on which materials were furnished or labor was performed, if the thing affected by such privilege is removed from the place of business where such labor was performed or materials furnished; provided that if the thing affected by such privilege remains in the place of business of the person who furnished such materials or performed such labor, such privilege continues as long as such thing remains in such place of business.

(2) This privilege is effective for a period of twelve months from the last day on which materials were furnished or labor was performed on any farm equipment or machinery, if said thing affected by such privilege is removed from the place of business where such labor was performed or materials furnished; provided, further, that this special farm privilege shall not be effective for more than one hundred twenty days as against third parties who purchase the equipment or machinery, or who lend money secured by the equipment or machinery, in good faith without knowledge of the existence of any privilege.

B. This privilege may be enforced by the writ of sequestration, without the necessity of the creditor furnishing security therefor, if the debtor is first given ten days' written notice by registered mail, and the exemptions from seizure granted by R.S. 13:3881 shall not be applicable to objects or property subject to this privilege for purposes of enforcing this privilege. This privilege is inferior to a vendor's privilege, a chattel mortgage previously recorded, a previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws, or against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege.

C. In addition to the remedy above granted, when the thing affected by the privilege remains in the place of business of the person having such privilege and the debt due thereon remains unpaid for more than ninety days from the date on which the last labor was performed or last material was furnished, the holder of such privilege may sell such property at private sale and without appraisement, after advertising such property for ten days as provided by law in case of judicial sales of movables. If the thing affected by such privilege and subject to such sale is of a value of ten dollars or less, to be shown by written estimate made and signed by two disinterested appraisers, then it shall not be necessary to advertise such property for sale, but in lieu thereof the privilege holder shall, at least ten days prior to such sale, mail by registered mail to the owner or apparent owner at his last known address a notice stating the intention to sell such property and giving the date, time and place of the sale. From the proceeds of any such sale, the amount of the debt secured by such privilege shall be satisfied, including all reasonable charges for registered notices, advertisement or charges for appraisers and costs of the sale; and the balance, if any, shall be held for the benefit of the owner for a period of six months, after which time, if it remains unclaimed it shall be paid to the state treasury.

D. This Section shall not be construed as repealing any of the provisions of R.S. 9:4501 or of any other law which grants a privilege, or grants another remedy for the enforcement thereof. However, the remedy granted by Subsection C of this Section is not available to any person who is granted a remedy for the enforcement of his privilege under any other Section of this Title. When property to which the privilege granted by R.S. 9:4501 does not apply, but for which a certificate of title from the office of motor vehicles of the Department of Public Safety is required, is sold at private sale pursuant to Subsection C, the office of motor vehicles shall issue a new certificate of title to the purchaser, if the application therefor is accompanied by an authentic act of sale and proof of compliance with the advertisement or notice requirement, as the case may be.

Amended by Acts 1952, No. 427, §§1, 2; Acts 1960, No. 31, §1, eff. Jan. 1, 1961; Acts 1972, No. 518, §1; Acts 1979, No. 94, §1; Acts 1981, No. 252, §1; Acts 1983, No. 359, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989; Acts 2004, No. 179, §1.



RS 9:4511 - Privilege; aircraft

PART I-A. AIRCRAFT

§4511. Privilege; aircraft

Any person who repairs, restores, performs maintenance work or other services to or on an aircraft, or provides fuel or materials in connection therewith has the privilege on the aircraft for either of the following:

(1) The amount due under the contract for the repairs or maintenance performed and the fuel or materials in connection therewith.

(2) If no amount is specified by contract, an amount that is reasonable under the circumstances.

Acts 2001, No. 899, §1.



RS 9:4512 - Notice of privilege

§4512. Notice of privilege

A.(1) Any person claiming a privilege on an aircraft under R.S. 9:4511 may record the privilege on the aircraft by filing a notice or a claim with the Federal Aviation Administration - Aircraft Registry not later than the ninetieth day after the labor, services, fuel, and materials were furnished.

(2) Any privilege claimed on an aircraft under R.S. 9:4511 is enforceable when a verified notice of privilege has been recorded with the recorder of mortgages for the parish where the aircraft was located at the time of labor, services, fuel, or materials were last furnished.

(3) The notice shall state the names of the person asserting the privilege, the name of the owner of the aircraft, a description of the aircraft upon which the person is asserting the privilege, the amount expended for labor, services, fuel, or material for which the privilege is being claimed, and the date the repairs or changes were furnished.

(4) The privilege may be enforced by writ of sequestration, without the necessity of the creditor furnishing security therefor, if the debtor is first given fifteen days written notice by registered mail. This privilege is inferior to a vendor's privilege, a chattel mortgage, or security interest recorded prior to the commencement of work or services on the aircraft or the provision of fuel and materials in connection therewith, or against the bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege. Recordation of the notice of privilege in any manner provided for in this Section shall constitute the requisite notice to prospective purchasers of the aircraft.

B. In addition to the remedy provided in this Section, when the aircraft remains in the possession of the privilege holder, and the debt due thereon remains unpaid for more than ninety days from the date on which the last labor was performed or last fuel or material was furnished, the holder of such privilege may sell such property at private sale and without appraisement, after advertising such property for ten days as provided by law in case of judicial sale of movables. From the proceeds of any such sale, the amount of the debts secured by such privilege shall be satisfied, including all reasonable charges for registered notices, advertisement or charges for appraisers and cost of the sale, including reasonable attorney fees incurred by the privilege holder in connection therewith; and the balance, if any, shall be held for the benefit of the owner for a period of six months, after which time, if it remains unclaimed, it shall be paid to the clerk of court for the parish in which the sale took place.

C. The privilege holder may retain possession of the aircraft subject to the privilege until the amount due is paid in full.

D. Upon payment of the debt owed to the privilege holder by or on behalf of the registered owner of the aircraft or other property subject to the privilege, or by the customer, the privilege holder shall cause to be filed with the Federal Aviation Administration-Aircraft Registry a notice of cancellation of the privilege. The filing of this notice of cancellation shall terminate all interest of the privilege holder. The privilege holder shall not be foreclosed from asserting an additional privilege against the aircraft for the payment of amounts owed for work or services performed, or fuel materials furnished to the aircraft after the cancellation.

Acts 2001, No. 899, §1.



RS 9:4513 - Privilege; storage of aircraft

§4513. Privilege; storage of aircraft

A. Any person who stores an aircraft, whether or not in connection with the performance of repairs, restoration, or maintenance work on said aircraft, has a privilege on the aircraft for either of the following:

(1) The amount due under the contract for storage.

(2) If no amount was specified by contract, the reasonable and usual compensation for the storage.

B. The rights and remedies provided to the privilege holder under this provision shall be identical to those provided in R.S. 9:4511 and R.S. 9:4512 with the exception that the amount due to the privilege holder under this provision shall include storage costs or fees up to the day judgment is obtained, the aircraft is sold, or the possession of the aircraft is relinquished, whichever first occurs. However, in the event the aircraft remains in the possession of the privilege holder, the privilege holder shall not be precluded from asserting the same privilege for any subsequent storage fees or costs incurred.

Acts 2001, No. 899, §1.



RS 9:4521 - Repealed by Acts 2010, No. 378, §4.

PART II. CROPS

§4521. Repealed by Acts 2010, No. 378, §4.



RS 9:4522 - Water furnished to grow crops

§4522. Water furnished to grow crops

Any person who furnishes water to another for the purpose of assisting him in growing or maturing a crop has a privilege coequal with the privilege for supplies upon the crop to secure the payment of the agreed compensation therefor.



RS 9:4522.1 - Water furnished under crop share agreement; exempt

§4522.1. Water furnished under crop share agreement; exempt

In all cases where an agreement exists for the supplying of irrigation water to any farmer in consideration for a share of the crop, the portion of the crop which the water supplier is to receive under the terms of such agreement shall be considered at all times the property of the water supplier and no privilege for any debt of the farmer shall affect the agreed share of the water supplier.

Added by Acts 1972, No. 202, §1.



RS 9:4523 - Threshermen's, combinemen's, and grain drier's privilege

§4523. Threshermen's, combinemen's, and grain drier's privilege

Threshermen, combinemen and grain driers have a privilege for services rendered on the crop which they have threshed, combined or dried.

Amended by Acts 1950, No. 170, §1.



RS 9:4524 - Repealed by Acts 2010, No. 378, §4.

§4524. Repealed by Acts 2010, No. 378, §4.



RS 9:4541 - Seller of agricultural products in chartered cities and towns

PART III. VENDOR'S PRIVILEGE

SUBPART A. IN GENERAL

§4541. Seller of agricultural products in chartered cities and towns

Any person who sells agricultural products of the United States in any chartered city or town of this state has a privilege thereon to secure the payment of the purchase money for five days after the day of delivery, within which time the vendor may seize the same in whatever hands or place it may be found, and his claim for the purchase money has preference over any warehouse privilege or claim for warehouse charges, or any privilege or claim by the holder of any warehouse receipt. If the vendor gives a written order for the delivery of any such produce and says therein that it is to be delivered without vendor's privilege, then no privilege attaches thereto.

Acts 1991, No. 539, §2, eff. Jan. 1, 1992.



RS 9:4542 - Seller of cotton seed on manufactured products

§4542. Seller of cotton seed on manufactured products

In addition to the other privileges accorded by law, the seller of cotton seed to any manufacturer has a privilege for the amount of the unpaid purchase price of the cotton seed on all the cotton seed products manufactured by the purchaser during the season to the amount of the value of the cotton seed sold. This privilege bears upon the products as long as they remain upon the premises where manufactured.

This privilege is concurrent in favor of all unpaid vendors of cotton seed and is next in rank to the laborer's privilege.



RS 9:4543 - Seller of sugar cane on manufactured products

§4543. Seller of sugar cane on manufactured products

In addition to the other privileges accorded by law, the seller of sugar cane to any manufacturer of sugar has a privilege for the amount of the unpaid purchase price on the syrup, sugar, and molasses manufactured during the season by the purchaser to the amount of the product of the cane sold, which quantity is fixed as that portion of the products of the season which bears the same proportion to the entire product of the season as the cane sold and unpaid for bears to the entire quantity of cane manufactured during the season. This privilege exists as long as the said syrup, sugar, and molasses remain in the possession and custody of the manufacturer.

This privilege is concurrent in favor of all unpaid sellers of sugar cane during the season and is next in rank to the laborer's privilege given by R.S. 9:4721.



RS 9:4544 - Vegetables, seafood, and other perishable items

§4544. Vegetables, seafood, and other perishable items

No vendor's privilege or lien shall be applicable to any fresh or frozen vegetables, seafood, or other perishable food products.

Added by Acts 1978, No. 609, §1.



RS 9:4561 - Sewing machines and pianos subject to seizure

SUBPART B. SEWING MACHINES AND PIANOS

§4561. Sewing machines and pianos subject to seizure

Sewing machines and pianos may be seized to enforce the vendor's privilege thereon.



RS 9:4562 - Repealed by Acts 1985, No. 592, 6, effective July 13, 1985.

§4562. Repealed by Acts 1985, No. 592, §6, effective July 13, 1985.



RS 9:4563 - Entry and removal of property

§4563. Entry and removal of property

It is unlawful for the vendors or transferors of any movable property exempt from general seizure to enter the premises of any person to whom such property has been sold or transferred with the object of removing the property under the assumption that the buyer or transferee has by agreement given the right of entry or removal.



RS 9:4564 - Penalty for violation

§4564. Penalty for violation

Any person guilty of entering and removing any property in violation of R.S. 9:4563 shall be fined not more than two hundred dollars or imprisoned for not more than three months or both. Nothing in this Section shall deprive the party injured of his civil action in damages. Nothing in R.S. 9:4561 through 9:4563 shall be construed to prevent the seizing officer from entering and taking under proper legal process, property not exempt from seizure, and which, although exempt from general seizure, is liable to be levied on for the enforcement of the vendor's privilege when existing.



RS 9:4581 - Holder of vendor's privilege on property destroyed by fire, privilege on insurance

SUBPART C. PAYMENTS UNDER POLICIES OF INSURANCE

§4581. Holder of vendor's privilege on property destroyed by fire, privilege on insurance

The holder of a vendor's privilege on movable property which is destroyed by fire has a privilege to the amount of the unpaid portion of the purchase price on the claim or money due the owner or vendee under policies of insurance covering that property. This privilege has the rank of a vendor's privilege on the thing sold and is superior in rank to any privilege growing out of the attachment, garnishment, or seizure of the claim or money.



RS 9:4582 - Notice to insurer and to assured; deposit in court

§4582. Notice to insurer and to assured; deposit in court

In order to protect the privilege provided in R.S. 9:4581, the vendor, his heirs, or assigns shall give, at any time prior to the payment of the amount due under the policies, written notice to the insurer of the existence of the claim and state under oath the amount thereof. On the receipt of this notice the insurer shall give written notice to the assured of the filing of the vendor's claim, and in the event of a dispute between the vendor and his vendee, or of any one claiming adverse interest under oath, the insurer shall deposit, subject to the right of all parties in interest, the amount due under the policies in the registry of the court having jurisdiction in any suit that may be brought on the policies to recover the amount due thereunder. Having made the deposit, the insurer shall be relieved of further responsibility.



RS 9:4601 - Hauling or trucking

PART IV. CARRIER'S CHARGES

§4601. Hauling or trucking

A. Any person engaged in the business of hauling has a privilege on the property hauled for the charges or labor performed in connection therewith for a period of one hundred eighty days from the last day of hauling or performing such labor.

B. This privilege may be enforced by the writ of sequestration, without the necessity of furnishing security therefor. This privilege is inferior to a vendor's privilege, a chattel mortgage previously recorded, a previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws, or against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961; Acts 1985, No. 296, §1; Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:4621 - Logs and products manufactured therefrom

PART V. LOGS AND LUMBER

§4621. Logs and products manufactured therefrom

The debts which are privileged on logs and on products manufactured therefrom, are the following:

(1) The debt due any land owner or stumpage owner for the price, on the logs sold and on the poles and cross ties manufactured therefrom.

(2) The debt due any person for money advanced or supplies furnished to enable another to deaden, cut, load, or transport any logs or to manufacture poles or cross ties, on the logs and on the poles and cross ties manufactured therefrom.

(3) The debt due any person for the price of his labor or services in deadening, cutting, loading, or transporting any logs, staves, poles, or cross ties, or in manufacturing poles, cross ties, lumber, staves, hoops, boxes, shingles, doors, blinds, or window sashes, as well as the debt due any person cooking for persons so engaged, on the logs and on the poles, ties, lumber, and other manufactured products.



RS 9:4622 - Effective period; rank; sequestration

§4622. Effective period; rank; sequestration

The privileges conferred by R.S. 9:4621 are effective for a period of ninety days from the maturity of the debt, are concurrent, and may be enforced by the writ of sequestration, without the necessity of furnishing security therefor. These privileges have no effect against a bona fide purchaser to whom possession has been delivered and who has paid the purchase price without previous notice of the existence of the privilege. In no event shall the seizing officer seize more than is sufficient to satisfy the claim and all probable costs.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:4641 - Laborers and furnishers of supplies

PART VI. MOSS

§4641. Laborers and furnishers of supplies

Laborers engaged in gathering, saving, and preparing moss for market, have a privilege on the moss for their wages. Persons advancing money or furnishing supplies to enable another to gather, save, and prepare moss for market, have a privilege on the moss for the advances and supplies.

The laborer's privilege ranks first and that of the furnisher of supplies second.



RS 9:4661 - Feed, medicine, and veterinary services for horses

PART VII. HORSES

§4661. Feed, medicine, and veterinary services for horses

Any person who furnishes feed or medicines for a horse or horses, or any licensed veterinarian who furnishes medical services for a horse or horses, to or upon the order of the owner, has a privilege for the unpaid portion of the price thereof upon the horse or horses of the owner, which received the feed, medicine, or medical services. This privilege is effective for a period of six months from the dates of the respective deliveries and may be enforced by the writ of sequestration. This privilege is superior to all claims, privileges, and mortgages, whether recorded or unrecorded, which theretofore may have been or thereafter may be created against such horse or horses, and to the claims of any and all purchasers thereof.

Acts 1988, No. 838, §1.



RS 9:4681 - Carpets and rugs, cleaning and storage

PART VIII. RUGS, CARPETS, CLOTHING,

AND HOUSEHOLD GOODS

§4681. Carpets and rugs, cleaning and storage

Any person conducting the business of cleaning carpets and rugs and storing them at his place of business after cleaning until delivery to the owner, has a privilege upon the carpets and rugs for all lawful charges for services rendered in the cleaning, storage, and preservation of the goods, as well as for all lawful claims for money advanced, interest, insurance, transportation, labor, and other charges and expenses in relation to the goods, and also for all reasonable charges and expenses in advertisements of sale and for the sale of the goods where default has been made in satisfying the privilege.



RS 9:4682 - Loss of privilege

§4682. Loss of privilege

The privilege holder loses the privilege by surrendering possession of the goods, or by refusing to deliver them when demand is made with which he is bound to comply under the provisions of R.S. 9:4686. However, he may refuse to deliver the goods until the privilege is satisfied.



RS 9:4683 - Other remedies

§4683. Other remedies

Whether or not the person has a privilege upon the goods, he is entitled to all remedies allowed by law for the collection from the depositor of all charges and advances which the depositor has expressly or impliedly contracted with him to pay.



RS 9:4684 - Satisfaction of privilege; procedure; sale

§4684. Satisfaction of privilege; procedure; sale

Whenever any carpets or rugs are left for cleaning and storage until delivery, with any person engaged in the business of cleaning carpets and rugs, and the charges which have accrued thereon are due and unpaid for a period of six months, the person in whose custody the rugs or carpets are deposited for cleaning and storage, may satisfy the privilege as follows: By giving written notice to the person on whose account the goods are held, either by delivery in person or by registered letter addressed to his last known place of business or residence. This notice shall contain:

(1) An itemized statement of the claim, showing the sum due at the time of the notice and the date or dates when it became due.

(2) A demand, that the amount of the claim as stated in the notice, and of such further claim as shall accrue shall be paid on or before a day mentioned, not less than ten days from the delivery of the notice if it is personally delivered, or from the time when the notice should reach its destination according to the due course of the mails, if the notice is sent by mail.

(3) A statement that unless the claim is paid within the time specified, the goods will be sold.

In accordance with the terms of the notice, the goods may then be sold to satisfy any valid claim for which there may be a privilege, either at private sale or public auction, at the option of the privilege holder, without appraisement, and without limit or reserve.

If the sale should be at public auction, it may be cried by the privilege holder.



RS 9:4685 - Proceeds, disposition of

§4685. Proceeds, disposition of

From the proceeds of the sale, the amount of the privilege shall be satisfied, including all reasonable charges of notice, advertisement, and sale. The balance if any, shall be credited on the books of the seller to the person who deposited the goods for storing and cleaning.



RS 9:4686 - Claimant may pay charges and acquire possession

§4686. Claimant may pay charges and acquire possession

Any time before the goods are sold, any person claiming the right of property or possession therein may pay the amount necessary to satisfy the privilege, including reasonable expenses incurred in serving notice, advertising, and preparing for the sale up to the time of payment. Upon tender of this amount, the goods shall be delivered to the person making the demand, if he should be entitled to the possession, upon payment of the charges. Otherwise, the goods shall be retained according to the terms of the original contract, and shall be sold as specified.



RS 9:4687 - Clothing or household goods; procedures for sale

§4687. Clothing or household goods; procedures for sale

A. As used in this Section, the term "person" means a natural person, partnership, corporation or other legal entity.

B. Any garment, clothing, wearing apparel or household goods which have been repaired, altered, dyed, cleaned, pressed, glazed or laundered, which remain in the possession of a person for a period of ninety days or more, may be sold to pay reasonable or agreed charges, together with any costs or expenses provided for in this Section; provided, however, that the person to whom such charges are due and payable shall first notify the owner or owners of the proposed sale of the articles belonging to them and the amount of the charges due thereon, and provided, further, that no property that is to be placed in storage after any of the services or labors mentioned herein have been performed shall be subject to sale under the provisions of this Subsection.

C. All garments, clothing, wearing apparel or household goods placed in storage or on which any of the services or labors mentioned in Subsection B of this Section have been performed and which then are placed in storage by agreement which remain in the possession of a person without the reasonable or agreed charges having been paid for a period of twelve months, may be sold to pay said charges, provided, however, that the person with whom any of these is stored first shall notify the owner or owners thereof of the time and place of such sale, and provided, further, that the provisions of this Subsection shall not apply to any person operating as a warehouse or warehouseman.

D. Where any of the articles listed in the Subsection B of this Section are in possession of any person on July 27, 1966, for the purpose of being repaired, altered, dyed, cleaned, pressed, glazed or laundered, and such services have been performed and the charges therefor have become due and are unpaid and the possession thereof for that purpose has continued or shall continue for ninety days or more, and where, on July 27, 1966, such articles are in the possession of any person for the purposes stated in Subsection C, and such services have been performed and the charges therefor have become due and are unpaid, and such possession has continued or shall continue for a period of twelve months or more, then the person so holding such articles may, after ninety days from July 27, 1966 in the case of those articles already held for the periods above prescribed, and after ninety days from the time such periods shall expire in each case as above prescribed, proceed to give the notices and to sell such articles for the purposes and pursuant to the terms and provisions of this Section, and dispose of the proceeds of such sales as provided in R.S. 9:4688.

E. The mailing by United States mail of a letter, with a return address marked thereon, addressed to the owner or owners at their address given at the time of delivery of such articles to the person shall constitute notice under the provisions of this Section. Said notice shall be mailed at least ten days before the articles belonging to the owner or owners may be sold for charges due thereon. The cost of mailing said letter shall be added to the charges.

If the chattel or chattels are not redeemed prior to the date set for the sale, the person may sell such articles on the day and at the time and place specified in such letter. Such sales may be made either at public auction or by private sale.

F. All persons taking advantage of the provisions of this Section must keep posted at all times, in a prominent place in their receiving office or offices, two notices which shall read as follows: "All articles cleaned, pressed, glazed, laundered, washed, altered, dyed or repaired, and not called for in ninety days, will be sold to pay charges," and "All articles which are stored by agreement and upon which the charges are not paid for twelve months, will be sold to pay charges."

G. The purpose and intent of this Section is to provide an inexpensive means of enforcing liens for small amounts, and to that end the provisions of this Section shall be deemed to create a lien in addition to, but shall not exclude, any liens which may exist by virtue of any other statute of the State of Louisiana.

Amended by Acts 1966, No. 43, §1.



RS 9:4688 - Proceeds, disposition of

§4688. Proceeds, disposition of

The proceeds of the sale in excess of the charges and necessary expenses of the procedure required by this Section, shall be held by the person for a period of six months, and if not reclaimed by the owner thereof within that time shall escheat to the parish and shall be paid over to the parish treasurer and shall be placed by him in the general fund of the parish in which the sale was held.

Amended by Acts 1966, No. 43, §1.



RS 9:4689 - Clothing or household goods; disposition of other than by sale

§4689. Clothing or household goods; disposition of other than by sale

Any unclaimed garments, clothing, wearing apparel or household goods which the person holding them feels could not be sold for an amount sufficient to pay the charges and expenses involved in the procedure for sale provided for in R.S. 9:4687 and 9:4688 of this Part plus the amount owed to the cleaning or laundry establishment may be given by the person holding them to any charitable organization willing to accept them.

Added by Acts 1966, No. 43, §1.



RS 9:4701 - Private sale of unclaimed goods of less than $10

PART IX. JEWELRY, GEMS, AND WATCHES

§4701. Private sale of unclaimed goods of less than $10

Whenever any goods, jewelry, gems, precious stones, watches, or any other article or articles usually handled, sold, or made by jewelers, jewelry manufacturers, watchmakers, and dealers are deposited with any person so engaged for repairing, cleaning, inspection, or appraisement, and are repaired, cleaned, inspected, or appraised and are not claimed by their owners within six months from the date of deposit, the person with whom they are deposited may offer by private sale any or all of the unclaimed goods for a price of not less than the amount due for the services, provided the goods are appraised at less than ten dollars by two sworn disinterested appraisers.



RS 9:4702 - Notice to owner

§4702. Notice to owner

The person with whom the goods are deposited shall first notify the apparent owner by registered mail at his last known address that the unclaimed goods are to be placed on sale. The notice shall be given at least thirty days prior to the sale and shall set forth the date, time, and place of the sale.



RS 9:4703 - Proceeds, disposition of

§4703. Proceeds, disposition of

All money derived from such sales shall be placed in separate accounts and the seller shall only deduct the amount due him for his services, labor, and materials used in repairing, cleaning, inspecting, and appraising the particular article or goods sold. Any balance shall be credited on the books of the seller to the former owner. If unclaimed after the expiration of one year, from the date of sale the amount shall be paid into the state treasury.



RS 9:4721 - Sugar refinery and mill employees

PART X. SUGAR, SYRUP, AND MOLASSES

§4721. Sugar refinery and mill employees

All managers, mechanics, or laborers employed in sugar refineries, sugar mills, or syrup mills have a privilege on all sugar, syrup, or molasses manufactured during the season by the refineries or mills where they are employed for the payment of their salaries or wages for a period of thirty days from the maturity of the debt.

This privilege may be enforced by the writ of sequestration, without the necessity of furnishing security therefor. This privilege has no effect against bona fide purchasers, but it is superior to the privilege granted by R.S. 9:4543 to unpaid vendors of sugar cane during the season.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961.



RS 9:4741 - Canal toll fees

PART XI. SHIPS AND OTHER VESSELS

§4741. Canal toll fees

The owners of private canals within the state have a privilege on all vessels for the payment of the toll or canal fees. This privilege is of equal rank with those granted by Civil Code Article 3237.

This privilege exists for six months from the date the toll becomes due.



RS 9:4751 - Definitions

PART XII. PROCEEDS RECOVERED BY INJURED PERSON

§4751. Definitions

As used in this Part:

(1) "Ambulance service" means any person who through the use of one or more ambulances and certified emergency medical technicians as defined in R.S. 40:1231, provides transportation of sick or injured persons as a part of a regular course of conduct or business.

(2) "Health care provider" means a person, partnership, corporation, facility, or institution licensed by this state to provide health care or professional services as a physician, dentist, chiropractor, podiatrist, optometrist, pharmacist, dietician, physical therapist, occupational therapist, or psychologist.

(3) "Hospital" means an institution licensed as such by the state of Louisiana.

(4) "Person" means any individual, partnership, association, corporation, government, political subdivision, or governmental agency.

Acts 1990, No. 792, §1; Acts 1995, No. 886, §1; Acts 2001, No. 288, §1; Acts 2003, No. 444, §1.



RS 9:4752 - Privilege on net proceeds collected from third party in favor of medical providers for services and supplies furnished injured persons

§4752. Privilege on net proceeds collected from third party in favor of medical providers for services and supplies furnished injured persons

A health care provider, hospital, or ambulance service that furnishes services or supplies to any injured person shall have a privilege for the reasonable charges or fees of such health care provider, hospital, or ambulance service on the net amount payable to the injured person, his heirs, or legal representatives, out of the total amount of any recovery or sum had, collected, or to be collected, whether by judgment or by settlement or compromise, from another person on account of such injuries, and on the net amount payable by any insurance company under any contract providing for indemnity or compensation to the injured person. The privilege of an attorney shall have precedence over the privilege created under this Section.

Acts 1990, No. 792, §1.



RS 9:4753 - Written notice

§4753. Written notice

A. The privilege created by R.S. 9:4752 shall become effective if, prior to the payment of insurance proceeds, or to the payment of any judgment, settlement, or compromise on account of injuries, a written notice containing the name and address of the injured person and the name and location of the interested health care provider, hospital, or ambulance service is delivered by certified mail, return receipt requested, or by facsimile transmission with proof of receipt of transmission by the interested health care provider, hospital, or ambulance services, or the attorney or agent for the interested health care provider, hospital, or ambulance service, to the injured person, to his attorney, to the person alleged to be liable to the injured person on account of the injuries sustained, to any insurance carrier which has insured such person against liability, and to any insurance company obligated by contract to pay indemnity or compensation to the injured person. This privilege shall be effective against all persons given notice according to the provisions of this Section and shall not be defeated nor rendered ineffective as against any person that has been given the required notice because of failure to give the notice to all those persons named in this Subsection.

B. If delivery of the notice required by this Section is made by facsimile transmission, and the sender fails to obtain a signed proof or receipt within seven days, then delivery shall be made by certified mail, return receipt requested, and costs of mailing shall be taxed as court costs.

Acts 1990, No. 792, §1; Acts 1995, No. 886, §1; Acts 2003, No. 873, §1; Acts 2003, No. 979, §2; Acts 2008, No. 611, §1.



RS 9:4754 - Failure to pay over monies after notice

§4754. Failure to pay over monies after notice

Any person who, having received notice in accordance with the provisions hereof, pays over any monies subject to the privilege created herein, to any injured person, or to the attorney, heirs, or legal representatives of any injured person, shall be liable to the licensed health care provider, hospital, or ambulance service having such privilege for the amount thereof, not to exceed the net amount paid.

Acts 1990, No. 792, §1.



RS 9:4755 - Itemized statements

§4755. Itemized statements

A. Upon receipt of a written request, mailed by certified mail, return receipt requested, from any person who has been given notice, the licensed health care provider, hospital, or ambulance service having the privilege shall, within thirty days after receipt of such request, furnish an itemized statement of all charges having reference to the injured person.

B. If such licensed health care provider, hospital, or ambulance service fails to comply with the provisions of this Section, the privilege created shall be dissolved and ineffective.

Acts 1990, No. 792, §1.



RS 9:4756 - Short title

PART XIII. SELF-SERVICE STORAGE FACILITIES

§4756. Short title

This Act shall be known as the "Self-Service Storage Facility Act."

Added by Acts 1981, No. 506, §1.



RS 9:4757 - Definitions

§4757. Definitions

As used in this Part, unless the context clearly requires otherwise:

(1) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to lessees who are to have access to such for the purpose of storing and removing movable property. No lessee shall use a self-service storage facility for residential purposes. A self-service storage facility shall not be considered as a warehouse subject to the provisions of Title 10 of the Louisiana Revised Statutes; however, if an owner issues any warehouse receipt, bill of lading, or other document of title for the movable property stored, the owner and the lessees shall be subject to the provisions of Title 10 of the Louisiana Revised Statutes and the provisions of this Part shall not apply.

(2) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from a lessee under a rental agreement.

(3) "Lessee" means a person, his sublessee, successor, or assign, entitled to the use of storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(4) "Rental agreement" means any agreement or lease, written or oral, entered into between the owner and a lessee, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use of self-service storage facility.

(5) "Last known address" means that address provided by the lessee in the most recent rental agreement or the address provided by the lessee in a subsequent written notice of a change of address.

Added by Acts 1981, No. 506, §1.



RS 9:4758 - Privilege

§4758. Privilege

The owner of a self-service storage facility, his heirs, executors, administrators, successors, and assigns has a privilege upon all movable property stored at a self-service storage facility for the debt due him for rent, and for all reasonable charges and expenses necessary for the preservation of movable property stored at a self-service storage facility, and for expenses reasonably incurred in the enforcement of this privilege, including, but not limited to, the cost of removing and replacing any locks, preparing a brief and general description of the movable property upon which the privilege is claimed, sending notices, and advertising, by sale of movable property or other disposition pursuant to this Part. The privilege granted herein attaches as of the date the movable property is brought to the self-service storage facility. This privilege is superior to and shall take priority over any other privileges or security interests, except the privilege shall be inferior to a vendor's privilege, or a chattel mortgage previously issued and recorded in the manner provided by law, or a previously perfected security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.). The exemption from seizure granted by R.S. 13:3881 shall not be applicable to property subject to this privilege.

Added by Acts 1981, No. 506, §1. Acts 1989, No. 137, §4, eff. Sept. 1, 1989.



RS 9:4759 - Options of owner upon lessee's default

§4759. Options of owner upon lessee's default

In the event of default by the lessee, the owner of a self-service storage facility has the option to enforce judicially all of his rights under the rental agreement, including, if the agreement so provides, his right to accelerate all rentals that will become due in the future for the full term of the lease or to cancel the lease and enforce his privilege for the debt due him, as follows:

(1) Upon default by the lessee, the owner shall be authorized to remove any lock on the rented self-service storage space in order to compile a brief and general description of the movable property upon which a privilege is claimed and shall be entitled to place his own lock upon such space until his privilege is satisfied.

(2) The lessee shall be notified of the owner's intention to enforce his privilege.

(3) The notice shall be delivered in person to the lessee or sent by certified mail to the last known address of the lessee.

(4) The notice shall include:

(a) A copy of any written rental agreement between the owner and defaulting lessee, or, if the rental agreement is verbal, a summary of its terms and conditions.

(b) An itemized statement of the owner's claim, showing the sum due at the time of the notice and the date when the sum became due.

(c) A brief and general description of the movable property upon which a privilege is claimed. The description shall be reasonably adequate to permit the person notified to identify it, except that any container, including, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents.

(d) Notification that the lessee has been or shall be denied access to the movable property, if such denial is permitted under the terms of the rental agreement, with the name, street address, and telephone number of the owner or his designated agent whom the lessee may contact to respond to the notice.

(e) A demand for payment within a specified time not less than ten days after the date of mailing or delivery of the notice.

(f) A statement that the contents of the lessee's rented space are subject to the owner's privilege and that, unless the claim is paid within the time stated in the notice, the movable property is to be advertised for sale or other disposition and to be sold or otherwise disposed of to satisfy the owner's privilege for rent due and other charges at a specified time and place.

(5) Actual receipt of the notice made pursuant to this Section shall not be required. Within ten days after receipt of the notice, or within ten days after its mailing, whichever is earlier, an advertisement of the sale or other disposition of movable property subject to the privilege shall be published on at least one occasion in a newspaper of general circulation where the self-service storage facility is located. The advertisement shall include:

(a) A brief and general description of the movable property reasonably adequate to permit its identification as provided for in Paragraph (4)(c) of this Section.

(b) The address of the self-service storage facility and the number, if any, of the space where the movable property is located and the name of the lessee.

(c) The time, place, and manner of the sale or other disposition.

(6) The sale or other disposition of movable property shall take place not sooner than ten days following publication as required herein.

(7) Any sale or other disposition of the movable property shall conform to the terms of the notification as provided for in this Section.

(8) Any sale or other disposition of the movable property shall be held at the self-service storage facility, or at the nearest suitable place to where the movable property is held or stored, as indicated in the notice required herein. The owner shall sell the movable property to the highest bidder, if any. If there are no bidders, the owner may purchase the movable property for a price at least sufficient to satisfy his claim for rent due and all other charges, or he may donate the movable property to charity.

(9) Prior to any sale or other disposition of movable property to enforce the privilege granted by this Section, the lessee may pay the amount necessary to satisfy the privilege, including all reasonable expenses incurred under this Section, and thereby redeem the movable property. Upon receipt of such payment, the owner shall have no liability to any person with respect to such movable property.

(10) A purchaser in good faith of movable property sold by an owner to enforce the privilege granted herein takes the property free of any claims or rights of persons against whom the privilege was valid, despite noncompliance by the owner with the requirements of this Section.

(11) In the event of a sale held pursuant to this Section, the owner may satisfy his privilege from the proceeds of the sale, but shall hold the balance, if any, as a credit in the name of the lessee whose property was sold. The lessee may claim the balance of the proceeds within two years of the date of sale, without any interest thereon, and if unclaimed within the two year period, the credit shall become the property of the owner, without further recourse by the lessee. If the sale or other disposition of movable property made pursuant to this Part does not satisfy the owner's claim for rent due and other charges, the owner may proceed by ordinary proceedings to collect the balance owed.

Added by Acts 1981, No. 506, §1.



RS 9:4760 - Supplemental nature of act

§4760. Supplemental nature of act

Nothing in this Part shall be construed as in any manner impairing or affecting the right of parties to create additional privileges by special contract or agreement, nor shall it in any manner affect or impair other privileges created by any other law of this state.

Added by Acts 1981, No. 506, §1.



RS 9:4770 - Conflicts with Chapter 9 of the Uniform Commercial Code

PART XIV. RELATION TO

UNIFORM COMMERCIAL CODE

§4770. Conflicts with Chapter 9 of the Uniform Commercial Code

A. This Code Title (Code Title XXI of Code Book III, R.S. 9:4501 et seq.), Part 8 of Chapter 7 of the Louisiana Mineral Code (R.S. 31:146 through 148), and Title XXI of Book III of the Louisiana Civil Code (Arts. 3182 through 3277) shall be interpreted and applied in a manner consistent with Chapter 9 of the Uniform Commercial Code. Any conflict between the priority ranking of privileges under this Title, Part 8 of Chapter 7 of the Louisiana Mineral Code, or Title XXI of Book III of the Louisiana Civil Code with the priority rules of Chapter 9 of the Uniform Commercial Code shall be resolved by application of the priority rules of Chapter 9 of the Uniform Commercial Code.

B. The rights of a vendor under Civil Code Articles 2561, 3217(7), and 3227 or of a lessor under Civil Code Article 2707 or Mineral Code Article 146 are subordinate to the rights of a secured party with a security interest under Chapter 9 of the Uniform Commercial Code except as otherwise provided by R.S. 10:9-322(g).

Acts 1991, No. 539, §2, eff. Jan. 1, 1992; Acts 1993, No. 948, §2, eff. Jan. 1, 1994; Acts 1997, No. 1295, §1; Acts 2006, No. 533, §2; Acts 2010, No. 378, §2.



RS 9:4780 - Short title

PART XV. MARINA AND BOATYARD STORAGE FACILITIES

§4780. Short title

This Act shall be known as the "Marina and Boatyard Storage Act".

Acts 2003, No. 840, §1, eff. July 1, 2003.



RS 9:4781 - Definitions

§4781. Definitions

For the purposes of this Part, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Default" means the failure to pay obligations incurred by the storage of a boat, boat motor, boat trailer, or any other accessories thereto.

(2) "Last known address" means that address provided by the lessee in the most recent rental agreement or the address provided by the lessee in a subsequent written notice of a change of address.

(3) "Lessee" means a person, his sub-lessee, successor, or assign, entitled to the use of a space in a marina under a rental agreement, to the exclusion of others.

(4) "Lienholder" means a person who claims an interest in or privilege on the property pursuant to a mortgage properly recorded in the parish wherein the marina is located.

(5) "Marina" means a marina, boatyard, or marine repair yard that provides, as part of its commercial operation, the storage of boats, boat motors, or boat trailers.

(6) "Owner" means the owner, operator lessor, or sub-lessor of a marina, his agent, or any other person authorized by him to manage the facility or to receive rent from a lessee under a rental agreement.

(7) "Property" means a boat, boat motor, boat trailer, or any other boat accessories in storage at a marina.

(8) "Rental agreement" means any written agreement or lease, entered into between the marina owner and a lessee that establishes or modifies the terms, conditions, rules, or any other provisions concerning use of the marina.

Acts 2003, No. 840, §1, eff. July 1, 2003; Acts 2012, No. 752, §1.



RS 9:4782 - Privilege

§4782. Privilege

A. Privilege created. A marina owner has a privilege on property stored at that marina for rent, labor, or other charges and for expenses reasonably incurred in the sale of that property under the provisions of this Part.

B. Exclusion. This Part does not create a privilege on a documented vessel subject to a preferred ship mortgage or other preferred maritime privilege pursuant to 46 U.S.C. Chapter 131.

Acts 2003, No. 840, §1, eff. July 1, 2003.



RS 9:4783 - Notice of privilege

§4783. Notice of privilege

A. A property owner must be notified of the privilege created by this Part before enforcement of the privilege by a marina owner. Notification of the privilege created by this Part is satisfied by:

(1) Written storage agreement. A written rental agreement signed by the property owner that includes a notice of the privilege created by this Part; or

(2) Written notice of privilege. Written notification of the privilege sent by the marina owner to the property owner.

B. A marina owner who does not have a written rental agreement that includes a notice of the privilege created by this Part may not initiate an enforcement action under R.S. 9:4784 until thirty days after the written notice of a privilege required by Paragraph (A)(2) of this Section is delivered to the property owner.

Acts 2003, No. 840, §1, eff. July 1, 2003; Acts 2012, No. 752, §1.



RS 9:4784 - Enforcement of privilege

§4784. Enforcement of privilege

A. A marina owner may enforce a privilege created by this Part only if the property owner has been notified of the privilege as required by R.S. 9:4783.

(1) Sale; use of proceeds. If a property owner is in default for a period of more than one hundred eighty days, a marina owner may enforce a privilege by selling the stored property at a commercially reasonable public sale for cash. As used in this Section, "commercially reasonable" has the same meaning as in the Commercial Laws, R.S. 10:1-101 through 9-710. The proceeds of the sale must be applied in the following order:

(a) To the reasonable expenses of the sale incurred by the marina owner including, to the extent not prohibited by law, reasonable attorney's fees and legal expenses.

(b) To the satisfaction of all superior mortgages on the property held by mortgage holders of record to be paid in the order of priority.

(c) To the satisfaction of the privilege created by this Part.

(d) To the satisfaction of all other mortgages and privileges on the property held by all lienholders of record to be paid in the order of priority.

(e) To the extent that the proceeds of sale exceed the sum of the foregoing, the surplus must be paid by the marina owner to the property owner.

(2) If proceeds of the sale are not sufficient to satisfy the property owner's outstanding obligations to the marina owner or any lienholder of record, the property owner remains liable to the marina owner or lienholder for the deficiency.

B. Advertisement; notice of default. Before conducting a sale under this Section, the marina owner shall:

(1) Send a notice of default to the property owner. The marina owner shall provide a copy of the notice to each lienholder of record. The notice must include:

(a) A statement that the property is subject to a privilege held by the marina owner.

(b) A statement of the marina owner's claim indicating the charges due on the date of the notice, the amount of any additional charges that will become due before the date of sale, and the date those additional charges will become due.

(c) A demand for payment of the charges due within a specified time not less than thirty days after the date the notice is delivered to the property owner.

(d) A statement that unless the claim is paid within the time stated, the property will be sold, specifying the time and place of the sale.

(e) The name, street address, and telephone number of the marina owner, or the marina owner's designated agent, whom the property owner may contact to respond to the notice.

(2) After the expiration of the thirty day period set forth in Subparagraph (1)(c) of this Subsection, publish an advertisement of the sale once a week for two consecutive weeks in a newspaper of general circulation in the area where the sale is to be held. The advertisement must include a general description of the property, the name of the property owner, and the time and place of the sale. The date of the sale must be more than fifteen days after the date the first advertisement of the sale is published.

C. Location of sale. A sale under this Part must be held at the marina or at the nearest suitable location.

D. Purchasers. A purchaser of property sold at a commercially reasonable sale pursuant to this Part takes the property free and clear of any rights of persons against whom the privilege was valid and all other lienholders of record. The purchase of a boat sold pursuant to this Part shall require a notarized bill of sale signed by the buyer and a representative of the marina, clearly identifying the marina as the seller, and shall state that the boat was sold pursuant to the Marina and Boatyard Storage Act. The marina shall attach to the bill of sale the proof of notice and sale requirements, including proof of all publications.

E. Marina owner liability. If the marina owner complies with the provisions of this Part, the marina owner's liability is as follows:

(1) To a lienholder of record, the marina owner's liability is limited to payment from the net proceeds received from the sale of the property.

(2) To the property owner, the marina owner's liability is limited to the net proceeds received from the sale of the property after payment in full of all lienholders of record.

F. Denying access to marina. A marina owner may deny a property owner who has been notified under Subsection B of this Section access to the marina, except that the property owner is entitled to access to the marina during normal business hours for the purpose of satisfying the privilege or viewing and verifying the condition of the property.

G. Notices. Except as otherwise provided, all notices required by this Part must be sent by registered or certified mail, return receipt requested, or by commercial courier as defined by R.S. 13:3204(D). Notices sent to a marina owner must be sent to the owner's business address or to the address of the owner's designated representative. Notices to a property owner must be sent to the property owner at the property owner's last known address. Notices to a lienholder of record must be sent to the address of the lienholder as provided in the public record that serves to perfect the lienholder's interest in the property. Notices are considered delivered on either of the following dates:

(1) The date the recipient of the notice signs the return receipt or, if the notice is undeliverable, the date the post office last attempts to deliver the notice.

(2) The date of delivery as indicated on the signed receipt of delivery obtained by the commercial courier.

Acts 2003, No. 840, §1, eff. July 1, 2003; Acts 2012, No. 752, §1.



RS 9:4785 - Cessation of enforcement actions

§4785. Cessation of enforcement actions

A marina owner shall cease enforcement actions immediately if:

(1) Payment by owner. The property owner pays the marina owner the full amount necessary to satisfy the privilege. At any time before the conclusion of a sale conducted under this Part, the property owner may redeem the property by paying the full amount necessary to satisfy the privilege; or

(2) Payment by other lienholders. A person other than the marina owner who has a lien on the property pays the marina owner the full amount necessary to satisfy the privilege held by the marina owner. Upon payment by a lienholder of record, the marina owner shall hold the property for the benefit of and at the direction of that lienholder and may not deliver possession of the property to the property owner. Unless the marina owner and the lienholder enter into a new rental agreement, the lienholder shall arrange removal of the property from the marina.

Acts 2003, No. 840, §1, eff. July 1, 2003.



RS 9:4790 - Child support arrearages; privilege on motor vehicles

PART XVI. OTHER PRIVILEGES ON MOVABLES

§4790. Child support arrearages; privilege on motor vehicles

An obligee who has a judgment ordering the payment of past due child support may file the judgment with the office of motor vehicles in accordance with R.S. 32:708.1 and subject to the provisions of R.S. 13:3881. The judgment, when filed, shall operate as privilege on any titled motor vehicle, as defined in R.S. 10:9-102(d)(19), owned by the support obligor at the time deficient child support judgment is filed with the office of motor vehicles, and shall not affect liens, privileges, chattel mortgages, or security interests as provided in R.S. 10:9-101 et seq. or mortgages already affecting or encumbering the motor vehicle at the date of the filing. The motor vehicle shall be subject to seizure and sale for the payment of the judgment according to the preference and rank of the privilege securing its payment. The privilege for child support shall be legally subordinate to motor vehicle purchase money security interests.

Acts 2006, No. 772, §1.



RS 9:4791 - Short title

PART XVII. TOWED AND STORED VESSEL ACT

§4791. Short title

This Part shall be known as the "Towed and Stored Vessel Act".

Acts 2012, No. 752, §1.



RS 9:4792 - Definitions

§4792. Definitions

For the purposes of this Part, the following terms shall have the following meanings:

(1) "Department" means the Department of Wildlife and Fisheries.

(2) "Licensed storage facility" means a lot, yard, or other storage, parking, or repair facility licensed by the Department of Public Safety and Corrections, office of state police, to store towed vehicles as provided by R.S. 32:1714.

(3) "Tow truck" means any motor vehicle equipped with a boom or booms, winches, slings, tilt beds, or similar equipment designed for the towing or recovery of vehicles and other objects which cannot operate under their own power or for other reason is required to be transported by means of towing and licensed by the Department of Public Safety and Corrections pursuant to R.S. 32:1711 et seq.

(4) "Towed vessel" means any vessel titled under the Vessel and Motor Titling Act, R.S. 34:852.1 et seq., or required to be registered pursuant to R.S. 34:851.1 et seq., towed by a tow truck and being held at a licensed storage facility. "Towed vessel" does not include any vessel with a valid or expired registration number awarded pursuant to federal law or a federally approved numbering system of another state, unless subsequently registered in Louisiana.

Acts 2012, No. 752, §1.



RS 9:4793 - Privilege

§4793. Privilege

A licensed storage facility has a privilege on a vessel, including any inboard or outboard motor attached to the vessel, towed and stored at that facility for the towing charges and storage fees. However, this Part shall not create a privilege on a documented vessel subject to a preferred ship mortgage or other preferred maritime privilege pursuant to 46 U.S.C. Chapter 313.

Acts 2012, No. 752, §1.



RS 9:4794 - Vessel owner information

§4794. Vessel owner information

The licensed storage facility shall provide the department or its authorized agent, within three business days of the vessel being towed and stored, the vessel's registration numbers, hull identification number (HIN), motor serial number, and any other identifying factors requested by the department. The department or its authorized agent shall provide to a licensed storage facility holding a towed vessel the name and address of the last registered owner of the vessel and lienholders as listed in the official records of the agency.

Acts 2012, No. 752, §1.



RS 9:4795 - Notice of privilege and default

§4795. Notice of privilege and default

A. The towed vessel owner and any lienholders shall be notified of the privilege created by this Part before enforcement of the privilege by the licensed storage facility. Notification of the privilege created by this Part shall be satisfied by the following:

(1) For owners and lienholders identified by the department pursuant to R.S. 9:4794, written notification of the privilege sent by the licensed storage facility, using a certificate of mailing within ten business days from the date the department or its authorized agent sends the owner and lienholder information of the stored vessel to the licensed storage facility. If the department or its authorized agent sends the information electronically, the licensed storage facility shall send notice within five business days.

(2) After compliance with R.S. 9:4794, for those vessels for which no records exist in the official records of the department, publishing notification of the privilege in the official newspaper of the parish in which the towed vessel was towed on two separate occasions.

B. Notification shall include the following:

(1) As applicable, registration numbers, a general description of the towed vessel, including the make, length, type of vessel, whether inboard or outboard motors, and make and horsepower, registration numbers, motor serial number, and hull identification number (HIN).

(2) The date and location where the vessel was found, the present location, charges due on the date of the notice, and name, street address, and telephone number of the licensed storage facility, which the owner may contact to respond to the notice.

(3) A statement that the vessel is subject to the privilege held by the licensed storage facility and that the vessel owner is in default.

(4) A statement that unless the claim is paid within the time stated the property will be sold at a commercially reasonably public sale, and the location and date of the sale, which shall not be earlier than thirty days after the date notice is mailed to the owner or thirty days after the last date of notification as provided in this Section. As used in this Part, "commercially reasonably" has the same meaning as in the Commercial Laws, R.S. 10:1-101 through 9-710.

Acts 2012, No. 752, §1.



RS 9:4796 - Advertisement: Enforcement of Privilege

§4796. Advertisement: enforcement of privilege

After the expiration of the thirty-day period set forth in R.S. 9:4795(B)(4), the licensed storage facility shall publish an advertisement of the sale once a week for two consecutive weeks in the official newspaper of the parish where the sale is to be held. The date of the sale shall be more than fifteen days after the date of the first advertisement of the sale is published. The advertisement shall include the following:

(1) The name of the last registered owner of the vessel, if known.

(2) The date and location where the vessel was found.

(3) As applicable, the registration numbers, a general description of the towed vessel, including the make, length, type of vessel, whether inboard or outboard motors, and make and horsepower, outboard motor serial number, and hull identification number (HIN).

Acts 2012, No. 752, §1.



RS 9:4797 - Sale and purchasers

§4797. Sale and purchasers

A. A sale under this Part shall be held at the location of the licensed storage facility or at the nearest suitable location.

B. The vessel shall be sold to the highest bidder and shall require a notarized bill of sale signed by the buyer and a representative of the licensed storage facility, clearly identifying the licensed storage facility as the seller, and shall state the boat was sold pursuant to this Part. The licensed storage facility shall attach to the bill of sale the proof of notice and sale requirements, including proof of all publications, without which the bill of sale shall be null and void.

C. The proceeds of the sale shall be applied in the following order:

(1) To the reasonable expenses of the sale including, to the extent not prohibited by law, reasonable attorney fees and legal expenses.

(2) To the satisfaction of all superior mortgages on the vessel held by holders of record to be paid in order of priority.

(3) To the satisfaction of the privilege created by this Part.

(4) To the satisfaction of all other mortgages and privileges on the vessel held by all lienholders of record to be paid in the order of priority.

(5) To the extent the proceeds of the sale exceed the sum of the foregoing, the surplus shall be paid to the owner of the vessel. However, if the funds so credited are not claimed by the owner within six months from the date of the sale, the funds shall be transferred to the administrator of the Uniform Unclaimed Property Act of 1997 as unclaimed property.

(6) If proceeds of the sale are not sufficient to satisfy the vessel owner's outstanding obligations to the licensed storage facility or any lienholder of record, the vessel owner remains liable to the licensed storage facility for the deficiency.

D. A purchaser of the vessel sold at a commercially reasonable sale pursuant to this Part takes the vessel free and clear of any rights of persons against whom the privilege was valid and all other lienholders of record.

E. The vessel owner shall be entitled access to the licensed storage facility during normal business hours for the purpose of satisfying the privilege or viewing and verifying the condition of the vessel.

F. Except as otherwise provided, all notices required by this Part shall be sent by certificate of mailing. Notices sent to the licensed storage facility shall be sent to the business address or to the address of the designated representative. Notices to the vessel owner shall be sent to the vessel owner's address as identified in the official records of the department. Notices to a lienholder of record shall be sent to the address of the lienholder as provided in the public record that serves to perfect the lienholder's interest in the vessel.

Acts 2012, No. 752, §1.



RS 9:4798 - Regulations

§4798. Regulations

The department may promulgate rules and regulations to implement the provisions of this Part.

Acts 2012, No. 752, §1.



RS 9:4801 - PRIVILEGES ON IMMOVABLES

CHAPTER 2. PRIVILEGES ON IMMOVABLES

PART I. PRIVATE WORKS ACT

SUBPART A. LIABILITY OF OWNERS AND CONTRACTORS

FOR THE IMPROVEMENT OF AN IMMOVABLE

§4801. Improvement of immovable by owner; privileges securing the improvement

The following persons have a privilege on an immovable to secure the following obligations of the owner arising out of a work on the immovable:

(1) Contractors, for the price of their work.

(2) Laborers or employees of the owner, for the price of work performed at the site of the immovable.

(3) Sellers, for the price of movables sold to the owner that become component parts of the immovable, or are consumed at the site of the immovable, or are consumed in machinery or equipment used at the site of the immovable.

(4) Lessors, for the rent of movables used at the site of the immovable and leased to the owner by written contract.

(5) Registered or certified surveyors or engineers, or licensed architects, or their professional subconsultants, employed by the owner, for the price of professional services rendered in connection with a work that is undertaken by the owner. A "professional subconsultant" means a registered or certified surveyor or engineer or licensed architect employed by the prime professional, as described in this Paragraph. In order for the privilege of the professional subconsultant to arise, the subconsultant must give notice to the owner within thirty days after the date that the subconsultant enters into a written contract of employment. The notice shall include the name and address of the subconsultant, the name and address of his employer, and the general nature of the work to be performed by the subconsultant.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1987, No. 685, §1; Acts 1988, No. 713, §1.



RS 9:4802 - Improvement of immovable by contractor; claims against the owner and contractor; privileges securing the improvement

§4802. Improvement of immovable by contractor; claims against the owner and contractor; privileges securing the improvement

A. The following persons have a claim against the owner and a claim against the contractor to secure payment of the following obligations arising out of the performance of work under the contract:

(1) Subcontractors, for the price of their work.

(2) Laborers or employees of the contractor or a subcontractor, for the price of work performed at the site of the immovable.

(3) Sellers, for the price of movables sold to the contractor or a subcontractor that become component parts of the immovable, or are consumed at the site of the immovable, or are consumed in machinery or equipment used at the site of the immovable.

(4) Lessors, for the rent of movables used at the site of the immovable and leased to the contractor or a subcontractor by written contract.

(5) Prime consultant registered or certified surveyors or engineers, or licensed architects, or their professional subconsultants, employed by the contractor or a subcontractor, for the price of professional services rendered in connection with a work that is undertaken by the contractor or subcontractor.

(a) A "professional subconsultant" means a registered or certified surveyor or engineer, or licensed architect employed by the prime consultant.

(b) For the privilege under this Subsection to arise, a prime consultant or professional subconsultant shall give written notice to the owner within thirty working days after the date that the prime consultant or professional subconsultant is employed. The notice shall include the name and address of the prime consultant or professional subconsultant, the name and address of his employer, and the general nature of the work to be performed by the prime consultant or professional subconsultant.

B. The claims against the owner shall be secured by a privilege on the immovable on which the work is performed.

C. The owner is relieved of the claims against him and the privileges securing them when the claims arise from the performance of a contract by a general contractor for whom a bond is given and maintained as required by R.S. 9:4812 and when notice of the contract with the bond attached is properly and timely filed as required by R.S. 9:4811.

D. Claims against the owner and the contractor granted by this Part are in addition to other contractual or legal rights the claimants may have for the payment of amounts owed them.

E. A claimant may assert his claim against either the contractor, his surety, or the owner without the joinder of the others. The claim shall not be subject to a plea of discussion or division.

F. A contractor shall indemnify the owner for claims against the owner arising from the work to be performed under the contract. A subcontractor shall indemnify the owner, the contractor, and any subcontractor from or through whom his rights are derived, for amounts paid by them for claims under this part arising from work performed by the subcontractor.

G.(1) For the privilege under this Section or R.S. 9:4801(4) to arise, the lessor of the movables shall deliver notice to the owner and to the contractor not more than ten days after the movables are first placed at the site of the immovable for use in a work. The notice shall contain the name and mailing address of the lessor and lessee and a description sufficient to identify the movable property placed at the site of the immovable for use in a work. The notice shall state the term of rental and terms of payment and shall be signed by the lessor and lessee.

(2) For the privilege under this Section or R.S. 9:4801(3) to arise, the seller of movables shall deliver a notice of nonpayment to the owner at least ten days before filing a statement of his claim and privilege. The notice shall be served by registered or certified mail, return receipt requested, and shall contain the name and address of the seller of movables, a general description of the materials provided, a description sufficient to identify the immovable property against which a lien may be claimed, and a written statement of the seller's lien rights for the total amount owed, plus interest and recordation fees. The requirements of this Paragraph (G)(2) shall apply to a seller of movables sold for use or consumption in work on an immovable for residential purposes.

(3) In addition to the other provisions of this Section, if the seller of movables has not been paid by the subcontractor and has not sent notice of nonpayment to the general contractor and the owner, then the seller shall lose his right to file a privilege or lien on the immovable property. The return receipt indicating that certified mail was properly addressed to the last known address of the general contractor and the owner and deposited in the U.S. mail on or before seventy-five days from the last day of the month in which the material was delivered, regardless of whether the certified mail was actually delivered, refused, or unclaimed satisfies the notice provision hereof or no later than the statutory lien period, whichever comes first. The provisions of this Paragraph shall apply only to disputes arising out of recorded contracts.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1989, No. 41, §1, eff. June 15, 1989; Acts 1991, No. 1024, §1, eff. Jan. 1, 1992; Acts 1999, No. 1134, §1; Acts 2013, No. 357, §1.



RS 9:4803 - Amounts secured by claims and privileges

§4803. Amounts secured by claims and privileges

A. The privileges granted by R.S. 9:4801 and the claims granted by R.S. 9:4802 secure payment of:

(1) The principal amounts of the obligations described in R.S. 9:4801 and R.S. 9:4802(A), interest due thereon, and fees paid for filing the statement required by R.S. 9:4822.

(2) Expenses incurred by the claimant or other person having a privilege, for the cost of delivering movables that become component parts of the immovable, or are consumed at the site of the immovable, or are consumed in machinery or equipment used at the site of the immovable, if the amounts are owed by the owner, contractor, or subcontractor to the claimant or person having the privilege.

(3) Amounts owed under collective bargaining agreements with respect to a laborer's or employee's wages or other compensation for which a claim or privilege is granted and which are payable to other persons for vacation, health and welfare, pension, apprenticeship and training, supplemental unemployment benefits, and other fringe benefits considered as wages by the secretary of labor of the United States in determining prevailing wage rates, unless the immovable upon which the work is performed is designed or intended to be occupied primarily as a residence by four families or less. Trustees, trust funds, or other persons to whom the employer is to make such payments may assert and enforce claims for the amounts in the same manner and subject to the same procedures provided for other amounts due laborers or employees granted a claim or privilege under this Part.

B. The claim or privilege granted the lessor of a movable by R.S. 9:4801(4) or R.S. 9:4802(A)(4) is limited to and secures only that part of the rentals accruing during the time the movable is located at the site of the immovable for use in a work. A movable shall be deemed not located at the site of the immovable for use in a work after:

(1) The work is substantially completed or abandoned; or

(2) A notice of termination of the work is filed; or

(3) The lessee has abandoned the movable, or use of the movable in a work is completed or no longer necessary, and the owner or contractor gives written notice to the lessor of abandonment or completion of use.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4806 - Owner defined; interest affected

SUBPART B. DEFINITIONS

§4806. Owner defined; interest affected

A. An owner, co-owner, naked owner, owner of a predial or personal servitude, possessor, lessee, or other person owning or having the right to the use or enjoyment of an immovable or having an interest therein shall be deemed to be an owner.

B. The claims against an owner granted by R.S. 9:4802 are limited to the owner or owners who have contracted with the contractor or to the owner or owners who have agreed in writing to the price and work of the contract of a lessee, wherein such owner or owners have specifically agreed to be liable for any claims granted by the provisions of R.S. 9:4802. If more than one owner has contracted each shall be solidarily liable for the claims.

C. The privilege granted by R.S. 9:4801 and 4802 affects only the interest in or on the immovable enjoyed by the owner whose obligation is secured by the privilege.

D. The privilege granted by this Part upon a lessee's rights in the lease or buildings and structures shall be inferior and subject to all of the rights of, or obligations owed to, the lessor, including the right to resolve the lease for nonperformance of its obligations, to execute upon the lessee's rights and to sell them in satisfaction of the obligations free of the privilege. If a sale of the lease is made in execution of the claims of the lessor, the privilege attaches to that portion of the sale proceeds remaining after satisfaction of the claims of the lessor.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1985, No. 903, §1.



RS 9:4807 - Contractor, general contractor, subcontractor defined

§4807. Contractor, general contractor, subcontractor defined

A. A contractor is one who contracts with an owner to perform all or a part of a work.

B. A general contractor is a contractor:

(1) Who contracts to perform all or substantially all of a work; or

(2) Who is deemed to be a general contractor by R.S. 9:4808(B).

C. A subcontractor is one who, by contract made directly with a contractor, or by a contract that is one of a series of contracts emanating from a contractor, is bound to perform all or a part of a work contracted for by the contractor.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4808 - Work defined

§4808. Work defined

A. A work is a single continuous project for the improvement, construction, erection, reconstruction, modification, repair, demolition, or other physical change of an immovable or its component parts.

B. If written notice of a contract with a proper bond attached is properly filed within the time required by R.S. 9:4811, the work to be performed under the contract shall be deemed to be a work separate and distinct from other portions of the project undertaken by the owner. The contractor, whose notice of contract is so filed, shall be deemed a general contractor.

C. The clearing, leveling, grading, test piling, cutting or removal of trees and debris, placing of fill dirt, leveling of the land surface, demolition of existing structures, or performance of other work on land for or by an owner or the owner's contractor, in preparation for the construction or erection of a building or other construction thereon to be substantially or entirely built or erected by a contractor, shall be deemed a separate work to the extent the preparatory work is not a part of the contractor's work for the erection of the building or other construction. The privileges granted by this Part for the work described in this Subsection shall have no effect as to third persons acquiring rights in, to, or on the immovable before the statement of claim or privilege is filed.

D. This Part does not apply to:

(1) The drilling of any well or wells in search of oil, gas, or water, or other activities in connection with such a well or wells for which a privilege is granted by R.S. 9:4861.

(2) The construction or other work on the permanent bed and structures of a railroad for which a privilege is granted by R.S. 9:4901.

(3) Public works performed by the state or any state board or agency or political subdivision of the state.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 2003, No. 729, §1.



RS 9:4811 - Notice of a contract with a general contractor to be filed

SUBPART C. WORK PERFORMED BY GENERAL CONTRACTORS

§4811. Notice of a contract with a general contractor to be filed

A. Written notice of a contract between a general contractor and an owner shall be filed as provided in R.S. 9:4831 before the contractor begins work, as defined by R.S. 9:4820, on the immovable. The notice:

(1) Shall be signed by the owner and contractor.

(2) Shall contain the legal property description of the immovable upon which the work is to be performed and the name of the project.

(3) Shall identify the parties and give their mailing addresses.

(4) Shall state the price of the work or, if no price is fixed, describe the method by which the price is to be calculated and give an estimate of it.

(5) Shall state when payment of the price is to be made.

(6) Shall describe in general terms the work to be done.

B. A notice of contract is not improperly filed because of an error in or omission from the notice in the absence of a showing of actual prejudice by a claimant or other person acquiring rights in the immovable. An error or omission of the identity of the parties or their mailing addresses or the improper identification of the immovable shall be prima facie proof of actual prejudice.

C. A notice of contract is not improperly filed because a proper bond is not attached.

D. A general contractor shall not enjoy the privilege granted by R.S. 9:4801 if the price of the work stipulated or reasonably estimated in his contract exceeds twenty-five thousand dollars unless notice of the contract is timely filed.

E. If a notice of contract is mutually released by the owner and contractor, then the contract will have no effect, provided no work has begun on the land or materials placed on the site. The recorder of mortgages shall immediately cancel the contract upon the filing of the mutual release and an affidavit made by a registered or certified engineer or surveyor, licensed architect, or building inspector employed by the city or parish or by a lending institution chartered under federal or state law, that states he inspected the immovable at a specified time subsequent to the filing of the contract and work had not been commenced and no materials placed at the site. If the contract, or a certified copy, is then refiled, the refiling date shall become the effective date for privilege for work done pursuant to the contract in accordance with R.S. 9:4820(A)(1).

Acts 1988, No. 685, §1, eff. Jan. 1, 1989; Acts 2003, No. 729, §1.



RS 9:4812 - Bond required; terms and conditions

§4812. Bond required; terms and conditions

A. To be entitled to the benefits of the provisions of R.S. 9:4802(C), every owner shall require a general contractor to furnish and maintain a bond of a solvent, legal surety for the work to be performed under the contract. The bond shall be attached to the notice of the contract when it is filed.

B. The amount of the bond shall not be less than the following amounts or percentages of the price of the work stipulated or estimated in the contract:

(1) If the price is not more than ten thousand dollars the amount of the bond shall be one hundred percent of the price.

(2) If the price is more than ten thousand dollars but not more than one hundred thousand dollars the amount of the bond shall be fifty percent of the price, but not less than ten thousand dollars.

(3) If the price is more than one hundred thousand dollars but not more than one million dollars the amount of the bond shall be thirty-three and one-third percent of the price, but not less than fifty thousand dollars.

(4) If the price is more than one million dollars the amount of the bond shall be twenty-five percent of the price, but not less than three hundred thirty-three thousand three hundred thirty-three dollars.

C. The condition of the bond shall be that the surety guarantees:

(1) To the owner and to all persons having a claim against the contractor, or to whom the contractor is conventionally liable for work done under the contract, the payment of their claims or of all amounts owed them arising out of the work performed under the contract to which it is attached or for which it is given.

(2) To the owner, the complete and timely performance of the contract unless such guarantee is expressly excluded by the terms of the bond.

D. The bond of a legal surety attached to and filed with the notice of contract of a general contractor shall be deemed to conform to the requirements of this part notwithstanding any provision of the bond to the contrary, but the surety shall not be bound for a sum in excess of the total amount expressed in the bond.

E. The bond given in compliance with this Part shall be deemed to include the following conditions:

(1) Extensions of time for the performance of the work shall not extinguish the obligation of the surety but the surety who has not consented to the extensions has the right of indemnification under the original terms of the contract as provided by Article 3057 of the Civil Code.

(2) No other amendment to the contract, or change or modification to the work, or impairment of the surety's rights of subrogation made without the surety's consent shall extinguish the obligations of the surety, but if the change or action is materially prejudicial to the surety, the surety shall be relieved of liability to the owner, and shall be indemnified by the owner, for any loss or damage suffered by the surety.

(3) A payment by the owner to the contractor before the time required by the contract shall not extinguish the obligation of the surety, but the surety shall be relieved of liability to the owner, and shall be indemnified by the owner for any loss or damage suffered by the surety.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4813 - Liability of the surety

§4813. Liability of the surety

A. The surety is liable without benefit of discussion or division.

B. If the total amount owed to persons to whom the surety is liable exceeds the total amount of the bond, the surety's liability shall be discharged in the following order:

(1) First, and pro rata, to persons who preserve their claims in the manner required by R.S. 9:4822.

(2) Second, and in the order in which they present their obligations to the surety, to persons who do not preserve their claims as required by R.S. 9:4822 but to whom the contractor is otherwise liable.

(3) Third, to the owner.

C. The liability of the surety is not extinguished by a deficiency in the amount of the bond, the failure to attach the bond to the notice of contract, or the failure to file the notice as required by R.S. 9:4811.

D. An action shall not be brought against a surety, other than by the owner, before the expiration of the time specified by R.S. 9:4822 for claimants to file statements of their claims, unless a statement of the claim in the form required by R.S. 9:4822(G) is delivered to the surety at least thirty days prior to the institution of the action.

E. The surety's liability, except as to the owner, is extinguished as to all persons who fail to institute an action asserting their claims or rights against the owner, the contractor, or the surety within one year after the expiration of the time specified in R.S. 9:4822 for claimants to file their statement of claim or privilege.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4814 - Contractors; misapplication of payments prohibited; civil penalties; payment of claims, attorney fees and costs

§4814. Contractors; misapplication of payments prohibited; civil penalties; payment of claims, attorney fees and costs

A. No contractor, subcontractor, or agent of a contractor or subcontractor, who has received money on account of a contract for the construction, erection, or repair of a building, structure, or other improvement, including contracts and mortgages for interim financing, shall knowingly fail to apply the money received as necessary to settle claims to sellers of movables or laborers due for the construction or under the contract. Any seller of movables or laborer whose claims have not been settled may file an action for the amount due, including reasonable attorney fees and court costs, and for civil penalties as provided in this Section.

B. When the amount misapplied is one thousand dollars or less, the civil penalties shall be not less than two hundred fifty dollars nor more than seven hundred fifty dollars.

C. When the amount misapplied is greater than one thousand dollars, the civil penalties shall be not less than five hundred dollars nor more than one thousand dollars, for each one thousand dollars in misapplied funds.

D. A contractor, subcontractor, or agent of a contractor or subcontractor who is found by the court to have knowingly failed to apply construction contract payments as required in Subsection A shall be ordered by the court to pay to plaintiff the penalties provided in Subsection B or C, as may be applicable, and the amount due to settle the claim, including reasonable attorney fees and court costs.

Acts 1997, No. 861, §1.



RS 9:4815 - Escrow of funds due under contract; procedures

§4815. Escrow of funds due under contract; procedures

A. When, under the provisions of this Part, a contract in the amount of fifty thousand dollars or more is entered into between an owner and a contractor and if in accordance with the terms of such contract funds earned by the contractor are withheld as retainage by the owner from periodic payments due to the contractor then such funds shall be deposited by the owner into an interest bearing escrow account. The provisions of this Section shall not apply to a contract for a single family residence or double family residence. The provisions of this Section also shall not apply to a contract for the construction or improvement of the following types of industrial facilities that are, or will be, engaged in activities defined or classified under one or more of the following subsectors, industry groups, or industries of the 1997 North American Industry Classifications System (NAICS):

(1) 22111 electric power generation.

(2) 321 wood products manufacturing.

(3) 322 paper manufacturing.

(4) 324 petroleum and coal products manufacturing.

(5) 325 chemical manufacturing.

(6) 326 plastics and rubber products manufacturing.

(7) 331 primary metals manufacturing.

(8) 562211/562212 hazardous and solid waste landfills.

(9) 422710 bulk stations and materials.

(10) 486110 crude oil pipelines.

(11) 486910 refined petroleum products pipelines.

(12) 486210 natural gas pipelines.

(13) 486990 other pipelines.

(14) 211112 natural gas processing plants.

B. An escrow account under the provisions of this Section shall be located at a qualified financial institution and shall be under the control of an escrow agent. The escrow account and escrow agent shall be selected by mutual agreement between the owner and the contractor.

C. Upon completion of the work that is the subject of the contract, the funds, including any interest located in the escrow account shall be released from escrow under the following conditions:

(1) If there are no existing claims by the owner, the whole amount shall be paid to the contractor within three business days upon receipt by the escrow agent of a written release signed by the contractor and the owner.

(2) If there is a dispute between the owner and contractor and the contract does not provide for binding arbitration of such dispute:

(a) Undisputed amounts shall be released by the escrow agent within three business days of receipt of a notarized request of the contractor.

(b) Disputed amounts that are the subject of a judicial proceeding shall be released by the escrow agent within three business days of the receipt of a final order by the court. Upon receipt of the order of the court, the escrow agent shall pay the contractor or owner such amounts as are determined by the court.

(3) If there is a dispute between the owner and contractor and the contract provides for binding arbitration of such dispute, the following shall occur:

(a) Undisputed amounts shall be released by the escrow agent within three business days of receipt of a notarized request of the contractor.

(b) Disputed amounts that are the subject of binding arbitration under the contract shall be released by the escrow agent within three business days of the receipt of a final order by the arbitrator who has been selected by mutual agreement between the owner and the contractor. Upon receipt of the order of the arbitrator, the escrow agent shall pay the contractor or owner such amounts as are determined by the arbitrator under the rules as defined in the contract between the owner and the contractor.

D. Receipt by the escrow agent or the qualified financial institution in which the escrow account is maintained of what purports to be a written release signed by the contractor and owner, or an order by a court or arbitrator, shall be a full release and discharge of the escrow agent for transfer of funds to the contractor. Neither the escrow agent nor the qualified financial institution in which the escrow account is maintained shall be held liable to any party based on any claim that the written release is unauthorized, forged, or otherwise fraudulent.

E. Neither the escrow agent nor the qualified financial institution in which the escrow account is maintained pursuant to the provisions of this Section shall have any liability to the owner, contractor, or any other person when complying with the provisions of this Section.

Acts 2010, No. 638, §1.



RS 9:4820 - Privileges; effective date

SUBPART D. CLAIMS AND PRIVILEGES; EFFECTIVENESS;

PRESERVATION; RANKING; EXTINGUISHMENT

§4820. Privileges; effective date

A. The privileges granted by this Part arise and are effective as to third persons when:

(1) Notice of the contract is filed as required by R.S. 9:4811; or

(2) The work is begun by placing materials at the site of the immovable to be used in the work or conducting other work at the site of the immovable the effect of which is visible from a simple inspection and reasonably indicates that the work has begun. For these purposes, services rendered by a surveyor, architect, or engineer, or the driving of test piling, cutting or removal of trees and debris, placing of fill dirt, demolition of existing structures, or leveling of the land surface shall not be considered, nor shall the placing of materials having an aggregate price of less than one hundred dollars on the immovable be considered. For these purposes, the site of the immovable is defined as the area within the boundaries of the property.

B. If the work is for the addition, modification, or repair of an existing building or other construction, that part of the work performed before a third person's rights become effective shall, for the purposes of R.S. 9:4821, be considered a distinct work from the work performed after such rights become effective if the cost of the work done, in labor and materials, is less than one hundred dollars during the thirty-day period immediately preceding the time such third person's rights become effective as to third persons.

C. A person acquiring or intending to acquire a mortgage, privilege, or other right, in or on an immovable may conclusively rely upon an affidavit made by a registered or certified engineer or surveyor, licensed architect, or building inspector employed by the city or parish or by a lending institution chartered under federal or state law, that states he inspected the immovable at a specified time and work had not then been commenced nor materials placed at its site, provided the affidavit is filed within four business days after the execution of the affidavit, and the mortgage, privilege, or other document creating the right is filed before or within four business days of the filing of the affidavit. The correctness of the facts recited in the affidavit may not be controverted to affect the priority of the rights of the person to whom or for whom it is given, unless actual fraud by such person is proven. A person who gives a false or fraudulent affidavit shall be responsible for any loss or damage suffered by any person whose rights are adversely affected.

D. A person acquiring or intending to acquire a mortgage, privilege, or other right under Subsection C of this Section shall have priority in accordance with R.S. 9:4821, regardless of whether work has begun or materials were delivered to the job site after the effective date and time of the affidavit, but prior to the recordation of the mortgage, privilege, or other right, provided that the document creating the right was filed before or within four business days of the filing of the affidavit.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1986, No. 424, §1; Acts 1988, No. 904, §1; Acts 1988, No. 999, §1; Acts 1991, No. 370, §1; Acts 1995, No. 666, §1; Acts 2003, No. 729, §1; Acts 2012, No. 425, §1.

{{NOTE: SEE ACTS 1988, NO. 999, §1.}}



RS 9:4821 - Ranking of privileges

§4821. Ranking of privileges

A. The privileges granted by R.S. 9:4801 and 4802 rank among themselves and as to other mortgages and privileges in the following order of priority:

(1) Privileges for ad valorem taxes or local assessments for public improvements against the property, liens, and privileges granted in favor of parishes for reasonable charges imposed on the property under R.S. 33:1236, liens and privileges granted in favor of municipalities for reasonable charges imposed on property under R.S. 33:4752, 4753, 4754, 4766, 5062, and 5062.1, and liens and privileges granted in favor of a parish or municipality for reasonable charges imposed on the property under R.S. 13:2575 are first in rank and concurrent regardless of the dates of recordation or notation of such liens and privileges in any public record, public office, or public document.

(2) Privileges granted by R.S. 9:4801(2) and 4802(A)(2) rank next and equally with each other.

(3) Bona fide mortgages or vendor's privileges that are effective as to third persons before the privileges granted by this Part are effective rank next and in accordance with their respective rank as to each other.

(4) Privileges granted by R.S. 9:4801(3) and (4) and 4802(A)(1), (3), and (4) rank next and equally with each other.

(5) Privileges granted by R.S. 9:4801(1) and (5) rank next and equally with each other.

(6) Other mortgages or privileges rank next and in accordance with their respective rank as to each other.

B. A person acquiring or intending to acquire a mortgage, privilege, or other right under R.S. 9:4820(D) shall have priority in accordance with the provisions of this Section, regardless of whether work has begun or materials were delivered to the jobsite after the effective date and time of the affidavit, but prior to the recordation of the mortgage, privilege, or other right, provided that the document creating the right was filed before or within four business days of the filing of the affidavit.

Acts 1990, No. 952, §1; Acts 1991, No. 353, §1; Acts 1995, No. 31, §2; Acts 1995, No. 1155, §1, eff. June 29, 1995; Acts 2004, No. 209, §1, eff. June 14, 2004; Acts 2012, No. 425, §1.



RS 9:4822 - Preservation of claims and privileges

§4822. Preservation of claims and privileges

A. If a notice of contract is properly and timely filed in the manner provided by R.S. 9:4811, the persons to whom a claim or privilege is granted by R.S. 9:4802 shall within thirty days after the filing of a notice of termination of the work:

(1) File a statement of their claims or privilege.

(2) Deliver to the owner a copy of the statement of claim or privilege. If the address of the owner is not given in the notice of contract, the claimant is not required to deliver a copy of his statement to the owner.

B. A general contractor to whom a privilege is granted by R.S. 9:4801 of this Part, and whose privilege has been preserved in the manner provided by R.S. 9:4811, shall file a statement of his privilege within sixty days after the filing of the notice of termination or substantial completion of the work.

C. Those persons granted a claim and privilege by R.S. 9:4802 for work arising out of a general contract, notice of which is not filed, and other persons granted a privilege under R.S. 9:4801 or a claim and privilege under R.S. 9:4802 shall file a statement of their respective claims and privileges within sixty days after:

(1) The filing of a notice of termination of the work; or

(2) The substantial completion or abandonment of the work, if a notice of termination is not filed.

D.(1) Notwithstanding the other provisions of this Part, the time for filing a statement of claim or privilege to preserve the privilege granted by R.S. 9:4801(5) expires sixty days after the latter of:

(a) The filing of a notice for termination of the work that the services giving rise to the privilege were rendered; or,

(b) The substantial completion or abandonment of the work if a notice of termination is not filed. This privilege shall have no effect as to third persons acquiring rights in, to, or on the immovable before the statement of claim or privilege is filed.

(2) Notwithstanding the provisions of this Part, the seller of movables sold for use or consumption in work on an immovable for residential purposes, if a notice of contract is not filed, shall file a statement of claim or privilege within seventy days after:

(a) The filing of a notice of termination of the work; or

(b) The substantial completion or abandonment of the work, if a notice of termination is not filed.

E. A notice of termination of the work:

(1) Shall reasonably identify the immovable upon which the work was performed and the work to which it relates. If the work is evidenced by notice of a contract, reference to the notice of contract as filed or recorded, together with the names of the parties to the contract, shall be deemed adequate identification of the immovable and work.

(2) Shall be signed by the owner or his representative, who contracted with the contractor, or, if the owner has conveyed the immovable, then it may also be signed by the new owner, or his representative.

(3) Shall certify that:

(a) The work has been substantially completed; or

(b) The work has been abandoned by the owner; or

(c) A contractor is in default under the terms of the contract.

(4) Shall be conclusive of the matters certified if it is made in good faith by the owner, his representative, or his successor.

F. A notice of termination or substantial completion may be filed from time to time with respect to a specified portion or area of work. In that case, the time for preserving privileges or claims as specified in Subsection A or C of this Section shall commence with the filing of the notice of termination or substantial completion as to amounts owed and arising from the work done on that portion or area of the work described in the notice of termination. This notice shall identify the portion or area of the land and certify that the work performed on that portion of the land is substantially completed or has been abandoned. Once the period for preserving claims and privileges has expired and no liens have been timely filed, the portion or area of work described in the notice of termination shall be free of the claims and privileges of those doing work on the area described in the notice of termination, as well as those doing work elsewhere on the immovable being improved.

G. A statement of a claim or privilege:

(1) Shall be in writing.

(2) Shall be signed by the person asserting the same or his representative.

(3) Shall reasonably identify the immovable with respect to which the work was performed or movables or services were supplied or rendered and the owner thereof.

(4) Shall set forth the amount and nature of the obligation giving rise to the claim or privilege and reasonably itemize the elements comprising it including the person for whom or to whom the contract was performed, material supplied, or services rendered. The provisions of this Paragraph shall not require a claimant to attach copies of unpaid invoices unless the statement of claim or privilege specifically states that the invoices are attached.

H. A work is substantially completed when:

(1) The last work is performed on, or materials are delivered to the site of the immovable or to that portion or area with respect to which a notice of partial termination is filed; or

(2) The owner accepts the improvement, possesses or occupies the immovable, or that portion or area of the immovable with respect to which a notice of partial termination is filed, although minor or inconsequential matters remain to be finished or minor defects or errors in the work are to be remedied.

I. A work is abandoned by the owner if he terminates the work and notifies persons engaged in its performance that he no longer desires to continue it or he otherwise objectively and in good faith manifests the abandonment or discontinuance of the project.

J. Before any person having a direct contractual relationship with a subcontractor, but no contractual relationship with the contractor, shall have a right of action against the contractor or surety on the bond furnished by the contractor, he must record his claim as provided in this Section and give written notice to the contractor within thirty days from the recordation of notice of termination of the work, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor or service was done or performed. Such notice shall be served by mailing the same by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at any place he maintains an office in the state of Louisiana.

K.(1) Any person to whom a privilege is granted by R.S. 9:4802 may give notice to the owner of an obligation to that person arising out of the performance of work under the contract. The notice shall be given prior to:

(a) The filing of a notice of termination of the work; or

(b) The substantial completion or abandonment of the work, if a notice of termination is not filed.

(2) The method of notice shall be under R.S. 9:4842(A). The notice shall set forth the nature of the work or services performed by the person to whom the obligation is owed and shall include his mailing address.

L.(1) When notice under Subsection K has been given by a person to the owner, the owner shall notify that person as required by R.S. 9:4842(A) within three days of:

(a) Filing a notice of termination of the work; or

(b) The substantial completion or abandonment of the work, if a notice of termination is not filed.

(2) The owner who fails to give notice to the person under the provisions of this Subsection within ten days of commencement of the period for preservation of claims and privileges shall be liable for all costs and attorney's fees for the establishment and enforcement of the claim or privilege.

M.(1) The contractor may elect to furnish at the contractor's cost and without offset of the cost against the retainage amount a retainage bond equal to and in lieu of the amount of the retainage required by the contract whenever a contract between an owner and a contractor for the construction, alteration, or repair of any work requires the withholding of sums for retainage until after the recordation of formal acceptance of such work, or notice of default by the contractor or subcontractor, or substantial completion, or final payment exclusive of nonconforming work.

(2) If the contractor elects to furnish a retainage bond, it shall be in a form designated by the contracting agency from a surety, within their underwriting limits, with at least an A- rating in the latest printing of the A.M. Best's Key Rating Guide.

Acts 1988, No. 685, §1, eff. Jan. 1, 1989; Acts 1991, No. 1024, §1, eff. Jan. 1, 1992; Acts 2001, No. 1105, §1, eff. June 28, 2001; Acts 2003, No. 729, §1; Acts 2010, No. 601, §1; Acts 2013, No. 277, §1; Acts 2014, No. 791, §4.

NOTE: See Acts 2001, No. 1105, §2.



RS 9:4823 - Extinguishment of claims and privileges

§4823. Extinguishment of claims and privileges

NOTE: Subsection (A)(intro. para.) eff. until Aug. 1, 2013. See Acts 2012, No. 394, §1.

A. A privilege given by R.S. 9:4801, a claim against the owner and the privilege securing it granted by R.S. 9:4802, or a claim against the contractor granted by R.S. 9:4802 is extinguished if:

NOTE: Subsection (A)(intro. para.) as amended by Acts 2012, No. 394, §1, eff. Aug. 1, 2013.

A. A privilege provided by R.S. 9:4801, a claim against the owner and the privilege securing it provided by R.S. 9:4802, or a claim against the contractor provided by R.S. 9:4802 is extinguished if:

(1) The claimant or holder of the privilege does not preserve it as required by R.S. 9:4822; or

NOTE: Paragraph (2) eff. until Aug. 1, 2013. See Acts 2012, No. 394, §1.

(2) The claimant or holder of the privilege does not institute an action against the owner for the enforcement of the claim or privilege within one year after the expiration of the time given by R.S. 9:4822 for filing the statement of claim or privilege to preserve it; or

NOTE: Paragraph (2) as amended by Acts 2012, No. 394, §1, eff. Aug. 1, 2013.

(2) The claimant or holder of the privilege does not institute an action against the owner for the enforcement of the claim or privilege within one year after filing the statement of claim or privilege to preserve it; or

(3) The obligation which it secures is extinguished.

B. A claim against a contractor granted by R.S. 9:4802 is not extinguished by the failure to file a statement of claim or privilege as required by R.S. 9:4822 if a statement of the claim or privilege is delivered to the contractor within the period allowed for its filing by R.S. 9:4822. The failure to file an action against the owner as required by R.S. 9:4823(A)(2) shall not extinguish a claim against a contractor if an action for the enforcement of the claim is instituted against the contractor or his surety within one year after the expiration of the time given by R.S. 9:4822 for filing the statement of claim or privilege to preserve it.

C. The extinguishment of a claim or privilege shall not affect other rights the claimant or privilege holder may have against the owner, the contractor, or the surety.

D. A privilege granted by this Part is extinguished if a bond is filed by the owner as provided by R.S. 9:4835.

E. A claim against the owner and the privilege securing it granted by this Part are extinguished if a bond is filed by the contractor as provided by R.S. 9:4835.

F. In a concursus proceeding brought under R.S. 9:4841, the joinder of the owner and a person who has a privilege or a claim against the owner, or the joinder of the contractor or surety and a person who has a claim against the contractor constitutes the institution of an action for the enforcement of the claim or privilege against the owner, contractor, or surety as the case may be.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 2012, No. 394, §2, eff. August 1, 2013.



RS 9:4831 - Filing; place of filing; contents

SUBPART E. FILING; CANCELLATION; PEREMPTION

§4831. Filing; place of filing; contents

A. The filing of a notice of contract, notice of termination, statement of a claim or privilege, or notice of pendency of action required or permitted to be filed under the provisions of this Part is accomplished when it is filed for registry with the recorder of mortgages of the parish in which the work is to be performed. The recorder of mortgages shall inscribe all such acts in the mortgage records.

B. For purposes of this Part, the recorder of mortgages includes the office of the clerk of court and ex officio recorder of mortgages.

C. Each filing made with the recorder of mortgages pursuant to this Part which contains a reference to immovable property shall contain a description of the property sufficient to clearly and permanently identify the property. A description which includes the lot and/or square and/or subdivision or township and range shall meet the requirement of this Subsection. Naming the street or mailing address without more shall not be sufficient to meet the requirements of this Subsection.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982. Acts 1983, No. 589, §1; Acts 2012, No. 394, §2.



RS 9:4832 - Cancellation of notice of contract

§4832. Cancellation of notice of contract

A. The recorder of mortgages shall cancel from his records a notice of contract upon written request of any person made more than thirty days after the filing of a notice of termination of work performed under the contract if:

(1) A statement of claim or privilege with respect to the work was not filed within the thirty day period; and

(2) The request contains or has attached to it the written concurrence of the contractor or a written receipt from the contractor acknowledging payment in full of all amounts due under the contract.

B. If the request for cancellation of a notice of contract does not contain or is not accompanied by the written concurrence or receipt of the contractor, but a statement of claim or privilege was not filed within the thirty day period, the recorder of mortgages shall cancel the notice of contract as to all claims and privileges except that of the contractor. The recorder of mortgages shall completely cancel the notice of contract from his records upon written request of any person if:

(1) The request is made more than sixty days after the filing of the notice of termination and the contractor did not file a statement of his claim or privilege within that time; or

(2) The request contains or is accompanied by the written concurrence of or a written receipt from the contractor acknowledging payment in full of all amounts due under the contract.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4833 - Request to cancel the inscription of claims and privileges; cancellation; notice of pendency of action

§4833. Request to cancel the inscription of claims and privileges; cancellation; notice of pendency of action

A. If a statement of claim or privilege is improperly filed or if the claim or privilege preserved by the filing of a statement of claim or privilege is extinguished, an owner or other interested person may require the person who has filed a statement of the claim or privilege to give a written request for cancellation in the manner provided by law directing the recorder of mortgages to cancel the statement of claim or privilege from his records. The request shall be delivered within ten days after a written request for it is received by the person filing the statement of claim or privilege.

B. One who, without reasonable cause, fails to deliver a written request for cancellation in proper form to cancel the claim or privilege as required by Subsection A of this Section shall be liable for damages suffered by the owner or person requesting the authorization as a consequence of the failure and for reasonable attorney fees incurred in causing the statement to be cancelled.

C. A person who has properly requested a written request for cancellation shall have an action pursuant to R.S. 44:114 against the person required to deliver the written request to obtain a judgment declaring the claim or the privilege extinguished and directing the recorder of mortgages to cancel the statement of claim or privilege if the person required to give the written request fails or refuses to do so within the time required by Subsection A of this Section. The plaintiff may also seek recovery of the damages and attorney fees to which he may be entitled under this Section.

D. The recorder of mortgages shall cancel a statement of a claim or privilege from his records upon the filing with him by any person of a written request for cancellation in proper form or when he is ordered to do so by judgment of the court.

E. The effect of filing for recordation of a statement of claim or privilege and the privilege preserved by it shall cease as to third persons unless a notice of pendency of action in accordance with Article 3752 of the Code of Civil Procedure, identifying the suit required to be filed by R.S. 9:4823 is filed within one year after the date of filing the statement of claim or privilege. In addition to the requirements of Article 3752 of the Code of Civil Procedure, the notice of pendency of action shall contain a reference to the notice of contract, if one is filed, or a reference to the recorded statement of claim or privilege if a notice of contract is not filed.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1985, No. 711, §1; Acts 2005, No. 169, §4, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2012, No. 394, §2.



RS 9:4834 - Notice of contract; cessation of effect, reinscription

§4834. Notice of contract; cessation of effect, reinscription

The effect of filing a notice of contract ceases five years after it is filed, unless a written request for its reinscription, in the manner provided for the reinscription of mortgages, is properly and timely made by an interested person to the recorder of mortgages in whose office the notice of contract is filed. A request for reinscription may not be made after the effect of the filing of the notice of the contract has ceased. The effect of reinscription shall cease five years after the request for reinscription is filed.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 2005, No. 169, §4, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 9:4835 - Filing of bond or other security; cancellation of statement of claim or privilege or notice of pendency of action

§4835. Filing of bond or other security; cancellation of statement of claim or privilege or notice of pendency of action

A. If a statement of claim or privilege or a notice of pendency of action is filed, any interested party may deposit with the recorder of mortgages either a bond of a lawful surety company authorized to do business in the state, cash, or certified funds to guarantee payment of the obligation secured by the privilege or that portion as may be lawfully due together with interest, costs, and attorney fees to which the claimant may be entitled up to a total amount of one hundred twenty-five percent of the principal amount of the claim as asserted in the statement of claim or privilege or such a suit. A surety shall not have the benefit of division or discussion.

B. If the recorder of mortgages finds the amount of the cash or certified funds, or the terms and amount of a bond deposited with him to be in conformity with this Section, he shall note his approval on the bond and make note of either the bond or of the cash or certified funds in the margin of the statement of claim or privilege or notice of pendency of action as it is recorded in the mortgage records and cancel the statement of claim or privilege or the notice of pendency of action from his records by making an appropriate notation in the margin of the recorded statement or notice. The bond shall not be recorded but shall be retained by the recorder of mortgages as a part of his records.

C. Any party who files a bond or other security to guarantee payment of an obligation secured by a privilege in accordance with the provisions of R.S. 9:4835(A) shall give notice to the owner of the immovable, the holder of the lien, and the contractor of the improvements to the immovable by certified mail to the address of the immovable or to the lienholder's address in the case of notice to the lienholder.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982. Acts 1984, No. 388, §1; Acts 1985, No. 556, §1; Acts 2012, No. 394, §2; Acts 2014, No. 182, §1.



RS 9:4841 - Enforcement of claims and privileges; concursus

SUBPART F. PROCEDURE FOR ENFORCEMENT;

BURDEN OF PROOF

§4841. Enforcement of claims and privileges; concursus

A. After the period provided by R.S. 9:4822 for the filing of statements of claims or privileges has expired, the owner or any other interested party may convoke a concursus and shall cite all persons who have preserved their claims against the owner or their privileges on the immovable, and shall cite the owner, the contractor and the surety if they are not otherwise parties to establish the validity and rank of their claims and privileges.

B. The owner who convokes or is made a party to the concursus may deposit into the registry of the court the amounts owed by him to the contractor.

C. The owner may by rule order the other parties to the action to show cause why a judgment should not be entered discharging and cancelling their claims and privileges or discharging the owner from further responsibility to them. The rule shall be tried and appealed separately from the main cause of action and shall be limited to a consideration of the following matters:

(1) Whether the proper amounts have been deposited by the owner into the registry of the court.

(2) Whether the asserted claims or privileges have been properly preserved.

(3) Whether a notice of the contract and a bond for the work were properly and timely filed as required by R.S. 9:4811 and R.S. 9:4812.

(4) Whether the bond complies with the requirements of this Part.

D. If the court determines that the owner has properly deposited all sums owed by him to the contractor; that the owner has complied with this Part by properly and timely filing notice of a contract and bond as required by R.S. 9:4811 and R.S. 9:4812; that the bond complies with the requirements of this Part, or if it finds that any of the claims or privileges have not been preserved, it shall render a judgment on the rule directing the claims or privileges to be cancelled by the recorder and declaring the owner discharged from further liability for such claims or limiting the claims and privileges to the amounts as may be owed by the owner or otherwise granting such relief to the owner as may be proper.

E. The surety who convokes a concursus proceeding shall deposit into the registry of the court an amount equal to the lesser of:

(1) The full amount of the bond; or

(2) One hundred and twenty-five percent of the total amount claimed by persons who have filed a timely statement of claim or privilege for work arising out of the contract for which the bond is given.

After answer by or judgment of default against all claimants, the surety, upon motion and order may withdraw from the registry of the court any sums so deposited to the extent they exceed one hundred twenty-five percent of the aggregate amount of the claims then asserted against the contractor and surety by such claimants.

F. The attorney for the owner, who convokes a concursus under this Section, or the attorney for a claimant or privilege holder who convokes the concursus where more than ninety days have elapsed from the expiration of the time given by R.S. 9:4822 for claimants or privilege holders to file statements of their claim and such a concursus has not been convoked, shall be entitled to recover from the contractor and his surety a reasonable fee for his services in convoking the concursus. The fees awarded may be paid out of the funds deposited into the registry of the court but only after satisfaction of all valid claims and privileges.

G. The costs of the concursus taxable to the person who convokes it shall be paid in preference to other claims asserted.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982.



RS 9:4842 - Delivery of notice or other documents and materials; burden of proof

§4842. Delivery of notice or other documents and materials; burden of proof

A. A notice required or permitted to be given by this Part or any document required or permitted to be delivered by this Part shall be deemed to have been given or delivered when it is delivered to the person entitled to receive it, or when the notice or document is properly deposited in the United States mail for delivery by certified or registered mail to that person. The mailing may be addressed to an owner, contractor, or surety at the address given in a notice of contract or attached bond filed in accordance with this Part, or to a claimant at the address given in the statement of claim or privilege filed by the claimant or a notice given by the claimant under the provisions of R.S. 9:4822.

B. Proof of delivery at the site of the immovable by a claimant asserting a claim or privilege under the provisions of R.S. 9:4801(3) or R.S. 9:4802(3) is prima facie evidence that the movables became component parts of the immovable, or were used on the immovable, or in machinery or equipment used at the site of the immovable in performing the work.

Acts 1981, No. 724, §1, eff. Jan. 1, 1982; Acts 1988, No. 685, §1, eff. Jan. 1, 1989.



RS 9:4851 - Scope; definition

SUBPART G. RESIDENTIAL TRUTH IN CONSTRUCTION ACT

§4851. Scope; definition

A. The provisions of this Subpart and the notice required to be given herein shall be nonwaivable and shall be applicable to all residential home improvements and shall be read and construed in pari materia with the other provisions of this Part.

B. For the purposes of this Subpart, residential home improvements shall include all improvements or construction which enhance the value or enjoyment of any real property occupied by the owner thereof principally as a single-family dwelling or residence if such works would entitle any person to lien rights against the property under the provisions of R.S. 9:4801 through 9:4842.

Added by Acts 1976, No. 237, §1.



RS 9:4852 - Notice

§4852. Notice

A. Prior to or at the time of entering into a contract for residential home improvements under the provision of this Subpart, the contractor shall deliver to the owner or his authorized agent, for such owner's or agent's signature, written notice in substantially the following form:

NOTICE OF LIEN RIGHTS

Delivered this ______ day of ________, 19___, by ______________, Contractor.

I, the undersigned owner of residential property located at
(street address)
in the city of ____________________, parish of __________________, Louisiana, acknowledge that the abovenamed contractor has delivered this notice to me, the receipt of which is accepted, signifying my understanding that said contractor is about to begin improving my residential property according to the terms and conditions of a contract, and that in accordance with the provisions of law in Part I of Chapter 2 of Code Title XXI of Title 9 of the Louisiana Revised Statutes of 1950, R.S. 9:4801, et seq.:

(1) A right to file a lien against my property and improvements is granted to every contractor, subcontractor, architect, engineer, surveyor, mechanic, cartman, truckman, workman, laborer, or furnisher of material, machinery or fixtures, who performs work or furnishes material for the improvement or repair of my property, for the payment in principal and interest of such work or labor performed, or the materials, machinery or fixtures furnished, and for the cost of recording such privilege.

(2) That when a contract is unwritten and/or unrecorded, or a bond is not required or is insufficient or unrecorded, or the surety therefor is not proper or solvent, I, as owner, shall be liable to such subcontractors, materialmen, suppliers or laborers for any unpaid amounts due them pursuant to their timely filed claims to the same extent as is the hereinabove designated contractor.

(3) That the lien rights granted herein can be enforced against my property even though the contractor has been paid in full if said contractor has not paid the persons who furnished the labor or materials for the improvement.

(4) That I may require a written contract, to be recorded, and a bond with sufficient surety to be furnished and recorded by the contractor in an amount sufficient to cover the cost of such improvements, thereby relieving me, as owner, and my property, of liability for any unpaid sums remaining due and owing after completion to subcontractors, journeymen, cartmen, workmen, laborers, mechanics, furnishers of material or any other persons furnishing labor, skill, or material on the said work who record and serve their claims in accordance with the requirements of law.

I have read the above statement and fully understand its contents.

_____________________________________

Owner or Agent

______________________________________

Date

B. The notice herein required shall not be considered a condition of the construction contract.

Added by Acts 1976, No. 237, §1.



RS 9:4853 - Copies of notice

§4853. Copies of notice

A. A copy of the signed notice shall be given to the owner or agent who has affixed his signature thereto.

B. Every person who may be entitled to lien rights against the residential property for work to be done or material to be furnished pursuant to this Subpart shall be furnished a copy of the signed notice by the contractor upon request.

Added by Acts 1976, No. 237, §1.



RS 9:4854 - Lien rights unaffected

§4854. Lien rights unaffected

Nothing contained in this Subpart shall abrogate or interfere with the lien rights of any person otherwise entitled thereto pursuant to the provisions of this Part.

Added by Acts 1976, No. 237, §1.



RS 9:4855 - Penalty for violation

§4855. Penalty for violation

In the event any liens are perfected under the provisions of this Part against any immovable property for work or improvements covered under the provisions of this Subpart and the contractor has failed to comply with the provisions of this Subpart, or, if having technically complied with this Subpart, has willfully, knowingly, and unlawfully falsified any statements or fraudulently obtained the signature of the owner or his agent, such owner shall have a civil cause of action therefor, and shall be entitled to reasonable damages and attorney fees. The penalty provided for herein shall not apply if the contractor or subcontractor obtains a bond from a good and solvent surety in favor of the owner of the property on which the lien is placed pursuant to R.S. 9:4841, or reimburses the property owner in an amount sufficient to satisfy the lien, either in the form of a deduction from the original contract price or other refund and the owner so acknowledges receipt in writing.

Added by Acts 1976, No. 237, §1.



RS 9:4861 - Definitions

PART II. OIL, GAS, AND WATER WELLS

SUBPART A. IN GENERAL

§4861. Definitions

For purposes of this Part:

(1) A "claimant" is a person who is owed an obligation secured by the privilege established by R.S. 9:4862.

(2) "Hydrocarbons" are oil and gas occurring naturally in the earth and any other valuable liquid or gaseous substance found and produced in association with them.

(3) A "well" is one that is intended to:

(a) Explore for or produce hydrocarbons.

(b) Inject or dispose of substances, whether useful or not, produced from a well that is intended to explore for or produce hydrocarbons.

(c) Inject hydrocarbons or other substances into the earth to enhance or facilitate the production of hydrocarbons.

(d) Produce water for use in the operations of a well that is intended to explore for or produce hydrocarbons.

(4)(a) "Operations" are every activity conducted by or for a lessee on a well site for the purpose of:

(i) Drilling, completing, testing, producing, reworking, or abandoning a well.

(ii) Saving, treating, or disposing of hydrocarbons or other substances produced from a well.

(iii) Injecting substances into the earth to produce or enhance the production of hydrocarbons.

(b) "Operations" do not include an activity conducted for the purpose of transporting, handling, processing, treating, or otherwise dealing with:

(i) Liquid hydrocarbons produced or separated at the well site after being removed from a leasehold tank and delivered into a truck, barge, pipeline, or other facility for transportation away from the well site.

(ii) Hydrocarbons produced in gaseous form, or produced in association with those produced in gaseous form and not separated at the well site, after being delivered into a pipeline for transportation away from the well site or delivered to a plant at the well site for processing or manufacturing.

(iii) Salt water or another waste substance produced in association with hydrocarbons, after it is placed in a truck, rail-car, pipeline, or other means of transportation for disposal away from the well site.

(5)(a) An "operating interest" is a mineral lease or sublease of a mineral lease, or an interest in a lease or sublease that gives the lessee, either singly or in association with others, the right to conduct the operations giving rise to the claimant's privilege.

(b) A mineral lease or sublease or an interest in the lease or sublease, is not an operating interest if an owner has divested himself of the right to conduct the operations giving rise to the claimant's privilege by assignment, sublease, or another form of mineral right before the claimant's privilege is established.

(c) A contract, such as one which commonly is referred to in the industry as a "farm-out" or "farm-in", by which a lessee agrees to sublease or transfer all or part of his rights in a lease to another person, commonly referred to as a "farmee", upon the drilling of a well or completion of some other operations, but which does not then vest such interest in the farmee, is not an operating interest until the sublease or transfer is made, and until then the farmee is a contractor of the lessee for the purposes of this Part.

(6) A "lessee" is a person who owns an operating interest.

(7) An "operator" is a lessee who is personally bound by contract to the claimant or to a contractor from whom the claimant's activities giving rise to the privilege emanate.

(8) A "participating lessee" is a lessee who is not the operator, but who is personally bound by contract to the operator to pay or reimburse the operator for any part of the obligation secured by the privilege or for any part of the price of the contract of the contractor from whom the operations giving rise to the claimant's privilege emanate.

(9) A "non-participating lessee" is a lessee who is neither an operator nor a participating lessee. A non-participating lessee does not become a participating lessee because an operator, contractor, or the claimant has the right to recover all or part of the obligation secured by the privilege out of hydrocarbons attributable to the interest of the lessee in the operating interest or from the lessee's share of the proceeds derived from such hydrocarbons, or out of other property of the lessee.

(10) A "contractor" is a person, other than a lessee, who contracts with an operator to perform the operations giving rise to the claimant's privilege or who, by subcontract with a contractor of the operator or through a series of subcontracts emanating from such a contractor, contracts to perform all or part of the operations contracted for by the operator.

(11) A "third person" is a person, including a lessee or operator, who is not contractually bound to the claimant for the obligation secured by a privilege or who has not expressly assumed the obligation.

(12) A "well site" is the area covered by:

(a) The operating interest.

(b) A unit in which the operating interest participates.

(c) A tract of land or the area covered by a servitude or predial lease of the lessee on which is located a well drilled to, producing from, or injecting substances into the area covered by the operating interest.

Acts 1984, No. 949, §1; Acts 1995, No. 962, §1.



RS 9:4861.1 - Blank]

§4861.1. [Blank]



RS 9:4861.2 - Blank]

§4861.2. [Blank]



RS 9:4862 - Privilege for labor, services, or supplies

§4862. Privilege for labor, services, or supplies

A. The following persons have a privilege over the property described in R.S. 9:4863 to secure the following obligations incurred in operations:

(1) A contractor for the price of his contract for operations.

(2) A contractor for the price of his contract for providing services or facilities to persons performing labor or services on a well site located in the waters of the state.

(3) A laborer or employee of an operator or contractor, for the price of his labor performed at the well site.

(4) A person who performs trucking, towing, barging, or other transportation services for an operator or contractor, for the price of transporting movables to the well site.

(5) A person who transports, to or from a well site located in the waters of the state, persons who are employed in rendering labor or services on the well site, for the price of transporting those persons.

(6) A seller for the price of a movable sold to an operator or contractor that is:

(a) Incorporated in a well or in a facility located on the well site.

(b) Consumed in operations.

(c) Consumed at the well site by a person performing labor or services on a well site located in the waters of the state.

(7) A lessor for the rent of a movable leased to an operator or contractor used in operations and that accrues while the movable is located on the well site.

B. The privilege created by this Part is accessory to and secures only the following:

(1) The amount of the obligation described in Subsection A of this Section.

(2) Interest due on the amount of the obligation.

(3) The cost of preparing and filing the statement of privilege and notice of pendency of action authorized by this Part.

(4) The amount of reasonable attorney fees not to exceed ten percent if an attorney is employed to enforce obligations.

Acts 1983, No. 374, §1; Acts 1986, No. 191, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 1995, No. 962, §1; Acts 2012, No. 394, §2.



RS 9:4863 - Property subject to the privilege

§4863. Property subject to the privilege

A. Except as limited by Subsections B, C, and D of this Section, the privilege given by R.S. 9:4862 is established over:

(1) The operating interest under which the operations giving rise to the claimant's privilege are conducted together with the interest of the lessee of such interest in a:

(a) Well, building, tank, leasehold pipeline, and other construction or facility on the well site.

(b) Movable on a well site that is used in operations, other than a movable that is only transiently on the well site for repair, testing, or other temporary use.

(c) Tract of land, servitude, and lease described in R.S. 9:4861(12)(c) covering the well site of the operating interest.

(2) Drilling or other rig located at the well site of the operating interest if the rig is owned by the operator or by a contractor from whom the activities giving rise to the privilege emanate.

(3) The interest of the operator and participating lessee in hydrocarbons produced from the operating interest and the interest of a non-participating lessee in hydrocarbons produced from that part of his operating interest subject to the privilege.

(4) The proceeds received by, and the obligations owed to, a lessee from the disposition of hydrocarbons subject to the privilege.

B. The privilege that results from operations on a voluntary or compulsory unit affects only that part of a non-participating lessee's interest in the operating interest located within the boundaries of the unit and only insofar as the unit covers and affects the unitized zone or formation. The privilege affects only the interest of the non-participating lessee in the other property described in Subsection (A)(1) and (2) of this Section that is used in the operations of the unit well.

C. The privilege does not affect:

(1) That part of hydrocarbons produced from an operating interest that is owned by a lessor, sublessor, overriding royalty owner, or other person who is not a lessee of the operating interest.

(2) The obligations or proceeds arising from the disposition of such hydrocarbons that are owned by or payable to such persons.

D. The lien and privilege provided for in this Subpart shall not attach or apply to any rigs, machinery, appurtenances, appliances, equipment, or other related equipment moved onto the lease for the purpose of plugging and abandoning the well or wells and closing associated pits thereon in compliance with an order issued by the commissioner of conservation after public hearing in accordance with the provisions of R.S. 30:1 et seq. Additionally, the lien and privilege provided for in this Subpart shall not attach or apply to any casing, tubing, pipe, and other tubular goods recovered from the drill hole as a result of such plugging and abandoning operations.

Acts 1995, No. 962, §1; Acts 1997, No. 533, §1.



RS 9:4864 - When the privilege is established and when it is extinguished

§4864. When the privilege is established and when it is extinguished

A. The privilege in favor of a claimant is established and is effective as to a third person when:

(1) The claimant, who is a contractor, laborer, or employee begins rendering services at the well site.

(2) Movables sold by the claimant to an operator or contractor are delivered to the well site.

(3) The claimant begins transporting movables to, or persons to or from, the well site.

(4) Property leased by the claimant to an operator or contractor is placed on the well site for use in operations.

B. The privilege is extinguished:

(1) Upon extinction of the obligation it secures.

(2) By written consent of the claimant.

(3) As otherwise provided in this Part.

C. All obligations owed to a claimant arising from operations on the same operating interest, without a lapse of more than ninety consecutive days between an activity or event that establishes the privilege as described in Subsection A of this Section, are secured by a single privilege whether or not such activities are performed or events occur at different times and under several contracts with different operators or contractors. If more than ninety consecutive days elapse between such activities or events, the privileges established before and those established after such time are separate.

Acts 1995, No. 962, §1.



RS 9:4865 - Cessation of effect as to certain third persons

§4865. Cessation of effect as to certain third persons

A. A privilege ceases to have effect against a third person one hundred-eighty days after the last activity or event which gives rise to the privilege unless:

(1) The property subject to the privilege is not a drilling or other rig and the claimant files a statement of privilege in the mortgage records of the parish where the operating interest subject to the privilege is located; or

(2) The property subject to the privilege is a drilling or other rig and the claimant files, in the place specified in R.S. 10:9-501, a financing statement conforming to the requirements of R.S. 10:9-502. Notwithstanding R.S. 10:9-509(a), the claimant may file such a financing statement without the debtor's authorization so long as the claimant holds the privilege at the time of filing and the financing statement covers only a rig covered by the claimant's privilege.

B. A privilege shall also cease to have effect against a third person unless the claimant institutes an action for the enforcement of the privilege within one year after the date of the filing of the statement of privilege or financing statement.

C. The privilege shall also cease to have effect against third persons who are not parties to the action instituted pursuant to the provisions of Subsection B of this Section unless the claimant files a notice of pendency of action in the mortgage records of the parish where the property is located or lawfully seizes the property subject to the privilege within thirty days after institution of the action unless the property subject to the privilege is a drilling or other rig.

Acts 1986, No. 191, §1; Acts 1995, No. 962, §1; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2012, No. 394, §2.



RS 9:4866 - Extinction as to movable property

§4866. Extinction as to movable property

A privilege, if not otherwise extinguished, is extinguished as to movable property other than hydrocarbons, the obligations and proceeds derived from the disposition of hydrocarbons, and drilling or other rigs, when the property is transferred by an onerous transaction to a third person who is in good faith and it is removed from the well site.

Amended by Acts 1960, No. 31, §1; eff. Jan. 1, 1961; Acts 1995, No. 962, §1.



RS 9:4867 - Notice to operator

§4867. Notice to operator

A. A privilege is extinguished over the property upon which it is established, other than a drilling or other rig not owned by the operator, unless a statement of the claimant's privilege is delivered to the operator within the time specified in R.S. 9:4865(A) for the filing of a statement of privilege or unless the operator is contractually bound to the claimant for the obligation secured by the privilege.

B. A privilege established over a drilling or other rig, not owned by the operator, is extinguished at the time specified in R.S. 9:4865(A) for the filing of a statement of privilege unless a statement of the claimant's privilege is delivered to the owner of the rig within that time or unless the owner of the rig is contractually bound to the claimant for the obligation secured by the privilege.

Added by Acts 1968, No. 523, §1; Acts 1985, No. 519, §1; Acts 1995, No. 962, §1.



RS 9:4868 - Statement of privilege; form and content

§4868. Statement of privilege; form and content

A. A statement of privilege must be in writing, signed by or on behalf of the claimant, and contain all of the following information:

(1) The name and address of the claimant.

(2) The amount and nature of the obligation for which the privilege is claimed.

(3) The name and address of the person owing such amount.

(4) The name of the operator of the well as shown by the records of the commissioner of conservation.

(5) A description of the operating interest upon which the privilege is claimed, or of the well with respect to which the operations giving rise to the claimant's privilege were performed.

B.(1) A well is adequately identified if the statement of privilege gives the name and serial or other identification number of the well and the name of the field where it is located as these are designated by the records of the commissioner of conservation.

(2) A notice is properly delivered to the operator if it is delivered to the operator who is properly identified in the statement of privilege.

C. A notice is delivered when:

(1) It is mailed by certified or registered mail properly addressed with sufficient postage affixed.

(2) If not mailed by certified or registered mail when either:

(a) It is received by the person to whom it is sent.

(b) It is received at the office of the person to whom it is addressed.

D. A return receipt, indicating delivery to a person or to his place of business, of a U.S. Postal Service registered or certified letter transmitting a notice, is prima facie proof of its mailing. A proof of mailing issued by the U.S. Postal Service is prima facie proof of mailing of the document to which it relates. The burden of proving that the notice was not received by the person or at the time and place indicated by the return receipt is upon the person denying it.

E. A statement of privilege is not invalid if it fails to contain all of the information required by Subsection A of this Section, but fairly apprises the recipient or person against whom the privilege is asserted of the privilege claimed and of the operating interest, hydrocarbons, or other property upon which the privilege is claimed.

Acts 1995, No. 962, §1.



RS 9:4869 - Purchaser of hydrocarbons; effect of privilege and notices required

§4869. Purchaser of hydrocarbons; effect of privilege and notices required

A. The privilege established by R.S. 9:4863(A)(3) and (4) over hydrocarbons, the amount due for their price, and their proceeds is extinguished or becomes ineffective as to a third person in the manner provided in R.S. 9:4864, 4865, and 4867, and also in the following ways:

(1)(a) The privilege is extinguished as to hydrocarbons that are sold or otherwise transferred in a bona fide onerous transaction by the lessee or other person who severed or owned them at severance if the transferee pays for them before he is notified of the privilege by the claimant.

(b) After the transferee is notified of the privilege, the claimant may either enforce his privilege against hydrocarbons in the hands of the transferee or against the amount owed for their price, as he so elects.

(2) The privilege over hydrocarbons is extinguished when the hydrocarbons have become so commingled with, processed with, or transformed into other hydrocarbons or substances not subject to the privilege as to no longer be reasonably identifiable.

(3) The privilege over the proceeds from the disposition of hydrocarbons attributable to an interest of the lessee is extinguished when the proceeds have become so commingled with other funds not subject to the privilege as to no longer be reasonably identifiable.

B. A purchaser of hydrocarbons who is notified of the claim to a privilege over them may retain the amounts owed for them without liability to the claimant or the transferor from whom he received them until he is:

(l) Directed in writing by the claimant to release them or is advised by the claimant that the claimant no longer asserts a privilege over them.

(2) Directed in writing to deliver them to the claimant by the person to whom the purchaser owes the obligation.

(3) Directed in writing by the claimant and the person to whom the purchaser owes the obligation to deliver them to a third person or otherwise to dispose of them.

(4) Ordered to make some disposition of them by the judgment of a court in an action in which the claimant and the person to whom the purchaser owes the obligation are parties.

Acts 1995, No. 962, §1.



RS 9:4870 - Ranking of privileges

§4870. Ranking of privileges

A. The privileges given by this Part are of equal rank and priority, except that the privilege of a contractor is inferior to that of a person to whom the contractor is contractually bound or to whom a contractor or subcontractor of such a contractor is bound.

B. The privileges granted by this Part are superior in rank and priority to all other privileges, security interests, or mortgages against the property they encumber except the following which are of superior rank and priority:

(1) Privileges for ad valorem taxes against the property subject to the privilege.

(2) Mortgages and vendor's privileges on the operating interest and other property affected by such mortgages or privileges that are effective as to a third person before the privilege is established.

(3) Security interests in collateral subject to the privilege that are perfected before the privilege is established or that are perfected by a financing statement covering the collateral filed before the privilege is established if there is no period thereafter when there is neither filing nor perfection.

(4) The lien and privilege of the commissioner of conservation as provided in R.S. 30:32, 74(A)(3), and 91(B)(2).

Acts 1995, No. 962, §1; Acts 1997, No. 532, §1; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2004, No. 303, §1.



RS 9:4871 - Enforcement of claims and privileges

§4871. Enforcement of claims and privileges

A claimant may enforce his privilege by a writ of sequestration, without the necessity of furnishing security.

Acts 1995, No. 962, §1.



RS 9:4872 - Filing of bond or other security; cancellation of statement of privilege or notice of pendency of action

§4872. Filing of bond or other security; cancellation of statement of privilege or notice of pendency of action

A. If a statement of privilege or a notice of pendency of action is filed, any interested person may deposit with the recorder of mortgages of the parish where the operating interest is located a bond of a lawful surety company authorized to do business in the state or cash, certified funds, or a federally insured certificate of deposit. The bond or deposit shall be not less than one hundred twenty-five percent of the principal amount of the obligation claimed in the notice and shall guarantee payment up to such amount of the claimant's obligations secured by the privilege or such portion thereof as is lawfully due.

B. If the recorder of mortgages finds that the terms and amount of the bond or deposit is in conformity with this Section, he shall note his approval of the bond or of the deposit, in the margin of the claimant's statement of privilege and in the margin of the notice of pendency of action where they are recorded and shall then cancel them from his records by making an appropriate notation in the margins of their recordation. A bond deposited with the recorder shall not be recorded but shall be retained by the recorder of mortgages as a part of his records.

C. A claimant's privilege is extinguished upon acceptance and approval by the recorder of the bond or deposit given for it.

Acts 1995, No. 962, §1; Acts 2012, No. 394, §2.



RS 9:4873 - Delivery of movables to well site; burden of proof

§4873. Delivery of movables to well site; burden of proof

Proof of delivery of movables to a well site by a claimant asserting a privilege under the provisions of R.S. 9:4862(A)(5) is prima facie evidence that the movables were incorporated in a well or in a facility located on the well site, or were consumed on the well site.

Acts 1995, No. 962, §1.



RS 9:4881 - Definitions

SUBPART B. PRIVILEGES AND OTHER RIGHTS OF

OPERATORS AND NON-OPERATORS

§4881. Definitions

For purposes of this Subpart:

(1) The terms defined in R.S. 9:4861 have the same meaning in this Subpart, unless they are differently defined in this Section.

(2) A "non-operator" is a lessee other than the operator.

(3) An "operator" is a lessee who is conducting operations with respect to a well.

Acts 1997, No. 1040, §1.



RS 9:4882 - Privilege of the operator and non-operator

§4882. Privilege of the operator and non-operator

A. The operator has a privilege over the property described in R.S. 9:4883 to secure payment of all obligations incurred in the conduct of operations which the non-operator is personally bound to pay or reimburse.

B. A non-operator has a privilege over the property described in R.S. 9:4883 to secure payment of all obligations owed to him by the operator from the sale or other disposition of hydrocarbons of the non-operator produced from the well.

Acts 1997, No. 1040, §1.



RS 9:4883 - Property subject to the privilege

§4883. Property subject to the privilege

A. A privilege given by this Subpart is established over the interest of the operator or non-operator in the following property:

(1) The operating interests under which the operations are conducted.

(2) A well, building, tank, leasehold pipeline, and other construction or facility on the well site.

(3) A movable on a well site that is used in the operations, other than a movable that is only transiently on the well site for repair, testing, or other temporary use.

(4) A tract of land, servitude, and lease described in R.S. 9:4861(12)(c) covering the well site of the operating interest.

(5) The hydrocarbons produced from the well site.

(6) The proceeds received by, and the obligations owed to, the operator or non-operator from the disposition of hydrocarbons subject to the privilege.

B. The privilege given by this Subpart does not affect:

(1) The hydrocarbons produced from the well site that are owned by the lessor, sublessor or overriding royalty owner.

(2) The obligations or proceeds arising from the disposition of such hydrocarbons that are owned by or payable to such persons.

Acts 1997, No. 1040, §1.



RS 9:4884 - When the privilege is established and when it is extinguished

§4884. When the privilege is established and when it is extinguished

A. A privilege given by this Subpart is established and is effective as to a third person when the obligation it secures is incurred.

B. The privilege is extinguished:

(1) Upon extinction of the obligation it secures.

(2) By written consent of the person in whose favor the privilege exists.

(3) As otherwise provided in this Subpart.

Acts 1997, No. 1040, §1.



RS 9:4885 - Cessation of effect as to certain third persons

§4885. Cessation of effect as to certain third persons

A. A privilege given by this Subpart ceases to have effect against a third person to the extent it secures an obligation due more than one hundred eighty days or incurred more than one year before a statement of privilege is filed in the mortgage records of the parish where the operating interest subject to the privilege is located. The filing of the statement of privilege preserves the effect as to a third person for all obligations incurred thereafter.

B. The privilege ceases to have effect against a third person unless the creditor institutes an action for the enforcement of the privilege within one year after the date of the filing of the statement of privilege.

C. The privilege ceases to have effect against a third person who is not a party to the action instituted pursuant to the provisions of Subsection B of this Section unless the creditor files a notice of pendency of action in the mortgage records of the parish where the property is located or lawfully seizes the property subject to the privilege within thirty days after institution of the action.

D. The provisions of R.S. 9:4869 apply to the privileges given by this Subpart.

Acts 1997, No. 1040, §1; Acts 2012, No. 394, §2.



RS 9:4886 - Extinction as to movable property

§4886. Extinction as to movable property

A privilege given by this Subpart is extinguished as to movable property other than hydrocarbons and the obligations and proceeds derived from the disposition of hydrocarbons when the property is transferred by an onerous transaction to a third person who is in good faith and it is removed from the well site.

Acts 1997, No. 1040, §1.



RS 9:4887 - Statement of privilege; form and content

§4887. Statement of privilege; form and content

A. A statement of privilege given by this Subpart must be in writing, signed by or on behalf of the creditor, and contain all of the following information:

(1) The name and address of the creditor and whether he is filing as an operator or non-operator.

(2) The amount of the obligation due as of the date of the statement.

(3) The name and address of the person owing such amount.

(4) The name of the operator of the well as shown by the records of the commissioner of conservation.

(5) A description of the operating interest over which the privilege is claimed.

B. The statement of privilege is not invalid if it fails to contain all of the information required by Subsection A of this Section, but fairly apprises the person against whom the privilege is asserted of the privilege claimed and of the operating interest, hydrocarbons, or other property upon which the privilege is claimed.

Acts 1997, No. 1040, §1.



RS 9:4888 - Ranking of privileges

§4888. Ranking of privileges

A. The privileges given by this Subpart are of equal rank.

B. The privileges given by this Subpart are superior in rank to all other privileges, security interests, or mortgages against the property they encumber except the following which are of superior rank:

(1) Privileges for ad valorem taxes against the property subject to the privilege and the privileges provided in R.S. 30:32, 74(A)(3), and 91(B)(2).

(2) Privileges given by Subpart A of this Part.

(3) Mortgages and vendor's privileges on the operating interest and other property affected by such mortgages or privileges that are effective as to a third person before the privilege is established.

(4) Security interests in collateral subject to the privilege that are perfected before the privilege is established or that are perfected by a financing statement covering the collateral filed before the privilege is established if there is no period thereafter when there is neither filing nor perfection.

Acts 1997, No. 1040, §1; Acts 2001, No. 128, §4, eff. July 1, 2001; Acts 2004, No. 303, §1.



RS 9:4889 - Enforcement of privileges

§4889. Enforcement of privileges

The provisions of R.S. 9:4871 and 4872 apply, for purposes of enforcement, to the privileges given by this Subpart.

Acts 1997, No. 1040, §1.



RS 9:4901 - Railroad tracks, road-beds, etc., privilege for material or labor

PART III. RAILROADS

SUBPART A. IN GENERAL

§4901. Railroad tracks, road-beds, etc., privilege for material or labor

Any person who furnishes supplies, materials, or labor which enters into the construction, maintenance, or repair of the permanent road bed and structures of a railroad, has a privilege upon the road beds, tracks, rights of way, and franchises of the railroad for the amount due for the supplies, materials, or labor.



RS 9:4902 - Recordation unnecessary; effective period

§4902. Recordation unnecessary; effective period

This privilege exists without the necessity of recordation, and is effective for a period of twelve months from the date upon which the materials or supplies are delivered or the labor is performed. In case of a running account of twelve months, the period is calculated from the date of the delivery or performance of the last item upon the account.



RS 9:4903 - Rank

§4903. Rank

The privilege is a first privilege upon the road-beds, tracks, rights of way, and franchises of the railroad, and has priority over all other mortgages or encumbrances and shall be paid by preference out of the proceeds of the sale of the road-beds, tracks, rights of way, and franchises of the railroad, under foreclosure or otherwise.



RS 9:4921 - Feed for livestock used on public works; filing claims for

PART IV. PUBLIC WORKS

SUBPART A. IN GENERAL

§4921. Feed for livestock used on public works; filing claims for

Any person, to whom any money is due on account of having furnished feed for mules or other livestock used by any contractor or subcontractor in the construction, erection, alteration, or repair of any public roads or other public works, under a contract in excess of five hundred dollars at the expense of the state or any parish, city, town, village, public board or body, may file with the authority having the work done and record in the office of the recorder of mortgages of the parish in which the work is being done any time after the maturity of his claim, a sworn statement of the amount due him. Any payments made thereafter by the authority without deducting the amount of the claim so served on it shall be at its own risk.



RS 9:4922 - Statement of amount due

§4922. Statement of amount due

Any person, to whom any money is due on account of having supplied and furnished feed for mules or other livestock used by any contractor or subcontractor in the construction, erection, alteration, or repair of such roads or public works shall, within forty five days after the acceptance of the work by the state, parish, city, town, village, public board or body, or within forty five days after the default of the contractor or subcontractor, file with the authority a sworn statement of the amount due and record a sworn statement thereof with the recorder of mortgages of the parish in which the work is done or being done. The forty five days does not begin to run until the authorities record in the mortgage office an acceptance of the work or notice of the default of the contractor.



RS 9:4923 - Feed claims have same rights as those for labor or materials

§4923. Feed claims have same rights as those for labor or materials

Any person, who furnishes feed to mules or other livestock under the provisions of this Sub-part has the same rights and privileges as those accorded by law to any laborer or furnisher of material in the construction, erection, alteration, or repair of any public building, public road, public work or public improvement.



RS 9:4941 - Contractor may bond claims

SUBPART B. BONDING CLAIMS

§4941. Contractor may bond claims

When any contractor shall have entered into a contract to perform public works under the laws of this state governing the letting and awarding of such contracts and in conformity with the requirements thereof, the contractor shall have the right to bond any claim or claims which may be filed or recorded against said work by depositing with the clerk of court of the parish in which such claims are filed or recorded a bond with surety signed by any surety company authorized to do business in the state for an amount equal to the claim plus one-fourth. The bond shall be approved by the clerk of court conditioned that in the event the legality of such claim or claims is established by suit or otherwise, the bond shall remain in full force and effect to protect the interest of the claimant in the premises.



RS 9:4961 - Attorney's fees, limitation for recordation of lien

PART V. MISCELLANEOUS

§4961. Attorney's fees, limitation for recordation of lien

When, under any provision of this chapter there is authority for ten percent attorney's fees in the event it becomes necessary to employ an attorney to enforce collection, the fee shall be limited to five hundred dollars when the services of the attorney are limited to recording the lien.

This section shall not apply when it is necessary to institute judicial action to enforce the lien.

Added by Acts 1960, No. 217, §1.



RS 9:4962 - To 4965 Repealed by Acts 1950, No. 200, 2

§4962. §§4962 to 4965 Repealed by Acts 1950, No. 200, §2



RS 9:5001 - PRIVILEGES ON MOVABLES AND IMMOVABLES

CHAPTER 3. PRIVILEGES ON MOVABLES AND IMMOVABLES

PART I. PRIVILEGE FOR ATTORNEY FEES

§5001. Privilege for fees

A. A special privilege is hereby granted to attorneys at law for the amount of their professional fees on all judgments obtained by them, and on the property recovered thereby, either as plaintiff or defendant, to take rank as a first privilege thereon superior to all other privileges and security interests under Chapter 9 of the Louisiana Commercial Laws.

B. The term "professional fees", as used in this Section, means the agreed upon fee, whether fixed or contingent, and any and all other amounts advanced by the attorney to or on behalf of the client, as permitted by the Rules of Professional Conduct of the Louisiana State Bar Association.

Acts 1989, No. 78, §1, eff. June 16, 1989; Acts 2001, No. 128, §4, eff. July 1, 2001.



RS 9:5011 - Privilege of succession creditor and particular legatee

PART II. PRIVILEGES TO EFFECT SEPARATION OF PATRIMONY

§5011. Privilege of succession creditor and particular legatee

A creditor of the succession of a deceased person has a privilege on all of the property left by the deceased, if the heirs or legatees have accepted the succession without an administration thereof. The creditor enjoys this privilege whether his claim is demandable or not, and whether it is liquidated or not.

A particular legatee who has not received the delivery of his legacy has a privilege on all of the property left by the deceased, if the residuary heirs or legatees have accepted the succession without an administration thereof.

The privileges provided by this section entitle the succession creditor to be paid out of the proceeds of the judicial sale of the property left by the deceased, and the particular legatee to compel the delivery of his legacy, with preference over the creditors of the heirs or legatees.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5012 - Privilege of creditor of heir or legatee

§5012. Privilege of creditor of heir or legatee

A creditor of an heir or residuary legatee who has accepted the succession of a deceased person without an administration thereof has a privilege on all of the property owned by the heir or legatee which was not acquired through the succession. The creditor enjoys this privilege whether his claim is demandable or not, and whether it is liquidated or not.

The privilege provided by this section entitles the creditor of the heir or residuary legatee to be paid out of the proceeds of the judicial sale of the property affected thereby, with preference over the succession creditors.

Added Acts 1960, No. 31, §5, eff. Jan 1, 1961.



RS 9:5013 - Effect of privileges

§5013. Effect of privileges

A. The privilege provided by R.S. 9:5011 or R.S. 9:5012, for a period of three months after the death of the deceased and whether recorded or not, shall affect the movables owned by the heirs or legatees at, but shall be subordinate to any mortgage granted or other privilege existing thereon prior to, the time the privilege to effect a separation of patrimony is sought to be enforced.

B. If the succession creditor, particular legatee, or creditor of the heir or legatee, as the case may be, files an affidavit of his claim for recordation in the mortgage office of the parish where the immovable property is situated within three months of the death of the deceased:

(1) The privileges provided by R.S. 9:5011 shall affect all immovables left by the deceased, including those alienated by the heirs or legatees, as provided by R.S. 9:5014; and

(2) The privilege provided by R.S. 9:5012 shall affect immovables not acquired through the succession and owned by the heir or legatee at, but shall be subordinate to any mortgage granted or other privilege existing thereon prior to, the time the privilege to effect a separation of patrimony is sought to be enforced.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5014 - Enforcement of privilege on immovables alienated by heirs or legatees

§5014. Enforcement of privilege on immovables alienated by heirs or legatees

If an affidavit of his claim of privilege under R.S. 9:5011 has been filed for recordation as provided by R.S. 9:5013, a succession creditor or a particular legatee may enforce the privilege claimed against the immovable left by the deceased and alienated within three months of the death of the deceased, by a suit filed prior to the peremption of the inscription of his privilege against the then owner of the immovable and the heirs or legatees who have accepted the succession of the deceased.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5015 - Peremption of inscription of privilege of succession creditor or particular legatee

§5015. Peremption of inscription of privilege of succession creditor or particular legatee

If no suit has been filed to enforce the privilege before, the inscription of either of the privileges provided by R.S. 9:5011 perempts three months from the date of any judgment of possession rendered without an administration of the succession of the deceased, or three months after the recordation of the privilege if the succession has not been opened judicially.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5016 - Peremption of inscription of privilege of creditor of heir or legatee

§5016. Peremption of inscription of privilege of creditor of heir or legatee

Unless the creditor institutes a suit to enforce his claim before, the inscription of the privilege provided by R.S. 9:5012 perempts three months after the date of any judgment of possession rendered without an administration of the succession of the deceased, or three months after the recordation of the privilege if the succession has not been opened judicially.

Added by Acts 1960, No. 31, §5, eff. Jan. 1, 1961.



RS 9:5021 - Privilege on assets of purchaser when purchaser becomes insolvent or bankrupt

PART III. PRIVILEGE FOR PRODUCERS OF

AGRICULTURAL AND DAIRY PRODUCTS

§5021. Privilege on assets of purchaser when purchaser becomes insolvent or bankrupt

When any corporation formed under the provisions of the laws of the State of Louisiana, or any corporation doing business in this state, or any partnership, firm or individual doing business in this state, becomes insolvent or bankrupt, the producers of agricultural and dairy products, including cooperative marketing associations of such producers, shall have a special privilege upon the assets, whether immovable, movable, or mixed, of such corporation, partnership, firm or individual for the amount of payments for agricultural and dairy products due them, not exceeding six months payments for such products which shall have accrued prior to the adjudication of the insolvency or bankruptcy of such corporation, partnership, firm or individual, which privilege shall rank ahead of all other privileges, debts, charges, or claims against said corporation, partnership, firm or individual, except: (1) those arising out of taxes due the United States government or the State of Louisiana, and (2) bona fide vendor's privileges or mortgages if the vendor's privileges or mortgages exist and have been recorded before the purchase of the agricultural and dairy products for which payment is due, and, (3) laborer's privileges, and (4) lessor's privileges; provided, however, that the privilege of producers of agricultural and dairy products shall take effect and its rank or order of priority established only from the date and time that an affidavit asserting such indebtedness and privilege is recorded in the mortgage records of the parish in which the bankrupt or insolvent debtor is domiciled, if domiciled in the State of Louisiana, or in the parish where the bankrupt or insolvent debtor has its principal place of business in Louisiana, if its domicile is out of the State of Louisiana.

Added by Acts 1968, No. 461, §1.



RS 9:5031 - Preservation of rights of lien or privilege holder in sales held in certain proceedings

PART IV. RIGHTS OF LIEN OR PRIVILEGE HOLDER

§5031. Preservation of rights of lien or privilege holder in sales held in certain proceedings

No lien or privilege shall be cancelled, removed from the public records, or in any manner affected by any public or private sale of property subject thereto in any succession, liquidation, insolvency, receivership, bankruptcy, or partition proceeding. However, the provisions of this Section shall not apply to the execution of judgments governed by Book IV of the Louisiana Code of Civil Procedure, Article 2251 et seq., or to judicial sales in executory proceedings under the Louisiana Code of Civil Procedure, Articles 2631 et seq.

Added by Acts 1980, No. 356, §1. Amended by Acts 1981, No. 894, §1.



RS 9:5101 - MORTGAGES IN GENERAL

CODE TITLE XXII--OF MORTGAGES

CHAPTER 1. MORTGAGES IN GENERAL

PART I. PROPERTY SUBJECT TO MORTGAGE

SUBPART A. IN GENERAL

§5101. Repealed by Acts 1974, No. 50, §3, eff. Jan. 1, 1975; Acts 1974, No. 546, §2, eff. Jan. 1, 1975



RS 9:5102 - REPEALED BY ACTS 1991, NO. 652, 4, EFF. JAN. 1, 1992.

§5102. REPEALED BY ACTS 1991, NO. 652, §4, EFF. JAN. 1, 1992.



RS 9:5103 - Newspaper plant, equipment, name, and good will

§5103. Newspaper plant, equipment, name, and good will

Any person engaged in the publication and circulation of a newspaper may issue bonds, notes, or other evidences of debt and secure them by the hypothecation of the plant and equipment of the newspaper and the name and good will of its business.

The act of mortgage shall be made in the form provided by law for other acts of mortgage, shall have the same legal effects, and shall be recorded in the mortgage records of the parish in which the newspaper is published. The foreclosure and sale of the property shall be made as is provided by law for the foreclosure and sale of mortgaged immovables.



RS 9:5104 - Repealed by Acts 1978, No. 728, 3, eff. Jan. 1, 1979

§5104. Repealed by Acts 1978, No. 728, §3, eff. Jan. 1, 1979



RS 9:5105 - Repealed by Acts 1978, No. 728, 3, eff. Jan. 1, 1979

§5105. Repealed by Acts 1978, No. 728, §3, eff. Jan. 1, 1979



RS 9:5121 - To 5126 Repealed by Acts 1978, No. 728, 3, eff. Jan. 1, 1979

SUBPART B. HOME APPLIANCES AND EQUIPMENT

§5121. §§5121 to 5126 Repealed by Acts 1978, No. 728, §3, eff. Jan. 1, 1979



RS 9:5131 - Appointment by court

SUBPART C. MINERAL MORTGAGES--APPOINTMENT OF KEEPER

§5131. Appointment by court

If a mineral right affected by a mortgage executed under the provisions of R.S. 31:203 is seized as an incident to an action for the enforcement of such mortgage, the court issuing the order under which the seizure is to be effected shall direct the sheriff or other officer making the seizure to appoint as keeper of the mineral right such person as the parties may have designated as herein provided.

Added by Acts 1974, No. 546, §1 eff. Jan. 1, 1975.



RS 9:5132 - Designation in mortgage

§5132. Designation in mortgage

The parties to a mortgage of a mineral right may designate the keeper of property to be appointed as provided by R.S. 9:5131 by expressly naming or identifying the person who is to serve as keeper or by describing the method by which he is to be selected. The parties may designate the mortgagee or his agent as the keeper or permit the mortgagee to name the keeper at the time the seizure is effected.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5133 - Powers, duties and compensation

§5133. Powers, duties and compensation

A keeper appointed under the provisions of R.S. 9:5131 through 9:5135 shall have full powers of administration and may operate the mineral right and all wells or facilities located thereon covered by the mortgage in the ordinary course of business and produce and dispose of minerals accruing to such interest without further or express authority. All revenues or other amounts received by the keeper during the course of his administration shall be first applied to the costs and expenses incurred by him in the administration or preservation of the property and the balance, if any, shall be applied to the debt secured by the mortgage. The keeper shall render an accounting of his administration at such time or times as the court before whom the proceedings are pending may direct and all costs and expenses necessarily incurred by him in the course of his administration shall be taxed as a part of the costs of the proceedings to the extent they have not been satisfied out of revenues previously received by the keeper. Costs and expenses of administration shall not include any compensation to a keeper appointed under the provisions of R.S. 9:5131 through 9:5135 for his services unless he was particularly identified by the parties in the act of mortgage and the manner of determining such compensation is therein agreed to. The mortgagee or any employee of the mortgagee shall not be entitled to compensation as keeper, even if he is expressly designated in the mortgage to act as keeper. The court may reduce the amount of compensation of the keeper as fixed by the terms of the mortgage if the court determines the amount to be unreasonable in light of the services actually rendered by him.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5134 - Security

§5134. Security

No bond shall be required of the keeper of the person provoking the seizure beyond that which may otherwise be required by law in such proceedings. The sheriff or other officer seizing the property shall have no responsibility for the property seized or the actions of the keeper after custody of the property has been delivered to the keeper.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5135 - Requests to court for instructions

§5135. Requests to court for instructions

If the keeper or the mortgagor or the mortgagee is of the opinion that some action, beyond the ordinary course of administration of the property, is required to preserve or protect the property or if in the event the mortgagor or mortgagee believes the keeper is acting beyond his authority or is failing to act in accordance with his authority, such party may apply to the court before whom the proceedings are pending in a summary proceeding with notice to the mortgagor and mortgagee if they are not a party to such application, for instructions as to the proper course that should be taken by the keeper and the court may issue orders or instructions deemed necessary or appropriate for the protection of the property and the interests of the parties therein. An order of the proper court issued pursuant to such an application shall be full authority for the keeper to act in accordance therewith and he shall be fully protected from all claims of any person as a result thereof.

Added by Acts 1974, No. 546, §1, eff. Jan. 1, 1975.



RS 9:5136 - Designation in mortgage or other instrument of keeper of property

SUBPART D. CONVENTIONAL MORTGAGES,

APPOINTMENT OF RECEIVER OR KEEPER

§5136. Designation in mortgage or other instrument of keeper of property

The parties to a mortgage of either immovable property or movable property, or both, or the parties to a security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), may designate a keeper of the property to be appointed pursuant to R.S. 9:5137 by expressly naming or identifying in the mortgage or security agreement the person who is to serve as keeper or by describing the method by which he is to be selected. The parties may designate the mortgagee, or secured party, or his agent as the keeper or may permit the mortgagee or secured party to name the keeper at the time the seizure is effected. If the designation of the keeper by the parties to the mortgage or security agreement is not made in the original instrument, it may be made by any other instrument executed by them, either concurrently with or subsequent to the act of mortgage or security agreement, which in the case of a mortgage on immovable property shall be by an instrument duly acknowledged by the parties in the presence of a notary public and two witnesses.

Added by Acts 1976, No. 315, §1. Amended by Acts 1977, No. 226, §1; Acts 1986, No. 974, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989.



RS 9:5137 - Appointment of person designated by parties

§5137. Appointment of person designated by parties

A. If any immovable or any movable property, or both immovable and movable property, affected by a mortgage is seized as an incident to an action for the recognition or the enforcement of the mortgage, whether by executory process, writ of fieri facias, sequestration, or otherwise, the court issuing the order under which the seizure is to be effected shall, if such order is petitioned for by the seizing creditor, direct the sheriff or other officer making the seizure to appoint as keeper of the seized property such person as the parties may have designated as herein provided. The designation of a keeper of the property in accordance with the provisions of R.S. 9:5136 is for the benefit of the seizing creditor, but such designation shall not be deemed to require the seizing creditor to provoke the appointment of any such keeper.

B. If the parties have not designated a keeper of the property in accordance with the provisions of R.S. 9:5136, and if the sheriff or other officer making the seizure fails, refuses, or declines to operate or administer the seized property or for any reason wishes to have the court appoint a keeper, then upon application of either the seizing creditor, the mortgagor, or the sheriff and in a summary proceeding, with notice to the mortgagor, the mortgagee, and the sheriff or other officer making the seizure if they are not party to such application, the court before whom the proceedings are pending shall direct the sheriff or other officer making the seizure to appoint as keeper of the property a person whom the court designates.

Added by Acts 1976, No. 315, §1.



RS 9:5138 - Powers, duties, and compensation

§5138. Powers, duties, and compensation

A. The keeper or receiver shall perform his duties as a prudent administrator, and neither the keeper nor the seizing creditor shall be liable to the mortgagor or the owner of the seized property or any other person for any financial or pecuniary loss or damage claimed to have been suffered by the mortgagor or owner of the seized property or any other person by reason of the administration or management of the property by the keeper or receiver acting as a prudent administrator. A keeper appointed under the provisions of R.S. 9:5136 through 5140.2 shall have full powers of management and administration of the property and may operate the property seized, whether immovable, movable, or both, in the ordinary course of business.

B. All revenues or other amounts received by the keeper during his administration first shall be applied to the costs and expenses incurred by him in the administration or preservation of the property, including meeting any obligations the owner might have to provide services, amenities, or other obligations as provided in the prior recorded existing leases of the tenants or lessees of the property, and any balance shall be applied to the debt secured by the mortgage.

C. The keeper shall render an accounting of his administration at such time or times as the court before whom the proceedings are pending may direct, and all costs and expenses necessarily incurred by him in the course of his administration shall be taxed as a part of the costs of the proceedings to the extent they have not been satisfied out of revenues previously received by the keeper. Costs and expenses of administration shall not include any compensation to a keeper appointed under R.S. 9:5136 through 5140.2 for his services, unless he was particularly identified by the parties in the act of mortgage and the manner of determining such compensation is therein agreed to, or unless the keeper was appointed by the court pursuant to the provisions of R.S. 9:5137(B).

Added by Acts 1976, No. 315, §1; Acts 1992, No. 972, §1.



RS 9:5139 - Security

§5139. Security

A. No bond shall be required of the keeper appointed pursuant to R.S. 9:5137(A) by the person provoking the seizure other than any bond otherwise required by law in such proceedings.

B. The keeper appointed pursuant to R.S. 9:5137(B) shall give such bond for the faithful performance of his duties as the court may fix, which shall be at such reasonable sum as the nature of the case justifies.

C. The sheriff or other officer seizing property shall have no responsibility for the property seized or the actions of the keeper after custody of the property has been delivered to the keeper, and shall not be entitled to receive any commission on the rents, revenues, or other fruits of the property delivered to the keeper.

Added by Acts 1976, No. 315, §1.



RS 9:5140 - Requests to court for instructions

§5140. Requests to court for instructions

If the keeper or the mortgagor or the mortgagee is of the opinion that some action beyond the ordinary course of administration or management of the property is required to preserve or protect the property, or if, in the event the mortgagor or mortgagee believes the keeper is acting beyond his authority or is failing to act in accordance with his authority, such party may apply to the court before whom the proceedings are pending, in a summary proceeding with notice to the mortgagor and mortgagee if they are not a party to such application, for instructions as to the proper course that should be taken by the keeper. The court may issue orders or instructions deemed necessary or appropriate for the protection of the property and the interests of the parties therein. An order of the proper court issued pursuant to such an application shall be full authority for the keeper to act in accordance therewith, and he shall be fully protected from all claims of any person as a result thereof.

Added by Acts 1976, No. 315, §1.



RS 9:5140.1 - Effect of Subpart on other provisions of law

§5140.1. Effect of Subpart on other provisions of law

Nothing in this Subpart shall affect or be construed to affect any rights conferred by R.S. 9:5131 through R.S. 9:5135 and R.S. 6:826(D).

Added by Acts 1976, No. 315, §1.

§5140.2. Security interests under Chapter 9 of Louisiana Commercial Laws

The provisions of this Subpart shall apply to security interests subject to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

Acts 1989, No. 137, §5, eff. Sept. 1, 1989.



RS 9:5140.2 - Security interests under Chapter 9 of Louisiana Commercial Laws

§5140.2. Security interests under Chapter 9 of Louisiana Commercial Laws

The provisions of this Subpart shall apply to security interests subject to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.).

Acts 1989, No. 137, §5, eff. Sept. 1, 1989.



RS 9:5141 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

PART II. DUTIES OF RECORDERS

SUBPART A. INSCRIPTION

§5141. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5142 - Parish wherein state capitol is located, special mortgages

§5142. Parish wherein state capitol is located, special mortgages

In the parish wherein the state capitol is located in the inscription of special mortgages on real estate, including building and loan and homestead association mortgages and federal savings and loan association mortgages, but excluding railroad mortgages, it shall be sufficient to inscribe the following:

(1) The date of execution;

(2) The name and domicile of the notary, if an authentic act;

(3) The full appearance of the mortgagor, giving his name, marital status and residence;

(4) The name of the mortgagee;

(5) The amount of the mortgage and a concise statement of the payments;

(6) Complete description of the mortgaged property with its acquisition by the mortgagor, if stated in the act;

(7) The following clause shall be inserted in the inscription of the act by the recorder, "For the balance of this act see the original (recorded as Original __________ Bundle __________)"

(8) The closing paragraph of the mortgage;

(9) Copy of the signatures of the parties as signed to the act, including the names of the witnesses and the name of the notary as written in the act.

Acts 1950, No. 279, §1.



RS 9:5143 - Parish wherein state capitol is located, vendor's mortgages or sales with mortgage.

§5143. Parish wherein state capitol is located, vendor's mortgages or sales with mortgage.

In the parish wherein the state capitol is located in the inscription both in the conveyance and in the mortgage records of vendor's mortgages or sales with mortgage, including building and loan and homestead association mortgages and federal savings and loan association mortgages, it shall be sufficient to inscribe the following portions thereof only, to-wit:

(1) The date of execution;

(2) The name and domicile of the notary, if an authentic act;

(3) The full appearance of the vendor and of the purchaser with their full names, marital status and residence;

(4) The clause containing warranty, substitution and subrogation as written in the act;

(5) Complete description of the property conveyed with acquisition, as stated in the act;

(6) The purchase price with a concise statement of the payments;

(7) The following clause shall be inserted in the inscription of the act by the recorder, "For the balance of this act see the original; recorded as Original __________ Bundle __________;"

(8) The closing paragraph of the sale;

(9) Copy of the signatures of the parties as signed to the act; including the names of the witnesses and the name of the notary, as written in the act.

Acts 1950, No. 279, §2.



RS 9:5161 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

SUBPART B. ERASURE OR CANCELLATION

§5161. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5162 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5162. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5163 - United States agencies mortgagees of record; no cancellation or subordination without notice

§5163. United States agencies mortgagees of record; no cancellation or subordination without notice

Mortgages and the recordation in which any agency or instrumentality of the United States, lending on mortgages secured by real estate is the mortgagee of record, cannot be cancelled, removed from the public records, or in any manner affected, by any sale in any succession, liquidation, insolvency, receivership, or partition proceeding, in any court, unless previous to the application or petition for sale, written notice thereof is given to the agency or instrumentality of the United States, the mortgagee of record. The notice unless waived in writing by the agency or instrumentality of the United States, the mortgagee of record, before or after the sale, must be filed in the proceeding, and a certified copy thereof served on the agency or instrumentality, the mortgagee of record, not less than ten days previous to the filing of the petition or application for the sale. In no event shall the mortgage held by the agency or instrumentality be made secondary to, or ranked or primed by any costs or fees in the proceedings, with the exception of the costs immediately and directly incident to the advertising and selling of the property.



RS 9:5164 - Service of notice

§5164. Service of notice

The notice to be given to the agency or instrumentality of the United States shall be served by the sheriff, or other appropriate officer, on an agent resident in the state, designated for the service of notice by the agency or instrumentality, and the agency or instrumentality shall record in the mortgage records of each parish wherein mortgages are recorded in which it is the mortgagee of record, the name and address in the state of the agent designated by the agency or instrumentality for service of the notice, and upon failure of the agency or instrumentality to record the name and address of the agent, service of the notice shall be made upon the agency or instrumentality by serving same on the Secretary of State or someone in his office during his absence he may designate.

Amended by Acts 1954, No. 141, §1.



RS 9:5165 - Issuance of release of mortgage by current mortgagee

§5165. Issuance of release of mortgage by current mortgagee

A. The provisions of this Section shall apply only to residential mortgages, where a mortgage has been granted by a consumer on a one-to-four family residential immovable property, including a mortgage to finance the initial construction of the one-to-four family residential immovable property. The provisions of this Section shall apply only to mortgages recorded on and after January 1, 2012.

B.(1) Upon extinction of the mortgage in accordance with Civil Code Article 3319, the mortgagor, his successor in ownership or settlement agent may submit a written request, signed by the mortgagor to the mortgagee, to issue a written act of release directing the appropriate recorder of mortgages to cancel the inscription of the mortgage from the mortgage records. The written request that the mortgage be cancelled shall extinguish any obligation on the part of the mortgagee and all additional lenders, on whose behalf the mortgagee may be representing or acting for the benefit of, to make any further loan or advance that would be secured by the mortgage.

(2) If the mortgagee has assigned, transferred, or delegated the servicing rights to a third party, then the duties and liabilities of the mortgagee pursuant to this Section shall apply solely to the third party.

(3) The written request shall be delivered to the mortgagee at the address designated by the mortgagee to be used for such written requests. If the request is accompanied by a payoff check from a settlement agent, the written request shall be delivered to the same address where the payoff check is delivered.

(4) The mortgagee shall issue within forty-five days after receipt from the mortgagor or settlement agent of a written request for cancellation of the mortgage accompanied by the fees required by Paragraph (5) of this Subsection, the act of release along with a request for cancellation that complies with Civil Code Article 3366.

(5) The mortgagee shall submit the act of release of the mortgage directly to the settlement agent if a written request was received by the mortgagee from a settlement agent. The written request to issue an act of release of the mortgage shall be accompanied by sufficient payment to the mortgagee to pay the mortgagee a fee for this service. The mortgagee may charge a fee to the mortgagor or his agent for all services and costs to prepare and execute the act of release and request for cancellation that complies with Civil Code Article 3366, in an amount not to exceed forty dollars, plus postage. Any fees charged by the mortgagee pursuant to this Subsection shall be clearly itemized to the requesting mortgagor or settlement agent in the payoff letter or statement or other communication.

(6) If the mortgagee receives a signed written request, in accordance with Paragraph (1) of this Subsection, directly from the mortgagor or the successor in ownership, and there is no settlement agent involved in forwarding the request, and the required fees in an amount not to exceed one hundred dollars are received by the mortgagee for all services and costs to prepare, execute, and deliver the act of release and request for cancellation that complies with Civil Code Article 3366, along with the appropriate cancellation fees for the recorder of mortgages, then the mortgagee shall, within forty-five days of receiving such request and fees, prepare and submit to the appropriate recorder of mortgages an act of release along with the request for cancellation that complies with Civil Code Article 3366.

(7) A mortgagor may obtain a complimentary copy of the act of release from the mortgagee when there is no settlement agent involved.

C. Upon receipt of the act of release and request for cancellation, the settlement agent shall file them with the appropriate recorder of mortgages within forty-five days.

(1) The mortgagee shall not be liable for damages, fees, or costs caused by the failure of the settlement agent to timely file the act of release and request for cancellation, if the act of release and request for cancellation are in compliance with the law and sufficient to cancel the inscription of the mortgage from the mortgage records.

(2) If the settlement agent fails to timely file the release, he shall be liable for the statutory and actual damages, costs, and fees provided for in Subsection E of this Section.

D. In the event either the mortgagee or settlement agent has failed to comply with the requirements of this Section, the mortgagee and settlement agent shall be provided with written notice of noncompliance identifying the mortgage at issue and the explanation of how they failed to comply with the requirements of this Section, and then the mortgagee and settlement agent shall be given an opportunity to prepare and submit an act of release of mortgage and request for cancellation to the appropriate recorder of mortgages within fifteen days of receiving the notice before any rights accrue pursuant to Subsection E of this Section.

E. If the mortgagee fails to perform the duty required by this Section, the mortgagor or his successor in ownership may, by summary proceedings instituted against the mortgagee, in the parish where the mortgaged property is located, obtain a judgment ordering the mortgage inscription to be cancelled from the records and for the costs, reasonable attorney fees, statutory damages in the amount of five hundred dollars, and actual damages he has suffered from the failure to comply with this Section. Any judgment for damages may be awarded individually, but not in a representative capacity. The rights to recover damages provided by this Section are personal to the mortgagor or his successor in ownership of the property and may not be assigned.

F. A mortgagee complying with the provisions of this Section shall not be subject to the requirements of R.S. 9:5167.2.

Acts 2011, No. 342, §1, eff. Jan. 1, 2012.



RS 9:5166 - Cancellation of mortgage and vendor's lien inscriptions; uniform cancellation affidavit; requirements and effects

§5166. Cancellation of mortgage and vendor's lien inscriptions; uniform cancellation affidavit; requirements and effects

A. A uniform cancellation affidavit as provided in this Section may be used to cancel a mortgage or vendor's lien inscription, except for judgments or legal mortgages. The uniform cancellation affidavit may be in lieu of any other affidavit otherwise required by law, and no additional affidavit shall be necessary for cancellation.

B. The uniform cancellation affidavit shall:

(1) Contain the information required by this Section.

(2) Recite the statutory authorization for the cancellation, any other recitations as may be required by law for cancellation, and a declaration that the affiant has complied with all requirements of law for the cancellation.

(3) Be sworn to and subscribed in the presence of a notary public or other properly authorized official, but shall not be required to be an authentic or witnessed act.

C. The filing with the clerk of court and ex officio recorder of mortgages of a uniform cancellation affidavit containing a request to cancel, together with any additional documents as may otherwise be required by law, shall operate as a release and authorization to the clerk of court and ex officio recorder of mortgages to cancel and erase from the mortgage records any mortgage or vendor's lien inscription described in the uniform cancellation affidavit.

D. Liability

(1) The clerk of court as ex officio recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage in reliance upon a uniform cancellation affidavit complying with this Section.

(2) The affiant shall be liable to and indemnify the clerk of court as ex officio recorder of mortgages and any person relying upon the cancellation for any claims or damages suffered if the uniform cancellation affidavit contains materially false or incorrect statements.

(3) The preparing, signing, or filing of a uniform cancellation affidavit with the knowledge that it contains materially false or incorrect statements shall subject the offender to civil and criminal liability under Louisiana law, including R.S. 9:5174, R.S. 14:125, and R.S. 14:133.

E. The provisions of this Section shall not be construed to invalidate, prohibit, restrict or limit the use of any other method or form otherwise authorized by law for the cancellation of a mortgage or vendor's lien inscription.

F. A uniform cancellation affidavit shall satisfy the requirements of this Section if it provides all the information set forth in the following form:

UNIFORM CANCELLATION AFFIDAVIT

(FOR MORTGAGES AND VENDOR'S LIENS)

STATE OF ______________________________________

PARISH OF _____________________________________

BE IT KNOWN THAT before me, the undersigned Notary Public, appeared:

(Name)________________(Corporate Title and Name of Entity if Applicable)_______,

its duly authorized agent hereinafter referred to as affiant, who after first being sworn declares that affiant is:

CHECK ONE BOX ONLY:

[ ] A notary public requesting cancellation under R.S. 9:5167(A)(1), herein declaring that affiant or someone under his direction did satisfy the promissory note, and that the affiant or someone under his direction (1) received the note marked "Paid in Full" from the last holder of the note, and that the note was lost or destroyed while in the affiant's custody; or (2) has confirmed that the last holder of the paraphed note received payment in full and sent the note but the note was never received, and that the affiant has made a due and diligent search for the note, the note cannot be located, and sixty days have elapsed since payment or satisfaction of the note.

[ ] A duly authorized officer of a Louisiana licensed title insurer as defined in R.S. 22:46 of the Louisiana Insurance Code, requesting cancellation under R.S. 9:5167(B)(1), herein declaring that all obligations secured by the mortgage or vendor's privilege have been satisfied, and that affiant has made a due and diligent search for the lost or destroyed instrument which was sufficient to cause a cancellation of the mortgage or vendor's privilege, that the lost or destroyed instrument cannot be located, and that sixty days have elapsed since payment or satisfaction of the secured obligation.

[ ] An authorized officer of a title insurance business, the closing notary public, or the attorney for the person or entity which made the payment requesting cancellation under R.S. 9:5167.1, herein declaring on behalf of the mortgagor or an owner of the property encumbered by the mortgage that the mortgagee provided a payoff statement with respect to the loan secured by the mortgage and that the mortgagee has received payment of the loan secured by the mortgage in accordance with the payoff statement, as evidenced by (1) a bank check, certified check, or escrow account check which has been negotiated by or on behalf of the mortgagee, or (2) other documentary evidence of the receipt of payment by the mortgagee, including but not limited to verification that the funds were wired to the mortgagee, that more than sixty days have elapsed since the date payment was received by the mortgagee and that the mortgagee has not returned documentary authorization for cancellation of the mortgage; and that the mortgagee has been given at least fifteen days notice in writing of the intention to execute and record an affidavit in accordance with R.S. 9:5167.1, with a copy of the proposed affidavit attached to the written notice. Affiant declares that he has attached all evidence required by law.

[ ] An obligee of record requesting cancellation under R.S. 9:5168, herein declaring that affiant is the obligee of record of the mortgage or vendor's privilege securing a paraphed promissory note and that the note has been lost or destroyed and cannot be presented; that the note is paid, forgiven, or otherwise satisfied; and that affiant has not sold, transferred, or assigned the note to any other person or entity. If affiant is not the Original Obligee of Record, but an Obligee of Record by recorded Assignment of the inscription to be cancelled, a list of recorded assignments is attached.

[ ] An obligee of record requesting release under R.S. 9:5169, declaring that affiant is herein acknowledging the satisfaction, releasing or acknowledging the extinction of the mortgage or privilege. If affiant is not the Original Obligee of Record, but an Obligee of Record by recorded Assignment of the inscription to be cancelled, affiant has attached a list of recorded assignments. JUDGMENTS OR LEGAL MORTGAGES MAY NOT BE CANCELLED USING THIS FORM.

[ ] An affiant requesting cancellation under R.S. 9:5170, herein declaring that he is attaching herewith

______ The paraphed obligation marked "PAID" or "CANCELLED"; or

______ An authentic act of release conforming to the requirements of R.S. 9:5170(A)(2).

[ ] A duly authorized officer of a Licensed Financial Institution under R.S. 9:5172, herein declaring that the institution was the obligee or the authorized agent of the obligee of the obligation secured by the mortgage or privilege when the obligation was extinguished and that the secured obligation has been paid or otherwise satisfied or extinguished; or that the institution is the obligee or authorized agent of the obligee of the secured obligation and that it releases the mortgage or privilege and directs the recorder to cancel its recordation.

AFFIANT HEREBY EXPRESSLY REQUESTS, AUTHORIZES, AND DIRECTS, in accordance with the provisions of the applicable statute indicated by the checked box above and in accordance with the provisions of Civil Code Article 3366, that the Clerk of Court and ex officio Recorder of Mortgages for the Parish of ______________________ to [ ] FULLY CANCEL, or [ ] PARTIALLY CANCEL the following:

A mortgage or Vendor's privilege:

Granted/Made by:________________________________________________________

In favor of:______________________________________________________________

Instrument dated_____________________ Recorded in _________________ Parish;

Recorded in MOB _________ FOLIO ________, INSTRUMENT NO. ___________;

[LEGAL DESCRIPTION OF PROPERTY: SEE ATTACHMENT HERETO MADE A PART HEREOF.]

AFFIANT DECLARES that he has attached property descriptions as required by law, and that he is aware that if no property description is attached, this Affidavit will be rejected.

AFFIANT FURTHER DECLARES that if this Affidavit is intended to cancel related inscriptions, such as assignments or subordinations, in a parish where the clerk allows such cancellations, he has attached a separate list of related inscriptions.

AFFIANT WARRANTS that affiant has complied with all requirements of applicable law, including full or partial discharge of the obligation where the law requires.

AFFIANT AGREES to be liable to and to indemnify the Clerk of Court as ex officio recorder of mortgages and any person relying upon the cancellation by this affidavit for any claims or damages suffered as a consequence of such reliance if this affidavit contains materially false or incorrect statements.

AFFIANT ACKNOWLEDGES BY HIS SIGNATURE BELOW that the contents of this affidavit are true and correct to the best of his knowledge, information, and belief, and further that he is aware that knowingly preparing, signing, or filing a uniform cancellation affidavit containing materially false or incorrect statements shall subject the affiant to civil and criminal liability under Louisiana law, including the provisions of R.S. 9:5174, R.S. 14:125, and R.S. 14:133.

Affiant's Signature: ______________________Printed Name: _____________________

Company Name:__________________________Title:___________________________

(Its duly authorized agent)

Mailing Address: _________________________________________________________

City: ______________________ State : __________________ ZIP: ________________

Telephone #:_______________________________ Email: ________________________

SWORN TO AND SUBSCRIBED before me this__________day of__________, 20________.

Notary Signature and Seal:

Printed Name of Notary: ________________________

State of Appointment : _____________

Notary or Bar No.: _____________________

Commission expires:___________________

FILER: Fill out below if filer is NOT the affiant:

REQUEST TO CANCEL

In accordance with the provisions of Civil Code Article 3366, the undersigned filer requests the Clerk of Court and ex officio Recorder of Mortgages to file this Uniform Cancellation Affidavit and hereby requests the cancellation referenced therein.

Signature:_____________________________

Printed Name: ___________________________

Company: _______________________________

Title:________________________________

(Its duly authorized agent)

Mailing Address: _____________________________

City: ________________ State : ______ ZIP: _______

Telephone #:__________________________Email: _____________________________

Acts 2011, No. 124, §1.



RS 9:5167 - Cancellation of mortgage or vendor's privilege by affidavit of notary or title insurer where paraphed note or other evidence is lost or destroyed

§5167. Cancellation of mortgage or vendor's privilege by affidavit of notary or title insurer where paraphed note or other evidence is lost or destroyed

A.(1) When a promissory note paraphed for identification with a mortgage or act creating a vendor's privilege on immovable property has been lost or destroyed after receipt by the notary public who satisfied the promissory note out of the proceeds of an act of sale or mortgage executed before him, or with funds given to him for that purpose, the clerk of court or recorder of mortgages may cancel the mortgage or vendor's privilege upon receipt of an affidavit from the notary public. The affidavit shall set forth all of the following:

(a) The name of the mortgagor or obligor of the privilege as it appears in the recorded mortgage or vendor's privilege and recordation information.

(b) A description of the paraphed promissory note and the property.

(c) A statement that the affiant or someone under his direction did satisfy the promissory note.

(d) That the affiant or someone under his direction:

(i) Received the note marked "Paid in Full" from the last holder of the note, and that the note was lost or destroyed while in the affiant's custody; or

(ii) Has confirmed that the last holder of the paraphed note received payment in full and sent the note and the note was never received.

(e) That the affiant agrees to be personally liable to and indemnify the recorder of mortgages and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege.

(f) A statement that the affiant has made a due and diligent search for the note, the note cannot be located, and sixty days have elapsed since payment or satisfaction of the note.

(2) No mandamus proceeding is required to use the provisions of this Subsection.

(3) A person who signed an affidavit that is provided to the recorder of mortgages pursuant to this Subsection and that contains materially false or incorrect statements causing the recorder to incorrectly cancel the recordation of a mortgage or privilege is liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages that they may suffer as a consequence of such reliance.

(4) The recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage or vendor's privilege pursuant to an affidavit which complies with this Subsection.

B.(1) When a paraphed promissory note or other evidence sufficient to cause a cancellation of a mortgage or vendor's privilege is lost or destroyed, and all obligations secured by the mortgage or vendor's privilege have been satisfied, the recorder of mortgages shall cancel the mortgage or vendor's privilege upon receipt of an affidavit from an officer of a licensed title insurer that has issued or issues a title insurance policy covering the immovable property encumbered by the mortgage or vendor's privilege. The affidavit shall set forth all of the following:

(a) A description of the instrument that was lost or destroyed and an affirmative statement that the instrument has been lost or destroyed.

(b) The name of the mortgagor or obligor of the privilege as it appears in the recorded mortgage or vendor's privilege, and recordation number or other appropriate recordation information.

(c) A statement that all obligations secured by the mortgage or vendor's privilege have been satisfied.

(d) A declaration that the title insurer agrees to be liable to and indemnify the recorder of mortgages and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains materially false or incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege.

(e) A statement that the affiant has made a due and diligent search for the lost or destroyed instrument, the lost or destroyed instrument cannot be located, and sixty days have elapsed since payment or satisfaction of the secured obligation.

(2) No mandamus proceeding is required to use the provisions of this Subsection.

(3) A title insurer whose officer has signed an affidavit that is provided to the recorder of mortgages pursuant to this Subsection and that contains materially false or incorrect statements causing the recorder to incorrectly cancel the recordation of a mortgage or privilege is liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages that they may suffer as a consequence of such reliance.

(4) The recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage or vendor's privilege pursuant to an affidavit which complies with this Subsection.

Acts 1988, No. 986, §1; Acts 2005, No. 169, §8, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §1.



RS 9:5167.1 - Cancellation of mortgage inscription by affidavit; penalties

§5167.1. Cancellation of mortgage inscription by affidavit; penalties

A. A mortgagee shall execute and deliver sufficient acceptable documentation, as required by the clerk of court and ex officio recorder of mortgages for the cancellation of a mortgage, to the mortgagor or the mortgagor's designated agent within sixty days after the date of receipt of full payment of the balance owed on the debt secured by the mortgage in accordance with a payoff statement. The payoff statement shall be furnished by the mortgagee or its mortgage servicer. If the mortgagee fails to execute and deliver acceptable documentation, an authorized officer of a title insurance business, the closing notary public, or the notary public for the person or entity which made the payment may, on behalf of the mortgagor or an owner of the property encumbered by the mortgage, execute an affidavit that complies with the requirements of this Section and record the affidavit in the mortgage records of each parish in which the mortgage was recorded.

B. An affidavit executed under this Section shall state that:

(1) The affiant is an authorized officer of a title insurance business, the closing notary public, or the attorney for the person or entity which made the payment.

(2) The affidavit is made on behalf of the mortgagor or an owner of the property encumbered by the mortgage.

(3) The mortgagee provided a payoff statement with respect to the loan secured by the mortgage.

(4) The affiant has ascertained that the mortgagee has received payment of the loan secured by the mortgage in accordance with the payoff statement, as evidenced by:

(a) A bank check, certified check, or escrow account check which has been negotiated by or on behalf of the mortgagee; or

(b) Other documentary evidence of the receipt of payment by the mortgagee, including but not limited to verification that the funds were wired to the mortgagee.

(5) More than sixty days have elapsed since the date payment was received by the mortgagee and the mortgagee has not returned documentary authorization for cancellation of the mortgage.

(6) The mortgagee has been given at least fifteen days notice in writing of the intention to execute and record an affidavit in accordance with this Section, with a copy of the proposed affidavit attached to the written notice.

C. The affidavit shall include the names of the mortgagor and the mortgagee, the date of the mortgage, and the book and page, or folio, or clerk's file number of the immovable property records where the mortgage is recorded, together with similar information for a recorded assignment of the mortgage.

D. The affiant shall attach to the affidavit the documentary evidence that payment has been received by the mortgagee including a copy of the payoff statement. Evidence of payment may include a copy of the canceled check indicating endorsement by the mortgagee or other documentary evidence described in Subsection B.

E. An affidavit executed and recorded as provided by this Section shall constitute a release of and an authority to cancel the mortgage described in the affidavit. The clerk of court and ex officio recorder of mortgages may rely on the sworn statements contained within the affidavit and has no duty to traverse the contents thereof.

F. The clerk of court and ex officio recorder of mortgages shall index the affidavit in the names of the original mortgagee and the last assignee of the mortgage appearing of record as the grantors and in the name of the mortgagor as grantee, and shall cancel the inscription of the mortgage and assignments from the mortgage records.

G. The intentional falsification of information by the affiant in an affidavit filed in the office of the recorder of mortgages is subject to the provisions of R.S. 14:132, governing the crime of injuring public records. The affiant shall also be liable for any damages, attorney fees, and expenses occasioned by a fraudulently executed affidavit.

H. As used in this Section:

(1) "Attorney for the person or entity making payment" is an attorney licensed to practice law in this state who certifies in the affidavit that he is authorized to make the affidavit on behalf of the person or entity making payment.

(2) "Closing" shall have the same meaning as provided in R.S. 22:512(2) and (15).

(3) "Closing notary public" is the duly commissioned notary public who executes the required documents or performs notarial functions at the closing.

(4) "Payoff statement" is the statement of the following:

(a) The unpaid balance of a loan secured by a mortgage, including principal, interest, and other charges properly assessed under the loan documentation of the mortgage.

(b) The interest on a per diem basis for the unpaid balance.

(5) "Title insurance business" shall have the same meaning as provided in R.S. 22:512(17).

Acts 1999, No. 869, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 9:5167.2 - Cancellation of mortgage inscription

§5167.2. Cancellation of mortgage inscription

A. A mortgagee servicing agent or any holder of the note shall execute and deliver sufficient acceptable documentation, including the original note or notes, and instructions regarding the cancellation of mortgage inscriptions to the mortgagor or the mortgagor's designated agent within sixty days after the date of receipt of full payment of the balance owed on the debt secured by the mortgage in accordance with a payoff statement. The payoff statement shall be furnished by the mortgagee or its mortgage servicer.

B. The provisions of this Section shall apply only to residential mortgages, where a mortgage has been granted by a consumer on one-to-four family residential immovable property, including a mortgage to finance the initial construction of the one-to-four family residential immovable property.

C. This Section shall not apply to collateral mortgages as defined in R.S. 9:5550 nor to mortgages to secure future advances as defined in Civil Code Article 3298.

Acts 2003, No. 494, §1; Acts 2004, No. 294, §1.



RS 9:5168 - Promissory notes; loss or destruction; proof by affidavit

§5168. Promissory notes; loss or destruction; proof by affidavit

A. When a promissory note paraphed for identification with a mortgage or act creating a vendor's privilege on immovable property has been lost or destroyed, the maker of such note or any other interested party may prove its payment by presentation of the sworn affidavit of the obligee of record of the mortgage or vendor's privilege specifically attesting to and testifying as to the truth of all of the allegations required by this Section.

B. The affidavit shall set forth all of the following:

(1) The name of the mortgagor or obligor of the privilege as it appears in the recorded mortgage or vendor's privilege and the recordation information.

(2) A description of the paraphed promissory note and the encumbered immovable property.

(3) The affiant is the obligee of record of the paraphed promissory note.

(4) The note has been lost or destroyed and cannot be presented.

(5) The note is paid, forgiven, or otherwise satisfied.

(6) The affiant authorizes the clerk of court and ex officio recorder of mortgages to cancel the inscription of the mortgage or vendor's privilege.

(7) The affiant has not sold, transferred, or assigned the note to any other person or entity.

(8) The affiant agrees to be personally liable to and indemnify the clerk of court and ex officio recorder of mortgages and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege.

C. An affidavit executed according to the provisions of this Section may be substituted for the original paraphed note as is otherwise required in R.S. 9:5107. No mandamus proceeding is required to use the provisions of this Section. Neither the clerk of court and ex officio recorder of mortgages nor his surety on his official bond shall have any liability for any damages resulting to any person or entity as a consequence of canceling the inscription of a mortgage or vendor's privilege pursuant to an affidavit which complies with this Section.

D. The clerk of court and ex officio recorder of mortgages shall not refuse to accept an affidavit which complies with this Section and shall not require the filing of a mandamus proceeding as a condition of canceling the inscription of a mortgage or vendor's privilege.

E. Any person in whose favor a cancelled inscription was recorded shall have a cause of action against the affiant in the event the note was not paid, forgiven, or otherwise satisfied and the mortgage or vendor's privilege cancelled from the mortgage records was legally enforceable. The cause of action created by this Subsection shall prescribe on the same date that the cause of action to enforce the underlying mortgage or vendor's privilege prescribes.

F. An affiant who has signed an affidavit that is provided to the clerk of court or the recorder of mortgages pursuant to this Section and that contains incorrect statements causing the recorder to incorrectly cancel the inscription of a mortgage or privilege from his certificate is liable to and shall indemnify the clerk of court or the recorder of mortgages, the sheriff, and any person relying upon the cancellation for any damages that they may suffer as a consequence of such reliance.

Acts 2008, No. 651, §1.



RS 9:5169 - Cancellation of mortgages and privileges not securing paraphed obligations

§5169. Cancellation of mortgages and privileges not securing paraphed obligations

A. If a mortgage or privilege does not secure a note or other written obligation that is paraphed for identification with it, the request for cancellation shall have attached to it an act executed before a notary public or duly acknowledged before a notary public with or without witnesses or any act that is otherwise self-proving under the provisions of Code of Evidence Article 902(1), (2), (3), or (8), signed by the obligee of record of the mortgage or privilege that acknowledges the satisfaction or extinction of the secured obligation, releases or acknowledges the extinction of the mortgage or privilege, or directs the recorder to cancel its recordation.

B. A request for cancellation by an assignee must also provide the name of the mortgagor or obligor of the privilege as it appears in the recorded instrument and registry number or other appropriate recordation information of the instrument.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §2; Redesignated from R.S. 44:106 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5169.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5169.1. Repealed byee Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5170 - Cancellation of mortgages and privileges securing paraphed obligations

§5170. Cancellation of mortgages and privileges securing paraphed obligations

A. If a mortgage or privilege secures a note or other written obligation paraphed for identification with it, there shall be attached to the request for cancellation:

(1) The paraphed obligation duly marked "paid" or "cancelled"; or

(2) An authentic act describing the paraphed obligation with sufficient particularity to reasonably identify it as the one paraphed for identification with the act of mortgage or privilege and containing:

(a) The appearer's declaration that he is the holder and owner of the paraphed obligation and that he releases or acknowledges extinction of the mortgage or privilege or directs the recorder to cancel its recordation; and

(b) A declaration by the notary that the appearer presented him with the paraphed obligation and that he paraphed it for identification with his act.

B. When a person requests cancellation and the original paraphed obligation is attached to the request or is presented to the recorder with it, the recorder shall, upon that person's request, make a duplicate of the original paraphed obligation, attach it to the request for cancellation, and note upon it that it is a duplicate of the paraphed obligation that was presented. The recorder shall then paraph the original obligation for identification with the request for cancellation and return it to the person presenting the request.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:107 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5171 - Cancellation; certified copy of order, decree or other instrument

§5171. Cancellation; certified copy of order, decree or other instrument

If a cancellation is to be effected pursuant to a certificate by a sheriff, marshal, or other officer as a consequence of a judicial sale, or other decree or action, the request for cancellation shall have attached to it a certified copy of the order, decree, or other instrument evidencing the extinction or directing the cancellation.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:108 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5172 - Cancellation; licensed financial institution

§5172. Cancellation; licensed financial institution

A. In lieu of complying with the provisions of R.S. 9:5169, 5170, and 5171, a request for cancellation may have attached to it the signed, written act of a licensed financial institution executed before a notary public or duly acknowledged before a notary public with or without witnesses or any act that is otherwise self-proving under the provisions of Code of Evidence Article 902(1), (2), (3), or (8), declaring that the obligee is a licensed financial institution as defined in Subsection C of this Section and that the institution:

(1) Was the obligee or the authorized agent of the obligee of the obligation secured by the mortgage or privilege when the obligation was extinguished and that the secured obligation has been paid or otherwise satisfied or extinguished; or

(2) Is the obligee or authorized agent of the obligee of the secured obligation and that it releases the mortgage or privilege and directs the recorder to cancel its recordation.

B. When a request for cancellation is made by the licensed financial institution, in lieu of attaching a separate act of release, the financial institution may include the information required by R.S. 9:5169, 5170, and 5171 if the request is in authentic or authenticated form.

C. For purposes of this Section, a "licensed financial institution" is any person licensed or regulated by the Louisiana Office of Financial Institutions, or any bank, credit union, lending agency, or other person conducting such a business that is licensed or regulated by another state or the United States.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §2; Redesignated from R.S. 44:109 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5173 - Mortgage or privilege cancellation by financial institution-standard form

§5173. Mortgage or privilege cancellation by financial institution-standard form

A financial institution seeking to cancel a mortgage or privilege inscription pursuant to R.S. 9:5172 may use, and the recorder of mortgages for each and every parish in the state of Louisiana shall accept, the following form as fully compliant as a request for cancellation and act of release. The form contained in this Section is not the exclusive form to be accepted for filing, and any other form meeting the requirements of R.S.9:5172 may be used and filed for canceling the recordation of a mortgage or privilege:

R.S. 9:5172 FORM:

REQUEST FOR CANCELLATION OF MORTGAGE OR PRIVILEGE AND RELEASE BY LICENSED FINANCIAL INSTITUTION

PURSUANT TO R.S. 9:5172

State of ____________________

Parish or County of ______________________

BE IT KNOWN THAT on this _______day of _____________, 20____, before me, the undersigned Notary Public, appeared ____________________ (name of financial institution) herein represented by its undersigned duly authorized representative, which declared that it is a licensed financial institution as defined in R.S. 9:5172 et seq. and that one of the following statements is true and correct:

(1) The institution was the obligee or the authorized agent of the obligee of the obligation secured by the mortgage or privilege described below when the obligation was extinguished, and the secured obligation has been paid or otherwise satisfied or extinguished; or

(2) The institution is the obligee or authorized agent of the obligee of the secured obligation, and it releases the mortgage or privilege described below.

The Clerk of Court and Ex-Officio Recorder of Mortgages for the Parish identified below is hereby expressly requested, authorized, and directed to cancel the recordation of the mortgage or privilege described as follows:

A mortgage or privilege granted by:

In favor of:

Date of Instrument:

Parish of Recordation:

Recording Data:

Legal description is as follows or is hereby attached as Exhibit "A":
.

(3) The recorder of mortgages shall not be liable for any damages resulting to any person or entity as a consequence of canceling a mortgage or vendor's privilege pursuant to this form.

THUS DONE AND PASSED before me, Notary Public, on the date set forth above.

_______________________________________________

Name of officer and title

Name of financial institution

Requested mailing address

City, state, and zip code

Notary Public

(Printed name of notary and bar roll or notary number)

Acts 2007, No. 337, §2; Redesignated from R.S. 44:109.1 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5174 - Liability for incorrect or false request for cancellation

§5174. Liability for incorrect or false request for cancellation

A. Any person who requests the recorder to cancel recordation of a mortgage or privilege and who knows or should have known that an act or declaration that he provided to the recorder pursuant to this Title contains materially false or incorrect statements that cause the recorder to incorrectly cancel the recordation of a mortgage or privilege is personally liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages suffered as a consequence of such reliance.

B. Any person signing any act or declaration that is presented to the recorder pursuant to this Title containing materially false or incorrect statements causing the recorder to incorrectly cancel the recordation of a mortgage or privilege is personally liable to and shall indemnify the recorder and any person relying upon the cancellation for any damages suffered as a consequence of such reliance.

C. Any person who knowingly provides or executes the materially false or incorrect statement is also guilty of false swearing under the provisions of R.S. 14:125.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2007, No. 337, §2; Redesignated from R.S. 44:110 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5175 - Order of discharge in bankruptcy; effect

§5175. Order of discharge in bankruptcy; effect

A. A judgment debtor in whose favor a United States Bankruptcy Court has entered an order of discharge, or any person whose rights are or may be affected by the order, may bring an action in accordance with the provisions of R.S. 44:114, against the recorder of mortgages of a parish in which the judgment is recorded to declare the judicial mortgage created by its recordation extinguished and order the recordation of the judgment cancelled from the records of the parish and any other parish in which the judgment is recorded.

B.(1) Upon proof of the order of discharge, and that the judgment is for a claim that has been discharged, the court shall declare extinguished the judicial mortgage evidenced by the recordation of the judgment and order the recordation of the judgment cancelled unless the judgment creditor, or any other party to the action whose rights are or may be adversely affected by the cancellation, proves that the judgment creditor or such other person possesses equity in property as a result of the judicial mortgage over and above superior liens, in which case the order of cancellation shall expressly exclude its effect as to that property.

(2) If a bankruptcy court order authorizing the sale of property free and clear of all judgments, mortgages, and privileges does not specify the discharged judgments, mortgages, or privileges to be cancelled, the trustee or former trustee in the proceedings, or his attorney of record, may specify by affidavit which discharged judgments, mortgages, or privileges are to be partially cancelled as to the particular property subject to the order. The affidavit and a Request to Cancel shall be filed with the bankruptcy court order. The affidavit shall contain all of the following information:

(a) A statement that the debtor filed a petition under the United States Bankruptcy Code.

(b) The name of the court where the bankruptcy proceeding was filed.

(c) The date on which the petition was filed.

(d) A statement that the debt or debts upon which the judgment, mortgage, or privilege is based were listed in the bankruptcy proceeding.

(e) A description of the particular property to be released and a statement that the property is free and clear of all judgments, mortgages, or privileges.

(f) A listing of the judgments, mortgages, or privileges, including the clerk's office identification by instrument number, book, or folio.

(g) A certified copy of the bankruptcy court order.

C.(1) A judgment debtor may obtain a partial cancellation of the inscription of a judgment as it affects property not owned by the judgment debtor on the date of his filing a petition under Chapter 7 of the United States Bankruptcy Code upon the filing of an affidavit in accordance with this Subsection.

(2) The affidavit shall contain all of the following:

(a) A statement that the judgment debtor filed a petition under Chapter 7 of the United States Bankruptcy Code.

(b) The name of the court where the bankruptcy proceeding was filed.

(c) The date on which the petition was filed.

(d) A statement that the debt or debts upon which the judgment is based were listed in the bankruptcy proceeding and that the debtor was subsequently released from personal liability on the debt or debts by virtue of a discharge in bankruptcy.

(e) A description of any particular property to be partially released and a statement that the property was not owned by the debtor at the time of filing the bankruptcy proceeding.

(f) A copy of the schedule or schedules listing the debt.

(g) A copy of the discharge order.

(3) Upon the filing of an affidavit in compliance with this Subsection, the recorder shall partially cancel the judgment insofar as it affects the property described in the affidavit and any property that may have been acquired after the date stated in Subparagraph (2)(c) of this Subsection that the debtor filed his petition for bankruptcy.

(4) For purposes of this Subsection, a debtor is deemed to own inherited property as of the date of death of the decedent from whom he inherited the property.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:111 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011; Acts 2012, No. 179, §1.



RS 9:5176 - Extinction of certain rights; acknowledgment by owner or holder

§5176. Extinction of certain rights; acknowledgment by owner or holder

A. Within thirty days after receipt of a written request from the owner of an immovable to do so, the following persons shall deliver to the owner a written instrument, in proper form, acknowledging that the rights of that person are extinguished:

(1) The lessee of an immovable or the owner of a predial or personal servitude, servitude of right-of-use, or usufruct of an immovable whose rights have become extinguished by the expiration of their term, from the happening of a resolutory or other condition, or from the failure to timely renew, extend, or otherwise modify them according to their terms.

(2) A person who had an option, right of first refusal, or other contractual or legal right to acquire an immovable, a right in or over it, or the lease of an immovable and whose rights have become extinguished by virtue of the expiration of their term, the failure to exercise them timely, or the happening of a condition or other occurrence.

B. If the person required to deliver an acknowledgment fails or refuses to do so, or if he cannot be located after diligent effort, the owner of the immovable may bring an action to declare that the rights are extinguished or ineffective and to direct the recorder to record in his records the judgment so rendered.

C. A return receipt showing delivery by registered or certified mail of a letter addressed to the person required to give the acknowledgment shall be presumptive evidence of receipt of the notice. Proof that the person to whom the notice is to be given could not be located after a diligent search shall suffice in lieu of the giving of the notice and an attorney shall be appointed to represent the absent defendant.

D. The prevailing party in an action pursuant to this Section may be awarded reasonable attorney fees in addition to the costs of the action from the person who demanded or refused delivery of the written acknowledgment.

E. This Section shall not apply to mineral rights or to a petitory or possessory action.

Acts 2005, No. 169, §6, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Redesignated from R.S. 44:112 by Acts 2010, No. 284, §1, eff. Jan. 1, 2011.



RS 9:5177 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5177. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5178 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5178. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5179 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5179. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180.1 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180.1. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180.2 - Repealed by Acts 1995, No. 1087, 5.

§5180.2. Repealed by Acts 1995, No. 1087, §5.



RS 9:5180.3 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180.3. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5180.4 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5180.4. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5181 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

SUBPART C. CERTIFICATES

§5181. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5182 - Repealed by Acts 1992, No. 1132, §3, eff. Jan. 1, 1993.

§5182. Repealed by Acts 1992, No. 1132, §3, eff. Jan. 1, 1993.



RS 9:5183 - Repealed by Acts 1978, No. 651, 3

§5183. Repealed by Acts 1978, No. 651, §3



RS 9:5201 - Repealed by Acts 1997, No. 584, 1.

SUBPART D. NOTICE OF TAX SALES

§5201. Repealed by Acts 1997, No. 584, §1.



RS 9:5202 - Repealed by Acts 1997, No. 584, 1.

§5202. Repealed by Acts 1997, No. 584, §1.



RS 9:5203 - Repealed by Acts 1997, No. 584, 1.

§5203. Repealed by Acts 1997, No. 584, §1.



RS 9:5206 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

SUBPART E. THE OFFICE OF MORTGAGES

§5206. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5207 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5207. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5208 - Registers kept by recorder of mortgages in Orleans Parish

§5208. Registers kept by recorder of mortgages in Orleans Parish

The recorder of mortgages for the parish of Orleans has his office in the city of New Orleans, and must keep two registers:

(1) The first, to record all acts from which there results a conventional, judicial or legal mortgage, or privilege.

(2) The second, to record all donations which have to undergo that formality.

Redesignated from C.C. Art. 3388 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5209 - Authentication of registers in Orleans Parish

§5209. Authentication of registers in Orleans Parish

These registers shall be numbered at each page and signed ne varietur on the first and last page, by one of the judges or a justice of the peace for the parish of Orleans.

Redesignated from C.C. Art. 3389 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5210 - Registers and authentication outside Orleans Parish

§5210. Registers and authentication outside Orleans Parish

The parish recorders must keep the same number of registers as the recorder of mortgages for the parish of Orleans, and shall number their pages, and have them signed ne varietur on the first and last page by the parish judge of their parish or two justices of the peace for their parish.

Redesignated from C.C. Art. 3390 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5211 - Register with title of acts and time of filing

§5211. Register with title of acts and time of filing

A. Besides the registers above mentioned, the recorder of mortgages, and the parish recorders performing the same duties in the different parishes, shall keep a separate register, in which they shall set down from day to day, and according to their date, the title of the different acts transmitted to them to be recorded, for the purpose of establishing with exactness the time of such transmission.

B. This register shall be open to the inspection of all persons who may wish to examine it, during the hours at which the office is kept open, but it can not be removed.

Redesignated from C.C. Art. 3391 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5212 - Prompt recordation and certificate of encumbrances

§5212. Prompt recordation and certificate of encumbrances

Except as provided in R.S. 35:12(D), in no case can the recorder of mortgages and the parish recorders fulfilling the same duties refuse or delay the recording of the acts which are presented to them for that purpose, or the delivery of the certificates which are required of them, as hereafter stated.

Redesignated from C.C. Art. 3392 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993. Amended by Acts 2004, No. 62, §1.



RS 9:5213 - Method of recordation; certificate of encumbrances

§5213. Method of recordation; certificate of encumbrances

These officers shall record on their register the acts which are presented to them, in the order of their date, and without leaving any intervals or blank space between them; and they are bound also to deliver to all persons who may demand them, a certificate of the mortgages, privileges or donations, which they may have thus recorded; if there be none, their certificate shall declare that fact.

Redesignated from C.C. Art. 3393 by Acts 1992, No. 1132, §4, eff. Jan. 1, 1993.



RS 9:5214 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5214. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5215 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5215. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5216 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5216. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5217 - Recorder's fees for multiple indebtedness mortgages; form

§5217. Recorder's fees for multiple indebtedness mortgages; form

A. The uniform filing fee that a recorder in any parish of this state is authorized to charge for the filing and recordation of a multiple indebtedness mortgage executed in accordance with Civil Code Article 3298 is twenty-five dollars, plus ten dollars for each subsequent page, and five dollars for each name after the first name that is required to be indexed. Notwithstanding the provisions of R.S. 13:844, R.S. 44:234, or any similar provision or any other law to the contrary, the provisions of this Section establish the sole and exclusive method of determining the filing and recordation fee for a multiple indebtedness mortgage executed in accordance with Civil Code Article 3298, regardless of the length of such mortgage.

B. For purposes of establishing the recordation fee, every multiple indebtedness mortgage filed for recordation shall be captioned as a "multiple indebtedness mortgage" or "multiple obligations mortgage" on the first page, and shall have on the first page a margin of two inches at the top and one inch at the bottom and on each side, and all subsequent pages shall have a margin requirement of one inch on all sides. In addition, the type size shall be not less than eight point.

C. For any document not in compliance with the requirements of Subsection B there shall be an additional noncompliance fee of ten dollars per document.

Acts 1997, No. 1474, §1; Acts 2001, No. 770, §1.



RS 9:5251 - Preservation of rights of mortgage holder in sales held in certain proceedings

PART III. RIGHTS OF MORTGAGE HOLDER

§5251. Preservation of rights of mortgage holder in sales held in certain proceedings

Except as otherwise provided in Civil Code Articles 813 and 815, no conventional or judicial mortgage, or chattel mortgage, or security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101 et seq.), shall be cancelled, removed from the public records, or in any manner affected by any public or private sale of property subject thereto in any succession, liquidation, insolvency, receivership, bankruptcy, or partition proceeding. The provisions of this Section shall not apply to the execution of judgments governed by Book IV of the Louisiana Code of Civil Procedure, Article 2251 et seq., or to judicial sales in executory proceedings under the Louisiana Code of Civil Procedure, Article 2631 et seq.

Added by Acts 1980, No. 356, §1. Amended by Acts 1981, No. 894, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989; Acts 1995, No. 768, §1.



RS 9:5301 - CONVENTIONAL MORTGAGES

CHAPTER 2. CONVENTIONAL MORTGAGES

PART I. MORTGAGES SECURING SEVERAL OBLIGATIONS

§5301. Conventional mortgage to secure several obligations

A conventional mortgage may be given to secure the payment of the principal and interest of two or more notes, bonds, or other obligations of the mortgagor or of any third person.



RS 9:5302 - Fiduciary as mortgagee in trust for creditors

§5302. Fiduciary as mortgagee in trust for creditors

A fiduciary for the holders of the obligations secured by the mortgage may be named in the act as mortgagee in trust for the benefit of the creditors. He shall be irrevocably appointed special attorney-in-fact for the holders of the obligations and vested with full power in their behalf to effect and enforce the mortgage for their benefit.



RS 9:5303 - Creditors' interests under mortgage

§5303. Creditors' interests under mortgage

The interest of the holders of the obligations shall be in common and indivisible, and in case of the enforcement of the mortgage, the holders shall be entitled to participate pro rata in the proceeds of the mortgaged property.



RS 9:5304 - Enforcement of mortgage; limitations

§5304. Enforcement of mortgage; limitations

In case of default, the mortgage may be enforced by seizure and sale or otherwise, as the fiduciary shall deem expedient for the protection of the debt. However, the act of mortgage may provide that in the event of default, the fiduciary shall not be obliged to proceed to sell the property unless the holders of a designated portion of the obligations secured shall request the fiduciary to enforce the mortgage and agree to indemnify him against all costs and expenses incurred. The mortgagor may restrict the right of the fiduciary to foreclose or sell in the event of default.



RS 9:5305 - Paraph unnecessary; proviso

§5305. Paraph unnecessary; proviso

The notes, bonds, or other obligations secured by the mortgage need not be paraphed if the act of mortgage identifies them by date, number, amount, and date when payable.



RS 9:5306 - Act of mortgage may include pledge

§5306. Act of mortgage may include pledge

The act of mortgage may include a pledge of incorporeal movables and may provide for the deposit thereof with the fiduciary.



RS 9:5307 - Substitutions, fidei commissa, or trust dispositions; laws not applicable

§5307. Substitutions, fidei commissa, or trust dispositions; laws not applicable

The laws relative to substitutions, fidei commissa, or trust dispositions shall not apply to or in any manner affect conventional mortgages executed in conformity with the provisions of this Part, and all laws or parts of laws conflicting with the provisions of this Part are repealed insofar as regards the purposes of this Part, but not otherwise.



RS 9:5321 - Definitions

PART II. MORTGAGES ON RURAL PROPERTY

§5321. Definitions

As used in this Part:

(1) "Instrument" means any instrument, whether or not negotiable, which evidences the indebtedness of one or more persons.

(2) "Rural Property" means a tract of land which is at least forty acres in area and from which at least seventy-five percent of the income derived is from agricultural or livestock purposes or mineral income and which is not located within the territorial limits of any incorporated municipality.

Added by Acts 1977, No. 251, §1.



RS 9:5322 - Repealed by Acts 1995, No. 1201, 6.

§5322. Repealed by Acts 1995, No. 1201, §6.



RS 9:5323 - Repealed by Acts 1995, No. 1201, 6.

§5323. Repealed by Acts 1995, No. 1201, §6.



RS 9:5324 - Schedule of penalties

§5324. Schedule of penalties

No penalty for the prepayment of any indebtedness evidenced by an instrument which is secured by a mortgage on rural property may exceed:

(1) five percent of the unpaid principal balance if prepaid during the first year from the date of the instrument;

(2) four percent of the unpaid principal balance if prepaid during the second year from the date of the instrument;

(3) three percent of the unpaid principal balance if prepaid during the third year from the date of the instrument;

(4) two percent of the unpaid principal balance if prepaid during the fourth year from the date of the instrument;

(5) one percent of the unpaid principal balance if prepaid during the fifth year from the date of the instrument;

(6) no prepayment penalty shall be assessed if prepaid more than five years from the date of the instrument.

Added by Acts 1977, No. 251, §1.



RS 9:5325 - Exclusions

§5325. Exclusions

The provisions of this Part shall not apply to any instrument which is secured by a conventional mortgage on rural property if that instrument provides that it is a consumer credit transaction within the provisions of the Louisiana Consumer Credit Law, R.S. 9:3510 through R.S. 9:3568.

Added by Acts 1977, No. 251, §1.



RS 9:5326 - Repealed by Acts 1995, No. 1184, 4; Acts 1995, No. 1201, 6.

§5326. Repealed by Acts 1995, No. 1184, §4; Acts 1995, No. 1201, §6.



RS 9:5351 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART III. CHATTEL MORTGAGES

§5351. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5351.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5351.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5352 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5352. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5352.1 - Repealed by Acts 1988, No. 920, 2, eff. July 26, 1988.

§5352.1. Repealed by Acts 1988, No. 920, §2, eff. July 26, 1988.



RS 9:5353 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5353. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5354 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5354. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5354.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5354.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5354.2 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5354.2. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5355 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5355. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5356 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5356. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5357 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5357. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5358 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5358. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5359 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5359. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5360 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5360. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5361 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5361. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5362 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5362. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5363 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5363. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5363.1 - Abandoned mobile homes; secured parties

§5363.1. Abandoned mobile homes; secured parties

A. Definitions

(1) "Mobile home" means a structure, transportable in one or more sections, which is eight body feet or more in width and is thirty-two body feet or more in length, designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. The term "mobile home" shall include a modular home, a mobile home, and a residential mobile home that is no longer declared to be part of the realty pursuant to R.S. 9:1149.6.

(2) "Abandoned" or "abandonment" shall mean that the secured party has been notified by the mortgagor or by the owner of the immovable property on which the mobile home is located that the mortgagor no longer intends to remain in the mobile home, or when a reasonable person would conclude that the mobile home is no longer being occupied and from all appearances substantially all of the mortgagor's personal belongings have been removed from the mobile home.

(3) "Mortgagor" shall mean the person executing the chattel mortgage or security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) or, if the mobile home has been transferred and the chattel mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws assumed by a new purchaser with written consent of the holder of the chattel mortgage or security agreement, the transferee.

(4) "Secured party" shall mean the holder of the chattel mortgage or security interest under Chapter 9 of Louisiana Commercial Laws, the pledgee or assignee of the chattel mortgage or security interest, or the agent of the holder, assignee, or pledgee of the chattel mortgage or security interest.

B.(1) In addition to those remedies provided in R.S. 9:5363, the holder of a chattel mortgage enforceable against third parties pursuant to Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 or pursuant to this Part or the secured party under a perfected security interest subject to Chapter 9 of Louisiana Commercial Laws, shall have the right to take possession of the mobile home on default if all of the following criteria are met:

(a) The mobile home has been abandoned.

(b) The mortgagor has not paid a minimum of two consecutive monthly payments on the date due pursuant to the terms of the chattel mortgage or security agreement.

(c) A petition has been filed in a court of competent jurisdiction seeking an ex parte order authorizing the secured party to proceed pursuant to this Section. The judge shall sign the order only after the secured party has completed the following:

(i) Posted a bond in an amount fixed by the judge, which shall be the amount stated in the suit;

(ii) Executed an affidavit stating that the mobile home has been abandoned;

(iii) Presented to the court all documents necessary to prove that the secured party is the holder of the first mortgage on the mobile home.

(2) If the above criteria are satisfied the holder or holder's agent may take possession of the mobile home only after a ten day period following the placing of written notice on the front door of the mobile home by the sheriff, or his designee. The written notice shall contain the name of the debtor, the fact that the secured party shall take possession of the mobile home in accordance with the provisions of R.S. 9:5363.1, the citation and docket number of the case wherein a court authorized the secured party to proceed in accordance with this Section, and the name and telephone number of the secured party or his agent. In addition, the secured party shall also advertise once in the official publication or newspaper in the parish in which the mobile home is located at the time that the secured party takes possession. The advertisement only need state the names of the debtors, the fact that the secured party shall take possession of the mobile home, and the name and telephone number of the individual to contact for further information. The sheriff shall be paid a fee of twenty-five dollars for the placing of the written notice as provided by this Paragraph.

(3) When the mortgagor has notified the secured party in writing that he no longer intends to occupy the mobile home and has requested that the secured party retake possession thereof, the judge may issue an order waiving the provisions of this Section and may issue an order directing the Department of Public Safety to issue a new certificate of title to the secured party or any other person that purchases the abandoned mobile home at a private sale. When such an order is granted by the judge, the entire indebtedness shall be cancelled.

C. A secured party who has taken possession of a mobile home pursuant to Subsection B of this Section shall immediately give notice to the debtor at such address as specified in the chattel mortgage and at the debtor's last known address, if different, by registered or certified mail, return receipt requested.

D. The debtor shall have twenty-one calendar days from the date of the secured party's taking possession to reclaim any personal property contained in the mobile home or to redeem the mobile home by the paying to the secured party in cash the entire amount of delinquent payments, all interest and late charges due pursuant to the chattel mortgage, all costs of transporting and housing the mobile home, and all advertisement costs. Nothing herein shall prevent the secured party from reinstating the promissory note and chattel mortgage or security agreement for a lesser amount at the sole option of the secured party.

E. After the expiration of the twenty-one calendar days from the date of taking possession provided for in Subsection D of this Section:

(1) The secured party may sell the mobile home at public or private sale and apply the proceeds to the indebtedness. If there are mortgages or other security interests superior to that held by the secured party, the proceeds of the sale shall be paid first to those superior security interests; then the remaining balance, if any, shall be applied to the secured creditor's debt. Any funds received which are in excess of the indebtedness and superior security interests, including principal, interest, costs of repossession, and costs of sale, as each is provided for in the chattel mortgage or note, shall be delivered to the debtor, or if he cannot be found, shall be deposited with the clerk of court of the parish in which the mobile home was located prior to the secured party obtaining possession of the mobile home.

(2) The secured party shall obtain two appraisals of the mobile home from two qualified appraisers, and the average of both appraisals shall be the established value of the mobile home.

(3) If the amount of the entire indebtedness due pursuant to the chattel mortgage or security agreement which shall be deemed accelerated at the time of the sale plus the costs of transporting and storing the mobile home and advertisement costs exceeds the established value of the mobile home, the secured party shall have the right to bid at any public sale, without paying cash, up to the amount of the total indebtedness including the costs of transporting and storing the mobile home and advertisement costs or sell the mobile home to itself for the amount of said indebtedness.

(4) A secured party that sells the mobile home subject to a chattel mortgage entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective at either public or private sale shall not have the right to seek a deficiency judgment from any debtor or other person, including any guarantor, liable on the promissory note or chattel mortgage. Provided, that nothing herein shall be construed to affect any agreement between the mortgagee and the selling dealer.

F. A debtor or a third party seeking to recover for damages occasioned by a reclaiming of a mobile home in violation of this Section shall be entitled to recover from the seizing secured party all costs and expenses incurred in the prosecution of such action, including reasonable attorney's fees as determined by the court. If such an action for damages is dismissed by the court, the court may grant reasonable attorney's fees to the creditor.

G. After the secured party has fulfilled the requirements of this Section and has taken possession of the mobile home, the court that issued the ex parte order provided for in Subparagraph (c) of Paragraph B(1) of this Section shall order the Department of Public Safety to issue a new certificate of title to the party that purchases the abandoned mobile home at the sale provided for by this Section.

Added by Acts 1983, No. 367, §1; Amended by Acts 1985, No. 715, §1; Acts 1989, No. 137, §5, eff. September 1, 1989; Acts 2001, No. 128, §19.



RS 9:5364 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5364. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5365 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5365. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5366 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5366. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5366.1 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5366.1. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5366.2 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5366.2. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5367 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

PART IV. MORTGAGE OF MOVABLES USED IN

COMMERCIAL OR INDUSTRIAL ACTIVITY

§5367. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5368 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5368. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5369 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5369. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5370 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5370. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5371 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5371. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5372 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5372. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5373 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§5373. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 9:5381 - Ships and other vessels, hypothecation and conveyance; record; effect

PART V. MISCELLANEOUS PROVISIONS

§5381. Ships and other vessels, hypothecation and conveyance; record; effect

In addition to the conveyances and securities otherwise allowed by law, all hypothecations and conveyances of ships, steamboats, and other vessels, or parts thereof, made in good faith and for a valuable consideration, shall be valid, and the record thereof, if of vessels of the United States, according to the laws of the United States, or if of a foreign state, according to the laws of such state, shall be notice to all persons.



RS 9:5382 - Right of mortgage holder to recover for disposal or conversion of property

§5382. Right of mortgage holder to recover for disposal or conversion of property

The holder of a conventional mortgage shall have the same rights, privileges, and actions as the mortgagor land owner to recover against any person who, without the written consent of the mortgagee, buys, sells, cuts, removes, holds, disposes of, changes the form of, or otherwise converts to the use of himself or another, any trees, buildings, or other immovables covered by the mortgage.

Recovery by the mortgagee may not be for more than the unpaid portion of the secured indebtedness, plus interest, advances, court costs, and attorney's fees, provided such recovery may be had severally or jointly with the mortgagor land owner.

Amended by Acts 1980, No. 107, §1.



RS 9:5383 - Transfers of more than one parcel of immovable property

§5383. Transfers of more than one parcel of immovable property

In a transfer of more than one parcel of immovable property, no assumption in globo is created by the assumption by a purchaser of more than one vendor's privilege and/or mortgage, unless the contrary is expressed in said transfer. In such cases, whenever separate parcels of immovable property are transferred to a purchaser who expressly assumes the payment of the vendors' privileges and/or mortgages bearing against the immovable property purchased, each vendor's privilege and/or mortgage shall be deemed to have each been assumed separately and distinctly as if only one parcel of immovable property had been transferred, and each such vendor's privilege and/or mortgage shall continue to affect and bear against only the specific immovable property described in the instrument by which the vendor's privilege and/or mortgage was originally created. Likewise, unless the contrary is expressed in said transfer, any resolutory condition or right to rescind arising in favor of the vendor as a result of the failure to pay any of the vendors' privileges and/or mortgages shall be deemed to apply only to the immovable property affected by its respective vendor's privilege and/or mortgage.

Added by Acts 1976, No. 338, §1; Acts 1999, No. 875, §1.



RS 9:5384 - Assumption of a mortgage on immovable property by a third person

§5384. Assumption of a mortgage on immovable property by a third person

An original vendor's privilege or first mortgage, or both, is not extinguished nor is its ranking subordinated to any other mortgage, lien, privilege, or encumbrance when the obligation it secures is assumed by a new obligor, notwithstanding the release of the original obligor.

Added by Acts 1980, No. 585, §1.



RS 9:5385 - Satisfaction of mortgage; production of promissory note or release for cancellation; liability

§5385. Satisfaction of mortgage; production of promissory note or release for cancellation; liability

A. When the obligation secured by a mortgage has been fully satisfied, the mortgagee, the servicing agent, or any holder of the note shall, within thirty days of receipt of written demand by the person providing full satisfaction, produce the satisfied promissory note or an instrument of release in a form sufficient to bring about the cancellation of the inscription of the recorded mortgage to the person providing full satisfaction. However, if the note is held by a federal agency or instrumentality, or a federally sponsored or supported lender, or any nonoriginating secondary mortgage market lender domiciled outside the state of Louisiana, the holder of the note shall, within sixty days after receipt of notice of the satisfaction from the servicing agent, produce the satisfied promissory note or an instrument of release to the servicing agent.

B. If the mortgagee, the servicing agent, or any holder of the note fails to produce the satisfied promissory note or an instrument of release in a form sufficient to bring about cancellation of the mortgage within thirty days after receipt of written demand by the person providing full payment of the balance of the note, the mortgagee and the servicing agent or the mortgagee and any holder of the note shall be liable in solido to the person providing full satisfaction for all damages and costs resulting therefrom, including reasonable attorney fees. However, if the note is held by a federal agency or instrumentality, or a federally sponsored or supported lender, or any nonoriginating secondary mortgage market lender domiciled outside the state of Louisiana, the servicing agency shall, within thirty days of receipt of the satisfied promissory note or an instrument of release from the holder of the note, produce the note or instrument to the person providing full satisfaction.

C. For purposes of this Section, "person" shall include the mortgagor acting in his own behalf, or a notary public or any person, firm, or corporation acting in place of or on behalf of the mortgagor.

Acts 1986, No. 974, §1; Acts 1987, No. 705, §1; Acts 1992, No. 647, §1; Acts 1995, No. 1087, §3.



RS 9:5386 - Mortgage including collateral assignment and pledge of certain incorporeal rights

NOTE: §5386 eff. until Jan. 1, 2015. See Acts 2014, No. 281, §2.

§5386. Mortgage including collateral assignment and pledge of certain incorporeal rights

A. A mortgage of immovable property may provide for the collateral assignment or pledge of the right to receive proceeds attributable to the insurance loss of the mortgaged property. Such collateral assignment or pledge shall have effect, other than between the immediate parties, or those on whose behalf or for whose benefit they act, and shall be deemed perfected by the proper recordation of the mortgage in the mortgage records of the parish in which the immovable is situated.

B. The rights of the mortgagee against the insurer shall be subject to any dealing by the insurer with the mortgagor, any other assignee or pledgee, or other successor in interest of the mortgagor until the insurer receives written notice from or on behalf of the mortgagee or the mortgagor of the collateral assignment or pledge of the right to receive the insurance proceeds. In any case in which an insurer is not notified in writing of the assignment or pledge of the right to receive insurance proceeds made in compliance with the provisions of this Section and, in good faith, makes payment of the insurance proceeds attributable to the loss of the mortgaged property in whole or in part to the mortgagor, any other assignee or pledgee, or other successor in interest of the mortgagor, then, to the extent of payment, the insurer shall be exonerated of liability to make payment to the mortgagee; however, the person to whom payment was made shall be accountable and liable to the mortgagee for the sums received. Nothing contained in this Section shall be construed to modify the obligations of any insurer under any simple or standard or other loss payee clause of its insurance policy or endorsement.

C. A mortgage shall not be deemed to be invalid, ineffective or fraudulent against other creditors by reason of the mortgagor's freedom to use, commingle or dispose of proceeds from the insurance loss of the mortgaged property, or by reason of the mortgagee's failure to require the mortgagor to account therefor.

NOTE: §5386 as amended by Acts 2014, No. 281, §2, eff. Jan. 1, 2015.

§5386. Mortgage including pledge of mortgagor's rights to insurance

A. A mortgage of an immovable may contain a pledge of the mortgagor's rights under policies of insurance covering the immovable. In that event, the pledge has effect as to third persons when the act of mortgage is recorded in the manner prescribed by law, without the necessity of notice to the insurer, and continues to have that effect for so long as the mortgage is given the effect of recordation.

B. The rights of the mortgagee against the insurer shall be subject to any dealing by the insurer with the mortgagor, any other assignee or pledgee, or other successor in interest of the mortgagor until the insurer receives written notice from or on behalf of the mortgagee or the mortgagor of the collateral assignment or pledge of the right to receive the insurance proceeds. In any case in which an insurer is not notified in writing of the assignment or pledge of the right to receive insurance proceeds made in compliance with the provisions of this Section and, in good faith, makes payment of the insurance proceeds attributable to the loss of the mortgaged property in whole or in part to the mortgagor, any other assignee or pledgee, or other successor in interest of the mortgagor, then, to the extent of payment, the insurer shall be exonerated of liability to make payment to the mortgagee; however, the person to whom payment was made shall be accountable and liable to the mortgagee for the sums received. The pledge of the mortgagor's rights to insurance does not modify the obligations of the insurer under any simple or standard or other loss payee clause of its insurance policy.

C. A pledge of the mortgagor's rights under policies of insurance covering an immovable shall not be invalid, ineffective, or fraudulent against other creditors by reason of the mortgagor's freedom to use, commingle, or dispose of proceeds of the insurance, or by reason of the mortgagee's failure to require the mortgagor to account for the proceeds.

Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 2014, No. 281, §2, eff. Jan. 1, 2015.



RS 9:5387 - REPEALED BY ACTS 1990, NO. 1079, 8, EFF. SEPT. 1, 1990.

§5387. REPEALED BY ACTS 1990, NO. 1079, §8, EFF. SEPT. 1, 1990.



RS 9:5388 - Authority to carry out and enforce rights

§5388. Authority to carry out and enforce rights

A mortgage or security agreement may contain provisions granting the mortgagee or secured party and its agents the power to carry out and enforce all or any specified portion of the incorporeal rights collaterally assigned or pledged by the mortgagor or on which the mortgagor/debtor has granted a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.). The grant of authority may be phrased in the form of a mandate or power of attorney, coupled with an interest or otherwise. The grant of authority may not be revoked by the mortgagor or debtor so long as the mortgage or security interest remains in effect.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989.

{{NOTE: SEE ACTS 1988, NO. 985, §2.}}



RS 9:5389 - Additional funds advanced under mortgage or security agreement

§5389. Additional funds advanced under mortgage or security agreement

A. A mortgage or security interest shall secure additional funds that may be advanced by the mortgagee or secured party for the protection, preservation, repair, or recovery of the mortgaged or encumbered property, or the protection and preservation of the mortgagee's mortgage or secured party's security interest thereunder. A mortgage or security agreement may provide that the mortgagee or secured party may, at its sole election, purchase insurance or pay taxes on the mortgaged or encumbered property should the mortgagor or debtor fail to comply with its contractual obligations to do so.

B. Unless the mortgage or security agreement provides otherwise, all additional sums advanced by the mortgagee or secured party under the provisions of Subsection A are deemed to bear interest at the rate provided under the mortgage note or other secured indebtedness from the date of each such advance until repaid in full by the mortgagor or debtor.

C. Unless the mortgage or security agreement provides otherwise, the mortgage or security interest is deemed without further action to secure additional funds advanced by the mortgagee or secured party under the provisions of Subsection A, together with interest thereon.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §5, eff. Sept. 1, 1989; Acts 1991, No. 377, §3, eff. Jan. 1, 1992.

{{NOTE: SEE ACTS 1988, NO. 985, §2.}}



RS 9:5390 - Amendment, renewal, or refinancing of mortgage and mortgage note

§5390. Amendment, renewal, or refinancing of mortgage and mortgage note

A. The effectiveness, validity, enforceability, and priority of a conventional mortgage, conventional chattel mortgage, or security agreement are not adversely affected by a change in the terms of the note or notes secured thereby, including but not limited to such changes as an extension of the maturity of the note or notes, an increase or decrease of the interest rate stipulated in the note or notes, or the agreement that the unpaid accrued interest of the note or notes would be converted to principal and thereafter bear interest. It shall not be necessary to amend the mortgage or security agreement to reflect such changes in the terms of the note or notes secured thereby in order to foreclose thereunder through executory process or otherwise. However, if the mortgage or security agreement is amended to reflect such changes, the effectiveness, validity, enforceability, and priority thereof shall not be adversely affected.

B. When the mortgage so provides, a conventional mortgage or conventional chattel mortgage automatically secures payment of a renewal or refinancing note or notes delivered in substitution for the note or notes then secured by the mortgage even though the renewal or refinancing note or notes reflect a change in the terms of such note or notes, including but not limited to such changes as an extension of the maturity of the note or notes, an increase or decrease of the interest rate stipulated in such note or notes, or the fact that the unpaid accrued interest under the note or notes has been converted to principal and will thereafter bear interest, and the effectiveness, validity, enforceability, and priority of the mortgage shall not be affected by the delivery of such renewal or refinancing note or notes. To the extent that the renewal or refinancing note or notes evidence an increase in the secured principal indebtedness (other than the increase that results from the conversion of unpaid accrued interest to principal), the mortgage with respect to the increase in the secured principal indebtedness shall rank from the date of the filing of an amendment to the mortgage reflecting the execution and delivery of such renewal or refinancing note or notes.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §6, eff. June 22, 1989; Acts 2001, No. 541, §1.

{{NOTE: SEE ACTS 1988, NO. 985, §2.}}



RS 9:5391 - Additions, accessions, and natural increases subject to mortgage

§5391. Additions, accessions, and natural increases subject to mortgage

A mortgage of immovable property without further action attaches to present and future component parts thereof and accessions thereto, without further description and without the necessity of subsequently amending the mortgage agreement.

Acts 1990, No. 1079, §3, eff. Sept. 1, 1990.



RS 9:5392 - Continuation of mortgage after judgment

§5392. Continuation of mortgage after judgment

A mortgage shall continue when the mortgagee has reduced to judgment any obligation thereby secured, and shall secure such judgment without interruption, whether it expressly recognizes the mortgage, except to the extent that the judgment expressly provides to the contrary.

Acts 1991, No. 377, §3, eff. Jan. 1, 1992.



RS 9:5393 - Combination forms

§5393. Combination forms

A. A mortgage note and mortgage or a promissory note and security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) may be combined under a single form, with the maker/mortgagor or debtor signing in one location on the face of the form, agreeing to the note and mortgage or security agreement covenants on the face and reverse sides thereof.

B. When one form combines the mortgage and mortgage note under the provisions of Subsection A, it is not necessary to paraph the mortgage note "Ne Varietur" for identification with the mortgage.

C. The combining of the mortgage note and mortgage or the note and security agreement under one form, with only one combined signature by the maker/mortgagor/debtor, has no effect on the validity or enforceability of the note or the mortgage or security agreement, or on the mortgagee's or secured party's rights to foreclose under the mortgage or security agreement by means of executory process.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5394 - Applicability

§5394. Applicability

To the extent not otherwise governed under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.), R.S. 9:5386 through R.S. 9:5393 shall apply to all mortgages and security interests, including collateral mortgages, chattel mortgages, and collateral chattel mortgages, and further including without limitation, blanket equipment collateral chattel mortgages previously subject to R.S. 9:5367, et seq., Louisiana ship mortgages subject to R.S. 9:5521, et seq., and motor vehicle chattel mortgages and floor plan collateral chattel mortgages subject to R.S. 32:710. The provisions of R.S. 9:5388 also apply to other types of security agreements, including pledge agreements and collateral assignments.

Acts 1988, No. 985, §1; Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5395 - Protection of mortgage lenders and fiduciaries from state environmental liability; parity with federal law

§5395. Protection of mortgage lenders and fiduciaries from state environmental liability; parity with federal law

It is the intent of the legislature that financial institutions, fiduciaries, and other secured lenders shall have no greater exposure to environmental liability and financial responsibility under state law than they would under federal law, in any way arising from or associated with property on which they hold any mortgage, lien, or privilege, or in which they may have any security interest, or which they hold or administer in a fiduciary capacity. Therefore, notwithstanding any other law to the contrary, to the extent that financial institutions and other secured lenders may be exempt, excluded, made immune, or otherwise protected from liability or financial responsibility under federal law or regulation for environmental conditions or events with respect to property on or in which they may have any mortgage, lien, privilege, or security interest, or other similar interest, or which they hold or administer in a fiduciary capacity, or with respect to borrowers to whom they may extend credit or who may be otherwise indebted or obligated to them, financial institutions and other secured lenders shall be entitled to the same exemptions, exclusions, immunities, and protections from environmentally related liability and financial responsibility under the laws of this state.

Acts 1995, No. 1087, §3; Acts 1997, No. 1295, §1.



RS 9:5396 - Maintenance of abandoned mortgaged property

§5396. Maintenance of abandoned mortgaged property

A. If a mortgagee or loan servicer receives a notice from a governing authority in accordance with R.S. 33:5062 or R.S. 33:5065 et seq., identifying certain maintenance required on the mortgaged property, the mortgagee and loan servicer shall have the right to directly or through third parties enter onto the property to perform maintenance.

B. If any abandoned residential property, as defined by R.S. 33:5066, affected by a mortgage is unoccupied or abandoned, the mortgagee and loan servicer shall each have the legal right, directly or through third parties, to enter onto the property and to perform maintenance to protect and preserve the property until it can be sold at private sale or sheriff's sale.

C. The mortgagee, loan servicer, and any third parties hired by them to perform maintenance on the property, as defined by R.S. 33:5066, shall not be liable to the mortgagor or the owner of the seized property or any other person for any financial or pecuniary loss or damage claimed to have been suffered by the mortgagor or owner of the property or any other person by reason of the maintenance of the property.

D. Any costs and expenses incurred by the mortgagee or loan servicer for maintaining the property may be added to any loan balance secured by the mortgage and recoverable from proceeds received from a sale of the property.

Acts 2012, No. 692, §1, eff. Oct. 1, 2012.



RS 9:5501 - LEGAL MORTGAGES

CHAPTER 3. LEGAL MORTGAGES

PART I. IN GENERAL

§5501. Affidavit of distinction; acknowledgment; contents; damages

A.(1) An owner of immovable property with a name similar to that of a debtor against whom a judgment has been obtained and recorded may execute an affidavit of distinction before a notary public or before any authorized employee of the clerk of court's office on a form provided by the clerk of court to clarify that he is not the same person as named in the judgment. The affidavit shall be duly recorded and thereafter the judgment shall not affect title to any property the person may own or acquire.

(2) The notary public or clerk of court or any employee of the clerk shall be immune from civil or criminal liability as a result of providing the affidavit, assisting in the completion of the affidavit, or recording of the affidavit form as prescribed in R.S. 9:5501.1.

B. The judgment creditor shall sign the acknowledgment in the affidavit of distinction as provided in R.S. 9:5501.1 within ten days after the date of receipt of the affidavit, after ascertaining that the affiant is not the debtor named in the judgment. The judgment creditor shall be liable for any damages, attorney fees, and expenses arising out of his failure to sign the acknowledgment without good cause. The affiant shall be liable for any damages, attorney fees, and expenses occasioned by a fraudulently executed affidavit of distinction.

C. The procedure established in this Section for executing an affidavit of distinction shall not be the exclusive means of clarifying that an owner of immovable property with a name similar to that of a judgment debtor is not the same person as such judgment debtor.

Acts 1985, No. 839, §1; Acts 1997, No. 1200, §1.



RS 9:5501.1 - Sworn affidavit; form

§5501.1. Sworn affidavit; form

A. Notwithstanding the provisions of R.S. 13:841 et seq. the clerks of the several district courts shall provide to any person who makes a request the following affidavit and acknowledgment form and shall notarize and record the affidavit subject to a fee to be established by the clerk or the recorder of mortgages.

B. The affidavit and the acknowledgment concerning the distinction or identity of a person shall comply with the requirements of R.S. 9:5501 and 5503 if it provides all the information required or set forth in the following form:

STATE OF LOUISIANA

PARISH OF

AFFIDAVIT

Before me, the undersigned authority
,

personally came and appeared:

(Affiant)
,
(marital status and mailing address
), who after being duly sworn, deposed as follows:

I,
(Affiant)
, being of sound mind acknowledge and understand that any intentional falsification of information I am about to provide shall subject me to penalties for the crime of injuring public records and false swearing.

My full name is
. I am
years old and I was born on
(Month) (Day) (Year)
at
(City, Parish/County and State of Birth)
. My social security number is
. I presently reside at
and my previous addresses for the preceding 10 years were
,
. Name and address of my employer
; Name and address of location of employment
; Occupation
; Marital status
, If married full name of spouse
(Maiden name if applicable)
; spouse's social security number
.

I HEREBY AFFIRM AND ATTEST, under penalty of law, that I am not the same person as the debtor or debtors named in the following described recorded judgments, liens, privileges, or mortgages:

(1) (Identification of recorded judgments, liens, privileges, or mortgages.)

I HEREBY FURTHER AFFIRM AND ATTEST, that on the ____ day of _____________,______, I mailed a copy of the affidavit to each judgment creditor listed in the affidavit at his last known address by registered mail and hereby submit proof of said certified mailing.

I HEREBY FURTHER AFFIRM AND ATTEST, that the Judgment Creditor has failed to comply with R.S. 9:5501 and I hereby execute this affidavit of identity to establish that I am not the same person identified as the debtor in the said recorded judgments, liens, privileges, mortgages or other such documents itemized above.

Thus done, read and signed at ____________________, State of Louisiana, this ______day of __________, _______.

WITNESSES:

_________________

______________________

_________________

Affiant

________________________

Notary Public

Acknowledgment

I,(we),
(Name of Judgment Creditor )
hereby acknowledge that the above named affiant is not the same person identified or named in the above identified or described
(judgment, lien, privilege, or mortgage)
and that the property of the affiant is not subject to the judicial mortgage resulting from the judgment.

Thus done, read and signed at
, State of Louisiana, this
day of the month of
,
.

Judgment Creditor

Notary Public

Acts 1997, No. 1200, §1.



RS 9:5502 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5502. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5503 - Affidavit of identity; content; effect; penalty for falsifying

§5503. Affidavit of identity; content; effect; penalty for falsifying

A. If the judgment creditor cannot be located or does not comply with R.S. 9:5501, any person may execute before a notary public or any authorized employee of the clerk's office on a form provided by the clerk of court and file for record in the office of clerk of court or the office of the recorder of mortgages an affidavit of identity as set forth in R.S. 9:5501.1 to establish that he is not the same person identified as the debtor in one or more recorded judgments, liens, privileges, mortgages, or other such documents.

B. The affiant shall mail a copy of the affidavit to each judgment creditor listed in the affidavit at his last known address by registered mail. The clerk of court or recorder of mortgages shall not record the affidavit unless the affiant can show proof of mailing.

C. The intentional falsification of information by the affiant in an affidavit of identity filed in the office of a recorder of mortgages constitutes the crime of injuring public records. The affiant shall also be liable for any damages, attorney fees, and expenses occasioned by a fraudulently executed affidavit of identity.

D. The procedure established in this Section for executing the affidavit of identity shall not be the exclusive means of clarifying that an individual with a name similar to that of a judgment debtor is not the same person as such judgment debtor.

E. The clerk of court or recorder of mortgages may not charge more than eighteen dollars to prepare and record the first page of the affidavit filed by a single affiant including the acknowledgment returned by those judgment creditors designated by the affiant, executed pursuant to R.S. 9:5501 or this Section, plus six dollars for each subsequent page, and three dollars for each name after the first name that is required to be indexed.

Acts 1991, No. 559, §1; Acts 1997, No. 1200, §1.



RS 9:5504 - Privileges and liens in favor of state, parish, or municipal bodies

§5504. Privileges and liens in favor of state, parish, or municipal bodies

Liens and privileges against property granted in favor of parishes or municipalities for assessments for public improvements or for reasonable charges imposed on property pursuant to the provisions of R.S. 33:1236, 4752, 4753, 4754, 4766, 5062, or 5062.1, or R.S. 13:2575 are not effective against third parties until filed in the mortgage records. If the liens or privileges are placed on the ad valorem property tax bill, the sheriff shall remove them upon request of an interested party whose interest in the property was acquired prior to the recording of the lien in the mortgage records.

Acts 2010, No. 279, §1.



RS 9:5521 - SHIP MORTGAGE LAW

CHAPTER 4. SHIP MORTGAGE LAW

§5521. Short title

This Chapter shall be known and may be cited as the Ship Mortgage Law.

Added by Acts 1975, No. 368, §1.



RS 9:5522 - Definitions

§5522. Definitions

In this Chapter unless the context otherwise requires:

(a) "Contract" means a written agreement for the construction of a ship.

(b) "Ship" means a tug, pushboat, pullboat, barge, dredge, or other vessel or watercraft of more than fifty tons gross weight to be constructed within the state of Louisiana.

(c) "Work" means in the case of a ship having a keel, the keel, and in the case of a ship not having a keel, the bottom plates, and all materials, machinery, equipment, components, and fabrications forming a part of the ship when permanently installed in place.

(d) "Builder" means the person undertaking or contracting to build a ship pursuant to a contract or otherwise.

(e) "Purchaser" means the person for whom a ship is to be constructed pursuant to a contract.

(f) "Person" includes an individual, corporation, trust, partnership, joint venture, or other organization.

(g) "Materials" means all materials (other than piping, cables, fittings, and other materials taken out of builder's stock), all items of machinery, and all items of equipment (other than equipment taken out of builder's stock) which are purchased or acquired for use in the construction of the ship, which will, when so used, form a part of the ship and which have been delivered to the shipyard.

(h) "Components" means all parts and components of a ship which are fabricated by the builder for use in the construction of the ship, which will, when so used, form a part of the ship and the fabrication of which is commenced at the shipyard.

(i) "Hull Number" means the number assigned to a ship by the builder.

(j) "Shipyard" means the shipyard or place of business where a ship is to be constructed.

Added by Acts 1975, No. 368, §1. Amended by Acts 1976, No. 374, §1.



RS 9:5523 - Identifying numbers

§5523. Identifying numbers

A. Every builder shall assign a hull number to each ship to be constructed by such builder.

B. The builder shall affix a plaque showing the name of the builder, the hull number, and the parish in which the ship is to be constructed, to the keel of the ship, if the ship has a keel, or to the bottom plates, if the ship does not have a keel, when laid, so as to be clearly visible at all times during the performance of the work and until the decking is laid. At such time as the decking is laid, the aforementioned plaque shall be removed and permanently affixed to the weather deck so as to be clearly visible at all times during continuance of the work and after completion.

C. The builder shall mark or stamp on all materials, title to which is in the purchaser, and all materials, title to which is in the builder and on which the builder has granted a mortgage pursuant to this Chapter, the hull number of the ship of which such materials will form a part, upon the delivery of such materials to the shipyard, or alternatively, maintain records which will identify with certainty all such materials with the hull number of the ship under construction.

D. The builder shall mark or stamp on all components, title to which is in the purchaser, and all components, title to which is in the builder and on which the builder has granted a mortgage pursuant to this Chapter, the hull number of the ship of which such components will form a part, upon commencement of the fabrication thereof, or alternatively, maintain records which will identify with certainty all such components with the hull number of the ship under construction.

E. Each contract shall state the hull number of the ship to be constructed pursuant to the contract.

Added by Acts 1975, No. 368, §1. Amended by Acts 1976, No. 374, §2.



RS 9:5524 - Title to work; materials and components

§5524. Title to work; materials and components

A. Whenever a contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, the work shall be deemed to have been delivered to, and title to the work shall be vested in, the purchaser as and when performed, and title to the ship shall be vested in the purchaser upon completion thereof.

B. If the contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, and provides that title to the materials shall vest in the purchaser as and when delivered to the shipyard, the materials shall be deemed to have been delivered to the purchaser and title thereto shall vest in the purchaser as and when delivered to the shipyard.

C. If the contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, and provides that title to the components shall vest in the purchaser as and when fabricated, the components shall be deemed to have been delivered to the purchaser and title thereto shall vest in the purchaser as and when fabricated.

D. No other person shall acquire any rights in the work, materials, components, or completed ship, title to which is vested in the purchaser, by purchase from the builder and no such work, materials, components, or ship shall be liable to seizure and attachment in behalf of the creditors of the builder, but nothing contained in this Chapter shall affect any rights or privileges granted by law to sellers, laborers, and suppliers of materials in the construction of the ship or to the builder.

E. If a contract does not provide that the purchaser shall be the owner of the ship to be constructed pursuant to the contract or if there is no contract for the construction of the ship, the purchaser shall not acquire any title to the work or any materials or components or the completed ship prior to the completion of the ship and the delivery thereof to the purchaser, notwithstanding any agreement or arrangement to the contrary.

Added by Acts 1975, No. 368, §1.



RS 9:5525 - Mortgage of ships; materials and components

§5525. Mortgage of ships; materials and components

A. Whenever a contract provides that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, it shall be lawful for the purchaser, by complying with the provisions of this Chapter, to mortgage, and after Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective, to grant a security interest on the ship, either before construction thereof has commenced or during the construction thereof, to secure the performance of any obligation, including future advances, and such mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws shall attach to the work, and to any and all materials and components title to which is vested in the purchaser, as and when the title thereto vests in the purchaser, and to the ship upon completion.

B. If a contract does not provide that the purchaser shall be the owner of the ship to be constructed pursuant to the contract and title to the work shall vest in the purchaser as and when performed, or if there is no contract for the construction of the ship, it shall be lawful for the builder, by complying with the provisions of this Chapter, to mortgage, and after the time Chapter 9 of the Louisiana Commercial Laws becomes effective, to grant a security interest on the ship, either before the construction thereof has commenced or during the construction thereof, to secure the performance of any obligation, including future advances, and such mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws shall attach to the work as and when performed, the materials as and when delivered to the shipyard and the components as and when fabricated, and to the ship upon completion. However, the mortgage or security interest shall not attach to any materials or components expressly excluded from the mortgage or security agreement.

Added by Acts 1975, No. 368, §1; Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5526 - Mortgage to be in writing; description and content

§5526. Mortgage to be in writing; description and content

Every mortgage of a ship subject to this Chapter entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective shall be in writing and shall state the hull number of the mortgaged ship, and the location of the shipyard at which the mortgaged ship will be or is being constructed. The obligation secured by the mortgage shall be described, the exact sum secured thereby shall be stated or, if the same is to secure future advances, then the maximum amount thereof shall be stated, and there shall also be stated whether the sum is payable on demand or at which fixed or determinable future time. Every security agreement affecting a ship subject to this Chapter entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective shall comply with the requirements otherwise applicable under Chapter 9.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5527 - Authentication; filing; fee

§5527. Authentication; filing; fee

In order to affect third persons, every mortgage of a ship subject to this Chapter entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective shall be by authentic act, or by private act, duly authenticated in any manner provided by law. A multiple original of every such act of mortgage shall be filed in the office of the recorder of mortgages of the parish where the mortgaged ship is to be constructed according to the terms of the mortgage instrument and also in the office of the recorder of mortgages for the parish of the mortgagor's domicile, if the mortgagor is domiciled in the state. If the mortgagor is not domiciled in the state, filing in the office of the recorder of mortgages of the parish where the ship is to be constructed according to the terms of the mortgage instrument will be sufficient. Upon receipt of the instrument the recorders of mortgages shall note thereon the date, hour, and minute of receiving it and shall record it in their respective offices. The recorder of mortgages immediately shall cause to be endorsed on the instrument his certificate of recordation. For these services each recorder of mortgages shall receive two dollars. Every security interest affecting a ship subject to this Chapter entered into after Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective shall be created and perfected in the manner provided under Chapter 9.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5528 - Effect of filing; rights and privileges retained

§5528. Effect of filing; rights and privileges retained

Every mortgage of a ship shall be effective as against third persons from the time of filing in the proper offices, and the filing shall be notice to all parties of the existence of the mortgage, which shall be superior in rank to any privilege or preference arising subsequent thereto, but nothing contained in this Chapter shall affect any rights or privileges granted by law to sellers, laborers, and suppliers of materials in the construction of the ship or to the builder.

Added by Acts 1975, No. 368, §1.



RS 9:5529 - Ship mortgage book; form

§5529. Ship mortgage book; form

For the purposes of this Chapter, it shall be sufficient for the recorders of mortgages each to keep a book to be known as the ship mortgage book, which shall be ruled off into columns, with the headings as follows:

Time of filing for Recordation; Name of Mortgagor; Name of Mortgagee; Date of Instrument; Amount secured; When Due; Hull number of Ship mortgaged; Builder; Remarks.

Added by Acts 1975, No. 368, §1.



RS 9:5530 - Cancellation; reinscription; fee

§5530. Cancellation; reinscription; fee

A. When any mortgage of a ship under this Chapter shall have been fully paid or satisfied the mortgage may be cancelled in any manner provided by law for the cancellation of mortgages on immovable property. The effect of a mortgage of a ship shall cease if the inscription thereof has not been renewed in the same manner in which it was first made by the recorder of mortgages within one year after the date of the last installment provided for in such mortgage or within five years after the date of execution of the act of mortgage, whichever is later. Reinscription shall renew the effect of the mortgage for the amount unpaid for a period of two years from the date of the reinscription and further renewals may be made thereafter from time to time, the effect of each new reinscription being for two years from its date. The recorder of mortgages shall each receive one dollar for each cancellation and two dollars for each reinscription of a mortgage under this Chapter.

B. Recorders of mortgages may destroy the records of mortgages of ships in their respective offices two years after the date of the last installment provided for in such mortgage or six years after the date of execution of the act of mortgage, whichever is later, unless they have been reinscribed in the form and manner herein provided.

Added by Acts 1975, No. 368, §1.



RS 9:5531 - Failure to affix hull number; removal of hull number; penalty

§5531. Failure to affix hull number; removal of hull number; penalty

If the builder shall fail to affix a plaque or to mark or stamp any materials or components, or fail to maintain records as an alternative to marking or stamping any materials or components, as provided in R.S. 9:5523, or if any person removes, other than for the purpose of repair of the ship, obliterates or defaces, or having removed for the purpose of repair of the ship fails to promptly replace a plaque affixed as provided in R.S. 9:5523, or if any person removes, obliterates or defaces the hull number marked or stamped on any materials or components as provided in R.S. 9:5523, prior to the time such materials are incorporated into the work or the components or the components are incorporated into the work, as the case may be, he shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1. Amended by Acts 1976, No. 374, §3.



RS 9:5532 - Mortgaging with fraudulent intent; penalty

§5532. Mortgaging with fraudulent intent; penalty

If any person shall fraudulently give or attempt to give a mortgage or a security interest under Chapter 9 of the Louisiana Commercial Laws on a ship subject to this Chapter without being the owner thereof or without having the proper authority to represent the owner thereof or if any person shall fraudulently give a mortgage or security interest on a ship subject to this Chapter without fully disclosing in writing or causing to be written into the act of mortgage the description and the amount, if known, of any existing liens, privileges, or encumbrances on the ship mortgaged, he shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5533 - Disposal of mortgaged ship with fraudulent intent; penalty

§5533. Disposal of mortgaged ship with fraudulent intent; penalty

Any person who, having executed a mortgage or security agreement under Chapter 9 of the Louisiana Commercial Laws on a ship subject to this Chapter, sells, assigns, exchanges, injures, destroys, conceals, or otherwise disposes of the work or the completed ship with fraudulent intent to defeat the mortgage or security interest, or removes the work or the completed ship from the location designated in the act of mortgage or security agreement at which the ship is to be constructed without the written consent of the mortgagee or secured party and with fraudulent intent to defeat the mortgage or security interest, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1. Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5534 - Acceleration of maturity date, grounds for

§5534. Acceleration of maturity date, grounds for

The obligation secured by the act of mortgage shall, at the option of the creditor or holder of the mortgage note, forthwith mature and become due and payable and the mortgagee shall be entitled to enforce the collection of the obligation secured by the mortgage immediately and in the manner provided, in any case where the mortgagor shall have committed any of the practices denounced by R.S. 9:5531, R.S. 9:5532, and R.S. 9:5533. These provisions for acceleration of the mortgage debt shall not be construed as excluding the operation of any other statutory provision, or any lawful stipulation between the parties, accelerating the maturity of the obligation secured by the mortgage.

Added by Acts 1975, No. 368, §1.



RS 9:5535 - Fraudulent release of mortgage; penalty

§5535. Fraudulent release of mortgage; penalty

If any mortgagee named in a mortgage of a ship, and not being at the time the owner and holder of the debt secured, shall fraudulently execute a release or satisfaction of said mortgage, he shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1975, No. 368, §1.



RS 9:5536 - Remedies of creditors

§5536. Remedies of creditors

All laws and rules and all remedies and processes now or hereafter made available to creditors for the protection or enforcement of their rights under mortgages affecting immovables shall be available to creditors of obligations secured by mortgages affecting ships; the right of executory process is hereby specifically granted to all creditors on work, materials, and components and completed ships as hereinabove set forth whether their rights shall arise under the terms of authentic act or acts under private signature duly acknowledged.

Added by Acts 1975, No. 368, §1.



RS 9:5537 - Ship mortgage certificates; fee

§5537. Ship mortgage certificates; fee

When so requested recorders of mortgages shall furnish a certificate in the name or names requested showing all uncancelled mortgages on a ship which operate upon the ship described in the request, and shall receive as a fee therefor the sum of three dollars for the first name and the sum of one dollar for each additional name. Whenever said certificate contains more than one hundred fifty words, he shall charge thirty-five cents for each additional one hundred words or fraction thereof.

Added by Acts 1975, No. 368, §1.



RS 9:5538 - Relation to Chapter 9 of the Louisiana Commercial Laws

§5538. Relation to Chapter 9 of the Louisiana Commercial Laws

A. This Chapter shall apply to Louisiana ship mortgages that were entered into prior to the time Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) became effective, including without limitation those continuing mortgages that affect a property acquired after the effective date and those mortgages that may secure future obligations, lines of credit and other ongoing credit facilities.

B. The provisions of R.S. 9:5522, 5523, 5524, 5525, 5531, 5532, 5533, and 5534 shall continue to apply to the security interests and agreements concerning ships under construction that are entered into under Chapter 9 of the Louisiana Commercial Laws.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5550 - COLLATERAL MORTGAGES AND

CHAPTER 5. COLLATERAL MORTGAGES AND

VENDOR'S PRIVILEGES: EFFECTIVE DATE OF

COLLATERAL MORTGAGES, RELATIONSHIP OF

COLLATERAL MORTGAGES TO CHAPTER 9 OF THE LOUISIANA

COMMERCIAL LAWS AND DEFENSES TO ENFORCEMENT

§5550. Definitions

The following words, phrases, and terms as used in this Part shall be defined and construed as follows:

(1) "Collateral mortgage" shall mean a mortgage that is given to secure a written obligation, such as a collateral mortgage note, negotiable or nonnegotiable instrument, or other written evidence of debt, that is issued, pledged, or otherwise used as security for another obligation. A collateral mortgage or collateral chattel mortgage may provide on its face that the mortgage is granted in favor of a designated mortgagee and any future holder or holders of the collateral mortgage note.

(2) "Vendor's privilege" shall mean a vendor's lien or vendor's privilege on immovable property that secures a written obligation, such as a collateral mortgage note, negotiable or nonnegotiable instrument, or other written evidence of debt.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1991, No. 377, §3, eff. Jan. 1, 1992.



RS 9:5551 - Effective date of a collateral mortgage

§5551. Effective date of a collateral mortgage

A. A collateral mortgage becomes effective as to third parties, subject to the requirements of registry of the collateral mortgage, when a security interest is perfected in the obligation secured by the collateral mortgage in accordance with the provisions of Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq.

B. A collateral mortgage takes its rank and priority from the time it becomes effective as to third parties. Once it becomes effective, as long as the effects of recordation continues in accordance with Articles 3328 through 3334 of the Civil Code, a collateral mortgage remains effective as to third parties (notwithstanding any intermediate period when the security interest in the secured obligation becomes unperfected) as long as the secured party or his agent or his successor retains possession of the collateral mortgage note or other written obligation, or the obligation secured by the mortgage otherwise remains enforceable according to its terms, by the secured party or his successor.

C. As long as the effects of registry of the collateral mortgage continue, in accordance with Articles 3328 through 3334 of the Civil Code, if there is a termination, remission, or release of possession of the written obligation, a collateral mortgage takes its rank and priority from the time a new security interest is perfected in the written obligation, regardless of whether the secured party is the original secured party, his successor, or a new or different secured party.

D. The provisions of this Section shall become effective on January 1, 1990.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1989, No. 598, §1, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990; Acts 1991, No. 377, §3, eff. Jan. 1, 1992; Acts 1995, No. 1087, §3; Acts 2001, No. 128, §4, eff. July 1, 2001.



RS 9:5552 - Defenses to enforcement of a collateral mortgage

§5552. Defenses to enforcement of a collateral mortgage

A. If the obligor of the written obligation that the collateral mortgage secures does not raise the following defenses or claim the extinction of the collateral mortgage, then the mortgagor may not raise as a defense to the enforcement or claim the extinction of the collateral mortgage for any cause, other than forged signatures, based on the invalidity or unenforceability of the written obligation, or the extinction of the written obligation.

B. If neither the obligor of the written obligation that the collateral mortgage secures nor the mortgagor raises the following defenses or claims the extinction of the collateral mortgage, then, as long as the effects of registry continue in accordance with Article 3369 of the Civil Code, third persons may not raise as a defense to the enforcement or claim the extinction of the collateral mortgage for any cause, other than forged signatures, based on the invalidity or unenforceability of the written obligation, or the extinction of the written obligation.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989.



RS 9:5553 - Defenses to enforcement of a vendor's privilege

§5553. Defenses to enforcement of a vendor's privilege

If the obligor of the written obligation that the vendor's privilege secures does not raise the following defenses or claim the extinction of the vendor's privilege, then, as long as the effects of recordation continue in accordance with Articles 3328 through 3334 of the Civil Code, third persons may not raise as a defense to the enforcement or claim the extinction of the vendor's privilege for any cause, other than forged signatures, based on: the invalidity of the written obligation; the extinction of the written obligation; or the lack of registry or any deficiency in registry of any transfer, assignment, or pledge of the written obligation from the original vendee.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1989, No. 598, §1, eff. Sept. 1, 1989; Acts 1995, No. 1087, §3.



RS 9:5554 - No requirement of registry of transfer, assignment, pledge, or security interest in or of the written obligation, collateral mortgage, or vendor's privilege

§5554. No requirement of registry of transfer, assignment, pledge, or security interest in or of the written obligation, collateral mortgage, or vendor's privilege

There is no requirement that there be registry of:

(1) Any evidence of pledge of the written obligation secured by a collateral mortgage or a vendor's privilege.

(2) Any transfer or assignment of the written obligation secured by a collateral mortgage or a vendor's privilege, or of the collateral mortgage or vendor's privilege.

(3) Any security interest in a collateral mortgage or vendor's privilege or written obligation secured by either.

Acts 1989, No. 137, §7, eff. Sept. 1, 1989; Acts 1990, No. 1079, §3, eff. Sept. 1, 1990.



RS 9:5555 - Executory process in the case of notes or other obligations not paraphed for identification with the mortgage

§5555. Executory process in the case of notes or other obligations not paraphed for identification with the mortgage

A. In accordance with Code of Civil Procedure Article 2636(8), there is no requirement that a note or other written obligation secured by a mortgage be paraphed for identification with the mortgage in order for the mortgagee to have the right to foreclose under the mortgage utilizing Louisiana executory process procedures. For purposes of executory process, the existence, amount, terms, and maturity of the note or other written obligation not evidenced by an instrument paraphed for identification with the act of mortgage or privilege may be proved by affidavit or verified petition.

B. The affidavit or verified petition may be based upon personal knowledge or upon information and belief derived from the records kept in the ordinary course of business of the mortgagee, the creditor whose claim is secured by the privilege, or any other person. The affidavit or verified petition need not particularize or specifically identify the records or date upon which such knowledge, information or belief is based.

C. The affidavit shall be deemed to provide authentic evidence of the existence, amount, terms, and maturity of the obligation for executory process purposes.

Acts 1991, No. 652, §2, eff. Jan. 1, 1992; Acts 1993, No. 948, §2, eff. Jan. 1, 1994; Acts 1995, No. 1087, §3.



RS 9:5556 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§5556. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 9:5557 - Obligation to grant release of mortgage

§5557. Obligation to grant release of mortgage

A. The provisions of this Section shall apply only to mortgages recorded prior to January 1, 2012.

B. Upon extinction of the mortgage, the mortgagor or his successor may request the mortgagee to provide a written act of release directing the recorder to erase the mortgage from his records. The mortgagee shall deliver the act of release to the mortgagor within sixty days of receiving the request. If the mortgagee fails to deliver the act timely and in a form susceptible of recordation, the mortgagor may, by summary proceedings instituted against the mortgagee in the parish where the mortgaged property is located, obtain a judgment ordering the mortgage to be erased from the records and for the costs, reasonable attorneys fees, and any damages he has suffered from the mortgagee's default.

C. This Section does not apply to a mortgage insofar as it secures payment of a note or other instrument paraphed for identification with the act of mortgage by the notary before whom it is executed.

Acts 1991, No. 652, §2, eff. Jan. 1, 1992; Acts 2011, No. 342, §1, eff. Jan. 1, 2012.



RS 9:5601 - PRESCRIPTION

CODE TITLE XXIII--OCCUPANCY AND POSSESSION

(BLANK)

CODE TITLE XXIV--PRESCRIPTION

CHAPTER 1. PRESCRIPTION

PART I. PERIODS OF PRESCRIPTION

SUBPART A. ONE YEAR

§5601. Crops; injury, destruction, or loss of profits; non-delivery or non-acceptance

The following actions are prescribed by one year:

(1) That for damages for the injury to or destruction of or the profits lost on a crop, in whole or in part, reckoning from the day the act occurred, or from the day the cause ceased if the cause was a continuing one.

(2) That for damages for the value of the whole or a portion of a crop contracted to be sold, resulting from the non-delivery or non-acceptance of the crops, reckoning from the day by which the crops were to have been delivered or accepted, or from the last day of the period, if the crops were to have been delivered or accepted over a period.



RS 9:5602 - Contracts for work and labor; New Orleans

§5602. Contracts for work and labor; New Orleans

The following actions are prescribed by one year:

(1) Those for the enforcement of any contract entered into with the municipal corporation of New Orleans for work and labor to be performed, reckoning from the expiration of the time within which the contract was required to be performed.

(2) Those for the recovery of damages in favor of the contractors for breach of any such contract on the part of such municipal corporation, reckoning from the day the damages are alleged to have arisen.



RS 9:5603 - Public ways; damages due to grading

§5603. Public ways; damages due to grading

Actions for the recovery of damages to person or property by reason of the grading of any public way by any municipality are prescribed by one year, reckoning from the time the damage was sustained.



RS 9:5604 - Actions for professional accounting liability

§5604. Actions for professional accounting liability

A. No action for damages against any accountant duly licensed under the laws of this state, or any firm as defined in R.S. 37:71, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide professional accounting service shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged act, omission, or neglect occurred. However, with respect to any alleged act, omission, or neglect occurring prior to September 7, 1990, actions must, in all events, be filed in a court of competent jurisdiction and proper venue on or before September 7, 1993, without regard to the date of discovery of the alleged act, omission, or neglect. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any accountant duly licensed under the laws of this state, or any firm as defined in R.S. 37:71, whether based on tort or breach of contract or otherwise arising out of an engagement to provide professional accounting service, the prescriptive and peremptive period shall be governed exclusively by this Section and the scope of the accountant's duty to clients and nonclients shall be determined exclusively by applicable Louisiana rules of law, regardless of the domicile of the parties involved.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

F. The peremptive periods provided in Subsections A and B of this Section shall not apply to any proceedings initiated by the State Board of Certified Public Accountants of Louisiana.

Acts 1990, No. 683, §1; Acts 1992, No. 611, §1; Acts 1995, No. 190, §1.



RS 9:5605 - Actions for legal malpractice

§5605. Actions for legal malpractice

A. No action for damages against any attorney at law duly admitted to practice in this state, any partnership of such attorneys at law, or any professional corporation, company, organization, association, enterprise, or other commercial business or professional combination authorized by the laws of this state to engage in the practice of law, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide legal services shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered; however, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged act, omission, or neglect occurred. However, with respect to any alleged act, omission, or neglect occurring prior to September 7, 1990, actions must, in all events, be filed in a court of competent jurisdiction and proper venue on or before September 7, 1993, without regard to the date of discovery of the alleged act, omission, or neglect. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any attorney at law duly admitted to practice in this state, any partnership of such attorneys at law, or any professional law corporation, company, organization, association, enterprise, or other commercial business or professional combination authorized by the laws of this state to engage in the practice of law, the prescriptive and peremptive period shall be governed exclusively by this Section.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

Acts 1990, No. 683, §1; Acts 1992, No. 611, §1.



RS 9:5605.1 - Theft of client funds; prescription

§5605.1. Theft of client funds; prescription

A. Notwithstanding the provisions of R.S. 9:5605, prescription of a claim of theft or misappropriation of funds of a client by the client's attorney shall be interrupted by the filing of a complaint with the Office of Disciplinary Counsel, Louisiana Attorney Disciplinary Board, by the client alleging the theft or misappropriation of the funds of the client.

B. The record of the hearing of the Office of Disciplinary Counsel, Louisiana Attorney Disciplinary Board, held to review the claim of theft or misappropriation of the funds of the client may be admissible as evidence in the civil action brought to recover the stolen or misappropriated funds, and in such action, the court may award reasonable attorney fees to the client.

Acts 2003, No. 1154, §1.



RS 9:5606 - Actions for professional insurance agent liability

§5606. Actions for professional insurance agent liability

A. No action for damages against any insurance agent, broker, solicitor, or other similar licensee under this state, whether based upon tort, or breach of contract, or otherwise, arising out of an engagement to provide insurance services shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered. However, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

C. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

D. The one-year and three-year periods of limitation provided in Subsection A of this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

Acts 1991, No. 764, §1; Acts 1999, No. 905, §1.



RS 9:5607 - Actions against a professional engineer, surveyor, professional interior designer, architect, real estate developer; peremptive periods

§5607. Actions against a professional engineer, surveyor, professional interior designer, architect, real estate developer; peremptive periods

A. No action for damages against any professional engineer, surveyor, engineer intern, surveyor intern, or licensee as defined in R.S. 37:682, or any professional architect, landscape architect, architect intern, or agent as defined in R.S. 37:141, or professional interior designer, or licensee as defined in R.S. 37:3171,1 or other similar licensee licensed under the laws of this state, or real estate developer relative to development plans which have been certified by a professional engineer or professional architect, whether based upon tort, or breach of contract, or otherwise arising out of an engagement to provide any manner of movable or immovable planning, construction, design, or building, which may include but is not limited to consultation, planning, designs, drawings, specifications, investigation, evaluation, measuring, or administration related to any building, construction, demolition, or work, shall be brought unless filed in a court of competent jurisdiction and proper venue at the latest within five years from:

(1) The date of registry in the mortgage office of acceptance of the work by owner; or

(2) The date the owner has occupied or taken possession of the improvement, in whole or in part, if no such acceptance is recorded; or

(3) The date the person furnishing such services has completed the services with regard to actions against that person, if the person performing or furnishing the services, as described herein, does not render the services preparatory to construction, or if the person furnishes such services preparatory to construction but the person furnishing such services does not perform any inspection of the work.

B. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

C. The five-year period of limitation provided for in Subsection A of this Section is a peremptive period within the meaning of Civil Code Article 3458 and in accordance with Civil Code Article 3461, may not be renounced, interrupted, or suspended.

D. The provisions of this Section shall take precedence over and supersede the provisions of R.S. 9:2772 and Civil Code Articles 2762 and 3545.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

F. The peremptive periods provided in Subsections A and B of this Section shall not apply to any proceedings initiated by the Louisiana Professional Engineering and Land Surveying Board or the State Board of Architectural Examiners.

Acts 2003, No. 854, §1; Acts 2006, No. 732, §1.

1As appears in enrolled bill.



RS 9:5608 - Actions against home inspectors

§5608. Actions against home inspectors

A. No action for damages against any home inspector duly licensed under the laws of this state or against any home inspection company, whether based in tort, breach of contract, or otherwise, arising out of a home inspection or report performed or prepared by the home inspector shall be brought unless filed in a court of competent jurisdiction and proper venue within one year from the date the act, omission, or neglect is alleged to have occurred.

B. The prescriptive period provided in Subsection A of this Section shall not apply in cases of fraud, as defined in Civil Code Article 1953.

C. The prescriptive period provided in Subsection A of this Section shall not apply to any proceedings initiated by the Louisiana State Board of Home Inspectors.

D. The provisions of this Section shall not apply to the inspection of new homes which are subject to the provisions of R.S. 9:3141 et seq.

Acts 2004, No. 437, §1.



RS 9:5609 - Contracts to buy or sell; peremption of the effect of recordation; prescription for actions

§5609. Contracts to buy or sell; peremption of the effect of recordation; prescription for actions

A. The effect of recording in the conveyance records of a contract to buy or sell an immovable shall cease one year from the date of its recordation, unless prior thereto one of the parties to the contract causes it to be reinscribed in the same manner as the reinscription of a mortgage as provided by Article 3362 of the Civil Code. Such a reinscription shall continue the effect of recordation for one year and its effect may be renewed from time to time thereafter in the same manner. Except as provided in Paragraph B, the effect of recordation shall thereafter cease upon the lapse of any continuous twelve-month period during which the contract is not reinscribed.

B. The filing of a notice of lis pendens of a suit to enforce a recorded contract to buy or sell the immovable that is then effective as provided in Paragraph A shall continue the effect of recordation in the manner and to the extent prescribed by Articles 3751 through 3753 of the Code of Civil Procedure, and reinscription of the contract shall thereafter not be required or have effect.

C. A contract recorded pursuant to Paragraph A shall be canceled from the records by the recorder upon the written request of any person after the effect of its inscription has ceased as herein provided or as provided by Article 3753 of the Code of Civil Procedure.

Acts 2006, No. 701, §1, eff. Aug. 15, 2007.



RS 9:5621 - Acts of succession representative

SUBPART B. TWO YEARS

§5621. Acts of succession representative

Actions against any person who has served as curator of a vacant succession or as administrator, testamentary executor, or dative testamentary executor of a succession in this state, or against the surety on his bond, arising out of any act the succession representative, as such, may have done or failed to do, are prescribed by two years, reckoning from the day of the judgment homologating the final account.

This prescription shall not be suspended or interrupted because of the incapacity of the person who might bring the action, reserving to him his recourse against his tutor or curator.

This prescription does not apply to actions for the recovery of any funds or other property misappropriated by the succession representative nor to actions for any amount not paid in accordance with the proposed payments shown on the final account.



RS 9:5622 - Informalities in auction sales, two and five year prescription.

§5622. Informalities in auction sales, two and five year prescription.

All informalities of legal procedure connected with or growing out of any sale at public auction or at private sale of real or personal property made by any sheriff of the Parishes of this State, licensed auctioneer, or other persons authorized by an order of the courts of this State, to sell at public auction or at private sale, shall be prescribed against by those claiming under such sale after the lapse of two years from the time of making said sale, except where minors or interdicted persons were owners or part owners at the time of making it, and in the event of such ownership or part ownership by said minors or interdicted persons, the prescription thereon shall accrue after five years from the date of public adjudication or private sale thereof.

Amended by Acts 1932, No. 231; Acts 1960, No. 407, §1. Acts 1983, No. 173, §2, eff. January 1, 1984.



RS 9:5623 - Acts of sheriff; overpayments

§5623. Acts of sheriff; overpayments

The following actions against sheriffs and their sureties are prescribed by two years, reckoning from the day of the act of omission or commission:

(1) Those for the recovery of damages arising out of any act of misfeasance or nonfeasance by the sheriff.

(2) Repealed by Acts 1978, No. 710, §1.

(3) Those for the recovery of costs overpaid to the sheriff.



RS 9:5624 - Actions for damages to property damaged for public purposes

§5624. Actions for damages to property damaged for public purposes

When private property is damaged for public purposes any and all actions for such damages are prescribed by the prescription of two years, which shall begin to run after the completion and acceptance of the public works.

Added by Acts 1950, No. 421, §1; Acts 1987, No. 339, §1.



RS 9:5625 - Violation of zoning restriction, building restriction, or subdivision regulation

§5625. Violation of zoning restriction, building restriction, or subdivision regulation

A.(1) All actions civil or criminal, created by statute, ordinance, or otherwise, except those actions created for the purpose of amortization of nonconforming signs and billboards enacted in conformity with the provisions of R.S. 33:4722, which may be brought by parishes, municipalities, or their instrumentalities or by any person, firm, or corporation to require enforcement of and compliance with any zoning restriction, building restriction, or subdivision regulation, imposed by any parish, municipality, or an instrumentality thereof, and based upon the violation by any person, firm, or corporation of such restriction or regulation, must be brought within five years from the first act constituting the commission of the violation.

(2) Where a violation has existed for a period of two years prior to August 1, 1956, except those actions created for the purpose of amortization of nonconforming signs and billboards enacted in conformity with the provisions of R.S. 33:4722, the action must be brought within one year from and after August 1, 1956.

(3) With reference to violations of use regulations all such actions, civil or criminal, except those actions created for the purpose of amortization of nonconforming signs and billboards in conformity with the provisions of R.S. 33:4722, must be brought within five years from the date the parish, municipality, and the properly authorized instrumentality or agency thereof if such agency has been designated, first had been actually notified in writing of such violation.

(4) Except as relates to nonconforming signs and billboards, any prescription heretofore accrued by the passage of two years shall not be interrupted, disturbed, or lost by operation of the provisions of this Section.

B. In all cases where the prescription provided for herein has accrued, the particular property involved in the violation of the zoning restriction, building restriction or subdivision regulation shall enjoy the same legal status as land uses, construction features of buildings or subdivisions made nonconforming by the adoption of any zoning restriction, building restriction or subdivision regulation. However, the governing authority may provide for the removal of nonconforming signs and billboards in accord with the provisions of R.S. 33:4722.

C. Notwithstanding the provisions of Subsection A of this Section, the following provisions shall be applicable only to the parishes of East Baton Rouge and Jefferson or their instrumentalities. All actions, civil or criminal, created by statute, ordinance, or otherwise, except those actions created for the purpose of amortization of nonconforming signs and billboards enacted in conformity with the provisions of R.S. 33:4722, which may be brought by such parishes or their instrumentalities or by any person, firm, or corporation to require enforcement of and compliance with any zoning restriction, building restriction, or subdivision regulation, imposed by any such parish or their instrumentalities, and based upon the violation by any person, firm, or corporation of such restriction or regulation, must be brought within three years from the date such parish or its properly authorized instrumentality or agency, if such agency has been designated, received actual notice in writing of such violation, and except for violations of use regulations, all such actions, civil or criminal, must be brought within five years from the date of the first act constituting the commission of the violation. However, in the parish of East Baton Rouge, and municipalities included within such parish, all actions, civil or criminal, for violations of use regulations must be brought within five years from the date of the first act constituting the commission of the violation.

D. In the parishes of East Baton Rouge and Jefferson, in cases where the parish or its instrumentality, after receiving notification of violation, institutes an investigation or other administrative or judicial proceeding in order to seek a cessation of the violation and during the course of such investigation or proceeding makes the determination that the violation has in fact ceased, prescription shall be interrupted and if any recurrence or new violation commences thereafter, prescription will begin to accrue anew upon the date the parish or its properly authorized instrumentality or agency, if such agency has been designated, receives actual notice in writing of such recurrence or new violation. Except for violations of use regulations, all such actions, civil or criminal, must be brought within five years from the date of the recurrence or new act constituting the commission of the violation. However, in the parish of East Baton Rouge, and municipalities included within such parish, all actions, civil or criminal, for violations of use regulations must be brought within five years from the date of the first act constituting the commission of the violation.

E. The provisions of this Section shall supersede any other provisions of law inconsistent herewith.

F. The provisions of Subsections C and D of this Section shall not apply in the parish of Orleans or the city of New Orleans.

G.(1) The provisions of this Section shall not apply to property or areas which have been identified as historic districts, historical preservations or landmarks by any historic preservation district commission, landmarks commission, or the planning or zoning commission of a governing authority; however, the prescriptive period within which to bring an action to enforce a zoning restriction or regulation or a violation thereof shall be ten years from the first act constituting the commission of the violation.

(2) The provisions of this Subsection shall apply only to zoning or planning restrictions made by a municipality or parish, or other municipal or parish entity responsible for zoning, planning, or building restrictions.

(3)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, the prescriptive period set forth therein regarding any action to enforce a zoning restriction or regulation or a violation thereof in the Vieux Carre section of the city of New Orleans shall begin to run on the date the properly authorized agency of the city actually receives written notice of the violation.

(b) The provisions of Subparagraph (a) of this Paragraph shall not divest a person of any right obtained as a result of prescription that accrued prior to August 15, 2007.

Acts 1956, No. 455, §§1, 2. Amended by Acts 1962, No. 415, §1; Acts 1972, No. 54, §1; Acts 1993, No. 1025, §1, eff. June 27, 1993; Acts 1997, No. 491, §1, eff. July 3, 1997; Acts 1997, No. 1146, §1; Acts 2001, No. 871, §1; Acts 2007, No. 263, §1; Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:5626 - Actions and claims for lands and improvements used or destroyed for levees or levee drainage purposes

§5626. Actions and claims for lands and improvements used or destroyed for levees or levee drainage purposes

Notwithstanding any other law to the contrary, when lands are appropriated for levees or levee drainage purposes all claims and actions for payment for lands and improvements thereon actually used or destroyed for levees or levee drainage purposes shall prescribe within two years from the date on which the property was actually occupied and used or destroyed for construction of levees or levee drainage works. This prescription shall run against all those persons otherwise excepted by law.

Added by Acts 1958, Ex.Sess., No. 11, §1; Acts 1999, No. 739, §1, eff. July 2, 1999.



RS 9:5627 - Building encroaching on public way

§5627. Building encroaching on public way

A. A building that merely encroaches on a public way without preventing its use and which cannot be removed without causing substantial damage to its owner shall be permitted to remain. If it is demolished from any cause the owner shall be bound to restore to the public the part of the way upon which the building stood.

All actions to remove such a building shall be barred by prescription two years from the date of the commencement of said building or six months from the effective date of this Section, whichever occurs later; provided that all actions to remove such a building which became barred by prescription under Act No. 684 of 1970 shall remain barred.

B. This Section shall not apply where the encroachment is on public servitudes of drainage, levees, waterways, or on rights-of-way for public highways.

Added by Acts 1979, No. 350, §1, eff. July 10, 1979.



RS 9:5628 - Actions for medical malpractice

§5628. Actions for medical malpractice

A. No action for damages for injury or death against any physician, chiropractor, nurse, licensed midwife practitioner, dentist, psychologist, optometrist, hospital or nursing home duly licensed under the laws of this state, or community blood center or tissue bank as defined in R.S. 40:1299.41(A), whether based upon tort, or breach of contract, or otherwise, arising out of patient care shall be brought unless filed within one year from the date of the alleged act, omission, or neglect, or within one year from the date of discovery of the alleged act, omission, or neglect; however, even as to claims filed within one year from the date of such discovery, in all events such claims shall be filed at the latest within a period of three years from the date of the alleged act, omission, or neglect.

B. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

C. The provisions of this Section shall apply to all healthcare providers listed herein or defined in R.S. 40:1299.41 regardless of whether the healthcare provider avails itself of the protections and provisions of R.S. 40:1299.41 et seq., by fulfilling the requirements necessary to qualify as listed in R.S. 40:1299.42 and 1299.44.

Acts 1975, No. 808, §1; Acts 1976, No. 214, §1; Acts 1987, No. 915, §1, eff. Sept. 1, 1987; Acts 1990, No. 501, §1; Acts 1995, No. 818, §1; Acts 1995, No. 983, §1, eff. June 29, 1995; Acts 2001, No. 95, §1.



RS 9:5628.1 - Actions for liability from the use of blood or tissue

§5628.1. Actions for liability from the use of blood or tissue

A. No action for damages against any healthcare provider as defined in this Section, whether based upon negligence, products liability, strict liability, tort, breach of contract, or otherwise, arising out of the use of blood or tissue as defined in this Section shall be brought unless filed in a court of competent jurisdiction within one year from the date of the alleged cause of action or other act, omission, or neglect, or within one year from the date that the alleged cause of action or other act, omission, or neglect is discovered or should have been discovered; however, except as provided in Subsection B, even as to actions filed within one year from the date of such discovery, in all events such actions shall be filed at the latest within three years from the date of the act, omission, or neglect.

B. The provisions of this Section are remedial and apply to all causes of action without regard to the date when the alleged cause of action or other act, omission, or neglect occurred. However, with respect to any cause of action or other act, omission, or neglect occurring prior to July 1, 1997, actions against any healthcare provider as defined in this Section, must, in all events, be filed in a forum of competent jurisdiction on or before July 1, 2000. The three-year period of limitation provided in Subsection A of this Section is a peremptive period within the meaning of Civil Code Article 3458 and, in accordance with Civil Code Article 3461, shall not be renounced, interrupted, or suspended.

C. Notwithstanding any other law to the contrary, in all actions brought in this state against any healthcare provider as defined in this Section, whether based on strict liability, products liability, tort, breach of contract or otherwise arising out of the use of blood or tissue as defined in this Section, the prescriptive and peremptive periods shall be governed exclusively by this Section.

D. The provisions of this Section shall apply to all persons whether or not infirm or under disability of any kind and including minors and interdicts.

E. The peremptive period provided in Subsection A of this Section shall not apply in cases of intentional fraud or willful concealment.

F. As used in this Section:

(1) "Healthcare provider" includes those individuals and entities provided for in R.S. 9:2797, Civil Code Article 2322.1, R.S. 40:1299.39, and R.S. 40:1299.41 whether or not enrolled with the Patient's Compensation Fund.

(2) "The use of blood or tissue" means the screening, procurement, processing, distribution, transfusion, or any medical use of human blood, blood product and blood components of any kind and the transplantation or medical use of any human organ, human or approved animal tissue, tissue products or tissue components by any healthcare provider.

Acts 1999, No. 539, §3, eff. June 30, 1999.



RS 9:5629 - Uninsured motorist insurance claims

§5629. Uninsured motorist insurance claims

Actions for the recovery of damages sustained in motor vehicle accidents brought pursuant to uninsured motorist provisions in motor vehicle insurance policies are prescribed by two years reckoning from the date of the accident in which the damage was sustained.

Added by Acts 1977, No. 444, §1, eff. July 1, 1978.



RS 9:5630 - Actions by unrecognized successor against third persons

§5630. Actions by unrecognized successor against third persons

A. An action by a person who is a successor of a deceased person, and who has not been recognized as such in the judgment of possession rendered by a court of competent jurisdiction, to assert an interest in an immovable formerly owned by the deceased, against a third person who has acquired an interest in the immovable by onerous title from a person recognized as an heir or legatee of the deceased in the judgment of possession, or his successors, is prescribed in two years from the date of the finality of the judgment of possession.

B. This Section establishes a liberative prescription, and shall be applied both retrospectively and prospectively; however, any person whose rights would be adversely affected by this Section, shall have one year from the effective date of this Section* within which to assert the action described in Subsection A of this Section and if no such action is instituted within that time, such claim shall be forever barred.

C. "Third person" means a person other than one recognized as an heir or legatee of the deceased in the judgment of possession.

D. For the purposes of this Section, after thirty years from the date of recordation of a judgment of possession there shall be a conclusive presumption that the judgment was rendered by a court of competent jurisdiction.

Added by Acts 1981, No. 721, §1. Amended by Acts 1982, No. 37, §1. Acts 1984, No. 394, §1, eff. July 6, 1984; Acts 1988, No. 312, §1.

*As appears in enrolled Act.



RS 9:5631 - Minors, interdicts, and posthumous children

§5631. Minors, interdicts, and posthumous children

The prescription herein provided shall accrue against all persons including minors, interdicts, and posthumous children.

Added by Acts 1981, No. 721, §1.



RS 9:5632 - Actions against succession representatives, tutors, and curators; defect in private sales or mortgages

§5632. Actions against succession representatives, tutors, and curators; defect in private sales or mortgages

A. When the legal procedure is defective or does not comply with the requisites of law in the alienation, encumbrance, or lease of movable or immovable property made by a legal representative of a succession, minor, or interdict, provided an order of court has been entered authorizing such alienation, encumbrance, or lease, any action shall be prescribed against by those claiming such defect or lack of compliance after the lapse of two years from the time of making such alienation, encumbrance, or lease.

B. This Section shall be applied both retrospectively and prospectively, however, any person whose rights would be adversely affected by this Section, shall have six months from July 10, 1990 within which to assert the action described in Subsection A of this Section and if no such action is instituted within that time, such claim shall be forever barred.

Acts 1990, No. 374, §1, eff. July 10, 1990.



RS 9:5633 - Blighted property; acquisitive prescription

SUBPART B-1. THREE YEARS

§5633. Blighted property; acquisitive prescription

A. Ownership of an immovable may be acquired by the prescription of three years without the need of just title or possession in good faith. The requirements for the acquisitive prescription of three years are as follows:

(1) The land and all improvements thereon shall be located in a municipality having a population of three hundred thousand or more, according to the latest federal decennial census, and shall have been declared or certified blighted after an administrative hearing, pursuant to R.S. 13:2575 or 2576.

(2) The following shall be filed in the conveyance records for the parish where the immovable property is situated:

(a) An affidavit by the possessor stating the name and address of the possessor, stating the intention of the possessor to take corporeal possession of the immovable property for the possessor's own account in accordance with this Section, stating that such corporeal possession shall commence no sooner than sixty calendar days from the date of filing of the affidavit and giving a short legal description of the immovable property intended to be possessed; and

(b) There shall be annexed to and filed with the affidavit described in Subparagraph (A)(2)(a) of this Section a certified copy of the judgment declaring or certifying the property as blighted and the following certificate or proof:

(i) In the event an appeal has not been timely filed in the district court appealing the judgment or declaration of blight, a certificate of the clerk of court of the district court showing that thirty days have elapsed since the date of the judgment or declaration of blight and certifying that an appeal has not been filed in the district court appealing the judgment or declaration of blight; or

(ii) In the event an appeal has been timely filed in the district court appealing the judgment or declaration of blight, a certificate of the clerk of court certifying that the district court has affirmed the judgment declaring or certifying the property as blighted or the case has been abandoned and showing that more than sixty days have elapsed from either:

(aa) The expiration of the delay for applying for a new trial or judgment notwithstanding the verdict, as provided by Code of Civil Procedure Articles 1974 and 1811, and certifying that such application was not filed within such delays as allowed by law, or

(bb) The date of the mailing of notice of the refusal of the district court to grant a timely application for a new trial or judgment notwithstanding the verdict as provided by Code of Civil Procedure Article 1914, in the event an application for a new trial or judgment notwithstanding the verdict was timely filed as provided by Code of Civil Procedure Articles 1974 and 1811; and further certifying that no order has been rendered or signed by such district court allowing an appeal from such judgment of the district court to the respective appellate court of this state.

(iii) If, within the time allowed by Code of Civil Procedure Article 2087 or 2123, an order is rendered or signed by such district court allowing an appeal from the judgment of the district court to the respective appellate court of this state, a certificate of the clerk of the court of appeal certifying either that the appeal has been abandoned, or that the judgment of the court of appeal affirming the district court has become final and definitive in accordance with Code of Civil Procedure Article 2166 may be filed in lieu of the certificate required by Item (A)(2)(b)(i) or (ii) of this Section.

(iv) In the event the Supreme Court of Louisiana grants an application for certiorari to review such judgment of the court of appeal, written proof that the Supreme Court of Louisiana has affirmed such judgment of the court of appeal and that a writ of certiorari to the United States Supreme Court has not been made within the time allowed for such application may be filed in lieu of the certificates required by Item (A)(2)(b)(i) or (ii) of this Section.

(v) In the event an application for certiorari to review such judgment of the Supreme Court of Louisiana is timely filed, proof that such application was denied may be filed in lieu of the certificates required by Item (A)(2)(b)(i) or (ii) of this Section.

(vi) In the event the United States Supreme Court grants an application for certiorari to review such judgment of the Supreme Court of Louisiana, written proof that the United States Supreme Court has affirmed such judgment of the Supreme Court of Louisiana may be filed in lieu of the certificates required by Item (A)(2)(b)(i) or (ii) of this Section.

(vii) In the event the clerk of the district court fails or refuses to issue any certificates required by this Section within ten days following a written request for same, the requesting party may cause the clerk of court to be cited summarily by a court of competent jurisdiction to show good cause why the certificate has not been issued. If the court shall deem that good cause has not been shown, the clerk of court shall pay all reasonable attorney fees and costs incurred by the party bringing such rule.

(c) An affidavit by the New Orleans Redevelopment Authority stating that all appeals and appeal delays have run, and that the judgment declaring or certifying the property as blighted is final, filed together with a copy of the judgment declaring or certifying the property as blighted prior to August 29, 2005, shall satisfy the requirements of Subparagraph (A)(2)(b) and Paragraph (A)(11) of this Section. However, any property acquired pursuant to this Subparagraph by the New Orleans Redevelopment Authority and which is still in its possession on or after January 1, 2010, shall again become subject to the provisions of Paragraph (A)(11) of this Section.

(3) Within one week after the judgment, certificate or proof and affidavit are filed as described in Paragraph (A)(2) of this Section, said judgment, certificate or proof and affidavit shall be sent certified mail, return receipt requested, to the address of the owner shown on the tax rolls of the assessor, to the addresses of owners of immovable property having common boundaries with the immovable shown on the tax rolls of the assessor and to all parties having an interest in the immovable, as shown by the mortgage and conveyance records, at the address of each party as may be reasonably ascertained.

(4) Within one week after the judgment, certificate or proof and affidavit are filed as described in Paragraph (A)(2) of this Section, a notice shall be affixed in a prominent location on the immovable, stating the name and address of the possessor, stating that the possessor intends to take corporeal possession of the immovable for the possessor's own account and stating the date that the notice is so affixed.

(5) An owner of immovable property having common boundaries with the immovable shall have a first right of possession to such immovable. In the event more than one owner of immovable property having common boundaries with the immovable files the judgment, certificate or proof and affidavit as described in Paragraph (A)(2) of this Section, the owner of property having common boundaries who first files the judgment, certificate or proof, and affidavit as described in Paragraph (A)(2) of this Section shall secure the first right to assert possession of the immovable. An owner of immovable property having common boundaries with the immovable may, within the earlier of thirty days of receipt or forty-five days of mailing of the notice required by Paragraph(A)(3) of this Section, file the judgment, certificate or proof and affidavit as described in Paragraph (A)(2) of this Section, fulfill all requirements of Paragraphs (A)(3) and (4) and notify the intended possessor of his own intent to possess the immovable in writing by certified mail, return receipt requested. The owner of immovable property having common boundaries with the immovable shall adhere to the time restraints of the provisions of this Section, and the original intended possessor's time limits shall be suspended during the time the owner of immovable property having common boundaries with the immovable is attempting to assert possession. If the owner of immovable property having common boundaries with the immovable does not comply with the provisions of this Section, then the original party who filed the judgment, certificate or proof and affidavit as described in Paragraph(A)(2) of this Section shall exclusively have thirty days from the failure of the owner of immovable property having common boundaries with the immovable to comply to reassert his intention to possess the immovable by complying with all provisions of this Section, except that notice to the owners of property having common boundaries with the immovable property shall not be again required. After this exclusive thirty-day period has elapsed, any interested party may avail themselves of the provisions of this Section.

(6) Within ninety calendar days after the date on which the affidavit described in Subparagraph (A)(2)(a) of this Section is filed in the conveyance records as required by Paragraph (A)(2) of this Section, the possessor shall request from the recorder of mortgages a mortgage certificate, setting forth the full legal description of the immovable property, to be run in the name of the owner of the immovable property for a period of time commencing with the date of the acquisition of the immovable property by the said owner and ending sixty days following the date of the filing of the affidavit described in Subparagraph (A)(2)(a) of this Section.

(7) The possessor shall take corporeal possession peaceably and no sooner than the date the mortgage certificate described in Paragraph (A)(6) of this Section is generated by the recorder of mortgages and no later than sixty calendar days following the date of such generation.

(8) The following shall be filed in the conveyance records for the parish where the immovable property is situated within ten days after the possessor has taken corporeal possession of the immovable property:

(a) An affidavit by the possessor stating the name and address of the possessor, stating that the possessor has taken corporeal possession of the immovable for the possessor's own account, stating the date that the possessor took corporeal possession, stating the acts taken by the possessor to effect corporeal possession, and giving a short legal description of the immovable; and

(b) There shall be annexed to and filed with the affidavit described in Subparagraph (A)(8)(a) of this Section the mortgage certificate of the recorder of mortgages described in Paragraph (A)(6) of this Section, showing that sixty days have elapsed from the date of the filing of the affidavit described in Subparagraph (A)(2)(a) of this Section and showing that no notice of lis pendens has been filed against the immovable property and that the immovable property has not been seized under a writ of fieri facias or seizure and sale.

(9) Within one week after the affidavit and certificate are filed as described in Paragraph (A)(8) of this Section, said affidavit and certificate shall be sent certified mail, return receipt requested, to the address of the owner shown on the tax rolls of the assessor and to all parties having an interest in the immovable, as shown by the mortgage and conveyance records, at the address of each party as may be reasonably ascertained.

(10) Within one week after the affidavit and certificate are filed as described in Paragraph (A)(8) of this Section, a notice shall be affixed in a prominent location on the immovable, stating the name and address of the possessor, stating that the possessor has taken corporeal possession of the immovable for the possessor's own account, and stating the date that the possessor took corporeal possession.

(11) All ad valorem taxes, interest, and penalties due and payable shall be paid in full.

(12) If there are any improvements on the immovable, they shall be demolished or certificates of use and occupancy shall be obtained within two hundred seventy calendar days after the date that corporeal possession was taken.

B. In the event a judgment is rendered finding that a violation of any public health, housing, fire code, environmental or historic district ordinance of the municipality where the property is situated has occurred with respect to the immovable after the date that the possessor took corporeal possession, or should any possessor seeking to acquire hereunder fail to satisfy any of the requisites for acquisitive prescription listed in Subsection A of this Section, then possession and the running of prescription and the effect of the affidavits hereunder shall cease, and all rights which may have accrued thereunder shall be null and void ab initio. The fact that there has been no judgment rendered finding that any such violation has occurred on the immovable after the date that the possessor took corporeal possession may be established by an affidavit of a hearing officer appointed pursuant to R.S. 13:2575 or 2576.

C. The possessor may not demolish any structure on the immovable unless the hearing officer appointed pursuant to R.S. 13:2575 or 2576 finds the structure to be a public nuisance and unless the possessor obtains all permits required by law. Any garage, shed, barn, house, building, or structure shall be deemed to be a public nuisance if:

(1) By reason of being dilapidated, decayed, unsafe or unsanitary, it is detrimental to health, morals, safety, public welfare, and the well-being of the community, endangers life or property or is conducive to ill health, delinquency, and crime.

(2) It is a fire hazard.

(3) By reason of the conditions which require its continued vacancy, it and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use, and enjoyment to such an extent that is harmful to the public health, welfare, morals, safety, and the economic stability of the area, community, or neighborhood in which such a public nuisance is located.

D. If the possessor has met the requisites listed in Subsection A of this Section, the possessor shall not be liable to the owner of the immovable for any tortious act related to the possession of the possessor which may have occurred on or after the date that corporeal possession was taken, including but not limited to trespass and demolition of the improvements, and such possessor shall not be subject to criminal prosecution for trespass upon the immovable or for demolition of the improvements. However, nothing provided in this Subsection shall prevent the owner from instituting and prosecuting a real action against the possessor pursuant to Code of Civil Procedure Article 3651 et seq.

E.(1) In the event that the owner is successful in bringing a real action against the possessor pursuant to Code of Civil Procedure Article 3651 et seq., the owner shall reimburse the possessor for all monies advanced by the possessor for attorney fees and costs, tax statements or researches, mortgage or conveyance certificates, title abstracts, filing fees, postage, copies, printing, the payment or satisfaction of mortgages, judgments, liens, and other encumbrances, plus costs and expenses for cancellation thereof, and for all ad valorem taxes, interest, and penalties paid by the possessor on the immovable, the value of the improvements made or done on the immovable by the possessor after the date that corporeal possession was taken, and the cost or value of any repairs, rehabilitation, maintenance, removal, or demolition to the extent not otherwise included in the value of the improvements and for any other reasonable costs incurred or work done by the possessor in connection with the acquisitive prescription provided for in this Section.

(2) In addition to the foregoing reimbursements, all monies advanced by the possessor shall earn, and the possessor shall be entitled to receive, conventional interest at the highest rate allowed pursuant to Civil Code Article 2924(C).

(3) To prove the cost or value of repairs, rehabilitation, maintenance, removal, or demolition made or done on the immovable, the possessor shall provide written receipts for the payments of said costs from the persons who performed the work or from whom the materials were purchased or affidavits establishing the hourly rate generally charged for such work in the parish in which the immovable subject to possession pursuant to this Section is located and the number of hours spent on such work.

(4) In the event that the owner contests the validity of such documentation, appraisers shall be appointed and shall proceed in the manner set forth in R.S. 47:2223 to determine the cost or value of said repairs, rehabilitation, maintenance, removal, or demolition.

F. If the possessor has met the requirements set forth in Subsection A of this Section, all expenses and monies itemized in Subsection E of this Section advanced by the possessor, plus all accrued interest as provided by Subsection E of this Section, shall be secured by a first lien and privilege on the immovable property described in the affidavit filed under Subparagraph (A)(2)(a) of this Section, which lien shall be superior in rank to all prior and subsequent recorded mortgages, judgments, liens, privileges and security interests. Such lien shall be in favor of the possessor and, as such, it may be pledged or assigned to secure any loan or loans made to the possessor for the purpose of financing the acquisition of the immovable property by the acquisitive prescription provided for in this Section or for the rehabilitation, demolition or for the construction of improvements on or to the immovable property, or both.

G.(1) If the possessor or possessors of any immovable property possessed pursuant to this Section have met the requirements of Paragraphs (A)(1) through (A)(10) of this Section, the holder or holders of any mortgage, lien, privilege, judgment, or security interest encumbering the immovable property described in the affidavit provided for in Subparagraph (A)(2)(a) of this Section, may not enforce such mortgage, lien, privilege, judgment, or security interest by seizure and sale or other in rem action against such immovable property, and such mortgage, lien, privilege, judgment, or other security interest shall have no effect whatsoever against such immovable property, the possessor thereof under this Section, or any other third party while the possessor or possessors are in corporeal or civil possession of the immovable, and the effect of recordation of the document creating the security interest shall cease as to the immovable upon the possessor acquiring the property by the acquisitive prescription described in this Section. Notwithstanding the foregoing, if the possessor does not comply with the requisites of Paragraphs (A)(11) and (12) of this Section or if a judgment described in Subsection B of this Section is rendered, the enforcement of a security interest shall no longer be prohibited.

(2) Paragraph (G)(1) of this Section shall not apply to liens imposed by or in favor of the municipality or parish in which the immovable property is located.

(3) Upon presentation of evidence to the clerk of court or the recorder of mortgages attached to or made part of an affidavit of any interested party that a possessor under this Section has met all the requirements of this Section and has acquired immovable property pursuant to this Section, the clerk of court or the recorder of mortgages shall cancel and erase all mortgages, judgments, liens, privileges, and security interests, from the records of his office, except liens imposed by or in favor of the municipality or parish in which the immovable property is located.

H. The provisions governing acquisitive prescription of ten years and of thirty years apply to the prescription of three years to the extent that their application is consistent with the prescription of three years.

I. Notwithstanding the provisions of Subsection A of this Section, in the event that the possessor rehabilitates or constructs a residential or commercial structure in accordance with Paragraph (A)(12) of this Section, ownership of the immovable may be acquired by prescription without the need of just title or possession in good faith on the date that a certificate of use and occupancy shall be obtained by the possessor. For the purposes of this Subsection, "residential or commercial structure" shall not include garages, sheds, barns, or other outbuildings.

J. In the event that the possessor does not comply with the provisions of Subsection A of this Section or if a judgment described in Subsection B of this Section is rendered, any interested party may execute and file in the conveyance records an affidavit describing the instance or instances of the possessor's failure to comply with the provisions of Subsection A of this Section or may file in the mortgage records a certified copy of the notice of the judgment described in Subsection B of this Section. Said filed affidavit or filed certified notice of judgment shall be conclusive evidence of the failure of the possessor to comply with the requirements necessary to acquire the immovable by the prescription provided for in this Section and shall act to nullify the filed affidavit of intent to possess described in Paragraph (A)(2) of this Section and the filed affidavit of possession described in Paragraph (A)(8) of this Section as if the said affidavits were never filed, without any need to have said affidavits canceled or released of record.

K. The filing or depositing in the conveyance or mortgage records of any forged affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein, wrongfully altered affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein, or any affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein containing a false statement or false representation of a material fact, shall be a felony pursuant to R.S. 14:133 and shall be actionable under Civil Code Article 2315. Notwithstanding the foregoing, a possessor may not file an action against a third person who has acquired an interest in an immovable by onerous title from a person who has acquired the immovable by the acquisitive prescription provided by this Section based upon an executed or filed false affidavit, notice of judgment, certificate or proof, or mortgage certificate described herein.

Acts 2001, No. 1226, §1; Acts 2003, No. 1188, §1, eff. July 3, 2003; Acts 2006, 1st Ex. Sess., No. 30, §1; Acts 2011, 1st Ex. Sess., No. 30, §1.



RS 9:5641 - Sale under attachment against foreign corporation

SUBPART C. FIVE YEARS

§5641. Sale under attachment against foreign corporation

Any action to set aside a public sale of land made under attachment proceedings against a foreign corporation as record title holder, instituted in the court of the parish where the land is situated and maintained by judgment of that court, is prescribed by five years, reckoning from the day the act of sale was recorded in the conveyance records.



RS 9:5642 - Sheriffs' deeds

§5642. Sheriffs' deeds

Actions to set aside sheriffs' deeds are prescribed by five years, reckoning from their date. This prescription applies only where the owner knew that the sheriff was proceeding to sell his property and where the purchaser or those claiming under him went into possession under the deed and remained in actual, open, and peaceable possession as owner for five years, and where the purchaser paid consideration for the property which was then paid over by the sheriff to the creditors of the real owner of the property.

This prescription does not apply to any attempted sale of property, not belonging to the defendant in execution, nor does it apply to minors and interdicts.



RS 9:5643 - Right to probate testament

§5643. Right to probate testament

The right to probate a purported testament in a succession proceeding shall prescribe five years after the date of the judicial opening of the succession of the deceased.

Added by Acts 1960, No. 31, §6, eff. Jan. 1, 1961. Amended by Acts 1981, No. 316, §2, eff. Sept. 1, 1983.



RS 9:5644 - Prescription of actions involving asbestos abatement

§5644. Prescription of actions involving asbestos abatement

A. Asbestos abatement shall include any of the following:

(1) The removal of asbestos or materials containing asbestos from any building.

(2) Any other measures taken to detect, correct, or ameliorate any problem related to asbestos in a building.

(3) Reimbursement for the removal, correction, or amelioration of asbestos or materials containing asbestos.

B. Notwithstanding any other provision of law to the contrary, any time limitation or prescriptive period which may be applicable to any action to recover for asbestos abatement work shall not apply or expire until five years after the date on which the party seeking to recover has completed the abatement work or discovered the identity of the manufacturer of the materials which require abatement, whichever is later.

C. Any person who has an action to recover for asbestos abatement work under the provisions of this Section but whose action is barred by the prescriptive period provided in R.S. 9:5644* shall have one year from the effective date of this Act within which to bring an action or be forever barred.

D. Nothing in this Section is intended to nor shall it have the effect of changing in any respect the applicable prescription periods fixed by law for benefits under the worker's compensation law for claims for damages due to asbestos related injury or disease.

Acts 1985, No. 728, §1.

*NOTE: AS APPEARS IN ENROLLED BILL.



RS 9:5645 - Prescription of actions involving contract to sell or transfer immovable property

§5645. Prescription of actions involving contract to sell or transfer immovable property

An action for the breach or other failure to perform a contract for the sale, exchange, or other transfer of an immovable is prescribed in five years.

Acts 2006, No. 701, §1, eff. Aug. 15, 2007.



RS 9:5646 - Sale of immovable property by domestic or foreign corporation or unincorporated association

SUBPART E. TEN YEARS

§5646. Sale of immovable property by domestic or foreign corporation or unincorporated association

A.(1) Any action to set aside a sale, transfer, lease, mortgage, encumbrance, or any other document by any legal entity or unincorporated association affecting any immovable property located in this state on the ground that the officer, agent, or other representative of the legal entity or unincorporated association signing the document was without authority to do so is prescribed by five years, reckoning from the day the document was recorded in the mortgage or conveyance records, or both, as applicable, of the parish in which the immovable property is located. Nothing contained in this Section shall be construed to limit or to establish a prescriptive period as to any proceeding which may arise between the legal entity or unincorporated association and the person acting in a representative position.

(2) Any action to set aside a sale, transfer, or other conveyance to or from any legal entity or unincorporated association affecting any immovable property located in this state on the ground that the documents establishing or evidencing the legal entity or unincorporated association have not been filed for registry as otherwise required by law is prescribed in five years, reckoning from the day the document was recorded in the conveyance or mortgage records, or both, as applicable, of the parish in which the immovable property is located. Nothing contained in this Section shall be construed to limit or to establish a prescriptive period as to any proceeding which may arise between the legal entity or unincorporated association and any person acting in a representative capacity of the legal entity or unincorporated association.

B. As used herein, "legal entity" means and includes any corporation, partnership, limited liability company, trust, or any other legal entity, whether public or private, whether business or nonprofit, and whether domestic or foreign.

C. The prescriptive period established by this Section shall run whether or not any resolution or other evidence of authority to act in a representative capacity is attached to the document or is otherwise previously or subsequently filed of record, and whether or not, even if such authorization is attached or filed of record, that authorization is invalid or is defective.

D. The prescriptive periods established in Subsection A of this Section shall be retroactive and shall apply to all such documents whether recorded prior to or after August 15, 2008; however, as to any documents as to which prescription has not already run and become final, this prescriptive period shall not become final and complete until ten years from the date the document was recorded or August 15, 2013, whichever occurs first.

E. Upon the expiration of the prescriptive period established by Paragraph A(2) of this Section and the filing of an affidavit by the then current owner of the property or as of the date of the affidavit, it shall be conclusively presumed that any sale, transfer, or other conveyance to or from the legal entity or unincorporated association shall have vested title in and to or from the legal entity or unincorporated association as of the date of recordation of the sale, transfer, or other conveyance in the office of the clerk and recorder for the parish in which the immovable property is located.

Amended by Acts 1979, No. 595, §1; Acts 1995, No. 1087, §3; Acts 1999, No. 1133, §1; Acts 2008, No. 367, §1.



RS 9:5647 - Power of attorney; action to set aside under certain conditions

§5647. Power of attorney; action to set aside under certain conditions

A. Any action to set aside a document or instrument on the ground that the party executing the document or instrument under authority of a power of attorney was without authority to do so, or that the power of attorney was not valid, is prescribed by five years, beginning from the date on which the document or instrument is recorded in the conveyance records, or the mortgage records if appropriate. Nothing contained in this Section shall be construed to limit or prescribe any action or proceeding which may arise between a principal and the person acting under authority of a power of attorney.

B. The prescriptive period established by Subsection A of this Section shall be retroactive and shall apply to all such documents whether recorded prior to or after August 15, 2008; however, as to any documents recorded prior to August 15, 2008, as to which prescription has not already run and become final, the prescriptive period established by Subsection A of this Section shall become final and complete ten years from the date the document was recorded or August 15, 2013, whichever occurs first.

Added by Acts 1982, No. 481, §1; Acts 2008, No. 371, §1, 2; Acts 2010, No. 196, §1.



RS 9:5661 - Land patents

SUBPART D. SIX YEARS

§5661. Land patents

Actions, including those by the State of Louisiana, to annul any patent issued by the state, duly signed by the governor and the register of the state land office, and of record in the state land office, are prescribed by six years, reckoning from the day of the issuance of the patent.



RS 9:5683 - Repealed by Acts 1981, No. 721, 2

§5683. Repealed by Acts 1981, No. 721, §2



RS 9:5684 - Repealed by Acts 1981, No. 721, 2

§5684. Repealed by Acts 1981, No. 721, §2



RS 9:5685 - Prescription against the state

SUBPART E. TEN YEARS

§5685. Prescription against the state

A. All judgments in favor of the state against all persons and the effect of recordation thereof shall be prescribed by the lapse of ten years from the date of the signing of the judgment if rendered by a trial court or from its rendition if rendered by an appellate court. Nevertheless, only a political subdivision or municipality, as defined in Louisiana Constitution Article VI, Section 44, may reinscribe the judgment as provided by law.

B. All liens and privileges in favor of the state securing a claim and the effect of recordation thereof shall be prescribed by the lapse of ten years from the date of recordation of such privilege or lien or by the lapse of a shorter prescriptive period applicable to the claim secured by the lien or privilege. Nevertheless, the liens and privileges may be reinscribed only by a political subdivision or municipality, as defined in Louisiana Constitution Article VI, Section 44, in the same manner as an instrument creating a mortgage in accordance with Civil Code Article 3362.

C. As used in Subsections A and B of this Section, "state" shall include departments, agencies, and political subdivisions of the state. "Political subdivision" shall have the same meaning as provided in Louisiana Constitution Article VI, Section 44(2), and "municipality" as used in that definition shall have the same meaning as provided in Louisiana Constitution Article VI, Section 44(3).

Added by Acts 1974, No. 386, §1. Amended by Acts 1977, No. 311, §1. Acts 1984, No. 407, §1; Acts 2008, No. 848, §1.



RS 9:5701 - Debts due charitable or educational institution or fund

SUBPART F. THIRTY YEARS

§5701. Debts due charitable or educational institution or fund

A. Except as provided in Subsection B of this Section, actions for debts including student loans, stipends, or benefits due to any charitable or educational institution in the state or to any fund bequeathed for charitable or educational purposes, or educational obligations owed to the state or its agencies, other than obligations created under the Federal Family Education Loan Program, are prescribed by thirty years, provided the debt is evidenced in writing.

B. Actions for debts, due to public institutions of higher education in this state, other than student loans, stipends, or benefits are prescribed by ten years, provided the debt is evidenced in writing.

Acts 1999, No. 1011, §1; Acts 2003, No. 184, §1, eff. June 5, 2003.



RS 9:5801 - Involuntary dismissal; failure to timely request service of citation

PART II. INTERRUPTION AND PRESCRIPTION

§5801. Involuntary dismissal; failure to timely request service of citation

Notwithstanding the provisions of Civil Code Article 2324(C), interruption is considered never to have occurred as to a person named as a defendant who is dismissed from a suit because service of citation was not timely requested and the court finds that the failure to timely request service of citation was due to bad faith. Nonetheless, as to any other defendants or obligors, an interruption of prescription, as provided in Civil Code Article 3463, shall continue.

Acts 1997, No. 518, §3, eff. Jan. 1, 1998.



RS 9:5802 - Fugitive from justice

§5802. Fugitive from justice

Prescription does not run against the action of a citizen of this state against a former citizen or resident of this state who is a fugitive from justice and is without a representative in this state upon whom judicial process may be served.

Prescription begins to run from the day the fugitive returns to the state or from the day his power of attorney appointing a representative upon whom judicial process may be served is filed in the office of the clerk of court of the parish of his former residence.



RS 9:5803 - Property adjudicated to state for non-payment of taxes

§5803. Property adjudicated to state for non-payment of taxes

In all cases where immovable property has been, or may be, adjudicated or forfeited to the state for non-payment of taxes and has been or is subsequently redeemed by a purchaser in good faith and by just title, or by the heirs or assigns of such purchaser, prescription shall not be interrupted or suspended during the period that title is vested in the state. This Section shall not apply to or affect the three-year prescription provided by law for tax privileges, and in all cases where immovable property has been adjudicated to the state for non-payment of taxes, such property shall only be redeemed upon paying the amounts provided by law.



RS 9:5804 - Immovable property of municipal corporation

§5804. Immovable property of municipal corporation

Any municipal corporation owning alienable immovable property may prevent the running of prescription acquirendi causa against it in favor of any third possessor, by recording a notice with the clerk of court of the parish where the property is situated, or with the register of conveyances in the Parish of Orleans insofar as property in that parish is concerned. This notice shall contain a description of the property and a declaration that it is public property belonging to the municipality and the recording shall suspend the running of prescription during the time the ownership of the property shall remain vested in the name of the municipality.

The recordation of the written act by which a municipal corporation shall acquire alienable immovable property likewise shall be deemed sufficient notice in order to suspend the term of prescription.



RS 9:5805 - Minerals, mineral or royalty rights; liberative prescription not suspended by minority or other disability

§5805. Minerals, mineral or royalty rights; liberative prescription not suspended by minority or other disability

The accrual of the liberative prescription against the ownership, use, or development of minerals, or mineral or royalty rights shall not be suspended or interrupted because of the minority or other legal disability of any owner.

This Section is intended to and does affect presently existing mineral or royalty rights; however, any minor or other person under legal disability, whose rights are affected hereby, shall have a period of one year from the effective date hereof within which to exercise such rights.

Amended by Acts 1950, No. 510, §1.



RS 9:5806 - Repealed by Acts 1974, No. 50, 3, eff. Jan. 1, 1975

§5806. Repealed by Acts 1974, No. 50, §3, eff. Jan. 1, 1975



RS 9:5807 - Interruption of prescription on pledged obligations by payment on obligation secured by pledge

§5807. Interruption of prescription on pledged obligations by payment on obligation secured by pledge

A payment by a debtor of interest or principal of an obligation shall constitute an acknowledgement of all other obligations including promissory notes of such debtor or his codebtors in solido pledged by the debtor or his codebtors in solido to secure the obligation as to which payment is made. In all cases the party claiming an interruption of prescription of such pledged obligation including a promissory note as a result of such acknowledgement shall have the burden of proving all of the elements necessary to establish the same. For purposes of this Section, a "pledged obligation" shall include any obligation, including a promissory note, in which a security interest has been granted under Chapter 9 of the Louisiana Commercial Laws or the corresponding provisions of the Uniform Commercial Code as adopted in any other state, to the extent applicable.

Acts 1991, No. 377, §3, eff. Jan. 1, 1992.



RS 9:5811 - Prescription of action of revendication

PART III. ALTERATION OF PRESCRIPTIVE PERIODS

§5811. Prescription of action of revendication

A. The changes in the action of revendication of an immovable arising out of the obligation of collation provided in Civil Code Articles 1264, 1270, 1281, 1516, 1517, and 1518, as amended by Act No. 739 of the 1981 Regular Session of the Legislature of Louisiana are hereby made retroactive in application from the effective date of that Act No. 739.

B. A person who has a right to exercise an action of revendication which is not prescribed or otherwise extinguished or barred on September 10, 1982 and who is adversely affected by the provisions of this Section shall have one year from September 10, 1982 to initiate proceedings on the action or otherwise be forever barred from exercising such right or cause of action.

Added by Acts 1982, No. 535, §1.



RS 9:5821 - Purpose; ratification

PART IV. SUSPENSION OR EXTENSION OF PRESCRIPTION,

PEREMPTION, AND OTHER LEGAL DEADLINES DURING

HURRICANES KATRINA AND RITA

§5821. Purpose; ratification

A. The legislature finds that Hurricanes Katrina and Rita created a statewide emergency disrupting and forcing the closure of certain courts and public offices and further resulting in the displacement of courts, offices, clients, and counsel. This Chapter is enacted for the benefit and protection of the state as a whole and its citizens, and to prevent injustice, inequity, and undue hardship to persons who were prevented by these hurricanes from timely access to courts and offices in the exercise of their legal rights, including the filing of documents and pleadings as authorized or required by law. Therefore, this Chapter shall be liberally construed to effect its purposes.

B. The action of the governor of this state in issuing Executive Orders KBB 2005-32, 48, and 67 is hereby approved, ratified, and confirmed subject to the provisions of R.S. 9:5822 through 5825.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5822 - Suspension and extension of prescription and peremption; exceptions

§5822. Suspension and extension of prescription and peremption; exceptions

A. All prescriptions, including liberative, acquisitive, and the prescription of nonuse, and all peremptive periods shall be subject to a limited suspension and/or extension during the time period of August 26, 2005, through January 3, 2006; however, the suspension and/or extension of these periods shall be limited and shall apply only if these periods would have otherwise lapsed during the time period of August 26, 2005, through January 3, 2006. This limited suspension and/or extension shall terminate on January 3, 2006, and any right, claim, or action which would have expired during the time period of August 26, 2005, through January 3, 2006, shall lapse on January 4, 2006.

B. The provisions of Subsection A shall not apply to any matter concerning the prescription of nonuse applicable to mineral servitudes, mineral royalty interests, and executive rights and shall be governed by the Louisiana Mineral Code and are not subject to the suspension provisions in this Section.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5823 - Suspension of legal deadlines; extension of legal deadlines; contradictory hearing

§5823. Suspension of legal deadlines; extension of legal deadlines; contradictory hearing

A. All deadlines in legal proceedings, which were suspended by Executive Orders KBB 2005-32, 48, and 67, shall be subject to a limited suspension and/or extension during the time period of November 25, 2005, through January 3, 2006; however, the suspension and/or extension of these deadlines shall be limited and shall apply only if these deadlines would have otherwise lapsed during the time period of November 25, 2005, through January 3, 2006. This limited suspension and/or extension shall terminate on January 3, 2006, and any deadline in legal proceedings which would have expired during the time period of November 25, 2005, through January 3, 2006, shall lapse on January 4, 2006.

B. Notwithstanding the provisions of Subsection A and to the extent that deadlines in legal proceedings were not suspended by Executive Orders KBB 2005-48 and 67, if a deadline in a legal proceeding lapsed during the time period of October 25, 2005, through November 25, 2005, a party shall have the right to seek an extension or suspension of that deadline by contradictory motion or declaratory judgment. The party seeking the extension shall bear the burden of proving that either the party or his attorney was adversely affected by Hurricane Katrina or Rita and but for the catastrophic effects of Hurricane Katrina or Rita, the legal deadline would have been timely met. For good cause shown, the court shall extend the deadline in the legal proceeding, but in no instance shall the extension be later than January 3, 2006.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5824 - Purpose; certain courts; suspension and extension of prescription and peremption and other legal deadlines

§5824. Purpose; certain courts; suspension and extension of prescription and peremption and other legal deadlines

A. The legislature finds that Hurricanes Katrina and Rita created a statewide emergency which affected the entire judicial system in this state and all legal communities, and prohibited the court system from functioning as required by law. The legislature acknowledges that the proper functioning of this state's judicial system is essential to the administration of justice for all citizens. The legislature also recognizes that the courts in Cameron, Orleans, Plaquemines, St. Bernard, Jefferson, and Vermilion, the legal communities, and the citizens were so severely devastated and although the courts may be open on a limited basis, the massive destruction of these areas continues to endanger and infringe upon the normal functioning of the judicial system, the ability of persons to avail themselves of the judicial system and the ability of litigants or others to have access to the courts or to meet schedules or time deadlines imposed by court order or rule or statute. The majority of residents and attorneys domiciled in these areas have been displaced and numerous client files, witnesses, evidence, records and documents have been lost, damaged, or destroyed. The legislature hereby declares that there is a compelling governmental interest in protecting the rights, claims, or actions of parties and the attorneys who represent them by granting additional time and access to these courts provided in this Section.

B.(1) Notwithstanding the provisions of R.S. 9:5822 or 5823, a party who is domiciled within the parishes of Cameron, Orleans, Plaquemines, St. Bernard, Jefferson, or Vermilion, or whose cause of action arose within such parishes or whose attorney is domiciled within or has a law office within such parishes, may seek in any court of competent jurisdiction in this state a limited suspension and/or extension of prescription or peremption periods or other legal deadlines, beyond the termination dates provided in R.S. 9:5822 and 5823, by contradictory motion or declaratory judgment. The party seeking an additional suspension and/or extension, in accordance with the provisions of this Section, shall bear the burden of proving by a preponderance of the evidence that the motion was filed at the earliest time practicable and but for the catastrophic effects of Hurricane Katrina or Rita, the legal deadline would have been timely met. If the court grants the motion, the prescription or peremptive period or other legal deadline shall be suspended or extended for a period not to exceed thirty days from the date of the granting of the motion. This limited suspension or extension shall terminate on June 1, 2006, and any right, claim, or action which would have expired during the time period of January 4, 2006, through May 31, 2006, shall lapse on June 1, 2006.

(2) The failure to file the motion authorized in Paragraph (1) of this Subsection shall not preclude a party from using the basis of the motion as a defense to an exception of prescription.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:5825 - Applicability

§5825. Applicability

Notwithstanding any other provision of law, R.S. 9:5822 through 5824 shall not apply to landlord-tenant disputes, evictions proceedings, and lease disputes regarding immovable property, provided the proceedings are carried out in accordance with Executive Order KBB 2005-67.

Acts 2005, 1st Ex. Sess., No. 6, §1, eff. Nov. 23, 2005.



RS 9:6001 - Application of foreign law

CODE BOOK IV - CONFLICT OF LAWS

CODE TITLE I - OF FOREIGN LAW

CHAPTER 1. APPLICATION OF FOREIGN LAW

§6001. Application of foreign law

A. "Foreign law" means any law, rule, or legal code or system established and used or applied in a jurisdiction outside of the states or territories of the United States.

B. The legislature finds that it shall be the public policy of this state to protect its citizens from the application of foreign laws when the application of a foreign law will result in the violation of a right guaranteed by the constitution of this state or of the United States, including but not limited to due process, freedom of religion, speech, or press, and any right of privacy or marriage as specifically defined by the constitution of this state.

C. A court, arbitrator, administrative agency, or other adjudicative, mediation, or enforcement authority shall not enforce a foreign law if doing so would violate a right guaranteed by the constitution of this state or of the United States.

D. If any contractual provision or agreement provides for the choice of a foreign law to govern its interpretation or the resolution of any dispute between the parties, and if the enforcement or interpretation of the contractual provision or agreement would result in a violation of a right guaranteed by the constitution of this state or of the United States, the agreement or contractual provision shall be modified or amended to the extent necessary to preserve the constitutional rights of the parties.

E. If any contractual provision or agreement provides for the choice of venue or forum outside of the states or territories of the United States, and if the enforcement or interpretation of the contract or agreement applying that choice of venue or forum provision would result in a violation of any right guaranteed by the constitution of this state or of the United States, that contractual provision or agreement shall be interpreted or construed to preserve the constitutional rights of the person against whom enforcement is sought. Similarly, if a natural person subject to personal jurisdiction in this state seeks to maintain litigation, arbitration, agency, or similarly binding proceedings in this state, and if a court of this state finds that granting a claim of forum non conveniens or a related claim violates or would likely lead to the violation of the constitutional rights of the nonclaimant in the foreign forum with respect to the matter in dispute, the claim shall be denied.

F. Any contractual provision or agreement incapable of being modified or amended in order to preserve the constitutional rights of the parties pursuant to the provisions of this Section shall be null and void.

G. Without prejudice to any other legal right, the provisions of this Section shall not apply when a juridical person as defined by Civil Code Article 24 is a party to the contract or agreement.

H. The public policies expressed in the provisions of this Section shall apply only to actual or foreseeable violations of the constitutional rights of a person caused by the application of the foreign law.

Acts 2010, No. 714, §1.






TITLE 10 - Commercial Laws

RS 10:1-101 - Short titles

CHAPTER 1. GENERAL PROVISIONS

PART 1. GENERAL PROVISIONS

§1-101. Short titles

(a) This Title may be cited as the Uniform Commercial Code.

(b) This Chapter may be cited as Uniform Commercial Code--General Provisions.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 2006, No. 533, §1.



RS 10:1-102 - Scope of Chapter

§1-102. Scope of Chapter

This Chapter applies to a transaction to the extent that it is governed by another Chapter of this Title.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-103 - Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

§1-103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

(a) This Title shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) to promote uniformity of the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this Title, the other laws of Louisiana supplement its provisions.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-104 - Construction against implied repeal

§1-104. Construction against implied repeal

This Title being a general law intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 2006, No. 533, §1.



RS 10:1-105 - Reserved

§1-105. [Reserved.]



RS 10:1-106 - Reserved.

§1-106. [Reserved.]



RS 10:1-107 - Reserved.

§1-107. [Reserved.]



RS 10:1-108 - Relation to Electronic Signatures in Global and National Commerce Act

§1-108. Relation to Electronic Signatures in Global and National Commerce Act

This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this Chapter modifies, limits, or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act.

Acts 2006, No. 533, §1.



RS 10:1-201 - General definitions

PART 2. GENERAL DEFINITIONS AND PRINCIPLES

OF INTERPRETATION

§1-201. General definitions

(a) Unless the context otherwise requires, words or phrases defined in this Section, or in the additional definitions contained in other Chapters of this Title that apply to particular Chapters or Parts thereof, have the meanings stated.

(b) Subject to definitions contained in other Chapters of this Title that apply to particular Chapters or parts thereof:

(1) [Reserved.]

(2) [Reserved.]

(3) [Reserved.]

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or endorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to obtain delivery of the goods from the seller may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a question of law for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) [Reserved.]

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, and a receiver.

(14) [Reserved.]

(15) "Delivery", with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium. Under this Subsection, "bailee" means a person having possession of goods belonging to another.

(17) [Reserved.]

(18) "Fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith", except as otherwise provided in R.S. 10:1-304 and in Chapter 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party", as distinguished from "third party", means a person that has engaged in a transaction or made an agreement subject to this Title.

(27) "Person" means an individual, or any legal or commercial entity, including a corporation, business trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or public corporation.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures, created by contract, which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Chapter 9. The right of a seller or lessor of goods to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Chapter 9. The retention or reservation of title by a seller of goods notwithstanding perfection of the sale is limited in effect to a reservation of a "security interest." A lien or privilege created by operation of law is not a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to R.S. 10:1-203.

(36) "Send" in connection with a record or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent under Subparagraph A.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

Acts 1988, No. 306, §1; Acts 1989, No. 135, §1, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1992, No. 1133, §2, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2001, No. 128, §5, eff. July 1, 2001 ; Acts 2006, No. 533, §1; Acts 2009, No. 207, §1, eff. Jan. 1, 2010.



RS 10:1-202 - Notice; knowledge

§1-202. Notice; knowledge

(a) Subject to Subsection (f), a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to Subsection (f), a person "receives" a notice or notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-203 - Lease distinguished from security interest

§1-203. Lease distinguished from security interest

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease must be determined with reference to the facts and circumstances at the time the transaction is entered into.

Acts 1988, No. 306, §1 ; Acts 2006, No. 533, §1.



RS 10:1-204 - Value

§1-204. Value

Except as otherwise provided in Chapters 3, 4, and 5, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-205 - Reasonable time; seasonableness

§1-205. Reasonable time; seasonableness

(a) Whether a time for taking an action required by this Title is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975 ; Acts 2006, No. 533, §1.



RS 10:1-206 - Presumptions

§1-206. Presumptions

Whenever this Title creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

Acts 2006, No. 533, §1.



RS 10:1-301 - Territorial applicability; parties' power to choose applicable law

PART 3. TERRITORIAL APPLICABILITY AND GENERAL RULES

§1-301. Territorial applicability; parties' power to choose applicable law

(a) [Reserved]

(b) This section applies to a transaction to the extent that it is governed by another Chapter of this Title.

(c) Except as otherwise provided in this Section:

(1) [Reserved.]

(2) The effectiveness of an agreement by parties to a transaction that any or all of their rights and obligations are to be determined by the law of this state or of another state or country is governed by the provisions of Book IV of the Louisiana Civil Code.

(d) In the absence of an agreement effective under Subsection (c), and except as provided in Subsection (g), the rights and obligations of the parties are determined by the law that would be selected by application of Book IV of the Louisiana Civil Code.

(e) [Reserved.]

(f) [Reserved.]

(g) To the extent that this Title governs a transaction, if one of the following provisions of this Title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) [Reserved.]

(2) [Reserved.]

(3) R.S. 10:4-102;

(4) R.S. 10:4A-507;

(5) R.S. 10:5-116;

(6) [Reserved.]

(7) R.S. 10:8-110;

(8) R.S. 10:9-301 through 9-307.

Acts 2006, No. 533, §1.



RS 10:1-302 - Variation by agreement

§1-302. Variation by agreement

(a) Except as otherwise provided in Subsection (b) or elsewhere in this Title, the effect of provisions of this Title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this Title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this Title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this Title of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this Section.

Acts 2006, No. 533, §1.



RS 10:1-303 - Course of performance, course of dealing, and usage of trade

§1-303. Course of performance, course of dealing, and usage of trade

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in Subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) A course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

Acts 2006, No. 533, §1.



RS 10:1-304 - Obligation of good faith

§1-304. Obligation of good faith

Every contract or duty within this Title imposes an obligation of good faith in its performance and enforcement. Under this Section, "good faith" has the meaning with which that term is used in the title on "Conventional Obligations or Contracts" in the Louisiana Civil Code.

Acts 2006, No. 533, §1.



RS 10:1-305 - Remedies to be liberally administered

§1-305. Remedies to be liberally administered

(a) The remedies provided by this Title shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed.

(b) [Reserved.]

Acts 2006, No. 533, §1.



RS 10:1-306 - Reserved

§1-306. [Reserved.]



RS 10:1-307 - Prima facie evidence by third-party documents

§1-307. Prima facie evidence by third-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by a contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

Acts 2006, No. 533, §1.



RS 10:1-308 - Performance or acceptance under reservation of rights

§1-308. Performance or acceptance under reservation of rights

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest", or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

Acts 2006, No. 533, §1.



RS 10:1-309 - Option to accelerate at will

§1-309. Option to accelerate at will

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party deems itself insecure" or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

Acts 2006, No. 533, §1.



RS 10:1-310 - Subordinated obligations

§1-310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

Acts 2006, No. 533, §1.



RS 10:3-101 - Short title

CHAPTER 3. NEGOTIABLE INSTRUMENTS

PART 1. GENERAL PROVISIONS AND DEFINITIONS

§3-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Negotiable Instruments.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2006, No. 533, §3.



RS 10:3-102 - Subject matter

§3-102. Subject matter

(a) This Chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by Chapter 4A, or to securities governed by Chapter 8.

(b) If there is conflict between this Chapter and Chapter 4 or 9, Chapters 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Chapter to the extent of the inconsistency.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-103 - Definitions

§3-103. Definitions

(a) In this Chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) (Reserved)

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Chapter or Chapter 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (R.S. 10:1-201(b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this Chapter and the sections in which they appear are:

"Acceptance"

R.S. 10:3-409

"Accommodated party"

R.S. 10:3-419

"Accommodation party"

R.S. 10:3-419

"Alteration"

R.S. 10:3-407

"Anomalous indorsement"

R.S. 10:3-205

"Blank indorsement"

R.S. 10:3-205

"Cashier's check"

R.S. 10:3-104

"Certificate of deposit"

R.S. 10:3-104

"Certified check"

R.S. 10:3-409

"Check"

R.S. 10:3-104

"Consideration"

R.S. 10:3-303

"Draft"

R.S. 10:3-104

"Holder in due course"

R.S. 10:3-302

"Incomplete instrument"

R.S. 10:3-115

"Indorsement"

R.S. 10:3-204

"Indorser"

R.S. 10:3-204

"Instrument"

R.S. 10:3-104

"Issue"

R.S. 10:3-105

"Issuer"

R.S. 10:3-105

"Negotiable instrument"

R.S. 10:3-104

"Negotiation"

R.S. 10:3-201

"Note"

R.S. 10:3-104

"Payable at a definite time"

R.S. 10:3-108

"Payable on demand"

R.S. 10:3-108

"Payable to bearer"

R.S. 10:3-109

"Payable to order"

R.S. 10:3-109

"Payment"

R.S. 10:3-602

"Person entitled to enforce"

R.S. 10:3-301

"Presentment"

R.S. 10:3-501

"Reacquisition"

R.S. 10:3-207

"Special indorsement"

R.S. 10:3-205

"Teller's check"

R.S. 10:3-104

"Transfer of instrument"

R.S. 10:3-203

"Traveler's check"

R.S. 10:3-104

"Value"

R.S. 10:3-303

(c) The following definitions in other Chapters apply to this Chapter:

"Bank"

R.S. 10:4-105

"Banking day"

R.S. 10:4-104

"Clearing house"

R.S. 10:4-104

"Collecting bank"

R.S. 10:4-105

"Depositary bank"

R.S. 10:4-105

"Documentary draft"

R.S. 10:4-104

"Intermediary bank"

R.S. 10:4-105

"Item"

R.S. 10:4-104

"Payor bank"

R.S. 10:4-105

"Suspends payments"

R.S. 10:4-104

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2006, No. 533, §3.



RS 10:3-104 - Negotiable instrument

§3-104. Negotiable instrument

(a) Except as provided in Subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of Subsection (a), except Paragraph (1), and otherwise falls within the definition of "check" in Subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order".

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-105 - Issue of instrument

§3-105. Issue of instrument

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-106 - Unconditional promise or order

§3-106. Unconditional promise or order

(a) Except as provided in this Section, for the purposes of R.S. 10:3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of R.S. 10:3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of R.S. 10:3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-107 - Instrument payable in foreign money

§3-107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-108 - Payable on demand or at definite time

§3-108. Payable on demand or at definite time

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-109 - Payable to bearer or to order

§3-109. Payable to bearer or to order

(a) A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to R.S. 10:3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to R.S. 10:3-205(b).

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-110 - Identification of person to whom instrument is payable

§3-110. Identification of person to whom instrument is payable

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-111 - Place of payment

§3-111. Place of payment

Except as otherwise provided for items in Chapter 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-112 - Interest

§3-112. Interest

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-113 - Date of instrument

§3-113. Date of instrument

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in R.S. 10:4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-114 - Contradictory terms of instrument

§3-114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-115 - Incomplete instrument

§3-115. Incomplete instrument

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to Subsection (c), if an incomplete instrument is an instrument under R.S. 10:3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under R.S. 10:3-104, but, after completion, the requirements of R.S. 10:3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under R.S. 10:3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-116 - Joint and several liability; contribution

§3-116. Joint and several liability; contribution

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in R.S. 10:3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under Subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-117 - Other agreements affecting instrument

§3-117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified only by a separate written agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this Section, the agreement is a defense to the obligation.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-118 - Prescription

§3-118. Prescription

(a) Except as provided in Subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within five years after the due date or dates stated in the note or, if a due date is accelerated, within five years after the accelerated due date.

(b) Except as provided in Subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within five years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of five years.

(c) Except as provided in Subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or five years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within five years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the five-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within five years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within five years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for money had and received, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Chapter and not governed by this Section must be commenced within three years after the cause of action accrues.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-119 - REPEALED BY ACTS 1993, NO. 948, 7, EFF. JAN. 1, 1994.

§3-119. REPEALED BY ACTS 1993, NO. 948, §7, EFF. JAN. 1, 1994.



RS 10:3-201 - NEGOTIATION, TRANSFER, AND INDORSEMENT

PART 2. NEGOTIATION, TRANSFER, AND INDORSEMENT

§3-201. Negotiation

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-202 - Negotiation subject to rescission

§3-202. Negotiation subject to rescission

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-203 - Transfer of instrument; rights acquired by transfer

§3-203. Transfer of instrument; rights acquired by transfer

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Chapter and has only the rights of a partial assignee.

(e) Donations inter vivos of instruments shall be governed by the provisions of this Chapter notwithstanding any other provision of the Louisiana Civil Code or of any other law of this state, relative to the form of donations inter vivos, to the contrary.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 1995, No. 249, §1; Acts 1995, No. 1201, §3, eff. June 29, 1995.



RS 10:3-204 - Indorsement

§3-204. Indorsement

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-205 - Special indorsement; blank indorsement; anomalous indorsement

§3-205. Special indorsement; blank indorsement; anomalous indorsement

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in R.S. 10:3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-206 - Restrictive indorsement

§3-206. Restrictive indorsement

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in R.S. 10:4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in Paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by Subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in R.S. 10:3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this Section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under Subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in Subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this Section applies and the payment is not permitted by this Section.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-207 - Reacquisition

§3-207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-301 - ENFORCEMENT OF INSTRUMENTS

PART 3. ENFORCEMENT OF INSTRUMENTS

§3-301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to R.S. 10:3-309 or 10:3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-302 - Holder in due course

§3-302. Holder in due course

(a) Subject to Subsection (c) and R.S. 10:3-106(d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in R.S. 10:3-306, and (vi) without notice that any party has a defense or claim in recoupment described in R.S. 10:3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under Subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under R.S. 10:3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This Section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-303 - Value and consideration

§3-303. Value and consideration

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed, or the holder has in good faith changed his position in reliance on it, in which case he is deemed to have given full value for the instrument;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in Subsection (a), the instrument is also issued for consideration.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-304 - Overdue instrument

§3-304. Overdue instrument

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-305 - Defenses and claims in recoupment

§3-305. Defenses and claims in recoupment

(a) Except as stated in Subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another Section of this Chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in Subsection (a)(1), but is not subject to defenses of the obligor stated in Subsection (a)(2) or claims in recoupment stated in Subsection (a)(3) against a person other than the holder.

(c) Except as stated in Subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (R.S. 10:3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under Subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-306 - Claims to an instrument

§3-306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-307 - Notice of breach of fiduciary duty

§3-307. Notice of breach of fiduciary duty

(a) In this Section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in Paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-308 - Proof of signatures and status as holder in due course

§3-308. Proof of signatures and status as holder in due course

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under R.S. 10:3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with Subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under R.S. 10:3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-309 - Enforcement of lost, destroyed, or stolen instrument

§3-309. Enforcement of lost, destroyed, or stolen instrument

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under Subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, R.S. 10:3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-310 - Effect of instrument on obligation for which taken

§3-310. Effect of instrument on obligation for which taken

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in Subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in Paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in Subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in Subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in Subsection (b) in any other case.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-311 - Accord and satisfaction by use of instrument

§3-311. Accord and satisfaction by use of instrument

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following Subsections apply.

(b) Unless Subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to Subsection (d), a claim is not discharged under Subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This Paragraph does not apply if the claimant is an organization that sent a statement complying with Paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-312 - Lost, destroyed, or stolen cashier's check, teller's check, certified check, or money order

§3-312. Lost, destroyed, or stolen cashier's check, teller's check, certified check, or money order

(a) In this Section:

(1) "Check" means a cashier's check, teller's check, certified check, or money order.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, certified check, or money order that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check, teller's check, or money order, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check, teller's check, or money order, or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check, teller's check, or money order, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this Subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the ninetieth day following the date of the check, in the case of a cashier's check, teller's check, or money order, or the ninetieth day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to R.S. 10:4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under Subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under Subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, certified check, or money order which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this Section or R.S. 10:3-309.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-401 - LIABILITY OF PARTIES

PART 4. LIABILITY OF PARTIES

§3-401. Signature

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under R.S. 10:3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-402 - Signature by representative

§3-402. Signature by representative

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to Subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-403 - Unauthorized signature

§3-403. Unauthorized signature

(a) Unless otherwise provided in this Chapter or Chapter 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Chapter which makes the unauthorized signature effective for the purposes of this Chapter.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-404 - Impostors; fictitious payees

§3-404. Impostors; fictitious payees

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (R.S. 10:3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under Subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which Subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-405 - Employer's responsibility for fraudulent indorsement by employee

§3-405. Employer's responsibility for fraudulent indorsement by employee

(a) In this Section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under Subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-406 - Negligence contributing to forged signature or alteration of instrument

§3-406. Negligence contributing to forged signature or alteration of instrument

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under Subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under Subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under Subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-407 - Alteration

§3-407. Alteration

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in Subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-408 - Drawee not liable on unaccepted draft

§3-408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-409 - Acceptance of draft; certified check

§3-409. Acceptance of draft; certified check

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in Subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-410 - Acceptance varying draft

§3-410. Acceptance varying draft

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks

§3-411. Refusal to pay cashier's checks, teller's checks, and certified checks

(a) In this Section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under Subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, (iv) payment is prohibited by law, or (v) R.S. 10:3-312 is applicable.

Acts 1992, No. 1133, §3, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:3-412 - Obligation of issuer of note or cashier's check

§3-412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under R.S. 10:3-415.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-413 - Obligation of acceptor

§3-413. Obligation of acceptor

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under R.S. 10:3-414 or 10:3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-414 - Obligation of drawer

§3-414. Obligation of drawer

(a) This Section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under R.S. 10:3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under R.S. 10:3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under Subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in Subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-415 - Obligation of indorser

§3-415. Obligation of indorser

(a) Subject to Subsections (b), (c), and (d) and to R.S. 10:3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in R.S. 10:3-115 and 10:3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this Section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under Subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by R.S. 10:3-503 and notice of dishonor complying with that Section is not given to an indorser, the liability of the indorser under Subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under Subsection (a) is discharged.

(e) If an indorser of a check is liable under Subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under Subsection (a) is discharged.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-416 - Transfer warranties

§3-416. Transfer warranties

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under Subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-417 - Presentment warranties

§3-417. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this Subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this Subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under R.S. 10:3-404 or 10:3-405 or the drawer is precluded under R.S. 10:3-406 or 10:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §3, eff. July 1, 1992; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-418 - Payment or acceptance by mistake

§3-418. Payment or acceptance by mistake

(a) Except as provided in Subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to R.S. 10:4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this Subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in Subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by Subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by Subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This Subsection does not limit remedies provided by R.S. 10:3-417 or 10:4-407.

(d) Notwithstanding R.S. 10:4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under Subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-419 - Instruments signed for accommodation

§3-419. Instruments signed for accommodation

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to Subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in R.S. 10:3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement, subrogation, contribution, and indemnification in accordance with the rules dealing with these matters found in the Civil Code Articles on suretyship, and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-420 - Conversion of instrument

§3-420. Conversion of instrument

(a) An instrument is converted when

(i) a drawee to whom it is delivered for acceptance refuses to return it on demand; or

(ii) any person to whom it is delivered for payment refuses on demand either to pay or to return it; or

(iii) it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment.

(b) An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or co-payee or (iii) by the drawer.

(c) In an action under Subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(d) A representative other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

(e) Nothing in this Section prevents the owner of an instrument that has been wrongfully taken from him and not negotiated from requiring the drawer or maker to issue a substitute for it.

(f) Any action for conversion or an action for replacement under Subsection (e) prescribes in one year.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-501 - DISHONOR

PART 5. DISHONOR

§3-501. Presentment

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Chapter 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-502 - Dishonor

§3-502. Dishonor

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and Paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under R.S. 10:4-301 or 10:4-302, or becomes accountable for the amount of the check under R.S. 10:4-302.

(2) If a draft is payable on demand and Paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in Subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those Paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this Section and presentment is excused under R.S. 10:3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-503 - Notice of dishonor

§3-503. Notice of dishonor

(a) The obligation of an indorser stated in R.S. 10:3-415(a) and the obligation of a drawer stated in R.S. 10:3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this Section or (ii) notice of dishonor is excused under R.S. 10:3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to R.S. 10:3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-504 - Excused presentment and notice of dishonor

§3-504. Excused presentment and notice of dishonor

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-505 - Evidence of dishonor

§3-505. Evidence of dishonor

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in Subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A "protest" is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-601 - DISCHARGE AND PAYMENT

PART 6. DISCHARGE AND PAYMENT

§3-601. Discharge and effect of discharge

(a) The obligation of a party to pay the instrument is discharged as stated in this Chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-602 - Payment

§3-602. Payment

(a) Subject to Subsection (b), an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under R.S. 10:3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under Subsection (a) if:

(1) a claim to the instrument under R.S. 10:3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-603 - Tender of payment

§3-603. Tender of payment

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:3-604 - Discharge by cancellation or renunciation

§3-604. Discharge by cancellation or renunciation

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to Subsection (a) does not affect the status and rights of a party derived from the indorsement.

Acts 1992, No. 1133, §3, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-101 - Short title

CHAPTER 4. BANK DEPOSITS AND COLLECTIONS

PART 1. GENERAL PROVISIONS AND DEFINITIONS

§4-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Bank Deposits and Collections.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2006, No. 533, §4.



RS 10:4-102 - Applicability

§4-102. Applicability

(a) To the extent that items within this Chapter are also within Chapters 3 and 8, they are subject to those Chapters. If there is conflict, this Chapter governs Chapter 3, but Chapter 8 governs this Chapter.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-103 - Variation by agreement; measure of damages; action constituting ordinary care

§4-103. Variation by agreement; measure of damages; action constituting ordinary care

(a) The effect of the provisions of this Chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under Subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this Chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this Chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this Chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-104 - Definitions and index of definitions

§4-104. Definitions and index of definitions

(a) In this Chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer " means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (R.S. 10:8-102) or instructions for uncertificated securities (R.S. 10:8-308), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in R.S. 10:3-104 or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Chapter 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this Chapter and the Sections in which they appear are:

"Agreement for electronic presentment"

R.S. 10:4-110

"Bank"

R.S. 10:4-105

"Collecting bank"

R.S. 10:4-105

"Depositary bank"

R.S. 10:4-105

"Intermediary bank"R.S. 10:4-105

"Payor bank"

R.S. 10:4-105

"Presenting bank"

R.S. 10:4-105

"Presentment notice"

R.S. 10:4-110

(c) "Control" as provided in R.S. 10:7-106 and the following definitions in other Chapters apply to this Chapter:

"Acceptance"

R.S. 10:3-409

"Alteration"

R.S. 10:3-407

"Cashier's check"

R.S. 10:3-104

"Certificate of deposit"

R.S. 10:3-104

"Certified check"

R.S. 10:3-409

"Check"

R.S. 10:3-104

"Holder in due course"

R.S. 10:3-302

"Instrument"

R.S. 10:3-104

"Notice of dishonor"

R.S. 10:3-503

"Order"

R.S. 10:3-103

"Ordinary care"

R.S. 10:3-103

"Person entitled to enforce"

R.S. 10:3-301

"Presentment"

R.S. 10:3-501

"Promise"

R.S. 10:3-103

"Prove"

R.S. 10:3-103

"Teller's check"

R.S. 10:3-104

"Unauthorized signature"

R.S. 10:3-403

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2009, No. 207, §2, eff. Jan. 1, 2010.



RS 10:4-105 - Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

§4-105. "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-106 - Payable through or payable at bank; collecting bank

§4-106. Payable through or payable at bank; collecting bank

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-107 - Separate office of bank

§4-107. Separate office of bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this Chapter and under Chapter 3.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-108 - Time of receipt of items

§4-108. Time of receipt of items

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-109 - Delays

§4-109. Delays

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify,or extend time limits imposed or permitted by this Title for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this Title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-110 - Electronic presentment

§4-110. Electronic presentment

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this Chapter means the presentment notice unless the context otherwise indicates.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-111 - Prescription

§4-111. Prescription

An action to enforce an obligation, duty, or right arising under this Chapter must be commenced within three years after the cause of action accrues.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-201 - COLLECTION OF ITEMS: DEPOSITARY

PART 2. COLLECTION OF ITEMS: DEPOSITARY

AND COLLECTING BANKS

§4-201. Status of collecting bank as agent and provisional status of credits; applicability of Chapter; item indorsed "pay any bank"

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this Chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-202 - Responsibility for collection or return; when action timely

§4-202. Responsibility for collection or return; when action timely

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under Subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to Subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-203 - Effect of instructions

§4-203. Effect of instructions

Subject to Chapter 3 concerning conversion of instruments (R.S. 10: 3-420) and restrictive indorsements (R.S. 10:3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-204 - Methods of sending and presenting; sending directly to payor bank

§4-204. Methods of sending and presenting; sending directly to payor bank

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-205 - Depositary bank holder of unindorsed item

§4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of R.S. 10:3-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-206 - Transfer between banks

§4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-207 - Transfer warranties

§4-207. Transfer warranties

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (R.S. 10:3-305(a)) of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in R.S. 10:3-115 and 10:3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this Subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under Subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-208 - Presentment warranties

§4-208. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this Subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this Subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under R.S. 10:3-404 or 10:3-405 or the drawer is precluded under R.S. 10:3-406 or 10:4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this Section accrues when the claimant has reason to know of the breach.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-209 - Encoding and retention warranties

§4-209. Encoding and retention warranties

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this Section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-210 - Security interest of collecting bank in items, accompanying documents and proceeds

§4-210. Security interest of collecting bank in items, accompanying documents and proceeds

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this Section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Chapter 9, but:

(1) no security agreement is necessary to make the security interest enforceable (R.S. 10:9-203(b)(3)(A));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994; Acts 2001, No. 128, §6, eff. July 1, 2001; Acts 2009, No. 207, §2, eff. Jan. 1, 2010.



RS 10:4-211 - When bank gives value for purposes of holder in due course

§4-211. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of R.S. 10:3-302 on what constitutes a holder in due course.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-212 - Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser

§4-212. Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under R.S. 10:3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under R.S. 10:3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-213 - Medium and time of settlement by bank

§4-213. Medium and time of settlement by bank

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to R.S. 10:4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by Subsection (a) or the time of settlement is not fixed by Subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-214 - Right of charge-back or refund; liability of collecting bank; return of item

§4-214. Right of charge-back or refund; liability of collecting bank; return of item

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the Section governing return of an item received by a payor bank for credit on its books (R.S. 10:4-301).

(d) The right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

§4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-216 - Insolvency and preference

§4-216. Insolvency and preference

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-301 - COLLECTION OF ITEMS: PAYOR BANKS

PART 3. COLLECTION OF ITEMS: PAYOR BANKS

§4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in Subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this Section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-302 - Payor bank's responsibility for late return of item

§4-302. Payor bank's responsibility for late return of item

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to Subsection (a) is subject to defenses based on breach of a presentment warranty (R.S. 10:4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-303 - When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified

§4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) accepted or certified the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of the item under R.S. 10:4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to Subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-401 - RELATIONSHIP BETWEEN PAYOR

PART 4. RELATIONSHIP BETWEEN PAYOR

BANK AND ITS CUSTOMERS

§4-401. When bank may charge customer's account

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) (Reserved)

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in R.S. 10:4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in R.S. 10:4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages proximately caused by its act. Such liability may include damages for dishonor of subsequent items under R.S. 10:4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

Acts 1992, No. 1133, §4, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:4-402 - Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

§4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(a) Except as otherwise provided in this Chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

Acts 1992, No. 1133, §4, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:4-403 - Customer's right to stop payment; burden of proof of loss

§4-403. Customer's right to stop payment; burden of proof of loss

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in R.S. 10:4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under R.S. 10:4-402.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-404 - Bank not obliged to pay check more than six months old

§4-404. Bank not obliged to pay check more than six months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-405 - Death or interdiction of customer

§4-405. Death or interdiction of customer

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by interdiction of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank has not received written notice, addressed to the bank, of an adjudication of interdiction. Neither death nor interdiction of a customer revokes such authority to accept, pay, collect, or account until receipt of a notice by the bank, addressed to the bank in writing, of the fact of death or of an adjudication of interdiction and the bank has reasonable opportunity to act on it.

(b) Even following the receipt of such notice, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

Acts 1992, No. 1133, §4, eff. July 1, 1993. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994.



RS 10:4-406 - Customer's duty to discover and report unauthorized signature or alteration

§4-406. Customer's duty to discover and report unauthorized signature or alteration

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to Subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by Subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If Subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with Subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under Subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (Subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this Subsection, the payor bank may not recover for breach of warranty under R.S. 10:4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-407 - Payor bank's right to subrogation on improper payment

§4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-501 - COLLECTION OF DOCUMENTARY DRAFTS

PART 5. COLLECTION OF DOCUMENTARY DRAFTS

§4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-502 - Presentment of "on arrival" drafts

§4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

§4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Chapter 5, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions. However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4-504 - Privilege of presenting bank to deal with goods; security interest for expenses

§4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under Subsection (a), the presenting bank has a lien upon the goods or their proceeds which may be foreclosed in the same manner as an unpaid seller's lien.

Acts 1992, No. 1133, §4, eff. July 1, 1993; Acts 1993, No. 948, §10, eff. Jan. 1, 1994.



RS 10:4A-101 - Short Title

CHAPTER 4-A. FUNDS TRANSFERS

PART 1. SUBJECT MATTER AND DEFINITIONS

§4A-101. Short Title

This Chapter may be cited as Uniform Commercial Code -- Funds Transfers.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2006, No. 533, §4.



RS 10:4A-102 - Subject Matter

§4A-102. Subject Matter

Except as otherwise provided in R.S. 10:4A-108, this Chapter applies to funds transfers defined in R.S. 10:4A-104.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-103 - Payment Order - Definitions

§4A-103. Payment Order - Definitions

(a) In this Chapter:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with Subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-104 - Funds Transfer - Definitions

§4A-104. Funds Transfer - Definitions

In this Chapter:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-105 - Other definitions

§4A-105. Other definitions

(a) In this Chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Chapter.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) [Reserved.]

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (R.S. 10:1-201(b)(8)).

(b) Other definitions applying to this Chapter and the Sections in which they appear are:

"Acceptance"

R.S. 10:4A-209

"Beneficiary"

R.S. 10:4A-103

"Beneficiary's bank"

R.S. 10:4A-103

"Executed"

R.S. 10:4A-301

"Execution date"

R.S. 10:4A-301

"Funds transfer"

R.S. 10:4A-104

"Funds-transfer system rule"

R.S. 10:4A-501

"Intermediary bank"

R.S. 10:4A-104

"Originator"

R.S. 10:4A-104

"Originator's bank"

R.S. 10:4A-104

"Payment by beneficiary's bank

to beneficiary

R.S. 10:4A-405

"Payment by originator to beneficiary"

R.S. 10:4A-406

"Payment by sender to receiving bank"

R.S. 10:4A-403

"Payment date"

R.S. 10:4A-401

"Payment order"

R.S. 10:4A-103

"Receiving bank"

R.S. 10:4A-103

"Security procedure"

R.S. 10:4A-201

"Sender"

R.S. 10:4A-103

(c) The following definitions in Chapter 4 apply to this Chapter:

"Clearing house"

R.S. 10:4-104

"Item"

R.S. 10:4-104

"Suspends payments"

R.S. 10:4-104

(d) In addition Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2006, No. 533, §4.



RS 10:4A-106 - Time payment order is received

§4A-106. Time payment order is received

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in R.S. 10:1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this Chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Chapter.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2006, No. 533, §4.



RS 10:4A-107 - Federal reserve regulations and operating circulars

§4A-107. Federal reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Chapter to the extent of the inconsistency.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-108 - Relationship to the federal Electronic Fund Transfer Act

§4A-108. Relationship to the federal Electronic Fund Transfer Act

(a) Except as provided in Subsection (b) of this Section, this Chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. §1693 et seq.) as amended from time to time.

(b) This Chapter applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. §1693o-1) as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. §1693a) as amended from time to time.

(c) In a funds transfer to which this Chapter applies, in the event of an inconsistency between an applicable provision of this Chapter and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2014, No. 520, §1.



RS 10:4A-201 - ISSUE AND ACCEPTANCE OF PAYMENT ORDER

PART 2. ISSUE AND ACCEPTANCE OF PAYMENT ORDER

§4A-201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-202 - Authorized and verified payment orders

§4A-202. Authorized and verified payment orders

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving bank similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this Chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under Subsection (a), or it is effective as the order of the customer under Subsection (b).

(e) This Section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this Section and in R.S. 10:4A-203(a)(1), rights and obligations arising under this Section or R.S. 10:4A-203 may not be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-203 - Unenforceability of certain verified payment orders

§4A-203. Unenforceability of certain verified payment orders

(a) If an accepted payment order is not, under R.S. 10:4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to R.S. 10:4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This Section applies to amendments of payment orders to the same extent it applies to payment orders.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order

§4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under R.S. 10:4A-202, or (ii) not enforceable, in whole or in part, against the customer under R.S. 10:4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this Section.

(b) Reasonable time under Subsection (a) may be fixed by agreement as stated in R.S. 10:1-302(b), but the obligation of a receiving bank to refund payment as stated in Subsection (a) may not otherwise be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2006, No. 533, §4.



RS 10:4A-205 - Erroneous payment orders

§4A-205. Erroneous payment orders

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to R.S. 10:4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in Paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of Subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of Subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in Subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This Section applies to amendments to payment orders to the same extent it applies to payment orders.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-206 - Transmission of payment order through funds-transfer or other communication

§4A-206. Transmission of payment order through funds-transfer or other communication

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This Section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This Section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-207 - Misdescription of beneficiary

§4A-207. Misdescription of beneficiary

(a) Subject to Subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in Subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by the name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in Subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by Subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by Subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in Subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-208 - Misdescription of intermediary bank or beneficiary's bank

§4A-208. Misdescription of intermediary bank or beneficiary's bank

(a) This Subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This Subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by Subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in R.S. 10:4A-302(a)(1).

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-209 - Acceptance of payment order

§4A-209. Acceptance of payment order

(a) Subject to Subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to Subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in R.S. 10:4A-405(a) or 4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that the funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order.

(2) when the bank receives payment of the entire amount of the sender's order pursuant to R.S. 10:4A-403(a)(1) or 4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under Subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently cancelled pursuant to R.S. 10:4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

(e) If a receiving bank accepts a payment order and that receiving bank is also the originator's bank for the payment order, that bank may not assess a fee on the payment order's beneficiary solely because the beneficiary does not have an authorized account with the receiving bank.

(f) The originator's bank shall not charge the beneficiary a fee for making payment pursuant to the originator's instructions; however, the bank may charge the originator a fee for processing the payment.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1997, No. 102, §1, eff. June 11, 1997; Acts 1997, No. 226, §1.



RS 10:4A-210 - Rejection of payment order

§4A-210. Rejection of payment order

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This Subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to R.S. 10:4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-211 - Cancellation and amendment of payment order

§4A-211. Cancellation and amendment of payment order

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to Subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is cancelled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date of payment date of the order.

(e) A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with Subsection (c)(2).

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-212 - Liability and duty of receiving bank regarding unaccepted payment order

§4A-212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in R.S. 10:4A-209, and liability is limited to that provided in this Chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Chapter or by express agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-301 - EXECUTION OF SENDER'S PAYMENT ORDER

PART 3. EXECUTION OF SENDER'S PAYMENT ORDER

BY RECEIVING BANKS

§4A-301. Execution and execution date

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-302 - Obligations of receiving bank in execution of payment order

§4A-302. Obligations of receiving bank in execution of payment order

(a) Except as provided in Subsections (b) through (d), if the receiving bank accepts a payment order pursuant to R.S. 10:4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless Subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-303 - Erroneous execution of payment order

§4A-303. Erroneous execution of payment order

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under R.S. 10:4A-402(c) if that Subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under R.S. 10:4A-402(c) if (i) that Subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This Subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-304 - Duty of sender to report erroneously executed payment order

§4A-304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in R.S. 10:4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under R.S. 10:4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this Section.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-305 - Liability for late or improper execution or failure to execute payment order

§4A-305. Liability for late or improper execution or failure to execute payment order

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of R.S. 10:4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in Subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of R.S. 10:4A-303 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by Subsection (a), resulting from the improper execution. Except as provided in Subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under Subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under Subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under Subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under Subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this Section, the liability of a receiving bank under Subsections (a) and (b) may not be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-401 - PAYMENT

PART 4. PAYMENT

§4A-401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-402 - Obligation of sender to pay receiving bank

§4A-402. Obligation of sender to pay receiving bank

(a) This Section is subject to R.S. 10:4A-205 and 4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This Subsection is subject to Subsection (e) and to R.S. 10:4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in R.S. 10:4A-204 and 4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in Subsection (c) and an intermediary bank is obliged to refund payment as stated in Subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in R.S. 10:4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in Subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in Subsection (c) or to receive refund under Subsection (d) may not be varied by agreement.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-403 - Payment by sender to receiving bank

§4A-403. Payment by sender to receiving bank

(a) Payment of the sender's obligation under R.S. 10:4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this Subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under R.S. 10:4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by Subsection (a), the time when payment of the sender's obligation under R.S. 10:4A-402(b) or 4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary

§4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(a) Subject to R.S. 10:4A-211(e), 4A-405(d), and 4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in Subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in Subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-405 - Payment by beneficiary's bank to beneficiary

§4A-405. Payment by beneficiary's bank to beneficiary

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under R.S. 10:4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under R.S. 10:4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in Subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rules is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rules, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under R.S. 10:4A-406.

(e) This Subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under R.S. 10:4A-406, and (iv) subject to R.S. 10:4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under R.S. 10:4A-402(c) because the funds transfer has not been completed.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-406 - Payment by originator to beneficiary; discharge of underlying obligation

§4A-406. Payment by originator to beneficiary; discharge of underlying obligation

(a) Subject to R.S. 10:4A-211(e), 4A-405(d), and 4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under Subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under Subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this Section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under R.S. 10:4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under Subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this Section may be varied only by agreement of the originator and the beneficiary.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-501 - MISCELLANEOUS PROVISIONS

PART 5. MISCELLANEOUS PROVISIONS

§4A-501. Variation by agreement and effect of funds-transfer system rule

(a) Except as otherwise provided in this Chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this Chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in R.S. 10:4A-404(c), 4A-405(d), and 4A-507(c).

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-502 - Creditor process served on receiving bank; setoff by beneficiary's bank

§4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank

(a) As used in this Section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This Subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-503 - Injunction or restraining order with respect to funds transfer

§4A-503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-504 - Order in which items and payment orders may be charged to account; order of withdrawals from account

§4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-505 - Preclusion of objection to debit of customer's account

§4A-505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-506 - Rate of interest

§4A-506. Rate of interest

(a) If, under this Chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in Subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:4A-507 - Choice of law

§4A-507. Choice of law

(a) The following rules apply unless the affected parties otherwise agree or Subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each Paragraph of Subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this Subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under Subsection (b) and a choice-of-law rule under Subsection (c), the agreement under Subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

Added by Acts 1990, No. 1079, §4, eff. Sept. 1, 1990.



RS 10:5-101 - Short title

CHAPTER 5. LETTERS OF CREDIT

§5-101. Short title

This Chapter shall be known and may be cited as Uniform Commercial Code -- Letters of Credit.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000; Acts 2006, No. 533, §5.



RS 10:5-102 - Definitions

§5-102. Definitions

(a) As used in this Chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmor, or another adviser, notifies, or requests another adviser to notify, the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmor" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit, or unless prohibited by the letter of credit, by the standard practice referred to in R.S. 10:5-108(e), and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) Upon payment,

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a financial institution or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of R.S. 10:5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other Chapters applying to this Chapter and the Sections in which they appear are:

"Accept" or "Acceptance"

R.S. 10:3-409

"Value"

R.S. 10:3-303, 4-211

(c) Chapter 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Chapter.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000; Acts 2006, No. 533, §§5, 9.



RS 10:5-103 - Scope

§5-103. Scope

(a) This Chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this Chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to person not specified, in this Chapter.

(c) With the exception of this Subsection, Subsections (a) and (d), R.S. 10:5-102(a)(9) and (10), 5-106(d), and 5-114(d), and except to the extent prohibited in R.S. 10:1-302 and 5-117(d), the effect of this Chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000 Acts 2006, No. 533, §5.



RS 10:5-104 - Formal requirements

§5-104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in R.S. 10:5-108(e).

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-105 - Consideration

§5-105. Consideration

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-106 - Issuance, amendment, cancellation, and duration

§5-106. Issuance, amendment, cancellation, and duration

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmor, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance or, if none is stated, after the date on which it is issued.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-107 - Confirmor, nominated person, and adviser

§5-107. Confirmor, nominated person, and adviser

(a) A confirmor is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmor also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmor had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmor is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmor is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under Subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-108 - Issuer's rights and obligations

§5-108. Issuer's rights and obligations

(a) Except as otherwise provided in R.S. 10:5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in Subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in R.S. 10:5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, of at least three days, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in Subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in Subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in R.S. 10:5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in Subsection (e).

(g) If an undertaking constituting a letter of credit under R.S. 10:5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this Chapter:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under R.S. 10:3-414 and 3-415;

(4) except as otherwise provided in R.S. 10:5-110 and 5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentations; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-109 - Fraud and forgery

§5-109. Fraud and forgery

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmor who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under Subsection (a)(1).

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-110 - Warranties

§5-110. Warranties

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in R.S. 10:5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in Subsection (a) are in addition to warranties arising under Chapters 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those Chapters.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-111 - Remedies

§5-111. Remedies

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover foreseeable damages for pecuniary loss but not unforeseeable damages, exemplary damages, or damages for nonpecuniary loss. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this Subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover foreseeable damages for pecuniary loss resulting from the breach, but not unforeseeable damages, exemplary damages, or damages for nonpecuniary loss less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmor breaches an obligation under this Chapter or an issuer breaches an obligation not covered in Subsection (a) or (b), a person to whom the obligation is owed may recover foreseeable damages for pecuniary loss resulting from the breach, but not unforeseeable damages, exemplary damages, or damages for nonpecuniary loss, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmor has the liability of an issuer specified in this Subsection and Subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under Subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this Chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this Chapter may be stipulated by agreement or undertaking, unless the damages stipulated are so manifestly unreasonable as to be contrary to public policy.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-112 - Transfer of letter of credit

§5-112. Transfer of letter of credit

(a) Except as otherwise provided in R.S. 10:5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferrable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in R.S. 10:5-108(e) or is otherwise reasonable under the circumstances.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-113 - Transfer by operation of law

§5-113. Transfer by operation of law

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in Subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in R.S. 10:5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obligated to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under Subsection (a) or (b) has the consequences specified in R.S. 10:5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary1 or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary1 are forged documents for the purposes of R.S. 10:5-109.

(e) An issuer whose rights of reimbursement are not covered by Subsection (d) or substantially similar law and any confirmor or nominated person may decline to recognize a presentation under Subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Section.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Amended by Acts 1979, No. 48, §1; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.

1As appears in enrolled bill.



RS 10:5-114 - Assignment of proceeds

§5-114. Assignment of proceeds

(a) In this Section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Chapter 9 of this Title or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Chapter 9 of this Title or other law.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-115 - Statute of limitations

§5-115. Statute of limitations

An action to enforce a right or obligation arising under this Chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later, except an action to enforce an issuer's right of reimbursement under R.S. 10:5-108 must be commenced within five years of the date of its payment of funds. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-116 - Choice of law and forum

§5-116. Choice of law and forum

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in R.S. 10:5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless Subsection (a) applies, the liability or an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this Subsection.

(c) Except as otherwise provided in this Subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Chapter would govern the liability of an issuer, nominated person, or adviser under Subsection (a) or (b); (ii) the relevant undertaking incorporates rules of custom or practice; and (iii) there is conflict between this Chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in R.S. 10:5-103(c).

(d) If there is conflict between this Chapter and Chapter 3, 4, 4A, or 9 of this Title, this Chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this Chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with Subsection (a).

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975. Acts 1989, No. 135, §4, eff. Jan. 1, 1990; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-117 - Subrogation of issuer, applicant, and nominated person

§5-117. Subrogation of issuer, applicant, and nominated person

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in Subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in Subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in Subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this Section present or prospective rights forming the basis of a claim, defense, or excuse.

Added by Acts 1974, No. 92, §1, eff. Jan. 1, 1975; Acts 1999, No. 171, §1, eff. Jan. 1, 2000.



RS 10:5-118 - Security interest of issuer or nominated person

§5-118. Security interest of issuer or nominated person

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit and any identifiable proceeds of the collateral to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) Subject to subsection (c), as long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest under subsection (a), the security interest continues and is subject to Chapter 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under R.S. 10:9-203(b)(3); and

(2) the security interest is perfected and has priority over conflicting security interests in the collateral or its proceeds.

(c) A security interest that arises under this section is subject to the rights of a subsequent purchaser under R.S. 10:9-330 or 9-331 or a transferee under R.S. 10:9-332.

Acts 2001, No. 128, §7, eff. July 1, 2001.



RS 10:7-101 - Short title

CHAPTER 6. BLANK

CHAPTER 7. DOCUMENTS OF TITLE

PART 1. GENERAL

§7-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Documents of Title.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2006, No. 533, §6; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-102 - Definitions and index of definitions

§7-102. Definitions and index of definitions

(a) In this Chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them. "Bailor" means a person that delivers possession of goods to a bailee.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) [Reserved.]

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) [Reserved.]

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) In this Chapter:

(1) "Contract for sale" means both a present sale of goods and a contract to sell goods at a future time.

(2) "Lessee in ordinary course of business" means a person that becomes a lessee of goods in good faith, without knowledge that the lease violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling or leasing goods of that kind. A lessee in the ordinary course of business may lease for cash, or by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting lease.

(3) "Receipt of goods" means taking physical possession of the goods.

(c) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

(d) In this Chapter, "lien" means a privilege on movable property created by operation of law in favor of a creditor.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-103 - Relation of Chapter to treaty or statute

§7-103. Relation of Chapter to treaty or statute

(a) This Chapter is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This Chapter shall not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this Chapter. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This Chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et seq.) but shall not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

(d) To the extent there is a conflict between the Louisiana Uniform Electronic Transactions Act (R.S. 9:2601 et seq.) and this Chapter, this Chapter governs.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-104 - Negotiable and nonnegotiable document of title

§7-104. Negotiable and nonnegotiable document of title

(a) Except as otherwise provided in Subsection (c) of this Section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in Subsection (a) of this Section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-105 - Reissuance in alternative medium

§7-105. Reissuance in alternative medium

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with Subsection (a) of this Section:

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with Subsection (c) of this Section:

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

Added by Act 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-106 - Control of electronic document of title

§7-106. Control of electronic document of title

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies Subsection (a) of this Section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in Paragraphs (4), (5), and (6) of this Subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-201 - Person that may issue a warehouse receipt; storage under bond

PART 2.

WAREHOUSE RECEIPTS:

SPECIAL PROVISIONS

§7-201. Person that may issue a warehouse receipt; storage under bond

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-202 - Form of warehouse receipt; effect of omission

§7-202. Form of warehouse receipt; effect of omission

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt contains each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely or in indivision with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to this Title and do not impair its obligation of delivery under R.S. 10:7-403 or its duty of care under R.S. 10:7-204. Any contrary provision is ineffective.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-203 - Liability for nonreceipt or misdescription

§7-203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-204 - Duty of care; contractual limitation of warehouse's liability

§7-204. Duty of care; contractual limitation of warehouse's liability

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for misappropriation to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the storage may be included in the warehouse receipt or storage agreement.

(d) This Section does not validate a provision that is null under Civil Code Article 2004.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-205 - Title under warehouse receipt defeated in certain cases

§7-205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and actually delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-206 - Termination of storage at warehouse's option

§7-206. Termination of storage at warehouse's option

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to R.S. 10:7-210.

(b) If a warehouse in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in Subsection (a) of this Section and R.S. 10:7-210, the warehouse may specify in the notice given under such Subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this Chapter upon due demand made at any time before sale or other disposition under this Section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this Section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-207 - Goods must be kept separate; fungible goods

§7-207. Goods must be kept separate; fungible goods

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in indivision by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-208 - Altered warehouse receipts

§7-208. Altered warehouse receipts

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-209 - Lien of warehouse

§7-209. Lien of warehouse

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited, and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien on the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in Subsection (a) of this Section, such as for money advanced and interest. The security interest is governed by Chapter 9.

(c) A warehouse's lien for charges and expenses under Subsection (a) of this Section or a security interest under Subsection (b) of this Section is also effective against any person that entrusted the bailor with possession of the goods. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under R.S. 10:7-403; or

(C) Power of disposition under R.S. 10:9-320 or 9-321(c) or other statute; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under Subsection (a) of this Section is also effective against all persons if the bailor was the legal possessor of the goods at the time of deposit. In this Subsection, "household goods" means furniture, furnishings, or personal effects used by the bailor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-210 - Enforcement of warehouse's lien

§7-210. Enforcement of warehouse's lien

(a) Except as otherwise provided in Subsection (b) of this Section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence. A disclaimer or modification of warranty in a warehouse's disposition of goods is commercially reasonable.

(b) A warehouse may enforce its lien on goods other than goods stored by a merchant in the course of its business only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this Section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Section. In that event the goods may not be sold, but must be retained by the warehouse subject to the terms of the receipt and this Chapter.

(d) A warehouse may buy at any public sale held pursuant to this Section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this Section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this Section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this Section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with Subsection (a) or (b) of this Section.

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this Section, and in case of willful violation, is liable for misappropriation.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-301 - Liability for nonreceipt or misdirection; "said to contain"; "shipper's weight, load, and count"; improper handling

PART 3.

BILLS OF LADING: SPECIAL PROVISIONS

§7-301. Liability for nonreceipt or misdirection; "said to contain"; "shipper's weight, load, and count"; improper handling

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count" or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-302 - Through bills of lading and similar documents of title

§7-302. Through bills of lading and similar documents of title

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in Subsection (a) of this Section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-303 - Diversion; reconsignment; change of instructions

§7-303. Diversion; reconsignment; change of instructions

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in Subsection (a) of this Section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-304 - Tangible bills of lading in a set

§7-304. Tangible bills of lading in a set

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this Subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 of this Chapter against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-305 - Destination bills

§7-305. Destination bills

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to R.S. 10: 7-105, may procure a substitute bill to be issued at any place designated in the request.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-306 - Altered bills of lading

§7-306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-307 - Lien of carrier

§7-307. Lien of carrier

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under Subsection (a) of this Section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under such Subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-308 - Enforcement of carrier's lien

§7-308. Enforcement of carrier's lien

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence. A disclaimer or modification of warranty in a carrier's disposition of goods is commercially reasonable.

(b) Before any sale pursuant to this Section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Section. In that event, the goods may not be sold but must be retained by the carrier subject to the terms of the bill of lading and this Chapter.

(c) A carrier may buy at any public sale pursuant to this Section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this Section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this Section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this Section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either Subsection (a) or the procedure set forth in R.S. 10:7-210(b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this Section and, in case of willful violation, is liable for misappropriation.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-309 - Duty of care; contractual limitation of carrier's liability

§7-309. Duty of care; contractual limitation of carrier's liability

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This Subsection does not affect any statute or regulation, that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for misappropriation to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-401 - Irregularities in issue of receipt or bill or conduct of issuer

PART 4.

WAREHOUSE RECEIPTS AND BILLS OF LADING:

GENERAL OBLIGATIONS

§7-401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this Chapter on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this Chapter or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-402 - Duplicate receipt or bill; overissue

§7-402. Duplicate document of title; overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to R.S. 10:7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-403 - Obligation of bailee to deliver; excuse

§7-403. Obligation of bailee to deliver; excuse

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with Subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller or a lessor of a right to stop delivery;

(5) A diversion, reconsignment, or other disposition pursuant to R.S. 10:7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under R.S. 10:7-503(a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-404 - No liability for good faith delivery pursuant to document of title

§7-404. No liability for good faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Chapter is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-501 - Form of negotiation and requirements of "due negotiation"

PART 5.

WAREHOUSE RECEIPTS AND BILLS OF LADING:

NEGOTIATION AND TRANSFER

§7-501. Form of negotiation and requirements of "due negotiation"

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's endorsement and delivery. After the named person's endorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this Subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this Subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-502 - Rights acquired by due negotiation

§7-502. Rights acquired by due negotiation

(a) Subject to R.S. 10:7-205 and R.S. 10:7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of representation or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Chapter, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

(b) Subject to R.S. 10:7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or misappropriation; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-503 - Document of title to goods defeated in certain cases

§7-503. Document of title to goods defeated in certain cases

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under R.S. 10:7-403; or

(C) Power of disposition under R.S. 10:9-320 or R.S. 10:9-321(c) or other statute; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under R.S. 10:7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 of this Chapter pursuant to its own bill of lading discharges the carrier's obligation to deliver.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §5, eff. Jan. 1, 1990; Acts 2001, No. 128, §8, eff. July 1, 2001; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

§7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void or ineffective, under the law of the state of location of the goods, on account of the retention of possession by the transferor;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller or a lessor under law other than this Chapter. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-505 - Endorser not a guarantor for other parties

§7-505. Endorser not a guarantor for other parties

The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or previous endorsers.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-506 - Delivery without endorsement; right to compel endorsement

§7-506. Delivery without endorsements; right to compel endorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary endorsement, but the transfer becomes a negotiation only as of the time the endorsement is supplied.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-507 - Warranties on negotiation or delivery of document of title

§7-507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under R.S. 10:7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-508 - Warranties of collecting bank as to documents of title

§7-508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents' warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-509 - Adequate compliance with commercial contract

§7-509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by law other than this Chapter.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-601 - Lost, stolen, or destroyed documents of title

PART 6.

WAREHOUSE RECEIPTS AND BILLS OF LADING:

MISCELLANEOUS PROVISIONS

§7-601. Lost, stolen, or destroyed documents of title

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, a court may require security. The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this Subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for all damages, foreseeable or not, that are a direct consequence of the bailee's actions. The bailee is liable only for the damages that were foreseeable at the time the document of title was issued if the bailee was in good faith in making delivery and if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-602 - Judicial process against goods covered by negotiable document of title

§7-602. Judicial process against goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-603 - Conflicting claims; concursus

§7-603. Conflicting claims; concursus

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for concursus. The bailee may assert a concursus either in defending an action for nondelivery of the goods or by original action.

Added by Acts 1978, No. 164, §1, eff. Jan. 1, 1979; Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:7-604 - Fraud through the use of a document of title

§7-604. Fraud through the use of a document of title

The offense of fraud through the use of a document of title is defined as:

(1)(a) Issuing or aiding in issuing a warehouse receipt knowing that the goods for which the receipt is issued have not been actually received by the issuer, or are not under his actual control at the time of issuing such receipt.

(b) Issuing or aiding in issuing a duplicate or additional negotiable warehouse receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncancelled, without plainly placing upon the face thereof the word "duplicate" except in the case of a lost or destroyed receipt after proceeding as provided in R.S. 10:7-601(a).

(c) Issuing or aiding in issuing a bill of lading knowing that all or any part of the goods for which such bill is issued have not been received by the issuer, or by an agent of the issuer or by a connecting carrier, or are not under the issuer's control at the time of issuing such bill; or

(d) Issuing, with intent to defraud, a duplicate or additional negotiable bill of lading for goods in violation of the provisions of R.S. 10:7-402, knowing that a former negotiable bill for the same goods or any part of them is outstanding and uncancelled.

(e) Whoever commits the offense of fraud through the use of a document of title as defined in Subsection (1) of this Section shall, for each offense, be fined not more than ten thousand dollars, or imprisoned with or without hard labor not more than ten years or both. At least twelve months of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(2)(a) Issuing or aiding in issuing a document of title knowing that it contains any false statement.

(b) Depositing goods to which the depositor has no title, or upon which there is a mortgage, privilege, or lien, and taking for such goods a negotiable document of title which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or existence of the mortgage, privilege, or lien.

(c) Issuing or aiding in issuing a negotiable warehouse receipt for goods, which the issuer owns, either solely or in indivision with others, without stating such ownership on the receipt.

(d) Delivering goods knowing that a negotiable warehouse receipt, the negotiation of which would transfer the right to possession of such goods, is outstanding and uncancelled, without obtaining the possession of such receipt at or before the time of such delivery or without complying with the provisions of R.S. 10:7-601.

(e) Negotiating or transferring for value a bill of lading knowing that any or all of the goods which by the terms of such bill appear to have been received for transportation by the issuer, are not in the possession or control of the issuer or of a connecting carrier, without disclosing this fact.

(f) Inducing an agent of a carrier to cause to be issued a bill of lading by intentionally misleading him to believe that the goods described in the bill as received for transportation have been received by the carrier, its agent, or a connecting carrier, when in fact none or less than all of such goods were so received; or

(g) Issuing or aiding in issuing, with intent to defraud, a nonnegotiable bill of lading without the words "not negotiable" placed plainly upon the face thereof.

(h) Whoever commits the offense of fraud through the use of a document of title as defined in Subsection (2) of this Section shall, for each offense, be fined not more than five thousand dollars, or imprisoned with or without hard labor not more than five years or both. At least six months of the sentence imposed shall be served without parole, probation, or suspension of sentence.

Acts 2009, No. 207, §3, eff. Jan. 1, 2010.



RS 10:8-101 - INVESTMENT SECURITIES

CHAPTER 8. INVESTMENT SECURITIES

PART 1. SHORT TITLE AND GENERAL MATTERS

§8-101. Short title

This Chapter may be cited as Uniform Commercial Code--Investment Securities.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-102 - Definitions

§8-102. Definitions

(a) In this Chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of R.S. 10:8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in R.S. 10:8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Chapter. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) [Reserved.]

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in R.S. 10:8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this Chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this Article and the sections in which they appear are:

Appropriate person

R.S. 10:8-107

Control

R.S. 10:8-106

Delivery

R.S. 10:8-301

Investment company security

R.S. 10:8-103

Issuer

R.S. 10:8-201

Overissue

R.S. 10:8-210

Protected purchaser

R.S. 10:8-303

Securities account

R.S. 10:8-501

(c) In addition, Chapter 1 of this Title contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

(d) The characterization of a person, business, or transaction for purposes of this Chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2006, No. 533, §7.



RS 10:8-103 - Rules for determining whether certain obligations and interests are securities or financial assets

§8-103. Rules for determining whether certain obligations and interests are securities or financial assets

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this Chapter and not by Chapter 3 of this Title, even though it also meets the requirements of that Chapter. However, a negotiable instrument governed by Chapter 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in R.S. 10:9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless R.S. 10:8-102(a)(9)(iii) applies.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001; Acts 2009, No. 207, §4, eff. Jan. 1, 2010.



RS 10:8-104 - Acquisition of security or financial asset or interest therein

§8-104. Acquisition of security or financial asset or interest therein

(a) A person acquires a security or an interest therein, under this Chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to R.S. 10:8-301; or

(2) the person acquires a security entitlement to the security pursuant to R.S. 10:8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this Chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in R.S. 10:8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-105 - Notice of adverse claim

§8-105. Notice of adverse claim

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Chapter 9 of this Title is not notice of an adverse claim to a financial asset.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-106 - Control

§8-106. Control

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-107 - Whether indorsement, instruction, or entitlement order is effective

§8-107. Whether indorsement, instruction, or entitlement order is effective

(a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under R.S. 10:8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-108 - Warranties in direct holding

§8-108. Warranties in direct holding

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-109 - Warranties in indirect holding

§8-109. Warranties in indirect holding

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in R.S. 10:8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in R.S. 10:8-108(a) or (b).

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-110 - Applicability; choice of law

§8-110. Applicability; choice of law

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this Part, this Chapter, or this Title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the securities intermediary and its entitlement holder expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-111 - Clearing corporation rules

§8-111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Chapter or provision of Chapter 9 of this Title that affect this Chapter and affects another party who does not consent to the rule.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-112 - Creditor's legal process

§8-112. Creditor's legal process

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-113 - Statute of frauds inapplicable

§8-113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-114 - Evidentiary rules concerning certificated securities

§8-114. Evidentiary rules concerning certificated securities

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-115 - Securities intermediary and others not liable to adverse claimant

§8-115. Securities intermediary and others not liable to adverse claimant

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-116 - Securities intermediary as purchaser for value

§8-116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-201 - ISSUE AND ISSUER

PART 2. ISSUE AND ISSUER

§8-201. Issuer

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-202 - Issuer's responsibility and defenses; notice of defect or defense

§8-202. Issuer's responsibility and defenses; notice of defect or defense

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in R.S. 10:8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-203 - Staleness as notice of defect or defense

§8-203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-204 - Effect of issuer's restriction on transfer

§8-204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-205 - Effect of unauthorized signature on security certificate

§8-205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in paragraph (1), entrusted with responsible handling of the security certificate.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-206 - Completion or alteration of security certificate

§8-206. Completion or alteration of security certificate

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-207 - Rights and duties of issuer with respect to registered owners

§8-207. Rights and duties of issuer with respect to registered owners

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-208 - Effect of signature of authenticating trustee, registrar, or transfer agent

§8-208. Effect of signature of authenticating trustee, registrar, or transfer agent

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-209 - Issuer's lien

§8-209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-210 - Overissue

§8-210. Overissue

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-301 - TRANSFER OF CERTIFICATED

PART 3. TRANSFER OF CERTIFICATED

AND UNCERTIFICATED SECURITIES

§8-301. Delivery

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-302 - Rights of purchaser

§8-302. Rights of purchaser

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-303 - Protected purchaser

§8-303. Protected purchaser

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-304 - Indorsement

§8-304. Indorsement

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in R.S. 10:8-108 and not an obligation that the security will be honored by the issuer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-305 - Instruction

§8-305. Instruction

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by R.S. 10:8-108 and not an obligation that the security will be honored by the issuer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-306 - Effect of guaranteeing signature, indorsement, or instruction

§8-306. Effect of guaranteeing signature, indorsement, or instruction

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-307 - Purchaser's right to requisites for registration of transfer

§8-307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-401 - REGISTRATION

PART 4. REGISTRATION

§8-401. Duty of issuer to register transfer

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (R.S. 10:8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with R.S. 10:8-204;

(6) a demand that the issuer not register transfer has not become effective under R.S. 10:8-403, or the issuer has complied with R.S. 10:8-403(b) but no legal process or indemnity bond is obtained as provided in R.S. 10:8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-402 - Assurance that indorsement or instruction is effective

§8-402. Assurance that indorsement or instruction is effective

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to R.S. 10:8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-403 - Demand that issuer not register transfer

§8-403. Demand that issuer not register transfer

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-404 - Wrongful registration

§8-404. Wrongful registration

(a) Except as otherwise provided in R.S. 10:8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under R.S. 10:8-403(a) and the issuer did not comply with R.S. 10:8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by R.S. 10:8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-405 - Replacement of lost, destroyed, or wrongfully taken security certificate

§8-405. Replacement of lost, destroyed, or wrongfully taken security certificate

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by R.S. 10:8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-406 - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

§8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under R.S. 10:8-404 or a claim to a new security certificate under R.S. 10:8-405.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979. Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-407 - Authenticating trustee, transfer agent, and registrar

§8-407. Authenticating trustee, transfer agent, and registrar

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

Acts 1989, No. 135, §6, eff. Jan. 1, 1990; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-501 - SECURITY ENTITLEMENTS

PART 5. SECURITY ENTITLEMENTS

§8-501. Securities account; acquisition of security entitlement from securities intermediary

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

Added by Acts 1978, No. 165, §1, eff. Jan. 1, 1979; Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-502 - Assertion of adverse claim against entitlement holder

§8-502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under R.S. 10:8-501 for value and without notice of the adverse claim.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-503 - Property interest of entitlement holder in financial asset held by securities intermediary

§8-503. Property interest of entitlement holder in financial asset held by securities intermediary

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in R.S. 10:8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under R.S. 10:8-505 through 8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under R.S. 10:8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under R.S. 10:8-504.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-504 - Duty of securities intermediary to maintain financial asset

§8-504. Duty of securities intermediary to maintain financial asset

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-505 - Duty of securities intermediary with respect to payments and distributions

§8-505. Duty of securities intermediary with respect to payments and distributions

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder

§8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-507 - Duty of securities intermediary to comply with entitlement order

§8-507. Duty of securities intermediary to comply with entitlement order

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding

§8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

§8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(a) If the substance of a duty imposed upon a securities intermediary by R.S. 10:8-504 through 8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by R.S. 10:8-504 through 8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) R.S. 10:8-504 through 8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:8-510 - Rights of purchaser of security entitlement from entitlement holder

§8-510. Rights of purchaser of security entitlement from entitlement holder

(a) In a case not covered by the priority rules in Chapter 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under R.S. 10:8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Chapter 9 of this Title, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under R.S. 10:8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under R.S. 10:8-106(d)(2); or

(3) if the purchaser obtained control through another person under R.S. 10:8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996; Acts 2001, No. 128, §9, eff. July 1, 2001.



RS 10:8-511 - Priority among security interests and entitlement holders

§8-511. Priority among security interests and entitlement holders

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

Acts 1995, No. 884, §1, eff. Jan. 1, 1996.



RS 10:9-101 - SECURED TRANSACTIONS

CHAPTER 9. SECURED TRANSACTIONS

PART 1. GENERAL PROVISIONS

SUBPART 1. SHORT TITLE, DEFINITIONS, AND

GENERAL CONCEPTS

§9-101. Short title

This Chapter may be cited as Uniform Commercial Code -- Secured Transactions.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-102 - Definitions and index of definitions

§9-102. Definitions and index of definitions

(a) Chapter 9 definitions. In this Chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term further includes any right to payment that is payable out of or measured by production of oil, gas, or other minerals, or is otherwise attributable to a mineral right, whether or not the payment is classified as rent under the Mineral Code, except that the term does not include bonuses, delay rentals, royalties, or shut-in payments payable to a landowner or mineral servitude owner under a mineral lease, nor does the term include other payments to them that are classified as rent under the Mineral Code. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card, (vii) life insurance policies or rights to payment or claims thereunder, or (viii) judgments or rights to payment represented thereby.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means a lien on farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on leased real property used by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property used by a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having a mineral right that provides the debtor an interest in such minerals when the minerals are reduced to possession; and

(ii) attaches to the minerals as severed by being reduced to possession; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals attributable to a mineral right held by the debtor such that the debtor's interest in the minerals arises when the minerals are reduced to possession.

(7) "Authenticate" means:

(A) to sign; or

NOTE: Subparagraph B eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(B) to execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

NOTE: Subparagraph B as amended by Acts 2012, No. 450, eff. July 1, 2013.

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

NOTE: Paragraph 10 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

NOTE: Paragraph 10 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this Paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) [Reserved.]

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest or lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in R.S. 10:7-201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and privileges on real property. "Encumbrancer" means a person holding an encumbrance.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, and whether harvested or unharvested, including grains, beans, vegetables, grasses, legumes, melons, tobacco, cotton, flowers, shrubbery, plants, and fruits, nuts, berries and other similar products, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations; and

(iii) any other type of agricultural commodity or product of every type and description;

(B) livestock, born or unborn, including cattle, hogs, sheep, horses, bees, rabbits, poultry, and aquatic goods produced in aquacultural operations, including oysters, crabs, crawfish, prawns, shrimp, alligators, turtles, and fish;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states, including seed, ginned cotton, wool-clip, honey, syrup, meat, milk, eggs, and cut or harvested timber, but not standing timber.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to R.S. 10:9-519(a).

(37) "Filing office" means an office designated in R.S. 10:9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to R.S. 10:9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods, other than consumer goods and manufactured homes, that are to become fixtures and satisfying R.S. 10:9-502(a) and (b), made before the goods become fixtures.

(41) "Fixtures" means goods, other than consumer goods and manufactured homes, that after placement on or incorporation in an immovable have become a component part of such immovable as provided in Civil Code Articles 463, 465, and 466, or that have been declared to be a component part of an immovable under Civil Code Article 467.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, life insurance policies, and money. The term includes payment intangibles and software.

(43) [Reserved.]

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures but only if they were movable when a fixture filing covering them was made, (ii) the interest of a debtor other than a landowner in standing timber that is to be cut and removed under a recorded timber conveyance, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction by being reduced to possession.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization, including a public trust, having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States. The term further includes all public entities as defined in R.S. 39:1421(2).

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term includes a collateral mortgage note and a negotiable certificate of deposit. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account. The term does not include a collateral mortgage note.

NOTE: Paragraph (50) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

NOTE: Paragraph (50) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, sequestration, seizure, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a manufactured home as defined in R.S. 9:1149.1 et seq.

(54) [Reserved.]

(55) "Mortgage" means a nonpossessory right created over real property, which secures payment or other performance of an obligation. The term includes a vendor's privilege on real property.

(56) "New debtor" means a person that becomes bound as debtor under R.S. 10:9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except as used in R.S. 10:9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under R.S. 10:9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse, who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in Subparagraph (A);

(D) the spouse of an individual described in Subparagraph (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in Subparagraph (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds" means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to R.S. 10:9-620, 9-621, and 9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

NOTE: Paragraph 68 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

NOTE: Paragraph 68 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) a record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

NOTE: Paragraph 69 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(69) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

NOTE: Paragraph 69 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(69) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

NOTE: Paragraph 70 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(70) "Registered organization" means an organization organized solely under the law of a single State or the United States and as to which the State or the United States must maintain a public record showing the organization to have been organized. A Louisiana corporation, limited liability company, partnership in commendam (limited partnership), or registered limited liability partnership that is registered with the Louisiana secretary of state is a registered organization.

NOTE: Paragraph 70 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(70) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

NOTE: Paragraph 71 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(71) "Secondary obligor" means a guarantor, surety, or other obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

NOTE: Paragraph 71 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(71) "Registered organization" means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state. A Louisiana corporation, limited liability company, partnership in commendam (limited partnership), or registered limited liability partnership that is registered with the Louisiana secretary of state is a registered organization.

NOTE: Paragraph 72 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(72) "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under R.S. 10: 4-210 or 5-118.

NOTE: Paragraph 72 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(72) "Secondary obligor" means a guarantor, surety, or other obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

NOTE: Paragraph 73 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(73) "Security agreement" means an agreement that creates or provides for a security interest.

NOTE: Paragraph 73 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(73) "Secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under R.S. 10:4-210 or 5-118.

NOTE: Paragraph 74 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(74) "Send", in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under Subparagraph (A).

NOTE: Paragraph 74 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

NOTE: Paragraph 75 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

NOTE: Paragraph 75 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(75) "Send", in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under Subparagraph (A).

NOTE: Paragraph 76 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(76) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

NOTE: Paragraph 76 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

NOTE: Paragraph 77 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(77) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

NOTE: Paragraph 77 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(77) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

NOTE: Paragraph 78 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

NOTE: Paragraph 78 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

NOTE: Paragraph 79 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(79) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

NOTE: Paragraph 79 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

NOTE: Paragraph 80 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(80) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer;

(D) transmitting or producing and transmitting electricity, steam, gas, or water; or

(E) a combination of any of the foregoing.

NOTE: Paragraph 80 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(80) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

NOTE: Paragraph 81 as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer;

(D) transmitting or producing and transmitting electricity, steam, gas, or water; or

(E) a combination of any of the foregoing.

(b) Definitions in other Chapters. "Control" as provided in R.S. 10:7-106 and the following definitions in other Chapters apply to this Chapter:

"Applicant"

R.S. 10:5-102.

"Beneficiary"

R.S. 10:5-102.

"Broker"

R.S. 10:8-102.

"Certificated security"

R.S. 10:8-102.

"Check"

R.S. 10:3-104.

"Clearing corporation"

R.S. 10:8-102.

"Customer"

R.S. 10:4-104.

"Entitlement holder"

R.S. 10:8-102.

"Financial asset"

R.S. 10:8-102.

"Holder in due course"

R.S. 10:3-302.

"Issuer" (with respect to a letter of credit

or letter-of-credit right)

R.S. 10:5-102.

"Issuer" (with respect to a security)

R.S. 10:8-201.

"Issuer" (with respect to documents of title)

R.S. 10:7-102.

"Letter of credit"

R.S. 10:5-102.

"Negotiable instrument"

R.S. 10:3-104.

"Nominated person"

R.S. 10:5-102.

"Note"

R.S. 10:3-104.

"Proceeds of a letter of credit"

R.S. 10:5-114.

"Prove"

R.S. 10:3-103.

"Securities account"

R.S. 10:8-501.

"Securities intermediary"

R.S. 10:8-102.

"Security"

R.S. 10:8-102.

"Security certificate"

R.S. 10:8-102.

"Security entitlement"

R.S. 10:8-102.

"Uncertificated security"

R.S. 10:8-102.

(c) Chapter 1 definitions and principles. Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

(d) Additional definitions. In this Chapter:

(1) "Agricultural laborer" means an individual holding an agricultural lien securing payment of wages due him for labor he performed as a worker, thresherman, combineman, grain drier, or overseer.

(2) "Bailee" means a person having possession of the personal property belonging to another. "Bailor" means the owner of the personal property.

(3) "Collateral mortgage note" means an instrument that is secured by a collateral mortgage on real property located in this state and executed for the purpose of being issued, pledged, or otherwise used as security for another obligation.

(4) "Intangible" means incorporeal.

(5) "Lease" means a contract by which one person gives to another the right of enjoyment and use of goods for a term in return for a stipulated price. But a usufruct or a sale, including a sale on approval or a sale or return, or a sale on view or trial, or retention or creation of a security interest, is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(6) "Leasehold interest" means the interest of the lessee under a lease.

(7) "Lessee" means a person to whom a lease is granted. Unless the context clearly indicates otherwise, the term includes a sublessee.

(8) "Lessee in ordinary course of business" means a person that becomes a lessee of goods in good faith, without knowledge that the lease violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling or leasing goods of that kind. A lessee in the ordinary course of business may lease for cash, or by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting lease.

(9) "Lessor" means a person that grants a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(10) "Lien" means a privilege on personal property created by operation of law that entitles the privileged creditor to be preferred before other creditors.

(11) "Lienholder" means a person that holds a lien.

(12) "Local law" means the law of a jurisdiction not including that jurisdiction's law of conflict of laws.

(13) "Merchant" means a person who deals in goods of the kind, or otherwise by his occupation holds himself out as having knowledge or skill particular to the practices or goods, involved in the transaction, or to whom such knowledge or skill may be attributed by his employment of an agent, broker, or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(14) "Mineral rights" means a real right governed by Title 31 of the Louisiana Revised Statutes of 1950, including mineral servitudes, mineral leases, mineral royalties, overriding royalties, production payments, and net profits interests.

(15) "Personal property" means movable property.

(16) "Real property" means immovable property and real rights therein, including standing timber, mineral rights, and leases of immovables.

(17) "Recorded timber conveyance" means a written contract:

(A) by which standing timber is conveyed to, or upon cutting will become owned by, an identified person other than an owner of the land upon which the timber is standing.

(B) which is executed by a record owner of the land.

(C) which has been recorded in the conveyance records of the parish in which the land is situated.

(D) which contains a legal description of the land that would be sufficient for purposes of making a conveyance of the land effective against third persons.

(18) "Sale" means a contract whereby a person transfers ownership of property to another person for a price in money.

(19) "Tangible" means corporeal.

(20) "Titled motor vehicle" means a vehicle subject to R.S. 32:701, et seq., which is required to have a certificate of title issued by the Department of Public Safety and Corrections, office of motor vehicles.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1997, No. 1295, §3; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2006, No. 533, §8; Acts 2009, No. 207, §5, eff. Jan. 1, 2010; Acts 2010, No. 378, §3; Acts 2012, No. 450, §1, eff. July 1, 2013; Acts 2014, No. 281, §3, eff. Jan. 1, 2015.



RS 10:9-103 - Purchase-money security interest; application of payments; burden of establishing purchase-money security interest

§9-103. Purchase-money security interest; application of payments; burden of establishing purchase-money security interest

(a) Definitions. In this Section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment. If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest. A purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof. A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) [Reserved.]

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 884, §2, eff. Jan. 1, 1996; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-104 - Control of deposit account

§9-104. Control of deposit account

(a) Requirements for control. A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied Subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1989, No. 598, §2, eff. Jan. 1, 1990; Acts 1990, No. 1041, §2, eff. Dec. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-105 - Control of electronic chattel paper

§9-105. Control of electronic chattel paper

NOTE: §105 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in Paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.

NOTE: §105 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(a) General rule: control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies Subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in Paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1995, No. 884, §2, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1997, No. 1295, §2; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-106 - Control of investment property

§9-106. Control of investment property

(a) Control under R.S. 10:8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in R.S. 10:8-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 884, §2, eff. Jan. 1, 1996; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-107 - Control of letter-of-credit right

§9-107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under R.S. 10:5-114(c) or otherwise applicable law or practice.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-107.1 - Control over life insurance policy

§9-107.1. Control over life insurance policy

(a) Requirements for control. A secured party has control over a life insurance policy:

(1) if the secured party is the insurer that issued the policy; or

(2) if the secured party is not also the insurer, the insurer authenticates a record acknowledging notice of the granting of a security interest to the secured party in the policy.

(b) Additional requirement: consent of beneficiary. If the beneficiary of a life insurance policy taken as collateral is not the insured or his estate, a security interest does not attach with respect to rights under the policy until the policy beneficiary authenticates a record evidencing the beneficiary's consent to the security interest. This requirement does not apply when the beneficiary may be changed upon the sole request of the insured or when the policy itself provides that it may be pledged or assigned without the beneficiary's consent.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-107.2 - Control conditioned on default

§9-107.2. Control conditioned on default

A secured party that has satisfied R.S. 10:9-104, 9-105, 9-106, 9-107 or 9-107.1 has control with respect to such collateral even if the secured party has agreed not to exercise such control until a default by the debtor or obligor or other unfulfilled condition is met.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-108 - Sufficiency of description

§9-108. Sufficiency of description

(a) Sufficiency of description. Except as otherwise provided in Subsections (c), (d), and (e), a description of personal property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in Subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in Subsection (e), a type of collateral defined in this Title;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in Subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in Subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in this Title is an insufficient description of:

(1) a tort claim other than as a form of proceeds under R.S. 10:9-315;

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account;

(3) a life insurance policy;

(4) a judgment, other than as a form of proceeds under R.S. 10:9-315;

(5) a beneficial interest in a trust;

(6) an interest in an estate; or

(7) a collateral mortgage note.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-109 - Scope

§9-109. Scope

(a) General scope of Chapter. Except as otherwise provided in Subsections (c) and (d), this Chapter applies to:

(1) a transaction, regardless of its form, that creates by contract a security interest in any type of personal property, standing timber that constitutes goods, or fixtures, but as to fixtures only if the security interest has been perfected by a fixture filing when the goods become fixtures;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment; and

(5) [Reserved.]

(6) a security interest arising under R.S. 10:4-210 or 5-118.

(b) Security interest in secured obligation. The application of this Chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Chapter does not apply.

(c) Extent to which Chapter does not apply. This Chapter does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this Chapter;

(2) another statute or the constitution of this State expressly governs the creation, perfection, priority, or enforcement of a security interest created by this State or a governmental unit of this State;

(3) a statute of another State, a foreign country, or a governmental unit of another State or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the State, country, or governmental unit;

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under R.S. 10:5-114;

(5) the rights of a successor in an estate are interests in real property;

(6) R.S. 45:1226 through 1236, the Louisiana Electric Utility Storm Recovery Securitization Act, expressly governs the creation, perfection, priority, or enforcement of a security interest in storm recovery property as defined therein or any interest or right in any storm recovery property, but except to the extent contrary to express provisions in said Act:

(A) Part 5 of this Chapter applies with respect to financing statements pertaining to storm recovery property.

(B) This Chapter applies to perfection, the effect of perfection or nonperfection, and the priority of a security interest held by a secured party having control of a deposit account or securities account as original collateral.

(C) This Chapter applies to the enforcement of security interests in storm recovery property; or

(7) R.S. 45:1251 through 1261, the Louisiana Electric Utility Investment Recovery Securitization Act, expressly governs the creation, perfection, priority, or enforcement of a security interest in investment recovery property as defined therein or any interest or right in any investment recovery property, but, except to the extent contrary to express provisions in said Act, the following provisions of this Chapter nonetheless do apply:

(A) Part 5 of this Chapter applies with respect to financing statements pertaining to investment recovery property.

(B) This Chapter applies to perfection, the effect of perfection or nonperfection, and the priority of a security interest held by a secured party having control of a deposit account or securities account as original collateral.

(C) This Chapter applies to the enforcement of security interests in investment recovery property.

(d) Inapplicability of Chapter. This Chapter does not apply to:

(1) a landlord's lien, other than an agricultural lien, but R.S. 10:9-322(h) applies with respect to priority of the lien;

(2) a lien, other than an agricultural lien, given by statute for services or materials, but R.S. 10:9-322(h) and 9-333 apply with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee to the extent that such an assignment is governed by special statute;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than life insurance and other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but R.S. 10:9-315 and 9-322 apply with respect to proceeds and priorities in proceeds;

(9) [Reserved.]

(10) a right of recoupment, compensation, or set-off, but:

(A) R.S. 10:9-340 applies with respect to the effectiveness of rights of recoupment, compensation, or set-off against deposit accounts;

(B) R.S. 10:9-404 applies with respect to defenses or claims of an account debtor; or

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in R.S. 10:9-203 and 9-308;

(B) fixtures in R.S. 10:9-334;

(C) fixture filings in R.S. 10:9-501, 9-502, and 9-519;

(D) security agreements covering personal and real property in R.S. 10:9-604;

(E) payments due under certain mineral rights to the extent characterized as accounts under R.S. 10:9-102(a)(2); and

(F) security interests in standing timber that constitutes goods.

(12) [Reserved.]

(13) [Reserved.]

(e) Certain sales. The application of this Chapter to the sale of accounts, chattel paper, payment intangibles, or promissory notes is not intended and shall not be used to recharacterize that sale as a transaction to secure indebtedness, but is intended to protect purchasers of those assets by providing a notice filing system. For all purposes, in the absence of fraud or intentional misrepresentation, the parties' characterization of a transaction as a sale of accounts, chattel paper, payment intangibles, or promissory notes shall be conclusive that the transaction is a true sale and is not a secured transaction and that title has passed to the party characterized as the purchaser, regardless of whether the purchaser (secured party) has any recourse against the seller (debtor), whether the seller is entitled to any surplus, whether the purchaser has possession of the note, contract, account agreement, invoice, or other evidence of indebtedness, or any other term of the parties' agreement.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2006, No. 64, §1, eff. May 22, 2006; Acts 2010, No. 988, §1, eff. July 6, 2010.



RS 10:9-201 - General effectiveness of security agreement

PART 2. EFFECTIVENESS OF SECURITY AGREEMENT;

ATTACHMENT OF SECURITY INTEREST; RIGHTS OF

PARTIES TO SECURITY AGREEMENT

SUBPART 1. EFFECTIVENESS AND ATTACHMENT

§9-201. General effectiveness of security agreement

(a) General effectiveness. Except as otherwise provided in this Title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this Chapter is subject to any applicable statute or regulation that establishes a different rule for consumers and any other statute or regulation that regulates the rates, charges, agreements, and practices for loans or other extensions of credit.

(c) Other applicable law controls. In case of conflict between this Chapter and a consumer protection statute or regulation described in Subsection (b), the consumer protection statute or regulation controls. Failure to comply with a statute or regulation described in Subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This Chapter does not:

(1) validate any rate, charge, agreement, or practice that violates a statute or regulation described in Subsection (b); or

(2) extend the application of the statute or regulation to a transaction not otherwise subject to it.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1997, No. 1295, §2; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-202 - Title to collateral immaterial

§9-202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this Chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

§9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in Subsections (c) through (i) of this Section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers a life insurance policy, the condition specified in R.S. 10:9-107.1(b) is met, and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under R.S. 10:9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under R.S. 10:8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, electronic documents, or a life insurance policy, and the secured party has control under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1 pursuant to the debtor's security agreement.

(c) Other provisions of this Title. Subsection (b) is subject to R.S. 10:4-210 on the security interest of a collecting bank, R.S. 10:5-118 on the security interest of a letter-of-credit issuer or nominated person, and R.S. 10:9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Chapter or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies Subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by R.S. 10:9-315 and also includes the rights to a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest, mortgage, or lien on personal or real property also includes the rights to the security interest, mortgage, or lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1995, No. 884, §3, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-204 - After-acquired property; future advances

§9-204. After-acquired property; future advances

(a) After-acquired collateral. Except as otherwise provided in Subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value;

(2) a tort claim;

(3) a judgment;

(4) a life insurance policy;

(5) a beneficial interest in a trust;

(6) an interest in an estate; or

(7) a collateral mortgage note.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-205 - Use or disposition of collateral permissible

§9-205. Use or disposition of collateral permissible

(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This Section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-206 - Security interest arising in purchase or delivery of financial asset

§9-206. Security interest arising in purchase or delivery of financial asset

(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in Subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in Subsection (c) secures the obligation to make payment for the delivery.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-207 - Rights and duties of secured party having possession or control of collateral

SUBPART 2. RIGHTS AND DUTIES

§9-207. Rights and duties of secured party having possession or control of collateral

(a) Duty of care when secured party in possession. Except as otherwise provided in Subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in Subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Unless otherwise agreed by the parties and except as otherwise provided in Subsection (d), a secured party having possession of collateral or control of collateral under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral subject to and on terms that do not impair the debtor's right to redeem it.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or is a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-208 - Additional duties of secured party having control of collateral

§9-208. Additional duties of secured party having control of collateral

(a) Applicability of section. This Section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under R.S. 10:9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under R.S. 10:9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under R.S. 10:9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under R.S. 10:8-106(d)(2) or 9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under R.S. 10:9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party;

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party; and

(7) a secured party having control of a life insurance policy under R.S. 10:9-107.1(a)(2) shall send to the insurer that issued the policy an authenticated record that releases both the security interest and the insurer's acknowledgment.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-209 - Duties of secured party if account debtor has been notified of assignment

§9-209. Duties of secured party if account debtor has been notified of assignment

(a) Applicability of Section. Except as otherwise provided in Subsection (c), this Section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under R.S. 10:9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This Section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-210 - Request for accounting; request regarding list of collateral or statement of account

§9-210. Request for accounting; request regarding list of collateral or statement of account

(a) Definitions. In this Section:

(1) "Request" means a record of a type described in Paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to Subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this Section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-211 - Repealed by Acts 2006, 1st Ex. Sess., No. 14, §2, eff. Feb. 23, 2006, and Acts 2006, 1st Ex. Sess., No. 21, §2, eff. April 1, 2006.

§9-211. Repealed by Acts 2006, 1st Ex. Sess., No. 14, §2, eff. Feb. 23, 2006, and Acts 2006, 1st Ex. Sess., No. 21, §2, eff. April 1, 2006.



RS 10:9-301 - Law governing perfection and priority of security interests

PART 3. PERFECTION AND PRIORITY

SUBPART 1. LAW GOVERNING PERFECTION AND PRIORITY

§9-301. Law governing perfection and priority of security interests

Except as otherwise provided in R.S. 10:9-303 through 9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this Section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) Except as provided in Paragraph (5),while collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in Paragraphs (4) and (5) of this Section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(5) The local law of this State governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a collateral mortgage note.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §4, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-302 - Law governing perfection and priority of agricultural liens

§9-302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title

§9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

(a) Applicability of Section. This Section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-304 - Law governing perfection and priority of security interests in deposit accounts

§9-304. Law governing perfection and priority of security interests in deposit accounts

(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this Part:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this Part, this Chapter, or this Title, that jurisdiction is the bank's jurisdiction.

(2) If Paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither Paragraph (1) nor Paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding Paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding Paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-305 - Law governing perfection and priority of security interests in investment property

§9-305. Law governing perfection and priority of security interests in investment property

(a) Governing law: general rules. Except as otherwise provided in Subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in R.S. 10:8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in R.S. 10:8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this Part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this Part, this Chapter, or this Title, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If Paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither Paragraph (1) nor Paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding Paragraphs apply, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding Paragraphs apply, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 1999, No. 171, §3, eff. Jan. 1, 2000; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-306 - Law governing perfection and priority of security interests in letter-of-credit rights

§9-306. Law governing perfection and priority of security interests in letter-of-credit rights

(a) Governing law: issuer's or nominated person's jurisdiction. Subject to Subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) Issuer's or nominated person's jurisdiction. For purposes of this Part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in R.S. 10:5-116.

(c) When Section not applicable. This Section does not apply to a security interest that is perfected only under R.S. 10:9-308(d).

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-307 - Location of debtor

§9-307. Location of debtor

(a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of Subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If Subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by Subsections (b) and (c).

(e) Location of registered organization organized under State law. A registered organization that is organized under the law of a State is located in that State.

NOTE: Subsection (f)(intro.para.) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in Subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

NOTE: Subsection (f)(intro.para.) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in Subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located:

(1) in the State that the law of the United States designates, if the law designates a State of location;

NOTE: Paragraph 2 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location; or

NOTE: Paragraph 2 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(2) in the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) in the District of Columbia, if neither Paragraph (1) nor Paragraph (2) applies.

(g) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by Subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this Part. This Section applies only for purposes of this Part.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-308 - When security interest or agricultural lien is perfected; continuity of perfection

SUBPART 2. PERFECTION

§9-308. When security interest or agricultural lien is perfected; continuity of perfection

(a) Perfection of security interest. Except as otherwise provided in this Section and R.S. 10:9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in R.S. 10:9-310 through 9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in R.S. 10:9-309 or 9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Chapter and is later perfected by another method under this Chapter, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also includes the rights to a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also includes the rights to a security interest, mortgage, or lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2010, No. 378, §3.



RS 10:9-309 - Security interest perfected upon attachment

§9-309. Security interest perfected upon attachment

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in R.S. 10:9-501(a)(1) with respect to titled motor vehicles and R.S. 10:9-311(b) with respect to consumer goods that are subject to a statute or treaty described in R.S. 10:9-311(a) and R.S. 10:9-501(a)(3) with respect to a titled vessel or outboard motor;

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note other than a collateral mortgage note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) [Reserved.]

(7) a security interest of a collecting bank arising under R.S. 10:4-210;

(8) a security interest of an issuer or nominated person arising under R.S. 10:5-118;

(9) a security interest arising in the delivery of a financial asset under R.S. 10:9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) An agricultural lien in favor of an agricultural laborer upon crops and upon their proceeds to the extent subject to the agricultural lien.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2010, No. 378, §3.



RS 10:9-310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

§9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(a) General rule: perfection by filing. Except as otherwise provided in Subsection (b) and R.S. 10:9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under R.S. 10:9-308(d), (e), (f), or (g);

(2) that is perfected under R.S. 10:9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in R.S. 10:9-311(a);

(4) in goods in possession of a bailee when the security interest is perfected under R.S. 10:9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments other than collateral mortgage notes which is perfected without filing, control, or possession under R.S. 10:9-312(e), (f), or (g);

(6) in collateral including a collateral mortgage note in the secured party's possession under R.S. 10:9-313;

(7) in a certificated security when the security interest is perfected by delivery of the security certificate to the secured party under R.S. 10:9-313;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, letter-of-credit rights, or life insurance policies when the security interest is perfected by control under R.S. 10:9-314;

(9) in proceeds which is perfected under R.S. 10:9-315; or

(10) that is perfected under R.S. 10:9-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this Chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-311 - Perfection of security interests in property subject to certain statutes, regulations, and treaties

§9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties

NOTE: Subsection (a)(intro. para.) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(a) Security interest subject to other law. Except as otherwise provided in Subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

NOTE: Subsection (a)(intro. para.) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(a) Security interest subject to other law. Except as otherwise provided in Subsection (d) of this Section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt R.S. 10:9-310(a);

(2) R.S. 3:3651 et seq. pertaining to central registry of security interests and liens affecting farm products or standing timber;

NOTE: Paragraph 3 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(3) a certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

NOTE: Paragraph 3 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in Subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Chapter. Except as otherwise provided in Subsection (d) and R.S. 10:9-313 and 9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in Subsection (a) may be perfected only by compliance with those requirements, and a security interest in a titled motor vehicle may be perfected only by compliance with R.S. 10:9-501(a)(1) and R.S. 32:701 et seq., and a security interest in a titled vessel transferred for the first time on or after July 1, 2008, valued in excess of two thousand five hundred dollars and required to be numbered, or an outboard motor voluntarily titled pursuant to the Vessel and Motor Titling Act and transferred for the first time on or after January 1, 2011, and such vessel or motor is to be principally operated on the waters of this state, and not held as inventory for sale or lease may be perfected only by compliance with R.S. 10:9-501(a)(3) and R.S. 34:852.1 et seq., and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in Subsection (d) and R.S. 10:9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in Subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Chapter.

(d) Inapplicability to certain inventory. During any period in which collateral subject to R.S. 32:701 et seq. or R.S. 34:852.1 et seq. is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling or leasing goods of that kind, this Section does not apply to a security interest in that collateral created by that person.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered documents, instruments, investment property, letter-of-credit rights, money, life insurance policies, and collateral mortgage notes; perfection by permissive filing; temporary perfection without filing or transfer of possession

§9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered documents, instruments, investment property, letter-of-credit rights, money, life insurance policies, and collateral mortgage notes; perfection by permissive filing; temporary perfection without filing or transfer of possession

(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments other than collateral mortgage notes, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in R.S. 10:9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under R.S. 10:9-314;

(2) and except as otherwise provided in R.S. 10:9-308(d), a security interest in a letter-of-credit right may be perfected only by control under R.S. 10:9-314;

(3) a security interest in money may be perfected only by the secured party's taking possession under R.S. 10:9-313;

(4) a security interest in a collateral mortgage note may be perfected only by the secured party's taking possession under R.S. 10:9-313; and

(5) a security interest in a life insurance policy may be perfected only by control under R.S. 10:9-314.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments other than collateral mortgage notes is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument other than a collateral mortgage note remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the twenty-day period specified in Subsection (e), (f), or (g) expires, perfection depends upon compliance with this Chapter.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1989, No. 598, §2, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 1992, No. 819, §1, eff. Jan. 1, 1993; Acts 1995, No. 884, §4, eff. Jan. 1, 1996; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-313 - When possession by or delivery to secured party perfects security interest without filing

§9-313. When possession by or delivery to secured party perfects security interest without filing

(a) Perfection by possession or delivery. Except as otherwise provided in Subsection (b) of this Section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments including collateral mortgage notes, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under R.S. 10:8-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in R.S. 10:9-316(d).

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under R.S. 10:8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under Subsection (c) or R.S. 10:8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this Chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under Subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under Subsection (h) violates the rights of a debtor. A person to which collateral is delivered under Subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Chapter otherwise provides.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-314 - Perfection by control

§9-314. Perfection by control

(a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, electronic documents, or a life insurance policy may be perfected by control of the collateral under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1.

(b) Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, electronic documents, a life insurance policy, or letter-of-credit rights is perfected by control under R.S. 10:7-106, 9-104, 9-105, 9-107, or 9-107.1 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under R.S. 10:9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-315 - Secured party's rights on disposition of collateral and in proceeds

§9-315. Secured party's rights on disposition of collateral and in proceeds

(a) Disposition of collateral: continuation of security interest; proceeds. Except as otherwise provided in this Chapter:

(1) a security interest continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest;

(2) a security interest attaches to any identifiable proceeds of collateral; and

(3) a purchaser of collateral incurs no personal liability on account of an unauthorized transfer unless he has failed to act in good faith.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by R.S. 10:9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by an acceptable method of tracing.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under Subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under Subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under R.S. 10:9-515 or is terminated under R.S. 10:9-513; or

(2) the twenty-first day after the security interest attaches to the proceeds.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2010, No. 378, §3.



RS 10:9-316 - Continued perfection of security interest following change in governing law

§9-316. Continued perfection of security interest following change in governing law

(a) General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in Subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that Subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in Subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When Subsection (d) security interest becomes unperfected against purchasers. A security interest described in Subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under R.S. 10:9-311(b) or 9-313 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in Subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that Subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

NOTE: Subsections (h) and (i) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under Paragraph (1) of this Subsection becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under R.S. 10:9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in R.S. 10:9-301(1) or 9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-317 - Interests that take priority over or take free of security interest or agricultural lien

SUBPART 3. PRIORITY

§9-317. Interests that take priority over or take free of security interest or agricultural lien

(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under R.S. 10:9-322; and

(2) except as otherwise provided in Subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in R.S. 10:9-203(b)(3) is met and a financing statement covering the collateral is filed.

NOTE: Subsection (b) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(b) Buyers that receive delivery. Except as otherwise provided in Subsection (e) of this Section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral before it is perfected.

NOTE: Subsection (b) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(b) Buyers that receive delivery. Except as otherwise provided in Subsection (e) of this Section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in Subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral before it is perfected.

NOTE: Subsection (d) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value before it is perfected.

NOTE: Subsection (d) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in R.S. 10:9-320 and 9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

§9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain an ownership interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-319 - Rights and title of consignee with respect to creditors and purchasers

§9-319. Rights and title of consignee with respect to creditors and purchasers

(a) Consignee has consignor's rights. Except as otherwise provided in Subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of, or purchaser of goods from, a consignee, while goods are in the consignee's possession, law other than this Chapter determines the rights and title of a consignee if, under this Part, a perfected security interest held by the consignor would have priority over the rights of the creditor or purchaser.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-320 - Buyer of goods

§9-320. Buyer of goods

(a) Buyer in ordinary course of business. Except as otherwise provided in Subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. Except as otherwise provided in Subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) [Reserved.]

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for Subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under Subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by R.S. 10:9-316(a) and (b).

(d) [Reserved.]

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under R.S. 10:9-313.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-321 - Licensee of general intangible and lessee of goods in ordinary course of business

§9-321. Licensee of general intangible and lessee of goods in ordinary course of business

(a) "Licensee in the ordinary course of business." In this Section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral

§9-322. Priorities among conflicting security interests in and agricultural liens on same collateral

(a) General priority rules. Except as otherwise provided in this Section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens in the same collateral rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien in the same collateral.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. For the purposes of Subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in Subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under R.S. 10:9-327, 9-328, 9-329, 9-329.1, 9-330, or 9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral. Subject to Subsection (e) and except as otherwise provided in Subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of Subsection (d). Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on Subsections (a) through (e). Subsections (a) through (e) are subject to all of the following:

(1) the other provisions of this Part;

(2) R.S. 10:4-210 with respect to a security interest of a collecting bank;

(3) R.S. 10:5-118 with respect to a security interest of an issuer or nominated person;

(4) [Reserved.]

(5) R.S. 9:5551 with respect to collateral mortgages.

(6) Repealed by Acts 2010, No. 378, §4.

(g) Priority of agricultural liens and security interests affecting crops. Agricultural liens and security interests affecting crops and their proceeds rank according to the following order of priority:

(1) Agricultural liens in favor of agricultural laborers, with equal rank among themselves.

(2) Perfected agricultural liens securing payment of rent due to a person that has leased real property on which the crops are growing or from which they were produced.

(3) Other perfected agricultural liens and perfected security interests, with priority among themselves as provided in this Section and Part.

(4) Unperfected agricultural liens securing payment of rent due to a person who has leased real property on which the crops are growing or from which they were produced.

(5) Other unperfected agricultural liens and unperfected security interests, with priority among themselves in the order in which they become effective or attach.

(h) Liens. A security interest has priority over a conflicting lien, other than an agricultural lien, in the same collateral except as otherwise provided in this Chapter or except to the extent the lien is created by a statute that expressly provides that the lien has priority over the security interest.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2010, No. 378, §§3, 4.



RS 10:9-323 - Future advances

§9-323. Future advances

(a) When priority based on time of advance. Except as otherwise provided in Subsection (c), for purposes of determining the priority of a perfected security interest under R.S. 10:9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under R.S. 10:9-309 when it attaches; or

(B) temporarily under R.S. 10:9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under R.S. 10:9-309 or 9-312(e), (f), or (g).

(b) Lien creditor. Except as otherwise provided in Subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien creditor's claim; or

(2) pursuant to a commitment entered into without knowledge of the lien creditor's claim.

(c) Buyer of receivables. Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods. Except as otherwise provided in Subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five days after the purchase.

(e) Advances made pursuant to commitment: priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Lessee of goods. Except as otherwise provided in Subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) forty-five days after the lease becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-324 - Priority of purchase-money security interests

§9-324. Priority of purchase-money security interests

(a) General rule: purchase-money priority. Except as otherwise provided in Subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in R.S. 10:9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Inventory purchase-money priority. Subject to Subsection (c) and except as otherwise provided in Subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in R.S. 10:9-330, and, except as otherwise provided in R.S. 10:9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under R.S. 10:9-312(f), before the beginning of the twenty-day period thereunder.

(d) Livestock purchase-money priority. Subject to Subsection (e) and except as otherwise provided in Subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in R.S. 10:9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under R.S. 10:9-312(f), before the beginning of the twenty-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in Subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in R.S. 10:9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this Section.

(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under Subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, R.S. 10:9-322(a) applies to the qualifying security interests.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-325 - Priority of security interests in transferred collateral

§9-325. Priority of security interests in transferred collateral

(a) Subordination of security interest in transferred collateral. Except as otherwise provided in Subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person, if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of Subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest otherwise would have priority solely under R.S. 10:9-322(a) or 9-324.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-326 - Priority of security interests created by new debtor

§9-326. Priority of security interests created by new debtor

NOTE: Section 9-326 eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(a) Subordination of security interest created by new debtor. Subject to Subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under R.S. 10:9-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under R.S. 10:9-508.

(b) Priority under other provisions; multiple original debtors. The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under R.S. 10:9-508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

NOTE: Section 9-326 as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(a) Subordination of security interest created by new debtor. Subject to Subsection (b) of this Section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of R.S. 10:9-316(i)(1) or 9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in Subsection (a) of this Section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-327 - Priority of security interests in deposit account

§9-327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under R.S. 10:9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in Paragraphs (3) and (4), security interests perfected by control under R.S. 10:9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in Paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under R.S. 10:9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-328 - Priority of security interests in investment property

§9-328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under R.S. 10:9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in Paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under R.S. 10:9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under R.S. 10:8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under R.S. 10:8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under R.S. 10:8-106(d)(3), the time on which priority would be based under this Paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in R.S. 10:9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under R.S. 10:9-313(a) and not by control under R.S. 10:9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under R.S. 10:9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by R.S. 10:9-322 and 9-323.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-329 - Priority of security interests in letter-of-credit right

§9-329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under R.S. 10:9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under R.S. 10:9-314 rank according to priority in time of obtaining control.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-329.1 - Priority of security interest in a life insurance policy

§9-329.1. Priority of security interest in a life insurance policy

The following rules govern priority among conflicting security interests in the same life insurance policy:

(1) A security interest held by an insurer has priority over a conflicting security interest held by another secured party.

(2) A secured party that has control over the life insurance policy has priority over a conflicting security interest held by a secured party without control.

(3) Except as otherwise provided in Paragraph (1), security interests perfected by control under R.S. 10:9-314 rank according to priority in time of obtaining control.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-330 - Priority of purchase of chattel paper or instrument

§9-330. Priority of purchase of chattel paper or instrument

(a) Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under R.S. 10:9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under R.S. 10:9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in R.S. 10:9-327, a purchaser having priority in chattel paper under Subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) R.S. 10:9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in R.S. 10:9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value. For purposes of Subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of Subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-331 - Priority of rights of purchasers of instruments, documents, and securities under other Chapters; priority of interests in financial assets and security entitlements under Chapter 8

§9-331. Priority of rights of purchasers of instruments, documents, and securities under other Chapters; priority of interests in financial assets and security entitlements under Chapter 8

(a) Rights under Chapters 3, 7, and 8 not limited. This Chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Chapters 3, 7, and 8.

(b) Protection under Chapter 8. This Chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under Chapter 8.

(c) Filing not notice. Filing under this Chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in Subsections (a) and (b).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-332 - Transfer of money; transfer of funds from deposit account

§9-332. Transfer of money; transfer of funds from deposit account

(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-333 - Priority of certain liens arising by operation of law

§9-333. Priority of certain liens arising by operation of law

(a) "Possessory lien." In this section, "possessory lien" means a lien other than an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by operation of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-334 - Priority of security interests in fixtures and crops

§9-334. Priority of security interests in fixtures and crops

(a) Security interest in fixtures under this Chapter. A security interest under this Chapter may not be created or perfected in goods after they become fixtures. Except as otherwise provided in this Subsection, a security interest in goods that become fixtures continues in the fixtures if the security interest was perfected by a fixture filing when the goods become fixtures. Except for manufactured homes, a security interest does not exist under this Chapter in consumer goods that become component parts of real property. A security interest does not exist under this Chapter in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real-property law. This Chapter does not prevent the creation of an encumbrance upon fixtures under real property law.

(c) General rule: subordination of security interest in fixtures. In cases not governed by Subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority. Except as otherwise provided in Subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this Chapter and the fixtures are readily removable:

(A) factory or office machines; or

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) [Reserved.]

(3) the conflicting interest is a lien on the real property obtained by legal proceedings after the security interest was perfected by any method permitted by this Chapter.

(4) [Reserved.]

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of Subsection (f) priority. The priority of the security interest under Subsection (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land. Except as otherwise provided in Subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in the real property.

(j) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-335 - Accessions

§9-335. Accessions

(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in Subsection (d), the other provisions of this Part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under R.S. 10:9-311(b).

(e) Removal of accession after default. After default, subject to Part 6, a secured party may require the debtor to remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that requires the debtor to remove an accession from other goods under Subsection (e) shall promptly reimburse any holder of a security interest or lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-336 - Commingled goods

§9-336. Commingled goods

(a) "Commingled goods." In this Section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under Subsection (c) is perfected.

(e) Priority of security interest. Except as otherwise provided in Subsection (f), the other provisions of this Part determine the priority of a security interest that attaches to the product or mass under Subsection (c).

(f) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under Subsection (c), the following rules determine priority:

(1) A security interest that is perfected under Subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under Subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-337 - Priority of security interests in goods covered by certificate of title

§9-337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under R.S. 10:9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

§9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in R.S. 10:9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-339 - Priority subject to subordination

§9-339. Priority subject to subordination

This Chapter does not preclude subordination by agreement by a person entitled to priority.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-340 - Effectiveness of right of compensation, recoupment, or set-off against deposit account

SUBPART 4. RIGHTS OF BANK

§9-340. Effectiveness of right of compensation, recoupment, or set-off against deposit account

(a) Exercise of compensation, recoupment, or set-off. Except as otherwise provided in Subsection (c), a bank with which a deposit account is maintained may exercise any right of compensation, recoupment, or set-off against a secured party that holds a security interest in the deposit account.

(b) Compensation, recoupment, or set-off not affected by security interest. Except as otherwise provided in Subsection (c), the application of this Chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under R.S. 10:9-104(a)(3), if the set-off is based on a claim against the debtor.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-341 - Bank's rights and duties with respect to deposit account

§9-341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in R.S. 10:9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-342 - Bank's right to refuse to enter into or disclose existence of control agreement

§9-342. Bank's right to refuse to enter into or disclose existence of control agreement

This Chapter does not require a bank to enter into an agreement of the kind described in R.S. 10:9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-343 - Control agreement not automatic subordination

§9-343. Control agreement not automatic subordination

An agreement of the kind specified in R.S. 10:9-104(a)(2) does not constitute a waiver or subordination of a security interest in favor of the bank unless it specifically so provides.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-344 - RIGHTS OF LIFE INSURANCE COMPANIES

SUBPART 5. RIGHTS OF LIFE INSURANCE COMPANIES

§9-344. Life insurance companies

(a) This Chapter does not require an insurer to enter into an acknowledgment of the kind described in R.S. 10:9-107.1(a)(2), even if its customer so requests or directs.

(b) If an insurer acknowledges the creation of a security interest in a life insurance policy issued by it, the insurer does not owe any duty to the secured party unless the insurer otherwise agrees or to the extent law other than this Chapter otherwise provides, and the insurer is not required to confirm the acknowledgment to another person unless requested to do so by its customer.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-401 - Alienability of debtor's rights

PART 4. RIGHTS OF THIRD PARTIES

§9-401. Alienability of debtor's rights

(a) Other law governs alienability; exceptions. Except as otherwise provided in Subsection (b) and R.S. 10:9-406, 9-407, 9-408, and 9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Chapter.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-402 - Secured party not obligated on contract of debtor or in tort

§9-402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1992, No. 646, §1, eff. July 2, 1992; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-403 - Agreement not to assert defenses against assignee

§9-403. Agreement not to assert defenses against assignee

(a) "Value." In this Section, "value" has the meaning provided in R.S. 10:3-303(a).

(b) Agreement not to assert claim or defense. Except as otherwise provided in this Section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in compensation, set-off, or recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under R.S. 10:3-305(a).

(c) When Subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under R.S. 10:3-305(b).

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in Subsection (d), this Section does not displace law other than this Chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1041, §2, eff. Dec. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-404 - Rights acquired by assignee; claims and defenses against assignee

§9-404. Rights acquired by assignee; claims and defenses against assignee

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to Subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to Subsection (c) and except as otherwise provided in Subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under Subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 1201, §3, eff. June 29, 1995; Acts 2001, No. 128, §1, eff. July 1, 2001.

{{NOTE: SEE ACTS 1988, NO. 528, §5.}}



RS 10:9-405 - Modification of assigned contract

§9-405. Modification of assigned contract

(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This Subsection is subject to Subsections (b) through (d).

(b) Applicability of Subsection (a). Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under R.S. 10:9-406(a).

(c) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This Section does not apply to an assignment of a health-care-insurance receivable.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992. Amended by Acts 1993, No. 948, §3, eff. Jan. 1, 1994; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffectiveineffective

§9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(a) Discharge of account debtor; effect of notification. Subject to Subsections (b) through (i) and R.S. 10:9-411, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to Subsection (h), notification is ineffective under Subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Chapter; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to Subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under Subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in Subsection (e) and R.S. 10:9-407 and R.S. 10:9-410, and subject to Subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

NOTE: Subsection (e) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(e) Inapplicability of Subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note.

NOTE: Subsection (e) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(e) Inapplicability of Subsection (d) of this Section to certain sales. Subsection (d) of this Section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under R.S. 10:9-610 or an acceptance of collateral under R.S. 10:9-620.

(f) Legal restrictions on assignment generally ineffective. Subject to Subsections (h) and (i), a statute or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the statute or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to Subsection (h), an account debtor may not waive or vary its option under Subsection (b)(3).

(h) Rule for individual under other law. This Section is subject to law other than this Chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability. This Section does not apply to an assignment of a health-care-insurance receivable. This Section further does not apply to an assignment of any pension, disability, annuity, retirement or other benefit, distribution or allowance right or payment from any governmental retirement system or pension fund or any other governmental unit, workers' compensation claims or payments, unemployment compensation benefits, public assistance payments, crime victim reparations, or lottery payments.

(j) Section prevails over specified inconsistent law. This Section prevails over any inconsistent provisions of Civil Code Article 2653.

(k) Subsections (d) and (f) do not apply to the assignment or transfer of or creation of a security interest in:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1) or (2), as amended; or

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4), as amended.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2012, No. 450, §1, eff. July 1, 2013.

NOTE: See Acts 1988, No. 528, §5.



RS 10:9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

§9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(a) Term restricting assignment generally ineffective. Except as otherwise provided in Subsection (b), a term in a lease is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. A term described in Subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease in violation of the term.

(c) [Reserved.]

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

§9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

(a) Term restricting assignment generally ineffective. Except as otherwise provided in Subsections (b) and (f) and R.S. 10:9-410, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

NOTE: Subsection (b) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(b) Applicability of Subsection (a) to sales of certain rights to payment. Subject to Subsection (f), Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

NOTE: Subsection (b) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(b) Applicability of Subsection (a) of this Section to sales of certain rights to payment. Subject to Subsection (f) of this Section, Subsection (a) of this Section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under R.S. 10:9-610 or an acceptance of collateral under R.S. 10:9-620.

(c) Legal restrictions on assignment generally ineffective. Subject to Subsection (f), a statute, governmental rule or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the statute or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under Subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or statute or regulation described in Subsection (c) would be effective under law other than this Chapter but is ineffective under Subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over specified inconsistent law. This Section prevails over any inconsistent provisions of Civil Code Article 2653.

(f) Inapplicability. This Section does not apply to an assignment of any pension, disability, annuity, retirement or other benefit, distribution or allowance right or payment from any governmental retirement system or pension fund or any other governmental unit, workers' compensation claims or payments, unemployment compensation benefits, public assistance payments, crime victim reparations, or lottery payments.

(g) Subsections (a) and (c) do not apply to the assignment or transfer or creation of a security interest in:

(1) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1) or (2), as amended; or

(2) a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4), as amended.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-409 - Restrictions on assignment of letter-of-credit rights ineffective

§9-409. Restrictions on assignment of letter-of-credit rights ineffective

(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under Subsection (a). To the extent that a term in a letter of credit is ineffective under Subsection (a) but would be effective under law other than this Chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2.



RS 10:9-410 - Relation to the Louisiana Trust Code

§9-410. Relation to the Louisiana Trust Code

Nothing under this Chapter shall supersede the provisions of the Louisiana Trust Code that prohibit a beneficiary from alienating or encumbering a beneficial interest in the trust if the trust instrument so provides.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-411 - Judgments and litigious rights

§9-411. Judgments and litigious rights

(a) Judicial mortgages. Law other than this Chapter governs the rights of third persons with respect to real property burdened by a judicial mortgage created by filing a judgment, including the effect of releases of the judicial mortgage by the mortgagee of record.

(b) Enforcement. After notification, the secured party has the rights established under R.S. 13:3864 through 13:3868.

(c) Litigious rights. Civil Code Article 2652 shall not apply to the creation of a security interest in a litigious right or to the foreclosure or other sale in enforcement thereof.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-412 - Discharge of tortfeasor; notification and filing of assignment

§9-412. Discharge of tortfeasor; notification and filing of assignment

(a) Discharge of tortfeasor. Subject to Subsections (b) through (c), a person obligated on a tort claim may discharge its obligation by paying the debtor until, but not after, the person receives a notification, authenticated by the debtor or the secured party, that the amount due has been assigned and that payment is to be made to the secured party. After receipt of the notification, the person may discharge its obligation by paying the secured party and may not discharge the obligation by paying the debtor.

(b) When notification ineffective. Notification is ineffective under Subsection (a) if it does not reasonably identify the rights assigned.

(c) Proof of security interest. If requested by the person obligated on the tort claim, a secured party shall seasonably furnish to the person reasonable proof that the assignment of the tort claim has been made. Unless the secured party complies, the person may discharge its obligation by paying the debtor, even if the person has received a notification under Subsection (a).

(d) Enforcement. After notification, the secured party has the rights established under R.S. 13:3864 through 13:3868.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-501 - Filing office

PART 5. FILING

SUBPART 1. FILING OFFICE; CONTENTS AND

EFFECTIVENESS OF FINANCING STATEMENT

§9-501. Filing office

(a) Filing offices. If the local law of this state governs perfection of a security interest, the office in which to file a financing statement to perfect the security interest is:

(1) The Department of Public Safety and Corrections, office of motor vehicles, if the collateral is a titled motor vehicle not held as inventory for sale or lease.

(2) Repealed by Acts 2010, No. 378, §4, eff. Jan. 1, 2011.

(3) The Department of Wildlife and Fisheries, if the collateral is a titled vessel valued in excess of two thousand five hundred dollars and required to be numbered, or a titled outboard motor, and such vessel or motor is to be principally operated on the waters of this state, not held as inventory for sale or lease, and transferred for the first time on or after July 1, 2008.

(4) The clerk of court of any parish, in all other cases, including when the collateral is as-extracted collateral or goods that are to become fixtures and the financing statement is filed as a fixture filing.

(b) [Reserved.]

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1992, No. 235, §2, eff. Jan. 1, 1993; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2010, No. 378, §§3, 4, eff. Jan. 1, 2011.



RS 10:9-502 - Contents of financing statement; time of filing financing statement

§9-502. Contents of financing statement; time of filing financing statement

(a) Sufficiency of financing statement. Subject to Subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. To be sufficient, a financing statement that covers as-extracted collateral or standing timber that constitutes goods, or that is filed as a fixture filing and covers goods that are to become fixtures, must satisfy Subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) [Reserved.]

(3) provide a description of the real property to which the collateral is related sufficient to cause the mortgage to be effective against third persons if the description were contained in a mortgage of real property filed for registry; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) [Reserved.]

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-503 - Name of debtor and secured party

§9-503. Name of debtor and secured party

(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

NOTE: Paragraph (a)(1) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(1) if the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;

NOTE: Paragraph (a)(1) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(1) except as otherwise provided in Paragraph (3) of this Subsection, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

NOTE: Paragraph (a)(2) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(2) if the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

NOTE: Paragraph (a)(2) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(2) subject to Subsection (f) of this Section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

NOTE: Paragraph (a)(3) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(3) if the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(A) provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(B) indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

NOTE: Paragraph (a)(3) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with Item (A)(i) of this Paragraph, indicates that the collateral is held in a trust; or

(ii) if the name is provided in accordance with Item (A)(ii) of this Paragraph, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

NOTE: Paragraph (a)(4) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(4) in other cases:

(A) if the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

NOTE: Paragraph (a)(4) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(4) subject to Subsection (g) of this Section, if the debtor is an individual to whom this state has issued a driver's license that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license;

NOTE: Paragraph (a)(5) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(5) if the debtor is an individual to whom Paragraph (4) of this Subsection does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

NOTE: Paragraph (a)(6) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(6) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

NOTE: Subsection (b) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with Subsection (a) is not rendered ineffective by the absence of:

NOTE: Subsection (b) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with Subsection (a) of this Section is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

NOTE: Paragraph (2) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(2) unless required under Subsection (a)(4)(B), names of partners, members, associates, or other persons comprising the debtor.

NOTE: Paragraph (2) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(2) unless required under Subparagraph (a)(6)(B) of this Section, names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

NOTE: Subsection (f) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under Paragraph (a)(2) of this Section.

NOTE: Subsection (g) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(g) Multiple driver's licenses. If this state has issued to an individual more than one driver's license of a kind described in Paragraph (a)(4) of this Section, the one that was issued most recently is the one to which Paragraph (a)(4) of this Section refers.

NOTE: Subsection (h) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(h) Definition. In this Section, the "name of the settlor or testator" means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1995, No. 884, §5, eff. Jan. 1, 1996; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-504 - Indication of collateral

§9-504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to R.S. 10:9-108;

(2) an indication that the financing statement covers all assets or all personal property; or

(3) the year of manufacture, make, model, body style, and manufacturer's serial or other identification number, in the case of a titled motor vehicle not held as inventory for sale or lease.

(4) the hull identification number, vessel length, model year or year built, name of manufacturer or model, vessel type, propulsion type, and principal material of hull construction in the case of a titled vessel not held as inventory for sale or lease.

(5) Serial number, year manufactured, name of manufacturer or model, in the case of a titled outboard motor not held as inventory for sale or lease.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011.



RS 10:9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

§9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

(a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in R.S. 10:9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", "lienholder", or words of similar import, instead of the terms "secured party" and "debtor".

(b) Effect of financing statement under Subsection (a). This Part applies to the filing of a financing statement under Subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under R.S. 10:9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1991, No. 377, §4, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-506 - Effect of errors or omissions

§9-506. Effect of errors or omissions

(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this Part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in Subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with R.S. 10:9-503(a) is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the office of the secretary of state or the Department of Public Safety and Corrections, office of motor vehicles, or of the records of the Department of Wildlife and Fisheries, as applicable, under the debtor's correct name, using that office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with R.S. 10:9-503(a), the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of R.S. 10:9-508(b), the "debtor's correct name" in Subsection (c) means the correct name of the new debtor.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008.



RS 10:9-507 - Effect of certain events on effectiveness of financing statement

§9-507. Effect of certain events on effectiveness of financing statement

(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in Subsection (c) and R.S. 10:9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under R.S. 10:9-506.

NOTE: Subsection (c) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(c) Change in debtor's name. If a debtor so changes its name that a filed financing statement becomes seriously misleading under R.S. 10:9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change.

NOTE: Subsection (c) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under R.S. 10:9-503(a) so that the financing statement becomes seriously misleading under R.S. 10:9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement

§9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(a) Financing statement naming original debtor. Except as otherwise provided in this Section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under Subsection (a) to be seriously misleading under R.S. 10:9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under R.S. 10:9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under R.S. 10:9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When Section not applicable. This Section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under R.S. 10:9-507(a).

Acts 1988, No. 528, §1, eff. Jan. 1, 1990; Acts 1989, No. 135, §7, eff. Jan. 1, 1990; Acts 1990, No. 493, §1; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 1992, No. 235, §2, eff. Jan. 1, 1993; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-509 - Persons entitled to file a record

§9-509. Persons entitled to file a record

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to Subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under R.S. 10:9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under R.S. 10:9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under R.S. 10:9-315(a)(2).

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by R.S. 10: 9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under Subsection (d).

Acts 1991, No. 539, §3, eff. Jan. 1, 1992; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-510 - Effectiveness of filed record

§9-510. Effectiveness of filed record

(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under R.S. 10:9-509.

(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by R.S. 10:9-515(d) is ineffective.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-511 - Secured party of record

§9-511. Secured party of record

(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under R.S. 10:9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under R.S. 10:9-514(b), the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-512 - Amendment of financing statement

§9-512. Amendment of financing statement

(a) Amendment of information in financing statement. Subject to R.S. 10:9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to Subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment in the filing office where the financing statement was originally filed, that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in R.S. 10:9-501(a)(1), provides the information specified in R.S. 10:9-504.

(b) Period of effectiveness not affected. Except as otherwise provided in R.S. 10:9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-513 - Termination statement

§9-513. Termination statement

(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement. However, if the financing statement was filed in the filing office described in R.S. 10:9-501(a)(1), the secured party instead shall release the security interest in the manner provided by R.S. 32:701 et seq. If the financing statement was filed in the filing office described in R.S. 10:9-501(a)(3), the secured party instead shall release the security interest in the manner provided by R.S. 34:852.1 et seq.

(b) Time for compliance with Subsection (a). To comply with Subsection (a), a secured party shall cause the secured party of record to file the termination statement in the filing office where the financing statement was originally filed:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by Subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office where the financing statement was originally filed if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in R.S. 10:9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in R.S. 10:9-510, for purposes of R.S. 10:9-519(g), R.S. 10:9-522(a), and R.S. 10:9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008.



RS 10:9-514 - Assignment of powers of secured party of record

§9-514. Assignment of powers of secured party of record

(a) Assignment reflected on initial financing statement. An initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. A secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office where the financing statement was originally filed an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-514.1 - Master assignments and master amendments

§9-514.1. Master assignments and master amendments

(a) Master assignment. A secured party of record may assign all of its rights under twenty or more financing statements filed in a parish by filing with the filing office where the financing statements were originally filed a statement of master assignment in the form prescribed by the secretary of state, setting forth:

(1) the initial financing statement to which each relates, by each file number;

(2) the name of the assignor; and

(3) the name and mailing address of the assignee.

(b) Master amendment. A secured party of record may amend to change its name and mailing address twenty or more financing statements filed in a parish by filing with the filing office where the financing statements were originally filed a statement of master amendment in the form prescribed by the secretary of state, setting forth:

(1) by each file number, the initial financing statement to which each relates;

(2) the name of the secured party;

(3) the information that is being amended.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement

§9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement

(a) Five-year effectiveness. Except as otherwise provided in Subsections (b), (e), (f), and (g) a filed financing statement is effective for a period of five years after the date of filing.

(b) Public-finance transaction. Except as otherwise provided in Subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to Subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When and where continuation statement may be filed. A continuation statement must be filed in the same filing office where the financing statement was originally filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in Subsection (a) or the thirty-year period specified in Subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in R.S. 10:9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in Subsection (c), unless, before the lapse, another continuation statement is filed pursuant to Subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

NOTE: Subsection (f) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

NOTE: Subsection (f) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) [Reserved.]

(h) Financing statement covering titled motor vehicle. A financing statement filed with the Department of Public Safety and Corrections, office of motor vehicles, covering a titled motor vehicle not held as inventory for sale or lease is effective until a termination statement is filed.

(i) Financing statement covering titled vessel or outboard motor. A financing statement filed with the Department of Wildlife and Fisheries covering a titled vessel not held as inventory for sale or lease is effective until a termination statement is filed.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-516 - What constitutes filing; effectiveness of filing

§9-516. What constitutes filing; effectiveness of filing

(a) What constitutes filing. (1) Except as otherwise provided in Subsection (a)(2), acceptance of the record by the filing office constitutes filing.

(2) A financing statement covering a titled motor vehicle not held as inventory for sale or lease is filed when received provided the receipt is subsequently validated by the secretary of the Department of Public Safety and Corrections, office of motor vehicles.

(3) A financing statement covering a titled vessel or outboard motor not held as inventory for sale or lease is filed when received provided the receipt is subsequently validated by the Department of Wildlife and Fisheries.

(b) Refusal to accept record; filing does not occur. A filing office may refuse to accept a record for filing only because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) (A) in the case of an initial financing statement, the record does not provide a name for the debtor;

NOTE: Subparagraph (3)(B) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(B) in the case of an amendment or correction statement, the record:

NOTE: Subparagraph (3)(B) as amended by Acts 2012, No. 450, §1, eff. July 1, 2012.

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by R.S. 10:9-512 or 9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under R.S. 10:9-515; or

NOTE: Subparagraph (C) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name.

NOTE: Subparagraph (C) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname.

(D) [Reserved.]

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

NOTE: Paragraph (5) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor;

(B) indicate whether the debtor is an individual or an organization; or

(C) if the financing statement indicates that the debtor is an organization, provide:

(i) a type of organization for the debtor;

(ii) a jurisdiction of organization for the debtor; or

(iii) an organizational identification number for the debtor or indicate that the debtor has none;

NOTE: Paragraph (5) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under R.S. 10:9-514(a) or an amendment filed under R.S. 10:9-514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by R.S. 10:9-515(d).

(c) Rules applicable to Subsection (b). For purposes of Subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by R.S. 10:9-512, 9-514, or 9-518, is an initial financing statement.

(d) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2004, No. 303, §2; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2009, No. 508, §1, eff. Jan. 1, 2011; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-517 - Effect of indexing errors

§9-517. Effect of indexing errors

The failure of the filing office to transmit or the secretary of state to index a record correctly does not affect the effectiveness of the filed record.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-518 - Claim concerning inaccurate or wrongfully filed record

§9-518. Claim concerning inaccurate or wrongfully filed record

NOTE: Subsection (a) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(a) Correction statement. A person may file in the filing office where the financing statement was originally filed a correction statement with respect to a record indexed under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

NOTE: Subsection (a) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(a) Statement with respect to record indexed under person's name. A person may file in the filing office where the financing statement was originally filed an information statement with respect to a record indexed under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

NOTE: Subsection (b) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(b) Sufficiency of correction statement. A correction statement must:

NOTE: Subsection (b) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(b) Contents of statement under Subsection (a) of this Section. An information statement under Subsection (a) of this Section must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

NOTE: Paragraph (2) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(2) indicate that it is a correction statement; and

NOTE: Paragraph (2) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

NOTE: Subsection (c) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(c) Record not affected by correction statement. The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.

NOTE: Subsection (c) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under R.S. 10:9-509(d).

NOTE: Subsection (d) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(d) Contents of statement under Subsection (c) of this Section. An information statement under Subsection (c) of this Section must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under R.S. 10:9-509(d).

NOTE: Subsection (e) as enacted by Acts 2012, No. 450, §1, eff. July 1, 2013.

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 405, §1, eff. July 1, 2013.



RS 10:9-519 - Numbering, maintaining, and indexing records; communicating information provided in records

SUBPART 2. DUTIES AND OPERATION OF FILING OFFICE

§9-519. Numbering, maintaining, and indexing records; communicating information provided in records

(a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection.

(4) electronically transmit to the secretary of state information required by the rules of the secretary of state for indexing the record.

(b) [Reserved.]

(c) Indexing: general. The secretary of state shall maintain a master index of information transmitted to the secretary of state under Subsection (a)(4), and shall be entitled to such fees as provided under R.S. 10:9-525. Within two business days following receipt of such information, the secretary of state shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as extracted collateral or standing timber that constitutes goods, the secretary of state shall index it under the names of the debtor and of each owner of record of the real property shown on the financing statement and transmitted to the secretary of state pursuant to Subsection (a)(4).

(e) [Reserved.]

(f) Retrieval and association capability. The secretary of state shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The secretary of state may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under R.S. 10:9-515 with respect to all secured parties of record.

(h) Timeliness of filing office performance. The filing office shall perform the acts required by Subsection (a) within two business days after the filing office receives the record in question.

(i) Inapplicability to Department of Public Safety and Corrections and Department of Wildlife and Fisheries. Subsections (a)(4) and (c) through (f) do not apply to the Department of Public Safety and Corrections, office of motor vehicles, or to the Department of Wildlife and Fisheries.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008.



RS 10:9-520 - Acceptance and refusal to accept record

§9-520. Acceptance and refusal to accept record

(a) Refusal to accept record. A filing office may refuse to accept a record for filing only for a reason set forth in R.S. 10:9-516(b).

(b) Notice of refusal. If a filing office refuses to accept a record for filing, it shall inform the person that presented the record the fact of and reason for the refusal within two business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying R.S. 10:9-502(a) and (b) is effective, even if the filing office is permitted to refuse to accept it for filing under Subsection (a). However, R.S. 10:9-338 applies to a filed financing statement providing information described in R.S. 10:9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this Part applies as to each debtor separately.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-521 - Uniform form of written financing statement and amendment

§9-521. Uniform form of written financing statement and amendment

(a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in any form or format approved by the secretary of state, except for a reason set forth in R.S. 10:9-516(b):

(b) Amendment form. A filing officer that accepts written records may not refuse to accept a written record in any form approved by the secretary of state, except for a reason set forth in R.S. 10:9-516(b).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-522 - Maintenance and destruction of records

§9-522. Maintenance and destruction of records

(a) Post-lapse maintenance and retrieval of information. The secretary of state and the filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under R.S. 10:9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the secretary of state and the filing office immediately may destroy any written record evidencing a financing statement. However, if the secretary of state or the filing office destroys a written record, it shall maintain another record of the financing statement which complies with Subsection (a).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-523 - Information from filing office; sale or license of records

§9-523. Information from filing office; sale or license of records

(a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to R.S. 10:9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to R.S. 10:9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to R.S. 10:9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) Communication of request information. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is included in the secretary of state's master index as of the date and time specified therein any financing statement that:

(A) designates a particular debtor;

(B) has not lapsed under R.S. 10:9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under R.S. 10:9-515 and a record of which is maintained by the filing office under R.S. 10:9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information available in the secretary of state's master index with respect to each financing statement.

(d) Medium for communicating information. In complying with its duty under Subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) Timeliness of filing office performance. The filing office shall perform the acts required by Subsections (a) through (d), within two business days after the filing office receives the request.

(f) [Reserved.]

NOTE: Subsection (g) eff. until July 1, 2013. See Acts 2012, No. 450, §1.

(g) Certification. The secretary of state shall, within two business days following receipt of information transmitted under R.S. 10:9-519(a)(4), send written acknowledgment confirming such receipt and reflecting all information received and included in the master index to the secured party of record, and to the person whose name and address is listed in the record for such acknowledgment.

NOTE: Subsection (g) as amended by Acts 2012, No. 450, §1, eff. July 1, 2013.

(g) Certification. The secretary of state shall, within two business days following receipt of information transmitted under R.S. 10:9-519(a)(4), send written acknowledgment confirming such receipt and reflecting all information received and included in the master index to the secured party of record, and to the person whose name and address is listed in the record for such acknowledgment. The secretary of state is excused from sending the acknowledgment to a secured party of record or a person filing the record whose address is not provided in the record.

(h) Limited obligation of filing office. Under Subsection (c), the filing office of a parish is required only to provide information about records included in the secretary of state's master index, and is not required to provide information from the real property records of the parish.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2012, No. 450, §1, eff. July 1, 2013.



RS 10:9-524 - Delay by filing office

§9-524. Delay by filing office

Delay by the secretary of state or the filing office beyond a time limit prescribed by this Part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the secretary of state or the filing office; and

(2) the secretary of state or the filing office exercises reasonable diligence under the circumstances.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-525 - Fees

§9-525. Fees

(a) Fees charged by filing offices. The following fees apply to filings and searches made under this Chapter, other than filings with the Department of Public Safety and Corrections, office of motor vehicles subject to Subsection (b):

SCHEDULE OF FEES

To Be

To Be

Retained by

Remitted to

The Filing

The Secretary

Officer

of State

(1) A $25 fee for an initial filing,

an amendment a continuation, an

assignment, or a debtor correction

$15

$10

(2) A $5 fee for each additional name

$ 3

$ 2

(3) A $5 additional fee for an initial

filing disclosing an assignment

$ 3

$ 2

(4) A $15 nonstandard form penalty

$15

$-0-

(plus $5 per page for each page in excess

of 10 pages)

$ 5

$-0-

(5) A $35 initial filing fee for as

extracted collateral or fixture filings

$25

$10

(6) A $200 initial filing fee for

transmitting utility filings

$183

$17

(7) A $35 initial filing fee for crops

and farm products

$30

$ 5

(8) A $5 fee per affected financing

statement for a master amendment or a

master assignment

$ 3

$ 2

(9) A $5 fee for a termination

(payable in advance)

$ 5

$-0-

(10) A $5 fee for each additional

name on a termination

$ 5

$-0-

(11) A $30 certificate fee (plus $1

for each listing more than ten)

$20

$10

(12) A $100 initial filing fee for

public finance transactions

$75

$25

(13) With respect to master assignments and master amendments subject to R.S. 10:9-514.1, a $5.00 fee for each of the financing statements to be assigned or amended.

(b) Fees charged by Department of Public Safety and Corrections. The following fees apply to filings made with the Department of Public Safety and Corrections, office of motor vehicles:

(1) A $15 fee for initial filing.

(2) A $15 fee for an amendment.

(c) Remittance to secretary of state. On or before the tenth day of each month, the filing office in R.S. 10:9-502(a)(2) shall remit to the secretary of state that portion of the aforementioned fee allocable to the secretary of state which was received by the filing office during the preceding month.

(d) Method of payment. Notwithstanding any other provision of law to the contrary, the secretary of state and all filing officers are hereby authorized to establish any method of payment for such fees, including but not limited to payment by charge account or credit card.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-526 - Filing-office rules

§9-526. Filing-office rules

(a) Adoption of filing-office rules. The secretary of state, the secretary of the Department of Public Safety and Corrections, and the secretary of the Department of Wildlife and Fisheries may adopt and publish rules to implement this Chapter. The filing-office rules must be:

(1) consistent with this Chapter; and

(2) adopted and published in accordance with the Administrative Procedure Act.

(b) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this Part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this Part, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this Chapter, in adopting, amending, and repealing filing-office rules shall:

(1) consult with filing offices in other jurisdictions that enact substantially this Part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization;

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this Part; and

(4) consult with the clerks of court of this state.

Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2007, No. 319, §1, eff. July 1, 2008; Acts 2008, No. 220, §3, eff. June 14, 2008.



RS 10:9-601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

PART 6. DEFAULT

SUBPART 1. DEFAULT AND ENFORCEMENT OF

SECURITY INTEREST

§9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

(a) Rights of secured party after default. After default, a secured party has the rights provided in this Part and, except as otherwise provided in R.S. 10:9-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, execute upon, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under R.S. 10:7-106, 9-104, 9-105, 9-106, 9-107, or 9-107.1 has the rights and duties provided in R.S. 10:9-207.

(c) Rights cumulative; simultaneous exercise. The rights under Subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in Subsection (g) and R.S. 10:9-605, after default, a debtor and an obligor have the rights provided in this Part and by agreement of the parties.

(e) Continuation of security interest after judgment. The security interest shall continue when the secured party has reduced its claim to judgment and shall secure the judgment without interruption whether or not the security interest is expressly recognized in the judgment, except to the extent the judgment expressly provides to the contrary.

(f) Judicial sale. A judicial sale pursuant to a judgment or by executory process is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this Section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Chapter.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in R.S. 10:9-607(c), this Part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 1990, No. 1041, §2, eff. Dec. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001; Acts 2009, No. 207, §5, eff. Jan. 1, 2010.



RS 10:9-602 - Waiver and variance of rights and duties

§9-602. Waiver and variance of rights and duties

Except as otherwise provided in R.S. 10:9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) R.S. 10:9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) R.S. 10:9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) R.S. 10:9-607(c), which deals with collection and enforcement of collateral;

(4) R.S. 10:9-608(a) and 9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) R.S. 10:9-608(a) and 9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) R.S. 10:9-609 to the extent that it prohibits a secured party from taking possession of collateral;

(7) R.S. 10:9-610(b), 9-611, 9-613, and 9-614, which deal with disposition of collateral;

(8) R.S. 10:9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) R.S. 10:9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) R.S. 10:9-620, 9-621, and 9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) R.S. 10:9-623, which deals with redemption of collateral;

(12) R.S. 10:9-624, which deals with permissible waivers; and

(13) R.S. 10:9-625 and 9-626, which deal with the secured party's liability for failure to comply with this Chapter.

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-603 - Agreement on standards concerning rights and duties

§9-603. Agreement on standards concerning rights and duties

(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in R.S. 10:9-602 if the standards are not manifestly unreasonable.

(b) [Reserved.]

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 1990, No. 1079, §4, eff. Sept. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-604 - Procedure if security agreement covers real property or fixtures

§9-604. Procedure if security agreement covers real property or fixtures

(a) Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this Part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this Part do not apply.

(b) [Reserved.]

(c) Removal of fixtures. Subject to the other provisions of this Part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may exercise any of the rights the secured party has with respect to the fixtures consistent with this Part.

(d) Injury caused by removal. A secured party that removes or causes the removal of fixtures shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(e) Separate appraisal. A secured party may demand separate appraisal of the fixtures to fix its interest in the receipts of the sale thereof in any proceeding in which the real property is sold pursuant to execution upon it by a mortgagee or other encumbrancer.

Acts 1989, No. 135, §8, eff. Jan. 1, 1990; Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-605 - Unknown debtor or secondary obligor

§9-605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-606 - Time of default for agricultural lien

§9-606. Time of default for agricultural lien

For purposes of this Part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-607 - Collection and enforcement by secured party

§9-607. Collection and enforcement by secured party

(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under R.S. 10:9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under R.S. 10:9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under R.S. 10:9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) [Reserved.]

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to Subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This Section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

(f) Summary process. A secured party may proceed by summary process against the debtor to obtain any instrument, contract, receipt, or other document in order to exercise its rights under this Chapter or to obtain the endorsement of the debtor to any instrument or other document.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

§9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under R.S. 10:9-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under Paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under R.S. 10:9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-609 - Secured party's right to take possession after default

§9-609. Secured party's right to take possession after default

(a) Possession. After default, a secured party may take possession of the collateral only:

(1) after the debtor's abandonment, or the debtor's surrender to the secured party, of the collateral;

(2) with the debtor's consent given after or in contemplation of default;

(3) pursuant to judicial process; or

(4) in those cases expressly provided by law other than this Chapter.

(b) [Reserved.]

(c) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-610 - Disposition of collateral after default

§9-610. Disposition of collateral after default

(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms. A disclaimer or modification of warranties in a secured party's disposition of collateral is commercially reasonable.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations, or if the secured party, or a person related to the secured party, is obligated by statute to purchase or repurchase the collateral from the debtor.

(d) Warranties on disposition. A sale, lease, license, or other disposition includes the warranties which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under Subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition.

(2) [Reserved.]

(f) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-611 - Notification before disposition of collateral

§9-611. Notification before disposition of collateral

(a) "Notification date." In this Section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in Subsection (d), a secured party that disposes of collateral under R.S. 10:9-610 shall send to the persons specified in Subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with Subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten days before the notification date, held a security interest in or lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in R.S. 10:9-311(a).

(d) Subsection (b) inapplicable: perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with Subsection (c)(3)(B). A secured party complies with the requirement for notification prescribed by Subsection (c)(3)(B) if:

(1) not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in Subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-612 - Timeliness of notification before disposition of collateral

§9-612. Timeliness of notification before disposition of collateral

(a) Reasonable time is question of fact. Except as otherwise provided in Subsection (b) and (c), whether a notification is sent within a reasonable time is a question of fact.

(b) Ten-day period sufficient in non-consumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

(c) Twenty-one-day period sufficient in consumer transaction. In a consumer transaction, a notification of disposition sent after default and twenty-one days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-613 - Contents and form of notification before disposition of collateral: general

§9-613. Contents and form of notification before disposition of collateral: general

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in Paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in Paragraph (1) are sufficient, even if the notification includes:

(A) information not specified by that Paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in R.S. 10:9-614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From:

[Name, address, and telephone number of secured party]

Name of Debtor(s): [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] to [the highest qualified bidder] in public as follows:

Day and Date:

Time:

Place:

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ]. You may request an accounting by calling us at [telephone number]

[End of Form]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-614 - Contents and form of notification before disposition of collateral: consumer-goods transaction

§9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in R.S. 10:9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under R.S. 10:9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [ describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $______ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number] [or write us at [secured party's address] ].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

[End of Form]

(4) A notification in the form of Paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of Paragraph (3) is sufficient, even if it includes errors in information not required by Paragraph (1), unless the error is misleading with respect to rights arising under this Chapter.

(6) If a notification under this Section is not in the form of Paragraph (3), law other than this Chapter determines the effect of including information not required by Paragraph (1).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-615 - Application of proceeds of disposition; liability for deficiency and right to surplus

§9-615. Application of proceeds of disposition; liability for deficiency and right to surplus

(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under R.S. 10:9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under Subsection (a)(3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under R.S. 10:9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by Subsection (a) and permitted by Subsection (c):

(1) unless Subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this Part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or lien; and

(3) is not obligated to account to or pay the holder of the security interest or lien for any surplus.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-616 - Explanation of calculation of surplus or deficiency

§9-616. Explanation of calculation of surplus or deficiency

(a) Definitions. In this Section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with Subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under R.S. 10:9-610.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under R.S. 10:9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with Subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in Paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of Subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this Section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to Subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-617 - Rights of transferee of collateral

§9-617. Rights of transferee of collateral

(a) Effects of disposition. A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or subordinate lien.

(b) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests as described in Subsection (a), even if the secured party fails to comply with the requirements of this Chapter or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests as described in Subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or lien.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-618 - Rights and duties of certain secondary obligors

§9-618. Rights and duties of certain secondary obligors

(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in Subsection (a):

(1) is not a disposition of collateral under R.S. 10:9-610; and

(2) relieves the secured party of further duties under this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-619 - Transfer of record or legal title

§9-619. Transfer of record or legal title

(a) "Transfer statement." In this Section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under Subsection (b) or otherwise is not of itself a disposition of collateral under this Chapter and does not of itself relieve the secured party of its duties under this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

§9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(a) Conditions to acceptance in satisfaction. A secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under Subsection (c);

(2) the secured party does not receive, within the time set forth in Subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under R.S. 10:9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to R.S. 10:9-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this Section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of Subsection (a) are met.

(c) Debtor's consent. For purposes of this Section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) Effectiveness of notification. To be effective under Subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to R.S. 10:9-621, within twenty days after notification was sent to that person; and

(2) in other cases:

(A) within twenty days after the last notification was sent pursuant to R.S. 10:9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under Subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to R.S. 10: 9-610 or alternatively shall execute upon the security interest within the time specified in Subsection (f) if:

(1) sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with Subsection (e), the secured party shall dispose of the collateral or alternatively institute judicial proceedings to execute upon the security interest:

(1) within ninety days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) [Reserved.]

(h) Partial satisfaction in consumer transaction. In a consumer transaction in which a secured party accepts collateral in partial satisfaction of the obligation it secures, the terms agreed to by the debtor under Subsection (c)(1) shall include a writing that:

(1) states that the debtor will still owe the deficiency even though the secured party accepts the collateral and reduces the debt;

(2) states the amount of the deficiency;

(3) provides an explanation in accordance with Subsection (i) of how the secured party calculated the deficiency; and

(4) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the deficiency.

(i) Required information. To comply with Subsection (h)(3), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the collateral proposed to be accepted in partial satisfaction, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date not more than thirty-five days before the debtor's consent;

(2) the amount of partial satisfaction of the obligations;

(3) the aggregate amount of the obligations after deducting the amount of partial satisfaction;

(4) the amount, in the aggregate or by type, and types of credit, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in Paragraph (i)(1); and

(5) the amount of the deficiency.

(j) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of Subsection (h) is sufficient, even if it includes minor errors that are not seriously misleading.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-621 - Notification of proposal to accept collateral

§9-621. Notification of proposal to accept collateral

(a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in R.S. 10:9-311(a).

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in Subsection (a).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-622 - Effect of acceptance of collateral

§9-622. Effect of acceptance of collateral

(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under Subsection (a), even if the secured party fails to comply with this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-623 - Right to redeem collateral

§9-623. Right to redeem collateral

(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in R.S. 10:9-615(a)(1).

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) has collected collateral under R.S. 10:9-607;

(2) has disposed of collateral or entered into a contract for its disposition under R.S. 10:9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under R.S. 10:9-622.

(d) Redemption in judicial proceeding. If collateral has been seized in a judicial proceeding, a redemption may occur at any time before the judicial sale. To redeem collateral in such circumstances, a person shall also tender the costs of the proceeding.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-624 - Waiver

§9-624. Waiver

(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under R.S. 10:9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under R.S. 10:9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under R.S. 10:9-623 only by an agreement to that effect entered into and authenticated after default.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-625 - Remedies for secured party's failure to comply with Chapter

SUBPART 2. NONCOMPLIANCE WITH CHAPTER

§9-625. Remedies for secured party's failure to comply with Chapter

(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this Chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to Subsections (c), (d), and (f), a person is liable for actual damages in the amount of any loss caused by a failure to comply with this Chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing. Punitive or exemplary damages may not be recovered under this Chapter.

(c) Persons entitled to recover damages. Except as otherwise provided in R.S. 10:9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or lien on the collateral may recover actual damages individually but not in a representative capacity in a class action proceeding under Subsection (b) for its loss.

(2) [Reserved.]

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under R.S. 10:9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under R.S. 10:9-626 may not otherwise recover under Subsection (b) for noncompliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: noncompliance with specified provisions. In addition to any actual damages recoverable under Subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) fails to comply with R.S. 10:9-208;

(2) fails to comply with R.S. 10:9-209;

(3) files a record that the person is not entitled to file under R.S. 10:9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by R.S. 10:9-513(a) within the time specified by R.S. 10:9-513(b)(2), or as required by R.S. 10:9-513(c);

(5) fails to comply with R.S. 10:9-616(b)(1) within the time specified by R.S. 10:9-616(b)(1)(B), or fails to comply with R.S. 10:9-620(h), and in either case whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with R.S. 10:9-616(b)(2).

(f) Statutory damages: noncompliance with R.S. 10:9-210. A debtor or consumer obligor may recover actual damages under Subsection (b) and, in addition, five hundred dollars in each case from a person that, without reasonable cause, fails to comply with a request under R.S. 10:9-210. A recipient of a request under R.S. 10:9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that Section has a reasonable excuse for failure to comply with the request within the meaning of this Subsection.

(g) Limitation of security interest: noncompliance with R.S. 10:9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under R.S. 10:9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-626 - Action in which deficiency or surplus is in issue

§9-626. Action in which deficiency or surplus is in issue

(a) Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction, including a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor pleads the secured party's noncompliance in its petition, answer, or in connection with a motion for summary judgment.

(2) If the secured party's noncompliance is so pleaded, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this Part.

(3) Except as otherwise provided in R.S. 10:9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of Paragraph (3)(B), in a consumer transaction the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) [Reserved.]

(b) [Reserved.]

(c) Deficiency Judgment Act inapplicable. The provisions of R.S. 13:4106 and 13:4107 do not apply to enforcement of a security interest or agricultural lien governed by this Chapter.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-627 - Determination of whether conduct was commercially reasonable

§9-627. Determination of whether conduct was commercially reasonable

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under Subsection (c) not necessary; absence of approval has no effect. Approval under Subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-628 - Nonliability and limitation on liability of secured party; liability of secondary obligor

§9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(a) Limitation of liability of secured party for noncompliance with Chapter. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Chapter; and

(2) the secured party's failure to comply with this Chapter does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) [Reserved.]

(e) [Reserved.]

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-629 - Judicial proceedings; authentic evidence

SUBPART 3. JUDICIAL PROCEEDINGS

§9-629. Judicial proceedings; authentic evidence

(a) Foreclosure. For purposes of executory or ordinary process seeking enforcement of a security interest and the obligation it secures:

(1) An authenticated record that contains a confession of judgment shall be deemed to be authentic for purposes of executory process.

(2) The negotiation, assignment, pledge, or other transfer in whole or in part of an obligation or of any right therein or thereto secured by a security interest may be proven by any record authenticated by the secured party or any person entitled to effect such a transfer, and such record shall be deemed authentic for purposes of executory process.

(3) The signatures of all debtors, makers, purchasers, payees, sellers, secondary obligors, or any other persons whose signatures purport to appear upon or be affixed to a written security agreement, instrument, negotiable document, chattel paper, general intangible, or other writing evidencing a security interest, or an obligation secured by a security interest, and the signatures of all secondary obligors, endorsers, assignors, pledgors or others whose signatures purport to appear upon or be affixed to any writing transferring rights in or to such a written security agreement, instrument, negotiable document, chattel paper, general intangible, or other security interest or obligation, are presumed to be genuine if the verified petition, or an affidavit attached thereto, for executory or ordinary process with which they are filed or in which they are identified, alleges or affirms that they are genuine to the best of the information, knowledge, or the belief of the plaintiff or affiant and no further evidence shall be required of such signatures for the purposes of executory or ordinary process.

(4) The authority and capacity of persons who purport to sign any written document or instrument described in Subsections (a)(1) and (a)(2), in a representative capacity, shall be presumed if such persons' signatures are presumed genuine in accordance with the provisions of Subsection (a)(3), or are proven in any other manner permitted by law and no further evidence of such authority or capacity is required for executory or ordinary process.

(5) The amount of any advances made, whether in written form or otherwise, or of other obligations secured by any security interest or agricultural lien, the terms of such obligations, insofar as they are relevant, the amount thereof due and unpaid, and the fact of the debtors' default may be proven by affidavit or verified petition.

(6) The affidavits or verified petitions referred to in Subsections (a)(3), (a)(4), and (a)(5) may be based upon a plaintiff's or affiant's personal knowledge or upon information and belief based upon the records of the secured party, any assignee, or any other person that are kept or obtained in the ordinary course of business. The petition or affidavit need not particularize or specifically identify the records or data upon which such knowledge, information or belief is founded.

(b) Provisions not exclusive. The provisions of this Section are cumulative and shall not preclude proof in any other manner permitted by law of any fact for purposes of executory, ordinary, or other process seeking enforcement of security interests and agricultural liens, and the obligations they secure.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-701 - Effective date

PART 7. TRANSITION

§9-701. Effective date

This Chapter takes effect on July 1, 2001.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-702 - Savings clause

§9-702. Savings clause

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this Part, this Chapter applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Continuing validity. Except as otherwise provided in Subsection (c) and R.S. 10:9-703 through 9-710;

(1) transactions and liens that were not governed by former Chapter 9, were validly entered into or created before July 1, 2001, and would be subject to this Chapter if they had been entered into or created on or after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens, remain valid on and after July 1, 2001; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this Chapter or by the law that otherwise would apply if this Chapter had not taken effect, including law repealed by this Act.

(c) Pre-effective-date proceedings. This Chapter does not affect an action, case, or proceeding commenced before July 1, 2001.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-703 - Security interest perfected before July 1, 2001

§9-703. Security interest perfected before July 1, 2001

(a) Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before July 1, 2001 and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Chapter if, on July 1, 2001, the applicable requirements for enforceability and perfection under this Chapter are satisfied without further action.

(b) Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in R.S. 10:9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Chapter are not satisfied on July 1, 2001, the security interest:

(1) is a perfected security interest for one year after July 1, 2001;

(2) remains enforceable thereafter only if the security interest becomes enforceable under R.S. 10:9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Chapter are satisfied before the year expires.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-704 - Security interest unperfected before July 1, 2001

§9-704. Security interest unperfected before July 1, 2001

A security interest that is enforceable immediately before July 1, 2001 but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after July 1, 2001;

(2) remains enforceable thereafter if the security interest becomes enforceable under R.S. 10:9-203 on July 1, 2001 or within one year thereafter; and

(3) becomes perfected:

(A) without further action, on July 1, 2001 if the applicable requirements for perfection under this Chapter are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-705 - Effectiveness of action taken before July 1, 2001

§9-705. Effectiveness of action taken before July 1, 2001

(a) Pre-effective date action; one-year perfection period unless reperfected. If action other than the filing of a financing statement, is taken before July 1, 2001 and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this Chapter within one year after July 1, 2001. Except as otherwise provided in Subsection (g), an attached security interest becomes unperfected one year after July 1, 2001 unless the security interest becomes a perfected security interest under this Chapter before the expiration of that period.

(b) Pre-effective date filing. The filing of a financing statement before July 1, 2001 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Chapter.

(c) Pre-effective date filing in jurisdiction formerly governing perfection. This Chapter does not render ineffective an effective pre-effective-date financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in R.S. 10:9-103 of former Chapter 9. However, except as otherwise provided in Subsections (d) and (e) and R.S. 10:9-706, the pre-effective date financing statement ceases to be effective at the earlier of:

(1) the time the pre-effective date financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement on or after July 1, 2001 does not continue the effectiveness of a pre-effective-date financing statement. However, upon the timely filing of a continuation statement on or after July 1, 2001 and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a pre-effective-date financing statement filed in the same office in that jurisdiction continues for the period provided by the law of that jurisdiction.

(e) Application of Subsection (c)(2) to transmitting utility financing statement. Subsection (c)(2) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in R.S. 10:9-103 of former Chapter 9 only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5. A financing statement that includes a pre-effective-date financing statement and a continuation statement filed on or after July 1, 2001 is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

(g) Security interests under certain mortgages. If a security interest under R.S. 12:702, R.S. 12:704, R.S. 9:5357 through 5366.2, or R.S. 9:5367 through 5373 both immediately before January 1, 1990, was enforceable and would have had priority over the rights of a person that became a lien creditor at that time, and immediately before July 1, 2001, is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Chapter are not satisfied on July 1, 2001, the security interest:

(1) is a perfected security interest until the earlier of the time the effect of recordation of the mortgage or chattel mortgage ceases or June 30, 2006;

(2) remains enforceable thereafter only if the security interest becomes enforceable under R.S. 10:9-203 before the expiration of the time specified in Subsection (g)(1); and

(3) remains perfected thereafter only if the applicable requirements for perfection under this Chapter are satisfied before the expiration of the time specified in Subsection (g)(1).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-706 - When initial financing statement suffices to continue effectiveness of financing statement

§9-706. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in R.S. 10:9-501 continues the effectiveness of a pre-effective-date financing statement if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this Chapter;

(2) the pre-effective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies Subsection (c).

(b) Period of continued effectiveness. The filing of an initial financing statement under Subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before July 1, 2001, for the period provided in R.S. 10:9-403 of former Chapter 9 with respect to a financing statement; and

(2) if the initial financing statement is filed on or after July 1, 2001, for the period provided in R.S. 10:9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under Subsection (a). To be effective for purposes of Subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-707 - Amendment of pre-effective date financing statement

§9-707. Amendment of pre-effective date financing statement

(a) [Reserved.]

(b) Applicable law. On or after July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in Subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on or after July 1, 2001 only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in R.S. 10:9-501;

(2) an amendment is filed in the office specified in R.S. 10:9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies R.S. 10:9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies R.S. 10:9-706(c) is filed in the office specified in R.S. 10:9-501.

(d) Method of amending: continuation. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under R.S. 10:9-705(d) and (f) or 9-706.

(e) Method of amending: additional termination rule. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated on or after July 1, 2001 by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies R.S. 10:9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-708 - Persons entitled to file initial financing statement or continuation statement

§9-708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this Part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this Part:

(A) to continue the effectiveness of a pre-effective-date financing statement; or

(B) to perfect or continue the perfection of a security interest.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-709 - Priority

§9-709. Priority

(a) Law governing priority. This Chapter and other law that remains effective after July 1, 2001 determine the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former Chapter 9 and other law in effect prior to that date determine priority.

(b) Priority if security interest becomes enforceable under R.S. 10:9-203. For purposes of R.S. 10:9-322(a), the priority of a security interest that becomes enforceable under R.S. 10:9-203 of this Chapter dates from July 1, 2001 if the security interest is perfected under this Chapter by the filing of a financing statement before July 1, 2001 which would not have been effective to perfect the security interest under former Chapter 9. This Subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-710 - Definitions; filing under repealed laws

§9-710. Definitions; filing under repealed laws

(a) "Former Chapter 9." In this Part, "former Chapter 9" means Chapter 9 of Revised Statutes Title 10 that was in effect prior to July 1, 2001.

(b) "Pre-effective-date financing statement." In this Part, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001. The term includes financing statements and continuation statements filed in the office specified in R.S. 10:9-501 under the former Louisiana Assignment of Accounts Receivable Act (R.S. 9:3101 et seq.) and former R.S. 9:5351 through 5366.2 and R.S. 9:5367 through 5373 (Louisiana chattel mortgage statutes).

(c) Continuation statements under former laws. Continuation statements described in Subsection (b) shall not be rendered ineffective by this Chapter, nor be found to fail to satisfy the applicable requirements for perfection under R.S. 10:9-705(c), for lack of signature by the debtor. Continuation statements described in Subsection (b) satisfying the applicable requirements for perfection under law other than former Chapter 9 in effect before July 1, 2001, are effective pre-effective date financing statements under R.S. 10:9-705(c).

Acts 2001, No. 128, §1, eff. July 1, 2001.



RS 10:9-801 - Definition of "Act"; effective date

PART 8. EFFECTIVENESS

§9-801. Definition of "Act"; effective date

In this Part, "Act" means the Act that originated as House Bill No. 369 of the 2012 Regular Session of the Legislature1 which enacted this Part 8 and amended other provisions of law in other Parts of this Chapter. The Act takes effect on July 1, 2013.

Acts 2012, No. 450, §2, eff. July 1, 2013.

1Acts 2012, No. 450.



RS 10:9-802 - Savings clause

§9-802. Savings clause

(a) Pre-effective-date transactions or liens. Except as otherwise provided in this Part, the Act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the Act takes effect.

(b) Pre-effective-date proceedings. The Act does not affect an action, case, or proceeding commenced before the Act takes effect.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-803 - Security interest perfected before effective date

§9-803. Security interest perfected before effective date

(a) Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before the Act takes effect is a perfected security interest under Chapter 9 as amended by the Act if, when the Act takes effect, the applicable requirements for attachment and perfection under Chapter 9 as amended by the Act are satisfied without further action.

(b) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in R.S. 10:9-805, if, immediately before the Act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Chapter 9 as amended by the Act are not satisfied when the Act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Chapter 9 as amended by the Act are satisfied within one year after the Act takes effect.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-804 - Security interest unperfected before effective date

§9-804. Security interest unperfected before effective date

A security interest that is an unperfected security interest immediately before the Act takes effect becomes a perfected security interest:

(1) without further action, when the Act takes effect if the applicable requirements for perfection under Chapter 9 as amended by the Act were satisfied before or at that time and remained satisfied at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-805 - Effectiveness of action taken before effective date

§9-805. Effectiveness of action taken before effective date

(a) Pre-effective-date filing effective. The filing of a financing statement before the Act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Chapter 9 as amended by the Act.

(b) When pre-effective-date filing becomes ineffective. The Act does not render ineffective an effective financing statement that, before the Act takes effect, is filed, and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9 as it existed before amendment by the Act; however, except as otherwise provided in Subsections (c) and (d) of this Section and R.S. 10:9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had the Act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement after the Act takes effect does not continue the effectiveness of a financing statement filed before the Act takes effect; however, upon the timely filing of a continuation statement after the Act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by the Act, the effectiveness of a financing statement filed in the same office in that jurisdiction before the Act takes effect continues for the period provided by the law of that jurisdiction.

(d) Application of Subparagraph (b)(2)(B) of this Section to transmitting utility financing statement. Subparagraph (b)(2)(B) of this Section applies to a financing statement that, before the Act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9 as it existed before amendment by the Act, only to the extent that Chapter 9 as amended by the Act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5. A financing statement that includes a financing statement filed before the Act takes effect and a continuation statement filed after the Act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by the Act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of R.S. 10:9-503(a)(2) as amended by the Act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of R.S. 10:9-503(a)(3) as amended by the Act.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-806 - When initial financing statement suffices to continue effectiveness of financing statement

§9-806. When initial financing statement suffices to continue effectiveness of financing statement

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in R.S. 10:9-501 continues the effectiveness of a financing statement filed before the Act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Chapter 9 as amended by the Act;

(2) the pre-effective-date financing statement was filed in an office in another state; and

(3) the initial financing statement satisfies Subsection (c) of this Section.

(b) Period of continued effectiveness. The filing of an initial financing statement under Subsection (a) of this Section continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before the Act takes effect, for the period provided in unamended R.S. 10:9-515 with respect to an initial financing statement, and

(2) if the initial financing statement is filed after the Act takes effect, for the period provided in R.S. 10:9-515 as amended by the Act with respect to an initial financing statement.

(c) Requirements for initial financing statement under Subsection (a) of this Section. To be effective for purposes of Subsection (a) of this Section, an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by the Act for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-807 - Amendment of pre-effective-date financing statement

§9-807. Amendment of pre-effective-date financing statement

(a) "Pre-effective-date financing statement". In this Section and in R.S. 10:9-806, "pre-effective-date financing statement" means a financing statement filed before the Act takes effect.

(b) Applicable law. After the Act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by the Act; however, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in Subsection (d) of this Section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the Act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in R.S. 10:9-501;

(2) an amendment is filed in the office specified in R.S. 10:9-512(a) concurrently with, or after the filing in that office of, an initial financing statement that satisfies R.S. 10:9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies R.S. 10:9-806(c) is filed in the office specified in R.S. 10:9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under R.S. 10:9-805(c) and (e) or 9-806.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after the Act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies R.S. 10:9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Chapter 9 as amended by the Act as the office in which to file a financing statement.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-808 - Person entitled to file initial financing statement or continuation statement

§9-808. Person entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this Part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this Part:

(A) to continue the effectiveness of a financing statement filed before the Act takes effect; or

(B) to perfect or continue the perfection of a security interest.

Acts 2012, No. 450, §2, eff. July 1, 2013.



RS 10:9-809 - Priority

§9-809. Priority

Chapter 9 as amended by the Act determines the priority of conflicting claims to collateral; however, if the relative priorities of the claims were established before the Act takes effect, Chapter 9 as it existed before amendment determines priority.

Acts 2012, No. 450, §2, eff. July 1, 2013.






TITLE 11 - Consolidated Public Retirement

RS 11:1 - TITLE 11 CONSOLIDATED PUBLIC RETIREMENT SYSTEMS

TITLE 11

CONSOLIDATED PUBLIC RETIREMENT SYSTEMS

SUBTITLE I. GENERAL AND PRELIMINARY PROVISIONS

CHAPTER 1. PRELIMINARY PROVISIONS

§1. Short title

This Title shall be known as the "Louisiana Public Retirement Law".

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:2 - Purpose of Title

§2. Purpose of Title

The purpose of this Title is to consolidate public retirement law in order to effectively comply with the mandate of Article X, Section 29(E) of the Constitution of Louisiana to maintain public retirement systems on a sound actuarial basis.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:3 - Conflicts; provisions of Title to control

§3. Conflicts; provisions of Title to control

Except as is specifically otherwise provided, the provisions of this Title do not repeal comparable provisions contained within separate laws governing state and statewide public retirement systems. However, the provisions of this Title shall be controlling in case of conflict with the separate laws. The separate laws shall continue to be operable to the extent they are not in conflict with the provisions of this Title.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:4 - Classifications of public retirement systems; state systems; statewide systems

§4. Classifications of public retirement systems; state systems; statewide systems

As used in this Title, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them:

A.(1) The term "state retirement system", "state system", or "state pension or retirement system, plan, or fund" shall mean one of the following:

(a) Louisiana State Employees' Retirement System.

(b) Teachers' Retirement System of Louisiana.

(c) Louisiana School Employees' Retirement System.

(d) Louisiana State Police Retirement System.

(2) The term "state retirement systems", "state systems", or "state pension or retirement systems, plans, or funds" shall mean the four state systems listed in Paragraph (1) of this Subsection and no other system or systems.

B.(1) The term "statewide retirement system", "statewide system", or "statewide pension or retirement system, plan, or fund" shall mean one of the following:

(a) Assessors' Retirement Fund.

(b) Clerks' of Court Retirement and Relief Fund.

(c) District Attorneys' Retirement System.

(d) Firefighters' Retirement System.

(e) Municipal Employees' Retirement System of Louisiana.

(f) Municipal Police Employees' Retirement System of Louisiana.

(g) Parochial Employees' Retirement System of Louisiana.

(h) Registrars of Voters Employees' Retirement System.

(i) Sheriffs' Pension and Relief Fund.

(2) The term "statewide retirement systems", "statewide systems", or "statewide pension or retirement systems, plans, or funds" shall mean the nine statewide systems listed in Paragraph (1) of this Subsection and no other system or systems.

C. Any public pension or retirement system, plan, or fund not listed in Subsection A or B of this Section shall not be considered a state or statewide retirement system.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.



RS 11:11 - REQUIRED CONTRIBUTIONS

CHAPTER 2. REQUIRED CONTRIBUTIONS

PART I. GENERAL

§11. Purpose of Chapter

The purpose of this Chapter is to serve as a depositary for legislation involved in a continuing process of consolidation of law relative to required contributions to public retirement systems to achieve and maintain those systems on a sound actuarial basis.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:21 - Purpose of Subpart

PART II. CONTRIBUTION PROVISIONS

SUBPART A. ACTUARIAL VALUATION METHODS

§21. Purpose of Subpart

The purpose of this Subpart is to comply with the requirements of Article X, Section 29(E)(1) of the Constitution of Louisiana that the legislature establish for each state or statewide public retirement system, a particular method of actuarial valuation to be employed.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:22 - Methods of actuarial valuation established

§22. Methods of actuarial valuation established

A. The provisions of this Section govern the funding methods utilized by state and statewide public retirement systems to determine actuarially required contributions.

B. The following funding methods shall be utilized to determine actuarially required contributions:

(1) Assessors' Retirement Fund: frozen attained age normal.

(2) Clerks' of Court Retirement and Relief Fund: frozen attained age normal.

(3) District Attorneys' Retirement System: aggregate.

(4) Firefighters' Retirement System: entry age normal.

(5) Louisiana School Employees' Retirement System: entry age normal.

(6) Louisiana State Employees' Retirement System: entry age normal.

(7) Municipal Police Employees' Retirement System: entry age normal.

(8) Municipal Employees' Retirement System of Louisiana:

(a) Plan A: frozen attained age normal.

(b) Plan B: frozen attained age normal.

(9) Parochial Employees' Retirement System of Louisiana:

(a) Plan A: frozen attained age normal.

(b) Plan B: aggregate.

(c) Plan C: entry age normal.

(10) Registrars of Voters Employees' Retirement System: aggregate.

(11) Sheriffs' Pension and Relief Fund: frozen attained age normal.

(12) Louisiana State Police Retirement System: entry age normal.

(13) Teachers' Retirement System of Louisiana: entry age normal.

C. For any of the systems set forth in Subsection B of this Section which have established excess benefit plans, the present value of benefits shall for funding purposes include the present value of any credits granted to employers for contributions to such excess benefit plans.

D. For any system set forth in Subsection B of this Section that is funded utilizing the frozen attained age normal method, the actuarial valuation method of the system shall be converted to the aggregate funding method in the system's first valuation in which the frozen unfunded actuarial accrued liability is fully amortized.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1988, 2nd Ex. Sess., No. 6, §2, eff. Oct. 31, 1988; Acts 1989, No. 501, §1, eff. July 1, 1989; Acts 1992, No. 165, §1, eff. July 1, 1992; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1999, No. 34, §1; Acts 2012, No. 225, §1, eff. June 30, 2012; Acts 2012, No. 227, §1; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 571, §§1 and 2, eff. for LASERS and TRSL on the date the Public Retirement Systems' Actuarial Committee adopts a valuation for the system using the entry age normal valuation method.

NOTE: See Acts 2014, No. 571, §2, regarding eff. date.

NOTE: Relative to Acts 2014, No. 571, the Public Retirement Systems' Actuarial Committee adopted valuations for TRSL and LASERS utilizing the Entry Age Normal valuation method on Nov. 19, 2014.



RS 11:41 - Purpose of Subpart

SUBPART B. AMORTIZATION OF UNFUNDED

ACCRUED LIABILITIES

§41. Purpose of Subpart

The purpose of this Subpart is to initiate compliance with the requirements of Article X, Section 29(E)(2)(c) and (3) of the Constitution of Louisiana that the legislature provide with respect to the amortization of the unfunded accrued liabilities of state and statewide public retirement systems.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:42 - Unfunded accrued liabilities; amortization

§42. Unfunded accrued liabilities; amortization

A. The provisions of this Section govern the amortization of unfunded accrued liabilities of the state and statewide public retirement systems referenced in Subsection B hereof, as provided by said Subsection B.

B. The provisions of this Subsection shall be implemented and accomplished by the governing authorities of the state and statewide public retirement systems as set forth herein.

(1) Assessors' Retirement Fund. The unfunded accrued liability, as of September 30, 1989, determined under the funding method specified in R.S. 11:22(B)(1), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at three and one-half percent annually.

(2) Clerks' of Court Retirement and Relief Fund. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(2), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at four and three-quarters percent annually.

(3) Firefighters' Retirement System. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(4), shall be amortized over a thirty-year period, commencing with fiscal year 1989-1990, with level dollar payments annually.

(4) Louisiana School Employees' Retirement System. The unfunded accrued liability or surplus, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(5), shall be amortized over a forty-year period, commencing with Fiscal Year 1989-1990, with level dollar payments annually.

(5)(a) Louisiana State Employees' Retirement System. The unfunded accrued liability, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(6), shall be amortized over a forty-year period, commencing with Fiscal Year 1989-1990. The outstanding balance of the unfunded accrued liability as of July 1, 1992, shall be amortized over the remaining thirty-seven-year period with payments forming an annuity increasing at four and one-half percent annually.

(b) Effective for the June 30, 2009, valuation and beginning July 1, 2010, the outstanding balance of this unfunded accrued liability shall be consolidated with other amortization bases and credits as provided in R.S. 11:102.1, and that consolidated total shall be amortized over the remaining constitutionally-mandated period with annual payments beginning in Fiscal Year 2010-2011. The final payment shall be made in Fiscal Year 2028-2029.

(6) Municipal Police Employees' Retirement System. The unfunded accrued liability or surplus, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(7), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with level dollar payments annually.

(7) Municipal Employees' Retirement System of Louisiana.

(a) Plan A. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(8)(a), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at four and one-quarter percent annually.

(b) Plan B. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(8)(b), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity decreasing at two percent annually.

(8) Parochial Employees' Retirement System of Louisiana.

(a) Plan A. The unfunded accrued liability, as of December 31, 1989, determined under the funding method specified in R.S. 11:22(B)(9)(a), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at four percent annually.

(b) Plan C. The unfunded accrued liability as of December 31, 1998, shall be amortized over a fifteen-year period with level dollar payments annually.

(9) Sheriffs' Pension and Relief Fund. The unfunded accrued liability, as of June 30, 1989, determined under the funding method specified in R.S. 11:22(B)(11), shall be amortized over a forty-year period, commencing with fiscal year 1989-1990, with payments forming an annuity increasing at three and one-half percent annually.

(10) Louisiana State Police Retirement System. The unfunded accrued liability, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(12), shall be amortized over a twenty year period, commencing with the fiscal year 1989-1990, with level dollar payments annually.

(11)(a) Teachers' Retirement System of Louisiana. The unfunded accrued liability, as of June 30, 1988, determined under the funding method specified in R.S. 11:22(B)(13), shall be amortized over a forty-year period, commencing with the Fiscal Year 1989-1990. The outstanding balance of the unfunded accrued liability as of July 1, 1992, shall be amortized over the remaining thirty-seven-year period with payments forming an annuity increasing at four and one-half percent annually.

(b) Effective for the June 30, 2009, valuation and beginning July 1, 2010, the outstanding balance of this unfunded accrued liability shall be consolidated with other amortization bases and credits as provided in R.S. 11:102.2, and that consolidated total shall be amortized over the remaining constitutionally-mandated period with annual payments beginning in Fiscal Year 2010-2011. The final payment shall be made in Fiscal Year 2028-2029.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1988, 2nd Ex. Sess., No. 6, §2, eff. Oct. 31, 1988; Acts 1989, No. 499, §1, eff. July 1, 1989; Acts 1989, No. 502, §1, eff. July 1, 1989; Acts 1992, No. 257, §1, eff. July 1, 1992; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2010, No. 861, §4; Acts 2012, No. 227, §1.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.



RS 11:61 - Purpose of Subpart

SUBPART C. EMPLOYEE CONTRIBUTIONS

§61. Purpose of Subpart

The purpose of this Subpart is to comply with the requirements of Article X, Section 29(E)(2)(a) and (3) of the Constitution of Louisiana that the legislature determine and set all required contributions to be made by members of state and statewide public retirement systems.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:62 - Employee contribution rates established

§62. Employee contribution rates established

Employee contributions to state and statewide public retirement systems shall be paid at the following rates, except as otherwise provided by law:

(1) Assessors' Retirement Fund - 8%.

(2) Clerks' of Court Retirement and Relief Fund - 8.25%.

(3) Firefighters' Retirement System :

(a) Any member whose earnable compensation is less than or equal to the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit - 8%.

(b) For employee contributions due and payable July 1, 2011, or thereafter, any member whose earnable compensation is more than the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit:

If the total contribution for the fiscal

year expressed as a percentage of

payroll after applying all required tax

The employee contribution

contributions is:

shall be:

25.0% or below

8.0%

25.01% to 25.75%

8.25%

25.76% to 26.5%

8.5%

26.51% to 27.25%

8.75%

27.26% to 28.0%

9.0%

28.01% to 28.75%

9.25%

28.76% to 29.5%

9.5%

29.51% to 30.25%

9.75%

30.26% or above

10.0%

(4) Louisiana School Employees' Retirement System:

(a) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before June 30, 2010 - 7.5%.

(b) Employees whose first employment making them eligible for membership in one of the state systems occurred on or after July 1, 2010 - 8%.

(5) Louisiana State Employees' Retirement System:

(a) Judges, court officers, the governor, lieutenant governor and legislators:

(i) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010 - 11.5%.

(ii) Employees, other than judges in Item (iii) of this Subparagraph, whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 8%.

(iii) Judges holding positions specified in R.S. 11:553(1), (3) through (5), (7), and (10) through (15) whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 13%.

(b) Public safety service employees referred to as "member" or "members" in R.S. 11:601(B); peace officers employed by the Department of Public Safety and Corrections, office of state police, other than state troopers, as provided in R.S. 11:444(A)(2)(b); and personnel employed by the Department of Revenue, office of alcohol and tobacco control, as provided in R.S. 11:444(A)(2)(c) - 9%.

(c) Clerk and sergeant at arms of the House of Representatives and Secretary and sergeant at arms of the Senate:

(i) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010 - 9.5%.

(ii) Employees whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 8%.

(d) Wildlife Agents - 9.5%.

(e) All others:

(i) Employed on or before June 30, 2006 - 7.5%

(ii) Employed on or after July 1, 2006 - 8%

(f) Bridge Police - 8.5% for those employees eligible for the benefit provided by R.S. 11:441(F).

(g) "Members" of the Hazardous Duty Services Plan, as defined in R.S. 11:612 - 9.5%.

(h) Repealed by Acts 2010, No.1004, §2, eff. July 1, 2010.

(6) Municipal Police Employees' Retirement System:

(a) For members hired prior to January 1, 2013, and for members of the Hazardous Duty Subplan:

(i) Any member whose earnable compensation is less than or equal to the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit - 7.5%.

(ii) For employee contributions due and payable July 1, 2011, or thereafter, any member whose earnable compensation is more than the most recently issued poverty guidelines issued by the United States Department of Health and Human Services according to the size of the member's family unit:

If the total contribution for the fiscal year expressed

as a percentage of payroll after

applying all required tax

The employee contribution

contributions is:

shall be:

25.0% or below

7.5%

25.01% to 25.75%

7.75%

25.76% to 26.5%

8.0%

26.51% to 27.25%

8.25%

27.26% to 28.0%

8.5%

28.01% to 28.75%

8.75%

28.76% to 29.5%

9.25%

29.51% to 30.25%

9.5%

30.26% to 31.0%

9.75%

31.0% or above

10.0%

(b) For members of the Non-Hazardous Duty Subplan - 8%, or equal to the rate established in Item (a)(ii) of this Paragraph if less than 8%.

(7) Municipal Employees' Retirement System of Louisiana.

(a) Plan A - Not less than 9.25% nor more than 10% as determined by the board of trustees.

(b) Plan B - Not less than 5% nor more than 6% as determined by the board of trustees.

(8) Parochial Employees' Retirement System of Louisiana:

(a) Plan A - Not less than 8% nor more than 11%, as determined by the board of trustees in consultation with the actuary for the system.

(b) Plan B - Not less than 3% nor more than 5%, as determined by the board of trustees in consultation with the actuary for the system.

(c) Plan C - 5%.

(9) Sheriffs' Pension and Relief Fund - Not less than 9.8% nor more than 10.25%, as determined by the board of trustees in consultation with the actuary for the fund.

(10) Louisiana State Police Retirement System :

(a) Employees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010 - 8.5%.

(b) Employees whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011 - 9.5%.

(11) Teachers' Retirement System of Louisiana:

(a) School lunch Plan A - 9.1%.

(b) School lunch Plan B - 5%.

(c) All others - 8%.

(12) District Attorneys' Retirement System - 8%.

(13) Registrars of Voters Employees' Retirement System - not less than 7% nor more than 9% as determined by the board in consultation with the actuary for the system.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1988, 2nd Ex. Sess., No. 6, §2, eff. Oct. 31, 1988; Acts 1989, No. 145, §2, eff. July 1, 1989; Acts 1990, No. 340, §1, eff. Sept. 1, 1990; Acts 1991, No. 345, §1, eff. Jan. 1, 1992; Acts 1991, No. 397, §1, eff. July 1, 1991; Acts 1992, No. 248, §1, eff. July 1, 1992; Acts 1992, No. 253, §1, eff. July 1, 1992; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 1277, §1, eff. July 1, 1997; Acts 1999, No. 496, §1, eff. June 30, 1999; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2001, No. 703, §1, eff. July 1, 2001; Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2001, No. 897, §1, eff. July 1, 2001; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2003, No. 703, §1, eff. July 1, 2003; Acts 2004, No. 782, §1, eff. July 1, 2004; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2009, No. 480, §1, eff. Oct. 1, 2009; Acts 2010, No. 94, §1, eff. July 1, 2010; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 996, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2012, No. 227, §1; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 522, §1; Acts 2012, No. 717, §1, eff. July 1, 2012; Acts 2013, No. 71, §1, eff. June 30, 2013; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: See Acts 2001, No. 703, §§5 & 6, relative to effectiveness and applicability of Act.

NOTE: See Acts 2004, No. 782, §2, relative to the Sheriffs' Pension and Relief Fund increasing the employee contribution rate to cover one-half of costs of additional benefits provided by Acts 2004, Nos. 854, 855, and 866.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.

NOTE: Acts 2012, No. 483, which amended R.S. 11:62(4)(introductory paragraph), (5)(introductory paragraph), and (11)(introductory paragraph) and enacted R.S. 11:62(4.1), (5.1), and (11.1) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:81 - Purpose of Subpart

SUBPART D. TAX CONTRIBUTIONS

§81. Purpose of Subpart

The purpose of this Subpart is to comply with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana that the legislature shall determine dedicated taxes for statewide public retirement systems not covered by the provisions of Article X, Section 29(A) or (B) of the Constitution of Louisiana.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:82 - Ad valorem tax contributions established

§82. Ad valorem tax contributions established

A. Ad valorem tax contributions to state and statewide public retirement systems shall be as follows:

(1) Assessors' Retirement Fund. Dedicated funds are .25% (1% for Orleans Parish) of aggregate taxes shown to be collectible by the tax rolls of each parish.

(2) Clerks' of Court Retirement and Relief Fund. Dedicated funds are .25% (.5% for Orleans Parish) of aggregate taxes shown to be collectible by the rolls of each parish.

(3) Municipal Employees' Retirement System of Louisiana. Dedicated funds are .25% of aggregate taxes shown to be collectible by the tax rolls of each parish except Orleans; funds collected from the parish of East Baton Rouge are to be distributed pursuant to R.S. 11:1862. These amounts are split between Plan A and Plan B based on active member payroll.

(4) Parochial Employees' Retirement System of Louisiana. Dedicated funds are .25% of aggregate taxes shown to be collectible by the tax rolls of each parish except Orleans and East Baton Rouge. These amounts are split between Plan A and Plan B based on active member payroll.

(5) Sheriffs' Pension and Relief Fund. Dedicated funds are .5% of aggregate taxes shown to be collectible by the tax rolls of each parish.

(6) District Attorneys' Retirement System. Dedicated funds are .2% of aggregate taxes shown to be collectible by the tax rolls of each parish.

(7) Registrars' of Voters Employees' Retirement System. Dedicated funds are .0625% of aggregate taxes shown to be collectible by the tax rolls of each parish.

(8)(a) Teachers' Retirement System of Louisiana. Dedicated funds are one percent of aggregate taxes shown to be collectible by the tax rolls of each parish except Orleans.

(b) Effective with the 2004 tax roll payment, the Teachers' Retirement System of Louisiana shall credit each city, parish, or other local public school system located completely within East Baton Rouge Parish with an amount equal to one percent of the aggregate taxes shown to be collectible by the tax rolls for any millage levied by that school system plus an amount equal to the percentage of the total aggregate taxes collected by that school system of all aggregate taxes collected by all school systems within the parish of one percent of the aggregate taxes shown to be collectible by the tax rolls for any millage levied by an entity other than a school board remitted to the system from East Baton Rouge Parish.

(c) Within thirty days after the effective date of Subparagraph (b) of this Paragraph, the East Baton Rouge Parish School Board, the Baker City School Board, and the Zachary Community School Board shall file with the Teachers' Retirement System of Louisiana and the assessor for East Baton Rouge Parish a formula to be used to calculate the amount to be credited to each school board.

B. Provided, however, in the event the employer contributions become zero and employee contributions and dedicated taxes prescribed in this Section provide more than the total actuarially required contribution to any system, then the Public Retirement Systems' Actuarial Committee shall determine the amount of the aggregate taxes shown on the tax rolls of each parish that shall be remitted to such retirement system.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1989, No. 145, §1, eff. July 1, 1989; Acts 1990, No. 623, §1, eff. July 1, 1990; Acts 2005, No. 244, §1, eff. June 29, 2005.



RS 11:101 - Purpose of Subpart

SUBPART E. EMPLOYER CONTRIBUTIONS

§101. Purpose of Subpart

The purpose of this Subpart is to provide mechanisms to implement compliance with the requirements of Article X, Section 29(E)(2)(b) and (c) and (3) of the Constitution of Louisiana that the legislature provide with respect to employer funding of state and statewide public retirement systems.

Acts 1988, No. 81, §2, eff. July 1, 1989.



RS 11:102 - Employer contributions; determination; state systems

§102. Employer contributions; determination; state systems

A. The provisions of this Section are applicable with respect to the state public retirement systems, whose benefits are guaranteed by Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Except as provided in Subsection C of this Section for the Louisiana State Employees' Retirement System and Subsection D of this Section for the Teachers' Retirement System of Louisiana and except as provided in R.S. 11:102.1, 102.2, and in Paragraph (5) of this Subsection, for each fiscal year, commencing with Fiscal Year 1989-1990, for each of the public retirement systems referenced in Subsection A of this Section, the legislature shall set the required employer contribution rate equal to the actuarially required employer contribution, as determined under Paragraph (3) of this Subsection, divided by the total projected payroll of all active members of each particular system for the fiscal year. Each entity funding a portion of a member's salary shall also fund the employer's contribution on that portion of the member's salary at the employer contribution rate specified in this Subsection.

(2)(a) At the end of each fiscal year, the difference between the actuarially required employer contribution for the fiscal year, as determined under Paragraph (3) of this Subsection or pursuant to Subsection C of this Section for the Louisiana State Employees' Retirement System or Subsection D of this Section for the Teachers' Retirement System of Louisiana, and the amount of employer contributions actually received for the fiscal year, excluding any amounts received for the extraordinary purchase of additional benefits or service, shall be determined.

(b) If the amount of employer contributions received for the fiscal year is less than the actuarially required employer contribution for the fiscal year, due to the failure of the legislature to appropriate funds at the required employer contribution rate, the difference shall be paid by the state treasurer from the state general fund upon warrant from the governing authority of the retirement system.

(c) At the end of each fiscal year, the difference between the minimum employer contribution, as required by the Constitution of Louisiana, and the actuarially required employer contribution for the fiscal year, as determined under Paragraph (3) of this Subsection or pursuant to Subsection C of this Section for the Louisiana State Employees' Retirement System or Subsection D of this Section for the Teachers' Retirement System of Louisiana, shall be determined and applied in accordance with the following provisions:

(i) The amount, if any, by which the actuarially required contribution for a system exceeds the constitutionally required minimum contribution for that system shall be accumulated in an employer credit account which shall be adjusted annually to reflect any gain or loss attributable to the balance in the account at the actuarial rate of return earned by the system.

(ii) Except as provided in Paragraph (5) of this Subsection, annual contributions required in accordance with this Subsection, or the constitutional minimum if greater, may be funded in whole or in part from the employer credit account, provided the employee contribution rate or rates for the system as set forth in R.S. 11:62 has or have been reduced to an amount equal to or less than fifty percent of the annual normal cost for the system or the plan as provided in Subsection C or D of this Section, rounded to the nearest one-quarter percent.

(iii) For purposes of implementing Act No. 1331 of the 1999 Regular Session of the Legislature, the balance of the Employer Credit Account applicable to the Louisiana School Employees' Retirement System as of June 30, 1999, shall be fifty-six million seven hundred fifty-four thousand four hundred five dollars.

(d) Except as provided in R.S. 11:102.1 and 102.2, differences occurring for any other reason shall be added to or subtracted from the following fiscal year's actuarially required employer contribution in accordance with Subparagraph (3)(c) of this Subsection or with Subsection C of this Section for the Louisiana State Employees' Retirement System or Subsection D of this Section for the Teachers' Retirement System of Louisiana.

(3) With respect to each state public retirement system, the actuarially required employer contribution for each fiscal year, commencing with Fiscal Year 1989-1990, shall be that dollar amount equal to the sum of:

(a) The employer's normal cost for that fiscal year, computed as of the first of the fiscal year using the system's actuarial funding method as specified in R.S. 11:22 and taking into account the value of future accumulated employee contributions and interest thereon, such employer's normal cost rate multiplied by the total projected payroll for all active members to the middle of that fiscal year. For the Louisiana State Employees' Retirement System, effective for the June 30, 2010, system valuation and beginning with Fiscal Year 2011-2012, the normal cost shall be determined in accordance with Subsection C of this Section. For the Teachers' Retirement System of Louisiana, effective for the June 30, 2011, system valuation and beginning with Fiscal Year 2012-2013, the normal cost shall be determined in accordance with Subsection D of this Section.

(b) That fiscal year's payment, computed as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially-assumed interest rate, taking into account consolidation with other amortization bases, if any, as provided in R.S. 11:42, 102.1, and 102.2, and using the system's amortization method specified in R.S. 11:42, necessary to amortize the unfunded accrued liability as of June 30, 1988, such unfunded accrued liability computed using the system's actuarial funding method as specified in R.S. 11:22.

(c) Except as provided in R.S. 11:102.1 and 102.2, that fiscal year's payment, computed as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially-assumed interest rate, necessary to amortize the prior year's over or underpayment as a level dollar amount over a period of five years.

(d) That fiscal year's payment, computed as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially assumed interest rate, necessary to amortize changes in actuarial liability due to:

(i) Except as provided in Items (v), (vi), (vii), and (viii) of this Subparagraph, actuarial gains and losses, if appropriate for the funding method used by the system as specified in R.S. 11:22, for each fiscal year beginning after June 30, 1988, such payments to be computed as an amount forming an annuity increasing at four and one-half percent annually over the later of a period of fifteen years from the year of occurrence or by the year 2029, such gains and losses to include any increases in actuarial liability due to governing authority granted cost-of-living increases.

(ii) Except as provided in Items (v), (vi), (vii), and (viii) of this Subparagraph, changes in the method of valuing of assets, such payments to be computed as an amount forming an annuity increasing at four and one-half percent annually over the later of a period of fifteen years from the year of occurrence of the change or by the year 2029.

(iii) Except as provided in Items (v), (vi), (vii), and (viii) of this Subparagraph, changes in actuarial assumptions or actuarial funding methods, excluding changes in methods of valuing of assets, such payments to be computed as an amount forming an annuity increasing at four and one-half percent annually over the later of a period of thirty years from the year of occurrence of the change or by the year 2029.

(iv) Except as provided in Items (v), (vi), (vii), and (viii) of this Subparagraph, changes in actuarial accrued liability, computed using the actuarial funding method as specified in R.S. 11:22, due to legislation changing plan provisions, such payments to be computed in the manner and over the time period specified in the legislation creating the change or, if not specified in such legislation, as an amount forming an annuity increasing at four and one-half percent annually over the later of a period of fifteen years from the year of occurrence of the change or by the year 2029.

(v)(aa)(I) Effective July 1, 2004, and beginning with Fiscal Year 1998-1999, the amortization period for the changes, gains, or losses of the Louisiana State Employees' Retirement System provided in Items (i) through (iv) of this Subparagraph shall be thirty years, or in accordance with standards promulgated by the Governmental Accounting Standards Board, from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph before Fiscal Year 1998-1999, shall be amortized as a level dollar amount from July 1, 2004, through June 30, 2029. Beginning with Fiscal Year 2003-2004, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph shall be amortized as a level dollar amount. For the Louisiana State Employees' Retirement System, effective for the June 30, 2010, system valuation and beginning with Fiscal Year 2011-2012, amortization payments for changes in actuarial liability shall be determined in accordance with Subsection C of this Section.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty-five or more and for every year thereafter, the amortization period for the changes, gains, or losses of the Louisiana State Employees' Retirement System provided in Items (i) through (iv) of this Subparagraph shall be twenty years from the year in which the change, gain, or loss occurred.

(bb)(I) Effective for the June thirtieth valuation for the fiscal year immediately following the year in which the system fully liquidates an amortization base established in R.S. 11:102.1 and for each valuation thereafter, after any remaining payment required pursuant to R.S. 11:102.1, the system shall apply to the oldest outstanding positive amortization base of the system, the system's remaining excess investment experience returns. For the first valuation to which this Subsubitem applies the amount of excess returns to be applied pursuant to the provisions of this Subsubitem shall be the excess returns up to the amount of excess investment experience returns as equals that year's remaining payment pursuant to R.S. 11:102.1. Upon complete liquidation of such amortization base, any remaining funds shall be applied to the next oldest outstanding positive amortization base until no further funds remain or all such bases are completely liquidated. Notwithstanding any provision of this Subitem to the contrary, the maximum amount of excess returns to be applied in any subsequent year pursuant to this Subsubitem shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any. For any payment made pursuant to the provisions of this Subsubitem, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Item; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application. For the purposes of this Subsubitem, the oldest outstanding positive amortization base shall first mean the Original Amortization Base until it is completely liquidated, then the Experience Account Amortization Base until it is completely liquidated, and then the oldest outstanding debt of the system excluding any amortization base established to amortize a particularized liability established pursuant to Subsection C of this Section or a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection.

(II) Effective for the June thirtieth valuation for the fiscal year immediately following the year in which the system fully liquidates the last remaining amortization base established in R.S. 11:102.1 and for each valuation thereafter, if the system's investment experience for the fiscal year exceeds the system's actuarial assumed rate of return, the system shall apply to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a particularized liability established pursuant to Subsection C of this Section or a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection, the system's excess investment experience returns. For the first valuation to which this Subsubitem applies, the amount of excess returns to be applied pursuant to the provisions of this Subsubitem shall be the excess returns up to the amount of excess investment experience returns as equals double the last payment made pursuant to Subsubitem (I) of this Subitem. Upon complete liquidation of such amortization base, any remaining funds shall be applied to the next oldest outstanding positive amortization base until no further funds remain or all such bases are completely liquidated. Notwithstanding any provision of this Subitem to the contrary, the maximum amount of excess returns to be applied in any subsequent year pursuant to this Subsubitem shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any. For any payment made pursuant to the provisions of this Subsubitem, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Item; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(cc) Effective for the June 30, 2019, system valuation and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

(dd) Notwithstanding any provision of this Item to the contrary, for the June 30, 2014, valuation the amortization period for investment gains not allocated to the Original Amortization Base, the Experience Account Amortization Base, or credited to the experience account shall be five years.

(vi)(aa)(I) Except as provided in Subsubitem (ee)(II) of this Item, effective July 1, 2004, and beginning with Fiscal Year 2000-2001, the amortization period for the changes, gains, or losses of the Louisiana School Employees' Retirement System provided in Items (i) through (iv) of this Subparagraph shall be thirty years, or in accordance with standards promulgated by the Governmental Accounting Standards Board, from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph before Fiscal Year 2000-2001, shall be amortized as a level dollar amount from July 1, 2004, through June 30, 2029. Beginning with Fiscal Year 2003-2004, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph shall be amortized as a level dollar amount.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty-five or more and for every year thereafter, the amortization period for the changes, gains, or losses of the Louisiana School Employees' Retirement System provided in Items (i) through (iv) of this Subparagraph shall be twenty years from the year in which the change, gain, or loss occurred.

(bb)(I) Effective for the June 30, 2014, valuation, if the system's investment experience for the fiscal year exceeds the system's actuarial assumed rate of return, the system shall apply the excess investment experience returns, up to the first seven and one-half million dollars, to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection, and without reamortization of such base.

(II) Effective for the June 30, 2015, valuation and for each valuation thereafter, if the system's investment experience for the fiscal year exceeds the system's actuarial assumed rate of return, the system shall apply the excess investment experience returns, up to the first fifteen million dollars for the June 30, 2015, valuation, to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection. Upon complete liquidation of such amortization base, any remaining funds shall be applied to the next oldest outstanding positive amortization base until no further funds remain or all such bases are completely liquidated. Notwithstanding any provision of this Subsubitem to the contrary, the maximum amount of excess returns to be applied in any subsequent year pursuant to this Subsubitem shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any. For any payment made pursuant to the provisions of this Subsubitem, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Item; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(cc) Effective for the June 30, 2019, system valuation and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

(dd) Notwithstanding any provision of this Item to the contrary, for the June 30, 2014, valuation the amortization period for investment gains not allocated to the oldest outstanding positive amortization base pursuant to Subitem (bb) of this Item or credited to the experience account shall be five years.

(ee)(I) The unused balance remaining in the experience account on June 30, 2013, after payment of a permanent benefit increase pursuant to the provisions of R.S. 11:1145.1, shall be credited in an amortization conversion account from which annual contributions required pursuant to the Act that originated as Senate Bill No. 14 of the 2014 Regular Session of the Legislature shall be funded in whole or in part for the years July 1, 2014, through June 30, 2019. Effective June 30, 2019, all funds remaining in the amortization conversion account shall be amortized as a gain in accordance with Subitem (aa) of this Item.

(ee)(II) All outstanding amortization bases in existence on June 30, 2014, including outstanding balances established pursuant to Subparagraph (c) of this Paragraph, shall be consolidated and reamortized over the period ending June 30, 2044, with level dollar payments, effective with the June 30, 2014, valuation. This Subsection shall not apply to amortization bases established after June 30, 2014.

(vii)(aa)(I) Effective July 1, 2004, and beginning with Fiscal Year 2000-2001, the amortization period for the changes, gains, or losses of the Teachers' Retirement System of Louisiana provided in Items (i) through (iv) of this Subparagraph shall be thirty years, or in accordance with standards promulgated by the Governmental Accounting Standards Board, from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph before Fiscal Year 2000-2001, shall be amortized as a level dollar amount from July 1, 2004, through June 30, 2029. Beginning with Fiscal Year 2003-2004, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph shall be amortized as a level dollar amount. For the Teachers' Retirement System of Louisiana, effective for the June 30, 2011, system valuation and beginning with Fiscal Year 2012-2013, amortization payments for changes in actuarial liability shall be determined in accordance with Subsection D of this Section.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty-five or more and for every year thereafter, the amortization period for the changes, gains, or losses of the Teachers' Retirement System of Louisiana provided in Items (i) through (iv) of this Subparagraph shall be twenty years from the year in which the change, gain, or loss occurred.

(bb)(I) Effective for the June thirtieth valuation for the fiscal year immediately following the year in which the system fully liquidates an amortization base established in R.S. 11:102.2 and for each valuation thereafter, after any remaining payment required pursuant to R.S. 11:102.2, the system shall apply to the oldest outstanding positive amortization base of the system, the system's remaining excess investment experience returns. For the first valuation to which this Subsubitem applies the amount of excess returns to be applied pursuant to the provisions of this Subsubitem shall be the excess returns up to the amount of excess investment experience returns as equals that year's remaining payment pursuant to R.S. 11:102.2. Upon complete liquidation of such amortization base, any remaining funds shall be applied to the next oldest outstanding positive amortization base until no further funds remain or all such bases are completely liquidated. Notwithstanding any provision of this Subitem to the contrary, the maximum amount of excess returns to be applied in any subsequent year pursuant to this Subsubitem shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any. For any payment made pursuant to the provisions of this Subsubitem, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Item; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application. For the purposes of this Subitem, the oldest outstanding positive amortization base shall first mean the Original Amortization Base until it is completely liquidated, then the Experience Account Amortization Base until it is completely liquidated, and then the oldest outstanding debt of the system excluding any amortization base established to amortize a particularized liability established pursuant to Subsection D of this Section or a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection.

(II) Effective for the June thirtieth valuation for the fiscal year immediately following the year in which the system fully liquidates the last remaining amortization base established in R.S. 11:102.2 and for each valuation thereafter, if the system's investment experience for the fiscal year exceeds the system's actuarial assumed rate of return, the system shall apply to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a particularized liability established pursuant to Subsection D of this Section or a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection, the system's excess investment experience returns. For the first valuation to which this Subsubitem applies, the amount of excess returns to be applied pursuant to the provisions of this Subsubitem shall be the excess returns up to the amount of excess investment experience returns as equals double the last payment made pursuant to Subsubitem (I) of this Subitem. Upon complete liquidation of such amortization base, any remaining funds shall be applied to the next oldest outstanding positive amortization base until no further funds remain or all such bases are completely liquidated. Notwithstanding any provision of this Subitem to the contrary, the maximum amount of excess returns to be applied in any subsequent year pursuant to this Subsubitem shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any. For any payment made pursuant to the provisions of this Subsubitem, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Item; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(cc) Effective for the June 30, 2019, system valuation and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

(dd) Notwithstanding any provision of this Item to the contrary, for the June 30, 2014, valuation the amortization period for investment gains not allocated to the Original Amortization Base, the Experience Account Amortization Base, or credited to the experience account shall be five years.

(viii)(aa)(I) Effective July 1, 2009, and beginning with Fiscal Year 1992-1993, the amortization period for the changes, gains, or losses of the Louisiana State Police Retirement System provided in Items (i) through (iv) of this Subparagraph shall be thirty years, or in accordance with standards promulgated by the Governmental Accounting Standards Board, from the year in which the change, gain, or loss occurred. The outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph before Fiscal Year 2008-2009, shall be amortized as a level dollar amount from July 1, 2009, through June 30, 2029. Beginning with Fiscal Year 2008-2009, and for each fiscal year thereafter, the outstanding balances of amortization bases established pursuant to Items (i) through (iv) of this Subparagraph shall be amortized as a level dollar amount.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, effective for the June thirtieth valuation following the fiscal year in which the system first attains a funded percentage of eighty-five or more and for every year thereafter, the amortization period for the changes, gains, or losses of the Louisiana State Police Retirement System provided in Items (i) through (iv) of this Subparagraph shall be twenty years from the year in which the change, gain, or loss occurred.

(bb)(I) Effective for the June 30, 2014, valuation, if the system's investment experience for the fiscal year exceeds the system's actuarial assumed rate of return, the system shall apply the excess investment experience returns, up to the first two and one-half million dollars, to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection, and without reamortization of such base.

(II) Effective for the June 30, 2015, valuation and for each valuation thereafter, if the system's investment experience for the fiscal year exceeds the system's actuarial assumed rate of return, the system shall apply the excess investment experience returns, up to the first five million dollars for the June 30, 2015, valuation, to the oldest outstanding positive amortization base of the system, excluding any amortization base established to amortize a liability established pursuant to Subparagraphs (2)(a) and (3)(c) of this Subsection. Upon complete liquidation of such amortization base, any remaining funds shall be applied to the next oldest outstanding positive amortization base until no further funds remain or all such bases are completely liquidated. Notwithstanding any provision of this Subsubitem to the contrary, the maximum amount of excess returns to be applied in any subsequent year pursuant to this Subsubitem shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any. For any payment made pursuant to the provisions of this Subsubitem, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Item; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(cc) Effective for the June 30, 2019, system valuation and for each valuation thereafter, actuarial gains allocated to the experience account shall be amortized as a loss with level payments over a ten-year period.

(dd) Notwithstanding any provision of this Item to the contrary, for the June 30, 2014, valuation the amortization period for investment gains not allocated to the oldest outstanding positive amortization base pursuant to Subitem (bb) of this Item or credited to the experience account shall be five years.

(4) At the end of the fiscal year during which the assets of a system, excluding the outstanding balance due to Subparagraph (B)(3)(c) of this Section, exceed the actuarial accrued liability of that system, the amortization schedules contained in Subparagraphs (B)(3)(b) and (d) or in Subsection C of this Section for the Louisiana State Employees' Retirement System or Subsection D of this Section for the Teachers' Retirement System of Louisiana shall be fully liquidated and assets in excess of the actuarial accrued liability shall be amortized as a credit in accordance with the provisions of Subparagraph (B)(3)(d) of this Section.

(5)(a) Notwithstanding the provisions of this Section, the gross employer contribution rate for the Louisiana State Employees' Retirement System and the Teachers' Retirement System of Louisiana shall not be less than fifteen and one-half percent per year until such time as the unfunded accrued liability that existed on June 30, 2004, is fully funded.

(b) At the end of each fiscal year, the difference, if any, by which the amount of contributions received from payment of all employer contributions at the fixed minimum employer contribution rate established pursuant to this Paragraph exceeds the greater of the minimum employer contribution required by Article X, Section 29 of the Constitution of Louisiana or the statutory minimum employer contribution calculated according to the methodology provided for in Items (3)(d)(i) through (iv) of this Subsection or in Paragraph (C)(4) of this Section for the Louisiana State Employees' Retirement System or Paragraph (D)(4) of this Section for the Teachers' Retirement System of Louisiana shall be accumulated in an employer credit account for the respective system.

(c) The employer credit account shall be adjusted annually to reflect any gain or loss attributable to the balance in the account at the actuarial rate of return earned by the system.

(d)(i) Except as provided in R.S. 11:102.1 and 102.2, the employer credit account of a system shall be used exclusively to reduce any unfunded accrued liability of that system created before July 1, 2004, and shall not be debited for any other purpose.

(ii) Effective for the June 30, 2009 system valuation and beginning July 1, 2010, any funds in the system's employer credit account shall be applied to the remaining balance of the original amortization base or the experience account amortization base established in accordance with and as further provided by R.S. 11:102.1 or 102.2.

C.(1) This Subsection shall be applicable to the Louisiana State Employees' Retirement System effective for the June 30, 2010, system valuation and beginning Fiscal Year 2011-2012. For purposes of this Subsection, "plan" or "plans" shall mean a subgroup within the system characterized by the following employee classifications:

(a) Rank-and-file members of the system.

(b) Full-time law enforcement personnel, supervisors, or administrators who are employed with the Department of Revenue or office of alcohol and tobacco control and who are P.O.S.T. certified, have the power to arrest, and hold a commission from such office.

(c) Peace officers, as defined by R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers.

(d) Judges and court officers to whom Subpart A of Part VII of Chapter 1 of Subtitle II of this Title is applicable.

(e) Wildlife agents to whom Subpart B of Part VII of Chapter 1 of Subtitle II of this Title is applicable.

(f) Wardens, correctional officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections who are members of the secondary component pursuant to Subpart C of Part VII of Chapter 1 of Subtitle II of this Title.

(g) Correctional officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections who are members of the primary component.

(h) Legislators, the governor, and the lieutenant governor.

(i) Employees of the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development.

(j) Hazardous duty plan members as provided pursuant to R.S. 11:611 et seq.

(k) Judges as provided pursuant to R.S. 11:62(5)(a)(iii) and 444(A)(1)(a)(ii).

NOTE: §102(C)(1)(l) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(l) Any other specialty retirement plan provided for a subgroup of system members. If the legislation enacting such a plan is silent as to the application of this Subsection, the Public Retirement Systems' Actuarial Committee shall provide for the application to such plan.

NOTE: §102(C)(1)(l) and (m) eff. July 1, 2015. See Acts 2014, No. 648, §2.

(l) Harbor Police Retirement Plan members as provided pursuant to R.S. 11:631.

(m) Any other specialty retirement plan provided for a subgroup of system members. If the legislation enacting such a plan is silent as to the application of this Subsection, the Public Retirement Systems' Actuarial Committee shall provide for the application to such plan.

(2) For the Louisiana State Employees' Retirement System, effective for the June 30, 2010, system valuation and beginning with Fiscal Year 2011-2012, the normal cost calculated pursuant to Subparagraph (B)(3)(a) of this Section, shall be calculated separately for each particular plan within the system. An employer shall pay employer contributions for each employee at the rate applicable to the plan of which that employee is a member.

(3) For the Louisiana State Employees' Retirement System, effective for the June 30, 2010, system valuation and beginning with Fiscal Year 2011-2012, changes in actuarial liability due to legislation, changes in governmental organization, or reclassification of employees or positions shall be calculated individually for each particular plan within the system based on each plan's actuarial experience as further provided in Subparagraph (4)(c) of this Subsection.

(4) For each plan referenced in Paragraph (1) of this Subsection, the legislature shall set the required employer contribution rate equal to the sum of the following:

(a) The particularized normal cost rate. The normal cost rate for each fiscal year shall be the employer's normal cost for the plan computed by applying the method specified in R.S. 11:102(B)(1) and (3)(a) to the plan.

NOTE: §102 (C)(4)(b) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(b) The shared unfunded accrued liability rate. A single rate shall be computed for each fiscal year, applicable to all plans for actuarial changes, gains, and losses existing on June 30, 2010, or occurring thereafter, including experience and investment gains and losses, which are independent of the existence of the plans listed in Paragraph (1) of this Subsection, the payment and rate therefor shall be calculated as provided in Paragraphs (B)(1) and (3) of this Section.

NOTE: §102 (C)(4)(b) eff. July 1, 2015. See Acts 2014, No. 648, §2.

(b) The shared unfunded accrued liability rate. (i) Except as provided in Item (ii) of this Subparagraph, a single rate shall be computed for each fiscal year, applicable to all plans for actuarial changes, gains, and losses existing on June 30, 2010, or occurring thereafter, including experience and investment gains and losses, which are independent of the existence of the plans listed in Paragraph (1) of this Subsection, the payment and rate therefor shall be calculated as provided in Paragraphs (B)(1) and (3) of this Section.

(ii) The shared unfunded accrued liability rate applicable to the Harbor Police Retirement System shall not include any unfunded accrued liability incurred on or before July 1, 2015, until the earlier of:

(aa) July 1, 2022.

(bb) The date that all sums payable by the Port of New Orleans to the board of trustees of the Louisiana State Employees' Retirement System pursuant to the terms and conditions of a cooperative endeavor agreement between the board of trustees of the Louisiana State Employees' Retirement System, the board of commissioners of the Port of New Orleans, and the board of trustees of the Harbor Police Retirement System regarding the merger of the Harbor Police Retirement System into the Louisiana State Employees' Retirement System have been paid in full.

(c) The particularized unfunded accrued liability rate. For actuarial changes, gains, and losses, excluding experience and investment gains and losses, first recognized in the June 30, 2010, valuation or in any later valuation, attributable to one or more, but not all, plans listed in Paragraph (1) of this Subsection or to some new plan or plans, created, implemented, or enacted after July 1, 2010, a particularized contribution rate shall be calculated as provided in Paragraphs (B)(1) and (3) of this Section.

(d) The shared gross employer contribution rate difference. The gross employer contribution rate difference shall be the difference between the minimum gross employer contribution rate provided in Paragraph (B)(5) of this Section and the aggregate employer contribution rate calculated pursuant to the provisions of Subsection B of this Section.

(5) Each entity funding a portion of the member's salary shall also fund the employer's contribution on that portion of the member's salary at the employer contribution rate specified in this Subsection.

(6) For purposes of Paragraph (B)(2) of this Section the actuarially required employer contributions and the employer contributions actually received for all plans shall be totaled and treated as a single contribution.

(7) If provisions of this Section cover matters not specifically addressed by the provisions of this Subsection, then those provisions shall be applicable.

D.(1) This Subsection shall be applicable to the Teachers' Retirement System of Louisiana effective for the June 30, 2011, system valuation and beginning Fiscal Year 2012-2013. For purposes of this Subsection, "plan" or "plans" shall mean a subgroup within the system characterized by the following employee classifications:

(a) School lunch Plan A.

(b) School lunch Plan B.

(c) Employees of an institution of postsecondary education, the Board of Regents, or a postsecondary education management board who are not employed for the sole purpose of providing instruction or administrative services at the primary or secondary level, including at any lab school and the Louisiana School for Math, Science, and the Arts.

(d) Any other specialty retirement plan provided for a subgroup of system members. If the legislation enacting such a plan is silent as to the application of this Subsection, the Public Retirement Systems' Actuarial Committee shall provide for the application to such plan.

(e) All other teachers, as defined in R.S. 11:701(33).

(2) For the Teachers' Retirement System of Louisiana, effective for the June 30, 2011, system valuation and beginning with Fiscal Year 2012-2013, the normal cost calculated pursuant to Subparagraph (B)(3)(a) of this Section, shall be calculated separately for each particular plan within the system. An employer shall pay employer contributions for each employee at the rate applicable to the plan of which that employee is a member.

(3) For the Teachers' Retirement System of Louisiana, effective for the June 30, 2011, system valuation and beginning with Fiscal Year 2012-2013, changes in actuarial liability due to legislation, changes in governmental organization, or reclassification of employees or positions shall be calculated individually for each particular plan within the system based on each plan's actuarial experience as further provided in Subparagraph (4)(c) of this Subsection.

(4) For each plan referenced in Paragraph (1) of this Subsection, the legislature shall set the required employer contribution rate equal to the sum of the following:

(a) The particularized normal cost rate. The normal cost rate for each fiscal year shall be the employer's normal cost for employees in the plan computed by applying the method specified in Paragraph (B)(1) and Subparagraph (B)(3)(a) of this Section to the plan.

(b) The shared unfunded accrued liability rate. A single rate shall be computed for each fiscal year, applicable to all plans for actuarial changes, gains, and losses existing on June 30, 2011, or occurring thereafter, including experience and investment gains and losses, which are independent of the existence of the plans listed in Paragraph (1) of this Subsection, the payment and rate therefor shall be calculated as provided in Paragraphs (B)(1) and (3) of this Section.

(c) The particularized unfunded accrued liability rate. For actuarial changes, gains, and losses, excluding experience and investment gains and losses, first recognized in the June 30, 2011, valuation or in any later valuation, attributable to one or more, but not all, plans listed in Paragraph (1) of this Subsection or to some new plan or plans, created, implemented, or enacted after July 1, 2011, a particularized contribution rate shall be calculated as provided in Paragraphs (B)(1) and (3) of this Section.

(d) The shared gross employer contribution rate difference. The gross employer contribution rate difference shall be the difference between the minimum gross employer contribution rate provided in Paragraph (B)(5) of this Section and the aggregate employer contribution rate calculated pursuant to the provisions of Subsection B of this Section.

(5) Each entity funding a portion of the member's salary shall also fund the employer's contribution on that portion of the member's salary at the employer contribution rate specified in this Subsection.

(6) For purposes of Paragraph (B)(2) of this Section the actuarially required employer contributions and the employer contributions actually received for all plans shall be totaled and treated as a single contribution.

(7) If provisions of this Section cover matters not specifically addressed by the provisions of this Subsection, then those provisions shall be applicable.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1989 1st Ex. Sess., No. 4, §1, eff. July 1, 1989; Acts 1990, No. 470, §1, eff. July 1, 1990; Acts 1992, No. 257, §1, eff. July 1, 1992; Acts 1993, No. 734, §1, eff. July 1, 1993; Acts 1999, No. 1331, §1; Acts 2000, 1st Ex. Sess., No. 14, §1, eff. April 14, 2000; Acts 2004, No. 588, §1, eff. June 30, 2004; Acts 2008, No. 852, §1, eff. July 1, 2008; Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2010, No. 1026, §1, eff. July 1, 2010; Acts 2010, No. 861, §4, eff. August 15, 2010; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; Acts 2012, No. 716, §1, eff. June 11, 2012; Acts 2012, No. 227, §1, eff. August 1, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 23, §1, eff. June 30, 2014; Acts 2014, No. 399, §1, eff. June 30, 2014; Acts 2014, No. 478, §1, eff. June 30, 2014; Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2004, No. 588, §2, relative to balances in the Employee Experience Account of the La. State Employees' Retirement System and the Teachers' Retirement System of La. on June 30, 2004.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to effect on contribution rates.

NOTE: Acts 2012, No. 483, which amended R.S. 11:102(B)(1) and (3)(a) and (d)(v), (vi), and (vii) and enacted R.S. 11:102(C)(1)(m) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: See Acts 2014, No. 399, §2, relative to the determination of excess returned for the June 30, 2014, system valuations.

NOTE: See Acts 2014, No. 852, relative to calculation and payment of UAL for probation and parole officers in LASERS.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent effective date.



RS 11:102.1 - Consolidation of amortization payment schedules; Louisiana State Employees' Retirement System

§102.1. Consolidation of amortization payment schedules; Louisiana State Employees' Retirement System

A.(1) For the Louisiana State Employees' Retirement System, effective for the June 30, 2009 system valuation and with payments beginning July 1, 2010, all amortization bases existing on July 1, 2008, shall be consolidated as provided in this Section.

(2) There shall be two consolidated amortization bases calculated and amortized as provided in this Section. Any existing amortization base not included in a consolidated base pursuant to this Section shall remain separate and continue to be amortized and funded as otherwise provided by law.

(3) Beginning with Fiscal Year 2008-2009 and for each fiscal year thereafter, that year's changes, gains, and losses shall be calculated and payments therefor determined as provided in R.S. 11:102, except as otherwise specified in this Section.

B. Original amortization base.

(1) The remaining balances of outstanding amortization bases in excess of twenty years for the years 1993 through 1995, 1997 and 1998, and 2005 through 2007, excluding the amortization base for liability created by Act No. 414 of the 2007 Regular Session of the Legislature, as specified in the June 30, 2008, system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009, shall be consolidated into a single amortization base effective for the June 30, 2009, system valuation with payments beginning on July 1, 2010.

(2)(a) To this base shall be applied any monies in the separate fund known alternatively as the "Texaco Account" or the "Initial Unfunded Accrued Liability Account" on June 30, 2010, and any appropriation provided in the 2009 Regular Session of the Legislature.

(b) The balance in this account as of June 30, 2008, exclusive of any subaccount balance, shall be credited with interest at the system's actuarially-assumed interest rate until the funds in the account are applied as provided in this Subsection.

(3)(a) This consolidated amortization base shall be known as the "original amortization base" and shall be amortized with annual payments calculated as follows:

(i) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially-required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(ii) Payments thereafter shall form an annuity increasing at six and one-half percent for one year, at five and one-half percent annually for the following four years, and at five percent annually for the following two years.

(iii) Beginning in Fiscal Year 2018-2019, the payments shall be amortized over the remaining period with payments forming an annuity increasing at two percent annually.

(b) The first payment after this consolidation shall be made in Fiscal Year 2010-2011 and the final payment shall be made no later than Fiscal Year 2028-2029.

(4)(a) Except as provided in Paragraph (6) of this Subsection, in any year in which the system exceeds its actuarially-assumed rate of return, the excess returns, up to the first fifty million for the June 30, 2015, valuation, shall be applied to the remaining balance of the original amortization base established in this Subsection. The maximum amount of excess returns to be applied in any subsequent year pursuant to the provisions of this Subparagraph shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any.

(b) For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(5) Notwithstanding the provisions of R.S. 11:102(B)(3)(c) and (5) or any other provision of law to the contrary, in any year through Fiscal Year 2016-2017 in which the system receives an overpayment of employer contributions as determined pursuant to R.S. 11:102(B)(2) and in any year through Fiscal Year 2016-2017 in which the system receives additional contributions pursuant to R.S. 11:102(B)(5), the amount of such overpayment or additional contribution shall be applied to the remaining balance of the original amortization base established pursuant to this Subsection. For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(6) For the June 30, 2014, valuation, if the system exceeds its actuarially-assumed rate of return, the excess returns, up to the first twenty-five million dollars, shall be applied to the remaining balance of the original amortization base established in this Subsection, without reamortization of such base.

C. Experience account amortization base.

(1) The remaining balances of outstanding amortization bases for the years 1996, 1999 through 2004, and 2008, as specified in the system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009, shall be consolidated into a single amortization base, effective for the June 30, 2009, system valuation with payments beginning on July 1, 2010.

(2) To this shall be applied the balance in the experience account or the balance in the subaccount of the Texaco Account created pursuant to R.S. 11:542(A)(1)(b)(iii).

(3) This consolidated amortization base shall be known as the "experience account amortization base" and shall be amortized with annual payments over a thirty-year period beginning in Fiscal Year 2010-2011 as follows:

(a) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009, system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially-required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(b) Payments thereafter shall form an annuity increasing at six and one-half percent for one year, five and one-half percent for the following four years, and five percent for the following two years.

(c) Beginning in Fiscal Year 2018-2019, the outstanding balance shall be amortized over the remaining period with annual level dollar payments.

(4)(a) Except as provided in Paragraph (6) of this Subsection, in any year in which the excess returns of the system exceed the amount applied to the Original Amortization Base pursuant to Subparagraph (B)(4)(a) of this Section, the remaining excess returns, up to the next fifty million dollars for the June 30, 2015, valuation, shall be applied to the experience account amortization base established in this Subsection. The maximum amount of excess returns to be applied in any subsequent year pursuant to the provisions of this Subparagraph shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any.

(b) For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(5) Notwithstanding the provisions of R.S. 11:102(B)(3)(c) and (5) or any other provision of law to the contrary, in any year from Fiscal Year 2017-2018 through Fiscal Year 2039-2040 in which the system receives an overpayment of employer contributions as determined pursuant to R.S. 11:102(B)(2) and in any year from Fiscal Year 2017-2018 through Fiscal Year 2039-2040 in which the system receives additional contributions pursuant to R.S. 11:102(B)(5), the amount of such overpayment or additional contribution shall be applied to the remaining balance of the experience account amortization base established pursuant to this Subsection. For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(6) For the June 30, 2014, valuation, if the excess returns of the system exceed the amount applied to the original amortization base pursuant to Subparagraph (B)(6) of this Section, the remaining excess returns, up to the next twenty-five million dollars, shall be applied to the remaining balance of the experience account amortization base established in this Subsection, without reamortization of such base.

Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2014, No. 399, §1, eff. June 30, 2014.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.



RS 11:102.2 - Consolidation of amortization payment schedules; Teachers' Retirement System of Louisiana

§102.2. Consolidation of amortization payment schedules; Teachers' Retirement System of Louisiana

A.(1) For the Teachers' Retirement System of Louisiana, effective for the June 30, 2009, system valuation and with annual payments beginning July 1, 2010, all amortization bases existing on July 1, 2008, shall be consolidated as provided in this Section.

(2) There shall be two consolidated amortization bases calculated and amortized as provided in this Section.

(3) Beginning with Fiscal Year 2008-2009 and for each fiscal year thereafter, that year's changes, gains, and losses shall be calculated and payments therefor determined as provided in R.S. 11:102, except as otherwise specified in this Section.

B. Original amortization base.

(1) The remaining balances of outstanding amortization bases for the years 1993 through 1996, 1998 through 2000, and 2005 through 2008, as specified in the June 30, 2008 system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009 shall be consolidated into a single amortization base effective for the June 30, 2009 system valuation with payments beginning on July 1, 2010.

(2)(a) To this base shall be applied any monies in the separate fund known alternatively as the "Texaco Account" or the "Initial Unfunded Accrued Liability Account"on June 30, 2010, and any appropriation provided in the 2009 Regular Session of the Legislature. The balance in this account as of June 30, 2008, exclusive of any subaccount balance, shall be credited with interest at the system's actuarially-assumed interest rate until the funds in the account are applied as provided in this Subsection.

(b) To this base shall also be applied any monies in the employer credit account on June 30, 2010.

(3)(a) This consolidated amortization base shall be known as the "original amortization base" and shall be amortized with annual payments calculated as follows:

(i) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially-required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(ii) Payments thereafter shall form an annuity increasing at seven percent annually for three years and at six and one-half percent annually for the following four years.

(iii) Beginning in Fiscal Year 2018-2019, the payments shall be amortized over the remaining period with payments forming an annuity increasing at two percent annually.

(b) The first payment shall be made in Fiscal Year 2010-2011 and the final payment shall be made no later than Fiscal Year 2028-2029.

(4)(a) Except as provided in Paragraph (5) of this Subsection, in any year in which the system exceeds its actuarially-assumed rate of return, the excess returns, up to the first one hundred million dollars for the June 30, 2015, valuation, shall be applied to the remaining balance of the original amortization base established in this Subsection. The maximum amount of excess returns to be applied in any subsequent year pursuant to the provisions of this Subparagraph shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any.

(b) For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(5) For the June 30, 2014, valuation, if the system exceeds its actuarially-assumed rate of return, the excess returns, up to the first fifty million dollars, shall be applied to the remaining balance of the original amortization base established in this Subsection, without reamortization of such base.

C. Experience account amortization base.

(1) The remaining balances of outstanding amortization bases for the years 1997, 2001 through 2004, and 2008, as specified in the system valuation adopted by the Public Retirement Systems' Actuarial Committee on February 5, 2009, shall be consolidated into a single amortization base, effective for the June 30, 2009 system valuation with payments beginning on July 1, 2010.

(2) To this shall be applied the balance in the experience account or the balance in the subaccount of the Texaco Account created pursuant to R.S. 11:883.1(A)(1)(b)(iii).

(3) This consolidated amortization base shall be known as the "experience account amortization base" and shall be amortized with annual payments over a thirty-year period beginning in Fiscal Year 2010-2011 calculated as follows:

(a) For Fiscal Year 2010-2011, the projected payment shall be the amount specified in the June 30, 2009 system valuation adopted by the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127. The actuarially-required contribution shall be determined in accordance with the provisions of R.S. 11:102 in the June 30, 2010 system valuation adopted by the committee.

(b) Payments thereafter shall form an annuity increasing at seven percent annually for three years and at six and one-half percent annually for the following four years.

(c) Beginning in Fiscal Year 2018-2019, the outstanding balance shall be amortized over the remaining period with annual level dollar payments.

(4)(a) Except as provided in Paragraph (6) of this Subsection, in any year in which the excess returns of the system exceed the amount applied to the Original Amortization Base pursuant to Subparagraph (B)(4)(a) of this Section, the remaining excess returns, up to the next one hundred million dollars for the June 30, 2015, valuation, shall be applied to the experience account amortization base established in this Subsection. The maximum amount of excess returns to be applied in any subsequent year pursuant to the provisions of this Subparagraph shall equal the prior year's maximum amount increased by the percentage increase in the system's actuarial value of assets for the preceding year, if any.

(b) For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(5) Notwithstanding the provisions of R.S. 11:102(B)(3)(c) and (5) or any other provision of law to the contrary, in any year from Fiscal Year 2009-2010 through Fiscal Year 2039-2040 in which the system receives an overpayment of employer contributions as determined pursuant to R.S. 11:102(B)(2) and in any year from Fiscal Year 2009-2010 through Fiscal Year 2039-2040 in which the system receives additional contributions pursuant to R.S. 11:102(B)(5), the amount of such overpayment or additional contribution shall be applied to the remaining balance of the experience account amortization base established pursuant to this Subsection. For any payment made pursuant to the provisions of this Paragraph, if the system is eighty-five percent funded or greater prior to the application of the funds, the net remaining liability shall be reamortized over the remaining amortization period with annual payments calculated as provided in this Subsection or as otherwise provided by law; if the system is less than eighty-five percent funded prior to application of the funds, the net remaining liability shall not be reamortized after such application.

(6) For the June 30, 2014, valuation, if the excess returns of the system exceed the amount applied to the original amortization base pursuant to Subparagraph (B)(5) of this Section, the remaining excess returns, up to the next fifty million dollars, shall be applied to the remaining balance of the experience account amortization base established in this Subsection, without reamortization of such base.

Acts 2009, No. 497, §1, eff. June 30, 2009; Acts 2014, No. 399, §1, eff. June 30, 2014.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.



RS 11:102.3 - Review of volatility

§102.3. Review of volatility

Following the close of Fiscal Year 2018-2019, the future volatility of the then-existing schedules of each state system shall be reexamined by staff of each system and of the legislature, including actuaries for both. The results of this reexamination, which may identify issues to be resolved and include recommendations for plan amendments, shall be reported to the Public Retirement Systems' Actuarial Committee by November 1, 2019. The committee shall review the results and determine what changes to the system plan provisions, if any, are advisable. If appropriate, the committee shall make a recommendation to the legislature on whether and what type of legislation is warranted.

Acts 2014, No. 399, §1, eff. June 30, 2014.



RS 11:103 - Employer contributions; determination; statewide systems

§103. Employer contributions; determination; statewide systems

A. The provisions of this Section are applicable with respect to the statewide public retirement systems, whose benefits are not guaranteed by Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Except as provided in Subsection C of this Section, for each fiscal year beginning with Fiscal Year 1989-1990, for each statewide retirement system, the employer contribution rate shall equal the actuarially required employer contribution as determined under Paragraph (3) of this Subsection, divided by the total projected payroll of all active members of the particular system for the fiscal year. Active member payroll shall include participants in the Deferred Retirement Option Plan, but only if direct employer contributions are made based on salaries for such participants.

(2) At the end of each fiscal year, the difference between the actuarially required employer contribution for the fiscal year, as determined under Paragraph (3) of this Subsection by the most recent actuarial valuation, and the amount of employer contributions actually received for the fiscal year, excluding any amounts received for the extraordinary purchase of additional benefits or service, shall be determined to be that fiscal year's short fall amount.

(3) The actuarially required employer contribution for each fiscal year shall be that dollar amount equal to the sum of:

(a) The employer's normal cost for that fiscal year, computed as of the first of the fiscal year using the system's actuarial funding method as specified in R.S. 11:22 and taking into account the value of employee contributions, including interest thereon, such employer's normal cost projected to the middle of the fiscal year at the assumed actuarial interest rate.

(b) The projected noninvestment related administrative expenses for the fiscal year.

(c) That fiscal year's payment, computed at the first of that fiscal year and projected to the middle of that fiscal year, at the actuarially assumed interest rate necessary to amortize previous years' shortfall amounts, if any, in the same manner as provided in Subsection (B)(3)(e)(i) of this Section if an immediate gain funding method is used; otherwise, amortized over the future working lifetime of current participants.

(d) That fiscal year's payment, computed as of the first of that fiscal year using that system's amortization method specified in R.S. 11:42, necessary to amortize the unfunded accrued liability as of the end of Fiscal Year 1988-1989, such unfunded accrued liability computed using the system's actuarial funding method as specified in R.S. 11:22, such payment projected to the middle of that fiscal year at the actuarially assumed interest rate.

(e) That fiscal year's payment, calculated as of the first of that fiscal year and projected to the middle of that fiscal year at the actuarially assumed interest rate, necessary to amortize changes in actuarial liability due to:

(i)(aa) Except as otherwise provided by this Item, actuarial gains and losses, if appropriate for the funding method used by the system as specified in R.S. 11:22, for each fiscal year such payments to be calculated as level dollar amounts over a period of fifteen years from the fiscal year of occurrence of each such actuarial gain or loss, such gains and losses to include any increases in actuarial liability due to governing authority granted cost-of-living increases.

(bb) Repealed by Acts 2014, No. 402, §2, eff. June 4, 2014.

(cc) With regard to the Firefighters' Retirement System, for each fiscal year commencing July 1, 2009, or thereafter, the payments required by this Subparagraph are to be calculated as level dollar amounts over a period of twenty years from the fiscal year of occurrence of each such actuarial gain or loss. For actuarial gains and losses accruing on or after July 1, 2010, the amortization period shall decrease by one numerical year each fiscal year thereafter until attaining a fifteen year amortization period. Such gains and losses shall include any increases in actuarial liability resulting from the governing authority granting any cost-of-living increases.

(ii) Changes in actuarial assumptions or the method of valuing of assets, such payments to be computed as level dollar amounts over a period of fifteen years from the year of occurrence of the change.

(iii) Changes in actuarial funding methods, excluding changes in methods of valuing of assets, such payments to be computed as level dollar amounts over a period of thirty years from the year of occurrence of the change.

(iv) Changes in actuarial accrued liability, computed using the actuarial funding method as specified in R.S. 11:22, due to legislation changing plan provisions, such payments to be computed in the manner and over the time period specified in the legislation creating the change or, if not specified in such legislation, as level dollar amounts over a period of fifteen years from the year of occurrence of the change.

(4) At the end of the fiscal year during which the assets, excluding the outstanding balance due to Subparagraph (B)(3)(c) of this Section, exceed the actuarial accrued liability, the amortization schedules contained in Subparagraphs (B)(3)(d) and (e) of this Section shall be fully liquidated and assets in excess of the actuarial accrued liability shall be amortized as a credit in accordance with the provisions of Subparagraph (B)(3)(e) of this Section.

C. The net direct actuarially required employer contribution for each fiscal year, beginning with Fiscal Year 1996-1997, shall be that dollar amount equal to the contribution rate specified in Subparagraph (2)(b) of this Subsection, if any, increased by the cost itemized in Paragraph (1) of this Subsection, reduced by the contributions itemized in Paragraph (2) of this Subsection, rounded to the nearest one-quarter percent:

(1) The gross required employer contribution as provided in Paragraph (B)(1) of this Section.

(2) Elements of the gross employer contributions:

(a) Dedicated ad valorem taxes and revenue sharing funds.

(b) Targeted portion of the net direct employer's contributions, which shall be treated as a fixed rate unless a higher or lower rate results from application of the provisions of this Section in its entirety:

(i) Firefighters' Retirement System -- 9%

(ii) Municipal Police Employees' Retirement System -- 9%

(iii) Sheriffs' Pension and Relief Fund -- 7%

(c) Dedicated assessments against insurers. Such amounts, excluding amounts paid for funding of mergers, to be the lesser of available funds or cost stated in Paragraph (1) of this Subsection reduced by contributions stated in Subparagraphs (a) and (b) of this Paragraph but in no event shall be less than zero.

D. For the Firefighters' Retirement System of Louisiana, effective with the June 30, 2002, valuation, all outstanding amortization bases in existence on June 30, 2002, exclusive of merger bases, shall be combined, offset, and reamortized over the period ending June 30, 2029, with level dollar payments. This Subsection shall not apply to amortization bases established after June 30, 2002.

E. For the Municipal Police Employees' Retirement System, for the fiscal year commencing July 1, 2014, all amortization credit and charge bases existing as of June 30, 2014, shall be combined, offset, and reamortized over a twenty-year period with level payments commencing July 1, 2014.

Acts 1988, No. 81, §2, eff. July 1, 1989; Acts 1990, No. 470, §1, eff. July 1, 1990; Acts 1991, No. 397, §1, eff. July 1, 1991; Acts 1993, No. 734, §1, eff. July 1, 1993; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 792, §1, eff. July 1, 1997; Acts 1997, No. 1293, §1, eff. July 15, 1997; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2003, No. 620, §1, eff. June 27, 2003; Acts 2003, No. 1079, §1, eff. July 2, 2003; Acts 2005, No. 448, §1, eff. July 1, 2005; Acts 2009, No. 422, §1, eff. July 1, 2009; Acts 2010, No. 861, §4; Acts 2014, No. 402, §§1 and 2, eff. June 4, 2014.



RS 11:104 - Employer contributions; determination date; notification

§104. Employer contributions; determination date; notification

A. The employer contribution rate as referred to in this Subpart shall be determined by the Public Retirement Systems' Actuarial Committee as soon as practicable after the first day of January but no later than the last Monday in February of each year for those systems that have a fiscal year ending on the thirtieth day of June.

B. Within ten business days after the determination of a rate pursuant to this Section, the chairman of the Public Retirement Systems' Actuarial Committee shall notify each employer or retirement system that the referenced rate shall be recommended to the legislature for approval, or that the given rate shall be used by the employer or retirement system, whichever is appropriate under the provisions contained in R.S. 11:102 and 103.

Acts 1991, No. 1038, §1; Acts 1992, No. 958, §1; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:105 - Employer contributions; maintaining rates

§105. Employer contributions; maintaining rates

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds, hereinafter referred to in this Section as "systems":

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Parochial Employees' Retirement System of Louisiana.

(5) The Sheriffs' Pension and Relief Fund.

(6) The Registrars of Voters Employees' Retirement System.

B. Notwithstanding the provisions of R.S. 11:103 and 104, in any fiscal year during which the net direct employer contribution rates would otherwise be decreased for any retirement system or fund referenced in Subsection A of this Section, the board of trustees of any such system or fund is hereby authorized to maintain the net direct employer contribution rate in effect at the time that the decrease would otherwise occur according to R.S. 11:103.

C. If the board of trustees of any retirement system or fund referenced in Subsection A of this Section elects, pursuant to Subsection B of this Section, to maintain the net direct employer contribution rate in effect at the time that a decrease would otherwise occur according to R.S. 11:103, any excess funds resulting from maintaining the contribution rate shall be combined with any contribution surplus, or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be applied, until exhausted, exclusively for and in the order of the following purposes:

(1) To reduce the frozen unfunded accrued liability, if any; however, the future payments on the frozen unfunded accrued liability shall continue to be made according to the original amortization schedule established to initiate compliance with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana until the outstanding balance is fully liquidated.

(2) To reduce the outstanding amortization charge base or bases with the greatest number of outstanding payments; however, the future payments on the base or bases shall continue to be made according to the original amortization schedule until the outstanding balance is fully liquidated.

(3) To establish a contribution surplus amortization base or add to the otherwise established contribution surplus base for the fiscal year if an immediate gain funding method is used, or to reduce the present value of future employer normal costs if a spread gain funding method is used.

D.(1) Notwithstanding the provisions of Subsection C of this Section, beginning with the employer contributions required for fiscal year 2006-2007, to the extent that the board of trustees of the Clerks' of Court Retirement and Relief Fund has previously maintained the net direct employer contribution rate pursuant to Subsection B of this Section, thereby having accelerated the amortization of the frozen unfunded accrued liability, the board shall be authorized to reamortize the remaining liability such that the amortization is completed in the same manner and over the remaining period provided for in R.S. 11:42(B).

(2) The Public Retirement Systems' Actuarial Committee is authorized to meet and adopt a valuation for the system as of June 30, 2005, consistent with the provisions of this Subsection.

Acts 1997, No. 347, §1, eff. July 1, 1997; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2006, No. 532, §1, eff. July 1, 2006; Acts 2009, No. 296, §1, eff. June 30, 2009; Acts 2010, No. 861, §4.



RS 11:106 - Additional employer contributions; increasing rates

§106. Additional employer contributions; increasing rates

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Registrars of Voters Employees' Retirement System.

B. Notwithstanding the provisions of R.S. 11:103, 104, and 105, the board of trustees of any retirement system or fund to which this Section applies is authorized to require a net direct contribution rate of up to three percent more than the rate determined under R.S. 11:103.

C. If the board of trustees of any retirement system or fund referenced in Subsection A of this Section elects, pursuant to Subsection B of this Section, to increase the net direct employer contribution rate determined under R.S. 11:103, any excess funds resulting from increasing the contribution rate shall be combined with any contribution surplus, or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be applied, until exhausted, exclusively for and in the order of the following purposes:

(1) To reduce the frozen unfunded accrued liability, if any; however, the future payments on the frozen unfunded accrued liability shall continue to be made according to the original amortization schedule established to initiate compliance with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana until the outstanding balance is fully liquidated.

(2) To reduce the outstanding amortization charge base or bases with the greatest number of outstanding payments; however, the future payments on the base or bases shall continue to be made according to the original amortization schedule until the outstanding balance is fully liquidated.

(3) To establish a contribution surplus amortization base or add to the otherwise established contribution surplus base for the fiscal year, if an immediate gain funding method is used, or to reduce the present value of future employer normal costs, if a spread gain funding method is used.

Acts 2001, No. 703, §2, eff. July 1, 2001; Acts 2004, No. 263, §1; Acts 2008, No. 445, §1, eff. June 30, 2008; Acts 2009, No. 296, §1, eff. June 30, 2009; Acts 2010, No. 861, §4.

NOTE: See Acts 2004, No. 263, §2, declaring that Act is remedial, curative, and procedural and providing for retroactive application to July 1, 2001.



RS 11:107 - Additional employer contributions; reducing rate decreases

§107. Additional employer contributions; reducing rate decreases

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Parochial Employees' Retirement System of Louisiana.

(5) The Registrars of Voters Employees' Retirement System.

B. Notwithstanding the Provisions of R.S. 11:103, 104, 105(B), in any fiscal year during which the net direct employer contribution rates would otherwise be decreased for any retirement system or fund to which this Section applies, the board of trustees of that system or fund is hereby authorized to set the employer contribution rate at any point between the previous year's employer contribution rate and the decreased rate that would otherwise occur pursuant to R.S. 11:103 and 104. Any excess funds resulting from the additional contributions shall be applied as provided in R.S. 11:105(C).

Acts 2004, No. 631, §1, eff. July 5, 2004; Acts 2008, No. 445, §1, eff. June 30, 2008; Acts 2009, No. 296, §1, eff. June 30, 2009.



RS 11:107.1 - Funding deposit account

§107.1. Funding deposit account

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds, hereinafter referred to in this Section as "systems":

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The Municipal Employees' Retirement System of Louisiana.

(4) The Parochial Employees' Retirement System of Louisiana.

(5) The Registrars of Voters Employees' Retirement System.

B.(1) There shall be established a funding deposit account for each system to which this Section applies. Such account shall be credited and charged solely as provided in this Section.

(2) The balance in the account shall be set equal to zero as of December 31, 2008.

(3) Notwithstanding any provision of this Subpart to the contrary, for any fiscal year ending on or after December 31, 2008, in which the board of trustees of a system elects or previously elected to set the net direct employer contribution rate higher than the minimum recommended rate pursuant to this Subpart, all surplus funds collected by the system shall be credited to the system's funding deposit account.

C. The funds in the account shall earn interest annually at the board-approved actuarial valuation interest rate, and such interest shall be credited to the account at least once a year.

D. Beginning with the first valuation on or after December 31, 2008, the board of trustees of each system may in any fiscal year direct that funds from the account be charged for the following purposes:

(1) To reduce the unfunded accrued liability as prescribed in this Subpart.

(2) To reduce the present value of future normal costs for systems using an aggregate funding method.

(3) To pay all or a portion of any future net direct employer contributions.

E. In no event shall the funds charged from the account exceed the outstanding account balance.

F. If the board of trustees of a system elects to charge funds from the funding deposit account pursuant to Paragraph (D)(3) of this Section, the percent reduction in the minimum recommended employer contribution rate otherwise applicable shall be determined by dividing the interest-adjusted value of the charges from the funding deposit account by the projected payroll for the fiscal year for which the contribution rate is to be reduced.

G. For funding purposes, any asset value utilized in the calculation of the actuarial value of assets of a system shall exclude the funding deposit account balance as of the asset determination date for such calculation.

H. For all purposes other than funding, the funds in the account shall be considered assets of the system.

Acts 2009, No. 296, §1, eff. June 30, 2009.



RS 11:107.2 - Employer contributions; maintaining rates; reducing rate decreases; Firefighters' Retirement System; Municipal Police Employees' Retirement System

§107.2. Employer contributions; maintaining rates; reducing rate decreases; Firefighters' Retirement System; Municipal Police Employees' Retirement System

A. The provisions of this Section shall apply to the following statewide public retirement systems or funds, hereinafter referred to in this Section as "systems":

(1) The Firefighters' Retirement System.

(2) The Municipal Police Employees' Retirement System.

B. Notwithstanding the provisions of R.S. 11:103 and 104, in any fiscal year during which the recommended net direct employer contribution rate would otherwise be decreased for any system, the board of trustees of the system is hereby authorized to either:

(1) Maintain the previous fiscal year's net direct employer contribution rate at the time that the decrease would otherwise occur according to R.S. 11:103.

(2) Set the employer contribution rate at any point between the previous year's net direct employer contribution rate and the recommended net direct employer contribution rate that would otherwise occur pursuant to R.S. 11:103.

C. Any excess funds resulting from the board's exercise of its authority pursuant to Subsection B of this Section shall be combined with any contribution surplus, or offset by any contribution shortfall, and the resulting balance, if greater than zero, shall be applied, until exhausted, exclusively for and in the order of the following purposes:

(1) To reduce the outstanding balance of any unfunded accrued liability existing as of the end of Fiscal Year 1988-1989, if any; however, the future payments for such unfunded accrued liability shall continue to be made according to the original amortization schedule established in compliance with the requirements of Article X, Section 29(E)(3) of the Constitution of Louisiana until the outstanding balance is fully liquidated.

(2) To reduce the outstanding amortization charge base or bases with the greatest number of outstanding payments; however, the future payments on the base or bases shall continue to be made according to the original amortization schedule until the outstanding balance is fully liquidated.

D. The board's exercise of its authority pursuant to Subsection B of this Section shall not cause the employer contribution rate to exceed fifteen percent in any fiscal year.

Acts 2011, No. 238, §1, eff. June 30, 2011.



RS 11:108 - Repealed by Acts 2013, No. 184, §5.

§108. Repealed by Acts 2013, No. 184, §5.



RS 11:121 - Creation; purpose

CHAPTER 3. PUBLIC RETIREMENT SYSTEMS'

ACTUARIAL COMMITTEE

§121. Creation; purpose

A. The Public Retirement Systems' Actuarial Committee is hereby created within the Department of the Treasury, effective July 1, 1988.

B. The legislature recognizes that the fiscal integrity of the state and statewide public retirement and pension systems, plans, and funds is a priority and is necessitated by the current financial condition of the systems, plans, and funds. This actuarial committee is created with the intent that a plan can be developed to insure orderly and consistent strategies for continuing development and growth that will attain and maintain the soundness of the systems, plans, and funds. The purpose of this Chapter is to provide an entity to advise and coordinate this ongoing process and to report to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget all findings and recommendations.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:122 - Committee; membership

§122. Committee; membership

The actuarial committee shall consist of the following voting members:

(1) The state treasurer, ex officio, or his designee, as a voting member.

(2) The commissioner of administration, ex officio, or his designee, as a voting member.

(3) The legislative auditor, ex officio, or his designee, as a voting member.

(4) An actuary who represents the state retirement systems, selected by a majority of the directors of the state retirement systems, as a voting member.

(5) An actuary who represents the statewide retirement systems, selected by a majority of the directors of the statewide retirement systems, as a voting member.

(6) The president of the Senate, ex officio, or his designee, as a voting member.

(7) The speaker of the House of Representatives, ex officio, or his designee, as a voting member.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1989, No. 145, §1, eff. July 1, 1989; Acts 1991, No. 1038, §1; Acts 1993, No. 342, §1; Acts 2001, No. 154, §§1 and 2, eff. July 1, 2001; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:123 - Compensation and expenses

§123. Compensation and expenses

The members of the committee shall serve without compensation, except for the legislative members, who shall receive their per diem as for attendance at any other legislative meeting, and from the same source.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 1997, No. 1435, §1; Acts 2001, No. 154, §1, eff. July 1, 2001; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:124 - Quorum

§124. Quorum

Six voting members of the committee shall constitute a quorum for the transaction of official business. All official actions of the committee shall require the approval of a majority of the members present and voting unless a greater number is specified by statute.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 1993, No. 342, §1; Acts 2001, No. 154, §1, eff. July 1, 2001; Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:125 - Meetings

§125. Meetings

The committee shall meet as necessary, and shall assist and report to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:126 - Officers

§126. Officers

The members shall elect biennially from their membership, a chair and a vice chair, and such other officers as the committee may deem advisable. No member shall serve as chair for more than four consecutive years.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:127 - Duties

§127. Duties

A. The committee shall review and study, on a continuing basis, actuarial assumptions, funding methods, the unfunded liability determined by those methods, the amortization methods to reduce such unfunded liability, and such other matters as the committee deems appropriate. It shall make recommendations, subject to the unanimous approval of the committee, to the retirement systems, plans, and funds and to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget.

B. The committee shall adopt, each year, an official valuation of each state or statewide public retirement system which shall be derived and revised only as provided in this Section.

C. The actuaries for the public retirement systems, plans, and funds and for the legislative auditor shall submit annual actuarial valuations to the committee. The committee shall review and analyze all the assumptions and valuations submitted. The committee shall, with the consent of a majority of members present and voting, approve a single valuation for each public retirement system, plan, or fund. Once consent of the members is obtained, the actuarial valuations in the form of the official valuations adopted by the committee shall be submitted to the House and Senate committees on retirement and the Joint Legislative Committee on the Budget.

D. Each agency represented by a member of the committee shall provide clerical staff and clerical support as requested by any member of the committee in fulfillment of the duties of the committee.

Acts 1988, No. 81, §2, eff. July 1, 1988; Acts 1991, No. 1038, §1; Acts 1993, No. 342, §1; Acts 2001, No. 154, §1, eff. July 1, 2001; Acts 2010, No. 874, §1, eff. July 1, 2010.



RS 11:131 - PROVISIONS AFFECTING MORE

CHAPTER 4. PROVISIONS AFFECTING MORE

THAN ONE SYSTEM

PART I. SPECIAL PROVISIONS RELATING TO AGE

§131. Repealed by Acts 1995, No. 682, §2.



RS 11:132 - Scope of application and precedence

§132. Scope of application and precedence

The provisions of R.S. 11:131 shall take precedence over and supersede the provisions of any other law to the extent that such provisions are inconsistent with the provisions thereof.

Redesignated from R.S. 42:672 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:133 - Compulsory retirement prohibited; exceptions

§133. Compulsory retirement prohibited; exceptions

A. Except as provided in Subsection B of this Section, in accordance with the provisions of the federal Age Discrimination in Employment Act, no employee of the state of Louisiana, or any political subdivision thereof, or of any district, board, commission, or other agency of either, or of any other such public entity shall be separated from the public service by his appointing authority because of the employee having attained any particular age following employment by the appointing authority.

B.(1) Notwithstanding the provisions of Subsection A of this Section, as allowed by the federal Age Discrimination in Employment Act, law enforcement personnel and firefighters employed by the state or any political subdivision thereof, except elected officials and department heads appointed by the governor who shall remain covered by the provisions of Subsection A of this Section, who shall have attained the age of sixty-five years shall be separated from public service by the appointing authority. However, in any case in which the appointing authority certifies that the continuance in service of the employee who shall have attained the age of sixty-five years or over would be advantageous to the public service by reason of his expert knowledge and qualifications, such employee may be continued in public service by his appointing authority beyond the age of sixty-five years for periods of one year.

(2) In accordance with the federal Age Discrimination in Employment Act, the provisions of Paragraph (1) of this Subsection shall terminate on December 31, 1993.

Acts 1958, No. 54, §§1, 2. Amended by Acts 1978, No. 160, §1, eff. June 29, 1978; Acts 1987, No. 264, §1, eff. July 5, 1987; Redesignated from R.S. 42:691 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:141 - Retention of credits

PART II. GENERAL PROVISIONS

SUBPART A. CREDITS, CREDITABLE SERVICE, RECIPROCITY

§141. Retention of credits

Any person who is a member of any actuarially funded system paid for in whole or part from public funds, other than the State Employees' Retirement System of Louisiana, the Louisiana School Employees' Retirement System of Louisiana, and the Teachers' Retirement System of Louisiana, and who transfers to other public employment where he is no longer eligible for membership in the original retirement system but becomes a member of another actuarially funded system paid for in whole or part from public funds and who has creditable service in the first system for at least ten years, shall have the right to retain membership in the first system, and in the event he becomes eligible for retirement under this second system he shall be entitled to receive a pro rata benefit from each system, each such benefit to be calculated on the years of creditable service and the formula in use in the system from which the benefit is paid.

Acts 1968, No. 525, §1; Redesignated from R.S. 42:696 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:142 - Reciprocal recognition of credited service in state, parochial, and municipal systems

§142. Reciprocal recognition of credited service in state, parochial, and municipal systems

A. A member of any state, municipal, or parochial retirement system with membership service credit in any other state, municipal, or parochial retirement system, or an eligible survivor of a member, shall have the option of combining all service for which the member has credit in every such retirement system in order that eligibility for regular retirement, disability retirement, and survivor's benefits may be acquired, subject to the limitations of this Section; however, such other credited service shall not be recognized until and unless the member has earned at least six months service credit in the member's current system.

B. To exercise such option, a member shall make application to the system in which he is currently contributing or to which he last contributed if he is not actively contributing to any system at the time of application, or an eligible survivor shall make application to the system in which the member last contributed. The application shall contain the name of all other retirement systems in which the member claims membership service credit and any other necessary information. When the system receives the application it shall forward a copy thereof to each other retirement system in which the member claims credit. Each such application shall contain such information as is mutually agreed upon by the retirement systems involved. Each retirement system receiving the application shall certify to each other retirement system in which the member claims membership service credit the official membership service credit in that retirement system, including specific dates of such service, provided that certification of such agreements for reciprocal service shall be approved by the board of trustees of each such system when application is made by a survivor.

C. Each of the retirement systems shall keep and retain complete, permanent records on each member, and also shall retain and maintain all contributions and liabilities for service performed by the member in that retirement system.

D. Eligibility for disability or regular retirement, or for survivor's benefits, shall require the member to meet the highest age and years of service requirements of each system in which he has membership service credit; however, service in any one system sufficient to meet the eligibility requirements of that system shall qualify the member for benefits from that system, but, for the purposes of benefits under this Section, no member shall be eligible to receive benefits from any system so long as he is contributing to another system.

E. The retirement system in which a member covered by this Section is currently active or in which the member had last actively contributed shall be responsible for coordinating with other retirement systems in which credit is held by promptly notifying each such system when a covered member ceases to be an active member due to resignation, or by death in service, or by application for service or disability retirement or when an inactive member becomes eligible for benefits by reason of attainment of age.

F. Each system in which a member has membership service credit shall compute the benefits due from that system using its benefit formula in effect on the date of retirement, or on the date of death while in service, and in addition, the following provisions shall apply:

(1) Only the compensation and years of service actually earned or credited while in that system shall be used in this computation.

(2) If the benefit computation of any system requires the use of a minimum number of years, and the member has credit in the system for fewer than the minimum number of years, the benefit shall be a pro rata portion, based upon the membership service actually to his credit in this system, of what the benefit would be if he had credit for the minimum required years of membership service.

(3) If two or more systems provide a lump sum benefit as part of the formula benefit, as in the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, and the School Employees' Retirement System of Louisiana, but not limited to these systems, each such system shall pay only that percentage of the additional lump sum benefit that credited service in that system represents of total credited service with respect to all of the systems which provide an additional lump sum benefit; however, in no instance shall the total additional lump sum benefit payable by all of the systems be less than the greatest lump sum benefit payable by any of them, and if the total benefit payable as above provided is less than such greatest lump sum benefit, the system having the greatest lump sum benefit shall pay the difference.

(4) Each system shall notify each other system in which the member has membership service credit of the amount of benefits payable by it and show the computation of such benefit.

(5) All of the retirement systems involved may agree that benefit payments will be made by one system, and that each other system will make appropriate reimbursement to the system making the payment of the amount attributable to it.

G. No more than one year of membership service shall be credited for any one calendar or fiscal year, and there shall be no duplication of membership service credit for any period, including military service. No more than a total of four years of military service shall be credited unless five years of such credit has been obtained under the rules applicable in a system, in which instance a maximum of five years shall be credited. In the event of duplication of military service credit in more than one system or a total credit for military service in excess of five years, the retirement systems involved shall mutually agree on an appropriate procedure to assure that maximum credit in all systems does not exceed five years.

H.(1) The total benefits payable from all systems, plus primary employee social security benefits then available by reason of the fact that social security is a part of any of the retirement systems involved, shall not exceed:

(a) One hundred percent of the highest average compensation on which benefits are based, computed in accordance with Subsection F above.

(b) The highest benefit that any one of the systems would provide if all service had been credited in that system.

(2) If the total computation exceeds either (a) or (b) above, then each retirement system shall reduce the benefits to be paid by it in the proportion its benefits represent of total computed benefits.

I. Membership in any state, municipal, or parochial retirement system for which his employment makes him eligible for membership shall not be denied any employee by reason of attained age if his credited service in another state, municipal, or parochial retirement system, together with his prospective employment in that system until normal retirement age, would make him eligible for regular retirement benefits.

J. A board of trustees shall have the right to modify or terminate any transfer agreement it has entered into with another system where necessary to comply with this or any future law, or to reflect a policy of the board which is in compliance with laws enacted by the legislature and each board shall adopt such rules and regulations as are necessary to carry out the provisions and intent of this Section. Each board of trustees shall adopt such rules and regulations and establish such records and procedures of proof, not in conflict herewith, as are necessary to carry out the provisions and intent of this Section.

K. In those retirement systems where thirty-six months or three years is used in the computation of average compensation, the average salary shall be computed on the actual time in the retirement system when the person has less than thirty-six months of service but eighteen or more months of service credit.

L. Prior to retirement from any system, a member may cancel an application for reciprocal recognition of service credit by notifying in writing each system in which he has credit of his cancellation of his application.

Added by Acts 1970, No. 36, §2. Amended by Acts 1971, No. 167, §1; Acts 1972, No. 46, §1; Acts 1975, No. 548, §1; Acts 1976, No. 416, §1, eff. Jan. 1, 1977; Acts 1978, No. 344, §1; Acts 1979, No. 103, §1; Acts 1985, No. 620, §1; Acts 1990, No. 50, §1; Redesignated from R.S. 42:697 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 209, §1; Acts 1997, No. 932, §1, eff. retroactive to Oct. 24, 1995.

{{ NOTE: SEE ACTS 1984, No. 733, §2.}}



RS 11:143 - Transfers between systems

§143. Transfers between systems

A. As provided in Subsection G of this Section, any person who is in active service and is a member of any public retirement or pension system, fund, or plan maintained primarily for officers and employees of the state of Louisiana or of any political subdivision thereof, or of any district, board, commission, or other agency of either, or of any other such public entity who has been a member of such system, fund, or plan for at least six months and who has membership credit in or who transferred service credit from any other such system, fund, or plan shall have the option of transferring all of his credit from every such system, fund, or plan to the system, fund, or plan he is currently contributing to or to the system to which he last contributed.

B. All credit that the employee had in the system, fund, or plan from which he is transferring, whether regular service credit, prior service credit, military service credit, or other credit, shall be transferred, except as provided below:

(1) In the event that the member has six months or more of concurrent service in the transferring and receiving systems, the concurrent service in the transferring system and the funds attributable to such service shall remain in the transferring system.

(2) In the event that the member has less than six months of concurrent service in the transferring and receiving systems, the concurrent service in the transferring system shall be canceled and the funds attributable to such service shall be transferred to the receiving system.

C. Except as provided in Paragraph (D)(6) of this Section and notwithstanding any provision of law to the contrary, the system, fund, or plan from which the person transfers such credit shall transfer to the receiving system, fund, or plan an amount which is the lesser of the following:

(1) The greater of, the actuarial cost to the receiving system for the service transferred, or all employee contributions from the transferring system.

(2) All employee contributions, all employer contributions, provided that in any system, fund, or plan, where the employer contribution is not a fixed percentage of the employee's earnings, an employer contribution which is equal to the employee contribution, in addition to a sum, representing interest, equal to the board-approved actuarial valuation rate of the transferring system, fund, or plan compounded annually, of all contributions per annum for each year of contribution to the date of transfer.

D.(1) In the event that the amount of funds transferred is less than the actuarial cost of the service transferred in the receiving system, the person transferring, except as provided for herein, shall pay the deficit or difference including the interest thereon at the board-approved actuarial valuation rate of the receiving system.

(2) In lieu of paying the deficit or difference plus interest, the person may at his option, but only at the time of transfer, be granted an amount of credit in the receiving system, fund, or plan which is based on the amount of funds actually transferred by the transferring system, fund, or plan plus any additional funds less than the deficit paid by the member.

(3) If the person transferring had any free service credit in the transferring system, he may transfer said service to the receiving system, but only upon payment of the employer and employee contributions that would have been paid if he had been a member of the receiving system at the time of service, plus interest thereon at the board approved actuarial valuation rate of the receiving system from date of such service until paid.

(4) Except as provided in Paragraph (5) of this Subsection, in the event that a person completes a transfer under the provisions of this Section, the retirement percentage factor of the transferring system shall be used to calculate his retirement benefit based on the number of years transferred.

(5) If the accrual rate of the receiving system is greater than the accrual rate of the transferring system, a person executing a transfer pursuant to the provisions of this Section may elect to purchase the accrual rate of the receiving system applicable to the member on the date of such purchase for the purpose of applying that accrual rate to the transferred service credit by paying an amount calculated on an actuarial basis which totally offsets the increase in accrued liability of the receiving system resulting from the accrual rate adjustment.

(6) Any member of the Louisiana judiciary who took office prior to July 1, 1986, and who transfers service credit from the District Attorneys' Retirement System to another retirement system shall not be required to pay the actuarial cost for such transfer between systems, and the actuarial cost of such transfer shall be paid from the interest earnings of the receiving system which exceed the actuarially projected interest earnings in the fiscal years following such transfer.

E. After the date on which the transfer is completed, the system, fund, or plan from which the member transfers shall have no future liability with respect to the person who transferred.

F.(1)(a) Except as provided in Paragraph (2) of this Subsection, any member who transfers credit to the system, fund, or plan to which he last contributed shall be subject to the provisions of this Paragraph.

(b) A member shall be allowed to execute a reverse transfer only one time, and the transfer must be executed immediately prior to retirement from the receiving system.

(c) The request for a reverse transfer shall be accompanied by the member's application for retirement from the receiving system. On the day of the transfer, the member must terminate employment that made him eligible to be a member of the transferring system, and the member's date of retirement shall be made effective on the next business day following the transfer.

(d) The member shall be allowed to apply such transferred credit toward attainment of the retirement eligibility requirements of the receiving system.

(e) Any member who would not be eligible to retire from the receiving system after the transfer shall not be eligible to execute such a transfer under the provisions of this Paragraph.

(f) Any member who executes a reverse transfer and is reemployed by an employer who is covered by the transferring system shall be ineligible for membership in the transferring system after the effective date of the transfer.

(g) After the transfer is executed, the member who is transferring credit shall be ineligible for active contributing membership in the receiving system, unless the member is both:

(i) Employed in a capacity which would require membership in the receiving system as a condition of employment.

(ii) Compliant with all applicable provisions of law regarding the reemployment of a retiree.

(h) A reverse transfer shall be subject to the provisions of Subsection D of this Section.

(2)(a) The provisions of this Paragraph shall apply only to persons who are not state employees and only to applications for transfer submitted to the receiving system on or before December 31, 2013.

(b) Any person to whom this Section applies may execute a reverse transfer from the retirement system to which he is currently contributing to any other system to which he previously contributed if at the time he began contributing to the current system he was legally permitted to elect instead to remain a contributing member of the previous system.

(c) The member shall be allowed to apply such transferred credit toward attainment of the retirement eligibility requirements of the receiving system.

(d) After the transfer is complete, the member shall be an active, contributing member of the receiving system.

G.(1) Each board of trustees or other such governing board shall adopt such rules and regulations, not in conflict herewith, as are necessary to carry out the provisions and intent of this Section and to prevent any duplication of credit.

(2) No governing authority shall approve a transfer in which the transferred amount is less than one hundred percent of the increase in accrued liability to the receiving system created by such transfer; however, the person can pay the difference in the assets to be transferred and the actuarial cost to the receiving system.

(3) The transfer of service credit and funds out of a system shall be at the sole option of the member.

H.(1) A member of a receiving system, fund, or plan must make a written application to the receiving system, fund, or plan requesting a transfer under this Section.

(2)(a) In the event that a member dies after a written application for a transfer under this Section is received in the office of a receiving system, fund, or plan which normally accepts such transfers, such system, fund, or plan shall complete the transfer, and it shall be considered as completed the day before the death of the member.

(b) A survivor, heir, or the estate of a deceased person or member shall not be allowed to request a transfer under this Section.

Acts 1984, No. 733, §1; Acts 1985, No. 462, §1; Acts 1987, No. 725, §1; Acts 1988, No. 749, §1; Acts 1990, No. 233, §1; Redesignated from R.S. 42:697.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1112, §1; Acts 1997, No. 582, §1, eff. Jan. 1, 1999; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 2001, No. 1079, §2, eff. July 1, 2001; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2013, No. 365, §§1 and 2, eff. June 30, 2013.

{{ NOTE: See Acts 1984, No. 733, §2.}}

NOTE: See Acts 2013, No. 365, §2 regarding certain transfers of service credit from the New Orleans Fire Fighters' Pension and Relief Fund to the Firefighters' Retirement System.



RS 11:144 - Repayment of refunded contributions

§144. Repayment of refunded contributions

A. For purposes of R.S. 11:142 and 143, a member of any state, parochial, or municipal retirement system having credit for at least six months in any such system may repay refunded contributions, plus compounded interest at the board-approved actuarial valuation rate thereon from date of refund until paid, to any other state, parochial, or municipal retirement system in order to reestablish such credited service.

B. In lieu of repaying refunded contributions to reestablish credit in the system to which he previously belonged, a member of the Louisiana State Employees' Retirement System who has received a refund of contributions from the Employees' Retirement System of Baton Rouge may purchase directly from the Louisiana State Employees' Retirement System all or a portion of the service he had accrued in the municipal system. The member shall pay to the system for the service credit to be purchased all actuarial costs of such purchase calculated on an actuarial basis in accordance with R.S. 11:158(C), and the member shall be granted an amount of service credit in the system based on such payment.

Added by Acts 1972, No. 47, §1. Amended by Acts 1976, No. 416, §1, eff. Jan. 1, 1977; Acts 1979, No. 103, §1; Acts 1984, No. 733, §1; Acts 1989, No. 213, §1; Acts 1990, No. 104, §1, eff. June 29, 1990; Redesignated from R.S. 42:697.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1234, §1.



RS 11:144.1 - Repayment of refunded contributions; merged retirement systems

§144.1. Repayment of refunded contributions; merged retirement systems

Any person who: (1) was a member of a public retirement system, and (2) who terminated his membership in such system and received a refund of contributions, and (3) who thereafter becomes a member of a state or statewide public retirement system shall be eligible to repay the refunded contributions to the system in which he is an active contributing member, provided the system from which the member received the refund has been merged into his current system and the former system is not in existence with respect to receiving the repayment of refunds. Any such repayment of refunds, and the credit granted relative thereto, shall be on an actuarial basis and in compliance with all other pertinent laws governing the repayment of refunds to the extent that such laws do not conflict with the provisions set forth in this Section.

Acts 1995, No. 1234, §1.



RS 11:145 - Creditable service of certain elected officials

§145. Creditable service of certain elected officials

A. Notwithstanding any other provision of law to the contrary, any person who is now or who hereafter is elected to public office and who is now or hereafter becomes a member of the Louisiana State Employees' Retirement System or any other retirement system for public employees which is supported in whole or in part out of funds of the state of Louisiana or of any parish, municipality, or other political subdivision thereof and who loses any one or more months of creditable service in such system or systems by reason of the adoption of Act 569 of 1966 or any other legislation heretofore or hereafter enacted which shortens or has the effect of shortening a term of office to which such person is elected shall be granted a credit in such retirement system or systems equal to the creditable service lost for such cause. In order to obtain such credit the member shall make application therefor to the board of trustees of the retirement system of which he is a member and shall submit evidence of the period for which he seeks credit and the reason or reasons therefor. In addition, the member shall pay into the system employee and employer contributions equal to the amount of such contributions that would have been paid had he not lost said period of service in the manner hereinabove specified.

B. Any member of the legislature who transferred service credit from the Parochial Employees' Retirement System into this system shall be eligible to transfer such service credit from this system to the Parochial Employees' Retirement System, provided such service credit is transferred on an actuarial basis.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1981, No. 476, §1; Redesignated from R.S. 42:697.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1112, §1.



RS 11:146 - Credit for certain Louisiana State University service

§146. Credit for certain Louisiana State University service

A. Any person who is now and has been a contributing member for at least eighteen months of any actuarially funded retirement system in this state which is supported in whole or in part with public funds shall be eligible to obtain credit in the system of which he is a member for all service rendered with Louisiana State University during that period of time when the university had a nonfunded university retirement plan, or during that period of time when the member was in a retirement system for federal employees, if such person had at least eighteen months of service with Louisiana State University during such time or at least eighteen months in a retirement system for federal employees, provided the member pays into the system an amount which on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the service credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the purchase of the service credit. However, the service hereby purchased shall not include military service credit.

B. In order to receive such credit, the member shall make application to the governing authority of the system in which he seeks to obtain the credit and shall furnish a detailed statement of all service for which credit is claimed, in such form as the board requires.

C. Credit obtained under the provisions of this Section shall be usable solely for purposes of meeting the eligibility requirements for retirement from the system of which the person is a member.

Added by Acts 1978, No. 712, §1; Acts 1990, No. 239, §1; Redesignated from R.S. 42:697.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:147 - Elected public officials serving less than a full term of office because of the 1974 Constitution of Louisiana

§147. Elected public officials serving less than a full term of office because of the 1974 Constitution of Louisiana

Notwithstanding any other provision of law to the contrary, but in accordance with applicable laws relative to the receipt of service credit which are not in conflict herewith, any elected public official who was elected to and served a full term of office, but whose term of office was less than a full normal period as a result of the adoption of the 1974 Constitution of Louisiana, shall receive, without the necessity of additional contributions therefor, service credit in the applicable public retirement system of which he is a member, for the full number of years which he would have served during such term but for the adoption of the 1974 Constitution of Louisiana.

Added by Acts 1979, No. 128, §1; Redesignated from R.S. 42:697.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:148 - Membership age limitations

§148. Membership age limitations

A.(1)(a) The purpose of this Section is to provide uniform membership age limitations for public retirement systems and pension funds.

(b) The provisions of this Section are applicable with respect to all retirement systems and pension funds maintained basically for public officers and employees of the state, its agencies, and political subdivisions.

(c) The provisions of this Section take precedence over any conflicting provisions contained within the laws governing the retirement systems and pension funds referenced in Subparagraph (b) of this Paragraph, provided that the restrictions contained herein shall be inapplicable with respect to elected public officials.

(2) Except as provided in Subsection B of this Section, any person under the age of sixty years, who is otherwise eligible, shall, as a condition of employment, belong to the retirement system or pension fund referenced in Subparagraph (b) of Paragraph (1), which is applicable to his employment.

B. The provisions of Subsection A of this Section shall be inapplicable with respect to any employee whose retirement would be governed by the Louisiana State Police Retirement System, the Municipal Police Employees' Retirement System or any other public retirement system or plan maintained for law enforcement personnel or firefighters, the Sheriffs' Pension and Relief Fund, the provisions within the Louisiana State Employees' Retirement System governing employees of the Department of Public Safety and Corrections or the provisions within the Louisiana Employees' Retirement System governing wildlife and fisheries agents, R.S. 11:581 et seq.

C.(1) Any person who on September 7, 1979, is over sixty years of age and who is not a member of a system or fund referenced in Subparagraph (b) of Paragraph (1) solely by reason of being over the former applicable age limit for membership at the time of employment, but who was less than sixty years of age at said time of employment, may, at his option, become a member of such system or fund if it is possible for him to gain a minimum of ten years credit by the end of the fiscal year in which he attains the age of seventy years.

(2) Any person who becomes a member under authority of this Subsection may receive credit in his system or fund for such service rendered prior to becoming a member. In order to receive this credit, there shall be paid into the system or fund, within one year of becoming a member, a sum equal to the employee and employer contributions that could have been paid had such person been a member at the time the service was rendered, based on contribution rates in effect at the time of application for credit, plus five percent interest thereon, compounded annually from date of service until paid. The employer shall pay the employer contributions plus interest thereon, but only if the employer did not pay social security or any other type of retirement on behalf of the employee.

D. The mandatory membership requirements set forth in this Section shall be inapplicable with respect to any person who on September 7, 1979, was publicly employed and who on said date was under the age of sixty years but who was over the membership age limitation at the time of employment, for so long as such person continues in public employment covered by the retirement system which was applicable to his employment on September 7, 1979. Continued membership after September 7, 1979, for any such person shall be optional with such person. If an election is made to withdraw, it shall be irrevocable. If an election is made to withdraw on or before September 12, 1981, the retirement system shall return to any such person an amount equal to his employee contributions.

Added by Acts 1979, No. 567, §1. Amended by Acts 1980, No. 836, §1; Acts 1982, No. 194, §1; Redesignated from R.S. 42:697.6 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2012, No. 227, §1.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:149 - Reemployment of retirees

§149. Reemployment of retirees

A. Notwithstanding any other provision of law to the contrary, any person who retires from employment with a department of state government as defined in Title 36 of the Louisiana Revised Statutes of 1950, shall, upon reemployment by the same department of state government, be governed, with respect to retirement, by the laws governing the retirement system from which he retired.

B. Any person who retires under any early retirement incentive plan of the state of Louisiana for state employees shall not be reemployed by any department of state government for two years after the effective date of their retirement. The provisions of this Subsection shall not apply to seasonal fire fighting personnel employed by the office of forestry in the Department of Agriculture and Forestry, and election-related personnel in the Department of State. Reemployment of election personnel shall not exceed six weeks prior to an election and two weeks following an election.

Added by Acts 1980, No. 811, §1; Acts 1987, No. 487, §1; Redesignated from R.S. 42:697.7 by Acts 1991, No. 74, §3, eff. June 25, 1991. Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 11:150 - Reciprocal recognition; applicability

§150. Reciprocal recognition; applicability

As used in R.S. 11:142 and 144 with respect to reciprocal recognition of retirement credit, the phrase "any state, municipal, or parochial retirement system" includes any public retirement system, plan or fund created or authorized to be created by any law of the state of Louisiana or by any law governing any political subdivision thereof, and specifically includes the city of New Orleans Employees' Retirement System and any other retirement system, plan or fund created under authority of the Home Rule Charter of the City of New Orleans for public employees. The provisions of this Section are retroactive to January 1, 1977.

Added by Acts 1980, No. 798, §2, eff. Aug. 1, 1980. Amended by Acts 1980, No. 836, §1; Redesignated from R.S. 42:697.8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:151 - Worker's compensation benefits; employee and employer contributions to continue

§151. Worker's compensation benefits; employee and employer contributions to continue

A. Beginning September 1, 1989, whenever any member of the Louisiana State Employees' Retirement System is receiving worker's compensation benefits while an employee and is not receiving normal service credit in the system, that member shall receive service credit for eligibility determination purposes, however this service shall not be used for computation of the retirement benefit.

B. Whenever any member of the Teachers' Retirement System of Louisiana, or the Louisiana School Employees' Retirement System is receiving worker's compensation benefits, but has not retired for disability the employee may pay contributions based on a salary not to exceed the greater of his worker's compensation benefit received from his employer or his salary at the time of qualification for worker's compensation benefits. He shall only receive pro rata service credit during any period in which the employee contributions are less than that which would have been contributed if based on the salary at the time of qualification for worker's compensation benefits. The employer shall pay the employer's contribution based on the amount on which the employee's contributions are based.

Added by Acts 1981, No. 416, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1987, No. 600, §1, eff. July 1, 1987; Acts 1988, No. 683, §1; Acts 1989, No. 582, §1; Redesignated from R.S. 42:697.9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:152 - Military service credit

§152. Military service credit

A. The provisions of this Section are applicable to persons who become members of the public retirement systems listed in Subsection B of this Section after January, 1982.

B. The provisions of this Section shall be applicable to all public state, parochial, and municipal retirement systems established by state law.

C. If credit for military service is otherwise allowed by a retirement system set forth in Subsection B of this Section, it shall only be allowable for members who leave employment covered by the retirement system to which they belong to enter the military service, and who return to employment covered by a system set forth in Subsection B within one year after release from such military service. In other respects, the terms and conditions of the receipt of such credit shall be controlled by the law governing each particular retirement system.

Added by Acts 1981, No. 889, §1, eff. Jan. 1, 1982. Amended by Acts 1982, No. 769, §2; Redesignated from R.S. 42:697.10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:153 - Credit for military service

§153. Credit for military service

A. Any member of a state or statewide public retirement system shall be eligible to purchase credit for regular or nonregular military service, subject to the provisions of this Section.

B. For purposes of this Section:

(1) Regular military service shall mean any state or federal full-time active duty military service.

(2) Nonregular military service shall mean any state or federal military service, which is not regular service, for which retirement points are assigned for participation in such service, and shall include but not be limited to duty served in the state national guard, coast guard, or any reserve component of the United States armed forces.

C.(1)(a) Any member shall be entitled to purchase credit for up to four years of either regular or nonregular military service, or a combination of both not exceeding four years total, provided an application is filed with the appropriate retirement system, together with proof of the inclusive dates of military service performed.

(b) Credit for regular service shall be based on one day of retirement credit for each day of full-time active duty service.

(c)(i) Credit for nonregular service shall be based on one day of retirement credit for each one of the member's accrued retirement points.

(ii) Any member seeking to purchase credit for nonregular military service shall also submit with his application to purchase such credit an official copy of the record of his retirement points as maintained by the member's respective military branch.

(2) In order to purchase such credit for military service, the member shall pay into the system the amount required under the provisions of R.S. 11:158. The amount to be paid shall be paid in one lump sum or in such installments as shall be agreed upon by the member and the system's board of trustees, but such amount shall be paid in full within three years after the date of application for such credit.

D.(1) No member shall be entitled to purchase credit for military service if he has previously received credit for such service in any other public retirement system domiciled in this state if he is receiving any form of retirement benefits from that system.

(2)(a)(i) Except as provided in Subparagraph (b) of this Paragraph, no member shall be entitled to purchase credit for military service if he has previously received credit for such service in any retirement system for members of the armed forces of the United States from which plan the member is drawing a regular retirement benefit.

(ii) The restriction set forth in this Subparagraph shall not apply to members who are drawing disability benefits based on twenty-five percent or less disability received as a result of military service.

(b) Any member who is receiving retirement benefits pursuant to the provisions of Chapter 1223 of Title 10 of the United States Code shall be eligible to purchase credit for military service pursuant to the provisions of this Section, and any such service being purchased may be regular or nonregular service, provided that the service being purchased was rendered prior to the initial date of employment which made him eligible to participate in the applicable Louisiana state or statewide public retirement system.

E.(1)(a) Except as otherwise provided in this Paragraph, military service shall not be used for purposes of acquiring eligibility for disability or survivor's benefits and shall only be used for purposes of acquiring eligibility for normal retirement benefits.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or any other provision of law to the contrary, any retiree who has earned benefits equal to one hundred percent of his average compensation shall be eligible to purchase credit on an actuarial basis under the provisions of this Section, but only for the limited purpose of using such credit for survivor benefits.

(2) In those systems which authorize retirement with twenty or more years of service at any age, or twenty or more years of service at age fifty, military service credit shall not be computed until after the completion of twenty full years of service. In addition, such military service credit shall not be used to meet the minimum eligibility requirement of any regular retirement of less than twenty years.

F. Military service credit shall not be used as the highest thirty-six successive months, or as the highest thirty-six joined months of employment where interruption of service occurred, in computing the average compensation for retirement benefit computation.

G. No member who has been released or discharged from service under less than honorable conditions shall be eligible to purchase credit for military service pursuant to the provisions of this Section.

H. Notwithstanding any provision of law to the contrary, a member of either the Municipal Police Employees' Retirement System or the Sheriffs' Pension and Relief Fund shall be entitled to purchase or receive credit for military service pursuant to this Section regardless of whether he has previously received credit for such service in any retirement plan for members of the armed forces of the United States, from which plan the member is drawing a regular retirement benefit, based on age and service.

I. Each state and statewide public retirement system shall cause to be promulgated such regulations as are necessary for the administration of purchases made pursuant to this Section.

J.(1) All purchases of credit for regular military service and service in the state national guard or reserve forces of the United States that were transacted on or before June 30, 1999, shall be governed by the provisions of R.S. 11:153 as that law was in force and effect on the date of the purchase.

(2) All purchases of credit for service in the state national guard, coast guard, or reserve forces, which are or were transacted between July 1, 1999 and June 30, 2001, both inclusive, shall be governed by the provisions of R.S. 11:153.1 as that law was in force and effect on the date of the purchase.

(3) The provisions of this Section shall apply to all purchases of credit for any military service transacted on and after July 1, 2001.

K. Notwithstanding the provision of this Section or any other provision of the law to the contrary, military service shall be used for the purpose of acquiring eligibility for normal benefits for those members in the Teachers Retirement System of Louisiana with twenty years of service at age sixty-five who are veterans of the Korean Conflict employed by a public school system in a parish with a population of four hundred twenty-five thousand or more and who retired between June first and June fifteenth, 2000, and who received written correspondence from the system during the month of July, 2000, regarding the system's incorrect calculation of benefits, and as to those members the prohibition against computing the military service credit until after completion of twenty full years of service shall not apply.

L. Terminated on June 30, 2005, by Acts 2003, No. 1183, §2, eff. July 1, 2003.

Added by Acts 1982, No. 769, §1; Acts 1985, No. 858, §1, eff. July 23, 1985; Acts 1991, No. 205, §1; Acts 1991, No. 607, §1; Redesignated from R.S. 42:697.11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 255, §1; Acts 1995, No. 131, §1; Acts 1997, No. 348, §1, eff. June 20, 1997; Acts 2001, No. 419, §1, eff. July 1, 2001; Acts 2001, No. 1035, §1; Acts 2001, No. 1039, §1; Acts 2003, No. 1183, §1, eff. July 1, 2003.



RS 11:153.1 - Repealed by Acts 2001, No. 419, 2, eff. July 1, 2001.

§153.1. Repealed by Acts 2001, No. 419, §2, eff. July 1, 2001.



RS 11:154 - Tax sheltering of employee contributions to retirement

§154. Tax sheltering of employee contributions to retirement

A. The provisions of this Section shall be applicable to the following public retirement systems and pension funds:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana State Police Retirement System.

(3) Louisiana School Employees' Retirement System.

(4) Louisiana School Lunch Employees' Retirement System.

(5) Louisiana Teachers' Retirement System.

(6) Assessors' Retirement Fund.

(7) Clerks' of Court Retirement and Relief Fund.

(8) District Attorneys' Retirement System.

(9) Municipal Employees' Retirement System of Louisiana.

(10) Parochial Employees' Retirement System of Louisiana.

(11) Registrar of Voters Employees' Retirement System.

(12) Sheriffs' Pension and Relief Fund.

(13) Municipal Police Employees' Retirement Systems.

(14) Firefighters' Retirement System.

(15) Harbor Police Retirement System (Port of New Orleans).

B. Each board may adopt a plan whereby the employee's contributions to the retirement system shall not be included in the employee's gross income for computation of the taxes under the provisions of the United States Internal Revenue Code. The plan shall provide that the employer pay the employee's share of the contributions directly to the retirement system. The contributions shall be treated as employer contributions only for the purposes of the Internal Revenue Code.

C. After the adoption of the plan by the board, the employer shall pay the amount of the contribution by a reduction in the salary of the employee or an offset against future salary or a combination of both. These funds shall be paid from the same source of funds which is used in paying earnings to the employee. The employee's participation in the plan shall not be optional.

D. Repealed by Acts 1997, No. 689, §2, retroactive to Jan. 1, 1993.

E. Any deductions from an employee's gross income, during the highest thirty-six consecutive months of employment prior to retirement, for purposes of tax sheltering said deductions under the provisions of this Section shall be included in the base from which retirement benefits are to be computed for the purposes of ascertaining an employee's average compensation.

Added by Acts 1982, No. 843, §1, eff. Aug. 4, 1982; Redesignated from R.S. 42:697.12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 689, §2, retroactive to Jan. 1, 1993; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2012, No. 227, §1.



RS 11:155 - Receipt of benefits

§155. Receipt of benefits

Notwithstanding any other provisions of law to the contrary and specifically the laws governing all public, state, municipal, or parochial retirement systems, allowing "optional allowances", no member, retiree, beneficiary, or survivor shall be entitled to receive his benefit in a lump sum, or actuarial equivalent lump sum, or a lump sum of equivalent actuarial value and shall only receive his benefit in equal monthly benefits payable throughout life or the legally allowed time if a shorter time is specified by the laws governing the specific retirement system, except as provided in R.S. 11:446, 783, 1150, or 1307. This Section shall not apply to the return of accumulated contributions without interest if a person terminates employment and requests such a refund under the laws applicable to the systems.

Added by Acts 1982, No. 681, §1; Redesignated from R.S. 42:697.13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996.



RS 11:156 - Deduction of employee benefit contributions from retiree benefit checks

§156. Deduction of employee benefit contributions from retiree benefit checks

Notwithstanding any other provision of law to the contrary, the employee contributions for accident and health and life insurance coverage to be payable by any member, retiree, beneficiary, or survivor participating in the Office of Group Benefits programs pursuant to Chapter 12 of Title 42, R.S. 42:801 et seq., who receives a recurring benefit payment from any public, state, municipal, or parochial retirement system shall be deducted from the retirement benefit payment. Such deductions shall be effected by the use of computer tapes prepared and furnished by the Office of Group Benefits in a form processible by the computer facility which prepares the monthly benefit payment. The retirement system shall remit such deductions directly to the Board of Trustees of the State Employees Group Benefits Program.

Added by Acts 1983, No. 259, §1; Redesignated from R.S. 42:697.14 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:157 - Firefighters' Retirement System; Municipal Police Employees' Retirement System; optional membership; refund of employee contributions; irrevocable election; reenrollment

§157. Firefighters' Retirement System; Municipal Police Employees' Retirement System; optional membership; refund of employee contributions; irrevocable election; reenrollment

A. Notwithstanding any other provision of law to the contrary, any employee, as defined in R.S. 11:2252(9) or R.S. 11:2213(11), who is employed by any municipality, parish, or fire protection district of this state which has its employees covered under the federal Social Security program and which has not previously and specifically excluded its police officers or firefighters from coverage under this federal program, may elect not to be or elect not to become a member of either state retirement system. Any member of either state retirement system who elects not to be a member shall be refunded his employee contributions which have been received by the system, without interest for the period for which he contributed to the system.

B. However, if it is subsequently determined by the state of Louisiana and the federal Department of Health and Human Services that these employees are not eligible for coverage under the Social Security program or if their coverage is otherwise terminated, they shall, if they are otherwise eligible for membership, join the Firefighters' Retirement System or the Municipal Police Employees' Retirement System, whichever is applicable to their employment.

C.(1) Any member who elects not to become a member of either retirement system set forth in Subsection A of this Section shall, before such election can become valid, execute and file with the retirement system an affidavit stating that his election not to be a member is of his own free will and is his own voluntary act and deed.

(2) Any member who files such an affidavit of election with the Municipal Police Employees' Retirement System shall not be eligible to rejoin the system while he is employed by the same municipality which has its employees covered under the federal Social Security program, unless he repays his previously refunded employee contributions, within sixty days of reenrollment in the system, in one lump sum, plus interest at the board-approved actuarial valuation rate in effect at the time of such repayment, calculated from the date of the refund until the date of repayment.

Added by Acts 1983, No. 141, §1, June 24, 1983. Acts 1984, No. 32, §1; Acts 1991, No. 643, §1, eff. July 1, 1991; Redesignated from R.S. 42:697.15 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 1999, No. 604, §1.



RS 11:158 - Purchase of service credit in public retirement systems; price

§158. Purchase of service credit in public retirement systems; price

A.(1) Effective July 1, 1986, the provisions of this Section shall govern the payment required with respect to the otherwise authorized purchase of service credit in the public retirement or pension systems, funds, and plans referenced in Subsection B of this Section.

(2) This Section does not repeal provisions relative to the purchase of service credit contained within the laws governing the covered systems, or which are otherwise applicable thereto, but it is to be controlling in cases of conflict as to the payment required in order to receive the credit.

(3) This Section is inapplicable with respect to the purchase of service credit which is in the form of a repayment of a refund.

B. The provisions of this Section are applicable to the following public retirement or pension systems, funds, and plans:

(1) Assessors Retirement Fund.

(2) Clerks' of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Pension and Relief Fund in the City of New Orleans.

(5) Firefighters' Retirement System.

(6) Louisiana School Employees' Retirement System.

(7) Louisiana State Employees' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Municipal Police Employees' Retirement System.

(10) Parochial Employees' Retirement System of Louisiana.

(11) Registrars of Voters Employees' Retirement System.

(12) Sheriffs' Pension and Relief Fund.

(13) Louisiana State Police Retirement System.

(14) Teachers' Retirement System of Louisiana.

C.(1) In order for a purchase of service credit, which is otherwise authorized, to be effective, there shall be paid into the applicable retirement or pension system, fund, or plan the greater of either:

(a) An amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the credit.

(b) The employee and employer contributions that would have been paid to the applicable system, fund, or plan, plus interest thereon, compounded annually from the time the contributions would have been paid, at the assumed actuarial valuation rate of interest of the system, fund, or plan in which the credit is being purchased.

(2)(a) The amount payable shall be calculated based on the actuarial funding method, assumptions, and tables in use by the system at the time of application for credit.

(b) The actuary may modify the assumptions utilized to reflect the effects of anti-selection.

D. Repealed by Acts 1991, No. 205, §2; ACTS 1991, No. 607, §2.

Acts 1986, No. 609, §1, eff. July 1, 1986; Acts 1991, No. 205, §2; Acts 1991, No. 607, §2; Redesignated from R.S. 42:697.16 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 850, §1; Acts 1995, No. 753, §1; Acts 1995, No. 1112, §1; Acts 2008, No. 498, §1; Acts 2012, No. 227, §1.



RS 11:159 - State superintendent of education; commissioner of higher education; participation

§159. State superintendent of education; commissioner of higher education; participation

The state superintendent of education and the commissioner of higher education shall not be required to participate in any public retirement system; however, they shall have the option of retaining membership in any state or statewide public retirement system for which they are eligible provided that their retirement benefit computation shall be in accordance with R.S. 11:231(B).

Acts 1988, No. 914, §1; Redesignated from R.S. 42:697.17 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 961, §1, eff. June 17, 1995.



RS 11:160 - Members employed in other public employment

§160. Members employed in other public employment

Any person who is a member of the Louisiana State Employees' Retirement System, who has creditable membership service of at least ten years in this system, and who becomes an employee of a political subdivision where he is no longer eligible, through transfer of his employing agency, for membership in this system, but is eligible for membership in some other public retirement system, shall have the right to remain a member of this system in lieu of membership in the other retirement system by filing a notice of election to remain in this system, in writing, with the board of trustees within thirty days after the effective date of employment, or September 7, 1990, whichever is later. Such election shall be irrevocable. The non-participating employer shall contribute to the Louisiana State Employees' Retirement System as if it were a participating employer.

Acts 1990, No. 7, §1; Redesignated from R.S. 42:697.18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:161 - Members employed in other state or public employment

§161. Members employed in other state or public employment

Notwithstanding any provision of law to the contrary, when a state employee who is in the classified service is granted an unpaid leave of absence for the purpose of allowing that employee to accept another position of state employment, that employee shall remain a member of the retirement system in which the employee was a member while serving in the classified service. Such election shall be irrevocable. The employer shall transmit both the employee and employer contributions to the appropriate retirement system on behalf of the state employee.

Acts 1991, No. 499, §1, eff. July 15, 1991; Redesignated from R.S. 42:697.19 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:162 - Classes of employees not eligible for membership

§162. Classes of employees not eligible for membership

A. The provisions of this Section shall apply to the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana State Police Retirement System, and the Louisiana School Employees' Retirement System.

B. Any other provision of law notwithstanding, as of July 1, 1991, any employee who is a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulation, shall not be or become a member of any system to which this Section applies, except as provided for in Subsection C of this Section.

C.(1) Except as provided in this Subsection, membership shall be required for a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulation, who on July 1, 1991, or thereafter, has or earns ten or more years of creditable service in his current system.

(2)(a) For purposes of this Paragraph, the Board of Elementary and Secondary Education shall promulgate rules in conformity with the Administrative Procedure Act, R.S. 49:950 et seq., to be reviewed by the House and Senate Committees on Retirement, defining "classroom teacher".

(b) Membership shall be required for a part-time, seasonal, or temporary classroom teacher who has or earns five or more years of creditable service in the Teachers' Retirement System of Louisiana.

D. Repealed by Acts 2014, No. 680, §2, June 30, 2014.

E.(1) Notwithstanding any provision of law to the contrary, no person employed in a position in an unclassified health care professional employee pool established pursuant to R.S. 17:1519.16 shall be or become a member of any system to which this Section applies.

(2) The employer shall notify each person being employed in a position in an unclassified health care professional employee pool of his ineligibility for membership in any system to which this Section applies. Each person employed in a position in an unclassified health care professional employee pool shall sign an affidavit acknowledging his ineligibility for membership in any such system and stating that he has full knowledge that he is never to receive any retirement service credit for time worked in a position in an unclassified health care professional employee pool.

Acts 1991, 3rd Ex. Sess, No. 6, §1, eff. July 1, 1991; Redesignated from R.S. 42:697.19 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1992, No. 91, §1; Acts 1992, No. 267, §1; Acts 1997, No. 104, §1, eff. July 1, 1997; Acts 2003, No. 640, §1, eff. July 1, 2003; Acts 2005, No. 223, §1, eff. July 1, 2005; Acts 2012, No. 227, §1; Acts 2014, No. 680, §2, eff. June 30, 2014.



RS 11:163 - Credit for involuntary furlough; credit for leave without pay

§163. Credit for involuntary furlough; credit for leave without pay

A.(1) Any member of a state or statewide public retirement system who is involuntarily furloughed without pay due to the temporary closure of his employer or involuntarily furloughed or placed on leave without pay due to a gubernatorially declared disaster or emergency shall be entitled to purchase service and salary credit for each day of service that he was furloughed or on such leave if such service was not credited to his account. There shall be no duplication of credit under the provisions of this Section.

(2)(a) Any member of a state or statewide public retirement system who is involuntarily furloughed without pay or placed on leave without pay on or after August 29, 2005, due to a gubernatorially declared disaster or emergency shall be entitled to purchase service and salary credit for each day of service during the period beginning on August 29, 2005, and ending on June 30, 2006, that he was furloughed or on such leave if such service was not credited to his account.

(b) There shall be no duplication of credit under the provisions of this Section.

(c) Any service and salary credit purchased pursuant to this Paragraph shall be subject to the following conditions and limitations:

(i) The purchased service and salary credit may not be used for the purpose of meeting the minimum service requirements for disability retirement.

(ii) Compensation on which the required contributions for purchase of service and salary credit are based shall be the rate of compensation in effect for the last full pay period ending on or before August 29, 2005.

(iii) The right to purchase service and salary credit pursuant to this Paragraph shall not apply to routine personnel actions or separations which are not the direct result of a gubernatorially declared disaster or emergency.

(iv) Any dispute arising under the limitations of this Paragraph shall be resolved in the sole and exclusive discretion of the board of trustees of the retirement system.

(d) The board of trustees of each state and statewide retirement system may adopt rules to implement the provisions of this Paragraph and Paragraph (C)(2) of this Section.

(e) All payment for service purchased pursuant to this Paragraph shall be remitted to the system on or before December 31, 2006.

B. Any member of the Louisiana State Employees' Retirement System who is placed on or who voluntarily takes leave without pay shall be entitled to purchase service for credit for each day that he was on leave without pay, provided there is no duplication of service credit created by such purchase.

C.(1) Except as provided in Paragraph (2) of this Subsection, any purchase of credit made pursuant to this Section shall be made by paying to the system an amount sufficient to offset any liability to the system, calculated on an actuarial basis in accordance with R.S. 11:158.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, a member who purchases service and salary credit pursuant to Paragraph (A)(2) of this Section shall pay to the system or to his employer the employee and employer contributions which would be remitted to the system by his employer if not for the involuntary furlough or leave without pay. Such contributions, if paid to the employer, shall be remitted by the employer to the system. The member shall remit the contributions in either of the following ways:

(a) At the same time and in the same amount as such contributions would be due to the system if paid by the employer. Should the employee be delinquent in remitting such contributions, his delinquent payment shall be treated in the same manner as a delinquent payment from the employer pursuant to the provisions of R.S. 11:281; however, any such contributions from a member which would have been due before December 6, 2005 shall be considered to have been made timely if received by the system on or before the date on which contributions for service and salary credit for December 2005 are due.

(b) In a lump sum payment within thirty days of the member's return to work; however, any payment made pursuant to the provisions of this Subparagraph shall be remitted to the system on or before December 31, 2006. A delinquent payment shall be treated in the same manner as a delinquent payment from the employer pursuant to the provisions of R.S. 11:281.

Acts 1992, No. 209, §1; Acts 2003, No. 866, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 45, §1, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 45, §2, relative to retroactive application.



RS 11:163.1 - Voluntary or involuntary furlough; service credit; continuation of contributions

§163.1. Voluntary or involuntary furlough; service credit; continuation of contributions

A. The provisions of this Section shall apply to the following state retirement systems:

(1) Louisiana State Employees' Retirement System.

(2) Teachers' Retirement System of Louisiana.

B. Any member of a system enumerated in Subsection A of this Section who is employed at a public college or university or by the governing board or management board of a public college or university and who is involuntarily furloughed without pay, or who voluntarily participates in such a furlough plan implemented as a result of budget reductions shall have the option of accruing service credit for any period of such furlough. The service credit accrued pursuant to this Section shall be used for calculation of benefits and for purposes of obtaining eligibility for retirement. The member shall pay the employee contributions to his employer at least monthly, and as otherwise provided by law, which the employer shall send to the system, and the employer shall pay to the system the contributions that would have been otherwise required. The amounts remitted by the employee and employer shall be based upon the amount the member's earned compensation would have been if not for the furlough. The earned compensation shall be taken into account for purposes of determining the member's average compensation.

C. Any service credit accrued pursuant to Subsection B of this Section together with any service credit purchased pursuant to R.S. 11:163 or 429 shall not exceed five years of service credit.

D. Any participant in the Optional Retirement Plan of the Teachers' Retirement System of Louisiana who is employed at a public college or university or by the governing board or management board of a public college or university and who is involuntarily furloughed without pay, or who voluntarily participates in such a furlough plan implemented as a result of budget reductions shall have the option of having remitted the employee and employer contributions which would have been remitted to the system as provided in R.S. 11:927 if not for the furlough. Both the employee and employer shall remit the required contributions pursuant to R.S. 11:927 based upon the amount the participant's earned compensation would have been if not for the furlough.

E. Any member to whom this Section applies and who avails himself of the provisions of this Section shall file an application for the continuation of contributions with the system. The system shall notify the employer of such application, and the employer shall provide any information requested by the system regarding the member's furloughed status and the duration of such furlough.

F. The provisions of this Section shall not apply to furloughs which have been mandated as a result of a declaration of financial exigency or force majeure.

G. The total number of furlough days to which this Section applies shall not exceed thirty days in any fiscal year.

Acts 2009, No. 301, §1, eff. July 1, 2009.



RS 11:164 - Part-time public officials

§164. Part-time public officials

A. Except as provided in Subsection B of this Section, the following elected or appointed officials are hereby deemed to be part-time public servants who, based on such part-time service, shall not participate in, or receive credit for service in, any public retirement system, fund, or plan sponsored by the state of Louisiana or any instrumentality or political subdivision thereof:

(1) Any legislator or any member of a school board, levee board, police jury, or parish council.

(2) Any member of a city council, city-parish council, or town council or any alderman or any constable.

(3) Any member of a board or commission established by the state of Louisiana or any instrumentality or political subdivision thereof.

B.(1) The provisions of Subsection A of this Section shall not apply to any person who is serving on January 1, 1997, in any elected or appointed position set forth in Subsection A of this Section and who is also a member on January 1, 1997, of a retirement system covering that position.

(2)(a) For any person to whom Paragraph (1) of this Subsection applies and who is elected to the legislature on or after July 1, 2011, the accrual rate shall be two percent for any creditable service earned as a legislator on or after that date. Furthermore, the additional one percent accrual rate provided pursuant to R.S. 24:36(A) shall not apply to any such person.

(b) The provisions of this Paragraph shall not apply to any person serving in the legislature on June 30, 2011.

(c) The provisions of this Paragraph shall not apply to any person to whom R.S. 11:191(C) applies. For such persons, no service credit shall accrue for service as an elected member of the legislature.

C. The provisions of Subsection A of this Section shall not apply to participation in the Louisiana Public Employees Deferred Compensation Plan, or its successor.

Acts 1996, 1st Ex. Sess., No. 59, §1, eff. Jan. 1, 1997; Acts 2011, No. 377, §1, eff. June 30, 2011.



RS 11:165 - Funds or benefits payable to a succession

§165. Funds or benefits payable to a succession

When funds or benefits are payable to the succession of a deceased member or retiree of a state or statewide retirement system, the retirement system shall be considered an employer for purposes of R.S. 9:1515, and the funds or benefits may be paid to the surviving spouse or major child in accordance with that statute, regardless of whether the funds or benefits were payable to the deceased member or retiree himself, or only to his succession.

Acts 1997, No. 8, §1, eff. July 1, 1997.



RS 11:166 - Secretaries of appointed or elected chiefs of police; membership

§166. Secretaries of appointed or elected chiefs of police; membership

A. It is hereby recognized that on and before August 29, 1986, all secretaries to appointed or elected chiefs of police were members of the Municipal Employees' Retirement System, sometimes hereafter referred to as the "old system"; and that Act No. 605 of the 1986 Regular Session, effective August 30, 1986, caused such secretaries to become eligible for membership in the Municipal Police Employees' Retirement System, sometimes hereafter referred to as the "new system"; and that, because of such eligibility, each covered secretary had ninety days according to R.S. 11:1752(C), to either provide written notice to remain in the old system or transfer to the new system. It is further recognized that Act No. 605 also allowed covered secretaries to transfer their service credit from the old system to the new system, but only upon first paying the actuarial cost of the transaction. It is further recognized that some secretaries believed, in good faith, that they could remain in the old system without taking any action to affirm that option; and, therefore, some have remained enrolled in the old system, without providing the requisite ninety-day notice, although they should have been transferred to the new system. It is further recognized that the failure to transfer such secretaries may lead to their eventual disqualification from membership in the old system and subsequent enrollment in the new system; and that such enrollment may deprive each such secretary of the most efficient use of service credit in either the old system or the new system.

B. Any secretary to an appointed or elected chief of police who remained enrolled in the Municipal Employees' Retirement System after the enactment of Act No. 605 of the 1986 Regular Session, but without submitting the written notice required by R.S. 11:1752(C), is hereby deemed to have provided such notice. Any such secretary shall have the option of remaining a member of the Municipal Employees' Retirement System or transferring membership and credit to the Municipal Police Employees' Retirement System, and any such transfer shall be subject to the provisions of R.S. 11:143.

Acts 1999, No. 712, §1.



RS 11:171 - Submission of reports to legislature

SUBPART B. ACTUARIAL STATEMENTS AND REPORTS

§171. Submission of reports to legislature

A. Each actuarially funded state, municipal, parochial, or other retirement system as supported in whole or in part by public funds shall submit to the chairmen of the standing committees on retirement of the House of Representatives and the Senate, at least thirty days prior to the beginning of each regular session of the legislature, a copy of the most recent official actuarial report prepared by the system's fully accredited actuarial firm, together with a financial statement of the system for the fiscal year immediately preceding each such session of the legislature. The actuarial report shall include but not be limited to an actuarial evaluation of the assets and liabilities of the system; actuarial assumptions and considerations; cost of living adjustment evaluations, where applicable; and a five-year projection of cash flow requirements, with the number of retirees and amounts of benefits based on an annual basis.

B. Each state, municipal, parochial and other retirement system supported in whole or in part by public funds which is not actuarially funded shall submit to the chairman of the standing committees on retirement of the House of Representatives and the Senate, at least thirty days prior to the beginning of each regular session of the legislature, a certified statement of the condition of the system for the fiscal year immediately preceding each session of the legislature. The certified statement of condition shall include but not be limited to a statement of the assets and liabilities of the retirement system; cost of living adjustments, where applicable; and an estimated five-year projection of cash flow requirements with the number of retirees and amounts of benefits listed on an annual basis.

Added by Acts 1970, No. 38, §1; Redesignated from R.S. 42:698 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:172 - Submission of annual report; penalty

§172. Submission of annual report; penalty

Each reporting agency or parish or city school board shall submit to their respective state, municipal, or parochial retirement system an annual sworn statement of all enrolled employees, the amount of their earnings, and all employee and employer deductions within thirty days after the close of the fiscal or accounting year. Should the reporting agency or parish or city school board fail to submit the reports within thirty days after the close of the fiscal or accounting year, the report shall be delinquent. If any errors are found in the annual report by the retirement system, such errors shall be corrected within fifteen days after notification, or the report shall be delinquent. The board of trustees of the retirement system may certify to the state treasurer or the Department of Education, whichever is applicable, that the report is delinquent. The state treasurer or the Department of Education may withhold all monies from state funds due such reporting agency or parish or city school board. Upon submission of the report, the board of trustees of the retirement system shall notify the state treasurer or the Department of Education that the report has been submitted, whereupon the state treasurer or the Department of Education shall disburse the monies due the reporting agency or parish or city school board.

Added by Acts 1981, No. 423, §1; Redesignated from R.S. 42:698.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:173 - Audit reports; certified public accountants

§173. Audit reports; certified public accountants

A. This Section shall be applicable to the following public retirement systems:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana State Police Retirement System.

(3) Louisiana School Employees' Retirement System.

(4) Teachers' Retirement System of Louisiana.

(5) Assessors' Retirement Fund.

(6) Clerks' of Court Retirement and Relief Fund.

(7) District Attorneys' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrar of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Municipal Police Employees' Retirement System.

(13) Firefighters' Retirement System.

B. The board of trustees of each of the retirement systems enumerated in Subsection A shall have an annual audit of the system performed by a certified public accountant at the expense of the system or performed in accordance with R.S. 24:513. A copy of the report shall be forwarded to the chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement.

Added by Acts 1983, No. 139, §1. Acts 1988, No. 483, §2; Redesignated from R.S. 42:698.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:174 - Death reports

§174. Death reports

A. By the tenth day of each month, the secretary of the Department of Health and Hospitals shall send to each retirement system and pension fund enumerated in Subsection B hereof, a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, date of death, address, and sex of each person who died in the state within the preceding calendar month.

B. The provisions of Subsection A shall be applicable to the following public retirement systems and pension funds:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana State Police Retirement System.

(3) Louisiana School Employees' Retirement System.

(4) Teachers' Retirement System of Louisiana.

(5) Assessors' Retirement Fund.

(6) Clerks' of Court Retirement and Relief Fund.

(7) District Attorneys' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrar of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Municipal Police Employees' Retirement System.

(13) Firefighters' Retirement System.

(14) Social Security Administration.

(15) Louisiana School Lunch Employees' Retirement System.

(16) United States Railroad Retirement Board.

(17) Employees' Retirement System of the City of Shreveport.

C. The director of the system shall have the custody and control of these reports. Such reports shall be confidential and shall not be considered as public records under R.S. 44:1, et seq. The information received by the retirement systems and pension funds listed herein shall be used for statistical and administrative purposes only and shall not be divulged to any person or persons for any reason, except that the department may authorize the Social Security Administration to share information on name, date of death, place of death, sex, race, and date of birth as necessary with federal and state agencies for the sole purpose of identifying payments erroneously issued to beneficiaries after their deaths.

Added by Acts 1981, No. 410, §1; Amended by Acts 1981, No. 608, §1. Acts 1984, No. 357, §1; Acts 1985, No. 585, §1; Acts 1987, No. 345, §1; Acts 1989, No. 138, §1; Redesignated from R.S. 42:699 by Acts 1991, No. 74, §3, eff. June 25, 1991; H.C.R. No. 59, 1999 R.S; Acts 2012, No. 277, §1.



RS 11:175 - Membership information; public access

§175. Membership information; public access

A. In addition to the public records that are made accessible pursuant to the provisions of R.S. 44:16, any person of the age of majority shall be eligible to inspect, copy or reproduce, or obtain a reproduction of the following information from the records of any public retirement system, plan, or fund regarding any active member of the system, plan, or fund:

(1) The name of the employing agency or agencies and the dates of any employment of the member in which the member has been eligible for membership in the system, plan, or fund.

(2) The salary reported by the member's employer or employers for the purpose of determining contributions paid or payable to the system and the number of years of service credited to the member's account.

(3) The amount of benefits paid or payable to the member's Deferred Retirement Option Plan account, if any.

B. Any information requested pursuant to this Section shall be provided by the system in accordance with the laws relative to public records, R.S. 44:1 et seq.

Acts 2001, No. 843, §1, eff. June 26, 2001.



RS 11:176 - Operating budget approval

§176. Operating budget approval

A. Each state and statewide public retirement system shall submit its proposed annual operating budget to the Joint Legislative Committee on the Budget for its review.

B. The operating budgets of state public retirement systems shall be subject to the approval of the Joint Legislative Committee on the Budget. At no time shall a state public retirement system make any expenditures or obligate itself for items which deviate from its approved operating budget.

C.(1) A state public retirement system may submit a proposed modification to its approved annual operating budget to the Joint Legislative Committee on the Budget for its review and approval at any time during the course of the fiscal year.

(2) A statewide public retirement system shall submit any modification to its annual operating budget proposed at any time during the course of the fiscal year to the Joint Legislative Committee on the Budget for its review.

Acts 2004, No. 275, §1, eff. June 15 , 2004.



RS 11:181 - Composition of governing boards of state and statewide systems; per diem and expenses

SUBPART C. RETIREMENT BOARDS

§181. Composition of governing boards of state and statewide systems; per diem and expenses

A. Notwithstanding any other provision of law contained in any of the laws governing the state retirement systems listed in this Subsection, or any other laws to the contrary, the chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement, or their designees, shall serve as voting ex officio members of the governing boards of each of the following state retirement systems:

(1) The Louisiana State Employees' Retirement System.

(2) The Teachers' Retirement System of Louisiana.

(3) The Louisiana School Employees' Retirement System.

(4) The Louisiana State Police Retirement System.

B. Notwithstanding any other provision of law contained in any of the laws governing the statewide retirement systems or funds listed in this Subsection, or any other laws to the contrary, the chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement, or their designees, shall serve as voting ex officio members of the governing boards of each of the following statewide retirement systems or funds:

(1) The Assessors' Retirement Fund.

(2) The Clerks of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Firefighters' Retirement System.

(5) The Municipal Employees' Retirement System of Louisiana.

(6) The Municipal Police Employees' Retirement System of Louisiana.

(7) The Parochial Employees' Retirement System of Louisiana.

(8) The Registrars of Voters Employees' Retirement System.

(9) The Sheriffs' Pension and Relief Fund.

C. A majority of the members shall constitute the quorum necessary for meetings of these governing boards unless a greater number is specified by statute.

D. Except as provided in Subsection E of this Section, the members of the governing boards of the above enumerated retirement systems or the designees of members for whom designees are authorized shall receive for attendance at meetings of the boards or committees thereof a per diem of seventy-five dollars per day plus the normal expense allowance allowed state employees by the division of administration, provided funds are available for this purpose. There shall be no such per diem payment for those meetings in excess of the number allowed by law.

E. The chairmen of the House and Senate committees on retirement, or their designees if members of the legislature, shall receive for attendance at meetings of the governing boards of the above enumerated retirement systems the same per diem and expenses as they receive for attendance at legislative committee meetings, and from the same sources.

Added by Acts 1976, No. 682, §1. Amended by Acts 1977, No. 167, §1; Redesignated from R.S. 42:700 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 6, §1, eff. May 9, 1997; Acts 1997, No. 1217, §1, eff. July 1, 1997; Acts 1997, No. 1227, §1, eff. July 1, 1997; Acts 2001, No. 204, §1; Acts 2003, No. 476, §1, eff. June 20, 2003; Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2012, No. 227, §1.



RS 11:182 - Boards of trustees of state and statewide public retirement systems; per diem and expenses

§182. Boards of trustees of state and statewide public retirement systems; per diem and expenses

A.(1) Notwithstanding any other provisions of law to the contrary, the members of the boards of trustees of the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana School Employees' Retirement System, the Municipal Police Employees' Retirement System, the Louisiana State Police Retirement System, the Parochial Employees' Retirement System of Louisiana, the Municipal Employees' Retirement System of Louisiana, the Firefighters' Retirement System, the Assessors' Retirement Fund, the Clerks' of Court Retirement and Relief Fund, the Registrars of Voters Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the District Attorneys' Retirement System shall receive for attendance at meetings of the boards a per diem of seventy-five dollars per meeting plus the normal expense allowance, provided funds are available for this purpose.

(2) If more than one board meeting occurs during any seven calendar day period, members shall receive per diems only for such board meetings which exceed three hours in duration. However, at least one per diem shall be paid for such seven calendar day period in which there occurs at least one board meeting. No more than one per diem shall be paid for more than one board meeting in one calendar day. Mileage expenses for attendance at board meetings shall not be allowed when travel to such meetings takes place in a governmentally owned vehicle, nor shall more than one member be reimbursed for mileage when more than one member travels to a board meeting in the same vehicle.

B. The boards as enumerated herein shall receive per diem for each meeting required by law. There shall be no such per diem payments for those meetings above and beyond the number required by law.

Added by Acts 1982, No. 774, §1, eff. July 1, 1982. Acts 1988, No. 914, §1; Acts 1991, No. 55, §1, eff. July 1, 1991; Redesignated from R.S. 42:700.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:183 - Board members subject to Code of Governmental Ethics

§183. Board members subject to Code of Governmental Ethics

Any member of a state or statewide retirement system board of trustees who does not hold an office by virtue of an election conducted pursuant to the Louisiana Election Code shall be deemed a public employee for purposes of compliance with Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 953, §1, eff. July 1, 2003.



RS 11:184 - Meetings of state and statewide retirement boards and committees

§184. Meetings of state and statewide retirement boards and committees

By December first of each calendar year, the board of trustees of each state and statewide retirement system shall submit to the House and Senate committees on retirement a proposed schedule of all board and committee meetings for the following calendar year. The proposed schedule shall be subject to review by the committees, and the chairman of either committee may request changes in the proposed schedule of any system in order to avoid conflicting meetings or for any other purpose.

Acts 2003, No. 953, §1, eff. July 1, 2003.



RS 11:185 - Educational requirements for members of retirement system boards of trustees

§185. Educational requirements for members of retirement system boards of trustees

A. The provisions of this Section shall apply to the following state retirement systems:

(1) The Louisiana State Employees' Retirement System.

(2) The Teachers' Retirement System of Louisiana.

(3) The Louisiana School Employees' Retirement System.

(4) The Louisiana State Police Retirement System.

B. The provisions of this Section shall apply to the following statewide retirement systems:

(1) The Assessors' Retirement Fund.

(2) The Clerks of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Firefighters' Retirement System.

(5) The Municipal Employees' Retirement System.

(6) The Municipal Police Employees' Retirement System.

(7) The Parochial Employees' Retirement System.

(8) The Registrars of Voters Employees' Retirement System.

(9) The Sheriffs' Pension and Relief Fund.

C. The provisions of this Section shall apply to the following local retirement system: Harbor Police Retirement System.

D.(1) For purposes of this Section "actuarial science" means the application of mathematical and statistical methods to estimate future payment for benefits, to set forth an orderly and convenient way to provide the funds necessary to make those future payments, to determine the effects of asset and liability experience on pension fund costs, and to study the demographics of plan members, particularly in relation to long-term risk assessments, mortality, and morbidity.

(2) For each system to which the provisions of this Section apply, each member of the board of trustees and each designee of a member shall complete continuing education or professional development training during each twelve-month period from September first to August thirty-first as provided in this Subsection. By October fifteenth of each year, the board of trustees of each system to which this Section applies shall submit to the House and Senate committees on retirement a letter stating whether or not each member of that board has met the requirements of this Section in the previous twelve-month period and giving the date or dates upon which the required training hours were completed by each member.

(3) Each year, any member to whom this Section applies shall attend at least eight hours of investment training, four hours of actuarial science information education, two hours of education regarding the laws, rules, and regulations applicable to his system, and two hours of instruction on fiduciary duty and ethics. These training hours may be conducted by the staff of the respective retirement systems or by outside experts. Two or more systems may combine any such training. Any member who is elected or appointed to the board for the first time on or after June first shall be required to comply only with the provisions of Paragraph (4) of this Subsection.

(4) Except as otherwise provided by the constitution or in R.S. 42:3.1, no board member to whom this Section applies shall receive per diem during any calendar year unless and until he has completed the fiduciary and ethics requirement and at least one hour each of investment, actuarial science, and legal education in the current twelve-month cycle. The system shall submit evidence of training in compliance with this Paragraph to the speaker of the House of Representatives and the president of the Senate within fourteen days after the completion thereof.

(5) Additionally, no new board member to whom this Section applies shall be permitted to vote on any matter until he has completed the fiduciary and ethics requirement and one hour of education in each of the other required areas.

Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2004, No. 207, §1, eff. June 14, 2004; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2012, No. 227, §1; Acts 2012, No. 718, §1, eff. August 31, 2012.



RS 11:186 - Authorization for staff to attend executive sessions

§186. Authorization for staff to attend executive sessions

A. As ex officio members of each of the state and statewide retirement system boards, the chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement may each independently authorize legislative staff to attend any executive session of any board meeting or committee meeting of any state or statewide retirement system board or committee.

B.(1) An authorization made pursuant to the provisions of this Section shall be made in writing, specifically name the legislative staff member or members authorized to attend such executive sessions, and be submitted to the director of the state or statewide retirement system board whose executive sessions staff shall be authorized to attend. Such authorization shall be valid for one calendar year from the date of submission, unless modified or revoked as provided in Paragraph (2) of this Subsection.

(2) The chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement are authorized to revoke or modify any written authorization made pursuant to this Section at any time by providing written notice to the director of the affected board. A revocation shall immediately terminate the authorization made pursuant to this Section. A modification shall act as a new written authorization and shall be valid for one calendar year from the date submitted.

C. Any information or communication which, pursuant to the provisions of this Section, is provided to or presented in the presence of authorized staff shall be subject to the same rights, duties, and privileges which apply to the chairmen as members of the board, including the attorney-client privilege.

D. A legislative staff member authorized to attend meetings pursuant to the provisions of this Section shall not be considered a "designee" as provided in R.S. 11:181 or R.S. 42:1124.2.1 and shall not be allowed to vote.

Acts 2012, No. 224, §1, eff. May 22, 2012.



RS 11:191 - Dual employment

SUBPART D. DUAL EMPLOYMENT; DUAL MEMBERSHIP

§191. Dual employment

A. Any person who is employed in more than one public employment within this state, except as provided in Subsection C of this Section and who, by reason of such employment is eligible, as a condition of such employment, to be a member of the public retirement system or fund applicable to employees in each of such public employments, shall be a contributing member of each such retirement system or fund during the term of his employment. In no event shall such person be allowed to earn more than one year of service credit in any one year. Service credit earned in more than one retirement system or fund in any one year shall not be transferred or recognized reciprocally to attain more than one year of service credit in any one system in any one year.

B. Any person who is a member of any public retirement system or fund on September 6, 1991, who has been employed in any public employment within the state and who has not been allowed to become a member of and to make contributions to the retirement system or fund applicable to employees in such public employment shall be allowed to purchase the service credit to which he would have been entitled in the system had he been an active contributing member of the retirement system or fund during the full term of his employment, by paying to the retirement system or fund an amount that totally offsets the actuarial cost of the receipt of the service credit. The employer for that employment may pay one-half of the actuarial cost of the receipt of the service credit; however, if the employer pays one-half of the actuarial cost for one employee, the employer shall pay one-half of the actuarial cost for all employees purchasing service credit under this Section provided the respective retirement system has a policy, in effect prior to August 15, 1995, for purchase of such service credit. If a retirement system does not have a policy for purchase of service credit as provided in this Subsection, then the employee shall pay the entire actuarial cost of the receipt of service credit provided in this Section.

C.(1) For any member of a state or statewide retirement system elected to the legislature for a term commencing on or after July 1, 2011, and who holds another position of public office or employment within this state making him eligible for membership in such system, the earnable or earned compensation, or its equivalent, upon which his retirement benefit is calculated, shall not include any compensation for his service in the legislature occurring on or after July 1, 2011. Furthermore, no service credit shall accrue for such service as an elected member of the legislature. Neither employee nor employer contributions shall be remitted on the compensation received for such elected service in the legislature.

(2) The provisions of this Subsection shall not apply to any member serving in the legislature on June 30, 2011.

Added by Acts 1977, No. 672, §1. Acts 1986, No. 109, §1, eff. Jan. 1, 1987; Acts 1991, No. 413, §1; Redesignated from R.S. 42:701 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 250, §1, eff. July 1, 1992; Acts 1995, No. 753, §1; Acts 2011, No. 377, §1, eff. June 30, 2011.



RS 11:192 - Overpayment of benefits; corrections; repayment

§192. Overpayment of benefits; corrections; repayment

Whenever any state, parochial, or municipal retirement system or pension fund pays any sum of money or benefits to a retiree, beneficiary, or survivor which is not due them, the board of trustees shall adjust the amount payable to the correct amount, and the board is hereby authorized to recover any overpayment by reducing the corrected benefit such that the overpayment will be repaid within a reasonable number of months. The board shall notify the beneficiary, or survivor, of the amount of overpayment in benefits and the amount of the adjustment in benefits, thirty days prior to any reduction from the benefit amount without the overpayment.

Added by Acts 1981, No. 266, §1; Redesignated from R.S. 42:701.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:201 - Repealed by Acts 2008, No. 784, §2, eff. July 1, 2008.

SUBPART E. DISABILITY RETIREMENT

§201. Repealed by Acts 2008, No. 784, §2, eff. July 1, 2008.



RS 11:202 - District Attorneys' Retirement System

§202. District Attorneys' Retirement System

A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1634(B) provided the member has at least ten years of creditable service and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(B) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:203 - Teachers' Retirement System

§203. Teachers' Retirement System

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:778 and 779, provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B.(1) A person whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, applying for a disability benefit shall have five years of actual credited service in order to qualify for a disability benefit.

(2) A person whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, applying for a disability benefit shall have ten years of actual credited service in order to qualify for a disability benefit. Such member shall not use credit earned while receiving workers' compensation in order to meet the minimum ten-year eligibility requirement.

C. A member covered by R.S. 11:801 of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:805, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(C) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:204 - School Employees' Retirement System

§204. School Employees' Retirement System

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1147(C), provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in state service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B.(1) A person whose system membership began on or before June 30, 2006, applying for a disability benefit shall have five years of actual credited service in order to qualify for a disability benefit. Such member shall not use credit earned while receiving workers' compensation in order to meet the minimum five-year eligibility requirement; however, any member receiving workers' compensation prior to January 1, 1991, shall be allowed to use credit earned while receiving workers' compensation to meet the minimum five-year eligibility requirement.

(2) A person whose system membership began on or after July 1, 2006, applying for a disability benefit shall have ten years of actual credited service in order to qualify for a disability benefit. Such member shall not use credit earned while receiving workers' compensation in order to meet the minimum ten-year eligibility requirement.

Redesignated from R.S. 42:702(D) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:205 - Repealed by Acts 2003, No. 478, §1, eff. July 1, 2003.

§205. Repealed by Acts 2003, No. 478, §1, eff. July 1, 2003.



RS 11:206 - Registrars of Voters Employees' Retirement System

§206. Registrars of Voters Employees' Retirement System

A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:2074(B), provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(G) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:207 - Sheriffs' Pension and Relief Fund

§207. Sheriffs' Pension and Relief Fund

A. A member who acquires a disability, and who files an application for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, shall be entitled to disability benefits under the provisions of R.S. 11:2178(B)(1).

B. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability for any cause other than injuries sustained in the performance of his official duties, provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:2178(B)(3).

C. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(H) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 528, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:208 - Municipal Police Employees' Retirement System

§208. Municipal Police Employees' Retirement System

A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, or for any cause if the member has at least ten years of creditable service, provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:2223(B). However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(I) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 110, §1, eff. July 1, 2008; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:209 - Parochial Employees' Retirement System

§209. Parochial Employees' Retirement System

A. A member covered by Plan A of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1943 and 1944, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B. A member covered by Plan B of this system who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1963 and 1964, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

C. A member covered by Plan C of this system who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1973 and 1974, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(J) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:210 - Municipal Employees' Retirement System

§210. Municipal Employees' Retirement System

A. A member covered by Plan A of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1784, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B. A member covered by Plan B of this system, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:1804, provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(K) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:211 - Louisiana State Police Retirement Fund

§211. Louisiana State Police Retirement System

A. A member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart is found to have either a total or partial disability solely as the result of injuries sustained in the performance of his official duties, or to have a total disability for any cause, provided the member has at least five years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:1313(B).

B. A member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who acquires a disability and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart is found to have either a total or partial disability solely as the result of injuries sustained in the performance of his official duties, or to have a total disability for any cause, provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:1345.7.

C. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(L) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:212 - Louisiana State Employees' Retirement System

§212. Louisiana State Employees' Retirement System

A. A member who becomes disabled, and who is not eligible for regular retirement, and who files for disability benefits while in service, and who upon medical examination and certification, as provided for elsewhere in this Subpart, is found to be totally disabled for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:461(B), provided the member has at least ten years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active state service.

B.(1) Subject to the appropriation of funds for this purpose, a member of the Louisiana State Employees' Retirement System whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is a correction officer, probation or parole officer, or security officer of the Department of Public Safety and Corrections, and who, upon medical examination and certification as provided in this Subpart, is found to be either totally disabled or partially disabled or incapacitated solely as the result of injuries sustained in the official performance of official duties of a hazardous nature, shall be entitled to disability benefits under the provisions of R.S. 11:461(B) regardless of the number of years of service, provided the member has been a correction officer, probation or parole officer, or a security officer of the Department of Public Safety and Corrections.

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who is employed as a correction officer, probation or parole officer, or security officer of the Department of Public Safety and Corrections and who, upon medical examination and certification as provided in this Subpart, is found to be totally and permanently disabled solely as the result of injuries sustained in the official performance of official duties of a hazardous nature, or totally disabled other than in the performance of his duties, shall be entitled to disability benefits under the provisions of R.S. 11:617.

C. If the application for disability benefits is not filed while the member is in state service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(M) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 864, §1, eff. July 1, 1995; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:213 - Assessors' Retirement Fund

§213. Assessors' Retirement Fund

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, or for any cause, provided the member has at least twelve years of creditable service, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:1432. However, if the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. This presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

B. A member with twenty years creditable service, who after having withdrawn from service prior to reaching retirement age becomes totally and permanently disabled for any cause, is also eligible for disability benefits under the provisions of R.S. 11:1432.

Redesignated from R.S. 42:702(N) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:214 - Employees of the enforcement division in the Department of Wildlife and Fisheries

§214. Employees of the enforcement division in the Department of Wildlife and Fisheries

A.(1) A member of the Louisiana State Employees' Retirement System whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is an employee of the enforcement division in the Department of Wildlife and Fisheries, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to be either totally disabled solely as the result of injuries sustained in the official performance of his official duties, or partially disabled or incapacitated for any reason, provided the member has been an employee of the enforcement division for at least ten years, and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:583(B).

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who is employed by the enforcement division in the Department of Wildlife and Fisheries, who becomes disabled and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart is found to be totally and permanently disabled solely as the result of injuries sustained in the performance of his official duties, or totally disabled for any cause, provided the member has at least ten years of creditable service, shall be entitled to disability benefits under the provisions of R.S. 11:617.

B. If the application for disability benefits is not filed while the member is in state service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(O) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:215 - Firefighters' Retirement System

§215. Firefighters' Retirement System

A. A member who acquires a disability, and who files for disability benefits while in service, and who upon medical examination and certification as provided for elsewhere in this Subpart, is found to have a total disability solely as the result of injuries sustained in the performance of his official duties, or for any cause, provided the member has at least five years of creditable service and provided that the disability was incurred while the member was an active contributing member in active service, shall be entitled to disability benefits under the provisions of R.S. 11:2258(B).

B. An application for disability benefits shall be filed within thirty days after the exhaustion of all sick and annual leave for which the applicant is eligible. Disability benefits shall accrue from the filing date of the application for disability retirement.

C. If the application for disability benefits is not filed while the member is in service, it shall be presumed that the disability was not incurred while the member was an active contributing member in active service. Such presumption may be overcome only by clear, competent, and convincing evidence that the disability was incurred while the member was an active contributing member in active service.

Redesignated from R.S. 42:702(P) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:216 - Preexisting conditions

§216. Preexisting conditions

Any disability claimed by a member of a state or statewide retirement system must have been incurred after commencement of service in the system with which the claim is filed. Disability claims shall not be honored in the case of preexisting conditions.

Redesignated from R.S. 42:702(Q) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:217 - Disability vesting

§217. Disability vesting

Any member of a state or statewide retirement system who has completed twenty years of creditable service, and who has withdrawn from active service prior to the age at which he is eligible to begin receiving retirement benefits, shall be eligible in the event of total and permanent disability, for the lesser of all nonservice related disability benefits provided by his retirement system, or the normal vested retirement benefit. Upon attaining the normal vested retirement age, his disability benefit shall cease and he shall receive his full vested regular retirement.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1978, No. 787, §1, eff. July 17, 1978, Acts 1980, No. 808, §1; Redesignated from R.S. 42:702.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 89, §1, eff. July 1, 2001.



RS 11:218 - Application and examination procedures; certification of disability

§218. Application and examination procedures; certification of disability

A. Any eligible member of a state or statewide retirement system listed in this Subpart who acquires a disability may apply for disability benefits to the board of trustees of the retirement system of which he is a member. The board of trustees shall require the supervisor of the applicant to submit to the board a report which shall include a brief history of the case and the supervisor's opinion as to the applicant's present ability to perform the normal duties required of him.

B. The applicant's disability case history shall be examined either by that member of the State Medical Disability Board whose area of specialty most closely relates to the nature of the claimed disability or by an outside physician designated by the board. The examining physician shall either conduct a medical examination of the applicant, or waive the medical examination if obvious and overwhelming medical evidence of disability exists to his satisfaction. The cost of the examination, including costs of laboratory tests, X-rays, and other such direct examination procedures shall be borne by the applicant's retirement system; however, all nondirect costs such as hospital room and board charges and other such expenses shall be borne by the applicant. The initial examination shall be completed within six weeks of the date of the applicant's filing for benefits.

C. The examining physician shall submit to the appropriate board of trustees an in-depth report which shall include a medical evaluation and his conclusions as to the applicant's claimed disability. Each member of the State Medical Disability Board and any board designated physician shall have full authority to certify total disability in those applicants whom he examines. An applicant shall be considered certified as having a total disability if in the in-depth report submitted by the examining physician to the board of trustees, the physician declares the applicant to be totally incapacitated for the further performance of his normal duties and states that such incapacity is likely to be permanent. In the case of partial disability, the physician shall indicate the degree of incapacity.

D.(1) Should the examining physician's final certification decision be contested by either the applicant or the applicant's board of trustees, the contesting party shall have the right to a second medical examination if a written appeal is filed within thirty days of notification of the certification decision. This second examination shall be performed by a member of the State Medical Disability Board, or by a board designated physician and shall be at the expense of the requesting party. The second physician shall also submit an in-depth report to the applicant's board of trustees which shall include his medical evaluation and conclusions as to the applicant's claimed disability.

(2) If the second examining physician concurs in the findings and recommendations of the first physician, the first physician's original decision on certification shall stand as final and binding and shall not be subject to further appeal other than through the courts.

(3) If the second examining physician disagrees with the findings and recommendations of the first physician, the two physicians shall select a third specialist to conduct another examination and prepare and file a third report in the same manner as provided for above. The majority opinion of the three examining physicians shall be final and binding and not subject to further appeal other than through the courts. The cost of the third medical examination shall be borne by the retirement system of the applicant if he is certified as having a disability, or by the applicant if his disability claim is denied.

E. The board of trustees of a state or statewide retirement system shall receive a final and binding disability certification from a member of the State Medical Disability Board, or a board designated physician, and retire an eligible disability applicant within one hundred and twenty days of the applicant's date of filing for disability retirement. Disability benefits shall accrue from the filing date of the application for disability retirement, or from the day following the exhaustion of all sick leave or annual leave claimed by the applicant, whichever is the later.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979; Redesignated from R.S. 42:703 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:219 - State Medical Disability Board

§219. State Medical Disability Board

A. The State Medical Disability Board shall be composed of physicians appointed by the board of trustees of each state and statewide retirement system, with each physician serving at the pleasure of the board of trustees that appointed him. Each medical board member shall, according to the provisions of R.S. 11:218, be responsible for either reviewing the medical case histories of or conducting medical examinations of members of any state and statewide retirement systems who apply for disability benefits and for submitting his findings and recommendations to the appropriate boards of trustees.

B. The board of trustees of the appropriate system may, at their discretion or upon recommendation of a physician on the State Medical Disability Board, call upon physicians in any area of medical specialty and from any area of the state either to review case histories or to conduct regular or appeal examinations of disability retirement applicants. These alternate physicians shall follow the same procedures and have the same authority as regular members of the medical board under the provisions of R.S. 11:218(D).

Added by Acts 1983, No. 21, §1; Redesignated from R.S. 42:703.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 361, §1.



RS 11:220 - Certification of continuing eligibility for disability benefits

§220. Certification of continuing eligibility for disability benefits

A. Once each year during the first five years following retirement of a member of a state or statewide retirement system on a disability retirement allowance, and once in every three-year period thereafter, the appropriate board of trustees may require any disability beneficiary who has not yet attained the equivalent age of regular retirement to undergo a medical examination, at the beneficiary's expense, such examination to be made at the place of residence of said beneficiary if he is immovable or other place mutually agreed upon, by a physician on the State Medical Disability Board or a board designated specialist. The examining physician shall submit a report to the board of trustees recommending either the continuation or cessation of the beneficiary's disability status. A contested decision shall be appealed under the procedures described in R.S. 11:218.

B. Should any disability beneficiary who has not yet attained the equivalent age of regular retirement refuse to submit to at least one medical examination in any such year by a medical board physician designated by the board of trustees, his allowance shall be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his disability pension shall be revoked by the board of trustees.

C. The board of trustees, upon receipt of a final and binding report from a member of the State Medical Disability Board declaring a beneficiary's total disability to have ceased, shall order the discontinuation of the disability allowance.

D. Neither the former receipt of, nor the involuntary termination of disability benefits shall affect the right of any person to any regular retirement benefits based upon age or service to which he is eligible.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979; Redesignated from R.S. 42:704 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:221 - Authority of retirement boards to modify benefits; earnings statements

§221. Authority of retirement boards to modify benefits; earnings statements

A.(1) Should the board of trustees of a state or statewide retirement system determine that a disability beneficiary is engaged in a gainful occupation paying more than the difference between his retirement allowance and his average final compensation, and should the board of trustees concur in such report, then the amount of his pension shall be reduced to an amount, which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension shall be further modified; however, the new pension shall not exceed the amount of the pension originally granted nor an amount, which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation.

(2) Notwithstanding the provisions of this Subsection, any disability retiree of the Municipal Police Employees' Retirement System who has attained the age of sixty-two years, or any member of the Municipal Police Employees Retirement System who was a full-time police officer, who is a disability beneficiary, and whose disability was caused while the police officer suffered a bilateral knee injury disability while the police officer was in the discharge of his duties shall not have his benefit reduced as a result of any earned income attributable to gainful employment. Such earned income shall not be considered or included in any calculation otherwise required by Paragraph (1) of this Subsection. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from inclusion of disability retirees who have attained the age of sixty-two in the provisions of this Paragraph.

B. For the purposes of this Section, there shall be an annual cost-of-living adjustment to the average final compensation figure used in the modification computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding calendar year.

C.(1) Every disability beneficiary of a state or statewide retirement system shall submit to the board of trustees by May first of every year a notarized annual earnings statement detailing his earned income from employment in the previous tax year. Should a beneficiary refuse to submit such an earnings statement by May first, his allowance may be discontinued, without retroactive reimbursement, until the statement is filed. Should his refusal continue for the remainder of the calendar year, all his rights in and to his disability pension may be revoked by the board of trustees.

(2) Every disability retiree of the Municipal Police Employees' Retirement System who has attained the age of sixty-two years shall be exempt from the provisions of this Subsection. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

D.(1) Any disability retirement allowance, including that received under authority of R.S. 11:217, shall be modified by the board of trustees when the sum of a whole life annuity equivalent of the benefits or financial awards which accrue to a disability retiree solely as a result of his disability and the disability pension to which the retiree is entitled exceeds the amount of his average final compensation, in such a matter that the sum of the above equals the amount of average final compensation. Should these outside benefits or awards be reduced, exhausted, or terminated, the board of trustees may increase the disability pension then being received by retirees so that the sum of the pension benefits and the outside benefits equals the amount of average final compensation; but in no case shall the disability pension be increased to an amount greater than that to which the beneficiary was originally entitled when he retired.

(2) Individual private insurance settlements and separate private retirement accounts and other similar nonsystem resources, including disability benefits from the Social Security Administration and the Veterans Administration, other than worker's compensation, shall be specifically exempted from consideration in any of the above computations. Social security shall not be deducted if the retirement system in which the member is vested provides for joint participation and benefits with social security.

(3) For the purposes of this Subsection, there shall be an annual cost-of-living adjustment to the average final compensation figure used in the modification computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increased or decreased in the Consumer Price Index for the preceding calendar year.

(4) Notwithstanding any other law to the contrary, any member who retires while in service on a disability retirement and who has credit for the years of service required for normal retirement shall, upon attainment of the age required for normal retirement, be eligible to receive full normal retirement benefits. To receive such benefits, the member shall file an application with the board of trustees of the retirement system. Upon commencement of regular retirement benefits, disability benefits shall cease.

E. The provisions of this Section, as applied to the Teachers' Retirement System, shall be applied in conjunction with R.S. 11:780, if applicable.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1980, No. 808, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1987, No. 828, §1; Acts 1990, No. 171, §1, eff. July 1, 1990; Redesignated from R.S. 42:705 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2000, 1st Ex. Sess., No. 94, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 115, §1, eff. July 1, 2000; Acts 2001, No. 89, §1, eff. July 1, 2001; Acts 2003, No. 606, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:222 - Exemption from restrictions on other income for persons confined to a wheelchair; state police; municipal police; sheriffs

§222. Exemption from restrictions on other income for persons confined to a wheelchair; state police; municipal police; sheriffs

A. Any disability beneficiary of the Louisiana State Police Retirement System or of the Municipal Police Employees' Retirement System receiving disability benefits as a result of an injury sustained in the line of duty, who, as a result of his disability, is permanently and completely confined to a wheelchair for movement of person, or is permanently and legally blind as a result of injury suffered in the line of duty, shall be exempt from the provisions of R.S. 11:221 or any other provision of law which provides for reduction of disability benefits if the recipient, subsequent to his disability, becomes gainfully employed.

B. Any disability beneficiary of the Sheriffs' Pension Fund receiving disability benefits as a result of an injury sustained in the line of duty, who is permanently and completely confined to a wheelchair for movement of person as a result of injury sustained in the line of duty, shall be exempt from the provisions of R.S. 11:221 or any other provision of law which provides for reduction of disability benefits, if the recipient subsequent to the disability becomes gainfully employed.

Acts 1986, No. 615, §1; Acts 1991, No. 457, §1, eff. July 1, 1991; Acts 1991, No. 646, §1; Redesignated from R.S. 42:705.1 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:223 - Exemption from restrictions on other income for amputees; state police; municipal police

§223. Exemption from restrictions on other income for amputees; state police; municipal police

Any disability beneficiary of the Louisiana State Police Retirement System or of the Municipal Police Employees' Retirement System receiving disability benefits as a result of an injury sustained in the line of duty, who, as a result of his injury, is an amputee to a degree that he would be disqualified from serving as a state trooper or as a municipal policeman, shall be exempt from the provisions of R.S. 11:221 or any other provision of law which provides for reduction of disability benefits if the recipient, subsequent to his disability, becomes gainfully employed.

Acts 1988, No. 73, §1; Acts 1991, No. 457, §1, eff. July 1, 1991; Redesignated from R.S. 42:705.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:224 - Restoration to active service

§224. Restoration to active service

If any disability retiree of a state or statewide retirement system who is under the age of sixty years is restored to active service, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the current rate in effect at the time he is restored to service, and if he contributes for at least three years, the period of time on disability shall be counted as accredited service for purposes of establishing retirement eligibility, but not for computation of benefits. Any prior service certificate on which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member. This Section shall apply to all disability retirees, regardless of the date they qualified for a disability retirement benefit.

Added by Acts 1978, No. 727, §10, eff. Jan. 1, 1979. Amended by Acts 1982, No. 172, §1; Redesignated from R.S. 42:706 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:225 - Restoration to active service; trial period

§225. Restoration to active service; trial period

Notwithstanding the provisions of R.S. 11:224 or any other provision of law to the contrary, any disability retiree of the Louisiana State Employees' Retirement System may return to active service for a trial period of not more than six months with no effect other than the suspension of the retirement allowance during the period of reemployment. If he does not work more than six months, the retirement allowance shall be reinstated without the necessity of any reapplication for disability retirement or medical examination, or related matters. In addition, during this temporary period of employment no changes shall occur with respect to the Office of Group Benefits coverage. He shall be treated as if he were still receiving his retirement benefit except that deductions shall be made from his compensation rather than from his retirement allowance.

Acts 1991, No. 499, §2, eff. July 15, 1991; Redesignated from R.S. 42:707 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001; Acts 2004, No. 267, §1, eff. June 15, 2004.

NOTE: See Acts 1991, No. 500, §3, relative to retroactive effect of this Section enacted by that Act.



RS 11:231 - Average compensation

SUBPART F. RETIREMENT BENEFIT COMPUTATION

§231. Average compensation

A. Notwithstanding any other provisions of law to the contrary, the provisions of this Section shall be applicable, unless specifically exempted in Subsection C of this Section, to all members of the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Repealed by Acts 2010, No. 273, §2, eff. Jan. 1, 2011.

(3) Repealed by Acts 2013, No. 220, §27, eff. June 11, 2013.

(4) Repealed by Acts 2011, No. 238, §2, eff. June 30, 2011.

(5) Registrars of Voters Employees' Retirement System.

(6) Repealed by Acts 2013, No. 231, §2, eff. June 30, 2013.

(7) Repealed by Acts 2011, No. 238, §2, eff. June 30, 2011.

B. For purposes of retirement benefit computation, average compensation, or its equivalent, shall be based on the thirty-six highest successive months of employment, or on the highest thirty-six successive joined months of employment where interruption of service occurred. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subsection, however, shall change the method of determining the amount of earned compensation received.

C.(1) This Section shall not apply to members of the following retirement systems whose first employment making them eligible for system membership began on or after July 1, 2006:

(a) Clerks' of Court Retirement and Relief Fund.

(b) Repealed by Acts 2011, No. 238, §2, eff. June 30, 2011.

(c) Registrars of Voters Employees' Retirement System.

(d) Repealed by Acts 2013, No. 231, §2, eff. June 30, 2013.

(2) This Section shall not apply to members of the Parochial Employees' Retirement System whose first employment making them eligible for system membership began on or after January 1, 2007.

(3) This Section shall not apply to members of the Assessors' Retirement Fund whose first employment making them eligible for system membership began on or after October 1, 2006.

Added by Acts 1978, No. 632, §1, eff. Aug. 15, 1978. Acts 1986, No. 367, §1, eff Jan. 1, 1987; Acts 1990, No. 570, §2, eff. July 1, 1993; Redesignated from R.S. 42:710 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 577, §2, eff. July 1, 1995; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2006, No. 579, §1, eff. June 23, 2006; Acts 2006, No. 584, §2, eff. July 1, 2006; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2010, No. 273, §2, eff. Jan. 1, 2011; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 238, §2, eff. June 30, 2011; Acts 2013, No. 220, §27, eff. June 11, 2013; Acts 2013, No. 231, §2, eff. June 30, 2013.

NOTE: See Acts 1986, No. 367, §2.

NOTE: See Acts 2006, No. 584, §3, relative to Act superceding conflicting Acts of the 2006 R.S.



RS 11:232 - Repealed by Acts 2001, No. 436, 1, eff. July 1, 2001.

§232. Repealed by Acts 2001, No. 436, §1, eff. July 1, 2001.



RS 11:233 - Earnable compensation

§233. Earnable compensation

A. The provisions of this Section shall apply to the following public retirement or pension systems, funds, and plans:

(1) Firefighters' Retirement System.

(2) Sheriffs' Pension and Relief Fund.

(3) Parochial Employees' Retirement System of Louisiana.

(4) Assessors Retirement Fund.

B.(1) Except as provided in Paragraph (4) of this Subsection, and without repealing comparable provisions contained within the individual laws governing retirement or pension systems, funds, and plans referenced in Subsection A hereof but superseding any such provisions which conflict with the provisions of this Section, for purposes of calculation of the amount of contributions payable by an employer and employee and for computation of average compensation, earnings or earned or earnable compensation, or its equivalent, shall mean the full amount earned by an employee for a given pay period.

(2) Earnings or earned or earnable compensation shall not include:

(a) Overtime unless it is required to be worked in the employee's regular tour of duty;

(b) Operating expenses;

(c) Use of automobile or motor vehicles;

(d) The cost of any insurance paid by the employer;

(e) Any allowance for expenses incurred as an incident of employment;

(f) Payments made in lieu of unused annual or sick leave; and

(g) Bonuses, terminal pay, severance pay, deferred salary, or any other type of irregular or nonrecurring payment.

(3) Notwithstanding the provisions of Subparagraph (2)(g) of this Subsection amounts deducted for deferred salary shall be included to calculate the amount of contributions payable by an employer and employee and to compute average compensation with respect to the Firefighters' Retirement System, the Sheriffs' Pension and Relief Fund, and the Parochial Employees' Retirement System of Louisiana.

(4)(a) To the extent there is a conflict between the provisions of this Subsection and R.S. 11:1902 as to "earnings", the provisions of R.S. 11:1902 shall prevail.

(b) To the extent there is a conflict between the provisions of this Subsection and R.S. 11:2252 as to "earnable compensation", the provisions of R.S. 11:2252 shall prevail.

C. Contributions required to be made by the employer shall not be considered as part of the employee's rate of pay or compensation.

D.(1) In addition to other applicable limitations set forth in the plan, and notwithstanding any other provision of the plan to the contrary, for plan years beginning on or after January 1, 1994, the annual compensation of each employee taken into account under the plan shall not exceed the annual compensation limit provided in Internal Revenue Code Section 401(a)(17), of one hundred fifty thousand dollars, as adjusted by the Commissioner of Internal Revenue for increases in the cost-of-living in accordance with Internal Revenue Code Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding twelve months, over which compensation is determined (determination period) beginning in such calendar year. If a determination period consists of fewer than twelve months, the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve.

(2)(a) For plan years beginning on or after January 1, 1994, any reference in this plan to the limitation under Internal Revenue Code Section 401(a)(17) shall mean the annual compensation limit of Internal Revenue Code Section 401(a)(17) as set forth in this Subsection.

(b) If the compensation for a prior determination period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for that prior determination period is subject to the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) in effect for that prior determination period. For this purpose, for determination periods beginning before the first day of the first plan year beginning on or after January 1, 1994, the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) is one hundred fifty thousand dollars.

(c) Effective for plan years beginning before January 1, 1997, the annual compensation limit provided in Internal Revenue Code Section 401(a)(17) shall apply in the aggregate to highly compensated employees and family members, and the allocation of compensation among such family members as spouses and children under age of nineteen years, shall be made in proportion to their compensation before the application of this Section, except that family members who are not eligible to participate in the plan, who participate but are not eligible to share in the benefit accrual because such persons are not members of the eligible class of employees or have completed fewer than the requisite number of hours of service or have terminated employment with the employer, shall not be allocated any portion of the Internal Revenue Code Section 401(a)(17) compensation limit for the year. The aggregation of compensation among family members shall not apply for plan years beginning on or after January 1, 1997.

Acts 1986, No. 1059, §1; Acts 1987, No. 911, §1; Redesignated from R.S. 42:710.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2006, No. 508, §1, eff. June 22, 2006; Acts 2008, No. 261, §1, eff. June 17, 2008.



RS 11:234 - Survivor benefits

§234. Survivor benefits

A. The provisions of this Section shall be applicable to all members of the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Clerks of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Employees' Retirement System of Louisiana.

(8) Municipal Police Employees' Retirement System.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

B. Notwithstanding any other provision of law to the contrary, any person who, after June 22, 1993, is receiving survivor benefits or becomes eligible to receive survivor benefits shall not have their benefits discontinued upon remarriage if such remarriage occurs after their attaining age fifty-five.

Acts 1993, No. 774, §1, eff. June 22, 1993; Acts 2012, No. 227, §1.



RS 11:235 - SURVIVING MINOR'S BENEFIT

SUBPART F-1. SURVIVING MINOR'S BENEFIT

PLACED IN TRUST

§235. Minor's benefit placed in trust; payable under trust instrument

A. If a state or statewide retirement system provides for payment of benefits to the minor child of a deceased member, when there is no surviving spouse or when the surviving spouse does not have legal custody of the minor child, then, notwithstanding any other provision of law to the contrary, benefits shall be paid to such minor child in accordance with the law of the respective state or statewide retirement system except as provided in Subsection B of this Section.

B. If a trust has been created under Louisiana law by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide, and the respective system has been provided with a certified copy of the trust document, then the survivor benefit due the minor child shall be paid to the trustee for addition to the trust property. If the trust is contested by any party, the respective retirement system shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits.

Acts 1995, No. 54, §1, eff. June 12, 1995.



RS 11:241 - Purpose; formula for distribution

SUBPART G. COST-OF-LIVING ADJUSTMENTS

§241. Purpose; formula for distribution

A. The purpose of this Subpart is to provide with respect to a system of cost-of-living adjustments for retirees of public retirement systems, funds, and plans as specified herein. The provisions of this Subpart do not repeal provisions relative to cost-of-living adjustments contained within the individual laws governing the systems, funds, and plans affected by the Subpart; however, the provisions of this Subpart are to be controlling in cases of conflicts with the individual laws.

B. Any increase of benefits granted by the legislature or by a state or statewide public retirement system shall be distributed in accordance with the provisions of this Subsection, if the legislature or system does not otherwise specify the terms for such distribution. Any such increase shall be a monthly increase in the benefit of each recipient determined in accordance with the formula "X(A + B)",1 where "A" is equal to the number of years of credited service accrued at retirement or at death of the member or retiree, "B" is equal to the number of years since retirement or since death of the member or retiree to June thirtieth of the initial year of such increase, and "X" is equal to one dollar. If there are not sufficient funds to fund "X" at the level of one dollar, then "X" shall be a variable value in accordance with the amount of funds that are available to fund the cost-of-living adjustment.

Added by Acts 1980, No. 798, §1, eff. Aug. 1, 1980; Redesignated from R.S. 42:711 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1017, §1, eff. June 29, 1995.

1As appears in enrolled bill.



RS 11:242 - Cost-of-living adjustments; permanent benefit increases; restrictions

§242. Cost-of-living adjustments; permanent benefit increases; restrictions

A. The provisions of this Section do not repeal provisions relative to cost-of-living adjustments contained within the individual laws governing the systems, funds, and plans set forth in Subsection B of this Section. However, the provisions of this Section are to be controlling in cases of conflicts with the individual laws.

B. The power of the respective governing authorities to amend the respective retirement systems to provide cost-of-living adjustments for each of the following public retirement systems:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Municipal Employees' Retirement System of Louisiana.

(5) The Parochial Employees' Retirement System of Louisiana.

(6) The Registrars of Voters Employees' Retirement System.

(7) The Sheriffs' Pension and Relief Fund.

(8) The Municipal Police Employees' Retirement System.

(9) The Firefighters' Retirement System.

shall only be effective in calendar years during which the legislature fails to enact legislation granting cost-of-living adjustments, unless in the legislation granting a cost-of-living adjustment, the legislature specifically authorized the aforementioned systems to amend the respective retirement systems to provide an additional cost-of-living adjustment to retirees or survivors of retired public employees of particular systems, funds, and plans set forth in this Subsection.

C. The governing authorities of the systems, funds, and plans set forth in Subsection B of this Section shall not amend the respective retirement systems to provide a cost-of-living adjustment to any retiree, beneficiary, or survivor during any calendar year prior to the final adjournment of the regular session of the legislature and shall not do so during the same year within which the legislature has granted a cost-of-living adjustment, unless in the legislation granting a cost-of-living adjustment, the legislature specifically authorizes the governing bodies of the aforementioned systems to amend the respective retirement systems to provide an additional cost-of-living adjustment to a particular system, plan, or fund. The restrictions contained in this Subsection shall be inapplicable with respect to any system, fund, or plan relative to which the legislature has failed to grant a cost-of-living adjustment.

D. Disability retirees and surviving children or surviving spouses shall not be subject to the restrictions set forth in this Section.

E. Notwithstanding any other provision of law to the contrary, commencing at the end of the retirement system's 1985-1986 fiscal year, unless thereafter specifically provided for by the legislature, any public retirement or pension system, fund, or plan covered by this Section shall not provide a cost-of-living adjustment or permanent benefit increase during any fiscal year until the lapse of at least one-half of the fiscal year, and unless either the funds for such increase are provided as authorized from a credit balance in that system's funding deposit account or the actuary for the system and the legislative auditor certify that the funded ratio of the system, fund, or plan as of the end of the previous fiscal year equals or exceeds the target ratio as of that date for that system, fund, or plan. If the legislative auditor disagrees with the determination of the system's actuary, the matter shall be determined by majority vote of the Louisiana Public Retirement Systems' Actuarial Committee. For purposes of this Subsection, the funded ratio and target ratio are as defined below:

(1) The "funded ratio" as of any fiscal year end shall be the ratio of the actuarial value of assets to the actuarial accrued liability under the funding method prescribed by the office of the legislative auditor. The actuarial value of assets and actuarial accrued liability for a system shall be those amounts reported to the office of the legislative auditor in the Annual Report for Public Retirement Systems.

(2) The "target ratio" as of any fiscal year end shall be the lesser of (a) or (b) below:

(a) One hundred percent.

(b) The sum of (i), (ii), (iii), and (iv) below:

(i) The funded ratio as of the 1986 fiscal year end.

(ii) The number of fiscal years elapsed since the 1986 fiscal year end multiplied by one-thirtieth of the difference between one-hundred percent and the funded ratio of the system as of the 1986 fiscal year end.

(iii) The amount of each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the fiscal 1986 year end.

(iv) For each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the 1986 fiscal year end, an amount of opposite arithmetic sign from such change in funded ratio equal in absolute value to the number of fiscal years since the change in funded ratio multiplied by one-thirtieth of the original change in funded ratio due to the merger or change in actuarial methods or assumptions.

F. The power of the governing authority of a system listed in Subsection B of this Section to grant benefit increases pursuant to the provisions of this Section shall cease when the governing authority makes an irrevocable election pursuant to R.S. 11:243(B)(1) to have future benefit increases for retirees, survivors, and beneficiaries governed by R.S. 11:243.

Added by Acts 1982, No. 774, §1, eff. July 1, 1982; Acts 1983, No. 674, §3; Acts 1986, No. 256, §1, eff. June 28, 1986; Redesignated from R.S. 42:711.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 402, §1, eff. July 1, 1999; Acts 2007, No. 333, §1, eff. July 1, 2007; Acts 2012, No. 721, §1, eff. July 1, 2012; Acts 2013, No. 170, §1, eff. June 30, 2013.



RS 11:243 - Cost-of-living adjustments; permanent benefit increases; restrictions; funding criteria

§243. Cost-of-living adjustments; permanent benefit increases; restrictions; funding criteria

A. The provisions of this Section shall apply to the following retirement systems:

(1) The Assessors' Retirement Fund.

(2) The Clerks' of Court Retirement and Relief Fund.

(3) The District Attorneys' Retirement System.

(4) The Municipal Employees' Retirement System of Louisiana.

(5) The Parochial Employees' Retirement System of Louisiana.

(6) The Registrars of Voters Employees' Retirement System.

(7) The Sheriffs' Pension and Relief Fund.

(8) The Municipal Police Employees' Retirement System.

(9) The Firefighters' Retirement System.

B.(1) On or before December 31, 2013, the governing authority of each of the retirement systems listed in Subsection A of this Section shall, in a public meeting, make an irrevocable election to have future benefit increases for retirees, survivors, and beneficiaries governed by R.S. 11:242 or this Section. If the governing authority takes no action by the specified date, the provisions of this Section shall not apply, and the benefit increases of that system shall continue to be subject to the provisions of R.S. 11:242.

(2) After the governing authority has made its election, the board of trustees shall inform the speaker of the House of Representatives, the president of the Senate, and the Louisiana State Law Institute of its election in writing.

C. The provisions of this Section do not repeal provisions relative to cost-of-living adjustments or permanent benefit increases contained within the laws governing the systems listed in Subsection A of this Section. However, the provisions of this Section are to be controlling in case of any conflict with such laws.

D. The power of the governing authority of a system covered by this Section to provide a cost-of-living adjustment or permanent benefit increase shall be effective in a particular calendar year only if the legislature fails to enact legislation granting a cost-of-living adjustment, unless in the legislation granting the cost-of-living adjustment, the legislature specifically authorizes the governing authority to provide an additional cost-of-living adjustment to retirees, beneficiaries, or survivors of retired public employees of that system.

E. No governing authority to which this Section applies shall provide a cost-of-living adjustment or permanent benefit increase to any retiree, beneficiary, or survivor during any calendar year prior to the final adjournment of the regular session of the legislature or do so during the same year within which the legislature has granted an increase, unless in the legislation granting the increase, the legislature specifically authorizes the governing body to provide an additional increase to retirees, beneficiaries, and survivors of that system. The restrictions contained in this Subsection shall be inapplicable with respect to any system for which the legislature has failed to grant an increase.

F. Disability retirees and surviving children or surviving spouses shall not be subject to the restrictions set forth in this Section.

G.(1) Notwithstanding any other provision of law to the contrary, no system covered by this Section shall provide a cost-of-living adjustment or permanent benefit increase during any fiscal year until the lapse of at least one-half of the fiscal year, and unless either the funds for such increase are provided as authorized from a credit balance in that system's funding deposit account or the actuary for the system and the legislative auditor certify that the funded ratio of the system meets the requirements of one or more of the Subparagraphs in Paragraph (3) of this Subsection. If the legislative auditor disagrees with the determination of the system's actuary, the matter shall be determined by majority vote of the Public Retirement Systems' Actuarial Committee.

(2) For purposes of this Subsection, a system's "funded ratio" as of any fiscal year end shall be the ratio of the actuarial value of assets to the actuarial accrued liability under the funding method prescribed by the office of the legislative auditor. The actuarial value of assets and actuarial accrued liability for a system shall be those amounts reported to the office of the legislative auditor in the Annual Report for Public Retirement Systems.

(3) The governing authority of a system covered by this Subsection may grant a benefit increase to retirees, survivors, and beneficiaries if any of the following apply:

(a) The system has a funded ratio of ninety percent or more and has not granted a benefit increase to retirees, survivors, and beneficiaries in the most recent fiscal year.

(b) The system has a funded ratio of eighty percent or more and has not granted a benefit increase to retirees, survivors, and beneficiaries in either of the two most recent fiscal years.

(c) The system has a funded ratio of seventy percent or more and has not granted a benefit increase to retirees, survivors, and beneficiaries in any of the three most recent fiscal years.

Acts 2013, No. 170, §1, eff. June 30, 2013; Acts 2014, No. 791, §5.



RS 11:244 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§244. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:245 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§245. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:246 - Additional cost-of-living adjustments; retirees and beneficiaries over age sixty-five

§246. Additional cost-of-living adjustments; retirees and beneficiaries over age sixty-five

A. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall apply to the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Clerks' of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Municipal Employees' Retirement System of Louisiana.

(5) Parochial Employees' Retirement System.

(6) Registrar of Voters Employees' Retirement System.

(7) Sheriffs' Pension and Relief Fund.

(8) Municipal Police Employees' Retirement System.

(9) Firefighters' Retirement System.

B. In addition to any other cost-of-living increases which the systems and funds enumerated in Subsection A are authorized by law to provide, the board of trustees may provide, on July 1, 1981 and thereafter, from interest income from investments, a supplemental cost-of-living adjustment to all retirees and beneficiaries who are sixty-five years of age or over, which shall consist of an amount equal to two percent of the benefit being received on October 1, 1977, or on the date the benefit is originally received if retirement commenced after October 1, 1977. No board shall provide such additional increases unless the board has received a rate of return in excess of the valuation interest rate based on the actuarial value of assets for the current fiscal year and the cost-of-living increase provided therein shall be payable only from the investment income in excess of that determined by the application of the valuation interest rate to the actuarial value of assets.

Added by Acts 1981, No. 605, §1, eff. July 20, 1981. Amended by Acts 1982, No. 682, §1; Redesignated from R.S. 42:712.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1276, §1; Acts 2001, No. 817, §1, eff. June 26, 2001; Acts 2007, No. 333, §1, eff. July 1, 2007.



RS 11:247 - Automatic cost-of-living adjustments

§247. Automatic cost-of-living adjustments

A.(1) Upon application for retirement or participation in the Deferred Retirement Option Plan, any member of a state or statewide retirement system may elect to receive an actuarially reduced retirement allowance plus an annual two and one-half percent cost-of-living adjustment. Such an election shall be irrevocable after the effective date of retirement or after the beginning date of participation in the Deferred Retirement Option Plan. The retirement allowance together with the cost-of-living adjustment shall be certified by the system actuary to be actuarially equivalent to the member's maximum or optional retirement allowance and shall be approved by the system's board of trustees.

(2) The annual cost-of-living adjustment of such retirees shall be based on the retirement allowance received pursuant to the retirement plan option selected by the member and the monthly benefit being paid pursuant thereto on the effective date of the increase, inclusive of cost-of-living adjustments paid pursuant to this Section, but exclusive of cost-of-living adjustments or permanent benefit increases paid pursuant to any other provision of law.

(3)(a) The annual cost-of-living adjustment of any Deferred Retirement Option Plan participant shall be credited to the participant's Deferred Retirement Option Plan subaccount during the participation period.

(b) Following participation in the Deferred Retirement Option Plan, the annual cost-of-living adjustment shall be applied to the monthly benefit allowance amount determined by the retirement plan option selected, inclusive of cost-of-living adjustments paid pursuant to this Section, but exclusive of cost-of-living adjustments or permanent benefit increases paid pursuant to any other provision of law. The monthly benefit allowance upon retirement shall reflect the annual benefit adjustments set forth in this Paragraph.

(c) Upon retirement of a Deferred Retirement Option Plan participant, the annual cost-of-living adjustment shall also be applied to any supplemental benefit earned after the participation period in accordance with applicable law.

(d) The provisions of this Section shall not apply to any participant in a Back-Deferred Retirement Option Plan or Program.

(4) If a retiree or Deferred Retirement Option Plan participant has chosen an optional retirement allowance wherein a spouse who has been designated as beneficiary will receive a continuing benefit upon the retiree's or Deferred Retirement Option Plan participant's death, the spouse's cost-of-living adjustment shall be payable based on the spouse's allowance on the effective date of the increase.

B. The annual cost-of-living adjustment authorized by Subsection A of this Section shall be effective annually on the retirement anniversary date of the retiree and shall be payable to any retiree who is age fifty-five or older and not before the retiree would have attained such age if his spouse is receiving the retirement allowance as his designated beneficiary.

C. Additional cost-of-living adjustments or permanent benefit increases granted by the system's board of trustees, as otherwise provided by law, shall be computed on the basis of the retiree's benefit amount on the date such cost-of-living adjustment or permanent benefit increase is granted. If an additional cost-of-living adjustment or permanent benefit increase is scheduled to be effective on the same day as the annual cost-of-living adjustment, the annual cost-of-living adjustment shall be calculated first.

D. Upon application for retirement or participation in the Deferred Retirement Option Plan and upon certifying that he is contemplating availing himself of the provisions of this Section, a member of a state or statewide retirement system may request that the system provide actuarial estimates of the benefits that such member would receive pursuant to Subsection A of this Section for the fifth, tenth, and fifteenth year following the member's anticipated retirement date. The system shall provide such actuarial estimates to the member upon request.

E. This Section shall not be applicable to recipients of disability retirement benefits pursuant to R.S. 11:461 et seq. All other persons receiving disability retirement benefits pursuant to the provisions of this Title shall be eligible to elect this retirement option upon conversion to a service retirement, if applicable, under the provisions of this Title for each state or statewide retirement system.

Acts 2009, No. 270, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.



RS 11:248 - Surviving spouses of police officers

§248. Surviving spouses of police officers

A. Any local retirement or pension system, plan, or fund may grant a cost-of-living adjustment to any surviving spouse currently receiving death, surviving spouse, or widows' benefits based on the death of a spouse who was a police officer, provided that:

(1) The death occurred while the officer was in the discharge of his duties, or resulted from immediate effects of an injury received while he was engaged in the discharge of his duties;

(2) The death occurred on or before January 1, 1960; and

(3) The surviving spouse is at least eighty years of age on July 1, 2006.

B. The increase granted pursuant to the provisions of this Section shall not be more than four hundred dollars per month.

Acts 2006, No. 649, §1, eff. July 1, 2006.



RS 11:251 - Legal counsel, certified public accountants, professional investment personnel

SUBPART H. PROFESSIONAL PERSONNEL

§251. Legal counsel, certified public accountants, professional investment personnel

Notwithstanding any other provisions of law to the contrary, the boards of trustees of the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, the Louisiana School Employees' Retirement System, the Municipal Police Employees' Retirement System, the Louisiana State Police Retirement System, the Parochial Employees' Retirement System of Louisiana, the Municipal Employees' Retirement System of Louisiana, the Firefighters Retirement System, the Assessors' Retirement Fund, the Clerks of Court Retirement and Relief Fund, the Registrars of Voters Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the District Attorneys' Retirement System are hereby authorized, jointly or otherwise, to at their option either employ or appoint at their own cost and expense legal counsel, certified public accountants, and professional investment personnel who shall be full-time in-house staff members of said systems, who may be members of the appropriate public retirement system, and who may participate in the state's group life, health, and hospitalization insurance program, or to retain legal counsel to represent said systems who shall not be a member of any of the above systems.

Acts 1991, No. 675, §1; Redesignated from R.S. 42:714 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 2012, No. 227, §1.



RS 11:261 - Purpose

SUBPART I. FIDUCIARY AND INVESTMENT RESPONSIBILITIES

§261. Purpose

The legislature recognizes that the fiscal integrity of various governments of and within this state and the financial security of employees and citizens of these various governments require that the public retirement or pension systems, funds, and plans maintained primarily for officers and employees of the governments be maintained on a sound actuarial basis. It is further recognized that the fiduciary responsibilities and the investment practices of these systems, funds, and plans are an integral part of such maintenance. It is also recognized that the legislative branch of state government bears a responsibility with respect to this maintenance. Accordingly, the purpose of this Subpart is to provide for the governing of fiduciary responsibilities and investments by public retirement or pension systems, funds, and plans.

Added by Acts 1983, No. 456, §1. Acts 1984, No. 867, §1; Redesignated from R.S. 42:715 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:262 - Applicability

§262. Applicability

The provisions of this Subpart are applicable to the following public retirement or pension systems, funds, and plans:

(1) Assessors' Retirement Fund.

(2) Clerks of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Employees' Retirement System of Louisiana.

(8) Municipal Police Employees' Retirement System.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

(14) Harbor Police Retirement System.

Acts 1984, No. 867, §1; Redesignated from R.S. 42:716 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2012, No. 227, §1.



RS 11:263 - Prudent-man rule; investments; reporting

§263. Prudent-man rule; investments; reporting

A. The prudent-man rule shall be applied by the systems, funds, and plans governed by this Subpart.

B. The prudent-man rule shall require each fiduciary of a retirement system and each board of trustees acting collectively on behalf of each system to act with the care, skill, prudence, and diligence under the circumstances prevailing that a prudent institutional investor acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

C. This standard requires the exercise of reasonable care, skill, and caution, and is to be applied to investments not in isolation, but in the context of the trust portfolio, and as part of an overall investment strategy, which shall include an asset allocation study and plan for implementation thereof, incorporating risk and return objectives reasonably suitable to that trust. The asset allocation study and implementation plan shall include the examination of market value risk, credit risk, interest rate risk, inflation risk, counterparty risk, and concentration risk. The investment policy of each system, plan, or fund shall preserve and enhance principal over the long term and provide adequate liquidity and cash flow for the payment of benefits. The investments shall be diversified to minimize the risk of significant losses unless it is clearly prudent not to do so.

D.(1) Notwithstanding the prudent-man rule, no governing authority of any system or fund governed by this Subpart shall invest more than fifty-five percent of the total portfolio in equities, except as provided in Paragraph (2) of this Subsection.

(2) The governing authority of any system may invest more than fifty-five percent of the total portfolio in equities, so long as not more than sixty-five percent of the total portfolio is invested in equities and at least ten percent of the total equity portfolio is invested in one or more index funds which seek to replicate the performance of the chosen index or indices.

(3) When contemplating any investment, action, or asset allocation the following factors shall be given weight:

(a) The availability of public pricing to value each investment.

(b) The ability to liquidate each investment at a fair market price within a reasonable time frame for the size of investment that is being considered.

(c) The degree of transparency that accompanies each investment.

(d) The risk of fluctuations in currency that may accompany each investment.

(e) The experience of the professionals who will manage each investment and the financial soundness of the business entity employing such professionals.

(f) The degree of diversification which exists within each investment and that such investment itself may provide relative to the other existing investments in the system's portfolio.

(g) Whether leverage is involved.

(h) The potential for unrelated business taxable income as defined in Section 512 of the Internal Revenue Code.

(i) The jurisdiction of the laws that govern each investment.

(j) The net return that is expected relative to the risk that is associated with each investment.

E. Repealed by Acts 2010, No. 1004, §2, eff. July 1, 2010.

F. Notwithstanding the prudent-man rule, a system board of trustees may but is not required to divest itself of any holding in a company having facilities or employees or both located in a prohibited nation as that term is defined in R.S. 11:312(B)(2).

G.(1) Each system, plan, or fund governed by this Subpart shall submit to the House and Senate committees on retirement and to each other state and statewide retirement system electronically transmitted quarterly reports beginning with the quarter ending June 30, 2010, which shall be submitted no later than thirty calendar days after the end of the quarter.

(2) Each report submitted pursuant to this Subsection shall contain, at a minimum, the following:

(a) The investment return net of investment fees and expenses expressed as a percentage return and dollar amount.

(b) The amount of administrative expenses.

(c) The board-approved target asset allocation.

(d) The current actual asset allocation of the system portfolio.

(3) Investment returns reported pursuant to this Subsection shall be by total fund and particular asset class over the quarter reported, fiscal year-to-date, one year, three year, five year, and ten year periods.

Acts 1984, No. 867, §1; Acts 1987, No. 49, §1; Acts 1989, No. 216, §1; Acts 1990, No. 214, §1; Redesignated from R.S. 42:717 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1046, §§1 and 2, eff. July 1, 1993; Acts 1997, No. 1301, §1, eff. June 30, 1997; Acts 2003, No. 788, §1, eff. July 1, 2003; Acts 2004, No. 850, §1, eff. July 12, 2004; Acts 2005, No. 9, §1, eff. May 27, 2005; Acts 2010, No. 1004, §§1, 2, eff. July 1, 2010.

NOTE: See Acts 2004, No. 850, §3, relative to phasing in of indexing and relative to deadline for compliance by La. Assessors' Retirement Fund.



RS 11:264 - Fiduciary relationships

§264. Fiduciary relationships

With respect to the systems, plans, and funds governed by this Subpart, each of the following persons shall be deemed to be in a fiduciary relationship with the respective funds:

(1) Any person who exercises any discretionary authority or discretionary control with respect to the management of system funds or assets.

(2) Any person who renders investment advice or services for compensation, direct or indirect, with respect to system funds or assets.

Acts 1989, No. 64, §1; Redesignated from R.S. 42:718 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.1 - Liabilities; discretionary control

§264.1. Liabilities; discretionary control

Legislators, state officials, system attorneys, accountants, and actuaries shall not be considered fiduciaries unless they exercise discretionary control over the management or administration of the system or some authority or control over system assets.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.2 - Fiduciary restriction; felony conviction

§264.2. Fiduciary restriction; felony conviction

Any person who has been convicted of a felony offense shall be restricted from serving as a system fiduciary for a period of five years after the conviction or after the end of imprisonment, whichever is later.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.3 - Basic fiduciary duty

§264.3. Basic fiduciary duty

The basic duty of a fiduciary is to discharge his duties with respect to the system in the exclusive interest of the members and beneficiaries.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.4 - Exclusive interest rule

§264.4. Exclusive interest rule

A fiduciary must discharge his duties within the law solely in the interest of system members and beneficiaries for the exclusive purpose of providing benefits to participants and beneficiaries and paying the expenses of administering the plan.

Acts 1992, No. 1046, §1, eff. July 1, 1993; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.5 - Breach of fiduciary duty

§264.5. Breach of fiduciary duty

A. Any person who is a fiduciary with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries by this Subpart shall be personally liable to make good to such plan any losses to the plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which have been made through use of assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.

B. No fiduciary shall be liable with respect to a breach of fiduciary duty under this Subpart if such breach was committed before he became a fiduciary or after he ceased to be a fiduciary.

C. It shall not be a breach of fiduciary duty for a board of trustees or any member of such a board to take action to divest the system of any holding in a company having facilities or employees or both located in a prohibited nation as that term is defined in R.S. 11:312(B)(2); however, nothing in this Subsection shall require a board to divest itself of any such holding.

Acts 1992, No. 1046, §1, eff. July 1, 1993; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.6 - Cofiduciary liability

§264.6. Cofiduciary liability

A. Any fiduciary who participates in a breach committed by a cofiduciary, or who tries to conceal a cofiduciary's breach, shall be held liable jointly for breach of fiduciary duty. Cofiduciary liability also results from a fiduciary's failure to use reasonable care to prevent a cofiduciary from committing a breach.

B. Any fiduciary who has knowledge of a cofiduciary's breach has a duty to remedy the breach.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:264.7 - Remedies; jurisdiction; authority; attorney fees

§264.7. Remedies; jurisdiction; authority; attorney fees

A. A member, beneficiary, or survivor who can demonstrate a personal interest in a retirement system may bring a civil action to enforce the provisions of this Subpart. In any enforcement proceeding the plaintiff may seek and the court may grant any appropriate form of relief, including but not limited to the following:

(1) A writ of mandamus.

(2) Injunctive relief.

(3) A declaratory judgment.

(4) A judgment rendering certain actions of the board of trustees as void.

(5) A judgment awarding civil damages.

(6) A judgment requiring payment of the amounts in R.S. 11:269.

B. Exclusive original jurisdiction for proceedings under this Subpart shall be in the Nineteenth Judicial District Court of Louisiana. In any enforcement proceeding the court has jurisdiction and authority to issue all necessary orders to require compliance with, or to prevent noncompliance with, or to declare the rights of parties under the provisions of this Subpart. Any noncompliance with the orders of the court may be punished as contempt of court.

C. If a person who brings an enforcement proceeding prevails, he shall be awarded reasonable attorney fees and other costs of litigation. If such person prevails in part, the court may award him reasonable attorney fees or an appropriate portion thereof. If the court finds that the proceeding was of a frivolous nature and was brought with no substantial justification, it may award reasonable attorney fees to the prevailing party.

Acts 1992, No. 1046, §1, eff. July 1, 1993; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:264.8 - System policy regarding breach of fiduciary duty

§264.8. System policy regarding breach of fiduciary duty

No retirement system may submit a proposed regulation, or approve any internal policy to relieve a fiduciary from responsibility for breach of fiduciary duty. However, a system may purchase insurance to cover liability or losses due to acts or omissions of fiduciaries. Any such insurance shall maintain the insurance company's right of subrogation. A fiduciary may purchase insurance to cover his own liability, without condition.

Acts 1992, No. 1046, §1, eff. July 1, 1993.



RS 11:265 - Compensation of investment advisors

§265. Compensation of investment advisors

Each board of trustees of the various public retirement systems, plans, or funds is hereby authorized, in requesting proposals for investment advisory services, to require that fees shall be quoted as a fixed fee, a fee based on market value of assets, or a performance fee.

Acts 1990, No. 172, §1; Redesignated from R.S. 42:717.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:266 - Investment performance standards

§266. Investment performance standards

A. The provisions of this Section shall be applicable to all Louisiana public retirement or pension systems, funds, and plans, and shall not apply to any investment manager or investment advisor who does not have an office for investment managers or investment advisors domiciled in the United States.

B. Investment performance reports submitted by any investment manager or investment advisor of any entity covered by Subsection A of this Section shall be in compliance with the current Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

C.(1) Investment performance composite data submitted in response to a request for proposal or any other solicitation or selection process used by any system, fund, or plan covered by this Section for hiring an investment manager or investment advisor shall be in compliance with the current Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

(2) Each such system, plan, or fund shall require, at least annually, the investment managers or investment advisors employed or otherwise retained by such system, plan, or fund to submit investment performance composite data, which contains such systems, plans, or funds portfolio that is subject to a Level I verification as defined in the Performance Presentation Standards as amended and published by the Association for Investment Management and Research or any successor entity.

D. The Investment Performance Standards required in Subsections B and C of this Section shall not be required for investments in limited partnerships, limited liability partnerships, private placements, and natural resource portfolios.

Acts 1995, No. 866, §1, eff. Dec. 31, 1995; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:266.1 - Investment through Louisiana incorporated and domiciled broker-dealer

§266.1. Investment through Louisiana incorporated and domiciled broker-dealer

A. The provisions of this Section shall be applicable to every state public retirement or pension system, plan, or fund.

B. Each state public retirement or pension system, plan, or fund shall direct at least ten percent of the commissions on all trades of domestic equities in separately, actively managed portfolios and shall direct at least ten percent of all trades of domestic investment grade fixed income investments in separately managed accounts through broker-dealers selected on a best bid and offer basis who have been incorporated and domiciled in or who have had their principal trading operations in Louisiana for at least two years, who are registered and in good standing with the Financial Industry Regulatory Authority, and who have demonstrated the ability to execute institutional domestic equity and fixed income transactions. The broker-dealers defined in this Subsection shall negotiate commission recapture agreements with the systems. The commissions recaptured under any such agreement shall not be a majority of the total value of the commissions required to be directed to the broker-dealers pursuant to the provisions of this Section.

C. All trades shall be subject to best efforts and best executions as defined by the Securities and Exchange Commission and the Financial Industry Regulatory Authority.

D. The provisions of Subsections A, B, C, and D of this Section shall be implemented as a temporary pilot program and shall be null, void, and of no effect after June 30, 2010. An interim cost analysis of the provisions of this Section shall be performed by the systems and shall be presented to the speaker of the House of Representatives, the president of the Senate, the chairmen of the House of Representatives and Senate committees on retirement, the Public Retirement Systems' Actuarial Committee, and the Commission on Public Retirement at least fourteen days before the convening of the regular legislative session in 2007, and again at least fourteen days before the convening of the regular legislative session in 2010.

E. Each system to which this Section applies shall submit to the House and Senate committees on retirement quarterly and annual progress reports detailing the system's investments which comport with the provisions of this Section. Such reports shall continue notwithstanding the June 30, 2010, expiration of Subsections A, B, C, and D of this Section and shall be submitted as follows:

(1) An annual report for the year ending June 30, 2004, to be submitted on or before July 30, 2004.

(2) Quarterly reports beginning with the quarter ending September 30, 2004, to be submitted no more than thirty days after the end of the quarter.

(3) Annual reports beginning with the year ending June 30, 2005, to be submitted no more than thirty days after the end of the year.

Acts 2003, No. 788, §1, eff. July 1, 2003; Acts 2004, No. 851, §1, eff. July 12, 2004; Acts 2005, No. 427, §1, eff. July 11, 2005; Acts 2007, No. 367, §1, eff. July 1, 2007; Acts 2010, No. 7, §1, eff. May 19, 2010.

NOTE: See Acts 2003, No. 788, §2, relative to extension of pilot program.



RS 11:267 - Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.

§267. Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.



RS 11:268 - Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.

§268. Repealed by Acts 2010, No. 1004, §2, eff. July 1 , 2010.



RS 11:269 - Disclosure; consultants; money managers

§269. Disclosure; consultants; money managers

A.(1) Consultants and money managers shall provide full disclosure to the sponsor of each Louisiana public retirement or pension system, plan, or fund of conflicts of interest, including non-pension sponsor sources of revenue. Consultants also shall provide full disclosure of any payments they receive from money managers, in hard or soft dollars, for any services they provide, including but not limited to performance measurement, business consulting, and education.

(2) Each consultant and money manager shall submit a written disclosure report semiannually to each system beginning July 1, 2005. A report shall be submitted regardless of whether the consultant or money manager has any conflict or payment to report. Should a reportable agreement be confected during any reporting period, the consultant or money manager shall notify the system of the agreement within seven business days.

B.(1) Any consultant or money manager found to be in violation of Subsection A of this Section shall pay to the system, plan, or fund an amount of money equal to the value of the revenue or payments he failed to disclose together with any damages caused by the failure to disclose. Additionally, if the failure to disclose is intentional, the consultant or money manager shall pay to the system an amount equal to three times the value of the revenue or payment he failed to disclose as a penalty, in addition to any damages actually caused by the failure to disclose.

(2) If the consultant or money manager provides services for more than one Louisiana public retirement or pension system, plan, or fund, the amounts in Paragraph (1) of this Subsection shall be paid to each such system to which he fails to make the required disclosure.

Acts 2004, No. 686, §1, eff. July 5, 2004; Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:271 - Purpose; elimination of unfunded accrued liability

SUBPART J. UNFUNDED ACCRUED LIABILITY

§271. Purpose; elimination of unfunded accrued liability

A. It is recognized that the legislative and executive branches of state government bear a responsibility with respect to the fiscal integrity of the state; that, in connection therewith, it is imperative that the public retirement systems of the state be maintained on a sound actuarial basis, and that such maintenance requires that the unfunded accrued liability of these systems be eliminated. The purpose of this Section is to provide for the furnishing of accurate actuarial data in order to facilitate the effective execution of this responsibility.

B. The provisions of this Section are applicable to the following public retirement systems:

(1) Assessors' Retirement Fund.

(2) Clerks of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Employees' Retirement System of Louisiana.

(8) Municipal Police Employees' Retirement System.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

C.(1) On an annual fiscal year basis, at least ninety days prior to the convening of the legislature in regular session, using calculation methods and forms prescribed by the legislative auditor, the governing authority of each public retirement system referenced in Subsection B hereof shall submit to the legislative auditor the amount of funding, stated as a percentage of payroll, which is necessary to meet the system's normal cost and to amortize, at the valuation rate of interest, the system's unfunded accrued liability over a thirty-year period.

(2) The legislative auditor shall review, and, when necessary, revise, and submit same to the governor and the legislature, along with his certification of the correctness thereof, and a report detailing the financial and actuarial history of the system and his recommendations relative thereto.

Acts 1984, No. 307, §1; Redesignated from R.S. 42:719 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:272 - Early retirement eligibility

§272. Early retirement eligibility

A. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall be applicable to all members of the following public retirement systems:

(1) Louisiana State Employees' Retirement System,

(2) Louisiana State Police Retirement System,

(3) Louisiana School Employees' Retirement System,

(4) Teachers' Retirement System of Louisiana,

(5) Assessors' Retirement Fund,

(6) Clerks' of Court Retirement and Relief Fund,

(7) District Attorneys' Retirement System,

(8) Municipal Employees' Retirement System of Louisiana,

(9) Municipal Police Employees' Retirement System,

(10) Firefighters' Retirement System,

(11) Parochial Employees' Retirement System of Louisiana,

(12) Registrar of Voters Employees' Retirement System, and

(13) Sheriffs' Pension and Relief Fund.

B. Any member who, on September 1, 1985, has earned sufficient service credit to be eligible for a normal retirement on or before August 31, 1995, but has not, on September 1, 1985, attained the normal retirement age, shall, during the ten year period from September 1, 1985, through August 31, 1995, be eligible for an early retirement, regardless of age, with benefits reduced to a level which would be actuarially equivalent to a retirement at the normal retirement age using the normal retirement formula.

C. The actuary for each of the systems specified in Subsection A of this Section shall develop reduction factors for use in computing the reduced benefit applicable to early retirement. However, in no event shall such benefit reduction be less than one percent for each calendar quarter by which the effective date of retirement is advanced before normal retirement eligibility.

D. Any member who, on January 1, 1982, had earned ten years of service credit, shall be eligible for an early retirement, regardless of age, with benefits reduced to a level which would be actuarially equivalent to a retirement at the normal retirement age using the normal retirement formula and subject to the provisions contained in Subsection C of this Section.

E. Notwithstanding any provision of law to the contrary, service credit originally earned on or before September 1, 1985, in a retirement system named in Subsection A of this Section shall be utilized to determine applicability of the provisions of Subsection B of this Section, even if the member received a refund of contributions for such service, provided that the member has repaid the refund prior to application for retirement.

Acts 1985, No. 154, §1, eff. July 6, 1985; Redesignated from R.S. 42:720 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 132, §1; Acts 2012, No. 227, §1; Acts 2012, No. 479, §1, eff. Dec. 10, 2012.



RS 11:281 - Failure to timely remit contributions; effect

SUBPART K. DELINQUENT CONTRIBUTIONS

§281. Failure to timely remit contributions; effect

A. Notwithstanding any other provisions of law to the contrary, the provisions of this Section shall be applicable to all members of the following public retirement systems:

(1) Louisiana State Employees' Retirement System.

(2) Louisiana School Employees' Retirement System.

(3) Teachers' Retirement System of Louisiana.

(4) Assessors' Retirement Fund.

(5) Clerks' of Court Retirement and Relief Fund.

(6) District Attorneys' Retirement System.

(7) Firefighters' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Municipal Police Employees' Retirement System.

(10) Parochial Employees' Retirement System of Louisiana.

(11) Registrars of Voters Employees' Retirement System.

(12) Sheriffs' Pension and Relief Fund.

B.(1) Except as provided in Paragraph (2) of this Subsection, all payments of employers' contributions and employees' contributions, including any payments due from the state of Louisiana which are paid after becoming delinquent, shall include interest to be paid to the retirement system at the rate of legal interest computed from the date the payment became delinquent.

(2) For any employer who is unable to make the required contributions on a timely basis as a consequence of Hurricane Katrina or Rita, or both, no interest shall be assessed or payable on contributions which were due for August or September 2005, for the first two months of delinquency.

Acts 1988, No. 301, §1; Redesignated from R.S. 42:720.30 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 2005, 1st Ex. Sess., No. 44, §1, eff. Dec. 6, 2005.

NOTE: See Acts 2005, 1st Ex. Sess., No. 44, §2, relative to retroactive application.



RS 11:291 - Community property interest

SUBPART L. APPLICABILITY OF CERTAIN

LEGAL DETERMINATIONS

§291. Community property interest

A. Notwithstanding any other provision of law to the contrary, any benefit or a return of employee contributions shall be subject to a temporary restraining order or injunction issued by a court in connection with an action which would result in a termination of the community property regime or partition of community assets and liabilities after such termination, which order or injunction involves a member or retiree of a state or statewide retirement system and his/her spouse or former spouse, and provides that community assets not be disbursed, disposed of, alienated, or otherwise incumbered, but only after a certified copy of such order or judgment is received by the retirement system.

B. Notwithstanding any other provision of law to the contrary, any benefit or a return of employee contributions shall be subject to a court order issued by a court upon or after termination of a community property regime, which order recognizes the community interest of a spouse or former spouse of a member or retiree of the retirement system and provides that a benefit or a return of employee contributions be divided by the retirement system with the spouse or former spouse, but only after a certified copy of such order has been received by the retirement system and has been determined by the retirement system to be in compliance with applicable laws, rules, and regulations governing the retirement system.

C. Repealed by Acts 1995, No. 592, §2, eff. July 1, 1995.

D. In connection with Subsection B of this Section, each state or statewide retirement system may promulgate rules establishing requirements with which a court order must comply.

E. In those instances in which no certified copy of an injunction, temporary restraining order, or court order for division of a benefit or a return of employee contributions has been received and/or approved as required by this Section, a state or statewide retirement system shall pay the entire amount of any benefit or return of employee contributions to the member, retiree, designated beneficiary, survivor benefit recipient, or the estate of a deceased member and payment so made shall constitute a release of all accrued rights of every kind and nature against the retirement system, including but not limited to community property rights of a spouse or former spouse and any rights of an heir or legatee of such spouse or former spouse.

F. In those instances in which the spouse or former spouse with whom a retirement system is to divide a benefit or a return of employee contributions under the provisions of this Section dies, the retirement system shall pay the entire amount of the benefit or return of employee contributions to the member, retiree, designated beneficiary, survivor benefit recipient, or the estate of a deceased member and payment so made shall constitute a release of all accrued rights of every kind and nature against the retirement system including but not limited to any rights of an heir or legatee of the spouse or former spouse.

G. A state or statewide retirement system shall not pay any funds to any persons until such funds normally become payable as provided by the laws governing the retirement system.

Acts 1989, No. 67, §1; Redesignated from R.S. 42:720.40 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 723, §1, eff. July 1, 1993; Acts 1995, No. 592, §§1, 2, eff. July 1, 1995; Acts 2012, No. 479, §1, eff. Dec. 10, 2012.



RS 11:292 - Seizure for child support; garnishment or seizure related to felony convictions

§292. Seizure for child support; garnishment or seizure related to felony convictions

A. Notwithstanding any other provision of law to the contrary, any retirement allowance, benefit, or refund of accumulated contributions paid to any member, former member, or retiree under the provisions of any public retirement system, or the portion of a retirement allowance, benefit, or refund of accumulated contributions paid to a spouse or former spouse under the provisions of R.S. 11:291, shall be subject to garnishment or court-ordered assignment to pay child support.

B.(1) Notwithstanding any other provision of law to the contrary, any pension, retirement allowance, or benefit, or any refund of accumulated contributions payable to any member, former member, or retiree under the provisions of any public pension or retirement system, plan, or fund shall be subject to garnishment under a writ of fieri facias to pay any court-ordered restitution or fine, or any costs of incarceration, probation, or parole, imposed on such member, former member, or retiree as a result of a conviction of or a plea of guilty or nolo contendere to the commission of a felony for misconduct associated with such person's service as an elected official or public employee for which credit in the system, plan, or fund was earned or accrued, the commission of which felony occurred on or after July 1, 2010.

(2) Notwithstanding any other provision of law to the contrary, a garnishment authorized pursuant to this Subsection shall not impinge on the community property interest of a spouse or former spouse not subject to the garnishment.

(3) Notwithstanding any other provision of law to the contrary, a garnishment authorized pursuant to this Subsection may be continuing in nature as necessary to pay the court-ordered restitution or fine in full.

Acts 1986, No. 767, §9; Redesignated from R.S. 42:720.21 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 706, §1, eff. July 6, 2004; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:293 - Forfeiture of retirement benefits; public corruption crimes

§293. Forfeiture of retirement benefits; public corruption crimes

A. As used in this Section, the following words or phrases shall have the following meanings:

(1) "Conviction" or "convicted" means a criminal conviction, guilty plea, or plea of nolo contendere that is final, and all appellate review of the original trial court proceedings is exhausted.

(2) "Public corruption crime" means a state or federal felony committed on or after January 1, 2013, in which the sentencing judge finds the public servant acted willfully and in the course and scope of his official capacity and the evidence establishes either of the following:

(a) The public servant realized or attempted to realize a financial profit or a financial gain for himself or for a third party.

(b) The public servant committed any criminal sexual act with or upon the person of a minor, and there was a direct association between the public servant and the minor related to the public servant's employment.

(3) "Public retirement system" means any state, statewide, or any local public retirement system, plan, or fund.

(4) "Public servant" means a public employee or an elected official as defined in R.S. 42:1102 who is a member, former member, deferred retirement option plan participant, or retiree under the provisions of any public retirement system and who meets any of the following criteria:

(a) His first employment making him eligible for membership in a public retirement system began on or after January 1, 2013.

(b) He was employed in a position making him eligible for membership in a public retirement system prior to January 1, 2013, but he terminated his service prior to that date and is reemployed in such a position on or after that date.

(c) He assumes an elective office on or after January 1, 2013, and by virtue of that service or previous public service he is eligible for membership in a public retirement system.

B.(1) Following the conviction of a public corruption crime, the sentencing court shall determine if the conviction warrants forfeiture as provided in this Subsection or garnishment as provided in R.S. 11:292. In order to determine the appropriate remedy the sentencing court shall review the following factors:

(a) The nature of the offense.

(b) The prior service of the public servant and the appropriateness of any mitigating factors.

(2)(a) If the court determines that forfeiture is appropriate, the court may order the forfeiture of the public servant's right to receive any benefit or payment of any kind under this Title except a return of the amount contributed by the public servant to the retirement system without interest, subject to Subparagraph (b) of this Paragraph.

(b) If the court orders the public servant to make restitution to the state or any political subdivision of the state for monetary loss incurred as a result of the public corruption crime for which he is convicted, the court may order restitution to be paid from the amount contributed by the public servant to the retirement system.

(c) Subject to the requirements of Paragraph (3) of this Subsection, the court may award to the member's spouse, dependent, or former spouse, as an alternate payee, some or all of the amount that, but for the order of forfeiture under Subparagraph (a) of this Paragraph, may otherwise be payable. Upon order of the court, the retirement system shall provide information concerning the member's membership that the court considers relevant to the determination of the amount of an award under this Subparagraph. The system shall also calculate the spousal share of the public servant's benefit for the sentencing court in accordance with existing community property law. Any dependent's share shall be calculated in the same manner as a spousal share. In determining the award, the court shall consider the totality of the circumstances, including but not limited to:

(i) The role, if any, of the member's spouse, dependent, or former spouse in connection with the crime.

(ii) The degree of knowledge, if any, possessed by the member's spouse, dependent, or former spouse in connection with the crime.

(3) An award ordered under Subparagraph (2)(c) of this Subsection may not require the retirement system to:

(a) Provide a type or form of benefit or an option not otherwise provided by the retirement system.

(b) Provide increased benefits determined on the basis of actuarial value.

(c) Take an action contrary to the system's governing laws or plan provisions other than the direct payment of the benefit awarded to the spouse, dependent, or former spouse.

(4) All of the convicted public servant's service credit attributable to employer contributions and interest on those contributions that are not otherwise assigned pursuant to Subparagraph (2)(c) of this Subsection shall be forfeited, and any dollar amount of such employer contributions and interest, together with any funds in the individual's deferred retirement option plan account, shall be applied to reducing the balance of the unfunded accrued liability of the system in a manner determined by the system's board of trustees. If the system has no unfunded accrued liability, the employer contributions and interest shall revert to the system's trust.

C. Notwithstanding the provisions of Subsection B of this Section, survivor benefits being received by the surviving unmarried spouse, the surviving minor child, or the surviving child with a physical or mental disability who is entitled to a survivor benefit of a deceased public servant convicted of a public corruption crime shall be based solely on the amount of the public servant's benefit forfeited to the retirement system and shall not be based on any amount remitted to the public servant.

D. No provision of this Section shall impinge on any judicially recognized community property interest of a current or former spouse.

E. Each public retirement system shall create an attestation form explaining the provisions of this Section and shall provide such attestation form to each employing agency. Each employing agency shall provide every public servant with such attestation form and such public servant shall be required to sign the form indicating that he has read it and understands the contents thereof.

F.(1) A parish prosecutor shall inform the secretary of the Department of Public Safety and Corrections in writing when a conviction for a state public corruption crime is entered against a person who the prosecutor knows, or has reason to believe, is a member of a public retirement system and who is subject to the provisions of this Section. The secretary shall compile such information and transmit it to the appropriate public retirement system.

(2) The secretary of state, upon being notified by a United States attorney of a felony conviction for a federal public corruption crime, whether or not such conviction qualifies as a conviction as defined by this Section, shall promptly transmit to each public retirement system information pertaining to such conviction.

G. The provisions of this Section shall apply only to benefits earned on or after January 1, 2013.

Acts 2012, No. 479, §1, eff. Dec. 10, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:301 - Repealed by Acts 2011, No. 207, §1.

SUBPART M. COMMISSION ON PUBLIC RETIREMENT

§301. Repealed by Acts 2011, No. 207, §1.



RS 11:302 - Repealed by Acts 2011, No. 207, §1.

§302. Repealed by Acts 2011, No. 207, §1.



RS 11:303 - Repealed by Acts 2011, No. 207, §1.

§303. Repealed by Acts 2011, No. 207, §1.



RS 11:304 - Repealed by Acts 2011, No. 207, §1.

§304. Repealed by Acts 2011, No. 207, §1.



RS 11:305 - Repealed by Acts 2011, No. 207, §1.

§305. Repealed by Acts 2011, No. 207, §1.



RS 11:306 - Repealed by Acts 2011, No. 207, §1.

§306. Repealed by Acts 2011, No. 207, §1.



RS 11:307 - Repealed by Acts 2011, No. 207, §1.

§307. Repealed by Acts 2011, No. 207, §1.



RS 11:308 - Repealed by Acts 2011, No. 207, §1.

§308. Repealed by Acts 2011, No. 207, §1.



RS 11:309 - Repealed by Acts 2011, No. 207, §1.

§309. Repealed by Acts 2011, No. 207, §1.



RS 11:311 - Purpose

SUBPART N. INVESTMENTS IN PROHIBITED NATIONS

§311. Purpose

The purpose of this Subpart is to assure the members and retirees of the state and statewide retirement systems, the state and her political subdivisions as employers, and the taxpayers of Louisiana that the monies held in trust for the benefit of public employees are not used directly or indirectly to support terrorist activities.

Acts 2005, No. 9, §1, eff. May 27, 2005.



RS 11:312 - Application, definitions

§312. Application, definitions

A. The provisions of this Subpart shall apply to the following public retirement or pension systems, plans, or funds:

(1) Assessors' Retirement Fund.

(2) Clerks' of Court Retirement and Relief Fund.

(3) District Attorneys' Retirement System.

(4) Firefighters' Retirement System.

(5) Louisiana School Employees' Retirement System.

(6) Louisiana State Employees' Retirement System.

(7) Municipal Police Employees' Retirement System.

(8) Municipal Employees' Retirement System of Louisiana.

(9) Parochial Employees' Retirement System of Louisiana.

(10) Registrars of Voters Employees' Retirement System.

(11) Sheriffs' Pension and Relief Fund.

(12) Louisiana State Police Retirement System.

(13) Teachers' Retirement System of Louisiana.

B. As used in this Subpart, the following terms shall have the following meanings, unless a different meaning is clearly required by context:

(1) "Company" means any foreign domiciled or based entity, real or juridical, which is not a subsidiary of nor owned in whole or in part by any domestic company, and which is engaged in an enterprise for financial gain.

(2) "Prohibited nation" means Iran, North Korea, Sudan, or Syria.

C.(1) Each system or fund to which this Subpart applies shall provide semiannual written reports to the House of Representatives and Senate committees on retirement regarding any investments of that system in any company having facilities or employees or both located in a prohibited nation. The report shall include the name of each such company, the asset allocation class and sector to which it belongs pursuant to the board's asset allocation policy, and the amount of system funds invested therein.

(2) The first report shall be due October 31, 2005, and shall contain information for the six-month period ending September 15, 2005. The second report shall be due August 15, 2006, and shall contain information for the period from September 16, 2005 through June 30, 2006. Beginning February 15, 2007, and thereafter, reports shall be due by the fifteenth day of February, containing information for the six-month period ending December thirty-first, and by the fifteenth of August, containing information for the six-month period ending June thirtieth in each calendar year.

(3) Each system's money managers shall be responsible for supplying to the system all information necessary to complete the reports in a timely manner as required by this Subsection.

D. Each system shall adopt rules necessary to implement the provisions of this Subpart, including the provisions of Paragraph (C)(3) of this Section.

Acts 2005, No. 9, §1, eff. May 27, 2005; Acts 2007, No. 352, §1; Acts 2012, No. 227, §1.



RS 11:313 - Prudent-man rule; investments

§313. Prudent-man rule; investments

Notwithstanding the prudent-man rule, a system board of trustees may but is not required to divest itself of any holding in a company having facilities or employees, or both, located in a prohibited nation as that term is defined in R.S. 11:312(B)(2).

Acts 2007, No. 352, §1.



RS 11:314 - Constructive engagement; direct ownership of securities

§314. Constructive engagement; direct ownership of securities

A. Each system, plan, or fund, referred to in this Section as "system", to which this Subpart applies shall adopt and implement a corporate governance strategy of constructive engagement of each company, in which the system has a direct ownership of securities, having facilities or employees or both located in a prohibited nation. Such corporate governance strategy of constructive engagement shall contain a plan of system action to cause any such company to remove facilities, employees, or both from any prohibited nation. Such plan of system action shall be implemented by not later than one hundred twenty days after August 15, 2007. The system shall continue to implement such plan of system action with respect to a particular company for the period of time that the system continues to possess an ownership interest in the company. As part of each system's corporate governance strategy of constructive engagement, the system shall make its best efforts to identify all such companies. Such efforts shall include all of the following:

(1) Reviewing and analyzing publicly available information regarding companies having facilities or employees or both located in a prohibited nation, including information provided by but not limited to nonprofit organizations, research firms, international organizations, and government entities.

(2) Contacting and obtaining information from asset managers contracted by the systems who invest on behalf of the system in companies having facilities or employees or both located in a prohibited nation.

(3) Contacting and obtaining information from other institutional investors, including other public pension systems, that have divested themselves of investments in companies having facilities or employees or both located in a prohibited nation.

B. Such corporate governance strategy of each system to which this Section applies shall require the system to form strategic shareholder alliances, whether formal or informal, with other public pension systems that have a common ownership interest with the system in any company having facilities or employees or both in a prohibited nation for the purpose of effecting change in the company's policy so as to cause the company to remove its facilities, employees, or both from any prohibited nation. In pursuing such shareholder alliances, the following provisions shall apply:

(1) The systems to which this Section applies shall semiannually provide to each other a list of companies in which the system invests that have facilities or employees or both located in a prohibited nation. If any systems to which this Subpart applies possess common ownership interests in such companies, those systems shall form a strategic shareholder alliance, whether formal or informal, for the purpose of influencing such companies to cease having facilities or employees or both located in a prohibited nation.

(2) Each system to which this Section applies shall, separately or jointly with another system that is a member of a strategic shareholder alliance under this Section, submit semiannually, to each such company having facilities or employees or both located in a prohibited nation, a notice that provides for all of the following:

(a) Informs such company of the requirements of this Subpart and of the company's status as having facilities or employees or both located in a prohibited nation.

(b) Requests that such company refrain from continuing to have facilities or employees or both located in a prohibited nation.

(c) Details the nature of any strategic shareholder alliance of which the system is a member pursuant to this Section, which notice shall include a list of systems, whether this Subpart applies to those systems or not, making up such alliance.

(d) Details the percentage of shares that each member of the strategic shareholder alliance possesses.

(e) Informs such company that it may become subject to divestment by the systems in the shareholder alliance if such company continues having facilities or employees or both located in a prohibited nation.

C. Each system to which this Section applies shall adopt rules necessary to implement the provisions of this Section.

D. Each system to which this Section applies shall report compliance with this Section to the House of Representatives and Senate committees on retirement as part of the report submitted pursuant to R.S. 11:312(C).

Acts 2007, No. 352, §1.



RS 11:315 - Constructive engagement; securities held in a collective fund

§315. Constructive engagement; securities held in a collective fund

A. Each system, plan, or fund, referred to in this Section as "system", to which this Subpart applies shall adopt and implement a corporate governance strategy of constructive engagement of any collective fund investment manager or advisor, requesting such manager or advisor to constructively engage each company having facilities or employees or both located in a prohibited nation in which the system possesses an indirect ownership interest through investment in any such collective fund, excluding private equities and hedge funds. Such corporate governance strategy of constructive engagement shall contain a plan of system action to cause any such collective fund to in turn cause any such company to remove facilities, employees, or both from any prohibited nation. Such plan of system action shall be implemented by not later than one hundred twenty days after August 15, 2007. The system shall continue to implement such plan of system action with respect to a particular collective fund for the period of time that the system continues to possess an indirect ownership interest in the company through the collective fund investment. As part of each system's corporate governance strategy of constructive engagement, the system shall make its best efforts to identify all such companies. Such efforts shall include:

(1) Reviewing and analyzing publicly available information regarding companies having facilities or employees or both located in a prohibited nation, including information provided by but not limited to nonprofit organizations, research firms, international organizations, and government entities.

(2) Contacting and obtaining information from asset managers contracted by the systems who invest on behalf of the system in companies having facilities or employees or both located in a prohibited nation.

(3) Contacting and obtaining information from other institutional investors, including other public pension systems, that have divested themselves of investments in companies having facilities or employees or both located in a prohibited nation.

B. Such corporate governance strategy of each system to which this Section applies shall require the system to form strategic alliances, whether formal or informal, with other public pension systems that have a common ownership interest with the system in any company having facilities or employees or both in a prohibited nation through participation in the same collective fund, excluding private equities or hedge funds, for the purpose of effecting change in the company's policy so as to cause the company to remove its facilities, employees, or both from any prohibited nation. In pursuing such alliances, the following provisions shall apply:

(1) The systems to which this Section applies shall semiannually provide to each other a list of companies that have facilities or employees or both located in a prohibited nation in which the system invests through participation in the same collective fund, excluding private equities or hedge funds. If any systems to which this Subpart applies possess such common ownership interests in such companies, those systems shall form a strategic alliance, whether formal or informal, for the purpose of influencing such companies to cease having facilities or employees or both located in a prohibited nation.

(2) Each system to which this Section applies shall, separately or jointly with another system that is a member of a strategic alliance under this Section, submit semiannually to the investment manager or advisor of any collective fund, requesting any such collective fund manager or advisor to submit to each such company having facilities or employees or both located in a prohibited nation, a notice that provides for all of the following:

(a) Informs such company of the requirements of this Subpart and of the company's status as having facilities or employees or both located in a prohibited nation.

(b) Requests that such company refrain from continuing to have facilities or employees or both located in a prohibited nation.

(c) Details the nature of any strategic alliance of which the system is a member pursuant to this Section, which notice shall include a list of systems, whether this Subpart applies to those systems or not, making up such alliance.

(d) Details the percentage of shares that each member of the strategic alliance possesses.

(e) Informs such company that it may become subject to divestment by the systems in the strategic alliance if such company continues having facilities or employees or both located in a prohibited nation.

C. Each system to which this Section applies shall adopt rules necessary to implement the provisions of this Section.

D. Each system to which this Section applies shall report compliance with this Section to the House of Representatives and Senate committees on retirement as part of the report submitted pursuant to R.S. 11:312(C).

Acts 2007, No. 352, §1; Acts 2008, No. 220, §4, eff. June 14, 2008.



RS 11:316 - Terror-free index fund

§316. Terror-free index fund

A. As used in this Section, the following terms shall have the following meaning unless a different meaning is clearly required by the context:

(1) "Screened equities" means stocks or other ownership interest in a company identified as having facilities or employees or both located in a prohibited nation, which equities are excluded from the terror-free index fund.

(2) "Terror-free equities" means equities in companies not identified as having facilities or employees or both located in a prohibited nation.

(3) "Terror-free index fund" means an international index fund which identifies equities in companies having facilities or employees or both located in a prohibited nation and excludes them from the fund.

B. Each system or fund to which this Subpart applies that has an investment strategy which includes allocation to international markets shall, within sixty days after August 15, 2007, communicate with investment managers with international investment experience for the establishment of an international terror-free index fund which identifies and excludes from the fund companies having facilities or employees or both in a prohibited nation. The communication shall stipulate that, as part of managing such fund, the manager will replace the screened equities with comparable equities or will adjust the weighting of remaining equities held in a system's portfolio. Each system having an investment strategy which includes allocation to international markets shall, within one hundred eighty days after August 15, 2007, allocate a portion of its international investments to such terror-free index.

C. If a system having an investment strategy which includes allocation to international markets does not possess sufficient assets to meet the minimum investment required by the manager to create a terror-free index fund on the system's behalf alone, such system shall join an existing terror-free index fund established pursuant to this Section, or shall join with another system to meet such minimum investment requirements for the purpose of establishing a terror-free index fund common to those systems.

D. Each system shall adopt rules necessary to implement the provisions of this Section.

E. Each system shall report compliance with this Section to the House of Representatives and Senate committees on retirement as part of the report submitted pursuant to R.S. 11:312(C).

F. Nothing in this Section shall require a system to invest in international markets or to utilize collective funds or index funds for such purpose unless otherwise part of the investment strategy adopted by the system. If a system invests in international markets and utilizes collective funds or index funds for such purpose, this Section shall apply.

Acts 2007, No. 352, §1; Acts 2008, No. 220, §4, eff. June 14, 2008.



RS 11:321 - Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Katrina

SUBPART O. DISASTER RELIEF

§321. Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Katrina

A. For purposes of this Section, "retirement system" shall mean any public retirement system in the state.

B. Notwithstanding any other provision of law to the contrary, an individual who is participating or who has participated in the Deferred Retirement Option Plan (DROP) or comparable plan of his retirement system and who is still employed in a position covered by that system shall be allowed to withdraw up to one hundred thousand dollars of all or part of the funds in his DROP account under the provisions of this Section.

C. Such an individual may withdraw funds from his DROP account provided all of the following requirements are met:

(1) On August 28, 2005, the individual was domiciled in a parish which has been designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance or individual assistance and public assistance.

(2) The individual sustained an economic loss by reason of Hurricane Katrina.

(3) The aggregate amount of such distributions from the account does not exceed one hundred thousand dollars.

(4) Any distribution is made on or after August 25, 2005, and on or before December 31, 2006.

D.(1) If, pursuant to this Section, an individual receives a qualified Hurricane Katrina distribution, the amount of such distribution shall be included in income by the retirement system, generally ratable over the year of the distribution and the following two years in accordance with the Katrina Emergency Tax Relief Act of 2005, referred to in this Section as the "Act", unless the individual elects in writing not to have the ratable distribution apply for any taxable year.

(2) The individual shall be responsible for filing an amended return or returns to claim a refund of the tax attributable to the amount previously included in income if the individual so qualifies under the Act.

(3) Each retirement system shall advise each individual receiving a Hurricane Katrina distribution pursuant to this Section of potential state and federal tax consequences.

E. Each retirement system shall promulgate any rules necessary to implement the provisions of this Section.

F. The provisions of this Section shall supersede any provision of law to the contrary, including but not limited to R.S. 11:449(C), 450(B), 789(B), 1152(H), 1312(J), 1456(I)(2), 1530(J)(2), 1642(B), 1763(J), 1938(J)(2), 2144(I), 2221(J)(1), 2257(J)(2), 3005.1(J)(1)(c), 3039.1(J)(2), 3200(12), 3232(K), 3294(G), 3385.1(K)(2), 3551, and 3685(B)(10)(b).

Acts 2005, 1st Ex. Sess., No. 50, §1, eff. Dec. 6, 2005.



RS 11:322 - Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Rita

§322. Withdrawal of funds from Deferred Retirement Option Plan accounts by active employees; Hurricane Rita

A. For purposes of this Section, "retirement system" shall mean any public retirement system in the state.

B. Notwithstanding any other provision of law to the contrary, an individual who is participating or who has participated in the Deferred Retirement Option Plan (DROP) or comparable plan of his retirement system and who is still employed in a position covered by that system shall be allowed to withdraw up to one hundred thousand dollars of all or part of the funds in his DROP account under the provisions of this Section.

C. Such an individual may withdraw funds from his DROP account provided all of the following requirements are met:

(1) On September 22, 2005, the individual was domiciled in a parish which has been designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance or individual assistance and public assistance.

(2) The individual sustained an economic loss by reason of Hurricane Rita.

(3) The aggregate amount of such distributions from the account does not exceed one hundred thousand dollars.

(4) Any distribution is made on or after September 19, 2005, and on or before December 31, 2006.

D.(1) If, pursuant to this Section, an individual receives a qualified Hurricane Rita distribution, the amount of such distribution shall be included in income by the retirement system, generally ratable over the year of the distribution and the following two years, unless the individual elects in writing not to have the ratable distribution apply for any taxable year.

(2) The individual shall be responsible for filing an amended return or returns to claim a refund of the tax attributable to the amount previously included in income if the individual so qualifies.

(3) Each retirement system shall advise each individual receiving a Hurricane Rita distribution pursuant to this Section of potential state and federal tax consequences.

E. Each retirement system shall promulgate any rules necessary to implement the provisions of this Section.

F. The provisions of this Section shall supersede any provision of law to the contrary, including but not limited to R.S. 11:449(C), 450(B), 789(B), 1152(H), 1312(J), 1456(I)(2), 1530(J)(2), 1642(B), 1763(J), 1938(J)(2), 2144(I), 2221(J)(1), 2257(J)(2), 3005.1(J)(1)(c), 3039.1(J)(2), 3200(12), 3232(K), 3294(G), 3385.1(K)(2), 3551, and 3685(B)(10)(b).

Acts 2005, 1st Ex. Sess., No. 61, §1, eff. Dec. 6, 2005.



RS 11:323 - Deferred Retirement Option Plan participation; members terminated due to hurricanes

§323. Deferred Retirement Option Plan participation; members terminated due to hurricanes

A. The provisions of this Section shall apply to the following state and statewide retirement systems:

(1) The Louisiana School Employees' Retirement System, and

(2) The Teachers' Retirement System of Louisiana, and

(3) The Louisiana State Employees' Retirement System, and

(4) The Assessors' Retirement Fund, and

(5) The Clerks' of Court Retirement and Relief Fund, and

(6) The District Attorneys' Retirement System, and

(7) The Municipal Employees' Retirement System of Louisiana, and

(8) The Parochial Employees' Retirement System of Louisiana, and

(9) The Registrars of Voters Employees' Retirement System, and

(10) The Municipal Police Employees' Retirement System, and

(11) The Firefighters' Retirement System.

B. Notwithstanding any provision of law to the contrary, any employee who is a member of a retirement system to which this Section applies, who has not retired, whose participation in the Deferred Retirement Option Plan of that system was interrupted or ceased upon his being terminated due to a reduction-in-force necessitated by Hurricane Katrina or Hurricane Rita or both, shall have the time period applicable to his plan participation adjusted upon his reemployment and resumption of membership in the retirement system to which he belonged before being terminated. The time period applicable to his plan participation shall be calculated as provided in this Section. However, in no case shall this Section be applicable to anyone who becomes reemployed more than one year after being furloughed or terminated, whichever occurs first, or to anyone reemployed on or after December 31, 2006.

C. Any person to whom this Section applies who began participation on or before September 24, 2005, but who had not completed his specified participation period shall reenter the plan upon reemployment and his participation period shall resume. The total duration of the person's participation in the plan before termination and after reentry shall not exceed the plan participation period he specified upon initial entry into the plan. Any interest credited to the person's plan account during the period between furlough or termination and reemployment shall be forfeited.

D. The provisions of this Section shall supersede any provision of law to the contrary, including but not limited to R.S. 11:447(C), 786(B), 1152(C), 1456(C) and (D), 1530(C) and (D), 1639(B), 1763(C) and (D), 1938(C) and (D), 2144(C) and (D), 2221(C) and (D), and 2257(C) and (D), to the extent there is any conflict.

Acts 2006, 1st Ex. Sess., No. 17, §1, eff. Feb. 23, 2006; Acts 2006, No. 678, §1, eff. June 29, 2006.



RS 11:401 - LOUISIANA STATE EMPLOYEES'

SUBTITLE II. STATE SYSTEMS

CHAPTER 1. LOUISIANA STATE EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§401. Establishment of retirement system

There shall be a retirement system which shall be under the management of a board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this chapter for state officers and employees and their beneficiaries.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:541 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:402 - Name of system

§402. Name of system

The system established by R.S. 11:401 shall be a state agency and shall have the power and privileges of a corporation. It shall be known as the "Louisiana State Employees' Retirement System" or as "Lasers". It shall be authorized to transact business and to invest in, hold, and sell cash, securities, property, and other assets in its own name or in such nominee names as the board of trustees may authorize from time to time. All records covering the contributions of the employer and the members shall be maintained by the board of trustees.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1989, No. 217, §1; Redesignated from R.S. 42:542 by Acts 1991, No. 74, §3, eff. June 25, 1991. Amended by Acts 1991, No. 863, §1.



RS 11:403 - Definitions

§403. Definitions

The following words and phrases used in this Chapter shall have the following meanings, unless a different meaning is clearly required by the context:

(1) "Accumulated contributions" means the sum of all amounts paid by a member, excluding interest paid on the repayment of a refund, and credited to his individual account in the employee's savings account, together with regular interest credited prior to July 1969.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity or benefits and regular interest, as the case may be, computed on the basis of the following assumptions:

(a) Interest shall be compounded annually at a rate established by the board and adopted by the Public Retirement Systems' Actuarial Committee.

(b) Annuity rates shall be determined on the basis of the 1971 Group Annuity Tables adjusted on a unisex table basis; however, no optional benefit which accrued prior to September 3, 1984, shall be less than the benefits would be as converted under the definition of actuarial equivalent as provided herein.

(3) "Actuarial tables" means the tables of mortality and rates of interest adopted by the board.

(4) "Agency" means any governmental body employing persons and includes departments, agencies, boards, commissions, and courts.

(5)(a)(i) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or before June 30, 2006, and for any person who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c), 557, 582, or 602 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, means the average annual earned compensation of a state employee for the thirty-six highest months of successive employment, or for the highest thirty-six successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use thirty-six months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis.

(ii) The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subparagraph, however, shall change the method of determining the amount of earned compensation received.

(b)(i) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or after July 1, 2006, and subject to the limitations provided in this Subparagraph, means the average annual earned compensation of a state employee for the sixty highest months of successive employment or for the highest sixty successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use sixty months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis. This Item shall also be applicable to any judge, court officer, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(ii) The earnings to be considered for persons to whom Item (i) of this Subparagraph applies for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average compensation contained in this Item shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by the state Department of Civil Service and approved by the governor or because of a pay adjustment enacted by the legislature. This Item shall also be applicable to any judge, court officer, member of the Louisiana Legislature, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(iii) The provisions of this Subparagraph shall not apply to any person who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c), 557, 582, or 602 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(6) "Base pay" means prescribed compensation for a specific position on a full-time basis, but does not include overtime, per diem, differential pay, payment in kind, premium pay, or any other allowance for expense authorized and incurred as an incident to employment, except supplemental pay for certain members as provided by Article X, Section 10(A)(1) of the Louisiana Constitution of 1974. Employees who work biweekly eighty-hour schedules shall have their earned compensation for such regularly scheduled work considered as part of base pay even if some of these hours are defined as overtime for the purpose of the Fair Labor Standards Act.

(7) "Beneficiary" means any person designated by the member or legally entitled to receive a retirement allowance, an annuity, or other benefit.

(8) "Board" means the Board of Trustees of the Louisiana State Employees' Retirement System.

(9) "Creditable service" means prior service plus membership service for which credit is allowable as provided in this Chapter.

(10) "Earned compensation" means the base pay earned by an employee for a given pay period as reported to the system on a monthly basis by the agency which shall include the cash value of any emolument of office in the form of paid compensation in lieu of salary which is subject to federal and state payroll taxes and includes the full amount earned by an employee, overtime, and per diem earned by an employee of the House of Representatives, the Senate, or an agency of the legislature, and expense allowances and per diem paid to members of the legislature, the clerk, or sergeant at arms of the House of Representatives and president and secretary or sergeant at arms of the Senate.

(11) "Employee" means any person legally occupying a position in the state service.

(12) "Employer" means the state of Louisiana or any of its boards, commissions, departments, agencies, and courts which are contributing members of the Louisiana State Employees' Retirement System.

(13) "Fiscal year" means the period beginning July first of any year and ending June thirtieth of the next succeeding year.

(14) "Intermittent employee" means an employee working an indefinite schedule on an "as needed" basis.

(15) "Job appointment" means employment for a fixed period not to exceed two years.

(16) "Medical board" shall mean the State Medical Disability Board.

(17) "Member" means any person included in the membership of the system.

(18) "Membership service" means service after July 1, 1947 as an employee while a member of the system.

(19) "Minor child" means an unmarried child under the age of eighteen years or an unmarried student under the age of twenty-three years who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if acknowledged or filiated pursuant to the provisions of the Civil Code.

(20) "Part-time employee" means any employee who is a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulations.

(21) "Position" means any office or any employment in the state service.

(22) Repealed by Acts 2001, No. 679, §2, eff. June 25, 2001.

(23) "Refund" means the withdrawal of all accumulated contributions at least thirty days after termination from the state service, or with respect to members having the option of belonging to the system, withdrawal of all accumulated contributions at least thirty days after receipt by the system of written notice of withdrawal.

(24) "Retirement" means termination of active service, with a retirement allowance granted under the provisions of this Chapter.

(25) "Retirement allowance or benefit" means an annuity for life paid in equal monthly installments.

(26) "Spouse" means a person who is legally married to a member of this system.

(27) "State" means the state of Louisiana.

(28) "State service"means the type of agency service performed by its employees, elected officials, and appointed officials who are members of the system or the type of agency service established in accordance with R.S. 11:412.

(29) "Student" means a person enrolled in a high school, a vocational-technical school, or a college or university, in a sufficient number of courses and classes in such institution to be classified as a full-time regular student under the criteria used by the institution in which he is enrolled. In addition, the person must actually attend at least eighty percent of the total number of classes in which he is enrolled.

(30) "System" means the Louisiana State Employees' Retirement System.

(31) "Terminal leave payment" is the amount paid to an employee upon termination of state service for the value of accrued annual leave to his credit at the time of termination under such limitations as established by the State Civil Service Commission.

(32) "Termination" means complete cessation of employment with the state.

(33) "Vested right" means when a member obtains retirement eligibility as to age and service in accordance with the provisions of this Chapter.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1978, No. 67, §1; Acts 1978, No. 727, §7, eff. Jan. 1, 1979; Acts 1982, No. 190, §1; Acts 1983, No. 674, §3; Acts 1984, No. 473, §1; Acts 1987, No. 184, §1; Acts 1988, No. 657, §1, eff. July 15, 1988; Acts 1989, No. 76, §1; Acts 1989, No. 217, §1; Redesignated from R.S. 42:543 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 518, §2, eff. June 26, 1992; Acts 1995, No. 1025, §1, eff. July 1, 1995; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2001, No. 679, §§1 and 2, eff. June 25, 2001; Acts 2004, No. 26, §6; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2010, No. 95, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:404 - Falsification of records

§404. Falsification of records

Whoever knowingly makes any false statement or falsifies or permits to be falsified any record or records of this system in an attempt to defraud the system shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:544 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:405 - Exemption from execution; exception

§405. Exemption from execution; exception

Any annuity, retirement allowance or benefit, or refund of contributions, or any optional benefit or any other benefit paid or paid to any person under the provisions of this Chapter is exempt from any state or municipal tax and is exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and is unassignable.

Acts 1972, No. 135, §1, eff. July 26, 1972. Acts 1986, No. 767, §7; Redesignated from R.S. 42:545 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:406 - Amendments; cost-of-living adjustment

§406. Amendments; cost-of-living adjustment

The provisions of the retirement system established by R.S. 11:401 may be amended by action of the legislature, in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:491, and with respect to the payment of employee contributions, as provided in R.S. 11:154 shall be considered amendments to the provisions of the retirement system.

Added by Acts 1983, No. 674, §3; Redesignated from R.S. 42:546 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:407 - Correction of administrative error

§407. Correction of administrative error

Except as expressly provided otherwise in this Chapter, the director may, upon written documentation that an administrative error has occurred in the administration of this system, which documentation shall be submitted to the board of trustees at the next board meeting, whether such administrative error was committed by this system or otherwise, correct such administrative error and may make all adjustments relative to such correction.

Acts 1989, No. 214, §1; Redesignated from R.S. 42:547 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:408.1 - Use of electronic signature on retirement records

PART I-A. ELECTRONIC SIGNATURES AND RECORDS

§408.1. Use of electronic signature on retirement records

A. A record or signature utilized by the Louisiana State Employees' Retirement System may not be denied legal effect or enforceability solely because it is in electronic form. Any such signature or record in electronic form shall have the full effect of law.

B. If a law requires a record to be in writing, an electronic record satisfies the law.

C. If a law requires a signature, an electronic signature satisfies the law.

D. Unless otherwise agreed between a sender and the system, an electronic record is received when:

(1) It enters an information-processing system that the retirement system has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record.

(2) It is in a form capable of being processed by the system.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.2 - Establishment of procedures for the use of electronic signatures and records

§408.2. Establishment of procedures for the use of electronic signatures and records

A. To the extent that a reporting member agency uses electronic records and electronic signatures under this Part, the agency shall report in accordance with procedures established by the system in accordance with the Administrative Procedure Act and the system shall give due consideration to security and shall specify:

(1) The manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes.

(2) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process.

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records.

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

B. Nothing in this Part shall require an agency of this state to use or permit the use of electronic records or electronic signatures if that agency cannot comply with the established requirements.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.3 - Electronic records as originals

§408.3. Electronic records as originals

If a statute, regulation, or other rule of law requires a contract, agreement, or record to be provided, available, or retained in its original form, or provides results if the contract, agreement, or record is not provided, available, or retained in its original form, that statute, regulation, or rule of law is satisfied by an electronic record that complies with this Part. Once an electronic record with an electronic signature is accepted by the system, it shall be admissible into evidence in a court of law for all purposes that an original paper document would be admissible.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.4 - Ability to contest signatures

§408.4. Ability to contest signatures

Nothing in this Part shall be construed to limit or otherwise affect the rights of any person to assert that an electronic signature is a forgery, is used without authority, has been altered after the signature was applied to the electronic document, or otherwise is invalid for reasons that would invalidate the effect of a signature in written form.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:408.5 - Definitions

§408.5. Definitions

For purposes of this Part:

(1) "Electronic" means of or relating to technology having electrical, digital, magnetic, optical, electromagnetic, or similar capabilities regardless of medium.

(2) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records in whole or in part without review by an individual at the time of the action or response.

(3) "Electronic record" means a writing, document, or other record created, stored, generated, received, or communicated by electronic means.

(4) "Electronic signature" means information or data in electronic form, attached to or logically associated with an electronic record, and executed or adopted by a person or an electronic agent of a person, with the intent to sign a contract, agreement, or record.

(5) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Acts 2001, No. 234, §1, eff. June 1, 2001.



RS 11:411 - Eligibility for membership

PART II. MEMBERSHIP

§411. Eligibility for membership

The membership of this system shall be as follows:

(1) Each person who becomes an employee in the state service, except those specifically excluded or as to whom an option or election is provided in this Section, shall become a member of the system as a condition of employment.

(2) Any person who becomes an employee in the state service who is a contributing member in any other retirement system shall become a member of this system unless he elects at the time of his employment to remain a contributing member of such other system for which he remains eligible for membership.

(3) Employees on educational leave with stipend.

(4) Membership shall be optional for elected officials and for those officials appointed by the governor whose appointment is subject to confirmation by the Senate and who are not ineligible under R.S. 11:413.

(5) Any state, municipal, or parochial employee transferred to this system, pursuant to any provision of this Chapter authorizing such transfer.

(6) The person who is director for the Louisiana State University Laboratory School on July 11, 2005. His membership in the system shall become effective July 1, 2005. Such person shall be classified as an employee of an Office of Group Benefits participating employer and not as a retiree pursuant to R.S. 42:808(A)(2).

(7)(a) Membership shall be optional for those persons sixty years of age or older at the time of employment and for those persons fifty-five years of age or older who have credit for at least forty quarters in the Social Security system. This shall not apply to rehired retirees.

(b) Membership shall be optional for any person who is receiving retirement benefits from any Louisiana public retirement system, other than this system, at the time the person becomes an employee in the state service.

(8) Employees of any primary health center established under the Public Health Service Act as set forth in Subpart I of Part D of Title 42 of the United States Code, provided that any person covered by this Paragraph who is eligible for membership in any other state or federal public retirement system based on employment with a primary health center shall not be eligible for membership in this system.

(9) Employees of the Amite River Basin Commission. Any such employee who has service as an employee of the commission prior to July 1, 1999, may purchase credit for such service, provided the purchase is transacted in accordance with R.S. 11:158, and further provided that such purchase is transacted prior to the effective date of any such employee's retirement.

(10) Repealed by Acts 2002, 1st Ex. Sess., No. 102, §1, eff. April 18, 2002.

(11) Employees of the Lafitte Area Independent Levee District.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1989, No. 737, §1; Redesignated from R.S. 42:551 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 518, §1, eff. June 26, 1992; Acts 1992, No. 843, §1, eff. July 8, 1992; Acts 1993, No. 356, §1; Acts 1995, No. 610, §3, eff. July 1, 1995; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 1999, No. 130, §1, eff. July 1, 1999; Acts 1999, No. 281, §1; Acts 2001, No. 404, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 102, §1, eff. April 18, 2002; Acts 2005, No. 455, §1, eff. July 11, 2005; Acts 2012, No. 346, §1, eff. July 1, 2012.

NOTE: See Acts 2002, 1st Ex. Sess., No. 102, §2, relative to intent of Act.



RS 11:412 - Membership service eligibility

§412. Membership service eligibility

For purposes of determining eligibility for membership in this system, the legislature shall provide by law whether or not the types of agency service performed by employees, elected officials, and appointed officials of new agencies are within the scope of the provisions of this Chapter.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1990, No. 575, §1, eff. July 1, 1991; Redesignated from R.S. 42:552 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:413 - Classes of employees not eligible

§413. Classes of employees not eligible

The following classes of employees and officers shall not be or become members of this system:

(1) Elected or appointed officials or employees of this state who are contributing members of any other state retirement system, or any retirement system covering employees of any political subdivisions of the state, unless by transfer in accordance with the provisions of the optional reciprocal transfer agreement provided for by this Chapter.

(2) Public officials and state employees who receive a per diem allowance in lieu of earned compensation.

(3) Persons employed on or after July 1, 1991, on a part-time, intermittent, temporary, emergency, or job appointment basis, except those employees who have ten or more years of creditable service in the system.

(4) Patient or inmate help in state charitable, penal, or correctional institutions.

(5) Students, interns, and resident physicians at any state educational institutions who are employed by any agency of the state for temporary, part-time, or intermittent work, except those on educational leave.

(6) Independent contractors pursuing an independent business or profession pursuant to a contract for a specific price to perform a specific task.

(7) Repealed by Acts 1992, No. 843, §2, eff. July 8, 1992.

(8) Retirees of this system, who return to state employment within the same benefit class of the system except as provided in R.S. 11:416.

(9) Judges and court officers in office on October 2, 1976, who did not timely exercise their option to become members.

(10) Full-time career civilian employees of any federal facility which is or was on or after November 1, 1981, absorbed in whole or in part by the state of Louisiana or any of its subsidiaries, agencies, or boards, who on the day preceding the absorption are within five years of meeting the age and service requirements for retirement eligibility in the Federal Civil Service Retirement and Disability Fund and who are permitted by federal law to retain membership in that federal retirement fund, and if the arrangement for transfer provides that the state entity to which the federal facility is transferred shall make the legally required contributions to that federal fund.

(11) Repealed by Acts 1992, No. 249, §1.

(12) Repealed by Acts 2005, No. 223, §4, eff. July 1, 2005.

(13) Unclassified, temporary seasonal income tax rush employees, and unclassified work-as-needed (WAE) employees at the Department of Revenue excluding the Louisiana Tax Commission.

(14)(a) Employees of the New Orleans City Park Improvement Association.

(b)(i) The New Orleans City Park Improvement Association and its board of commissioners were transferred to the Department of Culture, Recreation and Tourism and were duly authorized to exercise and perform their powers, duties, functions, and responsibilities, all pursuant to Act No. 865 of the 1982 Regular Session of the Legislature.

(ii) This Item is an expression of contemporaneous legislative intent in that it is hereby resolved that the employees covered by Subparagraph (a) of this Paragraph were not meant to be members of this system on or after the effective date of the New Orleans City Park Improvement Association's transfer to the Department of Culture, Recreation and Tourism, or on any date prior to that transfer.

(15)(a) Employees of any political subdivision with a parishwide jurisdiction created, as authorized by state law, by local services agreement and intergovernmental contract for the purpose of stimulating and encouraging the development of an industrial air park for economic development in Calcasieu Parish whose employment commences on or after July 1, 2004, shall not be eligible to become members of the Louisiana State Employees' Retirement System.

(b) Any employee who, on or before June 30, 2004, has at least ten years of creditable service credit in the Louisiana State Employees' Retirement System and who continues employment with such political subdivision must, no later than thirty days from July 6, 2004, make an irrevocable election to either transfer to another qualified retirement plan or remain in the system. Any employee who elects to transfer from the system must sign a hold harmless agreement with the system releasing the system from any claims arising out of, or relating to, such employee's withdrawal from the system, and the system shall transfer all employee contributions made by that employee to the system and any employer contributions attributable to the normal cost of that employee as established by the system's actuary. Such funds shall be rolled over to another qualified plan or IRA by a Trustee to Trustee transfer. If no such transfer is available, the funds, as defined above, shall be returned to the political subdivision for distribution in a manner determined by the political subdivision. Any member having ten or more years of creditable service in the Louisiana State Employees' Retirement System on or before June 30, 2004, who elects to remain in the system shall continue to have contributions remitted at the employee and employer contribution rates as established by law until or unless the employee terminates employment with the political subdivision. After termination of employment the member may elect to leave the account inactive until the member becomes eligible to collect his retirement benefit. Any member may, at any time after termination of the system covered employment, request a refund of employee contributions in accordance with applicable law.

(c) Those employees who have less than ten years of creditable service in the system on or before June 30, 2004, shall be ineligible to remain in the system and shall be removed from the system effective July 1, 2004. These members shall be eligible to receive all employee contributions made by that employee to the Louisiana State Employees' Retirement System and any employer contributions attributable to the normal cost of that employee as established by the system's actuary. Such funds shall be rolled over to another qualified plan or IRA by a Trustee to Trustee transfer. If no such transfer is available, the funds, as defined above, shall be returned to the political subdivision for distribution in a manner determined by the political subdivision.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1978, No. 67, §2; Acts 1982, No. 190, §1; Acts 1982, No. 878, §1; Acts 1982, No. 879, §1; Acts 1985, No. 472, §1; Acts 1989, No. 69, §1, eff. June 16, 1989; Redesignated from R.S. 42:553 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 249, §1; Acts 1992, No. 518, §1, eff. June 26, 1992; Acts 1992, No. 843, §2, eff. July 8, 1992; Acts 1997, No. 658, §2; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2001, No. 120, §1, eff. May 25, 2001; Acts 2004, No. 727, §1, eff. July 6, 2004; Acts 2005, No. 223, §4, eff. July 1, 2005; Acts 2010, No. 861, §4; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:414 - Transfers with federal civil service retirement system

§414. Transfers with federal civil service retirement system

The board may negotiate and effect transfers with the United States Civil Service Retirement System.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:555 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:415 - Termination of membership

§415. Termination of membership

Membership in this system ceases when a member withdraws his accumulated contributions, or when a member withdraws from active service with a retirement allowance, or when a member dies.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:556 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:416 - Employment of retirees

§416. Employment of retirees

A. Regardless of age, if a retiree of the system is engaged or hereafter engages in employment which otherwise would render him eligible for membership in the system, he shall choose one of the following irrevocable options:

(1)(a) Option 1. Any person on regular retirement under the Louisiana State Employees' Retirement System may be employed in any position covered by the system during any fiscal year, provided that his earnings in such employment do not exceed fifty percent of his annual retirement benefit for such fiscal year. For the purposes of this Section, there shall be an annual cost-of-living adjustment to the annual retirement benefit figure used in these computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for all Urban Consumers for the preceding year. The retiree may continue to receive his benefit until he earns more than fifty percent of his annual retirement benefit as defined herein, during any fiscal year, after which his retirement benefits shall be reduced so that the total reduction equals the amount earned in excess of fifty percent of his annual retirement benefit as adjusted under this Section. Retirees choosing this option shall not become contributing members of this system.

(b) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the system who has at least thirty years of service credited to his account and is at least age seventy shall be exempt from any suspension or reduction of benefits received from this system as the result of reemployment.

(2)(a) Option 2. The retiree may regain membership by repaying all retirement benefits received from the system, plus interest thereon at the actuarial rate approved by the board of trustees of the system compounded annually from date of receipt until paid. In addition, the retiree shall pay into the system an amount equal to the employee and employer contributions which would have been paid had the retiree become a member at the commencement of the resumption of covered employment, plus interest thereon at the actuarial rate compounded annually from date of service until paid. Upon such regaining of membership, he shall have restored to his credit all service standing to his credit at the time of retirement and shall receive service credit for all service rendered since becoming so reemployed and thereafter shall be subject to the same conditions as are other members of the system which are not in conflict herewith. Except as provided in Subparagraph (b) of this Paragraph, reemployment pursuant to this Paragraph shall not be available to any member who participated in the system's Deferred Retirement Option Plan or initial benefit option plan or any early retirement provision applicable to the system.

(b) Any member of this system who retired pursuant to an early retirement provision on or after August 31, 2005, and on or before June 30, 2006, whose last employment making him eligible for system membership was with the state or an agency thereof located in a parish designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance, or individual assistance and public assistance following Hurricane Katrina or Rita, and whose reemployment date occurs on or before December 31, 2008, may elect to be reemployed pursuant to the provisions of Subparagraph (a) of this Paragraph.

(3)(a) Option 3. The retiree may request immediate suspension of his benefit and become a member of this system, effective on the first day of reemployment. Upon such regaining of membership, he shall contribute thereafter at the current contribution rate as applicable to his position. Upon subsequent retirement, his suspended retirement allowance shall be restored to full force and effect. In addition, if he has worked and contributed for at least thirty-six months, his retirement allowance shall be increased by an amount attributable to his service and average compensation since reemployment based on the computation formula in effect at the time of subsequent retirement. If he has been reemployed for a period less than thirty-six months, upon termination of reemployment the contributions paid by the retiree since his reemployment shall, upon application, be refunded to the retiree. In no event shall the member receive duplicate credit for unused sick and annual leave that had been included in the computation of his original retirement allowance. Any supplemental benefit shall be based on reemployment service credit only and shall not include any other specific amount which may otherwise be provided in the regular retirement benefit computation formula. In the event of the member's death prior to subsequent retirement, payment of benefits to the designated beneficiary or survivor shall be in accordance with the option selected by the member at the time of his original retirement. No change in the option originally selected by the member shall be permitted except as provided in R.S. 11:446(C). In no event shall the supplemental benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the supplemental benefit. Under no circumstances shall any person who has regained membership pursuant to the provisions of this Paragraph be allowed to purchase service credit for any period employed in the state service during which he continued to draw his retirement allowance.

(b) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the system who has at least thirty years of service credited to his account, has been retired for at least one year, is eligible to receive his full retirement benefits, and has been appointed by the governor to fill an unclassified civil service position shall be exempt from any increase, suspension or reduction of benefits received from this system as the result of reemployment.

(c) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the system who has been retired for at least one year, is eligible to receive his full retirement benefits, and has been appointed by the secretary of state to fill the position of commissioner of elections shall be exempt from any increase, suspension, or reduction in benefits received from this system as the result of reemployment; however, he shall not be eligible to rejoin the system, nor shall his retirement benefits be enhanced by such reemployment.

(d) Notwithstanding the provisions of this Section or any other provision of law to the contrary, any retiree of the Harbor Police Retirement System who has been retired for at least one year as of July 1, 2014, and is employed in a position making him eligible for membership in this system on July 1, 2015, shall be exempt from any increase, suspension, or reduction of benefits received from this system until the employee's subsequent retirement.

B. The retiree and the appointing authority of the employer agency covered by the system shall immediately notify the system of the retiree's date of employment, the option selected for reemployment purposes, the amount of his starting salary, any subsequent changes in salary, the estimated duration of employment, and the date of termination of employment.

C. Should any employer covered by the system employ a retiree and fail to submit the report required by Subsection B of this Section, the retiree shall be considered as returning to active service under the provisions of Option 3 above. His retirement benefit shall be suspended during such active service and he shall be governed by the provisions of this Section. Employers and employees failing to submit the report required by Subsection B of this Section shall be liable for the repayment of contributions due from the date of reemployment.

Added by Acts 1978, No. 67, §2. Acts 1985, No. 472, §1; Redesignated from R.S. 42:557 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 610, §1, eff. July 1, 1995; Acts 1997, No. 1201, §1, eff. July 15, 1997; Acts 1997, No. 1468, §1, eff. July 15, 1997; Acts 1999, No. 1334, §1; Acts 2001, No. 455, §1, eff. June 30, 2001; Acts 2002, 1st Ex. Sess., No. 165, §1, eff. May 9, 2002; Acts 2003, No. 1234, §1; Acts 2004, No. 690, §1, eff. July 6, 2004; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2007, No. 252, §1, eff. July 1, 2007; Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2002, 1st Ex. Sess., No. 165, §§2 and 3, relative to implementation and applicability of the Act, severability of provisions, and effect of a holding that application of the Act to certain persons is invalid.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent eff. date.



RS 11:416.1 - Reemployment of retirees under Act No. 455 of the 2001 Regular Session

§416.1. Reemployment of retirees under Act No. 455 of the 2001 Regular Session

A retiree who retired under the provisions of Act No. 455 of the 2001 Regular Session1 and was rehired prior to the effective date of this Section in employment which otherwise would render him eligible for membership in the system shall choose one of the following irrevocable options:

(1) Option 1 as provided in R.S. 11:416(A).

(2) Option 2 as provided in R.S. 11:416(A).

(3) Option 3 as provided in R.S. 11:416(A).

(4) Option 4. At the request of the retiree his retirement benefits shall be suspended for twelve months following the effective date of his retirement or until his reemployment ends, whichever occurs first. The retiree shall receive his retirement benefits after such suspension, but he shall accrue no additional service credit during reemployment. Under this option, neither the retiree nor the employer shall make any contribution to the system.

Acts 2002, 1st Ex. Sess., No. 165, §1, eff. May 9, 2002.

1Acts 2001, No. 455, amended R.S. 11:416.

NOTE: See Acts 2002, 1st Ex. Sess., No. 165, §§2 and 3, relative to implementation and applicability of the Act, severability of provisions, and effect of a holding that application of the Act to certain persons is invalid.



RS 11:417 - Members employed in other state or public employment

§417. Members employed in other state or public employment

A. Any person who is a member of the Louisiana State Employees' Retirement System, who has creditable membership service of at least five years in this system, and who becomes employed in other state or public employment where he is no longer eligible for membership in this system, but is eligible for membership in the Louisiana School Employees' Retirement System, the Louisiana State Police Retirement System, the Teachers' Retirement System of Louisiana, or the Municipal Police Employees' Retirement System shall have the right to remain a member of this system in lieu of membership in the other state or statewide retirement system by filing a notice of election to remain in this system, in writing, with the board of trustees within thirty days after the effective date of employment. Such election shall be irrevocable.

B. Repealed by Acts 2006, No. 770, §2, eff. June 30, 2006.

C. Any person who is a member of the Louisiana State Employees' Retirement System, who becomes employed in other state or public employment where he is no longer eligible for membership in this system as a result of official actions over which the member has no control, who is eligible for membership in the Louisiana School Employees' Retirement System, the Louisiana State Police Retirement System, the Teachers' Retirement System of Louisiana, or the Municipal Employees' Retirement System, and who has at least one year of creditable service in this system, shall have the right to remain a member of this system in lieu of membership in the other state or statewide retirement system, by filing a notice of election to remain in the system, in writing, with the board of trustees within thirty days after the effective date of the change in employment. The election shall be irrevocable.

Acts 1990, No. 723, §1, eff. June 1, 1990; Redesignated from R.S. 42:558 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 843, §1, eff. July 8, 1992; Acts 1993, No. 341, §1; Acts 2006, No. 770, §2, eff. June 30, 2006; Acts 2012, No. 227, §1.



RS 11:421 - Computation of service

PART III. SERVICE

§421. Computation of service

A. In the computation of all full-time service performed prior to January 1, 1973, the following schedule shall govern on a fiscal year basis:

(1) Fifteen to eighty-nine days shall constitute a quarter of a year service.

(2) Ninety to one hundred seventy-nine days shall constitute one-half year of service.

(3) One hundred eighty to two hundred sixty-nine days shall constitute three-quarters of a year of service.

(4) Two hundred seventy days shall constitute one year of service.

B. In the computation of all part-time service performed prior to January 1, 1973, a member shall receive credit based upon the ratio of his actual earnings during the fiscal year to the total earnings he would have received had he been employed in this position on a full-time basis for the full fiscal year, based on the following schedule:

(1) Earnings of less than twenty-five percent: no credit.

(2) Earnings equal to twenty-five percent but less than fifty percent: one-quarter of a year of credit.

(3) Earnings equal to fifty percent but less than seventy-five percent: one-half of a year of credit.

(4) Earnings equal to seventy-five percent but less than one hundred percent: three-quarters of a year of credit.

C. In the computation of service, commencing January 1, 1973, and thereafter, a member shall receive credit based on the ratio of his earned compensation during the calendar year to the total base pay he would have received had he been employed in the same position on a full-time basis for the full calendar year. Any fractional part of the ratio shall be rounded off to the next highest one-tenth of a year but not to exceed one hundred percent of a year.

D. In no case shall credit be allowed for any period of absence without compensation. A member shall not receive more than one year of credit within any fiscal year prior to January 1, 1973, or within any calendar year after January 1, 1973.

E. Credit between July 1, 1972 and December 31, 1972, will be limited to one-half year total. However, any member who retires between December 31, 1972 and March 31, 1973 shall receive at least three-quarters of a year service for the period July 1, 1972 to March 31, 1973.

F. A statement of service will be issued to modify or correct membership or prior service, detailing a recapitulation of all service to the close of the last year.

G. A member may not receive credit for service which is credited in any other retirement system except where there has been a transfer under the reciprocal transfer agreement provided for by this chapter.

H. In the computation of any retirement allowance, annuity or benefit, any fractional period of service of less than one year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit shall be granted for any such fractional period of service.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:561 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:422 - State service for which credit has not been received

§422. State service for which credit has not been received

A. Notwithstanding any other provision of law to the contrary, any member shall be entitled to receive credit for any full-time state service for which the member has not received credit, except for service specifically excluded in this Section. Credit shall not be allowable for employment when per diem allowances were paid in lieu of earned compensation, except for legislative service; for part-time service not authorized under R.S. 11:162(C) or contractual employment; employment as patient or inmate help in a state charitable, penal, or correctional institution; employment as a student, medical intern, or resident physician; employment as a teacher in an educational institution of this state; employment while a member of any other retirement system established by law; and employment with any state agency or governing body whose employees are not contributing members of this retirement system.

B. The appointing authority or personnel officer of the agency wherein the service was performed must certify the inclusive dates of employment, the salary earned by the member during these inclusive dates, that this was full-time state service, and that this service was not performed under any category of employment where credit is prohibited in this Section, or the member shall submit such other evidence in lieu thereof as shall be requested by the board.

C. Creditable full-time state service may be purchased, at the option of the member, by paying the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary that totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit. No credit shall be given until and unless this amount is paid in full.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 240, §1; Acts 1985, No. 774, §2; Acts 1986, No. 212, §1; Redesignated from R.S. 42:562 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 679, §1, eff. June 25, 2001; Acts 2006, No. 770, §1, eff. June 30, 2006.



RS 11:423 - State service for which credit has not been received due to administrative error

§423. State service for which credit has not been received due to administrative error

A. Notwithstanding any other provision of law to the contrary, but in accordance with applicable laws relative to determining whether such state service is or was creditable, any person who was denied membership in the system for any state employment rendered in a position that should have made membership mandatory as a condition of employment, but was not so enrolled due to an administrative error on the part of the agency where so employed, shall be entitled to receive service credit for the period denied.

B. The appointing authority or personnel officer of the agency wherein the service was performed shall certify the inclusive dates of employment, the base pay and earned compensation of the employee during the period, whether the employment was full-time or part-time, whether the employment was performed on a job appointment, intermittent or emergency basis, and the reason the member was not enrolled in the system at the time of employment.

C. State service previously denied to the member and deemed as creditable by the board may be purchased, provided application is filed with the retirement system as outlined in Subsection B of this Section. In addition, the member shall pay into the system an amount equal to the current employee contributions based on the member's earned compensation at the time the service was performed, plus compound interest at the current board-approved actuarial valuation rate from date of service until paid, and the employing agency where such service was denied (or its successor agency) shall pay into the system an amount equal to the greater of actuarial cost to the system of any additional retirement benefits payable as a result of the receipt of service credit as authorized by this Section or the sum of the employer contributions which would have been due plus interest thereon at the board-approved actuarial valuation rate, minus the amount to be paid by the member. No service credit shall be allowed until both the employee and employer have paid in full and prior to retirement the amounts described above.

Acts 1985, No. 730, §1; Acts 1990, No. 423, §1; Redesignated from R.S. 42:562.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:424 - Conversion of annual and sick leave to retirement credit; payment

§424. Conversion of annual and sick leave to retirement credit; payment

A.(1) Except as hereinafter provided, all unused accumulated annual leave and sick leave accrued by a state employee in accordance with the leave accrual rates established by the State Civil Service Commission and for which payment cannot be made in accordance with law at the time of retirement, shall be credited at the time of retirement to the member on the following basis:

Days

Percentage

of a Year

1- 26

10

27- 52

20

53- 78

30

79-104

40

105-130

50

131-156

60

157-182

70

183-208

80

209-234

90

235-260

100

(2) Unused sick leave and annual leave may be converted to retirement credit in accordance with the provisions of Paragraph (1) of this Subsection, but the conversion shall not cause the member's total annual retirement benefit, as computed in accordance with R.S. 11:444, to exceed his final average compensation. No member, survivor, or beneficiary shall use any accumulated unused sick and annual leave to attain eligibility for any benefits provided by this Chapter.

B. The agency must submit to the board a report of unused sick and annual leave, computed in days only, plus unreported earnings and contributions immediately after the member retires.

C. When extending credit for unused leave, fractional days of one-half or more shall be granted as one day and less than one-half day shall be disregarded. A member retiring out of state service shall not be allowed to use unused sick and annual leave to extend service credit unless he had a vested right thereto at the time he terminated his state service. Any member who had previously terminated his employment for any period of time but who later becomes reemployed as an active contributing member shall have contributed to the system for not less than eighteen months subsequent to his reemployment date before using converted unused sick and annual leave for purposes of benefit computation. Additional membership service for unused sick and annual leave shall not be used in computation of average compensation.

D. The provisions of this Section shall be applicable to all officers and employees in state service except as follows:

(1) Those officials appointed by the governor whose appointment must be confirmed by the Senate, and except that the provisions of this Section shall apply to such officials who are classified state employees participating in the Senior Executive Exchange Program pursuant to rules promulgated by the Department of State Civil Service.

(2) All elected officials.

E. A member may, at the time the application for retirement is filed, request in writing that in lieu of the foregoing conversion of annual leave and sick leave to retirement credit, he be paid for such leave in a lump sum for the amount of leave that could otherwise be converted to retirement credit. Additionally, a member who has annual leave and sick leave that if converted to retirement credit would exceed one hundred percent of the member's average compensation, shall be entitled to be paid for such leave at its actuarial value as if it were converted to retirement credit without regard to the one hundred percent cap. The amount paid shall be the actuarial value of such leave if converted to retirement credit as determined by the retirement system's actuary. The cost for such actuarial determination shall be paid by the member. Payment shall be made only upon retirement. The provisions of this Subsection shall not be applicable to a member requesting retirement pursuant to the disability retirement provisions of this Title.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 67, §3; Acts 1986, No. 414, §1; Redesignated from R.S. 42:563 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 343, §1; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2000, 1st Ex. Sess., No. 115, §1, eff. July 1, 2000; Acts 2006, No. 770, §1, eff. June 30, 2006.

{{NOTE: SEE ACTS 1986, NO. 414, §2 - S.B. 243 FAILED TO PASS.}}



RS 11:425 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§425. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:426 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§426. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:427 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§427. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:428 - Credit for certain federal service

§428. Credit for certain federal service

A. Any active, contributing member of the system who has credit in the system for at least one year of service shall be eligible to obtain credit in this system for all service rendered during any period of time in which the member was contributing to a retirement plan for federal employees, as further provided in this Section.

B.(1) In order to receive such credit, the member shall make application to the system and shall furnish a statement of all service for which credit is to be purchased, including the dates of such service, in such form as the board requires.

(2) The member shall pay to the system the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158.

(3) The amount to be paid shall be paid in one lump sum, whether by the member or through a direct rollover, and no service credit shall be given to the member unless the amount is paid in full.

(4) No member shall receive service credit pursuant to this Section if he has service credit in a retirement plan for federal employees which duplicates the credit being purchased pursuant to this Section.

C. Any service credit purchased pursuant to this Section shall be used for purposes of attaining eligibility for retirement as well as for calculation of benefits.

Acts 2011, No. 355, §1, eff. July 1, 2011.



RS 11:429 - Purchase of service credit

§429. Purchase of service credit

A. Notwithstanding any other provision of law to the contrary, any member of the system who has credit in the system for at least one year of service shall be eligible to obtain credit for up to five years of service credit in one-year increments provided that he shall apply to the system for such credit on or before June 30, 2005, and pay to the system by June 30, 2006, the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary, which totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full.

B.(1) Notwithstanding any other provision of law to the contrary, any member of the system who has credit in the system for at least five years of service shall be eligible to obtain credit for up to five years of service credit in one-year increments provided that he shall apply to the system for such credit and pay to the system the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158, excluding R.S. 11:158(C)(1)(b), or the employee contributions for each additional year of service credit being obtained based upon the greater of the member's current salary or the member's current final average compensation. The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full. Any credit purchased pursuant to this Paragraph shall be used for calculation of benefits only and shall not be used for purposes of attaining eligibility for retirement except as otherwise authorized in this Subsection.

(2) Notwithstanding any other provision of law to the contrary, any member of the system who has credit in the system for at least five years of service shall be eligible to obtain credit for purposes of attaining eligibility for retirement and calculation of benefits for up to five years of service credit in one-year increments provided that he shall apply to the system for such credit and pay the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158, excluding R.S. 11:158(C)(1)(b), or the employee contributions for each additional year of service credit being obtained based upon the greater of the member's current salary or the member's current final average compensation. The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full.

(3) Notwithstanding any other provision of law to the contrary, any member of the system who has purchased service credit under the provisions of Paragraph (1) of this Subsection shall be eligible to upgrade all or a portion of the service credit previously purchased for calculation of benefits to service credit for attaining eligibility and benefit calculation in one-year increments provided that he shall apply to the system for such credit and pay to the system the actuarial cost of such upgrade calculated in accordance with the actuarial cost provisions of R.S. 11:158, excluding R.S. 11:158(C)(1)(b). The amount to be paid shall be paid in one lump sum, and no service credit shall be given to the member until or unless the amount is paid in full.

(4) Notwithstanding any other provision of law to the contrary, the premiums for health insurance coverage paid by any retiree participating in the Office of Group Benefits program who has purchased service credit pursuant to Paragraph (2) or (3) of this Subsection, and who retires earlier than he would otherwise have been eligible for regular retirement without such purchased credit, shall be increased by an amount sufficient to pay for any increase in the employer's premiums that results from such retirement. Such increase in the retiree's premium shall be deducted from the retiree's monthly benefit and remitted to the Office of Group Benefits to offset the employer's premium payments by such amount. The premium payments made pursuant to this Paragraph shall cease when the retiree attains the age at which his earned creditable service, not including service purchased pursuant to this Subsection, would have been sufficient to meet eligibility requirements for regular retirement.

Acts 1992, No. 289, §1; Acts 2004, No. 340, §1, eff. July 1, 2004; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2011, No. 322, §1, eff. July 1, 2011.



RS 11:430 - Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.

§430. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:431 - Repealed by Acts 2004, No. 340, §2, eff. July 2, 2004.

§431. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:432 - Repealed by Acts 2004, No. 340, §2, eff. July 2, 2004.

§432. Repealed by Acts 2004, No. 340, §2, eff. July 1, 2004.



RS 11:441 - Eligibility for retirement

PART IV. RETIREMENT AND RETIREMENT BENEFITS

SUBPART A. REGULAR RETIREMENT

§441. Eligibility for retirement

A.(1) Any member hired on or before June 30, 2006, or any member who receives a benefit calculated pursuant to R.S. 11:444(A)(2)(b) and whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, shall be eligible for retirement if he has:

(a) Thirty years or more of service, at any age.

(b) Twenty-five years or more of service, at age fifty-five or thereafter.

(c) Ten years or more of service, at age sixty or thereafter.

(d) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Subparagraph who is in state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a), (b), or (c) of this Paragraph if he had continued in service to that age. Any member retiring under this Subparagraph who is out of state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a), (b), or (c) of this Paragraph based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446(A)(5).

(2)(a) Any member hired on or after July 1, 2006, shall be eligible for retirement if he has:

(i) Five years or more of service, at age sixty or thereafter.

(ii) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave; however, any person retiring under this Item shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Item (i) of this Subparagraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Item shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446.

(b) Except for members of the Hazardous Duty Services Plan, as defined in R.S. 11:612, any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, and on or before June 30, 2015, including any judge, court officer, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer, shall be eligible for retirement if he has:

(i) Five years or more of service, at age sixty or thereafter.

(ii) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Item shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Item (i) of this Subparagraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Item shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446.

(c) Except for members of the Hazardous Duty Services Plan, as defined in R.S. 11:612, any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, including any judge, court officer, governor, lieutenant governor, clerk or sergeant-at-arms of the House of Representatives, secretary or sergeant-at-arms of the Senate, or state treasurer, shall be eligible for retirement if he has:

(i) Five years or more of service, at age sixty-two or thereafter.

(ii) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Item shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Item (i) of this Subparagraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Item shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446.

(3) Any full-time law enforcement personnel, supervisor, or administrator who is employed with the Department of Revenue, office of alcohol and tobacco control, on June 30, 2007, or thereafter, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is P.O.S.T.-certified, who has the power to arrest, and who holds a commission from such office shall be eligible to retire if he has:

(a) Twenty-five years or more of service, at any age.

(b) Ten years or more of service, at age sixty or thereafter.

(c) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a) or (b) of this Paragraph if he had continued in service to that age. Any employee who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446(A)(5).

B. For purposes of acquiring eligibility for regular retirement, disability retirement and survivor's benefits only, a part-time employee shall count every year in which he works on a part-time basis for at least eleven months as a full year of retirement credit but for eligibility only.

C. Retirement eligibility shall not be cancelled after it is earned except by refund requested by the member.

D.(1) Notwithstanding the provisions of Subsection A hereof, correctional officers and security personnel employed by the Department of Public Safety and Corrections shall be eligible for retirement at any age upon attaining twenty or more years of service, at least ten of which were served immediately prior to application for retirement in a security capacity with the Department of Public Safety and Corrections.

(2) Notwithstanding any other provision to the contrary, in addition to being subject to the foregoing provisions, correctional officers and security personnel employed by the Department of Public Safety and Corrections after August 15, 1986, shall not be able to retire or begin to receive regular benefits until attaining the age of fifty years, regardless of the number of years of service. If a member who becomes employed as a correctional officer or as security personnel after August 15, 1986, has creditable service other than that as a correctional officer or as security personnel, then only two-thirds of that noncorrectional officer or nonsecurity personnel service shall be counted toward meeting the twenty-year service requirement for correctional officers and security personnel.

(3) Notwithstanding any other provision of law to the contrary, effective July 1, 1999, correction officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections shall be eligible for retirement at any age upon attaining twenty-five or more years of service, at least ten of which were served immediately prior to application for retirement in a position with the Department of Public Safety and Corrections.

(4) For purposes of this Subsection, Department of Public Safety and Corrections includes predecessor and successor agencies to such department.

E.(1) Notwithstanding the provisions of Subsection A hereof, probation and parole officers employed by the Department of Public Safety and Corrections shall be eligible for retirement at any age upon attaining twenty or more years of service, at least ten of which were served immediately prior to application for retirement as a probation and parole officer with the Department of Public Safety and Corrections.

(2) Notwithstanding any other provision to the contrary, in addition to being subject to the foregoing provisions probation and parole officers employed by the Department of Public Safety and Corrections after August 15, 1986, shall not be able to retire or begin to receive regular benefits until attaining the age of fifty years, regardless of the number of years of service. If a member who becomes employed as a probation and parole officer after August 15, 1986, has creditable service other than that as a probation and parole officer, then only two-thirds of that nonprobation and parole officer service shall be counted toward meeting the twenty-year minimum service requirement for probation and parole officers.

(3) For purposes of this Subsection, Department of Public Safety and Corrections includes predecessor and successor agencies to such department.

F. Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, employees of the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are members of the system shall be eligible for retirement at any age upon attaining twenty-five or more years of service credit, at least ten of which were served immediately prior to application for retirement in a position with the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development.

G. Notwithstanding any other provision to the contrary, the rights of all members to benefits shall be nonforfeitable to the extent required by Internal Revenue Code Section 411 and the regulations thereunder, as amended from time to time.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1975, No. 373, §1; Acts 1978, No. 67, §3. Acts 1984, No. 660, §§1-9, eff. July 12, 1984; Acts 1985, No. 796, §1; Redesignated from R.S. 42:571 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 305, §1, eff. Dec. 31, 1995; Acts 1995, No. 570, §1, eff. Jan. 1, 1996; Acts 1997, No. 1277, §1, eff. July 1, 1997; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 1999, No. 1348, §1, eff. July 1, 1999; Acts 2001, No. 267, §1, eff. June 1, 2001; Acts 2001, No. 844, §§1-6, eff. June 26, 2001; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2007, No. 414, §1, eff. June 30, 2007; Acts 2008, No. 740, §1; Acts 2010, No. 99, §1, eff. July 1, 2010; Acts 2010, No. 102, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014.

NOTE: See Acts 1984, No. 660, §§1-9, regarding an early retirement incentive program.

NOTE: See Acts 2001, No. 884, §§1-6 regarding early retirement and payroll reduction (Early Retirement and Payroll Reduction Act).

NOTE: See Acts 2004, No. 194, §§1-9, regarding early retirement and payroll reduction (Early Retirement and Payroll Reduction Act).

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:441.1 - Early Retirement and Payroll Reduction Act of 2006

§441.1. Early Retirement and Payroll Reduction Act of 2006

A. Purpose. This Section shall be known as the Early Retirement and Payroll Reduction Act of 2006. Its purpose is to permanently reduce the number of state employees, thereby reducing payroll costs, in a manner which furthers the fiscal soundness of the state and which is fair and equitable to the employees of the state. The Act is intended to accomplish this purpose by encouraging voluntary early retirement by the temporary reduction of retirement eligibility requirements and by restricting the hiring of new employees.

B. Eligibility Requirements for Early Retirement. Any member of the Louisiana State Employees' Retirement System may retire pursuant to the provisions of this Section, and he shall receive the benefits set forth in Subsection C of this Section if he submits an application for retirement during the period beginning January 1, 2007, and extending through December 31, 2008, with the effective date of his retirement occurring during that same period and further provided that on or before December 31, 2008, he has attained at least age fifty and has at least ten years of service credited to his retirement account, exclusive of any military service credit.

C. Retirement Benefits. Any person who retires pursuant to the provisions of this Section shall receive an annual retirement allowance consisting of an actuarially reduced benefit. The annual benefit shall be calculated in accordance with the provisions of R.S. 11:444(A). However, the benefit of any such person shall be actuarially reduced to account for early retirement. In no event shall the annual retirement allowance exceed one hundred percent of average compensation as specified by R.S. 11:231. Any person who retires pursuant to the provisions of this Section shall not be eligible to participate in the Deferred Retirement Option Plan or the Initial Benefit Option as set forth in R.S. 11:446(A)(5).

D. Application of Other Early Retirement Provisions. If any person is eligible for early retirement under the provisions of this Section or under the early retirement provisions of R.S. 11:441(A)(1)(d), such person may retire under the applicable provision; however, the restrictions on refilling employee positions as set forth in Subsection E of this Section shall also apply to positions vacated by early retirement under R.S. 11:441(A)(1)(d) during the period beginning on January 1, 2007, and extending through December 31, 2008. Any such person who retires pursuant to the provisions of this Section or pursuant to the provisions of R.S. 11:441(A)(1)(d) shall not be eligible for reemployment by the state of Louisiana or any agency thereof for a period of two years from the date of such retirement.

E. Restrictions on Employee Positions and Payroll.

(1) It is the intention of this Act to effect a permanent and substantial reduction in the number of state employees and in the state payroll. Accordingly, any position which becomes vacant as a result of a person's retirement pursuant to the provisions of this Section, including positions vacated by early retirement under R.S. 11:441(A)(1)(d) during the period beginning on January 1, 2007, and extending through December 31, 2008, shall be abolished and shall only be reestablished upon the authorization, jointly by the commissioner of administration and the director of the Department of State Civil Service with respect to the executive branch, the Legislative Budgetary Control Council with respect to the legislative branch, or the Judicial Budgetary Control Board with respect to the judicial branch. In no event shall more than ten percent of the positions in each respective branch of state government which have become vacated as a result of retirements made pursuant to the provisions of this Section, including positions vacated by early retirement under R.S. 11:441(A)(1)(d), be reestablished over any five-year period. In addition, no more than one-third of the positions abolished pursuant to this Section in each branch of state government in any one fiscal year may be reestablished during that fiscal year.

(2) The limitations set forth in Paragraph (1) of this Subsection shall be inapplicable with respect to specific individual cases whenever, as to the executive branch of state government, either the commissioner of administration or the governor act together with the director of the Department of State Civil Service to certify jointly that an emergency need exists; as to the legislative branch of state government, the Legislative Budgetary Control Council certifies that an emergency need exists and such need is also so certified and approved jointly by the president of the Senate and the speaker of the House of Representatives; and as to the judicial branch of state government, the Judicial Budgetary Control Board certifies that an emergency need exists and such need is also certified and approved by the chief justice of the Louisiana Supreme Court.

(3) Positions which are reestablished shall be filled only by appointment of existing employees from within the same agency whenever such agency has qualified personnel to fill such positions. Positions becoming vacant by such appointment of existing employees shall be abolished, subject to the same reestablishment conditions.

(4) Whenever a position is abolished, the appointing authority of the agency in which the position is funded shall notify the state treasurer of the unspent portion of state general funds appropriated to pay for that position. The state treasurer shall withhold from that agency's state general fund appropriation an amount equal to the unspent state general fund appropriation, including employer retirement contributions, for the position abolished. If the position is reestablished, the state treasurer shall return to the agency's state general fund appropriation an amount sufficient to pay for the position from the date of reestablishment to the end of the fiscal year in the proportion and to the extent the position is to be funded from the state general fund.

(5) Notwithstanding any other provision of law to the contrary, no position which is vacated as a result of retirement pursuant to the provisions of this Section or of R.S. 11:441(A)(1)(d) during the period beginning on January 1, 2007, and extending through December 31, 2008, shall be filled by the state of Louisiana unless such position is reestablished as provided in this Subsection and such hiring is authorized:

(a) Jointly by the commissioner of administration and the director of the Department of State Civil Service with respect to the executive branch of state government. The commissioner of administration shall provide the initial approval.

(b) By the Legislative Budgetary Control Council with respect to the legislative branch of state government.

(c) By the Judicial Budgetary Control Board with respect to the judicial branch of state government.

F. Notwithstanding any other provision of law or of this Section to the contrary, the provisions of this Section which eliminate vacated positions shall not be applicable to any positions of the Department of Children and Family Services, office of children and family services, child support enforcement section; or to Department of Public Safety and Corrections security officers or probation and parole officers; or to any positions of the LSU health care services division.

G.(1) Except as provided in Paragraph (2) of this Subsection, the provisions of the Early Retirement and Payroll Reduction Act of 2001 (Act No. 844 of the 2001 Regular Session of the Legislature) and the Early Retirement and Payroll Reduction Act of 2004 (Act. No. 194 of the 2004 Regular Session of the Legislature) are not affected by this Section and the provisions of those Acts and particularly Section 5 thereof, remain in effect.

(2) The provisions of Subsection D of this Section and of Section 4 of the Early Retirement and Payroll Reduction Act of 2004 which prohibit any person retiring pursuant to the provisions thereof or of R.S. 11:441(A)(1)(d) from being reemployed by the state of Louisiana or any agency thereof for a period of two years from the date of his retirement shall not apply to any person retiring on or after August 31, 2005, and on or before June 30, 2006, and whose last employment making him eligible for system membership was with the state or an agency thereof located in a parish designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance, or individual assistance and public assistance following Hurricane Katrina or Rita.

H. It is the express intent of the legislature in enacting this Act that the provisions of Subsection E are severable from the remaining Subsections of this Section. Further, it is the intent of the legislature in enacting this Section that any declaration, legal opinion, or court ruling declaring Subsection E of this Section unconstitutional shall not in and of itself cause the remaining Subsections to be deemed void, unenforceable, or unconstitutional.

Acts 2006, No. 672, §1, eff. June 29, 2006; Acts 2007, No. 252, §1, eff. July 1, 2007; Acts 2012, No. 255, §3.

NOTE: See also Acts 2001, No. 844 and Acts 2004, No. 194 for similar provisions applicable to earlier time periods and for prohibitions (which remain effective) on filling of positions vacated pursuant thereto.



RS 11:442 - Application for retirement; effective date; cancellation; suspension of benefits

§442. Application for retirement; effective date; cancellation; suspension of benefits

A. An application for retirement shall be considered officially filed with the board when received in the office of the director.

B. Retirement benefits shall become effective as of the date the application for retirement is filed in the office of the director or the day after the member terminates from the state service, whichever is later.

C. Any member may cancel his application for retirement prior to the effective date of said retirement. However, a member cannot cancel his application for retirement on or after the effective date of retirement.

D.(1)(a) A retiree may request immediate suspension of his retirement benefit effective upon the date of his retirement or thereafter. In such case, membership in the system shall cease effective upon the date of retirement; however, the system shall pay the retiree no retirement benefit for the period of suspension of benefits. The retiree may request the termination of such a suspension of benefits and the system shall pay the retiree a retirement benefit effective beginning on the date of such termination of suspension of benefits.

(b) In order for a suspension of benefits under this Paragraph to be effective, the system may require a spousal waiver of benefits which holds the system harmless for such suspension of benefits.

(2) A retiree whose benefits have been suspended, upon termination of suspension of benefits as authorized in Paragraph (1) of this Subsection, may engage in employment which otherwise would render him eligible for membership in the system, subject to the provisions of R.S. 11:416. However, if such a retiree is reemployed under Option 2 as provided in R.S. 11:416, the retiree shall not be required to pay the system an amount equal to suspended benefits or any interest thereon.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:573 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 252, §1, eff. July 1, 2007.



RS 11:443 - Repealed by Acts 1995, No. 610, 3, eff. July 1, 1995.

§443. Repealed by Acts 1995, No. 610, §3, eff. July 1, 1995.



RS 11:444 - Computation of retirement benefit

§444. Computation of retirement benefit

A.(1)(a)(i) A member who retires effective on or after July 1, 1973, shall receive a maximum retirement allowance equal to two and one-half percent of average compensation, as determined under R.S. 11:231, for every year of creditable service, plus three hundred dollars.

(ii) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall receive an additional benefit equal to one percent times the number of years of creditable service as a judge in a position specified in R.S. 11:553(1), (3) through (5), (7), and (10) through (15) times his average compensation.

(b) The additional sum of three hundred dollars referenced in Subparagraph (a) of this Paragraph shall only apply to a person who became a member prior to July 1, 1986.

(2)(a) Public safety service employees as those employees are referred to as "member" or "members" in R.S. 11:601(B) whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall receive a retirement allowance computed in accordance with R.S. 11:602.

(b) Peace officers, as defined by R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall receive a maximum retirement allowance in accordance with the following:

(i)(aa) Any person employed as a peace officer by the Department of Public Safety and Corrections on or before June 30, 2006 shall receive a benefit equal to three and one-third percent of average compensation, for every year of creditable service in the retirement system whether or not such service was rendered as a peace officer, not to exceed one hundred percent of the member's average compensation.

(bb) Any person employed as a peace officer by the Department of Public Safety and Corrections as determined under R.S. 11:231, on or before June 30, 2006, who was participating in the Deferred Retirement Option Plan on June 30, 2007, or who had continued in employment as of such date after completion of plan participation shall have his base benefit recalculated to reflect the increase in benefits provided pursuant to Subitem (aa) of this Item. The balance in his plan account and any subsequent contributions to such account shall be increased to reflect such benefit increase.

(ii) Any person first employed as a peace officer by the Department of Public Safety and Corrections after June 30, 2006, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall receive a benefit equal to three and one-third percent of average compensation for every year of creditable service as a peace officer employed by the Department of Public Safety and Corrections not to exceed one hundred percent of the member's average compensation.

(iii) Any peace officer to whom this Subparagraph applies who continues in employment after participation in the Deferred Retirement Option Plan shall receive a supplemental benefit pursuant to R.S. 11:450(D) for such continued employment calculated using the accrual rate of three and one-third percent.

(c)(i) Full-time law enforcement personnel, supervisors, and administrators who are employed with the Department of Revenue, office of alcohol and tobacco control, on June 30, 2007, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office shall receive a maximum retirement allowance equal to three and one-third percent of average compensation for:

(aa) Every year of creditable service in the retirement system earned on or before June 30, 2007, as a peace officer as defined in R.S. 40:2402(3)(a) in compliance with the certification requirements applicable when such credit was earned, whether or not such service was rendered as such a commissioned alcohol and tobacco control officer, and

(bb) Every year of creditable service earned thereafter as such a commissioned alcohol and tobacco control officer.

(ii) Full-time law enforcement personnel, supervisors, and administrators who become employed by the Department of Revenue, office of alcohol and tobacco control, on or after July 1, 2007, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office shall receive a maximum retirement allowance equal to three and one-third percent of average compensation for every year of creditable service in the retirement system earned as such a commissioned alcohol and tobacco control officer.

(d)(i) Probation and parole officers in the office of adult services of the Department of Public Safety and Corrections who were employed on or before December 31, 2001, who did not join the secondary component of this system pursuant to R.S. 11:605(A), and who retire or begin participation in the Deferred Retirement Option Plan on or after July 1, 2014, shall receive a maximum retirement allowance equal to three percent of average compensation, as determined pursuant to R.S. 11:403(5), for every year of creditable service in the retirement system before July 1, 2014, and three and one-third percent of average compensation, as determined by R.S. 11:403(5), for every year of creditable service in the retirement system on or after July 1, 2014.

(ii) A probation and parole officer to whom this Subparagraph otherwise applies, but who entered the Deferred Retirement Option Plan before July 1, 2014, and who continues in employment after participation in the plan shall receive a supplemental benefit pursuant to R.S. 11:450(D) for such continued employment. Such supplemental benefit shall be calculated using the accrual rate of three percent for post-participation employment before July 1, 2014, and three and one-third percent for such employment on or after July 1, 2014.

(iii) Nothing in this Subparagraph shall be construed to allow recalculation of benefits for any retiree, or of base benefits as defined in R.S. 11:450(D) for any Deferred Retirement Option Plan participant, or for any person who continued in employment after completing participation in such plan.

(3) In computing retirement allowances, any fractional period of service shall be taken into account and a proportionate amount of such retirement allowance, annuity, or benefit shall be granted. The retirement benefits provided pursuant to the provisions of this Chapter shall not exceed one hundred percent of the member's average compensation.

B.(1) The normal retirement benefit of any member of the retirement system who is a qualified participant cannot exceed the greater of: the accrued benefit at retirement of the member as if such benefit were computed under R.S. 11:444(A) as in effect on October 14, 1987, or the limitation provided in R.S. 11:444(C) as if the qualified participant were not a qualified participant. Any election made by the member after October 14, 1987, which would have had the effect of reducing such benefit, such as an election under I.R.C. §125 or I.R.C. §457, shall be considered as not reducing the accrued benefit referred to in the preceding sentence.

(2) "Qualified participant" shall mean a member of the system who first became a member before January 1, 1990. In the case of the merger of, or transfer of assets and benefits of a member or members from, another plan maintained by an employer which joins this system, the accrued benefit under such predecessor plan shall be the accrued benefit referred to above, and the member shall be considered a qualified participant if his participation in such predecessor or merged plan commenced on or before January 1, 1990.

(3) All employers contributing to the system on behalf of their employees, and all employers who may join the system, as a condition of such joining, shall elect, and such election is hereby implemented, to have the limitations of Section 415(b) of the Internal Revenue Code other than the Paragraph (2)(G) thereof applied, which limitations are set forth in Subsection C of this Section. Such limitations shall apply to all members who are not qualified participants as described herein.

C. The retirement benefit of any member of this system who is not a qualified participant, as defined in Paragraph (B)(2) of this Section, when expressed as an annual benefit may not exceed the lesser of either the annual benefit authorized by Section 415(d) of the United States Internal Revenue Code or one hundred percent of such member's average compensation for his highest three years. For purposes of determining whether a member's benefit exceeds the limitations of this Subsection, the following shall apply:

(1) Adjustment if benefit not single life annuity. (a) If the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar or percent limitations outlined in the Introductory Paragraph of this Subsection.

(b) No adjustment is required for the following: qualified joint and survivor annuity benefits; pre-retirement disability benefits; pre-retirement death benefits; and post-retirement medical benefits.

(2) Adjustment if benefit commences before age sixty-two. (a) If benefit distribution commences before age sixty-two, the actual retirement benefit shall not exceed the lesser of one hundred percent of the member's average compensation or the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent, determined in a manner consistent with reduction of benefits for early retirement under Section 415 of the Internal Revenue Code and related federal regulations, of one hundred sixty thousand dollars, as of January 1, 2002, adjusted annually pursuant to Section 415(d) of the Internal Revenue Code, commencing at age sixty-two. For purposes of this adjustment, survivor benefits, that portion of a joint and survivor annuity which is the survivor benefit, and any other ancillary benefits shall not be taken into account.

(b) No adjustment is required for a member with at least fifteen years of creditable service as a full-time employee of any police department or fire department which is organized and operated to provide police protection, firefighting services, or emergency medical services.

(3) Adjustment if benefit commences after age sixty-five. If benefit distribution commences after age sixty-five, the dollar limitation shall be increased, as provided for in Section 415 of the Internal Revenue Code and related federal regulations, to the equivalent of one hundred sixty thousand dollars, as of January 1, 2002, adjusted annually pursuant to Section 415(d) of the Internal Revenue Code, commencing at age sixty-five.

(4) Interest assumption. The interest rate used for adjusting the maximum limitations above shall be:

(a) For benefits commencing before age sixty-two and for forms of benefit other than straight life annuity, the greater of:

(i) Five percent.

(ii) The rate used to determine actuarial equivalence for other purposes of this retirement system.

(b) For benefits commencing after age sixty-five, the lesser of:

(i) Five percent.

(ii) The rate used to determine actuarial equivalence for other purposes under this retirement system.

(5) Adjustment for less than ten years of participation or service. (a) If retirement benefits are payable under this retirement system to a member who has less than ten years of participation in the retirement system, the dollar limitation referred to in the Introductory Paragraph of this Subsection will be multiplied by a fraction, the numerator of which is the member's number of years of participation in the system, and the denominator of which is ten.

(b) If retirement benefits are payable under this retirement system to a member who has less than ten years of service with the employer, the percentage limitation referred to in the Introductory Paragraph of this Subsection and the dollar limitation referred to in Paragraph (8) of this Subsection will be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer and the denominator of which is ten.

(6) Annual adjustment. The annual benefit limitation, which is based on Section 415(d) of the United States Internal Revenue Code, as provided in this Subsection, shall be adjusted annually to the maximum dollar limits allowable by the secretary of the Treasury of the United States under Section 415(d) of the Internal Revenue Code. Such adjustments shall not take effect until the first day of each fiscal year following December 31, 1987. The adjustment shall not exceed the adjustment in effect for the calendar year in which the fiscal year of the system begins.

(7) Member or participant in more than one plan. If a member is a member or participant in more than one defined benefit pension plan maintained by the state, its agencies, or its political subdivisions, then such member's benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limits provided in this Subsection.

(8) Total annual benefits not in excess of ten thousand dollars. Notwithstanding the provisions of this Subsection, the benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of this Subsection if both of the following apply:

(a) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year, or for any prior plan year.

(b) The employer has not at any time maintained a defined contribution plan in which the participant participated.

(9) Average compensation. (a) For purposes of Subsection A of this Section, average compensation shall include any amounts properly considered as the regular rate of pay of the member, as defined in R.S. 11:231 and unreduced by amounts excluded from income for federal income tax purposes by reason of Section 414(h), Section 125, or Section 457 of the Internal Revenue Code or any other provision of federal law of similar effect.

(b) For purposes of this Subsection, average compensation shall include total compensation payable by the employer and included in the employee's income for federal income tax purposes and shall exclude amounts not includable in the member's gross income by reason of Section 414(h) of the Internal Revenue Code. A member's highest three years shall be the period of three consecutive calendar years during which the member both was an active participant in the plan and had the greatest aggregate compensation from the employer.

(10) Annual compensation limitation for determination of benefits. Unless otherwise provided in this Chapter, the accrued benefit of each "Section 401(a)(17) employee", as that term is defined in this Paragraph, shall be the greater of the following:

(a) The employee's accrued benefit determined with respect to the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's total years of service taken into account for purposes of benefit accruals.

(b) The sum of:

(i) The employee's accrued benefit as of the last day of the last plan year beginning before January 1, 1996, frozen in accordance with the provisions of 26 CFR 1.401(a)(4) through (13).

(ii) The employee's accrued benefit determined under the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's years of service credited to the employee for plan years beginning on or after January 1, 1996, for purposes of benefit accruals.

(c)(i) For purposes of this Paragraph, a "Section 401(a)(17) employee" shall mean an employee whose current accrued benefit as of a date on or after the first day of the first plan year beginning on or after January 1, 1996, is based on compensation for a year beginning prior to the first day of the first plan year beginning on or after January 1, 1996, that exceeded one hundred fifty thousand dollars.

(ii) If an employee is not a Section 401(a)(17) employee, his accrued benefit in this system shall not be based upon compensation in excess of the annual limit provided for in Section 401(a)(17) of the United States Internal Revenue Code, as amended and revised.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1973, No. 4, §1; Acts 1983, No. 674, §3; Acts 1986, No. 608, §2, eff. July 1, 1986; Acts 1988, No. 664, §1, eff. July 15, 1988; Acts 1989, No. 220, §1; Redesignated from R.S. 42:575 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1112, §1; Acts 1999, No. 42, §1, eff. May 28, 1999; Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2007, No. 414, §1, eff. June 30, 2007; Acts 2008, No. 312, §1, eff. June 17, 2008; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010; Acts 2014, No. 852, §1, eff. June 30, 2014.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:445 - Payment of benefit; guaranteed return of accumulated contributions

§445. Payment of benefit; guaranteed return of accumulated contributions

A. The retirement allowance, annuity or benefit shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked, or repealed except for error or where otherwise specifically provided by law.

B. Each member or retiree shall be guaranteed the refund or return of an amount equal to his accumulated contributions either in a monthly benefit or a lump sum refund, or both, paid to his named beneficiary or estate.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:576 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:446 - Mode of payment where option elected

§446. Mode of payment where option elected

A. Upon application for retirement any member may elect to receive his benefit in a retirement allowance payable throughout his life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life, with the provision that:

(1) Option 1. If he dies before he has received in annuity payments the value of the member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to the person he nominates by written designation duly acknowledged and filed with the board; or

(2)(a) Option 2-A. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

(b) Option 2-B. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominated by written designation and, upon the death of that designated person, his reduced benefit shall be continued throughout the life of the deceased member's mentally handicapped child or children, but such benefits shall be paid to the guardian of such child or children except as provided in Subsection G of this Section. The written designation provided for in this Subparagraph shall be duly acknowledged and filed with the board of trustees at the time of the member's retirement.

(c) Unless otherwise specified, any reference in law to this Paragraph or to Option 2, without reference to a particular Subparagraph or to Option 2-A or Option 2-B shall mean Subparagraph (a) of this Paragraph or Option 2-A.

(3) Option 3. Upon his death one-half of his reduced retirement allowance shall be continued throughout the life of and be paid to the person he nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

(4) Option 4. Some other benefit or benefits shall be paid either to the member or to the person or persons he nominated, provided the other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board.

(5) Initial Benefit Option. (a) The initial benefit option provided in this Paragraph is available to a member who has not participated in the Deferred Retirement Option Plan provided in this Chapter and who selects the maximum benefit or one of the options in Paragraphs (2), (3), or (4) of this Subsection and, if this initial benefit option is selected, the person shall thereafter be ineligible to participate in the Deferred Retirement Option Plan under this Chapter.

(b) If a member selects the initial benefit option provided in this Paragraph, the member may receive an initial benefit plus a reduced monthly retirement allowance, provided the initial benefit together with the reduced monthly retirement allowance shall be actuarially equivalent to his maximum retirement allowance.

(c) The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to thirty-six payments of the member's maximum retirement allowance.

(d) The initial benefit shall, at the option of the member, be paid as a lump-sum payment or shall be placed in an account in accordance with R.S. 11:449 with interest credited in accordance therewith and payments from the account shall be made in accordance with R.S. 11:450(A)(1).

(e) The monthly retirement benefit received by the retiree and the beneficiary/survivor shall be based on the amount otherwise payable under the retirement option selected that is actuarially reduced by an amount calculated to offset the cost of the initial benefit.

(f) If a member elects the initial benefit option and retires under the provisions of R.S. 11:558 or 582, the monthly benefit of the retiree and the survivors payable under the provisions of R.S. 11:562 or 591 shall be actuarially reduced under the provisions of Subparagraphs (b) and (e) of this Paragraph.

(g) If a change in option selection is allowed under the provisions of Subsection D or E of this Section, the monthly benefit payable under those provisions shall be actuarially reduced in accordance with the provisions of this Paragraph.

(h) A person who retires under the provisions of disability retirement may not select the initial benefit option.

(i) A person who selects this option and subsequently returns to state employment shall be governed by the reemployment after retirement provisions of R.S. 11:416(A)(1) and (3).

(j) Cost-of-living adjustments or permanent benefit increases granted by the board of trustees to retirees who select the initial benefit option shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary/survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump-sum or paid pursuant to R.S. 11:450(A)(1).

(6) Annual Cost-of-Living Adjustment Option. In addition to any of the above options, upon application for retirement or participation in the Deferred Retirement Option Plan, any member may make an election, which is irrevocable after the effective date of retirement or the beginning date of participation in the Deferred Retirement Option Plan, to receive an actuarially reduced retirement allowance plus an annual two and one-half percent cost-of-living adjustment pursuant to R.S. 11:247.

B. A retiree cannot change the designation of beneficiary unless the retirement was approved under Option 1.

C. No change in the option elected by the member, other than to correct administrative error, shall be permitted after the application has been officially filed with the board.

D. If the beneficiary dies at any time before the death of the retiree, the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, and the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary. It shall be the responsibility of the retiree to notify the system of the death of the beneficiary and to furnish the beneficiary's death certificate.

E. If an option of Subsection A of this Section hereof was selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary, and the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increase or permanent benefit increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

F. If the member is married, the designated beneficiary for a qualified joint and survivor annuity and any Deferred Retirement Option Plan benefits payable in accordance with law shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public, or such spouse cannot be located and the member submits an original affidavit signed by him before a notary public which evidences good faith efforts to locate the spouse. If the member does not select a joint and survivor annuity option and fails to provide such a spousal consent at the time of his retirement, then for the purposes of a retirement benefit option the system shall establish the benefit as if the member had selected the Option 3 joint and survivor annuity as provided in Paragraph (A)(3) of this Section. For purposes of this Paragraph, "spouse" shall mean that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

G.(1) If a retiree designates a child as a beneficiary under Option 1, Option 2-A, Option 2-B, Option 3, or Option 4 as provided in Subsection A of this Section, or if a retiree designates children as beneficiaries under Option 2-B as provided in Subsection A of this Section, and a trust is created under law by the retiree for the benefit of the child designated as a beneficiary under Option 1, Option 2-A, Option 2-B, Option 3, or Option 4 as provided in Subsection A of this Section, or for the benefit of the children designated as beneficiaries under Option 2-B as provided in Subsection A of this Section, if the terms of the trust so provide, and if the system is provided with a certified copy of the trust document, then the optional retirement allowance payable to a beneficiary pursuant to this Subsection upon the death of the retiree shall be paid to the trust for addition to the trust property.

(2) If the trust is contested by any party, the system shall withhold all benefit payments or deposit them in the registry of the court if a concursus proceeding is filed until there is a final binding legal agreement or judgment regarding the proper payment of benefits.

(3) If the trust terminates under the terms of the trust prior to the death of a designated beneficiary, then any optional retirement allowance payable after the date of termination of the trust shall be paid as provided for in Subsection A of this Section.

(4) The trustee of the trust shall immediately notify the system in writing of the death of a beneficiary. Upon the death of a beneficiary, benefit payments from the system to the trust on behalf of the deceased beneficiary shall cease.

(5) For purposes of this Subsection only, the term "child" shall mean a minor or major child, regardless of age, who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if acknowledged or filiated pursuant to the provisions of the Civil Code.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1975, No. 455, §1; Acts 1982, No. 399, §1; Acts 1989, No. 218, §1; Acts 1991, No. 404, §2, eff. Jan. 1, 1992; Acts 1991, No. 529, §2, eff. Jan. 1, 1992; Redesignated from R.S. 42:577 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 2001, No. 412, §1, eff. June 15, 2001; Acts 2004, No. 266, §1, eff. July 1, 2004; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2008, No. 260, §1, eff. June 17, 2008; Acts 2009, No. 270, §1, eff. July 1, 2009; Acts 2010, No. 861, §4; Acts 2010, No. 951, §1; Acts 2014, No. 851, §1, eff. Jan. 1, 2015; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:447 - Deferred Retirement Option Plan

§447. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a retirement allowance, any member of this system who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan subject to the provisions of R.S. 11:447 through 454.

B. For purposes of participation in the Deferred Retirement Option Plan, "regular retirement" shall not include retirement under any early retirement incentive plan.

C. An election to participate in the plan under Subsection A of this Section may be made only once, for a specified period not to exceed three years. The three-year period begins within sixty calendar days after the member first becomes eligible for regular retirement under the retirement provisions applicable to the member. The participation period must end not more than three years and sixty calendar days from the date the member first becomes eligible for regular retirement, and in no case shall the actual participation in the plan exceed three years. Once specified, the period of participation shall not be extended. A member participating in the plan shall not terminate participation in this plan prior to the end of the selected duration without terminating employment.

D. For purposes of this plan, sick and annual leave shall not be converted for purposes of establishing eligibility.

E. A retiree who has been rehired under the provisions of R.S. 11:416(A)(3) shall not be eligible to participate in the Deferred Retirement Option Plan.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 167, §1; Acts 1993, No. 229, §1, eff. July 1, 1993; Acts 1995, No. 82, §1; Acts 1995, No. 566, §1; Acts 1995, No. 610, §1, eff. July 1, 1995; Acts 1995, No. 1110, §1, (Subsection A eff. June 30, 1995; Subsection C eff. Jan. 1, 1995); Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:448 - Plan participation

§448. Plan participation

A. Upon the effective date of commencement of participation in the plan and during the period of participation in the plan, neither the employee nor the employer contributions shall be payable, and the participant in the plan shall be considered as a Deferred Retirement Option Plan participant, and except as provided in R.S. 11:447 through 454, the Deferred Retirement Option Plan participant shall be treated as a member of the system.

B. For purposes of this Section, final average compensation and creditable service shall remain fixed as they existed on the date of commencement of participation in the plan. Creditable service shall not include conversion of sick and annual leave.

(1) Any person who has completed participation in the Deferred Retirement Option Plan and continued employment such that he was employed by a member agency of the Louisiana State Employees' Retirement System on or after July 1, 2003, who makes application for retirement to the system and leaves service on or before December 31, 2003, and is still a contributing member of the Louisiana State Employees' Retirement System on August 15, 2003, may upgrade all or a portion of service credit earned prior to entry into the Deferred Retirement Option Plan by purchase made pursuant to R.S. 11:158. The balance in the employee's Deferred Retirement Option Plan account and any contribution made to the Deferred Retirement Option Plan account shall be unaffected by the recalculation of the retirement benefit.

(2) Final average compensation for service credit earned prior to entry into the Deferred Retirement Option Plan shall include the cash value of any emolument of office granted in lieu of salary, provided the member who makes application for retirement to the system and leaves service on or before December 31, 2003, pays, at the time of the application for service credit, the total actuarial cost as provided in R.S. 11:158, which cost shall completely offset the liability to the system for benefits attributed to the retirement credit for the emolument received.

C. Retirement benefits based on final average compensation and creditable service as established under Subsection B of this Section and which otherwise would have been due the participant shall, during the period of participation in the plan, be credited to the participant's Deferred Retirement Option Plan subaccount.

D. Individuals who participate in the plan shall not receive the benefit of any cost-of-living adjustments granted while employed and for a period of one year following termination of employment and then such cost-of-living adjustment shall only be granted in accordance with R.S. 11:542.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 308, §1, eff. June 6, 2001; Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2003, No. 1234, §1.



RS 11:449 - Deferred Retirement Option Plan

§449. Deferred Retirement Option Plan

A. The system shall establish a Deferred Retirement Option Plan which shall be a part of the system fund. While participating in the plan, participants' contributions shall be credited to subaccounts as established in this Section.

(1) The contributing period shall mean that time period when funds are being credited to the participant's subaccount maintained by the system.

(2) After the contributing period ends, the balance of the subaccount shall then be transferred to the self-directed subaccount, which shall be known as the investment period.

B. Both subaccounts shall be within the Deferred Retirement Option Plan established pursuant to this Section. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third-party provider who shall be an agent of the system for purposes of investing balances in the self-directed subaccounts of the participants.

C. The system or the third party provider shall maintain the subaccounts within this plan reflecting the credits attributed to each participant in the plan during the contributing or investment period. All monies in the subaccounts, while the participant is employed, shall remain a part of the fund, regardless of in which subaccount the monies are maintained, until disbursed to a participant in accordance with the plan provisions upon termination of employment.

D. Interest shall not be credited to a participant's subaccount during the contributing period. All amounts which remain credited to the individual's subaccount after termination of participation in the plan and employment shall be disbursed as provided in R.S. 11:450.

E. Any retiree who received a qualified hurricane distribution prior to January 1, 2007, pursuant to the Katrina Emergency Tax Relief Act of 2005 or the Gulf Opportunity Zone Act of 2005, may contribute all or part of such qualified hurricane distribution within three years from the date on which such qualified hurricane distribution was received, but only to the extent that such qualified hurricane distribution was eligible for tax-free rollover treatment.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2007, No. 50, §1, eff. June 18, 2007; Acts 2008, No. 714, §1, eff. July 1, 2009, or sixty days after a final judgment, whichever is later; Acts 2013, No. 220, §28, eff. June 11, 2013; Acts 2014, No. 791, §5.

NOTE: See Acts 2003, No. 962, §3, relative to applicability of provisions relative to LASERS and Acts 2003, No. 818, superceding conflicting provisions of Act No. 962. (Affects Subsection D as so designated in Act No. 818.)



RS 11:450 - Termination of participation

§450. Termination of participation

A. Upon termination of participation in both the plan and employment, a participant shall:

(1) At the participant's option, receive either a lump sum payment from the account equal to the amount then credited to his individual subaccount; or systematic disbursements based on his individual subaccount in any manner approved by the board; and

(2) Begin to receive regular monthly retirement benefits based on the option selected at the time of election to participate in the plan, as adjusted pursuant to Subsection D of this Section.

(3) For the purposes of this Section, a termination of employment shall not mean a termination from one position covered by the system to take another position covered by the system, as long as there is no break in service.

B. Upon termination of participation in the plan but not employment, credits to the account shall cease and no retirement benefits shall be paid to the participant until employment is terminated. The balance in the participant's subaccount shall be placed in a self-directed subaccount in the name of the participant as provided for in R.S. 11:451.1, and the participant shall then be bound by the provisions of that Section. No payment shall be made based on credits in the subaccount until employment is terminated as defined in this Section. The participant may continue employment after termination of participation in the plan for the sole purpose of accruing a supplemental benefit, and employer and employee contributions shall resume. Participants who have ended their participation in the Deferred Retirement Option Plan but not employment shall make contributions at the rate established in R.S. 11:62.

C. If the participant dies, whether still participating in the Deferred Retirement Option Plan or after participation but while still employed, his credits and benefits, if any, that are due to his beneficiaries shall be payable as if he had retired immediately prior to death and his retirement was in accordance with R.S. 11:441 through 446 for a regular member, R.S. 11:562 and 562.1 for judges and court officers, and R.S. 11:591 for wildlife agents.

D. Monthly retirement benefits payable to a participant after termination of participation in the plan and employment shall be calculated as follows:

(1) There shall be a "base benefit" which shall equal the participant's monthly credit to the account as calculated at the time of the participant's entry into the plan.

(2) If the participant does not continue employment after termination of participation in the plan, his monthly retirement benefit shall equal his base benefit.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of less than thirty-six months, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation used to calculate the monthly credit. If the employment is for less than three months, then the service credit shall be rounded to the nearest tenth.

(b) For a participant whose final average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period of less than his final average compensation period, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation used to calculate the monthly credit. If the employment is for less than three months, then the service credit shall be rounded to the nearest tenth.

(4)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of thirty-six months or more, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation for the period of employment after termination of participation in the plan.

(b) For a participant whose final average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period equal to or longer than his final average compensation period, his monthly retirement benefit shall equal his base benefit plus a supplemental benefit based upon the service credit for the additional employment, based upon the final average compensation for the period of employment after termination of participation in the plan.

(5) The amount of unused sick and annual leave at the time of termination may be converted to retirement credit under the provisions of R.S. 11:424. If a participant continues employment for less than three years after termination of participation in the plan, then unused sick and annual leave shall be used to compute a supplemental benefit using the member's final average compensation as provided in Paragraph (D)(1) of this Section. If a participant continues employment for more than three years after termination of participation in the plan, then unused sick and annual leave shall be used to compute a supplemental benefit using the member's final average compensation as provided in Paragraph (D)(4) of this Section.

(6) In no instance shall a supplemental benefit and a base benefit, added together, exceed one hundred percent of the applicable final average compensation.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 1997, No. 525, §1, eff. July 3, 1997, retroactive to Jan. 1, 1991; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 308, §1, eff. June 6, 2001; Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2008, No. 714, §1, eff. July 1, 2009, or sixty days after a final judgment, whichever is later; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2013, No. 220, §28, eff. June 11, 2013; Acts 2014, No. 791, §5; Acts 2014, No. 851, §1, eff. Jan. 1, 2015; Acts 2014, No. 852, §1, eff. June 30, 2014.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:450.1 - Deferred Retirement Option Plan participation; termination due to hurricanes

§450.1. Deferred Retirement Option Plan participation; termination due to hurricanes

A. Notwithstanding any provision of law to the contrary, any member whose participation in the Deferred Retirement Option Plan has ended but who remained employed until such employment was interrupted or ceased upon his being terminated due to a reduction-in-force necessitated by Hurricane Katrina or Hurricane Rita, or both, shall have the time period applicable to his employment after participation in the plan adjusted upon his reemployment and resumption of membership in the system as though his employment had not ceased. The time period applicable to his continued employment after termination of plan participation, for purposes of this Section, shall be calculated as provided in R.S. 11:450(D)(3) and (4). However, such adjustment shall not include the period during which the member was not employed. Such adjustment shall be for an uninterrupted span of employment from reemployment through July 9, 2007. In no case shall this Section be applicable to anyone who became reemployed more than one year after being furloughed or terminated, whichever occurred first, or to anyone reemployed on or after December 31, 2006.

B. Any person seeking to avail himself of the provisions of this Section shall first repay all funds received from the system upon termination plus interest thereon charged at the board-approved actuarial valuation rate compounded annually from the date of payment of funds by the system to the date of repayment.

C. This Section shall apply only to retirees who elected to return to employment pursuant to Option 3 as provided in R.S. 11:416(A)(3).

Acts 2007, No. 326, §1, eff. July 9, 2007.



RS 11:451 - Irrevocability of election

§451. Irrevocability of election

Once participation in the plan commences, the election to participate is irrevocable and the term of participation may not be extended. Only one period of participation is permitted. Final average compensation and election of option, if any, are fixed upon commencement of participation and may not be changed after entering the Deferred Retirement Option Plan.

Acts 1990, No. 14, §1, eff. Jan. 1, 1991; Redesignated from R.S. 42:578.5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:451.1 - Self-direct Deferred Retirement Option Plan participants' subaccounts

§451.1. Self-direct Deferred Retirement Option Plan participants' subaccounts

A. Each participant who at his option continues employment after participation in the contribution portion of the Deferred Retirement Option Plan may have the balance of his subaccount as of the end of the contribution period transferred to a subaccount to be managed by a third-party provider selected in accordance with R.S. 11:451.2 in accordance with the agreement entered into by the system and the third-party provider. Each participant who terminates employment, as defined herein, after the contribution period may at his option participate in the self-directed plan under the same conditions.

B. Each participant in the self-directed portion of this plan agrees that the benefits payable to participants are not the obligations of the state of Louisiana or the Louisiana State Employees' Retirement System and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each such participant, in accordance with this provision, shall expressly waive his rights set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan.

C. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code, and if any violation of that code occurs as a result of the participant's participation in this portion of the plan, it will be the responsibility and liability of the participant and the provider and not the Louisiana State Employees' Retirement System.

D. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Louisiana State Employees' Retirement System, or its agents or employees, for any action taken by the participants for choices the participants make in relationship to the funds they chose to place in their subaccount balance.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004; Acts 2008, No. 714, §1.



RS 11:451.2 - Selection of providers

§451.2. Selection of providers

The Board of Trustees of the Louisiana State Employees' Retirement System shall select a provider which will be authorized to place the Deferred Retirement Option Plan participant's subaccount balance, after the Deferred Retirement Option Plan participation ends, in products that shall be selected by the participant. In selecting a provider, the board shall consider, among other things, the following:

(1) The tax status of the products.

(2) The portability of the products offered by the provider.

(3) The types and diversity of products offered by the provider.

(4) The ability of the designated provider to provide the rights and benefits under the products.

(5) At a minimum, one short-term fixed income option.

(6) At least one of the fund providers shall maintain an office in the state of Louisiana.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:451.3 - Vested participants

§451.3. Vested participants

Those individuals who have entered the Deferred Retirement Option Plan prior to the effective date of the self-directed portion of the plan will have the option to participate in the self-directed plan or remain in the plan as it existed when the participant entered the Deferred Retirement Option Plan, whether the participant terminated employment or remained employed.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:451.4 - Rules and regulations

§451.4. Rules and regulations

The system is authorized to adopt regulations under the Administrative Procedure Act to implement this plan.

Acts 2003, No. 818, §1, eff. Jan. 1, 2004.



RS 11:452 - Renunciation; retirement benefit or allowance

§452. Renunciation; retirement benefit or allowance

The Louisiana State Employees' Retirement System is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to permit the irrevocable renunciation of a retirement benefit or allowance. If such rules and regulations are adopted, any renunciation thereunder shall be deemed to be made pursuant to this Section. The provisions of this Section shall have retroactive effect.

Acts 1993, No. 433, §1.



RS 11:453 - Repealed by Acts 2006, No. 770, §2, eff. June 30, 2006.

§453. Repealed by Acts 2006, No. 770, §2, eff. June 30, 2006.



RS 11:454 - Excess benefit arrangement

§454. Excess benefit arrangement

A. A separate, nonqualified, unfunded excess benefit arrangement is hereby created outside the trust fund of the retirement system. This excess benefit arrangement shall be administered as a governmental excess benefit arrangement under Section 415(m) of the Internal Revenue Code of 1986. The purpose of the excess benefit arrangement is to pay to retirees of the retirement system benefits otherwise payable by the retirement system that exceed the limitations on benefits imposed by Section 415(b)(1)(A) of the Internal Revenue Code of 1986.

B. The board of trustees shall be responsible for the administration of the arrangement provided for in this Section. Except as otherwise provided by this Section, the board has the same rights, duties, and responsibilities concerning the excess benefit arrangement as it has to the trust fund and may adopt rules and regulations necessary to administer this arrangement in accordance with the Administrative Procedure Act and in compliance with Section 415(m) of the Internal Revenue Code of 1986.

C. Benefits under this Section are exempt from execution to the same extent as provided by R.S. 11:405, subject to the exceptions in R.S. 11:291 and 292, and the benefits are completely unassignable. Contributions to this arrangement are not held in trust and may not be commingled with other funds of the retirement system.

D. A retiree is entitled to a monthly benefit under this Section in an amount equal to the amount by which the benefit otherwise payable by the retirement system has been reduced by the limitation on benefits imposed by Section 415(b)(1)(A) of the Internal Revenue Code of 1986. The benefit payable by this arrangement is payable at the time and in the form that the benefit payable under the trust fund is paid.

E. The benefit payable under this Section shall be paid from contributions that otherwise would be made to the trust fund under this Title. In lieu of deposit in the trust account, an amount determined by the retirement system to be necessary to pay benefits under this Section shall be paid monthly to the credit of a separately dedicated account maintained only for the excess benefit arrangement. The account may include amounts needed to pay reasonable and necessary expenses of administering this arrangement. The monthly amount to be paid to the credit of the account shall be transferred to the account prior to the date of a monthly disbursement under this Section.

F. The board reserves the right to amend, terminate, or reestablish the arrangement at any time. Such amendment or termination may be retroactive to the extent that the board deems such action necessary to maintain the tax-qualified status of the pension plan or the status of this arrangement as an excess benefit arrangement or to avoid jeopardizing the funded status of the pension plan. In addition, the arrangement may be amended or terminated to eliminate all benefits with respect to any member or other person who has not become eligible to participate in an excess benefit plan arrangement as of the date of such amendment or termination.

Acts 1999, No. 26, §1, eff. May 21, 1999.



RS 11:461 - Eligibility; certification

SUBPART B. DISABILITY RETIREMENT

§461. Eligibility; certification

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of a formerly disabled employee are specifically described and provided for in R.S. 11:212 through 225.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Except as otherwise provided in this Section, a member shall receive a maximum disability retirement benefit which shall be equivalent to the regular retirement formula without reduction by reason of age.

(2) Subject to the appropriation of funds for this purpose, a corrections officer, probation or parole officer, or a security officer of the Louisiana Department of Public Safety and Corrections who becomes disabled solely as a result of disabilities sustained in the official performance of official duties of a hazardous nature shall receive a maximum disability benefit of sixty percent of average compensation. The agency shall certify that the disability was sustained while the member was performing official duties while on active status and the disability must be certified by a physician on the State Medical Disability Board. Any such officer whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall be subject to provisions of R.S. 11:617.

(3)(a) For any person whose employment first making him eligible for membership in the system occurred on or before June 30, 2006, or who has attained the age of sixty regardless of hire date, or anyone who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c) or 557 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, the disability retiree may retire under any regular retirement plan which applies to him.

(b) Any person who has not attained the age of sixty and whose employment first making him eligible for membership in the system occurred on or after July 1, 2006, and on or before June 30, 2015, shall receive a disability benefit equal to two and one-half percent of average compensation for every year of creditable service. When the disability retiree attains the age of sixty, he shall receive his regular retirement benefit upon making application therefor to the board. The provisions of this Subparagraph shall not apply to any person who receives an additional benefit pursuant to R.S. 11:444(A)(2)(b) or (c) or 557 or R.S. 24:36 whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010.

(c) Any person who has not attained the age of sixty-two and whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, shall receive a disability benefit equal to two and one-half percent of average compensation for every year of creditable service. When the disability retiree attains the age of sixty-two, he shall receive his regular retirement benefit upon making application therefor to the board.

(4) Selection of retirement option shall be made when application is filed. Upon the death of a disability retiree, his benefit shall be payable in accordance with the option selected at the time of application for disability retirement. Accumulated annual leave for which payment cannot be made upon retirement and unused sick leave accumulated upon retirement shall be credited to the extension of service in the computation of disability retirement benefits.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 727, §7, eff. Jan. 1, 1979; Redesignated from R.S. 42:581 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 864, §1, eff. July 1, 1995; Acts 2001, No. 679, §1, eff. June 25, 2001; Acts 2005, No. 75, §1, eff. July 1, 2005; Acts 2006, No. 835, §1, eff. July 1, 2006; Acts 2007, No. 353, §1, eff. June 30, 2007; Acts 2008, No. 262, §1, eff. June 17, 2008; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:462 - Repealed by Acts 2001, No. 678, 2, eff. June 25, 2001.

§462. Repealed by Acts 2001, No. 678, §2, eff. June 25, 2001.



RS 11:463 - Certification of continuing eligibility for disability benefits; paid by the Louisiana State Employees' Retirement System

§463. Certification of continuing eligibility for disability benefits; paid by the Louisiana State Employees' Retirement System

A. Notwithstanding the provisions of R.S. 11:220(A), whenever the board of trustees requires any disability retiree who has not yet attained the equivalent age of regular retirement to undergo a medical examination to determine continued eligibility to receive a disability retirement benefit, the cost of such examination shall be paid by the Louisiana State Employees' Retirement System.

B. A contested decision as to continued eligibility for disability benefits as a result of the required examination shall be appealed in accordance with R.S. 11:218. Any further medical examinations shall be at the expense of the party as set forth in R.S. 11:218.

Acts 1999, No. 19, §1, eff. May 21, 1999.



RS 11:471 - Survivors' benefits; members hired on or before December 31, 2010

SUBPART C. SURVIVORS' BENEFITS

§471. Survivors' benefits; members hired on or before December 31, 2010

A. Surviving minor children. Benefits for the surviving children of members whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, shall be calculated as set forth in this Section. The benefit or benefits shall be based on the average compensation of the member. A benefit shall be payable to surviving unmarried minor children of a member who had at least five years of creditable service, at least two years of which was earned immediately prior to death, and was in state service at the time of death or had twenty years or more of service credit regardless of when earned and whether the deceased member was in the state service at the time of death.

B. Surviving handicapped children. (1) The surviving totally physically handicapped or mentally disabled child or children of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child was totally physically handicapped or mentally disabled at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(2) The applicant shall provide adequate proof of handicap or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition to such an extent that the child is no longer dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

C. Surviving spouse. A benefit shall be payable to the surviving spouse of a member who had at least ten years of creditable service, at least two years of which was earned immediately prior to death, and was in state service at the time of death or had twenty years or more of service credit regardless of when earned and whether the deceased member was in the state service at the time of death. The surviving spouse must have been married to the deceased member for at least one year prior to the death of the member. The benefit shall be based on the average compensation of the member as set forth in Subsection D of this Section.

D. Benefit. Surviving spouses, minor children, handicapped children, and mentally disabled children who qualify under this Section shall be eligible for benefits as follows:

(1) A minor or handicapped child, or mentally disabled child, when there is no surviving spouse, shall receive the greater of seventy-five percent of the deceased member's average compensation or three hundred dollars.

(2) A surviving spouse, with no surviving minor or handicapped child, or mentally disabled child, shall receive the greater of fifty percent of the deceased member's average compensation or two hundred dollars.

(3) A surviving spouse who has custody of a minor or handicapped child, or mentally disabled child shall receive the greater of twenty-five percent of the deceased member's average compensation or one hundred dollars, and the surviving minor or handicapped child shall receive the greater of fifty percent of the deceased member's average compensation or two hundred dollars.

(4) A surviving minor or handicapped child or mentally disabled child not in the custody of a surviving spouse shall receive the greater of fifty percent of the deceased member's average compensation or three hundred dollars, and the surviving spouse shall receive the greater of twenty-five percent of the deceased member's average compensation or one hundred dollars.

E. Limitations and application. (1) In the event the deceased member is survived by more than one minor child, handicapped child, or mentally disabled child, such children shall share equally in the benefit.

(2) In no event shall the survivors of a member receive benefits which, in total, exceed seventy-five percent of the deceased member's average monthly compensation.

(3) Qualifying survivor's benefits are payable upon application therefor and become effective as of the day following the death of the member.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1988, No. 132, §1, eff. June 29, 1988; Redesignated from R.S. 42:601 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2003, No. 195, §1, eff. June 5, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:471.1 - Survivors' benefits; members hired on or after January 1, 2011

§471.1. Survivors' benefits; members hired on or after January 1, 2011

A. Survivors benefits shall be due and payable by the system effective the first day of the next month following the death of a member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

B.(1) A surviving spouse with a minor or handicapped child, or mentally disabled child, or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using the member's applicable accrual rate regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2)(a) Benefits shall cease upon remarriage, and the surviving spouse shall be liable to the system for repayment of any survivor benefits received subsequent to his remarriage. The surviving spouse shall notify the system in writing within thirty days of his remarriage. Failure to provide such notice shall constitute fraud for purposes of R.S. 11:543.

(b) Benefits shall resume upon a subsequent divorce from or death of a new spouse.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) When all surviving children cease to be eligible for benefits under Subsection C of this Section, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D of this Section.

C.(1) In addition to the amount payable in accordance with Subsection B of this Section, for the benefit of the surviving minor child, or children, there shall be paid for each such child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to such children even if no spouse is eligible for survivor benefits, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter. No surviving minor child shall receive more than one survivor's benefit at any one time. If two benefits are applicable, only the larger shall be paid.

(2)(a) In addition to the amount payable in accordance with Subsection B of this Section, the surviving totally physically handicapped or mentally disabled child or children of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child was totally physically handicapped or mentally disabled at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(b) The surviving spouse or legal guardian shall provide adequate proof of handicap or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition which cause the child to no longer be dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

D.(1) A surviving spouse without a minor or handicapped child, or mentally disabled child, or children shall be paid per month, for the remainder of his life, the Option 2-A equivalent of the benefit amount based on years of service that the member had earned to the date of his death using the applicable accrual rate, or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2)(a) Benefits shall cease upon remarriage, and the surviving spouse shall be liable to the system for repayment of any survivor benefits received subsequent to his remarriage. The surviving spouse shall notify the system in writing within thirty days of his remarriage. Failure to provide such notice shall constitute fraud for purposes of R.S. 11:543.

(b) Benefits shall resume upon a subsequent divorce from or death of a new spouse.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, F, or G of this Section are payable. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Said payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

F. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than the amount that would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsection B and C of this Section.

G. If a member dies, even after retirement, eligible children shall receive the benefits under Subsection C of this Section.

H. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, except in those cases when a trust created under law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust for addition to the trust property. In the event that the trust is contested by any party, the system shall withhold all benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of benefits. If the trust terminates under the terms of the trust prior to the death of the child, then benefits shall be payable as otherwise provided under this Subsection. The trustee of the trust shall immediately notify the system in writing of the death of the child.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 851, §1, Jan. 1, 2015; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:472 - Manner of payment

§472. Manner of payment

Benefits for a surviving spouse, a surviving handicapped child over the age of eighteen years, a surviving unmarried emancipated minor, and a surviving unmarried minor child who is a full-time student over the age of eighteen years but under the age of twenty-three years shall be paid directly to them. Benefits for surviving minor children shall be paid in the name of the child and to the care of the person who has legal custody of the child, or, in those instances where a trust has been established which includes this benefit as property of the trust, the benefit shall be paid to the trustee of that trust.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:602 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:473 - Surviving spouse and adult children

§473. Surviving spouse and adult children

A. When a married member has major children of both a current marriage and a prior marriage but no minor children of either marriage, the member and nonmember spouse may by written agreement jointly elect to direct the retirement system in writing to divide the benefit established in R.S. 11:471 between the member's current spouse, the children of the present marriage, and the children of the prior marriage, in any agreed proportions, provided the proportionate amounts are clearly set forth in the agreement. Either spouse may revoke the agreement by providing the system with a written revocation prior to the death of the member. The agreement shall be automatically revoked by operation of law in the event that the party spouses become divorced.

B. When a married member has major children of a prior marriage and no minor children of the present marriage, that member may unilaterally elect to direct the retirement system in writing to divide the benefit established in R.S. 11:471 between the member's current spouse and the children of the prior marriage on a pro rata basis, provided there is no pending joint election made pursuant to Subsection A of this Section. The interest of the current spouse shall be based on the ratio of the length of the current marriage to the total state service of the member.

C. The elections set forth in Subsections A and B of this Section may be made even if the member has minor children of the current or prior marriage at the time the election is made, but the election shall not become effective until there are no longer any children of either marriage who are eligible for benefits based on being a minor or a student. The retirement system shall distribute the benefits in accordance with the written election made pursuant to either Subsection A or B of this Section, provided the election is received by the system prior to the member's death.

D. The benefit that is established pursuant to R.S. 11:471 and that is payable pursuant to this Section shall be based on the age and mortality of the surviving spouse and shall cease being paid upon the death of the surviving spouse.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 67, §4; Acts 1988, No. 6, §1, eff. June 2, 1988; Redesignated from R.S. 42:603 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997; Acts 2001, No. 405, §1, eff. June 15, 2001.



RS 11:474 - Proof of entitlement to benefits

§474. Proof of entitlement to benefits

Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Subpart. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1978, No. 67, §4; Acts 1987, No. 282, §1; Redesignated from R.S. 42:604 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:475 - Survivor refund

§475. Survivor refund

The retirement system shall pay a lump sum refund equal to the difference between the total monthly survivor benefits paid and the total accumulated contributions of the member, to the beneficiaries or the estate of the beneficiaries if the total monthly benefits are not equal to the accumulated contributions of the member. This refund shall not be paid until all eligible monthly benefits have ceased.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:605 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 31, §1; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:476 - Payment to named beneficiary in lieu of survivor's benefits; effect

§476. Payment to named beneficiary in lieu of survivor's benefits; effect

A. The accumulated contributions of a deceased member shall be paid in a lump sum refund to his named beneficiary or estate if no survivor's benefits are payable.

B. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Said payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Redesignated from R.S. 42:606 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 587, §1; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:477 - Limitations on payment of benefits

§477. Limitations on payment of benefits

A. The payment of benefits made under R.S. 11:446 or under this Subpart shall be subject to the limitations of this Section. The payment of benefits shall commence not later than April first of the year following the calendar year in which the later of the following occurs: the member retires, or the member reaches the age of seventy years and six months.

B.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life.

(b) If the member is married, the life of the member's designated beneficiary.

(c) The member's life expectancy.

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary for at least a qualified joint and survivor annuity and fifty percent of his Deferred Retirement Option Plan Account shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public, or such spouse cannot be located and the member submits an original affidavit signed by him before a notary public and evidencing good faith efforts to locate the spouse. For purposes of this Paragraph, "spouse" means that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

C.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than one year after the date of the member's death, or, in the case of the member's surviving spouse, the date the member would have attained the age of seventy years and six months. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse (if alive) upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of this Paragraph a designated event shall be the later of the date the child is no longer disabled or the date the child ceases to be a full-time student (or attains age twenty-three, if earlier).

(3) Paragraph (1) of this Subsection shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection B.

(4) Paragraph (1) of this Subsection shall not apply if the member has elected otherwise on or before December 31, 1983, (or such later date to which such election period shall be subject under Internal Revenue Code Sec. 401(a)).

D. As to any benefit payable by the retirement system which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in Subsections B and C, if he were a member on or before such time.

E. If by operation of the provisions of law or by action of the board of trustees, a survivor benefit is payable to a specified person or persons, the member shall be considered to have designated such person as an alternate beneficiary hereunder. If there is more than one such person, then the youngest such person shall be considered to have been so designated.

F. This Section shall be effective for members of the system who complete any service under the system on or after July 1, 1987, with employers contributing to the system.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:607 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1109, §1, eff. July 14, 1997.



RS 11:478 - Benefits payable to certain members killed in the line of duty; survivor benefits; corrections officers hired on or before December 31, 2010

§478. Benefits payable to certain members killed in the line of duty; survivor benefits; corrections officers hired on or before December 31, 2010

A. Notwithstanding any other provision of law to the contrary, if a correctional officer, probation or parole officer, or a security officer of the Louisiana Department of Public Safety and Corrections, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, is killed in the line of duty while serving in his official capacity, survivor benefits shall be payable to qualified survivors as provided for in accordance with this Section, except that a surviving spouse shall be eligible for benefits under this Section, without regard to the amount of time that the surviving spouse was married to the deceased officer and without regard to the amount of time that the deceased officer was a member of this system. This benefit is payable only if the member dies as a direct result of injuries sustained in the official performance of his official duties while on active duty status.

B. When there is a surviving minor, handicapped, or mentally incapacitated child or children, the amount of the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than five years of service credit.

C. When there is a surviving spouse and no surviving child or children, the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had twenty-five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than twenty-five years of service credit.

D. If there is a surviving spouse and a surviving child or children, one-third of the benefit shall be designated to the spouse and two-thirds shall be designated to the minor, handicapped, or mentally incapacitated child or children.

E. The provisions of this Section shall be applied retroactively to July 1, 1996.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:608 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 107, §1; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:491 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

SUBPART D. COST-OF-LIVING ADJUSTMENT

§491. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:501 - Supplemental benefits

SUBPART E. SUPPLEMENTAL BENEFITS

§501. Supplemental benefits

A. The board shall provide, commencing October 1, 1977 and thereafter, a supplementary monthly benefit of twenty-five dollars to each member who retired prior to July 1, 1973, and to each beneficiary of a deceased retired member who retired prior to July 1, 1973, under option 2, option 3, or option 4, and to any survivor of a member who died prior to July 1, 1973 and prior to retirement who is receiving survivor benefits in accordance with the provisions of this Chapter.

B. Nothing in this Section shall be construed to affect in any manner any other benefits, including cost-of-living benefits, provided by this Chapter.

C. Beginning January 1, 1978, and in each succeeding year thereafter, the board shall inform the legislature of the amount required to pay the supplementary benefits provided herein for the ensuing fiscal year. Funds appropriated therefor shall be paid to the system and placed in a supplementary benefits account, and the supplementary benefits paid as provided herein shall be charged only to this account.

Added by Acts 1977, No. 637, §1; Redesignated from R.S. 42:625 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:502 - Creation of optional retirement plan

SUBPART F. OPTIONAL RETIREMENT PLAN

§502. Creation of optional retirement plan

A. There is created an optional retirement plan for certain state employees who would otherwise be eligible to become members of the Louisiana State Employees' Retirement System. Those eligible employees who select this optional benefit shall not be considered eligible for any benefits provided by the defined benefit plan and cannot maintain any service credit in the defined benefit plan once this option is elected.

B.(1) Notwithstanding Subsection A of this Section, anyone who elected to participate in the optional retirement plan in lieu of the defined benefit plan before December 31, 2007, may regain membership in the defined benefit plan by complying with the provisions of this Subsection.

(2)(a) Any optional retirement plan member electing to return to the defined benefit plan in accordance with the provisions of this Subsection shall transfer all credit in the optional retirement plan to the defined benefit plan and shall not have credit in both systems.

(b) All monies contributed to the optional retirement plan by or on behalf of the member together with any earnings attributable thereto shall be transferred to the defined benefit plan and applied to the payments required by this Subsection. Any deficiency in the amounts due shall be paid by the member, and no service shall be credited to the member until the system has received the total amount due.

(3) If the member transferred any monies from the defined benefit plan into the optional retirement plan in accordance with R.S. 11:502.2, he may reestablish that credit in the defined benefit plan by complying with the provisions of R.S. 11:537(D), except that the repayment may be made at any time before retirement or entry into the Deferred Retirement Option Plan.

(4) The member shall receive credit for service for the time he participated in the optional retirement plan by paying to the system an amount, calculated in accordance with the provisions of R.S. 11:158, sufficient to totally offset any increase in liability of the system caused by the member receiving such credit.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 454, §1, eff. July 1, 2001; Acts 2004, No. 923, §1, eff. July 1, 2004; Acts 2012, No. 718, §1, eff. Aug. 31, 2012.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optional retirement plan. Also see Acts 2001, No. 454, §2 which amends these provisions.

NOTE: Also see Acts, 2001, No. 454, §3 (an exception to Acts 1999, No. 1320, §2(B)) relative to enrollment of Executive Career Service members in the Optimal Retirement Plan.



RS 11:502.1 - Selection of providers

§502.1. Selection of providers

The Board of Trustees of the Louisiana State Employees' Retirement System shall select no more than three providers with which participants will be authorized to place their contributions in products that shall be selected by the board. In selecting the providers, the board shall consider, among other things, the following:

(1) The tax status of the product.

(2) The portability of the products offered by the providers.

(3) The types of products offered by the providers.

(4) The relation of the costs and benefits as relates to the amount of the contributions to be made pursuant to the provisions of this Subpart.

(5) The ability of the designated provider or providers to provide the rights and benefits under the products.

Acts 1999, No. 1320, §1, eff. July 12, 1999.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:502.2 - Eligibility; irrevocable election

§502.2. Eligibility; irrevocable election

A.(1) The following state employees shall be eligible to make an irrevocable election to participate in this optional retirement plan:

(a)(i) Any unclassified state employee who is appointed by a statewide elected official and whose appointment is subject to confirmation by the Louisiana Senate.

(ii) Any unclassified state employee who is a member of the immediate staff of any such employee described in Item (i) of this Subparagraph.

(b) The chief executive officer of the State Group Benefits Program.

(c) Any member of the Executive Career Service established by the State Civil Service Commission.

(2)(a) Such election shall be made in writing and filed with the Louisiana State Employees' Retirement System within sixty days after such appointment.

(b) Any employee who either enrolled in or transferred into the optional retirement plan effective on or before June 30, 2004, who does not elect to regain membership in the defined benefit plan pursuant to R.S. 11:502(B) shall continue participation therein in accordance with the provisions of law applicable thereto.

(3) Elections shall be effective as of the date of appointment. If an eligible employee fails to make the election timely, he shall become a member of the retirement system's defined benefit plan as of the date of appointment.

B.(1)(a) Except as provided in Subparagraphs (b) and (c) of this Paragraph, any participating member of the defined benefit plan who would otherwise be eligible to participate in the optional retirement plan under the provisions of Subsection A of this Section and who was appointed to the position which makes him eligible for participation in the optional retirement plan after December 7, 2003, may irrevocably elect to participate in this optional retirement plan under the provisions of this Subpart, but any such election shall be filed in writing with the Louisiana State Employees' Retirement System on or before August 31, 2004, or the member shall remain in the defined benefit plan.

(b) Any member of the Executive Career Service established by the State Civil Service Commission who is a participating member of the defined benefit plan shall have sixty days following the effective date of such member's appointment to the Executive Career Service to make and file the election set forth in Subparagraph (a) of this Paragraph.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any unclassified state employee who meets the criterion established in Subparagraph (A)(1)(a) of this Section may irrevocably elect to participate in this optional retirement plan if such employee files his election to participate in the optional retirement plan with the system in writing not later than the sixtieth day following the effective date of his appointment to the position which makes him eligible for participation in the optional retirement plan. Notwithstanding any provision of law to the contrary, no employee who is appointed after December 7, 2007, to a position which would otherwise make him eligible to participate in the optional retirement plan pursuant to this Subparagraph shall be permitted to enroll in the optional retirement plan.

(2) If, pursuant to this Subsection, an election is made by a current member of the defined benefit plan to participate in the optional retirement plan, then the employee contributions that were made on behalf of such member in the defined benefit plan shall be transferred to the participant's optional retirement plan.

(3) Any otherwise eligible employee who has service credit in the defined benefit plan shall be ineligible to participate in the optional retirement plan, unless such employee transfers all such credit from the defined benefit plan to this optional retirement plan in accordance with this Subsection.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 454, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 136, §1, eff. May 1, 2002; Acts 2004, No. 923, §1, eff. July 1, 2004.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optional retirement plan. Also see Acts 2001, No. 454, §2 which amends these provisions.

NOTE: Also see Acts 2001, No. 454, §3 (an exception to Acts 1999, No. 1320, §2(B)) relative to enrollment of Executive Career Service members in the Optimal Retirement Plan.

NOTE: Acts 2002, 1st Ex. Sess., No. 136, §2, repeals Acts 1999, No. 1320, §2(B), as amended by Acts 2001, No. 454.



RS 11:502.3 - Contributions

§502.3. Contributions

A.(1)(a) Each participant in this optional retirement plan shall contribute monthly the same amount that would have been contributed to the defined benefit plan, as if the participant were a member of that plan.

(b) The entirety of each participant's contribution, less any monthly fee established by the Board of Trustees for the Louisiana State Employees' Retirement System to cover the cost of administration and maintenance of the optional retirement plan, shall be remitted to the applicable designated provider or providers for application to the participant's account or accounts.

(2) Participant's contributions may be made by employer pick-up in accordance with the provisions of Section 414(h)(2) of the United States Internal Revenue Code or any amendment thereto.

B.(1) Each employer agency, institution, or board shall contribute to the Louisiana State Employees' Retirement System on behalf of each participant in this optional retirement plan the same amount that would have been contributed to the defined benefit plan.

(2)(a) Upon receipt of this contribution, the Louisiana State Employees' Retirement System shall promptly pay over to the appropriate designated provider or providers an amount equal to the employer's portion of the normal cost contribution as set forth in the actuarial valuation of the retirement system which is approved annually by the Public Retirement Systems' Actuarial Committee. That amount shall be credited to the participant's account or accounts, subject to any other applicable provisions of this Section.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the Louisiana State Employees' Retirement System shall retain and apply to the unfunded accrued liability the amount if any, of the employer contributions paid on behalf of any optional retirement plan participant which exceeds the employer's portion of the normal cost contribution.

(3)(a) In addition to the amount retained pursuant to Paragraph (2) of this Subsection, an additional contribution shall be retained by the system, subject to the following procedures. The annual actuarial valuation presented to the Public Retirement Systems' Actuarial Committee pursuant to R.S. 11:127(C) shall identify any adverse actuarial impact occurring on and after July 1, 2000, as the result of participation of the employees set forth in this Subpart. Then, the system actuary shall identify and recommend the additional amount of the employer's portion of the normal cost contributions made on behalf of optional retirement plan participants that is necessary to be retained to offset such adverse actuarial impact, if any.

(b) Any additional amount of the employer's portion of the normal cost contributions recommended to be retained pursuant to Subparagraph (a) of this Paragraph, shall be retained from such employer contributions that are made in the then current plan year. That amount shall be increased or decreased annually thereafter according to the same procedures in the amount needed to offset such adverse actuarial impact to the system, if any.

(4) The process of retaining contributions, as identified in Paragraphs (2) and (3) of this Subsection shall continue until the unfunded accrued liability of the retirement system is fully amortized.

C. Notwithstanding the provisions of Subsections A and B of this Section, the Louisiana State Employees' Retirement System shall not remit any funds or contributions to any provider or providers from an employer agency, institution, or board until the correct and total amount to be remitted to the Louisiana State Employees' Retirement System under Subsections A and B of this Section is received each month from the employer agency, institution, or board.

D. Under no circumstances shall the contributions made pursuant to this Section exceed the limitation on contributions as set by Section 415(c) of the Internal Revenue Code or any amendment thereto.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2010, No. 102, §1, eff. July 1, 2010.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:502.4 - Limitations; unclassified employees

§502.4. Limitations; unclassified employees

Any eligible employee who elects to participate in this optional retirement plan shall always be ineligible for membership in the defined benefit plan, even if he is employed in a position covered by the defined benefit plan and shall only be entitled to those benefits set out in this Subpart. If any such optional retirement plan participant assumes a new position covered by the retirement plan, then he shall continue to participate in the optional retirement plan, notwithstanding the provisions of R.S. 11:417. If any such optional retirement plan participant assumes a new position in state service not covered by the defined benefit plan, he must at that time begin membership in the retirement system which provides benefits for that position in state service.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 454, §1, eff. July 1, 2001.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan. Also see Acts 2001, No. 454, §2 which amends these provisions.

NOTE: Also see Acts, 2001, No. 454, §3 (an exception to Acts 1999, No. 1320, §2(B)) relative to enrollment of Executive Career Service members in the Optimal Retirement Plan.



RS 11:502.5 - Benefits not obligation of the state; unclassified employees

§502.5. Benefits not obligation of the state; unclassified employees

A. Any eligible employee who elects to participate in this optional retirement plan shall agree that the benefits payable to participants are not the obligations of the state of Louisiana or the Louisiana State Employees' Retirement System and that such benefits and other rights of the optional retirement plan are the sole liability and responsibility of the designated provider or providers to which contributions have been made. Furthermore, each such participant shall in accordance with this agreement expressly waive his or her rights set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Benefits shall be payable to such optional retirement plan participants or their beneficiaries by the designated provider or providers and not by the Louisiana State Employees' Retirement System, in accordance with the contract types provided by the providers selected and the contracts approved for use in the optional retirement plan by the board.

(2) Additionally, the board may approve direct transfers by and between providers.

(3) Participants in the optional retirement plan shall not be entitled to any benefits to which members in the defined benefit plan are entitled, including but not limited to disability benefits, survivor benefits, participation in the Deferred Retirement Option Plan, and any cost of living adjustments granted to retirees of the defined benefit plan.

(4) Participants in the optional retirement plan shall specifically acknowledge and do hereby waive any of the benefits that accrue to members in the defined benefit plan.

C. Any such optional retirement plan participant receiving retirement benefits under Subsection B of this Section shall be eligible to participate in the Office of Group Benefits programs in accordance with its laws and regulations.

D. By participating in the optional retirement plan, the participant and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code, and if any violation of that Code occurs as a result of the participant's participation in the optional retirement plan, it will be the responsibility and liability of the participant and the provider and not the Louisiana State Employees' Retirement System.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against the Louisiana State Employees' Retirement System, or its agents or employees, for any action taken in the performance of the duties under this Subsection.

Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 1178, §1, eff. June 29, 2001.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:502.6 - Implementation

§502.6. Implementation

The Board of Trustees of the Louisiana State Employees' Retirement System shall implement the optional retirement plan no later than July 1, 2000, and the employer agencies, institutions, and boards shall implement the optional retirement plan on July 1, 2000.

Acts 1999, No. 1320, §1, eff. July 12, 1999.

NOTE: See Acts 1999, No. 1320, §2(B), relative to termination of the optimal retirement plan.



RS 11:503 - Payment by electronic funds transfer

SUBPART G. ELECTRONIC FUNDS TRANSFER

§503. Payment by electronic funds transfer

A. Subject to the provisions of Subsection B of this Section and notwithstanding any other provision of law to the contrary, any benefit payable under this Part by the Louisiana State Employees' Retirement System, for which a member or beneficiary becomes eligible on or after January 1, 2000, shall be paid through an electronic funds transfer.

B. Any person may seek an exception to this payment method if he or she, or the legal guardian of the recipient, certifies in writing to the board of trustees that he or she does not have an account with a financial institution, or that payment by electronic funds transfer would impose a hardship due to a physical disability or geographic barrier, or would impose a financial hardship. The board of trustees may grant other waivers to the electronic funds transfer requirement in accordance with rules and regulations adopted in accordance with the Administrative Procedure Act.

Acts 1999, No. 21, §1, eff. May 21, 1999.



RS 11:511 - Composition of board of trustees

PART V. BOARD OF TRUSTEES

§511. Composition of board of trustees

The board of trustees shall consist of the following members:

(1) The chairman of the Retirement Committee of the House of Representatives, ex officio, or his designee.

(2) The chairman of the Retirement Committee of the Senate, ex officio, or his designee.

(3) The treasurer of the state of Louisiana, ex officio, or his designee. Notwithstanding the provisions of R.S. 49:307.1, the treasurer may name any person as his designee to this board.

(4) The commissioner of administration, ex officio, or his designee.

(5) Six trustees who shall be active employees and members of the system with at least ten years of creditable service and who shall be elected by the members of the system for a term of four years to succeed members whose terms expire under rules and regulations adopted by the board to govern the elections. However, those trustees whose terms begin on or after January 1, 1998, shall be eligible to serve only three consecutive four-year terms, to include any term served as an active or retired member. Upon the completion of the third consecutive four-year term, the trustee shall be ineligible for a fourth consecutive term of office. An active member who retires while serving on the board shall be allowed to remain on the board for the remainder of the term for which elected. The director, assistant directors, chief investment officer, and other employees of the staff of the system shall be ineligible for membership on the board, and no member of the board elected under this Section shall be eligible for one of these positions for a period of two years after the termination of their service on the board. No department in the executive branch of state government, as more particularly described in Title 36 of the Louisiana Revised Statutes of 1950, as amended and revised, may have more than two trustees serving on the board at the same time. The candidate or candidates who have received the highest and next highest vote tallies, and who do not violate the prohibition against more than two trustees serving from the same department, shall be declared the elected trustee or trustees.

(6) Three trustees who are retired members of the system and who shall represent the retired members of the system. The retired trustees shall be elected by the retired members of the system for a term of four years. However, those trustees whose terms begin on or after January 1, 1998, shall be eligible to serve only three consecutive four-year terms, to include any term served as an active or retired member. Upon the completion of the third consecutive four-year term, the trustee shall be ineligible for a fourth consecutive term of office. The election shall be held in accordance with the rules adopted by the board to govern the elections of trustees. Vacancies shall be filled in accordance with R.S. 11:512.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1974, No. 224, §1; Acts 1983, No. 23, §1; Acts 1983, No. 683, §1; Acts 1987, No. 200, §1, eff. July 1, 1987; Acts 1987, No. 930, §1, eff. Jan. 1, 1988; Redesignated from R.S. 42:641 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 556, §1; Acts 1997, No. 6, §1, eff. May 9, 1997; Acts 1997, No. 25, §1, eff. July 1, 1997; Acts 1999, No. 737, §1, eff. Jan. 1, 2001; Acts 2012, No. 113, §1, eff. June 30, 2012.



RS 11:512 - Vacancies

§512. Vacancies

Any vacancy on the board of trustees shall be filled by the board of trustees for the unexpired term of office, provided that if the unexpired term is for a period of more than two years, the appointment shall be for the period intervening until January first following the next regular election, at which election a member shall be elected to fill the unexpired portion of the term in accordance with the provisions of this Part. The above does not apply to the trustee who is a retired member of the system, as his successor would be appointed by the executive board of the retired state employees association.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1974, No. 224, §1; Redesignated from R.S. 42:643 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:513 - Officers; meetings; quorum; minutes; reports; compensation

§513. Officers; meetings; quorum; minutes; reports; compensation

A. At its first meeting held in January of each year the board shall elect one of its members chairman to serve until a new chairman is elected. In the event of a vacancy in the office of the chairman, the board shall elect a new chairman to serve until the first meeting in the following January. If the chairman is not present at a meeting, the board shall designate an acting chairman to preside at that meeting.

B. Regular meetings of the board shall be held monthly at the time and place determined by the Board, provided that with notice to each member, the chairman or a majority of the board may call special meetings or cancel regular meetings. Meetings of the board shall be conducted in accordance with Roberts Rules of Order unless the board prescribes a different procedure. All meetings and hearings of the board are open to the public.

C. A majority of the members of the board shall constitute a quorum for the transaction of business, and four votes shall be necessary for a decision.

D. The director shall act as secretary of the board and shall keep records and minutes of its business and official actions. The minutes of the proceedings of the board shall be prepared and maintained by the director on behalf of and subject to the approval of the board.

E. The board shall have the accounts of the system audited annually by the legislative auditor and shall publish as of the end of each fiscal year a report showing the fiscal transactions of the system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, a statement of income and expenditures and a balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. It shall also publish a synopsis of the report.

F.(1) The members of the board shall receive for attendance at meetings of the board a per diem of seventy-five dollars per day plus the normal expense allowance allowed state employees by the Division of Administration, if funds are available for this purpose. The board shall receive per diem for each meeting required by law. There shall be no such per diem payment for those meetings above and beyond the number required by law.

(2) The chairman of the Retirement Committee of the House of Representatives and the chairman of the Retirement Committee of the Senate of the Louisiana Legislature, or their designees if members of the legislature, shall receive for attendance at meetings of the board the same per diem and expenses as they receive for attendance at legislative committee meetings, and from the same source.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1983, No. 23, §1; Redesignated from R.S. 42:644 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 198, §1, eff. June 5, 2003.



RS 11:514 - Domicile

§514. Domicile

The official domicile of the board of trustees shall be at the state capitol in Baton Rouge.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:645 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:515 - Powers and duties

§515. Powers and duties

The board of trustees shall have the following powers and duties:

(1) To appoint the director, assistant directors, and chief investment officer, to fix their salaries, and to designate the powers and duties of these officials.

(2) To make, alter, amend and promulgate rules and otherwise provide for the establishment and maintenance of the system, which by terms of the law are under the jurisdiction of the board as authorized by the retirement law.

(3) To prepare and submit to the Joint Legislative Committee on the Budget and the state budget officer with recommendations, a budget covering the estimated costs of administering the system for each succeeding fiscal year. This annual budget shall be subject to approval by the Joint Legislative Committee on the Budget.

(4) To hear appeals from members who claim their rights under the laws and/or the rules of the system have been violated, and to issue appropriate orders in such cases.

(5) To appoint an actuary and adopt mortality and service tables.

(6) To designate a medical board composed of five physicians who are not members of the system to serve on the State Medical Disability Board, or as alternate physicians to the medical board, pursuant to R.S. 11:219.

(7) To designate a depository for operating monies, which shall be fully guaranteed.

(8) To designate a custodian of bonds and securities.

(9) To make rules and regulations governing election of board members, not inconsistent with law.

(10) To underwrite life insurance for employees of the state, with approval of the commissioner of administration, at any time that current coverage to members or retirees is either reduced or deleted, or cost of coverage is substantially increased.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1987, No. 200, §1, eff. July 1, 1987; Acts 1988, No. 83, §2; Redesignated from R.S. 42:646 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 361, §1; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:516 - Joint administration with other systems

§516. Joint administration with other systems

The board of trustees may take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Louisiana State Police Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary-manager, any other provision of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section without the necessity of additional approval by the legislature, the Legislative Budget Committee, or its successor, or the division of administration or its commissioner.

Added by Acts 1978, No. 743, §2; Redesignated from R.S. 42:646.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:517 - Investments

§517. Investments

The board may invest available funds and may hold, purchase, sell, assign, transfer, and dispose of any of the securities of the system, in the name of the system or a nominee name, provided the action is taken in compliance with the rules and regulations established by the board and in accordance with the provisions of R.S. 11:263.

Acts 1984, No. 867, §2; Acts 1991, No. 863, §1; Redesignated from R.S. 42:647 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:531 - Monthly retirement report; employer and employee contributions

PART VI. FINANCING-ACCOUNTING

§531. Monthly retirement report; employer and employee contributions

A.(1) Each agency employing members of the system shall submit a certified monthly retirement report to the board of trustees containing the following information:

(a) The earned compensation of each employee who was paid during the period reported.

(b) The monthly base pay of the employee as of the date of the report.

(c) The individual employee contributions equal to the percentage of the earned compensation of the employee as established by R.S. 11:62(5) for the appropriate employee, which the employer shall cause to be deducted from the salary of each member on each and every payroll of the employee for each and every payroll period. This amount shall conform to Article X, Section 29(E)(2)(a) of the Constitution of Louisiana.

(2) The total employer contributions as established by Subpart E of Part II of Chapter 2 of Subtitle I of this Title of the total earned compensation reported shall also be remitted for all employees covered herein.

(3) Terminal leave payments shall not be subject to employee or employer contributions.

B.(1) The monthly retirement report and the payments due representing employee and employer contributions shall be considered delinquent when not received in the office of the director within fifteen days after the close of each calendar month.

(2) Delinquent payments may be recovered through the following actions. Upon a certification to the state treasurer by the director that an agency's monthly report and payment of contributions is delinquent, the state treasurer shall deduct the amount of the delinquent contributions from any monies then available for distribution to or for the benefit of that agency and shall transmit said amount directly to the board of trustees of the retirement system. Upon making such a deduction, the state treasurer shall immediately notify the agency that the deduction has been made and that the funds available for distribution to it are reduced accordingly. In a like manner, the director of the system, upon receipt of said funds, shall credit such funds to the proper account affected thereby and shall notify the agency thereof.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1973, No. 4, §1; Acts 1975, No. 373, §2; Acts 1975, No. 648, §1. Acts 1984, No. 469, §1; Acts 1988, No. 301, §2; Redesignated from R.S. 42:651 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 197, §1, eff. June 5, 2003.



RS 11:532 - Employees' Savings Account

§532. Employees' Savings Account

A. The Employees' Savings Account shall be credited as follows:

1. Employee contributions.

2. Interest credited to employee contributions prior to July, 1970.

B. The Employees' Savings Account shall be charged as follows:

1. Refunds paid to terminated members.

2. Refunds paid to beneficiary or estate of deceased member where no monthly survivors' benefits are payable.

3. Members' accumulated contributions transferred upon retirement or payment of survivor's benefits.

4. Members' accumulated contributions transferred to another system upon transfer of service.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1989, No. 65, §1; Redesignated from R.S. 42:652 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:533 - Employers' Accumulation Account

§533. Employers' Accumulation Account

A. The Employers' Accumulation Account shall be credited as follows:

1. Employer contributions.

2. Interest paid by the agency on purchase of state service, military service, and educational leave and training.

3. Interest paid by the member to purchase state service, military service, educational leave and training, and repayment of refunds.

4. Interest, dividends, profits, and other income derived from investment of the system's funds.

5. All transactions not covered by other accounts.

B. The Employers' Accumulation Account shall be charged as follows:

1. Amount determined by Actuary transferred at end of each fiscal year to Retiree's Annuity Reserve.

2. Amount required for payment of cost-of-living increases for retirees shall be transferred to Retiree's Annuity Reserve at the beginning of each fiscal year.

3. All transactions not covered by other accounts.

4. Employers' accumulated contributions transferred to another system upon transfer of employee service credit.

Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1989, No. 65, §1; Redesignated from R.S. 42:653 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:534 - Retiree's Annuity Reserve

§534. Retiree's Annuity Reserve

A. The Retiree's Annuity Reserve shall be credited as follows:

1. The employees' accumulated contributions shall be credited immediately upon retirement or payment of survivor's benefits.

2. Amount determined by Actuary transferred at end of fiscal year from Employer's Savings Account.

3. Amount required for payment of cost-of-living increases for retirees transferred from Employers' Accumulation Account at the beginning of each fiscal year.

B. The Retiree's Annuity Reserve shall be charged as follows:

1. Retirements paid to retirees and beneficiaries.

2. Survivor's benefits paid to eligible survivors.

3. Refunds paid to survivors or the estates of members whereby monthly benefits do not equal total accumulated contributions.

4. Cost-of-living adjustments for retirees, beneficiaries and survivor's benefits recipients.

5. Reestablished service.

Amended by Acts 1970, No. 37, §1; Acts 1972, No. 135, §1, eff. July 26, 1972; Acts 1989, No. 65, §1; Redesignated from R.S. 42:654 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:535 - Expense account

§535. Expense account

The expense account is the fund from which the expenses of the administration of the system shall be paid. The board shall determine annually the amount required to defray the expenses for the ensuing fiscal year. The amount required, as determined by the board, shall be paid into the expense account from the interest earnings of the system.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 240, §1; Redesignated from R.S. 42:655 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:536 - Bank accounts

§536. Bank accounts

For the purpose of meeting disbursements for retirement allowances, annuities, and other payments there may be kept available cash, not exceeding the requirements of the system for a period of ninety days, on deposit in one or more banks or trust companies of the state organized under the laws of Louisiana or of the United States; however, the sum on deposit in any one bank or trust company shall never exceed twenty-five percent of the paid-up capital and surplus of the bank or trust company.

Acts 1972, No. 135, §1, eff. July 26, 1972; Redesignated from R.S. 42:656 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:537 - Refund of contributions; application, payment, effect, repayment to system; restoration of service

§537. Refund of contributions; application, payment, effect, repayment to system; restoration of service

A. Any member who withdraws from service under the provisions hereof may apply for and obtain a refund of the amount of his accumulated contributions credited to him in the employees' savings account. A refund shall not be paid unless an application form furnished by the system has been completed by the member, certified by the appointing authority or personnel officer of the agency, and filed with the system no earlier than the day after separation from state service, or with respect to a member who has an option of being in the system, as provided in Subsection B.

B. Refunds of accumulated contributions will not be made until the requesting member has separated from all state service and has remained out of state service for a period of thirty calendar days and until all contributions for the member have been submitted by his agency, unless such member has the option of being a member of the system in which event he shall be allowed to withdraw from membership in the system and his contributions shall be refunded at least thirty calendar days after receipt by the system of written notice of withdrawal. Refunds of accumulated contributions may be made in less than thirty calendar days for emergencies as provided by the board of trustees if the member signs an agreement indemnifying the system against overpayments and holding the system harmless for underpayments due to receipt of accumulated contributions from the agency after the date of refund.

C. Acceptance of a refund of accumulated contributions automatically cancels all rights in the system. In addition, a member forfeits all prior service and military service as well as membership service credits for the period refunded.

D. A member may repay a refund to the system upon returning to state service and contributing to the system for eighteen months, whether full time or part time, provided such repayment is made prior to retirement. Repayment of a refund shall include the amount refunded plus interest thereon charged at the board-approved actuarial valuation rate compounded annually from the date of refund to the date of repayment. All repayments of refund shall be made in lump sum only.

E. All creditable service forfeited upon refund shall be restored upon repayment of the refund plus interest. No service credit forfeited by reason of a refund to a member shall be restored upon repayment of a refund if the member receives the same service under a special provision of another law or if another law sets a limit on service credit that will be violated by the restoration.

F.(1) Any member who receives a refund of contributions shall, at the member's option, be eligible to repay all or any part of such refund, without regard to the provision of Subsection D of this Section requiring lump sum repayments. Any member who elects to partially repay a refund shall be restored only that service credit which is commensurate with such repayment.

(2) The system shall promulgate such rules and regulations as are necessary for the management of partial repayment of refunds, all in accordance with the Administrative Procedure Act.

Acts 1972, No. 135, §1, eff. July 26, 1972. Amended by Acts 1976, No. 239, §1; Acts 1983, No. 22, §1; Acts 1984, No. 804, §1, eff. Jan. 1, 1985; Acts 1986, No. 367, §3, eff. Jan. 1, 1987; Acts 1987, No. 731, §1, eff. July 1, 1987; Acts 1988, No. 657, §1, eff. July 15, 1988; Acts 1989, No. 213, §1; Acts 1991, No. 831, §1; Redesignated from R.S. 42:657 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 256, §1, eff. June 11, 1999; Acts 2003, No. 196, §1, eff. June 5, 2003.



RS 11:538 - Termination of contributions; benefits

§538. Termination of contributions; benefits

The retirement benefits provided by this Part shall not exceed the limits provided in R.S. 11:444(B). When a member has earned benefits equal to one hundred percent of his average compensation, no further contributions shall be required of him. The State shall continue to pay to the system the employer's contribution.

Added by Acts 1976, No. 240, §2; Acts 1983, No. 674, §3; Redesignated from R.S. 42:658 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:538.1 - Rollover of distributions

§538.1. Rollover of distributions

A. If the distributee of any eligible rollover distribution under this plan elects to have such distribution paid directly to an eligible retirement plan and specifies the eligible retirement plan to which such distributions are to be paid, such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible retirement plan so specified.

B. For the purposes of this Section, the term "eligible retirement plan" shall be given the same definition provided for in Section 401(a)(31)(E) of the Internal Revenue Code and the regulations thereunder.

C. For the purposes of this Section, the term "eligible rollover distribution" shall be given the same definition provided for in Section 401(a)(31)(D) of the Internal Revenue Code and the regulations thereunder.

Acts 2010, No. 102, §1, eff. July 1, 2010.



RS 11:538.2 - Notice of rollover distributions

§538.2. Notice of rollover distributions

A. The Louisiana State Employees' Retirement System shall, within a reasonable period of time before making an eligible rollover distribution, provide a written explanation to the recipient of such distribution explaining the following:

(1) The provisions under which the recipient may have the distribution directly transferred to an eligible retirement plan and that the automatic distribution by direct transfer applies to certain distributions in accordance with Section 401(a)(31)(B) of the Internal Revenue Code.

(2) The provision which requires the withholding of tax on the distribution if it is not directly transferred to an eligible retirement plan.

(3) The provisions under which the distribution will not be subject to tax if transferred to an eligible retirement plan within sixty days after the date on which the recipient received the distribution.

(4) The provisions under which distributions from the eligible retirement plan receiving the distribution may be subject to restrictions and tax consequences which are different from those applicable to distributions from the plan making such distribution.

B. For the purposes of Subsection A of this Section, the term "reasonable period of time" shall have the meaning assigned to it under Section 401(a)(31) of the Internal Revenue Code and the regulations thereunder.

Acts 2010, No. 102, §1, eff. July 1, 2010.



RS 11:539 - Reversion of funds prohibited

§539. Reversion of funds prohibited

A.(1) At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within six months of the mistaken payment of the contribution.

(2) The amount of the contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

B. Notwithstanding the above, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Added by Acts 1983, No. 674, §3; Redesignated from R.S. 42:659 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 102, §1, eff. July 1, 2010.



RS 11:540 - Unclaimed funds, checks, and property; retention by system

§540. Unclaimed funds, checks, and property; retention by system

A. Any unclaimed employee contributions, other funds, checks, or any other property held by the Louisiana State Employees' Retirement System that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall continuously be held by the retirement system in the proper account for the benefit of the member, prior member, the member's beneficiary, heirs, or estate, except as provided for in Subsection B of this Section.

B. Any credit or debit to a member's account in the amount of twenty-five dollars or less which has remained unclaimed or unpaid for a period of three years or more, and which the retirement system has made reasonable efforts to collect or pay pursuant to rules adopted by the board of trustees, may be written off by the retirement system and any funds so held shall be credited to the Retiree's Annuity Reserve Account.

C. Any funds credited to the Retiree's Annuity Reserve pursuant to Subsection B of this Section may be claimed by the member, prior member, the member's beneficiary, heirs, or estate upon presentation of proof of entitlement which is deemed sufficient by the board of trustees. Only the principal sum may be recovered and no interest or earnings will be paid on the principal sum.

Acts 1984, No. 804, §1, eff. Jan. 1, 1985; Redesignated from R.S. 42:660 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 548, §1.



RS 11:541 - Payment of contributions; delinquency; agreement to deductions

§541. Payment of contributions; delinquency; agreement to deductions

When any political subdivision or agency of the state is delinquent in its payments to the Louisiana State Employees' Retirement System, the system is hereby authorized to certify to the state treasurer that the political subdivision or agency is delinquent, and the amount of such delinquency, and the treasurer upon receipt of such certification is hereby authorized and directed to deduct such amount from any monies then available for distribution to or for the benefit of that political subdivision or agency and to transmit such amount directly to the system.

Acts 1991, No. 687, §1; Redesignated from R.S. 42:651.1 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:542 - Experience account

§542. Experience account

A.(1)(a) Effective July 1, 2004, the balance in the experience account shall be zero.

(b) Effective June 30, 2009, the balance in the experience account shall be zero. Any funds in the experience account on June 29, 2009, shall be allocated in the following order:

(i) To provide for any net investment loss attributable to the balance in the account as provided in Paragraph (B)(1) of this Section.

(ii) To fund any permanent benefit increase or minimum benefit pursuant to the Act that originated as House Bill No. 586 of the 2009 Regular Session of the Legislature.

(iii) To apply to the experience account amortization base as provided in R.S. 11:102.1(C)(2); however, as of June 30, 2009, these funds shall be transferred to the system's Texaco Account and retained in a subaccount of that account until that account is applied as provided in R.S. 11:102.1. The subaccount shall continue to be credited and debited as provided in Subparagraph (A)(2)(b) and Paragraph (B)(1) of this Section until such application.

(2) The experience account shall be credited as follows:

(a) To the extent permitted by Paragraph (3) of this Subsection and after allocation to the amortization bases as provided in R.S. 11:102(B)(3)(d)(v)(bb) and 102.1, as applicable, an amount not to exceed fifty percent of the remaining balance of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Paragraph (3) of this Subsection, an amount not to exceed that portion of the system's net investment income attributable to the balance in the experience account during the prior year.

(3)(a) In no event shall a credit be made to the account that would cause the balance in the experience account to exceed the reserve necessary to grant:

(i) Two permanent benefit increases determined pursuant to Subsection C of this Section if the system is eighty percent funded or greater.

(ii) One permanent benefit increase as determined pursuant to Subsection C of this Section if the system is less than eighty percent funded.

(b) If the system is less than eighty percent funded and has reserves in excess of the amounts provided for in Item (a)(ii) of this Paragraph, it shall not apply credits to the account pursuant to Subparagraph (2)(b) of this Subsection.

B. The experience account shall be debited as follows:

(1) An amount equal to that portion of the system's net investment loss attributable to the balance in the experience account during the prior year.

(2) An amount sufficient to fund a permanent benefit increase granted pursuant to Subsection C of this Section.

(3) In no event shall the amount in the experience account fall below zero.

C.(1) In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a permanent benefit increase to retirees, survivors, and beneficiaries whenever the conditions in this Section are satisfied and the balance in the experience account is sufficient to fund such benefit fully on an actuarial basis, as determined by the system's actuary. If the legislative auditor's actuary disagrees with the determination of the system's actuary, a permanent benefit increase shall not be granted. The board of trustees shall not grant a permanent benefit increase unless such permanent benefit increase has been approved by the legislature. Any such permanent benefit increase granted on or before June 30, 2015, shall be limited to and shall only be payable based on an amount not to exceed seventy thousand dollars of the retiree's annual benefit. Any such permanent benefit increase granted on or after July 1, 2015, shall be limited to and shall only be payable based on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective for years after July 1, 1999, and on or before June 30, 2015, the seventy-thousand dollar limit shall be increased each year in an amount equal to any increase in the consumer price index (U.S. city average for all urban consumers (CPI-U)) for the preceding year, if any. Effective on or after July 1, 2015, the sixty-thousand dollar limit shall be increased each year in an amount equal to any increase in the consumer price index, (U.S. city average for all urban consumers (CPI-U)) for the twelve-month period ending on the system's valuation date, if any. Any increase granted pursuant to the provisions of this Section shall begin on the July first following legislative approval, shall be payable annually, and shall be an amount equal to the lesser of:

(a) An amount as determined in Paragraph (2) of this Subsection.

(b) The increase in the consumer price index, U.S. city average for all urban consumers (CPI-U), as prepared by the U.S. Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date if any. If the balance in the experience account is not sufficient to fund that sum, no increase shall be granted.

(2)(a) If the system is eighty percent funded or greater, three percent.

(b) If the system is at least seventy-five percent funded but less than eighty percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two and one-half percent.

(c) If the system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two percent.

(d) If the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, one and one-half percent.

(e) If the system is less than fifty-five percent funded or if the system is less than eighty-five percent funded but more than fifty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year, no increase shall be granted.

(3) Subject to the limitations contained in Paragraph (1) of this Subsection, the percentage of each recipient's permanent benefit increase shall be based on the benefit being paid to the recipient on the effective date of the increase.

(4)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or before June 30, 2009, there must be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year; and

(ii) Shall have attained at least age fifty-five.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or before June 30, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year; and

(ii) In no event before the retiree would have attained age fifty-five.

(c)(i) The provisions of Items (a)(ii), (b)(ii), (d)(ii), and (e)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system, or who receives benefits based on the death of a disability retiree of this system.

(ii) The actuarial cost of implementing the provisions of Acts 2001, No. 1162, shall be paid by debiting the experience account which must have the funds available in the experience account to pay for such an increase.

(d) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or after July 1, 2009, there shall be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year; and

(ii) Shall have attained at least age sixty.

(e) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or after July 1, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year; and

(ii) In no event before the retiree would have attained age sixty.

(5)(a) Effective September 1, 2001, any retiree receiving a retirement benefit shall be entitled to receive, as a permanent benefit increase, a minimum retirement benefit amounting to not less than thirty dollars per month for each year of creditable service of the retiree or the maximum benefit earned in accordance with the applicable benefit formula selected by the retiree at the time of retirement, whichever is greater.

(i) For any retiree who selected or selects an early retirement, an initial benefit option, or a retirement option allowing the payment of benefits to a beneficiary, there shall be a comparison of both the minimum benefit provided for in this Paragraph and the maximum benefit and both such benefits shall be actuarially reduced based upon the option selected by the retiree and the current board-approved actuarial assumptions prior to the comparison and for the purpose of determining which of the two benefit amounts results in the greater amount and the greater amount shall be paid to the retiree.

(ii) In order for the minimum benefit provided for in this Paragraph to be compared to the annuity being paid to a retiree's named beneficiary, the minimum benefit shall be reduced based on the option in effect and the current board-approved actuarial assumptions. After reducing the minimum benefit provided for in this Item, the reduced minimum benefit shall be compared to the beneficiary's annuity, and the beneficiary shall be paid the greater of the beneficiary's reduced minimum benefit or the amount of the beneficiary's annuity being paid at the time of the comparison.

(b) The minimum benefits provided for in this Paragraph shall apply to all retired members and beneficiaries receiving annuity payments or benefits on September 1, 2001, and to all members retiring on and after September 1, 2001, and to all beneficiaries receiving annuity payments on and after September 1, 2001, and all such payments shall be funded by debiting the experience account.

D. Repealed by Acts 2009, No. 497, §3, eff. June 30, 2009.

E. The first normal permanent benefit increase shall be effective July 1, 1999.

F.(1) The permanent benefit increase which is authorized by Subsection C of this Section shall be limited to the lesser of either two percent or an amount as determined in Subsection C of this Section in or for any year in which the system does not earn an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(2) No permanent benefit increase shall be authorized based on any actuarial valuation in which both of the following apply:

(a) The system fails to earn an actuarial rate of return which exceeds the board-approved actuarial valuation rate.

(b) The system is less than eighty percent funded.

G.(1) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (C)(1) of this Section, the board may make the recommendation provided in Paragraph (C)(1) of this Section if all of the following conditions are satisfied:

(a) No benefit increase was granted in the preceding fiscal year.

(b) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Paragraph (A)(3) of this Section applicable to the system valuation for that valuation year.

(c) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the maximum increase permitted pursuant to Paragraph (C)(2) of this Section applicable to the system valuation for the preceding fiscal year.

(d) All of the insufficiency in the account is attributable to the following:

(i) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(aa) Changes in the pool of the eligible recipients.

(bb) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (C)(1) of this Section.

(ii) Credits to the account, if any, are insufficient to cover the growth in the cost of the increase.

(2) The amount of the increase shall be equal to the amount the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

Acts 1992, No. 572, §1; Acts 1999, No. 402, §1; Acts 2001, No. 900, §1, eff. July 1, 2001; Acts 2001, No. 1016, §1, eff. June 30, 2001; Acts 2001, No. 1162, §1, eff. July 1, 2001; Acts 2004, No. 588, §1, eff. July 6, 2004; Acts 2009, No. 497, §§1 & 3, eff. June 30, 2009; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 399, §1, eff. June 30, 2014.

NOTE: See Acts 2001, No. 900, §2 relative to accountability for implementation of the Act and reports thereof.

NOTE: See Acts 2004, No. 588, §2, relative to balances in the employee experience account of the La. State Employees' Retirement System on June 30, 2004.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.

NOTE: Acts 2012, No. 483, which amended R.S. 11:542(A)(2)(a) and enacted R.S. 11:542(C)(4)(iii) and e(iii) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: See Acts 2014, No. 102, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:542.1 - Supplemental cost-of-living increase for 2007; payment from experience account

§542.1. Supplemental cost-of-living increase for 2007; payment from experience account

A. The legislature hereby acknowledges that providing generous retirement benefits for our state employees is an important element of the complete compensation package the state offers such employees for their public service. In order to maintain the purchasing power of a retiree's benefit, periodic increases in the benefit amount are necessary to offset the increases in the cost of ordinary living expenses. When the timing of such increases is infrequent or erratic, it becomes difficult for such increases to protect the retiree from falling behind financially.

B. The legislature recognizes that while providing periodic cost-of-living increases is necessary to preserve the standard of living of our retired state employees, such increases have a price which is ultimately paid by the taxpayers through allocation of employer contributions to the system. Increases should therefore be limited to a reasonable level to prevent the expense of such increases from causing an undue burden on the state fisc and, by extension, on the taxpayers. Additionally, such increases are not meant to function as pay raises but merely to maintain the standard of living of the recipients, keeping pace with the Consumer Price Index for All Urban Consumers, U.S. city average for all items (CPI-U).

C.(1) The legislature has provided for an employee experience account, a mechanism for determining each year whether a cost-of-living increase may be granted and the amount of any such increase that is permitted. The provisions of R.S. 11:542 prohibit any cost-of-living increase paid from experience account funds from being in excess of three percent, helping to limit the expense of granting each such increase to a reasonable level. Additionally, if the growth in the CPI-U for the preceding calendar year is less than three percent, then the statutorily permissible increase from the experience account is also of this lesser percent.

(2) For an increase payable on July 1, 2007, the application of the experience account mechanism results in a determination that, if the system properly complies with all other requirements of the experience account statute and subject to the approval of the legislature, the board of trustees of the Louisiana State Employees' Retirement System may grant an increase to eligible retirees, survivors, and beneficiaries equal to the CPI-U for the 2006 calendar year of two and one-half percent.

D.(1) Considering the factual and policy statements in Subsections A, B, and C of this Section, and taking into account that retired state employees did not receive a cost-of-living increase for three consecutive years due to market conditions and the deficit in the experience account, the legislature finds that, for the July 1, 2007, cost-of-living increase payable pursuant to the experience account statute, permitting the board to grant the maximum three-percent increase allowable pursuant to the provisions of the experience account statute without regard to the CPI-U helps preserve the purchasing power of retired state employees, their survivors, and beneficiaries without creating an undue financial burden on the state or the taxpayers.

(2) Notwithstanding the provisions of R.S. 11:542(B)(2) and (C)(1) and (2) limiting any increase granted from experience account funds and payable July 1, 2007, to two and one-half percent, the board of trustees of the Louisiana State Employees' Retirement System is authorized to grant from the funds in the experience account a supplemental cost-of-living increase of one-half of one percent, which may be paid beginning July 1, 2007, provided all other requirements of R.S. 11:542 are met and the total level of the increase granted does not exceed three percent.

E. Except for the authority to grant a supplemental one-half of one percent increase payable July 1, 2007, nothing in this Section shall be construed to grant the board of trustees of the Louisiana State Employees' Retirement System any additional authority to grant or to recommend to the legislature that it be permitted to grant a cost-of-living increase greater than the increase as calculated pursuant to the provisions of R.S. 11:542 as they exist on June 30, 2007.

Acts 2007, No. 67, §1, eff. June 30, 2007; Acts 2008, No. 220, §4, eff. June 14, 2008.



RS 11:542.1.1 - Minimum benefit increase; payment from experience account

§542.1.1. Minimum benefit increase; payment from experience account

A. A monthly minimum benefit increase shall be payable to:

(1) Each retiree of the system who, on June 30, 2009, meets all of the following criteria:

(a) The retiree has thirty or more years of service credit, exclusive of unused leave.

(b) The retiree has been retired for fifteen years or more.

(c) The retiree receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The retiree is at least sixty years of age.

(e) The retiree has neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:447 nor chosen an Initial Benefit Option pursuant to R.S. 11:446(A)(5).

(2) Each nonretiree beneficiary receiving a benefit on June 30, 2009, who, as of June 30, 2009, meets all of the following criteria:

(a) The deceased member had thirty or more years of service credit exclusive of unused leave.

(b) The retiree and nonretiree beneficiary, or both combined, have received a benefit for at least fifteen years.

(c) The nonretiree beneficiary receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The deceased member would be at least sixty years of age had he lived.

(e) The deceased member neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:447 nor chose an Initial Benefit Option pursuant to R.S. 11:446(A)(5).

(3) Any unmarried surviving spouse, any surviving minor child, or any surviving totally physically handicapped or mentally disabled child of a deceased member which survivor is receiving a monthly retirement benefit pursuant to R.S. 11:471 of less than one thousand two hundred dollars if, on June 30, 2009, all of the following apply to the deceased member:

(a) The deceased member had at least thirty years of service credit, exclusive of unused leave.

(b) The deceased member has been deceased for fifteen years or more.

(c) The deceased member would have been at least age sixty.

(d) The deceased member had not participated in the Deferred Retirement Option Plan pursuant to R.S. 11:447 and had not chosen an Initial Benefit Option pursuant to R.S. 11:446(A)(5).

B. Each person to whom this Section applies, except as provided in Subsection C of this Section, shall have his current monthly retirement benefit amount increased by the lesser of:

(1) Three hundred dollars.

(2) The difference between one thousand two hundred dollars and his current monthly benefit amount.

C.(1) Notwithstanding Subsection B of this Section, if any nonretiree beneficiary to whom this Section applies is receiving a monthly benefit amount based upon an optional allowance pursuant to R.S. 11:446(A)(1) through (4), which amount is less than that received by the retiree while alive, the amount of the increase that would otherwise be payable pursuant to Subsection B of this Section shall be prorated based upon the option selected.

(2) Notwithstanding Subsection B of this Section, if a survivor to whom Paragraph (A)(3) of this Section applies is the sole survivor receiving a benefit pursuant to R.S. 11:471, he shall have his current monthly retirement benefit increased by the lesser of three hundred dollars or the difference between one thousand two hundred dollars and his current monthly benefit amount. If there are multiple survivors to whom Paragraph (A)(3) of this Section applies, such survivors shall share equally a monthly benefit increase of three hundred dollars.

D. The provisions of this Section shall not apply to any retiree, nonretiree beneficiary, or survivor receiving a benefit pursuant to a reciprocal agreement recognized by the system.

E. The actuarial cost of implementing the provisions of this Section shall be paid from the experience account.

F. The increase provided pursuant to this Section shall begin on July 1, 2009.

Acts 2009, No. 144, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.



RS 11:543 - Collection of benefits not due

§543. Collection of benefits not due

The board of trustees shall use all reasonable means to collect benefits paid by the system to an individual who was not due the benefit. The right to collect any benefit paid to an individual to whom the benefit was not due shall prescribe after a period of three years has elapsed from the date of the payment, except in case of fraud. If the individual receiving the payment committed a fraud against the system, then the collection of such fraudulent payment shall prescribe after a period of ten years from the date of payment.

Acts 2006, No. 770, §1, eff. June 30, 2006.



RS 11:544 - Department of Revenue Alcohol and Tobacco Control Officers Fund

§544. Department of Revenue Alcohol and Tobacco Control Officers Fund

A. There is hereby established in the state treasury a special fund to be known as the "Department of Revenue Alcohol and Tobacco Control Officers Fund", hereinafter referred to as the "fund".

B.(1) At the close of the 2006-2007 Fiscal Year, after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund any unexpended monies previously allocated to the Tobacco Regulation Enforcement Fund, pursuant to R.S. 47:841(F), for the use of the Department of Revenue, office of alcohol and tobacco control.

(2) The treasurer shall deposit in and credit to the fund any amount appropriated to the fund or otherwise made available thereto by the legislature. Such deposit shall be made on the effective date of any such appropriation or upon such amount being otherwise made available to the fund.

(3)(a) Beginning with the 2007-2008 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana and until the actuarially accrued liability referenced in Subsection D of this Section has been fully satisfied, the treasurer shall deposit in and credit to the fund on a monthly basis a sum which would otherwise be allocated to the Tobacco Regulation Enforcement Fund, pursuant to R.S. 47:841(F), for the use of the Department of Revenue, office of alcohol and tobacco control.

(b) The monthly amount of such sum as provided for in Subparagraph (a) of this Paragraph shall be the lesser of:

(i) Twenty percent of the sum which would otherwise be allocated to the Tobacco Regulation Enforcement Fund for the use of the Department of Revenue, office of alcohol and tobacco control.

(ii) Fourteen thousand dollars.

C. Monies in the fund shall be invested in the same manner as the state general fund monies. Interest earned on the investment of monies in the fund, after being credited to the Bond Security and Redemption Fund pursuant to Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to the fund. Except as otherwise provided in this Section, all unexpended and unencumbered monies and earnings remaining in the fund at the end of the fiscal year shall remain in the fund and shall be available for allocation in the next fiscal year in the same manner and for the same purposes as provided in this Section.

D. The monies in the fund shall be used for funding retirement benefits for full-time law enforcement personnel, supervisors, and administrators who are employed with the Department of Revenue, office of alcohol and tobacco control, who are P.O.S.T-certified, who have the power to arrest, and who hold a commission from such office. Any monies in the fund not used for retirement benefits as provided in this Section may be reallocated to the Tobacco Regulation and Enforcement Fund to provide support for the operations of the office; however, until any unfunded actuarially accrued liability for retirement benefits for commissioned alcohol and tobacco control officers created pursuant to Act No. 353 of the 2007 Regular Session of the Legislature which enacted this Section and Act No. 740 of the 2008 Regular Session of the Legislature has been fully funded, the monies in the fund shall be used exclusively for the purpose of providing funding for such unfunded actuarially accrued liability.

E. On October first of each fiscal year, beginning with the 2007-2008 Fiscal Year, the treasurer shall allocate and distribute to the system from the fund the amount of any payment approved by the Public Retirement Systems' Actuarial Committee to be paid from the fund for that fiscal year; however, in no case shall the allocation and distribution to the system provided in this Subsection exceed the balance in the fund. Any unpaid portion of an amortization payment for a particular fiscal year shall be paid directly by the Department of Revenue, office of alcohol and tobacco control, or from the funds in the Tobacco Regulation Enforcement Fund which are otherwise available to such office.

F. When the actuarially accrued liability referenced in Subsection D of this Section has been fully satisfied, as determined by the Public Retirement Systems' Actuarial Committee, the fund shall be abolished. Any excess amounts in the fund shall revert to the Tobacco Regulation Enforcement Fund.

Acts 2007, No. 353, §1., eff. June 30, 2007; Acts 2008, No. 740, §1.



RS 11:545 - Department of Public Safety Peace Officers Fund

§545. Department of Public Safety Peace Officers Fund

A. There is hereby established in the state treasury a special fund to be known as the "Department of Public Safety Peace Officers Fund" hereinafter referred to as the "fund".

B.(1) At the close of the 2006-2007 Fiscal Year, after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund:

(a) An amount equal to one-half of the sum collected for the temporary permit fee charged pursuant to R.S. 47:511.1(A) during the 2006-2007 Fiscal Year; and

(b) Any monies previously allocated to the Department of Public Safety and Corrections Police Officer Fund created by Act No. 728 of the 2006 Regular Session of the Legislature.

(2) The treasurer shall deposit in and credit to the fund any amount appropriated to the fund or otherwise made available thereto by the legislature. Such deposit shall be made on the effective date of any such appropriation or upon such amount being otherwise made available to the fund.

(3) Beginning with the 2007-2008 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund on a monthly basis an amount equal to one-half of the sum collected for the temporary permit fee charged pursuant to R.S. 47:511.1(A).

C. Monies in the fund shall be invested in the same manner as the state general fund monies. Interest earned on the investment of monies in the fund, after being credited to the Bond Security and Redemption Fund pursuant to Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to the fund. All unexpended and unencumbered monies and earnings remaining in the fund at the end of the fiscal year shall remain in the fund and shall be available for allocation in the next fiscal year in the same manner and for the same purposes as provided in this Section.

D. The monies in the fund shall be used for funding retirement benefits for peace officers, as defined in R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers. Any monies in the fund not used for retirement benefits as provided in this Section may be used for special law enforcement initiatives and to support the operations of the Department of Public Safety and Corrections, Capitol Complex Police Force.

E. On October first of each fiscal year, beginning with the 2007-2008 Fiscal Year, the treasurer shall allocate and distribute to the system from the fund the amount of any amortization payment calculated by the system actuary and contained in the system's valuation for the previous fiscal year approved by the Public Retirement Systems' Actuarial Committee to be paid from the fund; however, in no case shall the allocation and distribution to the system provided in this Subsection exceed the balance in the fund. Any unpaid portion of an amortization payment for a particular fiscal year shall be treated as an underpayment pursuant to R.S. 11:102(B)(2)(c) and shall be included in the calculation of the actuarially required contribution for all employers of the system for the following fiscal year.

Acts 2007, No. 414, §1, eff. June 30, 2007; Acts 2014, No. 524, §1.



RS 11:546 - Adult Probation and Parole Officer Retirement Fund

§546. Adult Probation and Parole Officer Retirement Fund

A. There is hereby established in the state treasury a special fund to be known as the Adult Probation and Parole Officer Retirement Fund, hereafter in this Section, the "fund".

B. Beginning with the 2009-2010 Fiscal Year and for each fiscal year thereafter, and after allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall deposit in and credit to the fund on a monthly basis an amount equal to the sum collected for the processing fee charged pursuant to R.S. 15:574.4.2 less any decrease from other parole and probation fees collected in Fiscal Year 2008-2009 and the amount of such fees collected in the current fiscal year, if there is any decrease in the collection of such fees.

C. Monies in the fund shall be invested in the same manner as the state general fund monies. Interest earned on the investment of monies in the fund, after being credited to the Bond Security and Redemption Fund pursuant to Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to the fund. All unexpended and unencumbered monies and earnings remaining in the fund at the end of the fiscal year shall remain in the fund.

D.(1) Until any actuarially accrued liability for retirement benefits for probation and parole officers in the office of adult services of the Department of Public Safety and Corrections created pursuant to Acts 2014, No. 852 has been fully funded, the monies in the fund shall be used exclusively for the purpose of providing funding for such actuarially accrued liability, and for payment of any normal cost increase caused by Acts 2014, No. 852.

(2) After such actuarially accrued liability has been fully funded, all monies in the fund shall be available to the Department of Public Safety and Corrections to help defray the costs of supervision of persons on probation or parole, including the normal cost of retirement benefits for employees of the department who are members of this system.

E.(1) On March 30, 2015, the treasurer shall allocate and distribute to the system from the fund an initial payment of one million dollars. This payment shall be used first to fund the first year's normal cost increase. The balance shall be applied to the amortization of the unfunded accrued liability, if any, created by enactment of R.S. 11:444(A)(2)(d). The June 30, 2014, system valuation shall account for this initial payment.

(2) On April 1, 2016, and on April first of each year thereafter, the treasurer shall allocate and distribute to the system from the fund the amount of any amortization and normal cost payments to be paid from the fund as calculated by the system actuary and contained in the system's valuation for the previous fiscal year and approved by the Public Retirement Systems' Actuarial Committee; however, the allocation and distribution to the system provided for in this Paragraph shall not exceed the balance in the fund.

(3) In addition to the payment required by Paragraph (2) of this Subsection, on April first of each year, the treasurer shall allocate and distribute to the system from the fund any amount over fifty thousand dollars of the balance remaining in the fund after the payment required by Paragraph (2) of this Subsection has been made. Thereafter, not less than quarterly, the treasurer shall allocate and distribute to the system any balance remaining in the fund exceeding fifty thousand dollars. The system shall hold these allocations and distributions in a separate account to be used only for the following purposes:

(a) Funding the next fiscal year's payment for actuarially accrued liability and normal cost payable pursuant to Paragraph (2) of this Subsection, if the balance in the fund is insufficient to fully finance that fiscal year's payment.

(b) To make an additional payment toward the actuarially accrued liability created by Acts 2014, No. 852.

(4) Any unpaid portion of an amortization or normal cost payment for a particular fiscal year shall be included in the next year's system valuation as part of an individualized calculation pursuant to R.S. 11:102(C)(3) and (4).

Acts 2009, No. 299, §1, eff. July 1, 2009; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:551 - Eligibility for membership

PART VII. PROVISIONS RELATING TO OTHER GROUPS

SUBPART A. JUDGES AND OFFICERS OF THE COURT

§551. Eligibility for membership

A. Notwithstanding anything in R.S. 11:413 to the contrary, the judges and court officers set forth in R.S. 11:553 who take office on and after July 1, 1983, shall become members of the Louisiana State Employees' Retirement System and be eligible to obtain credit in and transfer credit to the system, as set forth herein. Judges and court officers in office prior to July 1, 1983, shall continue to be governed by the law applicable to them prior to July 1, 1983.

B. Beginning January 1, 2011, the provisions of this Subpart shall not be applicable to judges or court officers to whom R.S. 11:553 would otherwise apply but whose first employment making them eligible for membership in one of the state systems occurred on or after such date. Such persons shall continue to be members of the Louisiana State Employees' Retirement System but shall be subject to the provisions of this Chapter otherwise applicable to system members.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010.



RS 11:552 - Effect of failure to exercise option

§552. Effect of failure to exercise option

A. Any judge or court officer enumerated in R.S. 11:553 who is in office on August 2, 1976, and who does not avail himself of the provisions of this Subpart by timely exercising the option hereinafter provided, and their surviving spouses, shall retain the right to receive those benefits provided for judges and their surviving spouses in accordance with the constitution and the statutes of this state or by local laws pertaining to the respective political subdivisions of the state heretofore provided.

B. No judge or court officer described in R.S. 11:553 who takes office after August 2, 1976, but prior to July 1, 1983, who does not avail himself of the provisions hereof by timely exercising the option hereinafter provided, shall be eligible thereafter to receive any retirement or pension benefits from the state of Louisiana pursuant to or provided by the authority of Section 16 of Article XIV of the Constitution of Louisiana.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:553 - Eligible judges and court officers

§553. Eligible judges and court officers

This Subpart shall apply to judges and court officers enumerated in this Section whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010:

(1) Justices of the Louisiana Supreme Court.

(2) The judicial administrator of the supreme court and his deputy or deputies.

(3) Judges of the courts of appeal.

(4) Judges of the district courts.

(5) Judges of the Civil District Court for the Parish of Orleans.

(6) Commissioners of the Civil District Court for the Parish of Orleans.

(7) Judges of the Criminal District Court for the Parish of Orleans.

(8) Magistrates of the magistrate section of the Criminal District Court for the Parish of Orleans.

(9) Commissioners of the magistrate section of the Criminal District Court for the Parish of Orleans.

(10) Judges of the juvenile courts for the parishes of East Baton Rouge, Orleans, Jefferson, and Caddo.

(11) Judges of the family court for the parish of East Baton Rouge.

(12) Judges of the first and second parish courts for the parish of Jefferson.

(13) Judges of the first and second city courts of New Orleans, Municipal Court of New Orleans and traffic courts of New Orleans.

(14) Judges of the various city courts now existing or hereafter created in this state.

(15) Judges of any parish court now existing or hereafter created in this state.

(16) The judicial administrator of the Criminal District Court for the Parish of Orleans and his deputy or deputies.

(17) The judicial administrator of the traffic courts for the parish of Orleans and each deputy of the administrator.

(18) The judicial administrator of the Fourth Judicial District Court for the parishes of Morehouse and Ouachita and his deputy or deputies.

Acts 1976, No. 518, §1; Acts 1990, No. 158, §1, eff. July 1, 1990; Redesignated from R.S. 13:13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 786, §1; Acts 2002, 1st Ex. Sess., No. 10, §1; Acts 2003, No. 953, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 1004, §1, eff. July 1, 2010.



RS 11:554 - Exercise of option

§554. Exercise of option

A. Each judge and court officer described in R.S. 11:553 who is in office on August 2, 1976, is hereby granted the option to become a member of the Louisiana State Employees' Retirement System for a period of one hundred twenty days from said date by electing to avail himself within said time of all the benefits, emoluments, and conditions of said system as presently provided by R.S. 11:131 through 174 and R.S. 11:401 through 504, and of all benefits, emoluments, and conditions otherwise applicable to said system by the statutory laws of Louisiana, including the provisions of this Subpart.

B. For a period of one hundred twenty days after taking the oath of office, each of the judges and court officers who assume such offices after August 2, 1976, but prior to July 1, 1983, shall have the same option as herein provided for those in office on said date. Credit for service rendered prior to the exercise of said option shall be governed by the provisions of R.S. 11:563(A).

C. The option granted herein shall be exercised by addressing a letter to the board of trustees of the Louisiana State Employees' Retirement System advising said board that the judge or court officer exercising the option accepts membership in the system in accordance with the provisions of this Subpart.

D. Notwithstanding any provision of law to the contrary, any judge of any parish court whose salary or compensation is not paid, in whole or in part, with state funds shall not be required to become or remain a member of the Louisiana State Employees' Retirement System, if that person is eligible to become a member of any other funded retirement plan for parish court judges. Should a judge of a parish court as described in this Subsection decline to become a member of or withdraw from the Louisiana State Employees' Retirement System, that judge may subsequently be allowed to become a member of the Louisiana State Employees' Retirement System plan for judges only upon application and payment to the Louisiana State Employees' Retirement System of an amount equal to the actuarial cost to the system as determined by the board of trustees of any additional benefits payable as a result of any purchase or repurchase of service as a parish court judge as described in this Subsection.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1. Acts 1983, No. 674, §1; Acts 1985, No. 840, §2; Redesignated from R.S. 13:14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:555 - Membership and credit; additional

§555. Membership and credit; additional

Notwithstanding any other provisions of law to the contrary, any judge enumerated in R.S. 11:553 who is in office on September 7, 1979 and who failed to timely exercise his option to be governed by this Subpart shall be eligible to become a member and receive credit for all service rendered as a judge. In order to receive such membership and credit any such judge shall on or before the lapse of one hundred twenty days after September 7, 1979 apply to the board of trustees for such membership and credit. In addition, any such judge shall pay into the system an amount equal to the employers and the employee contributions which would have been paid on and after October 1, 1976 had this system been applicable to his service as a judge since October 1, 1976, plus five percent interest thereon, compounded annually from the dates of such service until paid. The employer or employers may pay into the system an amount equal to the employee contributions which would have been paid since October 1, 1976 plus five percent interest thereon, compounded annually from date of service until paid. The judge and/or the employer or employers will make such payments within one hundred twenty days after the judge makes application to the board of trustees.

Added by Acts 1979, No. 519, §1; Redesignated from R.S. 13:14.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:556 - Exercise of option; additional time granted

§556. Exercise of option; additional time granted

Notwithstanding any other provisions of law to the contrary, any person enumerated in R.S. 11:553 who is in office on September 6, 1985, and who failed to timely exercise his option to be governed by this Subpart shall be eligible to become a member, transfer creditable service, and receive credit for all service rendered as provided by this Subpart, particularly R.S. 11:563. In order to receive such membership and credit, any such person shall on or before the lapse of one hundred twenty days after September 6, 1985, apply to the board of trustees in a form as required by the board for such membership and credit. In addition, there shall be paid into the system a sum equal to the present value of the retirement benefit payable on account of the membership and credit should the member retire at the time membership and credit is established if he is eligible to retire at the time he establishes the membership and credit, or an amount which, if invested at regular interest, as set by the board of trustees, would accumulate to an amount equal to the present value of the retirement benefit payable on account of the membership and credit should the member continue until the earliest date he is eligible to retire if he is not eligible to retire at the time he establishes the membership and credit. Of this sum, the member shall pay an amount equal to the employee contributions which would have been paid on and after October 1, 1976, had this system been applicable to the service as a judge or court officer since October 1, 1976, plus seven percent interest thereon, compounded annually from the date of service until paid, and the state shall pay the difference. This option shall only be effective upon payment by both the state and the judge or court officer. If agreed to by the board of trustees, and under terms and conditions set by the board, the required payments may be paid in installments, but in any case, the payments shall be paid in full prior to the date of application for retirement.

Acts 1985, No. 264, §1; Redesignated from R.S. 13:14.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:557 - Additional benefits

§557. Additional benefits

A. Any person covered by this Subpart who becomes a member of the Louisiana State Employees' Retirement System shall receive an additional benefit equal to one percent times the number of years of service as a judge or court officer times his average compensation.

B. Any person covered by this Subpart who has not severed employment on July 6, 2004, and who was eligible to participate in the Deferred Retirement Option Plan on March 1, 1999, who entered the plan but who did not participate in the plan for the maximum time period allowed pursuant to this Chapter may elect to resume participation in the plan. The member shall notify the system on or before December 31, 2004, of his intention to resume participation and the date on which he would like to resume participation. For a time period not longer than the portion of the maximum participation period during which the member did not participate in the plan, and beginning on the date selected by the member, the system shall treat the member in the same manner as it treats any other participant in the plan. The rights, duties, and responsibilities of the system and of the member shall be governed by the provisions of this Chapter pertaining to the Deferred Retirement Option Plan. In no event shall the total of the time period the member originally participated in the plan and the time period during which the member resumes participation exceed the statutory maximum plan participation period.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:15 by Acts 1991, No. 74, §3, eff. June 25, 1991 Acts 2004, No. 727, §1, eff. July 6, 2004.



RS 11:558 - Eligibility for retirement

§558. Eligibility for retirement

Eligibility for retirement under this Part shall be as follows:

A.(1) Any person covered by this Part who becomes a member of the Louisiana State Employees' Retirement System and who prior to application for service retirement has accumulated a total of at least eighteen years of creditable service as a judge or court officer shall be entitled to retire without regard to the age he has attained at the time he makes application for retirement.

(2) Upon attaining a total of twenty years of creditable service, at least twelve years of which were as a judge or court officer, any such person shall be entitled to retire if he has attained the age of fifty years.

(3) Upon attaining a total of at least twelve years of creditable service as a judge or court officer, any such person shall be entitled to retire when he attains the age of fifty-five years.

(4) Upon attaining a total of at least ten years of creditable service as a judge or court officer, any such person shall be entitled to retire when he attains the age of sixty-five years.

(5) Upon attaining the age of seventy years any such person shall be entitled to retire hereunder without regard to the number of years of creditable service as a judge or court officer; however, nothing in this Title shall be construed as prohibiting a judge from remaining in office beyond his seventieth birthday so long as remaining in office is constitutionally permissible.

(6)(a)(i) Any judge, whether covered by this Subpart or R.S. 11:1351 through 1358, whose judicial division or position was not precleared by the United States Department of Justice prior to July 30, 1991, holding office on the initial effective date of this Paragraph by appointment or otherwise, and any judge currently serving in a court which has been held by a federal court to be in violation of the Voting Rights Act or currently serving in a court which is restructured by federal court order, shall be allowed to retire at the end of his service in office, regardless of his age and years of service, provided that such judge does not seek reelection to his current judicial office nor seek election to another judicial office.

(ii) The judge shall receive as a base annual benefit that proportion of his annual judicial pay, as it exists on the date of his retirement, which his number of years served on a court of record bears to twenty-five. As a supplemental benefit, a judge covered by R.S. 11:1351 through 1358 shall receive a sum equal to three and one-half percent of his annual judicial pay, as it exists on the date of his retirement, for each year, not to exceed four years, that he served in the armed forces of the United States, a sum equal to three and one-half percent of such pay for each year that he served as a member of the legislature of this state, and a sum equal to two and one-half percent of such pay for each year that he served in a prosecutorial capacity with an office of district attorney or any other political subdivision or agency of this state. As a supplemental benefit, a judge covered by the provisions of this Subpart shall receive a sum equal to what would otherwise be payable to him, as a retirement benefit by the Louisiana State Employees' Retirement System, assuming he was otherwise eligible for retirement thereunder, disregarding any age and years of service requirements, on account of his service in the armed forces of the United States, his service as a member of the legislature of this state, and his service rendered in a prosecutorial capacity with an office of district attorney or any other political subdivision or agency of this state, provided credit and benefits relative thereto are established in accordance with the otherwise applicable laws concerning same governing the Louisiana State Employees' Retirement System. However, in no case shall the total of benefits paid to any judge exceed one hundred percent of his judicial pay, as it exists on the date of his retirement.

(b) Any judge seeking to avail himself of the provisions of this Paragraph shall make application for such retirement before November 21, 1993, and such application shall be irrevocable.

(c) The supreme court for the state of Louisiana has the authority to continue the pay and benefits for those judges whose seats were not precleared by the United States Department of Justice until the effective retirement date for such judges; or until the lawsuits challenging those judgeships are finally resolved, including all appeals.

B. Any person who retires under the provisions of Subsection A hereof shall receive the full retirement benefit, without reduction of any percentage which may be provided in the laws pertaining to the retirement system for retirement before the normal retirement age, if such person has not previously received a refund of his accumulated contributions.

C. The retirement benefits provided by this Subpart shall not exceed the limitation provided in R.S. 11:444(B). When a member has earned benefits equal to one hundred percent of his average compensation, no further contribution shall be required of him. The state, its agencies and political subdivisions shall continue to pay to the system the employer's contribution.

D. For purposes of computing retirement benefits for persons covered by this Subpart, "average compensation" means the average annual earned compensation of the member for any three years of creditable service during which such earned compensation was the highest.

E. For purposes of this Section, a court officer shall include a law clerk of a judge or justice of an appellate court.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1; Acts 1983, No. 674, §1; Acts 1991, No. 1063, §1, eff. July 30, 1991; Redesignated from R.S. 13:16 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 264 , §1; Acts 1995, No. 1175, §1; Acts 2003, No. 1025, §1, eff. July 1, 2003; Acts 2003, No. 1189, §1.



RS 11:558.1 - Credit resulting from certain delays

§558.1. Credit resulting from certain delays

A. Any judge currently serving in a court who was delayed by a federal court from assuming the duties of his judicial division pending the resolution of a dispute involving the Voting Rights Act, or pending judicial restructuring by federal court order, shall be eligible to purchase service credit for the period of such delay in accordance with the provisions of this Section.

B. The employer and employee shall make all such contributions that would have been made if there had been no delay and any additional amounts as required by the provisions of R.S. 11:158.

C. The member shall not be credited with such service until all payments due and owing are received by this system. Credit purchased under this Section shall be applicable toward retirement eligibility and the calculation of benefits.

D.(1) Any judge who had service credited to his account in any Louisiana public retirement system, during the time that he was delayed from assuming the duties of his judicial division, shall be eligible to transfer such credit to this system, provided he pays any actuarial cost attributable thereto.

(2) Any credit transferred under Paragraph (1) shall be subject to the benefit accrual rate applicable to judges under this system and shall be applicable to the attainment of eligibility for retirement and the calculation of benefits.

Acts 1993, No. 855, §1.



RS 11:558.2 - District court judges' benefits; service credit; calculation

§558.2. District court judges' benefits; service credit; calculation

A. Any member of this system who is or was a judge of a civil district court or a criminal district court in a parish that has separate civil and criminal district courts shall be eligible for retirement benefits, calculated in accordance with Subsection B of this Section, provided all of the following apply:

(1) The judge was serving in a court of record on June 30, 1995.

(2) The judge was eligible for retirement under the provisions of R.S. 11:558(A)(1), (2), (3), or (4), on or before December 31, 1996.

(3) The division or section of the civil district court or the criminal district court in which the judge was serving is situated within the geographic jurisdiction of a state circuit court of appeal of which a member was certified by the judicial administrator of the Louisiana Supreme Court to be covered by the provisions of R.S. 11:558(A)(5), with such certification being based on an application submitted by a member before December 21, 1993.

B. That portion of benefits based on service rendered on and before December 31, 1996, by a member of this system who meets the specifications of Subsection A of this Section, shall be calculated in accordance with R.S. 11:558(A)(5)(a)(ii).

C. The provisions of this Section shall have retroactive application to December 31, 1996.

Acts 2000, 1st Ex. Sess., No. 17, §1; Acts 2000, 2d Ex. Sess., No. 25, §1.



RS 11:559 - Transfer of creditable service; purchase of credit for service

§559. Transfer of creditable service; purchase of credit for service

Any judge or court officer enumerated in R.S. 11:553 who is a member of the Louisiana State Employees' Retirement System shall have the option of any or all of the following:

(1) Transferring to the Louisiana State Employees' Retirement System all of his credit from any public retirement or pension system, fund, or plan maintained primarily for officers and employees of the state of Louisiana or any political subdivision thereof, provided that he is not receiving a regular or disability benefit from the transferring retirement or pension system, fund, or plan. All transfers of creditable service authorized by this Section shall be made in accordance with the provisions of R.S. 11:143.

(2) Purchasing credit for service as a special investigator or prosecutor of any Louisiana court, provided such purchase does not cause a duplication of credit for such service. Any purchase made pursuant to this Section shall be made in accordance with the provisions of R.S. 11:158.

(3) Upgrading credit for services other than judicial service to credit for judicial service by purchase made in accordance with the provisions of R.S. 11:158.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1. Acts 1986, No. 440, §1; Redesignated from R.S. 13:17 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1177, §1; Acts 2002, 1st Ex. Sess., No. 10, §1.



RS 11:560 - Contributions

§560. Contributions

In addition to the regular employee contribution required by law to be paid into the Louisiana State Employees' Retirement System by its members, each person covered by this Subpart who becomes a member of that system thereafter shall contribute to the system an amount equal to four percent of all salary or compensation received by him for service as a judge or as a court officer, regardless of the source of such salary or compensation. The state of Louisiana and any political subdivision or agency thereof that pays, contributes to or supplements the salary or compensation of each such person, through the office of its treasurer or other appropriate official or authority, thereafter shall contribute to the system an amount equal to nine percent of the salary or compensation paid to each person becoming a member of this system in accordance with the provisions of this Subpart.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:561 - Disability retirement pay

§561. Disability retirement pay

Notwithstanding any contrary provision of law, any person who becomes a member of the Louisiana State Employees' Retirement System in accordance with the provisions of this Subpart and who thereafter becomes physically or mentally incapacitated to perform his duties shall be retired and, upon application to the board of trustees of the system and meeting the conditions for establishing such disability set forth in Subpart C of Part IV of Chapter 1 of Subtitle II of Title 11, R.S. 11:461, of the Louisiana Revised Statutes of 1950, as amended, shall be paid disability retirement benefits equal to fifty percent of the salary being received immediately preceding such retirement or an amount equal to the maximum retirement allowance provided for in R.S. 11:444 plus an additional one percent for each year of creditable service as a judge or court officer, whichever is greater.

Added by Acts 1976, No. 518, §1. Amended by Acts 1978, No. 533, §1; Redesignated from R.S. 13:19 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:562 - Survivor benefits

§562. Survivor benefits

A. Benefits for the surviving spouse, minor children, and handicapped or mentally retarded children of any deceased person enumerated in R.S. 11:553 who becomes a member of the Louisiana State Employees' Retirement System shall be paid in accordance with the provisions of law applicable to survivors of members of the system. However, the benefits paid to any such surviving spouse shall not be less than one-third of the salary or compensation which was being paid to the deceased person at the time of death or retirement, or an amount equal to one-half of the retirement pay which such person was entitled to receive or was receiving prior to his death, or the amount provided for the surviving spouse of any judge who otherwise may have qualified under the provisions of R.S. 11:1381, whichever is the greater. In addition, the minimum benefit for a surviving spouse shall be paid without regard to the number of years of creditable service accumulated in the system by the decedent.

B. Notwithstanding any other provision of law to the contrary, the provisions of this Section shall be applicable only to survivors of members actively serving in those positions provided for in R.S. 11:553 and survivors of those who have retired pursuant to R.S. 11:558. These provisions shall not apply to survivors of members who retire pursuant to R.S. 11:441 and R.S. 24:36(C).

C. Notwithstanding the provisions of R.S. 11:471(C), or any other provision of law to the contrary, a benefit shall be payable to the surviving spouse of any member who dies on or after June 1, 2003, without regard to the length of time married prior to the death of the member, of a member who had at least seventeen years of creditable service which was earned immediately prior to death, and was in state service at the time of death.

Added by Acts 1976, No. 518, §1. Amended by Acts 1978, No. 533, §1; Acts 1983, No. 674, §1; Acts 1991, No. 670, §1; Redesignated from R.S. 13:20 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1025, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 1025, §2, relative to remedial nature of Subsection C as amended and effectiveness on and after June 1, 2003.



RS 11:562.1 - Continued eligibility for survivor benefits of minor children and handicapped or mentally retarded children

§562.1. Continued eligibility for survivor benefits of minor children and handicapped or mentally retarded children

Participation in the Deferred Retirement Option Plan, pursuant to R.S. 11:447, shall not terminate membership in the Louisiana State Employees’ Retirement System for those persons enumerated in R.S. 11:553 for the purposes of survivor benefits as provided by law for minor children and handicapped or mentally retarded children. In no event shall the total yearly benefit provided under R.S. 11:471 through 480 and R.S. 11:562 exceed seventy-five percent of the member's final average compensation.

Acts 1995, No. 1107, §1, eff. July 1, 1995.

NOTE: Section 2 of Acts 1995, No. 1107 provides: "This Act shall take effect and become operative only if funds to provide for survivor benefits authorized herein are appropriated in the Act which originated as House Bill No. 2271 of the 1995 Regular Session of the Legislature." Act 1107 is not specifically provided for in Act 1225 (HB 2271).



RS 11:563 - Additional creditable service

§563. Additional creditable service

A. Notwithstanding any other provisions of law to the contrary, any person who becomes a member of the Louisiana State Employees' Retirement System shall be eligible to receive credit in the system for service rendered as a judge of any court in this state or as a court officer prior to becoming a member or for any service creditable in the Louisiana State Employees' Retirement System. Any such person in office on October 1, 1976 shall receive the creditable service for time served as a judge or court officer without contribution therefor on his part. Credit for any service creditable shall be in accordance with applicable provisions of Chapter 1 of Title 11 of the Louisiana Revised Statutes of 1950 provided that the prior employing agency may pay the employer contributions required, plus interest applicable thereto; provided, any person who was eligible to take advantage of this Subpart, shall receive any prior service in and shall be eligible to reestablish and transfer any employee and employer contributions, if any, to any retirement system of which he is presently a member. Other such persons who take office after August 2, 1976, shall receive the credit in accordance with the provisions of Chapter 1 of Title 11 of the Louisiana Revised Statutes of 1950.

B. The provisions of this Section shall not apply to any person who retains credit for such additional creditable service in any other public retirement system.

Added by Acts 1976, No. 518, §1. Amended by Acts 1977, No. 630, §1; Acts 1979, No. 519, §1; Acts 1983, No. 674, §1; Redesignated from R.S. 13:21 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:564 - Credit for service with indigent defender program

§564. Credit for service with indigent defender program

Notwithstanding any other provision of law to the contrary, any person who is a member of the retirement plan maintained for judges and officers of the court within the Louisiana State Employees' Retirement System shall be eligible to receive judicial credit for all service rendered in the program, under the Indigent Defender Board as established in Acts 1976, No. 653, if at any time he was employed as chief indigent defender or an assistant. In order to obtain this credit, the member shall make application therefor on or before January 1, 1999, and furnish to the board of trustees a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of application for credit. Such amount shall be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

Acts 1986, No. 614, §1, eff. July 6, 1986; Redesignated from R.S. 13:21.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 497, §1.



RS 11:565 - Credit for service with Legal Aid Bureau

§565. Credit for service with Legal Aid Bureau

Notwithstanding any other provision of law to the contrary, any person who is a participant in the retirement plan maintained for judges and officers of the court within the Louisiana State Employees' Retirement System shall be eligible to receive nonjudicial credit for all service rendered as a full-time employee of either the Legal Aid Bureau of New Orleans, Louisiana, or the Capital Area Legal Services Corporation of Baton Rouge, Louisiana. In order to obtain this credit, the member shall make application therefor on or before January 1, 2003, and furnish to the board of trustees a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system an amount calculated in accordance with the provisions of R.S. 11:158. Such amount shall be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

Acts 1987, No. 910, §1, eff. July 1, 1987; Redesignated from R.S. 13:21.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 746, §1, eff. Dec. 31, 2001.



RS 11:565.1 - Credit for service as full-time law clerk

§565.1. Credit for service as full-time law clerk

Notwithstanding any other provision of law to the contrary, any person who is a participant in the retirement plan maintained for judges and officers of the court within the Louisiana State Employees' Retirement System shall be eligible to receive nonjudicial credit for all service rendered as a full-time law clerk for a judge or justice of any district court or appellate court of record in this state. In order to obtain this credit, the member shall make application therefor on or before January 1, 1998, and furnish to the board of trustees a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system, if not previously paid, an amount calculated in accordance with the provisions of R.S. 11:158. Such amounts shall be paid in one lump sum.

Acts 1995, No. 1175, §1; Acts 1997, No. 490, §1.



RS 11:566 - Assigned judges

§566. Assigned judges

A. For purposes of Article V, Section 5 of the Constitution of Louisiana with respect to the assignment of judges, a retired judge shall be an individual formerly elected to the office of judge, who is not currently serving, whether or not vested in the retirement system.

B. Notwithstanding any contrary provision of law, and particularly R.S. 11:416, any judge who, following service retirement under the provisions of this Subpart, is assigned to sit as a judge of any court of record for a specified time shall continue to receive the retirement pay being paid to him at the time of such assignment; however, the amount so received as retirement pay for any month shall be deducted from the salary payable to the judge as an assigned judge.

Acts 1990, No. 437, §1; Redesignated from R.S. 13:22 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 610, §1, eff. July 1, 1995.



RS 11:567 - Existing members of system

§567. Existing members of system

Any person covered by this Subpart who on August 2, 1976, is a member of the Louisiana State Employees' Retirement System shall have the option to avail himself of the provisions of this Subpart as though he were not such a member.

Added by Acts 1976, No. 518, §1; Redesignated from R.S. 13:23 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:568 - Vesting

§568. Vesting

Any person covered by this Subpart who becomes a member of the Louisiana State Employees' Retirement System shall be immediately vested with all the benefits, emoluments, and conditions of the system and also with the additional benefits provided by this Subpart.

Added by Acts 1976, No. 518, §1. Acts 1983, No. 674, §1; Redesignated from R.S. 13:24 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:569 - Payment of benefits, source

§569. Payment of benefits, source

Benefits payable pursuant to this Subpart shall be paid by the Louisiana State Employees' Retirement System, with respect to any judge or court officer described in R.S. 11:553.

Added by Acts 1976, No. 518, §1; Redesignated from R.S. 13:25 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 328, §1, eff. July 1, 1993.



RS 11:570 - Exemption from execution

§570. Exemption from execution

Any annuity, retirement allowance or benefit, or refund of contributions, or any optional benefit or any other benefit paid or payable to any person under the provisions of this Subpart is exempt from state or municipal tax, and is exempt from levy and sale, garnishment, attachment or any other process whatsoever, except as provided in R.S. 11:292, and is unassignable.

Acts 1985, No. 29, §1; Redesignated from R.S. 13:25.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:571 - Applicability of other law

§571. Applicability of other law

Except as otherwise provided in this Subpart the provisions of Chapter 1 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950 shall be applicable to persons covered by this Subpart.

Added by Acts 1976, No. 518, §1; Redesignated from R.S. 13:26 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:581 - Application; definitions

SUBPART B. WILDLIFE AGENTS

§581. Application; definitions

A. Any other provisions of Chapter 1 of Subtitle II of Title 11 or any other laws to the contrary notwithstanding, the retirement of wildlife agents employed by the enforcement division of the Louisiana Wildlife and Fisheries Commission whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are members of Louisiana State Employees' Retirement System, and all benefits accruing from such membership, shall be governed by the provisions of this Subpart; provided that with respect to matters not specifically covered by the provisions of this Subpart, reference shall be made to applicable provisions of Chapter 1 of Subtitle II of Title 11. Beginning January 1, 2011, the provisions of this Subpart shall not be applicable to wildlife agents whose first employment making them eligible for membership in one of the state systems occurred on or after such date.

B. For purposes of this Subpart:

(1) The words "member", "members", "employee", or "employees" shall mean wildlife agents of the enforcement division of the Louisiana Department of Wildlife and Fisheries, whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, who are members of the Louisiana State Employees' Retirement System and shall not include any other members of said retirement system or members of any other retirement system to which the state makes contribution or otherwise.

(2) The term "board of trustees" shall mean and refer to the board of trustees of the Louisiana State Employees' Retirement System created and provided for by Chapter 1 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:681 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 703, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:582 - Eligibility; benefits

§582. Eligibility; benefits

A.(1) A member who has been employed as a wildlife agent with the enforcement division of the Louisiana Department of Wildlife and Fisheries for at least ten years immediately before application for retirement shall be eligible to apply for retirement if:

(a) He was hired before July 1, 2003, and he has attained the age of fifty-five years; or

(b) He was hired on or after July 1, 2003, and he has attained the age of sixty years; or

(c) He was hired before July 1, 2003, and he has twenty years of service credit regardless of age; or

(d) He was hired on or after July 1, 2003, and he has twenty-five years of service credit regardless of age.

(2) Upon application to the board of trustees, a member shall receive a monthly benefit equal to the sum of:

(a) Three percent of his average compensation for each year of service credit earned for all years before July 1, 2003, and

(b) Three and one-third percent of his average compensation for each year of service credit earned for all years beginning on or after July 1, 2003.

(3) A member shall receive a retirement benefit for service credit resulting from conversion of leave in accordance with R.S. 11:424 at a rate of three and one-third percent of his average compensation provided the member's monthly benefit shall not exceed one hundred percent of his average compensation.

(4) The retirement benefits provided by this Section shall not exceed the limitation provided in R.S. 11:444(B).

B. However, no member shall be eligible to retire unless he is employed by the enforcement division of the Louisiana Wildlife and Fisheries Commission for at least ten years prior to his application for retirement, except as provided in this Subsection. With less than ten years service he shall be eligible to retire on two and one-half percent of the average compensation for the actual number of years served with the said enforcement division.

C.(1) For purposes of election to participate in the Deferred Retirement Option Plan as provided in R.S. 11:447(C), a member shall be eligible to participate when he has accrued twenty-five years of service credit at any age or ten years at age sixty, of which at least ten years is within the enforcement division immediately before joining the plan. Any member who continues employment after participation in the Deferred Retirement Option Plan shall accrue an additional annual benefit equal to the sum of three percent of his average compensation for each continued year of service before July 1, 2003, and three and one-third percent of average compensation for each continued year of service on or after July 1, 2003, computed in accordance with R.S. 11:447 through 451 and not to exceed one hundred percent of the member's average compensation. Any member who participated in the Deferred Retirement Option Plan before July 1, 1999, shall not be eligible for additional participation therein after attaining twenty-five years of service credit.

(2) Nothing in this Section shall be construed to allow recalculation of benefits for any retiree or of base benefits as defined in R.S. 11:450(D) for any Deferred Retirement Option Plan participant or any person who continued in employment after completing participation in the plan; however, calculation of a supplemental benefit amount based upon the service credit for additional employment after termination in the plan shall be governed by R.S. 11:450(D).

Added by Acts 1972, No. 135, §2, eff. July 26, 1972. Amended by Acts 1975, No. 648, §2; Acts 1983, No. 674, §4; Redesignated from R.S. 56:682 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 22, §1, eff. July 1, 1999; Acts 2003, No. 703, §1, eff. July 1, 2003.



RS 11:583 - Disability retirement

§583. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of a formerly disabled employee are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Any member who has become partially disabled or incapacitated because of continued illness or as a result of an injury received, even though not in line of duty, but is not eligible for retirement under the provisions of R.S. 11:582 may apply for retirement under the provisions of this Subsection. The employee shall be retired on seventy-five percent of the retirement benefit to which he would be entitled under R.S. 11:582 if he were eligible thereunder.

(2) In case of total disability of any member resulting from injury received in line of duty, a monthly pension of sixty percent of his average compensation shall be paid to the disabled member under the provisions of this Subpart.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972. Amended by Acts 1978, No. 727, §9, eff. Jan. 1, 1979; Redesignated from R.S. 56:683 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:583.1 - Continuation of benefit

§583.1. Continuation of benefit

Notwithstanding the provisions of R.S. 11:583 or any other provision of law to the contrary, any employee of the Department of Wildlife and Fisheries who was awarded disability benefits by action of the board of trustees after November 1, 1984, but before December 31, 1984, shall, regardless of whether such award was valid, continue to receive benefits under and subject to any restrictions in this Subpart.

Acts 1992, No. 419, §1.



RS 11:584 - Forced retirement

§584. Forced retirement

Any member who has become partially disabled or incapacitated because of continued illness or as a result of an injury received in or out of the line of duty and for any such reason is unable to perform the duties required of him or any member whose services have become unsatisfactory to the secretary of the Louisiana Department of Wildlife and Fisheries, shall, when requested to do so and if eligible under the provisions of this Subpart, make application for retirement. If the employee refuses to voluntarily retire, the secretary may request of the board that this employee be retired. Upon the board's receipt of this request, the employee shall automatically be retired by the board and thereafter shall receive the monthly retirement benefit to which he is entitled under the provisions of this Subpart.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972. Amended by Acts 1981, No. 736, §1; Redesignated from R.S. 56:684 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:585 - Death benefits of surviving spouse

§585. Death benefits of surviving spouse

The surviving spouse of any member with twenty-five years or more of service with the department, or commission, whose death results from injury received in line of duty, shall be pensioned at seventy-five percent of his average compensation and on sixty percent of his average compensation if said employee had credit for less than twenty-five years of service with the department, or commission; provided, however, that said pension shall be paid only so long as she is eligible under the provisions of this Subpart.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:686 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:586 - Death benefits of minor children

§586. Death benefits of minor children

A. If there is no surviving spouse to receive the pension due a widow of any member under R.S. 11:585, the children under eighteen years of age of the deceased member, if any, shall receive a monthly pension in the proportions set out herein:

(1) Four or more such children--sixty percent of the average compensation of the deceased member, equally divided among them.

(2) Three such children--fifty percent of the average compensation of the deceased member, equally divided among them.

(3) Two such children--forty percent of the average compensation of the deceased member, equally divided among them.

(4) One such child--thirty percent of the average compensation of the deceased member.

B. As each child reaches eighteen years of age, he shall receive no further benefits and the monthly pension shall be reduced by the amount previously paid to him.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:687 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:587 - Death benefits of parents

§587. Death benefits of parents

If there is no surviving spouse and no children under eighteen, a monthly pension of twenty-five percent of the average compensation of the deceased member shall be paid to the parent or parents of the deceased member, if they, or either of them, derived their main support from the member.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:688 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:588 - Death not in performance of duty

§588. Death not in performance of duty

The surviving spouse or heirs of any member whose death occurs other than in the performance of his duties shall receive the same pension rights to which said member would have been entitled had he at the time of his death retired on the basis of service and age as provided in R.S. 11:582.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:689 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:589 - Death before age fifty-five

§589. Death before age fifty-five

The surviving spouse, the children under eighteen years of age, or the dependent parents of any member who dies prior to attaining age fifty-five and whose death occurs other than in the line of duty, but who at the time of death had at least fifteen years of service credit, shall be entitled to the same pension rights to which said member would have been entitled had he, at the time of death, retired in accordance with the provisions of R.S. 11:582, but computed solely on the basis of the number of years of service to his credit and without regard to his attained age at time of death.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:690 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:590 - Forfeiture for remarriage

§590. Forfeiture for remarriage

A. If the surviving spouse of a deceased member remarries while receiving the widow's pension under the provisions of this Subpart, she thereupon forfeits all rights to the widow's pension.

B. If there are children under eighteen years of age, the pension previously paid to the widow, or the portion thereof to which the deceased member's children under eighteen years of age are entitled under the provisions of this Subpart, shall be paid to the children in the same manner and for the same length of time as provided in R.S. 11:586 for the payment of pensions to children.

C. If there are no children under eighteen years of age, the parent or parents of the deceased member who derived their main support from him shall receive the pension provided for them under the provisions of R.S. 11:587.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:691 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:591 - Death of retired member

§591. Death of retired member

A. The surviving spouse, the children under eighteen years of age, or the dependent parents of any retired member who dies shall receive as a pension seventy-five percent of the monthly retirement pay which was being paid to the member prior to his death, in the following order of priority:

(1) The surviving spouse.

(2) The children of the deceased member who are under eighteen years of age, in the same manner and for the same length of time as provided in R.S. 11:588.

(3) The parents of the deceased, if they furnish to the board satisfactory proof that they were deriving their main support from the deceased member.

B. Remarriage of the surviving spouse acts as a forfeiture of her right to receive any further benefits hereunder.

Added by Acts 1972, No. 135, §2, eff. July 26, 1972; Redesignated from R.S. 56:692 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:592 - Retirement; purchase of firearm

§592. Retirement; purchase of firearm

Any member of the system who is a commissioned member of the Louisiana Department of Wildlife and Fisheries law enforcement division who has at least twenty years of active service and who retires under the provisions of R.S. 11:582 shall be entitled to purchase his firearm at fair market value, upon retirement, subject to the approval of the chief of the law enforcement division.

Acts 1999, No. 911, §1.



RS 11:601 - Application; definitions

SUBPART C. PUBLIC SAFETY SERVICES

§601. Application; definitions

A.(1) There is hereby created a retirement component for public safety services which is a component of the Louisiana State Employees' Retirement System.

(a) The provisions of Chapter 1 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, excluding this Subpart, shall be referred to as the "primary component".

(b) The provisions of this Subpart shall be referred to as the "secondary component".

(2) Notwithstanding any other provision of law to the contrary, and specifically the provisions of the primary component, the retirement of public safety services employees shall be governed by the provisions of the secondary component provided that, with respect to matters not specifically covered by the provisions of the secondary component, the applicable provisions of the primary component shall prevail.

B. For purposes of the secondary component, the words "member" or "members" shall mean wardens, correctional officers, probation and parole officers, and security personnel who are employed by the Department of Public Safety and Corrections whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, and who are or who upon enrollment as an employee would be members of the primary component, but shall not include any other members of the primary component or members of any other retirement system to which the state makes contributions. The provisions of this Subpart shall not apply to wardens, correctional officers, probation and parole officers, and security personnel employed by the Department of Public Safety and Corrections whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:602 - Eligibility for retirement; benefit calculation

§602. Eligibility for retirement; benefit calculation

A. A member shall be eligible for retirement if he has:

(1) Attained at least twenty-five years of service, regardless of age.

(2) Attained at least ten years of service, at age sixty or thereafter.

B. A member shall receive a maximum retirement allowance equal to three and one-third percent of average compensation for every year of creditable service, not to exceed one hundred percent of the member's average compensation.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2008, No. 259, §1, eff. June 17, 2008; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:603 - In line of service disability

§603. In line of service disability

A. Upon approval of a member's retirement based upon a total and permanent disability resulting solely from injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to forty percent of his average compensation regardless of years of service.

B. If a member would have otherwise been eligible for a disability retirement under R.S. 11:461, then he shall receive the greater of either:

(1) Forty percent of his average compensation; or

(2) The amount that he would have received under the regular disability provisions of the primary component, except the accrual rate of the secondary component shall apply to the member's eligible earned service credit.

C. The procedures that apply to members of the primary component when applying for disability benefits as a result of an injury which occurred in the line of duty, the procedures for certifying the continuing eligibility for such benefits, the authority of the board of trustees to modify such benefits, and the procedures governing the restoration to active service of a formerly disabled employee, all as provided in the primary component, shall also be applicable to members of the secondary component.

D. If a member's disability occurs for reasons other than in the performance of his duties, then the member shall be entitled to the same rights and benefits to which he would have been entitled if he had been a member of the primary component, except the accrual rate of the secondary component shall apply to the member's eligible earned service credit.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001.



RS 11:604 - Survivor's benefit for members killed in the line of duty

§604. Survivor's benefit for members killed in the line of duty

A. If a member's death occurs in the line of duty or is a direct result of an injury sustained while in the line of duty, then survivor benefits shall be payable to qualified survivors as provided for in this Section, except that a survivor shall be eligible for benefits under this Section without regard to the amount of time that the surviving spouse was married to the deceased officer and without regard to the amount of time that the deceased officer was a member of this system. This benefit is only payable if the injury or injuries were sustained while on active duty status.

B. When there is a surviving minor, handicapped, or mentally incapacitated child or children, the amount of the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had twenty-five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than twenty-five years of service credit.

C. When there is a surviving spouse and no surviving child or children, the total benefit shall equal:

(1) Seventy-five percent of the member's average compensation if the member had twenty-five or more years of service credit.

(2) Sixty percent of the member's average compensation if the member had less than twenty-five years of service credit.

D. If there is a surviving spouse and a surviving child or children, one-third of the benefit shall be designated to the spouse and two-thirds shall be designated to the minor, handicapped, or mentally incapacitated child or children.

E. The surviving spouse or children of any member whose death occurs other than in the performance of his duties shall have the same pension rights as provided for survivors of members of the primary component.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001.



RS 11:605 - Transfer of other service credit

§605. Transfer of other service credit

A. Any member of the primary component who would otherwise be eligible for benefits from the secondary component, except that he was employed prior to January 1, 2002, shall have the right to irrevocably elect to become a member of the secondary component by submitting an application to the board of trustees in the same manner as members who transfer from another retirement system.

B.(1) Any member who elects to transfer from the primary component to the secondary component pursuant to Subsection A of this Section shall have the option of transferring his service credit on an actuarial basis as if he was transferring service from another retirement system in accordance with R.S. 11:143 or he shall be given the option to transfer the service credit at the accrual rate earned in the primary component prior to the transfer and, thereafter, to begin earning the accrual rate and contributing at the employee contribution rate established for the secondary component, but only applicable to the years credited to his account after the transfer.

(2)(a) Anyone who becomes a member of the secondary component, whether or not by actuarial transfer, shall be eligible to retire pursuant to the provisions of R.S. 11:602, if he is otherwise eligible, and based on the service credit acquired. However, the retirement benefit will be calculated on the applicable accrual rate if the service credit is not actuarially transferred.

(b) A member shall be eligible to upgrade any service credit that was not actuarially transferred by paying the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary, that totally offsets the actuarial cost to upgrade any such service credit to the accrual rate established in the secondary component anytime prior to submitting an application to retire.

C. An employee who would otherwise be eligible to become a member of the secondary component by virtue of accepting a position which would otherwise qualify him for such membership after January 1, 2002, may irrevocably elect, in writing, not to participate in the secondary component as a result of the employee having service credit in the primary component or another state or statewide system. The employee may only elect to remain a member of that system in which he has existing service credit.

D. Notwithstanding the provisions of Subparagraph (B)(2)(a) of this Section, any member who is a probation and parole officer in the office of adult services of the Department of Public Safety and Corrections, who was employed on or before December 31, 2001, who elected to transfer from the primary component to the secondary component but who opted not to transfer his primary component service credit on an actuarial basis, who has not upgraded his service credit as permitted pursuant to Subparagraph (B)(2)(b) of this Section, and who retires or begins participation in the Deferred Retirement Option Plan on or after July 1, 2014, shall receive a benefit calculated using a three percent accrual rate for all creditable service in the system earned before the date the member transferred to the secondary component.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2006, No. 770, §1, eff. June 30, 2006; Acts 2014, No. 852, §1, eff. June 30, 2014.



RS 11:606 - Deferred Retirement Option Plan participation

§606. Deferred Retirement Option Plan participation

A. A member cannot transfer into the secondary component while participating in the Deferred Retirement Option Plan, but must complete his participation in the Deferred Retirement Option Plan under the conditions existing at the time he commenced his Deferred Retirement Option Plan participation and will not have the option to upgrade any service that was credited to his account prior to his commencement of participation in the Deferred Retirement Option Plan.

B.(1) If the member terminates his participation in the Deferred Retirement Option Plan on or after January 1, 2002, then his supplemental benefit shall accrue at the rate established in the secondary component at the employee contribution rate established for members of the secondary component.

(2) If a member has completed his participation in the Deferred Retirement Option Plan prior to January 1, 2002, then that member will have the same option that a member has under R.S. 11:605, but only as to the service credited to his account after his participation in the Deferred Retirement Option Plan. A member of the secondary component who makes application for retirement to the system and leaves service on or before December 31, 2003, has the option of upgrading all or a portion of any service that was credited to the member's account prior to entering into the Deferred Retirement Option Plan by purchase made pursuant to R.S. 11:158, to upgrade any such service credit to the accrual rate established in the secondary component anytime prior to retirement. The payment shall completely offset any liability to the system for benefits attributed to the upgrade of the service credit. The balance in the Deferred Retirement Option Plan account and any contribution being made to the Deferred Retirement Option Plan account shall be unaffected by the recalculation of the retirement benefit.

Acts 2001, No. 746, §1, eff. Dec. 31, 2001; Acts 2003, No. 1234, §1.



RS 11:607 - Repealed by Acts 2007, No. 414, §2, eff. June 30, 2007.

§607. Repealed by Acts 2007, No. 414, §2, eff. June 30, 2007.



RS 11:608 - Retirement; purchase of firearm

§608. Retirement; purchase of firearm

Any member of the State Employees' Retirement System who is a commissioned officer of the Louisiana Department of Public Safety and Corrections, division of probation and parole, who has at least twenty years of active service and who retires under the provisions of R.S. 11:441 or 602, as may be applicable, shall be entitled to purchase his firearm at fair market value upon retirement, subject to the approval of the director of the division of probation and parole.

Acts 2008, No. 281, §1.



RS 11:609 - Purchase of firearm; retired peace officer

§609. Purchase of firearm; retired peace officer

Any peace officer, as defined by R.S. 40:2402(1)(a), who is employed by the Department of Public Safety and Corrections, office of state police, other than state troopers, has at least twenty years of active service, and retires under the provisions of R.S. 11:441 shall be entitled to purchase his firearm at fair market value, upon retirement, subject to the approval of the deputy secretary of public safety services of the Department of Public Safety and Corrections.

Acts 2009, No. 173, §1.



RS 11:611 - Creation of Hazardous Duty Services Plan

SUBPART D. HAZARDOUS DUTY SERVICES PLAN

§611. Creation of Hazardous Duty Services Plan

A. The Hazardous Duty Services Plan is created within the Louisiana State Employees' Retirement System for persons whose first employment making them eligible for membership in a state system occurred on or after January 1, 2011, in hazardous duty positions as defined in this Subpart. Each member of an existing hazardous duty plan within the system may retain membership in that plan.

B. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of hazardous duty services employees shall be governed by the provisions of this Subpart; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Subpart or if any of the provisions of this Chapter are made applicable in this Subpart, then those provisions shall apply to members governed by this Subpart.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:612 - Application; definitions

§612. Application; definitions

Terms not specifically defined in this Section but defined in R.S. 11:403 shall have the meanings provided in R.S. 11:403 unless a different meaning is clearly required by the context. For purposes of this Subpart:

(1) "Average compensation" means the average annual earned compensation of a member for the sixty highest months of successive employment, or for the highest sixty successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use sixty months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average compensation contained in this Paragraph shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by the state Department of Civil Service and approved by the governor or because of a pay adjustment enacted by the legislature.

(2) "Member" or "members" shall include the following persons whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011:

(a) Wildlife agents of the enforcement division of the Department of Wildlife and Fisheries.

(b) Wardens, correctional officers, security personnel, and probation and parole officers employed by the Department of Public Safety and Corrections.

(c) Employees of the bridge police section of the Crescent City Connection Division of the Department of Transportation and Development.

(d) Full-time law enforcement personnel, supervisors, and administrators who are employed with the Department of Revenue, office of alcohol and tobacco control, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office.

(e) Peace officers, as defined by R.S. 40:2402(3)(a), employed by the Department of Public Safety and Corrections, office of state police, other than state troopers.

(f) Arson investigators employed by the office of state fire marshal who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office.

(g) Park rangers employed by the Department of Culture, Recreation and Tourism, office of state parks, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission from such office.

(h) Campus police officers employed by any institution of postsecondary education who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission as required for employment as such officers.

(i) Hospital security officers employed by Louisiana State University Health Sciences Center, who are P.O.S.T.-certified, who have the power to arrest, and who hold a commission as required for employment as such officers.

(j) Investigators of the Department of Justice who are employed in positions required to be P.O.S.T.-certified.

(k) Investigators of the office of state inspector general who are employed in positions required to be P.O.S.T.-certified.

(l) All personnel employed in positions required to be P.O.S.T.-certified, who have the power to arrest, who hold a commission as required for employment in such positions, who are otherwise members of the Louisiana State Employees' Retirement System, and who are not members of any other retirement system.

(2.1) In addition to the definition provided in Paragraph (2) of this Section, the term "member" shall include any commissioned employee of the Harbor Police Department of the Port of New Orleans first hired on or after July 1, 2014.

(3) "Plan" means the Hazardous Duty Services Plan created by this Subpart for certain hazardous duty services employees within the Louisiana State Employees' Retirement System.

(4) "Qualified survivors" means a surviving spouse married to the decedent for at least two years prior to the decedent's death, a minor child as defined in R.S. 11:403, and a handicapped or mentally incapacitated child.

(5) "System" means the Louisiana State Employees' Retirement System.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 648, §1, eff. June 30, 2014.



RS 11:613 - Eligibility for plan membership

§613. Eligibility for plan membership

A. Each person who becomes an employee in state service in one of the positions defined in R.S. 11:612(2) or (2.1) shall become a member of the Hazardous Duty Services Plan of the system as a condition of employment.

B. Notwithstanding the provisions of Subsection A of this Section, no person who participated in the Deferred Retirement Option Plan as a member of any other retirement plan in this system or who retired under the provisions of any other retirement plan in this system who is reemployed under Option 1 or Option 3 as provided in R.S. 11:416 shall be eligible for membership in the Hazardous Duty Services Plan.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 648, §1, eff. June 30, 2014.



RS 11:614 - Eligibility for retirement

§614. Eligibility for retirement

A. Any member of this plan shall be eligible for retirement if he has:

(1) Twenty-five years or more of service, at any age.

(2) Twelve years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Paragraph who is in state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Subsection if he had continued in service to that age. Any member retiring under this Paragraph who is out of state service at the time of his retirement shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Subsection based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:447 or the Initial Benefit Option provided by R.S. 11:446(A)(5).

B.(1) Notwithstanding the provisions of R.S. 11:441(A)(2)(b) or any other provision of law to the contrary, any member of this plan who is not eligible for retirement under Subsection A of this Section may elect to retire under the provisions of R.S. 11:441(A)(2)(b)(i) with five years or more of service credit at age sixty or thereafter.

(2)(a) The retirement benefit and survivor benefit provisions of this Subpart, including but not limited to R.S. 11:615 and 621, shall not apply to any member of this plan who elects to retire under the provisions of R.S. 11:441(A)(2)(b)(i).

(b) Any member of this plan who elects to retire under the provisions of R.S. 11:441(A)(2)(b)(i) shall receive a retirement benefit equal to two and one-half percent of his average compensation for every year of creditable service.

(c) Retirement benefits for any member of this plan who elects to retire under the provisions of R.S. 11:441(A)(2)(b)(i) shall be paid in accordance with R.S. 11:446.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:615 - Retirement benefit calculation

§615. Retirement benefit calculation

A. Except as provided in Subsection B of this Section, a member shall receive a retirement benefit equal to three and one-third percent of average compensation for every year of creditable service in the Hazardous Duty Services Plan, not to exceed one hundred percent of the member's average compensation.

B. If the member's last ten years of creditable service were not accrued exclusively in one of the hazardous duty positions defined in R.S. 11:612(2) or (2.1), he shall receive a retirement benefit equal to two and one-half percent of his average compensation for the actual number of years of creditable service earned in a hazardous duty position.

C. Retirement benefits for members who had service in nonhazardous duty or service under existing plans prior to entering the Hazardous Duty Services Plan shall upon retirement eligibility receive a retirement benefit for that prior service based on the applicable accrual rate when earned.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 648, §1, eff. June 30, 2014.



RS 11:616 - Deferred Retirement Option Plan; Initial Benefit Option; Annual Cost-of-Living Adjustment Option

§616. Deferred Retirement Option Plan; Initial Benefit Option; Annual Cost-of-Living Adjustment Option

A. A member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan in accordance with the provisions of R.S. 11:447 through 454, or the Initial Benefit Option provided by R.S. 11:446(A)(5).

B. Any member of this plan may elect to participate in the Annual Cost-of-Living Adjustment Option provided by R.S. 11:446(A)(6).

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:617 - Disability retirement

§617. Disability retirement

A. Upon approval of a member's retirement based upon a total and permanent disability resulting solely from injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to seventy-five percent of his average compensation regardless of years of service. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If a member's disability occurs for reasons other than in the performance of his duties and the member has earned at least ten years of hazardous duty service credit, then the member shall be entitled to disability benefits under the provisions of R.S. 11:461(B)(1).

C. The disability retirement procedures contained in R.S. 11:216 through 225 which are not in conflict with this Section shall apply to members.

D. The provisions of R.S. 11:461(B)(4) shall apply to members.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:618 - Survivors' benefits for members killed in the line of duty

§618. Survivors' benefits for members killed in the line of duty

A. If a member's death occurs in the line of duty or is a direct result of an injury sustained while in the line of duty, survivor benefits shall be payable to qualified survivors as provided for in this Section, except that a survivor shall be eligible for benefits under this Section without regard to the amount of time that the surviving spouse was married to the deceased member and without regard to the amount of time that the deceased was a member of this plan. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If the member has a surviving spouse, minor, or handicapped or mentally incapacitated child or children, the amount of the total benefit shall equal eighty percent of the member's average compensation. The benefit shall be shared equally by the surviving spouse and children. When a child who is not handicapped or mentally incapacitated no longer meets the definition of minor child under R.S. 11:403, his benefit shall cease, and the remaining beneficiaries shall have their shares adjusted accordingly.

C. The provisions of R.S. 11:472 through 477 concerning procedures for payment of survivor benefits which are not in conflict with this Section shall apply to members.

D. The provisions of this Section shall not apply to any member of this plan who:

(1) Has participated in the Deferred Retirement Option Plan; or

(2) Is a retiree of the system who is reemployed under Option 1 or Option 3 as provided in R.S. 11:416.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:619 - Survivors' benefits for death other than in the line of duty

§619. Survivors' benefits for death other than in the line of duty

A. The surviving spouse or children of any active member whose death occurs other than in the performance of his duties shall receive benefits as provided in R.S. 11:471.1.

B. The provisions of R.S. 11:472 through 477 concerning procedures for payment of survivor benefits which are not in conflict with this Section shall apply to survivors of plan members.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:620 - Transfer of other service credit

§620. Transfer of other service credit

A. Any member of this system or of another state or statewide system, who would otherwise be eligible for benefits under the plan except that his first employment making him eligible for membership in any state system occurred on or before December 31, 2010, and who has not participated in the Deferred Retirement Option Plan in the system of which he is a member and who is not a reemployed retiree of his system or a retiree of this system reemployed under Option 1 or Option 3 as provided in R.S. 11:416, shall have the right to irrevocably elect to become a member of the plan by submitting an application to the board of trustees to be effective on or after January 1, 2011.

B. Any member who elects to join the Hazardous Duty Services Plan from an existing system or plan shall have the option of:

(1)(a) Maintaining prior service credit in the existing system or plan pursuant to the provisions of that system or plan and accruing service credit and benefits in the Hazardous Duty Services Plan after the date he joins the plan.

(b) For any member who joins the Hazardous Duty Services Plan after July 1, 2011, if such member elects to maintain prior service credit in his existing system or plan and that election results in an actuarial cost to this system, then the member shall pay the system the amount of such actuarial cost prior to his retirement.

(2)(a) An internal actuarial transfer from plan to plan in accordance with the provisions of R.S. 11:143(C) and (D) in which the member transfers all of his service credit from each other system or plan and maintains prior service credit at the accrual rate at which it was earned in the existing system or plan prior to joining the Hazardous Duty Services Plan. In the event that the amount of funds transferred is less than the actuarial cost of the service transferred to the plan, the member transferring, except as otherwise provided in this Section, shall pay the deficit or difference including the interest thereon at the board-approved actuarial valuation rate of the system.

(b) In lieu of paying the deficit or difference plus interest, the member may at his option, but only at the time of transfer, be granted an amount of credit in the plan which is based on the amount of funds actually transferred plus any additional funds less than the deficit paid by the member.

(c) Except as otherwise provided in Subparagraph (d) of this Paragraph, a member who completes a transfer under the provisions of this Section shall have his retirement benefit calculated using the accrual rate of the system or plan from which he transferred based on the number of years transferred.

(d) A member choosing an internal actuarial transfer shall be eligible to upgrade the service credit that was actuarially transferred pursuant to this Subsection to the accrual rate of the Hazardous Duty Services Plan by paying an amount that totally offsets the increase in actuarial liability resulting from the upgrade in accordance with R.S. 11:158.

C.(1) An employee who is a contributing member of any other plan in this or another state or statewide system who would otherwise be required to become a member of this plan as a condition of employment in a position which would otherwise qualify him for such membership on or after January 1, 2011, may elect at the time of his employment in such position to remain a contributing member of the last plan in this system of which he was a member or of such other system for which he remains eligible for membership.

(2) For an employee who elects to remain a member of a plan in this system, applicable to members employed in hazardous duty positions, which plan was in existence on or before December 31, 2010, service credit earned on or after January 1, 2011, in one of the hazardous duty positions defined in R.S. 11:612(2) shall be deemed as service credit earned in a position covered by such plan.

D. A member whose first employment making him eligible for membership in a state retirement system occurred on or before December 31, 2010, who elects to join this plan shall thereafter for purposes of all state retirement systems be treated as an employee whose first eligibility for membership occurred on or after January 1, 2011.

E. Notwithstanding any other provision of law to the contrary, the premiums for health insurance coverage paid by any retiree participating in the Office of Group Benefits program who has transferred service credit to this plan from another plan in this or any other state system and has retired pursuant to R.S. 11:614(A)(1) or (2) shall be increased by an amount sufficient to pay for any increase in the employer's premiums resulting from his retirement pursuant to these provisions. Such increase in the retiree's premium shall be deducted from the retiree's monthly benefit and remitted to the Office of Group Benefits. The Office of Group Benefits shall offset the employer's premium payments by such amount.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:620.1 - Transfer of other service credit; Harbor Police Retirement Plan employees

§620.1. Transfer of other service credit; Harbor Police Retirement Plan employees

A. Any member of the Harbor Police Retirement Plan who would otherwise be eligible for benefits under this plan except that his first employment making him eligible for membership in the Harbor Police Retirement Plan occurred on or before June 30, 2014, and who has not participated in the Deferred Retirement Option Plan in the Harbor Police Retirement Plan shall have the right to irrevocably elect to become a member of this plan by submitting an application to the board of trustees to become effective on or after July 1, 2015.

B. Any eligible member who elects to transfer to the Hazardous Duty Services Plan from the Harbor Police Retirement Plan shall have the option of:

(1) Maintaining prior service credit in the Harbor Police Retirement Plan pursuant to the provisions of that plan and accruing service credit and benefits in the Hazardous Duty Services Plan after the date he joins the plan. If such election results in an actuarial cost to this system, the member shall pay the system the amount of such actuarial cost prior to his retirement.

(2)(a) An internal actuarial transfer from the Harbor Police Retirement Plan to this plan in accordance with the provisions of R.S. 11:143(C) and (D) in which the member transfers all of his service credit from the Harbor Police Retirement Plan and maintains prior service credit at the accrual rate at which it was earned in such plan prior to joining the Hazardous Duty Services Plan. If the amount of funds transferred is less than the actuarial cost of the service transferred, the member transferring, except as otherwise provided in this Section, shall pay the deficit or difference, including the interest thereon at the board-approved actuarial valuation rate of the system.

(b) In lieu of paying the deficit or difference plus interest, the member may, at his option but only at the time of transfer, be granted an amount of credit in this plan which is based on the amount of funds actually transferred plus any additional funds less than the deficit paid by the member.

(c) A member who completes a transfer under the provisions of this Paragraph shall have his retirement benefit calculated using the accrual rate of the plan from which he transferred based on the number of years transferred.

C. A member whose first employment making him eligible for membership in the Harbor Police Retirement Plan occurred on or before June 30, 2015, who elects to join this plan shall thereafter for purposes of all state retirement systems be treated as an employee whose membership is governed by the provisions of Act No. 992 of the 2010 Regular Session of the Legislature.

Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent eff. date.



RS 11:621 - Survivors' benefits for former or retired members

§621. Survivors' benefits for former or retired members

A. The surviving spouse of a deceased former member shall receive a benefit in an amount equal to fifty percent of the monthly retirement benefit that would have been payable to the decedent, provided all of the following conditions exist:

(1) The decedent had terminated employment covered by this system prior to attaining the requisite age for retirement eligibility.

(2) The decedent has credit for at least twelve years of service in this system and has contributions credited to his account.

B. The surviving spouse of a deceased retired member or Deferred Retirement Option Plan participant shall receive a benefit in an amount equal to seventy-five percent of the monthly retirement benefit that was being paid to the decedent on the date of death.

C.(1) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section, the children of the decedent shall be entitled to benefits as provided in R.S. 11:471.1.

(2) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Subsection.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:631 - Administration of the Harbor Police Retirement Plan

SUBPART E. HARBOR POLICE RETIREMENT PLAN

§631. Administration of the Harbor Police Retirement Plan

A. With the exception of payment of permanent benefit increases, membership and benefits for the Harbor Police Retirement Plan shall be in accordance with the provisions of Subpart G of Part II of Chapter 3 of Subtitle IV of Title 11 of the Louisiana Revised Statutes of 1950; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of Subpart G of Part II of Chapter 3 of Subtitle IV of Title 11 of the Louisiana Revised Statutes of 1950, the provisions of this Chapter shall apply to that plan. The provisions of Subpart G of Part II of Chapter 3 of Subtitle IV of Title 11 of the Louisiana Revised Statutes of 1950 are hereby made a part of this system. Eligibility for and payment of permanent benefit increases for members of the plan shall be governed by the laws and rules of this system.

B. Notwithstanding any provision of law to the contrary, upon the merger of the Harbor Police Retirement System with this system, the assets of the Harbor Police Retirement System shall become part of the Louisiana State Employees' Retirement System trust and shall be managed in accordance with the laws governing this system.

Acts 2014, No. 648, §2, see Act for effective date.

NOTE: See Acts 2014, No. 648, §6(B), regarding contingent eff. date.



RS 11:701 - Definitions

CHAPTER 2. TEACHERS' RETIREMENT SYSTEM

OF LOUISIANA

PART I. GENERAL PROVISIONS

§701. Definitions

As used in this Chapter, the following words and phrases have the meanings ascribed to them in this Section unless a different meaning is plainly required by the context:

(1) "Accumulated Contributions" means the sum of all the amounts deducted from the compensation of a member plus any interest which has been credited to his individual account in the annuity savings fund plus amounts credited to his account.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed on the basis of interest and mortality assumptions adopted in accordance with the provisions of R.S. 11:834.

(3) "Annuity" means payments for life derived from the "accumulated contributions" of a member. All annuities shall be payable in equal monthly installments.

(4) "Annuity Reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of mortality tables adopted by the board of trustees, and regular interest.

(5)(a) "Average compensation" subject to the other provisions of this Paragraph, for any teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, means the average earnable compensation of a teacher for the three highest successive years of employment, or the highest three successive joined years of employment where interruption of service occurred. For any teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, "average compensation" means his average earnable compensation for the five highest successive years of employment, or the highest five successive joined years where interruption of service occurred. The computation of such average compensation shall be in accordance with the following guidelines:

(i) The amount for the first through the twelfth month shall not exceed the compensation for the immediately preceding twelve months by more than ten percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, or by more than fifteen percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(ii) The amount for the thirteenth through the twenty-fourth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the first through twelfth month by more than ten percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, or by more than fifteen percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(iii) The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through twenty-fourth month by more than ten percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, or by more than fifteen percent for a teacher whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011.

(iv) The amount for the thirty-seventh through the forty-eighth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the twenty-fifth through the thirty-sixth month by more than fifteen percent.

(v) The amount for the final twelve months shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirty-seventh through the forty-eighth month by more than fifteen percent.

(b) The thirty-six or sixty months used for average compensation, as the case may be, cannot cover a period when the member receives more than three years or five years of service credit respectively.

(c)(i) The limitations on the computation of average compensation in this Paragraph shall not apply to any of the twelve-month periods where compensation increased by more than the amount allowable in Subparagraph (a) of this Paragraph over the previous twelve-month period solely because of an increase in compensation by legislative act, by city/parish systemwide salary increase, or by a systemwide increase at a college or university.

(ii) Any active member or retiree whose average compensation includes or would include earnable compensation received between June 30, 1995 and June 30, 1997, as the result of a legislative act, a city/parish systemwide salary increase, or a systemwide increase at a college or university shall have his average compensation calculated without regard to the limitations on the computation of average compensation imposed in this Paragraph for that period. The provisions of this Item shall only apply to any such member or retiree whose employer filed with this system on or before July 1, 1998, a written request or application for coverage under this Subparagraph.

(iii) Any retiree to whom Item (ii) of this Subparagraph applies, whose benefits are based, or by reason of Item (ii) of this Subparagraph would be based, on a calculation of average compensation which includes earnable compensation between June 30, 1995, and June 30, 1997, shall have his benefits recalculated in accordance with this Subparagraph and, if an increase in benefits results, the retiree shall be paid such an amount to restore any prior benefits that would have been paid if the benefits had originally been calculated in accordance with this Subparagraph.

(d) Provided, however, in any case where a classroom teacher changes employment to that of a classroom teacher in another parish, the amount for the twelve months of earnings in the position of a classroom teacher in the second parish of employment shall not exceed the compensation for the immediately preceding twelve months by more than twenty-five percent.

(e) Notwithstanding any other provision of law to the contrary, "average compensation" shall not include any amount in excess of the limitation provided in R.S. 11:785.1.

(6) "Beneficiary" means the eligible recipient of a pension, annuity, retirement allowance, or other benefit provided in this Chapter. A beneficiary shall be a natural person or the succession of a natural person, except as provided in R.S. 11:762(J).

(7) "Board of Trustees" means the board provided for in Part V of this Chapter to administer the retirement system.

(8) "Conduit individual retirement account" means an account which is covered by the provisions of Section 408(a) of the United States Internal Revenue Code, provided the account only contains assets rolled over to the account as an eligible rollover distribution from a qualified plan, plus earnings on those assets, but does not contain any other assets.

(9) "Creditable Service" means "Prior Service" plus "Membership Service" for which credit is allowable as provided in Part III of this Chapter. A person may not obtain more than one year of service credit during any fiscal year.

(10) "Earnable compensation" means the compensation earned by a member during the full normal working time as a teacher. Earnable compensation shall include any differential wage payment as defined by 26 U.S.C. 3401(h)(2) that is made by an employer to any individual performing qualified military service. Earnable compensation shall not include per diem, post allowances, payment in kind, hazardous duty pay, or any other allowance for expense authorized and incurred as an incident to employment, nor payments in lieu of unused sick or annual leave, nor retroactive salary increases unless such an increase was granted by legislative Act or by a city or parish systemwide salary increase, nor payment for discontinuation of contractual services, unless the payment is made on a monthly basis. If a member is granted an official leave and he makes contributions for the period of leave, earnable compensation shall not include compensation paid for other employment which would not have been possible without the leave. The board of trustees shall determine whether or not any other payments are to be classified as earnable compensation.

(11) "Employer" means the state of Louisiana, any city, parish, or other local school board, the State Board of Elementary and Secondary Education, any board created by Article VIII of the Constitution of Louisiana, or any other agency of and within the state or a political subdivision by which a teacher is paid.

(12) "Eligible rollover distribution" means a distribution as defined in R.S. 11:792(B).

(13) "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans of the employer without regard to the limitations of R.S. 11:784.1 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Internal Revenue Code.

(14) "Fiscal year" means the period beginning July first of any year and ending June thirtieth of the next succeeding year. Teachers employed by year-round schools shall receive a full year of service credit if they work all available days of the fiscal year.

(14.1) "Internal Revenue Code" means the United States Internal Revenue Code of 1986, as amended.

(15) "Maximum benefit" means the retirement benefit a member is entitled to receive from the system set forth in Part IV of this Chapter in any month after giving effect to R.S. 11:784.1 and any similar provisions of any other qualified plans of the employer designed to conform to Section 415 of the Internal Revenue Code.

(16) "Medical board" shall mean the State Medical Disability Board.

(17) "Member" means any teacher included in the membership of the system as provided in Part II of this Chapter.

(18) "Membership Service" means service as a teacher rendered while a member of the retirement system.

(19) "Minor child" means an unmarried child under the age of twenty-one years or an unmarried student under the age of twenty-three years who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if a court of competent jurisdiction has, pursuant to the provisions of the Civil Code rendered a judgment of filiation declaring the paternity of such member for the child. An unmarried child who acquires a mental disability or a total and permanent physical disability prior to age twenty-one, as certified by the medical board, shall be considered a "minor child" for the purposes of the benefit provisions of this Chapter and shall remain a "minor child" provided the medical board certifies he has a mental disability or a total and permanent disability and provided he remains unmarried.

(20) "Natural person" means a human being.

(21) "Pensions" means payments for life. All pensions shall be payable in equal monthly installments.

(22) "Pension Reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of mortality tables adopted by the board of trustees, and regular interest.

(22.1) "Plan Year" means the fiscal year.

(23) "Prior Service" means service rendered prior to the date of establishment of the retirement system for which credit is allowable under Part III of this Chapter.

(24) "Public School" means any school conducted within the state under the authority and supervision of a city, parish, or other local school board and any educational institution supported by and under the control of the state.

(25) "Qualified plan" means a trust which is covered by the provisions of Section 401(a) of the United States Internal Revenue Code.

(26) "Regular Interest" means interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:851.

(27) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(28) "Retirement allowance" means the sum of the annuity and the pensions or any optional benefit payable in lieu thereof. These benefits are paid in advance on the first of the month that they are due.

(29) "Retirement System" means the Teachers' Retirement System of Louisiana as defined in R.S. 11:702.

(30) "Service" means service as a teacher within the meaning of Paragraph (33) of this Section.

(31) "Spouse" shall mean a person who is legally married to a member of this system and shall not include a person who is legally separated from a member of this system by a judgment of separation, unless such person has voluntarily reconciled with the member and which reconciliation is established by a court of competent jurisdiction.

(32) "Student" means a person who satisfies all of the provisions of this Paragraph.

(a) The student must be enrolled in a high school, vocational-technical school, or a college or university, any of which must be duly accredited or approved by the appropriate educational agency of the state in which it is located.

(b) The student must be enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time regular student under the criteria used by the institution in which he is enrolled. The educational institution shall provide written notification to the retirement system that the student is in full-time status.

(33)(a) "Teacher", except as provided in Subparagraph (b) of this Paragraph, shall mean any of the following:

(i) Any employee of a city, parish, or other local school board, any parish, city, or other local superintendent, or any assistant superintendent of public schools.

(ii)(aa) Any president, vice president, dean, teacher, guidance counselor, or unclassified employee at any state college or university or any vocational-technical school or institution or special school under the control of the State Board of Elementary and Secondary Education, or any educational institution supported by and under the control of the state or any city, parish, or other local school board.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the person who is the director for the Louisiana State University Laboratory School on the effective date of this Subitem shall not be included in this definition.

(iii) Any full-time unclassified employees of boards created by Article VIII of the Constitution of Louisiana who became employed on or after July 1, 1991, provided that such persons employed on and after July 1, 1991, who are members of the Louisiana State Employees' Retirement System shall remain members of the Louisiana State Employees' Retirement System.

(iv) The president and staff of the Louisiana Federation of Teachers who were members of the Teachers' Retirement System prior to such employment.

(v)(aa) The president or secretary and staff of the Louisiana Association of Educators.

(bb) Notwithstanding the provisions of this Item or any other provision of law to the contrary, any non-bargaining employee whose initial effective date of employment occurred on or before June 30, 2001, shall be eligible to irrevocably elect to terminate his membership in this system, provided such election to terminate membership is exercised on or before September 30, 2001. Any non-bargaining employee whose initial effective date of employment occurs on or after July 1, 2001, shall have the irrevocable option to not participate in this system, provided that such option to not participate must be made within sixty days after the effective date of his employment and any such employee who fails to exercise the option not to participate shall become a participating member of this system. For purposes of this Subitem, the phrase "non-bargaining employee" shall mean any employee of the Louisiana Association of Educators whose employment is not covered by a collective bargaining agreement.

(cc) Notwithstanding any other provision of law to the contrary, any non-bargaining employee who retires from the Teachers' Retirement System and later is reemployed in a position covered by the provisions of this Chapter shall not have his retirement benefits reduced or suspended during such reemployment.

(vi) The employees of the Teachers' Retirement System of Louisiana, provided that persons employed by the Teachers' Retirement System on and after July 1, 1991, who are members of the Louisiana State Employees' Retirement System shall remain members of the Louisiana State Employees' Retirement System.

(vii) The director and staff of the Associated Professional Educators of Louisiana.

(viii)(aa) Except as otherwise provided in this Item, the director, secretary, staff members, or any other individual employed by the Louisiana High School Athletic Association on or before June 30, 2011.

(bb) Notwithstanding the provisions of this Item or any other provision of law to the contrary, any director, secretary, staff member, or any other individual employed by the Louisiana High School Athletic Association on or after July 1, 2000, and on or before June 30, 2011, who does not have a valid Louisiana teacher's certificate shall not be required to participate in the system.

(cc) Any individual employed by the Louisiana High School Athletic Association on or before June 30, 2011, who has a valid Louisiana teacher's certificate shall be required to participate in the system provided the person satisfies all other eligibility criteria set forth in this Chapter.

(ix) For purposes hereof, staff personnel involved in the administration of a health and welfare program for the benefit of employees of a school board, which program is coordinated by the school board and a teacher association, and which staff personnel are so designated by the school board, shall be considered to be employees of the school board provided that such employees were previously members of this system.

(x) The director and staff of the Louisiana Resource Center for Educators.

(xi) An alien holding a J-1 visa who is teaching in a Louisiana public school through a J-1 exchange visitor program.

(xii) All nonclassified employees of the state who are administrators, faculty members, or other professional employees at the New Orleans Center for Creative Arts.

(xiii) Any person who has retained membership in the system pursuant to R.S. 11:723.

(xiv) In all cases of doubt, the board of trustees shall determine whether any person is a teacher within the scope of the definition set forth in this Paragraph.

(b) "Teacher" shall not include any of the following:

(i) Any employee of a city, parish, or other local school board who is employed as a school bus driver, school janitor, school custodian, or school maintenance employee, school bus aide, monitor, or attendant, or anyone who actually works on a school bus helping with the transportation of school children.

(ii)(aa) Any classified state employee at any state college, university, vocational-technical school, or institution or special school under the control of the State Board of Elementary and Secondary Education, or any educational institution supported by and under the control of the state.

(bb) The person who is director for the Louisiana State University Laboratory School on July 11, 2005.

(iii) Any employees of the State Department of Education except that persons employed by the State Department of Education on and after July 1, 1991, who are members of this system shall remain members of this system.

(iv) Board members and employees of any board created by Article VIII of the Constitution of Louisiana, except as provided in Subparagraph (33)(a) of this Section.

(v) Aliens who teach in Louisiana based on J and F visas, except as provided in Item (a)(xi) of this Paragraph.

(c) Repealed by Acts 2010, No. 861, §22.

(34) "Unrestricted benefit" means the monthly retirement benefit a member, or the spouse or child of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:784.1 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

Acts 1971, No. 5, §1; Acts 1972, No. 589, §1; Acts 1975, No. 339, §1; Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Acts 1978, No. 648, §1, eff. July 13, 1978; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Acts 1982, No. 174, §1; Acts 1982, No. 579, §1, eff. July 22, 1982; Acts 1983, No. 17, §1, eff. July 1, 1983; Acts 1984, No. 34, §1; Acts 1984, No. 471, §1; Acts 1985, No. 652, §1; Acts 1986, No. 786, §1; Acts 1986, No. 439, §1; Acts 1987, No. 591, §1; Acts 1988, No. 930, §1, eff. July 26, 1988; Acts 1989, No. 279, §1; Acts 1990, No. 631, §1, eff. July 1, 1990; Acts 1991, No. 216, §1, eff. July 1, 1991; Redesignated from R.S. 17:571 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 160, §1, eff. June 5, 1992; Acts 1992, No. 212, §1, eff. July 1, 1992; Acts 1993, No. 597, §1, eff. July 1, 1993; Acts 1993, No. 739, §1; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 577, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1995, No. 1268, §1, eff. June 29, 1995; Acts 1997, No. 78, §1, eff. July 1, 1997; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 1999, No. 40, §1, eff. July 1, 1999; Acts 1999, No. 47, §1, eff. July 1, 1999; Acts 1999, No. 356, §1, eff. July 1, 1999; Acts 1999, No. 943, §1, eff. July 9, 1999; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2000, 1st Ex. Sess., No. 60, §1, eff. July 1, 2000; Acts 2001, No. 1046, §1, eff. June 28, 2001; Acts 2001, No. 1172, §1, eff. July 1, 2001; Acts 2001, No. 1174, §1, eff. July 1, 2001; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2003, No. 559, §1, eff. June 27, 2003; Acts 2004, No. 26, §6; Acts 2005, No. 455, §1, eff. July 11, 2005; Acts 2009, No. 412, §1; Acts 2010, No. 525, §1, eff. June 24, 2010; Acts 2010, No. 637, §§1, 2, eff. July 1, 2010; Acts 2010, No. 861, §4; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2010, No. 999, §§1, 3; Acts 2011, No. 75, §1, eff. July 1, 2011; Acts 2012, No. 298, second §2; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 727, §1, eff. July 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: SEE ACTS 1990, NO. 355.

NOTE: SEE ACTS 1990, NO. 631, §2.

NOTE: See Acts 1999, No. 943, §2, relative to remedial nature of Act and retroactive application to July 1, 1995.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:702 - Name and establishment of retirement system

§702. Name and establishment of retirement system

A. A retirement system is established with all the powers and privileges pertaining to corporations, under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for teachers of the state of Louisiana. The retirement system so created shall be established as of August 1, 1936. The retirement system is established as a qualified defined benefit plan under Title 11 of the Louisiana Revised Statutes of 1950, known as the "Louisiana Public Retirement Law", as amended from time to time, pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code, other applicable provisions of the Internal Revenue Code, applicable Treasury regulations, and other guidance.

B. This system shall be known as the "Teachers' Retirement System of Louisiana", and by such name or its nominee name, which is hereby established as "TRSL", all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held, except as provided in Subsection C of this Section.

C. The board of trustees may form a corporation or partnership for the purpose of trading in its nominee name. The state treasurer, the secretary-treasurer, and the assistant secretary-treasurer of the system shall be members of any such corporation or partnership. Other members of the corporation or partnership may be appointed by the board of trustees from among its membership. Each member of such corporation or partnership shall have the same fiduciary responsibility as do the trustees of the system.

Amended by Acts 1977, No. 743, §1; Acts 1983, No. 19, §1, eff. June 9, 1983; Redesignated from R.S. 17:572 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:703 - Domicile of board; meetings

§703. Domicile of board; meetings

A. The system and its board of trustees shall be domiciled in the parish of East Baton Rouge.

B. The board of trustees shall meet in regular session at least once each month. The chairman may call special meetings and shall call a special meeting upon the request of a majority of the total members of the board.

Added by Acts 1977, No. 743, §1; Redesignated from R.S. 17:572.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:704 - Exemption of pension and other rights from levy and other process

§704. Exemption of pension and other rights from levy and other process

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the monies in the various funds created by this Chapter are exempt from any state or municipal tax, all state income tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:291 and 292 and shall be unassignable except as otherwise specifically provided in this Chapter. The exemption provided herein is also applicable to cases filed under any operative chapter of the United States Bankruptcy Code (11 U.S.C.).

Amended by Acts 1952, No. 418, §1; Acts 1986, No. 767, §3; Acts 1991, No. 70, §1, eff. July 1, 1991; Redesignated from R.S. 17:573 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 592, §1, eff. July 1, 1995.



RS 11:705 - False statements or falsification of records; penalty; correction of errors; adjustments

§705. False statements or falsification of records; penalty; correction of errors; adjustments

A. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this retirement system in any attempt to defraud such system shall be fined not more than five hundred dollars, or imprisoned for not more than twelve months, or both.

B. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Redesignated from R.S. 17:574 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:706 - Application of other laws

§706. Application of other laws

No other provision of law which provides wholly or partly at the expense of the State of Louisiana for pensions or retirement benefits for teachers, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Redesignated from R.S. 17:575 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:707 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§707. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:707.1 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§707.1. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:708 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§708. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:709 - Retirees employed by Department of Education

§709. Retirees employed by Department of Education

Notwithstanding any other provision of law to the contrary, any person who retires from the Teachers' Retirement System of Louisiana and who becomes employed or reemployed by or within the Department of Education as defined in Title 36 of the Louisiana Revised Statutes of 1950, shall, upon such employment or reemployment, be governed, with respect to retirement, by the laws governing the Teachers' Retirement System of Louisiana.

Added by Acts 1982, No. 173, §1, eff. July 1, 1982; Redesignated from R.S. 17:578 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:710 - Employment of retirees

§710. Employment of retirees

A. For purposes of this Section, "retired teacher" shall mean any of the following:

(1) A retired member who returns to active service covered by the provisions of this Chapter as a full-time or part-time classroom teacher who teaches any student in kindergarten through twelfth grade in a critical teacher shortage area. For purposes of this Paragraph, "critical shortage area" shall mean any subject area where a shortage of certified teachers exists in that subject area, subject to the provisions of Subsection F of this Section. For purposes of this Section, "classroom teacher" shall mean any employee, whose position of employment requires a valid Louisiana teaching certificate and who is assigned the professional activities of instructing pupils in courses in classroom situations for which daily pupil attendance figures for the school system are kept. Such classroom situations may include teaching in a school classroom or in other settings such as a home or hospital or other learning situations such as cocurricular activities, which instruction may be provided in person or through an approved medium such as television, radio, computer, Internet, multimedia telephone, and correspondence that is delivered inside or outside the classroom or in other teacher-student settings.

(2) A retired member who returns to active service as a full-time certified speech therapist, speech pathologist, or audiologist whose position of employment requires a valid Louisiana ancillary certificate approved and issued by the state Department of Education in a school district where a shortage exists.

(3) A retired member who returns to active service covered by the provisions of this Chapter on or before June 30, 2010.

(4) A retired member who returns to active service covered by the provisions of this Chapter who retired on or after May 1, 2009, and on or before June 30, 2010, in a position requiring a valid Louisiana teaching certificate or a valid Louisiana ancillary certificate.

(5) A retired member who returns to active service covered by the provisions of this Chapter as a substitute classroom teacher who teaches any student in pre-kindergarten through twelfth grade. For purposes of this Paragraph "substitute classroom teacher" shall mean a classroom teacher employed in a temporary capacity to fill the position of another classroom teacher who is unavailable to teach for any reason. Such substitute classroom teacher's earnings from his return to active service shall not exceed twenty-five percent of his benefit during any fiscal year. If actual earnings exceed this amount in any fiscal year, the benefits payable to the retiree shall be reduced by the amount in excess of twenty-five percent of his benefit.

(6) A retired member who holds an advanced degree in speech therapy, speech pathology, or audiology.

(7) A retired member who has a valid Louisiana teaching certificate who returns to active service covered by the provisions of this Chapter who is assigned the professional activities of instructing adults through an adult education or literacy program administered through a public institution of elementary or secondary education. Such individual's earnings from his return to active service shall not exceed twenty-five percent of his benefit during any fiscal year. If actual earnings exceed this amount in any fiscal year, the benefits payable to the retiree shall be reduced by the amount in excess of twenty-five percent of his benefit.

(8) A retired member who returns to active service covered by the provisions of this Chapter as an adjunct professor. For purposes of this Paragraph "adjunct professor" shall mean part-time faculty, including instructors, assistant professors, associate professors, and professors, assigned the professional activities of instructing pupils or conducting research at a public institution of postsecondary education. Such instruction may be provided in person or through an approved medium such as television, radio, computer, Internet, multimedia telephone, or correspondence and may be delivered inside or outside the classroom or in other teacher-student settings. Such an adjunct professor's earnings from his return to active service shall not exceed twenty-five percent of his benefit during any fiscal year. If actual earnings exceed this amount in any fiscal year, the benefits payable to the retiree shall be reduced by the amount in excess of twenty-five percent of his benefit.

B.(1)(a) Any retired teacher who returns to active service covered by the provisions of this Chapter within the twelve-month period immediately following the effective date of such retirement shall have his retirement benefits suspended for the duration of such active service or the lapse of twelve months from the effective date of his retirement, whichever occurs first, even if such service is based on employment by contract or corporate contract. If any retired member returns to active service in a position qualifying him as a retired teacher under more than one provision of this Section providing for earning limitations, the most restrictive earnings limitation shall apply to the total earnings of the retired teacher for all such positions in a fiscal year.

(b) If the reemployment of a retired teacher is based on an agreement between the retired teacher and his employer where such agreement was perfected prior to such teacher's effective date of retirement and where the agreement allows for such a teacher to become reemployed within twelve months immediately following the effective date of the teacher's retirement, such teacher shall not be eligible to receive retirement benefits for the twelve-month period immediately following the effective date of such reemployment, regardless of whether such agreement is express or implied. The provisions of this Subparagraph shall be applied prospectively beginning on July 1, 2001.

(c) The twelve-month period immediately following the effective date of a retired teacher's retirement shall be known as the "waiting period".

(2) Any retired teacher who retires based on a disability shall not be authorized to return to service pursuant to the provisions of this Section. Disability retirees shall be covered by the provisions of this Chapter applicable to disability retirees.

C.(1) During the period of his return to active service, the retired teacher and his employer shall make contributions to the retirement system as provided by this Chapter, but such teacher shall receive no additional service credit nor accrue any additional retirement benefits in the retirement system. Upon termination of such active service, the retired teacher shall, upon application, be refunded the employee contributions paid since reemployment. The refund shall be without interest. The retirement system shall retain the employer contributions.

(2) Any retired member not considered a retired teacher as defined in Subsection A of this Section shall have his benefit suspended for the duration of his period of reemployment in such position even if such reemployment is based on employment by contract or corporate contract. Such member and his employer shall not make contributions to the system during such time, and he shall receive no additional service credit nor accrue any additional retirement benefits.

(3) The provisions of this Subsection shall not apply to any retiree reemployed in a part-time position with the Louisiana High School Athletic Association on June 27, 2003.

D. When any retiree returns to active service with an employer covered by the provisions of this Chapter, the employing agency shall, within thirty days thereafter, notify the board of trustees in writing of such employment, the date on which employment commenced, and a determination by the employer as to whether such person is a "retired teacher" pursuant to Subsection A of this Section. Upon termination, the agency shall provide the same notice. In addition, the employing agency shall also report to the retirement system within forty-five days after June thirtieth of each year, the name of all persons being paid by the employing agency and all persons having received a benefit pursuant to the provisions of this Section, along with such individuals' social security numbers, their positions, their designation as part-time or full-time, and the amount of their earnings during the previous fiscal year ending on June thirtieth of the reporting year. Additionally, the employing agency shall transmit a monthly contributions report pursuant to R.S. 11:888(A). Such monthly reports shall be transmitted within thirty days of the last day of each month and shall include the salary paid to all individuals identified as a "retired teacher" pursuant to Subsection A of this Section. Should failure to give notice of return to active service or failure to report any other information required by this Section result in any payment being made in violation of this Section, the employing agency shall be liable to the system for the repayment of such amounts.

E.(1) The salary of any retired teacher who is reemployed pursuant to the provisions of this Section shall be based on the salary schedule which accounts for all prior years of teaching service and pertinent experience.

(2) The status of any retired teacher who is reemployed pursuant to the provisions of this Section shall be the same as a full-time active employee and shall be governed by the applicable rules, procedures, policies, and statutes that apply to all such full-time active employees.

F. No "retired teacher" as defined in Paragraph (A)(1) of this Section shall receive a benefit during the period of his reemployment as provided in this Section unless and until the superintendent and personnel director of his employing school have certified to the Board of Elementary and Secondary Education and the board of trustees of this system that a shortage of teachers exists in the critical shortage area in which the retired teacher was hired to teach. Prior to making such certification for any full-time teaching position, the employer shall cause to be advertised in the official journal of the employer's governing authority, on two separate occasions, notice that a shortage of certified teachers exists and the positions sought to be filled. If a certified applicant who is not a retiree applies for an advertised position, such person shall be hired before any certified retired teacher is employed, unless fewer than three teachers have applied for the position each of whom are certified in the critical shortage area being filled.

G. No "retired teacher" as defined in Paragraph (A)(2) of this Section shall receive a benefit during the period of his reemployment as provided in this Section unless and until the employing school board has certified to the Board of Elementary and Secondary Education and the board of trustees of this system that a shortage of speech therapists, speech pathologists or audiologists exists in the school district where reemployed.

H. Repealed by Acts 2012, No. 297, §2, eff. July 1, 2012.

Acts 2001, No. 1173, §1, eff. July 1, 2001; Acts 2003, No. 605, §1, eff. June 27, 2003; Acts 2010, No. 921, §1, eff. July 1, 2010; Acts 2011, No. 347, §1, eff. July 1, 2011; Acts 2012, No. 228, §1, eff. July 1, 2012; Acts 2012, No. 297, §§1, 2, eff. July 1, 2012.

NOTE: See Acts 2001, No. 1172, §5 and Acts 2001, No. 1176, §8 relative to the effectiveness of provisions of Acts 2001, No. 1173 and relative to any penalty for reemployment.

NOTE: Also see Acts 2001, No. 1173, §2 relative to penalty for reemployment. Eff. date thereof is changed by Acts 2001, No. 1172, §5 and Acts 2001, No. 1176, §8.

NOTE: Acts 2011, Nos. 388, 394, and 395 proposed changes to this Section that were contingent upon effectiveness of Senate Bill No. 6 of 2011 which was vetoed.



RS 11:711 - Teaching personnel; Department of Corrections

§711. Teaching personnel; Department of Corrections

Any person becoming employed by the Department of Corrections as teaching personnel, including but not limited to classroom teachers, principals, and vocational-technical instructors, after the effective date of this Section shall be members of this system, if otherwise eligible.

Added by Acts 1983, No. 479, §1; Redesignated from R.S. 17:579 by Acts 1991, No. 74, §3, eff. June 25, 1991.

NOTE: See Acts 2004, No. 7, §6, providing that the Act shall not affect or change any law relative to retirement or retirement or survivor benefits of employees of the Dept. of Public Safety and Corrections.



RS 11:721 - Eligibility requirement for membership

PART II. MEMBERSHIP

§721. Eligibility requirement for membership

All teachers shall become members of this system as a condition of their employment.

Acts 1988, No. 11, §1; Redesignated from R.S. 17:591 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 555, §§1 and 2, eff. July 1, 1992; Acts 1995, No. 572, §1, eff. July 1, 1995.

{{NOTE: SEE ACTS 1992, No. 555, §1, EFF. JULY 1, 1992 FOR UNCODIFIED SUBSTANTIVE PROVISIONS.}}



RS 11:721.1 - Option to participate in system

§721.1. Option to participate in system

A. Notwithstanding any other provision of law to the contrary, the superintendent of the Orleans or Jefferson Parish school system is not required to participate in the Teachers' Retirement System of Louisiana; however, he shall have the option of retaining membership in the Teachers' Retirement System of Louisiana if he is eligible, provided that his retirement benefit computation shall be in accordance with the provisions of this Chapter.

B. Notwithstanding the provisions of R.S. 11:701(33)(a) or any other provision of law to the contrary, no director or individual staff member of the Associated Professional Educators of Louisiana or the Louisiana Resource Center for Educators shall be required to participate in the Teachers' Retirement System of Louisiana; however, such person shall have a one-time irrevocable option of membership in the Teachers' Retirement System of Louisiana if he is eligible, provided that his retirement benefit computation shall be in accordance with the provisions of this Chapter. Any employee who has retired from the Teachers' Retirement System of Louisiana shall be governed by all laws applicable to retirees returning to work.

C.(1) Notwithstanding any provision of law to the contrary, any person who has a doctorate degree and who was employed by the State Board of Elementary and Secondary Education for at least five years and who is or was employed by the East Baton Rouge Parish School System for at least ten years and who is employed by that system at any time during 1999 as supervisor of social studies teachers shall not have their retirement benefits reduced or suspended during such employment.

(2) The provisions of Subparagraph (a) of this Paragraph shall be effective July 1, 1998, and shall be applied retroactively to that date. Funds not paid to the retiree because of a reduction of benefits by the system as a result of employment on or after July 1, 1998, shall be retained by the system; however, on and after April 30, 2000, benefits shall not be reduced by the system based on employment occurring on or after July 1, 1998.

Acts 1993, No. 582, §1, eff. June 15, 1993; Acts 1997, No. 1133, §1, eff. July 1, 1997; Acts 1999, No. 1348, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 114, §1, eff. April 19, 2000; Acts 2003, No. 559, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:722 - Enrollment applications

§722. Enrollment applications

Each employer reporting agency who hires a person who is eligible for membership in this retirement system shall file a completed enrollment application with the employee's correct social security number in the office of the retirement system within sixty days of hiring the employee.

Acts 1986, No. 268, §1; Redesignated from R.S. 17:592 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:723 - Members employed in other state employment

§723. Members employed in other state employment; exception

A.(1) Notwithstanding any enrollment error occurring prior to January 1, 1992, and except as provided in Subsection C of this Section, any person who is a member of the Teachers' Retirement System of Louisiana, who has creditable membership service of at least five years in this system and who becomes employed in other state or public employment where he is no longer eligible for membership in this system but is eligible for membership in another state or statewide retirement system, shall have the right to remain a member of this system in lieu of membership in the other retirement system by filing a notice, in writing, with the board of trustees within sixty days after the effective date of employment. Such election shall be irrevocable.

(2) If a member is not informed of his right to remain a member of the Teachers' Retirement System of Louisiana, the system, upon satisfactory proof, including a written verification by the member's new employer that he was not properly informed of his right to retain membership in the system, may allow such member to retain his membership in the Teachers' Retirement System of Louisiana. Any contributions due the Teachers' Retirement System of Louisiana shall be accepted and processed only in accordance with the provisions of R.S. 11:888.

B. Repealed by Acts 2014, No. 727, §2, eff. July 1, 2014.

C. The provisions of this Section shall not be applicable to employees covered by the Parochial Employees' Retirement System of Louisiana.

Acts 1987, No. 903, §1; Acts 1991, No. 644, §1, eff. July 1, 1991; Redesignated from R.S. 17:593 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 843, §1, eff. July 8, 1992; Acts 1993, No. 362, §1, eff. June 3, 1993; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2004, No. 631, §1, eff. July 5, 2004; Acts 2014, No. 727, §§1, 2, eff. July 1, 2014.



RS 11:723.1 - Actuarial purchase of credit for certain service performed under contract

§723.1. Actuarial purchase of credit for certain service performed under contract

A. Notwithstanding any other provision of law to the contrary, any person who was a member of the system for at least fifteen years and who terminated his employment, but was subsequently retained on a contractual basis with the office of receiverships within the Louisiana Department of Insurance, shall be eligible to purchase credit for service performed during the existence of such contract.

B. Any purchase of credit pursuant to this Section shall be executed on or before December 31, 2005, and shall be in an amount sufficient to offset any liability to the system caused by such purchase, calculated in accordance with the provisions of R.S. 11:158(C).

Acts 2001, No. 457, §1; Acts 2003, No. 1117, §1, eff. July 2, 2003.



RS 11:724 - Teachers temporarily employed or partly compensated by state; denial of membership; refund to federal civil service employees

§724. Teachers temporarily employed or partly compensated by state; denial of membership; refund to federal civil service employees

A. The board of trustees may deny the right to become members to any class of teachers whose compensation is only partly paid by the state or who are serving on a temporary or other than per annum basis, and it may, also in its discretion, make optional with members in any such class their individual entrance into system.

B. The board of trustees, upon the application of a member who because of his employment is required to become a member of the United States Civil Service Retirement System, shall release from membership in this system said member and shall refund his accumulated contributions.

Redesignated from R.S. 17:595 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:725 - L.S.U. personnel; option to terminate membership and withdraw contributions

§725. L.S.U. personnel; option to terminate membership and withdraw contributions

A. Any member of this system who now or hereafter is employed at Louisiana State University and Agricultural and Mechanical College may cease to be a member of this system and withdraw therefrom his accumulated contributions; provided, however, that any person desiring to exercise the option herein granted shall notify the board of trustees of his desire to terminate membership in this system within one year after the date of his employment at Louisiana State University.

B. The board of trustees shall adopt rules and regulations to govern termination of membership and withdrawal of accumulated contributions as provided by this Section.

Added by Acts 1964, No. 196, §1. Amended by Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Redesignated from R.S. 17:595.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:726 - Termination of membership; withdrawal from service after five years; regular retirement

§726. Termination of membership; withdrawal from service after five years; regular retirement

A. Membership in this system shall cease when a member having less than twenty years of service under this system:

(1) Absents himself from service for more than five years in any period of six consecutive years.

(2) Withdraws his accumulated contributions.

(3) Retires.

(4) Dies.

B.(1) However, any member whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contributions in the system and, upon reaching age sixty, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contributions in the system and, upon reaching age sixty-two, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

Amended by Acts 1952, No. 236, §1; Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Redesignated from R.S. 17:596 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:727 - Reciprocity of credits

§727. Reciprocity of credits

The board of trustees may provide for reciprocity of credits between this system and any other state, parish or city retirement system of Louisiana supported partly or wholly by public funds.

Redesignated from R.S. 17:597 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:728 - Prior service credit

§728. Prior service credit

A. Any member of the Teachers' Retirement System of Louisiana may receive credit for service as a teacher, as the term "teacher" is defined in R.S. 11:701, and/or for service in any agency in Louisiana, provided he meets the requirements set forth below, and provided the application for such purchase is received by the Teachers' Retirement System of Louisiana prior to the date of retirement or the beginning date of the Deferred Retirement Option Plan participation and the purchase is finalized before the retirement or Deferred Retirement Option Plan participation date:

(1) Credit for teaching service canceled by the withdrawal of accumulated contributions by a member may be restored by the payment to the system of the amount withdrawn plus interest from the date withdrawn until paid.

(2) Service prior to the 1936-37 school year is considered prior service and credit as to teacher and/or for state service shall be allowed without cost to the member for such service.

(3) In order to purchase and receive credit for teaching service or other state service, or both, where such service is rendered subsequent to July 1, 1936, except for restoration of teaching service canceled by the withdrawal of accumulated contributions the purchase of such service credit shall be under the provisions of R.S. 11:158.

(4) Payments to be made under the provisions of this Section shall be made in a lump sum. Effective January 1, 2002, payment for service credit under this Section shall be allowed by a trustee-to-trustee transfer of funds from a Code Section 403(b) annuity or a Code Section 457 plan to the system; provided that no purchase of service credit under this Section shall be allowed by a trustee-to-trustee transfer of funds from a Code Section 403(b) annuity or a Code Section 457 plan to the pension after December 31, 2010.

(5) As used herein, interest means the interest at board-approved actuarial valuation rate.

B.(1)(a) Notwithstanding any other provisions of this Chapter or any other provision of law, any member of the system shall be eligible to obtain credit for teaching service rendered in the public school system of any other state or possession or territory of the United States if he satisfies all of the following criteria:

(i) He does not have credit in another public retirement system or fund for such teaching service.

(ii) The retirement system or fund he was in while employed as a teacher in another state or possession or territory of the United States certifies that the person no longer has any service credit in that system.

(b)(i) To obtain credit for the service set forth in Subparagraph (a) of this Paragraph, the member shall apply to the board of trustees of the system for such credit and shall furnish such detailed statement of all such service for which credit is being claimed as the board may require.

(ii) Additionally, there shall be paid to the system an amount calculated in accordance with the provisions of R.S. 11:158. Amounts paid to establish credit for teaching service in another state or possession or territory of the United States shall be credited to the member's account in the Annuity Savings Fund. Such amounts purchased shall be paid in one lump sum.

(2) The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any one year which shall be equivalent to one year of service, but in no case shall more than one year of service be credited for all service rendered in any one fiscal year.

C.(1)(a) Notwithstanding any other provision of this Chapter or of any other law to the contrary, any person who is a member of this system shall be eligible to obtain credit in this system for teaching service rendered in any charter school, nonpublic college or university in Louisiana, or state approved elementary or secondary nonpublic or parochial school in Louisiana.

(b)(i) To obtain credit for the service set forth in Subparagraph (a) of this Paragraph, the member shall, prior to the date of the member's application for retirement, submit an application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require.

(ii) In addition, if the member is eligible to retire at the time he establishes credit for such service, there shall be paid into the system an amount equal to the present value of the additional retirement benefit payable on account of his service in charter schools or nonpublic or parochial schools or colleges should he retire at the time credit for such service is established.

(iii) If the member is not eligible to retire at the time he establishes credit for service in charter schools or nonpublic or parochial schools or colleges, there shall be paid into the system an amount which, if invested at regular interest, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of his service in charter schools or nonpublic or parochial schools or colleges should the member continue until the earliest date he is eligible to retire.

(2)(a) In determining the present value of the additional benefit payable on account of service in charter schools or nonpublic or parochial schools or colleges and the amounts to be paid for credit for such service, regular interest, salary scales used to project future salary increases, and the tables of the system as adopted by the board of trustees shall be utilized.

(b) Amounts paid to establish credit for teaching service in charter schools or nonpublic or parochial schools or colleges shall be credited to the member's account in the Annuity Savings Fund. Such amounts shall be paid in one lump sum.

D. Repealed by Acts 1999, No. 47, §2, eff. July 1, 1999.

E. Notwithstanding any other provision of law to the contrary, any person who is a member of this system and who has rendered service as a member of a school board shall be eligible to obtain creditable service in this system for service rendered as a member of a school board, for which he does not have credit in this or any other public retirement system, excluding social security. In order to obtain such credit, the member shall make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, there shall be paid into the system a sum equal to the present value of the additional retirement benefit payable on account of his prior service should the member retire at the time credit for such service is established if he is eligible to retire at the time he establishes credit for the service, or an amount which, if invested at an interest rate as set by the board of trustees, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of his prior service should the member continue until the earliest date he is eligible to retire if he is not eligible to retire at the time he establishes credit for the service. Of this sum, the member shall pay an amount equal to the employee contributions which would have been paid during the period for which credit is claimed had this system been applicable to the service during the time for which credit is claimed, plus interest thereon, as set by the board of trustees, annually, from the date of service until paid, and the school board of which the member is a member may pay the difference. In the event that any school board opts to pay the difference between the present value of any additional retirement benefit payable and the amount to be paid by any member making such application as described above, the school board shall also pay the described amount for all persons who make similar application. If agreed to by the board of trustees, and under terms and conditions set by the board, the required payments may be paid in installments, but in any case, the payments shall be paid in full prior to the date of application for retirement.

F.(1) Notwithstanding any other provision of law to the contrary, any person who is a member of this system and who has taught the equivalent of kindergarten through high school classes at any United States dependent school shall be eligible to obtain credit in this system for such service rendered during that period, for which credit has not otherwise been given. In order to obtain this credit, the member shall make application therefor and furnish to the board of trustees a detailed statement of all service for which credit is claimed, in such form as the board may require. The board shall determine whether the facility at which such classes were taught is a United States dependent school.

(2)(a) If the member is eligible to retire at the time he establishes credit for such service, there shall be paid into the system an amount equal to the present value of the additional retirement benefit payable on account of the purchase of such service should he retire at the time credit for such service is established.

(b) If the member is not eligible to retire at the time he establishes credit for such service, there shall be paid into the system an amount which, if invested at regular interest, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of the purchase of such service should the member continue until the earliest date he is eligible to retire.

(3) In determining the present value of the additional benefit payable on account of the purchase of such service and the amounts to be paid for such service, regular interest, salary scales used to project future salary increases, and the tables of the system as adopted by the board of trustees shall be employed. Amounts paid to establish credit for such service shall be credited to the member's account in the Annuity Savings Fund. Such contributions shall be paid in one lump sum prior to the date of application for retirement.

Added by Acts 1954, No. 3, §1; Amended by Acts 1956, No. 224, §1; Acts 1958, No. 520, §1; Acts 1959, No. 116, §1; Acts 1960, No. 179, §1; Acts 1962, No. 242, §1; Acts 1963, No. 86, §1; Acts 1963, No. 88, §§1, 2; Acts 1964, No. 181, §1; Acts 1964, No. 328, §1; Acts 1964, No. 391, §1; Acts 1964, No. 394, §1; Acts 1965, No. 117, §1; Acts 1970, No. 493, §1; Acts 1971, No. 111, §1; Acts 1972, No. 525, §1; Acts 1972, No. 620, §1; Acts 1975, Ex. Sess., No. 3, §2, eff. June 1, 1975; Acts 1977, No. 743, §1; Acts 1983, No. 136, §1; Acts 1985, No. 956, §2, eff. July 23, 1985; Acts 1985, No. 676, §1; Acts 1987, No. 531, §1, eff. July 9, 1987; Redesignated from R.S. 17:600 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 371, §1; Acts 1993, No. 597, §1, eff. July 1, 1993; Acts 1997, No. 1202, §1, eff. July 1, 1997; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 1999, No. 47, §§1, 2, eff. July 1, 1999; Acts 2001, No. 1174, §1, eff. July 1, 2001; Acts 2003, No. 199, §1, eff. July 1, 2003; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2010, No. 999, §1; Acts 2012, No. 298, §1, eff. July 1, 2012.



RS 11:729 - Repealed by Acts 1999, No. 47, 2, eff. July 1, 1999.

§729. Repealed by Acts 1999, No. 47, §2, eff. July 1, 1999.



RS 11:730 - Transfer of credit and contributions

§730. Transfer of credit and contributions

A. Notwithstanding any other provision of law to the contrary, particularly R.S. 11:701, any person who was employed as a teacher's aide or teachers' aides classified as tutors during the period 1970 to 1975, by a parish school board and who is presently a contributing member of the Louisiana School Employees' Retirement System, and who has not withdrawn his employee contributions, shall be entitled to receive as creditable service in this system all of such service and shall be entitled to transfer to this system the employee and employer contributions standing to the account of the member in the Louisiana School Employees' Retirement System, plus interest, at the Louisiana School Employees' Retirement System board-approved actuarial valuation rate, compounded annually, on all contributions for each year of contribution until transferred.

B. The member shall make application to this system for the establishment of credit in this system for all such service. This system shall promptly make application to the Louisiana School Employees' Retirement System for the transfer of all such creditable service and contributions standing to the credit of the member, plus interest, and the Louisiana School Employees' Retirement System shall transfer all creditable service, contributions, and funds to this system.

C. If the amount transferred from the Louisiana School Employees' Retirement System is less than the employee and employer contributions which would have been required had the person been a member of the Teachers' Retirement System of Louisiana, plus interest at the Teachers' Retirement System of Louisiana board-approved actuarial valuation rate, compounded annually, the member shall be required to pay this difference in order to complete the transfer. Interest shall be calculated from the date of commencement of service until the date of transfer.

D. After the transfer of funds and payment of the interest due thereon, the member shall be prohibited from claiming credit for membership service in the Louisiana School Employees' Retirement System and shall be a contributing member of this system.

Acts 1984, No. 470, §1, eff. July 6, 1984; Acts 1991, No. 344, §1; Redesignated from R.S. 17:600.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 861, §1.



RS 11:731 - School nurses; transfer of credit and contributions

§731. School nurses; transfer of credit and contributions

A.(1) Notwithstanding any other provision of law to the contrary, any person who is employed as a school nurse by a city or parish school board and who is presently a contributing member of the Louisiana School Employees' Retirement System, and who has not withdrawn his employee contributions, shall be entitled to receive as creditable service in the Teachers' Retirement System of Louisiana all of such service and shall be entitled to transfer to the Teachers' Retirement System of Louisiana the employee and employer contributions standing to the account of the member in the Louisiana School Employees' Retirement System, plus interest, at the Louisiana School Employees' Retirement System board-approved actuarial valuation rate, compounded annually, on all contributions for each year of contribution until transferred.

(2) The member shall make application to the Teachers' Retirement System of Louisiana for the establishment of credit in the Teachers' Retirement System of Louisiana for all such service. The Teachers' Retirement System of Louisiana shall promptly make application to the Louisiana School Employees' Retirement System for the transfer of all such creditable service and contributions standing to the credit of the member, plus interest, and the Louisiana School Employees' Retirement System shall transfer all creditable service, contributions, and funds to the Teachers' Retirement System of Louisiana.

(3) If the amount transferred from the Louisiana School Employees' Retirement System is less than the employee and employer contributions which would have been required had the person been a member of the Teachers' Retirement System of Louisiana, plus interest at the Teachers' Retirement System of Louisiana board-approved actuarial valuation rate, compounded annually, the member shall be required to pay this difference in order to complete the transfer. Interest shall be calculated from the date of commencement of service until the date of transfer.

(4) After the transfer of funds and payment of the interest due thereon, the member shall be prohibited from claiming credit for membership service in the Louisiana School Employees' Retirement System and shall be a contributing member of the Teachers' Retirement System of Louisiana.

B. On or after September 11, 1982, all school nurses who are employed or become employed by a city or parish school board shall become members of the Teachers' Retirement System of Louisiana.

Added by Acts 1982, No. 662, §1; Acts 1991, No. 344, §1; Redesignated from R.S. 17:600.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 861, §1.



RS 11:732 - Prior purchase of military service credit

§732. Prior purchase of military service credit

The employer of any active, contributing member of the Teachers' Retirement System of Louisiana, who purchased up to four years of military service credit with the system under the provisions of Acts 1972, No. 526,* is hereby authorized to pay the employer's contribution plus any interest by reimbursing said employee for not more than the amount of the employer's contribution plus interest that the employee paid to the system to purchase such military service credit. In the event that the employer of a member decides to reimburse the member for payment by the member of the employer's contribution pursuant to this Section, then the employer shall reimburse all other members who make similar application.

Acts 1985, No. 721, §1, eff. July 16, 1985; Redesignated from R.S. 17:600.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{*NOTE: SEE ACTS 1982, NO. 769, §3 AND R.S. 11:153.}}



RS 11:733 - Transfers of out-of-state service

§733. Transfers of out-of-state service

A. Any member of this system who has service credit in a public retirement system of another state which was granted based on teaching service in that state in its public school system shall be allowed to transfer such regular service credit to this system in accordance with this Section.

B. The out-of-state public retirement system must agree and pay to this system all employee and employer contributions and other funds in its possession which are held for the member's account to this system.

C. In the event that the amount of funds transferred is less than the increase in the actuarial present value of benefits, computed using the actuarial assumptions used in the most recent actuarial valuation of this system, created by the transfer of the additional service credit, the member transferring the service credit, except as provided for herein, shall pay the difference.

D. In lieu of paying the difference the member may, at his option, but only at the time of the transfer of the funds, be granted an amount of service credit in this system which is based on the amount of funds actually received by this system for the transfer.

E. In order for such a transfer to be effective the system from which the funds are transferred must certify under oath that the member will no longer have any regular service credit remaining in that system.

Acts 1988, No. 807, §1; Redesignated from R.S. 17:600.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:734 - Teaching credit based on legislative service

§734. Teaching credit based on legislative service

Notwithstanding any other provision of law to the contrary, any member of the legislature who is not employed as a teacher but is a member of this system by virtue of having been so employed, may, at his option, contribute to the system the percentage set by R.S. 11:62(11)(c) of his legislative salary and expense allowance, plus the four percent that he contributes as a member of the legislature in accordance with R.S. 24:36. If he elects to so contribute, the house of the legislature of which he is a member shall contribute to the system a percentage of his legislative salary and expense allowance which is equal to the employer contribution rate for the Teachers' Retirement System. If he elects to so contribute, he shall receive credit in the system for one year of teaching service for each year of legislative service rendered. Upon the member paying the employee contributions to the system which he could have paid if this Section had been in effect, plus interest at the board-approved actuarial valuation rate thereon from the date of service until paid, the provisions of this Section shall be applicable with respect to legislative service rendered prior to October 1, 1976. If the member elects to contribute to such prior service, the appropriate house of the legislature shall contribute to the system the employer contributions which would have been paid if this Section had been in effect and the member had elected to contribute the employee contributions, plus interest at the board-approved actuarial valuation rate thereon from date of service until paid.

Added by Acts 1976, No. 601, §1; Redesignated from R.S. 17:601 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 597, §1, eff. July 1, 1993.



RS 11:735 - Contributions and benefits of legislators

§735. Contributions and benefits of legislators

A.(1) Notwithstanding the provisions of R.S. 24:36 or of any other laws to the contrary, which are, for purposes of this Section, superseded, but only insofar as they are in conflict herewith, any member of this system who is initially elected to the legislature after September 9, 1977, shall have the option, which once exercised shall be irrevocable, of contributing, while a member of the legislature, as the employee contribution to this system, the percentage set by R.S. 11:62(11)(c) plus the four percent that he contributes as a member of the legislature in accordance with R.S. 24:36 of any of the following:

(a) His salary as a teacher.

(b) His salary and expense allowance as a member of the legislature.

(c) His salary and expense allowance as a member of the legislature combined with such an amount of his teaching salary that makes his level of salary for which contributions are paid equal to the full amount of his salary that he would ordinarily receive for the full normal working year as a teacher.

(2) Upon retirement, he shall receive a retirement allowance equal to the sum of three and one-half percent of average final compensation for each year of legislative service, and a percentage determined in accordance with R.S. 11:768 of average final compensation for every other year for which he has credit in this system. For purposes of this Section, average final compensation shall mean the average annual earnable compensation on which employee contributions as above provided were made for any three years of service during which said earnable compensation was the highest. Benefits shall not exceed one hundred percent of average final compensation.

B. Any person covered by this Section on July 1, 1991, shall have until December 31, 1992, to change the previously selected contribution amount to any one of the contribution amounts provided in Paragraph (1) of Subsection A of this Section. Any change made pursuant to this Section shall be irrevocable after December 31, 1992. All employer contributions shall be paid based upon the salary which is attributable to each employer.

Added by Acts 1977, No. 743, §1; Redesignated from R.S. 17:601.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 212, §1, eff. July 1, 1992; Acts 1992, No. 518, §1, eff. July 1, 1992; Acts 1993, No. 597, §1, eff. July 1, 1993.



RS 11:736 - Restoration of credit for service previously cancelled by withdrawal of accumulated contributions; interest

§736. Restoration of credit for service previously cancelled by withdrawal of accumulated contributions; interest

Whenever any person is restored to membership and, under authority of R.S. 11:728 or any other provision of law, is permitted to repay contributions previously refunded on account of withdrawal from membership and thus to restore credit lost by reason of such refund of contributions, interest on the amount to be so repaid shall be charged and paid at the prevailing rate as determined by the board of trustees compounded annually.

Added by Acts 1971, No. 5, §2. Amended by Acts 1972, No. 16, §1; Redesignated from R.S. 17:601.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:737 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§737. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:738 - Regaining of membership by retirees

§738. Regaining of membership by retirees

A. Regardless of age, if a retiree of this system is engaged or hereafter engages in employment that otherwise would render him eligible for membership in this system, he may regain membership in this system at his option upon returning all retirement benefits received from this system, plus compound interest per annum at the board-approved actuarial valuation rate thereon from date of receipt until paid. In addition, he shall pay into the system an amount equal to the employee and employer contributions that would have been paid had he become a member at the commencement of the resumption of covered employment, plus compound interest per annum at the board-approved actuarial valuation rate thereon from date of service until paid.

B. Upon such regaining of membership, he shall receive service credit for all service rendered since becoming so reemployed and thereafter shall be subject to the same conditions as are other members of the system that are not in conflict herewith.

C. Upon regaining of membership, the member shall be required to remain in active service for at least six years before being eligible for a retirement benefit recomputation. If the member does not remain in active service as a contributing member for six years, the employee contributions he contributed since regaining membership, without interest thereon, shall be returned to him, and the original benefit he was receiving shall be resumed and shall include any applicable cost of living adjustment that he would have received.

Added by Acts 1983, No. 678, §1; Redesignated from R.S. 17:601.5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 597, §1, eff. July 1, 1993.



RS 11:739 - Purchase of creditable service; eligible rollovers

§739. Purchase of creditable service; eligible rollovers

A member may cause to be paid to this system an eligible rollover distribution from a qualified plan or conduit individual retirement account for the purpose of purchasing creditable service as authorized by this Chapter and the board of trustees, in the time and manner prescribed by the board of trustees.

Acts 1999, No. 40, §1, eff. July 1, 1999.



RS 11:751 - Rounding of service credit at the time of retirement

PART III. CREDITABLE SERVICE

§751. Rounding of service credit at the time of retirement

At the time of retirement or beginning participation in the Deferred Retirement Option Plan, any fractional part of a year of the member's total service credit shall be rounded to the closest one-tenth of a year but shall not exceed one hundred percent of a year.

Acts 1997, No. 105, §1, eff. July 1, 1997; Acts 1997, No. 1353, §1, eff. July 1, 1997; Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:752 - Conversion of sick leave to membership service

§752. Conversion of sick leave to membership service

A. When a member retires or dies while still a member and before retirement leaving a surviving spouse or dependent or both who are entitled to benefits under this Chapter his unused accumulated sick leave shall be added to his membership service. The additional membership service set forth in this Section shall not be included in the service on which average final compensation is determined.

B. For the purpose of determining the amount of unused sick leave to be added to the member's membership service only, the retirement system shall determine the amount of sick leave earned, but for retirement system purposes only, on the following basis. Nine-month employees earn ten days per year and ten-month employees earn eleven days per year. If the nine-month or ten-month employee works extra during the summer he will receive one day or a portion thereof for each month or portion thereof that he works. Eleven-month and twelve-month employees earn twelve days per year during the first three years, fifteen days per year for the next seven years, and eighteen days per year for each year over ten years. The system shall deduct the actual days of sick leave used by the member from the amount of sick leave earned for retirement purposes. Sick leave last earned shall be used first. The balance of unused sick leave for retirement purposes shall be added to his membership service on the basis of the conversion tables in Subsections C and D of this Section.

C. All unused sick leave credit days earned for membership service credit only under Subsection B of this Section on or before June 30, 1988, shall be converted to years based on the following table:

25

-

45

days

=

.25

year

46

-

90

days

=

.50

year

91

-

135

days

=

.75

year

136

-

180

days

=

1.00

year

181

-

225

days

=

1.25

years

226

-

270

days

=

1.50

years

271

-

315

days

=

1.75

years

316

-

360

days

=

2.00

years

361

-

405

days

=

2.25

years

406

-

450

days

=

2.50

years

451

-

495

days

=

2.75

years

496

-

540

days

=

3.00

years

541

-

585

days

=

3.25

years

586

-

630

days

=

3.50

years

631

-

675

days

=

3.75

years

676

-

720

days

=

4.00

years

D. All unused sick leave credit days earned for membership service credit only under Subsection B of this Section after June 30, 1988, less the number of days for which the employer pays upon the member's retirement, shall be converted to years based upon the following table for the member's type of employment at the time of retirement. Eleven-month and twelve-month employees in Subsection B of this Section shall receive twelve days per year during the first ten years of service and eighteen days per year for each year thereafter.

Nine

Ten

Eleven

Twelve

Months

Months

Months

Months

Accumulated

Accumulated

Accumulated

Accumulated

Credit

Sick Days

Sick Days

Sick Days

Sick Days

.1 year

10-18

11-20

12-22

13-24

.2 year

19-36

21-40

23-44

25-48

.3 year

37-54

41-60

45-66

49-72

.4 year

55-72

61-80

67-88

73-96

.5 year

73-90

81-100

89-110

97-120

.6 year

91-108

101-120

111-132

121-144

.7 year

109-126

121-140

133-154

145-168

.8 year

127-144

141-160

155-176

169-192

.9 year

145-162

161-180

177-198

193-216

1 year

163-180

181-200

199-220

217-240

E. All unused sick leave credit days earned under Subsections B and D of this Section which are convertible under Subsection D of this Section and which are earned after June 30, 1990, and which are in excess of an amount which would convert to one year of service credit may only be added to the member's membership service if purchased and paid as provided in this Subsection. In order to purchase the unused sick leave as service credit the member shall pay to the retirement system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of purchase. Any leave purchased under this Section cannot be used to attain eligibility for any benefits and cannot be used in the computation of average compensation. The employer institution, in its discretion, may pay not more than fifty percent of the purchase price. However, if it makes such a payment, it shall then make such payment, in the same percentage, with respect to all employees who make application.

Acts 1988, No. 717, §1; Acts 1990, No. 625, §1, eff. July 1, 1990; Redesignated from R.S. 17:623.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1353, §1, eff. July 1, 1997.



RS 11:753 - Student employment service credit

§753. Student employment service credit

A. No person shall receive credit in the Teachers' Retirement System of Louisiana for student aid or student employment in a college or university or for other part-time employment of a similar kind or nature. In all cases of doubt, the board of trustees shall determine whether service is creditable within the scope of this Section or within the definitions set forth in R.S. 11:701(22) and (23).

B. Notwithstanding any provision of law to the contrary, any person who is a member of the Teachers' Retirement System of Louisiana who on August 21, 1992, has creditable membership service of at least ten years in this system and who through an administrative error was improperly enrolled in the Teachers' Retirement System of Louisiana as a graduate assistant and who currently has such credit in the Teachers' Retirement System of Louisiana shall be allowed to keep such service credit in the system.

Added by Acts 1973, No. 157, §2; Redesignated from R.S. 17:623.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 290, §1.



RS 11:754 - Conversion of annual leave to membership service; payment

§754. Conversion of annual leave to membership service; payment

A. When a member retires, if he earned annual leave and it was accrued under established leave regulations and an attendance record has been maintained on the employee, he may purchase his unused accumulated annual leave for which he is not entitled to payment and shall receive one day of service credit for each eight hours of unused annual leave purchased. In order to purchase the unused annual leave as service credit he shall pay to the retirement system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of purchase. Any leave purchased under this Section cannot be used to attain eligibility for any benefits and cannot be used in the computation of average compensation. The employing agency, in its discretion, may pay not more than fifty percent of the purchase price. However, if it makes such a payment, it shall then make such payment, in the same percentage, with respect to all employees who make application.

B.(1) This Section shall apply to all members who are not employees of the state or a state agency and who are not covered by the provisions of R.S. 42:421.

(2) This Section shall also apply to all members who are employees of the state or a state agency who were not eligible for a service retirement on June 30, 1990, but only to unused annual leave earned after June 30, 1990. Annual leave last earned shall be first used.

Acts 1988, No. 14, §§1, 2; Acts 1990, No. 625, §1, eff. July 1, 1990; Redesignated from R.S. 17:623.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:755 - Service on sabbatical leave as active service

§755. Service on sabbatical leave as active service

A. Members of the system who are granted a sabbatical leave with pay by their employer shall have all of the rights and privileges pertaining to their membership in the retirement system as if they had remained in active service. Sabbatical leave shall count as active service for purposes of retirement and employee and employer contributions to the retirement system shall be continued.

B. However, a member shall not be allowed credit in the retirement system for more than one-half year of sabbatical leave for every three years of creditable service in the retirement system.

Acts 1989, No. 549, §1; Redesignated from R.S. 17:623.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:761 - Retirement benefits; application; eligibility requirements; effective date; cancellation; errors and omissions

PART IV. BENEFITS

SUBPART A. GENERAL PROVISIONS

§761. Retirement benefits; application; eligibility requirements; effective date; cancellation; errors and omissions

A.(1) Any person who became a member prior to July 1, 1999, may retire upon written application to the board of trustees, if at the time of application the member:

(a) Has attained the age of sixty years; and

(b) Has credit for five years of accredited service or has twenty years or more of creditable teaching service regardless of age.

(2)(a) Any person who became a member on or after July 1, 1999, may retire upon written request to the board of trustees, if the member:

(i) Has attained the age of sixty years and has credit for five years of accredited service; or

(ii) Has attained the age of fifty-five years and has credit for twenty-five or more years of accredited service; or

(iii) At any age with thirty or more years of accredited service.

(b) The accredited service referenced in Subparagraph (a) of this Paragraph shall not include unused accumulated sick leave and unused accumulated annual leave.

(3) Any person whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, and on or before June 30, 2015, may retire upon written application to the board of trustees, if at the time of application the member:

(a) Has attained the age of sixty years and has credit for five years of accredited service.

(b) Has twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a) of this Paragraph if he had continued in service to that age. Any member who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:786 or the Initial Lump-Sum Benefit option provided by R.S. 11:783.

(4) Any person whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, may retire upon written application to the board of trustees, if at the time of application the member:

(a) Has attained the age of sixty-two years and has credit for five years of accredited service.

(b) Has twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but any person retiring under this Subparagraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Subparagraph (a) of this Paragraph if he had continued in service to that age. Any member who elects to retire under the provisions of this Subparagraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:786 or the Initial Lump-Sum Benefit option provided by R.S. 11:783.

(5)(a) A properly executed application for retirement shall be considered as officially filed when received by the board of trustees of this system. Retirement benefits shall become effective as of the date a properly executed application for retirement is received by the board of trustees of this system or the day after the member terminates from teaching service, whichever is later.

(b) A member may cancel his application for retirement only prior to negotiating, cashing, or depositing any benefit check including an estimated benefit check.

B. Notwithstanding the provisions of Subsection A of this Section, in the event a member of this system files a properly executed application for regular retirement with his employer which is a reporting agency and thereafter terminates his employment with said employer and through error the application is not promptly sent to this retirement system, upon receipt of the application by this system the board of trustees is hereby authorized upon satisfactory proof to it, to pay the retirement benefit based on an effective date of retirement not more than ninety days prior to the actual receipt of the application for retirement in the office of the system, but in no event prior to the date of termination of employment.

Amended by Acts 1956, No. 5, §1; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1970, No. 28, §2; Acts 1970, No. 505, §1; Acts 1971, No. 5, §3; Acts 1978, No. 648, §3, eff. July 13, 1978; Acts 1980, No. 636, §1, eff. July 24, 1980; Acts 1986, No. 273, §1; Acts 1987, No. 47, §1; Redesignated from R.S. 17:631 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 981, §1, eff. July 1, 1997; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2001, No. 1174, §1, eff. July 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:762 - Survivor benefits

§762. Survivor benefits

A. Survivor benefits shall be due and payable by the system effective the first day of the next month following the death of the member, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

B.(1)(a) This Subparagraph shall apply to all benefits paid under this Subsection to a surviving spouse as the result of a death which occurred prior to July 1, 1997. A surviving spouse with a minor child or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C hereof, fifty percent of the benefit to which the member would have been entitled upon retirement at the age of sixty years had he continued in service to the age of sixty years without further change in compensation and using a factor of two and one-half percent regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(b) This Subparagraph shall apply to all benefits paid under this Subsection to a surviving spouse as the result of a death which occurred on or after July 1, 1997. A surviving spouse with a minor child or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using a factor of two and one-half percent regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of a new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) Whenever all surviving children cease to be eligible for benefits under Subsection C hereof, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D hereof.

C. For the benefit of the surviving minor children there shall be paid, for each minor child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to such children even where no spouse eligible for survivor benefits is present, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter. No surviving minor child shall receive more than one survivor's benefit at any one time. If two benefits are applicable, only the larger shall be paid.

D.(1) A surviving spouse without minor children shall be paid per month, for the remainder of his life, the Option 2 equivalent of the benefit amount based on years of service that the member had earned to the date of his death using the two and one-half percent benefit formula; or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of the new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Section. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

F. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, H, or I of this Section are payable.

G. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Said payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary or his estate.

H. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than what would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsection B and C of this Section.

I. If a member dies, even after retirement, eligible minor children shall receive the benefits under Subsection C of this Section.

J. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, except in those cases when a trust created under Louisiana law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust under the terms of the trust for addition to the trust property. In the event that the trust is contested by any party, the Teachers' Retirement System of Louisiana shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits.

Added by Acts 1956, No. 457, §§1, 3. Amended by Acts 1963, No. 133, §1; Acts 1965, No. 87, §1; Acts 1969, No. 81, §1; Acts 1970, No. 411, §1; Acts 1971, No. 5, §4; Acts 1974, No. 351, §1; Acts 1978, No. 648, §4, eff. July 13, 1978; Acts 1981, No. 234, §1; Acts 1983, No. 233, §1; Acts 1984, No. 449, §1; Redesignated from R.S. 17:631.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 721, §1, eff. July 1, 1993; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1997, No. 188, §1, eff. July 1, 1997; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 1999, No. 47, §1, eff. July 1, 1999; Acts 2001, No. 1172, §1, eff. March 1, 2002.

NOTE: See Acts 2001, No. 1172, §4, relative to effective date.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.



RS 11:763 - Payment of benefits to surviving children who are emancipated or over eighteen

§763. Payment of benefits to surviving children who are emancipated or over eighteen

The Teachers' Retirement System of Louisiana is hereby authorized in any case where the system is paying survivor benefits on behalf of surviving children based on Act No. 133 of the 1963 Regular Session of the Legislature as amended through Act No. 351 of the 1974 Regular Session of the Legislature, and said surviving child or children are emancipated or eighteen years of age or older, to pay the benefit or portion of the benefit which is for said surviving child or children directly to said child or children.

Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:764 - Extension of option exercise

§764. Extension of option exercise

Notwithstanding any other provision of the law to the contrary, any member of the State Teachers' Retirement System who failed to exercise by September 30, 1962 the option granted under the provisions of R.S. 17:631, as amended by Act 186 of the 1962 regular session of the legislature, to a member for his retirement benefits to be based additionally on salaries in excess of seven thousand five hundred dollars per annum, may exercise said option on or before September 30, 1971, by giving written notice to the board of trustees of the intention so to do and by payment of the employee's contribution of six percent, with interest, on all prior salary earned in excess of seven thousand five hundred dollars per annum, if the failure to exercise the option by September 30, 1962 was by reason of lack of knowledge of said option and such lack of knowledge is evidenced by the fact that there is no record in the files of the system of a reply from the member to the option statement mailed by the system to all members. The employers of members who are entitled to and who exercise the option provided in this Section shall pay to the system on or before December 31, 1971, the employer's contribution on all prior salary in excess of seven thousand five hundred dollars per annum for the period.

Added by Acts 1971, No. 117, §1; Redesignated from R.S. 17:631.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:765 - Withdrawal from service after five years; retirement at age sixty

§765. Withdrawal from service after five years; retirement at age sixty

A.(1) Any member whose first employment making him eligible for service in one of the state systems occurred on or before June 30, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contributions in the system and, upon reaching age sixty, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

(2) Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has credit for five or more years of service may withdraw from service and elect to leave his accumulated contribution in the system and, upon reaching age sixty-two, he shall receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

B.(1) The retirement allowance under this Section shall be due and payable by the system effective the first day of the month following the attainment of the age required pursuant to Subsection A of this Section, but shall not be paid until a written application for retirement is executed and filed with the system.

(2) Any member who withdraws from service and elects to take advantage of this Section shall be provided a written commitment by the system concerning his future retirement rights.

C. This Section shall become effective September 12, 1980, and shall not be retroactive and shall not apply to any other type of retirement.

Added by Acts 1976, No. 613, §2. Amended by Acts 1980, No. 221, §1; Redesignated from R.S. 17:632 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:766 - Part-time employees; creditable service; benefit eligibility; computation of benefits

§766. Part-time employees; creditable service; benefit eligibility; computation of benefits

A. Any member of the Teachers' Retirement System of Louisiana who is employed on a part-time basis shall, with respect to such part-time employment, be governed by the provisions of this Section.

B. For purposes of acquiring eligibility for regular retirement, disability retirement and survivor's benefits only, a part-time employee shall count every year in which he works on a part-time basis for the full normal working year as a full year of retirement credit but for eligibility purposes only.

C. In the computation of part-time service a member shall receive credit based upon the ratio of his actual earnings during the fiscal year to the earnings he would have received had he been employed in the same position on a full-time basis for the full normal working year.

D. Average compensation for part-time employees who do not use thirty-six months of full-time employment for average compensation purposes shall be based on the earnings the part-time employee would have received had he been employed on a full-time basis. However, any member who has more than one-half of his computed service credit by virtue of part-time employment shall have his average compensation limited to his average compensation as a part-time employee and shall not be allowed to use any compensation as a full-time employee in the computation of his average compensation.

Added by Acts 1983, No. 677, §1; Redesignated from R.S. 17:633 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:767 - Repealed by Acts 1995, No. 592, 2, eff. July 1, 1995.

§767. Repealed by Acts 1995, No. 592, §2, eff. July 1, 1995.



RS 11:768 - Retirement allowances

§768. Retirement allowances

A.(1) Upon service retirement, a person who became a member prior to July 1, 1999, who retires on or after July 1, 1997, shall receive an annual benefit which provides a total allowance equal to two percent of his average earnable compensation multiplied by the number of years of creditable service, plus the sum of three hundred dollars. The referenced additional sum of three hundred dollars shall only be applicable with respect to persons becoming members prior to July 1, 1986.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any member who retires on or after July 1, 1997, who became a member prior to July 1, 1999, and who has attained the age of sixty-five years and has credit for at least twenty years of creditable service, exclusive of unused accumulated sick leave, unused accumulated annual leave, and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, or who has attained the age of fifty-five years and has credit for at least twenty-five years of creditable service, exclusive of unused accumulated sick leave and unused accumulated annual leave, or who has credit for at least thirty years of creditable service at any age, exclusive of unused accumulated sick leave and unused accumulated annual leave, shall receive an annual benefit which provides an allowance equal to two and one-half percent of his average earnable compensation, multiplied by the number of years of creditable service, plus a sum of three hundred dollars. The referenced additional sum of three hundred dollars shall be applicable only with respect to persons becoming members prior to July 1, 1986.

B.(1) Upon service retirement, a person who became a member on or after July 1, 1999, shall receive an annual benefit which provides a total allowance equal to two and one-half percent of his average earnable compensation multiplied by the number of years of creditable service.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, any person who became a member on or after July 1, 1999, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, having twenty years of service credit, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but who is less than sixty years of age, may retire but he shall have his maximum benefit inclusive of military service credit and allowable unused annual and sick leave actuarially reduced from the earlier of the following:

(a) The date he would reach sixty years of age.

(b) The earliest age that he would first become eligible for a retirement benefit as provided in Paragraph (A)(2) of this Section, if he had continued in service to that age and without regard to the date he became a member.

C. The benefits provided in this Section shall not exceed one hundred percent of the retired member's average earnable compensation.

D.(1) Notwithstanding the provisions of R.S. 11:701(5) and (9) and except as provided in Paragraphs (2) and (3) of this Subsection, average earnable compensation shall not include compensation received pursuant to R.S. 17:3601 et seq.

(2) With respect to each member of this system who has successfully completed at least three years of one program as defined in R.S. 17:3602(5), average earnable compensation shall specifically include compensation received pursuant to R.S. 17:3601 et seq. as follows: if the member has completed at least three years, sixty percent of such earnings shall be included; after completion of four years, the factor shall be eighty percent; and after completion of five years, the factor shall be one hundred percent; however, if the member has completed at least two years and subsequently acquires a disability, he shall receive forty percent of such earnings, and if the member has completed at least one year and subsequently acquires a disability, he shall receive twenty percent of such earnings. The provisions of this Paragraph shall be retroactive to May 1, 1983. Any person who has retired from this system shall be entitled to have his benefits recomputed pursuant to the provisions of this Paragraph; however, in order to include compensation received pursuant to R.S. 17:3601 et seq. in average compensation for computation of disability retirement purposes only or for recomputation of such, all employee and employer contributions on such earnings shall be paid to the system.

(3) With respect to each member of this system who successfully completes the educational requirements for the fifth year of his program as defined in R.S. 17:3602(5), average earnable compensation shall specifically include all compensation received pursuant to R.S. 17:3601 et seq. but only if the member pays the employee and employer contributions that would have been paid if he had continued to work for the entire fifth year of his program plus he shall pay a percentage of interest on the contributions for each month prior to the end of the fifth year of his program. The interest plus any other amount shall be determined by the actuary for the system and shall be computed to preclude any actuarial cost to the system. The amount to be paid by the member shall also be approved by the legislative auditor.

Amended by Acts 1959, No. 54, §3; Acts 1962, No. 186, §1; Acts 1962, No. 390, §1; Acts 1963, No. 104, §1; Acts 1963, No. 122, §1; Acts 1964, No. 70, §1; Acts 1964, No. 322, §1; Acts 1965, No. 6, §1; Acts 1966, No. 51, §1; Acts 1969, No. 104, §1; Acts 1970, No. 28, §3; Acts 1971, No. 5, §5; Acts 1975, Ex.Sess., No. 3, §1, eff. June 1, 1975; Acts 1975, No. 809, §1; Acts 1981, No. 935, §1, eff. July 1, 1981; Acts, 1983, No. 606, §1; Acts 1984, No. 833, §1; Acts 1985, No. 713, §1; Acts 1986, No. 608, §1, eff. July 1, 1986; Redesignated from R.S. 17:635 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 981, §1, eff. July 1, 1997; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:769 - Payment of employee's accumulated contributions guaranteed

§769. Payment of employee's accumulated contributions guaranteed

In no case shall the system pay total benefits of an amount less than the total of the employee's accumulated contributions. Where the sum of the regular benefits, Deferred Retirement Option Plan payments, and survivor benefits is less than the employee's total contributions, the difference shall be paid to the estate of the deceased member.

Acts 2004, No. 747, §1, eff. July 6, 2004.



RS 11:770 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§770. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:771 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§771. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:772 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§772. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:773 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§773. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:774 - Repealed by Acts 1999, No. 402, 2, eff. July 1, 1999.

§774. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:775 - Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.

§775. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:776 - Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.

§776. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:777 - Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.

§777. Repealed by Acts 1999, No. 402, §2, eff. July 1, 1999.



RS 11:778 - Disability retirement

§778. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board.

C. Upon the application of a member in service or of his employer, any member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, and who has five or more years of creditable service may be retired by the board of trustees, not less than thirty nor more than ninety days following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of the duties currently being performed, that the incapacity is likely to be total and permanent, and that the member should be retired. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall be eligible for disability benefits if he has ten or more years of creditable service.

D. Disability retirees whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, and who had at least fifteen years of service prior to being certified as having a disability and who have been receiving disability benefits for at least ten years and who have attained at least age fifty shall be eligible to convert from disability benefits to regular retirement benefits, provided that any such retiree's regular retirement benefits shall be based on the number of years actually credited to the member's account, and provided that such conversion does not produce a benefit that creates an actuarial cost to the system.

E. Notwithstanding the provisions of Section 2 of Act No. 572 of the 1995 Regular Session, any member who received an estimate of disability benefits from the system during the period between August 1, 1995 and August 31, 1995, both inclusive, and who applied for such benefits on June 21, 1996, shall be paid benefits based on the estimate received from the system, and the disability benefits shall be recalculated according to R.S. 11:779 as that provision existed on June 30, 1995.

Amended by Acts 1978, No. 648, §5, eff. July 13, 1978; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Redesignated from R.S. 17:637 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 678, §1, eff. June 25, 2001; Acts 2001, No. 794, §1, eff. June 26, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:779 - Allowance on disability retirement; members hired on or before December 31, 2010

§779. Allowance on disability retirement; members hired on or before December 31, 2010

A. The provisions of this Section shall apply to members whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010.

B.(1) Upon retirement for disability, a member shall receive a disability retirement allowance equal to two and one-half percent of his average compensation multiplied by his years of creditable service, but not more than fifty percent of his average compensation. In no event shall such disability retirement allowance be less than the lesser of forty percent of the state minimum salary for a beginning teacher with a bachelor's degree, or seventy-five percent of his average compensation. Such retiree shall not be allowed an optional allowance.

(2) In addition to the benefit provided by Paragraph (1) of this Subsection, if a disability retiree has a minor child, the disability retiree shall be paid an added benefit equal to fifty percent of his disability benefit for so long as he has a minor child, provided that the total benefit payable to the disability retiree does not exceed seventy-five percent of his average compensation.

C.(1) If a disability retiree dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years before the death of the disability retiree and there are no minor children or there are minor children who are the children of both the disability retiree and the surviving spouse, the surviving spouse shall receive a survivor's benefit equal to seventy-five percent of the benefit being received by the disability retiree at the time of his death, and no benefits shall be paid under R.S. 11:762.

(2) If a disability retiree dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years before the death of the disability retiree and there are surviving minor children of the deceased disability retiree who are not the children of the surviving spouse, the surviving spouse shall receive a survivor's benefit equal to thirty-seven and one-half percent of the benefit being received by the disability retiree at the time of his death. Benefits equal to a total of thirty-seven and one-half percent of the benefit being received by the disability retiree at the time of his death shall be divided equally among the minor children who are not the children of the surviving spouse for the duration of their minority, and no benefits shall be paid under R.S. 11:762. When there are no longer any minor children of the deceased disability retiree who are not the children of the surviving spouse, the spousal benefit shall revert to seventy-five percent of the benefit being received by the disability retiree at the time of his death.

(3) If a disability retiree dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years before the death of the disability retiree and there are minor children of the deceased disability retiree who are not the children of the surviving spouse and also minor children of both the deceased disability retiree and the surviving spouse, the surviving spouse shall receive a survivor's benefit equal to fifty percent of the benefit being received by the disability retiree at the time of his death, and the minor children of the deceased disability retiree who are not the children of the surviving spouse shall receive and divide equally twenty-five percent of the benefit being received by the disability retiree at the time of his death for the duration of their minority, and no benefits shall be paid under R.S. 11:762. When there are no longer minor children of the deceased disability retiree who are not the children of the surviving spouse, the spousal benefit shall revert to seventy-five percent of the benefit being received by the disability retiree at the time of his death.

(4) If a disability retiree dies and does not leave a surviving spouse, or the surviving spouse dies after the death of the disability retiree, and there is a minor child or children of the disability retiree, the minor child or children shall be entitled to a total benefit equal to fifty percent of the benefit being received by the disability retiree at the time of his death for so long as there is a minor child, and no benefits shall be paid under R.S. 11:762.

D. A disability retiree, upon attainment of the earliest age that he would have become eligible for a retirement benefit, if he had continued in service without further change in compensation, shall become a regular retiree using only his years of creditable service; however, his maximum benefit shall not be less than his disability benefit as provided by Paragraph (B)(1) of this Section and shall not include the benefit provided by Paragraph (B)(2) of this Section. The benefit provided by Paragraph (B)(2) of this Section shall continue, but only be paid to the retiree and only for so long as the retiree has a minor child. The years that he is on disability retirement shall not be used in the computation of his regular retirement benefit. If a member dies after converting from disability retiree to regular retiree and leaves a minor child or children, the applicable benefits provided by Paragraph (B)(2) of this Section shall be paid on behalf of the minor child or children, and no benefits shall be paid under R.S. 11:762 and 783(B).

Amended by Acts 1962, No. 186, §1; Acts 1978, No. 648, §5, eff. July 13, 1978; Acts 1978, No. 727, §3, eff. Jan. 1, 1978. Acts 1984, No. 449, §1; Acts 1986, No. 266, §1; Acts 1987, No. 723, §1; Acts 1988, No. 975, §1, eff. Jan. 1, 1989; Redesignated from R.S. 17:638 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 572, §1, eff. July 1, 1995; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 2003, No. 689, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:779.1 - Allowance on disability retirement; members hired on or after January 1, 2011

§779.1. Allowance on disability retirement; members hired on or after January 1, 2011

Any member whose first employment making him eligible for membership in one of the state systems occurred began on or after January 1, 2011, shall receive a maximum disability retirement benefit which shall be equivalent to the regular retirement formula without reduction by reason of age. Selection of a retirement option shall be made when application for disability is filed. If the disability retiree dies, the option selected upon disability retirement shall be applied to his disability retirement benefit.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:780 - Reexamination of disability retirees; modification of benefits; restoration to active service

§780. Reexamination of disability retirees; modification of benefits; restoration to active service

A. Once each year during the first five years following any retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees shall require any disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, who has not yet attained the age of sixty years and any disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has not yet attained the age of sixty-two to undergo a medical examination at the retiree's expense, to be made at the place of residence of the retiree or other place mutually agreed upon, by a physician or physicians designated by the board of trustees. The periodic reexaminations may be discontinued upon advice of the medical board that the retiree's condition is either terminal or that chances of recovery are highly improbable. If any such disability retiree refuses to submit to at least one medical examination in any such year by a physician or physicians designated by the board of trustees, his allowance may be discontinued until his withdrawal of such refusal; but if his refusal continues for one year, all of his rights in and to his pension may be revoked by the board of trustees.

B. Every disability retiree except a disability retiree who had no earnings and is determined by the Teachers' Retirement System of Louisiana to be incapacitated or who is residing in a nursing home shall submit to the board of trustees by May first of every year, a notarized annual earnings statement detailing his earned income from employment in the previous tax year. Should a retiree refuse to submit such an earnings statement by May first, his allowance may be discontinued without retroactive reimbursement, until the statement is filed. Should his refusal continue for the remainder of the calendar year, all his rights in and to his disability pension may be revoked by the board of trustees.

C.(1) Notwithstanding the provisions of R.S. 11:221, if the medical board reports and certifies to the board of trustees that a disability retiree is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and if the board of trustees concurs in this report, then, except as provided in either Paragraph (2) or (3) of this Subsection, the amount of his pension shall be reduced to an amount which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. If his earning capacity is later changed, the amount of his pension may be further modified; however, the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the retiree together with his annuity, equals the amount of his average final compensation.

(2)(a) The pay which is used to reduce benefits pursuant to Paragraph (1) of this Subsection shall not include the amount equal to the difference between the retiree's total annual benefit and the poverty threshold for a family unit of one person under age sixty-five as determined by the United States Bureau of the Census for the year in which such pay is earned.

(b) Any disability retiree who is engaged in a gainful occupation shall provide such information or documentation as may be requested by the system to implement the provisions of this Paragraph.

(3)(a) If, pursuant to the provisions of this Subsection, the board of trustees reduces the pension of any disability retiree of this system who retired pursuant to a reciprocal agreement between this system and any other state or statewide public retirement system, the reduction shall be subject to Subparagraph (b) of this Paragraph, provided the retiree satisfies all of the following provisions of this Subparagraph:

(i) The vocational rehabilitation program within the Department of Children and Family Services furnishes the retiree with durable medical equipment for use, subject to a requirement that the retiree be engaged in a gainful occupation for at least twenty hours per week.

(ii) The retiree furnishes any documentation as may be requested by the Teachers' Retirement System of Louisiana.

(b) Any income earned while working the twenty hours required by the vocational rehabilitation program in order to use such durable medical equipment shall not be included in the pay which is used to implement Paragraph (1) of this Subsection. Any income which is derived from the same employment, but which is derived from work in excess of the twenty hours required in relation to such equipment shall be included for purposes of implementing Paragraph (1) of this Subsection.

D. For the purposes of this Section, there shall be an annual cost-of-living adjustment to the average final compensation figure used in the modification computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding calendar year.

E. If any disability retiree is restored to active service, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the current rate in effect at the time he is restored to service, and if he contributes for at least three years, the period of time on disability shall be counted as accredited service for purposes of establishing retirement eligibility, but not for computation of benefits. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member.

Amended by Acts 1968, Ex.Sess., No. 37, §1; Acts 1972, No. 730, §1; Acts 1976, No. 613, §1; Acts 1978, No. 648, §5, eff. July 13, 1978; Acts 1986, No. 267, §1; Redesignated from R.S. 17:639 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 718, §1, eff. July 1, 1993; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1997, No. 812, §1, eff. July 1, 1997; Acts 2000, 1st Ex. Sess., No. 94, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 115, §1, eff. July 1, 2000; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:780.1 - Employment; termination of benefits

§780.1. Employment; termination of benefits

If a disability retiree from the Teachers' Retirement System of Louisiana becomes employed in any employment in the field of education, whether public or private, his disability benefit shall terminate.

Acts 1992, No. 552, §1, eff. July 1, 1992.



RS 11:781 - Refund of contributions

§781. Refund of contributions

A.(1) If a member ceases to be a teacher prior to participation in the Deferred Retirement Option Plan, except by death or retirement, under the provisions of this Chapter or as provided in R.S. 11:765 and 766, he shall be paid the total amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund, after proper request and certification, plus any accrued interest thereon as of June 30, 1971; however, if such member is a member of the legislature, he shall be paid the total amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund, after proper request and certification, but he shall receive no interest thereon.

(2) No interest will be credited to any individual accounts after August 30, 1986.

(3)(a) The accumulated contributions of a member whose death occurs prior to retirement or participation in the Deferred Retirement Option Plan shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary or to his succession if there is no designated beneficiary, but only if no survivor's benefits are payable.

(b) The payment and acceptance of any such refund to a member of the retirement system who has withdrawn from service, or the payment and acceptance of any such refund to the member's designated beneficiary, if any, or the succession of a deceased member shall discharge all obligations of the retirement system on account of any creditable service rendered by the member prior to payment of the refund, and shall constitute a release of all accrued rights of every kind and nature against the retirement system.

(c) No application for payment or refund of contributions by any person who has withdrawn from active service shall be certified by the employer until ninety days after resignation or termination, and no payment shall be made until ninety days after the effective date of termination or resignation.

B. Any member whose employment is terminated as a teacher as defined in R.S. 11:701(33), and who, due to such termination, applies to withdraw the accumulated contributions standing to his account, shall not be entitled to receive a refund of said funds if he has been employed again by an employer as a teacher defined in R.S. 11:701(33) prior to the processing of his refund request by the retirement system. Such a member shall be considered as being an active member of the retirement system and shall not be entitled to withdraw his accumulated contributions.

C. In conformity with Section 401(a)(8) of the Internal Revenue Code, any forfeitures of benefits by members or former members of the plan shall not be used to pay benefit increases. However, such forfeitures may be used to reduce employer contributions.

Amended by Acts 1956, No. 457, §2; Acts 1971, No. 5, §5; Acts 1978, No. 648, §7, eff. July 13, 1978; Acts 1986, No. 275, §1; Redesignated from R.S. 17:640 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1999, No. 47, §1, eff. July 1, 1999; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:782 - Refund of contributions to members out of service for five years

§782. Refund of contributions to members out of service for five years

Whenever a member has been out of service for five years without having applied for a refund of contributions, the retirement system shall transmit to him by certified mail, return receipt requested, to his last known address, a notification of his rights with respect to the refund of contributions. If the retirement system does not receive any response to the notification within ninety days of mailing, the contributions to which the member is entitled shall be placed to the credit of the pension accumulation fund. Upon a valid request for a refund of contributions, such refund will be made from the pension accumulation fund.

Added by Acts 1980, No. 175, §1; Redesignated from R.S. 17:640.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:783 - Selection of option for method of payment after death of member

§783. Selection of option for method of payment after death of member

A.(1) No optional election shall be effective when a retiree or participant in the Deferred Retirement Option Plan dies within thirty days after the effective date of retirement or the effective date of participation in the Deferred Retirement Option Plan, and such a retiree or participant in the Deferred Retirement Option Plan shall be considered as an active member at the time of death.

(2) Upon retirement or participation in the Deferred Retirement Option Plan any member may make an election which is irrevocable after the effective date of retirement or the effective date of participation in the Deferred Retirement Option Plan to receive his benefit in a retirement allowance payable throughout life, or he may make an election which is irrevocable after the effective date of retirement or the effective date of participation in the Deferred Retirement Option Plan to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

Option 1. If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his succession or to any person he shall designate in a written instrument acknowledged and filed with the board of trustees.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made; or

Option 2A. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made; or

Option 3A. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary.

Option 4. Upon his death, some other benefit which shall not exceed the Option 2 benefit amount, designated by him at the time the election is made, shall be paid throughout the life of and to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided such other benefit, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees; or

Option 4A. Upon his death, some other benefit which shall not exceed the Option 2 benefit amount, designated by him at the time the election is made shall be paid throughout the life of and to a natural person he shall irrevocably designate in a written instrument acknowledged and filed with the board of trustees at the time the election is made, provided such other benefit, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary.

(3) Initial Lump-Sum Benefit. (a) If a member has not participated in the Deferred Retirement Option Plan provided by the provisions of this Chapter, he shall be eligible to select an initial lump-sum benefit. The initial lump-sum benefit shall be available to any member of the system whose first employment making him eligible for membership in one of the state retirement systems occurred on or before December 31, 2010, and who has thirty years of creditable service, or is at least age fifty-five and has twenty-five years of creditable service, or is at least age sixty and has ten years of creditable service. Any member of the system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after January 1, 2011, and on or before June 30, 2015, may select the initial lump-sum benefit if he is at least age sixty and has five years of service. Any member of the system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after July 1, 2015, may select the initial lump-sum benefit if he is at least age sixty-two and has five years of service. If the maximum benefit, Option 2, 2A, 3, 3A, 4, or 4A above is chosen, then the member may further elect to receive a reduced retirement allowance plus an initial benefit. The creditable service referenced in this Paragraph shall not include unused accumulated sick leave and unused accumulated annual leave.

(b) The initial benefit, together with the reduced retirement allowance, shall be certified by the actuary to be actuarially equivalent to the member's maximum or optional retirement allowance and shall be approved by the board of trustees.

(c) The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to the member's maximum monthly retirement allowance times thirty-six and shall, at the option of the member, be paid in accordance with plan provisions under R.S. 11:788, or as a lump-sum payment.

(d) The amount of the initial benefit shall be placed in an account in accordance with R.S. 11:788 and interest will be paid on any balance in the account in accordance with R.S. 11:788.

(e) Cost-of-living adjustments or permanent benefit increases granted by the board of trustees to retirees who select this Initial Lump-Sum Benefit shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary/survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump-sum or paid pursuant to R.S. 11:789(A)(1).

(f) Repealed by Acts 2003, No. 193, § 2, eff. July 1, 2003.

(4) Annual Cost-of-Living Adjustment Option. In addition to any of the above options, upon application for retirement or participation in the Deferred Retirement Option Plan, any member may make an election, which is irrevocable after the effective date of retirement or the beginning date of participation in the Deferred Retirement Option Plan, to receive an actuarially reduced retirement allowance plus an annual two and one-half percent cost-of-living adjustment pursuant to R.S. 11:247.

B. Provided further, that if the beneficiary of the retiree is not the spouse of said retiree and the retiree dies with an eligible surviving minor child or children, the selection of the optional beneficiary shall be void and the minor child or children shall receive the benefits under Subsection C of R.S. 11:762.

C. Whenever a retiree who has selected Option 4 or 4A dies, the specific benefit payable to his beneficiary shall immediately be increased by the total percentage that the retiree's benefits have been increased by all of the cost-of-living adjustments or permanent benefit increases received by the retiree.

D.(1)(a) If Option 2, 2A, 3, 3A, 4, or 4A of Subsection A of this Section was selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked.

(b)(i) A retiree covered by Subparagraph (a) of this Paragraph shall be considered as retired under the maximum benefit, subject to the reduction set forth in this Subsection, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary.

(ii) The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living adjustments or permanent benefit increases granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit.

(iii) The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to calculate any change in the retiree's benefits made pursuant to the provisions of this Paragraph.

(2) The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative to the provisions of this Subsection which has any adverse effect upon the system.

(3) It shall be the responsibility of the retiree to notify the system of the occurrence of the circumstances set forth in Subparagraph (1)(a) of this Subsection, and to present satisfactory evidence of same, and to request any applicable recomputation of benefits.

(4) Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

E. If an option of Subsection A hereof was selected, and the retiree's spouse was designated as the beneficiary, and the retiree's benefit was further actuarially reduced to allow the retiree's benefit to be increased in the event that the spouse predeceased the retiree, and the marriage between the retiree and the beneficiary is invalid, the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit. The retiree shall be required to contractually hold the system harmless in the event that the former beneficiary ever successfully asserts a property right in the pension benefit or rights which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits. Subject to appropriate actuarial reduction of benefits, the retiree may, at the time of application for recomputation, also designate a new beneficiary.

F. Any adjustments to benefits for cost-of-living adjustments or permanent benefit increases made by formal action of the board of trustees in accordance with Subsection C of this Section shall be considered amendments to the provisions of the retirement system. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

G.(1)(a) Notwithstanding any other provision of law to the contrary, if Option 2, 2A, 3, 3A, 4, 4A, or the Initial Lump-Sum Benefit of Subsection A of this Section was selected, and the retiree's designated beneficiary, who is not the spouse of the retiree, is officially certified as having a permanent disability by the State Medical Disability Board, the originally selected option shall be considered revoked.

(b)(i) A retiree covered by the provisions of Subparagraph (a) of this Paragraph shall be considered as retired under the maximum benefit, subject to reduction as set forth in this Subsection, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary.

(ii) The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living adjustment or permanent benefit increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit.

(iii) The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to calculate any change in the retiree's benefits made pursuant to the provisions of this Paragraph and those reasonable expenses incurred under the provisions of this Section by the State Medical Disability Board.

(2) It shall be the responsibility of the retiree to notify the system of the occurrence of the circumstances set forth in Subparagraph (1)(a) of this Subsection, and to present satisfactory evidence of same, and to request the recomputation of benefits.

(3) Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

H. If a retiree or a participant in the Deferred Retirement Option Plan dies more than thirty days after the effective date of retirement or more than thirty days after his effective date of participation in the Deferred Retirement Option Plan, but before the retirement system has received his Affidavit of Retirement Plan Election and leaves a surviving spouse, he shall be retired under Option 2 of Subsection A of this Section as of his effective date of retirement and the surviving spouse shall be paid Option 2 beneficiary benefits; however, if he does not leave a surviving spouse but does leave an eligible surviving minor child or children, only the benefits provided under R.S. 11:762(C) shall be payable; and provided that if he does not leave a surviving spouse, he shall be retired under Option 1 of Subsection A of this Section as of his effective date of retirement and his latest named beneficiary including any beneficiary named on his retirement application received by the retirement system shall be paid the Option 1 beneficiary benefit. Any benefits owed to a retiree who participated in the Deferred Retirement Option Plan shall be paid to his plan account and any benefit owed to a retiree who was not participating in the Deferred Retirement Option Plan shall be paid to his estate.

I.(1)(a) Notwithstanding any other provision of law to the contrary, if Option 2, 2A, 3, 3A, 4, 4A, or the Initial Lump-Sum Benefit of Subsection A of this Section was selected, and the retiree's designated beneficiary, who is not the spouse of the retiree, is officially certified as having an intellectual disability by the State Medical Disability Board, the originally selected option shall be considered revoked if such selection or receipt of benefits would cause the designated beneficiary to become ineligible for federal benefits of greater value.

(b)(i) A retiree covered by the provisions of Subparagraph (a) of this Paragraph shall be considered as retired under the maximum benefit, subject to reduction as set forth in this Subsection, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary.

(ii) The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living adjustment or permanent benefit increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit.

(iii) The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable costs incurred by the system to calculate any change in the retiree's benefits made pursuant to the provisions of this Paragraph and those reasonable expenses incurred under the provisions of this Section by the State Medical Disability Board.

(2) It shall be the responsibility of the retiree to notify the system of the occurrence of the circumstances set forth in Subparagraph (1)(a) of this Subsection, and to present satisfactory evidence of same, and to request the recomputation of benefits.

(3) Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

J. Repealed by Acts 2001, No. 1174, § 3, eff. July 1, 2001.

K.(1) If both an optional benefit under Subsection A of this Section and a survivor benefit under R.S. 11:762(C) and/or (I) are applicable, only the larger benefit shall be owed and paid. Notwithstanding any other provision of law to the contrary, if one of the Options 2 through 4A of Subsection A of this Section was selected, and the retiree's designated beneficiary is not the spouse of the retiree, and the child has a total and permanent disability and the mental or physical incapacity is certified by the State Medical Disability Board, the optional benefit, when it becomes payable, shall be paid to the person having legal custody of the property of the child.

(2) However, in those cases when a trust has been created under Louisiana law by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide, and the system has been provided with a certified copy of the trust document, then the optional benefit shall be paid to the trust under the terms of the trust for addition to the trust property. In the event that the trust is contested by any party, the Teachers' Retirement System of Louisiana shall withhold all optional benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the optional benefit. Any payments made to an optional beneficiary or trust shall constitute a release of all accrued rights of every kind and nature against the retirement system, including but not limited to any rights of a spouse or former spouse, or an heir or legatee of a spouse or former spouse.

Acts 1990, No. 1059, §1, eff. July 1, 1990. Acts 1991, No. 356, §1, eff. July 1, 1991; Acts 1991, No. 404, §1, eff. Jan. 1, 1992; Acts 1991, No. 529, §1, eff. Jan. 1, 1992; Acts 1991, No. 726, §1, eff. July 1, 1991; Redesignated from R.S. 17:641 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1992, No. 284, §1; Acts 1993, No. 716, §1, eff. July 1, 1993; Acts 1993, No. 338, §1, eff. July 3, 1993; Acts 1995, No. 571, §1, eff. July 1, 1995; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1995, No. 665, §1, eff. June 21, 1995; Acts 1995, No. 1110, §1, eff. Jan.1, 1996; Acts 1997, No. 136, §1, eff. July 1, 1997; Acts 1997, No. 1394, §1; Acts 1999, No. 47, §1; Acts 2001, No. 1174, §§1 & 3, eff. July 1, 2001; Acts 2003, No. 193, §§1 & 2, eff. July 1, 2003; Acts 2003, No. 536, §1, eff. July 1, 2003; Acts 2009, No. 270, §1, eff. July 1, 2009; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2010, No. 861, §4, eff. August 15, 2010; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Subsections D and E retroactive, see §3 of Acts 404 and 529 and §2 of Act 726 of 1991.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:784 - Payment of benefits

§784. Payment of benefits

A. The retirement system shall pay all benefits in accordance with a good faith interpretation of the requirements of Section 401(a)(9) of the Internal Revenue Code as applicable to a governmental plan within the meaning of Section 414(d) of the Internal Revenue Code. The payment of benefits to or on behalf of a member shall commence not later than April first following the calendar year in which the member retires, or attains age seventy and one-half years, whichever is later.

B.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life.

(b) The life of the member's designated beneficiary.

(c) The member's life expectancy.

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary for at least a qualified joint and survivor annuity and fifty percent of his Deferred Retirement Option Plan Account shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public, or such spouse cannot be located and the member submits an original affidavit signed by him before a notary public and evidencing good faith efforts to locate the spouse. For purposes of this Paragraph, "spouse" shall mean that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

(3) If the member was a member on or before December 31, 1983, he shall be deemed to have made the election referred to herein. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death. Payment of survivor benefits shall not be considered to violate this provision.

C.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary or beneficiaries, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than December thirty-first of the calendar year immediately following the calendar year of the member's death, or, in the case of the member's surviving spouse, December thirty-first of the calendar year in which the member would have attained the age of seventy and one-half years. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse, if alive, upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of the preceding sentence, a designated event shall be the later of the date the child no longer has a disability or the date the child ceases to be a full-time student, or attains age twenty-three, if earlier.

(3) Paragraph (1) shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection B.

(4) Paragraph (1) shall not apply if the member has elected otherwise on or before December 31, 1983 (or such later date to which such election period shall be subject under Internal Revenue Code Section 401(a)).

D. As to any benefit payable by the retirement system which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in B and C above, if he were a member on or before such time.

E. If by operation of law or by action of the board of trustees a survivor benefit is payable to a specified person or persons, the member shall be considered to have designated such person as an alternate beneficiary hereunder. If there is more than one such person, then the youngest child with a disability shall be considered to have been so designated, or, if none, then the youngest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary hereunder shall not prevent payment to multiple beneficiaries but shall only establish the permitted period of payments.

F. Notwithstanding any other provision of this Section or the provisions of the Treasury Regulations, any benefit option may continue so long as the option satisfies Section 401(a)(9) of the Internal Revenue Code based on a reasonable and good faith interpretation of that section.

G. This Section shall be effective for members of the system who complete any service under the system on or after July 1, 1988, with employers contributing to the system.

Acts 1987, No. 591, §1; Acts 1989, No. 203, §1; Acts 1991, No. 356, §1, eff. July 1, 1991; Redesignated from R.S. 17:643 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 2014, No. 727, §1, eff. July 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:784.1 - Maximum benefits

]

§784.1. Maximum benefits

A.(1) Notwithstanding any other provision of this system to the contrary, the member contributions paid to and retirement benefits paid from the plan shall be limited to such extent as may be necessary to conform to the requirements of Section 415 of the Internal Revenue Code for a qualified pension plan.

(2) Basic 415(b) limitation. (a) Before January 1, 1995, a member shall not receive an annual benefit that exceeds the limits specified in Section 415(b) of the Internal Revenue Code, subject to the applicable adjustments in that Section. On and after January 1, 1995, a member shall not receive an annual benefit that exceeds the dollar amount specified in Section 415(b)(1)(A) of the Internal Revenue Code, subject to the applicable adjustments in Section 415(b) of the Internal Revenue Code and subject to any additional limits that may be specified in the retirement system. In no event shall a member's annual benefit payable under the plan in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code and the regulations thereunder.

(b) For purposes of Section 415(b) of the Internal Revenue Code, "annual benefit" means a benefit payable annually in the form of a straight life annuity with no ancillary benefits without regard to the benefit attributable to after-tax employee contributions, except pursuant to Section 415(n) of the Internal Revenue Code, and to rollover contributions, as defined in Section 415(b)(2)(A) of the Internal Revenue Code. The "benefit attributable" shall be determined in accordance with Treasury regulations.

B. Adjustments in 415(b) limitation. (1) If the annual benefit begins before the member attains age sixty-two, the limit prescribed by this Section, as adjusted, shall be reduced in accordance with Treasury regulations pursuant to the provisions of Section 415(b) of the Internal Revenue Code, so that such limit, as so reduced, equals an annual straight life benefit when such retirement income benefit begins that is equivalent to a one hundred sixty thousand dollar annual benefit, as adjusted, beginning at age sixty-two. The reduction provided for in this Paragraph shall not be applicable:

(a) In the event the member's benefit is based on fifteen years of military service; or

(b) To pre-retirement disability benefits or pre-retirement death benefits.

(2) Effect of cost-of-living adjustments. (a) The annual adjusted limit, set forth in Paragraph A(2) of this Section, is effective as of January first of each calendar year and is applicable to benefits commencing during that calendar year. As a result of a cost-of-living increase to the limit under Section 415(d) of the Internal Revenue Code, a benefit that had been limited by the provisions of this Section in a previous year may be increased with respect to future payments to the lesser of the new limit or the amount of benefit that would have been payable from this system without regard to the provisions of this Section.

(b) Effective on and after January 1, 2009, for purposes of applying the limits under Section 415(b) of the Internal Revenue Code, referred to in this Paragraph as the "Limit", to a member with no lump sum benefit, the following shall apply:

(i) A member's applicable Limit shall be applied to the member's annual benefit in the member's first limitation year without regard to any cost-of-living adjustments granted under the plan;

(ii) To the extent that the member's annual benefit equals or exceeds the Limit, the member shall no longer be eligible for cost-of-living adjustments until such time as the benefit plus the accumulated increases are less than the Limit; and

(iii) Thereafter, in any subsequent limitation year, a member's annual benefit, including any cost-of-living adjustments granted under the plan, shall be tested under the then-applicable benefit Limit including any adjustment to the Section 415(b)(1)(A) of the Internal Revenue Code dollar limit under Section 415(d) of the Internal Revenue Code, and the regulations thereunder.

(c) Effective on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable Limit will be applied taking into consideration cost-of- living adjustments as required by Section 415(b) of the Internal Revenue Code and applicable Treasury regulations.

(3) Annual benefits may not be paid in an amount greater than the accrued benefit under the plan. The maximum benefit limit, set forth in Paragraph A(1) of this Section, shall apply to a single-life annuity. If the benefit is payable in a form other than a single-life annuity, the maximum limit shall apply to the pension that is the actuarial equivalent of such single-life annuity, using an applicable interest rate and mortality table as prescribed by the Internal Revenue Service.

C. (1) Ten Thousand Dollar Limit. The retirement benefit payable with respect to a member shall be deemed not to exceed the limit under Section 415 of the Internal Revenue Code if the benefits payable, with respect to such member under this plan and under all other qualified defined benefit pension plans to which the member's employer contributes, do not exceed ten thousand dollars for the applicable limitation year and for any prior limitation year and the employer has not at any time maintained a qualified defined contribution plan in which the member participated.

(2) Less than Ten Years of Participation or Service Adjustment for 415(b) Limitations. The maximum retirement benefits payable to any member who has completed less than ten years of service shall be the amount determined under Paragraph A(2) of this Section, as adjusted under Subsection B of this Section, multiplied by a fraction, the numerator of which is the number of the member's years of participation and the denominator of which is ten. The limit under Paragraph C(1) of this Section, concerning the ten thousand dollar limit, shall be similarly reduced for any member who has accrued less than ten years of service, except the fraction shall be determined with respect to years of service instead of years of participation. The reduction provided by this Paragraph shall not reduce the maximum benefit below ten percent of the limit determined without regard to this Paragraph. The reduction provided for in this Paragraph cannot be applicable to pre-retirement disability benefits or pre-retirement death benefits.

D.(1) If a member is or has been a participant in one or more defined contribution plans maintained by the employer, the sum of the annual additions under such defined contribution plan or plans may not exceed the limit under Section 415(c) of the Internal Revenue Code.

(2) The 415(b) limit with respect to any member who at any time has been a member in any other defined benefit plan as defined in Section 414(j) of the Internal Revenue Code maintained by the member's employer shall apply as if the total benefits payable under all such defined benefit plans in which the member has been a member were payable from one plan.

(3) Effective on and after January 1, 2000, the limit under Section 415(e) of the Internal Revenue Code shall no longer apply.

E.(1) If the United States Congress or the United States Internal Revenue Service, or both, later cause to be amended, any laws, regulations, or other guidelines pertaining to Section 415 of the United States Internal Revenue Code in order to permit higher service retirement benefits, then, for any retired member who had previously had a benefit reduced because it exceeded the limits set forth in this Section, the board shall recalculate the retired member's benefit to be the smaller of either:

(a) The unreduced benefit based on this system's service retirement benefit formula in effect on the date the member retired.

(b) The maximum permissible benefit calculated under such amended laws or regulations.

(2) If a retroactive change is permissible, the board shall pay the retired member in a single payment an amount equal to the difference between the adjusted higher monthly benefit and the reduced benefit for the number of months the member has received the reduced benefit. However, no member shall receive any benefit under this Section to the extent that he has received a distribution with respect to such benefit from an excess benefit plan as set forth in Part IX of this Chapter.

F. The board of trustees shall make no actuarial adjustment under this Section by reason of the member's retirement after normal retirement age.

G. The board of trustees shall adopt rules for the administration of the limits provided in this Section and the limitations under Section 415 of the Internal Revenue Code, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service.

Acts 1999, No. 356, §1, eff. July 1, 1999; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:785 - Compliance with certain federal and state provisions relating to qualified military service

§785. Compliance with certain federal and state provisions relating to qualified military service

A. Notwithstanding any other provision of law to the contrary, effective December 12, 1994, contributions, benefits, and service credit in this system with respect to qualified military service shall be governed by the Uniformed Services Employment and Reemployment Rights Act of 1994, 26 U.S.C. 414(u), and Part VI of Chapter 2 of Title 29 of the Louisiana Revised Statutes of 1950.

B. Effective January 1, 2007, 26 U.S.C. 401(a)(37), as enacted by the Heroes Earnings Assistance and Relief Tax Act of 2008, is hereby adopted as part of the retirement system law.

C. Effective January 1, 2009, 26 U.S.C. 3401(h)(2), as enacted by the Heroes Earnings Assistance and Relief Tax Act of 2008, is hereby adopted as part of the retirement system law.

Acts 2012, No. 510, §1, eff. July 1, 2012.



RS 11:785.1 - Annual compensation limitation for determination of benefits

§785.1. Annual compensation limitation for determination of benefits

A. Unless otherwise provided in this Chapter, the accrued benefit of each "Section 401(a)(17) employee" as that term is defined below shall be the greater of the following:

(1) The employee's accrued benefit determined with respect to the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's total years of service taken into account for purposes of benefit accruals.

(2) The sum of:

(a) The employee's accrued benefit as of the last day of the last plan year beginning before January 1, 1996, frozen in accordance with the provisions of Sections 1.401(a)(4)-1 through 1.401(a)(4)-13 of the Treasury regulations; and

(b) The employee's accrued benefit determined under the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's years of service credited to the employee for plan years beginning on or after January 1, 1996, for purposes of benefit accruals.

B. A "Section 401(a)(17) employee" shall mean any employee whose current accrued benefit, as of a date on or after the first day of the first plan year beginning on or after January 1, 1996, is based on compensation for a year beginning prior to the first day of the first plan year beginning on or after January 1, 1996, that exceeded one hundred fifty thousand dollars.

C. If an employee is not a "Section 401(a)(17) employee", his accrued benefit in this system shall not be based upon compensation in excess of the annual limit of Section 401(a)(17) of the Internal Revenue Code, as amended and revised, subject to the following provisions:

(1) Effective with respect to plan years beginning on and after July 1, 1996, and before July 1, 2002, the annual compensation of a plan member which exceeds one hundred fifty thousand dollars, as adjusted for cost-of-living increases under Section 401(a)(17)(B) of the Internal Revenue Code, shall be disregarded for purposes of computing employee and employer contributions to or benefits due from the retirement system. Effective only for the 1996 plan year, in determining the compensation of an employee eligible for consideration under this Paragraph, the rules of Section 414(q)(6) of the Internal Revenue Code shall apply, except that in applying such rules, the term "family" shall include only the spouse of the member and any lineal descendants of the employee who have not attained age nineteen before the close of the year.

(2) Effective with respect to plan years beginning on and after July 1, 2002, the annual compensation of a plan member which exceeds two hundred thousand dollars, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code, may not be taken into account in determining benefits or contributions due for any plan year. Annual compensation means compensation during the plan year or such other consecutive twelve month period, hereinafter the "determination period", over which compensation is otherwise determined under the plan. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. If the determination period consists of fewer than twelve months, the annual compensation limit is an amount equal to the otherwise applicable annual compensation limit multiplied by a fraction, the numerator of which is the number of months in the short determination period, and the denominator of which is twelve. If the compensation for any prior determination period is taken into account in determining a plan member's contributions or benefits for the current plan year, the compensation for such prior determination period is subject to the applicable annual compensation limit in effect for that prior period.

Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:786 - Deferred Retirement Option Plan

§786. Deferred Retirement Option Plan

A.(1) In lieu of terminating employment and accepting a retirement allowance, any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or before December 31, 2010, and who is not covered by R.S. 11:801 and who has thirty years of service credit at any age, twenty-five years of service credit and is at least age fifty-five, or has twenty years of service credit exclusive of military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, and is at least age sixty-five may elect to participate in the Deferred Retirement Option Plan. A member with ten years of service credit exclusive of military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, and who is at least age sixty may elect to participate in the plan, but all benefits payable at any time shall be calculated using only a two percent benefit formula.

(2) Any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after January 1, 2011, and on or before June 30, 2015, and who is not covered by R.S. 11:801 and who has five years of service credit and is at least age sixty may elect to participate in the Deferred Retirement Option Plan.

(3) Any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or before June 30, 2015, who is covered by the provisions of R.S. 11:801 who has thirty years of service credit and is at least age fifty-five or has ten years of service credit and is at least age sixty may elect to participate in the Deferred Retirement Option Plan.

(4) Any member of this system whose first employment making him eligible for membership in one of the state retirement systems occurred on or after July 1, 2015, who has at least five years of service credit and is at least age sixty-two may elect to participate in the Deferred Retirement Option Plan.

B. An election to participate in the plan may be made only once, for a specified period not to exceed three years. The three-year period begins within sixty calendar days after the first time the member reaches one of the eligibility requirements of Subsection A of this Section. The participation period must end not more than three years and sixty calendar days from the date the member first becomes eligible under any of the eligibility requirements of Subsection A of this Section, and in no case may the actual participation in the plan exceed three years. Once specified, the period of participation may not be extended. A member participating in the plan may not terminate participation prior to the end of the selected duration without terminating employment. A member who chooses to participate in the plan shall elect a retirement plan option at the beginning of the participation period and such election shall be irrevocable once the participation period begins.

C. For purposes of this plan, sick and annual leave may not be converted for purposes of establishing eligibility.

D. Any member of this system who meets one of the eligibility requirements of Subsection A of this Section by January 1, 1994, may choose a participation period under Subsection B of this Section; however, if such member does not choose to participate under Subsection B of this Section or is beyond the participation period limits of Subsection B of this Section, he shall be allowed a participation period not to exceed two years, but interest shall not be credited to such participant's subaccount during such period of participation.

E. Notwithstanding any other provision of law to the contrary, any member who is participating in the three-year Deferred Retirement Option Plan, as set forth in Subsection B of this Section, may continue to participate in the plan for an additional period of time which equals the difference between the actual participation of that member in that plan and the three-year maximum term of participation, provided the member satisfies all of the following:

(1) On January 1, 1994, the member was not eligible for the full three-year period, because of years of service credit or age requirements, or both.

(2) The member chose to participate in the three-year plan for the maximum period available.

(3) The member is participating in the three-year plan on June 30, 1995.

(4) The member furnishes written notice to the system prior to December 31, 1995, or the end of the participation period that the member initially selected, whichever date occurs first.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1992, No. 950, §1, eff. July 1, 1992; Acts 1993, No. 973, §1, eff. Jan. 1, 1994; Acts 1995, No. 592, §1, eff. July 1, 1995; Acts 1995, No. 1110, §1, eff. June 30, 1995; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 226, §1, eff. June 30, 2014.

{{NOTE: SEE §2 OF ACT 62 OF 1991.}}



RS 11:787 - Plan participation

§787. Plan participation

A.(1) During participation in the plan, although the member shall remain a member of this retirement system, neither regular member nor employer contributions to the regular plan shall be payable.

(2) Notwithstanding any other provision of law to the contrary, any member who is a participant of the deferred retirement option plan shall not be subject to any change in his seniority status or other related benefits to which he is entitled as a condition of employment.

B. For purposes of this Section, average compensation and creditable service shall remain fixed as they existed on the date of commencement of participation in the plan. Creditable service shall not include conversion of sick and annual leave.

C. Retirement benefits based on average compensation and creditable service as established under Subsection B of this Section and which otherwise would have been due the participant shall, during the period of participation in the plan, be credited to the Deferred Retirement Option Plan Account.

D. Individuals who participate in the plan shall not receive the benefit of any cost-of-living adjustments granted during participation while employed and for a period of one year following termination of employment.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.1 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1992, No. 559, §1.



RS 11:788 - Deferred Retirement Option Plan Account

§788. Deferred Retirement Option Plan Account

A. The system shall establish a Deferred Retirement Option Plan Account which shall be a part of the system fund. This account shall not be subject to any fees, costs, or expenses of any kind.

B.(1) The system shall maintain subaccounts within this account reflecting the credits attributed to each participant in the plan, but the monies in the account shall remain a part of the fund until disbursed to a participant in accordance with the plan provisions.

(2) Any retiree who received a qualified hurricane distribution prior to January 1, 2007, pursuant to the Katrina Emergency Tax Relief Act of 2005 or the Gulf Opportunity Zone Act of 2005, may contribute all or part of such qualified hurricane distribution within three years from the date on which such qualified hurricane distribution was received, but only to the extent that such qualified hurricane distribution was eligible for tax-free rollover treatment.

(3) Repealed by Acts 2007, No. 50, §2, eff. June 18, 2007.

C. Interest shall not be credited to a participant's subaccount during the period of participation. With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be credited with interest after the end of each fiscal year at a rate equal to the realized return on the system's portfolio for that fiscal year as certified by the system actuary in his actuarial report, less one-half of one percent. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such subaccounts may be credited with interest at the actual rate of return earned on such subaccount investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(1) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(2) After the contributing period ends the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period. Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(3) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.2 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1993, No. 973, §1, eff. Jan. 1, 1994; Acts 2001, No. 959, §1, eff. June 27, 2001; Acts 2001, No. 1172, §1, eff. July 1, 2001; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2007, No. 50, §§1, 2, eff. June 18, 2007; Acts 2008, No. 714, §1, eff. July 1, 2009, or sixty days after a final judgment, whichever is later; Acts 2013, No. 220, §28, eff. June 11, 2013.

NOTE: See Acts 2001, No. 959, §2 and Acts 2001, No. 1172, §2 (1st) relative to implementation of these Acts.

NOTE: See Acts 1999, No. 943, §2, relative to remedial nature of Act and retroactive application to July 1, 1995.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.



RS 11:789 - Termination of participation

§789. Termination of participation

A. Upon termination of participation in both the plan and employment, a participant shall:

(1) At the participant's option, receive either a lump sum payment from the account equal to the amount then credited to his individual subaccount or systematic disbursements based on his individual subaccount in any manner approved by the board.

(2) Begin to receive monthly retirement benefits based on the option selected at the time of election to participate in the plan, as adjusted pursuant to Subsection D of this Section.

B. Upon termination of participation in the plan but not employment, credits to the account shall cease, and no retirement benefits shall be paid to the participant until employment is terminated. No payment shall be made based on credits in the account until employment is terminated. Employer and employee contributions shall resume.

C. If a participant dies while still employed, his credits and benefits, if any, shall be payable in accordance with R.S. 11:783.

D. Monthly retirement benefits payable to a participant after termination of participation in the plan and employment shall be calculated as follows:

(1) There shall be a "base benefit" which shall equal the participant's monthly credit to the account plus conversion of sick and annual leave, if any, based on the average compensation rate used to calculate the monthly credit.

(2) If the participant does not continue employment after termination of participation in the plan, his monthly retirement benefit shall equal his base benefit.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of less than thirty-six months, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation used to calculate the monthly credit.

(b) For a participant whose average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period of less than his average compensation period, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation used to calculate the monthly credit.

(4)(a) Except as provided in Subparagraph (b) of this Paragraph, if the participant continues employment after termination of participation in the plan for a period of thirty-six months or more, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation for the period of employment after termination of participation in the plan.

(b) For a participant whose average compensation period is more than thirty-six months, if the participant continues employment after termination of participation in the plan for a period equal to or longer than his average compensation period, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the average compensation for the period of employment after termination of participation in the plan.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.3 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1993, No. 716, §1, eff. July 1, 1993; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:790 - Irrevocability of election

§790. Irrevocability of election

Once participation in the plan commences, the election to participate is irrevocable and the term of participation may not be extended. Only one period of participation is permitted. Average compensation and election of option, if any, are fixed upon commencement of participation.

Acts 1991, No. 62, §1, eff. July 1, 1992; Redesignated from R.S. 17:645.4 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996.



RS 11:791 - Repealed by Acts 2001, No. 1173, 3, eff. July 1, 2002.

§791. Repealed by Acts 2001, No. 1173, §3, eff. July 1, 2002.



RS 11:792 - Direct rollover

§792. Direct rollover

A. The provisions of this Section shall apply to all eligible distributions by the system made on or after January 1, 1993, for purposes of compliance with Section 401(a)(31) of the Internal Revenue Code. Notwithstanding any other provision of law to the contrary that would otherwise limit a distributee's election under this Section, a distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an "eligible rollover distribution", as specified by the distributee, paid directly to an "eligible retirement plan", as those terms are defined below.

B. An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of a distributee. Effective January 1, 2002, the definition of eligible rollover distribution shall also include a distribution to a surviving spouse, or to a former spouse with whom a benefit or a return of employee contributions is to be divided pursuant to R.S. 11:291(B) and who is an alternate payee under a domestic relations order. An eligible rollover distribution shall not include:

(1) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee, or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more.

(2) Any distribution to the extent that such distribution is required under Section 401(a)(9) of the Internal Revenue Code.

(3) The portion of any distribution that is not includible in gross income; provided, however, effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income, but such portion may be transferred only:

(a) To an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code or to a qualified defined contribution plan described in Section 401(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred and earnings thereon, including separately accounting for the portion of the distribution that is includible in gross income and the portion of the distribution that is not so includible;

(b) On or after January 1, 2007, to a qualified defined benefit plan described in Section 401(a) of the Internal Revenue Code or to an annuity contract described in Section 403(b) of the Internal Revenue Code, that agrees to separately account for amounts so transferred and earnings thereon, including separately accounting for the portion of the distribution that is includible in gross income and the portion of the distribution that is not so includible; or

(c) On or after January 1, 2008, to a Roth IRA described in Section 408A of the Internal Revenue Code.

(4) Any other distribution which the Internal Revenue Service does not consider eligible for rollover treatment, such as certain corrective distributions necessary to comply with the provisions of Section 415 of the Internal Revenue Code or any distribution that is reasonably expected to total less than two hundred dollars during the year.

C. An "eligible retirement plan" shall mean any of the following that accepts the distributee's eligible rollover distribution:

(1) An individual retirement account described in Section 408(a) of the Internal Revenue Code.

(2) An individual retirement annuity described in Section 408(b) of the Internal Revenue Code.

(3) An annuity plan described in Section 403(a) of the Internal Revenue Code.

(4) A qualified trust as described in Section 401(a) of the Internal Revenue Code.

(5) Effective January 1, 2002, an eligible deferred compensation plan described in Section 457(b) of the Internal Revenue Code that is maintained by an eligible governmental employer, provided the plan contains provisions to account separately for amounts transferred into such plan.

(6) Effective January 1, 2002, an annuity contract described in Section 403(b) of the Internal Revenue Code.

(7) Effective January 1, 2008, a Roth IRA described in Section 408A of the Internal Revenue Code.

D. A "distributee" as provided for in this Section shall include:

(1) A member or former member.

(2) The member's or former member's surviving spouse, or the member's or former member's former spouse with whom a benefit or a return of employee contributions is to be divided pursuant to R.S. 11:291(B) and who is the alternate payee under a domestic relations order, with reference to an interest of the member or former spouse.

(3) Effective January 1, 2010, the member's or former member's non-spouse beneficiary, provided the specified distribution is to an eligible retirement plan as defined in Paragraphs (C)(1) and (2) of this Section established for the purpose of receiving the distribution, and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(4) Any other beneficiary as authorized under the Internal Revenue Code and as required to maintain governmental plan tax qualification status.

E. A "direct rollover" shall mean a payment by the system to the eligible retirement plan specified by the distributee.

F. Repealed by Acts 2010, No. 637, §2, effective July 1, 2010.

Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 2010, No. 637, §§1, 2, eff. July 1, 2010; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:793 - Renunciation; retirement benefit or allowance

§793. Renunciation; retirement benefit or allowance

The Teachers' Retirement System of Louisiana is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act to permit the irrevocable renunciation of a retirement benefit or allowance. If such rules and regulations are adopted, any renunciation thereunder shall be deemed to be made pursuant to this Section.

Acts 1995, No. 142, §1, eff. July 1, 1995.



RS 11:794 - Change of beneficiary

§794. Change of beneficiary

A change of beneficiary for a member or retiree of the Teachers' Retirement System of Louisiana shall not be effective until a properly executed, original change of beneficiary form is received by the Teachers' Retirement System of Louisiana, and such form must be received prior to the death of the member.

Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:801 - Eligibility

SUBPART B. EMPLOYEES PAID FROM SCHOOL FOOD

SERVICE FUNDS

§801. Eligibility

Any member of the Teachers' Retirement System who is paid from school food service funds and whose employer has not terminated its agreement with the Department of Health, Education and Welfare, or its successor, for such employees, shall be governed by the provisions of R.S. 11:802 through 808, with respect to retirement eligibility, computation of regular, survivor, and disability retirement, and employee and employer contributions.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:802 - Eligibility for regular retirement

§802. Eligibility for regular retirement

A. Any member covered by R.S. 11:801 whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Five years of creditable service, and is at least age sixty.

B. Any member covered by R.S. 11:801 whose first employment making him eligible for membership in a state system occurred on or after July 1, 2015, shall be eligible to retire if he has at least:

(1) Five years of creditable service, and is at least age sixty-two.

(2) Twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994, but any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) of this Subsection if he had continued in service to that age. Any member who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:786 or the Initial Lump-Sum Benefit option provided by R.S. 11:783.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:803 - Computation of regular retirement allowance

§803. Computation of regular retirement allowance

A. The yearly amount of the retirement allowance for any member covered by R.S. 11:801 shall be equal to two percent of the member's average final compensation multiplied by his years of creditable service.

B. The benefits provided by this Section shall not exceed one hundred percent of average compensation.

Added by Acts 1982, No. 718, §1; Acts 1983, No. 37, §1, eff. July 1, 1983; Redesignated from R.S. 17:642.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 577, §1, eff. July 1, 1995.



RS 11:804 - Eligibility for disability retirement

§804. Eligibility for disability retirement

An active contributing member covered by R.S. 11:801, who becomes disabled, and who files for disability benefits while in service, and who upon medical examination and certification as provided for in R.S. 11:201 through 224, is found to have a total disability for any cause, shall be entitled to disability benefits under the provisions of R.S. 11:805, provided the member has at least five years of creditable service.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:805 - Computation of disability benefits

§805. Computation of disability benefits

A. Eligibility for disability retirement, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The retirement system shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows.

C. Upon retirement for disability, a member covered by R.S. 11:801 shall receive a normal retirement allowance under R.S. 11:803 if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of any amount equal to two percent of the member's average final compensation multiplied by his years of creditable service; however, such amount shall not be less than thirty percent, nor more than seventy-five percent of average final compensation, in the event no optional selection is made.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:806 - Eligibility for survivor benefits

§806. Eligibility for survivor benefits

A. Any member covered by R.S. 11:801 with twenty or more years of creditable service and not eligible for normal retirement at the time of his death, who leaves a surviving spouse who is not eligible for Social Security survivorship or retirement benefits on his account and who has been married to the member for not less than twelve months immediately preceding his death, shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits until he becomes eligible for Social Security survivorship or retirement benefits on his account, or until he remarries; however, no such benefit shall be paid until the surviving spouse attains the age of fifty. Any surviving spouse who meets the above qualifications, except for survivorship benefits due to minor children, shall become eligible for benefits under this Section when he ceases to receive Social Security benefits due to ineligibility. The method of calculating such retirement benefits shall be on the same basis as provided in this Part.

B. Any member who is eligible for normal retirement at the time of his death and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:807 - Employee contributions

§807. Employee contributions

Each member covered by R.S. 11:801 shall contribute an amount equal to five percent of his earnable compensation to the retirement system as the employee contribution.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:808 - Employer contributions

§808. Employer contributions

The state of Louisiana shall annually appropriate an amount equal to six and one-tenth percent of each and every member's earnable compensation, such annual appropriation to be paid to the system through the state treasurer's office in twelve equal installments beginning on July first and ending on June first of each fiscal year. Should the amount appropriated be less than the amount required, the state shall pay the difference to the system. Should the amount appropriated be more than the amount required, the system shall return the excess to the office of the state treasurer.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:809 - Termination of Social Security coverage

§809. Termination of Social Security coverage

Any member who is covered by R.S. 11:801, whose employer withdraws its employees from Social Security coverage, shall, upon the effective date of withdrawal be governed by the laws otherwise governing the Teachers' Retirement System; however, the service credit earned while paying Social Security shall be governed by the provisions of R.S. 11:803(A).

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:810 - Conflict with other law

§810. Conflict with other law

Any member of the Teachers' Retirement System of Louisiana who is paid from school food service funds and whose employer has not terminated its agreement with the Department of Health, Education and Welfare, or its successor, for such employees, shall be governed by all of the laws, policies, rules and regulations which govern the Teachers' Retirement System of Louisiana except where they are in conflict with the specific provisions of R.S. 11:802 through 808 and in which case said specific provisions shall govern.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:811 - Transferees from Plan A of the School Lunch Employees' Retirement System; termination of Social Security coverage prior to July 1, 1985

§811. Transferees from Plan A of the School Lunch Employees' Retirement System; termination of Social Security coverage prior to July 1, 1985

A. Any member of the Teachers' Retirement System of Louisiana who is paid from school food service funds and who is transferred from Plan A of the School Lunch Employees' Retirement System on July 1, 1983 and any member who is governed by the provisions of R.S. 11:801 whose employer has withdrawn and terminated its employees from Social Security coverage prior to July 1, 1985 shall be governed by the provisions of this Section.

B. Each member of the system who is included in Subsection A of this Section shall contribute an amount equal to nine and one-tenth percent of his earnable compensation to the retirement system as the employee contribution and each employer of a member who is included in Subsection A of this Section shall contribute an amount equal to five and eighty-five one hundredths percent of each and every member's earnable compensation, and the state of Louisiana shall annually appropriate an amount equal to four and six-tenths percent of each and every member's earnable compensation, such annual appropriation to be paid to the system through the state treasurer's office in twelve equal installments beginning on July first and ending on June first of each fiscal year. Should the amount appropriated be less than the amount required, the state shall pay the difference to the system. Should the amount appropriated be more than the amount required, the system shall return the excess to the office of the state treasurer.

C. Each member of the system who is included in Subsection A of this Section shall be governed by all of the laws, policies, rules and regulations which govern the Teachers' Retirement System of Louisiana except when they are in conflict with the specific provisions of this Section and in which case the specific provisions of this Section shall govern.

D. In the computation of all benefits that may become payable to a member included in Subsection A of this Section or his beneficiaries or survivors, for the period of time that the member is covered by this Section, a percentage rate of three percent for each year of creditable service shall be used and no lump sum amount shall be used in any such benefit computation.

E. No member included in Subsection A of this Section shall be eligible for a normal or regular service retirement unless he has at least thirty years of creditable service, regardless of age or twenty-five years of creditable service and is at least age fifty-five or five years of creditable service and is at least age sixty; however, any member included in Subsection A of this Section who was covered by the provisions of R.S. 17:1260.1 shall continue to be covered by said provisions.

Added by Acts 1982, No. 718, §1; Redesignated from R.S. 17:642.10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:812 - Board of trustees; membership; term of office; compensation; vacancies; meetings; termination as advisory board

§812. Board of trustees; membership; term of office; compensation; vacancies; meetings; termination as advisory board

A. There shall be a board of trustees authorized and empowered to advise the board member of the Teachers' Retirement System of Louisiana who represents employee members who are paid by school food service funds. The advisory board shall consist of the five district members in office on July 1, 1983, who shall serve until the advisory board ceases to exist. The trustees shall receive a per diem of fifty dollars per day for each board meeting and shall be reimbursed for all necessary expenses they may incur through service on the board. The board shall meet quarterly, with the option of calling additional meetings if required, not to exceed twelve meetings per year. The chairman of the advisory board shall be a member of the board of trustees of the Teachers' Retirement System of Louisiana.

B. On January 1, 1990, the advisory board of trustees authorized by this Section shall cease to exist and the member of the board of trustees of the Teachers' Retirement System who represents members paid by school food service funds shall be elected prior to January 1, 1990, by said members under rules and regulations prescribed by the board of trustees of the Teachers' Retirement System in the same manner as other elected board members.

Acts 1982, No. 718, §1; Acts 1989, No. 74, §1; Redesignated from R.S. 17:642.11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:813 - Appropriations for members not otherwise covered

§813. Appropriations for members not otherwise covered

For each member of the Teachers' Retirement System of Louisiana who is paid from school food service funds and who is not covered by the provisions of R.S. 11:801 through 811, the legislature shall annually appropriate an amount equal to three and forty-five one-hundredths percent of each and every such member's earnable compensation, such annual appropriation to be paid to the system through the state treasurer's office in twelve equal installments beginning on July first and ending on June first of each fiscal year. Should the amount appropriated be less than the amount required, the legislature shall appropriate the difference to the system. Should the amount appropriated be more than the amount required, the system shall return the excess to the office of the state treasurer.

Acts 1984, No. 462, §1, eff. July 1, 1984; Redesignated from R.S. 17:642.12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:815 - Payment by electronic funds transfer

SUBPART C. ELECTRONIC FUNDS TRANSFER

§815. Payment by electronic funds transfer

A. Subject to the provisions of Subsection B of this Section and notwithstanding any other provision of law to the contrary, any benefit payable by this system pursuant to the provisions of this Part on or after January 1, 2002, shall be paid through an electronic funds transfer.

B. Any person may seek an exception to this method of paying benefits if the recipient or the legal guardian of the recipient certifies in writing to the board of trustees that the recipient or guardian does not have an account with a financial institution, or that payment by electronic funds transfer would impose a hardship due to a physical disability or geographic barrier, or would impose a financial hardship. The board of trustees may grant other waivers to the electronic funds transfer requirement in accordance with rules and regulations promulgated in accordance with the Administrative Procedure Act.

Acts 2001, No. 263, §1, eff. July 1, 2001.



RS 11:821 - Board of trustees; administrative powers in general

PART V. ADMINISTRATION

§821. Board of trustees; administrative powers in general

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Part shall have qualified and taken the oath of office.

Redesignated from R.S. 17:651 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:822 - Members of board of trustees; appointment or election; terms of office; vacancies; compensation

§822. Members of board of trustees; appointment or election; terms of office; vacancies; compensation

A. The board shall consist of such trustees as follows:

(1) The state superintendent of education, ex officio, or his designee.

(2) One voting member representing the members paid by school food service funds shall be elected by a majority of the members for a four-year term.

(3) The state treasurer, ex officio, or his designee. Notwithstanding the provisions of R.S. 49:307.1, the treasurer may name any person as his designee to this board.

(4) The commissioner of administration, ex officio, or his designee.

(5) The chairman of the Retirement Committee of the House of Representatives of the Louisiana Legislature, ex officio, or his designee.

(6) The chairman of the Retirement Committee of the Senate of the Louisiana Legislature, ex officio, or his designee.

(7) One voting member representing the state colleges and universities at large shall be elected by a majority of the members of the Teachers' Retirement System of Louisiana employed by the colleges and universities of the state for a four-year term.

(8) One voting member from and to represent each of seven districts, to be elected by a majority of the members employed in the respective districts to a four-year term, except those members who are employed by the state colleges and universities and who elect a representative under Paragraph (7) of this Subsection and those members paid by school food service funds and who elect a representative under Paragraph (2) of this Subsection and who shall not be a parish or city superintendent of schools. The seven districts shall be composed of parishes as follows:

(a) District 1: Ascension, St. James, St. John the Baptist, St. Charles, Jefferson, Plaquemines, St. Bernard.

(b) District 2: Washington, St. Tammany, Orleans.

(c) District 3: East Baton Rouge, Iberville, Assumption, Lafourche, Terrebonne.

(d) District 4: Caddo, Bossier, Webster, Claiborne, DeSoto, Red River, Bienville, Lincoln, Sabine, Natchitoches.

(e) District 5: Union, Morehouse, West Carroll, East Carroll, Jackson, Ouachita, Richland, Madison, Caldwell, Franklin, Tensas, Catahoula, Concordia, West Feliciana, East Feliciana, St. Helena, Livingston, Tangipahoa.

(f) District 6: Winn, Grant, LaSalle, Vernon, Rapides, Avoyelles, Beauregard, Allen, Evangeline, St. Landry, Pointe Coupee, Jefferson Davis, St. Martin, West Baton Rouge.

(g) District 7: Calcasieu, Acadia, Cameron, Vermilion, Lafayette, Iberia, St. Mary.

(9) Two voting members to represent the retired teachers shall be elected by a majority of those voting retired members of the Teachers' Retirement System of Louisiana for a four-year term.

(10) One voting member, who shall be a parish or city superintendent of schools, shall be elected by all parish and city superintendents of schools in Louisiana, for a four-year term.

B. There shall be no restriction as to type of employment or position held as a qualification for any member seeking election under Paragraphs (A)(7) through (9) of this Section; however, an elected member of the board who has served at least twelve months of his term shall be eligible to continue as a member of the board following the effective date of his retirement from the system, until the expiration of the term for which he was elected; however, no elected member of the board shall be eligible to continue as a member of the board after December thirty-first following any change in his principal residence, employment, or status which would otherwise render him ineligible to become a candidate for the position to which he was previously elected.

C. If a vacancy occurs in the office of a trustee, the board of trustees may fill the vacancy by appointment of a person who is otherwise qualified and eligible to hold that particular office which is vacant. When a vacancy occurs in the office of a trustee and the unexpired portion of the term exceeds one year, the vacancy shall be filled for the unexpired term in the same manner as the board of trustees has adopted for regular elections, and the appointment shall be effective only until a successor takes office. Vacancies in ex officio positions shall be filled as required by law.

D. Members of the board of trustees shall receive for attendance at meetings of the board a per diem of fifty dollars plus the normal expense allowance allowed state employees by the division of administration provided funds are available for this purpose.

E. In order to be certified as a candidate for election to membership on the board of trustees, a member must qualify as a candidate prior to May first of the year in which the election is to be held to fill the position on the board and the qualification must be in compliance with the rules and regulations adopted by the board for qualifications. If the election is to fill an unexpired term on the board, the board of trustees may set any other date by which a person must qualify in order to be certified as a candidate for election to fill the unexpired term. At least thirty days before the election of trustees, the board of trustees shall cause to be transmitted to each member, election information which has been approved by the board of trustees and reviewed by the chairmen of the House of Representatives and Senate committees on retirement.

Acts 1964, No. 202, §1; Acts 1972, No. 144, §1; Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975; Acts 1977, No. 743, §1; Acts 1978, No. 648, §8, eff. July 13, 1978; Acts 1980, No. 176, §1; Acts 1981, No. 233, §1; Acts 1982, No. 718, §1; Acts 1986, No. 404, §1; Acts 1988, No. 141, §1; Acts 1989, No. 74, §1; Acts 1990, No. 631, §1, eff. July 1, 1990; Acts 1991, No. 73, §1, eff. Jan. 13, 1992; Redesignated from R.S. 17:652 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 598, §1, eff. July 1, 1993; Acts 1993, No. 722, §1, eff. July 1, 1993; Acts 2003, No. 688, §1, eff. July 1, 2003; Acts 2003, No. 820, §1, eff. July 1, 2003; Acts 2012, No. 113, §1, eff. June 30, 2012.

{{NOTE: SEE §2 OF ACT 73 OF 1991.}}



RS 11:823 - Restriction on election of parish or city superintendent

§823. Restriction on election of parish or city superintendent

No parish or city superintendent of schools shall henceforth be elected to any vacancy or recurring term of any position provided in R.S. 11:822(A)(7) on the Board of Trustees of the Teachers' Retirement System of Louisiana.

Added by Acts 1978, No. 111, §1; Redesignated from R.S. 17:652.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:824 - Trustees' oath of office

§824. Trustees' oath of office

Each trustee shall, within thirty days after his appointment or election, take an oath of office that, so far as it devolves upon him he will diligently and honestly administer the affairs of the board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. This oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken and immediately filed in the office of the secretary of state.

Redesignated from R.S. 17:653 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:825 - Voting powers of trustees; quorum

§825. Voting powers of trustees; quorum

Each trustee shall be entitled to one vote in the board. A majority of the members of the board shall constitute a quorum.

Amended by Acts 1991, No. 73, §1; Redesignated from R.S. 17:654 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:826 - Rules and regulations

§826. Rules and regulations

Subject to the limitations of this Part the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter and for the transaction of its business. The board shall prepare and submit to the Joint Legislative Committee on the Budget an annual budget for estimated costs of operating the system for each succeeding fiscal year. This budget shall be subject to approval by the Joint Legislative Committee on the Budget. The board of trustees shall adopt rules and regulations which are appropriate or necessary to maintain the qualified status of the plan.

Redesignated from R.S. 17:655 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004; Acts 2014, No. 727, §1, eff. July 1, 2014.



RS 11:827 - Office of Group Benefits

§827. Office of Group Benefits

A. With respect to the Office of Group Benefits, R.S. 42:801 et seq., the office shall collect applicable insurance premiums by deduction from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and transmit these premiums to the Office of Group Benefits; however, only those retirees, or their eligible surviving spouses or children, who were last employed prior to retirement by employing agencies which are not participating in or seeking state funds from the Office of Group Benefits may so participate in the program through the board of trustees. All other eligible retirees, or their eligible surviving spouses or children shall participate throughout the agency from which the retiree was last employed prior to retirement, except as provided in Subsection B hereof.

B. The board of trustees is authorized and empowered, in its discretion, to collect insurance premiums and similar charges by deductions from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are not covered by Subsection A hereof, who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and to transmit these premiums to the Office of Group Benefits or other appropriate authority.

C. Retirees who are not participating in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 shall be eligible for participation, without limitation, in the insurance program or self-insurance or self-funded program of the agency from which the retiree was last employed prior to retirement.

D. The board of trustees shall be responsible only for making the deductions authorized by the retirees, or their eligible surviving spouses or children, in writing, and transmitting same to the appropriate authority; the agency from which the retiree was last employed prior to retirement shall be responsible for all other aspects of the implementation of this Section.

E. The board of trustees shall establish such rules and procedures necessary for the collection and transmittal of premiums as specified by this Section.

Added by Acts 1980, No. 397, §1, eff. July 18, 1980; Redesignated from R.S. 17:655.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:828 - Deduction of employee benefit contributions from retiree benefit checks

§828. Deduction of employee benefit contributions from retiree benefit checks

Notwithstanding any other provision of law to the contrary, the employee contributions for accident and health and life insurance coverage to be paid by any member, retiree, beneficiary, or survivor participating in the Office of Group Benefits programs pursuant to R.S. 42:801 et seq., who receives a recurring benefit payment from this system shall be deducted from the retirement benefit payment. Such deductions shall be effected by the use of computer tapes prepared and furnished by the Office of Group Benefits in a form processible by the computer facility that prepares the monthly benefit payment. This system shall remit such deductions directly to the Office of Group Benefits.

Added by Acts 1983, No. 650, §1; Redesignated from R.S. 17:655.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:829 - Deduction of employee benefit contributions from retiree checks

§829. Deduction of employee benefit contributions from retiree checks

Notwithstanding any other provision of law to the contrary, the retiree contributions for accident and health and life insurance coverage to be paid by any retiree, beneficiary, or survivor participating in a group insurance plan who receives a recurring benefit payment from this system may be deducted from the benefit payment if the deduction is made for all retirees and their survivors from that agency. Such deduction shall only be effected by the use of magnetic media prepared and furnished by the participating city or parish school board or other reporting agency not participating in the Office of Group Benefits programs in a form processible by the retirement system's computer facility and approved by the board of trustees. The retirement system shall remit such deductions directly to the participating agency in periodic lump sums. Such deductions may be made only after approval by the board of trustees of the Teachers' Retirement System and only when the system has adequate facilities and staff to make the deductions and only if no additional costs are imposed upon the retirement system.

Acts 1989, No. 75, §1; Redesignated from R.S. 17:655.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178 , §1, eff. June 29, 2001.



RS 11:830 - Officers and employees of board of trustees; compensation

§830. Officers and employees of board of trustees; compensation

The board of trustees shall elect from its membership a chairman and shall by a majority vote of all its members appoint a director and assistant directors. The board of trustees shall engage such actuarial and other service as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

Acts 1990, No. 631, §1, eff. July 1, 1990; Redesignated from R.S. 17:656 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:831 - Joint administration with other systems

§831. Joint administration with other systems

The board of trustees shall take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Louisiana School Employees' Retirement System and the Louisiana State School Lunch Employees' Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of the funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary manager, any other provision of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section without the necessity of additional approval by the legislature, the Legislative Budget Committee, or its successor, or the division of administration or its commissioner.

Added by Acts 1978, No. 390, §1; Redesignated from R.S. 17:656.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:832 - Records and other information; board's duty to keep

§832. Records and other information; board's duty to keep

A. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

B. The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding school year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

Redesignated from R.S. 17:657 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:833 - Medical board; appointment; duties and powers

§833. Medical board; appointment; duties and powers

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon all the matters referred to it.

Redesignated from R.S. 17:659 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:834 - Actuary; appointment; duties and powers; assets; fiduciary responsibility of trustees; portfolio control manager; actuarial assumptions

§834. Actuary; appointment; duties and powers; assets; fiduciary responsibility of trustees; portfolio control manager; actuarial assumptions

A.(1) The board of trustees shall designate an actuary who shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

(2) In the year nineteen hundred thirty-eight, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(b) Certify the rates of contribution payable by the state of Louisiana on account of new entrants at various ages.

(3) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Part.

(4) Any new tables and interest assumptions adopted in accordance with Subparagraph (2)(a) above shall only be applicable with respect to persons who are members on the date of adoption. Tables in effect on the date of retirement shall remain applicable with respect to persons who retire prior to the adoption of new tables.

B. The assets of this system shall be held in trust by the board of trustees, which board shall have exclusive authority and discretion to manage and control such assets. The assets of the system shall be held for the exclusive purpose of providing benefits to members of the system and their beneficiaries and defraying reasonable expenses of administering the system.

C. The board of trustees may employ or appoint a portfolio control manager as an employee, at its own cost and expense without the approval of the governor.

D.(1) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system:

(a) Interest shall be compounded annually at the rate of seven percent per annum.

(b) Annuity rates shall be determined on the basis of the 1971 Group Annuity Mortality Tables.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the board of trustees and disclosed to members of the retirement system.

Amended by Acts 1978, No. 648, §10, eff. July 13, 1978; Acts 1987, No. 591, §1; Redesignated from R.S. 17:660 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:835 - Recall of member of board of trustees

§835. Recall of member of board of trustees

A. Whenever the recall of any member of the board of trustees is sought, a petition shall be directed to the secretary-treasurer of the system. The petition shall be confined to the request that an election be called and held within the voting class and area for the purpose of recalling the trustee. No recall petition shall seek an election for the recall of more than one trustee, individually, in the same recall petition.

B. The petition shall be signed by a number of the members of the retirement system of the voting class and area as will in number equal not less than thirty-three and one-third percent of the number of total members of the voting class and area wherein and for which a recall election is petitioned.

C. The secretary-treasurer of the board of trustees of the retirement system shall certify on the recall petition, within ten days after presented to him for that purpose, the number of names appearing thereon, the number of persons who are members of the retirement system in the voting class and area, and the total number of members of the voting class and area, as of the date of execution of the certificate. He shall also indicate on the petition the names appearing thereon who are not members in the voting class and area.

D. If fifteen days after a petition for recall election is presented to the secretary-treasurer the required number of members have signed the petition, the secretary-treasurer shall issue an order calling an election for the purpose of deciding upon the issue of recalling the trustee, with such election to be held within sixty days from the issuance of the secretary-treasurer order.

E. The voting class and area for an election to recall a trustee is that class and area set forth in R.S. 11:822, from which the trustee sought to be recalled was last elected.

F. At least forty-five days prior to the recall election the secretary-treasurer shall have transmitted to each employer election information which shall consist of the name of the trustee subject to recall, the election rules and regulations, and the official ballot for the recall election of the trustee. At least thirty days prior to the election, the employer shall distribute this information to each of its employees, and shall certify to the secretary-treasurer that this information was so distributed.

G. The recall election shall be conducted subject to the limitations of this Part and pursuant to such rules and regulations as the board of trustees shall establish.

H. When the majority of the votes cast is in favor of the recall, the trustee is, ipso facto, recalled and removed from the office, the office is declared vacant, and the office shall be filled as in the case of ordinary vacancies and according to R.S. 11:822(C).

I. In case any election is called and held for the purpose of deciding upon whether or not any trustee shall be recalled, and at the election the effort to recall fails, then no election shall be held to recall the same trustee within eighteen months from date of election at which the recall failed to carry.

Added by Acts 1978, No. 648, §11, eff. July 13, 1978; Redesignated from R.S. 17:661 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:836 - Amendment

§836. Amendment

A. The provisions of the retirement system established by R.S. 11:702 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:771, 774, and 775; with respect to the payment of employee contributions, as provided in R.S. 11:872 or R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:834, shall be considered amendments to the provisions of the retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would (if the retirement system is then terminated) receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer (if the retirement system had then terminated).

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1987, No. 591, §1; Redesignated from R.S. 17:662 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:837 - Overpayment of benefits; collection

§837. Overpayment of benefits; collection

A. Effective January 1, 2006, the right to collect any benefit paid to an individual to whom the benefit was not due resulting from an administrative error by the system shall apply only to amounts paid during the thirty-six-month period immediately preceding the date notice of such error is sent to the member, except in the case of fraud.

B. Notwithstanding the provisions of Subsection A of this Section, if the individual receiving the payment committed a fraud against the system, the right to collect such fraudulent payment shall extend to the entire amount of overpayment obtained through fraud.

C. Repayment of any amount paid to an individual to whom the benefit was not due collected as provided in this Section shall be in accordance with the provisions of R.S. 11:192.

Acts 2006, No. 501, §1, eff. June 22, 2006.



RS 11:851 - Investment of funds; limitations and restrictions; interest

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§851. Investment of funds; limitations and restrictions; interest

A. The board of trustees shall be the trustees of the several funds created by R.S. 11:871 and shall have full power to invest and reinvest available funds and to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments of the system in the name of the system or its nominee name provided the action is taken in compliance with the rules and regulations established by the board of trustees in accordance with the provisions of R.S. 11:263.

B. All interest derived from investments and any gains from the sale or exchange of investments shall be credited to the account of the system.

C. In every situation where interest is due and payable to the retirement system, the rate of interest shall be compounded interest at the board-approved actuarial valuation rate, except in those cases where the interest is specifically set by statute.

Acts 1968, No. 578, §1; Acts 1970, No. 225, §1; Acts 1971, No. 5, §5; Acts 1974, No. 411, §1; Acts 1980, No. 417, §1; Acts 1984, No. 867, §2; Acts 1990, No. 631, §1, eff. July 1, 1990; Redesignated from R.S. 17:671 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:852 - Secretary-treasurer as custodian of funds; bond

§852. Secretary-treasurer as custodian of funds; bond

The secretary-treasurer of the board of trustees shall be the custodian of the several funds. All payments from these funds shall be made by him or the assistant secretary-treasurer only upon vouchers signed by two persons designated by the board of trustees. The secretary-treasurer and assistant secretary-treasurer of the board of trustees shall furnish said board a surety bond in a company authorized to do business in Louisiana in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Amended by Acts 1978, No. 648, §12, eff. July 13, 1978; Redesignated from R.S. 17:672 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:853 - Cash deposits; limitations

§853. Cash deposits; limitations

For the purpose of meeting disbursements for pensions, annuities, and other payments, cash may be kept available not exceeding ten percent of the total amount in the several funds of the retirement system. This money shall be kept on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

Redesignated from R.S. 17:673 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:854 - Fiscal agents; selection by board of trustees

§854. Fiscal agents; selection by board of trustees

The board of trustees shall select fiscal agency banks for the deposit of the funds and securities of the Teachers' Retirement System in the same manner as fiscal agent banks are selected by the Board of Liquidation of the State Debt of Louisiana. The banks selected shall be required to conform to the law governing fiscal agent banks selected by the state. The funds and properties of the Teachers' Retirement System held in any bank of the state shall be safeguarded by a fidelity and surety bond, the amount to be determined by the board of trustees.

Redesignated from R.S. 17:674 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:855 - Private interest of trustees and employees in financial operation of system prohibited

§855. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Redesignated from R.S. 17:675 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:856 - Reversion of funds prohibited

§856. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact.

B. The amount of any contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding the above, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1987, No. 591, §1; Redesignated from R.S. 17:676 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1174, §1, eff. July 1, 2001.



RS 11:857 - Compensation of investment advisors

§857. Compensation of investment advisors

The board of trustees of the Teachers' Retirement System of Louisiana is hereby authorized, in requesting proposals for investment advisory services, to require that fees shall be quoted as a fixed fee, a fee based on market value of assets, or a performance fee.

Acts 1989, No. 221, §1; Redesignated from R.S. 17:677 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:871 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§871. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the annuity savings fund, the employee experience account, the pension accumulation fund, the pension reserve fund, and the expense fund.

Redesignated from R.S. 17:691 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1031, §1, eff. July 1, 1992.



RS 11:872 - Contributions when compensation is reduced or not paid

§872. Contributions when compensation is reduced or not paid

In the event the daily compensation paid to a member of this system is reduced by an amount paid to a substitute, the employee and employer contributions to the system shall be the same amount as if no deduction was made from the member's salary for the substitute. In the event the total daily compensation of a member of the system is not paid by the employer, even if a substitute is paid by the employer, no employee or employer contribution shall be deducted or paid to the retirement system by the employer for days that no compensation is paid. When no compensation is paid and the employer does not place the employee on official leave without pay, the employee shall be entitled to purchase such time and the cost may be paid by either the employee or employer, or both. If an employer does pay for all or a portion of such purchase price, the employer shall pay the same percentage on behalf of all of its employees that are similarly situated.

Acts 1984, No. 123, §1; Redesignated from R.S. 17:692.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 744, §1.



RS 11:873 - Annuity savings fund; description; contributions to and payment from fund, how made; amount of employees' contributions

§873. Annuity savings fund; description; contributions to and payment from fund, how made; amount of employees' contributions

The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1)(a) Each employer shall cause to be deducted from the total salary or compensation of each person who is or becomes a member on each and every payroll of such employer for each and every payroll period, eight percent of his total earnable compensation. However, in the event the employer's contribution to the retirement system as approved, funded, and appropriated by the legislature is less than eleven and eight-tenths percent of the total earnable compensation of each member, each employer shall cause to be deducted from the total salary or compensation of each person who is or becomes a member, on each and every payroll period, seven percent of his total earnable compensation. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period.

(b) With respect to each member of this system who is a participant in the Louisiana Educational Employees' Professional Improvement Program, upon retirement or termination for any cause, if such member has not completed at least three years of one program, as defined in R.S. 17:3602(5), any deductions made on compensation received pursuant to R.S. 17:3601 et seq. prior to retirement or termination for any cause, shall be returned to the member without interest. Members of this system who complete at least three years of one program, as defined in R.S. 17:3602(5), shall not receive a return of any employee deductions upon retirement.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and shall receipt for his full salary or compensation, and payment of salary or compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Part. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited to the individual account of the member from whose compensation the deduction was made.

Amended by Acts 1959, No. 54, §4; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1966, No. 51, §1; Acts 1969, No. 104, §1; Acts 1970, No. 28, §4; Acts 1981, No. 935; §1, eff. July 1, 1981; Acts 1983, No. 606, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:692 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:874 - Repealed by Acts 1995, No. 592, 2, eff. July 1, 1995.

§874. Repealed by Acts 1995, No. 592, §2, eff. July 1, 1995.



RS 11:875 - Pension accumulation fund; description and composition of funds; normal and accrued liability contributions; determination

§875. Pension accumulation fund; description and composition of funds; normal and accrued liability contributions; determination

The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and, in applicable cases, from the proceeds of one-half of one percent of taxes collectible in all parishes except the parish of Orleans. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1) On account of each member there shall be paid annually into the pension accumulation fund by employers from the preceding fiscal year an amount equal to a certain percentage of the earnable compensation of each member to be known as the "normal contribution", and an additional amount equal to a percentage of his earnable compensation, to be known as the "accrued liability contribution". The percentage rate of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation; provided, however, that the total percentage rate of such contributions shall not be less than eleven and eight-tenths percent.

(2) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which if contributed on the basis of compensation of such new entrant throughout his entire period of active service would be sufficient to provide for the payment of any pension payable on his account. The percentage rate so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the percentage rate of the earnable salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of the funds in hand to the credit of that fund and dividing the remainder by one percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(3) Immediately succeeding the first valuation the actuary shall compute the percentage rate of the total annual compensation of all members which is equivalent to four percent of the amount of the total pension liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The percentage rate originally so determined shall be known as the "accrued liability contribution" rate.

(4)(a) In addition to the contributions to be made to and payments to be made from the pension accumulation fund in accordance with the provisions of Paragraphs (1), (2) and (3) of this Section on account of each member who contributes to the fund on the basis of total salary, there shall be paid into the pension accumulation fund an amount which shall equal one-half of one percent of the aggregate amount of the taxes shown to be collectible by the tax rolls of each respective parish except the parish of Orleans, which amount shall be deducted by the sheriff and ex officio tax collector for each of such parishes and turned over to the board of trustees periodically at the same time as said sheriff disburses funds to the tax recipient bodies of his respective parish. The first deductions required to be made under this provision shall commence with the collection from the 1962 tax roll and shall be made annually thereafter.

(b) If at any time the amount thus required to be deducted and paid over to the board of trustees results in a larger or smaller aggregate amount than the amount required for the purposes for which such funds are to be used, as provided by this Chapter, then the board of trustees of the system shall instruct the sheriffs and ex officio tax collectors of the parishes to deduct for this retirement system a smaller or larger percentage than is herein provided not to exceed a total deduction of more than one percent.

(c) The percentage rate of the contribution to be made to the system in accordance with this Paragraph (4) which shall be credited in the pension accumulation fund to "normal contribution" and the percentage rate to be credited to "accrued liability" shall be determined by the board of trustees, based upon such actuarial valuation for the purpose as the board shall direct.

(5) With respect to each member of this system who is a participant in the Louisiana Educational Employees Professional Improvement Program, the employer's contribution shall not be computed on the compensation received pursuant to R.S. 17:3601 et seq. until July 1, 1982, and shall be computed including such compensation every year thereafter.

Amended by Acts 1959, No. 54, §6; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1970, No. 28, §5; Acts 1981, No. 935, §1, eff. July 1, 1981; Acts 1982, No. 171, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:696 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1987, No. 724, §2 - SPECIAL EFFECTIVENESS.}}



RS 11:876 - Annual amounts payable to pension accumulation fund from sources other than parish tax collections

§876. Annual amounts payable to pension accumulation fund from sources other than parish tax collections

The total amount payable in each year to the pension accumulation fund, out of funds other than the funds derived from tax collections in the parishes as provided for by R.S. 11:875(4), shall be not less than the sum of the percentage rate known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year, exclusive of either of said rates attributable to compensation in excess of seven thousand five hundred dollars per annum; provided that the amount of each annual accrued liability contribution, exclusive of that amount attributable to compensation in excess of seven thousand five hundred dollars per annum, shall be at least three percent greater than the preceding annual liability payment, and, further, that the aggregate payment by employers shall be sufficient, when combined with the amount in the fund, to provide the pensions and other benefits, computed on the basis of compensation not in excess of seven thousand five hundred dollars per annum, which are payable out of the fund during the year then current.

Amended by Acts 1962, No. 186, §1; Redesignated from R.S. 17:697 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:877 - Accrued liability contributions; discontinuance

§877. Accrued liability contributions; discontinuance

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value, as actuarially computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members.

Redesignated from R.S. 17:698 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:878 - Pensions and benefits payable from accumulation fund; transfers to reserve fund

§878. Pensions and benefits payable from accumulation fund; transfers to reserve fund

A. All pensions, and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service allowance, payable from contributions of employers, shall be paid from the pension accumulation fund.

B. Upon the retirement of a member not entitled to credit for prior service, an amount equal to his pension reserve shall be transferred from the pension accumulation fund to the pension reserve fund.

Redesignated from R.S. 17:699 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:879 - Pension reserve fund; description of and payments from fund

§879. Pension reserve fund; description of and payments from fund

The pension reserve fund shall be the fund in which shall be held the reserves on all annuities and on all pensions granted to retirees and from which such pensions and benefits shall be paid. If a beneficiary, retired on account of disability, is restored to active service the pension reserve thereon shall be transferred from the pension reserve fund to the pension accumulation fund.

Amended by Acts 1982, No. 171, §1; Redesignated from R.S. 17:700 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:880 - Supplementary benefit fund and payments therefrom

§880. Supplementary benefit fund and payments therefrom

A. A new fund in the teachers' retirement system is hereby created to be designated as the supplementary benefit fund. From this fund supplementary benefits not to exceed twenty dollars per month are to be made to certain retirees from the teachers' retirement system who meet the requirements set forth below:

(1) Any retirees whose total benefit provided by all retirement benefit provisions excluding those provided by this Section is more than two hundred twenty dollars per month shall not be eligible for any additional benefits from the supplementary benefit fund.

(2) The amount of the monthly supplementary benefits shall be:

(a) Twenty dollars per month to each retiree whose benefit is two hundred dollars or less per month.

(b) Each retiree who receives more than two hundred dollars per month but less than two hundred twenty dollars per month shall receive a supplementary benefit equal to the difference between two hundred twenty dollars and the amount of his total monthly payments.

B. The board of trustees shall transfer monthly from the pension accumulation fund to the supplementary benefit fund an amount sufficient to pay the supplementary benefits herein provided. Any balance remaining in the supplementary benefit fund at the end of each fiscal year shall be transferred to the pension accumulation fund.

C. Payments provided herein shall begin August 1, 1966.

Added by Acts 1966, No. 138, §1; Redesignated from R.S. 17:700.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:881 - Benefits for certain employees designated to hold supplemental membership

§881. Benefits for certain employees designated to hold supplemental membership

Notwithstanding any provisions of this Part to the contrary an employee holding membership in the United States Civil Service Retirement System by virtue of his employment by Louisiana State University or by Southern University shall be eligible to receive a supplemental benefit from this system as hereinafter set forth:

(1) Such supplemental benefits shall be attributed to years of credited service as an employee of either university and only for such credited service during which time the employee was a member of the United States Civil Service Retirement System and did not hold membership in any retirement system of this state operating for state, parochial, or municipal employees.

(2) Eligibility for benefits shall be in accordance with applicable provisions of this Part; however, only credited service as an employee of either university shall be applicable and the provisions of R.S. 11:765 shall not be applicable.

(3) Computation of the supplemental benefit shall be based on average regular compensation and, except as provided in Paragraph (6) of this Section, shall be one percent per annum for the first five years of credited service, three-fourths of one percent per annum for the next five years of credited service, and one-half of one percent per annum for the remaining years of credited service; however, the total benefits, including United States civil service retirement benefits, shall not exceed two and one-half percent per annum of credited service.

(4) If cost-of-living increases payable by the United States Civil Service Retirement System are granted to retirees which are in excess of cost-of-living increases granted to retirees under this system, the supplemental benefit shall be reduced to the extent of such excess.

(5) No supplemental benefit shall be granted which, together with the United States civil service retirement benefit, would exceed one hundred percent of average regular compensation.

(6)(a) In the event of early service retirement of any employee who has not attained age sixty-two, supplemental benefits payable under this Section shall not commence until the employee attains age sixty-two.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any employee who retires upon attaining at least age fifty-five shall have the option of commencing supplemental benefits, provided such benefits are actuarially reduced to offset the actuarial impact thereof.

(c) Any member retiring under the provisions of this Section may select benefits as provided for in R.S. 11:783, except that Option 1 thereof shall not be available to such member and, further provided, that such member's benefits are actuarially reduced to offset the actuarial impact thereof.

(7) Repealed by Acts 1995, No. 676, §1.

(8) On account of each employee after September 12, 1975, the employer university shall pay into the pension accumulation fund of the Teachers' Retirement System of Louisiana, an amount sufficient to support the supplemental benefits. Initially, such payments, together with the employer contribution to the United States Civil Service Retirement System, shall not be less than the university contribution for regular members of this system.

(9) In addition, there shall be paid annually into the said pension accumulation fund by the employer university an amount equal to the benefits payable during the year on account of credited service prior to September 12, 1975.

(10) If future changes in benefits available to members of the United States Civil Service Retirement System provide for total benefits equal to two and one-half percent per annum of credited service, then no further supplemental benefit shall be payable, and applicable provisions of this Section shall become inoperative.

Added by Acts 1978, No. 643, §17, eff. July 13, 1978. Amended by Acts 1979, No. 623, §1; Redesignated from R.S. 17:700.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 676, §1; Acts 1999, No. 115, §1.



RS 11:882 - Expense fund

§882. Expense fund

The expense fund is the fund from which the expenses of the administration of the retirement system shall be paid, exclusive of amount payable as retirement allowances or other benefits provided in this Part. The board of trustees shall determine annually the amount required to defray the expenses for the ensuing fiscal year. The amount required, as determined by the board, shall be paid into the expense fund from the interest earnings of the system.

Amended by Acts 1960, No. 401, §1; Acts 1966, No. 81, §1; Acts 1968, Ex.Sess., No. 28, §1; Acts 1973, No. 165, §1; Acts 1976, No. 145, §1, eff. July 16, 1976; Redesignated from R.S. 17:701 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:883 - Unexpended balance in expense fund

§883. Unexpended balance in expense fund

The unexpended balance in the expense fund on June thirtieth of each year shall be paid by the board of trustees into the pension accumulation fund.

Added by Acts 1960, No. 401, §2. Amended by Acts 1966, No. 81, §2; Redesignated from R.S. 17:701.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:883.1 - Experience account

§883.1. Experience account

A.(1)(a) Effective July 1, 2004, the balance in the experience account shall be zero.

(b) Effective June 30, 2009, the balance in the experience account shall be zero. Any funds in the account on June 29, 2009, shall be allocated in the following order:

(i) To provide for any net investment loss attributable to the balance in the account as provided in Paragraph (B)(1) of this Section.

(ii) To fund any permanent benefit increase or minimum benefit pursuant to the Act that originated as House Bill No. 586 of the 2009 Regular Session of the Legislature [Acts 209, No. 144].

(iii) To apply to the experience account amortization base as provided in R.S. 11:102.2(C)(2); however, as of June 30, 2009, these funds shall be transferred to the system's Texaco Account and retained in a subaccount of that account until that account is applied as provided in R.S. 11:102.2. The subaccount shall continue to be credited and debited as provided in Subparagraph (A)(2)(b) and Paragraph (B)(1) of this Section until such application.

(2) The experience account shall be credited as follows:

(a) To the extent permitted by Paragraph (3) of this Subsection and after allocation to the amortization bases as provided in R.S. 11:102(B)(3)(d)(vii)(bb) and 102.2, as applicable, an amount not to exceed fifty percent of the remaining balance of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Paragraph (3) of this Subsection, an amount not to exceed that portion of the system's net investment income attributable to the balance in the experience account during the prior year.

(3)(a) In no event shall a credit be made to the account that would cause the balance in the experience account to exceed the reserve necessary to grant either of the following:

(i) Two permanent benefit increases determined pursuant to Subsection C of this Section if the system is eighty percent funded or greater.

(ii) One permanent benefit increase as determined pursuant to Subsection C of this Section if the system is less than eighty percent funded.

(b) If the system is less than eighty percent funded and has reserves in excess of the amounts provided for in Item (a)(ii) of this Paragraph, it shall not apply credits to the account pursuant to Subparagraph (2)(b) of this Subsection.

B. The experience account shall be debited as follows:

(1) An amount equal to that portion of the system's net investment loss attributable to the balance in the experience account during the prior year.

(2) An amount sufficient to fund a permanent benefit increase granted pursuant to Subsection C of this Section.

(3) In no event shall the amount in the experience account fall below zero.

C.(1) In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a permanent benefit increase to retirees and beneficiaries whenever the conditions in this Section are satisfied and the balance in the experience account is sufficient to fund such benefit fully on an actuarial basis, as determined by the system's actuary. If the legislative auditor's actuary disagrees with the determination of the system's actuary, a permanent benefit increase shall not be granted. The board of trustees shall not grant a permanent benefit increase unless such permanent benefit increase has been approved by the legislature. Any increase granted pursuant to the provisions of this Section shall begin on the July first following legislative approval, shall be payable annually, and shall be an amount equal to the lesser of:

(a) An amount as determined in Paragraph (2) of this Subsection.

(b) The increase in the consumer price index, U.S. city average for all urban consumers (CPI-U), as prepared by the U.S. Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any. If the balance in the experience account is not sufficient to fund that sum, no increase shall be granted.

(2)(a) If the system is eighty percent funded or greater, three percent.

(b) If the system is at least seventy-five percent funded but less than eighty percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two and one-half percent.

(c) If the system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two percent.

(d) If the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, one and one-half percent.

(e) If the system is less than fifty-five percent funded or if the system is less than eighty-five percent funded but more than fifty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year, no increase shall be granted.

(3) Subject to the limitations contained in Subsection F of this Section, the percentage of each recipient's permanent benefit increase shall be based on the benefit being paid to the recipient on the effective date of the increase.

(4)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or before June 30, 2009, there must be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year; and

(ii) Shall have attained at least age fifty-five.

(b) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or before June 30, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year; and

(ii) In no event before the retiree would have attained age fifty-five.

(c)(i) The provisions of Items (a)(ii), (b)(ii), (d)(ii), and (e)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system, or who receives benefits based on the death of a disability retiree of this system.

(ii) The actuarial cost of implementing the provisions of Acts 2001, No. 1162, shall be paid by debiting the experience account which must have the funds available in the experience account to pay for such an increase.

(d) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for any permanent benefit increase payable on or after July 1, 2009, there shall be the funds available in the experience account to pay for such an increase, and a retiree:

(i) Shall have received a benefit for at least one year; and

(ii) Shall have attained at least age sixty.

(e) Except as provided in Subparagraph (c) of this Paragraph, a nonretiree beneficiary shall be eligible for the permanent benefit increase payable on or after July 1, 2009:

(i) If benefits had been paid to the retiree or the beneficiary, or both combined, for at least one year; and

(ii) In no event before the retiree would have attained age sixty.

(5)(a) On December 1, 2001, the board of trustees shall grant a one-time cost-of-living adjustment to:

(i) Each retiree who had twenty-five years of service credit, exclusive of unused leave, or a disability retiree regardless of the number of years of service credit, and had been receiving a benefit for at least fifteen years on December 1, 2001; and

(ii) Each nonretiree beneficiary receiving a benefit on December 1, 2001, if the deceased member had twenty-five years of service credit exclusive of unused leave, or was a disability retiree regardless of the number of years of service credit, and the retiree and nonretiree beneficiary, or both combined, had received a benefit for at least fifteen years.

(b) The one-time adjustment payable to each recipient shall equal an amount up to but not exceeding two hundred dollars a month, but the total monthly benefit of any such recipient resulting from this adjustment shall not exceed one thousand dollars.

D. Repealed by Acts 2009, No. 497, §3, eff. June 30, 2009.

E. The first normal permanent benefit increase shall be effective July 1, 1999.

F.(1) Notwithstanding any other provisions of this Section to the contrary, any permanent benefit increase granted on or before June 30, 2015, shall be calculated only on the first seventy thousand dollars of the retiree's annual retirement benefit. This seventy-thousand dollar limit shall be increased each year in an amount equal to any increase in the consumer price index, U.S. city average for all urban consumers (CPI-U) for the preceding year, if any.

(2) Notwithstanding any other provisions of this Section to the contrary, any permanent benefit increase granted on or after July 1, 2015, shall be calculated only on the first sixty thousand dollars of the retiree's annual retirement benefit. This sixty-thousand dollar limit shall be increased each year in an amount equal to any increase in the consumer price index, U.S. city average for all urban consumers (CPI-U) for the immediately preceding one-year period ending in June, if any.

G.(1) The permanent benefit increase which is authorized by Subsection C of this Section shall be limited to the lesser of either two percent or an amount as determined in Subsection C of this Section in or for any year in which the system does not earn an actuarial rate of return of at least eight and one-quarter percent interest on the investment of the system's assets.

(2) No permanent benefit increase shall be authorized based on any actuarial valuation in which both of the following apply:

(a) The system fails to earn an actuarial rate of return which exceeds the board-approved actuarial valuation rate.

(b) The system is less than eighty percent funded.

H.(1) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (C)(1) of this Section, the board may make the recommendation provided in Paragraph (C)(1) of this Section if all of the following conditions are satisfied:

(a) No benefit increase was granted in the preceding fiscal year.

(b) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Paragraph (A)(3) of this Section applicable to the system valuation for that valuation year.

(c) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the maximum increase permitted pursuant to Paragraph (C)(2) of this Section applicable to the system valuation for the preceding fiscal year.

(d) All of the insufficiency in the account is attributable to the following:

(i) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(aa) Changes in the pool of the eligible recipients.

(bb) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (C)(1) of this Section.

(ii) Credits to the account, if any, are insufficient to cover the growth in the cost of the increase.

(2) The amount of the increase shall be equal to the amount the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

Acts 1992, No. 1031, §1, eff. July 1, 1992; Acts 1999, No. 402, §1; Act 2001, No. 1162, §1, eff. July 1, 2001; Act 2001, No. 1172, §1; Acts 2004, No. 588, §1, eff. June 30, 2004; Acts 2009, No. 497, §§1 & 3, eff. June 30, 2009; Acts 2012, No. 483, §1, declared unconstitutional by La. Supreme Court; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 104, §1, eff. June 30, 2014; Acts 2014, No. 399, §1, eff. June 30, 2014.

NOTE: See Acts 2001, No. 1172, §4 relative to effective date.

NOTE: See Acts 2001, No. 1172, §2 (2nd) relative to funding and accountability and see Acts 2001, No. 1172, §3 relative to nonseverability.

NOTE: See Acts 2004, No. 588, §2, relative to balances in the Employee Experience Account of the Teachers' Retirement System of La. on June 30, 2004.

NOTE: See Acts 2009, No. 497, §2, eff. June 30, 2009, relative to conflicts with previous Acts and §4 relative to affect on contribution rates.

NOTE: Acts 2012, No. 483, which amended R.S. 11:883.1(A)(2)(a) and enacted R.S. 11:883.1(C)(4)(d)(iii) and (e)(iii) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: Acts 2014, No. 104, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:883.1.1 - Supplemental cost-of-living increase for 2007; payment from experience account

§883.1.1. Supplemental cost-of-living increase for 2007; payment from experience account

A. The Constitution of Louisiana requires the legislature to provide for the retirement of teachers and other employees of the public educational system of the state. The legislature finds that providing generous retirement benefits for our public educational employees is an important element of the complete compensation package the state provides for service in Louisiana's public educational system. In order to maintain the purchasing power of the benefit of a retiree of the Teachers' Retirement System of Louisiana, periodic increases in the benefit amount are necessary to offset increases in the cost of ordinary living expenses. When the timing of such increases is infrequent or erratic, it becomes difficult for such increases to protect the retiree from falling behind financially.

B. The legislature recognizes that while providing periodic cost-of-living increases is necessary to preserve the standard of living of our retired public educational system employees, such increases have a price which is ultimately paid by the taxpayers through allocation of employer contributions to the system. Increases should therefore be limited to a reasonable level, to prevent the expense of such increases from causing an undue burden on the state and local fisc and therefore on the taxpayers. Additionally, such increases are not meant to function as pay raises, but merely to maintain the standard of living of the recipients, keeping pace with the Consumer Price Index for All Urban Consumers, U.S. city average for all items (CPI-U).

C.(1) The legislature has provided for an employee experience account, a mechanism for determining each year whether a cost-of-living increase may be granted and the amount of any such increase that is permitted. The provisions of R.S. 11:883.1 prohibit any cost-of-living increase paid from experience account funds from being in excess of three percent, helping to limit the expense of granting each such increase to a reasonable level. Additionally, if the growth of the CPI-U is less than three percent, then the increase from the experience account is also of this lesser percent.

(2) For an increase payable on July 1, 2007, the application of the experience account mechanism results in a determination that, if the system properly complies with all other requirements of the experience account statute and subject to the approval of the legislature, the board of trustees of the Teachers' Retirement System of Louisiana may grant an increase to eligible retirees, survivors, and beneficiaries equal to the CPI-U for the 2006 calendar year of two and one-half percent.

D.(1) Considering the factual and policy statements in Subsections A, B, and C of this Section, and taking into account that retired employees of the public educational system have not received a cost-of-living increase for four consecutive years due to market conditions and the lack of sufficient funds in the experience account, the legislature finds that, for the July 1, 2007, cost-of-living increase payable pursuant to the experience account statute, permitting the board to grant the maximum three-percent increase allowable pursuant to the provisions of the experience account statute without regard to the CPI-U helps preserve the purchasing power of retired employees of the public educational system, their survivors, and beneficiaries without creating an undue financial burden on the state or the taxpayers.

(2) Notwithstanding the provisions of R.S. 11:883.1(B)(2) and (C)(1) and (2) limiting any increase granted from experience account funds and payable July 1, 2007, to two and one-half percent, the board of trustees of the Teachers' Retirement System of Louisiana is authorized to grant from the funds in the experience account a supplemental cost-of-living increase of one-half of one percent, which may be paid beginning July 1, 2007, providing all other requirements of R.S. 11:883.1 are met and the total level of the increase granted does not exceed three percent.

E. Except for the authority to grant a supplemental one-half of one percent increase payable July 1, 2007, nothing in this Section shall be construed to grant the board of trustees of the Teachers' Retirement System of Louisiana any additional authority to grant or to recommend to the legislature that it be permitted to grant a cost-of-living increase greater than the increase as calculated pursuant to the provisions of R.S. 11:883.1 as they exist on June 30, 2007.

Acts 2007, No. 67, §1, eff. June 30, 2007.



RS 11:883.2 - Benefit adjustments; cost-of-living adjustments; supplemental benefits

§883.2. Benefit adjustments; cost-of-living adjustments; supplemental benefits

Any benefit adjustment or cost-of-living adjustment authorized by any law shall not cause a decrease in any supplemental benefits or payments authorized by any law.

Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:883.3 - Minimum benefit increase; payment from experience account

§883.3. Minimum benefit increase; payment from experience account

A. A monthly minimum benefit increase shall be payable to:

(1) Each retiree of the system who, on June 30, 2009, meets all of the following criteria:

(a) The retiree has thirty or more years of service credit, exclusive of unused leave.

(b) The retiree has been retired for fifteen years or more.

(c) The retiree receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The retiree is at least sixty years of age.

(e) The retiree has neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:786 nor chosen an Initial Lump Sum Benefit pursuant to R.S. 11:783(A)(3).

(2) Each nonretiree beneficiary receiving a benefit on June 30, 2009, who, as of June 30, 2009, meets all of the following criteria:

(a) The deceased member had thirty or more years of service credit exclusive of unused leave.

(b) The retiree and nonretiree beneficiary, or both combined, have received a benefit for at least fifteen years.

(c) The nonretiree beneficiary receives a monthly retirement benefit of less than one thousand two hundred dollars.

(d) The deceased member would be at least sixty years of age had he lived.

(e) The deceased member neither participated in the Deferred Retirement Option Plan pursuant to R.S. 11:786 nor chose an Initial Lump Sum Benefit pursuant to R.S. 11:783(A)(3).

(3) Any unmarried surviving spouse or any surviving minor child as that term is defined in R.S. 11:701, of a deceased member which survivor is receiving a monthly retirement benefit pursuant to R.S. 11:762 of less than one thousand two hundred dollars if, on June 30, 2009, all of the following apply to the deceased member:

(a) The deceased member had thirty years of service credit, exclusive of unused leave.

(b) The deceased member has been deceased for fifteen years or more; and

(c) The deceased member would have been at least age sixty.

(d) The deceased member had not participated in the Deferred Retirement Option Plan pursuant to R.S. 11:786 and had not chosen an Initial Lump Sum Benefit pursuant to R.S. 11:783(A)(3).

B. Each person to whom this Section applies, except as provided in Subsection C of this Section, shall have his current monthly retirement benefit increased by the lesser of:

(1) Three hundred dollars.

(2) The difference between one thousand two hundred dollars and his current monthly benefit.

C.(1) Notwithstanding Subsection B of this Section, if any nonretiree beneficiary to whom this Section applies is receiving a monthly benefit amount based upon an optional allowance pursuant to R.S. 11:783(A)(2), which amount is less than that received by the retiree while alive, the amount of the monthly benefit increase that would otherwise be payable pursuant to Subsection B of this Section shall be prorated based upon the option selected.

(2) Notwithstanding Subsection B of this Section, if a survivor to whom Paragraph (A)(3) of this Section applies is the sole survivor receiving a benefit pursuant to R.S. 11:762, he shall have his current monthly retirement benefit increased by the lesser of three hundred dollars or the difference between one thousand two hundred dollars and his current monthly benefit amount. In the event there are multiple survivors to whom Paragraph (A)(3) of this Section applies, such survivors shall share equally a monthly benefit increase of three hundred dollars.

D. The provisions of this Section shall not apply to any retiree, nonretiree beneficiary, or survivor receiving a benefit pursuant to a reciprocal agreement recognized by the system.

E. The actuarial cost of implementing the provisions of this Section shall be paid from the experience account.

F. The increase provided pursuant to this Section shall begin on July 1, 2009.

Acts 2009, No. 144, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.



RS 11:884 - Collection of members' contributions; procedure

§884. Collection of members' contributions; procedure

A. The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll of a member eight percent of the earnable compensation of such member; provided, however, that in the event the employer's contribution to the retirement system as approved, funded, and appropriated by the legislature is less than eleven and eight-tenths percent of the total earnable compensation of each member, each employer shall cause to be deducted on each and every payroll of a member seven percent of the earnable compensation of such member.

(2) The treasurer of each employer shall make the deduction provided above and shall transmit on or before the tenth day of each month to the secretary-treasurer of the board of trustees the sum of such deductions made during the preceding month.

B. Nothing in this Section shall prevent the board of trustees from modifying the method of collecting the contributions of members in the employ of employers other than parish or city school boards.

Amended by Acts 1972, No. 112, §1; Acts 1974, No. 411, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:702 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1987, No. 724, §2 - SPECIAL EFFECTIVENESS.}}



RS 11:885 - Collection of employers' contributions; procedure

§885. Collection of employers' contributions; procedure

The collection of employers' contributions on the earnable compensation of members shall be made as follows:

(1) The board of trustees shall certify to the State Department of Education, the Board of Elementary and Secondary Education, or its successors, the state treasurer, and all employers the contribution rate to be paid as employers' contributions.

(2) Immediately upon approval by the State Board of Education, or its successor, of the minimum foundation program distribution of the current fiscal year, the State Department of Education shall certify to the state treasurer the monthly amount due by each parish and city school board and each vocational-technical school and special school under its jurisdiction as the employer contribution at the rate determined and certified in Paragraph (1) of this Section to the retirement system based on the total earnable compensation from state funds of each member of the system in the employ of the school board, vocational-technical school or special school. The treasurer shall deduct from the state funds due each such employer monthly the employer contribution of each such employer and shall remit this amount directly to the secretary-treasurer of the board of trustees within five working days after the first day of each month.

(3) Notwithstanding the provisions of Paragraphs (1) and (2) of this Section, the employer contribution rate for local school boards shall be the same as the employer contribution rate fixed and paid by the state.

(4) At the beginning of each school year, not later than September first of each year, the State Board of Education, or its successors, and the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall certify to the state treasurer the monthly amount due by each college or university under its jurisdiction as the employer contribution at the rate determined and certified in Paragraph (1) of this Section to the retirement system based on the total earnable compensation from state funds of each member of the system in the employ of the college or university. The state treasurer shall deduct from the state funds due each college or university monthly the employer contribution for each college or university and shall remit this amount directly to the secretary-treasurer of the board of trustees within five working days of the first of each month.

(5) The treasurer of each employer, other than the employers enumerated in Paragraphs (2) and (3) hereof, shall transmit on or before the tenth day of each month to the secretary-treasurer of the board of trustees employers contributions on the earnable compensation of members for the preceding month at the rate determined and certified above.

(6) Each employer shall submit to the board of trustees at the close of each fiscal year, a check list of all members in its employ during that fiscal year showing each member's earnable compensation for that year. Adjustments shall be made at this time for under or over remittance of employers contributions, if any. Such adjustments shall take into consideration the amount of taxes received from the sheriff and ex officio tax collector of the particular parish under the provisions of R.S. 11:875(4).

(7) All employers must pay the entire amount of the required employer contribution.

Amended by Acts 1959, No. 54, §7; Acts 1962, No. 186, §1; Acts 1965, No. 6, §1; Acts 1970, No. 28, §6; Acts 1972, No. 112, §1; Acts 1974, No. 411, §1; Acts 1987, No. 724, §1; Redesignated from R.S. 17:703 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 592, §1, eff. July 1, 1995.

{{NOTE: SEE ACTS 1987, No. 724, §2 - SPECIAL EFFECTIVENESS.}}



RS 11:886 - Collection of delinquent contributions

§886. Collection of delinquent contributions

Should any parish or city school board refuse or unduly delay transmitting either employers contributions or members contributions, the State Department of Education at the request of the board of trustees is authorized to withhold from state funds due such school board the amount involved and remit the required amount directly to the board of trustees.

Added by Acts 1972, No. 112, §2. Amended by Acts 1974, No. 411, §1; Redesignated from R.S. 17:703.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:887 - Failure to timely remit contributions; effect

§887. Failure to timely remit contributions; effect

A. Notwithstanding the provisions of R.S. 11:886, should any parish or city school board or other employer refuse to transmit either employer's contributions or members' contributions within ten days after its due date, the payment shall be delinquent. Upon a certificate to the state treasurer by the board of trustees of the system that a payment is delinquent, the state treasurer shall deduct the amount thereof from any monies then available for distribution to or for the benefit of that parish or city school board, college or university, or vocational and technical school, or other agency or employer and shall transmit said amount directly to the board of trustees. Upon making such deduction, the state treasurer shall immediately notify the school board or other authority that the deduction has been made and that the funds available for distribution to it are reduced accordingly. In like manner the board of trustees of the system, upon receipt of said funds, shall credit such funds to the account of the members affected thereby and shall notify the school board or other authority thereof.

B. As used in this Section, "due date" means the close of the fifth day after the end of the month for which payment of employer and members' contributions are applicable.

C. The state treasurer shall deduct monthly from the state funds due every employer, except city and parish school boards, the employer contributions on salary funds which come from the state treasury and shall remit this amount directly to the retirement system within five working days after the first day of each month.

Acts 1989, No. 219, §1; Acts 1991, No. 482, §1; Redesignated from R.S. 17:703.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:888 - Submission of contributions reports; liability for erroneous information; limitations and corrections

§888. Submission of contributions reports; liability for erroneous information; limitations and corrections

A. Each employer shall transmit, monthly, a contributions report setting forth necessary salary and deduction information, provided that the board of trustees may, in its discretion, extend the time for submission.

B. If any reporting agency submits a contributions report which is in error as to the salary of any member and such error results in overpayment of benefits by the system, the agency shall be liable to the Teachers' Retirement System of Louisiana for the amount of the overpayment and shall reimburse the system for the full amount of all such overpayments within thirty days after discovery of the error or overpayment.

C.(1) If any reporting agency submits a contributions report which is in error as to the earnings or salary of a member or the amount of time worked by a member and such error results in the member receiving less service credit or paying less employee contributions, said error may be corrected by the reporting agency for a period of up to three years after the contributions report was due the retirement system by the payment of the correct employee and employer contributions plus legal interest compounded annually from the date of error.

(2) Any corrections as to earnings or salary made more than three years after a contributions report is due the retirement system shall be a purchase of service credit under the provisions of R.S. 11:158. The employer institution, in its discretion, may pay not more than fifty percent of the purchase price. However, if it makes such payment, it shall then make such payment, in the same percentage, with respect to all other purchases under this Paragraph, provided, however, that if the error is the total fault of the employer, the employer shall pay the total purchase cost.

Added by Acts 1976, No. 274, §2. Amended by Acts 1977, No. 743, §1; Acts 1978, No. 648, §13, eff. July 13, 1978; Acts 1991, No. 481, §1, eff. July 1, 1991; Redesignated from R.S. 17:703.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:889 - Contributions; certain school boards

§889. Contributions; certain school boards

A. Each local school board which compensates member teachers employed by it at salaries in excess of the minimum salaries established by law in the statewide minimum teachers salary schedule and member supervisors and central staff employed by it at salaries in excess of the schedule of compensation for such employees established from time to time in the equalization apportionment of public school funds made by the State Board of Education, or its successor, shall contribute each month to the board of trustees an amount equal to the amount obtained by multiplying the total of such excess payments for each month by the employer contribution rate as certified by the board of trustees.

B. Each local school board which compensates member teachers, supervisors or central staff employed by it at salaries which are payable solely from local or federal funds or other funds besides those made available for the statewide minimum salary schedule and schedule of salaries in the equalization apportionment of public school funds shall contribute each month to the board of trustees an amount equal to the amount obtained by multiplying the total of such payments by the employer contribution rate as certified by the board of trustees.

C. The contribution required hereunder shall be included in the budget of each school board to which it is applicable, and such inclusion shall be a mandatory requirement for approval of such board's budget by the Joint Legislative Committee on the Budget.

D. The treasurer of each employer shall make the deduction required hereunder and shall transmit on or before the tenth day of each month to the secretary-treasurer of the board of trustees the sum of the deduction made during the preceding month.

Added by Acts 1969, No. 158, §1. Amended by Acts 1970, No. 28, §6; Acts 1974, No. 411, §1; Redesignated from R.S. 17:703.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:890 - Repealed by Acts 1997, No. 812, 2, eff. July 1, 1997.

§890. Repealed by Acts 1997, No. 812, §2, eff. July 1, 1997.



RS 11:891 - Repealed by Acts 1997, No. 812, 2, eff. July 1, 1997.

§891. Repealed by Acts 1997, No. 812, §2, eff. July 1, 1997.



RS 11:892 - Contributions; limitation

§892. Contributions; limitation

The retirement benefits provided by this Part shall not exceed one hundred percent, and when a member has earned a benefit accrual equal to one hundred percent, no further contributions shall be required of him. However, the state shall continue to pay to the system the employer's contribution.

Added by Acts 1976, No. 484, §2; Redesignated from R.S. 17:706 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 218, §1, eff. July 1, 2003.



RS 11:893 - Maintenance of annuity and pension reserves; payment of benefits guaranteed

§893. Maintenance of annuity and pension reserves; payment of benefits guaranteed

The maintenance of annuity reserves and pension reserves, and regular interest creditable to the various funds as provided in this Part, and the payment of all pensions, annuities, retirement allowance, refunds and other benefits granted under the other provisions of this Chapter, are made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Part, except that amount paid into the expense fund as provided in R.S. 11:882, shall be used for the payment of these obligations.

Amended by Acts 1960, No. 401, §3; Redesignated from R.S. 17:704 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:894 - Payment not due; interest

§894. Payment not due; interest

Whenever a retiree, beneficiary, survivor, or other person illegally obtains money or benefits which are not due them, the repayment of such overpayment to the system or the recovery of the overpayment as authorized by R.S. 11:192 shall include interest to be paid to the retirement system at the rate of legal interest, and shall be computed from thirty days after the date the system requests repayment.

Acts 1985, No. 308, §1; Redesignated from R.S. 17:707 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:895 - Overpayment of employer contributions

§895. Overpayment of employer contributions

The Teachers' Retirement System of Louisiana is authorized to apply any overpayment of employer contributions made during a fiscal year to any months in which there are employer contributions due the retirement system. Those months due for the longest period of time shall be paid first. When all employer contributions are paid up to date, any remaining overpayment shall be used to pay any interest due the retirement system as authorized by R.S. 11:281. The interest on those months due for the longest period of time shall be paid first.

Acts 1990, No. 631, §1, eff. July 1, 1990; Redesignated from R.S. 17:703.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:896 - Correction of membership errors

§896. Correction of membership errors

A. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system he shall have three years from the date of improper enrollment to transfer to this system if he is eligible for membership in this system. He shall make application to this system for the transfer within three years from the date of improper enrollment and the transferring system shall transfer all employee and employer contributions made on his behalf plus interest compounded annually at the actuarial valuation rate of the transferring system. In the event the amount of employee and employer contributions plus interest transferred are not sufficient to pay the total employee and employer contributions that would have been paid to the system plus the interest that would have accrued compounded annually at the actuarial valuation rate had the member been properly enrolled, the employer shall pay any difference in the assets to be transferred to the receiving system. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred to the receiving system, the employee and employer shall be refunded the amount of the overpayment in proportion to their contributions. Upon payment of this sum all of his service credit will be transferred to this system.

B. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system and has been a member of such system for more than three years but is still eligible for membership in this system, he may transfer to this system but such transfer shall be totally governed by and be a transfer under the provisions of R.S. 11:143; however, if the enrollment error is the total fault of the employer, the employer shall pay any difference in the assets to be transferred and the actuarial cost to the receiving system in order to transfer all eligible service credit. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred under R.S. 11:143, the employee and the employer shall be refunded the amount of the overpayment in proportion to their contributions.

C. If a person is employed in a position in which he should have been enrolled in this system on the date of employment, but was not enrolled in any public retirement system, he shall become a member of this system. He may only establish service credit for the time he should have been a member of this system under the provisions of R.S. 11:888.

Acts 1991, No. 481, §1, eff. July 1, 1991; Redesignated from R.S. 17:708 by Acts 1991, No. 74, §5, eff. June 25, 1991; Acts 1997, No. 812, §1, eff. July 1, 1997.



RS 11:901.1 - Annual allocation of state funds for supplement to teachers' retirement allowance; eligibility; amount

PART VII-A. SUPPLEMENT TO TEACHERS'

RETIREMENT ALLOWANCE

SUBPART A. 1952 SUPPLEMENT ALLOWANCE

§901.1. Annual allocation of state funds for supplement to teachers' retirement allowance; eligibility; amount

There is hereby dedicated or allocated out of the general fund of the State of Louisiana the sum of two hundred fifteen thousand dollars ($215,000.00) annually, or so much thereof as may be necessary, beginning July 1, 1952, to be paid by the State Treasurer to the Teachers' Retirement System of Louisiana for the purpose of providing a supplement to the retirement allowance of any teacher who is or will be retired under the provisions of Parts III, IV, V, or VII of Chapter 2 of Title 17 of the Revised Statutes by the board of trustees of either the Teachers' Retirement System of Louisiana or the Teachers' Retirement Fund of Orleans parish provided the teacher is eligible under the eligibility requirements hereinafter set forth.

(1) Eligibility.

(a) No retirant (retired teacher) who is entitled to receive, apart from the provisions of this Part, (from other legislative acts) a benefit equal to or in excess of the amount of one hundred forty dollars ($140.00) per month is eligible to receive any benefit provided by this Part.

(b) Excepting disability retirants, the retirant must have credit for a minimum of twenty-five years of accredited service.

(2) Method of determining amount of the supplement.

The supplement provided by this Sub-part shall be in the amount of one dollar ($1.00) per month for each year of accredited service limited to a maximum of twenty dollars ($20.00) per month provided that the supplement shall not be in excess of an amount which when added to the benefit otherwise provided (provided by the retirement law or other legislation) shall not exceed the amount of one hundred and forty dollars ($140.00) per month.

Added by Acts 1952, No. 568, §1. Redesignated from R.S. 17:711 pursuant to R.S. 24:253.



RS 11:901.2 - Administration of supplement; reduction of monthly payments

§901.2. Administration of supplement; reduction of monthly payments

The board of trustees of the Teachers' Retirement System of Louisiana, under such rules and regulations as the said board of trustees may adopt not inconsistent herewith, shall administer the benefit or supplement provided by this Part.

Should it appear to the board of trustees of the Teachers' Retirement System that during any fiscal year the total amount of the benefits provided exceeds the sum appropriated to pay the cost of the benefit provided in this Part, the board of trustees is hereby directed and empowered to reduce each monthly payment authorized hereunder by a proportionate percentage.

Added by Acts 1952, No. 568, §2. Amended by Acts 1975, Ex.Sess., No. 3, §2, eff. June 1, 1975. Redesignated from R.S. 17:712 pursuant to R.S. 24:253.



RS 11:901.3 - Certification of annual fund requirements to State Auditor; limitation; vouchers

§901.3. Certification of annual fund requirements to State Auditor; limitation; vouchers

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefit provided in this Part and shall certify such amount to the State Auditor, but the amount so certified shall not exceed in any one fiscal year the sum of two hundred fifteen thousand dollars ($215,000.00). The State Auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana whereupon the said state treasurer is hereby authorized and directed to pay said amount out of the avails of the general fund.

Added by Acts 1952, No. 568, §3. Redesignated from R.S. 17:713 pursuant to R.S. 24:253.



RS 11:901.4 - Budget requirements

§901.4. Budget requirements

Before an allotment from the appropriations made in this Subpart shall be available for expenditure by any agency of the state, the judiciary and legislative departments excepted, a quarterly budget shall have been submitted and approved in accordance with provisions of the Budget Act, R.S. 39:1 through 39:294 as amended, and all rules and regulations issued in accordance with said Budget Act, as amended, shall have been complied with. It is provided, however, that an allotment for the quarter July 1, 1952 through September 30, 1952, of the biennium 1952-54 may be made, if a request has been submitted by the budget unit to the budget office; and further provided that the appropriations herein contained shall become available to the budget units for expenditure only to the extent of one-third of the quarterly allotment each month, for the ensuing quarter, but that the governor may authorize the auditor to approve and authorize the state treasurer to pay a department or agency an amount greater than this one-third of the quarterly allotment each month when, as and if the best interests of the state will be served.

Added by Acts 1952, No. 568, §4. Redesignated from R.S. 17:714 pursuant to R.S. 24:253.



RS 11:901.5 - Federal funds; bequests; earnings from trust funds

§901.5. Federal funds; bequests; earnings from trust funds

All money paid into the treasury of the state from federal subvention and grants and all bequests or earnings from trust funds shall be deemed to be available for expenditure beyond sums herein appropriated without specific appropriations or other authorization therefor insofar as the acceptance of such subventions, grants, bequests, and trust funds is authorized by law, unless otherwise specifically provided in this Part.

Added by Acts 1952, No. 568, §5. Redesignated from R.S. 17:715 pursuant to R.S. 24:253.



RS 11:901.6 - Appropriations to follow transferred functions or activities

§901.6. Appropriations to follow transferred functions or activities

If any of the functions of the departments and agencies herein appropriated for shall be transferred to a different department or agency or departments or agencies, the appropriations herein made shall follow the function or activity so transferred. It shall be the duty of the Director of the Budget to ascertain the amounts of such appropriations to be transferred and to notify the treasurer and auditor of such transfers, which notification shall be deemed full authority for such transfers by the treasurer and auditor.

Added by Acts 1952, No. 568, §6. Redesignated from R.S. 17:716 pursuant to R.S. 24:253.



RS 11:901.7 - Conformity to allotments by Director of the Budget; expenditures

§901.7. Conformity to allotments by Director of the Budget; expenditures

No expenditures shall be made pursuant to this Part except in accordance with allotments made by the Director of the Budget pursuant to work programs filed by each spending agency with the Director of the Budget. The expenditures of the departments and agencies for which appropriations are made herein and the incurring of obligations to spend money shall conform with such allotments as are established by the Director of the Budget or the Budget Appeals Commission.

Added by Acts 1952, No. 568, §7. Redesignated from R.S. 17:717 pursuant to R.S. 24:253.



RS 11:901.8 - Allocation of funds for supplement to teachers' retirement allowance; computation; eligibility

SUBPART B. 1957 SUPPLEMENTARY ALLOWANCE

§901.8. Allocation of funds for supplement to teachers' retirement allowance; computation; eligibility

There is hereby dedicated or allocated out of the state public school fund of the state of Louisiana the sum of four hundred sixty thousand dollars annually, or so much thereof as may be necessary, beginning on the first of the month immediately following July 1, 1957 to be paid by the state treasurer to the teachers' retirement system of Louisiana for the purpose of providing a supplementary allowance of any teacher who is or will be retired under the provisions of Parts III, IV, V, or VII of Title 17 of the Louisiana Revised Statutes of 1950 by the board of trustees of either the teachers' retirement system of Louisiana or teachers' retirement fund of Orleans parish provided the teacher is eligible under the eligibility requirements hereinafter set forth:

(1) Computation of benefit provided by this Sub-part if retirant retired, or will retire, under one of the optional plans.

The following paragraphs assume that the retirant retired, or will retire, under the regular, or the maximum plan. For a retirant who retired, or will retire, under one of the several optional plans (called options), the supplement, or benefit, provided by this Subpart shall be computed on the basis of the retirement allowance payable to him had he retired under the regular, or maximum plan.

(2) Eligibility.

(a) Retirement under the regular, or maximum plan.--No retirant (retired teacher) who is entitled to receive, apart from the provisions of this Sub-part (from other legislative acts), a benefit equal to or in excess of the amount of one hundred sixty dollars per month is eligible to receive any benefit provided by this Sub-part.

(b) Retirement under one of the optional plans called options.--If retirement is under one of the optional plans, or options, and the amount that the retirer would receive from the retirement act and other acts which provide a supplementary benefit (not including this Sub-part) under the regular, or maximum plan is equal to or in excess of the amount of one hundred sixty dollars then the retirer is not eligible to receive any benefit provided by this Sub-part.

(c) Repealed by Acts 1960, No. 302, §2.

(3) Method of determining the amount of the supplement.

(a) No retirant shall receive a total retirement allowance which is less than the amount of fifty dollars per month. Hence, the supplement provided by this Sub-part when added to the retirement allowance otherwise provided shall not be less than the amount necessary to provide a total allowance of at least fifty dollars per month.

(b) If the supplement provided by this Sub-part plus the benefit otherwise provided (provided by the retirement law or other legislation) exceeds the amount of one hundred sixty dollars per month, then the benefit provided by this Sub-part shall be reduced to an amount which when added to the benefit otherwise provided shall not exceed the amount of one hundred sixty dollars per month.

(c) If a retirant is receiving old age assistance from the department of public welfare the amount received from said department shall be deducted from the supplement, or amount, otherwise provided by this Sub-part.

(d) No retirant who is earning from any kind of employment (including self-employment) as much as twelve hundred dollars per annum is eligible while receiving such earnings to receive any benefit from this Sub-part.

(e) The supplementary retired pay provided by this Sub-part shall be computed in accordance with the following formula or schedule:

SCHEDULE

Amount of monthly allowance excluding allowance provided by this Sub-part

Amount of increase provided by this Sub-part is sum of a and b below:

a

b

Rate of increase

Allowance for each year of accredited service in excess of 15 years

75 and less

100% but not more than $30 provided no total benefit shall be less than $50 per month

Fifty cents per month

76 to 100

25%

One dollar per month

101 to 160

12 1/2%

(4) Monthly payments.

The supplement provided by this Sub-part shall be paid monthly in equal payments.

Added by Acts 1957, No. 27, §1. Amended by Acts 1960, No. 302, §1. Redesignated from R.S. 17:719.1 pursuant to R.S. 24:253.



RS 11:901.9 - Administration of benefits

§901.9. Administration of benefits

The board of trustees of the teachers' retirement system of Louisiana under such rules and regulations as the said board of trustees may adopt, not inconsistent herewith, shall administer all the benefits provided by this Sub-part.

Added by Acts 1957, No. 27, §2. Redesignated from R.S. 17:719.2 pursuant to R.S. 24:253.



RS 11:901.10 - Certification of money required; limitation; payment

§901.10. Certification of money required; limitation; payment

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefits provided by this Sub-part and shall certify such amount to the state auditor, but the amount so certified shall not exceed in any one fiscal year the amount of four hundred sixty thousand dollars. The state auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana, whereupon the treasurer shall and is hereby authorized and directed to pay the amount out of the state public school fund.

Added by Acts 1957, No. 27, §3. Redesignated from R.S. 17:719.3 pursuant to R.S. 24:253.



RS 11:901.11 - Reduction of monthly payments

§901.11. Reduction of monthly payments

If the board of trustees of the teachers' retirement system of Louisiana finds that during any fiscal year the total amount of the benefits provided by this Sub-part exceeds the sum allocated or dedicated or appropriated by this Sub-part out of the state public school fund of the state of Louisiana to pay the cost of the benefits provided by this Sub-part, then the board of trustees shall reduce each monthly payment hereunder for each beneficiary of this Sub-part whose total payment exceeds the amount of one hundred fifty dollars per month by a proportionate percentage.

Added by Acts 1957, No. 27, §4. Redesignated from R.S. 17:719.4 pursuant to R.S. 24:253.



RS 11:901.12 - Payments to retirement fund of Orleans Parish

§901.12. Payments to retirement fund of Orleans Parish

In lieu of paying monthly to each individual retirant of the teachers' retirement fund of Orleans parish the amount which he is entitled to receive under the provisions of this Sub-part, the board of trustees of the teachers' retirement system of Louisiana shall have the right to pay monthly to the teachers' retirement fund of Orleans parish the aggregate of the amounts payable to retirants of the Orleans system but only after receipt of proper voucher signed by two persons designated by the board of trustees of the Orleans teachers' retirement fund.

Added by Acts 1957, No. 27, §5. Redesignated from R.S. 17:719.5 pursuant to R.S. 24:253.



RS 11:901.13 - Allocation of funds; computation; eligibility; schedule

SUBPART C. 1960 SUPPLEMENTARY ALLOWANCE

§901.13. Allocation of funds; computation; eligibility; schedule

There is hereby dedicated or allocated out of the state public school fund of the state of Louisiana the sum of $460,000 annually, or so much thereof as may be necessary, beginning on the first of the month immediately following July 27, 1960 to be paid by the state treasurer to the teachers' retirement system of Louisiana for the purpose of providing a supplementary allowance for any teacher who is or will be retired under the provisions of Parts III, IV, V, or VII of Title 17 of the Louisiana Revised Statutes of 1950 by the board of trustees of either the teachers' retirement system of Louisiana or teachers' retirement fund of Orleans parish provided the teacher is eligible under the eligibility requirements hereinafter set forth:

(1) Computation of benefit provided by this Sub-part if retirant retired, or will retire, under one of the optional plans.

The following paragraphs assume that the retirant retired, or will retire, under the regular, or the maximum plan. For a retirant who retired, or will retire, under one of the several optional plans (called options), the supplement, or benefit, provided by this Act shall be computed on the basis of the retirement allowance payable to him had he retired under the regular or maximum plan.

(2) Eligibility.

(a) Retirement under the regular, or maximum plan. No retirant (retired teacher) who is entitled to receive, apart from the provisions of this Sub-part (from other legislative acts), a benefit equal to or in excess of the amount of $200 per month is eligible to receive any benefit provided by this Sub-part.

(b) Retirement under one of the optional plans called options: If retirement is under one of the optional plans, or options, and the amount that the retirer would receive from the retirement act and other acts which provide a supplementary benefit (not including this Sub-part) under the regular, or maximum plan is equal to or in excess of the amount of $200 then the retirer is not eligible to receive any benefit provided by this Sub-part.

(3) Method of determining the amount of the supplement.

(a) If the supplement provided by this Sub-part plus the benefit otherwise provided (provided by the retirement law or other legislation) exceeds the amount of $200 per month, then the benefit provided by this Sub-part shall be reduced to an amount which when added to the benefit otherwise provided shall not exceed the amount of $200 per month.

(b) If a retirant is receiving old age assistance from the department of public welfare the amount received from said department shall be deducted from the supplement, or amount provided otherwise by this Sub-part.

(c) No retirant under age 72 who is earning from any kind of employment (including self-employment) as much as $1200 per annum is eligible while receiving such earnings to receive any benefit from this Sub-part.

(d) The supplementary retired pay provided by this Sub-part shall be computed in accordance with the following formula or schedule:

SCHEDULE

Amount of monthly allowance excluding allowance provided by this Sub-part

Less than $150 a month

Between $150 and $200, inclusive

Amount of increase provided by this Sub-part

Increase of $10 per month

One dollar per month for each year of accredited service provided that the supplementary benefit provided by this Sub-part, plus the benefits provided by Act 27 of 1957, cannot exceed the amount of $50 per month, and provided further that the benefit provided by this Subpart is limited or restricted to an amount equal to the difference between the amount of $200 and the amount of the monthly allowance excluding allowance provided by this Sub-part.

Added by Acts 1960, No. 440, §1. Redesignated from R.S. 17:720.1 pursuant to R.S. 24:253.



RS 11:901.14 - Administration of benefits

§901.14. Administration of benefits

The board of trustees of the teachers' retirement system of Louisiana under such rules and regulations as the said board of trustees may adopt, not inconsistent herewith, shall administer all the benefits provided by this Sub-part.

Added by Acts 1960, No. 440, §2. Redesignated from R.S. 17:720.2 pursuant to R.S. 24:253.



RS 11:901.15 - Certification of money required; limitation; payment

§901.15. Certification of money required; limitation; payment

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefits provided by this Sub-part and shall certify such amount to the state auditor, but the amount so certified shall not exceed in any one fiscal year the amount of $460,000. The state auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana, whereupon the treasurer shall and is hereby authorized and directed to pay the amount out of the state public school fund.

Added by Acts 1960, No. 440, §3. Redesignated from R.S. 17:720.3 pursuant to R.S. 24:253.



RS 11:901.16 - Reduction of monthly payments

§901.16. Reduction of monthly payments

If the board of trustees of the teachers' retirement system of Louisiana finds that during any fiscal year the total amount of the benefits provided by this Sub-part exceeds the sum allocated or dedicated or appropriated by this Sub-part out of the state public school fund of Louisiana to pay the cost of the benefits provided by this Sub-part, then the board of trustees shall reduce each monthly payment hereunder for each beneficiary of this Sub-part by a proportionate percentage.

Added by Acts 1960, No. 440, §4. Redesignated from R.S. 17:720.4 pursuant to R.S. 24:253.



RS 11:901.17 - Payments to retirement fund of Orleans Parish

§901.17. Payments to retirement fund of Orleans Parish

In lieu of paying monthly to each individual retirant of the Teachers' Retirement Fund of Orleans Parish the amount to which he is entitled to receive under the provisions of this Sub-part, the Board of Trustees of the Teachers' Retirement System of Louisiana shall have the right to pay monthly to the Teachers' Retirement Fund of Orleans Parish the aggregate of the amounts payable to retirants of the Orleans System but only after receipt of proper voucher signed by two persons designated by the Board of Trustees of the Orleans Teachers' Retirement Fund.

Added by Acts 1960, No. 440, §5. Redesignated from R.S. 17:720.5 pursuant to R.S. 24:253.



RS 11:901.18 - Allocation of funds for benefit purposes; amount

PART VII-B. OLD AGE ASSISTANCE AND SUPPLEMENTARY

BENEFITS TO RETIRING TEACHERS

§901.18. Allocation of funds for benefit purposes; amount

There is dedicated out of the state public school fund of the State of Louisiana three hundred eighty-seven thousand dollars annually, or so much thereof as may be necessary, beginning July 1, 1948, to be paid by the state treasurer to the teachers' retirement system, for the purposes hereinafter provided.

Redesignated from R.S. 17:721 pursuant to R.S. 24:253.



RS 11:901.19 - Old age assistance; teachers entitled to receive; computation and amount of benefit

§901.19. Old age assistance; teachers entitled to receive; computation and amount of benefit

The moneys appropriated by R.S. 17:721 shall be used:

(1) To provide old age assistance to any teacher:

(a) Who is now serving as a teacher in the public schools of the state; and

(b) Who attained the age of sixty prior to August 1, 1944, and who, prior to that date, had served for a minimum of thirty years as a teacher in the public schools of Louisiana, and also who had not been out of active teaching service for more than ten years during the last forty years prior to August 1, 1944; and

(c) Who is not eligible for prior service credit as a member of the teachers' retirement system of Louisiana, or the Orleans Parish fund.

The benefit for any person approved by the board of trustees of the teachers' retirement system for old age assistance under the above requirements shall be computed as follows:

One sixtieth of the average salary received for the last five years of active service multiplied by the number of years of accredited service, provided that the total annual payment granted by this Part shall not exceed the average of the annual salary for the last five years of service, and in no case shall it exceed twelve hundred dollars per annum.

(2) To provide old age assistance to any teacher:

(a) Who served for a minimum of thirty-four years, as a teacher in the public schools of the state, or a minimum of thirty years, during the regular school sessions and, in addition, a minimum of four summer sessions of not less than three months each; and

(b) Who attained age sixty prior to August 1, 1936; and

(c) Who is not now and who never has been eligible for membership in the teachers' retirement system of Louisiana.

The benefits for any person approved by the board of trustees of the teachers' retirement system under Sub-section 2 of this Section, shall be computed in the same manner as above set forth for the computation of the benefit provided by Sub-section 1 of this Section.

(3) To provide credit on retirement not to exceed five years to any member of the teachers' retirement system of Louisiana for years of service rendered during which years the member, having attained the age of sixty years with credit for thirty-five years of service, elected to make no contributions to his retirement account. Said credit shall be granted only provided the member meets each of the three following requirements:

(a) Member's retirement must be compulsory on account of age and must take place after July 26, 1950, and not later than three years from July 26, 1950;

(b) Member must have served continuously (with no break in service) for a minimum of forty-five years;

(c) Member must pay into the retirement system an amount equal to the sum of the employee and the employer's contributions that would have been payable on his compensation for the years during which he made no contribution and for which he wishes to receive credit together with interest computed at the rate at which interest was credited to the account of the members of the system during said years.

(4) To provide and to pay the cost of prior service credit (credit for service rendered in the public school system of Louisiana prior to 1936) to any present member of the teachers' retirement system of Louisiana:

(a) Who was a member of the system on January 1, 1950;

(b) Who at no time has ever cancelled his prior service credit by withdrawing his accumulated contributions; and

(c) Who filed before June 15, 1950 with the board of trustees of the teachers' retirement system of Louisiana a detailed and certified statement of service rendered by him prior to 1936 on the form prescribed by the board of trustees.

Amended by Acts 1950, No. 137, §1; Acts 1950, No. 348, §1. Redesignated from R.S. 17:722 pursuant to R.S. 24:253.



RS 11:901.20 - Supplementary allowance, teachers entitled to receive

§901.20. Supplementary allowance, teachers entitled to receive

The moneys appropriated by R.S. 11:901.18 shall further be used to provide a supplement to the retirement allowance of any teacher who is now, or will be retired with a retirement allowance by the board of trustees of the teachers' retirement system of Louisiana under the provisions of Parts III and VII of this Chapter, or by the board of trustees of the teachers' retirement fund of Orleans Parish under the conditions and the methods of computing the amount of the supplement provided for in R.S. 11:901.21 through 901.23.

Redesignated from R.S. 17:723 pursuant to R.S. 24:253.



RS 11:901.21 - Supplementary allowance for teachers retired before July 1, 1948

§901.21. Supplementary allowance for teachers retired before July 1, 1948

The eligibility for, and also the amount of the supplementary benefit for teachers retired prior to July 1, 1948, shall be determined as follows:

No teacher now retired who is entitled to receive from the teachers' retirement system of Louisiana, or the teachers' retirement fund of Orleans Parish, a benefit equal to, or in excess of the amount of twelve hundred dollars per annum, shall be entitled to receive any supplementary benefit under the provisions of this Part. For a retirant whose benefit provided by either of the teachers' retirement systems just mentioned is less than the amount of twelve hundred dollars per annum, the following plan or formula shall determine not only whether or not the retirant shall be entitled to a supplementary benefit, but also the amount of the benefit, if any, provided by this Part:

Formula:

Three per cent of the average salary received for the last five years of accredited service multiplied by the number of years of accredited service less the amount of the benefit allowed under Parts III, V, or VII of this Chapter, provided that the regular benefit plus the supplementary benefit provided by this Part shall not exceed the amount of the average salary for the last five years of accredited service. In no case shall the total benefit exceed twelve hundred dollars per annum.

Redesignated from R.S. 17:724 pursuant to R.S. 24:253.



RS 11:901.22 - Eligibility for and supplementary benefits for teachers retiring after July 1, 1948

§901.22. Eligibility for and supplementary benefits for teachers retiring after July 1, 1948

The eligibility for, and also the amount of, the supplementary benefit for teachers retiring on or after July 1, 1948, shall be determined as follows:

One sixtieth of the average salary received for the last five years of accredited service multiplied by the number of years of accredited service less the amount of the benefit allowed by the teachers' retirement system of Louisiana or the teachers' retirement fund of Orleans Parish provided that the total benefit (the regular benefit plus the supplementary benefit provided by this Part) shall in no case exceed the amount of twelve hundred dollars per annum.

In the event that this formula should provide a smaller benefit than that provided for in R.S. 17:724, that formula shall control the benefit.

Redesignated from R.S. 17:725 pursuant to R.S. 24:253.



RS 11:901.23 - Monthly payments; scope of part

§901.23. Monthly payments; scope of part

The supplement provided by this Part shall be paid monthly in equal payments.

Nothing in this Part is intended to limit in any way the benefit provided for a member by either the teachers' retirement system of Louisiana or the teachers' retirement fund for Orleans Parish.

Redesignated from R.S. 17:726 pursuant to R.S. 24:253.



RS 11:901.24 - Administration of benefits by board of trustees of state teachers' retirement system

§901.24. Administration of benefits by board of trustees of state teachers' retirement system

The board of trustees of the teachers' retirement system of Louisiana, under such rules and regulations as the said board of trustees may adopt not inconsistent herewith, shall administer all the benefits provided by this Part.

Redesignated from R.S. 17:727 pursuant to R.S. 24:253.



RS 11:901.25 - Benefits exceeding funds allocated; reduction of benefits by board of trustees; exceptions

§901.25. Benefits exceeding funds allocated; reduction of benefits by board of trustees; exceptions

If the board of trustees of the teachers' retirement system of Louisiana finds that during any fiscal year the total amount of the benefits provided by this Part exceeds the sum allocated or dedicated by this Part out of the state public school fund to pay the cost of the benefits provided in this Part, the board of trustees shall reduce each monthly payment authorized hereunder by a proportionate percentage.

Redesignated from R.S. 17:728 pursuant to R.S. 24:253.



RS 11:901.26 - Payment of benefits to members of Orleans retirement fund; alternative method of payment

§901.26. Payment of benefits to members of Orleans retirement fund; alternative method of payment

In lieu of paying monthly to each individual retirant of the Orleans system the amount to which he is entitled to receive under the provisions of this Part, the board of trustees of the teachers' retirement system of Louisiana shall have the right to pay monthly to the teachers' retirement fund of Orleans Parish the aggregate of the amounts payable to retirant of the Orleans system but only after receipt of proper voucher signed by two persons designated by the board of trustees of the Orleans teachers' retirement fund.

Redesignated from R.S. 17:729 pursuant to R.S. 24:253.



RS 11:901.27 - Determination of funds needed; payment from public school fund

§901.27. Determination of funds needed; payment from public school fund

The board of trustees of the teachers' retirement system of Louisiana shall determine annually the amount required to pay the cost of the benefits provided in this Part and shall certify such amount to the State Auditor, but the amount so certified shall not exceed in any one fiscal year the sum of three hundred eighty-seven thousand dollars. The State Auditor shall thereupon issue a voucher to the State Treasurer authorizing him to pay the amount of said voucher as so certified to the board of trustees of the teachers' retirement system of Louisiana, whereupon the treasurer is hereby authorized and directed to pay this amount out of the avails of the state public school fund.

Redesignated from R.S. 17:730 pursuant to R.S. 24:253.



RS 11:901.28 - Allocation of funds for benefit purposes; amount

PART VII-C. OLD AGE AND DISABILITY BENEFITS TO TEACHERS

NOT ELIGIBLE TO OTHER RETIREMENT BENEFITS

§901.28. Allocation of funds for benefit purposes; amount

There is dedicated or allocated out of the state public school fund of the State of Louisiana the sum of twenty thousand dollars annually, or so much thereof as may be necessary, beginning with the fiscal year commencing July 1, 1942, to be paid by the State Treasurer in the manner hereinafter directed to the teachers' retirement system of Louisiana out of the avails of the said state public school fund of the State of Louisiana, for the purposes hereinafter set forth.

Redesignated from R.S. 17:741 pursuant to R.S. 24:253.



RS 11:901.29 - Old age assistance, teachers entitled to receive; computation and amounts of benefits

§901.29. Old age assistance, teachers entitled to receive; computation and amounts of benefits

A. The monies allocated by R.S. 11:901.28 shall be used to provide old age assistance to any teacher:

(1) Who is not now eligible and who never has been eligible for any benefit from the teachers' retirement system of Louisiana or any other teacher retirement plan operated by the state, or by a city, parish, or other political subdivision of the state of Louisiana, save from that fund temporarily created by Act 216 of the Legislature of Louisiana for the year 1940;

(2) Who has served for a minimum of eighteen years in the public schools or educational institutions maintained by the state of Louisiana;

(3) Who has now attained the age of sixty years; and

(4) Who continued in active service until the attainment of the age of sixty years; or

(5) Who meets the requirements of Paragraphs (1) and (3) of this Subsection and who has further served for a minimum of thirty years in the public schools or educational institutions maintained by the state of Louisiana; or

(6) Who meets the requirements of Paragraph (1) of this Subsection and who on May 1, 1957 had attained the age of 65 years and who served for a minimum of 18 years in the public schools or educational institutions of Louisiana and who never elected non-membership in the Teachers' Retirement System of Louisiana and who has never enrolled as a member of any retirement system supported in whole or in part from funds provided by the state of Louisiana or any of its subdivisions.

(7) Who meets the requirements of Paragraph (1) of this Subsection (A), and who has served for a minimum of 15 years in the public schools or educational institutions of Louisiana between 1913 and 1928 and who on May 14, 1962 was at least 67 years of age.

(8) Who meets the requirements of Paragraph (1) of this Subsection (A) and who taught for a minimum of 21 years in the parish or city public schools of Louisiana prior to the establishment of the Teachers' Retirement System, August 1, 1936, and who on September 1, 1964 will have attained the age of 64 years; provided application therefor is submitted prior to January 1, 1965, together with a certified record of service and salary.

(9) Who meets the requirement of Paragraph (1) of this Subsection and who has attained the age of seventy-one and who was a teacher in the public schools of this state from October, 1914 through the 1926-1927 school year.

(10) Who meets the requirements of Paragraph (1) of this Subsection and who has attained the age of seventy-one and who was a teacher in the public schools of this state from October, 1918 and continuously thereafter through the 1927-1928 school term, or any part of said term, and who because of illness was thereafter unable to continue teaching.

(11) Who meets the requirements of Paragraph (1) of this Subsection and who on December 7, 1970 attained the age of seventy-four years and who commenced teaching in Caddo Parish in March, 1917 and was a teacher in the public schools of this state for at least fourteen years, of which nine years were prior to the establishment of the Teachers' Retirement System of Louisiana, provided application therefor is submitted prior to January 1, 1972, together with a verified record of service and salary to the Teachers' Retirement System of Louisiana.

(12) Who meets the requirements of Paragraph (1) of this subsection, and who was over fifty years of age prior to the year 1953 and who was teaching prior to the year 1953, and who because of age was ineligible for membership in the Orleans Parish Teachers Retirement System. This benefit shall be limited to fifty dollars per month, and payable only as funds are available therefor.

B. The annual allowance for any person approved by the board of trustees of the teachers' retirement system for old age assistance under the above requirements shall be computed as follows:

One seventieth of the average salary received for the last five years of active service multiplied by the number of years accredited service, provided that the total annual payment shall not exceed one half the average of the annual salary for the last years of service and in no case shall it exceed six hundred dollars per annum.

The allowance available under this plan shall be paid monthly in equal payments.

C. Any person applying for benefits under the provisions of this Section shall, in order to qualify, make application to the board of trustees of the teachers' retirement system within one year from August 1, 1962 in compliance with such rules and regulations as said board shall adopt, and with said application, said applicant shall file a detailed certified statement of all Louisiana service as a teacher for which credit is claimed.

Amended by Acts 1954, No. 171, §1; Acts 1957, No. 8, §1; Acts 1958, No. 198, §1; Acts 1961, No. 33, §1; Acts 1962, No. 425, §§1, 2; Acts 1964, No. 393, §1; Acts 1968, No. 251, §1; Acts 1970, No. 179, §1; Acts 1971, No. 78, §1; Acts 1974, No. 270, §1; Redesignated from R.S. 17:742 pursuant to R.S. 24:253.



RS 11:901.30 - Old age assistance, teachers entitled to receive; computation and amounts of benefits

§901.30. Old age assistance, teachers entitled to receive; computation and amounts of benefits

The moneys allocated by R.S. 11:901.28 shall be further used to provide old age assistance for any person who served as house mother in any dormitory of a state supported college of Louisiana:

(1) Who served as house mother at a state supported college for at least 15 years, and

(2) Who was forced out of her position as house mother in a state supported college of Louisiana when the dormitory was taken over by the United States Army, Air Corps or Navy for military or naval training programs, and

(3) Who is not now eligible for retirement benefits from the teachers' retirement system or other state supported retirement system as a result of the above named facts, and

(4) Who on June 1, 1959 had attained the age of 68 years.

The allowance available under this plan shall be paid monthly in equal amounts and shall be computed by multiplying the average of the last five years of salary by 1 1/2% times the number of years of certified service and adding thereto the sum of $150 but not to exceed $600 per annum.

Any person applying for benefits under this Section, in order to qualify, shall file application with the board of trustees of the teachers' retirement system of Louisiana within 90 days after July 27, 1960 in compliance with such rules and regulations as said board may adopt, and with said application shall file a detailed certified statement of all Louisiana service for which credit is claimed.

Added by Acts 1960, No. 315, §1. Redesignated from R.S. 17:742.1 pursuant to R.S. 24:253.



RS 11:901.31 - Disability benefits, teachers entitled to receive; computation and amount of benefit

§901.31. Disability benefits, teachers entitled to receive; computation and amount of benefit

The moneys dedicated by R.S. 11:901.28 shall also be used to provide for disability payments to any teacher:

(1) Who is now, on account of physical or mental disability, totally and permanently incapacitated for teaching service and who became so while in active service in the public schools of Louisiana;

(2) Who is not now and has never been eligible for membership in or any benefit from the teachers' retirement system of Louisiana or any other system in operation in the state, save from that fund temporarily created by Act 216 of the Legislature of Louisiana for the year 1940;

(3) Who has served for a minimum of fifteen years as a teacher in the public schools of Louisiana; and

(4) Who was in active service within the five year period immediately preceding August 1, 1936.

The allowance for any person approved for disability benefit under the above requirements shall be computed in the manner set forth in R.S. 11:901.29 for the computation of old age benefit, with the exception that the minimum annual allowance shall not be less than one-third of the average salary received for the last five years of service.

Redesignated from R.S. 17:743 pursuant to R.S. 24:253.



RS 11:901.32 - Prior service credit; teachers entitled to receive

§901.32. Prior service credit; teachers entitled to receive

The moneys dedicated by R.S. 11:901.28 shall further be used to provide prior service credit to any member of the teachers' retirement system of Louisiana:

(1) Who has served as a teacher in the public schools or state educational institutions of Louisiana for a minimum of a full session within the six-year period immediately preceding August 1, 1936.

(2) Who became a member of the system before July 1, 1940; and

(3) Who was not out of service for more than five consecutive years within the period beginning August 1, 1931, and ending with the date of enrollment as a member of the system. Provided, however, that to be eligible to receive the old age assistance provided in R.S. 11:901.29 (except those qualifying under sub-paragraph (6) thereof) or the disability payments, provided in R.S. 11:901.31 or the prior service credit herein provided, the teacher seeking such old age assistance, disability payments, or prior service credit as a member of the teachers' retirement system of Louisiana, must have either qualified for and been granted such old age assistance, disability payment or prior service credit under the provisions of Act 216 of the Legislature of Louisiana for the year 1940; or must have filed an application for the benefit provided by Act 216 of 1940 on or before November 15, 1941; and provided further that any teacher qualifying for benefits under the provisions of R.S. 11:901.29(6) in order to receive any benefit provided for in this Section, under such rules and regulations as the board of trustees of the teachers' retirement system of Louisiana shall adopt, shall make application to said board within one year from July 1, 1957 and shall file with the application a detailed and certified statement of all Louisiana service as a teacher for which he claims credit.

Amended by Acts 1950, No. 425, §1; Acts 1954, No. 171, §2; Acts 1957, No. 8, §2; Redesignated from R.S. 17:744 pursuant to R.S. 24:253.



RS 11:901.33 - Administration of benefits

§901.33. Administration of benefits

The board of trustees of the teachers' retirement system of Louisiana shall administer all of the benefits provided by this law, including those benefits already accrued under and in accordance with Act 216 of the Legislature of Louisiana for the year 1940, under such rules and regulations as it may adopt, not inconsistent herewith.

Redesignated from R.S. 17:745 pursuant to R.S. 24:253.



RS 11:901.34 - Determination of funds needed; payment from public school fund

§901.34. Determination of funds needed; payment from public school fund

The board of trustees of the teachers' retirement system shall determine annually the amount required to pay the cost of the benefits provided in this Part and shall certify this amount to the state auditor, but the amount so certified shall not exceed in any one fiscal year the sum of twenty thousand dollars. The state auditor shall thereupon issue a voucher to the state treasurer authorizing him to pay the amount of the said voucher, whereupon the treasurer shall pay said amount out of the avails of the public school fund.

Redesignated from R.S. 17:746 pursuant to R.S. 24:253.



RS 11:901.35 - Limitations of provisions

PART VII-D. RETIREMENT AND DISABILITY PAYMENTS

PAYABLE BY PARISHES (ORLEANS EXCEPTED)

§901.35. Limitations of provisions

The provisions of this Part shall not apply to the Parish of Orleans.

Redesignated from R.S. 17:761 pursuant to R.S. 24:253.



RS 11:901.36 - Disability payments to teachers; amount; parish school boards' authority to pay

§901.36. Disability payments to teachers; amount; parish school boards' authority to pay

Whenever a teacher acquires a disability or incapacitating condition and has been employed as a teacher in a particular parish for a period of twenty-five years or more, the parish school board of the parish is authorized to pay him, upon his application, an amount which, when added to any retirement benefits received by the teacher, shall not exceed one-half his monthly salary during the last year of his employment in the public schools. The word "teacher" as used in this Part means principal, supervisor, and superintendent of public schools, as well as classroom teachers.

Redesignated from R.S. 17:762 pursuant to R.S. 24:253; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:901.37 - Retirement of teachers with disabilities by parish school boards; authority; amount of retirement benefits

§901.37. Retirement of teachers with disabilities by parish school boards; authority; amount of retirement benefits

A parish school board may, upon the application of a teacher with a disability or incapacitating condition, retire from regular duty the teacher who has been on active duty as such in that parish for a period of twenty-five years or more, whenever the board deems the retirement of the teacher to be in the interest of the public school system. When so retired, the teacher shall be entitled to an amount which, when added to any retirement benefits he may receive, shall not exceed one-half his monthly salary during the last year of his employment in the public schools.

Redesignated from R.S. 17:763 pursuant to R.S. 24:253; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:901.38 - Parish school boards' authority to budget amount necessary for payment of benefits

§901.38. Parish school boards' authority to budget amount necessary for payment of benefits

Parish school boards are authorized to make adequate provision in their budgets to pay the benefits authorized by this Part.

Redesignated from R.S. 17:764 pursuant to R.S. 24:253.



RS 11:921 - Creation of plan

PART VIII. OPTIONAL RETIREMENT PLANS

SUBPART A. ACADEMIC AND ADMINISTRATIVE

EMPLOYEES OF PUBLIC INSTITUTIONS OF

HIGHER EDUCATION AND THEIR

GOVERNING BOARDS

§921. Creation of plan

A. There is established an optional retirement plan for the following classes of employees covered by this Subpart who are eligible for membership in the Teachers' Retirement System of Louisiana:

(1) The academic and administrative employees of public institutions of higher education.

(2) The employees of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education.

B. Any person covered by the provisions of Paragraph A(2) of this Section shall be required to pay the annual actuarial cost of participating in the optional retirement plan.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:771 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:922 - Purpose

§922. Purpose

The purpose of the optional retirement plan is to provide retirement and death benefits to the participants while affording the maximum portability of these benefits to the participants.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:772 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1320, §1, eff. July 12, 1999.



RS 11:923 - Administration

§923. Administration

The Teachers' Retirement System of Louisiana or any successor shall provide for the administration and maintenance of the optional retirement plan.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:773 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:924 - Criteria for placement of contracts

§924. Criteria for placement of contracts

The Board of Trustees of the Teachers' Retirement System of Louisiana shall select no more than three companies from which contracts will be purchased. In setting the criteria for this selection, the board shall consider, among other things, the following:

(1) The portability of the contracts offered or to be offered by the company, based on the number of states in which the designated company provides contracts under similar plans.

(2) The efficacy of the contracts in the recruitment and retention of employees for the various state public institutions of higher education and for the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education.

(3) The nature and extent of the rights and benefits to be provided by the contracts for participating employees and their beneficiaries.

(4) The relation of the rights and benefits to the amount of the contributions to be made pursuant to the provisions of this Part.

(5) The suitability of the rights and benefits to the needs and interests of participating employees and the various state public institutions of higher education and the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education.

(6) The ability of the designated company or companies to provide the rights and benefits under such contracts.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:774 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:925 - Eligibility

§925. Eligibility

A. Academic and administrative employees of public institutions of higher education and employees of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who are current members in the regular retirement plan of the Teachers' Retirement System of Louisiana may make an irrevocable election to participate in the optional retirement plan within one hundred eighty days after the implementation date of the optional retirement plan at their employer institution or board. Eligible employees who are initially employed on or after the implementation date at their employer institution or board may make an irrevocable election to participate in the optional retirement plan within sixty days after their employment date. Any academic or administrative employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who is not eligible for membership in the Teachers' Retirement System of Louisiana because of age shall be eligible to participate in the optional retirement plan upon election by such employee. Elections must be made in writing and filed with the appropriate officer of the employer institution or board, who shall forward a copy of the completed election to the Teachers' Retirement System of Louisiana. Current Teachers' Retirement System of Louisiana members' elections will be effective as of the date they are filed. Elections of eligible employees hired on or after the implementation date of the optional retirement plan at their institution or board will be effective as of the date of their employment. If an eligible employee fails to make the election provided for in this Section, he shall become a member of the regular retirement plan of the Teachers' Retirement System of Louisiana in accordance with R.S. 11:721.

B. Notwithstanding the provisions of Subsection A of this Section any academic or administrative employee of a public institution of higher education and any employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who is an active contributing member in the regular retirement plan of the Teachers' Retirement System of Louisiana and who has less than five years of creditable service in the Teachers' Retirement System of Louisiana, may make an irrevocable election to participate in the optional retirement plan and transfer his accumulated employee contributions to the optional retirement plan under the provisions of R.S. 11:926(A). The election provided by this Subsection can only be elected by a member prior to attainment of five years of creditable service in the Teachers' Retirement System of Louisiana.

C. Any person who is an academic or administrative employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education who is not eligible for membership in the Teachers' Retirement System of Louisiana because he is a part-time, seasonal, or temporary employee as defined in 26 CFR 31:3121(b)(7)-2, or in any successor regulation, may make an irrevocable election to participate in the optional retirement plan and transfer any accumulated employee contributions to the optional retirement plan under the provisions of R.S. 11:926(A).

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:775 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 92, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:926 - Transfers

§926. Transfers

A. A current member in the Teachers' Retirement System of Louisiana who elects participation in the optional retirement plan shall have the right to have his accumulated employee contributions transferred to the optional retirement plan. Upon such election, the Teachers' Retirement System of Louisiana will transfer his accumulated employee contributions directly to the optional retirement plan to purchase benefits thereunder, and the funds will not be available to the employee.

B. A current vested member in the Teachers' Retirement System of Louisiana or a member with sufficient years of service credit but who is not old enough to receive a benefit and who elects participation in the optional retirement plan will have the same rights and privileges accorded by R.S. 11:726.

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:776 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:927 - Contributions

§927. Contributions

A. Each participant shall contribute monthly to the optional retirement plan the same amount which he would be required to contribute to the regular retirement plan of the Teachers' Retirement System of Louisiana if he were a member of that retirement plan. Participant contributions may be made by employer pick-up in accordance with the provisions of Section 414(h)(2) of the United States Internal Revenue Code or any amendment thereto. The entirety of each participant's contribution, less any monthly fee established by the board to cover the cost of administration and maintenance of the optional retirement plan, shall be remitted to the appropriate designated company or companies for application to the participant's contract or contracts.

B.(1) Prior to July 1, 2014, each employer institution and board shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the same amount it would have contributed if the participant had been a member of the regular retirement plan of the Teachers' Retirement System of Louisiana. Upon receipt of this contribution, the Teachers' Retirement System of Louisiana shall promptly pay over to the appropriate designated company or companies an amount equal to the employer's portion of the normal cost contribution as determined annually by the Public Retirement Systems' Actuarial Committee, this amount to be credited to the participant's contract or contracts. The Teachers' Retirement System of Louisiana shall retain the balance of this contribution for application to the unfunded accrued liability of the system.

(2)(a) Beginning July 1, 2014, and continuing through fiscal year 2017-2018, each higher education board created by Article VIII of the Constitution of Louisiana and each employer institution and agency under its supervision and control shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the sum of:

(i) The amounts calculated pursuant to R.S. 11:102(D)(4)(b), (c), and (d).

(ii) An amount equal to or greater than the equivalent of the employer's portion of the normal cost contribution of the regular retirement plan.

(b) Beginning July 1, 2018, each higher education board created by Article VIII of the Constitution of Louisiana and each employer institution and agency under its supervision and control shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the sum of:

(i) The amounts calculated pursuant to R.S. 11:102(D)(4)(b), (c), and (d).

(ii) An amount not less than six and two-tenths percent of pay.

(c) Each board shall establish the amount provided pursuant to Items (2)(a)(ii) or (b)(ii) of this Paragraph by resolution. The amount established shall be the same for all employer institutions and agencies under each board's supervision and control and shall be effective for an entire fiscal year.

(d) For fiscal year 2014-2015, each board shall submit to the retirement system such resolution no later than July 15, 2014, in order for an amount established pursuant to this Subsection to become effective. For each fiscal year thereafter, the system shall receive such resolution no later than June first in order for a new rate to become effective for the next fiscal year. If the system does not receive a resolution containing a contribution amount by the required deadline, the system shall apply the most recent contribution amount paid by such board or employer institution.

(e) Upon receipt of this contribution, the Teachers' Retirement System of Louisiana shall promptly pay over to the appropriate designated company or companies an amount equal to the amount established by the applicable board pursuant to Items (2)(a)(ii) or (b)(ii) of this Paragraph.

(f) All amounts paid over to the appropriate designated company or companies pursuant to this Paragraph shall be credited to the participant's contract or contracts. The Teachers' Retirement System of Louisiana shall retain the balance of this contribution for application to the unfunded accrued liability of the system.

(3)(a) Beginning July 1, 2014, for all employers that are not a higher education board created by Article VIII of the Constitution of Louisiana or an employer institution under the supervision and control of such a board, each such employer institution and board shall contribute to the Teachers' Retirement System of Louisiana on behalf of each participant in the optional retirement plan the greater of:

(i) The amount it would have contributed if the participant were a member of the regular retirement plan of the Teachers' Retirement System of Louisiana pursuant to R.S. 11:102(D)(1).

(ii) The sum of the amounts calculated pursuant to R.S. 11:102(D)(4)(b), (c), and (d) plus six and two-tenths percent of pay.

(b) Upon receipt of this contribution, the Teachers' Retirement System of Louisiana shall promptly pay over to the appropriate designated company or companies an amount equal to:

(i) The employer's portion of the normal cost contribution as determined annually by the Public Retirement Systems' Actuarial Committee if payment is remitted pursuant to Item (3)(a)(i) of this Paragraph.

(ii) Six and two-tenths percent of pay if payment is remitted pursuant to Item (3)(a)(ii) of this Paragraph.

(c) All amounts paid over to the appropriate designated company or companies pursuant to this Paragraph shall be credited to the participant's contract or contracts. The Teachers' Retirement System of Louisiana shall retain the balance of the contribution for application to the unfunded accrued liability of the system.

C. Notwithstanding the provisions of Subsections A and B of this Section, the Teachers' Retirement System of Louisiana shall not remit any funds or contributions to any company or companies from an employer institution or board until the correct and total amount, rounded to the nearest dollar amount, to be remitted to the Teachers' Retirement System of Louisiana under Subsections A and B of this Section is received each month from the employer institution or board.

D. If a participant first became eligible for membership in the Teachers' Retirement System of Louisiana, or this Optional Retirement Plan, on or after July 1, 1996, the contributions remitted by the Teachers' Retirement System of Louisiana to any authorized company shall not be based upon compensation in excess of the annual limit of Section 401(a)(17) of the United States Internal Revenue Code as amended and revised.

E. Effective January 1, 2009, to the extent required by 26 U.S.C. 414(u)(12), any differential wage payment, as defined by 26 U.S.C. 3401(h)(2), of which is made by any employer to any individual performing qualified military service shall be treated as earnable compensation for purposes of applying the limits on annual additions under 26 U.S.C. 415(c), and any participant of the optional retirement plan shall be treated as an employee of the employer making such payment.

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:777 by Acts 1991, No. 74, §§3 and 5, eff. June 25, 1991; Acts 1995, No. 586, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998; Acts 2012, No. 510, §1, eff. July 1, 2012; Acts 2014, No. 607, §1, eff. June 30, 2014.

NOTE: See Acts 2014, No. 607, §2, relative to funding the increased contributions provided for in this Section.



RS 11:928 - Limitations

§928. Limitations

Any person electing to participate in the optional retirement plan shall always be ineligible for membership in the regular retirement plan of the Teachers' Retirement System of Louisiana even if he is employed in a position covered by the Teachers' Retirement System of Louisiana. If an optional retirement plan participant assumes a position other than as an employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education in a position covered by the Teachers' Retirement System of Louisiana, he shall continue to participate in the optional retirement plan. If an optional retirement plan participant assumes a position in state service other than as an employee of a public institution of higher education or employee of the Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education in a position not covered by the Teachers' Retirement System of Louisiana, he must at that time begin membership in the appropriate retirement system which provides benefits for that position in state service, other than the Teachers' Retirement System of Louisiana.

Acts 1989, No. 90, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:778 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1239, §1; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:929 - Benefits not obligation of the state; payment of benefits; eligibility in other plans

§929. Benefits not obligation of the state; payment of benefits; eligibility in other plans

A. Any person electing to participate in the optional retirement plan shall agree that the benefits payable to participants are not the obligations of the state of Louisiana or the Teachers' Retirement System of Louisiana, and that such benefits and other rights of the optional retirement plan are the liability and responsibility solely of the designated company or companies to whom contributions have been made. Furthermore, all participants shall in accordance with this agreement expressly waive his or her rights set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution.

B.(1) Benefits shall be payable to optional retirement plan participants or their beneficiaries by the designated company or companies. Subject to the provisions of the contract, retirement benefits shall be paid in the form of a lifetime income, unless the participant or beneficiary requests a trustee-to-trustee single-sum cash rollover payment between qualified plans, or payment made directly to a conduit individual retirement account, but death benefits may be paid in the form of a single-sum cash payment paid directly to the beneficiary or estate, whichever is applicable.

(2) The Board of Trustees of the Teachers' Retirement System may approve the following single-sum cash payments:

(a) Direct transfers by and between companies.

(b) Death benefits.

(c) An initial benefit payable upon retirement, provided such benefit is approved by the contracting company. The initial benefit shall not exceed an amount equal to the participant's monthly benefit, payable as a single-life annuity with no guarantees, times thirty-six.

C. An optional retirement plan participant receiving retirement benefits under Subsection B of this Section shall be eligible to participate in the Office of Group Benefits programs only if he has accumulated the total number of years of creditable service which would have entitled him to receive a retirement allowance from the defined benefit plan of the Teachers' Retirement System of Louisiana.

D. Upon retirement of an optional retirement plan participant under Subsection B of this Section, the employer institution shall provide to the Teachers' Retirement System of Louisiana the total number of years of creditable service of that participant for the purpose of compliance with this Subsection. After receipt of the information required of the employer institution or board, the retirement system shall certify eligibility under Subsection C of this Section to the Office of Group Benefits.

E. In the event that an optional retirement plan participant is required to prove entitlement to a disability retirement allowance from the defined benefit plan of the retirement system in order to be eligible for participation in the Office of Group Benefits programs, the retirement system shall be responsible only for certification of the total number of years of creditable service as provided by the employer institution or board. Any medical finding of disability necessary for eligibility under Subsection C of this Section shall be the sole responsibility of the participant as required by the Office of Group Benefits.

F. There shall be no liability on the part of and no cause of action of any nature shall arise against the Teachers' Retirement System of Louisiana, or its agents or employees, for any action taken in the performance of the duties under Subsection D or E of this Section.

Acts 1989, No. 90, §1; Acts 1991, No. 714, §1; Acts 1991, No. 836, §1, eff. July 1, 1991; Redesignated from R.S. 17:779 by Acts 1991, No. 74, §§3 and 5, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998; Acts 1999, No. 1063, §1, eff. July 1, 1999; Acts 1999, No. 1383, §1; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:930 - Exemption from execution

§930. Exemption from execution

Annuity contracts issued under the optional retirement plan and all rights thereto of a participant in the optional retirement plan shall be exempt from any state or municipal tax, assessment for the insolvency of any life insurance company, any levy or sale, garnishment, attachment, or any process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in the annuity contract.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:780 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:931 - Implementation

§931. Implementation

The Board of Trustees of the Teachers' Retirement System of Louisiana shall implement the optional retirement plan no later than March 1, 1990, and the public institutions of higher education shall implement their optional retirement plans on July 1, 1990. The Board of Regents, Board of Trustees for State Colleges and Universities, Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and Board of Supervisors of Southern University and Agricultural and Mechanical College, or their successors, and any other constitutionally established board which manages institutions of higher education shall implement their optional retirement plans no later than July 1, 1998.

Acts 1989, No. 90, §1; Redesignated from R.S. 17:781 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 88, §1, eff. July 1, 1998.



RS 11:941 - American Football Coaches Retirement Trust

SUBPART B. AMERICAN FOOTBALL COACHES

RETIREMENT TRUST

§941. American Football Coaches Retirement Trust

A.(1) The American Football Coaches Retirement Trust is hereby authorized as an optional retirement plan, for any person who is otherwise authorized by law to be a member of the Teachers' Retirement System of Louisiana by virtue of employment as a full-time football coach by a recognized public institution of higher education.

(2) To be eligible for participation in the American Football Coaches Retirement Trust the football coach shall also be a member of either the Teachers' Retirement System of Louisiana or the Optional Retirement Plan offered by the Teachers' Retirement System of Louisiana.

B.(1)(a) Participation in the retirement trust shall be in accordance with the provisions governing the trust and relative provisions of federal law.

(b) Any compensation deferred in accordance with such trust provisions and federal law shall be considered part of the football coach's compensation for purposes of membership in the retirement system if the coach elects to participate in both the retirement system and the retirement trust. However, as authorized by federal law, any such deferred compensation shall not be included as compensation for purposes of determining federal income taxes to be withheld.

(2) No public funds shall be contributed to the retirement trust.

Acts 1991, No. 422, §1; Acts 1991, No. 615, §1; Redesignated from R.S. 17:791 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:942.1 - Creation of plan

SUBPART C. ALTERNATIVE CONTRIBUTION PLAN

§942.1. Creation of plan

A. There is hereby established an alternative contribution plan for certain members of the Teachers' Retirement System of Louisiana. Members who are covered under the provisions of R.S. 11:801 or 811, or both, shall not be eligible to participate in this plan.

B. Any eligible person who is hired on or after January 1, 2003, shall have the option to make a one-time, irrevocable election to participate in this plan within sixty days after his initial date of employment. If the election is not made within such sixty days, he shall become a member of the regular retirement plan in accordance with R.S. 11:721.

C. Notwithstanding the provisions of Subsection B of this Section, any otherwise eligible employee who is an active and contributing member with less than five years of service credit in the regular plan and who became a member on or after July 1, 1999, may make an irrevocable election to participate in this plan and transfer to this plan under the provisions of R.S. 11:942.5.

Acts 2001, No. 1055, §1, eff. July 1, 2001.

NOTE: Acts 2001, No. 1055, §3 provides for plan implementation on or after July 1, 2002.



RS 11:942.2 - Purpose

§942.2. Purpose

The purpose of the alternative contribution plan is to provide members an opportunity to achieve benefits by self-directing investments. Benefits shall be achieved by choosing investment products provided by outside vendors as provided in R.S. 11:942.3.

Acts 2001, No. 1055, §1, eff. July 1, 2001.

NOTE: Acts 2001, No. 1055, §3 provides for plan implementation on or after July 1, 2002.



RS 11:942.3 - Criteria for placement of investments

§942.3. Criteria for placement of investments

The board of trustees of this system shall select in accordance with selection criteria established by the board, no more than three companies from which investment products will be chosen. In establishing the criteria for this selection, the board shall include, among other things, the following:

(1) The effectiveness of the investments in the recruitment and retention of employees.

(2) The nature and extent of the rights and benefits to be provided by the investments for participating employees and their beneficiaries.

(3) The relation of the rights and benefits to the amount of the contributions to be made pursuant to the provisions of this Subpart.

(4) The suitability of the rights and benefits to the needs and interests of participating employees.

(5) The ability of the designated company to provide the rights and benefits under such investments.

(6) The fees charged by the designated company for the services provided by the company.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.4 - Contributions

§942.4. Contributions

A. Each participant shall contribute monthly to the alternative contribution plan six percent of his earnable compensation. These contributions may be made by employer pick-up in accordance with the provisions of Section 414(h)(2) of the United States Internal Revenue Code or any amendment thereto. This six percent member contribution shall be remitted by the Teachers' Retirement System to the appropriate designated company for application to the participant's investments, but not until all employee and employer contributions have been received by the Teachers' Retirement System.

B.(1) Each participant shall contribute monthly to the regular plan of the Teachers' Retirement System one and nine-tenths percent of his earnable compensation.

(2) The participant shall also contribute one-tenth of one percent of his earnable compensation to the Teachers' Retirement System for the administration of the alternative contribution plan.

C. Each employer shall contribute to the Teachers' Retirement System on behalf of each participant in the alternative contribution plan the same amount it would have contributed if the participant had been a member of the regular plan.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.5 - Transfers

§942.5. Transfers

Any current member of the regular plan who elects to participate in the alternative contribution plan as authorized by R.S. 11:942.1(C) shall have six percent of all of his salary that was previously reported to the Teachers' Retirement System transferred to his alternative contribution plan account without interest.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.6 - Limitations

§942.6. Limitations

A person electing to participate in the alternative contribution plan shall never be eligible to transfer out of the alternative contribution plan to become a member of the regular plan.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.7 - Benefits not obligation of the state; payment of benefits

§942.7. Benefits not obligation of the state; payment of benefits

A. Any person electing to participate in the alternative contribution plan shall agree that the benefits payable to participants are not the obligations of the state of Louisiana or the Teachers' Retirement System of Louisiana and that such benefits and other rights of the alternative contribution plan are the liability and responsibility solely of the designated company to whom contributions have been made.

B. Benefits shall be payable to alternative contribution plan participants or their beneficiaries by the selected investment vendor.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.8 - Service credit; eligibility

§942.8. Service credit; eligibility

A. Members of the Teachers' Retirement System who participate in the alternative contribution plan must meet the same minimum eligibility requirements as members of the Teachers' Retirement System of Louisiana regular plan in order to be eligible for regular and disability benefits and survivor benefits.

B. The accrual rate for benefits from the regular plan for members who participate in the alternative contribution plan shall be one and twenty-five hundreths percent per year.

C.(1) Any disability benefit received by a participant in the alternative contribution plan shall not exceed twenty-five percent of his average compensation.

(2) However, notwithstanding the provisions of Paragraph (1) of this Subsection, any disability benefit received by a participant in the alternative contribution plan shall not be less than the lesser of twenty percent of the state minimum salary for a beginning teacher with a bachelor's degree or thirty-seven and one-half percent of his average compensation.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:942.9 - Conflict with other laws

§942.9. Conflict with other laws

Any member of the Teachers' Retirement System of Louisiana who participates in the alternative contribution plan shall be governed by all of the laws, policies, rules, and regulations which govern the Teachers' Retirement System of Louisiana, except where they are in conflict with the specific provisions of R.S. 11:942.1 through 942.8 and in which case the said specific provisions shall govern.

Acts 2001, No. 1055, §1, eff. July 1, 2001.



RS 11:945 - Establishment of plan

PART IX. EXCESS BENEFIT PLAN

§945. Establishment of plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code.

Acts 1999, No. 356, §1, eff. July 1, 1999.



RS 11:946 - Benefit provided

§946. Benefit provided

A. An excess benefit participant who is receiving benefits from this system is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of either:

(1) The member's unrestricted benefit as that term is defined in R.S. 11:701, less the maximum benefit.

(2) The amount by which the member's monthly benefit from the system has been reduced because of the limitations of R.S. 11:784.1.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the system except for the limitations under R.S. 11:784.1 and Section 415 of the United States Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the Board of Trustees of this system. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system set forth in Part V of this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the system solely because of the limitations of R.S. 11:784.1 and Section 415 of the United States Internal Revenue Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the system.

E. The actuary designated in R.S. 11:834 shall also provide advice to the board for this excess benefit plan.

Acts 1999, No. 356, §1, eff. July 1, 1999.



RS 11:947 - Contributions

§947. Contributions

A.(1) Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the system shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the system by the employer.

(2) The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the system, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan.

B. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

C. The employer contributions otherwise required to be made to the system pursuant to R.S. 11:875 and any other qualified plans of the employer shall be divided into those contributions required to pay retirement benefits pursuant to this Part and those contributions paid into and accumulated to pay the maximum benefits required by any such qualified plans.

D. Employer contributions made to provide retirement benefits pursuant to this Part may not be commingled with the monies of the system or any other qualified plan, nor may this plan ever receive any transfer of assets from the system.

Acts 1999, No. 356, §1, eff. July 1, 1999.



RS 11:951.1 - Definitions

PART X. ORLEANS PARISH SCHOOL EMPLOYEES

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§951.1. Definitions

As used in this Part, the following words and phrases shall have the meaning ascribed to them in this Section unless a different meaning is plainly required by the context.

(1) "Accumulated contributions" means the sum of all regular contributions, plus regular interest thereon, placed to the credit of the participant in the annuity savings account.

(2) "Actuarial equivalent" means a benefit of equal value when computed upon the basis of the mortality tables adopted by the board of trustees plus regular interest.

(3) "Annuity" means annual payments for life, payable in equal monthly installments, derived from the accumulated contributions placed to the credit of the participant in the annuity reserve account.

(4) "Annuity reserve" means the present value of all payments to be made on account of an annuity or benefit in lieu of any annuity computed upon the basis of such mortality tables accepted by the board of trustees, plus regular interest.

(5) "Beneficiary" means any person in receipt of a pension, an annuity, a retirement allowance or other benefits provided for in this Part.

(6) "Board of trustees" means and includes the members of the board of trustees of the retirement system.

(7) "Creditable service" means prior service plus subsequent service for which credit is allowable as provided for in this Part.

(8) "Earnable compensation" means the full rate of the compensation that would be payable to a participant if he worked the full normal working time during the year. In cases of doubt, the board of trustees shall determine what constitutes the "earnable compensation" of a participant.

(9) "Employee" means any person regularly employed in any capacity under the control of the Orleans Parish School Board who is not a teacher or whose legal employment does not require the holding of a teacher's certificate, including employees of the public school lunch department, all skilled and unskilled employees of the maintenance department, managers, custodians, subcustodians, and others who are not temporarily employed, and are paid out of funds under the control of the Orleans Parish School Board, who are not now eligible for membership in any other retirement system created or established by the State of Louisiana or any of its political subdivisions.

(10) "Medical board" means the board of physicians provided for in this Part.

(11) "Normal service retirement age" means age sixty.

(12) "Participant" means any employee who is entitled to the beneficial provisions of this retirement system.

(13) "Pension" means annual payments for life, payable in equal monthly installments, derived from money provided by the Orleans Parish School Board and other amounts accumulated in the pension accumulation account as provided for in this Part.

(14) "Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of mortality tables adopted by the board of trustees, plus regular interest.

(15) "Prior service" means service rendered by an employee prior to the effective date of the establishment of this retirement system for which credit is allowable as provided in this Part.

(16) "Regular contributions" means the contributions deducted from the compensation of a participant subsequent to the effective date of the establishment of this retirement system as required by this Part and placed to the credit of the participant in the annuity savings account.

(17) "Regular interest" means interest compounded annually at such rate as shall be determined by the board of trustees.

(18) "Retirement" means withdrawal from active service with a retirement allowance allowable under the provisions of this Part.

(19) "Retirement allowance" means the sum of the annuity and the pension, or any other benefits payable in lieu thereof.

(20) "Retirement system" means the corporation known as the Orleans Parish School Employees' Retirement System established in R.S. 11:951.2.

(21) "Service" means service rendered by an employee as herein defined.

(22) "Subsequent service" means service rendered by an employee subsequent to the effective date of the establishment of this retirement system and while a participant in this retirement system.

Redesignated from R.S. 17:1011 pursuant to R.S. 24:253.



RS 11:951.2 - Name and establishment of retirement system

§951.2. Name and establishment of retirement system

A. A retirement system for the purpose of providing retirement allowances and other benefits for employees of the Orleans Parish School Board is created and established under the corporate name of the Orleans Parish School Employees' Retirement System and as such shall exercise all the rights, powers and privileges granted by law to corporations, and by such name all of its business shall be transacted, all of its funds invested, and all its cash, securities and other property shall be held.

B. The effective date of the establishment of the retirement system shall be determined by the Orleans Parish School Board which date shall be not later than July 31, 1948.

Redesignated from R.S. 17:1012 pursuant to R.S. 24:253.



RS 11:951.3 - Pensions, benefits, etc., exemption from seizure

§951.3. Pensions, benefits, etc., exemption from seizure

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, or any other right accrued or accruing to any person under the provisions of this Part and the money in the various accounts created by this Part shall not be subject to execution, garnishment, attachment or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as specifically provided for in this Part.

Redesignated from R.S. 17:1013 pursuant to R.S. 24:253; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:951.4 - False statements; falsification of records; penalty; correction of errors

§951.4. False statements; falsification of records; penalty; correction of errors

A. Whoever wilfully makes any false statement or falsifies or permits to be falsified any record of this retirement system in any attempt to defraud, shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both.

B. Should any change or error in the records result in any participant or beneficiary receiving from this retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such participant or beneficiary was correctly entitled shall be paid.

Redesignated from R.S. 17:1014 pursuant to R.S. 24:253.



RS 11:951.5 - Receipt of both salary and retirement allowances prohibited

§951.5. Receipt of both salary and retirement allowances prohibited

No beneficiary of the retirement system shall be paid for any service as an employee of the Orleans Parish School Board after the date of the first payment of such retirement allowance except as provided for in this Part.

Redesignated from R.S. 17:1015 pursuant to R.S. 24:253.



RS 11:951.6 - Tenure unaffected

§951.6. Tenure unaffected

This Part shall not affect in any way the right of the Orleans Parish School Board to remove employees from service under the laws now in force or hereafter enacted.

Redesignated from R.S. 17:1016 pursuant to R.S. 24:253.



RS 11:951.7 - Maintenance of reserves and payment of benefits, etc., guaranteed

§951.7. Maintenance of reserves and payment of benefits, etc., guaranteed

The creation and maintenance of reserves in the pension accumulation account; the maintenance of the annuity reserves in the annuity reserve account and the pension reserves in the pension reserve account; the crediting of regular interest to the various accounts; and the payment of all pensions, annuities, retirement allowances, refunds and other benefits granted under the provisions of this Part and all expenses in connection with the administration and operation of this retirement system, are made obligations of the retirement system. All income, interest and dividends derived from deposits and investments authorized by this Part shall be used for the payment of these obligations.

Redesignated from R.S. 17:1017 pursuant to R.S. 24:253.



RS 11:951.11 - Board of trustees; membership; vacancies

SUBPART B. ADMINISTRATION

§951.11. Board of trustees; membership; vacancies

The general administration, management, and responsibility for the proper operation of this retirement system and for making effective the provisions of this Part, as well as the exercise of all its corporate rights, powers, and privileges are vested in a board of trustees which shall be composed of nine members, as follows:

(1) The superintendent of the Orleans Parish School Board shall be a member;

(2) Three members of the Orleans Parish School Board to be elected by the said Orleans Parish School Board for a term of four years; elections to fill the places of these three members whose terms have expired shall be held in the month of January every four years. The members so elected shall become members of the board of trustees at the first regular meeting in the month of February following their election. Vacancies occurring in the offices of the three trustees from the Orleans Parish School Board shall be filled for the unexpired terms by the said Orleans Parish School Board; and

(3) Five members from among the participants who shall serve for terms of six years each, except members of the first board of trustees whose terms shall be for six, four and two years respectively as provided for under the first board of trustees. Regular elections to fill the places of members whose terms have expired shall be held every two years in the month of January. The participants so elected shall become members of the board of trustees at the first regular meeting in the month of February following their election. Vacancies occurring in the office of one or more of the five trustees from among the participants shall be filled by the board of trustees if the unexpired term is for less than one year, and in cases where the unexpired term is for one year or more, the vacancy shall be filled at a special election to be held within sixty days.

Redesignated from R.S. 17:1031 pursuant to R.S. 24:253.



RS 11:951.12 - Election of members of board, procedure

§951.12. Election of members of board, procedure

The first board of trustees shall be elected as follows: within sixty days after the effective date of the establishment of this retirement system, the Orleans Parish School Board shall elect the three of its members, who are to serve as members of the board of trustees; these three members, with the superintendent of the Orleans Parish School Board shall constitute an election committee; within the next sixty days the election committee shall conduct an election for the five members from among the participants to serve on the board of trustees; this election shall be by secret ballot of the participants, each ballot listing five names representing choices for membership on the board of trustees; the election committee shall examine and count the ballots giving credit for each vote received by a participant, and the two receiving the largest number of votes shall be elected to serve until the regular election in the January following the expiration of their fifth year; the two receiving the next largest number of votes shall be elected to serve until the regular election in the January following the expiration of their third year; and the one receiving the next largest number of votes shall be elected to serve until the regular election in the January following the expiration of his first year.

Redesignated from R.S. 17:1032 pursuant to R.S. 24:253.



RS 11:951.13 - Terms of office and compensation of trustees

§951.13. Terms of office and compensation of trustees

The members of the board of trustees shall hold office until their successors have been elected and have taken office. The trustees shall serve without compensation.

Redesignated from R.S. 17:1033 pursuant to R.S. 24:253.



RS 11:951.14 - Powers of board in general

§951.14. Powers of board in general

The board of trustees shall exercise all the rights, powers and privileges granted by law to corporations. It may sue and be sued, acquire, hold, receive, use, transfer, assign, sell or dispose of any kind of property. The board may also borrow money, issue notes or other evidences of debt. It may pledge its revenues for the year then current from whatever source received, for the purpose of promptly paying its obligations or for such other purposes it may deem necessary or appropriate to carry out the provisions of this Part. The board may accept, hold, assign, transfer, sell, or dispose of, either absolutely or under such conditions as the donor may impose, any donation whatever, or any interest therein.

Redesignated from R.S. 17:1034 pursuant to R.S. 24:253.



RS 11:951.15 - Voting power of trustees; meetings, quorum; by-laws, etc.; board's power to make

§951.15. Voting power of trustees; meetings, quorum; by-laws, etc.; board's power to make

A. Each trustee shall be entitled to one vote on the board. A majority of the board of trustees shall constitute a quorum for the transaction of all business except in cases where a majority vote of all members is specifically required.

B. The board of trustees has full power to adopt and enforce such by-laws, rules and regulations for the administration of the funds and the transaction of business, to appoint and determine the rate of compensation or expenses of all employees as it may deem necessary or appropriate to carry out the purposes of this Part.

Redesignated from R.S. 17:1035 pursuant to R.S. 24:253.



RS 11:951.16 - Records and other information; board's duty to keep

§951.16. Records and other information; board's duty to keep

The board of trustees shall keep a record of all its proceedings which shall be open to public inspection and shall publish annually a report showing the fiscal transactions of this retirement system for the previous fiscal year, the amount of accumulated cash and securities of this retirement system and the last balance sheet showing the financial condition by means of an actuarial evaluation of the assets and liabilities of this retirement system.

Redesignated from R.S. 17:1036 pursuant to R.S. 24:253.



RS 11:951.17 - Officers of board, election; service of process

§951.17. Officers of board, election; service of process

The board of trustees shall at the regular meeting in February of each year elect from its members a president and a vice-president for a term of one year. Legal process shall be served on the president or in his absence or inability to act on the vice-president.

Redesignated from R.S. 17:1037 pursuant to R.S. 24:253.



RS 11:951.18 - Secretary-treasurer of board, election and compensation

§951.18. Secretary-treasurer of board, election and compensation

The board of trustees shall by a majority vote of all its members, fix the term of office and appoint a secretary-treasurer who may be, but need not be, either a member of the board or one of the participants, and fix the amount of his compensation.

Redesignated from R.S. 17:1038 pursuant to R.S. 24:253.



RS 11:951.19 - Bond furnished by secretary-treasurer

§951.19. Bond furnished by secretary-treasurer

Before assuming his duties the secretary-treasurer shall furnish bond in one or more bonding companies authorized to do business in the State of Louisiana, in an amount fixed by the board of trustees for the faithful performance of the duties imposed upon him by this Part, or that may be assigned to him by the board of trustees, or form part of his duties in any manner, and for the faithful accounting of all monies, and securities, including both principal and interest, which may come into his hands and which belong to this retirement system or are under the control of the board of trustees. The premium for this bond is to be paid from funds in the expense account.

Redesignated from R.S. 17:1039 pursuant to R.S. 24:253.



RS 11:951.20 - Duties and powers of secretary-treasurer

§951.20. Duties and powers of secretary-treasurer

A. The secretary-treasurer shall keep a true and accurate account of the proceedings of the board of trustees, of all monies, notes, bonds, and other securities coming into his hands, and for the interest, income, profits, rentals and proceeds of and from the same, and perform such other duties as the board of trustees shall direct. The secretary-treasurer shall make a full and accurate account of his office whenever required to do so by the board of trustees. The secretary-treasurer, upon expiration of his term of office, shall make a full and accurate account and he shall turn over to his successors all books, records, monies, notes, bonds and other securities belonging to this retirement system.

B. The secretary-treasurer shall be the custodian of all funds of this retirement system. All payments from these funds shall be made upon voucher signed by the secretary-treasurer and president or vice-president of the board of trustees.

Redesignated from R.S. 17:1040 pursuant to R.S. 24:253.



RS 11:951.21 - Actuary; appointment; duties and powers

§951.21. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of this retirement system, and shall perform such other duties as are required in connection therewith.

B. The board of trustees shall keep in convenient form and furnish such data as shall be necessary for actuarial valuation and for checking the experience of this retirement system.

Immediately after the establishment of the system the actuary shall make such investigations of the mortality, service, and compensation experience of the participants as are required, and make recommendations for the adoption by the board in accordance with the investigations. The board shall adopt such service and mortality tables as it shall approve, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates, of the assets and liabilities of the funds created by this Part.

C. Within three years after the first evaluation and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the participants and beneficiaries of the system, and make a valuation of the prospective assets and liabilities of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt such mortality, service, and other tables as shall be deemed necessary; and

(2) Establish such rates of contribution as it shall deem desirable.

D. On the basis of such tables as the board of trustees shall adopt, the actuary shall make a valuation of the assets and liabilities of the system.

Redesignated from R.S. 17:1041 pursuant to R.S. 24:253.



RS 11:951.22 - Legal advisor for board of trustees; designation

§951.22. Legal advisor for board of trustees; designation

Either the City Attorney for the City of New Orleans or the official attorney of the Orleans Parish School Board shall be the attorney of the board of trustees, unless the board of trustees elects to employ a special attorney.

Redesignated from R.S. 17:1042 pursuant to R.S. 24:253.



RS 11:951.23 - Medical board; appointment; duties and powers

§951.23. Medical board; appointment; duties and powers

The board of trustees shall designate a medical board to be composed of three physicians from the medical staff of the Orleans Parish School Board. If necessary, other physicians may be employed from time to time. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Part, shall investigate all essential statements and certificates by or on behalf of a participant in connection with the application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

Redesignated from R.S. 17:1043 pursuant to R.S. 24:253.



RS 11:951.31 - Investment of funds by board of trustees; limitations and restrictions

SUBPART C. MANAGEMENT AND EXPENDITURE OF FUNDS

§951.31. Investment of funds by board of trustees; limitations and restrictions

The board of trustees shall be the trustees of all assets or funds of the retirement system and shall have full power to invest and reinvest such assets or funds subject to all the terms, conditions, limitations, and restrictions imposed by laws of the State of Louisiana upon domestic life insurance companies in the making and disposing of their investments; and subject to like terms, conditions, limitations and restrictions, the board of trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the assets of this retirement system shall have been invested, as well as the proceeds of these investments and any monies belonging to this retirement system.

Redesignated from R.S. 17:1051 pursuant to R.S. 24:253.



RS 11:951.32 - Interest payable to various accounts; determination by board of trustees

§951.32. Interest payable to various accounts; determination by board of trustees

Each year the board of trustees shall allow regular interest on the mean amount for the preceding year in each of the accounts with the exception of the expense account. The amounts so allowed shall be due and payable to these accounts and shall be credited annually thereto by the board of trustees from interest and other earnings on the monies of the retirement system. Any additional amount required to meet the interest on the accounts shall be paid from the pension accumulation account, and any excess of earnings over the amount required shall be paid to the pension accumulation account. The per centum rate of regular interest to be compounded annually shall be determined by the board on the basis of the interest earnings of the retirement system for the preceding year and of the probable earnings to be made during the immediate future.

Redesignated from R.S. 17:1052 pursuant to R.S. 24:253.



RS 11:951.33 - Cash deposits for payment of pensions, etc., limitations as to amount

§951.33. Cash deposits for payment of pensions, etc., limitations as to amount

Available cash, not exceeding ten per centum of the total amount in the several accounts of the retirement system, may be kept on deposit in one or more banks or trust companies organized under the laws of the United States or the State of Louisiana and located in the City of New Orleans, for the purpose of meeting disbursements for pensions, annuities, and other payments.

Redesignated from R.S. 17:1053 pursuant to R.S. 24:253.



RS 11:951.34 - Fiscal agents; selection by board of trustees

§951.34. Fiscal agents; selection by board of trustees

The board of trustees shall select the bank or banks for the deposit of the funds belonging to the retirement system to be withdrawn on checks signed by the secretary-treasurer and president or vice-president of the board. All notes, bonds, and other securities belonging to the retirement system shall be deposited in one or more safety deposit vaults of one or more banks selected by the board of trustees subject to the joint order of both the secretary-treasurer and the president or vice-president of the board.

Redesignated from R.S. 17:1054 pursuant to R.S. 24:253.



RS 11:951.35 - Private interest of trustees and employees in financial operation of system prohibited

§951.35. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profit of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall directly or indirectly for himself or as an agent in any manner use the name, except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or in any manner an obligor for monies loaned or borrowed from the board of trustees.

Redesignated from R.S. 17:1055 pursuant to R.S. 24:253.



RS 11:951.41 - Funds to which assets credited

SUBPART D. METHOD OF FINANCING

§951.41. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purposes for which they are held to one of the following accounts: the annuity savings account, the annuity reserve account, the pension accumulation account, the pension reserve account, the expense fund account, the surplus and contingency account or any other accounts that the board of trustees may deem necessary.

Redesignated from R.S. 17:1071 pursuant to R.S. 24:253.



RS 11:951.42 - Annuity savings account; description; amount of employee contributions

§951.42. Annuity savings account; description; amount of employee contributions

A. The annuity savings account is the account to which shall be credited the contributions from the compensation of the participants to provide for their annuities.

B. Each employee eligible to participation shall be required to contribute to the retirement system such per centum of his earnable compensation as the board of trustees may from time to time upon recommendation of the actuary adopt, provided that after attaining the normal service retirement age the participant may, by written notice to the board of trustees, elect not to contribute further.

Redesignated from R.S. 17:1072 pursuant to R.S. 24:253.



RS 11:951.43 - Method of collecting employee contributions

§951.43. Method of collecting employee contributions

A. The Orleans Parish school board shall prepare as a part of each and every pay roll, a roll of contributions and place opposite the name of each and every participant the amount of the regular pay roll contribution payable by him. The Orleans Parish school board shall deduct and retain out of the compensation due to each participant the amount of his pay roll contribution, provided that no such deductions shall be made from those participants who have elected not to contribute after obtaining the normal service retirement age. The sum of the pay roll contributions shall be immediately paid by the Orleans Parish school board to the board of trustees. The contributions obtained by the board of trustees shall then be credited to the annuity savings account.

B. These deductions shall be made notwithstanding that the compensation that may be provided for by law for any participant shall be reduced thereby. Every participant shall be deemed to consent and agree to the deductions made and provided for in this Section and shall receipt for his full salary or compensation; and the payment of the salary or compensation less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by such person during the period covered by such payments except as to benefits provided by this Part.

Redesignated from R.S. 17:1073 pursuant to R.S. 24:253.



RS 11:951.44 - Disposition of employee contributions upon termination of employment or death of employee

§951.44. Disposition of employee contributions upon termination of employment or death of employee

The regular contributions of a participant withdrawn in the event he ceases to be an employee, or paid in the event of his death to his succession or designated beneficiary, shall be paid from the annuity savings account.

Redesignated from R.S. 17:1074 pursuant to R.S. 24:253.



RS 11:951.45 - Disposition of accumulated contributions upon retirement of employee

§951.45. Disposition of accumulated contributions upon retirement of employee

Upon the retirement of a participant, his accumulated contributions shall be transferred from the annuity savings account to the annuity reserve account.

Redesignated from R.S. 17:1075 pursuant to R.S. 24:253.



RS 11:951.46 - Annuity reserve account; description

§951.46. Annuity reserve account; description

The annuity reserve account is the account in which shall be held the reserves on all annuities in force and from which shall be paid all annuities, and all benefits in lieu of annuities, payable under provisions of this Part.

Should a beneficiary retired on account of disability be restored to active service, the reserve on his annuity shall be transferred from annuity reserve account to the annuity savings account and credited to his individual account therein.

Redesignated from R.S. 17:1076 pursuant to R.S. 24:253.



RS 11:951.47 - Pension accumulation account, description; contributions by parish school board, determination

§951.47. Pension accumulation account, description; contributions by parish school board, determination

The pension accumulation account is the account to which shall be credited all amounts paid for the purpose of producing reserves for the payment of pensions and other benefits payable from contributions made by the Orleans Parish school board. Contributions to and payable from the pension accumulation account shall be made as follows:

(1) On account of each participant there shall be paid annually to the credit of the pension accumulation account by the Orleans Parish school board, for the preceding fiscal year, a per centum of earnable compensation of each participant, not in excess of the per centum contributed by the Orleans Parish school board to any other retirement system or fund of which other employees are participants or members, which payment shall be divided into two parts, one part to be known as the normal contribution and the other part to be known as the accrued liability contribution. The rates per centum of such parts shall be fixed from time to time by the board of trustees, on the basis of the liabilities of the retirement system as shown by actuarial valuations.

(2) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged to make the valuations required during the period over which the accrued liability is payable, immediately after making each valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed on the basis of compensation of such new entrant throughout his entire period of active service would be sufficient to provide for the payment of the retirement allowance and other benefits payable on his account, which are not provided from his contributions to the annuity savings account. The rate per centum so determined shall be certified to the board by the actuary as his recommendation of the rate to be fixed by the board as the normal contribution rate. After the accrued liability has been extinguished, the normal contribution per centum rate of the earnable compensation of all participants shall be determined by the actuary on the basis of the mortality and service tables adopted by the board of trustees, plus regular interest. For the information of the board of trustees, the actuary shall make his recommendation as to the normal rate of contribution after each valuation.

(3) Immediately succeeding the first valuation, the actuary shall compute the total pension liability on account of all participants and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such participants during the remainder of their active service. The rate per centum so determined shall be known as the accrued liability contribution rate.

Redesignated from R.S. 17:1077 pursuant to R.S. 24:253.



RS 11:951.48 - Accrued liability contributions; crediting to contingency account

§951.48. Accrued liability contributions; crediting to contingency account

The accrued liability contribution shall be credited to the surplus and contingency account as soon as the accumulated reserves in the pension accumulation account equals the present value as actuarially computed and approved by the board of trustees.

Redesignated from R.S. 17:1078 pursuant to R.S. 24:253.



RS 11:951.49 - Interest, dividends, etc., credited to accumulation account

§951.49. Interest, dividends, etc., credited to accumulation account

Any amount earned in the form of interest, dividends, rents or other income received from the investments and reinvestment of the funds of the retirement system, shall be credited to the pension accumulation account.

Redesignated from R.S. 17:1079 pursuant to R.S. 24:253.



RS 11:951.50 - Pensions payable from accumulation account; transfers to reserve account

§951.50. Pensions payable from accumulation account; transfers to reserve account

A. All pensions payable on account of participants entitled to prior service credit shall be payable from the pension accumulation account.

B. Upon the retirement of a participant not entitled to credit for prior service, an amount equal to his pension reserve shall be transferred from the pension accumulation account to the pension reserve account.

Redesignated from R.S. 17:1080 pursuant to R.S. 24:253.



RS 11:951.51 - Interest to and deficits in other accounts chargeable to accumulation account

§951.51. Interest to and deficits in other accounts chargeable to accumulation account

The interest required to be credited annually to any of the other accounts shall be charged to the pension accumulation account. The board of trustees may transfer from time to time from the pension accumulation account the amount of any deficit which may occur in the annuity reserve account or the pension reserve account, not offset by transfers from the surplus and contingency account.

Redesignated from R.S. 17:1081 pursuant to R.S. 24:253.



RS 11:951.52 - Pension reserve account; description of and payment from account

§951.52. Pension reserve account; description of and payment from account

A. The pension reserve account is the account in which shall be held the reserves on all pensions granted to participants not entitled to credit for prior service and from which such pensions and benefits in lieu thereof shall be paid.

B. Should such a participant retired on account of disability be restored to active service his pension reserve shall be transferred from the pension reserve account to the pension accumulation account.

Redesignated from R.S. 17:1082 pursuant to R.S. 24:253.



RS 11:951.53 - Expense fund account; payments to and disbursements from account

§951.53. Expense fund account; payments to and disbursements from account

A. The expense fund account is the account to which shall be credited all money provided for the payment of expenses. From this account the expenses of the administration of the retirement system shall be paid, exclusive of amounts payable as retirement allowances and as other benefits provided herein.

B. Any surplus in the expense fund account shall be transferred annually to the surplus and contingency account.

C. The board of trustees may transfer to the expense fund account from the pension accumulation account, at any time, any amount earned from the investment of the assets of the retirement system in excess of interest at the rate per annum of regular interest on the total assets of the retirement system.

Redesignated from R.S. 17:1083 pursuant to R.S. 24:253.



RS 11:951.54 - Surplus and contingency account; description of and amounts credited to account

§951.54. Surplus and contingency account; description of and amounts credited to account

A. The surplus and contingency account is the account to which shall be credited, after each actuarial valuation, all surpluses in the annuity savings account, the annuity reserve account, the pension accumulation account, the pension reserve account, and all annual surpluses in the expense fund account.

B. After the accrued liability of the retirement system has been extinguished there shall be paid annually into the surplus and contingency account from the contributions of the Orleans Parish School Board the difference between the normal contribution and the total contribution.

C. Any donation made absolute shall be credited to this account.

D. From the surplus and contingency account may be transferred any monies necessary to offset a deficit that may develop in any other account.

Redesignated from R.S. 17:1084 pursuant to R.S. 24:253.



RS 11:951.55 - Other accounts, board's authority to create

§951.55. Other accounts, board's authority to create

The board of trustees may maintain such other accounts as it may deem necessary.

Redesignated from R.S. 17:1085 pursuant to R.S. 24:253.



RS 11:951.61 - New employees; participation at time of employment

SUBPART E. PARTICIPATION

§951.61. New employees; participation at time of employment

All persons who become employees of the Orleans Parish School Board after the effective date of the establishment of this Retirement System shall become participants as of the date of their employment.

Redesignated from R.S. 17:1101 pursuant to R.S. 24:253.



RS 11:951.62 - Old employees; election to participate

§951.62. Old employees; election to participate

All persons who are employees of the Orleans Parish School Board on the effective date of the establishment of this retirement system shall become participants as of that date, unless any such employee files with the board of trustees a notice of his election not to be a participant, and a waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the system.

Redesignated from R.S. 17:1102 pursuant to R.S. 24:253.



RS 11:951.63 - Employees not electing to participate; right to future election

§951.63. Employees not electing to participate; right to future election

An employee whose participation in this retirement system is contingent on his own election and who elects not to become a participant may thereafter apply for and be admitted to participation; no such participant shall receive prior service credit, but shall participate on the same basis as a new participant.

Redesignated from R.S. 17:1103 pursuant to R.S. 24:253.



RS 11:951.64 - Temporary employees; denial of participation rights

§951.64. Temporary employees; denial of participation rights

The board of trustees has discretionary power to deny the right to participate to any employee who is serving on a temporary or other than regular basis, or the board of trustees may make optional with such employees their right to participate.

Redesignated from R.S. 17:1104 pursuant to R.S. 24:253.



RS 11:951.65 - Absence or death of employee; effect on right to participate

§951.65. Absence or death of employee; effect on right to participate

A person shall cease to be a participant if he absents himself from service for more than five years in any period of six consecutive years, or if he withdraws his accumulated contributions, becomes a beneficiary, or dies.

Redesignated from R.S. 17:1105 pursuant to R.S. 24:253.



RS 11:951.71 - Creditable service; determination by board of trustees

SUBPART F. CREDITABLE SERVICE

§951.71. Creditable service; determination by board of trustees

Creditable service shall be determined under such rules and regulations as the board of trustees shall adopt, each present employee, who rendered continuous service as a regular employee prior to the effective date of the establishment of this retirement system and who elects to become a participant, shall file a detailed statement of all such continuous service rendered by him prior to the effective date of establishment for which he claims credit.

The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, and in all cases service rendered for the full school year shall be considered one year of creditable service.

Redesignated from R.S. 17:1111 pursuant to R.S. 24:253.



RS 11:951.72 - Prior service certificates; issuance, conclusiveness and modification

§951.72. Prior service certificates; issuance, conclusiveness and modification

Subject to the above restrictions and to other rules and regulations the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statement of prior service, the service therein claimed. Upon verification of said statements the board of trustees shall issue prior service certificates to each such participant certifying the length of service rendered prior to the effective date of the establishment of this retirement system, with which he is credited on the basis of his statement of service. This prior service certificate shall be final and conclusive as to such service for retirement purposes, provided that any participant may within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct the same.

Redesignated from R.S. 17:1112 pursuant to R.S. 24:253.



RS 11:951.73 - Expiration of prior service certificates

§951.73. Expiration of prior service certificates

When an employee ceases to be a participant his prior service certificate shall become void. Should the employee again become a participant, he shall enter the system as a participant not entitled to prior credit except as provided in cases of disability retirement.

Redesignated from R.S. 17:1113 pursuant to R.S. 24:253.



RS 11:951.74 - Service on which retirement allowances are based

§951.74. Service on which retirement allowances are based

Creditable service at retirement, on which the retirement allowance of a participant is based, shall consist of subsequent service rendered by him since last becoming a participant, and also if he has prior service credit, which is in full force and effect, the amount of service certified on his prior service certificate.

Redesignated from R.S. 17:1114 pursuant to R.S. 24:253.



RS 11:951.81 - Retirement benefits; application for; eligibility requirements

SUBPART G. BENEFITS

§951.81. Retirement benefits; application for; eligibility requirements

Any participant in service may retire upon written application to the board of trustees, filed not less than thirty days nor more than ninety days prior to the date on which the retirement is to become effective, irrespective of his separation from service during such period of notification, provided that the participant at the time specified for his retirement has attained his normal service retirement age, or has attained age fifty-five and completed thirty years of creditable service notwithstanding that he may not have attained his normal service retirement age.

Redesignated from R.S. 17:1121 pursuant to R.S. 24:253.



RS 11:951.82 - Retirement at age 70

§951.82. Retirement at age 70

Any participant in service who has attained age seventy within the two years following the effective date of the establishment of the retirement system, or who shall thereafter attain age seventy, shall be retired forthwith on a service retirement allowance.

Redesignated from R.S. 17:1122 pursuant to R.S. 24:253.



RS 11:951.83 - Retirement allowances

§951.83. Retirement allowances

A participant retired on account of service shall receive a service retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at retirement; and

(2) A pension on account of service on and after the effective date of the establishment of the retirement system equal to the annuity based on the actuarial equivalent of his accumulated contributions at his normal service retirement age or at time of retirement if earlier than the normal service retirement age; and

(3) If he has prior service credit in full force and effect, an additional pension which shall be equal to the annuity which would have been provided at his normal service retirement age or at the age of retirement if earlier than normal service retirement age by twice the contributions which he would have made during such prior service had the retirement system been in operation and he contributed thereunder.

Redesignated from R.S. 17:1123 pursuant to R.S. 24:253.



RS 11:951.84 - Disability retirement benefits; application for; eligibility requirements

§951.84. Disability retirement benefits; application for; eligibility requirements

Upon the application of a participant or of the Orleans Parish School Board, any participant who has completed ten or more years of creditable service may be retired by the board of trustees not less than thirty nor more than ninety days following the date of the filing of such application for a disability retirement allowance, provided that the medical board after a medical examination of such participant shall certify that the participant is mentally or physically incapacitated for the further performance of duty and that the participant should be retired; should any such participant refuse to submit to such medical examination, his rights in and to retirement may be withheld during the period of such refusal, and should his refusal continue for a period of one year, all his rights in and to the benefits of the retirement system may be voided and his accumulated contributions may be returned by the board of trustees.

Redesignated from R.S. 17:1124 pursuant to R.S. 24:253.



RS 11:951.85 - Allowances on disability retirement

§951.85. Allowances on disability retirement

A participant retired on account of disability shall receive a service retirement allowance if he is eligible therefor; otherwise he shall receive a disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(2) A pension equal to at least seventy-five per centum of the pension that would have been payable upon service retirement at the normal service retirement age had the participant continued in the service to the normal service retirement age without further change in compensation.

(3) If the disability allowance herein above provided is less than three hundred dollars per annum, an additional pension sufficient to provide a total disability allowance of three hundred dollars per annum shall be payable.

Redesignated from R.S. 17:1125 pursuant to R.S. 24:253.



RS 11:951.86 - Re-examination of beneficiaries retired for disability; restoration to active service

§951.86. Re-examination of beneficiaries retired for disability; restoration to active service

A. Once each year during the first five years following retirement and once in every three-year period thereafter the board of trustees may, or upon application of the beneficiary shall, require any disability beneficiary who has not yet attained the normal service retirement age to undergo a medical examination by a physician or physicians designated by the medical board, to be made at the place of residence of said beneficiary or some other place mutually agreed upon. Should any such disability beneficiary refuse to submit to such medical examination, his retirement allowance may be discontinued until the withdrawal of his refusal, and should his refusal continue for one year, all his rights in and to his pensions may be revoked by the board of trustees.

B. Should a disability beneficiary under the normal service retirement age be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the prevailing rate. Any such prior service on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member; but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at that time as a new entrant.

Redesignated from R.S. 17:1126 pursuant to R.S. 24:253.



RS 11:951.87 - Return of accumulated contributions upon termination of employment; death of beneficiary

§951.87. Return of accumulated contributions upon termination of employment; death of beneficiary

A. Should a participant cease to be an employee except by death or retirement under the provisions of this Part, he shall be paid his accumulated contributions including regular interest standing to the credit of the participant in the annuity savings account.

B. Upon the proper proofs of the death of a participant in service there shall be paid to any person as he shall have nominated by written designation acknowledged and filed with the board of trustees, otherwise to his succession, the amount which would have been payable to him, had he ceased to be a participant as provided in the preceding paragraph.

Redesignated from R.S. 17:1127 pursuant to R.S. 24:253.



RS 11:951.88 - Optional benefits

§951.88. Optional benefits

With the provision that no optional selection shall be effective in case a participant retires or dies within thirty days after the date of retirement, and that in all such cases there shall be paid the amount of the contributions of the participant as if he had died in active service, until the first payment on account of any retirement allowance becomes normally due, and participant may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent, at that time, in a reduced retirement allowance payable throughout his life with the provision that if he dies before he has received in annuity payments an amount equal to his returnable contributions at the time of retirement, the balance shall be paid to any person he shall have nominated by written designation duly acknowledged and filed with the board of trustees, otherwise to his succession.

Redesignated from R.S. 17:1128 pursuant to R.S. 24:253.



RS 11:952.1 - Definitions

PART XI. LOUISIANA STATE UNIVERSITY

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§952.1. Definitions

As used in this Part, the following words and phrases have the meaning ascribed to them in this Section, unless a different meaning is plainly required by the context:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account.

(2) "Actuarial equivalent" means a benefit of equal value, when computed upon the basis of mortality tables adopted by the board of supervisors and regular interest.

(3) "Average regular compensation" means the average annual rate of regular compensation of a member for any period of thirty-six successive months ending with full month's pay of service as an employee during which said earned compensation was the highest. In the case of interruption of employment, the thirty-six months period shall be computed by joining employment periods immediately preceding and succeeding this interruption. For academic year employees, the nine months academic year rate of compensation increased by two-ninths (.22223) shall be used for contribution to the system and for determining average regular compensation. For academic year employees, each regular semester shall be computed as six months of regular service.

(4) "Beneficiary" means any person in receipt of a retirement allowance or other benefit provided for in this part.

(5) "Board of supervisors" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(6) "Credited service" means service for which credit is allowable as provided in R.S. 11:952.21 through 952.24.

(7) "Employee" means a person employed in any classification of University employees other than a student, and the word "student" includes a graduate assistant, medical intern, and medical resident.

(8) "Full-time employee" means an employee who works the number of hours required by the department or division under applicable university policies for a full-time employee.

(9) "Medical board" shall mean the State Medical Disability Board.

(10) "Member" means any employee included in the membership of the funded system as provided in R.S. 11:952.11, 952.12, and 952.14.

(11) "Regular compensation" means the total cash compensation for personal services paid to an employee by the university, except compensation of an unusual or noncontinuing nature excluded by the board of supervisors as provided in R.S. 11:952.52. In addition, regular compensation will include the amount of any reduction in salary made pursuant to R.S. 11:952.52(F). Regular compensation shall not include maintenance.

(12) "Regular employee" means:

(a) An employee whose appointment is for a period of more than one hundred eighty calendar days, or

(b) One who has been employed for more than one hundred eighty consecutive calendar days by successive uninterrupted appointments.

(13) "Regular interest" means interest compounded annually at such rate or rates as shall be determined by the board of supervisors.

(14) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this part.

(15) "Retirement allowance" means annual payments for life under the funded system payable in equal monthly installments beginning as of the date fixed by the board of supervisors.

(16) "Social Security breakpoint" means the maximum level at which compensation may be included in the determination of the primary insurance amount under Title II of the Federal Social Security Act, provided that for purposes of the funded system seven thousand eight hundred dollars shall be deemed to have been the Social Security breakpoint for all years prior to 1968.

(17) "State" means the state of Louisiana.

(18) "University" means all campuses and divisions of the Louisiana State University and Agricultural and Mechanical College.

(19) "University Retirement Plan" means the nonfunded University Retirement Plan established pursuant to regulations of the board of supervisors as in effect on the effective date of this funded system.

(20) "University Retirement System" or "funded system" means the funded Louisiana State University and Agricultural and Mechanical College Retirement System as defined in R.S. 11:952.2.

(21) The masculine pronoun shall include the feminine, and the feminine the masculine, wherever appropriate.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1977, No. 323, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979. Redesignated from R.S. 17:1611 pursuant to R.S. 24:253.



RS 11:952.2 - Name and establishment of funded university retirement system

§952.2. Name and establishment of funded university retirement system

A. A university funded retirement system is established with all the powers and privileges pertaining to corporations, under the management of the board of supervisors for the purpose of providing retirement allowances and other benefits for employees of Louisiana State University and Agricultural and Mechanical College. The funded retirement system so created shall be established effective as of the first day of July nineteen hundred and seventy one or at such later date as determined by the board of supervisors.

B. This funded system shall be known as the "Louisiana State University Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1612 pursuant to R.S. 24:253.



RS 11:952.3 - Exemption of pension and other rights from levy and other processes

§952.3. Exemption of pension and other rights from levy and other processes

The right of a person to a retirement allowance, or to the return of contributions; the retirement allowance itself; any optional benefit or any other right accrued or accruing to any person under the provisions of this Part; and the moneys in the funds created by this Part are exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in this Part.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1613 pursuant to R.S. 24:253; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:952.4 - False statements or falsification of records; penalty; errors

§952.4. False statements or falsification of records; penalty; errors

A. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this funded retirement system in any attempt to defraud such system shall be fined not more than five hundred dollars, or imprisoned for not more than twelve months, or both.

B. Should any change or error in the records result in any member or beneficiary receiving from the funded retirement system more or less than he would have been entitled to receive had the records been correct, the board of supervisors shall correct such error, and as far as possible, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1614 pursuant to R.S. 24:253.



RS 11:952.11 - New employees

SUBPART B. MEMBERSHIP

§952.11. New employees

A. Except as provided under Subsection B of this Section, any person becoming a nonstudent regular employee, full time or part time, of the university after the effective date of this funded system, unless specifically excluded under the provisions of R.S. 11:952.14 shall become a member of the funded system as a condition of his employment.

B. Any person becoming a nonstudent regular employee, full time or part time, of the university who has attained age sixty or over at time of appointment will be a member of this system only for purposes of coverage by F.I.C.A. taxes and benefits, and such persons will not be eligible to make contributions or receive any benefits under this retirement system. The board of supervisors may use this special membership with F.I.C.A. coverage only to recognize other special employment situations where coverage for contributions and benefits under this retirement system would not be considered appropriate.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1615 pursuant to R.S. 24:253.



RS 11:952.12 - Employees on the effective date; election of coverage under the funded University Retirement System

§952.12. Employees on the effective date; election of coverage under the funded University Retirement System

Each employee on the effective date of the funded system, who is a member of the nonfunded university retirement plan and who is covered in such employment under the Federal Social Security Act shall become a member of the funded University Retirement System as of that date and authorize the deduction of contributions required under the funded system, unless he elects not to become a member and thereby remain a member of the nonfunded university retirement plan, by executing and filing with the board of supervisors the appropriate form provided by it within one hundred and eighty days following the effective date of the funded system. Any employee on authorized leave of absence when his election would otherwise need to be filed shall file such election within ninety days after he returns to active service. An employee who elects not to become a member as aforesaid may, nevertheless, later become a member as of the first day of the calendar month next following approval of his written application therefor filed with the board of supervisors, but he shall receive no credit under the funded system for service rendered prior to the time he becomes a member unless the board of supervisors permits the employee to make a lump sum payment in the amount he would have contributed plus appropriate interest, in which case his membership shall include such period of service.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1616 pursuant to R.S. 24:253.



RS 11:952.13 - Termination of membership

§952.13. Termination of membership

Membership in the funded system shall cease when a member receives a refund of his accumulated contributions, or receives a retirement benefit under this system, or dies.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1617 pursuant to R.S. 24:253.



RS 11:952.14 - Classes of employees not eligible

§952.14. Classes of employees not eligible

Any other provision of this part to the contrary notwithstanding, the following classes of employees shall be excluded from membership in this funded system:

(1) Members of the Teachers Retirement System of Louisiana.

(2) Members of the Louisiana State Employees Retirement System.

(3) Members of the United States Civil Service Retirement System holding such membership by virtue of university employment.

(4) Regular part-time employees appointed for less than twenty-five per cent of full-time service.

(5) Any person who is retired under the nonfunded university retirement plan or under any retirement system of this state operating for state, parochial or municipal employees.

(6) Independent contractors employed to render services on a contractual basis, including independent contractual professional service.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1618 pursuant to R.S. 24:253.



RS 11:952.21 - Service after effective date

SUBPART C. CREDITED SERVICE

§952.21. Service after effective date

All service as a regular employee, whether on a full-time or part-time basis, rendered by a member prior to retirement, since he became a member, or since he last became a member in the event of a break in membership, for which he has made contributions to the system in accordance with R.S. 11:952.52, shall be recognized as credited service.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1619 pursuant to R.S. 24:253.



RS 11:952.22 - Service prior to the effective date

§952.22. Service prior to the effective date

For any employee who elected pursuant to R.S. 11:952.12 to become a member of the funded system as of the effective date or for former employees who are subsequently reemployed, credited service shall also include any service prior to the effective date which was recognized under the nonfunded university retirement plan as service for computation of a benefit allowance, except as provided in R.S. 11:952.41.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1620 pursuant to R.S. 24:253.



RS 11:952.23 - Service on which retirement allowances are based

§952.23. Service on which retirement allowances are based

Credited service at retirement on which the retirement allowance of a member shall be based shall consist of his credited service rendered after the effective date, plus, if applicable, credited service rendered prior to the effective date, as determined under R.S. 11:952.22.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1621 pursuant to R.S. 24:253.



RS 11:952.24 - Computation of credited service

§952.24. Computation of credited service

A.(1) The computation of credited service rendered while a member shall include authorized leaves of absence on full or part pay, with appropriate employee and employer contributions being made on payments received during leave status. An employee on authorized leave of absence with part pay will receive service credit in the proportion that his part pay bears to full pay; however, the employee optionally may make additional contributions within ninety days after the time he returns to active duty for both the employer and employee share if full service credit is desired. In addition, a later payment for such additional full-time service credit may be made prior to the date of application for retirement if both employer and employee share plus regular interest is paid from the date of return to active service until paid.

(2) The computation of credited service while a member shall include leaves of absence without pay authorized by the board of supervisors in accordance with the following provisions:

(a) Any person who is a member of this system shall be eligible to obtain service credit in this system for service rendered elsewhere than in this system while on leave without pay authorized by the board of supervisors. The amount of such credit shall not exceed one year for every five years of service credit, or a total of three years.

(b) In order to obtain this credit, prior to the date of the member's application for retirement, the member shall make application to the board of supervisors therefor and shall furnish a detailed statement of all service for which credit is claimed in such form as the board requires.

(c) If the member is eligible to retire at the time he establishes credit for such service, he shall pay into the system an amount equal to the present value of the additional retirement benefit payable on account of his service while on leave without pay should he retire at the time credit for such service is established.

(d) If the member is not eligible to retire at the time he establishes credit for service while on leave without pay, he shall pay into the system an amount which, if invested at regular interest, would accumulate to an amount equal to the present value of the additional retirement benefit payable on account of such credit for service while on leave without pay should the member continue at his current salary until the earliest date he is eligible to retire. In determining the present value of the additional benefit payable on account of service while on leave without pay, and in determining the amounts to be paid by the member applying for credit of such service, regular interest and the tables of the system as adopted by the board of supervisors shall be employed.

B.(1) The computation of credited service rendered while a member shall include leaves of absence due to service in the armed forces of the United States and a person connected with the defense effort of the United States authorized by the board of supervisors, provided the member return to the employment of the university within such period of time as may be required under applicable legislation or board policy; and provided, further, that to obtain credit for such leaves, payment shall be made to the system prior to the date of application for retirement in an amount equal to the total contributions in excess of the social security payment which would have been paid by the employee and the employer based on the compensation which the member was earning immediately preceding such leave or termination for military or defense effort and on the assumption that he continued in university service at the same compensation during the period for which military or defense effort credit is claimed, plus regular interest thereon from the date of said service until paid.

(2)(a) A member who left the university service to enter the military service prior to July 1, 1971 and returned to university service within ninety days after release from such service, who was not granted a military leave, shall receive service credit for such service provided employee and employer contributions, based on the salary of the member at the time he left university service to enter military service plus regular interest are paid to the system prior to retirement.

(b) Any member who has at least two years of creditable service in this system shall be entitled to up to four years of military service credit regardless of when served. In order to obtain such credit, the employee and employer contributions based on the member's current regular compensation plus regular interest from date of military service until paid, must be paid to the system prior to retirement.

(c) Applicable employer and employee contributions, plus interest, shall be paid by the university and the employee respectively. Such contributions shall be reduced by the amount of the social security base and rate applicable on the dates of military service, provided, however, that the social security rate and the base for all years prior to July 1, 1971, shall be deemed to have been at the rate of five and two-tenths percent on a base of seven thousand eight hundred dollars. It is further provided that members who were employees prior to the establishment of this system on July 1, 1971, shall have interest accumulations payable only from July 1, 1971, until paid.

(d) No member shall receive retirement service credit for military service under this section unless application is filed with the retirement system, together with proof of inclusive dates of military service performed. Further, no member shall receive more than four years of total military service credit under the provisions of this section, and no credit shall be given for military service for which discharge was not granted under honorable conditions, nor shall credit for military service include any service in the national guard or in the reserve forces of the United States.

C. In the computation of part-time service, such service will only be given credit in proportion to full-time service for computation of a benefit allowance. For eligibility for regular retirement, early service retirement, disability retirement, and survivor's allowances only, a part-time employee will be credited for every year in which he works on a part-time basis as a full year of retirement credit for eligibility only. The average regular compensation for part-time employees who do not use months of full-time employment for average regular compensation purposes shall be based on the compensation the part-time employee would have received had he been employed on a full-time basis.

D. In the computation of credited service, the following schedule shall govern:

(1) for fiscal year employees, full or part year, nine months or more of service during any fiscal year shall constitute twelve months of service; provided no more than twelve months of service shall be creditable for all service rendered in any one fiscal year.

(2) for academic year employees, each regular semester shall constitute six months of service. For service of less than a semester or partly on an academic year basis and partly on a fiscal year basis during the same regular semester, service will be credited for the actual months and days served during the regular semester. No more than twelve months of service shall be creditable in any one fiscal year.

E. For the purpose of computing credited service for calculation of benefits only, but not for determining a member's eligibility for a benefit or the service upon which his average regular compensation shall be based, there shall be included the unused and unpaid accumulated sick leave and annual leave which the member had earned under civil service or administrative rules prior to his retirement or his death. Such accumulated and unpaid sick leave and annual leave shall be added to service credit on the basis of eight hours of leave equalling one work day, and twenty-two working days of leave equalling one month. If the leave total results in a fractional day, a fraction of one half or more day shall be counted as one day, of less than one half day shall be disregarded.

F. When the total computation of years of service including leave credits for determining benefits results in a final fractional part of a year, the following schedule shall govern: nine months of service or more shall be counted as one year; six to nine months, three-quarters of a year; three to six months, one-half year; one to three months, one-quarter of a year, and less than a month will not be counted.

G. With respect to employees who are or were members of the United States Civil Service Retirement System by virtue of university employment and who are or were employed in another division of the university not participating in the civil service retirement system, the service rendered under the civil service retirement system shall be counted as retirement service credit in this system for eligibility only, and in such case, calculation of benefits under this system shall be based only on credited service time in this system.

H. The computation of creditable service rendered while a member shall include full-time service rendered as a state employee prior to July 1, 1947 that would have qualified as creditable service in the Louisiana State Employees' Retirement System. Such service shall include periods of military service immediately preceded by and immediately followed by state service, but not to exceed a total of four years of such military service. In order to obtain this credit, a member shall make application therefor to the board of supervisors prior to July 1, 1978, and shall furnish to the board a detailed statement of all service for which credit is claimed, in such form and with such verification as the board may require. Payment shall be made to the Louisiana State University Retirement System of an amount equal to the applicable employer and employee contributions based on the employee's current compensation.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1974, No. 324, §1; Acts 1975, No. 472, §1; Acts 1975, No. 505, §1; Acts 1977, No. 323, §2. Redesignated from R.S. 17:1622 pursuant to R.S. 24:253.



RS 11:952.31 - Service retirement

SUBPART D. BENEFITS

§952.31. Service retirement

A. Any member in service may retire on a service retirement allowance upon written application to the board of supervisors setting forth at what time, not less than ninety days subsequent to the execution and filing thereof, he desires to be retired, provided that the member at the time specified for his retirement has attained age sixty-five and has completed at least five years of credited service.

B. Repealed by Acts 1978, No. 160, §2, eff. June 29, 1978.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1978, No. 160, §2, eff. June 29, 1978. Redesignated from R.S. 17:1623 pursuant to R.S. 24:253.



RS 11:952.32 - Service retirement allowance

§952.32. Service retirement allowance

A. For service retirement commencing with the end of the 1974-1975 academic year, a member shall receive a service retirement allowance, inclusive of any tax-sheltered annuity purchased for the member under the provisions of R.S. 11:952.52(F), for each year of his credited service, computed as follows:

(1) For service rendered prior to July 1, 1971, one and one-third percent of that part of his average regular compensation not in excess of seven thousand eight hundred dollars, plus two and one-half percent of that part of his average regular compensation in excess of seven thousand eight hundred dollars.

(2) For service rendered on and after July 1, 1971, one and one-third percent of that part of his average regular compensation not in excess of the social security breakpoint average commencing July 1, 1971, through the year of retirement, or establishment of a vested deferred service allowance, plus two and one-half percent of that part of his average regular compensation in excess of such social security breakpoint, but the computation of the social security breakpoint average shall exclude any calendar year subsequent to July 1, 1971, in which the member was not employed during any part of such calendar year.

B. The benefits provided by this Section, together with the primary worker's benefits he then is eligible to receive under the federal Social Security Act, shall not exceed one hundred percent of his average compensation, except that this provision shall not be applied to reduce the benefits available to any employee prior to September 12, 1975.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1975, No. 346, §1; Acts 1977, No. 323, §1. Redesignated from R.S. 17:1624 pursuant to R.S. 24:253.



RS 11:952.33 - Early service retirement

§952.33. Early service retirement

Any member who has not attained age sixty-five may retire on an early service retirement allowance upon written application to the board of supervisors setting forth at what time, not less than ninety days subsequent to the execution and filing thereof, he desires to be retired provided that at the time specified for this retirement the member has thirty years or more of credited service at any age, or the member has attained age fifty-five or over and the sum of the member's attained age and years of credited service will equal at least eighty.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1625 pursuant to R.S. 24:253.



RS 11:952.34 - Early service retirement allowance

§952.34. Early service retirement allowance

The early service retirement allowance shall be computed as a service retirement allowance as provided in R.S. 11:952.32.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1626 pursuant to R.S. 24:253.



RS 11:952.35 - Cost-of-living benefits

§952.35. Cost-of-living benefits

A.(1) Any member who retired prior to May 13, 1975, and the beneficiary of a deceased retired member who retired prior to May 13, 1975 under Option 2 or Option 3 and any survivor of a member who died prior to May 13, 1975 and prior to retirement who is receiving survivor benefit in accordance with the provisions of R.S. 11:952.37(A), shall have that portion of the retirement allowance or benefit, not exceeding ten thousand dollars per annum, being received under authority of this Part increased, effective July 1, 1975 and thereafter, in accordance with the following schedule:

(a) For those members who retired or died after May 26, 1972 but prior to May 13, 1975, or their beneficiaries, the benefits shall be increased by six percent.

(b) For those members who retired or died on or before May 26, 1972, or their beneficiaries, the benefit shall be increased by eight percent.

(2) No increase under Paragraph (1) above shall be made with respect to any portion of the allowance which exceeds ten thousand dollars per annum.

B. With respect to those members or their beneficiaries whose benefits are recomputed in accordance with Subsection A of this Section, the board of supervisors may make annual supplementary cost-of-living adjustments from interest earnings, the payments of which shall be effective as of July 1 of each year. Supplemental adjustments shall be based on the difference between the annual average all items consumer price indexes of the two immediately preceding calendar years. The supplementary cost-of-living adjustments shall be computed on the benefits as recomputed in accordance with Subsection A of this Section; however, no upward adjustment shall be made with respect to recomputed benefits which exceed ten thousand dollars per annum. The supplemental monthly cost-of-living adjustment shall not be increased or decreased more than three percent in any year, nor shall any such adjustment cause a reduction below the benefit as recomputed in accordance with Subsection A of this Section. The supplemental cost-of-living adjustment may be adjusted or suspended by the board at any time that it determines that the interest income of the system is not sufficient to pay for the supplemental benefits.

Added by Acts 1975, No. 471, §1. Redesignated from R.S. 17:1626.1 pursuant to R.S. 24:253.



RS 11:952.36 - Disability retirement

§952.36. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in this Chapter and in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall consist of:

A service retirement allowance computed on the basis of the member's average regular compensation and years of credited service at the time of disability retirement without any reduction for reason of age.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979. Redesignated from R.S. 17:1627 pursuant to R.S. 24:253; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:952.37 - Surviving spouse allowance

§952.37. Surviving spouse allowance

A.(1) Upon receipt by the board of supervisors of proper proof of the death of a member in service who has completed ten years of credited service, or a member not in service who, on the date his employment ceased, had completed twenty years of credited service and elected to receive a vested deferred retirement allowance pursuant to R.S. 11:952.41 and who is not yet in receipt of such allowance, a survivor's allowance shall be payable to his spouse, if any, as herein specified:

(2) If the surviving spouse was married to the deceased member for at least two years prior to the death of the member, the surviving spouse may elect to receive a spouse allowance benefit as provided under Option 2 in R.S. 11:952.38 with such allowance to terminate upon spouse's death or remarriage except that remarriage will not terminate a spouse allowance benefit if the member had twenty-five years or more of credited service or was eligible but was not yet in receipt of a service retirement or early service retirement allowance at the time of the member's death.

B. In lieu of a survivor's allowance, the surviving spouse may elect to receive a refund of the member's accumulated contributions.

C. No beneficiary shall receive more than one survivor's benefit at any one time, but may receive the highest eligible benefit, provided that after the spouse's election to receive one of said benefits at the time of application for benefits, said election shall be final and irrevocable.

D. The survivor's benefit is payable upon application and effective the day after the member's death.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1630 pursuant to R.S. 24:253.



RS 11:952.38 - Retirement allowance options

§952.38. Retirement allowance options

A. A member may retire under one of the following options:

Option 1: pays total of retirement allowance formula in a retirement benefit for life of member, with no benefits payable to a beneficiary after his death except as provided in R.S. 11:952.42(D).

Option 2: pays ninety percent of total retirement allowance formula in a retirement benefit for life of member. Upon member's death, pays fifty-five percent of total retirement allowance formula as a benefit to the surviving spouse for life provided the spouse was married to the member at least two years prior to his retirement.

Option 3: pays a reduced retirement allowance benefit which depends on the difference between member's age and the age of the person the member names to receive benefits after the member's death. The retirement allowance benefit payable to the member shall be reduced ten percent of the total retirement allowance formula, if the named beneficiary is either older, same age, or less than five years younger; fifteen percent if the named beneficiary is five but less than ten years younger; twenty percent if the named beneficiary is ten but less than fifteen years younger; twenty-five percent if the named beneficiary is fifteen but less than twenty years younger; thirty percent if the named beneficiary is twenty but less than twenty-five years younger; thirty-five percent if the named beneficiary is twenty-five but less than thirty years younger, and forty percent if the named beneficiary is thirty or more years younger. Upon member's death after retirement, the person named will receive one-half of the member's reduced retirement allowance benefit.

B. The election of an optional benefit may not be revoked or changed by the member after the date his retirement allowance becomes effective. If the member or the beneficiary designated under the option dies prior to the date as of which the retirement allowance becomes effective, the election shall thereby be revoked.

C. If a member fails to file a written designation of an option with the board of supervisors by the date his retirement allowance is to become effective, Option 1 benefits shall be applied and cannot be revoked or changed by the member's late filing for another option.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1631 pursuant to R.S. 24:253.



RS 11:952.39 - Restoration to active service

§952.39. Restoration to active service

A. If any former employee with deferred vesting rights or if any beneficiary is restored to active service, any retirement allowance shall cease, any election of an optional benefit in effect thereunder shall become void, and he shall again become a member of the retirement system. An amount equal to the actuarial reserve held for the part of his retirement allowance provided by his contributions shall be credited to him as accumulated contributions and any credited service to which he was entitled when he retired shall be restored to him. Upon his subsequent retirement or separation with an election to receive a vested deferred retirement allowance, his allowance shall be based on his regular compensation and credited service before and after the period of prior retirement; provided that if he does not complete five years of credited service after his restoration to service, his retirement allowance upon subsequent retirement shall not exceed the sum of the retirement allowance which he was receiving immediately prior to his last restoration and a retirement allowance calculated on the basis of his regular compensation and credited service since his last restoration.

B. Whenever a prior member of the retirement system who has received a refund reenters service prior to age sixty and again becomes a member of the Louisiana State University Retirement System and remains a contributing member for two years, he may repay all amounts previously received by him as a refund, together with interest thereon at the current regular interest rate as determined by the board of supervisors from the date of withdrawal until paid. Upon making such repayment the member shall again receive credit for all creditable service which he forfeited upon receipt of the refund.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1; Acts 1977, No. 323, §1. Redesignated from R.S. 17:1632 pursuant to R.S. 24:253.



RS 11:952.40 - Minimum benefit payable to former participants in the nonfunded university retirement plan

§952.40. Minimum benefit payable to former participants in the nonfunded university retirement plan

Anything herein to the contrary notwithstanding, the retirement allowance payable at retirement, inclusive of any tax-sheltered annuity purchased for the member under the provisions of R.S. 11:952.52(F), including disability retirement, to any member who immediately prior to his membership in this funded system, was a participant in the nonfunded university retirement plan shall not be less than the amount of the retirement stipend that would have been payable, based on similar circumstances and conditions, under the nonfunded university retirement plan had he elected to continue as a participant under that plan and had that plan continued in effect without change.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1633 pursuant to R.S. 24:253.



RS 11:952.41 - Conditions for vested deferred retirement allowance

§952.41. Conditions for vested deferred retirement allowance

A. Subject to the provisions of R.S. 11:952.41(B), a member who has completed five or more years of credited service as a contributing member of this system or ten or more years of total credited service, and who, for reasons other than retirement or death, ceases to be an employee may elect, in lieu of the refund of his accumulated contributions under R.S. 11:952.42, on a form provided by the board of supervisors for such purpose, to receive a vested deferred service retirement allowance when eligible under the provisions of R.S. 11:952.31 or an early service retirement allowance when eligible under the provisions of R.S. 11:952.33.

B. If a member:

(1) Terminates service with five years of credited service as a contributing member of this system but has less than ten years total credited service, his service retirement allowance shall be based only on the member's average regular compensation and credited service rendered while a contributing member of this system;

(2) Terminates service with ten or more years of total credited service, his service retirement allowance or early service retirement allowance shall be based upon his average regular compensation and credited service rendered before and after the effective date of this system.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §1. Redesignated from R.S. 17:1634 pursuant to R.S. 24:253.



RS 11:952.42 - Return of member's contributions

§952.42. Return of member's contributions

A. If a member ceases to be an employee for reasons other than retirement or death and if he has not elected or is ineligible to receive a vested deferred retirement allowance under R.S. 11:952.41, the amount of his accumulated contributions shall be paid to him within ninety days of application for refund.

B. Upon the death of a member where no survivor allowance is payable on his account pursuant to R.S. 11:952.37, the amount of his accumulated contributions shall be paid to the person or persons, if any, nominated by him, if living, otherwise to his estate.

C. Upon the death before his allowance commences of a member who has elected, pursuant to R.S. 11:952.41, to receive a vested deferred retirement allowance, the amount of his accumulated contributions at the time of his death shall be paid to the person or persons, if any, nominated by him, if living, otherwise to the estate of the member unless a survivor allowance is elected under the provisions of R.S. 11:952.37.

D. Upon the death of a retired member after his retirement allowance payments have commenced, provided he has not elected an optional beneficiary allowance (Options 2 and 3) that has become effective, any excess of the amount of his accumulated contributions at retirement over the sum of the retirement allowance payments received shall be paid in one sum to the person or persons nominated by the member, if living, otherwise to his estate. Upon the death of the last surviving beneficiary under the terms of an option which has become effective, any excess of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments made to all beneficiaries, shall be paid to the estate of the last surviving beneficiary.

E. Upon the cessation of payments of a survivor's allowance due to remarriage, any excess of the amount of the member's accumulated contributions at the date of his death over the sum of the survivor's allowance payment received by his dependent spouse shall be paid in one sum to the spouse.

F. Upon the death of a member, a surviving spouse eligible for a survivor's allowance may elect to receive a refund of the member's accumulated contributions in lieu of a survivor's allowance.

G. Nomination of a person to receive the return of the member's contributions pursuant to this section shall be made by the member in writing filed with the board of supervisors. A member may change his nomination by a similar writing. A designation, revocation or change of the person nominated under an optional election may be made only as provided in R.S. 11:952.38.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1635 pursuant to R.S. 24:253.



RS 11:952.43 - Benefits for certain employees designated to hold supplemental membership

§952.43. Benefits for certain employees designated to hold supplemental membership

Any provisions of this Chapter to the contrary notwithstanding, an employee holding membership in the United States Civil Service Retirement System by virtue of his employment by the university shall be eligible to receive a supplemental benefit from this system as hereinafter set forth:

(1) Such supplemental benefits shall be attributed to years of credited service as an employee of the university and only for such credited service during which time the employee was a member of the United States Civil Service Retirement System and did not hold membership in any retirement system of this state operating for state, parochial, or municipal employees.

(2) Eligibility for benefits shall be in accordance with applicable provisions of this Chapter; however, only credited service as an employee of the university shall be applicable and the provisions of R.S. 11:952.41 shall not be applicable.

(3) Computation of the supplemental benefit shall be based on average regular compensation and will be one percent per annum for the first five years of credited service, three-fourths of one percent per annum for the next five years of credited service and one-half of one percent per annum for the remaining years of credited service, however, the total benefits, including United States civil service retirement benefits, shall not exceed two and one-half percent per annum of credited service.

(4) If cost-of-living increases payable by the United States Civil Service Retirement System are granted to retirees which are in excess of cost-of-living increases granted to retirees under this system, the supplemental benefit shall be reduced to the extent of such excess.

(5) No supplemental benefit shall be granted which, together with the United States civil service retirement benefit, would exceed one hundred percent of average regular compensation.

(6) In the event of early service retirement of any employee who has not attained age sixty-two, supplemental benefits payable under this Section shall not commence until the employee attains age sixty-two.

(7) If employee contributions to the United States Civil Service Retirement System are less than employee contributions of regular members of this system, an employee contribution shall be made by members of the United States Civil Service Retirement System to this system to the extent of the difference.

(8) On account of each employee after September 12, 1975, the university shall pay into the accumulation fund an amount sufficient to support the supplemental benefit. Initially, such payments, together with the employer contribution to the United States Civil Service Retirement System, shall not be less than the university contribution for regular members of this system.

(9) In addition, there shall be paid annually into the accumulation fund by the university an amount equal to the benefits payable during the year on account of credited service prior to September 12, 1975.

(10) If future changes in benefits available to members of the United States Civil Service Retirement System provide for total benefits equal to two and one-half percent per annum of credited service, then no further supplemental benefit shall be payable, and applicable provisions of this Section shall become inoperative.

Added by Acts 1975, No. 382, §1. Redesignated from R.S. 17:1635.1 pursuant to R.S. 24:253.



RS 11:952.51 - Funds to which assets credited

SUBPART E. METHOD OF FINANCING

§952.51. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of two funds, namely, the members' fund and the accumulation fund.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1636 pursuant to R.S. 24:253.



RS 11:952.52 - Members' fund; tax-sheltered annuities

§952.52. Members' fund; tax-sheltered annuities

A. The members' fund shall be the fund in which shall be accumulated contributions deducted from the compensation of members.

B.(1) Contributions shall be made by each member on and after the effective date of the system equal to:

(a) For academic year employees, the excess of 8.555% of his annual regular academic year compensation over the amount of the member's F.I.C.A. taxes withheld from such compensation. No contributions shall be made for any summer session or other summer employment by the university.

(b) For fiscal year employees, the excess of seven percent of his annual regular compensation over the amount of the member's F.I.C.A. taxes withheld from such compensation.

(2) Such amounts shall be deducted until the member retires or otherwise withdraws from service, and when deducted shall be paid into the members' fund, and shall be credited to the individual account of the member from whose compensation the deduction was made.

C. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided herein and shall receipt for his full compensation, and payment of compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this system.

D. The accumulated contributions of a member withdrawn by him or paid to his personal representative or to his designated beneficiary in event of his death shall be paid from the members' fund if such withdrawal is prior to the effective date of any benefit payable upon behalf of the member. Upon the effective date of any benefits payable on behalf of the member, his accumulated contributions shall be transferred to the accumulation fund.

E. For compensation of an unusual or noncontinuing nature above a member's regular established salary level, the board of supervisors will establish rules to include or exclude such compensation as subject to contribution to this fund.

F.(1) Any member may elect, in accordance with a contract with the university and subject to such conditions as may be established by the board of supervisors, to have a reduction made in his annual salary equal to the amount of annual contributions required under Subsection B of this Section. The funds thus made available will be used by the university for the purpose of purchasing from the retirement system tax-sheltered annuities qualifying under Sec. 403(b) of the Internal Revenue Code.1 During any period while such an election is effective, a member shall not be required to make any further contributions under this section.

(2) The retirement system shall use the funds received from the university on behalf of a member who has entered into a contract described in (1) above to provide for the member a tax-sheltered annuity qualified under Sec. 403(b) of the Internal Revenue Code.1 Such an annuity will be provided through a separate tax-sheltered annuity fund to be established for such purpose under the retirement system by the board of supervisors.

Added by Acts 1971, No. 26, §1. Amended by Acts 1972, No. 519, §2. Redesignated from R.S. 17:1637 pursuant to R.S. 24:253.

126 U.S.C.A. §403(b).



RS 11:952.53 - Accumulation fund

§952.53. Accumulation fund

A. The accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all benefits payable from contributions made by the university, and all amounts transferred from the members' fund, and from which shall be paid all benefits payable under the system other than those payable from the members' fund.

B. On account of each member after the effective date of the system, the university shall pay into the accumulation fund an amount sufficient to support the benefits of the system. In the first year such payments shall equal to:

(1) For academic year employees, the excess of 9.777% of the member's annual regular academic year compensation over the amount of F.I.C.A. taxes paid by the university on such compensation. No contribution shall be made for any summer session or other summer employment by the university.

(2) For fiscal year employees, the excess of eight percent of the member's annual regular compensation over the amount of F.I.C.A. taxes paid by the university on such compensation.

C. In addition, there shall be paid annually into the accumulation fund by the university an amount equal to the benefits payable during the year on account of benefits payable under the provisions of the university retirement plan and on account of credited service prior to the effective date of the system.

D. All interest and dividends earned on the funds of the retirement system shall be credited to the accumulation fund.

E. All retirement allowances and benefits in lieu thereof, with the exception of members' accumulated contributions payable from the members' fund, shall be paid from the accumulation fund.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1638 pursuant to R.S. 24:253.



RS 11:952.54 - Operating expenses

§952.54. Operating expenses

The board of supervisors shall include an estimated amount required for operating expenses of the system in the appropriation for the operating expenses of the university.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1639 pursuant to R.S. 24:253.



RS 11:952.55 - Appropriations by state

§952.55. Appropriations by state

The board of supervisors shall include in its annual operating budget submitted to the state an estimate of the contributions of the state to the system necessary for the ensuing fiscal year.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1640 pursuant to R.S. 24:253.



RS 11:952.61 - Board of supervisors; administrative powers in general

SUBPART F. ADMINISTRATION

§952.61. Board of supervisors; administrative powers in general

A. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this chapter are vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Trustees of the Louisiana State Employees Retirement System are authorized to enter into an administrative services agreement, whereby general administrative and operational services required herein of the board of supervisors may be performed by the Board of Trustees of the Louisiana State Employees Retirement System.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1641 pursuant to R.S. 24:253.



RS 11:952.62 - Actuary; appointment; duties and powers

§952.62. Actuary; appointment; duties and powers

The board of supervisors shall designate an actuary who shall be the technical advisor of the board of supervisors on matters regarding the operation of the funds created by the provisions of this part, and shall perform such other duties as are required in connection therewith.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1643 pursuant to R.S. 24:253.



RS 11:952.71 - Investment of funds by board of supervisors; limitations and restrictions; interest

SUBPART G. MANAGEMENT AND EXPENDITURE OF FUNDS

§952.71. Investment of funds by board of supervisors; limitations and restrictions; interest

A. The board of supervisors shall be the trustees of the funds, and shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitation and restrictions imposed by the laws of Louisiana upon the investment and reinvestment of funds by the Louisiana State Employees Retirement System and subject to like terms, conditions, limitations and restriction, the board of supervisors shall have full power to hold, purchase, sell, assign, transfer and dispose of any of the securities and investments in which any of the funds created shall have been invested, as well as the proceeds of the said investments and any moneys belonging to the funds.

B. In exercising the powers granted it as aforesaid, the board of supervisors may enter into an agreement with the Board of Trustees of the Louisiana State Employees Retirement System, a bank or trust company, or other fund management services pursuant to which the aforementioned powers may be delegated to said Board of Trustees of the Louisiana State Employees Retirement System, bank or trust company, or other fund management services; provided, however, that such delegation of powers shall not relieve the members of the board of supervisors of any duty imposed upon them as trustees of the funds pursuant to the terms of the system or otherwise by law.

Added by Acts 1971, No. 26, §1. Redesignated from R.S. 17:1644 pursuant to R.S. 24:253.



RS 11:1001 - LOUISIANA SCHOOL EMPLOYEES'

CHAPTER 3. LOUISIANA SCHOOL EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§1001. Name and establishment of retirement system; domicile; nominee name; partnership

A. A retirement system is established and placed under the management of a board of trustees for the purpose of providing retirement allowances and other benefits for school bus drivers, school janitors, school custodians, school maintenance employees and other school employees employed in the state public school system. The retirement system is created as of July 31, 1946, but shall begin full operation as of July 1, 1947.

B. It shall be a state agency domiciled in East Baton Rouge Parish and shall have the powers and privileges of a corporation and shall be known as the Louisiana School Employees' Retirement System and by such name, or its nominee name which is hereby established as "LSERS," all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held, except as provided in Subsection C hereof. The secretary-treasurer of the system shall be the agent for service of legal process.

C. The board of trustees may form a partnership for the purpose of trading in its nominee name. The state treasurer, the secretary-treasurer of the system and the assistant secretary-treasurer of the system shall be members of any such partnership. Other members of the partnership may be appointed by the board of trustees from among its membership. Each member of such partnership shall have the same fiduciary responsibility as do the trustees of the system.

Acts 1983, No. 18, §1, eff. June 9, 1983; Redesignated from R.S. 17:881 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1002 - Definitions

§1002. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them in this Section unless a different meaning is plainly required by the context:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund, together with regular interest thereon.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed upon the basis of such interest and mortality assumptions as are adopted in accordance with the provisions of R.S. 11:1171.

(3) "Agency" means any governing body employing persons in the public school system.

(4) "Annuity" means payments for life derived from the accumulated contributions of a member. All annuities shall be payable in equal monthly installments.

(5) "Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(6)(a) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or before June 30, 2006, shall be based on the thirty-six highest successive months of employment, or on the highest thirty-six successive joined months of employment where interruption of service occurred; however, the average compensation amount to be considered for the first through the twelfth month shall not exceed the compensation for the immediately preceding twelve months by more than ten percent. The amount for the thirteenth through the twenty-fourth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the first through the twelfth month by more than ten percent. The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through the twenty-fourth month by more than ten percent. The limitations on the computation of average compensation in this Paragraph shall not apply to any of the twelve-month periods where compensation increased by more than one hundred ten percent over the previous twelve-month period solely because of an increase in compensation by legislative act or by a city/parish system-wide salary increase.

(b) "Average compensation", for a member whose first employment making him eligible for membership in the system began on or after July 1, 2006, whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, shall be based on the sixty highest successive months of employment, or on the highest sixty successive joined months of employment where interruption of service occurred; however, the average compensation amount for the thirteenth through the twenty-fourth month shall not exceed the actual compensation amount for the first through the twelfth month by more than ten percent. The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through the twenty-fourth month by more than ten percent. The amount for the thirty-seventh through the forty-eighth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the twenty-fifth through the thirty-sixth month by more than ten percent. The amount for the forty-ninth through the sixtieth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirty-seventh through the forty-eighth month by more than ten percent. The limitations on the computation of average compensation contained in this Paragraph shall not apply to any twelve-month period during which compensation increased by more than one hundred ten percent over the previous twelve-month period solely because of an increase in compensation by legislative act or by a city/parish system-wide salary increase.

(c) "Average compensation", for a member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, shall be based on the sixty highest successive months of employment, or on the highest sixty successive joined months of employment where interruption of service occurred; however, the average compensation amount for the thirteenth through the twenty-fourth month shall not exceed the actual compensation amount for the first through the twelfth month by more than fifteen percent. The amount for the twenty-fifth through the thirty-sixth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirteenth through the twenty-fourth month by more than fifteen percent. The amount for the thirty-seventh through the forty-eighth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the twenty-fifth through the thirty-sixth month by more than fifteen percent. The amount for the forty-ninth through the sixtieth month shall not exceed the lesser of the maximum allowable compensation amount or the actual compensation amount for the thirty-seventh through the forty-eighth month by more than fifteen percent. The limitations on the computation of average compensation contained in this Subparagraph shall not apply to any twelve-month period during which compensation increased by more than one hundred fifteen percent over the previous twelve-month period solely because of an increase in compensation by legislative act or by a city/parish system-wide salary increase.

(d) Notwithstanding any other provision of law to the contrary, "average compensation" shall not include any amount in excess of the limitation provided in R.S. 11:1141.3.

(7) "Beneficiary" means any person in receipt of a pension, an annuity, a retirement allowance or other benefit provided by this Chapter.

(8) "Board of Trustees" means the board provided to administer the retirement system.

(9) "Creditable service" means "prior service" plus "in service" plus "membership service" for which credit is allowable as provided in Part III of this Chapter.

(10) "Defined benefit plan" shall mean a pension plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to employees over a period of years after retirement based upon such factors as years of service and compensation received by such employees.

(11) Repealed by Acts 2014, No. 680, §2, eff. June 30, 2014.

(12) "Earnable compensation" means the full amount earned by an employee for a given pay period. Earnable compensation shall not include operating expenses, the cost of any insurance paid by the employer, or any allowance for expenses authorized and incurred as an incident of employment, nor payments in lieu of unused sick or annual leave. Earnable compensation shall include pay received by school bus drivers for school-related extracurricular activities. Contributions made by the employer under the provisions of this Chapter shall not be considered as a part of the employee's rate of pay or compensation notwithstanding the provisions of any other law.

(13) "Employee" means any person legally occupying a position as a school bus driver who actually renders a service by driving a school bus during the full time of his employment, a school janitor, a school custodian, a school maintenance employee, school bus aide, monitor or attendant, or other regular school employee who actually works on a school bus helping with the transportation of school children, and who is a legal employee of a parish or city school board of the state of Louisiana, and shall include the employees of this system.

(14) "Employer" means the state of Louisiana or any parish or city school board from which any employee receives his compensation.

(15) "In service" means service rendered after June 30, 1947, for which retirement credit has not been received and for which credit is allowable under Part III of this Chapter.

(16) "Medical board" shall mean the State Medical Disability Board.

(17) "Member" means any school employee, as defined in Paragraph (13) of this Section, as provided in Part II of this Chapter. In all cases of doubt, the board of trustees, as hereinafter defined, shall determine whether any person is eligible to be a member.

(18) "Membership service" means service as an employee rendered while a member of the retirement system.

(19) "Minor child" means an unmarried child under the age of eighteen years or an unmarried student under the age of twenty-three years who is the issue of a marriage of a member of this system, the legally adopted child of a member of this system, the natural child of a female member of this system, or the child of a male member of this system if a court of competent jurisdiction has made an order of filiation declaring the paternity of such a member for the child or if the name of the father appears on the birth certificate or if the father has formally acknowledged the child.

(20) "Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(21) "Pensions" means payments for life derived from money provided by the state or the employing agency. All pensions shall be payable in equal monthly installments.

(22) "Prior service" means service rendered prior to July 1, 1947, for which credit is allowable under Part III of this Chapter.

(23) "Regular interest" means interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:1181.

(24) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(25) "Retirement allowance" means the sum of annuity and the pensions or any optional benefit payable in lieu thereof.

(26) "Retirement system" means the Louisiana School Employees Retirement System established and described in R.S. 11:1001.

(27) "Spouse" means a person who is legally married to a member of this system and shall not include a person who is legally separated from a member of this system by a judgment of separation.

Acts 1965, No. 79, §2; Acts 1968, Ex.Sess., No. 30, §1; Acts 1970, No. 51, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Acts 1982, No. 628, §1; Acts 1985, No. 652, §1, eff. July 16, 1985; Acts 1986, No. 274, §1; Acts 1988, No. 13, §1; Acts 1990, No. 570, §1, eff. July 1, 1993; Redesignated from R.S. 17:882 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 125, §1; Acts 1992, No. 1032, §1, eff. Jan. 1, 1992; Acts 1995, No. 565, §1; Acts 1995, No. 1025, §1, eff. July 1, 1995; Acts 1997, No. 177, §1; Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2006, No. 579, §1, eff. June 23, 2006; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2008, No. 446, §1, eff. July 1, 2008; Acts 2010, No. 637, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §2, eff. June 30, 2014.



RS 11:1003 - Exemption from taxation, levy, or execution

§1003. Exemption from taxation, levy, or execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter are exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in this Chapter.

Acts 1986, No. 767, §3; Redesignated from R.S. 17:883 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1004 - False statements or falsification of records; penalty; liability; correction of errors

§1004. False statements or falsification of records; penalty; liability; correction of errors

A. Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records affecting this retirement system in any attempt to defraud the same shall be fined not to exceed three hundred dollars or imprisoned for not more than six months or both. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall make the necessary corrections and adjustments in payment.

B. Knowingly including school bus drivers who did not personally drive the school bus for the time indicated on the checklist sent to the retirement system at the end of the fiscal year shall subject the employee so indicated on the checklist, the supervisor of transportation, the parish or city superintendent, the school official signing the checklist, and the school board to the above penalties.

C. In the event payments made to a retired member or to his beneficiary are greater than the member's contribution to the system and the member did not actually drive the school bus as indicated on the checklist, then the retired member, his beneficiary, the supervisor of transportation, the parish or city superintendent, the school official signing the checklist, and the school board who have knowingly falsified the reports mentioned in Subsections A and B shall be liable for the excess amounts paid to the retired member or to his beneficiary. The provisions of this Section shall be enforced by the attorney general and the district attorney having proper jurisdiction upon the written request therefor of the board of trustees. In the event action to enforce the provisions of this Section is not taken within a reasonable period of time after the request of the board of trustees, then the district attorney having jurisdiction in the parish where the board of trustees is domiciled shall enforce the provisions of this Section upon the written request of the board of trustees.

Amended by Acts 1968, Ex.Sess., No. 30, §1; Redesignated from R.S. 17:884 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1005 - Effective date of benefits

§1005. Effective date of benefits

No payment on account of any benefit granted under the provisions of R.S. 11:1141 et seq. shall become effective or begin to accrue until July 1, 1948, nor shall any compulsory retirement be made during such period.

Acts 1946, No. 124, §12; Redesignated from R.S. 17:885 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1006 - Reemployment of retirees

§1006. Reemployment of retirees

A.(1) Any service retiree of the Louisiana School Employees' Retirement System may be reemployed in any position covered by the system as a full-time, part-time, temporary, or substitute employee subject to the provisions of this Section.

(2) The employing agency shall transmit monthly, by the fifteenth day after the end of the month, a report with the name, social security number, and the amount of earnings of the retiree during the previous month.

(3) For the purposes of this Section, there shall be an annual cost-of-living adjustment to the average compensation figure used in these computations. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding year.

B. If the earnings of the reemployed retiree in any fiscal year are in excess of fifty percent of average compensation, an amount equal to the amount of the earnings in excess of fifty percent of average compensation for the fiscal year shall be repaid to the retirement system, either through direct reimbursement to the system or by suspension of benefits; however, the repayment amount shall not exceed the amount of retirement benefits received by the retiree for the fiscal year.

C. Should any employing agency fail to submit the report required by Subsection A of this Section, the employing agency shall be liable to the retirement system for the repayment of any overpayments to the retiree by the system.

D. The provisions of this Section shall not apply to any retiree of this system who retired from service as a bus driver, who returns to active service in a full-time position as a bus driver covered by the provisions of this Chapter, and whose employer chooses to reemploy him pursuant to R.S. 11:1007. The full-time reemployment of such retired bus drivers shall be governed by the provisions of that Section.

Acts 1990, No. 624, §1, eff. July 1, 1990; Redesignated from R.S. 17:886 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2007, No. 213, §1, eff. July 1, 2007.



RS 11:1007 - Employment of retired bus drivers

§1007. Employment of retired bus drivers

A.(1) Subject to the provisions of Subsection F of this Section, any retiree of this system who was retired from service as a bus driver and who returns to active service in a full-time position as a bus driver covered by the provisions of this Chapter within the twelve-month period immediately following the effective date of his retirement shall have his retirement benefit suspended for the duration of such active service or the lapse of twelve months after the effective date of his retirement, whichever occurs first, even if such service is based on employment by contract or corporate contract. After the period of suspension of benefits as provided in this Subsection, the retirement benefit of such retiree shall no longer be suspended.

(2) No member of this system who retires based on a disability shall return to service pursuant to the provisions of this Section. Disability retirees shall be governed by the provisions of this Chapter applicable to disability retirees.

B. During the period of his return to active service, the reemployed bus driver and his employer shall make contributions to the retirement system as provided by this Chapter. However, the bus driver shall receive no additional service credit and shall not accrue any additional benefits in the retirement system. After termination of active service and upon application therefor, the retiree shall be refunded the employee contributions paid during reemployment. The refund shall be without interest. The retirement system shall retain all interest and employer contributions.

C.(1) When any retired bus driver returns to active service pursuant to this Section with an employer covered by the provisions of this Chapter, the employing agency shall notify the board of trustees in writing within ten days of such employment and the date on which employment began. Upon termination, the employing agency shall also provide the board with information and notice thereof in writing. In addition to the notice required by this Subsection, the employing agency shall also report to the retirement system within forty-five days after June thirtieth of each year the names of all retired persons being paid by the employing agency, their social security numbers, and the amounts of their earnings during the previous fiscal year ending June thirtieth of the reporting year.

(2) Any employer who elects to reemploy a retired bus driver pursuant to this Section shall submit to the system before September first of each school year of reemployment a declaration stating the employer's intent to reemploy such bus driver pursuant to this Section. Such declaration shall be signed by the employer's authorized representative and the employee. If such declaration is not received by the system by such date, the reemployed bus driver shall be considered reemployed pursuant to the provisions of R.S. 11:1006.

(3) The superintendent of any employer who elects to reemploy a retired bus driver pursuant to this Section shall certify to the Board of Elementary and Secondary Education that a shortage of qualified bus drivers exists in the school district of such employer. The legislative auditor may audit or investigate as to whether there is a shortage of bus drivers in such district.

D. The status of any retired bus driver who is reemployed pursuant to the provisions of this Section shall be the same as that of a full-time active employee and shall be governed by the rules, procedures, policies, and statutes that apply to all such active employees.

E. The provisions of R.S. 11:1006 shall not be applicable to any retiree to whom this Section applies.

F. Any employer who participates in the reemployment of any retired bus driver pursuant to this Section shall pay the actuarial cost in aggregate attributable to the reemployment of such bus driver in excess of the cost that would have been incurred if the employer had reemployed the driver or drivers pursuant to R.S.11:1006 as determined by the system's actuary. The actuarial cost to the system, if any, shall be included in the annual actuarial report to the board of trustees of the system and shall be submitted to the Public Retirement Systems' Actuarial Committee. Upon approval of the system's actuarial report by the Public Retirement Systems' Actuarial Committee, the participating employers shall be notified of any cost, which shall be paid to the system not later than June thirtieth following such committee's approval of the system's actuarial report.

G. Repealed by Acts 2008, No. 832, §2, eff. July 1, 2008.

Acts 2007, No. 213, §1, eff. July 1, 2007; Acts 2008, No. 832, §§ 1, 2, eff. July 1, 2008; Acts 2009, No. 516, §1, eff. July 1, 2009.



RS 11:1111 - Employees employed on December 31, 1946; election of coverage under system

PART II. MEMBERSHIP

§1111. Employees employed on December 31, 1946; election of coverage under system

A. The membership of this retirement system shall be composed of all persons who are employees on December 31, 1946, except those hereinafter specifically excluded, provided that before July 1, 1947, any such employee files with the board of trustees on a form prescribed by such board a notice of election to be covered in the membership of the system and also files enrollment as a member on a form prescribed by the board of trustees. Except as hereafter provided, after June 30, 1948, no person who has attained the age of fifty years shall be eligible to become a member.

B. Any person who was not employed on December 31, 1946, by a parish or city school board, but who prior to that time has been so employed, may become a member of the system and shall be entitled to receive credit for such prior service upon entering the system, provided he applies for membership on or before July 31, 1955.

Amended by Acts 1954, No. 703, §1; Acts 1972, No. 643, §1; Redesignated from R.S. 17:891 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1112 - Employees employed after December 31, 1946; election of coverage under system

§1112. Employees employed after December 31, 1946; election of coverage under system

All persons who become employees after December 31, 1946, may become members of the retirement system provided that within one year from the date of their employment they file with the board of trustees on a form prescribed by it a notice of their election to be covered in the membership of the system, together with their enrollment as a member, executed on a form prescribed by the board. Any such employee who fails to file notice of his election and his enrollment may become a member of the system at any future date, but he shall not be entitled to any prior service credit. Any employee who has failed to file this notice prior to July 28, 1948, but who does so within sixty days thereafter shall be privileged to become a member and as such shall be entitled to prior service credit.

Amended by Acts 1972, No. 643, §1; Redesignated from R.S. 17:892 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1113 - Repealed by Acts 2008, No. 282, §1, eff. July 1, 2008.

§1113. Repealed by Acts 2008, No. 282, §1, eff. July 1, 2008.



RS 11:1114 - Eligibility for membership in other public system; election of coverage

§1114. Eligibility for membership in other public system; election of coverage

Employees who at the time this system is established are or were at any time entitled to become members of any other publicly funded retirement system shall not be entitled to membership in this retirement system unless on a date not more than one year next following the establishment of this retirement system they indicate by a notice filed with the board of trustees, on a form prescribed by it, their individual election and choice to participate in this retirement system.

Amended by Acts 1972, No. 643, §1; Redesignated from R.S. 17:894 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1115 - Election of membership; termination

§1115. Election of membership; termination

A. An employee whose membership in the retirement system is contingent upon his own election and who elects not to become a member may thereafter apply for and be admitted to membership, but no such employee shall receive prior service credit unless he became a member within sixty days after July 28, 1948.

B. The board of trustees may, at its discretion, deny the right to become a member to any employee who is only partly paid by a parish or city school board, or who is paid by any other agency or any local government, or who is occupying a position on a part-time or intermittent basis.

C. A member ceases to be a member if he:

(1) Is absent from service more than five consecutive years and has credit for fewer than twenty years of service.

(2) Withdraws his accumulated contributions.

(3) Withdraws from active service with a retirement allowance.

(4) Dies.

Amended by Acts 1956, No. 458, §1; Acts 1972, No. 643, §1; Redesignated from R.S. 17:895 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1116 - Membership compulsory for employees employed after August 1, 1962

§1116. Membership compulsory for employees employed after August 1, 1962

All persons who become employees, as defined in R.S. 11:1002, on or after August 1, 1962, may become members of this system during the first ninety calendar days immediately following the date of employment, and shall become members on the ninety-first calendar day following the date of employment as a condition of their employment. All employees who were employed prior to August 1, 1962, shall be governed by and have the benefit of all existing applicable laws.

Added by Acts 1962, No. 135, §1. Amended by Acts 1965, No. 79, §3; Acts 1972, No. 643, §1; Redesignated from R.S. 17:896 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1117 - Membership for employees denied membership due to age; application; eligibility

§1117. Membership for employees denied membership due to age; application; eligibility

Any person now occupying a position as an employee, as defined by R.S. 11:1002 who was previously denied membership due to age may apply for membership under this Section, provided social security (FICA tax) was not paid on the salary earned and provided credit granted in another publicly supported retirement system covering the same time is not in effect. To become a member, the employee shall pay to the retirement system a member's contribution on all salary earned as an employee, at the contribution rate which was in effect at the time the service was rendered, plus interest at the board-approved actuarial valuation rate from the time the service was rendered until paid. The employer shall pay to the retirement system the employer’s contribution on all salary earned by the employee, at the contribution rate which was in effect at the time the service was rendered, plus interest at the board-approved actuarial valuation rate from the time the service was rendered until paid. Payments shall be paid prior to the effective date of retirement.

Acts 1965, No. 79, §4; Acts 1970, No. 51, §2; Acts 1972, No. 643, §1; Redesignated from R.S. 17:897 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1885 No. 565, §1.



RS 11:1118 - Other employment; membership

§1118. Other employment; membership

Notwithstanding any other provisions of law to the contrary, any active contributing member of this system who becomes engaged in employment which would normally require him to join and become a member of any other public retirement system or fund shall have the option of joining and becoming a member of such other public retirement system and thereby cease to be a contributing member of this system. If he terminates the employment which makes him eligible for membership in another public system or fund he shall again become an active contributing member of this system as a condition of employment for as long as he is employed in a position which makes him eligible for membership in this system.

Acts 1990, No. 571, §1, eff. July 1, 1990; Redesignated from R.S. 17:898 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1119 - Correction of membership errors

§1119. Correction of membership errors

A. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system, he shall have three years from the date of improper enrollment to transfer to this system if he is eligible for membership in this system. He shall make application to this system for the transfer within three years from the date of improper enrollment and the transferring system shall transfer all employee and employer contributions made on his behalf plus interest compounded annually at the actuarial valuation rate of the transferring system. In the event the amount of employee and employer contributions plus interest transferred are not sufficient to pay the total employee and employer contributions that would have been paid to the system plus the interest that would have accrued compounded annually at the actuarial valuation rate had the member been properly enrolled, the employer shall pay any difference in the assets to be transferred to the receiving system. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred to the receiving system, the employee and employer shall be refunded the amount of the overpayment in proportion to their contributions. Upon payment of this sum, all of his service credit will be transferred to this system.

B. If a person is employed in a position in which he should have been enrolled in this system on the date of employment but was by error enrolled in another public retirement system and has been a member of such system for more than three years but is still eligible for membership in this system, he may transfer to this system but such transfer shall be totally governed by and be a transfer under the provisions of R.S. 11:143, provided, however that if the enrollment error is the total fault of the employer, the employer shall pay any difference in the assets to be transferred and the actuarial cost to the receiving system in order to transfer all eligible service credit. In the event the amount of employee and employer contributions plus interest compounded annually at the actuarial valuation rate is more than that required to be transferred under R.S. 11:143, the employee and the employer shall be refunded the amount of the overpayment in proportion to their contributions.

Acts 1991, No. 481, §1, eff. July 1, 1991; Redesignated from R.S. 17:899 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:1120 - Members employed in other state or public employment

§1120. Members employed in other state or public employment

A. Notwithstanding any enrollment error occurring prior to January 1, 1992, any person who is a member of the Louisiana School Employees' Retirement System, who has creditable membership service of at least five years in this system and who becomes employed in any other state or public employment where he is no longer eligible for membership in this system but is eligible for membership in the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System, shall have the right to remain a member of this system in lieu of membership in the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System by filing a notice of election to remain in this system, in writing, with the board of trustees within thirty days after the effective date of employment. Such election shall be irrevocable.

B. Notwithstanding any enrollment error occurring prior to January 1, 1992, any person who has five years of service credit in the Louisiana School Employees' Retirement System, or who has five years of combined service credit in such system and the Teachers' Retirement System of Louisiana, or the Louisiana State Employees' Retirement System, and who joined and is an active contributing member of the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System because of a change in state or public employment shall, on January 1, 1992, be allowed for a period of one year from said effective date to again become a contributing member of the Louisiana School Employees' Retirement System and be allowed to transfer his service credit in the Teachers' Retirement System of Louisiana or the Louisiana State Employees' Retirement System to the Louisiana School Employees' Retirement System under the provisions contained in R.S. 11:143.

Acts 1991, No. 644, §1, eff. July 1, 1991; Redesignated from R.S. 17:899 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:1131 - Prior service credit; determination by board of trustees

PART III. CREDITABLE SERVICE

§1131. Prior service credit; determination by board of trustees

A. Under such rules and regulations as the board of trustees shall adopt, each member who was an employee at any time during the five years immediately preceding July 1, 1947, and who became a member during the first year after such date, shall file a detailed statement of all services rendered by him as an employee prior to the date he became a member for which he claims credit.

B. The board of trustees shall fix and determine by appropriate rules how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year.

C. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the services therein claimed.

D. In lieu of a determination of the actual compensation of the members that was received during such period of prior service, the board of trustees may use, for the purpose of this Chapter, the compensation rates which, if they had progressed with the rates of salary increase shown in the tables prescribed in R.S. 11:1171, would have resulted in a same average salary of the member for the five years immediately preceding the date this system became operative as the records show the member actually received.

Redesignated from R.S. 17:901 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1132 - Retirement credit following administrative error

§1132. Retirement credit following administrative error

Whenever it is discovered that due to administrative error on the part of an employing agency, an active member of this system has not received retirement credit, upon application of the member, and his payment to the system of an amount equal to the employee contributions that he should have made, he shall be entitled to the credit. Immediately following the application and payment by the member, the employing agency administratively at fault shall pay to the retirement system an amount calculated in accordance with the provisions of R.S. 11:158, less an amount equal to the amount paid by the member.

Acts 1987, No. 531, §2, eff. July 9, 1987; Redesignated from R.S. 17:901.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1132.1 - Administrative errors; collections

§1132.1. Administrative errors; collections

A. Effective July 1, 2014, the right to collect any benefit paid to an individual to whom the benefit was not due resulting from an administrative error by the system shall apply only to amounts paid during the thirty-six-month period immediately preceding the date on which notice of such error is sent to the member, except in the case of fraud.

B. Notwithstanding the provisions of Subsection A of this Section, if the individual receiving the payment committed a fraud against the system, the right to collect such fraudulent payment shall extend to the entire amount of overpayment obtained through fraud.

C. Recovery of any amount paid to an individual to whom the benefit was not due, collected as provided in this Section, shall be in accordance with the provisions of R.S. 11:192.

Acts 2014, No. 680, §1, eff. June 30, 2014.



RS 11:1133 - Credit for service as a defined "employee"

§1133. Credit for service as a defined "employee"

Any member of the Louisiana School Employees' Retirement System may receive credit for service as an employee, as defined in R.S. 11:1002, provided credit granted in another public supported retirement system covering the same time is not in effect and provided he meets the requirements set forth below:

(1) Credit for service cancelled by the withdrawal of accumulated contributions by a member may be restored by the payment to the system of the amount withdrawn plus interest at the board-approved actuarial valuation rate compounded annually from the date withdrawn until paid.

(2) In order to receive credit for "in service", except the restoration of cancelled credit therefor, for service rendered in any state agency in Louisiana or for service with a parish or city school board, payment shall be made to the retirement system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit. The employing agency, in its discretion, may pay not more than fifty percent of this amount. However, if it makes such a payment, it shall then make such payment, in the same percentage, with respect to all employees who make application for this credit.

(3) Payments to be made under the provisions of this Section shall be paid prior to the effective date of retirement.

Acts 1965, No. 79, §5; Acts 1970, No. 51, §3; Acts 1977, No. 364, §1; Acts 1986, No. 409, §1; Redesignated from R.S. 17:901.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 563, §1.



RS 11:1134 - Prior service certificates; conclusiveness; modification and validity

§1134. Prior service certificates; conclusiveness; modification and validity

A. Upon verification of the statements of service, the board of trustees shall issue prior service certificates certifying to each member the length of service rendered prior to the date of the establishment of the retirement system, with which he is credited on the basis of his statement of service. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service. Provided, that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

B. When membership ceases, such prior service certificate shall become void. Should the employee again become a member, he shall enter the system as an employee not entitled to prior service credit except as provided in R.S. 17:916*.

Redesignated from R.S. 17:902 by Acts 1991, No. 74, §3, eff. June 25, 1991.

*NOTE: REPEALED BY ACTS 1978, NO. 727, §11, EFF. JAN. 1, 1979.



RS 11:1135 - Service on which retirement allowances are based

§1135. Service on which retirement allowances are based

Creditable service at retirement on which the retirement allowance of a member shall be based, shall consist of the membership service rendered by him since he last became a member, and also if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

Redesignated from R.S. 17:903 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1136 - Conversion of leave to membership credit

§1136. Conversion of leave to membership credit

A. When a member applies for service retirement, his accrued annual leave and unused sick leave accumulated while a member of this system or any other funded state retirement system may be added to his membership service for the purpose of computing any retirement benefits to which he is entitled.

B. Only accrued annual leave and unused sick leave accumulated up to the amount permitted all employees by the employing school board and/or state agency and only accrued annual leave and unused sick leave in excess of the amount for which payment is received and for which accurate verifiable records have been maintained shall be added to his membership service.

C. Unused sick and accrued annual leave shall not be used to make a member eligible for retirement.

D. Unused sick leave and unused annual leave which converts to less than one-tenth of one year shall not be used in the computation of benefits.

Added by Acts 1971, No. 166, §1; Redesignated from R.S. 17:903.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 561, §1; Acts 2003, No. 642, §1.



RS 11:1137 - Credit for service as a substitute bus driver

§1137. Credit for service as an employee

Any active, contributing member of this system may receive credit for service rendered as an employee, for which credit is not maintained in any other publicly supported retirement system. In order to receive credit for such service, payment shall be made to the retirement system of an amount calculated in accordance with the provisions of R.S. 11:158; however, the member shall have rendered service as an employee for a minimum of ninety days and shall purchase a minimum of ninety days' service in order to avail himself of the provisions of this Section. The amount of service credit shall be limited to the actual number of days the member was employed by a school board. Credit shall only be allowed for service for which the school board maintained a record, and for which the school board certifies the correctness thereof to the retirement system. All payments to be made under this Section shall be paid prior to the effective date of retirement.

Acts 1987, No. 295, §1; Redesignated from R.S. 17:904 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 825, §1, eff. July 1, 2003.



RS 11:1138 - Reciprocity of credits

§1138. Reciprocity of credits

The board of trustees may provide for reciprocity of credits between this system and any other state, parish, or city retirement system of Louisiana supported partly or wholly by public funds.

Added by Acts 1954, No. 145, §3; Redesignated from R.S. 17:905 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1139 - Credit for support personnel service credit in other states

§1139. Credit for support personnel service credit in other states

A.(1) Notwithstanding any other provisions of law to the contrary, any member who has six months of creditable service in this system shall be eligible to obtain credit for full-time service as an employee, as the term "employee" is defined in R.S. 11:1002(13), rendered in any school system, public or private, of this state or any other state, provided that service shall not be credited to this system if the member already has credit for that service in any other retirement system.

(2) In order to receive such credit, the retirement system in which the member was enrolled while employed as an "employee" in another state shall certify that the member does not have credit in that system which duplicates the credit being purchased in this system.

(3) To purchase credit for such service, the member shall apply to the board of trustees of the system and shall furnish a detailed statement of all such service, as the board may require. Additionally, the member shall pay an amount calculated in accordance with the provisions of R.S. 11:158. The cost of such service shall be paid in a lump sum, and the amount paid shall be credited to the member's account in the Annuity Savings Fund.

B. The board of trustees shall promulgate rules and regulations regarding the amount of such service which must be rendered to equal one year of credit in this system, but in no event shall more than one year of service be credited for all service rendered in any one fiscal year.

C. Credit for such service shall not be granted in this fund if the member is receiving a regular or disability retirement benefit based on such service.

Acts 2003, No. 685, §1; Acts 2003, No. 764, §1.



RS 11:1140 - Purchase of service credit; trustee-to-trustee transfer

§1140. Purchase of service credit; trustee-to-trustee transfer

Payment for service credit under this Part shall be allowed by a trustee-to-trustee transfer of funds from an annuity under Section 403(b) or a plan under Section 457 of the Internal Revenue Code to the system.

Acts 2010, No. 637, §1, eff. July 1, 2010.



RS 11:1141 - Retirement benefits; application; eligibility requirements; effective date; cancellation

PART IV. BENEFITS

§1141. Retirement benefits; application; eligibility requirements; effective date; cancellation

A. Any member whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, may retire upon written application to the board of trustees, if the member at the time of application has attained the age of sixty years and has credit for ten years of accredited service or has attained the age of fifty-five years and has credit for twenty-five or more years of accredited service or at any age with thirty or more years of accredited service. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, and on or before June 30, 2015, may retire upon written application to the board of trustees, if the member at the time of application has attained the age of sixty years and has credit for five years of accredited service. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, may retire upon written application to the board of trustees, if the member at the time of application has attained the age of sixty-two years and has credit for five years of accredited service. An application for retirement shall be officially filed with the board when received in the office of the director. Retirement benefits shall become effective as of the date an application for retirement is filed in the office of the director or the day after the member terminates from service, whichever is later. A member may cancel his application for retirement only prior to negotiating, cashing, or depositing any benefit check including an estimated benefit check.

B. Notwithstanding the provisions of Subsection A of this Section, in the event a member of this system files an application for regular retirement, or disability retirement with his employer which is a reporting agency and thereafter terminates his employment, or files an application for retirement to participate in the Deferred Retirement Option Plan with his employer which is a reporting agency and thereafter continues his employment while participating in the Deferred Retirement Option Plan with said employer and through error the application is not promptly sent to this retirement system, upon receipt of the application by this system, the board of trustees is hereby authorized upon satisfactory proof to it, to pay the retirement benefit, to pay the disability retirement benefit, or to begin making payments on behalf of the member into the Deferred Retirement Option Plan Account based on an effective date of retirement not more than ninety days prior to the actual receipt of the application for retirement in the office of the system, but in no event prior to the date of termination of employment.

C.(1)(a) Notwithstanding the provisions of Subsection A of this Section, any member shall be eligible for retirement if he has twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Subsection shall have his benefit inclusive of military service credit and allowable unused annual and sick leave actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit pursuant to Subsection A of this Section if he had continued in service to that age.

(b) Any member who retires under the provisions of this Section shall not be eligible for reemployment by the agency from which he retired, the Louisiana School Employees' Retirement System, any public school system, or any special education district for a period of five years.

(2) Any person who elects to retire under the provisions of this Section shall have included in the actuarial reduction of his benefits such an amount, subject to any change in premium amounts or classifications that are applicable to other retirees, which shall be proportionate to the cost to the Louisiana School Employees' Retirement System resulting from retirement under this Section, and that amount shall be transferred to the Louisiana School Employees' Retirement System to offset such cost, until he attains the earliest eligibility for regular retirement, at which time his benefits shall be the same as a person who retired under the provisions of regular retirement.

D. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

Acts 2001, No. 265, §1, eff. July 1, 2001; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 354, §2, eff. July 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014.



RS 11:1141.1 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1141.1. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1141.2 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1141.2. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1141.3 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1141.3. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1142 - Withdrawal from service; retirement allowance at age sixty

§1142. Withdrawal from service; retirement allowance at age sixty

A. Any member whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, who has ten or more years of creditable service, may withdraw from service and elect to leave his accumulated contributions in the system and upon reaching age sixty, he shall be eligible to receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

B. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, who has five or more years of creditable service, may withdraw from service and elect to leave his accumulated contributions in the system and upon reaching age sixty, he shall be eligible to receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

C. Any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, who has credit for ten or more years of regular, full-time service may withdraw from service and elect to leave his accumulated contributions in the system and upon reaching age sixty-two, he shall be eligible to receive a retirement allowance based on the credits he had at the time of his withdrawal from service.

Added by Acts 1956, No. 458, §5. Amended by Acts 1974, No. 248, §1; Redesignated from R.S. 17:911.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 226, §1, eff. June 30, 2014; Acts 2014, No. 680, §1, eff. June 30, 2014.



RS 11:1143 - Part-time employees; creditable service; benefit eligibility; computation of benefits

§1143. Part-time employees; creditable service; benefit eligibility; computation of benefits

A. Any member of the Louisiana School Employees' Retirement System who is employed on a part-time basis shall, with respect to such part-time employment, be governed by the provisions of this Section.

B. For purposes of acquiring eligibility for regular retirement, disability retirement and survivor's benefits only, a part-time employee shall count every year in which he works on a part-time basis for the full normal working year as a full year of retirement credit but for eligibility purposes only.

C. In the computation of part-time service a member shall receive credit based upon the ratio of his actual earnings during the fiscal year to the earnings he would have received had he been employed in the same position on a full-time basis for the full normal working year.

D. Average compensation for part-time employees who do not use thirty-six months of full-time employment for average compensation purposes shall be based on the earnings the part-time employee would have received had he been employed on a full-time basis. However, any member who has more than one-half of his computed service credit by virtue of part-time employment shall have his average compensation limited to his average compensation as a part-time employee and shall not be allowed to use any compensation as a full-time employee in the computation of his average compensation.

Added by Acts 1983, No. 677, §1; Redesignated from R.S. 17:912 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1144 - Retirement allowance; regular, minimum, and supplemental

§1144. Retirement allowance; regular, minimum, and supplemental

A. Regular allowance. Upon service retirement, a member shall receive an allowance which, with the exception of the minimum benefit, and, also, with the exception of the supplementary benefit which benefits are hereinafter provided for, shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement.

(2) Repealed by Acts 2014, No. 680, §2, eff. June 30, 2014.

(3) If he has a prior service certificate in full force and effect, a prior service pension which shall be in the amount of one and one-half per cent of his average compensation multiplied by the number of years of his accredited prior service. The average compensation shall be the average of the compensation for personal services for any five consecutive years of accredited service, at the option of the member; and provided, further, that in computing the pension for prior service credit, any annual compensation less than fifteen hundred dollars shall be considered as fifteen hundred dollars.

(4) In the case of the retirement of any member prior to his attainment of the age of sixty years, his retirement allowance shall be computed as though he had attained the age of sixty years in accordance with the formula herein above set forth in this Section.

B. Minimum allowance. (1)(a) The provisions of this Paragraph shall apply to any member who retires on or before June 30, 2001.

(b) No service retirement allowance for a member shall be less than an amount which provides a total allowance equal to the following:

(i) Two and one-half percent multiplied by the first twenty years or less of accredited service plus three percent multiplied by the total years of accredited service in excess of twenty years of accredited service for service earned prior to July 1, 1999.

(ii) For all service earned on or after July 1, 1999, all years of accredited service shall be multiplied by three percent.

(iii) The sum that results from the calculation required by Items (i) and (ii) of this Subparagraph shall be multiplied by the average compensation for any three consecutive years of membership service, at the option of the member.

(c) The benefit accrual rate of any member who retired on or before June 30, 1999, shall be based on the law in effect on the date the member commenced retirement.

(2)(a) The provisions of this Paragraph shall apply to any member who retires on or after July 1, 2001, but shall not apply to any member to whom Paragraph (4) of this Subsection is applicable.

(b)(i) No service retirement allowance for a member shall be less than an amount which provides a total allowance equal to three and one-third percent multiplied by the total years of accredited service and multiplied by the average compensation for any three consecutive years of membership service, at the option of the member.

(ii) All service credited to the account of a member on July 1, 2001, shall be converted to a three and one-third percent accrual rate.

(3) In the event that the funded status of this system should fall below one hundred percent, the employee contribution rate shall be increased in an amount sufficient to fund any cost to the system resulting from the application of the benefit accrual rates provided for in Paragraphs (1) and (2) of this Subsection, with the loss being amortized in accordance with the provisions of R.S. 11:102(B)(3)(d)(i).

(4) The provisions of this Paragraph shall apply to any member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010. The minimum allowance for such members shall be no less than an amount which provides a total allowance equal to two and one-half percent multiplied by the total years of accredited service and multiplied by the average compensation for such person as provided in R.S. 11:1002(6)(c).

C. Supplementary allowance. For all members whose service retirement becomes effective on or after July 1, 1971, the following additional or supplementary pension benefit shall be payable: a pension of twenty-four dollars per annum, or two dollars per month for each year of accredited service. This supplementary benefit shall be limited to an amount which when added to the benefit otherwise provided shall provide a total benefit which shall not be in excess of the average compensation, as determined under R.S. 11:231. In the event that the funded status of this system should fall below one hundred percent, the employee contribution rate shall be increased in an amount sufficient to fund the additional cost to the system of the supplemental allowance, with the loss being amortized in accordance with the provisions of R.S. 11:102(B)(3)(d)(i).

Amended by Acts 1956, No. 458, §2; Acts 1960, No. 44, §2; Acts 1962, No. 137, §1; Acts 1963, No. 135, §1; Acts 1964, No. 49, §1; Acts 1966, No. 48, §1; Acts 1970, No. 51, §5; Acts 1971, No. 166, §1; Acts 1973, No. 210, §1; Acts 1986, No. 608, §1, eff. July 1, 1986; Acts 1991, No. 345, §2, eff. Jan. 1, 1992; Acts 1991, No. 455, §1, eff. Jan. 1, 1992; Redesignated from R.S. 17:913 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 278, §1, eff. July 12, 1999; Acts 2001, No. 897, §1, eff. July 1, 2001; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §2, eff. June 30, 2014.

NOTE: See Acts 2001, No. 897, §2 relative to payment of costs of implementing the Act.



RS 11:1145 - Cost-of-living adjustment for retirees and beneficiaries; nonrecurring lump-sum benefit

§1145. Cost-of-living adjustment for retirees and beneficiaries; nonrecurring lump-sum benefit

In the event a cost-of-living adjustment is not payable based on the valuation for the year ending June 30, 2007, as provided in R.S. 11:242, the board may, in its discretion, authorize a nonrecurring lump-sum benefit supplement to be paid from the excess interest earnings of the system. The benefit supplement may be in an amount not to exceed three percent of the normal annual benefit; however, in no event shall the benefit supplement be less than three hundred dollars. The benefit supplement shall be paid in a single lump-sum payment. The supplement shall be granted only to those who would otherwise be eligible for a cost-of-living adjustment.

Acts 2007, No. 232, §1, eff. July 2, 2007.



RS 11:1145.1 - Experience account

§1145.1. Employee Experience Account

A.(1) The Employee Experience Account shall be credited as follows:

(a) To the extent permitted by Paragraph (2) of this Subsection and after allocation as provided in R.S. 11:102(B)(3)(d)(vi)(bb), an amount not to exceed fifty percent of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Paragraph (2) of this Subsection, an amount not to exceed that portion of the system's net investment income attributable to the balance in the Employee Experience Account during the prior year.

(2)(a) In no event shall a credit be made to the account that would cause the balance in the Employee Experience Account to exceed the reserve necessary to grant:

(i) Two cost-of-living adjustments determined pursuant to Subsection C of this Section if the system is eighty percent funded or greater.

(ii) One permanent benefit increase as determined pursuant to Subsection C of this Section if the system is less than eighty percent funded.

(b) If the system is less than eighty percent funded and has reserves in excess of the amounts provided for in Item (a)(ii) of this Paragraph, it shall not apply credits to the account pursuant to Subparagraph (1)(b) of this Subsection.

B. The Employee Experience Account shall be debited as follows:

(1) An amount equal to that portion of the system's net investment loss attributable to the balance in the Employee Experience Account during the prior year.

(2) An amount sufficient to fund a cost-of-living adjustment granted pursuant to Subsection C of this Section.

(3) In no event shall the amount in the Employee Experience Account fall below zero.

C.(1) In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a cost-of-living adjustment to retirees and beneficiaries whenever the conditions in this Section are satisfied and the balance in the Employee Experience Account is sufficient to fully fund such benefit on an actuarial basis, as determined by the system's actuary. If the legislative actuary disagrees with the determination of the system's actuary, a cost-of-living adjustment shall not be granted. The board of trustees shall not grant a cost-of-living adjustment unless such cost-of-living adjustment has been approved by the legislature. Any such cost-of-living adjustment granted on or before June 30, 2015, shall be limited to and shall only be payable based on an amount not to exceed eighty-five thousand dollars of the retiree's annual benefit. Any such cost-of-living adjustment granted on or after July 1, 2015, shall be limited to and shall only be payable based on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective for years after July 1, 2007, and on or before June 30, 2015, the eighty-five thousand dollar limit shall be increased each year in an amount equal to the increase in the Consumer Price Index (United States city average for all urban consumers (CPI-U)), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the preceding calendar year, if any. Effective on or after July 1, 2015, the sixty-thousand dollar limit shall be increased each year in an amount equal to any increase in the consumer price index (U.S. city average for all urban consumers (CPI-U)) for the twelve-month period ending on the system's valuation date, if any. Any cost-of-living adjustment granted pursuant to the provisions of this Section shall begin on July first following legislative approval, shall be payable annually, and shall be an amount equal to the lesser of:

(a) An amount as determined in Paragraph (2) of this Subsection.

(b) The increase in the Consumer Price Index (United States city average for all urban consumers (CPI-U)), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any. If the balance in the experience account is not sufficient to fund that sum, no increase shall be granted.

(2)(a) If the system is eighty percent funded or greater, three percent.

(b) If the system is at least seventy-five percent funded but less than eighty percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two and one-half percent.

(c) If the system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two percent.

(d) If the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, one and one-half percent.

(e) If the system is less than fifty-five percent funded or if the system is less than eighty-five percent funded but more than fifty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year, no increase shall be granted.

(3) Subject to the limitations contained in Paragraph (1) of this Subsection, the percentage of each recipient's cost-of-living adjustment shall be based on the benefit being paid to the recipient on the effective date of the increase.

(4)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for the cost-of-living adjustment, there shall be the funds available in the Employee Experience Account to pay for such an adjustment, and a retiree:

(i) Shall have received a benefit for at least one year; and

(ii) Shall have attained at least age sixty.

(b) Except as provided in Subparagraph (c) of this Paragraph, a non-retiree beneficiary shall be eligible for the cost-of-living adjustment:

(i) If benefits had been paid to the retiree, or the beneficiary, or both combined, for at least one year; and

(ii) In no event before the retiree would have attained age sixty.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system or who receives benefits based on the death of a disability retiree of this system.

D. The cost-of-living increase which is authorized by Subsection C of this Section shall be limited to the lesser of either two percent or an amount determined as provided in Subsection C of this Section in or for any year in which the system does not earn an actuarial rate of return of at least seven and one-quarter percent interest on the investment of the system's assets.

E. Effective July 1, 2007, the balance in the Employee Experience Account shall be zero.

F.(1) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (C)(1) of this Section, the board may make the recommendation provided in Paragraph (C)(1) of this Section if all of the following conditions are satisfied:

(a) No benefit increase was granted in the preceding fiscal year.

(b) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Paragraph (A)(3) of this Section applicable to the system valuation for that valuation year.

(c) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the maximum increase permitted pursuant to Paragraph (C)(2) of this Section applicable to the system valuation for the preceding fiscal year.

(d) All of the insufficiency in the account is attributable to the following:

(i) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(aa) Changes in the pool of the eligible recipients.

(bb) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (C)(1) of this Section.

(ii) Credits to the account, if any, are insufficient to cover the growth in the cost of the increase.

(2) The amount of the increase shall be equal to the amount the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

Added by Acts 2007, No. 333, §1, eff. July 1, 2007; Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013; Acts 2014, No. 103, §1, eff. June 30, 2014; Acts 2014, No. 399, §1, eff. June 30, 2014.

NOTE: Acts 2012, No. 483, which amended R.S. 11:1145.1(A)(1)(introductory paragraph) and (a), (C)(4)(a)(introductory paragraph), and (E) and enacted R.S. 11: 1145.1(C)(4)(a)(iii) and (b)(iii) was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.

NOTE: Acts 2014, No. 103, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:1145.2 - Cost-of-living adjustment authorized

§1145.2. Cost-of-living adjustment authorized

A. The Legislature of Louisiana does hereby authorize a one-time cost-of-living adjustment for certain retirees and beneficiaries of the system. Such adjustment shall become effective July 1, 2013. Retirees and beneficiaries who meet the eligibility requirements for adjustments pursuant to R.S. 11:1145.1 shall be eligible for the adjustment provided for in this Section if the retiree meets one of the following criteria:

(1) He retired prior to July 1, 2001.

(2) He entered the Deferred Retirement Option Plan prior to July 1, 2001, and retired prior to July 1, 2012.

B. The cost-of-living adjustment authorized by this Section shall not exceed three and three-quarters percent of the benefit being paid to the recipient on the effective date of the adjustment, and the cost of the cost-of-living adjustment shall not exceed the funds in the experience account. The legislative auditor's actuary shall review the determination of the system's actuary regarding funding of the cost-of-living adjustment, and a cost-of-living adjustment shall not be granted until the system's actuary and the legislative auditor's actuary agree on a determination.

C. No further action by the legislature shall be required in order for the board to grant the cost-of-living adjustment authorized by this Section.

D. Except as provided in this Section, the benefit adjustment shall be granted in accordance with R.S. 11:1145.1.

Acts 2013, No. 297, §1, eff. June 17, 2013.



RS 11:1146 - Supplemental benefits; appropriations

§1146. Supplemental benefits; appropriations

A. In addition to all other benefits provided by law or otherwise, and without any effect whatsoever on same, commencing January 1, 1976, the board of trustees shall provide, without any retroactive effect, from funds appropriated in accordance with Subsection B hereof, and only upon such appropriation, a supplementary benefit to all retirants, their beneficiaries and survivors who were receiving benefits from the system on July 1, 1973, of one dollar per month for each year of membership service. If the retiree or his beneficiary is receiving a benefit under an option, the benefit shall be reduced by the option selected at retirement. The board of trustees, under such rules and regulations as it shall adopt, not inconsistent herewith, shall administer the benefits provided by this Section.

B. The supplemental benefits provided by Subsection A hereof shall be paid, in each year, only if and to the extent that funds for the purpose are appropriated therefor.

Added by Acts 1975, No. 374, §1; Redesignated from R.S. 17:913.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1147 - Disability retirement

§1147. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service for an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B.(1) Upon the application of a member in service the member may be retired by the board of trustees, on a disability retirement allowance, provided that the medical board, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of the duties being performed, that the incapacity is likely to be total and permanent, and that the member should be retired.

(2) Disability benefits shall become effective as of the date an application for disability retirement is filed in the office of the director or the day after the member terminates from service, whichever is later.

(3)(a) A person whose system membership began on or before June 30, 2006, applying for a disability benefit shall have five years of actual credited service in order to qualify for a disability benefit. A member shall not use credit earned while receiving workers' compensation or while on extended leave, special leave, or advanced leave in order to meet the prescribed minimum five-year eligibility requirement; however, any member receiving workers' compensation prior to January 1, 1991, shall be allowed to use credit earned while receiving workers' compensation to meet the minimum five-year eligibility requirement.

(b) A person whose system membership began on or after July 1, 2006, applying for a disability benefit shall have ten years of actual credited service in order to qualify for a disability benefit. A member shall not use credit earned while receiving workers' compensation or while on extended leave, special leave, or advanced leave in order to meet the prescribed minimum ten-year eligibility requirement.

C.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board.

(2)(a)(i) A disability retiree whose membership in the system began on or before June 30, 2006, who is not eligible to receive a regular service retirement allowance shall receive a disability retirement allowance equal to two and one-half percent of his average compensation multiplied by his years of creditable service, but not less than thirty-three and one-third percent of his average compensation, and he shall not be allowed an optional allowance.

(ii) A disability retiree whose membership in the system began on or after July 1, 2006, whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2010, who is not eligible to receive a regular service retirement allowance and who has at least ten years of creditable service, shall receive a disability retirement allowance equal to three percent of his average compensation multiplied by his years of creditable service.

(iii) A disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, shall receive a maximum disability retirement benefit which shall be equivalent to the regular retirement formula without reduction by reason of age.

(b)(i) If a disability retiree whose eligibility for membership in one of the state systems occurred on or before June 30, 2010, dies and leaves a surviving spouse who had been married to the deceased disability retiree for at least two years prior to the death of the disability retiree, the surviving spouse shall receive a survivor's benefit equal to seventy-five percent of the benefit being received by the disability retiree at his death. Benefits shall cease upon remarriage.

(ii) For disability retirees whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, selection of a retirement option shall be made when application for disability is filed. If the disability retiree dies, the option selected upon disability retirement shall be applied to his disability retirement benefit.

(c) A disability retiree who is receiving a disability retirement benefit on or before June 30, 1989, and whose benefit is less than thirty-three and one-third percent of his average compensation shall have his benefit increased to thirty-three and one-third percent of his average compensation effective July 1, 1989, which increase shall not be retroactive. If such a disability retiree dies after June 30, 1989, no survivor benefits shall be payable.

(3) A disability retiree whose membership began on or before June 30, 2006, upon attainment of the earliest age that he would normally become eligible for a regular retirement benefit, if he had continued in service without further change in compensation, shall become a regular retiree; however, his maximum benefit shall not be less than his disability benefit. The years that he is on disability retirement shall not be used in the computation of his regular retirement benefit.

(4)(a) Regardless of the effective date of his retirement and notwithstanding the provisions of R.S. 11:220(A) and 221(C), a disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or before June 30, 2015, shall no longer be required to submit to regular medical exams nor to file the annual income report upon attainment of age sixty.

(b) Regardless of the effective date of his retirement and notwithstanding the provisions of R.S. 11:220(A) and 221(C), a disability retiree whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2015, shall no longer be required to submit to regular medical exams nor to file the annual income report upon attainment of age sixty-two.

Acts 1965, No. 79, §6; Acts 1970, No. 51, §7; Acts 1971, No. 166, §1; Acts 1978, No. 727, §3, eff. Jan. 1, 1979; Acts 1979, No. 436, §1; Acts 1989, No. 500, §1; Acts 1990, No. 421, §1, eff. Sept. 1, 1990; Acts 1990, No. 424, §1, eff. Jan. 1, 1991; Redesignated from R.S. 17:914 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 307, §1, eff. July 1, 2001; Acts 2006, No. 578, §1, eff. July 1, 2006; Acts 2010, No. 318, §1, eff. July 1, 2010; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 226, §1, eff. June 30, 2014; Acts 2014, No. 680, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1148 - Refund of contributions

§1148. Refund of contributions

A. Should a member cease to be an employee except by death or retirement under the provisions of this Chapter, he shall be paid, subject to the provisions of Subsection B hereof, such part of the amount of the accumulated contributions standing to the credit of his account in the annuity savings funds as he shall demand. No application for payment or refund of contributions by any person who has withdrawn from active service shall be certified by the employer until ninety days after resignation or termination, and no payment shall be made until ninety days after the effective date of termination or resignation. Should a member die before retirement, the amount of his individual account less the amount of the service charge set forth in Subsection B shall be paid to his estate or to any person he shall have nominated by written designation executed and filed with the board of trustees, only if no survivor's benefits are payable.

B. In case the accumulated contributions of any member are paid to such member or his estate or designated beneficiary, there shall be deducted a service charge in the amount of one dollar for each year the interest is credited to his account but in no case shall the total amount of the service charge exceed the amount of fifty percent of the interest credited to the member's account. All amounts so deducted shall be credited to the expense fund and used to help to defray the cost of expense of administration of the system.

Acts 1946, No. 124, §5(f); Acts 1948, No. 236, §4; Acts 1954, No. 145, §1; Acts 1980, No. 222, §1; Redesignated from R.S. 17:917 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1149 - Contributions of members out of service for five years

§1149. Contributions of members out of service for five years

Whenever a member who has less than ten years of service credit has been out of service for five years without having applied for a refund of contributions, the retirement system shall transmit to him by certified mail, return receipt requested, at his last known address, a notification of his rights with respect to the refund of contributions, his rights to leave the contributions in the system if he plans to reenter service, and his rights to use the contributions for reciprocity if he becomes a member of another system. If the retirement system does not receive any response to the notification within ninety days of mailing, the contributions to which the member is entitled shall be placed to the credit of the pension accumulation fund. Upon a valid request for a refund of contributions, such refund will be made from the pension accumulation fund.

Acts 1984, No. 60, §1; Redesignated from R.S. 17:917.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1150 - Allowances; optional allowances

§1150. Allowances; optional allowances

A. Upon application for retirement, any member may elect to receive his benefit in a retirement allowance payable throughout his life. In no case shall the system pay total benefits of less than an amount equal to the member's accumulated contributions. If the member, following retirement, should die prior to receiving in total benefits an amount equal to his accumulated contributions, the balance shall be paid to the person nominated by the member by written designation, which shall be acknowledged and filed with the board of trustees at the time of retirement, or

B. Upon application for retirement, any member may elect to receive the actuarial equivalent at that time of his retirement allowance in a reduced retirement allowance payable throughout life with the options set forth in the numbered paragraphs below. No optional selection shall be effective in case a beneficiary dies within thirty days after the effective date of retirement, and such a beneficiary shall be considered as an active member at the time of death.

(1) If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to any person he shall nominate by written designation acknowledged and filed with the board of trustees.

(2) Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall nominate by written designation acknowledged and filed with the board of trustees at the time of his retirement.

(3) Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall nominate by written designation acknowledged and filed with the board of trustees at the time of his retirement.

(4) Some other benefit or benefits shall be paid either to the member or to any person or persons he shall nominate provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and approved by the board of trustees.

(5) Repealed by Acts 2001, No. 266, §2, eff. July 1, 2001.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 110, §1 eff. Jan.1, 1996; Acts 2001, No. 266, §2, eff. July 1, 2001.



RS 11:1151 - Survivor benefits; members hired on or before June 30, 2010

§1151. Survivor benefits; members hired on or before June 30, 2010

A. This Section shall apply to members whose first employment making them eligible for membership in one of the state systems occurred on or before June 30, 2010. Survivor's benefits are payable upon application therefor and become effective as of the day following the death of the member.

B.(1) A surviving spouse with a minor child or children shall be paid per month seventy-five percent of the deceased member's average monthly compensation or three hundred dollars per month, whichever is greater, provided the deceased member was in service at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in service at the time of death.

(2) One-third of the survivor benefits referred to in Paragraph (1) shall be designated to the spouse and two-thirds shall be designated to the minor child or children. Benefits for a child shall cease upon attainment of age eighteen years, or upon marriage, except that benefits shall continue for an unmarried child to age twenty-three years, provided he is a full-time student at a high school, a vocational school, or a college or university.

C. When there is no surviving spouse or when the surviving spouse does not have legal custody of the minor child, the minor child shall be paid per month seventy-five percent of the deceased member's average monthly compensation or three hundred dollars per month, whichever is greater, provided the deceased member was in service at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in service at the time of death. These benefits shall be paid to the person having legal custody of the child. Benefits for a child shall cease upon attainment of age eighteen years, or upon marriage, except that benefits shall continue for an unmarried child to age twenty-three years provided he is a full-time student at a high school, a vocational-technical school, or a college or university.

D.(1) Any surviving child of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner as are provided by this Part for minor children, if the child has a total physical disability or mental disability, is dependent upon the surviving spouse or other legal guardian, and is not receiving assistance from other state agencies. Should it be determined that the child with a total physical disability or mental disability is receiving assistance from other state agencies, then the amount of his benefit shall be reduced to an amount which, when added to the other state assistance being received, does not exceed the maximum survivor benefit payable.

(2) The applicant shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition to such an extent that the child is no longer dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

E. A surviving spouse without a minor child or children shall receive a monthly allowance equal to fifty percent of the deceased member's average monthly compensation or two hundred dollars per month, whichever is greater, provided the deceased member either had at least ten years of creditable service, at least two years of which was earned immediately prior to death, and was in service at the time of death or had twenty years or more of service credit regardless of when earned and whether the deceased member was in service at the time of death; however, in either case the surviving spouse must have been married to the deceased member for at least two years prior to the death of the member. Benefits will not be paid to any surviving spouse who has remarried since the death of the member; however, if the member was eligible for regular retirement on the date of death or had twenty years of service credit on the date of death, benefits will be paid to the surviving spouse for life.

F.(1) No survivor or nonretiree beneficiary shall receive more than one survivor benefit at any one time. Whenever two or more survivor benefits are payable, the survivors shall receive the larger benefit as long as it is payable. Thereafter, the survivor shall receive the other benefit, if the survivor is still eligible.

(2) Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Part. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

G.(1) The accumulated contributions of a deceased member shall be paid in a lump sum refund to his named beneficiary or estate if no survivor's benefits are payable.

(2) Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. The payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

H. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1956, No. 458, §5; Acts 1966, No. 48, §2; Acts 1972, No. 643, §2; Acts 1976, No. 483, §1; Acts 1986, No. 796, §1; Acts 1990, No. 421, §1, eff. Sept. 1, 1990; Redesignated from R.S. 17:919 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1032, §1, eff. Jan. 1, 1992; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 354, §1, eff. July 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1151.1 - Survivors' benefits; members hired on or after July 1, 2010

§1151.1. Survivor benefits; members hired on or after July 1, 2010

A.(1) Survivor benefits shall be due and payable by the system effective the first day of the next month following the death of a member whose first employment making him eligible for membership in one of the state systems occurred on or after July 1, 2010, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

(2) No survivor or nonretiree beneficiary shall receive more than one survivor benefit at any one time. Whenever two or more survivor benefits are payable, the survivors shall receive the larger benefit as long as it is payable. Thereafter, the survivor shall receive the other benefit, if the survivor is still eligible.

B.(1) A surviving spouse with a minor child or a child with a physical disability, or a child with a mental disability, or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using the member's applicable accrual rate regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of a new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) When all surviving children cease to be eligible for benefits under Subsection C of this Section, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D of this Section.

C.(1) In addition to the amount payable in accordance with Subsection B of this Section, for the benefit of the surviving minor child, or children, there shall be paid for each child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to the children even if no spouse eligible for survivor benefits is present, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter.

(2)(a) In addition to the amount payable in accordance with Subsection B of this Section, any surviving child of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child has a total physical disability or mental disability, and had such disability at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(b) The surviving spouse or legal guardian shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition which cause the child to no longer be dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

D.(1) A surviving spouse without a minor child or a child with a physical disability, or a child with a mental disability, or children shall be paid per month, for the remainder of his life, the benefit payable in accordance with R.S. 11:1150(B)(2) based on years of service that the member had earned to the date of his death using the applicable accrual rate; or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of the new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, F, or G of this Section are payable. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. The payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

F. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than what would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsections B and C of this Section.

G. If a member dies, even after retirement, eligible minor children shall receive the benefits under Subsection C of this Section.

H. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, unless a trust created under Louisiana law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust for addition to the trust property. In the event that the trust is contested by any party, the system shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits. If the trust terminates under the terms of the trust prior to the death of the child, then benefits shall be payable as otherwise provided under this Subsection. The trustee of the trust shall immediately notify the system in writing of the death of the child.

I. Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Section. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

J. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 354, §1, eff. July 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 680, §1, eff. June 30, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1152 - Deferred Retirement Option Plan

§1152. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to this Part, any member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service may include service credit reciprocally recognized under R.S. 11:142.

C. An election to participate in the plan under Subsection A of this Section may be made only once and the duration of participation in the plan shall be specified and shall not exceed three years. The three-year period begins within sixty calendar days after the member reaches one of the eligibility requirements of Subsection A of this Section. The participation period must end not more than three years and sixty calendar days from the date the member first becomes eligible under any of the eligibility requirements of Subsection A of this Section, and in no case may the actual participation in the plan exceed three years. A member participating in the plan may not terminate participation prior to the end of the selected duration without terminating employment.

D. A person may participate in the plan only once. At the time the member elects to participate in the plan, the member shall exercise a retirement option for service retirement under the provisions of R.S. 11:1150 and no change in the option selected shall be permitted after it has been filed with the board. For purposes of this plan, sick and annual leave may not be converted for purposes of establishing eligibility.

E. Upon the effective date of the commencement of participation in the plan, active membership in the regular retirement plan of the system shall terminate, and the participant shall be considered by the system to be in a retired status. Employee and employer contributions to the regular retirement plan shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, average compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. Creditable service shall not include conversion of sick and annual leave. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan Fund Account which shall be a part of the system fund. This account shall not be subject to any fees, costs, or expenses of any kind.

F.(1) A person who participates in the plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until the employment which made the person eligible to become a member of the system has been terminated for at least one full calendar year.

(2) The system shall maintain subaccounts within this account reflecting the credits attributed to each participant in the plan, but the monies in the account shall remain a part of the fund until disbursed to a participant in accordance with the plan provisions.

(3) Interest shall not be credited to a participant's subaccount during the period of participation. With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be credited with interest at the end of each plan year at a rate equal to the realized return on the system's portfolio for that plan year as certified by the system actuary in his actuarial report, less one-half of one percent. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such subaccounts may be credited with interest at the actual rate of return earned on such subaccount investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. Upon termination of participation in both the plan and employment, a participant shall:

(1) At the participant's option, receive either a lump sum payment from the account equal to the amount then credited to his individual subaccount; or systematic disbursements based on his individual subaccount in any manner approved by the board.

(2) Begin to receive regular monthly retirement benefits based on the option selected at the time of election to participate in the plan, as adjusted pursuant to Subsection J of this Section.

H. Upon termination of participation in the plan but not employment, credits to the account shall cease, and no retirement benefits shall be paid to the participant until employment is terminated. No payment shall be made based on credits in the account until employment is terminated. Employer and employee contributions shall resume.

I. If the participant dies while still employed, his credits and benefits, if any, due beneficiaries shall be payable as if he had retired immediately prior to death.

J. Monthly retirement benefits payable to a participant after termination of participation in the plan and employment shall be calculated as follows:

(1) There shall be a "base benefit" which shall equal the participant's monthly credit to the account plus conversion of sick and annual leave, if any, based on the final average compensation rate used to calculate the monthly credit.

(2) If the participant does not continue employment after termination of participation in the plan, his monthly retirement benefit shall equal his base benefit.

(3)(a) If the participant, whose first employment making him eligible for membership in the system began on or before June 30, 2006, continues employment after termination of participation in the plan for a period of less than thirty-six months, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the final average compensation used to calculate the monthly credit.

(b) If the participant, whose first employment making him eligible for membership in the system began on or after July 1, 2006, continues employment after termination of participation in the plan for a period of less than sixty months, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the final average compensation used to calculate the monthly credit.

(4)(a) If the participant, whose first employment making him eligible for membership in the system began on or before June 30, 2006, continues employment after termination of participation in the plan for a period of thirty-six months or more, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the higher of the final average compensation when the member entered the plan or for the period of employment after termination of participation in the plan.

(b) If the participant, whose first employment making him eligible for membership in the system began on or after July 1, 2006, continues employment after termination of participation in the plan for a period of sixty months or more, his monthly retirement benefit shall equal his base benefit plus an amount based upon the service credit for the additional employment, together with conversion of the net amount of sick and annual leave accumulated during that period of employment, based upon the higher of the final average compensation when the member entered the plan or for the period of employment after termination of participation in the plan.

K. Once participation in the plan commences, the election to participate is irrevocable and the term of participation may not be extended. Only one period of participation is permitted. Final average compensation and election of option, if any, are fixed upon commencement of participation.

L. If the participant remains employed for a period of less than thirty calendar days after termination of participation in the plan, the participant shall not be reenrolled in the system, contributions to the retirement system shall cease, and no additional service credit shall be credited to the member's account.

Added by Acts 1991, No. 56, §1, eff. July 1, 1992. Amended by Acts 1993, No. 929, §1, eff. July 1, 1993; Acts 1995, No. 562, §1; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996 (Subsec. A eff. June 30, 1995); Acts 2003, No. 651, §1; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2006, No. 578, §1, eff. June 23, 2006; Acts 2006, No. 579, §1, eff. June 23, 2006; Acts 2006, No. 647, §1, eff. July 1, 2006; Acts 2011, No. 368, §1, eff. July 1, 2011.

*As appears in enrolled bill.



RS 11:1152.1 - Initial Benefit Retirement Plan

§1152.1. Initial Benefit Retirement Plan

A. If a member has not participated in the Deferred Retirement Option Plan upon attaining eligibility, as provided by the provisions of this Chapter, and if the maximum benefit or an optional benefit is chosen pursuant to R.S. 11:1150(B)(2), (3), or (4), then a reduced retirement allowance plus an initial benefit shall be paid to the member, provided the initial benefit, together with the reduced retirement allowance, shall be certified by the actuary to be actuarially equivalent to the member's maximum or optional retirement allowance and shall be approved by the board of trustees.

B. The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to the member's maximum monthly retirement allowance times thirty-six and shall, at the option of the member, be paid in accordance with plan provisions under R.S. 11:1152 or as a lump-sum payment. The amount of the initial benefit shall be placed in an account in accordance with R.S. 11:1152, and interest will be paid on any balance in the account in accordance with R.S. 11:1152.

C. Cost-of-living adjustments granted by the board of trustees to retirees who select the option under this Section shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary/survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump-sum or paid pursuant to R.S. 11:1152(G)(1).

Acts 2001, No. 266, §1, eff. July 1, 2001.



RS 11:1153 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1153. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1161 - Board of trustees; administrative powers in general

PART V. ADMINISTRATION

§1161. Board of trustees; administrative powers in general

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in R.S. 11:1162 shall have qualified and taken the oath of office.

Redesignated from R.S. 17:931 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1162 - Members of board of trustees; appointment or election; terms of office; vacancies; compensation

§1162. Members of board of trustees; appointment or election; terms of office; vacancies; compensation

A. The board shall consist of the following trustees:

(1) President of the Louisiana School Bus Operators' Association, ex officio.

(2) Chairman of the Retirement Committee of the House of Representatives, ex officio, or his designee.

(3) Chairman of the Retirement Committee of the Senate, ex officio, or his designee.

(4) The secretary of state, ex officio, or his designee.

(5) The state treasurer, ex officio, or his designee. Notwithstanding the provisions of R.S. 49:307.1, the treasurer may name any person as his designee to this board.

(6) The commissioner of administration, ex officio, or his designee.

(7)(a) Four members of the system shall be elected by the members of the retirement system for a term of four years each, according to such rules and regulations as the board of trustees shall adopt to govern such elections. Except as otherwise provided in this Paragraph, each board member shall be a resident of the district represented. The districts will elect a member for a four-year term with the elections staggered so as to elect one member each year. Participation in the Deferred Retirement Option Plan shall not cause a member to be ineligible for candidacy in an election for the active member position on the board of trustees. Any member of this system who is elected to serve as a representative of the active members on the board of trustees and who, after such election, either commences participation in the Deferred Retirement Option Plan or retires shall not have his term of office as a trustee affected by either of those events.

(b) Beginning March 1, 1997, and until December 31, 2008, the districts shall be composed of the following parishes:

(i) District 1: Assumption, Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, and Terrebonne.

(ii) District 2: Ascension, East Baton Rouge, East Feliciana, Iberville, Lafayette, Livingston, St. Helena, St. Martin, St. Tammany, Tangipahoa, Washington, West Baton Rouge, and West Feliciana.

(iii) District 3: Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, Franklin, Jackson, LaSalle, Lincoln, Madison, Morehouse, Ouachita, Red River, Richland, Tensas, Union, Webster, West Carroll, and Winn.

(iv) District 4: Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Cameron, Evangeline, Grant, Iberia, Jefferson Davis, Natchitoches, Pointe Coupee, Rapides, Sabine, St. Landry, St. Mary, Vermilion, and Vernon.

(c) Each member elected pursuant to this Paragraph who takes office on or after January 1, 2009, shall be elected from districts composed as provided in this Subparagraph. Each member serving on December 31, 2008, who was elected to represent a district as provided in Subparagraph (b) of this Paragraph shall represent the district as provided in this Subparagraph having the same number designation as the district as provided in Subparagraph (b) of this Paragraph from which the member was elected until the expiration of his term of office, whether or not he is a resident of the district as provided in this Subparagraph. Each successor of a member serving on December 31, 2008, who was elected to represent a district as provided in Subparagraph (b) of this Paragraph shall be elected from the district as provided in this Subparagraph having the same number designation and shall be a resident of the district as provided in this Subparagraph. On January 1, 2009, and thereafter, the districts shall be composed of the following parishes:

(i) District 1: Assumption, Iberia, Iberville, Jefferson, Lafayette, Lafourche, Orleans, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, St. Martin, St. Mary, and Terrebonne.

(ii) District 2: Ascension, East Baton Rouge, East Feliciana, Livingston, St. Helena, St. Tammany, Tangipahoa, Washington, West Baton Rouge, and West Feliciana.

(iii) District 3: Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, Webster, and West Carroll.

(iv) District 4: Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Cameron, DeSoto, Evangeline, Grant, Jefferson Davis, LaSalle, Natchitoches, Pointe Coupee, Rapides, Red River, Sabine, St. Landry, Vermilion, Vernon, and Winn.

(8) Two retired members elected at large by the retirees of the retirement system, provided the members' terms of office are for the same duration, but staggered so that the beginning and ending years of each member's term are not on the same year, and the member's terms and elections shall be governed according to rules and regulations adopted by the board of trustees.

B. If a vacancy occurs in the office of a trustee, the vacancy may be filled for the unexpired term in the same manner as the office was previously filled or the board of trustees may appoint a member or service retiree to fill the unexpired term.

C. As compensation for their services as members of the board, each and every trustee thereof shall be paid thirty-five dollars for each day said trustee is in attendance at any meeting of the board or a committee meeting set by the board and, in addition thereto, shall be reimbursed for all necessary expenses incurred through services on the board.

Amended by Acts 1961, No. 39, §1; Acts 1962, No. 136, §1; Acts 1964, No. 49, §2; Acts 1974, No. 248, §3; Redesignated from R.S. 17:932 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 598, §1, eff. March 1, 1994; Acts 1993, No. 758, §1, eff. March 1, 1994; Acts 1993, No. 855, §1, eff. March 1, 1994; Acts 1993, No. 862, §1, eff. March 1, 1994; Acts 1993, No. 929, §1, eff. March 1, 1994; Acts 1997, No. 6, §1, eff. May 9, 1997; Acts 1997, No. 625, §1, eff. July 3, 1997, retroactive to March 1, 1997; Acts 1999, No. 52, §1; Acts 1999, No. 1348, §1, eff. July 1, 1999; Acts 2001, No. 264, §1, eff. July 1, 2001; Acts 2008, No. 80, §1, eff. Jan. 1, 2009; Acts 2012, No. 113, §1, eff. June 30, 2012.



RS 11:1163 - Trustees' oath of office

§1163. Trustees' oath of office

Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the board and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. This oath shall be subscribed to by the member making it and certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

Redesignated from R.S. 17:933 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1164 - Voting power of trustees; votes necessary for action of board

§1164. Voting power of trustees; votes necessary for action of board

Each trustee shall be entitled to one vote in the board. Six votes shall be necessary for a decision by the trustees at any meeting of the board.

Redesignated from R.S. 17:934 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 113, §1, eff. June 30, 2012.



RS 11:1165 - Rules and regulations, board's power to adopt

§1165. Rules and regulations, board's power to adopt

Subject to the limitations of this Part, the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created and for the transaction of its business. The board shall prepare and submit to the Joint Legislative Committee on the Budget an annual budget for estimated costs of operating the system for each succeeding fiscal year. This budget shall be subject to approval by the Joint Legislative Committee on the Budget.

Redesignated from R.S. 17:935 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:1165.1 - Compliance with Internal Revenue Code provisions

§1165.1. Compliance with Internal Revenue Code provisions

The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code applicable to qualified governmental retirement plans. The board shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such Internal Revenue Code provisions into the retirement system's plan, and the plan provisions shall thereafter consist of this Chapter together with such properly promulgated rules.

Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1166 - Office of Group Benefits

§1166. Office of Group Benefits

A. With respect to the Office of Group Benefits R.S. 42:801 et seq., the board of trustees shall collect applicable insurance premiums by deduction from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and transmit these premiums to the Office of Group Benefits; however, only those retirees, or their eligible surviving spouses or children, who were last employed prior to retirement by employing agencies which are not participating in or seeking state funds from the Office of Group Benefits may so participate in the program through the board of trustees. All other eligible retirees, or their eligible surviving spouses or children, shall participate through the agency from which the retiree was last employed prior to retirement, except as provided in Subsection B hereof.

B. The board of trustees is authorized and empowered, in its discretion, to collect insurance premiums and similar charges by deductions from retirement benefits relative to those retirees, or their eligible surviving spouses or children, of the system who are not covered by Subsection A hereof, who are eligible to participate in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 and to transmit these premiums to the Office of Group Benefits or other appropriate authority.

C. Retirees who are not participating in the Office of Group Benefits programs as provided for in R.S. 42:821 and R.S. 42:851 shall be eligible for participation, without limitation, in the insurance program or self-insurance or self-funded program of the agency from which the retiree was last employed prior to retirement.

D. The board of trustees shall only be responsible for making the deductions authorized by the retirees, or their eligible surviving spouses or children, in writing, and transmitting same to the appropriate authority; the agency from which the retiree was last employed prior to retirement shall be responsible for all other aspects of the implementation of this Section.

E. The board of trustees shall establish such rules and procedures necessary for the collection and transmittal of premiums as specified by this Section.

Added by Acts 1980, No. 397, §1, eff. July 18, 1980; Redesignated from R.S. 17:935.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1178, §1, eff. June 29, 2001.



RS 11:1167 - Officers and employees of board of trustees

§1167. Officers and employees of board of trustees

The board of trustees shall elect from its membership a chairman and shall, by a majority vote of all its members, appoint a director and assistant director who shall not be members of the board and who shall be deemed to be employees of the retirement system and shall be entitled to membership in the system. The board shall engage such actuarial and other service as shall be required to transact the business of the retirement system.

Acts 1988, No. 12, §1; Redesignated from R.S. 17:936 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1168 - Joint administration with other systems

§1168. Joint administration with other systems

The board of trustees shall take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Teachers' Retirement System of Louisiana and the Louisiana State School Lunch Employees' Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of the funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary-manager, any other provision of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section.

Added by Acts 1978, No. 390, §1; Redesignated from R.S. 17:936.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:1169 - Records and other information; board's duty to keep; financial reports

§1169. Records and other information; board's duty to keep; financial reports

The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

It shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities thereof.

Redesignated from R.S. 17:937 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1170 - Medical board; appointment, duties, and powers

§1170. Medical board; appointment, duties, and powers

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be engaged to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter. They shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees their conclusions and recommendations upon all the matters referred to it.

Redesignated from R.S. 17:939 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1171 - Actuary; appointment; duties and powers

§1171. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the funds created by the provisions of this Chapter and who shall perform such other duties as are required in connection therewith.

B. Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend, and the board of trustees shall authorize, and on the basis of such investigation, he shall recommend for adoption by the board of trustees such tables and such rates as are required in Paragraphs C(1) and (2) of this Section. The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter, the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

C. In the year 1949 and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(2) Certify the rates of contribution payable by the state of Louisiana on account of new entrants at various ages.

D. On the basis of such tables as the board of trustees shall adopt, the actuary shall make valuations of the assets and liabilities of the funds of the system created by this Chapter.

E.(1) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system:

(a) Interest shall be compounded annually at the rate of seven percent annually.

(b) Annuity rates shall be determined on the basis of the 1971 Group Annuity Mortality Tables.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the board of trustees and disclosed to members of the retirement system.

Redesignated from R.S. 17:940 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 125, §1.



RS 11:1172 - Deduction of employee benefit contributions from retiree benefit checks

§1172. Deduction of employee benefit contributions from retiree benefit checks

Notwithstanding any other provision of law to the contrary, the retiree contributions for accident and health and life insurance coverage to be paid by any retiree, beneficiary, or survivor participating in a group insurance plan who receives a recurring benefit payment from this system may be deducted from the benefit payment if the deduction is made for all retirees and their survivors who participate in the group plan. Such deduction may be affected by the use of magnetic media prepared and furnished by the participating city or parish school board in a form processible by the retirement system's computer facility. The retirement system shall remit such deductions directly to the city or parish school board in periodic lump sums. Such deductions may only be made after approval by the board of trustees of the Louisiana School Employees' Retirement System and only when the system has adequate facilities and staff to make the deductions and only if no additional costs are imposed upon the retirement system.

Acts 1988, No. 276, §1; Redesignated from R.S. 17:941 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1173 - Amendment

§1173. Amendment

A. The provisions of the retirement system established by R.S. 11:1001 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:1145; with respect to the payment of employee contributions, as provided in R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:1171, shall be considered amendments to the provisions of the retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member in accordance with law, and the entire benefit of each member in accordance with law, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1992, No. 125, §1.



RS 11:1181 - Investment of funds by board of trustees; limitations and restrictions; interest

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§1181. Investment of funds by board of trustees; limitations and restrictions; interest

A. The board of trustees shall be the trustees of the several funds of the system and shall have full power to invest and reinvest available funds and to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments of the system and proceeds thereof provided that the action is taken in compliance with rules and regulations established by the board of trustees and in accordance with the provisions of R.S. 11:263. The board of trustees may adopt rules to further restrict investments of funds.

B. The board of trustees annually shall allow interest on the mean amount for the preceding year in each of the funds except the expense fund and the annuity savings fund. The amount so allowed shall be due and payable to said funds and shall be annually credited thereto by the board from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Interest to be allowed shall be determined by the board on the basis of the interest earnings of the system for the preceding year.

Amended by Acts 1968, No. 177, §1; Acts 1971, No. 166, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 17:961 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1182 - Secretary-treasurer; custodian of funds; bond

§1182. Secretary-treasurer; custodian of funds; bond

The secretary-treasurer of the board of trustees shall be the custodian of the several funds. All payments from these funds shall be made by him or the assistant secretary-treasurer only upon vouchers signed by two persons designated by the board of trustees. The secretary-treasurer and assistant secretary-treasurer of the board of trustees shall furnish said board a surety bond in a company authorized to do business in Louisiana in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Amended by Acts 1970, No. 51, §8; Acts 1980, No. 173, §1; Redesignated from R.S. 17:962 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1183 - Cash deposits for payment of benefits; limitations on amount

§1183. Cash deposits for payment of benefits; limitations on amount

For the purpose of meeting disbursements for pensions, annuities, and other payments, cash may be kept on deposit in one or more banks or trust companies of the State of Louisiana, organized under the laws of the state or of the United States; this amount shall not exceed ten per centum of the total amount in the several funds of the retirement system. The sum on deposit in any one bank or trust company shall not exceed twenty-five per centum of the paid-up capital and surplus of the depository bank or trust company.

Redesignated from R.S. 17:963 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1184 - Bond for funds on deposit

§1184. Bond for funds on deposit

The funds and properties of this retirement system held in any bank of the state shall be safeguarded by a fidelity and surety bond, the amount of which shall be determined by the board of trustees.

Redesignated from R.S. 17:964 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1185 - Private interest of trustees and employees in financial operation of system prohibited

§1185. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of an investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner, use the same, except to make the current and necessary payments which are authorized by the board of trustees; nor shall any trustee or employee of the board become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Redesignated from R.S. 17:965 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1191 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§1191. Funds to which assets credited

All the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely: the annuity savings fund, the pension accumulation fund, the pension reserve fund, the survivors' benefit fund, and the expense fund or to accounts required by the legislative auditor or the actuary to accurately reflect the financial and actuarial condition of the retirement system.

Amended by Acts 1952, No. 127, §6; Acts 1977, No. 364, §1. Acts 1984, No. 678, §1; Redesignated from R.S. 17:981 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1192 - Annuity savings fund; description; contributions to and payments from funds; amount of employee contributions

§1192. Annuity savings fund; description; contributions to and payments from funds; amount of employee contributions

A. The annuity savings fund is the fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows. The employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period seven percent of his earnable compensation, provided that no deductions shall be made on that part of any compensation which is designated by law as operating expense.

B. These deductions shall be made notwithstanding that the minimum compensation provided for by the law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation; and payment of salary or compensation, less the deduction, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The board of trustees shall provide for the methods of collection of contributions from members and employers. The board shall have full authority to require the production of evidence necessary to verify properly the correctness of amounts contributed.

C.(1) In addition to the contributions deducted from compensation, subject to the approval of the board of trustees, any member may redeposit in the annuity savings fund, by a single payment or by an increased rate of contribution, an amount equal to the total amount which he previously withdrew therefrom or any part thereof. Any member may deposit therein by one or more payments an additional amount in order to purchase an additional annuity, provided that the amounts so deposited may be withdrawn only under the conditions established by the board of trustees and the interest credited to such contributions shall not exceed the actual rate earned. These additional amounts deposited shall become a part of his accumulated contributions except in the case of retirement, when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his pension.

(2) The accumulated contributions of a member withdrawn by him, or paid to his succession or to his designated beneficiary in event of his death, shall be paid from the annuity savings fund. Upon the retirement of a member, his accumulated contributions shall be transferred from the annuity savings fund to the pension reserve fund. If a member dies, leaving survivors eligible for survivor benefits, his accumulated contribution shall be transferred from the annuity savings fund to the survivors' benefit fund.

Amended by Acts 1954, No. 145, §2; Acts 1956, No. 458, §4; Acts 1962, No. 137, §2. Acts 1984, No. 678, §1; Redesignated from R.S. 17:982 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1193 - Pension accumulation fund; description and composition; normal and accrued liability contributions, determination

§1193. Pension accumulation fund; description and composition; normal and accrued liability contributions, determination

A. The pension accumulation fund is the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by the state of Louisiana and by local school boards. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1)(a) On account of each member there shall be paid annually into the pension accumulation fund by the state of Louisiana for the preceding fiscal year an amount equal to a certain percentage of the compensation of each member, to be known as the "normal contribution", and an additional amount equal to a percentage of his compensation, to be known as the "accrued liability contribution".

(b) The rate per centum of said contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation.

(2)(a) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged to make each valuation required by this Chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed on the basis of compensation of such new entrant throughout his entire period of active service, would be sufficient to provide for the payment of any pension payable on his account. The rate per centum so determined shall be known as the "normal contribution" rate.

(b) After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per centum of the salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of the moneys on hand to the credit of the fund and dividing the remainder by one percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(3) Immediately succeeding the first valuation, the actuary shall compute the rate per centum of the total annual compensation of all members which is equivalent to four percent of the amount of the total pension liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate per centum originally so determined shall be known as the "accrued liability contribution" rate.

(4) Each employer shall transmit monthly, by the fifteenth day after the end of each month, a checklist report setting forth necessary salary and deduction information as shall be required by the board of trustees. If any reporting agency submits a checklist which is in error as to the salary of any member and such error results in overpayment of benefits by the system, the agency shall be liable to the Louisiana School Employees' Retirement System for the amount of the overpayment and shall reimburse the system for the full amount of all such overpayments within thirty days after discovery of the error of overpayment.

B. The pension accumulation fund shall be credited as follows:

(1) Employer contributions.

(2) Interest paid, by an employing agency or a member, to purchase service.

(3) Interest, dividends, profits, and other income derived from investment of the system's funds.

(4) All transactions not covered by other accounts.

C. The pension accumulation fund shall be charged as follows:

(1) An amount to be determined by the actuary based on the latest available actuarial reports or information shall be transferred at the end of each fiscal year to the pension reserve fund and survivors' benefit fund.

(2) All transactions not covered by any other account.

Acts 1984, No. 678, §1; Acts 1987, No. 151, §1; Redesignated from R.S. 17:984 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1194 - Annual amounts payable to pension accumulation fund

§1194. Annual amounts payable to pension accumulation fund

The total amount payable in each year to the pension accumulation fund shall be not less than the sum of the rate per centum known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year; provided that the amount of each annual accrued liability contribution shall be at least three per cent greater than the preceding annual accrued liability payment, and that the payment by the State of Louisiana shall be sufficient, when combined with the amount in the fund, to provide the pension and other benefits payable out of the fund during the year then current.

Redesignated from R.S. 17:985 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1195 - Accrued liability contributions, discontinuance

§1195. Accrued liability contributions, discontinuance

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund equals the present value, as actuarially computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members.

Redesignated from R.S. 17:986 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1195.1 - Unfunded accrued liability; payment by employer

§1195.1. Unfunded accrued liability; payment by employer

A. Notwithstanding any other provision of law, if an employer terminates a group of employees belonging to this system by eliminating the positions held by those employees through privatizing, outsourcing, contracting the service with a private employer, or any other means, then the employer shall remit that portion of the unfunded accrued liability existing on June thirtieth, immediately prior to the date of termination attributable to the employees being terminated.

B. The amount due shall be determined by the actuary employed by the system and shall be amortized over ten years. The amount shall be paid in equal monthly payments, in the same manner as regular payroll payments to the system.

C. Should the employer fail to make a payment timely, then the amount due shall be collected in the same manner as authorized by R.S. 11:1202.

Acts 2006, No. 563, §1, eff. June 23, 2006; Acts 2008, No. 823, §1, eff. July 1, 2008.



RS 11:1195.2 - Unfunded accrued liability; payment by employer; any position

§1195.2. Unfunded accrued liability; payment by employer; any position

A. Notwithstanding any other provision of law, if an employer eliminates any position through privatizing, outsourcing, contracting the service with a private employer, or any other means, then the employer shall remit that portion of the unfunded accrued liability existing on June thirtieth, immediately prior to the date of termination of the employee in that position, which is attributable to that position.

B. The amount due shall be determined by the actuary employed by the system and shall be amortized over ten years. The amount may be paid in a lump sum or equal monthly payments with interest at the actuarial rate in the same manner as regular payroll payments to the system, at the option of the employer.

C. Should the employer fail to make a payment timely, then the amount due shall be collected in the same manner as authorized by R.S. 11:1202.

Acts 2008, No. 823, §1, eff. July 1, 2008.



RS 11:1196 - Normal and accrued liability contributions payable by state, determination; certification to governor of amounts needed

§1196. Normal and accrued liability contributions payable by state, determination; certification to governor of amounts needed

A. The amount payable annually by the State of Louisiana on account of normal and accrued liability contributions shall be determined by applying the employer's contribution rate to the amount of compensation earned by employees who are members of the retirement system.

B. On or before March first next preceding each regular session of the legislature, the board of trustees shall determine the amount payable to the state for each of the two years of the ensuing biennium, and shall certify the amounts necessary to the governor and to the state budget officer.

Redesignated from R.S. 17:988 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1197 - Pension reserve fund; description; payment from fund

§1197. Pension reserve fund; description; payment from fund

The pension reserve fund is the fund in which shall be held the reserves on all pensions granted to members and from which such pensions and annuities in lieu thereof shall be paid. Should such a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his remaining accumulated contributions shall be transferred from the pension reserve fund to the annuity savings fund, and a net adjustment for all other amounts standing to his credit in the pension reserve fund shall be included within the actuary's annual determination as defined in R.S. 11:1193(C)(1).

Acts 1984, No. 678, §1; Redesignated from R.S. 17:989 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1198 - Survivors' benefit fund

§1198. Survivors' benefit fund

A. The survivors' benefit fund shall be credited as follows:

(1) The accumulated contributions (annuity savings) of a member who dies in service having survivors eligible for a benefit.

(2) An amount to be determined by the actuary, based on the latest available actuarial reports or information, shall be transferred from the pension accumulation fund at the end of each fiscal year.

(3) Amounts received from the state treasurer for survivor benefits.

B. The survivors' benefit fund shall be charged as follows:

(1) The monthly benefits paid to survivors, excluding any cost-of-living adjustments.

(2) Amounts refunded as provided in R.S. 11:1150(A).

Acts 1984, No. 678, §1; Redesignated from R.S. 17:989.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1199 - Expense fund

§1199. Expense fund

The expense fund is the fund from which the expenses of the administration of the retirement system shall be paid, exclusive of amount payable as retirement allowances or other benefits provided in this Chapter. The board of trustees shall determine annually the amount required to defray the expenses for the ensuing fiscal year. The amount required, as determined by the board shall be paid out into the expense fund from the interest earnings of the system.

Amended by Acts 1959, No. 115, §1; Acts 1961, No. 9, §1; Acts 1964, No. 120, §1; Acts 1966, No. 48, §3; Redesignated from R.S. 17:990 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1200 - Expense fund; unexpended balances

§1200. Expense fund; unexpended balances

The unexpended balance in the expense account on June thirtieth of each fiscal year shall be paid by the board into the pension accumulation fund.

Amended by Acts 1959, No. 115, §2; Redesignated from R.S. 17:991 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1201 - Collection of member contributions; procedure; checklists; liability for erroneous information

§1201. Collection of member contributions; procedure; checklists; liability for erroneous information

A. The employer shall cause to be deducted on each payroll of a member for each and every payroll period the contributions payable by such member, as provided in this Chapter. The employer shall make deductions from salaries of employees as provided in this Chapter, and shall transmit monthly, or at such time as the board of trustees shall designate, the amount specified to be deducted to the secretary-treasurer of the board of trustees.

B. Each employer shall transmit, monthly, by the fifteenth day after the end of each month, a checklist report setting forth necessary salary and deduction information as shall be required by the board of trustees. If any reporting agency submits a checklist which is in error as to the salary of any member and such error results in overpayment of benefits by the system, the agency shall be liable to the Louisiana School Employees' Retirement System for the amount of the overpayment and shall reimburse the system for the full amount of all such overpayments within thirty days after discovery of the error of overpayment.

Amended by Acts 1976, No. 274, §1. Acts 1984, No. 442, §1; Redesignated from R.S. 17:992 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1202 - Failure to timely remit contributions; effect

§1202. Failure to timely remit contributions; effect

A.(1) Should any parish or city school board or other employer refuse to transmit either employer's contributions or members' contributions by the due date, the payment of such contributions shall be delinquent.

(2) Upon a certification to the state treasurer or the Department of Education by the board of trustees of the School Employees' Retirement System of Louisiana that a payment is delinquent, the state treasurer or the Department of Education shall deduct the amount thereof from any monies then available for distribution to or for the benefit of that parish or city school board, college or university, or vocational and technical school or other agency or employer and shall transmit said amount directly to the board of trustees.

(3) Upon making such deduction, the state treasurer or the Department of Education shall immediately notify the school board or other authority that the deduction has been made and that the funds available for distribution to it are reduced accordingly.

(4) In like manner the board of trustees of the system, upon receipt of said funds, shall credit such funds to the account of the members affected thereby and shall notify the school board or other authority thereof.

B. As used in this Section, "due date" means the close of the fifteenth day after the end of the month for which payment of employer and members' contributions are applicable.

C. All payments of employers' contributions and employees' contributions, including any payments due from the state of Louisiana, which are paid after becoming delinquent shall include interest to be paid to the retirement system at the system's assumed actuarial valuation rate of interest computed from the date the payment became delinquent.

Added by Acts 1976, No. 274, §2; Acts 1983, No. 645, §1; Acts 1988, No. 272, §1; Redesignated from R.S. 17:992.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 579, §1, eff. June 23, 2006.



RS 11:1203 - Collection of employer contributions; procedure

§1203. Collection of employer contributions; procedure

The collection of employer's contributions shall be made as follows:

(1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually determine the "normal contribution" rate and the "accrued liability contribution" rate. The sum of these two rates shall be known as the employer's (state) contribution rate. Until the first valuation has been made and the returns computed, the amount payable by the state on account of the normal and accrued liability contributions shall be one hundred fifty thousand dollars, which amount is approximately five per cent of the estimated total salaries of the members of the system for the 1947-48 school year.

(2) Each appropriation made by the State of Louisiana shall be paid by the State Treasurer on warrant of the secretary-treasurer of the system. The secretary-treasurer, after making a record of the appropriation, shall deposit the same to the credit of the State Treasurer as provided by law.

Redesignated from R.S. 17:993 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1204 - Unclaimed funds, checks, and property; retention by system

§1204. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property which is held by the Louisiana School Employees' Retirement System which could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be continuously held by the retirement system in the proper account for the benefit of the member, prior member, the member's beneficiary, heirs, or estate.

Acts 1984, No. 78, §1; Redesignated from R.S. 17:994 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1205 - Reversion of funds prohibited

§1205. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding Subsections A and B of this Section, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess fund held by the system shall be returned to the employer.

Acts 1992, No. 125, §1.



RS 11:1206 - Employee contributions; discontinuance

§1206. Employee contributions; discontinuance

The retirement benefits provided by this Part shall not annually exceed one hundred percent of average compensation, and when a member has accrued a benefit equal to one hundred percent, no further contributions shall be required of him. However, the employer shall continue to pay employer contributions to the system.

Acts 1995, No. 559, §1; Acts 2014, No. 680, §1, eff. June 30, 2014.



RS 11:1301 - Definitions

CHAPTER 4. LOUISIANA STATE POLICE

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§1301. Definitions

As used in this Chapter, the following terms have these meanings:

(1) "Board" means the Louisiana State Police Retirement System Board.

(2) "Distributee" means a person who is eligible for benefits pursuant to this Chapter.

(3) "Division" or "office" means the office of state police, Department of Public Safety.

(4) "Fund" means the Louisiana State Police Retirement System Fund.

(5) "Minor Child" means a child of a member of this system who is under the age of eighteen years or who is a student who is under the age of twenty-three years.

(6) "Pension plan" means the defined benefit plan created by this Chapter and administered by the board to provide monthly benefits for retirees, beneficiaries, and survivors.

(7) "Student" means a person in a high school, a vocational-technical school, or a college or university, in a sufficient number of courses and classes in an accredited institution to be classified as a full-time regular student under the criteria used by the institution in which he is enrolled.

(8) "System" means the Louisiana State Police Retirement System.

(9) "Vested" means that a benefit payable to the member at some future time is not forfeitable.

Amended by Acts 1979, No. 440, §1. Acts 1981, No. 272, §1; Redesignated from R.S. 40:1421 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 876, §1, eff. July 1, 2003; Acts 2012, No. 227, §1.



RS 11:1302 - Creation and composition of board; powers; expenses of administration

§1302. Creation and composition of board; powers; expenses of administration

A. The Louisiana State Police Retirement System Board is created and is composed of the following members:

(1) The state treasurer or his designee.

(2) The commissioner of administration or his designee.

(3) The superintendent of the office of state police or his designee.

(4) The president of the Louisiana State Troopers' Association.

(5) The president of the Central State Troopers' Coalition.

(6) The chairman of the Retirement Committee of the House of Representatives of the Louisiana Legislature.

(7) The chairman of the Retirement Committee of the Senate of the Louisiana Legislature.

(8) One member of the system, who has credit for at least five years of service at the time of taking office, to be elected at large by a majority of votes cast by the active members of the system.

(9) One member of the system, who is a retiree at the time of taking office, to be elected at large by a majority of votes cast by the retired members of the system.

(10) One member of the system who has credit for at least five years of service at the time of taking office, or who is a retiree at the time of taking office, to be elected at large by a majority of votes cast by the active and retired members of the system.

(11) One surviving spouse of a deceased member to be elected at large by a majority of votes cast by the active and retired members of the system.

B. Elected members of the board shall serve terms of five years each. An active elected member shall be ineligible to continue as a member of the board after December thirty-first following the effective date of his retirement, except for the member elected at large by the active and retired members of the system. If a vacancy occurs in the office of an elected board member, the vacancy shall be filled for the unexpired term in accordance with rules and regulations promulgated by the board. The board shall adopt rules and regulations governing the election of the members of the board.

C. The board has full and complete authority to manage and administer the fund; to authorize the retirement of any police employee who may be eligible to retire; to determine monthly pensions and retirement salaries to be paid under the provisions of this Chapter; and to incur whatever expenses may be necessary to properly administer the system and the fund. Any expenses incurred by the board shall be borne by the fund.

Acts 2001, No. 298, §1, eff. June 6, 2001; Acts 2001, No. 409, §1, eff. June 15, 2001; Acts 2008, No. 79, §1, eff. July 1, 2008; Acts 2012, No. 227, §1.



RS 11:1302.1 - Compliance with Internal Revenue Code provisions

§1302.1. Compliance with Internal Revenue Code provisions

The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code applicable to qualified governmental retirement plans. The board shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such Internal Revenue Code provisions into the retirement system's plan, and the plan provisions shall thereafter consist of this Chapter together with such properly promulgated rules.

Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1302.2 - Actuary; appointment; duties and powers; actuarial assumptions

§1302.2. Actuary; appointment; duties and powers; actuarial assumptions

A.(1) The board of trustees shall designate an actuary who shall be a technical advisor of the board of trustees on matters regarding the operation of the retirement system created by the provisions of this Chapter and shall perform such other duties as are required by law or by the board of trustees.

(2) Beginning with the 2012-2013 fiscal year, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary.

(b) Certify the rates of contribution payable by the state of Louisiana on account of new entrants at various ages.

(3) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the system created by this Chapter.

(4) Any new tables and interest assumptions adopted in accordance with Subparagraph (2)(a) of this Subsection shall be applicable only with respect to persons who are members on the date of adoption. Tables in effect on the date of retirement shall remain applicable with respect to persons who retire prior to the adoption of new tables.

B.(1) Effective June 30, 2013, unless different actuarial assumptions are formally adopted and disclosed, as provided in Paragraph (2) of this Subsection, the following assumptions shall determine the actuarial equivalents to be used in this retirement system:

(a) Interest shall be compounded at the rate of seven and one-half percent per annum.

(b) Annuity rates shall be determined on the basis of the RP-2000 Sex Distinct Mortality Table.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions specified in Paragraph (1) of this Subsection. Any change in such actuarial assumptions shall be considered a part of the plan provisions of this retirement system and shall be considered an amendment to the plan provisions contained in this Section. In order to be effective, such change shall be formally adopted by the board of trustees as a rule or rules promulgated pursuant to the Administrative Procedure Act and disclosed to members of the retirement system.

(3) No change in actuarial assumptions shall reduce a member's accrued benefit.

Acts 2013, No. 287, §1, eff. June 30, 2013; Acts 2014, No. 791, §5.



RS 11:1303 - Joint administration with other systems

§1303. Joint administration with other systems

The board of trustees may take such actions as it deems necessary or appropriate to provide for the joint administration of the retirement system and the Louisiana State Employees' Retirement System; however, no action shall be taken which would impair the integrity of the board of trustees of each of the systems or the integrity of the funds and investments of each of the systems. The boards may, pursuant to the authority herein, appoint the same secretary-treasurer or secretary-manager, any other provisions of law to the contrary notwithstanding. Funds appropriated for the administration of each system shall be used for such purpose and in the category of expenditures appropriated but otherwise may be transferred to accomplish the purposes of this Section subject to the approval by the legislature, the Legislative Budget Committee, or its successor, or the division of administration or its commissioner. The board shall prepare and submit to the Joint Legislative Committee on the Budget an annual budget for estimated costs of operating the system for each succeeding fiscal year. This budget shall be subject to approval by the Joint Legislative Committee on the Budget.

Added by Acts 1978, No. 743, §1; Redesignated from R.S. 40:1422.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 802, §1, eff. July 8, 2004.



RS 11:1304 - Composition of fund

§1304. Composition of fund

The fund exists in the state treasury and is composed of the following:

(1) Monthly payments made by all sworn, commissioned law enforcement officers of the office of state police of the Department of Public Safety and Corrections, of seven percent of their monthly salaries, prior to July 1, 1989, and beginning July 1, 1989, in accordance with R.S. 11:62(10). The aggregate amount paid each month by these officers shall be credited by the state treasurer to the system.

(2) A contribution from the state to said fund each fiscal year of ten thousand dollars, derived from bonuses, revenues, and receipts realized from oil and mineral leases on state owned lands, including renewals thereof and rentals thereon.

(3) REPEALED BY ACTS 1993, NO. 326, §1.

(4) REPEALED BY ACTS 1993, NO. 326, §1.

Amended by Acts 1951, 1st Ex.Sess., No. 32, §1; Acts 1959, No. 63, §1; Acts 1971, No. 74, §1; Acts 1971, No. 76, §1; Acts 1972, No. 242, §1; Acts 1975, No. 532, §1; Acts 1986, No. 605, §4; Acts 1988, 2nd Ex. Sess., No. 6, §4, eff. Oct. 31, 1988; Redesignated from R.S. 40:1423 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 326, §1.

{{NOTE: SEE ACTS 1986, NO. 605, §6.}}



RS 11:1305 - Membership in pension and retirement system; credit for unclassified service prohibited; exceptions

§1305. Membership in pension and retirement system; credit for unclassified service prohibited; exceptions

A. Membership in the Louisiana State Police Retirement System shall consist of the following:

(1) Sworn, commissioned law enforcement officers of the office of state police of the Department of Public Safety and Corrections who have satisfactorily completed the State Police Training Academy Course of Instruction, as provided by Act No. 320 of the 1975 Louisiana Legislature and Act No. 94 of the 1936 Louisiana Legislature, except those employed under the provisions of R.S. 40:1388 and 1389, who were in the employ of the former division of state police on the date of establishment of this system or who are subsequently employed or who were employed and left on deposit the amount paid into the system, and sworn commissioned law enforcement officers of the office of state police who were transferred to other offices of the Department of Public Safety and Corrections pursuant to the Executive Reorganization Act prior to January 1, 1979.

(2) The secretary and deputy secretary of the Department of Public Safety, who for the purpose of this Chapter, shall be considered state police employees, if they are sworn, commissioned state police officers who have graduated from the State Police Academy.

B. Except for the secretary and the deputy secretary of the Department of Public Safety and Corrections who shall be unclassified state employees, all members of the State Police Retirement System shall be classified employees under the state civil service system and after July 27, 1966 no service credit shall be allowed in the system for unclassified service with the office of state police except for service as secretary and deputy secretary of the Department of Public Safety and Corrections.

C.(1) Notwithstanding any provision of law to the contrary, and particularly R.S. 11:1307 or any other provision of this Section, any state police employee who is a sworn, commissioned law enforcement officer of the office of state police, who serves in an active capacity in an unclassified position in the Department of Public Safety and Corrections, and who has previously contributed to this system, shall be eligible to continue contributing and accruing service credit in this system.

(2) Any employee described in Paragraph (1) of this Subsection shall be entitled to have his salary earned in such unclassified capacity included in the calculation of retirement benefits which accrue to the employee under this system.

(3) The provisions of this Subsection are remedial in nature and, as such, shall be applied retroactively to January 1, 1996.

D.(1) Notwithstanding any provision of law to the contrary, any member of this system who was employed by any other law enforcement agency of the state of Louisiana or of any political subdivision thereof, if such service is not creditable in any public retirement or pension system, fund, or plan in the state, may purchase service credit in this system by paying all actuarial costs of such purchase as determined by the retirement system actuary in accordance with R.S. 11:158(C). The member shall pay the cost of such service credit either in a lump sum, or he may enter into an agreement with the board for installment payments over a time period not to exceed thirty-six months, inclusive of interest at the actuarial assumed rate of return.

(2)(a) Notwithstanding any provision of law to the contrary, any person whose membership in this system begins on or before June 30, 2008, who has at least ten years of service credit, and who was employed by any law enforcement agency of the federal government or of any other state or of any political subdivision of another state where such service is not creditable in any public retirement or pension system, fund, or plan in this or any other state or of the federal government, may purchase service credit in this system for such employment by paying all actuarial costs of such purchase as determined by the retirement system actuary, in accordance with R.S. 11:158(C) and as further provided in this Paragraph.

(b) To purchase credit for such service, the member shall apply to the system board of trustees and furnish with such application information on the name and address of each retirement or pension system, plan, or fund in which the member was enrolled during the out-of-state or federal law enforcement employment, together with the dates of such employment. The appropriate officer, trustee, or employee of each system, plan, or fund or of the out-of-state or federal employing agency shall certify the length of employment of the member and that the member does not have retirement or pension credit for such employment which duplicates the service credit being purchased in the system.

(c) The cost of such service credit shall be paid in a lump sum, or the member may enter into an agreement with the board for installment payments, such installments to be made within the time period approved by the board not to exceed thirty-six months.

Amended by Acts 1951, 1st Ex.Sess., No. 32, §1; Acts 1952, No. 385, §1; Acts 1966, No. 94, §1; Acts 1971, No. 71, §1; Acts 1971, No. 75, §1; Acts 1977, No. 751, §1, eff. July 25, 1977; Acts 1986, No. 605, §4; Acts 1988, 2nd Ex. Sess., No. 6, §4, eff. Oct. 31, 1988; Redesignated from R.S. 40:1424 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 412, §1, eff. June 18, 1999; Acts 2003, No. 861, §1; Acts 2007, No. 367, §1, eff. July 1, 2007; Acts 2008, No. 268, §1, eff. July 1, 2008; Acts 2012, No. 227, §1.

NOTE: SEE ACTS 1986, NO. 605, §6.



RS 11:1306 - Application for retirement

§1306. Application for retirement

Any sworn, commissioned law enforcement officer of the division of state police who has attained the age and/or length of service required for retirement shall, upon filing with the board an application requesting retirement, together with a service certificate signed by the head of the division certifying the years served and the average salary, be retired by the board and shall receive retirement pay from the fund as provided in R.S. 11:1307.

Amended by Acts 1971, No. 71, §1; Acts 1973, No. 137, §1; Acts 1989, No. 507, §1; Redesignated from R.S. 40:1425 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1307 - Persons eligible to retire on basis of service and age; retirement benefits

§1307. Persons eligible to retire on basis of service and age; retirement benefits

A. Upon application to the board as provided in R.S. 11:1306, members of this system shall be retired by the board at benefits fixed as follows:

(1) Any member of the system, whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, and who has attained age fifty and who has credit for at least ten years of service shall be paid a monthly benefit equal to the sum of three and one-third percent multiplied by the member's monthly average salary, and further multiplied by the number of years of service credited to the member's account, but the total annual benefit shall not exceed one hundred percent of the member's final average annual salary.

(2)(a) Any member of the system whose initial date of employment was prior to September 8, 1978, regardless of age, who has credit for at least twenty years of service shall be paid a monthly benefit equal to the sum of three and one-third percent multiplied by the member's monthly average salary, and further multiplied by the number of years of service credited to the member's account, but the total annual benefit shall not exceed one hundred percent of the member's final average annual salary.

(b) Any member of the system whose initial date of employment occurred on or after September 8, 1978, and whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who has credit for at least twenty-five years of service, regardless of age, shall be paid a monthly benefit equal to the sum of three and one-third percent multiplied by the member's monthly average salary, and further multiplied by the number of years of service credited to the member's account, but the total annual benefit shall not exceed one hundred percent of the member's final average annual salary.

(3) Notwithstanding any other provision of law to the contrary, any member of the system who participated in the Deferred Retirement Option Plan on or before June 30, 2003, and who continued in employment after participation in the Deferred Retirement Option Plan without a break in service and who remained in such continuous employment on July 1, 2003, shall be paid a monthly salary equal to the greater of the monthly benefit computed under R.S. 11:1307.1 or the sum of the member's original benefit plus twenty percent of the member's original average monthly salary, but the total annual benefit, including any additional benefit accrued after termination of participation in the Deferred Retirement Option Plan, shall not exceed one hundred percent of the member's final average annual salary.

B. Any member of the system who is a commissioned member of the office of state police who has at least twenty years of active service and who retires under the provisions of this Section shall be entitled to purchase his firearm at fair market value, upon retirement, subject to the approval of the deputy secretary of public safety services of the department.

C. Repealed by Acts 2009, No. 480, §2, eff. Oct. 1, 2009.

D.(1) Regardless of the compensation actually paid to a member, retirement benefits from the Louisiana State Police Retirement System shall be as provided in this Chapter, except that his retirement benefits shall not exceed the amount he would receive, assuming for computation purposes his earnings were equal to the highest step of the pay range for the highest classified position in the office of state police. The member's contributions shall be based upon the above salary assumed for computation purposes.

(2) The provisions of this Chapter which limit retirement benefits shall be inapplicable to those persons serving as secretary and deputy secretary of the Department of Public Safety on April 18, 1977.

E. In lieu of receiving the regular retirement salary computed pursuant to Subsection A of this Section, a member of the system who does not participate in the Back-Deferred Retirement Option Program provided by the provisions of this Chapter and who is eligible for a regular retirement salary computed pursuant to Subsection A of this Section may elect to receive a reduced retirement salary plus an initial benefit, provided the initial benefit, together with the reduced retirement salary, shall be certified by the actuary to be actuarially equivalent to the member's regular retirement salary computed pursuant to Subsection A of this Section. The amount of the initial benefit, as determined by the member, shall not exceed an amount equal to the member's maximum monthly retirement salary multiplied by thirty-six. The initial benefit shall, at the option of the member, be paid as a lump sum or placed in an interest-earning account in accordance with R.S. 11:1312.1(D)(4). Cost-of-living adjustments granted by the board of trustees to retirees who elect to receive a reduced retirement salary and an initial benefit shall be based only on the reduced retirement salary and shall not be based on the initial benefit.

Amended by Acts 1951; 1st Ex.Sess., No. 32, §1; Acts 1952, No. 385, §1; Acts 1958, No. 19, §1; Acts 1960, No. 129, §1; Acts 1973, No. 137, §1; Acts 1977, No. 475, §1, eff. July 13, 1977; Acts 1978, No. 532, §1; Acts 1989, No. 506, §1; Acts 1989, No. 507, §2; Redesignated from R.S. 40:1426 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1110, §1, eff. Jan. 1, 1996; Acts 1999, No. 277, §1, eff. July 1, 1999; Acts 1999, No. 911, §1; Acts 2001, No. 1160, §1, eff. July 1, 2001; Acts 2003, No. 748, §1, eff. July 1, 2003; Acts 2009, No. 480, §§1, 2, eff. Oct. 1, 2009; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.

NOTE: See Acts 2001, No. 1160, §3, which enacts R.S. 11:1307.1, which provides that R.S. 11:1307(A) as set forth in the Act shall not apply to persons who retired or became system beneficiaries on or before June 30, 2001, and that "the provisions of R.S. 11:1307(A) shall apply to any such person as R.S. 11:1307(A) was in effect at the time of such person's retirement." See LSA notes at R.S. 11:1307.



RS 11:1307.1 - Exceptions

§1307.1. Exceptions

A. The provisions of R.S. 11:1307(A) as set forth in Section 1 of Acts 2001, No. 1160, shall not be applicable to those persons who retired from or became beneficiaries of the Louisiana State Police Retirement System on or before June 30, 2001. The provisions of R.S. 11:1307(A) shall apply to any such person as R.S. 11:1307(A) was in effect at the time of such person's retirement.

B.(1) However, notwithstanding any other provision of law to the contrary, with regard to any person who participated in the Deferred Retirement Option Plan on or before June 30, 2001, and who continued in employment after participation in the Deferred Retirement Option Plan without a break in service and who remains in such continuous employment on July 1, 2001, the monthly retirement benefit payable to such person shall be the sum of three and one-third percent, multiplied by his monthly average salary, and further multiplied by the years of service credited to his account prior to the effective date of his participation in the Deferred Retirement Option Plan, but his total annual benefit shall not exceed one hundred percent of his average annual salary.

(2)(a) Notwithstanding any other provision of law to the contrary and specifically the provisions of R.S. 11:1310, the phrase "average salary" as used in this Subsection for the purpose of computing the regular retirement benefits of any member who entered the Deferred Retirement Option Plan based on less than twenty-five years of service shall mean the average salary including any pay or salary provided by the legislature in addition to that pay or salary that is set by either the Civil Service Commission or the State Police Civil Service Commission for any twelve-month period of service occurring while a member of this system, but limited to the first twenty-five years of state trooper service, regardless of whether such state trooper service occurred before, during, or after participation in the Deferred Retirement Option Plan. The phrase "average salary" as defined by this Subparagraph shall be used for purposes of computing the regular retirement benefit that is payable based on all service occurring prior to the member's effective date of participation in the Deferred Retirement Option Plan.

(b) Any supplemental regular retirement benefit which is payable based on service which occurs after the member's termination of participation in the Deferred Retirement Option Plan shall be based on the greater of the average salary as determined in Subparagraph (a) of this Paragraph or the average salary including any pay or salary provided by the legislature in addition to that pay or salary that is set by either the Civil Service Commission or the State Police Civil Service Commission for any twelve-month period of service occurring while a member of this system, but limited to the years of service which are attributable to twenty-five or more years of state trooper service.

(c) For purposes of this Section, "state trooper service" shall not include any service credited to the member's account based on the purchase of credit for military service or credit based on a transaction executed pursuant to R.S. 11:142, 143, or 158.

(d) For purposes of this Section, "average salary" shall not include overtime, expenses, clothing allowances, or any remuneration resulting from military service.

(3) Any member who is covered by the provisions of this Section and who is either participating in or who has terminated his participation in the Deferred Retirement Option Plan on or before July 1, 2001, shall not have the benefits that are either being credited to or have been credited to his Deferred Retirement Option Plan account recomputed. The Deferred Retirement Option Plan benefits that are either currently being credited to or have been credited to such member's Deferred Retirement Option Plan account shall be the same as they were upon the member's effective date of entry into the Deferred Retirement Option Plan.

(4) Any member whose regular or supplemental retirement benefits, or any combination of regular or supplemental retirement benefits, would be reduced because of the application of the provisions of Acts 2001, No. 1160, shall receive the highest combination of any such benefits.

Acts 2001, No. 1160, §3, eff. July 1, 2001; Acts 2012, No. 227, §1.

NOTE: See note at §1307 relative to applicability of §1 of Acts 2001, No. 1160 to persons who retired or became beneficiaries on or before June 30, 2001.



RS 11:1308 - REPEALED BY ACTS 1993, NO. 326, 1.

§1308. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1309 - REPEALED BY ACTS 1993, NO. 326, 1.

§1309. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1310 - Average salary; method of determining

§1310. Average salary; method of determining

A.(1) With respect to persons employed prior to September 8, 1978, the term "average salary" as used in this Chapter for the purpose of determining pension payments and retirement is the average salary including any additional pay or salary provided by the legislature over and above that set by the Civil Service Commission, received for the year ending on the last day of the month immediately preceding the date of retirement or date of death or for any one-year period, whichever is the greatest. For the purposes of computation, "average salary" shall not include overtime, expenses, or clothing allowances.

(2)(a) With respect to persons becoming employed on and after September 8, 1978, and whose first employment making them eligible for membership in one of the state systems occurred on or before December 31, 2010, the term "average salary" as used in this Chapter for the purpose of determining pension payments and retirement is the average salary including any additional pay or salary provided by the legislature over and above that set by the Civil Service Commission, received for the thirty-six month period ending on the last day of the month immediately preceding the date of retirement or date of death or for any thirty-six consecutive months, whichever is the greatest. For the purposes of computation, "average salary" shall not include overtime, expenses, or clothing allowances.

(b) The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subparagraph, however, shall change the method of determining the amount of earned compensation received.

B. Repealed by Acts 1982, No. 769, §3.

C. Every member of this police pension and retirement system who claims additional credit for services rendered under any of the provisions of this section, shall furnish proof of such service, in the form of a certificate satisfactory to the superintendent of the division.

Amended by Acts 1951, 1st Ex.Sess., No. 32, §1; Acts 1952, No. 385, §1; Acts 1958, No. 19, §1; Acts 1960, No. 129, §1; Acts 1966, No. 94, §4; Acts 1970, No. 229, §1; Acts 1973, No. 137, §1; Acts 1975, No. 532, §2; Acts 1977, No. 475, §1, eff. July 13, 1977; Acts 1977, No. 751, §1, eff. July 25, 1977; Acts 1978, No. 532, §§4, 5; Redesignated from R.S. 40:1427 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1311 - Reemployment of retiree

§1311. Reemployment of retiree

A. Whenever a retiree returns to employment as a sworn, commissioned law enforcement officer of the office of state police in any office, section, agency, commission, or branch of the Department of Public Safety and Corrections as defined in Title 36 of the Louisiana Revised Statutes of 1950, whether by executive order or by any other authorized action or authority, such person shall not be entitled to renew his membership in or become a member of the system. If his earnings in such employment are more than fifty percent of his average final compensation, payment of his retirement benefit shall be suspended for every month of such employment. Upon the subsequent separation of such employment or upon death prior thereto, the retirement allowance to which he shall then be entitled and the benefits to which any of his dependents shall then be entitled shall be the same as those to which he and/or his dependents or beneficiaries were entitled prior to and at the time of such employment.

B. Notwithstanding the provisions of R.S. 11:149(A), whenever a retiree returns to employment with the Department of Public Safety and Corrections in any capacity other than as a sworn, commissioned law enforcement officer of the state police, his employment shall, if otherwise applicable, be governed, with respect to retirement, by the laws governing the Louisiana State Employees' Retirement System.

Added by Acts 1960, No. 129, §2. Amended by Acts 1962, No. 406, §1; Acts 1966, No. 94, §3; Acts 1982, No. 576, §1; Redesignated from R.S. 40:1427.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 59, §1, eff. July 1, 1995.



RS 11:1312 - Repealed by Acts 2009, No. 480, §2, eff. Oct. 1, 2009.

§1312. Repealed by Acts 2009, No. 480, §2, eff. Oct. 1, 2009.



RS 11:1312.1 - Back-Deferred Retirement Option Program

§1312.1. Back-Deferred Retirement Option Program

A.(1) There is hereby created an optional retirement benefit program for members of the system called the "Back-Deferred Retirement Option Program" which shall be referred to in this Chapter as "Back-DROP".

(2) In lieu of receiving a normal retirement benefit pursuant to R.S. 11:1307 through 1310, an eligible member of the system may elect to retire and have his benefits structured, calculated, and paid as provided in this Section.

B. An active, contributing member of the system shall be eligible for Back-DROP only if both of the following are satisfied:

(1) The member has accrued more service credit than the minimum required for eligibility for a normal retirement benefit.

(2) The member has attained an age that is greater than the minimum required for eligibility for a normal retirement benefit, if applicable.

C. At the time of retirement, a member who elects to receive a Back-DROP benefit shall select a Back-DROP period to be specified in whole months. The duration of the Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first attained eligibility for normal retirement. The Back-DROP period shall be comprised of the most recent calendar days corresponding to the member's employment for which service credit in the system accrued.

D.(1) The Back-DROP benefit shall have two portions: a monthly benefit portion and a lump-sum portion.

(2) The member's Back-DROP monthly benefit shall be calculated pursuant to the provisions applicable for service retirement set forth in R.S. 11:1307 through 1310, subject to the following conditions:

(a) For purposes of this Paragraph, creditable service shall not include service credit reciprocally recognized pursuant to R.S. 11:142.

(b) Accrued service credit at retirement shall be reduced by the Back-DROP period.

(c) The sum of the Back-DROP period and the accrued service credit used to calculate the member's monthly benefit shall not exceed thirty years.

(d) Final average compensation shall be calculated by excluding all earnings during the Back-DROP period.

(e) Employer contributions received by the retirement system during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall be retained by the system and shall not be refunded to the member or to the employer.

(f) Employee contributions received by the retirement system during the Back-DROP period shall, at the member's election, be refunded to the member without interest or deposited directly into the member's Back-DROP account.

(g) The member's Back-DROP monthly benefit shall be calculated based upon the member's age and service and the system statutes and other plan provisions in effect on the last day of creditable service before the Back-DROP period.

(h) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(3) In addition to the monthly benefit received pursuant to Paragraph (2) of this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(4) The Back-DROP lump sum shall, at the member's election, be distributed to the member or paid into an individual account and placed in liquid asset money market investments. Such account shall be credited with interest at the actual rate of return earned on such account balance investments.

(5) Cost-of-living adjustments shall not be payable on the member's Back-DROP lump sum.

Acts 2009, No. 480, §1, eff. Oct. 1, 2009.



RS 11:1313 - Disability retirement; eligibility

§1313. Disability retirement; eligibility

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to any sworn, commissioned law enforcement officer of the office of state police whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, who is eligible and who has been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to fifty percent of his average salary, plus one and one-half percent of his average salary for each year of service credit in excess of ten years. Such benefit shall not exceed one hundred percent of the member's average salary and the provisions of R.S. 11:221 shall be inapplicable with respect to such disability retiree.

(2) Upon application for retirement due to a total and permanent disability caused as the result of any other reason, a member with at least five years service credit shall receive a disability benefit equal to fifty percent of his average salary plus one and one-half percent for each year of service credit in excess of ten years. Such benefit shall not exceed one hundred percent of the member's average salary.

(3)(a) Notwithstanding any provision of law to the contrary, upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of official duties, and such injuries include loss of limb, loss of organ, total loss of sight or hearing, paralysis, or permanent damage to the brain or spinal cord, a member shall receive a disability benefit equal to one hundred percent of his average annual salary, or thirty-six thousand dollars annually, whichever is greater.

(b) Any person who is a disability retiree of the system on June 30, 2003, and who has a qualifying disability as defined in Subparagraph (a) of this Paragraph shall be eligible for the disability benefits provided thereunder; however, any increase in benefits to such a disability retiree shall be payable prospectively from July 1, 2003 only.

(c) The provisions of this Paragraph shall not apply to any person whose disability occurs on or after June 30, 2003.

C. The board of trustees shall award disability benefits to any sworn, commissioned law enforcement officer of the office of state police whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, who is eligible and who has been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as provided in R.S. 11:1345.7.

Acts 1989, No. 509, §1; Redesignated from R.S. 40:1428 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 538, §1, eff. July 1, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1314 - REPEALED BY ACTS 1993, NO. 326, 1.

§1314. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1315 - Death while performing qualified military service

§1315. Death while performing qualified military service

In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1316 - Death in the line of duty; certain members hired on or before December 31, 2010; pension of surviving spouse of deceased employee; minor children with no surviving spouse

§1316. Death in the line of duty; certain members hired on or before December 31, 2010; pension of surviving spouse of deceased employee; minor children with no surviving spouse

A. This Section shall apply to any sworn commissioned law enforcement officer of the office of state police of the Department of Public Safety and Corrections whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. The surviving spouse of any such sworn commissioned law enforcement officer of the office of state police of the Department of Public Safety and Corrections who is killed in the discharge of his duties, or dies from immediate effects of any injury received as the result of an act of violence occurring while engaged in the discharge of his duties, shall be pensioned at seventy-five percent of the salary being received by the employee at the time of the decedent's death or injury, provided the surviving spouse was married to the decedent at the time of the event which resulted in the officer's death.

B. Notwithstanding the forfeiture provisions of R.S. 11:1321, the pension of a surviving spouse covered by Subsection A of this Section shall be paid until the death of the surviving spouse.

C.(1) If there is no surviving spouse of any state police employee whose death results from injury received in line of duty, then any surviving minor children shall be pensioned at the amounts set forth in Subsection A of this Section.

(2) As each minor child reaches eighteen years of age, or twenty-three years of age if a student, he shall receive no further benefits.

Amended by Acts 1958, No. 19, §1; Acts 1976, No. 367, §1; Redesignated from R.S. 40:1431 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 212, §1, eff. June 11, 1999; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1317 - Pension of children of deceased employee and children of deceased retired employees; certain members hired on or before December 31, 2010

§1317. Pension of children of deceased employee and children of deceased retired employees; certain members hired on or before December 31, 2010

A.(1) This Section shall apply to any employee whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. If there is no surviving spouse to receive the pension due a spouse of any police employee or retired employee under R.S. 11:1320 or 1322, or if the spouse has remarried and forfeited his or her benefit under R.S. 11:1321, the minor children of the deceased employee or deceased retired employee, if any, shall receive a monthly pension equal to the greater of:

(a) Sixty percent of the average salary of the deceased police employee; or

(b) The pension that would have been received by the surviving spouse under R.S. 11:1320 or 1322 or was being received under R.S. 11:1321.

(2) The monthly benefit received by the surviving children pursuant to the provisions of this Subsection shall be divided equally among the surviving children.

B. As each minor child reaches eighteen years of age, or twenty-three years of age if a student, he shall receive no further benefits.

Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1432 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1318 - Pension of physically handicapped or mentally disabled children of deceased employee hired on or before December 31, 2010

§1318. Pension of children with physical or mental disabilities of deceased employee hired on or before December 31, 2010

A. Any child of a deceased member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner as provided by this Chapter for surviving spouses, if the child has a total physical disability or mental disability.

B. The applicant shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

Added by Acts 1978, No. 352, §1; Redesignated from R.S. 40:1432.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 813, §1, eff. July 2, 1999; Acts 1999, No. 1330, §1, eff. July 12, 1999; Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1319 - Pension of parents of deceased employee hired on or before December 31, 2010

§1319. Pension of parents of deceased employee hired on or before December 31, 2010

For any employee whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010, if there is no surviving spouse and no minor children, a monthly pension of twenty-five percent of the average salary of the deceased employee shall be paid to the parent or parents of the deceased employee, if they, or either of them, derived their main support from the employee.

Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1433 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1320 - Death of employee not in performance of duty; certain members hired on or before December 31, 2010; payments

§1320. Death of employee not in performance of duty; certain members hired on or before December 31, 2010; payments

A. This Section shall apply to any sworn commissioned law enforcement officer of the office of state police of the Department of Public Safety and Corrections whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. On and after January 1, 1973, the surviving spouse of any such sworn, commissioned law enforcement officer of the office of state police whose death occurs other than in the line of duty, but who at the time of death was a member of the system and had less than twenty years of service credit with the department, shall be pensioned at twenty-five percent of his average salary if the officer, at the time of death, had under five years of service credit, thirty percent of his average salary if he had five years but under ten years of service credit, forty percent of his average salary if he had ten years but under fifteen years of service credit, and fifty percent of his average salary if he had fifteen years but under twenty years of service credit. On and after September 9, 1977, if the employee had twenty years of service or more, the surviving spouse shall receive a pension equal to the retirement benefit the employee would have received had the employee elected to retire at the time of his death.

B. If there is no surviving spouse, the minor children shall be pensioned as provided in R.S. 11:1317.

C. Dependent parents shall be pensioned as provided under R.S. 11:1319.

D. Provided, however, that said pension shall be paid only so long as they are eligible under the provisions of this Title.

Amended by Acts 1958, No. 19, §1; Acts 1973, No. 137, §1; Acts 1977, No. 375, §1; Acts 1981, No. 272, §1; Redesignated from R.S. 40:1434 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1321 - Surviving spouse remarrying; forfeiture of pension; employees hired on or before December 31, 2010

§1321. Surviving spouse remarrying; forfeiture of pension; employees hired on or before December 31, 2010

A.(1) This Section shall apply to the surviving spouse of any member whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. If the surviving spouse of a deceased employee remarries while receiving the surviving spouse's pension under the provisions of this Chapter, such spouse thereupon forfeits all rights to the spouse's pension.

(2)(a) If there are minor children of a deceased employee whose surviving spouse remarries while receiving the surviving spouse's pension, such minor children shall be paid a pension equal to the greater of:

(i) The benefit that the surviving spouse was receiving at the time of remarriage; or

(ii) A pension payable in the manner provided in R.S. 11:1317.

(b) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Paragraph.

(3) If there are no minor children of a deceased employee whose spouse remarries while receiving the surviving spouse's pension, the parent or parents of the deceased employee who derived their main support from such deceased employee shall receive the pension provided for them under the provisions of R.S. 11:1319.

B. Notwithstanding the provisions of Subsection A of this Section and any other provision of law to the contrary, a surviving spouse who remarries after November 1, 1991, and who was at least fifty-five years of age at the time of the remarriage, may, after making written application not later than January 1, 2000, to the retirement system, resume drawing survivor benefits as provided in R.S. 11:1316 or R.S. 11:1320, whichever is appropriate, following a court-approved dissolution of the marriage.

Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1435 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 412, §1, eff. June 18, 1999; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1322 - Death of former or retired employee hired on or before December 31, 2010; pension payable to survivors

§1322. Death of former or retired employee hired on or before December 31, 2010; pension payable to survivors

A. This Section shall apply to any employee whose first employment making him eligible for membership in one of the state systems occurred on or before December 31, 2010. The surviving spouse of a deceased former employee shall receive a pension in an amount equal to the monthly retirement pay that would have been payable to the decedent, provided all of the following conditions exist:

(1) The decedent had terminated employment covered by this system prior to attaining the requisite age for retirement eligibility.

(2) The decedent has credit for at least ten years of service in this system and has contributions credited to his account.

(3) The surviving spouse was:

(a) Married to the decedent for at least two years prior to the decedent's death; and

(b) For a decedent whose date of death occurred on or before December 31, 2010, was living with the decedent at the time of death.

B. The surviving spouse of a deceased retired employee shall receive a pension in an amount equal to the monthly retirement pay that was being paid to the decedent on the date of death, provided all of the following conditions exist:

(1) The surviving spouse was married to the decedent for at least two years prior to the decedent's death; and

(2) For a decedent whose retirement date occurred on or before December 31, 2010, was living with the decedent at the time of death.

C.(1)(a) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section, the minor children of the decedent shall be entitled to benefits equal to the greater of:

(i) The benefit that the surviving spouse would have received pursuant to Subsection A or B of this Section; or

(ii) The benefits payable as provided in R.S. 11:1317.

(b) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Subsection.

(2) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section and there are no eligible minor children, then the parents of the decedent shall be entitled to benefits as provided in R.S. 11:1319.

D. Remarriage of the surviving spouse acts as a forfeiture of any rights to receive any further benefits hereunder, except as provided in R.S. 11:1321(B).

E.(1) The provisions of Subparagraph (A)(3)(a) and Paragraph (B)(1) of this Section shall not apply where the decedent's cause of death was terminal cancer which was initially diagnosed after the marriage between the decedent and the surviving spouse, where such diagnosis occurred before April 1, 2003, and where there is sufficient documentation to verify the initial date of such diagnosis.

(2) The provisions of this Subsection shall be applied retroactively to January 1, 1999. The surviving spouse of any member who died of terminal cancer on or after January 1, 1999, and who was not eligible for receipt of survivor benefits because of the application of the provisions of Subparagraph (A)(3)(a) and Paragraph (B)(1) of this Section shall be eligible for and shall be paid such benefits, provided sufficient documentation is furnished to the system to verify the initial date of the member's cancer diagnosis.

Acts 1978, No. 532, §8. Amended by Acts 1981, No. 272, §1; Redesignated from R.S. 40:1436 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 46, §1, eff. July 1, 1999; Acts 1999, No. 412, §1, eff. June 18, 1999; Acts 2001, No. 235, §1, eff. June 1, 2001; Acts 2003, No. 211, §1, eff. June 5, 2003; Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1323 - Death of employee not in performance of duty; employees hired on or after January 1, 2011

§1323. Death of employee not in performance of duty; employees hired on or after January 1, 2011

A. This Section shall apply to any member whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, and whose death occurs other than in the line of duty. Survivor benefits shall be due and payable by the system effective the first day of the next month following the death of such member, but shall not be paid until a properly completed and acceptable application is received by the system and all proper certifications have been received by the system.

B.(1) A surviving spouse with a minor child or child with a physical disability, or a child with a mental disability, or children shall be paid per month, for so long as one or more children remain eligible for benefits under Subsection C of this Section, fifty percent of the benefit to which the member would have been entitled if he had retired on the date of his death using the member's applicable accrual rate regardless of years of service or age, or six hundred dollars per month, whichever is greater, provided the deceased member was an active member at the time of death and had five or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce from or death of a new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

(3) When all surviving children cease to be eligible for benefits under Subsection C of this Section, the surviving spouse shall cease to receive benefits provided by this Subsection and thereafter, if eligible, shall receive benefits in accordance with the provisions of Subsection D of this Section.

C.(1) In addition to the amount payable in accordance with Subsection B of this Section, for the benefit of the surviving minor child, or children, there shall be paid for each such child, subject to a maximum of two children, per month fifty percent of the benefit to which a spouse would be entitled under Subsection B of this Section. Benefits shall be payable to such children even if no spouse eligible for survivor benefits is present, provided the member had at least five years of service credit. Benefits for a child shall cease when the child is no longer a minor child as defined by this Chapter. No surviving minor child shall receive more than one survivor's benefit at any one time. If two benefits are applicable, only the larger shall be paid.

(2)(a) In addition to the amount payable in accordance with Subsection B of this Section, any surviving child of a deceased member, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner, as are provided by this Section for minor children, if the child has a total physical disability or mental disability, and had such disability at the time of the death of the member and is dependent upon the surviving spouse or other legal guardian.

(b) The applicant shall provide adequate proof of physical or mental disability of such surviving child or children and shall notify the board of any subsequent changes in the child's condition to such an extent that the child is no longer dependent upon the surviving spouse or legal guardian and any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

D.(1) A surviving spouse without a minor child or a child with a physical disability, or a child with a mental disability, or children shall be paid per month, for the remainder of his life, a benefit based on years of service that the member had earned to the date of his death using the applicable accrual rate, or six hundred dollars per month, whichever is greater, provided the surviving spouse had been married to the deceased member for at least one year prior to death, and provided the deceased member was an active member at the time of death and had ten or more years of service credit, at least two years of which were earned immediately prior to death or provided the deceased member had twenty or more years of service credit regardless of when earned or whether the deceased member was in active service at the time of death.

(2) Benefits shall cease upon remarriage and shall resume upon a subsequent divorce or death of the new spouse; however, if the member was eligible to retire on the date of his death, benefits shall not cease upon remarriage.

E. The accumulated contributions of a deceased member shall be paid in a lump sum refund to the natural person or persons that he designated as his beneficiary, or to his succession if there is no designated beneficiary, but only if no benefits under Subsection A, B, C, D, F, or G of this Section are payable. Payment of accumulated contributions shall be made only upon receipt of the deceased member's death certificate. Such payment to the named beneficiary or the estate cancels all liability of the system to the deceased member, his named beneficiary, or his estate.

F. In the event of death of a member leaving a surviving spouse and dependent children, the total of the benefits payable under Subsections B and C of this Section shall not be less each month than what would have been payable under Subsection D of this Section for as long as both spouse and children are eligible to receive benefits under Subsections B and C of this Section.

G. If a member dies, even after retirement, eligible minor children shall receive the benefits under Subsection C of this Section.

H. The benefits payable under Subsection C of this Section shall be paid to the person having legal custody of the property of the child, unless a trust created under Louisiana law has been created by the deceased member for the benefit of the child, the terms of the instrument creating the trust so provide and the system has been provided with a certified copy of the trust document, then the survivor benefit shall be paid to the trust under the terms of the trust for addition to the trust property. In the event that the trust is contested by any party, the system shall withhold all survivor benefit payments or deposit them in the registry of the court if a concursus proceeding is filed, until there is a final binding legal agreement or judgment regarding the proper payment of the survivor benefits.

I. Each survivor benefit recipient shall be required to establish proof annually or at such other times as the board of trustees may deem necessary that they are still legally entitled to the survivor benefits provided in this Section. The board of trustees shall have the right to suspend or cancel any survivor benefit wherein the recipient fails to provide proper certification of eligibility.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1323.1 - Death of former or retired employee hired on or after January 1, 2011; pension payable to survivors

§1323.1. Death of former or retired employee hired on or after January 1, 2011; pension payable to survivors

A. This Section shall apply to any employee whose first employment making him eligible for membership in any state retirement system began on or after January 1, 2011. The surviving spouse of a deceased former employee shall receive a pension in an amount equal to fifty percent of the monthly retirement pay that would have been payable to the decedent, provided all of the following conditions exist:

(1) The decedent had terminated employment covered by this system prior to attaining the requisite age for retirement eligibility.

(2) The decedent has credit for at least twelve years of service in this system and has contributions credited to his account.

(3) The surviving spouse was married to the decedent for at least two years prior to the decedent's death.

B. The surviving spouse of a deceased retired employee shall receive a pension in an amount equal to seventy-five percent of the monthly retirement pay that was being paid to the decedent on the date of death, provided the surviving spouse was married to the decedent for at least two years prior to the decedent's death.

C.(1)(a) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section, or if the spouse has remarried and forfeited his benefit under R.S. 11:1321, the minor children of the decedent shall be entitled to benefits equal to fifty percent of the monthly retirement pay that would have been payable to the decedent, or was being paid to the decedent on the date of death.

(b) As each minor child attains age eighteen, or age twenty-three if a student, he shall receive no further benefits payable pursuant to this Subsection.

(2) If there is no surviving spouse eligible to receive benefits pursuant to Subsection A or B of this Section and there are no eligible minor children, then the parents of the decedent shall be entitled to benefits as provided in R.S. 11:1319.

D. Remarriage of the surviving spouse acts as a forfeiture of any rights to receive any further benefits pursuant to this Section.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1324 - Withdrawal from fund upon leaving service

§1324. Withdrawal from fund upon leaving service

Any police employee who has not attained the required age nor the required years of service for retirement under the provisions of this Chapter may withdraw from the fund all of his contributions upon leaving the service as a state police employee. The provisions of this Section shall not have any retroactive effect with respect to withdrawals made prior to September 12, 1980.

Amended by Acts 1959, No. 63, §2; Acts 1973, No. 137, §1; Acts 1980, No. 380, §1; Acts 1989, No. 507, §1; Redesignated from R.S. 40:1438 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1325 - Guaranteed return of accumulated contributions

§1325. Guaranteed return of accumulated contributions

Each member or retiree shall be guaranteed the refund or return of an amount equal to his accumulated contributions either in a monthly benefit or a lump sum refund, or both, paid to his surviving spouse or estate. The provisions of this Section shall not have any retroactive effect with respect to withdrawals made prior to September 12, 1980.

Added by Acts 1980, No. 380, §1; Redesignated from R.S. 40:1438.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1326 - Credit for previous service upon reentry into service

§1326. Credit for previous service upon reentry into service

A. Any employee who has left the service and has withdrawn his accumulated contributions from the state police retirement fund may have his prior service credit reinstated provided he repays to the fund the full amount previously withdrawn from the fund, plus interest at the board approved actuarial valuation rate, compounded annually from date of withdrawal to date of repayment.

B. Payment for service credit under this Section shall be allowed by a trustee-to-trustee transfer of funds from an annuity under Section 403(b) or a plan under Section 457 of the Internal Revenue Code to the system.

Amended by Acts 1958, No. 19, §1; Acts 1973, No. 137, §1; Acts 1979, No. 440, §1; Acts 1986, No. 774, §1; Acts 1990, No. 425, §1; Redesignated from R.S. 40:1439 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 637, §1, eff. July 1, 2010.



RS 11:1327 - Investment of funds

§1327. Investment of funds

The board may invest, in accordance with the provisions of R.S. 11:263, any portion of the State Police Retirement Fund in the judgment of the board, not required to pay current pensions and retirement salaries payable under the provisions of this Subpart.

Acts 1984, No. 867, §2; Redesignated from R.S. 40:1440 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1328 - REPEALED BY ACTS 1993, NO. 326, 1.

§1328. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1329 - Increase in pensions; sale of drivers' licenses

§1329. Increase in pensions; sale of drivers' licenses

An increase of twenty-five percent in the pensions presently being paid to former officers and employees of the State Police Department who retired prior to January 1, 1955 under the provisions of R.S. 11:1306 through 1326, as amended, is hereby authorized, and out of the receipt derived from the sale of "drivers' licenses" accruing to the Driver's License Division of the Department of Public Safety and Corrections under the provisions of R.S. 32:412, the sum of twenty thousand dollars is hereby appropriated, set aside and dedicated for the fiscal year 1961-62 and each Fiscal Year thereafter to pay the increases herein authorized, and said amount shall be deposited annually in the Louisiana State Police Retirement System Fund from which fund said increases shall be paid.

Acts 1961, No. 18, §1; Redesignated from R.S. 40:1441 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 227, §1.



RS 11:1330 - REPEALED BY ACTS 1993, NO. 326, 1.

§1330. REPEALED BY ACTS 1993, NO. 326, §1.



RS 11:1331 - Exemption from state income taxes; garnishment

§1331. Exemption from state income taxes; garnishment

All retirement income payable to retirees and their beneficiaries shall be exempt from state income taxes. All retirement benefits payable to retirees shall be subject to garnishment or court-ordered assignment only as provided for in R.S. 11:292.

Added by Acts 1972, No. 243, §2; Acts 1986, No. 767, §6; Redesignated from R.S. 40:1442.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 333, §1, eff. July 1, 2007.



RS 11:1331.1 - Cost-of-living adjustment; minimum benefit

§1331.1. Cost-of-living adjustment; minimum benefit

A. The provisions of Subsection B of this Section shall apply to:

(1) Any regular retiree of the system who, on June 30, 2006:

(a) Has twenty or more years of service credit; and

(b) Has been retired for fifteen years or more; and

(c) Receives a monthly retirement benefit of less than one thousand two hundred dollars.

(2) Any regular retiree of the system who, on June 30, 2006:

(a) Has been retired for thirty years or more; and

(b) Has attained the age of eighty or more; and

(c) The sum of his years retired plus his years of service credit equals or exceeds fifty; and

(d) Receives a monthly retirement benefit of less than one thousand two hundred dollars.

(3) Any disability retiree who as of June 30, 2006, receives a monthly retirement benefit of less than one thousand two hundred dollars.

(4) The surviving spouse of any regular or disability retiree who would have been eligible to receive the benefit increase provided pursuant to Subsection B of this Section had he lived, provided such spouse was married to the retiree at the time of his death.

B.(1) Each person to whom this Subsection applies shall have his current monthly retirement benefit increased as a cost-of-living adjustment by the lesser of:

(a) Three hundred dollars; or

(b) The difference between one thousand two hundred dollars and his current monthly benefit, if said benefit is less than one thousand two hundred dollars.

(2) The actuarial cost of implementing the provisions of this Subsection shall be paid from excess interest earnings of the system.

(3) The additional monthly benefit provided in this Subsection shall be due and payable on the earlier of June 30, 2007, or the effective date of any cost-of-living adjustment granted by the board of trustees pursuant to Subsection C of this Section.

C. In accordance with the requirements of R.S. 11:242 (B) and (C), and if the provisions of R.S. 11:242(E) are satisfied according to the system's June 30, 2006, actuarial valuation adopted by the Public Retirement Systems' Actuarial Committee, the board of trustees is authorized to use excess interest earnings of the system which are not required for the funding of the actuarial cost of implementing the provisions of Subsection B of this Section to grant an additional cost-of-living adjustment to benefit recipients pursuant to the formula set forth in R.S. 11:241(B) and to grant a supplemental cost-of-living adjustment to retirees and beneficiaries who are sixty-five years of age or over pursuant to the provisions of R.S. 11:246(B).

Acts 2007, No. 370, §1, eff. June 30, 2007.



RS 11:1332 - Employee Experience Account

§1332. Employee Experience Account

A.(1) The Employee Experience Account shall be credited as follows:

(a) To the extent permitted by Paragraph (2) of this Subsection and after the allocation as provided in R.S. 11:102(B)(3)(d)(viii)(bb), an amount not to exceed fifty percent of the prior year's net investment experience gain as determined by the system's actuary.

(b) To the extent permitted by Paragraph (2) of this Subsection, an amount not to exceed that portion of the system's net investment income attributable to the balance in the Employee Experience Account during the prior year.

(2)(a) In no event shall a credit be made to the account that would cause the balance in the Employee Experience Account to exceed the reserve necessary to grant:

(i) Two cost-of-living adjustments determined pursuant to Subsection C of this Section if the system is eighty percent funded or greater.

(ii) One permanent benefit increase as determined pursuant to Subsection C of this Section if the system is less than eighty percent funded.

(b) If the system is less than eighty percent funded and has reserves in excess of the amounts provided for in Item (a)(ii) of this Paragraph, it shall not apply credits to the account pursuant to Subparagraph (1)(b) of this Subsection.

B. The Employee Experience Account shall be debited as follows:

(1) An amount equal to that portion of the system's net investment loss attributable to the balance in the Employee Experience Account during the prior year.

(2) An amount sufficient to fund a cost-of-living adjustment granted pursuant to Subsection C or F of this Section.

(3) In no event shall the amount in the Employee Experience Account fall below zero.

C.(1) In accordance with the provisions of this Section, the board of trustees may recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant a cost-of-living adjustment to retirees and beneficiaries whenever the conditions in this Section are satisfied and the balance in the Employee Experience Account is sufficient to fully fund such benefit on an actuarial basis, as determined by the system's actuary. If the legislative actuary disagrees with the determination of the system's actuary, a cost-of-living adjustment shall not be granted. The board of trustees shall not grant a cost-of-living adjustment unless such cost-of-living adjustment has been approved by the legislature. Any such cost-of-living adjustment granted on or before June 30, 2015, shall be limited to and shall only be payable based on an amount not to exceed eighty-five thousand dollars of the retiree's annual benefit. Any such cost-of-living adjustment granted on or after July 1, 2015, shall be limited to and shall only be payable based on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective for years after July 1, 2007, and on or before June 30, 2015, the eighty-five thousand dollar limit shall be increased each year in an amount equal to the increase in the consumer price index (United States city average for all urban consumers (CPI-U)), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the preceding calendar year, if any. Effective on or after July 1, 2015, the sixty-thousand dollar limit shall be increased each year in an amount equal to any increase in the consumer price index (U.S. city average for all urban consumers (CPI-U)) for the twelve-month period ending on the system's valuation date, if any. Any adjustment granted pursuant to the provisions of this Section shall begin on July first following legislative approval, shall be payable annually, and shall be an amount equal to the lesser of:

(a) An amount as determined in Paragraph (2) of this Subsection.

(b) The increase in the consumer price index (United States city average for all urban consumers (CPI-U)), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any. If the balance in the experience account is not sufficient to fund that sum, no increase shall be granted.

(2)(a) If the system is eighty percent funded or greater, three percent.

(b) If the system is at least seventy-five percent funded but less than eighty percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two and one-half percent.

(c) If the system is at least sixty-five percent funded but less than seventy-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, two percent.

(d) If the system is at least fifty-five percent funded but less than sixty-five percent funded and the legislature has not granted a benefit increase in the preceding fiscal year, one and one-half percent.

(e) If the system is less than fifty-five percent funded or if the system is less than eighty-five percent funded but more than fifty-five percent funded and the legislature granted a benefit increase in the preceding fiscal year, no increase shall be granted.

(3) Subject to the limitations contained in Paragraph (1) of this Subsection, the percentage of each recipient's cost-of-living adjustment shall be based on the benefit being paid to the recipient on the effective date of the increase.

(4)(a) Except as provided in Subparagraph (c) of this Paragraph, in order to be eligible for the cost-of-living adjustment, there shall be the funds available in the experience account to pay for such an adjustment, and a retiree:

(i) Shall have received a benefit for at least one year; and

(ii) Shall have attained at least age sixty.

(b) Except as provided in Subparagraph (c) of this Paragraph, a non-retiree beneficiary shall be eligible for the cost-of-living adjustment:

(i) If benefits had been paid to the retiree, or the beneficiary, or both combined, for at least one year; and

(ii) In no event before the retiree would have attained age sixty.

(c) The provisions of Items (a)(ii) and (b)(ii) of this Paragraph shall not apply to any person who receives disability benefits from this system or who receives benefits based on the death of a disability retiree of this system.

D. The cost-of-living increase which is authorized by Subsection C of this Section shall be limited to the lesser of either two percent or an amount determined as provided in Subsection C of this Section in or for any year in which the system does not earn an actuarial rate of return of at least seven percent interest on the investment of the system's assets.

E. Effective July 1, 2007, the balance in the Employee Experience Account shall be zero.

F. In addition to the cost-of-living adjustment authorized by Subsection C of this Section, the board of trustees may grant a supplemental cost-of-living adjustment to all retirees and beneficiaries who are at least age sixty-five, which shall consist of an amount equal to two percent of the benefit being received on the date of the adjustment. In order to grant such supplemental cost-of-living adjustment, the board of trustees shall recommend to the president of the Senate and the speaker of the House of Representatives that the system be permitted to grant such supplemental cost-of-living adjustment to retirees and beneficiaries whenever the balance in the Employee Experience Account is sufficient to fully fund such benefit on an actuarial basis, as determined by the system's actuary. If the legislative actuary disagrees with the determination of the system's actuary, such supplemental cost-of-living adjustment shall not be granted. The board of trustees shall not grant such supplemental cost-of-living adjustment unless such supplemental cost-of-living adjustment has been approved by the legislature. Any such supplemental cost-of-living adjustment paid on or before June 30, 2015, shall be limited to and shall only be payable based on an amount not to exceed eighty-five thousand dollars of the retiree's annual benefit. Any such supplemental cost-of-living adjustment paid on or after July 1, 2015, shall be limited to and shall only be payable based on an amount not to exceed sixty thousand dollars of the retiree's annual benefit. Effective on and after July 1, 2007, and on or before June 30, 2015, the eighty-five thousand dollar limit shall be increased each year in an amount equal to the increase in the consumer price index (United States city average for all urban consumers (CPI-U)), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the preceding calendar year, if any. Effective on and after July 1, 2015, the sixty-thousand dollar limit shall be increased each year in an amount equal to the increase in the consumer price index (United States city average for all urban consumers (CPI-U)), as prepared by the United States Department of Labor, Bureau of Labor Statistics, for the twelve-month period ending on the system's valuation date, if any. Any cost-of-living adjustment granted pursuant to the provisions of this Subsection shall begin on July first following legislative approval and shall be payable annually.

G.(1) Notwithstanding any provision of this Section to the contrary, in a year in which the experience account balance is insufficient to fund the amount required pursuant to Paragraph (C)(1) of this Section, the board may make the recommendation provided in Paragraph (C)(1) of this Section if all of the following conditions are satisfied:

(a) No benefit increase was granted in the preceding fiscal year.

(b) The experience account balance established in the system valuation for the preceding fiscal year reached its maximum reserve permitted pursuant to Paragraph (A)(3) of this Section applicable to the system valuation for that valuation year.

(c) The experience account balance established in the system valuation for the current fiscal year is insufficient to fund the maximum increase permitted pursuant to Paragraph (C)(2) of this Section applicable to the system valuation for the preceding fiscal year.

(d) All of the insufficiency in the account is attributable to the following:

(i) The growth of the cost of the increase, but only if that growth was produced solely by either or both of these events:

(aa) Changes in the pool of the eligible recipients.

(bb) The growth in the benefit amount to which the increase applies due to the application of the CPI-U pursuant to the provisions of Paragraph (C)(1) of this Section.

(ii) Credits to the account, if any, are insufficient to cover the growth in the cost of the increase.

(2) The amount of the increase shall be equal to the amount the balance in the experience account will fully fund rounded to the nearest lower one-tenth of one percent.

Acts 2007, No. 333, §1, eff. July 1, 2007; Acts 2014, No. 399, §1, eff. June 30, 2014.

NOTE: Acts 2014, No. 101, eff. 6/30/14 granted a PBI in accordance with the provisions of this Section.



RS 11:1333 - Accumulation of annual leave; conversion to membership service

§1333. Accumulation of annual leave; conversion to membership service

A member shall be allowed to accumulate without limitation all of the member's unused annual leave. When a member retires, or dies while still a member of the fund and before retirement leaving a surviving spouse or dependent, or both, who are entitled to benefits under this Chapter, his unused accumulated annual leave which was earned under civil service or administrative rules shall be added to his membership service, the addition to membership service to be on the basis of one work day for each eight hours of unused annual leave. Fractional days of one-half day or more shall be counted as one day and fractional days of less than one-half day shall be disregarded. The member's unused annual leave shall not be used to determine eligibility for retirement, but shall be credited to the member only after it is determined that the member is otherwise eligible for retirement.

Added by Acts 1970, No. 178, §1. Amended by Acts 1977, No. 475, §1, eff. July 13, 1977; Redesignated from R.S. 40:1443 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1334 - Accumulation of sick leave; conversion to membership service

§1334. Accumulation of sick leave; conversion to membership service

When a member retires, or dies while still a member and before retirement leaving a surviving spouse or dependent, or both, who are entitled to benefits under this Chapter, his unused accumulated sick leave which was earned under civil service or administrative rules shall be added to his membership service, the addition to be on the basis of one work day for each eight hours of unused sick leave. Fractional days of one-half day or more shall be counted as one day but fractional days of less than one-half day shall be disregarded. The member's unused accumulated sick leave shall not be used to determine eligibility for retirement, but shall be credited to the member only after it is determined that the member is otherwise eligible for retirement.

Added by Acts 1970, No. 177, §1. Amended by Acts 1977, No. 475, §1, eff. July 13, 1977; Redesignated from R.S. 40:1444 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1335 - Conversion of annual and sick leave to a monetary value; lump sum payment; payment into Back-Deferred Retirement Option Program account

§1335. Conversion of annual and sick leave to a monetary value; lump sum payment; payment into Back-Deferred Retirement Option Program account

A. At the time of making application for retirement, a member may request in writing that he be paid for his unused annual and sick leave in a lump sum rather than converting the leave to retirement credit as otherwise provided in this Chapter. A member who has annual leave and sick leave that if converted to retirement credit would exceed one hundred percent of the member's average compensation shall be entitled to be paid for such leave at its actuarial value without regard to the one hundred percent cap. The amount paid shall be the actuarial value of such leave if converted to retirement credit as determined by the retirement system's actuary. The cost for such actuarial determination shall be paid by the member. Payment of this lump sum shall be made only upon retirement and termination of employment.

B. In addition to funding of the Back-Deferred Retirement Option Program account pursuant to R.S. 11:1312.1, a member who participates in Back-DROP shall have the option to have the amount calculated under Subsection A of this Section deposited directly into the member's Back-DROP account.

Acts 2001, No. 731, §1; Acts 2003, No. 862, §1, eff. July 1, 2003; Acts 2009, No. 480, §1, eff. Oct. 1, 2009.



RS 11:1336 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1336. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1337 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1337. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1338 - Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.

§1338. Repealed by Acts 2011, No. 354, §2, eff. July 1, 2011.



RS 11:1341 - Establishment of excess benefit plan

PART II. EXCESS BENEFIT PLAN

§1341. Establishment of excess benefit plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1342 - Definitions

§1342. Definitions

All definitions provided in R.S. 11:1301 are applicable to this excess benefit plan unless a different definition is provided in this Part, or the context in which a term is used in this Part indicates a different meaning.

(1) "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:1336 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Internal Revenue Code.

(2) "Maximum benefit" means the retirement benefit a member is entitled to receive pursuant to the provisions of this Chapter in any month after giving effect to R.S. 11:1336 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

(3) "Unrestricted benefit" means the monthly retirement benefit a member, or the spouse, child, or dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1336 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1343 - Benefit amount

§1343. Benefit amount

A. An excess benefit participant who is receiving benefits from the system's pension plan is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit; or

(2) The amount by which the member's monthly benefit from the system's pension plan has been reduced because of the limitations of R.S. 11:1336.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the system's pension plan except for the limitations under R.S. 11:1336 and Section 415 of the Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board. The rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system's pension plan as provided in this Title.

D. The actuary employed by the board shall determine the amount of benefits that may not be provided by the system solely because of the limitations of R.S. 11:1336 and Section 415 of the Internal Revenue Code and thus the amount of contributions that will be paid to the excess benefit plan rather than to the system's pension plan.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1344 - Contributions

§1344. Contributions

Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the system's pension plan shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the system's pension plan by the employer. The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the system, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred. The employer contributions otherwise required to be paid to the system's pension plan pursuant to R.S. 11:102 and any other qualified plan shall be divided into those contributions required to pay retirement benefits from this excess benefit plan and those contributions paid into and accumulated to pay the maximum benefits required to be paid under the system's pension plan. Employer contributions made to provide retirement benefits from this excess benefit plan may not be commingled with the monies of the system's pension plan or any other qualified plan, nor may this excess benefit plan ever receive any transfer of assets from the system's pension plan.

Acts 2003, No. 876, §1, eff. July 1, 2003.



RS 11:1345.1 - Creation; application

PART III. NEW STATE POLICE RETIREMENT PLAN

§1345.1. Creation; application

There is hereby created a retirement plan within this system for persons who would otherwise be eligible for membership in the Louisiana State Police Retirement System but whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011. Such plan shall be known as the New State Police Retirement Plan. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of this Part; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.



RS 11:1345.2 - Application; definitions

§1345.2. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:1301 unless a different meaning is clearly required by the context. For purposes of this Part:

(1) "Average compensation" means the average annual earned compensation of a member for the sixty highest months of successive employment, or for the highest sixty successive joined months of employment where interruption of service occurred; however, average compensation for part-time employees who do not use sixty months of full-time employment for average compensation purposes shall be based on the base pay the part-time employee would have received had he been employed on a full-time basis. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average compensation contained in this Paragraph shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by the state Department of Civil Service and approved by the governor or because of a pay adjustment enacted by the legislature.

(2) "Member" or "members" shall include persons who would be eligible for system membership pursuant to R.S. 11:1305 but whose first employment making them eligible for membership in one of the state systems occurred on or after January 1, 2011.

(3) "Plan" means the New State Police Retirement Plan created by this Subpart.

(4) "System" means the Louisiana State Police Retirement System.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2012, No. 227, §1.



RS 11:1345.3 - Eligibility for membership

§1345.3. Eligibility for membership

Each person who would be eligible for system membership pursuant to R.S. 11:1305 but whose first employment making him eligible for membership in one of the state systems occurred on or after January 1, 2011, shall become a member of the New State Police Retirement Plan of the system as a condition of employment.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1345.4 - Eligibility for retirement

§1345.4. Eligibility for retirement

Any member shall be eligible for retirement if he has:

(1) Twenty-five years or more of service, at any age.

(2) Twelve years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of military service and unused annual and sick leave, but any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraphs (1) and (2) of this Section if he had continued in service to that age. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Back-Deferred Retirement Option Program provided by R.S. 11:1312.1 or the Initial Benefit Option provided by R.S. 11:1307(E).

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1345.5 - Retirement benefit

§1345.5. Retirement benefit

A member shall receive a retirement equal to three and one-third percent of average compensation for every year of creditable service in the plan, not to exceed one hundred percent of the member's average compensation.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1345.6 - Back-Deferred Retirement Option Program

§1345.6. Back-Deferred Retirement Option Program

A member, except for a member who retires pursuant to R.S. 11:1345.4(3), shall have the option of participating in the Back-Deferred Retirement Option Program in accordance with the provisions of R.S. 11:1312.1.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1345.7 - Disability retirement

§1345.7. Disability retirement

A. Upon approval of a member's retirement based upon a total and permanent disability resulting solely from injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to seventy-five percent of his average compensation regardless of years of service. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If a member's disability occurs for reasons other than in the performance of his duties and the member has earned at least ten years of service credit in this Plan, then the member shall be entitled to disability benefits under the provisions of R.S. 11:1313(B)(2).

C. The disability retirement procedures contained in R.S. 11:216 through 225 which are not in conflict with this Section shall apply to members.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011.



RS 11:1345.8 - Survivors' benefit for members killed in the line of duty

§1345.8. Survivors' benefit for members killed in the line of duty

A. If a member's death occurs in the line of duty or is a direct result of an injury sustained while in the line of duty, survivor benefits shall be payable to qualified survivors as provided for in this Section, except that a survivor shall be eligible for benefits under this Section without regard to the amount of time that the surviving spouse was married to the deceased member and without regard to the amount of time that the deceased was a member of this plan. This benefit is payable only if the injury or injuries were sustained while on active duty status.

B. If the member has a surviving spouse, child or children who are minors, have a disability, or are mentally incapacitated, the amount of the total benefit shall equal eighty percent of the member's average compensation. The benefit shall be shared equally by the surviving spouse and children. When a child who neither has a disability nor is mentally incapacitated no longer meets the definition of minor child under R.S. 11:1301, his benefit shall cease, and the remaining beneficiaries shall have their shares adjusted accordingly.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1345.9 - Survivors' benefits for death other than in the line of duty

§1345.9. Survivors' benefits for death other than in the line of duty

The surviving spouse or children of any active member whose death occurs other than in the performance of his duties shall have the same pension rights as provided in R.S. 11:1323.

Acts 2010, No. 992, §1, eff. Jan. 1, 2011; Acts 2011, No. 368, §1, eff. July 1, 2011.



RS 11:1351 - JUDGES' NONCONTRIBUTORY PLAN

CHAPTER 5. JUDGES' NONCONTRIBUTORY PLAN

PART I. JUDICIAL SERVICE

§1351. Eligibility; definition

A. The provisions of this Part are applicable with respect to judges and court officers enumerated in R.S. 11:553 who were in office on October 1, 1976 and who did not timely exercise the option to become a member of the Louisiana State Employees' Retirement System pursuant to the provisions of R.S. 11:551 through 571. The term "judge" as used herein means a judge or court officer with respect to whom this Section is applicable.

B. The term "judge" as used hereinafter in this Part, means a judge of one of the courts to which this Part is applicable.

Redesignated from R.S. 13:30(A) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1352 - Retirement based on age and years of service

§1352. Retirement based on age and years of service

A.(1) Every judge shall retire upon reaching the age of seventy years. If he has served as judge of a court of record for twenty years, he shall receive full pay for life.

(2) However, any judge over the age of seventy years in office on December 31, 1974, may remain in the service until he has served for twenty years or until he has attained the age of eighty years, whichever shall occur first, and he shall then retire. If he has served for less than twenty years he shall receive that proportion of his pay which the number of years served on a court of record bears to twenty.

B. Any judge, upon completing more than twenty-two years of service as a judge of a court of record, may, irrespective of his attained age, retire on two-thirds pay.

C. Any judge may retire on two-thirds pay when he shall have served as a judge of a court of record for twenty years and shall have reached the age of sixty-five years.

D. Any appellate judge may retire upon reaching the age of sixty-five years and receive full pay for life if he has served continuously as a judge for twenty-five years.

E.(1) Any judge, holding judicial office on July 20, 1990, shall be allowed to retire at the end of his present term of office, regardless of age and years of service, provided that such judge does not seek re-election to his current judicial office nor seeks election to another judicial office. The judge, if he has served for less than twenty years, shall receive in benefits that proportion of his pay which his number of years served on a court of record bears to twenty.

(2) Any judge seeking to avail himself of the provisions of Paragraph E(1) shall make application for such retirement within thirty days of July 20, 1990, and such application shall be irrevocable.

F. Any judge to whom this Part is applicable holding judicial office on July 1, 2001, shall be eligible to retire pursuant to the provisions of R.S. 11:558(A)(5)(a)(ii) that are applicable to judges covered by the provisions of this Part, regardless of his age and years of service, but only if he has not yet accrued a benefit equal to one hundred percent of salary and has not been certified by the Supreme Court of Louisiana as eligible for retirement under the provisions of Act No. 1063 of the 1991 Regular Session, as amended (R.S. 11:558(A)(5)). Any such judge shall be paid all benefits and supplemental benefits set forth in R.S. 11:558(A)(5)(a)(ii) for judges covered by this Part from the same source that would apply if the judge were paid benefits pursuant to the provisions of Subsections A through E of this Section.

Redesignated from R.S. 13:30(B) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 211, §1, eff. June 1, 2001.



RS 11:1353 - Retirement because of mental or physical incapacity; procedure

§1353. Retirement because of mental or physical incapacity; procedure

Any judge who is or becomes physically or mentally incapacitated to perform his duties shall be retired, and he shall be paid as in the case of retirement at the age of seventy years, irrespective of his age at retirement, but in no event less than two-thirds of his pay. His incapacity shall be made to appear by a certificate which shall be filed with the governor and secretary of state. In the case of a judge of the supreme court, the courts of appeal, district courts of three or more judges, and city courts of three or more judges, this certificate shall be executed by a majority of the other members of the court of which he is a member. In all other cases, this certificate of incapacity shall be signed by two competent physicians and approved by a majority of the supreme court.

Redesignated from R.S. 13:30(C) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1354 - Retirement pay and source to remain the same

§1354. Retirement pay and source to remain the same

Any judge who is or may hereafter become retired under the provisions of this Part shall continue to receive the same retirement pay which was received at the time of retirement and from the same sources.

Redesignated from R.S. 13:30(D) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1355 - Effective date of retirement

§1355. Effective date of retirement

Retirement of a judge shall become effective:

(1) Where compulsory, when he reaches the age of seventy years, except as otherwise provided in R.S. 11:1352.

(2) Where voluntary, upon the date specified in the notice of retirement which he shall give to the governor and secretary of state.

(3) Where he is retired for incapacity, when the certificate of incapacity is filed with the secretary of state.

Acts 1978, No. 571, §1; Redesignated from R.S. 13:30(E) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1356 - Vacancy in office because of retirement

§1356. Vacancy in office because of retirement

The retirement of a judge creates a vacancy in the office which shall be filled in the manner provided by law.

Redesignated from R.S. 13:30(F) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1357 - Assignment to court: pay and expenses; warrant

§1357. Assignment to court: pay and expenses; warrant

A. When the supreme court assigns a sitting or retired judge or an attorney to a court, such judge or attorney shall be entitled to receive compensation, including his regular salary or retirement pay, not less than that of the judges of the court to which he is assigned, and he shall be entitled to the payment of reasonable expenses during the period of such service.

B. Such additional compensation and expenses shall be paid from time to time as incurred, on the judge's or attorney's own warrant, accompanied by his certificate giving a detailed statement of expenses.

Redesignated from R.S. 13:30(G) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1358 - Source of contributions; warrant

§1358. Source of contributions; warrant

A. The legislature and all political subdivisions and public authorities which contribute to the salary of any judge, shall make adequate provisions for the pay of judges retired in the same manner they do for judges in active service.

B. Payments to a retired judge shall be made monthly on his own warrant.

Redesignated from R.S. 13:30(H) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1371 - Deceased judge; payment of benefits to surviving spouse or children

PART II. PAYMENT OF BENEFITS

§1371. Deceased judge; payment of benefits to surviving spouse or children

A. Upon the death of any judge of a court of record of the state of Louisiana, or of any retired judge of a court of record, who was in office on the effective date of the retirement plan for judges and officers of the court as set forth in R.S. 11:551 through 571 and who chose not to participate in that plan, the surviving spouse of any such deceased judge or retired judge shall be entitled to receive as a pension an amount equivalent to one-third of the salary of any such judge as was being paid such decedent prior to death or retirement, or an amount equivalent to one-half of the pension or retirement pay which such judge was entitled to receive or was receiving prior to his death, whichever is the greater.

B. The pension herein provided shall be due and payable from the time the surviving spouse shall become eligible thereto even though application therefor is not filed until later, and shall continue only so long as said spouse shall remain alive and unmarried. Provided, however, that application for said pension shall be made by or on behalf of said widow during her lifetime, and in no event shall said application be allowed for more than five years of accrued pension preceding date of application.

C. Whenever any such judge dies and does not leave a surviving spouse, the benefit to which the surviving spouse would have been entitled shall go to the child or children of the deceased judge. Whenever any such judge dies, leaving a surviving spouse and the surviving spouse later dies, the benefit to which the spouse was entitled shall go to the child or children of the deceased judge. The benefit herein provided shall be due and payable from the time the child or children shall become eligible even though application is not filed until later, and shall continue until the child or children reach age eighteen, except that a surviving child or children under twenty-three years of age, who is a full-time student at a recognized institution of higher education in this state or another state and otherwise eligible, shall continue to receive the same benefits as an unmarried child or children under age eighteen, if such child or children are totally dependent on the surviving spouse or guardian and are not receiving assistance from any other state agency. Provided, however, that application for said benefit shall be made by or on behalf of the child or children during their lifetime, and in no event shall said application be allowed for more than five years of accrued benefits preceding date of application. If there is more than one child eligible for the benefit the total benefit due shall be divided equally among the eligible children.

D. The payment of the pension herein provided shall be made from the same sources from which the deceased judge or retired judge was compensated at the time of death or retirement for services rendered as a member of the court on which he served.

E. The provisions of this Section shall not affect the payment of pensions to spouses of deceased judges, or retired judges, which pensions have become effective prior to August 1, 1956. The provisions of this Section shall apply to the widows of judges who died in office prior to July 28, 1954.

Acts 1954, No. 697, §§1 to 3; Acts 1956, No. 34, §1; Acts 1960, No. 272, §1; Acts 1977, No. 574, §1; Redesignated from R.S. 13:5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1372 - Amount of retirement pay; widows of deceased justices and judges

§1372. Amount of retirement pay; widows of deceased justices and judges

A.(1) The amount of pensions as now fixed and being paid to the unmarried widows of justices and judges under and pursuant to the provisions of R.S. 11:1371 or any other legislative act now in force and effect be increased by the following percentages:

(a) For any unmarried widow whose husband died prior to noon on July 29, 1970--twenty percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

(b) For any unmarried widow whose husband died or dies subsequent to noon on July 29, 1970 and prior to noon on April 21, 1975--ten percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

(2) The payment of the increase in pension herein provided shall be made from the same sources from which the deceased judge or retired judge was compensated at the time of death or retirement for services rendered as a member of the court on which he served.

B. The amount of retirement pay of justices or judges as now fixed and being paid under and pursuant to Article VII, Section 8 of the Louisiana Constitution for 1921 as amended by Act 588 of 1956, adopted November 6, 1956, and Act 592 of 1960 adopted November 8, 1960, or any other legislative act now in force and effect, be increased by the following percentages:

(1) For any justice or judge who retired prior to noon on July 29, 1970--twenty percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

(2) For any justice or judge who retired subsequent to noon on July 29, 1970 and prior to noon on April 21, 1975--ten percent of the first ten thousand dollars in benefits received, but in no event less than a total amount from all sources of four hundred dollars per month.

C. The retirement pay of any justice or judge who retires subsequent to noon on April 21, 1975, shall be calculated on the salary payable to said justice or judge when he retired, plus any increase in salary enacted at the 1975 Regular Session of the Louisiana Legislature for justices or judges of the court on which the judge was sitting when he retired.

D. The legislature and all political subdivisions and public authorities which contribute to the salary of any judge, shall make adequate provisions for the increase in pay of justices and judges retired and widows of justices and judges in the same manner they do for judges and justices in active service.

Added by Acts 1975, No. 783, §§1 to 4; Redesignated from R.S. 13:5.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1373 - Additional payment to unmarried widow; twenty years service

§1373. Additional payment to unmarried widow; twenty years service

A. For those persons who have served at least twenty years as a justice of the supreme court, judge of a court of appeal, or judge of a district court, or any combination thereof, a minimum pension of four hundred dollars per month shall be paid to his unmarried widow from the same sources from which the deceased judge or retired judge was compensated at the time of death or retirement for services rendered as a member of the court on which he served.

B. Notwithstanding any provision herein contained to the contrary, no pension to an unmarried widow of a justice of the supreme court, judge of a court of appeal or judge of a district court shall be reduced by application of the provisions of this Section.

Added by Acts 1975, No. 755, §§1, 2; Redesignated from R.S. 13:5.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1374 - Additional payment to unmarried widow; September 2, 1975

§1374. Additional payment to unmarried widow; September 2, 1975

Notwithstanding any other provision of law to the contrary, effective July 1, 1977, the pension being received, pursuant to the provisions of R.S. 11:1371, or any other legislative act, by an unmarried widow of a retired judge who died on September 2, 1975, shall be increased by ten percent of the first ten thousand dollars in benefits being received, but in no event by less than an amount which will result in a total amount to be received from all sources of four hundred dollars per month. The payment of the increase in pension herein provided shall be made from the same sources from which the deceased retired judge was compensated at the time of death for services rendered as a member of the court of which he served. The public authorities which contribute to the payment of the pension shall make adequate provisions for the increase in the pension in the same manner they do for judges and justices in active service.

Added by Acts 1977, No. 542, §1; Redesignated from R.S. 13:5.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1375 - Retirement benefits; increases; maximum; minimum

§1375. Retirement benefits; increases; maximum; minimum

A. The retirement benefits being paid on June 30, 1979, to justices and judges who retired prior to January 1, 1978, and to the surviving spouses of deceased justices and judges regardless of the date of retirement or the date of death, shall be increased by ten percent; however, no such increase shall be less than six hundred dollars per annum or more than twenty-four hundred dollars per annum.

B. Notwithstanding the provisions of Subsection A above, the surviving spouses of deceased justices and judges shall receive a retirement allowance of not less than six hundred dollars per month effective July 1, 1979.

C. The provisions of this Section shall apply only to justices, judges, and surviving spouses who are receiving retirement benefits governed by the provisions of the noncontributory judges retirement plan and shall not apply to those persons whose retirement is governed by the provisions of the contributory retirement plan for judges and officers of the court established by R.S. 11:551 et seq. as part of the Louisiana State Employees' Retirement System.

Added by Acts 1979, No. 70, §1, eff. July 1, 1979; Redesignated from R.S. 13:5.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1376 - Pensions to widows of judges; remarriage

§1376. Pensions to widows of judges; remarriage

Notwithstanding any other provisions of law to the contrary, benefits paid to the widows of justices and judges under authority of R.S. 11:552(A) or under authority of any other law of this state enacted prior to October 1, 1976, shall not be curtailed by reason of remarriage if the widow had been married to the justice or judge for at least twenty-five years; and any such benefits for any such widow which have been curtailed by reason of remarriage shall be resumed, but without any retroactive effect.

Added by Acts 1979, No. 237, §1; Redesignated from R.S. 13:5.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1377 - Retirement benefits; increases

§1377. Retirement benefits; increases

A. The retirement benefits being paid on July 1, 1980 to justices and judges who retired on or after January 1, 1978 and on or before July 1, 1980 shall be increased by ten percent, provided that no increase shall be less than six hundred dollars per annum or more than twenty-four hundred dollars per annum.

B. The provisions of this Section shall apply only to justices and judges who are receiving retirement benefits governed by the provisions of the noncontributory judges retirement plan and shall not apply to those persons whose retirement is governed by the provisions of the contributory retirement plan for judges and officers of the court established by R.S. 11:551 et seq. as part of the Louisiana State Employees' Retirement System.

C. The provisions of this Section shall not be retroactive, and the benefit increases herein provided shall be effective only on and after July 1, 1980.

Added by Acts 1980, No. 833, §1; Redesignated from R.S. 13:5.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1378 - Retirement pay or pension; exemption from taxes and execution

§1378. Retirement pay or pension; exemption from taxes and execution

Any retirement pay or pension paid to any judge or the surviving spouse of any judge under the unfunded judicial retirement plan is exempt from any state or municipal income tax, and is exempt from levy and sale, garnishment, attachment or any other process whatsoever, except as provided in R.S. 11:292.

Added by Acts 1981, No. 706, §1; Acts 1981, No. 793, §1; Redesignated from R.S. 13:5.7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:1379 - Former judges not coming under a retirement plan; pension

§1379. Former judges not coming under a retirement plan; pension

Any person who has served as the judge of any court of record in the state of Louisiana for a period of twenty years or more, whether consecutively or not, and who has reached the age of seventy-five, and has not been removed from office for nonfeasance, malfeasance, misconduct in office, or for any other reason and who does not presently come under the provisions of any retirement act for judges of this state shall be paid a pension amounting to one-half of the salary he was receiving at the time he ceased to be a judge. Payment to each such retired judge shall be made on his own warrant and shall be paid in its entirety by the State of Louisiana.

Acts 1956, No. 481, §1; Redesignated from R.S. 13:6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1380 - Supplemental retirement pay

§1380. Supplemental retirement pay

A. Any judge in the State of Louisiana who shall have retired from the office of judge under the provisions of Article VII, Section 8(c) of the Constitution of Louisiana and who thereafter, before attaining the age of seventy years, shall have been assigned by order of the supreme court under the provisions of Article VII, Section 8(h) of the Constitution of Louisiana to serve as a judge of another court or courts and who shall have served as judge by assignment continuously for not less than five years and in the aggregate not less than thirty years, shall upon termination of assignment be paid in addition to the retirement pay provided by Article VII, Section 8(c) of the Constitution of Louisiana supplemental retirement pay in the amount of two-thirds of the supplemental pay provided in Article VII, Section 8(h) to equate his salary at the time of the termination of his assignment.

B. The supplemental pay provided in Subsection A of this Section shall be paid from the same sources and in the manner provided by law for payment of retirement income to judges as provided in Article VII, Section 8 of the Constitution of Louisiana; provided, however, that in any judicial district which contributes to the payment of the salaries of its judges, the parish or parishes in such district shall not be required under the provisions of Subsection A hereof to make supplemental retirement payment to any retired judge who shall not have served by assignment in said district for five years immediately preceding the termination of his assignment to that district.

Added by Acts 1969, No. 139, §§1, 2; Redesignated from R.S. 13:7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1381 - Pension for former judges not eligible for retirement benefits

§1381. Pension for former judges not eligible for retirement benefits

A. Any person who has served as the judge of a court of record in this state for a period of at least eighteen years and who has at least one year of military service in the armed forces of the United States and who does not, upon July 31, 1974, qualify for retirement benefits under the unfunded judicial retirement plan of this state, and who is not a member of the Louisiana State Employees' Retirement System, shall be paid a monthly pension equal to two-thirds of the monthly salary he was receiving at the time he ceased to be a judge. Upon the death of any such person, his surviving spouse shall be entitled to receive the same pension for the remainder of her life. In the event any such person again assumes the office of judge of a court of record in this state, either by election or appointment, his pension authorized hereunder shall terminate. However, after he ceases to occupy such office of judge, he shall be entitled to receive a monthly pension equal to two-thirds of his monthly salary at the time he ceased to occupy such office. The payment of the pension herein authorized shall be made monthly on the warrant of the person entitled to the benefit and shall be paid from the same source from which the judge received his salary.

B. Notwithstanding any other provision of law to the contrary, upon the death of any judge who continued to serve after attaining retirement eligibility under Subsection A of this Section, his surviving spouse shall be paid for the remainder of her life a monthly pension equal to two-thirds of the monthly salary the judge was receiving at the time of his death or retirement. The payment of the pension herein authorized shall be paid monthly on the warrant of the person entitled to the benefit and shall be paid from the same source from which the judge received his salary.

Added by Acts 1974, No. 305, §1. Amended by Acts 1982, No. 373, §1, eff. July 20, 1982. Acts 1983, No. 239, §1, eff. June 30, 1983; Acts 1991, No. 902, §1, eff. July 23, 1991; Redesignated from R.S. 13:8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1382 - Retired judges serving on assignment; pay after completion of assignment

§1382. Retired judges serving on assignment; pay after completion of assignment

A. Any person who was serving as an elected judge of a court of record of this state on November 8, 1960, and who retired after having attained the age of seventy-five years, or who retired before attaining the age of eighty years after having served as an elected judge of a court of record for fifteen years or more but less than twenty years, and, who after retirement was assigned by the supreme court of this state to active duty as a judge of any court of record of this state by one or more than one assignment, and who on September 12, 1975 was serving on such an assignment, and, who served or who will have served by the time of completion of the duties to which he is assigned on September 12, 1975, by assignment or assignments not necessarily by continuous service after retirement for at least five years, which when added to the fifteen years or more served as an elected judge before retirement will total twenty years or more of aggregate service, shall receive, at the termination of the duties to which he is assigned on September 12, 1975, full pay equal to the salary he would have been receiving from the state or any of its political subdivisions as of the date five years after the date he retired.

B. Upon the death of any person entitled to benefits under Subsection A hereof, his surviving spouse shall receive one-half of the amount as a pension for the remainder of the life of the spouse.

C. The payments to any person entitled to benefits under Subsection A hereof and the pension to the surviving spouse shall be made from the same sources and in the same manner as that from which salary and retirement benefits paid was received.

Added by Acts 1975, No. 631, §1; Redesignated from R.S. 13:9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1383 - Retired judges serving on assignment; pay after completion of assignment

§1383. Retired judges serving on assignment; pay after completion of assignment

A. Any person who became a judge of a court of record of this state on July 29, 1960, and who retired from such office on March 3, 1972, his eightieth birthday, and who subsequently was assigned by the Supreme Court of Louisiana to active duty as a judge of any such court of record, and who on April 17, 1978, was serving on such an assignment, and who has served by such assignment or assignments, not necessarily continuous, for at least four years, shall receive, at the time of the completion of duties to which he is assigned on April 17, 1978, pay equal to the full salary paid by the state of Louisiana to a judge of the Eleventh Judicial District as of March 3, 1972, for so long as he lives.

B. Upon the death of any person entitled to benefits under Subsection A hereof, his surviving spouse shall receive one-half of the amount as a pension for the remainder of the life of the spouse.

C. The payments to any person entitled to benefits under Subsection A hereof and the pension to the surviving spouse shall be made from the same sources and in the same manner as that from which salary and retirement benefits paid were received.

Added by Acts 1978, No. 649, §1; Redesignated from R.S. 13:9.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1384 - Assigned retired judges; optional method of compensation, expenses

§1384. Assigned retired judges; optional method of compensation, expenses

A. In lieu of the compensation established for assigned retired judges by R.S. 11:566 and R.S. 11:1351 through 1358, the supreme court may assign a retired judge to a court on a contractual or per diem basis. In such case, and notwithstanding any provision of R.S. 11:1381 or 443 to the contrary, the assigned retired judge shall be entitled to compensation, in addition to his retirement pay, in an amount equal to one-twentieth of the monthly salary of a judge of the court to which he is assigned for each day of service under such assignment, but not to exceed one hundred twenty working or judicial days in a fiscal year. In addition, such a judge shall be entitled to reimbursement of reasonable and necessary expenses incurred in the performance of such service. The assignment of a retired judge under this section shall not result in the termination of his pension or retirement status as provided by R.S. 11:1381.

B. The compensation and expenses provided for in Subsection A hereof shall be paid from time to time on the judge's own warrant giving a detailed statement of service and expenses.

C.(1) Notwithstanding the provisions of R.S. 11:1384(A) and (B) or any provision of law to the contrary, a retired judge may be assigned to any court of record on a contractual or per diem basis by an en banc order of the court, provided the en banc order is confirmed by the supreme court pursuant to Article V, Section 5(A) of the Constitution of Louisiana. No retired judge shall be assigned for longer than the time limitation set forth in R.S. 11:1384(A). In such a case, and notwithstanding any provision of law to the contrary, the retired judge shall be entitled to compensation, in addition to his retirement pay, in an amount not exceeding the salary of a judge of the court to which he is assigned. In addition, the assigned judge shall be entitled to reimbursement of reasonable and necessary expenses incurred in the performance of such service. The compensation and expenses provided for in this Subsection, shall be paid on the judge's own warrant for the judicial expense fund, or similar fund, of the court to which he is assigned.

(2) Notwithstanding any provision of law to the contrary, the assignment of a retired judge under this Subsection shall not result in the termination or reduction of his pension or retirement status.

Added by Acts 1979, No. 345, §1; Acts 1986, No. 400, §1; Redesignated from R.S. 13:9.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1385 - Retirement benefits; 1995 cost-of-living increase

§1385. Retirement benefits; 1995 cost-of-living increase

A. The retirement benefits being paid to the surviving spouses of those justices and judges of the plan who retired or died prior to July 1, 1979, shall be increased by five hundred dollars per month.

B. The retirement benefits being paid to the surviving spouses of those justices and judges of the plan who retired or died after June 30, 1979, and prior to July 1, 1984, shall be increased by ten percent of the benefits being paid to them on January 1, 1994, but no increase shall be less than two hundred fifty dollars per month or greater than three hundred fifty dollars per month.

C. The retirement benefits being paid to justices and judges of the plan who retired prior to July 1, 1979, shall be increased by fifteen percent of the benefits being paid to them on January 1, 1994, but no such increase shall be less than two hundred fifty dollars per month or greater than three hundred sixty dollars per month.

D. The retirement benefits being paid to justices and judges of the plan who retire after June 30, 1979, and prior to July 1, 1984, shall be increased by ten percent of the benefits being paid to them on January 1, 1994, but no increase shall be less than two hundred forty dollars per month or greater than two hundred seventy-five dollars per month.

E. The retirement benefits being paid to justices and judges of the plan, or any surviving spouse of such a member, who retired after June 30, 1984, and prior to July 1, 1989, shall be increased by four percent of the benefits being paid to them on January 1, 1994.

F. The provisions of this Section shall apply only to justices and judges and surviving spouses who are receiving retirement benefits governed by the provisions of the noncontributory judges retirement plan and shall not apply to those persons whose retirement is governed by the provisions of the contributory retirement plan for judges and officers of the court established by R.S. 11:551 et seq. as part of the Louisiana State Employees' Retirement System.

G. If the amount of funds appropriated to provide the cost-of-living adjustment set forth in this Section are not sufficient to cover the actuarial cost of such adjustment, there shall be a pro rata reduction of the adjustment granted to justices and judges named herein to cover such imbalance, provided that the adjustment of any surviving spouse shall not be affected by such reductions.

Acts 1995, No. 626, §1, eff. July 1, 1995.



RS 11:1386 - Cost-of-living adjustments; retirement benefits; 2007 and subsequent increases

§1386. Cost-of-living adjustments; retirement benefits; 2007 and subsequent increases

A. The retirement benefits payable under the provisions of this Chapter to any surviving spouse of any justice or judge shall be increased by two percent as a cost-of-living adjustment on July 1, 2005.

B. The retirement benefits payable under the provisions of this Chapter to any justice or judge or the surviving spouse of any justice or judge shall be increased by:

(1) Four percent for the fiscal year beginning on July 1, 2007.

(2) Four percent for the fiscal year beginning on July 1, 2008.

(3) An annual cost-of-living adjustment on July 1, 2009, and every year thereafter in an amount equal to two percent, or, if the annual percentage increase in the Consumer Price Index for all Urban Consumers for the preceding calendar year is less than two percent, then the cost-of-living adjustment shall be a percentage equal to the annual percentage increase in the Consumer Price Index for all Urban Consumers for the preceding calendar year, if any.

C. The percentage as determined by Subsection B of this Section shall be applied to the total annual benefit being paid to each recipient on the effective date of the increase.

Acts 2002, 1st Ex. Sess., No. 22, §1, eff. April 18, 2002; Acts 2005, No. 432, §1, eff. July 11, 2005; Acts 2007, No. 348, §1, eff. July 1, 2007.



RS 11:1391 - PENSIONS FOR CONFEDERATE VETERANS

CHAPTER 6. PENSIONS FOR CONFEDERATE VETERANS

AND WIDOWS OF CONFEDERATE VETERANS

§1391. Pension system merged with system of assistance to the aged

The system of pensions for Confederate veterans and widows of Confederate veterans is merged and consolidated with the system of financial assistance to aged, needy persons.

Redesignated from R.S. 29:461 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1392 - Powers over pension roll

§1392. Powers over pension roll

The Division of Family Services of the Louisiana Health and Human Resources Administration has full power over the pension roll. After notice and a hearing, it shall remove any name improperly on the roll.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:463 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1393 - Finality of decision

§1393. Finality of decision

The decision of the division shall be final in any matter arising under this Chapter.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:464 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1394 - Expenses, how payable

§1394. Expenses, how payable

The necessary clerical, traveling, and other expenses of the division in carrying out the provisions of this Chapter shall be paid out of the amount appropriated for pensions.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:465 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1395 - Payment of pensions

§1395. Payment of pensions

Pensions granted to Confederate veterans and to widows of Confederate veterans shall be paid monthly or quarterly on the warrant or order of the division out of money appropriated for pensions.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:466 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1396 - Records concerning pensioners

§1396. Records concerning pensioners

The division shall keep a book in which it shall record the following information concerning each Confederate veteran pensioner; his name, residence, company and regiment or naval service, the date, place, and nature of his injury or disability, how occasioned and where, the date and place of parole or discharge or if not discharged, where he remained until the surrender, and the date of the granting and the amount of the pension. In the case of a widow, it shall record the same information concerning her deceased husband, and in addition it shall record the date, place, and cause of his death.

Amended by Acts 1974, No. 294, §1; Redesignated from R.S. 29:467 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1397 - Pensions for widows of Confederate veterans

§1397. Pensions for widows of Confederate veterans

Pensions not exceeding sixty dollars per month, payable monthly, shall be paid to persons possessing the following qualifications:

(1) Widows of Confederate veterans who served from the date of their enlistment until the close of the late Civil War or until honorably discharged, whose marriages were contracted prior to December 31, 1905, and who have been bona fide residents of the state of Louisiana for at least five years next preceding the date of their application for a pension. Such pensions shall cease upon remarriage.

(2) Widows of Confederate veterans who served from the date of their enlistment until the close of the late Civil War, or until honorably discharged, whose marriages were contracted subsequent to December 31, 1905, who have not remarried and who have attained the age of sixty years, and who have been bona fide residents of the state of Louisiana for at least five years next preceding the date of their application for a pension. Such pensions shall cease upon remarriage.

Added by Acts 1975, 1st, Ex.Sess., No. 30, §1, eff. Feb. 20, 1975; Redesignated from R.S. 29:468 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1399.1 - Cash balance plan creation

§1399.1. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.2 - Cash balance plan membership

§1399.2. Acts 2012, No. 483, §1, eff. June 30, 2012 ; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.3 - Cash balance plan account accumulation

§1399.3. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.4 - Retirement eligibility; benefit calculation

§1399.4. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.5 - Reemployment

§1399.5. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.6 - Application

§1399.6. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1399.7 - Guaranteed return of employee contributions

§1399.7. Acts 2012, No. 483, §1, eff. June 30, 2012; HCR 2 of the 2013 R.S., eff. May 23, 2013.

NOTE: Acts 2012, No. 483, which enacted Chapter 7 of Subtitle II of Title 11 of the Louisiana Revised Statutes of 1950, comprised of R.S. 11:1399.1 through 1399.7 was held unconstitutional by the state Supreme Court in Retired State Employees Association, et al. v State of Louisiana No. 2013-CA-0499 (La. 6/28/13); 2013 Westlaw 3287132.

NOTE: See HCR 2 of the 2013 R.S. relative to suspension of Act 483 of the 2012 R.S. and application and intent regarding provisions of the Act not suspended by the resolution.



RS 11:1401 - ASSESSORS' RETIREMENT FUND

SUBTITLE III. STATEWIDE SYSTEMS

CHAPTER 1. ASSESSORS' RETIREMENT FUND

PART I. ESTABLISHMENT OF FUND

§1401. Creation of retirement fund and of corporate board of trustees; powers of board

There is hereby created effective July 26, 1950, an "Assessors' Retirement Fund" for all parishes of the state of Louisiana, and a public corporation to be known as the "Board of Trustees of the Assessors' Retirement Fund" for the assessors and assessors' employees throughout the state of Louisiana, which corporation shall be vested with the power to administer the fund herewith provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said fund, to allot disability payments and retirement allowances as hereinafter set forth.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8051 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1402 - Definitions

§1402. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Accumulated employee contributions" means the sum of all amounts deducted from a member's salary and paid to the fund.

(2) "Board" means the board of trustees of the Assessors' Retirement Fund.

(3) "Designated beneficiary" means the person most recently designated in writing by a member to receive any benefits to which the member may be entitled.

(4) "Fund" means the Assessors' Retirement Fund.

(5) "Minor child" means a child who is less than the age of eighteen years or who has a physical or mental disability, regardless of age, who is the issue of a marriage of the member or former member, the legally adopted child of a member or former member, the natural child of a female member or former member, or the child of a male member or former member if a court of competent jurisdiction has, during the lifetime of such male member or former member, issued an order of filiation declaring the paternity of such male member for the child.

(6)(a) "Monthly average final compensation", for a member whose first employment making him eligible for membership in the system began on or before September 30, 2006, means the average of a member's monthly salary during the highest compensated thirty-six consecutive months or successive joined months if service was interrupted.

(b) "Monthly average final compensation", for a member whose first employment making him eligible for membership in the system began on or after October 1, 2006, means the average of a member's monthly salary during the highest compensated sixty consecutive months or successive joined months if service was interrupted.

(c) Compensation of a member in excess of one hundred fifty thousand dollars, as adjusted for increases in the cost of living under Section 401(a)(17)(B) of the Internal Revenue Code shall not be taken into account for years beginning on or after January 1, 1994, and ending before January 1, 2002. Compensation of a member in excess of two hundred thousand dollars as adjusted for increases in the cost of living under Section 401(a)(17)(B) of the Internal Revenue Code shall not be taken into account for years beginning on or after January 1, 2002. However, in determining monthly average final compensation for a member retiring on or after January 1, 2002, compensation which is permitted to be taken into account on or after January 1, 2002, but which occurred in a prior year that was included in the averaging period shall be taken into account. This limitation may be adjusted from time to time by rules promulgated by the board in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

(d) For purposes of compliance with federal tax-qualification requirements, the board may promulgate rules further defining "compensation" and "Section 415 compensation", in accordance with the provisions of the Administrative Procedure Act.

(7) "Surviving spouse" means a person who is legally married to a member of the system and living with the member at the time of his death.

(8) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity or benefits and regular interest, as the case may be, computed on the basis of such mortality and interest tables as shall be adopted by the board of trustees in accordance with the provisions of R.S. 11:1404. In the absence of resolution by the board, the following assumptions shall be used:

(a) Interest shall be compounded annually at a rate of seven and one-half percent per annum.

(b) Annuity rates shall be determined on the basis of the mortality tables utilized for the latest system valuation approved by the Public Retirement Systems' Actuarial Committee.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8052 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2004, No. 794, §1; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2011, No. 364, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1403 - Exemption from seizure for debt, taxation

§1403. Exemption from seizure for debt, taxation

The right of a person to a pension, an annuity, retirement allowance, disability benefit, surviving spouse benefits, dependent child's benefit, or to a return of contributions, the pension, annuity, retirement allowance, disability benefit, surviving spouse benefit, dependent child's benefit itself, any optional benefit or any right accrued or accruing to any person under the provisions of the Assessors' Retirement Fund, and the monies in said fund are hereby exempt from any state or municipal tax, from all state income tax, and from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8053 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1404 - Amendment of provisions of retirement system

§1404. Amendment of provisions of retirement system

A. The provisions of the retirement system established by R.S. 11:1401 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:241 through 248, the payment of employee contributions, actuarial assumptions as provided in R.S. 11:1402, and any changes required for conformity with requirements of the Internal Revenue Code, shall be considered amendments to the provisions of the retirement fund.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, unless the member is still employed, in the case of a partial termination, in which case payment shall not be made until retirement or termination, or may be held until payment is otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

D. Upon termination or partial termination of the retirement system, a member's interest in the system shall be nonforfeitable to the extent funded.

E. Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

F. Amendments to the retirement system required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act.

Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2011, No. 364, §§1, 2, eff. July 1, 2011; Acts 2012, No. 230, §1, eff. July 1, 2012; Acts 2012, No. 482, §1, eff. July 1, 2012.



RS 11:1410 - Membership in fund

PART II. MEMBERSHIP AND CREDITABLE SERVICE

§1410. Membership in fund

A. Membership in the Assessors' Retirement Fund and eligibility for retirement benefits shall be determined as set forth hereunder:

(1) Any assessor who was serving in office on July 26, 1950, or who is elected or appointed to office after July 26, 1950, shall be a member of this fund.

(2) Any assessor's employee who was employed in an assessor's office on July 26, 1950, or who is employed in an assessor's office after July 26, 1950, shall be a member of this fund.

(3) The secretary and regular employees of the Assessors' Retirement Fund and permanent employees of the Louisiana Assessors' Association and the Louisiana Assessors' Insurance Fund shall be members of this fund, provided that the Louisiana Assessors' Association and the Louisiana Assessors' Insurance Fund each pay the employer contributions for their employees who become members of this fund.

B.(1) Membership shall not be allowed on a part-time, temporary, or intermittent basis. Membership in the fund shall be allowed only to assessors, full-time permanent employees of assessors, the secretary and regular employees of the Assessors' Retirement Fund, and permanent employees of the Louisiana Assessors' Association and the Louisiana Assessors' Insurance Fund. Each member shall start paying into the fund the first regular payroll period after employment begins. Full-time, permanent employees as used herein, shall mean those employed on a full twelve-month basis within each calendar year; provided, however, that members may be granted leaves of absence, with no creditable service to be allowed for time on leave.

(2) Any person who is not an employee of an assessor or of one of the entities listed in Paragraph (A)(3) of this Section, who has performed services for and under the primary direction and control of an assessor or one of the entities listed in Paragraph (A)(3) of this Section or any related person determined in accordance with Section 414(n)(6) of the Internal Revenue Code, on a substantially full-time basis for a period of at least a year pursuant to an agreement between the person's employer and assessor or one of the entities listed in Paragraph (A)(3) of this Section shall not be a member of the fund.

C. Repealed by Acts 2001, No. 96, §3, eff. July 1, 2001.

Acts 1989, No. 545, §1, eff. July 5, 1989; Acts 1991, No. 647, §1, eff. July 17, 1991; Redesignated from R.S. 47:8054 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2001, No. 96, §3, eff. July 1, 2001; Acts 2004, No. 794, §1.

NOTE: See Acts 2001, No. 96, §4 relative to retroactivity of Act.



RS 11:1411 - Creditable service

§1411. Creditable service

A. Commencing October 1, 1989, and thereafter, a member shall receive credit for all service rendered as an assessor, assessor's employee, secretary and regular employees of the fund for which contributions have been paid and not withdrawn.

B. In the computation of service rendered prior to October 1, 1989, creditable service shall be counted from January first of the calendar year in which a member first became a member of the fund.

C. If a member's service is terminated for any cause whatsoever, such time lost shall not be counted as creditable service. If the member elects to leave his or her contributions in the fund, upon his or her return to regular active service in an assessor's office or other creditable employment, creditable service shall count from date of such return to service and be added to his or her prior service, but only if such member returns to active service within ten years after the date of withdrawal from service in an assessor's office or other creditable service.

D. If a member takes a leave of absence governed by the Uniformed Services Employment and Reemployment Rights Act (USERRA), then upon his return to employment covered by the fund, the member shall share in employer contributions in the same manner as other members and shall not be considered to have terminated employment or to have incurred a break in service during such leave of absence. The employer shall be permitted to make an employer contribution in satisfaction of the affected employee's rights under USERRA. A member who does not return to employment shall not be affected by this provision. The board shall promulgate rules pursuant to the Administrative Procedure Act, which shall be part of the governing provisions of the fund, to implement the requirements of USERRA.

E. The qualified military service of a member who has been reemployed in accordance with 26 U.S.C. 414(u) shall be treated for vesting and benefit accrual purposes as service completed under Subsection A of this Section if the member timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8055 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 794, §1; Acts 2011, No. 364, §1, eff. July 1, 2011; Acts 2012, No. 230, §1, eff. July 1, 2012; Acts 2012, No. 482, §1, eff. July 1, 2012, in conflict with Act 230. certification pending.



RS 11:1412 - Credit for noncredited prior service

§1412. Credit for noncredited prior service

Any person who was eligible for membership but was not enrolled as a member for whatever reason may upon application receive credit for the time such person was otherwise eligible for membership. The person's employer must certify the inclusive dates of employment and the salary earned by the member during these dates, or the person shall submit such other evidence in lieu thereof as shall be requested by the board. The person, his employer, and any other person submitting evidence on his behalf, shall certify all evidence by an affidavit in authentic form. Should any facts or evidence disqualify him from benefits, the person shall lose all rights to any benefits from this system. In order to receive this credit the person and the employer shall pay the greater of an amount equal to the employee and employer contributions which would have been paid had the person been enrolled at the time of employment, plus interest as determined by the board, which shall be not less than seven percent compounded annually, or an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the person. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the person's application for credit. The fund shall accept as the employee's payment of amounts payable by the employee under this Section any assets held in an individual retirement account or annuity or a plan qualified under Section 401(a) or Section 403(a) of the Internal Revenue Code or a governmental deferred compensation arrangement subject to Section 457(g) of the Internal Revenue Code or a tax sheltered annuity or other arrangement under Section 403(b) of the Internal Revenue Code.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8056 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 794, §1.



RS 11:1413 - Reemployment of a retiree

§1413. Reemployment of a retiree

A retiree receiving retirement benefits from the system may be temporarily reemployed by an assessor but the retiree shall not be or become a member of the system during such reemployment. If the retiree is reemployed in any capacity for more than one hundred working days during any calendar year, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after thirty working days, or the equivalent thereof. The retiree and the assessor shall immediately notify the board of the date of reemployment, the amount of salary paid, any changes in salary, the number of hours employed per week, the estimated duration of reemployment, and the date of the termination of the reemployment. If the retiree dies during reemployment, benefits shall be paid to any other person as if death occurred regardless of reemployment pursuant to any option which may have been selected by the retiree at the time of retirement.

Acts 2001, No. 96, §1, eff. July 1, 2001.

NOTE: See Acts 2001, No. 96, §4 relative to retroactivity of Act.



RS 11:1421 - Eligibility for normal retirement

PART III. BENEFITS

SUBPART A. NORMAL RETIREMENT

§1421. Eligibility for normal retirement

A. All members of the fund hired on or before September 30, 2013, shall be eligible for participation in the benefits of this fund upon written application for such allowance to the board of trustees if:

(1) The member has twelve years or more of creditable service and has attained the age of fifty-five.

(2) The member has thirty or more years of creditable service, regardless of age.

B. All members of the fund hired on or after October 1, 2013, shall be eligible for participation in the benefits of this fund upon written application for such allowance to the board of trustees if:

(1) The member has twelve or more years of creditable service and has attained the age of sixty.

(2) The member has thirty or more years of creditable service and has attained the age of fifty-five.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8057 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 100, §1, eff. July 1, 2001; Acts 2013, No. 233, §1, eff. July 1, 2013.



RS 11:1422 - Computation of normal retirement benefit

§1422. Computation of normal retirement benefit

A. Any member whose first employment making him eligible for membership in the system began on or before September 30, 2006, and who is eligible for normal retirement shall, upon making written application to the board of trustees, be retired, and shall be paid a monthly sum equal to three and one-third percent of the highest monthly average final compensation received during any thirty-six consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation, after taking into account the reduction arising from any optional retirement selected.

B. Any member whose first employment making him eligible for membership in the system began on or after October 1, 2006, but before October 1, 2013, and who is eligible for normal retirement shall, upon making written application to the board of trustees, be retired, and shall be paid a monthly sum equal to three and one-third percent of the highest monthly average final compensation received during any sixty consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation after taking into account the reduction arising from any optional retirement selected.

C.(1) Except as provided in Paragraph (2) of this Subsection, any member whose first employment making him eligible for membership in the system began on or after October 1, 2013, and who is eligible for normal retirement, but who has less than thirty years of creditable service shall, upon making written application to the board of trustees, be retired and shall be paid a monthly sum equal to three percent of the highest monthly average final compensation received during any sixty consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation after taking into account the reduction arising from any optional retirement selected.

(2) Any member whose first employment making him eligible for membership in the system began on or after October 1, 2013, who retires with thirty or more years of credible service shall be paid a monthly sum equal to three and one-third percent of the highest monthly average final compensation received during any sixty consecutive months while employed in an assessor's office or other creditable employment times the number of years of the member's creditable service not to exceed one hundred percent of the member's monthly average final compensation after taking into account the reduction arising from any optional retirement selected. Transferred service with an accrual rate of less than three and one-third percent shall not be used to meet the requirement of thirty or more years of creditable service unless the member exercised his right to upgrade such transferred service pursuant to R.S. 11:143(D).

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8058 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 23, §1, eff. July 1, 1999; Acts 2001, No. 703, §§3 and 4, eff. July 1, 2001; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2013, No. 233, §1, eff. July 1, 2013; Acts 2014, No. 791, §5.

NOTE: See Acts 2001, No. 703, §§5 & 6, relative to effectiveness and applicability of Act.



RS 11:1423 - Mode of payment; options; effective date

§1423. Mode of payment; options; effective date

A. Upon application for normal retirement, any participant may elect to receive his benefit in a retirement allowance payable throughout life, or he or she may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement payable throughout life with the following options:

Option 1. If a member dies before he has received in retirement payments purchased by his contributions the amount he had contributed to the fund before his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board.

Option 2. Upon a member's death, his or her reduced retirement allowance shall be continued throughout the life of and paid to his or her surviving spouse, upon written designation by the member duly acknowledged and filed with the board of trustees at the time of his or her retirement.

Option 3. Upon the member's death, one-half of his or her reduced retirement allowance shall be continued throughout the life of and paid to his or her surviving spouse, upon written designation by the member duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits together with the reduced retirement allowance shall be of equivalent actuarial value to his retirement allowance and approved by the board of trustees, at the election of the member, which benefit shall be in lieu of any other option provided herein.

B. No option shall become effective until the date specified by the member in his or her application for retirement, and no selection of an option nor any change in the option selected shall be permitted after the application has been officially filed with the board.

C. Should a member upon retirement select his or her spouse as his or her beneficiary under Option 2, Option 3, or Option 4, the actuarial equivalence and option reductions shall be based on the ages of the member and his or her beneficiary as of the member's sixtieth birthday. Should the member select a non-spousal beneficiary under Option 4, the actuarial equivalence and option reduction shall be based on the ages of the member and beneficiary as of the later of the date of the member's retirement or the member's sixtieth birthday. The actuarial equivalence and option reduction factors for Option 2 benefits payable upon the death of a member while the member is still in service shall be based on the ages of the member and his or her spouse as of the member's sixtieth birthday.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 98, §1, eff. July 1, 2001; Acts 2004, No. 774, §1, eff. Oct. 1, 2004.



RS 11:1431 - Eligibility for disability retirement

SUBPART B. DISABILITY RETIREMENT

§1431. Eligibility for disability retirement

Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8060 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1432 - Computation of disability retirement benefit

§1432. Computation of disability retirement benefit

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be the lesser of (1) or (2) as set forth below:

(1) A sum equal to the greater of forty-five percent of final average compensation or the member's accrued retirement benefit at the time of termination of employment due to disability; or

(2) The retirement benefit which would be payable assuming accrued creditable service plus additional accrued service, if any, to the earliest normal retirement age based on final average compensation at the time of termination of employment due to disability.

B. Upon approval for disability benefits, the member shall exercise an optional retirement allowance as provided in R.S. 11:1423 and no change in the option selected shall be permitted after it has been filed with the board. The retirement option factors shall be the same as those utilized for regular retirement based on the age of the retiree and that of the spouse, had the retiree continued in active service until the earliest normal retirement date.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8061 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1441 - Surviving spouse's benefit

SUBPART C. SURVIVORS' BENEFITS

§1441. Surviving spouse's benefit

A. If a member of this fund dies in service with less than twelve years of creditable service, and leaves a surviving spouse, his accumulated contributions shall be paid to the surviving spouse.

B. If a member dies and has twelve or more years of creditable service and is not eligible for retirement, the surviving spouse shall receive an automatic optional benefit which is equal to the joint and survivorship amounts provided in Option 2 as provided in R.S. 11:1423, which shall cease upon a subsequent remarriage, or a refund of the member's accumulated contributions, whichever the spouse elects to receive.

C. If a member dies and is eligible for retirement, the surviving spouse shall receive an automatic optional benefit which is equal to the Option 2 benefits provided for in R.S. 11:1423, which shall not terminate upon a subsequent remarriage.

D. Benefits set forth in Subsection B of this Section shall cease upon remarriage and shall resume upon a subsequent divorce or death of a new spouse. The spouse shall be entitled to receive a monthly benefit equal to the amount being received prior to remarriage.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8062 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1442 - Surviving minor children

§1442. Surviving minor children

Should a member of this fund die solely from injuries received in line of duty, or should he die from natural causes after four years creditable service, and should leave no surviving spouse, but should leave a child or children under the age of eighteen years, or a child or children over the age of eighteen years who have a physical or mental disability and who are dependent upon him or her for support, the sum of fifty dollars per month shall be paid for one child, and ten dollars per month shall be paid for each additional child until he reaches the age of eighteen years, or as long as he has a physical or mental disability.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8063 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1443 - Payment to designated beneficiary

§1443. Payment to designated beneficiary

If a member dies before retiring and leaves no surviving spouse or minor or dependent children, the designated beneficiary shall be entitled to the accumulated contributions in the fund, provided that the designation of beneficiary has been previously filed with the retirement fund. However, if no beneficiary has been designated as provided herein, the accumulated contributions shall be paid to the member's estate.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8064 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1444 - Limitation on payment of benefits

§1444. Limitation on payment of benefits

A.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life.

(b) The life of the member's designated beneficiary or the joint and last survivor lives of the member and his designated beneficiary.

(c) The member's life expectancy.

(d) The joint and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary shall be his spouse. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death.

B.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary or beneficiaries, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than one year after the date of the member's death, or, in the case of the member's surviving spouse, the date the member would have attained the age of seventy and one-half years. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse, if alive, upon the child's reaching age eighteen.

(3) Paragraph (1) of this Subsection shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection A of this Section.

C. If a survivor benefit is payable to a specified person or persons or if a benefit is payable at death under an option elected pursuant to R.S. 11:1423, the member shall be considered to have designated such person as a designated beneficiary hereunder. If there is more than one such person, then the oldest such person shall be considered to have been so designated, or, if none, then the oldest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary hereunder shall not prevent payment to multiple beneficiaries but shall only establish the permitted period of payments.

D. Distributions from the system shall be made in accordance with the requirements set forth in Section 401(a)(9) of the Internal Revenue Code, including the minimum distribution incidental benefit rules applicable thereunder. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., to carry out the requirements of this Subsection, and the board may adopt provisions that amend the other provisions of this Section.

E.(1) A member's benefits shall commence to be paid on or before the required beginning date.

(2) The required beginning date shall be April first of the calendar year following the later of the calendar year in which the member attains seventy and one-half years of age, or the calendar year in which the employee retires.

(3) The board may promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., regarding any change in the required beginning date necessary for compliance with federal tax-qualification requirements.

F. The provisions of this Section shall be effective July 1, 1997.

Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1445 - Guaranteed return of accumulated contributions

§1445. Guaranteed return of accumulated contributions

A. If the total of all benefits paid to a retiree and all benefits paid on his account after his death, if any, is less than the retiree's accumulated employee contributions, the remaining accumulated employee contributions shall be paid to the retiree's beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

B. Upon the death of a member or former member who has not been paid any benefits from the fund, including a withdrawal of accumulated employee contributions, and who is not survived by any person eligible for any benefits from the fund, the accumulated employee contributions of the member or former member shall be paid to his beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

C. A member or former member may, at any time prior to his death, withdraw, refile, or amend the written designation of his beneficiary.

D. If any sum becomes payable to a member's or former member's duly designated beneficiary and that beneficiary predeceased the member or former member, or if any sum would otherwise be payable to a beneficiary, but a beneficiary was not designated by the member or former member, then such sum shall be paid to the estate of the member or former member.

E. If survivor benefits become payable upon the death of a member or former member, the survivor, in lieu of survivor benefits, may elect to be paid in one lump sum the member's or former member's accumulated employee contributions by notifying the board, in writing, and waiving the right to all other benefits. If survivor benefits are payable to more than one person, no payment of the remaining accumulated employee contributions may be made unless all persons eligible for survivor benefits agree, in writing, to the distribution of the remaining accumulated contributions.

F. Payments made pursuant to this Section shall be paid only upon receipt by the board, of an application therefor, providing such information and in such form as the board may require. Such payment shall discharge the board and the fund from any other responsibility or liability to any other person, shall cancel all rights in the fund and cause credit for all service to be forfeited, and neither the former member nor any other person shall be entitled to any benefits on the former member's account.

G. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that specify the manner of distributions and the direct rollover of such distributions.

Acts 2001, No. 99, §1, eff. July 1, 2001; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1446 - Military survivor benefits

§1446. Military survivor benefits

Effective January 1, 2007, if a member dies while on a leave of absence to perform qualified military service as described in 26 U.S.C. 414(u), his beneficiary shall be entitled to any benefit, except benefits that accrued during the period of qualified military service that would have been provided under the plan had the member resumed and then terminated employment due to death, in accordance with 26 U.S.C. 401(a)(37); however, the member's beneficiary shall be entitled to benefits that accrued during the period of qualified military service if the beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law and R.S. 11:1411.

Acts 2012, No. 230, §1, eff. July 1, 2012; Acts 2012, No. 482, §1, eff. July 1, 2012.



RS 11:1451 - Conditions for payment of benefit

SUBPART D. PAYMENT OF BENEFITS

§1451. Conditions for payment of benefit

No regular, disability, survivor, or other benefit from the fund, including a refund of accumulated employee contributions and any optional benefit, shall be payable until and unless a written application therefor is filed with the board providing such information and in such form as the board may require and until and unless all contributions by or for the member or former member have been received by the board and until and unless the member or former member has terminated service. This Section shall not preclude the payment of benefits consistent with R.S. 11:1444 and any rules promulgated by the board thereunder.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8065 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1452 - Deferred retirement

§1452. Deferred retirement

If the services as an employee or assessor of any member who has twelve or more years of credited service are terminated prior to the time the member becomes fifty-five years of age, the former member may leave his contributions in the fund and upon attaining the age of fifty-five years he shall be eligible for a regular retirement benefit. If the services as an employee or assessor of any member who has thirty or more years of credited service are terminated prior to the time the member becomes fifty years of age, the former member may leave his contributions in the fund and upon attaining the age of fifty years, he shall be eligible for a regular retirement benefit.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8066 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1453 - Application; effective date; commencement of benefits

§1453. Application; effective date; commencement of benefits

A. Any member may retire upon written application to the board of trustees upon eligibility therefor. An application for retirement shall be officially filed with the board when received in the retirement office. Application shall be granted within thirty days if the applicant is entitled to retirement benefits.

B. If a written application for any benefits is received by the board within ninety days of the date the applicant became eligible for the benefit, benefits shall be paid retroactive to the date of becoming eligible therefor. If an application for any benefit is received by the board after ninety days of the date the applicant became eligible therefor, benefits shall be paid only from the date the application is received by the board.

Acts 1989, No. 545, §1; Redesignated from R.S. 47:8067 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1454 - Dual retirement benefits prohibited

§1454. Dual retirement benefits prohibited

No member of this fund shall be eligible to draw more than one retirement from this fund at the same time, except that a surviving spouse of a member may draw retirement benefits and also surviving spouse benefits from this fund at the same time.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8068 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 96, §2, eff. July 1, 2001.

NOTE: See Acts 2001, No. 96, §4 relative to retroactivity of Act.



RS 11:1455 - Withdrawal of accumulated employee contributions; repayment

§1455. Withdrawal of accumulated employee contributions; repayment

A. If the membership of a member who is not eligible to retire is terminated, the former member may make a written application for and obtain a refund of his accumulated employee contributions. However, no refund shall be paid until and unless the accuracy of the information on the application therefor has been certified by the assessor by whom the former member was employed and the former member remains out of service for sixty days and until all contributions for the former member have been paid into the fund. Payment of such a refund to the former member cancels all rights in the fund; neither the former member nor any other person shall be entitled to any benefits on the former member's account, and credit for all service shall be forfeited.

B. If a former member who has withdrawn his accumulated contributions again becomes a member of the fund, he may repay to the fund, in a lump sum, the amount he withdrew, plus annually compounded interest at the valuation interest rate from the date of withdrawal. Upon such repayment, the member shall be credited for all service which was canceled and forfeited at the time of the prior refund and all other rights shall be restored.

C. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that permit the repayment from funds held for the member's benefit in another retirement plan or individual retirement account or annuity.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8069 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1203, §1; Acts 2004, No. 268, §1; Acts 2011, No. 364, §1, eff. July 1, 2011.



RS 11:1456 - Repealed by Acts 2008, No. 398, §2, eff. Oct. 1, 2008.

§1456. Repealed by Acts 2008, No. 398, §2, eff. Oct. 1, 2008.



RS 11:1456.1 - Back-Deferred Retirement Option Program

§1456.1. Back-Deferred Retirement Option Program

A.(1) There is hereby created an optional retirement benefit program for members of the fund called the "Back-Deferred Retirement Option Program" which shall be referred to in this Chapter as "Back-DROP".

(2) In lieu of receiving a normal retirement benefit pursuant to R.S. 11:1421 through 1423, an eligible member of the fund may elect to retire and have his benefits structured, calculated, and paid as provided in this Section.

B. An active, contributing member of the fund shall be eligible for Back-DROP only if all of the following apply:

(1) The member has accrued more service credit than the minimum required for eligibility for a normal retirement benefit.

(2) The member has attained an age that is greater than the minimum required for eligibility for a normal retirement benefit, if applicable.

(3) The member has revoked his participation, if any, in the Deferred Retirement Option Plan pursuant to R.S. 11:1456.2.

C. At the time of retirement, a member who elects to receive a Back-DROP benefit shall select a Back-DROP period to be specified in whole months. The duration of the Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first attained eligibility for normal retirement. The Back-DROP period shall be comprised of the most recent calendar days corresponding to the member's employment for which service credit in the fund accrued.

D.(1) The Back-DROP benefit shall have two portions: a lump-sum portion and a monthly benefit portion.

(2) The member's Back-DROP monthly benefit shall be calculated pursuant to the provisions applicable for service retirement set forth in R.S. 11:1421 through 1423, subject to the following conditions:

(a) For purposes of this Paragraph, creditable service shall not include service credit reciprocally recognized pursuant to R.S. 11:142.

(b) Accrued service at retirement shall be reduced by the Back-DROP period.

(c) Final average compensation shall be calculated by excluding all earnings during the Back-DROP period.

(d) Contributions received by the retirement fund during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall remain with the fund and shall not be refunded to the member or to the employer.

(e) The member's Back-DROP monthly benefit shall be calculated based upon the member's age and service and the fund provisions in effect on the last day of creditable service before the Back-DROP period.

(f) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(g) The member may elect to receive a reduced monthly benefit in accordance with the options provided in R.S. 11:1423 based upon the member's age and the age of the member's beneficiary as of the actual effective date of retirement. No change in the option selected or beneficiary shall be permitted after the option is filed with the board of trustees.

(3) In addition to the monthly benefit received pursuant to Paragraph (2) of this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(4) Cost-of-living adjustments shall not be payable on the member's Back-DROP lump sum.

(5) Upon the death of a member who selected the maximum option pursuant to R.S. 11:1423, the member's named beneficiary or, if none, the member's estate shall receive the deceased member's remaining contributions, less the Back-DROP benefit amount.

(6) Upon the death of a member who selected Option 1 pursuant to R.S. 11:1423, the member's named beneficiary or, if none, the member's estate, shall receive the member's annuity savings fund balance as of the member's date of retirement reduced by the portion of the Back-DROP account balance and his previously paid retirement benefits that are attributable to the member's annuity payments as provided by the annuity savings fund.

E.(1) In lieu of receiving a lump-sum benefit payment as set forth in Paragraph (D)(3) of this Section, the member may elect to transfer the lump-sum payment into a self-directed account managed by a third-party provider.

(2) The board may hire a third-party provider to manage the self-directed accounts authorized by this Subsection. The third-party provider shall act as an agent of the fund for purposes of investing balances in the self-directed accounts of the participant as directed by the participant. The participant shall be given such options as comply with federal law for self-directed plans.

(3) Any participant who elects to transfer the lump-sum Back-DROP payment into a self-directed account agrees that the benefits payable to the participant are not the obligations of the state or the fund and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(E)(5) of the Constitution of Louisiana as it relates to his Back-DROP account with the third-party provider. By electing to transfer the Back-DROP lump-sum payment into an account with a third-party provider, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's decision to transfer his Back-DROP lump-sum payment into a self-directed account, it shall be the sole responsibility and liability of the participant and the provider and not of the state or the fund.

(4) There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the fund, or the agents or employees of the state or the fund for any action taken by the participant or for choices the participant makes in relationship to the self-directed account funds in which he chooses to place his account balance.

Acts 2008, No. 398, §1, eff. Oct. 1, 2008; Acts 2014, No. 143, §1, eff. May 22, 2014.



RS 11:1456.2 - Rescission of participation in the Deferred Retirement Option Plan

§1456.2. Rescission of participation in the Deferred Retirement Option Plan

Notwithstanding any law to the contrary, any participant in the Deferred Retirement Option Plan (DROP) of this fund who has not severed employment and has not taken a distribution from his DROP account may make a one-time, irrevocable election to rescind all of his participation period in DROP and return to active, contributing membership in the fund on or before March 31, 2009. A person who rescinds such DROP participation shall forfeit all accumulated DROP benefits and any interest accrued on such benefits. If contributions were not previously paid, the participant shall pay to the fund the employee contributions the fund would have received if he had not been a DROP participant during his participation period, together with any interest or other actuarial cost for such rescission. The rescinding participant shall be required to hold the fund contractually harmless in the event that a spouse, former spouse, or any other person successfully establishes a property right relative to the DROP benefit forfeited by the participant which has any adverse effect upon the fund.

Acts 2008, No. 398, §1, eff. Oct. 1, 2008.



RS 11:1457 - Qualified plan; direct rollover; eligible retirement plan; election

§1457. Qualified plan; direct rollover; eligible retirement plan; election

A. Notwithstanding any other provision of law to the contrary that would otherwise limit a state or statewide retirement system member's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

B. Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

C. As used in this Section, the following terms shall mean the following:

(1) "Direct rollover" means a payment by the plan to the eligible retirement plan specified by the distributee.

(2) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's spouse or former member's spouse with whom a benefit or return of employee contributions is to be divided pursuant to R.S. 11:291(B) are distributees with reference to an interest of the member or former spouse. The board may promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., that change this definition in order to conform to the provisions of the Internal Revenue Code and regulations thereunder.

(3) "Eligible retirement plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, an annuity plan described in Section 403(a) of the Internal Revenue Code, or a qualified trust described in Section 401(a) of the Internal Revenue Code, that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity. "Eligible retirement plan" shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state agreeing to account separately for amounts transferred into such plan from this fund. A distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order shall not make the retirement plan ineligible. The board may promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., that change this definition in order to conform to provisions of the Internal Revenue Code and regulations thereunder.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code; and the portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities. A portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income; however, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to account separately for amounts so transferred, including accounting separately for the portion of such distribution which is includable in gross income and the portion of such distribution which is not includable. The fund shall accept participant rollover contributions, direct rollovers of distributions made after December 31, 2001, or both, from the following types of plans: individual retirement accounts or annuities or plans qualified under Section 401(a) or Section 403(a) of the Internal Revenue Code, or governmental deferred compensation arrangements subject to Section 457(b) of the Internal Revenue Code or tax sheltered annuities or other arrangements under Section 403(b) of the Internal Revenue Code, beginning on the effective date specified; but only for the purposes of repaying prior distributions or purchasing service credits as permitted under Section 415(k)(3) and Section 415(n) of the Internal Revenue Code. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that change this definition in order to conform to provisions of the Internal Revenue Code and regulations thereunder.

Acts 1997, No. 689, §1, eff. retroactive to Jan. 1, 1993; Acts 2004, No. 794, §1; Acts 2011, No. 364, §§1, 2, eff. July 1, 2011.



RS 11:1458 - Computation of retirement benefits

§1458. Computation of retirement benefits

A.(1) This Section is intended to comply with Section 415 of the Internal Revenue Code.

(2) The normal retirement benefit of a member shall not exceed the dollar amount set forth in this Section.

(3) The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., for purposes of compliance with Section 415 of the Internal Revenue Code which modify the requirements hereunder.

B.(1) Maximum annual benefit. The retirement benefit of any member of the retirement system and which is not attributable to the member's after-tax employee contribution, when expressed as an annual benefit may not exceed one hundred sixty thousand dollars per year, as adjusted for increases in the cost of living pursuant to Section 415 of the Internal Revenue Code. For purposes of determining whether a member's benefit exceeds this limitation, if the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar limitation outlined in this Paragraph. No adjustment is required for qualified joint and survivor annuity benefits; pre-retirement disability benefits; or pre-retirement death benefits.

(2)(a) Adjustment if benefit begins before age sixty-two. If benefit distribution begins before age sixty-two, the actual retirement benefit shall not exceed the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent, determined in a manner consistent with reduction of benefits for early retirement under the federal Social Security Act, of one hundred sixty thousand dollars, as adjusted.

(b) Adjustment if benefit begins after age sixty-five. If benefit distribution begins after age sixty-five, the dollar limitation shall be increased to the equivalent of one hundred sixty thousand dollars beginning at social security retirement age, as adjusted for increases in the cost of living pursuant to Section 415 of the Internal Revenue Code.

(c) Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

(d) Interest assumption. The interest rate used for adjusting the maximum limitations above shall be:

(i) For benefits commencing before age sixty-two, the greater of five percent or the rate specified under the fund.

(ii) For benefits commencing after age sixty-five, the lesser of five percent or the rate specified under the fund.

(iii) For purposes of adjusting benefits for those benefits payable in a form other than a straight life annuity, the greater of five and one-half percent, the rate specified under the fund, and the rate that provides a benefit of not more than one hundred five percent of the benefit that would be provided if the applicable interest rate under Section 417(e)(3) of the Internal Revenue Code were the rate being used.

(3) Adjustment for less than ten years of participation.

(a) If retirement benefits are payable under this retirement system to a member who has less than ten years of participation in the retirement system, the dollar limitation referred to in Paragraph (1) of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of participation in the system and the denominator of which is ten.

(b) If retirement benefits are payable under this retirement system to a member who has less than ten years of service with the employer, the dollar limitation referred to in Paragraph (9) of Subsection E of this Section shall be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer and the denominator of which is ten.

(4) Annual adjustment. The one hundred sixty thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable as determined by the commissioner of the Internal Revenue Service under Section 415(d) of the Internal Revenue Code.

(5) Member or participant in more than one plan. If a member is a member or participant in more than one defined benefit pension plan maintained by the state, its agencies, or its political subdivisions, then such member's benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limits provided in this Subsection.

(6) Treasury regulation applicable. That portion of the benefit designated herein which is attributable to member contributions shall be determined in accordance with Treasury Regulations §1.415-3(d)(1).

C. Total annual benefits not in excess of ten thousand dollars. Notwithstanding the provisions of Subsection B, the benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of this Subsection if:

(1) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year, or for any prior plan year, and

(2) The employer has not at any time maintained a defined contribution plan in which the participant participated.

D. Average compensation.

(1) For purposes of R.S. 11:1422 and 1432, average compensation shall include any amounts properly considered as the regular rate of pay of the member, as defined in R.S. 11:231, and unreduced by amounts excluded from income for federal income tax purposes by reason of 26 USC 125, 132(f), 402(e)(3), 402(h)(1)(B), 403(b), 414(h), or 457, or any other provision of federal law of similar effect.

(2) In addition to other applicable limitations set forth in the plan, and notwithstanding any other provisions of the plan to the contrary, for plan years beginning on or after January 1, 1994, and before January 1, 2002, the annual compensation of each employee taken into account under the plan shall not exceed the Omnibus Budget Reconciliation Act of 1993 annual compensation limit. The Omnibus Budget Reconciliation Act of 1993 annual compensation limit is one hundred fifty thousand dollars, as adjusted by the commissioner of Internal Revenue for increases in the cost of living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding twelve months, over which compensation is determined beginning in such calendar year. If a determination period consists of fewer than twelve months, the Omnibus Budget Reconciliation Act of 1993 annual compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve.

(3) For plan years beginning on or after January 1, 2002, the annual compensation limitation shall not exceed two hundred thousand dollars, as adjusted for cost-of-living increases under Section 401(a)(17)(B) of the Internal Revenue Code. If compensation for an earlier period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for the earlier period shall be subject to the compensation limit for the current year.

E. The provisions of this Section shall apply if any member is covered, or has ever been covered, by another plan maintained by the employer, including a qualified plan, or a welfare benefit fund, as defined in Section 419(e) of the Internal Revenue Code, or an individual medical account, as defined in Section 415(l)(2) of the Internal Revenue Code, which provides an annual addition as described in Paragraph (4) of this Subsection.

(1) If a member is, or has ever been, covered under more than one defined benefit plan maintained by the employer, the sum of the member's annual benefits from all such plans shall not exceed the maximum permissible amount set forth in Subsection D of this Section.

(2) If the employer maintains one or more qualified defined contribution plans covering a member of the fund, the amount allocated as an annual addition to a member shall not exceed the defined contribution dollar limitation. The board may promulgate rules in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., that determine how such aggregation shall take place, what portion of the fund shall be considered a defined contribution plan, and what benefits generated by member contributions shall be considered attributable to a defined contribution plan.

(3)(a) "Defined contribution dollar limitation" shall mean forty thousand dollars as adjusted for cost-of-living increases provided in Section 415(d) of the Internal Revenue Code.

(b) If a member is, or ever has been covered under more than one defined contribution plan maintained by the employer, the sum of the member's annual additions to all such plans for each limitation year shall not exceed the maximum permissible amount.

(c) The annual addition for any limitation year beginning before January 1, 1987, shall not be recomputed to treat all employee contributions as annual additions.

(4) "Annual additions" of a member for the limitation year shall mean the sum of the following amounts credited to a member's account for the limitation year:

(a) Employer contributions.

(b) Employee contributions.

(c) Forfeitures.

(d) Amounts allocated to an individual medical account, as defined in Section 415(l)(2) of the Internal Revenue Code, which is a part of a pension or annuity plan maintained by the employer, are treated as annual additions to a defined contribution plan. Additionally, amounts derived from contributions paid or accrued after December 31, 1985, in taxable years ending after such date, which are attributable to post-retirement medical benefits allocated to the separated account of a key employee, as defined in Section 419A(d)(3) of the Internal Revenue Code, or under a welfare benefit fund, as defined in Section 419(e) of the Internal Revenue Code, maintained by the employer, are treated as annual additions to a defined contribution plan.

(e) The employee contribution shall be deemed to be a defined contribution plan. If a member has made nondeductible employee contributions pursuant to the provisions of this system, the amount of such contributions shall be treated as an annual addition to a qualified defined contribution plan, for purposes of this Section.

(5) The amount of annual additions which may be credited to the member's account for any limitation year shall not exceed the maximum permissible amount. Contributions and benefits under any other plan of the employer, to the extent that an adjustment is required to satisfy the requirements of this Section in the aggregate, shall be limited or reduced to the extent necessary to satisfy such requirement without reducing accrued benefits; however, only after such other plans have been modified shall the benefits and contributions under this plan be reduced. As soon as it is administratively feasible after the end of the limitation year, the maximum permissible amount for the limitation year shall be determined on the basis of the member's actual compensation for the limitation year. If there is an excess amount, the excess shall be disposed of as follows:

(a) Any nondeductible voluntary employee contribution to the extent it would reduce the excess amount shall be returned to the member.

(b) If, after the application of Subparagraph (a) of this Paragraph, an excess amount still exists, then any nondeductible mandatory contribution to the extent it would reduce the excess amount shall be returned to the member.

(c) For a limitation year beginning on or after July 1, 2007, excess amounts allocated to a member shall be corrected through the Employee Plans Compliance Resolution System or such other method permitted by the secretary of the treasury.

(d), (e) Repealed by Acts 2011, No. 364, §2, eff. July 1, 2011.

(6) "Excess amount" of a member for a limitation year shall mean the excess of the member's annual additions for the limitation year over the maximum permissible amount.

(7) The "limitation year" shall be the calendar year, or the twelve consecutive month period elected by the employer hereunder.

(8)(a) The "maximum permissible amount" for a member for a limitation year shall be the maximum annual addition that may be contributed or allocated to a member's account under the plan for any limitation year and shall not exceed the lesser of:

(i) The defined contribution dollar limitation.

(ii) One hundred percent of the member's compensation for the limitation year.

(b) The compensation limitation provided for in Item (a)(ii) of this Paragraph shall not apply to any contribution for medical benefits within the meaning of Section 401(h) or 419A(f)(2) of the Internal Revenue Code, which is otherwise treated as an annual addition pursuant to Section 415(l) or Section 419A(d)(2) of the Internal Revenue Code.

Acts 1997, No. 691, §1, eff. July 1, 1997; Acts 2004, No. 794, §1; Acts 2011, No. 364, §§1, 2, eff. July 1, 2011.



RS 11:1461 - Cost-of-living increase; determination by board of trustees

SUBPART E. COST-OF-LIVING INCREASES

§1461. Cost-of-living increase; determination by board of trustees

A. The board of trustees may use excess interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide a cost-of-living increase in benefits for retired members or their beneficiaries in an amount not to exceed three percent of the original benefit, excluding any additional annuity, for each year of retirement but not to exceed three hundred dollars per year for each year of retirement. Such benefits shall be paid in such a manner and in such amount as may be determined by the board of trustees, based on funds available, and the board of trustees shall be authorized to set a maximum amount of such benefits.

B.(1) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment for retirees or their beneficiaries who would otherwise be eligible for a cost-of-living adjustment pursuant to Subsection A of this Section. The cost-of-living adjustment shall be payable in a monthly amount not to exceed three percent of the normal monthly benefit payable to the retiree or beneficiary on the date the increase is granted but shall not be less than twenty dollars per month.

(2) The authority of the board of trustees to provide the cost-of-living adjustment provided in this Subsection shall become effective July 1, 2008. The authority of the board of trustees to provide the cost-of-living adjustment shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Paragraph (1) of this Subsection.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8070 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 113, §1, eff. July 1, 2008.



RS 11:1471 - Membership and organization of board; election of members; vacancies

PART IV. BOARD OF TRUSTEES

§1471. Membership and organization of board; election of members; vacancies

A. The board of trustees shall be composed of the president, vice president, and treasurer of the Louisiana Assessors' Association and twelve other members who shall be elected for terms of two years, as provided in this Subsection, and who may be reelected:

(1) Eight regular member representatives, one elected from each of the eight election districts established by the Louisiana Assessors' Association. Elections for regular member representatives on the board shall be held in even-numbered years for even-numbered districts and in odd-numbered years for odd-numbered districts, in conformity with the bylaws of the association.

(2) Two retiree representatives, nominated by the board and elected by the retirees of the fund.

(3) Two assessor employee representatives who are members of the fund, nominated by the board and elected by the assessor employees who are members of the fund.

(4) The initial election for each of the twelve board members in Paragraphs (1), (2), and (3) of this Subsection shall be held in 2003. The members elected from even-numbered districts in 2003 shall serve three-year terms. Thereafter, elections shall be held as provided in this Subsection.

B.(1) The president and vice president of the Louisiana Assessors' Association shall be president and vice president of the retirement board, and the treasurer of the association shall be the treasurer of the retirement board.

(2) The vice president and the treasurer shall have no voting rights on the board. The president shall be ineligible to vote except in case of a tie.

C. In the event of a vacancy on the board, the vacancy shall be filled within sixty days after the vacancy occurs. Any vacancy in the officer positions shall be filled as provided for in the association bylaws. Any vacancy in one of the twelve other board positions shall be filled in the manner provided for in Subsection A of this Section.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8071 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 680, §1, eff. June 27, 2003.

NOTE: See Acts 2003, No. 680, §2, relative to board members serving on Act's effective date.



RS 11:1472 - Secretary of board; records and reports; part-time employees

§1472. Secretary of board; records and reports; part-time employees

A. The board of trustees shall have authority to appoint a secretary, and shall fix, at its discretion, the salary to be paid as compensation for such services, and to employ actuarial, clerical, and other help as necessary; to contract for group insurance covering the secretary, regular employees, and their dependents, as provided by the assessors' insurance act. The salaries and insurance premiums shall be paid out of the Assessors' Retirement Fund. The secretary of the board of trustees shall keep in book provided for the purpose, a full and complete record of all proceedings of the board of trustees, particularly with reference to investment of funds belonging to the said retirement fund, as hereinafter provided for. The secretary shall keep all correspondence of the board, keep minutes of all of its meetings and shall perform such other duties as may be assigned him or her by the board of trustees, including the preparation of the warrants for the various disbursements from the said fund and the keeping of an accurate record thereof.

B. The secretary shall keep a service record of each assessor and assessor's employees who are qualified members of the fund, which shall show date of election or entry into the assessor's department, interruptions of service, and the cause thereof. The service record shall show the total number of years' service. The secretary shall keep the records of the board, and a list of retired assessors and assessors' employees receiving retirement and disability benefits, and shall file a report with the president at least once a year composed of a list of the assessors and assessors' employees receiving such benefits, and a summary of the audit of the accounts made by the board's accountant or the legislative auditor if consistent with his authority.

C. Each assessor shall furnish the secretary with a service record, as set forth above, for all of his employees, including himself, who are eligible for participation as members of this fund, and the names of additional employees who become eligible for membership in the future, not later than thirty days after his or her service begins. Provided that the board of trustees of the fund may deny the right of membership in this fund to any class of employees who are occupying positions on a part-time or intermittent basis.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8072 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 1102, §2.



RS 11:1481 - Financing of fund; deductions; deficiencies and surpluses; remedies

PART V. FINANCING OF FUND

§1481. Financing of fund; deductions; deficiencies and surpluses; remedies

The fund shall be financed as set forth hereunder:

(1)(a)(i) Each sheriff and ex officio tax collector of the state of Louisiana, or other official responsible for such tax collection, is hereby authorized and required to deduct one-fourth of one percent of taxes shown to be collectible by the tax rolls, including that shown on the tax rolls to be exempted by virtue of the homestead exemptions of each respective parish, and the city tax collector for the city of New Orleans, or other official responsible for such tax collection, is hereby authorized and required to deduct one-fourth of one percent of taxes shown to be collectible by the tax rolls, including that shown on the tax roll to be exempted by virtue of homestead exemptions, for the city of New Orleans and the parish of Orleans which money each respective sheriff, tax collector, or any other person performing said duties shall remit to the Assessors' Retirement Fund in a lump sum from first tax collections each year or periodically at the same time said sheriff and tax collector shall disburse funds to the tax recipient bodies of his respective parish. The amount remitted to the Assessors' Retirement Fund shall be based on the total amount of taxes shown to be collectible on the roll, including that shown on the tax roll to be exempted by virtue of homestead exemption, on the date the tax roll is filed for collection.

(ii)(aa) All tax recipient agencies of ad valorem taxes of each and every parish and municipality of the state of Louisiana, including the police jury, council, commission, school board, levee district, special districts, municipalities and all tax recipients of any nature whatsoever of ad valorem taxes are hereby required to furnish the legislative auditor the authorizing ordinances or resolutions, the tax rolls, and the tax rate to be applied to the assessed values for ad valorem tax purposes no later than June first of every year.

(bb) The board shall certify to each sheriff and ex officio tax collector for the state of Louisiana, other official responsible for such tax collection, or any other person performing such duties for any person, parish, city, or governmental entity that all amounts due the fund have been received. For each payment received, the certification shall include the date the fund received the payment, the amount of the payment, and the jurisdiction remitting the payment.

(cc) The board shall calculate any shortfall in the fund and shall take reasonable steps to ascertain its cause. The board shall certify to the legislative auditor the amount of the shortfall and its cause. In the event the shortfall is due to the failure of any person, parish, city, or other governmental entity to remit all funds required by this Section or any predecessor law, the certification shall so indicate.

(dd) The amounts due to the Assessors' Retirement Fund pursuant to this Paragraph shall be certified as correct by the legislative auditor.

(iii)(aa) In addition to the payment required pursuant to Item (i) of this Subparagraph, each sheriff and ex officio tax collector for the state of Louisiana, other official responsible for tax collection, or any other person performing such duties for any person, parish, city, or governmental entity certified by the board as having failed to remit all monies required by this Section, shall remit to the Assessors' Retirement Fund an amount, to be determined by the board, of revenue sharing monies otherwise due to the delinquent person, parish, city, or other governmental entity. The remittance pursuant to this Item shall be paid until the amount of the certified shortfall, including interest and any professional fees incurred through attempts at collection, has been satisfied; however, the board has the authority to negotiate a lesser amount to be paid in satisfaction of this debt. The board shall notify the sheriff and ex officio tax collector for the state of Louisiana, other official responsible for tax collection, or any other person performing such duties by November first that said remittance shall be due for the upcoming year.

(bb) Should the sheriff and ex officio tax collector for the state of Louisiana, other official responsible for such tax collection, or any other person performing such duties for any person, parish, city, or other governmental entity fail to comply with Subitem (aa) of this Item, the board of trustees of the Assessors' Retirement Fund is hereby empowered to make demand upon the state treasurer for the monies due to the fund. The treasurer shall pay such demand before distribution of any revenue sharing dollars to the person, parish, city, or other governmental entity. The board shall submit to the treasurer a resolution certifying the name of the governmental entity, its failure to pay, and the amount owed, and authorizing a designee or designees to act on its behalf.

(cc) The remedies provided in this Item are remedial and curative and may be exercised by the board at any time for any identifiable shortfall in the fund, regardless of when the shortfall initially arose.

(b) Each assessor shall contribute three and one-half percent of the salaries of the assessor and the assessor's employees who are eligible for membership in the fund. The board of trustees of the fund shall contribute three and one-half percent of the salaries of the secretary and regular employees of the Assessors' Retirement Fund to the fund. For purposes of this Section, the term "salaries" shall include expense allowances provided by law in addition to regular salary to be paid from the assessors' general fund. For purposes of this Section, in no event shall the expense allowance exceed ten percent of the salary of the assessor. On and after October 1, 1989, each assessor and the board of trustees of the fund shall contribute the employer contributions required by R.S. 11:103.

(2)(a) Each assessor in the state of Louisiana shall deduct eight percent from the salaries of the assessor and the assessor's employees who are eligible for membership in this fund, and the board of trustees of the Assessors' Retirement Fund shall deduct eight percent from the salaries of the secretary and regular employees of the Assessors' Retirement Fund who are eligible for membership in this fund; said eight percent shall be deducted from the respective salaries each regular payroll period, and paid into the fund monthly; said amount to be paid by said assessor and board of trustees within ten days after the close of each month that said salaries were paid.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph and in addition to the amounts required to be paid by the employer, upon providing written notice to the Assessors' Retirement Fund at least fifteen days prior to the beginning of a calendar year, each assessor may elect to pay all or any portion of the contributions required in Subparagraph (a) of this Paragraph of the assessor and the assessor's employees who are eligible for membership in the fund.

(ii) The board of trustees of the Assessors' Retirement Fund may elect to pay all or any portion of the contributions required in Subparagraph (a) of this Paragraph of the secretary and regular employees of the fund who are eligible for membership in the fund.

(iii) Except as provided in Subparagraph (c) of this Paragraph, if the assessor or board of trustees chooses to pay a portion of the contributions required in Subparagraph (a) of this Paragraph, then the portion that is paid shall be the same proportion of the salary of each employee in the office of the assessor or board of trustees and no employee shall be able to choose the amount of such payment.

(iv) If the assessor or board of trustees elects to pay a portion of the contributions required in Subparagraph (a) of this Paragraph, then the election shall remain in effect for one year and shall be rescinded only upon providing written notice to the Assessors' Retirement Fund at least fifteen days prior to the beginning of a calendar year. The contributions shall be paid into the fund within ten days after the close of each month.

(c)(i) The assessor for the parish of Orleans may pay all or any portion of the contributions required in Subparagraph (a) of this Paragraph on his behalf, provided the respective assessor has elected and is paying the same portion of employee contributions for his employees who are eligible for membership in the fund that he directs the president to pay on his behalf.

(ii) If the assessor for the parish of Orleans pays all or a portion of his employee contribution, then he shall pay from his district allotment the exact amount of any employee contributions paid on his behalf to the assessor within at least ten days after the close of each month.

(d)(i) The failure of any assessor or the Louisiana Assessors' Association to remit all required contributions to the fund within thirty days of becoming due shall render any such applicable assessor or Louisiana Assessor's Association liable to suspension of membership and participation in the fund at the discretion of the board.

(ii) If the board suspends any assessor pursuant to the provisions of this Subparagraph, then it shall notify the assessor of his suspension by registered mail sent to him at his address as it appears upon the records of the system and it shall prescribe the conditions and terms pursuant to which he may be reinstated.

(iii) If any assessor continues to be delinquent in the payment of the required contributions for a period exceeding ninety days, then he shall be personally liable to the fund in his individual capacity for the delinquent contributions and for a penalty equal to twenty-five percent of all delinquent contributions. If and when the delinquent contributions and penalty are collected, both shall be paid into and constitute a part of the fund.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8073 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 871, §1, eff. July 1, 1995; Acts 1999, No. 818, §1, eff. July 2, 1999; Acts 2001, No. 434, §1; Acts 2001, No. 703, §3, eff. July 1, 2001; Acts 2003, No. 1276, §1, eff. July 11, 2003; Acts 2004, No. 860, §1, eff. August 1, 2004; Acts 2006, No. 622, §1, eff. Dec. 11, 2006; Acts 2009, No. 504, §1, eff. July 1, 2009; Acts 2010, No. 861, §4.

NOTE: See Acts 2001, No. 703, §§5 & 6, relative to effectiveness and applicability of Act.

NOTE: Acts 2001, No. 434, §2, relative to applicability of the Act.



RS 11:1482 - Funds to which assets credited

§1482. Funds to which assets credited

A. The annuity savings fund shall be the fund to which shall be credited all accumulated contributions of members. From this fund shall be paid the refunded contributions because of withdrawal or death of a member, and the amounts required to be transferred to the annuity reserve funds as provided in Subsection C herein.

B. The pension accumulation fund shall be the fund to which shall be credited all payments to the system, exclusive of payments to the annuity savings fund and including contributions from employers and taxes from sheriffs and ex officio tax collectors.

C. The annuity reserve fund shall be the fund in which shall be held the reserves for liabilities for retirees and beneficiaries. Upon retirement or death of a member the annuity reserve fund shall be credited with the member's accumulated contributions and the required additional amount from the pension accumulation fund, so as to provide for the benefits of the member. All benefits shall be paid to retirees or beneficiaries from the annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final compensation at time of his last retirement, the balance of his accumulated contributions reduced by the member's annuity payments received, shall be transferred to the annuity savings fund and credited to his individual account therein.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8074 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1483 - Control and expenditure of funds; investments; warrants; expenses; deposits

§1483. Control and expenditure of funds; investments; warrants; expenses; deposits

A. The board of trustees shall have complete control of the funds and shall have the power to draw such sums of money from its treasury for expenses as hereinafter provided for and to invest such funds in the name of the board of trustees of the fund in accordance with the provisions of R.S. 11:263. All securities shall be deposited with the secretary of the board of trustees of the retirement fund and shall be subject to the orders of the said board.

B. All monies ordered to be paid from the retirement fund to any person or persons, shall be paid by the secretary of said board only upon warrants signed by the president and secretary of the board and countersigned by the treasurer thereof, except in event of physical disability of any one of these officers, then the vice president is authorized to sign provided certification is furnished by a medical doctor that said officer has a disability. No warrant shall be drawn except by orders of the board, duly entered upon the records of the proceedings of the board. In the event the said retirement fund, or any part thereof, shall by orders of said board, or otherwise, be deposited in any bank or banks, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of said funds; provided that nothing herein contained shall be construed as authorizing said secretary to deposit said fund or any part thereof, unless so authorized by the board.

C. The board of trustees shall have authority to instruct the secretary to reimburse each member for any actual expenses incurred in connection with his official duties on this board; or to pay any other incidental expenses which the board might incur in the performance of its official duties, provided said total annual expenses of the board of trustees do not exceed one per cent of the annual receipts of the assessors' retirement fund.

D. The board shall deposit all monies received by it in the bank or banks selected by the board of trustees, which deposits are secured under the federal insurance plan to the extent thereof and the balance by collateral in like amount posted as directed by the board.

Acts 1989, No. 545, §1, eff. July 5, 1989; Redesignated from R.S. 47:8075 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1484 - Reversion of funds prohibited

§1484. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person or purpose other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned shall not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and shall not include the earnings attributable to such contribution. The amount of the contributions returned shall be reduced by any losses attributable to the contribution, and no participant shall have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding the above, if the system is terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1997, No. 691, §1, eff. July 1, 1997.



RS 11:1491 - Establishment of plan

PART VI. EXCESS BENEFIT PLAN

§1491. Establishment of plan

There is hereby created a separate, unfunded, non-qualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1492 - Definitions

§1492. Definitions

A. All definitions prescribed in Part I of this Chapter are applicable to the plan created pursuant to this Part, unless a different definition is set forth in this Part or the context in which a term is used in this Part indicates a different meaning than that prescribed in Part I of this Chapter.

B. "Excess benefit participant" shall mean any member whose retirement benefit, as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:1458 and comparable provisions of other qualified plans of the employer, would exceed the maximum benefit permitted under Section 415 of the Internal Revenue Code.

C. "Maximum benefit" shall mean the retirement benefit a member is entitled to receive from the fund set forth in Part III of this Chapter, in any month after giving effect to R.S. 11:1458 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

D. "Unrestricted benefit" shall mean the monthly retirement benefit a member, or the spouse, child, or single dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1458 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Internal Revenue Code.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1493 - Benefit provided

§1493. Benefit provided

A. An excess benefit participant who is receiving benefits from the fund is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit.

(2) The amount by which the member's monthly benefit from the fund has been reduced because of the limitations of R.S. 11:1458.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the fund, except for the limitations under R.S. 11:1458 and Section 415 of the Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the fund set forth in Part I of this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the fund solely because of the limitations of R.S. 11:1458 and Section 415 of the Internal Revenue Code and thus, the amount of contributions that will be made to this excess benefit plan, rather than to the fund.

E. The actuary designated in R.S. 11:1461 shall also provide advice to the board for this excess benefit plan.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1494 - Contributions

§1494. Contributions

A.(1) Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the fund shall be reduced by the amount, determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan, until the next payment of contributions is expected to be made to the fund by the employer.

(2) The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the fund, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan.

B. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

C. The employer contributions otherwise required to be made to the fund and any other qualified plans of the employer shall be divided into those contributions required to pay retirement benefits pursuant to this Part, and those contributions paid into and accumulated to pay the maximum benefits required by any such other qualified plans.

D. Employer contributions made to provide retirement benefits pursuant to this Part may not be comingled with the monies of the fund or any other qualified plan, nor may this plan ever receive any transfer of assets from the fund.

Acts 2001, No. 88, §1, eff. July 1, 2001.



RS 11:1501 - CLERKS' OF COURT RETIREMENT

CHAPTER 2. CLERKS' OF COURT RETIREMENT

AND RELIEF FUND

PART I. GENERAL PROVISIONS

§1501. Establishment of retirement system; powers and privileges

There shall be a retirement system which shall be administered and managed by a board of trustees for the purpose of providing regular, disability, and survivor benefits pursuant to the provisions of this Chapter for clerks of court, their deputies and other employees, and the beneficiaries of such clerks of court, their deputies, and other employees. The retirement system shall have the powers and privileges of a corporation.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:931 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1502 - Name of system

§1502. Name of system

The retirement system established by R.S. 11:1501 shall be known as the "Clerks' of Court Retirement and Relief Fund" and all of its business shall be transacted, all of its funds shall be invested, and all of its cash, securities, and other property shall be held in that name.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:932 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1503 - Definitions

§1503. Definitions

As used in this Chapter, the following words and phrases shall have the meanings ascribed to them unless the context clearly indicates otherwise:

(1) "Accumulated employee contributions" means the sum of all amounts deducted from a member's salary and paid to the fund.

(2) "Board" means the board of trustees of the Clerks' of Court Retirement and Relief Fund.

(3) "Designated beneficiary" means the person most recently designated in writing by a member to receive any benefits to which he may be entitled.

(4) "Employee" means any regular employee of a clerk, minute clerk, and employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, who works more than an average of twenty hours per week. Any court reporter employed by either Orleans Parish or East Baton Rouge Parish who was enrolled in the fund on or before July 1, 2001, shall be allowed to remain in the fund as a member or active member of the fund and to become eligible to receive retirement benefits as required by law.

(5) "Fund" means the Clerks' of Court Retirement and Relief Fund.

(6) "Minor child" means a child who is less than the age of eighteen years or who has a physical or mental disability, regardless of age, who is the issue of a marriage of the member or former member, the legally adopted child of a member or former member, the natural child of a female member or former member, or the child of a male member or former member if a court of competent jurisdiction has, during the lifetime of such male member or former member, issued an order of filiation declaring the paternity of such male member for the child.

(7) "Monthly average final compensation" means the average of a member's monthly salary during the highest compensated sixty consecutive months or successive joined months if service was interrupted. However, the salary to be considered for the thirteenth through the twenty-fourth month may not exceed one hundred ten percent of the salary for the first through the twelfth month. The salary to be considered for the twenty-fifth through the thirty-sixth month may not exceed one hundred ten percent of the salary for the thirteenth through the twenty-fourth month. The salary to be considered for the thirty-seventh through the forty-eighth month may not exceed one hundred ten percent of the salary for the twenty-fifth through the thirty-sixth month. The salary to be considered for the forty-ninth through the sixtieth month may not exceed one hundred ten percent of the salary for the thirty-seventh through the forty-eighth month.

(8) "Salary" means the full rate of regular compensation paid to a member for the performance of his official duties, but shall not include bonuses, payment for accrued vacation, annual or sick leave, payment for overtime, terminal pay, severance pay, deferred salary, or any other type of irregular or nonrecurring payment. It shall include salary supplement payments from the Clerks' Supplemental Compensation Fund as authorized by R.S. 13:761 and the expense allowance authorized by R.S. 13:782(H).

(9) "Surviving spouse" means the spouse of a deceased member or former member who was married to and living with the deceased member or former member at the time of his death.

(10) "System" means the Clerks' of Court Retirement and Relief Fund.

(11) "Per-page transcription" payments means the amount a court reporter earns for each page of court proceeding that is transcribed, at the rate per page established by each district court.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1987, No. 395, §2; Acts 1991, 3rd E.S., No. 7, §1, eff. Aug. 1, 1991; Redesignated from R.S. 13:933 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 157, §1, eff. July 1, 1992; Acts 1993, No. 337, §1, eff. July 1, 1993; Acts 1999, No. 109, §1, eff. July 1, 1999; Acts 2001, No. 739, §1, eff. July 1, 2001; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2010, No. 273, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: SEE SEC. 2 OF ACT 7 OF 1991 3RD E.S.

NOTE: See Acts 2001, No. 739, §2, relative to credit for per-page transcription payments prior to July 1, 2001, and payment of costs thereof.

NOTE: For transitional provisions relative to R.S. 11:1503(7), see Acts 2010, No. 273, §3(A) and (C).

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1504 - Protection against fraud

§1504. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in an attempt to defraud the system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not to exceed one thousand dollars or imprisonment in the parish jail not to exceed twelve months, such fine and imprisonment at the discretion of the court.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:934 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1511 - Membership

PART II. MEMBERSHIP AND SERVICE

§1511. Membership

The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in the city of New Orleans, and the employees of such clerks, whether full time or part time, and the employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall become and be a member of the system during service as such.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:935 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2011, 1st Ex. Sess., No. 15, §1 eff. June 12, 2011.



RS 11:1512 - Termination of membership

§1512. Termination of membership

Membership in the system ceases when a member resigns, is dismissed, retires, or is otherwise separated from service as a clerk or employee.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1991, 3rd E.S., No. 7, §1, eff. Aug. 1, 1991; Redesignated from R.S. 13:936 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE SEC. 2 OF ACT 7 OF 1991 3RD E.S.}}



RS 11:1513 - Reemployment of a retiree

§1513. Reemployment of a retiree

A. Except as provided in Subsection B of this Section, a retiree receiving retirement benefits from the system may be temporarily reemployed by a clerk, but the retiree shall not be or become a member of the system during such reemployment. If the retiree is reemployed in any capacity for more than sixty working days, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after sixty working days, or the equivalent thereof. The retiree and the clerk shall immediately notify the board of the date of reemployment, the amount of salary paid, any changes in salary, the number of hours employed per week, the estimated duration of reemployment, and the date of the termination of the reemployment. If the retiree dies during reemployment, benefits shall be paid to any other person as if death occurred regardless of reemployment pursuant to any option which may have been selected by the retiree at the time of retirement.

B.(1) A retiree who has terminated employment and was receiving retirement benefits from the system on January 1, 2007, may be temporarily reemployed by a clerk whose office is located in a parish designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as eligible for individual assistance, or individual assistance and public assistance following hurricane Katrina or Rita; however, the retiree shall not be or become a member of the system during such reemployment. If the retiree is reemployed by such a clerk in any capacity for more than one hundred eighty working days, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after one hundred eighty working days, or the equivalent thereof. The retiree and the clerk shall immediately notify the board of the date of reemployment, the amount of salary paid, any changes in salary, the number of hours employed per week, the estimated duration of reemployment, and the date of the termination of the reemployment. If the retiree dies during reemployment, benefits shall be paid to any other person as if death occurred regardless of reemployment pursuant to any option which may have been selected by the retiree at the time of retirement.

(2) Except as provided in Subsection C of this Section regarding certain retirees reemployed by the clerk of the Orleans Parish Civil District Court, the provisions of Paragraph (1) of this Subsection shall expire on July 1, 2012, and thereafter shall be null and void and of no effect.

C.(1) The provisions of Paragraph (B)(1) of this Section shall apply to any retiree who is reemployed by the clerk of the Orleans Parish Civil District Court on or before June 30, 2012.

(2) The provisions of this Subsection shall expire on July 1, 2013, and thereafter shall be null and void and of no effect.

D.(1) A retiree who has terminated employment and was receiving retirement benefits from the system on January 1, 2007, and who was temporarily reemployed by the clerk of the Orleans Parish Civil District Court on or before June 30, 2012, may work for a period of ninety working days, or the equivalent thereof, during the calendar year.

(2) The provisions of this Subsection shall expire on July 1, 2014, and thereafter shall be null and void and of no effect.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:937 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 197, §1, eff. June 30, 2007; Acts 2012, No. 564, §1, eff. June 30, 2012.



RS 11:1514 - Service credit

§1514. Service credit

A member shall receive credit for all service rendered as a member of the system for which the required contributions have been paid and not withdrawn.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:938 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1515 - Withdrawal of accumulated employee contributions

§1515. Withdrawal of accumulated employee contributions

If the membership of a member who is not eligible to retire is terminated, the former member may apply for and obtain a refund of his accumulated employee contributions. However, no refund shall be paid until and unless the accuracy of the information on the application therefor has been certified by the clerk for whom the former member was employed and the former member remains out of service for sixty days and until all contributions for said member have been paid into the fund. Payment of such a refund to the former member cancels all rights in the fund, neither the former member nor any other person shall be entitled to any benefits on the former member's account, and credit for all service shall be forfeited.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:939 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1516 - Repayment of withdrawn accumulated employee contributions

§1516. Repayment of withdrawn accumulated employee contributions

A. If a former member who had withdrawn his accumulated employee contributions again becomes a member of the fund, he may repay to the fund in a lump sum the amount he withdrew plus compounded interest at the rate of eight percent per year computed from the date of withdrawal. Upon such repayment, the member shall be credited for all service which was canceled and forfeited at the time of the prior refund and all other rights shall be restored.

B. Any payment for service credit pursuant to this Section received by the fund on or after January 1, 2002, may be accomplished by a trustee-to-trustee transfer of monies to this fund from an annuity in compliance with Section 403(b) of the Internal Revenue Code or any successor thereto, or from a deferred compensation plan in compliance with Section 457 of the Internal Revenue Code or any successor thereto, so long as such transfer otherwise complies with all other applicable provisions of federal and state law.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:940 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 687, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 687, §2, relative to retroactive application.



RS 11:1517 - Credit for noncredited prior service

§1517. Credit for noncredited prior service

Any person who was eligible for membership in the fund but was not enrolled for whatever reason may receive credit for the time such person was otherwise eligible for membership. The clerk for whom the person was employed must certify the inclusive dates of employment and the salary earned by the member during these dates, or the person shall submit such other evidence in lieu thereof as shall be requested by the board. The person, the clerk for whom the person was employed, and any other person submitting evidence on his behalf, shall certify all evidence by an affidavit in authentic form. Should any facts or evidence not be true which would disqualify him from benefits, the person shall lose all rights to any benefits from the system. In order to receive such credit the person shall pay to the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the fund resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the fund at the time of application for credit. No credit shall be given until the payment is paid in full.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:941 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1518 - Reemployment of a member after military service

§1518. Reemployment of a member after military service

A. The qualified military service of a member who has been reemployed in accordance with 26 U.S.C. 414(u) shall be treated for vesting and benefit accrual purposes as service completed under R.S. 11:1514 if the member remits to the fund any employee contributions which would have been required but for the member's leave of absence to perform qualified military service.

B. Effective January 1, 2007, if a member dies while on a leave of absence to perform qualified military service as described in 26 U.S.C. 414(u), his beneficiary is entitled to any benefits, except benefits that accrued during the period of qualified military service, that would have been provided under the plan had the member resumed and then terminated employment due to death, in accordance with 26 U.S.C. 401(a)(37).

Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1521 - Regular retirement benefits

PART III. RETIREMENT AND RETIREMENT BENEFITS

§1521. Regular retirement benefits

A.(1) A member or former member hired on or before December 31, 2010, shall be eligible for regular retirement benefits if he has twelve or more years of credited service, he has attained the age of fifty-five years or more, and he has terminated his employment.

(2) A member or former member hired on or after January 1, 2011, shall be eligible for regular retirement benefits if he has twelve or more years of credited service, he has attained the age of sixty years or more, and he has terminated his employment.

B. A member or former member eligible for regular retirement benefits who desires to receive same shall make application for such to the board. The application shall provide complete evidence of service, age, date of termination of employment, and any other information required by the board. The clerk of court for whom the member or former member is or was employed shall certify the accuracy of all information contained in the application and shall forward same to the secretary of the fund.

C.(1) If the board concludes that an applicant hired on or before December 31, 2010, is eligible for regular retirement benefits, he shall be paid monthly regular retirement benefits equal to the following rates:

(a) Three percent of his monthly average final compensation, multiplied by the number of years of service credit accrued on and before June 30, 1999.

(b) Three and one-third percent of his monthly average final compensation, multiplied by the number of years of service credit accrued on and after July 1, 1999.

(2) If the board concludes that an applicant hired on or after January 1, 2011, is eligible for regular retirement benefits, he shall be paid monthly regular retirement benefits equal to three percent of his monthly average final compensation, multiplied by the number of years of service credit accrued.

(3) Monthly regular retirement benefits as provided in this Subsection shall not exceed one hundred percent of the applicant's monthly average final compensation.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:942 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 211, §1, eff. July 1, 1999; Acts 2010, No. 101, §1, eff. Jan. 1, 2011.



RS 11:1521.1 - Additional monthly benefit; computation

§1521.1. Additional monthly benefit; computation

In addition to the regular retirement benefits provided by R.S. 11:1521, upon regular retirement, any member who received per-page transcription payments shall be paid an additional monthly regular retirement benefit computed as follows: the monthly average of the six highest consecutive or joined calendar years during which a member received such payments and was a member of the fund for the full calendar year, multiplied by the number of calendar years that the member received such payments, provided that the credit for any calendar year that such payments were paid shall not exceed the regular retirement credit earned for that calendar year, and further multiplied by the regular retirement accrual rate applicable to the time that the credit for earning such payments was earned. If a member has credit for earning such payments for less than six years, the monthly average of the actual number of calendar years during which the member received such payments shall be used to determine this additional benefit. Any court reporter employed by either Orleans Parish or East Baton Rouge Parish for which employee and employer contributions have been previously paid to the fund and are on deposit with the fund from per-page transcription payments occurring on or before July 1, 2001, shall receive credit for those years in which such contributions were paid to the fund, and the per-page transcription payments that were earned by such reporters shall be used for determining the additional monthly retirement benefit provided for in this Section.

Acts 2001, No. 739, §1, eff. July 1, 2001.

NOTE: See Acts 2001, No. 739, §2, relative to credit for per-page transcription payments prior to July 1, 2001, and payment of costs thereof.



RS 11:1521.2 - Maximum compensation

§1521.2. Maximum compensation

A. For the purposes of calculating any benefit payable under this plan, any compensation in excess of the limits set forth in 26 U.S.C. 401(a)(17) shall be disregarded.

B. Subsection A of this Section shall not apply to members who enrolled in the plan on or before January 1, 1996.

Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1522 - Disability retirement benefits

§1522. Disability retirement benefits

A.(1) A member shall be eligible to receive disability retirement benefits from this fund if he is certified to have a total and permanent disability pursuant to R.S. 11:218 and one of the following applies:

(a) The member's disability was caused solely as a result of injuries sustained in the performance of his official duties.

(b) The member has at least ten years of service credit.

(2) Procedures for application for such benefits, procedures for the certification of continuing eligibility for such benefits, the authority of the board to modify such benefits, and procedures governing the restoration to active service of a disability retiree are specifically described, controlled, and provided for in R.S. 11: 216 through 221 and 224.

B. A member who has been officially certified as having a total and permanent disability by the State Medical Disability Board shall be paid monthly disability retirement benefits the greater of:

(1) Forty percent of his monthly average final compensation.

(2) Seventy-five percent of his monthly regular retirement benefit computed pursuant to R.S. 11:1521(C).

C.(1) The provisions of this Section shall apply to any disability retiree whose application for disability retirement is approved on or after July 1, 2008.

(2) The provisions of Subsection B of this Section shall apply to any disability retiree whose application for disability retirement was approved before July 1, 2008, for benefits due and payable on or after January 1, 2008.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:943 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 784, §1, eff. July 1, 2008; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1523 - Survivor benefits

§1523. Survivor benefits

A. Upon the death of any actively contributing member who has credit for less than five years service, the amount of his accumulated employee contributions shall be paid to such person as he shall have nominated by written designation, duly executed and filed with the board or, if none, to his estate.

B. Upon the death of any actively contributing member who has credit for five or more years service, the surviving spouse shall be paid either:

(1) An automatic option number 2 benefit with monthly payments commencing on the date the member would have first become eligible for a regular retirement assuming continued service until that time but based on the member's service credit and monthly average final compensation as they were on the date of his death and using the option number 2 factors based on the ages of the member and surviving spouse as they would be on the date the member would have first become eligible for normal retirement; or

(2) A benefit with monthly payments commencing on the member's date of death in an amount computed pursuant to (1) above but reduced by one quarter of one percent for each month or fraction thereof by which payments commence in advance of the member's earliest normal retirement age.

(3) In order to select (2) above, a surviving spouse must notify the board of such selection within ninety days of the death of the member and such selection shall be final and irrevocable and shall be in lieu of eligibility for (1) above.

C. Upon the death of any actively contributing member who has credit for five or more years service, if there is no surviving spouse, the legal guardian of any surviving minor child or children shall be paid a monthly benefit in an amount equal to one-half of the member's accrued benefit based on the member's service credit and monthly average final compensation as they were on the date of his death, divided equally among all minor children.

D. Upon the death of any former member who has credit for less than twelve years service and who has neither retired nor received a refund of his accumulated employee contributions, the amount of his accumulated employee contributions shall be paid to such person as he shall have nominated by written designation, duly executed and filed with the board or, if none, to his estate.

E. Upon the death of any former member who has credit for twelve or more years service and who has neither retired nor received a refund of his accumulated employee contributions, the surviving spouse shall be paid an automatic option number 2 benefit with monthly payments commencing on the date the member would have first become eligible for a deferred regular retirement benefit based on the member's service credit and monthly average final compensation as they were on the date of the member's termination of covered employment but using the option number 2 factors based on the ages of the member and surviving spouse as they would be on the date the member would have first become eligible for a deferred regular retirement.

F. Any survivor of a member or former member who is eligible for a monthly survivor benefit may apply for and receive a refund of the member's accumulated employee contributions in lieu of monthly survivor benefits by notifying the board in writing and executing a waiver of all survivor benefits.

G. When a minor child applies for survivor benefits based upon having a disability, the issues of disability and continuation of disability shall be determined as if the application were for disability benefits.

Acts 1990, No. 354, §1; Redesignated from R.S. 13:944 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1524 - Optional benefit payments

§1524. Optional benefit payments

A. Upon applying for regular or disability retirement benefits and prior to receiving any such benefits, an applicant may elect to receive benefits payable throughout his life or until cessation of total and permanent disability, as the case may be, or he may elect to receive the actuarial equivalent of such benefits in a reduced amount payable throughout his life, or until cessation of total and permanent disability, as the case may be, with the provision that:

(1) Option No. 1. If the retiree dies before he has received, in annuity payments purchased by his contributions, the amount of his contributions accumulated at the time of his retirement, the balance thereof shall be paid to any person he shall have nominated by written designation, duly acknowledged and filed with the board of trustees at the time of his retirement, or, if none, to his estate; or

(2) Option No. 2. Upon his death, the retiree's reduced retirement allowance shall be continued throughout the life of and be paid to any person he shall have nominated by written designation, duly acknowledged and filed with the board at the time of his retirement; or

(3) Option No. 3. Upon his death, one-half of the retiree's reduced retirement allowance shall be continued throughout the life of and be paid to any person he shall have nominated by written designation, duly acknowledged and filed with the board at the time of his retirement; or

(4) Option No. 4. Other benefit or benefits shall be paid either to the retiree or to the person he shall have nominated, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to the retirement allowance and shall be approved by the board.

(5) Option No. 5. The retiree may elect to receive ninety percent of his maximum retirement and upon death, if he is survived by a spouse to whom he was married at the time of his retirement, fifty percent thereof shall be paid to the surviving spouse during his or her lifetime.

B. No change in the option elected or the selection of the option beneficiary shall be permitted after the retiree has received his initial monthly benefit payment unless the retiree is subsequently elected clerk of court or unless, in the case of a disability retirement, the disability ceases and the disability retiree returns to service prior to attaining the age of fifty-five years. If a retiree who has elected an option dies after receiving his initial monthly benefit payment, the benefits payable under the option selected shall constitute the limit of benefits payable from the fund, and shall be in lieu of all other benefits which might otherwise have been due the retiree, his surviving spouse, children, parents, or any other persons whomsoever, except as otherwise provided in the event the sum total of benefits paid to the retiree or for his account are less than his accumulated employee contributions to the fund.

C.(1) A retiree who has been married for one year or more shall elect Option 2, 3, 4, or 5 of Subsection A of this Section. If the retiree chooses Option 2 or 3, he shall nominate his surviving spouse as the joint annuitant with the retiree. If the retiree chooses Option 4, he shall select a benefit ensuring that, upon his death, no less than fifty percent of the benefit shall be payable to his surviving spouse during the spouse's lifetime.

(2) If a retiree's spouse has executed a qualified waiver of the joint and survivor annuity requirements in accordance with 26 U.S.C. 417, Paragraph (1) of this Subsection is not applicable to the retiree.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1990, No. 341, §1; Redesignated from R.S. 13:945 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1525 - Guaranteed return of accumulated contributions

§1525. Guaranteed return of accumulated contributions

A. A member or former member who has not retired, though he may be entitled to any retirement benefits from the fund, may, by written instrument duly acknowledged and filed with the board of trustees, upon termination of his membership in the fund and after having remained out of service in a clerk of court's office for thirty days or at any time thereafter but prior to receiving any retirement benefit from the fund, and upon receipt by the fund of all contributions by or for the member or former member, elect to withdraw his accumulated employee contributions. If such a member or former member makes such a withdrawal, neither he nor any other person after his death shall be entitled to any benefits on his account, all rights in the fund shall be cancelled, and credit for all service shall be forfeited.

B. If the total of all benefits paid to a retiree and all benefits paid on his account after his death, if any, is less than the retiree's accumulated employee contributions, the remaining accumulated employee contributions shall be paid to the retiree's beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

C. Upon the death of a member or former member who has not been paid any benefits from the fund, including a withdrawal of accumulated employee contributions, and who is not survived by any person eligible for any benefits from the fund, the accumulated employee contributions of the member or former member shall be paid to his beneficiary, designated by him in writing and duly acknowledged by him and filed with the board prior to his death.

D. A member or former member may, at any time prior to his death, withdraw, refile, or amend the written designation of his beneficiary.

E. If any sum becomes payable to a member's or former member's duly designated beneficiary and that beneficiary predeceased the member or former member or if any sum would otherwise be payable to a beneficiary but none was designated by the member or former member, then such sum shall be paid to the estate of the member or former member.

F. If survivor benefits become payable upon the death of a member or former member, the survivor, in lieu of survivor benefits, may elect to be paid in one lump sum the member's or former member's accumulated employee contributions by notifying the board in writing and waiving the right to all other benefits. If survivor benefits are payable to more than one person, no payment of the remaining accumulated employee contributions may be made unless all persons eligible for survivor benefits agree in writing to the distribution of the remaining accumulated contributions.

G. Payments made pursuant to this Section shall be paid only upon receipt by the board of an application therefor providing such information and in such form as the board may require. Such payment shall discharge the board and the fund from any other responsibility or liability to any other person, shall cancel all rights in the fund and cause credit for all service to be forfeited, and neither the former member nor any other person shall be entitled to any benefits on the former member's account.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:946 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1526 - Exemption from taxes and execution

§1526. Exemption from taxes and execution

The right of any person to receive a regular, disability, survivor, or other benefit from the fund, including the right to receive a refund of accumulated employee contributions and any optional benefit and any other right accrued or accruing to any person, and the monies in the fund are exempt from all state and municipal taxes, including all state income taxes, and shall be exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable in whole or in part.

Acts 1986, No. 767, §1; Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:947 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1527 - Conditions for payment of benefit

§1527. Conditions for payment of benefit

No regular, disability, survivor, or other benefit from the fund, including a refund of accumulated employee contributions and any optional benefit, shall be payable until and unless an application therefor is filed with the board providing such information and in such form as the board may require and until and unless all contributions by or for the member or former member have been received by the board and until and unless the member or former member terminates his service as an employee or a clerk of court. No benefit from the fund shall be paid to any clerk or former clerk whose membership in the fund was suspended and not reinstated.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:948 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1528 - Deferred retirement

§1528. Deferred retirement

If the services as an employee or clerk of court of any member who has twelve or more years of credited service are terminated prior to the time the member becomes fifty-five years of age, the former member may leave his contributions in the fund and upon attaining the age of fifty-five years he shall be eligible for a regular retirement benefit.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:949 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1529 - Commencement of benefits

§1529. Commencement of benefits

If an application for any benefits is received by the board within ninety days of the date the applicant became eligible for the benefit, benefits shall be paid retroactive to the date of becoming eligible therefor. If an application for any benefit is received by the board after ninety days of the date the applicant became eligible therefor, benefits shall be paid only from the date the application is received by the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:950 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1530 - Deferred Retirement Option Plan

§1530. Deferred Retirement Option Plan

A.(1) The system shall establish a Deferred Retirement Option Plan Account which shall be a part of the system fund.

(2) The system shall maintain subaccounts within this account reflecting the credits attributed to each participant in the plan, but the monies in the account shall remain a part of the fund until disbursed to a participant in accordance with the plan provisions.

(3) In lieu of terminating employment and accepting a regular retirement allowance pursuant to R.S. 11:1521, any member who is eligible for a service retirement allowance under R.S. 11:1521 may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits under the provisions of this Section.

B. For purposes of this Section, credited service shall not include service credit reciprocally recognized under R.S. 11:142.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A person may participate in the plan only once. At the time the member elects to participate in the plan, the member may select a retirement option for normal retirement under the provisions of R.S. 11:1524. No change in the option selected shall be permitted after it has been filed with the board.

E. Upon the effective date of commencement of participation in the plan, active membership and participation in the regular retirement plan of the system shall terminate, and inactive membership and participation in the Deferred Retirement Option Plan shall commence. Employer contributions shall continue to be payable by the employer during the person's membership and participation in the plan, but payment of employee contributions shall terminate upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable had the person elected to terminate employment and receive a service retirement allowance shall be paid into the Deferred Retirement Option Plan Fund.

F. Except as otherwise provided in this Subsection, a person's account in the plan fund shall not earn interest. A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until his employment which made him eligible to be a member of the system has been terminated for at least one full calendar year. With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, if employment is not terminated at the end of the period specified for participation in the plan, the person's account shall, for so long as the person remains in such continuous employment, earn interest at the actual rate of return earned on the account as certified by the custodian of such assets. The funds in all such accounts shall be invested as directed by the board. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such accounts may be credited with interest at the actual rate of return earned on such account investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(1) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(2) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(3) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. The Deferred Retirement Option Plan Fund shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a partial lump sum payment and a true life annuity based upon the remaining balance in his account in that fund, or a true life annuity based upon his account in that fund; however, if a true life annuity is elected, the terms of the annuity shall be approved by the board of trustees. The monthly benefits payment that was being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree.

I. If a participant dies during the period of participation in the plan, a lump sum equal to his account balance in the plan fund shall be paid to his named beneficiary or, if none, to his estate. If a participant terminates employment prior to the end of the specified period of participation, he shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan equal to the payments made to that fund on his behalf, a partial lump sum payment and a true life annuity based upon the remaining balance in his account in that fund, or a true life annuity based upon his account in that fund; however, if a true life annuity is elected, the terms of the annuity shall be approved by the board of trustees. The monthly benefit payments that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system.

(2) Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until he terminates employment.

K.(1) Upon termination of employment, the person shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a partial lump sum payment and a true life annuity based upon the remaining balance in his account in that fund, or a true life annuity based upon his account in that fund; however, if a true life annuity is elected, the terms of the annuity shall be approved by the board of trustees.

(2) Upon termination of employment, and in addition to the payment provided for in Paragraph (1) of this Subsection, the monthly benefit payments that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree and he shall receive an additional benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefits, subject to the following:

(a) If his period of additional service is less than sixty months, the monthly average final compensation figure used to calculate the additional benefit shall be computed as his total salary during the period of additional service divided by the number of months of such service, or that used to calculate his original benefit, whichever is less.

(b) If his period of additional service is sixty months or more, the monthly average final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) In no event shall the additional benefit exceed an amount which, when combined with the original service retirement benefit, equals one hundred percent of the monthly average final compensation figure used to compute the additional benefit.

(3) If a person dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1999, No. 33, §1, eff. July 1, 1999; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2008, No. 853, §1, eff. July 1, 2008; Acts 2010, No. 101, §1, eff. Jan. 1, 2011; Acts 2010, No. 273, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: For transitional provisions relative to R.S. 11:1530(K)(2)(a) and (b), see Acts 2010, No. 273, §3(A) and (C).

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1531 - Maximum benefits

§1531. Maximum benefits

A. Notwithstanding any other provision of this pension plan to the contrary, no member shall receive a benefit in any year in excess of the sum of the maximum employer-financed benefit and the member-financed benefit. The maximum employer-financed benefit is ninety thousand dollars. The member-financed benefit is the annual benefit that can be provided by annuitizing the member's after-tax accumulated contributions. Any benefit reduction required by this Section shall, to the extent possible, reduce the monthly pension to which the member would otherwise have been entitled and shall not affect the member's Deferred Retirement Option Plan account.

B.(1) If the annual benefit begins before the member attains age sixty-two, the ninety thousand dollars limit established in Subsection A of this Section, as adjusted, shall be reduced in a manner prescribed by the secretary of the United States Treasury. Such adjustment, however, may not reduce the member's annual benefit below seventy-five thousand dollars, if the member's benefit begins at or after age fifty-five, or the actuarial equivalent of seventy-five thousand dollars beginning at age fifty-five if benefits begin before age fifty-five.

(2) If the annual benefit begins after the member attains age sixty-five, the ninety thousand dollars limit, as adjusted, will be increased so that it is the actuarial equivalent of the ninety thousand dollars limit at age sixty-five. The ninety thousand dollars limit on annual benefits, but not the seventy-five thousand dollars limit, shall be adjusted annually as provided by Section 415(d) of the Internal Revenue Code, hereinafter referred to in this Section as "the Code", and the regulations prescribed by the secretary of the United States Treasury to reflect cost-of-living adjustments. The adjusted limit is effective as of January first of each calendar year and is applicable to benefits commencing during that calendar year. As a result of a cost-of-living increase, a pension that had been limited by the provisions of this Section in a previous year may be increased with respect to future payments to the lesser of the new limit or the amount of pension that would have been payable under this pension plan without regard to the provisions of this Section.

(3) Annual benefits may not be paid in an amount greater than the accrued benefit under the plan. The maximum limit shall apply to a single-life pension. If the benefit is payable in a form other than a single-life annuity, the maximum limit shall apply to the pension that is the actuarial equivalent of such single-life annuity, using an applicable interest rate and mortality table as prescribed by the Internal Revenue Service; however, the limit shall not be reduced for any benefit received as a disability retirement allowance or any payments received by the beneficiaries, survivors, or estate of a member as a result of the death of the member.

C. This plan may still pay an annual benefit to any member in excess of the limit otherwise allowed under this Section if the annual benefit derived from the employer contributions under this and all other qualified plans subject to the limitations of Section 415(b) of the Code does not in the aggregate exceed ten thousand dollars for the plan year or for any prior year, and the member has not at any time participated in a defined contribution plan maintained by the employer. For purposes of this Subsection only, a member's own contributions to the pension plan are not considered a separate defined contribution plan maintained by the employer.

D. If a member is or has been a participant in one or more defined contribution plans maintained by the employer, the sum of the member's contributions under this pension plan and any other qualified defined benefit plans of the employer and the annual additions under the defined contribution plan or plans may not exceed the lesser of twenty-five percent of the member's earned compensation or thirty thousand dollars, as adjusted by the secretary of the United States Treasury. Further, the sum of the defined benefit plan fraction, as defined in Section 415 of the Code, and the defined contribution plan fraction, as defined in Section 415 of the Code, for any plan year in which Section 415(e) of the Code is in effect, may not exceed one for any calendar year in which the limits of Section 415(d) of the Code are in effect and enforced by the Internal Revenue Service. If the sum of the defined benefit plan fraction and the defined contribution plan fraction exceeds one in any such year for any member, or if the benefits under this plan and one or more other defined benefit plans would otherwise exceed the maximum employer-financed benefit, and the administrator of the other plan does not reduce the contributions or benefits under the other plan, the employer-financed benefit under this plan shall be reduced to the extent necessary to ensure that the limitations under Section 415 of the Code are met.

E. If the United States Congress or the Internal Revenue Service later amends laws, regulations, or other guidelines pertaining to Section 415 of the Code in order to permit higher service retirement benefits, then, for any retired member who had previously had a benefit reduced because it exceeded the limits in this Section, the board of trustees shall recalculate the retired member's benefit to be the smaller of the unreduced benefit based on the pension plan's service retirement benefit formula in effect on the date the member retired, or the maximum permissible benefit calculated under the amended laws or regulations. If a retroactive change is permissible, the board of trustees shall pay the retired member in a single payment an amount equal to the difference between the adjusted higher monthly benefit and the reduced benefit for the number of months the member has received the reduced benefit. Notwithstanding the foregoing, no member shall receive any benefit under this Section to the extent that he has received a distribution with respect to such benefit from an excess benefit plan.

Acts 1999, No. 34, §1.



RS 11:1532 - Direct rollover of eligible rollover distributions

§1532. Direct rollover of eligible rollover distributions

A. Notwithstanding any provision of this pension plan to the contrary that would otherwise limit a distributee's election under this Section, a distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. For this purpose, an eligible rollover distribution is any distribution made on or after December 1, 1994, of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary or for a specified period of ten years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code, hereinafter referred to in this Section as "the Code"; and the portion of any distribution that is not includable in gross income. An eligible retirement plan is an individual retirement account described in Section 408(a) of the Code, an individual retirement annuity described in Section 408(b) of the Code, or a qualified trust described in Section 401(a) of the Code, that accepts the distributee's eligible rollover distribution. In the case of an eligible rollover distribution to a surviving spouse, however, an eligible retirement plan is only an individual retirement account or individual retirement annuity. A distributee includes a member or former member. In addition, the member's or former member's surviving spouse and the member's or former member's spouse or former spouse who is an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Code, are distributees with regard to the interest of the spouse or former spouse. A direct rollover is payment by the plan to the eligible retirement plan specified by the distributee.

B.(1) The fund shall, within a reasonable period of time before making an eligible rollover distribution as provided for in Subsection A of this Section, provide a written explanation of the following to the recipient of such distribution:

(a) The provisions under which the recipient may have the distribution directly transferred to an eligible retirement plan and that the automatic distribution by direct transfer applies to certain distributions in accordance with 26 U.S.C. 401(a)(31)(B).

(b) The provision which requires the withholding of tax on the distribution if it is not directly transferred to an eligible retirement plan.

(c) The provisions under which the distribution will not be subject to tax if transferred to an eligible retirement plan within sixty days after the date on which the recipient received the distribution.

(d) The provisions under which distributions from the eligible retirement plan receiving the distribution may be subject to restrictions and tax consequences that are different from those applicable to distributions from the plan making such distribution.

(2) For the purposes of this Subsection, the term "reasonable period of time" shall have the meaning assigned to it by 26 U.S.C. 401(a)(31) and the regulations thereunder.

Acts 1999, No. 34, §1; Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1533 - Internal Revenue Code qualification requirements

§1533. Internal Revenue Code qualification requirements

A. The assets of this pension plan shall be held for the exclusive benefit of the employees who are or become participating members of the pension plan and their survivors and beneficiaries, and of retirees and their survivors and beneficiaries. It shall be impossible for any part of the corpus or income of the pension plan to be used for or diverted to purposes other than the exclusive benefit of such members and retirees, or their survivors or beneficiaries, whether by operation or natural termination of the plan, by power of revocation or amendment, by the happening of a contingency, by collateral assignment, or by any other means.

B. The retirement benefit earned by a member shall be fully vested and nonforfeitable no later than the date he becomes eligible to retire. Benefits of affected members shall also become vested (nonforfeitable) to the extent funded, upon the termination or partial termination of the pension plan or the complete discontinuance of contributions thereunder.

C. Forfeitures resulting from a termination of employment or a withdrawal of a member's own contributions may not be used to increase benefits to remaining members. This shall not preclude an increase in benefits by amendment to the benefit formula made possible by favorable investment results or for any other reason.

D. A member's benefits shall be distributed, or commence to be distributed, to the member not later than April first of the year following the later of the calendar year in which such member attains age seventy and one-half years or terminates employment. Distributions to a member and the member's beneficiary shall be made in accordance with Section 401(a)(9) of the Internal Revenue Code, hereinafter referred to in this Section as "the Code", including Section 401(a)(9)(D) thereof relating to incidental death benefits. Except as otherwise provided in this Subsection, payments of death benefits to the survivor of a member who dies before any retirement benefits have been paid shall commence no later than one year after the death of the member. Payments on behalf of any deceased member, including lump-sum payments, need not commence within the one-year period if all such payments on behalf of the deceased member are completed within five years after the member's death. Furthermore, if the deceased member's spouse is the sole survivor, benefits to the spouse may begin as late as December thirty-first of the year the member would have attained age seventy and one-half years had such member lived. If a member dies after retirement benefits have commenced, benefits must continue to be distributed to the survivor at least as rapidly as provided for under the option elected by the member before his death.

E. Benefits in the event of termination of this pension plan shall be limited as follows:

(1) In the event of a termination of this pension plan, the benefit of any highly compensated member or former member is limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the Code. Benefits distributed to any member who was one of the twenty-five most highly compensated active and most highly compensated former employees of the employer are restricted such that the annual payments are no greater than an amount equal to the payment that would be made on behalf of the member under a single-life annuity that is the actuarial equivalent of the sum of the member's accrued benefit and the member's other benefits under the pension plan.

(2) The provisions of Paragraph (1) of this Subsection shall not apply if, after payment of the benefit to a member described in that Paragraph, the value of plan assets equals or exceeds one hundred ten percent of the value of the current liabilities, as defined in Section 412(l)(7) of the Code, or if the value of the benefits for a member described in that Paragraph is less than one percent of the value of all current liabilities of the plan.

(3) For purposes of this Subsection, benefit includes loans in excess of the amount set forth in Section 72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a living member, and any death benefits not provided for by insurance on the member's life.

F. Amendments to the fund required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act.

Acts 1999, No. 34, §1; Acts 2012, No. 481, §1, eff. June 5, 2012.



RS 11:1541 - Board of trustees; membership; officers; vacancies

PART IV. ADMINISTRATION AND MANAGEMENT

§1541. Board of trustees; membership; officers; vacancies

The board of trustees shall be composed of eleven members all of whom, except the designated ex officio members, must have credit in the system for at least five years of service. The president of the Louisiana Clerks of Court Association shall be the president of the board, the first vice president of such association shall be vice president of the board, and the treasurer of such association shall be treasurer of the board; the second vice president of such association shall be a member of the board; the immediate past president of the Louisiana Clerks of Court Association shall be a member of the board; a retired clerk of court who is receiving regular or disability retirement benefits shall be elected to the board to serve a term of two years by such association; three of the directors of such association shall be elected to the board by the association to serve a term of five years. The chairman of the House Committee on Retirement and the chairman of the Senate Committee on Retirement or their authorized designees shall serve as ex officio voting members of the board of trustees. Any vacancy on the board shall be filled by an election by the board of directors of the Louisiana Clerks of Court Association within sixty days of the creation of the vacancy.

Acts 1989, No. 197, §1; Redesignated from R.S. 13:951 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 477, §1, eff. June 20, 2003; Acts 2003, No. 625, §1, eff. July 1, 2003; Acts 2008, No. 90, §1, eff. July 1, 2008.



RS 11:1542 - Board of trustees; powers and duties

§1542. Board of trustees; powers and duties

The board of trustees shall have the following powers and duties:

(1) To carry a blanket fidelity insurance policy covering all officers and employees who handle the money or securities of the fund in the amount of five hundred thousand dollars, and to pay the premiums therefor from board funds.

(2) To manage and control the funds of the system and to draw sums of money from its treasury and to invest such sums in the name of the fund in accordance with the provisions of R.S. 11:263.

(3) To deposit all money received by it in the bank or banks of its selection, provided the deposits are secured by the federal insurance plan.

(4) To appoint a secretary and other employees, to define and designate their powers and duties, and to determine and pay salaries as compensation for such services, which shall be paid from system monies.

(5) To adopt such mortality, actuarial, and other tables necessary for the proper administration and management of the fund.

(6) To formulate, establish, promulgate, make, alter, and amend any and all rules and regulations necessary, desirable, or required for the establishment, maintenance, and administration of the system and to facilitate the proper functioning of the system and the transaction of its business.

(7) To determine all questions of coverage and qualifications as to participation in and receipt of benefits from the system.

(8) To construe and administer the provisions of this Chapter.

(9) To authorize or suspend the payment of any benefit in accordance with law.

(10) To compel witnesses to attend meetings and to testify upon any matter concerning the system.

(11) To hear appeals from persons who claim their rights under the laws or the rules of the system have been violated and to issue appropriate orders in such cases.

(12) To obtain by employment or by contract such actuarial services, investment counsel, legal services, and counsel and medical, clerical, or other services as may be required for the efficient management and administration of the system and to determine the rate of and pay compensation from system monies for such services.

(13) To request such information from any member, former member, beneficiary, or clerk as is necessary for the proper operation of the system.

(14) To establish an office or offices with suitable space for meetings of the board and for use of system personnel, in which office shall be kept all books and records of the system, unless otherwise designated by the board, and to furnish said office or offices with necessary furniture and equipment.

(15) To determine the limitations on the amount of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current requirements, to invest the available cash within these limits, and to buy and sell securities for investment.

(16) To keep cash available on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States for the purpose of making disbursements for pensions, annuities, and other payments.

(17) To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.

(18) To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the system.

(19) To appoint committees of at least four trustees to perform such functions as may be directed by the board.

(20) To carry on generally any other reasonable activities which are necessary for carrying out the intent of the system in accordance with the provisions of law.

(21) The board of trustees shall establish an Investment Advisory Subcommittee composed of not less than four board members which shall monitor the investment of system assets, including the rate of return thereon, and make such reports and recommendations regarding those investments as requested by the board.

(22) To meet at least quarterly but not more than six times per year.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:952 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1543 - Board of trustees; oath of office

§1543. Board of trustees; oath of office

Each trustee shall, not later than the first board meeting following his election or appointment, take an oath of office that he will diligently and honestly administer the affairs of the board, and that he will not knowingly or willingly permit to be violated any provision of law applicable to the system. Such oath shall be subscribed to by the member, certified by a board officer, and immediately filed with the secretary of state.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:953 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1544 - Board of trustees; voting

§1544. Board of trustees; voting

Each trustee shall be entitled to one vote on any and all actions before the board, with a majority of concurring votes being required for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:954 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1545 - Board of trustees; custodian of fund; investment of fund

§1545. Board of trustees; custodian of fund; investment of fund

The board shall be the custodian and the trustees of the fund and all system monies shall be held in trust or invested for the exclusive benefit of system members and beneficiaries, present and future. The board may invest and reinvest system monies and may hold, purchase, sell, assign, and transfer and dispose of any of the securities, assets, and investments of the system as well as the proceeds of the investments and any other monies belonging to the system in accordance with the provisions of R.S. 11:263. All interest earned on any fund bank deposits, securities, or any and all other fund investments and assets shall belong to and constitute a part of the fund. No system monies may be deposited or invested unless such is authorized by the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:955 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1546 - Private interest of trustees and employees in financial operation of system prohibited

§1546. Private interest of trustees and employees in financial operation of system prohibited

No trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service other than reimbursement of expenses.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:956 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1547 - Secretary of the board

§1547. Secretary of the board

A. The secretary shall maintain in books provided for the purpose a full and complete record of all proceedings of the board, particularly with reference to the investment of funds belonging to the fund. He shall file and keep all correspondence of the board, keep minutes of all its meetings, and perform other duties as may be assigned to him by the board, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof.

B. The secretary shall maintain a record of each member and former member of the fund which shall contain the member's or former member's name, age, date of election to become a member of the fund, date of entry into the service of a clerk of court's office, monthly wage, monthly contributions to the fund, marital status, name and age of spouse, if any, name and date of birth of all minor children, if any, all interruptions of service in a clerk of court's office and the causes thereof, whether by injury, illness, leave of absence agreed to in writing by the clerk of court and the employee, or by voluntary resignation and reappointment, and other information necessary to the proper administration of the fund.

C. The secretary shall maintain a list of all retirees and other beneficiaries of the fund which shall include the amount of the benefit being paid to each retiree or other beneficiary.

D. The secretary shall file a report with the president and all members of the Louisiana Clerks of Court Association at least once a year, which report shall include a list of all retirees and other beneficiaries of the fund and a summary of the audit of the fund's accounts made by an accountant selected by the board.

E. Each clerk of court shall furnish to the secretary an initial record of all his employees, including himself, who become members of the fund, not later than the date upon which each such member's first contribution to the fund is remitted to the secretary. This record shall set forth the name, date of election to become a member of the system and date of entry into the service of a clerk of court's office, monthly wage, monthly contributions to the fund, marital status, name and age of spouse, if any, and name and date of birth of all minor children, if any, a statement of all prior creditable service of such member, and any other information necessary to the proper administration of the fund. The record shall be signed by the clerk of court and approved in writing by the employee. When filed with the secretary, this record, insofar as it claims prior creditable service, shall be subject to change so as to increase such prior creditable service only with approval of the board and upon such terms as the board may stipulate. Each clerk of court shall, upon the written request of the secretary, furnish such information regarding himself, his deputies, and employees as shall relate to any of the facts required to be disclosed by the initial record, whether the information sought relates to the initial record or to a subsequent change of circumstances. And each deputy clerk and employee of a clerk of court shall, upon the written request of the secretary, furnish such information regarding himself as shall relate to any of the facts required to be disclosed by the initial record or to a subsequent change of circumstances.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:957 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1548 - Payment of warrants

§1548. Payment of warrants

All monies paid from the fund shall be paid by the secretary of the board only upon warrants signed by the president of the board and countersigned by the secretary of the board. No warrants shall be drawn except by orders of the board, duly entered upon the records of the proceedings of the board.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:958 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1549 - Cost-of-living adjustments

§1549. Cost-of-living adjustments

A. The board of trustees may, upon majority vote of the board, grant or provide a cost-of-living adjustment to retired members who have been retired for at least one full calendar year as provided for in Subsection D, but only in the event that:

(1) At the end of the system's current fiscal year the funded ratio of the system, as of the end of the previous fiscal year, equals or exceeds the target ratio as of that date for the system, and

(2) The level of the Consumer Price Index for All Urban Consumers (CPI-U) for the current fiscal year is at least three percent higher than the level of the CPI-U for the fiscal year in which the last cost-of-living adjustment was granted.

B. As used in this Section, the "funded ratio" as of any fiscal year end shall be defined as the ratio of the actuarial value of assets to the actuarial accrued liability under the funding method prescribed by the office of the legislative auditor. The actuarial value of assets and actuarial accrued liability for the system shall be those amounts reported to the office of the legislative auditor in the Annual Report for Public Retirement Systems.

C. As used in this Section, the "target ratio" as of any fiscal year end shall be defined as the lesser of (1) or (2) below:

(1) One hundred percent.

(2) The sum of (a), (b), (c), and (d) below:

(a) The funded ratio as of the 1986 Fiscal Year end.

(b) The number of fiscal years elapsed since the 1986 Fiscal Year end multiplied by one-thirtieth of the difference between one hundred percent and the funded ratio of the system as of the 1986 Fiscal Year end.

(c) The amount of each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the 1986 Fiscal Year end.

(d) For each change in funded ratio due to mergers or changes in actuarial methods or assumptions occurring after the 1986 Fiscal Year end, an amount of opposite arithmetic sign from such change in funded ratio equal in absolute value to the number of fiscal years since the change in funded ratio multiplied by one-thirtieth of the original change in funded ratio due to the merger or change in actuarial methods or assumptions.

D. Any cost-of-living adjustment granted by the board of trustees shall not exceed the lesser of:

(1) An increase in benefits of two and one-half percent per year for each full calendar year of retirement.

(2) An increase in benefits of forty dollars per month in any one year.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:959 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1211, §1, eff. July 1, 1999; Acts 2003, No. 626, §1, eff. July 1, 2003.



RS 11:1561 - Dedication and payment of certain tax revenue

PART V. METHOD OF FINANCING

§1561. Dedication and payment of certain tax revenue

A. Each sheriff and ex officio tax collector or other person responsible for the collection of taxes shown to be collectible on the tax rolls of each parish other than Orleans shall deduct one-fourth of one percent of those taxes and shall remit the deducted amount to the Clerks' of Court Retirement and Relief Fund. The tax collector or other person responsible for the collection of taxes shown to be collectible by the tax rolls in Orleans Parish shall deduct one-half of one percent of those taxes and shall remit the deducted amount to the Clerks' of Court Retirement and Relief Fund. The monies shall be remitted periodically and at the same time that each such official disburses funds to the tax recipient bodies of his respective parish.

B. Should the official responsible for the collection of the taxes fail to remit the monies due to the Clerks' of Court Retirement and Relief Fund pursuant to Subsection A of this Section, the board of trustees is empowered to submit a resolution to the state treasurer making demand for the monies due to the fund. The resolution shall certify which parish is delinquent in payment and the amount owed. Before distribution of any revenue sharing dollars otherwise to be distributed to each delinquent parish, the treasurer shall deduct therefrom and pay to the fund the monies due from the respective parish.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:960 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 856, §1, eff. August 1, 2004.



RS 11:1562 - Employee and employer contributions

§1562. Employee and employer contributions

A. The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in the city of New Orleans, and the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall deduct eight and one-quarter percent of the salary of each such clerk and of each deputy and employee who is or becomes a member of the fund. Such deduction shall be made during each regular payroll period and shall be paid to the fund monthly by each clerk within ten days after the close of the month for which collected. In addition, each such clerk, and the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund shall pay to the fund an amount equal to nine percent of all salaries paid by each clerk to members of the fund, which shall be paid from each clerk's salary fund or, if there is no salary fund, out of any fund from which the clerk pays the salaries of his employees and himself.

B. The failure of any clerk to make the required deductions or to remit to the fund within thirty days of becoming due any and all required contributions shall render him liable to suspension of his membership and participation in the fund at the discretion of the board. If the board so suspends any clerk it shall notify the clerk of his suspension by registered mail sent to him at his address as it appears upon the records of the system and it shall prescribe the conditions and terms pursuant to which he may be reinstated. If any clerk continues to be delinquent in the payment of the required contributions for a period exceeding ninety days, he shall be personally liable to the fund in his individual capacity for the delinquent contributions and for a penalty equal to twenty-five percent of all delinquent contributions. If and when the delinquent contributions and penalty are collected, both shall be paid into and constitute a part of the fund.

C. Notwithstanding any other provision of law to the contrary, in lieu of deducting the employee contribution from the salary of each clerk, deputy, and employee as provided in Subsection A of this Section, upon giving written notice to the board of trustees fifteen days prior to the beginning of a fiscal year, each of the district courts and each of the city and traffic courts in the city of New Orleans, and the boards of Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Trust may elect to pay out of the clerk's or board's operating funds all or any portion of the employee contributions which would otherwise be deducted from the salary of each clerk, deputy, and employee as provided in Subsection A of this Section for the clerk and each of the clerk's deputies and employees and each of the board's employees. If a clerk or a board elects to pay a portion of the contributions required in Subsection A of this Section, then the portion shall be in the same proportion of the salary of each employee in the office of the clerk or board, and no employee shall be able to choose the amount of such payment. Payments so made shall specifically not be included as salary or monthly average compensation for purposes of benefit computation. If such election is made, the election shall remain in effect for a fiscal year and shall be rescinded only upon providing written notice to the board of trustees fifteen days prior to the beginning of a fiscal year.

D. Eight and one-quarter percent of all per-page transcription payments shall be deducted monthly from each such payment and that amount, plus the appropriate employer contribution applied to such payments, as otherwise established by law, shall be remitted to the fund on a monthly basis within ten days after the close of each month by the judicial administrator or other appropriate officer of the court for which the transcriptions were made. Such reports shall be distinct and separate from the reports of regular salary otherwise required by law.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Acts 1988, No. 43, §1, eff. Oct. 1, 1988; Redesignated from R.S. 13:960.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 758, §1, eff. July 1, 1999; Acts 2001, No. 739, §1, eff. July 1, 2001; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:1563 - Deficiencies

§1563. Deficiencies

If at any time the monies of the fund are insufficient to pay each retiree and beneficiary the full amount to which he is entitled, equal percentages of the full amount shall be paid to each retiree and beneficiary until the fund is replenished so as to warrant resumption of the payment of the full amount to each retiree and beneficiary.

Acts 1986, No. 1063, §1, eff. Oct. 1, 1986; Redesignated from R.S. 13:960.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1575 - Establishment of plan

PART VI. EXCESS BENEFIT PLAN

§1575. Establishment of plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code, hereinafter referred to in this Part as "the Code".

Acts 1999, No. 34, §1.



RS 11:1576 - Definitions

§1576. Definitions

A. All definitions prescribed in Part I of this Chapter are applicable to the plan created pursuant to this Part unless a different definition is set forth in this Part, or the context in which a term is used in this Part indicates a different meaning than that prescribed in Part I.

B.(1) "Excess benefit participant" shall mean any member whose retirement benefit as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:1531 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Code.

(2) "Maximum benefit" shall mean the retirement benefit a member is entitled to receive from the pension plan set forth in Part III of this Chapter in any month after giving effect to R.S. 11:1531 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

(3) "Unrestricted benefit" shall mean the monthly retirement benefit a member, or the spouse, child, or single dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1531 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

Acts 1999, No. 34, §1.



RS 11:1577 - Benefit provided

§1577. Benefit provided

A. An excess benefit participant who is receiving benefits from the pension plan is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit.

(2) The amount by which the member's monthly benefit from the pension plan has been reduced because of the limitations of R.S. 11:1531.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the pension plan except for the limitations under R.S. 11:1531 and Section 415 of the Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board of trustees. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board of trustees shall be the same for this excess benefit plan as for the pension plan set forth in Part IV of this Chapter.

D. The actuary employed by the board of trustees is responsible for determining the amount of benefits that may not be provided under the pension plan solely because of the limitations of R.S. 11:1531 and Section 415 of the Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the pension plan.

E. The actuary designated in R.S. 11:1542(12) shall also provide advice to the board of trustees for this excess benefit plan.

Acts 1999, No. 34, §1.



RS 11:1578 - Contributions

§1578. Contributions

Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the pension plan shall be reduced by the amount determined by the board of trustees as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the pension plan by the employer. The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the pension plan, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan. The board of trustees shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred. The employer contributions otherwise required to the pension plan system pursuant to R.S. 11:1531 and any other qualified plan shall be divided into those contributions required to pay retirement benefits pursuant to this Part and those contributions paid into and accumulated to pay the maximum benefits required under the qualified plans. Employer contributions made to provide retirement benefits pursuant to this Part may not be commingled with the monies of the pension plan or any other qualified plan, nor may this plan ever receive any transfer of assets from the pension plan.

Acts 1999, No. 34, §1.



RS 11:1581 - Definitions

CHAPTER 3. DISTRICT ATTORNEYS' RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§1581. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund together with regular interest thereon as provided in Part VII of this Chapter.

(2) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(3) "Annuity" shall mean payments for life derived from the "accumulated contributions" of a member. All annuities shall be payable in equal monthly installments.

(4) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(5)(a) "Average final compensation" shall mean the average monthly compensation earned by an employee during any period of sixty successive months of service as an employee during which the said earned compensation was the highest. The average monthly compensation shall include compensation not paid by the state, but only to the extent that nonstate compensation for the thirteenth through the twenty-fourth month does not exceed one hundred ten percent of the total of nonstate compensation for the first through twelfth month, and that nonstate compensation for the twenty-fifth through the thirty-sixth month does not exceed one hundred ten percent of the total of nonstate compensation for the thirteenth through the twenty-fourth month, and that nonstate compensation for the thirty-seventh through the forty-eighth month does not exceed one hundred ten percent of the total of nonstate compensation for the twenty-fifth through thirty-sixth month, and that nonstate compensation for the forty-ninth through the sixtieth month does not exceed one hundred ten percent of the total of nonstate compensation for the thirty-seventh through forty-eighth month. Fees earned in connection with official duties shall not be included in average final compensation. In the event of interruption of employment, the sixty-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(b) Compensation of a member in excess of two hundred thousand dollars, as adjusted for increases in the cost-of-living under 26 U.S.C. 401(a)(17)(B) for years beginning after January 1, 2002, shall not be taken into account. This limitation may be adjusted by rules promulgated by the board of trustees in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. For purposes of compliance with the requirements for qualification under 26 U.S.C. 401(a), the board of trustees may promulgate rules further defining "compensation" and "section 415 compensation" in accordance with the Administrative Procedure Act.

(6) "Beneficiary" shall mean any person designated to receive a pension, an annuity, a retirement allowance or other benefit as provided by this Chapter.

(7) "Board of Trustees" shall mean the Board provided for in R.S. 11:1651 to administer the retirement system.

(8) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:1604 and Part III of this Chapter.

(9) "Earnable compensation" shall mean the full rate of compensation that would be payable to the member (employee) if he worked the full working time, including the expense allowance paid to the district attorney by the state of Louisiana.

(10) "Employee" shall mean any district attorney of the state of Louisiana, or any assistant district attorney in any parish of the state of Louisiana. "Employee" shall also mean a person employed by this retirement system and the Louisiana District Attorneys' Association.

(11) "Employer" shall mean any parish in the state of Louisiana; the state of Louisiana, or the police jury or any other governing body of a parish or political corporation or subdivision of the state of Louisiana which employs and pays persons as district attorneys or assistant district attorneys. "Employer" shall also mean this retirement system.

(12) "Employers' annuity" shall mean payments for life derived from money provided by the employer or employing agency, or the parishes of Louisiana, or the state of Louisiana.

(13) "Medical board" shall mean the State Medical Disability Board.

(14) "Member" shall include any employee, as defined in Paragraph (10) of this Section, included in the membership of this system as provided in Part II of this Chapter.

(15) "Membership service" shall mean service for which credit is allowable as provided in R.S. 11:1604 and Part III of this Chapter.

(16) "Prior service" shall mean service rendered prior to the date of the establishment of this retirement system for which credit is allowable as provided in R.S. 11:1604 and Part III of this Chapter.

(17) "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:1671(B).

(18) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(19) "Retirement allowance" shall mean the sum of the "annuity" and the "employers' annuity", or any optional benefit payable in lieu thereof.

(20) "Retirement System" shall mean the District Attorneys' Retirement System as defined in R.S. 11:1582.

(21) "Service" shall mean service rendered as an employee as described in Paragraph (10) of this Section.

Added by Acts 1956, No. 56, §1. Amended by Acts 1958, No. 156, §1; Acts 1975, No. 745, §1; Acts 1978, No. 727, §2, eff. Jan. 1, 1979; Acts 1983, No. 263, §1, eff. June 30, 1983; Redesignated from R.S. 16:1001 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.

NOTE: See Acts 2012, No. 515, §2 regarding implementation of changes to calculation of average final compensation.



RS 11:1582 - Name and date of establishment

§1582. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for district attorneys and their assistants in each parish. The retirement system so created shall be established as of the first day of August nineteen hundred and fifty-six.

B. It shall have the power and the privileges of a corporation and shall be known as the "District Attorneys' Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Added by Acts 1956, No. 56, §2; Redesignated from R.S. 16:1002 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1583 - Exemption from taxes and execution

§1583. Exemption from taxes and execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Chapter specifically otherwise provided.

Added by Acts 1956, No. 56, §9; Acts 1986, No. 767, §2; Redesignated from R.S. 16:1003 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1584 - Protection against fraud

§1584. Protection against fraud

Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Added by Acts 1956, No. 56, §10; Redesignated from R.S. 16:1004 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1585 - Limitation of membership

§1585. Limitation of membership

No other provisions of law in any other statute which provides wholly or partly at the expense of the state of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the state of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Added by Acts 1956, No. 56, §11; Redesignated from R.S. 16:1005 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1586 - Guaranty

§1586. Guaranty

The maintenance of annuity reserves and pension reserves as provided for, and regular interest creditable to the various funds as provided in Part VII of this Chapter, and the payment of all pensions, annuities, retirement allowance refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Added by Acts 1956, No. 56, §12; Redesignated from R.S. 16:1006 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1587 - Severability; repeals; effective date

§1587. Severability; repeals; effective date

If any Section or part of any Section of this Chapter is declared to be unconstitutional, the remainder of this Chapter shall not thereby be invalidated. All provisions of the law inconsistent with the provisions of this Chapter are hereby repealed to the extent of such inconsistency. No payment on account of any benefit granted under the provisions of Part IV of this Chapter, shall become effective or begin to accrue until the end of thirty days following the date the system is established nor shall any compulsory retirement be made during such period.

Acts 1956, No. 56, §13; Redesignated from R.S. 16:1007 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1588 - Amendment of provisions of retirement system

§1588. Amendment of provisions of retirement system

A. The provisions of the retirement system may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action by the board of trustees with respect to the payment of cost-of living adjustments, with respect to the payment of employee contributions, with respect to actuarial assumptions, and with respect to other actions authorized in this Chapter shall be considered amendments to the provisions of the retirement system.

B. No amendment to the retirement system shall operate to deprive any member of a benefit to which he is entitled. In the case of any merger or consolidation with or transfer of assets or liabilities to any other retirement system, each member in the retirement system shall, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or if he dies before such distribution, to the beneficiary or beneficiaries designated by the member. However, if the member is still employed and the system is partially terminated, payment shall not be made until retirement or termination and shall be held until payment is otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of assets in the event of termination.

D. Upon termination or partial termination of the retirement system, a member's interest in the system shall be nonforfeitable to the extent funded.

E. The retirement system is intended to qualify under 26 U.S.C. 401(a). Accordingly, any amendments to the provisions of the retirement system shall be designed to maintain this qualification.

Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1601 - Membership; condition of employment; exceptions

PART II. MEMBERSHIP

§1601. Membership; condition of employment; exceptions

The membership of the retirement system shall be composed as follows:

(1) All persons who shall become employees as defined in R.S. 11:1581(10), after the date on which the retirement system is established, except those specifically excluded under Paragraph (3) of this Section, shall become members as a condition of their employment; however, in the case of assistant district attorneys, they must be paid an amount determined by the board but not less than eleven thousand one hundred dollars per year. Employees of the Louisiana District Attorneys Association who were employed prior to August 15, 1997, shall have from August 15, 1997, to January 15, 1998, to exercise the option to terminate their membership in this system. Employees of the Louisiana District Attorneys Association employed on or after August 15, 1997, shall have six months from the date of their employment to, at their option, become members of this system. An employee's election as to membership shall be irrevocable. Purchase of credit for prior service by any employee of the association shall be subject to the provisions of R.S. 11:158.

(2) All persons who are employees as the term is defined in R.S. 11:1581(10) on the date as of which the retirement system is established, except those specifically excluded under Paragraph (3) of this Section shall become members as of this date unless within a period of ninety days next following, any such employee shall file with the board of trustees on a form prescribed by such board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(3)(a) All persons who are employees as the term is defined in R.S. 11:1581(10) on the date as of which the retirement system is established, who are members of any fund or who are eligible for membership in any fund operated for the retirement of employees by the state of Louisiana, or by a city, parish, or other political subdivision of the state of Louisiana on August 1, 1956, shall cease to be members in such fund on that date and shall receive a refund of all amounts paid into such fund, together with any interest which may have accrued thereon, and shall become a member of the district attorneys' retirement system with full credit for all prior service.

(b) Repealed by Acts 2009, No. 389, §3, eff. July 1, 2009.

Added by Acts 1956, No. 56, §3(1) to (3). Amended by Acts 1976, No. 663, §1; Acts 1977, No. 592, §1; Acts 1979, No. 585, §1; Redesignated from R.S. 16:1021 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 1997, No. 1404, §1; Acts 2009, No. 389, §3, eff. July 1, 2009.

NOTE: See Acts 2009, No. 389, §4, eff. July 1, 2009, relative to repeal of Subparagraph (3)(b).



RS 11:1602 - Persons failing to elect coverage; admission to membership; election to become member

§1602. Persons failing to elect coverage; admission to membership; election to become member

A person whose membership in this retirement system is contingent on his own election and who elects not to become a member, may thereafter but not subsequent to the attainment of age fifty-five apply for and be admitted to membership, but no such person shall receive prior service credit unless he becomes a member within the first year following the establishment of this retirement system.

Added by Acts 1956, No. 56, §3(4); Redesignated from R.S. 16:1022 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1603 - Termination of membership

§1603. Termination of membership

Should any member terminate employment which makes him eligible for membership, he shall cease to be an active member in the District Attorneys' Retirement System.

Added by Acts 1956, No. 56, §3(5); Redesignated from R.S. 16:1023 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1604 - Repealed by Acts 1991, No. 459, 1; Redesignated from R.S. 16:1024 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§1604. Repealed by Acts 1991, No. 459, §1; Redesignated from R.S. 16:1024 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1611 - Prior service credit; determination

PART III. CREDITABLE SERVICE

§1611. Prior service credit; determination

A. Any person who becomes a member of the system within the first two years of its operation and who was employed by the state of Louisiana, or a parish of the state or a municipality of any parish of the state of Louisiana or any political subdivision or corporation of the state of Louisiana, including corporations operated jointly by the state and the federal government at any time preceding the establishment of the system, or who was employed by the federal government in a legislative, judicial, quasi-judicial, or law enforcement capacity; shall be entitled to prior service credit for all state, city, parish or federal service rendered prior to August 1, 1956, provided that within the first year of his membership he file a detailed statement of all service rendered by him as an employee prior to the date of the establishment of the system for which he claims credit. The two year provision for membership contained herein, shall not apply to those persons who elected not to become a member and who thereafter applied for membership, but they shall be governed by the provisions of R.S. 11:1602.

B. If, through error in law or fact by the board of trustees, any prior service to which a member is entitled shall not have been included in his prior service certificate, but which prior service shall have been claimed and included in the detailed statement of prior service filed by the member, this service shall be included in this prior service certificate at any time upon application therefor by the member.

C. In the computation of membership service or prior service under the provisions of this Chapter, a member shall receive pro rata service credit for any fractional years of credit, provided that no person shall receive less than the benefit accrued as of August 15, 1993.

D. In the computation of any retirement allowance or any annuity or benefit, any fractional period of service of less than one year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit, shall be granted for any such fractional period of service.

E. No credit for membership service shall be allowed for any period of absence without compensation, nor shall more than one year of service be credited for all service rendered in any one fiscal year.

Added by Acts 1956, No. 56, §4(1), (2). Amended by Acts 1958, No. 158, §1; Acts 1979, No. 585, §3; Redesignated from R.S. 16:1031 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1612 - Employees of Louisiana District Attorneys' Association; prior service credit

§1612. Employees of Louisiana District Attorneys' Association; prior service credit

A. Any employee of the Louisiana District Attorneys' Association shall be eligible to receive prior service credit for all service rendered as such an employee prior to the date as of which such employees become eligible to be included in the membership of this system. In order to obtain such credit, any such employee, prior to the date of application for retirement, shall make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, each such employee shall pay into the system an amount equal to the employee and employer contributions which would have been made had the employee been a member during the period for which credit is claimed, plus five percent compound interest per annum thereon from date of service until paid.

B. The system shall accept as the member's payment of amounts payable by the member under this Section any assets held in an individual retirement account or annuity or a plan qualified under 26 U.S.C. 401(a) or under 26 U.S.C. 403(a), a governmental deferred compensation arrangement subject to 26 U.S.C. 457(g), or a tax sheltered annuity or other arrangement under 26 U.S.C. 403(b).

Added by Acts 1975, No. 745, §4; Redesignated from R.S. 16:1031.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1613 - Verification of creditable service; modification and validity

§1613. Verification of creditable service; modification and validity

A. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

B. Upon verification of the statements of service, the board of trustees shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

C. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit except as provided for in Parts IV and VII of this Chapter.

Added by Acts 1956, No. 56, §4(3), (4); Redesignated from R.S. 16:1032 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1614 - Service on which retirement allowances are based

§1614. Service on which retirement allowances are based

A. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and, also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate.

B. If a member takes a leave of absence governed by the Uniformed Services Employment and Reemployment Rights Act (USERRA), such member shall be credited with service as provided under R.S. 11:153, provided that the member makes employee contributions attributable to such service.

C. The system shall accept as the member's payment of amounts payable by the member under this Section the direct transfer of any assets held for the benefit of the member in an individual retirement account or annuity, including a Roth account, or in a plan qualified under 26 U.S.C. 401(a) or 403(a), or in a governmental deferred compensation arrangement subject to 26 U.S.C. 457(g), or in a tax sheltered annuity or other arrangement under 26 U.S.C. 403(b).

D. If a member dies or acquires a disability on or after January 1, 2007, while performing qualified military service as defined in 26 U.S.C. 414(u), the member's beneficiary is entitled to any additional benefits, other than benefit accruals relating to the period of qualified military service, provided under the system as if the member had resumed and then terminated employment on account of death or disability. Also, the system will credit the member's qualified military service as service for vesting purposes as though the member had resumed employment under USERRA immediately prior to the member's death or disability.

E. If a member is receiving differential wage payments while performing qualified military service as defined in 26 U.S.C. 414(u), the member shall be treated as an employee of the employer making the payment and the differential wage payment will be treated as compensation pursuant to 26 U.S.C. 414(u)(12)(A).

F. The board of trustees shall adopt procedures which shall be part of the governing procedures of the system that shall implement the requirements of USERRA and the Heroes Earnings Assistance and Relief Tax Act of 2008.

Added by Acts 1956, No. 56, §4(5); Redesignated from R.S. 16:1033 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1615 - Repealed by Acts 1991, No. 460, 1; Redesignated from R.S. 16:1035 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§1615. Repealed by Acts 1991, No. 460, §1; Redesignated from R.S. 16:1035 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1616 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1616. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1617 - Service credit resulting from age discrimination

§1617. Service credit resulting from age discrimination

A. Any person who retired from this system and was reemployed in a capacity as a district attorney or assistant district attorney but was denied membership in this system based on provisions of law regarding age requirements shall have the option of establishing credit for the full-time service in that capacity by paying into the system the employer and employee amount plus interest that would have been withheld and paid into the system for such service based on the member's gross salary for the period of such reemployment.

B. The system shall accept as the member's payment of amounts payable by the member under this Section any assets held in an individual retirement account or annuity or a system qualified under 26 U.S.C. 401(a) or 26 U.S.C. 403(a), a governmental deferred compensation arrangement subject to 26 U.S.C. 457(g) or a tax sheltered annuity or other arrangement under 26 U.S.C. 403(b).

Acts 1995, No. 830, §1; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1631 - Retirement benefits; application; eligibility requirements

PART IV. BENEFITS

§1631. Retirement benefits; application; eligibility requirements

A. Each member shall be paid retirement benefits according to the eligibility requirements and benefits specified in R.S. 11:1632 or R.S. 11:1633, whichever is applicable.

B.(1) Any person becoming a member of the system on or after July 1, 1990, shall be eligible for and receive benefits as specified in R.S. 11:1633.

(2) If the Public Retirement Systems' Actuarial Committee adopts a net direct employer contribution rate equal to or less than one and twenty-five hundredths percent (1.25%) applicable to this system for Fiscal Year 1998-1999 or Fiscal Year 1999-2000, then any person who is a member of the system on the date such rate is adopted and who is eligible to receive benefits under R.S. 11:1632 shall be eligible for and receive benefits as specified in R.S. 11:1633 unless he notifies the board of trustees in writing of his election to receive benefits under R.S. 11:1632 within ninety days of the adoption of such rate.

C. The actual retirement benefit paid to any member after reduction for optional allowance as set forth in R.S. 11:1637 shall not exceed one hundred percent of his average final compensation as defined by R.S. 11:1581(5) regardless of the number of years of service of the affected member.

D. The retirement allowance shall begin as of the date specified by the member in his application for retirement or the date that the member's application for retirement is received by the board, whichever is later; however, in no event shall the allowance begin before the member's withdrawal from service.

E. Should any member who has retired from this system be retained by any district attorney in the state in any capacity other than as an employee, his benefit shall be suspended during said employment and he shall not be paid any benefits for the period covered by such employment.

F.(1) Except as provided in Paragraph (2) of this Subsection, if any member who has retired from this system is reemployed as an employee by any district attorney in the state, his retirement benefit shall be suspended during said employment, and he shall not be paid any benefits for the period covered by such employment. He shall, upon such reemployment, again become an active contributing member of the system, with the option of establishing service credit for any period of full-time employment as district attorney or assistant district attorney since returning to such employment following retirement by payment into the system the employer and employee amount plus interest that would have been withheld and paid into the system for that period based upon his total salary for such period. He shall accrue a supplemental retirement benefit based on his service rendered after reemployment. If the member continues employment after retirement for a period of less than sixty months, his supplemental monthly retirement benefit shall equal the benefit calculated under R.S. 11:1632 or 1633, whichever is applicable, based on the lesser of his average final compensation at his original retirement date or his average final compensation during the period of his subsequent reemployment. If the member continues in employment after retirement for a period of sixty months or more, his supplemental monthly retirement benefit shall equal the benefit calculated under R.S. 11:1632 or 1633, whichever is applicable, based on his average final compensation during his period of reemployment. Upon retirement subsequent to reemployment, his benefit shall be equal to the benefits he was receiving immediately prior to reemployment plus the supplemental benefit earned during his reemployment.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if any district attorney or assistant district attorney has retired in accordance with R.S. 11:1633(A)(1)(b) or (c) and is reemployed by any district attorney in this state and paid a salary of less than the annual salary provided for in R.S. 16:11(A)(1), his benefit shall not be suspended, and he shall not be considered a member, nor shall he earn additional credit or be required to pay contributions.

G. Forfeitures resulting from a termination of employment or a withdrawal of a member's own contributions may not be used to increase benefits to remaining members.

Added by Acts 1956, No. 56, §5(1); Redesignated from R.S. 16:1041 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 1995, No. 682, §1; Acts 1997, No. 1052, §1; Acts 2008, No. 719, §1; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1632 - Retirement eligibility; benefits at three percent

§1632. Retirement eligibility; benefits at three percent

A. Eligibility.

(1) Any member who shall not have received a refund of his accumulated contributions and has ten years of creditable service prior to age fifty-five and has withdrawn from service prior to age fifty-five shall be eligible to retire at age fifty-five.

(2) Any person with membership in the system on or after January 1, 1996, upon or after attainment of age sixty, who shall have completed at least ten years of creditable service, shall be eligible to retire.

(3) Any member who shall withdraw from service upon or after attainment of age fifty-five who shall have completed at least eighteen years of creditable service shall be eligible to retire.

(4) Any member with thirty years of creditable service shall be eligible to retire regardless of age.

B. Benefits.

(1) Normal Retirement. The retirement allowance for members who retire at age sixty-two or above; or for members who retire at age sixty with at least eighteen years of service; or for members who retire at age fifty-five with at least twenty-three years of service; or for members who retire with thirty years of creditable service shall be three percent of the member's average final compensation for each year of creditable service.

(2) Early Retirement. The retirement allowance for members who retire below age fifty-five with less than thirty years of service shall be as set forth in Paragraph B(1) except that the benefits as described in that Paragraph shall be reduced three percent for each year of age below age fifty-five. The retirement allowance for members who retire below age sixty with less than twenty-three years of service shall be as provided in Paragraph B(1) except that the benefits as described in that Paragraph shall be reduced three percent for each year of age below age sixty. The retirement allowance for members who retire below age sixty-two with less than eighteen years of service shall be as set forth in Paragraph B(1) except that the benefits as described in that Paragraph shall be reduced three percent for each year of age below age sixty-two.

C.(1) The annual benefit otherwise payable to a member under the system at any time shall not exceed the maximum permissible benefit. If the benefit the member would otherwise accrue in a limitation year would produce an annual benefit in excess of the maximum permissible benefit, then the benefit shall be limited or the rate of accrual reduced to a benefit that does not exceed the maximum permissible benefit.

(2) The retirement benefit of any member that is not attributable to employee contributions, when expressed as an annual benefit, may not exceed two hundred thousand dollars per year, as adjusted for increases in the cost of living pursuant to 26 U.S.C. 415(d). For purposes of determining whether a member's benefit exceeds this limitation, if the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar limitation outlined in this Paragraph. No adjustment is required for qualified joint and survivor annuity benefits, preretirement disability benefits, or preretirement death benefits.

(3)(a) If benefit distribution begins before the member has reached age sixty-two, the actual retirement benefit shall not exceed the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent of two hundred thousand dollars beginning at age sixty-two.

(b) If the annuity starting date for the member's benefit is after he has reached age sixty-five, the defined benefit dollar limitation for the member's annuity starting date is the annual amount of a benefit payable in the form of a straight life annuity commencing at the member's annuity starting date that is the actuarial equivalent of the defined benefit dollar limitation adjusted for years of participation less than ten pursuant to Paragraph (4) of this Subsection.

(c) The interest rate and mortality table used for adjusting the maximum limitations above shall be:

(i) For benefits commencing before the member has reached age sixty-two and for forms of benefit other than straight life annuity, the member's benefit shall be the lesser of the benefit computed using an interest rate of five percent and the applicable mortality table and the benefit computed using the defined benefit dollar limit at age sixty-two, multiplied by the ratio of the annual amount of the immediately commencing straight life annuity to the annual amount of the straight life annuity commencing at age sixty-two, with both amounts determined without the limitations of this Section.

(ii) For benefits commencing after the member has reached age sixty-five, the member's benefit shall be the lesser of the benefit computed using an interest rate of five percent and the applicable mortality table and the benefit computed using the defined benefit dollar limit at age sixty-five, multiplied by the ratio of the annual amount of the immediately commencing straight life annuity to the annual amount of the straight life annuity commencing at age sixty-five, with both amounts determined without the limitations of this Section.

(iii) Notwithstanding the other requirements of this Subsection, no adjustment shall be made to the defined benefit dollar limitation to reflect the probability of a member's death between the annuity starting date and age sixty-two, or between age sixty-five and the annuity starting date, as applicable, if benefits are not forfeited upon the death of the member prior to the annuity starting date.

(4) If retirement benefits are payable under this system to a member who has less than ten years of participation in the system, the dollar limitation referred to in Paragraph (2) of this Subsection shall be multiplied by a fraction, not in excess of one, the numerator of which is the member's number of years of participation in the system and the denominator of which is ten.

(5) The two hundred thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable as determined by the commissioner of the Internal Revenue Service under 26 U.S.C. 415(d).

(6) If a member is also a member in another defined benefit pension plan maintained by the state or one of its political subdivisions, his benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limits provided in this Subsection.

(7) That portion of the benefit that is attributable to member contributions shall be determined in accordance with Treasury Regulations §1.415(b)-1(b)(2)(iii).

(8) Notwithstanding the provisions of this Subsection, the benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of Subsection E of this Section if both of the following apply:

(a) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year, or for any prior plan year.

(b) The employer has not at any time maintained a defined contribution plan in which the participant participated.

D.(1) For purposes of this Section and R.S. 11:1633 and 1634, average final compensation shall include any amounts properly considered as regular rate of pay of the member and unreduced by amounts excluded from income for federal income tax purposes by reason of 26 U.S.C. 125, 132(f), 402(e)(3), 402(h)(1)(B), 403(b), 414(h), or 457 or any other provision of federal law of similar effect.

(2) For years beginning on or after January 1, 2002, the annual compensation limitation shall not exceed two hundred thousand dollars, as adjusted for cost-of-living increases under 26 U.S.C. 401(a)(17)(B). If compensation for an earlier period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for the earlier period shall be subject to the compensation limit for the current year.

E.(1) The provisions of this Section shall apply if any member is covered or has ever been covered by another plan maintained by the employer, including a qualified plan, a welfare benefit fund as defined in 26 U.S.C. 419(e), or an individual medical account as defined in 26 U.S.C. 415(l)(2) that provides an annual addition as described in Paragraph (4) of this Subsection.

(2) If a member is or has ever been covered under more than one defined benefit plan maintained by the employer, the sum of the member's annual benefits from all such plans shall not exceed the maximum permissible benefit set forth in Subsection C of this Section.

(3) If the employer maintains or at any time maintained one or more qualified defined contribution plans covering any member in this system, a welfare benefit fund as defined in 26 U.S.C. 419(e), or an individual medical account as defined in 26 U.S.C. 415(l)(2), the member's annual additions for any year shall not exceed the maximum permissible amount, which is forty thousand dollars adjusted for increases in the cost of living pursuant to 26 U.S.C. 415(d).

(4) "Annual additions" of a member for the year shall mean the sum of the following amounts credited to a member's account for the year:

(a) Employer contributions.

(b) Employee contributions.

(c) Forfeitures.

(d) Amounts allocated to an individual medical account as defined in 26 U.S.C. 415(l)(2) that is a part of a pension or annuity plan maintained by the employer are treated as annual additions to a defined contribution plan. Additionally, amounts derived from contributions paid or accrued in taxable years ending after December 31, 1985, which are attributable to postretirement medical benefits allocated to the separated account of a key employee as defined in 26 U.S.C. 419A(d)(3) or under a welfare benefit fund as defined in 26 U.S.C. 419(e) maintained by the employer are treated as annual additions to a defined contribution plan.

(e) The employee contribution shall be deemed to be a defined contribution plan. If a member has made employee contributions pursuant to the provisions of this retirement system, the amount of such contributions shall be treated as an annual addition to a qualified defined contribution plan for purposes of this Section.

(5) The amount of annual additions that may be credited to the member's account for any limitation year shall not exceed the maximum permissible amount. Contributions and benefits under any other plan of the employer, to the extent that an adjustment is required to satisfy the requirements of this Section in the aggregate, shall be limited or reduced to the extent necessary to satisfy such requirements without reducing accrued benefits; however, only after such other plans have been modified shall the benefits and contributions under this plan be reduced. As soon as it is administratively feasible after the end of the limitation year, the maximum permissible amount for the limitation year shall be determined on the basis of the member's actual compensation for the limitation year. If there is an excess amount, the excess shall be disposed of as follows:

(a) Any nondeductible voluntary employee contribution to the extent it would reduce the excess amount shall be returned to the member.

(b) If after the application of Subparagraph (a) of this Paragraph an excess amount still exists, then any nondeductible mandatory contribution to the extent it would reduce the excess amount shall be returned to the member.

(c) If after the application of Subparagraph (b) of this Paragraph an excess amount still exists and the member is covered by the plan at the end of the limitation year, the excess amount in the member's account shall be used to reduce employer contributions, including any allocation of forfeitures, for such member in the next limitation year if necessary.

(d) If after the application of Subparagraph (c) of this Paragraph an excess amount still exists and the member is not covered by the plan at the end of the limitation year, the excess amount shall be held unallocated in a suspense account. The suspense account shall be applied to reduce the future employer contributions for all remaining members in the next limitation year and each succeeding limitation year if necessary.

(e) If a suspense account is in existence at any time during a limitation year pursuant to the provisions of this Section, it shall not participate in the allocation of the trust's investment gains and losses. If a suspense account is in existence at any time during a particular limitation year, all amounts in the suspense account shall be allocated and reallocated to members' accounts before any employer or any employee contributions may be made to the plan for that limitation year. Excess amounts shall not be distributed to members or former members.

(6) "Excess amounts" of a member for a limitation year shall mean the excess of the member's annual additions for the limitation year over the maximum permissible amount.

(7) The "limitation year" shall be the calendar year or the twelve consecutive month period determined by the board of trustees.

(8)(a) The "maximum permissible amount" for a member for a limitation year shall be the maximum annual addition that may be contributed or allocated to a member's account under the plan for any limitation year and shall not exceed the lesser of:

(i) Forty thousand dollars, as adjusted after 2001 for changes in the cost of living in accordance with 26 U.S.C. 415(d).

(ii) One hundred percent of the member's compensation for the limitation year.

(b) The compensation limitation provided for in Item (a)(ii) of this Paragraph shall not apply to any contribution for medical benefits within the meaning of 26 U.S.C. 401(h) or 419A(f)(2) that is otherwise treated as an annual addition pursuant to 26 U.S.C. 415(l) or 419A(d)(2).

F. The board of trustees may adopt provisions of the system that will carry out the requirements of Subsections C, D, and E of this Section, and the board of trustees may adopt provisions as required for the system to maintain its qualified status under 26 U.S.C. 401(a).

Acts 1990, No. 381, §1, eff. July 10, 1990; Acts 1991, No. 461, §1; Redesignated from R.S. 16:1044 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 1997, No. 1052, §1; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1633 - Retirement eligibility; benefits at three and one-half percent

§1633. Retirement eligibility; benefits at three and one-half percent

A. Eligibility. (1) Normal Retirement Eligibility. Any member retiring under the provisions of this Section who withdraws from service shall be eligible to retire provided that the member has:

(a) Attained age sixty and completed at least ten years of creditable service.

(b) Attained age fifty-five and completed at least twenty-four years of creditable service.

(c) Completed at least thirty years of creditable service, regardless of age.

(2) Early Retirement Eligibility. Any member who retires under the provisions of this Section who withdraws from service and is not otherwise eligible for a retirement benefit shall be eligible for an early retirement benefit provided that the member has attained age fifty-five, and completed at least eighteen years of creditable service.

B. Benefits. (1) Normal Retirement Benefits. The retirement allowance for normal retirement benefits shall be three and one-half percent of the average final compensation for each year of creditable service.

(2) Early Retirement Benefits. The retirement allowance of any member who retires prior to eligibility for normal retirement shall be the normal retirement benefit reduced by three percent per year for each year or fraction thereof that retirement is taken in advance of normal retirement age.

C. The limitations of R.S. 11:1632(C) and (E) shall apply to this Section.

Added by Acts 1956, No. 56, §5(2). Amended by Acts 1958, No. 156, §1; Acts 1966, No. 241, §1; Acts 1967, No. 73, §1; Acts 1970, No. 62, §1; Acts 1973, No. 191, §§1, 2; Acts 1975, No. 745, §1; Acts 1977, No. 550, §1; Acts 1979, No. 585, §4; Redesignated from R.S. 16:1042 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1634 - Disability retirement

§1634. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. Upon retirement caused by disability, the disability benefit shall be determined as provided in Paragraph (1) or Paragraph (2) of this Subsection, whichever is less:

(1) An amount equal to the accrual rate specified in R.S. 11:1632 or R.S. 11:1633, whichever is applicable, multiplied by the years of creditable service; however, for computation purposes the number of years shall not be considered to be less than fifteen.

(2) The retirement benefit which would be payable assuming continued service to the age of sixty years using applicable computation factors. In no event shall the benefit exceed one hundred percent of the member's average final compensation.

Added by Acts 1956, No. 56, §5(3). Amended by Acts 1978, No. 727, §2, eff. Jan. 1, 1979; Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 16:1043 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1635 - Return of accumulated contributions

§1635. Return of accumulated contributions

A. Should a member cease to be an employee except by death or retirement under the provisions of this Chapter, he shall be paid such part of the amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund as he shall demand. Should a member die before retirement the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees, unless benefits are payable under R.S. 11:1636.

B. Notwithstanding any other provision of law to the contrary that would otherwise limit a member's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

C. If a distribution is one to which 26 U.S.C. 401(a)(11) and 417 do not apply, the distribution may commence fewer than thirty days after the notice required under 26 CFR 1.411(a)-11(c) is given, if both of the following apply:

(1) The plan administrator clearly informs the member that he has a right to a period of at least thirty days after receiving the notice to consider the decision of whether or not to elect a distribution and, if applicable, a particular distribution option.

(2) The participant, after receiving the notice, affirmatively elects a distribution.

D. As used in this Section, the following terms shall mean the following:

(1) "Direct rollover" means a payment by the plan to the eligible retirement plan specified by the distributee.

(2) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's spouse or former member's spouse with whom a benefit or return of employee contributions is to be divided pursuant to R.S. 11:291(B) are distributees with reference to an interest of the member or former spouse.

(3) "Eligible retirement plan" means an individual retirement account described in 26 U.S.C. 408(a), an individual retirement annuity described in 26 U.S.C. 408(b), an annuity plan described in 26 U.S.C. 403(a), or a qualified trust described in 26 U.S.C. 401(a), that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity. "Eligible retirement plan" shall also mean an annuity contract described in 26 U.S.C. 403(b) and an eligible plan under 26 U.S.C. 457(b) that is maintained by the state or any political subdivision or instrumentality thereof agreeing to account separately for amounts transferred into such plan from this system. A distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order shall not make the retirement plan ineligible.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distribution, except that an eligible rollover distribution does not include any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required under 26 U.S.C. 401(a)(9); and the portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities. A portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income; however, such portion may be paid only to an individual retirement account or annuity described in 26 U.S.C. 408(a) or (b), or to a qualified defined contribution plan described in 26 U.S.C. 401(a) or 403(a) that agrees to account separately for amounts so transferred, including accounting separately for the portion of such distribution which is includable in gross income and the portion of such distribution which is not includable. The system shall accept member rollover contributions, direct rollovers of distributions made after December 31, 2011, or both, from the following types of plans: individual retirement accounts or annuities or plans qualified under 26 U.S.C. 401(a) or 403(a), governmental deferred compensation arrangements defined in 26 U.S.C. 457(b), or tax sheltered annuities or other arrangements under 26 U.S.C. 403(b), beginning on the effective date specified; but only for the purposes of repaying prior distributions or purchasing service credits permitted under 26 U.S.C. 415(k)(3) and 415(n).

E. The board of trustees may adopt provisions of the system that carry out the requirements of Subsections B, C, and D of this Section, and the board of trustees may adopt provisions as required to maintain the qualified status of the system under 26 U.S.C. 401(a).

Added by Acts 1956, No. 56, §5(6); Redesignated from R.S. 16:1046 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1636 - Survivors' benefits

§1636. Survivors' benefits

A. Upon the death of any active contributing member with less than five years of creditable service, his accumulated contributions and interest thereon shall be paid to his surviving spouse if he is married, otherwise to his designated beneficiary if any, or to the member's estate.

B. Upon the death of any active contributing member with five or more years of creditable service, or any member with twenty-three years of service who has not retired, the following benefits shall be paid:

(1) Surviving spouse with or without minor children. The member shall be deemed to have been eligible to retire and to have exercised option 2 benefits on behalf of the surviving spouse who shall be paid such benefits just as though the member had retired and elected option 2 benefits on the day following death. Benefits shall be based on the retirement benefit accrual rate and reduction factors applicable to the member's retirement benefit with salary and creditable service through the date of death; however, the reduction of benefits resulting from the application of R.S. 11:1633(5) or 1632(B) and the option 2 factors used shall be based on the presumption that the member continued in service to the date he would have first become eligible for retirement under R.S. 11:1633(5) or 1632(B).

(2) Surviving minor children, no surviving spouse. The aggregate amount payable to all surviving minor children shall be eighty percent of the member's benefits accrued through his date of death. Such accrued benefits shall be based on salary and creditable service through the date of death; however, any reduction in benefits resulting from the application of R.S. 11:1633(5) or 1632(B) shall not be in excess of the reduction resulting from the presumption that the member continued in service to the date he would have first become eligible for retirement under R.S. 11:1633(5) or 1632(B). Benefits payable to minor children shall be paid in equal shares with shares reallocated as each child's benefit ceases.

(3) No surviving spouse or minor children. If a member of the fund has no surviving spouse or minor children, his accumulated contributions and interest thereon shall be paid to his designated beneficiary if any or to the member's estate.

(4) Death of surviving spouse. If benefits are initially paid out under the provisions of Paragraph (1) of this Subsection, upon the death of the surviving spouse benefits shall begin under Paragraph (2) of this Subsection if applicable.

(5) Definitions. For purposes of this Section, "surviving spouse" shall mean the spouse to whom the member was married and living with for at least one year prior to death; "surviving minor children" shall include children under the age of eighteen, children over the age of eighteen and under the age of twenty-three who are attending an institution of higher learning, and children over the age of eighteen with physical or mental disabilities and who are dependent upon the member for support.

(6) Refund of contributions. In lieu of any of the benefits provided in Paragraph (1) or (2), the surviving spouse or minor children may at their option receive a refund of the member's accumulated contributions with interest thereon.

C. Upon the death of an active contributing member who is eligible to retire, the spouse eligible for benefits payable under Paragraph (B)(1) of this Section may elect to receive such benefits in the same manner as described in R.S. 11:1644 as if the member had retired and elected Option Two Back-DROP benefits on the day following the member's death.

D.(1) If a survivor benefit is payable to a specified person or persons or if a benefit is payable at death under an option elected pursuant to R.S. 11:1637, the member shall be considered to have designated such person as a designated beneficiary hereunder. If there is more than one such person, then the oldest such person shall be considered to have been so designated, or, if none, the oldest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary hereunder shall not prevent payment to multiple beneficiaries but shall only establish the permitted period of payments.

(2) Distributions from the retirement system shall be made in accordance with the requirements set forth in 26 U.S.C. 401(a)(9), including the minimum distribution incidental benefit rules applicable thereunder.

(3) A member's benefits shall be made or shall commence to be paid on or before the required beginning date.

(4) The required beginning date shall be April first of the calendar year following the later of the calendar year in which the member attains seventy and one-half years of age, or the calendar year in which the employee retires.

E. The board of trustees may adopt provisions of the system that will carry out the requirements of Subsection D of this Section, and the board of trustees may adopt provisions as required to maintain the qualified status of the system under 26 U.S.C. 401(a).

Added by Acts 1956, No. 56, §5(7). Amended by Acts 1959, No. 19, §1; Acts 1990, No. 381, §1, eff. July 10, 1990; Acts 1991, No. 105, §1; Redesignated from R.S. 16:1047 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 515, §1, eff. Jan. 1, 2013; Acts 2012, No. 523, §1, eff. Jan. 1, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1637 - Optional allowances

§1637. Optional allowances

With the provisions that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement, and that such a beneficiary shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a reduced retirement allowance payable throughout life with the provisions that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

Added by Acts 1956, No. 56, §5(8); Redesignated from R.S. 16:1048 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1638 - Cost-of-living increase of benefits

§1638. Cost-of-living increase of benefits

A. Six months after the end of the system's fiscal year, the board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide a cost-of-living increase in benefits to any person who is a retiree or a surviving beneficiary of a member or retiree of this system who has been retired for a period not less than one year, in an amount not to exceed the lesser of three percent of the original benefit, or in the case of a beneficiary, that fraction of the original benefit specified in the optional allowance selected or sixty dollars per month. The cumulative total of all such increases shall not exceed the lesser of three percent of the original benefit, or in the case of a beneficiary, that fraction of the original benefit specified in the optional allowance selected, or sixty dollars per month for each full calendar year of retirement.

B. The benefits provided in this Section shall not be retroactive to any period. Further adjustments in benefits may be made each January 1st next after at least a full year has elapsed after benefits began, subject to the limitations contained herein.

C. No increase in benefits pursuant to Subsection A of this Section shall apply if the resulting benefit would exceed the limitations of R.S. 11:1632(C).

Added by Acts 1975, No. 745, §2. Amended by Acts 1979, No. 585, §1; Acts 1984, No. 483, §1; Acts 1991, No. 60, §1; Redesignated from R.S. 16:1049 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993; Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1639 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1639. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1640 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1640. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1641 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1641. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1642 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1642. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1643 - Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.

§1643. Repealed by Acts 2008, No. 835, §2, eff. July 1, 2008.



RS 11:1644 - Back-Deferred Retirement Option Program

§1644. Back-Deferred Retirement Option Program

A.(1) There is hereby created a program named the "Back-Deferred Retirement Option Program" which may be referred to in this Chapter as "Back-DROP".

(2)(a) In lieu of receiving a service retirement allowance pursuant to this Chapter, an active contributing member who has accrued more years of service than are required for a normal retirement pursuant to R.S. 11:1632(A)(2), (3), or (4) or 1633(A)(1) and which are sufficient to qualify for the Back-DROP period selected may make an irrevocable election at the time of retirement to receive a Back-DROP benefit. The member may qualify for Back-DROP only once. A member who has participated in the Deferred Retirement Option Plan and who has not rescinded his participation period shall not be eligible to elect to receive a back-DROP benefit.

(b) Notwithstanding any law to the contrary, any participant or active contributing member who was a former participant in the Deferred Retirement Option Plan for this system who has not severed employment and has not taken a distribution of the plan account may make a one-time, irrevocable election to rescind his participation period in the plan and return to active, contributing membership in the system. Such election shall be made before January 1, 2009. A person who rescinds such plan participation shall forfeit all accumulated plan benefits attributable to the participation period. He shall pay to the system the employee contributions the system would have received if he had not been a plan participant during his participation period together with any interest thereon at the actuarial valuation interest rate. After he pays to the plan the required amount, the person shall be credited with service as if he had remained in active service continuously and had not participated in the plan. The board shall be authorized to adopt uniform rules for the implementation of this Subparagraph in accordance with the Administrative Procedure Act. The rescinding participant shall be required to hold the system contractually harmless in the event that a spouse, former spouse, or any other person ever successfully asserts a property right relative to the rescission of such plan participation which has any adverse effect upon the system.

B. At the time of retirement, the member shall select a Back-DROP period to be specified in whole months. The Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first became eligible for regular retirement. The Back-DROP period shall be the most recent calendar period corresponding to the member's accrued creditable service.

C. The member's Back-DROP monthly benefit accrual shall be calculated based on the provisions applicable for service retirement set forth in R.S. 11:1632 and 1633, subject to the following conditions:

(1) Accrued service at retirement, utilized for the purpose of calculating the Back-DROP monthly benefit, shall be reduced by the Back-DROP period.

(2) Average final compensation utilized for the purpose of calculating the Back-DROP monthly benefit shall be calculated by excluding all earnings during the Back-DROP period.

(3) Employer and employee contributions received by the retirement system during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall remain with the retirement system and shall not be refunded to the member or to the employer.

(4) The member's Back-DROP monthly benefit shall be calculated based upon the member's age and service and the system provisions in effect on the last day of creditable service before the Back-DROP period.

(5) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(6) The member may elect to receive a reduced monthly benefit based upon the member's age and the age of the member's beneficiary as of the actual date of retirement by selecting a retirement option in accordance with the provisions of R.S. 11:1637. No change in the retirement option so selected or the beneficiary nominated in such selection shall be permitted after the retirement option designation is filed with the board of trustees.

(7) In addition to the monthly benefit received pursuant to this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(8) The member may defer receipt of all or a part of the lump-sum Back-DROP payment. All amounts which remain credited to the individual's Back-DROP subaccount after termination of participation in the program shall be segregated into a subaccount identified for the benefit of the individual, and such funds shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such subaccounts shall be credited with interest at the actual rate of return earned in such subaccount investments. The total amount of any disbursements from the member's subaccount shall in no case be less than the amount of funds credited to the member's subaccount at the time of termination of participation in the program.

(9) Cost-of-living adjustments shall not be payable based on the Back-DROP account or lump-sum benefit.

(10) Upon the member's death, any remaining unpaid account balance in the Back-DROP account shall be paid to the member's named beneficiary or, if none, to the member's estate.

(11) Upon the death of a member who selected the maximum option pursuant to R.S. 11:1637, the member's named beneficiary or, if none, the member's estate shall receive the deceased member's remaining contributions, less the Back-DROP benefit amount.

(12) Upon the death of a member who selected Option 1 pursuant to R.S. 11:1637, the member's named beneficiary or, if none, the member's estate shall receive the member's annuity savings fund balance as of the member's date of retirement reduced by that portion of the Back-DROP lump-sum payment and his previously paid retirement benefits that are attributable to the member's annuity payments as provided by the annuity savings fund.

Acts 2008, No. 835, §1, eff. July 1, 2008; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:1645 - Excess benefit arrangement

§1645. Excess benefit arrangement

A. A separate, nonqualified, unfunded excess benefit arrangement is hereby created outside the trust fund of the retirement system. This excess benefit arrangement shall be administered as a governmental excess benefit arrangement under 26 U.S.C. 415(m). The purpose of the excess benefit arrangement is to pay to retirees of the retirement system benefits otherwise payable by the retirement system that exceed the limitations on benefits imposed by 26 U.S.C. 415(b)(1)(A).

B. The board of trustees shall be responsible for the administration of the arrangement provided for in this Section. Except as otherwise provided by this Section, the board has the same rights, duties, and responsibilities concerning the excess benefit arrangement as it has to the trust fund and may adopt rules and regulations necessary to administer this arrangement in accordance with the Administrative Procedure Act and in compliance with 26 U.S.C. 415(m).

C. Benefits under this Section are exempt from execution to the same extent as provided by R.S. 11:1583, subject to the exceptions in R.S. 11:291 and 292, and the benefits are completely unassignable. Contributions to this arrangement are not held in trust and may not be commingled with other funds of the retirement system.

D. A retiree is entitled to a monthly benefit under this Section in an amount equal to the amount by which the benefit otherwise payable by the retirement system has been reduced by the limitation on benefits imposed by 26 U.S.C. 415(b)(1)(A). The benefit payable by this arrangement is payable at the time and in the form that the benefit payable under the trust fund is paid.

E. The benefit payable under this Section shall be paid from contributions that otherwise would be made to the trust fund under this Chapter. In lieu of deposit in the trust account, an amount determined by the retirement system to be necessary to pay benefits under this Section shall be paid monthly to the credit of a separately dedicated account maintained only for the excess benefit arrangement. The account may include amounts needed to pay reasonable and necessary expenses of administering this arrangement. The monthly amounts to be paid to the credit of the account shall be transferred to the account prior to the date of a monthly disbursement under this Section. No assets of the system shall be used to provide such benefits.

F. The board may amend, terminate, or reestablish the arrangement at any time. Such amendment or termination may be retroactive to the extent that the board deems such action necessary to maintain the tax qualified status of the system or the status of this arrangement as an excess benefit arrangement or to avoid jeopardizing the funded status of the system. In addition, the arrangement may be amended or terminated to eliminate all benefits with respect to any member or other person who has not become eligible to participate in an excess benefit plan arrangement as of the date of such amendment or termination.

Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1646 - Reversion of funds prohibited

§1646. Reversion of funds prohibited

A. Plan assets shall not be used for, or diverted to, any person or purpose other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned shall not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and shall not include the earnings attributable to such contribution. The amount of the contribution returned shall be reduced by any losses attributable to the contribution, and no member shall have his benefit reduced by the return of the contribution to less than such benefit would have been had the contribution not been returned.

C. Notwithstanding the provisions of Subsections A and B of this Section, if the retirement system is terminated and all obligations under the retirement system are fully funded and provided for, any excess funds held by the system shall be returned to the employer.

Acts 2012, No. 523, §1, eff. Jan. 1, 2013.



RS 11:1651 - Board of trustees; membership; vacancies; compensation

PART V. ADMINISTRATION

§1651. Board of trustees; membership; vacancies; compensation

A. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are hereby vested in a board of trustees.

B. The board shall consist of nine trustees as follows:

(1) The chairman of the Retirement Committee of the House of Representatives and the chairman of the Retirement Committee of the Senate of the Louisiana Legislature, or their designees, shall serve as voting ex officio members.

(2)(a) Six active and contributing members of the system, at least one of whom shall be an assistant district attorney, who shall each have at least ten years of creditable service and who shall be elected by the members of the District Attorneys' Retirement System according to such rules and regulations as the board of trustees shall adopt to govern such elections, shall serve as members for terms of five years each.

(b) Any district attorney or assistant district attorney who is a member of the board of trustees and who retires before the expiration of the term for which he was elected shall continue to serve for the remainder of his term.

(3) One retired member of the system, who shall have served as either a district attorney or an assistant district attorney and who shall be elected by the retired members of the District Attorney's Retirement System according to rules and regulations as the Board of Trustees shall adopt to govern such elections, shall serve as a member for a term of five years.

C. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

D. The trustees shall receive for attendance at meetings of the board a per diem of fifty dollars per day plus the normal expense allowance allowed state employees by the division of administration, provided funds are available for this purpose.

E. Repealed by Acts 1988, No. 83, §2.

Added by Acts 1956, No. 56, §6(1) to (4), (11). Amended by Acts 1981, No. 761, §1; Acts 1982, No. 578, §1. Acts 1984, No. 459, §1; Acts 1988, No. 83, §2; Redesignated from R.S. 16:1061 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1227, §1, eff. July 1, 1997; Acts 2001, No. 440, §1, eff. June 18, 2001; Acts 2012, No. 237, §1, eff. July 1, 2012.



RS 11:1652 - Trustees; oath of office; voting powers

§1652. Trustees; oath of office; voting powers

A. Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

B. Each trustee shall be entitled to one vote in the board. Three votes shall be necessary for a decision by the trustees at any meeting of said board.

Added by Acts 1956, No. 56, §6(5), (6); Redesignated from R.S. 16:1062 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1653 - Board of trustees; rules and regulations

§1653. Board of trustees; rules and regulations

Subject to the limitations of this Chapter, the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter for the transaction of its business.

Added by Acts 1956, No. 56, §6(7); Redesignated from R.S. 16:1063 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1654 - Board of trustees; officers and employees; compensation

§1654. Board of trustees; officers and employees; compensation

The board of trustees shall elect from its membership a chairman and shall by a majority vote of all of its members appoint a secretary-manager, who may be, but need not be, one of its members. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

Added by Acts 1956, No. 56, §6(8); Redesignated from R.S. 16:1064 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1655 - Board of trustees; duty to keep records and other information

§1655. Board of trustees; duty to keep records and other information

A. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

B. The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

Added by Acts 1956, No. 56, §6(9), (10); Redesignated from R.S. 16:1065 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1656 - Medical board; appointment; duties and powers

§1656. Medical board; appointment; duties and powers

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon the matters referred to it.

Added by Acts 1956, No. 56, §6(12); Redesignated from R.S. 16:1066 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1657 - Actuary; appointment; duties and powers

§1657. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the funds created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

B. Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in Subsection C Paragraphs (1) and (2) of this Section. The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

C. In the year of nineteen hundred fifty-seven, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(2) Certify the rates of contribution payable by each employer on account of new entrants.

D. On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Chapter.

Added by Acts 1956, No. 56, §6(13) to (16); Redesignated from R.S. 16:1067 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1671 - Investment of funds by board of trustees; interest rates

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§1671. Investment of funds by board of trustees; interest rates

A. The board of trustees shall be the trustees of the several funds created by this Chapter as provided in Part VII of this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of the investments and any moneys belonging to the funds.

B. The board of trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amounts so allowed shall be due and payable to said funds, and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Regular interest shall mean such per centum rate to be compounded annually as shall be determined by the board of trustees on the basis of interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future. Such rate to be limited to a maximum of four per centum with a rate of two per centum applicable during the first year of operation of the retirement system.

Added by Acts 1956, No. 56, §7(1), (2). Acts 1984, No. 867, §2; Redesignated from R.S. 16:1081 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1671.1 - Indexing; equity limitations; pilot program

§1671.1. Indexing; equity limitations; pilot program

A. A temporary pilot program is hereby created for the purpose of obtaining empirical evidence. The program authorizes this fully funded, statewide public retirement system to prudently exceed the fifty-five percent equity limit which is applicable to all other such systems. The program contains certain mandatory safeguards and automatically phases out after July 1, 2003, with a one-year portfolio transition period following that date. All laws of this system regarding retirement eligibility criteria, benefits and the payment thereof, and all service and service credit remain unchanged by the implementation of this program.

B.(1)(a) The board of trustees of this system shall cause to be invested an amount equal to at least ten percent of the system's total equity portfolio in one or more index funds which seek to replicate the performance of the chosen index or indices.

(b)(i) The board of trustees may divest the system of the system's indexed funds if the Standard and Poor's 500 Composite Index, including dividend reinvestment, declines by an amount exceeding ten percent during the twelve-month period immediately preceding such divestment and further provided that the board furnishes written notice of such divestment to the House Retirement Committee and the Senate Retirement Committee within ten days following the board's decision to divest.

(ii) If the board divests the system of the system's indexed funds under the authority of this Subparagraph, and if the Standard and Poor's 500 Composite Index, including dividend reinvestment, increases by an amount exceeding ten percent, as compared to such index on the date that the board took official action causing such divestment, then the board shall reindex equity assets in accordance with the provisions of this Subsection.

(2) The indexing strategy set forth in Paragraph (1) of this Subsection may be phased in over a period of time, provided that the indexing strategy shall be in full compliance with the provisions of this Section on or before July 1, 2000.

(3) For purposes of this Section, the term "equity" shall mean ownership of a corporation represented by shares that are publicly traded on a recognized exchange, including the National Association of Securities Dealers Automated Quotation (NASDAQ).

(4) The provisions of this Subsection shall be implemented without regard to Subsection C of this Section.

C. Notwithstanding any other provision of law to the contrary, and specifically R.S. 11:263(E), the board of trustees may invest up to sixty-five percent of the system's total portfolio in equity securities, as that term is defined in Paragraph B(3) of this Section.

D. On and after July 1, 2003, the board of trustees shall no longer be authorized to invest up to sixty-five percent of the system's total portfolio in equity securities as set forth in Subsection B of this Section, and the board shall have from July 1, 2003 to July 1, 2004, to reallocate such assets so as to bring the system's portfolio into compliance with the provisions of R.S. 11:263(E).

E. Upon request of either the House Retirement Committee or the Senate Retirement Committee, the board shall furnish a comprehensive written report to the requesting entity setting forth the actuarial and fiscal experience related to this pilot program.

Acts 1999, No. 379, §1, eff. July 1, 1999.



RS 11:1672 - Certification of pension payrolls; bond of secretary-manager

§1672. Certification of pension payrolls; bond of secretary-manager

All expense vouchers and pension payrolls shall be certified by the secretary-manager. The secretary-manager shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Added by Acts 1956, No. 56, §7(3); Redesignated from R.S. 16:1082 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1673 - Cash deposits for payment of benefits; limitations as to amounts

§1673. Cash deposits for payment of benefits; limitations as to amounts

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

Added by Acts 1956, No. 56, §7(4); Redesignated from R.S. 16:1083 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1674 - Selection of fiscal agents

§1674. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks selected by the state treasurer for the deposit of the funds and securities of this retirement system provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Added by Acts 1956, No. 56, §7(5); Redesignated from R.S. 16:1084 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1675 - Private interest of trustees and employees in financial operation of system prohibited

§1675. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Added by Acts 1956, No. 56, §7(6); Redesignated from R.S. 16:1085 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1691 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§1691. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the Annuity Savings Fund, the Pension Accumulation Fund, the Pension Reserve Fund, the Deferred Retirement Option Plan Account, and the Expense Fund.

Added by Acts 1956, No. 56, §8; Redesignated from R.S. 16:1101 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1692 - Annuity savings fund; contributions defined

§1692. Annuity savings fund; contributions defined

A. The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows.

B. The parish treasurer, state auditor, state treasurer, or other disbursing authority of the state or any municipality or parish and the District Attorneys' Association shall make deductions from any payments or fees paid by him to any district attorney or assistant district attorney or employee of the District Attorneys' Association who elects to become a member as provided herein, from each and every payroll paid, an amount equal to seven percent of his earnable compensation. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll as continuing throughout such payroll period, and it may omit deduction from compensation for any period less than a full payroll period if an employee was not a member on the first day of the payroll period.

C. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited, together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

D. The parish treasurer, state treasurer, or other disbursing authority of the state or any municipality or parish shall make deductions as authorized by the employee from any payments or fees paid by the disbursing authority to any district attorney or assistant district attorney who elects to become a member of the district attorneys deferred compensation program.

Added by Acts 1956, No. 56, §8(1)(a to c). Amended by Acts 1958, No. 156, §1; Acts 1975, No. 745, §1; Acts 1979, No. 585, §2; Acts 1981, No. 308, §1; Redesignated from R.S. 16:1102 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1693 - Deferred Retirement Option Plan Account

§1693. Deferred Retirement Option Plan Account

Upon effective date of commencement of participation in the Deferred Retirement Option Plan, the member's retirement benefit shall be paid into the Deferred Retirement Option Plan Account from the member's Annuity Savings Account. When the member's Annuity Savings Account is exhausted the benefit shall be paid from the Pension Reserve Account. If a member elects to receive regular monthly retirement benefits in the form of a life annuity, the balance of the Deferred Retirement Option Account shall be transferred to the Pension Reserve Account upon commencement of payments.

Acts 1956, No. 56, §8; Redesignated from R.S. 16:1103 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1694 - Pension reserve fund

§1694. Pension reserve fund

The pension reserve fund shall be the fund in which shall be held the reserves on all pensions in force and from which shall be paid all pensions and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement the actuarial value of that portion of his benefit provided for by his Annuity Savings Fund balance shall be transferred from the pension reserve fund to the Annuity Savings Fund and credited to his individual account therein.

Added by Acts 1956, No. 56, §8(2); Redesignated from R.S. 16:1104 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1695 - Pension Accumulation Fund; contributions to and payments from fund; determination of normal and accrued liability contributions

§1695. Pension Accumulation Fund; contributions to and payments from fund; determination of normal and accrued liability contributions

A. The Pension Accumulation Fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and each sheriff and ex officio tax collector as provided for under Paragraphs (1), (2), and (3) of this Subsection and from which shall be paid all pensions and other benefits on account of members with prior service credit. Contributions to and payments from the Pension Accumulation Fund shall be made as follows:

(1) On account of each member there shall be paid annually into the Pension Accumulation Fund for the preceding fiscal year an amount equal to a certain percentage of the earnable compensation of each member to be known as the "normal contribution". The rate per centum of such contributions shall be fixed on the basis of the annual actuarial valuation. The total amount that shall be contributed annually to the Pension Accumulation Fund shall be equal to the amount obtained by applying the total rate per centum to the earnable compensation of all members. This amount shall be paid as provided in Paragraphs (2) and (3) which immediately follow:

(2) Each sheriff and ex officio tax collector of the state shall deduct a percentage as determined by the annual actuarial valuation, not to exceed twenty percent of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish, which money each respective sheriff shall turn over to the District Attorneys' Retirement System of Louisiana periodically at the same time said sheriff disburses funds to the tax recipient bodies of his respective parish. In the parish of Orleans the director of finance of the city of New Orleans shall deduct a percentage as determined by the annual actuarial valuation, not to exceed twenty percent of one percent of the aggregate amount of only those taxes collected by the city of New Orleans pursuant to the provisions of R.S. 47:1502.1 and shall turn such funds collected over to the District Attorneys' Retirement System periodically at the same time that funds are disbursed to the tax recipient bodies in the parish of Orleans.

(3) Should the amount paid and credited to the Pension Accumulation Fund in accordance with the preceding Paragraph, Paragraph (2) of this Subsection, be for a smaller amount than the amount required and provided for in Paragraph (1) of this Subsection, then the additional amount required shall be contributed by the employers and each employer shall contribute an amount determined as follows: Compute the percentage that the deficient amount is of the aggregate salaries or compensation of all members in the employ of all employers on which employers' contributions are due. Each employer then shall pay this percentage of the aggregate salaries of all employees in his employ on which employers' contributions are done in the manner hereinafter set forth.

B. On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this Chapter, shall determine the uniform and constant percentage of the earnable compensation of the average member, which if contributed on the basis of compensation of all participants throughout their entire period of future service, when taken together with the actuarial present value of future employee contributions and current assets, would be sufficient to provide for the payment of future benefits for all current members, retirees, beneficiaries, and former members due deferred benefits. The rate per centum so determined shall be known as the "normal contribution" rate. The normal rate of contributions shall be determined by the actuary after each valuation.

Added by Acts 1956, No. 56, §8(3)(a to f). Amended by Acts 1959, No. 61, §1; Acts 1975, No. 745, §1; Redesignated from R.S. 16:1105 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1696 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1696. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1697 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1697. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1698 - Pensions and benefits payable from accumulation fund; transfers from funds

§1698. Pensions and benefits payable from accumulation fund; transfers from funds

Upon the retirement of a member, an amount equal to his annuity savings balance shall be transferred from the Annuity Savings Fund to the Pension Reserve Fund. The difference between his pension reserve and the annuity savings balance shall be transferred from the Pension Accumulation Account to the Pension Reserve Fund.

Added by Acts 1956, No. 56, §8(3)(i to k). Amended by Acts 1971, No. 70, §1; Acts 1977, No. 592, §1; Redesignated from R.S. 16:1108 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 234, §1, eff. June 1, 1993.



RS 11:1699 - REPEALED BY ACTS 1993, NO. 234, 3, EFF. JUNE 1, 1993.

§1699. REPEALED BY ACTS 1993, NO. 234, §3, EFF. JUNE 1, 1993.



RS 11:1700 - Expense fund

§1700. Expense fund

A. The expense fund shall be the fund from which the expenses of the retirement system shall be paid, exclusive of amount payable as retirement allowances and other benefits provided therein. Contributions shall be made to the expense fund as follows.

B. The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and shall have the right to transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund.

Added by Acts 1956, No. 56, §8(5)(a); Redesignated from R.S. 16:1110 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1701 - Collection of member contributions; procedure

§1701. Collection of member contributions; procedure

The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member as provided in this Chapter. Each employer shall certify to the treasurer of said employer on each and every payroll a statement as vouchers for the amount so deducted.

(2) The treasurer, or other officer authorized to issue warrants, of each employer, on the authority from the employer, shall make deductions from salaries of members as provided in this Chapter, and shall transmit monthly the amount specified to be deducted to the secretary-manager of the board of trustees. The secretary-manager of the board of trustees after making a record of all such receipts shall deposit them in a bank or banks selected by the state treasurer and approved by the board of trustees.

Added by Acts 1956, No. 56, §8(6)(1); Redesignated from R.S. 16:1111 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1702 - Collection of employer contributions

§1702. Collection of employer contributions

The collection of employers' contributions, if and when assessed or required, shall be as follows:

(1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under R.S. 11:1695 through 1698 and R.S. 11:1700 and also a statement of the amount to be contributed by each employer (if any) as provided for in R.S. 11:1695(A)(1).

(2) During the months of January and July of each year, the treasurer, or other officer, authorized to issue warrants of each employer on authority from the employer shall transmit the amount payable for the employer's contribution for the preceding six months to the secretary-manager of the board of trustees. After making a record of all such receipts, the secretary-manager shall deposit them in a bank selected by and approved by the board of trustees for use according to the provisions of this law.

Added by Acts 1956, No. 56, §8(6)(2); Redesignated from R.S. 16:1112 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1731 - MUNICIPAL EMPLOYEES' RETIREMENT

CHAPTER 4. MUNICIPAL EMPLOYEES' RETIREMENT

SYSTEM OF LOUISIANA

PART I. GENERAL PROVISIONS

§1731. Name; date of establishment; effect of revision

A. The Retirement System established as of January 1, 1955, according to Act 356 of 1954, and placed under the management of the board for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter, is hereby continued under the revised provisions of this Chapter.

B. The system shall continue to have the power and privileges of a corporation and shall continue to be known as the "Municipal Employees' Retirement System of Louisiana," and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

C. Effective October 1, 1978, the system is hereby revised and shall be composed of two separate and distinct accounts, to be known as Plan A and Plan B, the provisions of which are outlined in this Chapter. The "regular plan" and the "supplemental plan" are hereby replaced. The reserves, funds, securities, and assets held under Plan A and Plan B shall remain separate and distinct and shall not be commingled. All agreements in effect prior to the effective date of this Act shall continue in full force and effect under the applicable plan as outlined in this Chapter.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7151 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1732 - Definitions

§1732. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meaning:

(1) "Accumulated contributions" means the sum of all amounts deducted from a member's compensation and credited to his individual account in the annuity savings fund.

(1.1) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality and interest tables as shall be adopted by the board of trustees.

(2) "Adjusted service date" means the service date adjusted by the amount of any creditable service other than membership service, or for any periods of interrupted service, and from which all creditable service shall be calculated.

(3) "Agreement" means the document of participation between a participating employer and the board, that sets forth the requirements and procedures for covering the employees of such participating employer under this system.

(4) "Agreement date" means the date as of which the provisions of this Chapter first become applicable to an employer.

(5) "Annuity reserve fund" means the fund in which shall be held the reserves for liabilities of retirees and beneficiaries.

(6) "Annuity savings fund" means the fund to which all accumulated contributions of members are credited.

(7) "Authorized agent" means the employee authorized by a participating employer to act as the coordinator between the board and the participating employer.

(8) "Beneficiary" means the person designated in writing by a member to receive any benefits to which he may be entitled under this Chapter.

(9) "Board" or "board of trustees" means the board of trustees of this system.

(10) "Creditable service" means all periods of time for which credit is allowed towards any benefits of this Chapter.

(10.1) "Direct rollover" shall mean a payment by this system to the eligible retirement plan specified by the distributee.

(11) "Disability" means a condition which in the determination of the board renders an employee permanently and totally disabled, by bodily injury or disease, from performing the duties and responsibilities of his position; provided, however, that such condition is not, directly or indirectly, the result of military service, engaging in a felonious criminal enterprise, habitual drunkenness or use of narcotics, intentionally self-inflicted injury, or declared war or enemy action.

(11.1) "Distributee" shall mean a member of this system who receives a distribution of funds from this system. A distributee includes a member or former member. In addition, the member's or former member's surviving spouse and the member's or former member's spouse or former spouse who is an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the United States Internal Revenue Code, are distributees with regard to the interest of the spouse or former spouse.

(12)(a) "Earnings" means the full amount of compensation earned by a member for service rendered as an employee, excluding bonuses or fees in excess of regular salary or retainer, overtime pay, or payments relative to termination of employment including but not limited to accrued sick or annual leave and severance pay.

(b) The term "earnings" shall include, in addition to the sources of earnings that are included as set forth in Subparagraph (a) of this Paragraph, any supplemental salary received from the state of Louisiana, fees received for service of civil papers, commissions received as a result of sales and garnishments pursuant to R.S. 13:5807, and any taxable vehicle allowance, but only applicable to those persons serving as city marshal or deputy city marshals of Bossier City or Ruston on June 30, 2003.

(12.1)(a) "Eligible retirement plan" shall mean any of the following which accepts a distributee's eligible rollover distribution:

(i) An individual retirement account described in Section 408(b) of the United States Internal Revenue Code.

(ii) An individual retirement annuity described in Section 408(a) of the United States Internal Revenue Code.

(iii) A qualified trust described in Section 401(a) of the United States Internal Revenue Code.

(b) In the case of an eligible rollover distribution to a surviving spouse, however, an eligible retirement plan is only an individual retirement account or individual retirement annuity.

(12.2) "Eligible rollover distribution" shall mean any distribution made on or after December 1, 1994, of all or any portion of the balance to the credit of the distributee. An eligible rollover distribution shall not include:

(a) Any equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary or for a specified period of ten years or more.

(b) Any distribution to the extent such distribution is required under Section 401(a)(9) of the United States Internal Revenue Code.

(c) The portion of any distribution that is not includable in gross income.

(13)(a) "Employee" means a person including an elected official, actively employed by a participating employer on a permanent, regularly scheduled basis of at least an average of thirty-five hours per week.

(b) Notwithstanding any provision of Subparagraph (a) of this Paragraph, the word "employee" shall also mean a person who receives earnings from more than one participating employer of which one is the Vinton Public Power Authority. Such a person shall qualify as an employee of each participating employer based on the cumulative hours worked for all participating employers.

(14)(a) "Employer" or "participating employer" shall mean:

(i) Any incorporated city, town, or village in the state of Louisiana.

(ii) The Louisiana Municipal Association.

(iii) The Louisiana Energy and Power Authority.

(iv) The Cajundome Commission.

(v) This retirement system.

(vi) Any planning and development commission in the state of Louisiana which has entered into an agreement with the board.

(vii) The West Calcasieu Parish Community Center Authority.

(viii) The Vinton Public Power Authority.

(b) "Employer" shall not mean a city school board.

(15) "Final compensation" means the average monthly earnings during the highest sixty consecutive months or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the twenty-fifth through the thirty-sixth months shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth months. The earnings to be considered for the thirty-seventh through the forty-eighth months shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth months.

(16) "Final salary" means the average monthly earnings of a member during the twelve-month period immediately preceding his death or retirement.

(16.1) "Fiscal year" shall mean the twelve-month period ending on June 30th of each year.

(17) "Medical board" means the board of physicians which shall arrange for or review medical examinations as required by this Chapter or applicable state laws.

(18) "Member" means a contributing employee who is covered under the provisions of this Chapter.

(19) "Members annuity" means that portion of a retirement allowance that is attributable to a member's accumulated contributions payable for life in equal monthly installments.

(20) "Minor child" means a child born of the marriage or adopted child of a member who has not attained the age of eighteen, or who had a disability at the time of the member's death and who remains in such disability status.

(21) "Pension accumulation fund" means the fund to which shall be credited all payments to the system, exclusive of those amounts to be credited to the annuity savings and expense funds.

(22) "Plan A" means the revised plan to replace a combination of the regular and supplemental plans, to be effective October 1, 1978, as outlined in Part III of this Chapter. "Plan A" shall be comprised of two subplans, Tier 1 for members hired on or before December 31, 2012 and Tier 2, for members hired on or after January 1, 2013.

(23) "Plan B" means the revised plan to replace the regular plan, to be effective October 1, 1978, as outlined in Part IV of this Chapter. "Plan B" shall be comprised of two subplans, Tier 1 for members hired on or before December 31, 2012 and Tier 2, for members hired on or after January 1, 2013.

(24) "Regular plan" means the original plan that became effective upon the establishment of the retirement system in 1955, as amended, excluding the supplemental plan.

(25) "Revision date" means October 1, 1978, the effective date of the establishment of Plan A and Plan B.

(26) "Service certificate" means a statement of a member's total creditable service as approved by the board.

(27) "Service date" means the date of enrollment of a member into the system.

(27.1) "Supplemental marshals' earnings" means the salary received from the state of Louisiana, fees received for service of civil papers, and commissions received as a result of sales and garnishments pursuant to R.S. 13:5807.

(28) "Supplemental plan" means the supplementary plan established by Act No. 569 of 1968, as amended, to provide benefits in addition to those of the regular plan.

(29) "Surviving spouse" means a legal spouse who was married to a member at the time of the member's death and for at least twelve months immediately prior thereto.

(30) "System" or "retirement system" means the Municipal Employees' Retirement System of Louisiana, established as of January 1, 1955, defined in Chapter 4, Title 11 of the Louisiana Revised Statutes, and as subsequently amended.

Acts 1999, No. 398, §1; Acts 2001, No. 452, §1, eff. June 21, 2001; Acts 2003, No. 845, §1, eff. July 1, 2003; Acts 2003, No. 938, §1, eff. July 1, 2003; Acts 2004, No. 26, §6; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2012, No. 524, §1, eff. July 1, 2012; Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2013, No. 266, §1, eff. June 30, 2013; Acts 2014, No. 320, §1, eff. July 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2012, No. 524, §2 regarding implementation of changes to calculation of final compensation.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1733 - Agreement for coverage of employees of incorporated cities, towns, and villages

§1733. Agreement for coverage of employees of incorporated cities, towns, and villages

A. Each incorporated city, town, or village is hereby authorized to submit for board approval an agreement for extending the benefits of this Chapter to its employees. Each such agreement or amendment thereof shall be approved by the board if it is in conformity with the rules of the board, the requirements of this Chapter, and applicable state laws. Each agreement shall:

(1) Specify the particular plan of the system in which the employer wishes to enroll.

(2) Designate the classes of employees to be enrolled and certify that such employees meet the membership criteria of this Chapter.

(3) Specify that all eligible employees shall become members in this system on the agreement date and all future employees shall become members as a condition of employment.

(4) Certify all periods of employment for each employee and specify the extent to which credit for such prior service shall be granted.

(5) Provide as an attachment to the agreement, and at the employer's expense, an actuarial study of the total existing accrued liability.

(6) Provide for payment to the system at time of enrollment, of an amount to be determined by the board in accordance with its funding philosophy, to offset the increase in accrued liability to the system.

(7) Specify the source or sources from which the funds necessary to make the payments required by this Chapter are expected to be derived, that such sources will be adequate for such purpose, and that all contributions required by this Chapter shall be collected and remitted to the system.

(8) Certify, if enrollment is to be in Plan A, that the employer has officially terminated its agreement with the Department of Health, Education and Welfare for employee coverage under the Social Security Act, except as noted in R.S. 11:1734, or agrees not to apply for such coverage.

(9) Provide for the appointment of an authorized agent.

(10) Provide that the authorized agent will make such reports, in such form, containing such information, as the board may from time to time require, and comply with such provisions as the board may find necessary to assure the correctness and completeness of such reports.

(11) Authorize the board to terminate the plan in its entirety if it finds a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as provided by the board.

B. The board shall not finally refuse to approve an agreement submitted under Subsection A of this Section, and shall not terminate an agreement, without reasonable notice and opportunity for hearing to each employer affected thereby.

C.(1) Each employer as to which a plan has been approved under this Section shall pay into the contribution fund, with respect to earnings, at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates prescribed by the board as set forth in Parts III and IV of this Chapter.

(2) Except as provided in R.S. 11:143 and notwithstanding any other provision of law to the contrary, employer contributions shall not be returned, refunded, transferred, or rolled over to any employee or employer or to any retirement system, plan, or fund.

D. Every employer required to make payments pursuant to Subsection C of this Section, is authorized, in consideration of the employees' membership service, to impose upon its employees, as to services which are covered by an agreement, a contribution with respect to earnings as set forth in Parts III and IV of this Chapter and to deduct the amount of such contribution from earnings as and when paid. Contributions so collected shall be paid into the appropriate fund in partial discharge of the liability of such employer. Failure to deduct such contribution shall not relieve the employee or employer of liability thereof.

E. Delinquent payments due pursuant to Subsection C of this Section, may, with interest at the system's actuarial valuation rate compounded annually, be recovered by action in a court of competent jurisdiction against the employer liable therefor or shall, upon due certification of delinquency and at the request of the board, be deducted from any other monies payable to such employer by any department or agency of the state.

F.(1) Notwithstanding any other provision of law, if an employer terminates its agreement for coverage of its employees, the employer shall remit that portion of the unamortized frozen unfunded accrued liability existing on June thirtieth immediately prior to the date of termination which is attributable to the employer's participation in the system.

(2) The amount due shall be determined by the actuary employed by the system and shall either be paid in a lump sum or amortized over ten years in equal monthly payments with interest at the system's actuarial valuation rate in the same manner as regular payroll payments to the system, at the option of the employer.

(3) Should the employer fail to make a payment timely, the amount due shall be collected in the same manner as authorized by Subsection E of this Section and R.S. 11:1864.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7153 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 397, §1, eff. June 30, 2008; Acts 2009, No. 68, §1, eff. July 1, 2009.



RS 11:1734 - Agreement amendments

§1734. Agreement amendments

If an employer wishes to transfer its employees from Plan B to Plan A, then an amendment to the agreement must be executed subject to the same procedures and payments for existing accrued liability as if a new agreement had been executed, except that if such transfer is effected prior to October 1, 1978, even though withdrawal from the social security system may not be effective until no later than September 30, 1980, such transfer will occur according to the same procedures applicable to employers who become enrolled in Plan A on the revision date.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7154 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1735 - Exemption from execution

§1735. Exemption from execution

A. The following items are hereby exempt from any state or municipal tax and from levy and sale, garnishment, attachment, or any other process whatsoever as provided in this Chapter, except as provided in R.S. 11:292: the right of a person to a pension, an annuity, or a retirement allowance, or to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person, and the moneys in various funds created by this Chapter. These enumerated items shall be unassignable, except as in this Chapter specifically otherwise provided. Benefits paid under this Chapter shall be exempt from state income tax. If the contributions of an employee are paid by a municipality in order to secure credit for back service, these funds may be assigned to the municipality until such time as the employee has repaid contributions so paid or the municipality has released the contributions so paid by written notice to the board of trustees of the Municipal Employees' Retirement System.

B. The exemptions and provisions of this Section shall apply to the Employees' Retirement System of the city of Baton Rouge and the parish of East Baton Rouge and the Employees' Retirement System of the city of Shreveport.

Amended by Acts 1978, No. 654, §1; Acts 1978, No. 788, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:7155 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1736 - Protection against fraud

§1736. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in an attempt to defraud the system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not to exceed one thousand dollars or imprisonment in the parish jail not to exceed twelve months, such fine and imprisonment at the discretion of the court.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7156 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1737 - Correction of errors

§1737. Correction of errors

Should any change or error in the records either through administrative error or fraud result in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall correct such error and so far as practicable shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled, shall be paid.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7157 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1738 - Application of amendments

§1738. Application of amendments

Amendments to this Chapter which have been or may be enacted shall be applicable only to persons who, on or after the effective date thereof, are in service as participating members, unless the amendatory act specifies otherwise.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7158 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1751 - Membership

PART II. MEMBERSHIP; CREDITABLE SERVICE;

GENERAL PROVISIONS APPLYING TO BOTH

PLAN A AND PLAN B

§1751. Membership

A. The membership of this system shall be composed of all employees not specifically excluded by the provisions of this Part, as follows:

(1) Effective upon the revision date all employees shall become members of this system and shall be placed in the applicable plan as outlined below:

(a) Those participating in both the regular plan and the supplemental plan or only in the supplemental plan shall become members of Plan A.

(b) Those participating only in the regular plan shall become members of Plan B.

(2) All individuals who become employees after the revision date shall become members of Plan A or Plan B as determined by the agreement in effect for each employer.

B. The agreement shall be the determining factor for purposes of placing members into the appropriate plan.

C. Those employees who were participating members of this system on September 7, 1978, shall be continued as members subsequent to that date, provided they are employees as defined herein, even though they do not work the number of hours per week required by the definition of employee as set forth herein. This Subsection shall not apply to those employees who on September 7, 1978, worked at least the number of hours required by the definition of employee as set forth herein.

D. In accordance with the provisions of this Subsection, employees of the Louisiana Municipal Association are eligible for membership in Plan A of the system. The board of trustees of the system is hereby authorized to enter into an agreement with the governing authority of the association relative to this membership. If such an agreement is entered into, in addition to conditions otherwise required by law or which are customary, it shall provide that the association agrees that if a majority of its employees vote, in an election to be held prior to January 1, 1985, to participate in the plan, it shall henceforth require such membership as a condition of employment.

E.(1) Persons who have retired from any Louisiana state public retirement system, plan, or fund who are over the age of sixty-five shall not be required to participate in the system.

(2)(a) The provisions of this Paragraph shall apply only to mayors who are in office on the effective date of this Paragraph.

(b) Any mayor who, at the time of his taking office in a position which would otherwise mandate his membership in the system, is receiving a retirement benefit from any source whatsoever other than this system and who is over the age of sixty-five shall not be required to participate in the system. The election not to participate shall be made and communicated to the system within thirty days after June 15, 2004. No employee contributions shall be made by a mayor who elects not to participate pursuant to this Paragraph, nor shall his employer make employer contributions to the system.

(c) Any mayor who is a member of the system on June 15, 2004, who has been paying employee contributions and who meets the criteria for electing not to participate in the system contained in this Paragraph may choose to terminate membership in the system and may apply for a refund of his employee contributions immediately as otherwise provided for in this Chapter.

(d) Any mayor who withdraws his contributions or who chooses not to become a member of the system under the provisions of this Paragraph who later wishes to receive credit for such service in this or any other system in this Title shall pay to such system an amount sufficient to offset any additional liability to the system, calculated on an actuarial basis in accordance with R.S. 11:158(C).

(e) Notwithstanding any provision of this Paragraph, anyone, regardless of age who is receiving a retirement benefit from this system who again becomes employed in a position which would otherwise make him a mandatory participant, shall be subject to the provisions in this Chapter relating to the reemployment of retirees.

F. Any person who qualifies as an employee pursuant to R.S. 11:1732(13)(b) shall participate in and contribute to the system on all earnings from all participating employers. Nothing in this Subsection shall be construed to grant any additional service credit above what would have been earned if all such earnings of the employee were paid by a single participating employer.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 596, §1. Acts 1984, No. 555, §1; Redesignated from R.S. 33:7191 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 555, §1, eff. June 27, 2003; Acts 2004, No. 264, §1, eff. June 15, 2004; Acts 2014, No. 320, §1, eff. July 1, 2014.

NOTE: See Acts 1984, No. 555, §2.



RS 11:1751.1 - Elected officials subject to term limits

§1751.1. Elected officials subject to term limits

A. Notwithstanding any provision of law to the contrary, an elected official who would otherwise be required to be a member of the system but who is subject to term limits which prevent him from earning the minimum number of years of creditable service necessary to receive a benefit shall not be eligible to be a member of the system. No employee or employer contributions shall be made by such an elected official or his employer.

B. Any elected official who is a member of the system on the effective date of this Section, who has been paying employee contributions, and who is subject to term limits as provided in this Section shall no longer be a member of the system and may apply for a refund of his employee contributions immediately as otherwise provided for in this Chapter.

C. Any person who withdraws his contributions or who is not eligible to be a member of the system under the provisions of this Section who later wishes to receive credit for service for these years in this or any other system in this Title shall pay to such system an amount sufficient to offset any additional liability to the system, calculated on an actuarial basis in accordance with R.S. 11:158(C).

Acts 2003, No. 860, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 860, §§2 and 3, relative to benefits for certain system members and period of effectiveness of such provisions.



RS 11:1752 - Persons not eligible for membership; persons becoming eligible for membership in other systems

§1752. Persons not eligible for membership; persons becoming eligible for membership in other systems

A. Persons who are members of any fund or who are eligible for membership in any fund financed wholly or partly by public funds for the retirement of employees by the state of Louisiana or by a city, parish, village or other political subdivision in the state of Louisiana, shall not be entitled to membership in this system.

B. Individuals paid jointly by a participating employer and the parish are not eligible for membership in this system, except the following:

(1) City marshals and their employees.

(2) City constables and their employees.

(3) Clerks of city courts except in the city of New Orleans.

(4) Persons who have through error participated in this system for in excess of five years prior to January 1, 1988. Those persons who through error have participated in this system for less than five years on January 1, 1988 shall be allowed to transfer to the system to which they should otherwise belong in accordance with the provisions of R.S. 11:143.

C. Notwithstanding the provisions of Subsection A, above, any member who becomes eligible for membership in any other retirement system covering the same employment may elect to remain a member of this system in lieu of membership in the other system, by filing a notice in writing with the board within ninety days of becoming eligible. Such election shall be irrevocable.

D, E. Repealed by Acts 1992, No. 95, §2, eff. Oct. 1, 1992.

Acts 1978, No. 788, §1; Acts 1986, No. 1035, §1; Acts 1987, No. 582, §1; Redesignated from R.S. 33:7192 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 95, §§1 and 2, eff. Oct. 1, 1992; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.

NOTE: See Acts 1986, No. 1035, §2.



RS 11:1753 - Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

§1753. Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

A. Notwithstanding any other provision of the law to the contrary, if the governing authorities of a parish and a municipality are consolidated into one governing authority and if the employees of the municipality are, at the time of the consolidation, members of the Municipal Employees' Retirement System of Louisiana, then, subsequent to the consolidation, those persons who were members of the Municipal Employees' Retirement System of Louisiana shall remain members thereof for so long as they remain continuously employed by the consolidated government, and the consolidated government shall be deemed to be the "employer" of said persons regarding participation in the Municipal Employees' Retirement System of Louisiana with all of the responsibilities incumbent therewith. All persons who become employed by the consolidated government subsequent to the consolidation shall, as a condition of employment, become members of the Parochial Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

B. Notwithstanding the provisions of Subsection A of this Section, any employee of the Terrebonne Parish Consolidated Government who is a member of the Municipal Employees' Retirement System of Louisiana shall be transferred into the Parochial Employees' Retirement System of Louisiana in accordance with the following provisions:

(1) The transfer shall be mandatory and on behalf of each employee shall be transferred all employee and employer contributions, plus a sum representing interest on these contributions, at the board-approved actuarial valuation rate of the transferring system, compounded annually on all contributions for each year of contribution to the date of the transfer.

(2) In the event that the amount of funds transferred for each individual is less than the greater of the actuarial cost of service being transferred or the amount that would have been contributed by the person and his employer, including interest earned thereon at the board-approved actuarial valuation rate of the receiving system, had all of the person's credit originally been credited under the law governing the receiving system, the Terrebonne Parish Consolidated Government shall pay the deficit or difference, including the interest thereon at the board-approved actuarial valuation rate of the receiving system.

(3) The retirement percentage factor of the transferring system shall be used to calculate each transferred employee's retirement benefits based on his total account, including the number of years transferred under this Subsection.

(4) The Parochial Employees' Retirement System shall be reimbursed by the Terrebonne Parish government for any administrative costs associated directly with implementation of this Subsection.

C. Notwithstanding any other provision of law to the contrary, including Subsection A of this Section, any employee first employed on or after November 1, 2010, by any department created by the Home Rule Charter for the Lafayette City-Parish Consolidated Government, other than employees first employed by the police and fire departments who are enrolled in the Municipal Police Employees' Retirement System or the Firefighters' Retirement System, and any employee first employed on or after November 1, 2010, by the City Court of Lafayette, inclusive of the office of marshal, but exclusive of the judges of the city court, shall, as a condition of employment, become members of the Municipal Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

Acts 1984, No. 35, §1; Redesignated from R.S. 33:7192.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 750, §1; Acts 1995, No. 591, §1; Acts 2010, No. 306, §1, eff. Nov. 1, 2010.



RS 11:1754 - Termination of membership

§1754. Termination of membership

An employee shall cease to be a member upon the occurrence of any of the following circumstances:

(1) He resigns, is dismissed, or is otherwise separated from service.

(2) He withdraws from active service with a retirement allowance granted under the provisions of this Chapter.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7193 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1992, NO. 220, §§1, 2 FOR UNCODIFIED SUBSTANTIVE PROVISIONS.}}



RS 11:1755 - Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions

§1755. Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions

A. Benefits and allowances as provided by this Chapter shall be based on total creditable service as prescribed below:

(1) Membership service: Service rendered by an employee after the agreement date for which contributions have been made and not withdrawn.

(2) Prior service: Service rendered by an employee prior to the agreement date and credited under the terms of the agreement or service rendered prior to the agreement date and purchased pursuant to Subsection F of this Section.

B. Immediately after the revision date, the board shall issue a service certificate to each member who has received credit for any service other than membership service. Such certificate shall include an adjusted service date which shall be the service date adjusted by the period of time for which credit has been approved. Service certificates shall be presented, thereafter, for any service date adjustments as a result of acquired credits or interruptions of service under rules prescribed by the board.

C.(1) A member who had withdrawn his contributions shall be entitled to credit for all previously credited service after at least six months of current membership service, upon repayment of withdrawn contributions for such service plus interest at the system's then currently assumed actuarial valuation rate of interest, compounded annually, from date of withdrawal of such contributions.

(2) Any payment for service credit pursuant to this Section received by the system on or after January 1, 2002, may be accomplished by a trustee-to-trustee transfer of monies to this fund from an annuity in compliance with Section 403(b) of the Internal Revenue Code or any successor thereto, or from a deferred compensation plan in compliance with Section 457 of the Internal Revenue Code or any successor thereto, so long as such transfer otherwise complies with all other applicable provisions of federal and state law.

D. Notwithstanding any provisions of this Section, any member who after having been a member of this system withdraws or withdrew from membership and thereafter returns to membership in a plan other than the plan in which he was previously a member, shall receive credit for such service only after payment of an amount to be determined by an actuarial study, based on the increased or decreased benefits of the new plan.

E.(1)(a) The provisions of this Subsection are limited in scope and shall only apply to members of this system whose employing municipality irrevocably elects such coverage. The board of trustees shall cause to be promulgated all regulations necessary to govern the procedures for municipalities to irrevocably elect coverage under the provisions of this Subsection.

(b) All unused earned annual and sick leave which has been accrued and accumulated by an employee, except as hereinafter provided, and for which payment cannot be made in accordance with law, ordinance, or any civil service rule at the time of retirement, shall be credited at the time of retirement to the member on the following basis:

Days

Percentage

of a Year

1- 26

10

27- 52

20

53- 78

30

79-104

40

105-130

50

131-156

60

157-182

70

183-208

80

209-234

90

235-260

100

(2) There shall be no limit on the amount of unused earned sick and annual leave that a member may convert to retirement credit on the basis of the above formula. No member, survivor, or beneficiary shall use any unused earned sick and annual leave to attain eligibility for any benefits provided by this Chapter.

(3) At the time the member retires, the employer shall submit to the board a report of unused earned sick and annual leave, computed in days only, plus unreported earnings and contributions.

(4) When extending credit for unused earned leave, fractional days of one-half or more shall be granted as one day and less than one-half day shall be disregarded. Any member who had previously terminated his employment for any period of time, but who later becomes reemployed as an active contributing member in this system, shall have contributed to the system for not less than eighteen months subsequent to his reemployment date before using converted unused earned sick and annual leave for purposes of benefit computation. Additional membership service obtained by conversion of unused earned sick and annual leave shall not be used in computation of average compensation.

(5) The actuarial cost of providing the conversion authorized by this Subsection shall be borne solely by and shall be paid to the board by the municipality that employed the member within thirty days of the date that the member retires.

F.(1) Notwithstanding any provision of law to the contrary and notwithstanding any agreement made pursuant to R.S. 11:1733, any member may purchase service credit for any amount of service not certified as prior service credit pursuant to R.S. 11:1733(A)(4) by his employing city, town, or village, but which service was rendered while employed with such city, town, or village prior to the agreement date.

(2) A member making a service credit purchase pursuant to this Subsection shall be required to pay into the system an amount calculated in accordance with R.S. 11:158(C). The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use at the time of the purchase of the service credit; however, the service hereby purchased shall not include military service credit. The member, in making his application for such service credit, shall furnish supporting documentation of all service for which credit is claimed, in such form as the board requires. No credit for such service shall be allowed until payment in full has been received by the system. Credit obtained under the provisions of this Subsection shall be usable for purposes of meeting the eligibility requirements for retirement and for calculating the value of retirement benefits.

G. The qualified military service of a member who has been reemployed under the terms of Section 414(u) of the United States Internal Revenue Code shall be treated, for vesting and benefit accrual purposes, as service completed under this Section, provided the member timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 226, §1; Redesignated from R.S. 33:7194 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 542, §1; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2001, No. 999, §1, eff. June 27, 2001; Acts 2003, No. 684, §1, eff. July 1, 2003; Acts 2009, No. 59, §1, eff. July 1, 2009; Acts 2012, No. 529, §1, eff. June 30, 2012.

NOTE: See Acts 2003, No. 684, §2, relative to retroactive application of Act.



RS 11:1756 - Application for benefits; commencement of benefits; payment of benefits

§1756. Application for benefits; commencement of benefits; payment of benefits

A. A member or survivor eligible for a benefit of this Chapter shall make application for such benefit to the board.

B. The benefit shall commence upon the first day of the first month following withdrawal of the member from employment, provided such retirement received board approval, except that the retirement allowance for an eligible vested member shall commence on the first day of the first month following application for benefits and subsequent board approval.

C. The retirement allowance shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked, or repealed except for error or where otherwise specifically provided by law.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7195 by Acts 1991, No. 74, §3, eff. June 25, 1991.

NOTE: See Acts 2003, No. 860, §§2 and 3, relative to benefits for certain system members and period of effectiveness of such provisions.



RS 11:1757 - Mode of payment options

§1757. Mode of payment options

A. Upon application for retirement any member may elect to receive his benefit in a retirement allowance payable throughout his life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life, with the provision that:

Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominated by written designation duly acknowledged and filed with the board at the time of his retirement.

Option 3. Upon his death one-half of his reduced retirement allowance shall be continued throughout the life of and be paid to the person he nominated by written designation duly acknowledged and filed with the board at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to the person or persons he nominated, provided the other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board.

B. A retiree cannot change the designation of beneficiary.

C. No changes in the option elected by the member, other than to correct administrative error, shall be permitted after sixty days from date of receipt of retirement application by the board.

D. Any application for retirement shall be signed by the spouse of the member before the application may be submitted. In lieu of signing the original application form, the spouse may execute an agreement with the system that he or she consents to the election of the member. This Subsection shall apply to all spouses of members from whom the member is not legally separated at the time of submitting the application.

Acts 1978, No. 788, §1; Acts 1986, No. 438, §1; Redesignated from R.S. 33:7196 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1027, §1.



RS 11:1758 - Disability retirement

§1758. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not yet attained the equivalent age of regular retirement to undergo a medical examination, at the beneficiary's expense, such examination to be made at the place of residence of said beneficiary if he is immovable or other place mutually agreed upon, by a physician on the State Medical Disability Board or a board designated specialist. The examining physician shall submit a report to the board of trustees recommending either the continuation or cessation of the beneficiary's disability status. A contested decision shall be appealed under the procedures described in R.S. 11:218.

C. Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his final compensation, and should the board of trustees concur in such report, then the amount of his benefit shall be reduced to an amount which, together with the amount earnable by him shall equal the amount of his final compensation. Should his earning capacity be later changed, the amount of his benefit may be further modified; provided, that the new benefit shall not exceed the amount of the benefit originally granted. A beneficiary restored to active service at a salary less than the final compensation shall not become a member of the system.

D. Should a disability beneficiary under normal retirement age be restored to service at a compensation not less than his final compensation, his retirement allowance shall cease, he shall again become a member, and he shall contribute thereafter at the rate then in effect. Any such service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and upon his subsequent retirement he shall be credited with all additional service, but should he be restored to active service on or after attainment of the age of fifty years, his benefit upon subsequent retirement shall not exceed the sum of the benefit which he was receiving immediately prior to his last restoration and the benefit that he would have received on account of his service since his last restoration had he entered service at that time as a new entrant.

E. A disability retirement allowance shall be modified by the board of trustees when the sum of (1) a whole life annuity equivalent of the benefits or financial awards which accrue to a disability retiree solely as the result of his disability and (2) the disability pension to which the retiree is entitled exceeds the amount of his average final compensation, in such a manner that the sum of the above equals the amount of average final compensation. Should these outside benefits or awards be reduced, exhausted, or terminated, the board of trustees may increase the disability pension then being received by a retiree so that the sum of the pension benefits and the outside benefits equals the amount of average final compensation; but, in no case shall the disability pension be increased to an amount greater than that to which the beneficiary was originally entitled when he retired. Individual private insurance settlements and separate private retirement accounts and any other similar private resources shall be specifically exempted from consideration in any of the above computations.

F. Should the medical board determine, and the board of trustees concur, that any disability beneficiary no longer has a disability, or should any disability beneficiary who has not attained normal retirement age refuse to submit to at least one medical examination in any one year, such disability beneficiary shall forfeit all rights to his benefits which shall be revoked by the board of trustees.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7197 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1759 - Return of accumulated contributions

§1759. Return of accumulated contributions

A. Subject to the restrictions contained herein, should a member not eligible to retire cease to be an employee under the provisions of this Chapter, he shall be paid the amount of his accumulated contributions upon demand.

B. Should a member die before retirement and not leave survivors eligible for benefits herein, the amount of his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board.

C. Should the survivor of a member eligible for any benefit under this Chapter desire a refund of the member's contributions in lieu of such benefit, he shall receive such refund by notifying the board in writing, and executing a waiver of all benefits provided herein.

D. However, refunds of accumulated contributions shall not be required to be made to the member or to his estate until and unless the member has been out of service with a participating municipality for thirty days and until all contributions for said member have been submitted by the member's employer.

Acts 1983, No. 648, §1; Acts 1990, No. 48, §1; Redesignated from R.S. 33:7198 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1760 - Vesting

§1760. Vesting

A. A member who withdraws from active service on or after the revision date prior to becoming eligible for retirement, having at least ten years of creditable service, and having received no refund of his accumulated contributions, shall be entitled to receive a retirement allowance to commence on his earliest normal retirement date.

(1) Such deferred retirement allowance shall be computed according to the provisions of Part III or Part IV which governed such member prior to his withdrawal from service, based on final compensation and creditable service at date of withdrawal.

(2) During the period from the member's date of withdrawal from service to the member's earliest normal retirement date, he shall not be considered to be a member and therefore shall not be entitled to any benefits due a member. Upon retirement he shall be entitled to exercise all rights and privileges of a retired member.

B. A member who withdrew from active service prior to the revision date, and having received no refund of his accumulated contributions, shall be entitled to receive a vested retirement allowance according to the statutes in effect at time of such withdrawal.

C. Should a vested terminated member return to active employment, he shall become a member and shall contribute at the current rate.

Acts 1978, No. 788, §1; Acts 1989, No. 580, §1; Redesignated from R.S. 33:7199 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1761 - Cost-of-living adjustment; nonrecurring lump-sum benefit

§1761. Cost-of-living adjustment; nonrecurring lump-sum benefit

A. The board of trustees may use interest earnings on Plan A and Plan B investments in excess of normal requirements as determined by actuarial study to provide a cost-of-living adjustment to recipients of benefits of the respective plans who have been retired for a period of not less than one year. The amount of the adjustment shall not exceed two percent of the original benefit for each full calendar year of retirement. Such cost-of-living adjustments shall be paid only when such excess funds are available and payments shall be made in such manner and in such amount as determined by the board of trustees.

B.(1) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment to recipients of benefits of the respective plans who would otherwise be eligible for a cost-of-living adjustment pursuant to Subsection A of this Section. The cost-of-living adjustment shall be payable in a monthly amount not to exceed three percent of the normal monthly benefit payable to the recipient on the date the increase is granted but shall not be less than twenty dollars per month.

(2) The authority of the board of trustees to provide the cost-of-living adjustment provided in this Subsection shall become effective July 1, 2008. The authority of the board of trustees to provide the cost-of-living adjustment shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Paragraph (1) of this Subsection.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7201 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 247, §1; Acts 2007, No. 232, §1, eff. July 2, 2007; Acts 2008, No. 113, §1, eff. July 1, 2008.



RS 11:1762 - Reemployment of retirees

§1762. Reemployment of retirees

A. Whenever a retired member receiving normal retirement benefits becomes reemployed by an employer such that his monthly earnings are equal to or less than the difference between his monthly average final compensation and his monthly retirement benefit, his retirement benefits shall continue and he shall not be a member of the system.

B. Whenever a retired member receiving normal retirement benefits becomes reemployed by an employer such that his monthly earnings exceed the difference between his monthly average final compensation and his monthly retirement benefit, his retirement benefits shall be reduced by the amount his monthly earnings exceed the difference between his monthly average final compensation and his monthly retirement benefit for every month of such employment and he shall not be a member of the system.

C. The retired member and the employer shall immediately notify the board of the retiree's date of employment, the amount of his monthly salary, and any changes in salary, number of hours employed per week, estimated duration of employment, and date of termination of employment.

D. For purposes of this Section, there shall be an annual cost-of-living adjustment to the average final compensation figure used to determine whether benefits are to be continued or reduced. This cost-of-living adjustment shall be based upon and directly reflect the annual percentage increase or decrease in the Consumer Price Index for the preceding calendar year.

Added by Acts 1981, No. 225, §1; Redesignated from R.S. 33:7202 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1081, §1, eff. Oct. 1, 1992.



RS 11:1763 - Deferred Retirement Option Plan

§1763. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to R.S. 11:1781 and 1782, or R.S. 11:1801 and 1802, or R.S. 11:1789.3 and 1789.4, or 1808.3 and 1808.4, any member of Plan A who is eligible for a normal retirement pursuant to R.S. 11:1781 or 1789.3(A), (B), or (C), or any member of Plan B who is eligible for a normal retirement pursuant to R.S. 11:1801 or 1808.3(A), (B), or (C), may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

C.(1) The duration of participation in the plan shall be specified and shall not exceed three years.

(2) Any person who had previously participated in the Deferred Retirement Option Plan, who remained in service after participating in the plan and who continues to be in service on July 1, 1993, shall be allowed to participate in the plan for one additional year subject to the same conditions and benefit payments that existed when the person first entered participation; written notice of the member's decision to reenter participation shall be given to the system.

D. A person may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, active membership and participation in the regular retirement plan of the system shall terminate and active membership and participation in the Deferred Retirement Option Plan of the system shall commence. Employer contributions shall continue to be payable by the employer during the person's membership and participation in the plan, but payment of employee contributions shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a service retirement allowance, shall be paid into a subaccount within the Deferred Retirement Option Plan, which reflects the credits attributed to the person in the plan, but the monies shall remain a part of the regular retirement fund until disbursed to the person in accordance with plan provisions, and the monies shall not be subject to state income taxation while maintained in the fund or upon distribution therefrom.

F.(1) A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until his employment which made him eligible to become a member of the system has been terminated for at least one full year.

(2) With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, after a person has terminated his participation in the Deferred Retirement Option Plan, his individual account balance in the plan shall earn interest at the actual rate of return earned on the funds left on deposit with the system for the purpose of earning interest thereon as certified by the custodian of the system's assets. Any such interest shall be credited to his individual account balance on a daily basis. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances shall be credited with interest at the actual rate of return earned on such account balance investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. The deferred retirement option plan fund shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the deferred retirement option plan fund equal to the payments made to that fund on his behalf, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the deferred retirement option plan fund to the annuity reserve fund to provide for the annuity payments. The monthly benefits that were being paid into the deferred retirement option plan fund shall begin to be paid to the retiree.

I. If a participant dies during the period of participation in the plan, a lump sum equal to his account balance in the plan fund shall be paid to his named beneficiary or, if none, to his estate. If a participant terminates employment prior to the end of the specified period of participation, he shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees and the monthly benefits that were being paid into the plan fund shall begin to be paid to the retiree. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the annuity reserve fund to provide for the annuity payments.

J.(1) If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system. Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until he terminates employment. Upon termination of employment, the person shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the annuity reserve fund to provide for the annuity payments. Also upon termination of employment, the monthly benefits which were being paid into the plan fund shall begin to be paid to the retiree and he shall receive an additional benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service is less than the number of months used in the computation of his original benefit, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his first employment making him eligible for membership in the system began on or before June 30, 2006, and his period of additional service is thirty-six months or more, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) If his period of additional service is equal to or more than the number of months used in the computation of his original benefit, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(d) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the monthly final compensation figure used to compute the additional benefit.

(2) If a person dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1991, No. 74, §3, eff June 25, 1991; Acts 1991, No. 68, §1; Acts 1992, No. 543, §1, eff. Jan. 1, 1993; Acts 1993, No. 929, §1, eff. July 1, 1993; Acts 1995, No. 569, §1, eff. July 1, 1995; Acts 2001, No. 960, §1, eff. July 1, 2001; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2006, No. 590, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2012, No. 524, §1, eff. July 1, 2012; Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1764 - Maximum benefit

§1764. Maximum benefit

The actual retirement benefit paid to any retiree of this system at the time of retirement, whether for normal or disability retirement and whether the benefit is the full maximum allowable or reduced due to the selection of an optional mode of benefit payments as allowed by R.S. 11:1757, shall not exceed one hundred percent of the retiree's final salary or final compensation, whichever is greater.

Acts 1992, No. 1027, §1.



RS 11:1765 - City councilman or alderman service for which credit has not been received

§1765. City councilman or alderman service for which credit has not been received

A. Any member of the Municipal Employees' Retirement System serving, or who has served, as a city councilman or alderman who has prior service in that office and has been precluded from purchasing credit therefor, shall be allowed to purchase such service if application is made to the Municipal Employees' Retirement System as described herein, provided the member pays into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the purchase of the service credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use at the time of the purchase of the service credit. However, the service hereby purchased shall not include military service credit.

B. In order to receive such credit, the member shall make application to the system in which he seeks to obtain the credit and shall furnish a detailed statement of all service for which credit is claimed, in such form as the board requires. No credit for such service shall be allowed until payment in full has been received by the system.

C. Credit obtained under the provisions of this Section shall be usable for purposes of meeting the eligibility requirements for retirement and for calculating the value of retirement benefits.

Acts 1992, No. 880, §1, eff. July 8, 1992.



RS 11:1766 - Deferred survivor benefits

§1766. Deferred survivor benefits

Upon the death of any former member of this system who had credit for at least twenty years of service, who withdrew from active service prior to attaining the age required to be eligible for normal retirement benefits, and who had not withdrawn his accumulated contributions from the system, the surviving spouse of such former member shall be eligible for survivor benefits equal to the actuarial equivalent of the Option 2 benefits that would have become payable to the surviving spouse at the time the former member would have begun receiving deferred normal retirement benefits, had the member survived until that date, elected Option 2, and died at that time.

Acts 1995, No. 687, §1, eff. July 1, 1995.



RS 11:1767 - Limitations on benefits

§1767. Limitations on benefits

A.(1) Notwithstanding any other provision of this system to the contrary, no member shall receive a benefit in any year in excess of the sum of the maximum employer-financed benefit and the member-financed benefit.

(a) The maximum employer-financed benefit shall equal the sum of ninety thousand dollars, except that it may exceed that sum if the excess is caused by adjustments made pursuant to this Section.

(b) The maximum employer-financed benefit for the year 1999, as adjusted, shall equal one hundred thirty thousand dollars. The member-financed benefit is the annual benefit that can be provided by annuitizing the member's after-tax accumulated contributions.

(2) Any benefit reduction required by this Section shall, to the extent possible, reduce the monthly pension to which the member would otherwise have been entitled and shall not affect the member's Deferred Retirement Option Plan account.

B.(1)(a) If the annual benefit begins before the member attains age sixty-two, the ninety thousand dollar limit described in Subparagraph A(1)(a) of this Section, as adjusted, shall be reduced in a manner prescribed by the United States secretary of the treasury.

(b) The adjustment authorized by Subparagraph (a) of this Paragraph may not reduce the member's annual benefit below seventy-five thousand dollars, if the member's benefit begins at or after age fifty-five, or the actuarial equivalent of seventy-five thousand dollars beginning at age fifty-five if benefits begin before age fifty-five.

(2)(a) If the annual benefit begins after the member attains age sixty-five, the ninety thousand dollar limit set forth in Subparagraph A(1)(a) of this Section, as adjusted, shall be increased so that it is the actuarial equivalent of the ninety thousand dollar limit at age sixty-five. The ninety thousand dollar limit on annual benefits, but not the seventy-five thousand dollar limit set forth in Subparagraph B(1)(b) of this Section, shall be adjusted annually as provided by Section 415(d) of the United States Internal Revenue Code and the regulations prescribed by the United States secretary of the treasury to reflect cost-of-living adjustments.

(b) The annual adjusted limit, set forth in Subparagraph (a) of this Paragraph, is effective as of January first of each calendar year and is applicable to benefits commencing during that calendar year. As a result of a cost-of-living increase, a benefit that had been limited by the provisions of this Section in a previous year may be increased with respect to future payments to the lesser of the new limit or the amount of benefit that would have been payable from this system without regard to the provisions of this Section.

(3) Annual benefits may not be paid in an amount greater than the accrued benefit under the plan. The maximum benefit limit, set forth in Subsection A of this Section, shall apply to a single-life annuity. If the benefit is payable in a form other than a single-life annuity, the maximum limit shall apply to the pension that is the actuarial equivalent of such single-life annuity, using an applicable interest rate and mortality table as prescribed by the United States Internal Revenue Service; however, the limit shall not be reduced for any benefit received as a disability retirement allowance or any payments received by the beneficiaries, survivors, or estate of a member as a result of the death of the member.

C. An annual benefit may be paid to any member in excess of the limit otherwise allowed in Subsection A of this Section if the annual benefit derived from the employer contributions under this and all other qualified plans of the employer subject to the limitations of Section 415(b) of the United States Internal Revenue Code does not, in the aggregate, exceed ten thousand dollars for the plan year or for any prior year; and the member has not at any time participated in a defined contribution plan maintained by the employer. For purposes of this Subsection, a member's own contributions to the system are not considered a separate defined contribution plan maintained by the employer.

D.(1) If a member is or has been a participant in one or more defined contribution plans maintained by the employer, the sum of the member's contributions paid to this system and any other qualified defined benefit plans of the employer and the annual additions under such defined contribution plan or plans may not exceed the lesser of twenty-five percent of the member's earned compensation or thirty thousand dollars, as adjusted by the United States Secretary of the Treasury.

(2) The sum of the "defined benefit plan fraction" and the "defined contribution plan fraction", as those terms are defined in Section 415 of the United States Internal Revenue Code, for any plan year in which Section 415 of the United States Internal Revenue Code is in effect, may not exceed one, for any calendar year in which the limits of Section 415(d) of the United States Internal Revenue Code are in effect and enforced by the United States Internal Revenue Service. If the sum of the defined benefit plan fraction and the defined contribution plan fraction exceeds one, in any such year for any member, or if the benefits under this plan and one or more other defined benefit plans of the employer would otherwise exceed the maximum employer-financed benefit, and the administrator of the other plan or plans does not reduce the contributions or benefits under such other plan, the employer-financed benefit payable by this system shall be reduced to the extent necessary to ensure compliance with the limitations provided in Section 415 of the United States Internal Revenue Code.

E.(1) If the United States Congress or the United States Internal Revenue Service, or both, later cause to be amended, any laws, regulations, or other guidelines pertaining to Section 415 of the United States Internal Revenue Code in order to permit higher service retirement benefits, then, for any retired member who had previously had a benefit reduced because it exceeded the limits set forth in this Section, the Board shall recalculate the retired member's benefit to be the smaller of either:

(a) The unreduced benefit based on this system's service retirement benefit formula in effect on the date the member retired.

(b) The maximum permissible benefit calculated under such amended laws or regulations.

(2) If a retroactive change is permissible, the board shall pay the retired member in a single payment an amount equal to the difference between the adjusted higher monthly benefit and the reduced benefit for the number of months the member has received the reduced benefit. However, no member shall receive any benefit under this Section to the extent that he has received a distribution with respect to such benefit from an excess benefit plan as set forth in Part VIII of this Chapter.

Acts 1999, No. 398, §1.



RS 11:1768 - Direct rollover of eligible rollover distributions

§1768. Direct rollover of eligible rollover distributions

A distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover, notwithstanding any other provision of this system to the contrary that would otherwise limit a distributee's election under this Section.

Acts 1999, No. 398, §1.



RS 11:1769 - Internal Revenue Code; qualification requirements

§1769. Internal Revenue Code; qualification requirements

A.(1) The assets of this system shall be held for the exclusive benefit of the employees who are or become participating members of this system and their survivors and beneficiaries, and of retirees and their survivors and beneficiaries.

(2) Assets of the system shall not be used for or diverted to purposes other than the exclusive benefit of such members and retirees, or their survivors or beneficiaries, whether by operation or natural termination of the plan, by power of revocation or amendment, by the happening of a contingency, by collateral assignment, or by any other means.

B. The retirement benefit earned by a member shall be fully vested and nonforfeitable no later than the date he becomes eligible to retire. Benefits of affected members shall also become vested and nonforfeitable to the extent funded, upon the termination or partial termination of this system or the complete discontinuance of contributions thereto.

C. Forfeitures resulting from a termination of employment or a withdrawal of a member's own contributions may not be used to increase benefits to remaining members. This shall not preclude an increase in benefits by amendment to the benefit formula made possible by favorable investment results or for any other reason.

D.(1) A member's benefits shall be distributed, or commence to be distributed, to the member not later than April first of the year following the later of the calendar year in which such member attains age seventy and one-half years or in which he terminates employment, whichever is later.

(2) Distributions to a member and the member's beneficiary shall be made in accordance with Section 401(a)(9) of the United States Internal Revenue Code, including Section 401(a)(9)(D) thereof relating to incidental death benefits.

(3)(a) Except as otherwise provided in this Subsection, payments of death benefits to the survivor of a member who dies before any retirement benefits have been paid shall commence no later than one year after the death of the member.

(b)(i) Payments on behalf of any deceased member, including lump-sum payments, need not commence within the one-year period if all such payments on behalf of the deceased member are completed within five years after the member's death.

(ii) If the deceased member's spouse is the sole survivor, benefits to the spouse may begin as late as December thirty-first of the year the member would have attained age seventy and one-half years had such member lived.

(c) If a member dies after retirement benefits have commenced, benefits must continue to be distributed to the survivor at least as rapidly as provided for under the option elected by the member before his death.

E. Benefits in the event of termination of this system shall be limited as follows:

(1) In the event of a termination of this system, the benefit of any highly compensated member or former member is limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the United States Internal Revenue Code. Benefits distributed to any member who was one of the twenty-five most highly compensated active and most highly compensated former employees of the employer are restricted such that the annual payments are no greater than an amount equal to the payment that would be made on behalf of the member under a single-life annuity that is the actuarial equivalent of the sum of the member's accrued benefit and the member's other benefits payable from this system.

(2) The provisions of Paragraph (1) of this Subsection shall not apply if, after payment of the benefit to a member described in that Paragraph, the value of system assets equals or exceeds one hundred and ten percent of the value of the current liabilities, as defined in Section 412(l)(7) of the United States Internal Revenue Code, or if the value of the benefits for a member described in Paragraph (1) of this Subsection is less than one percent of the value of all current liabilities of the system.

(3) For purposes of this Subsection, the term "benefit" includes any periodic income, withdrawals of any value payable to a living member, and any death benefits not provided for by insurance on the member's life.

F. As of January 1, 2012, any and all amendments required primarily for the purpose of maintaining continued compliance with the United States Internal Revenue Code and the regulations thereunder that do not require legislative action shall be enacted through the Louisiana Administrative Code.

Acts 1999, No. 398, §1; Acts 2012, No. 529, §1, eff. June 30, 2012.



RS 11:1781 - Eligibility for normal retirement

PART III. PLAN A. RETIREMENT ELIGIBILITY;

RETIREMENT COMPUTATION; SURVIVOR

BENEFITS; CONTRIBUTIONS

§1781. Eligibility for normal retirement

Any member of Plan A shall be eligible to retire if he has at least:

(1) Twenty-five years of creditable service, regardless of age.

(2) Ten years of creditable service, and is at least age sixty.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7231 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 240, §1, eff. July 1, 1999.



RS 11:1781.1 - Early retirement eligibility; actuarially reduced benefits

§1781.1. Early retirement eligibility; actuarially reduced benefits

A. In addition to the provisions of R.S. 11:1781, any member of Plan A shall be eligible to retire with twenty years of service credit at any age, exclusive of military service and unused annual and sick leave. However, any member retiring under this Section shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age that he would have normally become eligible for a regular retirement benefit under any provision of R.S. 11:1781, if he had continued in service to that age.

B. Any member who retires under this Section is not eligible to participate in the Deferred Retirement Option Plan.

Acts 1999, No. 230, §1, eff. June 11, 1999.



RS 11:1782 - Computation of normal retirement allowances; return of accumulated contributions

§1782. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of Plan A shall consist of an amount equal to three percent of the member's final compensation multiplied by his years of creditable service, provided however, that:

(1) Any member who has held an elective office in a municipality which is a participating employer shall be paid an additional annuity equal to one-half of one percent for each year of such elective service.

(2) For any employee who was a member only of the supplemental plan prior to the revision date, the benefit earned for service credited prior to the revision date shall be determined on the basis of one percent of final compensation plus two dollars per month for each year of service credited prior to the revision date, and three percent of final compensation for each year of service credited after the revision date, and

(3) Any city marshal or deputy city marshal, excluding those members serving as city marshals and deputy city marshals of Bossier City or Ruston on June 30, 2003, shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by three percent for all service as a city marshal or deputy city marshal, plus one-half of one percent for all elected service as a city marshal. Should the period for which contributions are paid to the retirement system for supplemental marshals' earnings be less than seventy-two months, then the actual period on which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

(4) Should a retired member die, without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 595, §1; Acts 1988, No. 716, §1; Acts 1991, No. 650, §1; Redesignated from R.S. 33:7232 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 1027, §2; Acts 2003, No. 938, §1, eff. July 1, 2003.



RS 11:1783 - Eligibility for disability retirement

§1783. Eligibility for disability retirement

A member shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7233 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1784 - Computation of disability benefits

§1784. Computation of disability benefits

The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon retirement caused by disability, a member of Plan A shall be paid a disability benefit equal to the lesser of:

(a) An amount equal to three percent of the member's final compensation multiplied by his years of creditable service, but not less than forty-five percent of his final compensation, or

(b) An amount equal to what the member's normal retirement benefit would be based on the member's current final compensation, but assuming the member remained in continuous service until his earliest normal retirement age and using those retirement benefit computation factors which would be applicable to the member's normal retirement.

(2) Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1757. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1989, No. 68, §1, eff. Jan. 1, 1990; Redesignated from R.S. 33:7234 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1785 - Survivor benefits; eligibility

§1785. Survivor benefits; eligibility

A. Upon the death of any member with five or more years of creditable service, not eligible for normal retirement, the following benefits shall be paid:

(1) Surviving spouse with minor children--An amount equal to sixty percent of final compensation, such benefit to continue as long as the spouse lives or until no child in her care satisfies the definition of minor child.

(2) Surviving spouse with no minor children--Either (a) an amount equal to forty percent of final compensation payable upon the attainment of age sixty by the spouse, or upon acquiring a disability, and payable for as long as such spouse lives, or (b) an amount equal to the actuarial equivalent of forty percent of final compensation, but not less than twenty percent of final compensation, payable upon the death of the member and payable for as long as such spouse lives. In order to select the actuarial equivalent option, a surviving spouse must notify the system of the selection within ninety days of the death of the member; such selection shall be final and irrevocable and shall be in lieu of eligibility for the forty percent benefits.

(3) Surviving minor children with no unmarried surviving spouse--An amount equal to thirty percent of final compensation on account of each child not to exceed an aggregate of sixty percent of final compensation. Should more than two minor children survive, the benefit payable at any time to each eligible minor child shall be an amount determined by dividing the aggregate amount of all child benefits by the number of children then eligible to receive child benefits.

B. A spouse shall be deemed to have minor children, for as long as at least one minor child is legally under her care.

C. Any member who is eligible for normal retirement at the time of his death and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death. Such benefits shall be in lieu of the death benefits provided in this Section. Upon the death of any member who is eligible for normal retirement at the time of his death and who leaves surviving minor children but no surviving spouse, an amount equal to thirty percent of the member's final compensation shall be paid to each minor child, not to exceed an aggregate of sixty percent. If more than two minor children survive the member, the benefit payable at any time to each eligible minor child shall be an amount determined by dividing the aggregate amount of all child benefits by the number of children then eligible to receive child benefits.

D. Effective January 1, 2007, in the case of a member who dies while on a leave of absence to perform qualified military service as described in Section 414(u) of the United States Internal Revenue Code, the member's beneficiary shall be entitled to any benefits that would have been provided, except those benefit accruals relating to the period of qualified military service, under the plan had the member resumed and then terminated employment on account of death, in accordance with Section 401(a)(37) of the United States Internal Revenue Code. However, the member's beneficiary shall be entitled to benefit accruals relating to the period of qualified military service provided the member's beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law and R.S. 11:1755.

Acts 1978, No. 788, §1; Acts 1986, No. 481, §1; Acts 1989, No. 66, §§1, 2; Acts 1990, No. 422, §1; Redesignated from R.S. 33:7235 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 346, §1, eff. July 1, 1997; Acts 2012, No. 529, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1786 - Employee contributions

§1786. Employee contributions

Each member of Plan A shall contribute an amount equal to a percentage of his monthly earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund A, and which percentage shall be set by the board for each fiscal year within a range from nine and one-quarter percent to ten percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that year.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7236 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 717, §1, eff. July 1, 2012.



RS 11:1787 - Repealed

§1787. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.



RS 11:1788 - Optional membership

§1788. Optional membership

A. Notwithstanding any other provision of law to the contrary, any municipality which has its employees covered under Social Security and enrolled in Plan B of this system, shall have the option of becoming members of Plan A. The municipality shall notify the system of its intention to be enrolled in Plan A in writing. The municipality shall not be entitled to transfer the service and contributions standing to their credit in Plan B to Plan A. After the effective date of such transfer, both the employee and employer shall make the current contributions required by each under Plan A.

B. The provisions of R.S. 11:142 relative to eligibility for retirement and benefit computation shall be applicable to any member who has credit in Plan A and Plan B as if the two plans are two distinct, separate, and independent public retirement systems. However, for benefit computation purposes, final compensation, as defined by R.S. 11:732(15), shall be based on all service in the system, regardless of in which plan, as if all credit were in the same plan.

Acts 1983, No. 453, §1; Acts 1983, 2nd Ex. Sess., No. 6, §1; Acts 1985, No. 83, §1; Acts 1990, No. 339, §1; Redesignated from R.S. 33:7237.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1789 - Creation; application

§1789. Creation; application

There is hereby created a subplan within Plan A of this system for persons who would otherwise be eligible for membership in the Municipal Employees' Retirement System of Louisiana Plan A but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013. Such subplan shall be known as the "MERS Plan A Tier 2". Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of Plan A Tier 2; however, the provisions of this Chapter applicable to Plan A Tier 1 shall apply to members of Tier 2 for any matter on which this Subpart is silent.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1789.1 - Application; definitions

§1789.1. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:1732 unless a different meaning is clearly required by the context. For purposes of Plan A Tier 2:

(1) "Final compensation" shall mean the average monthly earnings during the highest sixty consecutive months, or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the twenty-fifth through the thirty-sixth months shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth months. The earnings to be considered for the thirty-seventh through the forty-eighth months shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth months.

(2) "Member" shall include persons who would be eligible for system membership pursuant to R.S. 11:1751 but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013.

Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1789.2 - Eligibility for membership

§1789.2. Eligibility for membership

Each person who would be eligible for membership pursuant to R.S. 11:1751 but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013, shall become a member of the MERS Plan A Tier 2 of the system as a condition of employment.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1789.3 - Eligibility for retirement

§1789.3. Eligibility for retirement

A member of MERS Plan A Tier 2 shall be eligible for retirement if he has:

(1) Seven years or more of service, at age sixty-seven or thereafter.

(2) Ten years or more of service, at age sixty-two or thereafter.

(3) Thirty years or more of service, at age fifty-five or thereafter.

(4) Twenty-five years of service credit at any age, exclusive of military service and unused annual and sick leave. However, any member retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age at which he would be entitled to a vested deferred benefit under any provision of this Section, if he had continued in service to that age. A member who elects to retire under the provisions of this Paragraph is not eligible to participate in the Deferred Retirement Option Plan.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1789.4 - Computation of normal retirement allowances; return of accumulated contributions

§1789.4. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of MERS Plan A Tier 2 shall consist of an amount equal to three percent of the member's final compensation multiplied by his years of creditable service. In addition:

(1) Any city marshal or deputy city marshal shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by three percent for all service as a city marshal or deputy city marshal. Should the period for which contributions are paid to the retirement system for supplemental marshals' earnings be less than seventy-two months, then the actual period on which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

(2) Should a retired member die without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1789.5 - Employee contributions

§1789.5. Employee contributions

Each member of Plan A Tier 2 shall contribute a percentage of his earnings from each and every payment of earnings, which contributions shall be credited to Annuity Savings Fund A, and which percentage shall be set by the board for each fiscal year within a range from eight percent to ten percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that fiscal year.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1801 - Eligibility for normal retirement

PART IV. PLAN B. RETIREMENT ELIGIBILITY;

RETIREMENT COMPUTATION; SURVIVOR

BENEFITS; CONTRIBUTIONS

§1801. Eligibility for normal retirement

Any member of Plan B shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, regardless of age.

(2) Ten years of creditable service, and is at least age sixty.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7271 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 873, §1, eff. July 1, 2001.



RS 11:1802 - Computation of normal retirement allowance

§1802. Computation of normal retirement allowance

The monthly amount of the retirement allowance for any member of Plan B shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service, provided that:

(1) Any member who has held an elective office in a municipality which is a participating employer shall be paid an additional annuity equal to one-half of one percent for each year of such elective service; and

(2) Should a retired member die, without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

(3) Any city marshal or deputy city marshal, excluding those members serving as city marshals and deputy city marshals of Bossier City or Ruston on June 30, 2003, shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by two percent for all service as a city marshal or deputy city marshal, plus one-half of one percent for all elected service as a city marshal. Should the period over which contributions are paid to the retirement system on supplemental marshals' earnings be less than seventy-two months, then the actual period for which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 595, §1; Acts 1982, No. 577, §1; Acts 1986, No. 73, §1; Acts 1991, No. 650, §1; Redesignated from R.S. 33:7272 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 791, §§1, 2, eff. June 30, 1997; Acts 2001, No. 873, §1, eff. July 1, 2001; Acts 2003, No. 938, §1, eff. July 1, 2003.



RS 11:1803 - Eligibility for disability retirement

§1803. Eligibility for disability retirement

A member shall be eligible to retire and receive a disability benefit if he has at least ten years of creditable service, is not eligible for normal retirement, and suffers disability.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7273 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1804 - Computation of disability benefits

§1804. Computation of disability benefits

The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon retirement caused by disability, a member of Plan B shall be paid a disability benefit equal to the lesser of:

(a) An amount equal to two percent of the member's final compensation multiplied by his years of creditable service, but not less than thirty percent of his final compensation, or

(b) An amount equal to what the member's normal retirement benefit would be, as based on the member's current final compensation, but assuming the member remained in continuous service until his earliest normal retirement age and using those retirement benefit computation factors which would be applicable to the member's normal retirement.

(2) Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1757. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1989, No. 68, §1, eff. Jan. 1, 1990; Redesignated from R.S. 33:7274 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 791, §1, eff. June 30, 1997; Acts 2001, No. 873, §1, eff. July 1, 2001; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1805 - Survivor benefits; eligibility

§1805. Survivor benefits; eligibility

A.(1) Upon the death of any member with five or more years of creditable service, who was not eligible for normal retirement, but who is survived by a spouse, the surviving spouse shall be paid either:

(a) An amount equal to thirty percent of the deceased member's final compensation, which becomes payable when the surviving spouse attains age sixty or acquires a disability and remains payable for the life of the surviving spouse.

(b) An amount equal to the actuarial equivalent of thirty percent of the deceased member's final compensation, but not less than fifteen percent of such final compensation, payable upon the death of the member and payable for the life of the surviving spouse.

(2) In order to select the actuarial equivalent option provided for in Subparagraph (1)(b) of this Subsection, a surviving spouse must notify the system of the selection within ninety days after the death of the member. Such selection shall be final and irrevocable and shall be paid in lieu of the benefit provided for in Subparagraph (1)(a) of this Subsection.

B. Any member who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

C. Effective January 1, 2007, in the case of a member who dies while on a leave of absence to perform qualified military service as described in Section 414(u) of the United States Internal Revenue Code, the member's beneficiary shall be entitled to any benefits that would have been provided, except those benefit accruals relating to the period of qualified military service, under the plan had the member resumed and then terminated employment on account of death, in accordance with Section 401(a)(37) of the United States Internal Revenue Code. However, the member's beneficiary shall be entitled to benefit accruals relating to the period of qualified military service provided the member's beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law and R.S. 11:1755.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7275 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 873, §1, eff. July 1, 2001; Acts 2012, No. 529, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1806 - Employee contributions

§1806. Employee contributions

Each member of Plan B shall contribute an amount equal to a percentage of his monthly earnings from each and every payment of earnings, which contributions shall be credited to the Annuity Savings Fund B, and which percentage shall be set by the board for each fiscal year in a range from five percent to six percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that year.

Acts 1978, No. 788, §1. Amended by Acts 1981, No. 519, §1, eff. Jan. 1, 1982; Redesignated from R.S. 33:7276 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 717, §1, eff. July 1, 2012.



RS 11:1807 - Repealed

§1807. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.



RS 11:1808 - Creation; application

§1808. Creation; application

There is hereby created a subplan within the retirement Plan B of this system for persons who would otherwise be eligible for membership in the Municipal Employees' Retirement System of Louisiana Plan B but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013. Such subplan shall be known as the MERS Plan B Tier 2. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of Plan B Tier 2; however, the provisions of this Chapter applicable to Plan B Tier 1 shall apply to members of Tier 2 for any matter on which the provisions of Plan B Tier 2 are silent.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.1 - Application; definitions

§1808.1. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:1732 unless a different meaning is clearly required by the context. For purposes of Plan B Tier 2:

(1) "Final compensation" shall mean the average monthly earnings during the highest sixty consecutive months, or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the twenty-fifth through the thirty-sixth months shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth months. The earnings to be considered for the thirty-seventh through the forty-eighth months shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth months.

(2) "Member" shall include persons who would be eligible for system membership pursuant to R.S. 11:1751 but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.2 - Eligibility for membership

§1808.2. Eligibility for membership

Each person who would be eligible for system membership pursuant to R.S. 11:1751 but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013, shall become a member of the MERS Plan B Tier 2 of the system as a condition of employment.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.3 - Eligibility for retirement

§1808.3. Eligibility for retirement

Any member of MERS Plan B Tier 2 shall be eligible for retirement if he has:

(1) Seven years or more of service, at age sixty-seven or thereafter.

(2) Ten years or more of service, at age sixty-two or thereafter.

(3) Thirty years or more of service, at age fifty-five or thereafter.

(4) Twenty-five years of service credit at any age, exclusive of military service and unused annual and sick leave. However, any member retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced from the earliest age at which he would be entitled to a vested deferred benefit under any provision of this Section, if he had continued in service to that age. Any member who retires under this Paragraph is not eligible to participate in the Deferred Retirement Option Plan.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1808.4 - Computation of normal retirement allowances; return of accumulated contributions

§1808.4. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of MERS Plan B Tier 2 shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service. In addition:

(1) Should a retired member die without having received in retirement benefits an amount equal to his accumulated contributions standing to his credit at the date of his retirement, and leave no eligible survivors, any balance remaining to his credit shall be paid to his designated beneficiary or, if none, his estate.

(2) Any city marshal or deputy city marshal shall receive an additional regular retirement benefit computed as follows: the monthly average of the seventy-two highest consecutive or joined months of supplemental marshals' earnings on which contributions were paid to the retirement system multiplied by the number of years contributions were paid to the retirement system on supplemental marshals' earnings multiplied by two percent for all service as a city marshal or deputy city marshal. Should the period for which contributions are paid to the retirement system for supplemental marshals' earnings be less than seventy-two months, then the actual period on which contributions were paid shall be used to determine average supplemental marshals' earnings used to compute this benefit.

Acts 2012, No. 720, §1, eff. July 1, 2012; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1808.5 - Employee contributions

§1808.5. Employee contributions

Each member of MERS Plan B Tier 2 shall contribute an amount equal to a percentage of his earnings from each and every payment of earnings, which contributions shall be credited to Annuity Savings Fund B, and which percentage shall be set by the board for each fiscal year in a range from four percent to six percent and shall become effective as of the next payroll period reportable on the employee's W-2 for that fiscal year.

Acts 2012, No. 720, §1, eff. July 1, 2012.



RS 11:1821 - Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

PART V. ADMINISTRATION

§1821. Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

A. The board of trustees is authorized and empowered to administer the provisions of this Chapter and to establish such rules and regulations as required for the administration of its funds and transaction of its business.

NOTE: Subsection (B) eff. until Feb. 27, 2015. See Acts 2014, No. 225, §1.

B. The board shall consist of eleven trustees, six of whom shall be active and contributing members of the system with at least ten years of creditable service, elected by the members of this system in accordance with the election rules prescribed by the board; one of whom shall be the president of the Louisiana Municipal Association who shall serve as an ex officio member during his tenure; one of whom shall be the chairman of the Senate Committee on Retirement of the Legislature of Louisiana, or his designee, who shall serve as a voting ex officio member; one of whom shall be the chairman of the House Committee on Retirement of the Legislature of Louisiana, or his designee, who shall serve as a voting ex officio member; one of whom shall be the commissioner of administration, or his designee, who shall be a nonvoting member; and one of whom shall be the state treasurer, or his designee, who shall be a nonvoting member.

NOTE: Subsection (B) as amended by Acts 2014, No. 225, §1, eff. Feb. 27, 2015.

B. The board shall be composed of eleven trustees as follows:

(1) Three active and contributing members of the system each of whom is an elected official elected to office in accordance with the Louisiana Election Code and has at least ten years of creditable service.

(2) Three active and contributing members of the system who are not elected officials elected to office in accordance with the Louisiana Election Code, each of whom has at least ten years of creditable service.

(3) The president of the Louisiana Municipal Association, who shall serve as an ex officio member during his tenure, or his designee.

(4) The chairman of the Senate Committee on Retirement, who shall serve as a voting ex officio member, or his designee.

(5) The chairman of the House Committee on Retirement, who shall serve as a voting ex officio member, or his designee.

(6) The commissioner of administration, who shall be a nonvoting member, or his designee.

(7) The state treasurer, who shall be a nonvoting member, or his designee.

C.(1) Except as otherwise provided in this Subsection, the term of office for each of the six trustees who are active contributing members of the system shall be for a period of six years.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the term of office for the person elected to serve on the board of trustees in 2003 shall be five years, and the term of office for the person elected to serve on the board of trustees in 2006 shall be seven years. Thereafter, the terms of their successors shall be six years.

D. Each trustee shall, not later than the first board meeting following his election or appointment, take an oath of office that he will diligently and honestly administer the affairs of the board, and that he will not knowingly or willingly permit to be violated any provision of law applicable to the system. Such oath shall be subscribed to by the member, certified by a board officer and immediately filed with the secretary of state.

E. The trustee shall serve without compensation but shall be reimbursed at the rate of fifty dollars for each regularly scheduled meeting of the board and for reasonable expenses in performing duties on behalf of the board.

F. Each trustee shall be entitled to one vote on any and all actions before the board, with a majority of concurring votes being required for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.

NOTE: Subsection (G) eff. until Feb. 27, 2015. See Acts 2014, No. 225, §1.

G. A vacancy in the board shall be filled for the unexpired term by election by the members of the system, except that if the unexpired term is less than two years, the board may fill the vacancy by appointment, for the unexpired portion of the term. If a trustee retires, he may continue to serve for the remainder of the term for which he was elected, however, if he otherwise separates from membership, his term shall expire.

NOTE: Subsection (G) as amended by Acts 2014, No. 225, §1, eff. Feb. 27, 2015.

G.(1) No participating employer shall have more than two elected trustees serving on the board at the same time.

(2) The members of the system shall elect each trustee in accordance with the election rules prescribed by the board.

(3) A trustee elected pursuant to Paragraph (B)(1) or (2) of this Section may continue to serve his full term if he remains a member of the system regardless of change in employment which qualified him for such position.

(4) A vacancy on the board in a position held by an elected trustee shall be filled for the unexpired term by election by the members of the system, except that if the unexpired term is less than two years, the board may fill the vacancy by appointment, for the unexpired portion of the term. If a trustee retires, he may continue to serve for the remainder of the term for which he was elected; however, if he ceases to be a member, his term shall expire.

H.(1) Any person whose name is submitted to the system as a candidate for election to the board of trustees shall have his name included on the election ballot, provided his name is submitted in accordance with the rules applicable to all candidates for such election.

(2) Upon receipt, each ballot received by the system shall be stored and kept in a secure location within the system office with access being limited to the director or his designee who can certify the date of receipt of each ballot and the safeguard procedures related thereto.

(3) The director of the system shall provide sufficient advance written notice to each person whose name appears on the election ballot, stating the time, date, and location that the election ballots will be counted and the results announced. Each nominee shall be eligible to attend the counting of the ballots.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7311 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1013, §1; Acts 2001, No. 848, §1, eff. July 1, 2001; Acts 2013, No. 208, §1, eff. June 30, 2013; Acts 2014, No. 225, §1, eff. Feb. 27, 2015; Acts 2014, No. 791, §5.

NOTE: See Acts 2014, No. 225, §2, relative to filling board vacancies between 2/27/15 and 7/1/2020.



RS 11:1822 - Board officers

§1822. Board officers

The board shall elect from its members a chairman and vice chairman to serve at the board's pleasure. They shall perform the duty designated by the board and shall serve without compensation.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7312 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1823 - Board responsibilities; powers and duties

§1823. Board responsibilities; powers and duties

A. Each board member shall discharge his fiduciary duties solely in the interest of the system's members and beneficiaries and for the exclusive purpose of providing benefits to the members and their beneficiaries, and defraying reasonable expenses of administering the system, with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. The board shall have the following powers and duties in administering the system:

(1) To formulate and promulgate any and all necessary rules and regulations to facilitate the proper functioning of this system or the administration of any of its funds, provided the same are not inconsistent with the terms of this Chapter. The board shall have full authority to determine all questions of coverage and qualifications as to participation in and receipt of benefits under the system, and shall have the power to construe the provisions of this Chapter, and such questions as determined, or any construction so adopted by the board in good faith shall be binding on all parties and persons concerned. Any discretionary actions to be taken under this system by the board with respect to the classification of the employees, contributions, or benefits shall be uniform in their nature and applicable to all employees similarly situated.

(2) To authorize or suspend the payment of any benefit in accordance with this Chapter.

(3) To prepare and approve prior to the beginning of each fiscal year a budget of operating expenses for such year.

(4) To compel witnesses to attend meetings and to testify upon any necessary matter concerning the system.

(5) To request such information from any member or participating employer as is necessary for the proper operation of the system.

(6) To determine the length of prior service from such information as is available. Any such determination shall be conclusive as to any such period of service unless within one year of the issuance of the service certificate to an employee the board reconsiders the case and changes the determination.

(7) To establish an office or offices with suitable space for meetings of the board and for use of the necessary administrative personnel. All books and records of the system shall be kept in such office or offices or in such other places as the board shall designate for safe keeping.

(8) To appoint an administrative director to manage the office and carry out the technical administrative duties of the system.

(9) To appoint an actuary to perform all the necessary actuarial requirements of the system.

(10) To appoint such investment counsel as, in the opinion of the board, may be required from time to time.

(11) To obtain by employment or by contract such additional actuarial services and such legal services, in addition to that provided by the attorney general, and in such medical, clerical, or other services as is required for the efficient administration of the system.

(12) To determine and fix the rate of compensation to be paid to the administrative director, actuary, investment counsel, auditor, legal or medical counsel, and employees.

(13) To have the accounts of the system audited annually by a certified public accountant.

(14) To submit an annual statement to the authorized agent of each participating employer as soon after the end of each fiscal year as possible. The statement shall include the following:

(a) A balance sheet, showing the financial and actuarial condition of the system as of the end of the fiscal year.

(b) A statement of receipts and disbursements during such year.

(c) A statement showing changes in the various funds of the system during such year, and

(d) Such additional statistics as are deemed necessary for a proper interpretation of the condition of the system.

(15) To submit an individual statement to any participating member upon his reasonable request. The statement shall indicate the amount of creditable service and accumulated contributions to the employee's credit, as of the latest date practicable.

(16) To determine the limitations on the amount of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current requirements, and invest the available cash within these limits.

(17) To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.

(18) To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the system.

(19) To establish such rules and regulations not inconsistent with the provisions of this Chapter as is necessary or desirable for the efficient administration of the fund, including the time and manner of reporting and making contributions by participating employers.

(20) To appoint committees of three or more trustees to perform such functions as may be directed by the board.

(21) To carry on generally any other reasonable activities, including, without limitation, the making of administrative decisions on participation and coverage, which are necessary for carrying out the intent of the system in accordance with the provisions of this Chapter.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7313 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1824 - Administrative director

§1824. Administrative director

The administrative director shall be in charge of the general administration of the system. He shall have such special powers and duties as may be properly delegated or assigned by the board from time to time. Such general administrative duties shall include: The employment of the system's office staff; the correlation of the board's actions with the authorized agent of each employer; the supervision of periodic disclosure to the members and beneficiaries of information necessary for the full understanding of their rights and obligations under the system; the computation of the amounts of benefits, prior service credits, and contributions required for reinstatement of credits for board consideration; the processing of accrued benefit claims and expenses of administration for payment; the placing of any and all matters before the board which require action or are in the interest of the board or the system; the preparation and maintenance of necessary and proper records for administrative and actuarial purposes; the preparation of any necessary or desirable communications in the course of operations of the system, and the carrying out of any actions of the board which are so delegated.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7314 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1825 - Medical board

§1825. Medical board

The medical board shall be appointed by the board of trustees and shall be composed of three physicians not members of the system. The medical board shall schedule and review all medical examinations required by the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all such applications. This Section shall be superseded in the event of the establishment of a state medical disability board.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7315 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1826 - Actuary

§1826. Actuary

A. The actuary shall be the technical advisor of the board on matters regarding the operation of the funds of the system.

B. Immediately after the revision date, and at least once every three years thereafter, the actuary shall make an actuarial investigation of the members as to mortality, disability, retirement, separation, marital status of employees, marriage of surviving spouses, interest, and employee earning rates.

C. In addition to such other duties as the board shall prescribe, the actuary shall:

(1) Recommend actuarial tables to be used for computing benefits and rate of contributions required of participating employers and members based on the investigation required by B, above.

(2) Make an annual valuation of the liabilities and reserves for present and prospective annuities and benefits, and certify to the correctness thereof.

(3) Review the terms of each new agreement as pertains to prior service, conduct such investigation as is necessary to determine the existing accrued liability, and recommend to the board the amount of employer contributions required to offset such liability.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7316 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1827 - Authorized agent; powers and duties

§1827. Authorized agent; powers and duties

The authorized agent shall be the representative of the employer for the system. It is his duty to act within the terms of the agreement between the board and the respective employer to facilitate the efficient operation of the system as it pertains to those employees of the employer who are members. His duties shall include:

(1) Attendance at board meetings on behalf of his employer.

(2) Presentation of membership and retirement applications from his employer's members to the system.

(3) Coordinating with the administrative director to insure the correct recordation of information and data pertinent to his employer and the system.

(4) Acting on behalf of his employer on all questions of eligibility, participation, benefits, coverage, administration, and contributions of the system.

(5) Ensuring that all communications from the system to the employer or its employees are properly distributed and disseminated.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7318 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1841 - Investment of funds by board of trustees

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§1841. Investment of funds by board of trustees

A. The board of trustees shall be the trustees of the several funds created by this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, and transfer and dispose of any of the securities and investments in which any of the funds created herein shall have been invested as well as the proceeds of the investments and any moneys belonging to said funds.

B. The board of trustees annually shall allow regular interest on the amount in the fund at the end of the preceding year in each of the funds with the exception of the annuity savings fund. The amounts so allowed shall be due and payable to the funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the monies of the retirement system. Any additional amount required to meet the interest on the fund of the system shall be paid from the Pension Accumulation Funds, and any excess of earnings over such amount required shall be paid to the pension accumulation funds. Regular interest shall mean such percentage rate to be compounded annually as shall be determined by the board of trustees on the basis of the interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future, such rate to be limited to a maximum of six percent.

Acts 1978, No. 788, §1; Acts 1984, No. 867, §2; Redesignated from R.S. 33:7351 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1842 - Board of trustees as custodian of funds

§1842. Board of trustees as custodian of funds

The board of trustees shall be the custodian of the several funds. All expense vouchers and pension payrolls shall be certified by the administrative director. The administrative director shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expenses of the fund.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7352 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1843 - Cash deposit for payment of benefits

§1843. Cash deposit for payment of benefits

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding one percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed ten percent of the paid up capital and surplus of such bank or trust company.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7353 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1844 - Selection of fiscal agents

§1844. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks for the deposit of the funds and securities of this Retirement System provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7354 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1845 - Private interest of trustees and employees in financial operation of system prohibited

§1845. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service other than reimbursement of expenses as provided in Part V. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed by the board of trustees.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7355 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1861 - General

PART VII. METHOD OF FINANCING

§1861. General

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of eight funds, namely the annuity savings fund A, the annuity savings fund B, the annuity reserve fund A, the annuity reserve fund B, the pension accumulation fund A, the pension accumulation fund B, the Deferred Retirement Option Plan fund A, and the Deferred Retirement Option Plan fund B. Expenses for the entire system shall be paid from the pension accumulation fund from Plan A. Annually, a transfer of funds from the pension accumulation fund for Plan B shall be made to reimburse Plan A for the pro rata expenses attributable to Plan B.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7391 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §1, eff. May 22, 2014.



RS 11:1862 - Funds to which assets credited

§1862. Funds to which assets credited

A. The annuity savings funds A and B shall be the funds to which shall be credited all accumulated contributions of members of Plans A and B, respectively. From each of these funds shall be paid the refunded contributions because of withdrawal or death of a member, and the amounts required to be transferred to the annuity reserve funds as prescribed by C, below.

B. The pension accumulation funds A and B shall be the funds to which shall be credited all payments to the system, exclusive of payments to the annuity savings fund and including contributions from employers and taxes from sheriffs and ex officio tax collectors on behalf of members of Plans A and B respectively. From each of these funds shall be paid the amounts required to be transferred to the annuity reserve funds as prescribed by Subsection C of this Section.

(1) On account of each member there shall be paid periodically as determined by the board, but not less than annually, into the pension accumulation funds, an amount equal to the employer contributions. The rate of contributions as prescribed in Part III and IV shall be adjusted by the board as required, based on the liabilities of the system as shown by actuarial valuation.

(2) Each sheriff and ex officio tax collector shall deduct one-fourth of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish excepting Orleans Parish which money each respective sheriff shall turn over to the Municipal Employees' Retirement System of Louisiana periodically on an annual basis at the same time said sheriff disburses funds to the tax recipient bodies of his respective parish.

(3) The board of trustees shall annually apportion and pay to the Employees' Retirement System of the city of Baton Rouge and the parish of East Baton Rouge a percentage of the taxes remitted by the sheriff of East Baton Rouge Parish to the Employees' Retirement System for the fiscal year, the amount of this percentage being arrived at by dividing the number of employees who are members of the Employees' Retirement System of the city of Baton Rouge and the parish of East Baton Rouge, excluding policemen and firemen, by the total number of employees of all other municipalities in the parish of East Baton Rouge plus the members of said system.

(4) The taxes collected in accordance with Subsections 2 and 3, above, shall be apportioned between the pension accumulation funds A and B, based on the salary of members on which contributions were made for the previous fiscal year.

C. The annuity reserve funds A and B shall be the funds in which shall be held the reserves for liabilities for retirees and beneficiaries of plans A and B, respectively. Upon retirement or death of a member the respective annuity reserve fund shall be credited with said member's accumulated contributions and the required additional amount from the respective pension accumulation fund, so as to provide for the benefits of the applicable plan. All benefits shall be paid to retirees or beneficiaries from the respective annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final compensation at time of his last retirement, the balance of his accumulated contributions reduced by the member's annuity payments received, shall be transferred to the respective annuity savings fund and credited to his individual account therein.

D. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.

E. The deferred retirement option plan fund shall be the account in which shall be accumulated all payments made pursuant to R.S. 11:1763. Interest shall not be credited to the account.

F. If a member of Plan A ceases to be a member of Plan A and becomes a member of Plan B, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings, pension accumulation, and annuity reserve funds of Plan A to the annuity savings, pension accumulation, and annuity reserve funds of Plan B. If a member of Plan B ceases to be a member of Plan B and becomes a member of Plan A, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings, pension accumulation, and annuity reserve funds of Plan B to the annuity savings, pension accumulation, and annuity reserve funds of Plan A. The amount of liabilities and assets to be so transferred shall be determined in accordance with such rules and procedures as may be adopted by the board of trustees.

Acts 1978, No. 788, §1; Acts 1987, No. 582, §1; Acts 1988, No. 15, §1; Redesignated from R.S. 33:7392 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 142, §§1, 2, eff. May 22, 2014.



RS 11:1863 - Repealed

§1863. Repealed by Acts 2014, No. 142, §2, eff. May 22, 2014.



RS 11:1864 - Payment of contributions; delinquency penalty; agreement to deductions

§1864. Payment of contributions; delinquency penalty; agreement to deductions

A. Each participating employer shall pay into the appropriate fund, with respect to earnings, at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates prescribed by the board as set forth in Parts III and IV of this Chapter.

B. Every employer required to make payments pursuant to Subsection A of this Section, is authorized, to impose upon its employees, a contribution with respect to earnings as set forth in Parts III and IV of this Chapter and to deduct the amount of such contribution from earnings as and when paid. Contributions so collected shall be paid to the board in partial discharge of the liability of such employer. Failure to deduct such contribution shall not relieve the employee or employer of liability thereof.

C. Delinquent payments due pursuant to Subsection A of this Section, may, with interest at the system's actuarial valuation rate compounded annually, be recovered by action in a court of competent jurisdiction against the employer liable therefor or shall, upon due certification of delinquency and at the request of the board, be deducted from any other monies payable to such employer by any department or agency of the state.

D. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation. The payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into the respective annuity savings fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

Acts 1978, No. 788, §1; Redesignated from R.S. 33:7394 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2009, No. 68, §1, eff. July 1, 2009.



RS 11:1865 - Employee contributions; city of Monroe

§1865. Employee contributions; city of Monroe

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Monroe, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

Acts 1985, No. 177, §1, eff. July 6, 1985; Redesignated from R.S. 33:7395 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1866 - Employee contributions; city of Port Allen

§1866. Employee contributions; city of Port Allen

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Port Allen, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws. The amount of any employee contributions paid by the city of Port Allen shall not be included in the earnings of the member as defined in R.S. 11:1732(12).

Acts 1986, No. 722, §1, eff. July 8, 1986; Redesignated from R.S. 33:7396 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1867 - Employee contributions; city of Kenner

§1867. Employee contributions; city of Kenner

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Kenner, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

Acts 1995, No. 405, §1.



RS 11:1868 - Employee contributions; city of Slidell

§1868. Employee contributions; city of Slidell

Notwithstanding the provisions of R.S. 11:1786, 1806, and 1864, or any other law to the contrary, the city of Slidell, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in R.S. 11:1786, 1806, and 1864 and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

Acts 1995, No. 68, §1, eff. Jan. 1, 1996.



RS 11:1881 - Establishment of plan

PART VIII. EXCESS BENEFIT PLAN

§1881. Establishment of plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the United States Internal Revenue Code.

Acts 1999, No. 398, §1.



RS 11:1882 - Definitions

§1882. Definitions

A. "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans of the employer without regard to the limitations of R.S. 11:1767 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the United States Internal Revenue Code.

B. "Maximum benefit" means the retirement benefit a member is entitled to receive from the system set forth in Parts III or IV of this Chapter in any month after giving effect to R.S. 11:1767 and any similar provisions of any other qualified plans of the employer designed to conform to Section 415 of the United States Internal Revenue Code.

C. "Unrestricted benefit" means the monthly retirement benefit a member, or the spouse or child of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:1767 and any similar provisions of any other qualified plans designed to conform to Section 415 of the United States Internal Revenue Code.

Acts 1999, No. 398, §1.



RS 11:1883 - Benefit provided

§1883. Benefit provided

A. An excess benefit participant who is receiving benefits from this system is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of either:

(1) The member's unrestricted benefit, less the maximum benefit.

(2) The amount by which the member's monthly benefit from the system has been reduced because of the limitations of R.S. 11:1767.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the system except for the limitations under R.S. 11:1767 and Section 415 of the United States Internal Revenue Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board of trustees of this system. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system as set forth in Part V of this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the system solely because of the limitations of R.S. 11:1767 and Section 415 of the United States Internal Revenue Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the system.

E. The actuary designated in R.S. 11:1826 shall also provide advice to the board for this excess benefit plan.

Acts 1999, No. 398, §1.



RS 11:1884 - Contributions

§1884. Contributions

A.(1) Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the system shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the system by the employer.

(2) The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the system, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan.

B. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

C. The employer contributions otherwise required to be made to the system and any other qualified plans of the employer shall be divided into those contributions required to pay retirement benefits pursuant to this Part and those contributions paid into and accumulated to pay the maximum benefits required by any such other qualified plans.

D. Employer contributions made to provide retirement benefits pursuant to this Part may not be commingled with the monies of the system or any other qualified plan, nor may this plan ever receive any transfer of assets from the system.

Acts 1999, No. 398, §1.



RS 11:1901 - PAROCHIAL EMPLOYEES' RETIREMENT

CHAPTER 5. PAROCHIAL EMPLOYEES' RETIREMENT

SYSTEM OF LOUISIANA

PART I. GENERAL PROVISIONS

§1901. Name; date of establishment; effect of revision

A. The retirement system established as of January 1, 1953, according to Act 205 of 1952, and as subsequently amended, and placed under the management of the board for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter, is hereby continued under the revised provisions of this Chapter.

B. The system shall continue to have the power and privileges of a corporation and shall continue to be known as the "Parochial Employees' Retirement System of Louisiana", and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

C.(1) Effective January 1, 1980, the system is hereby revised and shall be composed of two separate and distinct accounts, to be known as Plan A and Plan B, the provisions of which are outlined in this Chapter. The "regular plan" and the "supplemental plan" are hereby replaced. The reserves, funds, securities, and assets held under Plan A and Plan B shall remain separate and distinct and shall not be commingled. All agreements in effect prior to the effective date of this Act shall continue in full force and effect under the applicable plan as outlined in this Chapter.

(2) Effective July 1, 1997, the system is revised to include Plan C, as provided in Part IV-A of this Chapter, which shall be a separate and distinct account from the accounts known as Plan A and Plan B.

Redesignated from R.S. 33:6101 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1997, No. 867, §1, eff. July 1, 1997.



RS 11:1902 - Definitions

§1902. Definitions

As used in this Chapter, the following words and phrases shall have the following meanings, unless a different meaning is plainly required by context:

(1) "Accumulated contributions" means the sum of all amounts deducted from a member's compensation and credited to his individual account in the annuity savings fund.

(1.1) "Actuarial equivalent" shall mean a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed on the basis of such mortality and interest tables as shall be adopted by the board of trustees in accordance with the provisions of R.S. 11:1985.

(2) "Adjusted service date" means the service date adjusted by the amount of any creditable service other than membership service, or for any periods of interrupted service, and from which all creditable service shall be calculated.

(3) "Agreement" means the document of participation between a participating employer and the board, that sets forth the requirements and procedures for covering the employees of such participating employer under this system.

(4) "Agreement date" means the date as of which the provisions of this Chapter first become applicable to an employer.

(5) "Annuity reserve fund" means the fund in which shall be held the reserves for liabilities or retirees and beneficiaries.

(6) "Annuity savings fund" means the fund to which all accumulated contributions of members are credited.

(7) "Beneficiary" means the person designated in writing by a member to receive any benefits to which he may be entitled under this Chapter.

(8) "Board" or "board of trustees" means the board of trustees of this system.

(9) "Creditable service" means all periods of time for which credit is allowed towards any benefits of this Chapter.

(10) "Disability" means a condition which in the determination of the board renders an employee permanently and totally disabled, by bodily injury or disease, from performing the duties and responsibilities of his position; provided, however, that such condition is not, directly or indirectly, the result of military service, engaging in a felonious criminal enterprise, habitual drunkenness or use of narcotics, intentionally self-inflicted injury, or declared war or enemy action.

(11) "Earnings" shall mean the full rate of compensation paid to the member (employee); however, in computing the earnings of an employee for retirement purposes, the amount of overtime earnings to be used in the computation of earnings cannot exceed the average amount of overtime earnings received for the six-year period immediately preceding retirement. Earnings shall not include fees or commissions. This definition shall supersede any contrary provisions in the general retirement statutes regarding overtime computation, including that portion of* R.S. 11:233(B), so that all overtime is included in this computation, regardless of whether it was required to be worked in the employee's regular tour of duty.

(12)(a) "Employee" means any person who is employed as a permanent employee of a parish who works at least twenty-eight hours a week and whose compensation is paid wholly or partly by said parish, but excluding all persons employed by a parish or city school board, and all persons eligible for any other public retirement system in this state.

(b) "Employee" shall also mean a person employed by either the Police Jury Association of Louisiana, the Louisiana School Boards Association, or this retirement system and elected officials of the governing authority of any parish covered by this Chapter, and shall include members of school boards at their options. In any case of doubt, the board of trustees shall be the sole judge of who is an employee.

(c) "Employee" shall also mean a person employed by a district indigent defender program in this state, without regard to the source of funds for such districts or programs, provided the employee works at least twenty-eight hours a week. No person employed by an indigent defender program shall be entitled to receive credit for service rendered prior to becoming eligible for membership in the system.

(d) "Employee" shall also mean a person employed by a soil and water conservation district in this state, without regard to the source of funds for such districts.

(13) "Employer" means any parish in the state of Louisiana, excepting Orleans and East Baton Rouge Parishes, or the police jury or any other governing body of a parish which employs and pays persons serving the parish. "Employer" means also the Police Jury Association of Louisiana, the Louisiana School Boards Association, and this retirement system. "Employer" shall not mean a parish or city school board.

(14)(a) "Final compensation", for members hired on or before December 31, 2006, means the average monthly earnings during the highest thirty-six consecutive months or joined months if service was interrupted. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month.

(b) For members hired on or after January 1, 2007, "final compensation" means the average monthly earnings during the sixty highest consecutive months of employment or the sixty highest successive joined months of employment if interruption of service occurred. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings for the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings for the twenty-fifth through the thirty-sixth month. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings for the thirty-seventh through the forty-eighth month.

(15) "Fiscal year" shall mean the twelve-month period ending on December 31, of each year.

(16) "Medical board" means the board of physicians which shall arrange for or review medical examinations as required by this Chapter or applicable state laws.

(17) "Member" means a contributing employee who is covered under the provisions of this Chapter. A person who has received a return of accumulated contributions pursuant to R.S. 11:1935 shall no longer be considered a member. If a person who has received a return of contributions is later employed in a capacity covered under the provisions of this Chapter, he shall become a member effective upon the date of that employment, notwithstanding the repayment, if any, of the returned contributions.

(18) "Members annuity" means that portion of a retirement allowance that is attributable to a member's accumulated contributions payable for life in equal monthly installments.

(19) "Minor child" means an unmarried child under the age of eighteen years who is: the issue of a marriage; the legally adopted child of a member of this system; the natural child of a female member of this system; the child of a male member of this system if a court of competent jurisdiction has made an order of filiation declaring the paternity of such a member for the child or if the father has formally acknowledged the child; or, who had a disability at the time of the member's death and who remains in such disability status.

(20) "Pension accumulation fund" means the fund to which shall be credited all payments to the system exclusive of those amounts to be credited to the annuity savings and expense funds.

(21) "Plan A" means the revised plan to replace a combination of the regular and supplemental plans, to be effective January 1, 1980, as outlined in Part III.

(22) "Plan B" means the revised plan to replace the regular plan, to be effective January 1, 1980, as outlined in Part IV.

(22.1) "Plan C" means the plan to be effective July 1, 1997, as outlined in Part IV-A of this Chapter.

(23) "Regular plan" means the original plan that became effective upon the establishment of the retirement system in 1953, as amended, excluding the supplemental plan.

(24) "Revision date" means January 1, 1980, the effective date of the establishment of Plan A and Plan B.

(25) "Service certificate" means a statement of a member's total creditable service as approved by the board.

(26) "Service date" means the date of enrollment of a member into the system.

(27) "Supplemental plan" means the supplementary plan established by Act No. 538 of 1968, as amended, to provide benefits in addition to those of the regular plan.

(28) "Surviving spouse" means a legal spouse who was married to a member at the time of the member's death and for at least twelve months immediately prior thereto.

(29) "System" or "retirement system" means the Parochial Employees' Retirement System of Louisiana, established as of January 1, 1953, defined in Chapter 5, Title 11 of the Louisiana Revised Statutes, and as subsequently amended.

(30) "Tier 1" means the benefit structure applicable to members hired prior to January 1, 2007.

(31) "Tier 2" means the benefit structure applicable to members hired on or after January 1, 2007.

Acts 1979, No. 765, §1; Acts 1981, No. 598, §1; Acts 1982, No. 718, §2; Acts 1983, No. 213, §1; Acts 1983, No. 214, §1; Acts 1988, No. 133, §1; Acts 1990, No. 450, §1; Redesignated from R.S. 33:6102 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 855, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 819, §1, eff. July 1, 2003; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2012, No. 226, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1903 - Admission of taxing districts; district indigent defender programs; soil and water conservation districts

§1903. Admission of taxing districts; district indigent defender programs soil and water conservation districts

A. Any taxing district of a parish that qualifies as an employer pursuant to R.S. 11:1902(13) or any branch or section of a parish that qualifies as an employer pursuant to R.S. 11:1902(13) including a hospital district, water district, library, district indigent defender program in this state, or soil and water conservation district in this state is hereby authorized to submit for approval by the board of trustees a plan for extending the benefits of this Chapter to employees of such district. Each such plan or any amendment thereof shall be approved by the board of trustees if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the board of trustees, except that no such plan shall be approved unless:

(1) it is in conformity with the requirements of this Chapter and applicable state law;

(2)(a) it provides that all services which are performed in the employ of the political subdivision or instrumentality, by any employees thereof, shall be covered by the plan; and

(b) it extends benefits to all employees of the political subdivision or instrumentality;

(3) it specifies the source or sources from which the funds necessary to make the payments required by Paragraph (1) of Subsection C and by Subsection D of this Section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) it provides for such methods of administration of the plan by the district as are found by the board of trustees to be necessary for the proper and efficient administration thereof;

(5) it provides that the political subdivision or instrumentality will make such reports, in such form and containing such information, as the board of trustees may from time to time require and comply with such provisions as the board of trustees may from time to time find necessary to assure the correctness and verification of such reports;

(6) it authorizes the system to terminate the plan in its entirety in the discretion of the board of trustees if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the board of trustees; and

(7) none of the employees of the political subdivision or instrumentality are eligible to participate in another Louisiana public retirement or pension system, plan, or fund based on the employee's employment with the political subdivision or instrumentality.

B. The board of trustees shall not finally refuse to approve a plan submitted under Subsection A of this Section, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to each district affected thereby. The board of trustees' decision in any such case shall be final, conclusive, and binding unless an appeal be taken by the political subdivision or instrumentality aggrieved thereby to the district court in accordance with the provisions of law with respect to review of civil causes by certiorari.

C.(1) Each district as to which a plan has been approved under this Section shall pay into the system contributions, with respect to earnings as defined in R.S. 11:1902(11), at such time or times as the board of trustees may by regulation prescribe, in the amounts and at the rates prescribed by the board of trustees as set forth in Part VII of this Chapter.

(2) Every political subdivision or instrumentality required to make payments under Paragraph (1) of this Subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this Chapter, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to earnings as may be provided in Parts III and IV of this Chapter, and to deduct the amount of such contribution from the earnings as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under Paragraph (1) of this Subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(3) Except as provided in R.S. 11:143 and notwithstanding any other provision of law to the contrary, employer contributions shall not be returned, refunded, transferred, or rolled over to any employee or employer or to any retirement system, plan, or fund.

D. Delinquent payments due under Paragraph (1) of Subsection C of this Section, may, with interest at the system's actuarial valuation rate compounded annually, be recovered by action in a court of competent jurisdiction against the district subdivision or instrumentality liable therefor or may, upon due certification of delinquency and at the request of the board of trustees, be deducted from any other monies payable to such district by any department or agency of the state.

E.(1) If any plan entered into under this Section is terminated, the taxing district, branch, or section of a parish which terminates its plan may not again participate in the system pursuant to this Section, unless approved by the board of trustees.

(2) Notwithstanding any other provision of law, if an employer terminates its agreement for coverage of its employees, the employer shall remit to the system that portion of the unfunded actuarial accrued liability, if any, which is attributable to the employer's participation in the system. The amount required to be remitted pursuant to this Paragraph shall be determined as of the December thirty-first immediately prior to the date of termination. Such determination shall be made using the entry age normal actuarial funding method.

(3) The amount due shall be determined by the actuary employed by the system and shall either be paid in a lump sum or amortized over ten years in equal monthly payments with interest at the system's actuarial valuation rate in the same manner as regular payroll payments to the system, at the option of the employer.

(4) Should the employer fail to make payment timely, the amount due shall be collected in the same manner as authorized by Subsection D of this Section and R.S. 11:2014.

NOTE: Subsection (F) eff. until Jan. 1, 2015. See Acts 2014, No. 851, §1.

F. Repealed by Acts 1993, No. 320, §1.

NOTE: Subsection (F) as amended by Acts 2014, No. 851, §1, eff. Jan. 1, 2015.

F. Notwithstanding any provision of this Chapter to the contrary, a hospital service district located in a parish with a total population between seventy thousand and eighty thousand persons as of the latest federal decennial census may terminate coverage for employees of the district first hired on or after January 1, 2015, as further provided in this Subsection.

(1) If any plan entered into by a hospital district under this Section is prospectively terminated, the hospital district which prospectively terminates its plan may not again begin participation for new employees in the system pursuant to this Section, unless approved by the board of trustees.

(2) Prospective termination of a plan shall follow all notice and any other requirements of termination provided for in the plan agreement.

(3) If, pursuant to this Subsection, an employer terminates its agreement for coverage of its employees first hired after the effective date of the termination, the employer shall remit to the system that portion of the unfunded actuarial accrued liability, if any, which is attributable to the employer's termination. The amount required to be remitted pursuant to this Paragraph shall be determined as of the December thirty-first immediately prior to the date of termination. Such determination shall be made using the entry age normal actuarial funding method.

(4) The amount due shall be determined by the actuary employed by the system and shall either be paid in a lump sum or amortized over ten years in equal monthly payments with interest at the system's actuarial valuation rate in the same manner as regular payroll payments to the system, at the option of the employer.

(5) If the employer fails to make payment timely, the amount due shall be collected in the same manner as authorized by Subsection D of this Section and R.S. 11:2014.

G. Repealed by Acts 1993, No. 321, §1.

H. Repealed by Acts 2010, No. 871, §2, effective July 1, 2010.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 232, §1; Acts 1983, No. 213, §1; Acts 1983, No. 214, §1; Acts 1985, No. 398, §1, eff. July 10, 1985; Acts 1988, No. 133, §1; Acts 1991, No. 674, §1, eff. July 18, 1991; Acts 1991, No. 686, §4, eff. Dec. 31, 1991; Redesignated from R.S. 33:6103 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 320, §1; Acts 1993, No. 321, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2003, No. 819, §1, eff. July 1, 2003; Acts 2006, No. 508, §1, eff. June 22, 2006; Acts 2008, No. 397, §1, eff. June 30, 2008; Acts 2010, No. 869, §1, eff. July 1, 2010; Acts 2010, No. 870, §1, eff. July 1, 2010; Acts 2010, No. 871, §2, eff. July 1, 2010; Acts 2014, No. 851, §1, eff. Jan. 1, 2015.



RS 11:1904 - Agreement amendments

§1904. Agreement amendments

If an employer wishes to transfer its employees from Plan B or Plan C to Plan A, then an amendment to the agreement must be executed subject to the same procedures and payments for existing accrued liability as if a new agreement had been executed.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6104 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997.



RS 11:1905 - Exemption from execution

§1905. Exemption from execution

The following items are hereby exempt from any state or municipal tax and from levy and sale, garnishment, attachment, or any other process whatsoever as provided in this Chapter, except as provided in R.S. 11:292: the right of a person to a pension, an annuity, or a retirement allowance, or to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person, and the moneys in various funds created by this Chapter. These enumerated items shall be unassignable, except as in this Chapter specifically otherwise provided. Benefits paid under this Chapter shall be exempt from state income tax. If the contributions of an employee are paid by an employer in order to secure credit for service, these funds may be assigned to the employer until such time as the employee has repaid contributions so paid or the employer has released the contributions so paid by written notice to the board.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1986, No. 767, §5; Redesignated from R.S. 33:6105 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:1906 - Protection against fraud

§1906. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this system in an attempt to defraud the system shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not to exceed one thousand dollars or imprisonment in the parish jail not to exceed twelve months, such fine and imprisonment at the discretion of the court.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6106 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1907 - Correction of errors

§1907. Correction of errors

Should any change or error in the records either through administrative error or fraud result in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall correct such error and so far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled, shall be paid.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6107 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1908 - Application of amendments

§1908. Application of amendments

Amendments to this Chapter which have been or may be enacted shall be applicable only to persons who, on or after the effective date thereof, are in service as participating members, unless the amendatory act specifies otherwise.

Acts 1979, No. 765, §1; Redesignated from R.S. 33:6108 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1921 - Membership

PART II. MEMBERSHIP; CREDITABLE SERVICE;

GENERAL PROVISIONS APPLYING TO

PLAN A, PLAN B, AND PLAN C

§1921. Membership

A. The membership of this system shall be composed of all employees not specifically excluded by the provisions of this Part, as follows:

(1) Effective upon the revision date all employees shall become members of this system and shall be placed in the applicable plan as outlined below:

(a) Those participating in both the regular plan and the supplemental plan or only in the supplemental plan shall become members of Plan A.

(b) Membership shall be optional for those employees who are members of the supplemental plan only prior to the revision date.

(c) Those participating only in the regular plan shall become members of Plan B.

(2) All individuals who become employees after the revision date shall become members of Plan A, Plan B, or Plan C as determined by the plan in effect for each employer.

(3)(a)(i) Membership for elected officials of the parish, who are not eligible for membership in any other public retirement system in this state, shall be optional, and they shall have one year after taking the oath of office to elect to become members, provided they are otherwise eligible. No credit shall be given for any prior elected service.

(ii) A justice of the peace in Assumption Parish who did not exercise his option to become a member of the system within one year of taking his oath of office may elect to become a member on or before December 31, 2008. A justice of the peace who elects to become a system member pursuant to this Item may receive credit for past service by paying to the system on or before December 31, 2008, an amount calculated pursuant to R.S. 11:158. The payment for such service credit may be paid in whole or in part by the official's employer, as defined in R.S. 11:1902.

(b)(i) Membership for members of school boards, who are not eligible for membership in any other public retirement system in this state, shall be optional, and they shall have one year after taking the oath of office to elect to become members, provided they are otherwise eligible. No credit shall be given for any prior school board service.

(ii) From August 15, 1997, to January 15, 1998, any public school board member who is a member of this system shall have the option of terminating membership in this system. This option shall not be available after January 15, 1998. Each member who elects to terminate membership in this system shall provide thirty days written notice to the system of that election. Each person who elects to withdraw from this system shall receive a refund of the contributions paid by that member.

(iii) Each school board member who makes such an election and who remains in-service and who receives a refund of contributions upon termination of employment shall receive interest on such refunded funds for the period of time that the funds were maintained by the system after the election, equal to the overall portfolio earnings rate, reduced by one-half of one percent. Each school board member not eligible for retirement benefits who terminates employment at the time of the election shall be eligible to receive a refund of accumulated contributions, without interest.

(4) Any coroner and his assistants and employees shall be eligible for membership in this system for their entire salaries and may enter the system at any time on a current basis. No credit shall be given for any coroner's assistants' or employees' prior service; however, any coroner shall have the option of purchasing prior service credit as a coroner on an actuarial basis and subject to the provisions of R.S. 11:158.

(5) Those employees who were participating members of the system on December 31, 1979, shall be continued as members subsequent to that date, provided they are employees as defined herein, even though they do not work the number of hours per week required by the definition of employee as set forth herein and provided that all employee and employer contributions, plus five percent interest compounded annually from date of service if such contributions are delinquent, are paid to the system for all periods of employment since December 31, 1979. This Paragraph shall not apply to those employees who on December 31, 1979, worked at least the number of hours required by the definition of employee as set forth herein.

(6)(a) Membership shall be optional for unclassified employees of the parish of Caddo. As used in this Paragraph, the term "unclassified employee" means an employee who is not a part of the classified service of Caddo Parish as provided under the home rule charter of the parish of Caddo.

(b)(i) Each unclassified employee of Caddo Parish who is otherwise eligible for membership in this system, whose initial date of employment is on or after August 15, 1999, shall be eligible to irrevocably elect not to be a member of this system, provided such election is made either within sixty days commencing from the employee's initial date of employment or from the earliest date he becomes eligible for participation in any retirement plan sponsored by Caddo Parish.

(ii) Any unclassified employee who fails to make the election provided in this Subparagraph shall be considered to have made an election to become a member of this system.

(c) The provisions of this Paragraph are interpretative and intended to clarify and confirm the law in existence prior to August 15, 1999, whereby all unclassified employees of Caddo Parish whose initial date of employment was prior to August 15, 1999, and who have previously made a valid election not to participate in the system, pursuant to the law in effect at the time the election was made, shall be considered never to have been members of this system; and, for that reason, neither the unclassified employees of Caddo Parish who previously have elected not to participate in this system nor the governing authority of Caddo Parish itself shall be liable for the payment of employee or employer contributions relating to compensation earned prior to August 15, 1999, and no credit shall be granted to those employees for service rendered prior to that date.

(d) The provisions of this Paragraph shall be deemed to have no effect if and when the United States Internal Revenue Service issues any revenue ruling to the effect that permitting employees to exercise the option that is authorized by this Paragraph will result in the revocation of the qualified plan status of the Parochial Employees' Retirement System. In such a case, all employees who exercised such option shall be enrolled in the Parochial Employees' Retirement System and shall not receive credit therein for any prior service, unless such credit is purchased pursuant to the provisions of R.S. 11:158.

B. The agreement shall be the determining factor for purposes of placing members into the appropriate plan.

C. Membership shall be optional for those persons entering employment on or after October 1, 1996, who are fifty-five years of age or older who have credit for at least forty quarters in the Social Security system. Such election shall be made within ninety days of employment or within ninety days after July 1, 1997, whichever occurs later. This shall not apply to rehired retirees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 353, §1; Acts 1985, No. 956, §1, eff. July 23, 1985; Acts 1991, No. 686, §1, eff. Dec. 31, 1991; Redesignated from R.S. 33:6121 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 667, §1; Acts 1995, No. 1112, §1; Acts 1997, No. 341, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 902, §1; Acts 1997, No. 1214, §1, eff. July 1, 1997; Acts 1997, No. 1480, §1; Acts 1999, No. 680, §1; Acts 2008, No. 425, §1, eff. July 1, 2008; Acts 2011, 1st Ex. Sess., No. 15, §1, eff. June 12, 2011.



RS 11:1922 - Persons not eligible for membership; persons becoming eligible for membership in other systems

§1922. Persons not eligible for membership; persons becoming eligible for membership in other systems

A. Persons who are members of any fund or who are eligible for membership in any fund financed wholly or partly by public funds for the retirement of employees by the state of Louisiana or by a city, parish, village, or other political subdivision in the state of Louisiana, shall not be entitled to membership in this system.

B. Repealed by Acts 1992, No. 102, §2, effective retroactively to October 16, 1990.

C. Notwithstanding the provisions of Subsection A above, any member who becomes eligible for membership in any other retirement system covering the same employment may elect to remain a member of this system in lieu of membership in the other system, by filing a notice in writing with the board within ninety days of becoming eligible. Such election shall be irrevocable.

D. No member shall receive credit in this system for periods of employment, including military service, for which credit has been received in any other publicly funded retirement system, nor shall any member receive credit in any other publicly funded state of Louisiana retirement system for periods of employment, including military service, for which credit has been received in this system.

E. In accordance with the provisions of this Subsection, employees of the Police Jury Association of Louisiana are eligible for membership in Plan A of the system. The board of trustees of the system is hereby authorized to enter into an agreement with the governing authority of the association relative to this membership. If such an agreement is entered into, in addition to conditions otherwise required by law or which are customary, it shall provide that the association agrees that if a majority of its employees vote, in an election to be held prior to January 1, 1985, to participate in the plan, it shall henceforth require such membership as a condition of employment.

F. No person who is retired and receiving a benefit from this system shall be eligible for membership in this system.

G. Any person who is ineligible for membership in the publicly funded retirement system covered by his employment because of his failure to meet requirements or qualifications shall not be eligible for membership in this system.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1984, No. 815, §1; Acts 1988, No. 137, §1; Acts 1989, No. 557, §1; Redesignated from R.S. 33:6122 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 102, §§1 and 2; Acts 2010, No. 869, §1, eff. July 1, 2010.



RS 11:1923 - Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

§1923. Membership of employees after consolidation; Terrebonne Parish; Lafayette Parish

A. Notwithstanding any other provision of the law to the contrary, if the governing authorities of a parish and a municipality are consolidated into one governing authority and if the employees of the municipality are, at the time of the consolidation, members of the Municipal Employees' Retirement System of Louisiana, then, subsequent to the consolidation, those persons who were members of the Municipal Employees' Retirement System of Louisiana shall remain members thereof for so long as they remain continuously employed by the consolidated government, and the consolidated government shall be deemed to be the "employer" of said persons regarding participation in the Municipal Employees' Retirement System of Louisiana with all of the responsibilities incumbent therewith. All persons who become employed by the consolidated government subsequent to the consolidation shall, as a condition of employment, become members of the Parochial Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

B. Notwithstanding the provisions of Subsection A of this Section, any employee of the Terrebonne Parish Consolidated Government who is a member of the Municipal Employees' Retirement System of Louisiana shall be transferred into the Parochial Employees' Retirement System of Louisiana in accordance with the following provisions:

(1) The transfer shall be mandatory and on behalf of each employee shall be transferred all employee and employer contributions, plus a sum representing interest on these contributions, at the board-approved actuarial valuation rate of the transferring system, compounded annually on all contributions for each year of contribution to the date of the transfer.

(2) In the event that the amount of funds transferred for each individual is less than the greater of the actuarial cost of service being transferred or the amount that would have been contributed by the person and his employer, including interest earned thereon at the board-approved actuarial valuation rate of the receiving system, had all of the person's credit originally been credited under the law governing the receiving system, the Terrebonne Parish Consolidated Government shall pay the deficit or difference, including the interest thereon at the board-approved actuarial valuation rate of the receiving system.

(3) The retirement percentage factor of the transferring system shall be used to calculate each transferred employee's retirement benefits based on his total account, including the number of years transferred under this Subsection.

(4) The Parochial Employees' Retirement System shall be reimbursed by the Terrebonne Parish government for any administrative costs associated directly with implementation of this Subsection.

C. Notwithstanding any other provision of law to the contrary, including Subsection A of this Section, any employee first employed on or after November 1, 2010, by any department created by the Home Rule Charter for the Lafayette City-Parish Consolidated Government, other than employees hired by the police and fire departments who are enrolled in the Municipal Police Employees' Retirement System or the Firefighters' Retirement System, and any employee first employed on or after November 1, 2010, by the City Court of Lafayette, inclusive of the office of marshal, but exclusive of the judges of the city court, shall, as a condition of employment, become members of the Municipal Employees' Retirement System of Louisiana if they otherwise satisfy the membership eligibility requirements therefor.

Acts 1984, No. 35, §1; Redesignated from R.S. 33:6121.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 750, §1; Acts 1995, No. 591, §1; Acts 2010, No. 306, §1, eff. Nov. 1, 2010.



RS 11:1924 - Termination of membership

§1924. Termination of membership

An employee shall cease to be a member upon the occurrence of any of the following circumstances:

(1) He resigns, is dismissed, or is otherwise separated from service.

(2) He withdraws from active service with a retirement allowance granted under the provisions of this Chapter.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6123 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1925 - Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions; purchase of prior service credit

§1925. Creditable service; service certificate; adjusted service date; repayment of withdrawn contributions; purchase of prior service credit

A. Benefits and allowances as provided by this Chapter shall be based on total creditable service as prescribed below:

(1) Membership service: Service rendered by an employee after the agreement date for which contributions have been made and not withdrawn.

(2) Prior service: Service rendered by an employee prior to the agreement date, which has been credited under the terms of the agreement.

B. Immediately after the revision date, the board shall issue a service certificate to each member who has received credit for any service other than membership service. Such certificate shall include an adjusted service date which shall be the service date adjusted by the period of time for which credit has been approved. Service certificates shall be presented, thereafter, for any service date adjustments as a result of acquired credits or interruptions of service under rules prescribed by the board.

C. A member who had withdrawn his contributions shall be entitled to credit for all previously credited service after at least six months of current membership service, upon repayment of withdrawn contributions for such service plus interest at the board adopted valuation interest rate, compounded annually, from date of withdrawal of such contributions.

D. Notwithstanding any provisions of this Section, any member who after having been a member of this system withdraws or withdrew from membership and thereafter returns to membership in a plan other than the plan in which he was previously a member, shall receive credit for such service only after payment of an amount to be determined by an actuarial study, based on the increased or decreased benefits of the new plan.

E. A member of this system who has consecutive uninterrupted service in Plan A and Plan B or Plan A and Plan C shall comply with the eligibility and benefit computation provisions provided for in R.S. 11:142.

F. On and after January 1, 1990, a member of Plan A who repays withdrawn contributions based on service rendered in the Regular Plan shall comply with the eligibility and benefit computation provisions provided for in R.S. 11:142.

G. Any member who otherwise may purchase creditable service or repays refunded contributions to establish creditable service in the system pursuant to any provision of Title 11 of the Louisiana Revised Statutes, including but not limited to R.S. 11:143(D)(1), R.S. 11:144, R.S. 11:153, R.S. 11:1925, or R.S. 11:1939, may purchase or make a repayment for such creditable service through a direct transfer from a member's account balance in an Internal Revenue Code Section 403(b) Annuity or Internal Revenue Code Section 457 Plan. The system will accept such direct transfers as payment for creditable service purchased, or as repayment of refunded contributions to establish creditable service.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 224, §1; Acts 1989, No. 557, §1; Redesignated from R.S. 33:6124 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 749, §1, eff. June 27, 1995; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 902, §2; Acts 1999, No. 28, §1, eff. May 21, 1999; Acts 2004, No. 631, §1, eff. July 5, 2004.



RS 11:1926 - Repealed by Acts 1991, No. 686, 4, eff. Dec. 31, 1991; Redesignated from R.S. 33:6124.1 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§1926. Repealed by Acts 1991, No. 686, §4, eff. Dec. 31, 1991; Redesignated from R.S. 33:6124.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE SEC. 3 OF ACT 686 OF 1991.}}



RS 11:1927 - Conversion of annual and sick leave to normal retirement credit

§1927. Conversion of annual and sick leave to normal retirement credit

A. All accumulated annual leave for which payment cannot be made in accordance with law and all unused sick leave accumulated at the time of normal retirement shall be credited to the member on the basis of the number of days of annual and sick leave actually accrued divided by two hundred sixty annual working days.

B. The employer must submit to the board a report of unused sick and annual leave, computed in days only, plus unreported earnings and contributions immediately after the member retires.

C. When extending credit for unused leave, fractional days of one-half or more shall be granted as one day and less than one-half days shall be disregarded. A member retiring out of parish service shall not be allowed to use unused sick and annual leave to extend service credit unless he had a vested right thereto at the time he terminated his parish service. Additional membership service for unused sick and annual leave shall not be used in computation of average compensation.

D. There shall be no conversion of unused sick and annual leave toward disability retirement credit.

E. For members hired on or after January 1, 2007, each employer shall pay to the retirement system the actuarial cost of the leave to be converted at the time of normal retirement or upon entry into the Deferred Retirement Option Plan.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1991, No. 674, §1, eff. July 18, 1991; Redesignated from R.S. 33:6125 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1928 - Temporary employment of retirees; permanently employed retirees; membership; calculation of additional benefit; retirees in elected positions

§1928. Temporary employment of retirees; permanently employed retirees; membership; calculation of additional benefit; retirees in elected positions

A. Any person who has retired under the provisions of this Chapter may be temporarily employed by an employer participating in this plan, subject to the following limitations. If a retiree is under age sixty-five or has not been retired at least three years, he may be employed no more than four hundred eighty hours in a calendar year. If a retiree is age sixty-five or older and has been retired at least three years, he may be employed no more than one thousand forty hours in a calendar year. However, if the retiree is employed longer than the maximum hours stated above, his retirement benefit will be reduced by the amount earned after the allowed number of hours.

B.(1) If the retired member, who is otherwise eligible, becomes permanently employed by an employer participating in this plan, the retired member and the employer shall immediately notify the board of the retiree's date of employment, the amount of his monthly salary, any changes in salary, number of hours employed per week, estimated duration of employment, and date of termination of employment. However, this Section shall not apply to retirees who are elected to office and are prohibited from joining this system under Article X, Section 29.1(A) of the Constitution of Louisiana.

(2) At the time the retired member returns to permanent employment, the benefit of the retiree shall be suspended and he shall be considered as returning to active service and employee and employer contributions shall resume.

C. Upon subsequent termination of employment of a retired contributing member, the retired contributing member shall begin receiving his original retirement benefit and shall receive an additional benefit based on his additional service and the compensation earned during the period of additional service.

D. Notwithstanding the provisions of R.S. 11:1902(12)(a) or 1921(A)(3), if a retired member of the system is subsequently elected to an office covered by the system, sixty days after taking the oath of office his monthly retirement benefit shall be reduced by the amount of his monthly earnings.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 227, §1; Redesignated from R.S. 33:6126 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 684, §1, eff. July 1, 1995; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 819, §1, eff. July 1, 2003.



RS 11:1929 - Application for benefits; commencement of benefits; payment of benefits

§1929. Application for benefits; commencement of benefits; payment of benefits

A. A member or survivor eligible for a benefit of this Chapter shall make application for such benefit to the board.

B. The benefit shall commence upon the first day of the first month following withdrawal of the member from employment, provided such retirement receives board approval, except that the retirement allowance for an eligible vested member shall commence on the first day of the month following eligibility for retirement, subject to board approval.

C. The retirement allowance shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked, or repealed except for error or where otherwise specifically provided by law.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6127 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1930 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1930.1 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930.1. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1930.2 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930.2. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1930.3 - Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.

§1930.3. Repealed by Acts 2003, No. 537, §2, eff. March 8, 2004.



RS 11:1931 - Compliance with Internal Revenue Code provisions

§1931. Compliance with Internal Revenue Code provisions

The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code (IRC) applicable to qualified governmental retirement plans. The board shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such IRC provisions into the retirement system's plan, and the plan provisions shall thereafter consist of this Chapter together with such properly promulgated rules.

Acts 1990, No. 450, §1; Redesignated from R.S. 33:6127.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 261, §1; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2003, No. 537, §1, eff. March 8, 2004.

NOTE: See Acts 2003, No. 537, §3, relative to effective date. The rules were promulgated by the Board of Trustees of the Parochial Employees' Retirement System on March 8, 2004.



RS 11:1932 - Mode of payment options

§1932. Mode of payment options

A. Upon application for retirement any member may elect to receive his benefit in a retirement allowance payable throughout his life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable throughout life, with the provisions that:

(1) Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom he was married at the time of his retirement.

(2) Option 3. Upon his death one-half of his reduced retirement allowance shall be continued throughout the life of and be paid to the spouse to whom he was married at the time of his retirement.

(3) Option 4. Some other benefit or benefits shall be paid either to the member or to the person or persons he nominated, provided the other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board.

B. A retiree cannot change the designation of beneficiary.

C. No changes in the option elected by the member, other than to correct administrative error, shall be permitted after sixty days from date of receipt of retirement application by the board.

D. A member may not elect a time or method of receipt of benefits which creates a death benefit which is more than incidental.

E. No distribution from the system shall be made in any year to the extent that such distribution would violate the requirements under Internal Revenue Code Section 401(a)(9), including the minimum distribution incidental rules.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6128 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 261, §1; Acts 1999, No. 27, §1; Acts 2003, No. 819, §1, eff. July 1, 2003.



RS 11:1933 - Change of beneficiary upon judgment of divorce, judicial partition, or authentic act

§1933. Change of beneficiary upon judgment of divorce, judicial partition, or authentic act

Notwithstanding any other provision of the law to the contrary, in the event any retiree of the system becomes divorced, and in the Judgment of Divorce, Judicial Partition of Community Property, or Community Property Settlement by authentic act properly executed and recorded in the office of the parish recorder or register of conveyances the retiree is awarded or receives all benefits based on his service in the system, he shall be entitled to change his beneficiary or beneficiaries, and any subsequent benefits payable will be computed as an actuarial equivalent, as defined in R.S. 11:1932(A).

Added by Acts 1983, No. 647, §1; Acts 1987, No. 91, §1; Redesignated from R.S. 33:6128.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1934 - Disability retirement

§1934. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability, as specifically described and provided for in R.S. 11:201 through 224, shall remain in full force except as otherwise provided in R.S. 11:1943, 1963, and 1973.

B. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not yet attained the equivalent age of regular retirement to undergo a medical examination, at the beneficiary's expense, such examination to be made at the place of residence of said beneficiary if he is immovable or other place mutually agreed upon, by a physician on the State Medical Disability Board or a board designated specialist. The examining physician shall submit a report to the board of trustees recommending either the continuation or cessation of the beneficiary's disability status. A contested decision shall be appealed under the procedures described in R.S. 11:218.

C. Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his final compensation, and should the board of trustees concur in such report, then the amount of his benefit shall be reduced to an amount which, together with the amount earnable by him shall equal the amount of his final compensation. Should his earning capacity be later changed, the amount of his benefit may be further modified; provided, that the new benefit shall not exceed the amount of the benefit originally granted. A beneficiary restored to active service at a salary less than the final compensation shall not become a member of the system.

D. Should a disability beneficiary under normal retirement age be restored to service at a compensation not less than his final compensation, his retirement allowance shall cease, he shall again become a member, and he shall contribute thereafter at the rate then in effect. Any such service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and upon his subsequent retirement he shall be credited with all additional service.

E. A disability retirement allowance shall be modified by the board of trustees when the sum of (1) a whole life annuity equivalent of the benefits or financial awards which accrue to a disability retiree solely as the result of his disability and (2) the disability pension to which the retiree is entitled exceeds the amount of his average final compensation, in such a manner that the sum of the above equals the amount of average final compensation. Should these outside benefits or awards be reduced, exhausted, or terminated, the board of trustees shall increase the disability pension then being received by a retiree so that the sum of the pension benefits and the outside benefits equals the amount of average final compensation; but, in no case shall the disability pension be increased to an amount greater than that to which the beneficiary was originally entitled when he retired. Individual private insurance settlements and separate private retirement accounts and any other similar private resources shall be specifically exempted from consideration in any of the above computations.

F. Should the medical board determine, and the board of trustees concur, that any disability beneficiary no longer has a disability, or should any disability beneficiary who has not attained normal retirement age refuse to submit to at least one medical examination in any one year, such disability beneficiary shall forfeit all rights to his benefits which shall be revoked by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6129 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1999, No. 28, §1, eff. May 21, 1999; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1935 - Return of accumulated contributions

§1935. Return of accumulated contributions

A. Subject to the restrictions contained herein, should a member not eligible to retire cease to be an employee under the provisions of this Chapter, he shall be paid the amount of his accumulated contributions upon demand.

B. Should a member die before retirement and not leave survivors eligible for benefits herein, the amount of his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board.

C. Should the survivor of a member eligible for any benefit under this Chapter desire a refund of the member's contributions in lieu of such benefit, he shall receive such refund by notifying the board in writing, and executing a waiver of all benefits provided herein.

D. However, refunds of accumulated contributions shall not be required to be made to the member or to his estate until thirty days after the effective date of the member's termination or resignation or death, and until all contributions for said member have been submitted by the member's employer.

E. If a member receives a refund of contributions and is subsequently rehired on or after January 1, 2007, the provisions of this Chapter applicable to members initially hired on or after January 1, 2007, shall apply.

Acts 1979, No. 765, §1; Acts 1983, No. 647, §1; Redesignated from R.S. 33:6130 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1936 - Vesting

§1936. Vesting

A. A member who withdraws from active service on or after the revision date prior to becoming eligible for retirement, having at least seven years of creditable service, and having received no refund of his accumulated contributions, shall be entitled to receive a retirement allowance to commence on his earliest normal retirement date.

(1) Such deferred retirement allowance shall be computed according to the provisions of Part III, Part IV, or Part IV-A whichever governed such member prior to his withdrawal from service, based on final compensation and creditable service at date of withdrawal.

(2) During the period from the member's date of withdrawal from service to the member's earliest normal retirement date, he shall not be considered to be a member and therefore shall not be entitled to any benefits due a member. Upon retirement he shall be entitled to exercise all rights and privileges of a retired member.

B. A member who withdrew from active service prior to the revision date, and having received no refund of his accumulated contributions, shall be entitled to receive a vested retirement allowance according to the statutes in effect at time of such withdrawal, provided he was eligible therefor.

C. Should a vested termination member return to active employment, he shall become a member and shall contribute at the current rate; but should such member return to employment after attaining the age of fifty, his benefit upon retirement shall not exceed the sum of the benefit for which he would have been eligible based on the previously credited service and the benefit for which he would be eligible based on the service since his latest employment, had he enrolled at that time as a new entrant.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6131 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1937 - Cost-of-living adjustment

§1937. Cost-of-living adjustment

The board may use investment earnings on Plan A, Plan B, and Plan C investments in excess of normal requirements as determined by actuarial valuation to provide an annual cost-of-living adjustment to recipients of benefits of the respective plan, aged sixty-two or over, who have been retired at least one year, in an amount not to exceed two and one-half percent for each year from the effective date of the benefit. Such cost-of-living adjustment shall be paid only when such excess funds are available and in such manner and amount as determined by the board. Any adjustments to benefits for cost-of-living changes made by formal action of the board of trustees as provided herein shall be considered amendments to the provisions of the retirement system, except that it shall not be considered an increase in benefits by reason of an amendment made after October 14, 1987, as described in R.S. 11:1930 and 1931. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

Acts 1979, No. 765, §1; Acts 1990, No. 450, §1; Redesignated from R.S. 33:6133 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1938 - Deferred Retirement Option Plan

§1938. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to R.S. 11:1941 and 1942, 1961 and 1962, or 1971 and 1972, any member who is eligible for a normal retirement allowance pursuant to R.S. 11:1941, 1961, or 1971 may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B.(1) For purposes of this Section, except as provided in Paragraph (2) of this Subsection, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

(2) Any member whose service in this system when combined with service in any other state or statewide public retirement system exceeds thirty years shall be eligible to include reciprocally recognized service credit for purposes of this Section.

C. The default duration of participation in the plan shall be for three years. A participant can terminate participation in the plan prior to the end of the three-year period with written notice to the system if the participant terminates his employment.

D. A person may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, inactive membership in the system shall commence. Employer contributions shall continue to be payable by the employer during the person's participation in the plan, but payment of employee contributions shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan Fund. No change in the optional retirement allowance or change in beneficiary which was originally selected may be made after the effective date of commencement of participation in the plan.

F.(1) A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until his employment which made him eligible to become a member of the system has been terminated for at least one full year.

(2) After a person terminates participation in this program, but provided that he has not terminated his employment which made him eligible to become a member of this system, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances may be credited with interest at the actual rate of return earned on such account balance investments, said interest to be credited to the individual's account balance on an annual basis.

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period. Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

G. The Deferred Retirement Option Plan Fund shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the Deferred Retirement Option Plan Fund to the Annuity Reserve Fund to provide for the annuity payments. The monthly benefits that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree and he may not change the optional retirement allowance or beneficiary as originally selected.

I. If a participant dies during the period of participation in the plan, a lump sum equal to his account balance in the plan fund shall be paid to his named beneficiary or, if none, to his estate. If a participant terminates employment prior to the end of the specified period of participation, he shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees and the monthly benefits that were being paid into the plan fund shall begin to be paid to the retiree. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the Annuity Reserve Fund to provide for the annuity payments.

J.(1) If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system. Interest shall accrue on the individual's account balance in the Deferred Retirement Option Plan Fund as specified in Paragraph (F)(2) of this Section.

(2) Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until he terminates employment.

(3) Upon termination of employment, the person shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the Annuity Reserve Fund to provide for the annuity payments.

(4)(a) Also upon termination of employment, the monthly benefits which were being paid into the plan fund shall begin to be paid to the retiree and he shall receive an additional benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(i) For any member hired on or before December 31, 2006:

(aa) If his period of additional service is less than thirty-six months, the final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(bb) If his period of additional service is thirty-six months or more, the final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(ii)(aa) For any member hired on or after January 1, 2007, whose period of additional service is less than sixty months, the final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(bb) For any member hired on or after January 1, 2007, whose period of additional service is sixty months or more, the final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(b) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the final compensation figure used to compute the additional benefit.

(c) If a person dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

K. If the participant does not terminate employment at the end of the period specified for participation in the plan, he may select another optional retirement allowance and beneficiary, but only for the supplemental benefit based on any additional period of service rendered after termination under the plan.

L. A member who terminates employment and receives a lump sum or annuity distribution from the applicable Deferred Retirement Option Plan Fund and who subsequently returns to covered employment within a period less than the length of time that the member participated in the plan shall repay all funds withdrawn from the applicable fund, together with interest thereon from date of withdrawal to date of repayment at the valuation interest rate.

Acts 1990, No. 338, §2; Redesignated from R.S. 33:6134 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1991, No. 674, §1, eff. July 18, 1991; Acts 1995, No. 1035, §2, eff. June 29, 1995; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 1997, No. 876, §1; Acts 1997, No. 1266, §1, eff. July 1, 1998; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2004, No. 631, §1, eff. July 5, 2004; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1939 - Persons not properly enrolled or properly contributing as members

§1939. Persons not properly enrolled or properly contributing as members

A. Any person whose membership in the system was a mandatory condition of employment but was not enrolled as a member due to administrative error, may upon application receive credit for the time such person was otherwise eligible for membership. The person's employer shall certify the inclusive dates of employment and the salary earned by the member during these dates, or the person shall submit such other evidence in lieu thereof as shall be requested by the board. The person, his employer, and any other person submitting evidence on his behalf, shall certify all evidence by an affidavit in authentic form. Should any facts or evidence not be true which would disqualify him from benefits, the person shall lose all rights to any benefits from this system. In order to receive this credit the person and the employer shall pay the greater of: an amount equal to the employee and employer contributions which would have been paid had the person been enrolled at the time of employment, plus interest as determined by the board, which shall be not less than the system's actuarial valuation rate compounded annually, or an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the person. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the person's application for credit.

B. Any member who was properly enrolled, but who was not contributing on his full rate of compensation due to administrative error, may upon application receive credit for the amount of earnings which would otherwise be used to determine the member's final compensation. The member's employer shall certify the inclusive dates of employment and the salary earned by the member during these dates. The member, his employer, and any other person submitting evidence on the member's behalf, shall certify all evidence by an affidavit in authentic form. In order to receive this credit the member and the employer shall pay the greater of: an amount equal to the employee and employer contributions which would have been paid using the member's correct rate of compensation at the time such compensation was received by the member, plus interest at the current system actuarial valuation rate, or an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the person. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit. A member who does not purchase the additional credit relative to his full rate of compensation shall be given full eligibility service credit, however, he shall be given pro rata service credit based on the percentage of salary reported to the retirement system relative to his full rate of compensation for benefit computation purposes.

Acts 1991, No. 674, §1, eff. July 18, 1991; Redesignated from R.S. 33:6132 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 871, §1, eff. July 1, 2010.



RS 11:1939.1 - Qualified plan; direct rollover; eligible retirement plan; election

§1939.1. Qualified plan; direct rollover; eligible retirement plan; election

A. Notwithstanding any other provision of law to the contrary that would otherwise limit a state or statewide retirement system member's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

B. If a distribution is one to which Sections 401(a)(11) and 417 of the Internal Revenue Code do not apply, such distribution may commence less than thirty days after the notice required under Section 1.411(a)-11(c) of the Income Tax Regulations is given, provided that:

(1) The plan administrator clearly informs the participant that the participant has a right to a period of at least thirty days after receiving the notice to consider the decision of whether or not to elect a distribution and, if applicable, a particular distribution option, and

(2) The participant, after receiving the notice, affirmatively elects a distribution.

C. As used in this Section, the following terms shall mean the following:

(1) "Direct rollover" means a payment by the plan to the eligible retirement plan specified by the distributee.

(2) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's spouse or former member's spouse with whom a benefit or return of employee contributions is to be divided pursuant to R.S. 11:291(B) are distributees with reference to an interest of the member or former spouse.

(3) "Eligible retirement plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, an annuity plan described in Section 403(a) of the Code, or a qualified trust described in Section 401(a) of the Internal Revenue Code, that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code; and the portion of any distribution that is not includible in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

Acts 1997, No. 689, §1, eff. retroactive to Jan. 1, 1993.



RS 11:1940 - Repealed by Acts 1997, No. 902, 2.

§1940. Repealed by Acts 1997, No. 902, §2.



RS 11:1941 - Eligibility for normal retirement

PART III. PLAN A. RETIREMENT ELIGIBILITY; RETIREMENT

COMPUTATION; SURVIVOR BENEFITS; CONTRIBUTIONS

§1941. Eligibility for normal retirement

A. Any member of Plan A hired on or before December 31, 2006, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, regardless of age.

(2) Twenty-five years of creditable service, and is at least age fifty-five.

(3) Ten years of creditable service, and is at least age sixty.

(4) Seven years of creditable service, and is at least age sixty-five.

B. Any member of Plan A who is hired on or after January 1, 2007, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty-two.

(3) Seven years of creditable service, and is at least age sixty-seven.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6151 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1942 - Computation of normal retirement allowances; return of accumulated contributions

§1942. Computation of normal retirement allowances; return of accumulated contributions

The monthly amount of the retirement allowance for any member of Plan A shall consist of an amount equal to three percent of the member's final compensation multiplied by his years of creditable service, provided however, that:

(1) For any employee who was a member only of the supplemental plan prior to the revision date, the benefit earned for service credited prior to the revision date shall be determined on the basis of one percent of final compensation plus two dollars per month for each year of service credited prior to the revision date, and three percent of final compensation for each year of service credited after the revision date; and

(2) No benefits provided by this Section shall exceed one hundred percent of member's final salary or the final compensation whichever is the greater.

(3) Provided that no retired employee shall receive less in retirement payments than the amount of his accumulated contributions at the date of retirement. Any balance remaining to his credit upon the retiree's death shall be paid to his designated beneficiary or estate.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6152 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1942.1 - Additional monthly benefit; court reporters; computation; contributions

§1942.1. Additional monthly benefit; court reporters; computation; contributions

A. In addition to the regular retirement benefits provided by R.S. 11:1942, upon regular retirement, any member who worked as a court reporter, who was employed by Caddo Parish on June 30, 2007, and who received per-page transcription payments shall be paid an additional monthly regular retirement benefit as provided in Subsection B of this Section if he made contributions to the system based upon such payments.

B.(1) The additional monthly benefit shall be based on the monthly average amount of per-page transcription payments for the six highest consecutive or joined calendar years during which a member received such payments and was a member of the fund for the full calendar year, multiplied by the number of calendar years in which the member received such payments, provided that the service credit for any calendar year in which such payments were made shall not exceed the regular retirement service credit earned for that calendar year, and further multiplied by the regular retirement accrual rate applicable to the time that the service credit for earning such payments was earned. If a member has service credit for earning such payments for less than six years, the monthly average of such payments for the actual number of calendar years during which the member received such payments shall be used to determine this additional benefit. The employer shall pay the excess, if any, of the aggregate present value of the accrued projected retirement benefits based on the earliest normal retirement age assuming continuous service less the accrued employer and employee contributions with interest at the valuation interest rate as of December 31, 2006, with interest thereon at the valuation interest rate through the date of payment.

(2) Any court reporter employed by Caddo Parish on June 30, 2007, for whom employee and employer contributions have been previously paid to the fund and are on deposit with the fund from per-page transcription payments occurring before July 1, 2007, shall receive credit for those years in which such contributions were paid to the fund in accordance with the provisions of Paragraph (1) of this Subsection, and the per-page transcription payments that were earned by such reporters shall be used for determining the additional monthly retirement benefit provided for in this Section.

C. The appropriate employee contributions as established by law shall be deducted monthly from each such transcription payment. Employee contributions plus the appropriate employer contributions applied to such transcription payments shall be remitted to the fund on a monthly basis by the appropriate officer or personnel of the court for which the transcriptions were made. Such reports shall be distinct and separate from the reports of regular salary otherwise required by law.

D. "Per-page transcription payments" shall mean the amount a court reporter earns for each page of court proceeding that is transcribed, at the rate per page established by the district court.

Acts 2007, No. 330, §1, eff. July 9, 2007; Acts 2008, No. 108, §1, eff. June 9, 2008; Acts 2008, No. 220, §4, eff. June 14, 2008.

NOTE: See Acts 2008, No. 108, §2, regarding retroactive and prospective application.



RS 11:1943 - Eligibility for disability retirement

§1943. Eligibility for disability retirement

A. A member hired on or before December 31, 2006, shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

B. A member who is hired on or after January 1, 2007, shall be eligible to retire and receive a disability benefit if he has at least seven years of creditable service, is not eligible for normal retirement, and suffers a disability which renders him totally and permanently incapable of performing any gainful employment.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6153 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1944 - Computation of disability benefits

§1944. Computation of disability benefits

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. In no event shall any such benefit exceed one hundred percent of final compensation. The disability benefit shall be determined as provided in this Section:

(1) Upon retirement caused by disability, a member hired on or before December 31, 2006, shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of the lesser of:

(a) An amount equal to three percent of the member's final compensation multiplied by his years of creditable service; however, for computation purposes, such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty years using other current computation factors.

(2) Upon retirement caused by disability, a member hired on or after January 1, 2007, shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive as a disability benefit the lesser of:

(a) An amount equal to three percent of the member's final compensation multiplied by his years of creditable service; provided however, that for computation purposes such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty-two years.

B. Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1932. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6154 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 759, §1; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1945 - Survivor benefits; eligibility

§1945. Survivor benefits; eligibility

A. Upon the death of any member with five or more years of creditable service, not eligible for normal retirement, the following benefits shall be paid:

(1) Surviving unmarried spouse with minor children. An amount equal to sixty percent of final compensation, such benefit to continue as long as the spouse lives and is unmarried, or until no child in her care satisfies the definition of minor child.

(2) Surviving unmarried spouse with no minor children. An amount equal to forty percent of final compensation payable upon the attainment of age sixty by the spouse, or upon acquiring a disability, and payable for as long as such spouse lives and remains unmarried.

(3) Minor children with no unmarried surviving spouse. An amount equal to thirty percent of final compensation on account of each child not to exceed an aggregate of sixty percent of final compensation. Should more than two minor children survive, the benefit payable at any time to each eligible minor child shall be an amount determined by dividing the aggregate amount of all child benefits by the number of children then eligible to receive child benefits.

B. A spouse shall be deemed to have minor children, for as long as at least one minor child is legally under her care.

C. Any member who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death. Such benefits shall be in lieu of the death benefits provided in this Section.

D. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in qualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6155 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2011, No. 354, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1946 - Employee contributions

§1946. Employee contributions

Each member of Plan A shall contribute an amount equal to a percentage of his earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund A. The percentage shall be set by the board for each calendar year within a range from eight percent to eleven percent and shall become effective as of the first payroll period reportable on the employee's W-2 for that year.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6156 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2010, No. 996, §1, eff. Jan. 1, 2011.



RS 11:1947 - Repealed by Acts 2001, No. 695, 2, eff. Jan. 1, 2002.

§1947. Repealed by Acts 2001, No. 695, §2, eff. Jan. 1, 2002.



RS 11:1961 - Eligibility for normal retirement

PART IV. PLAN B. RETIREMENT ELIGIBILITY; RETIREMENT

COMPUTATION; SURVIVOR BENEFITS; CONTRIBUTIONS

§1961. Eligibility for normal retirement

A. Any member of Plan B hired on or before December 31, 2006, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty.

(3) Seven years of creditable service and is at least age sixty-five.

B. Any member of Plan B who is hired on or after January 1, 2007, shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty-two.

(3) Seven years of creditable service, and is at least age sixty-seven.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6171 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1962 - Computation of normal retirement allowance

§1962. Computation of normal retirement allowance

The monthly amount of the retirement allowance for any member of Plan B shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service provided that no retired employee shall receive less in retirement payments than the amount of his accumulated contributions at the date of retirement. Any balance remaining to his credit upon the retiree's death shall be paid to his designated beneficiary or estate.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1983, No. 38, §1; Acts 1988, No. 137, §1; Redesignated from R.S. 33:6172 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.

SECTION 2 OF ACTS 1983, NO. 38, PROVIDES THAT THE "ACT SHALL BE APPLICABLE TO THOSE PERSONS WHO RETIRE ON OR AFTER THE EFFECTIVE DATE OF THIS ACT, AND SHALL NOT BE APPLIED RETROACTIVELY TO THOSE PERSONS WHO RETIRE PRIOR TO THE EFFECTIVE DATE OF THIS ACT."



RS 11:1963 - Eligibility for disability retirement

§1963. Eligibility for disability retirement

A. A member hired on or before December 31, 2006, shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

B. A member who is hired on or after January 1, 2007, shall be eligible to retire and receive a disability benefit if he has at least seven years of creditable service, is not eligible for normal retirement, and suffers a disability which renders him totally and permanently incapable of performing any gainful employment.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6173 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2006, No. 584, §1, eff. July 1, 2006.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.



RS 11:1964 - Computation of disability benefits

§1964. Computation of disability benefits

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. In no event shall such benefit exceed one hundred percent of final compensation. The disability benefit shall be determined as provided in this Section:

(1) Upon retirement caused by disability, a member of Plan B hired on or before December 31, 2006, shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of the lesser of:

(a) An amount equal to two percent of the member's final compensation, multiplied by his years of creditable service; however, for computation purposes, such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty years using other current computation factors.

(2) For those members hired on or after January 1, 2007, upon retirement caused by disability, a member shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive as a disability benefit the lesser of:

(a) An amount equal to two percent of the member's final compensation multiplied by his years of creditable service; provided however, that for computation purposes such number of years shall not be considered to be less than fifteen, or

(b) A retirement benefit which would be payable assuming continued service to the age of sixty-two years.

B. Upon retirement caused by disability, a member may select any of the optional modes of benefit payments provided by R.S. 11:1932. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6174 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 759, §1; Acts 2006, No. 584, §1, eff. July 1, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2006, No. 584, §3, relative to Act superseding conflicting provisions of Acts of 2006 R.S.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1965 - Survivor benefits; eligibility

§1965. Survivor benefits; eligibility

A. Any member of Plan B with ten or more years of creditable service and not eligible for normal retirement at the time of his death, who leaves a surviving spouse who is not eligible for social security survivorship or retirement benefits and who has been married to the member for not less than twelve months immediately preceding his death, shall be deemed to have exercised Option 2 benefits until he becomes eligible for social security survivorship or retirement benefits or until he remarries; provided, however, that no such benefits shall be paid until the surviving spouse attains the age of fifty. Any surviving spouse who meets the above qualifications, except for survivorship benefits due to minor children, shall become eligible for benefits under this Section when he ceases to receive social security benefits due to ineligibility. The method of calculating such retirement benefits shall be on the same basis as provided in this Part.

B. Any member who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

C. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in qualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6175 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1966 - Employee contributions

§1966. Employee contributions

Each member of Plan B shall contribute an amount equal to a percentage of his monthly earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund B. The percentage shall be set by the board for each calendar year in a range from three percent to five percent and shall become effective as of the first payroll period reportable on the employee's W-2 for that year.

Acts 1989, No. 557, §1; Redesignated from R.S. 33:6176 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2010, No. 996, §1, eff. Jan. 1, 2011.



RS 11:1967 - Repealed by Acts 2001, No. 695, 2, eff. Jan. 1, 2002.

§1967. Repealed by Acts 2001, No. 695, §2, eff. Jan. 1, 2002.



RS 11:1971 - Eligibility for normal retirement

PART IV-A. PLAN C. RETIREMENT ELIGIBILITY; RETIREMENT

COMPUTATION; SURVIVOR BENEFITS; CONTRIBUTIONS

§1971. Eligibility for normal retirement

Any member of Plan C shall be eligible to retire if he has at least:

(1) Thirty years of creditable service, and is at least age fifty-five.

(2) Ten years of creditable service, and is at least age sixty.

(3) Seven years of creditable service, and is at least age sixty-five.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1972 - Computation of normal retirement allowance

§1972. Computation of normal retirement allowance

The monthly amount of the retirement allowance for any member of Plan C shall consist of an amount equal to two percent of the member's final compensation multiplied by his years of creditable service provided that no retired employee shall receive less in retirement payments than the amount of his accumulated contributions at the date of retirement. Any balance remaining to his credit upon the retiree's death shall be paid to his designated beneficiary or estate.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1973 - Eligibility for disability retirement

§1973. Eligibility for disability retirement

A member of Plan C shall be eligible to retire and receive a disability benefit if he has at least five years of creditable service, is not eligible for normal retirement, and suffers disability.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002.



RS 11:1974 - Computation of disability benefits

§1974. Computation of disability benefits

A. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board.

B. The disability benefit shall be determined as follows:

(1) Upon retirement caused by disability, a member of Plan C shall receive a normal retirement allowance if he is eligible therefor; otherwise, he shall receive a disability benefit which shall consist of (a) an amount equal to two percent of the member's final compensation, multiplied by his years of creditable service; however, for computation purposes, such number of years shall not be considered to be less than fifteen or (b) a retirement benefit which would be payable assuming continued service to the age of sixty years using other current computation factors, whichever of (a) or (b) is less. In no event shall the benefit exceed one hundred percent of final compensation.

(2) Upon retirement caused by disability, a member of Plan C may select any of the optional modes of benefit payments provided by R.S. 11:1932. The computation of any optional benefit payment shall be based upon the option factors the system utilizes for normal retirement and the ages of the member and the option beneficiary, projected to the member's earliest normal retirement age assuming the member remained in continuous service until that time.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:1975 - Survivor benefits; eligibility

§1975. Survivor benefits; eligibility

A. Any member of Plan C with ten or more years of creditable service and not eligible for normal retirement at the time of his death, who leaves a surviving spouse who is not eligible for social security survivorship or retirement benefits and who has been married to the member for not less than twelve months immediately preceding his death, shall be deemed to have exercised Option 2 benefits until he becomes eligible for social security survivorship or retirement benefits or until he remarries; however, no such benefits shall be paid until the surviving spouse attains the age of fifty. Any surviving spouse who meets the above qualifications, except for survivorship benefits due to minor children, shall become eligible for benefits under this Section when he ceases to receive social security benefits due to ineligibility. The method of calculating such retirement benefits shall be on the same basis as provided in this Part.

B. Any member of Plan C who is eligible for normal retirement at the time of his death, and who leaves a surviving spouse shall be deemed to have exercised Option 2 benefits on behalf of his surviving spouse, who shall be paid such benefits just as though the member had retired and elected Option 2 benefits prior to his death.

C. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u) of the Internal Revenue Code, eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system will credit the member's qualified military service as service for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of employee under the retirement system and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in unqualified military service shall not count for benefit accrual purposes (creditable service) but will count only for eligibility purposes under this Section.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2011, No. 354, §1, eff. July 1, 2011.



RS 11:1976 - Employee contributions

§1976. Employee contributions

Each member of Plan C shall contribute an amount equal to five percent of his monthly earnings from each and every payment of earnings, which contributions shall be credited to annuity savings fund C.

Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2001, No. 695, §1, eff. Jan. 1, 2002; Acts 2003, No. 819, §1, eff. June 1, 2003.



RS 11:1977 - Employer contributions

§1977. Employer contributions

Each participating employer of Plan C shall contribute an amount of each and every member's earnings equal to 5% of each and every member's earnings, of which 4.8% shall be credited to Pension Accumulation Fund C and .20% shall be credited to the expense fund, until such time as the first actuarial evaluation is conducted by the actuary and thereafter, in an amount determined in accordance with R.S. 11:103.

Acts 1997, No. 867, §1, eff. July 1, 1997.



RS 11:1981 - Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

PART V. ADMINISTRATION

§1981. Board of trustees; membership; term of office; oath of office; compensation; voting power; vacancies

A. The board of trustees is authorized and empowered to administer the provisions of this Chapter and to establish such rules and regulations as required for the administration of its funds and transaction of its business.

B. The board shall consist of seven trustees, four active or retired members of the system who shall have at least ten years of creditable service and at least three of whom shall be active and contributing members of the Parochial Employees' Retirement System, elected by the members of this system in accordance with the election rules prescribed by the board; one of whom shall be appointed by the executive board of the Police Jury Association of Louisiana from its membership and who shall be an elected official; one of whom shall be the chairman of the Senate Retirement Committee, or his designee, who shall serve as a voting ex officio member; and one of whom shall be the chairman of the House Retirement Committee, or his designee, who shall serve as a voting ex officio member.

C. The term of office for the four elected trustees shall be for a period of six years, provided that present members shall complete the term for which they were elected. The term of office for the trustee appointed by the Police Jury Association shall be for a period of four years.

D. Each trustee shall, not later than the first board meeting following his election or appointment, take an oath of office that he will diligently and honestly administer the affairs of the board, and that he will not knowingly or willingly permit to be violated any provision of law applicable to the system. Such oath shall be subscribed to by the member, certified by a board officer and immediately filed with the secretary of state.

E. The trustees shall be paid a per diem at the rate of fifty dollars for each regularly scheduled meeting of the board and shall be reimbursed for reasonable expenses in performing duties on behalf of the board.

F. Each trustee shall be entitled to one vote on any and all actions before the board, with a majority of concurring votes being required for every decision or action by the board at any of its meetings. No decision or action shall become effective unless presented and so approved at a regular or duly called special meeting of the board.

G. A vacancy in the board shall be filled for the unexpired term by election by the members of the system, except that if the unexpired term is less than two years, the board may fill the vacancy by appointment, for the unexpired portion of the term. If a trustee retires, he may continue to serve for the remainder of the term for which he was elected, however, if he otherwise separates from membership, his term shall expire.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Acts 1984, No. 482, §1; Acts 1990, No. 353, §1, eff. July 1, 1990; Redesignated from R.S. 33:6191 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1982 - Board officers

§1982. Board officers

The board shall elect from its members a chairman and vice chairman to serve at the board's pleasure. They shall perform the duties designated by the board and shall serve without compensation, except for the per diem as provided herein.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6192 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1983 - Board responsibilities; powers and duties

§1983. Board responsibilities; powers and duties

A. Each board member shall discharge his fiduciary duties solely in the interest of the system's members and beneficiaries and for the exclusive purpose of providing benefits to the members and their beneficiaries, and defraying reasonable expenses of administering the system, with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. The board shall have the following powers and duties in administering the system:

(1) To formulate and promulgate any and all necessary rules and regulations to facilitate the proper functioning of this system or the administration of any of its funds, provided the same are not inconsistent with the terms of this Chapter. The board shall have full authority to determine all questions of coverage and qualifications as to participation in and receipt of benefits under the system, and shall have the power to construe the provisions of this Chapter, and such questions as determined, or any construction so adopted by the board in good faith shall be binding on all parties and persons concerned. Any discretionary actions to be taken under this system by the board with respect to the classification of the employees, contributions, or benefits shall be uniform in their nature and applicable to all employees similarly situated.

(2) To authorize or suspend the payment of any benefit in accordance with this Chapter.

(3) To compel witnesses to attend meetings and to testify upon any necessary matter concerning the system.

(4) To request such information from any member or participating employer as is necessary for the proper operation of the system.

(5) To determine the length of prior service from such information as is available. Any such determination shall be conclusive as to any such period of service unless within one year of the issuance of the service certificate to an employee the board reconsiders the case and changes the determination.

(6) To establish an office or offices with suitable space for meetings of the board and for use of the necessary administrative personnel. All books and records of the system shall be kept in such office or offices or in such other places as the board shall designate for safe keeping.

(7) To appoint an administrative director to manage the office and carry out the technical administrative duties of the system.

(8) To appoint an actuary to perform all the necessary actuarial requirements of the system.

(9) To appoint such investment counsel as, in the opinion of the board, may be required from time to time.

(10) To obtain by employment or by contract such additional actuarial services and such legal services, in addition to that provided by the attorney general, and in such medical, clerical, or other services as is required for the efficient administration of the system.

(11) To determine and fix the rate of compensation to be paid to the administrative director, actuary, investment counsel, auditor, legal or medical counsel, and employees.

(12) To have the accounts of the system audited annually by the legislative auditor.

(13) To submit an annual statement to the authorized agent of each participating employer as soon after the end of each fiscal year as possible. The statement shall include the following:

(a) a balance sheet, showing the financial and actuarial condition of the system as of the end of the fiscal year;

(b) a statement of receipts and disbursements during such year;

(c) a statement showing changes in the various funds of the system during such year; and

(d) such additional statistics as are deemed necessary for a proper interpretation of the condition of the system.

(14) To submit an individual statement to any participating member upon his reasonable request. The statement shall indicate the amount of creditable service and accumulated contributions to the employee's credit, as of the latest date practicable.

(15) To determine the limitations on the amount of cash to be invested in order to maintain such cash balances as may be deemed advisable to meet current requirements, and invest the available cash within these limits.

(16) To keep in convenient form the data necessary for all required calculations and valuations as required by the actuary.

(17) To keep a permanent record of all the proceedings of the board and such other records as shall be necessary or desirable for administration of the system.

(18) To establish such rules and regulations not inconsistent with the provisions of this Chapter as is necessary or desirable for the efficient administration of the fund, including the time and manner of reporting and making contributions by participating employers.

(19) To appoint committees of three or more trustees to perform such functions as may be directed by the board.

(20) To carry on generally any other reasonable activities, including, without limitation, the making of administrative decisions on participation and coverage, which are necessary for carrying out the intent of the system in accordance with the provisions of this Chapter.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6193 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1984 - Administrative director

§1984. Administrative director

The administrative director shall be in charge of the general administration of the system. He shall have such special powers and duties as may be properly delegated or assigned by the board from time to time. Such general administrative duties shall include, but not be limited to: The employment of the system's office staff; the correlation of the board's actions with the authorized agent of each employer; the supervision of periodic disclosure to the members and beneficiaries of information necessary for the full understanding of their rights and obligations under the system; the computation of the amounts of benefits, prior service credits, and contributions required for reinstatement of credits for board consideration; the processing of accrued benefit claims and expenses of administration for payment; the placing of any and all matters before the board which require action or are in the interest of the board or the system; the preparation and maintenance of necessary and proper records for administrative and actuarial purposes; the preparation of any necessary or desirable communications in the course of operations of the system, and the carrying out of any actions of the board which are so delegated.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6194 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1985 - Actuary

§1985. Actuary

A. The actuary shall be the technical advisor of the board on matters regarding the operation of the funds of the system.

B. Immediately after the revision date, and at least once every three years thereafter, the actuary shall make an actuarial investigation of the members as to mortality, disability, retirement, separation, marital status of employees, marriage of surviving spouses, interest, and employee earning rates.

C. In addition to such other duties as the board shall prescribe, the actuary shall:

(1) Recommend actuarial tables to be used for computing benefits and rate of contributions required of participating employers and members based on the investigation required by B, above.

(2) Make an annual valuation of the liabilities and reserves for present and prospective annuities and benefits, and certify to the correctness thereof.

(3) Review the terms of each new agreement as pertains to prior service, conduct such investigation as is necessary to determine the existing accrued liability, and recommend to the board the amount of employer contributions required to offset such liability.

D.(1) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system, subject to the provisions of Title 11 of the Louisiana Revised Statutes:

(a) Interest shall be compounded annually at the rate of seven percent per annum; and

(b) Annuity rates shall be determined on the basis of one hundred and ten percent of the 1971 Group Annuity Mortality Tables.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change shall be formally adopted by the board of trustees and disclosed to members of the retirement system.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1990, No. 450, §1; Redesignated from R.S. 33:6195 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:1986 - Amendment of provisions of retirement system

§1986. Amendment of provisions of retirement system

A. The provisions of the retirement system established by R.S. 11:1901 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:1937 with respect to the payment of employee contributions, as provided in R.S. 11:1946 and 1966 and R.S. 11:62(8) or R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:1985(D) shall be considered amendments to the provisions of the retirement system; provided however, they shall not be considered an increase in benefits by reason of an amendment made after October 14, 1987, for purposes of R.S. 11:1930 and 1931, except with regard to such cost-of-living adjustments, member contribution pickup and actuarial assumption changes attributable to post-October 14, 1987 benefit increases.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system would (if the retirement system is then terminated) receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer (if the retirement system had then terminated).

C. Upon the termination or partial termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

D. Upon termination or partial termination of the retirement system, a member's interest in the system shall be nonforfeitable to the extent funded.

E.(1) Employer contributions on behalf of any of twenty-five highest paid employees at the time the plan is established and whose anticipated annual benefit exceeds one thousand five hundred dollars shall be restricted as provided in Paragraph (2) of this Subsection upon the occurrence of the following conditions:

(a) The plan is terminated within ten years after its establishment.

(b) The benefits of the employee described in Paragraph (1) of this Subsection, become payable within ten years after the establishment of the plan.

(c) If Internal Revenue Code Section 412, without regard to Section 412(h)(2) thereof, does not apply to this plan, the benefits of the employee described in Paragraph (1) of this Subsection become payable after the plan has been in effect for ten years and the full current costs of the plan for the first ten years have not been funded.

(2) Employer contributions which may be used for the benefit of an employee described in Paragraph (1) of this Subsection shall not exceed the greater of twenty thousand dollars or twenty percent of the first fifty thousand dollars of the employee's compensation multiplied by the number of years between the date of the establishment of the plan and:

(a) If Subparagraph (1)(a) of this Subsection applies, the date of the termination of the plan.

(b) If Subparagraph (1)(b) of this Subsection applies, the date the benefits become payable.

(c) If Subparagraph (1)(c) of this Subsection applies, the date of the failure to meet the full current costs.

(3) If the plan is amended so as to increase the benefit actually payable in the event of the subsequent termination of the plan, or the subsequent discontinuance of contributions thereunder, the provisions of Paragraph (2) of this Subsection shall be applied to the plan as so changed as if it were a new plan established on the date of the change. The original group of twenty-five employees as described in Paragraph (1) of this Subsection, shall continue to have the limitations in Paragraph (2) of this Subsection apply as if the plan had not been changed. The restrictions relating to the change of plan shall apply to benefits or funds for each of the twenty-five highest paid employees on the effective date of the change except that such restrictions shall not apply with respect to any employee in this group for whom the normal annual pension or annuity provided by employer contributions prior to that date and during the ensuing ten years, based on his rate of compensation on that date, could not have exceeded one thousand five hundred dollars.

(4) The employer contributions used for the benefit of the new group of twenty-five employees shall be limited to the greater of:

(a) The employer contributions, or funds attributable thereto, which would have applied to provide the benefits for the employee if the previous plan had been continued without change;

(b) Twenty thousand dollars; or

(c) The sum of (i) the employer contributions, or funds attributable thereto, which would have applied to provide benefits for the employee under the previous plan if it had been terminated the day before the effective date of change, and (ii) an amount computed by multiplying the number of years for which the current costs of the plan after that date are met by either, twenty percent of his annual compensation or ten thousand dollars, whichever is smaller.

(5) Notwithstanding the limitations provided in Paragraph (4) of this Subsection, the following limitations shall apply if they would result in a greater amount of employer contributions to be used for the benefit of the restricted employee:

(a) In the case of a substantial owner, as defined in 29 U.S.C. § 4022(b)(5), a dollar amount which equals the present value of their benefit guaranteed for such employee under 29 U.S.C. § 4022, or if the plan has not terminated, the present value of the benefit that would be guaranteed if the plan terminated on the date the benefit commences, determined in accordance with the regulations of the Pension Benefit Guaranty Corporation.

(b) In the case of the other restricted employees, a dollar amount which equals the present value of the maximum benefit described in 29 U.S.C. § 4022(b)(3)(B), determined on the date the plan terminates or the date benefits commence, whichever is earlier and determined in accordance with regulations of the Pension Benefit Guaranty Corporation, without regard to any other limitations of 29 U.S.C. § 4022.

(6)(a) If, as of the date this plan terminates, the value of plan assets is not less than the present value of all accrued benefits, whether or not nonforfeitable, distributions of assets to each member equal to the present value of that member's accrued benefit shall not be discriminatory if the formula for computing benefits as of the date of termination is not discriminatory. All present values and the value of plan assets shall be computed using assumptions satisfying 29 U.S.C. § 4044.

(b) If the provisions of Subparagraph (a) of this Paragraph become applicable, the amount by which the value of plan assets exceeds the present value of accrued benefits, whether or not nonforfeitable, shall revert to the employer.

(7) Notwithstanding the otherwise applicable restrictions on distributions of benefits incidental to early plan termination, a member's otherwise restricted benefit may be distributed in full upon depositing with an acceptable depository property having a fair market value equal to one hundred twenty-five percent of the amount which would be repayable had the plan terminated on the date of the lump sum distribution. If the market value of the property held by the depository falls below one hundred ten percent of the amount which would be repayable if the plan were then to terminate, additional property necessary to bring the value of the property held by the depository up to one hundred twenty-five percent of such amount shall be deposited.

Acts 1990, No. 450, §1; Redesignated from R.S. 33:6197 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 261, §1.



RS 11:2001 - Investment of funds by board of trustees

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§2001. Investment of funds by board of trustees

A. The board of trustees shall be the trustees of the several funds created by this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, and transfer and dispose of any of the securities and investments in which any of the funds created herein shall have been invested as well as the proceeds of the investments and any moneys belonging to the funds.

B. The board of trustees annually shall allow regular interest on the amount in the fund at the end of the preceding year in each of the funds with the exception of the expense fund and the annuity savings fund. The amounts so allowed shall be due and payable to said funds, and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the system shall be paid from the pension accumulation funds, and any excess of earnings over such amount required shall be paid to the pension accumulation funds. Regular interest shall mean such percentage rate to be compounded annually as shall be determined by the board of trustees on the basis of the interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future, such rate to be limited to a maximum of six percent.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980. Acts 1984, No. 867, §2; Redesignated from R.S. 33:6211 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2002 - Board of trustees as custodian of funds

§2002. Board of trustees as custodian of funds

The board of trustees shall be the custodian of the several funds. All expense vouchers and pension payrolls shall be certified by the administrative director. The administrative director shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such amount as shall be required by the board, the premium to be paid from the expense fund.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6212 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2003 - Cash deposits for payment of benefits

§2003. Cash deposit for payment of benefits

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding one per centum of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed ten percent of the paid up capital and surplus of such bank or trust company.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6213 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2004 - Selection of fiscal agents

§2004. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks for the deposit of the funds and securities of this retirement system provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6214 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2005 - Private interest of trustees and employees in financial operation of system prohibited

§2005. Private interest of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service other than reimbursement of expenses as provided in Part V. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6215 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2006 - Reversion of funds prohibited

§2006. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person or purpose other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned shall not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and shall not include the earnings attributable to such contribution. The amount of the contributions returned shall be reduced by any losses attributable to the contribution, and no participant shall have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding the above, if the system is terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1990, No. 450, §1; Redesignated from R.S. 33:6216 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2011 - General

PART VII. METHOD OF FINANCING

§2011. General

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of twelve funds, namely the annuity savings fund A, the annuity savings fund B, the annuity savings fund C, the annuity reserve fund A, the annuity reserve fund B, the annuity reserve fund C, the pension accumulation fund A, the pension accumulation fund B, the pension accumulation fund C, the Deferred Retirement Option Plan Fund A, the Deferred Retirement Option Plan Fund B, and the Deferred Retirement Option Plan Fund C. Expenses for the entire system shall be paid from the pension accumulation fund from Plan A. Annually, a transfer of funds from Plans B and C shall be made to reimburse Plan A for the pro rata expenses attributable to each fund.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6231 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2010, No. 871, §1, eff. July 1, 2010.



RS 11:2012 - Funds to which assets credited

§2012. Funds to which assets credited

A. The annuity savings funds A, B, and C shall be the funds to which shall be credited all accumulated contributions of members of Plans A, B, and C, respectively. From each of these funds shall be paid the refunded contributions because of withdrawal or death of a member, and the amounts required to be transferred to the annuity reserve funds as prescribed by Subsection C of this Section.

B. The pension accumulation funds A, B, and C shall be the funds to which shall be credited all payments to the system, exclusive of payments to the annuity savings or expense funds and including contributions from employers and taxes from sheriffs and ex officio tax collectors on behalf of members of Plans A, B, and C respectively. From each of these funds shall be paid the amounts required to be transferred to the annuity reserve funds as prescribed by Subsection C of this Section.

(1) On account of each member there shall be paid periodically as determined by the board, but not less than annually, into the pension accumulation funds, an amount equal to the employer contributions determined in accordance with R.S. 11:103.

(2) Each sheriff and ex officio tax collector, except in Orleans and East Baton Rouge parishes, shall deduct one-fourth of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish which money each respective sheriff shall turn over to the Parochial Employees' Retirement System of Louisiana periodically on an annual basis at the same time said sheriff disburses funds to the tax recipient bodies of his respective parish.

(3) The taxes collected in accordance with Paragraphs (1) and (2) above, shall be allocated to either of or apportioned between the pension accumulation funds A and B, based upon recommendation of the actuary and approval by the board of trustees.

C. The annuity reserve funds A, B, and C shall be the funds in which shall be held the reserves for liabilities for retirees and beneficiaries of Plans A, B, and C, respectively. Upon retirement or death of a member the respective annuity reserve fund shall be credited with said member's accumulated contributions and the required additional amount from the respective pension accumulation fund, so as to provide for the benefits of the applicable plan. All benefits shall be paid to retirees or beneficiaries from the respective annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final compensation at time of his last retirement, the balance of his accumulated contributions reduced by the member's annuity payments received, shall be transferred to the respective annuity savings fund and credited to his individual account therein.

D. Repealed by Acts 2010, No. 871, §2, effective July 1, 2010.

E.(1)(a) If a member of Plan A ceases to be a member of Plan A and becomes a member of Plan B or Plan C, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings fund, the pension accumulation fund, and the annuity reserve fund of Plan A to the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan B or Plan C, as may be applicable.

(b) If a member of Plan B ceases to be a member of Plan B and becomes a member of Plan A or Plan C, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan B to the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan A or Plan C, as may be applicable.

(c) If a member of Plan C ceases to be a member of Plan C and becomes a member of Plan A or Plan B, the board of trustees may transfer all liabilities and assets attributable to such member from the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan C to the annuity savings fund, pension accumulation fund, and annuity reserve fund of Plan A or Plan B, as may be applicable.

(2) The amount of liabilities and assets to be so transferred as provided in this Subsection shall be determined in accordance with such rules and procedures as may be adopted by the board of trustees.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1983, No. 646, §1; Acts 1988, No. 16, §1; Acts 1991, No. 674, §1, eff. July 18, 1991; Redesignated from R.S. 33:6232 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2010, No. 871, §2, eff. July 1, 2010.



RS 11:2013 - Repealed by Acts 1997, No. 867, 2, eff. July 1, 1997.

§2013. Repealed by Acts 1997, No. 867, §2, eff. July 1, 1997.



RS 11:2014 - Payment of contributions; delinquency penalty; agreement to deductions

§2014. Payment of contributions; delinquency penalty; agreement to deductions

A. Each participating employer shall pay into the appropriate fund, with respect to earnings, at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates prescribed by R.S. 11:103.

B. Every employer required to make payments under Subsection A is authorized to impose upon its employees a contribution with respect to earnings as set forth in R.S. 11:62(8) and to deduct the amount of such contribution from earnings as and when paid. Contributions so collected shall be paid to the board in partial discharge of the liability of such employer. Failure to deduct such contribution shall not relieve the employee or employer of liability thereof.

C. Payments due under Subsections A and B of this Section shall be considered delinquent when not received by the system within fifteen days after the close of each fiscal quarter as determined by the Board. Delinquent payments shall, with interest at the rate of one and one-half percent per month compounded monthly, become due immediately upon determination of delinquency by the board and may be recovered by action in a court of competent jurisdiction against the employer liable therefor or shall, upon due certification of delinquency and at the request of the board, be deducted from any other monies payable to such employer by any department or agency of the state. The board may request its actuary to compute the accrued liability of the system resulting from the delinquent receipt of these payments. If, pursuant to that calculation, it is determined that the payment of interest, as specified in this Subsection, is insufficient to pay the amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the employee for the delinquent payments, the board shall also collect an additional amount, sufficient, on an actuarial basis, to totally offset the increase in accrued liability. This sum shall be due and owing and may be recovered as specified in this Subsection. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the person's application for credit.

D. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation. The payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into the respective annuity savings fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Acts 1982, No. 583, §1; Redesignated from R.S. 33:6234 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 867, §1, eff. July 1, 1997; Acts 2010, No. 871, §1, eff. July 1, 2010.



RS 11:2015 - Withdrawal from regular system

§2015. Withdrawal from regular system

A. Any parish administered under a home rule charter, and any special district thereof, shall have the option, on or before January 1, 1981, to discontinue participation in the Parochial Employees' Retirement System of Louisiana. Should a parish or district exercise this option to withdraw, the annuity savings fund creditable to the employees of said parish, shall be paid to said parish's employee retirement system, or if there is no such system, to the members themselves. Employees who have vested rights in either Plan A or Plan B may elect to leave their accumulated contributions and receive vested benefits.

B. As an alternative choice, any such parish or district which elects to withdraw and create a separate retirement system, may elect to allow member's credit to remain in the Parochial Employees' Retirement System under the reciprocal recognition plan as set forth in R.S. 11:142.

Acts 1979, No. 765, §1, eff. Jan. 1, 1980; Redesignated from R.S. 33:6235 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2016 - Recovery of money owed system; reduction of benefits; interest

§2016. Recovery of money owed system; reduction of benefits; interest

A. Whenever any person owes money to the system, the board of trustees may recover the amount owed by reducing the benefit owed to such person by the system such that the money owed back to the system and interest due thereon will be repaid within a time period calculated by allowing not less than twelve months for each three thousand dollars of repayment adjusted as necessary to assure that no period of repayment exceeds five years. The board shall notify the person of the amount owed and the amount and duration of the reduction in benefits thirty days prior to the occurrence of any reduction of such benefit.

B. The repayment of money owed the system as provided in Subsection A of this Section, the repayment of an overpayment as authorized by R.S. 11:192, or the repayment of any money illegally obtained from the system shall include interest thereon at the board-approved actuarial valuation rate, computed from thirty days after the date the system notifies such person of the amount owed.

Acts 1997, No. 686, §1.



RS 11:2021 - Establishment of plan

PART VIII. EXCESS BENEFIT PLAN

§2021. Establishment of plan

There is hereby established through this Part, but within the Parochial Employees' Retirement System of Louisiana, a separate unfunded, non-tax qualified Excess Benefit Plan entitled the Parochial Employees Excess Benefit Plan ("Excess Benefit Plan"), to supplement the benefits provided to certain members under this Chapter to the extent benefits payable from this retirement system are reduced by the limitations on benefits imposed by Section 415 of the United States Internal Revenue Code, or its successor, and which has been incorporated in the rules and regulations of this retirement system. The Excess Benefit Plan is intended to be a qualified governmental Excess Benefit Arrangement, as defined in Section 415(m)(3) of the United States Internal Revenue Code, and is intended to ensure that accrued benefits of members of this retirement system shall not be diminished or impaired as provided in Article X, Section 29 of the Constitution of Louisiana.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2022 - Definitions

§2022. Definitions

As used in this Part, the following words shall have the following meanings unless a different meaning is plainly required by the context:

(1) "Excess benefit" means the difference in the monthly benefit between the unrestricted benefit and the maximum benefit computed under this Chapter 5.

(2) "Excess benefit participant" means any member whose retirement benefit as determined on the basis of all qualified plans of the employer without regard to the limitations of Section 415 of the Internal Revenue Code of the United States, as amended, and as set forth in the rules and regulations of this retirement system, would exceed the maximum benefit permitted under Section 415 of the United States Internal Revenue Code. The term also includes any surviving spouse or minor child of an excess benefit participant under this retirement system.

(3) "Maximum benefit" means the retirement benefit a member, or the surviving spouse or minor child of a member, is entitled to receive from this retirement system determined in accordance with this Chapter in any month after giving effect to the limitations set forth in Section 415 of the United States Internal Revenue Code, as amended, which has been incorporated in the rules and regulations of this retirement system.

(4) "Rabbi Trust" means the trust created under this Part of Chapter 5 to provide the excess benefits under this plan to excess benefit participants. The Rabbi Trust shall be revocable unless and until made irrevocable pursuant to its terms, and shall be a non-tax qualified trust for federal income tax purposes.

(5) "The actuary" means the actuary for this retirement system.

(6) "Unrestricted benefit" means the monthly retirement benefit a member, or the surviving spouse or minor child of a member, would have received under the terms of all qualified plans of this retirement system in any given month, except for the restrictions imposed by Section 415 of the Internal Revenue Code, as amended, which has been incorporated in the rules and regulations of this retirement system.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2023 - Benefit provided

§2023. Benefit provided

A. An excess benefit participant who is receiving benefits from this retirement system is entitled to a monthly benefit under this Excess Benefit Plan in an amount equal to the lesser of either:

(1) The member's unrestricted benefit, less the maximum benefit.

(2) The amount by which the member's monthly benefit from this retirement system has been reduced because of the limitations of Section 415 of the Internal Revenue Code, as amended, which have been incorporated into the rules and regulations of this retirement system.

B. A retirement benefit payable under this Excess Benefit Plan shall be paid in the form and at the time it would have been paid as a monthly pension under this retirement system except for the limitations under Section 415 of the United States Internal Revenue Code, as amended, which have been incorporated into the rules and regulations of this retirement system. The optional benefit form chosen by the member under this retirement system, if any, shall also be controlling to the excess benefits payable under this Excess Benefit Plan and the benefit received shall be the actuarial equivalent of a straight life annuity.

C. This Excess Benefit Plan shall be administered by the board of trustees of this retirement system. Except as provided to the contrary by this Part, the rights, duties, and responsibilities of the board of trustees shall be the same for this Excess Benefit Plan as for this retirement system as set forth in Part V of Chapter 5.

D. The actuary employed by the board of trustees is responsible for determining the excess benefits to be provided to excess benefit participants under this Excess Benefit Plan established by this Part, and also the amount of current contributions that will be directed to the Excess Benefit Plan rather than the retirement system to fund these obligations.

E. The actuary designated in R.S. 11:1826 shall also provide advice to the board of trustees for this Excess Benefit Plan.

F. Any and all payments made pursuant to this Excess Benefit Plan shall be considered part of a retirement benefit as provided to any member, surviving spouse, minor child or beneficiary of this retirement system.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2024 - Contributions

§2024. Contributions

(1) This Excess Benefit Plan shall remain unfunded with respect to any member until the actuary makes a determination that the member will be an excess benefit participant during retirement. Such determination shall be made with respect to the member shortly before or soon after the member's retirement date.

(2) Upon a determination that a member will be an excess benefit participant during retirement, the actuary shall redirect employer contributions made under this Chapter into the Rabbi Trust, in an amount necessary to actuarially fund the excess benefit to the excess benefit participant, plus an amount to compensate for expected administrative expenses of the Excess Benefit Plan. Such employer contributions shall be redirected so that they are not deposited into any fund of the retirement system, Parts III, IV and IV-A of this Chapter, Plans A, B or C of this retirement system, but shall be redirected into the Rabbi Trust, the funding vehicle, for this Excess Benefit Plan as provided for in Paragraph (3) of this Section.

(3) Funds directed into the Rabbi Trust shall be utilized to pay the excess benefit participant his or her excess benefits. Ownership of the funds in the Rabbi Trust shall be in the employer or employers who employed a member who becomes an excess benefit participant and who is receiving benefits under the Excess Benefit Plan. Funds in the Rabbi Trust shall only be subject to the claims of the general creditors of such employers. Accordingly, if for whatever reason a member ceases to be entitled to excess benefits from this Excess Benefit Plan, the employer or employers which formerly employed the member shall lose ownership in all funds in the Rabbi Trust (unless other former employees of the employer or employers thereafter continue to receive benefits under this plan) and the creditors of such employer or employers will thereafter be unable to exert any claim against the Rabbi Trust on account of such member's prior participation in the plan. Funds attributable to members who cease to be entitled to an excess benefit shall be transferred from the Rabbi Trust and to the retirement system.

(4) If the actuary makes a determination that the accumulated amounts in the Rabbi Trust are insufficient to pay the actual excess benefits provided for under this Excess Benefit Plan, the actuary may redirect as necessary additional funds into the Rabbi Trust from the funding sources available to this retirement system.

(5) If at any time the actuary makes a determination that the accumulated amounts in the Rabbi Trust are greater than that needed to pay actual excess benefits provided for under this Excess Benefit Plan, the actuary shall reduce redirected contributions into the Rabbi Trust from the funding sources available to this retirement system.

(6) Employer contributions made to provide excess benefits pursuant to this Part may not be commingled with the monies of this retirement system or any other qualified plan, nor may this plan ever receive any transfer of assets from any funds of this retirement system, which are to fund any other plan of this retirement system.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2025 - Federal Tax Qualification

§2025. Federal Tax Qualification

A. The Excess Benefit Plan, established in this Part, is intended to be an unfunded, non-tax qualified deferred compensation plan for purposes of federal tax law, and also meet the requirements of Section 415(m)(3) of the United States Internal Revenue Code or its successor. If at any time it is determined by the Internal Revenue Service that this Excess Benefit Plan does not so qualify, the board of trustees shall be authorized to issue rules and regulations modifying, or clarifying, this Part in order for the Excess Benefit Plan to be deemed an unfunded, unqualified deferred compensation plan and to meet the requirements of Section 415(m)(3) of the United States Internal Revenue Code or its successor.

B. The board of trustees is authorized to create a Rabbi Trust which is intended to qualify for safe harbor treatment for Rabbi Trusts as provided for in Internal Revenue Service Revenue Procedure 92-64 and to provide funding for the excess benefits provided for under this Excess Benefit Plan. If at any time it is determined by the Internal Revenue Service that the Rabbi Trust does not satisfy the requirements of its Revenue Procedure, or its successor, or modification thereto, the board of trustees is hereby authorized to amend the Rabbi Trust in order to so qualify.

C. Employers are not entitled to encumber the funds held in the Rabbi Trust. Excepting a termination of the Rabbi Trust, amounts held in the Rabbi Trust shall only be available for payments to excess benefit participants, or to reimburse general creditors of an employer in the event of bankruptcy or insolvency.

D. The funds held in the Rabbi Trust and the benefits payable under this Excess Benefit Plan may not be assigned or alienated by any member.

E. The board of trustees shall have the authority to promulgate such rules and regulations as may be necessary or appropriate to modify this Part to obtain Internal Revenue Service approval of the tax status of the Excess Benefit Plan or the Rabbi Trust.

F. The board of trustees shall have the authority to promulgate such rules and regulations as may be necessary or appropriate to amend any Section of this Chapter which may be necessary to keep the various retirement plans tax-qualified under the Internal Revenue Code.

Acts 2003, No. 194, §1, eff. June 5, 2003.



RS 11:2031 - Definitions

CHAPTER 6. REGISTRARS OF VOTERS EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS

§2031. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund.

(2) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(3) "Annuity" shall mean payments for life derived from the "Accumulated Contributions" of a member. All annuities shall be payable in equal monthly installments.

(4) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(5) "Average compensation" shall mean the average annual earned compensation of an employee for any period of sixty successive or joined months of service as an employee during which earned compensation was the highest. In case of interruption of employment, the sixty-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(6) "Beneficiary" shall mean any person designated to receive a pension, an annuity, a retirement allowance or other benefit as provided by this Chapter.

(7) "Board of trustees" shall mean the board provided for in R.S. 11:2091 to administer the retirement system.

(8) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:2061.

(9) "Earnable compensation" shall mean the full rate of compensation that would be payable to the member (employee) if he worked the full working time.

(10) "Employee" shall mean any registrar of voters of the state of Louisiana or any deputy or permanent employee of the office of registrar of voters in any parish of the state of Louisiana. "Employee" shall also mean a person employed by this retirement system or a person employed by the Louisiana Registrar of Voters Association, Inc.

(11) "Employer" shall mean the registrar of voters of any parish in the state of Louisiana, the state of Louisiana, or the police jury or any other governing body of a parish which employs and pays persons as registrars of voters. "Employer" shall also mean this retirement system.

(12) "Employer's annuity" shall mean payments for life derived from money provided by the employer or employing agency, or the parishes of Louisiana or the state of Louisiana.

(13) "Medical board" shall mean the State Medical Disability Board.

(14) "Member" shall include any employee, as defined in Paragraph (10) of this Section, included in the membership of this system as provided in R.S. 11:2051.

(15) "Membership service" shall mean service as an employee while a member of this system.

(16) "Pension reserve" shall mean the present value of all payments to be made on account of any pension, or benefit in lieu of any pension computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(17) "Prior service" shall mean service rendered prior to the date of the establishment of this retirement system for which credit is allowable as provided in R.S. 11:2061.

(18) "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with R.S. 11:2111.

(19) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(20) "Retirement allowance" shall mean the sum of the "annuity" and the "pensions", or any optional benefit payable in lieu thereof.

(21) "Retirement system" shall mean the Registrars of Voters Employees' Retirement System as defined in R.S. 11:2032.

(22) "Service" shall mean service rendered as an employee as described in Paragraph (10) of this Section.

Acts 1954, No. 215, §1. Amended by Acts 1956, No. 445, §1; Acts 1962, No. 13, §1; Acts 1971, No. 79, §1; Acts 1974, No. 388, §1; Acts 1978, No. 727, §4, eff. Jan. 1, 1979; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1651 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2009, No. 44, §1, eff. July 1, 2009; Acts 2012, No. 525, §1, eff. July 1, 2012.

NOTE: See Acts 2012, No. 525, §2 regarding implementation of changes to calculation of final compensation.



RS 11:2032 - Name and date of establishment

§2032. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowance and other benefits under the provisions of this Chapter for registrars of voters, their deputies, and their permanent employees in each parish. The retirement system so created shall be established as of the first day of January nineteen hundred and fifty-five.

B. It shall have the power and the privileges of a corporation and shall be known as the "Registrars of Voters Employees' Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Acts 1954, No. 215, §2; Redesignated from R.S. 18:1652 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2033 - Exemption from execution

§2033. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Chapter specifically otherwise provided.

Acts 1954, No. 215, §9; Acts 1986, No. 767, §4; Redesignated from R.S. 18:1653 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2034 - Protection against fraud

§2034. Protection against fraud

Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Acts 1954, No. 215, §10; Redesignated rom R.S. 18:1654 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2035 - Limitation of membership

§2035. Limitation of membership

No other provisions of law in any other status which provides wholly or partly at the expense of the state of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the state of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Acts 1954, No. 215, §11; Redesignated from R.S. 18:1655 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2051 - Membership

PART II. MEMBERSHIP

§2051. Membership

A. The membership of the retirement system shall be composed as follows:

(1) All persons who shall become employees as defined in R.S. 11:2031(10), except those specifically excluded under R.S. 11:2052, shall become members as a condition of their employment. Any employee who was excluded from membership on the basis of age, shall be entitled to receive credit in the system for the period in which he was denied membership. In order to obtain such membership and credit for such service, each such person shall make application to the board of trustees therefor prior to January 1, 1994, and shall furnish to the board a detailed statement of all service for which credit is claimed. In addition, each such person shall pay into the system the member's and employer's contributions on the salary earned during the period for which credit for service is claimed at the contribution rates which were in effect at the time service was rendered plus eight percent interest thereon from the time the service was rendered until paid. However, the employing agency may pay the employer's contributions and interest in its discretion. However, in no event shall the amount paid be less than the actuarial cost of the creditable purchased time. The amount to be paid hereunder shall be paid in one lump sum prior to July 1, 1994. Any person who is an employee as defined in R.S. 11:2031(10), except those excluded under R.S. 11:2052, and who was denied membership in the system because of his age, may elect not to be covered in the membership of the system in accordance with the provisions of Paragraph (2) of this Subsection.

(2) All persons who are employees as the term is defined in R.S. 11:2031(10), except those specifically excluded under R.S. 11:2052, and who were denied membership in the system on account of age, shall become members on July 1, 1993, unless within a period of ninety days thereafter any such employee shall file with the board of trustees on a form prescribed by such board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(3) Notwithstanding any other provision of law to the contrary, any person who is retired from service under any actuarially funded state, municipal, parochial, or other retirement system which is supported in whole or in part by public funds, and who is receiving retirement benefits therefrom, who is otherwise eligible for membership in this system by reason of employment, shall be eligible to become a member of this system if he was under the age of fifty-five years at the time of the employment which normally would render him eligible for membership. Any such person may gain credit for service, rendered on and after January 1, 1976 as an employee in an office of a registrar of voters while he was not a member of the system, if he pays into the system an amount equal to all contributions which would have been required had he been a member of the system, plus interest thereon at the rate of five percent per annum compounded to the date of repayment. No such person shall be permitted to retire from the system until he has been a member of this system for at least four years.

B. All persons who are employees as the term is defined in R.S. 11:2031, Paragraph (10) on the date as of which the retirement system is established, who are members of any fund or who are eligible for membership in any fund operated for the retirement of employees by the state of Louisiana, or by a city, parish, or other political subdivision of the state of Louisiana when this Chapter takes effect, shall cease to be members in such fund upon the effective date of this Chapter and shall receive a refund of all amounts paid into such fund, together with any interest which may have accrued thereon, and shall become a member of the Registrars of Voters Employees' Retirement System with full credit for all prior service.

Acts 1954, No. 215, §3; Acts 1962, No. 13, §1; Acts 1974, No. 388, §1; Acts 1975, No. 539, §1; Acts 1976, No. 526, §1; Redesignated from R.S. 18:1681 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 448, §1, eff. July 1, 1993.



RS 11:2052 - Persons not eligible for membership

§2052. Persons not eligible for membership

No elected or appointed official of this state or of any parish thereof who under any provisions of the constitution or laws of this state is subject to retirement with pay is eligible for membership in this system.

Acts 1954, No. 215, §3(36). Amended by Acts 1976, No. 526, §1; Redesignated from R.S. 18:1682 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2053 - Persons failing to elect coverage; admission to membership

§2053. Persons failing to elect coverage; admission to membership

A person whose membership in this retirement system is contingent on his own election and who elects not to become a member, may thereafter but not subsequent to the attainment of age fifty-five apply for and be admitted to membership; but no such person shall receive prior service credit unless he becomes a member within the first year following the establishment of this retirement system.

Acts 1954, No. 215, §3(4); Redesignated from R.S. 18:1683 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2054 - Persons temporarily employed

§2054. Persons temporarily employed

Employees who are serving on temporary basis or other than per annum basis shall be ineligible for membership in the system.

Acts 1954, No. 215, §3(5); Redesignated from R.S. 18:1684 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 929, §1, eff. July 1, 1993.



RS 11:2055 - Termination of membership

§2055. Termination of membership

Should any member in any period of six consecutive years after becoming a member be absent from service for more than five years, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member.

Acts 1954, No. 215, §3(6); Redesignated from R.S. 18:1685 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2061 - Prior service credit; determination

PART III. CREDITABLE SERVICE

§2061. Prior service credit; determination

A. Under such rules and regulations as the board of trustees shall adopt any person who becomes a member of the system within the first two years of its operation, or who becomes a member under the provisions of R.S. 11:2051, Subsection (A) as amended, and who is employed by the state of Louisiana, or a parish of the state, or city of any parish of the state of Louisiana within the six years immediately preceding the establishment of the system and who was not eligible for membership in any retirement system maintained by the parish or city during such service, shall be entitled to prior service credit for all city or parish or state service rendered prior to the effective date of this Chapter, provided that within the first year of his membership he file a detailed statement of all Louisiana service rendered by him as an employee prior to the date of the establishment of the system for which he claims credit; and further provided, that in the case of employees who become eligible for membership under the provisions of R.S. 11:2051, Subsection (A) as amended, the employee, in order to gain credit for such previous service shall be free of physical disability and shall be required to pay four percent of all salary in excess of one hundred dollars per month which was earned in such Louisiana service for which he claims credit, this payment to be made in either a lump sum prior to January 1, 1963, or, upon consent of the board of trustees, over a period not to exceed one year after January 1, 1963, provided such arrangements are made prior to January 1, 1963, and further provided that in order to gain credit for such prior service, he must pass a physical examination under such rules and regulations as the board may set up.

B. The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year.

Acts 1954, No. 215, §4; Acts 1962, No. 13, §1; Redesignated from R.S. 18:1701 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2062 - Verification of creditable service

§2062. Verification of creditable service

A. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

B. Upon verification of the statements of service, the board of trustees shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

C. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit except as provided for in Parts IV and VII of this Chapter.

Acts 1954, No. 215, §4(3), (4); Redesignated from R.S. 18:1702 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2063 - Service on which retirement allowances are based

§2063. Service on which retirement allowances are based

Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate, and shall include any unused sick leave and any unused annual leave at the date of retirement.

Acts 1954, No. 215, §4(5). Amended by Acts 1971, No. 79, §1; Acts 1974, No. 388, §1. Acts 1984, No. 461, §1; Redesignated from R.S. 18:1703 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2071 - Retirement benefits; application and eligibility requirements

PART IV. BENEFITS

§2071. Retirement benefits; application and eligibility requirements

A. Any member upon withdrawal from service, upon or after attainment of the age of sixty years, who shall have completed at least ten years of creditable service, or after the age of fifty-five years who shall have completed at least twenty years of creditable service, or who shall have thirty years of creditable service, regardless of age shall be entitled to receive a retirement allowance which shall begin as of the date specified by the member in his application for the said allowance but in no event before withdrawal from service.

B. Any member whose withdrawal from service occurs prior to his attaining the age of sixty years, who shall have completed more than ten years of creditable service and shall not have received a refund of his accumulated contributions shall be entitled to receive a retirement allowance beginning upon his attaining the age of sixty years of the amount earned and accrued at the date of withdrawal from service; provided that such benefits shall begin at age fifty-five if he has twenty or more years of creditable service.

Acts 1954, No. 215, §5(1). Amended by Acts 1969, No. 88, §1; Acts 1971, No. 79, §1; Acts 1974, No. 388, §1; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1731 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2072 - Annual amount of retirement allowance

§2072. Annual amount of retirement allowance

A. The annual amount of the retirement allowance for persons who retired from this system on or before June 30,1999, shall be three percent of the average final compensation for each year of creditable service.

B.(1) The annual amount of the retirement allowance for any person who is an active contributing member of this system on and after July 1, 1999, and whose first employment making him eligible for membership in the system began prior to January 1, 2013, and for any person who first becomes a member of this system on and after July 1, 1999, but before January 1, 2013, shall be equal to three and one-third percent of the average final compensation for each year of creditable service.

(2) For any former active contributing member who returns to service as an active contributing member on and after July 1, 1999, and whose first employment making him eligible for membership in the system began prior to January 1, 2013, the provisions of this Subsection shall apply only to the service credit earned after the date such member returns to service.

C. Repealed by Acts 2012, No. 526, §2, eff. July 1, 2012.

Acts 1989, No. 202, §1; Redesignated from R.S. 18:1732 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1273, §1, eff. July 1, 1999; Acts 2012, No. 526, §§1, 2, eff. July 1, 2012.



RS 11:2073 - Cost-of-living increase

§2073. Cost-of-living increase

The board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide an annual cost of living adjustment payable monthly for members retired at least two years, in an amount not to exceed three percent of the original benefit. Such benefits shall be paid only when funds are available from this source, and payments shall be made in such manner and in such amount as is determined by the board of trustees, based on the funds available.

Acts 1989, No. 202, §1; Redesignated from R.S. 18:1732.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2074 - Disability retirement

§2074. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(a) Upon retirement for disability, a member shall receive a retirement allowance if eligible therefor; otherwise, he shall receive a disability benefit which shall be a product of the retirement accrual rate determined pursuant to R.S. 11:2071 multiplied by the member's average compensation further multiplied by creditable service as determined to be the lesser of:

(i) Creditable service earned by the date of the disability application, but totalling not less than fifteen years.

(ii) For projected continued service to age sixty.

(b) In no case shall the disability benefit provided herein exceed two-thirds of earnable compensation.

(2) Any amount received as a compensable wage or a lump sum settlement under the provisions of the workers' compensation laws shall be applied as an offset against benefits received under the provisions of this Subsection, under rules prescribed by the board. The board shall have complete discretion and the authority to determine the extent and application of the provisions of this Subsection.

(3) Members who qualify for retirement under disability may select an Option 2 or 3 as specified in R.S. 11:2076 with their spouse as beneficiary. Such option factors shall be the same as those utilized for regular retirement and shall be based on the age that the member and spouse would have been had the member survived, continued in service, and then retired on the earliest normal retirement date.

Acts 1954, No. 215, §5(3). Amended by Acts 1978, No. 727, §4, eff. Jan. 1, 1979; Acts 1981, No. 228, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1733 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 526, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2075 - Return of accumulated contributions

§2075. Return of accumulated contributions

If a member ceases to be an employee, except by death or retirement under the provisions of this Chapter, he shall be paid such part of the amount of the accumulated contributions standing to the credit of his individual account in the annuity savings fund as he shall demand. If a member dies before retirement, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees. If an employee returns to membership in the system after withdrawing his contributions and remains a contributing member for four years, he then shall be entitled to repay the amount which he withdrew, plus interest at a rate determined by the board of trustees, and upon such repayment, he shall again be given credit for the service he forfeited at the time he withdrew.

Acts 1954, No. 215, §5(6). Amended by Acts 1976, No. 526, §1; Redesignated from R.S. 18:1736 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2076 - Optional allowances

§2076. Optional allowances

With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement, and that such a beneficiary shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

Acts 1954, No. 215, §5(7); Redesignated from R.S. 18:1737 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2077 - Survivors' benefits

§2077. Survivors' benefits

A. For a surviving spouse with or without surviving minor children or children with disabilities:

(1) If the member has less than five years of service credit, pay a refund of contributions.

(2) If the member has at least five years of creditable service and is not eligible to retire, pay to the spouse automatic Option 2 benefits based on accrued benefits at the time of death with Option 2 factors based on the age that the member and spouse would have been had the member survived, continued in service, and then retired on earliest normal retirement date.

(3) If the member is eligible to retire, pay automatic Option 2 benefits to the surviving spouse.

B. For surviving minor children or children with disabilities with no surviving spouse:

(1) If the member has less than five years of service credit, pay a refund of contributions to the children in equal portions.

(2) If the member has more than five years of service credit, pay eighty percent of the accrued retirement benefit to the surviving children until the age of majority or for the duration of the disability for a child with a disability. Children receive equal portions with portions readjusted for remaining children as each child becomes ineligible to receive benefits.

C. Should the spouse desire to receive in lieu of such Option 2 benefits a refund of the member's contributions, with interest earned thereon, she may do so by specifying her choice in writing, properly notarized, to the board of trustees of the Registrars of Voters Employees' Retirement System. The retirement system shall pay a lump sum refund equal to the difference between total monthly survivor benefits paid and total accumulated contributions, if any, on cessation of all eligible monthly payments.

D. In the case of a death of a member occurring on or after January 1, 2007, while performing qualified military service, as defined in Internal Revenue Code §414(u), eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The system will credit the member's qualified military service as service credit for vesting purposes and for eligibility computation purposes as though the member, if eligible to, had met the definition of "employee" under R.S. 11:2031(10) and had resumed employment under the Uniformed Services Employment and Reemployment Rights Act (Chapter 43 of Title 38, United States Code) immediately prior to the member's death. The time spent by the member in qualified military service shall not be used for calculation of benefit accrual purposes, but shall be used for calculation of eligibility pursuant to this Section.

Acts 1989, No. 202, §1; Redesignated from R.S. 18:1738 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 229, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2078 - Reemployment of retirees

§2078. Reemployment of retirees

A. In the event any retiree of the system is employed by an employer covered by this system, the retiree and the employer shall immediately notify the system of the retiree's date of employment, the amount of salary paid, any changes in salary while reemployed, number of hours employed per week, estimated duration of employment, and date of termination of reemployment.

B.(1) Any retiree may be employed by an employer covered by this system without suspension of benefits provided the retiree has terminated employment for at least six consecutive months. Such retiree may be employed for no more than sixty days, or four hundred eighty hours, in a calendar year. Should the portion of the calendar year available for employment be less than twelve months, the period of employment without reduction in benefits shall be reduced on a pro rata basis.

(2) Should any retiree be employed in excess of the amount of time provided for in Paragraph (1) of this Subsection, his retirement benefit shall be reduced by an amount equal to the amount earned in excess of the limitation. The reduction in benefits shall begin with the next payroll after the system receives notification of such employment.

C. Should any retiree be employed by an employer covered by this system within six months of termination of employment, his retirement benefit shall be reduced by an amount equal to that earned during such employment. Such reduction shall begin with the next payroll after the system receives notification of such employment.

D. Should any retiree return to full-time permanent employment by an employer covered by this system at any time after termination of employment, his retirement benefit shall be suspended and he shall become an active contributing member of the system. Upon his subsequent retirement, he shall receive his original benefit plus a supplemental benefit based on his salary and service earned since his reemployment. No change shall be permitted in the member's original option; however, at the end of the period of reemployment, the member shall select any option authorized as to any supplemental benefit earned.

Acts 1999, No. 1273, §1, eff. July 1, 1999.



RS 11:2091 - Board of trustees; membership; vacancies; compensation

PART V. ADMINISTRATION

§2091. Board of trustees; membership; vacancies; compensation

A. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of the Chapter are hereby vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Section shall have qualified and taken the oath of office.

B. The board shall consist of eight trustees as follows:

(1) The chairman of the House Committee on Retirement, ex officio, or his designee.

(2) The chairman of the Senate Committee on Retirement, ex officio, or his designee.

(3) Six active and contributing members of the system who shall have at least ten years of creditable service in the Registrars of Voters Employees' Retirement System who shall be elected by the members of the Registrars of Voters Employees' Retirement System according to the rules and regulations adopted by the board of trustees to govern such elections. The term of office of the six elected board members shall be for a period of four years; provided, that one elected member whose term of office begins January 1, 2012, shall serve an initial term of two years, with subsequent terms of four years. No elected trustee may serve for more than two consecutive four-year terms, exclusive of any term being served on December 31, 2011. If an elected trustee elects to participate in the Deferred Retirement Option Plan after his term has commenced, he may continue to serve for the remainder of the term for which he was elected; however, if he otherwise separates from service, his term shall expire.

(4) Notwithstanding the provisions of Paragraph (3) of this Subsection, the term of office for any person elected and serving on the board of trustees on December 31, 2011, shall be extended to December thirty-first of the year in which the term expires.

C. If a vacancy occurs in the office of an elected trustee, the board of trustees of the Registrars of Voters Employees' Retirement System shall appoint a member to the unexpired term of office, provided that if the unexpired term is for a period of more than two years, the appointment shall be for the period intervening until the next regularly scheduled election, at which time a member shall be elected to fill the unexpired portion of the term in accordance with the rules governing the election of board members.

D. The trustees shall receive the per diem provided for in R.S. 11:182(A) and shall be reimbursed from the Expense Fund for all necessary expenses that they may incur through service on the board.

E. Repealed by Acts 1988, No. 83, §2.

Acts 1954, No. 215, §6(1) to (4), (11); Acts 1988, No. 83, §2; Acts 1989, No. 759, §1; Redesignated from R.S. 18:1761 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 684, §1, eff. July 1, 1995; Acts 2011, No. 119, §1, eff. Jan. 1, 2012.



RS 11:2092 - Trustee's oath of office; voting powers

§2092. Trustee's oath of office; voting powers

A. Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

B. Each trustee shall be entitled to one vote in the board. Four votes shall be necessary for a decision by the trustees at any meeting of said board.

Acts 1954, No. 215, §6(5), (6); Redesignated from R.S. 18:1762 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2093 - Rules and regulations

§2093. Rules and regulations

A. Subject to the limitations of this Chapter, the board of trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter and for the transaction of its business.

B. The retirement system shall take all actions necessary to comply with the provisions of the United States Internal Revenue Code applicable to qualified governmental retirement plans. The board of trustees shall promulgate rules in accordance with the Administrative Procedure Act to incorporate such Internal Revenue Code provisions into the retirement system's plan, and the plan provisions shall hereafter consist of this Chapter together with such properly promulgated rules.

Acts 1954, No. 215, §6(7); Redesignated from R.S. 18:1763 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 229, §1, eff. June 30, 2012.



RS 11:2094 - Officers and employees of board

§2094. Officers and employees of board

The board of trustees shall elect from its membership a chairman and shall by a majority vote of all its members appoint a director, who may be, but need not be, one of its members. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

Acts 1954, No. 215, §6(8); Acts 1991, No. 497, §1, eff. July 15, 1991; Redesignated from R.S. 18:1764 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2095 - Records and other information; board's duty to keep

§2095. Records and other information; board's duty to keep

A. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

B. The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

Acts 1954, No. 215, §6(9), (10); Redesignated from R.S. 18:1765 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2096 - Actuary; appointment; duties and powers

§2096. Actuary; appointment; duties and powers

A. The board of trustees shall designate an actuary who shall be a technical advisor of the board of trustees on matters regarding the operation of the system created by the provisions of this Chapter and shall perform such other duties as are required by law or by the board of trustees.

B. Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service, and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation, he shall recommend for adoption by the board of trustees such tables and such rates as are required in Subsection C of this Section. The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter, the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the system created by this Chapter.

C. In 1956 and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(1) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary.

(2) Certify the rates of contribution payable by each employer on account of new entrants.

D.(1) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the system created by this Chapter.

(2) Any new tables and interest assumptions adopted in accordance with Subsection C of this Section shall be applicable only with respect to persons who are members on the date of adoption. Tables in effect on the date of retirement shall remain applicable with respect to persons who retire prior to the adoption of new tables.

E.(1) Effective June 30, 2013, unless different actuarial assumptions are formally adopted and disclosed, as provided in Paragraph (2) of this Subsection, the following assumptions shall determine the actuarial equivalents to be used in this retirement system:

(a) Interest shall be compounded at the rate of seven and one-half percent per annum.

(b) Annuity rates shall be determined on the basis of the RP-2000 Combined Healthy Table set back three years for males and two years for females.

(2) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions specified in Paragraph (1) of this Subsection. Any change in such actuarial assumptions shall be considered a part of the plan provisions of this retirement system and shall be considered an amendment to the plan provisions contained in this Section. In order to be effective, such change shall be formally adopted by the board of trustees as a rule or rules promulgated pursuant to the Administrative Procedure Act and disclosed to members of the retirement system.

(3) No change in actuarial assumptions shall reduce a member's accrued benefit.

Acts 1954, No. 215, §6(13) to (16); Redesignated from R.S. 18:1767 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 70, §1, eff. June 30, 2013; Acts 2014, No. 791, §5.



RS 11:2111 - Investment of funds by board of trustees

PART VI. MANAGEMENT AND EXPENDITURE OF FUNDS

§2111. Investment of funds by board of trustees

A. The board of trustees shall be the trustees of the several funds created by this Chapter as provided in Part VII of this Chapter and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested as well as the proceeds of the investments and any moneys belonging to the funds.

B. The board of trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund and the Annuity Savings Fund. The amounts so allowed shall be due and payable to said funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Regular interest shall mean such per centum rate to be compounded annually as shall be determined by the board of trustees on the basis of interest earnings of the system for the preceding year and of the probable earnings to be made, in the judgment of the board, during the immediate future. Such rate to be limited to a maximum of four per centum with a rate of two per centum applicable during the first year of operation of the retirement system.

Acts 1954, No. 215, §7(1)(2). Amended by Acts 1971, No. 79, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 18:1791 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2112 - State treasurer as custodian of funds

§2112. State treasurer as custodian of funds

The state treasurer shall be the custodian of the several funds. All expense vouchers and pension payrolls shall be certified by the secretary-manager. The secretary-manager shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

Acts 1954, No. 215, §7(3); Redesignated from R.S. 18:1792 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2113 - Cash deposits for payment of benefits

§2113. Cash deposits for payment of benefits

For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten per centum of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five per centum of the paid up capital and surplus of such bank or trust company.

Acts 1954, No. 215, §7(4); Redesignated from R.S. 18:1793 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2114 - Selection of fiscal agents

§2114. Selection of fiscal agents

The board of trustees shall approve the fiscal agency bank or banks selected by the State Treasurer for the deposit of the funds and securities of this retirement system provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

Acts 1954, No. 215, §7(5); Redesignated from R.S. 18:1794 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2115 - Private interests of trustees and employees in financial operation of system prohibited

§2115. Private interests of trustees and employees in financial operation of system prohibited

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the board of trustees.

Acts 1954, No. 215, §7(6); Redesignated from R.S. 18:1795 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2131 - Funds to which assets credited

PART VII. METHOD OF FINANCING

§2131. Funds to which assets credited

All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the annuity savings fund, the annuity reserve fund, the pension accumulation fund, the member supplemental savings fund, and the expense fund.

Acts 1954, No. 215, §8 (1st par.); Acts 1990, No. 433, §1, eff. Jan. 1, 1991; Redesignated from R.S. 18:1831 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2132 - Annuity savings fund; contributions to fund; amount of employee contributions

§2132. Annuity savings fund; contributions to fund; amount of employee contributions

The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1) Each employer shall cause to be deducted from the salary of each member on every payroll of such employer for every payroll period a percentage equal to the rate established pursuant to R.S. 11:62(13) of each member's earnable compensation. In determining the amount earnable by a member in a payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit deduction from compensation for any period less than a full payroll period. To facilitate the making of deductions, it may modify the deduction required of any member by such an amount as shall not exceed one-tenth of one percent of the annual compensation upon the basis of which such deduction is to be made.

(2) The deductions provided for in this Section shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for in this Section and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided by this Chapter. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

D. Repealed by Acts 1989, No. 202, §2.

Acts 1954, No. 215, §8(1)(a) to (c). Amended by Acts 1956, No. 445, §1; Acts 1974, No. 388, §1; Acts 1989, No. 202, §§1, 2; Redesignated from R.S. 18:1832 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 71, §1, eff. June 30, 2013; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:2133 - Additional member contributions or deposits to annuity savings fund

§2133. Additional member contributions or deposits to annuity savings fund

In addition to the contribution deducted from compensation as hereinbefore provided, subject to the approval of the board of trustees any member may redeposit in the annuity savings fund a single payment or by an increased rate of contribution an amount computed to be sufficient to purchase an additional annuity, which together with his prospective retirement allowance, will provide for him a total retirement allowance of not to exceed one-half of his average final compensation at age sixty. Such additional amounts so deposited shall become a part of his accumulated contributions except in the case of retirement, when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value and shall not be considered in computing his pension. The accumulated contributions of a member withdrawn by him, or paid to his estate or to his designated beneficiary in the event of his death as provided in the Chapter, shall be paid from the annuity savings fund. Upon the retirement of a member his accumulated contributions shall be transferred from the annuity savings fund to the annuity reserve fund.

Acts 1954, No. 215, §8(1)(d); Redesignated from R.S. 18:1833 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2134 - Annuity reserve fund

§2134. Annuity reserve fund

The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

Acts 1954, No. 215, §8(2); Redesignated from R.S. 18:1834 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2135 - Pension accumulation fund; contributions to and payments from fund; determination of normal and accrued liability contributions; remedies

§2135. Pension accumulation fund; contributions to and payments from fund; determination of normal and accrued liability contributions; remedies

A.(1) For purposes of this Section, the phrase "tax collector" shall include any sheriff, ex-officio tax collector, collector of revenue, city tax collector, or any other person or official responsible for the collection of taxes shown to be collectible on any tax roll.

(2) For purposes of this Section, the phrase "tax roll" shall include any tax roll reflecting or relating to property located within any parish, regardless of whether or not such property is located within a municipality or other political subdivision within a parish.

B. The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and each tax collector as provided for in this Section and from which shall be paid all pensions and other benefits on account of members with prior service credit.

C. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1) Each tax collector shall deduct one-sixteenth of one percent of the aggregate amount of the tax shown to be collected by the tax roll of each respective parish which money each tax collector shall turn over to the Registrars of Voters Employees' Retirement System of Louisiana, created by this Chapter, periodically at the same time he disburses funds to the tax recipient bodies of his respective parish.

(2) Should the amount paid and credited under Paragraph (1) of this Subsection be for a larger amount than the amount required by the Public Retirement Systems' Actuarial Committee to be paid and credited to the Pension Accumulation Fund and the Members' Supplemental Savings Fund, then the payment to be received by the retirement system in the following year shall be reduced accordingly.

(3) Should the amount paid and credited to the Pension Accumulation Fund in accordance with Paragraph (1) of this Subsection be a smaller amount than the amount required as determined by the Public Retirement Systems' Actuarial Committee, then any additional amount required shall be contributed by the employers and each employer shall contribute an amount determined as follows: compute the percent that the deficient amount is of the aggregate salaries or compensation of all members in the employ of all employers on which employers' contributions are due. Each employer then shall pay this percent of the aggregate salaries of all employees in his employ on which employers' contributions are done.

D.(1) Should a tax collector fail to timely remit the monies due to the retirement system pursuant to Paragraph (C)(1) of this Section, the board of trustees of the retirement system may make demand upon the state treasurer for payment of any past-due sums attributable to such tax collector's jurisdiction from revenue sharing funds that would otherwise become due to the delinquent tax collector's jurisdiction. In support of such demand, the board of trustees of the retirement system shall submit a resolution to the state treasurer certifying which jurisdiction's tax collector is delinquent in payment, the amount owed by such jurisdiction, and the identity of any designee or designees authorized to act on behalf of the retirement system in making such demand. Pursuant to such demand, before distribution of any revenue sharing funds to any delinquent jurisdiction, the state treasurer shall deduct from the revenue sharing funds otherwise due the amounts certified in the demand as past due and pay such deducted amount to the retirement system.

(2) The remedies provided in this Subsection are remedial and curative and may be exercised by the board of trustees at any time for any identifiable past-due sums due to the retirement system from any parish, city, or other governmental entity, regardless of when the deficiency initially arose. Such remedies shall be available in addition to any other remedy available under law. The failure of the board of trustees to make demand for payment from revenue sharing funds pursuant to the provisions of this Subsection shall not constitute a waiver of the right of the retirement system to require such payment or to make demand upon the state treasurer for payment from subsequent revenue sharing funds.

Acts 1954, No. 215, §8(3)(a to f). Amended by Acts 1959, No. 62, §1; Acts 1964, No. 218, §1; Acts 1974, No. 388, §1; Acts 1989, No. 202, §§1, 2; Acts 1990, No. 433, §1, eff. Jan. 1, 1991; Redesignated from R.S. 18:1835 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 299, §1, eff. June 30, 2013.



RS 11:2136 - Annual amounts payable to pension accumulation fund

§2136. Annual amounts payable to pension accumulation fund

The total amount payable in each year to the pension accumulation fund shall be not less than the sum of the rate per centum known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year, provided, however, that the aggregate payment by employers shall be sufficient, when combined with the amount in the fund to provide the pensions and other benefits payable out of the fund during the year then current.

Acts 1954, No. 215, §8(3)(g); Redesignated from R.S. 18:1836 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2137 - Discontinuance of accrued liability contributions

§2137. Discontinuance of accrued liability contributions

The accrued liability contributions shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value, as actuarially computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members.

Acts 1954, No. 215, §8(3)(h); Redesignated from R.S. 18:1837 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2138 - Pensions and benefits payable from accumulation fund; transfers from fund

§2138. Pensions and benefits payable from accumulation fund; transfers from fund

A. All pensions, and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service allowance, payable from contributions of employees, shall be paid from the pension accumulation fund to the annuity reserve fund.

B. Upon the retirement of a member not entitled to credit for prior service, an amount equal to his annuity reserve shall be transferred from the pension accumulation fund to the annuity reserve fund.

C. The board of trustees may transfer annually from the pension accumulation fund to the expense fund a sum not to exceed one-half of one percent of the total book value of the assets of the Registrars of Voters Employees' Retirement System.

Acts 1954, No. 215, §8(3)(i to k). Amended by Acts 1981, No. 599, §1; Acts 1989, No. 202, §1; Redesignated from R.S. 18:1838 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2139 - Members' Supplemental Savings Fund

§2139. Members' Supplemental Savings Fund

A. The Members' Supplemental Savings Fund shall be the fund in which shall be accumulated contributions from the dedicated taxes and revenue sharing to the system in excess of those required contributions to the Pension Accumulation Fund as established by the Public Retirement Systems' Actuarial Committee, not to exceed three percent of the salaries paid during the fiscal year preceding the year in which funds are received. Funds shall be transferred from the depository for such deductible taxes to the Members' Supplemental Savings Fund and allocated at the end of each fiscal year to the members' individual accounts in proportion to the salaries reported during the fiscal year for active contributing members who are still employed by the employer at the end of the fiscal year. The actual amount of funds to be transferred to the Members' Supplemental Savings Fund shall be three percent of the salaries paid during the fiscal year preceding the year in which the funds are received to members who were active contributing members during the fiscal year unless the Public Retirement Systems' Actuarial Committee recommends a lesser percentage based on the requirements of the Pension Accumulation Fund and available dedicated taxes.

B. Should any member of the system terminate membership in the system due to resignation, retirement, disability, death, or for any other reason involving termination of employment, he shall be entitled to payment of all contributions and interest or other earnings or losses credited to his account as of the date of payment, provided he remains out of service until such time as the payments are required to be paid in accordance with the provisions of Subsection C of this Section.

C. Payments to the member from the account shall be made at the end of the calendar quarter following the calendar quarter in which the member terminates.

D. Interest and other earnings or losses shall be allocated at least once each year on the valuation date or dates of the fund. The valuation date shall include the last day of the fiscal year of the system and any other dates which the Board of Trustees designate for valuing the assets of the fund. Such earnings or losses shall be allocated to members in proportion to their account balances as of the first day of the period for which the earnings are credited, reduced by any distributions from such account during the valuation period; for this purpose, a contribution to the Members' Supplemental Savings Fund made after the close of the fiscal year but attributable to such fiscal year shall be considered to have been made on the last day of such fiscal year.

E. The funds in the Members' Supplemental Savings Fund shall be invested separately from the other funds held by the system in accordance with the guidelines established by the Board of Trustees. The aggregate of the members' individual supplemental savings accounts shall be separately allocated and shall be entitled the "Members' Supplemental Savings Fund". Such fund shall constitute a separate trust fund and shall not be available for the payment of any benefits other than those attributable to the contributions and earnings under the Members' Supplemental Savings Fund. Accrued interest and other earnings or losses shall be credited based on the actual accrued fund balance for those funds. Such funds may not revert to the employer or employers, either directly or indirectly, except in the case of a contribution made as a result of a mistake of fact, in which case such contribution may be returned to the employer, within one year of the mistaken contribution. Once funds are contributed to the Members' Supplemental Savings Fund, they shall be used for the exclusive benefit of members and their beneficiaries in order to provide benefits under the Members' Supplemental Savings Fund. Such funds may not be used to defray any costs or expenses of the retirement system other than those attributable to the Members' Supplemental Savings Fund, nor may they be used to provide benefits required to be provided under the Pension Accumulation Fund or any portion of the retirement system other than the Members' Supplemental Savings Fund.

F. Payments, accruals, and allocations due to be made at the end of the fiscal year may be delayed until such time as the necessary financial information is available to the system's administrator but in no event later than six months after the close of the fiscal year.

G.(1) Should any change or error in the records either through administrative error or fraud result in any member receiving or having credited to his account more or less than he would have been entitled to receive had the records been correct, the board shall correct such error, and so far as is practicable, shall adjust the account balance or future payments to be paid to the member from the fund.

(2) Notwithstanding the provisions of Subsection A of this Section, should it be determined that through administrative error the fund received in any one year more or less than it was entitled to receive for that year, an adjustment shall be made to the amount of funds to be transferred to the Members' Supplemental Savings Fund in the following year. The total of the funds transferred shall not exceed the available funds from dedicated taxes and revenue sharing in excess of those required contributions to the Pension Accumulation Fund as established by the Public Retirement Systems' Actuarial Committee.

(3) The allocation of funds to the member's individual account shall be based on the actual amount received during the fiscal year and no retroactive reallocation of individual account balances shall be made for any adjustment in the aggregate amount of funds received under Paragraph (2) of this Subsection, except that reallocation shall be made for any adjustment occurring prior to July 1, 1993.

Acts 1990, No. 433, §1, eff. Jan. 1, 1991; Acts 1991, No. 494, §1, eff. July 15, 1991; Redesignated from R.S. 18:1839 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 929, §1, eff. July 1, 1993.



RS 11:2140 - Expense fund; contributions to fund

§2140. Expense fund; contributions to fund

The expense fund shall be the fund from which the expenses of the retirement system shall be paid, exclusive of the amount payable as retirement allowances and other benefits provided therein. Contributions shall be made to the expense fund as follows: The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and may transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund, but the amount so transferred shall not exceed one-half of one percent of total book value of the assets of the Registrars of Voters Employees' Retirement System.

Acts 1954, No. 215, §8(5). Amended by Acts 1956, No. 445, §1; Acts 1958, No. 220, §2; Acts 1960, No. 163, §1; Acts 1964, No. 218, §1; Acts 1975, No. 341, §1; Acts 1981, No. 599, §1; Redesignated from R.S. 18:1840 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2141 - Collection of member contributions

§2141. Collection of member contributions

The collection of members' contributions shall be as follows:

(1) Each employer shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member, as provided in this Chapter. Each employer shall certify to the treasurer of said employer on each and every payroll a statement as vouchers for the amount so deducted.

(2) The treasurer, or other officer authorized to issue warrants, of each employer, on the authority from the employer, shall make deductions from salaries of members as provided in this Chapter, and shall transmit monthly the amount specified to be deducted to the director of the board of trustees. The director of the board of trustees after making a record of all such receipts shall deposit them with the state treasurer for use according to the provisions of this Chapter, or in a bank or banks selected by the state treasurer and approved by the board of trustees.

Acts 1954, No. 215, §8(6)(1); Acts 1991, No. 497, §1, eff. July 15, 1991; Redesignated from R.S. 18:1841 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2142 - Collection of employer contributions

§2142. Collection of employer contributions

The collection of employers' contributions, if and when assessed or required, shall be as follows:

(1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under R.S. 11:2135 through R.S. 11:2138 and R.S. 11:2140 and also a statement of the amount to be contributed by each employer (if any) as provided for in R.S. 11:2135(E).

(2) During the months of January and July of each year, the treasurer, or other officer authorized to issue warrants, of each employer on authority from the employer shall transmit the amount payable for the employer's contribution for the preceding six months to the director of the board of trustees. After making a record of all such receipts, the director shall deposit them with the state treasurer, or on direction from him in a bank selected by him (the state treasurer) and approved by the board of trustees for use according to the provisions of this law.

Acts 1954, No. 215, §8(6)(2); Acts 1991, No. 497, §1, eff. July 15, 1991; Redesignated from R.S. 18:1842 by Acts 1991, No. 74, §3, eff. June 25,1991.



RS 11:2143 - Guarantee of payments

§2143. Guarantee of payments

The maintenance of annuity reserves and pension reserves as provided for, and regular interest creditable to the various funds as provided in this Part, and the payment of all pensions, annuities, retirement allowance refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Acts 1954, No. 215, §12; Redesignated from R.S. 18:1843 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2144 - Deferred Retirement Option Plan

§2144. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance pursuant to this Section, any member who is eligible to receive retirement benefits as provided for in R.S. 11:2071 or 2165.4 may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

C.(1) The duration of participation in the plan shall be specified and shall not exceed three years.

(2) Any person who had previously participated in the Deferred Retirement Option Plan, who remained in service after participating in the plan and who continues to be in service on July 1, 1993, shall be allowed to participate in the plan for one additional year subject to the same conditions and benefit payments that existed when the person first entered participation; written notice of the member's decision to reenter participation shall be given to the system.

D. A person may participate in the plan only once. At the time the member elects to participate in the plan, the member shall exercise a retirement option for service retirement under the provisions of Subsection H of this Section and no change in the option selected shall be permitted after it has been filed with the board.

E. Upon the effective date of the commencement of participation in the plan, active membership in the system shall terminate. Employer contributions shall continue to be payable by the employer during the person's participation in the plan, but payment of employee contributions shall cease upon the effective date of the person's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the person elected to cease employment and receive a serviced retirement allowance, shall be paid into the Deferred Retirement Option Plan Fund.

F. The Deferred Retirement Option Plan shall not earn interest. A person who participates in this plan shall not be eligible to receive a cost-of-living increase while participating, and shall not be eligible for a cost-of-living increase until the employment which made the person eligible to become a member of the system has been terminated for at least one full calendar year.

G. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the Deferred Retirement Option Plan Fund equal to the payments made to that fund on his behalf, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the Deferred Retirement Option Plan Fund to the Annuity Reserve Fund to provide for the annuity payments. The monthly benefits that were being paid into the Deferred Retirement Option Plan Fund shall begin to be paid to the retiree.

H. If a participant dies during the period of participation in the plan, a lump sum equal to the account balance in the plan fund shall be paid to his named beneficiary or, if none, to the estate. If a participant terminates employment prior to the end of the specified period of participation, the participant shall receive a lump sum payment from the plan fund equal to his account in that fund, a true annuity based upon his account in that fund, or any other method of payment approved by the board of trustees and the monthly benefits that were being paid into the plan fund shall begin to be paid to the retiree. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan to the Annuity Reserve Fund to provide for the annuity payments.

I. If employment is not terminated at the end of the period specified for participation in the plan, payments into the plan fund shall cease and the person shall resume active contributing membership in the system. Payments from the plan fund shall not be made until employment is terminated, nor shall the monthly benefits which were being paid into the plan fund during the period of participation be payable to the person until the employment is terminated. Upon termination of employment, the person shall receive a lump sum payment from the plan fund equal to the account in that fund, a true annuity based upon the account in that fund, or any other method of payment approved by the board of trustees. If a person elects to receive a true annuity or other method of payment approved by the board of trustees, funds shall be transferred from the plan fund to the Annuity Reserve Fund to provide for the annuity payments. Also upon termination of employment, the monthly benefits which were being paid into the plan fund shall begin to be paid to the retiree who shall receive a supplemental benefit based on the additional service rendered since resuming active contributing participation in the fund, in an amount attributable to the service and average compensation during the subsequent participation based on the computation formula in effect at the end of the subsequent participation. Any supplemental benefit shall be based on the subsequent participation compensation and service credit only, except the years of subsequent participation shall be added to the member's retirement service credit to determine the supplemental service credit accrual rate for purposes of computing any supplemental benefits earned during the subsequent participation. No change in the retirement options selected by the member shall be permitted as to the original retirement. However, at the end of the subsequent participation the member shall be permitted to select any option authorized as to any supplemental benefits earned by virtue of the subsequent participation.

J. In the event of the member's death during the subsequent participation, payment of benefits to the surviving spouse with whom the member was living at the time of death shall be in accordance with the option provided in R.S. 11:2077(A) on the supplemental benefits earned by virtue of subsequent participation.

K. In the event a member acquires a disability during the period of subsequent participation, supplemental benefits earned by virtue of subsequent participation shall be computed as though the member retired on the date disability began.

L. In no event shall the supplemental benefit exceed an amount which, when combined with the original service retirement benefit, equals one hundred percent of the average compensation figure used to compute the supplemental benefit.

Acts 1990, No. 13, §1; Redesignated from R.S. 18:1844 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1993, No. 929, §1, eff. July 1, 1993; Acts 1997, No. 1266, §1, eff. July 1, 1998; Acts 2012, No. 719, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2151 - Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.

PART VIII. PLAN QUALIFICATION

§2151. Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.



RS 11:2152 - Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.

§2152. Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.



RS 11:2153 - Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.

§2153. Repealed by Acts 2012, No. 229, §2, eff. June 30, 2012.



RS 11:2161 - Establishment of excess benefit plan

PART IX. EXCESS BENEFIT PLAN

§2161. Establishment of excess benefit plan

There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Part and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Code.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2162 - Definitions

§2162. Definitions

All definitions provided in this Chapter are applicable to this excess benefit plan unless a different definition is provided in this Part or the context in which a term is used in this Part indicates a different meaning:

(1) "Excess benefit participant" shall mean any member whose retirement benefit as determined on the basis of all qualified plans without regard to the limitations of R.S. 11:2151 and comparable provisions of other qualified plans of the employer would exceed the maximum benefit permitted under Section 415 of the Code.

(2) "Maximum benefit" shall mean the retirement benefit a member is entitled to receive from the pension plan set forth in this Chapter in any month after giving effect to R.S. 11:2151 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

(3) "Unrestricted benefit" shall mean the monthly retirement benefit a member, or the spouse, child, or dependent parent of a member, would have received under the terms of all qualified plans of the employer, except for the restrictions of R.S. 11:2151 and any similar provisions of any other qualified plans designed to conform to Section 415 of the Code.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2163 - Benefit provided

§2163. Benefit provided

A. An excess benefit participant who is receiving benefits from the pension plan is entitled to a monthly benefit under this excess benefit plan in an amount equal to the lesser of:

(1) The member's unrestricted benefit less the maximum benefit; or

(2) The amount by which the member's monthly benefit from the pension plan has been reduced because of the limitations of R.S. 11:2151.

B. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension under the pension plan except for the limitations under R.S. 11:2151 and Section 415 of the Code. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

C. This plan shall be administered by the board. The rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the pension plan set forth in this Chapter.

D. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the pension plan solely because of the limitations of R.S. 11:2151 and Section 415 of the Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the pension plan.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2164 - Contributions

§2164. Contributions

A. Contributions may not be accumulated under this excess benefit plan to pay future retirement benefits. Instead, each payment of contributions by the employer that would otherwise be made to the pension plan shall be reduced by the amount determined by the board as necessary to meet the requirements for retirement benefits under this excess benefit plan until the next payment of contributions is expected to be made to the pension plan by the employer. The employer shall then pay to this excess benefit plan, out of the contributions that would otherwise have been made to the pension plan, no later than the fourteenth day before the date of each distribution of monthly retirement benefits is required to be made from this excess benefit plan, the amount necessary to satisfy the obligation to pay monthly retirement benefits under this excess benefit plan. The board shall satisfy the obligation of this excess benefit plan to pay retirement benefits out of the employer contributions so transferred.

B. The employer contributions otherwise required to be paid to the pension plan system pursuant to R.S. 11:103 and any other qualified plan shall be divided into those contributions required to pay retirement benefits from this excess benefit plan and those contributions paid into and accumulated to pay the maximum benefits required under the pension plan. Employer contributions made to provide retirement benefits from this excess benefit plan may not be commingled with the monies of the pension plan or any other qualified plan, nor may this excess benefit plan ever receive any transfer of assets from the pension plan.

Acts 2004, No. 259, §1, eff. July 1, 2004.



RS 11:2165.1 - Creation; application

PART X. TIER 2

§2165.1. Creation; application

There is hereby created a second tier of benefits within this system for persons whose first employment making them eligible for membership in this system occurred on or after January 1, 2013. The provisions of this Part shall be known as "Tier 2" of the system. The provisions of this Chapter applicable to persons whose first employment making them eligible for system membership occurred before January 1, 2013, shall be known as "Tier 1". Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of such persons shall be governed by the provisions of this Part; however, if provisions of this Chapter applicable to the original plan cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.2 - Definitions

§2165.2. Definitions

A. As used in this Part, the following terms have the meanings ascribed below unless a different meaning is clearly required by the context:

(1) "Average compensation" shall mean the average annual earned compensation of an employee for any period of sixty successive or joined months of service as an employee during which earned compensation was the highest. In case of interruption of employment, the sixty-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(2) "Member" shall include persons who would be eligible for system membership pursuant to R.S. 11:2051 but whose first employment making them eligible for membership in this system occurred on or after January 1, 2013.

B. Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:2031 unless a different meaning is clearly required by the context.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.3 - Eligibility for membership

§2165.3. Eligibility for membership

Each person who would be eligible for Tier 1 membership but whose first employment making him eligible for membership in this system occurred on or after January 1, 2013, shall become a member of the Tier 2 of the system as a condition of employment.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.4 - Eligibility for retirement

§2165.4. Eligibility for retirement

A. A member upon withdrawal from service shall be entitled to receive a retirement allowance which shall begin as of the date specified by the member in his application for the allowance but in no event before withdrawal from service if he has:

(1) Attained the age of sixty-two years and completed at least ten years of creditable service.

(2) Attained the age of sixty years and completed at least twenty years of creditable service.

(3) Attained the age of fifty-five years and completed at least thirty years of creditable service.

B. Any member whose withdrawal from service occurs prior to his attaining the age of sixty-two years, who shall have completed more than ten years of creditable service and shall not have received a refund of his accumulated contributions shall be entitled to receive a retirement allowance beginning upon his attaining the age of sixty-two years of the amount earned and accrued at the date of withdrawal from service; provided that such benefits shall begin at age sixty if he has twenty or more years of creditable service; provided further that such benefits shall begin at age fifty-five if he has thirty or more years of creditable service.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.5 - Annual amount of retirement allowance

§2165.5. Annual amount of retirement allowance

A. The annual amount of the retirement allowance for any member who upon retirement has less than thirty years of creditable service in this fund shall be three percent of the average final compensation for each year of creditable service. The annual amount of the retirement allowance for any member who upon retirement shall have at least thirty years of total creditable service, with at least twenty years of creditable service in this system, shall be three and one-third percent of the average final compensation for each year of creditable service.

B. The benefits provided in this Section shall not exceed one hundred percent of average compensation.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2165.6 - Disability retirement

§2165.6. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically provided for in Subpart E of Part II of Chapter 4 of Subtitle I of this Title.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1) Upon retirement for disability, a member shall receive a retirement allowance if eligible therefor; otherwise, he shall receive a disability benefit which shall be the product of the retirement accrual rate as determined pursuant to R.S. 11:2072 multiplied by the member's average compensation further multiplied by service as determined to be the lesser of:

(a) Creditable service earned by the date of the disability application, but totaling not less than fifteen years.

(b) Projected continued service to age sixty-two.

(2) In no case shall the disability benefit provided herein exceed two-thirds of earnable compensation.

(3) Any amount received as a compensable wage or a lump sum settlement under the provisions of the workers' compensation laws shall be applied as an offset against benefits received under the provisions of this Subsection, pursuant to rules prescribed by the board. The board shall have complete discretion and the authority to determine the extent and application of the provisions of this Subsection.

(4) A member who qualifies for disability retirement benefits may select an Option 2 or 3 as specified in R.S. 11:2076 with his spouse as beneficiary. Such option factors shall be the same as those utilized for regular retirement and shall be based on the age that the member and spouse would have attained had the member survived, continued in service, and then retired on the earliest normal retirement date.

Acts 2012, No. 719, §1, eff. June 30, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2165.7 - Application

§2165.7. Application

The provisions of the applicable Tier 1 plan shall apply to Tier 2 for any matter on which this Part is silent. In case of any conflict between the provisions of Tier 1 and Tier 2, Tier 2 shall prevail.

Acts 2012, No. 719, §1, eff. June 30, 2012.



RS 11:2171 - SHERIFFS' PENSION AND RELIEF FUND

CHAPTER 7. SHERIFFS' PENSION AND RELIEF FUND

§2171. Creation of sheriffs' pension and relief fund; board of trustees a public corporation; domicile

There is created a sheriffs' pension and relief fund for each parish, and for the civil and criminal sheriffs for the parish of Orleans, and for their deputies. A public corporation is created, to be known as "the Board of Trustees of the Sheriffs' Pension and Relief Fund," for the sheriffs and deputies throughout the state, and the civil and criminal sheriffs for the parish of Orleans, and their deputies. The corporation shall be domiciled in the city of Baton Rouge, Louisiana, where all suits against it must be instituted, and shall be vested with the power to administer the fund, to sue and be sued, to buy and sell securities for investments of the surplus monies of the fund, and to allot disability payments and pensions as hereinafter set forth.

Amended by Acts 1950, No. 53, §1; Redesignated from R.S. 33:1451 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2172 - Amendment of plan

§2172. Amendment of plan

A. The provisions of the pension and relief fund established by R.S. 11:2171 through 2184 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, with respect to the payment of employee contributions, and with respect to actuarial assumptions, shall be considered amendments to the provisions of the pension and relief fund.

B. No amendment to this pension and relief fund shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other pension and relief fund or retirement system, each member in the pension and relief fund would, if the pension and relief fund is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the pension and relief fund had then terminated.

C. Upon the termination or partial termination of the pension and relief fund or upon the discontinuance of contributions by the employer without formal termination of the pension and relief fund, the board of trustees shall re-value and re-determine the benefit of each member; and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the pension and relief fund. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1990, No. 62, §1; Redesignated from R.S. 33:1451.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2173 - Board of trustees; executive counsel; educational requirements

§2173. Board of trustees; executive counsel; educational requirements

A. The board of trustees shall consist of fourteen voting members as follows:

(1) One member, who shall be an active or retired sheriff, and shall be elected by the members of the Louisiana Sheriffs' Association as president, for a term of three years from the date of taking office. A vacancy shall be filled in the same manner. Reelection shall be permissible.

(2) Three members, who shall be active participating sheriff members of the fund, shall be appointed for three year terms by the Louisiana Sheriffs' Association by elections held during annual general membership meetings. One member shall be elected at each meeting. A vacancy, other than for the expiration of a term, shall be filled, with a member possessing the same qualifications, for the remainder of the term by the executive board of the Louisiana Sheriffs' Association. Reelection shall be permissible.

(3) Three members, who shall be former sheriffs who are recipients of either a service or disability retirement benefit from the fund, shall be appointed for three year terms by the Louisiana Sheriffs' Association by elections held during annual general membership meetings. One member shall be elected at each meeting. A vacancy, other than for the expiration of a term, shall be filled, with a member possessing the same qualifications, for the remainder of the term by the executive board of the Louisiana Sheriffs' Association. Reelection shall be permissible.

(4) Three voting members who shall be active full-time deputy sheriffs who are participating members of the fund. A member who has completed a term of office shall be eligible for reelection.

(5) Three voting members who shall be retired deputy sheriffs who are recipients of either a service or disability retirement benefit from the fund. A member who has completed a term of office shall be eligible for reelection.

(6) Beginning in 2013, following the assumption of office of members set forth in Paragraphs (1) through (5) of this Subsection, one member, who shall be an active sheriff who is a participating member of the fund or a former sheriff who has retired and is a recipient of the fund, shall be elected by the members of the Louisiana Sheriffs' Association. Beginning in 2014, the person so elected shall be designated as vice president. The term of office of the person elected in 2013 shall be two years ending in 2015. In 2015, and every three years thereafter, the person so elected shall have a term of office of three years.

B. An executive counsel shall be selected jointly by the board of trustees and the executive board of the Louisiana Sheriffs' Association.

C.(1) All candidates for service on the board of trustees shall have completed the following educational requirements prior to participating in the election or appointment process, as the case may be, in order to serve as a trustee for the fund:

(a) Two hours of education relative to the law, rules, and regulations applicable to the fund, including information regarding the funding of the system.

(b) One hour of fiduciary duty and ethics education.

(c) One hour of education relative to actuarial science and information.

(d) Four hours of professional development in investment strategies.

(2) All such training sessions shall be conducted by the fund, and the fund shall be responsible for the costs for such training sessions. Participating members shall be responsible for travel costs to and from such training sessions. All training sessions shall be conducted at the office of the fund or at the annual Louisiana Sheriffs' Association conference. Training sessions conducted at such conference shall additionally be offered at the office of the fund.

(3) Completion of the advance educational requirements prescribed in this Subsection shall serve to satisfy the requirements of R.S. 11:185(C)(5) that no new board member shall vote on any matter until he has completed one hour of education in each of the required areas prescribed by R.S. 11:185.

Amended by Acts 1954, No. 239, §1; Acts 1958, No. 173, §1; Acts 1987, No. 52, §1; Acts 1988, No. 925, §1; Acts 1991, No. 61, §1, eff. July 1, 1991; Redesignated from R.S. 33:1452 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1995, No. 144, §1, eff. July 1, 1995; Acts 1997, No. 359, §1, eff. June 20, 1997; Acts 1997, No. 1276, §1; Acts 2007, No. 78, §1; Acts 2014, No. 679, §1, eff. June 30, 2014.



RS 11:2174 - Remittance of percentage of taxes collected to fund; membership; salary deductions; deficiency in fund; credit

§2174. Remittance of percentage of taxes collected to fund; membership; salary deductions; deficiency in fund; credit

A. The Sheriffs' Pension and Relief Fund shall be composed as follows: Each sheriff, except in the parish of Orleans, shall deduct annually one-half of one percent of the aggregate amount of the taxes shown to be collectible by the tax rolls of his parish and shall make remittance of such amounts direct to the treasurer of the board. In the parish of Orleans, the state tax collector for the city of New Orleans shall deduct annually one-half of one percent of the aggregate amount of taxes shown to be collectible by the tax rolls of Orleans Parish and shall make remittance of such amounts to the treasurer of the board. The deductions directed to be made by the state tax collector for the city of New Orleans under this Act shall begin with the 1961 tax rolls and shall be annually thereafter.

B. Membership. (1)(a) Each sheriff, including the criminal and civil sheriffs of the parish of Orleans, shall become a member of this fund.

(b) Each deputy, including the criminal and civil deputies of the parish of Orleans, and the criers of the several divisions of the Civil District Court for the parish of Orleans, who, on the date of the filing of the application to become a member, is age eighteen or over, shall become a member of this fund, provided his monthly salary including state supplemental pay, is not less than the following:

(i) Four hundred dollars, if employed prior to January 1, 1991.

(ii) Five hundred fifty dollars, if employed subsequent to December 31, 1990.

(iii) Eight hundred dollars, if employed subsequent to December 31, 1999.

(iv) One thousand dollars, if employed subsequent to December 31, 2012.

(c) Any person who is otherwise eligible for membership must become a participating member of this fund and the deductions from salary and payments to the board provided for by law shall be made on his behalf.

(d) Service rendered by an individual who is originally employed at a monthly salary of less than the minimum salary required for membership will not be eligible for purchase as prior service should that individual meet the minimum salary requirement for membership at a later date.

(2) Should any member be employed in more than one parish in positions that would each otherwise be eligible for membership in the fund, the member shall only be eligible to contribute on the employment position in the parish with the largest salary.

(3)(a) The percentage specified in R.S. 11:62(9) of the salaries of all members of the Sheriffs' Pension and Relief Fund shall be deducted and a remittance covering such deductions, together with the percentage determined in accordance with R.S. 11:103 of the total of the participating members' salaries, including for sheriffs the expense allowance provided by law in addition to regular salary, to be paid from the sheriff's general fund, shall be made monthly to the treasurer of the board. In the event of the failure of any sheriff to make such deductions and remittances, the treasurer of the board shall notify the legislative auditor who shall order the depository to withhold payment of the checks of the sheriff's general fund until the remittance is made.

(b) Notwithstanding the provisions of R.S. 11:154, employers of employees covered by the Sheriffs' Pension and Relief Fund may pay employee contributions in accordance with the following requirements: In lieu of the payments provided for by Subparagraph (3)(a) of this Subsection, each sheriff, including the criminal and civil sheriff for the parish of Orleans, in his sole discretion, may, upon written notice to the Sheriffs' Pension and Relief Fund, fifteen days prior to the beginning of a calendar quarter, elect that the entire contribution required under Subparagraph (3)(a) shall be an employer contribution. In such case, the contribution provided under R.S. 11:62(9) shall be zero and the contribution required under R.S. 11:103 shall be increased by an amount equal to the amount which would otherwise have been required under R.S. 11:62(9) without this Subsection. This provision shall be effective January 1, 1992. For purposes of determining the definition of salary, contributions and benefits under the fund shall continue to equal the amount which would have been applied had the sheriff not made the election provided for in this Subsection. The election shall remain in full force and effect until specifically rescinded in writing in the same manner as the election. The sheriff choosing the rescission shall be responsible for notification to employees affected. The Sheriffs' Pension and Relief Fund shall retain the right to provide procedures and forms for such notice. Those sheriffs who had notified the Sheriffs' Pension and Relief Fund of their payment of employee contributions prior to January 1, 1991, shall be deemed to have made the declaration prescribed herein for 1991 and the remainder of their terms.

(c) Any sheriff who makes the election provided in (b) above, shall be liable for reporting to the Sheriffs' Pension Fund the amount of any contributions, which are employee contributions and which are employer contributions and the amounts of each which are reported for federal income tax purposes. Similarly, for any employee receiving a distribution of benefits from the Sheriffs' Pension Fund, the sheriff who has made contributions on his behalf shall be responsible for notifying the Sheriffs' Pension Fund of the amounts, which are attributable to contributions reported as income to the employee or not so reported.

(4) If at any time there is not sufficient money in the fund to pay each person the monthly benefit to which he or she may be entitled, an equal percentage of such payment shall be made to each beneficiary.

(5)(a) Any salaried employee of either this fund or of the Louisiana Sheriffs' Association, Inc., whose monthly salary is not less than eight hundred dollars, and who, on the date of the filing of his or her application to become a member, is age eighteen, or over, shall become a member of this fund. The percentage specified in R.S. 11:62(9) of the salary of any such employee shall be deducted and remitted monthly to the board as the employee's contribution.

(b) Notwithstanding the provisions of R.S. 11:154, employers of employees covered by the Sheriffs' Pension and Relief Fund may pay employee contributions in accordance with the following requirements. In lieu of the payments provided for by Paragraph (5)(a) of this Subsection, the Louisiana Sheriffs' Association, Inc., or any successor thereto, may declare that the entire contribution required under Paragraph (5)(a) shall be an employer contribution. In such case, the contribution provided under R.S. 11:62(9) shall be zero and the contribution required under R.S. 11:103 shall be increased by an amount equal to the amount which would otherwise have been required under R.S. 11:62(9) without this Subsection. This provision shall be effective for calendar years only. For purposes of the definition of salary for purposes of determining contributions and benefits under the fund, the salary of each employee shall continue to equal the amount of salary which would have been applied had the employer not made the declaration provided for in this Subsection.

(c) If the Louisiana Sheriffs' Association, Inc., or its successor, makes the election provided in (b) above, then the Louisiana Sheriffs' Association, Inc. shall be liable for reporting to the Sheriffs' Pension and Relief Fund the amount of any contributions, which are employer contributions and which are employee contributions and the amounts of each which are reported for federal income tax purposes. Similarly, for any employee receiving a distribution of benefits from the Sheriffs' Pension and Relief Fund, the Louisiana Sheriffs' Association, Inc. which has made contributions on his behalf shall be responsible for notifying the Sheriffs' Pension and Relief Fund of the amounts, which are attributable to contributions reported as income to the employee or not so reported.

C. Funds to which assets credited. (1) The annuity savings fund shall be the fund to which shall be credited all accumulated contributions of members. From this fund shall be paid the refunded contributions because of withdrawal or death of a member, and the amount required to be transferred to the annuity reserve fund as prescribed by (3) below.

(2) The pension accumulation fund shall be the fund to which shall be credited all payments to the system, exclusive of payments to the annuity savings fund and including contributions from employers and taxes from sheriffs and ex-officio tax collectors on behalf of members. From this fund shall be paid the amount required to be transferred to the annuity reserve fund as prescribed by (3) below. On account of each member there shall be paid periodically as determined by the board, but not less than annually, into the pension accumulation fund, an amount equal to the employer contributions and tax monies received.

(3)(a) The annuity reserve fund shall be the fund in which shall be held the reserves for liabilities for retirees and beneficiaries. Upon retirement or death of a member the annuity reserve fund shall be credited with the member's accumulated contributions and the required additional amount from the pension accumulation fund, so as to provide for the benefits of the plan.

(b) All benefits shall be paid to retirees or beneficiaries from the annuity reserve fund, including any refund of contributions upon death after retirement. Should a member, retired for disability, return to active employment at a rate of compensation not less than his final average compensation at the time the member was placed on disability, the balance of the accumulated contributions reduced by the member's annuity payments received shall be transferred to the annuity savings fund and credited to the member's individual account therein.

D. Repealed by Acts 1979, No. 339, §1.

Amended by Acts 1950, No. 53, §2; Acts 1952, No. 218, §1; Acts 1954, No. 239, §1; Acts 1956, No. 464, §1; Acts 1958, No. 173, §1; Acts 1960, No. 97, §1; Acts 1961, No. 44, §1; Acts 1968, No. 358, §1; Acts 1970, No. 161, §1; Acts 1974, No. 322, §1; Acts 1975, No. 231, §1; Acts 1977, No. 591, §1; Acts 1977, No. 719, §1; Acts 1979, No. 756, §1; Acts 1980, No. 179, §1; Acts 1981, No. 235, §1; Acts 1987, No. 166, §1, eff. Jan. 1, 1988; Acts 1989, No. 215, §1; Acts 1990, No. 62, §1; Acts 1990, No. 342, §1; Acts 1991, No.458, §1; Redesignated from R.S. 33:1453 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 322, §1; Acts 1993, No. 751, §1; Acts 1995, No. 870, §1, eff. June 28, 1995; Acts 1999, No. 43, §1, eff. July 1, 1999; Acts 2012, No. 527, §1, eff. June 30, 2012.



RS 11:2174.1 - Credit for out-of-state full-time law enforcement service; actuarial purchase

§2174.1. Credit for out-of-state full-time law enforcement service; actuarial purchase

A.(1) Notwithstanding any other provision of law to the contrary, any member who has at least eighteen months of creditable service in this fund shall be eligible to obtain credit for full-time law enforcement service rendered in any other state, provided that service shall not be credited to this fund if the member already has credit for that service in any other public retirement fund.

(2) In order to receive such credit, the retirement fund in which the member was enrolled while employed as a law enforcement officer in another state shall certify, under oath, that the member does not have credit in that fund which duplicates the credit being purchased in this fund.

(3) To purchase credit for such service, the member shall apply to the board of trustees of this fund and shall furnish a detailed statement of all such service, as the board may require. Additionally, the member shall pay an amount calculated in accordance with the provisions of R.S. 11:158. The cost of such credit shall be paid in a lump sum, and the amount paid shall be credited to the member's account in the Annuity Savings Fund.

B. The board of trustees shall promulgate rules and regulations regarding the amount of such service which must be rendered to equal one year of credit in this fund, but in no event shall more than one year of service be credited for all such service rendered in any one fiscal year.

C. Credit for such service shall not be granted in this fund if the member is receiving a regular or disability retirement benefit based on such service.

Acts 1999, No. 41, §1.



RS 11:2174.2 - Transfer of service credit; purchase of accrual rate

§2174.2. Transfer of service credit; purchase of accrual rate

Notwithstanding any provision of R.S. 11:143 to the contrary, any member who has been an active member of this system for at least one year and who has service credit in another Louisiana public retirement system may elect to transfer all such service credit to this fund. Notwithstanding any other provision of law to the contrary, including the provisions of R.S. 11:143(D)(4), the member may elect to purchase the accrual rate of this fund applicable to the member on the date of such purchase for the purpose of applying the fund's accrual rate to such other service credit by paying the amount established in accordance with R.S. 11:158(C). If, after such purchase, the member attains eligibility for an accrual rate higher than the rate previously purchased, the member may elect to execute an additional purchase for the purpose of applying the higher rate to the transferred service credit by paying the amount established in accordance with R.S. 11:158(C).

Acts 2001, No. 621, §1, eff. July 1, 2001; Acts 2011, No. 120, §1, eff. July 1, 2011; Acts 2013, No. 10, §1, eff. July 1, 2013.



RS 11:2175 - Blanket fidelity insurance policy; powers of board; refund of contributions; restrictions on payments; warrants; deposits; investments

§2175. Blanket fidelity insurance policy; powers of board; refund of contributions; restrictions on payments; warrants; deposits; investments

A. The board shall carry a blanket fidelity insurance policy covering each officer handling the money or securities of the fund in an amount not to exceed twenty-five thousand dollars. The board shall pay the premium therefor out of its funds.

B. The board of trustees may employ an executive director and other personnel and pay all reasonable and proper expenses required for the efficient operation of the fund.

C.(1) Any member who withdraws from service as a sheriff or deputy may apply for and obtain a refund of the amount of his contributions by making application on the form furnished by the fund after he has remained out of service for a period of thirty calendar days and after all contributions for said member have been submitted by the appropriate sheriff's office. In addition, such person may apply for and obtain a payment of any contributions made on his behalf by his employer pursuant to R.S. 11:2174(B)(3)(b) and (5)(b), reduced by that portion of such contributions described in R.S. 11:103, without the increase provided in R.S. 11:2174(B)(3)(b) or (5)(b), respectively. A refund automatically cancels all rights in the fund and the member forfeits all prior service and military service as well as membership credit for the period refunded.

(2)(a) If any member, who withdrew from service and obtained a refund or other payment in accordance with this Section, should return to service and become a member of the fund, then he shall be entitled to reestablish credit for such refunded service by making payment to the fund of the amount of the refund previously obtained, plus interest at the board-approved actuarial valuation rate, compounded annually from the date of the refund to the date of repayment.

(b) If the refund described in Subparagraph (a) of this Paragraph represents four or more years of service credit, then the refund may be repaid in two separate transactions. Service credit shall be credited to the member's account in an amount equal to the portion of service represented by the repayment. No service shall be credited to a member's account prior to the repayment of the refund.

(3)(a) Any participating member of the fund, who has prior service time performed as a sheriff, deputy, or noncommissioned employee in a member parish of the fund, which has not been purchased or credited in the fund, shall be entitled to purchase such credit by making payment to the fund of an amount calculated in accordance with the provisions of R.S. 11:158(C).

(b) In the event a member applies for a transfer and has a break in service in the Sheriffs' Pension and Relief Fund, notwithstanding the provisions of R.S. 11:143(F)(3), the fund may approve a transfer in which the amount transferred is equal to the accrued liability multiplied by the ratio of the most recent average monthly salary based on thirty-six months salary or actual salary if less than thirty-six months, divided by monthly salary used to determine the accrued liability.

(c) Any member of the fund with a minimum of twelve years of service credit applicable to eligibility for regular retirement may purchase up to three years of permissive service credit as defined in the Pension Protection Act of 2006, Section 415(n) of the Internal Revenue Code, and the corresponding Treasury regulations. The service may be purchased only in full-month increments by paying the total cost of the actuarial value of benefits to be purchased. The request to purchase permissive service credit pursuant to this Subparagraph shall be accompanied by the member's application for retirement from the fund. On the day such purchase is completed, the member shall terminate employment and retire. His retirement shall be effective on the next business day following the purchase. The board shall adopt policies and procedures for the implementation of this Subparagraph, including providing for a member to request the required actuarial calculation with the cost of such calculation to be paid by the member.

D. In the event of the death of any sheriff or deputy who has not participated in the benefits of the fund and who is not survived by a surviving wife or a dependent entitled to participate in the benefits of the fund, the board shall refund to the heir or heirs of said deceased sheriff or deputy all contributions made to the fund.

E.(1) Except as provided in this Paragraph, the board of trustees shall not authorize, grant, or pay any retirement or disability benefit to any person employed by or in the office of any sheriff of any parish of the state of Louisiana. The board may authorize, grant, or pay a retirement or disability benefit to a retiree who is reemployed in a sheriff's office on a part-time basis provided his earnings in a fiscal year shall not exceed fifty percent of final average compensation for reemployment during the twenty-four months immediately following the date of retirement and fifty-five percent of final average compensation for reemployment in the twenty-fifth month after the date of retirement and thereafter. Such part-time reemployment shall not result in any additional creditable service time, and no employer or employee contributions shall be paid on the retiree's behalf. Part-time reemployment of a retiree shall have no effect on the provisions for full-time reemployment as set forth hereafter in this Subsection.

(2) During reemployment all retirement benefits are suspended and the retired member shall be a member of the fund and contribute at the current contribution rate applicable.

(3)(a) Upon subsequent retirement, the suspended retirement allowance shall be restored to full force and effect. In addition, the retirement allowance shall be increased by an amount attributable to the service and average compensation during reemployment based on the computation formula in effect at the time of subsequent retirement. Any supplemental benefit shall be based on reemployment compensation and service credit only, except the years of reemployment service shall be added to the member's original retirement service credit to determine the supplemental service credit accrual rate for purposes of computing any supplemental benefit earned during reemployment. No change in the retirement option selected by the member shall be permitted as to the original retirement. However, the member shall be permitted to select any option authorized at the time of a second retirement as to any supplemental benefits earned by virtue of reemployment.

(b) Notwithstanding any other provision of law to the contrary, any retiree who returns to work full time for a minimum of three years as an active contributing member of the fund may choose to have his benefits recalculated by repaying all retirement benefits received from the fund, plus interest at the board-approved actuarial valuation rate. This Subparagraph shall apply only to members that have returned to work not later than December 31, 2008. Required payments shall be paid in one lump-sum payment prior to subsequent retirement in order to be eligible for a recalculation as provided in this Subparagraph. Upon repayment of the required amount, the member shall have restored all service credit earned and shall be subject to the provisions of law that would have otherwise been applicable had he not previously retired for the purposes of calculation of retirement benefits. This Subparagraph shall not affect the provisions of Paragraph (6) of this Subsection applicable to members that are currently eligible for recalculation of benefits.

(4) In the event of the member's death prior to subsequent retirement, payment of benefits to his surviving spouse with whom he or she is living at the time of death shall be in accordance with the option provided in R.S. 11:2178(I)(1)(b) on the supplemental benefits earned by virtue of reemployment.

(5) In no event shall the supplemental benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the supplemental benefit.

(6) The provisions of this Subsection are not applicable to members reemployed prior to September 9, 1988, nor to members eligible to retire prior to September 9, 1988, who actively contribute to the system at least three years after reemployment begins. No member whose retirement or disability benefits are subject to the provisions of this Subsection shall receive a benefit while actively contributing to the system.

F. All monies ordered to be paid from the fund to any person shall be paid by the treasurer only upon warrants signed by the president and countersigned by the secretary. No warrants shall be drawn except by orders of the board, duly entered upon the records of the proceedings of the board. In case the fund, or any part thereof, is deposited in any bank, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of the fund. Nothing herein contained shall be construed as authorizing the treasurer to deposit the fund or any part thereof unless so authorized by the board.

G. The board shall deposit all moneys received by it in the bank or banks, which deposits must be secured by the federal insurance plan. The board may invest moneys received by it in accordance with the provisions of R.S. 11:263.

Amended by Acts 1950, No. 53, §3; Acts 1952, No. 218, §1; Acts 1954, No. 239, §1; Acts 1956, No. 464, §1; Acts 1958, No. 173, §1; Acts 1968, No. 359; Acts 1968, No. 360, §1; Acts 1970, No. 160, §1; Acts 1979, No. 757, §1; Acts 1983, No. 217, §1; Acts 1984, No. 484, §1; Acts 1984, No. 867, §2; Acts 1985, No. 353, §1; Acts 1987, No. 153, §1; Acts 1988, No. 134, §1; Acts 1988, No. 925, §1; Acts 1990, No. 62, §1; Acts 1990, No. 482, §1; Acts 1991, No. 61, §1, eff. July 1, 1991; Redesignated from R.S. 33:1454 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 319, §1; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 837, §1, eff. July 10, 1997; Acts 1997, No. 1226, §1, eff. July 15, 1997; Acts 1999, No. 79, §1, eff. July 1, 1999; Acts 2001, No. 896, §1, eff. July 1, 2001; Acts 2004, No. 781, §1, eff. July 1, 2004; Acts 2008, No. 271, §1, eff. June 17, 2008; Acts 2008, No. 459, §1, eff. July 1, 2008.



RS 11:2175.1 - Funding deposit account

§2175.1. Funding deposit account

A.(1) There shall be established a funding deposit account. Such account shall be credited and charged solely as provided in this Section.

(2) The balance in the account shall be set equal to zero as of December 31, 2008.

(3) Notwithstanding any provision of R.S. 11:105 to the contrary, all surplus funds collected shall be credited to the funding deposit account for any fiscal year terminating on or after December 31, 2008, in which the board of trustees elects or previously elected to set the direct employer contribution rate higher than the minimum recommended rate pursuant to R.S. 11:105.

B. The funds in the account shall earn interest annually at the board-approved valuation interest rate, and the interest shall be credited to the account at least once a year.

C. Beginning with the June 30, 2009 valuation, the board of trustees may in any fiscal year direct that funds from the account be charged according to the following options:

(1) To reduce the unfunded accrued liability as prescribed in R.S. 11:105.

(2) To reduce the present value of future normal costs.

(3) To pay all or a portion of any future net direct employer contributions.

(4) To provide for permanent benefit increases as provided for in R.S. 11:2178(K).

D. In no case shall the funds charged from the account exceed the outstanding account balance.

E. In the event that the board of trustees elects to charge funds from the funding deposit account pursuant to Paragraph (C)(3) of this Section, the percent reduction in the minimum employer recommended contribution rate otherwise applicable shall be determined by dividing the interest-adjusted value of the charges from the funding deposit account by the projected payroll for the fiscal year for which the contribution rate is to be reduced.

F. For funding purposes, any asset value utilized in the calculation of the actuarial value of assets shall exclude the funding deposit account balance as of the asset determination date for such calculation.

G. For all purposes other than funding, the funds in the account shall be considered assets of the system.

Acts 2009, No. 247, §1, eff. June 30, 2009; Acts 2012, No. 721, §1, eff. July 1, 2012.



RS 11:2176 - Reversion of funds prohibited

§2176. Reversion of funds prohibited

A.(1) At no time shall it be possible for the fund assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

(2) The amount of the contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earnings attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

B. Notwithstanding the above, if the fund shall be terminated and all obligations under the fund are fully funded and provided for, then any excess funds held by the fund shall be returned to the employer.

Acts 1990, No. 62, §1; Redesignated from R.S. 33:1454.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2177 - Duties of executive director

§2177. Duties of executive director

The executive director shall be the fund administrator and shall perform those duties delegated and assigned by the board of trustees for the efficient operation of all business of the fund.

Acts 1991, No. 61, §1, eff. July 1, 1991; Redesignated from R.S. 33:1455 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2178 - Disability benefits; retirement benefits; death benefits

§2178. Disability benefits; retirement benefits; death benefits

A. For purposes of this Section, the term "final average compensation" shall mean:

(1) For any member whose first employment making him eligible for membership in the system began prior to July 1, 2006, the member's average salary for the thirty-six highest successive months of employment, or the highest thirty-six successive joined months of employment where interruption of service occurred. If the member has been employed for a period of less than thirty-six months, final average compensation shall be based on the average monthly salary received for the time employed. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred twenty-five percent of the earnings of the first through the twelfth month. The earnings to be considered for the final twelve months shall not exceed one hundred twenty-five percent of the earnings of the thirteenth through the twenty-fourth month. Nothing in this Subsection, however, shall change the method of determining the amount of earned compensation received.

(2) For any member whose first employment making him eligible for membership in the system began on or after July 1, 2006, and prior to July 1, 2013, the member's average salary for the sixty highest successive months of employment, or the highest sixty successive joined months of employment where interruption of service occurred. If the member has been employed for a period of less than sixty months, final average compensation shall be based on the average monthly salary received for the time employed.

(3) For any member whose first employment making him eligible for membership in the system began on or after July 1, 2013, final average compensation is defined as the member's average salary for the sixty highest successive months of employment, or the highest sixty successive joined months of employment where interruption of service occurred. If the member has been employed for a period of less than sixty months, final average compensation shall be based on the average monthly salary received for the time employed. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month.

B. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 225. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be as follows:

(1) Service related disability benefit. (a) The disability benefit for total disability from gainful employment due to an injury sustained while in the performance of official duties shall be a sum equal to forty-five percent of final average compensation.

(b) A member who is classified as having a total disability for any employment shall be entitled to earn twenty-five percent of his disability benefit in a calendar year before being reclassified as having a partial disability.

(2) Supplemental service related disability benefit. (a) A member who is eligible for a service related disability under R.S. 11:207(A) shall be entitled to a supplemental service related disability benefit if the benefit to which he is entitled under R.S. 11:207(A) is less than the benefit the member would have received had he retired under R.S. 11:207(B).

(b) The amount of the member's supplemental service-related disability benefit shall be equal to the difference between the member's service-related disability benefit calculated under Paragraph (1) of this Subsection and the maximum non-service related disability benefit the member would have received had he retired under Paragraph (3) of this Subsection.

(3) Non-service related disability benefit. (a) The disability benefit for total disability caused by an injury other than an injury sustained in the performance of a member's official duties shall be the lesser of:

(i) A sum equal to the greater of forty-five percent of final average compensation or the member's accrued retirement benefit at the time of termination of employment due to disability.

(ii) The retirement benefit which would be payable assuming accrued creditable service plus additional continued service, if any, to the earliest possible retirement age based on final average compensation at the time of termination of employment due to disability.

(b) Upon approval for disability benefits, the member shall exercise a retirement option as provided for service retirement under the provisions of Subsection I of this Section and no change in the option selected shall be permitted after it has been filed with the board. The retirement option factors shall be the same as those utilized for regular retirement based on the age of the retiree and spouse had the retiree continued in active service until the normal retirement date.

(c) A member who is classified as having a total disability for any employment shall be entitled to earn twenty-five percent of his disability benefit in a calendar year before being reclassified as having a partial disability.

(d) Upon attaining the age of fifty-five, and upon application to the board of trustees, a member who has retired under the disability retirement provisions of this Subsection may convert his disability retirement to regular retirement described in Subsection C of this Section.

(4) The benefit for partial disability shall be seventy-five percent of the amount that the member would have received for total disability.

C.(1)(a) Any member whose first employment making him eligible for membership in the system began prior to January 1, 2012, shall be eligible to retire, upon receipt of the member's written application by the board of trustees, if the member:

(i) Has twelve or more years of creditable service and has attained the age of fifty-five.

(ii) Has thirty or more years of creditable service, without regard to age.

(b) Any member whose first employment making him eligible for membership in the system began on or after January 1, 2012, shall be eligible to retire, upon receipt of the member's written application by the board of trustees, if the member:

(i) Has twelve or more years of creditable service and has attained the age of sixty-two.

(ii) Has twenty or more years of creditable service and has attained the age of sixty.

(iii) Has thirty or more years of creditable service and has attained the age of fifty-five.

(c)(i) A member whose first employment making him eligible for membership in the system began on or before June 30, 2006, shall be paid a monthly sum equal to three and one-third percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(ii) A member whose first employment making him eligible for membership in the system began on or after July 1, 2006, but prior to January 1, 2012, shall be paid a monthly sum equal to three and one-third percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(iii) A member whose first employment making him eligible for membership in the system began on or after January 1, 2012, shall be paid a monthly sum equal to three percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(iv)(aa) Notwithstanding the provisions of Item (iii) of this Subparagraph, a member whose first employment making him eligible for membership in the system began on or after January 1, 2012, who retires with thirty or more years of creditable service or any member who in the performance of his official duties as a commissioned law enforcement officer suffers a violent act or accident during the pursuit, apprehension, or arrest of a criminal suspect and as a result acquires a total and permanent disability or dies, shall be paid a monthly sum equal to three and one-third percent of the member's final average compensation multiplied by the number of years of creditable service in the fund.

(bb) Creditable service maintained pursuant to a reciprocal agreement in another system, fund, or plan shall not be used to meet the requirement of thirty or more years of creditable service.

(cc) Transferred service with an accrual rate of less than three and one-third percent shall not be used to meet the requirement of thirty or more years of creditable service unless the member elects to purchase the accrual rate for application to his transferred credit pursuant to the provisions of R.S. 11:2174.2.

(2) Any member who has twelve or more years of creditable service and who separates from service before attaining the minimum age required for regular retirement eligibility shall be entitled to a deferred retirement beginning when the member attains regular retirement age. The member shall be paid the same amount he would have received had he retired while in service. In order to be eligible for this deferred retirement, the member shall not have withdrawn any part of his contributions from the fund. The member's written application shall be received by the board before the retirement is effective.

(3)(a) In the event a member whose first employment making him eligible for membership in the system began prior to January 1, 2012, is eligible for deferred retirement and is over fifty years of age with at least twenty years of creditable service the member may elect to take, in lieu of deferred retirement, the actuarial equivalent of the benefit due had the member attained age fifty-five. The retirement shall become effective upon receipt of the member's written application by the board of trustees.

(b) In the event a member whose first employment making him eligible for membership in the system began on or after January 1, 2012, is eligible for deferred retirement and is over fifty years of age with at least twenty years of creditable service the member may elect to take, in lieu of deferred retirement, the actuarial equivalent of the benefit due had the member attained age sixty. The retirement shall become effective upon receipt of the member's written application by the board of trustees.

(4) The retirement pension under this Subsection shall in no case exceed the member's final average compensation.

(5) Any active, contributing member whose first employment making him eligible for membership in the system began prior to January 1, 2012, who has completed ten years of service, has attained the age of sixty, and is not in a deferred retiree status, shall be eligible for a reduced retirement benefit equal to the member's accrued regular retirement benefit reduced actuarially for each month or fraction thereof that retirement begins prior to the member's earliest normal retirement date assuming continuous service.

D.(1) The following death benefits are applicable and shall be paid, or shall continue to be paid, to those survivors hereinafter defined in Subsection E of this Section where death occurred prior to July 1, 1969, or, in the case of members retired prior to July 30, 1958, while receiving a pension:

(a) If any sheriff or deputy dies while in the service solely as the result of injuries received in the line of duty, or, while on disability, or, in the case of members retired before July 30, 1958, while receiving a pension, the board shall direct payment from the fund monthly on the following basis:

(i) For a widow alone, so long as she remains unmarried, or for a widower alone, so long as he remains mentally or physically incapacitated, a sum equal to one-half of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or retirement, or of his or her average monthly salary for the time of his or her employment if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of seventy-five dollars.

(ii) If there is a widow or widower entitled to benefits, for each child under the age of eighteen years, the additional sum of twenty dollars per month, which shall cease on his eighteenth birthday.

(iii) If there is no widow or widower entitled to benefits, for one or more children under eighteen years, a sum equal to one-half of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or retirement, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of seventy-five dollars for one child and twenty dollars per month for each additional child. All such payments shall cease as the respective children reach age eighteen.

(iv) If there is no widow, or widower or child entitled to benefits, for a parent or parents or the survivor of them dependent upon the deceased sheriff or deputy for support, a sum equal to one-half of the said sheriff's or deputy's monthly salary at the time of death or retirement, which payment shall in no event exceed the monthly sum of fifty dollars.

(b) In the event benefits become payable to a widow and a child or children or to a widower and a child or children, and in the event of the death of said widow or said widower after such benefits become so payable, for one or more children under the age of eighteen a sum equal to one-half of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or retirement, or his or her average monthly salary for the time of his or her employment if employed for a shorter period than thirty-six months, which payments shall in no event exceed the monthly sum of seventy-five dollars for one child and twenty dollars per month for each additional child, which payments shall cease when the respective children reach age eighteen.

(c) For a widow of any ex-deputy sheriff who died while in the service and who was serving in the capacity of chief criminal deputy at the time of his death and whose period of service was for at least twenty years during the period 1921 through 1942, a monthly benefit shall be paid from the fund in the amount of seventy-five dollars, provided that she was living with and dependent upon said ex-deputy sheriff at the time of his death, and provided, further, that before any of such benefits shall be payable, the widow of such ex-deputy sheriff shall pay or shall have paid into the fund, for the account of the said ex-deputy sheriff, contributions representing three percent of his average salary for each month subsequent to December 31, 1946, until the date of her application to be placed on the pension.

(2) The following death benefits are applicable and shall be paid to those survivors hereinafter defined in Subsection E of this Section where death occurred subsequent to July 1, 1969, and prior to September 10, 1982.

(a) If any sheriff or deputy dies while in the service solely as a result of injuries received in the line of duty, or while drawing disability benefits, the board shall direct payment from the fund monthly on the following basis:

(i) For a widow alone, so long as she remains unmarried, or for a widower alone, so long as he remains mentally or physically incapacitated, a sum equal to seventy-five percent of said sheriff's or deputy's monthly salary for the thirty-six months immediately preceding his or her death, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of one hundred fifty dollars.

(ii) If there is a widow or widower entitled to benefits, for each child under the age of eighteen years, the additional sum of forty dollars per month which shall cease on his eighteenth birthday.

(iii) If there is no widow or widower entitled to benefits, for one or more children under eighteen years a sum equal to seventy-five percent of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of one hundred fifty dollars for one child and forty dollars per month for each additional child. All such payments shall cease as the respective children reach age eighteen.

(iv) If there is no widow, or widower or child entitled to benefits, for a parent or parents or the survivor of them dependent upon the deceased sheriff or deputy for support, a sum equal to one-half of the said sheriff's or deputy's monthly salary at the time of death, which payment shall in no event exceed the monthly sum of fifty dollars.

(b) In the event benefits become payable to a widow and a child or children or to a widower and a child or children and in the event of the death of said widow or said widower after such benefits become so payable, for one or more children under age eighteen a sum equal to seventy-five percent of said sheriff's or deputy's average monthly salary for the thirty-six months immediately preceding his or her death or his or her average monthly salary for the time of his or her employment if employed for a shorter period than thirty-six months, which payment shall in no event exceed the monthly sum of one hundred fifty dollars for one child and forty dollars per month for each additional child, which payments shall cease when the respective children reach age eighteen.

(3) The following death benefits are applicable and shall be paid to those survivors hereinafter defined in Subsection E of this Section when death occurred on or subsequent to September 10, 1982; the death benefits provided herein to a sheriff or deputy drawing disability benefits are applicable only to those disability retirees who were placed on disability prior to September 8, 1988.

(a) If any sheriff or deputy is killed in the discharge of his duties, or dies from immediate effects of any injury received as the result of an act of violence occurring while engaged in the discharge of his duties or while drawing disability benefits, the board shall direct payment from the fund monthly, but in no event an amount greater than the disability benefit previously paid to the retiree under disability, on the following basis:

(i) For a widow alone, or for a widower alone, a sum equal to fifty percent of the said sheriff's or deputy's final average compensation as defined in this Section, or of his or her average monthly salary for the time of his or her employment, if employed for a shorter period than thirty-six months, which payment in no event shall be less than one hundred fifty dollars per month.

(ii)(aa) If there is a surviving spouse entitled to benefits, and a child or children under eighteen years of age, or over said age if physically or mentally incapacitated, or a surviving child who is enrolled at a board-approved or accredited school, college, or university, enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled in which event benefits terminate at the completion of schooling or attaining the age of twenty-three, and who is dependent upon the deceased at the time of death, the additional sum of fifteen percent of the member's final average compensation will be paid for each child, with the total benefit to the surviving spouse and children not to exceed one hundred percent of the member's final average compensation.

(bb) The additional benefit to a minor child shall cease at the time the child attains age eighteen unless the child is enrolled as a student attending high school, college, a university, or institution approved by the board in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled in which event benefits terminate at the completion of schooling or attaining the age of twenty-three.

(cc) Enrollment and attendance will be certified on such forms and in such a manner as to be determined by the board.

(iii) If there is no surviving spouse entitled to benefits, for one or more children under eighteen years of age, or over said age if physically or mentally incapacitated, or a surviving child who is enrolled at a board-approved or accredited school, college, or university, enrolled in a sufficient number of courses and classes in such institution to be classified as a full-time student in good standing, under the criteria used by the institution in which the student is enrolled in which event benefits terminate at the completion of schooling or attaining the age of twenty-three, and who is dependent upon the deceased, a sum equal to fifteen percent of the member's final average compensation for each child not to exceed sixty percent of the member's final average compensation in the event there are more than four dependent children. Benefits to a minor child shall terminate under the same conditions as set forth in Item (ii) of this Subparagraph.

(iv) If there is no widow or widower or child entitled to benefits, for a parent or parents or the survivor of them dependent upon the deceased sheriff or deputy for support, a sum equal to fifty percent of the said sheriff's or deputy's monthly salary at the time of death, which payment shall in no event exceed the monthly sum of one hundred dollars per dependent parent.

(b) In the event benefits become payable to a widow or widower and a child or children, in the event of the death of said widow or widower after such benefits become so payable, payments shall be made to the surviving child or children in keeping with the benefits set forth in Item (a)(iii) of this Paragraph.

E. However, the board shall not make payment in accordance with the provisions set forth in Subsection D except to:

(1) A widow who was married to and living with her husband (a) at the time of his death if he was killed, or (b) at the time of his death and at the time the act of violence occurred if he died as a result of injuries received therefrom.

(2) A widower who was married to and living with his wife (a) at the time of her death if she was killed, or (b) at the time of her death and at the time the act of violence occurred if she died as a result of injuries received therefrom.

(3) A child or children born of the marriage under the age of eighteen years, or over said age if physically or mentally incapacitated, dependent upon the sheriff or deputy at the time of his or her death.

(4) A mother or father, or both, dependent upon the sheriff or deputy at the time of his or her death.

(5) Widows who are qualified under and defined by the provisions of Subparagraph (D)(1)(c) of this Section.

F. The provisions of Paragraphs (1) and (2) of Subsection E of this Section shall be applied retroactively to July 1, 1997.

G. Effective January 1, 2007, in the case of a member who dies while on a leave of absence to perform qualified military service as described in Section 414(u) of the Internal Revenue Code, the member's beneficiary shall be entitled to any benefits that would have been provided, other than benefit accruals relating to the period of qualified military service, under the plan had the member resumed and then terminated employment on account of death, in accordance with Section 401(a)(37) of the Internal Revenue Code. However, the member's beneficiary shall be entitled to benefit accruals relating to the period of qualified military service provided the member's beneficiary timely remits to the fund any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law and R.S. 11:2186.

H. The word "salary" as used in this Section shall mean monies received by the sheriff or deputy sheriff, directly from the respective sheriffs' general funds for duties performed as a sheriff or deputy sheriff, including for sheriffs the expense allowance provided by law.

I.(1)(a) Upon application for service retirement, any participant may elect to receive benefits in a retirement allowance payable throughout life, or

(b) May elect at that time to receive the actuarial equivalent of the retirement allowance in a reduced retirement allowance payable throughout life with the following options, subject to the limitation that no member may elect an optional settlement in any amount in excess of the member's final average compensation, after the reduction produced by the option selected:

Option 1. If the member dies before receiving in annuity payments the present value of the member's annuity as it was at the time of the member's retirement, the balance shall be paid to the member's legal representative or representatives or to such person as the member shall nominate by written designation duly acknowledged and filed with the board.

Option 2. Upon the member's death, a reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement.

Option 2A. Upon the member's death, a reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the death of the designated beneficiary. The retiree shall be responsible for notifying the pension fund of these circumstances, presenting satisfactory evidence of same, and requesting the change of the reduced benefit to the maximum benefit. Adjustment of benefits under this Option shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for change in benefits.

Option 3. Upon the member's death, one-half of the reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement.

Option 3A. Upon the member's death, one-half of the reduced retirement allowance shall be continued throughout the life of and paid to the spouse to whom the member was married and living with at the time of retirement provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change the maximum benefit effective on the first day of the next month following the death of the designated beneficiary. The retiree shall be responsible for notifying the pension fund of these circumstances, presenting satisfactory evidence of same, and requesting the change of the reduced benefit to the maximum benefit. Adjustment of benefits under this Option shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for change in benefits.

Option 4. Some other benefit or benefits shall be paid either to the participant or to the spouse to whom the member was married and living with at the time of retirement, if living, or to the minor child or children, until the age of majority, or to the disabled child or children, as long as the disability exists, otherwise to such other dependent as the member shall have nominated until the age of majority or for a period of ten years, whichever is greater, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to the member's retirement allowance and approved by the board.

Option 5. Ninety percent of the member's maximum retirement and upon death, if survived by a surviving spouse to whom the member was married and living with at the time of retirement, fifty percent of the member's benefit shall be paid to the surviving spouse during said spouse's lifetime.

(2) No option shall become effective until the date specified by the member in the application for retirement and no change in the option selected shall be permitted after the application has been officially filed with the board; however, any member who has made an error in the selection of a retirement option, without consideration of events subsequent to the date of retirement, shall be permitted to make a one-time change in the option selected provided the request is made within a one-year period after the effective date of the option selected.

(3) If any option of this Subsection is selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary, and the benefit payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increases granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable cost incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation benefits.

J.(1) Any member who is eligible for retirement based on length of service, including members drawing disability benefits prior to September 9, 1988, who leaves a surviving spouse with whom the member is living at the time of death, shall be deemed to have exercised automatically Option 2 benefits just as though the member had retired and elected Option 2 prior to death. Should the deceased member also be survived by a dependent child or children under the age of eighteen years, or over said age if physically or mentally incapacitated, or a surviving child who is enrolled at a board-approved or accredited school or college under the conditions set forth in this Section, the additional benefit for each child shall be as set forth in Item (D)(3)(a)(ii) of this Section and shall be subject to the same conditions as to termination as set forth therein.

(2) Any member who is eligible for retirement based on length of service, including members drawing disability benefits, and irrespective of age in the case of the death of the member occurring subsequent to July 1, 1969, who does not leave a surviving spouse with whom he or she is living at the time of death, but who is survived by a dependent child or children, under the age of eighteen years or over said age if physically or mentally incapacitated, the board shall direct payment monthly to or for the child or children as set forth in Item (D)(3)(a)(iii) of this Section.

(3) Should the surviving spouse, or in the absence of a surviving spouse, a child or children, entitled to receive benefits under the provisions of this Subsection elect to receive a refund of the member's contributions in lieu of benefits, such choice must be specified in writing, properly notarized, and in the case of minority with the appropriate court authorization, to be filed with the board of trustees.

K. The board of trustees is authorized to use earnings on investments of the fund in excess of normal requirements or funding deposit account credit balances as determined by the actuary and approved by the board of trustees, to provide a permanent benefit increase for retired and disabled members and survivors who have been receiving benefits from the fund for one full calendar year prior to the granting of the increase.

(1)(a) The cost-of-living increase shall be in a monthly amount not less than two percent or more than three percent of the normal monthly benefit payable to the retiree, disability recipient, or survivor on the date the increase is granted, but shall not be less than twenty dollars per month.

(b) Notwithstanding any provision of this Subsection to the contrary, no cost-of-living increase shall be granted in any fiscal year pursuant to this Subsection if a cost-of-living increase has been granted pursuant to this Subsection in the immediately preceding fiscal year.

(c)(i) Any member who retires on or after July 1, 2006, and before July 1, 2007, and who has not attained the age of sixty years shall be subject to a two-year waiting period from the date of retirement to become eligible for a cost-of-living increase.

(ii) Any member who retires on or after July 1, 2007, and who has not attained the age of sixty years shall be subject to a three-year waiting period from the date of retirement to become eligible for a cost-of-living increase.

(iii) Notwithstanding Items (i) and (ii) of this Subparagraph, any member who is retired and who attains the age of sixty years subsequent to retirement shall be eligible for a cost-of-living increase after one full year from the member's sixtieth birthday.

(iv) Any member retiring on or after attaining the age of sixty years shall be eligible for a cost-of-living increase after one full calendar year from the date of retirement.

(2) A person receiving a benefit utilizing the provisions of R.S. 11:142 governing reciprocal recognition of service agreements shall be granted a cost-of-living adjustment based upon that portion of the creditable service attributable to this system.

(3) A person receiving a benefit, who becomes sixty-five years of age during the calendar year prior to the granting of a supplemental cost-of-living adjustment as provided in R.S. 11:246 for benefit recipients sixty-five years of age or older, shall receive a lump sum pro rata payment for the number of months he was sixty-five years of age prior to the granting of the cost-of-living adjustment, in addition to the monthly supplemental payment authorized by R.S. 11:246.

L. Death benefits terminated because of remarriage as provided under the terms of this Section shall be due and payable to a widow if her subsequent marriage is terminated by death. Upon death of the second or subsequent spouse, the benefits shall be resumed; however, the benefits shall be suspended during the second or subsequent marriage.

M.(1)(a)(i) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment for retirees, disability recipients, and survivors who would otherwise be eligible for a cost-of-living adjustment pursuant to Subsection K of this Section and who have been or would have been retired at least one full year on June 30, 2007.

(ii) The cost-of-living adjustment shall be payable in a monthly amount not to exceed two and one-half percent of the normal monthly benefit payable to the retiree, disability recipient, or survivor on the date the increase is granted, as provided in Subsection K of this Section. The dollar amount of such adjustment for any recipient shall not exceed five percent of the average monthly benefit in payment to service retirees as of the end of the preceding fiscal year.

(b) In addition, the board of trustees is authorized to provide an additional cost-of-living adjustment to all retirees, disability recipients, and survivors who are at least sixty-five years of age, which adjustment shall consist of an amount equal to two percent of the monthly benefit the member is receiving on the date the adjustment is granted.

(c) The authority of the board of trustees to provide the cost-of-living adjustments provided in this Paragraph shall become effective July 1, 2007, and the cost-of-living adjustments shall first be payable on that date. The authority of the board of trustees to provide such cost-of-living adjustments shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Subparagraph (a) of this Paragraph nor more than one adjustment pursuant to Subparagraph (b) of this Paragraph.

(d) The board, in any one fiscal year, may provide a cost-of-living adjustment pursuant to either Subparagraph (a) or (b) of this Paragraph; however, it shall not grant cost-of-living adjustments pursuant to both of these Subparagraphs within the same fiscal year.

(2) Effective July 1, 2006, all retirees who were full-time members of the pension and relief fund who retired on or before July 1, 1986, shall be eligible for a one-time permanent adjustment in their monthly benefit of seventy-five dollars, in addition to any other increases authorized or provided by law. Members who were part-time employees who retired on or before July 1, 1986, shall receive a permanent adjustment in their monthly benefit based upon their participation in relation to full-time employment. Members receiving a benefit based on reciprocal recognition of service shall receive an adjustment based on the ratio their years of service in the fund bears to their total years of service in all systems.

(3) No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability resulting from the provisions of this Subsection.

N. Notwithstanding any law to the contrary, any participant in the former Deferred Retirement Option Plan for this fund who has not severed employment and has not taken a distribution of the plan account may make a one-time, irrevocable election to rescind all or a portion of his participation period in the plan and return to active, contributing membership in the fund. A person who rescinds plan participation shall forfeit all accumulated plan benefits attributable to the portion of the participation period rescinded. He shall pay to the fund the employee contributions the fund would have received if he had not been a plan participant during the rescinded portion of his participation period together with any interest or other actuarial cost for such rescission. After he pays to the plan the required amount, the person shall be credited with service as if he had remained in active service continuously and had not participated in the plan during the rescinded portion of his participation period. The board shall be authorized to adopt uniform rules for the implementation of this Subsection in accordance with the Administrative Procedure Act. The rescinding participant shall be required to contractually hold the system harmless in the event that a spouse, former spouse, or any other person ever successfully asserts a property right relative to the rescission of plan participation which has any adverse effect upon the fund.

Acts 1974, No. 321, §1; Acts 1977, No. 591, §1; Acts 1977, No. 694, §1; Acts 1977, No. 712, §1; Acts 1978, No. 727, §5; Acts 1979, No. 758, §1; Acts 1980, No. 180, §1; Acts 1981, No. 700, §1; Acts 1982, No. 189, §1; Acts 1983, No. 157, §1; Acts 1983, No. 216, §1; Acts 1983, No. 278, §1; Acts 1987, No. 742, §1; Acts 1988, No. 135, §1; Acts 1988, No. 136, §1; Acts 1989, No. 554, §1; Acts 1989, No. 555, §1; Acts 1990, No. 12, §1; Acts 1990, No. 572, §1; Redesignated from R.S. 33:1456 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 66, §1, eff. July 1, 1991; Acts 1991, No. 402, §1, eff. July 1, 1991; Acts 1991, No. 402, §1, eff. July 1, 1991; Acts 1992, No. 895, §1, eff. July 1, 1992; Acts 1993, No. 751, §1; Acts 1995, No. 578, §1, eff. Jan. 1, 1995; Acts 1995, No. 1113, §1, eff. July 1, 1995; Acts 1995, No. 1117, §1, eff. June 30, 1995; Acts 1997, No. 1276, §1; Acts 1997, No. 1394, §1; Acts 1998, 1st Ex. Sess., No. 56, §1; Acts 1998, 1st Ex. Sess., No. 96, §1; Acts 1999, No. 25, §1, eff. July 1, 1999; Acts 1999, No. 496, §1, eff. June 30, 1999; Acts 2001, No. 621, §1, eff. July 1, 2001; Acts 2001, No. 867, §2, eff. July 1, 2001; Acts 2001, No. 911, §1, eff. July 1, 2001; Acts 2003, No. 486, §1; Acts 2004, No. 26, §6; Acts 2004, No. 855, §1, eff. July 1, 2004; Acts 2004, No. 866, §1, eff. July 1, 2004; Acts 2006, No. 721, §1, eff. July 1, 2006; Acts 2006, No. 780, §1, eff. June 30, 2006; Acts 2007, No. 308, §1, eff. July 1, 2007; Acts 2008, No. 220, §4, eff. June 14, 2008; Acts 2008, No. 406, §1, eff. July 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2011, No. 120, §1, eff. July 1, 2011; Acts 2012, No. 528, §1, eff. June 30, 2012; Acts 2012, No. 721, §1, eff. July 1, 2012; Acts 2013, No. 170, §1, eff. June 30, 2013; Acts 2013, No. 231, §1, eff. June 30, 2013; Acts 2014, No. 791, §22; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2001, No. 867, §3 relative to termination of DROP program and eligibility for DROP and Back-DROP.

NOTE: See Acts 2003, No. 486, §2, relative to retroactive effect to June 30, 2002.

NOTE: See Acts 2004, No. 855, §2, making Act effective if and when Acts 2004, No. 782, becomes effective.

NOTE: Also see Acts 2004, No. 782, §2, relative to the Sheriffs' Pension and Relief Fund increasing the employee contribution rate to cover one-half of the additional costs of benefits provided by Acts 2004, No. 855 and 866.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2178.1 - Back-Deferred Retirement Option Plan

§2178.1. Back-Deferred Retirement Option Plan

A.(1) There is hereby created a plan named the "Back-Deferred Retirement Option Plan" which shall be referred to in this Chapter as "Back-DROP".

(2) In lieu of receiving a service retirement allowance pursuant to this Chapter, an active contributing member who has accrued more years of service than are required for a regular service retirement and which are sufficient to qualify for the Back-DROP period selected may make an irrevocable election at the time of retirement to receive a Back-DROP benefit. The member may qualify for Back-DROP only once. A member or retiree who has participated in the Deferred Retirement Option Plan and who has not rescinded all of his participation period shall not be eligible to enroll in the Back-DROP.

(3) A member who elects to retire pursuant to R.S. 11:2178(C)(5) shall not be eligible to receive a Back-DROP benefit.

B. At the time of retirement, the member shall select a Back-DROP period to be specified in whole months. The Back-DROP period shall not exceed the lesser of thirty-six months or the number of months of creditable service accrued after the member first became eligible for regular retirement. However, members who have thirty or more years of service may select a Back-DROP period not to exceed the lesser of forty-eight months or the number of months of creditable service accrued after the member first became eligible for regular retirement. The Back-DROP period shall be the most recent calendar period corresponding to the member's accrued creditable service.

C. The member's Back-DROP monthly benefit accrual shall be calculated based on the provisions applicable for service retirement set forth in R.S. 11:2178(C), subject to the following conditions:

(1) For purposes of this Subsection, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

(2) Accrued service at retirement, utilized for the purpose of calculating the Back-DROP monthly benefit, shall be reduced by the Back-DROP period.

(3) Final average compensation, utilized for the purpose of calculating the Back-DROP monthly benefit, shall be calculated by excluding all earnings during the Back-DROP period.

(4) Employer contributions received by the retirement fund during the Back-DROP period and any interest that has accrued on employer and employee contributions received during the period shall remain with the retirement fund and shall not be refunded to the member or to the employer. Upon separation from service, employee contributions received by the retirement fund during the Back-DROP period shall be credited to the member's Back-DROP account for distribution with the other proceeds of the Back-DROP account.

(5) The member's Back-DROP monthly benefit shall be calculated based upon the member's age, service, and the plan provisions in effect on the last day of creditable service before the Back-DROP period.

(6) At retirement, the member's maximum monthly retirement benefit payable as a life annuity shall be equal to the Back-DROP monthly benefit.

(7) The member may elect to receive a reduced monthly benefit in accordance with the provisions of R.S. 11:2178(I) based upon the member's age and the age of the member's beneficiary as of the actual effective date of retirement. No change in the option selected or beneficiary shall be permitted after the option is filed with the board of trustees.

(8) In addition to the monthly benefit received pursuant to this Subsection, the member shall be paid a lump-sum benefit equal to the Back-DROP maximum monthly retirement benefit multiplied by the number of months selected as the Back-DROP period.

(9)(a) The member may defer receipt of all or a part of the lump-sum Back-DROP payment. With respect to any individual who was eligible to participate in Back-DROP before January 1, 2004, any portion of the Back-DROP payment which is deferred by the member shall be deposited in the member's Back-DROP account which shall earn interest at a rate based upon a ten-year U.S. Treasury security, with interest to be credited to the individual's account balance on an annual basis. The unpaid account balance shall be remitted to the member upon thirty days' written notice. With respect to any individual who becomes eligible to participate in Back-DROP on or after January 1, 2004, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such accounts may be credited with interest at the actual rate of return earned on such account investments less one-fourth of one percent per annum, or at the option of the system, the funds may be credited to subaccounts as herein established:

(i) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the fund.

(ii) After the contributing period ends, the balance of the subaccount may then be transferred to a self-directed subaccount. The period following the contributing period shall be known as the investment period. Both subaccounts shall be within Back-DROP established in this Section. Management of the monies shall be by the fund during the contributing period. When the monies are transferred to the self-directed subaccount for the investment period, the fund is authorized to hire a third-party provider. The third-party provider shall act as an agent of the fund for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options as comply with federal law for self-directed plans.

(iii) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the fund and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the fund. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the fund, or its agents or employees for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

(b) At retirement, the member may make a one-time, irrevocable election to have all or a part of the lump-sum Back-DROP benefit paid as an annuity subject to such conditions as the board of trustees may approve.

(c) In the event a member who elects to defer receipt of all or part of the lump-sum Back-DROP payment predeceases his spouse, the surviving spouse may make a one-time irrevocable election to have all or a part of the lump-sum Back-DROP benefit paid as an annuity at a rate equal to seventy-five percent of the interest rate available to retirees and subject to such other conditions as the board of trustees may approve. Surviving spouses with Back-DROP funds on deposit with the pension fund as of July 1, 2012, shall have until June 30, 2013, to make this election. For those Back-DROP participants who die on or after July 1, 2012, their surviving spouses shall have ninety days from the date of the retiree's death to make this election.

(10) Cost-of-living adjustments shall not be payable based on the Back-Drop account, lump-sum benefit, or annuity payments.

(11) Upon the member's death, any remaining unpaid account balance in the Back-DROP account shall be paid to the member's named beneficiary or, if none, to the member's estate.

(12) Upon the death of a member who selected the maximum option pursuant to R.S. 11:2178(I), the member's named beneficiary or, if none, the member's estate shall receive the deceased member's remaining contributions, less the Back-DROP benefit amount.

(13) Upon the death of a member who selected Option 1 pursuant to R.S. 11:2178(I) the member's named beneficiary or, if none, the member's estate shall receive the member's annuity savings fund balance as of the member's date of retirement reduced by that portion of the Back-DROP account balance and his previously paid retirement benefits that are attributable to the member's annuity payments as provided by the annuity savings fund.

(14) For the purpose of determining compliance with the maximum income provisions of Section 415(b) of the Internal Revenue Code or any successor provision, a Back-DROP benefit calculation shall be performed by the board actuary to determine the value of the Back-DROP benefit if calculated as an annuity for the life expectancy of the member or member and beneficiary if a joint and survivor benefit option has been selected. This sum, on an annual basis, shall be added to the normal monthly benefit payable to determine if the total monthly benefit received from the system is in compliance with the maximum benefit limits contained in Section 415(b) of the Internal Revenue Code or any successor provision.

Acts 2001, No. 867, §1, eff. July 1, 2001; Acts 2003, No. 962, §1, eff. Jan. 1, 2004; Acts 2003, No. 1250, §1, eff. July 1, 2003; Acts 2004, No. 807, §1, eff. July 1, 2004; Acts 2004, No. 854, §1, eff. July 1, 2004; Acts 2004, No. 866, §1, eff. July 1, 2004; Acts 2007, No. 230, §1; Acts 2008, No. 406, §1, eff. July 1, 2008; Acts 2012, No. 530, §1, eff. June 30, 2012.

NOTE: See Acts 2001, No. 867, §3 relative to termination of DROP program and eligibility for DROP and Back-DROP.

NOTE: See Acts 2004, No. 866, §2, making Act effective when Acts 2004, No. 782, becomes effective.

NOTE: See Acts 2004, No. 854, §2, making Act effective when Acts 2004, No. 782, becomes effective.

NOTE: Also see Acts 2004, No. 782, §2, relative to the Sheriffs' Pension and Relief Fund increasing the employee contribution rate to cover one-half of the additional costs of benefits provided by Acts 2004, Nos. 854 and 866.



RS 11:2179 - Benefit limits

§2179. Benefit limits

A. The retirement benefit of any member of the pension and relief fund shall not exceed the maximum benefit allowed to public safety employees under Section 415 of the Internal Revenue Code of 1986, as amended. For purposes of this Section, any increase in the maximum benefit which is effected in accordance with Section 415 of the Internal Revenue Code shall be included regardless of whether such increase is effected by an Act of Congress.

B. The retirement benefit of any member of the pension and relief fund shall be adjusted upward or downward based on the retirement age of such member to the extent required by Section 415 of the Internal Revenue Code of 1986, as amended.

C. The retirement benefit of any member of the pension and relief fund shall be adjusted for years of service as required by Section 415 of the Internal Revenue Code of 1986, as amended; however, if computing any adjustment under the provisions of state law would produce a result which does not violate Section 415 of the Internal Revenue Code of 1986, then the adjustment provided by state law shall apply.

D. If a member is a participant in more than one defined benefit pension or retirement system, plan, or fund maintained by the state of Louisiana, its agencies, or its political subdivisions, and the member's benefit, considered in the aggregate, would violate the maximum permissible benefit under Section 415 of the Internal Revenue Code of 1986, as amended, then the benefits payable by the respective pension or retirement systems, plans, or funds shall be ratably reduced so that the aggregate benefit payable to such member shall not exceed the maximum benefit permissible under Section 415 of the Internal Revenue Code of 1986, as amended. No reduction shall be made to the extent that payments are made from a qualified excess benefit plan maintained by an employer.

E. A benefit payable to a member shall not be deemed to exceed the maximum benefits provided in this Section if the benefit is payable pursuant to a Qualified Governmental Excess Benefit Arrangement as provided in Section 415(m) of the Internal Revenue Code, as amended, and as implemented by R.S. 11:2180.5.

Acts 1990, No. 62, §1; Acts 1991, No. 458, §1; Redesignated from R.S. 33:1456.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 526, §1, eff. June 22, 2006.

NOTE: See Acts 2006, No. 526, §2, relative to remedial nature of Act and effect of Act.



RS 11:2180 - Limitations on payment of benefits

§2180. Limitations on payment of benefits

A.(1) The payment of benefits made under R.S. 11:2178 shall be subject to the limitations of this Section.

(2) The payment of benefits shall commence not later than April first of the year following the later of the calendar year in which the member terminates employment, or the calendar year in which the member reaches age seventy and one-half.

B.(1) Unless member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period not longer than the longest of the following periods:

(a) The member's life,

(b) If the member is married, the life of the member's designated beneficiary,

(c) The member's life expectancy, or

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary shall be his spouse. If the member was a member on or before December 31, 1983, he shall be deemed to have made the election referred to herein. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death.

C.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) Paragraph (1) of this Subsection shall not apply to any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary, over the life of or over the life expectancy of such beneficiary, so long as such distributions begin not later than one year after the date of the member's death, or, in the case of the member's surviving spouse, the date the member would have attained age seventy and one-half. If the designated beneficiary is the member's surviving spouse and if the surviving spouse dies before the distribution of benefits commences, then Paragraph (1) of this Subsection shall be applied as if the surviving spouse were the member. If the designated beneficiary is the child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to such child shall be treated as if paid to the member's surviving spouse if such amount would become payable to such surviving spouse, if alive, upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of the preceding sentence, a designated event shall be the later of the date the child ceases to have a disability or the date the child ceases to be a full-time student, or attains age twenty-three, if earlier.

(3) Paragraph (1) shall not apply if the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection B.

(4) Paragraph (1) shall not apply if the member has elected otherwise on or before December 31, 1983, or such later date to which such election period shall be subject under Internal Revenue Code §401(a).

D. As to any benefit payable by the pension and relief fund which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in B and C above, if he were a member on or before such time.

E. If by operation of the provisions of law or by action of the Board of Trustees, a survivor benefit is payable to a specified person or persons, the member shall be considered to have designated such person as an alternate beneficiary hereunder. If there is more than one such person, then the youngest such person shall be considered to have been so designated.

F. Payment in accordance with the survivor benefit provisions of R.S. 11:2178 shall be deemed not to violate Subsections B and C of this Section.

G. This Section shall be effective for members of the fund who complete any service under the fund on or after July 1, 1990, with employers contributing to the fund.

Acts 1990, No. 62, §1; Acts 1991, No. 458, §1; Redesignated from R.S. 33:1456.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2180.1 - Early payment of benefits

§2180.1. Early payment of benefits

A. In the event of plan termination, the benefit of any highly compensated employee including an active highly compensated employee and a former employee who was a highly compensated employee, is limited to a benefit that is nondiscriminatory under Internal Revenue Code, Section 401(a)(4).

B.(1) For plan years beginning on or after January 1, 1991, benefits distributed to any of the twenty-five most highly compensated active and former highly compensated employees are restricted such that the annual payments are no greater than an amount equal to the payment that would be made on behalf of the employee under a single life annuity that is the actuarial equivalent of the sum of the employee's accrued benefit and the employee's other benefits under the plan.

(2) Subsection A of this Section shall not apply if: (a) after the payment of the benefit to an employee described in Paragraph (1) of this Subsection, the value of plan assets equals or exceeds one hundred ten percent of the value of current liabilities as defined in Internal Revenue Code Section 412(1)(7), or (b) the value of the benefits for an employee described above is less than one percent of the value of current liabilities.

(3) For purposes of this Section, benefit includes loans in excess of the amount set forth in Internal Revenue Code Section 72(p)(2)(A), any periodic income, any withdrawal values payable to a living employee, and any death benefits not provided for by insurance on the employee's life.

Acts 1995, No. 620, §1.



RS 11:2180.2 - Compensation limited

§2180.2. Compensation limited

A. In addition to other applicable limitations set forth in the plan, and notwithstanding any other provisions of the plan to the contrary, for plan years beginning on or after January 1, 1994, the annual compensation of each employee taken into account under the plan shall not exceed the Omnibus Budget Reconciliation Act of 1993 annual compensation limit. The Omnibus Budget Reconciliation Act of 1993 annual compensation limit is one hundred fifty thousand dollars, as adjusted by the commissioner of Internal Revenue for increases in the cost-of-living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. The cost-of-living adjustment in effect for a calendar year applies to any period, not exceeding twelve months, over which compensation is determined (determination period) beginning in such calendar year. If a determination period consists of fewer than twelve months, the Omnibus Budget Reconciliation Act of 1993 annual compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve.

B. For plan years beginning on or after January 1, 1994, any reference in this plan to the limitations under Internal Revenue Code Section 401(a)(17) shall mean the Omnibus Budget Reconciliation Act of 1993 annual compensation limit set forth in this Section.

C. If compensation for a prior determination period is taken into account in determining an employee's benefits accruing in the current plan year, the compensation for that prior determination period is subject to the Omnibus Budget Reconciliation Act of 1993 annual compensation limit in effect for that prior determination period. For this purpose, for determination periods beginning before the first day of the first plan year beginning on or after January 1, 1994, the Omnibus Budget Reconciliation Act of 1993 annual compensation limit is two hundred thousand dollars.

Acts 1995, No. 620, §1; Acts 2003, No. 1250, §1, eff. July 1, 2003.



RS 11:2180.3 - Transfer of benefits

§2180.3. Transfer of benefits

A. This Section applies to distributions made on or after January 1, 1993. Notwithstanding any provisions of the plan to the contrary that would otherwise limit a distributee's election under this Section, a distributee may elect, at the time and in the manner prescribed by the plan administrator, to have any portion of an eligible rollover distribution paid directly to a retirement plan specified by the distributee in a direct rollover.

B. If a distribution is one to which Sections 401(a)(11) and 417 of the Internal Revenue Code do not apply, such distribution may commence less than thirty days after the notice required under Section 1.411(a)-11(c) of the Federal Income Tax Regulations is given, provided that:

(1) The plan administrator clearly informs the participant that the participant has a right to a period of at least thirty days after receiving the notice to consider the decision of whether or not to elect a distribution (and, if applicable, a particular distribution option), and

(2) The participant, after receiving the notice, affirmatively elects a distribution.

C. The following definitions shall apply:

(1) A "direct rollover" is a payment by the plan to the eligible retirement plan specified by the distributee.

(2) A "distributee" includes an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternative payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p), are distributees with regard to the interest of the spouse or former spouse.

(3) An "eligible retirement plan" is an Individual Retirement Account that accepts the distributee's eligible rollover distributions. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an Individual Retirement Account or individual retirement annuity.

(4) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(a) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancies, of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more.

(b) Any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9).

(c) The portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

Acts 1995, No. 620, §1; Acts 2003, No. 1250, §1, eff. July 1, 2003.



RS 11:2180.4 - Payment of benefits by electronic funds transfer

§2180.4. Payment of benefits by electronic funds transfer

A. Any benefit payable under this Chapter for which a member or beneficiary becomes eligible on or after July 1, 1999, shall be paid through an electronic transfer of funds.

B. Any benefit recipient, or the legal representative thereof, may seek an exception to this payment method upon written certification to the board of trustees that the recipient does not have an account with a financial institution and that payment by electronic funds transfer would impose a hardship due to a physical disability or geographic barrier, or would impose a financial hardship. The board of trustees may grant other waivers to the electronic funds transfer requirement in accordance with rules and regulations adopted in accordance with the Administrative Procedure Act.

Acts 1999, No. 378, §1, eff. July 1, 1999.



RS 11:2180.5 - Establishment of Excess Benefit Plan

§2180.5. Establishment of Excess Benefit Plan

A. There is hereby created a separate, unfunded, nonqualified excess benefit plan containing the terms and provisions set forth in this Section and intended to be a qualified governmental excess benefit arrangement, as defined in Section 415(m)(3) of the Internal Revenue Code or any successor provision.

B. An excess benefit participant who is receiving benefits from this system is entitled to a monthly benefit under this excess benefit plan in an amount equal to the amount by which the member's monthly benefit from the system has been reduced because of the limitations of R.S. 11:2180.2.

C. A retirement benefit payable under this excess benefit plan shall be paid in the form and at the time it would have been paid as a monthly pension benefit under the system but for the limitations under R.S. 11:2180.2 and Section 415 of the Internal Revenue Code or any successor provision. Each optional benefit form permitted under this excess benefit plan shall be the actuarial equivalent of each other permitted benefit form.

D. This plan shall be administered by the board of this system. Except as provided to the contrary by this Section, the rights, duties, and responsibilities of the board shall be the same for this excess benefit plan as for the system.

E. The actuary employed by the board is responsible for determining the amount of benefits that may not be provided under the system solely because of the limitations of R.S. 11:2180.2 and Section 415 of the Internal Revenue Code and thus the amount of contributions that will be made to this excess benefit plan rather than to the system.

Acts 2003, No. 1250, §1, eff. July 1, 2003.



RS 11:2181 - Physical examination; delinquency

§2181. Physical examination; delinquency

A.(1) In order for any applicant to be eligible for membership in the Sheriffs' Pension and Relief Fund, such applicant must complete the enrollment process including a physical examination to be paid by the employing sheriff. If the current physical or mental condition or medical history of an applicant, as reflected on the physical examination form, is outside the guidelines established by the board physician, said applicant shall be required to execute a waiver for any condition reflected thereon.

(2) The enrollment process, including completion of application forms, physical examination, and completion of any waivers of preexisting conditions, shall be completed and all documents received by the fund by December 1, 1994, or six months after the date of employment, whichever is later, for the applicant to become a member eligible to begin vesting for regular and disability benefits from the date of employment. If the enrollment process is not completed by December 1, 1994, or six months after the date of employment, whichever is later, the applicant will be a member eligible to begin vesting for regular benefits from date of employment, but not eligible to begin vesting for disability benefits until completion of the enrollment process.

(3) It shall be the responsibility of the employing sheriff to insure that the enrollment process is timely completed, or to provide the Sheriffs' Pension and Relief Fund with notification of noncompliance by the applicant. Should any member who has not completed the enrollment process be injured in the line of duty and apply for disability benefits, that member shall be required to prove that the disabling condition was not preexisting.

B. Any sheriff who becomes delinquent for a period in excess of ninety days in the collection and remittance to the secretary-treasurer of the amounts due as monthly contributions, shall be liable to an assessment as a penalty therefor of twenty-five per centum of the aggregate monthly contributions due by him and his deputies.

Amended by Acts 1952, No. 218, §1; Acts 1954, No. 239, §1; Acts 1956, No. 464, §1; Acts 1958, No. 173, §1; Acts 1981, No. 236, §1; Acts 1987, No. 50, §1; Redesignated from R.S. 33:1457 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 313, §1; Acts 1995, No. 672, §1, eff. June 1, 1994.

NOTE: Acts 1995, No. 672, §2 provides that provisions of the Act are retroactive to June 1, 1994.



RS 11:2182 - Exemption from execution

§2182. Exemption from execution

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of the Sheriffs' Pension and Relief Fund is exempt from any state or municipal tax and is exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and is unassignable.

Added by Acts 1954, No. 239, §1. Amended by Acts 1974, No. 261, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:1458 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2183 - Time for filing claim

§2183. Time for filing claim

Any claim for death or disability benefit shall be filed with the board of trustees within one year from the date of disability or death.

Added by Acts 1954, No. 239, §1; Redesignated from R.S. 33:1459 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2184 - Preservation of rights

§2184. Preservation of rights

The failure to re-enact all or any part of Subsections D, E, F and L of R.S. 11:2178 shall not affect the rights of the recipients to continue to receive the benefits presently being paid thereunder.

Added by Acts 1954, No. 239, §1; Redesignated from R.S. 33:1460 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2185 - Retirement; purchase of firearm

§2185. Retirement; purchase of firearm

Any sheriff or deputy sheriff who retires with at least sixteen years of active service and who is in good standing with the Louisiana Sheriffs' Pension and Relief Fund shall be entitled to purchase his firearm at fair market value upon retirement, subject to approval by the sheriff.

Acts 2010, No. 239, §1; Acts 2011, No. 24, §1, eff. June 14, 2011.



RS 11:2186 - Reemployment of a member under Section 414(u) of the Internal Revenue Code

§2186. Reemployment of a member under Section 414(u) of the Internal Revenue Code

The qualified military service of a member who has been reemployed under the terms of Section 414(u) of the Internal Revenue Code shall be treated, for vesting and benefit accrual purposes, as service completed under R.S. 11:2178, provided the member timely remits to the fund any employee contributions which would have been required but for the member's leave of absence to perform qualified military service, in accordance with the terms of federal law.

Acts 2012, No. 528, §1, eff. June 30, 2012.



RS 11:2211 - Name and date of establishment

CHAPTER 8. MUNICIPAL POLICE EMPLOYEES'

RETIREMENT SYSTEM

PART I. GENERAL PROVISIONS AND PROVISIONS

FOR MEMBERS NOT ENROLLED IN A SUBPLAN

§2211. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for municipal policemen in the state of Louisiana. The retirement system so created shall be established as of the first day of July, 1973.

B. It shall have the power and the privileges of a corporation and shall be known as the "Municipal Police Employees' Retirement System" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held.

Added by Acts 1973, No. 189, §1; Acts 1986, No. 605, §3; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Redesignated from R.S. 33:2371 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2012, No. 522, §1.

{{NOTE: SEE ACTS 1986, NO. 605, §§1, 2, 5, 6.}}

{{NOTE: SEE ACTS 1988, 2ND EX. SESS., NO. 6, §6.}}



RS 11:2212 - Repealed by Acts 1991, No. 645, 1, eff. July 1, 1991; Redesignated from R.S. 33:2371.1 by Acts 1991, No. 74, 3, eff. June 25, 1991.

§2212. Repealed by Acts 1991, No. 645, §1, eff. July 1, 1991; Redesignated from R.S. 33:2371.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2213 - Definitions

§2213. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund together with regular interest thereon as provided in R.S. 11:2227.

(2) "Actuarial equivalent" shall mean a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed on the basis of such interest and mortality assumptions as are adopted in accordance with the provisions of R.S. 11:2225(D).

(3) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(4)(a) For members first employed on or before December 31, 2012, "average final compensation" shall mean the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth months.

(b) For members first employed on or after January 1, 2013, "average final compensation" means the average annual earned compensation of a member for the sixty highest months of successive employment, or for the highest sixty successive joined months of employment where interruption of service occurred. The earnings to be considered for the thirteenth through the twenty-fourth month shall not exceed one hundred fifteen percent of the earnings of the first through the twelfth month. The earnings to be considered for the twenty-fifth through the thirty-sixth month shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth month. The earnings to be considered for the thirty-seventh through the forty-eighth month shall not exceed one hundred fifteen percent of the earnings of the twenty-fifth through the thirty-sixth month. The earnings for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirty-seventh through the forty-eighth month. The limitations on the computation of average final compensation contained in this Subparagraph shall not apply to any twelve-month period during which compensation increased by more than fifteen percent over the previous twelve-month period solely because of an increase in compensation by a uniform systemwide increase adopted by a local governing authority.

(5) "Beneficiary" shall mean any person designated by a member or retiree to receive an annuity, survivor benefit, or other benefit as provided by this Chapter.

(6) "Board of trustees" shall mean the board provided for in R.S. 11:2225 to administer the retirement system.

(7) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:2218.

(8) "Defined benefit plan" shall mean a pension plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to employees over a period of years after retirement based upon such factors as years of service and compensation received by such employees.

(9) "Defined contribution plan" shall mean a pension plan established and maintained by an employer which provides benefits based upon amounts contributed to an employee's individual account, plus any earnings allocated to the account, for distribution to the employee or his beneficiary either at retirement, after a fixed number of years, or upon the occurrence of some specified event.

(10) "Earnable compensation" shall mean the full amount of compensation earned by an employee for a given month, including supplemental pay paid by the state of Louisiana, but shall not include overtime.

(11) "Employee" shall mean any of the following classifications:

(a)(i) Any full-time police officer, empowered to make arrests.

(ii) Any full-time police officer, decommissioned due to illness or injury, employed by a municipality of the state of Louisiana, and engaged in law enforcement.

(iii) Any person in a position as defined in the municipal fire and police civil service system who is employed on a full-time basis by a police department of any municipality of this state, who is under the direction of a chief of police, and who is paid from the budget of the applicable police department.

(iv) Any person listed in this Subparagraph shall only be defined as an employee if he is earning at least three hundred seventy-five dollars per month excluding state supplemental pay.

(b) Any elected chief of police whose salary is at least one hundred dollars per month.

(c) Any academy recruit, who shall be defined as a full-time municipal employee, who is participating in, or who is awaiting participation in, a formal training program as required by Peace Officer Standards and Training Certification, previous to commission as a municipal police officer, with complete law enforcement officer authority.

(d) Any full-time secretary to an appointed chief or elected chief of police.

(e) Any full-time employee of this system.

(f) Any legal investigator employed by the city of Baton Rouge and parish of East Baton Rouge in the parish attorney's office who receives state supplemental pay and who transferred into the Municipal Police Employees' Retirement System on the date of February 26, 2000, as a result of the merger agreement between the system and the city-parish of that date. Such a legal investigator with a break in service after February 26, 2000, shall retain membership or retiree status only to the extent of his deferred vested benefit attributable to service credit earned prior to the break in service.

(g) Employee shall not mean a city or ward marshal or deputy marshal, nor shall this term be construed to include any elected councilman or mayor of any city.

(12) "Employer" shall mean any municipality in the state of Louisiana which employs a full-time police officer, empowered to make arrests, or which has an elected chief of police whose salary is at least one hundred dollars per month, and the Municipal Police Employees' Retirement System.

(13) "Medical board" shall mean the State Medical Disability Board.

(14) "Member" shall include any employee, as defined in Paragraph (11) of this Section, included in the membership of this system as provided in R.S. 11:2214. In any case of doubt the board of trustees shall be the sole judge as to eligibility for membership.

(15) "Member's annuity" shall mean that monthly payment provided by the member's accumulated contributions at the time of regular retirement, or death, computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(16) "Membership service" shall mean service as an employee or elected official while a member of this system.

(17) "Prior service" shall mean service rendered prior to the enrollment of an employee into this retirement system, as a municipal policeman, as a member of the state police, or as a sheriff or deputy sheriff in Louisiana for which credit is not given in any other retirement system; provided that notwithstanding any provision of this Chapter that may be to the contrary, no credit whatsoever shall be given in this retirement system, whether as prior service or creditable service, for any out of state service, nor shall any credit for prior service be given to any person who becomes a member after July 31, 1976, except that any person employed by any municipality and is required to pay social security contributions for such employment by the United States Department of Health, Education, and Welfare shall receive prior service credit provided he becomes a member of this retirement system prior to January 1, 1977.

(18) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(19) "Retirement allowance" shall mean any benefit paid to a member under R.S. 11:2220(A) or any optional benefit payable in lieu thereof.

(20) "Retirement system" or "system" shall mean the Municipal Police Employees' Retirement System as established in R.S. 11:2211.

(21) "Service" shall mean service rendered as an employee as described in Paragraph (11) of this Section.

(22) "Survivor's benefit" shall mean any benefit paid to a survivor of a member under R.S. 11:2220(B).

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §1; Acts 1978, No. 727, §5, eff. Jan. 1, 1979; Acts 1979, No. 105, §1; Acts 1982, No. 271, §1; Acts 1986, No. 605, §3; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Redesignated from R.S. 33:2372 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 262, §1; Acts 1992, No. 553, §1, eff. July 1, 1992; Acts 1993, No. 758, §1, eff. June 22, 1993; Acts 1995, No. 576, §1; Acts 1999, No. 1179, §1, eff. July 1, 1999; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2012, No. 522, §1; Acts 2013, No. 236, §1, eff. June 30, 2013.

NOTE: See Acts 1986, No. 605, §§1, 2, 5, 6.

NOTE: See Acts 1988, 2nd Ex. Sess., No. 6, §6.

NOTE: See Acts 2013, No. 236, §2, regarding retroactivity of Subparagraph (11)(f) of this Section as amended by that Act.



RS 11:2214 - Membership

§2214. Membership

A. The membership of the retirement system shall be composed as follows:

(1) All persons who are members on September 7, 1977, shall remain members as a condition of their employment.

(2)(a) Except as provided further in this Paragraph, any person who becomes an employee as defined in R.S. 11:2213 on and after September 9, 1977, shall become a member as a condition of his employment, provided he is under fifty years of age at the date of employment.

(b)(i) The mandatory membership provisions of this Paragraph shall be inapplicable with respect to the municipalities of Houma and Baton Rouge, subject to the provisions of Item (ii) of this Subparagraph.

(ii) Subject to the provisions of R.S. 11:2225(A)(11)(a)(ii), the mandatory membership provisions of this Paragraph shall apply to the municipality of Baton Rouge with respect to all law enforcement employees meeting the definition of "employee" under the provisions of this Chapter after the boards of trustees of this retirement system and of the Baton Rouge City Parish Employees' Retirement System enter into an agreement to merge any members of the latter system who qualify as employees under the provisions of this Chapter into this system. However, any such agreement shall only be effective upon ratification by ordinance of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge, with the approval of the mayor-president, and subsequent approval by the Joint Legislative Committee on Retirement.

(c) Except as otherwise provided in this Section, the mandatory membership provisions of this Paragraph shall be inapplicable with respect to any municipality, which on or before January 1, 1978, enacts an ordinance exempting the municipality from the provisions of this Paragraph, which ordinance is hereby authorized.

(d)(i) To be eligible for membership in the system, an employee hired on or after July 1, 2003, shall complete a physical examination to be paid for by the employing municipality. If the current physical or mental condition or medical history of an employee, as reflected on the physical examination form, does not conform to the guidelines established by the State Medical Disability Board physician, the employee shall be required to execute a waiver for any condition or history that does not conform to such guidelines, releasing any claim for disability retirement based thereon.

(ii) The submission to a physical examination and the execution of any waivers of preexisting conditions or history shall be completed and all documentation related thereto received by the system within six months after the date of employment. The employee is then a member of the system from the date of employment. If the documentation is not received by the system within the allotted time period, the employee shall be a member for purposes of receiving regular benefits from the date of employment but shall not be eligible for disability benefits until the documentation has been received by the system except as provided in Item (iii) of this Subparagraph.

(iii) The employing municipality shall ensure that the physical examination is timely completed and any waiver associated therewith is received by the system or shall provide the system with notification of noncompliance by the employee. Should any employee for whom the required documentation has not been submitted apply for disability benefits, that employee shall be required to prove that the disabling condition was not preexisting.

(e) Any person who is receiving or has received a disability retirement benefit from any law enforcement or police retirement plan or pension and relief fund for policemen, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System if he ceases to have a disability and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

(3) Any person who is an employee as defined in R.S. 11:2213, and who, prior to September 9, 1977, was eligible for membership, but which membership was not mandatory, may become a member of this system at his option, provided he is under fifty years of age at the time of application for membership.

(4) Any person who has retired from service under any retirement system or pension fund maintained basically for public officers and employees of the state, its agencies or political subdivisions, and who is receiving retirement benefits therefrom shall be eligible to become a member of this system, provided he not be given credit for any service for which he is entitled to retirement benefits under another system, and further provided that he is otherwise eligible for membership.

B. Should any member, after becoming a member, be absent from service for more than five years, and not be entitled to a deferred annuity as provided in this Chapter, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 352, §1; Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §2; Acts 1977, No. 601, §1; Redesignated from R.S. 33:2373 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2003, No. 572, §1, eff. July 1, 2003; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2214.1 - Members employed in other state or public employment; city of Lafayette

§2214.1. Members employed in other state or public employment; city of Lafayette

Any person who has at least ten years of creditable service in this system and is or was a member of the police department for the city of Lafayette, and who becomes employed in other public employment thereby making him ineligible for membership in this system but eligible for membership in another state or statewide public retirement system, shall be eligible to continue membership in this system in lieu of membership in such other system, and shall have the option of transferring his credit in such other system to his account in this system, provided that any such transfer shall be subject to the provisions of R.S. 11:143.

Acts 1995, No. 1164, §1.



RS 11:2214.2 - Persons becoming eligible for membership while employed and members of another public retirement system, plan, or fund

§2214.2. Persons becoming eligible for membership while employed and members of another public retirement system, plan, or fund

A. Notwithstanding any other provision of law to the contrary, any person employed in a position as defined in R.S. 11:2213(11) and who is a member of another public retirement system, plan, or fund, and who at a later date becomes eligible for membership in this system for the same employment, may elect to remain a member of the other system, plan, or fund in lieu of membership in this system by filing a notice in writing with the board of his current system, plan, or fund and the board of this system within one year after becoming eligible to be a member of this system. Such election shall be irrevocable.

B. Any person described in Subsection A of this Section who elects to become a member of this system shall be allowed to purchase any prior service credit, for which he does not already have credit, that would have met the current definition of employee at the time such service was rendered, in accordance with the provisions of R.S. 11:158.

C. Any person described in Subsection A of this Section, who through error participated in this system prior to July 1, 1999, shall be allowed to remain as a member and retain service credits accrued to July 1, 1999, and to continue participation until termination of employment.

Acts 1999, No. 1179, §1, eff. July 1, 1999.



RS 11:2215 - City of Houma; optional membership in systems

§2215. City of Houma; optional membership in systems

A. Notwithstanding the provisions of R.S. 11:2214 or of any other law to the contrary, any person who becomes an employee of the police department of the city of Houma after September 12, 1975 may elect to become a member of either the Municipal Police Employees' Retirement System or the retirement system which was applicable to employees of the Houma Police Department prior to the establishment of the Municipal Police Employees' Retirement System. Each such employee shall exercise the option herein granted within thirty days after the date of employment. Upon the exercise of the option herein granted and the payment to the system in which the employee elects to become a member, membership therein shall be granted and shall be made retroactive to the date of employment.

B. Notwithstanding the provisions of R.S. 11:2214, R.S. 11:142, or any other law to the contrary, any person who on September 12, 1975 is an employee of the police department of the city of Houma and is a member of the Municipal Police Employees' Retirement System may, within ninety days after September 12, 1975, elect to transfer his membership to the retirement system which was applicable prior to the establishment of the Municipal Police Employees' Retirement System. Within thirty days after exercising this option, the board of trustees of the Municipal Police Employees' Retirement System shall transfer all retirement credit belonging to said person on the date of transfer, to the retirement system applicable prior to the establishment of the Municipal Police Employees' Retirement System, which system shall accept the transfer and grant the credit to the member. In the same manner, there shall be transferred a sum equal to the employee and employer contributions which would have been made for the period of time for which credit is transferred, if the contribution rates in effect for the retirement system applicable prior to the establishment of the Municipal Police Employees' Retirement System had been used. Within thirty days after the election is made, the Municipal Police Employees' Retirement System shall pay to the person making the transfer a sum equal to any difference between the amount of employee contributions which were made and the employee contributions which should have been made if the contribution rates in effect for the retirement system applicable prior to the establishment of the Municipal Police Employees' Retirement System had been used.

Added by Acts 1975, No. 377, §1; Redesignated from R.S. 33:2373.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2216 - City of Lake Charles; mandatory membership for certain employees; permissive transfer of employees

§2216. City of Lake Charles; mandatory membership for certain employees; permissive transfer of employees

A. Notwithstanding the provisions of R.S. 11:2214(A)(1) or of any other law to the contrary, all persons who become employees, as defined in R.S. 11:2213, of the city of Lake Charles on and after September 15, 1976, shall become members of this system as a condition of their employment, if they are under fifty years of age on the date of employment.

B. Upon agreement between the governing authority of the city of Lake Charles and the board of trustees of the Municipal Police Employees' Retirement System of Louisiana, current, active police employees of the city of Lake Charles, and retired members of the Lake Charles Police Department who are currently receiving retirement benefits as retirees of said department, may transfer to the Municipal Police Employees' Retirement System, provided that no rights or benefits which would have been realized under the Lake Charles Policemen's Pension and Relief Fund shall be forfeited.

Added by Acts 1976, No. 353, §1; Redesignated from R.S. 33:2373.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2217 - City of Shreveport; mandatory membership for certain employees

§2217. City of Shreveport; mandatory membership for certain employees

Notwithstanding the provision of R.S. 11:2214(A)(1), R.S. 11:3711, or any other law to the contrary, all persons who become employees, as defined in R.S. 11:2213, of the city of Shreveport on and after July 12, 1977, shall become members of this system as a condition of their employment, if they are under fifty years of age on the date of employment.

Added by Acts 1977, No. 496, §1; Redesignated from R.S. 33:2373.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2218 - Creditable service

§2218. Creditable service

A. Immediately after the establishment of the system the board of trustees shall request all information regarding service for which credit is claimed by members. Upon verification of the statements of service the board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

B. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit, unless he is granted a disability allowance and returns to employment upon recovery. In such case he shall be given credit for all previous service including the time he draws disability benefits.

C. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and, also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate.

D. Repealed by Acts 1982, No. 769, §3.

E.(1) Notwithstanding any other provision of law to the contrary, any person who is a member of this system as police chief of Morgan City on August 1, 1974, and who rendered service as a police instructor on the staff of Louisiana State University during the period of July 1, 1956 through January 31, 1962, shall be eligible to obtain credit in this system for all service rendered as a police instructor on the staff of Louisiana State University during the period of July 1, 1956 through January 31, 1962. In order to obtain such credit, the member shall, prior to the date of the member's application for retirement, make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, each such person shall pay into the system members employee contributions which would have been paid to the Municipal Police Employees Retirement System during the period for which credit is claimed, had such system been applicable to such person's employment for which credit is claimed, plus regular interest. Such contributions may be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

(2) The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any year which shall be equivalent to one year of service, but in no case shall more than one year of service be credited for all service rendered in any one fiscal year. Subject to these restrictions and any other pertinent rules or regulations adopted by it, the board shall verify the statement of service therein claimed as soon as practicable after the statement of service is filed.

F.(1) Notwithstanding any other provision of law to the contrary, any person who is a member of this system as a radio operator on the staff of the Department of Public Safety, Division of State Police, during the period from August 16, 1954, through June 15, 1964, and who rendered service as a radio operator on the staff of the Department of Public Safety, Division of State Police, during the period from August 16, 1954, through June 15, 1964, shall be eligible to obtain credit in this system for all service rendered as a radio operator on the staff of the Department of Public Safety, Division of State Police, during the period from August 16, 1954, through June 15, 1964. In order to obtain such credit, the member shall, prior to the date of the member's application for retirement, make application to the board of trustees for such credit and shall furnish a detailed statement of all service for which credit is claimed in such form as the board may require. In addition, each such person shall pay into the system seven percent of the salary he earned during the period claimed which would have been paid to the Municipal Police Employees' Retirement System during the period for which credit is claimed, had such system been applicable to such person's employment for which credit is claimed. Such contributions may be paid in one lump sum or in such installments as shall be agreed upon between the member and the board of trustees.

(2) The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any year which shall be equivalent to one year of service, but in no case shall more than one year of service be credited for all service rendered in any one fiscal year. Subject to these restrictions and any other pertinent rules or regulations adopted by it, the board shall verify the statement of service therein claimed as soon as practical after the statement of service is filed.

G. Any member who has terminated membership in the system and withdrawn his contributions and who later becomes a member of this system shall, after eighteen months of additional service and membership, be eligible to obtain credit for his previous service in the system, provided that he pays back into the system the amount of contributions which was refunded to him plus compound interest from date of refund until date paid. The compound interest rate to be used in computing the amount the member must pay back into the system shall be the board-approved actuarial valuation rate in effect at the time of the repayment, but shall not be less than five percent compounded annually.

H.(1) Any active contributing member shall be entitled to receive credit for service as an employee, as the term "employee" is defined in R.S. 11:2213 for which the member has not received credit. Such service may be purchased by the member by paying the employee and employer contributions, at the current rate, based on the member's salary at the time the service was performed, plus six percent compound interest per year from date of service until paid. No credit shall be given until and unless both the employee and employer portions, plus interest are paid in full.

(2) Any active contributing member shall be entitled to receive credit for service as a law enforcement officer or as a police cadet, provided that at the time that he served as a police cadet he was between the ages of seventeen and nineteen years inclusively, and successfully met all of the requirements for the position of police officer, other than age, and upon reaching the minimum age requirement for police officer, and after continuous employment will be automatically promoted to the rank of police officer with no additional testing being required for said promotion, for which the member has not received credit in any system. Such service may be purchased by the member by paying an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of the member's application for credit.

I. Notwithstanding any other provisions of this Section or of any other law to the contrary, for the purpose of determining eligibility for retirement benefits for those members who transferred into the Municipal Police Employees' Retirement System, any such member may, with the approval and consent of his employing municipality, be entitled to have all his accumulated service credit, benefits, and funds transferred to the Municipal Police Employees' Retirement System on or before June 30, 1983, and such transferred service credit shall be combined in determining eligibility for retirement. The system from which such member transferred shall transfer to the Municipal Police Employees' Retirement System an amount of funds for each transferred member equal to the amount of employee and employer contributions which would have been paid into the Municipal Police Employees' Retirement System had all of the member's service originally been credited under the provisions of the Municipal Police Employees' Retirement System plus interest at the rate of six percent per annum compounded annually from each year of such transferred service until paid.

J.(1)(a) The provisions of this Subsection are limited in scope and shall only apply to members of this system whose employing municipality irrevocably elects such coverage. The board of trustees shall cause to be promulgated all regulations necessary to govern the procedures for municipalities to irrevocably elect coverage under the provisions of this Subsection.

(b) All unused earned annual and sick leave which has been accrued and accumulated by an employee, except as hereinafter provided, and for which payment cannot be made in accordance with law at the time of retirement, shall be credited at the time of retirement to the member on the following basis:

Days

Percentage

of a Year

1- 26

10

27- 52

20

53- 78

30

79-104

40

105-130

50

131-156

60

157-182

70

183-208

80

209-234

90

235-260

100

(2) There shall be no limit on the amount of unused earned sick and annual leave that a member may convert to retirement credit on the basis of the above formula. No member, survivor, or beneficiary shall use any unused earned sick and annual leave to attain eligibility for any benefits provided by this Chapter.

(3) At the time the member retires, the employer shall submit to the board a report of unused earned sick and annual leave, computed in days only, plus unreported earnings and contributions.

(4) When extending credit for unused earned leave, fractional days of one-half or more shall be granted as one day and less than one-half day shall be disregarded. Any member who terminates his employment for any period of time but who later becomes reemployed as an active contributing member in this system shall contribute to the system for not less than eighteen months subsequent to his reemployment date before using converted unused earned sick and annual leave for purposes of benefit computation. Additional membership service obtained by conversion of unused earned sick and annual leave shall not be used in computation of average final compensation.

(5) The annual actuarial cost of providing the conversion authorized by this Subsection shall be borne solely by the municipality that employed the member and funds from the insurance Premium Tax Fund shall not be used to pay such cost in whole or in part.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 111, §1; Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1975, No. 690, §1; Acts 1976, No. 603, §3; Acts 1977, No. 601, §1; Acts 1981, No. 670, §2; Acts 1982, No. 175, §1; Acts 1982, No. 176, §1; Acts 1986, No. 265, §1; Acts 1986, No. 413, §1; Redesignated from R.S. 33:2374 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 215, §1, eff. July 1, 1992; Acts 1999, No. 189, §1; Acts 1999, No. 1140, §1, eff. July 9, 1999; Acts 2013, No. 220, §3, eff. June 11, 2013.



RS 11:2218.1 - Repealed by Acts 2001, No. 733, 5, No. 1028, 5, and No. 1176, 6, eff. Jan. 1, 2002.

§2218.1. Repealed by Acts 2001, No. 733, §5, No. 1028, §5, and No. 1176, §6, eff. Jan. 1, 2002.



RS 11:2219 - Transfers of law enforcement service

§2219. Transfers of law enforcement service

A. Any active contributing member of this system may transfer all of his accredited service which was earned as a full-time law enforcement officer from any other public retirement system in this state if, at the time of the employment for which he desires a transfer of credit, he was under the age of fifty and provided that he is not receiving a regular or disability benefit from any public retirement system.

B. The system from which the member transfers such credit shall transfer to this system all employee and employer contributions contributed by or for the transferring member plus interest equal to six percent compounded annually from each year of contribution to the date of transfer.

C. In the event that the amount of funds transferred is less than the amount which would have been contributed by the member and his employer, including interest earned thereon at the rate of six percent compounded annually, had all of the credit originally been credited in this system, the member, except as provided for herein, shall pay the deficit or difference including the interest thereon.

D. In the event the funds transferred plus any deficit and interest compounded annually paid by the member are less than sixty percent of the increase in accrued liability as determined by this system's actuary for the service credit transferred, the member can pay the difference or the person may at his option, but only at the time of transfer, be granted an amount of credit in this system based on the amount of funds actually transferred based on a year-to-year comparison.

E.(1) Except as provided in Paragraph (2) of this Subsection, applications for transfers of service as a full-time law enforcement officer shall be submitted to the system before July 1, 1987.1

(2) All such transfers under this Section after June 30, 1987, shall be subject to payment of the actuarial cost related thereto. However, the member shall have the option of paying for such credit at any time prior to submitting his written application for retirement. If, upon application for retirement, the member has not paid the full actuarial cost for the transfer, he shall be granted credit commensurate to the amount that he has paid. No duplication of credit shall result from a transfer under this Section.

F.(1) Notwithstanding any other provision of this Section, any active contributing member employed by the city of Ponchatoula who was erroneously enrolled in the Municipal Employees' Retirement System and who subsequently became correctly enrolled in this system shall be entitled to receive credit for service for the period during which he was enrolled in the Municipal Employees' Retirement System, if all of the following conditions are met:

(a) The member submits an application to receive such credit to the system on or before December 31, 2007.

(b) The employer of the member certifies such prior service.

(c) The employer pays to this system the deficit or difference between:

(i) The actuarial cost of the service credit being purchased, calculated in accordance with R.S. 11:158(C); and

(ii) The sum of the employer and employee contributions, plus interest at the board-approved actuarial valuation rate of the Municipal Employees' Retirement System, compounded annually for each year of contribution to the date of purchase.

(d) The Municipal Employees' Retirement System transfers to this system all employee and employer contributions contributed by or for the transferring member plus interest at the board-approved actuarial valuation rate of the Municipal Employees' Retirement System, compounded annually from each year of contribution to the date of transfer.

(2) The deficit or difference calculated shall be paid in a lump sum, or over a period of up to five years inclusive of interest, at this system's actuarial valuation rate, until paid.

Acts 1985, No. 460, §1; Acts 1986, No. 413, §1; Redesignated from R.S. 33:2374.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 862, §1; Acts 2007, No. 146, §1.

1As appears in enrolled bill.



RS 11:2220 - Benefits; contribution limit

§2220. Benefits; contribution limit

A. Eligibility for normal retirement, early retirement, and limitations.

(1)(a) Any member of this system who has completed at least twenty-five years of service regardless of age, or any member who has completed at least twenty years service and has attained the age of fifty years, or any member who has completed at least twelve years service and has attained age fifty-five, shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to three and one-third percent of his average final compensation multiplied by his years of creditable service not to exceed one hundred percent of his average final compensation.

(b) Any member who has completed twenty or more years of creditable service, and who leaves employment covered by the Municipal Police Employees' Retirement System before attaining age fifty, shall be entitled to a retirement benefit beginning at age fifty. However, any member who has completed twenty years of creditable service shall be entitled to elect early retirement and receive an actuarially reduced retirement benefit. This provision shall not be construed to relieve any municipality of the obligation under any merger agreement of paying benefits to merged members until the attainment of eligibility for normal or early retirement in this system. Additionally, any member retiring under this provision shall not be eligible for a cost-of-living adjustment until one full fiscal year after attaining normal retirement eligibility as set out in Paragraph (1)(a) of this Subsection, nor shall the member be eligible to participate in the Deferred Retirement Option Plan.

(c) Any member who has completed twelve years of creditable service, and who leaves employment covered by the Municipal Police Employees' Retirement System before attaining age fifty-five, shall be entitled to a retirement benefit beginning at age fifty-five.

(d) Any member of this system who has received free prior service credit in this system must have been a contributing member of this system for at least one year prior to being eligible for a regular retirement benefit.

(e) Regardless of age, if a retiree of this system becomes an employee as defined in R.S. 11:2213(11), payment of retirement benefits shall be suspended and the employee and employer shall contribute to the system toward creditable service.

(f) Upon termination of employment, the monthly benefit which had been suspended shall resume being paid to the retiree. The retiree may not change the option which was elected under the original retirement computation.

(g) Upon termination of employment, the retiree shall receive an additional retirement benefit based on his additional service rendered since reemployment using the normal method of computation of benefits or as provided in Subparagraph (h) of this Paragraph, subject to the following:

(i) If the period of additional service was less than thirty-six months, the average final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(ii) If the period of additional service was thirty-six or more months, the average final compensation figure used to calculate the additional benefit shall be based on his average compensation earned during the period of additional service.

(iii) The option used shall be that applicable to the original benefit.

(iv) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average final compensation figure used to compute the additional benefit.

(v) If the member dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

(vi) In no event shall an employed retiree who becomes reenrolled in the system under the provisions of this Section be allowed to participate in the deferred retirement option plan.

(h) Initial benefit option:

(i) The retiree may elect to receive the additional retirement benefit payable pursuant to Subparagraph (g) of this Paragraph as an initial benefit plus a reduced monthly retirement allowance equal to the actuarially equivalent amount of his maximum additional retirement benefit.

(ii) The initial benefit, as elected by the retiree, shall not exceed an amount equal to thirty-six payments of his maximum additional retirement benefit.

(iii) The retiree, at his option, shall receive the initial benefit as a lump-sum payment, or it shall be placed in a liquid asset money market investment account established in accordance with the same procedures set forth in R.S. 11:2221.

(iv) The additional benefit received by the retiree and the beneficiary or survivor shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(v) Cost-of-living adjustments shall not be payable on the retiree's initial benefit.

(2) When any municipality merges its active members into the system, the persons merged shall not be eligible to receive a benefit from the system until one year after the effective date of the merger. However, if a member who is merged into the system, would normally be eligible to retire based on his age and total years of service credit, prior to one year after the merger, he may retire, and the benefits shall be the obligation of the municipality until one year after the date of the merger.

B. Benefits shall be payable to any survivor of an active contributing member who dies before retirement or a disability retiree who dies after retirement as specified in the following:

(1)(a)(i) If an active contributing member or a disability retiree dies and leaves a surviving spouse, the surviving spouse shall receive a benefit equal to the regular retirement formula, disregarding age, but not less than forty percent nor more than sixty percent of the member's average final compensation. If the surviving spouse remarries, such benefit shall cease unless remarriage occurs after age sixty years; the benefit shall resume after a subsequent termination of the new marriage and upon approval of the board of trustees.

(ii) Where the board of trustees determines that an active contributing member is killed as a result of injuries sustained in the line of duty, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply. If the injury occurs on or after January 1, 2001, the surviving spouse shall receive a benefit equal to one hundred percent of the member's final average compensation less any survivor benefits payable to a child or children as provided in this Section; however, no increase in survivor benefits shall be paid for any period before July 1, 2003. The sum of survivor benefits paid to children and a surviving spouse shall not exceed one hundred percent of the member's final average compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the payment of benefits to a surviving spouse pursuant to this Item.

(iii) If survivor benefits are being paid from this system, based on the death of an officer who was killed in the line of duty, and who formerly participated in a system that was merged into this system after his death, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply to the officer's surviving spouse.

(b) The surviving spouse benefits provided in this Paragraph relative to members killed in the line of duty shall be applicable to any surviving spouse whose remarriage occurs prior to, on, or after September 6, 1991, but no reinstatement of surviving spouse benefits shall be owing for any period of time prior to September 6, 1991.

(2)(a) If an active contributing member or a disability retiree dies and leaves, in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid monthly benefits equal to ten percent of the deceased member's average compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving spouse, shall not exceed an aggregate of one hundred percent of the deceased member's average compensation. Benefits for a surviving child shall cease upon the child's attainment of age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue:

(i) For a surviving child to age twenty-three provided the child is a full-time, unmarried student at a recognized institution of higher education, high school, or vocational-technical school, and

(ii) For a surviving child with a total physical disability or intellectual disability if such child had a total physical disability or intellectual disability at the time of death of the member or acquired such disability prior to the attainment of age eighteen and is dependent upon the surviving spouse or other legal guardian for subsistence.

(b) If an active contributing member or a disability retiree dies and does not leave a surviving spouse but leaves one or more children under the age of eighteen, each child under age eighteen shall be paid monthly benefits equal to thirty percent of the deceased member's average compensation. Benefits paid on account of each child shall not exceed an aggregate of sixty percent of the average compensation. In the event the deceased member is survived by only one minor child, the child shall be paid not less than forty percent of the deceased member's average compensation. Benefits shall continue after the minor child attains age eighteen as provided in R.S.11:2220(B)(2)(a)(i) and R.S. 11:2220(B)(2)(a)(ii).

(c) If at the time of a member's death the member is not married to the natural parent of any child or children who are entitled to receive a payment pursuant to this Subsection and if a trust has been created by the deceased member for the benefit of such child or children, the payment shall be made to any person designated as a trustee by the member on a certified copy of a trust document submitted to the system by the member.

(3) If a member who is eligible for retirement, dies before retiring, the surviving spouse shall automatically be paid benefits as though the member had retired on the date of his death and elected Option 2, naming the surviving spouse as beneficiary, or shall be paid benefits as provided in R.S. 11:2220(B)(1) whichever is greater.

(4) The survivor benefits provided in this Subsection shall be applicable to those survivors whose benefits were approved prior to July 1, 1990, but no increased benefits shall be owing for any period of time prior to July 1, 1990.

(5) Any member who has twelve or more years of service credit established in the retirement system and who ceases covered employment and who leaves his accumulated contributions in the retirement system in order to receive a retirement benefit upon reaching the applicable age shall be covered by the survivor benefit provisions found in R.S. 11:2220(B).

C. Refund of contributions, application and payment.

(1) Any member who ceases to be an employee except by death or retirement under the provisions of this Chapter, may apply for and obtain a refund of the amount of the accumulated contributions standing to the credit of his individual account in the Annuity Savings Fund. A refund shall not be paid unless an application form furnished by the system has been completed by the member, certified by the appointing authority or personnel officer of the municipality, and filed with the system no earlier than the day after termination or resignation.

(2) Refunds of accumulated contributions shall not be made until the requesting member has separated from all employment as an employee as defined in R.S. 11:2213, and has remained out of such employment for a period of thirty calendar days and until all contributions for the member have been submitted by his employing municipality.

(3) No interest will be credited to any individual accounts and no interest shall be paid on funds withdrawn from the retirement system.

D. Should a member die before retirement and not be entitled to survivors' benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees.

E. Should any retiree having retired under the provisions of this Section die prior to having received retirement benefits equal to the amount of his employee accumulated contributions, the balance standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation on his retirement application, duly executed and filed with the board of trustees, further providing that, for purposes of this Subsection, the retiree may change his beneficiary named at any time, providing a duly executed beneficiary change form is filed with the board of trustees prior to his death.

F.(1) The provisions of this Subsection apply to any member who was merged into this system from the Police Pension Fund for the Police Department of the City of New Orleans. Any such member shall have his benefits calculated in accordance with the provisions of this Chapter. If such calculation results in the member being deprived of any cost-of-living adjustments that were paid to or are payable to members of the Police Pension Fund for the Police Department of the City of New Orleans for which he would have been eligible except for having been merged into the system, then the member shall receive such cost-of-living adjustments payable retroactively to the effective date of such adjustments and prospectively as a component of his benefits that are paid from this system. The funding for any such cost-of-living adjustments shall be paid from the assessments against insurers as set forth in R.S. 22:1476(A)(3).

(2) The calculation of benefits payable to survivors or beneficiaries of any member covered by this Subsection shall be based on the member's benefits, including cost-of-living adjustments paid pursuant to the provisions of Paragraph (1) of this Subsection.

(3) Any member covered by the provisions of this Subsection who is participating in or who has completed participation in the Deferred Retirement Option Plan shall have the benefits payable as a result of such participation recalculated retroactively to include any cost-of-living adjustments that are payable pursuant to the provisions of Paragraph (1) of this Subsection.

(4) The cost-of-living adjustments that are paid as a component of benefits pursuant to the provisions of this Subsection shall be considered as a remaining portion of actuarially required contributions and shall be paid from funds allocated to this system pursuant to the provisions of R.S. 22:1476(A)(3).

G. The retirement benefits provided by this Section shall not annually exceed one hundred percent of average compensation, and when a member has earned benefits equal to one hundred percent of his average compensation, no further contributions shall be required of him. However, the employer shall continue to pay to the system the employer's contribution.

H. The payment of benefits to or on behalf of a member shall commence not later than April first following the calendar year in which the member retires or attains age seventy and one-half years, whichever is later.

I. If a member dies on or after January 1, 2007, while performing qualified military service as defined in 26 U.S.C. 414(u), eligibility for survivor benefits under this Section shall be determined as if the member had resumed employment and then terminated employment on account of death. The retirement system shall credit the member's qualified military service as service credit for vesting purposes and for eligibility computation purposes as though the member had resumed employment under the Uniformed Services Employment and Reemployment Rights Act immediately prior to the member's death. The time spent by the member in qualified military service shall not count for benefit accrual purposes but shall count for eligibility purposes under this Section.

Acts 1973, No. 189, §1; Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §4; Acts 1977, No. 601, §1; Acts 1978, No. 727, §5; Acts 1979, No. 104, §1; Acts 1979, No. 106, §1; Acts 1980, No. 377, §1; Acts 1981, No. 229, §1; Acts 1981, No. 385, §1; Acts 1981, No. 600, §1; Acts 1982, No. 158, §1; Acts 1982, No. 195, §1; Acts 1984, No. 39, §1; Acts 1988, No. 10, §1; Acts 1990, No. 1004, §1; Redesignated from R.S. 33:2375 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 59, §1, eff. July 1, 1991; Acts 1991, No. 423, §1; Acts 1991, No. 456, §1, eff. July 1, 1991; Acts 1991, No. 835, §1; Acts 1992, No. 554, §1, eff. July 1, 1992; Acts 1993, No. 160, §1, eff. July 1, 1993; Acts 1993, No. 581, §1; Acts 1995, No. 585, §1, eff. July 1, 1995; Acts 1999, No. 280, §1; Acts 2001, No. 979, §1, eff. June 27, 2001; Acts 2003, No. 615, §1, eff. July 1, 2003; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 300, §1, eff. July 1, 2009; Acts 2011, No. 82, §1, eff. June 20, 2011; Acts 2012, No. 511, §1, eff. June 5, 2012; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2220.1 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2220.1. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2220.2 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2220.2. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2220.3 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2220.3. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2220.4 - Renunciation; retirement benefit or allowance; survivor benefit or allowance

§2220.4. Renunciation; retirement benefit or allowance; survivor benefit or allowance

The Municipal Police Employees' Retirement System is hereby authorized to promulgate rules and regulations to permit the irrevocable renunciation of a retirement benefit or allowance or a survivor benefit or allowance. If such rules and regulations are adopted, any renunciation thereunder shall be deemed to be made pursuant to this Section. Any rule or regulation promulgated by the system relative to the renunciation of a retirement benefit or allowance or a survivor benefit or allowance prior to August 15, 1995, shall have full force and effect and shall be deemed to have been promulgated under the authority of this Section.

Acts 1995, No. 575, §1.



RS 11:2221 - Deferred Retirement Option Plan

§2221. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:2220, any member of this system who has at least twelve years of creditable service and has attained at least age fifty-five or at least twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service for eligibility purposes only shall include service credit reciprocally recognized under R.S. 11:142.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E.(1)(a) Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable.

(b) A participant in the plan shall be classified as a "deferred retirement option plan participant" and, as such, shall be treated as an active member of this system, except with respect to the following:

(i) Contributions as provided in Subparagraph (a) of this Paragraph.

(ii) The payment of survivor benefits as provided in R.S. 11:2220(B).

(iii) A deferred retirement option plan participant shall be treated as retired for purposes of eligibility to serve in an active member position on the board of trustees.

(2) For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(3) The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account.

(4) Upon termination of employment, deferred benefits shall be payable as provided by Subsection H.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase while participating and shall not be eligible until his employment which makes him eligible to be a member of this system has been terminated for at least one full fiscal year.

(2) With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan prior to January 1, 2004, after a person terminates his participation in this program, his individual account balance in the plan shall earn interest at a rate of one-half of one percent below the percentage rate of return of the system's investment portfolio as certified by the actuary in his yearly evaluation report, said interest to be credited to his individual account balance on an annual basis. With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, except as provided in Subparagraph (d) of this Paragraph, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances may be credited with interest at the actual rate of return earned on such account balance investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(a) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(b) After the contributing period ends, the balance of the subaccount then may be transferred to a self-directed subaccount, which shall be known as the investment period.* Both subaccounts shall be within the Deferred Retirement Option Plan established herein. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third party provider. The third party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options that comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system, and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant’s participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

(d)(i) Notwithstanding any provision of this Paragraph to the contrary, any individual who became or becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, may make an irrevocable written election to waive his rights as protected by the Constitution of Louisiana relative to the interest earned by his Deferred Retirement Option Plan account. For any such person who makes such an irrevocable election, upon termination of participation in the plan, his individual account balance in the plan shall earn interest at a rate of one-half of one percent below the percentage rate of return of the system's investment portfolio for each fiscal year as certified by the system's actuary in the actuarial report. However, by making such an election, the person shall expressly acknowledge that his account shall be debited in the event the system's investment portfolio experiences a rate of return of less than a positive one-half of one percent, or a negative earnings rate. The member shall further expressly acknowledge his consent to having the value of his account balance permanently reduced as a result of the devaluation of system assets caused by such a rate. As a precondition of making this election, the member shall expressly acknowledge his understanding of the possibility of such account reductions. If an account is required to be debited and insufficient monies are available in the account for this purpose, the member's monthly retirement benefit shall be suspended or reduced until such time as such debit has been recouped in full by the system.

(ii) The provisions of this Subparagraph shall apply prospectively only, beginning July 1, 2008. Any member who participated in the Deferred Retirement Option Plan between January 1, 2004, and the effective date of this Subparagraph may make the election authorized by this Subparagraph only within sixty days after the effective date of this Subparagraph. Any member who becomes eligible for participation in the Deferred Retirement Option Plan after the effective date of this Subparagraph may only make the election authorized herein prior to participation in the plan.

(iii) Any individual who does not elect to waive his rights pursuant to this Subparagraph shall continue to be governed by the provisions of this Subsection which are otherwise applicable to individuals who became or become eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004.

(iv) The board of trustees may make, alter, amend, and promulgate rules necessary for the implementation and administration of this Subparagraph.

G. Repealed by Acts 2003, No. 962, §2, eff. Jan. 1, 2004.

H. Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees. The monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree.

I.(1)(a) If a participant dies during the period of participation in the program, and he selected an optional allowance designating his spouse as beneficiary, such beneficiary shall receive, at the option of the beneficiary a lump sum payment of the participant's account balance or the beneficiary may elect any other method of payment approved by the board of trustees as if the participant had retired on the date of death; in addition, the normal benefits payable to the designated beneficiary under the option selected shall be payable.

(b) In the event the designated beneficiary is not the participant's spouse, and is entitled to monthly benefits under the option selected, such beneficiary shall receive, at his option, a lump sum payment of the participant's account balance or he may elect to receive the balance in the account under any method that will cause a total distribution of the account over a period not to exceed five years; in addition, the normal benefits payable to the designated beneficiary under the option selected shall become payable.

(c) If there is no designated beneficiary, a lump sum payment of the participant's account balance shall be paid to his estate.

(2)(a) If a participant terminates employment prior to the end of the specified period of participation he shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

(b) The monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease. Payment from the account shall not be made until employment is terminated; nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(2) Upon termination of employment a member shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

K. The following shall also apply if employment is not terminated at the end of the period of participation:

(1) If employment is not terminated at the end of the period specified for participation, he shall resume active contributing membership in the system.

(2) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to him. He may not change the option which was originally selected.

(3) Upon termination of employment, he shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service was less than thirty-six months, the average final compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his period of additional service was thirty-six or more months, the average final compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) The option used shall be that applicable to the original benefit.

(d) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average final compensation figure used to compute the additional benefit.

(4)(a) If he dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

(b) In the event he dies, his designated beneficiary, or if none, his estate, shall receive payment from his account in accordance with the provisions of Subsection I of this Section.

L. A retiree whose benefit has been suspended under the provisions of R.S. 11:2220(A)(1)(e) shall not be eligible to participate in the deferred retirement option plan.

M. For purposes of R.S. 17:1681 and 1681.1, any member who is killed or who acquires a permanent disability solely as the result of injuries sustained in the course and scope of the performance of his official duties, while participating in the Deferred Retirement Option Plan or during continued employment after participation in the Deferred Retirement Option Plan has ended, shall be considered as having died in service or retired for disability purposes, provided satisfactory proof of such fatal or disabling injury is furnished to the retirement system by the member's employing municipality.

Acts 1984, No. 475, §1; Acts 1985, No. 82, §1; Acts 1985, No. 459, §1; Acts 1990, No. 420, §1; Redesignated from R.S. 33:2375.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 58, §1, eff. July 1, 1991; Acts 1992, No. 496, §1, eff. July 1, 1992; Acts 1992, No. 554, §1, eff. July 1, 1992; Acts 1993, No. 862, §1, eff. June 23, 1993; Acts 1997, No. 900, §1, eff. Jan. 1, 1997; Acts 1999, No. 1300, §1, eff. July 12, 1999; Acts 2001, No. 1161, §1, eff. June 29, 2001; Acts 2003, No. 962, §§1, 2, eff. Jan. 1, 2004; Acts 2008, No. 827, §1, eff. July 8, 2008; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

*As appears in enrolled bill.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2222 - Survivor benefits; merger

§2222. Survivor benefits; merger

Any municipality which had a police pension and relief fund under the provisions of R.S. 11:3501 et seq. but which merged its retirees, beneficiaries, or survivors into the Municipal Police Employees' Retirement System on or before September 10, 1981, is hereby authorized to amend its merger agreement with the Municipal Police Employees' Retirement System and is hereby authorized to pay through the Municipal Police Employees' Retirement System the following survivor benefits:

(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or at a trade or vocational school: one hundred fifty dollars per month.

(2) A widow: four hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

Acts 1984, No. 682, §1; Redesignated from R.S. 33:2375.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1984, NO. 682, §2.}}



RS 11:2223 - Disability retirement

§2223. Disability retirement

A.(1) Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 225.

(2) The burden of proving that a disability is not based on a preexisting condition, prohibiting receipt of benefits, shall lie with the employee if the physical examination and waiver forms required by R.S. 11:2214(A)(2) have not been submitted to the system.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified by the State Medical Disability Board as disabled to perform the position held by the member at the time that the disability was incurred or as disabled to perform any other position paying the same salary currently available in the department so long as the disability is not the result of a preexisting condition. Upon receipt of any application for disability retirement, the system shall request from the chief of police the job descriptions of all positions currently available in the department paying the same salary. Such job descriptions shall be submitted to the system within thirty days, or it shall be presumed that no position is available that pays the same salary. The disability benefit shall be determined as provided in this Section.

(2) Upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to forty percent of his average final compensation.

(3) Additionally, any member who is entitled to the disability benefit provided by Paragraph (2) of this Subsection, and who has not less than thirteen and one-third years of creditable service, shall receive a supplemental disability benefit equal to three percent of his average final compensation for each year of creditable service in excess of thirteen and one-third years, this supplemental disability benefit not to exceed twenty percent of his average final compensation.

(4) Upon application for retirement due to a total and permanent disability, any member with at least ten years creditable service shall receive a disability benefit equal to three percent of his average final compensation multiplied by his years of creditable service, but not less than forty percent nor more than sixty percent of his average final compensation.

(5) In no case shall any disability benefit approved by the board of trustees be paid until all employee and employer contributions are received by the retirement system, covering through the date of termination of employment. Furthermore, no application for disability benefit shall be approved until all previously refunded contributions from the system have been repaid, including compounded interest at the board-approved actuarial valuation rate thereon from the date of refund until repaid in full.

C.(1) At the time of attainment of normal retirement age, a service-connected disability benefit recipient shall have the option to continue to receive his disability retirement benefit or his vested retirement benefit for the remainder of his life, provided that if he elects to receive his vested retirement benefit, such benefit shall be equal to the greater of his disability benefit or his vested retirement benefit. Such election filed with the retirement system shall become irrevocable thirty days after receipt.

(2) Upon attainment of normal retirement age, a disability recipient shall receive the greater of his disability retirement benefit or his vested benefit.

D. Any person who is receiving or has received a disability retirement benefit from any law enforcement or police retirement plan or pension and relief fund for policemen, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System, if he becomes no longer disabled and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

E.(1) Any disability retiree who is in a coma or who is paraplegic, when such condition is caused solely as the result of injuries sustained in the performance of his official duties and such condition is certified by the State Medical Disability Board, shall receive a benefit equal to his average final compensation, provided that the benefits of this Subsection can only become effective on and after September 12, 1987, and no increase shall be paid for any period of time prior to September 12, 1987.

(2) Any disability retiree who is blinded or who loses the total use of a limb solely as a result of injuries sustained on or after July 1, 2003, in the performance of his official duties, and whose condition is certified by the State Medical Disability Board, shall receive a benefit equal to his final average compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

F. Notwithstanding the provisions of R.S. 11:221(E), any disability benefits granted under the provisions of this Section shall not be reduced because the disability retiree is also receiving social security disability benefits.

Added by Acts 1973, No. 189, §1. Amended by Acts 1975, No. 377, §1; Acts 1976, No. 603, §4; Acts 1977, No. 601, §1; Acts 1978, No. 727, §5, eff. Jan. 1, 1979; Acts 1979, No. 106, §1; Acts 1980, No. 223, §1; Acts 1982, No. 157, §1; Acts 1985, No. 81, §1; Acts 1987, No. 899, §1; Acts 1990, No. 234, §1, eff. July 1, 1990; Redesignated from R.S. 33:2376 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 553, §1, eff. July 1, 1992; Acts 1997, No. 900, §1, eff. retroactive to Jan. 1, 1997; Acts 2003, No. 572, §1, eff. July 1, 2003; Acts 2003, No. 610, §1, eff. July 1, 2003; Acts 2008, No. 110, §1, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 231, §1, eff. June 27, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2224 - Optional allowances

§2224. Optional allowances

A. With the provision that no optional selection shall be effective in case a retiree dies within thirty days after retirement, and that such a retiree shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in an equal monthly retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time of his retirement in a reduced equal monthly retirement allowance payable throughout life with the provisions that:

Option 1. If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to any person he shall designate in a written instrument acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall designate in a written instrument acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to any person he shall designate in a written instrument acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Upon his death, some other benefit in equal monthly payments designated by him at the time of his retirement shall be paid throughout the life of and to any person he shall designate in a written instrument acknowledged and filed with the board of trustees at the time of his retirement, provided, such other benefit, together with the reduced monthly retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

B. Provided further, that if the beneficiary of the retiree is not the spouse of said retiree and the retiree dies with an eligible surviving minor child or children, the selection of the optional beneficiary shall be void and the minor child or children shall receive the benefits under R.S. 11:2220(B)(2).

C. If an option other than Option 1 as provided in Subsection A of this Section was selected, and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth. The benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree or member who is or has participated in the Deferred Retirement Option Plan may select an option other than Option 1 as provided in Subsection A of this Section based upon the new benefit. The retiree shall be required to reimburse the system, by way of a one-time deduction from the retiree's next benefit check, the reasonable cost incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

D. No change in the option elected by the member, other than as provided by Subsection C of this Section, shall be permitted after the effective date of retirement.

E. A retiree cannot change the designation of beneficiary after the effective date of retirement unless the retirement was approved under Option 1, other than as provided by Subsection C of this Section.

F. Initial benefit option. (1) The initial benefit option provided in this Subsection is available to a member who has not participated in the Deferred Retirement Option Plan provided in this Chapter and who selects the maximum benefit provided in Subsection A(introductory paragraph) of this Section, or Option 2, 3, or 4 thereof and, if this initial benefit option is selected, the person shall thereafter be ineligible to participate in the Deferred Retirement Option Plan under this Chapter.

(2) If a member selects the initial benefit option provided in this Subsection, the member may receive an initial benefit plus a reduced monthly retirement allowance, provided the initial benefit together with the reduced monthly retirement allowance shall equal the actuarially equivalent amount of his maximum retirement allowance.

(3) The initial benefit, as determined by the member, shall not exceed an amount equal to thirty-six payments of the member's maximum retirement allowance.

(4) At the option of the member, the initial benefit shall be paid as a lump-sum payment or shall be placed in an account called an "initial benefit account", established in accordance with the same procedures set forth in R.S. 11:2221, with interest credited thereto and monthly payments made from the account in accordance therewith.

(5) The monthly retirement benefit received by the retiree and the beneficiary or survivor shall be based on the amount otherwise payable under the retirement option selected by the member, which shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(6) If a change in option selection is allowed under the provisions of Subsection C of this Section, the monthly benefit payable under those provisions shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(7) A person who retires under the provisions of disability retirement may not select the initial benefit option.

(8) Cost-of-living adjustments granted by the board of trustees to retirees who select the initial benefit option shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary or survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump sum or paid pursuant to R.S. 11:2221.

Acts 1973, No. 189, §1; Acts 1979, No. 105, §1; Acts 1982, No. 271, §1; Redesignated from R.S. 33:2377 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 550, §1, eff. July 1, 1992; Acts 1993, No. 312, §1, eff. June 3, 1993; Acts 1995, No. 1123, §1; Acts 1997, No. 106, §1; Acts 1999, No. 354, §1, eff. June 16, 1999.



RS 11:2225 - Administration

§2225. Administration

A. Board of trustees:

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are hereby vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Section shall have qualified and taken the oath of office.

(2)(a) The board shall consist of fifteen trustees as follows: Seven members, three of whom shall not be chiefs of police but shall be active contributing members of the system with ten or more years of creditable service, and four of whom shall be active contributing chiefs of police, with four or more years of creditable service provided that no municipal police department shall have more than one member and one chief of police on the board at the same time; two regular retirees of the system, one retired from Chiefs District I and one retired from Chiefs District II as those districts are comprised in Subparagraphs (b) and (c) of this Paragraph; four ex officio trustees to include the chairman of the House of Representatives Committee on Retirement or his designee, the chairman of the Senate Committee on Retirement or his designee, the commissioner of administration or his designee, and the state treasurer or his designee; and two mayors appointed by the Louisiana Municipal Association from municipalities having police departments participating in the system, to serve at the pleasure of the Louisiana Municipal Association. The retired trustees shall be elected by the retired members of the system for a term of five years with the first retired trustees' terms to commence on July 1, 1997. Whenever the term of a board member expires, the term of the newly elected board member shall be for a term of five years. The director of the retirement system shall be selected by the board of trustees. Election of members shall be under such rules and regulations as the board of trustees shall establish.

(b) The successor of the member of the board of trustees whose term expires on or about June 30, 1992 shall be elected in the following manner. A member who is a chief of police shall be elected to the board for a term of five years beginning July 1, 1992 from Chiefs District II, which shall be composed of the parishes of Ascension, East Baton Rouge, Jefferson, Livingston, Orleans, Plaquemines, St. Bernard, St. Charles, St. Helena, St. John the Baptist, St. Tammany, Tangipahoa, Washington, and West Baton Rouge.

(c) The successors of the members of the board of trustees whose terms expire on or about June 30, 1988 shall be elected as follows:

(i) Two members who are chiefs of police shall be elected to the board of trustees for a term of five years beginning July 1, 1988 from a district to be called Chiefs District I, which shall be composed of the parishes of Acadia, Allen, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Pointe Coupee, Rapides, Red River, Richland, Sabine, St. James, St. Landry, St. Martin, St. Mary, Tensas, Terrebonne, Union, Vermilion, Vernon, Webster, West Carroll, West Feliciana, and Winn.

(ii) One member who is a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1988 from Chiefs District II, as described in Subparagraph A(2)(b) above.

(d) The successor of the member of the board of trustees whose term expires on or about June 30, 1989 shall be elected in the following manner. A member who is not a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1989 from a district to be called Non-chief District III, which shall be composed of the parish of Orleans.

(e) The successor of the member of the board of trustees whose term expires on or about June 30, 1990 shall be elected in the following manner. A member who is not a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1990 from a district to be called Non-chief District II, which shall be composed of the parishes of Acadia, Ascension, Assumption, Calcasieu, Cameron, East Baton Rouge, Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston, Plaquemines, Pointe Coupee, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Vermilion, Washington, and West Baton Rouge.

(f) The successor of the member of the board of trustees whose term expires on or about June 30, 1991 shall be elected in the following manner. A member who is not a chief of police shall be elected to the board of trustees for a term of five years beginning July 1, 1991 from a district to be called Non-chief District I, which shall be composed of the parishes of Allen, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Caldwell, Catahoula, Claiborne, Concordia, DeSoto, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Jackson, LaSalle, Lincoln, Madison, Morehouse, Natchitoches, Ouachita, Rapides, Red River, Richland, Sabine, Tensas, Union, Vernon, Webster, West Carroll, West Feliciana, and Winn.

(g) The term of the member of the board of trustees which would expire on or about June 30, 1986 shall be extended until October 31, 1987. The board of trustees shall schedule and hold an election prior to October 31, 1987 for election of a member to the board of trustees who shall serve from November 1, 1987 through June 30, 1991. This election shall be held statewide. The term of the member of the board of trustees which would expire on or about June 30, 1987 shall be extended until October 31, 1987. The board of trustees shall schedule and hold an election in Chiefs District II prior to October 31, 1987 for election of a member to the board of trustees who shall serve from November 1, 1987 through June 30, 1992.

(3)(a) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. If a member of the board of trustees elects to participate in the deferred retirement option plan he shall continue to serve as a member of the board of trustees until the expiration of the term for which he was elected or until his employment terminates, whichever occurs first. All members of the board of trustees elected to terms beginning on or after November 2, 1987, shall be employees of the district from which they are elected and shall be elected under rules of the board of trustees by the members employed in that district. Every active member shall be eligible to vote for the chief and nonchief positions on the board of trustees in the districts which include the parish of their employment.

(b) Notwithstanding any other provision of this Section or any other provision of law to the contrary, the term of office for one member of the board of trustees representing Chiefs District I who is serving on the board of trustees on July 1, 1993, shall be considered as having been elected for a one-time term of four years beginning July 1, 1993, and ending on or about June 30, 1997. The board of trustees shall designate on or before June 30, 1993, which member of the board of trustees representing Chiefs District I shall fill the four-year term. The successor of the member of the board of trustees representing Chiefs District I whose term expires on or about June 30, 1997, shall be elected to the board of trustees for a term of five years beginning July 1, 1997.

(4) The trustees shall receive for attendance at meetings of the board, not to exceed fifteen meetings per annum, a per diem of seventy-five dollars per day plus the normal expense allowance allowed state employees by the division of administration, provided funds are available for this purpose.

(5) Each trustee shall, within thirty days after the beginning of his term of office take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(6) Each trustee shall be entitled to one vote on the board. Eight trustees shall constitute a quorum for any board meeting, and a majority vote of the trustees present shall be necessary for a decision by the trustees at any meeting of the board.

(7)(a) The board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide a cost-of-living increase in benefits for retired members, survivors, and beneficiaries in an amount not to exceed three percent of the original benefit. These increases shall be effective as of July 1, 1980, and annually each July first thereafter; however, no retiree, survivor, or beneficiary herein shall be eligible to receive a cost-of-living increase until benefits have been received for at least one year.

(b) In lieu of the cost-of-living increase authorized by Subparagraph (a) of this Paragraph, effective July 1, 1996, and annually each July first thereafter, the board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide a cost-of-living increase in benefits in an amount not to exceed three percent of the benefit being received at the time the cost-of-living increase is to be paid and which increase shall be applicable to retired members, survivors, and beneficiaries of record on July first of the immediate preceding year.

(c)(i) Notwithstanding any provision of law to the contrary, in particular R.S. 11:242, the board of trustees is authorized to provide a permanent monthly cost-of-living adjustment for retirees, survivors, and beneficiaries who would otherwise be eligible for a cost-of-living adjustment pursuant to this Paragraph. The cost-of-living adjustment shall be payable in a monthly amount not to exceed three percent of the normal monthly benefit payable to the retiree, survivor, or beneficiary on the date the increase is granted but shall not be less than twenty dollars per month.

(ii) The authority of the board of trustees to provide the cost-of-living adjustment provided in this Subparagraph shall become effective July 1, 2008. The authority of the board of trustees to provide the cost-of-living adjustment shall be nonrecurring, and the board of trustees shall not grant more than one cost-of-living adjustment pursuant to Item (i) of this Subparagraph.

(d) The benefits authorized by Subparagraphs (a), (b), and (c) of this Paragraph shall be paid only when funds are available from interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, and payments shall be made in such manner and in such amounts as may be determined by the board of trustees in accordance with this Paragraph and based on the funds available. Any adjustment to benefits for cost-of-living changes made by formal action of the board of trustees as provided herein shall be considered amendments to the provisions of the retirement system. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

(8) A majority of the board of trustees shall elect from its membership a chairman. A majority of the board shall also appoint a director to the board, and define his duties and set his compensation. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(9) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

(10) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(11)(a)(i) Every municipality which has a police retirement plan or system shall merge its active members into the Municipal Police Employees' Retirement System and such merger shall be binding on all parties; however, any merger of the law enforcement members of the Baton Rouge City Parish Employees' Retirement System into this system shall be subject to the provisions of R.S. 11:2214(A)(2)(b)(ii) and Item (ii) of this Subparagraph. Such merger shall be preceded by an actuarial investigation of the assets and liabilities of the system being merged. The municipalities which provide retirement with sixteen, twenty, or twenty-five years of service credit at any age shall guarantee and pay its regular retirement benefits to any employee who takes a deferred retirement with sixteen, twenty, or twenty-five years of service credit prior to reaching age fifty or fifty-five until the retiree reaches the age of fifty or fifty-five and is eligible to receive a benefit from the Municipal Police Employees' Retirement System. The municipality paying the benefit shall in computing said benefit use the salary and all years of service credit that would have been used had no merger taken place and if the municipality is one where military service credit cannot be purchased until the member has twenty years of service credit, the computation of the benefit shall not include any years of military service credit unless the member actually has twenty years of service credit without the military service credit. The municipality shall pay to the Municipal Police Employees' Retirement System in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for the Municipal Police Employees' Retirement System, for all members and service credit merged or at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(ii) Notwithstanding any other provision of law to the contrary, the consolidated government of the city of Baton Rouge and parish of East Baton Rouge may merge into this system less than all of the active law enforcement members of the Baton Rouge City Parish Employees' Retirement System meeting the definition of "employee" under the provisions of this Chapter. Such a partial merger shall be undertaken subsequent to a one time, thirty day election period, to be conducted by the consolidated government of the city of Baton Rouge and parish of East Baton Rouge. During this election period, each active law enforcement member may elect either to maintain his individual membership in the Baton Rouge City Parish Employees' Retirement System or transfer his membership to this retirement system. Such election shall be irrevocable. Any partial merger of these active law enforcement employees into this system shall be preceded by an actuarial investigation of the assets and liabilities in the system to the credit of the employees being merged. To each employee electing to avail himself of the provisions of this Item, the consolidated government shall guarantee by individual guarantee of benefits contracts with each individual employee electing to merge additional benefits not payable under the Municipal Police Employees' Retirement System. The municipality shall pay to the Municipal Police Employees' Retirement System in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for this system, for all members and service credit merged or at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years. Subsequent to such partial merger, all newly hired law enforcement employees meeting the definition of "employee" as contained in this Chapter shall be enrolled in this system as a condition of employment. This Item shall be subject to Subparagraphs (b) through (h) of this Paragraph.

(b) Any municipality which has a police retirement plan or system may merge its retirees, beneficiaries, or survivors into the Municipal Police Employees' Retirement System and such merger shall be binding on all parties. Such merger shall be preceded by an actuarial investigation of the accrued liability for such retirees, beneficiaries, or survivors and the municipality shall pay in one cash payment an amount equal to the accrued liability for the retirees, beneficiaries, or survivors or at the option of the municipality it shall pay the accrued liability for all retirees, beneficiaries, or survivors in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(c) Should any municipality fail to make any payments provided herein the board of trustees of the Municipal Police Employees' Retirement System may proceed to collect such amounts with interest at the rate of legal interest by action in a court of competent jurisdiction against the municipality liable therefor or such amounts shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any other monies payable to such municipality by any department or agency of the state.

(d) Should any municipality fail to pay any of the guaranteed retirement benefits to any member who takes a deferred retirement from the Municipal Police Employees' Retirement System as provided herein, the board of trustees of the Municipal Police Employees' Retirement System shall proceed after sixty days to collect sufficient funds and pay said benefits. Sufficient funds to pay said benefits shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any monies payable to such municipality by any department or agency of the state.

(e) Notwithstanding any other provision of law to the contrary, any police officer who is a member of any municipal retirement system, shall be eligible to enter into a merger agreement where the individual officer and this system are the sole parties to the agreement; provided that the municipal retirement system is not a police retirement plan or system that is subject to the mandatory merger requirements set forth in this Section. The merger shall be accomplished by transferring all of the member's individual accredited service along with all of the employee and employer contributions plus interest at the board-approved actuarial valuation rate of the transferring system. If the funds transferred are less than sixty percent of the liabilities transferred under the merger, the member shall pay the balance up to the sixty percent requirement. The remaining amount due shall be paid from the fund established in R.S. 22:1476(A) for the merger of retirement systems and funds with this system. This Subparagraph shall be subject to the provisions of Subparagraph (d) of this Paragraph.

(f) Notwithstanding any other provision of law to the contrary, any municipal police department which, as a result of administrative error, on behalf of the state of Louisiana, enrolled its police officers in social security, and which department has been notified by the Social Security Administration that its police officers are not eligible for social security, shall be allowed to merge all active members, retirees, beneficiaries, and survivors into this system. The merger shall be accomplished, after actuarial investigation of the accrued liabilities being merged, by the payment by the municipality of all refunds of employer and employee contributions from social security, plus interest thereon from the date of the refund until the date of the merger, which amount shall be deducted from the total accrued liability, with the resulting amount of the accrued liabilities due to be paid from the fund established in R.S. 22:1476(A) for the merger of retirement systems and funds with this system. Payments from this fund shall be made as determined by the Public Retirement System's Actuarial Committee.

(g) Any person who is employed by a municipal police department and who is merged into this system under the provisions of Subparagraph (f) of this Paragraph, and who is eligible for and receives federal social security benefits as the result of contributions made for service with the municipal police department, shall be subject to the offset provisions set forth in Subparagraph (h) of this Paragraph.

(h) The retirement benefit received from this system by any person covered by Subparagraph (g) of this Paragraph shall be offset by the full amount of the federal social security benefit attributable to service with the municipal police department. The total of both benefits shall not exceed the retirement benefit to which the member is entitled to receive from this system. The offset shall be applicable only to that percentage of the total social security benefit attributable to the number of contribution quarters for service with the municipal police department, divided by the total of all contribution quarters used in the calculation of the social security benefit.

(12) The mandatory merger requirement of Paragraph (11) of this Subsection shall be inapplicable with respect to any municipality, which enacts an ordinance exempting the municipality from the mandatory requirements of Paragraph (11). However, should any municipality which enacts the ordinance authorized by this Paragraph choose to merge its active members, retirees, beneficiaries, or survivors into this system, all provisions and requirements of Paragraph (11) must be complied with.

B. The retirement system shall take all actions necessary to comply with the provisions of the Internal Revenue Code applicable to qualified governmental retirement plans. Amendments to the fund required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act, and the plan provisions shall hereafter consist of this Chapter together with such properly promulgated rules.

C. Medical board:

The board of trustees shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon the matters referred to it.

D. Actuary:

(1) The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the fund created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

(2) Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in R.S. 11:2225(D)(3)(a) and (b). The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

(3) In the year of 1974, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary; and

(b) Certify the rates of contribution payable by the employer on account of the new entrants.

(4) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Chapter.

(5)(a) Unless different actuarial assumptions are formally adopted and disclosed, as provided herein, the following assumptions shall determine the actuarial equivalents as used in this retirement system:

(i) Interest shall be compounded annually at the rate of seven percent per annum.

(ii) Annuity rates shall be determined on the basis of the 1971 Group Annuity Mortality Tables.

(b) The board of trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes hereunder. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the board of trustees and disclosed to members of the retirement system.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §§1, 2; Acts 1975, No. 377, §1; Acts 1976, No. 603, §5; Acts 1977, No. 601, §1; Acts 1980, No. 796, §1; Acts 1981, No. 670, §1; Acts 1982, No. 585, §1; Acts 1984, No. 31, §1; Acts 1985, No. 776, §1, eff. Jan. 1, 1985; Acts 1987, No. 555, §1; Acts 1988, No. 9, §1; Acts 1988, No. 83, §2; Acts 1988, No. 84, §1; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Acts 1990, No. 49, §1; Acts 1990, No. 430, §1, eff. July 1, 1990; Redesignated from R.S. 33:2378 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 262, §1; Acts 1993, No. 330, §1, eff. June 3, 1993; Acts 1995, No. 222, §1; Acts 1995, No. 867, §1; Acts 1995, No. 1030, §1, eff. June 17, 1995; Acts 1997, No. 23, §1; Acts 1997, No. 156, §1, eff. July 1, 1997; Acts 1997, No. 1227, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2007, No. 232, §1, eff. July 2, 2007; Acts 2008, No. 113, §1, eff. July 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2011, No. 238, §1, eff. June 30, 2011; Acts 2012, No. 511, §1, eff. June 5, 2012.



RS 11:2225.1 - Amendment

§2225.1. Amendment

A. The provisions of the retirement system established by R.S. 11:2211 may be amended by action of the legislature in the same manner as any other statute may be amended by the legislature. In addition, action of the board with respect to the payment of cost-of-living adjustments, as provided in R.S. 11:2225(A)(7); with respect to the payment of employee contributions, as provided in R.S. 11:154; and with respect to actuarial assumptions, as provided in R.S. 11:2225(D), shall be considered amendments to the provisions of the retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, another retirement system, each member in the retirement system would, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member in accordance with law, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1992, No. 262, §1.



RS 11:2225.2 - Reversion of funds prohibited

§2225.2. Reversion of funds prohibited

A. At no time shall it be possible for the plan assets to be used for, or diverted to, any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any contribution returned may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earning attributable to such contribution. The amount of the contributions returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced by the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding Subsections A and B of this Section, if the system shall be terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

Acts 1992, No. 262, §1.



RS 11:2225.3 - Unclaimed funds, checks, and property; retention by system

§2225.3. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property held by the Municipal Police Employees' Retirement System that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be held continuously by the retirement system for the benefit of such member, prior member, the member's beneficiary, heirs, or estate.

Acts 1992, No. 262, §1.



RS 11:2226 - Management of funds

§2226. Management of funds

A. The board of trustees shall be the trustees of the several funds created by this Chapter as provided in R.S. 11:2227 and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein have been invested as well as the proceeds of the investments and any moneys belonging to the funds. The expenses associated with the investment and administration of fund assets shall be charged against investment income and shall not be charged to the expense account.

B. All expense vouchers and pension payrolls shall be certified by the secretary. The secretary shall furnish the board of trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

C. For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

D. The board of trustees shall approve the fiscal agency bank or banks selected for the deposit of funds and securities of the retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

E. Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner as obligor for moneys loaned or borrowed from the board of trustees.

Added by Acts 1973, No. 189, §1. Amended by Acts 1975, No. 377, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 33:2379 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACTS 1984, NO. 867, §4.}}



RS 11:2227 - Method of financing

§2227. Method of financing

A. All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the Annuity Savings Fund, the Annuity Reserve Fund, the Pension Accumulation Fund, the Expense Fund, and the deferred retirement option plan account.

B. Annuity savings fund:

The annuity savings fund shall be the fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to the annuity savings fund shall be made as follows:

(1) Each municipality shall make deductions from any salary or wages excluding overtime paid by them to any member of this system in accordance with the provisions of R.S. 11:62(6) on the earnable compensation paid him in each and every payroll.

(a) In the event a member begins receiving worker's compensation payments and the municipality reduces the salary being paid by them, the municipality shall deduct contributions from the reduced salary being paid and state supplemental pay in an amount equal to that which would have been deducted had the member not received worker's compensation payments and continued to receive his full salary by the municipality and state supplemental pay, provided the reduced salary is sufficient to cover the full deduction.

(b) In the event the reduced salary paid by the municipality is not sufficient to cover the deduction of employee contributions equal to that which would have been deducted had the member not begun receiving worker's compensation payments, the member may elect to pay the deficit to make whole the amount due each and every payroll period directly to the municipality to be forwarded to the retirement system. If the member does not elect to pay the deficit to make whole the amount that would have been deducted had he not begun receiving worker's compensation, that member, for such periods, shall receive service credit for eligibility determination purposes only and not for computation of benefits.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said Annuity Savings Fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

C. Annuity reserve fund:

The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

D. Pension accumulation fund:

The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pension and benefits payable from contributions made by employers. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1)(a) In addition to the assessment collected above, each municipality which has employees on its police force who become members in this retirement system shall contribute the employer contribution rate as determined in R.S. 11:103, and shall remit this amount monthly to the system.

(b) In the event a member begins receiving worker's compensation payments and the municipality reduces the salary being paid by it, the municipality shall continue to contribute an amount equal to that which would have been contributed by them had the member not received worker's compensation and continued to be paid his full salary and state supplemental pay provided the reduced salary is sufficient to deduct the full employee's contribution due.

(c) In the event the reduced salary paid by the municipality is not sufficient for the municipality to deduct the full employee's contribution which would have been deducted had the member not begun receiving worker's compensation and the member elects not to pay the deficit, no employer contributions shall be due on the portion of earnable compensation for which the member elects not to contribute.

(d) Fifty percent of the proceeds from the sale and issuance of certificates or other evidence of competency or authority to bona fide residents of the city of New Orleans to operate motor vehicles on the streets of the city of New Orleans, particularly drivers' and chauffeurs' licenses, and whether or not the same are levied and collected by authority of the commission council of the city of New Orleans or the state of Louisiana, or any department, board, commission, or agency of the city or state, shall be paid to and shall be used for paying the operating expenses of the police pension fund for the police department of the city of New Orleans. The proper official, department, board, commission, or agency charged with the collection of such funds shall make the payments to the board of the pension fund. Any proceeds in excess of the amount needed to pay for the operating expenses of the New Orleans police pension fund not otherwise covered as provided in R.S. 11:3635.1(B)(3) shall be paid by the entity responsible for collection to the Municipal Police Employees' Retirement System. Such proceeds shall be applied to meet the city's required employer contribution due to the system.

(2) Delinquent payments due under R.S. 11:2227(B)(1) and 2227(D)(1) may be recovered through either of the following actions:

(a) Upon certification to the state treasurer and written notice to the municipality by the director that a municipality's monthly report and payment of contributions is delinquent, the state treasurer shall deduct the amount of the delinquent contributions from any monies then available for distribution to or for the benefit of that municipality and shall transmit said amount directly to the board of trustees of the retirement system. Upon making such a deduction, the state treasurer shall immediately notify the municipality that the deduction has been made and that the funds available for distribution to it are reduced accordingly. In like manner, the director of the system, upon receipt of said funds, shall credit such funds to the proper account affected thereby and shall notify the municipality thereof; or

(b) Through an action initiated in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor together with interest charged at the legal rate computed from the date the payment became delinquent.

(3) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this Chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the compensation of the average new entrant, which if contributed on the basis of compensation of such new entrant throughout the entire period of active service would be sufficient to provide for the payment of any pension payable on his account. The rate percent so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate percent of the earned salary of all members obtained by deducting from the total liabilities of the Pension Accumulation Fund the amount of funds on hand to credit of that fund and dividing the remainder by one percent of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(4) Upon the retirement of a member, an amount equal to his pension reserve, less the amount of his annuity savings account, shall be transferred from the pension accumulation fund to the annuity reserve fund. At the same time the amount of his annuity savings account shall also be transferred to the annuity reserve fund.

(5) The board of trustees shall transfer annually from the pension accumulation fund to the expense fund an amount equal to seventy-five thousand dollars, which shall be increased according to inflation as determined by the Consumer Price Index.

E. Expense fund:

The expense fund shall be the fund from which the expenses of the retirement system shall be paid, exclusive of amount payable as retirement allowances and other benefits provided therein. Contributions shall be made to the expense fund as follows:

(1) The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and shall have the right to transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund.

F. Collections of contributions:

(1) The collection of members' contributions shall be as follows:

(a) Each municipality shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member as provided in this Chapter.

(b) The treasurer, or other officer authorized to issue warrants, shall make deductions from salaries of members as provided in this Chapter, and shall transmit monthly the amount specified to be deducted to the secretary of the board of trustees. The secretary of the board of trustees after making a record of all such receipts shall deposit them in a bank or banks selected by the board of trustees.

(2) The collection of employers' contributions, if and when assessed or required, shall be as follows:

(a) Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under Subsections D and E of this Section.

G. The deferred retirement option plan shall be the account in which shall be accumulated all payments made pursuant to R.S. 11:2221. Interest shall be credited to the account as provided by R.S. 11:2221(F)(2).

H. Repealed by Acts 1992, No. 262, §2.

I. Repealed by Acts 1992, No. 262, §2.

J. Should any municipality or other employer refuse to transmit either employer's contributions or member's contributions within five days after its due date, the payment shall be delinquent. As used in this Subsection, "due date" means the close of the tenth day after the end of the month for which payment of employer's and member's contributions is applicable or deducted.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §1; Acts 1975, No. 377, §1; Acts 1976, No. 603, §6; Acts 1977, No. 601, §1; Acts 1978, No. 537, §1; Acts 1981, No. 230, §1; Acts 1984, No. 475, §2; Acts 1985, No. 177, §1, eff. July 6, 1985; Acts 1986, No. 605, §3; Acts 1988, 2nd Ex. Sess., No. 6, §3, eff. Oct. 31, 1988; Acts 1990, No. 43, §1, eff. June 26, 1990; Acts 1990, No. 420, §1, eff. July 1, 1990; Acts 1990, No. 573, §1, eff. July 1, 1990; Redesignated from R.S. 33:2380 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 262, §2; Acts 1992, No. 553, §1, eff. July 1, 1992; Acts 2004, No. 793, §1, eff. July 8, 2004.

NOTE: See Acts 1986, No. 605, §§1, 2, 5, 6.



RS 11:2228 - Exemption from execution

§2228. Exemption from execution

A. The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter and the monies in the various funds created by this Chapter are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Chapter specifically otherwise provided.

B. Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, the right of a member of this system to the return or refund of employee contributions may be assigned to any municipal employees' credit union in consideration of a loan.

Added by Acts 1973, No. 189, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:2381 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 980, §1, eff. July 10, 1997.



RS 11:2229 - Deductions

§2229. Deductions

The board is authorized to deduct monthly life and health insurance premiums and credit union payments from the benefits payable to retirees or other beneficiaries and transmit them to the agency to whom the premiums and payments are due. The board may adopt policies by which such premiums and payments are to be made and may charge each retiree or beneficiary a service charge to cover the administrative costs necessary to process such deductions.

Added by Acts 1983, No. 146, §1; Redesignated from R.S. 33:2381.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2230 - REPEALED BY ACTS 1992, NO. 262, 2.

§2230. REPEALED BY ACTS 1992, NO. 262, §2.



RS 11:2231 - Protection against fraud

§2231. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding six months, or both such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Added by Acts 1973, No. 189, §1; Redesignated from R.S. 33:2382 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2232 - Limitations of membership

§2232. Limitations of membership

A. No other provisions of law in any other statute which provides wholly or partly at the expense of the State of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the State of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

B. Any member of this system who is also a member of the Sheriffs' Retirement System because of separate employment and pay by the sheriff may continue his membership in both systems and may draw retirement from each system provided that there shall be no duplication of credit for either service earned or salary in the two systems.

Added by Acts 1973, No. 189, §1. Amended by Acts 1974, No. 389, §1; Redesignated from R.S. 33:2383 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2233 - Guaranty

§2233. Guaranty

The maintenance of annuity reserve and pension reserves as provided for, and regular interest creditable to the various funds as provided in R.S. 11:2227, and the payment of all pensions, annuities, retirement allowance refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the Pension Accumulation Fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Added by Acts 1973, No. 189, §1; Redesignated from R.S. 33:2384 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2234 - Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.

§2234. Repealed by Acts 2012, No. 511, §2, eff. June 20, 2013.



RS 11:2235 - Retirement; purchase of firearm

§2235. Retirement; purchase of firearm

Any municipal police officer who retires with at least twenty years of active service and who is in good standing with the Municipal Police Employees' Retirement System shall be entitled to purchase his firearm at fair market value upon retirement, subject to approval by the chief of police.

Acts 2010, No. 239, §1.



RS 11:2241.1 - Creation of Hazardous Duty Subplan

PART II. HAZARDOUS DUTY SUBPLAN

§2241.1. Creation of Hazardous Duty Subplan

A. The Hazardous Duty Subplan is created within the Municipal Police Employees' Retirement System for members whose first employment making them eligible for membership in the system occurred on or after January 1, 2013, in hazardous duty positions as defined in this Part.

B. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of Hazardous Duty Subplan members shall be governed by the provisions of this Part; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2012, No. 522, §1.



RS 11:2241.2 - Application; definitions

§2241.2. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:2213 unless a different meaning is clearly required by the context. For purposes of this Part:

(1) "Member" or "members" shall mean all persons otherwise qualifying as a member under R.S. 11:2213 whose first employment making them eligible for membership in this system occurred on or after January 1, 2013, and who by virtue of their employment are eligible to receive state supplemental pay, notwithstanding any temporal restrictions relative to qualifying for such pay.

(2) "Subplan" means the Hazardous Duty Subplan created by this Part for certain hazardous duty service employees within the system.

(3) "System" means the Municipal Police Employees' Retirement System.

Acts 2012, No. 522, §1.



RS 11:2241.3 - Eligibility for plan membership

§2241.3. Eligibility for plan membership

A. Membership in this subplan is limited to employees who, notwithstanding any temporal restrictions relative to qualifying for such pay, would be eligible to receive state supplemental pay by virtue of their employment.

B. Notwithstanding the provisions of Subsection A of this Section, no person who participated in the Deferred Retirement Option Plan as a member of any other retirement plan in this system shall be eligible for membership in the Hazardous Duty Subplan.

Acts 2012, No. 522, §1.



RS 11:2241.4 - Eligibility for retirement

§2241.4. Eligibility for retirement

Any member of this subplan shall be eligible for retirement if he has:

(1) Twenty-five years or more of service, at any age.

(2) Twelve years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994. Any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Paragraph shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Section based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

Acts 2012, No. 522, §1.



RS 11:2241.5 - Retirement benefit calculation

§2241.5. Retirement benefit calculation

A. Except as provided in Subsection B of this Section, a member shall receive a retirement benefit equal to three percent of average final compensation for every year of creditable service in this subplan, not to exceed one hundred percent of the member's average final compensation. Notwithstanding this provision, a member who retires with thirty or more years of creditable service shall receive a retirement benefit equal to three and one-third percent of the member's average final compensation for every year of creditable service in this subplan, not to exceed one hundred percent of the member's average final compensation.

B. Retirement benefits for members who had service in nonhazardous duty or service under existing plans prior to entering this subplan shall upon retirement eligibility receive a retirement benefit for that prior service based on the applicable accrual rate when earned.

C.(1) Creditable service maintained pursuant to a reciprocal agreement in another system, fund, or plan shall not be used to meet the requirement of thirty or more years of creditable service.

(2) Transferred service with an accrual rate of less than three and one-third percent shall not be used to meet the requirement of thirty or more years of creditable service unless the member elects to purchase the accrual rate for application to his transferred credit.

Acts 2012, No. 522, §1.



RS 11:2241.6 - Deferred Retirement Option Plan; Initial Benefit Option

§2241.6. Deferred Retirement Option Plan; Initial Benefit Option

A member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan in accordance with the provisions of R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

Acts 2012, No. 522, §1.



RS 11:2241.7 - Disability retirement

§2241.7. Disability retirement

A.(1) Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability shall be as provided in R.S. 11:202 through 225.

(2) The burden of proving that a disability is not based on a preexisting condition, prohibiting receipt of benefits, shall lie with the employee if the physical examination and waiver forms required by R.S. 11:2214(A)(2) have not been submitted to the system.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled to perform the position held by the member at the time that the disability was incurred or as disabled to perform any other position paying the same salary currently available in the department if the disability is not the result of a preexisting condition. Upon receipt of any application for disability retirement, the system shall request from the chief of police the job descriptions of all positions currently available in the department paying the same salary. Such job descriptions shall be submitted to the system within thirty days, or it shall be presumed that no position is available that pays the same salary. The disability benefit shall be determined as provided in this Section.

(2) Upon application for retirement due to a total and permanent disability caused solely as the result of injuries sustained in the performance of his official duties, a member shall receive a disability benefit equal to two and three-quarters percent of his average final compensation multiplied by his years of creditable service, but not less than thirty-three percent nor more than fifty-five percent of his average final compensation.

(3) Upon application for retirement due to a total and permanent disability, any member with at least ten years creditable service shall receive a disability benefit equal to two and three-quarters percent of his average final compensation multiplied by his years of creditable service, but not less than thirty-three percent nor more than fifty-five percent of his average final compensation.

(4) In no case shall any disability benefit approved by the board of trustees be paid until all employee and employer contributions are received by the retirement system, covering through the date of termination of employment. Furthermore, no application for disability benefit shall be approved until all previously refunded contributions from the system have been repaid, including compounded interest at the board-approved actuarial valuation rate thereon from the date of refund until repaid in full.

C.(1) At the time of attainment of normal retirement age, a service-connected disability benefit recipient shall have the option to continue to receive his disability retirement benefit or his vested retirement benefit for the remainder of his life; if he elects to receive his vested retirement benefit, such benefit shall be equal to the greater of his disability benefit or his vested retirement benefit. Such election filed with the retirement system shall become irrevocable thirty days after receipt.

(2) Upon attainment of normal retirement age, a disability recipient not covered by Paragraph (1) of this Subsection shall receive the greater of his disability retirement benefit or his vested benefit.

D. Any person who is receiving or has received a disability retirement benefit from any law enforcement or police retirement plan or pension and relief fund for policemen, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System if he becomes no longer disabled and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

E.(1) Any disability retiree who is in a coma or who is paraplegic, when such condition is solely the result of injuries sustained in the performance of his official duties and such condition is certified by the State Medical Disability Board shall receive a benefit equal to his average final compensation.

(2) Any disability retiree who is blinded or who loses the total use of a limb solely as a result of injuries sustained in the performance of his official duties and whose condition is certified by the State Medical Disability Board shall receive a benefit equal to his average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

F. Notwithstanding the provisions of R.S. 11:221(D), any disability benefits granted under the provisions of this Section shall not be reduced because the disability retiree is also receiving social security disability benefits.

Acts 2012, No. 522, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2241.8 - Survivor benefits

§2241.8. Survivor benefits

Benefits shall be payable to any survivor of an active contributing member who dies before retirement or a disability retiree who dies after retirement as specified in the following:

(1)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves a surviving spouse, the surviving spouse shall receive a benefit calculated according to the regular retirement formula, disregarding age, but not less than thirty-three percent nor more than fifty-five percent of the member's average final compensation. If the surviving spouse remarries, such benefit shall cease unless remarriage occurs after age sixty years; the benefit shall resume after a subsequent termination of the new marriage and upon approval of the board of trustees.

(b) If the board of trustees determines that an active contributing member is killed as a result of injuries sustained in the line of duty, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply. The surviving spouse shall receive a benefit equal to one hundred percent of the member's average final compensation less any survivor benefits payable to a child or children as provided in this Section. The sum of survivor benefits paid to children and a surviving spouse shall not exceed one hundred percent of the member's average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the payment of benefits to a surviving spouse pursuant to this Subparagraph.

(2)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves, in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid monthly benefits equal to ten percent of the deceased member's average final compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving spouse, shall not exceed an aggregate of one hundred percent of the deceased member's average final compensation. Benefits for a surviving child shall cease upon the child's attainment of age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue:

(i) For a surviving child to age twenty-three if the child is a full-time, unmarried student at a recognized institution of higher education, high school, or vocational-technical school, and

(ii) For a surviving child with a total physical disability or mental disability if such child had a total physical disability or mental disability at the time of death of the member or acquired such disability prior to the attainment of age eighteen and is dependent upon the surviving spouse or other legal guardian for subsistence.

(b) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and does not leave a surviving spouse but leaves one or more children under the age of eighteen, each child under age eighteen shall be paid monthly benefits equal to twenty-five percent of the deceased member's average final compensation. Benefits paid on account of each child shall not exceed an aggregate of fifty percent of the average final compensation. If the deceased member is survived by only one minor child, the child shall be paid not less than thirty percent of the deceased member's average final compensation. Benefits shall continue after the minor child attains age eighteen as provided in Subparagraph (a) of this Paragraph.

(c) If at the time of a member's death the member is not married to the natural parent of any child or children who are entitled to receive a payment pursuant to this Section and if a trust has been created by the deceased member for the benefit of such child or children, the payment shall be made to any person designated as a trustee by the member on a certified copy of a trust document submitted to the system by the member.

(3) If a member who is eligible for retirement dies before retiring, the surviving spouse shall automatically be paid benefits as though the member had retired on the date of his death and elected Option 2, naming the surviving spouse as beneficiary, or shall be paid benefits as provided in this Section whichever is greater.

(4) Any member who has twelve or more years of service credit established in the retirement system and who terminates covered employment and leaves his accumulated contributions in the retirement system in order to receive a retirement benefit upon reaching the applicable age shall be covered by the survivor benefit provisions found in this Section.

Acts 2012, No. 522, §1; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2242.1 - Creation of Nonhazardous Duty Subplan

PART III. NONHAZARDOUS DUTY SUBPLAN

§2242.1. Creation of Nonhazardous Duty Subplan

A. The Nonhazardous Duty Subplan is created within the Municipal Police Employees' Retirement System for members whose first employment making them eligible for membership in the system occurred on or after January 1, 2013, in nonhazardous duty positions as defined in this Part.

B. Any other provisions of this Chapter or any other laws to the contrary notwithstanding, the retirement of Nonhazardous Duty Subplan members shall be governed by the provisions of this Part; however, if provisions of this Chapter cover matters not specifically addressed by the provisions of this Part or if any of the provisions of this Chapter are made applicable in this Part, then those provisions shall apply to members governed by this Part.

Acts 2012, No. 522, §1.



RS 11:2242.2 - Application; definitions

§2242.2. Application; definitions

Terms not specifically defined in this Section shall have the meanings provided in R.S. 11:2213 unless a different meaning is clearly required by the context. For purposes of this Part:

(1) "Member" or "members" shall mean all persons otherwise qualifying as a member under R.S. 11:2213 whose first employment making them eligible for membership in this system occurred on or after January 1, 2013, who are not eligible by virtue of their position to receive state supplemental pay.

(2) "Subplan" means the Nonhazardous Duty Subplan created by this Part for certain nonhazardous duty service employees within the system.

(3) "System" means the Municipal Police Employees' Retirement System.

Acts 2012, No. 522, §1.



RS 11:2242.3 - Eligibility for plan membership

§2242.3. Eligibility for plan membership

Membership in this subplan is limited to employees whose employment does not qualify them to receive state supplemental pay.

Acts 2012, No. 522, §1.



RS 11:2242.4 - Eligibility for retirement

§2242.4. Eligibility for retirement

Any member of this subplan shall be eligible for retirement if he has:

(1) Thirty years or more of service, at any age.

(2) Twenty-five years or more of service, at age fifty-five or thereafter.

(3) Twenty years of service credit at any age, exclusive of unused annual and sick leave and military service other than qualified military service as provided in 26 U.S.C. 414(u) earned on or after December 12, 1994. Any person retiring under this Paragraph shall have his benefit, inclusive of military service credit and allowable unused annual and sick leave, actuarially reduced. Any member retiring under this Paragraph shall have his benefit actuarially reduced from the earliest age that he would normally become eligible for a regular retirement benefit under Paragraph (1) or (2) of this Section based upon his years of service as of the date of retirement. Any employee who elects to retire under the provisions of this Paragraph shall not be eligible to participate in the Deferred Retirement Option Plan provided by R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

(4) Ten years or more of service, at age sixty.

Acts 2012, No. 522, §1.



RS 11:2242.5 - Retirement benefit calculation

§2242.5. Retirement benefit calculation

A. Except as provided in Subsection B of this Section, a member shall receive a retirement benefit equal to two and one-half percent of average final compensation for every year of creditable service in this subplan, not to exceed one hundred percent of the member's average final compensation.

B. Retirement benefits for members who had service in hazardous duty or service under existing plans prior to entering this subplan shall upon retirement eligibility receive a retirement benefit for that prior service based on the applicable accrual rate when earned.

C. Average final compensation as defined in R.S. 11:2213 shall be based on all creditable service in the system regardless of the subplan in which such service has been earned.

Acts 2012, No. 522, §1.



RS 11:2242.6 - Deferred Retirement Option Plan; Initial Benefit Option

§2242.6. Deferred Retirement Option Plan; Initial Benefit Option

A member who is eligible for regular retirement may elect to participate in the Deferred Retirement Option Plan in accordance with the provisions of R.S. 11:2221 or the Initial Benefit Option provided by R.S. 11:2224(F).

Acts 2012, No. 522, §1.



RS 11:2242.7 - Disability retirement

§2242.7. Disability retirement

A.(1) Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability shall be as provided in R.S. 11:202 through 225.

(2) The burden of proving that a disability is not based on a preexisting condition, prohibiting receipt of benefits, shall lie with the employee if the physical examination and waiver forms required by R.S. 11:2214(A)(2) have not been submitted to the system.

B.(1) The board of trustees shall award disability benefits to eligible members who have been officially certified as disabled to perform the position held by the member at the time that the disability was incurred or as disabled to perform any other position paying the same salary currently available in the department if the disability is not the result of a preexisting condition. Upon receipt of any application for disability retirement, the system shall request from the chief of police the job descriptions of all positions currently available in the department paying the same salary. Such job descriptions shall be submitted to the system within thirty days, or it shall be presumed that no position is available that pays the same salary. The disability benefit shall be determined as provided in this Section.

(2) Upon application for retirement due to a total and permanent disability, any member with at least ten years creditable service shall receive a disability benefit equal to two and one-quarter percent of his average final compensation multiplied by his years of creditable service, but not less than twenty-five percent nor more than fifty percent of his average final compensation.

(3) In no case shall any disability benefit approved by the board of trustees be paid until all employee and employer contributions are received by the retirement system, covering through the date of termination of employment. Furthermore, no application for disability benefit shall be approved until all previously refunded contributions from the system have been repaid, including compounded interest at the board-approved actuarial valuation rate thereon from the date of refund until repaid in full.

C. Upon attainment of normal retirement age, a disability recipient shall receive the greater of his disability retirement benefit or his vested benefit.

D. Any person who is receiving or has received a disability retirement benefit from any other retirement plan or pension and relief fund for public employees, except disability retirees of this system, shall not be eligible for membership in the Municipal Police Employees' Retirement System if he becomes no longer disabled and returns to service in the same municipality or becomes employed as a policeman or law enforcement officer while receiving a disability benefit.

E.(1) Any disability retiree who is in a coma or who is paraplegic, when such condition is solely the result of injuries sustained in the performance of his official duties and such condition is certified as total and permanent, shall receive a benefit equal to his average final compensation.

(2) Any disability retiree who is blinded or who loses the total use of a limb solely as a result of injuries sustained in the performance of his official duties and whose condition is certified as total and permanent shall receive a benefit equal to his average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the provisions of this Paragraph.

F. Notwithstanding the provisions of R.S. 11:221(D), any disability benefits granted under the provisions of this Section shall not be reduced because the disability retiree is also receiving social security disability benefits.

Acts 2012, No. 522, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2242.8 - Survivor benefits

§2242.8. Survivor benefits

Benefits shall be payable to any survivor of an active contributing member who dies before retirement or a disability retiree who dies after retirement as specified in the following:

(1)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves a surviving spouse, the surviving spouse shall receive a benefit calculated according to the regular retirement formula, disregarding age, but not less than twenty-five percent nor more than fifty percent of the member's average final compensation. If the surviving spouse remarries, such benefit shall cease unless remarriage occurs after age sixty years; the benefit shall resume after a subsequent termination of the new marriage and upon approval of the board of trustees.

(b) If the board of trustees determines that an active contributing member is killed as a result of injuries sustained in the line of duty, the cessation of benefits upon remarriage set forth in this Paragraph shall not apply. The surviving spouse shall receive a benefit equal to one hundred percent of the member's average final compensation less any survivor benefits payable to a child or children as provided in this Section. The sum of survivor benefits paid to children and a surviving spouse shall not exceed one hundred percent of the member's average final compensation. No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay any increased costs or increase in liability of the system resulting from the payment of benefits to a surviving spouse pursuant to this Subparagraph.

(2)(a) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and leaves, in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid monthly benefits equal to ten percent of the deceased member's average final compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving spouse, shall not exceed an aggregate of one hundred percent of the deceased member's average final compensation. Benefits for a surviving child shall cease upon the child's attainment of age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue:

(i) For a surviving child to age twenty-three if the child is a full-time, unmarried student at a recognized institution of higher education, high school, or vocational-technical school, and

(ii) For a surviving child with a total physical disability or mental disability if such child had a total physical disability or mental disability at the time of death of the member or acquired such disability prior to the attainment of age eighteen and is dependent upon the surviving spouse or other legal guardian for subsistence.

(b) If an active contributing member or a disability retiree either of whom has at least ten years of creditable service in the system dies and does not leave a surviving spouse but leaves one or more children under the age of eighteen, each child under age eighteen shall be paid monthly benefits equal to twenty percent of the deceased member's average final compensation. Benefits paid on account of each child shall not exceed an aggregate of fifty percent of the average final compensation. If the deceased member is survived by only one minor child, the child shall be paid not less than twenty-five percent of the deceased member's average final compensation. Benefits shall continue after the minor child attains age eighteen as provided in Subparagraph (a) of this Paragraph.

(c) If at the time of a member's death the member is not married to the natural parent of any child or children who are entitled to receive a payment pursuant to this Section and if a trust has been created by the deceased member for the benefit of such child or children, the payment shall be made to any person designated as a trustee by the member on a certified copy of a trust document submitted to the system by the member.

(3) If a member who is eligible for retirement dies before retiring, the surviving spouse shall automatically be paid benefits as though the member had retired on the date of his death and elected Option 2, naming the surviving spouse as beneficiary, or shall be paid benefits as provided in this Section, whichever is greater.

(4) Any member who has twelve or more years of service credit established in the retirement system and who terminates covered employment and leaves his accumulated contributions in the retirement system in order to receive a retirement benefit upon reaching the applicable age shall be covered by the survivor benefit provisions found in this Section.

Acts 2012, No. 522, §1; Acts 2013, No. 220, §3, eff. June 11, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2251 - FIREFIGHTERS' RETIREMENT SYSTEM

CHAPTER 9. FIREFIGHTERS' RETIREMENT SYSTEM

§2251. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for firemen employed by any municipality, parish, or fire protection district of the state of Louisiana. The retirement system so created shall be established as of January 1, 1980.

B. It shall have the power and the privileges of a corporation and shall be known as the "Firefighters' Retirement System" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities, and other property held.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2151 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2252 - Definitions

§2252. Definitions

The following words and phrases, as used in this Chapter, unless a different meaning is plainly required by context, shall have the following meaning:

(1) "Accumulated contributions" shall mean the sum of all the amounts deducted from the earnable compensation of a member and credited to his individual account in the annuity savings fund.

(2) "Actuarial assumptions" shall mean the calculations used by an actuary engaged annually by the board to calculate the amounts necessary to fund the members' annuities. The duties of the actuary are more specifically set forth in R.S. 11:2260(C). "Actuarial equivalent" shall mean the amount required to fund the member's annuity based upon the calculations of the actuary on the basis of mortality tables approved by the board of trustees and regular interest at a rate fixed by the board of trustees. Actuarial assumptions shall be consistently applied to all members of the system. The benefit payable to a member shall be fixed as provided in R.S. 11:2256 and shall not be increased or decreased depending on the accuracy of actuarial assumptions.

(3) "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(4) "Average final compensation" shall mean the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption. The earnings to be considered for the thirteenth through the twenty-fourth months shall not exceed one hundred fifteen percent of the earnings for the first through the twelfth months. The earnings to be considered for the final twelve months shall not exceed one hundred fifteen percent of the earnings of the thirteenth through the twenty-fourth months.

(5) "Beneficiary" shall mean any person designated to receive a pension, an annuity, a retirement allowance, or other benefit as provided by this Chapter.

(6) "Board of trustees" shall mean the board provided for in R.S. 11:2260 to administer the retirement system.

(7) "Creditable service" shall mean service for which credit is allowable as provided in R.S. 11:2254.

(8) "Director" shall mean the executive director of the Firefighters' Retirement System.

(9)(a) "Earnable compensation" shall mean the full amount of compensation earned by an employee on a regular tour of duty, including supplemental pay paid by the state of Louisiana, but shall not include overtime.

(b) Notwithstanding the provisions of R.S. 11:233(B)(2)(g), any participating employer that defers the payment of regularly scheduled holiday pay and then pays such compensation to its employees in the same calendar year as its deferral in the form of a one-time annual payment shall include such deferred compensation in the employees' earnable compensation for the purpose of calculating and paying employee contributions to this system.

(10) "Employee" shall mean any full-time firefighter or any person in a position as defined in the municipal fire and police civil service system who is employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, excepting Orleans and Lafayette Parishes, and who is earning at least three hundred seventy-five dollars per month excluding state supplemental pay.

(11) "Employer" shall mean any municipality, parish, or fire protection district in the state of Louisiana, excepting Orleans and Lafayette Parishes, which employs a full-time fireman, and the Firefighters' Retirement System.

(12) "Medical board" shall mean the State Medical Disability Board, provided for in R.S. 11:219.

(13) "Member" shall include any employee, as defined in Paragraph (10) of this Section, included in the membership of this system as provided in R.S. 11:2253 and may, at the employee's option, include any employee of the retirement system.

(14) "Member's annuity" shall mean that monthly payment provided by the member's accumulated contributions at the time of regular retirement, or death, computed upon the basis of such mortality tables as shall be adopted by the board of trustees and regular interest.

(15) "Membership service" shall mean service as an employee or elected official while a member of this system.

(16) "Overtime" shall mean the additional hours worked above the regular tour of duty required by the local governing authority for which the member works and the compensation therefor. "Overtime" shall also mean additional compensation over the regular rate of pay as required under the federal Fair Labor Standards Act.

(17) "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Chapter.

(18) "Retirement allowance" shall mean any benefit paid to a member under R.S. 11:2256(A) or any optional benefit payable in lieu thereof.

(19) "Retirement system" shall mean the Firefighters' Retirement System as established in R.S. 11:2251.

(20) "Service" shall mean service rendered as an employee as described in Paragraph (10) of this Section.

(21) "Survivor's benefit" shall mean any benefit paid to a survivor of a member under R.S. 11:2256(B).

(22) "Years of creditable service" and "years of service" shall mean the number of twelve-month periods a member has which are creditable toward receiving retirement benefits from the retirement system. Both terms shall include transferred credits and credits for other or related service for which credit may be allowed by the retirement system.

(23) "Years of membership service" shall mean the number of twelve-month periods a member has served while a member of the retirement system.

Added by Acts 1979, No. 434, §1. Acts 1985, No. 775, §1; Acts 1991, No. 715, §1; Redesignated from R.S. 33:2152 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 719, §1; Acts 1997, No. 1220, §1; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2008, No. 261, §1, eff. June 17, 2008; Acts 2011, No. 238, §1, eff. June 30, 2011.

NOTE: ACT 1991, NO. 715, §2 PROVIDES "THIS ACT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE OF THE MERGER OF ANY FIREFIGHTERS RETIREMENT SYSTEM IN A MUNICIPALITY WHOSE POPULATION IS IN EXCESS OF 450,000 AND THE STATEWIDE FIREFIGHTERS' RETIREMENT SYSTEM BUT NOT EARLIER THAN JULY 1, 1992. THE MERGER OF ANY FIREFIGHTERS RETIREMENT SYSTEM SHALL BE WITH APPROVAL OF THE LOCAL GOVERNING AUTHORITY, A REPRESENTATIVE FROM THE LOCAL FIREFIGHTERS PENSION BOARD, AND THE STATEWIDE FIREFIGHTERS RETIREMENT SYSTEM ENTERING INTO THE MERGER IN ACCORDANCE WITH R.S. 33:2260."



RS 11:2253 - Membership

§2253. Membership

A. The membership of the retirement system shall be composed as follows:

(1)(a)(i) Except as provided in R.S. 11:2252(12), and except as provided further in this Paragraph, any person who becomes an employee as defined in R.S. 11:2252 on and after January 1, 1980, shall become a member as a condition of his employment.

(ii) However, no person who has attained age fifty or over shall become a member of the system, unless the person becomes a member by reason of a merger or unless the retirement system received his application for membership before he attained the age of fifty. No person who has not attained the age of eighteen years shall become a member of the system.

(b)(i) Except as otherwise provided in Item (ii) of this Subparagraph, the mandatory membership provisions of this Paragraph shall be inapplicable with respect to any municipality, parish, or fire protection district which on or before January 1, 1980, enacts an ordinance exempting the municipality, parish, or fire protection district from the provisions of this Paragraph, which ordinance is hereby authorized.

(ii) Subject to the provisions of R.S. 11:2260(A)(11)(h), the mandatory membership provisions of this Paragraph shall apply to the municipality, parish, and fire protection districts in and for the parish of East Baton Rouge with respect to firefighter employees meeting the definition of "employee" under the provisions of this Chapter when the boards of trustees of this retirement system and of the Baton Rouge City Parish Employees' Retirement System enter into an agreement to merge any members of the latter system, who qualify as employees under the provisions of this Chapter, into this system. However, any such agreement shall only be effective upon ratification by ordinance of the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge, with the approval of the mayor-president, and subsequent approval by the Joint Legislative Committee on Retirement.

(2)(a) Any person who has retired from service under any retirement system or pension fund maintained basically for public officers and employees of the state, its agencies or political subdivisions, and who is receiving retirement benefits therefrom may become a member of this system, provided he meets all other requirements for membership. Service credit from the retirement system or pension plan from which the member is retired shall not be used for reciprocal recognition of service with this retirement system, or for any other purpose in order to attain eligibility or increase the amount of service credit in this retirement system.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any person who has retired from service with a disability pension from any retirement system or pension fund maintained basically for public officers and employees of the state, its agencies or political subdivisions, and who is receiving disability retirement benefits therefrom shall not be eligible for membership in this system.

(3)(a) Any person who is an employee as the term is defined in R.S. 11:2252 on the date that the retirement system is established, except those specifically excluded under Paragraph (2) of this Subsection, may become a member at any time, provided he files with the board of trustees on a form prescribed by such board, a notice of his election to be covered in the membership of the system and completes the necessary forms which may be required by the board. The board shall not approve any credit for prior service.

(b) Any person who is an employee as the term is defined in R.S. 11:2252, who is also a member of any other retirement system in Louisiana when this Chapter takes effect, may elect to cease to be a member in such fund after the effective date of this Chapter and then become a member of the new system, and have credit in each system recognized under the provisions of R.S. 11:142.

B. Should any member, after becoming a member, be absent from service for more than eighteen months and not be entitled to a deferred annuity as provided in this Chapter, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member.

C.(1)(a) Notwithstanding the provisions of R.S. 11:2252(10) and (11), any full-time firefighter or any person in a position as defined in the municipal fire and police civil service system who is employed by one of the following fire protection districts may, with the approval of the Metropolitan Council and the City-Parish Employees' Retirement Board, become members of the Firefighters' Retirement System:

(i) St. George Fire Protection District No. 2.

(ii) Brownsfield Fire Protection District No. 3.

(iii) Central Fire Protection District No. 4.

(iv) Eastside Fire Protection District No. 5.

(v) East Baton Rouge Fire Protection District No. 6.

(vi) Chaneyville Fire Protection District No. 7.

(vii) Pride Fire Protection District No. 8.

(viii) Alsen-St. Irma Lee Fire Protection District No. 9.

(b)(i) The reassignment of membership provided in this Paragraph shall be treated as a merger subject to the provisions of R.S. 11:2260(A)(11)(b), except that the transaction shall be subject to the approval of the House and Senate committees on retirement meeting jointly.

(ii) Such merger shall be accomplished by having the transferring system transfer funds to the Firefighters' Retirement System in accordance with the provisions of R.S. 11:143(C) and the aggregate amount of funds transferred to the Firefighters' Retirement System shall not be less than sixty percent of the accrued liability assumed.

(iii) The difference between the total accrued liability assumed and the actual funds transferred shall be allocated to the Firefighters' Retirement System from the fund established in R.S. 22:1476(A) for the merger of retirement systems and funds with this system.

(iv) The benefit accrual rate applicable to all service transferred pursuant to this Subsection shall be three and one-third percent.

(2) Any person who becomes employed on or after January 31, 2002, by any fire protection district set forth in Subparagraph (1)(a) of this Subsection shall become a member of this system. The reassignment of the membership of any person who became employed on or before January 30, 2002, and whose membership is reassigned on or after January 31, 2002, pursuant to the provisions of Paragraph (1) of this Subsection shall not be treated as a merger, but shall be executed on an actuarial basis and shall be subject to the provisions of R.S. 11:143, unless such a person’s written application for such reassignment was received by the system on or before January 30, 2002.

D. In any case of doubt, the board of trustees shall be the sole judge as to eligibility for membership.

Acts 1979, No. 434, §1; Acts 1980, No. 178, §1; Acts 1982, No. 169, §1; Redesignated from R.S. 33:2153 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 455, §1, eff. July 1, 1992; Acts 1993, No. 757, §1; Acts 1995, No. 830, §1; Acts 1996, 1st Ex. Sess., No. 76, §1, eff. July 1, 1996; Acts 1997, No. 1218, §1, eff. July 1, 1997; Acts 1997, No. 1220, §1; Acts 1998, 1st Ex. Sess., No. 15, §1, eff. April 24, 1998; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2006, No. 562, §1, eff. June 23, 2006; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:2254 - Creditable service

§2254. Creditable service

A. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member. Additionally, any active contributing member shall be entitled to receive credit for service as an employee, as the term "employee" is defined in this Chapter, for which the member has not received credit, provided that such service credit is purchased, at the option of the member, under the provisions of R.S. 11:158. No credit shall be given unless and until this amount is paid in full.

B. Any member who has terminated membership in the system and withdrawn his contributions and who later becomes a member of this system shall, after eighteen months of additional service and membership, be eligible to obtain credit for his previous service in the system, provided that he pays back into the system the amount of contributions which was refunded to him plus interest at the system's then currently assumed actuarial valuation rate of interest, compounded annually, from date of refund until date paid.

C. Any member terminated by his employer, which termination has subsequently been declared to have been wrongful, who has withdrawn his contributions during this period of wrongful termination, may repay the refunded contributions without the payment of interest on the refunded amount within thirty days of the exhaustion of all legal remedies or legal delays for appealing decisions regarding such wrongful termination, or within thirty days after reinstatement in his position of employment, whichever is longer. If the repayment of refunded contributions does not take place within this thirty-day period, the member shall repay the amount of the refunded contributions in accordance with the provisions of R.S. 11:144.

D. The system shall permit direct rollovers from other qualified retirement plans. "Direct rollovers" for purposes of this Section shall mean trustee to trustee transfers of sums from other qualified plans which are permitted to roll over sums to other qualified plans under the provisions of the Internal Revenue Code of 1986, as amended. Amounts so rolled over may be used to purchase service credits at the accrual rate established by the system actuary using actuarial assumptions consistently applied, subject to the limitations of Section 415(n) of the Internal Revenue Code of 1986, as amended. Any such service credit may only be purchased if authorized by statutory authority, other than this Subsection, specifically identifying the type of credit authorized to be purchased. Amounts may not be rolled over which are in excess of the amounts which may be used to purchase creditable service under Section 415(n). No member shall receive a benefit for purchased creditable service if to do so would cause the member to receive a retirement benefit for the same service under more than one retirement plan. The system shall also permit members and retirees to make direct trustee to trustee rollovers of those distributions which are eligible for tax-free rollover treatment to other qualified plans as provided in Section 401(a)(31) of the Internal Revenue Code of 1986, as amended.

E. The qualified military service of a member who has been reemployed in accordance with 26 U.S.C. 414(u) shall be treated for vesting and benefit accrual purposes as service completed under Subsection A of this Section if the member timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 178, §1; Redesignated from R.S. 33:2154 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 324, §1; Acts 1993, No. 756, §1; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2006, No. 507, §1, eff. June 22, 2006; Acts 2012, No. 480, §1, eff. July 1, 2012.



RS 11:2254.1 - Conversion of unused leave to creditable service

§2254.1. Conversion of unused leave to creditable service

A.(1) An employer may elect to allow its employees to convert unused earned leave to service credit in accordance with this Section.

(2) For purposes of this Section "unused earned leave" means sick leave, annual leave, and compensatory leave but does not include sick leave as provided for in R.S. 33:1995.

(3) Only an employee of an employer that has elected to allow the conversion of unused earned leave in accordance with this Section may make such a conversion. If an employer elects to allow the conversion of unused earned leave, discretion over whether an employee's leave is converted lies solely with the employee.

(4) The board of trustees shall promulgate all regulations necessary to govern the procedures for employers to elect to allow conversion of unused earned leave and other regulations necessary to implement the provisions of this Section.

B.(1) An election by an employer to allow conversion of leave pursuant to this Section shall be made by adoption of a resolution evidencing such election. Such a resolution shall not become effective until it is submitted to and approved by this system. An election to allow leave conversion pursuant to this Section is irrevocable.

(2) In making such election, the employer shall also elect whether the conversion of leave shall occur on the effective date of an employee's entry into the Deferred Retirement Option Plan or upon the effective date of his separation from service. The election made pursuant to this Paragraph shall be expressly stated in the resolution, shall be applied uniformly to all employees that choose to convert unused earned leave, and is also irrevocable.

C.(1) Unused earned leave that has been accrued and accumulated by an employee, except as provided in Paragraph (2) of this Subsection, and for which payment has not been made shall be converted to years of service credit and applied to the member's account on a proportional basis according to the following fraction: the numerator is the number of hours of leave to be converted and the denominator is the number of hours worked in the employee's particular position which equals the equivalent of one year of work for that position as certified by the employer. The board of trustees may accept the employer's certification or may apply its own yearly equivalence.

(2) The employee solely shall determine the amount of his unused earned leave that is to be converted to service credit; however, such conversion shall not cause the employee's benefit to exceed one hundred percent of his average final compensation. No member, survivor, or beneficiary may use unused earned leave to attain eligibility for any benefit provided by this Chapter.

D. At the time the employee applies for conversion, the employer shall submit to the board a report of unused earned leave, computed in hours only.

E.(1) In order for a conversion of leave that is otherwise authorized to be effective, the employer shall pay into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the conversion. The employer shall pay the actuarial cost of providing the conversion to this system within thirty days after receiving an invoice from this system.

(2) No funds derived from the assessments against insurers pursuant to R.S. 22:1476 shall be used to pay such cost in whole or in part.

(3) The amount payable shall be calculated based on such interest and mortality factors as adopted by the board of trustees.

Acts 2014, No. 403, §1, eff. June 4, 2014.

NOTE: See Acts 2014, No. 403, §2, relative to participants in DROP when their employer elects coverage under this Section.

NOTE: See Acts 2014, No. 403, §3, relative to "accrual" of benefits under the constitution as it relates to this Section.



RS 11:2255 - Transfers of firefighter service

§2255. Transfers of firefighter service

A. Any active contributing member of this system may transfer all of his accredited service which was earned as a full-time firefighter from any other public retirement system in this state if, at the time of the employment for which he desires a transfer of credit, he was under the age of fifty and provided that he is not receiving a regular or disability benefit from any public retirement system; provided, however, service shall not be transferred to this system from any firefighter retirement system or plan, which is eligible to merge with this system pursuant to R.S. 11:2260.

B. The system from which the member transfers such credit shall transfer to this system all employee and employer contributions contributed by or for the transferring member plus interest equal to six percent compounded annually from each year of contribution to the date of transfer; provided that in any system, fund, or plan, where the employer contribution is not at least a fixed percentage of the employee's earnings, an employer's contribution equal to the employee's contributions shall be transferred by the system, fund, or plan from which the person is transferring.

C. In the event that the amount of contribution transferred is less than the amount which would have been contributed by the member and his employer, had all the credit originally been credited in this system, the member, except as provided for herein, shall pay the deficit or difference including the interest thereon at a rate of interest to be determined by the board of trustees, which shall be at a rate of interest of not less than six percent compounded annually.

D. In lieu of paying the deficit or difference plus interest, the person may at his option, but only at the time of transfer, be granted an amount of credit in this system based on the amount of funds actually transferred.

E. All applications for transfers of service as a full-time firefighter must be submitted to the system on or before January 1, 1988.

Acts 1985, No. 461, §1; Acts 1986, No. 490, §1; Redesignated from R.S. 33:2154.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2256 - Benefits; refund of contributions, application, and payment

§2256. Benefits; refund of contributions, application, and payment

A.(1) Any member of this system who has completed at least twenty-five years of creditable service, who has been a member of this system for at least one year, regardless of age, or any member who has completed at least twenty years of creditable service, who has been a member of this system for at least one year, and who has attained the age of fifty years, or any member who has completed at least twelve years of service, who has been a member of this system for at least one year, and who has attained the age of fifty-five shall be entitled to retire from service.

(2) Any member who has completed twenty or more years of creditable service, and at least one year of which shall be as a member of this system, and who leaves employment covered by this system before attaining age fifty shall be entitled to a retirement benefit beginning at age fifty. Any member who has completed twelve years of creditable service, and at least one year of which shall be as a member of this system, and who leaves employment covered by this system before attaining age fifty-five shall be entitled to a retirement benefit beginning at age fifty-five.

(3) Any member who has completed twenty or more years of creditable service and who leaves employment covered by this system before attaining age fifty or any member who has completed twelve or more years of creditable service and who leaves employment covered by this system before attaining age fifty-five may select, at any time prior to thirty days before the date that benefits are scheduled to commence to the member, any optional retirement allowance as provided for in R.S. 11:2259; within the same time period allowed above, the member may change the option selected or the beneficiary of the option selected. However, in the event of the death of the member after the selection of the option but prior to the commencement of benefits, the optional benefit will become payable to the option beneficiary, at the time the member would have otherwise begun to receive benefits. In the event that the member selects neither the maximum regular retirement benefit nor an optional retirement allowance within the time period allowed above, Option 2 will be automatically assumed to have been selected and the member's designated beneficiary shall be the beneficiary of the option. However, in the event that a member has no designated beneficiary, the accumulated contributions of the member shall be refunded to his estate immediately upon receipt of proof of death.

(4) Upon such retirement, the member shall be paid an annual retirement allowance equal to three and one-third percent of his average final compensation multiplied by his total years of creditable service. However, the annual retirement allowance shall not exceed one hundred percent of his average final compensation. The member shall not be paid any amount in excess of the maximum amount permitted under Section 415 of the Internal Revenue Code of 1986, as amended. The foregoing sentence shall not prohibit payments to a member from an excess benefit plan established pursuant to Section 415(m) of the Internal Revenue Code of 1986, as amended, as provided in Section 2272 of this Chapter.

(5) Upon returning to work as a full-time employee covered by this system, retirement benefits shall cease and the employee and employer shall contribute to the system towards creditable service. The member may not change the option which was selected under the first retirement computation.

B.(1) Benefits shall be payable to the surviving eligible spouse or designated beneficiary of a deceased member as specified in the following:

(a)(i) If any active contributing member is killed in the line of duty before he is eligible to retire, and leaves a surviving eligible spouse, the spouse shall be paid, on a monthly basis, an annual benefit equal to two-thirds of the deceased member's average final compensation.

(ii) The board of trustees shall promulgate rules pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., to provide for a procedure for determining whether a member was killed in the line of duty. The board shall use its discretion in applying the procedure. The board's promulgation of the rules and application of the procedure shall be in compliance with its fiduciary obligations as set forth in this Title.

(b) If any active contributing member dies before he is eligible to retire from a cause not in the line of duty and leaves a surviving eligible spouse, the spouse shall be paid, on a monthly basis, an annual benefit equal to three percent of the deceased member's average final compensation multiplied by his total years of creditable service; however, in no event shall the annual benefit be less than forty percent nor more than sixty percent of the deceased member's average final compensation.

(c) If the surviving spouse receiving benefits under Subparagraph (a) or (b) of this Paragraph remarries, such benefits shall continue without interruption, regardless of when the remarriage occurs.

(d) If any active contributing member who is eligible for retirement dies before retiring, the member's designated beneficiary shall automatically be paid benefits as though the member had retired on the date of the death and elected Option 2 of R.S. 11:2259, naming the member's designated beneficiary as beneficiary of the option. This benefit shall be payable even though the member may not have completed one year of membership service at the date of death. Any person entitled to benefits under this Subparagraph may decline such benefits and elect to receive benefits under Subparagraph (a) or (b) of this Paragraph, whichever is applicable.

(e) Benefits shall be payable to the surviving eligible spouse of a disability retiree who dies after retirement as specified in R.S. 11:2258(C).

(f) For purposes of this Subsection, "surviving eligible spouse" means the spouse who was married to and living with the member at the time of his death.

(2) Benefits shall be payable to the surviving child or children of a deceased member or retiree as specified in the following:

(a) If any active contributing member or a disability retiree dies and leaves in addition to a surviving spouse, one or more children under eighteen years of age, each child under age eighteen shall be paid, on a monthly basis, an annual benefit equal to ten percent of the deceased member's or retiree's average final compensation, or two hundred dollars per month, whichever is greater. However, benefits payable on account of each child, when added to the benefits payable to the surviving eligible spouse, shall not exceed an aggregate of one hundred percent of the average final compensation. Benefits for a surviving child shall cease upon the child's attaining age eighteen years or upon marriage, whichever occurs first, except that benefits shall continue for an unmarried surviving child who has a physical or intellectual disability as provided in Paragraph (3) of this Subsection. Additionally, any unmarried surviving child, who graduates from high school and enrolls, on a full-time basis, in an institute of higher education, shall have his benefit continued as long as he remains enrolled on a full-time basis and remains unmarried; however, the benefit payments shall not extend past four additional years nor past the surviving child's twenty-second birthday. Benefits payable under the provisions of this Subparagraph may be paid in trust as provided in R.S. 11:2256.2.

(b) If a member or a disability retiree dies and does not leave a surviving spouse but leaves two or more children under the age of eighteen, each child under age eighteen shall be paid, on a monthly basis, an annual benefit equal to thirty percent of the deceased member's or retiree's average final compensation. Benefits paid on account of all children shall not exceed, on a monthly basis, an annual benefit in the aggregate of sixty percent of the average final compensation. In the event the deceased member or disability retiree is survived by only one minor child, the child shall be paid, on a monthly basis, an annual benefit of not less than forty percent of the deceased member's or retiree's average final compensation. Benefits shall continue after the minor child attains age eighteen as provided in Paragraph (3) of this Subsection. Benefits payable under the provisions of this Subparagraph may be paid in trust as provided in R.S. 11:2256.2.

(3) Benefits shall be payable as specified in this Paragraph to any surviving child of a deceased member or retiree if the child has a total physical disability or an intellectual disability. The surviving child of a deceased active contributing member, a deceased disability retiree, or a deceased regular retiree, whether under or over the age of eighteen years, shall be entitled to the same benefits, payable in the same manner as are provided in this Section for minor children, if the child has a total physical disability or an intellectual disability and had such disability at the time of death of the member or retiree, and the child is dependent upon the surviving spouse or other legal guardian for subsistence. Benefits payable under the provisions of this Paragraph may be paid in trust as provided in R.S. 11:2256.2.

(4) Any benefit payable under this Subsection shall be paid on an actuarial basis.

(5) Effective January 1, 2007, if a member dies while on a leave of absence to perform qualified military service as described in 26 U.S.C. 414(u), his beneficiary is entitled to any benefit, except benefits that accrued during the period of qualified military service, that would have been provided under the plan had the member resumed and then terminated employment due to death, in accordance with 26 U.S.C. 401(a)(37); however, the member's beneficiary is entitled to benefits that accrued during the period of qualified military service if the beneficiary timely remits to the system any employee contributions which would have been required but for the member's leave of absence to perform qualified military service in accordance with the terms of federal law and R.S. 11:2254.

C. Should a member die before retirement and no one be entitled to survivors' benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees.

D. Notwithstanding any provision of Subsection A of this Section or any other provision of law to the contrary, when the retirement plan of any municipality, parish, or fire protection district merges its active members into the system, the persons merged shall not be eligible to receive a benefit from the system until one year after the effective date of the merger. However, if a member who is merged into the system, would normally be eligible to retire based on his age and total years of service credit prior to one year after the merger, he may retire, and the benefits shall be the obligation of the municipality until one year after the date of the merger.

E.(1) Any member who ceases to be an employee, except by death or retirement under the provisions of this Subpart, may apply for and obtain a refund of the amount of the accumulated contributions on deposit in his individual account in the Annuity Savings Fund. No refund shall be payable to any applicant if the applicant becomes employed again as an employee as defined in R.S. 11:2252(9) prior to the processing of his refund request by the retirement system.

(2) In order to obtain a refund, the member must complete and submit an application form furnished by the system. The member's application form must be certified by the employer but no earlier than thirty days after termination or resignation.

(3)(a) Except as provided in Subparagraph (b) of this Paragraph, refunds of accumulated employee contributions shall not be payable until at least ninety days after termination or resignation, but not until all employee contributions for the member have been received by the retirement system. Refunds of accumulated employee contributions for members who previously assigned their contributions in consideration of a loan will be processed under the provisions of R.S. 11:2265.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the board of trustees may authorize the refund of accumulated employee contributions after at least forty-five days have elapsed after termination or resignation, provided any such accelerated refund is based on a bona fide emergency circumstance. Every such accelerated refund must be approved by the board at a regularly scheduled or specially scheduled board meeting before the refund is paid.

(4) No interest shall be credited to any individual account and no interest shall be paid on funds withdrawn from the retirement system.

F.(1) The board of trustees may implement a court order which is not rendered against the system if all of the following are satisfied:

(a) The court order applies to another Louisiana public retirement or pension system, plan, or fund.

(b) The order applies to the benefits related to the creditable service in the other system earned or accrued by a member of this system.

(c) The court order directs the system to which it applies to pay benefits to the member or to another person or both.

(d) The assets and creditable service to which the order applies have been transferred from the other system to this system.

(2)(a) The board may apply the provisions of this Subsection to a court order regardless of the date of such order.

(b) The application of the order shall not diminish or impair the benefits which the order directs the other system to pay to the member or any other person named in the order; however, the board's implementation of the order shall not result in the sum of benefits paid to the member or any other person being in excess of the benefits the board would pay in the absence of the order, nor shall the implementation result in the board paying a benefit sooner than it would in the absence of the order.

G. Notwithstanding any other provision of law to the contrary, the board of trustees may implement a court order directing payment of any portion of a benefit to a trust pursuant to the provisions of R.S. 11:2256.2.

Acts 1979, No. 434, §1; Acts 1980, No. 178, §1; Acts 1980, No. 799, §1; Acts 1981, No. 609, §1; Acts 1982, No. 16, §1; Acts 1982, No. 684, §1; Acts 1983, No. 229, §1; Acts 1984, No. 472, §1; Redesignated from R.S. 33:2155 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1992, No. 253, §1, eff. July 1, 1992; Acts 1992, No. 455, §1, eff. July 1, 1992; Acts 1992, No. 1094, §1, eff. July 1, 1992; Acts 1995, No. 596, §1, eff. July 1, 1995; Acts 1995, No. 597, §1; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2008, No. 496, §1, eff. June 25, 2008; Acts 2012, No. 427, §1; Acts 2012, No. 480, §1, eff. July 1, 2012; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2256.1 - Removal of former spouse as beneficiary; restoration of benefits

§2256.1. Removal of former spouse as beneficiary; restoration of benefits

A. Notwithstanding any other provision of law to the contrary, any retiree may remove a former spouse as a beneficiary of any benefits paid or payable to the former spouse from this system, provided the former spouse consents to such removal and the consent is evidenced by a certified court order issued in connection with a divorce proceeding relative to the retiree and former spouse.

B. The benefit payable to any retiree who provides for removal of a former spouse as a beneficiary pursuant to Subsection A of this Section shall be restored to the maximum amount payable under R.S. 11:2256(A)(4), less any reduction required to account for the time that the former spouse was a beneficiary.

C. The phrase "benefits paid or payable" as used in this Section shall include but not be limited to benefits provided for in R.S. 11:2256, 2257, and 2258 and any death benefit accrued to the former spouse as part of the former community property regime.

Acts 2007, No. 143, §1, eff. June 25, 2007; Acts 2014, No. 504, §1, eff. June 5, 2014.



RS 11:2256.2 - Designation of benefits to be paid in trust

§2256.2. Designation of benefits to be paid in trust

A. A member may designate all or a portion of any benefit paid in accordance with R.S. 11:2256 or 2259 to be paid in trust to his surviving minor child or his child with a physical or mental disability regardless of such child's age, if the terms of the trust so provide and if the system is provided with a certified copy of the trust document. Such benefit or designated portion of a benefit shall be paid to the trust for addition to the trust property.

B. If the trust is contested by any party or the distribution is challenged by a former spouse of the member, the system shall withhold all benefit payments or if a concursus proceeding is filed deposit them in the registry of the court until there is a final binding legal agreement or judgment regarding the proper payment of benefits.

C. If the trust terminates under the terms of the trust prior to the death of a designated beneficiary, then any benefit or portion thereof payable after the date of termination of the trust shall be paid directly to the legal guardian of each trust beneficiary.

D. The trustee of the trust shall immediately notify the system in writing of the death of a beneficiary. Upon the death of a beneficiary, benefit payments from the system to the trust on behalf of the deceased beneficiary shall cease.

E. For purposes of this Section only, the term "child" means the issue of a marriage of a member of this system, the legally adopted child of a member of this system, a child born outside of marriage of a female member of this system, or the child of a male member of this system if acknowledged or filiated pursuant to the provisions of the Civil Code.

Acts 2012, No. 427, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2257 - Deferred Retirement Option Plan

§2257. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:2256, any member of this system who has not less than twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the deferred retirement option plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall include service credit reciprocally recognized under R.S. 11:142, but for eligibility purposes only.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Subsection H.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase from the retirement system while participating and shall not be eligible until his employment which makes him eligible to be a member of this system has been terminated for at least one full year.

(2)(a) With respect to any individual who was eligible to participate in the Deferred Retirement Option Plan before January 1, 2004, after a person who participates in the plan has terminated the employment which made him eligible to be a member of this system, his individual account balance in the plan shall earn interest at a rate equal to the percentage rate of return of the system's investment portfolio, less the cost of merger notes, as certified by the actuary in his yearly evaluation report, less the cost of administering the Deferred Retirement Option Plan to be determined annually by the board of trustees. This interest shall be credited to the retiree's individual account balance on an annual basis. However, if such an individual returns to employment which makes him eligible to be a member of this system, his individual account balance in the plan shall not earn interest while he remains so employed.

(b) With respect to any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, and except as provided in Subparagraph (d) of this Paragraph, all amounts which remain credited to the individual's subaccount after termination of participation in the plan shall be placed in liquid asset money market investments at the discretion of the board of trustees. Such account balances shall be credited with interest at the actual rate of return earned on such account balance investments less one-fourth of one percent per annum; or at the option of the system, the funds may be credited to subaccounts as herein established:

(i) The contributing period shall mean that time period when funds are being credited to the participant's subaccount which is maintained by the system.

(ii) After the contributing period ends, the balance of the subaccount may then be transferred to a self-directed subaccount. The period after the contributing period ends shall be known as the investment period. Both subaccounts shall be within the Deferred Retirement Option Plan established in this Section. Management of the funds shall be by the system during the contributing period. When the funds are transferred to the self-directed subaccount for the investment period, the system is authorized to hire a third-party provider. The third-party provider shall act as an agent of the system for purposes of investing balances in the self-directed subaccounts of the participant as directed by the participant. The participant shall be given such options as comply with federal law for self-directed plans.

(c) The participant in the self-directed portion of this plan agrees that the benefits payable to the participant are not the obligations of the state or the system and that any returns and other rights of the plan are the sole liability and responsibility of the participant and the designated provider to which contributions have been made. Furthermore, each participant, in accordance with this provision, shall expressly waive his rights as set forth in Article X, Section 29(A) and (B) of the Louisiana Constitution as it relates to his subaccount in the self-directed portion of the plan. By participating in the self-directed portion of the plan, the participant agrees that he and the provider shall be responsible for complying with all applicable provisions of the Internal Revenue Code. The participant also agrees that if any violation of the Internal Revenue Code occurs as a result of the participant's participation in the self-directed portion of the plan, it shall be the sole responsibility and liability of the participant and the provider, not the state or the system. There shall be no liability on the part of and no cause of action of any nature shall arise against the state, the system, or its agents or employees, for any action taken by the participant for choices the participant makes in relationship to the funds in which he chooses to place his subaccount balance.

(d)(i) Notwithstanding the provisions of Subparagraphs (b) and (c) of this Paragraph, any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, may make an irrevocable written election to waive his rights as set forth in Article X, Section 29 of the Louisiana Constitution as it relates to the interest earned by his Deferred Retirement Option Plan account. After any such person who participates in the plan has terminated the employment which made him eligible to be a member of this system, his individual account balance in the plan shall earn interest at a rate equal to the percentage rate of return of the system's investment portfolio, less the cost of merger notes as certified by the actuary in his yearly valuation report, less the cost of administering the Deferred Retirement Option Plan to be determined annually by the board of trustees. However, by making such an election, the person shall expressly acknowledge that his account shall be debited in the event the system's investment portfolio experiences a negative earnings rate. The member shall further expressly acknowledge his consent to having the value of his account balance permanently reduced as a result of the devaluation of system assets caused by such a negative earnings rate. As a precondition of making this election, the member shall expressly acknowledge his understanding of the possibility of such account reductions.

(ii) The provisions of this Subparagraph shall apply prospectively only, beginning effective July 1, 2006. Waivers executed during the 2006 calendar year shall be applicable to interest that is posted effective on or after January 1, 2007.

(iii) Any individual who becomes eligible to participate in the Deferred Retirement Option Plan on or after January 1, 2004, and who does not elect to waive his rights pursuant to Item (i) of this Subparagraph, shall continue to be governed by the provisions of Subparagraphs (b) and (c) of this Paragraph.

(iv) Should any participant's waiver executed pursuant to the provisions of Item (i) of this Subparagraph be declared null, void, inapplicable, or unenforceable, the participant's individual account shall be treated as though he had not executed such waiver, and the balance therein shall be adjusted to reflect such treatment.

G. Repealed by Acts 2003, No. 962, §2, eff. Jan. 1, 2004.

H. Upon termination of employment at the end of the specified period of participation, a participant in the plan shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees. The monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree.

I.(1) If a participant dies during the period of participation in the program, a lump sum payment equal to his account balance shall be paid to his named beneficiary or, if none, to his estate; in addition, normal survivor benefits payable to survivors of retirees shall be payable.

(2) If a participant terminates employment prior to the end of the specified period of participation he shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

(3) The monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease.

(2) Payment from the account shall not be made until employment is terminated, nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(3) Upon termination of employment a member shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

K.(1) If employment is not terminated at the end of the period specified for participation, he shall resume active contributing membership in the system.

(2) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to him. He may not change the option which was originally selected.

(3) Upon termination of employment, he shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service is less than thirty-six months, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his period of additional service is thirty-six or more months, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) The option used shall be that applicable to the original benefit.

(d) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the additional benefit.

(4) If he dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1984, No. 450, §1; Acts 1985, No. 153, §1; Acts 1985, No. 458, §1; Redesignated from R.S. 33:2155.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 57, §1, eff. June 25, 1991; Acts 1992, No. 496, §1, eff. July 1, 1992; Acts 2001, No. 1028, §1 ; Acts 2003, No. 962, §§1, 2, eff. Jan. 1, 2004; Acts 2004, No. 532, §1, eff. June 25, 2004; Acts 2006, No. 566, §1, eff. June 23, 2006; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2004, No. 532, §2, relative to persons electing to have retirement benefits deposited in his DROP account before effective date of the Act.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2258 - Disability retirement

§2258. Disability retirement

A. Eligibility for disability benefits, procedures for application for disability benefits, procedures for the certification of continuing eligibility for disability benefits, the authority of the board of trustees to modify disability benefits, and procedures governing the restoration to active service of an employee who formerly had a disability are specifically described and provided for in R.S. 11:201 through 224.

B. The board of trustees shall award disability benefits to eligible members who have been officially certified as having a disability by the State Medical Disability Board. The disability benefit shall be determined as follows:

(1)(a) Upon retirement for disability, any member under the age of fifty years shall receive a retirement allowance as provided in Subparagraph (c) or (d) of this Paragraph, whichever is applicable.

(b) Upon retirement for disability, any member who has attained the age of fifty years shall receive the greater of: either a retirement allowance based on his creditable years of service as provided in R.S. 11:2256 or the benefit provided by Subparagraph (c) or (d) of this Paragraph, whichever is applicable.

(c) Any member who acquires a total disability from an injury received in the line of duty, even though the member may have less than five years of creditable service, shall be paid, on a monthly basis, an annual pension of sixty percent of the average final compensation being received at the time of disability.

(d) Any member of the system who has acquired a disability or incapacitating condition because of continued illness or as a result of any injury received, even though not in the line of duty, and who has five years of creditable service, but is not eligible for retirement under the provisions of R.S. 11:2256 may apply for retirement under the provisions of this Section and shall be retired on seventy-five percent of the retirement salary to which he would be entitled under R.S. 11:2256 if he were eligible thereunder or twenty-five percent of the member's average salary, whichever is greater.

(2)(a) Notwithstanding any other provision of law to the contrary, a retired member or a Deferred Retirement Option Plan participant who acquires a disability for any reason provided for by law shall be permitted to apply for conversion of a service retirement to a service connected disability retirement.

(b) To convert to a service connected disability retirement, pursuant to this Subparagraph, the applicant must demonstrate by clear and convincing evidence that the conditions causing the disability occurred during active employment as a firefighter, even though the actual physical disability may not have become manifest until after the effective date of either commencement of participation in the Deferred Retirement Option Plan or commencement of a service retirement.

(c) The actuarial cost of any service connected disability benefit granted to a person pursuant to this Section shall not exceed the actuarial cost of the same person's service retirement. In applying for this benefit, the member consents to any recalculation of the retirement benefit to provide actuarial equivalence with the service retirement benefit. Any option selected by the person with regard to the receipt of his service retirement benefit shall be preserved.

(d) The authority of a retired member or a Deferred Retirement Option Plan participant to convert from a service retirement to a service connected disability retirement pursuant to the provisions of this Paragraph shall cease on July 1, 2016. The Public Retirement Systems' Actuarial Committee shall publish reports as part of the actuarial valuations of this system and the reports shall include the results of studies of the actuarial impact of all such conversions occurring between July 1, 2001, and June 30, 2006; July 1, 2006, and June 30, 2011; and July 1, 2011, and June 30, 2016.

C. Should a member who is on disability retirement die and leave a surviving spouse, the surviving spouse shall receive a benefit of two hundred dollars per month. When the member takes disability retirement he may in addition take an actuarially reduced benefit in which case the member's surviving spouse shall receive fifty percent of the disability benefit being paid immediately prior to the death of the retiree with a disability. If the surviving spouse receiving benefits pursuant to this Subsection remarries, such benefits shall continue without interruption, regardless of when the remarriage occurs.

D. Notwithstanding the provisions of R.S. 23:1225, when any member acquires a disability and is entitled to a disability benefit from the retirement system, the disability benefit payable for any month that the member is also receiving worker's compensation benefits shall be reduced, if necessary, so that the total of both benefits shall not exceed the member's average final compensation. The benefit to be paid shall be computed such that the disability benefit from the retirement system and the worker's compensation benefit shall each be paid in respect to the ratio that each individual benefit bears to the total of both benefits, to which the member would be entitled prior to reduction, multiplied by the average final compensation of the member.

E. Should any member who is on disability retirement cease to have a disability as determined by the State Medical Disability Board, the disability benefit being paid by the retirement system shall cease, and the former employing agency shall reemploy the member in the same rank and position that he held at the time of the occurrence of his disability, and at the same rate of pay. In the event that no such rank and position is available in the fire service of the former employing agency, the member shall be reemployed in a comparable position in the municipality or parish of the former employing agency if such a position is available.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 799, §2, eff. Aug. 1, 1980; Acts 1985, No. 297, §1; Redesignated from R.S. 33:2156 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 447, §1; Acts 1995, No. 1047, §1; Acts 2001, No. 733, §1; Acts 2006, No. 588, §1, eff. July 1, 2006; Acts 2008, No. 75, §1, eff. June 5, 2008; Acts 2011, No. 277, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: SEE ACTS 1985, NO. 297, §2.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2259 - Optional allowances

§2259. Optional allowances

A.(1) With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement and that such a beneficiary shall be considered as an active member at the time of death, until the first payment on account of any benefit becomes due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time of his retirement allowance in a reduced allowance payable throughout life, with the provision that:

Option 1. If he dies before he has received in member's annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be payable to any or all of the following persons: the member, the member's spouse, the member's child or children with a permanent mental or physical disability, or the member's dependent minor child or children as he shall nominate, provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent value to his retirement allowance and approved by the board of trustees.

(2) For the purposes of this Subsection, the term "person" includes a trust as provided in R.S. 11:2256.2.

B. However, should the member be single at the time of retirement and after retirement become married, the retiree may select an option for his new spouse, provided the member and the spouse have been married for a period of twelve months prior to selection of the option. The benefit paid to the member who selects a different option under this Subsection shall be actuarially equivalent to the benefit payable immediately prior to the election.

C. Initial benefit option. (1) The initial benefit option provided in this Subsection is available to a member who has not participated in the Deferred Retirement Option Plan provided in this Chapter and who selects the maximum benefit provided in Subsection A (introductory paragraph) of this Section, or Option 2, 3, or 4 thereof and, if this initial benefit option is selected, the person shall thereafter be ineligible to participate in the Deferred Retirement Option Plan under this Chapter.

(2) If a member selects the initial benefit option provided in this Subsection, the member may receive an initial benefit plus a reduced monthly retirement allowance, provided the initial benefit together with the reduced monthly retirement allowance shall equal the actuarially equivalent amount of his maximum retirement allowance.

(3) The initial benefit, as determined by the member, shall not exceed an amount equal to thirty-six payments of the member's maximum retirement allowance.

(4) At the option of the member, the initial benefit shall be paid as a lump-sum payment or shall be placed in an account called an "initial benefit account", established in accordance with the same procedures set forth in R.S. 11:2257, with interest credited thereto and monthly payments made from the account in accordance therewith.

(5) The monthly retirement benefit received by the retiree and the beneficiary or survivor shall be based on the amount otherwise payable under the retirement option selected by the member, which shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(6) If a change in option selection is allowed under the provisions of Subsection B of this Section, the monthly benefit payable under those provisions shall be actuarially reduced by a prorated amount calculated to offset the cost of the initial benefit payment.

(7) A person who retires under the provisions of disability retirement may not select the initial benefit option.

(8) Cost-of-living adjustments granted by the board of trustees to retirees who select the initial benefit option shall be computed on the basis of each retiree's regular monthly retirement benefit or on the basis of each beneficiary or survivor's benefit based on the option selected as reduced and shall not be computed on the initial benefit received either as a lump sum or paid pursuant to R.S. 11:2257.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2157 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 356, §1, eff. July 1, 1997; Acts 1999, No. 354, §1, eff. June 16, 1999; Acts 2006, No. 682, §1, eff. June 29, 2006; Acts 2012, No. 427, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:2260 - Administration

§2260. Administration

A. Board of trustees:

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Chapter are hereby vested in a board of trustees which shall be organized immediately after a majority of the trustees provided for in this Section shall have qualified and taken the oath of office. The administration of this system shall be domiciled in East Baton Rouge Parish except in such case as there is provision for joint administration of this system with another state or statewide retirement system.

(2) The board shall consist of ten trustees as follows:

(a) Two members of the Professional Fire Fighters Association who shall be members of the system and who shall be elected by a majority of the officers of the association as follows:

(i) One member shall be elected in December, 1988, to take office January 1, 1989, to serve until January 1, 1992, and his successor shall be elected for a term of five years, commencing on January 1, 1992.

(ii) One member shall be elected in December, 1988, to take office January 1, 1989, to serve until January 1, 1993, and his successor shall be elected for a term of five years, commencing on January 1, 1993.

(b) A fire chief who is chief of a fire department participating in the system and who is a member of the system, shall be elected in December, 1988 by a majority of the fire chiefs of fire departments participating in the system, to take office January 1, 1989, to serve until January 1, 1991, and his successor shall be elected for a term of five years, commencing on January 1, 1991.

(c) Two mayors appointed by the Louisiana Municipal Association from municipalities having fire departments participating in the system, to serve at the pleasure of the Louisiana Municipal Association.

(d) The chairman of the House of Representatives Committee on Retirement and the chairman of the Senate Committee on Retirement, or their designees.

(e) A retiree of the system, who shall be elected by a majority vote of the members of the board from at least three nominees submitted by the retired members of the system, for a term of five years, commencing on January 1, 1989.

(f) The state treasurer or his designee.

(g) The commissioner of administration or his designee.

(3) If an active member dies while serving on the board, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. If an active member's status changes such that he would no longer qualify for the position he holds on the board of trustees, or if an active member retires or a member terminates employment after participating in the Deferred Retirement Option Plan and retires, while serving on the board, he shall continue to serve until his term expires. If any other vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as was previously filled. Should the term of a board member expire during the period of participation in the Deferred Retirement Option Plan, he shall be eligible to seek reelection to his position while participating in the Deferred Retirement Option Plan.

(4) The trustees shall receive for attendance at meetings of the board, not to exceed fifteen meetings per annum, a per diem as provided in R.S. 11:182(A) and they shall be reimbursed from the expense fund for all necessary expenses that they may incur through service on the board.

(5) Each trustee shall, after his appointment or election, take an oath of office that, so far as it devolves upon him, he shall diligently and honestly administer the affairs of the said board, and that he shall not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(6) Each trustee shall be entitled to one vote on the board. An affirmative vote by at least five members of the board of trustees shall be necessary for a decision by the trustees at any meeting of the board. The phrase "affirmative vote" shall mean that the vote shall be cast in favor of approving any motion.

(7) The board of trustees is authorized to use interest earnings on investments of the system in excess of normal requirements, as determined by the actuary, to provide annual supplemental monthly cost-of-living adjustments. The supplemental monthly cost-of-living adjustments shall be computed on the current retirement or survivor's benefit. The annual supplemental monthly cost-of-living adjustment shall not be more than three percent in any year. Such benefits shall be paid only when funds are available from this source and payments shall be made in such manner and in such amounts as may be determined by the board of trustees, based on the funds available.

(8) A majority of the board of trustees shall elect from its membership a chairman. A majority of the board shall also appoint a secretary to the board, define his duties, and set his compensation. The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(9)(a) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

(b)(i) In order to assure the continued accuracy of the data required to be kept by the provisions of Subparagraph (a) of this Paragraph, the board of trustees may conduct an audit of any participating employer, including but not limited to any such municipality or fire protection district. The information that is made the subject of the audit shall include such information as is necessary to accomplish any of the following audit objectives:

(aa) To authenticate the eligibility of a member or members to participate in the system.

(bb) To verify compensation being earned by a member or members and the manner and amount in which such compensation is reported to the retirement system.

(cc) To verify the years of covered employment and service credit accrued by a member or members.

(dd) To determine the accuracy of benefits scheduled to be paid or already being paid to any member or members.

(ii) The participating employer that is the subject of the audit shall provide, and the auditor shall have, complete access to any books, records, documents, and accounts needed to accomplish the audit, including but not limited to copies of any member's birth certificate, death certificate, driver's license, marriage license, time sheets, leave forms, payroll records, and contribution records. Original documents shall be provided if available.

(iii) The retirement system may request the legislative auditor to conduct the full audit or any portion of an audit authorized by this Subparagraph.

(iv) Failure of any participating employer to comply with the provisions of this Subparagraph shall subject the governing authority of such employer and the custodian of records of such employer to the enforcement provisions of the public record laws set forth in R.S. 44:35.

(10) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(11)(a) The board of trustees may enter into an agreement with any municipality, parish, or fire protection district for merging any existing retirement plan for firefighters, or with the Metropolitan Council of the city of Baton Rouge and the parish of East Baton Rouge for merging the firefighter members of the Baton Rouge City Parish Employees' Retirement System with the Firefighters' Retirement System, subject to approval by three-fourths of the members of such system who have not retired and subject to approval by three-fourths of the retirees, beneficiaries, and survivors.

(b) Such merger agreement shall require payment of at least sixty percent of the accrued liability for active members being transferred and of one hundred percent of the accrued liability of the retirees, beneficiaries, and survivors being transferred, and such merger shall not cause the contributions and other funding of the system to be less than the amount needed to actuarially provide for the normal cost and the amortization of the unfunded accrued liability of the system over a thirty-year period. However, the city of Alexandria shall be authorized to merge its firefighters' retirement plan into the Firefighters' Retirement System by paying sixty percent of the accrued liability for active members being transferred and one hundred percent of the accrued liability of the retirees, beneficiaries, and survivors being transferred. All payments by the city of Alexandria shall be based on those liabilities as they existed on June 30, 1988, with the difference between the amount paid by the city of Alexandria and the total actuarial accrued liability being assumed by the Firefighters' Retirement System of Louisiana as of the date of the merger, being paid by the state of Louisiana over the length of time and in the amounts as determined by the Public Retirement Systems' Actuarial Committee, provided that such merger is completed by June 30, 1993.

(c)(i) The approval of a merger by three-fourths of the individuals being transferred is not required if the municipality, parish, or fire protection district shall guarantee to each of the individuals that he and his beneficiaries together shall retain after the merger all retirement and other eligibility rights, all benefit rights, and all other rights that they would have had in the former plan had he continued under such plan.

(ii) This determination shall be made for each individual at least annually by the municipality, parish, or fire protection district and shall be based on total benefits paid to date to the individual and his beneficiaries by the Firefighters' Retirement System and this guarantee in the period beginning with his transfer to the Firefighters' Retirement System and ending on the date of determination.

(iii) This guarantee shall have no more or less force and effect than the benefit guarantee of the former retirement plan and shall be accomplished by ordinance of the municipality, parish, or fire protection district.

(d) Such merger shall be preceded by an actuarial investigation of the actuarial assumptions conducted jointly by the actuaries for the municipality, parish, or fire protection district, the Firefighters' Retirement System, and the legislative auditor, and must have the prior approval of the Joint Legislative Retirement Committee together with the recommendation of the actuary for the legislative auditor and any agreement entered into between the Firefighters' Retirement System and the municipality, parish, or fire protection district shall be binding on both parties.

(e) Should the municipality, parish, or fire protection district fail to make any payments provided under such agreement, the board of trustees may proceed to collect such amounts as provided in R.S. 11:2262(D)(2).

(f) Repealed by Acts 2003, No. 719, §2.

(g)(i) Notwithstanding any other provision of law to the contrary, the board of trustees for this system is hereby authorized to enter into an agreement with the governing authorities of the Firemen's Pension and Relief Fund for the city of Lafayette to merge that system into the statewide Firefighters' Retirement System set forth in this Chapter, in accordance with the provisions of Subparagraphs (a), (b), (c), (d), and (e) of this Paragraph, except as provided in this Subparagraph.

(ii) The accumulated cost-of-living adjustments granted to any individual who has merged with this system pursuant to this Subparagraph, which cost-of-living adjustments have been granted by the Lafayette City-Parish Consolidated Government by virtue of the individual's previous membership in the Firemen's Pension and Relief Fund for the city of Lafayette, shall not be diminished, reduced, or otherwise impaired by the Lafayette City-Parish Consolidated Government should any cost-of-living adjustment be payable by this system. However, if the Lafayette City-Parish Consolidated Government has granted a cost-of-living adjustment to any such individual in any year in which this system has also granted a cost-of-living adjustment, then nothing in this Item shall prevent the Lafayette City-Parish Consolidated Government from reducing the amount of its cost-of-living adjustment for that same year by an amount not to exceed two percent, provided the amount of this system's cost-of-living adjustment is greater than two percent, and further provided that the amount of the previous years' accumulated cost-of-living adjustments shall not be diminished, reduced, or otherwise impaired.

(iii) Any unlawful diminution, reduction, or impairment of accumulated cost-of-living adjustments by the Lafayette City-Parish Consolidated Government shall give rise to a cause of action in a court of competent jurisdiction by the individual adversely affected or his beneficiary or other appropriate successor in interest.

(h) Notwithstanding any other provision of law to the contrary, the board of trustees for this system is hereby authorized to enter into an agreement with the consolidated government of the city of Baton Rouge and parish of East Baton Rouge to merge less than all of the firefighter members of the Baton Rouge City Parish Employees' Retirement System meeting the definition of "employee" under the provisions of this Chapter. Such a partial merger shall be undertaken subsequent to a one time, thirty day election period, to be conducted by the consolidated government of the City of Baton Rouge and Parish of East Baton Rouge. During this election each active firefighter member may elect either to: maintain his individual membership in the Baton Rouge City Parish Employee's Retirement System; or transfer his membership to this retirement system. Such election shall be irrevocable. Any partial merger of these active firefighter employees into this system shall be preceded by an actuarial investigation of the assets and liabilities in the system to the credit of the employees being merged. To each employee electing to avail himself of the provisions of this Subparagraph, the consolidated government shall guarantee by individual guarantee of benefits contracts with each individual employee electing to merge additional benefits not payable under the Firefighters' Retirement System. The municipality shall pay to this system in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for this system, for all members and service credit merged, or at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years. Subsequent to such partial merger, all newly hired firefighter employees meeting the definition of "employee" as contained in this Chapter shall be enrolled in this system as a condition of employment. This Subparagraph shall be subject to the provisions of Subparagraphs (a), (b), (c), (d), and (e) of this Paragraph.

B. Repealed by Acts 1988, No. 83, §2.

C. Actuary:

(1) The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the fund created by the provisions of this Chapter, and shall perform such other duties as are required in connection therewith.

(2) Immediately after the establishment of the retirement system, the actuary shall make such investigation of the mortality, service, and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in R.S. 11:2260(C)(3)(a) and (b). The board of trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

(3) In 1980, and at least once in each five-year period thereafter, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the funds of the system, and taking into account the result of such investigation and valuation, the board of trustees shall:

(a) Adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary; and

(b) Certify the rates of contribution payable by the employer on account of the new entrants.

(4) On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Chapter.

D. The Firefighters' Retirement System and its board of trustees shall be domiciled in the Parish of East Baton Rouge.

E. Repealed by Acts 1988, No. 974, §2, eff. July 27, 1988.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 178, §1; Acts 1982, No. 193, §1; Acts 1983, No. 261, §1; Acts 1984, No. 472, §1; Acts 1985, No. 776, §1, eff. Jan. 1, 1985; Acts 1987, No. 147, §1; Acts 1987, No. 911, §2; Acts 1988, No. 83, §2; Acts 1988, No. 974, §§1, 2; eff. July 27, 1988; Acts 1991, No. 67, §1; Redesignated from R.S. 33:2158 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 952, §1, eff. July 1, 1992; Acts 1993, No. 755, §1; Acts 1994, 3rd Ex. Sess., No. 89, §1, eff. July 7, 1994; Acts 1995, No. 783, §1; Acts 1997, No. 14, §1; Acts 1997, No. 1219, §1, eff. July 1, 1997; Acts 1999, No. 35, §1; Acts 1999, No. 1320, §1, eff. July 12, 1999; Acts 1999, No. 1379, §1; Acts 2003, No. 305, §§1, 2, eff. June 13, 2003; Acts 2003, No. 621, §1, eff. June 27, 2003; Acts 2003, No. 719, §§1, 2, eff. June 27, 2003; Acts 2007, No. 51, §1, eff. June 18, 2007; Acts 2008, No. 220, §4, eff. June 14, 2008; Acts 2008, No. 258, §1, eff. June 16, 2008; Acts 2008, No. 817, §1, eff. July 8, 2008.

NOTE: SEE ACTS 1984, NO. 472, §§2, 3.

NOTE: SEE ACTS 1988, NO. 974, §3.

NOTE: See Acts 2003, No. 719, §2, relative to retroactive application to Jan. 31, 2002, payment of liabilities and benefits, and pending applications for merger of individual service credit pursuant to R.S. 11:2260(A)(11)(f).

NOTE: See Acts 2003, No. 719, §3, relative to R.S. 11:2260(A)(6) as amended by Act No. 719 superceding conflicting Acts.



RS 11:2260.1 - Correction of administrative error

§2260.1. Correction of administrative error

Except where otherwise prohibited in this Chapter, the director may correct any administrative error and make all adjustments relative to such correction. The director shall correct such error based solely on sufficient documentation, which shall be submitted to the board of trustees at the next board meeting, whether such administrative error was committed by the system or otherwise.

Acts 2003, No. 719, §1, eff. June 27, 2003.



RS 11:2261 - Management of funds

§2261. Management of funds

A.(1) The board of trustees shall be the trustees of the several funds created by this Chapter as provided in R.S. 11:2262 and shall have full power to invest and reinvest such funds in accordance with the provisions of R.S. 11:261 et seq. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein have been invested as well as the proceeds of the investments and monies belonging to the funds.

(2) The trustees may adopt the terms of a group trust in compliance with all applicable United States Internal Revenue Service Revenue Rulings, to be treated as part of this Chapter.

(3) The expenses associated with the investment and administration of fund assets shall be charged against investment income and shall not be charged to the expense account.

B. All expense vouchers and pension payrolls shall be certified by the secretary. The secretary shall furnish the board of trustees a surety bond with a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

C. For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percentum of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed twenty-five percentum of the paid up capital and surplus of such bank or trust company.

D. The board of trustees shall approve the fiscal agency bank or banks selected for the deposit of funds and securities of the retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

E. Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees; nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner as obligor for moneys loaned or borrowed from the board of trustees.

Added by Acts 1979, No. 434, §1. Amended by Acts 1980, No. 178, §1. Acts 1984, No. 867, §2; Redesignated from R.S. 33:2159 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2014, No. 503, §1, eff. June 5, 2014.



RS 11:2262 - Method of financing

§2262. Method of financing

A. All of the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds, namely, the Annuity Savings Fund, the Annuity Reserved Fund, the Pension Accumulation Fund, the Expense Fund, and the deferred retirement option plan account.

B. Annuity savings fund

The annuity savings fund shall be the fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to the annuity savings fund shall be made as follows:

(1) Each municipality, parish, and fire protection district shall make deductions from any salary or wages excluding overtime, except as provided in R.S. 11:233(B), paid by them to any member of this fund equal to eight percent of the earnable compensation paid him in each and every payroll after the effective date of this Subpart.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Subpart. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

(3) Each municipality, parish, and fire protection district may pay the member's contributions required by Paragraph (1) herein, for all salary or wages excluding overtime, except as provided in R.S. 11:233, paid by them, earned on or after January 1, 1989. If a municipality, parish, and fire protection district decides not to pay the member's contributions, the required contributions shall continue to be deducted from the member's salary as provided in Paragraph (1). If the contributions are paid, they shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code and the employee's participation shall not be optional; however, the municipality, parish, or fire protection district shall continue to withhold federal and state income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the firefighters until such time as they are distributed or made available. The municipality, parish, and fire protection district shall pay these contributions from the same source of funds which is used to pay the salaries of firefighters. The municipality may pay these contributions by a reduction in the cash salary of the firefighters or by an offset against a future salary increase or by a combination of a reduction in salary. If contributions are paid they shall be considered for all purposes of this Paragraph as the member's contributions made prior to the time that contributions were paid.

C. Annuity reserve fund

The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Subpart. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

D. Pension accumulation fund

The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and benefits payable from contributions made by employers. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1) In addition to the assessment collected above, each municipality, parish, or fire protection district which has employees on its fire protection force who become members in the Firefighters' Retirement System shall contribute a baseline amount equal to nine percent of the earnable compensation, excluding overtime but including state supplemental pay, of each firefighter eligible for membership in the Firefighters' Retirement System and shall remit this amount monthly to the Firefighters' Retirement System.

(2)(a) In compliance with the provisions of Article X, Section 29(E)(4) of the Constitution of Louisiana, delinquent payments due under Paragraph (B)(1) of this Section and Paragraph (1) of this Subsection may be recovered by action in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor with interest for all pertinent periods at a rate equal to the greater of the following:

(i) The actuarial valuation rate.

(ii) An amount equal to the rate of earnings of the system's investment portfolio.

(b) Alternatively, at the request of the Firefighter's Retirement System, and upon due certification of delinquency to the state treasurer, such amounts shall be deducted from any other monies payable to such subdivision or instrumentality by any department or agency of the state.

(3) On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this Subpart during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the compensation of the average new entrant, which if contributed on the basis of compensation of such new entrant throughout the entire period of active service would be sufficient to provide for the payment of any pension payable on his account. The rate percentum so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate percentum of the earned salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of funds on hand to credit of that fund and dividing the remainder by one percentum of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(4) Upon the retirement of a member, an amount equal to his pension reserve, less the amount of his annuity savings account, shall be transferred from the pension accumulation fund to the annuity reserve fund. At the same time the amount of his annuity savings account shall also be transferred to the annuity reserve fund.

(5) The board of trustees shall transfer annually from the pension accumulation fund to the expense fund an amount equal to fifteen dollars per member and beneficiary on the rolls at the end of the fiscal year, but not less than a total of one hundred thousand dollars.

(6) Taxes or assessments may be appropriated to this fund, in addition to the other sources of contributions specified herein, as necessary to fund the system on the basis of its accrued liabilities, as shown by actuarial valuation.

E. Expense fund

The expense fund shall be the fund from which the expense of the retirement system shall be paid, exclusive of amount payable as retirement allowances and other benefits provided therein. The board of trustees shall determine annually the amount required to defray such expenses for the ensuing fiscal year and shall have the right to transfer the amount required to defray the cost of expenses of administration from the amount transferred from the pension accumulation fund.

F. Collections of contributions

(1) The collection of members' contributions shall be as follows:

(a) Each municipality, parish, or fire protection district shall cause to be deducted on each and every payroll of a member for each and every payroll period subsequent to the date of establishment of the retirement system the contributions payable by such member as provided in this Subpart.

(b) The treasurer, or other officer authorized to issue warrants, shall make deductions from salaries of members as provided in this Subpart, and shall transmit monthly the amount specified to be deducted to the secretary of the board of trustees. After making a record of all such receipts, the secretary of the board of trustees shall deposit them in a bank or banks selected by the board of trustees.

(2) The collection of employers' contributions, if and when assessed or required, shall be as follows: Upon the basis of each actuarial valuation provided herein, the board of trustees shall annually prepare a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation and expense funds as provided under Subsections D and E of this Section.

G. The Deferred Retirement Option Plan shall be the account in which shall be accumulated all payments made pursuant to R.S. 11:2257. Interest shall be credited to the account as provided by R.S. 11:2257(F)(2).

H. Notwithstanding the provisions of this Section or any other law to the contrary, the city of Monroe, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in this Section, and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws.

I. Notwithstanding the provisions of this Section or any other law to the contrary, the city of Port Allen, at its discretion, is authorized to pay to the system, from its own funds, the employee contributions referenced in this Section, and to take appropriate legal and administrative action to otherwise be in compliance with local, state, and federal laws. The amount of any employee contributions paid by the city of Port Allen shall not be included in the earnable compensation of the members as defined in R.S. 33:2152(13).

Acts 1979, No. 434, §1; Acts 1980, No. 799, §3; Acts 1984, No. 450, §2; Acts 1984, No. 460, §1; Acts 1985, No. 177, §1; Acts 1988, No. 138, §1; Acts 1990, No. 43, §1; Redesignated from R.S. 33:2160 by Acts 1991, No. 74, §3, eff. June 25, 1991; Amended by Acts 1991, No. 57, §1, eff. June 25, 1991; Acts 2003, No. 719, §1, eff. June 27, 2003; Acts 2008, No. 114, §1, eff. June 9, 2008.



RS 11:2263 - Exemption from execution

§2263. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Subpart, and the moneys in the various funds created by this Subpart are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Subpart specifically otherwise provided.

Added by Acts 1979, No. 434, §1; Acts 1986, No. 767, §5; Redesignated from R.S. 33:2161 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2264 - Deductions

§2264. Deductions

The system is authorized to deduct monthly life and health insurance premiums and credit union payments from the benefits payable to retirees or other beneficiaries and transmit them to the agency to whom the premiums and payments are due. The board may adopt policies by which such premiums and payments are to be made and may charge each retiree or beneficiary a service charge to cover the administrative costs necessary to process such deductions.

Added by Acts 1983, No. 146, §1; Redesignated from R.S. 33:2161.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2265 - Assignment of employee contributions; credit union loans

§2265. Assignment of employee contributions; credit union loans

A.(1) Notwithstanding any other provisions of law, any member of this system shall be authorized to assign his accumulated employee contributions to any firefighters' credit union in consideration of a loan.

(2) The member shall authorize the system to deliver or pay the total amount of his accumulated employee contributions to the designated credit union, upon termination or resignation of employment but only if he has less than twelve years of creditable service. If a member who accumulates twelve or more years of creditable service and who, having previously executed a valid assignment of employee contribution, elects to withdraw his accumulated employee contributions, then those contributions may be delivered to the credit union as provided in this Section.

(3) No refund shall be paid to a member until his loan is paid in full and no accumulated contributions shall be paid to a credit union until the credit union certifies to the retirement system that the member has failed to make payments on his loan, for sixty days or more, after termination of employment.

B.(1) The credit union shall apply the refund of contributions to the balance owed at the time of termination, and any surplus shall be returned by the credit union to the member.

(2) Upon receipt of a duly executed assignment of accumulated contributions by a member, the system is hereby authorized to pay all accumulated contributions standing to the member's credit at the time of termination or resignation, to the designated credit union.

C.(1) After payment of all accumulated contributions to the credit union, the employee shall cease to be a member of the system and the system shall not be liable to the employee in any manner whatsoever.

(2) The credit union shall be required to submit a duly executed release of assignment in the event the loan is paid in full, and such assignment shall be null and void.

Acts 1985, No. 307, §1; Acts 1986, No. 787, §1; Redesignated from R.S. 33:2161.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2266 - Protection against fraud

§2266. Protection against fraud

A. It shall be a misdemeanor offense punishable by a fine not to exceed one thousand dollars, or imprisonment in the parish jail for a period not to exceed twelve months, or both, for any person who knowingly commits any of the following acts:

(1) Makes any false statement or who falsifies or permits to be falsified any record or records of this retirement system in an attempt to defraud this system as a result thereof.

(2) Fails to provide full and complete medical evidence of present physical condition or of any preexisting medical conditions upon application for membership in this system or upon submission of a claim for disability benefits.

B.(1) Should any change or error in the records result in a member or beneficiary receiving benefits in an amount equal to more or less than he would have been entitled to receive from this system if the records had been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment of benefits in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled to receive shall be paid.

(2) In the event that a benefit is paid for which the system was not obligated by law to pay, the system may cause the benefits that are being received by the erroneously paid party or any third party that is receiving benefits, or both, to be reduced by an amount equal to the sum of the erroneously paid benefit, provided that a connection can be established between the party or parties whose benefits are reduced and the member whose membership in the system gave rise to the erroneously paid benefit.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2162 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 53, §1.



RS 11:2267 - Limitations of membership

§2267. Limitations of membership

No other provisions of law in any other statute which provides wholly or partly at the expense of the state of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the state of Louisiana, their widows or other dependents shall apply to members or beneficiaries of the retirement system established by this Chapter, their widows or other dependents.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2163 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2268 - Guaranty

§2268. Guaranty

The maintenance of annuity reserve and pension reserves as provided for, and regular interest creditable to the various funds as provided in R.S. 11:2262, and the payment of all pensions, annuities, retirement allowance refunds, and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest, and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund.

Added by Acts 1979, No. 434, §1; Redesignated from R.S. 33:2164 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:2269 - Repealed by Acts 2001, No. 733, 5, No. 1128, 5, and No. 1176, 6, eff. Jan. 1, 2002.

§2269. Repealed by Acts 2001, No. 733, §5, No. 1128, §5, and No. 1176, §6, eff. Jan. 1, 2002.



RS 11:2270 - Physical examination; delinquency

§2270. Physical examination; delinquency

A. In order for any applicant to be eligible for membership in the Firefighters' Retirement System, such applicant shall complete the enrollment process including the completion of the applicant form prescribed by the system and shall have a physical examination which shall be evidenced by a physical examination form prescribed by the system. The cost of the physical examination shall be paid by the employer. If the current physical or mental condition or medical history of an applicant, as reflected on the physical examination form, is outside the guidelines established by the board physician, said applicant shall be required to execute a waiver for any condition reflected thereon.

B. The enrollment process, including the completion of the applicant forms, the physical examination, and the completion of any waivers of preexisting conditions, shall be completed and all documents received by the fund within six months after July 1, 1995, or the date of employment, whichever is later, for the applicant to become a member eligible to begin vesting for regular and disability benefits from the date of employment. If the enrollment process is not completed within six months from July 1, 1995, or the date of employment, whichever is later, the applicant will be a member eligible to begin vesting for regular benefits from the date of employment, but not eligible to begin vesting for disability benefits until the completion of the enrollment process.

C. It shall be the responsibility of the employer to insure that the enrollment process is timely completed, or to provide the Firefighters' Retirement System with notification of noncompliance by the applicant. Should any member who has not completed the enrollment process be injured in the line of duty and apply for disability benefits, that member shall be required to prove that the disabling condition was not preexisting.

D. Should the physical examination not be completed because the employer refused to pay for the physical examination, the employer shall be liable for any disability benefit to which the member would be entitled.

Acts 1995, No. 599, §1, eff. July 1, 1995.



RS 11:2271 - Tax qualification provisions

§2271. Tax qualification provisions

The Firefighters' Retirement System shall be a tax-qualified governmental plan as provided in the Internal Revenue Code of 1986, as amended. In accordance with the requirements of the Internal Revenue Code, the following provisions shall apply to the retirement system:

(1) The assets of the retirement system shall be held for the exclusive benefit of the members of the retirement system, the retirees thereof, and the survivors and beneficiaries of the retirees and members. No part of the funds held by the trustees of the retirement system shall be used or diverted for any reason, including any contingency or event or by any other means, to other purposes, including but not limited to reversion to any employer.

(2) The retirement benefit of a member shall be fully vested and nonforfeitable no later than the date on which he becomes eligible to retire. Benefits of members shall also become vested and nonforfeitable upon the termination of the system or the complete discontinuance of contributions to the system.

(3) Forfeitures shall not be used to increase the benefits of the remaining members of the system. This shall specifically not preclude any increase in benefits by amendment to the benefit formula made possible by a change in contribution rate, favorable investment results, or other means.

(4) A member's benefit shall begin to be distributed not later than the latest date provided for the commencement of benefits for governmental plans under Section 401(a)(9)(C) of the Internal Revenue Code of 1986, as amended. Distributions to a surviving spouse, dependent, successor and/or beneficiary of a member shall be made at least as soon as distributions are required to be made by qualified governmental plans under the Internal Revenue Code of 1986, as amended.

(5) In computing benefit accruals, there shall not be taken into account compensation in excess of the limitations specified in Section 401(a)(17) of the Internal Revenue Code, as amended. Such compensation limit was two hundred thousand dollars for tax years beginning after December 31, 2001.

(6) The retirement system, its trustees, consultants, and advisors shall not engage in any prohibited transactions as that term is defined in Section 503 of the Internal Revenue Code of 1986, as amended.

(7) Amendments to the retirement system required for the purpose of maintaining continued compliance with the Internal Revenue Code and the regulations thereunder that do not require legislative action shall be promulgated as rules in accordance with the Administrative Procedure Act.

Acts 2006, No. 492, §1, eff. July 1, 2006; Acts 2012, No. 480, §1, eff. July 1, 2012.



RS 11:2272 - Excess benefit plan

*2272. Excess benefit plan

A. There is hereby established a separate unfunded, nonqualified excess benefit plan pursuant to Section 415(m) of the Internal Revenue Code, as amended.

B.(1) The purpose of this excess benefit plan is to enable employers to pay to members benefits which would exceed the limitations of Section 415(b) but for the existence of the excess benefit plan.

(2) The excess benefit plan shall be operated as a trust, separate and apart from the retirement system, the trustees of which shall be the trustees of the retirement system.

(3) The funds of the excess benefit plan shall not be a part of the funds of the retirement system nor shall they be commingled therewith. The retirement system may not transfer funds to the excess benefit plan.

(4) Contributions to the excess benefit plan shall consist of those employer contributions which, if made to the retirement system, would exceed the limitations for contributions by the employer under Section 415(b) of the Internal Revenue Code of 1986, as amended.

C. The board, acting as settlors and trustees of the trust authorized in Paragraph (B)(2) of this Section is authorized to adopt by rule a specific trust instrument providing operative provisions for the excess benefit plan, to provide provisions qualifying the excess benefit plan under the provisions of Section 415(m) of the Internal Revenue Code of 1986, and to amend the trust from time to time in the discretion of the board.

Acts 2006, No. 492, §1, eff. July 1, 2006.



RS 11:3001 - CITY EMPLOYEES

SUBTITLE IV. MUNICIPAL AND PARISH SYSTEMS

CHAPTER 1. CITY EMPLOYEES

PART I. CITY OF ALEXANDRIA EMPLOYEES'

RETIREMENT SYSTEM

§3001. City of Alexandria Employees' Retirement System created; effective date; board of trustees

A. A retirement system is hereby established and placed under the management of a Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Part for officers and employees in the Service of the City of Alexandria and their beneficiaries. The retirement system is created as of the effective date of Acts 1948, No. 459 but shall begin full operations as of August 1, 1948, when contributions by members shall begin and benefits shall become payable.

B. It shall be an agency of the City of Alexandria and shall have the power and privileges of a corporation and shall be known as the "City of Alexandria Employees' Retirement System", and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

Designated from Acts 1948, No. 459, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3002 - Definitions

§3002. Definitions

The following words and phrases as used in this Part, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated Contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the Annuity Savings Account, together with regular interest thereon as provided in R.S. 11:3012.

(2) "Actuarial Equivalent" shall mean a benefit of equal value to the accumulated contributions, annuity or benefit as the case may be, when computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees and regular interest.

(3) "Actuarial Tables" shall mean such tables of mortality and rates of interest as shall be adopted by the Board in accordance with recommendations of the actuary; provided that until the system has been in operation for at least three years from August 1, 1948, the Combined Annuity Mortality Table for male lives shall be used.

(4) "Agency" shall mean any governing body employing persons in the Service of the City of Alexandria.

(5) "Average Compensation" means the average annual earnable compensation of an employee for any period of three consecutive years of service as an employee during which the said earnable compensation was the highest.

(6) "Beneficiary" shall mean any person designated to receive a retirement allowance, an annuity or other benefit as provided by this Part.

(7) "Board" shall mean the Board of Trustees provided in R.S. 11:3011 to administer the retirement system herein created.

(8) "Creditable Service" shall mean "Prior Service" plus "Membership Service" for which credit is allowable as provided in R.S. 11:3004.

(9) "Earnable Compensation" shall mean the full amount earned by an employee for a given pay period. In cases where compensation includes maintenance, the City Department of Civil Service shall fix the value of that part of the compensation not paid in money.

(10) "Employee" means any person legally occupying a position in the Service of the City of Alexandria, and shall include the employees of the retirement system created hereunder.

(11) "Employer" shall mean the City of Alexandria or any of its departments and agencies from which any employee receives his compensation.

(12) "Fiscal Year" shall mean the period beginning on January first in any year, and ending on December thirty-first of the same year.

(13) "Medical Board" shall mean the Board of Physicians provided for in R.S. 11:3011.

(14) "Member" shall mean any employee in the City service included in the membership of the system as provided in R.S. 11:3003.

(15) "Membership Service" means service as an employee rendered while a member of the retirement system. Membership service shall also include any unused sick leave and annual leave for which the member has not been paid.

(16) "Position" means any office and any employment in the City Service, or two or more of them, the duties of which call for services to be rendered by one person.

(17) "Prior Service" shall mean service rendered prior to August 1, 1948 for which credit is allowable under R.S. 11:3004.

(18) "Regular Interest" shall mean interest compounded annually at such rate as shall be determined by the Board in accordance with R.S. 11:3012.

(19) "Retirement Allowance" shall mean an annuity for life, as provided in this Part, payable each year in twelve equal monthly installments beginning as of the date fixed by the Board.

(20) "System" shall mean the City of Alexandria Employees' Retirement System established and described in R.S. 11:3001.

(21) "City" shall mean the City of Alexandria.

(22) "City Service" shall mean all offices and positions of trust or employment in the employ of the City, or any department, independent agency, board or Commission thereof. "City Service" shall not include, or be construed as including firemen or policemen employed by the City.

(23) "Withdrawal from Service" shall mean complete severance of employment in the City Service of any member by resignation, dismissal or discharge.

(24) The masculine pronoun, wherever used, shall include the feminine pronoun.

Designated from Acts 1948, No. 459, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3003 - Membership

§3003. Membership

A. The membership of this Retirement System shall be composed as follows:

(1) All persons who shall become employees in the City Service after August 1, 1948, except those specifically excluded or as to whom election is provided in this Part, shall become members of the Retirement System as a condition of their employment.

(2) Every municipal employee who shall have accepted the provisions of Act 33 of 1944 and who is included under those provisions on the first day of August, nineteen hundred and forty-eight, shall become a member as of that date unless on or before the first day of November nineteen hundred and forty-eight, he shall file with the Board of Trustees, on a form prescribed by the Board for such purpose a notice of his election not to participate in the retirement fund and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement fund. Upon the filing of such an election not to become a participant any such employee shall be paid by the Board of Trustees the amount of any contributions previously taken from his compensation by the Board of Trustees and paid into the retirement fund and his right to any benefits under this Part shall thereupon cease. He may thereafter elect to become a participant on the same basis as an employee in service on the first day of August, nineteen hundred and forty-eight, who was not covered under Act 33 of 1944.

(3) Any person who shall be an employee on the first day of August, 1948 or subsequent thereto, but who shall not have elected to accept the provisions of Act No. 459 of 1948 as amended, may become a member by filing with the Board of Trustees, on a form provided by the Board for that purpose, an election to participate in the retirement fund, but no such person shall be allowed any credit for prior service under this Part unless, prior to January 1, 1979, such persons shall:

(a) Pay to the said retirement system a sum equal to all amounts previously withdrawn by him from the City Employees' Retirement Pension and Relief Fund, or the City of Alexandria Employees' Retirement System, plus five percent interest compounded annually thereon.

(b) Pay to the said retirement system a sum equal to four percent of his earned compensation for the period between August 1, 1948, and the date of his rejoining the said retirement system as a member, plus five percent interest compounded annually thereon.

Upon payment of such sum, he shall receive credit for all service rendered by him during the period involved, anything to the contrary in this Part, as amended, notwithstanding.

(4) Employees who are members of any non-funded retirement system operated by the City of Alexandria or any of its departments or agencies may elect to become members of this system with prior service credit by filing a notice with the Board of Trustees on or before November 1, 1948.

(5) Employees who under existing law are or were at any time entitled to become members of any fund operated for the retirement of employees by the City of Alexandria or by any of its departments or agencies shall not be entitled to membership in this system unless on or before November 1, 1948, any such employee shall indicate by a notice filed with the Board of Trustees on a form prescribed by the Board his individual election and choice to participate in this system.

(6) Membership in this system shall be optional with any class of elected official or with any class of officials appointed by the Mayor or appointed for fixed terms, any provisions of this Part to the contrary notwithstanding.

(7) No elected or appointed official or employee of this City who under any provisions of the laws of this City is subject to retirement with pay, other than one who is subject to the benefits of any other retirement system operating for City employees shall be eligible to be a member, nor shall any person who has retired from service under any retirement system of this City operating for City or municipal employees and is receiving retirement benefits therefrom be eligible to become a member of this system after such retirement.

(8) Any employee who elected not to become a member of the system may, prior to August 1, 1957, pay to the system an amount equal to 5% of his earnable compensation in excess of $100.00 per month, for the period between August 1, 1948 and the date of the repayment and upon such repayment shall receive credit for all service rendered by him during that period.

B. The conditions of membership are as follows:

(1) An employee whose membership in this system is contingent on his own election, and who elects not to become a member, may thereafter apply for and be admitted to membership; but no such employee shall receive prior service credit unless he becomes a member prior to November 1, 1948.

(2) The Board of Trustees may, in its discretion, deny the right to membership in this system to any class of employees whose compensation is only partly paid by the City or who are occupying positions on a part-time or intermittent basis. The Board may, in its discretion, make optional with employees in any such classes their individual entrance into the system.

(3) Should any member terminate his employment with the city of Alexandria and withdraw his accumulated contributions, or should he withdraw from active service with a retirement allowance, or should he die, he thereupon ceases to be a member.

(4) The following classes of employees and officers shall not become members of this retirement system:

(a) Those public officials and City employees who receive per diem allowance in lieu of earnable compensation.

(b) Patient or inmate help in City charitable, penal and corrective institutions.

(c) Independent contractors employed to render service on a contractual basis, including independent contractual professional services.

Designated from Acts 1982, No. 590, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3004 - Creditable service

§3004. Creditable service

A. Under such rules and regulations as the Board of Trustees shall adopt each member who was an employee at any time during the year immediately preceding August 1, 1948 and who during such year had accepted and was included under the provisions of Act No. 33 of 1944 and who became a member on or before November 1, 1948, shall be eligible for credit for service as an employee rendered by him prior to August 1, 1948.

B.(1) In the computation of prior service under the provisions of this Part, the following schedule shall govern: Nine months of service or more during any fiscal year shall constitute a year; six to nine months, three-quarters of a year; three to six months, one-half year; less than three months, one-quarter of a year of service. In no case shall credit be allowed for any period of absence without compensation except for disability while in receipt of a disability retirement allowance, or military service as provided in Subsection F of this Section, nor shall less than fifteen days of service in any month constitute a month of service, nor shall more than one year of service be creditable for all service rendered in any one fiscal year.

(2) In the computation of any retirement allowance or any annuity or benefit provided in this Part any fractional period of service of less than one year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit, shall be granted for any such fractional period of service.

C. Subject to the above restrictions and to such other rules and regulations as the Board may adopt, the Board shall verify, as soon as practicable after the filing of such statements of service, the services therein claimed.

D.(1) Upon verification of the statement of prior service, the Board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of his statement of service. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may within one year from the date of issuance or modification of such a certificate request the Board of Trustees to modify or correct his prior service certificate.

(2) When membership ceases such prior service certificates shall become void. Should the employee again become a member he shall enter the system as an employee not entitled to prior service credit except as provided in R.S. 11:3006 and 3008.

E. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also, if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

F. Anything in this Part to the contrary notwithstanding, any person who shall have been employed in the City Service at any time subsequent to September 16, 1940, who shall have entered the armed forces of the United States during time of war or have been inducted into such armed forces in time of peace, subsequent to said date while a City employee, shall be entitled to a prior service certificate for creditable service rendered prior to his service in the armed forces provided he again becomes an employee within one year after his discharge from the armed services and elects to become a member within sixty days after the date of his re-employment in the City Service. In addition to such prior service credit, he shall also be entitled to creditable service for all time he shall have served in the armed forces of the United States.

G. Any employee in the City Service heretofore transferred to any agency of the United States, or hereafter so transferred with any City function assumed by the United States Government, shall be entitled to credit for prior service as a City employee, if and when such employee is returned to the City Service. Such an employee shall be given ninety days from the date of return to the City Service to elect not to become a member of the system as provided in R.S. 11:3003(A)(2).

H. Any member who was eligible for membership on or before November 1, 1948, and who elected not to become a member at that time but who later became a member of the system and made contributions thereto up until the present date shall be eligible to regain credit for the period during which he did not contribute, including prior service if he would have been eligible for such service had he joined the system originally, provided that he notify the board on or before January 1, 1973 of his intention to regain credit for this service and pays to the system in a lump sum on or before the aforementioned date, an amount equal to:

(1) All amounts previously withdrawn by him from the City Employees' Retirement Pension and Relief Fund, or the City of Alexandria Employees' Retirement System, plus five percent yearly interest thereon, and

(2) Also pays to the said retirement system a sum equal to four percent of his earned compensation for the period between August 1, 1948 and the date he rejoined as a member of said retirement system, plus five percent yearly interest thereon. Upon the giving of such notice and the payment of the amount due he shall be given creditable service for the period beginning when he first became eligible for membership until the date he became a contributing member, and he shall also be given credit for any prior service for which he would have been eligible had he joined the system when he first elected non-membership.

I.(1) In addition to any credit authorized in this Section, any person who is a member of the City of Alexandria Employees' Retirement System shall be entitled to purchase up to four years of military service credit for active service in the military service of the United States for up to but not in excess of four years of such active military service whether rendered prior to or after commencement of employment as a municipal employee with the city of Alexandria.

(2) Any member who has at least eighteen months of creditable service in the City of Alexandria Employees' Retirement System shall be entitled to purchase up to four years of military service credit, provided all service was rendered prior to January 1, 1993, and provided application is filed with the retirement system, together with proof of the inclusive dates of military service performed. In order to obtain such credit the member shall pay into the system an amount equal to the current employee contributions based on the member's average base pay for the first thirty-six successive months of credited service in the system plus six percent compound interest per year from the date the member joined the system until paid. The amount to be paid shall be paid in one lump sum on or before December 1, 1993. The employer shall pay into the system an amount equal to the current employer contributions based on the member's average base pay for the first thirty-six successive months of credited service in the system plus six percent compound interest per year from the date the member joined the system until paid.

(3) No member shall receive more than four years of total military service credit under any provision of law. No member shall be entitled to purchase military service credit unless he has been honorably discharged from military service.

(4) No credit for military service shall be given for service in any state national guard or in the reserve forces of the United States, or for any service for which a member is drawing a benefit based on military service.

(5) There shall be no duplication of credit for military service and no member shall be entitled to purchase or receive credit for military service pursuant to this Section if he has previously received credit for such in any other public retirement plan or he is drawing a regular retirement benefit, based on age and service.

(6) Military service shall not be used for purposes of acquiring eligibility for disability or survivor's benefits and shall only be used for purposes of acquiring eligibility for normal retirement benefits. In addition, such military service credit cannot be used to meet the minimum eligibility requirement of any regular retirement of less than fifteen years.

(7) Military service credit shall not be used as the highest thirty-six successive months of employment where interruption of service occurred, in computing the average compensation for retirement benefit computation.

(8) The Board of Trustees of the City of Alexandria Employees' Retirement System shall notify the members of the system of the privilege granted by this Section, together with necessary information for obtaining such credit, as soon as practicable.

(9) The credit herein authorized shall be only for purposes of the retirement system and shall not be used to compute time served with the city for purposes of compensation, promotion, longevity, or any other purpose.

Designated from Acts 1972, No. 167, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 575, §1.



RS 11:3005 - Retirement allowance

§3005. Retirement allowance

A. Any member, upon withdrawal from service, upon or after attainment of the age of sixty-two years, who shall have completed at least ten years of creditable service, or after the age of fifty-five years who shall have completed at least twenty-five years of creditable service, or who has attained age sixty and has at least twenty years of creditable service, or who shall have thirty years of creditable service, regardless of age, shall be entitled to receive a retirement allowance which shall begin as of the date specified by the member in his application for the said allowance but in no event before withdrawal from service.

B. Any member whose withdrawal from service occurs prior to becoming eligible for retirement, having at least ten years of creditable service, and having received no refund of his accumulated contributions, shall be entitled to receive a retirement allowance to commence on his earliest normal retirement date.

C. The annual amount of the retirement allowance shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(2) An annual pension which together with the annuity provided for above shall provide a total retirement allowance equal to three percent of his average compensation multiplied by the number of years of his creditable service, but in no case shall this benefit exceed one hundred percent of his average compensation as defined herein.

D. Any member in the service who shall have attained the age of seventy years shall be retired forthwith.

Designated from Acts 1982, No. 590, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3005.1 - Deferred Retirement Option Plan

§3005.1. Deferred Retirement Option Plan

A.(1) In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3005, any member of this system who has at least ten years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

(2) For purposes of this Section, creditable service shall not include service reciprocally recognized pursuant to R.S. 11:142.

B. The decision to enter the plan shall be irrevocable.

C. The duration of participation in the plan shall not exceed three years.

D. A member may participate in the plan only once.

E.(1) Upon the effective date of the commencement of participation in the plan, active membership in the system shall terminate.

(2) Employer contributions shall continue to be payable by the employer during the member's membership and participation in the plan. The payment of employee contributions shall terminate upon the effective date of the member's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(3) Prior to entry in the plan, the member shall make an irrevocable election of any option provided for in R.S. 11:3007. The monthly retirement benefits that would have been payable, had the member elected to terminate employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan account.

(4) Upon termination of employment, the deferred benefits shall be payable as provided by Subsection H of this Section.

F.(1) A member who participates in the plan shall not be eligible to receive a cost-of-living increase from the retirement system while participating in the plan and shall not be eligible for such an increase until the member's employment has been terminated for at least one full year.

(2) After a member who participates in the plan has terminated his participation, the member's individual account balance in the plan shall earn interest at the actual rate of return earned on the funds left on deposit with the system. Such funds shall be invested in accordance with a policy adopted by the board of trustees. Any such interest shall be credited to the individual account on an annual basis.

G. The Deferred Retirement Option Plan account shall not be subject to any fees or charges of any kind or for any purpose.

H.(1) Upon termination of employment at the end of the period of participation in the plan, the monthly benefits that were being paid into the Deferred Retirement Option Plan account during the period of participation shall begin being paid to the retiree.

(2)(a) The participant in the plan shall also receive, at his option, any one of the following:

(i) A lump sum payment from the account equal to the payments to the account; or

(ii) A true annuity based upon his account, the terms of which shall be subject to approval by the board of trustees; or

(iii) Any other method of payment if approved by the board of trustees.

(b) Any choice of annuity payments made pursuant to this Paragraph shall be irrevocable.

I.(1) If a participant dies during the period of participation in the plan, then a lump sum payment equal to his account balance shall be paid to his named beneficiary or, if none, to his estate. Additionally, survivor benefits under the option selected, if applicable, shall be payable to survivors of retirees.

(2) If a member acquires a disability during his period of participation in the plan, then he shall be considered as having retired on the date of commencement of disability.

J.(1) If employment is not terminated at the end of the period for participation in the plan, then all of the following conditions shall apply:

(a) Payments into the Deferred Retirement Option Plan account shall cease; and

(b) The member shall resume active contributing membership in the system; and

(c) Payments from the account shall not be made until the member's employment is terminated and the monthly benefits that were being paid into the account during the period of participation shall not be payable to the member until his employment is terminated.

(2) Upon termination of employment, the monthly benefits that were being paid to the plan account shall begin to be paid to the member pursuant to the option that he selected as provided for in Subsection E of this Section.

(3) Upon termination of employment, the member shall receive an additional retirement benefit based on the additional service rendered after his termination of participation in the plan using the normal method of computing benefits, but subject to all of the following conditions:

(a) The calculation of average compensation shall exclude the period of participation in the plan; and

(b) The member shall not be eligible to change the retirement option selected as to the original retirement. However, upon termination of employment, the member shall be eligible to select any option set forth in R.S. 11:3007, but only applicable as to any additional benefits earned based on the service rendered after his termination of participation in the plan; and

(c) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation used to compute the additional benefit.

(4) If the member dies or acquires a disability during the period of additional service, then he shall be considered as having retired on the date of death or commencement of disability.

K. All payments into the Deferred Retirement Option Plan account shall be made from the member's annuity savings account until there are no longer any funds remaining in the member's annuity savings account. All subsequent payments shall be made from the Employer's Accumulation Account. If a member elects to receive funds in the Deferred Retirement Option Plan account in the form of an annuity, then funds shall be transferred from the Deferred Retirement Option Plan account to the Employer's Annuity Reserve Account.

Acts 2001, No. 875, §1, eff. June 26, 2001; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3006 - Disability retirement

§3006. Disability retirement

A. Upon the application of a member or his employer, any member who has had at least five years of creditable service may be retired by the board of trustees not less than thirty and not more than ninety days next following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination, shall certify that he is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that he should be retired.

B.(1) Upon retirement for disability, a member shall receive a retirement allowance if he has attained the age of sixty-two years; otherwise, he shall receive a disability benefit which shall consist of:

(a) A member's annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement.

(b) An employer's annuity which together with the annuity provided above shall be equal to three percent of average compensation for each year of membership service plus two and three fourths per cent of average compensation for each year of prior service.

(c) If his disability allowance as determined by (1) and (2) above is less than three hundred dollars per year, he shall be allowed an additional pension which shall make his total retirement allowance three hundred dollars per year.

(2) Any amount received as a compensable wage or a lump sum settlement under the provisions of the worker's compensation laws shall be applied as an offset against benefits received under the provisions of this section, under rules prescribed by the board. The board shall have complete discretion and authority to terminate this disability benefit if the employee fails to furnish full and complete information regarding worker's compensation and to determine the extent and application of the provisions of this paragraph.

C.(1) Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the Board. Should any disability beneficiary who has not yet attained the age of sixty years refuse to submit to any medical examination provided for herein, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in that part of the disability benefit provided by the employer contributions may be revoked by the Board of Trustees.

(2) Should the Medical Board report and certify to the Board that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his disability benefit and the average compensation, and should the Board of Trustees concur in such report, then that part of the disability benefit provided by employer contributions shall be reduced to an amount which, together with the member's annuity and the amount earnable by him, shall equal the amount of his average compensation. Should his earning capacity be later changed, the amount of the said benefit may be further modified; provided, that the revised benefit shall not exceed the amount originally granted nor an amount which when added to the amount earnable by the beneficiary, together with the member's annuity, equals the amount of his average compensation. A beneficiary of a disability benefit restored to active service at a salary less than the average compensation shall not become a member of the retirement system.

(3) Should a disability beneficiary under the age of sixty years be restored to active service, his disability benefit shall cease; he shall again become a member of the retirement system and he shall contribute thereafter at the same rate he paid prior to disability. Any such prior service certificate on the basis of which his service was computed at the time of retirement shall be restored to full force and effect, and in addition upon his subsequent retirement he shall be credited with all creditable service as a member.

Designated from Acts 1974, No. 595, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3007 - Options

§3007. Options

A. Upon application for retirement, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect at that time to receive the actuarial equivalent of his retirement allowance in a reduced retirement allowance payable through life with the provision that:

Option 1. If he dies before he has received in annuity payments the value of the member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall have nominated provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the Board.

Option 5. The member may elect to receive the amount of his maximum retirement and upon death, if survived by a spouse, fifty percent thereof shall be paid the surviving spouse during his or her lifetime.

B. No option shall become effective until thirty days after application for retirement and no change in the option selected shall be permitted after the application has been officially filed with the Board.

Designated from Acts 1983, No. 20, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3008 - Refund of contributions

§3008. Refund of contributions

Upon withdrawal from service, any member who shall not be entitled to a retirement allowance under the provisions hereof shall be paid on demand a refund of the amount of his accumulated contributions to his credit in the Annuity Savings Account. The payment of the said refund shall discharge all obligations of the retirement system to the said member on account of any creditable service rendered by the member prior to the receipt of the refund. By the acceptance of the refund the member shall waive and relinquish all accrued rights in the system. If any person who shall receive a refund shall re-enter the service of the employer and again become a member of the system and remain a contributor for five years, he may repay all amounts previously received by him as refund, together with regular interest covering the period from the date of refund to the date of repayment. Upon such repayment, the member shall again receive credit for the entire period of creditable service which he forfeited upon the receipt of the refund.

Designated from Acts 1948, No. 459, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3009 - Benefit to members already retired

§3009. Benefit to members already retired

The board of trustees shall continue to pay to each member retired, the same amount and in the same installments as formerly; provided that the board of trustees shall be authorized to use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide a cost-of-living increase in benefits for members and their beneficiaries in an amount not to exceed two percent of the original benefit for each year of retirement or ten dollars per month, whichever is greater. Such benefits shall be paid only when funds are available from this source, and payments shall be made in such manner and in such amount as may be determined by the board of trustees based on the funds available.

Designated from Acts 1979, No. 263, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 711, §1.



RS 11:3010 - Survivors's benefits

§3010. Survivors's benefits

A. Upon receipt by the board of trustees of proper proof of the death of a member in active service who had at least three years of creditable service, an amount equal to twice his accumulated contributions, or two months' salary, whichever is the greater, plus the amount of one thousand dollars shall be paid to the designated beneficiary of the member; or, if there is no such designated beneficiary, then to the surviving spouse who is living with him at the time of his death; or if there is no such surviving spouse, then to his children. If there are none of the foregoing, then to the surviving mother and father or either of them; and in default of any of the above persons, then to the surviving brothers and sisters or other collateral heirs who are nearest of kin.

B. Any member who has completed fifteen or more years of creditable service and who dies prior to his retirement, and who leaves a surviving spouse who has been married to the member for not less than five years immediately preceding his death and who was living with him at the time of his death, shall be deemed to have automatically exercised Option 2 under R.S. 11:3007 for the benefit of his spouse, who shall be paid Option 2 settlement benefits; however, all such benefits shall cease if the spouse remarries. The method of calculating such retirement benefits shall be on the same basis as provided in R.S. 11:3007, as amended, except that the benefits so calculated shall cease when the spouse remarries. Should the spouse desire to receive in lieu of such Option 2 benefits a refund of twice the member's contributions with interest earnings thereon, or two months salary, whichever is greater, she may do so by specifying her choice in writing, properly notarized, to the board of trustees of the City of Alexandria Employees' Retirement System.

C. Any member who qualified for retirement under the provisions of R.S. 11:3007, who dies prior to his retirement and who leaves a widow, who is at least fifty years of age, and who has been married to the member for not less than five years immediately preceding his death and who was living with him at the time of his death, shall be deemed to have automatically exercised Option 2 under R.S. 11:3007 for the benefit of his widow based on the age of the widow and the husband at the date of his death.

Designated from Acts 1987, No. 783, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3011 - Administration

§3011. Administration

A.(1) Board of Trustees. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of the Part are hereby vested in a board of trustees, which shall be organized immediately after a majority of the trustees provided for in this section have qualified and taken the oath of office.

(2) The board shall consist of seven trustees as follows:

(a) The mayor or chief executive of said city.

(b) The director of finance or finance officer of said city.

(c) The director of civil service and personnel of said city.

(d) Two municipal employees, who are members of the retirement system, and who are selected by plurality vote of the members of the system. This election is to be conducted by the executive secretary not less than thirty days prior to October 15, 1991, nor less than thirty days prior to October fifteenth of any subsequent year in which such election shall be held. The terms of office of the municipal employees on said board shall be for two years.

(e) Two retired municipal employees of the city of Alexandria, who are members of the retirement system, and who are selected by plurality vote of the retired municipal employee members of the system. This election is to be conducted by the executive secretary not less than thirty days prior to October 15, 1991, nor less than thirty days prior to October fifteenth of any subsequent year in which such election shall be held. The term of office of the retired municipal employees shall be for two years.

(3) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(4) The trustees shall serve without compensation, but they shall be reimbursed for all necessary expenses that they may incur through service on the board.

(5) Each trustee shall, within ten days after his appointment or election; take an oath of office as provided by law and, in addition, shall take an oath that in so far as it devolves upon him he will diligently and honestly administer the affairs of the said board and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member taking it and shall be certified by the officer before whom it is taken.

(6) Each trustee shall be entitled to one vote. A majority of the trustees shall constitute a quorum of the board and a majority vote of the trustees of the board shall be necessary for any action taken by the board.

(7) Subject to the limitations of this Part, the board shall establish rules and regulations for the administration of the system created by this Part and for the transaction of its business and to give force and effect to the provisions of this Part wherever necessary to carry out the intent and purposes of the Legislature.

(8) The board shall elect a chairman and shall by a majority vote of all its members appoint an executive secretary, who shall be an employee of the system and shall be entitled to membership in the system. The executive secretary shall serve as secretary-treasurer of the board and be paid such compensation as the board of trustees may determine. The board of trustees shall engage such actuarial, clerical, and other employees as shall be required to transact the business of the system, who shall be residents of and domiciled within the state of Louisiana.

(9) The board shall keep such data as is necessary for actuarial valuation of the assets and liabilities of the system and for checking its operating experience.

(10) The board shall keep minutes which shall be open to public inspection. It shall have the accounts of the system audited annually and shall publish as of the end of each fiscal year a report showing the fiscal transactions of the system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, a statement of income and expenditures, and a detailed statement of investments acquired and disposed of, and a balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. It shall also publish a synopsis of the report.

(11) The board shall establish a general office for the meeting of the board and for the administrative personnel, provided for the installation of an adequate system of books, accounts and records which will give effect to all requirements of this Part, and credit all assets received by the Fund according to the purposes for which they are held. All books, accounts and records shall be kept in the general office of the board.

(12) The board shall hold regular meetings at least quarterly in each year and such special meetings as may be deemed necessary. All meetings shall be open to the public.

(13) The board shall have power to make contracts and to sue and to be sued, under the name of the board of trustees of the City of Alexandria Employees' Retirement System. The board shall have power to borrow, by pledging its securities as collateral, when advisable, to raise sufficient cash to participate in the purchase of additional securities as profitable investments, and repaying same from its surplus revenues in the following months.

B. Legal Adviser. The city attorney shall be the legal adviser of the board.

C. Medical Board. The board shall designate a medical board to be composed of three physicians not eligible to participate in the retirement system. If required, other physicians may be engaged to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Part, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

D.(1) Duties of Actuary. The board of trustees shall designate an actuary who shall be the technical adviser of the board on matters regarding the operation of the system, and shall perform such other duties as are required in connection therewith.

(2) Immediately after the establishment of the system, the actuary shall make such investigation of the mortality, service, withdrawal and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in (3) of this Subsection. The board of trustees shall adopt the tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates, of the assets and liabilities of the system.

(3) In the year 1950, and at least once in each five-year period thereafter, the actuary shall make an actuarial survey of the mortality, service, withdrawal and compensation experience of members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the system and, taking into account the result of such investigation and valuation, the board of trustees shall adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary. On the basis of such tables as the board of trustees shall adopt, the actuary shall make valuations of the assets and liabilities of the funds of the system.

Designated from Acts 1948, No. 459, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 711, §1.



RS 11:3012 - Investments

§3012. Investments

A. The Board shall, from time to time determine the current requirements for benefit payments and administrative expenses which shall be maintained as cash working balance except that such cash working balance shall not exceed at any time an amount necessary to meet the current obligations of the system for a period of ninety days. Any amounts in excess of such cash working balance shall be invested in the following classes of securities:

(1) Bonds or securities not in default as to principal or interest, which are the direct obligations of or which are secured or guaranteed as to principal and interest by the United States, any state or territory of the United States, or the District of Columbia where there exists the power to levy taxes for the prompt payment of the principal and interest of such bonds or evidences of indebtedness and any federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, and debentures issued by banks for cooperatives.

(2) Bonds or evidences of indebtedness which are direct general obligations of any county, parish, city, town, village, school district, drainage district, sanitary district, park district, or other political subdivision or municipal corporation of this state or any other state or territory of the United States or the District of Columbia which shall not be in default in the payment of any of its general obligations bonds, either principal or interest, at the date of such investment.

(3) Bonds of any levee or other board of this state, and obligations issued or guaranteed by the International Bank for Reconstruction and Development.

(4) Bonds or other obligations which are payable from revenues or earnings specifically pledged therefor of a public utility, state or municipally owned, either directly or through any civil divisions, authority or public instrumentality of a state or municipality, provided that the laws of the state or municipality authorizing the issuance of such bonds or other obligations require that rates for service shall be fixed, maintained and collected at all times so as to produce sufficient revenue or earnings to pay all operating and maintenance charges and both principal and interest of such bonds or obligations, and provided further that no such bonds or other obligations shall be in default at the date of such investment.

(5) Bonds or evidences of indebtedness issued or guaranteed by any railroad corporation or corporations (other than those organized for the sole purpose of holding stocks of other corporations) created under the laws of the United States or of any of the states of the United States or the District of Columbia or any certificates of any equipment trust created on behalf of any such railroad corporation; provided that such bonds or certificates have not been in default as to principal or interest payments during any of the five years next preceding that date of such investment during the tenure of such issue if issued less than five years prior to such investment.

(6) Bonds or evidences of indebtedness of any solvent public utility corporation or corporations (other than those organized and chartered for the sole purpose of holding the stocks of other corporations) created under the laws of the United States or of any of the states of the United States or the District of Columbia, provided that such bonds or evidences of indebtedness are not in default either as to principal or interest.

(7) Bonds or evidences of indebtedness issued by any solvent corporation or corporations (other than corporations organized and chartered for the sole purpose of holding the stocks of other corporations) created under the laws of the United States or any of the states of the United States or the District of Columbia.

(8) Shares of insured state chartered building and loan or homestead associations and federal savings and loan associations, if such shares are insured by the Federal Deposit Insurance Corporations as specifically set forth under the terms of Title IV of an Act of the Congress of the United States entitled the "National Housing Act."

(9) Bonds or notes secured by mortgage or trust deed insured by the Federal Housing Administrator, or in debentures issued by him under the terms of an Act of Congress of the United States entitled the "National Housing Act", and in securities issued by National Mortgage Association established by or under the authority of the National Housing Act, and in bonds or notes secured by mortgage or trust deed guaranteed as to principal by the administrator of veterans' affairs pursuant to the provisions of Title III of Act of Congress of the United States of June 22, 1944, entitled the "Servicemen's Re-adjustment Act of 1944", as heretofore or hereafter amended.

(10) Preferred or guaranteed stocks issued or guaranteed by any solvent corporation or corporations created under the laws of the United States or any of the states of the United States or the District of Columbia.

(11) Shares of capital stock and securities of any solvent corporation created under the laws of the United States or any of the states of the United States or the District of Columbia, provided that the shares of such corporation are registered on a national securities exchange, as provided in an Act of Congress of the United States, entitled the "Securities Exchange Act of 1934" approved June 6, 1934, as amended, or local exchanges, or are readily marketable, and provided further that such corporation has earned during any three years of the five year period next preceding the date of the investment, a sum applicable to dividends equal in the aggregate to not less than twelve percent of the par value (or, in the case of shares having no par value, the stated value) of its outstanding shares.

(l2) Paving Certificates of the City of Alexandria.

B.(1) The total amount of investments at par value in the securities of any one state, except the state of Louisiana, shall not at any time exceed ten (10%) percent of the total amount of investments at par value.

(2) The total of investments at par value in the securities of any one political subdivision of any one state, except the City of Alexandria, Louisiana, shall not, at any time, exceed five (5%) percent of the total amount of investments of the system at par value.

(3) The total amount of investments at par value in the stocks and securities of any one public utility corporation or other corporations shall not at any time exceed five (5%) percent of the total amount of investments of the system at par value.

(4) Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time. All investments shall be clearly marked to indicate ownership by the system.

(5) Subject to the above terms, conditions, limitations, and restrictions the Board shall have power to sell, assign, transfer, and dispose of any of the securities and investments of the system, provided that said sale, assignment or transfer has the majority of the entire Board.

(6) Except as otherwise provided herein, no trustee and no employee of the Board shall have any direct or indirect interest in the income, gains, or profits of any investment made by the Board, nor shall any such person receive any pay or emolument for his services in connection with any investment made by the Board. No trustee or employee of the Board shall become an endorser or surety or in any manner an obligor for money loaned by or borrowed from the system.

(7) All interest derived from investments and any gains from the sale or exchange of investments shall be credited by the Treasurer to the account of the system.

C. The Board of Trustees annually shall credit regular interest on the balances as of December thirty-first of the preceding year in each of the reserves maintained by the Board with the exception of the Expense Account. This credit shall be made annually from interest and other earnings on the invested assets of the system. Any additional amount required to meet the interest on the funds of the system shall be charged to the Employer's Accumulation Account and any excess of earnings over such amount required shall credit to the Employer's Accumulation Account. Regular interest shall mean such percentum rate to be compounded annually as shall be determined by the Board of Trustees on the basis of the interest earnings of the system for the preceding year, such rate to be limited to the maximum of four percent with a rate of two percent applicable during the first year of operation of the system.

D. The Executive Secretary shall be the custodian of the funds of the system. All expense vouchers and retirement allowance payroll shall be certified by the Executive Secretary, who shall furnish the Board a surety bond in a company authorized to do business in Louisiana in such an amount as shall be required by the Board, the premium to be paid by the Board from the Expense Account.

E. For the purpose of meeting disbursements for retirement allowances, annuities and other payments there may be kept available cash, not exceeding the requirements of the system for a period of ninety days, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company.

F.(1) The monies and/or properties of the City of Alexandria Employees' Retirement System deposited in any bank or banks of the state shall be safeguarded and guaranteed by the posting, by the depository, of bonds, notes, and other securities purchasable by the system as provided elsewhere in this section. The bonds, notes and other securities purchasable as security, shall be posted by the depository with the Board or with an unaffiliated bank or trust company domiciled within the state of Louisiana for the account of the system acceptable to both the Board and to the fiscal agent bank.

(2) The amount of said bonds, notes and other securities guaranteeing the deposits shall at all times be equal to one hundred percent of the amount on deposit to the credit of the City of Alexandria Employees' Retirement System.

Designated from Acts 1948, No. 459, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3013 - Financing and accounting

§3013. Financing and accounting

A. All of the assets of the system shall be credited according to the purpose for which they are held to one of five reserves; namely, the Annuity Savings Account, the Employees' Annuity Reserve, the Employer's Annuity Reserve, the Expense Account, and the Employer's Accumulation Account.

B.(1) Annuity Savings Account. In the Annuity Savings Account shall be accumulated the contributions made by members to provide for their annuities including interest thereon. Credits to and charges against the Annuity Savings Account shall be made as follows:

(a) Beginning July 1, 1976 the employer shall cause to be deducted from the salary of each member on each payroll of such employer for each and every payroll period ten percent of any and all of his compensation.

(b) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Part. The Board shall provide by rules for the methods of collection of contributions from members and the employer. The Board shall have full authority to require the production of evidence necessary to verify the correctness of amounts contributed.

(c) In addition to the contributions deducted from compensation hereinbefore provided, subject to the approval of the Board of Trustees any member may deposit in the Annuity Savings Account, by an increased rate of contribution, monies to purchase a larger annuity. Such additional amounts so deposited shall not exceed five percent of the member's compensation and shall become a part of his accumulated contributions. The accumulated contributions of a member withdrawn by him, or paid to his estate or to his designated beneficiary in the event of his death as provided in this Part, shall be charged to the Annuity Savings Account. Upon the retirement of a member his accumulated contributions shall be transferred from the Annuity Savings Account to the Annuity Reserve.

(2) Employees' Annuity Reserve.

(a) The Annuity Reserve shall be the account representing the actuarial value of all annuities in force derived from accumulated member contributions and to it shall be charged all annuities and all benefits in lieu of annuities, payable as provided in this Part.

(b) Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, his annuity reserve shall be transferred from the Employees' Annuity Reserve to the Annuity Savings Account and credited to his individual account therein.

(3) Employer's Accumulation Account. The Employer's Accumulation Account shall represent the accumulation of all reserves for the payment of a retirement allowance and other benefits payable from contributions made by the employer and against this account shall be charged all retirement allowances and other benefits on account of members. Credits to and charges against the Employer's Accumulation Account shall be made as follows:

(a) On account of each member there shall be paid annually into the Employer's Accumulation Account by the employer for the preceding fiscal year an amount equal to a certain percentage of the compensation of each member to be known as the "normal contribution".

(b) On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board of Trustees, the actuary engaged by the Board to make each valuation required by this Part during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of each member, which if contributed by the employer on the basis of compensation of each member throughout his entire period of membership service, would be sufficient to provide for the payment of any retirement allowance payable on his account for such service. The rate percentum so determined shall be known as the normal contribution rate. The normal rate of contribution shall be determined by the actuary after each valuation.

(c) All allowances and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service credit, payable from contributions of the employer, shall be paid from the Employer's Accumulated Account.

(d) Upon the retirement of a member, an amount equal to his retirement allowance shall be transferred from the Employer's Accumulation Account to the Employer's Annuity Reserve.

(4) Employer's Annuity Reserve. The Employer's Annuity Reserve shall be the reserve to which shall be credited the actuarial value of all allowances granted to members representing employer's contributions and to which such allowances and benefits in lieu thereof shall be charged. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, the employer's reserve thereon shall be transferred from the Employer's Annuity Reserve to the Employer's Accumulation Account. Should benefit of such disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his allowance or benefit shall be credited annually to the Employer's Accumulation Account during the period of such reduction.

(5) Expense Account. The Expense Account shall be the account to which the expenses of the administration of the system shall be charged, exclusive of amounts payable as retirement allowances and as other benefits provided herein. The Board of Trustees shall make annual appropriations in amounts sufficient to administer the system, which shall be credited to this account.

C. Collection of contributions.

(1)(a) The employer shall cause to be deducted on each and every payroll of a member for each and every payroll period beginning subsequent to August 1, 1948, the contributions payable by such member, as provided by this Part.

(b) The employer shall make deductions from salaries of employees as provided in this Part and shall transmit monthly, or at such time as the Board of Trustees shall designate the amount specified to be deducted, to the Executive-Secretary of the Board of Trustees. The Executive-Secretary, after making a record of all such receipts, shall deposit such amounts to the credit of the System's Treasurer as provided by law.

(2)(a) On the basis of each actuarial evaluation provided herein, the Board of Trustees shall annually determine the normal contribution rate and accrued liability contribution rate, as provided in Paragraph B(3) of this Section. The sum of these two rates shall be known as the Employer's Contribution Rate. Effective May 1, 1979, the Employer's Contribution Rate shall be twelve and forty-five hundredths percent. If Social Security rates are increased at any time above the present rate of five and eighty-five hundredths percent, the Employer's Contribution Rate shall be increased proportionately.

(b) The amounts payable by the employer on account of normal contributions, shall be determined by applying the employers' contribution rate to the amount of compensation earned by employees who are members of the system. Monthly, or at such time as the Board of Trustees shall designate, each department or agency shall compute the amount of the employer's contribution payable with respect to salaries of its employees who are members of the system, and shall cause said amount to be paid to the Board of Trustees from the personal service allotment of the amount appropriated for the operation of the department or agency or from funds otherwise available to the agency for the payment of salaries to its employees.

(c) The Board shall provide by rule for the methods of collection of contributions of employers and members. The amounts determined by an agency to the various funds as specified in this Part are made obligations of the agency and shall be paid as provided herein.

Designated from Acts 1948, No. 459, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3014 - Exemptions from execution

§3014. Exemptions from execution

The right of a person to an annuity, a retirement allowance, or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of this Part, and the monies in the system created by this Part, are hereby exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Part specifically otherwise provided.

Designated from Acts 1948, No. 459, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3015 - Protection against fraud

§3015. Protection against fraud

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such Part shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both, such fine and imprisonment at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive, had the records been correct, the Board of Trustees shall correct such error and, as far as practicable, shall adjust the payment in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Designated from Acts 1948, No. 459, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3016 - Guaranty

§3016. Guaranty

A. The maintenance of actuarial reserves for the various allowances and benefits under this Part, and the payment of all annuities, retirement allowances, refunds and other benefits granted under the provisions of this Part, are hereby made obligations of the Employer's Accumulation Account. All income, interest, and dividends derived from deposits and investments authorized by this Part shall be used for the payment of the obligations of the system.

B. Any retirement allowance or other annuity or benefit provided by this Part shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked or repealed, except for error, or except where specifically otherwise provided by this Part.

Designated from Acts 1948, No. 459, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3017 - Short title

§3017. Short title

This Part shall be known and cited as the City of Alexandria Employees' Retirement Law.

Designated from Acts 1948, No. 459, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3031 - Creation of Retirement System for employees of City of Bogalusa

PART II. CITY OF BOGALUSA RETIREMENT SYSTEM

§3031. Creation of Retirement System for employees of City of Bogalusa

There shall be and is hereby created the City of Bogalusa Retirement System for appointive officers and permanent employees of such City, for the payment of retirement annuities, disability annuities, and death and withdrawal benefits to said officers and employees, and annuities and benefits to their dependents and beneficiaries, after stated periods of service and upon fulfillment of certain conditions as hereinafter set forth.

Designated from Acts 1952, No. 184, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3032 - Purpose of system

§3032. Purpose of system

The purpose of such system is to provide retirement annuities and other benefits for the appointive officers and employees of the City of Bogalusa who become aged or otherwise incapacitated, thereby enabling them to accumulate reserves for themselves and their dependents to meet, without prejudice or hardship, the hazards of old age, disability, death, and termination of employment, with the objective of encouraging qualified personnel to enter and remain in the service of the City, thus effecting economy and efficiency in the administration of the City.

Designated from Acts 1952, No. 184, §2, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3033 - Definitions

§3033. Definitions

A. Words and phrases wherever used in this Part, unless a different meaning is clearly indicated by the context, shall have the following meaning:

(1) "Average salary" shall mean the average annual earnable rate of salary of a member for the thirty-six highest consecutive months during the total service of the member.

(2) "Board" shall mean the Retirement Board of the City of Bogalusa Retirement System.

(3) "City" shall mean the city of Bogalusa, Louisiana.

(4) "Council" shall mean the City Commission Council of Bogalusa, Louisiana.

(5) "Effective date" shall mean July 1, 1953.

(6) "Employee" shall mean any appointive officer or employee of the city now or hereafter employed by the city, whose services are compensated by the city in whole or in part, who is not covered by any existing pension fund maintained by the city.

(7) "Fiscal Year" shall mean the period from July first of one year to June thirtieth of the year next succeeding.

(8) "Member" shall mean any employee included in the membership of the system.

(9) "Regular interest" shall mean such rate of interest as is fixed by the board provided that for the first five years of operation of the system the rate shall be three percent per annum compounded annually.

(10) "Salary" shall mean the amount of compensation earned by a member as an employee of the city.

(11) "System" shall mean the City of Bogalusa Retirement System.

(12) "Total service" shall mean service rendered before the operative date of the system, and subsequent thereto.

B. The masculine pronoun, wherever used, shall include the feminine pronoun.

Acts 1952, No. 184, §3; Designated from Acts 1985, No. 626, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3034 - Membership

§3034. Membership

A. The following described employees shall be compulsorily included as members of the system:

(1) All appointive officers and employees in the service of the City on the day preceding the effective date, who are employed on a permanent basis, excepting, however, those appointive officers and employees as herein set forth who shall, within fifteen calendar days from the effective date, give written notice to the Board, or in the event said Board has not been duly appointed or chosen, to the Commission Council of the City of Bogalusa through its City Clerk, of their election not to become a member of the system or plan provided for under the provisions of this Part.

(2) All persons employed by the City on or after the effective date in the position of an appointive officer or employee, who are employed on a permanent basis and are under the age of sixty years on the date of employment.

(3) Any person, regardless of age, who is on an approved leave of absence for sickness, military service, vacation or other cause, on the effective date.

B. The board shall determine who are employees subject to membership within the meaning or intent of this Part.

Redesignated from Acts 1952, No. 184, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3035 - Exclusions from membership

§3035. Exclusions from membership

Persons whose services are compensated on a contractual or fee basis, seasonal or part-time employees in positions which will not permit service of at least six months during a calendar year, elective officials, members of the Council, the medical examiner, those persons electing not to become a member of the system herein provided for as set forth under the provisions of R.S. 11:3034(A)(1), and persons who are members of any existing pension fund maintained by the City, shall not be subject to membership in the system.

Designated from Acts 1952, No. 184, §5, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3036 - Service credit

§3036. Service credit

A.(1) Each member shall receive credit for service rendered as an employee of the City prior to the effective date for which he shall have received salary.

(2) Each member shall receive credit for service rendered on or after the effective date for which he shall have received salary and for which he shall have made contributions.

B. The board shall determine by rule the amount of service in any year that is equivalent to a year of service. In no case shall less than twelve days of service, nor less than nine months of service constitute a year of service. Proportionate credit shall be granted for service of less than nine months of service during a year. Not more than one year of service credit shall be allowed for all service rendered during any one calendar year.

C. Credit as service for the purposes of this Part shall be granted for any time a member shall have served in the armed forces of the United States after September 23, 1940, during War or during the national emergency proclaimed by the President of the United States on December 16, 1950, provided the member shall have been an employee of the City on the date of entry into military service by enlistment or induction, and re-entered, or shall re-enter the service of the City within a period of six months after the date of termination of his military service.

Designated from Acts 1952, No. 184, §6, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3037 - Conditions for retirement

§3037. Conditions for retirement

A. Any member in active service may retire on a service retirement annuity, upon his written application, at his option, provided such member shall be at least sixty years of age and shall have rendered at least ten years of total service, or shall have completed twenty-five years of service and attained age fifty, notwithstanding that withdrawal from service may have occurred prior to the time application is made.

B. Any member whose withdrawal from service occurs prior to this attainment of age sixty, who shall have completed at least ten years of total service and who shall not have received from the systems a refund of his contributions, shall be entitled to a service retirement annuity upon application, upon or after his attainment of age sixty.

C. On or after January 1, 1955, any member who shall have attained or shall attain the age of sixty-eight years shall be compulsorily retired, provided the board may continue a member in service beyond such age, but in no case shall such extension exceed a total of two years.

D. Any member whose employment is terminated after having completed less than ten years of total service shall be entitled to receive a refund of his total contributions to the system, without interest.

Designated from Acts 1967, No. 9, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3038 - Amount of service retirement annuity

§3038. Amount of service retirement annuity

A. Upon retirement, a member shall be entitled to receive a service retirement annuity equal to two and two-thirds percent of average salary for each year of total service.

B. A proportional amount of the annual rate of annuity shall be determined and granted for any fractional part of a year of service.

C. The minimum amount of service retirement annuity in any case shall be twenty-five percent of average salary. The maximum service retirement annuity shall be sixty-six and two-thirds percent of average salary.

Designated from Acts 1967, No. 9, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3039 - Pension benefits; surviving spouse

§3039. Pension benefits; surviving spouse

Upon death of a member while on pension the surviving spouse shall receive seventy-five percent of the amount of pension received by the deceased at the time of death. This payment of seventy-five percent shall continue until death of surviving spouse, or until the time that he or she remarries.

Designated from Acts 1956, No. 76, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3039.1 - Deferred Retirement Option Plan

§3039.1. Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3037, any member of this system who has not less than twenty years of creditable service, or has ten years of creditable service and who is sixty years of age, or has twenty-five years of service and who is fifty years of age and who is eligible to receive a service retirement allowance may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall include service credit reciprocally recognized under R.S. 11:142, but for eligibility purposes only.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E. Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Subsection H of this Section.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase from the retirement system while participating and shall not be eligible for such an increase until his employment which makes him eligible to be a member of this system has been terminated for at least one full year.

(2) After a person who participates in this program has terminated his employment which makes him eligible to be a member of this system, his individual account balance in the plan shall earn interest at a rate equal to the percentage rate of return of the system's investment portfolio, less the cost of administering the Deferred Retirement Option Plan program to be determined annually by the board of trustees, said interest to be credited to his individual account balance on an annual basis.

G. The Deferred Retirement Option Plan account shall not be subject to any fees or charges of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account, or he may elect any other method of payment if approved by the board of trustees. The monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree.

I.(1) If a participant dies during the period of participation in the program, a lump sum payment equal to his account balance shall be paid to his named beneficiary or, if none, to his estate; in addition, normal survivor benefits payable to survivors of retirees shall be payable.

(2) If a participant terminates employment prior to the end of the specified period of participation he shall receive, at his option, a lump sum payment from the account equal to the balance of the account, or he may elect any other method of payment if approved by the board of trustees.

(3) The monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree.

J.(1) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease.

(2) Payment from the account shall not be made until employment is terminated, nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(3) Upon termination of employment, a member shall receive, at his option, a lump sum payment from the account balance, or he may elect any other method of payment if approved by the board of trustees.

K.(1) If employment is not terminated at the end of the period specified for participation, the member shall resume active contributing membership in the system.

(2) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to the member. He may not change the option which was originally selected.

(3) Upon termination of employment, the member shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(a) If his period of additional service is less than thirty-six months, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(b) If his period of additional service is thirty-six or more months, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(c) The option used shall be that applicable to the original benefit.

(d) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the additional benefit.

(4) If the member dies or acquires a disability during the period of additional service, he shall be considered as having retired on the date of death or commencement of disability.

Acts 1997, No. 1325, §1, eff. July 1, 1997; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3040 - Death benefits; surviving spouse

§3040. Death benefits; surviving spouse

A. Upon death of a member while in active employment of the City, on vacation or sick leave, a death benefit shall be payable which shall consist of: (1) the accumulated contributions of the member, without interest; and (2) an amount equal to $500.00 for each full year of total service of the member, subject to a maximum payment of $3,000.00. In any case in which total service of the member has been less than one year, the payment under (2) hereof shall be that provided for one year of service. Part (1) of the death benefit shall be payable to the beneficiary designated by the member, or his estate if no such designation shall have been made. Part (2) of the death benefit shall be payable only to a beneficiary designated by the member who shall have an insurable interest in the life of the member.

B. In lieu of the benefits provided by Subsection A hereof, the surviving spouse of any member who dies while in active employment of the City, on vacation or sick leave and who, at the time of death, had the necessary qualifications for retirement but who has not at that time exercised the right to retire, may elect, at his or her option, to relinquish any right to benefits under Subsection A hereof and in such case shall be entitled to receive an amount equal to seventy-five percent of the monthly amount which the deceased would have been entitled to receive had he retired before death. This payment shall continue until the death or remarriage of the surviving spouse.

C. If the member and surviving spouse, or either or both, prior to the death of the last survivor thereof, shall not have received in the form of service retirement annuity or reversionary annuity payments an amount at least equal to the accumulated contributions of the member, without interest, a refund of the remainder of such accumulated contributions, if any, shall be payable to such person as the member shall have nominated by written direction duly acknowledged and filed with the board. If no such nomination shall have been filed, payment shall he made to the estate of the member. The minimum payment in any such case shall be an amount equal to six months' payments on the service retirement annuity paid to the retired member.

Designated from Acts 1958, No. 72, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3041 - Disability retirement annuity; qualifications

§3041. Disability retirement annuity; qualification

A. Any member who is less than sixty years of age, who shall have rendered at least ten years of total service and who shall become totally and permanently disabled for service, either mentally or physically, regardless of how or where the disability shall have occurred, shall be entitled to a disability retirement annuity.

B. A member shall be considered as having a total and permanent disability only after the board shall have received written certification by at least two licensed and practicing physicians selected by the board, that the member is totally and likely to be permanently disabled for further performance of the duties of any assigned position in the service of the city.

C. Such annuity shall begin to accrue upon expiration of ninety days following the commencement of disability, provided that if written application for such annuity is not filed with the board prior to the expiration of the ninety days and within the last thirty days of such period, the annuity shall begin to accrue as of the thirty days prior to the receipt of such application.

D. The annual amount of disability retirement annuity shall be equal to one and one-half percent of average final compensation for each year of total service, subject to a minimum of twenty-five percent of average compensation and a maximum annual payment of fifty percent of average compensation.

E. The disability annuity herein provided shall be subject to reduction by any amounts received or receivable by a member of worker's compensation under applicable worker's compensation laws.

Designated from Acts 1952, No. 184, §11, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3042 - Administration of disability retirement annuity

§3042. Administration of disability retirement annuity

A. At least once each year during the first five years following the allowance of a disability retirement annuity to any member, and at least once in every three-year period thereafter, the board shall require any disability annuitant to undergo a medical examination to be made at the place of residence of said beneficiary, or any other place mutually agreed upon by a physician or physicians engaged by the board. If any examination indicates that the beneficiary is no longer physically or mentally incapacitated for service, or that he is engaged or is able to engage in a position similar to that previously held with the City, payments by the system shall be discontinued.

B. Should such annuitant be engaged in any gainful occupation, and his earnings therefrom together with his disability annuity shall exceed the rate of earnable compensation of the member at the date of disability retirement, the disability retirement annuity shall be reduced to an amount which, when added to the compensation being earned by the member, shall not exceed such rate of earnable compensation.

C. Should any disability annuitant refuse to submit to a medical examination as herein provided, payments by the system shall be discontinued until his withdrawal of such refusal, and should his refusal continue for one year, all rights of the member in any disability retirement annuity shall be revoked by the board.

D. Any disability annuitant who is restored to active service shall participate fully under the provisions hereof to the same extent as any active member but such person shall not be entitled to credit as service for the period for which disability benefits shall have been paid.

Designated from Acts 1952, No. 184, §12, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3043 - Withdrawal benefits

§3043. Withdrawal benefits

A. Upon complete separation from service, any member who is not eligible for a service retirement annuity shall be entitled to receive a refund of his accumulated contributions, without interest. Any member withdrawing from service who does not receive a refund and later returns to service shall receive credit for the amount of total service in force at the time of his separation from service. Any member receiving a refund shall thereby ipso facto forfeit, waive, and relinquish all accrued right in the system including all credited service. The board may, in its discretion, withhold payment of a refund for a period not to exceed one year after receipt of an application from a member.

B. Any member who has received a refund shall be considered a new member upon subsequent reemployment if such person qualified for membership under the provision hereof. After the completion of at least five years of continuous membership service following his latest reemployment, such member shall have the right to make repayment to the system of the amount or amounts previously received as refund, including regular interest from the dates of refund to the date of repayment. Upon the restoration of such refunds, as herein provided, such member shall have reinstated to his account all credited service represented by the refunds of which repayment has been made. Repayment of refunds by any member shall include all refunds received by a member prior to the date of his last withdrawal from service and shall be made in a single sum.

Designated from Acts 1952, No. 184, §12, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3044 - Contributions by members

§3044. Contributions by members

Each member of the system shall contribute six percent of compensation earned and accruing to such member. Special compensation, or additional fees, shall not be considered as earnings for contribution purposes. This contribution shall be made as a deduction from compensation, notwithstanding that the compensation paid in cash to such member shall be reduced thereby below the established rate. Every employee who is a member of the system shall be deemed to consent and agree to the deduction from compensation as herein provided, and payment to such employee of compensation less such deduction shall constitute a full or complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such employee during the period covered by such payment, except as to the benefits herein provided.

Designated from Acts 1985, No. 626, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3045 - Contributions by city

§3045. Contributions by city

A. The City shall make contributions to the system each year on an actuarially funded basis, towards the annuities and benefits herein provided. These contributions shall be equal to the sum of the following:

(1) An amount resulting from the application of a rate percent of compensation of the members, representing the present value of the actuarial reserve requirements for membership service, for such year, for service retirement annuity and disability retirement annuity purposes, and the one-year term premium for the City's liability for death benefits on account of death of members occurring while in service. Such rate percent shall be fixed by the board annually, prior to the beginning of each fiscal year, upon recommendations of an actuary. For each of the first five fiscal years of operations the rate of contribution under this paragraph shall be seven and thirteen hundredths percent of members' compensation.

(2)(a) An amount resulting from the application of a rate percent of compensation of the members which will amortize the remaining prior service liability over the remainder of a specified period, as determined by the board upon recommendation of the actuary, but not to exceed a period of thirty-five years following the effective date. For each of the first five fiscal years of operations this rate of contribution shall be three and forty-five hundredths percent of members' compensation.

(b) The amount of contributions by the City shall be determined by applying the applicable percentage rate of contributions to the total compensation paid members of the system during each payroll period, and all such amounts shall be paid to the system following the close of each payroll period, concurrently with contributions made to the system by the members, insofar as possible or practicable.

(3) Interest income from investments or other sources, and any other income accruing to the system, shall be held in the system to meet the requirements for regular interest on the reserves, as herein provided. Any excess above the rate of regular interest established by the board shall be available to meet possible future deficiencies in interest income or other contingencies.

Acts 1952, No. 184, §15; Designated from Acts 1956, No. 76, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3046 - Tax levy

§3046. Tax levy

To meet the obligations of the City under this Part the Commission Council of the City of Bogalusa is hereby authorized to levy a special tax on all property subject to state taxation within the corporate limits of the City of Bogalusa in an amount not exceeding one mill on the dollar of the assessed valuation of said property in any one year, provided, however, that the rate, purpose and duration of said special tax set forth above shall have been first submitted to the resident property taxpayers qualified to vote in said municipality, and a majority vote of those voting, in both number and amount, shall have voted in favor thereof, as provided for by existing laws. Said tax shall be levied and collected with and in like manner as the general taxes of the City, the avails of which tax shall be used solely and exclusively for the purpose of meeting the obligations of the City under this Part and in providing revenue for the maintenance of the municipal employees' pension and relief fund as herein provided for. The provisions herein contained shall be self-operative.

Designated from Acts 1952, No. 184, §16, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3047 - Administration

§3047. Administration

A.(1) The system shall be administered as a trust for the exclusive benefit of the employees by a retirement board consisting of three members to be selected and appointed in the following manner: One member shall be appointed by the Mayor of the City, one member by the appointive officers and employees who are members of the system, and a third member who shall be selected by the two members so appointed. As a qualification for membership on the retirement board, a member must have been a qualified elector of the City for a period of at least two years prior to the date of appointment.

(2) Not more than two members of the board, at the time of appointment, shall be members of the system, and not more than one member of the board shall be an appointive officer or employee from any one city department. The original appointees on the board shall serve for the following terms: The member appointed by the Mayor shall serve for a term of three years; the member appointed by the officers and employees shall serve for a term of two years; the member selected by the other two members shall serve for a term of one year. Thereafter, as their terms of office expire, successors shall be appointed or selected in the same manner that governed the appointment of the member whose term has expired, and the terms of office of successor members shall be four years. Vacancies on the board shall be filled for the unexpired portion of the term of the member whose office was vacated and by the same authority that governed the office in which the vacancy exists.

(3) Any member may be removed by the Mayor with the approval of the Council for incompetency, dereliction of duty, malfeasance or other good cause, only after the filing of charges, in writing, against the member and after notice and public hearing.

B. Two members of the board shall constitute a quorum, and at least two concurring votes shall be necessary for any action by the board at any meeting. Regular meetings shall be held quarterly, and special meetings may be held from time to time as may be necessary. All meetings shall be open to the public. The board shall elect a chairman from its own members.

C. The board shall appoint a Secretary who shall not be a member thereof. The Secretary shall be in charge of the books, records, accounts, files and all papers and documents belonging to the board other than those in the possession or under the control of the City Treasurer; shall receipt for all payments made to the system and deposit the same with the City Treasurer; shall, together with the Chairman, sign vouchers for the payment of moneys by the system in accordance with the authorization of the board.

D. The City Treasurer shall be ex officio treasurer of the system, and shall be official custodian of all cash and securities belonging to the system, which shall be maintained in a special trust fund for the account of the system. He shall receive all moneys and securities for the account of the system and shall make payments for purposes specified in this Part upon voucher signed by the Chairman and Secretary in accordance with authorization of the board.

E. The City Attorney shall be legal advisor to the board.

F. All costs and expenses incurred in the administration of the system shall be paid by the City.

Designated from Acts 1952, No. 184, §17, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3048 - Records and accounts

§3048. Records and accounts

A. Proper and adequate records and accounts shall be established and maintained which will give full effect to the requirements of this Part. An annual audit of the books, accounts and records of the system shall be made by a certified public accountant selected by the board.

B. An annual report shall be prepared as of the close of each fiscal year for submission to the City Commission Council, showing the assets and liabilities of the system at the end of such year and the income and expenditures for the year, including detailed schedules on purchases and sales of investments, a statement of securities owned by the system and other data pertinent to the operations of the system. A synopsis of such report shall be prepared for distribution among the members of the system.

C. The Board shall from time to time establish rules and regulations implementing the provisions hereof, for the proper administration of the system and for the transaction of its business, consistent with the provisions of this Part.

Designated from Acts 1952, No. 184, §18, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3049 - Management of funds

§3049. Management of funds

A. The board of trustees shall be the trustees of the fund created by this Chapter as provided in R.S. 11:3047 and of various accounts authorized by R.S. 11:3048(A) and shall have full power to invest and reinvest such funds in accordance with provisions of R.S. 11:263. The trustees shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein have been invested as well as the proceeds of the investments and monies belonging to the funds. The expenses associated with the investment and administration of fund assets shall be charged against the various investment accounts and shall not be charged to the expense account.

B. All expense vouchers and pension payrolls shall be certified by the secretary. The secretary shall furnish the board of trustees a surety bond with a company authorized to do business in Louisiana and in such an amount as shall be required by the board, the premium to be paid from the expense fund.

C. For the purpose of meeting disbursement for pensions, annuities, and other payments, there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided that the sum on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

D. The board of trustees shall approve the fiscal agency bank or banks selected for the deposit of funds and securities of the retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the state. The funds and properties of the system held in any bank of the state shall be safeguarded by bonds or other securities acceptable for the protection of state deposits, the amount to be determined by the board of trustees.

E. Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investments made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall in any manner use the same, directly or indirectly, for himself or as an agent, except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board of trustees become an endorser or surety or in any manner an obligor for monies loaned or borrowed from the board of trustees.

Designated from Acts 1952, No. 184, §19, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 1325, §1, eff. July 1, 1997.



RS 11:3050 - Cost-of-living adjustments

§3050. Cost-of-living adjustments

The retirement board may provide from interest income from investments in excess of normal requirements as determined by actuarial study, provided the retirement system is approaching actuarial soundness, annual cost-of-living adjustments to recipients of benefits which were in effect two years prior to the effective date of the cost-of-living adjustment, in an amount not to exceed two percent for each year from the effective date of the benefit. Such cost-of-living adjustments shall not become effective and paid unless such excess funds are available and until the manner and amount of payment is approved by the board of the retirement system and the city council.

Acts 1982, No. 164, §1; Acts 1987, No. 609, §1; Designated from Acts 1990 No. 440, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3051 - Assignment prohibited

§3051. Assignment prohibited

The right of a person to an annuity, a pension or any other benefit or refund, or any right accrued or accruing to any member or beneficiary under the provisions of this system, and the monies belonging to the system, shall be unassignable and shall not be subject to execution, garnishment, attachment, the operation of bankruptcy, or the insolvency law or any other process of law except as specifically provided by the provisions of this system and in R.S. 11:292, and except that the city shall have the right to set off funds for any claim arising from embezzlement by or fraud of a member.

Designated from Acts 1952, No. 184, §20, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3052 - Error

§3052. Error

Should any change or error in the records result in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the record been correct, or a mistake not made, the board shall correct such error and as far as practicable shall adjust the payment so that the benefit to which such member or beneficiary was correctly entitled shall be paid.

Designated from Acts 1952, No. 184, §22, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3053 - Legislative intent

§3053. Legislative intent

It is the legislative intent and purpose of this Part to provide certain retirement, disability, death and other benefits to appointive officers and employees of the City in the amounts and under the terms and conditions herein set forth. It is the further legislative intent and purpose of this Part that when and if the Federal Social Security Act is amended so as to permit the inclusion of municipal employees therein, then and in that event an adjustment of the benefits and contributions herein provided may be made so that the system hereby created may become integrated with the benefits under the Federal Social Security Act.

Designated from Acts 1952, No. 184, §21, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3101 - Firemen's pension and relief fund for the city of Alexandria; creation

CHAPTER 2. FIREMEN'S PENSION AND RELIEF FUNDS

PART I. FIREMEN'S PENSION AND RELIEF FUND FOR

THE CITY OF ALEXANDRIA

§3101. Firemen's pension and relief fund for the city of Alexandria; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Alexandria, and a board of trustees, to administer and disburse the fund, in order to provide for the pensioning of members of the fire department with disabilities, and the widows or minor children of deceased members of the department, and to permit the retirement and pensioning of members of the fire department after the required length of service, all as is hereinafter provided.

Designated from Acts 1940, No. 12, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3102 - Composition of the fund

§3102. Composition of the fund

From July 31, 1940, the funds, proceeds, and revenues hereinafter provided for shall constitute the Firemen's Pension and Relief Fund of the City of Alexandria, to be used for the purposes set forth in R.S. 11:3101, and in accordance with the provisions hereinafter contained.

Designated from Acts 1940, No. 12, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3103 - Control and management

§3103. Control and management

A. Said fund shall be under the control and management of and shall be administered by, a Board of Trustees composed as hereinafter set forth.

B.(1) The said Board of Trustees shall have control and management of said Firemen's Pension and Relief Fund and shall make all rules and regulations for the proper administration of said Fund not in conflict with the provisions of this Part; shall hear and decide all applications for benefits under this Part; and its decisions on such applications shall not be subject to review or reversal except by said Board itself, or upon appeal to the courts.

(2) The said Board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the President at the request of any three members.

Designated from Acts 1940, No. 12, §§3, 7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3104 - Board of Trustees; composition

§3104. Board of Trustees; composition

A. The said Board of Trustees above mentioned shall be composed of seven members as follows:

(1) The Mayor, or Chief Executive of the City.

(2) The Secretary-Treasurer of the City, who shall be the Treasurer thereof.

(3) Five active members of the Fire Department of the City of Alexandria, not above the rank of Station Captain, who must have served at least two years in said Department before being eligible to said Board. The five members herein provided for shall be elected by the members of the Fire Department as hereinafter set forth.

B. The president and secretary of the Board shall be chosen by a majority vote of the members of said Board, and shall be elected for a two year term.

Designated from Acts 1940, No. 12, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3105 - Members from fire departments; election; qualifications to vote

§3105. Members from fire departments; election; qualifications to vote

The five members to be selected from the Fire Department shall be elected on the last Monday in June by secret ballot of the active members of the said Fire Department. No fireman shall be eligible to vote in said election unless he has served in said Fire Department for at least two years. The first election shall be held within fifteen days after July 31, 1940 and every two years thereafter on the last Monday in June. The officers of the Alexandria Fire Fighters Association shall call the election and provide for the manner in which it shall be conducted. In case of a vacancy on the Board of Trustees among the members who have been elected by the Fire Department, a special election shall be called to fill it, by the said officers of the Alexandria Fire Fighters Association, within sixty days after the vacancy occurs.

Designated from Acts 1940, No. 12, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3106 - Treasurer; duties; bond

§3106. Treasurer; duties; bond

The said Secretary-Treasurer of the City shall be the Treasurer of said Board of Trustees and custodian of all funds belonging to said Pension Relief Fund. He shall deposit the funds in such depositories as may be designated by said Board, and shall disburse funds belonging to said Pension Relief Fund only upon warrant of the Secretary of said Board, countersigned by the President thereof; the official bond of said Secretary-Treasurer shall stand as, and be security for the faithful performance, by said Secretary-Treasurer of the City, of his duties as Treasurer of the said Board of Trustees, or in lieu thereof, he may furnish a valid surety bond in the sum of ten thousand dollars. The premium for the bond shall be paid out of said Fund.

Designated from Acts 1940, No. 12, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3107 - Board of trustees; duties

§3107. Board of trustees; duties

The board of trustees shall have the power, and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper administration of said Fund under the provisions of the law.

(2) Retain such legal, medical, clerical, or other services as may be necessary for the conduct of the affairs connected with said Fund, and provide compensation for such service.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability, at least once a year.

(6) Keep all necessary records of its meeting and proceedings.

(7) Cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and present condition and manner of investment of the said Fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said Board of Trustees in retiring or pensioning all persons under this Part showing the names, dates of entering the service of said Fire Department, date of removal from active service and the reason for such action. The Board shall be a quasi-judicial body and its action shall be reviewable only in the courts.

Designated from Acts 1940, No. 12, §8(2) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3108 - Secretary; duties; powers

§3108. Secretary; duties; powers

The Secretary of the said Board of Trustees shall keep in books, provided for the purpose, a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investment of funds belonging to the said Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned him by the said Board of Trustees, including the preparation of warrants for the various disbursements from the said Fund and the keeping of an accurate record thereof. The said Board shall fix at their discretion a salary to be received by said Secretary as compensation for his services.

Designated from Acts 1940, No. 12, §8(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3109 - Salary deductions paid into the fund; contributions by the city

§3109. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) The proceeds of the sale of condemned property owned and used by the fire department.

(2) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent reward.

(3) Eight percent of the salary of all members of the fire department in the city of Alexandria who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and put into said fund. This percentage shall be of the salary payable to the member of the fire department in the position to which he has been appointed and confirmed and the city of Alexandria is hereby authorized and directed to contribute an amount equal to this percentage, said amount to be payable on a monthly installment basis.

(4) The said city of Alexandria is authorized and directed to budget, to appropriate and to pay the Firemen's Pension and Relief Fund the sum of five thousand dollars annually, at the beginning of each fiscal year, said payment to be made from the general alimony tax of the city or from any other available funds. In addition, the city is authorized and directed to pay into the Firemen's Pension and Relief Fund, on a monthly basis, an amount equal to the amount paid into the fund by all members of the fire department as provided by Paragraph (3) of this Section.

(5) The city of Alexandria is authorized and directed to budget, to appropriate and to pay into the Firemen's Pension and Relief Fund twenty five percent of the gross proceeds collected from the operation of the parking meters in the city of Alexandria, said payments to begin with the first collections made from said parking meters after August 1, 1944. The city of Alexandria shall, within ten days after the collection of said amounts and in any event at least once each calendar month, deposit same into the Firemen's Pension and Relief Fund.

(6) The annual proceeds of all license taxes imposed and collected by the city of Alexandria, from fire insurance companies and/or fire insurance agents doing business in the said city of Alexandria, for carrying on such business. Said revenue shall be paid into said fund by the collecting officer at the close of each fiscal year.

(7) The said city of Alexandria is hereby authorized and directed to appropriate and pay over, out of the annual revenues of the general alimony tax of the said city of Alexandria, into the Firemen's Pension and Relief Funds of the city of Alexandria, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such years to the said fund under Paragraphs (1), (2), (3), (4), and (5) of this Section, as against the disbursements for such year made under the provisions of this act.

Designated from Acts 1940, No. 12, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3110 - Investments

§3110. Investments

The said Board of Trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized. Such investment shall be only in interest bearing bonds of the United States of America, or of the State of Louisiana, or of the said City of Alexandria, Louisiana, or interest bearing saving certificates, shares of stock, or bonds of institutions where the investment therein or thereof is insured by the United States of America; all income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the fiscal agent of the City of Alexandria, and its receipts therefor filed with the Secretary.

Designated from Acts 1940, No. 12, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3111 - Exemption from seizure and attachment

§3111. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, or levied upon, by virtue of any attachment, garnishment, execution, or order or decree, or any other process whatsoever, issued out of or by any court, for the payment or satisfaction, in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of such fund; but shall be exempt therefrom. The fund shall be kept, held, and distributed for no purposes other than those provided for in this Part.

Designated from Acts 1940, No. 12, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3112 - Pro rata payments; record of unpaid benefits

§3112. Pro rata payments; record of unpaid benefits

If at any time there shall not be sufficient funds in said Firemen's Pension and Relief Fund subject to disbursement to pay each person entitled to the benefits herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said Fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. A record, however, shall be kept of all unpaid benefits as a result of said insufficient fund, and if at a later date funds are available, all accrued unpaid benefits shall be paid pro rata from said fund until same shall have been liquidated in full.

Designated from Acts 1940, No. 12, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3113 - Pensions and benefits

§3113. Pensions and benefits

Pensions and benefits payable out of said fund shall be as follows:

(1) If a member of said fire department becomes disabled for service by reason of an accident arising out of his service as a fireman or becomes disabled for services therein for causes not arising or developing directly from his employment in said fire department, said fireman shall, upon being found so disabled by the board of trustees, be paid monthly, so long as such disability shall continue, the sum of sixty-six and two thirds percent of the monthly salary he was receiving in the permanent position in which he was serving at the time he became disabled. Those persons who on July 26, 1972, are retired and receiving a disability allowance shall be paid, for each of the two years commencing on July 26, 1972, a three percent cost-of-living increase in the amount of the disability allowance, or for such portion of said two-year period as the retiree is eligible for a disability allowance.

(2) Firemen over the age of thirty years shall not be covered by the provisions of Paragraph (1) of this Section unless they were regularly and permanently employed by the Alexandria Fire Department prior to May 1, 1940; if, on said date, said firemen were not regularly employed by the Alexandria Fire Department, and are over thirty years of age at the time of employment, they shall not be required to contribute any portion of their salaries to said fund. Any fireman who is receiving benefits for disability under Paragraph (1) of this Section shall not be considered as serving time in the fire department so as to compute his eligibility for retirement under the provisions of Paragraph (3) of this Section.

(3) Any member of the fire department of the city of Alexandria who has served therein for a period of 20 years shall, upon making written application to the board of trustees, be retired from the service in said department and shall be paid a monthly sum equal to sixty-six and two thirds percent of the monthly salary he was receiving in the permanent position in which he was serving at the time of his retirement. Those persons who on July 26, 1972, are retired and receiving a retirement allowance shall be paid, for each of the two years commencing on July 26, 1972, a three percent cost-of-living increase in the amount of the retirement allowance, or for such portion of said two-year period as the retiree is eligible for a retirement allowance. That any regular employee of the Alexandria Fire Department who may be employed subsequent to May 1, 1940, and, at the time of said employment, be over the age of thirty years, may elect, at his option, to receive the benefits under this Paragraph, and should he so do, his years of service so far as receiving benefits under the retirement provisions of this Part shall commence on the first day he contributes his allotted eight percent portion of his salary to said fund; provided that no contribution shall be made by an employee until he has been regularly and permanently appointed to a position in the fire department.

(4) That after any member of said fire department shall have been retired upon pension by reason of disability, the said board of trustees shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active services yet continues, and whether such retired members should be continued on the pension roll until final action in the matter. Such retired member shall be entitled to notice and to be present at the hearing of such evidence, shall be entitled to counsel, shall be permitted to propound any question pertinent to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses shall be examined, under oath, and any member of said board of trustees is hereby authorized to administer such oath. The decision of said board of trustees shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees, or the courts.

(5) If any member of said fire department, while in the service of said fire department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, the benefits to which said member would be entitled shall be payable to and shall be paid to his surviving widow and child or children, and additionally these benefits shall also be payable to the surviving spouse of any fireman, which fireman was receiving benefits prior to June 20, 1972, who dies after July 26, 1972, on the following basis:

(a) To the surviving widow of the member of the said fire department, provided she has been married to said member prior to his removal from active service and was living with him at the time of his death, the same benefits as were being received by the member of the fire department prior to his decease, said payments to cease upon her remarriage. Where at the time of his death the deceased member of the fire department leaves a surviving child born of marriage or children either born outside of marriage or adopted, in addition to the amount payable to the surviving widow as above set out, there shall be paid to her or to the natural tutrix of the child in the event one should be appointed for the sole use and benefit of said child or children, the additional sum of twenty-five dollars per month if there be one child, and fifty dollars per month if there should be two or more children. Provided, however, that in no event should the total amount payable to said children exceed fifty-five percent of the pay to the deceased member at the time of his death. Those persons who on July 26, 1972, are beneficiaries and are receiving an allowance shall be paid, for each of the two years commencing on the effective date hereof, a three percent cost-of-living increase in the amount of the allowance, or for such portion of said two-year period as the beneficiary is eligible for an allowance.

(b) In the event there be no surviving widow, but surviving children born of marriage, there shall be paid to said children where there is only one child, twenty-five dollars per month, plus fifty percent of the benefits payable to a surviving widow as above set forth, and where there are two or more such children, fifty dollars per month plus fifty percent of the benefits payable to a surviving widow. An additional three percent cost-of-living increase shall be paid beneficiaries in this category who are drawing benefits on July 26, 1972, such increase to be paid for each of the next two consecutive years.

(c) Benefits payable to surviving children under the provisions of this Part shall cease:

(i) When said children attain the age of 18 years;

(ii) When said children marry;

(iii) When said children are gainfully employed so as to be self-supporting.

(d) Provided, however, that the benefits payable to an afflicted child or children, who because of said affliction, the board of trustees shall determine is incapable of self-care or support, shall be payable during the entire life of said child unless said child or children be placed in a government owned or charitable institution.

(e) If this system is merged into the Firefighters' Retirement System:

(i) The provisions of this Paragraph shall not apply to any person who is an active member of this system on the effective date of the merger; and

(ii) All active members of the system shall be governed by the provisions of R.S. 11:2259 with respect to survivor benefits and optional allowances; except

(iii) That any person who retired or is receiving benefits prior to the effective date of such merger shall be entitled to the benefits as provided in this Paragraph.

(6) That whenever an active or retired member or member with a disability of said fire department shall die under circumstances set out in Paragraph (5) of this Section, the said board of trustees shall appropriate from the said fund the sum of two hundred fifty dollars for funeral and burial expenses of such deceased member.

(7) That benefits provided in this act for minor children shall be paid to the surviving parent or tutor during the minority of said child unless otherwise directed by the said board.

(8) Anything to the contrary herein notwithstanding, no member of the fire department shall in the event of his resignation or discharge from the department be entitled to receive or be refunded any contributions made to the fund under the provisions of this Part.

(9) There shall be included in the period necessary for retirement, as set out in Paragraph (3) as hereinabove set out, a period of time served by a member of the fire department as a member of the Armed Forces of the United States or its allies, whether such service was voluntary or involuntary.

(10) The term "member of the fire department" as used in this Part is defined as an employee of the Fire Department of the City of Alexandria who has been regularly appointed and confirmed as such.

(11) All firemen or their widows who are receiving benefits under the provisions of this Section on September 1, 1985, shall receive a one hundred dollar per month cost-of-living increase in their benefits.

Acts 1952, No. 47, §1; Acts 1956, No. 58, §1; Acts 1960, No. 24, §1; Acts 1962, No. 252, §1; Acts 1966, No. 238, §1; Acts 1972, No. 45, §1; Acts 1985, No. 624, §1; Acts 1985, No. 628, §1; Acts 1992, No. 988, §1; Acts 2004, No. 26, §6; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3114 - Initial contribution by city; accumulation of funds; how payments are made

§3114. Initial contribution by city; accumulation of funds; how payments are made

(1) The first payment or contribution to be made by the city of Alexandria shall be paid as soon as the first board of trustees shall have been elected and has begun to function, the payment to be for the city's fiscal year ending April 30, 1941, provided that payments shall be collected from the members of the fire department beginning with the month of August, 1940.

(2) In order to permit the accumulation of money in the fund so that benefits herein provided may be paid, and to put the fund on a sound basis financially, no benefit herein provided shall be paid from said fund, nor shall any sum be withdrawn to pay any such claim or benefit until and unless there shall have been accumulated, either in cash or in investments thereof, the full sum of twenty thousand dollars. If and in the event claims against the said fund shall have accrued prior to the accumulation of the said amount, payment of said claims shall be held in abeyance and they shall thereafter be paid upon there being accumulated in said fund the said amount of twenty thousand dollars, as aforementioned.

(3) Payments to the Firemen's Fund shall be made by the City of Alexandria, Louisiana, within ten days after the end of each fiscal year from the Parking Meter Fund.

Designated from Acts 1940, No. 12, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3115 - Separation from service

§3115. Separation from service

If any member of the said Fire Department should be discharged from the service for reasons of economy or reduction in force due to no fault of said member, and later should be reemployed by the said Fire Department, his rights to the privileges and benefits of this Part shall continue as from the date of original employment without any loss of rights and privileges due to such period of absence from the service.

Designated from Acts 1940, No. 12, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3116 - Military service credit

§3116. Military service credit

That time served in the service of the United States Government during time of war shall constitute "Service" in the said Fire Department as used in this Part. "Service" in said Fire Department as used in this Part shall also include any activity while on or off duty with view of saving life or property.

Designated from Acts 1940, No. 12, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3117 - Authority to alienate property

§3117. Authority to alienate property

Said Board of Trustees shall have, and the same is hereby granted, full power and authority to sell, mortgage, lease, or let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which becomes the property of the Firemen's Pension and Relief Fund of the City of Alexandria.

Designated from Acts 1940, No. 12, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3118 - Exemption of benefits

§3118. Exemption of benefits

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of the Firemen's Pension and Relief Fund for the city of Alexandria is exempt from any state income tax.

Designated from Acts 1990, No. 972, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3131 - Firemen's Pension and Relief Fund for the consolidated fire districts of Bastrop; creation

PART II. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CONSOLIDATED FIRE DISTRICTS OF BASTROP

§3131. Firemen's Pension and Relief Fund for the consolidated fire districts of Bastrop; creation

There is hereby created a Firemen's Pension and Relief Fund for the consolidated fire districts of Bastrop, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bastrop, Louisiana, which corporation shall be vested with the power to administer the Fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said Fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1972, No. 23, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3132 - Composition of the fund

§3132. Composition of the fund

From July 26, 1972, all funds, monies, proceeds, and revenues hereafter provided for shall constitute and be "The Firemen's Pension and Relief Fund of the consolidated fire districts of Bastrop, Louisiana", embracing Bastrop for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the consolidated fire districts, Bastrop, Louisiana, and their widows and/or orphans, and for the relief and aid of any member of said fire department in case of disability.

Designated from Acts 1972, No. 23, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3133 - Control and management

§3133. Control and management

The Fund as above constituted and established shall be controlled, managed and administered by the board of trustees herein provided for.

Designated from Acts 1972, No. 23, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3134 - Board of trustees; composition

§3134. Board of trustees; composition

The board of trustees shall be composed of five members, consisting of the Mayor who shall be president of the Board, two members of the Board of Aldermen who shall be chosen by that body; one active fireman below the rank of Captain; and one active fireman of any rank, both to be elected on the first Monday of each year by the active firemen voting by secret ballot. These elected members shall serve a one year term. Should a vacancy occur during a term of office a special election shall be held within 60 days to elect a successor to serve the unexpired term. The president of said board shall vote only in case of a tie. The board of trustees shall select one of its members to act in the capacity of secretary-treasurer of the board.

Designated from Acts 1972, No. 23, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3135 - Members of fire departments; qualifications

§3135. Members of fire departments; qualifications

Members of the said fire department, as used in this Firemen's Pension and Relief Act, shall constitute every man actively in the employ of said Fire Department of the City of Bastrop, Louisiana and who is qualified under the civil service system.

Designated from Acts 1972, No. 23, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3136 - Board of trustees; rules and regulations; meetings

§3136. Board of trustees; rules and regulations; meetings

A. The board of trustees shall have exclusive control and management of the Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said Fund; shall hear and decide on all applications for benefits under this Fund, and its decisions on such applications shall not be subject to review or reversal except by said board or upon filing of suit in any court of competent jurisdiction. All rules and regulations adopted by the board of trustees shall, within thirty days after their adoption, be posted on the bulletin board provided for that purpose in each of the fire houses located within the city limits of the consolidated fire districts of Bastrop, Louisiana.

B. The board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members. Three members shall constitute a quorum.

Designated from Acts 1972, No. 23, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3137 - Board of trustees; duties; powers

§3137. Board of trustees; duties; powers

The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the Fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund, and be paid into the treasury of the Fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary as often as the board deems necessary, but at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) It shall annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the Fund, prepared by an independent certified public accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said Fund.

(8) Keep a book to be known as the list of Retired Firemen. This book shall give a full and complete record of the action of the board of trustees in retiring or pensioning all persons under this Part, showing the names, date of entering the service of said fire department, date of removal from active service, and the reason for such action. Decisions by the board shall be reviewable only by a court of competent jurisdiction.

Designated from Acts 1972, No. 23, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3138 - Salary deductions paid into the fund; contributions by the city

§3138. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into the Pension and Relief Fund.

(2) The proceeds of the outright sale of condemned movable property used by the fire department shall be paid into the Pension and Relief Fund.

(3) The refund on all insurance premiums from insurance companies, under R.S. 22:343-349, and each year's refund or a like amount.

(4) Ten percent of the gross salary of all employees of said fire department who are eligible for participation in the benefits of this Fund shall be deducted from their respective salaries monthly and paid into said Fund.

(5)(a) The city of Bastrop is authorized and directed to appropriate and pay out of the annual revenues of the General Alimony Tax, or the dedicated Fire Department Millage Tax of the said city of Bastrop into the Firemen's Pension and Relief Fund a sum equal to seven percent of the firemen's gross salaries, said payments to be paid into said fund monthly. However, at any time when an employer's contributions to Social Security under United States law increases to more than seven percent, then the city of Bastrop shall contribute an identical sum, not to exceed the amount set under United States law.

(b) The contributions of the city of Bastrop shall never be less than the said seven percent.

(6) The city of Bastrop shall pay out of the annual revenues of the General Alimony Tax or the dedicated Fire Department millage tax of the consolidated fire districts of the city of Bastrop into the Firemen's Pension and Relief Fund annually, at the beginning of the fiscal year, an amount equivalent to the amount of such deficit as may result, occur or appear in the operation of said Fund for the preceding year at the close of such fiscal year, considering the receipt and revenues accruing for such year to the said Fund under Paragraphs (1), (2), (3), (4), and (5) of this Section, as against disbursements for such year made under the provisions of this Firemen's Pension and Relief Fund.

Designated from Acts 1972, No. 23, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:3139 - Fiscal affairs of the fund; investments

§3139. Fiscal affairs of the fund; investments

The board of trustees may at any time, after considering the probable current demands upon such Fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Such investment shall be in interest bearing bonds of the United States of America, State of Louisiana, City of Bastrop, Louisiana, or may be invested with any institution where said funds are one hundred percent insured by the United States Government. All income from such investment shall be and become a part of said Firemen's Pension and Relief Fund. All such securities shall be deposited with the secretary-treasurer of the board of trustees, and the receipt therefor filed in the record books.

Designated from Acts 1972, No. 23, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3140 - Exemption from seizure and attachment

§3140. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment or decree against any beneficiary of such fund; but shall be exempt therefrom. The fund shall be kept, held, and distributed solely for the purposes named in this Part and for no other purposes whatsoever.

Designated from Acts 1972, No. 23, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3141 - Cost-of-living increases

§3141. Cost-of-living increases

Notwithstanding any other provision of law to the contrary, the city of Bastrop shall pay, out of the annual revenues of the General Alimony Tax or the dedicated Fire Department millage tax of the consolidated fire districts of the city of Bastrop, a cost-of-living increase in all benefits being received by the beneficiaries of the Fund in an amount equal to the same percentage increase as the cost-of-living increase in benefits granted by the board of trustees of the Firefighters' Retirement System in the current fiscal year to its retirees and beneficiaries. The effective date of any such cost-of-living increase granted by the city of Bastrop shall be the same effective date of the respective cost-of-living increase granted by the board of trustees of the Firefighters' Retirement System.

Designated from Acts 1972, No. 23, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3142 - Transfer from other plan or fund

§3142. Transfer from other plan or fund

All Bastrop fire department employees who are secured benefits under the provisions of this plan shall, on July 26, 1972, thenceforth and immediately thereupon cease to be eligible for benefits under any other City or State pension and relief and/or retirement plan and, on July 26, 1972, all funds and monies which have heretofore been paid into any pension and relief and/or retirement fund or plan of the City of Bastrop or the State of Louisiana by any Bastrop Fire Department employee who thereupon becomes subject to benefits under this plan shall immediately be transferred into this Firemen's Pension and Relief Fund hereby created and the responsible fiscal officer for any such fund shall immediately take appropriate steps to transfer such funds or monies to this plan.

Designated from Acts 1972, No. 23, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3143 - Pensions and benefits

§3143. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department who has been in the active service of the fire department for a period of at least six months, is found by the board of trustees to be totally physically or mentally disabled for service in the fire department by reason of service in the fire department, he shall receive monthly from the fund so long as such disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum, which together with any benefits from worker's compensation, shall be equal to thirty-three and one-third percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time that he acquired the disability during the first five years of such disability. During the second five years of such disability he shall receive a sum which together with any benefits from worker's compensation, shall be equal to fifty percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. After ten years of such disability he shall receive a sum which together with any benefits from worker's compensation shall be equal to sixty-six and two-thirds percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time that he acquired the disability; provided, however, that if the member has served as a member of the fire department continuously for a period of ten years at the time of the disability, he shall be eligible for retirement without having served the full twenty-five years as stipulated in Paragraph (3) of this Section.

(2) If any member of the fire department, while in the active service is found by the board of trustees to be totally physically or mentally disabled for service in the fire department by reason or causes not arising or developing directly from his employment in the fire department, save and except any disability which may arise from the commission or attempted commission of a misdemeanor or felony or use of any drug or intoxicating liquor which use contributes to the disability, he shall receive monthly from the fund, so long as such disability shall continue a sum which, together with any benefits from worker's compensation, shall equal thirty-three and one-third percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus an additional two percent of such salary for each year of active service rendered over five years; provided, however, that the maximum benefit shall be sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. Provided, further, that the time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "time served" in determining eligibility for retirement under this Part. Provided, further, however, that if the member who has been disabled for service in the fire department for causes not arising or developing directly from his employment in the fire department has served as a member of the fire department continuously for a period of ten years at the time of disability, he shall be eligible for retirement without serving the full twenty-five years as stipulated in Paragraph (3) of this Section.

(3) Any member of the said fire department who serves in said fire department for a period of twenty-five years, upon making proper written application to the board of trustees requesting it, shall be retired from the service in said fire department and shall be paid a monthly sum equal to sixty-six and two-thirds percent of the total monthly salary of the active member of said fire department holding the position corresponding to that held by the beneficiary at the time of his retirement, and an additional amount equal to one percent of such salary for each year of service after said member has reached the age of fifty years and after he shall have served twenty-five years; provided, however, that the maximum benefit shall not exceed seventy-five percent of said salary. No fireman shall be entitled to receive benefits based solely on length of service until after five years from July 26, 1972.

(4) After any member of such fire department shall have been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause such retired member to be brought before it and again examined by the city physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of the fire department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, and shall be permitted to propound any questions pertinent or relevant to such matter, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath. The decision of the board of trustees shall be final and conclusive, and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the board of trustees or upon proper application to the courts.

(5)(a) If any member of the fire department, while in the service of the fire department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, and leave a widow surviving, the board shall direct the payment monthly from the said Fund to such widow, during the remainder of her life, and while she remains unmarried, fifty percent of the benefits to which such deceased member would be entitled, were he the direct beneficiary, to be computed at the time such payment is made; each surviving minor child under the age of eighteen years shall receive twenty-four percent of the said benefit which would be otherwise payable to the deceased member if he were the direct beneficiary; provided, however, that said payment to said children shall continue after the remarriage of the said widow, but not after the marriage of the children. Provided, further, that no widow shall be entitled to or receive the benefits from this Part unless she was married to such member, prior to his removal from active service and was living with him at the time of death. Provided, further, however, that the total sum payable to said decedent's family shall not exceed sixty-six and two-thirds percent of the total monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time his active service terminated. If a reduction is required in the percentage of benefits payable because of the number of children or other limitation the share of each child shall be reduced equally, but the widow's share shall remain the same.

(b) Notwithstanding any other provision of law to the contrary, particularly Subparagraph (5)(a) of this Section, any person who, on July 6, 1986, is a former recipient of survivor benefits from the Firemen's Pension and Relief Fund for the City of Bastrop by virtue of having been the surviving widow of a member of the fund, and whose benefits were curtailed by reason of remarriage, and whose second husband has also died, shall have the benefits she was receiving prior to remarriage reinstated.

(6) Whenever an active or retired member of the fire department shall die as aforesaid in Paragraph (5) hereof, the board of trustees shall appropriate from the Fund the sum of Five Hundred Dollars for funeral and burial expenses of such deceased member.

(7) In the event of the death of a member of the fire department as aforesaid in Paragraph (5) hereof leaving no wife but a child or children, each child shall receive thirty percent of the benefits to which such deceased member would have been entitled had he been the direct beneficiary; provided, however, that these benefits shall be payable only until such child reaches the age of eighteen years or marries, whichever is sooner. Provided, further, that the total sum payable to said deceased's family shall not exceed sixty-six and two-thirds percent of his salary.

(8) The benefits provided in preceding Paragraphs (1) and (2) may continue only until the time the member would have been eligible for retirement under the provisions of this Part had he continued in active service, and at such time, he shall receive the benefits provided for under the retirement provisions of this Part, if he is eligible therefor.

(9) The benefits provided in this Part for minor children shall be paid to the qualified tutor or tutrix during the minority of said child, unless otherwise directed by the board.

(10) In the event a member of the fire department shall die of any cause, while eligible for or receiving benefits under the provisions of this Part, and leave a father and/or mother directly dependent upon him for support and maintenance, the board in its discretion may grant and pay such father and/or mother such portion of the pension which would have been payable to the deceased member had he been the direct beneficiary as they may deem advisable. Provided, however, that this subsection shall not operate in such manner as to effect or diminish any benefits provided herein for surviving widows and/or children.

(11) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the fire department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part. In the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable shall be reduced in an amount equal to the sum received from the fire department.

(12) Notwithstanding the provisions of Paragraphs (1), (2), and (3) of this Section, there shall be no increase in monthly retirement benefits to beneficiaries, because of any salary increases which may be given to active members of the Fund.

Designated from Acts 1972, No. 23, §11, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3144 - Separation from service

§3144. Separation from service

(1) In the event a member of the fire department becomes separated from the service in said fire department before being eligible for pension, his salary deductions shall be returned to him, without interest.

(2) In the event a member of the fire department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

(3) If any member or members of the fire department shall be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later shall be reemployed by the fire department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged without any loss of rights and privileges due to such period of absence from the service, provided he does not draw out his salary deductions, and time lost under these conditions shall not count as time served on said fire department.

Designated from Acts 1972, No. 23, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3145 - Military service credit

§3145. Military service credit

A.(1) Time served in the military service of the United States to fulfill military obligation shall be credited as "time served" for retirement benefits. Any voluntary reenlistment time shall not be credited and upon such reenlistment all rights hereunder shall be forfeited. Obligatory time served in military service must interrupt the member's employment with the fire department in order to be credited.

(2) A member serving in the Armed Forces of the United States Government, must apply for reemployment with said fire department within 90 days after his release from military service for said service time to be so applied.

B. Time lost on account of sickness and fire department "service injury" shall constitute "service" in the fire department.

C. "Service" in said fire department, as used in this Firemen's Pension and Relief Fund, shall also include any activity while on or off duty with a view toward saving life or property, excluding injury or disease from other gainful employment.

D. That period of time during which a fireman has a disability by reason of service and is drawing disability benefits pursuant to R.S. 11:3143(1) shall be credited to the member with a disability as "time served" for purposes of retirement on years of service.

E. Time served prior to the enactment of this Part in the active service of said fire department shall be considered as "service" in the said fire department and shall be credited to all active members on July 26, 1972. However, certain active members of the Bastrop Fire Department have heretofore withdrawn certain salary deductions from an existing retirement plan with the City of Bastrop. In order to be eligible for any benefits under this Part, such members must immediately begin a plan of refund of such amounts acceptable to the Board of Trustees, into this Fund and the entire amount of such withdrawals must be recovered within six months of July 26, 1972. No benefits will be paid hereunder until the entire amount withdrawn shall have been replaced.

Designated from Acts 1972, No. 23, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3146 - Board of trustees; authority to alienate property

§3146. Board of trustees; authority to alienate property

The board of trustees of the Firemen's Pension and Relief Fund of Bastrop shall have, and the same is hereby granted unto them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Firemen's Pension and Relief Fund of the City of Bastrop, Louisiana and/or of the board of trustees thereof in furthering the requirements and purposes of this Part.

Designated from Acts 1972, No. 23, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3161 - Firemen's pension and relief fund for the city of Baton Rouge; creation

PART III. FIREMEN'S PENSION AND RELIEF FUND FOR THE

CITY OF BATON ROUGE

§3161. Firemen's pension and relief fund for the city of Baton Rouge; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Baton Rouge, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Baton Rouge, Louisiana, which corporation shall be vested with the power to administer the fund herewith provided for, to sue and be sued, to buy and sell securities for investment of the surplus moneys of said Fund, to allot disability payments and pensions as hereinafter set forth.

Designated from Acts 1946, No. 299, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3162 - Board of trustees; composition

§3162. Board of trustees; composition

A. The Board of Trustees shall be composed of the Mayor of the City of Baton Rouge, the Commissioner of Finance of the City of Baton Rouge, the Chief of the Fire Department of the City of Baton Rouge, and two active members of the Baton Rouge Fire Department of the City of Baton Rouge.

B. The Mayor shall be the President of the Pension Board, the Commissioner of Finance shall be the Treasurer of the Pension Board, the Chief of the Fire Department shall be the Vice-President of the Board, two members of the Fire Department shall be elected by popular vote by Members of said Pension Fund thirty days after July 31, 1946, and, thereafter, every two years. The firemen members receiving the majority vote shall be Secretary of the Firemen's Pension and Relief Fund.

C. In case of a vacancy on the Board of Trustees from among the Members of the Fire Department on said Board, said vacancy shall be filled by an election as herein provided and to be held within sixty days from creation of the vacancy.

Designated from Acts 1946, No. 299, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3163 - Secretary; duties; powers

§3163. Secretary; duties; powers

A. The Secretary of the said Board of Trustees shall keep in books provided for the purpose a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investment of funds belonging to the said Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the Board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the said Board of Trustees, including the preparation of warrants for the various disbursements from the said fund and the keeping of an accurate record thereof. The said Board of Trustees shall fix at their discretion a salary to be received by said Secretary as compensation for his services.

B. The Secretary shall keep a service record of each Member of the Fire Department, which shall show his age, date of entry in the Department, interruptions of his service, and the cause thereof, whether by injury, illness, disciplinary suspension, voluntary resignation and re-appointment. He shall keep the records of the Board, lists of retired Members receiving pensions and shall have posted in each firehouse, at least once a year, a list of Pensioners and Members receiving disability pay, and a summary of the audit of his accounts made by the Board's accountant.

Designated from Acts 1946, No. 299, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3164 - Salary deductions paid into the fund; contributions by the city

§3164. Salary deductions paid into the fund; contributions by the city

A. It shall be the duty of the city council beginning with the year 1949 and annually thereafter:

(1) To budget, to appropriate, and to pay to the Firemen's Pension and Relief Fund a sum of money equal to the annual revenue derived from the payments made by foreign fire insurance companies based upon the insurance premiums collected by said companies, but in no case shall said council pay to said Fund less than fifteen thousand dollars per annum; said council shall annually pay to the Firemen's Pension and Relief Fund the above sum until such time as said Fund shall have from all sources, accumulated a sum considered by the Board of Trustees based upon the findings of a competent and recognized actuary to be actuarially sound.

(2) To deduct three percent of the salaries of all Members of said Fire Department who are eligible for participation in the benefits of this Fund; the said three percent shall be deducted from their respective salaries monthly and paid into the said Fund. The proceeds of the sales of condemned properties owned and used by the Fire Department, all rewards, gifts, or emoluments that may be paid or given for or on account of extraordinary service of said Fire Department except when given to an individual Member or given to endow a medal or other permanent rewards shall also be paid into the Firemen's Pension and Relief Fund. No pensions shall be paid or money drawn from said Fund for any purpose until said sum paid by the City shall be to its credit, and the interest received from investments of said Fund shall be applicable to the payments of pensions and relief under this Part.

(3) If at any time there shall not be sufficient money in such Pension and Relief Fund to pay each person entitled to the benefit thereof, the full amount per month as hereinbefore provided then equal percentage of such payment shall be made to each beneficiary until the fund shall be replenished to warrant the payment in full of each of said beneficiaries.

Designated from Acts 1946, No. 299, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3165 - Fiscal affairs of the fund; investment

§3165. Fiscal affairs of the fund; investment

A. It shall be the duty of the said Board of Trustees to carry a blanket Fidelity Insurance policy covering all officers handling the money or securities of said Fund in the amount of five thousand dollars, and to pay the premium therefor out of the funds of said Board.

B. The said Board of Trustees shall have complete control of said funds and shall have the power to draw such sums of money from its treasury, to invest such funds in the name of the Board of Trustees of the Firemen's Pension and Relief Fund, in interest-bearing bonds, of the United States of America, of the State of Louisiana, of the City of Baton Rouge, and in stock or other securities of qualified homestead associations operating under the laws of the State of Louisiana, where the investment represented thereby is further secured under the Federal Insurance Plan and provided that no investment of said funds shall be made upon a basis where any part of said investment shall be made without the benefit of such Federal Insurance protection. And all such securities shall be deposited with the Treasurer of the Board of Trustees of the Pension and Relief Fund, and shall be subject to the orders of said Board.

C. All moneys ordered to be paid from the Pension and Relief Fund to any person or persons, shall be paid by the Treasurer of said Board only upon warrants signed by the President of the Board and countersigned by the Secretary thereof. And no warrants shall be drawn except by orders of the Board, duly entered upon the records of the proceedings of the Board. In case the said Pension and Relief Fund, or any part thereof, shall, by orders of said Board, or otherwise, be deposited in any bank or banks, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of said Fund; provided that nothing herein contained shall be construed as authorizing said Treasurer to deposit said Fund or any part thereof, unless so authorized by the Board.

D. The Board shall deposit all moneys received by it in the bank or banks selected by the Board of Trustees, which shall be in one or more of the banks located in the City of Baton Rouge.

Designated from Acts 1946, No. 299, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3166 - Pensions and benefits

§3166. Pensions and benefits

A. The board of trustees shall be required to allot disability payments, retirements and death benefits to all members of the fire department who are eligible for participation in the benefits of this fund while in the service of the department who, upon examination, are found to have a permanent physical or mental disability, the board of trustees shall be required to retire the member with a disability from the fire department, the examination to be made by the city physician; provided that should the member or his legal representative or the board of trustees be dissatisfied with the findings of the city physician, the dissatisfied party shall select a doctor of his or its own choice and the doctor so selected, together with the city physician, shall select a third doctor, the three doctors so selected shall constitute a board of arbitration and their findings shall be final and binding upon all parties; provided, further, that upon the retirement, the board of trustees shall order the payment of the members with disabilities of the fire department monthly from the Pension and Relief Fund, a sum equal to two-thirds of the monthly compensation paid to the member or members as salary when total disability occurs.

B. After any member of said Fire Department shall have been retired upon pension by reason of disability, the said Board of Trustees shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until final action in the matter. Such retired member shall be entitled to notice, and to be present at the hearing of any such evidence, shall be entitled to counsel, shall be permitted to propound any question pertinent to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath, and any member of said Board of Trustees is hereby authorized to administer such oath. The decision of said Board of Trustees shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said Board of Trustees or the courts.

C. Any member of the Fire Department who is eligible for participation in the benefits of this Fund who shall have served twenty years, whether continuously or not, shall upon making written application to the Board of Trustees, be retired from the service in said Fire Department and shall be paid a monthly sum equal to one half the average monthly salary such applicant received over the twelve months period immediately preceding the date of such application; provided, however, that any member of the Fire Department who shall not have been a member prior to September 1, 1942, or any member who shall become a member of the Fire Department after July 31, 1946 shall not be eligible for participation in the benefits of this Fund until said member shall have served thirty years and then upon written application shall be retired from service and shall be paid a monthly sum equal to one half the average monthly salary such applicant received over a twelve month period immediately preceding the date of such application.

D. For each year any member of the Fire Department remains in said Department past the date upon which said member could have been eligible for participation in the benefits of said Fund had he made application for the benefits thereof, he shall upon written application be retired from service and shall be paid, in addition to the benefits provided in Subsection (C) hereof, a monthly sum equal to one per centum the average monthly salary such applicant received over a twelve month period immediately preceding the date of such application; provided, however, the additional benefits allowed in this subsection shall in no case exceed ten per centum.

E.(1) If any member of said Fire Department shall, while in the service of said Department, or while receiving a pension or disability benefits provided by this Part, be killed or die as a result of injuries or any disease, or shall die from natural causes and shall leave a widow or shall leave a child or children under the age of eighteen years surviving, said Board of Trustees shall direct the payment from said Pension and Relief Fund monthly to such widow, while unmarried, of forty-five dollars, and for each child until it reaches the age of eighteen years, or an invalid child, regardless of age, ten dollars; should he leave no widow or child but parent dependent upon him for support, the said Board shall pay them, or either of them the sum of thirty dollars, monthly as long as he or she remains unmarried; provided, however, that in order for the widow to be entitled to any of the benefits of this Part, she must have been married to and living with such member at the time of his death and in the event such member was drawing a pension or disability benefit as provided herein prior to his death, the said widow must not only have been married to and living with said member at the time of his death, but also at the time he drew his first pension and/or disability benefit payment.

(2) Provided also that in order for a child to be entitled to any of the benefits of this Part, such child must be a child born of a marriage of such member and born prior to or within nine months after the death of such member and in the event such member was drawing a pension or disability benefits as provided herein prior to his death, then such child must not only be the child born of a marriage of such member, but must have been born prior to or within nine months after the date that such member drew his first pension and/or disability benefit payment as herein provided.

(3) While in the service, shall mean any member of the Fire Department employed as such.

(4) In the event that any member of said Department shall be called to or join the Armed Services of the United States Government while the United States is actually engaged in war with some foreign enemy, such member will, upon his return, be given his seniority and the time he served in said Armed Services will be added or counted as time served in the Department for the purpose of determining pension benefits as provided herein, provided that in no event shall the time so added or counted be for a longer period of time than from the date such member entered the Armed Services to the end of said war and service during peace-time shall not be added or counted. Should such member become mentally or physically permanently disabled while engaged in the Armed Services of the United States Government, as hereinabove set forth, such member will be entitled to the disability benefits herein provided only to the extent that he will be paid from the Pension and Relief Fund an amount sufficient when added or any pension or amount paid him by the United States Government to equal the amount which he would otherwise receive under the provisions of this Part and to receive such benefits the member must present to the Board such evidence as the Board may require as to whether or not and, if so, how much such member is receiving from the United States Government. In the event such member dies while in the Armed Services of the United States Government and while the United States is actually engaged in war, as hereinabove set forth, then, and in that event, his widow, child or children and/or widowed mother will be entitled to the benefits provided in this Part.

Designated from Acts 1946, No. 299, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 26, §6; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3167 - Age for retirement

§3167. Age for retirement

That any member of the Fire Department reaching the age of seventy years shall be retired from the Fire Department, and, if eligible for participation in the benefits of this Pension Fund by reason of the years of service in the Department or otherwise, it shall be the duty of the Pension Board members to place said member on pension.

Designated from Acts 1946, No. 299, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3168 - Transfer from other fund

§3168. Transfer from other fund

The Board of Trustees of the Firemen's Pension and Relief Fund for the City of Baton Rouge presently constituted by virtue of an Ordinance of the City of Baton Rouge, is hereby authorized, empowered and directed to transfer any and all funds and assets of said Board to the Board created by this Part.

Designated from Acts 1946, No. 299, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3171 - Firemen's pension and relief fund for the city of Bogalusa; creation

PART IV. FIREMEN'S PENSION AND RELIEF FUND FOR

THE CITY OF BOGALUSA

§3171. Firemen's pension and relief fund for the city of Bogalusa; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Bogalusa, Louisiana, and a Public Corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bogalusa, which corporation shall be vested with the power to administer the fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus moneys of said fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1944, No. 193, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3172 - Composition of the fund; tax levy for additional revenue

§3172. Composition of the fund; tax levy for additional revenue

The Commission Council of the City of Bogalusa shall levy a special tax on all property subject to state taxation within the corporate limits of the City of Bogalusa in an amount of two mills on the dollar of the assessed valuation of said property in any one year; provided, however, that the rate, purpose and duration of said special tax herein provided for first shall have been submitted to the resident property taxpayers qualified to vote in said municipality, within six months from August 1, 1962, and a majority vote of those voting, in both number and amount, shall have voted in favor thereof, as provided for by existing laws. Said tax shall be levied and collected with and in like manner on the general taxes of the city, the avails of which tax shall be used solely and exclusively for the purpose of providing additional revenues for the fireman's pension and relief of the City of Bogalusa as herein provided for. The provisions of this Section shall be self-operative.

Designated from Acts 1962, No. 234, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3173 - Board of trustees; composition

§3173. Board of trustees; composition

A. The Board of Trustees shall be composed of the Mayor of Bogalusa, the Commissioner of Public Health and Safety, and three active members of the Fire Department, who shall be elected on the first Tuesday of December, 1944 and annually thereafter by secret ballot, one platoon meeting therefor at 10:00 A.M. and the other at 7:30 P.M. Notice of said meeting shall be posted in each fire-house for five days preceding said election date. The election shall be supervised by three Commissioners of Election to be appointed by the Commissioner of Public Health and Safety.

B. In case of a vacancy on the Board of Trustees from among the members of the Fire Department on said Board, said vacancy shall be filled by an election conducted as herein provided and to be held within sixty days from the creation of the vacancy.

C. Said Board of Trustees shall elect a president and a Secretary, and the Commissioner of the City of Bogalusa, who is the Commissioner of Public Health and Safety, shall be Treasurer of said fund.

Designated from Acts 1944, No. 193, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3174 - Officers and employees; bond

§3174. Officers and employees; bond

It shall be the duty of the said Board of Trustees to carry a blanket fidelity insurance policy covering all officers and employees handling the money or securities of said fund in an amount equal to the largest amount of said fund; and to pay the premiums therefor out of the funds of said Board.

Designated from Acts 1944, No. 193, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3175 - Board of trustees; duties; meetings

§3175. Board of trustees; duties; meetings

It shall be the duty of the Board of Trustees of the Firemen's Pension and Relief Fund to meet at least every three months and to announce the results of their meetings within three days thereafter. All meetings shall be public. Decisions of the Board shall be final unless appeal to the Court from said decisions shall be filed within sixty days from the date the decisions are announced.

Designated from Acts 1944, No. 193, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3176 - Salary deductions paid into the fund; contributions by the city

§3176. Salary deductions paid into the fund; contributions by the city

It shall be the duty of the Commission Council beginning with the first Tuesday in December, 1944 and annually thereafter to budget out of the City's General Fund and pay to said Firemen's Pension and Relief Fund the sum of one thousand five hundred dollars per annum until such time as said fund shall have from all sources accumulated the sum of fifteen thousand dollars, which shall be retained as a permanent fund; annually thereafter it shall be the duty of the said Commission Council to budget and pay over into said fund the sum of one thousand five hundred dollars; it shall be the further duty of the said Commission Council to pay into the said fund, in addition to the other payments herein provided, the equivalent of one-half of all funds that may be received by the City of Bogalusa as its share for the Foreign Fire Insurance Agents Fund, collected under Act 18 of 1924 and the amendments thereof, and to deduct from the pay of each member of the Fire Department after the first Tuesday of September, 1952, the sum of three percent of the monthly wage and to pay same into the said Firemen's Pension and Relief Fund. Provided that in any event should it occur that the revenues as hereinabove provided in this section be insufficient to maintain the fifteen thousand dollar reserve or permanent fund, or should a deficit result, occur or appear in the operation of said Fund in any one year, it shall be the duty of the Commission Council of the City of Bogalusa and the said City of Bogalusa is by these presents, authorized and directed to appropriate and pay over out of the annual revenues of the general alimony tax of the said City of Bogalusa, into the Firemen's Pension and Relief Fund of the City of Bogalusa, at the beginning of the next fiscal year, an amount or the equivalent to the amount or sum of such operating deficit plus an amount or sum sufficient to maintain the fifteen thousand dollar reserve or permanent fund.

Designated from Acts 1944, No. 193, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3177 - Fiscal affairs of the fund; investment

§3177. Fiscal affairs of the fund; investment

All moneys belonging to the pension fund shall be deposited in banks as received. It shall be drawn therefrom by checks of the treasurer, countersigned by the president of the board, and based on warrants therefor drawn on the treasurer by the secretary. The board shall invest surplus funds in savings accounts in banks insured by the Federal Deposit Insurance Corporation; or in federal, state of Louisiana, Washington Parish, or City of Bogalusa bonds; and the treasurer shall deposit same in a safe depository.

Designated from Acts 1944, No. 193, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3178 - Pensions and benefits

§3178. Pensions and benefits

A. The secretary of the said board of trustees shall keep in books provided for the purpose, a full and complete record of all proceedings of the board of trustees particularly with reference to investment of funds belonging to the Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the board, keep minutes of all its meetings, and shall perform such other duties as may be assigned him by the board of trustees, including the preparation of warrants for the various disbursements from the said fund and keeping of an accurate record thereof. The said board of trustees shall fix at its discretion a salary to be received by the secretary as compensation for his services.

B. The secretary shall keep a service record of each member of the fire department which shall show his age, date of entry in the department, interruptions of his service, and the cause thereof, whether by injury, illness, disciplinary suspension, voluntary resignation and re-appointment. He shall keep the records of the board, lists of retired members receiving pensions, and shall have posted in each fire house, at least once a year, a list of pensioners and members receiving disability pay and a summary of the audit of his accounts made by the board accountant.

C. The board of trustees shall be required to allot and pay disability payments, retirement and death benefits as follows:

(1) To any member of the fire department who shall be determined to be totally and permanently disabled from performing the regular duties of a member of the fire department, there shall be paid disability payments the amounts of which shall be determined as follows:

(a) Members whose disability was incurred in the performance of their official duties as firemen shall receive payments in an amount equal to two-thirds of salary.

(b) Members whose disability was not incurred in the line of duty shall receive payments as follows: less than ten years of continuous service, an amount equal to one-third of salary less twenty percent; ten years or more but less than twenty years of continuous service, an amount equal to two-thirds of salary less twenty percent; twenty years or more of continuous service, an amount equal to two-thirds of salary.

(2) The disability payments provided for above shall be payable to a member who is entitled to worker's compensation only after the expiration of the number of weeks for which compensation is payable under the worker's compensation law of Louisiana; provided, when a member with the disability ceases to receive full salary payments from the city of Bogalusa and is only receiving worker's compensation benefits as provided by law, the member shall at that time commence to receive monthly disability payments from the pension fund in an amount which, when added to the aggregate worker's compensation benefits to which he is entitled per month, will equal the full amount of the disability payments per month the member would be entitled to after termination of the period for which worker's compensation benefits are payable. The provisions of this Paragraph shall apply to any member of the fire department who is now or may hereafter be eligible to receive disability payments.

(3) To any member who shall have served in the Bogalusa Fire Department continuously for a period of twenty years there shall be paid upon his application therefor the sum of two-thirds of his monthly salary. The term "monthly salary" as used herein shall mean the average of the salary received by the member during the last twelve months of his employment, or the average of the highest twelve consecutive months during his employment.

(4) (a) To the widows of members killed in the performance of duty and who had under ten years of continuous service there shall be paid the sum of one hundred dollars per month plus twenty-five dollars per month for each unmarried child under the age of eighteen, or under twenty-two years of age if the child is attending college or any accredited school of higher learning, provided, in no case shall the total benefits payable for widow and children exceed the sum of two hundred dollars a month.

(b) To the widows of members whose death was not incurred in the line of duty and who had under ten years of continuous service there shall be paid the sum of fifty dollars per month plus twelve dollars and fifty cents per month for each unmarried child under the age of eighteen, or under twenty-two years of age if the child is attending college or any accredited school of higher learning, provided, in no case shall the total benefit for widow and children exceed the sum of one hundred dollars per month.

(c) To the widows of members with ten or more years of continuous service, irrespective of whether or not their death was incurred in the line of duty, there shall be paid the sum of two hundred dollars per month plus twenty-five dollars per month for each unmarried child under eighteen years of age, or under twenty-two years of age if the child is in college or in any accredited school of higher learning, provided, in no case shall the total benefit for widow and children exceed three hundred dollars per month.

(d) The total benefit payable to the widows in (a), (b), and (c) above, excluding children's benefits shall in no case exceed two-thirds of the husband's pension or a maximum of two hundred dollars per month. The widow's benefits shall cease to be paid upon the remarriage of the widow, and the children's benefits shall cease to be paid upon their becoming ineligible therefor due to having reached eighteen years of age or twenty-two years of age if attending college, or if they are over eighteen years of age and their enrollment in college is discontinued. In addition, children's benefits shall immediately cease upon the marriage of the child prior to the attainment of the maximum age.

(5) Where the deceased member left no widow but did leave an unmarried child under the age of eighteen years, or under the age of twenty-two years if attending college or any accredited school of higher learning, each such child shall receive twenty-five dollars per month; provided, in no case shall the entire pension for such children, if there be more than four, exceed the sum of one hundred dollars per month. The pension payable to a child shall cease upon marriage of the child or, if the child is over eighteen years of age and under twenty-two years of age and is attending college or any accredited school of higher learning, the pension shall cease if enrollment in college or such school is discontinued.

(6) Where the deceased member was never married or was not survived by children of a former marriage, the member's mother shall be entitled to a widow's benefit if she is a widow at the time of the member's death, the benefit to be payable during her lifetime or until remarriage. The determination of this benefit with respect to length of service and death occurring in line of duty or not in line of duty shall be the same as provided above for determination of a widow's benefit.

(7) Retirement and widows' and mothers' pensions shall continue for life, except widows' and mothers' pensions shall cease on their remarriage and shall not thereafter be reinstated.

(8) When relief funds available for the payment of disability payments and pensions are not sufficient to pay the full benefits provided in this Part, the funds shall be prorated equally among those entitled to receive them as provided in this Part.

(9) Time spent in military service in time of war or required by the selective service laws of the United States, or a servicemen's obligation by law as a member of the Reserves of any branch of the Armed Forces, shall not be considered as an interruption of the continuous service of the fire department provided that within sixty days after the expiration of the minimum period of military service required of such individual, he returns to work with the fire department. Any interruption which was not brought on by the fault or the act of the fireman shall not be counted as an interruption of continuous service in the fire department; however, time lost from by reason of a fireman's being suspended or laid off from work by the fire department will count as time lost from the number of years of service required for retirement under the provisions of this Part, and such time loss must be made up.

Designated from Acts 1944, No. 193, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3179 - Limitation on payments; refunds

§3179. Limitation on payments; refunds

That no pensions or disability payments shall be allotted or paid until the net amount of the said Firemen's Pension and Relief Fund shall be sixteen thousand and five hundred dollars and any person or persons who shall be eligible to any of the benefits provided in this act before said fund shall have attained said amount shall be placed upon a waiting list and when funds are available for disbursement shall receive said benefits from and after said date, in whole or in part according to the funds available, but the failure to receive the full amount allowable hereunder will not create a charge against future funds for the deficit; provided that if any member of the Department, or his widow or children become entitled to disability payments or pensions but shall not receive same because the fund has not reached the proportion set forth in this section, said person or persons shall have the option of having refunded to him, her or them such sums as shall have been paid into the said fund by the member through the monthly deductions from his pay, and said payments, when made, shall be in full, final and complete satisfaction of any claim which any of said parties may have against said fund.

Designated from Acts 1944, No. 193, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3180 - Member participation; limitations

§3180. Member participation; limitations

After the first Tuesday in December, 1944 no member who enters the service of said Fire Department when over the age of thirty years shall be entitled to retirement pension or disability payments; nor shall the widow and children of said member be eligible for any benefits under this Part.

Designated from Acts 1944, No. 193, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3181 - Return to service; cancellation of pension

§3181. Return to service; cancellation of pension

The Board shall at all times have the power to summon any pensioner retired for disability, inquire as to whether his disability has continued, cancel his pension if it finds he is capable of returning to active service.

Designated from Acts 1944, No. 193, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3191 - Firemen's pension and relief fund for the city of Bossier City; creation

PART V. FIREMEN'S PENSION AND RELIEF FUND FOR

THE CITY OF BOSSIER CITY

§3191. Firemen's pension and relief fund for the city of Bossier City; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Bossier City, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bossier City, which corporation shall be vested with the power to administer the Fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said Fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1952, No. 15, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3192 - Composition of the fund

§3192. Composition of the fund

From July 20, 1952, all funds, monies, proceeds, and revenues hereafter provided for shall constitute and be "The Firemen's Pension and Relief Fund of the City of Bossier City, Louisiana", for the pensioning of members with disabilities, members who are superannuated, and retired members of the Fire Department of the City of Bossier City, Louisiana, and the operators of the alarm system and their widows and/or orphans and for the relief and aid of members of the fire department in the case of temporary disability.

Designated from Acts 1952, No. 15, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3193 - Control and management

§3193. Control and management

That the said fund as above constituted and established shall be controlled, managed and administered by a board of trustees as herein provided for.

Designated from Acts 1952, No. 15, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3194 - Board of trustees; composition

§3194. Board of trustees; composition

A. The board of trustees shall be composed of:

(1) The chief of the fire department, who shall be ex officio president of the board, unless he is not a member of the fund, then an additional retired member shall be elected by secret ballot from the retirees of the fund to the board of trustees for a two-year term and biennially thereafter, and the board president shall be elected by the board of trustees from the board members.

(2) The mayor.

(3) The finance director of the city of Bossier City.

(4) Two active members of the fund serving in the Bossier City Fire Department. The two active members are to be elected for two-year terms by secret ballot. One member is to be elected on the first Tuesday of December, 1995, and biennially thereafter. One member is to be elected on the first Tuesday of December, 1996, and biennially thereafter by the active members of the fund serving in the department. When the number of active members of the fund serving in the Bossier City Fire Department reaches fifteen, the active member position next to expire shall be filled by a retired member of the fund, who shall be elected by the retired members of the fund for a term of two years and biennially thereafter. When the last active member of the fund serving in the Bossier City Fire Department retires, the active member position on the board of trustees shall be filled by a retired member of the fund, who shall be elected by the retired members of the fund for a term of two years and biennially thereafter.

(5) Two retired members of the Bossier City Fire Department to be elected for two-year terms by secret ballot, one member to be elected by the members of the department on the first Tuesday of December, 1995, and biennially thereafter; one member to be elected by the members of the department on the first Tuesday of December, 1996, and biennially thereafter.

B. The secretary-treasurer of the board shall be selected by the board.

Designated from Acts 1952, No. 15, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 227, §1.



RS 11:3195 - Board of trustees; duties; meetings

§3195. Board of trustees; duties; meetings

A. The board of trustees shall have exclusive control and management of said Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund; shall hear and decide on all applications for benefits under this fund, and its decisions on such applications shall not be subject to review or reversal except by said board or upon filing of suit in any court of competent jurisdiction; that all rules and regulations adopted by the board of trustees shall within thirty days of the adoption be posted on the bulletin boards provided for that purpose in each of the fire houses located within the city limits of the City of Bossier City, Louisiana.

B. The said board shall meet quarterly and a special meeting shall be called on 48 hours notice by the president at the request of any three members.

C. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund; and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the fund and paid into the treasury of the fund.

(4) Certify to the levying authority provided by the law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary, at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) The said board of trustees shall annually at the close of the fiscal year cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said board of trustees in retiring or pensioning all persons under this Part showing the names, date of entering the service of said Fire Department, date of removal from active service, and the reason for such action. The board shall be a quasi-judicial body, and its action shall be reviewable only by writ of certiorari to the courts.

Designated from Acts 1952, No. 15, §§5, 6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3196 - Salary deductions paid into the fund; contributions by the city

§3196. Salary deductions paid into the fund; contributions by the city

Said Firemen's Pension and Relief Fund shall consist of the following:

(1) All rewards, gifts, or emoluments that may be paid or given for or on account of extraordinary service of said fire department except when given to an individual member or given to endow a medal or other permanent award, shall be paid into said Pension and Relief Fund.

(2) The proceeds of the sale of condemned property owned and used by the said Fire Department shall be paid into said Pension and Relief Fund.

(3) The refund on all insurance premiums from insurance companies, under R.S. 22:343-349 now in the Firemen's Pension Fund and each year's refund or a like amount.

(4) Five per cent of the salary of all employees of said Fire Department who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and paid into said fund.

(5) The said City of Bossier City is by these presents authorized and directed to appropriate and pay out of the annual revenues of the general alimony tax of the said City of Bossier City into the Firemen's Pension and Relief Fund a sum equal to the monthly deductions from the firemen's salaries, said payments to be paid into said fund monthly.

(6) Said City of Bossier City shall pay out of the annual revenues of the general alimony tax of said City of Bossier City, Louisiana into the Firemen's Pension and Relief Fund of the City of Bossier City annually at the beginning of the fiscal year an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipt and revenues accruing for each year, to the said fund under paragraphs (1), (2), (3), (4), and (5), of this section, as against the disbursements for such year made under the provisions of this Firemen's Pension and Relief Fund.

Designated from Acts 1952, No. 15, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:3197 - Fiscal affairs of the fund; investment

§3197. Fiscal affairs of the fund; investment

The board may at any time after considering the probable current demands upon such funds, determine what portion of said funds may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Such investments shall be only in interest-bearing bonds of the United States of America, the State of Louisiana, the City of Bossier City, or any other municipality of this state, any parish, any drainage or levee district, or any school board district, or the State Board of Highways, or may be deposited in savings accounts of banks, loan companies or associations or any other agencies whose deposits are insured by the United States Government. All income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the Secretary-Treasurer of the board of trustees, and the receipt therefor shall be filed in the record books.

Designated from Acts 1952, No. 15, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3198 - Exemption from seizure and attachment

§3198. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the said Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the said board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, for any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund; but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1952, No. 15, §9, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3199 - Payments to be reduced when fund is insufficient

§3199. Payments to be reduced when fund is insufficient

That if at any time there shall not be sufficient funds in such Firemen's Pension and Relief Fund subject to disbursements to pay each person entitled to the benefit thereof, the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. Deficits to each beneficiary shall be paid when said fund shall have been replenished sufficiently to make these back payments.

Designated from Acts 1952, No. 15, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3200 - Pensions and benefits

§3200. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department while in the active service of the fire department is found by the board of trustees to be totally, physically, or mentally disabled for service in the fire department by reason of service in the fire department, he shall receive monthly from the fund so long as the disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum which, with the benefits from the Worker's Compensation Act, shall be equal to seventy-five percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time that he acquired the disability.

(2) If any member of the fire department having at least ten years of creditable service and while in the active service is found by the board of trustees to be totally disabled from either physical or mental causes for service in the fire department by reason of causes not arising or developing directly from his employment in the fire department, save and except any disability which may arise from the commission or attempted commission of a misdemeanor or felony or use of any drug or intoxicating liquor to such extent as to become under the influence thereof or due to his negligence, he shall receive monthly from the fund so long as the disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum equal to thirty-three and one-third percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus an additional two percent of such salary for each year of active service rendered over five years; provided, however, that the maximum benefit shall be sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, computed on the basis of the respective months. Provided further that the time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "time served" in determining eligibility for retirement under this Part. Provided further, however, that if the member who has been disabled for service in the fire department for causes not arising or developing directly from his employment in the fire department has served as a member of the fire department continuously for a period of ten years at the time of disability, he shall be eligible for retirement without serving the full twenty years as stipulated in Paragraph (3) of this Section.

(3) That any member of the said fire department employed prior to January 1, 1963, who serves in said fire department for a period of twenty years, or any member employed after December 31, 1962, who serves in said fire department for a period of twenty-five years, or any member employed on or after January 1, 1965, who serves in said fire department for a period of twenty years shall, upon making proper written application to the said board of trustees requesting it, be retired from the service in said fire department and shall be paid a monthly sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of said fire department holding the position corresponding to that held by the beneficiary at the time of his retirement, and an additional amount equal to one percent of such salary for each year of service after said member has reached the age of fifty years and after he shall have served twenty years: provided, however, that the maximum benefit shall not exceed seventy-five percent of said salary.

(4) After any member of such fire department shall have been retired upon pension by reason of disability, the said board of trustees shall have the right at any time, to cause retired member to be brought before it and again examined by the city physician and or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member shall be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of said fire department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, or shall be permitted to propound any questions pertinent or relevant to such matter, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath to such witness. The decision of said board of trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees or upon proper application to the courts.

(5) That if any member of said fire department, while in the service of said fire department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, and leave a widow surviving, said Board shall direct the payment monthly from the said Fund to such widow, during the remainder of her life, and while she remains unmarried, fifty per cent of the benefits to which such deceased member would be entitled, were he the direct beneficiary, to be computed at the time such payment is made; each surviving minor child under the age of eighteen years shall receive twenty-four per cent of the said benefit which would be otherwise payable to the deceased member, if he were the direct beneficiary; provided further, that said payment to said children shall continue after the remarriage of said widow, but not after the marriage of respective children. Provided further that no widow be entitled to or receive the benefits from this Part unless she was married to such member prior to his removal from active service and living with him at the time of death. Provided further, however, that the total sum payable to said deceased family shall not exceed sixty-six and two-thirds per cent of his salary.

(6) That whenever an active or retired member of the fire department shall die as set out in Paragraph (5) of this Section, the board of trustees shall appropriate from the fund the sum of one thousand dollars for funeral and burial expenses of the deceased member.

(7) In the event of the death of a member of said fire department as aforesaid in Paragraph (5) of this Section leaving no wife but a child or children, each child shall receive thirty per cent of the benefits to which such deceased member would be entitled were he the direct beneficiary; provided further that these benefits shall be payable until such child reaches the age of eighteen years or marries, whichever is sooner. Provided further, however, that the total sum payable to said deceased's family shall not exceed sixty-six and two-thirds percent of his salary.

(8) The benefits provided in Paragraphs (1) and (2) may continue only until the time the said member would have been eligible for retirement under the provisions of this Part, had he continued in active service; and at such time he shall receive the benefits provided for under the retirement provisions of this Part, if he is eligible therefor.

(9) The benefits provided in this Part for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said Board.

(10) In the event a member of the said fire department shall die of any cause, while eligible for or receiving benefits under the provisions of this Part and leave a father and/or mother directly dependent upon him for support, and maintenance, the board at its discretion may grant and pay such father and/or mother such portion of the pension which would be payable to the deceased member were he the direct beneficiary as they may find advisable. Provided further that this Paragraph shall not operate in such manner as to effect or diminish any benefits provided herein for surviving widows and/or children.

(11) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the said fire department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part; in the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable shall be reduced in an amount equal to the sum received from the said fire department.

(12) Deferred retirement option plan.

(a) In lieu of terminating employment and accepting a service retirement allowance under Paragraph (3) of this Section, any member of this system who is eligible to receive a service retirement allowance may elect to participate in the deferred retirement option plan and defer the receipt of benefits in accordance with the provisions of this Paragraph.

(b) For purposes of this Paragraph, creditable service for eligibility purposes only shall include service credit reciprocally recognized under R.S. 42:697.

(c) The duration of participation in the plan shall be specified and shall not exceed three years. Any person who is currently in the Deferred Retirement Option Plan shall be permitted to extend their participation in the plan for one additional year.

(d) A member may participate in the plan only once.

(e)(i) Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable.

(ii) For purposes of this Paragraph, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(iii) The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account.

(iv) Upon termination of employment, deferred benefits shall be payable as provided by Subparagraph (h) hereof.

(f)(i) A person who participates in this program shall not be eligible to receive a cost-of-living increase while participating and shall not be eligible until his employment which makes him eligible to be a member of this plan has been terminated for at least one full year.

(ii) All amounts which remain credited to the individual's account balance in the plan at the end of each plan year shall earn interest at a rate of one-half of one percentage point below the percentage rate of return of the system's investment portfolio as certified by the actuary in his yearly evaluation report, said interest to be credited to his individual account balance on an annual basis.

(g) The deferred retirement option plan account shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

(h) Upon termination of employment at the end of the specified period of participation, the monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree. A participant in the program shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees.

(i)(i)(aa) If a participant dies during the period of participation in the program, and he has selected an optional allowance designating his spouse as beneficiary, such beneficiary shall receive, at the beneficiary's option, a lump sum payment of the participant's account balance, or the beneficiary may elect any other method of payment approved by the board of trustees as if the participant had retired on the date of death; in addition, the normal benefits payable to the designated beneficiary under the option selected shall be payable.

(bb) In the event the designated beneficiary is not the participant's spouse, and is entitled to monthly benefits under the option selected, such beneficiary shall receive, at the beneficiary's option, a lump sum payment of the participant's account balance or the beneficiary may elect to receive the balance in the account under any method that will cause a total distribution of the account over a period not to exceed five years; in addition, the normal benefits payable to the designated beneficiary under the option selected shall become payable.

(cc) If there is no designated beneficiary, a lump sum payment of the participant's account balance shall be paid to his estate.

(ii) If a participant terminates employment prior to the end of the specified period of participation, the monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree. He shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

(j) If a member of the board of trustees of the fund elects to participate in the deferred retirement option plan he shall continue to serve as a member of the board of trustees until the expiration of the term for which he was elected or until his employment terminates, whichever occurs first.

(k) If the employee elects not to terminate employment at the end of the period specified for participation in the Deferred Retirement Option Plan, payments into the plan shall cease and the person shall resume active contributing membership in the system.

Designated from Acts 1952, No. 15, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 363, §1, eff. June 3, 1993; Acts 1995, No. 306, §1; Acts 1995, No. 579, §1; Acts 1995, No. 580, §1; Acts 2001, No. 411, §1, eff. June 15, 2001; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3201 - Separation from service

§3201. Separation from service

A. In the event a member of the said fire department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

B. If any member or members of said fire department shall be discharged from service for reasons of economy or reduction in the force due to no fault of said member and later shall be re-employed by the said fire department his rights to the privileges and benefits of this Part shall continue as from the date he was discharged without any loss of rights and privileges due to such period of absence from the service, provided, however, that time lost under these conditions shall not count as time served on said fire department.

Designated from Acts 1952, No. 15, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3202 - Military service credit

§3202. Military service credit

A.(1) Time served in the service of the United States government during time of war shall constitute "service" in the said fire department as used in this Part.

(2) A member serving in the armed forces of the United States government, at his first opportunity to return to civilian life after the national emergency is over, must apply for re-employment with said fire department, and at the latest within 90 days after his release from military service.

(3) Voluntary enlistment and service in the armed forces of the United States during peace time shall not constitute service with said fire department.

B.(1) Time lost on account of sickness and fire department "service injury" shall constitute "service" in said fire department as used in this Part.

(2) "Service" in said fire department as used in this Firemen's Pension and Relief Fund shall also include any activity while on or off duty with a view toward saving life or property.

(3) Time served prior to July 20, 1952 in the active service of said fire department shall be considered as "service" in the said fire department for the retirement provisions of this Part and for the purposes of the ten-year period of service provisions of R.S. 11:3200(1) and (2).

(4) Time served as Volunteer Fireman prior to June 20, 1952 in the active service of said fire department shall be considered as "1/2 service" in said fire department for the retirement provisions of this Part and for the purposes of the ten-year period of service provisions of R.S. 11:3200(1) and (2), said volunteer time to be computed by the board of trustees.

Designated from Acts 1952, No. 15, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3203 - Member participation

§3203. Member participation

That members of the said fire department, as used in this Firemen's Pension and Relief Act, shall constitute every man actively in the employ of said Fire Department of the City of Bossier City, including the operators of the fire alarm system as specified by the State Fire Underwriters who are paid by the said fire department.

Designated from Acts 1952, No. 15, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3204 - Authority to alienate property

§3204. Authority to alienate property

The Board of Trustees of the Firemen's Pension and Relief Fund of the City of Bossier City, shall have, and the same is hereby granted unto them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Firemen's Pension and Relief Fund of the City of Bossier City and/or of the Board of Trustees thereof.

Designated from Acts 1952, No. 15, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3205 - Bossier City; exemption from taxation and judicial action

§3205. Bossier City; exemption from taxation and judicial action

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, to the pension, annuity, or retirement allowance itself, and to any optional benefit or any other right accrued or accruing to any person who is a member of the Firemen's Pension and Relief Fund for the city of Bossier City, and the monies in the various funds of the pension and relief fund, are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as is specifically otherwise provided.

Acts 1993, No. 316, §1.



RS 11:3221 - Firemen's pension and relief fund for the city of Houma; creation

PART VI. FIREMEN'S PENSION AND RETIREMENT FUND

FOR THE CITY OF HOUMA

§3221. Firemen's pension and relief fund for the city of Houma; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Houma, Louisiana, and a public corporation to be known as the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Houma, Louisiana, which corporation shall be vested with the power to administer the fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of said fund, to allot disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1973, No. 139, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3222 - Composition of the fund

§3222. Composition of the fund

From July 2, 1973, all funds, monies, proceeds, and revenues hereafter provided for shall constitute and be "The Firemen's Pension and Relief Fund of the City of Houma, Louisiana", for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the fire department of the city of Houma, Louisiana, and their widows and/or orphans.

Designated from Acts 1973, No. 139, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3223 - Control and management

§3223. Control and management

The fund as above constituted and established shall be controlled, managed and administered by the board of trustees herein provided for.

Designated from Acts 1973, No. 139, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3224 - Board of trustees; composition

§3224. Board of trustees; composition

A. The board of trustees shall be composed of seven members, consisting of the president of the Terrebonne Parish Consolidated Government, or his appointee, who shall be chairman of the board, a representative of the parish accounting department, a representative of the parish council to be appointed by said council, and four active members of the department, who shall not be above the rank of district chief when elected or reelected and who shall be elected by the active fire department personnel by election conducted within the fire department, by secret ballot, with the first election to be on the first Monday in September, 1973. The elected members shall be elected for a two-year term. The board of trustees shall elect one of its members to serve as vice chairman and another member to serve as secretary-treasurer of the board. In the case of a vacancy on the board of trustees from among the members of the fire department on said board, said vacancy shall be filled by an election conducted as herein provided within sixty days of the creation of such vacancy.

B. At such times as the number of retirees outnumber the number of active members of the fire department, then the retirees shall be allowed to serve on the board of trustees and the retirees shall be allowed to vote in the board elections.

Designated from Acts 1973, No. 139, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3225 - Members from fire departments; qualification; physical examination

§3225. Members from fire departments; qualification; physical examination

Immediately after July 2, 1973 the board of trustees shall cause any member it so chooses of the fire department to be examined by a physician selected and paid for by the board. Only those firemen requested by the board to be examined and whom said physician certifies to the board as being both physically and mentally fully qualified to completely fulfill the duties of a fire fighter shall become members of the pension and relief fund. Such medical examination shall be of a full and complete nature and any fireman who fails to so qualify shall not be entitled to benefits hereunder but may remain a member of any other pension, retirement, or disability fund as to which he is presently a member. All such medical examinations shall be concluded within three months of July 2, 1973 and of those persons examined, both the names of those who qualify and those who do not qualify will be made a part of the permanent records of the board. All new employees of the fire department, before being entitled to benefits hereunder shall be likewise certified.

Designated from Acts 1973, No. 139, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3226 - Board of trustees; duties; meetings

§3226. Board of trustees; duties; meetings

A. The board of trustees shall have exclusive control and management of the Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund; shall hear and decide on all applications for benefits under this fund. All rules and regulations adopted by the board of trustees shall, within thirty days after their adoption, be posted on the bulletin boards provided for that purpose in each of the fire houses located within the city limits of the city of Houma, Louisiana.

B. The board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members. Four members shall constitute a quorum.

C. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the fund, and be paid into the treasury of the fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary as often as the board deems necessary, but at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the fund; prepared by an independent certified public accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said fund.

(8) Keep a book to be known as the List of Retired Firemen. This book shall give a full and complete record of the action of the board of trustees in retiring or pensioning all persons under this Part, showing the names, date of entering the service of said fire department, date or removal from active service, and the reason for such action.

Designated from Acts 1973, No. 139, §§6, 7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3227 - Salary deductions paid into the fund; contributions by the city

§3227. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into the pension and relief fund.

(2) A sum equal to the amount which the city of Houma receives from the state treasurer as a tax on foreign fire insurers as presently provided for in R.S. 22:343-349, as same may be revised or otherwise provided for by the laws of Louisiana; said monies to be paid over by the city of Houma to the fund within thirty days after receipt thereof. The city of Houma shall take all action necessary to implement receipt of such funds.

(3) Eight percent of the gross salary of all employees of said fire department who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and paid into said fund.

(4) The city of Houma or the Terrebonne Parish Consolidated Government, or both, are authorized and directed to appropriate and pay out of their annual revenues to the Firemen's Pension and Relief Fund a sum equal to nine percent of the gross salary of all employees of said fire department who are eligible for participation in the benefits of this fund, said payment to be paid into said fund monthly.

(5) The city of Houma shall pay out of the annual revenues of the general alimony tax of the city of Houma into the Firemen's Pension and Relief Fund of the City of Houma annually, at the beginning of the fiscal year, an amount equivalent to the amount of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said fund under Paragraphs (1), (2), (3), (4), and (5) of this section as against disbursements for such year made under the provisions of this Firemen's Pension and Relief Fund.

Designated from Acts 1990, No. 443, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 11:3228 - Fiscal affairs of the fund; investment

§3228. Fiscal affairs of the fund; investment

The board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Investment shall be made with exercise of that judgment and care under circumstances then prevailing which men of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital, as well as the probable income to be derived. In no case shall more than twenty percent of the total investments of the system assets consist of any stock, including common or preferred, or corporate shares of any kind. All income from such investment shall be and become a part of said Firemen's Pension and Relief Fund. All such securities or instruments of investment shall be deposited with the secretary-treasurer of the board of trustees and the receipt therefor filed in the record books.

Designated from Acts 1973, No. 139, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3229 - Exemption from seizure and attachment

§3229. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debts, damage, demand, claim, judgment or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held, and distributed solely for the purposes named in this Part and for no other purposes whatsoever.

Designated from Acts 1973, No. 139, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3230 - Payments to be reduced when fund is insufficient

§3230. Payments to be reduced when fund is insufficient

If, at any time, there shall not be sufficient funds in such Firemen's Pension and Relief Fund subject to disbursements to pay each person entitled to the benefit thereof the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. Deficits to each beneficiary shall be paid when said fund has been replenished sufficiently to make these back payments.

Designated from Acts 1973, No. 139, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3231 - Transfer from another plan

§3231. Transfer from another plan

All employees who are secured benefits under the provisions of this plan shall, on July 2, 1973, thenceforth and immediately thereupon cease to be eligible for benefits under any other municipal pension and relief and/or retirement plan and, on July 2, 1973, all funds and monies which have heretofore been paid into any pension and relief and/or retirement fund or plan and particularly the Municipal and Parochial Employees Retirement Plan, by any employee who thereupon becomes subject to benefits under this plan shall immediately be transferred into this Firemen's Pension and Relief Fund hereby created and the responsible fiscal officer for any such fund shall immediately take appropriate steps to transfer such funds or monies to this plan.

Designated from Acts 1973, No. 139, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3232 - Pensions and benefits

§3232. Pensions and benefits

Pensions and benefits shall be as follows:

A. If any member of the fire department while in the active service of the fire department who shall be permanent in rank, be found by the board of trustees to be totally, physically, or mentally disabled for service in the fire department by reason of service in the fire department, he shall receive monthly from the fund so long as such disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner, a sum which together with worker's compensation benefits actually received by the member, shall be equal at any given time to sixty-six and two-thirds percent of the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

B. If any member of the fire department, while in the active service of the fire department who shall be permanent in rank be found by the board of trustees to be totally, physically, or mentally disabled for service in the fire department by reason of causes not arising or developing directly from his employment in the fire department, save and except any disability which may arise from the commission or attempted commission of a misdemeanor or felony or the use of any drug or intoxicating liquor, which use contributes to the disability, he shall receive monthly from the fund, so long as such disability shall continue, a sum which, together with worker's compensation benefits actually received by the member, shall be equal at any given time to twenty-five percent of the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. In addition thereto, any member entitled to disability under this Section who has more than five years active service with the fire department at the time of disability shall also receive a sum equal at any given time to two percent of the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. However, maximum benefits under this Subsection for nonservice disability shall never exceed those benefits provided for service disability. Time elapsing during nonservice disability as provided for in this Section shall not be included as time served for retirement purposes. Any member of the fire department who shall become totally, physically, or mentally disabled for service in the fire department while gainfully employed at any other profession or trade, or by any firm or organization other than the City of Houma fire department shall not be entitled to any disability compensation from the pension fund.

C. Should any member while drawing disability benefits as hereinabove provided be gainfully employed at some other endeavor other than the fire service, then his disability benefits shall be decreased to the point that such benefits, when added to the gross income which the member receives from other employment shall not exceed at any given time the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability. The board of trustees will require a beneficiary to report such outside earnings and may reduce benefits in the quarter following that in which excess earnings are applicable in order to effectuate the provisions of this Subsection.

D. After any member of the fire department shall have been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause such retired member to be brought before it and again examined by physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of the fire department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, and shall be permitted to propound any questions pertinent or relevant to such matter, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath.

E. Any active member of the fire department who serves for a period of twenty years, upon making proper written application to the board of trustees requesting same, shall be retired from the service and shall be paid a monthly sum equal at any given time to sixty-six and two-thirds percent of either, the highest consecutive thirty-six months of service or the total monthly fireman's compensation of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time of his retirement, whichever is greater. Effective August 1, 1995, such member shall receive an additional amount equal to three percent of such benefits for each year of service after he shall have served twenty years; provided, however, that the maximum benefit shall not exceed ninety-six and two-thirds percent of said active member's corresponding compensation.

F. Death benefits shall be available to the surviving widow and/or minor children of a member of the fire department as follows: Should a member die before being eligible for retirement hereunder the application for benefits by the widow and/or minor children shall be treated as a request for disability benefits on behalf of the member as outlined hereinabove. If the deceased would otherwise have been eligible for such benefits, then the surviving widow shall be paid monthly a sum equal to fifty percent of the benefits to which the deceased would have been entitled for disability. Each minor child of the deceased shall be paid monthly ten percent of such benefits. Should there be more than five minor children their benefits shall be prorated. Should a member die while receiving benefits under this Part, then the surviving widow shall be paid monthly a sum equal to fifty percent of the benefits to which the deceased was entitled. Each minor child of the deceased shall be paid monthly ten percent of such benefits. Should there be more than five minor children their benefits shall be prorated. Widows benefits shall be payable hereunder only if the widow was married to the deceased prior to his separation from active fire service and living with the deceased at his death and only so long as she remains unmarried. Minor's benefits shall cease on their eighteenth birthday or on their emancipation, whichever is sooner. Minor's benefits shall be paid to their duly qualified tutor.

G. Whenever an active or retired member shall die, the board shall appropriate and pay from the fund the sum of one hundred dollars for funeral and burial expenses.

H. No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the fire department or the city a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part. In the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable shall be reduced by an amount equal to the sum received from the fire department or the city.

I. In lieu of terminating employment and accepting a service retirement allowance, members of the fire department who serve for a period of twenty years and who are eligible to receive a service retirement may elect to participate in the deferred retirement option plan and defer receipt of benefits under this fund. The maximum period that any employee can participate in said deferred retirement option program and defer receipt of benefits is two years and said employee can only exercise this option one time. On the effective date of the employees' participation in the deferred retirement option program, the employee and the city or parish shall cease contributing to this fund and the employee's benefit amount and service time shall be frozen. If the employee continues active employment with the fire department, the monthly retirement benefit is credited to the deferred retirement option plan account. If an employee dies during the period of participation in the deferred retirement option plan, a lump sum payment equal to his deferred retirement option plan account balance shall be paid to his named beneficiary, or if none, to his estate. In addition, normal survivor benefits payable to survivors of retirees shall be payable. At the end of the period of participation in the deferred retirement option plan account, the employee must choose either to terminate or continue employment with the fire department.

J. The employees who choose to terminate employment with the fire department will begin receiving monthly benefit checks on the first day of the month following the termination date. Payments to the deferred retirement option plan account will stop and the employee may make withdrawals from the deferred retirement option plan account according to the withdrawal methods specified by the board of trustees.

K. If an employee chooses to continue employment with the fire department, said employee and the city or parish must begin actively contributing to the fund. Payments to the deferred retirement option plan account shall stop and the employee may not make withdrawal from the deferred retirement option plan account. The deferred retirement option plan account withdrawals can be made only after the termination of employment.

Designated from Acts 1973, No. 139, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3233 - Separation from service

§3233. Separation from service

A. In the event a member of the fire department becomes separated from the service of said fire department before being eligible for benefits under this fund after September 7, 1990, his salary deductions shall be returned to him within ninety days of his request to return said salary deductions. A member of the fire department separated from service of the fire department before September 7, 1990, shall not have his salary deductions returned to him.

B. In the event a member of the fire department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said layoff periods to be entitled to the benefits of this Part.

C. If any member or members of the fire department shall be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later shall be reemployed by the fire department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged without any loss of rights and privileges due to such period of absence from the service, but time lost under these conditions shall not count as time served on said fire department.

Designated from Acts 1973, No. 139, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3234 - Military service credit

§3234. Military service credit

A. Time served in the military service of the United States to fulfill military obligation shall be credited as "time served" for retirement benefits. Any voluntary reenlistment time shall not be credited and, upon such reenlistment, all rights hereunder shall be forfeited. Obligatory time served in military service must interrupt the members employment with the fire department in order to be credited.

B. "Active service in the fire department" shall also include any activity while off duty in an attempt toward saving life or property.

C. Time served in the active fire service of the city of Houma prior to July 2, 1973, shall be credited to a member who is presently in active service for purposes of benefits.

D. Certain members of the fire department in active service on July 2, 1972, will be unable to complete twenty years of service prior to the age of sixty-five. Notwithstanding such fact, such members who are in active service, and their beneficiaries on July 2, 1972, shall be entitled to benefits upon retirement at age sixty-five according to the following formula: The years of actual service upon retirement, rounded up to the next full year, shall be used as a numerator of a fraction with twenty as the denominator and this fraction shall be multiplied by the benefits which the member or his survivors would have otherwise been entitled to under this Part and the result shall constitute the benefits due the member or his survivors.

Designated from Acts 1973, No. 139, §16, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3235 - Member participation

§3235. Member participation

Members of the said fire department, as used in this Part shall constitute every man actively in the employ of said fire department of the City of Houma and who is qualified under the Municipal Fire and Police Civil Service System of the City of Houma, Louisiana.

Designated from Acts 1973, No. 139, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3236 - Authority to alienate property

§3236. Authority to alienate property

The board of trustees of the Firemen's Pension and Relief Fund of the City of Houma shall have, and the same is hereby granted unto them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Firemen's Pension and Relief Fund of the City of Houma, Louisiana, and/or of the board of trustees thereof in furthering the requirements and purposes of this Part.

Designated from Acts 1973, No. 139, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3241 - Blank]

PART VII. FIREMEN'S PENSION AND RELIEF FUND

FOR THE EAST BANK CONSOLIDATED FIRE

DISTRICTS OF JEFFERSON PARISH

§3241. [Blank]



RS 11:3251 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

PART VIII. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF KENNER

§3251. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3252 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3252. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3253 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3253. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3254 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3254. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3255 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3255. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3256 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3256. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3257 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3257. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3258 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3258. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3259 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3259. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3260 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3260. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3261 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3261. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3262 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3262. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3263 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3263. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3264 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3264. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3265 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3265. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3266 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3266. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3267 - Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.

§3267. Repealed by Acts 2005, No. 359, §1, eff. June 30, 2005.



RS 11:3281 - Firemen's pension and relief fund for the city of Lafayette; creation

PART IX. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF LAFAYETTE

§3281. Firemen's pension and relief fund for the city of Lafayette; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Lafayette, and a board of directors, to administer and disburse the fund, in order to provide for the pensioning of members with disabilities, the widows, minor children, and mothers and fathers of deceased members and to permit the retirement and pensioning of members after the required length of service, all as is hereinafter provided.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2130 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3282 - Composition of the fund

§3282. Composition of the fund

From the date this Part becomes effective, the funds, proceeds, and revenues hereinafter provided for shall constitute the Firemen's Pension and Relief Fund of the City of Lafayette to be used for the purposes set forth in R.S. 11:3281 hereof and in accordance with the provisions hereinafter contained.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2131 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3283 - Control and management

§3283. Control and management

The fund shall be under the control and management of and shall be administered by a board of directors composed as hereinafter set forth.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2132 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3284 - Board of directors; composition

§3284. Board of directors; composition

The said board of directors shall be composed of nine members, as follows:

(a) The mayor, or the chief executive of the city.

(b) The director of administration, or finance officer of said city, who shall be the treasurer thereof.

(c) Five active members of the fire department of the city of Lafayette, each of whom must be a member of the fund and who must have served at least one year in said department before he is eligible to serve on the board. The five members shall be elected by the fire department as hereinafter set forth, one of whom shall be designated as secretary of the board.

(d) Two members elected from the rank of the retired members of the fire department. Only those members of the board elected or appointed from the active rank of the department shall have the right to vote on any proposal to increase the assessment levied against the salary of each member of the fire force as provided by Section 9 of this Act.

(e) The president, vice president, and secretary of the board shall be chosen by a majority vote of the members of said board and shall be elected for a two-year term.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2133 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3285 - Members from fire departments; election; qualifications to vote

§3285. Members from fire departments; election; qualifications to vote

A. The five members to be selected from the fire department to serve on the board of directors shall be elected by secret ballot of the active members of the fire department. No fireman shall be eligible to vote unless he is a member of the fire department, and is participating in the fund at the time of the election. The elections shall be held every two years, during the same month that the first election was held.

B. The vice president of the board of directors shall call the election and shall provide for the manner in which it shall be conducted. In case of a vacancy on the board of directors, a special election shall be called to fill such vacancy by the vice president of the board within a period of thirty days after the vacancy occurs.

C. All members of the board of directors shall serve until the end of the term for which they are elected, or until their successors are duly elected and qualified.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2134 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3286 - Treasurer; duties; bond

§3286. Treasurer; duties; bond

The director of administration of the city of Lafayette, shall be the treasurer of said board of directors and custodian of all funds belonging to the fund. He shall deposit the funds in such depositories as are designated by the board and shall disburse funds belonging to the fund only upon warrant of the secretary of the board, countersigned by the president thereof. The official bond of said director of administration shall be security for the faithful performance, by the director of administration, of his duties as treasurer of the board of directors, or in lieu thereof he may furnish a valid surety bond in the sum of ten thousand dollars. In that event, the premium for the bond shall be paid out of the fund.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2135 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3287 - Board of directors; duties; meetings

§3287. Board of directors; duties; meetings

A. The board of directors shall have control and management of the fund and shall make rules and regulations for the proper administration of said funds not in conflict with the provisions of this Part. The board of directors shall hear and decide all applications for benefits under this Part and its decisions on such applications shall not be subject to review or reversal except by the board itself, or upon appeal to the court.

B. The board shall meet at least quarterly and a special meeting shall be called on forty-eight hour notice by the president at the request of any three members. Any four members of the board shall constitute a quorum for the transaction of any and all business.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2136 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3288 - Secretary; duties; powers

§3288. Secretary; duties; powers

A. The secretary of the said board of directors shall keep in books provided for the purpose, a full and complete record of all proceedings of the board of directors, particularly with reference to investment of funds belonging to the fund as hereinafter provided. He shall file and keep all correspondence of the board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the board of directors, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof. The board shall fix at its discretion the salary to be received by the secretary as compensation for his services.

B. The board of directors shall:

(1) Make all rules and regulations necessary to the proper administration of the fund under the provisions of this Part.

(2) Retain such legal, medical, clerical, money management, or other services as are necessary for the conduct of the affairs connected with the fund and provide compensation for such services.

(3) Cause such amounts as are set forth in the Part to be deducted from the salaries of the active participants in the fund and paid into the treasury of the fund.

(4) Certify to the levying authority provided by this Part, the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and present condition and manner of investment of the said funds.

(8) Keep a book to be known as the list of retired firemen. This book shall contain a full and complete record of the action of the board of directors in retiring or pensioning all persons under this Part, showing the names, dates of entering the service of the fire department, date of removal from active service and the reason for such action.

(9) Accept applications from persons employed by the fire department for membership in the fund and require such persons to be examined by a physician or psychiatrist in order to determine whether the person is a substantial medical risk which would adversely affect the actuarial soundness of the fund. The board shall be a quasi-judicial body and its action shall be reviewed only by the courts.

(a) Any employee of the fire department shall have the right to make application for membership in the fund. His right to make application for membership in the fund shall be exercised within thirty days of date upon which the employee is first hired.

(b) The application shall require such information as the board of directors may determine necessary in order to determine whether or not the person will adversely affect the actuarial soundness of the fund. The board of directors may refuse membership in the fund if it determines that, due to physical or psychological reasons, membership in the system will constitute a substantial medical risk and adversely affect the actuarial soundness of the fund.

(c) A decision of the board concerning application for membership may be appealed to the Fifteenth Judicial District Court as provided by R.S. 49:964-49:965.

(d) For the purposes of this Paragraph, membership shall include all employees of the fire department for the city of Lafayette which have been approved by the board or which have been found eligible by the court as provided for in Subparagraph (c) of this Paragraph.

C. The board shall be a quasi-judicial body and its action shall be reviewable only by the courts.

Acts 1976, No. 615, §1. Amended by Acts 1977, No. 575, §1; Redesignated from R.S. 33:2137 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3289 - Salary deductions paid into the fund; contributions by the city of Lafayette

§3289. Salary deductions paid into the fund; contributions by the city of Lafayette

The fund shall consist of the following:

(1) The percentage of the salary hereinafter set forth of the employees of the fire department, who have been employed by the fire department and who are participating in the fund, shall be paid into the fund. Until November 1, 1975, there shall be deducted from the respective salaries, including overtime and supplemental pay, of all employees of the fire department, the amount of six percent of salary. Effective November 1, 1975, the amount of ten percent of the said salaries, including overtime and supplemental pay shall be deducted. The deductions shall be paid semimonthly into the fund by the director of administration of the city of Lafayette. Any employee who joins the fire department and after attaining the age of thirty-four years shall not be eligible for participation in the fund.

(2) Until November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to six percent of the respective salaries, including overtime and supplemental pay, of all employees of the fire department. Effective November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to ten percent of the respective salaries, including overtime and supplemental pay of all employees of the fire department.

(3) In the event that benefits are due to firemen or their survivors under the provisions of this Part, and there are not sufficient funds to pay such benefits, the city of Lafayette shall budget, appropriate, and pay to the fund an amount equal to the total sum of benefits actually due the firemen or their survivors hereunder, said sums to be paid to the fund by the city semimonthly.

(4) The city of Lafayette shall pay to the fund all money received by it from the state of Louisiana as its part of the tax on fire insurance premiums of foreign insurance companies or from any other insurance contributions, or which is otherwise paid to the city by the state of Louisiana in connection with fire insurance. If the city, for any reason, does not pay such receipts to the fund, then the city of Lafayette shall appropriate and pay to the fund an amount equal to the fund received from the state as aforesaid. In such event, the city shall appropriate and pay to the fund annually an amount equal to the total of the last amount received by the city from the state of Louisiana.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2138 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3290 - Salary deductions paid into the fund for certain members

§3290. Salary deductions paid into the fund for certain members

A. Members of the fund employed by the Lafayette Fire Department before August 1, 1975, having served continuously and actively therein for a period of twenty-five years shall have ten percent of their salary deducted and contributed to the fund, with this percentage rate of deduction and contribution reduced by two percentage points a year for each year of active and continuous employment by the Lafayette Fire Department after twenty-five years until such time as the contribution percentage reaches zero. Once the contribution percentage has been reduced to zero it shall not thereafter be increased as long as the member or participant is employed by the Lafayette Fire Department.

B. Members of the fund employed by the Lafayette Fire Department on or after August 1, 1975, having served continuously and actively therein for a period of twenty-seven years shall have ten percent of their salary deducted and contributed to the fund, with this percentage rate of deduction and contribution reduced by three and one-third percentage points a year for each year of active and continuous employment by the Lafayette Fire Department after twenty-seven years until such time as the contribution percentage reaches zero. Once the contribution percentage has been reduced to zero it shall not thereafter be increased as long as the member or participant is employed by the Lafayette Fire Department.

C. The reduction in contributions to the fund by members of the fund as provided in Subsections A and B of this Section shall not result in the reduction of contributions by the city of Lafayette on behalf of such members whose contributions are reduced and the contributions by the city of Lafayette on behalf of such members shall be made and calculated without regard to this Section.

D. Members of the fund who are eligible for a reduction of contributions as of July 1, 1990, shall immediately upon adoption of this provision have their percentage of contributions to the fund reduced in accordance with the provision contained in Subsection A of this Section based on their service with the Lafayette Fire Department.

Acts 1990, No. 475, §1; Redesignated from R.S. 33:2138.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: ACTS 1990, NO. 475, §2 PROVIDES THAT THE ACT IS EFFECTIVE UPON APPROVAL OF THE CITY COUNCIL OF THE CITY OF LAFAYETTE.}}



RS 11:3291 - Fiscal affairs of the fund; actuarial services; audit; investment

§3291. Fiscal affairs of the fund; actuarial services; audit; investment

With respect to the fiscal affairs of the fund the board of directors shall:

(1) Permanently retain the services of an accredited actuary as a means of monitoring and evaluating the actuarial condition of the fund. The board shall specifically cause an annual review of the fund's actuarial position by the said actuary and additionally, a full in-depth actuarial study of the fund every four years.

(2) Continuously obtain the services of professional money management specialists, fiscal agent experts or recognized money management firm, and utilize the advice of same, through the fund's treasurer, in investment of all of fund monies. The treasurer of the fund shall annually review with the board of directors and audit the report of the fiscal affairs of the fund as prepared by a certified professional accountant and the fund's investment portfolio within thirty days after the close of the city of Lafayette's fiscal year.

(3) Except as limited in Paragraph (4) of this Section, to invest all monies of the fund in interest-bearing instruments and reinvest stocks, bonds, and other securities. Investments shall be made with judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived.

(4) Limit investment of the monies as follows:

(a) Not less than fifty percent of available funds shall be invested in interest-bearing securities of the United States government or certificates of deposit backed by local bank securities including:

(i) Obligations of the United States government, its agencies and instrumentalities.

(ii) Repurchase agreements whose underlying collateral consists of the foregoing.

(iii) Money market funds whose portfolios consist of the foregoing.

(iv) Certificates of deposit at banks and savings and loan associations.

(b) No more than fifty percent of available funds shall be invested in other investments including equities as recommended by the fund's professional money management specialist, fiscal agent expert, or recognized money management firm. The board and the fund's professional money management specialist, fiscal agent expert, or recognized money management firm shall agree on written guidelines respecting the investment of funds pursuant to this Subsection which shall allow the professional money management specialist, fiscal agent expert, or recognized money management firm discretion to make particular investments within the scope of the written guidelines agreed upon by the board and the aforementioned advisor and/or expert. Specific investments shall not require the written approval of the board of directors prior to actual commitment of funds to investment as long as the investment is within the written guidelines previously agreed between the board and the aforementioned advisor and/or expert.

(5) Return all interest earnings of all the investments to the fund for lawful purposes as set forth in this Part.

(6) Allow joint investment of fund monies with the Lafayette Policemen's Pension and Relief Fund monies as a means of enhancing rates of return through use of greater block investment of monies, however, the department of administration of the city of Lafayette shall assure to the satisfaction of the board of directors of both funds that proper accounting of jointly invested monies and proper distribution of interest earnings to each of the involved pension funds can be achieved. In the event of poor practice in this regard by the department of administration, as determined by a majority vote of the board of directors of the fund, said joint investment of monies may be discontinued.

(7) Undertake any joint endeavors with the Lafayette Policemen's Pension and Relief Fund that are deemed by the board of directors to be of mutual benefit to the fund, said joint endeavors including, but not limited to, employment of consultants, legal counsel, investment enterprises, and otherwise.

Acts 1976, No. 615, §1; Acts 1991, No. 551, §1; Redesignated from R.S. 33:2139 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3292 - Exemption from seizure and attachment

§3292. Exemption from seizure and attachment

No portion of the fund shall before or after the order for distribution is issued by the board of directors to the person or persons entitled thereto under the provisions of this Part, be held, seized, or levied upon, by virtue of any other process whatsoever, issued out of, or by, any court, for the payment or satisfaction in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held and distributed for no purpose other than those provided for in this Part. No present or future revision or amendments to the fund shall have the effect of reducing any benefit now in existence.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2140 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3292.1 - Exemption from state income tax

§3292.1. Exemption from state income tax

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of this Part shall be exempt from any state income tax.

Acts 1991, No. 218, §1. Redesignated from R.S. 33:2140.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3293 - Pensions and benefits

§3293. Pensions and benefits

Pensions and benefits payable out of the fund shall be as follows:

(1) If a member of the fund acquires a disability for causes not arising or developing directly from his employment in the fire department and for which he is, therefore, unable to collect compensation under the worker's compensation laws of Louisiana, the fireman shall, upon being found to have such disability by the board of directors, be paid monthly so long as disability continues, a sum equal to forty-five percent of the salary earned by the employees who have served up to and including ten years. Employees who have served for a period of eleven years shall receive forty-six percent. Employees who have served for a period of twelve years shall receive forty-seven percent. Employees who have served for a period of thirteen years shall receive forty-eight percent. Employees who have served for a period of fourteen years shall receive forty-nine percent. Employees who have served for fifteen years shall receive fifty percent. Employees who have served for a period of sixteen years shall receive fifty-one percent. Employees who have served for a period of seventeen years shall receive fifty-two percent. Employees who have served for a period of eighteen years shall receive fifty-three percent. Employees who have served for a period of nineteen years shall receive fifty-four percent. Employees who have served for a period of twenty years shall receive fifty-five percent. No member shall be eligible for any disability benefits if his disability is a result of a prior existing condition.

(2) If a member of the fund becomes disabled by reason of an accident or sickness arising out of his service as a fireman and collects compensation under the worker's compensation laws of the state of Louisiana, he shall, in addition to the compensation which he received, receive benefits provided in Paragraph (1) of this Section, however, the benefits, plus the compensation, shall not exceed the amount of his normal pay. If, after the term of payments under the Louisiana Worker's Compensation Laws has terminated, the employee is still disabled for service in the fire department, he shall be entitled thereafter to receive the full amount of benefits to which he is entitled under Paragraph (1) of this Section during the period of such disability. Any fireman who is receiving benefits for disability under either of Paragraphs (1) or (2) of this Section shall not be considered as serving the time in the fire department so as to compute his eligibility for retirement under Paragraph (3) of this Section. No member shall be eligible for any disability benefits if his disability is a result of a prior existing condition.

(3)(a) Any member of the fund who was employed by the Lafayette Fire Department prior to August 1, 1975, has served continuously and actively therein for a period of twenty years, and has reached the age of sixty years shall be mandatorily retired from service in the department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. However, if the employee has continuously and actively served twenty years but has not yet reached the age of sixty years the employee may continue in active service following his eligibility for retirement. A sum equal to fifty-six percent of his average monthly salary as defined herein, shall be paid monthly to the employees who have served actively and continuously up to and including twenty-one years. Employees who have served for a period of twenty-two years shall receive fifty-seven percent of their average monthly salary. Employees who have served for a period of twenty-three years shall receive fifty-eight percent of their average monthly salary. Employees who have served for a period of twenty-four years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-five years shall receive sixty percent of their average monthly salary. Employees who have served for a period of twenty-six years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-seven years shall receive sixty-two percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-four percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. However, the total retirement pay, in any event, shall not exceed sixty-five percent of his average monthly salary as defined herein.

(b) Any member of the fund who was employed by the Lafayette Fire Department prior to August 1, 1975, and who has served continuously and actively therein for a period of twenty years, upon making written application to the board of directors, shall be retired from service in the department and shall be paid monthly a sum not to exceed fifty-five percent of his average monthly salary as defined herein. However, if the employee continues active service following his eligibility for retirement, the amount paid to him upon his final retirement shall be a sum equal to fifty-six percent of his average monthly salary as defined herein, for those employees who have served actively and continuously up to and including twenty-one years. Employees who have served for a period of twenty-two years shall receive fifty-seven percent of their average monthly salary. Employees who have served for a period of twenty-three years shall receive fifty-eight percent of their average monthly salary. Employees who have served for a period of twenty-four years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-five years shall receive sixty percent of their average monthly salary. Employees who have served for a period of twenty-six years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-seven years shall receive sixty-two percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-four percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of his average monthly salary as defined herein.

(c) When any member of the fund who was employed by the fire department on or after August 1, 1975, serves continuously and actively therein for a period of twenty-five years and reaches the age of sixty years he shall be mandatorily retired from service in said department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. However, if the employee has actively served twenty-five years but has not yet reached the age of sixty years he may continue in active service following his eligibility for retirement. A sum equal to fifty-seven percent of his average monthly salary, as defined herein, shall be paid monthly to the employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of his average monthly salary as defined herein.

(d) When any member of the fund who was employed by the fire department on or after August 1, 1975, has served continuously and actively therein for a period of twenty-five years he shall, upon making written application to the board of directors, be retired from service in the department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. However, if the employee continues in active service following his eligibility for retirement, the amount paid to him upon his final retirement shall be equal to fifty-seven percent of his average monthly salary as defined herein, for those employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of his average monthly salary as defined herein.

(e) For purposes of this Subsection, the term "average monthly salary" shall mean an employee's best twelve consecutive months of pay, including supplemental, overtime, and holiday pay, while in departmental service, regardless of whether said best twelve consecutive months of pay occurred before or after the employee's original eligibility for retirement.

(4) After any member of the fund has been retired under pension by reason of disability under Paragraphs (1) or (2) of this Section, the board of directors shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it and also to examine other witnesses for the purpose of discovering and determining whether such disability to perform the duties of the position held at the time of his removal from active service continues and whether such member shall be continued on the pension roll, but such member shall remain on the pension roll until final action is taken in the matter, and he shall be entitled to notice and to the right to be present in person and to be represented by counsel at any hearing of such evidence or any matter connected therewith and shall be permitted to propound any question pertinent to such matters and to introduce on his own behalf any competent evidence which he may desire. All witnesses shall be examined under oath and any member of the board of directors is hereby authorized to administer such oath. The decision of the board of directors shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the board of directors or the courts.

(5)(a) If any member of the fund, while in the service of the fire department or while eligible for or receiving benefits under the provisions of Paragraphs (1), (2) or (3) of this Section, including members of the fire department who have been retired under the provisions of this Part and presently are receiving retirement benefits under the provisions of this Part, dies from any cause and leaves a widow, or minor children, the benefits to which the deceased would have been entitled under this Part shall be paid to the survivor according to the disability schedule and retirement benefits contained in Paragraphs (1), (2), (3), of this Section, as follows: If the deceased leaves a widow and a minor child or children one hundred percent of the said benefits provided for in this Part; however, if the widow remarries, any payment to her shall immediately cease and the minor child or children shall thereupon be entitled to receive one hundred percent of said benefits until such time as they reach the age of eighteen years or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. No widow shall be entitled to benefits under this Part unless she was married to a member of the Fund before he was removed from active service and was living with him at the time of his death.

(b) If the deceased member of the fund leaves a surviving widow and no children under the age of eighteen years, she shall, until she remarries, receive one hundred percent of the benefits to which he was entitled to as hereinabove provided, and in the event that the deceased member leaves minor children under the age of eighteen years and no widow, the said minor child or children shall be entitled to receive one hundred percent of said benefits until the said child or children of the deceased member are eighteen years of age or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. If the child or children are not living with the deceased member at the time of his death, the children shall not be entitled to any benefits payable under the provisions of this Part unless it is affirmatively shown that the children were dependent upon the deceased member for support and the percentage of the dependency. In that event the board shall have the exclusive right to consider all facts and to determine whether or not the children shall be entitled to benefits hereinabove provided and to determine from time to time whether said benefits should be continued or discontinued, all of which shall be entirely discretionary with the said board.

(6) The benefits provided in this Part for minor children shall be paid to the surviving parent or tutor during the minority of said children by the board of directors unless otherwise directed by the Court.

(7) If an active or retired member of the fund dies as provided for in Paragraph (5) hereof and the member has been legally separated by judicial decree from his wife or a divorce has been granted between the parties, the board shall have exclusive right to consider all facts and determine whether or not the spouse shall be entitled to the benefits hereinabove and to determine from time to time whether said benefits should be continued or discontinued, all of which shall be entirely discretionary with the board.

(8) Retired members shall receive as a death benefit, at the time of death, to be paid to family or surviving heirs, a sum of one thousand dollars in addition to all other benefits provided in this Part.

(9) All other benefits herein provided for all retirees shall be subject to a cost-of-living increase as hereinafter provided. The cost-of-living index upon which these benefits shall be based is that as fixed on January 1, 1970, by the United States City Average, Consumer Price Index of the United States Department of Labor, Bureau of Labor Statistics. If there is an increase in the United States City Average, Consumer Price Index of the United States Department of Labor Statistics at two-year intervals from January 1, 1970, then each fireman who is on retirement or receiving other benefits from the fund shall receive the percentage of increase in his pension by the same amount that the consumer price index herein referred to has increased in the two-year period. If the above amount is more than two percent, then only a two percent increase of the amount a member is receiving as retirement pay shall be allowed. Effective January 1, 1994, this cost-of-living adjustment shall be computed at one-year intervals rather than two-year intervals and the adjustments shall be made on a yearly basis rather than every two years. The two percent limitation shall then be applied to yearly increases.

(10) A member retiring after August 1, 1973 shall be allowed to keep the same hospitalization insurance coverage as a fireman on active duty with the Lafayette Fire Department, subject to the following conditions.

(a)(i) The member shall pay the same amount of insurance premium as a fireman on active duty and the city of Lafayette, together, are paying.

(ii) The same company who insures the firemen on active duty shall insure the retired members.

(iii) If the city of Lafayette changes insurer, then the company that insures the firemen on active duty shall also insure the retired members.

(iv) The insurer shall provide the same amount of benefits to a retired fireman as a fireman on active duty and any increase of benefits shall apply equally to both.

(v) A retired member shall be allowed to keep this insurance coverage until he reaches age sixty-five.

(vi) A retired member shall pay the same amount of increase of premium, if any, as a fireman on active duty and the city of Lafayette, together, would pay.

(b) A copy of the retirement application filed and sent to the director of administration of the city of Lafayette shall be sufficient to direct the city of Lafayette to provide this benefit.

Acts 1976, No. 615, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 554, §1; Redesignated from R.S. 33:2141 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 797, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3294 - Deferred retirement option plan

§3294. Deferred retirement option plan

A. There is hereby created for the Firemen's Pension and Relief Fund for the City of Lafayette a program which will be known as the Deferred Retirement Option Plan.

B. Any member of the fund who was employed by the Lafayette Fire Department prior to August 1, 1975, has served continuously and actively therein for a period of twenty-three years, and who is not subject to mandatory retirement under R.S. 11:3293(3)(a) or (c) may elect to participate in the deferred retirement option plan and defer the receipt of retirement benefits in accordance with the provisions of this Section. Any member of the fund employed by the Lafayette Fire Department on or after August 1, 1975, having served continuously and actively therein for a period of twenty-five years, and not subject to mandatory retirement under R.S. 11:3293(3)(a) or (c) may elect to participate in the deferred retirement option plan and defer the receipt of retirement benefits in accordance with the provisions of this Section.

C. Members of the fund eligible to participate in the deferred retirement option plan may enter the program anytime after becoming eligible by making written application to the board of trustees at least thirty days prior to their proposed entry date. Members of the fund shall participate in the deferred retirement option plan only one time and the duration of participation in the plan shall be specified and shall not exceed two years.

D. Upon the effective date of commencement of participation in the deferred retirement option plan, the monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be recorded and credited to the member's account in the deferred retirement option plan for each month the member remains in the plan. The member's account shall be a separate accounting entry on the books of the fund within the deferred retirement option plan, however, there shall not be a separate account of the fund into which benefits are actually paid. Upon termination of employment, deferred benefits shall be payable as provided by Subsections G and H of this Section.

E. Amounts credited to a member's account in the deferred retirement option plan shall not earn interest on their earnings for the member and shall not be subject to any fees or charges of any kind for any purpose.

F. A member's participation in the deferred retirement option plan shall cease at the expiration of two years from the commencement date or his date of retirement, whichever occurs first. If employment is continued at the end of the specified period of participation, all calculations of allowance under the deferred retirement option plan shall cease.

G. A participant shall not commence receiving benefits from the deferred retirement option plan until his termination of employment and retirement from the Lafayette Fire Department. Upon termination of employment and retirement, the participant shall receive, at his option, a lump sum payment equal to his account balance in the deferred retirement option plan or he may elect any other method of payment offered by the board of trustees.

H. If a participant dies during the period of participation in the plan, a lump sum payment equal to his account balance shall be paid to his named beneficiary, or, if none, to his estate. In addition, the participant's beneficiary shall be entitled to receive normal survivor benefits payable under the terms of the fund.

I. A member shall continue to be a regular participant in the Firemen's Pension and Relief Fund for the City of Lafayette during the period of his participation in the deferred retirement option plan and both employer and employee contributions shall be payable to the fund under the provisions of R.S. 11:3289.

Acts 1990, No. 475, §1; Redesignated from R.S. 33:2141.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: ACTS 1990, NO. 475, §2 PROVIDES THAT THE ACT IS EFFECTIVE UPON APPROVAL OF THE CITY COUNCIL OF THE CITY OF LAFAYETTE.}}



RS 11:3295 - Separation from service

§3295. Separation from service

A. If any member of the fund is discharged from service for reasons of economy or reduction in force due to no fault of said member and later reemployed by the fire department, his right to the privileges and benefits of this Part shall continue as from the date of original employment, without any loss of rights and privileges due to such period of absence from service with the limitation, however, such leave shall not exceed a period of four years. If the period of absence exceeds four years, all rights and privileges under this Part shall terminate.

B. If benefits are awarded to any member, widow, or minor children under the provisions of this Part, during a period of absence, the amount of benefits to be paid shall be determined by the board of directors. All members shall be entitled to all benefits in this Part even though becoming entitled thereto during a period of leave of absence, however, such leave of absence shall not exceed one year. A leave of absence of more than one year shall ipso facto terminate any rights to benefits under this Part during the period of such leave or relative to any circumstance or event occurring during that period of absence.

C. If any member of the fund is discharged from service for any reason or he voluntarily resigns, the member shall receive all funds which he has paid into the fund, upon request.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2142 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3296 - Military service credit

§3296. Military service credit

Time served in the services of the armed forces of the United States of America shall constitute service in the fire department as used in this Part subject to the following conditions:

(1) A member shall be eligible for credit for military service even though he served with the armed forces of the United States before becoming a fireman with the Lafayette Fire Department.

(2)(a) A member employed prior to August 1, 1975, and who has served three years active duty with the armed forces of the United States may apply for retirement by sending an application to the board of directors upon completion of seventeen years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty years with the Lafayette Fire Department.

(b) A member employed on or after August 1, 1975, who has served three years of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors upon completion of twenty-two years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty-five years with the Lafayette Fire Department.

(3)(a) A member employed prior to August 1, 1975, and who has served two years of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of eighteen years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty years with the Lafayette Fire Department.

(b) A member employed on or after August 1, 1975, and who has served two years of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of twenty-three years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty-five years of service with the Lafayette Fire Department.

(4)(a) A member employed prior to August 1, 1975, and who has served one year of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of nineteen years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty years with the Lafayette Fire Department.

(b) A member employed on or after August 1, 1975, and who has served one year of active duty with the armed forces of the United States may apply for retirement by sending a written application to the board of directors at the completion of twenty-four years of service with the Lafayette Fire Department and shall receive the same benefits as though he had served twenty-five years with the Lafayette Fire Department.

(5) A member with less than one year of active duty with the armed forces of the United States, regardless of employment date, shall not be allowed to use this military service towards computing retirement credit.

(6) Parts of a year, months, and days from both the armed forces of the United States and the Lafayette Fire Department are to be included to determine the amount of time a member has accrued toward retirement, for the purpose of receiving retirement benefits. No credit shall be allowed for months and days which do not add up to a complete year.

(7) The maximum benefits allowable from military service time to firemen who have served on active duty with the armed forces of the United States shall be three years. Any military service time in excess of three years shall not be used for the purpose of computing benefits to be received from this Fund.

(8) A member with twenty years or more of service with the Lafayette Fire Department shall not be allowed to use time served with the armed forces of the United States to compute retirement benefits. However, this shall not apply to members who were employed by the Lafayette Fire Department prior to January 1, 1955.

(9) If a member is drafted or called into service duty with the armed forces of the United States, he shall not lose any of his benefits of this plan for a maximum of four years, or indefinitely if a United States national crisis occurs, to be determined by the members of the board of directors of this fund.

(10) Once hired by the Lafayette Fire Department, if a member leaves under voluntary enlistment, then it must be shown to the satisfaction of the board of directors that such voluntary service was undertaken due to the fact that the member was to be involuntarily taken into service through compulsory military training or through a federal selective service act.

(11) Upon being discharged from military service, the member must within sixty days from the date of his discharge reapply for employment as a member of the fire department. He must have received an honorable discharge from the branch of service in which he was a member.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2143 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3297 - Member participation

§3297. Member participation

No fireman shall be eligible to participate in any of the benefits of this Part or to vote on any matter arising hereunder, unless he is participating or has satisfactorily completed participation in the fund herein referred to by making the contributions hereinabove set forth and provided for in this Part.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2144 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3298 - Computation of length of service

§3298. Computation of length of service

The length of service for retirement or disability benefits under this Part shall commence on the first day of employment by the fire department and shall terminate on the date of retirement, unless otherwise provided by this Part.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2145 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3299 - Violations; penalties

§3299. Violations; penalties

Whoever willfully violates any provision of this Act shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not longer than one year, or both.

Acts 1976, No. 615, §1; Redesignated from R.S. 33:2146 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3300 - Exemption from state income tax

§3300. Exemption from state income tax

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of this Part shall be exempt from any state income tax.

Acts 1991, No. 218, §1; Redesignated from R.S. 33:2140.1 by Acts 1991, No. 74, §5, eff. June 25, 1991.



RS 11:3311 - Firemen's pension and relief fund for the city of Lake Charles; creation

PART X. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF LAKE CHARLES

§3311. Firemen's pension and relief fund for the city of Lake Charles; creation

There is hereby created a Firemen's Pension and Relief Fund for the City of Lake Charles, and a Board of Directors, to administer and disburse said fund, in order to provide for the pensioning of members of the Fire Department, the widows and minor children or the dependent mothers and fathers of the deceased members of said Fire Department, and to permit the retirement and pensioning of members of said Fire Department after the required length of service, all as is hereinafter provided.

Designated from Acts 1944, No. 186, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3312 - Composition of the fund

§3312. Composition of the fund

That from July 26, 1944 the Funds, proceeds, and revenues hereinafter provided for shall constitute the Firemen's Pension and Relief Fund of the City of Lake Charles to be used for the purposes set forth in R.S. 11:3311 hereof, and in accordance with the provisions hereinafter contained.

Designated from Acts 1944, No. 186, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3313 - Control and management

§3313. Control and management

That said fund shall be under the control and management of and shall be administered by, a Board of Directors composed as hereinafter set forth.

Designated from Acts 1944, No. 186, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3314 - Board of directors; composition

§3314. Board of directors; composition

A. The said board of directors above mentioned shall be composed of eight members as follows:

(1) The Mayor of the City of Lake Charles

(2) The Director of Finance of the City of Lake Charles

(3) The City Attorney of the City of Lake Charles

(4) Five members of the Fire Department of the City of Lake Charles, who must have served at least three years in said department before they shall be eligible to membership on said Board.

B. The five members from the fire department shall be selected by a secret ballot of its members. The term of the members elected from the fire department shall be two years. The first election shall be held within fifteen days after July 26, 1944 and an election shall be held every two years thereafter.

C. The officers of the Lake Charles Fire Fighters Association shall call each said election and shall prescribe any additional rules, not contrary to the provisions of this Part for the conduct of each said election. In case of a vacancy on the board of directors among the members who have been elected from the fire department, a special election shall be called by the officers of the Lake Charles Fire Fighters Association within sixty days after the vacancy occurs, to fill the said vacancy, by secret ballot of the members of the said fire department.

D. For the purpose of this Section "members" includes all members of the fire department who are active or on pension, either for retirement or disability.

Designated from Acts 1944, No. 186, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3315 - Election of officers; term

§3315. Election of officers; term

The President and Secretary of the board of directors shall be chosen by a majority vote of the members of said Board and shall be elected for a two year term.

Designated from Acts 1944, No. 186, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3316 - Treasurer; duties; bond

§3316. Treasurer; duties; bond

The said Commissioner of Finance of the City of Lake Charles shall be the Treasurer of said board of directors and custodian of all funds belonging to said Pension Relief Fund. He shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension Relief Fund, only upon warrant of the Secretary of said board, countersigned by the President thereof. The official bond of said Commissioner of Finance shall be security for the faithful performance, by said Commissioner of Finance, of his duties as Treasurer of the said board of directors or in lieu thereof he may furnish a valid surety bond in the sum of ten thousand dollars. The premium for the bond shall be paid out of said fund.

Designated from Acts 1944, No. 186, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3317 - Board of directors; duties; meetings

§3317. Board of directors; duties; meetings

A. The board of directors shall have control and management of said Firemen's Pension and Relief Fund and shall make rules and regulations for the proper administration of said funds not in conflict with the provisions of this Part, shall hear and decide all applications for benefits under this Part; and its decisions on such applications shall not be subject to review or reversal except by said board itself, or upon appeal of the courts.

B. The said board shall meet quarterly and a special meeting shall be called on forty-eight hours' notice by the president at the request of any three members. Any four (4) members of the board shall constitute a quorum for the transaction of any and all business.

C. The said board of directors shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper administration of said Fund under the provisions of the law.

(2) Retain such legal, medical, clerical, or other services as may be necessary for the conduct of the affairs connected with said Fund and provide compensation for such service.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid unto the Treasury of the Fund.

(4) Certify to the levying authority provided by law, the amount of revenues required and provided for, and to cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability, at least once a year.

(6) Keep all necessary records of its meeting and proceedings.

(7) Cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and the present condition and manner of investment of the said Fund.

(8) Keep a book to be known as the List of Retired Firemen. Such Book shall give a full and complete record of the action of the said board of directors in retiring or pensioning all persons under this Part, showing the names, date of entering the service of said Fire Department, date of removal from active service and the reason for such action.

D. The Board shall be a quasi-judicial body and its action shall be reviewable only in the courts.

Designated from Acts 1944, No. 186, §§7, 8(2) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3318 - Secretary; duties; powers

§3318. Secretary; duties; powers

The secretary of the said board of directors shall keep in books provided for the purpose, a full and complete record of all proceedings of the board of directors, particularly with reference to investment of funds belonging to the said Pension and Relief Fund as hereinafter provided. He shall file and keep all correspondence of the Board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the board of directors, including the preparation of warrants for the various disbursements from the said Fund and the keeping of an accurate record thereof. The said Board shall fix at their discretion a salary to be received by said Secretary as compensation for his services.

Designated from Acts 1944, No. 186, §8(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3319 - Salary deductions paid into the fund; contributions by the city

§3319. Salary deductions paid into the fund; contributions by the city

The Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Firemen's Pension and Relief Fund of the City of Lake Charles.

(2) All rewards, gifts or emoluments that may be paid for or on account of extraordinary service of said fire department, except when given to an individual member or given to endow a medal or other permanent reward.

(3) A percentage of the gross salary of each employee of the fire department shall be deducted monthly from the salary of each and paid into said fund; however, any person who ceases to be an employee of the fire department and who is not eligible to participate in the benefits of the fund shall be entitled to a refund of all monies which the employee has paid into the fund. The percentage deduction shall be as follows:

(a) Five percent during the Fiscal Year 1976-1977.

(b) Six percent during the Fiscal Year 1977-1978.

(c) Seven percent during the Fiscal Year 1978-1979.

(d) Eight percent during the Fiscal Year 1979-1980 and succeeding fiscal years.

(4) A sum equal to a percentage, as set forth below, of the total salary of all employees of the fire department to be paid into the fund by the City of Lake Charles, and the City of Lake Charles is hereby authorized and directed to pay into the fund annually, a sum equal to the total sum paid into the fund from payroll deductions of all employees of the fire department. The percentages shall be as follows:

(a) Five percent during the Fiscal Year 1976-1977.

(b) Six percent during the Fiscal Year 1977-1978.

(c) Seven percent during the Fiscal Year 1978-1979.

(d) Eight percent during the Fiscal Year 1979-1980 and succeeding fiscal years.

(5) The City of Lake Charles and the Ward Three Fire Protection District of Calcasieu Parish are authorized and directed to pay to the Firemen's Pension and Relief Fund annually the amount received by them as rebate on fire insurance premiums of foreign companies, or as insurance contributions otherwise paid to the City of Lake Charles and Ward Three Fire Protection District of Calcasieu Parish by the State of Louisiana in connection with fire insurance, exclusive of any sum of money paid into the Firemen's Pension and Relief Fund from rewards or gifts, and any sum of money paid by deductions from the salary of the members of the Lake Charles Fire Department.

(6) The City of Lake Charles is authorized and directed to contribute an annual sum in order to maintain a $300,000.00 reserve at all times for pensions and other benefits provided by this Part. However, the City of Lake Charles shall not be required to contribute an amount in excess of the following:

(a) $25,000.00 for the year 1968.

(b) $50,000.00 for the year 1969.

(c) $60,000.00 for the year 1970.

(d) $70,000.00 for the year 1971.

(e) $80,000.00 for the year 1972.

(f) $90,000.00 for the year 1973.

(g) $100,000.00 for the year 1974 and for each succeeding year thereafter in order to maintain the said reserve. The City of Lake Charles shall be obligated and directed to contribute a sum of not less than $25,000.00 each year regardless of the fact that the reserve of $300,000.00 may thereby be exceeded.

(7) All monies required to be paid into the Firemen's Pension and Relief Fund by the City of Lake Charles shall be paid into said Fund by the said City of Lake Charles during December of each year.

Designated from Acts 1944, No. 186, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3320 - Fiscal affairs of the fund; investment

§3320. Fiscal affairs of the fund; investment

The said board of directors may, at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized. Such investment shall be only in interest bearing bonds of the United States of America, or of the State of Louisiana, or of the said City of Lake Charles. All income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the fiscal agent of the City of Lake Charles and its receipt therefor filed with the Secretary.

Designated from Acts 1944, No. 186, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3321 - Exemption from seizure and attachment

§3321. Exemption from seizure and attachment

A. Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after any order for distribution is issued by the said board of directors to the person or persons entitled thereto under the provisions of this Part, be held, seized, or levied upon, by virtue of any attachment, garnishment, execution, or order or decree, or any other process whatsoever issued out of or by any court, for the payment or satisfaction, in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of said fund; but shall be exempt therefrom. The fund shall be kept, held, and distributed for no purpose other than those provided for in this Part.

B. No employee of the Lake Charles Fire Department who at any time becomes eligible for participation in the benefits of this fund shall lose or forfeit any earned eligibility for any cause or reason whatsoever, except as hereinafter provided.

Designated from Acts 1944, No. 186, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3322 - Pensions and benefits

§3322. Pensions and benefits

A. The following members of the Lake Charles Fire Department shall be eligible to participate in the benefits of this fund, provided they were under thirty-one years of age at the time of hiring as provided elsewhere in this Part:

(1) Members who shall have completed at least six full months of service in said fire department on September 1, 1968 shall be eligible for participation herein immediately upon the effective date of this amendment.

(2) Members who shall not have completed six full months of service in said fire department on September 1, 1968, and members who are hired subsequent to September, 1968 shall be eligible for participation herein only after having completed three full years of service in said fire department.

B. Pensions and benefits payable out of said fund shall be as follows:

(1)(a) If a member of the fire department acquires a disability for service therein for causes not arising or developing directly from his employment in the said fire department, or his employment elsewhere other than the fire department, and for which he is therefore unable to collect compensation under the Worker's Compensation Laws of Louisiana, said fireman shall, upon being found by the board of directors to have such disability, be paid monthly so long as such disability shall continue.

(b) The following scale of disability benefits shall apply, provided the fireman was under thirty-one years of age at the time of hiring as provided elsewhere in this Part, and provided further that the monthly paying shall never exceed three hundred dollars:

(i) A sum equal to forty per centum of the salary earned by said employee at the time such disability arises in the case of employees who have served the minimum period for eligibility and up to and including ten years.

(ii) Employees who have served for a period of eleven years shall receive forty-one per centum.

(iii) Employees who have served for a period of twelve years shall receive forty-two per centum.

(iv) Employees who have served for a period of thirteen years shall receive forty-three per centum.

(v) Employees who have served for a period of fourteen years shall receive forty-four per centum.

(vi) Employees who have served for a period of fifteen years shall receive forty-five per centum.

(vii) Employees who have served for a period of sixteen years shall receive forty-six per centum.

(viii) Employees who have served for a period of seventeen years shall receive forty-seven per centum.

(ix) Employees who have served for a period of eighteen years shall receive forty-eight per centum.

(x) Employees who have served for a period of nineteen years shall receive forty-nine per centum.

(xi) Employees who have served for a period of twenty years shall receive fifty per centum.

(c) Provided that if any member was drawing a military disability check for injury or ailment received while serving in the Armed Forces or other service of the United States before entering the service of the fire department, and he is forced to retire because of said injury or ailment, any compensation that he receives because of said injury or ailment shall be deducted from the amount due him under the above scale, if it be greater; and he shall receive from the Firemen's Pension and Relief Fund only the difference between the two. In the event he is later able to fulfill twenty years of service consistently with other provisions of this Part, he shall retire under the regular retirement provisions herein.

(2)(a) If payment of worker's compensation checks by the City's insurer to a fireman hurt on the job is discontinued, but the fireman is still not acceptable for work in the fire department because of said disability, then he shall be paid disability checks from the Firemen's Pension and Relief Fund based on his years of service according to the following scale for service disability benefits; provided that the monthly payment shall never exceed four hundred dollars; and provided further that said disability payments shall be computed by taking the appropriate percentage according to the years of service, of the monthly salary of the active member of said fire department holding to position corresponding to that held by the beneficiary at the time of his disability retirement, regardless of the salary being paid to the beneficiary at the time of his retirement:

(i) A sum equal to fifty per centum of the salary earned by said employee at the time such disability arises in the case of employees who have served the minimum period for eligibility and up to and including ten years.

(ii) Employees who have served for a period of eleven years shall receive fifty-one per centum.

(iii) Employees who have served for a period of twelve years shall receive fifty-two per centum.

(iv) Employees who have served for a period of thirteen years shall receive fifty-three per centum.

(v) Employees who have served for a period of fourteen years shall receive fifty-four per centum.

(vi) Employees who have served for a period of fifteen years shall receive fifty-five per centum.

(vii) Employees who have served for a period of sixteen years shall receive fifty-six per centum.

(viii) Employees who have served for a period of seventeen years shall receive fifty-seven per centum.

(ix) Employees who have served for a period of eighteen years shall receive fifty-eight per centum.

(x) Employees who have served for a period of nineteen years shall receive fifty-nine per centum.

(xi) Employees who have served for a period of twenty years shall receive sixty per centum.

(b) After any member of the fire department shall have been retired upon pension by reason of disability, the said board of directors shall cause the retired member to be examined annually by a competent physician to be selected by it annually, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether such retired member should be continued on pension roll; but such retired member shall remain on the pension roll until final action in the matter. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, shall be entitled to counsel, shall be permitted to propound any questions pertinent to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath and any member of said board of directors is hereby authorized to administer such oath. The decision of said board of directors shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of directors, or the Courts.

(c) Any fireman who is receiving benefits for disability shall not be considered as serving time in the fire department for computation of eligibility for retirement as provided below.

(3)(a) Any member of the fire department, regardless of when hired, provided he was under thirty-one years of age at the time of hiring, who serves in the fire department for a period of twenty years, shall, upon making proper written application to the board of directors requesting retirement from service in the fire department, be paid a monthly sum equal to fifty per centum of his average monthly salary for the twenty-four consecutive month period during which his average monthly salary was highest as hereinafter provided, such sum not to exceed five hundred dollars per month. The five hundred dollars per month maximum applies only to those who have served less than twenty-one years with the Lake Charles Fire Department. The benefits provided herein also provide with respect only to persons who retire on and after October 1, 1976.

(b) If the fireman eligible for retirement, is physically fit and able to continue to render efficient service, he may, at his option, continue on active service and in such event, upon retirement shall be entitled to receive a pension as set forth below. All firemen, upon reaching their sixty-fifth birthday, shall be required to take a physical examination subject to the approval of the appointing authority to continue to render efficient service in the fire department and upon reaching their sixty-sixth birthday shall be compelled to retire from the fire department.

(c) The following scale of retirement benefits, not subject to any maximum, shall apply for each employee who has served twenty-one years or more in the Lake Charles Fire Department who retires on or after October 1, 1976:

(i) Employees who have served for twenty-one years shall receive fifty-one and one-half per centum.

(ii) Employees who have served for twenty-two years shall receive fifty-three per centum.

(iii) Employees who have served for twenty-three years shall receive fifty-four and one-half per centum.

(iv) Employees who have served for twenty-four years shall receive fifty-six per centum.

(v) Employees who have served for twenty-five years shall receive fifty-nine per centum.

(vi) Employees who have served for twenty-six years shall receive sixty-two per centum.

(vii) Employees who have served for twenty-seven years shall receive sixty-five per centum.

(viii) Employees who have served for twenty-eight years shall receive sixty-eight per centum.

(ix) Employees who have served for twenty-nine years shall receive seventy-one per centum.

(x) Employees who have served for thirty years or more shall receive seventy-five per centum.

(d) Retirement benefits as provided above shall be computed by applying the average monthly salary of the employee for the twenty-four consecutive month period during which his average monthly salary was highest to the applicable percentage provided above according to years of service, but any member of the Lake Charles Fire Department who has completed at least twenty years service in the Lake Charles Fire Department, and who retires on or after October 1, 1976, shall receive pension benefits of not less than two hundred fifty dollars per month.

C.(1) If any member of said fire department, while in service of said Department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause and leave a widow and minor children under the age of eighteen years, they shall collect from said fund the benefits to which said deceased member would have been entitled, unless said widow remarries, in which event payments to her shall cease and the minor children shall collect one-half the benefits to which deceased member would have been entitled, until they arrive at the age of eighteen years. No widow shall be entitled to the benefits under this Part unless she was married to said member of the fire department before he was removed from active service and was living with him at the time of his death.

(2) If the deceased member of the fire department should leave a surviving widow and no children under the age of eighteen years, she shall receive only one-half of the benefits to which he would have been entitled, provided that in no event will the sum to which she is entitled be less than two hundred dollars per month.

(3) If the deceased member of the fire department was not married but left a father and/or mother directly dependent upon him for support and maintenance, the board of directors shall pay to such father and/or mother one-half the pension to which the deceased member would have been entitled. The board at its discretion shall determine whether or not the father and/or mother was directly dependent.

(4) Whenever an active member of said fire department, or retired or disabled member on pension, shall die as aforesaid, the board of directors shall appropriate from the said fund the sum of five hundred dollars for funeral and burial expenses of such deceased member.

(5) The benefits provided in this Part for minor children under the age of eighteen years shall be paid to the surviving parent or tutor unless otherwise directed by said board.

D.(1) Any fireman who is over thirty-one years of age at the time of hiring is not eligible for either disability or retirement benefits under the provisions of this Part, unless said fireman was originally employed in the Lake Charles Fire Department before he was thirty-one and was an active paying member of Firemen's Pension and Relief Fund at the time of resignation from said fire department and has properly been reinstated in said fire department prior to reaching his thirty-fifth birthday, in which case he shall be eligible to come under the provisions on the Pension Plan, provided that he remits to the Pension Fund all back payments from time of reinstatement to September 1, 1968 in order to receive credit for that time toward his pension.

(2) The provisions of this Subsection shall apply only to those members of the Lake Charles Fire Department who retire from said Department after September 1, 1968; no provision of this Subsection shall operate to alter the benefits payable to any person or persons who may be receiving retirement or disability benefits on September 1, 1968 under the provisions of previous amendments of the Firemen's Pension and Relief Fund for the City of Lake Charles, with the exceptions as hereinafter set out.

(3) The following provisions shall apply only to those members and their widows who are receiving benefits from the Firemen's Pension and Relief Fund for the City of Lake Charles on September 1, 1968:

(a) All members who are receiving from the Pension Fund the maximum benefit of two hundred twenty-five dollars per month for twenty years service shall on September 1, 1968, begin to receive two hundred fifty dollars per month, and thereafter shall receive an additional increase of two percent per annum for each succeeding year not to exceed five years, and not to exceed a maximum of two hundred seventy-five dollars per month.

(b) All widows of members, which widows have no children under eighteen years and are receiving from the Pension Fund the maximum benefit, shall on September 1, 1968 begin to receive not less than two hundred dollars per month.

Designated from Acts 1944, No. 186, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3323 - Separation from service

§3323. Separation from service

A. If any member of the said fire department should be discharged from the service for reasons of economy or reduction in force due to no fault of said member, and later should be reemployed by the said fire department, his rights to the privileges and benefits of this Part shall continue as from the date of original employment without any loss to rights and privileges due to such period of absence from services; provided, however, that such period of absence from service does not exceed four years. In the event the period of absence exceeds said period of four years, all rights and privileges under this Part shall terminate.

B. In the event benefits are awarded to any members, their widows or minor children, or their dependent fathers and/or mothers, under the provisions of this Part, and during a period of absence, the amount of benefits to be paid shall be determined by the Board of Directors. All members shall be entitled to all benefits provided in this Part even though they become entitled thereto during a period of absence or leave, provided, however, such leave of absence shall not exceed six months in one calendar year. A leave of absence of more than six months in any one calendar year shall ipso facto terminate any right to benefits under this Part during the period of such leave, or relative to any circumstances or event occurring during the period of absence.

C. If any permanent employee of the fire department, one having served for at least three years, is discharged subsequent to January 1, 1985, for reasons of economy or reduction in force and not due to any fault of the employee, the employee shall be refunded all employee contributions that the employee made to the fund during the employee's period of employment.

Designated from Acts 1944, No. 186, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3324 - Military service credit

§3324. Military service credit

A. Time served in the service of the United States Government during time of war shall constitute "service" in the said fire department as used in this Part.

B. Credit for retirement benefits shall be granted for time served in U.S. Military Service during a time of war prior to the time the employee was employed by the Lake Charles Fire Department; provided that the maximum credit allowed toward retirement shall not exceed a period of three years, which credit may be applied only after completing twenty years of active service in the fire department.

C. No employee of the Lake Charles Fire Department shall be entitled to any of the retirement benefits provided for in this Part if he is drawing a salary for employment in the Lake Charles Fire Department. Provided further if any employee is on retirement and drawing a pension from the Lake Charles Firemen's Pension and Relief Fund, said employee shall forfeit all pension benefits received from said fund if he should accept reemployment in the Lake Charles Fire Department for any reason.

Designated from Acts 1944, No. 186, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3325 - Member participation

§3325. Member participation

The first payment to be made by the City of Lake Charles shall be paid into the Firemen's Pension and Relief Fund during December of 1968, and all future payments shall be deposited in the Lake Charles Firemen's Pension and Relief Fund during the month of December of each year thereafter; provided that deductions and payments shall have been started from the salaries of the employees of the Lake Charles Fire Department.

Designated from Acts 1944, No. 186, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3326 - Computation of length of service

§3326. Computation of length of service

The methods of computing the periods of service and seniority under this Part shall be determined by the board of directors and rules shall be passed by it relative thereto.

Designated from Acts 1944, No. 186, §18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3327 - Authority to alienate property

§3327. Authority to alienate property

That said board of directors shall have full power and authority to sell, mortgage, lease or let, or otherwise alienate or dispose of any and all property real or personal, tangible or intangible, which becomes the property of the Firemen's Pension and Relief Fund of the City of Lake Charles.

Designated from Acts 1944, No. 186, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3341 - Monroe Firemen's Pension and Relief Fund; continuation

PART XI. MONROE FIREMEN'S PENSION AND RELIEF FUND

§3341. Monroe Firemen's Pension and Relief Fund; continuation

A. The Monroe Firemen's Pension and Relief Fund created and provided for by Act No. 39 of 1964, as amended, is hereby continued for the pensioning of retired members, members who are superannuated, and members with disabilities of the fire department and alarm system and the widows and orphans of the same.

B. Except as provided by this Part, the assets, funds, monies, and properties constituting the fund under Authority of Act No. 39 of 1964 are hereby continued.

C. The fund, as above constituted and established, shall be controlled, managed, and administered by a board of trustees as hereinafter provided.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2171 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3342 - Board of trustees; officers

§3342. Board of trustees; officers

A. The board of trustees of the Monroe Firemen's Pension and Relief Fund shall be hereby created a body politic, and shall be composed of the mayor, the director of administration, the chief of the fire department, one retired fireman, and one active fireman. The board may elect a president and a secretary-treasurer.

B. The retired member shall be elected by a majority of votes cast by the retired members of the fund and the active member shall be elected by a majority of votes cast by the active firefighters in an election called by and in accordance with the rules adopted by the board of trustees. They shall hold office for a period of three years.

C. The present officers and members of the board of trustees shall hold office until September 11, 1982, at which time their term of office shall cease. The regular annual meeting may be held in conjunction with the regular June union meeting of the Monroe Firefighters' Local 629 each year. Special or called meetings may be held upon the call of the president.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2172 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3343 - Powers and duties

§3343. Powers and duties

A. The secretary-treasurer so elected shall be the custodian of all funds and securities belonging to the pension fund. He shall deposit such funds and securities in a depository designated by the board of trustees and shall disburse funds only upon vouchers signed by the secretary-treasurer and president. The secretary-treasurer shall give an annual surety bond, with a good and solvent corporate surety as surety on said bond, in a sum to be fixed by the board. The premiums for such bond shall be paid out of the cash held by the pension fund.

B. The board of trustees shall have exclusive control and management of the fund.

C. No debt, claim, pension, or benefit of any kind shall ever be paid until same has been duly approved by the president and secretary-treasurer. All such payments, after being approved, shall be paid by voucher signed by the president, and the secretary-treasurer.

D. The board shall meet upon call of the president, or two members of the board. Call, as used herein, shall mean due and timely notice given in writing or verbally to all board members.

E. The secretary-treasurer shall keep in books provided for the purpose a full and complete record of all proceedings of the board, particularly with reference to the investment of all funds as hereinafter provided, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the board. He shall perform other such duties as may be assigned to him by the board. He shall maintain a record book showing the date each member entered the service of the Monroe fire department, showing all breaks or interruptions in continuity of service and the explanations of same, all for the purpose of perpetuating an intelligent service record of each employee of the fire department.

F. The president shall perform such duties as are customary to such offices.

G. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law, which rules and regulations shall be adopted by, and with the consent of, a majority of the membership of the fire department present at any annual, special, or called meeting.

(2) Retain such legal, medical, clerical, or other help as may be necessary for the proper conduct of the affairs of the fund and make compensation for such services.

(3) Keep all necessary records of meetings and proceedings.

(4) The board shall, annually at the close of the fiscal year, cause to be posted in each station a recapitulation of the fund, prepared by a certified public accountant, showing the number of pensioners, amounts of disbursement, revenues received, cash on hand, and present investment of said fund. Special reports will be posted prior to annual meetings when requested by a majority of the board.

(5) The board of trustees may at any time after considering the probable current demands upon such fund, determine what portion of the cash account may be safely withdrawn for investment purposes and, having so determined, invest same in United States Government bonds, in stocks of building and loan associations or banks which are guaranteed by the Federal Deposit Insurance Corporation or the Federal Savings & Loan Insurance Corporation, or in Louisiana state, parish, or municipal revenue bonds, not exceeding a limit of one hundred thousand dollars on any one issue. Said bonds and/or stocks shall be deposited in a designated safe depository. All income from such investments shall become a part of the pension fund.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2173 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3344 - Composition of the fund

§3344. Composition of the fund

The Monroe Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due The Firemen's Pension Fund of Monroe, Louisiana and/or the presently existing Monroe Firemen's Pension and Relief Fund, except that amount of monies and assets transferred to the Firefighters' Retirement System agreed upon in the contract signed by officials of the Firefighters' Retirement System and the officials of the City of Monroe.

(2) All proceeds of the sale of condemned property owned and used by the fire department, except when used as trade-in on new equipment, shall be paid into the pension fund, until such time as the fund is actuarially sound, and at which time such proceeds shall revert to the fire department two percent insurance fund.

(3) The city of Monroe, Louisiana, is hereby authorized and directed to maintain the pension fund at a sum not less than one hundred eighty-five thousand dollars. To that end, the city of Monroe is by these presents authorized and directed to appropriate and pay over, out of the general fund of the city of Monroe monthly, an amount or sum equivalent to any deficit that may result, occur, or appear in the operation of the fund for the preceding month, at the close of each such month, considering the receipts and disbursements for such month to the said fund, as against the disbursements for such month made under the provisions of this Part. It is the intention of this Paragraph that the city of Monroe shall maintain the pension fund at the sum of one hundred eighty-five thousand dollars at all times.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2174 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3345 - Exemption from seizure

§3345. Exemption from seizure

Except as provided in R.S. 11:292, no portion of the pension fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, writ, order, injunction, decree, or any other process whatsoever, issued out of or by any court of the state of Louisiana, for the payment or satisfaction, in whole or in part, of any debt, claim, damage, demand, judgment, or any other decree against any beneficiary of this fund, but shall be exempt therefrom.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2175 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3346 - Benefits

§3346. Benefits

Payment of pensions and benefits shall conform to the following:

(1) In payment of benefits to widows, the term "widow" shall mean the lawfully married spouse of any member from whom there has not been obtained a judicial separation of bed and board or divorce at the time of the member's death. Should any member marry after taking retirement or disability benefits, then this fund shall not be responsible for any benefits whatsoever to such widow.

(2) A member who has served twenty years of service with the fire department, upon retiring, shall be paid the sum of two hundred fifty dollars per month, and he shall receive an additional ten dollars per month thereafter for each fully completed year of service, not to exceed three hundred dollars; provided that any member employed after January 1, 1968, must be a minimum forty-five years of age before receiving benefits applicable to a twenty-year retirement, as hereinabove set forth.

(3) A member of this organization who acquires a total or permanent disability from any cause, either while on or off duty, to such an extent that service cannot be performed for the fire department, shall, upon submission of due proof in accordance with the requirements of this organization and during the period of disability, receive the sum of three hundred dollars per month; provided that at any time during the period of disability the board of trustees may require the member to submit to physical examination in accordance with the provisions of this Part. Upon the death of the member drawing disability and benefits, his widow, as defined in Paragraph (1) of this Section, during the period of her widowhood, shall receive the sum of one hundred seventy-five dollars per month and, if there be a lawful child or children of the deceased who are under eighteen years of age and not married, the widow shall receive an additional thirty-five dollars per month for each such child, not to exceed a total of one hundred five dollars per month for all of the children, until the youngest child shall reach eighteen years of age.

(4) A member who has served twenty-five years of collective service, upon retiring shall receive the sum of three hundred dollars per month. Upon the death of any member, active or retired, his widow, as defined in Paragraph (1), shall receive the sum of one hundred seventy-five dollars per month during the period of her widowhood, and if there is a lawful child or children of the deceased who are under eighteen years of age and are not married, such widow shall receive an additional thirty-five dollars per month for each such child, not to exceed a total of one hundred five dollars per month for such children, until the youngest child reaches eighteen years of age.

(5) Should any active or retired member die, his widow, as defined in Paragraph (1) shall receive the sum of one hundred seventy-five dollars per month during the period of her widowhood. Should there be no widow, or should his widow subsequently die or remarry, and there are lawful surviving children under eighteen years of age and not married, then they shall receive the sum of one hundred fifty dollars per month, to be divided between them equally, for their support or education until the youngest child has reached eighteen years of age.

(6) Any widow receiving benefits under this Part who remarries shall forfeit all rights and benefits whatsoever from date of remarriage. Any child receiving benefits under this Part who marries shall forfeit all rights and benefits from the date of marriage.

(7) The above schedule of rates and benefits, as well as any future increases, shall apply to all persons receiving benefits under this Part, provided however, any member who received benefits prior to January 1, 1958, shall be limited to a maximum benefit of one hundred forty dollars per month.

(8) No member shall be paid any benefits whatever for any disability while said member is receiving salary or wages from the city of Monroe fire department.

(9) A member claiming or receiving benefits because of any disability that renders him unfit for service on the fire department shall subject himself to physical examinations by the board's medical examiner. If the findings be objectionable to him, he may, at his own expense, consult a physician of his own choice. If these two examiners fail to agree, then they shall select a third physician. The concurrence of any two of these three shall then be considered as final by both the member and the board of trustees.

(10) The service record of a member shall be computed from the date of his first employment on the fire department. It shall be counted on the basis of twenty through twenty-five years of collective service.

(11) A member's service record shall not be considered as interrupted during such periods as said member may not be employed on the fire department because of illness, injury, physical infirmity, or disability. Nor shall it be considered as interrupted during such time as a member may be in the actual military service of the United States or the state of Louisiana, in time of war, peril, insurrection, flood, calamity or other cause that may call a member from private life to the military service; provided, however, that during such time as any member may be in the actual military service of the United States in time of war, peril, insurrection, flood, calamity, or other cause, then all dues and benefits provided for hereunder shall be waived during such period.

(12) If a disability retiree returns to active employment as a fireman of the department, or if one who has previously retired from the fund on disability returns to active employment as fireman of the department, and such person did not merge into the Firefighters' Retirement System on May 7, 1981, he shall, upon reemployment, become a member of the Firefighters' Retirement System and any prior service credit in the fund shall only be recognized pursuant to the provisions of R.S. 11:142.

(13) The board of trustees may grant a cost of living adjustment to retirees and beneficiaries not to exceed fifty dollars per month; provided, however, that no cost of living adjustment may be effective unless and until approved by the Monroe City Council.

Added by Acts 1982, No. 764, §1; Redesignated from R.S. 33:2176 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3351 - Blank]

PART XII. FIREMEN'S PENSION AND RETIREMENT FUND FOR

THE CITY OF NEW IBERIA

§3351. [Blank]



RS 11:3361 - Creation of Firefighters' Pension and Relief Fund; contributions by city

PART XIII. FIREFIGHTERS' PENSION AND RELIEF FUND

IN THE CITY OF NEW ORLEANS

§3361. Creation of Firefighters' Pension and Relief Fund; contributions by city

A pension and relief fund for firefighters in the city of New Orleans is created. For the purpose of augmenting the fund, the city shall pay into the fund annually one percent of the revenues derived from all licenses issued by the city, except the drivers and chauffeurs licenses, and an annual appropriation in the budget of the city of a sum equal to not less than five percent of the money annually appropriated by the city for the operation and maintenance of the fire department of the city. The latter appropriation, within the limits prescribed, shall be determined by the council each year in making up its annual budget. The appropriation and donations by the city aforesaid shall be set apart by the treasurer of the city and paid over to the board of trustees of the Firefighters' Pension and Relief Fund as the annual contribution of the city to the fund. The word "firefighter" as designated in this Part is defined as any individual employed by the fire department of the city of New Orleans who is actively engaged in the extinguishing of fires. Notwithstanding any provision of this Part to the contrary, any uniformed member of the fire suppression division of the fire department of the city of New Orleans, who occupied the position of firefighter in the classified civil service of the city of New Orleans for at least ten years, and who, because of physical disability, selects to transfer from the fire suppression division to the fire administration division of the fire department of the city of New Orleans, may continue to participate in the pension and relief fund for firefighters in the city of New Orleans, unless the board determines that such continued employment is detrimental to the health and safety of other employees.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1980, No. 228, §1; Redesignated from R.S. 33:2101 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 498, §1.



RS 11:3362 - Board of trustees of fund; officers; vacancies

§3362. Board of trustees of fund; officers; vacancies

A. There is hereby created a Board of Trustees for administration of this fund. This board shall be composed of the following members:

(1) The superintendent of the fire department.

(2) The director of finance of the city of New Orleans.

(3) Two members elected from the active ranks of the department.

(4) Two members elected from the ranks of retired members of the department.

(5) One member who is domiciled in and an elector of the city of New Orleans and who is appointed by the mayor subject to confirmation by the New Orleans City Council. A vacancy in this position shall be filled in the same manner as the original appointment.

B.(1) The terms of members shall be two years and shall begin on the fourth Wednesday in August.

(2)(a) The election of the elected members to the board shall be held on the fourth Wednesday in August. Members so elected shall take office at noon on the day following such election. Special elections may be called by the board as then constituted when vacancies occur on the board by death, resignation, or otherwise. Special elections or appointments shall be completed within thirty days after a vacancy occurs on the board.

(b) All elections of the members of the board shall be held between the hours of 6:00 A.M. and 8:00 P.M. at the department of fire headquarters or such place or places that the board may designate at its regular meeting held during the month of July, immediately preceding the holding of its biannual election. All persons entitled to vote at any such election shall be notified of the place or places at which the election will be held at least ten days prior to the date thereof.

C. The board shall elect a president from the membership of the board. It shall also elect a secretary-treasurer. Should a vacancy among the members of the board occur six months or more prior to any election, the board shall call a special election to fill such vacancy; if no candidate qualifies within fifteen days after vacancy occurs, the board shall fill such vacancy by appointment. If a vacancy occurs less than six months prior to any election, the board shall fill such vacancy by appointment. Any person elected or appointed to fill a vacancy in the membership of the board, as hereinabove set forth, shall be elected or appointed by nomination from the group, active or retired, that suffered loss of representation on the board by reason of such vacancy, but all members of the board shall vote on appointments and all members active or retired shall vote on all candidates for election.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1970, No. 168, §1; Redesignated from R.S. 33:2102 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 234, §1, eff. June 12, 2013.

NOTE: See Acts 2013, No. 234, §2, regarding term of board members in office on effective date of Act and the calling of a special election.



RS 11:3363 - Powers of board; assessment of members; determination of applications for benefits

§3363. Powers of board; assessment of members; determination of applications for benefits

A. The board of trustees shall have exclusive control and management of the fund and all money donated, paid, or assessed for the relief or pensioning of members with disabilities, members who are superannuated, and retired members of the fire department, their widows and minor children, or widowed mothers, and for the payment of death benefits. This board is created to administer the funds paid into this system and to invest these funds in accordance with the provisions of this Part.

B. The board shall assess each member of the fire department not less than ten percent of his salary, to be deducted monthly, the same to be placed by the secretary-treasurer to the credit of the fund subject to the orders of the board.

C. Should the employee who was employed prior to January 1, 1968, leave the employment of the city fire department at any time, eighty percent of his accumulated contributions shall be paid to him in a lump sum if living, otherwise to his named beneficiary unless he is entitled to receive benefits under this Part; and upon such withdrawal he shall forfeit all credits for service in this system. It may acquire, own, administer, alienate, and otherwise dispose of all kinds of property, movable and immovable, tangible and intangible, contract, adopt, alter or destroy an official seal, sue and be sued, implead and be impleaded.

D. The board may employ personnel, professional advisors, legal and technical assistants, and pay compensation for services rendered and shall employ an actuary who shall annually certify to the board the amount of contributions required from the city and other sources to maintain the system on an actuarial basis.

E. The board shall have exclusive control of the allocation of funds and the payment of funds for operational expenses, the balance of all funds shall be regularly and promptly invested in accordance with the provisions of this Part.

F. The board shall appoint committees of its members as needed, including a finance committee and a relief committee, and make necessary rules and regulations for its government in the discharge of its duties. It shall hear and decide applications for relief, pensions, and death benefits under this Part. Its decisions on such applications shall be final and conclusive, and not subject to review by the courts of this state unless application is made to the board for rehearing. The board shall cause to be kept a record of all its meetings and proceedings.

G. The New Orleans Firefighters Association, Local 632 and the board of trustees of the Firefighters' Pension and Relief Fund for the city of New Orleans shall be authorized to enter into a cooperative endeavor agreement or other contractual agreement with the city of New Orleans pursuant to the Supreme Court of Louisiana decision in "New Orleans Firefighters Local 632 et al. versus the city of New Orleans et al.", bearing number 00-C-1921 c/w number 00-C-2041, for the purpose of establishing a special class of benefits or benefit accrual rates for any class of active or retired members in the Firefighters' Pension and Relief Fund for the city of New Orleans based on the member's employment with the city of New Orleans fire department. Any such agreement may be entered into as a basis for full or partial satisfaction of judgments rendered in favor of such members and shall be subject to the approval of the court in which the judgments were rendered.

H. The Firefighters' Pension and Relief Fund in the city of New Orleans shall remain in compliance with the provisions of the Internal Revenue Code relative to qualified governmental retirement plans. The board of trustees of the fund shall promulgate rules and regulations under the Administrative Procedure Act relative to the applicable provisions of the Internal Revenue Code. No benefits shall be paid in excess of the limitations provided within the rules and regulations pursuant to the provisions of the Internal Revenue Code.

Amended by Acts 1969, No. 120, §1; Acts 1972, No. 127, §1; Redesignated from R.S. 33:2103 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 2003, No. 1097, §1, eff. July 2, 2003; Acts 2004, No. 610, §1, eff. July 5, 2004; Acts 2011, No. 224, §1, eff. June 27, 2011; Acts 2013, No. 235, §1, eff. Jan. 1, 2014; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2013, No. 235, §2, regarding incremental implementation of Subsection B as amended by that Act.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3363.1 - Fiduciary and investment responsibilities

§3363.1. Fiduciary and investment responsibilities

A. The following persons shall be deemed to be in a fiduciary relationship with the fund:

(1) Any person who exercises any discretionary authority or discretionary control with respect to the management of system funds or assets.

(2) Any person who renders investment advice or services for compensation, direct or indirect, with respect to system funds or assets.

B. Legislators, state officials, system attorneys, accountants, and actuaries shall not be considered fiduciaries unless they exercise discretionary control over the management or administration of the system or some authority or control over system assets.

C. Any person who has been convicted of a felony offense shall be restricted from serving as a system fiduciary for a period of five years after the conviction or after the end of imprisonment, whichever is later.

D. The basic duty of a fiduciary is to discharge his duties with respect to the system in the exclusive interest of the members and beneficiaries.

E. A fiduciary must discharge his duties solely in the interest of system members and beneficiaries for the exclusive purpose of providing benefits to participants and beneficiaries, and paying the expenses of administering the plan.

F.(1) Any person who is a fiduciary with respect to a plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries by this Part shall be personally liable to make good to such plan any losses to the plan resulting from each such breach, and to restore to such plan any profits of such fiduciary which have been made through use of assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief as the court may deem appropriate, including removal of such fiduciary.

(2) No fiduciary shall be liable with respect to a breach of fiduciary duty under this Part if such breach was committed before he became a fiduciary or after he ceased to be a fiduciary.

G.(1) Any fiduciary who participates in a breach committed by a cofiduciary, or who tries to conceal a cofiduciary's breach, shall be held liable jointly for breach of fiduciary duty. Cofiduciary liability also results from a fiduciary's failure to use reasonable care to prevent a cofiduciary from committing a breach.

(2) Any fiduciary who has knowledge of a cofiduciary's breach has a duty to remedy the breach.

H.(1) A member, beneficiary, or survivor who can demonstrate a personal interest in this retirement system may bring civil action to enforce the proceedings of this Section. In any enforcement proceeding the plaintiff may seek and the court may grant any or all of the following forms of relief:

(a) A writ of mandamus.

(b) An injunction.

(c) A declaratory judgment.

(d) A judgment rendering certain actions of the board of trustees as void.

(e) A judgment awarding civil damages.

(2) Exclusive original jurisdiction for proceeding under this Section shall be in the Civil District Court for the Parish of Orleans. In any enforcement proceeding the court has jurisdiction and authority to issue all necessary orders to require compliance with, or to prevent noncompliance with, or to declare the rights of parties under the provisions of this Section. Any noncompliance with the orders of the court may be punished as contempt of court.

(3) If a person who brings an enforcement proceeding prevails, he shall be awarded reasonable attorney fees and other costs of litigation. If such person prevails in part, the court may award him reasonable attorney fees or an appropriate portion thereof. If the court finds that the proceeding was of a frivolous nature and was brought with no substantial justification, it may award reasonable attorney fees to the prevailing party.

I. The system may not submit a proposed regulation, or approve any internal policy, to relieve a fiduciary from responsibility for breach of fiduciary duty. However, the system may purchase insurance to cover liability or losses due to acts or omissions of fiduciaries. Any such insurance shall maintain the insurance company's right of subrogation. A fiduciary may purchase insurance to cover his own liability without condition.

J. The board of trustees is hereby authorized, in requesting proposals for investment advisory services, to require that fees shall be quoted as a fixed fee, a fee based on market value of assets, a fee based commission recapture arrangement, or a performance fee.

Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 1997, No. 502, §1.



RS 11:3364 - Emergency and supernumerary firefighters

§3364. Emergency and supernumerary firefighters

A. Any emergency or supernumerary firefighters of the New Orleans Fire Department may elect to become eligible for full pension benefits as provided by this Part upon making payment of the contributions to the fund for all service previously rendered in the employ of the New Orleans Fire Department. The amount of the contributions to be so made shall be determined by the board of trustees of said fund on the basis of the years of such service by each firefighter electing to receive benefits under the provisions of this section and the compensation received during such service, and shall be in accordance with the assessments against members under existing laws.

B. The board of trustees shall fix and determine by appropriate rules and regulations the amount of service in any year which will be equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in any one calendar year.

C. The contributions may be made in installments, in such manner as may be mutually agreed by each firefighter and the board of trustees; provided, however, that all such installments shall be paid within four years from the date of the agreement.

D. Upon making such payment the firefighter shall be entitled to all of the benefits provided by this Part to the full extent provided for any other member of said fund.

Added by Acts 1958, No. 280, §1. Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2103.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3365 - Salary deductions paid into the fund by persons employed after December 31, 1967

§3365. Salary deductions paid into the fund by persons employed after December 31, 1967

A. Five percent of the salaries of all members of the fire department employed after December 31, 1967, or of members employed before that date who elect to come under R.S. 11:3381 as set forth in R.S. 11:3384 thereof, shall be credited to an annuity savings account and invested by the board. Beginning July 1, 1973, six percent of the salaries of all members of the fire department employed after December 31, 1967, or of members employed before that date who elect to come under R.S. 11:3381 as set forth in R.S. 11:3384 thereof, shall be credited to an annuity savings account and invested by the board. Also beginning July 1, 1973, any member who becomes eligible for his normal minimum retirement benefits shall no longer have the above salary deductions collected monthly out of his salary nor shall he be liable therefor. This amount shall be deducted and collected monthly out of the salaries; provided that monies received as overtime pay, part time pay and holiday pay shall not be considered as salary for pension fund purposes; and further provided that the amount contributed by each such employee shall be held for his personal account and shall annually be credited with interest at a rate to be determined by the board.

B. Upon retirement the accumulated amount in this fund, together with an amount taken from the pension accumulation account sufficient when combined to provide the present value of the pension to be paid as determined as an actuarial basis, shall be transferred to an annuity reserve account for said purpose.

C. Should the employee leave the employment of the city fire department at any time, all of his accumulated contributions paid in after December 31, 1967, together with interest credited thereto, shall be paid to him in a lump sum if living, otherwise to his named beneficiary unless he is entitled to receive retirement benefits; and upon such withdrawal he shall forfeit all credit for service in this system. Should the employee later return to employment of the city fire department and remain in such employment for a period of four years, he may repay the amount he withdrew plus three and one-half percent compound interest and again be given credit for the service he forfeited when he withdrew.

Added by Acts 1967, No. 68, §4 as R.S. 33:2117.3. Amended by Acts 1969, No. 120, §1; Acts 1972, No. 127, §1: Redesignated from R.S. 33:2103.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3366 - Credit for military service

§3366. Credit for military service

A. Time served as a member of the active armed forces of the United States up to five years by any member of the Firefighters' Pension and Relief Fund in the city of New Orleans employed on or before December 31, 1967, who has been an officer, member, or employee of the New Orleans Fire Department for at least twenty-five years, whether such military service occurred before or after becoming an officer, member, or employee of the fire department or both, shall constitute service in the New Orleans Fire Department as used in this Part.

B. Time served as a member of the active armed forces of the United States up to five years by any member of the Firefighters' Pension and Relief Fund in the city of New Orleans who was employed on or after January 1, 1968, or who was employed prior thereto but who has elected to come under the new firefighters pension system, who has been an officer, member, or employee of the New Orleans Fire Department, if service occurred before becoming an officer, member, or employee of the fire department, shall constitute service in the fire department as used in this Part.

C. Time served as a member of the active duty armed forces of the United States, up to a maximum of five years during employment with the New Orleans Fire Department by any member of the Firefighters' Pension and Relief Fund in the city of New Orleans who was employed on or after January 1, 1968, or who was employed prior thereto but has elected to become a member of the new firefighters' pension system shall constitute service in the fire department as used in this Part.

Added by Acts 1972, No. 127, §1; Redesignated from R.S. 33:2103.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 304, §1; Acts 2007, No. 305, §1, eff. July 9, 2007.



RS 11:3367 - Fines paid into fund

§3367. Fines paid into fund

All forfeitures and fines imposed by the superintendent of the fire department upon any member of the fire department by way of discipline, shall be paid into the fund. All fines imposed by the courts for infractions of city ordinances relative to fire escapes, fire wells, hydrants, open hatches, oils, gun powder, right-of-way of the fire apparatus through the streets, and all other laws relative to the fire department, shall be paid over by the city treasurer to the fund.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2104 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3368 - Proceeds of sales of condemned apparatus paid into fund

§3368. Proceeds of sales of condemned apparatus paid into fund

All proceeds of sales of condemned apparatus and other personal property in use by the said department, shall be paid into the pension and relief fund.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2105 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3369 - Gifts and rewards to be paid into fund; permanent fund

§3369. Gifts and rewards to be paid into fund; permanent fund

All rewards in money, fees, gifts, and emoluments that may be paid or given for or on account of, extraordinary service or other services by the fire department, or any member thereof (except when allowed to be retained by the member, or given to endow a medal or other permanent or competitive award), shall be paid into the fund. The board of trustees may take by donation any money, real estate, personal property, right of property or other valuable thing. The board shall allocate monies received from this Section and hold it in a fund for the payment of professional fees, supplies and equipment, clerical fees, operational expenses and any other fees or expenses to be paid as ordered by the board.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2106 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3370 - Investment of fund; permanent fund

§3370. Investment of fund; permanent fund

A. The sum of five hundred thousand dollars when accumulated shall be retained as a permanent fund, and thereafter the annual income only may be made available for the use and purposes of the pension and relief fund. Fifty percent of any earnings or gains in excess of the actuarially assumed rate of return of the system shall be dedicated on an annual basis for increasing benefits to members of the fund.

B. The board of trustees shall invest funds regularly except an amount to meet the current disbursements of the board. Investments shall be governed by the provisions of this Part. All such securities shall be deposited with the secretary-treasurer of the board and shall be held subject to the orders of the board.

C. The prudent man rule shall be applied to this pension and relief fund.

D. The prudent man rule as used herein means that in investing fund assets, the board of trustees shall exercise the judgment and care under the circumstances then prevailing that an institutional investor of ordinary prudence, discretion, and intelligence exercises in the management of large investments entrusted to it not in regard to speculation but in regard to the permanent disposition of funds considering probable safety of capital as well as probable income.

E. The prudent man rule shall require each fiduciary of this pension and relief fund and the board of trustees acting collectively on behalf of this fund to act with the care, skill, prudence, and diligence under the circumstances prevailing that a prudent institutional investor acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

F. This standard requires the exercise of reasonable care, skill, and caution, and is to be applied to investments not in isolation, but in the context of the trust portfolio, and as part of an overall investment strategy, which shall include an asset allocation study and plan for implementation thereof, incorporating risk and return objectives reasonably suitable to that trust.

G. Notwithstanding the prudent man rule, the board of trustees shall not invest more than sixty-five percent of the total portfolio in equities.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2107 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 1997, No. 505, §1, eff. July 3, 1997; Acts 2007, No. 305, §1, eff. July 9, 2007.



RS 11:3371 - Interest from investments available to pay benefits

§3371. Interest from investments available to pay benefits

The interest received from any such investment after the fund has reached the sum of five hundred thousand dollars, shall be applicable to the payment of pensions and relief under this Part.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2108 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3372 - Disbursing funds upon warrants; interest on deposits

§3372. Disbursing funds upon warrants; interest on deposits

All monies ordered to be paid from the pension and relief fund to any person, partnership, firm or business, shall be paid by the secretary-treasurer of the board only upon warrants signed by the president of the board and countersigned by the secretary-treasurer, or the chairman of the finance committee thereof. No warrant shall be drawn, except by order of the board duly entered on the records of the proceedings of the board. In case the pension and relief fund or any part thereof is by order of the board or otherwise, deposited in any bank, all interest or money which may be paid on account of any sum on deposit, shall belong to and constitute a part of the fund. Nothing herein contained shall be construed as authorizing the secretary-treasurer to deposit the fund or any part thereof, unless so authorized by the board.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2109 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3373 - Depository for funds

§3373. Depository for funds

The board of trustees shall select a bank, or banks, in the city of New Orleans, in which all monies shall be deposited by the secretary-treasurer of the board.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2110 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3374 - Duties of secretary-treasurer; bond; authority of director of finance to conduct annual audit

§3374. Duties of secretary-treasurer; bond; authority of director of finance to conduct annual audit

A. The secretary-treasurer of the board shall be the custodian of the pension fund, and shall secure and safely keep same, subject to the control and direction of the board. The secretary-treasurer shall be compensated for his services in an amount to be determined by the board of trustees. He shall deposit all monies received by him in his official capacity in the bank or banks, designated by the board. He shall keep his books and accounts concerning the fund in such manner as may be prescribed by the board. The books and accounts shall always be subject to the inspection of the board or any member thereof.

B. The secretary-treasurer shall, within ten days after his election or appointment, execute a bond to the board of trustees, with good and sufficient sureties, in such penal sum as the board shall direct, to be approved by the board, conditioned for the faithful performance of the duties of his office, and that he will safely keep and will truly account for all monies and properties which may come into his hands as secretary-treasurer; and that on retirement or the expiration of his term of office he will surrender and deliver over to his successor all unexpended monies and all properties which may have come into his hands as secretary-treasurer of the fund. The bond shall be filed in the office of the board of trustees, and in case of a breach of the same, or the conditions thereof, suit may be brought on the same in the name of the board or of any person injured by the breach.

C. The director of finance of the city of New Orleans is hereby vested with the authority to conduct annual audits of the books and accounts of said pension fund for the purpose of providing information to the council, mayor and other elected officials.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1970, No. 168, §1; Redesignated from R.S. 33:2111 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3374.1 - Submission of actuarial and accounting reports; penalty

§3374.1. Submission of actuarial and accounting reports; penalty

A. The chief administrative officer of the city of New Orleans shall request in writing to the board of trustees of the Firefighters' Pension and Relief Fund in the city of New Orleans to provide quarterly reports of all expenses and actuarial and accounting records maintained by the board of trustees, including but not limited to records supporting the financial statement and actuarial valuation reports of the Firefighters' Pension and Relief Fund.

B. Any administrator of the Firefighters' Pension and Relief Fund who intentionally fails to meet the reporting requirements of this Section, or who intentionally refuses to comply with a request for information requested by the chief administrative officer within thirty days after such request is made, may be fined up to one hundred dollars a day from the date of such failure or refusal, not to exceed a total of five thousand dollars.

Acts 1995, No. 1035, §1, eff. June 29, 1995.



RS 11:3375 - Report to council; appropriation by council to make good deficit

§3375. Report to council; appropriation by council to make good deficit

The board shall make report to the council of the city of New Orleans showing the condition of the pension fund on the first day of January of each year. If at any time there is not sufficient money in the fund to pay each person entitled to the benefits thereof the full amount, then the council of the city of New Orleans shall appropriate and pay into the fund an amount sufficient to make good the deficit, and the fund shall be thus replenished to warrant the payment in full of each beneficiary.

Amended by Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Redesignated from R.S. 33:2112 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3376 - Disability payments; notice of injury; periodic examination; order to return to active duty

§3376. Disability payments; notice of injury; periodic examination; order to return to active duty

A. If any member of the fire department of the city, while in the performance of his duty, becomes and is found upon examination by the department physician to be physically or mentally permanently disabled and incapacitated from performing his duties as a member of the fire department, or is unable to hold any other meaningful and gainful employment, by reason of service in the fire department, the board on application by the member for disability payments in accordance with this Part on a form provided by the board shall request that the civil service physician certify the fact of disability of said applicant, and the board of trustees, by a two-thirds majority vote of its members, shall determine whether or not the member should be retired for disability. In making this determination the board of trustees may order the member to submit to any other doctor or specialist selected by the board of trustees. Failure of the member to submit to any examination ordered by the board of trustees shall forfeit his and his dependent's right to pension and relief under this Part. When the board of trustees determines that the member should be retired for disability incurred in the performance of his duty or service in the fire department, it shall retire the member, place his name on the pension roll, and order the immediate payment in monthly installments to him from the pension and relief fund of a sum equal to two-thirds the monthly compensation allowed him as salary at the date of his retirement, or the amount provided in Subsection F of this Section, if the member meets the conditions of that Subsection, whichever is greater.

B. If any member of the fire department while in the active service of said fire department becomes and is found to be totally, permanently physically or mentally disabled for service in said fire department by reason of service therein, but physically and mentally capable and able to do and perform work of any other reasonable kind or character and be so found by the said board of trustees by a two-thirds majority vote of its members, the board shall retire the member, place his name on the pension roll, and order immediate payment in monthly installments to him from the pension and relief fund in a sum equal to one-half the monthly compensation allowed him as salary at the date of his retirement or the amount provided in Subsection F of this Section, if the member meets the conditions of that Subsection, whichever is greater.

C. The board of trustees may order periodic examinations of any member of the fire department who has been retired for disability under this Section either by the department physician or by any other doctor or specialist, or both. If the board of trustees determines from such periodic examination that the member is qualified for active duty with the fire department, it may order the member to active duty in the same or similar grade and status occupied by the member at the time of his retirement for disability. If the board of trustees determines from such periodic examinations that the member is not qualified for active duty with the fire department, however, such member is found to be qualified to do and perform work of any other reasonable kind or character, the said board may reduce the pension of such member to a sum equal to one-half the monthly compensation allowed him as salary at the date of his retirement or the amount provided in Subsection F of this Section, if the member meets the conditions of that Subsection, whichever is greater. The period of retirement for disability shall not be counted in determining the member's pension rights and eligibility for retirement in the ordinary course.

D. If any member fails to report for duty or for examination as provided herein within ten days of the date on which he was ordered to report, he shall be sent a second notice by the board of trustees by registered mail at his last known address ordering him to report for the examination or duty on a date within five days of the mailing of the second notice. The second notice shall also advise the member that if he fails to comply with it for any reason except physical incapacity, he and his dependents shall forfeit all rights and benefits under this Part. Upon his failure to comply with the second notice within the time specified, the board of trustees, not later than thirty days thereafter, shall strike his name from the rolls of the pension and relief fund. When a member's name has been stricken from the rolls of the pension and relief fund, all rights and benefits of the member or his dependents shall thereupon cease and terminate.

E. Any member of the fire department who fails to notify his commanding officer of an injury received in the discharge of his duty shall be barred from using the injury as a cause in making application to be placed on the pension and relief roll. Benefits payable in accordance with this Section shall in no way affect the rights of the pensioner as granted by any other statute.

F.(1) Upon disability retirement pursuant to this Section, a member first employed before January 1, 1968, who has accrued twenty years or more of service with the fire department, the last two of which shall be consecutive, may alternatively elect to receive benefits pursuant to this Subsection. For purposes of this Subsection, the phrase "best year of service" shall mean the member's highest average compensation earned during twelve consecutive months of employment. Upon such retirement, the member shall be paid an annual retirement allowance equal to the greater of:

(a) For the first twenty years of such service, the member shall be entitled to fifty percent of his average compensation during the best year of service preceding the date of retirement. For each year's service in addition to twenty years, the member shall be entitled to a service benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of average compensation for the best year of service, not to include overtime pay (whether voluntary or involuntary), holiday or part-time pay for each year of service after June 30, 1967. No such disability benefits shall exceed eighty percent of the average compensation earned during the best year of service preceding retirement. In addition, if the member has attained age fifty, his service benefit shall be increased one-half of one percent for each year of service over twenty-five; or

(b) If the member has worked one or more hours of service on or after January 1, 1996, for the first twenty years of service, the member shall be entitled to fifty percent of his average compensation for the twelve highest consecutive months of his employment preceding the date of retirement. For each year of service in addition to twenty years, the member shall be entitled to a retirement benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of the member's average compensation for the twelve highest consecutive months of employment, not including overtime pay (whether voluntary or involuntary), holiday, or part-time pay for each year of service after June 30, 1967. No such retirement benefit shall exceed one hundred percent of the member's average compensation earned during the average of the member's three highest consecutive years of service preceding the date of retirement. In addition, if the member has attained age fifty, his retirement benefit shall be increased by one-half of one percent for each year of creditable service over twenty-five.

(2) Upon disability retirement pursuant to this Section, a firefighter first employed after December 31, 1967, who has accrued twenty years or more of service may alternatively elect to receive benefits pursuant to R.S. 11:3384, provided all conditions of R.S. 11:3384 are satisfied.

Amended by Acts 1969, No. 120, §1; Acts 1972, No. 48, §1; Redesignated from R.S. 33:2113 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1035, §1, eff. June 29, 1995; Acts 2013, No. 234, §1, eff. June 12, 2013.



RS 11:3377 - Retirement for nonservice connected disability; method of establishing pension

§3377. Retirement for nonservice connected disability; method of establishing pension

A. If any member of the fire department acquires a total physical or mental disability and becomes incapacitated to perform his duties, and the disability is not the direct result of a service-incurred injury or illness, then, upon application filed by the member in accordance with R.S. 11:3376, the board of trustees, by a two-thirds majority vote of its members, shall determine whether or not the member shall be retired for disability. The procedure to establish the disability and to determine the continuance thereof shall be the same as that prescribed in R.S. 11:3376. The amount of the pension to be received by any member retired in accordance with the provisions of this Section shall be based on the following schedule:

(1) If the member with a disability has performed faithful service in the fire department for a period of ten years or less, he shall receive a pension in the amount of thirty percent of his average compensation during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(2) If the member with a disability has performed faithful service in the fire department for a period of more than ten years, but not more than fifteen years, he shall receive a pension in the amount of forty percent of his average compensation during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(3) If the member with a disability has performed faithful service in the fire department for a period of more than fifteen years, he shall receive a pension in the amount of fifty percent of his average compensation during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

B. All of the penalties prescribed in R.S. 11:3376 for failure of such member to submit to preliminary and periodic examinations by the department physician, or by any other doctor or specialist, or both, after being ordered by the board to report for such examinations, shall apply with the same force and effect in the case of members claiming disability under the provisions of this Section.

C. All provisions of R.S. 11:3376 with reference to restoration to duty of a member previously retired, are likewise applicable to members retired under this Section, and the period of retirement under this Section shall not be counted in determining the member's pension rights and eligibility for retirement in the ordinary course.

D. Benefits payable in accordance with this Section shall in no way affect the rights of the pensioner as granted by any other statute.

Added by Acts 1962, No. 403, §2. Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2113.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2013, No. 234, §1, eff. June 12, 2013; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3378 - Survivor benefits

§3378. Survivor benefits

A.(1)(a) If any active member of the fire department, while responding to an alarm of fire or while working at or returning from a fire, or while in the act of performing his duties as a firefighter, is killed or dies from immediate effects of any injury received while engaged in the discharge of his duties, and leaves a surviving spouse, the surviving spouse shall be paid a pension in the sum of sixty-six and two-thirds percent of his salary at the time of his death as an annuity.

(b) If the firefighter is killed or dies from immediate effects of any injury received while engaged in the discharge of his duties, and leaves a child or children under the age of eighteen years of age, that child or those children shall receive the benefits payable to children as provided elsewhere in this Section.

(c) If any member is killed or dies in any other manner, the surviving spouse shall be paid a pension in the sum of fifty percent of the member's salary at the time of his death as an annuity.

(d) If the firefighter leaves a surviving spouse with children under the age of eighteen, the surviving spouse shall receive a pension of fifty percent of the member's salary at the time of his death as an annuity, and his children under eighteen years of age shall receive the sum of three hundred dollars per month each.

(e) If the surviving spouse receiving a pension under this Section remarries, such pension shall continue without interruption, but in no case shall the surviving spouse be paid more than one survivor benefit from this fund under this Section.

(f) If the firefighter leaves no surviving spouse, or if subsequent to the member's death the surviving spouse dies and there are children under eighteen years of age, the children shall receive a monthly pension of three hundred dollars each. Except as provided in Subparagraph (g) of this Paragraph, the payment of this three hundred dollars for a child shall cease after such child reaches the age of eighteen years or marries.

(g) Any dependent child with a physical or mental disability shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability. If, however, medical and/or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self-supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until the time as such child is certified as being qualified to engage in gainful employment. The board of trustees may demand at reasonable intervals that such child submit to a medical and/or psychological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

(h) If there is no surviving spouse or dependent children, the pension provided in this Section that is otherwise payable to a surviving spouse shall be paid to the firefighter's widowed parent dependent upon the firefighter for support, provided that this pension shall continue without interruption, if the widowed parent remarries.

(2)(a) If any member of the fire department dies while in the employment of said fire department, although not on duty at the time of his death, or if any former member of the fire department dies while being entitled to benefits as provided in R.S. 11:3381 or in any other provision of this Part, except as provided in this Subsection relative to a member killed while on duty, and shall have a surviving spouse, and if no surviving spouse, a widowed parent, the sum of twelve hundred dollars per month shall be paid to such beneficiary out of the pension fund.

(b) If any firefighter dies while in the employment of the fire department as provided in this Paragraph leaving a surviving spouse and children, the surviving spouse shall receive the pension as described in this Section, and the children under the age of eighteen years shall receive the amount of three hundred dollars per month each. All the payments to a surviving spouse shall continue without interruption upon remarriage, but in no case shall the surviving spouse draw more than one survivor benefit from this fund under this Section.

(c) If the firefighter leaves no surviving spouse or if subsequent to the firefighter's death the surviving spouse dies and there are children under eighteen years of age, the children shall receive a monthly pension of three hundred dollars each. The payments of this three hundred dollars for each child shall cease after such child reaches the age of eighteen years or marries. Any dependent child with a physical or mental disability shall receive benefits throughout his life if medical or psychological information indicates the child has a total and permanent disability. If, however, medical or psychological information indicates the child with a disability can benefit from specialized training in order to be rendered self-supporting, then the child shall receive benefits so long as he is actively enrolled in a specialized school or training program until the time as such child is certified as being qualified to engage in gainful employment. The board of trustees may demand at reasonable intervals that such child submit to a medical or psychological examination, or both, for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

(d) All payments to a widowed mother shall continue without interruption when she remarries.

(3) Should an employee employed after December 31, 1967, die before having served twelve years, and not be on a disability pension or retirement, his named beneficiary will be entitled to benefits under Paragraphs (1) and (2) of this Subsection and Subsection B of this Section, provided there is no refund of his contributions.

B. Whenever an active or retired firefighter dies, a death benefit of fifteen hundred dollars shall be paid to the beneficiary of the deceased member from the pension and relief fund upon a certificate signed by the department physician, superintendent, and chairman of the relief committee, which certificate shall state the name of the deceased, the name of the beneficiary, the cause of death, and other necessary information. Effective July 1, 1997, the death benefits hereinabove referred to shall be increased to three thousand dollars. Every member of the department shall file with the secretary-treasurer the name of the person to whom death benefits are to be paid, and the relationship of the donor to the donee, if any.

C. Benefits payable in accordance with Subsections A and B of this Section shall in no way affect the rights of the beneficiaries as granted by any other statute.

D. "Children", as used in this Part, are defined as children of the firefighter and/or children of the widow of the firefighter who are solely dependent upon the firefighter for their support.

Amended by Acts 1954, No. 212, §2; Acts 1955, No. 111, §1; Acts 1956, No. 91, §1; Acts 1957, No. 45, §1; Acts 1962, No. 372, §§1, 2; Acts 1962, No. 403, §1; Acts 1969, No. 120, §1; Acts 1970, No. 168, §§1, 2; Acts 1971, No. 6, §§1, 2; Acts 1972, No. 50, §1; Acts 1972, No. 127, §1; Acts 1979, No. 476, §1, eff. January 1, 1980; Redesignated from R.S. 33:2114 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 863, §1, eff. June 28, 1995; Acts 1997, No. 503, §1; Acts 1997, No. 504, §1; Acts 1997, No. 506, §1; Acts 2003, No. 1101, §1, eff. July 2, 2003; Acts 2007, No. 304, §1; Acts 2007, No. 305, §1, eff. July 9, 2007; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3379 - Surviving widows to participate

§3379. Surviving widows to participate

The surviving widows of members of the fire department of New Orleans who have died since January 1, 1904, may participate in the fund and shall be placed upon the rolls of the fund for the amounts and under the rules established by the board.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2115 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3380 - Involuntary termination

§3380. Involuntary termination

Any active member of the New Orleans Firefighters' Pension and Relief Fund who suffers an involuntary termination of service by his employer in the New Orleans Fire Department and who subsequently commences receiving retirement benefits through the New Orleans Firefighter's Pension and Relief Fund but is ordered reinstated by the New Orleans Civil Service Commission or a court shall be entitled to resume participation as an active member in the New Orleans Firefighters' Pension and Relief Fund without a break in service. However, the New Orleans Firefighters' Pension and Relief Fund shall require reimbursement with respect to retirement benefits paid to the member during the period of separation. Such reimbursement shall be determined by the Fund's actuary.

Acts 2008, No. 834, §1.



RS 11:3381 - Retirement of members first employed before January 1, 1968, having twenty years of service; mandatory retirement

§3381. Retirement of members first employed before January 1, 1968, having twenty years of service; mandatory retirement

A. Any member first employed before January 1, 1968, who has performed faithful service in the fire department for twenty years or more, the last two of which shall be consecutive, shall be placed on the pension roll, whenever he makes application on the form to be provided by the board of trustees. The member so placed on the pension roll shall receive as a pension one-half of the salary of the officer or grade from which he was retired, or the percentage provided in Subsection B of this Section, if the member meets the conditions of that Subsection, whichever sum is greater. After twenty years continuous service a member shall not be deprived of his pension rights or death benefits.

B.(1) If the member has worked one hour of service after December 31, 1995, at any time after twenty years of service as a member of the fire department, the last two of which shall be consecutive, a member may elect to retire on a service pension upon application to the board of trustees. Upon such retirement, such member shall be paid an annual retirement allowance equal to the greater of:

(a) For the first twenty years of such service the member shall be entitled to fifty percent of his average compensation during the best year of service preceding the date of retirement. For each year's service in addition to twenty years, the member shall be entitled to a service benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of average compensation for the best year of service not to include overtime pay (whether voluntary or involuntary), holiday, or part-time pay for each year of service after June 30, 1967. No service benefits shall exceed eighty percent of the average compensation earned during the best year of service preceding retirement. In addition, if the member has attained age fifty, his service benefit shall be increased one-half of one percent for each year of service over twenty-five; or

(b) If the member has worked one or more hours of service on or after January 1, 1996, for the first twenty years of service, the member shall be entitled to fifty percent of his average compensation for the twelve highest consecutive months of his employment preceding the date of retirement. For each year of service in addition to twenty years, the member shall be entitled to a retirement benefit to be increased by one percent for each year of service before January 1, 1968, and two and one-half percent of the member's average compensation for the twelve highest consecutive months of employment, not to include overtime pay (whether voluntary or involuntary), holiday, or part-time pay for each year of service after June 30, 1967. No such retirement benefit shall exceed one hundred percent of the member's average compensation earned during the average of the member's three highest consecutive years of service preceding the date of retirement. In addition, if the member has attained age fifty, his retirement benefit shall be increased by one-half of one percent for each year of service over twenty-five.

(2) If the member has not worked an hour of service after December 31, 1995, at any time after twenty years of service as a member of the fire department, the last two of which shall be consecutive, a member may elect to retire on a service pension upon application to the board of trustees, and shall receive as a pension the benefits provided under Subparagraph (1)(a) of this Subsection, but shall not be entitled to receive benefits pursuant to Subparagraph (1)(b) of this Subsection.

C. Commencing January 1, 1976, any member or employee of the fire department covered by this Part shall be mandatorily retired upon attaining his or her seventieth birthday; however, no officer, member, or employee of the department shall be affected by any provisions of this Section until he has attained the minimum service requirement for retirement. Effective January 1, 1977, the mandatory retirement age shall be reduced from seventy to sixty-five years of age.

Amended by Acts 1954, No. 212, §1; Acts 1956, No. 444, §1; Acts 1967, No. 68, §1; Acts 1969, No. 120, §1; Acts 1971 No. 6, §§3, 6; Acts 1976, No. 608, §1, eff. Jan. 1, 1976; Redesignated from R.S. 33:2117 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 1035, §1, eff. June 29, 1995.



RS 11:3382 - Cost-of-living increases

§3382. Cost-of-living increases

A.(1) The board of trustees may use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide an annual cost-of-living increase in benefits for retired members and widows of retired members in an amount not to exceed three percent of the original benefit. Such benefits shall be paid only when funds are available from this source, from funds appropriated for this purpose by the city of New Orleans, or from other sources designated for this purpose, and if approved by two-thirds of the entire board. Payments shall be made in such manner and in such amount as the board of trustees determines, based on funds available.

(2) In addition to the increase provided for in Paragraph (1) of this Subsection, the board may, if approved by two-thirds of the entire board, provide an annual cost-of-living increase to retired members and widows of retired members who are sixty-five years of age and older, in an amount not to exceed two percent of the original benefit.

B. The city of New Orleans shall annually appropriate an amount sufficient to pay the cost-of-living increases provided herein less any excess interest of the fund which may be available, and less any income produced under R.S. 22:343, 344, 345, 346, and 347 as provided herein. After January 1, 1978, all monies collected pursuant to R.S. 22:343, 344, 345, 346, and 347 shall be used to pay this cost-of-living increase for retired firefighters. Any surplus obtained from this two percent foreign insurance premium tax in excess of that used for the cost-of-living increase provided shall be placed in the general fund.

Added by Acts 1960, No. 41, §1. Amended by Acts 1969, No. 120, §1; Acts 1971, No. 7, §1; Acts 1972, No. 49, §1; Acts 1977, No. 551, §1, eff. Jan. 1, 1978; Acts 1981, No. 729, §1, eff. upon approval by New Orleans City Council; Redesignated from R.S. 33:2117.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2013, No. 234, §1, eff. June 12, 2013.



RS 11:3383 - Minimum pension for firefighters on retired list

§3383. Minimum pension for firefighters on retired list

A. Any other provision of law to the contrary notwithstanding, each firefighter on the retired list of the fire department and each surviving spouse of a member of the fire department shall receive a pension of not less than twelve hundred dollars per month.

B. The contributions now required by law to be paid into the fund by firefighters on the active list shall not be increased by reason of any provision of this Section.

Amended by Acts 1967, No. 68, §2; Acts 1969, No. 120, §1; Acts 1970, No. 168, §1; Acts 1979, No. 476, §1, eff. January 1, 1980; Redesignated from R.S. 33:2117.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 863, §1, eff. June 28, 1995; Acts 1997, No. 607, §1; Acts 2007, No. 305, §1, eff. July 9, 2007.



RS 11:3384 - Firefighters employed after December 31, 1967; computation of benefits

§3384. Firefighters employed after December 31, 1967; computation of benefits

NOTE: Subsections (A) and (B) eff. until Jan 1, 2015. See Acts 2014, No. 813, §1.

A. Notwithstanding R.S. 11:3381, any firefighter who enters the employ of the fire department after December 31, 1967, who has reached the age of fifty years and who has not less than twelve years of service in the fire department, and who is a contributing member of this system, may retire upon his written application to the board setting forth at what time he desires to be retired, provided that, at the time so specified for his retirement, he shall have met the requirements as provided in this Section.

B. If the firefighter has worked one or more hours of service after December 31, 1995, he shall receive a retirement benefit equal to two and one-half percent of his average compensation based on the five highest consecutive years of employment, multiplied by the number of years of creditable service. If the member continues to remain a member of the system beyond twelve years of service and such member attains the age of fifty, the retirement benefit for each year or portion of a year beyond twelve years of service and after age fifty shall be an amount equal to three and one-third percent of the average annual compensation for each year or portion of a year. If the member continues service beyond thirty years, the retirement benefit for each year or portion of a year beyond twelve years of service shall be an amount equal to three and one-third percent of the average annual compensation for each year or portion of a year. However, the retirement benefit shall not exceed a total of three and one-third percent each year. The service benefits of such firefighter shall not exceed one hundred percent of the average compensation earned during any five highest average consecutive years of service preceding retirement.

NOTE: Subsections (A) and (B) as amended by Acts 2014, No. 813, §1, eff. Jan. 1, 2015.

A.(1) Notwithstanding R.S. 11:3381, any firefighter who enters the employ of the fire department after December 31, 1967, and on or before December 31, 2014, who has reached the age of fifty years and who has not less than twelve years of service in the fire department, and who is a contributing member of this system, may retire upon his written application to the board setting forth at what time he desires to be retired, provided that, at the time so specified for his retirement, he shall have met the requirements as provided in this Section.

(2) Any firefighter who enters the employ of the fire department on or after January 1, 2015, who has reached the age of fifty-two years, who has not less than twelve years of service in the fire department, and who is a contributing member of this system may retire upon his written application to the board setting forth at what time he desires to be retired, if at the time so specified for his retirement he meets the requirements as provided in this Section.

B.(1) If a firefighter employed by the fire department on or before December 31, 2014, has worked one or more hours of service after December 31, 1995, he shall receive a retirement benefit equal to two and one-half percent of his average compensation based on the five highest consecutive years of employment, multiplied by the number of years of creditable service. If the member continues to remain a member of the system beyond twelve years of service and such member attains the age of fifty, the retirement benefit for each year or portion of a year beyond twelve years of service and after age fifty shall be an amount equal to three and one-third percent of the average annual compensation for each year or portion of a year. If the member continues service beyond thirty years, the retirement benefit for each year or portion of a year beyond twelve years of service shall be an amount equal to three and one-third percent of the average annual compensation for each year or portion of a year. However, the retirement benefit shall not exceed a total of three and one-third percent each year. The service benefits of such firefighter shall not exceed one hundred percent of the average compensation earned during any five highest average consecutive years of service preceding retirement.

(2) A firefighter who enters the employ of the fire department on or after January 1, 2015, shall receive a retirement benefit equal to two and three quarters percent of his average compensation based on the five highest consecutive years of employment, multiplied by the number of years of creditable service. The service benefits of such firefighters shall not exceed one hundred percent of the average compensation earned during any five highest average consecutive years of service preceding retirement.

C. A firefighter who has not worked an hour of service after December 31, 1995, shall receive a retirement allowance equal to two and one-half percent of his average salary based on the highest five consecutive years multiplied by the number of years of creditable service, not to exceed seventy-five percent and further provided that in the case of those employees who remain in service beyond twelve years and who have reached the age of fifty-five years, the percentage shall be three percent for all years over twelve, with a maximum benefit of eighty percent.

NOTE: Subsection (D) eff. until Jan. 1, 2015. See Acts 2014, No. 813, §1.

D. Any member who entered service after December 31, 1967, whose withdrawal from service occurs prior to the attainment of age fifty years and who shall at such time have completed at least twelve years of creditable service, shall remain a member of the retirement system, and in such case said member shall receive a service retirement beginning when he attains the age of fifty years.

NOTE: Subsection (D) as amended by Acts 2014, No. 813, §1, eff. Jan. 1, 2015.

D.(1) Any member who entered service after December 31, 1967, and on or before December 31, 2014, whose withdrawal from service occurs prior to the attainment of age fifty years and who shall at such time have completed at least twelve years of creditable service, shall remain a member of the retirement system, and in such case said member shall receive a service retirement beginning when he attains the age of fifty years.

(2) Any member who enters the employ of the fire department on or after January 1, 2015, whose withdrawal from service occurs prior to the attainment of fifty-two years of age and who shall at such time have completed at least twelve years of creditable service shall remain a member of the retirement system, and in such case said member shall receive a service retirement beginning when he attains fifty-two years of age.

E. Any employee of the fire department who was employed before January 1, 1968, and who is a contributing member of this system, may elect to come under the provisions of this Part which applies to members of the fire department employed after December 31, 1967, provided that such election shall be submitted in writing to the board of trustees, and provided further that such member shall not be eligible for any benefits under this new system for at least four years after June 26, 1967, unless he will have attained the age of fifty years; in such event the employee shall be refunded that portion of his contributions to the old system which were derived from overtime earnings.

F. On account of each member who comes under the provisions of this Section applying to persons employed after December 31, 1967, either because of date of employment or due to election as provided herein, there shall be paid annually by the city and credited to the pension accumulation account a certain percentage of the earnable compensation of each member, to be known as the "normal contributions", and an additional percentage of this earnable compensation to be known as the "accrued liability contribution". The percentage rates of such contribution shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation.

G. All such contributions shall, in addition to the contributions made by the member, be invested in accordance with the laws set forth in this Part and shall be maintained in a fund separate from all other funds held for any other purpose. All retirements of members employed after December 31, 1967, or members who elect to come under the provisions of this Part shall be paid from this fund. The only withdrawals from the fund described in this Part are those withdrawals made necessary to pay the benefits granted herein.

H. Should the employee employed after December 31, 1967, die before having served twelve years, and not be on a disability pension or retirement, his named beneficiary will be entitled to benefits under R.S. 11:3378(A)(1) and (2) and (B), provided there is no refund of his contributions.

Added by Acts 1967, No. 68, §3. Amended by Acts 1969, No. 120, §1; Acts 1971, No. 6, §4; Redesignated from R.S. 33:2117.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 449, §1, eff. June 9, 1993; Acts 1995, No. 1035, §1, eff. June 29, 1995; Acts 1997, No. 607, §1; Acts 1999, No. 814, §1; Acts 2007, No. 304, §1; Acts 2008, No. 452, §1, eff. July 1, 2008; Acts 2008, No. 501, §1, eff. June 25, 2008; Acts 2013, No. 296, §1, eff. July 1, 2013; Acts 2013, No. 298, §1, eff. July 1, 2013; Acts 2014, No. 813, §1, eff. Jan. 1, 2015.

NOTE: See Acts 2013, Nos. 296, §2 and 298, §2, regarding calculation of benefits for persons retiring or entering DROP from July 1, 2013 through June 30, 2014.



RS 11:3385 - Persons employed after December 31, 1967; options

§3385. Persons employed after December 31, 1967; options

A. Any member employed after December 31, 1967, or any member employed before January 1, 1968, who elects to come under provisions of this Part which apply to members of the fire department employed after December 31, 1967, may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent, at the date of retirement, of his retirement allowance in a reduced retirement allowance payable throughout life, with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate; provided such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

B.(1) Any such member who is eligible for retirement at the time of his death, and who leaves a surviving spouse, shall be deemed to have exercised automatically option 2 benefits for the benefit of his surviving spouse, who shall be paid option 2 settlement benefits just as though the member had retired and elected option 2 prior to his death.

(2) Should any member be killed in line of duty his widow shall be paid a benefit equal to the amount which would have been payable had he continued in service for the remainder of a period of twenty years from the date of his employment at the same rate of salary and elected to retire under option 2 hereof with no reduction for age at the date of retirement; such option 2 shall be based on his age and the age of his widow at the date of death.

Added by Acts 1971, No. 6, §5; Redesignated from R.S. 33:2117.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2007, No. 304, §1.



RS 11:3385.1 - Deferred Retirement Option Plan

§3385.1. Deferred Retirement Option Plan

A.(1) As used in this Section the term "DROP account" shall mean the notional account maintained and reconciled for recordkeeping purposes under the Deferred Retirement Option Plan as an ancillary payment option.

(2) In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3381 and 3384, any member of this system who has not less than twelve years of creditable service in this system and who is eligible to receive a service retirement benefit may elect to participate in the Deferred Retirement Option Plan and defer the receipt of benefits as an ancillary form of payment in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service shall include service credit reciprocally recognized under R.S. 11:142, but for eligibility purposes only.

C. The participation period in the Deferred Retirement Option Plan shall not exceed sixty months and shall automatically terminate at the expiration of sixty months. A member may terminate his participation in the Deferred Retirement Option Plan at any time by written notification to the board of trustees.

D. A member may participate in the Deferred Retirement Option Plan only once.

E. Within a reasonable period of time after properly filing an application to participate in the Deferred Retirement Option Plan, neither employee nor employer contributions shall be payable on behalf of the member into the system during the participation period. Compensation and creditable service shall be determined on the effective date of commencement of participation in the Deferred Retirement Option Plan or as otherwise permitted under applicable law. During the participation period, a member is prohibited from accruing additional creditable service under the system.

F. A member who participates in the Deferred Retirement Option Plan shall not be eligible to receive a cost-of-living increase from the retirement system while participating and shall not be eligible until his employment which makes him eligible to be a member of this system has been terminated for at least one full year.

G. During the participation period, the monthly retirement benefit that would have been payable from this system, had the member elected to cease employment and receive a service retirement allowance, shall be credited to the DROP account. The member's DROP account shall at all times, until distributed in its entirety, be subject to the annual benefit limitations under Internal Revenue Code Section 415(b) and applicable Treasury Regulations as applied to governmental plans.

H.(1) During the participation period, or until termination of employment, if earlier, the member's DROP account shall not be subject to any fees, charges, or similar expenses of any kind for any purpose nor shall the DROP account accrue or earn any interest or earnings of any kind during such period of participation.

(2) Beginning January 1, 2015, and continuing each year thereafter, upon expiration of the participation period or termination of employment, if earlier, and each year until the member's DROP account is distributed in its entirety, interest shall be allocated annually to all member DROP accounts based on a five-year rolling average of the composite rate of return of the pension fund as determined by the system actuary, less an administrative fee as determined by the board of trustees. Prior to January 1, 2015, interest shall be allocated each year based on the one-year composite rate of return of the pension fund, less an administration fee determined by the board of trustees, not to exceed two percent. The balance of the member's DROP account shall not be diminished or impaired.

I. At any time after termination of employment and after filing an application on a form acceptable by the board of trustees, a member who participated in the Deferred Retirement Option Plan may elect to receive, in addition to other applicable benefits, withdrawals from his DROP account plus any interest earned less any administrative fees established by the board of trustees, in any form of payment approved by the board of trustees. The board of trustees shall distribute the member's monthly benefits and DROP account withdrawals within a reasonable period of time after receipt of the written request.

J. If a member dies before distribution of his DROP account is made in its entirety, the member's named beneficiary may elect to receive the balance of the member's DROP account in any form of payment approved by the board of trustees in addition to any normal survivor benefits payable to survivors of retirees under this retirement system. If there is no valid designation of a beneficiary, the member's DROP account shall be distributed in any form of payment approved by the board of trustees to the following individuals in the following order:

(1) The surviving spouse.

(2) The surviving child or children, to be shared equally.

(3) The surviving parents.

(4) The deceased member's estate.

K.(1) After commencement of the participation period, the member may change the distribution option originally selected or the beneficiary designated pursuant to R.S. 11:3385 only as provided by the laws or rules of the system.

(2) The member may change the beneficiary designated to receive the balance of the member's DROP account at any time by filing a beneficiary designation in writing on a form acceptable to the board of trustees.

L. Upon termination of participation in the plan but not employment, credits to the DROP account shall cease, and no retirement benefits shall be paid to the member until employment is terminated. No payment shall be made based on credits in the account until employment is terminated. During such period of continued employment, employer and employee contributions shall resume, and the member shall accrue additional creditable service and an additional retirement benefit based solely on any additional service rendered since termination of participation in the Deferred Retirement Option Plan, using the normal method of computation of the benefits, as permitted under applicable law or the administrative code adopted by the board, subject to the following:

(1) If the member's period of additional service is less than his average compensation period at the commencement of participation in the Deferred Retirement Option Plan, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit. If his period of additional service is equal to or longer than his average compensation period at the commencement of participation in the Deferred Retirement Option Plan, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(2) Both the distribution option originally selected and the beneficiary designated pursuant to R.S. 11:3385 when the member commenced participation in the Deferred Retirement Option Plan shall apply to any additional benefits accrued based on additional creditable service earned. If the beneficiary designated pursuant to R.S. 11:3385 predeceases the member, the member shall designate a new beneficiary for any additional benefits accrued.

(3) If the member is found by the board to have a disability pursuant to R.S. 11:3376, the board's service-connected disability determination shall apply to all benefits paid to and accrued by the member based on all creditable service rendered as a member and to the DROP account.

(4)(a) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average of any three highest consecutive years of compensation earned by a member electing to retire under the old system both during participation and after leaving the Deferred Retirement Option Plan.

(b) The additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average of any four highest consecutive years of compensation earned by a member retiring under the new system with an average compensation period of four years, both during participation and after leaving the Deferred Retirement Option Plan.

(c) For any member whose average compensation period is longer than four years, the additional benefit shall not exceed an amount which, when combined with the original benefit, equals one hundred percent of the average of the highest consecutive months of compensation for any period equal to the average compensation period applicable when the member entered the Deferred Retirement Option Plan, both during participation and after leaving the Deferred Retirement Option Plan.

M. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3381 and 3384, any member of this system who has not less than twelve years of creditable service in this system, and who is eligible to receive a service retirement benefit, may elect to participate in the Deferred Retirement Option Plan on a retroactive basis, and receive a lump-sum benefit of up to five years, based upon the value of the pension benefit on the retroactive date selected.

N. Notwithstanding any other provision of law to the contrary, a member may participate in the Deferred Retirement Option Plan provided by this Section and also make an election to receive an initial lump-sum benefit as set forth in R.S. 11:3385.2.

O. Any appeal of a determination made pursuant to the provisions of this Section shall be lodged and conducted pursuant to the laws and rules of the system.

Acts 1995, No. 1035, §1, eff. June 29, 1995; Acts 1997, No. 607, §1; Acts 1999, No. 1377, §1; Acts 2003, No. 782, §1, eff. June 27, 2003; Acts 2003, No. 1104, §1, eff. July 2, 2003; Acts 2003, No. 1110, §1; Acts 2004, No. 609, §1, eff. July 5, 2004; Acts 2007, No. 304, §1; Acts 2008, No. 834, §1; Acts 2013, No. 296, §1, eff. July 1, 2013; Acts 2013, No. 298, §1, eff. July 1, 2013; Acts 2014, No. 608, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2013, Nos. 296, §2 and 298, §2, regarding calculation of benefits for persons retiring or entering DROP from July 1, 2013 through June 30, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3385.2 - Initial lump sum benefit option

§3385.2. Initial lump sum benefit option

A. Upon application for retirement, a member may elect to receive the actuarial equivalent of his retirement benefit as a reduced monthly benefit payable for life, plus an initial lump sum benefit. The amount of the initial lump sum benefit, as determined by the member, shall not exceed an amount equal to the member's normal retirement benefit times sixty.

B. The member's monthly retirement will be actuarially reduced based on the lump sum amount withdrawn and the member's age at retirement. The initial benefit, together with the member's reduced normal retirement benefit must be actuarially equivalent to the member's normal retirement benefit as set forth in R.S. 11:3384.

C. Cost-of-living adjustments granted by the board of trustees to retirees who elect to receive a reduced retirement benefit and an initial lump sum benefit shall be based only on the reduced retirement benefit and shall not be based on the initial lump sum benefit.

Acts 1999, No. 1377, §1; Acts 2003, No. 1110, §1.



RS 11:3386 - Vested rights and benefits

§3386. Vested rights and benefits

A. Any member employed by the fire department on or before December 31, 2014, whose withdrawal from service occurs prior to the attainment of age fifty years and who shall at such time have completed at least twelve years but less than twenty of creditable service shall remain a member of the pension and relief fund, and, in such a case, the member shall receive a service retirement benefit beginning when he attains the age of fifty years, provided the member has not withdrawn his accumulated contributions. The retirement benefit to be paid shall be two and one-half percent of average compensation during the best year of service preceding the date of withdrawal from service for each year of credited service. If the member dies after withdrawal from service but prior to attaining age fifty but having twelve years credited service, his widow and/or children and/or survivors shall be entitled to receive his accumulated contributions in a lump sum with interest credited thereto. If the member receiving benefits under this Subsection dies, his surviving widow shall receive the minimum benefit as set forth in R.S. 11:3383. If the member receiving benefits under this Subsection dies leaving a widow and children under the age of eighteen, then the widow and children under eighteen years of age shall receive the minimum benefit as set forth in R.S. 11:3383 equally divided between them. When the children of the member attain the age of eighteen or become married while receiving benefits under this Subsection, the benefits they are receiving shall be paid to the widow of the member.

B. Any member who enters the employ of the fire department on or after January 1, 2015, whose withdrawal from service occurs prior to the attainment of fifty-two years of age and who shall at such time have completed at least twelve years but less than twenty years of creditable service shall remain a member of the pension and relief fund, and, in such a case, said member shall receive a service retirement benefit beginning when he attains fifty-two years of age, provided such member has not withdrawn his accumulated contributions. The retirement benefit to be paid shall be two and one-half percent of average compensation during the best year of service preceding the date of withdrawal from service for each year of credited service. If the member dies after withdrawal from service but prior to attaining age fifty-two but having twelve years credited service, his widow, child or children, or estate, as applicable, shall be entitled to receive his accumulated contributions in a lump sum with interest credited thereto. If the member receiving benefits under this Subsection dies, his surviving widow shall receive the minimum benefit as set forth in R.S. 11:3383. If the member receiving benefits under this Subsection dies leaving a widow and children under the age of eighteen, then the widow and children under eighteen years of age shall receive the minimum benefit as set forth in R.S. 11:3383 equally divided between them. When the children of the member attain the age of eighteen or become married while receiving benefits under this Subsection, the benefits they are receiving shall be paid to the widow of the member.

Added by Acts 1981, No. 630, §1, eff. upon approval by New Orleans City Council; Redesignated from R.S. 33:2117.5 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 503, §1; Acts 2014, No. 813, §1, eff. Jan. 1, 2015.



RS 11:3387 - Record of retired firefighters

§3387. Record of retired firefighters

There shall be kept in the office of the board of trustees by the secretary-treasurer, a book to be known as the "list of retired firefighters." This book shall give a full and complete history and record of the action of the board of trustees in retiring any person under this Part. The records shall give names, date of joining the department, date of retirement, and the reason thereof, if any, and all persons retired.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2118 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3388 - Application for pension by dependents; proof required

§3388. Application for pension by dependents; proof required

When the widow or children or widowed mother is entitled to a pension provided by this Part, the widow or children or widowed mother shall make application to the board of trustees through the secretary-treasurer of such board, on a form to be provided by the board of trustees. Accompanying such application shall be the proof of the marriage of the deceased to the widow claimant, such proof to be established by the marriage certificate or other competent evidence. Proof of births of the children shall be shown by the baptismal or the board of health certificates. The proof of widowhood of a mother shall be shown by the affidavit of the mother or disinterested persons. All applications and proof shall be retained in the custody of the board. The secretary-treasurer shall register notice of applications and the board's action thereon in his office and shall register all beneficiaries as pensioners of the fund.

Amended by Acts 1969, No. 120, §1; Redesignated from R.S. 33:2119 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3389 - Exemption of pension and other rights from levy and other process

§3389. Exemption of pension and other rights from levy and other process

The right of a person to a pension, an annuity, a retirement allowance, or to the return of contributions; the pension, annuity, or retirement allowance itself; any optional benefit or any other right accrued or accruing to any person under the provisions of this Part; and the moneys in the various funds created by this Part are exempt from any state or municipal tax and all state income tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as otherwise specifically provided in this Part. The fund shall be sacredly held, kept, and secured and distributed for the purpose of pensioning the persons named in this Part and for the payment of death benefits and for no other purpose whatsoever.

Amended by Acts 1969, No. 120, §1; Acts 1977, No. 640, §1; Redesignated from R.S. 33:2120 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3390 - Beneficiaries

§3390. Beneficiaries

For the purposes of this Part, whenever reference is made to gender, the masculine shall include the feminine, the feminine shall include the masculine, and in particular with reference to Sections 3363, 3378, 3379, 3385, and 3388 without limiting the generality of the above, whenever reference is made to widows of members of the fire department, it shall also apply to widowers of said members.

Added by Acts 1978, No. 582, §1, eff. July 12, 1978; Redesignated from R.S. 33:2121 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3391 - Purchase of service credit

§3391. Purchase of service credit

Notwithstanding any provision of law to the contrary, any member of the system who has credit in the system for at least five years of service shall be eligible to purchase credit for up to five years of service credit provided that he shall apply to the system for such credit on or before termination of employment, and pay to the system the greater of the amount calculated in accordance with the actuarial cost provisions of R.S. 11:158 or the employee and employer contributions plus interest based on the member's current salary, which completely offsets the increase in accrued liability of the system resulting from the receipt of the credit by the member. No service credit shall be given to the member until or unless such amount is paid in full. Any credit purchased pursuant to this Section shall be used solely for calculation of benefits and not for eligibility purposes.

Acts 2008, No. 498, §1.



RS 11:3401 - Fireman's pension and relief fund of the parish of Ouachita; creation

PART XIV. FIREMAN'S PENSION AND RELIEF FUND

FOR FIRE PROTECTION DISTRICT NO. ONE OF

THE PARISH OF OUACHITA

§3401. Fireman's pension and relief fund of the parish of Ouachita; creation

There is hereby created a fireman's pension and relief fund for Fire Protection District No. One of the parish of Ouachita, state of Louisiana and a public corporation to be known as the Board of Trustees of the Fireman's Pension and Relief Fund of the parish of Ouachita, Louisiana, which corporation shall be vested with the power to administer the fund herein provided for, to sue and be sued, to buy and sell securities for investment of the surplus monies of the fund, to allow disability payments and pensions as hereinafter set forth, to employ necessary clerical and professional services and fix the compensation of same.

Designated from Acts 1968, No. 31, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3402 - Composition of the fund

§3402. Composition of the fund

From July 31, 1968, all funds, monies, proceeds and revenues hereafter provided for shall constitute and be "The Fireman's Pension and Relief Fund for Fire Protection District No. One of the Parish of Ouachita, State of Louisiana", for the pensioning of members with disabilities, members who are superannuated, and/or retired employees of Fire Protection District No. One of the parish of Ouachita, state of Louisiana, and their widows and/or orphans, and for the relief and aid of any employee of said Fire Protection District No. One in case of temporary disability.

Designated from Acts 1968, No. 31, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3403 - Control and management

§3403. Control and management

The fund as above constituted and established shall be controlled, managed and administered by the board of trustees herein provided for.

Designated from Acts 1968, No. 31, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3404 - Board of directors; composition

§3404. Board of directors; composition

The board of trustees shall be composed of eight members, as follows:

(1) One member of the board of commissioners of Fire Protection District No. One to be chosen and appointed by the board of commissioners, who shall serve as president of the board of trustees.

(2) The Fire Chief of Fire Protection District No. One, who shall serve as vice president of the board.

(3) A person, who may be an individual not in the employ of Fire Protection District No. One, or a banking institution, who shall serve as treasurer of the board.

(4) Four employees of Fire Protection District No. One, all of whom must be eligible for ultimate participation in the fund herein created, one member to be selected from each of the following ranks: private, operator, driver, and captain.

(5) One member who is drawing benefits, who shall be elected by other members who are drawing benefits; however, if only one member is receiving benefits, he shall automatically serve as a board member but will not be counted in the quorum.

(6) The treasurer and the four members of the board of trustees described in Paragraph (4) shall be elected by secret ballot for a one-year term at an election to first be held within fifteen days after July 31, 1968, and annually thereafter. Only active employees of Fire Protection District No. One eligible for ultimate participation in this plan shall be allowed to vote at such election. In case of a vacancy in this class of board members, a special election shall be held within thirty days thereof to fill such vacancy.

(7) The president of the board shall vote in case of a tie. The board of trustees shall select one of its members to act in the capacity of secretary of the board.

Designated from Acts 1977, No. 288, §1, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3405 - Board of directors; duties; meetings

§3405. Board of directors; duties; meetings

A.(1) The board of trustees shall have exclusive control and management of the fireman's pension and relief fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund; it shall hear and decide on all applications for benefits under this fund, and its decisions on such applications shall not be subject to review and reversal except by said board or upon filing of suit in any court of competent jurisdiction. All rules and regulations adopted by the board of trustees shall, within thirty days after their adoption, be posted on the bulletin boards provided for that purpose in each of the fire houses located within the limits of Fire Protection District No. One of the parish of Ouachita, Louisiana.

(2) The board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members. Three members shall constitute a quorum.

B. The board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the fund under the provisions of the law of this state.

(2) Retain such legal, medical, clerical, investment advisory or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Accept or reject for membership and ultimate participation in the fund all new employees of Fire Protection District No. One. Each applicant for membership and ultimate participation in the fund shall file with the board a written application, upon a form prescribed by the board, at the time of his employment. After considering the written application and the results of a medical examination, which the board may require of the applicant if it deems necessary, the board shall either accept or reject the applicant for membership and ultimate participation in the fund within thirty days from the date his application is filed with the board.

(4) Cause such amounts as may be prescribed by law to be deducted from the salaries of the active participants in the fund, and be paid into the treasury of the fund.

(5) Certify to the levying authority provided by law the amount of revenues required and provided for, and cause same to be collected through the proper local agencies.

(6) Cause the examination of every disability pensioner or beneficiary as often as the board deems necessary, but at least once a year.

(7) Keep all necessary records of its meetings and proceedings.

(8) Annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing the number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of said funds.

(9) Keep a book to be known as the List of Retired Firemen. This book shall give a full and complete record of the action of the board of trustees in retiring or pensioning all persons under this Part, showing the names, date of removal from active service, and the reason for such action. Decisions by the board shall be reviewable only by a court of competent jurisdiction.

Designated from Acts 1968, No. 31, §§5, 6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3406 - Salary deductions paid into the fund; contributions by the city

§3406. Salary deductions paid into the fund; contributions by the city

The fireman's pension and relief fund shall consist of the following:

(1) All rewards, gifts, gratuities, donations, proceeds of plays, carnivals, dances, exhibitions, benefits, shows, games, or other monies or emoluments that may be paid or given for or on account of extraordinary service of said Fire Protection District No. One, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into the pension and relief fund.

(2) The proceeds of the sale of condemned property owned and used by the Fire Protection District No. One shall be paid into the pension and relief fund, except when used as trade-in on new equipment.

(3) A percentage of the gross wages of all employees of Fire Protection District No. One who are eligible for participation in the benefits of this fund shall be deducted from their respective wages monthly and paid into said fund. The amounts to be deducted and paid into the fund shall be an amount equal to eight and one-half percent of gross wages. The deductions provided for in this Paragraph shall be made not only from wages paid the employees by the fire protection district, but also from wages, longevity, and incentive pay made to the employee by the state of Louisiana.

(4) The parish of Ouachita is authorized and directed to appropriate and pay out of the annual revenue of the ad valorem tax and state insurance rebate to the said parish of Ouachita into the fireman's pension and relief fund a sum equal to the monthly deductions from the firemen's salaries, said payment to be paid into such fund monthly.

(5) The parish of Ouachita shall pay out of the annual revenues of the surplus millage tax of Fire Protection District No. One into the fireman's pension and relief fund annually, at the beginning of the fiscal year, an amount equivalent to the amount of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said fund under Paragraphs (1), (2), (3), and (4), of this Section, as against disbursements for such year made under the provisions of this fireman's pension and relief fund.

Designated from Acts 1968, No. 31, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3407 - Fiscal affairs of the fund; investment

§3407. Fiscal affairs of the fund; investment

The board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for investment and, having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. In acquiring, investing, reinvesting, exchanging, retaining, selling and managing fund property, the board of trustees shall exercise such skill and care as a man of ordinary prudence, discretion, and intelligence would exercise in the management of his own affairs, not in regard to speculation, but in regard to the permanent disposition of his funds, considering the probable income as well as the probable safety of his capital. Within the limitations of the foregoing standard, the board of trustees is authorized to acquire and retain every kind of property and every kind of investment. All income from such investment shall be and become a part of said firemen's pension and relief fund. All such property shall be deposited with the treasurer of the board of trustees, and the receipt therefor filed in the record books.

Designated from Acts 1968, No. 31, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3408 - Exemption from seizure and attachment

§3408. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the fireman's pension and relief fund, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, shall be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held, and distributed solely for the purposes named in this Part and for no other purposes whatsoever.

Designated from Acts 1968, No. 31, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3409 - Payments to be reduced when funds are insufficient

§3409. Payments to be reduced when funds are insufficient

If at any time there shall not be sufficient funds in such fireman's pension and relief fund subject to disbursements to pay each person entitled to the benefits thereof, the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries. Deficits to each beneficiary shall be paid when said fund has been replenished sufficiently to make these back payments.

Designated from Acts 1968, No. 31, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3410 - Pensions and benefits

§3410. Pensions and benefits

Pensions and benefits shall be as follows:

(1) Any employee of Fire Protection District No. One, while in active service and an active member of the Ouachita Parish Firemen's Pension and Relief Fund, shall earn benefits of two percent for each year of service up to and including twenty years. However, beginning in his twenty-first year, he shall earn benefits of three percent for each year of service between twenty years and including his thirtieth year. No member of said pension fund shall receive a sum greater than seventy percent of his salary, regardless of the number of years of service.

(2) If any employee of Fire Protection District No. One, while in the active service of said fire protection district, is found by the board of trustees to be totally physically or mentally disabled for service in said fire protection district by reason of service in said fire protection district, he shall receive a benefit monthly from the fund so long as such disability shall continue or until he becomes eligible for retirement on service basis, whichever is sooner. He shall receive a sum which shall be equal to forty percent of the average salary earned by him during his five highest paid years of service, unless, however, he had served in said district for more than twenty years, in which case he shall receive benefits in accordance with Paragraph (1) of this Section.

(3) If any employee of said fire protection district, while in the active service, is found by the board of trustees to be totally physically or mentally disabled for service in said fire protection district by reason of injury occurring while in gainful employ of some person or firm, he shall receive monthly from the fund so long as such disability shall continue, a sum of not less than two hundred dollars a month; provided however, if said member has earned enough time at two percent per year to receive more than two hundred dollars per month, he shall be paid in accordance with Paragraph (1) of this Section.

(4) Any employee of said fire protection district who served in said district for a period of twenty years, upon making proper written application to the board of trustees requesting it, shall be retired from service in said fire protection district. But he shall not be eligible to receive any benefits for five years, after the date of retirement, at which time he shall be paid a monthly sum equal to forty percent of the average monthly salary earned by him during the three highest paid years since such member has been in the active service of the fire protection district or three hundred dollars per month, whichever is greater. As an incentive to encourage an employee to continue to work after he has completed twenty years of service, Fire Protection District No. One is hereby authorized to increase such employee's pay twenty-five dollars per month each year for as long as he continues to work for Fire Protection District No. One. No employee shall be compelled by the board of trustees to retire from active service in Fire Protection District No. One because of age, length of service, physical disability, or infirmity. It is the intent of this Part that no employee may receive any benefits, except in case of disability, until twenty-five years after his first date of employment has passed.

(5) After any employee of Fire Protection District No. One shall have been retired upon pension by reason of disability, the board of trustees shall have the right at any time to cause the employee with a disability to be brought before it and again examined by the parish physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether the disability to perform the duties of the position held at the time of his removal from active service yet continues, and whether the retired member should be continued on the disability roll, but the employee with a disability shall remain upon the disability roll until reinstated in the active service of the fire protection district. The member with a disability shall be entitled to notice and to be present at the hearing of any evidence, and shall be permitted to propound any questions pertinent or relevant to the matter, and also shall have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath. The decision of the board of trustees shall be final and conclusive, and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the board of trustees or upon proper application to the courts.

(6) Should any active or retired member die, his widow, as defined in Paragraph (7) of this Section, shall receive the sum of three hundred dollars per month during the period of her widowhood; should there be no widow, or should his widow subsequently die, and there are lawful surviving children under eighteen years of age and not married, then they shall receive the sum of three hundred dollars per month, to be divided between them equally, for their support or education until the youngest child reaches eighteen years of age. Any widow receiving benefits under this Part who remarries shall forfeit all rights and benefits whatsoever from date of remarriage. Any child receiving benefits under this Part who marries shall forfeit all rights and benefits from the date of marriage.

(7) In payment of benefits to widows, the term "widow" shall mean the lawfully married spouse of any member from whom there has not been obtained a judicial separation of bed and board or divorce at the time of the member's death. Should any member marry after taking retirement or disability benefits, then this fund shall not be responsible for any benefits whatsoever to such widow.

(8) If any active member having no wife nor eligible children under eighteen years of age, he shall have the privilege of naming a beneficiary. Upon the death of said member, the board of trustees shall pay to the beneficiary an amount equal to the amount paid into the fund by the member, excluding all interest accumulated from said amount. If no beneficiary is named, the board of trustees is directed to defray the burial expense of the deceased, with a sum equal to the amount paid into the fund by the member, said amount not to exceed one thousand dollars.

(9) The benefits provided in this Part for minor children shall be paid to the qualified tutor or tutrix of said child, unless otherwise directed by the board.

(10) No employee of the fire protection district shall be paid any benefits whatever for any disability or retirement while he is receiving salary or wages from Fire Protection District No. One.

Designated from Acts 1968, No. 31, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3411 - Separation from service

§3411. Separation from service

A. In the event an employee of Fire Protection District No. One becomes separated from the service in said fire protection district before having served as an employee of said district for five years, except as provided in R.S. 11:3410, his salary deductions shall not be returned to him. In the event the separated employee has served as an employee in the district for over five years at the time of his separation, except as provided in R.S. 11:3410, his salary deductions shall be returned to him, without interest.

B. "Leave of absence", as used herein, means any period of time or absence from regular duty on the fire department granted by the chief of the fire department, and while any member granted such absence does not receive his regular salary or wages from the Ouachita Parish Fire Protection District No. One.

C. Any member granted a leave of absence from the fire department for any reason whatsoever, and who refuses to pay dues during such leave, shall forfeit all rights and benefits hereunder during such leave and shall also have the amount of leave deducted from his service record.

D. If any employee of Fire Protection District No. One shall be discharged from the service for reasons of economy or reduction in the force due to no fault of said employee and later shall be reemployed by the fire protection district, he shall have the privilege of buying time from his first date of employment, provided, however, if said employee did not withdraw his payments for time already served, before his discharge, then he may buy time from date of discharge.

Designated from Acts 1968, No. 31, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3412 - Military service credit; computation of length of service

§3412. Military service credit; computation of length of service

A. An employee of Fire Protection District No. One who is called from private life into military service of the United States or the state of Louisiana in time of war, peril, insurrection, flood, calamity, or other cause, may apply such military service time as service with the fire protection district for the purpose of retirement benefits under this Part, if such member actually was in the active service of Fire Protection District No. One prior to the commencement of his military service and if the member applies for reemployment with the fire protection district within ninety days after his release from such military service. All dues and benefits are waived during this period.

B. Time lost by an employee of Fire Protection District No. One on account of illness, injury, physical infirmity, or disability shall constitute service in Fire Protection District No. One and shall count as service toward earning the right to retirement benefits for the employee; however, time lost by an employee of Fire Protection District No. One, who is drawing benefits under R.S. 11:3410(3), shall not constitute serving in Fire Protection District No. One and shall not count as service toward earning the right to retirement benefits for the employee.

C. Time served prior to July 31, 1968 by employees in the active service of Fire Protection District No. One shall be considered as service in the said fire protection district for the retirement provisions of this Part.

Designated from Acts 1968, No. 31, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3413 - Member participation

§3413. Member participation

The employees of Fire Protection District No. One, as used in this Firemen's Pension and Relief Fund Act, means every man actively in the employ of Fire Protection District No. One who is qualified as a classified employee under the state civil service system.

Designated from Acts 1968, No. 31, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3414 - Authority to alienate property

§3414. Authority to alienate property

The board of trustees of the Fireman's Pension and Relief Fund of Ouachita Parish shall have, and the same is hereby granted to them, full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property or come into the possession of the Fireman's Pension and Relief Fund of Ouachita Parish and/or the board of trustees, thereof; provided it does not disturb the benefits under the plan.

Designated from Acts 1968, No. 31, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3431 - Firemen's pension and relief fund for the city of Shreveport; creation

PART XV. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF SHREVEPORT

§3431. Firemen's pension and relief fund for the city of Shreveport; creation

From July 27, 1938, the assets, funds, monies, and properties presently constituting the Firemen's Pension and Relief Fund of the City of Shreveport, Louisiana, shall, together with the funds, proceeds, and revenues hereinafter provided for, constitute and be "The Firemen's Pension and Relief Fund of the City of Shreveport;" for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the Fire Department of the City of Shreveport, operators of the alarm system, and their widows and/or orphans and for the relief and aid of members of the fire department in the case of temporary disability.

Designated from Acts 1938, No. 222, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3432 - Control and management

§3432. Control and management

That said fund as above constituted and established shall be controlled, managed and administered by a board of trustees as hereinafter provided for.

Designated from Acts 1938, No. 222, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3433 - Board of Trustees; composition

§3433. Board of Trustees; composition

A. The "Board of Trustees of the Firemen's Pension and Relief Fund of the city of Shreveport, Louisiana", shall be and is hereby created a corporate body politic and shall be composed of:

(1) The mayor of the city, who shall be ex officio president of the board.

(2) The director of finance of the city, who shall be ex officio treasurer thereof.

(3) The chief administrative officer of the city.

(4) The chief of the city fire department.

(5) Five members of the city fire department, who may be either active members who were merged with the statewide Firefighters' Retirement System on January 1, 1983 and have merger contracts with the city, or members who are retired from the department who are eligible for participation in the fund established by this Part.

B. The secretary of said board shall be chosen by a majority vote of the members of said board, and shall be elected for a two year term.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 133, §1.



RS 11:3434 - Members from fire departments; elections; qualifications to vote

§3434. Members from fire departments; elections; qualifications to vote

The five members to be selected under R.S. 11:3433(A)(5) shall be elected biennially on the last Monday in June in even-numbered years by secret ballot of the active and retired members of the city Fire Department, eligible for participation in the Fund established under this Part. In the event a vacancy should occur in the Board of Trustees among the members of the Board elected under R.S. 11:3433(A)(5), a special election shall be called by the Board within sixty days after the occurrence of such vacancy.

Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 133, §1.



RS 11:3435 - Treasurer; duties; bond

§3435. Treasurer; duties; bond

The said Commissioner of Finance shall be Treasurer of said Board of Trustees and custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension and Relief Fund only upon warrant of the Secretary of said Board, countersigned by the President thereof. The official bond of the said Commissioner of Finance shall stand as and be security for the faithful performance, by the said Commissioner of Finance, of his duties as Treasurer of the said Board of Trustees, or in lieu thereof a valid bond in the sum of ten thousand dollars may be furnished. The premium shall be paid out of said Fund.

Designated from Acts 1938, No. 222, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3436 - Board of directors; duties; meetings

§3436. Board of directors; duties; meetings

A. The said Board of Trustees shall have exclusive control and management of said Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund not in conflict with the provisions of this Part; shall hear and decide all applications for benefits under this Part, and its decisions on such applications shall not be subject to review or reversal except by said Board, or upon certiorari to the Courts.

B. The said Board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the president at the request of any three members.

C. The said Board of Trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Certify to the levying authority provided by the law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary, at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) The said Board of Trustees shall annually at the close of the fiscal year cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said Board of Trustees in retiring or pensioning all persons under this Part showing the names, date of entering the service of said Fire Department, date of removal from active service, and the reason for such action. The Board shall be a quasi-judicial body, and its action shall be reviewable only by writ of certiorari to the Courts.

Designated from Acts 1938, No. 222, §§6, 7(2) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3437 - Secretary; duties; powers; salary

§3437. Secretary; duties; powers; salary

The Secretary of the said board of trustees shall keep in books provided for the purpose a full and complete record of all proceedings of the board of trustees, particularly with reference to investing of funds belonging to the said pension and relief fund as herein provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the board and shall perform such other duties as may be assigned him by the said board of trustees, including the preparation of warrants for the various disbursements from the said fund and the keeping of an accurate record thereof. The secretary shall receive a monthly salary payable out of said fund on his own warrant, which monthly salary shall be fixed by the board of trustees as it in its sole discretion deems proper.

Designated from Acts 1938, No. 222, §7(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3438 - Salary deductions paid into the fund; contributions by the city

§3438. Salary deductions paid into the fund; contributions by the city

A. The said Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Firemen's Pension and Relief Fund of the city of Shreveport.

(2) All and entire the annual proceeds of all license taxes imposed and collected by the City of Shreveport, from fire insurance companies and/or fire insurance agents doing business in the said City of Shreveport for carrying on such business. Said revenue shall be paid into said Fund by the collecting officer at the close of each fiscal year.

(3) The proceeds of the sale of condemned property owned and used by the said Fire Department shall be paid into said Pension and Relief Fund.

(4) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said Fire Department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into said Pension and Relief Fund.

(5) Nine percent of the salary of all employees of the said fire department who are eligible for participation in the benefits of this fund shall be deducted from their respective salaries monthly and paid into the said fund.

(6) A sum equal with and identical to the funds assessed and collected from the members of the fund pursuant to Paragraph (5), above, said sum to be paid into the fund by the city of Shreveport, and said sum to be in addition to any other contributions made to the said fund by the city of Shreveport pursuant to any other provisions of this Section or any other law.

(7) The said City of Shreveport is by these presents authorized and directed to appropriate and pay-over out of the annual revenues of the general alimony tax of the City of Shreveport into the Firemen's Pension and Relief Fund of the City of Shreveport, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said Fund under Paragraphs (2), (3), (4), (5) and (6) of this Subsection as against the disbursements for such year made under the provisions of this Part.

B. Notwithstanding anything contained in Act 222 of 1938, as amended, any other law, or anything herein to the contrary, the following provisions shall apply to all employees of the Shreveport Fire Department who become members of this fund after July 11, 1977 and those persons with no more than ten years creditable service in the fund as of July 11, 1977 who elect to be governed by these provisions by applying to the board prior to June 30, 1978:

(1) Seven percent of the salary, including state supplemental pay and excluding overtime pay, of said employees shall be deducted from their respective salaries monthly and paid into the said fund.

(2) A sum equal to nine and seventy-seven one hundredths percent of the salary, including state supplemental pay and excluding overtime compensation, of all said employees shall be paid into the fund by the city of Shreveport.

(3) Retirement benefits for said members of the fund eligible therefor shall be as follows:

(a) Any member who has completed at least twenty years of creditable service, and who has been a member of this fund for at least one year, and has attained the age of fifty years or any member who has completed at least twelve years of creditable service, and who has been a member of this fund at least one year and has attained the age of fifty-five shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to two and one-half percent of his annual final compensation for his first ten years creditable service and three percent of his average final compensation for all creditable service over ten years multiplied by his years of creditable service not to exceed eighty-five percent of his final salary.

(b) Any member who has completed twenty or more years of creditable service, and at least one year of which shall be as a member of this fund, and who leaves employment covered by this fund before attaining age fifty shall be entitled to a retirement benefit beginning at age fifty.

(c) Any member who has completed twelve years creditable service, and at least one year of which shall be as a member of this fund, and who leaves employment covered by this fund before attaining age fifty-five shall be entitled to a retirement benefit beginning at age fifty-five.

(d) Upon returning to employment covered by this fund, retirement benefits shall cease and the employee and employer shall contribute to the fund towards creditable service.

(e) The member may not change the option which was selected under the first retirement computation.

(f) "Average final compensation", as used in this Paragraph, is defined as average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest; in case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(g) Any member who terminates employment covered by this fund with less than twelve years creditable service shall be entitled to a refund of five-sevenths of the employee contribution without interest.

(4) Benefits shall be payable to survivors of a deceased member who dies before retirement as specified in the following:

(a) Any member who is killed in the line of duty and who leaves a surviving eligible widow, she shall be paid a monthly benefit equal to two-thirds of his final pay. If any member dies from a cause not in the line of duty and leaves a surviving eligible widow, she shall be paid a monthly benefit of three hundred dollars. If the surviving spouse of either a man killed in the line of duty or a man who dies not in the line of duty, remarries, such benefit shall cease. However, any widow who loses her benefit due to remarriage shall have her benefit reinitialized upon termination of her subsequent marriage. If any member dies before retirement but after meeting eligibility requirements and leaves a surviving eligible widow, she shall be paid a monthly benefit until she dies or remarries as though he had retired on the date of his death and elected Option 2, naming her as beneficiary.

(b) The surviving minor children of a deceased member who dies leaving one or more children under eighteen years of age shall be paid monthly benefits equal to seventy-five dollars per month for each child under age eighteen, not to exceed one hundred fifty dollars per month, provided that when the surviving children reach the age of eighteen the benefits shall cease, unless the child has an intellectual disability and is not able to earn his own living; provided further that any surviving child who graduates from high school and goes directly to college, shall have his benefits continued for the time he remains in college, not to exceed four years. If the deceased member was married and leaves surviving children under eighteen years of age but no surviving widow, the surviving children shall be paid monthly benefits equal to seventy-five dollars per month for each child, to be paid until such time as the youngest child reaches the age of eighteen years, provided that in the case of a child with an intellectual disability who is not able to earn a living, this benefit shall continue for life. Provided that any surviving child who graduates from high school and goes directly to college shall have his benefit continued for the time he remains in college, not to exceed four years.

(c) Should a member die before retirement and not be entitled to survivor's benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees.

(5)(a) Upon the application of a member to his employer, any member who has at least five years of creditable service may be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing such application, on a disability retirement allowance, if the city physician, after a medical examination that certifies that he is physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that he should be retired.

(b) Upon retirement for disability, a member shall receive a retirement allowance if he has attained the age of fifty years; otherwise he shall receive a disability benefit that shall be computed as follows: In the case of total disability of any member resulting from injury received in the line of duty, even though he has less than five years of creditable service, a monthly pension of sixty percent of the salary being received at the time of disability shall be paid to the employee with a disability. Any member of the system who has acquired a disability or incapacitating condition because of continued illness or as the result of any injury received, even though not in the line of duty, and who has five years of creditable service, but is not eligible for retirement, may apply for retirement under the provision of this Section.

(c) The applicant shall accompany his application with certificates from at least three physicians, certifying that he is unable to perform the duties required of him by his employer.

(d) Thereafter, upon the recommendation of the appointing authority and the approval of the board, the employee shall be retired on seventy-five per cent of the retirement salary to which he would be entitled under Paragraph B(3) hereof if he were eligible thereunder. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three year period thereafter, the board of trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the board of trustees. Should any disability beneficiary who has not yet attained the age of sixty refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the board of trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his pension may be revoked by the board of trustees.

(e) Should the city physician report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and should the board of trustees concur in such report, then the amount of his pension shall be reduced to an amount, which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount, which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation shall not become a member of the retirement system.

(f) Should a disability beneficiary under the age of fifty-five be restored to active service at compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the same rate he paid prior to the disability. Any such prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member; but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

(6) Any member electing to be governed by the provision of this Section shall be deemed to have waived on behalf of himself and his dependents any greater benefits which would be due him and/or his dependents under other provisions of this system.

(7) All funds deposited in this Fund pursuant to this Section shall be kept separate from and not commingled with funds deposited in this Fund pursuant to any other law and may be used only to pay benefits to those members and their dependents who are governed by this Section; provided, however, that neither this Section nor any other provision of law shall prohibit the transfer of the funds or assets deposited in this Fund pursuant to this Section to the Firefighters' Retirement System in the event that the city of Shreveport and the board of trustees of said system enter into a merger agreement as authorized by R.S. 11:2260(A)(11).

(8) With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement and that such a beneficiary shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes due, any member may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time, of his retirement allowance in a reduced allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees.

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent value to his retirement allowance, and approved by the board of trustees.

(9) The board of trustees is authorized to use interest earnings on investments of the fund in excess of normal requirements, as determined by the actuary, to provide a cost of living increase in benefits for retired members in an amount not to exceed three percent of the original benefit for each year of retirement. Such benefits shall be paid only when funds are available from this source and payments shall be made in such manner and in such amounts as may be determined by the board of trustees, based on the funds available.

(10) Except where in conflict with the provisions of this Section, all laws pertaining to this fund shall also apply to the members covered by this Section.

C. The board shall employ a qualified actuary who shall at least every three years as of December thirty-first of the immediately preceding year make an actuarial valuation of the system and make recommendations to the board concerning contributions required for sound financing of the fund.

Designated from Acts 1938, No. 222, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3439 - Fiscal affairs of the fund; investment

§3439. Fiscal affairs of the fund; investment

A. The board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said fund may be safely withdrawn from the current cash account for Investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the board of trustees relating thereto shall be entered upon its records. Such investment shall be in:

(1) Interest bearing bonds of the United States of America or the state of Louisiana or the city of Shreveport, Louisiana.

(2) Federally insured banks or savings and loan associations.

(3) Industrial bonds.

(4) Utility bonds.

(5) Preferred securities.

(6) Railroad equipment trust certificates.

(7) First mortgage loans which shall be limited to ten percent of the issuing company's admitted assets.

(8) Real estate first mortgage loans on unencumbered real estate, which shall be limited to seventy-five percent of the appraised valuation of the real property.

(9) Bank certificates of deposit of any accredited state or federal bank operating in Louisiana provided full collateral is submitted and maintained by the city under the terms of its local fiscal agency agreement.

(10) Repurchase agreements.

(11) Securities of any accredited building and loan association or savings and loan association which is located in the state of Louisiana, provided such investment amount is fully insured by the federal government.

(12) Mutual funds which have official representatives domiciled in Louisiana.

(13) Common stocks of any major company which is fully solvent and/or registered on a major securities exchange.

B. The board may invest the permanent fund or any portion thereof in the name of the "Board of Trustees of the Firemen's Pension and Relief Fund" in any of the above instruments or securities which the board deems prudent and advisable. The board shall have full power to diversify the investments of the funds, unless under the circumstances it is clearly prudent not to do so. The board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested. The board shall manage the funds with the care, skill, prudence, and diligence, under the circumstances then prevailing, that a prudent man, acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

Designated from Acts 1938, No. 222, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3440 - Exemption from seizure and attachment

§3440. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1938, No. 222, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3441 - Payments reduced when fund is insufficient

§3441. Payments reduced when fund is insufficient

If at any time there shall not be sufficient Funds in such Firemen's Pension and Relief Fund subject to disbursement to pay each person entitled to the benefit thereof the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said Fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries.

Designated from Acts 1938, No. 222, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3442 - Pensions and benefits

§3442. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department, while in the active service of the fire department, becomes and is found by the board of trustees to be temporarily totally disabled, mentally or physically, for service in the fire department by reason of service therein, the member shall receive monthly from the Fund, during the total disability or until he becomes eligible for retirement on service basis, but not to exceed one year in any event, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

(2) If any member of the fire department while in the active service of the fire department becomes or is found to be totally, permanently physically or mentally disabled for service in the fire department, and to do or perform work of any reasonable kind or character by reason of service in the fire department and is found to be so by the board of trustees, he shall receive monthly from the fund so long as such disability shall continue, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability until such time as he becomes eligible for retirement on service basis, but benefits under this Subsection dealing with total and permanent disability shall cease at the time when the recipient, had he not acquired the disability, would have completed thirty years service on the fire force.

(3) If any member of the fire department, becomes and is found to be totally permanently, physically or mentally disabled for service in the fire department by reason of service therein, but physically and mentally capable and able to do and perform work of any other reasonable kind or character and is so found by the board of trustees, he shall receive monthly as long as the disability shall continue from the fund except as hereinafter provided, a sum equal to fifty percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, until such time as he becomes eligible for retirement on service basis; but the maximum benefit shall be sixty-six and two-thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided, however, that during any such period of time when the combined total of gross income from pension and other employment which may be procured by a member entitled to benefits under this Paragraph shall exceed the gross monthly salary to which the member with a disability would be entitled were he presently on active duty in the position to which his present seniority would entitle him then, and in that event, and during such period only, the benefits of the member with a disability under this Paragraph shall be reduced dollar for dollar by the amount necessary to reduce the member's gross monthly income from pension and other employment to an amount equal to that gross monthly salary which the member would be entitled to receive were he presently on active duty in the position to which his present seniority would entitle him; but in no event shall benefits exceed that limitation of sixty-six and two-thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided that earnings from other employment shall be reported to the board of trustees quarter-annually pursuant to the rules and regulations as the board may adopt in the enforcement of this provision, the board of trustees being hereby given the authority to adopt such rules and regulations and being further given the power and authority to reduce a member's benefits under this Paragraph in the quarter following that in which excess earnings are reported in order to effectuate the provisions of this Paragraph as to that quarter in which the member received income in excess of that allowed by this Paragraph.

(4) If a member of the fire department becomes disabled for service in the fire department, while in the active service of the fire department for causes not arising or developing directly from his employment in the fire department, he shall, upon being found to have such disability by the board of trustees, be paid monthly, so long as the disability shall continue, a sum equal to twenty-five percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus two per cent of such salary additional for each year of active service rendered over five years; but the maximum benefit shall be fifty percent of a first class hoseman's salary, computed on the basis of the respective months. Providing further, that time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "Time served" in determining eligibility for "retirement" under this Part.

(5) Retirement benefits for members of the Fire Department eligible therefor shall be as follows:

(a) A member who serves in the Fire Department for a period of twenty years shall, upon making proper written application to the board of trustees, be retired from service in said Fire Department and shall be paid monthly a sum equal to fifty per cent of his monthly salary. The monthly salary shall be computed on the basis of his average rate of pay for the twelve months immediately preceding the date of retirement.

(b) For each year of service over twenty and through twenty-five an additional three and one-third per cent of the member's monthly salary shall be added to his benefits; for each year of service over twenty-five and through thirty an additional one and two-thirds per cent of the member's monthly salary shall be added to his benefits, with application for and computation of benefits to remain the same. The table of benefits showing the percentage of a member's monthly salary to be received by him in benefits is as follows:

PERCENTAGE MONTHLY

YEARS SERVICE

SALARY

20

50%

21

53 1/3%

22

56 2/3%

23

60%

24

63 1/3%

25

66 2/3%

26

68 1/3%

27

70%

28

71 2/3%

29

73 1/3%

30

75%

(c) Such benefits become applicable only upon July 31, 1974, and benefits shall remain as previously provided for those who have heretofore become eligible for benefits under this plan.

(d) In addition to the retirement benefits provided above, each retired member of the Fire Department who is or becomes eligible for such retirement benefits, including each person who is presently receiving retirement benefits from the Firemen's Pension and Relief Fund for the City of Shreveport, under the provisions of Act 18 of 1964, shall receive increases in his monthly retirement benefits as follows:

(i) An increase of two per cent of his monthly benefit effective on the first day of January nearest the third anniversary of the date of his retirement; and, an additional increase of two per cent of his monthly benefit effective on the first day of January of each year thereafter; up to and including five years. Provided that any fireman who shall have been retired for at least thirty months on the first day of January, 1969, shall receive his original increase as provided above on that date, and shall receive additional increases the first day of January of each year thereafter up to and including five years.

(ii) The two per cent increase provided for in the preceding paragraph shall be computed on the basis of the total monthly retirement benefit payable to the beneficiary at the time such increase is effective, including the basic monthly benefit plus all accrued longevity increases.

(6) On and after the date of July 1, 1965 any member of the Fire Department who has reached, or thereafter reaches the age of sixty-two years shall be mandatorily retired in accordance with the provisions of this Part regardless of disability and irrespective of whether or not the member has applied therefor.

(7) Upon any member of the Fire Department being retired upon pension by reason of disability, the said Board of Trustees, shall have the right at any time, to cause retired member to be brought before it and again examined by the City physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service (or work of any other character) yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of said Fire Department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, shall be permitted to propound any questions pertinent or relevant to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath; and any member of said Board of Trustees is hereby authorized and empowered to administer such oath to such witness. The decision of said Board of Trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said Board of Trustees or upon writ of certiorari to the Courts.

(8) If any member of the Fire Department, while eligible for or receiving benefits under the provisions of this Part, dies from any cause, and leaves a surviving spouse, said board shall direct the payment monthly from the said fund to such surviving spouse, during the remainder of the surviving spouse's life, a sum equal to fifty percent of a beginner fireman's pay; each surviving minor child under the age of eighteen years shall receive from the fund a sum equal to seventeen and one-half percent of a beginner fireman's pay. However, the total monthly payment to be made at any time to a member's surviving spouse and dependent children shall not exceed eighty-five percent of a beginner fireman's pay. The payment to said children shall continue until the marriage of the respective children. No surviving spouse shall be entitled to, or receive the benefits from this Part unless the spouse was married to such member prior to the member's removal from active service, and was living with the member at the time of death.

(9) That whenever an active or retired member of said Fire Department shall die as aforesaid in Paragraph (8) hereof, the said Board of Trustees shall appropriate from the said Fund the sum of two hundred fifty-five dollars for funeral and burial expenses of such deceased member.

(10) In the event of the death of a member of the Fire Department as aforesaid in Paragraph (8) hereof leaving no surviving spouse, but leaving dependent children under the age of eighteen years, or dependent parents, each of said dependents shall be entitled to and shall be paid a sum equal to seventeen and one-half percent of a beginner fireman's salary. The total benefits payable to dependents under this Paragraph shall not exceed a sum equal to fifty percent of a beginner fireman's salary. These benefits shall be payable until such dependent child reaches the age of eighteen years or marries, whichever occurs first.

(11) A member of the said Fire Department hereafter employed in the said Fire Department for the first time after he shall have attained the age of twenty-six years shall not be eligible for any benefits under the provisions of this Part.

(12) The benefits provided in Paragraphs (1) and (2) shall continue only until the time the said member would have been eligible for retirement under the provisions of this Part, had he continued in active service, and at such time he shall receive the benefits provided for under the retirement provisions of this Part.

(13) The benefits provided in this Part for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said Board.

(14) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the said Fire Department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part; in the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable hereunder shall be reduced in an amount equal to the sum received from said Fire Department.

(15) Any other provision hereof notwithstanding, no member shall at any time be entitled to full benefits from the city of Shreveport under the worker's compensation laws of this state in addition to disability benefits provided for under the provisions of this Section. If a member is entitled to and during the time he is actually receiving worker's compensation benefits directly from the city of Shreveport, the benefits due to such member under the provisions of this Part will be reduced dollar for dollar by the amount of worker's compensation benefits actually received directly from the city of Shreveport. Provided, that the city of Shreveport shall be subrogated to the rights of a member to the extent of worker's compensation payments made against any persons, firms or corporation which may be legally responsible for the disability of the member receiving such worker's compensation benefits directly from the city of Shreveport.

Designated from Acts 1938, No. 222, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1999, No. 1122, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3443 - Separation from service

§3443. Separation from service

A. In the event a member of the said Fire Department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

B. If any member or members of the said Fire Department should be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later should be reemployed by the said Fire Department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged, without any loss of rights and privileges due to such period of absence from the service.

Designated from Acts 1938, No. 222, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3444 - Military service credit

§3444. Military service credit

A. Time served in the military service of the United States government to fulfill military obligation shall constitute "service" in the fire department as used in this Part. Any voluntary reenlistment for active duty shall not be considered "service" under the terms of this Part, and upon such reenlistment, such persons shall forfeit any rights under this Part. Such time in military service must interrupt the member's employment in the Shreveport Fire Department.

B. "Service" in the said fire department as used in this Part shall also include any activity while on or off duty with view to saving life or property.

Designated from Acts 1938, No. 222, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3445 - Member participation

§3445. Member participation

Members of the said Fire Department as used in this Part shall constitute every man actively in the employ of said Fire Department of the City of Shreveport, including the operators of the fire alarm system as specified by the State Fire Underwriters who are paid by the said Fire Department; and further includes all persons presently receiving or entitled to benefits under this Part before its amendment.

Designated from Acts 1938, No. 222, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3446 - Authority to alienate property

§3446. Authority to alienate property

That the Board of Trustees of the Firemen's Pension and Relief Fund of the City of Shreveport, shall have and the same is hereby granted full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession or belongs to or shall become the property of or come into the possession of the Firemen's Pension and Relief Fund of the City of Shreveport, and/or the board of trustees thereof.

Designated from Acts 1938, No. 222, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3447 - Merger with firefighters' retirement system

§3447. Merger with firefighters' retirement system

A. The following provisions shall apply in the event that the city of Shreveport enters into an agreement with the board of trustees of the Firefighters' Retirement System, hereinafter referred to as the System, as authorized by R.S. 11:2260(A)(11), to merge the Firemen's Pension and Relief Fund, hereinafter referred to as the Fund, for the city of Shreveport with the System.

B. For purposes of securing the approval of the members of the retirement plan as required by R.S. 11:2260(A)(11), all members of the Fund shall be deemed to be members of a single retirement plan regardless of the different contributions that various members are entitled to draw from the Fund. Only those members of the Fund who are active members of the fire department when approval of a merger is requested, shall be eligible to vote on whether to approve the merger agreement.

C. The city of Shreveport is specifically authorized to contract with the active members of its fire department to guarantee that the merger will not result in any active member of the fund receiving less in regular retirement benefits, provided he meets the age and service requirements of the fund for a regular retirement benefit, than the member would have received if the fund had not been merged with the system; provided further, if a member acquires a disability or survivor benefits become payable after the effective date of the merger, the system shall pay the benefits; and the fund shall pay the difference in disability or survivors benefits at the time the benefits become payable, if the benefits would have been greater under the fund. Any contract entered into pursuant to the authority granted by this Subsection may designate the entity that will be responsible for administering benefits and resolving disputes that arise under the contract.

D. No merger entered into between the city of Shreveport and the board of trustees of the System shall merge any person that is receiving retirement benefits or other benefit payments from the merged plan on the effective date of the merger. To the extent that persons not merged into the System remain entitled to benefits under the Fund, the Fund shall remain in existence and the board of trustees of the Fund shall continue to administer benefits in accordance with the provisions governing its operations at the time of the merger; however, nothing in this Subsection shall be construed to preclude the legislature from making future changes in the Fund, the board, or the administration of the Fund.

E. Notwithstanding any provisions of Section 4 of Act 222 of 1938 or any other provision of law to the contrary, in the event that the Fund is merged with the System as authorized by R.S. 11:2260(A)(11), the five members of the board of trustees of the Fund to be elected from the fire department shall be elected by secret ballot of the active members of the fire department of the city of Shreveport regardless of whether such members remain eligible for participation in the Fund established under Act 222 of 1938, as amended. The members serving on the board of trustees on the effective date of any merger shall continue to serve, and their terms shall continue for the period that they would have served if the merger had never taken place. As used in this Subsection the term "active members of the fire department" shall include only those persons qualifying as members of the fire department under Section 14 of Act 222 of 1938 who are actively employed by the fire department of the city of Shreveport at the time of the election.

F. If, in any fiscal year following a merger between the Fund and the System, the proceeds accruing to the Fund under Section 8 of Act 222 of 1938, as amended, should, when combined with other assets of the Fund, cause the assets of the Fund to exceed its accrued liabilities under this Act, the city of Shreveport may use the excess of the proceeds to make any payments due to the System, or, if all payments due to the System have been made, the city shall use the excess of the proceeds to pay salaries and wages of Shreveport firefighters.

G. Nothing in Sections 8 and 10 of Act 222 of 1938, as amended, Paragraph (g) of Section 2 of Act 573 of the 1977 Regular Session, or any other provision of law shall be construed to preclude the trustees from transferring funds or assets of the Fund to the System in the event the city of Shreveport and the trustees of the System enter into a merger agreement as authorized by R.S. 11:2260(A)(11).

Designated from Acts 1982, No. 18, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3461 - Firemen's pension and relief fund for the city of West Monroe; creation; composition of fund

PART XVI. FIREMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF WEST MONROE

§3461. Firemen's pension and relief fund for the city of West Monroe; creation; composition of fund

From July 27, 1966, the assets, funds, monies, and properties presently constituting the Municipal Employees' Retirement System of Louisiana to the credit of members of the West Monroe Fire Department and to include the funds contributed by the State of Louisiana shall, together with the funds, proceeds, and revenues hereinafter provided for, constitute and be "The Firemen's Pension and Relief Fund of the City of West Monroe" for the pensioning of members with disabilities, members who are superannuated, and/or retired members of the fire department of the City of West Monroe, operators of the alarm system, and their widows and/or orphans or dependent parents and for the relief and aid of members of the fire department in the case of temporary disability.

Designated from Acts 1966, No. 56, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3462 - Control and management

§3462. Control and management

That said fund as above constituted and established shall be controlled, managed and administered by a board of trustees as hereinafter provided for.

Designated from Acts 1966, No. 56, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3463 - Board of trustees; composition

§3463. Board of trustees; composition

A. The said "Board of Trustees of the Firemen's Pension and Relief Fund of the City of West Monroe, Louisiana", shall be, and the same is, hereby created a corporate body politic and shall be composed of:

(1) The Mayor or Chief Executive of the said City, who shall ex-officio be President of said Board.

(2) The City Clerk of said City, who shall ex-officio be Treasurer thereof.

(3) One member of the Board of Aldermen of said City to be selected by the Mayor with Council approval.

(4) The Chief of the said Fire Department.

(5) Five active members of said Fire Department not above the rank of Station Captain, to be elected by the members of said Department as hereinafter provided for.

B. The City Clerk shall serve as Secretary of the board without pay and shall be liable on his official bond for his acts as custodian of the fund.

Designated from Acts 1966, No. 56, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3464 - Members from fire departments; election; qualifications to vote

§3464. Members from fire departments; election; qualifications to vote

The five members to be selected from the Fire Department shall be elected biennially on the last Monday in June by secret ballot of the active members of the said Fire Department eligible for participation in the fund established under this Part. The first election shall be held within fifteen days July 27, 1966 and biennially thereafter, as above provided. In the event a vacancy should occur in the said board of trustees among the members of the said board from the ranks of the said Fire Department, a special election shall be called by the said board within sixty days after the occurrence of such vacancy.

Designated from Acts 1966, No. 56, §4, by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3465 - Treasurer; duties; bond

§3465. Treasurer; duties; bond

The said City Clerk shall be Treasurer of said board of trustees and custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said board and shall disburse funds belonging to said Pension and Relief Fund only upon warrant of the Secretary of said board, countersigned by the President thereof.

Designated from Acts 1966, No. 56, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3466 - Board of trustees; duties; meetings

§3466. Board of trustees; duties; meetings

A. The said board of trustees shall have exclusive control and management of said Firemen's Pension and Relief Fund and shall make all necessary and pertinent rules and regulations for the proper administration of said fund not in conflict with the provisions of this Part; shall hear and decide all applications for benefits under this Part, and its decisions on such applications shall not be subject to review or reversal except by said board, or upon certiorari to the Courts.

B. The said board shall meet quarterly and a special meeting shall be called on forty-eight hours notice by the President at the request of any three members.

C. The said board of trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the fund and paid into the Treasury of the fund.

(4) Certify to the levying authority provided by law the amount of revenues required and provided for and to cause same to be collected through the proper local agency.

(5) Cause the examination of every disability pensioner or beneficiary, at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Annually at the close of the fiscal year cause to be posted in each station house a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing numbers of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said fund.

(8) Keep a book to be known as the List of Retired Firemen. Such book shall give a full and complete record of the action of the said Board of Trustees in retiring or pensioning all persons under this Part showing the names, dates of entering the service of said Fire Department, date of removal from active service, and the reason for such action. The Board shall be a quasi-judicial body, and its action shall be reviewable only by writ of certiorari to the Courts.

Designated from Acts 1966, No. 56, §§6, 7(2) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3467 - Secretary; duties; powers

§3467. Secretary; duties; powers

The Secretary of the said board of trustees shall keep in books provided for the purpose a full and complete record of all proceedings of the board of trustees, particularly with reference to investing of funds belonging to the said Pension and Relief Fund as hereinafter provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned him by the said board of trustees, including the preparation of warrants for the various disbursements from the said fund and the keeping of an accurate record thereof.

Designated from Acts 1966, No. 56, §7(1) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3468 - Salary deductions paid into the fund; contributions by the city

§3468. Salary deductions paid into the fund; contributions by the city

The said Firemen's Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Municipal Employees' Retirement System of Louisiana to the credit of members of the West Monroe Fire Department, and to include the funds contributed by the State of Louisiana.

(2) All and entire the annual proceeds of all license taxes imposed and collected by the City of West Monroe, from fire insurance companies and/or fire insurance agents doing business in the said City of West Monroe, for carrying on such business, as provided by Louisiana Revised Statutes 22:1581, et seq. Said revenue shall be paid into said Fund by the collecting officer at the close of each fiscal year.

(3) The proceeds of the sale of unserviceable, movable property owned and used by the said Fire Department shall be paid into said Pension and Relief Fund, if sold for salvage.

(4) All rewards, gifts or emoluments that may be paid or given for or on account of extraordinary service of said Fire Department, except when given to an individual member or given to endow a medal or other permanent award, shall be paid into said Pension and Relief Fund.

(5) Six percent of the salary of all employees of the said Fire Department who are eligible for participation in the benefits of this Fund shall be deducted from their respective salaries monthly and paid into the said Fund.

(6) A sum equal to six percent of the salary of all employees of the said Fire Department who are eligible for participation in the benefits of this Fund, said sum to be paid into the Fund by the City of West Monroe, the said City of West Monroe hereby being authorized and directed to appropriate and to pay over into said Fund monthly a sum in the identical amount as that total sum paid over into the Fund monthly from the pay roll deductions of all employees of the Fire Department who are eligible for participation in the benefits of this Fund as is described in Paragraph (5).

(7) The said City of West Monroe is by these presents authorized and directed to appropriate and pay-over out of the annual revenues of the general alimony tax of the said City of West Monroe into the Firemen's Pension and Relief Fund of the City of West Monroe, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said Fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said Fund under Paragraphs (2), (3), (4), (5), and (6) of this Section as well as all other income, including earnings, dividends and interest on investments, as against the disbursements for such year made under the provisions of this Part.

Designated from Acts 1966, No. 56, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3469 - Fiscal affairs of the fund; investment

§3469. Fiscal affairs of the fund; investment

That the said board of trustees may at any time, after considering the probable current demands upon such fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the said board of trustees relating thereto shall be entered upon its records. Such investment shall be only in interest bearing bonds of the United States of America, or the State of Louisiana, or of the said City of West Monroe, Louisiana; all income from such investments shall be and become a part of the said Firemen's Pension and Relief Fund. All such securities shall be deposited with the fiscal agent of the City of West Monroe, and its receipt therefor filed with the Secretary.

Designated from Acts 1966, No. 56, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3470 - Exemption from seizure and attachment

§3470. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Firemen's Pension and Relief Fund shall, before or after its order for distribution is issued by the board of trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon, by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state, for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1966, No. 56, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3471 - Payment reduced when fund is insufficient

§3471. Payment reduced when fund is insufficient

That if at any time there shall not be sufficient Funds in such Firemen's Pension and Relief Fund subject to disbursement to pay each person entitled to the benefit thereof the full amount per month as herein provided, then such monthly payment or payments shall be made pro rata to each beneficiary until the said fund shall have been replenished sufficiently to resume payment in full to each of said beneficiaries.

Designated from Acts 1966, No. 56, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3472 - Transfer from other plan

§3472. Transfer from other plan

That all municipal employees who are secured benefits under the provisions of this plan and who are also entitled to benefits from any other pension plan maintained by the City of West Monroe are hereby given the option of either remaining under the presently existing plan or being included under the provisions of this plan. Said option must be exercised by advising the fiscal officer of the City of West Monroe of the employee's election within three months of July 27, 1966. If an employee elects to be covered by the provisions of this Part, all funds and monies which have heretofore been paid into any other pension and relief and/or retirement fund or plan of the City of West Monroe, Louisiana by the employee electing this plan, shall immediately be transferred into this Firemen's Pension and Relief Fund hereby created and the responsible fiscal officer for any such fund shall immediately take appropriate steps to transfer such funds or monies to this plan.

Designated from Acts 1966, No. 56, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3473 - Pensions and benefits

§3473. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the fire department, while in the active service of the fire department, becomes and is found by the board of trustees to be temporarily totally disabled, mentally or physically, for service in the fire department by reason of service therein, the member shall receive monthly from the fund during the total disability or until he becomes eligible for retirement on service basis, but not to exceed one year in any event, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

(2) If any member of the fire department while in the active service of the fire department becomes or is found to be totally, permanently, physically or mentally disabled for service in the fire department, and to do or perform work of any reasonable kind or character by reason or service in the fire department and is found to be so by the board of trustees, he shall receive monthly from the fund so long as the disability shall continue, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability until such time as he becomes eligible for retirement on service basis, but benefits under this Paragraph dealing with total and permanent disability shall cease at the time when the recipient, had he not acquired the disability, would have completed twenty-five years service on the fire force.

(3) If any member of the fire department, becomes and is found to be totally permanently, physically or mentally disabled for service in the fire department by reason of service therein, but physically and mentally capable and able to do and perform work of any other reasonable kind or character and is so found by the board of trustees, he shall receive monthly as long as disability shall continue from the fund except as hereinafter provided, a sum equal to fifty percent of the monthly salary of the active member of the Fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, until such time as he becomes eligible for retirement on service basis; but the maximum benefit shall be sixty-six and two thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided however, that during any such period of time when the combined total or gross income from pension and other employment that may be procured by a member entitled to benefits under this Paragraph shall exceed the gross monthly salary to which such member with a disability would be entitled were he presently on active duty in the position to which his present seniority would entitle him then, and in that event, and during such period only, the benefits of the member with a disability under this Paragraph shall be reduced dollar for dollar by the amount necessary to reduce the member's gross monthly income from pension and other employment to an amount equal to that gross monthly salary which the member would be entitled to receive were he presently on active duty in the position to which his present seniority would entitle him; but in no event shall benefits exceed that limitation of sixty-six and two-thirds percent of a first class hoseman's salary computed on the basis of the respective months; provided that earnings from other employment shall be reported to the board of trustees quarter-annually pursuant to such rules and regulations as the board may adopt in the enforcement of this provision, the board of trustees being hereby given the authority to adopt such rules and regulations and being further given the power and authority to reduce a member's benefits under this Paragraph in the quarter following that in which excess earnings are reported in order to effectuate the provisions of this Paragraph as to that quarter in which the member received income in excess of that allowed by this Paragraph.

(4) If a member of the fire department becomes disabled for service in the fire department, while in the active service of the fire department for causes not arising or developing directly from his employment in the fire department, he shall, upon being found to have such disability by the board of trustees, be paid monthly, so long as the disability shall continue, a sum equal to twenty-five percent of the monthly salary of the active member of the fire department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, plus two percent of the salary additionally for each year of active service rendered over five years; but the maximum benefit shall be fifty percent of a first class hoseman's salary, computed on the basis of the respective months. Providing further, that time elapsing while the member is receiving benefits under this Paragraph shall not be considered as time served in the fire department by the member and shall not be included as "time served" in determining eligibility for "retirement" under this Part.

(5) Retirement benefits for members of the Fire Department eligible therefor shall be as follows:

(a) Members who serve in the Fire Department for a period of twenty years shall, upon making proper written application to the board of trustees, be retired from service in said Fire Department and shall be paid monthly a sum equal to fifty percent of their monthly salary. The monthly salary shall be computed on the basis of his average rate of pay for the twelve months immediately preceding the date of retirement.

(b) Members who serve in the Fire Department for a period of twenty-five years shall, upon making proper written application to the board of trustees, be retired from service in said Fire Department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of their monthly salary. The monthly salary shall be computed on the basis of his average rate of pay for the twelve months immediately preceding the date of retirement.

(6) On and after the date of July 1, 1967 any member of the Fire Department who has reached, or thereafter reaches the age of sixty-five years shall be mandatorily retired in accordance with the provisions of this Part regardless of disability and irrespective of whether or not the member has applied therefor; provided however, that any member reaching said mandatory retirement age prior to having served 20 years in the Department shall nevertheless be entitled to retirement with the same benefits as if he had served twenty years in the said Department.

(7) Upon any member of the Fire Department being retired upon pension by reason of disability the said board of trustees shall have the right at any time to cause the retired member to be brought before it and again examined by the City physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service (or work of any other character) yet continues, and whether such retired member should be continued on the pension roll, but such retired member shall remain upon the pension roll until reinstated to his former rank in the active service of said Fire Department. Such retired member shall be entitled to notice and to be present at the hearing of any such evidence, shall be permitted to propound any questions pertinent or relevant to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath; and any member of said board of trustees is hereby authorized and empowered to administer such oath to such witness. The decision of said board of trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees or upon writ of certiorari to the Courts.

(8) That if any member of the Fire Department, while in the service of said Fire Department or while eligible for or receiving benefits under the provisions of this Part, shall die from any cause, and leave a widow surviving, said Board shall direct the payment monthly from the said Fund to such widow, during the remainder of her life, and while she remains unmarried, a sum equal to thirty-five percent of a beginner fireman's pay; each surviving minor child under the age of eighteen years shall receive from the fund a sum equal to seventeen and one-half percent of a beginner fireman's pay, provided however that the total monthly payment to be made at any time to a member's surviving widow and dependent children shall not exceed seventy-five percent of a beginner fireman's pay; provided further that said payment to said children shall continue after the remarriage of said widow, but not after the marriage of respective children. Provided further that no widow shall be entitled to, or receive the benefits from this Part unless she was married to such member prior to his removal from active service, and living with him at the time of death.

(9) That whenever an active or retired member of said Fire Department shall die as aforesaid in Paragraph (8) hereof, the said board of trustees shall appropriate from the said Fund the sum of two hundred fifty-five dollars for funeral and burial expenses of such deceased member.

(10) In the event of the death of a member of the Fire Department as aforesaid in Paragraph (8) hereof leaving no wife, but leaving dependent children under the age of eighteen years, or dependent parents, each of said dependents shall be entitled to and shall be paid a sum equal to seventeen and one-half percent of a beginner fireman's salary provided that the total benefits payable to dependents under this sub-section shall not exceed a sum equal to fifty percent of a beginner fireman's salary; provided further that these benefits shall be payable until such dependent child reaches the age of eighteen years or marries, whichever occurs first.

(11) A member of the said Fire Department hereafter employed in the said Fire Department for the first time after he shall have attained the age of 26 years shall not be eligible for any benefits under the provisions of this Part.

(12) The benefits provided in preceding Paragraphs (1) and (2) shall continue only until the time the said member would have been eligible for retirement under the provisions of this Part, had he continued in active service, and at such time he shall receive the benefits provided under the retirement provisions of this Part.

(13) The benefits provided in this Part for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said Board.

(14) No member or other beneficiary designated in this Part shall be entitled to or receive the benefits herein provided so long as he shall receive from the said Fire Department a sum equal to or greater than the benefits to which he would otherwise be entitled under this Part; in the event such sum so received should be less than the said amount of the benefits provided herein, the benefits payable hereunder shall be reduced in an amount equal to the sum received from said Fire Department.

Designated from Acts 1966, No. 56, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3474 - Separation from service

§3474. Separation from service

A. In the event a member of the said Fire Department shall be laid off, voluntarily or involuntarily, for any cause for a period not exceeding ninety days, he shall continue during said lay-off periods to be entitled to the benefits of this Part.

B. If any member or members of the said Fire Department should be discharged from the service for reasons of economy or reduction in the force due to no fault of said member and later should be reemployed by the said Fire Department, his rights to the privileges and benefits of this Part shall continue as from the date he was discharged, without any loss of rights and privileges due to such period of absence from the service.

Designated from Acts 1966, No. 56, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3475 - Military service credit

§3475. Military service credit

A. Time served in the service of the United States Government during time of a war declared as such by Congress and occurring during and not before the time a member has actually been employed as a fireman shall constitute "service" in the Department as used herein.

B. "Service" in said Fire Department as used in this Part shall also include any activity while on or off duty with view to saving life or property.

Designated from Acts 1966, No. 56, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3476 - Member participation

§3476. Member participation

Members of the said Fire Department as used in this Act shall consist of every man actively in the employ of said Fire Department of the City of West Monroe, including the operators of fire alarm system as specified by the State Fire Underwriters who are paid by the said Fire Department.

Designated from Acts 1966, No. 56, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3477 - Authority to alienate property

§3477. Authority to alienate property

The board of trustees of the Firemen's Pension and Relief Fund of the City of West Monroe, shall have, and the same is hereby granted full power and authority to sell, mortgage, lease, let or otherwise alienate or dispose of any and all property, real or personal, tangible or intangible, which is now in the possession of or belongs to or shall become the property of or come into the possession of the Firemen's Pension and Relief Fund of the City of West Monroe and/or the board of trustees thereof.

Designated from Acts 1966, No. 56, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3501 - POLICEMEN'S PENSION AND RELIEF FUNDS

CHAPTER 3. POLICEMEN'S PENSION AND RELIEF FUNDS

PART I. PENSION AND RELIEF FUND IN

MUNICIPALITIES BETWEEN 7,500 AND 250,000

SUBPART A. GENERAL PROVISIONS APPLICABLE

TO ALL FUNDS

§3501. Municipalities affected; merger with Municipal Police Employees' Retirement System

A. Repealed by Acts 1973, No. 189, §4.

B. The provisions of this Subpart do not apply to the municipality in which the capitol of Louisiana is or may be located nor do they apply to the city of Shreveport, Louisiana; provided, however, that the provisions of R.S. 11:3521 shall apply to the municipality in which the capitol of Louisiana is or may be located.

C. If the fund exists in the municipality on the effective date of the Revised Statutes, under Act 290 of 1914, as amended, it is continued in effect subject to the provisions of this Sub-part. The rights of any person under Act 290 of 1914, as amended, which exist on the effective date of the Revised Statutes, are continued in effect.

D.(1) Any municipality which has a police retirement plan established under R.S. 11:3501 et seq. shall merge its active members into the Municipal Police Employees' Retirement System, and such merger shall be binding on all parties. Such merger shall be preceded by an actuarial investigation of the assets and liabilities of the system being merged. The municipalities which provide retirement with sixteen, twenty, or twenty-five years of service credit at any age shall guarantee and pay its regular retirement benefits to any employee who takes a deferred retirement with sixteen, twenty, or twenty-five years of service credit prior to reaching age fifty or fifty-five until the retiree reaches the age of fifty or fifty-five and is eligible to receive a benefit from the Municipal Police Employees' Retirement System. The municipality paying the benefit shall, in computing said benefit, use the salary and all years of service credit that would have been used had no merger taken place and if the municipality is one where military service credit cannot be purchased until the member has twenty years of service credit, the computation of the benefit shall not include any years of military service credit unless the member actually has twenty years of service credit without the military service credit. The municipality shall pay to the Municipal Police Employees' Retirement System in one cash payment an amount equal to sixty percent of the accrued liability, as determined or approved by the actuary for the Municipal Police Employees' Retirement System, for all members and service credit merged or, at the option of the municipality, such payment may be made in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(2) Any municipality which has a police retirement plan established under R.S. 11:3501 et seq. may merge its retirees, beneficiaries, or survivors into the Municipal Police Employees' Retirement System and such merger shall be binding on all parties. Such merger shall be preceded by an actuarial investigation of the accrued liability for such retirees, beneficiaries, or survivors and the municipality shall pay in one cash payment an amount equal to the accrued liability for the retirees, beneficiaries, or survivors or, at the option of the municipality it shall pay the accrued liability for all retirees, beneficiaries, or survivors in annual payments plus seven percent interest compounded annually over a period not exceeding thirty years.

(3) Should any municipality fail to make any payments provided herein the board of trustees of the Municipal Police Employees' Retirement System may proceed to collect such amounts with interest at the rate of legal interest by action in a court of competent jurisdiction against the municipality liable therefor or such amounts shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any other monies payable to such municipality by any department or agency of the state.

(4) Should any municipality fail to pay any of the guaranteed retirement benefits to any member who takes a deferred retirement from the Municipal Police Employees' Retirement System as provided herein, the board of trustees of the Municipal Police Employees' Retirement System shall proceed after sixty days to collect sufficient funds and pay said benefits. Sufficient funds to pay said benefits shall, upon due certification of delinquency and at the request of the Municipal Police Employees' Retirement System, be deducted from any monies payable to such municipality by any department or agency of the state.

E. The mandatory merger requirement of Subsection D of this Section shall be inapplicable with respect to any municipality, which enacts an ordinance exempting the municipality from the mandatory requirements of Subsection D. However, should any municipality which enacts the ordinance authorized by this Subsection choose to merge its active members, retirees, beneficiaries, or survivors into this system, all provisions and requirements of Subsection D must be complied with.

Amended by Acts 1952, No. 440, §1; Acts 1954, No. 297, §1; Acts 1968, No. 641, §1; Acts 1969, No. 113, §1; Acts 1974, No. 338, §1; Acts 1982, No. 585, §1; Acts 1990, No. 430, §1, eff. July 1, 1990; Redesignated from R.S. 33:2221 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1997, No. 23, §1.



RS 11:3502 - Appropriation of fund

§3502. Appropriation of fund

A. If the municipality has more than fifty thousand inhabitants, it shall set aside for the fund, twenty percent of all fines collected by its municipal courts for the infraction of municipal ordinances and ten percent of the money collected for licenses, privilege taxes, or permits for the sale of beverages containing alcohol. The municipality shall appropriate and pay out of its general alimony taxes, into the fund, annually at the beginning of the fiscal year, an amount equal to any deficit which occurs in the operation of the fund for the preceding year.

B. If the municipality has a population of fifty thousand or less, it shall set aside for the fund, twenty-five percent of the fines collected by its municipal courts for the infraction of municipal ordinances and twenty percent of the money collected for licenses, privilege taxes, or permits for the sale of beverages containing alcohol. The municipality shall appropriate and pay out of its general alimony taxes, into the fund, annually at the beginning of the fiscal year, an amount equal to any deficit which occurs in the operation of the fund for the preceding year.

Amended by Acts 1954, No. 246, §1; Redesignated from R.S. 33:2222 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3503 - Fund not to be commingled

§3503. Fund not to be commingled

All funds derived and held or invested under the provisions of this Subpart shall be administered as a sacred trust for the sole purposes stated in this Subpart and at no time commingled or combined with any other fund.

Redesignated from R.S. 33:2223 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3504 - Board of trustees; members

§3504. Board of trustees; members

A.(1) If the municipality has more than fifty thousand inhabitants the mayor, commissioner of public safety, superintendent of the police department, city comptroller, and four members of the police department, elected by a majority vote of the members of the department, shall constitute a board of trustees for the fund. The mayor shall be president of the board.

(2) The city comptroller shall be treasurer. One of the members elected from the police department shall be elected secretary.

B. If the municipality has a population of fifty thousand or less, the commissioner of public safety, superintendent or chief of police or city marshal, city attorney, a member elected from membership of the police department by majority vote, and the city clerk shall constitute a board of trustees for the fund. The commissioner of safety shall be president of the board; the city clerk shall be secretary-treasurer of the board, and shall keep all records, etc., without additional compensation.

C. In those municipalities where the officers are not designated by the above titles, the board shall be composed of the officers occupying the positions corresponding to those titles.

Amended by Acts 1970, No. 638, §1; Redesignated from R.S. 33:2224 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3505 - Management of fund; salary deductions; authority of board; meetings

§3505. Management of fund; salary deductions; authority of board; meetings

A. The board shall have charge of the fund. The board shall assess each member of the police department an amount not to exceed six percent of his salary and shall be deducted monthly. This assessment is to be deposited by the treasurer of the fund in a depository chosen by the board and subject to the orders of the board.

B. The board shall make regulations for its government and hear and decide all applications for relief or pensions under this Subpart; its decision on applications shall be final and conclusive and not subject to review or reversal except by the board. The board shall keep a record of all its meetings and proceedings. The board shall meet at least once every three months and when called by the president or secretary.

Amended by Acts 1954, No. 460, §1; Acts 1962, No. 236, §1; Acts 1976, No. 607, §1; Acts 1981, No. 320, §1; Redesignated from R.S. 33:2225(A)(1) and (B) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3506 - Duties of treasurer; salary; bond

§3506. Duties of treasurer; salary; bond

A. The treasurer of the board shall be the custodian of the fund and keep his books and accounts in the manner prescribed by the board. The books and accounts shall be subject to the inspection of a member of the board at any time. The treasurer shall deposit all money in the bank selected by the board. Upon the expiration of the treasurer's term of office, he shall deliver to his successor all unexpended money and all property which has come into his keeping as treasurer.

B. The treasurer in a municipality of over fifty thousand shall receive a salary to be fixed by the board, not to exceed twenty dollars a month.

C. The treasurer shall, within ten days after his appointment, execute a bond to the board with good and sufficient sureties in the sum directed by the board for the faithful performance of his office. The bond shall be filed in the office of the board and in case of its breach, suit may be brought on the bond in the name of the board or any person injured by the breach. In a municipality having a population of fifty thousand or less, the premium for the bond shall be paid by authorization of the board.

Redesignated from R.S. 33:2226 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3507 - Deposit of money collected for fund

§3507. Deposit of money collected for fund

Not later than fifteen days after the close of the fiscal year, if the municipality has a population of more than fifty thousand, or not later than thirty days after the close of the fiscal year, if the municipality has a population of fifty thousand or less, the treasurer of the board shall deposit to the credit of the fund, in the bank designated by the board, the amounts prescribed in R.S. 11:3502 and all money collected under this Subpart and turned into the municipal treasury during the preceding year.

Redesignated from R.S. 33:2227 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3508 - Property for benefit of fund; minimum fund required before disbursements can be made

§3508. Property for benefit of fund; minimum fund required before disbursements can be made

A. The board may receive property of any nature for the benefit of the fund.

B. If the municipality has a population of over fifty thousand, the sum of fifty thousand dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of fifteen thousand dollars, over and above the fifty thousand dollars held as a permanent fund is to the fund's credit.

C. If the municipality has a population of over fifteen thousand, but not exceeding fifty thousand, the sum of fifteen thousand dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of fifteen hundred dollars, above the fifteen thousand dollars held as a permanent fund, is to the fund's credit.

D. If the municipality has a population of fifteen thousand, or less, the sum of seventy-five hundred dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of one thousand dollars, above the seventy-five hundred dollars held as a permanent fund, is to the fund's credit.

Amended by Acts 1954, No. 247, §1; Acts 1970, No. 638, §1; Redesignated from R.S. 33:2228 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3509 - Investment of fund

§3509. Investment of fund

The board may invest the permanent fund or any portion thereof in the name of the "Board of Trustees of the Police Pension and Relief Fund" in interest-bearing bonds or securities issued or backed by the United States, the state of Louisiana, or the municipality in which the board is located or in certificates of deposit in banks of the United States and/or the state of Louisiana. All securities shall be deposited with the treasurer, subject to the orders of the board.

Amended by Acts 1970, No. 638, §1; Acts 1985, No. 90, §1; Redesignated from R.S. 33:2229 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3510 - Money available for pensions

§3510. Money available for pensions

The interest received from the investments after the fund has reached fifty thousand dollars or fifteen thousand dollars, as the case may be, and all money received from any source, shall be applicable to the payment of pensions and relief under this Subpart.

Redesignated from R.S. 33:2230 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3511 - Disbursement upon warrants

§3511. Disbursement upon warrants

Money shall be paid by the treasurer from the fund only upon warrants signed by the president and counter-signed by the secretary. No warrant shall be drawn except by order of the board.

Redesignated from R.S. 33:2231 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3512 - Annual financial report

§3512. Annual financial report

The condition of the fund shall be reported to the governing authority of the municipality by the board's secretary every January.

Redesignated from R.S. 33:2232 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3513 - Fund not subject to execution

§3513. Fund not subject to execution

Except as provided in R.S. 11:292, the fund, or any portion thereof, before or after an order for its distribution is issued, shall be exempt from assignment or pledge by a beneficiary of the fund or from seizure by virtue of any judicial process issued against the beneficiary.

Redesignated from R.S. 33:2233 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3514 - Retirement for disability or length of service; benefit payments

§3514. Retirement for disability or length of service; benefit payments

A. The board shall retire from service in the police department any member of the department found by a majority vote of the board to have acquired a permanent or temporary physical or mental disability while in the performance of his duties, as determined by the report of the department physician, and shall place the retired member on the pension or relief roll.

B. Upon written request any member of the department who has performed twenty years of service in the department, without regard to the age at which the member may have initially been appointed to the police department, also shall be retired and placed under pension or relief roll. In addition, any member of the department who has performed at least eighteen consecutive years of service in the department and has reached sixty-five years of age, upon his application and request therefor, shall be eligible for retirement and be placed on the pension or relief roll. The amount of the pension or relief shall be two-thirds of the highest average monthly salary for any continuous twelve month period of time worked prior to retirement, but shall not be less than one hundred dollars per month.

C. Pensions or relief provided for by this Section shall be paid in monthly installments to persons entitled thereto, except that in the case of any mentally incapacitated member, the pension or relief shall be paid monthly to his legal representative.

Amended by Acts 1954, No. 245, §1; Acts 1954, No. 416, §1; Acts 1956, No. 137, §1; Acts 1962, No. 236, §1; Acts 1966, No. 148, §1; Acts 1972, No. 495, §1; Acts 1974, No. 219, §2; Acts 1976, No. 607, §1; Redesignated from R.S. 33:2234(A), (B), and (D) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3515 - Examination of member with a disability; resumption of duty

§3515. Examination of member with a disability; resumption of duty

A. A member of the police department retired because of disability received while in the performance of his duty shall submit to examination by the department physician every six months.

B. The department physician shall report his findings to the board, which shall remove the member from the disability list if the report of the physician shows that he no longer has a disability. When the report shows that the member no longer has a disability and can resume his duties as a police officer, the department head shall restore him to employment in the department with the rank and grade enjoyed at the time of his removal from service.

Redesignated from R.S. 33:2235 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3516 - Death benefits

§3516. Death benefits

A. On and after September 11, 1981, if a member of a police department dies while in police service, while on or off official duty, or while receiving a pension, and leaves a child or children under eighteen years of age, or a child or children who are under twenty-two years of age and who are full-time students at an accredited institution of higher learning or at an accredited trade or vocational school, or a widow, or a dependent mother, these survivors shall be paid as follows:

(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or trade or vocational school: one hundred fifty dollars per month.

(2) A widow: four hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

B. The benefits provided for in this Section shall be paid to all beneficiaries, including those whose rights to receive these benefits accrued prior to September 11, 1981, but otherwise without any retroactive effect.

C.(1) With respect to the police pension and relief fund for the city of Bogalusa, child or children as referred to in this Section shall include, regardless of age, any child who has a physical and/or mental disability and the child shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability.

(2) If, however, medical or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until such time as the child is certified as being qualified to engage in gainful employment.

(3) The board of trustees may demand at reasonable intervals that such child submit to a medical and/or pyschological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

Amended by Acts 1954, No. 460, §2; Acts 1970, No. 489, §1; Acts 1972, No. 495, §2; Acts 1981, No. 577, §1; Acts 1984, No. 860, §1, eff. upon approval of the City Council of Bogalusa (approved Jan. 10, 1984); Redesignated from R.S. 33:2236 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3517 - Rights of members employed before July 28, 1948

§3517. Rights of members employed before July 28, 1948

R.S. 11:3514 and 3516 shall not affect the rights acquired by members of police departments employed prior to 12 o'clock noon, July 28, 1948, and shall not affect their right to retirement after twenty years of service, and employees of police departments of municipalities coming under this law by reason of population increases shall have the same benefits granted herein if such employees were employed prior to 12 o'clock noon, July 28, 1948.

Amended by Acts 1958, No. 50, §1; Redesignated from R.S. 33:2237 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3518 - Funeral expenses

§3518. Funeral expenses

Whenever an active or retired officer dies, the board shall appropriate from the fund the sum of one hundred dollars toward funeral expenses.

Redesignated from R.S. 33:2238 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3519 - Filing names of persons entitled to death benefits

§3519. Filing names of persons entitled to death benefits

Every member of the department shall file with the secretary of the board the name of any beneficiary to whom death benefits shall be paid and his relation to the member.

Redesignated from R.S. 33:2239 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3520 - Eligibility for appointment to department; physical examination

§3520. Eligibility for appointment to department; physical examination

A. Persons eligible for first appointment to the police department shall be between the ages of twenty-one and forty years at the time of such original appointment, and shall be subject to reemployment after the age of thirty-five years. No person shall be employed in the department without first submitting to a physical examination by the municipal physician. If not pronounced physically fit by the physician the applicant shall not under any conditions be eligible for benefits from the fund. The physician shall make a written report of each applicant examined to the commissioner of public safety and to the board immediately upon examination.

B. Persons eligible for first appointment to the police department shall be between the ages of twenty-one and forty-five years at the time of such original appointment, and shall be subject to reemployment after the age of thirty-five years. No person shall be employed in the department without first submitting to a physical examination by the municipal physician. If not pronounced physically fit by the physician the applicant shall not under any conditions be eligible for benefits from the fund. The physician shall make a written report of each applicant examined to the commissioner of public safety and to the board immediately upon examination.

Amended by Acts 1954, No. 248, §1; Acts 1968, No. 411, §1; Acts 1970, No. 638, §§1, 2; Redesignated from R.S. 33:2240 and R.S. 33:2240.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3521 - Credit for military service

§3521. Credit for military service

All wartime military service for the United States government during World War II, not to exceed three years, whether rendered prior to or after the commencement of employment in the police department, shall be deemed to constitute and shall be credited as service as used in this Subpart. Provided, however, that with respect to the cities of Minden, Monroe, Natchitoches, Rayne, Shreveport, and Springhill and the pertinent municipalities within Jefferson Parish, only such wartime service as shall be rendered after the commencement of employment in the police department shall be deemed to constitute and be credited as service as used in this Subpart. Provided further, that with respect to the cities of Ruston, Franklin, Lafayette and Opelousas, any military service for the United States government, whether or not such service was during wartime, not to exceed three years, whether rendered prior to or after the commencement of employment in the police department, shall be deemed to constitute and shall be credited as service as used in this Subpart. Provided further, that in order to obtain such credit the member shall pay to the system both the present employee and employer contributions based on the member's present salary plus five percent interest compounded annually, from the date of service until paid, but in no event shall the employee and employer contribution be less than a total of fourteen percent of the member's present salary.

Amended by Acts 1967, No. 45, §1; Acts 1968, No. 312, §1; Acts 1968, No. 347, §1; Acts 1970, No. 359, §1; Acts 1970, No. 418, §1; Acts 1971, No. 66, §1; Acts 1971, No. 67, §1; Acts 1974, No. 219, §1; Acts 1977, No. 559, §1; Redesignated from R.S. 33:2241 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3522 - Penalty for violations

§3522. Penalty for violations

Whoever wilfully violates any provision of this Subpart shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned not longer than one year, or both, at the discretion of the court. The court of original and unlimited jurisdiction in civil suits shall have jurisdiction of offenses defined by this Subpart.

Redesignated from R.S. 33:2242 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3541 - Special tax; population between 10,000 and 70,000

SUBPART B. PROVISIONS APPLICABLE TO

PARTICULAR FUNDS

§3541. Special tax; population between 10,000 and 70,000

In municipalities having a population between 10,000 and 70,000 in addition to any other source of funds provided by law, the governing authorities are hereby authorized to levy a special tax on all property subject to state taxation within the corporate limits of such municipalities in an amount not to exceed one mill on the dollar of the assessed valuation of said property in any one year; provided, however, that the rate, purpose and duration of said special tax herein provided for shall first have been submitted to the resident property taxpayers qualified to vote in such municipalities, and a majority vote of those voting, in both number and amount, shall have voted in favor thereof, as provided for by existing laws. Said tax shall be levied and collected with and in like manner as the general taxes of such municipalities, and the avails of the tax shall be used solely and exclusively for the purpose of providing additional revenues for the policemen's pension and relief fund of such municipalities. However, the authorization to levy the one-mill tax provided for in this Section shall be applicable only to those municipalities whose firemen's pension and relief funds are maintained on an actuarially computed basis. The provisions of this Section shall be self-operative.

Added by Acts 1962, No. 401, §1. Amended by Acts 1970, No. 638, §1; Redesignated from R.S. 33:2222.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3542 - Morgan City; employer contributions to fund

§3542. Morgan City; employer contributions to fund

On behalf of each member of the Police Pension and Relief Fund for the city of Morgan City, the city of Morgan City shall contribute to said fund an amount equal to three percent of salary monthly.

Added by Acts 1976, No. 607, §2; Redesignated from R.S. 33:2222.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3543 - City of Alexandria; composition of board of trustees

§3543. City of Alexandria; composition of board of trustees

Notwithstanding any other provision of law to the contrary, the mayor, president of the city council, superintendent of the police department, and four members of the police department, elected by a majority vote of the members of the department, shall constitute a board of trustees for the fund in the city of Alexandria. The mayor shall be president of the board.

Added by Acts 1978, No. 539, §1; Redesignated from R.S. 33:2224.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3544 - City of Houma; composition of board of trustees; secretary-treasurer; investments

§3544. City of Houma; composition of board of trustees; secretary-treasurer; investments

A. Notwithstanding any other provision of the law to the contrary, the board of trustees of the Police Pension and Relief Fund for the city of Houma shall consist of the director of finance for the parish of Terrebonne, the chief of police for the city of Houma, and one member to be elected from the police department for the city of Houma by majority vote.

B. The director of finance shall be the secretary-treasurer of the board and shall have the authority to invest assets of the fund. Any investment by the secretary-treasurer may be set aside by majority vote of the board.

Acts 1986, No. 542, §1; Redesignated from R.S. 33:2224.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3545 - Morgan City: salary deduction

§3545. Morgan City: salary deduction

With respect to the Police Pension and Relief Fund for the city of Morgan City, each member of the police department shall be assessed eight percent of his salary monthly.

Amended by Acts 1954, No. 460, §1; Acts 1962, No. 236, §1; Acts 1976, No. 607, §1; Acts 1981, No. 320, §1; Redesignated from R.S. 33:2225(A)(2) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3546 - City of Lake Charles; salary deduction

§3546. City of Lake Charles; salary deduction

With respect to the Police Pension and Relief Fund for the city of Lake Charles, each member of the fund shall be assessed seven percent of his salary monthly.

Amended by Acts 1954, No. 460, §1; Acts 1962, No. 236, §1; Acts 1976, No. 607, §1; Acts 1981, No. 320, §1; Redesignated from R.S. 33:2225(A)(3) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3547 - City of Opelousas; Morgan City; increase in benefits for service in excess of twenty years

§3547. City of Opelousas; Morgan City; increase in benefits for service in excess of twenty years

The amount of the pension for members of the police department of the city of Opelousas shall be increased by three and one-third percent for each year of service in the department over twenty years, but no such member shall receive a pension in excess of eighty-seven percent of the highest average monthly salary, for any continuous twelve-month period of time worked prior to retirement. The amount of the pension for members of the police department of the city of Morgan City shall be increased by two and one-half percent for each year of service in the department over twenty years, with such increases to cease upon the member attaining credit for thirty years of service.

Amended by Acts 1954, No. 245, §1; Acts 1954, No. 416, §1; Acts 1956, No. 137, §1; Acts 1962, No. 236, §1; Acts 1966, No. 148, §1; Acts 1972, No. 495, §1; Acts 1974, No. 219, §2; Acts 1976, No. 607, §1; Redesignated from R.S. 33:2234(C) by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3548 - Bossier City; retirement for disability or length of service; benefit payments

§3548. Bossier City; retirement for disability or length of service; benefit payments

A. The board of trustees of the fund for Bossier City shall retire from service in the police department of Bossier City any member of the department found by a majority vote of the board to have acquired a permanent or temporary physical or mental disability while in the performance of his duties, as determined by the report of the department physician, and shall place the retired member on the pension or relief roll.

B.(1) Any member who has completed twelve years of service with the police department of Bossier City shall be vested in the retirement system and shall be entitled to three and one-third percent of his average compensation multiplied by his years of creditable service not to exceed sixty-six and two-thirds percent of his average final compensation and shall be eligible to receive such benefits upon attaining fifty-five years of age. "Average compensation" shall mean the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six month period shall be computed by joining employment periods immediately preceding and succeeding the interruption. Any member of the department who has performed twenty years of service in the department, without regard to the age at which the member may have initially been appointed to the police department, shall also be retired and placed under pension or relief roll. In addition, any member of the department who has performed at least eighteen consecutive years of service in the department and has reached sixty-five years of age shall, upon his application and request therefor, be eligible for retirement and be placed on the pension or relief roll.

(2) The amount of the pension or relief for any member who retires, or who has retired, whether prior to, or after the effective date of this Section, shall be equal to two-thirds of the monthly salary of the active member of the department holding the position corresponding to that held by the retired member at the time that he retired, but shall not be less than one hundred dollars per month. The amount of the pension and relief for any member with less than twenty years service who has retired, whether prior to, or after the effective date of this Section, shall be three and one-third percent of his average compensation multiplied by his years of active service, and such member shall receive the same rate of increase as that of the active member.

(3) Pensions or relief shall be paid in monthly installments to persons entitled thereto except in cases of mentally incapacitated members, when the pension or relief shall be paid monthly to their legal representatives.

Added by Acts 1974, No. 419, §1; Acts 1987, No. 943, §1; Redesignated from R.S. 33:2234.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

{{NOTE: SEE ACTS 1987, NO. 943, §2 FOR EFFECTIVE DATE.}}

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3549 - Cities of Opelousas and Ruston; cost-of-living adjustments

§3549. Cities of Opelousas and Ruston; cost-of-living adjustments

The board of trustees of the cities of Opelousas and Ruston may make annual supplemental monthly cost-of-living adjustments to all retirees and beneficiaries, from interest earnings or from the general fund of the municipal treasury, in an amount not to exceed three percent of the base retirement or survivors' benefit. In addition, the boards may provide an additional annual supplemental monthly cost-of-living adjustment to retirees and beneficiaries who are sixty-five years of age or over, which shall not exceed two percent of the base retirement or survivors' benefit. These adjustments shall be effective on July first of each year, commencing July 1, 1981, and shall be applicable to retirees and beneficiaries on record on July first of the immediately preceding calendar year.

Added by Acts 1981, No. 634, §1; Redesignated from R.S. 33:2234.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3550 - Bossier City; optional benefits

§3550. Bossier City; optional benefits

A. In lieu of service retirement benefits as provided by R.S. 11:3548 and survivor benefits as provided by R.S. 11:3553, any active member of the police retirement plan of Bossier City, who retires on or after October 1, 1988, may elect to participate in a modified benefit plan in accordance with the provisions of this Section.

B. The modified benefits selected shall be actuarially equivalent to the service retirement benefit to which the member would otherwise be entitled under R.S. 11:3548, and the survivor benefit the surviving spouse would otherwise be entitled to under R.S. 11:3553.

C. The election shall be made, prior to the first payment of unmodified benefits becoming due, in accordance with rules and regulations of the board of trustees.

D.(1) The member may elect one of the following optional benefit plans:

(a)(i) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to the payments which were being made to the member.

(ii) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to the payments which were being made to the member provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following notification of the death of the designated beneficiary.

(b)(i) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to one-half of the payments which were being made to the member.

(ii) Upon the member's death, in the same manner as the member was receiving benefits, the surviving spouse shall begin to receive an amount equal to one-half of the payments which were being made to the member, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following notification of the death of the designated beneficiary.

(2) These payments shall continue for as long as the surviving spouse remains unmarried.

(3) If an option is selected under this Subsection and the retiree's spouse was designated as the beneficiary, and a judgment of divorce is rendered with respect to the retiree and the spouse, and, in connection therewith, the spouse, irrevocably, by court order, relinquishes the spouse's survivorship rights under the option originally selected by the retiree, the originally selected option shall be considered revoked and the retiree shall be considered as retired under the maximum benefit, subject to reduction as hereinafter set forth, and without affording the retiree the right to select an option under which the retiree could designate a new beneficiary, and the benefits payable to the retiree shall be increased to the amount the retiree would have received had the retiree selected the maximum benefit, adjusted for any cost-of-living increase granted to the retiree, less any amount required as a result of such change in retirement status to render the new benefit to be the actuarial equivalent of the maximum benefit. The retiree shall be required to reimburse the system, by way of a one time deduction from the retiree's next benefit check, the reasonable cost incurred by the system to have these calculations made. The retiree shall be required to contractually hold the system harmless in the event that the former spouse ever successfully asserts a property right relative hereto which has any adverse effect upon the system. It shall be the responsibility of the retiree to notify the system of these circumstances, to present satisfactory evidence of same, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

E.(1) In the event of the death, prior to retirement, of an active member, with credit in the plan for at least twenty years, the surviving spouse shall receive, in lieu of survivor benefits as provided in R.S. 11:3553, eighty percent of the benefit to which the member would have been entitled had the member been eligible to retire on the date of death.

(2) These payments shall continue for as long as the surviving spouse remains unmarried.

Acts 1988, 2nd Ex. Sess., No. 22, §1, eff. Oct. 27, 1988; Redesignated from R.S. 33:2234.3 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 550, §1, eff. July 1, 1992; Acts 1995, No. 606, §1.

{{NOTE: SEE ACTS 1992, NO. 550, §3 FOR RETROACTIVITY.}}



RS 11:3551 - Bossier City; Deferred Retirement Option Plan

§3551. Bossier City; Deferred Retirement Option Plan

A. In lieu of terminating employment and accepting a service retirement allowance under R.S. 11:3548, any member of this system who has at least twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in the deferred retirement option plan and defer the receipt of benefits in accordance with the provisions of this Section.

B. For purposes of this Section, creditable service for eligibility purposes only shall include service credit reciprocally recognized under R.S. 11:142.

C. The duration of participation in the plan shall be specified and shall not exceed three years.

D. A member may participate in the plan only once.

E.(1) Upon the effective date of the commencement of participation in the plan, membership in the system shall terminate and neither employee nor employer contributions shall be payable.

(2) For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan.

(3) The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account.

(4) Upon termination of employment, deferred benefits shall be payable as provided by Subsection H.

F.(1) A person who participates in this program shall not be eligible to receive a cost-of-living increase while participating and shall not be eligible until his employment which makes him eligible to be a member of this plan has been terminated for at least one full year.

(2) The Deferred Retirement Option Plan account shall earn interest at a rate of one-half of one percent below the percentage rate of return of the system's investment portfolio as certified by the actuary in his yearly evaluation report, said interest to be credited to his individual account balance on an annual basis.

G. The deferred retirement option plan account shall not be subject to any fees, charges, or other similar expenses of any kind for any purpose.

H. Upon termination of employment at the end of the specified period of participation, the monthly benefits that were being paid into the fund during the period of participation shall begin being paid to the retiree. A participant in the program shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account, or he may elect any other method of payment if approved by the board of trustees.

I.(1)(a) If a participant dies during the period of participation in the program, and he has selected an optional allowance designating his spouse as beneficiary, such beneficiary shall receive, at the beneficiary's option, a lump sum payment of the participant's account balance, or the beneficiary may elect any other method of payment approved by the board of trustees as if the participant had retired on the date of death; in addition, the normal benefits payable to the designated beneficiary under the option selected shall be payable.

(b) In the event the designated beneficiary is not the participant's spouse, and is entitled to monthly benefits under the option selected, such beneficiary shall receive, at his option, a lump sum payment of the participant's account balance or he may elect to receive the balance in the account under any method that will cause a total distribution of the account over a period not to exceed five years; in addition, the normal benefits payable to the designated beneficiary under the option selected shall become payable.

(c) If there is no designated beneficiary, a lump sum payment of the participant's account balance shall be paid to his estate.

(2) If a participant terminates employment prior to the end of the specified period of participation, the monthly benefits that were paid into the fund during the period of participation shall begin being paid to the retiree. He shall receive, at his option, a lump sum payment from the account equal to the payments to the account, or a true annuity based upon his account balance, or he may elect any other method of payment if approved by the board of trustees.

J. If a member of the board of trustees of the fund elects to participate in the deferred retirement option plan he shall continue to serve as a member of the board of trustees until the expiration of the term for which he was elected or until his employment terminates, whichever occurs first.

Acts 1989, No. 600, §1; Acts 1991, No. 58, §1, eff. July 1, 1991; Redesignated from R.S. 33:2234.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 365, §1, eff. June 3, 1993; Acts 1993, No. 480, §1, eff. June 9, 1993; Acts 1995, No. 590, §1.

{{NOTE: SEE ACTS 1989, NO. 600, §2.}}



RS 11:3552 - City of Bogalusa; death benefits

§3552. City of Bogalusa; death benefits

A. With respect to the police pension and relief fund for the city of Bogalusa, "child" or "children" as referred to in this Section shall include, regardless of age, any child who has a physical and/or mental disability and the child shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability.

B. If, however, medical or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until such time as the child is certified as being qualified to engage in gainful employment.

C. The board of trustees may demand at reasonable intervals that such child submit to a medical and/or pyschological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

Amended by Acts 1954, No. 460, §2; Acts 1970, No. 489, §1; Acts 1972, No. 495, §2; Acts 1981, No. 577, §1; Acts 1984, No. 860, §1, eff. upon approval of the City Council of Bogalusa (approved Jan. 10, 1984); Redesignated from R.S. 33:2236(C) by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3553 - Death benefits; optional allowances; Bossier City

§3553. Death benefits; optional allowances; Bossier City

A. If, prior to January 1, 1985, a member of the Bossier City police department died while in police service, while on or off official duty, or while receiving a pension, and left a child or children under eighteen years of age, or a widow, or a dependent mother, these survivors shall be paid as follows: dependent mother, one hundred dollars per month; widow, one thousand dollars per month for as long as she remains unmarried; each child under eighteen years of age, one hundred fifty dollars per month regardless of the number of children.

B. If, on or after January 1, 1985, a retired member of the Bossier City police department dies who is receiving a pension, or a member dies, or died, while in police service, while on or off official duty, and leaves, or left, a child or children under eighteen years of age, or a widow, or dependent mother, these survivors shall be paid as follows:

(1) The surviving spouse shall be entitled to receive a maximum survivor's benefit which shall be equal to three and one-third percent for each year of police service multiplied by the member's final average compensation, but not less than forty percent nor more than sixty percent of the member's average final compensation, for as long as the surviving spouse remains unmarried.

(2) Each child under eighteen years of age, shall be paid monthly benefits equal to one hundred fifty dollars per month, however, as each surviving child reaches the age of eighteen his benefits shall cease, unless the child has an intellectual disability and is not able to earn his own living; further, any surviving child who graduates from high school and goes directly to a board approved or accredited school or college, shall be paid a monthly benefit equal to one hundred fifty dollars per month for the time he remains in a board approved or accredited school or college, not to exceed four years.

(3) A dependent mother will receive one hundred dollars per month.

Added by Acts 1974, No. 419, §1. Acts 1985, No. 365, §1; Acts 1987, No. 943, §1; Redesignated from R.S. 33:2236.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 612, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

{{NOTE: SEE ACTS 1985, NO. 365, §2.}}

{{NOTE: SEE ACTS 1987, NO. 943, §2.}}

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3554 - Cities of Opelousas and Ruston; death benefits

§3554. Cities of Opelousas and Ruston; death benefits

A. On and after September 12, 1980, if a member of the police departments of the cities of Opelousas and Ruston dies while in police service, while on or off official duty, or while receiving a pension, and leaves a child or children under eighteen years of age, or a child or children who are under twenty-two years of age and who are full-time students at an accredited institution of higher learning or at an accredited trade or vocational school, or a widow, or a dependent mother, these survivors shall be paid as follows:

(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or trade or vocational school: one hundred fifty dollars per month.

(2) A widow: four hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

B. The benefits provided for in this Section shall be paid to all beneficiaries, including those whose rights to receive these benefits accrued prior to September 12, 1980, but otherwise without any retroactive effect.

Added by Acts 1981, No. 365, §1; Redesignated from R.S. 33:2236.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3555 - City of Lafayette; eligibility to participate in fund

§3555. City of Lafayette; eligibility to participate in fund

Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 11:3520, any person employed as a police officer by the city of Lafayette after attaining the age of thirty-five years shall be eligible for membership in the police pension and relief fund of the city of Lafayette in the same manner and to the same extent as if such person or persons had not attained the age of thirty-five years at the time of employment. Such memberships shall be conditioned upon the filing of an application therefor with the board of trustees of the fund on or before August 1, 1970, together with such information as the board shall require. Any such person who shall be eligible to receive credit in the system for all service rendered as an employee of the police department of the city of Lafayette prior to the date on which he becomes a member in accordance with the provisions of this Section. In order to obtain such credit the member shall make application therefor and shall pay into the fund employee contributions at the current rate on all compensation earned during the period for which credit is claimed, plus two percent per annum interest thereon, provided that said contributions may be paid in one lump sum or in such installments as shall be agreed upon between the board of trustees and the applicant for membership, provided that all of such installments shall be paid on or before the date on which application for retirement is made.

Added by Acts 1970, No. 145, §1; Redesignated from R.S. 33:2240.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3556 - Morgan City; eligibility to participate in fund

§3556. Morgan City; eligibility to participate in fund

A. Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 11:3520, any person presently employed as a police officer by the city of Morgan City shall be eligible for membership in the police pension and relief fund if such person had been between twenty-one and forty-five years of age at the time of his appointment. Such memberships shall be conditioned upon the filing of an application therefor with the board of trustees of the fund on or before December 31, 1970, together with such information as the board shall require. Any such person also shall be eligible to receive credit in the system for all service rendered as an employee of the police department of Morgan City prior to the date on which he becomes a member in accordance with the provisions of this Section. To obtain such credit the member shall make application therefor and shall pay into the fund employee contributions at the current rate on all contributions earned during the period for which credit is claimed, plus two percent per annum interest thereon, provided that said contributions may be paid in one lump sum or in such installments as shall be agreed upon between the board of trustees and the applicant for membership, provided that all of such installments shall be paid on or before the date on which application for retirement is made.

B. Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 11:3520, any person between the ages of twenty-one and forty-five who is hereafter employed by the police department of the city of Morgan City shall be eligible for membership in the police pension and relief fund thereof.

Added by Acts 1970, No. 143, §1; Redesignated from R.S. 33:2240.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3557 - City of Lafayette; record clerk and matron; eligibility to participate; credit

§3557. City of Lafayette; record clerk and matron; eligibility to participate; credit

Notwithstanding any other provision of law to the contrary, any person employed as the records clerk and matron for the police department of the city of Lafayette shall be eligible for membership in the police pension and relief fund of the city of Lafayette, whether or not such person has been commissioned a police officer. Such membership shall be conditioned upon the filing of an application therefor with the board of trustees of the fund, together with such information as the board shall require. Any such person also shall be eligible to receive credit in the system for all service rendered as an employee of the police department of the city of Lafayette prior to the date on which membership is obtained, in accordance with the provisions of this Section. In order to obtain such credit the member shall make application therefor and shall pay into the fund employee contributions at the current rate on all compensation earned during the period for which credit is claimed plus two percent per annum interest thereon. Said contributions and the interest thereon may be paid in one lump sum or in such installments as shall be agreed upon between the board of trustees and the applicant for membership, provided that all of such installments shall be paid on or before the date on which application for retirement is made.

Added by Acts 1971, No. 114, §1; Redesignated from R.S. 33:2240.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3558 - Morgan City; credit for military service

§3558. Morgan City; credit for military service

A. In addition to the provisions of any other law, particularly R.S. 11:3521, any person who is a member of the Morgan City police pension and relief fund shall be entitled to service credit for such pension and relief fund for service in the military of the United States since World War II.

B. Application for credit for such service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund at any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the rate of two per centum per annum on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of his respective retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered: if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed. Such contribution shall be paid in one lump sum at any time prior to the member's application for retirement.

C. The board of trustees of the police pension and relief fund shall notify the members of the Morgan City police force of the privilege granted by this Section, together with necessary information for obtaining such credit, as soon as practicable.

Added by Acts 1970, No. 144, §1; Redesignated from R.S. 33:2241.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3559 - City of Alexandria; credit for military service

§3559. City of Alexandria; credit for military service

A. In addition to and notwithstanding the provisions of any other law, and particularly R.S. 11:3521, any person who was a member of the police pension and relief fund for the city of Alexandria shall be entitled to service credit in the Municipal Police Employees' Retirement System for all active service in the military service of the United States for up to but not in excess of three years of such active military service whether rendered prior to or after commencement of employment in the police department. The purchase of military service credit provided for in this Section shall not be allowed unless the city of Alexandria pays into the Municipal Police Employees' Retirement System an amount equal to the current employer and employee contributions based upon the member's average base pay for the first thirty-six successive months of credited service in the Municipal Police Employees' Retirement System, plus five percent compound interest per year from the date the member joined the system until paid. In order for credit to be granted under this Section, the required payments by the city of Alexandria to the Municipal Police Employees' Retirement System shall be made prior to January 1, 1986.

B. Any person who was a member of the police pension and relief fund for the city of Alexandria and who purchased military service credit in the fund within five years preceding September 6, l985, or who purchased military service credit in the Municipal Police Employees' Retirement System under authority of R.S. 11:153, shall be entitled to receive, from the city of Alexandria, an amount equal to what he paid in order to receive the credit.

C. The board of trustees of the police pension and relief fund shall notify the members of the city of Alexandria police force of the privilege granted by this section, together with necessary information for obtaining such credit, as soon as practicable.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1971, No. 67, §2. Amended by Acts 1982, No. 749, §1; Acts 1985, No. 858, §1, eff. July 23, 1985; Redesignated from R.S. 33:2241.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3560 - Bossier City; credit for military service

§3560. Bossier City; credit for military service

A. In addition to the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the police pension and relief fund for the city of Bossier City shall be entitled to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of three years of such active military service, whether rendered prior to or after commencement of employment in the police department.

B. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund at any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund, prior to the date of application for retirement, an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the current rate on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of said retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered; if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed.

C. The board of trustees of the police pension and relief fund, as soon as practicable after the effective date of this section, shall notify the members of the city of Bossier City police force of the privilege granted by this section, together with necessary information for obtaining such credit.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1972, No. 169, §1; Redesignated from R.S. 33:2241.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3561 - City of Eunice; credit for military service

§3561. City of Eunice; credit for military service

A. In addition to the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the police pension and relief fund for the city of Eunice shall be entitled to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of three years of such active military service, whether rendered prior to or after commencement of employment in the police department.

B. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund, prior to the date of application for retirement, an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the current rate on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of said retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered; if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed.

C. The board of trustees of the police pension and relief fund, as soon as practicable after the effective date of this Section shall notify the members of the city of Eunice police force of the privilege granted by this Section, together with necessary information for obtaining such credit.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1974, No. 666, §1; Redesignated from R.S. 33:2241.4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3562 - City of Rayne; credit for military service

§3562. City of Rayne; credit for military service

A. In addition to the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the police pension and relief fund for the city of Rayne shall be entitled to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of three years of such active military service, whether rendered prior to or after commencement of employment in the police department.

B. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension and relief fund at any time prior to application for retirement. In addition, each person claiming such credit shall pay into the fund, prior to the date of application for retirement, an amount equal to the employer and employee contributions, at the current rate, together with compound interest thereon at the current rate on the compensation which the member would have received during the period of military service for which credit is claimed had he at that time been a member of said retirement system. For purposes of computation, the following compensation of the person claiming credit will be considered; if the person was employed as a police officer prior to service in the military, the compensation received immediately prior to entry into military service; if the person enters the police force after service in the military, the compensation which he would have received in each of the years for which credit for military service is claimed had he been employed in his beginning classification for police service in the first year for which credit is claimed.

C. The board of trustees of the police pension and relief fund, as soon as practicable after July 31, 1974, shall notify the members of the city of Rayne police force of the privilege granted by this Section, together with necessary information for obtaining such credit.

D. The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1974, No. 468, §1; Redesignated from R.S. 33:2241.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3563 - City of Lake Charles; credit for military service

§3563. City of Lake Charles; credit for military service

In addition to, and notwithstanding, the provisions of any other law, and particularly R.S. 11:3521, any person who is a member of the Police Pension and Relief Fund for the city of Lake Charles shall be entitled, without contribution therefor other than the increased contributions required by R.S. 11:3546, to service credit in such pension and relief fund for active service in the military service of the United States for up to but not in excess of two years of such active military service whether rendered prior to or after commencement of employment in the police department. Application for credit for such active service shall be made and evidence thereof shall be furnished to the board of trustees of the pension and relief fund at any time prior to application for retirement. The credit herein authorized shall be only for purposes of the police pension and relief fund, and shall not be used to compute time served with the police department for purposes of compensation, promotion, longevity or any other purpose.

Added by Acts 1981, No. 320, §1; Redesignated from R.S. 33:2241.7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3564 - City of Crowley; credit for military service

§3564. City of Crowley; credit for military service

In addition to any other provisions of any other law and particularly R.S. 11:3521, any person who is a member of the Police Pension and Relief Fund for the city of Crowley shall be entitled to service credit in such pension fund for active military service of the United States, for up to but not in excess of four years, under the following provisions:

(1) If the member of the fund leaves employment to enter the military service and returns in one year after release from active military service, he shall receive service credit for such military service, provided employee and employer contributions, based on the current contribution rate and salary at the time he left service, plus five percent compound interest per year, are paid to the system prior to retirement. The employer shall pay the employer contributions and interest thereon.

(2)(a) Any member who has at least two years of creditable service in the fund shall be entitled to up to four years of military service credit regardless of when served, provided application is filed with the fund, together with proof of the inclusive dates of military service performed. In order to obtain such credit, the member shall pay into the fund an amount equal to the employer and employee contributions which would have been paid for the period involved had the officer been a member of the fund. The contributions shall be based on the current employer and employee contribution rate and shall be based on the salary schedule provided for in this Paragraph corresponding with the year the service was rendered, plus five percent compound interest thereon from date of service until paid. The employer may pay the employee and/or the employer contributions and interest thereon. The amount to be paid shall be paid in one lump sum or in such installments as shall be agreed upon by the member or the governing authority of the city of Crowley, or both, and the board of trustees, provided that all of such payments shall be paid in full within four years after the date of any application for such service.

(b) For computation purposes, only full calendar months may be purchased, and contributions shall be based on the following salary schedule corresponding to the year in which the service was rendered or on the actual salary received if less than in the schedule provided herein.

Year

Salary

Year

Salary

1940

$ 848.00

1959

$3,800.00

1941

875.00

1960

3,800.00

1942

950.00

1961

3,800.00

1943

1,030.00

1962

3,800.00

1944

1,150.00

1963

3,800.00

1945

1,190.00

1964

4,400.00

1946

1,230.00

1965

4,400.00

1947

2,400.00

1966

4,400.00

1948

2,400.00

1967

4,800.00

1949

2,400.00

1968

5,200.00

1950

2,400.00

1969

5,600.00

1951

2,400.00

1970

6,000.00

1952

2,640.00

1971

6,000.00

1953

2,800.00

1972

6,200.00

1954

2,800.00

1973

6,400.00

1955

3,400.00

1974

6,600.00

1956

3,400.00

1975

6,800.00

1957

3,400.00

1958

3,800.00

(c) For military service rendered on or after January 1, 1976, the employer and employee contributions shall be based on the member's salary at the time the military service credit is applied for.

(3) No member shall receive more than four years of total military service credit under any provision of law unless a discharge was not obtainable within the four-year period, in which case he shall be eligible for up to but not to exceed five years of total military service credit. No member shall be entitled to purchase military service credit unless he has been honorably released from service.

(4) No credit for military service shall be given for service in any state national guard or in the reserve forces of the United States, or for which a member is drawing a benefit based on military service.

(5) There shall be no duplication of credit for military service, and no member shall be entitled to purchase or receive credit for military service pursuant to this Section, if he has previously received credit for such in any other public retirement system or pension fund, including any retirement plan for members of the armed forces of the United States.

(6) Military service shall not be used for purposes of acquiring eligibility for disability or survivors benefits, and shall only be used for purposes of acquiring eligibility for normal retirement benefits provided however, military service credit shall not be computed until after the completion of twenty full years of service; and provided further, such military service credit can not be used to meet minimum eligibility requirements of any regular retirement of less than twenty years.

(7) The board of trustees of the police pension and relief fund, as soon as practicable after September 11, 1981, shall notify the members of the city of Crowley police force of the privilege granted by this Section, together with necessary information for obtaining such credit.

(8) The credit herein authorized shall be only for purposes of the police pension and relief fund and shall not be used to compute time served with the department for purposes of compensation, promotion, longevity, or any other purpose.

Added by Acts 1981, No. 569, §1. Amended by Acts 1982, No. 394, §1; Redesignated from R.S. 33:2241.8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3565 - City of Houma; repurchase of service credit after reemployment

§3565. City of Houma; repurchase of service credit after reemployment

Notwithstanding any other provisions of law to the contrary, any person who is a member of the Police Pension and Relief Fund for the city of Houma who heretofore terminated or hereafter terminates his membership in that fund and withdrew or hereafter withdraws his contributions and thereafter again is employed by the Houma Police Department and thereafter again is or becomes a member of the fund, shall be eligible to obtain credit in the fund for previous service as an employee of the department. In order to obtain such credit, the member shall notify the Police Pension and Relief Fund for the city of Houma of his intent to repurchase such credit within one year of reemployment, or within one year of the effective date of this Section for any members presently employed by the Houma Police Department. The member shall pay into the fund the amount of the contributions refunded to him, plus interest compounded from the date such refund was made until the date of full repayment at a minimum rate of five percent per annum or at such higher rate as is determined to be actuarially sound by the Police Pension and Relief Fund for the city of Houma. The period in which the member shall be allowed to repay such amounts shall be determined by the Police Pension and Relief Fund for the city of Houma.

Added by Acts 1979, No. 102, §1; Redesignated from R.S. 33:2241.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3566 - City of Alexandria; exemption of benefits

§3566. City of Alexandria; exemption of benefits

Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of the Policemen's Pension and Relief Fund for the city of Alexandria is exempt from any state income tax.

Acts 1990, No. 972, §2; Redesignated from R.S. 33:2224.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3567 - Bossier City; board of trustees; composition

§3567. Bossier City; board of trustees; composition

The board of trustees of the police pension and relief fund for the city of Bossier City shall be composed of:

(1) The mayor.

(2) The commissioner of public safety.

(3) The city comptroller.

(4) The chief of police who is an active contributing member of the system, who upon his retirement shall continue to serve on the board of trustees until December 31, 2001. On the expiration of this term, and each subsequent term, a retiree of the system shall be elected by all retirees of the system to serve for a term of six years.

(5)(a) Four employees who are active contributing members of the system, to be elected by the membership; however, when the number of employees of the department who are members of the system equals four, as each employee retires, his position on the board shall continue as follows:

(i) The first member to retire shall serve until December 31, 1996.

(ii) The second member to retire shall serve until December 31, 1997.

(iii) The third member to retire shall serve until December 31, 1998.

(iv) The fourth member to retire shall serve until December 31, 1999.

(b) In the event all members retire in the same year, the board of trustees shall determine the order of retirement. As each term expires, a retiree of the system shall be elected by all retirees of the system to serve for a term of six years.

(6) One retiree of the system to be elected by all retirees of the system, to serve until December 31, 2000. At the expiration of this term, and each subsequent term, a retiree of the system shall be elected by all retirees of the system for a term of six years.

Acts 1992, No. 993, §1; Acts 1995, No. 612, §1.



RS 11:3568 - Bossier City; exemption from taxation and judicial action

§3568. Bossier City; exemption from taxation and judicial action

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, to the pension, annuity, or retirement allowance itself, and to any optional benefit or any other right accrued or accruing to any person who is a member of the Policemen's Pension and Relief Fund for the city of Bossier City, and the monies in the various funds of the pension and relief fund, are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as is specifically otherwise provided.

Acts 1993, No. 250, §1.



RS 11:3569 - Morgan City; death benefits

§3569. Morgan City; death benefits

A. Notwithstanding any other provision of law set forth in this Part and particularly the provisions of R.S. 11:3516(A), if a member of the police department of the city of Morgan City dies while in police service, while on or off official duty, or while receiving a pension, and leaves a child or children under eighteen years of age, or a child or children who are under twenty-two years of age and who are full-time students at an accredited institution of higher learning or at an accredited trade or vocational school, or a widow, or a dependent mother, these survivors shall be paid as set forth in Subsection B of this Section.

B.(1) Each child who is under eighteen years of age or who is under twenty-two years of age and enrolled as a full-time student at an accredited institution of higher learning or trade or vocational school: one hundred fifty dollars per month.

(2) A widow: eight hundred dollars per month for as long as she remains unmarried.

(3) A dependent mother: one hundred dollars per month.

Acts 1998, 1st Ex. Sess., No. 19, §1.



RS 11:3571 - Blank]

PART II. PENSION AND RELIEF FUNDS IN PARTICULAR CITIES

SUBPART A. CITY OF BATON ROUGE

§3571. [Blank]



RS 11:3581 - Blank]

SUBPART B. POLICEMEN'S PENSION AND RELIEF FUND

OF THE CITY OF BOGALUSA

§3581. [Blank]



RS 11:3591 - Blank]

SUBPART C. POLICEMEN'S PENSION AND RELIEF FUND

OF THE CITY OF CROWLEY

§3591. [Blank]



RS 11:3601 - Policemen's pension and relief fund for the city of Lafayette; creation

SUBPART D. POLICEMEN'S PENSION AND RELIEF FUND

FOR THE CITY OF LAFAYETTE

§3601. Policemen's pension and relief fund for the city of Lafayette; creation

A. There is hereby created a Policemen's Pension and Relief Fund for the city of Lafayette, and a board of directors, to administer and disburse the fund, in order to provide for the pensioning of members of the police department with disabilities, the widows, minor children and mothers and fathers of deceased members of the department, and to permit the retirement and pensioning of members of the police department after the required length of service, all as provided in this Subpart.

B. From September 12, 1975, the funds, proceeds, and revenues hereinafter provided for shall constitute the Policemen's Pension and Relief Fund of the city of Lafayette to be used for the purposes set forth in this Section and in accordance with the provisions of this Subpart.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3602 - Board of directors; composition

§3602. Board of directors; composition

A. The fund shall be under the control and management of and shall be administered by a board of directors of nine members composed as follows:

(1) The mayor, or the chief executive of the city.

(2) The director of administration, or finance officer of the city, who shall be the treasurer thereof.

(3) Five active members of the police department of the city of Lafayette, who must have served at least one year in the department before they shall be eligible to serve on the board. The five members herein provided for shall be elected by the police department as hereinafter set forth, one of which shall be designated as secretary of the board.

(4) Two members elected from the rank of the retired members of the police department. Only those members of the board elected or appointed from the active ranks of the department shall have the right to vote on any proposal to increase the assessment levied against the salary of each member of the police force as provided by R.S. 11:3606.

(5) The president, vice president, and secretary of the board shall be chosen by a majority vote of the members of the board and shall be elected for a two-year term.

B. The five members to be selected from the police department to serve on the board of directors shall be elected by secret ballot of the active members of the police department. No policeman shall be eligible to vote unless he is a member of the police department, and is participating in the fund, at the time of the election. The first election shall be held within fifteen days after September 12, 1975, and thereafter the elections shall be held every two years during the same month that the first election was held.

C. By majority vote of the board, the police chief may be allowed to attend and participate in all meetings of the board in a nonvoting capacity. Should the police chief be duly elected to serve as a board member, he shall enjoy all voting and other rights of directors.

D. The vice president of the board of directors shall call the election, and shall provide for the manner in which it shall be conducted. In case of a vacancy on the board of directors, a special election shall be called to fill such vacancy by the vice president of the board within a period of thirty days after the vacancy occurs.

E. All members of the board of directors shall serve until the end of the term for which they are elected, or until their successors have been duly elected and qualified.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3603 - Treasurer; duties; bond

§3603. Treasurer; duties; bond

The director of administration of the city of Lafayette shall be the treasurer of the board of directors and custodian of all monies belonging to the fund. He shall deposit the monies in such depositories as may be designated by the board and shall disburse monies belonging to the fund only upon warrant of the secretary of the board, countersigned by the president thereof. The official bond of the director of administration shall be security for the faithful performance, by the director of administration, of his duties as treasurer of the board of directors, or in lieu thereof he may furnish a valid surety bond in the sum of ten thousand dollars. In that event, the premium for the bond shall be paid out of the fund.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3604 - Board of directors; control and management; meetings; secretary

§3604. Board of directors; control and management; meetings; secretary

A. The board of directors shall have control and management of the fund and shall make rules and regulations for the proper administration of the funds not in conflict with the provisions of this Subpart, shall hear and decide all applications for benefits under this Subpart, and its decisions on such applications shall not be subject to review or reversal except by the board itself, or upon appeal to the courts.

B. The board shall meet at least quarterly and a special meeting shall be called on forty-eight hours' notice by the president at the request of any three members. Any four members of the board shall constitute a quorum for the transaction of any and all business.

C. The secretary of the board of directors shall keep in books provided for that purpose, a full and complete record of all proceedings of the board of directors, particularly with reference to investment of funds belonging to the fund as provided in this Subpart. He shall file and keep all correspondence of the board, keep minutes of all of its meetings, and shall perform such other duties as may be assigned him by the board of directors, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof. The board shall fix at its discretion the salary to be received by the secretary as compensation for his services.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3605 - Board of directors; powers and duties

§3605. Board of directors; powers and duties

A. The board of directors shall have the power, and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper administration of the fund under the provisions of this Subpart.

(2) Retain such legal, medical, clerical, money management, or other services as are necessary for this conduct of the affairs connected with the fund and provide compensation for such services.

(3) Cause such amounts as are set forth in this Subpart to be deducted from the salaries of the active participants in the fund and paid into the treasury of the fund.

(4) Certify to the levying authority provided by this Subpart, the amount of revenues required and provided for, and cause same to be collected through the proper local agency.

(5) Cause the examination of every pensioner or beneficiary with a disability at least once a year.

(6) Keep all necessary records of its meetings and proceedings.

(7) Cause to be posted in each station house a recapitulation of the fund, prepared by an independent certified public accountant, showing the number of pensioners, the amount of disbursements, the revenues received, and present condition and manner of investment of the funds.

(8) Keep a book to be known as the List of Retired Policemen. This book shall contain a full and complete record of the action of said board of directors in retiring or pensioning all persons under this Subpart, showing the names, dates of entering the service of the police department, date of removal from active service and the reason for such action.

B. The board shall be a quasi-judicial body and its action shall be reviewable only by the courts.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.4 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3606 - Salary deductions paid into the fund; contributions by the city

§3606. Salary deductions paid into the fund; contributions by the city

A. All monies, funds, properties, real and personal, assets and liabilities and members belonging, on September 12, 1975, to the Policemen's Pension and Relief Fund of the city of Lafayette authorized by Subpart A of Part I of Chapter 3 of Title 11 of the Louisiana Revised Statutes of 1950, shall, on September 12, 1975 be transferred to the fund provided for by this Subpart.

B. Classified employees of the Lafayette Police Department who are, on September 12, 1975, members of the Municipal Police Employees' Retirement System, shall have the option, up until August 1, 1976, of transferring to this fund or remaining a member of that system.

C. The fund shall consist of the following:

(1) Upon September 12, 1975, except as provided in Subsection B hereof, membership in this fund shall be mandatory for all classified employees of the Lafayette Police Department. The percentage of the salary hereinafter set forth of all the employees of the police department, who have been employed by the police department and who are participating in the fund, shall be paid into the fund. Until November 1, 1975, there shall be deducted from the respective salaries, including supplemental pay, of all employees of the police department, the amount of six percent of salary. Effective November 1, 1975, the amount of ten percent of the salaries, including supplemental pay shall be deducted. The deductions shall be paid semimonthly into the fund by the director of administration of the city of Lafayette, however, any employee who joins the police department after attaining the age of thirty-four years shall not be eligible for participation in the fund.

(2) Until November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to six percent of the respective salaries, including supplemental pay, of all employees of the police department. Effective November 1, 1975, the city of Lafayette shall budget, appropriate and pay semimonthly to the fund an amount equal to ten percent of the respective salaries, including supplemental pay, of all employees of the police department.

(3) In the event that benefits are due to policemen or their survivors under the provisions of this Subpart and there are not sufficient monies to pay such benefits, then and in that event, the city of Lafayette shall budget, appropriate and pay from its general alimony taxes to the fund an amount equal to the total sum of benefits actually due the policemen or their survivors under the provisions of this Subpart, said sums to be paid into the fund on a monthly basis.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3607 - Fiscal affairs of fund; actuarial services; audit; investment

§3607. Fiscal affairs of fund; actuarial services; audit; investment

With respect to the fiscal affairs of the fund, the board of directors shall:

(1) Permanently retain the services of an accredited actuary as a means of monitoring and evaluating the actuarial condition of the fund. The board shall specifically cause an annual review of the fund's actuarial position by the actuary and additionally, a full in-depth actuarial study of the fund every four years.

(2) Continuously obtain the services of professional money management specialists, fiscal agent experts or recognized money management firm, and utilize the advice of same, through the fund's treasurer, in investment of all of fund monies. The treasurer of the fund shall annually review with the board of directors both the audit report of the fund's fiscal affairs as prepared by a certified professional accountant and the fund's investment portfolio within thirty days after the close of the city of Lafayette's fiscal year.

(3)(a) Except as limited in Paragraph (4) of this Section, invest and reinvest all available monies of the fund in accordance with the provisions of R.S. 11:263.

(b) The prudent-man rule shall be utilized by the board of directors. The prudent-man rule means that in investing the board of directors of the fund shall exercise the judgment and care under the circumstances then prevailing that an institutional investor of ordinary prudence, discretion, and intelligence exercises in the management of large investments entrusted to it not in regard to speculation but in regard to the permanent disposition of funds considering probable safety of capital as well as probable income.

(4) Limit investment of said monies as follows:

(a) Not less than fifty percent of available funds for investment in interest bearing securities of the United States government, and state of Louisiana.

(b) No more than fifty percent of available funds for investment in other investments authorized by R.S. 11:263 including equities as recommended by the fund's money management specialists, experts, or recognized money management firm, provided making of the investments is approved in writing by the board of directors prior to actual commitment of funds to investment. No investments whatsoever in this regard shall be made without the joint approvals as herein before provided.

(5) Return all interest earnings of all the investments to the fund for lawful purposes as set forth in this Subpart.

(6) Allow joint investment of fund monies with the Lafayette Firemen's Pension and Relief Fund monies as a means of enhancing rates of return through use of greater block investment of monies, however, the department of administration of the city of Lafayette shall assure to the satisfaction of the board of directors of both funds that proper accounting of jointly invested monies and proper distribution of interest earnings to each of the involved pension funds can be achieved. In the event of poor practice in this regard by the department of administration, as determined by a majority vote of the board of directors of the fund, the joint investment of monies may be discontinued.

(7) Undertake any joint endeavors with the Lafayette Firemen's Pension and Relief Fund that are deemed by the board of directors to be of mutual benefit to the fund, the joint endeavors including, but not limited to, employment of consultants, legal counsel, investment enterprises, and otherwise.

Added by Acts 1975, No. 549, §1; Acts 1991, No. 551, §2; Acts 1991, No. 552, §1; Redesignated from R.S. 33:2385.6 by Acts 1991, No. 74, §3, eff. June 25, 1991.

{{NOTE: SEE ACT 552 OF 1991 R.S.}}



RS 11:3608 - Attachment of fund; exemption from state income tax

§3608. Attachment of fund; exemption from state income tax

A. Except as provided in R.S. 11:292, no portion of the fund shall before or after the order for distribution is issued by the board of directors to the person or persons entitled thereto under the provisions of this Subpart, be held, seized, or levied upon, by virtue of any attachment, garnishment, execution, or order or decree, or any other process whatsoever, issued out of or by any court, for the payment or satisfaction, in whole or in part, of any debt, damage, claim, judgment, or decree against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be kept, held, and distributed for no purpose other than those provided for in this Subpart. No present or future revision or amendments to the fund shall have the effect of reducing any benefit now in existence.

B. Any annuity, retirement allowance or benefits, or refund of contributions, or any optional benefit or any other benefit paid to any person under the provisions of this Subpart shall be exempt from any state income tax.

Added by Acts 1975, No. 549, §1; Acts 1991, No. 218, §1; Redesignated from R.S. 33:2385.7 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3609 - Pensions and benefits

§3609. Pensions and benefits

A. If a member of the police department becomes disabled for service therein for causes not arising or developing directly from his employment in the police department and for which he is, therefore, unable to collect compensation under the worker's compensation laws of Louisiana, the policeman shall, upon being found to have such disability by the board of directors, be paid monthly so long as the disability continues, a sum equal to forty-five percent of the salary earned by the employee at the time the disability arises in the case of employees who have served up to and including ten years. Employees who have served for a period of eleven years shall receive forty-six percent. Employees who have served for a period of twelve years shall receive forty-seven percent. Employees who have served for a period of thirteen years shall receive forty-eight percent. Employees who have served for a period of fourteen years shall receive forty-nine percent. Employees who have served for fifteen years shall receive fifty percent. Employees who have served for a period of sixteen years shall receive fifty-one percent. Employees who have served for a period of seventeen years shall receive fifty-two percent. Employees who have served for a period of eighteen years shall receive fifty-three percent. Employees who have served for a period of nineteen years shall receive fifty-four percent. Employees who have served for a period of twenty years shall receive fifty-five percent.

B. If a member of the police department becomes disabled by reason of an accident or sickness arising out of his service as a policeman and collects compensation under the worker's compensation laws of the state of Louisiana he shall, in addition to the compensation which he receives, receive the following benefits:

(1) With respect to members of the police department of the city of Lafayette who were employed by the Lafayette Police Department prior to August 1, 1975, the member shall be paid monthly so long as the disability continues a sum equal to sixty-six and two-thirds percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his best twelve consecutive months of pay while in departmental service.

(2) With respect to any member of the police department of the city of Lafayette who was employed on or after August 1, 1975, the member shall be paid monthly so long as such disability continues, a sum equal to sixty-five percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his twelve consecutive months of pay while in departmental service.

The benefits under either (1) or (2) above, plus the compensation, shall not exceed the amount of his normal pay. If, after the term of payments under the Louisiana worker's compensation laws has terminated, the employee still is disabled for service in the police department, he shall be entitled thereafter to receive the full amount of benefits above set forth in this Subsection during the period of such disability under either of Subsections A or B of this Section shall not be considered as serving the time in the police department so as to compute his eligibility for retirement under Subsection C of this Section.

C.(1) Any member of the police department of the city of Lafayette who was employed by the Lafayette Police Department prior to August 1, 1975, has served actively therein for a period of twenty years and has reached the age of sixty years shall be mandatorily retired from service in the department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his best twelve consecutive months of pay while in departmental service.

(2) Any member of the police department of the city of Lafayette who was employed by the Lafayette Police Department prior to August 1, 1975, and who has served actively therein for a period of twenty years shall, upon making written application to the board of directors, be retired from service in the department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his average monthly salary, including supplemental pay, the average monthly salary being based on his best twelve consecutive months of pay while in departmental service.

(3) When any member of the fund who was employed by the police department on or after August 1, 1975, serves continuously and actively therein for a period of twenty-five years and has reached the age of sixty years, he shall be mandatorily retired from service in said department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary, as defined herein. However, if the employee has actively served twenty-five years, but has not yet reached the age of sixty years, he may continue in active service following his eligibility for retirement. A sum equal to fifty-seven percent of his average monthly salary as defined herein shall be paid monthly to the employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of the active monthly average salary as defined herein.

(4) When any member of the fund who was employed by the police department on or after August 1, 1975, has served continuously and actively therein for a period of twenty-five years, he shall, upon making written application to the board of directors, be retired from service in the department and shall be paid monthly a sum equal to fifty-five percent of his average monthly salary as defined herein. If the employee continues in active service following his eligibility for retirement, the amount paid to him upon his final retirement shall be a sum equal to fifty-seven percent of his average monthly salary, defined herein, for those employees who have served actively and continuously up to and including twenty-six years. Employees who have served for a period of twenty-seven years shall receive fifty-nine percent of their average monthly salary. Employees who have served for a period of twenty-eight years shall receive sixty-one percent of their average monthly salary. Employees who have served for a period of twenty-nine years shall receive sixty-three percent of their average monthly salary. Employees who have served for a period of thirty years shall receive sixty-five percent of their average monthly salary. The total retirement pay in any event shall not exceed sixty-five percent of the average monthly salary as defined herein.

(5) For purposes of this Subsection, the term "average monthly salary" shall mean an employee's best twelve consecutive months of pay, including supplemental pay, while in departmental service, regardless of whether said best twelve consecutive months of pay occurred before or after the employee's original eligibility for retirement.

D. After any member of the police department has been retired upon pension by reason of disability under Subsections A or B of this Section, the board of directors shall have the right at any time to cause the retired member to be examined by any competent physician to be selected by it and also to examine other witnesses for the purpose of discovering and determining whether such disability to perform the duties of the position held at the time of his removal from active service continues, and whether such member shall be continued on the pension roll, but such member shall remain on the pension roll until final action is taken in the matter, and he shall be entitled to notice and to the right to be present in person and to be represented by counsel at any hearing of such evidence or any matter connected therewith and shall be permitted to propound any question pertinent to such matters and to introduce on his own behalf any competent evidence which he may desire. All witnesses shall be examined under oath and any member of the board of directors is hereby authorized to administer such oath. The decision of the board of directors shall be final and no appeal shall be allowed therefrom, nor shall the same be subject to review except by the said board of directors or the courts.

E. If any member of the police department, while in service of the police department or while eligible for or receiving benefits under the provisions of Subsections A, B, or C of this Section, including members of the police department who have been retired under the provisions of this Subpart and presently are receiving retirement benefits under the provisions of this Subpart, shall die from any cause whatsoever and leaves a widow, or minor children, the benefits to which the deceased would have been entitled under this Subpart shall be paid to the survivor according to the disability schedule and retirement benefits contained in Subsections A, B, and C of this Section, as follows: If the deceased leaves a widow and a minor child or children, the widow and minor child or children shall receive one hundred percent of the benefits provided for in this Subpart, however, in the event that the widow remarries, any payment to her shall immediately cease and the minor child or children shall thereupon be entitled to receive one hundred percent of the benefits until such time as they reach the age of eighteen years or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. No widow shall be entitled to benefits under this Subpart unless she was married to a member of the police department before he was removed from active service and was living with him at the time of his death.

If the deceased member of the police department leaves a surviving widow and no children under the age of eighteen years, the widow shall, until she remarries, receive one hundred percent of the benefits to which he was entitled as hereinabove provided, and in the event that the deceased member leaves minor children under the age of eighteen years and no widow, the minor child or children shall be entitled to receive one hundred percent of the benefits until the child or children of the deceased member are eighteen years of age or are in an accredited institution of higher learning and age twenty-one, whichever is applicable. If the child or children are not living with the deceased member at the time of his death, then and in that event, the children shall not be entitled to any benefits payable under the provisions of this Subpart unless it is affirmatively shown that the children were dependent upon said deceased member for support and the percentage of said dependency. Then and in that event, the board shall have the exclusive right to consider all facts and to determine whether or not the children shall be entitled to benefits hereinabove provided and to determine from time to time whether the benefits should be continued or discontinued, all of which shall be entirely discretionary with the board.

F. The benefits provided in this Subpart for minor children shall be paid to the surviving parent or tutor during the minority of the child by the board unless otherwise directed by the court.

G. If an active or retired member of the police department dies as provided in Subsection E of this Section and the member has been legally separated by judicial decree from his wife or a divorce has been granted between the parties, then and in that event the board shall have exclusive right to consider all facts and determine whether or not the spouse shall be entitled to the benefits hereinabove and to determine from time to time whether the benefits should be continued or discontinued, all of which shall be entirely discretionary with the board.

H. Retired members shall receive as a death benefit, at time of death to be paid to family or surviving heirs, a sum of one thousand dollars in addition to all other benefits provided in this Subpart.

I. All other benefits herein provided for all retirees shall be subject to a cost-of-living increase as hereinafter provided. The cost-of-living index upon which these benefits shall be based is that as fixed on January 1, 1970, by the United States City Average, Consumer Price Index of the United States Department of Labor, Bureau of Labor Statistics. In the event that there is an increase in the United States City Average, Consumer's Price Index of the United States Department of Labor Statistics at two-year intervals from January 1st of 1970, then each policeman who is on retirement or receiving other benefits pursuant to this fund shall receive the percentage of increase in his pension by the same amount that the Consumer Price Index herein referred to has increased in the two-year period. In the event the above amount is more than two percent, then only a two-percent increase of the amount a member is receiving as retirement pay, shall be allowed. Effective January 1, 1980, this cost-of-living adjustment shall be computed at one-year intervals rather than two-year intervals and the adjustments shall be made on a yearly basis rather than every two years. The two-percent limitation shall then be applied to yearly increases.

J. A member retiring after August 1, 1973, will be allowed to keep the same hospitalization insurance coverage as a policeman on active duty with the Lafayette Police Department, subject to the following conditions:

(1)(a) The city of Lafayette shall pay the same amount of insurance premium that it pays for a policeman on active duty.

(b) The member shall be responsible for paying the difference between the single employee premium and the family premium.

(c) The same company who insures the policemen on active duty shall insure the retired members.

(d) In the event that the city of Lafayette changes insurer, then the company that insures the policemen on active duty will also insure the retired members and their families.

(e) The insurer shall provide the same amount of benefits to a retired policeman as a policeman on active duty and any increase of benefits shall apply equally to both.

(f) A retired member shall be allowed to keep this insurance coverage until he reaches age sixty-five.

(g) A retired member shall pay the same amount of increase of premium, if any, as a policeman on active duty and the city of Lafayette, together, would for any increase in family coverage.

(2) A copy of the retirement application filed and sent to the director of administration of the city of Lafayette shall be sufficient to direct the city of Lafayette to provide this benefit.

Added by Acts 1975, No. 549, §1. Amended by Acts 1976, No. 646, §1; Acts 1979, No. 743, §1, eff. July 31, 1979; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 716, §1; Redesignated from R.S. 33:2385.8 by Acts 1991, No. 74, §§3, 5, eff. June 25, 1991; Acts 1993, No. 364, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3610 - First payment by city

§3610. First payment by city

The first payment, or contributions, to be made by the city of Lafayette shall be paid as soon as the first board of directors are elected and have begun to function; provided that payments shall have been collected from the members of the police department.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3611 - Separation from service

§3611. Separation from service

A. If any member of the police department should be discharged from service for reasons of economy or reduction in force due to no fault of the member and later should be reemployed by the police department, his right to the privileges and benefits of this Subpart shall continue as from the date of original employment without any loss of rights and privileges due to such period of absence from service with the limitation, however, that such leave shall not exceed a period of four years. In the event the period of absence exceeds said period of four years, all rights and privileges under this Subpart shall terminate.

B. In the event benefits are awarded to any member, widow, minor children, under the provisions of this Subpart, during a period of absence, the amount of benefits to be paid shall be determined by the board of directors. All members shall be entitled to all benefits of this Subpart even though becoming entitled thereto during a period of leave of absence, however, such leave of absence shall not exceed one year. A leave of absence of more than one year shall ipso facto terminate any rights to benefits under this Subpart during the period of such leave or relative to any circumstance or event occurring during that period of absence.

C. If any member of the police department should be discharged from service for any reason whatsoever or he should voluntarily resign, then in that event, the member shall receive all funds which he has paid into the fund upon request.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.10 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3612 - Military service credit

§3612. Military service credit

Time served as active duty in the service of the armed forces of the United States of America shall constitute "service" in the police department as used in this Subpart, subject to the following conditions:

(1) A member shall be eligible for credit for military service even though he served with the armed forces of the United States before becoming a policeman with the Lafayette Police Department.

(2) In order to qualify as "service" under this Subpart, the time served must arise out of a tour of duty which itself lasted at least sixty consecutive days. Time served on active duty in connection with a tour of duty with the armed forces which lasted less than sixty consecutive days is specifically excluded from use as "service" in computing retirement benefits and credit hereunder.

(3) Parts of a year, months, and days from both the armed forces of the United States and the Lafayette Police Department shall be included to determine the amount of time a member has accrued toward retirement, for the purpose of receiving retirement benefits. No credit shall be allowed for months and days which do not add up to a complete year.

(4) The maximum benefits allowable from military service time to policemen who have served on active duty with the armed forces of the United States shall be three years. Any military service time in excess of three years shall not be used for the purpose of computing benefits to be received from this fund.

(5) A member with twenty years or more of service with the Lafayette Police Department shall not be allowed to use time served with the armed forces of the United States to compute retirement benefits. This shall not, however, apply to members who were employed by the Lafayette Police Department prior to January 1, 1955.

(6) If a member is drafted or called into service duty with the armed forces of the United States, he shall not lose any of his benefits of this plan for a maximum of four years, or indefinitely, if a United States national crisis occurs, to be determined by the board of directors of this fund.

(7) Once hired by the Lafayette Police Department, if a member leaves under voluntary enlistment, then it must be shown to the satisfaction of the board of directors that such voluntary service was undertaken due to the fact that the member was to be involuntarily taken into service through compulsory military training or through a federal selective service act.

(8) The member, upon being discharged from military service shall reapply for employment as a member of the police department within sixty days after the date of his discharge. He shall have received an honorable discharge from the branch of service in which he was a member.

Added by Acts 1975, No. 549, §1. Amended by Acts 1976, No. 646, §1; Redesignated from R.S. 33:2385.11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3613 - Member participation

§3613. Member participation

No policeman shall be eligible to participate in any of the benefits of this Subpart or to vote on any matter arising hereunder, unless he is participating or has satisfactorily completed participation in the fund herein referred to by making the contributions hereinabove set forth and provided for in this Subpart.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.12 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3614 - Computation of length of service

§3614. Computation of length of service

The length of service for retirement or disability benefits under this Subpart shall commence on the first day of employment by the police department and shall terminate on that date of retirement, unless otherwise provided by this Subpart.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3615 - Violations; penalties

§3615. Violations; penalties

Whoever willfully violates any provision of this Subpart shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not longer than one year, or both.

Added by Acts 1975, No. 549, §1; Redesignated from R.S. 33:2385.14 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3621 - Blank]

SUBPART E. POLICE PENSION AND RELIEF

FUND OF NATCHITOCHES

§3621. [Blank]



RS 11:3623 - Blank]

SUBPART E-A. POLICEMEN'S PENSION AND RETIREMENT

FUND FOR THE CITY OF NEW IBERIA

§3623. [Blank]



RS 11:3631 - Police pension fund; creation

SUBPART F. POLICE PENSION FUND FOR THE POLICE

DEPARTMENT OF THE CITY OF NEW ORLEANS

§3631. Police pension fund; creation

There is created a police pension fund for the police department of the city of New Orleans, for pensioning all officers, members, and employees of the police department in the city of New Orleans, their widows, children, and widowed mothers.

Redesignated from R.S. 33:2281 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3632 - Board of trustees of fund; members

§3632. Board of trustees of fund; members

A. There is created a board of trustees for the administration, management, operation, and control of the police pension fund in the city of New Orleans.

B. In addition to former superintendents of police who are retired on pension, the board shall be composed of nine members. The board shall also be composed of the superintendent of police, director of finance, senior deputy superintendent of police, and six members from the active or retired rank of the police department who were active or retired members of the police pension fund of the city of New Orleans prior to March 6, 1983 provided that any person who was an active member of the Municipal Police Employees' Retirement System or who was receiving a benefit from the Municipal Police Employees' Retirement System prior to March 6, 1983 shall not be considered as an active or retired member eligible to service on the board by election thereto nor to fill a vacancy as provided in R.S. 11:3633.

Amended by Acts 1976, No. 80, §1. Acts 1984, No. 158, §1, eff. June 25, 1984; Redesignated from R.S. 33:2282 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3633 - Election of trustees representing active or retired policemen; officers of board; vacancies

§3633. Election of trustees representing active or retired policemen; officers of board; vacancies

The two board members from the active or retired ranks of the police department who, on their election received the first and second highest vote shall serve for three years from February 15, 1949; the two receiving the third and fourth highest vote shall serve for two years from that date; and the two candidates receiving the fifth and sixth highest vote shall serve for one year from that date. Thereafter, on the first Tuesday in February of each year, two members shall be elected for a term of three years and shall take office on the 15th day of February. The election shall be conducted under the direction and authority of the board. It shall be held at a place designated by the board with the polls open from 7:00 a.m. until 5:00 p.m. and the votes publicly counted out of the ballot box or voting machine at the closing of the polls. The board shall annually elect from its members a president, vice president, secretary, and treasurer. Should a vacancy occur on the board, the board shall elect a member from the active or retired ranks to fill the vacancy for the unexpired term.

Redesignated from R.S. 33:2283 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3634 - Powers of board; determination of applications for benefits

§3634. Powers of board; determination of applications for benefits

A. The board shall administer, manage, operate, and control the fund; shall make necessary rules and regulations for its operation, distribution, and government; and shall hear and decide all applications for pensions. Its decisions on such applications shall be final and conclusive. There shall be no appeal from the finding of the board. The board shall order the secretary to place an applicant on the pension rolls in conformity with the amount the applicant is entitled to. The secretary shall transmit the correspondence on all such cases to the board.

B. The board may hold, receive, use, and sell, or dispose, of property under the provisions of this Subpart. It may borrow money; issue notes or other evidences of debt; pledge its bonds, securities, or other assets and its revenues for the year then current from whatever sources received for the purpose of paying its obligations promptly, or for other proper purposes; and employ counsel and pay compensation for services rendered.

C. The board of trustees of the Police Pension Fund shall administer the funds paid into the police pension system and will invest these in accordance with the state laws now governing the investments of life insurance companies, and shall apply to all funds of the system, whether covering members employed prior to or after January 1st, 1968.

Amended by Acts 1972, No. 374, §1.; Redesignated from R.S. 33:2284 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3635 - Payment by city to fund

§3635. Payment by city to fund

A. The city of New Orleans shall pay to the board, in monthly installments, the sum certified by the board necessary to cover disbursements, expenditures and payments of pensions and benefits under this Subpart. The board shall each year prepare and confect a budget of its anticipated and estimated revenues, receipts, and disbursements for the ensuing year. Upon the basis of the budget, the board shall certify to the commission council the amount which will be necessary to pay all pensions and benefits under this Subpart, and expenditures necessary in its operation and administration for the ensuing year. Upon the submission of this budget, the commission council shall budget and appropriate the amount certified by the board. Any surplus from any year's operation shall be credited towards the succeeding year's appropriation. The estimate shall include the amount equal to any deficit of the preceding year in addition to the amount necessary for the operation of the fund for the current year. Any securities or other assets belonging to the fund on July 28, 1949, shall not be included as revenue, surplus, or receipts in estimating the budget for any year, but the interest on any securities or other assets shall be considered as revenue in preparing the annual budget.

B. If, at any time, there are not sufficient funds in the police pension fund to pay the persons entitled to the benefits provided in this Subpart, the city of New Orleans, shall budget, appropriate, and pay to the fund, the amount of the existing deficit.

Redesignated from R.S. 33:2285 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3635.1 - Disposition of fund assets

§3635.1. Disposition of fund assets

A. Whereas the legislature has established a retirement system by operation of R.S. 11:2211 et seq., which includes as members all or substantially all of the categories of employees eligible for membership in this system, the assets of the fund shall be valued and disbursed as provided in this Section.

B. The assets of this fund shall be disposed of in the following manner:

(1) The total and final actuarial liabilities of the system shall be determined.

(2) Monies representing the actuarial liabilities so determined shall be maintained by the fund for the benefit of its remaining members, as provided for in this Chapter.

(3) An actuarial determination of administrative costs shall be made and additional monies shall be retained by the fund sufficient to administer the fund for a period of not less than the retirement age of the youngest employee member.

(4) The amount by which the value of plan assets exceeds the present value of accrued benefits, whether or not nonforfeitable, less the amount determined pursuant to Paragraph (3) of this Subsection, shall be paid to the Municipal Police Employees' Retirement System for satisfaction of any debt or obligation owed by the city of New Orleans to that system.

C. No member of this fund shall be compelled to withdraw or transfer his creditable service or contributions under this Section, except as may otherwise be required by law.

Acts 2004, No. 793, §1, eff. July 8, 2004.



RS 11:3636 - Salary deductions paid into fund

§3636. Salary deductions paid into fund

Six percent of salaries of officers, members, and employees of the police department, who are paying contributions into the pension system, shall be turned over and paid to the board. Except as hereafter provided, this levy shall be deducted and collected monthly out of the salaries and paid into the fund, provided that monies received as overtime pay, court overtime pay, and holiday overtime pay shall not be considered as salary for pension fund purposes. Any member employed prior to January 1, 1968, upon reaching eligibility for minimum service retirement, shall no longer have said deductions collected, nor shall he be liable therefor. Any member employed after December 31, 1967, upon reaching eligibility for minimum service retirement, and who has at least twenty years of service credit shall no longer have said deductions collected, nor shall he be liable therefor.

Amended by Acts 1960, No. 301, §1; Acts 1973, No. 199, §1; Redesignated from R.S. 33:2286 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3637 - Police cadets and police aides defined; eligibility for membership; salary deductions paid into fund

§3637. Police cadets and police aides defined; eligibility for membership; salary deductions paid into fund

A. Police cadets and police aides shall include those persons employed by the New Orleans Department of Police who are between the ages of seventeen and nineteen years inclusively, and who have successfully met all of the requirements for the position of police officer or police recruit, other than age, and who, upon reaching the minimum age requirement for police officer or police recruit, and after continuous employment with the New Orleans Department of Police will be automatically promoted to the rank of police officer or police recruit with no additional testing being required for said promotion.

B. Effective September 9, 1977, any police cadet and police aide employed by the New Orleans Department of Police shall be eligible for membership in and shall become a member of the police pension fund of the city of New Orleans as a condition of employment and shall pay into the pension fund the salary deductions as provided in R.S. 11:3636, provided that in order to qualify for retirement benefits under this fund, the member must have twenty years of creditable service as a commissioned police officer and have attained the age of fifty years.

Added by Acts 1977, No. 289, §1; Redesignated from R.S. 33:2286.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3638 - Police cadets; eligibility for membership for prior service; contributions to be paid into fund

§3638. Police cadets; eligibility for membership for prior service; contributions to be paid into fund

Any police cadet employed by the New Orleans Department of Police prior to September 9, 1977 shall be eligible for membership in and shall retroactively become a member of the police pension fund of the city of New Orleans and shall pay into the pension fund the salary deduction as provided in R.S. 11:3636 plus five percent compounded interest based on their current salary, and paid by January 1, 1980, provided that in order to qualify for retirement benefits under this fund, the member must have twenty years of creditable service as a commissioned police officer and have attained the age of fifty years.

Added by Acts 1978, No. 601, §1, eff. July 12, 1978; Redesignated from R.S. 33:2286.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3639 - Portion of proceeds from sale of drivers' licenses paid into fund

§3639. Portion of proceeds from sale of drivers' licenses paid into fund

The official, department, board, commission, or agency charged with collecting proceeds from the sale and issuance of certificates or other evidence of competency or authority to bona fide residents of the city of New Orleans to operate motor vehicles on the streets of the city of New Orleans, particularly drivers' and chauffeurs' licenses, and whether or not the same are levied and collected by authority of the City Council of the city of New Orleans or the state of Louisiana, or any department, board, commission, or agency of the city or state, shall pay to the board monthly the lesser of:

(1) Fifty percent of such proceeds; or

(2) The amount necessary to pay the operating expenses of the fund not covered as provided in R.S. 11:3635.1(B)(3).

Redesignated from R.S. 33:2287 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 793, §1, eff. July 8, 2004.



RS 11:3640 - Payments to constitute fund

§3640. Payments to constitute fund

The foregoing payments so dedicated, collected, and made, or revenue so described, shall be deposited in and shall constitute the police pension fund.

Redesignated from R.S. 33:2288 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3641 - Investment of funds

§3641. Investment of funds

The board may from time to time invest the avails of the fund, in whole or in part. The investment shall be made in bonds of the United States, or in bonds of the state, or in bonds of the city of New Orleans, principal and interest of which are payable out of an ad valorem tax.

Redesignated from R.S. 33:2289 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3642 - Depository for funds; interest and earnings to accrue to fund

§3642. Depository for funds; interest and earnings to accrue to fund

The board shall select a bank in the city of New Orleans in which all monies received from any source shall be deposited by the treasurer of the board. Any interest paid upon deposits, together with any earnings, whether by interest, dividends, premiums, or otherwise, of the fund, shall accrue to and become a part of the fund.

Redesignated from R.S. 33:2290 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3643 - Bond of treasurer

§3643. Bond of treasurer

The treasurer of the board shall give a surety bond in favor of the board in the sum of ten thousand dollars with a surety company duly authorized to write surety bonds in and under the laws of the state. The bond shall be conditioned upon the honest and faithful performance of his duty, and a strict accounting for all monies of the fund entrusted to him.

Redesignated from R.S. 33:2291 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3644 - Disability payments

§3644. Disability payments

Notwithstanding any other law to the contrary, if any officer, member, or employee of the police department, at any time, while in the active discharge of duty, or otherwise, acquires a permanent disability so as to render his or her retirement from service necessary, he or she shall be retired by a two-thirds vote of the members of the board and shall receive a sum not to exceed fifty percent of his salary at the time of the permanent disability, however, the disability payment shall not be less than five hundred dollars per month. This sum shall never be reduced from the amount awarded at retirement. The board may employ a doctor to assist, if necessary, in establishing the disability.

Redesignated from R.S. 33:2292 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 153, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3645 - Death benefits

§3645. Death benefits

A. On and after July 2, 1973, whenever an active or retired policeman dies, a death benefit of two thousand dollars shall be paid to the beneficiary of the deceased member from the pension fund upon a certificate signed by the department physician, superintendent and chairman of the relief committee, which certificate shall state the name of the deceased, the name of the beneficiary, the cause of death and other necessary information. Each member of the department shall sign with the secretary-treasurer the name of the person to whom death benefits are to be paid and the relationship of the donor to the donee, if any.

B.(1) If any officer, member or employee of the police department, who contributes to the police pension fund, is killed or dies from immediate effects of any injury received while engaged in the discharge of his or her duties and leaves a spouse or if no spouse, a child or children under the age of eighteen, or if no spouse or child under the age of eighteen, a widowed mother, the sum of fifty percent of his or her salary at the time of death, by way of an annuity, shall be paid to such beneficiary out of the fund. The benefit to the spouse shall cease when the spouse remarries, in which case the benefit payable for each child of the deceased member, officer, or employee shall be paid in accordance with Subsection C. The benefit to the widowed mother shall cease when she remarries.

(2) If any officer, member, or employee of the police department who contributes to the police pension fund dies from any cause unconnected with the performance of his or her duties while a member or retired member, leaving a spouse, the sum of five hundred dollars per month shall be paid to such spouse, or if no spouse, a child or children under the age of eighteen, or if no spouse or child under the age of eighteen, a widowed mother, the sum of not less than six hundred dollars nor more than seven hundred dollars per annum, by way of an annuity shall be paid to such child out of the fund, and each widowed mother shall be paid a sum of not less than two hundred dollars per month.

C. The sum of two hundred dollars per month shall be paid to the spouse or guardian for each child under the age of eighteen of any deceased member, officer, or employee, whether or not the officer, member, or employee is killed or dies or has been killed or died from the immediate effects of an injury received while engaged in the discharge of his or her duty. This payment shall cease when the child reaches the age of eighteen or is married. The annuity benefit to the spouse shall cease when the spouse remarries. The benefit to the widowed mother shall cease when she remarries. In each case, the board shall decide the circumstances thereof and order payment of the annuity to be made.

D. Any qualified surviving spouse, who shall marry and thereby cease to be a qualified surviving spouse, shall be reinstated as a qualified surviving spouse as of: (1) the date upon which a judgment or decree shall become final dissolving such marriage upon any ground or declaring a void or voidable marriage to have been null and void or voided, provided, however, that such date shall be within five years from the date of the marriage ceremony; or (2) the date upon which such marriage shall be dissolved by the death of the other party hereto, provided, however, that such date shall be within five years from the date of the marriage ceremony. Such reinstated qualified surviving spouse shall be entitled to the reinstatement of her pension effective as of either such date, whichever shall be applicable, but shall not be entitled to the payment of any pension prior to such applicable date and subsequent to the date of the marriage ceremony. The pension to any other beneficiary or beneficiaries during the period of the marriage or purported marriage of such reinstated qualified surviving spouse shall cease when her pension shall be reinstated, except as is otherwise provided. However, should such reinstated qualified surviving spouse thereafter be a party to another marriage ceremony, her pension as such shall cease and never again shall be reinstated regardless of whether such marriage ceremony shall result in a valid marriage or in a voidable or void marriage and whether or not the same legally shall be terminated. The reinstatement of the pension of a reinstated qualified surviving spouse shall not commence until such date as the qualified surviving spouse shall make written request to the board for reinstatement.

E. Dependent child or children as referred to in this Subsection shall include, regardless of any age any child who has a physical and/or mental disability and shall receive benefits throughout life if medical and/or psychological information indicates the child has a total and permanent disability. If, however, medical or psychological information indicates that the child with a disability can benefit from specialized training in order to be rendered self supporting, then the child will receive benefits so long as he is actively enrolled in a specialized school or training program until such time as such child is certified as being qualified to engage in gainful employment. The board of trustees may demand at reasonable intervals that the child submit to a medical and/or psychological examination for current evaluation, subject to the penalty of all monthly payments being suspended until submission to examination within fifteen days after request.

Amended by Acts 1952, No. 395, §1; Acts 1960, No. 301, §1; Acts 1967, No. 69, §1; Acts 1969, No. 136, §1; Acts 1972, No. 374, §2; Acts 1973, No. 198, §1; Acts 1975, No. 348, §1; Redesignated from R.S. 33:2293 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 154, §1; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3646 - Retirement with sixteen years active continuous service; amount of pension; service benefit after sixteen years

§3646. Retirement with sixteen years active continuous service; amount of pension; service benefit after sixteen years

A. When any officer, member, or employee who was inducted into the police department of the city of New Orleans on or before December 31, 1967 has attained at least sixteen years of active continuous service on the force, he or she shall be eligible to retire from the force, regardless of age, and shall receive as an annuity from the fund forty percent of his or her average compensation during the last year of service immediately preceding the date of retirement.

B. If any officer, member, or employee who was inducted into the police department of the city of New Orleans on or before December 31, 1967 and who has attained at least sixteen years of active continuous service on the force, and is therefore eligible to retire under the provisions of Subsection A of this Section, chooses to continue in active service rather than to retire, he shall be entitled to receive, for each year of service in addition to sixteen years up to and including his twentieth year, an additional service benefit equal to two and one-half percent of his average compensation for the last year of service, not to include overtime pay, holiday pay, or court time pay.

Added by Acts 1956, No. 37, §1. Amended by Acts 1958, No. 429, §1; Acts 1962, No. 142, §1; Acts 1967, No. 69, §2; Acts 1979, No. 386, §1, eff. January 1, 1980; Redesignated from R.S. 33:2293.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3647 - Retirement of members having twenty years or more of service

§3647. Retirement of members having twenty years or more of service

A. If any officer, member or employee of the police department, employed on or before December 31, 1967, has twenty years of active service in the department and retires from the department, he shall receive fifty percent of his or her average compensation during the highest year of service preceding the date of retirement, as an annuity from the fund. For each year of service in addition to twenty years, the member shall be entitled to a service benefit to be increased by an additional one percent of his average compensation for each year of service before January 1, 1968 and two and one-half percent of average compensation for the best year of service, not to include overtime pay, holiday pay or court time pay for each year of service after June 30, 1967; and in addition, if the member has attained age fifty, his service benefit shall be increased one-half of one percent for each year of service over twenty-five, provided that no service benefit shall exceed eighty percent of the average compensation earned during the best year of service preceding retirement; provided, however, that any officer, member, or employee of the police department who was employed on or before July 1, 1967 who had twenty years or more of active service on said date and who is on active service on July 29, 1970 and who continues in active service beyond twenty-five years shall receive a retirement allowance of three percent for all years over twenty, with a maximum benefit of eighty percent.

B. All employees of the police department who enter the service of the city after December 31, 1967 and who become contributing members of this system, shall receive a retirement allowance equal to two and one-half percent of their average compensation based on the highest four consecutive years multiplied by the number of years of their creditable service, not to exceed eighty percent and further provided that in the case of those employees who enter the service after December 31, 1967, and who remain in service beyond twenty years and have attained age fifty-five the retirement allowance shall be three percent for all years over twenty, with a maximum benefit of eighty percent.

C. Any member who entered service after December 31, 1967, whose withdrawal from service occurs prior to the attainment of the age of fifty years, who shall at such time have completed at least twenty years of creditable service, shall remain a member of the retirement system and in such case said member shall receive a service retirement beginning when he attains the age of fifty years.

D. Any employee of the police department who was employed on or before December 31, 1967, and who is a contributing member of this system, may elect to come under the provisions of this act which applies to members of the police department employed after December 31, 1967, provided that such election shall be submitted in writing to the board of trustees, and, provided, further that such member be not eligible for any benefits under this new system for at least four years after June 26, 1967 unless he will have attained the age of fifty years.

E. If any member of the police department shall acquire a permanent physical or mental disability and become incapacitated to perform his duties and such disability is not the direct result of a service incurred injury or illness, then, in that event, the board of trustees, by a majority vote of its members, shall determine whether or not the member shall be retired for disability. Provided, that the procedure to establish the disability and to determine the continuance thereof shall be the same as that prescribed in Subsection F of this Section. The amount of the pension to be received by any member retired in accordance with the provisions of this Section shall be based on the following schedule:

(1) If the member with a disability has performed faithful service in the police department for a period of ten years or less, he shall receive a pension in the amount of thirty percent of his average salary during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(2) If the member with a disability has performed faithful service in the police department for a period of more than ten years, but not more than fifteen years, he shall receive a pension in the amount of forty percent of his average salary during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

(3) If the member with a disability has performed faithful service in the police department for a period of more than fifteen years, he shall receive a pension in the amount of fifty percent of his average salary during the last year of service immediately preceding the date of establishing his disability in accordance with the provisions of this Section.

F.(1) Should any member acquire a disability from injury incurred in the scope of employment and while in service he shall be paid a disability benefit to be determined by the board based on the extent of his disability but not to exceed fifty percent of his salary at the time he acquires the disability. Should the member acquire a disability from any cause, whether service connected or not, after ten years of creditable service he shall be entitled to a disability benefit to be determined by the board, based on the extent of his disability, but not to exceed fifty percent of his average annual salary for his highest five consecutive years, provided that monies received as overtime pay, whether voluntary or involuntary, court time pay, and holiday pay shall not be considered as salary for the purposes of this Act.

(2) The board shall require annual medical examination of members with disabilities and if the board determines that any member has recovered from his disability he shall be required to return to active duty and his disability payments shall cease.

G. On account of each member who comes under the provisions of this Section applying to persons employed after December 31, 1967, either because of date of employment or due to election as provided herein, there shall be paid annually by the city and credited to the pension accumulation account a certain percentage of the earnable compensation of each member, to be known as the "normal contribution" and an additional percentage of this earnable compensation to be known as the "accrued liability contribution". The rates percentum of such contribution shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation. The board of trustees shall administer the funds paid into this system and will invest these in accordance with the state laws now governing the investments of life insurance companies.

Amended by Acts 1952, No. 395, §1; Acts 1954, No. 213, §1; Acts 1967, No. 69, §3; Acts 1970, No. 193, §1; Redesignated from R.S. 33:2294 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3648 - Persons employed after December 31, 1967

§3648. Persons employed after December 31, 1967

A. Any member employed after December 31, 1967, or any member employed before January 1, 1968, who elects to come under provisions of this Act* which applies to members of the police department employed after December 31, 1967 may elect to receive his benefit in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at that time of his retirement allowance in a reduced retirement allowance payable throughout life or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half, of his reduced retirement allowance shall be continued throughout life, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the board of trustees.

B. Any such member who is eligible for retirement at the time of his death, and who leaves a widow who has been married to the member for not less than two years immediately preceding his death, shall be deemed to have exercised automatically Option 2 benefits for the benefit of his widow, who shall be paid Option 2 settlement benefits just as though the member had retired and elected Option 2 prior to his death.

C. Should any member employed after December 31, 1967, be killed in the line of duty his widow shall be paid a benefit equal to the amount which would have been payable had he continued in service for the remainder of a period of twenty years from the date of his employment at the same rate of salary and elected to retire under Option 2 hereof with no reduction for age at the date of retirement, such Option 2 shall be based on his age and the age of his widow at the date of death. Should there be no widow, but minor children, these children will be paid fifty dollars per month each until they reach age eighteen. Should the widow remarry all benefits to her will cease but any minor children will be paid fifty dollars per month each until they reach age eighteen.

Added by Acts 1967, No. 69, §4; Redesignated from R.S. 33:2294.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.

*As it appears in Acts 1967, No. 69, which amends R.S. 33:2293, 33:2293.1, 33:2294 and 33:2305 and adds R.S. 33:2294.1 and 33:2294.2.



RS 11:3649 - Salary deductions paid into the fund by persons employed after December 31, 1967

§3649. Salary deductions paid into the fund by persons employed after December 31, 1967

A. Six percent of the salaries of all members of the police department employed after December 31, 1967, or of members employed before that date who elect to come under R.S. 11:3647 as set forth in Subsection C thereof, shall be credited to an annuity savings account and invested by the board in accordance with the state laws now governing the investments of life insurance companies. Any member who becomes eligible for his normal retirement benefits shall no longer have the above salary deduction collected monthly out of his salary nor shall he be liable therefor. This amount shall be deducted and collected monthly out of the salaries; provided that monies received as overtime pay, (whether voluntary or involuntary) court time pay, and holiday pay shall not be considered as salary for pension fund purposes; and further provided that the amount contributed by each such employee shall be held for his personal account and shall annually be credited with interest at a rate to be determined by the board.

B. Upon retirement the accumulated amount in this fund, together with an amount taken from the pension accumulation account, sufficient when combined to provide the present value of the pension to be paid as determined on an actuarial basis shall be transferred to an annuity reserve account for this purpose.

C. Should the employee leave the employment of the city police force at any time, or should he die before retirement, all of his accumulated contributions paid in after December 31, 1967, together with such interest that has been credited thereto; shall be paid to him in a lump sum if living; otherwise to his named beneficiary unless he is entitled to receive retirement benefits, and upon such withdrawal he shall forfeit all credit for service in this system. Should the employee later return to employment of the city police department and remain in such employment for a period of four years he may repay the amount he withdrew plus three and one-half percent compound interest and again be given credit for the service he forfeited when he withdrew.

Added by Acts 1967, No. 69, §5. Amended by Acts 1972, No. 172, §1; Redesignated from R.S. 33:2294.2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3650 - Conversion of sick leave to membership service

§3650. Conversion of sick leave to membership service

At the time of retirement any officer, member or employee of the police department who has at least twenty years of active service in the department may elect to have his unused accumulated sick leave which was earned while a member of this retirement system added to his membership service in the system the same as if he had continued in service with the department until after the date of termination of employment. In such case the addition shall be on the basis of one work day for each eight hours of unused sick leave. Fractional days of one-half or more shall be counted as one day, but fractional days of less than one-half day shall be disregarded.

Added by Acts 1971, No. 170, §1; Redesignated from R.S. 33:2294.3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3651 - Mandatory retirement

§3651. Mandatory retirement

On the effective date of this Act, any member or employee of the Police Department covered by this Act and having attained his or her seventieth birthday shall be mandatorily retired as of that date; provided that no officer, member or employee of the department shall be affected by any of the provisions of this Section until such time as they attain the minimum service requirement for retirement. Effective August 1, 1956, the mandatory retirement age shall be reduced from seventy to sixty-five years of age; provided further that any officer, member or employee of the department who has reached either of these mandatory retirement ages at their applicable date, may be retained in service upon certification of the superintendent of police, with the approval of the mayor that his or her service is essential to the operation of the department. Such certification may be repeated annually, provided the entire period of extension does not exceed three years, and that the officer involved satisfactorily passes a physical examination for each extension.

Amended by Acts 1952, No. 395, §1; Acts 1954, No. 213, §2; Redesignated from R.S. 33:2295 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3652 - Exclusions; civil service membership; option of employee

§3652. Exclusions; civil service membership; option of employee

All members and employees of the House of Detention, seasonal employees of the New Orleans Police Department, maintenance repairmen, garage attendants, custodial workers, nurses, physicians, information officer, machine records supervisor, traffic control guards, school crossing guards, typists, clerks, key-punch operators, tabulating machine operators, stenographers, and any nonpolice grade except radio technicians now established by civil service are excluded from the benefits of this Subpart, and shall not be assessed the five percent of their salary, which is assessed against the officers, members and employees of the police department. Likewise, any officer, member or employee of the department who, because of the provisions of this Subpart, is deprived of the retirement benefits provided in this Subpart, may be excluded from the system at his option. In such case, no refund shall be paid to any such officer, member or employee for any contributions previously made, but he shall be relieved of any further obligations to make such contributions. The exclusions herein provided, shall apply to those members of the police department of the city of New Orleans, who shall be employed subsequent to July 27, 1960, but shall not apply to members presently employed from whom five percent of their salaries shall have been deducted and collected monthly and paid into the Police Pension Fund, as provided in Section 3636 of this Subpart.

Added by Acts 1954, No. 213, §3. Amended by Acts 1960, No. 301, §1; Redesignated from R.S. 33:2295.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3653 - Deprivation of rights of member after twenty years of service prohibited

§3653. Deprivation of rights of member after twenty years of service prohibited

After twenty years of continuous active service, no officer, member, or employee of the police department who has attained the age of fifty years and who has made his contribution to the fund, shall be deprived of his rights to the benefits, pensions, and annuities provided for by this Subpart, for any reason.

Redesignated from R.S. 33:2297 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3654 - Benefits to be paid in strict conformity with Subpart

§3654. Benefits to be paid in strict conformity with Subpart

No benefits, pensions, annuities, or refunds shall ever be made from the fund for any reason whatsoever, except in strict conformity with the provisions and requirements of this Subpart. Any person who separates from the police department for any cause prior to retirement, shall have no claim to the benefits, pensions, or annuities provided herein, nor to refunds of any amounts paid into the fund. This provision shall be retroactive.

Redesignated from R.S. 33:2298 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3655 - Records of retired policemen

§3655. Records of retired policemen

There shall be kept in the office of the board a book to be known as "The list of retired police officers." This book shall give a complete record of all pensions being paid at the time of the organization of the board and of the action of the board in retiring any persons under this Subpart. Such records shall give names, date of joining the department, date of retirement, and the reason therefor, as to any person retired.

Redesignated from R.S. 33:2299 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3656 - Applications for benefits; proof required; notice of hearing

§3656. Applications for benefits; proof required; notice of hearing

All persons seeking benefits under this Subpart, shall make application to the board, on a form to be provided by the board, which application shall be sworn to before a notary public. Accompanying the application shall be proper proof of the facts entitling retirement and proper medical proof of disability. Proof of the marriage of the deceased to the claimant widow shall be by marriage certificate or other competent evidence; proof of birth of children by baptismal or board of health certificate; and proof of the widowhood of a mother shall be shown by the affidavit of the mother and two disinterested persons. Additional proof may be required by the board, in its discretion. All applications and proof shall be retained in the custody of the board. Due notice of application shall be registered by the secretary in his office. The secretary shall notify an applicant five days in advance of the hearing of his application.

Redesignated from R.S. 33:2300 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3657 - Records to be kept by board; annual audit

§3657. Records to be kept by board; annual audit

All records shall be kept by the board through their properly designated officer, who shall maintain a complete record of all meetings and proceedings. The commissioner of finance of the city of New Orleans shall annually audit the records of the fund.

Redesignated from R.S. 33:2301 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3658 - Fund not subject to claim against beneficiary

§3658. Fund not subject to claim against beneficiary

Any portion of the fund shall, either before or after its order of distribution by the board to a beneficiary under this Subpart, be exempt from seizure by virtue of any judicial process, and shall be exempt from any state or municipal tax. The same shall not be subject to assignment, transfer or pledge. The fund shall be sacredly held, kept, secured, and distributed for the purposes of granting the benefits and pensioning the persons named in this Subpart and for no other purpose.

Amended by Acts 1976, No. 492, §1; Redesignated from R.S. 33:2302 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3659 - Board may pay benefits monthly

§3659. Board may pay benefits monthly

All of the benefits provided in this Subpart whether referred to as an "annuity" or "per annum", may, in the discretion of the board, be paid in equal monthly installments.

Redesignated from R.S. 33:2303 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3660 - Minimum monthly pension established and cost-of-living increase

§3660. Minimum monthly pension established and cost-of-living increase

A. The board of trustees shall be authorized to use interest earnings on investments of the system in excess of normal requirements as determined by the actuary to provide an annual cost-of-living increase in benefits to be paid monthly for members who have retired in an amount not to exceed four percent of the original benefit for each year of retirement. Such benefits shall be paid only when funds are available from this source, or from funds appropriated for this purpose by the city of New Orleans, and payments shall be made in such manner and in such amount as may be determined by the board of trustees, based on funds available. This increase shall not be a part of the regular retirement benefit and shall not have the effect of reducing or replacing any supplemental benefit now provided by existing laws. The city of New Orleans may annually appropriate an amount sufficient to pay this supplementary benefit less any excess interest funds which may be available. Excess interest funds shall be earnings of the fund in excess of three and one-half percent per annum.

B. Effective August 1, 1972, the board of trustees is authorized to provide and pay a cost-of-living increase in benefits to members who retired on or before that date, said increase to be in an amount equal to two percent of the benefit being paid prior to such date, provided that such members be not self employed or otherwise gainfully employed with earnings in excess of two thousand four hundred dollars per year exclusive of social security taxes in so far as the additional two percent is concerned. This cost-of-living increase shall be in addition to the two percent increase previously provided for such retirees.

Added by Acts 1960, No. 301, §3. Amended by Acts 1967, No. 69, §6; Acts 1969, No. 137, §1; Acts 1971, No. 139, §1; Acts 1972, No. 179, §1; Acts 1979, No. 453, §1, eff. Jan. 1, 1980; Acts 1981, No. 543, §1, eff. upon approval of New Orleans City Council; Redesignated from R.S. 33:2305 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 153, §1; Acts 1992, No. 154, §2.



RS 11:3661 - Military service credit

§3661. Military service credit

A. Time served as a member of the armed forces of the United States up to but not in excess of three years by any member of the police pension fund employed on or prior to December 31, 1967, who has been an officer, member, or employee of the police department of the city of New Orleans for at least sixteen years, whether before or after becoming an officer, member, or employee of said police department, or both, shall constitute service credit in the police department as used in this Subpart. Time served as a member of the active armed forces of the United States, up to but not in excess of three years, by any member of the police pension fund employed on or after January 1, 1968, or who was employed prior thereto but has elected to come under the new police pension system, who has been an officer, member or employee of the police department of the city of New Orleans for at least twenty-five years, and is at least fifty years of age, whether before or after becoming an officer, member, or employee of said police department, or both, shall constitute service credit in the police department as used in this Subpart. The service credit herein authorized shall be only for purposes of the police pension fund and shall be used only for the computation of pension benefits.

B. Application for credit for such service shall be made and evidence thereof shall be furnished to the board of trustees of the police pension fund at any time prior to application for retirement. In addition each person claiming such credit shall pay into the fund for each year of credit claimed an amount equal to five percent of the highest annual salary he received as an officer, member or employee of the police department. This amount may be paid in one lump sum at the time of retirement or in such installments as shall be agreed upon between the board of trustees and the member, provided that all installments must be paid within four years after the date of retirement.

Added by Acts 1972, No. 172, §3. Amended by Acts 1981, No. 748, §1, eff. upon approval by the New Orleans City Council; Redesignated from R.S. 33:2306 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3662 - One gender may denote others

§3662. One gender may denote others

For the purposes of this Subpart, whenever reference is made to gender, the masculine shall include the feminine, the feminine shall include the masculine, and in particular with reference to Sections 3631, 3648, 3656, and 3660; without limiting the generality of the above, whenever reference is made to widows of members, it shall also apply to widowers of said members.

Added by Acts 1978, No. 619, §1, eff. July 12, 1978; Redesignated from R.S. 33:2307 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3663 - Benefits under prior pension laws

§3663. Benefits under prior pension laws

The pension system of the police department in effect prior to 12 o'clock noon, July 28, 1948, shall be carried over into the administration of the board created under this Subpart. The board shall assume the obligation of all pensions or other compensation due and payable to members of the police department under pension laws existing prior to that date. All widows, children under the age of sixteen, or widowed mothers referred to in R.S. 11:3645 who are receiving benefits under laws existing prior to that date shall, from that date, be entitled to the benefits provided in R.S. 11:3645.

Added by Acts 1948, No. 96, §§5, 17; Redesignated from R.S. 33:2304 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3681 - Name and date of establishment

NOTE: Subpart G and §3681 eff. until July 1, 2015. See Acts 2014, No. 648, §2.

SUBPART G. HARBOR POLICE RETIREMENT SYSTEM

(PORT OF NEW ORLEANS)

§3681. Name and date of establishment

A. A retirement system is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Subpart for Commissioned Members of the Harbor Police Department of the Port of New Orleans. The retirement system so created shall be established as of the first day of August nineteen hundred and seventy-one.

B. It shall have the power and the privileges of a corporation and shall be known as the "Harbor Police Retirement System" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

NOTE: Subpart G and §3681 eff. July 1, 2015. See Acts 2014, No. 648, §2.

SUBPART G. HARBOR POLICE RETIREMENT PLAN

(PORT OF NEW ORLEANS) IN THE LOUISIANA STATE EMPLOYEES' RETIREMENT SYSTEM

§3681. Name and date of establishment

A retirement plan is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Subpart for Commissioned Members of the Harbor Police Department of the Port of New Orleans hired on or before June 30, 2014.

Acts 1971, No. 80, § 1, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 648, §2 eff. June 30, 2014.



RS 11:3682 - Definitions

§3682. Definitions

The following words and phrases, as used in this Subpart, unless expressly indicated to the contrary or unless a different meaning is plainly required by context, shall have the following meanings:

NOTE: Paragraphs (1) and (2) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(1) "Accumulated contribution" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the Annuity Savings Fund together with regular interest thereon as provided in R.S. 11:3688.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed upon the basis of such interest and mortality assumptions as are adopted in accordance with the provisions of R.S. 11:3688(D).

NOTE: Paragraphs (1) and (2) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(1) "Accumulated contribution" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the Employee Savings Account established in R.S. 11:532, together with regular interest thereon as provided in R.S. 11:3688.

(2) "Actuarial equivalent" means a benefit of equivalent value to the accumulated contributions, annuity, or benefits, as the case may be, computed upon the basis of such interest and mortality assumptions as are adopted by the board or provided in law.

(3) "Annuity reserve" means the present value of all payments to be made on account of any annuity, or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees, and regular interest.

NOTE: Subparagraph (4)(a) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(4)(a) "Average compensation" for the limited purpose of applying Section 415(b) of the Internal Revenue Code, means the average compensation earned by a member for the period of three consecutive years during which the member was an active member of the retirement system and had the greatest aggregate compensation from the employer.

NOTE: Subparagraph (4)(a) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(4)(a) "Average compensation" for the limited purpose of applying Section 415(b) of the Internal Revenue Code, means the average compensation earned by a member for the period of three consecutive years during which the member was an active member of the plan and had the greatest aggregate compensation from the employer.

(b) "Compensation" for purposes of this Paragraph, means the total compensation reportable by the state of Louisiana, its agencies, or its political subdivisions as income to the member for the reported year. However, for the limited purpose of this Paragraph, "compensation" shall specifically exclude amounts not includable or reported in the member's gross income for federal tax purposes pursuant to the provisions of Sections 125 and 414(h) of the Internal Revenue Code or any other provision of federal law, such as deferred compensation contributions.

(5) "Average final compensation" means the average annual earned compensation of an employee for any period of thirty-six successive or joined months of service as an employee during which the said earned compensation was the highest. In case of interruption of employment, the thirty-six-month period shall be computed by joining employment periods immediately preceding and succeeding the interruption.

(6) "Beneficiary" means any person designated to receive a pension, an annuity, a retirement allowance, or other benefit as provided by this Subpart.

NOTE: Paragraph (7) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(7) "Board of trustees" means the board provided for in R.S. 11:3688 to administer the retirement system.

NOTE: Paragraph (7) as amended by Acts 2014, No. 648, §2, eff. July, 1, 2015.

(7) "Board of trustees" or "board" means the board provided for in R.S. 11:511.

(8) "Creditable service" means service for which credit is allowable as provided in R.S. 11:3684.

(9) "Defined benefit plan" means a pension plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to employees over a period of years after retirement based upon factors such as years of service and compensation received by employees.

(10) "Defined contribution plan" means a pension plan established and maintained by an employer which provides benefits based upon amounts contributed to an employee's individual account, plus any earnings allocated to the account, for distribution to the employee or his beneficiary either at retirement, after a fixed number of years, or upon the occurrence of some special event.

(11) "Direct rollover" means a payment by the system to the eligible retirement plan specified by the distributee.

(12) "Distributee" means a member or former member. In addition, the member's or former member's surviving spouse, or the member's or former member's spouse or former spouse with whom a benefit or a return of employee contributions is to be divided pursuant to R.S. 11:291(B), are distributees with reference to an interest of the member or former member.

(13) "Earned compensation" means the full amount of compensation earned by an employee for a given month, but shall not include overtime.

(14) "Eligible retirement plan" means an individual retirement account described in Section 408(a), an individual retirement annuity described in Section 408(b), an annuity plan described in Section 403(a), or a qualified trust described in Section 401(a), all of the Internal Revenue Code, that accepts the member's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity.

(15) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of a member, except that an eligible rollover distribution does not include any distribution that is one of a series of substantially equal periodic payments not less frequently than annually, made for the life or life expectancy of the member or the joint lives or joint life expectancies of the member and the member's designated beneficiary, or for a specified period of ten years or more, or any distribution to the extent such distribution is required under Section 401(a)(9) of the Internal Revenue Code, or the portion of any distribution that is not includable in gross income.

(16) "Employee" means any commissioned member or employee of the Harbor Police Department of the Port of New Orleans prior to July 1, 2004, or any commissioned member of the Harbor Police Department of the Port of New Orleans on or after July 1, 2004 and hired on or before June 30, 2014.

(17) "Employer" means the Board of Commissioners of the Port of New Orleans.

NOTE: Paragraphs (18), (19), and (20), eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(18) "Medical board" means the board of physicians provided for in R.S. 11:3688.

(19) "Member" includes any employees, as defined in Paragraph (16) of this Section, included in the membership of this system as provided in R.S. 11:3683.

(20) "Membership service" means service as an employee while a member of this system.

NOTE: Paragraphs (18), (19), (20), and (20.1) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(18) "Medical board" means the board of physicians provided for in R.S. 11:403.

(19) "Member" includes any employees, as defined in Paragraph (16) of this Section, included in the membership of this plan as provided in R.S. 11:3683.

(20) "Membership service" means service as an employee while a member of the Harbor Police Retirement System or this plan.

(20.1) "Plan" means the Harbor Police Retirement Plan established in this Subpart and administered as a plan within the Louisiana State Employees' Retirement System pursuant to R.S. 11:631.

(21) "Port commission" means the Board of Commissioners of the Port of New Orleans.

(22) "Prior service" means service rendered prior to August 1, 1971 for which credit is allowable as provided in R.S. 11:3684.

(23) "Qualified participant" means a member of the system who first became a member before January 1, 1990.

(24) "Retirement" means withdrawal from active service with a retirement allowance granted under the provisions of this Subpart.

(25) "Retirement allowance" means any benefit paid to a member under R.S. 11:3685(A) or any optional benefit payable in lieu thereof

NOTE: Paragraph (26) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(26) "Retirement system" means the Harbor Police Retirement System as established in R.S. 11:3681.

NOTE: Paragraph (26) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(26) "Retirement system" or "system" means the Louisiana State Employees' Retirement System.

(27) "Section 401(a)(17) employee" means an employee whose current accrued benefit as of a date on or after the first day of the first plan year beginning on or after January 1, 1996, is based on compensation for a year beginning prior to the first day of the first plan year beginning on or after January 1, 1996, that exceeded one hundred fifty thousand dollars.

(28) "Service" means service rendered as an employee as described in Paragraph (16) of this Section.

NOTE: Paragraph (29) eff. until July 1, 2015. See Acts 2014, No. 648, §3.

(29) "Social security retirement age" means the age used as the retirement age under Title 42, Section 416(l) of the United States Code, except that Section 416(l) shall be applied without regard to the age increase factor and shall be applied as if the early retirement age under Section 216(l)(2) of the Social Security Act was sixty-two.

NOTE: Paragraph (29) as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

(29) Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

(30) "Spouse" means that person who is legally married to the member on the member's effective date of retirement or effective date of participation in the Deferred Retirement Option Plan, whichever is earlier.

(31) "Survivor's benefit" means any benefit paid to a survivor of a member under this Subpart.

Acts 1971, No. 80 §2, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2014, No. 648, §§1, 2, and 3, see Act for effective date.



RS 11:3683 - Membership

§3683. Membership

NOTE: §3683(intro. para.) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

The membership of the retirement system shall be composed as follows:

NOTE: §3683(intro. para.) eff. July 1, 2015. See Acts 2014, No. 648, §2.

The membership of the plan shall be composed as follows:

(1) All persons who shall become employees as defined in R.S. 11:3682(16) after August 1, 1971, and on or before June 30, 2014, except those specifically excluded under Paragraph (3) of this Section, shall become members as a condition of their employment, provided they are under fifty years of age at the date of employment.

(2) All persons who are employees as the term is defined in R.S. 11:3682(16) on August 1, 1971, shall become members as of that date unless within a period of thirty days next following, any such employee shall file with the Board of Trustees on a form prescribed by such board a notice of his election not to be covered in the membership of the system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

(3)(a) All persons who are employees as the term is defined in R.S. 11:3682(16) who are members of any fund or who are eligible for membership in any fund operated for the retirement of employees by the state of Louisiana, or by a city, parish, or other political subdivision of the state of Louisiana on August 1, 1971, shall cease to be members of such fund upon that date and all contributions made by these employees to the retirement system of which they are members before August 1, 1971, shall be transferred to the Harbor Police Retirement System and shall be accompanied by the transfer of all employer contributions previously made for their account to such retirement system. All such employees shall then become members of the Harbor Police Retirement System with full credit for all such service prior to August 1, 1971. Provided, however, that the provisions of this Paragraph shall not apply to any person electing not to become a member of this system.

NOTE: §3683(3)(b) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(b) Any employee who is employed on July 7, 2003, who has retired from service under any retirement system of this state partly or wholly financed by public funds, who is receiving retirement benefits therefrom, and who was prohibited from becoming a member of this system upon his initial employment solely on this basis shall become a member of this system from the date of his initial employment provided he meets all other eligibility requirements; however, any such employee may purchase credit for previous service only in compliance with the provisions of R.S. 11:158 relating to actuarial calculation of purchase price.

NOTE: §3683(3)(b) eff. July 1, 2015. See Acts 2014, No. 648, §2.

(b) Any employee who is employed on July 7, 2003, who has retired from service under any retirement system of this state partly or wholly financed by public funds, who is receiving retirement benefits therefrom, and who was prohibited from becoming a member of this system upon his initial employment solely on this basis shall become a member of this plan from the date of his initial employment provided he meets all other eligibility requirements; however, any such employee may purchase credit for previous service only in compliance with the provisions of R.S. 11:158 relating to actuarial calculation of purchase price.

(4) Should any member, after becoming a member, be absent from service for more than five years and not be entitled to a deferred annuity as provided in R.S. 11:3685(A) hereof, or should he become a beneficiary or die, he shall thereupon cease to be a member.

Acts 1971, No. 80, §3, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2010, No. 1025, §1, eff. July 1, 2010; Acts 2014, No. 648, §1, 2, see Act for effective date.



RS 11:3684 - Creditable service

§3684. Creditable service

NOTE: §3684(A) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

A. Immediately after the establishment of the system the board of trustees shall request all information regarding members from the retirement system in which they have previously held membership. Upon verification of the statements of service the board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

NOTE: §3684(A) eff. July 1, 2015. See Acts 2014, No. 648, §2.

A. Immediately after August 1, 1971, the board of trustees shall request all information regarding members from the retirement system in which they have previously held membership. Upon verification of the statements of service the board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of these certified statements of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate.

B. When membership ceases, such prior service certificate shall become null and void. Should the employee again become a member of the system, he shall enter the system as an employee not entitled to prior service credit, unless he is granted a disability allowance and returns to employment upon recovery. In such case he shall be given credit for all previous service including the time he draws disability benefits.

C. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and, also, if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate.

NOTE: §3684(D) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

D. Anything in this Subpart to the contrary notwithstanding, any person who shall have been an employee as defined in R.S. 11:3682(16) any time subsequent to September 16, 1940, who shall have entered the armed forces of the United States during time of war or have been inducted into said forces in time of peace subsequent to said date, shall be entitled to prior service credit for the period that he served in the armed forces of the United States, not to exceed four years, provided he is not granted credit for such service in any other retirement system, and provided he becomes a member of this system on the date of its establishment.

NOTE: §3684(D) eff. July 1, 2015. See Acts 2014, No. 648, §2.

D. Anything in this Subpart to the contrary notwithstanding, any person who shall have been an employee as defined in R.S. 11:3682(16) any time subsequent to September 16, 1940, who shall have entered the armed forces of the United States during time of war or have been inducted into said forces in time of peace subsequent to said date, shall be entitled to prior service credit for the period that he served in the armed forces of the United States, not to exceed four years, provided he is not granted credit for such service in any other retirement system, and provided he becomes a member of this system on August 1, 1971.

E. Conversion of annual and sick leave to retirement credit. As used in this Subsection, the term "unused sick leave and unused annual leave" shall mean that portion of accrued leave which exceeds the maximum amount of accrued leave payable in accordance with state civil service provisions.

(1) At the time of regular retirement of any member, after having been paid for the number of hours of annual leave payable in accordance with state civil service provisions, he shall be given credit for all unused sick and unused annual leave as creditable service to be used in computing his retirement benefits.

(2) Any member participating in the deferred retirement option plan on July 1, 2008, or any member thereafter choosing to enter the deferred retirement option plan shall have the following options:

(a) Elect to use all unused sick leave and unused annual leave as creditable service in computing his deferred retirement option plan benefit.

(b) Elect to specify a portion of unused sick leave and unused annual leave to be used as creditable service in computing his deferred retirement option plan benefit.

(c) Elect to use none of his unused sick leave and unused annual leave as creditable service in computing his deferred retirement option plan benefit.

(3) Upon completion of the term of the deferred retirement option plan and termination of employment, after having been paid for the number of hours of annual leave payable in accordance with state civil service provisions, such member shall have the following options:

(a) Be given credit for all unused sick leave and unused annual leave as creditable service to be used in computing an additional benefit to be added to the original deferred retirement option plan benefit.

(b) Request in writing that in lieu of the foregoing conversion of unused sick leave and unused annual leave to retirement credit, he be paid for such leave in a lump sum for the amount of leave that could otherwise be converted to retirement credit. Alternatively, such member who has unused sick leave or unused annual leave that if converted to retirement credit would exceed one hundred percent of the member's average compensation shall be entitled to be paid for such leave in excess of one hundred percent of average compensation at its actuarial value as if it were converted to retirement credit without regard to the one hundred percent cap. Under either of the two options authorized by this Subparagraph, the amount paid shall be the actuarial value of such leave if converted to retirement credit as determined by the retirement system's actuary. The cost for such actuarial determination shall be paid by the member. Payment shall be made only upon retirement.

(4) The provisions of Paragraphs (2) and (3) of this Subsection shall be applicable to any person who participates in the deferred retirement option plan on or after July 1, 2008.

(5) The provisions of this Subsection shall not be applicable to a member requesting retirement pursuant to the disability retirement provisions of this Subpart.

NOTE: §3684(F) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

F. Any member who has terminated membership in the system for any reason and has withdrawn his contributions and who later is reemployed and becomes a member of the system, shall after eighteen months of additional service and membership, be eligible to obtain credit for his prior service in the system, provided that he pay back into the system the amount of the contributions which had been refunded to him plus compound interest from the date of the refund until the date of repurchase. The compound interest rate to be used in the computation of the amount the member must pay back into the system shall be the actuarially assumed interest rate in the most recent actuarial valuation.

NOTE: §3684(F) eff. July 1, 2015. See Acts 2014, No. 648, §2.

F. Any member who has terminated membership in the plan for any reason and has withdrawn his contributions and who later is reemployed and becomes a member of the system, shall after eighteen months of additional service and membership, be eligible to obtain credit for his prior service in the system, provided that he pay back into the system the amount of the contributions which had been refunded to him plus compound interest from the date of the refund until the date of repurchase. The compound interest rate to be used in the computation of the amount the member must pay back into the system shall be the actuarially assumed interest rate in the most recent actuarial valuation.

Acts 1971, No. 80, §4, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2008, No. 502, §1, eff. July 1, 2008; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3685 - Benefits

§3685. Benefits

NOTE: Subparagraph (A)(1)(a) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

A.(1)(a) Any member of this system who has completed at least twenty years of creditable service and attained the age of forty-five years, or any member who has completed at least twenty-five years of creditable service regardless of age, or any member who has completed at least ten years of service and attained the age of sixty years, or any member who has completed at least twelve years of creditable service and has attained the age of fifty-five years, shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to three and one-third percent of his average final compensation multiplied by his years of creditable service, not to exceed one hundred percent of his final salary.

NOTE: Subparagraph (A)(1)(a) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

A.(1)(a) Any member of this plan who has completed at least twenty years of creditable service and attained the age of forty-five years, or any member who has completed at least twenty-five years of creditable service regardless of age, or any member who has completed at least ten years of service and attained the age of sixty years, or any member who has completed at least twelve years of creditable service and has attained the age of fifty-five years, shall be entitled to retire from service and upon such retirement shall be paid a retirement allowance equal to three and one-third percent of his average final compensation multiplied by his years of creditable service, not to exceed one hundred percent of his final salary.

(b) Any member who has completed ten or more years of creditable service, with less than thirty years of creditable service, shall be entitled to leave his contributions in the retirement system and remain a member, and shall be entitled to a retirement benefit beginning at the age for which he qualified based on his years of creditable service.

NOTE: Paragraph (2)(intro. para.) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(2) Benefits shall be payable to survivors of a deceased member, with at least five years of creditable service, who dies before retirement as specified in the following:

NOTE: Paragraph (2)(intro. para.) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(2) Benefits shall be payable to survivors of a deceased member who had at least five years of creditable service and who dies before retirement as specified in the following:

(a) The surviving eligible widow without children shall be paid monthly benefits equal to forty percent of the average final compensation of the member prior to his death; however, if the surviving spouse remarries, such benefits shall cease.

(b) The surviving eligible widow of a deceased member who dies leaving one or more children under eighteen years of age shall be paid monthly benefits equal to sixty percent of the average final compensation of the member prior to his death; however, if the surviving spouse remarries or the surviving children reach the age of eighteen, such benefits shall cease. If the benefits cease due to the latter cause the surviving widow shall thereafter receive the benefits specified in Subparagraph (a) of Paragraph (2) of this Subsection.

(c) If the deceased member was married and leaves surviving children under eighteen years of age but no surviving widow, the surviving children shall be paid monthly benefits equal to sixty percent of the average final compensation of the member prior to his death, to be paid until such time as the youngest child reaches the age of eighteen years.

NOTE: Subparagraph (2)(d) eff. until July, 1, 2015. See Acts 2014, No. 648, §2.

(d) If a member dies leaving no surviving spouse or children, his mother and/or his father who were dependent upon him as their sole means of support shall be paid monthly benefits equal to forty percent of the average final compensation of the member prior to his death.

NOTE: Subparagraph (2)(d) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(d)(i) If a member dies leaving no surviving spouse or children, his mother and/or his father who were dependent upon him as their sole means of support shall be paid monthly benefits equal to forty percent of the average final compensation of the member prior to his death.

(ii) If a deceased member leaves a surviving child who has a total physical disability or mental disability, the child, regardless of age, shall be entitled to the benefits for children under eighteen years of age pursuant to Subparagraph (c) or (e) of this Paragraph if the child had a total physical disability or mental disability at the time of the death of the member, and the child is dependent upon his legal guardian for subsistence. The legal guardian shall provide adequate proof of physical or mental disability of such a surviving child and shall notify the board of any subsequent changes in the child's condition that cause the child to no longer be dependent upon the legal guardian and of any changes in the assistance being received from other state agencies. The board may require a certified statement of the child's eligibility status at the end of each calendar year.

(e) Provided that in the case of death of any member resulting from injury received in line of duty survivors' benefits shall be paid regardless of number of years of service and shall be sixty percent of his final salary payable to his widow until she remarries or to his surviving children under eighteen years of age if there is no eligible surviving widow; or to his surviving parents if there is no eligible surviving widow or child.

(f) Whenever a disability retiree dies, his or her survivor shall be paid a one-time lump sum benefit equal to six times the value of the monthly benefit payments being received by the retiree at the time of death.

B. The provisions of this Subsection shall apply to those persons enrolled in the deferred retirement option plan prior to July 1, 1995.

NOTE: Paragraph (B)(1) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(1) In lieu of terminating employment and accepting a service retirement under this Subpart, any member of this system who has not less than twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in a deferred retirement option plan as provided for below and defer the receipt of benefits in accordance with the provisions of this Section.

NOTE: Paragraph (B)(1) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(1) In lieu of terminating employment and accepting a service retirement under this Subpart, any member of this plan who has not less than twenty years of creditable service and who is eligible to receive a service retirement allowance may elect to participate in a deferred retirement option plan as provided for below and defer the receipt of benefits in accordance with the provisions of this Section.

(2) For purposes of this Section, creditable service shall not include service credit reciprocally recognized under R.S. 11:142.

NOTE: Paragraphs (B)(3), (4), (5), and (6) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(3) The duration of participation in the plan shall be specified and shall not exceed five years.

(4) A member may participate in the plan only once.

(5) Upon the effective date of the commencement of participation in the plan, active membership in the system shall terminate. Employer contributions shall continue to be payable by the employer during the member's participation in the plan, but payment of employee contributions shall cease upon the effective date of the member's commencement of participation in the plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Paragraph (B)(8).

(6) The deferred retirement option plan account shall earn interest not to exceed two percent less than the realized rate of investment return earned by the fund for that year. A person who participates in this program shall have credited to his DROP account the same annual cost of living increase that he would have received had the member been a retiree in the system as provided in Subsection C of this Section.

NOTE: Paragraphs (B)(3), (4), (5), and (6) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(3) The duration of participation in the deferred retirement option plan shall be specified and shall not exceed five years.

(4) A member may participate in the deferred retirement option plan only once.

(5) Upon the effective date of the commencement of participation in the deferred retirement option plan, active membership in the system shall terminate. Employer contributions shall continue to be payable by the employer during the member's participation in such plan, but payment of employee contributions shall cease upon the effective date of the member's commencement of participation in such plan. For purposes of this Section, compensation and creditable service shall remain as they existed on the effective date of commencement of participation in the deferred retirement option plan. The monthly retirement benefits that would have been payable, had the member elected to cease employment and receive a service retirement allowance, shall be paid into the deferred retirement option plan account. Upon termination of employment, deferred benefits shall be payable as provided by Paragraph (8) of this Subsection.

(6) The deferred retirement option plan account shall earn interest not to exceed two percent less than the realized rate of investment return earned by the fund for that year. Prior to July 1, 2015, a person who participates in this program shall have credited to his DROP account the same annual cost of living increase that he would have received had the member been a retiree in the system as provided in Subsection C of this Section.

(7) The deferred retirement option plan account shall not be subject to any fees or charges of any kind for any purpose.

NOTE: Paragraph (B)(8) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(8) Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account equal to the payment to the account; or a true annuity based upon his account; or he may elect any other method of payment if approved by the board of trustees. In the event a member elects to receive a true annuity, or any other method of payment approved by the board of trustees, funds will be transferred from the DROP account into the Annuity Reserve Account to provide for the annuity payments.

NOTE: Paragraph (B)(8) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(8) Upon termination of employment at the end of the specified period of participation, a participant in the program shall receive, at his option, a lump sum payment from the account equal to the payment to the account; or a true annuity based upon his account; or he may elect any other method of payment if approved by the board of trustees. In the event a member elects to receive a true annuity, or any other method of payment approved by the board of trustees, funds will be transferred from the DROP account into the Retiree's Annuity Reserve account to provide for the annuity payments.

(9) If a participant dies during the period of participation in the program, a lump sum payment equal to his account balance shall be paid to his named beneficiary, or if none, to his estate.

(10)(a) If employment is not terminated at the end of the period specified for participation, payments into the account shall cease.

(b) Payments from the account shall not be made until employment is terminated, nor shall the monthly benefits being paid into the fund during the period of participation be payable to the individual until he terminates employment.

(11)(a) If employment is not terminated at the end of the period specified for participation, he shall resume active contributing membership in the system.

(b) Upon termination of employment, the monthly benefits which were being paid to the fund shall begin to be paid to him.

(c) Upon termination of employment, he shall receive an additional retirement benefit based on his additional service rendered since termination of participation in the fund, using the normal method of computation of benefit, subject to the following:

(i) If his period of additional service is less than thirty-six months, the average compensation figure used to calculate the additional benefit shall be that used to calculate his original benefit.

(ii) If his period of additional service is thirty-six months or more, the average compensation figure used to calculate the additional benefit shall be based on his compensation during the period of additional service.

(iii) The option used shall be that applicable to the original benefit.

(iv) In no event shall the additional benefit exceed an amount which, when combined with the original benefit, equals one hundred percent of the average compensation figure used to compute the additional benefit.

C. The provisions of this Subsection shall apply to those persons enrolled in the Deferred Retirement Option Plan on or after July 1, 1995.

NOTE: Paragraphs (C)(1) and (2) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(1) As governed by the provisions of this Subsection, there exists as a part of this retirement system, an optional account known as the Deferred Retirement Option Plan, which may be cited as the "DROP".

(2) The provisions of this Subsection are applicable with respect to those otherwise eligible members of the retirement system whose election to participate in the DROP occurs on or after July 1, 1995.

NOTE: Paragraphs (C)(1) and (2) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(1) As governed by the provisions of this Subsection, there exists as a part of this plan, an optional account known as the Deferred Retirement Option Plan, which may be cited as the "DROP".

(2) The provisions of this Subsection are applicable with respect to those otherwise eligible members of the retirement plan whose election to participate in this DROP occurs on or after July 1, 1995.

(3) The purpose of the DROP is to allow, contractually, in lieu of immediate termination of employment and receipt of a service retirement allowance, continued employment for a specified period of time, coupled with the deferral of receipt of retirement benefits until the end of such period of participation, at which time employment is to cease.

(4)(a) Participation in the DROP is an option available to any member of this retirement system who is eligible to retire immediately with a service retirement allowance from this retirement system and has either of the following:

(i) Twelve years of creditable service, excluding unused sick and annual leave, and has attained the age of fifty-five.

(ii) At least twenty but not more than thirty years of creditable service, excluding unused sick and annual leave, in this retirement system.

(b) For purposes of this Subsection, creditable service shall not include service in another retirement system which is reciprocally recognized by this retirement system under authority of R.S. 11:142.

(5) The election to participate in the DROP shall be exercised on or before the applicant's attaining thirty years of creditable service, or the option to so participate is forfeited.

(6) A member shall participate in the DROP only once.

(7) The duration of participation in the DROP shall be for a specified period of time, which shall not exceed either of the following:

(a) Five years.

(b) A number of years which, when added to the number of years of creditable service for which the member has credit in this retirement system, equals thirty-five.

(8) Should the participation period be interrupted by any of the following:

(a) interruption through no-fault dismissal

(b) reduction in work force

(c) job related disability upon re-establishment of membership, provided member has not received any distributions from the DROP account, member shall be immediately eligible for resumption of participation for the balance of the five-year maximum or the balance of his original DROP participation period, if any.

(9) The member shall contractually agree with the retirement system to be bound by the provisions of this Subsection. The member shall therein specifically agree to cease employment at the end of the specified period of participation, and specifically agrees to the results stipulated for failure to abide by such terms of the contract.

(10) Prior to sixty days before the end of the specified period of participation, the board of trustees shall give notice of same, by certified mail, return receipt requested, to the member.

(11) Upon commencement of participation in the DROP, although the participant shall remain an active member of this retirement system, neither employee nor employer contributions shall be payable to the retirement system. Such contributions shall not be payable even if the member violates the terms of this contract and does not cease employment at the end of the period of participation as agreed, thereby assuming inactive membership status. No additional service or additional benefits, other than service credit or benefits attributable to sick leave and annual leave, shall be earned.

(12) Upon commencement of participation, the service retirement allowance that would have been payable to the member had the member elected to cease employment and receive a service retirement allowance, shall be paid into the Deferred Retirement Option Plan Account in lieu of being paid to the member.

NOTE: Paragraph (C)(13) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(13) The Deferred Retirement Option Plan Account shall not earn interest during the period of participation. However, the board of trustees shall annually set a percentage rate, and its manner of compounding, to represent the interest rate that would be earned thereby if same did earn interest. If the member ceases employment at the end of the specified period of participation as contractually agreed, or dies during or at the end of the specified period of participation as contractually agreed, a sum equal to the amount the individual account would have earned, if the representative interest rate, as compounded, had been applicable to such account, shall be added to this account. Thereafter, the account, if maintained as otherwise authorized by this Subsection, shall earn interest at a rate compounded, as set annually by the board of trustees. Such actual rate of interest and manner of compounding shall be equal to the representative rate and compounding in effect for the same period of time. If the member does not abide by the terms of the contract and cease employment at the end of the period of participation as contractually agreed, payments into the Deferred Retirement Option Plan Account shall immediately cease and the member shall immediately be paid a lump sum payment from the member's individual account balance in the Deferred Retirement Option Plan Account equal to its balance, without the addition of any sum representing interest, and such member's account shall be terminated. Such member shall not be considered as retired, but shall remain as a member of the retirement system, in an inactive status. Only upon actual cessation of employment shall the member be considered as a retiree and entitled to the receipt of retirement benefits. This account shall not be subject to any fees or charges of any kind for any purpose, except as otherwise provided herein.

NOTE: Paragraph (C)(13) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

(13) The Deferred Retirement Option Plan Account shall not earn interest during the period of participation. However, the board of trustees shall annually set a percentage rate, and its manner of compounding, to represent the interest rate that would be earned thereby if same did earn interest. If the member ceases employment at the end of the specified period of participation as contractually agreed, or dies during or at the end of the specified period of participation, a sum equal to the amount the individual account would have earned, if the representative interest rate, as compounded, had been applicable to such account, shall be added to this account. Thereafter, the account, if maintained as otherwise authorized by this Subsection, shall earn interest at a rate compounded, as set annually by the board of trustees. Such actual rate of interest and manner of compounding shall be equal to the representative rate and compounding in effect for the same period of time. If the member does not abide by the terms of the contract and cease employment at the end of the period of participation as contractually agreed, payments into the Deferred Retirement Option Plan Account shall immediately cease and the member shall immediately be paid a lump sum payment from the member's individual account balance in the Deferred Retirement Option Plan Account equal to its balance, without the addition of any sum representing interest, and such member's account shall be terminated. Such member shall not be considered as retired, but shall remain as a member of the retirement system, in an inactive status. Only upon actual cessation of employment shall the member be considered as a retiree and entitled to the receipt of retirement benefits. This account shall not be subject to any fees or charges of any kind for any purpose, except as otherwise provided herein.

(14) If the member remains an employee for a specified period of participation in the DROP and then immediately thereafter terminates employment, the member shall become a retiree and shall receive, at the retiree's option, any one of the following:

(a) A lump sum payment from the retiree's individual account balance in the Deferred Retirement Option Plan Account equal to its balance.

(b) A life annuity based upon the account balance.

(c) Any other method of payment if approved by the board of trustees.

The payments that were being made into the Deferred Retirement Option Plan Account in lieu of a retirement allowance shall thereafter be paid to the retiree.

(15) If the member terminates employment prior to the end of the specified period of participation, the member shall immediately become a retiree and shall receive, at the retiree's option, any one of the following:

(a) A lump sum payment from the retiree's individual account balance in the Deferred Retirement Option Plan Account equal to its balance.

(b) A life annuity based upon the account balance.

(c) Any other method of payment if approved by the board of trustees.

The payments that were being made into the Deferred Retirement Option Plan Account in lieu of a retirement allowance shall thereafter be paid to the retiree.

(16) If the member dies during the period of participation and the member's named beneficiary is the member's surviving spouse with whom the member was legally married at the time of the member's death, the named beneficiary shall receive, at the beneficiaries option, any one of the following:

(a) A lump sum payment from the retiree's individual account balance in the Deferred Retirement Option Plan Account equal to its balance.

(b) A life annuity based upon the account balance.

(c) Any other method of payment if approved by the board of trustees.

Normal survivor benefits payable to survivors of retirees shall be payable.

(17) If the member dies during the period of participation and the member's named beneficiary is someone other than the member's surviving spouse to whom the member was legally married at the time of the member's death, the named beneficiary shall receive a lump sum payment equal to the member's individual account balance in the Deferred Retirement Option Plan Account. Normal survivor benefits payable to survivors of retirees shall be payable.

(18) If the member dies during the period of participation and a beneficiary was not named, the member's estate shall receive a lump sum payment equal to the member's individual account balance in the Deferred Retirement Option Plan Account. Normal

survivor benefits payable to survivors of retirees shall be payable.

NOTE: Subsection D eff. until July 1, 2015. See Acts 2014, No. 648, §3.

D.(1) The board of trustees is authorized to provide a cost-of-living increase in any year when either:

(a) The realized investment return on reserves allocated to retirees exceeds the actuarial requirements, provided that the actuarial present value of the cost-of-living benefits granted that year, valued over the future lifetimes of such retirees' retirement annuities, shall not exceed the aforementioned excess investment return.

(b) The funded ratio equals or exceeds ninety percent. The "funded ratio" is the funded ratio as determined under the Projected Unit Credit Actuarial Cost Method within the meaning of Statement 27 of the Governmental Accounting Standards Board.

(2) Any such cost-of-living benefits granted to a retiree shall not in total exceed three percent of the current benefit being received at the time of the granting of the increase for each year of retirement before the year such retiree attains age sixty-five, and five percent for each year of retirement thereafter. Such benefits shall be paid only when funds are available from this source, and payments shall be made in such manner and in such amount as may be determined by the board of trustees based on the funds available.

(3) Any adjustment to benefits for cost-of-living changes made by formal action of the board of trustees as provided by this Subsection shall be considered amendments to the provisions of the retirement system. If made by formal action of the board of trustees, such changes must be disclosed to members of the retirement system.

NOTE: Subsection D as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

D. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

NOTE: Subsection E eff. until July 1, 2015. See Acts 2014, No. 648, §2.

E. The benefits provided in this Section shall not be retroactive to any period. Further adjustments in benefits may be made each January first after at least a full year has elapsed after benefits began, subject to the limitations contained herein.

NOTE: Subsection E eff. July 1, 2015. See Acts 2014, No. 648, §2.

E. The benefits provided in this Section shall not be retroactive to any period. Further adjustments in benefits may be made each July first after at least a full year has elapsed after benefits began, subject to the limitations contained herein.

Acts 1971, No. 80, §5, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1992, No. 287, §1; Acts 1992, No. 494, §1; Acts 1993, No. 161, §1; Acts 1993, No. 370, 1; Acts 1995, No. 901, §1; Acts 1995, No. 903, §1; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2008, No. 499, §1, eff. July 1, 2008; Acts 2008, No. 723, §1, eff. July 1, 2008; Acts 2014, No. 648, §§2, 3, eff. July 1, 2015.



RS 11:3685.1 - Limitations on payment of benefits

§3685.1. Limitations on payment of benefits

A.(1) Unless the member has elected otherwise on or before December 31, 1983, the entire benefit of a member shall be distributed over a period no longer than any of the following periods:

(a) The member's life.

(b) The life of the member's designated beneficiary, if the member is married.

(c) The member's life expectancy.

(d) The joint life and last survivor life expectancy of the member and his designated beneficiary.

(2) If the member is married and his spouse survives him, the designated beneficiary for at least a qualified joint and survivor annuity and fifty percent of the Deferred Retirement Option Plan Account shall be his spouse, unless such spouse has consented to the contrary in writing before a notary public. For purposes of this Paragraph, "spouse" shall mean that person who is married to the member under a legal regime of community of acquets and gains on his effective date of retirement or effective date of participation in the DROP, whichever is earlier.

(3) If the member was a member on or before December 31, 1983, he shall be deemed to have made the election referred to in Paragraph (1) of this Subsection. If a member dies after the commencement of his benefits, the remaining portion of his benefit shall be distributed at least as rapidly as before his death. Payment of survivor benefits shall not be considered to violate this provision.

B.(1) If the member dies before his benefit has commenced, the remainder of such interest shall be distributed to the member's beneficiary within five years after the date of such member's death.

(2) However, the provisions of Paragraph (1) of this Subsection shall not apply:

(a) To any portion of a member's benefit which is payable to or for the benefit of a designated beneficiary, over the life of or over the life expectancy of the beneficiary, provided that the distributions begin no later than one year after the date of the member's death, or in the case of the member's surviving spouse, the date the member would have attained the age of seventy years and six months. If the designated beneficiary is a child of the member, for purposes of satisfying the requirement of Paragraph (1) of this Subsection, any amount paid to the child shall be treated as if paid to the member's surviving spouse if the amount would become payable to the surviving spouse, if alive, upon the child's reaching age eighteen or, if later, upon the child's completing a designated event. For purposes of this Subparagraph, a designated event shall be the later of the date the child ceases to have a disability or the date the child ceases to be a full-time student or attains age twenty-three, if earlier.

(b) If the distribution of the member's interest has commenced and is for a term certain over a period permitted in Subsection A of this Section.

(c) If the member has elected otherwise on or before December 31, 1983, or such later date to which such election period shall be subject under Internal Revenue Code Section 401(a).

C. As to any benefit payable by the retirement system which is not optional as of December 31, 1983, the member shall be considered to have made the election referred to in Subsections A and B of this Section, if he were a member on or before such time.

D. If by operation of law or by action of the board of trustees, a survivor benefit is payable to a specified person, the member shall be considered to have designated the person as an alternate beneficiary. If there is more than one such person, then the youngest child with a disability shall be considered to have been so designated, or, if none, then the youngest person entitled to receive a survivor benefit shall be considered to have been so designated. The designation of a designated beneficiary shall not prevent payment to multiple beneficiaries, but shall only establish the permitted period of payments.

E. Payment in accordance with the survivor benefit provisions of R.S. 11:3685(A)(2) shall be deemed not to violate the provisions of Subsections A and B of this Section.

F. This Section shall be effective for members of the system who complete any service under the system on or after July 1, 1995, with employers contributing to the system.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3685.2 - Computation of retirement benefits

§3685.2. Computation of retirement benefits

A.(1) The normal retirement benefit of any member of the retirement system who is a qualified participant cannot exceed the greater of:

(a) The accrued benefit at retirement of the member computed under the provisions of R.S. 11:3685(A)(1) in effect on October 14, 1987. However, any election made by the member after October 14, 1987, which would have had the effect of reducing such benefits, such as an election under Section 125 or 457 of the Internal Revenue Code, shall be considered as not reducing the accrued benefit.

(b) The retirement benefit computed under the provisions of Section 415(b) of the Internal Revenue Code as if the qualified participant were not a qualified participant.

(2) In the case of a merger or transfer of a member's assets and benefits from another plan maintained by an employer which joins this system, the accrued benefit under such predecessor plan shall be the accrued benefit referred to in Paragraph (1) of this Subsection, and the member shall be considered a qualified participant if his participation in such predecessor or merged plan commenced on or before January 1, 1990.

(3) All employers contributing to the system on behalf of their employees, and all employers who may join the system, as a condition of such joining, shall elect, and such election is hereby implemented, to have the limitation of Section 415(b) of the Internal Revenue Code other than Paragraph (2)(G) thereof and applied without regard to Paragraph (2)(F) thereof. Such limitations shall apply to all members who are not qualified participants.

NOTE: §3685.2(B)(intro. para.) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

B. The annual retirement benefit of any member of the retirement system who is not a qualified participant, as defined by Paragraph (2) of Subsection A of this Section, and which is not attributable to the member's after-tax employee contribution, cannot exceed the lesser of ninety thousand dollars or one hundred percent of such member's average compensation. For purposes of determining whether a member's benefit exceeds those limitations, the following shall apply:

NOTE: §3685.2(B)(intro. para.) eff. on July 1, 2015. See Acts 2014, No. 648, §2.

B. The annual retirement benefit of any member of the plan who is not a qualified participant, as defined by Paragraph (A)(2) of this Section, and which is not attributable to the member's after-tax employee contribution, cannot exceed the lesser of ninety thousand dollars or one hundred percent of such member's average compensation. For purposes of determining whether a member's benefit exceeds those limitations, the following shall apply:

(1) Adjustment if benefit not single life annuity.

(a) If the normal form of benefit is other than a single life annuity, such form shall be adjusted actuarially to the equivalent of a single life annuity. This single life annuity shall not exceed the maximum dollar or percent limitations outlined in this Section.

(b) No adjustment is required for the following:

(i) Qualified joint and survivor annuity benefits.

(ii) Pre-retirement disability benefits.

(iii) Pre-retirement death benefits.

(iv) Post-retirement medical benefits.

(2) Adjustment if benefit commences before social security retirement age. If benefit distribution commences before social security retirement age, the actual retirement benefit shall not exceed the lesser of one hundred percent of the member's average compensation or the adjusted dollar limitation. The adjusted dollar limitation shall be the equivalent, determined in a manner consistent with reduction of benefits for early retirement under the Social Security Act, of ninety thousand dollars commencing at social security retirement age. For purposes of this adjustment, survivor benefits, that portion of a joint and survivor annuity which is the survivor benefit, and any other ancillary benefits shall not be taken into account.

(3) Adjustment if benefit commences after social security retirement age. If benefit distribution commences after social security retirement age, the dollar limitation shall be increased to the equivalent of ninety thousand dollars commencing at social security retirement age.

(4) Social security retirement age defined. For purposes of this Subsection, the term "social security retirement age" means the age used as the retirement age under 42 U.S.C. §416(1) of the Social Security Act, except that such Section shall be applied:

(a) Without regard to the age increase factor.

(b) As if the early retirement age under 42 U.S.C. §416 were sixty-two.

(5) The interest rate used for adjusting the maximum limitations of Section 415(b) of the Internal Revenue Code shall be as follows:

(a) For benefits commencing before social security retirement age and for forms of benefits other than straight life annuity, the greater of five percent or the rate used to determine the actuarial equivalent.

(b) For benefits commencing after social security retirement age, the lesser of five percent or the rate used to determine actuarial equivalent.

NOTE: §3685.2(B)(6) and (7) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(6) Adjustment for less than ten years of participation or service.

(a) If retirement system benefits are payable under this retirement system to a member who has less than ten years of participation in the retirement system, the dollar limitation referred to in the Introductory Paragraph of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of participation in the system, not greater than ten, and the denominator of which is ten.

(b) If retirement benefits are payable under this retirement system to a member who has less than ten years of service with the employer, the percentage limitation referred to in the Introductory Paragraph of this Subsection and the dollar limitation referred to in Paragraph (9) of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer, not greater than ten, and the denominator of which is ten.

(7) Annual adjustment. The ninety thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable by the secretary of the Treasury of the United States under Section 415(d) of the Internal Revenue Code, such adjustments to take effect on the first day of each fiscal year following December 31, 1987. The adjustment shall not exceed the adjustment in effect for the calendar year in which the fiscal year of the system begins. The adjusted earlier limitation is applicable to employees who are members of the system and to members who have retired or otherwise terminated their service under the system with a nonforfeitable right to accrued benefits, regardless of whether they have actually begun to receive benefits. This system shall be considered specifically to provide for such post-retirement adjustments. For any limitation year beginning after separation from service occurs, the annual adjustment factor is a fraction, the numerator of which is the adjusted dollar limitation for the limitation year in which the compensation limitation is being adjusted and the denominator of which is the adjusted dollar limitation for the limitation year in which the member separated from service. No adjustment shall be permitted with respect to post October 14, 1987, limitations.

NOTE: §3685.2(B)(6) and (7) eff. July 1, 2015. See Acts 2014, No. 648, §2.

(6) Adjustment for less than ten years of participation or service.

(a) If retirement benefits are payable under this plan to a member who has less than ten years of participation in the plan, the dollar limitation referred to in the Introductory Paragraph of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of participation in the plan, not greater than ten, and the denominator of which is ten.

(b) If retirement benefits are payable under this plan to a member who has less than ten years of service with the employer, the percentage limitation referred to in the Introductory Paragraph of this Subsection and the dollar limitation referred to in Paragraph (9) of this Subsection shall be multiplied by a fraction, the numerator of which is the member's number of years of service with the employer, not greater than ten, and the denominator of which is ten.

(7) Annual adjustment. The ninety thousand dollar limitation provided in this Subsection shall be adjusted annually to the maximum dollar limits allowable by the secretary of the Treasury of the United States under Section 415(d) of the Internal Revenue Code, such adjustments to take effect on the first day of each fiscal year following December 31, 1987. The adjustment shall not exceed the adjustment in effect for the calendar year in which the fiscal year of the system begins. The adjusted earlier limitation is applicable to employees who are members of the plan and to members who have retired or otherwise terminated their service under the plan with a nonforfeitable right to accrued benefits, regardless of whether they have actually begun to receive benefits. This system shall be considered specifically to provide for such post-retirement adjustments. For any limitation year beginning after separation from service occurs, the annual adjustment factor is a fraction, the numerator of which is the adjusted dollar limitation for the limitation year in which the compensation limitation is being adjusted and the denominator of which is the adjusted dollar limitation for the limitation year in which the member separated from service. No adjustment shall be permitted with respect to post October 14, 1987, limitations.

(8) If a member is a member or participant in more than one defined benefit pension plan maintained by the state, its agencies, or its political subdivisions, then such member's benefit, considered in the aggregate after taking into account the benefits provided by all such retirement plans, shall not exceed the limitations provided in this Subsection.

(9) The benefits payable with respect to a participant under any defined benefit plan shall be deemed not to exceed the limitations of Section 415(b) of the Internal Revenue Code if:

(a) The retirement benefits payable with respect to such participant under such plan and under all other defined benefit plans of the employer do not exceed ten thousand dollars for the plan year or for any prior plan years.

(b) The employer has not at any time maintained a defined contribution plan in which the participant participated.

(10) No benefit shall be considered to have exceeded the limitation provisions of this Section if the amount of the initial benefits did not exceed the limitations of Section 415(b) of the Internal Revenue Code, nor exceed any comparable provision in effect at the time of the initial payment, and the amount of any subsequent benefits payable in any year did not exceed the amount of the initial benefits, except for allowable cost-of-living adjustments.

C. The board of trustees shall make no actuarial adjustment under this Section by reason of the member's retirement after normal retirement age.

D. The board of trustees shall adopt rules for the administration of the limits provided in this Section and the limitations under Section 415 of the Internal Revenue Code including adjustments in the annual dollar limitation to reflect any cost-of-living adjustments authorized by the Internal Revenue Code.

E.(1) The provisions of this Section shall apply if any member is covered, or has been covered, by another plan maintained by the employer, including a qualified plan or a welfare benefit plan as defined in Internal Revenue Code Section 419(e), or an individual medical account as defined by Internal Revenue Code Section 415(l)(2).

(2) If a member is or has ever been covered under more than one defined benefit plan maintained by the employer, the sum of the members annual benefit from all such plans shall not exceed the maximum amount permissible.

(3)(a) If the employer maintains or at any time maintained one or more qualified defined contribution plans covering any member in this system, a welfare benefit fund as defined in Internal Revenue Code Section 419(e), or an individual medical account as defined by Internal Revenue Code Section 415(l)(2), the sum of the member's defined contribution fraction and defined benefit fraction shall not exceed one percent in any limitation year and the annual benefit otherwise payable to the member under this system shall be limited in order to satisfy such limitations. This provision shall no longer be effective for plan years beginning after December 31, 1999.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3685.3 - Annual compensation limitation for determination of benefits

§3685.3. Annual compensation limitation for determination of benefits

A. Unless otherwise provided, each Section 401(a)(17) employee's accrued benefit under this plan will be the greater of the following:

(1) The employee's accrued benefit determined with respect to the benefit formula applicable for the plan year beginning on or after January 1, 1996, as applied to the employee's total years of service taken into account under the plan for purposes of benefit accruals.

(2) The combined sum of the following:

(a) The employee's accrued benefit as of the last day of the last plan year beginning before January 1, 1996, frozen in accordance with Section 1.401(a)(4) through (13) of the Code of Federal Regulations.

(b) The employee's accrued benefit determined under the benefit formula applicable for the plan year beginning after January 1, 1996, as applied to the employee's years of service credited to the employee for plan years beginning on or after January 1, 1996, for purposes of benefit accruals.

B. If an employee is not a Section 401(a)(17) employee, his accrued benefit under this plan shall not be based upon compensation in excess of the annual limit provided in Section 401(a)(17) of the Internal Revenue Code or any amendment thereto.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998.



RS 11:3686 - Disability retirement

§3686. Disability retirement

A. Upon the application of a member to his employer, any member who has had at least five years of creditable service may be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing such application, on a disability retirement allowance, provided that the medical board, after a medical examination, shall certify that he is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that he should be retired.

B.(1) Upon retirement for disability, a member shall receive a retirement allowance if he has attained the age of fifty-five years; otherwise, he shall receive a disability benefit which shall be computed as follows:

NOTE: §3686(B)(1)(a), (b), and (c) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(a) In case of total disability of any harbor member resulting from injury received in line of duty, a monthly pension of sixty percent of his average salary shall be paid to the employee with a disability.

(b) Any member of the system who has acquired a disability or incapacitating condition because of continued illness or as a result of any injury received, even though not in the line of duty, and who has been a member of the system for at least five years but is not eligible for retirement under the provisions of R.S. 11:3685 may apply for retirement under the provisions of this Section.

(c) Any disability beneficiary of the Harbor Police Retirement System who is receiving disability benefits as a result of an injury sustained in the line of duty, and who, as a result of the disability, is permanently and completely confined to a wheelchair for movement of person, is permanently and legally blind as a result of an injury suffered in the line of duty, or as a result of his injury is an amputee to such a degree as would prevent him from serving as a law enforcement officer, shall be exempt from any provision of this Subpart or any other provision of law which provides for reduction of benefits if the recipient, subsequent to his disability, becomes gainfully employed.

NOTE: §3686(B)(1)(a), (b), and (c) eff. July 1, 2015. See Acts 2014, No. 648, §2.

(a) In case of total disability of any member resulting from injury received in line of duty, a monthly pension of sixty percent of his average salary shall be paid to the employee with a disability.

(b) Any member of the plan who has acquired a disability or incapacitating condition because of continued illness or as a result of any injury received, even though not in the line of duty, and who has been a member of the plan for at least five years but is not eligible for retirement under the provisions of R.S. 11:3685 may apply for retirement under the provisions of this Section.

(c) Any disability beneficiary of the Harbor Police Retirement Plan who is receiving disability benefits as a result of an injury sustained in the line of duty, and who, as a result of the disability, is permanently and completely confined to a wheelchair for movement of person, is permanently and legally blind as a result of an injury suffered in the line of duty, or as a result of his injury is an amputee to such a degree as would prevent him from serving as a law enforcement officer, shall be exempt from any provision of this Subpart or any other provision of law which provides for reduction of benefits if the recipient, subsequent to his disability, becomes gainfully employed.

(2) The applicant shall accompany his application with certificates from at least three physicians certifying that he is unable to perform the duties required of him by the head of the division.

(3) Thereafter, upon the recommendation of the head of the division and the approval of the board the employee shall be retired on forty percent of his average salary.

C. Any amount received as a compensable wage or lump sum settlement under the provisions of the Worker's Compensation Laws or the Federal Social Security Act shall be applied as an offset against benefits received under the provisions of this Section, under rules prescribed by the Board. The Board shall have complete discretion and authority to determine the extent and application of the provisions of this Subparagraph.

D.(1) Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the Board of Trustees. Should any disability beneficiary who has not yet attained the age of sixty refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the Board of Trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his pensions may be revoked by the Board of Trustees.

(2) Should the Medical Board report and certify to the Board of Trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and the average final compensation, and should the Board of Trustees concur in such report, then the amount of his pension shall be reduced to an amount, which, together with his annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension may be further modified; provided, that the new pension shall not exceed the amount of the pension originally granted nor an amount, which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation shall not become a member of the retirement system.

NOTE: §3686(D)(3) and (E) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

(3) Should a disability beneficiary under the age of fifty-five be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system, and he shall contribute thereafter at the same rate he paid prior to disability. Any such prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

E. Should a member cease to be an employee except by death or retirement under the provisions of this Subpart, he shall be paid such part of the amount of the accumulated contributions standing to the credit of his individual account in the Annuity Savings Fund as he shall demand. Should a member die before retirement and not be entitled to survivors' benefits, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the Board of Trustees.

NOTE: §3686(D)(3) and (E) eff. July 1, 2015. See Acts 2014, No. 648, §2.

(3) Should a disability beneficiary under the age of fifty-five be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the plan, and he shall contribute thereafter at the same rate he paid prior to disability. Any such prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member but should he be restored to active service on or after the attainment of the age of fifty years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

E. Should a member cease to be an employee except by death or retirement under the provisions of this Subpart, he shall be paid such part of the amount of the accumulated contributions standing to his credit in the Employees' Savings Account established in R.S. 11:532 as he shall demand. Should a member die before retirement and not be entitled to survivors' benefits, the amount of his accumulated contributions standing to his credit in such account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the Board of Trustees.

Acts 1992, No. 286, §1; Acts 2014, No. 648, §2, eff. July 1, 2015; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3687 - Optional allowance for superannuation retirement

§3687. Optional allowance for superannuation retirement

A. With the provisions that no optional selection shall be effective in case a retiree dies within thirty days after retirement, and that such a retiree shall be considered as an active member at the time of death; until the first payment on account of any benefit becomes normally due, any member may elect to receive his benefit in an equal monthly retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent at the time, of his retirement in a reduced equal monthly retirement allowance payable throughout life with the provision that:

(1) Option 1. If he dies before he has received in annuity payments the present value of his member's annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees.

(2) Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

(3) Option 2A. Upon his death, his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the notification of the death of the designated beneficiary.

(4) Option 3. Upon his death, one-half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement.

(5) Option 3A. Upon his death, one-half of the reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the notification of the death of the designated beneficiary.

(6) Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the Board of Trustees.

(7) Option 4A. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided, such other benefit or benefits, together with the reduced retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance, and approved by the Board of Trustees, provided that if the designated beneficiary predeceases the retiree, the retiree's reduced benefit shall change to the maximum benefit effective on the first day of the next month following the notification of the death of the designated beneficiary.

B. A retiree cannot change the designation of beneficiary unless the retirement was approved under Option 1.

C. No change in the option elected by the member, other than to correct administrative error, shall be permitted after the application has been officially filed with the Board of Trustees.

D. The retiree shall be responsible for notifying the retirement system of the death of the beneficiary, to furnish the beneficiary's death certificate, and to request the recomputation of benefits. Adjustment of benefits under this Subsection shall not be retroactive, and shall be effective on the first day of the next month following official approval of the application for recomputation of benefits.

Acts 1971, No. 80, §7, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 94, §1.



RS 11:3688 - Actuary; duties and actuarial assumptions

NOTE: §3688(Heading) eff. until July 1, 2015. See Acts 2014, No. 648, §2.

§3688. Administration

NOTE: §3688(Heading) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

§3688. Actuary; duties and actuarial assumptions

NOTE: Subsections A - C eff. until July 1, 2015. See Acts 2014, No. 648, §3.

A. Board of Trustees.

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this Subpart are hereby vested in a Board of Trustees which shall be organized immediately after a majority of the trustees provided for in this section shall have qualified and taken the oath of office.

(2)(a) The Board of Trustees shall consist of eight trustees as follows:

(i) Two shall be members of the system with ten or more years of creditable service, elected by vote of membership for terms of five years each.

(ii) One retiree of the system elected by vote of the retirees of the system for a term of three years. The first retired member is to take office effective January 1, 1996.

(iii) Two shall be members of the executive staff of the board of commissioners to be appointed by the board of commissioners for terms of three years each.

(iv) The superintendent of the harbor police and the secretary of the retirement board shall be ex-officio members of the board.

(b) These members shall select an eighth trustee who shall not be an employee or a member of the dock board and who shall be experienced in investing money and who shall serve for a term of two years.

(3) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(4) The trustees shall serve without compensation but they shall be reimbursed from the Expense Fund for all necessary expenses that they may incur through service on the Board.

(5) Each trustee shall, within ten days after his appointment or election, take an oath of office that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said Board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.

(6) Each trustee shall be entitled to one vote on the Board. A majority of the Board shall constitute a quorum for the transaction of Board business. Five votes shall be necessary for a decision by the trustees at any meeting of said Board.

(7) Subject to the limitations of this Subpart, the Board of Trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Subpart for the transaction of its business.

(8) The Board of Trustees shall elect from its membership a Chairman and shall by a unanimous vote appoint a Secretary who shall be one of its members.

(9) The Board of Trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the Board of Trustees, and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the Board of Trustees shall approve.

(10) The Board of Trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system, and for checking the experience of the system.

(11) The Board of Trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(12)(a) The members of the board of trustees of the Harbor Police Retirement System shall receive for attendance at meetings of the board a per diem of seventy-five dollars per meeting, provided funds are available for this purpose and Civil Service rules are followed.

(b) The members of the board of trustees shall receive a per diem for each meeting of the board. However, no member of the board shall be eligible for a per diem for more than six board meetings in any year.

B. Legal advisor. The Attorney General shall be the legal advisor of the Board of Trustees.

C. Medical advisor. The Board of Trustees may designate a group of licensed medical professionals to provide medical advice to the trustees related to disability and other medical determinations. The trustees will obtain the advice of physicians not eligible to participate in the retirement system to provide such advice. If required, other physicians may be employed to report on special cases. The board of trustees may use the medical advisor firm to provide physicians to arrange for and pass upon all medical examinations required under the provisions of this Subpart, and the physicians approved by the trustees shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the Board of Trustees its conclusion and recommendations upon the matters referred to it.

NOTE: Subsections A - C as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

A - C. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

NOTE: Subsection D eff. until July 1, 2015. See Acts 2014, No. 648, §2.

D. Actuary; duties and actuarial assumptions. (1) The Board of Trustees and the Board of Commissioners of the Port of New Orleans shall jointly designate an actuary who shall be the technical advisor of the Board of Trustees on actuarial matters regarding the operation of the fund created by the provisions of this Subpart, and shall perform such other duties as are required in connection therewith.

(2) The Board of Trustees shall adopt all actuarial tables, assumptions, and rates. The actuary shall make valuations and determinations based on such tables, assumptions, and rates.

(3) At least once in each five-year period, and upon approval of the Board of Trustees, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system. The Board of Trustees shall adopt for the retirement system such mortality, service, and other tables and actuarial assumptions as shall be deemed necessary.

(4) On the basis of such tables and actuarial assumptions as the Board of Trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by this Subpart.

(5)(a) Unless different actuarial assumptions are formally adopted and disclosed, the following assumptions shall be used in determining actuarial equivalents:

(i) Interest shall be compounded annually at the rate of seven percent per annum.

(ii) Annuity rates shall be determined on the basis of the most current mortality table recommended by the Society of Actuaries for retirement systems.

(iii) Effective July 1, 2011, interest for calculating transfers into the Harbor Police Retirement System and for buying back refunded service shall be eight and one-quarter percent per annum.

(b) The Board of Trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes in this Subpart. Any change in such actuarial assumptions shall be considered a part of this retirement system and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the Board of Trustees and disclosed to members of the retirement system.

NOTE: Subsection D as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

D.(1) The Board of Trustees shall designate an actuary who shall be the technical advisor of the Board of Trustees on actuarial matters regarding the operation of the plan created by the provisions of this Subpart, and shall perform such other duties as are required in connection therewith.

(2) The Board of Trustees shall adopt all actuarial tables, assumptions, and rates. The actuary shall make valuations and determinations based on such tables, assumptions, and rates.

(3) At least once in each five-year period, and upon approval of the Board of Trustees, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system. The Board of Trustees shall adopt for the retirement system such mortality, service, and other tables and actuarial assumptions as shall be deemed necessary.

(4)(a) Unless different actuarial assumptions are formally adopted and disclosed, the following assumptions shall be used in determining actuarial equivalents:

(i) Interest shall be compounded annually at the rate of seven percent per annum.

(ii) Annuity rates shall be determined on the basis of the most current mortality table recommended by the Society of Actuaries for retirement systems.

(b) The Board of Trustees may authorize the use of interest and mortality rates in determining the actuarial equivalents which are different from the actuarial assumptions used for other purposes in this Subpart. Any change in such actuarial assumptions shall be considered a part of this plan and shall be considered an amendment to the provisions of this Section. In order to be effective, such change must be formally adopted by the Board of Trustees and disclosed to members of the plan.

NOTE: Subsection E eff. until July 1, 2015. See Acts 2014, No. 648, §2.

E. All service providers including the certified public accountant, actuary, legal consultant, bank custodian, investment advisor, and plan administrator shall be selected jointly by the Board of Trustees and the Board of Commissioners of the Port of New Orleans.

NOTE: Subsection E as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

E. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §8, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1995, No. 909, §1; Acts 1997, No. 10, §1; Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2008, No. 805, §1, eff. July 1, 2008; Acts 2010, No. 928, §1, eff. July 1, 2010; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §§2, 3, eff. July 1, 2015.



RS 11:3688.1 - Amendments

NOTE: §3688.1 eff. until July 1, 2015. See Acts 2014, No. 648, §2.

§3688.1. Amendments

A. An action of the board of trustees with respect to cost-of-living adjustments as provided in R.S. 11:3685(D), employee contributions as provided in R.S. 11:154,* and actuarial assumptions as provided in R.S. 11:3688(D), shall be considered amendments to the provisions of this retirement system.

B. No amendment to this retirement system shall operate to deprive any member of a benefit to which he is already entitled. In the case of any merger or consolidation with, or transfer of assets or liabilities to, any other retirement system, each member in the retirement system will, if the retirement system is then terminated, receive a benefit immediately after the merger, consolidation, or transfer equal to or greater than the benefit he would have been entitled to receive immediately before the merger, consolidation, or transfer, if the retirement system had then terminated.

C. Upon the termination or partial termination of the retirement system or upon the discontinuance of contributions by the employer without formal termination of the retirement system, the board of trustees shall reevaluate and redetermine the benefit of each member in accordance with law, and the entire benefit of each member may be paid or commence to be paid and distributed to such member, or in the case of his death before such distribution, to the beneficiary or beneficiaries designated by such member, or may be held until payment otherwise due under the provisions of the retirement system. A member's right to his benefit is not conditioned upon a sufficiency of plan assets in the event of termination.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998.

*As appears in enrolled bill.

NOTE: §3688.1 eff. July 1, 2015. See Acts 2014, No. 648, §2.

§3688.1. Amendments

A. An action of the board of trustees with respect to employee contributions as provided in R.S. 11:154 and actuarial assumptions as provided in R.S. 11:3688(D), shall be considered amendments to the provisions of this plan.

B. No amendment to the retirement system or plan shall operate to deprive any member of a benefit to which he is already entitled.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3689 - Management of funds

§3689. Management of funds

A. The Board of Trustees shall have full power to invest and reinvest such funds, subject to the prudent-man rule limitations regarding investments set forth in Subtitle I, Chapter 4, Part II, Subpart I of this Title and shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of said investments and any monies belonging to said funds.

NOTE: Subsections B - E eff. until July 1, 2015. See Acts 2014, No. 648, §3.

B. All expense vouchers and pension payrolls shall be certified by the Secretary. The Secretary shall furnish the Board of Trustees a surety bond in a company authorized to do business in Louisiana and in such an amount as shall be required by the Board, the premium to be paid from the Expense Fund.

C. For the purpose of meeting disbursements for pensions, annuities, and other payments there may be kept available cash, not exceeding ten percent of the total amount in the several funds of the retirement system, on deposit in one or more banks or trust companies of the state of Louisiana organized under the laws of the state of Louisiana or of the United States, provided, that the sum of deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company.

D. The Board of Trustees shall approve the Fiscal Agency Bank or banks selected for the deposit of the funds and securities of this retirement system, provided that no bank shall be selected unless the bank is a fiscal agent of the State. The funds and properties of the system held in any bank of the State shall be safeguarded by bonds or other securities acceptable for the protection of State deposits, the amount to be determined by the Board of Trustees.

E. Except as otherwise herein provided, no trustee and no employee of the Board of Trustees shall have any direct interest in the gains or profits of any investment made by the Board of Trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the Board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the Board of Trustees; nor shall any trustee or employee of the Board of Trustees become an endorser or surety or in any manner as obligor for moneys loaned or borrowed from the Board of Trustees.

NOTE: Subsections B - E as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

B-E. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §9, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2003, No. 1255, §1, eff. July 7, 2003; Acts 2004, No. 621, §1, eff. July 5, 2004; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3690 - Method of financing

NOTE: §3690 eff. until July 1, 2015. See Acts 2014, No. 648, §2.

§3690. Method of financing

A. Employee contributions.

(1) The port commission shall make deductions from any salary or wages paid by them to any member of this fund equal to nine percent of the compensation paid him in each and every payroll.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Subpart. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said Annuity Savings Fund, and shall be credited to the individual account of the member from whose compensation said deduction was made.

B. Employer contributions.

(1) The port commission shall annually contribute an amount equal to the rate per centum determined herein in accordance with Paragraphs (2) and (3) of this Subsection. Contributions shall be made monthly based on the same salary or wages used to calculate the members' contributions.

(2) The normal contribution rate shall be the rate per centum of the earned salary of all members obtained by deducting from the total liabilities of the fund the amount of the funds in hand to the credit of the fund and dividing the remainder by one percentum of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and interest as set forth in R.S. 11:3688(D)(5)(a)(i). The normal rate of contributions shall be determined by the actuary after each valuation.

(3) The maximum contribution by the employer, Board of Commissioners of the Port of New Orleans, shall not exceed twenty percent of the earned compensation of the members in any one year. There shall be no contribution by employer other than the percentage of earned compensation of the members as provided in this Subpart, and subject to the maximum stated above, even in the event that the payment by employer should not be sufficient, when combined with the amount in the fund, to provide the retirement allowances and other benefits payable out of the fund.

C. Court fines.

All fines collected by any court, official or agency from violators of ordinances of the City of New Orleans applicable to the wharves, landings and river front of the city or ordinances of the Board of Commissioners of the Port of New Orleans, as provided for in R.S. 34:25, shall be transmitted to the board of trustees of this system. Such funds shall be used by the board solely for the payment of the retirement allowances, and such funds shall be supplemented by such other funds as are now or may be hereafter paid into the system on account of members of the harbor police department of the Port of New Orleans.

D. Annual expenses.

The board of trustees may incur annual expenses up to a sum not to exceed one and one-half percent of the total assets of the system as shown by the balance sheet at the end of the last fiscal year.

E. Collections of contributions.

The port commission shall cause to be deducted on each and every payroll of a member the contributions payable by such member as provided in this Subpart.

Acts 1971, No. 80, §10, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 493, §1, eff. July 1, 2008; Acts 2011, No. 399, §1, eff. July 1, 2011.

NOTE: §3690 as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

§3690. Method of financing

A. Employee contributions. (1) The port commission shall make deductions from any salary or wages paid by them to any member of this plan equal to nine percent of the compensation paid him in each and every payroll.

(2) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Subpart. The employer shall certify to the board of trustees on each and every payroll or in such other manner as the board may prescribe, the amounts to be deducted; and each of such amounts shall be deducted, and when deducted shall be paid into the Employees' Savings Account established in R.S. 11:532.

B. Employer contributions. The port commission shall annually contribute an amount equal to the rate calculated pursuant to R.S. 11:102. Contributions shall be made monthly based on the same salary or wages used to calculate the members' contributions.

C, D. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

E. Collections of contributions.

The port commission shall cause to be deducted on each and every payroll of a member the contributions payable by such member as provided in this Subpart.

Acts 1971, No. 80, §10, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2008, No. 493, §1, eff. July 1, 2008; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §§2, 3, eff. July 1, 2015.



RS 11:3690.1 - Reversion of funds prohibited

NOTE: §3690.1 eff. until July 1, 2015. See Acts 2014, No. 648, §3.

§3690.1. Reversion of funds prohibited

A. At no time shall plan assets be used for or diverted to any person other than for the exclusive benefit of the members and their beneficiaries, except that contributions made by the employer may be returned to the employer if the contribution was made due to a mistake of fact and the contribution is returned within one year of the mistaken payment of the contribution.

B. The amount of any erroneous contribution returned to the employer may not exceed the difference between the amount actually contributed and the amount which would have been contributed had there been no mistake of fact and may not include the earning attributable to such contributions. The amount of the contribution returned must be reduced by any losses attributable to the contribution, and no participant may have his benefit payable hereunder reduced due to the return of the contribution to less than such benefit would have been had the returned contribution never been made.

C. Notwithstanding Subsections A and B of this Section, if the system is terminated and all obligations under the system are fully funded and provided for, then any excess funds held by the system shall be returned to the employer.

NOTE: §3690.1 as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

§3690.1. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3690.2 - Unclaimed funds, checks, and property; retention by system

NOTE: §3690.2 eff. until July 1, 2015. See Acts 2014, No. 648, §2.

§3690.2. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property held by this system that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be held continuously by the system for the benefit of such member, prior member, the member's beneficiary, heirs, or estate.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998.

NOTE: §3690.2 eff. July 1, 2015. See Acts 2014, No. 648, §2.

§3690.2. Unclaimed funds, checks, and property; retention by system

Any unclaimed employee contributions, other funds, checks, or any other property held by the system that could be claimed by a member or prior member, the member's beneficiary, heirs, or estate shall never be presumed abandoned and shall be held continuously by the system for the benefit of such member, prior member, the member's beneficiary, heirs, or estate.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3691 - Exemption from execution

NOTE: §3691 eff. until July 1, 2015. See Acts 2014, No. 648, §3.

§3691. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Subpart, and the moneys in the various funds created by this Subpart, are hereby exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, except as provided in R.S. 11:292, and shall be unassignable except as in this Subpart specifically otherwise provided.

NOTE: §3691 as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

§3691. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §11, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3692 - Protection against fraud

§3692. Protection against fraud

NOTE: Subsection A eff. until July 1, 2015. See Acts 2014, No. 648, §2.

A. Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court.

NOTE: Subsection A as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

A. Any persons who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of the retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction shall be punished by a fine not exceeding five hundred dollars or imprisonment in the parish jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court.

B. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the Board of Trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

Acts 1971, No. 80, §12, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3693 - Limitation of membership

NOTE: §3693 eff. until July 1, 2015. See Acts 2014, No. 648, §3.

§3693. Limitation of membership

No other provisions of law in any other statute which provided wholly or partly at the expense of the State of Louisiana for pensions or retirement benefits for employees of the several parishes or any parish of the State of Louisiana, their widows, or other dependents, shall apply to members or beneficiaries of the retirement system established by this Subpart, their widows or other dependents.

NOTE: §3693 as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

§3693. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 1971, No. 80, §13, designated by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3694 - Repealed by Acts 2011, No. 399, §2, eff. July 1, 2011.

§3694. Repealed by Acts 2011, No. 399, §2, eff. July 1, 2011.



RS 11:3695 - Direct rollover

§3695. Direct rollover

A. Notwithstanding any other provision of law to the contrary that would otherwise limit a member's election under this Section, a member may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

B. An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of a member, except that an eligible rollover distribution does not include:

(1) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or life expectancy of the member, or the joint lives or joint life expectancies of the member and the member's designated beneficiary, or for a specified period of ten years or more.

(2) Any distribution to the extent that such distribution is required under Section 401(a)(9) of the Internal Revenue Code.

NOTE: Paragraph (C)(intro. para.) eff. until July 1, 2015. See Acts 2014, No. 648, 2.

C. An "eligible retirement plan" shall mean any of the following:

NOTE: Paragraph (C)(intro. para.) as amended by Acts 2014, No. 648, §2, eff. July 1, 2015.

C. For the purposes of this Section, an "eligible retirement plan" shall mean any of the following:

(1) An individual retirement account described in Section 408(a) of the Internal Revenue Code.

(2) An individual retirement annuity described in Section 408(b) of the Internal Revenue Code.

(3) An annuity plan described in Section 403(a) of the Internal Revenue Code.

(4) A qualified trust as described in Section 401(a) of the Internal Revenue Code, provided that such trust accepts the member's eligible rollover distribution.

(5) An eligible deferred compensation plan described in Section 457(b) of the Internal Revenue Code that is maintained by an eligible governmental employer, provided the plan contains provisions to account separately for amounts transferred into such plan.

(6) An annuity contract described in Section 403(b) of the Internal Revenue Code.

Acts 1998, 1st Ex. Sess., No. 97, §1, eff. May 5, 1998; Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §2, eff. July 1, 2015.



RS 11:3696 - Errors and omissions

§3696. Errors and omissions

A. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

B. The corrected benefit amount shall be paid prospectively. When considering corrections to the account of members for past erroneous benefit payments, the collection of overpayments or payment of underpayments may be waived if (1) it is deemed by the trustees to not be cost-effective for the system, in relation to the amount of the overpayment or underpayment, to attempt to locate the beneficiary or estate of such members and collect the overpayment or pay the underpayment or (2) if it is deemed by the trustees to cause an extreme hardship on the member or beneficiary.

Acts 2011, No. 399, §1, eff. July 1, 2011.



RS 11:3697 - Effective dates

§3697. Effective dates

All benefit changes shall be prospective only unless stated otherwise in the Act. Statutory benefit changes shall not apply to members who have already retired.

Acts 2011, No. 399, §1, eff. July 1, 2011.



RS 11:3698 - Unusual benefit adjustments

NOTE: §3698 eff. until July 1, 2015. See Acts 2014, No. 648, §3.

§3698. Unusual benefit adjustments

A. Should it be discovered through an audit or review for statutory compliance and benefit payment calculations to be concluded in 2011, that unusual errors in benefit determinations and calculations were made, such errors shall be adjusted pursuant to the requirements of R.S. 11:3683 and 3685 and the following provisions:

(1) For members who were hired on July 9, 1957, January 3, 1959, June 28, 1961, June 21, 1969, and September 23, 1970, and whose retirement eligibility determination erroneously included unused annual leave and unused sick leave as creditable service in determining eligibility for retirement, the use of such leave shall be allowed. This adjustment shall be effective for the designated members only and only in determining the amount of the correct benefit payments going forward.

(2) For members hired on August 29, 1990, and April 4, 1994, who were over the age of eligibility for membership and erroneously allowed to become a member and for whom all normal member and employer contributions have been made, whether the member is still employed or retired from the system, the member shall be considered as a fully qualified member of the system. This adjustment shall be effective for the designated members only and only in determining the amount of the correct benefit payments going forward.

(3) For members hired on July 1, 1947, November 8, 1956, July 9, 1957, January 3, 1959, June 28, 1961, February 20, 1967, July 3, 1968, December 2, 1968, January 1, 1969, March 25, 1969, April 21, 1969, June 21, 1969, October 4, 1969, November 15, 1969, and September 23, 1970, who were granted military credit eligibility in accordance with R.S. 11:3684 but who did not purchase such eligible military credit in accordance with R.S. 29:251.2(B) and such unpurchased credit was erroneously used in determining their eligibility for retirement and/or erroneously used in their retirement benefit calculation, the use of such military credit shall be allowed. When a member hired on September 22, 1948, who had been granted military credit eligibility by another retirement system in accordance with R.S. 11:143 but who did not purchase such eligible credit in the Harbor Police Retirement System as required by R.S. 11:143 and such unpaid credit was erroneously used in determining his eligibility for retirement and/or was erroneously used in his benefit calculation, the use of such military credit shall be allowed. When a member who was hired on September 23, 1970, and who resigned on July 31, 1971, and was rehired on September 23, 1971, and who therefore was not a member on August 1, 1971, and therefore not eligible for military service credit in accordance with R.S. 11:3684, but who was erroneously granted eligibility for such military credit and who did not purchase such eligible military credit in accordance with R.S. 29:251.2(B) and such unpurchased credit was erroneously used in determining eligibility for retirement and/or erroneously used in the retirement benefit calculation, the use of such military credit shall be allowed. This adjustment shall be effective for the designated members only and only in determining the amount of the correct benefit payments going forward.

(4) Act 474 of the 1985 Regular Session of the Legislature increased the service benefit of three percent per year of service to three and one-third percent per year of service and stipulated that "This Act shall become effective upon approval of the Board of Commissioners of the Port of New Orleans." Although no formal approval was given by the Board of Commissioners of the Port of New Orleans, the increase was implemented by the Harbor Police Retirement System upon the Act's signature by the governor. The benefits shall be calculated as if the required Board of Commissioners of the Port of New Orleans approval had been given on the effective date of the Act. This Act applies to all members who retired after the date of the act and the increased rate applies to all years of service credit. This adjustment shall be effective only for members currently employed on July 1, 2011, and retired as of July 1, 2011, and only in determining the amount of the correct benefit payments already paid to retirees and the correct benefit payments going forward.

(5) The increase in service benefit in Act 474 of the 1985 Regular Session of the Legislature from three percent to three and one-third percent, as well as the increase from two and one-half percent to three percent in 1975, were implemented without containing language that stipulated for what years the increase was to apply, such as for all past years of service for active members, or for all future years of service for all active members, or for all past and future years of service for all active members. Instead of a "blended rate" wherein the rates in effect when the service credit was earned are used in the retirement benefit calculation, the increases were implemented as if each increase applied to all past and future years of service for all active members and such implementation shall apply for these adjustments. This adjustment shall be effective only for members currently employed on July 1, 2011, and retired members and only in determining the amount of the correct benefit payments already paid to retirees and the correct benefit payments going forward relative to the herein specified percentage changes.

(6) Any member hired on November 8, 1976, who completed a period of DROP participation prior to July 1, 2008, and who is still employed on July 1, 2008, shall be subject to R.S. 11:3684(E)(2). This adjustment shall be effective for the designated member only and only in determining the amount of the correct benefit payment going forward.

(7) Any cumulative net overpayment error will be forgiven in its entirety and any cumulative net underpayment error will be paid in its entirety in a lump sum.

(8) For members hired on November 8, 1956, March 25, 1960, June 28, 1961, September 29, 1966, April 5, 1967, March 27, 1968, July 3, 1968, December 2, 1968, December 3, 1968, June 21, 1969, July 28, 1969, October 4, 1969, September 23, 1970, March 30, 1971, and July 8, 1971, who transferred into the Harbor Police Retirement System when the system was started on August 1, 1971, thereby transferring service credit from the Louisiana State Employees' Retirement System which was earned at a benefit factor of two and one-half percent per year and for a member hired on May 3, 1983, who transferred prior service credit from the Louisiana State Employees' Retirement System which was earned at a benefit factor of two and one-half percent per year, all of whom retired from the Harbor Police Retirement System and were paid benefits at the higher benefit factor of three percent per year or three and one-third percent per year for all years of service, including the transferred years, instead of the benefit factor from the transferring system of two and one half percent as specified in R.S. 11:1423, the higher percentage factor shall be allowed. This adjustment shall be effective for the designated members only and only in determining the amount of the correct benefit payments going forward.

B. The adjustments authorized by this Section are not to be considered a waiver of any statute provision governing this system. The provisions of this Section shall be null and void and removed from the statute on July 1, 2012.

NOTE: §3698 as amended by Acts 2014, No. 648, §3, eff. July 1, 2015.

§3698. Repealed by Acts 2014, No. 648, §3, eff. July 1, 2015.

Acts 2011, No. 399, §1, eff. July 1, 2011; Acts 2014, No. 648, §3, eff. July 1, 2015.



RS 11:3701 - Blank]

SUBPART H. EMPLOYEES IN THE POLICE DEPARTMENT FOR

THE CITY OF OPELOUSAS

§3701. [Blank]



RS 11:3711 - Police pension fund for the police department of the city of Shreveport; creation

SUBPART I. POLICE PENSION FUND OF THE

CITY OF SHREVEPORT

§3711. Police pension fund for the police department of the city of Shreveport; creation

There is created a police pension fund for the police department of the city of Shreveport for pensioning all police officers of the police department of the city of Shreveport, their widows and children. For purposes of this Subpart police officers shall be defined as those members of the Shreveport Police Department who meet the definition of police officers for the purpose of civil service rating and are so rated.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2351 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3712 - Appropriation of fund

§3712. Appropriation of fund

A. All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Policemen's Pension and Relief Fund of the City of Shreveport shall be transferred to and shall become the monies, funds, properties, real and personal and assets of the newly created Policemen's Pension and Relief Fund of the City of Shreveport.

B. It shall set aside for the fund, twenty percent of all fines collected by its municipal courts for the infraction of municipal ordinances and ten percent of the money collected for licenses, privilege taxes, or permits for the sale of beverages containing alcohol. The municipality shall appropriate and pay out of its general alimony taxes, into the fund, annually at the beginning of the fiscal year, an amount equal to any deficit which occurs in the operation of the fund for the preceding year.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2352 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3713 - Fund not to be commingled

§3713. Fund not to be commingled

All funds derived and held or invested under the provisions of this Subpart shall be administered as a sacred trust for the sole purposes stated in this Subpart and at no time commingled or combined with any other fund.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2353 by Acts 1991, No. 74, §3, eff. June 25,1991.



RS 11:3714 - Board of trustees of fund

§3714. Board of trustees of fund

A. There shall be a board of trustees of the Police Pension Fund of the City of Shreveport for the administration, management, operation, and control of the fund.

B. The board shall be composed of nine members, as follows:

(1) The mayor of the city of Shreveport, who shall serve as president.

(2) The chief administrative officer of the city of Shreveport.

(3) The chief of police of the police department of the city of Shreveport.

(4) The director of finance of the city of Shreveport, who shall serve as treasurer.

(5)(a) Four persons who shall be any of the following:

(i) An active member of the fund who became a member prior to July 12, 1977.

(ii) A former member who is receiving a benefit from the fund and who became a member prior to July 12, 1977.

(iii) The surviving spouse of an active member of the fund who became a member prior to July 12, 1977.

(iv) The surviving spouse of a former member who was receiving a benefit from the fund immediately prior to death and who became a member prior to July 12, 1977.

(b) These four members shall be elected by those persons who are eligible to become members of the board of trustees. The elections shall be conducted in the manner set forth by the board of trustees sitting prior to the election.

(c) These four members shall serve four year terms.

(d) The board of trustees shall elect one of these four members to serve as secretary.

(6) A member, possessing the same qualifications as that of the members provided for in Subparagraph 5(a) of this Subsection, shall be elected by the other eight members for a term concurrent with that of the four elected members provided for in Subparagraph 5(a) of this Subsection.

Acts 1968, No. 641, §2. Amended by Acts 1979, No. 626, §1, eff. July 18, 1979; Acts 1988, No. 417, §1; Redesignated from R.S. 33:2354 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 710, §1, eff. June 29, 2006.

{{NOTE: SEE ACTS 1988, NO. 417, §2.}}



RS 11:3715 - Management of fund; salary deductions; action of board to be final; meetings

§3715. Management of fund; salary deductions; action of board to be final; meetings

A. The board shall have charge of the fund. The board shall assess each member of the police department an amount not to exceed nine percent of his salary excluding overtime pay but including state supplemental pay which shall be deducted monthly. This assessment is to be deposited by the treasurer of the fund in a depository chosen by the board and subject to the orders of the board. The city of Shreveport shall, in addition to those funds deposited pursuant to R.S. 11:3712, appropriate and pay over into said fund annually a sum in the identical amount as that total sum paid over into the fund from the payroll deductions of all employees of the police department as described in this Subsection.

B. The board shall make regulations for its government and hear and decide all applications for relief or pensions under this Subpart. Its decision on applications shall be final and conclusive and not be subject to review or reversal except by the board. The board shall, within thirty days after an application is made by a member, pass upon said application and notify the member. If no notice is received within thirty days from date of filing of said application, the application shall be considered automatically approved. The board shall keep a record of all its meetings and proceedings. The board shall meet at least once annually and when called by the president or secretary.

Acts 1968, No. 641, §2. Amended by Acts 1977, No. 497, §1; Acts 1988, No. 417, §1; Redesignated from R.S. 33:2355 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3716 - Duties of treasurer; bond

§3716. Duties of treasurer; bond

A. The treasurer of the board shall be the custodian of the fund and keep his books and accounts in the manner prescribed by the board. The books and accounts shall be subject to the inspection of a member of the board at any time. The treasurer shall deposit all money in the bank selected by the board. Upon the expiration of the treasurer's term of office, he shall deliver to his successor all unexpended money and all property which has come into his keeping as treasurer.

B. The treasurer shall, within ten days after his appointment, execute a bond to the board with good and sufficient sureties in the sum directed by the board for the faithful performance of his office. The bond shall be filed in the office of the board and in case of its breach, suit may be brought on the bond in the name of the board or any person injured by the breach.

Acts 1968, No. 641, §2. Amended by Acts 1979, No. 551, §1; Redesignated from R.S. 33:2356 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3717 - Deposit of money collected for fund

§3717. Deposit of money collected for fund

Not later than fifteen days after the close of the fiscal year, the treasurer of the board shall deposit to the credit of the fund, in the bank designated by the board, the amounts prescribed in R.S. 11:3502 and all money collected under this Subpart and turned into the municipal treasury during the preceding year.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2357 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3718 - Property for benefit of fund; minimum fund required before disbursements can be made

§3718. Property for benefit of fund; minimum fund required before disbursements can be made

A. The board may receive property of any nature for the benefit of the fund.

B. The sum of fifty thousand dollars shall be retained as a permanent fund. No pension shall be paid or money drawn from the fund until the sum of fifteen thousand dollars, over and above the fifty thousand dollars held as a permanent fund is to the fund's credit.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2358 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3719 - Investment of fund

§3719. Investment of fund

A. The board may invest the permanent fund or any portion thereof in the name of the "Board of Trustees of the Police Pension and Relief Fund" in interest bearing bonds of the United States of America, or the state of Louisiana, or of the said city of Shreveport, Louisiana; federally insured banks or savings and loan associations; industrial bonds; utility bonds; preferred securities; railroad equipment trust certificates; first mortgage loans which shall be limited to ten percent of the issuing company's admitted assets; real estate first mortgage loans on unencumbered real estate, which shall be limited to seventy-five percent of the appraised valuation of the real property; bank certificates of deposit of any accredited state or federal bank operating in Louisiana, provided full collateral is submitted and maintained by the city under the terms of its local fiscal agency agreement; repurchase agreements; securities of any accredited building and loan association or savings and loan associations which is located in the state of Louisiana, provided such investment amount is fully insured by the federal government; mutual funds which have official representatives domiciled in Louisiana; common stocks of any major company which is fully solvent or registered on a major securities exchange; or in any other investment vehicle that a similarly-situated institutional investor would deem prudent.

B. The board shall have full power to diversify the investments of the funds, in any of the above investments or securities which the board deems prudent and advisable. The board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested. The board shall manage the funds with the care, skill, prudence, and diligence, under the circumstances then prevailing, that a prudent man, acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

Acts 1968, No. 641, §2. Amended by Acts 1981, No. 587, §1; Acts 1982, No. 17, §1, eff. July 9, 1982; Redesignated from R.S. 33:2359 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2009, No. 398, §1, eff. July 1, 2009.



RS 11:3720 - Money available for pensions

§3720. Money available for pensions

A. The interest received from the investments after the fund has reached fifty thousand dollars or fifteen thousand dollars, as the case may be, and all money received from any source, shall be applicable to the payment of pensions and relief under this Subpart.

B. In any year in which the assets of the fund are sufficient to cover eighty percent of the fund's liabilities, the board may in its discretion award a permanent benefit increase or a cost-of-living adjustment to the fund's beneficiaries. Such increase shall not exceed three percent of the pension amount payable to the beneficiary on the date the increase becomes effective.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2360 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2009, No. 398, §1, eff. July 1, 2009.



RS 11:3721 - Disbursements upon warrants

§3721. Disbursements upon warrants

Money shall be paid by the treasurer from the fund only upon warrants signed by the president and countersigned by the secretary. No warrant shall be drawn except by order of the board.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2361 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3722 - Financial reporting

§3722. Financial reporting

The condition of the fund as of December thirty-first of each year shall be reported to the governing authority of the municipality by the board's secretary every January. In addition thereto, at least every three years the board shall employ a qualified actuary who shall, as of December thirty-first of the immediately preceding year, make an actuarial valuation of the fund and make recommendations required for sound funding of the fund.

Acts 1968, No. 641, §2. Amended by Acts 1977, No. 497, §1; Redesignated from R.S. 33:2362 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3723 - Funds not subject to claims against beneficiaries

§3723. Funds not subject to claims against beneficiaries

The fund, or any portion thereof, before or after an order for its distribution is issued, shall be exempt from assignment or pledge by a beneficiary of the fund or from seizure by virtue of any judicial process issued against the beneficiary.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2363 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3724 - Pensions and benefits

§3724. Pensions and benefits

Pensions and benefits shall be as follows:

(1) If any member of the police department, while in the active service of the police department, becomes and is found by the board of trustees to be temporarily, totally disabled, mentally or physically, for service in the police department by reason of service therein, the member shall receive monthly from the fund, during such total disability or until he becomes eligible for retirement on service basis, but not to exceed one year in any event, a sum equal to sixty-six and two-thirds percent of the monthly salary for the active member of the police department holding the position corresponding to that held by the beneficiary at the time he acquired the disability.

(2) If any member of the police department while in the active service of the police department becomes or is found to be by the board of trustees totally, permanently, physically or mentally disabled for service in the police department, and to do or perform work of any reasonable kind or character by reason of service in the police department, he shall receive monthly from the fund so long as the disability shall continue, a sum equal to sixty-six and two-thirds percent of the monthly salary of the active member of the police department holding the position corresponding to that held by the beneficiary at the time he acquired the disability until such time as he becomes eligible for retirement on service basis.

(3)(a) If any member of the police department becomes or is found to be totally, permanently, physically or mentally disabled for service in the police department by reason of service therein, but is found by the board of trustees to be physically and mentally capable and able to do work and perform work of any other reasonable kind or character and said work is available, he shall receive each month, as long as the disability shall continue, from the fund except as hereinafter provided, a sum equal to fifty percent of the monthly salary of the active member of the police department holding the position corresponding to that held by the beneficiary at the time he acquired the disability, until such time as he becomes eligible for retirement on service basis.

(b) If any member of the police department becomes or is found to be totally, permanently, physically or mentally disabled for service in the police department by reason of service therein, he shall receive each month, as long as the disability shall continue, from the fund except as hereinafter provided, a sum equal to sixty-six and two-thirds percent of the monthly salary; provided that the Civil Service Commission certify that such member is not capable of working in any meaningful and gainful employment due to such on-the-job incurred disability.

(4) "In the active service of said police department" for the purpose of this Subpart is when a member is on the payroll of the police department of the city of Shreveport. Such "active service" recognizes the members obligation to be on duty twenty-four hours per day.

(5) Retirement benefits for members of the police department eligible therefor shall be as follows:

(a) Any member who was employed by the police department on or before December 31, 1968, who serves in the police department for a period of twenty years shall, upon making proper written application to the board of trustees, be retired from service in said police department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his monthly salary. For each year served in addition to twenty, which additional years are served after July 12, 1977, the member shall receive an additional monthly benefit of .833 percent of his monthly salary, not to exceed a total monthly benefit of seventy-five percent of his monthly salary. The monthly salary shall be computed on the basis of the highest rate of pay for any twelve months prior to the date of retirement.

(b) Any member who is employed by the police department after December 31, 1968, who serves for a period of twenty-five years shall, upon making proper written application to the board of trustees, be retired from service in said police department and shall be paid monthly a sum equal to sixty-six and two-thirds percent of his monthly salary. For each year served in addition to twenty-five, which additional years are served after July 12, 1977, the member will receive an additional monthly benefit of 1.66 percent of his monthly salary, not to exceed a total monthly benefit of seventy-five percent of his monthly salary. The monthly salary shall be computed on the basis of the highest rate of pay for any twelve months prior to the date of retirement.

(6) On and after the date of January 1, 1969, a police officer of the police department who has reached, or thereafter reaches the age of sixty-two years shall be mandatorily retired in accordance with the provisions of this Subpart regardless of disability and irrespective of whether or not the member has applied therefor.

(7) Upon any member of the police department being retired upon pension by reason of disability, the said board of trustees shall have the right at any time, to cause the retired member to be brought before it and again examined by the city physician and/or other competent physicians and surgeons, to be selected by it, and also to examine other witnesses for the purpose of discovering whether such disability to perform the duties of the position held at the time of his removal from active service (or work of any other character) yet continues, and whether such retired member shall be continued on the pension roll until reinstated to his former rank in the active service of said police department. Such retired member shall be entitled to notice and to be present at the hearing of such evidence, shall be permitted to propound any questions pertinent or relevant to such matters, and shall also have the right to introduce upon his own behalf any competent evidence he may see fit. All witnesses so produced shall be examined under oath, and any member of said board of trustees is hereby authorized and empowered to administer such oath to such witness. The decision of said board of trustees shall be final and conclusive and no appeal shall be allowed therefrom, nor shall the same be subject to review, except by said board of trustees or upon writ of certiorari to the courts.

(8) If any member of the police department, while in the service of said police department or while eligible for or receiving benefits under the provisions of this Subpart, dies from any cause and leaves a surviving widow, the board shall direct the payment monthly from the fund to such widow, during the remainder of her life, or until remarriage, unless such remarriage occurs after age fifty-five, in an amount equal to fifty percent of a beginning policeman's pay and to each surviving minor child under the age of eighteen years a sum equal to seventeen and one-half percent of a beginning policeman's pay. However, the total monthly payment to be made at any time to a member's surviving widow and dependent children shall not exceed eighty-five percent of a beginning policeman's pay. Payments to such child or children shall continue after the remarriage of the widow but shall cease as to each child upon marriage. In order to receive the benefits herein provided for, a widow must have been married to such member before his removal from active service and must have been living with him at the time of death. Upon application therefor to the board of trustees, the benefits of a widow whose benefits have now terminated or hereafter terminate because of her remarriage shall be restored to the level at the time such benefits previously terminated upon a showing that the subsequent marriage has terminated, provided if her subsequent marriage was to a member of the fund she shall have the option of choosing restoration to her original benefit or the benefits to which she would be entitled because of the death of her second husband, but not both. If an applicant whose benefits have been restored, as here provided, again marries, her benefits shall terminate.

(9) Whenever an active or retired member of said police department shall die as aforesaid in Paragraph (8) hereof, the board of trustees shall appropriate from the Fund the sum of two hundred fifty five dollars for funeral and burial expenses of such deceased member.

(10) In the event of the death of a member of the police department as aforesaid in Paragraph (8) hereof leaving no wife, but leaving dependent children under the age of eighteen years, or dependent parents, each of said dependents shall be entitled to and shall be paid a sum equal to seventeen and one-half percent of a beginner policeman's salary, provided that the total benefits payable to dependents under this Paragraph shall not exceed a sum equal to fifty percent of a beginner policeman's salary; provided further that these benefits shall be payable until such dependent child reaches the age of eighteen years or marries, whichever occurs first.

(11) A member of the said police department hereinafter employed in the said police department for the first time after he shall have attained the age of thirty-six years shall not be eligible for any benefits under the provisions of this Subpart; nor shall he be required to pay anything into said fund.

(12) The benefits provided in the preceding Paragraphs (1) and (2) shall continue only until the time the said member would have been eligible for retirement under the provisions of this Subpart, and he continued in active service, and at such time he shall receive the benefits provided for under the retirement provisions of this Subpart.

(13) The benefits provided in this Subpart for minor children shall be paid to the surviving parent during the minority of said child, unless otherwise directed by said board.

Acts 1968, No. 641, §2. Amended by Acts 1972, No. 172, §2; Acts 1976, No. 595, §1; Acts 1977, No. 497, §1; Acts 1984, No. 785, §1, eff. upon approval of the City Council of Shreveport (approved Jan. 15, 1985); Acts 1990, No. 811, §1, eff. Jan. 1, 1989, upon approval by the city of Shreveport by ordinance; Acts 1991, No. 598, §1, eff. Jan. 1, 1989, upon approval by the city of Shreveport by ordinance; Redesignated from R.S. 33:2364 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2004, No. 529, §1, eff. June 25, 2004; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: See Acts 2004, No. 529, §4, relative to effectiveness of Act. Also see Acts 2004, No. 519, §2, relative to repeal of Paragraph (8) as amended and reenacted by Acts 1990, No. 811 and Acts 1991, No. 598.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3725 - Election of benefits

§3725. Election of benefits

All laws or parts of laws, in conflict herewith are hereby repealed; provided, that no provision of this Subpart shall operate to affect in any manner the rights of those persons who are now drawing benefits under prior laws and, particularly, this Subpart shall not diminish in any manner the rights and benefits granted under Acts No. 222 of 1938, 11 of 1956, and 88 of 1962, to any member presently entitled and drawing benefits under said Acts.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2365 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3726 - Filing names of persons entitled to death benefits

§3726. Filing names of persons entitled to death benefits

Every member of the department shall file with the secretary of the board the name of any beneficiary to whom death benefits shall be paid and his relation to the member.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2366 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3727 - Eligibility for appointment to department; physical examination

§3727. Eligibility for appointment to department; physical examination

A. Persons eligible for first appointment to the police department shall be between the ages of twenty-one and thirty-five years at the time of such original appointment, and shall be subject to re-employment after the age of thirty-five years. No person shall be employed in the department without first submitting to a physical examination by the municipal physician. If not pronounced physically fit by the physician, the applicant shall not under any conditions be eligible for benefits from the fund. The physician shall make a written report of each applicant examined to the commissioner of public safety and to the board immediately upon examination.

B. This Section does not apply to those persons who were regular members of the department on July 31, 1940.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2367 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3728 - Credit for military service

§3728. Credit for military service

Time served in the military service of the United States government to fulfill military obligation shall constitute "service" in the police department as used in this Subpart. Any re-enlistment time shall not be considered "service" under the terms of this Subpart upon re-enlistment such persons shall forfeit any rights under this Subpart. Such time in military service must interrupt the member's employment in the Shreveport Police Department.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2368 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3729 - Members affected

§3729. Members affected

The provisions of this Subpart shall apply to any and all widows and dependents of members of the Shreveport Police Department as of 12:00 P.M. on the first day of January, 1969. Said provisions shall apply to the members of the police department as of July 31, 1968. For the purposes of this Subpart, all applications which are pending and/or not finalized on said date shall be governed by the provisions of this Subpart.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2369 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3730 - Penalty for violations

§3730. Penalty for violations

Whoever wilfully violates any provision of this Subpart shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned not longer than one year, or both, at the discretion of the court. The court of original and unlimited jurisdiction in civil suits shall have jurisdiction of offenses defined by this Subpart.

Acts 1968, No. 641, §2; Redesignated from R.S. 33:2370 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3731 - Merger with Municipal Police Employees' Retirement System

§3731. Merger with Municipal Police Employees' Retirement System

The following provisions shall apply in the event that the city of Shreveport enters into an agreement with the board of trustees of the Municipal Police Employees' Retirement System, hereinafter referred to as the "system", as authorized by R.S. 11:2225(A)(11), to merge the Policemen's Pension and Relief Fund of the city of Shreveport hereinafter referred to as the "fund" with the system:

A. For purposes of securing the approval of the active members of the municipal police retirement plan as required by R.S. 11:2225(A)(11), all members of the Fund shall be deemed to be members of a single municipal police retirement plan regardless of the different contributions that entitled to draw from the Fund. Only those members who are active members of the police department of the city of Shreveport when approval of a merger is required shall be eligible to vote on whether to approve the merger agreement.

B. The city of Shreveport is specifically authorized to contract with the members of its police department to guarantee that the merger will not result in any member receiving less in regular retirement benefits provided he meets the age and service requirements of the fund for a regular retirement benefit, than the member would have received if the fund had not been merged with the system; provided further, if a member acquires a disability or survivor benefits become payable after the effective date of the merger, the system shall pay such benefits; and the fund shall pay the difference in disability or survivors benefits at the time such benefits become payable, if the benefits would have been greater under the fund. Any contract entered into pursuant to the authority granted by this Subsection may designate the entity that will be responsible for administering benefits and resolving disputes that arise under the contract.

C. To the extent that any persons who are not merged into the System remain entitled to benefits under the Fund, the Fund shall remain in existence and the board of trustees of the Fund shall continue to administer benefits in accordance with the provisions governing its operations at the time of the merger; however, nothing in this Subsection shall be construed to preclude the legislature from making future changes in the Fund, the board of trustees, or the administration of the Fund.

D. Repealed by Acts 2006, No. 710, §2, eff. June 29, 2006.

E. Repealed by Acts 2009, No. 398, §2, eff. July 1, 2009.

F. Nothing in R.S. 11:3712, R.S. 11:3713, or R.S. 11:3714, or any other provision of law shall be construed to preclude the trustees from transferring funds or assets of the Fund to the Municipal Police Employees' Retirement System in the event the city of Shreveport and the trustees of the Municipal Police Employees' Retirement System in the event the city of Shreveport and the trustees of the Municipal Police employees' Retirement System enter into a merger agreement as authorized by R.S. 11:2225.

Added by Acts 1982, No. 19, §1, eff. July 9, 1982; Redesignated from R.S. 33:2370.1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2006, No. 710, §2, eff. June 29, 2006; Acts 2009, No. 398, §2, eff. July 1, 2009; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3761 - Bus driver's pension and relief fund of the city of Monroe; creation

CHAPTER 4. OTHER PENSION AND RELIEF

FUNDS IN PARTICULAR CITIES

PART I. BUS DRIVERS' PENSION AND RELIEF FUND

OF THE CITY OF MONROE

§3761. Bus driver's pension and relief fund of the city of Monroe; creation

From July 30, 1952, the assets, funds, monies and properties presently constituting the Bus Drivers' Pension Fund of the City of Monroe, Louisiana, shall, together with the funds, proceeds and revenues hereinafter provided for, constitute and be "The Bus Drivers' Pension and Relief Fund of the City of Monroe"; and such fund is hereby dedicated to the pensioning of members with disabilities, members who are superannuated, and retired members of the Bus Drivers' Department of the City of Monroe, and their widows and orphans and for the relief and aid of members of the bus drivers' department in the case of disability as provided in this Part.

Designated from Acts 1952, No. 187, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3762 - Composition of the fund; control and management

§3762. Composition of the fund; control and management

The fund as above constituted and established shall be controlled, managed and administered by a Board of Trustees as hereinafter provided for.

Designated from Acts 1952, No. 187, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3763 - Board of trustees; composition

§3763. Board of trustees; composition

A. The "Board of Trustees of the Bus Drivers' Department Pension and Relief Fund of the City of Monroe, Louisiana" hereby created a body politic, and shall be composed of:

(1) The President of the "Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana", who shall be ex-officio Chairman of said Board.

(2) The Vice President of the "Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana".

(3) The Secretary of the "Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana".

(4) Four active members of said Bus Drivers' Department to be elected at the time and in the manner specified for election of officers as hereinafter provided for.

B. The Secretary of said Board shall be chosen by a majority vote of the members of said Board, and shall be elected at the time each new board takes office.

Designated from Acts 1952, No. 187, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3764 - Qualification of officers from bus drivers' departments; special elections

§3764. Qualification of officers from bus drivers' departments; special elections

A. All officers of "The Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana", except the President and the Treasurer, shall be employees of the said Bus Drivers' Department. The President shall be a member of the Commission Council of the City of Monroe, and the Treasurer shall be the duly authorized and acting Secretary-Treasurer of the City of Monroe, and his bond shall be so written as to adequately cover the funds here involved as hereinafter provided. If the President and/or the Treasurer so elected be not members of the said Bus Drivers' Department, they shall not receive any benefits hereunder.

B. In the event a vacancy should occur in the said Board of Trustees a special election shall be called by the remaining members of said Board within thirty days after such vacancy shall occur.

Designated from Acts 1952, No. 187, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3765 - Selection of officers and members of the board; annual and special meetings; quorum

§3765. Selection of officers and members of the board; annual and special meetings; quorum

A. The first officers and members of the Board of Trustees of "The Bus Drivers' Pension and Relief Fund of the City of Monroe, Louisiana" shall be elected by the membership thereof on July 30, 1952 and they shall hold office until the annual meeting in 1952 when their successors shall be elected. Thereafter they shall hold office for one year and be elected at each annual meeting. They shall hold office until their successors have been duly elected and have accepted the office to which elected. They may succeed themselves in office.

B. The annual meeting of the members of this fund for the election of officers and trustees and matters of business shall be held at 8:00 A.M. on the second Monday of each July without call or notice. Special or called meetings of the membership may be held upon call of the President or upon call signed by two-thirds of members of Board; said call to be in writing and posted in City Hall and Bus Barn in a conspicuous place at least five days before said meeting is to be held. A quorum of two-thirds of the membership must be present at any meeting, annual or special, in order to transact any business, and all matters shall be decided by a two-thirds vote of the membership present at any meeting, except the election of officers and members of the board of Trustees shall be a majority vote of the members present.

Designated from Acts 1952, No. 187, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3766 - Treasurer; duties; bond

§3766. Treasurer; duties; bond

The Treasurer so elected shall be custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension and Relief Fund only upon warrants signed by himself and countersigned by the Vice President and the Secretary thereof. The said Treasurer shall give an annual surety bond of good and solvent surety by a recognized Bonding Company, duly licensed to do business in the state of Louisiana, in a sum equal to the amount in the said Pension and Relief Fund at the end of each year. The premium of said bond shall be paid out of the said fund.

Designated from Acts 1952, No. 187, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3767 - Board of directors; duties; meetings

§3767. Board of directors; duties; meetings

A. The said Board of trustees shall have exclusive control and management of said Bus Drivers' Pension and Relief Fund and shall, upon the advice and consent of the members of the said Bus Drivers' Department, make all necessary and pertinent rules and regulations for the proper administration of said Fund not in conflict with the provision of this Part, shall hear and decide all applications for benefits under this Part, and its decisions on such applications shall not be subject to review or reversal except by said Board, or upon certiorari to the Courts, however, in the event payment or action is not taken within ten days by said Board, after due notices given, the beneficiary thereof may appeal to the said Bus Drivers' Department as a whole. Provided that the benefits established by R.S. 11:3771 and 3778 may be reduced by said Board of Trustees until such time as reserve funds are, in its opinion, adequate for the payment of such benefits in full.

B. No debt, claim, pension, or benefit, of whatsoever nature or kind, shall ever be paid until the same has been duly approved by said Board of Trustees. All such payments, after having been approved by the said Board, shall be by voucher signed by the Treasurer and countersigned by the Vice President and Secretary.

C. The said Board shall meet upon call of the President, or upon call of any two members of the Board.

"Call", as used herein, shall mean due and timely notice given in writing to all members of the said Board of the intention to convene.

Designated from Acts 1952, No. 187, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3768 - Officers; duties; powers

§3768. Officers; duties; powers

A. The Secretary of the said Board of Trustees shall keep books, provided for the purpose, containing a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investing of funds, belonging to the said Pension and Relief Fund as hereinafter provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned to him by the said Board of Trustees. He shall especially maintain a book record showing the date each member of said Bus Drivers' Department together with all breaks or interruptions in the continuity of service and explanations of such interruptions, their causes, etc. for the purpose of perpetuating an intelligent service record of each employee of the Department.

B. The President and Vice President shall perform such duties as are usually incidental to such office.

C. The said Board of Trustees shall have the power, and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law, which said rules and regulations shall be adopted by and with the advice and consent of a majority of the membership of the said Bus Drivers' Department.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Keep all necessary records of its meeting and proceedings.

(5) Annually at the close of the fiscal year cause to be posted in each office at City Hall and Bus Barn a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said Fund and special reports shall be made and posted prior to the annual meetings when requested by a majority of the said Board of Trustees.

(6) At such time after considering the probable current demands upon such Fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the said Board of Trustees relating thereto shall be entered upon its records. Such investment shall be only in Bonds and/or Certificates of the Treasury of the United States of America bearing Government's guarantee of face value and/or in the shares of any building and loan or homestead corporation or association domiciled in the State of Louisiana where the shares of such building and loan or homestead corporation or association are insured by the Federal Savings and Loan Insurance Corporation of Washington, D.C., provided that such investment in the shares of anyone of said building and loan or homestead corporations or associations shall not exceed the amount so insured. All bonds and/or certificates evidencing said investments shall be deposited in a Safety Deposit Vault in the designated Depository. Income from such investments shall be and become a part of the said Bus Drivers' Pension and Relief Fund.

Designated from Acts 1952, No. 187, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3769 - Salary deductions paid into the fund; contributions by the city

§3769. Salary deductions paid into the fund; contributions by the city

The said Bus Drivers' Pension and Relief Fund shall consist of the following:

(1) All monies, funds, properties, real and personal, and assets now belonging to or due the presently existing Bus Drivers' Pension Fund of Monroe, Louisiana.

(2) The proceeds of the sale of condemned property owned and used by the said Bus Drivers' Department, except when used as trade-in allowance on the purchase of new property, shall be paid into the said Pension and Relief Fund.

(3) All rewards, gifts, donations, gratuities, proceeds of carnivals, dances, exhibitions, benefits, shows, games, plays or otherwise whatsoever made to or earned by the department; and all rewards, gifts, donations, and gratuities made individually to any member of said Bus Drivers' Department and growing out of service performed in the Department, shall at the option of the Board of Trustees be deposited in the said Pension and Relief Fund of this organization.

(4) Twenty-five dollars of the salary of all employees of said bus department who are eligible for participation in the benefit of the fund shall be deducted from their respective salaries at the rate of twelve dollars and fifty cents on each semimonthly payday of the City of Monroe, Louisiana.

(5) The City of Monroe, Louisiana is by this Part authorized and directed to appropriate and pay over money out of the revenues of the Bus Department owned by the City of Monroe, a sum of money equal to four per cent of the revenues of the Bus Department, until such percentage added to the amount presently in the Bus Fund and the contributions of the employees of the Bus Department equals the sum of sixty-five thousand dollars. The proceeds of the four per cent hereinabove set forth, shall be paid monthly to the Treasurer of said Fund and by said Treasurer shall be deposited to the account of said Pension and Relief Fund.

(6) At such time that the said Pension fund attains the sum of sixty-five thousand dollars, then the said City of Monroe is by these presents authorized and directed to discontinue the contributions set forth in Paragraph (5) of this section, and at such time is authorized and directed to pay out of the annual revenues of the General Fund of the City of Monroe, annually at the beginning of the fiscal year, an amount or sum equivalent to the amount or sum of such deficit as may result, occur or appear in the operation of said Fund for the preceding year at the close of such fiscal year, considering the receipts and revenues accruing for such year to the said Fund from all sources as against the disbursements for such year made under the provisions of this Part.

(7) The City of Monroe, Louisiana, is by this Part authorized and directed to pay to the said Bus Drivers' Pension and Relief Fund all amounts received by the said City of Monroe, Louisiana, for any form of advertising in and on the said City buses and all sums received for any type of commercial display in or on the said buses.

Designated from Acts 1952, No. 187, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3770 - Exemption from seizure and attachment

§3770. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Bus Drivers' Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1952, No. 187, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3771 - Pensions and benefits

§3771. Pensions and benefits

Payment of pensions and benefits shall conform to the following conditions:

(1) A member who has served in the department for twenty-five years continuously without interruption, upon retiring from actual service in the department shall receive from the pension fund the sum of three hundred dollars per month during the balance of his lifetime.

(2)(a) A member who has acquired a permanent disability from any cause, either while on or off duty, save and except any disability which may arise out of a result from the commission or the attempted commission of a misdemeanor or a felony or use of any drug or intoxicating liquor to such extent as to become under the influence thereof to the extent that service cannot be performed in the department, shall upon submission of due proof in accordance with the requirements of this organization, be paid monthly during the period of the disability for the balance of his lifetime in accordance with the following scale:

(i) An employee who at the time the disability occurs has served the department continuously for more than twenty years shall be paid the sum of three hundred dollars per month.

(ii) An employee who at the time the disability occurs has served the department continuously for more than ten years but less than twenty years shall be paid the sum of two hundred dollars per month.

(iii) An employee who at the time the disability occurs has served the department continuously for more than five years and up to and including ten years shall be paid one hundred dollars per month.

(iv) An employee who at the time the disability occurs has served the department for less than five years will not be entitled to any benefits therefor, but shall in lieu thereof be refunded all payments made by him in accordance with R.S. 11:3769(4).

(b) At any time during said period of disability, the board of trustees hereof may require the member to submit to physical examination in accordance with the requirements of the organization.

(3) Upon the death of a member of this organization, either active or pensioner, from any cause whatsoever, whether while actively in service or while receiving benefits, such member's widow to whom he was lawfully married and not divorced at the time of his death, shall during the period of her widowhood receive one hundred seventy-five dollars per month, and if there is a lawful child or children of the deceased who are under eighteen years of age and not married, such widow shall receive an additional thirty-five dollars per month for each child not to exceed a total of one hundred five dollars per month for all of such children until the youngest child reaches eighteen years of age.

(4) Should no lawful widow survive the deceased member, either active or pensioner, or should his widow subsequently die or remarry and there are lawful surviving children under eighteen years of age and not married, then they shall receive the sum of one hundred fifty dollars per month, to be divided between them equally for their support or education until the youngest child has reached eighteen years of age.

(5) Should the deceased member, either active or pensioner, be survived by neither lawful wife nor lawful children below the age of eighteen years nor by a father or mother, in that event, the sum of three hundred dollars shall be paid to any person named in writing as the beneficiary of the deceased member, and in default of a beneficiary so named, or if the beneficiary named pre-decease said member, then the said amount shall be used by the organization first to pay the funeral expenses and expenses of last illness of the deceased member, and if any residue remain thereafter it shall be paid to legal heirs of deceased.

Designated from Acts 1952, No. 187, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3772 - Death benefits

§3772. Death benefits

A claim for pension or death benefits based on any facts or conditions not hereinabove expressed may be paid by the said fund provided the same has been brought before the membership at an annual or special meeting and a favorable vote registered therefor. But the Board of Trustees shall pay no pension or death benefit not specially provided by this Part until the membership has acted favorably upon the same at an annual or special meeting.

Designated from Acts 1952, No. 187, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3773 - Payments during disability

§3773. Payments during disability

No member with a disability shall be paid pension benefits hereunder during such period of disability while receiving regular wages or salary from the City of Monroe.

Designated from Acts 1952, No. 187, §14 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3774 - Physical examination required for disability benefits

§3774. Physical examination required for disability benefits

A member claiming pension benefits, or a member already receiving such benefits because of such disability as renders him unfit for service in the department shall subject himself to physical examination by a Medical Examiner designated by the Board of Trustees of this organization and if the findings of said examiner be objectionable to the member, the member may require a further physical examination to be held jointly by the Medical Examiner of the Board, a Medical Examiner to be chosen by the member and a third Medical Examiner to be selected by the Examiner representing the Board and the member and the concurrence of either two of said examiners reduced to writing and signed by them shall be considered as final by the Board of Trustees and by the member affected. The disability of said member shall not affect his seniority rights.

Designated from Acts 1952, No. 187, §15 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3775 - Disability benefits to cease upon recovery or refusal to return to work

§3775. Disability benefits to cease upon recovery or refusal to return to work

Any member receiving a pension for disability, who refused to return to duty in the Department upon recovering from said disability, shall forfeit all claims to further benefits hereunder, provided that an opening awaits said member in the Department upon such recovery; the matter of openings in employment is to be subject to the contract currently existing by and between City of Monroe and the Amalgamated Association of Electric Street Railway, Motor Coach Employees, Local No. 1160.

Designated from Acts 1952, No. 187, §16 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3776 - Leave of absence; waiver of dues and benefits

§3776. Leave of absence; waiver of dues and benefits

Any member granted a leave of absence from the department, and not employed during such leave by the City of Monroe, may, in the sound discretion of the Board of Trustees, have both dues and benefits waived and suspended during such period of leave, and any leave of absence so granted by the Board of Trustees, may likewise in the discretion of the Board of Trustees, be recalled, vacated, and cancelled.

Designated from Acts 1952, No. 187, §17 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3777 - Compulsory retirement prohibited

§3777. Compulsory retirement prohibited

No member of this organization shall ever be compelled by this organization to retire from active service in the department because of age, length of service, physical disability or infirmity; the acceptance of said pension benefits shall always be optional with the member.

Designated from Acts 1952, No. 187, §18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3778 - Member participation; service not interrupted by physical infirmity; military service; supplement to federal pension

§3778. Member participation; service not interrupted by physical infirmity; military service; supplement to federal pension

A. A member's service period shall not be considered as having been interrupted during the period that the member may not be employed by the department because of illness, injury, or other physical infirmity or disability; nor shall it be considered as interrupted during the period that a member may be in actual military service of his country or state in time of war, peril, insurrection, calamity, or other cause that may call the member from private life to military service, and the dues of such member while absent from the department during such military service shall be waived. Provided also that if a member of the department is called into the Armed Forces of the United States, and as a result of his service he acquires a total disability and receives a pension from the federal government, the pension fund herein will pay him an amount sufficient to equal the sum of one hundred forty dollars per month, or if he is killed and his widow or dependent children receive a pension from the federal government, the Bus Drivers' Pension and Relief Fund shall pay his widow or dependent children an amount necessary to total the sum of eighty dollars per month.

B. In the event eighty dollars per month, or more, is paid by the Federal Government alone, then, and in that event there shall be no obligation on the part of the Bus Drivers' Pension and Relief Fund to pay out any amount to said widow or dependent children. In the event the Federal Government pays a greater amount than eighty dollars per month and at a later date decreases this amount to a sum less than eighty dollars per month, then and at that time, the Bus Drivers' Pension and Relief Fund shall pay to the widow and/or dependents an amount necessary to bring the total pension to the sum of eighty dollars per month.

Designated from Acts 1952, No. 187, §19 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3779 - Computation of length of service

§3779. Computation of length of service

The service of a member of this fund shall date from his first employment in the department provided such service has not been broken or interrupted for causes not excused and condoned by this Part. The service date of a member reemployed after having resigned from the department or reemployed after having been discharged without reinstatement shall date from the date of said reemployment. The service date of a member reinstated after dismissal (not reemployed) shall date from the date of his first employment.

Designated from Acts 1952, No. 187, §20 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3780 - Transfer to other department

§3780. Transfer to other department

If a member of this organization be transferred by a city official to service for the City of Monroe other than in the department, if the transfer shall exceed six months in duration, it shall operate as a complete termination of the member's membership and forfeiture of all rights, unless the member has a partial disability; but if the transfer does not exceed six months service, it shall not operate to terminate the member's membership herein, if the member returns to the department and works at least one full day in each calendar month during the period.

Designated from Acts 1952, No. 187, §21 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3781 - Physical examination prior to employment required

§3781. Physical examination prior to employment required

After July 30, 1952, all new members employed are required to stand physical examination before a physician named by the Board of Trustees, and such physician must certify their abilities to perform the services of this Department. Members of said Department in good standing on July 30, 1952 are not required to stand such examinations. Any persons employed in the said Bus Drivers' Department subsequent to July 30, 1952, shall not be eligible for any benefits under the provisions of this Part if the said person has attained the age of thirty-five years as of the date of his employment.

Designated from Acts 1952, No. 187, §22 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3791 - The Electrical Workers' Pension and Relief Fund of the City of Monroe; creation

PART II. THE ELECTRICAL WORKERS' PENSION

AND RELIEF FUND OF THE CITY OF MONROE

§3791. The Electrical Workers' Pension and Relief Fund of the City of Monroe; creation

A Pension and Retirement Fund is herein created and shall hereinafter be known and constituted as "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana"; and the fund is hereby dedicated to the pensioning of members with disabilities, members who are superannuated, and retired members of the Electric Line Department, Electric Service Department, Street Lighting Department, Electric Inspection Department, the Commercial Manager, and the Electricians of the Water and Light Office of the City of Monroe, Louisiana, and their widows and orphans and for the relief and aid of members of the electric departments in the case of disability as hereinafter provided.

Designated from Acts 1956, No. 283, §1 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3792 - Composition of the fund

§3792. Composition of the fund

The fund as above constituted and established shall be controlled, managed and administered by a Board of Trustees as hereinafter provided for.

Designated from Acts 1956, No. 283, §2 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3793 - Control and management; board of trustees; composition

§3793. Control and management; board of trustees; composition

A. The "Board of Trustees" of "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana", hereby created a body politic, and shall be composed of five active members of the Retirement System, to be elected at the time and in the manner specified for election of officers as hereinafter provided for.

B. The Secretary of said Board shall be chosen by a majority vote of the members of said Board, and shall be elected at the time each new Board takes office.

Designated from Acts 1956, No. 283, §3 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3794 - Members from electrical departments; officers of the board; vacancies

§3794. Members from electrical departments; officers of the board; vacancies

A. All officers of "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana", except the Treasurer shall be employees of the said Electrical Departments. The Treasurer shall be the duly authorized and acting Secretary-Treasurer of the City of Monroe, and his bond shall be so written as to adequately cover the funds here involved as hereinafter provided. The Treasurer shall not receive any benefits hereunder.

B. In the event a vacancy should occur in the said Board of Trustees, a special election shall be called by the remaining members of said Board within thirty days after such vacancy shall occur.

Designated from Acts 1956, No. 283, §4 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3795 - Elections; annual meetings

§3795. Elections; annual meetings

A. The first officers and members of the Board of Trustees of "The Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana" shall be elected by the membership thereof on August 1, 1956 and they shall hold office until the Annual Meeting in 1957 when their successors shall be elected. Thereafter they shall hold office for one year and be elected at each Annual Meeting. They shall hold office until their successors have been duly elected and have accepted the office to which elected. They may succeed themselves in office.

B. The Annual Meeting of the members of this Fund for the election of officers and trustees and matters of business shall be held at 8:00 A.M. on the second Monday of each July without call or notice. Special or called meetings of the membership may be held upon call of the President or upon call signed by two-thirds of the members of the Board; said call to be in writing and posted in conspicuous places in all Departments, at least five days before said Meeting is to be held. A quorum of two-thirds of the membership must be present at any meeting, Annual or Special, in order to transact any business, and all matters shall be decided by a two-thirds vote of the membership present at any meeting except the election of officers and members of the Board of Trustees shall be a majority vote of the members present.

Designated from Acts 1956, No. 283, §5 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3796 - Treasurer; duties; bond

§3796. Treasurer; duties; bond

The Treasurer so elected shall be custodian of all funds belonging to said Pension and Relief Fund; he shall deposit the funds in such depositories as may be designated by said Board and shall disburse funds belonging to said Pension and Relief Fund only upon warrants signed by himself and countersigned by the Vice President and the Secretary thereof. The said Treasurer shall give an annual surety bond of good and solvent surety by a recognized Bonding Company, duly licensed to do business in the state of Louisiana, in the sum equal to the amount in the said Pension and Relief Fund at the end of each year. The premium of said bond shall be paid out of the said fund.

Designated from Acts 1956, No. 283, §6 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3797 - Board of directors; duties; meetings

§3797. Board of directors; duties; meetings

A. The said Board of Trustees shall have exclusive control and management of said Electrical Workers' Pension and Relief Fund and shall, upon the advice and consent of the members of the said Electrical Department, make all necessary and pertinent rules and regulations for the proper administration of said Fund not in conflict with the provisions of this Part, shall hear and decide all applications for benefits under this Part, and its decision on such applications shall not be subject to review or reversal except by said Board, or upon certiorari to the Courts, however, in the event payment or action is not taken within ten days by said Board, after due notices given, the beneficiary thereof may appeal to the said Electrical Departments as a whole. Provided that the benefits established by R.S. 11:3802 and 3805 may be reduced by said Board of Trustees until such time as reserve funds are, in its opinion, adequate for the payment of such benefits in full.

B. No debt, claim, pension, or benefit, of whatsoever nature or kind, shall ever be paid until the same has been duly approved by said Board of Trustees. All such payments, after having been approved by the said Board, shall be by voucher signed by the Treasurer and countersigned by the Vice President and Secretary.

C. The said Board shall meet upon call of the President, or upon call of any two members of the Board. "Call" as used herein, shall mean due and timely notice given in writing to all members of the said Board of the intention to convene.

Designated from Acts 1956, No. 283, §7 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3798 - Secretary; duties; powers of the board

§3798. Secretary; duties; powers of the board

A. The Secretary of the said Board of Trustees shall keep books, provided for the purpose, a full and complete record of all proceedings of the Board of Trustees, particularly with reference to investing of funds, belonging to the said Pension and Relief Fund as hereinafter provided for, which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the Board and shall perform such other duties as may be assigned to him by the said Board of Trustees. He shall especially maintain a book record showing the date of employment of each member of the various Electrical Departments, together with all breaks or interruptions, their causes, etc. for the purpose of perpetuating an intelligent service record of each employee of the Departments.

B. The President and Vice President shall perform such duties as are usually incidental to such office.

C. The said Board of Trustees shall have the power and it shall be its duty to:

(1) Make all rules and regulations necessary to the proper conduct of the business of the Fund under the provisions of the law, which said rules and regulations shall be adopted by and with the advice and consent of a majority of the membership of the said Electrical Departments.

(2) Retain such legal, medical, clerical or other services as may be necessary for the conduct of the affairs of the Fund, and make compensation for such services.

(3) Cause such amounts as may be set forth in the law to be deducted from the salaries of the active participants in the Fund and paid into the Treasury of the Fund.

(4) Keep all necessary records of its meetings and proceedings.

(5) The said Board of Trustees shall annually at the close of the fiscal year cause to be posted in each Department, in a conspicuous place, a recapitulation of the Fund, prepared by an independent Certified Public Accountant, showing number of pensioners, amount of disbursements, revenues received and present condition and manner of investment of the said Fund, and special reports shall be made and posted prior to the Annual Meetings when requested by a majority of the said Board of Trustees.

(6) The said Board of Trustees may at such time after considering the probably current demands upon such fund, determine what portion of said Fund may be safely withdrawn from the current cash account for investment for revenue purposes, and having so determined, invest the same in the manner hereinafter authorized, and all proceedings of the said Board of Trustees relating thereto shall be entered upon its records. Such investments shall be only in Bonds and/or Certificates of Treasury of the United States of America Government's guarantee of face value or Municipal Bonds served by a direct unlimited ad valorem tax and in which event the said bond and/or certificates shall be deposited in a Safety Deposit Vault in the designated Depository; and income from such investments shall be and become a part of said Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana.

D. The City Attorney of the City of Monroe, Louisiana shall be the Legal Advisor of the Electrical Workers' Pension and Relief Fund of the City of Monroe, Louisiana, and shall serve without additional compensation. The Board may, at its discretion, employ other legal counsel from time to time.

Designated from Acts 1956, No. 283, §8 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3799 - Salary deductions paid into the fund; contributions by the city

§3799. Salary deductions paid into the fund; contributions by the city

The said Electrical Workers' Pension and Relief Fund shall consist of the following:

(1) Proceeds of the sale of all salvage material of the Electrical Departments of the City of Monroe, Louisiana, except when used as trade-in allowance on the purchase of new property, shall be put in the Pension and Relief Fund.

(2) All rewards, gifts, donations, gratuities, proceeds of carnivals, dances, exhibitions, benefits, shows, games, plays or otherwise whatsoever made to or earned by the Departments, and all rewards, gifts, donations and gratuities made individually to members of the various Electrical Departments and growing out of service performed in the Departments, shall at the option of the Board of Trustees be deposited in the said Pension and Relief Fund of this organization.

(3) Five percent of the salary of all employees in the various Electrical Departments shall be deducted from their salaries on each weekly payday of the City of Monroe, Louisiana.

(4) The said City of Monroe, Louisiana, is by this Part authorized and directed to appropriate and pay over monthly out of the revenues derived from fees collected from charges for temporary services, charges for reconnections, and all other special charges in connection with furnishing electricity to consumers of the City of Monroe municipally owned electrical distribution system. The City of Monroe shall fix and adjust its rates for the above mentioned services so as to provide a fund equal to five percent of the monthly payroll of the said Electric Line Department, Electric Service Department, Street Lighting Department, Electric Inspection Department, and the electricians and the Commercial Manager in the Water and Light Office of the City of Monroe, said sum to be paid over to the Treasurer of the fund and by him deposited to the account of said Pension and Relief Fund.

(5) One-half of all electrical inspection fees received by the City of Monroe, Louisiana.

Designated from Acts 1956, No. 283, §9 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3800 - Exemption from seizure and attachment

§3800. Exemption from seizure and attachment

Except as provided in R.S. 11:292, no portion of the Electrical Workers' Pension and Relief Fund shall, before or after its order for distribution is issued by the Board of Trustees to the person or persons entitled thereto under the provisions of this Part, be held, seized, taken, subjected to, detained, or levied upon by virtue of any attachment, garnishment, execution, injunction, writ, order, decree, or any other process whatsoever, issued out of, or by, any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, demand, claim, judgment, or decree, against any beneficiary of such fund, but shall be exempt therefrom. The fund shall be sacredly kept, held, and distributed for the purposes named in this Part, and for no other purposes whatsoever.

Designated from Acts 1956, No. 283, §10 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3801 - Discrimination in payment of benefits prohibited

§3801. Discrimination in payment of benefits prohibited

In the payment of benefits hereunder, there shall be no discrimination because of class or rank of employee in service now or otherwise whatsoever. The right of the members shall always remain equal with respect to enjoyment of the benefits of the Pension Fund.

Designated from Acts 1956, No. 283, §11 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3802 - Pensions and benefits

§3802. Pensions and benefits

Payment of pensions and benefits shall conform to the following conditions:

(1) All members of the various departments herein mentioned shall be subject to this Part, save and except new employees who are fifty-five years of age and over.

(2) A member who has served in the various electrical departments for twenty years continuously without interruption and who has attained age fifty-five or a member who has served in the various electrical departments for ten or more years continuously without interruption and who has attained age sixty-five upon retiring from active service, shall receive from the pension fund an annual amount which shall be equal to two and one-half percent of the employee's average annual salary over a period of the best five years prior to the date of retirement times the number of years of creditable service but not to exceed two-thirds of his last annual salary or two-thirds of his average salary for his best five years, whichever is greater, provided that if the member receives Social Security benefits, the amount paid from the pension fund shall be reduced by the annual amount received from Social Security benefits. This payment shall be continued during the balance of his lifetime.

(3) A member who has acquired a permanent disability as a result of an injury sustained or as a result of injuries received in the performance of the employee's official duties to the extent that the employee is mentally or physically incapacitated for the further performance of duty and to the extent that the incapacity is likely to be permanent, the member shall, upon submission of due proof in accordance with the requirements of the organization and during the period of such disability, receive a sum per month, which when combined with Social Security benefits received by him if any, equal two-thirds of the employee's monthly salary averaged over a period of the best five years prior to the date of disability less any workman's compensation or Social Security benefits received, during the balance of his lifetime, provided that any time during the period of disability the Board of Trustees hereof may require the member to submit to physical examination in accordance with the requirements of the organization.

(4) A member, who has at least ten years of creditable service in this system and who acquires a permanent disability from any cause, either while on or off duty, save and except any disability which may arise out of or result from the commission or attempted commission of either a misdemeanor or felony or use of any drug or intoxicating liquor to such extent as to become under the influence thereof, to the extent that service cannot be performed in the department, the member shall, upon submission of due proof in accordance with the requirements of the organization, and during the period of the disability receive a sum per month, which, when combined with Social Security benefits received by him, if any, shall be equal to two-thirds of the employee's monthly salary averaged over a period of the best five years prior to date of disability less any compensation paid, during the balance of his lifetime, provided that any time during the period of disability the board of trustees hereof may require the member to submit to physical examination in accordance with the requirements of the organization.

(5) Upon the death of a member of this organization, while in active service, who has been an employee of the various electrical departments herein described for a period of ten years or who is retired and receiving a pension, such member's widow to whom he was lawfully married and not divorced at the time of his death, shall, during the period of her widowhood, receive per month a sum equal to fifty percent of the member's monthly salary averaged over a period of the best five years less any benefits which she may receive from Social Security or Worker's Compensation.

(6) Should no lawful widow survive the deceased member, either active or pensioner, but a child or children alone survive him, or should a surviving lawful widow re-marry or die, the said child or children of deceased member shall receive per month, a sum equal to forty percent of the member's salary averaged over a period of the best five years, to be divided between them equally, if more than one survive, or the entire amount to be paid the one if only one survive, until said child or children shall have attained the full age of eighteen years. The said sum equal to forty percent per month, of the member's monthly salary shall continue to be paid the child or children who have not attained that age. This benefit shall be reduced by any amount received from Social Security or Worker's Compensation.

(7) Any member who has twenty or more years of creditable service and who terminates his employment or is discharged before attaining fifty-five shall be entitled to a deferred retirement benefit beginning on his fifty-fifth birthday.

Designated from Acts 1956, No. 283, §12 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3803 - Special benefits; vote at special or annual meeting

§3803. Special benefits; vote at special or annual meeting

The Board of Trustees shall have complete discretion and authority to secure information regarding worker's compensation and Social Security benefits. If the employee fails to furnish full and complete information regarding Social Security benefits after having been requested to do so by the Board of Trustees, the Board shall have authority to terminate the annual pension or disability allowance or survivor's benefit until such time as the Social Security information is furnished. In all such cases the decision of the Board of Trustees shall be final.

Designated from Acts 1956, No. 283, §13 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3804 - Separation from service; disability; physical examination; leave of absence

§3804. Separation from service; disability; physical examination; leave of absence

A. No member with a disability shall be paid pension benefits hereunder during the period of disability while receiving regular wages or salary from the City of Monroe.

B. A member claiming pension benefits, or a member already receiving such benefits because of such disability as renders him unfit for service in the department shall subject himself to physical examination by a Medical Examiner designated by the Board of Trustees of this organization and if the findings of said Examiner be objectionable to the member, the member may require a further physical examination to be held jointly by the Medical Examiner of the Board, a Medical Examiner to be chosen by the member and a third Medical Examiner to be selected by the Examiner representing the Board and the member and the concurrence of either two of said examiners reduced to writing and signed by them, shall be considered as final by the Board of Trustees and by the member affected. The disability of said member shall not affect his seniority rights.

C. Any member receiving a pension for disability, who refuses to return to duty in the Department upon recovering from said disability, shall forfeit all claims to further benefits hereunder, provided that an opening awaits said member in the department upon such recovery.

D. Any member granted a leave of absence from the departments and not employed during such leave by the City of Monroe, may, in the sound discretion of the Board of Trustees, have both dues and benefits waived and suspended during such period of leave, and any leave of absence so granted by the Board of Trustees, may likewise in the discretion of the Board of Trustees, be recalled, vacated, and cancelled. No credit for service shall be granted for any leave without pay, except as provided in R.S. 11:3805.

Designated from Acts 1956, No. 283, §§14, 15, 16, & 17 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3805 - Military service credit

§3805. Military service credit

A member's service period shall not be considered as having been interrupted during the period that the member may not be employed by the various electrical departments because of illness, injury, or other physical infirmity or disability; nor shall it be considered as interrupted during the period that a member may be in actual military service of his country or state in time of war, peril, insurrection, calamity, or other cause that may call the member from private life to military service, and the dues of the member while absent from the various electrical departments during the military service shall be waived. Provided, also, that if a member of the various electrical departments is called into the Armed Forces of the United States, and as a result of his service he acquires a total disability and receives a pension from the federal government, the pension fund herein will pay him per month, an amount which when added to the government payment, is sufficient to equal two-thirds of his monthly salary but not to exceed the additional amount which he is permitted to receive by the provisions of the government pension act, averaged over a period of the best five years, or if he is killed and his widow or dependent children under eighteen years of age receive a pension from the federal government, the Pension and Relief Fund shall pay his widow if living or dependent children, if no widow, until they reach age eighteen, an amount not to exceed forty percent of his salary averaged over the best five years of employment in the various electrical departments, provided that the widow's pension shall cease if she remarries.

Designated from Acts 1956, No. 283, §19 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3806 - Member participation; refund of contributions

§3806. Member participation; refund of contributions

A. No member of this organization shall ever be compelled by this organization to retire from active service in the various Electrical Departments because of age, length of service, physical disability or infirmity; the acceptance of said pension benefits shall always be optional with the member.

B. Any member of this organization shall be reimbursed, without any interest, the total amount of wage deduction during the period that he has been a member of the Pension Fund, upon the severance of his employment with the City of Monroe, Louisiana, either voluntarily or involuntarily.

Designated from Acts 1956, No. 283, §18 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3807 - Computation of length of service

§3807. Computation of length of service

The service of a member of this Fund shall date from his first employment in the Department, provided such service has not been broken or interrupted for causes not excused and condoned by this Part. The service date of a member reemployed after having resigned from the various Electrical Departments, or reemployed after having been discharged without reinstatement shall date from the date of said reemployment. The service date of a member reinstated after dismissal (not reemployed) shall date from the date of his first employment.

Designated from Acts 1956, No. 283, §20 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3808 - Transfer to another department

§3808. Transfer to another department

If a member of this organization is transferred by a city official to service for the City of Monroe, other than in the various electrical departments, if the transfer exceeds six months in duration, it shall operate as a complete termination of the member's membership and forfeiture of all rights, unless the member has a partial disability; but if the transfer does not exceed six months' service, it shall not operate to terminate the member's membership herein, if the member returns to the department and works at least one full day in each calendar month during the period.

Designated from Acts 1956, No. 283, §21 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2014, No. 811, §4, eff. June 23, 2014.

NOTE: Acts 2014, No. 811 changed terminology referring to persons with disabilities throughout the La. Revised Statutes and codes of law, and included a listing of terms that were deleted and their respective successor terms (See Acts 2014, No. 811, §36). The Act provides that it is not the intent of the legislature that changes in terminology effected therein alter or affect in any way the substance, interpretation, or application of any law or administrative rule; further provides that nothing in the Act shall be construed to expand or diminish any right of or benefit for any person provided by any law or administrative rule (See Acts 2014, No. 811, §35(C) and (D)).



RS 11:3809 - Physical examination before eligible for benefits; exceptions; minimum funding

§3809. Physical examination before eligible for benefits; exceptions; minimum funding

A. After August 1, 1956, all new members employed are required to stand physical examination before a physician named by the Board of Trustees, and such physician must certify their abilities to perform the services of the various Electrical Departments. Members of said Electrical Departments in good standing on August 1, 1956 are not required to stand such examination. Any person employed in the said Electric Line Department, Electric Service Department, Street Lighting Department, Electric Inspection Department and the Electricians of the Water and Light Office of the City of Monroe, Louisiana, and the Commercial Manager, subsequent to August 1, 1956, shall not be eligible for any benefits under the provisions of this Part if the said person has attained the age of fifty-five years on the date of his employment.

B. No pensions will be payable under this Act until the Pension and Relief Fund has reached the sum of two hundred thousand dollars.

Designated from Acts 1956, No. 283, §22 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3821 - Creation; contributions; management; investments; board of trustees

PART III. EMPLOYEES' RETIREMENT SYSTEM OF THE

SEWERAGE AND WATER BOARD OF THE

CITY OF NEW ORLEANS

§3821. Creation; contributions; management; investments; board of trustees

A. The Sewerage and Water Board shall set up an actuarially sound pension fund for the payment of pensions and service benefits to its employees, which pension fund may be coordinated with and supplementary to Title II of the Federal Social Security Act*; the benefits of which Act shall be made available to employees of the Sewerage and Water Board when requirements of the federal law shall have been met. Employee contributions for coverage pursuant to the agreement entered into between the state of Louisiana and the secretary of health, education, and welfare may be withheld from employees' pay, and, in addition thereto, contributions to the retirement system, not to exceed eight percent of the salary in excess of one thousand two hundred dollars per year with respect to any employee hired subsequent to December 31, 1980, and not to exceed four percent of all salary in excess of one thousand two hundred dollars per year paid to any employee employed as of December 31, 1980, and not to exceed eight percent with respect to any amount subsequently paid to any employee in excess of the salary earned by such employee as of December 31, 1980, may be withheld for the retirement fund; however, for those employees hired on or after January 1, 1996, the first one hundred dollars per month of each employee's salary, equaling one thousand two hundred dollars per year, shall be included for purposes of contributions to this system. Members who were employed prior to January 1, 1996, shall have the option of paying such an actuarial amount to this system as may be necessary to receive credit in this system, proportionate to the credit that was not received as a result of excluding one thousand two hundred dollars per year from the member's contributions to this system. In the event the agreement with the Social Security Administration is cancelled and retirement benefits are increased, employee contributions may be increased to an amount not to exceed ten percent of the total salary. The board shall set aside and pay to the pension fund from each of its funds, however described, against which salaries of its employees are properly chargeable, in proportion to the amount of salaries chargeable to each, such amounts as may be necessary to maintain the pension fund on an actuarial basis, and also to pay out of said funds the board's proportion of contributions under the provisions of the Federal Social Security Act and hospitalization insurance for all of its employees. The board is authorized to withdraw from the presently existing pension fund a sum sufficient to pay the employees' portion of the social security contribution for the period commencing January 1, 1955 to August 1, 1956, and to pay out of its Operating-Maintenance Funds the employers' portion of the social security contributions for the same period.

B. The pension fund shall be under the jurisdiction, control, and management of the board of trustees of the retirement system and shall be used for no other purpose than to pay pensions to employees and may pay plan sponsorship fees under the rules and regulations adopted by the board of trustees of the retirement system. Plan sponsorship fees include but are not limited to fees for money management, investment services, and custodial services.

C. The board of trustees of the retirement system may make such rules and regulations as it deems proper to carry out the purposes and objects of this Part in regard to pensions to be paid to its employees, subject to the following restrictions:

(1) No salaries, fees, commissions or emoluments shall be paid out of the pension fund to anyone serving on the pension committee or in any other capacity. The executive director and the special counsel of the Sewerage and Water Board shall act in the same official capacities for the pension fund without additional compensation.

(2) All assessments, dues, contributions, or monies received from any source for use or benefit of the pension fund and all surpluses, if and when accumulated and established, shall be invested by utilizing the prudent-man rule as provided in R.S. 11:263(C). The prudent-man rule shall require each fiduciary of this retirement system and each member of the board of trustees to act collectively on behalf of this board exercising the care, skill, prudence, and diligence under the circumstances then prevailing as a prudent institutional investor of ordinary discretion and intelligence in the management of large investments entrusted to such board.

D. Notwithstanding any provision of law to the contrary, the board of trustees of the retirement system may invest no more than sixty-five percent of the pension fund portfolio in equities, and no more than twenty-five percent of the pension fund shall be invested in any single equity.

E. The board of trustees of the Employees' Retirement System of the Sewerage and Water Board of the city of New Orleans shall be composed of:

(1) The members of the Sewerage and Water Board of New Orleans as provided in R.S. 33:4071.

(2) The three duly elected employee members of the pension committee, which committee is defined and described in the rules and regulations of the retirement system.

(3) The one retiree member of the pension committee, which committee is defined and described in the rules and regulations of the retirement system.

Amended by Acts 1956, No. 551, §1; Acts 1960, No. 551, §1; Acts 1968, No. 413, §1; Acts 1973, No. 62, §1; Acts 1980, No. 627, §1, eff. July 24, 1980; Redesignated from R.S. 33:4076 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 1993, No. 349, §1, eff. June 3, 1993; Acts 1995, No. 102, §1, eff. June 12, 1995; Acts 1995, No. 103, §1, eff. June 12, 1995; Acts 1995, No. 670, §1, eff. June 21, 1995; Acts 1995, No. 683, §1, eff. June 21, 1995; Acts 2000, 1st Ex. Sess., No. 47, §1, eff. April 17, 2000; Acts 2001, No. 773, §1; Acts 2011, No. 396, §1, eff. July 1, 2011.

*42 U.S.C.A. §401 et seq.



RS 11:3822 - Transfers between systems

§3822. Transfers between systems

Transfers are hereby authorized between the Employees' Retirement System of the Sewerage and Water Board of New Orleans and the Employees' Retirement System of the city of New Orleans. Upon authorization by the board of trustees of both systems, transfer may be made from one system to the other whereby all the employee contributions and the reserves necessary to provide the benefits earned in the transferring system may be transferred to the other system, and upon such transfer the transferring employee shall be given credit in the new system for all years of creditable service he may have earned in the system from which he was transferred.

Added by Acts 1973, No. 63, §1; Redesignated from R.S. 33:4076.1 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3823 - Exemption from execution

§3823. Exemption from execution

The right of a person to a pension, an annuity, or a retirement allowance or benefit, or to the return of contributions; the pension, annuity, or retirement allowance itself; any optional benefit; or any other right accrued or accruing to any person under the provisions of this Part or to any person with such rights in the Employees' Retirement System of the city of New Orleans is exempt from any state or municipal tax and, except as provided in R.S. 11:292, exempt from levy and sale, garnishment, attachment, or any other process whatsoever.

Added by Acts 1981, No. 424, §1; Redesignated from R.S. 33:4076.2 by Acts 1991, No. 74, §3, eff. June 25, 1991; Acts 2010, No. 634, §1, eff. July 1, 2010.



RS 11:3841 - PENSION AND RETIREMENT SYSTEMS

CHAPTER 5. PENSION AND RETIREMENT SYSTEMS

ADOPTED BY LOCAL ORDINANCE

PART I. MUNICIPALITIES OF 20,000 TO

OVER 90,000 POPULATION

§3841. Authority to establish pension and retirement system in municipalities of over 90,000; appointive officers; employees

Any municipality having a population in excess of ninety thousand may adopt ordinances establishing actuarially sound pension and retirement systems, in the benefits of which shall be included all appointive officers and employees of the municipality and all appointive officers and employees of the various parochial and judicial offices of the parish in which the municipality is located.

Redesignated from R.S. 33:1761 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3842 - Authority to establish pension and retirement system in municipalities of 20,000 to 90,000; elective and appointive officers; employees

§3842. Authority to establish pension and retirement system in municipalities of 20,000 to 90,000; elective and appointive officers; employees

Any municipality having a population in excess of twenty thousand but not exceeding ninety thousand may adopt ordinances establishing actuarially sound pension and retirement systems, in the benefits of which shall be included all elective and appointive officers and employees of the municipality.

Redesignated from R.S. 33:1762 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3843 - Repealed by Acts 2003, No. 561, §1, eff. June 27, 2003.

§3843. Repealed by Acts 2003, No. 561, §1, eff. June 27, 2003.



RS 11:3844 - Exclusion of appointive officers and employees covered by federal retirement system

§3844. Exclusion of appointive officers and employees covered by federal retirement system

There shall likewise be excluded from the benefits of the pension and retirement systems to be established as authorized in R.S. 11:3841 and 3842 any appointive officers and employees of any board or commission who are included in the benefits of any other pension or retirement systems established by federal law.

Redesignated from R.S. 33:1764 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3845 - Effective date of retirement system

§3845. Effective date of retirement system

When any actuarially sound pension and retirement system is established by ordinance, in any municipality included in the provisions of this Part, the provisions of the ordinance shall in all respects have the force and effect of law as of the date of the going into effect of the ordinance as provided in the charter of the municipality.

Redesignated from R.S. 33:1765 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3846 - Liberal construction

§3846. Liberal construction

This Part and any ordinance adopted in pursuance thereof shall be liberally construed in order to carry out the beneficent provisions of this Part and of such ordinance.

Redesignated from R.S. 33:1766 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3851 - Authority to establish pension plans for officials and employees

PART II. MUNICIPALITIES OF 10,000 OR MORE POPULATION

§3851. Authority to establish pension plans for officials and employees

Municipalities of the state, having a population of ten thousand or more, are authorized at their option to establish pension plans for officials and employees by ordinance of the governing body of said municipality under the terms and conditions hereinafter set forth.

Acts 1954, No. 511, §1; Redesignated from R.S. 33:1781 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3852 - Eligibility

§3852. Eligibility

Such pension plans shall apply to any employee or official, elected or appointed, who has reached the minimum age of sixty years and has been an officer or employee of such municipality for at least twenty-four years.

Acts 1954, No. 511, §2; Redesignated from R.S. 33:1782 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3853 - Maximum pension

§3853. Maximum pension

The amount of said pension shall not exceed one-half of the salary received by the official or employee at the time of his retirement, but in no case shall it be in excess of one hundred fifty dollars a month.

Acts 1954, No. 511, §3; Redesignated from R.S. 33:1783 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3854 - Coverage by other plans; effect

§3854. Coverage by other plans; effect

In the event any such official or employee is protected or covered by any other pension plan or by Federal Social Security, then, and in that event, such official or employee shall be entitled to the difference between the payments made by such other plan or Social Security and the payments due under the municipal plan established by said ordinance.

Acts 1954, No. 511, §4; Redesignated from R.S. 33:1784 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3855 - Subsequent employment or income from other sources; effect

§3855. Subsequent employment or income from other sources; effect

Any pension granted under the provisions of this Part shall not be affected by earnings derived from subsequent employment or by income from other sources, but shall be paid regardless of the amount or source of any such future earnings or income.

Acts 1954, No. 511, §5; Redesignated from R.S. 33:1785 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3856 - Existing plans unaffected

§3856. Existing plans unaffected

This Part shall not affect, or in any way change, any of the provisions, conditions, rules, regulations or the administration of any pension plan or system which was adopted and is being administered by any municipality at the time this Part becomes effective, nor shall it affect or change any of the requirements as to age or length of service or maximum pension payments of any pension plan or system which was adopted and is being administered by any municipality at such time.

Acts 1954, No. 511, §6; Redesignated from R.S. 33:1786 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3861 - Definitions

PART III. ELECTIVE OFFICIALS IN MUNICIPALITIES

OF 25,000 OR MORE

§3861. Definitions

The following words and phrases as used in this Part, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Average compensation" shall mean the average salary received for the year ended on the last day of the month immediately preceding the date of retirement;

(2) "City treasurer" shall mean that officer, whether elected or appointed, of a city who bears the responsibility of receiving and disbursing of funds belonging to the city.

(3) "Creditable service" shall mean service rendered as an elected official of any municipality covered by this Part, whether it be service prior or subsequent to this Part, and whether it be continuous or not;

(4) "Municipality" shall mean any municipality incorporated under the laws of the state of Louisiana having a population of twenty-five thousand or over according to the last official census published by the United States Bureau of the Census.

(5) "Official" shall mean any person serving in elective office of any city in the State of Louisiana covered by this Part;

(6) "Retirement" shall mean withdrawal from active service in municipal office;

(7) "Retirement Allowance" shall mean payments for life computed as provided in this Part and payable in monthly installments;

(8) "Retirement allowance fund" shall mean a fund maintained by the city as defined in this Part, in which all funds provided by the city for retirement allowances authorized by this Part shall be maintained and from which all retirement allowances are to be paid. Each city participating in the provisions of this Part shall maintain such a fund;

(9) "Retirement plan" shall mean the elective officials of municipalities of Louisiana Retirement Plan as defined in R.S. 11:3862.

Acts 1958, No. 65, §1; Redesignated from R.S. 33:1791 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3862 - Date of establishment

§3862. Date of establishment

In past consideration of the services of the officials of the municipalities covered herein, a retirement plan is hereby created. Responsibility for its operation in cities affected is hereby placed with the city treasurer for the purpose of maintaining the retirement fund and making monthly retirement payments to elective city officials who are authorized to receive retirement allowances under this Part. The retirement plan is to become effective on July 30, 1958.

Acts 1958, No. 65, §2. Redesignated from R.S. 33:1792 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3863 - Eligibility; officials not compelled to retire; time for making application

§3863. Eligibility; officials not compelled to retire; time for making application

A. To be eligible for retirement benefits as herein provided:

(1) The applicant shall not be then in the service of the municipality for which remuneration is paid;

(2) He shall have attained the age of sixty years;

(3) He shall have completed, for the minimum benefit, not less than twenty years of creditable service as herein defined;

(4) He shall make application therefor.

B. Nothing in this Section shall be construed as compelling an official to retire on becoming eligible for retirement. Application for retirement benefits may be made any time subsequent to date of eligibility.

Acts 1958, No. 65, §§3, 4. Amended by Acts 1966, No. 342, §1; Redesignated from R.S. 33:1793 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3864 - Computation and proof of length of service

§3864. Computation and proof of length of service

A. Before any retirement allowance may be paid to any elective official, a certificate or certificates attesting to the periods of service claimed by the elective official must be filed with the city treasurer. Such certificate must be sworn to before a notary of record and witnessed by two responsible persons. Said certificates must give full information as to service, title of office held and amount of annual salary received during tenure of office.

B. Service of an elective official (except military service as provided in the paragraph next succeeding) rendered prior to the establishment of this plan shall not be creditable or considered in the computation of time served for participation in the benefits of this plan unless such elective official is, on the date of establishment of this plan, serving as an elective official of the municipality.

C. In the event that any elective official while in office shall be drafted or volunteer into the armed services of the United States said elective official, upon his return, will be credited with the time so served at the salary he was earning on being inducted and such time shall be considered creditable service hereunder. The provisions of the preceding paragraph notwithstanding, time so served prior to July 30, 1958 will likewise be credited him, provided that the elective official departed for such service while serving in a position qualifying under this Part and returned to such position directly upon release from such service.

Acts 1958, No. 65, §5; Redesignated from R.S. 33:1794 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3865 - Computation of retirement allowance

§3865. Computation of retirement allowance

Elective officials who are eligible to receive retirement benefits in accordance with the provisions hereinabove stated shall receive and be paid a monthly retirement allowance as follows:

(1) Those who have completed at least twenty years but less than thirty years of creditable service shall receive and be paid a monthly allowance equal to fifty percent of one-twelfth of the annual salary received by him during the twelve month period immediately preceding the date of his retirement.

(2) Those who have completed thirty or more years of creditable service shall receive and be paid a monthly allowance equal to sixty-five percent of one-twelfth of the annual salary being received by him at the time of his application for retirement.

Added by Acts 1958, No. 65, §6. Amended by Acts 1966, No. 342, §2; Acts 1968, No. 32, §1; Redesignated from R.S. 33:1795 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3866 - Death benefits

§3866. Death benefits

In the event of death of an elective official, drawing or eligible to draw benefits hereunder, one half of his retirement allowance shall be paid to his surviving spouse as long as she shall remain unmarried; provided the spouse was married to him prior to his retirement and was living with him at the time of his death.

Acts 1958, No. 65, §7; Redesignated from R.S. 33:1796 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3867 - Reduction by other benefits

§3867. Reduction by other benefits

A. Provided, however, if an elected official, beneficiary hereunder, is a member of and belongs to and/or contributes to, any municipal, parish or state employees retirement fund or system at the time of his retirement, to which the employee contributes, any benefits payable hereunder to any such beneficiary hereunder shall be reduced in that proportionate amount of the benefits paid (excluding social security) under such municipal or parish, or the state employees retirement fund or system as the contribution made by the respective municipality or parish, or the state, of which such beneficiary is an elected official, bears to the total contributions being made by the respective municipality or parish, or the state and the employee, together, into the retirement fund or system, as of the date of such beneficiary's retirement.

B. Provided, also that the official may not evade this Section by withdrawing his contributions and membership in such employees retirement system prior to receiving benefits under this act. In case such withdrawal occurs the benefits hereinabove provided shall be reduced in the same manner as though he had continued membership in the aforementioned employee's retirement system and received benefits therefrom.

Acts 1958, No. 65, §8. Amended by Acts 1960, No. 214, §1; Redesignated from R.S. 33:1797 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3868 - Method of payment of retirement allowance

§3868. Method of payment of retirement allowance

An elective official after having filed with the city treasurer full information relative to his service with a record of the salary received, as provided in this Part, and a formal declaration of retirement, shall be paid by the city treasurer a monthly allowance computed as provided in this Part. Such checks shall be drawn against the retirement allowance fund and shall bear such signatures or counter-signatures as are required for the payment of other valid obligations of the city.

Acts 1958, No. 65, §9; Redesignated from R.S. 33:1798 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3869 - Retirement allowance fund

§3869. Retirement allowance fund

A. The governing body of the municipality shall anticipate and provide in the annual budget a sufficient appropriation to the retirement fund herein established, a sum sufficient to meet the obligations herein established.

B. When a formal application for retirement benefits is filed by an eligible person, the treasurer of the municipality affected is hereby directed to compute the amount of retirement allowance to be paid and thereafter draw proper warrant for the same.

C. In the event of death of a retired elective official, the unpaid amount of his retirement allowance in the retirement allowance fund shall be used to reduce subsequent withdrawals from the general fund of the city after a sufficient amount has been reserved for the payments due the surviving spouse to the end of that fiscal year.

D. In the event of death of the surviving spouse, the amount unpaid in that fiscal year shall be used to reduce future withdrawals, as set forth in Subsection B of this Section.

Acts 1958, No. 65, §10; Redesignated from R.S. 33:1799 by Acts 1991, No. 74, §3, eff. June 25, 1991.



RS 11:3870 - Officers of city court

§3870. Officers of city court

The provisions of this Part shall include and be extended to any officer of any city court of any city of over twenty-five thousand population, whose salary is paid by such city and who is not a member of any other retirement system.

Acts 1958, No. 65, §11; Redesignated from R.S. 33:1800 by Acts 1991, No. 74, §3, eff. June 25, 1991.






TITLE 12 - Corporations and Associations

RS 12:1 - Terms defined

TITLE 12 CORPORATIONS AND ASSOCIATIONS

§1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1-101 - Short title

CHAPTER 1. BUSINESS CORPORATION ACT

PART 1. GENERAL PROVISIONS

SUBPART A. SHORT TITLE AND RESERVATION OF POWER

§1-101. Short title

This Chapter shall be known and may be cited as the "Business Corporation Act". References in this Chapter and elsewhere in the Revised Statutes to the Business Corporation Act or the Business Corporation Law shall be deemed to be references to this Chapter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-102 - Reservation of power to amend or repeal

§1-102. Reservation of power to amend or repeal

The legislature has power to amend or repeal all or part of this Chapter at any time and all domestic and foreign corporations subject to this Chapter are governed by the amendment or repeal.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-120 - Requirements for documents; extrinsic facts

SUBPART B. FILING DOCUMENTS

§1-120. Requirements for documents; extrinsic facts

A. A document must satisfy the requirements of this Section, and of any other provision of this Chapter that adds to or varies these requirements, to be entitled to filing by the secretary of state.

B. The filing of the document in the office of the secretary of state must be required or permitted by this Chapter.

C. The document must contain the information required by this Chapter. It may contain other information as well.

D. The document must be typewritten or printed or, if electronically transmitted, it must be in a format that can be retrieved or reproduced in typewritten or printed form. The inclusion of handwritten notations or entries on a typewritten or printed document does not affect the eligibility of the document for filing.

E. The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

F. The document must be signed by one of the following:

(1) By the chairman of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers.

(2) If directors have not been selected or the corporation has not been formed, by an incorporator.

(3) If the corporation is in the hands of a receiver, liquidator, trustee, or other court-appointed fiduciary, by that fiduciary.

G. The person executing the document shall sign it and state, beneath or opposite the person's signature, the person's name and the capacity in which the document is signed. The document may but need not contain a corporate seal.

H. Except as provided in R.S. 12:1701, the following documents shall be acknowledged by one of the persons who signs the document or instead shall be executed by authentic act:

(1) Articles of incorporation.

(2) Written consent to appointment by a registered agent.

(3) Articles of correction.

(4) Articles of amendment.

(5) Articles of merger.

(6) Articles of share exchange.

(7) Articles of domestication.

(8) Articles of nonprofit conversion.

(9) Articles of nonprofit domestication and conversion.

(10) Articles of entity conversion.

(11) Articles of dissolution.

(12) Articles of revocation of dissolution.

(13) Articles of termination.

(14) Articles of reinstatement.

(15) Contract acknowledgment statement by a corporation that contracts with the state.

I. If the secretary of state has prescribed a mandatory form for the document pursuant to R.S. 12:1-121, the document must be in or on the prescribed form.

J. The document must be delivered to the office of the secretary of state for filing. Delivery may be made by electronic transmission if and to the extent permitted by the secretary of state. If it is filed in typewritten or printed form and not transmitted electronically, the secretary of state may require one exact or conformed copy to be delivered with the document, except as provided in R.S. 12:1-503.

K. When the document is delivered to the office of the secretary of state for filing, the correct filing fee and any tax, fee, or penalty required to be paid therewith by this Chapter or other provision of law must be paid, or provision for payment made, in a manner permitted by the secretary of state.

L. Whenever a provision of this Chapter permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document.

(2) The facts may include any of the following but are not limited to:

(a) Any of the following that is available in a nationally recognized news or information medium either in print or electronically: statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(b) A determination or action by any person or body, including the corporation or any other party to a plan or filed document.

(c) The terms of, or actions taken under, an agreement to which the corporation is a party or any other agreement or document.

(3) As used in this Subsection:

(a) "Filed document" means a document filed with the secretary of state under any provision of this Chapter except R.S. 12:1-1621.

(b) "Plan" means a plan of domestication, nonprofit conversion, entity conversion, merger, or share exchange.

(4) The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:

(a) The name and address of any person required in a filed document.

(b) The registered office of any entity required in a filed document.

(c) The registered agent of any entity required in a filed document.

(d) The number of authorized shares and designation of each class or series of shares.

(e) The effective date of a filed document.

(f) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given.

(5) If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in Subparagraph (L)(2)(a) of this Section or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the secretary of state articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Articles of amendment under this Paragraph are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-121 - Forms

§1-121. Forms

A.(1) The secretary of state may prescribe and furnish on request forms for any of the following:

(a) An application for a certificate of existence and standing.

(b) A foreign corporation's application for a certificate of authority to do business in this state.

(c) A foreign corporation's application for a certificate of withdrawal.

(d) The annual report.

(2) If the secretary of state so requires, use of these forms is mandatory.

B. The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this Chapter but their use is not mandatory.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-122 - Filing, service, and copying fees

§1-122. Filing, service, and copying fees

The secretary of state shall collect the fee authorized in R.S. 49:222 when a document described in this Chapter is delivered to the secretary of state for filing.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-123 - Effective time and date of document

§1-123. Effective time and date of document

A. Except as provided in Subsections B and C of this Section and in R.S. 12:1-124(C), a document accepted for filing is effective at one of the following:

(1) The date and time of its receipt for filing, as evidenced by such means as the secretary of state may use for the purpose of recording the date and time of receipt.

(2) A later time, on the date of receipt, specified in the document as its effective time.

B. Except as provided in Subsection C of this Section, a corporation's original articles of incorporation become effective when signed as provided in R.S. 12:1-120 if all of the following conditions are met:

(1) The articles are received for filing by the secretary of state within five days, exclusive of legal holidays, after the date that the articles are signed.

(2) The articles are accepted for filing.

C. A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be earlier than the first date and time that the document otherwise would have become effective under this Section or later than the ninetieth day after the date the document is received for filing by the secretary of state.

D. A document is accepted for filing when the secretary of state files the document as provided in R.S. 12:1-125(B).

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-124 - Correcting filed document

§1-124. Correcting filed document

A. A domestic or foreign corporation may correct a document filed with the secretary of state if any of the following apply:

(1) The document contains an inaccuracy.

(2) The document was defectively signed, attested, sealed, verified, or acknowledged.

(3) The electronic transmission was defective.

B. A document is corrected by doing all of the following:

(1) Preparing articles of correction that perform all of the following:

(a) Describe the document, including its filing date, or attach a copy of it to the articles.

(b) Specify the inaccuracy or defect to be corrected.

(c) Correct the inaccuracy or defect.

(2) Delivering the articles to the secretary of state for filing.

C. Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-125 - Filing duty of secretary of state

§1-125. Filing duty of secretary of state

A. If a document delivered to the office of the secretary of state for filing satisfies the requirements of R.S. 12:1-120, the secretary of state shall file it.

B. The secretary of state files a document by recording it as filed on the date and time of receipt. After filing a document, except as provided in R.S. 12:1-503, the secretary of state shall deliver to the domestic or foreign corporation or its representative a copy of the document with an acknowledgment of the date of filing.

C. If the secretary of state refuses to file a document, it shall be returned to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason for the refusal.

D. The secretary of state's duty to file documents under this Section is ministerial. The secretary's filing or refusing to file a document does not do any of the following:

(1) Affect the validity or invalidity of the document in whole or part.

(2) Relate to the correctness or incorrectness of information contained in the document.

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-126 - §1-126. Appeal from secretary of state's refusal to file document [Reserved.]

§1-126. Appeal from secretary of state's refusal to file document

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-127 - Evidentiary effect of copy of filed document [Reserved.]

§1-127. Evidentiary effect of copy of filed document

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-128 - Certificate of existence and standing

§1-128. Certificate of existence and standing

A. Anyone may apply to the secretary of state to furnish a certificate of existence and standing for a domestic corporation or a certificate of authorization and standing for a foreign corporation.

B. A certificate of existence, or authorization, and standing shall set forth all of the following:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state.

(2) That either of the following apply:

(a) The domestic corporation is duly incorporated under the law of this state, along with the date of its incorporation and the period of its duration if less than perpetual.

(b) The foreign corporation is authorized to do business in this state.

(3) [Reserved.]

(4) That its most recent annual report required by R.S. 12:1-1621 or R.S. 12:309 has been filed with the secretary of state and that the corporation is in good standing, or that its most recent annual report has not been filed as required by law.

(5) That the corporation is not dissolved or terminated.

C. Subject to any qualification stated in the certificate, a certificate of existence, or authorization, and standing issued by the secretary of state may be relied upon as conclusive evidence that the domestic corporation is in existence or the foreign corporation is authorized to transact business in this state, and, if the certificate so states, that the corporation is in good standing.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-129 - Penalty for signing false document

§1-129. Penalty for signing false document

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-130 - Powers [Reserved.]

SUBPART C. SECRETARY OF STATE

§1-130. Powers

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-140 - Definitions

SUBPART D. DEFINITIONS

§1-140. Definitions

In this Chapter:

(1) "Articles of incorporation" means the original articles of incorporation, all amendments thereof, and any other documents permitted or required to be filed by a domestic business corporation with the secretary of state under any provision of this Chapter except R.S. 12:1-1621. If an amendment of the articles or any other document filed under this Chapter restates the articles in their entirety, thenceforth the "articles" shall not include any prior documents.

(2) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(2A) "Beneficial shareholder" means a person who owns the beneficial interest in shares, including a record shareholder or a person on whose behalf shares are registered in the name of an intermediary or nominee.

(3) "Conspicuous" means so written, displayed, or presented that a reasonable person against whom the writing is to operate should have noticed it. For example, text in italics, boldface, contrasting color, capitals, or underlined is conspicuous.

(4) "Corporation", "domestic corporation", or "domestic business corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this Chapter.

(5) "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and, if authorized in accordance with R.S. 12:1-141, by electronic transmission.

(6) "Distribution" means a direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in any of the following forms:

(a) A declaration or payment of a dividend.

(b) A purchase, redemption, or other acquisition of shares.

(c) A distribution of indebtedness.

(d) Any other form.

(6A) "Document" means either of the following:

(a) Any tangible medium on which information is inscribed, and includes any writing or written instrument.

(b) An electronic record.

(6B) "Domestic unincorporated entity" means an unincorporated entity whose internal affairs are governed by the laws of this state.

(7) "Effective date of notice" is defined in R.S. 12:1-141.

(7A) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(7B) "Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with R.S. 12:1-141(J).

(7C) "Electronic transmission" or "electronically transmitted" means any form or process of communication, not directly involving the physical transfer of paper or another tangible medium, that is both of the following:

(a) Suitable for the retention, retrieval, and reproduction of information by the recipient.

(b) Retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with R.S. 12: 1-141(J).

(7D) "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation.

(7E) "Eligible interests" means interests or memberships.

(8) [Reserved.]

(9) "Entity" includes a domestic and foreign business corporation, a domestic and foreign nonprofit corporation, an estate, a trust, a domestic and foreign unincorporated entity, and a state, the United States, and a foreign government.

(9A) The phrase "facts objectively ascertainable" outside of a filed document or plan is defined in R.S. 12:1-120(L).

(9B) "Expenses" means reasonable expenses of any kind, including attorney's fees and other litigation-related expenses, that are incurred in connection with a matter.

(9C) "Filing entity" means an unincorporated entity that is required by law to file a public organic document for any of the purposes stated in the definition of that term.

(10) "Foreign corporation" means a corporation incorporated under a law other than the law of this state, that would be a business corporation if incorporated under the laws of this state.

(10A) "Foreign nonprofit corporation" means a corporation incorporated under a law other than the law of this state, that would be a nonprofit corporation if incorporated under the laws of this state.

(10B) "Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this state.

(11) "Governmental subdivision" includes parish, authority, county, district, municipality, and any other state or local political subdivision.

(12) "Includes" denotes a partial definition.

(13) "Individual" means a natural person.

(13A) "Intangible property" means a thing that is classified as incorporeal, as distinguished from corporeal, or property that is classified as intangible, as distinguished from tangible, by the law of the jurisdiction that governs its ownership.

(13B) "Interest" means either or both of the following rights under the organic law of an unincorporated entity:

(a) The right to receive distributions from the entity either in the ordinary course or upon liquidation, other than as an assignee or other similar role.

(b) The right to receive notice or vote on issues involving its internal affairs, other than as an agent, assignee, proxy, or person responsible for managing its business and affairs.

(13C) "Interest holder" means a person who owns an interest.

(13D) "Knowledge" means actual knowledge. "Know" has a corresponding meaning.

(14) "Means" denotes an exhaustive definition.

(14A) "Membership" means the rights of a member in a domestic or foreign nonprofit corporation.

(14B) "Nonfiling entity" means an unincorporated entity that is not a filing entity.

(14C) "Nonprofit corporation" or "domestic nonprofit corporation" means a corporation incorporated under the laws of this state and subject to the provisions of the Nonprofit Corporation Law.

(15) "Notice" is defined in R.S. 12:1-141.

(15A) "Organic document" means a public organic document or a private organic document.

(15B) "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity.

(15C) "Owner liability" means personal liability for a debt, obligation, or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person by either of the following:

(a) Solely by reason of the person's status as a shareholder, partner, member, or interest holder.

(b) By the articles of incorporation, bylaws, or an organic document under a provision of the organic law of an entity authorizing the articles of incorporation, bylaws or an organic document to make one or more specified shareholders, partners, members, or interest holders liable in their capacity as shareholders, partners, members, or interest holders for all or specified debts, obligations, or liabilities of the entity.

(16) "Person" includes an individual and an entity.

(16A) "Personal property" means a thing that is classified as movable, as distinguished from immovable, or property that is classified as personal, as distinguished from real, by the law of the jurisdiction that governs its ownership.

(17) "Principal office" means the office, in or out of this state, so designated in the most recent annual report or, until an annual report is filed, in the articles of incorporation, where the principal executive offices of a domestic or foreign corporation are located.

(17A) "Private organic document" means any document, other than the public organic document, if any, that determines the internal governance of an unincorporated entity. Where a private organic document has been amended or restated, the term means the private organic document as last amended or restated.

(17B) "Public organic document" means the document, if any, that is filed of public record to create an unincorporated entity, to allow it to own immovable property as to third persons, or to protect its shareholders, partners, members, or interest holders against owner liability. Where a public organic document has been amended or restated, the term means the public organic document as last amended or restated.

(18) "Proceeding" includes civil suit and civil, criminal, administrative, and investigatory action.

(18A) "Public corporation" means a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities association.

(18B) "Qualified director" is defined in R.S. 12:1-143.

(18C) "Real property" means a thing that is classified as immovable, as distinguished from movable, or property that is classified as real, as distinguished from personal, by the law of the jurisdiction that governs its ownership.

(19) "Record date" means the date established under Part 6 or 7 of this Chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this Chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(19A) "Record shareholder" means either of the following:

(a) The person in whose name shares are registered in the records of the corporation.

(b) The person identified as the beneficial owner of shares in a beneficial ownership certificate pursuant to R.S. 12:1-723 on file with the corporation to the extent of the rights granted by such certificate.

(20) "Secretary" means the corporate officer responsible for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(21) "Shareholder" means, unless varied for purposes of a specific provision of this Chapter, a record shareholder.

(22) "Shares" means the units into which the proprietary interests in a corporation are divided.

(22A) "Sign" or "signature" means, with present intent to authenticate or adopt a document, either of the following:

(a) To execute or adopt a tangible symbol in a document, and includes any manual, facsimile, or conformed signature.

(b) To attach to or logically associate with an electronic transmission an electronic sound, symbol, or process, and includes an electronic signature in an electronic transmission.

(23) "State," when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States.

(24) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(24A) "Tangible property" means a thing that is classified as corporeal, as distinguished from incorporeal, or property that is classified as tangible as distinguished from intangible, by the law of the jurisdiction that governs its ownership.

(24B) "Unincorporated entity" means an organization or juridical person that has a separate juridical personality and that is not any of the following: a domestic or foreign business or nonprofit corporation, an estate, a trust, a state, the United States, a foreign government, or any agency or subdivision of a foreign government. In addition, the term includes a general partnership, limited liability company, limited partnership, partnership in commendam, registered limited liability partnership, business trust, joint stock association, and unincorporated nonprofit association, regardless of whether any of those included forms of organization is treated as a juridical person under the relevant organic law.

(25) "Unanimous governance agreement" is defined in R.S. 12:1-732.

(25A) "United States" includes a district, authority, bureau, commission, department, and any other agency of the United States.

(26) "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this Chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this Chapter to vote generally on the matter are for that purpose a single voting group.

(27) "Voting power" means the current power to vote in the election of directors.

(27A) "Voting trust beneficial owner" means an owner of a beneficial interest in shares of the corporation held in a voting trust established pursuant to R.S. 12:1-730(A). "Unrestricted voting trust beneficial owner" means, with respect to any shareholder rights, a voting trust beneficial owner whose entitlement to exercise the shareholder right in question is not inconsistent with the voting trust agreement.

(28) "Writing" or "written" means any information in the form of a document.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-141 - Notices and other communications

§1-141. Notices and other communications

A. Except as provided in R.S. 12:1-303, notice under this Chapter must be in writing. Unless otherwise agreed between the sender and the recipient, a notice or other communication under this Chapter must be in English.

B. A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this Section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published.

C. Notice or other communication to a domestic or foreign corporation authorized to transact business in this state may be delivered to its registered agent or to the secretary of the corporation at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

D. Notice or other communications may be delivered by electronic transmission if consented to by the recipient or if authorized by Subsection J of this Section.

E. Any consent under Subsection D of this Section may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if both of the following conditions are met:

(1) The corporation is unable to deliver two consecutive electronic transmissions given by the corporation in accordance with such consent.

(2) The inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice or other communications; provided, however, the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

F. Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when all of the following occur:

(1) It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission.

(2) It is in a form capable of being processed by that system.

G. Receipt of an electronic acknowledgment from an information processing system described in Paragraph (F)(1) of this Section establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

H. An electronic transmission is received under this Section even if no individual is aware of its receipt.

I. Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(1) If in physical form, the earliest of when it is actually received, or when it is left at a place apparently designated for the receipt of mail or other similar communication at any of the following:

(a) A shareholder's address shown on the corporation's record of shareholders maintained by the corporation under R.S. 12:1-1601(C).

(b) A director's residence or usual place of business.

(c) The corporation's principal place of business.

(2) If mailed postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail.

(3) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of when it is actually received, or either of the following:

(a) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee.

(b) Five days after it is deposited in the United States mail.

(4) If an electronic transmission, when it is received as provided in Subsection F of this Section.

J. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if both of the following conditions are met:

(1) The electronic transmission is otherwise retrievable in perceivable form.

(2) The sender and the recipient have consented in writing to the use of such form of electronic transmission.

K. If this Chapter prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications, not inconsistent with this Section or other provisions of this Chapter, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-142 - Number of shareholders

§1-142. Number of shareholders

A. For purposes of this Chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1) Co-owners.

(2) A corporation, partnership or other entity.

(3) A trust or estate or the trustees, guardians, custodians, succession representatives, or other fiduciaries of a single trust, estate, succession, or account.

B. For purposes of this Chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-143 - Qualified director

§1-143. Qualified director

A. A "qualified director" is a director who meets the following criteria:

(1) At the time action is to be taken under R.S. 12:1-744, does not have either of the following conflicting interests:

(a) A material interest in the outcome of the proceeding.

(b) A material relationship with a person who has such an interest.

(2) At the time action is to be taken under R.S. 12:1-853 or 1-855, does not have a material relationship with a director described in either Subparagraph (a) or (b) of this Paragraph and is not either of the following:

(a) A party to the proceeding.

(b) A director as to whom a transaction is a director's conflicting interest transaction or who sought a disclaimer of the corporation's interest in a business opportunity under R.S. 12:1-870, which transaction or disclaimer is challenged in the proceeding.

(3) At the time action is to be taken under R.S. 12:1-862, a director who does not have a material relationship with another director as to whom the transaction is a director's conflicting interest transaction.

(4) At the time action is to be taken under R.S. 12: 1-870, would be a qualified director under Paragraph (A)(3) of this Section if the business opportunity were a director's conflicting interest transaction.

B. For purposes of this Section and R.S. 12:1-860:

(1) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken.

(2) "Material interest" means an actual or potential benefit or detriment, other than one that would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director's judgment when participating in the action to be taken.

C. The presence of one or more of the following circumstances shall not automatically prevent a director from being a qualified director:

(1) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter, or by any person that has a material relationship with that director, acting alone or participating with others.

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter, or any individual who has a material relationship with that director, is or was also a director.

(3) With respect to action to be taken under R.S. 12:1-744, status as a named defendant, as a director against whom action is demanded, or as a director who approved the conduct being challenged.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-144 - Householding

§1-144. Householding

A. A corporation has delivered written notice or any other report or statement under this Chapter, the articles of incorporation, or the bylaws to all shareholders who share a common address if all of the following conditions are met:

(1) The corporation delivers one copy of the notice, report, or statement to the common address.

(2) The corporation addresses the notice, report, or statement to those shareholders either as a group or to each of those shareholders individually or to the shareholders in a form to which each of those shareholders has consented.

(3) Each of those shareholders consents to delivery of a single copy of such notice, report or statement to the shareholders' common address. Any such consent shall be revocable by any of the shareholders who deliver written notice of revocation to the corporation. If the written notice of revocation is delivered, the corporation shall begin providing individual notices, reports, or other statements to the revoking shareholder no later than thirty days after delivery of the written notice of revocation.

B. Any shareholder who fails to object by written notice to the corporation, within sixty days of written notice by the corporation of its intention to send single copies of notices, reports or statements to shareholders who share a common address as permitted by Subsection A of this Section, shall be deemed to have consented to receiving such single copy at the common address.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-201 - Incorporators

PART 2. INCORPORATION

§1-201. Incorporators

One or more persons capable of contracting may act as the incorporator or incorporators of a corporation by delivering to the secretary of state for filing articles of incorporation and the written consent of the registered agent required by R.S. 12:1-202(E).

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-202 - Articles of incorporation and signed consent by agent to appointment

§1-202. Articles of incorporation and signed consent by agent to appointment

A. The articles of incorporation must set forth all of the following:

(1) A corporate name for the corporation that satisfies the requirements of R.S. 12:1-401.

(2) The number of shares the corporation is authorized to issue.

(3) The street address, not a post office box only, of the corporation's initial registered office, and, if different, the street address, not a post office box only, of the corporation's initial principal office.

(4) The name and street address, not a post office box only, of its initial registered agent.

(5) Whether the corporation accepts, rejects, or limits, with a statement of the limitations, the protection against liability of directors and officers that is provided by R.S. 12:1-832.

(6) The name and address of each incorporator.

B. The articles of incorporation may set forth any of the following:

(1) The names and addresses of the individuals who are to serve as the initial directors.

(2) Provisions not inconsistent with law regarding any of the following:

(a) The purpose or purposes for which the corporation is organized.

(b) Managing the business and regulating the affairs of the corporation.

(c) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders.

(d) A par value for authorized shares or classes of shares.

(3) Any provision that this Chapter requires or permits to be set forth in the bylaws.

(4) A provision that limits, reduces, qualifies, or conditions the protection against liability of directors and officers provided by R.S. 12:1-832.

(5) A provision permitting or making obligatory indemnification of a director for liability, as defined in R.S. 12:1-850(3), to any person for any action taken, or any failure to take any action, as a director, except liability for any of the following:

(a) A breach of the duty of loyalty owed by the director or officer to the corporation or its shareholders.

(b) An intentional infliction of harm on the corporation or its shareholders.

(c) A violation of R.S. 12:1-833.

(d) An intentional violation of criminal law.

(6) A provision that cash, property or share dividends, shares issuable to shareholders in connection with a reclassification of stock, and the redemption price of redeemed shares, that are not claimed by the shareholders entitled thereto within a reasonable time, not less than one year in any event, after the dividend or redemption price became payable or the shares became issuable, despite reasonable efforts by the corporation to pay the dividend or redemption price or deliver the certificates for the shares to such shareholders within such time, shall, at the expiration of such time, revert in full ownership to the corporation, and the corporation's obligation to pay such dividend or redemption price or issue such shares, as the case may be, shall thereupon cease; provided that the board of directors may, at any time, for any reason satisfactory to it, but need not, authorize either of the following:

(a) Payment of the amount of any cash or property dividend or redemption price.

(b) Issuance of any shares, ownership of which has reverted to the corporation pursuant to a provision of the articles authorized by this Section, to the person that would be entitled thereto had such reversion not occurred.

C. The articles of incorporation need not set forth any of the corporate powers enumerated in this Act.

D. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with R.S. 12:1-120(L).

E. A written consent to appointment, signed by the initial registered agent, shall be attached or appended to the articles of incorporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-203 - Incorporation

§1-203. Incorporation

A. Except as provided in Subsection C of this Section, the corporate existence begins, and the corporation is duly incorporated, when the articles of incorporation become effective under R.S. 12:1-123.

B. The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation and that the corporation is duly incorporated, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

C. When immovable property is acquired by one or more persons acting in any capacity for and in the name of any corporation that is not duly incorporated, and the corporation is subsequently duly incorporated, the corporate existence shall be retroactive to the date of acquisition of an interest in the immovable property, but such retroactive existence shall be without prejudice to rights validly acquired by third persons in the interim between the date of acquisition and the date that the corporation is duly incorporated.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-204 - Liability for preincorporation transactions [Reserved.]

§1-204. Liability for preincorporation transactions

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-205 - Organization of corporation

§1-205. Organization of corporation

A. After incorporation, the following shall apply:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers and carrying on any other business brought before the meeting.

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect a board of directors who shall complete the organization of the corporation.

B. The election by the incorporators of a board of directors may be conducted without a meeting by means of one or more written consents signed by each incorporator.

C. An organizational meeting may be held in or out of this state.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-206 - Bylaws

§1-206. Bylaws

A. The board of directors of a corporation may adopt bylaws for the corporation.

B. The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

C. The bylaws may contain one or both of the following provisions:

(1) A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors.

(2) A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures or conditions as are provided in the bylaws, provided that no bylaw so adopted shall apply to elections for which any record date precedes its adoption.

D. Notwithstanding R.S. 12:1-1020(B)(2), the shareholders in amending, repealing, or adopting a bylaw described in Subsection C of this Section may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in or to add any procedure or condition to such a bylaw in order to provide for a reasonable, practicable, and orderly process.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-207 - Emergency bylaws

§1-207. Emergency bylaws

A. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in Subsection D of this Section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including any of the following:

(1) Procedures for calling a meeting of the board of directors.

(2) Quorum requirements for the meeting.

(3) Designation of additional or substitute directors.

B. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are effective only during the emergency.

C. Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

D. An emergency exists for purposes of this Section if a catastrophic event makes it impracticable to attain a quorum of the corporation's directors when and as necessary to carry out the functions of the board of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-301 - Purposes

PART 3. PURPOSES AND POWERS

§1-301. Purposes

A. Every corporation incorporated under this Chapter has the purpose of engaging in any lawful business or activity unless a more limited purpose is set forth in the articles of incorporation.

B. A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this Chapter only if permitted by, and subject to all limitations of, the other statute.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-302 - General powers

§1-302. General powers

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and has the power to do all things necessary or convenient to carry out its business and affairs, including without limitation power to perform any of the following actions:

(1) Sue and be sued, complain and defend in its corporate name.

(2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it.

(3) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation.

(4) Purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any interest in property, wherever located.

(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property.

(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity.

(7) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the corporation, and secure any obligation by mortgage, pledge, or security interests of any kind in any of its property, franchises, or income.

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment.

(9) Be a promoter, partner, member, associate, or manager of any limited liability company, partnership, joint venture, trust, or other entity.

(10) Conduct its business, locate offices, and exercise the powers granted by this Chapter within or without this state.

(11) Elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit.

(12) Pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of the current or former directors, officers, employees, and agents of the corporation and its affiliated entities, and the dependents and families of those individuals.

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes.

(14) Transact any lawful business that will aid governmental policy.

(15) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-303 - Emergency powers

§1-303. Emergency powers

A. In anticipation of or during an emergency defined in Subsection D of this Section, the board of directors of a corporation may do either of the following:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent.

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

B. During an emergency defined in Subsection D of this Section, unless emergency bylaws provide otherwise, all of the following provisions shall apply:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio.

(2) Any or all directors may participate in a regular or special meeting of the board by, and the meeting may be conducted through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting.

(3) A director participating in a meeting by the means authorized in Paragraph (2) of this Subsection is deemed to be present in person at the meeting.

(4) Unless the application of Paragraphs (2) and (3) of this Subsection is sufficient to attain a quorum of directors, a quorum of directors consists of the number of directors who participate in a meeting if both of the following conditions are met:

(a) Reasonable efforts have been made to provide actual knowledge of the meeting to all directors.

(b) All of the directors who have actual knowledge of the meeting, and who could participate in the meeting lawfully and without undue hardship or risk of injury, do participate in the meeting.

(5) If business is conducted at a meeting of directors at which a quorum would be present only by application of the rule in Paragraph (4) of this Subsection, a quorum of directors under Paragraph (4) of this Subsection is presumed to be present.

C. Corporate action taken in good faith during an emergency under this Section to further the ordinary business affairs of the corporation binds the corporation and may not be used to impose liability on a corporate director, officer, employee, or agent.

D. An emergency exists for purposes of this Section if a catastrophic event makes it impracticable, without applying the rules pursuant to Subsection B of this Section, to attain a quorum of the corporation's directors when and as necessary to carry out the functions of the board of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-304 - Ultra vires

§1-304. Ultra vires

A. Except as provided in Subsection B of this Section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

B. A corporation's power to act may be challenged in any of the following:

(1) A proceeding by a shareholder against the corporation to enjoin the act.

(2) A proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against a current or former director, officer, employee, or agent of the corporation.

(3) A proceeding by the attorney general under R.S. 12:1-1430.

C. In a shareholder's proceeding under Paragraph (B)(1) of this Section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act if equitable, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party to the proceeding because of enjoining the unauthorized act. If an act to be enjoined in the proceeding is the performance of a duty owed by the corporation under the terms of a contract to which the corporation is a party, the court may enjoin the act only if the other parties to the contract are joined in the proceeding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-401 - Corporate name

PART 4. NAME

§1-401. Corporate name

A.(1) A corporate name may include words in any language but must be written in English letters or characters.

(2) A corporate name must contain the word "corporation", "incorporated", "company", or "limited," or the abbreviation, with or without punctuation, "corp.", "inc.", "co.", or "ltd.".

(3) A corporate name may not contain any of the following:

(a) Any language stating or implying that the corporation is organized for a purpose other than that permitted by R.S. 12:1-301 and its articles of incorporation.

(b) The phrase "doing business as" or any abbreviation of that phrase, such as "d/b/a".

(c) Any words that deceptively or falsely suggest a charitable or nonprofit nature or that imply that the corporation is an administrative agency of this state or any of its political subdivisions or of the United States.

(d) Except as indicated, any of the following quoted words or phrases in any form:

(i) "Casualty", "redevelopment corporation", or "electrical cooperative".

(ii) Except for a bank holding company, "bank", "banker", "banking", "savings", "safe deposit", "trust", "trustee", "building and loan", "homestead", or "credit union".

(iii) Except for an independent insurance agency or brokerage corporation, "insurance".

(4) A court having jurisdiction may, upon application of the state or of any interested or affected person, enjoin a corporation from doing business under a name that violates any part of R.S. 12:1-401(A)(3)(c) or (d).

B. Except as authorized by Subsections C and D of this Section, a corporate name must be distinguishable from all of the following:

(1) The corporate name of a corporation or nonprofit corporation incorporated in this state.

(2) A corporate name reserved or registered under R.S. 12:1-402 or 1-403.

(3) The name of a foreign corporation or foreign nonprofit corporation, as stated in the certificate of authority to do business in this state issued to that corporation under Chapter 3 of this Title.

(4) The name of a domestic limited liability company or the name of a foreign limited liability company used in the foreign limited liability company's certificate of authority to do business in this state.

(5) The name of a partnership whose contract for partnership is filed for registry with the secretary of state or the name of a duly registered foreign partnership.

(6) A trade name registered with the secretary of state.

C. A corporation may apply to the secretary of state for authorization to use a name in its filings with the secretary of state that is not distinguishable from one or more of the names described in Subsection B of this Section. The secretary of state shall authorize the use of the name applied for if either of the following occur:

(1) The other registrant consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change its name to a name that is distinguishable from the name of the applying corporation.

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

D. A corporation may use in its filings with the secretary of state a name that is not distinguishable from one or more of the names described in Subsection B of this Section if the registrant of the name is incorporated, organized, or authorized to transact business in this state and the proposed user corporation performed any of the following actions:

(1) Merged with the other registrant.

(2) Been formed by reorganization of the other registrant.

(3) Acquired all or substantially all of the assets, including the name, of the other registrant.

E. This Act does not control the use of fictitious, assumed, or trade names.

F. If the secretary of state receives for filing articles of incorporation that include in the corporate name the word "bank", "banker", "banking", "savings", "safe deposit", "trust", "trustee", "building and loan", "homestead", "credit union", or any other word of similar import, the secretary of state shall not file the articles of incorporation until the secretary of state receives satisfactory evidence that written notice of the proposed use of that name was delivered to the office of financial institutions at least ten days earlier.

G. If the secretary of state receives for filing articles of incorporation that include in the corporate name the word "engineer", "engineering", "surveyor", or "surveying," the secretary of state shall not file the articles of incorporation until the secretary of state receives either of the following:

(1) Satisfactory evidence that written notice of the proposed use of that name was delivered to the Louisiana Professional Engineering and Land Surveying Board at least ten days earlier.

(2) A written waiver of the ten-day notice requirement, signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board.

H. If the secretary of state receives for filing articles of incorporation that include in the corporate name the word "architect", "architectural", or "architecture", the secretary of state shall not file the articles of incorporation until the secretary of state receives either of the following:

(1) Satisfactory evidence that written notice of the proposed use of that name was delivered to the Louisiana State Board of Architectural Examiners at least ten days earlier.

(2) A written waiver of the ten-day notice requirement, signed by the executive director or any member of the Louisiana State Board of Architectural Examiners.

I. The assumption or use of a name in violation of this Section does not affect or vitiate the corporate existence.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-402 - Reserved name

§1-402. Reserved name

A. A person may reserve the exclusive use of a corporate name in its filings with the secretary of state, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the corporate name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for a nonrenewable period of one hundred and twenty days.

B. The owner of a reserved corporate name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.

C. A terminated corporation's name is reserved by operation of law for three years after the effective date of the corporation's termination.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-403 - Registered name

§1-403. Registered name

A. A foreign corporation may register its corporate name, or its corporate name with any addition authorized by R.S. 12:303(A)(3), if the name is distinguishable upon the records of the secretary of state from the corporate names that are not available under R.S. 12:1-401(B).

B. A foreign corporation registers its corporate name, or its corporate name with any addition authorized by R.S. 12:303(A)(3), by delivering to the secretary of state for filing an application which does both of the following:

(1) Sets forth its corporate name, or its corporate name with any addition authorized by R.S. 12:303(A)(3), the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged.

(2) Is accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation.

C. The name is registered for the applicant's exclusive use upon the effective date of the application.

D. A foreign corporation whose registration is effective may renew it for successive years by delivering to the secretary of state for filing a renewal application that complies with the requirements of Subsection B of this Section between October first and December thirty-first of the preceding year. The renewal application when filed renews the registration for the following calendar year.

E. A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under this Chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-501 - Registered office and registered agent

PART 5. OFFICE AND AGENT

§1-501. Registered office and registered agent

Each corporation must continuously maintain in this state both of the following:

(1) A registered office that may be, but need not be, the same as any of its places of business.

(2) A registered agent, who may be either of the following:

(a) An individual who resides in this state.

(b) A domestic or foreign corporation or other eligible entity that continuously maintains an office in this state and, in the case of a foreign corporation or foreign eligible entity, is authorized to transact business in this state.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-502 - Change of registered office or registered agent

§1-502. Change of registered office or registered agent

A. A corporation may change its registered office or the identity or address of its registered agent by delivering to the secretary of state for filing a statement of change that sets forth all of the following information:

(1) The name of the corporation.

(2) The street address of its current registered office.

(3) If the current registered office is to be changed, the street address of the new registered office.

(4) The name and street address of its current registered agent.

(5) If the identity of the current registered agent is to be changed, the name of the new registered agent and the new agent's signed written consent, either on the statement or attached to it, to the appointment.

(6) If the street address of the registered agent is to be changed, the new street address of the registered agent.

B. A registered agent may change its street address on the records of the secretary of state for all corporations for which it serves as registered agent by delivering to the secretary of state a statement of change that sets forth all of the following information:

(1) The name of the registered agent.

(2) The name of the corporation for which it is acting as registered agent.

(3) Its current street address to be changed.

(4) Its new street address.

(5) A certification that the registered agent has notified all of the corporations for which it serves as registered agent of the change in its address to the new street address specified in the statement of change.

C. A registered agent may satisfy the requirements of Subsection B of this Section for multiple corporations through the delivery of a single statement of change that complies with Subsection B of this Section, provides the names of all of the corporations for which the statement is to be effective, and certifies that the registered agent has notified all of those corporations of the change in its address to the new street address specified in the statement of change.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-503 - Resignation of registered agent

§1-503. Resignation of registered agent

A. A registered agent may resign the agent's appointment by signing and delivering to the secretary of state for filing the signed original and two exact or conformed copies of a statement of resignation. If the office of the registered agent is also the registered office of the corporation, the statement may include a statement that the registered office is also discontinued.

B. After filing the statement the secretary of state shall mail one copy to the registered office, if not discontinued, and the other copy to the corporation at its principal office.

C. The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-504 - Service on corporation

§1-504. Service on corporation

A. A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

B. If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is perfected under this Subsection at the earliest of the following:

(1) The date the corporation receives the mail.

(2) The date shown on the return receipt, if signed on behalf of the corporation.

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

C. This Section does not prescribe the only means, or necessarily the required means of serving a corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-601 - Authorized shares

PART 6. SHARES AND DISTRIBUTIONS

SUBPART A. SHARES

§1-601. Authorized shares

A. The articles of incorporation must set forth any classes of shares and series of shares within a class, and the number of shares of each class and series, that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class or series and must describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights, and limitations, of that class or series. Except to the extent varied as permitted by this Section, all shares of a class or series must have terms, including preferences, rights, and limitations that are identical with those of other shares of the same class or series.

B. The articles of incorporation must authorize both of the following:

(1) One or more classes or series of shares that together have unlimited voting rights.

(2) One or more classes or series of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

C. The articles of incorporation may authorize one or more classes or series of shares that meet any of the following criteria:

(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent otherwise provided by this Chapter.

(2) Are redeemable or convertible as specified in the articles of incorporation, at the option of the corporation, the shareholder, or another person or upon the occurrence of a specified event, for cash, indebtedness, securities, or other property at prices and in amounts specified or determined in accordance with a formula.

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative.

(4) Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation.

D. Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with R.S. 12:1-120(L).

E. Any of the terms of shares may vary among holders of the same class or series so long as such variations are expressly set forth in the articles of incorporation.

F. The description of the preferences, rights, and limitations of classes or series of shares in Subsection C of this Section is not exhaustive.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-602 - Terms of class or series determined by board of directors

§1-602. Terms of class or series determined by board of directors

A. If the articles of incorporation so provide, the board of directors is authorized, without shareholder approval, to do any of the following:

(1) Classify any unissued shares into one or more classes or into one or more series within a class.

(2) Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes.

(3) Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class.

B. If the board of directors acts pursuant to Subsection A of this Section, it must determine the terms, including the preferences, rights, and limitations, to the same extent permitted under R.S. 12:1-601, of the following:

(1) Any class of shares before the issuance of any shares of that class.

(2) Any series within a class before the issuance of any shares of that series.

C. Before issuing any shares of a class or series created under this Section, the corporation must deliver to the secretary of state for filing articles of amendment setting forth the terms determined under Subsection A of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-603 - Issued and outstanding shares

§1-603. Issued and outstanding shares

A. A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

B. The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of Subsection C of this Section and to R.S. 12:1-640.

C. At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-604 - Fractional shares

§1-604. Fractional shares

A. A corporation may do any of the following:

(1) Issue fractions of a share or pay in money the value of fractions of a share.

(2) Arrange for disposition of fractional shares by the shareholders.

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

B. Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by R.S. 12:1-625(B).

C. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

D. The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including either of the following:

(1) That the scrip will become void if not exchanged for full shares before a specified date.

(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-620 - Subscription for shares before incorporation

SUBPART B. ISSUANCE OF SHARES

§1-620. Subscription for shares before incorporation

A. A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

B. The board of directors may determine the payment terms of subscription for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

C. Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

D. If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than twenty days after the corporation sends written demand for payment to the subscriber.

E. A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to R.S. 12:1-621.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-621 - Issuance of shares

§1-621. Issuance of shares

A. The powers granted in this Section to the board of directors may be reserved to the shareholders by the articles of incorporation.

B. The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

C. Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

D. When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

E. The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

F.(1) An issuance of shares or other securities convertible into or rights exercisable for shares, in a transaction or a series of integrated transactions, requires approval of the shareholders, at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the matter exists, if both of the following conditions are satisfied:

(a) The shares, other securities, or rights are issued for consideration other than cash or cash equivalents.

(b) The voting power of shares that are issued and issuable as a result of the transaction or series of integrated transactions will comprise more than twenty percent of the voting power of the shares of the corporation that were outstanding immediately before the transaction.

(2) In this Subsection, both of the following shall apply:

(a) For purposes of determining the voting power of shares issued and issuable as a result of a transaction or series of integrated transactions, the voting power of shares shall be the greater of either of the following:

(i) The voting power of the shares to be issued.

(ii) The voting power of the shares that would be outstanding after giving effect to the conversion of convertible shares and other securities and the exercise of rights to be issued.

(b) A series of transactions is integrated if consummation of one transaction is made contingent on consummation of one or more of the other transactions.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-622 - Liability of shareholders

§1-622. Liability of shareholders

A. A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued pursuant to R.S. 12:1-621 or specified in the subscription agreement pursuant to R.S. 12:1-620.

B. A shareholder of a corporation is not personally liable for the acts or debts of the corporation.

C. A shareholder who receives a distribution in excess of what may be authorized and made pursuant to R.S. 12:1-640(A) shall be personally liable to the corporation, or to creditors of the corporation, or both, for an amount not exceeding, in the aggregate, the excess amount received by that shareholder.

D. A proceeding to enforce the liability of a shareholder under Subsection C of this Section is subject to a peremptive period of two years measured from the relevant date of either of the following:

(1) The date on which the effect of the distribution was to be measured under R.S. 12:1-640(E) or (G), to the extent that the distribution is alleged to have been unlawful under R.S. 12:1-640(C).

(2) The date as of which the distribution first violated a restriction in the articles of incorporation, to the extent that the distribution is alleged to have been unlawful because it violated a restriction in the articles of incorporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-623 - Share dividends

§1-623. Share dividends

A. Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this Subsection is a share dividend.

B. Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless one of the following conditions are satisfied:

(1) The articles of incorporation so authorize.

(2) A majority of the votes entitled to be cast by the class or series to be issued approve the issue.

(3) There are no outstanding shares of the class or series to be issued.

C. If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-624 - Share options

§1-624. Share options

A. A corporation may issue rights, options, or warrants for the purchase of shares or other securities of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued and the terms, including the consideration, for which the shares or other securities are to be issued. The authorization by the board of directors for the corporation to issue such rights, options, or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options, or warrants are exercisable.

B. The terms and conditions of such rights, options or warrants, including those outstanding on the effective date of this Section, may include, without limitation, restrictions or conditions that do either of the following:

(1) Preclude or limit the exercise, transfer or receipt of such rights, options, or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee or transferees of any such person or persons.

(2) Invalidate or void such rights, options, or warrants held by any such person or persons or any such transferee or transferees.

C. The board of directors may authorize one or more officers to designate the recipients of rights, options, warrants, or other equity compensation awards that involve the issuance of shares and to determine, within an amount and subject to any other limitations established by the board and, if applicable, the stockholders, the number of such rights, options, warrants, or other equity compensation awards and the terms thereof to be received by the recipients, provided that an officer may not use such authority to designate himself or herself or any other persons the board of directors may specify as a recipient of such rights, options, warrants, or other equity compensation awards.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-625 - Form and content of certificates

§1-625. Form and content of certificates

A. Shares shall be represented by share certificates unless the issuing corporation is a participant in the Direct Registration System of the Depository Trust & Clearing Corporation or of a similar book-entry system used in the trading of shares of public corporations. If the issuing corporation is a participant in the Direct Registration System or a similar book-entry system, shares may but need not be represented by certificates. Unless this Chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

B. At a minimum each share certificate must state on its face all of the following:

(1) The name of the issuing corporation and that it is organized under the law of this state.

(2) The name of the person to whom issued.

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

C. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series, and the authority of the board of directors to determine variations for future series, must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

D. Each share certificate must be signed, either manually or in facsimile, by the president and secretary or by two officers designated in the bylaws or by the board of directors and may bear the corporate seal or its facsimile.

E. If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-626 - Shares without certificates

§1-626. Shares without certificates

A. If a corporation is eligible to issue shares without certificates, the board of directors of the corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates, except to the extent that its articles of incorporation or bylaws provide otherwise. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

B. Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by R.S. 12:1-625(B) and (C), and, if applicable, R.S. 12:1-627.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-627 - Restriction on transfer of shares and other securities

§1-627. Restriction on transfer of shares and other securities

A. The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

B. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this Section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by R.S. 12:1-626(B). Unless so noted or contained, a restriction is not enforceable against a person without knowledge of the restriction.

C. A restriction on the transfer or registration of transfer of shares is authorized for any of the following:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders.

(2) To preserve exemptions under federal or state securities law.

(3) For any other reasonable purpose.

D. A restriction on the transfer or registration of transfer of shares may do any of the following:

(1) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares.

(2) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares.

(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable.

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

E. For purposes of this Section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-628 - Expense of issue

§1-628. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-630 - Shareholders' preemptive rights

SUBPART C. SUBSEQUENT ACQUISITION OF SHARES

BY SHAREHOLDERS AND CORPORATION

§1-630. Shareholders' preemptive rights

A. The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide. The articles of incorporation of a corporation that was incorporated before January 1, 1969, shall be deemed to contain a statement that "the corporation elects to have preemptive rights," unless the articles of incorporation contain a specific provision enlarging, limiting, or denying preemptive rights.

B. A statement included in the articles of incorporation that "the corporation elects to have preemptive rights", or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them. Shareholders have a fair and reasonable opportunity to exercise the right to acquire shares if they are given at least forty-five days to purchase the shares after notice to them of that right, but shorter periods of time may be fair and reasonable under the circumstances in which the shares are being issued.

(2) A shareholder may waive his preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to any of the following:

(a) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates.

(b) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates.

(c) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation.

(d) Shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

C. For purposes of this Section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

D. On or after January 1, 2016, no action to enforce a preemptive right of a shareholder shall be brought unless filed in a court of competent jurisdiction and proper venue within one year of the date of the issuance of the share to which the shareholder had the preemptive right, or within one year of the date that the issuance of the share is discovered or should have been discovered. Such an action is perempted three years after the date of the issuance of the share.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-631 - Corporation's acquisition of its own shares

§1-631. Corporation's acquisition of its own shares

A. A corporation may acquire its own shares, and shares so acquired constitute authorized but unissued shares.

B. If the articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-640 - Distributions to shareholders

SUBPART D. DISTRIBUTIONS

§1-640. Distributions to shareholders

A. A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in Subsection C of this Section.

B. If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption, or other acquisition of the corporation's shares, it is the date the board of directors authorizes the distribution.

C. No distribution may be made if, after giving it effect, either of the following conditions would exist:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business.

(2) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

D. The board of directors may base a determination that a distribution is not prohibited under Subsection C of this Section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

E. Except as provided in Subsection G of this Section, the effect of a distribution under Subsection C of this Section is measured by one of the following:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of the date money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares.

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed.

(3) In all other cases, as of the date the distribution is authorized if the payment occurs within one hundred and twenty days after the date of authorization or the date the payment is made if it occurs more than one hundred and twenty days after the date of authorization.

F. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this Section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

G. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under Subsection C of this Section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this Section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

H. This Section shall not apply to distributions in liquidation under Part 14 of this Chapter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-701 - Annual meeting

PART 7. SHAREHOLDERS

SUBPART A. MEETINGS

§1-701. Annual meeting

A. Unless directors are elected by written consent in lieu of an annual meeting as permitted by R.S. 12:1-704, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws or, if not so stated or fixed, as stated or fixed in accordance with a resolution of the board of directors. If a corporation's articles of incorporation authorize shareholders to cumulate their votes when electing directors pursuant to R.S. 12:1-728, directors may not be elected by written consent unless the written consent is unanimous.

B. Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or, if not so stated or fixed, as stated or fixed in accordance with a resolution of the board of directors. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

C. The failure to hold an annual meeting at the time stated in or fixed in accordance with Subsection A of this Section does not affect the validity of any corporate action.

D. If no annual shareholders' meeting is held for a period of eighteen months, and directors are not elected by written consent in lieu of an annual meeting during that period, any shareholder may by notice to the secretary demand that the secretary call such a meeting, to be held at the corporation's principal office or, if none in this state, at its registered office. The secretary shall call the meeting and shall provide notice of the meeting as required by R.S. 12:1-705 within thirty days after the notice to the secretary of the shareholder's demand for the meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-702 - Special meeting

§1-702. Special meeting

A. A corporation shall hold a special meeting of shareholders upon either of the following:

(1) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws.

(2) If the shareholders holding at least ten percent of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held, provided that the articles of incorporation may fix a lower percentage or a higher percentage not exceeding twenty-five percent of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting.

B. If not otherwise fixed under R.S. 12:1-703 or 1-707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

C. Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws or, if not so stated or fixed, at the place stated in or fixed in accordance with a resolution of the board of directors. If no place is stated or fixed in accordance with the bylaws or a resolution of the board of directors, special meetings shall be held at the corporation's principal office.

D. Only business within the purpose or purposes described in the meeting notice required by R.S. 12:1-705(C) may be conducted at a special shareholders' meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-703 - Court-ordered meeting

§1-703. Court-ordered meeting

A. The district court of the parish where a corporation's principal office or, if none in this state, its registered office, is located may in a summary proceeding order a meeting to be held at upon either of the following:

(1) On application of any shareholder of the corporation if an annual meeting was not held or action by written consent in lieu thereof did not become effective within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting.

(2) On application of a shareholder who signed a demand for a special meeting valid under R.S. 12:1-702, if either of the following conditions exist:

(a) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary.

(b) The special meeting was not held in accordance with the notice.

B. The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

C. For purposes of Paragraph (A)(1) of this Section, "shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-704 - Action without meeting

§1-704. Action without meeting

A. Action required or permitted by this Chapter to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by all the shareholders entitled to vote on the action and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

B. The articles of incorporation may provide that any action required or permitted by this Chapter to be taken at a shareholders' meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent shall bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

C. If an earlier date has not been fixed under R.S. 12:1-707 and if prior board action is not required respecting the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting shall be the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under R.S. 12:1-707 and if prior board action is required respecting the action to be taken without a meeting, the record date shall be the close of business on the day the resolution of the board taking such prior action is adopted. No written consent shall be effective to take the corporate action referred to therein unless, within sixty days of the earliest date on which a consent delivered to the corporation as required by this Section was signed, written consents signed by sufficient shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take the corporate action are delivered to the corporation.

D. A consent signed pursuant to the provisions of this Section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the articles of incorporation, bylaws, or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by sufficient shareholders to take the action are delivered to the corporation.

E. If this Chapter requires that notice of a proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than ten days after written consents sufficient to take the action have been delivered to the corporation, or such later date that tabulation of consents is completed pursuant to an authorization under Subsection D of this Section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Chapter, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

F. If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than ten days after written consents sufficient to take the action have been delivered to the corporation, or such later date that tabulation of consents is completed pursuant to an authorization under Subsection D of this Section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Chapter, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

G. The notice requirements in Subsections E and F of this Section shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent, provided that this Subsection shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-705 - Notice of meeting

§1-705. Notice of meeting

A. A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date. Unless this Chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

B. Unless this Chapter or the articles of incorporation require otherwise, both of the following shall apply:

(1) Notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(2) If a notice of an annual meeting does include a description of one or more purposes, the meeting is not limited to those purposes.

C. Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

D. If not otherwise fixed under R.S. 12:1-703 or 1-707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice to shareholders is effective.

E. Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under R.S. 12:1-707, however, notice of the adjourned meeting must be given under this Section to persons who are shareholders as of the new record date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-706 - Waiver of notice

§1-706. Waiver of notice

A. A shareholder may waive any notice required by this Chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

B. A shareholder's attendance at a meeting does both of the following:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting.

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

C. A shareholder attends a meeting if the shareholder is present at the meeting in person or by proxy. If a shareholder attends a meeting by proxy, then for purposes of Subsection B of this Section, an objection by the shareholder's proxy has the same effect as an objection by the shareholder.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-707 - Record date

§1-707. Record date

A. The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

B. A record date fixed under this Section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

C. A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred and twenty days after the date fixed for the original meeting.

D. If a court orders a meeting adjourned to a date more than one hundred and twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-708 - Conduct of the meeting

§1-708. Conduct of the meeting

A. At each meeting of shareholders, a chair shall preside. The chair shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

B. The chair, unless the articles of incorporation or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

C. Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

D. The chair of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies, or votes nor any revocations or changes thereto may be accepted.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-720 - Shareholders' list for meeting

SUBPART B. VOTING

§1-720. Shareholders' list for meeting

A. After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder.

B. The shareholders' list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, or the shareholder's agent or attorney, is entitled on written demand to inspect and, subject to the requirements of R.S. 12:1-1602(C) other than the required percentage and duration of ownership of shares, to copy the list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.

C. The corporation shall make the shareholders' list available at the meeting, and any shareholder, or the shareholder's agent or attorney, is entitled to inspect the list at any time during the meeting or any adjournment.

D. If the corporation refuses to allow a shareholder, or the shareholder's agent or attorney, to inspect the shareholders' list before or at the meeting, or copy the list as permitted by Subsection B of this Section, the district court of the parish where a corporation's principal office or, if none in this state, its registered office, is located, on application of the shareholder, may in a summary proceeding order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

E. Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-721 - Voting entitlement of shares

§1-721. Voting entitlement of shares

A. Except as provided in Subsections B and D of this Section, or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

B. Absent special circumstances, the shares issued by a corporation are not entitled to vote if they are owned, directly or indirectly, by a subsidiary.

C. Subsection B of this Section does not limit the power of a corporation or subsidiary to vote any shares, including its own shares, held by it in a fiduciary capacity.

D. Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

E. For purposes of Subsections B and C of this Section, the following meanings shall apply:

(1) The term "subsidiary" means a domestic or foreign corporation, limited liability company, partnership, or other juridical person that is subject to at least majority control by the issuer of the shares, but does not include the issuer itself.

(2) "Majority control" means ownership, direct or indirect, of a majority of either of the following:

(a) The shares entitled to vote for the directors of a corporation.

(b) The membership, partnership, or other interests in an unincorporated entity that are entitled either to vote for those who hold the general managerial authority in the unincorporated entity or to exercise that authority directly.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-722 - Proxies

§1-722. Proxies

A. A shareholder may vote the shareholder's shares in person or by proxy.

B. A shareholder, or the shareholder's agent or attorney-in-fact, may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form, or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which one can determine that the shareholder, the shareholder's agent, or the shareholder's attorney-in-fact authorized the transmission.

C. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election, the secretary, or other officer or agent of the corporation authorized to tabulate votes. An appointment is valid for eleven months unless a longer period is expressly provided in the appointment form.

D. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of any of the following:

(1) A pledgee or other person having a security interest in the shares.

(2) A person who purchased or agreed to purchase the shares.

(3) A creditor of the corporation who extended it credit under terms requiring the appointment.

(4) An employee of the corporation whose employment contract requires the appointment.

(5) A party to a voting agreement created under Section 1-731.

E. The revocation of a proxy appointment or the death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the revocation, death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

F. An appointment made irrevocable under Subsection D of this Section is revoked when the interest with which it is coupled is extinguished.

G. Unless it otherwise provides, an appointment made irrevocable under Subsection D of this Section continues in effect after a transfer of the shares and a transferee takes subject to the appointment, except that a transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when acquiring the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

H. Subject to Section 1-724 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-723 - Shares held by intermediaries and nominees

§1-723. Shares held by intermediaries and nominees

A. A corporation's board of directors may establish a procedure under which a person on whose behalf shares are registered in the name of an intermediary or nominee may elect to be treated by the corporation as the record shareholder by filing with the corporation a beneficial ownership certificate. The extent, terms, conditions, and limitations of this treatment shall be specified in the procedure. To the extent such person is treated under such procedure as having rights or privileges that the record shareholder otherwise would have, the record shareholder shall not have those rights or privileges.

B. The procedure shall specify all of the following information:

(1) The types of intermediaries or nominees to which it applies.

(2) The rights or privileges that the corporation recognizes in a person with respect to whom a beneficial ownership certificate is filed.

(3) The manner in which the procedure is selected, which shall include that the beneficial ownership certificate be signed or assented to by or on behalf of the record shareholder and the person or persons on whose behalf the shares are held.

(4) The information that must be provided when the procedure is selected.

(5) The period for which selection of the procedure is effective.

(6) The requirements for notice to the corporation with respect to the arrangement.

(7) The form and contents of the beneficial ownership certificate.

C. The procedure may specify any other aspects of the rights and duties created by the filing of a beneficial ownership certificate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-724 - Corporation's acceptance of votes

§1-724. Corporation's acceptance of votes

A. If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

B. If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if any of the following conditions are met:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity.

(2) The name signed purports to be that of an administrator, executor, guardian, conservator, curator, tutor or judicially authorized representative of the shareholder and, if the corporation requests, evidence of fiduciary status and authority acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(4) The name signed purports to be that of a pledgee or other person having a security interest in the shares, a beneficial owner, or an attorney-in-fact or representative through mandate or procuration of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment.

(5) Two or more persons are the shareholder as co-owners, co-tenants, or fiduciaries and the name signed purports to be the name of at least one of them and the person signing appears to be acting on behalf of all of them.

C. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

D. The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this Section or R.S. 12:1-722(B) are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

E. The corporation's acceptance or rejection of a vote, consent, waiver, or proxy appointment under this Section is conclusive unless a shareholder objects timely to the acceptance or rejection of the item and, if the corporation rejects the objection, proves in a summary proceeding, commenced within ten days after the corporation's notice to the shareholder that it has rejected the objection, that the corporation's acceptance or rejection of the item was incorrect. A shareholder's objection is timely under this Subsection only if the objection is made before the end of the shareholders' meeting at which the acceptance or rejection of the item is given effect or, if the item is relevant to an action taken by shareholders without a meeting in accordance with R.S. 12:1-704, before the corporation incurs a legal obligation in good faith reliance on its acceptance or rejection of the item.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-725 - Quorum and voting requirements for voting groups

§1-725. Quorum and voting requirements for voting groups

A. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

B. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

C. If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation require a greater number of affirmative votes.

D. An amendment of articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in Subsection A or C of this Section is governed by R.S. 12:1-727.

E. The election of directors is governed by R.S. 12:1-728.

F. Whenever a provision of this Chapter provides for voting of classes or series as separate voting groups, the rules provided in R.S. 12:1-1004(C) for amendments of articles of incorporation apply to that provision.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-726 - Action by single and multiple voting groups

§1-726. Action by single and multiple voting groups

A. If the articles of incorporation or this Chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in R.S. 12:1-725.

B. If the articles of incorporation or this Chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in R.S. 12:1-725. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-727 - Greater quorum or voting requirements

§1-727. Greater quorum or voting requirements

A. The articles of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by this Chapter.

B. An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-728 - Voting for directors; cumulative voting

§1-728. Voting for directors; cumulative voting

A. Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

B. Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

C. A statement included in the articles of incorporation that shareholders, or a designated group of shareholders, "are entitled to cumulate their votes for directors", or words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-729 - Inspectors of election

§1-729. Inspectors of election

A. A public corporation shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectors' determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability.

B. The inspectors shall do all of the following:

(1) Ascertain the number of shares outstanding and the voting power of each.

(2) Determine the shares represented at a meeting.

(3) Determine the validity of proxies and ballots.

(4) Count all votes.

(5) Determine the result.

C. An inspector may be an officer or employee of the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-730 - Voting trusts

SUBPART C. VOTING TRUSTS AND AGREEMENTS

§1-730. Voting trusts

A. One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all voting trust beneficial owners, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

B. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.

C. Limits, if any, on the duration of a voting trust shall be as set forth in the voting trust. The duration of a voting trust that became effective before January 1, 2015, may not exceed fifteen years, but may stipulate that it may be extended under the same terms and conditions for an additional period not to exceed ten years from the date of the expiration of the initial term. The limitation imposed by this Subsection on the duration of a voting trust that became effective before January 1, 2015, may be modified or eliminated by unanimous agreement of the parties to the voting trust.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-731 - Voting agreements

§1-731. Voting agreements

A. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this Section is not subject to the provisions of R.S. 12:1-730.

B. A voting agreement created under this Section is specifically enforceable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-732 - Unanimous governance agreements

§1-732. Unanimous governance agreements

A. The term "unanimous governance agreement" means any written agreement, other than the articles of incorporation or bylaws, that satisfies all of the following criteria:

(1) Is approved in one or more writings signed by all persons who are shareholders at the time of the agreement.

(2) Governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them.

(3) States that it is a unanimous governance agreement or that it is governed by this Section.

B. A unanimous governance agreement is effective among the shareholders and the corporation, and shall be interpreted and enforced among those persons in accordance with the principle of freedom of contract, subject only to the limitations imposed by public policy. A unanimous governance agreement is enforceable among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this Chapter in that it does any of the following:

(1) Eliminates the board of directors or restricts the discretion or powers of the board of directors.

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in R.S. 12:1-640.

(3) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal.

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies.

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them.

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders.

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency.

(8) Otherwise changes, in a manner not contrary to public policy, the result that would be reached under other provisions of this Chapter.

C.(1) The existence of a unanimous governance agreement shall be noted conspicuously on the front or back of each certificate for outstanding shares. If, at the time of the agreement, the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this Subsection. The failure to note the existence of the agreement on the certificate shall not affect the validity of the agreement or any action taken pursuant to it.

(2) Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate for the shares in compliance with this Subsection.

(3) An action to enforce the right of rescission authorized by this Subsection must be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

D. The provisions of a unanimous governance agreement shall cease to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete any references to it.

E. A unanimous governance agreement that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement. A person who is subjected to liability by this Subsection may be held liable only to the extent that a director vested with the same discretion or powers could be held liable, and is entitled to indemnity under R.S. 12:1-850 through 1-859, and to protection against liability under R.S. 12:1-832, to the same extent as a director vested with the same discretion or powers.

F. The existence or performance of a unanimous governance agreement shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

G. Incorporators or subscribers for shares may act as shareholders with respect to a unanimous governance agreement if no shares have been issued when the agreement is made.

H. If the shareholders have approved more than one unanimous governance agreement, all of the agreements shall, to the extent reasonable, be construed together as one agreement in which all provisions are given effect. To the extent that conflicting provisions cannot be reconciled through that rule of construction, the more recently-approved provision controls.

I. Except as otherwise provided in the agreement, a unanimous governance agreement shall have all of the following characteristics:

(1) Has an initial term of twenty years.

(2) May be renewed during the initial or any subsequent term for an additional term of up to twenty years after the renewal is approved, by means of one or more written consents to the renewal, signed by all persons who are shareholders at the time of the renewal, and delivered to the corporation in accordance with R.S. 12:1-704(C).

(3) May be amended or terminated during its initial or any subsequent term by means of one or more written consents to the amendment or termination, signed by all persons who are shareholders at the time of the termination or amendment, and delivered to the corporation in accordance with R.S. 12:1-704(C).

(4) Continues in effect even after the expiration of its term, as renewed, until one or more written consents to its termination, signed by the shareholders of at least twenty-five percent of the issued shares of any class are delivered to the corporation in accordance with R.S. 12:1-704(C).

J. The corporation shall send notice of any renewal, amendment, or termination of a unanimous governance agreement to all shareholders within ten days after the effective date of the renewal, amendment, or termination, but the renewal, amendment, or termination is effective even if the notice is not sent.

K. This Section does not affect the enforceability of any agreement among shareholders that is not a unanimous governance agreement as defined in Subsection A of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-740 - Subpart definitions

SUBPART D. DERIVATIVE PROCEEDINGS

§1-740. Subpart definitions

In this Subpart, the following meanings shall apply:

(1) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in R.S. 12:1-747, in the right of a foreign corporation.

(2) "Shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-741 - Standing

§1-741. Standing

A. A shareholder may not commence or maintain a derivative proceeding unless the shareholder satisfies all of the following conditions:

(1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time.

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

B. A shareholder who meets the requirements of Subsection A of this Section may file a derivative proceeding to enforce a right of the corporation, but only after the shareholder satisfies the requirements of R.S. 12:1-742.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-742 - Demand

§1-742. Demand

No shareholder may commence a derivative proceeding until the following conditions are satisfied:

(1) A written demand has been made upon the corporation to take suitable action.

(2) Ninety days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-742.1 - Petition in derivative proceeding

§1-742.1. Petition in derivative proceeding

The petition in a derivative proceeding shall do all of the following:

(1) Allege that the plaintiff meets the standing requirements of R.S. 12:1-741.

(2) Allege either that the plaintiff made demand upon the corporation at least ninety days before the filing of the petition as required by R.S. 12:1-742 or that the plaintiff made the demand and, for reasons alleged in the petition, the filing of the petition before the expiration of the ninety-day period complies with R.S. 12:1-742.

(3) Join as defendants the corporation and the obligor on the obligation sought to be enforced.

(4) Include a prayer for judgment in favor of the corporation and against the obligor on the obligation sought to be enforced.

(5) Be verified by the affidavit of the plaintiff or his counsel.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-743 - Stay of proceedings

§1-743. Stay of proceedings

If the corporation commences an inquiry into the allegations made in the demand or petition, the court may stay any derivative proceeding for such period as the court deems appropriate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-744 - Dismissal

§1-744. Dismissal

A. A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in Subsection B or Subsection E of this Section has determined in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation.

B. Unless a panel is appointed pursuant to Subsection E of this Section, the determination in Subsection A of this Section shall be made by one of the following:

(1) A majority vote of qualified directors present at a meeting of the board of directors if the qualified directors constitute a quorum.

(2) A majority vote of a committee consisting of two or more qualified directors appointed by majority vote of qualified directors present at a meeting of the board of directors, regardless of whether such qualified directors constitute a quorum.

C. If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the petition shall allege with particularity facts establishing either of the following:

(1) That a majority of the board of directors did not consist of qualified directors at the time the determination was made.

(2) That the requirements of Subsection A of this Section have not been met.

D. If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff shall have the burden of proving that the requirements of Subsection A of this Section have not been met; if not, the corporation shall have the burden of proving that the requirements of Subsection A of this Section have been met.

E. Upon motion by the corporation, the court may appoint a panel of one or more individuals to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff shall have the burden of proving that the requirements of Subsection A of this Section have not been met.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-745 - Discontinuance or settlement

§1-745. Discontinuance or settlement

A. Unless approved unanimously by the shareholders of the corporation, a derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

B. This Section does not affect the plaintiff's right under Article 1671 of the Code of Civil Procedure to obtain a judgment of dismissal without prejudice if the application for dismissal is made before any defendant, including the corporation in its capacity as a defendant, makes any appearance of record in the proceeding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-746 - Payment of expenses

§1-746. Payment of expenses

On termination of the derivative proceeding the court may do any of the following:

(1) Order the corporation to pay the plaintiff's expenses incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation.

(2) Order the plaintiff to pay any defendant's expenses incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose.

(3) Order a party to pay an opposing party's expenses incurred because of the filing of a pleading, motion, or other paper, if it finds that the pleading, motion, or other paper was not well-grounded in fact, after reasonable inquiry, or warranted by existing law or a good- faith argument for the extension, modification, or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-747 - Applicability to foreign corporations

§1-747. Applicability to foreign corporations

In any derivative proceeding in the right of a foreign corporation, the matters covered by this Subpart shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for R.S. 12: 1-743, 1-745, and 1-746.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-748 - Shareholder action to appoint receiver

SUBPART E. PROCEEDING TO APPOINT RECEIVER

§1-748. Shareholder action to appoint receiver

A. The district court of the parish in which the registered office of the corporation is located may appoint one or more to be receivers, of and for a corporation in a proceeding by a shareholder where it is established that either of the following conditions exist:

(1) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered.

(2) The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered.

B.(1) The court may issue injunctions, appoint a temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing is held.

(2) The court shall hold a full hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver.

(3) The court has jurisdiction over the corporation and all of its property, wherever located.

C. The court may appoint an individual or domestic or foreign corporation, authorized to transact business in this state, as a receiver and may require the receiver to post bond, with or without sureties, in an amount the court directs.

D. The court shall describe the powers and duties of the receiver in its appointing order, which may be amended from time to time. Among other powers, a receiver may do any of the following:

(1) Exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation.

(2) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court.

(3) Sue and defend in the receiver's own name as receiver in all courts of this state.

E. [Reserved.]

F. The court from time to time during the receivership may order compensation paid and expense disbursements or reimbursements made to the receiver from the assets of the corporation or proceeds from the sale of its assets.

G. In this Section, "shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-801 - Requirement for and functions of board of directors

PART 8. DIRECTORS AND OFFICERS

SUBPART A. BOARD OF DIRECTORS

§1-801. Requirement for and functions of board of directors

A. Except as provided in R.S. 12:1-732, each corporation must have a board of directors.

B. All corporate powers shall be exercised by or under the authority of the board of directors of the corporation, and the business and affairs of the corporation shall be managed by or under the direction, and subject to the oversight, of its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under R.S. 12:1-732.

C. In the case of a public corporation, the board's oversight responsibilities include attention to all of the following:

(1) Business performance and plans.

(2) Major risks to which the corporation is or may be exposed.

(3) The performance and compensation of senior officers.

(4) Policies and practices to foster the corporation's compliance with law and ethical conduct.

(5) Preparation of the corporation's financial statements.

(6) The effectiveness of the corporation's internal controls.

(7) Arrangements for providing adequate and timely information to directors.

(8) The composition of the board and its committees, taking into account the important role of independent directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-802 - Qualifications of directors

§1-802. Qualifications of directors

The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-803 - Number and election of directors

§1-803. Number and election of directors

A. A board of directors must consist of one or more individuals. The number of directors shall be fixed by or in accordance with the articles of incorporation or, if not so fixed, shall be the number fixed by or in accordance with the bylaws. If not fixed by or in accordance with the articles or the bylaws, the number of directors shall be the number elected from time to time by the shareholders and, if directors have not been elected by the shareholders, the number of directors shall be the number of directors named as initial directors in the articles of incorporation.

B. The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

C. Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under R.S. 12:1-806.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-804 - Election of directors by certain classes of shareholders

§1-804. Election of directors by certain classes of shareholders

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class, or classes, of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-805 - Terms of directors generally

§1-805. Terms of directors generally

A. The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

B. The terms of all other directors expire at the next, or if their terms are staggered in accordance with R.S. 12:1-806, at the applicable second or third, annual shareholders' meeting following their election, except to the extent provided in R.S. 12:1-1022 if a bylaw electing to be governed by that Section is in effect or a shorter term is specified in the articles of incorporation in the event of a director nominee failing to receive a specified vote for election.

C. A decrease in the number of directors does not shorten an incumbent director's term.

D. The term of a director elected to fill a vacancy expires when the term of that director's predecessor in office would have expired had the vacancy not occurred.

E. Except to the extent otherwise provided in the articles of incorporation or under R.S. 12:1-1022 if a bylaw electing to be governed by that Section is in effect, despite the expiration of a director's term, the director continues to serve until the director's successor is elected and qualifies or there is a decrease in the number of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-806 - Staggered terms for directors

§1-806. Staggered terms for directors

The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be practicable. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-807 - Resignation of directors

§1-807. Resignation of directors

A. A director may resign at any time by delivering a written resignation to the board of directors, or its chair, or to the secretary of the corporation.

B. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-808 - Removal of directors by shareholders

§1-808. Removal of directors by shareholders

A. The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

B. If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

C. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove is a majority of the number of votes entitled to be cast in an election of directors.

D. A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-809 - §1-809. [Reserved]

§1-809. [Reserved].

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-810 - Vacancy on board

§1-810. Vacancy on board

A. Unless the articles of incorporation or bylaws provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, the vacancy may be filled by one of the following methods:

(1) The shareholders may fill the vacancy.

(2) The board of directors may fill the vacancy.

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

B. If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders, and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

C. A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under R.S. 12:1-807(B) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-811 - Compensation of directors

§1-811. Compensation of directors

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-812 - Director proxies

§1-812. Director proxies

A. A director may vote by proxy at a meeting of the board of directors or of a committee of the board only if the articles of incorporation so provide.

B. A director may appoint as proxy only another director, and the appointment may be made only by means of a signed writing that is delivered to the person who is presiding at the meeting at which the proxy seeks to cast the absent director's vote. The writing may contain instructions, general or special, concerning the proxy's authority.

C. Except as otherwise provided in the articles of incorporation, a separate appointment of a proxy is required for each meeting, and the proxy's authority under any appointment terminates at the conclusion of the meeting for which the appointment was made.

D. The proxy shall cast the votes of the absent director consistently with any instructions that the proxy receives from the absent director, but otherwise may cast votes on behalf of the absent director in accordance with the proxy's own discretion.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-820 - Meetings

SUBPART B. MEETINGS AND ACTION OF THE BOARD

§1-820. Meetings

A. The board of directors may hold regular or special meetings in or out of this state.

B. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

C. A meeting of the board of directors may be called by the board chair, by the chief executive officer, regardless of the title used by the corporation to designate that officer, or by a majority of the directors.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-821 - Action without meeting

§1-821. Action without meeting

A. Except to the extent that the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this Chapter to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

B. Action taken under this Section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

C. A consent signed under this Section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-822 - Notice of meeting

§1-822. Notice of meeting

A. Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

B. Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least forty-eight hour notice of the date, time, and place of the meeting. Except as otherwise provided in the articles of incorporation or bylaws, the notice shall describe the purpose or purposes of the special meeting.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-823 - Waiver of notice

§1-823. Waiver of notice

A. A director may waive any notice required by this Subpart, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by Subsection B of this Section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

B. A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless one of the following occurs:

(1) The director at the beginning of the meeting, or promptly upon arrival, objects to holding the meeting or transacting business at the meeting.

(2) The objection is to the consideration of an item of business outside the scope of the purposes stated in the notice of the meeting and the director objects to the consideration of that item promptly after the item is first raised for consideration at the meeting.

C. A director who objects in accordance with Subsection B of this Section, but who then participates in the meeting or votes in favor of one or more actions at the meeting, does not waive the objection except with respect to those actions at the meeting that the director votes to approve.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-824 - Quorum and voting

§1-824. Quorum and voting

A. Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this Chapter, a quorum of a board of directors consists of a majority of the number of directors determined in accordance with R.S. 12:1-803.

B. The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the number of directors determined in accordance with R.S. 12:1-803.

C.(1) If a quorum is present when a vote is taken, the affirmative vote of the required majority of directors is the act of the board of directors. The required majority of directors is a majority of the directors present, or the number of directors whose votes are required by the articles of incorporation or bylaws for the board to take the relevant action, whichever number is greater.

(2) If a quorum is present when a meeting is convened, but the quorum is lost through the withdrawal from the meeting of one or more directors, the affirmative vote of the required majority of directors is the act of the board of directors provided that the number of affirmative votes is not fewer than the number that would have been required had the quorum not been lost.

D. A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless one of the following occurs:

(1) The director objects at the beginning of the meeting, or promptly upon arrival, to holding the meeting or transacting business at the meeting.

(2) The dissent or abstention from the action taken is entered in the minutes of the meeting.

(3) The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-825 - Committees

§1-825. Committees

A. Unless this Chapter, the articles of incorporation, or the bylaws provide otherwise, the board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee. If the board of directors appoints a person who is not a director, that person may serve only in an advisory capacity and shall not be a member of the committee for purposes of any reference by this Chapter to a committee or to one or more members of a committee.

B. Unless this Chapter otherwise provides, the creation of a committee and appointment of members to it must be approved by the greater of the following:

(1) A majority of all the directors in office when the action is taken.

(2) The number of directors required by the articles of incorporation or bylaws to take action under R.S. 12:1-824.

C. R.S. 12:1-820 through 1-824 apply both to committees of the board and to their members.

D. To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under R.S. 12:1-801.

E. A committee may not do any of the following:

(1) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors.

(2) Approve or propose to shareholders action that this Chapter requires be approved by shareholders.

(3) Fill vacancies on the board of directors or, subject to Subsection G of this Section, on any of its committees.

(4) Adopt, amend, or repeal bylaws.

F. The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in R.S. 12:1-830.

G. The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-826 - Submission of matters for shareholder vote

§1-826. Submission of matters for shareholder vote

A corporation may agree to submit a matter to a vote of its shareholders even if, after approving the matter, the board of directors determines it no longer recommends the matter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-830 - Standards of conduct for directors

SUBPART C. DIRECTORS

§1-830. Standards of conduct for directors

A. Each member of the board of directors, when discharging the duties of a director, shall act in good faith and in a manner the director reasonably believes to be in the best interests of the corporation.

B. The members of the board of directors or a committee of the board, when becoming informed in connection with their decision-making function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

C. In discharging board or committee duties a director shall disclose, or cause to be disclosed, to the other board or committee members information not already known by them but known by the director to be material to the discharge of their decision-making or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule.

D. In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on the performance by any of the persons specified in Paragraph (F)(1) or Paragraph (F)(3) of this Section to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one or more of the board's functions that are delegable under applicable law.

E. In discharging board or committee duties a director who does not have knowledge that makes reliance unwarranted is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by any of the persons specified in Subsection F of this Section.

F. A director is entitled to rely, in accordance with Subsection D or E of this Section, on any of the following:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports, or statements provided.

(2) Legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence.

(3) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-831 - Standards of liability for directors

§1-831. Standards of liability for directors

A. A director shall not be liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director, unless the party asserting liability in a proceeding establishes both of the following:

(1) No defense interposed by the director based on R.S. 12:1-832 or the protection afforded by R.S. 12:1-861, for action taken in compliance with R.S. 12:1-862 or R.S. 12:1-863, or the protection afforded by R.S. 12:1-870, precludes liability.

(2) The challenged conduct consisted or was the result of one of the following:

(a) Action not in good faith.

(b) A decision that the director did not reasonably believe to be in the best interests of the corporation, or as to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances.

(c) A lack of objectivity due to the director's familial, financial, or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct, which relationship or which domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to the corporation, and after a reasonable expectation to such effect has been established, the director shall not have established that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation.

(d) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making, or causing to be made, appropriate inquiry, when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefore.

(e) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law.

B.(1) The party seeking to hold the director liable for money damages, shall also have the burden of establishing both of the following:

(a) Harm to the corporation or its shareholders has been suffered.

(b) The harm suffered was proximately caused by the director's challenged conduct.

(2) The party seeking to hold the director liable for other money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, shall also have whatever persuasion burden may be called for to establish that the payment sought is appropriate in the circumstances.

(3) The party seeking to hold the director liable for other money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, shall also have whatever persuasion burden may be called for to establish that the equitable remedy sought is appropriate in the circumstances.

C. Nothing contained in this Section shall be construed to do any of the following:

(1) In any instance where fairness is at issue, such as consideration of the fairness of a transaction to the corporation under R.S. 12:1-861(B)(3), alter the burden of proving the fact or lack of fairness otherwise applicable.

(2) Alter the fact or lack of liability of a director under another provision of this Chapter, such as the provisions governing the consequences of an unlawful distribution under R.S.12:1-833 or a transactional interest under R.S. 12:1-861.

(3) Affect any rights to which the corporation or a shareholder may be entitled under another statute of this state or the United States.

Acts 2014, No. 328, §1, eff. Jan. 1, 2105.



RS 12:1-832 - Protection against monetary liability

§1-832. Protection against monetary liability

A. Except to the extent that the articles of incorporation limit or reject the protection against liability provided by this Section, no director or officer shall be liable to the corporation or its shareholders for money damages for any action taken, or any failure to take action, as a director or officer, except for one of the following:

(1) A breach of the director's or officer's duty of loyalty to the corporation or the shareholders.

(2) An intentional infliction of harm on the corporation or the shareholders.

(3) A violation of R.S. 12:1-833.

(4) An intentional violation of criminal law.

B. The liability of a director or officer for conduct described in Paragraphs (A)(1) through (4) of this Section may not be limited or eliminated, but the corporation may purchase insurance against that liability as provided in R.S. 12:1-857.

C. For purposes of this Section, the duty of loyalty does not include any duty to act with any degree of care in the exercise of the director's or officer's responsibilities to the corporation or its shareholders.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-833 - Directors' liability for unlawful distributions

§1-833. Directors' liability for unlawful distributions

A. A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to R.S. 12:1-640(A) or 1-1409(A) is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating R.S. 12:1-640(A) or 1-1409(A) if the party asserting liability establishes that when taking the action the director did not comply with R.S. 12:1-830.

B. A director held liable under Subsection A of this Section for an unlawful distribution is entitled to both of the following:

(1) Contribution from every other director who could be held liable under Subsection A of this Section for the unlawful distribution.

(2) Indemnity from each shareholder, for the pro-rata portion of the amount of the unlawful distribution the shareholder received.

C.(1) A proceeding to enforce the liability of a director under Subsection A of this Section is barred unless it is commenced within two years after of one of the following:

(a) The date on which the effect of the distribution was measured under R.S.12:1-640(E) or (G).

(b) The date as of which the violation of R.S. 12:1-640(A) occurred as the consequence of disregard of a restriction in the articles of incorporation.

(c) The date on which the distribution of assets to shareholders under R.S. 12:1-1409(A) was made.

(2) A proceeding to enforce contribution or indemnity under Subsection B of this Section is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under Subsection A of this Section.

D. The time limits provided in Subsection C of this Section are peremptive.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-840 - Officers

SUBPART D. OFFICERS

§1-840. Officers

A. A corporation shall have a secretary and such other officers as described in its bylaws or appointed by the board of directors in a manner not inconsistent with any bylaws.

B. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers if authorized by the bylaws or the board of directors.

C. The secretary shall have the authority and responsibility for preparing the minutes of the directors' and shareholders' meetings and for maintaining and authenticating the records of the corporation required to be kept under R.S. 12:1-1601(A) and 1-1601(E).

D. The same individual may simultaneously hold more than one office in a corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-841 - Functions of officers

§1-841. Functions of officers

In addition to the secretary's authority under R.S. 12:1-840, each officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with any bylaws, the authority and functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the authority and functions of other officers.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-842 - Standards of conduct for officers

§1-842. Standards of conduct for officers

A. An officer, when performing in such capacity, has the duty to act in all of the following manners:

(1) In good faith.

(2) With the care that a person in a like position would reasonably exercise under similar circumstances.

(3) In a manner the officer reasonably believes to be in the best interests of the corporation.

B. [Reserved.]

C. In discharging his or her duties, an officer who does not have knowledge that makes reliance unwarranted is entitled to rely on either of the following:

(1) The performance of properly delegated responsibilities by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated.

(2) Information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented or by legal counsel, public accountants, or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence.

D. An officer shall not be liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as an officer, if the duties of the office are performed in compliance with this Section. Whether an officer who does not comply with this Section shall have liability will depend in such instance on applicable law, including those principles of R.S. 12:1-831 that have relevance.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-843 - Resignation and removal of officers

§1-843. Resignation and removal of officers

A. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board or the appointing officer accepts the future effective time, the board or the appointing officer may fill the pending vacancy before the effective time if the board or the appointing officer provides that the successor does not take office until the effective time.

B. An officer may be removed at any time with or without cause by any of the following:

(1) The board of directors.

(2) The appointing officer, unless the bylaws or the board of directors provide otherwise.

(3) Any other officer if authorized by the bylaws or the board of directors.

C. In this Section, "appointing officer" means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-844 - Contract rights of officers

§1-844. Contract rights of officers

A. The appointment of an officer does not itself create contract rights.

B. An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-850 - Subpart definitions

SUBPART E. INDEMNIFICATION AND ADVANCE

FOR EXPENSES

§1-850. Subpart definitions

In this Subpart, the following meanings shall apply:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger.

(2) "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, manager, partner, trustee, employee, or agent of another entity or employee benefit plan. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the individual's duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

(3) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

(4) "Official capacity" means, when used with respect to a director, the office of director in a corporation. "Official capacity" means, when used with respect to an officer, as contemplated in R.S. 12: 1-856, the office in a corporation held by the officer. "Official capacity" does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

(5) "Party" means an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding.

(6) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-851 - Permissible indemnification

§1-851. Permissible indemnification

A. Except as otherwise provided in this Section, a corporation may indemnify an individual who is a party to a proceeding because the individual is a director against liability incurred in the proceeding if either condition exists:

(1)(a) The director conducted himself or herself in good faith and reasonably believed either of the following:

(i) In the case of conduct in an official capacity, that his or her conduct was in the best interests of the corporation.

(ii) In all other cases, that the director's conduct was at least not opposed to the best interests of the corporation.

(b) In the case of any criminal proceeding, the director had no reasonable cause to believe his or her conduct was unlawful.

(2) The director engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation, as authorized by R.S. 12:1-202(B)(5), for which liability has been eliminated under R.S. 12:1-832.

B. A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of Item (A)(1)(a)(ii) of this Section.

C. The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this Section.

D. Unless ordered by a court under R.S. 12:1-854(A)(3), a corporation may not indemnify a director in connection with either of the following:

(1) A proceeding by or in the right of the corporation, except for expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under Subsection A of this Section.

(2) Any proceeding with respect to conduct for which the director was adjudged liable on the basis of receiving a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-852 - Mandatory indemnification

§1-852. Mandatory indemnification

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he or she was a director of the corporation against expenses incurred by the director in connection with the proceeding.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-853 - Advance for expenses

§1-853. Advance for expenses

A. A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors if the director delivers to the corporation both of the following:

(1) A written affirmation of the director's good faith belief that the relevant standard of conduct described in R.S. 12:1-851 has been met by the director or that the proceeding involves conduct for which liability has been eliminated under R.S. 12: 1-832.

(2) A written undertaking of the director to repay any funds advanced if the director is not entitled to mandatory indemnification under R.S. 12:1-852 and it is ultimately determined under R.S. 12:1-854 or 1-855 that the director has not met the relevant standard of conduct described in R.S. 12:1-851.

B. The undertaking required by Paragraph (A)(2) of this Section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

C. Authorizations under this Section shall be made by one of the following:

(1) By the board of directors in either of the following manners:

(a) If there are two or more qualified directors, by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote.

(b) If there are fewer than two qualified directors, by the vote necessary for action by the board in accordance with R.S. 12:1-824(C), in which authorization directors who are not qualified directors may participate.

(2) By the shareholders, except that shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-854 - Court-ordered indemnification and advance for expenses

§1-854. Court-ordered indemnification and advance for expenses

A. A director who is a party to a proceeding because he or she is a director may petition the court conducting the proceeding for indemnification or an advance for expenses or, if the indemnification or advance for expenses is beyond the scope of the proceeding or of the jurisdiction of the court or other forum for the proceeding, may petition another court of competent jurisdiction. After ordering any notice it considers necessary, the court shall hear the petition by summary proceeding and shall order one of the following:

(1) Indemnification if the court determines that the director is entitled to mandatory indemnification under R.S. 12:1-852.

(2) Indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by R.S. 12:1-858(A).

(3) Indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable to do either of the following:

(a) Indemnify the director.

(b) Advance expenses to the director, even if he or she has not met the relevant standard of conduct set forth in R.S. 12:1-851(A), failed to comply with R.S. 12:1-853 or was adjudged liable in a proceeding referred to in R.S. 12:1-851(D)(1) or (D)(2), but if the director was adjudged so liable indemnification shall be limited to expenses incurred in connection with the proceeding.

B. If the court determines that the director is entitled to indemnification under Paragraph (A)(1) of this Section or to indemnification or advance for expenses under Paragraph (A)(2) of this Section, it shall also order the corporation to pay the director's expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under Paragraph (A)(3) of this Section, it may also order the corporation to pay the director's expenses to obtain court-ordered indemnification or advance for expenses.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-855 - Determination and authorization of indemnification

§1-855. Determination and authorization of indemnification

A. A corporation may not indemnify a director under R.S. 12:1-851 unless authorized for a specific proceeding after a determination has been made that indemnification is permissible because the director has met the relevant standard of conduct set forth in R.S. 12:1-851.

B. The determination shall be made by one of the following:

(1) If there are two or more qualified directors, by the board of directors by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote.

(2) By special legal counsel selected using either of the following means:

(a) Selected in the manner prescribed in Paragraph (B)(1) of this Section.

(b) If there are fewer than two qualified directors, selected by the board of directors, in which selection directors who are not qualified directors may participate.

(3) By the shareholders, except that shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination.

C. Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible except that if there are fewer than two qualified directors, or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled to select special legal counsel under Subparagraph (B)(2)(b) of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-856 - Indemnification of officers

§1-856. Indemnification of officers

A. A corporation may indemnify and advance expenses under this Subpart to an officer of the corporation who is a party to a proceeding because he or she is an officer of the corporation to the same extent as a director and, if he or she is an officer but not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for either of the following:

(1) Liability in connection with a proceeding by or in the right of the corporation other than for expenses incurred in connection with the proceeding.

(2) Liability arising out of conduct that constitutes any of the following:

(a) A breach of the officer's duty of loyalty to the corporation or its shareholders.

(b) An intentional infliction of harm on the corporation or the shareholders.

(c) An intentional violation of criminal law.

B. [Reserved.]

C. An officer of a corporation is entitled to mandatory indemnification under R.S. 12:1-852, and may apply to a court under R.S. 12:1-854 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under those provisions.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-857 - Insurance

§1-857. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by the individual in that capacity or arising from his or her status as a director or officer, whether or not the individual could be protected against the same liability under R.S. 12:1-832 and whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under this Subpart.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-858 - Variation by corporate action; application of Subpart

§1-858. Variation by corporate action; application of Subpart

A. A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with R.S. 12:1-851 or advance funds to pay for or reimburse expenses in accordance with R.S. 12:1-853. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in R.S. 12:1-853(C) and 1-855(C). Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with R.S. 12:1-853 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

B. A right of indemnification or to advances for expenses created by this Subpart or under Subsection A of this Section and in effect at the time of an act or omission shall not be eliminated or impaired with respect to such act or omission by an amendment of the articles of incorporation or bylaws or a resolution of the directors or shareholders, adopted after the occurrence of such act or omission, unless, in the case of a right created under Subsection A of this Section, the provision creating such right and in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such act or omission has occurred.

C. Any provision pursuant to Subsection A of this Section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by R.S. 12:1-1107(A)(4).

D. A corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to this Subpart.

E. This Subpart does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with appearing as a witness in a proceeding at a time when he or she is not a party.

F. This Subpart does not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-859 - Exclusivity of Subpart

§1-859. Exclusivity of Subpart

A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by this Subpart.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-860 - Subpart definitions

SUBPART F. DIRECTORS' CONFLICTING INTEREST TRANSACTIONS

§1-860. Subpart definitions

In this Subpart, the following meanings shall apply:

(1) "Control", including the term "controlled by", means either of the following:

(a) Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract, or otherwise.

(b) Being subject to a majority of the risk of loss from the entity's activities or entitled to receive a majority of the entity's residual returns.

(2) "Director's conflicting interest transaction" means any of the following:

(a) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, to which, at the relevant time, the director is a party.

(b) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, respecting which, at the relevant time, the director had knowledge and a material financial interest known to the director.

(c) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, respecting which, at the relevant time, the director knew that a related person was a party or had a material financial interest.

(3) "Fair to the corporation" means, for purposes of R.S. 12:1-861(B)(3), that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was fair in terms of the director's dealings with the corporation, and comparable to what might have been obtainable in an arm's length transaction, given the consideration paid or received by the corporation.

(4) "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director's judgment when participating in action on the authorization of the transaction.

(5) "Related person" means, at the relevant time, one of the following:

(a) The director's spouse.

(b) A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half sibling, aunt, uncle, niece or nephew, or spouse of any thereof, of the director or of the director's spouse.

(c) An individual living in the same home as the director.

(d) An entity, other than the corporation or an entity controlled by the corporation, controlled by the director or any person specified above in this Paragraph.

(e) A domestic or foreign business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the director is a director, a domestic or foreign unincorporated entity of which the director is a general partner or a member of the governing body, or a domestic or foreign individual, trust, or estate for whom or of which the director is a trustee, guardian, personal representative, or like fiduciary.

(f) A person that is, or an entity that is controlled by, an employer of the director.

(g) A person with whom the director has a material relationship.

(6) "Relevant time" means the time at which directors' action respecting the transaction is taken in compliance with R.S. 12:1-862, or if the transaction is not brought before the board of directors of the corporation or its committee for action under R.S. 12:1-862, at the time the corporation, or an entity controlled by the corporation, becomes legally obligated to consummate the transaction.

(7) "Required disclosure" means disclosure of the existence and nature of the director's conflicting interest, and all facts known to the director respecting the subject matter of the transaction that a director free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-861 - Judicial action

§1-861. Judicial action

A. A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, may not be the subject of any form of relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if it is not a director's conflicting interest transaction.

B. A director's conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if any of the following conditions are satisfied:

(1) Directors' action respecting the transaction was taken in compliance with R.S. 12:1-862 at any time.

(2) Shareholders' action respecting the transaction was taken in compliance with R.S. 12: 1-863 at any time.

(3) The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-862 - Directors' action

§1-862. Directors' action

A. Directors' action respecting a director's conflicting interest transaction is effective for purposes of R.S. 12:1-861(B)(l) if the transaction has been authorized by the affirmative vote of a majority, but no fewer than two, of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by such qualified directors, or after modified disclosure in compliance with Subsection B of this Section, provided that both of the following criteria are satisfied:

(1) The qualified directors have deliberated and voted outside the presence of and without the participation by any other director.

(2) Where the action has been taken by a committee, all members of the committee were qualified directors, and either the committee was composed of all the qualified directors on the board of directors or the members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

B. Notwithstanding Subsection A of this Section, when a transaction is a director's conflicting interest transaction only because a related person described in R.S. 12: 1-860(5)(e), (f), or (g) is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule, provided that the conflicted director discloses to the qualified directors voting on the transaction all of the following:

(1) All information required to be disclosed that is not so violative.

(2) The existence and nature of the director's conflicting interest.

(3) The nature of the conflicted director's duty not to disclose the confidential information.

C. A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this Section.

D. Where directors' action under this Section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws, or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-863 - Shareholders' action

§1-863. Shareholders' action

A. Shareholders' action respecting a director's conflicting interest transaction is effective for purposes of R.S. 12:1-861(B)(2) if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after notice to shareholders describing the action to be taken respecting the transaction, provision to the corporation of the information referred to in Subsection B of this Section, and communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them.

B. A director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director knows are not qualified shares under Subsection C of this Section, and the identity of the holders of those shares.

C.(1) For purposes of this Section, "holder" means and "held by" refers to shares held by a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial shareholder.

(2) For the purposes of this Section, "qualified shares" means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows or, under Subsection B of this Section, is notified are held by a director who has a conflicting interest respecting the transaction or a related person of the director, excluding a person described in R.S. 12:1-860(5)(f).

D. A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this Section. Subject to the provisions of Subsection E of this Section, shareholders' action that otherwise complies with this Section is not affected by the presence of holders, or by the voting, of shares that are not qualified shares.

E. If a shareholders' vote does not comply with Subsection A of this Section solely because of a director's failure to comply with Subsection B of this Section, and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director, and may give such effect, if any, to the shareholders' vote, as the court considers appropriate in the circumstances.

F. Where shareholders' action under this Section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shares that are not qualified shares may participate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-870 - Business opportunities

SUBPART G. BUSINESS OPPORTUNITIES

§1-870. Business opportunities

A. A director's taking advantage, directly or indirectly, of a business opportunity may not be the subject of any form of relief, or give rise to an award of damages or other sanctions against the director, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if before becoming legally obligated respecting the opportunity the director brings it to the attention of the corporation, and either of the following occurs:

(1) Action by qualified directors disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in R.S. 12:1-862, as if the decision being made concerned a director's conflicting interest transaction.

(2) Shareholders' action disclaiming the corporation's interest in the opportunity is taken in compliance with the procedures set forth in R.S. 12:1-863, as if the decision being made concerned a director's conflicting interest transaction; except that, rather than making "required disclosure" as defined in R.S. 12: 1-860, in each case the director shall have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director.

B. In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ the procedure described in Subsection A of this Section before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-901 - Excluded transactions

PART 9. DOMESTICATION AND CONVERSION

SUBPART A. PRELIMINARY PROVISIONS

§1-901. Excluded transactions

A. This Part may not be used to effect a transaction that causes an eligible entity or domestic or foreign corporation to hold any right, privilege, license, or franchise under the laws of this state that it is ineligible to hold.

B. Property received through a conditional donation, grant, or devise, or held in trust or for charitable purposes pursuant to the laws of this state by a party to a transaction under this Part shall not be diverted by that transaction from the objects for which it was donated, granted, or devised, except to the extent authorized by a court judgment based upon principles of cy pres or approximation.

C. A person who is a member, interest holder, or an affiliate of an eligible entity with a charitable purpose may not receive a direct or indirect financial benefit in connection with a transaction under this Part to which the eligible entity is a party unless the person is itself an eligible entity with a charitable purpose. This Subsection does not apply to the receipt of reasonable compensation for services rendered.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-902 - Required approvals [Reserved.]

§1-902. Required approvals

[Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-920 - Domestication

SUBPART B. DOMESTICATION

§1-920. Domestication

A. A foreign business corporation may become a domestic business corporation only if the domestication is permitted by the organic law of the foreign corporation.

B. A domestic business corporation may become a foreign business corporation if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication shall be approved by the adoption by the corporation of a plan of domestication in the manner provided in this Subpart.

C. The plan of domestication must include all of the following:

(1) A statement of the jurisdiction in which the corporation is to be domesticated.

(2) The terms and conditions of the domestication.

(3) The manner and basis of reclassifying the shares of the corporation following its domestication into shares or other securities, obligations, rights to acquire shares or other securities, or into cash, other property, or any combination of the foregoing.

(4) Any desired amendments to the articles of incorporation of the corporation following its domestication.

D. The plan of domestication may also include a provision that the plan may be amended prior to filing the document required by the laws of this state or the other jurisdiction to consummate the domestication, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, or the cash or other property to be received by the shareholders under the plan.

(2) The articles of incorporation as they will be in effect immediately following the domestication, except for changes permitted by R.S. 12:1-1005 or by comparable provisions of the laws of the other jurisdiction.

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

E. Terms of a plan of domestication may be made dependent upon facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

F. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2015, contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-921 - Action on a plan of domestication

§1-921. Action on a plan of domestication

In the case of a domestication of a domestic business corporation in a foreign jurisdiction, all of the following shall apply:

(1) The plan of domestication must be adopted by the board of directors.

(2) After adopting the plan of domestication, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or R.S. 12:1-826 applies. If either the board of director makes such a determination or R.S. 12:1-826 applies, the board of directors must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of domestication to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the domestication.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of domestication requires the approval of at least a majority of the votes entitled to be cast on the plan, and, if any class or series of shares is entitled to vote as a separate group on the plan, the approval of each such separate voting group by at least a majority of the votes entitled to be cast on the domestication by that voting group.

(6) Subject to Paragraph (7) of this Section, separate voting by voting groups is required by each class or series of shares that are any of the following:

(a) To be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, or into cash, other property, or any combination of the foregoing.

(b) Entitled to vote as a separate group on a provision of the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under R.S. 12: 1-1004.

(c) Entitled under the articles of incorporation to vote as a voting group to approve an amendment of the articles.

(7) The articles of incorporation may expressly limit or eliminate the separate voting rights provided for in Subparagraph (6)(a) of this Section.

(8) If any provision of the articles of incorporation, bylaws or an agreement to which any of the directors or shareholders are parties, adopted or entered into before January 1, 2015, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision shall be deemed to apply to a domestication of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-922 - Articles of domestication

§1-922. Articles of domestication

A. After the domestication of a foreign business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of domestication shall be signed by any officer or other duly authorized representative. The articles shall set forth all of the following:

(1) The name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of R.S. 12:1-401.

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and the date the corporation was incorporated in that jurisdiction.

(3) A statement that the domestication of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication in this state.

B. The articles of domestication shall either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

C. The articles of domestication shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123.

D. If the foreign corporation is authorized to transact business in this state under Chapter 3 of Title 12, its certificate of authority shall be cancelled automatically on the effective date of its domestication.

E. Within thirty days after the date that articles of domestication take effect, a duplicate original or certified copy of the articles shall be filed in the conveyance records of each parish in this state in which the corporation owns immovable property.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-923 - Surrender of charter upon domestication

§1-923. Surrender of charter upon domestication

A. Whenever a domestic business corporation has adopted and approved, in the manner required by this Subpart, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth all of the following:

(1) The name of the corporation.

(2) A statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction.

(3) A statement that the domestication was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this Subpart and the articles of incorporation.

(4) The corporation's new jurisdiction of incorporation.

B. The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing. The articles of charter surrender shall take effect at the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-924 - Effect of domestication

§1-924. Effect of domestication

A. When a domestication becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without any transfer, assignment, reversion, or impairment.

(2) The liabilities of the corporation remain the liabilities of the corporation.

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred,

(4) The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of a foreign corporation domesticating in this state,

(5) The shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities, or into cash or other property in accordance with the terms of the domestication, and the shareholders are entitled only to the rights provided by those terms and to any appraisal rights they may have under the organic law of the domesticating corporation,

(6) The corporation is deemed to be all of the following:

(a) Incorporated under and subject to the organic law of the domesticated corporation for all purposes.

(b) The same corporation without interruption as the domesticating corporation.

(c) Incorporated on the date the domesticating corporation was originally incorporated.

B. When a domestication of a domestic business corporation in a foreign jurisdiction becomes effective, the foreign business corporation remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders who exercise appraisal rights in connection with the domestication are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

C. The owner liability of a shareholder in a foreign corporation that is domesticated in this state shall be as follows:

(1) The domestication does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication.

(2) The shareholder shall not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication.

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (C)(1) of this Section, as if the domestication had not occurred.

(4) The shareholder shall have whatever rights of contribution from other shareholders are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by Paragraph (C)(1) of this Section, as if the domestication had not occurred.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-925 - Abandonment of a domestication

§1-925. Abandonment of a domestication

A. Unless otherwise provided in a plan of domestication of a domestic business corporation, after the plan has been adopted and approved as required by this Subpart, and at any time before the domestication has become effective, it may be abandoned by the board of directors without action by the shareholders.

B. If a domestication is abandoned under Subsection A of this Section after articles of charter surrender have been filed with the secretary of state but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this Section, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the domestication. The statement shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

C. If the domestication of a foreign business corporation in this state is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the secretary of state, a statement that the domestication has been abandoned, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing. The statement shall take effect upon filing and the domestication shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-930 - Nonprofit conversion

SUBPART C. NONPROFIT CONVERSION

§1-930. Nonprofit conversion

A. A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion.

B. A domestic business corporation may become a foreign nonprofit corporation if the nonprofit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of nonprofit conversion, the foreign nonprofit conversion shall be approved by the adoption by the domestic business corporation of a plan of nonprofit conversion in the manner provided in this Subpart.

C. The plan of nonprofit conversion must include all of the following:

(1) The terms and conditions of the conversion.

(2) The manner and basis of reclassifying the shares of the corporation following its conversion into memberships, if any, or securities, obligations, rights to acquire memberships or securities, or into cash, other property, or any combination of the foregoing.

(3) Any desired amendments to the articles of incorporation of the corporation following its conversion.

(4) If the domestic business corporation is to be converted to a foreign nonprofit corporation, a statement of the jurisdiction in which the corporation will be incorporated after the conversion.

D. The plan of nonprofit conversion may also include a provision that the plan may be amended prior to filing articles of nonprofit conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of memberships or securities, obligations, rights to acquire memberships or securities, or the cash or other property to be received by the shareholders under the plan.

(2) The articles of incorporation as they will be in effect immediately following the conversion, except for changes permitted by R.S. 12:1-1005.

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

E. Terms of a plan of nonprofit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

F. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred or signed by a domestic business corporation before January 1, 2015, contains a provision applying to a merger of the corporation and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-931 - Action on a plan of nonprofit conversion

§1-931. Action on a plan of nonprofit conversion

In the case of a conversion of a domestic business corporation to a domestic or foreign nonprofit corporation, all of the following shall apply:

(1) The plan of nonprofit conversion must be adopted by the board of directors.

(2) After adopting the plan of nonprofit conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of nonprofit conversion to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder of the meeting of shareholders at which the plan of nonprofit conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the nonprofit conversion.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of nonprofit conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group by at least a majority of the votes entitled to be cast on the nonprofit conversion by that voting group.

(6) If any provision of the articles of incorporation, bylaws or an agreement to which any of the directors or shareholders are parties, adopted before January 1, 2015, applies to a merger, other than a provision that limits or eliminates voting or appraisal rights, and the document does not refer to a nonprofit conversion of the corporation, the provision shall be deemed to apply to a nonprofit conversion of the corporation until such time as the provision is amended subsequent to that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-932 - Articles of nonprofit conversion

§1-932. Articles of nonprofit conversion

A. After a plan of nonprofit conversion providing for the conversion of a domestic business corporation to a domestic nonprofit corporation has been adopted and approved as required by this Subpart, articles of nonprofit conversion shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles shall set forth both of the following:

(1) The name of the corporation immediately before the filing of the articles of nonprofit conversion and if that name does not satisfy the requirements of the Nonprofit Corporation Law, or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of the Nonprofit Corporation Law.

(2) A statement that the plan of nonprofit conversion was duly approved by the shareholders in the manner required by this Subpart and the articles of incorporation.

B. The articles of nonprofit conversion shall either contain all of the provisions that the Nonprofit Corporation Law requires to be set forth in articles of incorporation of a domestic nonprofit corporation and any other desired provisions permitted by the Nonprofit Corporation Law, or shall have attached articles of incorporation that satisfy the requirements of the Nonprofit Corporation Law. In either case, provisions that would not be required to be included in restated articles of incorporation of a domestic nonprofit corporation may be omitted.

C. The articles of nonprofit conversion shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-933 - Surrender of charter upon foreign nonprofit conversion

§1-933. Surrender of charter upon foreign nonprofit conversion

A. Whenever a domestic business corporation has adopted and approved, in the manner required by this Subpart, a plan of nonprofit conversion providing for the corporation to be converted to a foreign nonprofit corporation, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth all of the following:

(1) The name of the corporation.

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign nonprofit corporation.

(3) A statement that the foreign nonprofit conversion was duly approved by the shareholders in the manner required by this Act and the articles of incorporation.

(4) The corporation's new jurisdiction of incorporation.

B. The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing. The articles of charter surrender shall take effect at the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-934 - Effect of nonprofit conversion

§1-934. Effect of nonprofit conversion

A. When a conversion of a domestic business corporation to a domestic nonprofit corporation becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without any transfer, assignment, reversion, or impairment.

(2) The liabilities of the corporation remain the liabilities of the corporation.

(3) An action or proceeding pending against the corporation continues against the corporation as if the conversion had not occurred.

(4) The articles of incorporation of the domestic or foreign nonprofit corporation become effective.

(5) The shares of the corporation are reclassified into memberships, securities, obligations, rights to acquire memberships or securities, or into cash or other property in accordance with the plan of conversion, and the shareholders are entitled only to the rights provided in the plan of nonprofit conversion or to any rights they may have under Part 13 of this Chapter.

(6) The corporation is deemed to be all of the following:

(a) A domestic nonprofit corporation for all purposes.

(b) The same corporation without interruption as the corporation that existed prior to the conversion.

(c) Incorporated on the date that it was originally incorporated as a domestic business corporation.

B. When a conversion of a domestic business corporation to a foreign nonprofit corporation becomes effective, the foreign nonprofit corporation remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders who exercise appraisal rights in connection with the conversion are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

C. [Reserved.]

D. A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the nonprofit corporation shall have owner liability only for those debts, obligations, or liabilities of the nonprofit corporation that arise after the effective time of the articles of nonprofit conversion.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-935 - Abandonment of a nonprofit conversion

§1-935. Abandonment of a nonprofit conversion

A. Unless otherwise provided in a plan of nonprofit conversion of a domestic business corporation, after the plan has been adopted and approved as required by this Subpart, and at any time before the nonprofit conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

B. If a nonprofit conversion is abandoned under Subsection A of this Section after articles of nonprofit conversion or articles of charter surrender have been filed with the secretary of state but before the nonprofit conversion has become effective, a statement that the nonprofit conversion has been abandoned in accordance with this Section, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the nonprofit conversion. The statement shall take effect upon filing and the nonprofit conversion shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-940 - Foreign nonprofit domestication and conversion

SUBPART D. FOREIGN NONPROFIT

DOMESTICATION AND CONVERSION

§1-940. Foreign nonprofit domestication and conversion

A foreign nonprofit corporation may become a domestic business corporation if the domestication and conversion is permitted by the organic law of the foreign nonprofit corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-941 - Articles of nonprofit domestication and conversion

§1-941. Articles of nonprofit domestication and conversion

A. After the conversion of a foreign nonprofit corporation to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of nonprofit domestication and conversion shall be signed by any officer or other duly authorized representative. The articles shall set forth all of the following:

(1) The name of the corporation immediately before the filing of the articles of nonprofit domestication and conversion and, if that name is unavailable for use in this state or the corporation desires to change its name in connection with the domestication and conversion, a name that satisfies the requirements of R.S. 12:1-401.

(2) The jurisdiction of incorporation of the corporation immediately before the filing of the articles of nonprofit domestication and conversion and the date the corporation was incorporated in that jurisdiction.

(3) A statement that the domestication and conversion of the corporation in this state was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication and conversion in this state.

B. The articles of nonprofit domestication and conversion shall either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or shall have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.

C. The articles of nonprofit domestication and conversion shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123.

D. If the foreign nonprofit corporation is authorized to transact business in this state under Chapter 3 of this Title, its certificate of authority shall be cancelled automatically on the effective date of its domestication and conversion.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-942 - Effect of foreign nonprofit domestication and conversion

§1-942. Effect of foreign nonprofit domestication and conversion

A. When a domestication and conversion of a foreign nonprofit corporation to a domestic business corporation becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without any transfer, assignment, reversion or impairment.

(2) The liabilities of the corporation remain the liabilities of the corporation.

(3) An action or proceeding pending against the corporation continues against the corporation as if the domestication and conversion had not occurred.

(4) The articles of nonprofit domestication and conversion, or the articles of incorporation attached to the articles of nonprofit domestication and conversion, constitute the articles of incorporation of the corporation.

(5) Shares, other securities, obligations, rights to acquire shares or other securities of the corporation, or cash or other property shall be issued or paid as provided pursuant to the laws of the foreign jurisdiction, so long as at least one share is outstanding immediately after the effective time.

(6) The corporation is deemed to be all of the following:

(a) A domestic corporation for all purposes.

(b) The same corporation without interruption as the foreign nonprofit corporation.

(c) Incorporated on the date the foreign nonprofit corporation was originally incorporated.

B. The owner liability of a member of a foreign nonprofit corporation that domesticates and converts to a domestic business corporation shall be as follows:

(1) The domestication and conversion does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of nonprofit domestication and conversion.

(2) The member shall not have owner liability under the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of nonprofit domestication and conversion.

(3) The provisions of the laws of the foreign jurisdiction shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (B)(1) of this Section, as if the domestication and conversion had not occurred.

(4) The member shall have whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by Paragraph (B)(1) of this Section, as if the domestication and conversion had not occurred.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-943 - Abandonment of a foreign nonprofit domestication and conversion

§1-943. Abandonment of a foreign nonprofit domestication and conversion

If the domestication and conversion of a foreign nonprofit corporation to a domestic business corporation is abandoned in accordance with the laws of the foreign jurisdiction after articles of nonprofit domestication and conversion have been filed with the secretary of state, a statement that the domestication and conversion has been abandoned, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing. The statement shall take effect upon filing and the domestication and conversion shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-950 - Entity conversion authorized; definitions

SUBPART E. ENTITY CONVERSION

§1-950. Entity conversion authorized; definitions

A. A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion.

B. A domestic business corporation may become a foreign unincorporated entity if the entity conversion is permitted by the laws of the foreign jurisdiction.

C. A domestic unincorporated entity may become a domestic business corporation or another form of domestic unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion shall be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity.

D. A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction.

E. If any debt security, note, or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind, issued, incurred, or signed by a domestic business corporation before January 1, 2015, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is amended subsequent to that date.

F. As used in this Subpart:

(1) "Converting entity" means the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation.

(2) "Surviving entity" means the corporation or unincorporated entity that is in existence immediately after consummation of an entity conversion pursuant to this Subpart.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-951 - Plan of entity conversion

§1-951. Plan of entity conversion

A. A plan of entity conversion must include all of the following:

(1) A statement of the type of entity the surviving entity will be and, if it will be a foreign entity, its jurisdiction of organization.

(2) The terms and conditions of the conversion.

(3) If the converting entity is a domestic business corporation, the manner and basis of converting the shares of the corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, or into cash, other property, or any combination of the foregoing.

(4) If the converting entity is an unincorporated entity, the manner and basis of converting the interests in the entity into shares, interests, or other securities, obligations, rights to acquire shares, interests, or other securities, or into cash, other property, or any combination of the foregoing.

(5) The full text, as they will be in effect immediately after consummation of the conversion, of the organic documents of the surviving entity.

B. The plan of entity conversion may also include a provision that the plan may be amended prior to filing articles of entity conversion, except that subsequent to approval of the plan by the shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, or the cash or other property to be received under the plan by the shareholders.

(2) The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to R.S. 12:1-1005.

(3) Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect.

C. Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-952 - Action on a plan of entity conversion

§1-952. Action on a plan of entity conversion

In the case of an entity conversion of a domestic business corporation to a domestic or foreign unincorporated entity, all of the following shall apply:

(1) The plan of entity conversion must be adopted by the board of directors.

(2) After adopting the plan of entity conversion, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.

(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice shall include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of entity conversion requires the approval of each class or series of shares of the corporation voting as a separate voting group by at least a majority of the votes entitled to be cast on the conversion by that voting group.

(6) If any provision of the articles of incorporation, bylaws, or an agreement to which any of the directors or shareholders are parties, adopted, or entered into before January 1, 2015, applies to a merger of the corporation, other than a provision that limits or eliminates voting or appraisal rights, and the document does not refer to an entity conversion of the corporation, the provision shall be deemed to apply to an entity conversion of the corporation until such time as the provision is subsequently amended.

(7) If as a result of the conversion one or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the signing, by each such shareholder, of a separate written consent to become subject to such owner liability.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-953 - Articles of entity conversion

§1-953. Articles of entity conversion

A. After the conversion of a domestic business corporation to a domestic unincorporated entity has been adopted and approved as required by this Subpart, articles of entity conversion shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles shall do all of the following:

(1) Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which shall be a name that satisfies the organic law of the surviving entity.

(2) State the type of unincorporated entity that the surviving entity will be.

(3) Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this Subpart and the articles of incorporation.

(4) If the surviving entity is a filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached such a public organic document; except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.

B. After the conversion of a domestic unincorporated entity to a domestic business corporation or to another form of domestic unincorporated entity has been adopted and approved as required by the organic law of the converting entity, articles of entity conversion shall be signed on behalf of the converting entity by an officer or other duly authorized partner, member, manager or other representative. The articles shall do all of the following:

(1) Set forth the name of the converting entity immediately before the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which shall be a name that satisfies the requirements of the organic law of the surviving entity.

(2) Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the converting entity.

(3) Satisfy one of the following requirements concerning the provisions required by law to be included in the organic document of the surviving entity and, if required, in its initial report, do either of the following:

(a) If the surviving entity is a domestic business corporation, the articles of entity conversion shall either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or have attached articles of incorporation; except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.

(b) If the surviving entity is a domestic filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached such a public organic document; except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.

C. After the conversion of a foreign unincorporated entity to a domestic business corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion shall be signed on behalf of the foreign unincorporated entity by any officer or other duly authorized representative. The articles shall do all of the following:

(1) Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which shall be a name that satisfies the requirements of R.S. 12:1-401.

(2) Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction.

(3) Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law.

(4) Either contain all of the provisions that R.S. 12:1-202(A) requires to be set forth in articles of incorporation and any other desired provisions that R.S. 12:1-202(B) permits to be included in articles of incorporation, or have attached articles of incorporation; except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.

D. The articles of entity conversion shall be delivered to the secretary of state for filing, and shall take effect at the effective time provided in R.S. 12:1-123. Articles of entity conversion under Subsection A or B of this Section may be combined with any required conversion filing under the organic law of the domestic unincorporated entity if the combined filing satisfies the requirements of both this Section and the other organic law.

E. If the converting entity is a foreign unincorporated entity that is authorized to transact business in this state under a provision of law similar to Chapter 3 of this Title, its certificate of authority or other type of foreign qualification shall be cancelled automatically on the effective date of its conversion.

F. Within thirty days after the date that the articles of entity conversion are delivered for filing to the secretary of state, a duplicate original of the articles shall be filed in the conveyance records of each parish in this state in which the converting entity owns immovable property.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-954 - Surrender of charter upon conversion

§1-954. Surrender of charter upon conversion

A. Whenever a domestic business corporation has adopted and approved, in the manner required by this Subpart, a plan of entity conversion providing for the corporation to be converted to a foreign unincorporated entity, articles of charter surrender shall be signed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender shall set forth all of the following:

(1) The name of the corporation.

(2) A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity.

(3) A statement that the conversion was duly approved by the shareholders in the manner required by this Subpart and the articles of incorporation.

(4) The jurisdiction under the laws of which the surviving entity will be organized.

(5) If the surviving entity will be a nonfiling entity, the address of its executive office immediately after the conversion.

B. The articles of charter surrender shall be delivered by the corporation to the secretary of state for filing. The articles of charter surrender shall take effect on the effective time provided in R.S. 12:1-123.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-955 - Effect of entity conversion

§1-955. Effect of entity conversion

A. When a conversion under this Subpart becomes effective, all of the following shall apply:

(1) The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without transfer, assignment, reversion or impairment.

(2) The liabilities of the converting entity remain the liabilities of the surviving entity.

(3) A pending action or proceeding by or against the converting entity continues by or against the surviving entity as if the conversion had not occurred without any need for substitution of parties.

(4) The provisions included in or attached to the articles of entity conversion in accordance with R.S. 12:1-953(B)(3) become effective as the articles of incorporation, articles of organization, initial report, registered contract of partnership, or registered application for registry of a registered limited liability partnership, as appropriate for the surviving entity.

(5) In the case of a surviving entity that is a nonfiling entity, its private organic document becomes effective.

(6) The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests, or other securities, or into cash or other property in accordance with the plan of conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights they may have under the organic law of the converting entity.

(7) The surviving entity is deemed to be all of the following:

(a) Incorporated or organized under and subject to the organic law of the surviving entity for all purposes.

(b) The same corporation or unincorporated entity without interruption as the converting entity.

(c) Incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized.

B. When a conversion of a domestic business corporation to a foreign unincorporated entity becomes effective, the surviving entity remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders who exercise appraisal rights in connection with the conversion are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

C. A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the surviving entity shall be personally liable only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

D. The owner liability of an interest holder in an unincorporated entity that converts to another form of domestic unincorporated entity or to a domestic business corporation shall be as follows:

(1) The conversion does not discharge any owner liability under the organic law of the converting entity to the extent any such owner liability arose before the effective time of the articles of entity conversion.

(2) The interest holder shall not have owner liability under the organic law of the converting entity for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of entity conversion.

(3) The provisions of the organic law of the converting entity shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (D)(1) of this Section, as if the conversion had not occurred.

(4) The interest holder shall have whatever rights of contribution from other interest holders are provided by the organic law of the converting entity with respect to any owner liability preserved by Paragraph (D)(1) of this Section, as if the conversion had not occurred.

E. The provisions of R.S. 12:1603 and 12:1604, concerning tax filing requirements and professional licenses, apply in either of the following cases of an entity conversion:

(1) By a domestic business corporation to a domestic unincorporated entity.

(2) By a domestic unincorporated entity to a domestic business corporation or to another form of domestic unincorporated entity.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-956 - Abandonment of an entity conversion

§1-956. Abandonment of an entity conversion

A. Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by this Subpart, and at any time before the entity conversion has become effective, it may be abandoned by the board of directors without action by the shareholders.

B. If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the secretary of state but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this Section, signed by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the entity conversion. Upon filing, the statement shall take effect and the entity conversion shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1001 - Authority to amend

PART 10. AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

SUBPART A. AMENDMENT OF ARTICLES OF INCORPORATION

§1-1001. Authority to amend

A. A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation as of the effective date of the amendment or to delete a provision that is not required to be contained in the articles of incorporation.

B. A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.

C. An amendment that extends the duration of a corporation may be adopted even after that duration expires unless one of the following conditions exist:

(1) Articles of termination or a certificate of termination has been filed and the existence of the corporation has not been reinstated.

(2) Articles of dissolution have been delivered to the secretary of state and have not been revoked.

(3) A judgment ordering dissolution has become final.

D. If the duration of a corporation has expired and the adoption of an amendment extending that duration is permissible under Subsection C of this Section, then the following shall apply:

(1) The amendment may be adopted in the same manner as if the corporation's duration had not expired.

(2) The amendment has the same effect as if it had been adopted before the duration expired.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1002 - Amendment before issuance of shares

§1-1002. Amendment before issuance of shares

If a corporation has not yet issued shares, its board of directors, or its incorporators if it has no board of directors, may adopt one or more amendments to the corporation's articles of incorporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1003 - Amendment by board of directors and shareholders

§1-1003. Amendment by board of directors and shareholders

A. If a corporation has issued shares, but is not a public corporation, an amendment to the articles of incorporation shall be adopted in the following manner:

(1) Except as provided in R.S. 12:1-1005, 1-1007, and 1-1008, the amendment must be approved by the shareholders.

(2) If the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment. If Paragraph (A)(3) of this Section requires the approval of one or more separate voting groups, in addition to the approval of all shareholders entitled to vote on the amendment, the notice must also identify each class or series of shares that the corporation plans to treat as part of each separate voting group.

(3) Unless the articles of incorporation require a greater vote, approval of the amendment by the shareholders requires the approval of at least a majority of the votes entitled to be cast on the amendment, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in R.S. 12:1-1004(C), the approval of at least a majority of the votes entitled to be cast on the amendment by each such separate voting group.

B. An amendment to the articles of incorporation of a public corporation shall be adopted in the following manner:

(1) The proposed amendment must be adopted by the board of directors.

(2) Except as provided in R.S. 12:1-1005, 1-1007, and 1-1008, after adopting the proposed amendment the board of directors must submit the amendment to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the shareholders the basis for that determination.

(3) The board of directors may condition its submission of the amendment to the shareholders on any basis.

(4) If the amendment is required to be approved by the shareholders, and the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment. If Paragraph (B)(5) of this Section requires the approval of one or more separate voting groups, in addition to the approval of all shareholders entitled to vote on the amendment, the notice must also identify each class or series of shares that the corporation plans to treat as part of each separate voting group.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (B)(3) of this Section, requires a greater vote, approval of the amendment by the shareholders requires the approval of at least a majority of the votes entitled to be cast on the amendment, and, if any class or series of shares is entitled to vote as a separate group on the amendment, except as provided in R.S. 12:1-1004(C), the approval of at least a majority of the votes entitled to be cast on the amendment by each such separate voting group.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1004 - Voting on amendments by voting groups

§1-1004. Voting on amendments by voting groups

A. If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this Subpart, on a proposed amendment to the articles of incorporation if the amendment would do any of the following:

(1) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class.

(2) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class.

(3) Change the rights, preferences, or limitations of all or part of the shares of the class.

(4) Change the shares of all or part of the class into a different number of shares of the same class.

(5) Create a new class of shares having rights or preferences with respect to distributions that are prior or superior to the shares of the class.

(6) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions that are prior or superior to the shares of the class.

(7) Limit or deny an existing preemptive right of all or part of the shares of the class.

(8) Cancel or otherwise affect rights to distributions that have accumulated but not yet been authorized on all or part of the shares of the class.

B. If a proposed amendment would affect a series of a class of shares in one or more of the ways described in Subsection A of this Section, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

C. If a proposed amendment that entitles the holders of two or more classes or series of shares to vote as separate voting groups under this Section would affect those two or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation or required by the board of directors.

D. A class or series of shares is entitled to the voting rights granted by this Section although the articles of incorporation provide that the shares are nonvoting shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1005 - Amendment by board of directors

§1-1005. Amendment by board of directors

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval to do any of the following:

(1) Extend the duration of the corporation if it was incorporated at a time when limited duration was required by law.

(2) Delete the names and addresses of the initial directors.

(3) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state, or to delete the address of the initial principal office if the corporation has provided the address of its principal office in an annual report on file with the secretary of state.

(4) If the corporation has only one class of shares outstanding, then to do either of the following:

(a) Change each issued and unissued authorized share of the class into a greater number of whole shares of that class.

(b) Increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend.

(5) Change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation, with or without punctuation, "corp", "inc", "co", or "ltd", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name.

(6) Reflect a reduction in authorized shares, as a result of the operation of R.S. 12:1-631(B), when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares.

(7) Delete a class of shares from the articles of incorporation, as a result of the operation of R.S. 12:1-631(B), when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares.

(8) To make any change expressly permitted by R.S. 12:1-602(A) or (B) to be made without shareholder approval.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1006 - Articles of amendment

§1-1006. Articles of amendment

After an amendment to the articles of incorporation has been adopted and approved in the manner required by this Subpart and by the articles of incorporation, the corporation shall deliver to the secretary of state, for filing, articles of amendment, which shall set forth all of the following:

(1) The name of the corporation.

(2) The text of each amendment adopted, or the information required by R.S. 12:1-120(L)(5).

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be made dependent upon facts objectively ascertainable outside the articles of amendment in accordance with R.S. 12:1-120(L)(5).

(4) The date of each amendment's adoption.

(5)(a) If an amendment was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required.

(b) If an amendment required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this Act and by the articles of incorporation.

(c) If an amendment is being filed pursuant to R.S. 12:1-120(L)(5), a statement to that effect.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1007 - Restated articles of incorporation

§1-1007. Restated articles of incorporation

A. A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate all amendments into a single document.

B. If the restated articles include one or more new amendments that require shareholder approval, the amendments must be adopted and approved as provided in R.S. 12:1-1003.

C. A corporation that restates its articles of incorporation shall deliver to the secretary of state for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate which states that the restated articles consolidate all amendments into a single document and, if a new amendment is included in the restated articles, which also includes the statements required under R.S. 12:1-1006.

D. Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments thereto.

E. The secretary of state may certify restated articles of incorporation as the articles of incorporation currently in effect, without including the certificate information required by Subsection C of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1008 - Amendment pursuant to reorganization

§1-1008. Amendment pursuant to reorganization

A. A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

B. The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth all of the following:

(1) The name of the corporation.

(2) The text of each amendment approved by the court.

(3) The date of the court's order or decree approving the articles of amendment.

(4) The title of the reorganization proceeding in which the order or decree was entered.

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

C. This Section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1009 - Effect of amendment

§1-1009. Effect of amendment

An amendment to the articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1020 - Amendment by board of directors or shareholders

SUBPART B. AMENDMENT OF BYLAWS

§1-1020. Amendment by board of directors or shareholders

A. A corporation's shareholders may amend or repeal the corporation's bylaws.

B. A corporation's board of directors may adopt, amend, or repeal the corporation's bylaws, unless either of the following conditions exist:

(1) The articles of incorporation, R.S. 12:1-1021 or, if applicable, R.S. 12:1-1022 reserve that power exclusively to the shareholders in whole or part.

(2) The shareholders in amending, repealing, or adopting a bylaw expressly provide that the board of directors may not amend, repeal, or reinstate that bylaw.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1021 - Bylaw increasing quorum or voting requirement for directors

§1-1021. Bylaw increasing quorum or voting requirement for directors

A. A bylaw that increases a quorum or voting requirement for the board of directors may be amended or repealed under either of the following circumstances:

(1) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides.

(2) If adopted by the board of directors, either by the shareholders or by the board of directors.

B. A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the board of directors may provide that it can be amended or repealed only by a specified vote of either the shareholders or the board of directors.

C. Action by the board of directors under Subsection A of this Section to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1022 - Public corporation bylaw provisions relating to the election of directors

§1-1022. Public corporation bylaw provisions relating to the election of directors

A. Unless the articles of incorporation specifically prohibit the adoption of a bylaw pursuant to this Section, alter the vote specified in R.S. 12:1-728(A), or provide for cumulative voting, a public corporation may elect in its bylaws to be governed in the election of directors as follows:

(1) Each vote entitled to be cast may be voted for or against up to that number of candidates that is equal to the number of directors to be elected, or a shareholder may indicate an abstention, but without cumulating the votes.

(2) To be elected, a nominee must have received a plurality of the votes cast by holders of shares entitled to vote in the election at a meeting at which a quorum is present, provided that a nominee who is elected but receives more votes against than for election shall serve as a director for a term that shall terminate on the date that is the earlier of ninety days from the date on which the voting results are determined pursuant to R.S. 12:1-729(B)(5) or the date on which an individual is selected by the board of directors to fill the office held by such director, which selection shall be deemed to constitute the filling of a vacancy by the board to which R.S. 12:1-810 applies. Subject to Paragraph (A)(3) of this Section, a nominee who is elected but receives more votes against than for election shall not serve as a director beyond the ninety-day period referenced above.

(3) The board of directors may select any qualified individual to fill the office held by a director who received more votes against than for election.

B. Subsection A of this Section does not apply to an election of directors by a voting group if at the expiration of the time fixed under a provision requiring advance notification of director candidates, or absent such a provision, at a time fixed by the board of directors which is not more than fourteen days before notice is given of the meeting at which the election is to occur, there are more candidates for election by the voting group than the number of directors to be elected, one or more of whom are properly proposed by shareholders. An individual shall not be considered a candidate for purposes of this Subsection if the board of directors determines before the notice of meeting is given that such individual's candidacy does not create a bona fide election contest.

C. A bylaw electing to be governed by this Section may be repealed by either of the following:

(1) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides.

(2) If adopted by the board of directors, by the board of directors or the shareholders.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1101 - Definitions

PART 11. MERGERS AND SHARE EXCHANGES

§1-1101. Definitions

As used in this Part, the following meanings shall apply:

A. "Merger" means a business combination pursuant to R.S. 12:1-1102.

B. "Party to a merger" or "party to a share exchange" means any domestic or foreign corporation or eligible entity that will do any of the following:

(1) Merge under a plan of merger.

(2) Acquire shares or eligible interests of another corporation or an eligible entity in a share exchange.

(3) Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange.

C. "Share exchange" means a business combination pursuant to R.S. 12:1-1103.

D. "Survivor" in a merger means the corporation or eligible entity into which one or more other corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1102 - Merger

§1-1102. Merger

A. One or more domestic business corporations may merge with one or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger, or two or more eligible entities or foreign business corporations may merge into a new domestic business corporation to be created in the merger in the manner provided in this Part.

B. A foreign business corporation, or a foreign eligible entity, may be a party to a merger with a domestic business corporation, or may be created by the terms of the plan of merger, only if the merger is permitted by the organic law governing the foreign business corporation or foreign eligible entity, and only if the requirements of that law concerning the merger have been satisfied. A domestic eligible entity must approve the merger in accordance with the organic law applicable to it.

C. The plan of merger must include all of the following:

(1) The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the domestic or foreign business corporation or eligible entity that will be the survivor of the merger.

(2) The terms and conditions of the merger.

(3) The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interests of each merging eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares other securities or eligible interests, or into cash, other property, or any combination of the foregoing.

(4) The articles of incorporation of any domestic or foreign business or nonprofit corporation, or the organic documents of any domestic or foreign unincorporated entity, to be created by the merger, or if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents.

(5) Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic document of any such party.

D. Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

E. The plan of merger may also include a provision that the plan may be amended prior to filing articles of merger, but if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change any of the following:

(1) The amount or kind of shares or other securities; eligible interests; obligations; rights to acquire shares, other securities or eligible interests; or the cash or other property to be received under the plan by the shareholders of or owners of eligible interests in any party to the merger.

(2) The articles of incorporation of any corporation, or the organic documents of any unincorporated entity, that will survive or be created as a result of the merger, except for changes permitted by R.S. 12:1-1005 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign unincorporated entity.

(3) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

F. Property received through a conditional donation, grant, or devise, or held in trust or for charitable purposes under the laws of this state by an eligible entity shall not be diverted by a merger from the object for which it was donated, granted, or devised, except to the extent authorized by a court judgment based upon principles of cy pres or approximation.

G. A person who is a member, interest holder, or an affiliate of an eligible entity with a charitable purpose shall not receive a direct or indirect financial benefit in connection with a merger to which the eligible entity is a party unless the person is itself a charitable corporation or unincorporated entity with a charitable purpose. This Subsection does not apply to the receipt of reasonable compensation for services rendered.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1103 - Share exchange

§1-1103. Share exchange

A. Through a share exchange, either of the following may occur:

(1) A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign corporation, or all of the interests of one or more classes or series of interests of an eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, or for cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.

(2) All of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign corporation or eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, or for cash, other property, or any combination of the foregoing, pursuant to a plan of share exchange.

B. A foreign corporation or foreign eligible entity may be a party to a share exchange only if the share exchange is permitted by the organic law governing the foreign corporation or foreign eligible entity and only if the requirements of that law concerning the share exchange have been satisfied.

C. The plan of share exchange must include all of the following:

(1) The name of each corporation or eligible entity whose shares or interests will be acquired and the name of the corporation or eligible entity that will acquire those shares or interests.

(2) The terms and conditions of the share exchange.

(3) The manner and basis of exchanging shares of a corporation or interests in an eligible entity whose shares or interests will be acquired under the share exchange into shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, or into cash, other property, or any combination of the foregoing.

(4) Any other provisions required by the laws under which any party to the share exchange is organized or by the articles of incorporation or organic document of any such party.

D. Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with R.S. 12:1-120(L).

E. The plan of share exchange may also include a provision that the plan may be amended prior to filing articles of share exchange, but if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by such shareholders the plan may not be amended to change either of the following:

(1) The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities, or interests, or the cash or other property, to be issued by the corporation or to be received under the plan by the shareholders of or owners of interests in any party to the share exchange.

(2) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

F. This Section does not limit the power of any person to acquire shares of another corporation or interests in an eligible entity in a transaction other than a share exchange.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1104 - Action on a plan of merger or share exchange

§1-1104. Action on a plan of merger or share exchange

In the case of a domestic corporation that is a party to a merger or share exchange, all of the following shall apply:

(1) The plan of merger or share exchange must be adopted by the board of directors.

(2) Except as provided in Paragraph (8) of this Section and in R.S. 12:1-1105, after adopting the plan of merger or share exchange, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis.

(4) If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or eligible entity, the notice shall also include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or eligible entity. If the corporation is to be merged into a corporation or eligible entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or eligible entity.

(5) Unless the articles of incorporation, or the board of directors acting pursuant to Paragraph (3) of this Section, requires a greater vote, approval of the plan of merger or share exchange requires the approval of at least a majority of the votes entitled to be cast on the plan, and, if any class or series of shares is entitled to vote as a separate group on the plan of merger or share exchange, the approval of each such separate voting group at a meeting by at least a majority of the votes entitled to be cast on the merger or share exchange by that voting group.

(6) Subject to Paragraph (7) of this Section, separate voting by voting groups is required on all of the following:

(a) A plan of merger, by each class or series of shares that is either of the following:

(i) To be converted under the plan of merger into other securities, interests, obligations, rights to acquire shares, other securities, or interests, or into cash, other property, or any combination of the foregoing.

(ii) Entitled to vote as a separate group on a provision in the plan that constitutes a proposed amendment to articles of incorporation of a surviving corporation and that requires action by separate voting groups under R.S. 12:1-1004.

(b) A plan of share exchange, by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(c) A plan of merger or share exchange, if the voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange.

(7) The articles of incorporation may expressly limit or eliminate the separate voting rights provided in Item (6)(a)(i) and Subparagraph (6)(b) of this Section as to any class or series of shares, except for a transaction that includes what is or would be, if the corporation were the surviving corporation, an amendment subject to Item (6)(a)(ii) of this Section, and that will effect no significant change in the assets of the resulting entity, including all parents and subsidiaries on a consolidated basis.

(8) Unless the articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if all of the following criteria are satisfied:

(a) The corporation will survive the merger or is the acquiring corporation in a share exchange.

(b) Except for amendments permitted by R.S. 12:1-1005, its articles of incorporation will not be changed.

(c) Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations, and relative rights, immediately after the effective date of change.

(d) The issuance in the merger or share exchange of shares or other securities convertible into or rights exercisable for shares does not require a vote under R.S. 12:1-621(F).

(9) If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each such shareholder, of a separate written consent to become subject to such owner liability.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1105 - Merger between parent and subsidiary or between subsidiaries

§1-1105. Merger between parent and subsidiary or between subsidiaries

A. A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least ninety percent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without the approval of the board of directors or shareholders of the subsidiary, unless the articles of incorporation of any of the corporations otherwise provide, or unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

B. If under Subsection A of this Section approval of a merger by the subsidiary's shareholders is not required, the parent corporation shall, within ten days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

C. Except as provided in Subsections A and B of this Section, a merger between a parent and a subsidiary shall be governed by the provisions of this Part applicable to mergers generally.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1106 - Articles of merger or share exchange

§1-1106. Articles of merger or share exchange

A. After a plan of merger or share exchange has been adopted and approved as required by this Subpart, articles of merger or share exchange shall be signed on behalf of each party to the merger or share exchange by any officer or other duly authorized representative. The articles shall set forth all of the following:

(1) The names of the parties to the merger or share exchange.

(2) If the articles of incorporation of the survivor of a merger are amended, or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation.

(3) If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this Subpart and the articles of incorporation.

(4) If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect.

(5) As to each eligible entity or foreign corporation that was a party to the merger or share exchange, a statement that the participation of the eligible entity or foreign corporation was duly authorized as required by the organic law of the eligible entity or corporation.

B. Articles of merger or share exchange shall be delivered to the secretary of state for filing by the survivor of the merger or the acquiring corporation in a share exchange, and shall take effect at the effective time provided in R.S. 12:1-123. Articles of merger or share exchange filed under this Section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this Section and the other organic law.

C. Within thirty days of the date that articles of merger take effect, a duplicate original or certified copy of the articles shall be filed in the conveyance records of each parish in this state in which any of the parties to the merger has immovable property.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1107 - Effect of merger or share exchange

§1-1107. Effect of merger or share exchange

A. When a merger becomes effective, all of the following shall apply:

(1) The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be.

(2) The separate existence of every corporation or eligible entity that is merged into the survivor ceases.

(3) All property owned by, and every contract right possessed by, each corporation or eligible entity that merges into the survivor is vested in the survivor without any transfer, assignment, reversion or impairment.

(4) All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor.

(5) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger.

(6) The articles of incorporation or organic documents of the survivor are amended to the extent provided in the plan of merger.

(7) The articles of incorporation or organic documents of a survivor that is created by the merger become effective.

(8) The shares of each corporation that is a party to the merger, and the interests in an eligible entity that is a party to a merger, that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire securities, other securities, or eligible interests, or into cash, other property, or any combination of the foregoing, are converted, and the former holders of such shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under Part 13 of this Chapter or the organic law of the eligible entity.

(9) The survivor possesses all the rights, licenses, privileges, and franchises possessed by each of the parties to the merger, except that the survivor does not possess any right, license, privilege, or franchise that meets either of the following conditions:

(a) The survivor is ineligible to possess or to exercise.

(b) Does not survive a merger because of a provision to that effect in the law or administrative rules under which the right, license, privilege, or franchise is held at the time of the merger.

B. When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, or for cash, other property, or any combination of the foregoing, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under Part 13 of this Chapter.

C. A person who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of any entity as a result of a merger or share exchange shall have owner liability only to the extent provided in the organic law of the entity and only for those debts, obligations, and liabilities that arise after the effective time of the articles of merger or share exchange.

D. Upon a merger becoming effective, a foreign corporation, or a foreign eligible entity, that is the survivor of the merger remains both of the following:

(1) Obligated under the laws of this state to pay promptly the amount, if any, to which shareholders of each domestic corporation who exercise appraisal rights are entitled under Part 13 of this Chapter.

(2) Subject to the personal jurisdiction of the courts of this state in accordance with R.S. 13:3201, and to service of process in accordance with law.

E. The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations, or liabilities of a party to the merger or share exchange shall be as follows:

(1) The merger or share exchange does not discharge any owner liability under the organic law of the entity in which the person was a shareholder or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange.

(2) The person shall not have owner liability under the organic law of the entity in which the person was a shareholder or interest holder prior to the merger or share exchange for any debt, obligation, or liability that arises after the effective time of the articles of merger or share exchange.

(3) The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange shall continue to apply to the collection or discharge of any owner liability preserved by Paragraph (E)(1) of this Section, as if the merger or share exchange had not occurred.

(4) The person shall have whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by Paragraph (E)(1) of this Section, as if the merger or share exchange had not occurred.

F. For purposes of service of process under Paragraph (D)(2) of this Section, a foreign eligible entity that is a survivor of a merger may be served in accordance with the rules applicable to service of process on a foreign corporation, as if both of the following conditions exist:

(1) The survivor were a foreign corporation.

(2) Each of following persons were a director of that corporation:

(a) A general partner if the survivor is a partnership of any kind.

(b) A member if the survivor is a member-managed limited liability company.

(c) A manager if the survivor is a manager-managed limited liability company.

(d) A person holding managerial authority in the survivor, regardless of the form of the surviving entity, that is similar to that of an officer or director of a domestic business corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1108 - Abandonment of a merger or share exchange

§1-1108. Abandonment of a merger or share exchange

A. Unless otherwise provided in a plan of merger or share exchange or in the laws under which an eligible entity or foreign business corporation that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this Part, and at any time before the merger or share exchange has become effective, it may be abandoned by a domestic business corporation that is a party thereto without action by its shareholders in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors, subject to any contractual rights of other parties to the merger or share exchange.

B. If a merger or share exchange is abandoned under Subsection A of this Section after articles of merger or share exchange have been filed with the secretary of state but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this Section, signed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, shall be delivered to the secretary of state for filing prior to the effective date of the merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and shall not become effective.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1201 - Disposition of assets not requiring shareholder approval

PART 12. DISPOSITION OF ASSETS

§1-1201. Disposition of assets not requiring shareholder approval

No approval of the shareholders of a corporation is required for any of the following actions, unless the articles of incorporation otherwise provide:

(1) To sell, lease, exchange, or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business.

(2) To mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business.

(3) To transfer any or all of the corporation's assets to one or more corporations or other entities all of the shares or interests of which are owned by the corporation.

(4) To distribute assets pro rata to the holders of one or more classes or series of the corporation's shares, provided that the distribution does not violate the rights of any class or series of shares.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1202 - Shareholder approval of certain dispositions

§1-1202. Shareholder approval of certain dispositions

A. A sale, lease, exchange, or other disposition of assets, other than a disposition described in R.S. 12:1-1201, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five percent of total assets at the end of the most recently completed fiscal year, and twenty-five percent of either income from continuing operations before taxes or revenues from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing business activity.

B. A disposition that requires approval of the shareholders under Subsection A of this Section shall be initiated by a resolution by the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or R.S. 12:1-826 applies. If the board of directors makes such a determination or R.S. 12:1-826 applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

C. The board of directors may condition its submission of a disposition to the shareholders under Subsection B of this Section on any basis.

D. If a disposition is required to be approved by the shareholders under Subsection A of this Section, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation.

E. Unless the articles of incorporation or the board of directors acting pursuant to Subsection C of this Section requires a greater vote, the approval of a disposition by the shareholders shall require the approval of at least a majority of the votes entitled to be cast on the disposition.

F. After a disposition has been approved by the shareholders under Subsection B of this Section, and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

G. A disposition of assets in the course of dissolution under Part 14 of this Chapter is not governed by this Section.

H. The assets of a direct or indirect consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1301 - Definitions

PART 13. APPRAISAL RIGHTS

SUBPART A. RIGHT TO APPRAISAL AND PAYMENT FOR SHARES

§1-1301. Definitions

In this Part, the following meanings shall apply:

(1) "Affiliate" means a person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another person or is a senior executive thereof. For purposes of R.S. 12:1-1302(B)(4), an entity is deemed to be an affiliate of its senior executives.

(2) "Beneficial owner" means any person who, directly or indirectly, through any contract, arrangement, or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group.

(3) "Corporation" means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in R.S. 12:1-1322 through 1-1331, includes the surviving entity in a merger.

(3.1) "Excluded shares" means shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action.

(4) "Fair value" means the value of the corporation's shares determined immediately before the effectuation of the corporate action to which the shareholder objects, using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal, and without discounting for lack of marketability or minority status except, if appropriate, for amendments to the articles pursuant to R.S. 12:1-1302(A)(5).

(5) "Interest" means interest from the effective date of the corporate action until the date of payment, at the rate of judicial interest.

(5.1) "Interested person" means a person, or an affiliate of a person, who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action, satisfies one of the following criteria:

(a) Was the beneficial owner of twenty percent or more of the voting power of the corporation, other than as owner of excluded shares.

(b) Had the power, contractually or otherwise, other than as owner of excluded shares, to cause the appointment or election of twenty-five percent or more of the directors to the board of directors of the corporation.

(c) Was a senior executive or director of the corporation or a senior executive of any affiliate thereof, and that senior executive or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than any of the following:

(i) Employment, consulting, retirement, or similar benefits established separately and not as part of or in contemplation of the corporate action.

(ii) Employment, consulting, retirement, or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in R.S. 12:1-862.

(iii) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate.

(5.2) "Interested transaction" means a corporate action described in R.S. 12:1-1302(A) involving an interested person in which any of the shares or assets of the corporation are being acquired or converted.

(6) "Preferred shares" means a class or series of shares whose holders have preference over any other class or series with respect to distributions.

(7) [Reserved.]

(8) "Senior executive" means the chief executive officer, chief operating officer, chief financial officer, and anyone in charge of a principal business unit or function.

(9) "Shareholder" means a record shareholder, a beneficial shareholder, and a voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1302 - Right to appraisal

§1-1302. Right to appraisal

A. A shareholder is entitled to appraisal rights and to obtain payment of the fair value of that shareholder's shares, in the event of any of the following corporate actions:

(1) Consummation of a merger to which the corporation is a party if either of the following apply:

(a) Shareholder approval is required for the merger by R.S. 12:1-1104, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger.

(b) The corporation is a subsidiary and the merger is governed by R.S. 12:1-1105.

(2) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, except that appraisal rights shall not be available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged.

(3) Consummation of a disposition of assets pursuant to R.S. 12:1-1202, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series if, under the terms of the corporate action approved by the shareholders, there is to be distributed to shareholders in cash its net assets in excess of a reasonable amount reserved to meet claims of the type described in R.S. 12:1-1406 and 1-1407, within one year after the shareholders' approval of the action and in accordance with their respective interests determined at the time of distribution, and the disposition of assets is not an interested transaction.

(4) An amendment of the articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created.

(5) Any other amendment to the articles of incorporation, merger, share exchange, or disposition of assets to the extent provided by the articles of incorporation, bylaws, or a resolution of the board of directors.

(6) Consummation of a domestication if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects, and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation, as the shares held by the shareholder before the domestication.

(7) Consummation of a conversion of the corporation to nonprofit status pursuant to Subpart C of Part 9 of this Chapter.

(8) Consummation of a conversion of the corporation to an unincorporated entity pursuant to Subpart E of Part 9 of this Chapter.

B. Notwithstanding Subsection A of this Section, the availability of appraisal rights under Paragraphs (A)(1), (2), (3), (4), (6), and (8) of this Section shall be limited in accordance with the following provisions:

(1) Appraisal rights shall not be available for the holders of shares of any class or series of shares which is one of the following:

(a) A covered security under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended.

(b) Traded in an organized market and has at least two thousand shareholders and a market value of at least twenty million dollars, exclusive of the value of such shares held by the corporation's subsidiaries, senior executives, and directors and by beneficial shareholders and voting trust beneficial owners owning more than ten percent of such shares.

(c) Issued by an open end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value.

(2) The applicability of Paragraph (B)(1) of this Section shall be determined as of either of the following:

(a) The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon the corporate action requiring appraisal rights.

(b) The day before the effective date of such corporate action if there is no meeting of shareholders.

(3) Paragraph (B)(1) of this Section shall not be applicable and appraisal rights shall be available pursuant to Subsection A of this Section for the holders of any class or series of shares who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in Paragraph (B)(1) of this Section at the time the corporate action becomes effective or, in the case of the consummation of a disposition of assets pursuant to R.S. 12:1-1202, unless such cash, shares, or proprietary interests are, under the terms of the corporate action approved by the shareholders, to be distributed to the shareholders as part of a distribution to shareholders of the net assets of the corporation in excess of a reasonable amount to meet claims of the type described in R.S. 12:1-1406 and 1-1407, within one year after the shareholders' approval of the action and in accordance with their respective interests determined at the time of the distribution.

(4) Paragraph (B)(1) of this Section shall not be applicable and appraisal rights shall be available pursuant to Subsection A of this Section for the holders of any class or series of shares where the corporate action is an interested transaction.

C. Notwithstanding any other provision of this Section, the articles of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, except for both of the following:

(1) No such limitation or elimination shall be effective if the class or series does not have the right to vote separately as a voting group, alone or as part of a group, on the action or if the action is a nonprofit conversion under Subpart C of Part 9 of this Chapter or a conversion to an unincorporated entity under Subpart E of Part 9 of this Chapter or a merger having a similar effect.

(2) Any such limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment, or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange, or other right existing immediately before the effective date of such amendment shall not apply to any corporate action that becomes effective within one year of that date if such action would otherwise afford appraisal rights.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1303 - Assertion of rights by nominees and beneficial shareholders

§1-1303. Assertion of rights by nominees and beneficial shareholders

A. A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder or a voting trust beneficial owner only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder or the voting trust beneficial owner and notifies the corporation in writing of the name and address of each beneficial shareholder or voting trust beneficial owner on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this Subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

B. A beneficial shareholder and voting trust beneficial owner may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder submits to the corporation the record shareholder's written consent to the assertion of such rights no later than the date referred to in R.S. 12:1-1322(B)(2)(b), and does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder or voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1320 - Notice of appraisal rights

SUBPART B. PROCEDURE FOR EXERCISE

OF APPRAISAL RIGHTS

§1-1320. Notice of appraisal rights

A. Where any corporate action specified in R.S. 12:1-1302(A) is to be submitted to a vote at a shareholders' meeting, the meeting notice must state that the corporation has concluded that the shareholders are, are not, or may be entitled to assert appraisal rights under this Part. If the corporation concludes that appraisal rights are or may be available, one of the following statements shall be included in the meeting notice sent to those record shareholders entitled to exercise appraisal rights:

(1) If the corporation wishes for shareholders to be subject to the requirements of R.S. 12:1-1321(A)(1):

"Appraisal rights allow a shareholder to avoid the effects of the proposed corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. To retain the right to assert appraisal rights, a shareholder is required by law: (1) to deliver to the corporation, before the vote is taken on the action described in this notice, a written notice of the shareholder's intent to demand appraisal if the corporate action proposed in this notice takes effect, and (2) not to vote, or cause or permit to be voted, in favor of the proposed corporate action any shares of the class or series for which the shareholder intends to assert appraisal rights. If a shareholder complies with those requirements, and the action proposed in this notice takes effect, the law requires the corporation to send to the shareholder an appraisal form that the shareholder must complete and return, and a copy of Part 13 of the Business Corporation Act, governing appraisal rights."

(2) If the corporation is waiving the requirements of R.S. 12:1-1321(A)(1):

"Appraisal rights allow a shareholder to avoid the effects of the proposed corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. To retain the right to assert appraisal rights, a shareholder is required by law not to vote, or cause or permit to be voted, in favor of the proposed corporation action any shares of the class or series for which the shareholder intends to assert appraisal rights. If a shareholder complies with the requirement, and the action proposed in this notice take effect, the law requires the corporation to send to the shareholder an appraisal form that the shareholder must complete and return, a copy of Part 13 of the Business Corporation Act, governing appraisal rights."

B. In a merger pursuant to R.S. 12:1-1105, the parent corporation must notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice must be sent within ten days after the corporate action became effective and include the materials described in R.S. 12:1-1322.

C. Where any corporate action specified in R.S. 12:1-1302(A) is to be approved by written consent of the shareholders pursuant to R.S. 12:1-704.

(1) Written notice that appraisal rights are, are not, or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, the following statement must be included in the notice:

"Appraisal rights allow a shareholder to avoid the effects of the proposed corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. To retain the right to assert appraisal rights, a shareholder is required by law not to sign any consent in favor of the proposed corporate action with respect to any shares of the class or series for which the shareholder intends to assert appraisal rights. If a shareholder complies with this requirement, and the corporate action proposed in this notice takes effect, the law requires the corporation to send to the shareholder an appraisal form that the shareholder must complete and return, and a copy of Part 13 of the Business Corporation Act, governing appraisal rights."

(2) Written notice that appraisal rights are, are not, or may be available must be delivered together with the notice to nonconsenting and nonvoting shareholders required by R.S. 12:1-704(E) and (F), may include the materials described in R.S. 12:1-1322 and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this Part and the following statement:

"Appraisal rights allow a shareholder to avoid the effects of the corporate action described in this notice by selling the shareholder's shares to the corporation at their fair value, paid in cash. A shareholder may obtain appraisal rights only by completing and returning an appraisal form that the law requires the corporation to send to the shareholder, and by complying with all other requirements of Part 13 of the Business Corporation Act, a copy of which is enclosed."

D. Where corporate action described in R.S. 12:1-1302(A) is proposed, or a merger pursuant to R.S. 12:1-1105 is effected, the notice referred to in Subsection A or C of this Section, if the corporation concludes that appraisal rights are or may be available, and in Subsection B of this Section shall be accompanied by both of the following:

(1) The annual financial statements specified in R.S. 12:1-1620(B) of the corporation that issued the shares that may be subject to appraisal, which shall be as of a date ending not more than sixteen months before the date of the notice and shall comply with R.S. 12: 1-1620(B); provided that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information.

(2) The latest available quarterly financial statements of such corporation, if any.

E. The right to receive the information described in Subsection D of this Section may be waived in writing by a shareholder before or after the corporate action. If the information described in Subsection D of this Section is not publicly available, the shareholder who receives it owes a duty to the corporation to use and disclose the information only for purposes of deciding whether to exercise appraisal rights and for other proper purposes.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1321 - Notice of intent to demand appraisal and consequences of voting or consenting

§1-1321. Notice of intent to demand appraisal and consequences of voting or consenting

A. If a corporate action specified in R.S. 12:1-1302(A) is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares must do both of the following:

(1) Deliver to the corporation, before the vote is taken, written notice of the shareholder's intent to demand appraisal if the proposed action is effectuated.

(2) Not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

B. If a corporate action specified in R.S. 12:1-1302(A) is to be approved by written consent, a shareholder may assert appraisal rights with respect to a class or series of shares only if the shareholder does not sign a consent in favor of the proposed action with respect to that class or series of shares.

C. A shareholder who fails to satisfy the requirements of Subsection A or B of this Section is not entitled to appraisal under this Part.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1322 - Appraisal notice and form

§1-1322. Appraisal notice and form

A. If a corporate action requiring appraisal rights under R.S. 12:1-1302(A) becomes effective, the corporation must send a written appraisal notice and the form required by Paragraph (B)(1) of this Section to all shareholders who satisfy the requirements of R.S. 12:1-1321(A) or R.S. 12:1-1321(B). In the case of a merger under R.S. 12:1-1105, the parent must deliver an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

B. The appraisal notice must be delivered no earlier than the date the corporate action specified in R.S. 12:1-1302(A) became effective, and no later than ten days after such date, and must do all of the following:

(1) Supply a form that requires the shareholder asserting appraisal rights to certify that such shareholder did not vote for or consent to the transaction.

(2) State all of the following:

(a) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under Subparagraph (B)(2)(b) of this Section.

(b) A date by which the corporation must receive the form, which date may not be fewer than forty nor more than sixty days after the date the appraisal notice is sent pursuant to Subsection A of this Section, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date.

(c) The corporation's estimate of the fair value of the shares.

(d) That, if requested in writing, the corporation will provide, to the shareholder so requesting, within ten days after the date specified in Subparagraph (B)(2)(b) of this Section the number of shareholders who return the forms by the specified date and the total number of shares owned by them.

(e) The date by which the notice to withdraw under R.S. 12:1-1323 must be received, which date must be at least twenty days after the date specified in Subparagraph (B)(2)(b) of this Section.

(3) Be accompanied by a copy of this Part.

C. A corporation may elect to withhold payment as permitted by R.S. 12:1-1325 only if the form required by Subsection B of this Section does both of the following:

(1) Specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action.

(2) If such announcement was made, requires the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1323 - Perfection of rights and right to withdraw

§1-1323. Perfection of rights and right to withdraw

A. A shareholder who receives notice pursuant to R.S. 12:1-1322 and who wishes to exercise appraisal rights must sign and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to R.S. 12:1-1322(B)(2)(b). In addition, if applicable, the shareholder must certify on the form whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to R.S. 12:1-1322(B)(1). If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under R.S. 12:1-1325. Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the signed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to Subsection B of this Section.

B. A shareholder who has complied with Subsection A of this Section may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to R.S. 12:1-1322(B)(2)(e). A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

C. A shareholder who does not sign and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in R.S. 12:1-1322(B), shall not be entitled to payment under this Part.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1324 - Payment

§1-1324. Payment

A. Except as provided in R.S. 12:1-1325, within thirty days after the form required by R.S. 12:1-1322(B)(2)(b) is due, the corporation shall pay in cash to those shareholders who complied with R.S. 12:1-1323(A) the amount the corporation estimates to be the fair value of their shares, plus interest.

B. Except as provided in Subsection C of this Section, the payment to each shareholder pursuant to Subsection A of this Section must be accompanied by all of the following:

(1)(a) The annual financial statements specified in R.S. 12:1-1620(B) of the corporation that issued the shares to be appraised, which shall be of a date ending not more than sixteen months before the date of payment and shall comply with R.S. 12:1-1620(B); provided that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information.

(b) The latest available quarterly financial statements of such corporation, if any.

(2) A statement of the corporation's estimate of the fair value of the shares, which estimate must equal or exceed the corporation's estimate given pursuant to R.S. 12:1-1322(B)(2)(c).

(3) A statement that shareholders described in Subsection A of this Section have the right to demand further payment under R.S. 12:1-1326 and that if any such shareholder does not do so within the time period specified therein, such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation's obligations under this Part.

C. The financial information described in Paragraph (B)(1) of this Section need not accompany the corporation's payment under Subsection A of this Section if the corporation has earlier delivered to the shareholder financial information that meets the requirements of Paragraph (B)(1) of this Section as of the time of the payment.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1325 - After-acquired shares

§1-1325. After-acquired shares

A. A corporation may elect to withhold payment required by R.S. 12:1-1324 from any shareholder who was required to, but did not, certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date specified in the appraisal notice sent in accordance with R.S. 12:1-1322(B)(1) and R.S. 12:1-1322(C).

B. If the corporation elects to withhold payment under Subsection A of this Section, it must, within thirty days after the form required by R.S. 12:1-1322(B)(2)(b) is due, notify all shareholders who are described in Subsection A of this Section of all of the following:

(1) The information required by R.S. 12:1-1324(B)(1).

(2) The corporation's estimate of fair value pursuant to R.S. 12:1-1324(B)(2).

(3) That they may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under R.S. 12:1-1326.

(4) That those shareholders who wish to accept such offer must so notify the corporation of their acceptance of the corporation's offer within thirty days after receiving the offer.

(5) That those shareholders who do not satisfy the requirements for demanding appraisal under R.S. 12:1-1326 shall be deemed to have accepted the corporation's offer.

C. Within ten days after receiving the shareholder's acceptance pursuant to Subsection B of this Section, the corporation must pay in cash the amount it offered under Paragraph (B)(2) of this Section to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

D. Within forty days after sending the notice described in Subsection B of this Section, the corporation must pay in cash the amount it offered to pay under Paragraph (B)(2) of this Section to each shareholder described in Paragraph (B)(5) of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1326 - Procedure if shareholder dissatisfied with payment or offer

§1-1326. Procedure if shareholder dissatisfied with payment or offer

A. A shareholder paid pursuant to R.S. 12:1-1324 who is dissatisfied with the amount of the payment must notify the corporation in writing of that shareholder's estimate of the fair value of the shares and demand payment of that estimate plus interest, less any payment under R.S. 12:1-1324. A shareholder offered payment under R.S. 12:1-1325 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

B. A shareholder who fails to notify the corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under Subsection A of this Section within thirty days after receiving the corporation's payment or offer of payment under R.S. 12:1-1324 or 1-1325, respectively, waives the right to demand payment under this Section and shall be entitled only to the payment made or offered pursuant to those respective Sections.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1330 - Court action

SUBPART C. JUDICIAL APPRAISAL OF SHARES

§1-1330. Court action

A. If a shareholder makes demand for payment under R.S. 12:1-1326 which remains unsettled, the corporation shall commence a summary proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay in cash to each shareholder the amount the shareholder demanded pursuant to R.S. 12:1-1326, plus interest, within ten days after the expiration of the sixty-day period.

B. The corporation shall commence the proceeding in the district court of the parish where the corporation's principal office or, if none, its registered office in this state is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the parish in this state where the principal office or registered office of the domestic corporation merged with the foreign corporation was located at the time of the transaction.

C. The corporation shall make all shareholders, whether or not residents of this state, whose demands remain unsettled parties to the proceeding, and all parties must be served with a copy of the petition. Nonresidents may be served as provided by law.

D. The jurisdiction of the court in which the proceeding is commenced under Subsection B of this Section is exclusive. The court may appoint an appraiser to file a written report with the court on the question of fair value. The appraiser shall have the powers described in the appointing order, or in any amendment to it. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. If the court appoints an appraiser, the appraiser's written report shall be treated as the report of an expert witness, and the corporation and shareholders demanding appraisal shall be entitled to depose and to examine and cross-examine the appraiser as an expert witness.

E. Each shareholder made a party to the proceeding is entitled to judgment for either of the following:

(1) The amount, if any, by which the court finds the fair value of the shareholder's shares, plus interest, exceeds the amount paid by the corporation to the shareholder for such shares.

(2) The fair value, plus interest, of the shareholder's shares for which the corporation elected to withhold payment under R.S. 12:1-1325.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1331 - Court costs and expenses

§1-1331. Court costs and expenses

A. The court in an appraisal proceeding commenced under R.S. 12:1-1330 shall determine all court costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the court costs against the corporation, except that the court may assess court costs against all or some of the shareholders demanding appraisal, in amounts which the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this Part.

B. The court in an appraisal proceeding may also assess the expenses of the respective parties in amounts the court finds equitable against either of the following:

(1) The corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of R.S. 12:1-1320, 1-1322, 1-1324, or 1-1325.

(2) Either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds the party against whom expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this Part.

C. If the court in an appraisal proceeding finds that the expenses incurred by any shareholder were of substantial benefit to other shareholders similarly situated and that such expenses should not be assessed against the corporation, the court may direct that such expenses be paid out of the amounts awarded the shareholders who were benefitted.

D. To the extent the corporation fails to make a required payment pursuant to R.S. 12:1-1324, 1-1325, 1-1326, or 1-1330(A), the shareholder may sue directly for the amount owed, and to the extent successful, shall be entitled to recover from the corporation all expenses of the suit. The shareholder's right to enforce the corporation's payment obligation under this Subsection is perempted five years after the date that the payment by the corporation becomes due under the relevant provision.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1340 - Other remedies limited

SUBPART D. OTHER REMEDIES

§1-1340. Other remedies limited

A. The legality of a proposed or completed corporate action described in R.S. 12:1-1302(A) may not be contested, nor may the corporate action be enjoined, set aside or rescinded, in any proceeding commenced by a shareholder after the shareholders have approved the corporate action.

B. The appraisal rights provided by this Part are the exclusive remedy of a shareholder in connection with a corporate action for which R.S. 12:1-1302 makes appraisal rights available if either of the following conditions is satisfied:

(1) The shareholder is not subject to the requirements of R.S. 12:1-1321(A)(1) concerning the delivery of a written notice of the shareholder's intent to assert appraisal rights.

(2) The corporation waives the requirements of R.S. 12:1-1321(A)(1).

C. If Subsection B of this Section makes appraisal rights the exclusive remedy of a shareholder, then the shareholder shall not have any other cause of action for damages or for any other form of relief against the corporation, or any director, officer, employee, agent, or controlling person of the corporation, in connection with the corporate action for which R.S. 12:1-1302 makes appraisal rights available.

D. If the corporation waives the requirements of R.S. 12:1-1321(A)(1), a shareholder may assert appraisal rights without complying with those requirements. A corporation waives the requirements of R.S. 12:1-1321(A)(1) by sending shareholders the notice specified in R.S. 12:1-1320(A)(2).

E. Subsections A, B, and C of this Section do not apply to a corporate action that is any of the following:

(1) Not authorized and approved in accordance with the applicable provisions of any of the following:

(a) Part 9, 10, 11, or 12 of this Chapter.

(b) The articles of incorporation or bylaws.

(c) The resolution of the board of directors authorizing the corporate action.

(2) [Reserved.]

(3) [Reserved.]

(4) Approved by less than unanimous consent of the voting shareholders pursuant to R.S. 12:1-704 if both of the following requirements are met:

(a) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least ten days before the corporate action was effected.

(b) The proceeding challenging the corporate action is commenced within ten days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding.

F. Subsections B and C of this Section do not affect any right of a shareholder that is provided by the terms of the corporate action itself if the shareholder does not assert, or loses the right to enforce, appraisal rights under this Part.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1401 - [Reserved.]

PART 14. DISSOLUTION

SUBPART A. VOLUNTARY DISSOLUTION

§1-1401. [Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1402 - Dissolution by board of directors and shareholders

§1-1402. Dissolution by board of directors and shareholders

A. A corporation's board of directors may propose dissolution for submission to the shareholders.

B. For a proposal to dissolve to be adopted, both of the following requirements must be met:

(1) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders.

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in Subsection E of this Section.

C. The board of directors may condition its submission of the proposal for dissolution on any basis.

D. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

E. Unless the articles of incorporation or the board of directors acting pursuant to Subsection C of this Section require a greater vote or a vote by voting groups, adoption of the proposal to dissolve shall require the approval of at least a majority of the votes entitled to be cast.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1403 - Articles of dissolution

§1-1403. Articles of dissolution

A. At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth all of the following:

(1) The name of the corporation.

(2) The date dissolution was authorized.

(3) If dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by this Act and by the articles of incorporation.

B. A corporation is dissolved upon the effective date of its articles of dissolution.

C. For purposes of this Subpart, "dissolved corporation" means a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

D. The secretary of state shall deliver a notice of the filing of the articles of dissolution to all of the following:

(1) The secretary of the Department of Revenue.

(2) The secretary of the Department of Environmental Quality.

(3) The administrator of the Louisiana Employment Security Law.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1404 - Revocation of dissolution

§1-1404. Revocation of dissolution

A. A corporation that is not terminated may revoke its dissolution within one hundred and twenty days of its effective date.

B. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

C. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution that set forth all of the following:

(1) The name of the corporation.

(2) The effective date of the dissolution that was revoked.

(3) The date that the revocation of dissolution was authorized.

(4) If the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect.

(5) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization.

(6) If shareholder action was required to revoke the dissolution, the information required by R.S. 12:1-1403(A)(3).

D. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

E. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

F. A dissolution under R.S. 12:1-1438 is not revocable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1405 - Effect of dissolution

§1-1405. Effect of dissolution

A. A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including any of the following:

(1) Collecting its assets.

(2) Disposing of its properties that will not be distributed in kind to its shareholders.

(3) Discharging or making reasonable provision for discharging its liabilities.

(4) Distributing its remaining property among its shareholders according to their interests.

(5) Doing every other act necessary to wind up and liquidate its business and affairs.

B. Dissolution of a corporation does not do any of the following:

(1) Transfer title to the corporation's property.

(2) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records.

(3) Subject its directors or officers to standards of conduct different from those prescribed in Part 8 of this Chapter.

(4) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws.

(5) Prevent commencement of a proceeding by or against the corporation in its corporate name.

(6) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.

(7) Terminate the authority of the registered agent of the corporation.

C. The limitation imposed by Subsection A of this Section on the business to be conducted by a dissolved corporation does not do either of the following:

(1) Require the corporation to discontinue operations in any part of its business that the corporation plans to sell as a going concern in connection with the winding up and liquidation of the corporation's affairs.

(2) Affect any right acquired by a third person before the third person knows or has reason to know that the corporation is dissolved.

D. The filing of articles of dissolution by a corporation does not by itself give a third person knowledge or reason to know that the corporation is dissolved.

E. The provisions of Code of Civil Procedure Articles 692 and 740 do not apply to a dissolved corporation that has not been terminated. A dissolved and unterminated corporation continues to be the proper party plaintiff under Code of Civil Procedure Article 690 and the proper party defendant under Code of Civil Procedure Article 739. An action by or against a terminated corporation is governed by R.S. 12:1-1443.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1406 - Known claims against dissolved corporation

§1-1406. Known claims against dissolved corporation

A. A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after its effective date.

B. The written notice must do all of the following:

(1) Describe information that must be included in a claim.

(2) Provide a mailing address where a claim may be sent.

(3) State the deadline, which may not be fewer than one hundred and twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim.

(4) State that the claim will be extinguished by peremption if not received by the deadline.

C. A claim against the dissolved corporation is perempted by either of the following:

(1) If a claimant who was given written notice under Subsection B of this Section does not deliver the claim to the dissolved corporation by the deadline.

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim by the deadline stated in the rejection notice for the commencement of an enforcement proceeding, which may not be fewer than ninety days after the effective date of the rejection notice.

D. For purposes of this Section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1407 - Other claims against dissolved corporation

§1-1407. Other claims against dissolved corporation

A. A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

B. The notice must do all of the following:

(1) Be published one time in a newspaper of general circulation in the parish where the dissolved corporation's principal office or, if none in this state, its registered office, is or was last located.

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent.

(3) State that a claim against the dissolved corporation will be extinguished by peremption unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

C. If the dissolved corporation publishes a newspaper notice in accordance with Subsection B of this Section, any claim not earlier perempted by R.S. 12:1-1406(C) is perempted unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three years after the publication date of the newspaper notice.

D. A claim that is not perempted by R.S. 12:1-1406(C) or 1-1407(C) may be enforced against either of the following:

(1) The dissolved corporation, to the extent of its undistributed assets.

(2) Except as provided in R.S. 12:1-1408(D), if the assets have been distributed in liquidation, a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this Section may not exceed the total amount of assets distributed to the shareholder.

E. A proceeding to enforce the liability of a shareholder under Paragraph (D)(2) of this Section is perempted unless it is commenced within two years after the date that the assets were distributed to the shareholder.

F. For purposes of this Section, the term "claim" includes a claim of any kind, including a contingent liability and a claim based on an event occurring after the effective date of dissolution.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1408 - Court proceedings

§1-1408. Court proceedings

A. A dissolved corporation that has published a notice under R.S. 12:1-1407 may file an application with the district court of the parish where the dissolved corporation's principal office or, if none in this state, its registered office is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under R.S. 12:1-1407(C).

B. Within ten days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

C. The court shall appoint an attorney at law to represent all claimants whose identities or whereabouts are unknown in any proceeding brought under this Section, as if those claimants were absentee defendants under Code of Civil Procedure Article 5091. The reasonable fees and expenses of the appointed attorney, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

D. Provision by the dissolved corporation for security in the amount and the form ordered by the court under Subsection A of this Section shall satisfy the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1409 - Responsibility of the board of directors

§1-1409. Responsibility of the board of directors

A. The board of directors of a dissolved corporation is responsible for winding up and liquidating the business and affairs of the corporation as contemplated by R.S. 12:1-1405 (A). The board of directors may authorize a distribution to shareholders only after the corporation pays, or makes reasonable provision to pay, all obligations owed by the corporation as contemplated by R.S. 12:1-1405(A).

B. Directors of a dissolved corporation which has disposed of claims under R.S. 12:1-1406, 1-1407, or 1-1408 shall not be liable for breach of Subsection A of this Section with respect to claims against the dissolved corporation that are barred or satisfied under R.S. 12:1-1406, 1-1407, or 1-1408.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1410 - Certain sections in Subpart A applicable to all dissolved corporations

§1-1410. Certain sections in Subpart A applicable to all dissolved corporations

R.S. 12:1-1405 through 1-1409 apply to a dissolved corporation regardless of whether the dissolution is voluntary or judicial.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1411 - §§1-1411 – 1-1429 [Reserved]

SUBPART B. ADMINISTRATIVE DISSOLUTION

§§1-1411 - 1-1429 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1412 - §12:1-1412

§12:1-1412 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1413 - §12:1-1413 [Reserved]

§12:1-1413 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1414 - §12:1-1414 [Reserved]

§12:1-1414 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1415 - §12:1-1415 [Reserved]

§12:1-1415 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1416 - §12:1-1416 [Reserved]

§12:1-1416 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1417 - §12:1-1417 [Reserved]

§12:1-1417 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1418 - §12:1-1418 [Reserved]

§12:1-1418 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1419 - §12:1-1419 [Reserved]

§12:1-1419 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1420 - §12:1-1420 [Reserved]

§12:1-1420 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1421 - §12:1-1421 [Reserved]

§12:1-1421 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1422 - §12:1-1422 [Reserved]

§12:1-1422 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1423 - §12:1-1423 [Reserved]

§12:1-1423 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1424 - §12:1-1424 [Reserved]

§12:1-1424 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1425 - §12:1-1425 [Reserved]

§12:1-1425 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1426 - §12:1-1426 [Reserved]

§12:1-1426 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1427 - §12:1-1427 [Reserved]

§12:1-1427 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1428 - §12:1-1428 [Reserved]

§12:1-1428 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1429 - §12:1-1429 [Reserved]

§12:1-1429 [Reserved]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1430 - Grounds for judicial dissolution

SUBPART C. JUDICIAL DISSOLUTION

§1-1430. Grounds for judicial dissolution

A. A district court may dissolve a corporation in any of the following:

(1) A proceeding by the attorney general if either of the following is established:

(a) The corporation obtained its articles of incorporation through fraud.

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) A proceeding by a shareholder if any of the following is established:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock.

(b) [Reserved.]

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired.

(d) [Reserved.]

(3) A proceeding by a creditor if either of the following is established:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent.

(b) The corporation is insolvent and has admitted in writing that the creditor's claim is due and owing.

(4) A proceeding by the corporation, or by shareholders of shares with at least twenty-five percent of the voting power in the corporation, to have its voluntary dissolution continued under court supervision.

(5) A proceeding by a shareholder if the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and dissolve.

B. Paragraph (2) of Subsection A of this Section shall not apply in the case of a corporation that, on the date of the filing of the proceeding, has shares that are covered securities under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended.

C. In Subsection A of this Section, "shareholder" means a record shareholder, a beneficial shareholder, and a voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1431 - Procedure for judicial dissolution

§1-1431. Procedure for judicial dissolution

A. Venue for a proceeding by the attorney general to dissolve a corporation lies in East Baton Rouge Parish. Venue for a proceeding brought by any other party named in R.S. 12:1-1430(A) lies in the parish where the corporation's principal office or, if none in this state, its registered office is or was last located.

B. It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

C. A court in a proceeding brought to dissolve a corporation or to continue a dissolution under court supervision may issue injunctions, appoint a receiver or liquidator with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

D. Within ten days of the commencement of a proceeding to dissolve a corporation under R.S. 12:1-1430(A)(2), the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under R.S. 12:1-1434 and accompanied by a copy of R.S. 12:1-1434.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1432 - Appointment of receiver or liquidator

§1-1432. Appointment of receiver or liquidator

A. Unless an election to purchase has been filed under R.S. 12:1-1434, a court in a judicial proceeding brought to dissolve a corporation or to continue a dissolution under court supervision may appoint one or more liquidators to wind up and liquidate, or one or more receivers to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or liquidator. The court appointing a receiver or liquidator has jurisdiction over the corporation and all of its property wherever located.

B. The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or liquidator. The court may require the receiver or liquidator to post bond, with or without sureties, in an amount the court directs.

C. The court shall describe the powers and duties of the receiver or liquidator in its appointing order, which may be amended from time to time and may require the receiver or liquidator to file interim and final reports with the court as the court considers appropriate. Except as limited by the court, either of the following actions may be taken:

(1) The liquidator may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to wind up the business and affairs of the corporation as contemplated by R.S. 12:1-1405.

(2) The receiver may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

D. The court may redesignate the receiver a liquidator, and may redesignate the liquidator a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

E. The court from time to time may order compensation paid and expenses paid or reimbursed to the receiver or liquidator from the assets of the corporation or proceeds from the sale of the assets.

F. If a court appoints a receiver or liquidator under this Section, then during the period of the appointment the receiver or liquidator assumes the responsibility and authority of the board of directors, except to the extent the appointing order provides otherwise, and the board of directors is relieved of that responsibility and authority. The receiver or liquidator is liable for a breach of duty as receiver or liquidator to the same extent that a director holding the same authority and responsibility would be liable.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1433 - Judgment of dissolution

§1-1433. Judgment of dissolution

A. If after a hearing the court determines that one or more grounds for judicial dissolution described in R.S. 12:1-1430 exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the judgment to the secretary of state, who shall file it.

B. After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with R.S. 12:1-1405 and the notification of claimants in accordance with R.S. 12:1-1406 and 1-1407.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1434 - Election to purchase in lieu of dissolution

§1-1434. Election to purchase in lieu of dissolution

A. In a proceeding under R.S. 12:1-1430(A)(2) to dissolve a corporation, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this Section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

B.(1) An election to purchase pursuant to this Section may be filed with the court at any time within ninety days after the filing of the petition under R.S. 12:1-1430(A)(2) or at such later time as the court in its discretion may allow or as all shareholders of the corporation may agree.

(2) If the election to purchase is filed by one or more shareholders, the corporation shall, within ten days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this Section.

(3) Shareholders who wish to participate must file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs.

(4) After an election has been filed by the corporation or one or more shareholders, the proceeding under R.S. 12:1-1430(A)(2) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his or her shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

(5) If an election to purchase is filed by the corporation within ninety days after the filing of the petition under R.S. 12:1-1430(A)(2), the corporation's election shall be given precedence over any shareholder election filed within the same period, even if the shareholder's election is filed before that of the corporation.

(6) If the court allows both the corporation and one or more shareholders to file an election after the expiration of the ninety-day period, the court shall direct how the purchase of shares is to be allocated among the electing parties.

C. If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of petitioner's shares upon the terms and conditions agreed to by the parties.

D. If the parties are unable to reach an agreement as provided for in Subsection C of this Section, the court, upon application of any party, shall stay the R.S. 12:1-1430(A)(2) proceedings and determine the fair value of the petitioner's shares as of the day before the date on which the petition under R.S. 12:1-1430(A)(2) was filed or as of such other date as the court deems appropriate under the circumstances.

E. Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court shall attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed.

F. Upon entry of an order under Subsections C or E of this Section, the court shall dismiss the petition to dissolve the corporation under R.S. 12:1-1430(A)(2), and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded by the order of the court which shall be enforceable in the same manner as any other judgment.

G. The purchase ordered pursuant to Subsection E of this Section shall be made within ten days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to R.S. 12:1-1402 and 1-1403, which articles must then be adopted and filed within fifty days thereafter. Upon filing of such articles of dissolution, the corporation shall be dissolved in accordance with the provisions of R.S. 12:1-1405 through 1-1407, and the order entered pursuant to Subsection E of this Section shall no longer be of any force or effect, except that the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

H. Any payment by the corporation pursuant to an order under Subsections C or E of this Section is subject to the provisions of R.S. 12:1-640.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1435 - Oppressed shareholder's right to withdraw

§1-1435. Oppressed shareholder's right to withdraw

A. If a corporation engages in oppression of a shareholder, the shareholder may withdraw from the corporation and require the corporation to buy all of the shareholder's shares at their fair value.

B. A corporation engages in oppression of a shareholder if the corporation's distribution, compensation, governance, and other practices, considered as a whole over an appropriate period of time, are plainly incompatible with a genuine effort on the part of the corporation to deal fairly and in good faith with the shareholder. Conduct that is consistent with the good faith performance of an agreement among all shareholders is presumed not to be oppressive. The following factors are relevant in assessing the fairness and good faith of the corporation's practices:

(1) The conduct of the shareholder alleging oppression.

(2) The treatment that a reasonable shareholder would consider fair under the circumstances, considering the reasonable expectations of all shareholders in the corporation.

C. The term "fair value" has the same meaning in this Section and in R.S. 12:1-1436 as it does in R.S. 12:1-1301(4) concerning appraisal rights, except that the value of a withdrawing shareholder's shares under this Section and R.S. 12:1-1436 is to be determined as of the effective date of the notice of withdrawal under Subsection D of this Section.

D. A shareholder may assert a right to withdraw under this Section by giving written notice to the corporation that the shareholder is withdrawing from the corporation on grounds of oppression. When the notice becomes effective it operates as an offer by the shareholder, irrevocable for sixty days, to sell to the corporation at fair value the entirety of the shareholder's shares in the corporation. The notice need not specify the price that the withdrawing shareholder proposes as the fair value of the shares, but if the notice does specify a price, the price shall be part of the offer to sell made by the shareholder.

E. The corporation may accept the offer to sell made in the shareholder's notice of withdrawal by giving the withdrawing shareholder written notice of its acceptance during the sixty days that the offer is irrevocable. If the shareholder's notice of withdrawal specifies a price for the shares, the corporation's notice of acceptance operates as an acceptance of both the offer to sell and the proposed price unless the notice states that the corporation is accepting the offer to sell, but not the price; in that case the notice of acceptance operates only as an acceptance of the shareholder's offer to sell the shares at their fair value. The corporation's acceptance of the shareholder's offer does not operate as an admission or as evidence that the corporation has engaged in oppression of the shareholder.

F. A notice of acceptance that operates as an acceptance of both the shareholder's offer to sell and the shareholder's proposed price forms a contract of sale of the shares at that price, payable in cash. The contract includes the warranties of a seller of investment securities under the Uniform Commercial Code and imposes a duty on the selling shareholder to deliver any certificates issued by the corporation for the withdrawing shareholder's shares or, if a certificate has been lost, stolen, or destroyed, an affidavit to that effect. Either party may file an action to enforce the contract at the specified price if the contract is not fully performed within thirty days after the effective date of the notice of acceptance. If a withdrawing shareholder fails to deliver the certificate for a share purchased by the corporation under a contract formed under this Subsection, the shareholder owes the same indemnity obligation as a shareholder who sells shares as described in R.S. 12:1-1436(F).

G. If the corporation does not accept the withdrawing shareholder's offer as provided in Subsection E of this Section, the shareholder may file an ordinary proceeding against the corporation in district court to enforce the shareholder's right to withdraw. A judgment in the action that recognizes the right of the shareholder to withdraw on grounds of oppression is a partial judgment under Code of Civil Procedure Article 1915(B). The trial on the valuation of the shares is governed by R.S. 12:1-1436.

H. Venue for an action filed under Subsection F or G of this Section lies in the district court of the parish where the corporation's principal office or, if none in this state, where its registered office is located.

I. A corporation's purchase of a withdrawing shareholder's shares is subject to the rules on a corporation's acquisition of its own shares provided in R.S. 12:1-631 and to the limitations on distribution imposed by R.S. 12:1-640.

J.(1) The shareholders of a corporation may waive the right to withdraw under this Section by unanimous written consent, provided in accordance with R.S. 12:1-704, stating that the shareholders are waiving the right provided by law to withdraw from the corporation on grounds of oppression. The waiver takes effect when the last consent required to make the consent effective under R.S. 12:1-704 is delivered to the corporation, and the corporation shall send written notice to the shareholders of that date promptly after it is known. The waiver remains in effect for fifteen years from the date that it becomes effective, or for any shorter period stated in the waiver to which the shareholders consent.

(2) The existence of the waiver shall be noted on each share certificate in the same way that the existence of a unanimous governance agreement is required to be noted under R.S. 12:1-732(C), and the failure to note the existence of the waiver on a share certificate has the same effect with respect to the waiver as a failure to note a unanimous governance agreement has with respect to that agreement. Except as stated in this Subsection and in Subsection K of this Section, the right of an oppressed shareholder to withdraw from a corporation under this Section may not be diminished.

K. This Section shall not apply in the case of a corporation that, on the effective date of the withdrawal notice under Subsection C of this Section, has shares that are covered securities under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended.

L. Without limiting any remedy available on other grounds, the right to withdraw in accordance with this Section and R.S. 12: 1-1436 is the exclusive remedy for oppression. An allegation of oppression, as such, does not provide an independent or additional basis for an action by a shareholder to recover damages from the corporation or its directors, officers, employees, agents, or controlling persons.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1436 - Judicial determination of fair value and payment terms for withdrawing shareholder's shares

§1-1436. Judicial determination of fair value and payment terms for withdrawing shareholder's shares

A.(1) If a shareholder's right to withdraw from a corporation is recognized by means of a notice of acceptance under R.S. 12:1-1435(E), but the notice does not create a contract under R.S. 12:1-1435(F), the corporation and shareholder shall have sixty days from the effective date of the notice of acceptance to negotiate the fair value of the shareholder's shares and the terms under which the corporation is to purchase the shares. Within one year after the expiration of the sixty-day period, either party may file an action against the other to determine the fair value of the shares and the terms for the purchase of the shares. Venue for the action lies in the district court of the parish where the corporation's principal office or, if none in this state, where its registered office is located.

(2) If neither party files an action to establish the fair value of the shares within the time period provided in this Subsection, then subject to the terms of any settlement reached between the parties, the effects of the earlier notices of withdrawal and acceptance under R.S. 12:1-1435 are terminated. The termination of the effects of the earlier notices does not affect the right of the shareholder to reassert the shareholder's right to withdraw through the filing of a new notice of withdrawal in accordance with R.S. 12:1-1435(D).

B. If a shareholder's right to withdraw from a corporation is recognized by a judgment in an action under R.S. 12:1-1435(G), the court shall stay the proceeding for a period of at least sixty days from the date that the judgment is rendered to allow the corporation and shareholder to negotiate the fair value and purchase terms for the withdrawing shareholder's shares, or other terms for the settlement of their dispute. After the stay expires or is lifted, either party may file a motion to have the court determine the fair value and terms for the purchase of the shares.

C. The court shall conduct the trial of the action under Subsection A of this Section or the motion under Subsection B of this Section by summary proceeding.

D. Except as provided in Subsection E of this Section, at the conclusion of the trial the court shall render final judgment as follows:

(1) In favor of the shareholder and against the corporation for the fair value of the shareholder's shares.

(2) In favor of the corporation and against the shareholder for the following:

(a) Terminating the shareholder's ownership of shares in the corporation.

(b) Ordering the shareholder to deliver to the corporation within thirty days of the date of the judgment any certificate issued by the corporation for the shares or an affidavit by shareholder that the certificate has been lost, stolen, or destroyed.

E. If at the conclusion of the trial the court finds that the corporation has proved that a full payment in cash of the fair value of the withdrawing shareholder's shares would violate the provisions of R.S. 12:1-640 or cause undue harm to the corporation or its creditors, the court shall not render the judgment specified in Subsection D of this Section, but shall instead render final judgment which provides for both of the following:

(1) Ordering the corporation to issue and deliver to the shareholder within thirty days of the date of the judgment an unsecured negotiable promissory note of the corporation which is all of the following:

(a) Payable to the order of the shareholder.

(b) In a principal amount equal to the fair value of the withdrawing shareholder's shares.

(c) Bearing simple interest on the unpaid balance of the note at a floating rate equal to the judicial rate of interest.

(d) Having a term up to ten years, as specified by the court in its judgment as necessary to prevent a violation of R.S. 12:1-640 or undue harm to the corporation or its creditors.

(e) Containing such other terms, customary in negotiable promissory notes issued in commercial transactions, as the court may order.

(2) Terminating the shareholder's ownership of shares in the corporation upon delivery to the shareholder of the note required by the judgment under Paragraph (E)(1) of this Section, and ordering the shareholder to deliver to the corporation, within ten days of the delivery of the note, any certificate issued by the corporation for the shares or an affidavit by shareholder that the certificate has been lost, stolen, or destroyed.

F. If a withdrawing shareholder fails to deliver the certificate for a share covered by a judgment rendered under Subsection C or D of this Section, and a third person presents the certificate to the corporation after the shareholder's ownership of the share is terminated by the judgment, the shareholder shall indemnify the corporation for any dilution in value imposed on other shareholders as a result of the corporation's obligations to recognize the person presenting the certificate as the owner of the shares represented by the certificate.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1437 - Stay of duplicative proceedings

§1-1437. Stay of duplicative proceedings

A. On motion by the corporation, a court shall stay a duplicative proceeding by a shareholder who has given a notice of withdrawal to the corporation as provided in R.S. 12:1-1435(D). The court shall lift the stay on motion by the shareholder when a judgment denying the shareholder's right to withdraw becomes final and definitive.

B. For purposes of this Section, a "duplicative proceeding" is any proceeding in which a shareholder, on his own behalf or as a representative of the corporation, alleges a cause of action against the corporation, or against a director, officer, agent, employee, or controlling person of the corporation, on grounds of a breach of duty owed by that person to the corporation or to the shareholder in the shareholder's capacity as shareholder.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1438 - Conversion of oppression proceeding into court-supervised dissolution

§1-1438. Conversion of oppression proceeding into court-supervised dissolution

A. A corporation may by contradictory motion convert a withdrawal or valuation proceeding under R.S. 12:1-1435 or 1-1436 into a proceeding for a court-supervised dissolution of the corporation if the dissolution is approved as provided in R.S. 12:1-1402. If the court finds after the hearing on the conversion motion that the dissolution was approved as provided in R.S. 12:1-1402, it shall do all of the following:

(1) Render a judgment dissolving the corporation as provided in R.S. 12:1-1433.

(2) Dismiss the withdrawal or valuation cause of action.

(3) Make the complaining shareholder in the dismissed cause of action a party to the court-supervised dissolution proceeding.

(4) Appoint a liquidator in accordance with R.S. 12:1-1432, or order the corporation to submit to the court for its approval a plan of liquidation and such interim and final reports on the liquidation as the court may consider necessary to protect the interests of the complaining shareholder.

B. A motion under Subsection A of this Section may be filed at any time before final judgment.

C. If a corporation dissolves or terminates while a withdrawal or valuation proceeding under R.S. 12:1-1435 or 1-1436 is pending, but does not file a motion to convert the proceeding as provided in Subsection A of this Section, the complaining shareholder in the proceeding may by contradictory motion seek to convert the proceeding into one for a court-supervised dissolution of the corporation. If the court finds that the conversion is necessary to protect the interests of the shareholder, it shall grant the motion and take the actions contemplated by Subsection A of this Section for the conversion of a proceeding to a court-supervised dissolution.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1440 - Articles of termination

SUBPART D. TERMINATION AND REINSTATEMENT

§1-1440. Articles of termination

A. When the board of directors, or the liquidator acting during the liquidator's appointment, determines that the corporation has completed the winding up and liquidation of its business and affairs, the board of directors or liquidator may cause the corporation to deliver to the secretary of state for filing articles of termination.

B. The articles of termination shall state all of the following:

(1) The name of the corporation.

(2) The date of its dissolution.

(3) Whether its dissolution was voluntary or judicial.

(4) That the corporation has paid or made reasonable provision for the payment of all of its liabilities.

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders.

C. If the articles of termination are signed by a liquidator, the secretary of state shall not file the articles unless the articles have attached or appended to them a certified copy of the court order that authorizes the liquidator to wind up the affairs of the corporation.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1441 - Simplified termination procedure for certain corporations

§1-1441. Simplified termination procedure for certain corporations

A. The existence of a corporation may be terminated as provided in this Section if the corporation satisfies all of the following conditions:

(1) Does not owe any debts.

(2) Does not own any immovable property.

(3) Has not issued shares or is not doing business.

B. If the corporation has not issued shares, a termination under this Section may be authorized by a majority of the initial directors or, if no initial directors are named in the articles of incorporation, by a majority of the incorporators. If the corporation has issued shares, the termination may be authorized as provided in R.S. 12:1-1402 or by the unanimous written consent of the shareholders.

C. After the termination is authorized, the corporation may deliver to the secretary of state for filing articles of termination that set forth all of the following:

(1) The name of the corporation.

(2) That no debt of the corporation remains unpaid.

(3) That the corporation owns no immovable property.

(4) That the corporation has not issued shares or is not doing business.

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued.

(6) That the termination was authorized as required by Subsection B of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1442 - Administrative termination

§1-1442. Administrative termination

A. Subject to Subsection B of this Section, the secretary of state shall terminate the existence of a corporation if, according to the records of the secretary of state, the corporation has failed for ninety consecutive days to do either of the following:

(1) Comply with the requirements imposed by R.S. 12:1-501 concerning the continuous maintenance in this state of a registered office and registered agent.

(2) To file an annual report as required by R.S. 12:1-1621.

B. The secretary of state shall give the corporation at least thirty days' written notice of the secretary's intention to terminate the corporation's existence under Subsection A of this Section. If the corporation eliminates the grounds for its termination before the end of the thirty-day notice period, the secretary of state shall not terminate the existence of the corporation.

C. The secretary of state terminates the existence of a corporation under this Section by filing a certificate of termination that states the grounds for termination. The secretary shall serve a copy of the certificate of termination on the corporation in accordance with R.S. 12:1-504.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1443 - Effective date and effects of termination

§1-1443. Effective date and effects of termination

A. The filing by the secretary of state of a corporation's articles of termination under R.S. 12:1-1440 or 1-1441 or a certificate of termination under R.S. 12:1-1442 causes the existence of the corporation to terminate on the effective date of the articles or certificate of termination. The effects of the filing of the articles or certificate of termination are not affected by any error in the articles or certificate, but the error may justify reinstatement of the corporation as provided in R.S. 12:1-1444 or the appointment of a liquidator as provided in R.S. 12:1-1445.

B. When the existence of the corporation terminates, the corporation's juridical personality ends except for purposes of any of the following:

(1) Reserving the corporation's name as provided in R.S. 12:1-402(C).

(2) Concluding any proceeding to which the corporation is a party at the time of the termination.

(3) Continuing to own any undistributed corporate assets and to owe any undischarged corporate obligations or liabilities.

C. The termination does not do any of the following:

(1) Extinguish any claim against the corporation.

(2) Abate any proceeding to which the corporation is a party.

(3) Cause any obligation or liability owed by the corporation to become the obligation or liability of any of the corporation's current or former shareholders, directors, officers, employees, or agents.

(4) Cause any undistributed asset of the corporation to become the property of any of the corporation's current or former shareholders, directors, officers, employees, or agents.

D. A terminated corporation's juridical personality, and the authority of a person acting on the corporation's behalf as its legal counsel or managerial representative, continues for purposes of Paragraph (B)(2) of this Section as if the termination had not occurred, but subject to the power of an authorized representative of a reinstated corporation, or of a liquidator appointed in accordance with R.S. 12:1-1445, to change the identity or authority of the legal counsel or managerial representative.

E. The existence of a terminated corporation may be reinstated as provided in R.S. 12:1-1444, and a liquidator may be appointed as provided in R.S. 12:1-1445 for any proper purpose. Unless a terminated corporation is reinstated, any action that is commenced by or against the corporation after the effective date of its termination shall be brought by or against a liquidator that is appointed in accordance with R.S. 12:1-1445.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1444 - Reinstatement of terminated corporation

§1-1444. Reinstatement of terminated corporation

A. A terminated corporation may be reinstated if the corporation satisfies both of the following conditions:

(1) Was not dissolved by a judgment of dissolution.

(2) Requests reinstatement in accordance with this Section no later than three years after the effective date of its articles or certificate of termination.

B. If the corporation was terminated administratively under R.S. 12:1-1442, the articles of reinstatement shall be approved by either of the following:

(1) A director or officer listed in the corporation's last annual report before its termination.

(2) A director of the corporation elected by the shareholders of the corporation after the last annual report, regardless of whether the director was elected before or after the administrative termination.

C. If the corporation was terminated after its dissolution or termination was authorized by a vote of shareholders, then all of the following actions are required:

(1) The reinstatement of the corporation shall be approved by the same vote that was required to approve the dissolution or termination, by the persons who were shareholders at the time that the dissolution or termination was approved by the shareholders.

(2) The persons entitled to vote on the reinstatement shall elect a board of directors for the reinstated corporation.

(3) The board of directors elected in accordance with Paragraph (C)(2) of this Section shall elect officers for the reinstated corporation.

D. A corporation may request reinstatement by delivering to the secretary of state for filing articles of reinstatement and an annual report. The articles of reinstatement and the annual report shall be signed by an officer or director of the corporation who is entitled to approve the articles under Subsection B of this Section or, in the case of a reinstatement authorized in accordance with Subsection C of this Section, by a director or officer elected in accordance with that Subsection. The annual report shall be accompanied by a written consent to appointment signed by the registered agent named in the annual report.

E. The articles of reinstatement shall state all of the following:

(1) The name of the corporation.

(2) That the reinstatement was approved in accordance with either of the following:

(a) R.S. 12:1-1444(B).

(b) R.S. 12:1-1444(C) , and that the directors and officers listed in the annual report accompanying the articles of reinstatement were elected in accordance with that Subsection.

(3) That the corporation is reinstated, effective retroactively as if the corporation had never been terminated.

F. The secretary of state shall file the articles of reinstatement only if both of the following conditions are satisfied:

(1) The articles are delivered for filing to the secretary of state within three years after the effective date of the articles or certificate of termination for the corporation.

(2) The fee is paid for the filing of an annual report for each year between the corporation's last annual report and the year in which corporation is reinstated.

G. In addition to the reinstatement authorized by Subsections A through F of this Section, if the administrative termination of a corporation occurred because of an error in the records of the secretary of state not caused by the corporation, the secretary of state shall file a certificate of reinstatement that states that the certificate of termination was filed in error, and that the corporation is reinstated, with retroactive effect as if the termination had never occurred.

H. When the secretary of state files a certificate or articles of reinstatement, the existence of the terminated corporation is reinstated retroactively, and the corporation continues to exist as if the termination had never occurred.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1445 - Appointment of liquidator for terminated corporation

§1-1445. Appointment of liquidator for terminated corporation

On application of any interested party, a district court may, ex parte or on such notice as the court may order, appoint a liquidator to act on behalf of a terminated corporation with respect to any of its undistributed assets or undischarged claims or interests. The court's appointment of a liquidator under this Section is governed by the provisions of R.S. 12:1-1432, as if the liquidator were being appointed to conduct a dissolution of the corporation under court supervision. The costs and expenses of the liquidator and of the appointment of the liquidator under this Section shall be paid by the party seeking the appointment, subject to reimbursement from any undistributed assets of the corporation or the proceeds of their disposition.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1446 - PART 15. FOREIGN CORPORATIONS §§1-1446 - 1-1600 [Reserved.]

PART 15. FOREIGN CORPORATIONS

§§1-1446 - 1-1600 [Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1601 - Corporate records

PART 16. RECORDS AND REPORTS

SUBPART A. RECORDS

§1-1601. Corporate records

A. A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

B. A corporation shall maintain appropriate accounting records.

C. A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

D. A corporation shall maintain its records in the form of a document, including an electronic record, or in another form capable of conversion into paper form within a reasonable time.

E. A corporation shall keep a copy of all of the following records at its principal office:

(1) Its articles or restated articles of incorporation, all amendments to them currently in effect, and any notices to shareholders referred to in R.S. 12:1-120(L)(5) regarding facts on which a filed document is dependent.

(2) Its bylaws or restated bylaws and all amendments to them currently in effect.

(3) Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding.

(4) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years.

(5) All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under R.S. 12:1-1620.

(6) A list of the names and business addresses of its current directors and officers.

(7) Its most recent annual report delivered to the secretary of state under R.S. 12:1-1621.

(8) Any unanimous governance agreement, as defined in R.S. 12:1-732, then in effect.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1602 - Inspection of records by shareholders

§1-1602. Inspection of records by shareholders

A. A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in R.S. 12:1-1601(E) if the shareholder gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy.

B. For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, any person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation, upon request, the notice and any other information provided by the corporation to shareholders in connection with the meeting, unless the corporation has made such information generally available to shareholders by posting it on its website or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of action taken at the meeting.

C. A shareholder of at least five percent of any class of the issued shares of a corporation for at least the preceding six months is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any and all of the records of the corporation if the shareholder meets the requirements of Subsection D of this Section and gives the corporation a signed written notice of the shareholder's demand at least five business days before the date on which the shareholder wishes to inspect and copy the records. A shareholder of less than five percent of a corporation's issued shares may exercise the rights provided in this Subsection if the shareholder delivers to the corporation, either before or along with the written notice of demand, written consents to the demand by other shareholders who, in the aggregate with the shareholder making the demand, own the required percentage of shares for the required period.

D. A shareholder may inspect and copy the records described in Subsection B of this Section only if the following conditions are satisfied:

(1) The shareholder's demand is made in good faith and for a proper purpose.

(2) The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect.

(3) The records are directly connected with the shareholder's purpose.

E. The right of inspection granted by this Section may not be abolished or limited by a corporation's articles of incorporation, bylaws, unanimous governance agreement, or any other agreement.

F. This Section does not affect either of the following:

(1) The right of a shareholder to inspect records under R.S. 12:1-720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant.

(2) The power of a court to deny the right of inspection as to confidential matters, or to place restrictions on the use or distribution of records as provided in R.S. 12:1-1604(D).

G. For purposes of this Section, "shareholder" means a record shareholder, a beneficial shareholder, and an unrestricted voting trust beneficial owner.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1603 - Scope of inspection right

§1-1603. Scope of inspection right

A. A shareholder's agent or attorney has the same inspection and copying rights as the shareholder represented.

B. The right to copy records under R.S. 12:1-1602 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if electronic transmission is available and requested by the shareholder.

C. The corporation may comply at its expense with a shareholder's demand to inspect the record of shareholders by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder's demand.

D. The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents requested by the shareholder. The charge may not exceed the estimated cost of production, reproduction, or transmission of the records.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1604 - Court-ordered inspection

§1-1604. Court-ordered inspection

A. If a corporation does not within a reasonable time allow a shareholder who complies with the applicable provisions of R.S. 12:1-1602 to inspect and copy any records required by that Section to be available for inspection, the district court of the parish where the corporation's principal office or, if none in this state, its registered office is located may by summary proceeding order inspection and copying of the records demanded. If the court determines that the shareholder was entitled to inspect and copy the demanded records under R.S. 12:1-1602(A), then the court shall order the corporation to provide copies of the demanded records at the corporation's expense.

B. [Reserved.]

C. If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's expenses incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

D. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1605 - Inspection of records by directors

§1-1605. Inspection of records by directors

A. A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

B. The district court of the parish where the corporation's principal office or, if none in this state, its registered office is located may order inspection and copying of the books, records, and documents at the corporation's expense, upon petition of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of a petition under this Subsection by summary proceeding.

C. If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses incurred in connection with the proceeding under Subsection B of this Section. In addition to a director's rights under this Section, a director is also entitled to the corporation's payment of expenses, and to the corporation's provision of copies at the corporation's expense, on the same basis as a shareholder under R.S. 12:1-1604, regardless of whether the director is a shareholder or holds the percentage of shares specified in R.S. 12:1-1602.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1606 - Exception to notice requirement

§1-1606. Exception to notice requirement

A. Whenever notice would otherwise be required to be given under any provision of this Chapter to a shareholder, such notice need not be given if either of the following conditions are met:

(1) Notices to the shareholders of two consecutive annual meetings, and all notices of meetings during the period between such two consecutive annual meetings, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

(2) All, but not less than two, payments of dividends on securities during a twelve-month period, or two consecutive payments of dividends on securities during a period of more than twelve months, have been sent to such shareholder at such shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

B. If any such shareholder shall deliver to the corporation a written notice setting forth such shareholder's then-current address, the requirement that notice be given to such shareholder shall be reinstated.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1620 - Financial statements for shareholders

SUBPART B. REPORTS

§1-1620. Financial statements for shareholders

A. Once each calendar year a shareholder may obtain a report of financial information from the corporation. To obtain the report, a shareholder shall give a written notice of the request for the report to the corporation. The notice shall specify a postal mailing address, and if desired an electronic mailing address, to which the report should be delivered. Promptly after receiving the shareholder's notice, the corporation shall deliver to the shareholder, at one of the specified addresses, a report that complies with the requirements of Subsections B and C of this Section.

B. A report of financial information shall contain all of the following financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, for the last fiscal year ended at least four months before the effective date of the shareholder's notice:

(1) A balance sheet.

(2) An income statement.

(3) A statement of changes in shareholders' equity unless that information appears elsewhere in the financial statements provided.

(4) If ordinarily prepared by the corporation, a statement of cash flows.

C. If the corporation's financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the statements in the report of financial information listed in Subsection B of this Section must also be prepared on that basis. If those statements are reported upon by a public accountant, the accountant's report shall be delivered as part of the report of financial information described in Subsection B of this Section.

D. A public corporation may fulfill its responsibilities under this Section by delivering the financial statements listed in Subsection B of this Section, or otherwise making them available, in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission. A corporation that complies with this Subsection is not required to deliver a report of financial information as provided in Subsection A of this Section.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1621 - Annual report for secretary of state

§1-1621. Annual report for secretary of state

A. Each corporation shall deliver to the secretary of state for filing an annual report that sets forth all of the following information:

(1) The name of the corporation.

(2) The address of its registered office.

(3) The name and address of its registered agent.

(4) The address of its principal office.

(5) Names and business addresses of its directors and principal officers.

(6) The total number of issued shares, itemized by class and series, if any, within each class.

B. Information in the annual report must be current as of the date the annual report is signed on behalf of the corporation.

C. A corporation's annual report shall be delivered to the secretary of state each year on or before the anniversary of the date that the corporation was incorporated.

D. If an annual report does not contain the information required by this Section, the secretary of state shall promptly notify the corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this Section and delivered to the secretary of state within thirty days after the effective date of notice, it is deemed to be timely filed.

E. A dissolved corporation shall continue to file annual reports under this Section until the existence of the corporation is terminated.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1622 - Reporting obligation of corporation that contracts with the state

§1-1622. Reporting obligation of corporation that contracts with the state

A. A corporation that contracts with the state shall deliver for filing to the secretary of state a statement that acknowledges the contract. The statement shall include the names and addresses of all persons or entities who hold an ownership interest of five percent or more in the corporation or who hold by proxy the voting power of five percent or more in the corporation and, if anyone holds stock in his own name that actually belongs to another, the name of the person for whom held, including stock held pursuant to a counterletter.

B. This Subsection does not apply to any of the following:

(1) Any agreement entered between the state and a corporation for electric or gas service.

(2) Publicly traded corporations.

(3) State-chartered banks.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1701 - Application to existing domestic corporations

PART 17. TRANSITION PROVISIONS

§1-1701. Application to existing domestic corporations

This Chapter applies to all domestic corporations in existence on its effective date that were incorporated under the laws of this state for a purpose or purposes for which a corporation might be formed under this Chapter.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1702 - Limited applicability to foreign corporations

§1-1702. Limited applicability to foreign corporations

Except where express reference is made to foreign corporations, this Chapter does not apply to foreign corporations.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1703 - Saving provisions

§1-1703. Saving provisions

A. Except as provided in Subsection B of this Section, the repeal of a statute by this Chapter does not affect any of the following:

(1) The operation of the statute or any action taken under it, before its repeal.

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute, before its repeal.

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal.

(4) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

B. If a penalty or punishment imposed for violation of a statute repealed by this Chapter is reduced by this Chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this Chapter.

C. In the event that any provisions of this Chapter are deemed to modify, limit, or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. §§ 7001 et seq., the provisions of this Chapter shall control to the maximum extent permitted by Section 102(a)(2) of that federal act.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1-1704 - [Reserved.]

§1-1704. [Reserved.]

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:2 - Filing methods

§2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1999, No. 342, §5; Acts 2001, No. 1032, §4; Acts 2006, No. 256, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:2.1 - Electronic mail addresses and short message service numbers; confidentiality

§2.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2012, No. 835, §1, eff. Jan. 1, 2013; Acts 2014, No. 328, §5, eff. Jan. 1, 2015, Acts 2014, No. 162, §1, eff. May 22, 2014.



RS 12:2.2 - Electronic notification of status changes

§2.2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2012, No. 835, §1, eff. Jan. 1, 2013; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:21 - Incorporators

PART II. INCORPORATION

§21. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:22 - Purposes

§22. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:23 - Corporate name; reservation of name

§23. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts No. 1968, No. 105, §1. Amended by Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 296, §§1, 2; Acts 1997, No. 362, §1; Acts 1999, No. 342, §5; Acts 1999, No. 860, §2, eff. July 2, 1999; Acts 2001, No. 631, §1; Acts 2003, No. 279, §2; Acts 2008, No. 913, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:24 - Articles of incorporation

§24. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §1, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1987, No. 261, §1, eff. July 3, 1987; Acts 1990, No. 745, §2; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:25 - Filing and recording articles and initial report; issuance and effect of certificate of incorporation; commencement of corporate existence

§25. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 580, §1. Acts 1983, No. 88, §1; Acts 1991, No. 334, §1; Acts 1991, No. 944, §2; Acts 1999, No. 342, §5; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:25.1 - Acquisition of immovable property prior to incorporation; retroactivity of corporate existence

§25.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 280, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

{{NOTE: ACTS 1987, NO.280, §2, PROVIDES THAT R.S. 12:25.1 IS REMEDIAL AND HAS LIMITED RETROACTIVITY.}}



RS 12:26 - Condition precedent to beginning business

§26. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:27 - Expenses of organization, reorganization and financing

§27. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:28 - By-laws

§28. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:29 - Shareholders' agreements

§29. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:31 - Method of amending articles generally

PART III. AMENDMENT AND RESTATEMENT OF ARTICLES

§31. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §2, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:32 - Articles of amendment, contents and filing

§32. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 408, §1; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:33 - Special amendment provisions

§33. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2014.



RS 12:34 - Restatement of articles

§34. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2014.



RS 12:35 - Certificate of correction

§35. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Added by Acts 1982, No. 442, §1, eff. July 21, 1982. Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:41 - General powers

PART IV. CORPORATE POWERS

§41. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 1990, No. 848, §1; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:42 - Defense of ultra vires

§42. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:51 - Classes of shares; fractional shares

PART V. SHARES

§51. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1987, No. 62, §2, eff. June 11, 1987; Acts 1988, No. 173, §2, eff. June 29, 1988; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:52 - Issuance of shares; consideration

§52. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1974, No. 436, §1; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:53 - Reservation of shares

§53. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:54 - Reclassification of stock

§54. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:55 - Redemption, purchase and cancellation of shares

§55. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 175, §§1 and 2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:56 - Convertible securities and stock-purchase rights

§56. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:57 - Certificates of stock

§57. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2005, No. 97, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:58 - Transfer of shares

§58. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:59 - Restriction on transfer of shares and other securities

§59. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2005, No. 97, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:61 - Allocation to capital and surplus, and increases and reductions thereof

PART VI. CAPITAL, SURPLUS, DIVIDENDS

§61. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Added by Acts 1970, No. 50, §3, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:62 - Surplus

§62. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:63 - Dividends

§63. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:71 - Subscriptions for shares

PART VII. SHAREHOLDERS

§71. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:72 - Shareholders' preemptive rights

§72. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1991, No. 44, §1, eff. June 23, 1991; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:73 - Shareholders' meetings

§73. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:74 - Quorum

§74. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:75 - Voting of shareholders and bondholders

§75. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §4, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1987, No. 62, §3, eff. June 11, 1987; Acts 1988, No. 173, §3, eff. June 29, 1988; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:76 - Consent of shareholders

§76. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:77 - Fixing record date

§77. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 326, §5, eff. Jan. 1, 2015.



RS 12:78 - Voting trusts

§78. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:79 - Registered holder of shares

§79. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:81 - Directors

PART VIII. DIRECTORS AND OFFICERS

§81. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1979, No. 53, §1; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 914, §1; Acts 2004, No. 523, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:82 - Officers and agents

§82. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 102, §1.



RS 12:83 - Indemnification of officers, directors, employees, and agents; insurance

§83. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §5, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1986, No. 561, §1, eff. July 2, 1986; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:84 - Interested directors; quorum

§84. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:91 - Relation of directors and officers to corporation and shareholders

PART IX. LIABILITY OF DIRECTORS, OFFICERS,

SHAREHOLDERS AND SUBSCRIBERS

§91. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1999, No. 1253, §1, eff. July 12, 1999; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:92 - Liability of directors and officers

§92. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 1987, No. 463, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:93 - Liability of subscribers and shareholders

§93. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:94 - Directors or shareholders not participating in unlawful act

§94. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:95 - Actions for fraud

§95. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:96 - Actions against directors and officers

§96. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1997, No. 1101, §1, eff. July 14, 1997; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:101 - Initial report

PART X. REPORTS, RECORDS, REGISTERED

OFFICE AND AGENTS

§101. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 459, §1; Acts 2014, No. 328, §5, eff. Jan. 1. 2015.



RS 12:102 - Annual report

§102. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §6, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1972, No. 383, §1; Acts 1976, No. 459, §2; Acts 1981, No. 494, §1; Acts 1990, No. 745, §2; Acts 1992, No.103, §1, eff. June 5, 1992; Acts 2001, No. 1187, §1; Acts 2003, No. 365, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:103 - Corporate records; right of shareholder to inspect

§103. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 841, §1, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:104 - Registered office and registered agent for service of process

§104. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 460, §1; Acts 1978, No. 232, §1; Acts 1987, No. 769, §1; Acts 1988, No. 99, §1; Acts 1991, No. 334, §1; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:111 - Authorization for mergers, consolidations, and share exchanges

PART XI. MERGERS, CONSOLIDATIONS,

AND SHARE EXCHANGES

§111. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:112 - Merger or consolidation procedure

§112. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §§7-9, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1989, No. 612, §1, eff. July 6, 1989; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:113 - Consolidation; articles of incorporation

§113. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:114 - When merger or consolidation effective

§114. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1997, No. 914, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:115 - Effect of merger or consolidation

§115. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:116 - Share exchange

§116. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:117 - Merger or consolidation of corporation and limited liability company, partnership, or limited partnership

§117. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:121 - Voluntary transfer of corporate assets

PART XII. TRANSFERS OF CORPORATE ASSETS

§121. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1970, No. 50, §§10, 11, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2014.



RS 12:130 - Definitions

PART XIII. DISSENTING SHAREHOLDERS' RIGHTS,

FAIR PRICE PROTECTION, AND CONTROL

SHARE ACQUISITION

§130. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1991, No. 914, §1, eff. July 23, 1991; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:130.1 - Standard of care; review

§130.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1991, No. 914, §1, eff. July 23, 199; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:130.2 - Intentional misconduct; injunctive relief; civil penalty

§130.2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1991, No. 914, §1, eff. July 23, 1991; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:131 - Rights of a shareholder dissenting from certain corporate actions

§131. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §12, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1975, No. 433, §1; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 914, §1; Acts 2010, No. 7, §2, eff. May 19, 2010; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:132 - Definitions

§132. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1984, No. 841, §2, eff. July 13, 1984; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

*15 U.S.C. §77B ET SEQ.



RS 12:133 - Vote required in business combinations

§133. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1984, No. 841, §2, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:134 - When voting requirements not applicable

§134. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1984, No. 841, §2, eff. July 13, 1984; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:135 - Definitions

§135. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 1990, No. 613, §1; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:136 - Law applicable to control share voting rights

§136. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:137 - Notice of control share acquisition

§137. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 1991, No. 914, §1, eff. July 23, 1991.



RS 12:138 - Shareholder meeting to determine control share voting rights

§138. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 1988, No. 455, §1, eff. July 10, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:139 - Notice of shareholder meeting

§139. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140 - Resolution granting control share voting rights

§140. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.1 - Redemption of control shares

§140.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.2 - Rights of dissenting shareholders

§140.2. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1987, No. 62, §1, eff. June 11, 1987; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.3 - Corporate representation; state entities

§140.3. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2001, No. 1186, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.11 - Definitions

PART XIII-A. FOREIGN CORPORATIONS

§140.11. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.12 - Applicability

§140.12. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.13 - Notice of control share acquisition

§140.13. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.14 - Shareholder meeting to determine control share voting rights

§140.14. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.15 - Notice of shareholder meeting

§140.15. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.16 - Resolution granting control share voting rights

§140.16. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:140.17 - Conflict of laws

§140.17. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1988, No. 173, §1, eff. June 29, 1988; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:141 - Dissolution voluntary or involuntary, out of court or under judicial supervision; effect of proceeding for dissolution

PART XIV. DISSOLUTION

§141. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:142 - Voluntary proceedings for dissolution; authorization; appointment of liquidators

§142. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1979, No. 773, §1, eff. July 20, 1979; Acts 1984, No. 487, §1; Acts 1990, No. 849, §1, eff. for taxable years after Dec. 31, 1989; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:142.1 - Dissolution by affidavit

§142.1. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Added by Acts 1982, No. 526, §1, eff. Aug. 11, 1982. Acts 1989, No. 142, §1; Acts 2006, No. 170, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:143 - Involuntary proceedings for dissolution; grounds; institution; appointment of liquidator

§143. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §13, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1976, No. 587, §1, eff. Aug. 4, 1976; Acts 1982, No. 871, §1; Acts 1984, No. 406, §1; Acts 1985, No. 269, §1, eff. July 6, 1985; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:144 - Qualifications of liquidator; filling vacancies in the office of liquidator

§144. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:145 - Dissolution out of court; procedure; powers of liquidator

§145. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1974, No. 610, §1; Acts 1976, No. 312, §1; Acts 2000, 1st Ex. Sess., No. 135, §3, eff. July 1, 2000; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:146 - Dissolution proceedings under judicial supervision; procedure; powers of liquidator

§146. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:147 - Claims against corporation in liquidation; peremption

§147. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:148 - Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

§148. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Acts 1984, No. 715, §1, eff. July 12, 1984; Acts 1992, No. 447, §4; Acts 1997, No. 293, §1; Acts 1997, No. 1172, §1, eff. June 30, 1997; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:149 - Termination of proceedings for dissolution

§149. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:151 - Appointment of receiver

PART XV. RECEIVERS

§151. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:152 - Procedure; powers of receiver

§152. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:161 - Compromise arrangements; reorganizations; approval and effect

PART XVI. OTHER PROCEEDINGS

§161. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:162 - Reorganization under Act of Congress

§162. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:163 - Failure to file annual reports; revocation and reinstatement of articles and limitation on authority to do business with the state

§163. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1972, No. 601, §1; Acts 1976, No. 631, §1; Acts 1980, No. 824, §1, eff. Aug. 1, 1980; Acts 1981, No. 582, §1, eff. July 20, 1981; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 88, §1; Acts 1984, No. 714, §1, eff. July 12, 1984; Acts 1997, No. 298, §1; Acts 1999, No. 342, §5; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

{{NOTE: SEE ACTS 1984, NO.714, §2.}}

1As appears in enrolled bill.



RS 12:164 - Change of jurisdiction of incorporation

§164. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1983, No. 466, §1; Acts 2001, No. 1187, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:165 - Nonprofit corporation; reincorporation as a business corporation

§165. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1986, No. 642, §1; Acts 1999, No. 342, §5; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:171 - Fees

PART XVII. GENERAL PROVISIONS

§171. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 632, §1; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 235, §1, eff. July 1, 1983; Acts 1983, 2nd Ex. Sess., No. 4, §1, eff. Jan. 1, 1984; Acts 1984, No. 741, §1, eff. July 13, 1984; Acts 2008, No. 913, §2; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:172 - Penalties

§172. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:173 - Application to existing corporations

§173. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 1989, No. 182, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:174 - Monopolies and restraints of trade

§174. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:175 - Chapter inapplicable to foreign corporations

§175. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:176 - Effect of invalidity of part of chapter; severability

§176. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:177 - Reservation of power

§177. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:178 - Short title

§178. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 1968, No. 105, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:201 - NONPROFIT CORPORATION LAW

CHAPTER 2. NONPROFIT CORPORATION LAW

§201. Terms defined

As used in this Chapter, unless the context requires otherwise,

(1) "Address" means street and municipal number, or other definite and ascertainable physical location if street and municipal number are not available; and, if a building not wholly occupied by the addressee, the location in the building.

(2) "Allocated value" means (1) the par value of par-value shares, plus any amounts in excess of par value transferred from surplus to stated capital in respect of such shares, less any part of such amounts transferred from stated capital to capital surplus as permitted by this Chapter, and (2) the amount allocated to stated capital upon issuance of shares without par value, plus any amounts thereafter transferred from surplus to stated capital in respect of such shares, less any part of such amounts transferred from stated capital to capital surplus as permitted by this Chapter.

(3) "Articles" means the original articles of incorporation, and all amendments thereto including those contained in merger agreements, or if restated, the latest restatement thereof, except in those instances in which the context expressly refers to the original articles of incorporation only.

(4) "Assets" means all of a corporation's property and rights of every kind. Treasury shares are not assets.

(5) "Business corporation" means a corporation for profit formed under the laws of this state.

(6) "Capital surplus" means the aggregate of:

(a) The amount of the consideration received on issuance of issued shares in excess of the aggregate allocated value thereof; and

(b) Amounts transferred to capital surplus as permitted by this Chapter; and

(c) Surplus arising from revaluation to reflect unrealized appreciation in value of assets; less

(d) Transfers from, or other reductions in, capital surplus required or permitted by this Chapter.

(7) "Corporation" or "nonprofit corporation" means a corporation formed under this Chapter, as well as a corporation formed under the laws of this state before January 1, 1969 but of a class of corporations that might be formed under this Chapter.

(8) "Court" means any court of competent jurisdiction where the registered office of the corporation is located.

(9) "Directors" means persons designated in the articles as such, and persons designated, elected or appointed by any other name or title to act as directors, and their successors. The term, when used in relation to any power or duty requiring collective action, means "board of directors".

(10) "Earned surplus" means the excess of surplus over capital surplus.

(11) "Fiduciary" means any person, firm, partnership, association or corporation, including a usufructuary, who or which occupies a position of peculiar confidence toward any person, firm, association, partnership, trust or estate.

(12) "Foreign corporation" means a corporation formed under the laws of any jurisdiction other than this state.

(13) "Incorporator" means one of the signers of the original articles of incorporation.

(14) "Insolvency" means the inability of a corporation to pay its debts as they become due in the usual course of business.

(15) "Issued shares" means outstanding shares and treasury shares.

(16) "Member" means each natural or artificial person admitted to membership in a corporation, and, unless the context indicates otherwise, includes shareholders.

(17) "Membership" means an interest in a corporation entitling the holder thereof to participate in the control of the corporation or to a pro rata share of its net assets upon dissolution.

(18) "Net assets" means the excess of assets over liabilities.

(19) "Reclassification of stock" means amendment of the articles to change the authorized number of shares of an existing class or series; to authorize shares of a new class or series; to change the designation, par value (including change of par-value shares to shares without par value or vice versa), preferences, limitations or relative rights, including cancellation or modification of the right to receive accumulated dividends which have not been declared, or variations in relative rights, of the issued, and authorized but unissued, shares of any existing class or series; or to change the issued shares of any existing class or series into a greater or smaller number of shares of the same class or series (subject to such changes as the reclassification may make in the designation, par value, preferences, limitations or relative rights, or variations in relative rights, thereof) or of another class or series, and to cancel any issued shares in connection with a reduction in the number thereof.

(20) "Registered office" means that office maintained by the corporation in this state, the address of which is kept on file in the office of the Secretary of State in the manner required by this Chapter.

(21) "Share" means an interest in a corporation, represented by a stock certificate issued after payment for the shares represented thereby, entitling the holder thereof to participate in the control of the corporation or to a pro rata share of its net assets upon dissolution.

(22) "Shareholder" means a natural or artificial person who is the owner of a property interest in a corporation represented by a certificate for shares of stock.

(23) "Stated capital" means the aggregate amount of:

(a) The aggregate allocated value of the issued shares; and

(b) Any other amounts transferred from surplus to stated capital; less

(c) Transfers from, or other reductions in, stated capital required or permitted by this Chapter.

(24) "Subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation.

(25) "Surplus" means the excess of assets over liabilities plus stated capital.

(26) "Total voting power" means the entirety of the voting power.

(27) "Treasury shares" means issued shares which have been acquired by and belong to the corporation, if not required by the articles to be cancelled, or if not cancelled by order of the board of directors.

(28) "Trust instrument" includes any lawful act, agreement, donation, testament or other document, by which the donor, settlor or testator transfers any property in trust, for any charitable, religious, benevolent, educational, scientific or literary purpose, or public benefaction of whatever name or nature.

(29) "Voting member" means a person entitled to vote in accordance with the articles or by-laws.

(30) "Voting member present" means a person who is a voting member, and who is present or represented, and entitled to vote on a particular question or matter, at a meeting of members.

(31) "Voting power" means the right vested, by law or by the articles or the by-laws, in the members, or in one or more classes of members, to vote in the determination of any particular question or matter coming before meetings of the members.

Acts 1968, No. 105, §1.



RS 12:202 - Incorporation

§202. Incorporation

One or more natural or artificial persons capable of contracting may form a nonprofit corporation under this Chapter.

Acts 1968, No. 105, §1.



RS 12:202.1 - Limitation on formation; exceptions

§202.1. Limitation on formation; exceptions

A. Notwithstanding any other provisions of this Chapter or of any other law, no state board, commission or department, nor any other persons, acting on behalf of such state board, commission or department, shall incorporate or cause to be incorporated any nonprofit corporation which has for its purpose any public or quasi-public function or any function for the benefit of or in connection with any public agency, purpose or function, if in the exercise of any part of the functions of the corporation any bonds or other evidences of indebtedness of the corporation are or may be issued, unless the purpose for which the corporation is to be created; the amount of bonds to be issued; the method of financing said bonds, including but not restricted to the term of the bonds, the interest and other charges to be paid with respect to the bonds, and the purposes for which the bonds are to be issued shall have been first submitted to and approved by the legislature.

B. The provisions of this section shall not apply to or affect the validity of such entities formed and approved or ratified prior to July 31, 1968, and shall not affect R.S. 44:8.

C. Repealed by Acts 2005, No. 463, §2, eff. Jan. 1, 2006.

D. The prohibition of this Section will have no application to local political subdivisions of the state with a population in excess of one hundred fifty thousand, nor to their respective boards, commissions, and departments. Any provision of this Section or other provision of law notwithstanding, a quasi-public nonprofit corporation may be created by any such political subdivision of the state under the general nonprofit corporation law of Louisiana with all powers pertaining thereto, including the right to issue negotiable revenue bonds not to exceed fifteen million dollars with interest thereon not to exceed eight percent per annum which shall be exempted from taxation and which bonds shall constitute negotiable instruments within the meaning of the negotiable instruments law of the state of Louisiana; all properties and assets of whatever nature and description owned or operated by said nonprofit corporation shall be exempted from state and local taxation, including ad valorem taxation; and the governing authority of such quasi-public nonprofit corporation shall be subject to the requirements and provisions of the public contract law, the Open Meetings Law, and the Public Records Law of the state of Louisiana.

E. The provisions of this Section shall not apply to the Louisiana Citizens Property Insurance Corporation which was created and is governed by Chapter 15 of Title 22 of the Louisiana Revised Statutes of 1950.

F. The provisions of this Section shall not apply to the Louisiana Utilities Restoration Corporation which was created and is governed by Part VIII of Chapter 9 of Title 45 of the Louisiana Revised Statutes of 1950.

Added by Acts 1968, No. 326, §§1, 2. Amended by Acts 1970, No. 557, §1; Acts 1978, No. 203, §1, eff. June 29, 1978; Acts 1979, No. 122, §1, eff. June 29, 1979; Acts 2004, No. 581, §1, eff. July 1, 2004; Acts 2005, No. 463, §2, eff. Jan. 1, 2006; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2007, No. 55, §1, eff. June 18, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 861, §5.



RS 12:203 - Articles of incorporation

§203. Articles of incorporation

A. The articles shall be written in the English language, and shall be signed by each incorporator, or by an agent of each incorporator duly authorized by a document attached to the articles. The articles shall be acknowledged by one of the persons who signed the articles, or may instead be executed by authentic act.

B. The articles shall set forth:

(1) The name of the corporation.

(2) In general terms, the purpose or purposes for which the corporation is to be formed, or that its purpose is to engage in any lawful activity for which corporations may be formed under this Chapter.

(3) The duration of the corporation, if other than perpetual.

(4) That it is a nonprofit corporation.

(5) The location and address of its registered office, not a post office box only.

(6) The full name and address of each registered agent, not a post office box only.

(7) The full name and address of each incorporator.

(8) The names, addresses, and terms of office of the initial directors, not a post office box only.

(9) Whether the corporation is to be organized on a stock basis or a non-stock basis, or both.

(10) If organized in whole or in part on a stock basis.

(a) The aggregate number of shares which the corporation shall have authority to issue.

(b) If the shares are to consist of one class only, the par value of each share, or a statement that all of the shares are without par value.

(c) If the shares are to be divided into classes or series, the number of shares of each class or series; the par value of the shares of each class or series, or a statement that such shares are without par value; the designation of each class or series; and a statement of the preferences, limitations and relative rights of the shares of each class, and of the variations therein as between series.

(11) If organized in whole or in part on a non-stock basis:

(a) The qualifications of its members;

(b) The different classes of membership, if any;

(c) The designations, voting powers, and other rights or privileges, restrictions or limitations, granted to or imposed upon the members of each class.

(12) The taxpayer identification number of the corporation. The failure to include the taxpayer identification number of the corporation shall not invalidate nor cause the secretary of state to reject the articles.

C. The articles may also contain provisions dealing generally with the authorized number and qualifications of the shareholders and members, the property rights, basis of voting and other rights and privileges of the shareholders and members, the liability of the shareholders and members for dues or assessments and the methods of collection thereof, and any other lawful provision desired for the regulation of the affairs of the corporation, including any provision authorized by R.S. 12:24(C).

D. The articles of every corporation heretofore formed, unless they contain a provision enlarging, limiting or denying the preemptive right of shareholders, shall be deemed to provide that "Shareholders shall have preemptive rights".

Acts 1968, No. 105, §1; Acts 1970, No. 50, §14, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1990, No. 745, §2; Acts 1997, No. 291, §1.



RS 12:204 - Corporate name

§204. Corporate name

A. The corporate name may be in any language, but it must be expressed in English letters or characters. The corporate name shall not imply that the corporation is an administrative agency of any parish or of this state or of the United States. It shall not contain the words "bank," "banking," "banker," "savings," "trust," "deposit," "insurance," "mutual," "assurance," "indemnity," "casualty," "fiduciary," "homestead," "building and loan," "surety," "security," "guarantee," "cooperative," "state," "parish," "redevelopment corporation," "electric cooperative," or "credit union."

B. As used in this Subsection, the term "corporation" includes nonprofit corporations, business corporations, and foreign corporations. The corporate name shall be distinguishable from a name reserved pursuant to R.S. 12:23(G) and shall be distinguishable from the name of any other corporation, limited liability company, or trade name registered with the secretary of state unless any of the following Paragraphs applies:

(1) The other corporation is about to change its name; or to cease doing business; or is being liquidated; or, if a foreign corporation, is about to withdraw from doing business in this state; and the written consent of the other corporation to the adoption of its name, or a nondistinguishable name, has been given and is filed with the articles.

(2) The other corporation has theretofore been authorized to do business in this state for more than two years, and has never actively engaged in business in this state. The failure of a business or foreign corporation to file a Louisiana corporate franchise tax return for two consecutive years shall constitute prima facie evidence that it has not actively engaged in business in this state for such period.

(3) The other corporation has failed to pay the corporate franchise tax or taxes due by it to the state for the preceding five consecutive years.

(4) The other corporation, if a foreign corporation, is not authorized to do business in this state.

(5) The other corporation or limited liability company filed for dissolution or withdrawal prior to the preceding five years and has not received the tax clearances required for final dissolution or withdrawal.

C. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practices, nor derogate from the principles of law or the statutes of this state or of the United States, with respect to the right to acquire and to protect trade names.

D. The assumption of a name in violation of this Section shall not affect or vitiate the corporate existence. The court having jurisdiction may, upon the application of the state, or any affected or interested person or association, enjoin such corporation from doing business under a name assumed in violation of this section.

E.(1) A corporation shall have the exclusive use of its name and emblem. No person, corporation, or organization may use a name or emblem nondistinguishable from one adopted by a corporation.

(2) If two nonprofit corporations or organizations have adopted names or emblems substantially similar, the organization which was first incorporated, whether in this state or elsewhere, shall have prior and exclusive use of the name or emblem adopted by it. If any organization or the members thereof are infringing or about to infringe upon the name or emblem of a nonprofit corporation, such corporation may obtain injunctive relief in the court of proper jurisdiction.

(3) If the name or emblem used by an organization or its members is nondistinguishable from a name or emblem the exclusive use of which is reserved to a nonprofit corporation, injunctive relief shall be granted without necessity of proof that any person in fact has been misled or deceived.

F. If the corporation seeking the issuance of a certificate of incorporation in this state includes in its name the word "engineer", "engineering", "surveyor", or "surveying", the secretary of state shall require, prior to the issuance of the certificate of incorporation, evidence satisfactory to him that written notice of such application for a certificate of incorporation has been delivered to the Louisiana Professional Engineering and Land Surveying Board in writing not less than ten days prior to the date of issuance of the certificate of incorporation. If the applicant corporation files with its application to the secretary of state a written waiver signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board waiving the requirement of ten days written notice to said board, as set forth in the preceding sentence, the secretary of state shall be authorized to proceed immediately with the processing of such application.

Acts 1968, No. 105, §1. Amended by Acts 1975, No. 650, §2. Acts 1983, No. 88, §1; Acts 1989, No. 654, §1, eff. July 7, 1989; Acts 1997, No. 296, §1; Acts 2001, No. 631, §1; Acts 2003, No. 279, §2.



RS 12:204.1 - Corporate name restrictions

§204.1. Corporate name restrictions

A. Except as provided in this Section, the corporate name of a nonprofit corporation or organization shall not contain the name of any public park, playground, or other public facility together with the word "benefit", "benevolent", "endowment", "philanthropic", "foundation", or "fund". Nor shall a nonprofit corporation or organization deceptively or falsely imply or otherwise suggest that the corporation or organization is organized for the financial benefit of a park, playground, or other public facility unless the articles of incorporation provide that the revenues of such corporation or organization are dedicated to the exclusive or sole benefit of such park, playground, or other public facility and the governing authority of the governmental entity that owns or operates the park, playground, or public facility, by written consent, agrees to the corporate use of the name of the park, playground, or public facility.

B.(1) If use of the name of a park, playground, or other public facility is consented to by the appropriate governmental entity, such written consent shall be in the form of a contract for a fixed term of ten years. At the expiration of such contract, the corporation shall have one hundred eighty days within which to either amend its corporate name or obtain another renewal of the contract authorizing the continued use of the name.

(2) Any corporation existing on July 10, 1997, whose corporate name contains the name of a park, playground, or other public facility together with the word "benefit", "benevolent", "endowment", "philanthropic", "foundation", or "fund" shall have one hundred eighty days within which to either obtain consent of the governing authority that owns or operates such park, playground, or public facility or amend its articles of incorporation to provide that the revenues of such corporation or organization are dedicated to the exclusive or sole benefit of such park, playground, or public facility.

C. In addition to the remedies otherwise provided by law, any governmental entity may enforce the provisions of this Section by a civil suit, including a suit to enjoin any violation hereof. Upon finding that a person, corporation, or organization has knowingly violated this Section, a court may award damages, including an award of all profits derived from the said violation, and may order the destruction of all items bearing the name, symbol, or other descriptive inscription in violation of this Section.

Acts 1997, No. 819, §1, eff. July 10, 1997.



RS 12:204.2 - Naming of certain nonprofit corporations

§204.2. Naming of certain nonprofit corporations

Notwithstanding R.S. 12:204 or any other law to the contrary, a nonprofit corporation, incorporated under the laws of the state of Louisiana, may include the word "parish" in its name if the corporation meets all of the following criteria:

(1) The nonprofit corporation was created before 1925 to improve parish government.

(2) Membership in the nonprofit corporation is held by each police juror and all secretaries, treasurers, clerks and parish engineers employed by any parish in Louisiana.

(3) The full-time staff of the nonprofit corporation is charged with the responsibility of keeping state and national public officials informed of the activities and needs of the parish governing authorities.

(4) The provisions of this Section shall become null and void and have no effect on and after July 1, 2006.

Acts 2005, No. 275, §1, eff. July 1, 2005.



RS 12:205 - Filing and recording articles; issuance and effect of certificate of incorporation; commencement of corporate existence

§205. Filing and recording articles; issuance and effect of certificate of incorporation; commencement of corporate existence

A. The articles shall be filed with the secretary of state. The articles may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery.

B. If the secretary of state finds that the articles are in compliance with the provisions of this Chapter and after all fees have been paid, the secretary of state shall record the articles in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of incorporation which shall show the date and, if endorsed on the articles, the hour of filing of the articles with him. The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated, except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, the certificate of incorporation shall be only prima facie evidence of due incorporation.

C. Upon the issuance of the certificate of incorporation, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time when the articles were filed with the secretary of state, except that, if the articles were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time of such acknowledgment or execution.

D. A multiple original of the articles, or a copy certified by the secretary of state, with a copy of the certificate of incorporation, shall within thirty days after filing of the articles with the secretary of state, be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

E.(1) If the corporation contracts with the state, a statement acknowledging such contract shall be filed with the secretary of state, and shall include the names and addresses of the board of directors, officers, and all persons or corporate entities who hold an ownership interest of five percent or more in the corporation or who hold by proxy the voting power of five percent or more in the corporation and, if anyone is holding stock in his own name that actually belongs to another, the name of the person for whom held, including stock held pursuant to a counterletter. The statement acknowledging a state contract and ownership and voting interest shall be duly acknowledged, or executed by authentic act.

(2) The provisions of this Subsection shall not apply to any charitable or religious nonprofit corporation which is organized and existing on a "nonstock basis".

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 408, §1; Acts 1983, No. 88, §1; Acts 1991, No. 944, §2; Acts 1999, No. 342, §5.



RS 12:205.1 - Annual report to secretary of state

§205.1. Annual report to secretary of state

A. On or before the anniversary date each year of the corporation, an officer or director of each corporation shall make and sign in its name a report to the secretary of state, stating:

(1) The post office address and the municipal address or location, which shall not be a post office box only, of its registered office.

(2) The name and post office address and municipal address or location, which shall not be a post office box only, of each registered agent.

(3) The names and municipal address, which shall not be a post office box only, of all of its directors and officers, and when the term of each expires.

(4) The taxpayer identification number of the corporation. The failure to include the taxpayer identification number of the corporation shall not invalidate nor cause the secretary of state to reject the report.

B. Each corporation, except a church, shall pay a filing fee as provided in R.S. 49:222 at the time of filing such report. No church shall be required to pay said fee.

C.(1) A church which is a member of and in good standing with a statewide church association may file such report through said association. The association shall then furnish the required information to the secretary of state. In lieu of submitting the information on a form supplied by the secretary of state, said association may submit a roster of information, provided that said roster contains the required information.

(2) A church which is a member of and in good standing with a statewide church association shall not be subject to the penalties otherwise applicable to corporations pursuant to this Title for failure to file annual reports.

Acts 1988, No. 95, §1; Acts 1989, No. 410, §1; Acts 1990, No. 22, §1; Acts 1990, No. 745, §2; Acts 2001, No. 1187, §1; Acts 2008, No. 913, §2.



RS 12:206 - Effect of filing or recording papers

§206. Effect of filing or recording papers

The filing and recording of articles and other documents pursuant to this Chapter are required for the purpose of affording all persons the opportunity of acquiring knowledge of the contents thereof, but no person dealing with a corporation shall be charged with constructive notice of the contents of the articles or such other documents by reason of the filing or recording.

Acts 1968, No. 105, §1.



RS 12:207 - General powers

§207. General powers

A. A corporation shall have the power to perform any acts which are necessary or proper to accomplish its purposes as expressed or implied in the articles, or which may be incidental thereto.

B. Without limiting the grant of power contained in subsection A of this section, it is hereby specifically provided that every corporation shall, subject to the provisions of subsection D of this section, have authority:

(1) To have a corporate seal which may be altered at pleasure, and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced; but failure to affix a seal shall not affect the validity of any instrument;

(2) To have perpetual existence, unless a limited period of duration is stated in its articles of incorporation;

(3) To sue and be sued in its corporate name;

(4) In any legal manner to acquire, hold, use and alienate or encumber property of any kind, including monies and its own shares, subject to special provisions and limitations prescribed by law or the articles;

(5) In any legal manner to acquire, hold, vote and use, alienate and encumber, and to deal in and with, shares, memberships, or other interests in, or obligations of, other nonprofit, business or foreign corporations, associations, partnerships, joint ventures, individuals or governmental entities;

(6) To make contracts, to incur liabilities, to borrow money, to issue notes, bonds and other obligations, and to secure any of its obligations by hypothecation of any kind of property;

(7) To lend money for its corporate purposes and invest and reinvest its funds, and to take and hold property or rights of any kind as security for loans or investments;

(8) To exercise its powers in this state and elsewhere as may be permitted by law;

(9) To elect or appoint officers and agents, to define their duties, and to fix their compensation; and to pay pensions and establish pension plans, pension trusts, profit-sharing plans and other incentive and benefit plans for any or all of its employees;

(10) To make and alter by-laws, not inconsistent with the laws of this state or with the articles, for the administration and regulation of the affairs of the corporation;

(11) To provide indemnity and insurance pursuant to R.S. 12:227;

(12) To make donations for the public welfare, or for charitable, scientific, educational, religious or civic purposes;

(13) Subject to any limitations contained in this Chapter or in the trust instrument, to hold property in trust for the purpose or purposes set forth in its articles;

(14) Unless otherwise provided in the articles or otherwise specifically directed in the trust instrument, to invest funds received in trust, or the proceeds of any property thus received, in any investment which, in the exercise of the judgment of the directors, they may, after investigation and due deliberation, determine to be safe and proper investments, and to retain any investments heretofore so made, whether or not those investments are legal investments for trustees;

(15) In time of war or other national emergency, to do any lawful business in aid thereof, at the request or direction of any apparently authorized governmental authority.

C. Whenever any property has been acquired by one or more persons acting as trustees, or in any other capacity, for and in the name of any unincorporated association for religious, charitable or educational purposes, upon the incorporation of said association as a nonprofit corporation, a transfer to the corporation, made by the persons so acquiring the property or their survivors, shall vest the title and ownership of the property in the corporation as fully as if the transfer had been made by all of these persons, free of any claims of the heirs of any of these persons who may have died prior to the transfer. In the event of the death of all of the trustees or other persons so acquiring the property before a formal transfer has been made to the corporation, the title and ownership of the property shall be vested in the corporation, provided that the corporation has had possession of the property as owner, during the lifetime of the trustees or subsequently, for a period of ten years.

D. Except as otherwise provided in the articles or by-laws, a corporation may borrow money, purchase immovable property, or sell, lease, encumber or otherwise alienate any of its immovable property, only if a resolution so authorizing has been approved by the voting members at a regular or special meeting, convened after notice of its purpose. A resolution authorizing the borrowing of money need not specify the particular amounts, rates of interest or times of maturity of the loans, but these and similar provisions may be authorized by the directors.

Acts 1968, No. 105, §1.



RS 12:208 - Defense of ultra vires

§208. Defense of ultra vires

A. Invalidity of an act of a corporation, or of a conveyance or transfer of movable or immovable property to or by a corporation, by reason of the fact that the corporation was without capacity or power to perform such act or to make or receive such conveyance or transfer, may be asserted only:

(1) In an action by a member of the corporation to set aside such act, conveyance or transfer, brought within one year after the act was done or the conveyance or transfer was consummated, which time limit shall not be subject to suspension on any ground or interruption on any ground other than timely suit;

(2) In an action by a member against the corporation to enjoin the performance of any act or the transfer of movable or immovable property by or to the corporation. If the unauthorized act, conveyance or transfer sought to be enjoined is being, or is to be, performed or made pursuant to any contract to which the corporation is a party, the court may--if all of the parties to the contract are parties to the action, if the corporation is without capacity or power to perform the act or make or receive the transfer sought to be enjoined, and if the court considers such relief to be equitable--enjoin the performance of such contract, and in so doing may allow to the corporation, or to the other parties to the contract, compensation for any loss or damage sustained by any of them which may result from the action of the court in enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as loss or damage sustained;

(3) In an action in damages by the corporation or by its receiver, trustee or other legal representative, or by its members, in a derivative or representative suit, against the incumbent or former officers or directors of the corporation;

(4) In an action by the state to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.

B. In any action brought pursuant to subsection A(1) or (2) of this section, the plaintiff shall sustain the burden of proof that he has not at any time prior thereto assented to the act, conveyance or transfer in question, and that in bringing the action he is not acting in collusion with officials of the corporation.

Acts 1968, No. 105, §1.



RS 12:209 - Corporations not required to be non-stock corporations

§209. Corporations not required to be non-stock corporations

A corporation which is not permitted to distribute its net assets to its members upon dissolution may be organized either on a stock basis or on a non-stock basis.

Acts 1968, No. 105, §1; Acts 1987, No. 294, §1, eff. July 5, 1987.



RS 12:210 - Members, shareholders and certificates

§210. Members, shareholders and certificates

Except as provided in R.S. 12:209:

A. A corporation may be organized on either a stock basis or a non-stock basis or both, as set forth in its articles.

B. The shares of corporations organized in whole or in part on a stock basis shall be of such classes, series and par values (or without par value) as the articles shall provide, and shall be represented by share certificates. A corporation may, but need not, issue certificates for fractional shares. Unless otherwise provided in the articles, the holder of a fractional-share certificate shall have all rights of a shareholder except voting rights.

C. A corporation organized solely on a non-stock basis shall not issue shares of stock. Non-shareholding membership may be evidenced by certificates of membership.

D. Each stock or membership certificate shall be signed by the president and secretary, or by such other officer or officers of the corporation as the articles or by-laws may provide. No certificate shall be invalid by reason of the fact that any officer, whose real or facsimile signature appears thereon, ceased to be an officer of the corporation before the certificate was issued. A certificate for shares having no par value shall not state any par value, nor any value thereof in money, except as to liquidation preference or redemption price. If fractional shares represented by a certificate are subject to any limitations or restrictions other than on voting rights, these restrictions or limitations shall appear on the certificate. No by-law or other restrictions upon the transfer of shares, no provision for compulsory offer of shares for purchase by or sale to the corporation, and no lien or privilege in favor of a corporation on shares of its own stock, shall be recognized or enforced unless such restriction or provision, or the right of the corporation to such privilege, is set forth or summarized, or a reference thereto and information as to where the same may be inspected is contained in the certificate. Every certificate shall state:

(1) The name of the corporation;

(2) That the corporation is a nonprofit corporation incorporated under the laws of this state;

(3) The name of the registered holder of the shares or membership represented thereby;

(4) The number and class, and designation or series, if any, of shares represented thereby;

(5) The par value of the shares represented thereby, or a statement that such shares have no par value;

(6) The class of membership represented thereby;

(7) If the shares or membership represented thereby are assessable or subject to the levy of dues, a statement to that effect, which shall constitute notice of the corporation's rights and remedies under any provision included in its articles or by-laws pursuant to R.S. 12:218(C); and

(8) If issued by a corporation which is authorized to issue shares, or has memberships, of more than one class, either (a) a summary of the designations, relative rights, preferences and limitations of the shares of each class authorized to be issued and, if the corporation is authorized to issue any class of preferred or special shares in series, the designations, relative rights, preferences and limitations of each such series, or a summary of the designations, relative rights, preferences and limitations of each class of membership, as the case may be, or (b) that the corporation will furnish such a summary to any member upon request and without charge.

E. Except as otherwise provided by law or by the articles or by-laws, each share shall entitle the holder to one vote and to equal participation with every other share in the net assets upon dissolution, and each non-shareholding member shall be entitled to one vote and to equal participation with every other such member in the net assets upon dissolution.

F. No dividends or other similar pecuniary remuneration shall be paid on any shares or membership, nor shall the members be entitled, during the existence of the corporation, to any portion of the earnings of the corporation derived through increment of value on its property, or otherwise incidentally made.

G. Shares shall be transferable by assignment or sale, or by inheritance or testament, upon the death of the owner, unless the articles provide otherwise. Membership shall not be transferable or heritable unless the articles otherwise provide. The transfer of shares and memberships may be regulated by by-laws not inconsistent with the provisions of the articles or Part II of Chapter 6 of this Title.

H. A corporation shall have the power to exclude from further membership, any member who fails to comply with the reasonable and lawful requirements of the rules and regulations made by the corporation for the government of its members.

I. Except as otherwise provided in the articles or by-laws, a corporation, and its directors, officers and agents, may recognize and treat a person registered on its records as a member or as the owner of shares, as such member or as the owner of such shares in fact for all purposes, and as the person exclusively entitled to have and to exercise all rights and privileges incident to such membership or the ownership of such shares, notwithstanding any actual or constructive notice which the corporation, or any of its directors, officers or agents, may have to the contrary.

Acts 1968, No. 105, §1.



RS 12:211 - Subscriptions for shares

§211. Subscriptions for shares

A. Subscriptions for shares, whether made before or after the formation of a corporation, shall be in writing. Subscriptions for shares may be revoked at any time by either party upon such ground as exists for the rescission of any contract.

B. Unless otherwise provided in the writing, or unless all of the subscribers consent to revocation, a subscription for shares of a corporation to be formed shall be irrevocable for a period of one year from the date of signing; but no subscription shall be revocable (except as provided in subsection A of this section) after the corporate existence has begun.

C. After the corporate existence has begun, subscriptions for shares, unless revoked as provided in this section, may be enforced by the corporation in its own name according to the subscription terms.

D. When no provision as to time of payment is made in the contract of subscription, shares shall be paid for on the call of the board of directors. Any call made by the board of directors for payment on subscriptions shall be uniform as to all shares of the same class, or as to all shares of the same series, as the case may be.

E. In case of default by a subscriber in any payment due under a contract of subscription, the corporation may at its option (in addition to its right to collect the unpaid amount as provided in subsection C of this section, and in addition to any other remedies provided by law), unless the contract provides otherwise, either (1) cancel the subscription if payment of the full price has not been made before the expiration of fifteen days after demand therefor addressed to the subscriber's last known address by registered mail, in which case the shares shall be considered as unsubscribed, and need no longer be reserved for issuance, or (2) sell the shares of the subscriber at public auction as provided in subsection F of this section.

F. In order to exercise its right of sale under subsection E of this section:

(1) The corporation shall give notice of his default to the subscriber, by registered mail addressed to him at his last known post office address, which notice shall state the time and place of the proposed sale of his shares. Fifteen days after mailing this notice to the subscriber, the corporation may sell the shares at public auction.

(2) Notice of the time and place of the sale, and a brief description of the shares to be sold, shall be published at least three times during the ten days prior to the date of the sale in a newspaper published in the parish in which the registered office of the corporation is located. However, if no newspaper is published in the parish with sufficient frequency so to publish this notice, one publication shall be sufficient if notice is also posted for ten days at the parish courthouse door.

(3) At any sale hereunder, no bid for an amount less than the balance due to the corporation by the shareholder on his shares, plus the costs of the sale, shall be accepted.

(4) If no bid is made for a sufficient amount as above provided, the corporation may forthwith forfeit to itself, as liquidated damages, the entire interest or equity of the shareholder in the shares, including all amounts paid to the corporation on account thereof, and the shares shall be considered as unsubscribed and need no longer be reserved for issuance.

G. In the event of sale of shares pursuant to subsections E and F of this section, any excess of proceeds realized over the amount due and unpaid on such shares, shall be credited to the delinquent subscriber or his legal representative, to the extent of the subscription price.

Acts 1968, No. 105, §1.



RS 12:212 - Shareholders' preemptive rights

§212. Shareholders' preemptive rights

Shareholders shall have only such preemptive rights as may be provided in the articles. If the articles simply provide that "Shareholders shall have preemptive rights", then:

A. Each holder of shares having voting rights shall, upon issuance for cash of shares having voting rights, have a preemptive right, during a reasonable period to be fixed by the board of directors (which need not exceed fifteen days after the giving or mailing of written notice to him of the terms and conditions on which such right is exercisable), to subscribe, at such price and upon such terms as may be fixed in the manner provided in R.S. 12:213, for such proportion of the shares to be issued, as the number of shares having voting rights held by him bears to the total number of shares having voting rights then outstanding.

B. A shareholder shall have no preemptive right to subscribe for shares:

(1) Which are to be issued for consideration other than cash; or

(2) Which are to be issued to satisfy conversion or option rights; or

(3) Which are treasury shares.

C. Shares which have been offered to shareholders having a preemptive right at a price or upon terms duly fixed, and which have not been subscribed for by them within the period fixed by the board of directors, may thereafter, for one year following the end of such period, be issued or sold to any other person or persons at a price not less than that at which they were offered to such shareholders.

Acts 1968, No. 105, §1.



RS 12:213 - Issuance of shares; consideration

§213. Issuance of shares; consideration

A. Par-value shares may be issued initially for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed by the board of directors. Shares without par value may be issued initially for such consideration expressed in dollars as may be fixed by the board of directors, or by the members by vote of a majority in interest of the voting members present, if the articles reserve to the members the right to fix the consideration. Treasury shares may be disposed of by the corporation for such consideration as may be fixed from time to time by the board of directors.

B. Shares issued (1) pursuant to exercise of conversion rights, (2) in exchange for, or in respect of, outstanding shares pursuant to a reclassification of stock, or (3) in a merger or consolidation as provided in the merger or consolidation agreement, shall be considered as fully paid when so issued.

C. The consideration for shares shall be paid in cash or in corporeal or incorporeal property, or services actually rendered to the corporation, the fair value of which is not less than the dollar amount of the consideration fixed for the shares, before the shares are issued. Upon payment of the consideration fixed therefor, such shares shall be considered as fully paid. Cash consideration for shares may not be paid by the purchaser's note, secured or unsecured, or uncertified check; and in case of delivery of such a note or check in payment for shares, the shares shall not be issued until the note or check has been paid in full.

D. Solely for the purpose of determining whether shares have been paid for fully, the valuation placed by the directors or members, as the case may be, upon the consideration other than cash paid therefor shall be conclusive.

Acts 1968, No. 105, §1.



RS 12:214 - Reservation of shares

§214. Reservation of shares

A. A corporation shall reserve from its authorized but unissued shares, or its treasury shares, sufficient shares to meet its issuance obligations under subscription rights, warrants, options and conversion privileges.

B. Shares issuable pursuant to any such rights, warrants, options or privileges, grant or issuance of which was approved by such vote of the members as would have been required to amend the articles to increase the authorized number of the class of shares involved, shall, to the extent not available in the corporation's treasury, be issued notwithstanding the fact that the articles do not by their terms authorize such issuance.

Acts 1968, No. 105, §1.



RS 12:215 - Convertible securities and stock-purchase rights

§215. Convertible securities and stock-purchase rights

A. Unless the articles provide otherwise, a corporation shall have authority, whether or not in connection with the issuance and sale of any of its shares or other securities, to create and issue rights and options in any form, granting to the holders thereof:

(1) The right to convert, upon such terms and conditions as the corporation may deem expedient, shares or obligations into shares of any class; or

(2) The right or option to purchase, upon such terms and conditions as it may deem expedient, shares of any class.

B. Unless the articles provide otherwise, such authority shall be exercised by vote of the board of directors. However, no shares shall be issued pursuant to exercise of option rights created independently of issuance and sale of shares or other securities, unless the creation of such rights shall have been either (1) authorized or approved by the members, or (2) if the optionee is neither a director nor the holder, directly or indirectly, of record or beneficially or both, of more than ten per cent of the total voting power, authorized by vote of at least two-thirds of the directors in office.

C. If the shares (other than treasury shares) in respect of which such option or debt conversion rights are granted, have a par value and are authorized but unissued shares, then such conversion or option rights shall be exercisable at not less than the par value of such shares.

D. If the shares in respect of which such option or debt conversion rights are granted, are without par value or are treasury shares, such conversion or option rights shall be exercisable at such price as determined by the board of directors.

E. Shares shall not be converted into par-value shares (other than treasury shares) having a greater aggregate par value than the aggregate allocated value, at the time of conversion, of the shares to be converted.

F. Converted shares shall be cancelled.

Acts 1968, No. 105, §1.



RS 12:216 - Redemption, purchase and cancellation of shares

§216. Redemption, purchase and cancellation of shares

A. A corporation shall not purchase or redeem its shares when it is insolvent; or when such purchase or redemption would render it insolvent or would reduce its net assets below the aggregate amount payable on liquidation upon any issued shares, which have a preferential right to participate in the assets in event of liquidation, remaining after the purchase or redemption and cancellation of any shares in connection therewith; or at a price, in the case of shares subject to redemption, exceeding the redemption price thereof; or, except when authorized by the articles, unless a purchase of its shares has been authorized by affirmative vote of two-thirds in interest of the members of each class, regardless of limitations or restrictions on the voting power of any of such classes. Subject to the provisions of this subsection, a corporation may purchase its own shares, or redeem its shares subject to redemption, as provided in the following subsections of this section.

B. Subject to the provisions of R.S. 12:221(F), a corporation may purchase its own shares, or redeem its shares subject to redemption, out of surplus; provided that a corporation which is not permitted to distribute net assets to its members or shareholders on dissolution shall not pay any premium in connection with the redemption or purchase of its own shares, but shall pay not more than the consideration received by it upon issuance of each share redeemed or purchased.

C. To the extent that there is no surplus available for the purpose, a corporation may apply, to the redemption of its shares subject to redemption, such amount out of stated capital as will not reduce stated capital below the aggregate allocated value of the issued shares remaining after the redemption and cancellation of any shares in connection therewith.

D. To the extent that there is no surplus available for the purpose, a corporation may purchase its own shares out of stated capital for the purpose of paying dissenting shareholders entitled to payment for their shares under the provisions of this Chapter. Shares so purchased out of stated capital shall be cancelled.

E. To the extent that there is no surplus available for the purpose, a corporation may apply to the purchase of its shares:

(1) For the purpose of eliminating fractions of shares; or

(2) For the purpose of collecting or compromising indebtedness to the corporation;

such amount out of stated capital as will not reduce stated capital below the aggregate allocated value of the issued shares remaining after the purchase and cancellation of any shares in connection therewith.

F. Shares which are cancelled are thereby restored to the status of authorized and unissued shares, unless the articles provide otherwise.

Acts 1968, No. 105, §1.



RS 12:217 - Classes and qualifications of membership

§217. Classes and qualifications of membership

A. Membership shall be of the classes, and shall be governed by the rules of admission, retention, suspension and expulsion, which the articles or by-laws prescribe; provided that all rules shall be reasonable, germane to the purpose of the corporation, and equally enforced as to all members of the same class.

B. Unless otherwise provided by the articles or by-laws, there shall be one class of members.

C. If neither the articles nor the by-laws provide for members or shareholders, or if a corporation has, in fact, no shareholders, and no members other than the persons constituting its board of directors, the persons for the time being constituting the board shall, for all intents and purposes, be taken to be the members of the corporation, and shall exercise all of the rights and powers of the members.

Acts 1968, No. 105, §1.



RS 12:218 - Membership dues; assessments

§218. Membership dues; assessments

A. Corporations may levy dues or assessments, or both, upon their members, but only in accordance with authority conferred either by the articles or the by-laws.

B. Dues or assessments, or both, may be levied upon shares and non-shareholding members of all classes and series alike, or in different amounts or proportions, or upon a different basis, upon shares or non-shareholding members of different classes or series, but shall be uniform as to all shares or all non-shareholding members of the same class or series. Members of one or more classes may be made exempt from either dues or assessments, or both, in the manner and to the extent provided either in the articles or by-laws. The amount of the levy and the method of collection of dues or assessments, or both, may be fixed in the articles or by-laws, or the articles or by-laws may authorize the board of directors to fix the amount thereof from time to time, and make them payable at the time and by the method of collection which the directors prescribe.

C. The articles or by-laws may include provisions for the cancellation of membership, and for the forfeiture of shares, upon reasonable notice, for nonpayment of dues or assessments, and for the reinstatement of membership or shareholder status.

Acts 1968, No. 105, §1.



RS 12:219 - Liability of subscribers and members

§219. Liability of subscribers and members

A. A member of a corporation shall not be liable personally for any obligation of the corporation.

B. If property or services taken in payment for shares are grossly overvalued contrary to the provisions of this Chapter, the members who knowingly, or without the exercise of reasonable care and inquiry, consented thereto or voted in favor thereof shall be liable in solido to the corporation for the benefit of creditors or members, as their respective and relative interests may appear, for any loss or damage arising therefrom.

C. Every member who receives any unlawful distribution of assets shall be liable to the corporation or to creditors of the corporation, or to both, in an amount not exceeding the amount so received by him. An action to enforce this liability must be brought within two years from the date on which the unlawful distribution was received, and this time limit shall not be subject to suspension on any ground, nor to interruption except by timely suit.

D. When the directors are held liable solely because of having negligently consented to or participated in any unlawful distribution, payment or return of assets, the directors shall have, to the extent of the payments made by them, a cause and right of action for indemnity against each of the members for the proportionate amount of the unlawful distribution received by such member. This action must be brought within two years from the date of payment by the directors on account of the liability imposed by R.S. 12:226(D), and this time limit shall not be subject to suspension on any ground, nor to interruption except by timely suit.

E. A member shall not be liable for the commission of a prohibited act if he was absent from the meeting of members at which the action was authorized, or if he was present or represented at such meeting, and his dissent therefrom was either noted in the minutes of the meeting or filed promptly thereafter in the registered office of the corporation.

Acts 1968, No. 105, §1.



RS 12:220 - Reduction of membership below stated number

§220. Reduction of membership below stated number

Whenever the membership of a corporation having a stated number of members is reduced below that number, the corporation shall not on that account be dissolved. It shall be lawful for the surviving or continuing members to continue the corporate existence, unless otherwise provided in the articles or by-laws.

Acts 1968, No. 105, §1.



RS 12:221 - Capital, surplus, allocation thereto, and increases and reductions thereof

§221. Capital, surplus, allocation thereto, and increases and reductions thereof

A. Upon initial issuance of par-value shares, that part of the consideration received therefor which is equal to the par value thereof, plus such additional part of such consideration as the board of directors or the members may fix, shall be allocated to stated capital, and the remainder shall be allocated to capital surplus. Upon initial issuance of shares without par value, the consideration received therefor shall be allocated to stated capital, except to the extent of such part of the consideration as may be allocated to capital surplus by the board of directors or the members. If such shares without par value have a preferential right to participate in the corporation's assets in event of liquidation, only the excess of the consideration over the aggregate amount payable to the holders thereof upon liquidation may be allocated to capital surplus.

B. The board of directors may at any time transfer any amount from earned surplus or capital surplus to stated capital in respect of any issued shares or otherwise.

C. The board may at any time transfer from stated capital to capital surplus any amount of net assets in excess of (1) the aggregate par value of the issued shares having no preferential right to participate in the corporation's assets in event of liquidation, plus (2) the greater of the aggregate par value of, or the aggregate amount payable in liquidation on, any issued shares which have a preferential right to participate in the assets in event of liquidation; provided that only the members may transfer from stated capital any amount allocated by them to stated capital.

D. Upon cancellation of shares, stated capital shall be reduced by an amount equal to (1) the aggregate par value of such shares having par value, and the aggregate allocated value of such shares without par value, plus (2) to the extent of the price paid on purchase or redemption of such par-value shares in excess of the par value thereof, any excess of the allocated value over the par value thereof.

E. If there is no earned surplus, the board of directors may apply capital surplus to the reduction or elimination of any deficit resulting from losses.

F. The board of directors may create and abolish reserves out of earned surplus for any proper purposes. Earned surplus so reserved shall not be available for purchase or redemption of shares, or transfer to capital surplus or stated capital.

G. Stated capital, capital surplus and earned surplus shall respectively be reduced by amounts applied therefrom to purchase or redemption of shares, and by amounts transferred therefrom.

H. Following a merger into, or creation by consolidation of, a corporation, such corporation's earned surplus shall not exceed the sum of the earned surpluses of the merging or consolidating corporations, business corporations and foreign corporations, as reduced by any distributions or transfers therefrom in connection with the merger or consolidation.

I. Upon disposition of treasury shares acquired in whole or in part by application of earned surplus, the amount so applied may be restored to earned surplus to the extent of the consideration received upon such disposition.

Acts 1968, No. 105, §1.



RS 12:222 - Bylaws

§222. Bylaws

A. The members or the directors of a corporation may make, amend and repeal the bylaws of the corporation, subject always to the power of the members to change the action of the directors. Unless the articles or bylaws provide otherwise, the powers hereby conferred shall be exercised by a majority vote of the directors or the voting members of the corporation, as the case may be, present or represented at any regular or special meeting convened after notice of the purpose thereof; provided, however, that no greater proportion of the voting members shall be required by bylaw, article, or otherwise to make, amend, or repeal bylaws than that proportion of directors which is required to make, amend, or repeal bylaws.

B. The bylaws of a corporation shall operate merely as regulations among the shareholders or the members, and shall not affect contracts or other dealings with other persons, unless those persons have actual knowledge of the bylaws.

C. Subject to the provisions of this Chapter, the bylaws may include any provision for the regulation and management of the affairs of the corporation, its rights or powers, the rights, powers or duties of its members, directors or officers, or the directors' qualifications, classification, number or term of office, or fixing their compensation, not inconsistent with law or the articles.

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 139, §1.



RS 12:223 - Corporate records and reports

§223. Corporate records and reports

A. Every corporation shall keep at its registered office (1) records of the meetings of its members and directors, and of committees of the board, share and membership records giving the names and addresses of the members in alphabetical order by classes and series and the number of shares held by each, and records of its assets, liabilities, receipts, disbursements, gains, losses, capital and surplus; and (2) separate records of all trust funds held by it. Whenever membership is terminated, this fact shall be recorded in the share or membership record together with the date on which the membership ceased, and transfers of shares shall similarly be recorded.

B. The records listed in subsection A of this section may be in written form or in any other form capable of being converted into written form within a reasonable time.

C. Every shareholder and voting member may examine in person, or by agent or attorney, at any reasonable time, the records of the corporation listed in subsection A of this section.

D. If the articles or the trust instrument so provide, every corporation shall, within ninety days after the close of each fiscal year, mail an annual report, signed by the treasurer, to its members concerning any trust funds held by it, and the use made of such funds and the income thereof during such fiscal year.

Acts 1968, No. 105, §1.



RS 12:224 - Board of directors

§224. Board of directors

A. The directors may be given any title deemed appropriate, but shall be subject to all the provisions relating to directors.

B. Subject to any limitations, restrictions, or reservations in the articles, the bylaws, or this Chapter, the affairs of the corporation shall be managed by a board of directors of not less than three natural persons, except that if there are fewer than three members, there need be only as many directors as there are members. The number of directors shall be fixed by or in the manner provided in the articles of incorporation or if not so fixed shall be the number fixed by, or in the manner provided in the bylaws. If not so fixed by or in the manner provided in the articles or the bylaws, the number of directors shall be the number of directors elected from time to time by the members. No amendment to the articles or the bylaws reducing the number of directors shall have the effect of shortening the term of any incumbent director. Unless the articles or the bylaws provide otherwise, the directors shall hold office for one year and until their successors are chosen and have qualified. No director shall be elected for a longer single term than five years. The directors need not be residents of this state or members of the corporation unless the articles or the bylaws so require.

C. Each director shall hold office for the term for which he was named or elected, and until his successor is elected and qualified. Directors, other than those constituting the first board, shall be elected by the voting members, unless some other method is expressly provided in the articles and except as hereinafter provided in the case of vacancies.

D. A corporation may allow reasonable compensation to its directors for their services, and a director may also be a salaried officer of the corporation.

E. The number, classification, qualifications, compensation, terms of office, manner of election, time and place of meeting, and powers and duties of the directors, may, subject to the provisions of this Chapter, be prescribed by the articles or the bylaws. Except as otherwise prescribed in the articles or bylaws:

(1) The office of a director shall become vacant if he dies or resigns;

(2) The board of directors may declare vacant the office of a director:

(a) If he is interdicted or adjudicated an incompetent;

(b) If he is adjudicated a bankrupt;

(c) If he becomes incapacitated by illness or other infirmity to perform his duties for a period of six months or longer;

(d) If he ceases at any time to have the qualifications required by the articles or by-laws;

(e) If, within sixty days, or such other time as the articles or by-laws may specify, after notice of his election, he does not accept office either in writing or by attending a meeting of the board of directors, or if he fails to fulfill any other requirement or qualifications which the articles or the by-laws specify.

(3) The remaining directors, even though not constituting a quorum, may, by a majority vote, fill any vacancy on the board (including any vacancy resulting from an increase in the authorized number of directors, or from failure of the members to elect the full number of authorized directors) for an unexpired term, provided that the members shall have the right to fill the vacancy at any special meeting called for the purpose prior to such action by the board.

(4) The members, by vote of a majority in interest of all of the voting members, may, at any special meeting called for the purpose, remove from office any one or more of the directors, notwithstanding that his or their terms of office may not have expired, and may forthwith at such meeting proceed to elect a successor for the unexpired term. Whenever the members of any class or series are entitled to elect one or more directors, the provisions of this subsection shall apply, in respect of the removal of a director or directors so elected, and the election of a successor or successors, to the vote of the members of that class or series, and not to the vote of all of the members. If a director has been elected by the exercise of the privilege of cumulative voting, such director may not be removed if the votes cast against his removal would be sufficient to elect him if then cumulatively voted at an election of the entire board of directors, or, if there be classes of directors, at an election of the class of directors of which he is a part;

(5) The meetings of the board of directors may be held at such place, whether in this state or elsewhere, as a majority of the directors may from time to time appoint, or as may be fixed in the call of the meeting;

(6) Such notice of meetings of the board shall be given as provided in the by-laws. Directors present at a meeting shall be deemed to have received due, or to have waived, notice thereof. Notice of a meeting may be waived in writing at any time and the waiver need not specify the purpose of or the business to be transacted at the meeting. Notice need not be given to any director, or member of a committee of the board of directors, with whom communication is made unlawful by any law of the United States of America, or by any rule, regulation, proclamation or executive order issued under any such law, and any action or meeting taken or held without notice to any such director or committee member shall have the same force and effect as if notice had been given to him as otherwise required;

(7) A majority of the board of directors shall be necessary to constitute a quorum for the transaction of business, and the acts of a majority of the directors present at a meeting at which a quorum is present shall be the acts of the board of directors. If a quorum is present when the meeting is convened, the directors present may continue to do business, taking action by vote of a majority of a quorum as fixed above, until adjournment, notwithstanding the withdrawal of enough directors to leave less than a quorum as fixed above, or the refusal of any director present to vote;

(8) The board of directors may designate one or more committees, each committee to consist of two or more of the directors (and one or more directors may be named as alternate members to replace any absent or disqualified regular members) which, to the extent provided by resolution of the board or in the articles or by-laws, shall have and may exercise the powers of the board of directors in the management of the business and affairs of the corporation, and may have power to authorize the seal of the corporation to be affixed to documents. Such committee or committees shall have such name or names as may be stated in the articles or by-laws, or as may be determined, from time to time, by the board of directors. Any vacancy occurring in any such committee shall be filled by the board of directors but the president may designate another director to serve on the committee pending action by the board. Each such committee shall hold office during the term of the board constituting it, unless otherwise ordered by the board. The designation of and delegation of authority to a committee shall not relieve the directors of any responsibility imposed on them by law;

(9) Any action which may be taken at a meeting of the board of directors, or of any committee thereof, may be taken by a consent in writing signed by all of the directors or by all members of the committee, as the case may be, and filed with the records of proceedings of the board or committee.

(10) The board of directors, or any committee of the board, may hold a meeting by means of conference telephone, facsimile, or similar communications equipment provided that all persons participating in the meeting can communicate with each other. Participation in a meeting pursuant to this Paragraph shall constitute presence in person at such meeting, except where a person participates in the meeting for the express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened. The provisions of this Paragraph shall not apply to any public body or any other entity provided for in R.S. 42:13.

F. The articles may provide that a particular class or series of members may elect all or a certain number or proportion of the directors, or the directors of a certain class.

G. The articles may provide that any director absent from a meeting of the board or any committee thereof, may be represented by any other director or member, who may cast the vote of the absent director according to the written instructions, general or special, of the absent director. In the absence of such a provision in the articles, no director shall have the right to vote by proxy.

H. Unless the articles or by-laws provide otherwise, the court may, at the suit of five or more voting members, remove from office any director in case of fraudulent or dishonest acts, or gross abuse of authority or discretion, with reference to the corporation. The court may bar from reelection any director so removed, for a period prescribed by the court. The corporation shall be made a party to such action.

Acts 1968, No. 105, §1; Acts 1997, No. 947, §1; Acts 2004, No. 523, §1.



RS 12:225 - Officers and agents

§225. Officers and agents

A.(1) The board of directors shall elect a president, a secretary and a treasurer, and may elect one or more vice presidents. Unless otherwise provided in the articles, none of said officers need be a director, and any two of these offices may be combined in one person; provided that no person holding more than one office may sign, in more than one capacity, any certificate or other instrument required by law to be signed by two officers. The treasurer may be a corporation.

(2) If the officers are listed in the articles or in an amendment thereto, a municipal address, which shall not be a post office box only, shall be indicated for each such officer.

B. Such other officers and agents as may be necessary for the business of the corporation may be appointed by the board of directors or in the manner provided in the by-laws.

C. Election or appointment of an officer shall not of itself create contract rights.

D. Officers and agents shall have such authority and perform such duties in the management of the property and affairs of the corporation as may be prescribed in the by-laws or by the board.

E. Any officer or agent may be removed by the board of directors with or without cause at any time, without prejudice, however, to the contract rights of the person so removed.

F. The articles may provide that only the members, or only a particular class or classes of directors, or only directors elected by the vote of a particular class or series of members, may elect certain or all of the officers, in which event officers so elected may be removed without cause only by the members or directors empowered to elect their successors.

G. Except as otherwise provided in the articles or by-laws, or by resolution of the board of directors, the president or vice-president of any corporation shall have power in the name and behalf of the corporation to authorize the institution, prosecution or defense of any suit and other legal proceedings, and no exception of want of authority shall lie on the part of any other party. Such persons shall have authority in the corporation's name and behalf to direct the issuance of conservatory writs and to bond property in custodia legis, to execute bonds in connection with any legal proceedings, and to make any affidavit required by law or the rules of the court. Such acts shall have the same force and effect as the act of the corporation itself, and be binding upon it.

Acts 1968, No. 105, §1; Acts 1989, No. 102, §1.



RS 12:226 - Relation of directors and officers to corporation and members; liability of officers and directors

§226. Relation of directors and officers to corporation and members; liability of officers and directors

A. Officers and directors shall be deemed to stand in a fiduciary relation to the corporation and its members, and shall discharge the duties of their respective positions in good faith, and with that diligence, care, judgment and skill which ordinarily prudent men would exercise under similar circumstances in like positions.

B. Any officers or directors who knowingly, or without the exercise of reasonable care and inquiry, consent to the issuance of shares in violation of the provisions of this Chapter, shall be liable jointly and severally to the corporation and any person who suffers any loss or damage as a result thereof.

C. If property or services taken in payment for shares are grossly overvalued contrary to the provisions of this Chapter, the officers or directors who knowingly, or without the exercise of reasonable care and inquiry, consented thereto, or voted in favor thereof, shall be liable jointly and severally to the corporation for the benefit of creditors or members, as their respective and relative interests may appear, for any loss or damage arising therefrom.

D. If any unlawful distribution, payment or return of assets be made to the members, or if the corporation purchase or redeem any of its own shares in violation of this Chapter, the directors who knowingly, or without the exercise of reasonable care and inquiry, voted in favor thereof shall be liable jointly and severally to the corporation, or to creditors of the corporation, or to both, in an amount equal to the amount of the unlawful distribution. An action to enforce such liability must be brought within two years from the date on which the distribution was made, and this time limit shall not be subject to suspension on any ground, nor to interruption except by timely suit.

E. A director acting in reliance, in good faith, on a report made to the board of directors, or to any committee thereof, by an official of the corporation or by an appraiser selected by the board or by any committee thereof with reasonable care, or on financial statements or other records of the corporation represented as accurate by the president or other officer in charge of the corporation's books of account or of such records, or stated in a written report by independent or certified public accountants fairly to reflect the corporation's financial condition, shall not be held liable under the provisions of this section.

F. Nothing contained in this section shall derogate from any indemnity authorized by R.S. 12:227.

G. A director shall not be liable for the commission of a prohibited act if he was absent from the meeting of directors at which the action was authorized, or if he was present or represented at such meeting, and his dissent therefrom was either noted in the minutes of the meeting or filed promptly thereafter in the registered office of the corporation.

Acts 1968, No. 105, §1.



RS 12:227 - Indemnification of officers, directors, employees and agents; insurance

§227. Indemnification of officers, directors, employees and agents; insurance

A. A corporation may indemnify any person who was or is a party or is threatened to be made a party to any action, suit or proceeding, whether civil, criminal, administrative or investigative (including any action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another nonprofit, business or foreign corporation, partnership, joint venture or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful; provided that in case of actions by or in the right of the corporation, the indemnity shall be limited to expenses (including attorneys' fees, and amounts paid in settlement not exceeding, in the judgment of the board of directors, the estimated expense of litigating the action to conclusion) actually and reasonably incurred in connection with the defense or settlement of such action and no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless and only to the extent that the court shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, he is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

B. To the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any such action, suit or proceeding, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection therewith.

C. Any indemnification under subsection A of this section (unless ordered by the court) shall be made by the corporation only as authorized in a specific case upon a determination that the applicable standard of conduct has been met. Such determination shall be made (1) by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding, or (2) if such a quorum is not obtainable or a quorum of disinterested directors so directs, by independent legal counsel, or (3) by the members.

D. Expenses incurred in defending such an action, suit or proceeding may be paid by the corporation in advance of the final disposition thereof if authorized by the board of directors in the manner provided in subsection C of this section, upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this section.

E. The indemnification provided by this section shall not be deemed exclusive of any other rights to which the person indemnified may be entitled under any by-law, agreement, authorization of members or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of his heirs and legal representative.

F. A corporation shall have power to procure insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another nonprofit, business or foreign corporation, partnership, joint venture or other enterprise against any liability asserted against or incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under the provisions of this section.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §15, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:228 - Interested directors; quorum

§228. Interested directors; quorum

A. No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other nonprofit, business or foreign corporation, partnership, or other organization in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for this reason, or solely because the common or interested director or officer was present at or participated in the meeting of the board or committee thereof which authorized the contract or transaction, or solely because his or their votes were counted for such purpose, if:

(1) The material facts as to his interest and as to the contract or transaction were disclosed or known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by a vote sufficient for such purpose without counting the vote of the interested director or directors; or

(2) The material facts as to his interest and as to the contract or transaction were disclosed or known to the members entitled to vote thereon, and the contract or transaction was approved in good faith by vote of the members; or

(3) The contract or transaction was fair as to the corporation as of the time it was authorized, approved or ratified by the board of directors, committee, or members.

B. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

Acts 1968, No. 105, §1.



RS 12:229 - Meetings of members

§229. Meetings of members

A. Meetings of members may be held at any place, within or without this state, which is provided in the articles or by-laws or specified in the notice of the meeting. Unless otherwise provided or specified, all meetings of the members shall be held in this state at the registered office of the corporation.

B. The articles or by-laws may provide for the number and time of meetings of members, but at least one meeting of the members shall be held in each calendar year for the election of directors, the time for which shall be fixed in the articles or by-laws. Failure to hold the annual meeting at the designated time shall not work any forfeiture or dissolution of the corporation. If the annual meeting has not been called and held within six months after the designated time, the meeting may be called by any ten members, or by any member or members holding five per cent or more of the voting power.

C. Special meetings of the members may be called at any time by the president, the board of directors or any person so authorized in the articles or by-laws. At any time, upon written request of any person entitled to call a special meeting, the secretary shall call a special meeting of the members to be held at the time which the secretary fixes, not less than ten or more than sixty days after the receipt of the request. If the secretary neglects or refuses to issue the call, the person making the request may do so.

D. At any meeting of members, a list of members entitled to vote, arranged alphabetically and certified by the secretary, showing the number and class of shares held by each shareholder, and the class of membership held by each other member, on the record date for the meeting, shall be produced on the request of any member. This list shall be prima facie evidence of its contents, and of the right of the members listed therein to vote.

Acts 1968, No. 105, §1.



RS 12:230 - Notice of meetings of members

§230. Notice of meetings of members

A. Unless otherwise provided in the articles or by-laws, and except as otherwise provided in this Chapter, the authorized person or persons calling a members' meeting shall cause written notice of the time, place and purpose of the meeting to be given to all members entitled to vote at such meeting, at least ten days and not more than sixty days prior to the day fixed for the meeting. Notice of the annual meeting need not state the purpose thereof, except as otherwise provided in this Chapter if a specified action is to be taken at the meeting. If such written notice is placed in the United States mail, postage prepaid, and addressed to a member at his last known address, notice shall be deemed to have been given him. Notice of any meeting may be waived in writing by any member at any time; the written waiver need not specify the purpose of or the business to be transacted at the meeting; and such notice shall be deemed to have been given to, or waived by, all members present or represented at any such meeting except any member who, at the beginning of the meeting, objects to the transaction of any business because the meeting is not lawfully called or convened. Notice need not be given to any member with whom communication is made unlawful by any law of the United States of America, or by any rule, regulation, proclamation or executive order issued under any such law; and any action or meeting taken or held without notice to any such member shall have the same force and effect as if notice had been given to him as otherwise required.

B. Adjournments of any annual or special meeting of members may be taken without new notice being given, unless a new record date is fixed for the adjourned meeting, but any meeting at which directors are to be elected shall be adjourned only from day to day until such directors have been elected.

C. In the event there occurs the accidental destruction or accidental loss of corporate records, or other similar exigency, if the corporation is unable to give notice of a meeting to its members at their last known addresses, notice shall be given by advertisement at least thirty days prior to the meeting and again twice within thirty days of the meeting, in a daily paper published in the parish in which the corporation is domiciled, if there exists such a paper, or published for four consecutive weeks prior to the meeting in a weekly paper published in the parish in which the corporation is domiciled. In the absence of a daily or weekly paper, notice shall be given by the posting of the notice in the principal meeting place of the corporation, or at the parish courthouse door in the absence of such a meeting place.

Acts 1968, No. 105, §1; Acts 1995, No. 465, §1.



RS 12:231 - Quorum of members

§231. Quorum of members

A members' meeting properly called on due notice, if notice is required, may be organized for the transaction of business whenever a quorum is present. Unless otherwise provided in this Chapter or in the articles or by-laws, the following rules shall apply:

(1) The presence in person or by proxy of a majority of the voting members shall constitute a quorum.

(2) The voting members present at a duly organized meeting shall constitute a quorum, and may continue to do business until adjournment, notwithstanding the withdrawal of enough members to leave less than a quorum as fixed in Paragraph (1) of this Section, or in the articles or by-laws, or the refusal of any member present to vote.

(3) If a meeting cannot be organized for lack of a quorum, those present may, except as otherwise provided in this Chapter, adjourn the meeting to the time and place which they determine. Notice of the second meeting shall again be attempted pursuant to R.S. 12:230. However, in the case of any meeting called for the election of directors, those who attend the second of such adjourned meetings, although less than a quorum as fixed in Paragraph (1) of this Section, or in the articles or by-laws, shall nevertheless constitute a quorum for the purpose of electing directors. In the case of a second such meeting called after the lack of a quorum for a purpose other than or in addition to the election of directors, including amendment of the articles of incorporation or dissolution of the corporation, any number of members present shall constitute a quorum, notwithstanding any other provision of law to the contrary.

Acts 1968, No. 105, §1; Acts 1995, No. 465, §1.



RS 12:232 - Voting of members

§232. Voting of members

A. Unless otherwise provided in the articles or by-laws, every member of a corporation shall be entitled to one vote, or if a shareholding member, one vote for each share standing in his name on the books of the corporation; provided that on and after the date on which written notice of redemption of redeemable shares has been mailed to the holders thereof and a sum sufficient to redeem such shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders thereof upon surrender of certificates therefor, such shares shall not be entitled to vote on any matter and shall not be deemed to be outstanding shares. The manner of voting may be by ballot, mail or any other reasonable means provided in the articles or by-laws.

B. The articles or by-laws may provide that in the election of directors each voting member shall have the right to multiply his vote or votes by the number of directors to be elected, and to cast all of these votes for one candidate, or to distribute them among two or more candidates.

C.(1) A member shall have the right to cast his vote either in person or, unless the articles or by-laws specifically prohibit voting by proxy, by proxy duly authorized in writing, signed by the member and filed with the secretary at or before the meeting.

(2) The authority of the holder of a proxy to act shall not be revoked by the death of the member who executed the proxy unless, before the authority is exercised, written notice of such death is received by the corporate officer responsible for maintaining the list of members.

(3) A proxy shall be revocable at will, unless otherwise validly provided by agreement or by any provision of the proxy. The validity of every unrevoked proxy shall cease eleven months after the date of its execution, unless some other definite period of validity shall expressly be provided therein; but in no case shall an outstanding proxy be valid for longer than three years. The revocation of a proxy (if revocable) shall not be effective until written notice thereof has been given to the secretary of the corporation, or unless a proxy of later date is filed with the secretary at or before the meeting.

(4) A proxy regular on its face, and signed in the name of a member entitled to vote at the meeting, shall be deemed valid unless challenged before it is voted, and the burden of proving invalidity shall be on the challenger.

(5) When shares are registered in the names of two or more persons (other than fiduciaries), a proxy signed by any one or more of them shall be deemed valid, unless the corporation receives written notice to the contrary from a non-signing registered holder before the proxy is voted.

D. A person whose shares are pledged shall be entitled to vote thereon, unless and until such shares have been transferred on the books of the corporation to the pledgee; and thereafter the pledgee shall be entitled to vote thereon.

E. Any person in whose name shares are registered in a fiduciary capacity, may, so far as concerns the corporation, vote the same in person or by proxy for all purposes, and without the necessity of any authorization by a court, or of any judicial or other proceeding provided in particular laws. A legal representative, other than a receiver or trustee, may vote shares held by him, either in person or by proxy, without transfer of the shares into his name. When shares are registered in the names of three or more fiduciaries, voting thereof shall be in accordance with the will of the majority of the fiduciaries, unless the instrument or order appointing the fiduciaries directs that the shares shall be voted in some other way. When, in any case, the fiduciaries are equally divided as to the manner of voting the shares registered jointly in their names, any court of competent jurisdiction may, upon petition filed by any of the fiduciaries or by any beneficiary, appoint an additional person to act with the fiduciaries in determining the manner in which the shares shall be voted on the particular questions as to which the fiduciaries are divided.

F. A corporate member may vote by its president, any vice-president, secretary or treasurer, or by proxy appointed in writing by any of such officers, unless some other person appointed by bylaw or resolution of the board of directors to cast the corporate member's vote, shall produce a certified copy of such bylaw or resolution, in which case the other person shall be entitled to cast the vote.

G. Except as otherwise provided in the articles or by-laws, or in other provisions of this Chapter, a majority of votes actually cast shall decide any matter properly brought before a members' meeting organized for the transaction of business, except that directors shall be elected by plurality vote.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §16, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:233 - Unanimous consent

§233. Unanimous consent

A. Whenever by any provision of law, the articles or the by-laws, the affirmative vote of members is required to authorize or constitute corporate action, the consent in writing to such corporate action signed by all of the members having voting power on the particular question, shall be sufficient for the purpose, without necessity for a meeting of members.

B. This consent, together with a certificate by the secretary of the corporation to the effect that the subscribers to the consent constitute all of the members entitled to vote on the particular question, shall be filed with the records of proceedings of the members.

Acts 1968, No. 105, §1.



RS 12:234 - Fixing record date

§234. Fixing record date

A. For the purpose of determining members entitled to notice of, and to vote at, a meeting, or in order to make a determination of members for any other proper purpose, the board of directors may fix in advance a record date for determination of members for such purpose, such date to be not more than sixty days (or such shorter period as the by-laws may prescribe) and, if fixed for the purpose of determining members entitled to notice of, and to vote at, a meeting, not less than ten days, prior to the date on which the action requiring the determination of members is to be taken.

B. Except as otherwise provided by the board, if no record date is fixed for the purpose of determining members entitled to notice of, and to vote at, a meeting, the close of business on the day before the notice of the meeting is mailed (or, if notice is waived, on the day before the meeting) shall be the record date for such purpose.

C. A determination of members entitled to notice of, and to vote at, a meeting shall apply to any adjournment thereof, unless otherwise ordered by the board of directors.

Acts 1968, No. 105, §1.



RS 12:235 - Voting trusts

§235. Voting trusts

A. Two or more shareholders of a corporation may, pursuant to an agreement in writing, transfer their shares to any one or more persons or corporations having authority to act as trustees, for the purpose of vesting in the transferees, as trustees, for a period not exceeding fifteen years and upon the terms and conditions stated in the agreement, all voting or other rights pertaining to such shares. The voting trust agreement may stipulate that the term of the agreement may be extended under the same terms and conditions for an additional period, not to exceed ten years from the date of expiration of the original agreement. When the original agreement contains such a stipulation, it shall provide for the manner, method, time and place for a meeting of all of the depositing shareholders to vote on the extension. At least a majority in interest of all depositing shareholders, and a larger percentage if stipulated, must vote for extension if the original agreement is to remain effective beyond its original expiration date.

B. Unless the agreement provides otherwise, any other shareholder may at any time transfer his shares to the same trustee or trustees upon the terms and conditions stated in the agreement, and thereupon shall be bound by, and shall have the benefits of, all of the provisions of the voting trust agreement.

C. The certificates of shares transferred to a trustee or trustees shall be surrendered and cancelled, and new certificates therefor issued in the name of the trustee or trustees. In the new certificates it shall appear that they are issued pursuant to the voting trust agreement. In the entry of transfer on the records of the corporation, it shall be noted that the transfer is made pursuant to the agreement.

D. The trustee or trustees shall execute and deliver voting trust certificates to the transferors. Such voting trust certificates shall be transferable in the same manner and with the same effect as certificates of stock under the provisions of Part II of Chapter 6 of this Title.

E. The trustee or trustees shall possess all voting and other rights pertaining to the shares so transferred and registered in his or their names, subject to the terms and conditions of, and for the period specified in, the agreement.

F. Unless otherwise provided in the agreement:

(1) The trustee or trustees may vote in person or by proxy;

(2) If there are two or more trustees, the manner of voting shall be determined as provided in R.S. 12:232(E);

(3) Vacancies among the trustees shall be filled by the remaining trustee or trustees;

(4) A trustee shall incur no responsibility as trustee except for his individual neglect or malfeasance.

G. The trustee or trustees shall keep at a place available to holders of voting trust certificates, correct and complete books and records of account relating to the trust, and a record containing the names and addresses of all persons who are holders of voting trust certificates, the number and class of shares represented by each certificate held by them, and the dates when they became the owners thereof. The record may be in written form or in any other form capable of being converted into written form within a reasonable time.

H. A duplicate of every voting trust agreement shall be filed in the office of the corporation, and it and the record of voting trust certificate holders shall be subject to the same right of inspection by a shareholder of record, or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the corporation under R.S. 12:223.

Acts 1968, No. 105, §1.



RS 12:236 - Registered office and agent

§236. Registered office and agent

A. Every corporation shall continuously maintain an office in this state, to be known as its registered office. The location and post office address of the original registered office shall be stated in the articles, as provided in R.S. 12:203.

B. After incorporation, a change in the location of the registered office may be authorized at any time by the board of directors. Within thirty days after the change is made, notice of the change, and of the address of the new registered office, shall be filed with the Secretary of State and with the recorder of mortgages of the parish in which the new office is located. If the registered office should be vacated by the corporation, a new registered office shall be designated by the board, and notice of the change and of the post office address of the new office shall be filed with the Secretary of State and with the recorder of mortgages of the parish in which the new office is located, within thirty days. The designation of a registered office shall remain effective until a change is made therein, and notice of the change is filed in the manner hereinabove provided; except that if no notice of change is filed within thirty days after the registered office has been vacated, the office of the Secretary of State may thereafter be treated as the registered office by any person other than the corporation itself. If the registered office is changed from one parish to another, the notice of change shall be filed with the recorder of mortgages of both the parish from which, and that to which, the registered office is removed. The registered office shall be considered the domicile of the corporation for all purposes.

C.(1)(a) Every corporation shall continuously maintain in this state at least one registered agent, which agent may be either

(i) An individual who is a resident of this state,

(ii) A partnership which is authorized to practice law in this state, or

(iii) A business corporation, or a foreign corporation authorized to transact business in this state, which is authorized by its articles or certificate of incorporation to act as the agent of a corporation for service of process, and which has on file with the secretary of state a certificate or amended certificate setting forth the names of at least two individuals at its address in this state, each of whom is authorized to receive any process served on it as such agent.

(b) Legal process and other notices or demands may be served on the corporation by service upon this agent and if the agent is a partnership, upon any partner.

(2) The full name and address of the agent shall be stated in the articles, as provided in R.S. 12:203, and a notarized affidavit of acknowledgement and acceptance signed by each such agent shall be attached thereto. The failure to attach a notarized affidavit of acknowledgement and acceptance as required by this Subsection shall not be a defense to proper service of process on the corporation. The address of the registered agent in this state may be changed by filing with the secretary of state, by either the corporation or the agent, of written notice of such change, a copy of which shall also be filed with the recorder of mortgages of the parish of the corporation's domicile. Notice of change of the name of a corporate or partnership registered agent shall be filed in like manner within thirty days after the change.

(3) A registered agent may resign, but such resignation shall be effective only when written notice thereof has been given to the corporation, the secretary of state, and the recorder of mortgages of the parish in which the registered office is located. If the registered agent resigns, or if for any other reason the corporation ceases to maintain a registered agent, a successor agent shall be appointed by the board of directors within thirty days after the resignation or other event which terminated the tenure of the former agent. The full name and municipal street address of the successor agent shall be certified in writing signed in the name of the corporation by an officer of the corporation, and shall be filed with the secretary of state and the recorder of mortgages. Upon compliance with the foregoing provisions, including the requirement of a notarized affidavit of acceptance, the successor agent shall be vested with the powers of the agent succeeded.

D. The Secretary of State and each recorder of mortgages shall keep in their respective offices, for public inspection, a permanent record of registered offices and agents, showing all changes therein and the date of each change.

E. In addition to the procedures contained in Subsections B and C of this Section, a corporation may change the name of its registered agent or the location of its registered office by including such change in the annual report required by R.S. 12:205.1. When a change in address or location is made pursuant to this Subsection, the corporation shall cause notice of such change to be recorded in the office of the recorder of mortgages of the parish in which the new registered office is located, as well as in the office of the recorder of mortgages of the parish from which the registered office was changed.

Acts 1968, No. 105, §1; Amended by Acts 1987, No. 769, §1; Acts 1988, No. 99, §1; Acts 1991, No. 333, §1; Acts 2001, No. 1187, §1.



RS 12:237 - Amendment of articles generally

§237. Amendment of articles generally

A. A corporation may amend its articles in compliance with any method stipulated in its articles.

B. If the articles do not stipulate a method of amendment, or do not stipulate in detail the procedure for amendment thereof, an amendment altering the articles may be adopted by two-thirds in interest of the voting members present, at any annual or special meeting of members the notice of which set forth the proposed amendment or a summary of the changes to be made thereby. For purposes of this Subsection, a majority of the members shall constitute a quorum and a quorum must be present at the meeting at which the amendment to the articles is to be considered. The notice of such meeting must be transmitted to the members not less than thirty days prior to the meeting.

C. If an amendment would adversely affect the rights of the members of any class or series, then in addition to the vote required by Subsection B of this Section, the members of each class or series so affected by the amendment shall be entitled to vote as a class upon such amendment, whether or not by the terms of the articles members of such class or series are entitled to vote; and the vote of two-thirds in interest (or such larger or smaller proportion, not less than a majority in interest, as the articles may require) of the members of each class or series so affected by the amendment, present or represented at the meeting, shall be necessary to the adoption thereof. Except as otherwise provided in the articles, the rights of a member shall not be considered adversely affected unless the amendment (otherwise than as permitted by the articles) (a) alters or abolishes any of his preferential rights, (b) creates, alters or abolishes any right in respect of redemption of his shares, (c) alters or abolishes any preemptive right in respect of his shares, (d) creates or alters (other than to abolish) any restriction on transfer applicable to his shares or membership, or (e) excludes or limits his right as a member to vote on a matter, except as such right may be limited by voting rights given to new shares then being authorized of an existing or new class, or to members of a new class.

D. In the event that the duration of a corporation as fixed in the articles may heretofore have expired, or may hereafter expire, without any action having been taken with reference thereto, and without proceedings having been undertaken or instituted to dissolve and wind up the corporation, the articles may be so amended as to extend the duration of the corporation as specified in the articles, in the same manner and with the same force and effect as if the articles had been amended prior to the expiration of the duration of the corporation as set forth in the articles, except that if the corporation's name is no longer available for use by it, its name shall be changed appropriately. The declaration in the minutes of the meeting of the members at which the articles are amended by extending the duration of the corporation, that prior to the expiration of the duration of the corporation no action had been taken with reference thereto, and that no proceedings had been undertaken or instituted to dissolve and wind up the corporation, shall constitute prima facie evidence of those facts.

E. A corporation, whether or not the articles stipulate a method of amendment, may utilize the procedure established in this subsection if it has been unable to amend its articles either because sufficient voting members are not available to comply with the method of amendment stipulated in its articles, or because two-thirds of the voting members, as required by subsection B, are not available for a meeting for this purpose. The amendment may include ratification of amendments previously attempted, and ratification of acts done pursuant thereto, but no amendment adopted pursuant to this subsection may impair rights, privileges, or tenure of corporate existence.

(1) The board of directors or the de facto governing board may call a special meeting of the members to amend the articles. If twenty per cent in interest of the voting members petition for a meeting to amend the articles, the board of directors or de facto governing body shall call a meeting for this purpose.

(2) When a meeting to amend the articles is called, the members shall be given thirty days' written notice thereof. This notice shall describe the amendments proposed, and may be mailed to the members at their last addresses on the records of the corporation. Notice of the meeting shall be given also by advertisement, within thirty days before the meeting, in a daily paper published in the parish in which the corporation is domiciled, if there is such a paper. If no daily paper is published in the parish, notice shall be given by posting the same for thirty days in the principal meeting place of the corporation, if it has such a meeting place, or at the parish courthouse door otherwise.

(3) At the meeting, the articles may be amended by vote of two-thirds in interest of the voting members present.

F. In lieu of the procedures for amendment of articles of incorporation hereinabove provided in this section, corporations organized or operating under this Chapter for religious purposes only, may amend their articles at a meeting of members of which thirty days' written notice has been given to all of the members at their last addresses on the records of the corporation. This notice shall contain a fair summary of the proposed amendment and shall designate the place and time of the meeting. At the meeting the articles may be amended by vote of two-thirds of the voting members present.

G. No amendment shall be made by any method which changes the corporation from one which is not permitted to distribute its net assets to its members on dissolution, to one which is permitted to distribute its net assets to its members on dissolution.

H. Notwithstanding any other provision of this Section or Chapter to the contrary, the members of a corporation present at any meeting for which notice is given pursuant to R.S. 12:230(C) and at which a quorum is established pursuant to R.S. 12:231(3) shall have full authority to amend the articles of the corporation and transact any business of the corporation, including authorizing and initiating a dissolution of the corporation pursuant to R.S. 12:249 through R.S. 12:250.1.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §17, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1989, No. 163, §1; Acts 1995, No. 465, §1.



RS 12:237.1 - Amendment of articles; special provision

§237.1. Amendment of articles; special provision

A. Notwithstanding any provision in this section or in the articles of incorporation to the contrary (except as provided in Subsection B), the articles of incorporation of each corporation that is a private foundation described in section 509 of the Internal Revenue Code of 19541 shall be deemed to contain the following provisions: The corporation shall make distributions at such time and in such manner as not to subject it to tax under section 4942 of the Code;2 the corporation shall not engage in any act of self-dealing that would subject it to tax under section 4941 of the Code;3 the corporation shall not retain any excess business holdings that would subject it to tax under section 4943 of the Code;4 the corporation shall not make any investments that would subject it to tax under section 4944 of the Code;5 and the corporation shall not make any taxable expenditures that would subject it to tax under section 4945 of the Code.6 With respect to any such corporation organized prior to January 1, 1970, this Subsection (A) shall apply only for its taxable years beginning on or after January 1, 1972.

B. The articles of incorporation of any corporation described in Subsection (A) may be amended to expressly exclude the application of Subsection (A), and in the event of such amendment, Subsection (A) shall not apply to such corporation.

C. All references in this Section to the "Code" are to the Internal Revenue Code of 1954, and all references in this Section to specific sections of the Code include corresponding provisions of any subsequent Federal tax laws.

Added by Acts 1971, No. 154, §2.

126 U.S.C.A. (I.R.C.1954) §509.

226 U.S.C.A. (I.R.C.1954) §4942.

326 U.S.C.A. (I.R.C.1954) §4941.

426 U.S.C.A. (I.R.C.1954) §4943.

526 U.S.C.A. (I.R.C.1954) §4944.

626 U.S.C.A. (I.R.C.1954) §4945.



RS 12:238 - Articles of amendment; contents; filing

§238. Articles of amendment; contents; filing

A. After an amendment has been duly adopted, as provided in R.S. 12:237, articles of amendment setting forth the amendment, the date and manner of adoption thereof, and the number of votes cast for and against the amendment by members of each class or series, and containing such recitals as may be required by R.S. 12:240, shall be executed in the corporation's name by an officer of the corporation. The articles of amendment shall be acknowledged by the officer who signed them, or may instead be in the form of an authentic act.

B. The articles of amendment shall be filed with the secretary of state. Articles of amendment may be delivered to the secretary of state for filing, as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. When all fees and charges have been paid as required by law, the secretary of state shall record the articles of amendment in his office, and endorse thereon the date and, if requested, the hour of the filing thereof with him. Thereupon, the amendment shall be effective as of the date and, if endorsed on the articles of amendment, the hour of filing with the secretary of state, except that, if the articles of amendment were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the amendment shall be effective as of the time of such acknowledgment or execution.

C. A multiple original of the articles of amendment, or a copy certified by the Secretary of State, shall thereafter be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

Acts 1968, No. 105, §1. Amended by Acts 1977, No. 408, §1; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1.



RS 12:239 - Special amendment provisions

§239. Special amendment provisions

A. The articles shall be deemed amended to increase the authorized number of shares of the class involved, as required to permit issuance of shares, to the extent not available in the corporation's treasury, issuable pursuant to subscription rights, warrants, options or conversion privileges, grant or issuance of which was approved by such vote of the members as would have been required to amend the articles to effect such increase.

B. If the articles provide that any shares purchased by the corporation and cancelled may not be reissued, the articles shall, upon cancellation of such shares, be deemed amended to reduce the authorized capital stock by the number of shares so cancelled.

C. A merger agreement which complies with the provisions of R.S. 12:243(A) may prescribe changes to be effected by the merger in the articles of the surviving business corporation.

D. In case of an amendment pursuant to subsection A or B of this section, appropriate articles of amendment, reciting the relevant facts and that the articles have been amended as provided in this section, shall forthwith be executed, acknowledged and filed by the proper officers of the corporation in the manner provided in R.S. 12:238 and 240, but omission to file such articles of amendment shall not derogate from the effectiveness of the amendment.

Acts 1968, No. 105, §1.



RS 12:239.1 - Certificate of correction

§239.1. Certificate of correction

A. Whenever the original, amended, or restated articles of incorporation or an initial report filed with the secretary of state under any provision of this Chapter is an inaccurate record of the corporate action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction which shall be executed, acknowledged, filed, and recorded in accordance with this Section. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the instrument in corrected form.

B.(1) The certificate of correction shall be executed in the name of the corporation by an officer of the corporation.

(2) When the corporation has no officers, directors, or shareholders, each incorporator or his agent shall sign the certificate of correction, and the certificate shall recite that the corporation has no officers, directors, or shareholders.

(3) The certificate of correction shall be acknowledged by the officer who signed it or may be in the form of an authentic act.

C.(1) The certificate of correction shall be filed with the secretary of state. After all taxes, fees, and charges have been paid as required by law, the secretary of state shall record the certificate of correction in his office and endorse thereon the date and, if requested, the hour of the filing thereof with him.

(2) The certificate of correction shall be effective as of the date the original instrument is filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the corrected certificate shall be effective from the filing date.

D. A multiple original of the certificate of correction, or a copy certified by the secretary of state, shall be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

E. All certificates of correction filed prior to the effective date of this Section are hereby validated.

Acts 1984, No. 424, §1, eff. July 6, 1984; Acts 1999, No. 342, §5; Acts 2001, No. 1187, §1.



RS 12:240 - Reclassification of stock

§240. Reclassification of stock

A. In case of a reclassification of stock, the articles of amendment shall state:

(1) The number of shares that have a par value and the par value thereof, and the number of shares that have no par value;

(2) If the shares are divided into classes, a description of the classes, a statement of the number of shares in each class, the designation of each class, and a statement of the preferences, limitations and relative rights of the shares of each class; and

(3) If shares are divided into series, the designation of each series and a statement of the variations in the relative rights and preferences.

B. Following a reclassification of stock, the aggregate allocated value of the issued shares shall not exceed stated capital.

Acts 1968, No. 105, §1.



RS 12:241 - Restatement of articles

§241. Restatement of articles

A. On authorization of the board of directors, a corporation may execute and file restated articles. Such restated articles shall contain the entire text of the original articles as amended by all amendments thereto, except that names and addresses of incorporators and directors may be omitted; may contain new amendments adopted by a method prescribed in R.S. 12:237 or 239; and shall recite:

(1) That the restatement accurately copies the articles and all amendments thereto in effect at the date of the restatement, without substantive change except as made by any new amendment or amendments contained in the restatement, and indicate any such changes;

(2) That each amendment has been effected in conformity with law;

(3) The date of incorporation and the date of the restatement; and

(4) Such other information as may be required by R.S. 12:237, 239 and 240, if the restatement contains any new amendment.

B. The restated articles shall be executed, filed and recorded in the manner provided for articles of amendment in R.S. 12:238, and shall be effective, when recorded by the Secretary of State, as of the date and, if endorsed on the restated articles, the hour of filing with him.

C. Upon effectiveness of the restated articles, the original articles and all amendments thereto shall be superseded, and the restated articles shall be deemed to be the articles of incorporation of the corporation.

Acts 1968, No. 105, §1.



RS 12:242 - Authorization for mergers and consolidations

§242. Authorization for mergers and consolidations

A. Subject to the provisions of subsection B of this section any two or more nonprofit corporations, and any one or more nonprofit corporations and any one or more business and foreign corporations, may (subject to authorization thereto by the laws under which the foreign corporation or corporations were formed) be:

(1) Merged into one of the nonprofit, business or foreign corporations, or

(2) Consolidated into a new corporation to be formed under this Chapter, under Chapter 1 of this Title, or under the laws under which one of the foreign corporations was formed.

B. For all purposes of this Part, the term "foreign corporation" shall include any association of the kind commonly known as joint-stock association or joint-stock company and any unincorporated association, trust or enterprise having outstanding shares of stock or other evidences of financial or beneficial interest therein, whether formed by agreement or under statutory authority or otherwise; the term "shareholder" or "member" shall include members of such an association, trust or enterprise and holders of shares therein; the term "shares" shall include shares of stock or other financial or beneficial interests in such an association, trust or enterprise; and the term "laws under which any foreign corporation or corporations involved were formed" shall include the agreement under which any such association, trust or enterprise was formed.

C. A corporation which is not permitted to distribute its net assets to its members upon dissolution may be merged with or consolidated into only another such corporation.

Acts 1968, No. 105, §1.



RS 12:243 - Merger or consolidation procedure

§243. Merger or consolidation procedure

Merger or consolidation may be effected only as a result of a joint agreement entered into, approved and filed as follows:

A. The board of directors of each of the nonprofit, business and foreign corporations which desire to merge or consolidate may enter into a joint agreement signed by a majority of the directors of each, prescribing the terms and conditions of merger or consolidation and the mode of carrying the same into effect, and containing such other provisions as are deemed necessary. If the surviving corporation is a nonprofit corporation and the merger agreement prescribes changes to be effected by the merger in its articles, the agreement shall comply with the requirements of R.S. 12:240(A) to the extent applicable.

B. The agreement must be approved by the shareholders or members of any foreign corporation or corporations involved, in the manner provided by the laws under which they were formed, and by the shareholders of any business corporation or corporations involved, in the manner provided in Chapter 1 of this Title.

C. The agreement shall be submitted to the members of each of the merging or consolidating nonprofit corporations at an annual or special meeting. Written notice shall be given by each such corporation to each member entitled to vote at the meeting, in the manner provided in R.S. 12:230(A). A copy or a summary of the agreement shall be included in, or enclosed with, such notice, and if the corporation has no nonshareholding members, the notice shall include the statement: "Dissenting shareholders who comply with the procedural requirements of the Nonprofit Corporation Law of Louisiana will be entitled to receive payment of the fair cash value of their shares if the merger or consolidation is effected upon approval by less than two-thirds of the corporation's total voting power." The agreement must be approved by the members of each nonprofit corporation by vote of at least two-thirds in interest (or such smaller proportion, not less than a majority, as the articles may provide) of the voting members present. In addition, if the agreement is a merger agreement, and expressly prescribes a change in the articles of the surviving nonprofit corporation which, if contained in a proposed amendment to such corporation's articles, would entitle any class or series of shares of such corporation to vote as a class thereon, the merger agreement must also be approved by such affirmative vote of the holders of the shares of such class or series as would be required for the adoption of such an amendment to the articles.

D. The fact that the agreement has been approved by the shareholders or members of each party thereto as hereinabove provided shall be certified on the agreement by the respective secretaries or assistant secretaries, and the agreement, so approved and certified, shall be signed and acknowledged by the president or vice-president of each of the corporate parties thereto.

E. The shareholders or members of each nonprofit, business and foreign corporation shall have the right, exercisable by the vote required for approval of the agreement, to propose amendments to the agreement, and if such amendments be concurred in by the shareholders and members of all of the other nonprofit, business and foreign corporations, in each case by the vote required for approval of the agreement, the agreement so amended, when certified, signed and acknowledged as provided in this section, shall be considered the merger or consolidation agreement.

F.(1) The agreement, so adopted, certified and acknowledged, shall be filed with the secretary of state, who, after all incorporation taxes, fees and charges have been paid as required by law, shall record the same in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and issue a certificate of merger or consolidation which shall recite the names of all of the merging and consolidating corporations, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or consolidated corporation, the name of the state or country under the laws of which the consolidated corporation is formed, the date and, if endorsed on the agreement, the hour of filing of the agreement with him, and the effective time of the merger or consolidation, if stated in the agreement.

(2) The agreement may be delivered to the secretary of state in advance, for filing as of any specified date (and, if specified upon such delivery, as of any given time on such date) within thirty days after the date of delivery. A duplicate original of the certificate of merger or consolidation, issued by the secretary of state, shall, within thirty days after issuance of the certificate, be filed for record in the office of the recorder of mortgages in each parish in this state in which any of the corporate parties to the agreement has its registered office, and in the conveyance records of each parish in this state in which any of the corporate parties to the agreement has immovable property, title to which will be transferred as a result of the merger or consolidation.

G.(1) If a nonprofit, business or foreign corporation owns at least ninety percent of the outstanding shares of each class of one or more nonprofit, business or foreign corporations, none of the subsidiary nonprofit corporations has any nonshareholding members, and the laws under which each foreign corporation involved was formed permit merger by the procedure prescribed in this Subsection, the parent may:

(a) Merge into itself one or more subsidiaries by delivering to the secretary of state, who shall record it after all fees and charges have been paid as required by law, a certificate, signed and acknowledged by its president or a vice-president and its secretary or an assistant secretary, setting forth a copy of the resolution of its board of directors effecting such merger and the date of adoption thereof, or

(b) Merge itself, or itself and one or more of such subsidiaries, into one of such subsidiaries, by filing with the secretary of state, who shall record it after all fees and charges have been paid as required by law, a certificate, signed and acknowledged by its president or a vice-president, and its secretary or an assistant secretary, setting forth a copy of a resolution of its board of directors effecting such merger and the date of adoption thereof, and stating if the parent is a nonprofit corporation, that the resolution has been approved by the parent's members in the manner and by the vote prescribed in Subsection C of this Section for approval of merger or consolidation agreements.

(2) If the parent owns less than all of the outstanding shares of any subsidiary merged into itself, the resolution of the board of directors shall also state the terms and conditions of the merger, including the shares, secured or unsecured obligations, cash or other consideration to be delivered to the other shareholders of such subsidiary. If the parent is merged into a subsidiary, the resolution of the board of directors shall also state the shares, secured or unsecured obligations, cash or other consideration to be delivered to the shareholders or members of the parent and any merged subsidiaries.

(3) A duplicate original of the certificate, issued by the secretary of state, shall be filed for record with the recorder of mortgages of each parish in this state in which each nonprofit corporation involved has its registered office, and with the recorder of conveyances of each parish in this state in which any nonprofit, business or foreign corporation involved owns immovable property, title to which will be transferred as a result of the merger. A copy of the certificate shall, within twenty days after filing thereof with the secretary of state, be mailed to each minority shareholder of each subsidiary involved in the merger, at his last known address.

(4) If the surviving corporation is a nonprofit corporation, its name may be changed, effective upon effectiveness of the merger, by inclusion of a provision to that effect in the resolution of the parent corporation's board of directors.

H. Notwithstanding approval by the members, and at any time prior to the effectiveness of the merger or consolidation, the merger or consolidation may be abandoned pursuant to a provision for such abandonment, if any, contained in the agreement of merger or consolidation.

I. An agreement of merger or consolidation or a certificate of merger may provide that any consideration to be delivered to shareholders or members of any party to the merger or consolidation may consist of shares or secured or unsecured obligations of any business, nonprofit or foreign corporation, whether or not a party to the consolidation or merger, or cash or other consideration.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §§18, 19, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1988, No. 101, §1.



RS 12:244 - Consolidation; articles of incorporation

§244. Consolidation; articles of incorporation

A. If the joint agreement is for a consolidation into a new corporation to be formed under this Chapter, articles for the new corporation shall be prepared in the manner and form prescribed in R.S. 12:203, except that:

(1) The nonprofit, business and foreign corporations consolidating shall be named as the incorporators of the new corporation;

(2) The articles shall be signed by the president or vice-president and secretary or assistant secretary of each of said corporations, and the articles shall be acknowledged by the officers so signing the articles;

(3) The articles shall also state the manner of converting the shares or memberships of each of the consolidating nonprofit, business and foreign corporations into shares, memberships or obligations of the new corporation.

B. The articles shall be filed and recorded, and a certificate of incorporation issued, as provided in R.S. 12:205.

Acts 1968, No. 105, §1.



RS 12:245 - When merger or consolidation effective

§245. When merger or consolidation effective

A. A merger shall be effective when the joint agreement or certificate has been recorded by the Secretary of State, and when compliance has been had with the requirements for effectiveness of the laws under which any foreign corporations involved were formed, as of the time of filing of the agreement or certificate with the Secretary of State, or as of any later effective time, not more than thirty days after the date of such filing, stated in the agreement or certificate.

B. A consolidation shall be effective, when the joint agreement and the articles have been recorded in the office of the Secretary of State, and when compliance has been had with the requirements for effectiveness of the laws under which any foreign corporations involved were formed, as of the time of filing of the agreement and articles with the Secretary of State, or as of any later effective time, not more than thirty days after the date of such filing, stated in the agreement.

Acts 1968, No. 105, §1.



RS 12:246 - Effect of merger or consolidation

§246. Effect of merger or consolidation

Upon the effectiveness of the merger or consolidation, the effect thereof shall be that:

A. The several parties to the joint agreement shall be one nonprofit, business or foreign corporation, which shall be

(1) In the case of merger, that one of the constituent nonprofit, business or foreign corporations into which it has been agreed that the others shall be merged, and which shall survive the merger for that purpose, or

(2) In the case of consolidation, the new nonprofit, business or foreign corporation into which it has been agreed that the others shall be consolidated.

B. The separate existence of the constituent nonprofit, business and foreign corporations shall cease, except that of the surviving nonprofit, business or foreign corporation in the case of merger.

C. The surviving or new nonprofit, business or foreign corporation shall possess all the rights, privileges and franchises possessed by each of the former nonprofit, business and foreign corporations so merged or consolidated, except that a surviving or new nonprofit corporation shall not thereby acquire authority to engage in any business or exercise any right, or to engage in or to exercise any function or object for which a corporation may not be formed under this Chapter.

D. All of the property and assets of whatsoever kind or description of each of the constituent nonprofit, business or foreign corporations, all donations and grants in trust or otherwise to them, and all debts due on whatever account to any of them, including subscriptions for shares and other choses in action belonging to any of them, shall be taken and be deemed to be transferred to, and vested in, the surviving or new nonprofit, business or foreign corporation without further act or deed.

E. The surviving or new nonprofit, business or foreign corporation shall be responsible for all of the liabilities and obligations of each of the nonprofit, business and foreign corporations merged or consolidated, in the same manner as if such surviving or new corporation had itself incurred such liabilities or obligations; but the liabilities of such constituent corporations or of their members, shareholders, directors or officers shall not be affected, nor shall the rights of the creditors thereof, or of any person dealing with such corporations, be impaired by such merger or consolidation; and any claim existing, or action or proceeding pending, by or against any of such constituent corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or the surviving or new corporation may be proceeded against, or substituted, in place of such constituent corporation.

F. In the case of a merger, the articles of the surviving nonprofit corporation shall be deemed amended to the extent of any changes therein stated in the merger agreement.

G. Any personal liability of members of any joint-stock or other unincorporated association shall remain personal to such members and shall not become the liability of any subsequent transferee of shares, or of any other member, of the surviving or new nonprofit corporation.

Acts 1968, No. 105, §1.



RS 12:247 - Voluntary transfer of assets

§247. Voluntary transfer of assets

A. A voluntary sale, lease, exchange or other disposition of all or substantially all of the assets of a corporation, including its good will, franchise or other rights, may be authorized by it, in the manner prescribed in this section, upon such terms and conditions as it deems expedient, including an exchange for shares or obligations of another nonprofit, business or foreign corporation.

B. If the corporation is not insolvent, such authorization may be given only by the members, by vote of two-thirds (or such lesser proportion, not less than a majority, as the articles may provide) in interest of the voting members present. The notice of the meeting of members at which such authorization is considered shall state such consideration as a purpose of the meeting, and if the corporation has no non-shareholding members, the notice shall also contain, if applicable, the following statement: "Dissenting shareholders who comply with the procedural requirements of the Nonprofit Corporation Law of Louisiana will be entitled to receive payment of the fair cash value of their shares if the transaction to be considered is effected upon approval by less than two-thirds of the corporation's total voting power." If the corporation is insolvent, such authorization may be given by vote of two-thirds of the entire board of directors, approved by the voting members as required by R.S. 12:207(D) if immovable property is involved.

C. After such authorization or approval by a vote of members, the board of directors may nevertheless, in its discretion, abandon such sale, lease, exchange or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without action or approval by the members.

D. This section shall not be construed to authorize a conveyance or exchange of assets in fraud of corporate creditors or minority members, or members without voting rights, or in violation of the Bulk Sales Law.

E. Nothing in this section is intended to restrict the power of any corporation, without authorization or approval thereof by the members, to sell, lease, exchange or otherwise dispose of any of its movable property if the entire corporate business is not ended thereby, or if some portion of the proceeds of such property are appropriated to the conduct or development of its remaining activities.

F. An action or suit to enjoin or set aside a conveyance by a corporation, on the ground that there has not been compliance with the provisions of this section relating to the sale, lease, exchange or other disposition of all or substantially all of the assets of the corporation, must be brought within ninety days after the corporate action purporting to authorize such disposition was taken, and this time limit shall not be subject to suspension on any ground, or to interruption on any ground other than timely suit.

G. This section does not apply to mortgages, pledges or other security transactions, which may be authorized by action of the board of directors taken as provided in R.S. 12:224 whether the corporation is solvent or insolvent and whether or not all or substantially all of the assets of the corporation are affected thereby.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §§20, 21, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:247.1 - Change of jurisdiction of incorporation

§247.1. Change of jurisdiction of incorporation

A. Any nonprofit corporation may change its state of incorporation from this state to, and any foreign nonprofit corporation may change its jurisdiction of incorporation to this state from, any other jurisdiction the laws of which authorize such a change.

B.(1) Such a change may be made by a Louisiana nonprofit corporation only pursuant to authorization thereof by a majority of the voting power present, or by such larger vote as the articles may require, at an annual or special meeting of the members or shareholders, the notice of which sets forth consideration of such action as a purpose of the meeting.

(2) There shall be filed with the secretary of state a certificate as to such authorization by the members or shareholders, signed by an officer of the corporation and acknowledged by the officer who signed it. The certificate may be delivered to the secretary of state for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery.

(3) When all taxes, fees, and charges have been paid as required by law, the secretary of state shall record the certificate in his office, endorse thereon the date and, if requested, the hour of the filing thereof with him, and issue to the corporation a certificate reciting that it has taken all action required under the laws of this state to change its state of incorporation to such other jurisdiction.

(4) A multiple original of the certificate issued by the secretary of state, or a copy certified by the secretary of state, shall thereafter be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located.

(5) The corporation shall be deemed, when compliance has been had with the applicable requirements of the laws of such other jurisdiction, to be incorporated solely under the laws of such other jurisdiction and no longer under the laws of this state.

(6) Officially certified copies of the certificate of incorporation or other official certificate evidencing the corporation's incorporation under the laws of such other jurisdiction shall be filed with the secretary of state and in the office of the recorder of mortgages of the parish in which the registered office of the corporation was last located.

C.(1) Such a change may be made by a foreign nonprofit corporation by filing with the secretary of state:

(a) A copy of its original or restated articles or certificate of incorporation and all amendments thereto subsequent to the latest restatement, which articles or certificate as amended or restated shall comply in substance with the provisions of R.S. 12:202 through 204.

(b) An application for incorporation under this Chapter, signed by an officer of the corporation and acknowledged by the officer who signed it, setting forth the jurisdiction under the laws of which it is incorporated and the number of issued shares of each class of its authorized stock, if any, or its number of members.

(c) A certificate by the secretary of state or other proper officer of the jurisdiction in which the corporation is incorporated, reciting that the corporation has taken all action required under the laws of such jurisdiction to become a nonprofit corporation incorporated under the laws of this state.

(2) These documents may be delivered to the secretary of state for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. When all taxes, fees, and charges have been paid as required by law, the secretary of state shall record such documents in his office, endorse on each the date and, if requested, the hour of filing thereof with him, and issue a certificate of incorporation to the corporation under the laws of this state, which shall show the date and, if endorsed on such documents, the hour of filing of such documents with him.

(3) The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated under the laws of this state, except that in any proceeding brought by the state pursuant to R.S. 12:262, the certificate of incorporation shall be only prima facie evidence of due incorporation.

(4) Effective as of the time of filing such documents with the secretary of state, the corporation shall be deemed to be incorporated solely under the laws of this state and no longer under the laws of such other jurisdiction.

(5) Multiple originals, or copies certified by the secretary of state, of such documents filed with the secretary of state, with a copy of the certificate of incorporation, shall thereafter be filed for record in the office of the recorder of mortgages of the parish in which the registered office of the corporation is located. A copy of the certificate of incorporation, certified by the secretary of state, shall be filed as required by the laws of such other jurisdiction.

Acts 1993, No. 680, §1; Acts 2001, No. 1187, §1.



RS 12:248 - Rights of a shareholder dissenting from certain corporate actions

§248. Rights of a shareholder dissenting from certain corporate actions

A. Except as provided in subsection B of this section, if a corporation having only shareholding members has, by vote of its shareholders, authorized a sale, lease or exchange of all of its assets, or has, in accordance with the provisions of R.S. 12:243, become a party to a merger or consolidation then, unless such authorization or action shall have been given or approved by at least two-thirds of the total voting power, a shareholder who voted against such corporate action shall have the right to dissent. If a corporation has become a party to a merger pursuant to R.S. 12:243(G), the shareholders of any subsidiary corporations party to the merger shall have the right to dissent without regard to the proportion of the voting power which approved the merger.

B. The right to dissent provided by this section shall not exist in the case of:

(1) Shareholders of a parent merged with one or more subsidiaries pursuant to R.S. 12:243(G);

(2) A sale pursuant to an order of a court having jurisdiction in the premises;

(3) A sale for cash on terms requiring distribution of all or substantially all of the net proceeds to the shareholders in accordance with their respective interests within one year after the date of the sale.

C. Except as provided in the last sentence of this subsection, any shareholder electing to exercise such right of dissent shall file with the corporation, prior to, or at, the meeting of shareholders at which such proposed corporate action is submitted to a vote, a written objection to such proposed corporate action, and shall vote his shares against such action. If such proposed corporate action be taken by the required vote, but by less than two-thirds of the total voting power, and the merger, consolidation or sale, lease or exchange of assets authorized thereby be effected, the corporation shall promptly thereafter give written notice thereof, by registered mail, to each shareholder who filed such written objection to, and voted his shares against, such action, at such shareholder's last address on the corporation's records. Each such shareholder may, within twenty days after the mailing of such notice to him, but not thereafter, file with the corporation a demand in writing for the fair cash value of his shares as of the day before such vote was taken; provided that he state in such demand the value demanded, and a post office address to which the reply of the corporation may be sent, and at the same time deposit in escrow in a chartered bank or trust company located in the parish of the registered office of the corporation, the certificates representing his shares, duly endorsed and transferred to the corporation upon the sole condition that said certificates shall be delivered to the corporation upon payment of the value of the shares determined in accordance with the provisions of this section. With his demand, the shareholder shall deliver to the corporation, the written acknowledgment of such bank or trust company that it so holds his certificates of stock. Unless the objection, demand and acknowledgment aforesaid be made and delivered by the shareholder within the period above limited, he shall conclusively be presumed to have acquiesced in the corporate action proposed or taken. In the case of a merger pursuant to R.S. 12:243(G), the dissenting shareholder need not file an objection with the corporation nor vote against the merger, but need only file with the corporation, within twenty days after a copy of the merger certificate was mailed to him, a demand in writing for the cash value of his shares as of the day before the certificate was filed with the Secretary of State, state in such demand the value demanded and a post office address to which the corporation's reply may be sent, deposit the certificates representing his shares in escrow as hereinabove provided, and deliver to the corporation with his demand the acknowledgment of the escrow bank or trust company as hereinabove prescribed.

D. If the corporation does not agree to the value so stated and demanded, or does not agree that a payment is due, it shall, within twenty days after receipt of such demand and acknowledgment, notify in writing the shareholder, at the designated post office address, of its disagreement, and shall state in such notice the value it will agree to pay if any payment should be held to be due; otherwise it shall be liable for, and shall pay to the dissatisfied shareholder, the value demanded by him for his shares.

E. In case of disagreement as to such fair cash value, or as to whether any payment is due, after compliance by the parties with the provisions of subsections C and D of this section, the dissatisfied shareholder, within sixty days after receipt of notice in writing of the corporation's disagreement, but not thereafter, may file suit against the corporation, or the merged or consolidated corporation, as the case may be, in the district court of the parish in which the corporation or the merged or consolidated corporation, as the case may be, has its registered office, praying the court to fix and decree the fair cash value of the dissatisfied shareholder's shares as of the day before such corporate action complained of was taken, and the court shall, on such evidence as may be adduced in relation thereto, determine summarily whether any payment is due, and, if so, such cash value, and render judgment accordingly. Any shareholder entitled to file such suit may, within such sixty-day period but not thereafter, intervene as a plaintiff in such suit filed by another shareholder, and recover therein judgment against the corporation for the fair cash value of his shares. No order or decree shall be made by the court staying the proposed corporate action, and any such corporate action may be carried to completion notwithstanding any such suit. Failure of the shareholder to bring suit, or to intervene in such a suit, within sixty days after receipt of notice of disagreement by the corporation shall conclusively bind the shareholder (1) by the corporation's statement that no payment is due, or (2) if the corporation does not contend that no payment is due, to accept the value of his shares as fixed by the corporation in its notice of disagreement.

F. When the fair value of the shares has been agreed upon between the shareholder and the corporation, or when the corporation has become liable for the value demanded by the shareholder because of failure to give notice of disagreement and of the value it will pay, or when the shareholder has become bound to accept the value the corporation agrees is due because of his failure to bring suit within sixty days after receipt of notice of the corporation's disagreement, the action of the shareholder to recover such value must be brought within five years from the date the value was agreed upon, or the liability of the corporation became fixed.

G. If the corporation or the merged or consolidated corporation, as the case may be, shall, in its notice of disagreement, have offered to pay to the dissatisfied shareholder on demand an amount in cash deemed by it to be the fair cash value of his shares, and if, on the institution of a suit by the dissatisfied shareholder claiming an amount in excess of the amount so offered, the corporation, or the merged or consolidated corporation, as the case may be, shall deposit in the registry of the court, there to remain until the final determination of the cause, the amount so offered, then, if the amount finally awarded such shareholder, exclusive of interest and costs, be more than the amount offered and deposited as aforesaid, the costs of the proceeding shall be taxed against the corporation, or the merged or consolidated corporation, as the case may be; otherwise the costs of the proceeding shall be taxed against such shareholders.

H. Upon filing a demand for the value of his shares, the shareholder shall cease to have any of the rights of a shareholder except the rights accorded by this section. Such a demand may be withdrawn by the shareholder at any time before the corporation gives notice of disagreement, as provided in subsection D of this section. After such notice of disagreement is given, withdrawal of a notice of election shall require the written consent of the corporation. If a notice of election is withdrawn, or the proposed corporate action is abandoned or rescinded, or a court shall determine that the shareholder is not entitled to receive payment for his shares, or the shareholder shall otherwise lose his dissenter's rights, he shall not have the right to receive payment for his shares, his share certificates shall be returned to him (and, on his request, new certificates shall be issued to him in exchange for the old ones endorsed to the corporation), and he shall be reinstated to all his rights as a shareholder as of the filing of his demand for value, including any intervening preemptive rights, and the right to payment of any intervening dividend or other distribution, or, if any such rights have expired or any such dividend or distribution other than in cash has been completed, in lieu thereof, at the election of the corporation, the fair value thereof in cash as determined by the board as of the time of such expiration or completion, but without prejudice otherwise to any corporate proceedings that may have been taken in the interim.

Acts 1968, No. 105, §1.



RS 12:249 - Dissolution voluntary or involuntary, out of court or under judicial supervision; effect of proceeding for dissolution

§249. Dissolution voluntary or involuntary, out of court or under judicial supervision; effect of proceeding for dissolution

A. A corporation may be dissolved and liquidated either voluntarily or involuntarily. If the proceedings are voluntary, they may be conducted either out of court or subject to supervision by the court. If the proceedings are involuntary, they shall be subject to supervision by the court.

B. If the corporation to be dissolved is a corporation other than a religious or charitable corporation or a corporation for the execution of a trust, the net assets may be distributed to the members as their respective interests appear on the books of the corporation. If the corporation is a religious or charitable corporation or a corporation for the execution of a trust, the net assets shall be transferred to a public or private corporation, association or agency having similar purposes, unless the original articles of the corporation, as initially filed with the Secretary of State, expressly authorize some other disposition of its net assets upon dissolution.

C. A proceeding for dissolution takes effect:

(1) When the appointment of a liquidator appointed by the members becomes operative as provided in R.S. 12:250(C), if the proceeding, when commenced, is not subject to supervision by the court; or

(2) When the court has appointed, pursuant to R.S. 12:250(E) or 251(E), a judicial liquidator or a temporary liquidator, if the proceeding, when commenced, is subject to the supervision of the court.

D. When the proceeding takes effect, all the rights, powers and duties of the officers and board of directors, except as otherwise provided by law, shall be vested in the liquidator appointed by the members or the court, as the case may be, and the authority and duties of the officers and directors of the corporation shall cease, except insofar as may be necessary, in the opinion of the liquidator, to preserve the corporate assets, or insofar as they may be continued by the liquidator, or as may be necessary for termination of the proceeding for dissolution.

Acts 1968, No. 105, §1.



RS 12:250 - Voluntary proceedings for dissolution; authorization; appointment of liquidators

§250. Voluntary proceedings for dissolution; authorization; appointment of liquidators

A. A voluntary proceeding for dissolution may be commenced upon authorization by the members, or, if there are no members, by all of the incorporators. Such authorization by the members may be given only by two-thirds in interest of the voting members present, or by such larger vote (including the approval of members of other classes or series) as the articles may require, at an annual or special meeting the notice of which set forth consideration of the proposed dissolution as a purpose of the meeting.

B. If the corporation is not permitted to distribute its net assets to its members, the resolution authorizing dissolution must provide for the disposition of any net assets.

C. The members or incorporators authorizing the dissolution may authorize liquidation of the affairs of the corporation out of court, by appointment of one or more liquidators to conduct the liquidation, but the appointment shall not be operative until:

(1) Notice of authorization of the dissolution, stating that the corporation is to be liquidated out of court and giving the name and post office address of each liquidator, has been published at least once in a newspaper of general circulation in the parish in which the corporation's registered office is located, and a copy of such notice, with the affidavit of the publisher of the newspaper to the fact of such publication attached, has been filed with the Secretary of State; and

(2) A certificate that the dissolution has been authorized in accordance with this Section, setting forth the manner of such authorization, has been signed by an officer of the corporation, acknowledged by the officer who signed it, and filed with the secretary of state, who, after all fees and charges have been paid as required by law, shall record the same in his office and endorse thereon the date of filing thereof with him.

D. A copy of the certificate to which reference is made in subsection C(2) of this section, certified by the Secretary of State, shall be filed for record in the office of the recorder of mortgages of the parish in which the corporation has its registered office.

E. If the members or incorporators do not authorize conduct of the liquidation out of court, the corporation shall file a petition with the court, praying that the corporation be liquidated and dissolved under the supervision of the court, whereupon the court shall appoint a liquidator or liquidators, upon such conditions as to bond and compensation as it may deem proper. Thereafter the liquidation proceedings shall be conducted under the supervision and orders of the court.

F. When a corporation is being liquidated out of court, the liquidator appointed by the members may at any stage of the proceeding apply to the court to have the proceeding conducted under its supervision. On application by members holding not less than twenty-five per cent of the total voting power, the court may in its discretion order the proceeding conducted under its supervision. Upon such application by the liquidator, or the entry of such order, the court shall confirm the appointment of the liquidator, and thereafter the proceeding shall continue as if originally instituted subject to the supervision of the court; but in such event the court shall require such bond of the liquidator as may have been required by the members, or upon the application of any creditor or of members holding not less than twenty-five per cent of the total voting power, the court may require the liquidator to furnish bond in such sum as the court may direct.

G. Nothing contained in this section shall interfere with a compromise arrangement or reorganization pursuant to R.S. 12:260.

H. Notwithstanding any other provision of this Chapter to the contrary, a voluntary proceeding for dissolution may be commenced upon authorization of a majority vote of members meeting and acting pursuant to R.S. 12:230(C), 231(3), and 237(H). The authorization for dissolution shall then proceed pursuant to the subsequent procedural steps provided for in this Section which are not in conflict herewith.

Acts 1968, No. 105, §1; Acts 1995, No. 465, §1; Acts 2001, No. 1187, §1.



RS 12:250.1 - Dissolution by affidavit

§250.1. Dissolution by affidavit

A. In addition to all other methods of dissolution, if the corporation is not doing business and owes no debts, it may be dissolved by filing an affidavit with the secretary of state executed by the shareholders or by the incorporator if no shares have been issued, attesting to such facts and requesting that the corporation be dissolved. Thereafter, the shareholders or the incorporator if no shares have been issued shall be personally liable for any debts or claims, if any, against the corporation in proportion to their ownership in the shares of the corporation.

B. The secretary of state shall reinstate a corporation which has been dissolved pursuant to this Section only upon receipt of a court order directing him to so reinstate the corporation.

C. Notwithstanding any other provision of this Chapter to the contrary, a voluntary proceeding for dissolution by affidavit pursuant to Subsection A of this Section may be commenced upon authorization of a majority vote of members meeting and acting pursuant to R.S. 12:230(C), 231(3), and 237(H). The authorization for dissolution by affidavit shall then proceed pursuant to the subsequent procedural steps provided for in this Section which are not in conflict herewith.

Acts 1984, No. 391, §1, eff. July 6, 1984; Acts 1989, No. 142, §1; Acts 1995, No. 465, §1.



RS 12:251 - Involuntary proceedings for dissolution; grounds; institution; appointment of liquidator

§251. Involuntary proceedings for dissolution; grounds; institution; appointment of liquidator

A. The court may entertain a proceeding for involuntary dissolution under its supervision when it is made to appear that:

(1) The corporate assets are insufficient to pay all just demands for which the corporation is liable, or to afford reasonable security to those who may deal with it; or

(2) The objects of the corporation have wholly failed, or are entirely abandoned, or their accomplishment is impracticable; or

(3) It is beneficial to the interests of the members that the corporation should be liquidated and dissolved; or

(4) The directors are deadlocked in the management of the corporate affairs, and the members are unable to break the deadlock; or

(5) The members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(6) The corporation has been guilty of gross and persistent ultra vires acts; or

(7) Judgment has been entered annulling, vacating or forfeiting the corporation's articles and franchise in accordance with the provisions of R.S. 12:262; or

(8)(a) A receiver has been appointed to take charge of the corporation's property, and either (b) there is no reasonable prospect of return of control of the corporation to its members within a reasonable time or (c) the corporation is operating at a loss and there is no reasonable prospect of restoring it to profitable operation within a reasonable time.

B. An involuntary proceeding for dissolution may be instituted against a corporation by either a member; or a creditor whose claim has been reduced to judgment, on which execution has been issued and returned "nulla bona"; or a receiver appointed to take charge of the corporation's property.

C. If a corporation having only two shareholders, each of which owns half of the outstanding shares of each class, is engaged in the prosecution of a joint venture between the shareholders, either shareholder may, unless the articles expressly prohibit dissolution pursuant to this subsection, file a petition stating that it desires to discontinue such joint venture and to dispose of the assets used therein in accordance with a plan to be agreed upon by both shareholders. Such petition, to which shall be attached a copy of the proposed plan of discontinuance and distribution, shall be served on the corporation and on the other shareholder. Unless both shareholders file with the court (1) within three months of the date of last service of such petition, a certificate that they have agreed on such plan, or a modification thereof, and (2) within one year from the date of last service of such petition, a certificate that the distribution provided by such plan has been completed, the court may proceed with involuntary dissolution of such corporation.

D. The commencement of a proceeding for dissolution out of court shall not affect the right of any person to institute an involuntary proceeding for dissolution.

E. The court may, after trial, appoint a judicial liquidator, and may, ex parte pending trial, appoint a temporary liquidator whose authority shall cease upon appointment of a judicial liquidator, upon dismissal of the petition, or upon appointment of a receiver.

F. Unless the corporation's articles and franchise have been annulled, vacated or forfeited, the court may, on motion of any interested party at any stage of the proceeding, appoint a receiver to take charge of the corporation's property pursuant to R.S. 12:258, if the corporation is affected with the public interest, or if there is a reasonable prospect that a receiver could return control of the corporation to its shareholders as a going concern within a reasonable time.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §22, emerg. eff. June 18, 1970, at 5:05 P.M.



RS 12:252 - Qualifications of liquidator; filling vacancies in the office of liquidator

§252. Qualifications of liquidator; filling vacancies in the office of liquidator

A. A liquidator may, but need not, be a member, director or officer of the corporation. In no case shall a liquidator appointed by the court be (1) a relative, employer, employee, partner or other business associate of any judge, or of the spouse of any judge, of the court, or (2) a person who is, or within twelve months next preceding such appointment has been, with regard to the court, a district attorney, assistant district attorney, clerk of court, deputy clerk of court, sheriff, deputy sheriff, bailiff, crier, minute clerk, reporter, stenographer or other court attache or other employee.

B. Unless otherwise provided by the members or incorporators, a vacancy occurring by death, resignation or otherwise in the office of liquidator, when the proceeding is not subject to the supervision of the court, may be filled by the members or incorporators. At any meeting of members called for this purpose, those present or represented by proxy thereat shall constitute a quorum. In case of a proceeding under the supervision of the court, the vacancy shall be filled by the court.

Acts 1968, No. 105, §1.



RS 12:253 - Dissolution proceedings out of court; procedure; powers of liquidator

§253. Dissolution proceedings out of court; procedure; powers of liquidator

A. Once dissolution has been authorized, all other actions of members in connection therewith, including, without limitation of the generality of this provision, determination whether the corporation is to be liquidated out of court, appointment of liquidators, and fixing the bond, compensation, duties and powers of, and prescribing the manner of filling vacancies among, the liquidators, may be taken by vote of a majority in interest of the voting members present.

B. If the liquidation is to be out of court, the members or incorporators authorizing the dissolution may, and if demanded by twenty-five per cent or more of the total voting power shall, require bond to be given by the liquidator for the faithful performance of his duties. The members or incorporators may also fix the compensation, if any, to be paid to the liquidator, prescribe the manner of filling any vacancy in the office of liquidator, and generally define and regulate the rights, duties and actions of the liquidator in the liquidation of the corporation.

C. Except as may otherwise be provided by the members or incorporators authorizing the dissolution, the liquidator shall be vested with full authority:

(1) To demand, collect, sue for and recover, in the name of the corporation, the debts and property of the corporation, and he may be sued in the same manner;

(2) To compromise, compound and settle claims of or against, and to grant acquittance for claims of, the corporation, on such terms and conditions as to the liquidator shall seem best;

(3) To sell and convey, either in whole or in part, at public or private sale, the property of the corporation, movable or immovable, on such terms and conditions as to the liquidator shall seem best, either for cash or for securities to be distributed to the shareholders;

(4) To make leases (including mineral leases) of the corporation's property for such terms and consideration and with such other provisions as to the liquidator shall seem best;

(5) To collect the whole, or so much as may be necessary and just, of any amounts remaining unpaid on subscriptions to shares;

(6) To continue temporarily the activities of the corporation, when it is necessary for the purpose of properly and economically liquidating the affairs of the corporation;

(7) To pay all debts and liabilities of the corporation according to their respective priorities;

(8) To open and close bank accounts;

(9) To vote shares of stock, and transfer securities;

(10) To retain counsel and auditors;

(11) To fix advance record dates, as provided in R.S. 12:234;

(12) To file federal, state and local tax and information returns;

(13) To make arrangements for separation of employees;

(14) To procure insurance of any kind;

(15) To examine on oath, to be administered by him, any person concerning any matter pertaining to or affecting the liquidation; and

(16) In general, to do any and all things which may be necessary, proper or convenient for the purpose of liquidating the corporation.

D. The liquidator shall have no power or right to have an inventory of the corporation's assets made by a notary public.

E. Any net assets remaining, after paying all debts and liabilities of the corporation, including all costs and expenses of the liquidation, shall be distributed by the liquidator either to the members according to their respective rights and preferences, if the corporation is permitted to distribute assets to its members, or otherwise, pursuant to the certificate or order of dissolution. The share of any member who cannot be found shall be delivered to the administrator of the Uniform Unclaimed Property Act of 1997.

F. In the performance of his duties, each liquidator shall be bound to exercise that care and prudence in the listing, custody, possession, control and disposition of the property and moneys of the corporation coming into his hands, and in the proper accounting therefor, and distribution thereof, as by law is imposed upon fiduciaries.

G. Nothing contained in this section shall be construed to interfere with a compromise, arrangement or reorganization pursuant to R.S. 12:260.

Acts 1968, No. 105, §1; Acts 2000, 1st Ex. Sess., No. 135, §3, eff. July 1, 2000.



RS 12:254 - Dissolution proceedings under judicial supervision; procedure; powers of liquidator

§254. Dissolution proceedings under judicial supervision; procedure; powers of liquidator

A. Dissolution under supervision by the court is a summary proceeding.

B. Each judicial liquidator confirmed or appointed as provided in R.S. 12:250(E), 250(F) or 251(E), after giving such bond as the court may require for the faithful performance of his duties, shall proceed with the liquidation of the affairs of the corporation under the supervision of the court.

C. A judicial liquidator in dissolution proceedings shall have full authority to retain counsel and auditors, and to prosecute and defend actions; shall have authority to compromise, compound and settle claims by or against the corporation upon such terms as he deems best, subject to supervision by the court; and shall have such other powers as the court may in its discretion grant, which, without limiting the scope of the court's discretion, may include any or all powers enumerated in R.S. 12:253(C). A judicial liquidator shall have no power or right to have an inventory of the corporation's assets made by a notary public.

D. The court may enter such injunctive and other orders, ex parte or on such notice as the court may prescribe, as it may deem appropriate, except that the court shall not order or permit the making of an inventory of the corporation's assets by a notary public.

Acts 1968, No. 105, §1.



RS 12:255 - Claims against corporation in liquidation; peremption

§255. Claims against corporation in liquidation; peremption

A. A corporation in liquidation may have the benefit of subsections C, D and E of this section by following the procedure set forth in subsection B of this section.

B. After the proceeding for dissolution has taken effect, notice thereof shall be (1) given by registered or certified mail to all known creditors of, to all persons believed to have valid and subsisting claims (excluding prescribed and time-barred claims) against, and to all persons having unfulfilled contracts with, the corporation, and (2) published once a week for two successive weeks in a newspaper of general circulation in the parish in which the corporation's registered office is located. Such notice shall call on the addressees to present their claims in writing and in detail, at a specified place and by a specified date, not less than six months after the notice was mailed. The giving and publication of such notice shall not be deemed an acknowledgment of the validity of any claim against the corporation, waiver of any defense or set off to any such claim, interruption of prescription on, or tolling of any statute of limitation applicable to, such claim, or revival of any claim which has been barred by any prescription, peremption or statute of limitations.

C. If any addressee of such notice shall not present his claim or claims as prescribed in the notice, such of his claims as would be enforceable against the corporation except for the provisions of this subsection shall, unless suit has been entered thereon in a court of competent jurisdiction before the final date prescribed for presentment thereof, be perpetually and peremptorily barred, except to the extent, if any, that the court may allow them against any remaining undistributed assets of the corporation on a finding that the claimant had some valid excuse for his failure so to present his claim.

D. All claims which would be enforceable by suit against the corporation except for the provisions of this subsection, on which suit has not been filed in a court of competent jurisdiction before the expiration of three years after the proceeding for dissolution takes effect (or, if the notice prescribed in subsection B of this section was not given and publication thereof commenced within one month after the proceeding takes effect, before the expiration of three years after the giving or completion of publication of the notice, whichever is later), shall be barred perpetually and peremptorily.

E. The time limits provided in subsections C and D of this section shall not be subject to suspension on any ground, or to interruption except by timely presentation of the claim as to subsection C or timely suit as to subsection E.

F. The provisions of subsections C and D of this section shall not preclude the enforcement at any time, without regard to whether a claim has been presented or a suit filed timely as prescribed in said subsections, of any valid and subsisting lien securing any claim against, or indebtedness of, the corporation.

Acts 1968, No. 105, §1.



RS 12:256 - Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

§256. Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

A. When a corporation has been liquidated completely:

(1) If the proceeding is subject to the supervision of the court, the court shall make an order declaring the corporation to be dissolved.

(2) If the proceeding is out of court, the liquidator shall sign and acknowledge a certificate stating that the corporation has been liquidated and is dissolved.

(3) If the corporation is not permitted to distribute its net assets to its members, the certificate or order shall state the disposition of any net assets. The certificate or order shall be in accordance with the provisions of the resolution or written consent of dissolution, if the dissolution proceedings are voluntary. If the dissolution proceedings are involuntary, the certificate or order shall comply with the order of court.

B. The order or the certificate of the liquidator shall be filed with the secretary of state, who, after all fees, charges, taxes, unemployment compensation contributions, penalties and interest have been paid as required by law and evidenced by certificates of the secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law, shall record the same in his office and shall issue a certificate of dissolution of the corporation effective as of the date, which shall be stated therein, of filing of the order or of the certificate of the liquidator. A copy of the certificate of dissolution, certified by the secretary of state, shall be filed for record in the office of the recorder of mortgages in the parish in which the corporation had its last registered office.

C. Upon issuance of the certificate of dissolution, the corporate existence shall cease as of the effective date stated in the certificate, except for the sole purpose of any action or suit commenced theretofore by, or commenced timely against, the corporation.

D. Any movable or immovable property inadvertently or otherwise omitted from the liquidation shall vest in the liquidator, for the benefit of the persons entitled thereto, and shall be distributed accordingly.

E. Following cessation of the corporate existence, the liquidator shall still have power to take all action required to preserve the interests of the corporation, its creditors and members; and the court shall have power, on application by any interested party, to appoint, ex parte or on such notice as the court may order, a new liquidator for any proper purpose in case of the death, disability or unwillingness to serve of the last previous liquidator.

Acts 1968, No. 105, §1; Acts 1992, No. 447, §4; Acts 1997, No. 1172, §1, eff. June 30, 1997.



RS 12:257 - Termination of proceedings for dissolution

§257. Termination of proceedings for dissolution

A. The court may dismiss a proceeding for dissolution under its supervision, at any time before the corporate existence ceases, upon a showing that cause for dissolution no longer exists, or on motion by the party or parties who instituted the proceeding, and shall dismiss a voluntary proceeding upon termination thereof by the members as permitted by subsection B of this section.

B. At any time before the corporate existence ceases, a voluntary proceeding for dissolution may be terminated by such affirmative vote of the members as was required to commence the proceeding, given at a special meeting called by the liquidator or the board of directors, the notice of which set forth consideration of termination of the proceeding as a purpose of the meeting. Certificates of such action shall be signed by an officer of the corporation and acknowledged by the officer who signed them. One certificate shall be filed with the secretary of state, who, after all fees and charges have been paid as required by law, shall file the same in his office and endorse thereon the date of filing thereof with him. One certificate shall be filed for record in the office of the recorder of mortgages of the parish in which the corporation's registered office is located, and one certificate shall be filed with the court, if the dissolution is under the supervision of the court.

C. Termination of an involuntary proceeding shall be effective upon dismissal thereof by the court. Termination of a voluntary proceeding shall be effective when the certificate is filed with the Secretary of State. Upon termination, the liquidator shall be divested of his powers, which shall revert to the directors, officers and members.

D. Notice of termination of the dissolution shall be published at least once in a newspaper of general circulation in the parish in which the corporation's principal office is located.

Acts 1968, No. 105, §1; Acts 2001, No. 1187, §1.



RS 12:258 - Appointment of receiver

§258. Appointment of receiver

A. The court may, after trial, appoint a receiver to take charge of the corporation's property when it is made to appear, in a proceeding instituted against the corporation:

(1) By any member or creditor, that the directors or officers of the corporation are jeopardizing the rights of its members or creditors by grossly mismanaging the corporation, or by committing gross and persistent ultra vires acts, or by wasting, misusing or misapplying the assets of the corporation; or

(2) By any member or creditor, that the corporation's property has been abandoned, or that, by failure of the members to elect directors, or the failure of the directors or officers to serve, there is no one authorized to take charge of or conduct its affairs; or

(3) By any creditor, that the corporation is insolvent, or such creditor's claim has been reduced to judgment, on which execution has been issued and returned "nulla bona"; or

(4) By any creditor, that property of the corporation has been seized under judicial process by fraud or collusion between the corporation, its directors, officers or members, and any creditor; or

(5) By any member, that a majority of the members are violating the rights of minority members and endangering their interests; or

(6) By a member or members, severally or jointly, who have been registered holders for a period of not less than six months of not less than twenty per cent of the total voting power, that either of the grounds for involuntary dissolution set forth in R.S. 12:251(A)(4) and (5) exists.

B. The qualifications of the receiver shall be the same as those of a liquidator set forth in R.S. 12:252.

C. The court may, ex parte, pending trial, (1) appoint a temporary receiver whose authority shall cease upon appointment of a receiver after trial or upon dismissal of the proceeding, (2) on the applicant furnishing security in the amount fixed by the court, enjoin the corporation and its directors, officers, agents and members from disposing of its property or changing the status of its affairs to the injury of the applicant, and (3) stay proceedings by other persons against the corporation's property.

D. If a receiver is appointed, after trial, on application by a member or members, the court shall make a reasonable allowance for the fees of the applicants' counsel, which, together with their other costs, shall be taxed as costs and paid out of the corporate assets. The corporation or the receiver shall have the right to recover the amount of such costs from any directors, officers or members whose conduct was the cause of the proceeding under subsection A(1) or (5) of this section. If an application by a member or members is dismissed, and the court determines that the application was made in bad faith, the applicants shall be condemned to pay reasonable counsel fees and other expenses incurred by the corporation, or by the directors, officers or members on whose conduct the application was based under subsection A(1) or (5) of this section. In case of an application under subsection A(1) or (5) of this section, the court may require the applicant or applicants to post reasonable bond to cover their liability, if any, under this subsection.

Acts 1968, No. 105, §1.



RS 12:259 - Receivership procedure; powers of receiver

§259. Receivership procedure; powers of receiver

A. The provisions of R.S. 12:254 shall, mutatis mutandis, govern procedure in proceedings under R.S. 12:258 and this section.

B. The receiver shall have the powers of a judicial liquidator set forth in R.S. 12:254(C). The court may authorize the receiver to borrow or obtain money, for the purpose of carrying on the activities of the corporation, on interest-bearing certificates of indebtedness to be taxed as costs of court. The holders of such certificates shall have a privilege on all movable and immovable property and all income of the corporation to secure the payment thereof, and shall be paid by preference and priority over all other indebtedness except indebtedness secured by mortgages on immovable property and vendor's privileges antedating issuance of such certificates.

C. The receiver shall file with the court, quarterly, or oftener if required by the court, an accurate statement showing the condition of the corporation's affairs, and shall file, within ninety days after the close of the corporation's fiscal year, a balance sheet as of the last day of, and a combined statement of income and earned surplus for, such year. The annual financial statements shall be audited by an independent certified public accountant if required by the court.

Acts 1968, No. 105, §1.



RS 12:260 - Compromise arrangements; reorganizations; approval and effect

§260. Compromise arrangements; reorganizations; approval and effect

A. Unless the articles provide otherwise, a corporation may have the benefit of the provisions of this section.

B. When, in a proceeding for voluntary or involuntary dissolution subject to the supervision of the court, or when the property and affairs of the corporation are being administered by a liquidator or receiver appointed by the court, a compromise or arrangement or plan of reorganization is proposed between the corporation and its creditors, or any class of them, or between the corporation and its members, or any class of them, the court, upon application of the corporation or of any creditor or members, or of the liquidator or receiver, may order in a summary way a meeting of the creditors, or class of creditors, or the members, or class of members, as the case may be, to be summoned and held in such manner as the court may direct.

C. If a majority in number, representing also three-fourths in interest of the creditors, or class of creditors, or three-fourths of the voting power of all members, or class of members, as the case may be, agree to any compromise or arrangement or plan of reorganization of the corporation as a consequence of the proposed compromise or arrangement or plan of reorganization, the compromise or arrangement or plan of reorganization, if sanctioned by the court, shall be binding on all the creditors, or class of creditors, or on all the members, or class of members, as the case may be, and also on the corporation, liquidator or receiver. All corporate action, and all matters and things necessary or proper to be done to carry into effect the compromise or arrangement or plan of reorganization, shall be had and done under the supervision, control and decree of the court.

Acts 1968, No. 105, §1.



RS 12:261 - Reorganization under Act of Congress

§261. Reorganization under Act of Congress

A. Whenever a plan of reorganization of a corporation has been confirmed by a decree or order of a court in proceedings under any applicable Act of Congress relating to reorganization of corporations, the corporation shall have authority, without action of its members or directors, to put into effect and carry out the plan, and decrees and orders of the court relative thereto, and to take any proceeding or action for which provision is made in any law governing the corporation or for which provision is or might be made in its articles or by-laws and which is provided for in such plan or directed by any such decree or order.

B. Such authority may be exercised, and such proceedings and actions may be taken, as may be directed by any such decree or order, by the trustee or trustees of the corporation appointed in the reorganization proceeding, or if none is acting, by any person or persons designated or appointed for the purpose by any such decree or order, with like effect as if exercised and taken by unanimous action of the directors and members of the corporation.

C. Any certificate, required or permitted by law to be filed or recorded to accomplish any corporate purpose, shall be signed, and verified or acknowledged, under any such decree or order, by such trustee or trustees or the person or persons to whom reference is made in subsection B, and shall state (1) that provision for such certificate is contained in the plan of reorganization or in a decree or order of court relative thereto, (2) that the plan has been confirmed as provided in an applicable Act of Congress specified in the certificate, (3) the title and venue of the proceeding, and (4) the date when the decree or order confirming the plan was made.

D. Notwithstanding the provisions of R.S. 12:248, shareholders shall have no right to receive payment for their shares by virtue of any action taken pursuant to this section, and shall have only such rights, if any, as are provided in the plan of organization.

E. Notwithstanding the provisions of R.S. 12:213 and 215, the corporation may, after confirmation of such a plan, issue its shares for the consideration specified in the plan of reorganization, and may issue obligations, rights or options for purchase or conversion of or into shares upon such terms and conditions as may be set forth in such plan.

F. If, in any proceeding under any applicable Act of Congress relating to reorganization of corporations, a decree or order provides for the formation of a new corporation to do business in this state under a name the same as or similar to that of the corporation being reorganized, the articles of the new corporation shall set forth that they are executed pursuant to such decree or order and shall be endorsed with the consent of the court having jurisdiction of the proceeding. After such articles have been filed, the corporation being reorganized shall not continue the use of its name except in connection with the reorganization proceeding and as may be necessary to adjust and wind up its affairs, and thirty days after such filing, the reorganized corporation shall be automatically placed in liquidation. To the extent that the liquidation of such corporation is not accomplished as a part of the proceeding or prescribed by the decree or order of such court, it shall proceed in accordance with the provisions of this Chapter.

Acts 1968, No. 105, §1.



RS 12:262 - Action by the state to annul, vacate or forfeit corporate franchise; suspension

§262. Action by the state to annul, vacate or forfeit corporate franchise; suspension

A. Except as otherwise provided in this Title or as otherwise provided by law, the Secretary of State may bring an action against any corporation to procure a judgment annulling, vacating or forfeiting its articles and franchise upon the ground that:

(1) The corporate franchise was procured through fraud practiced upon the state; or

(2) The corporation has continued to abuse authority conferred upon it; or

(3) The corporation should not have been formed under this Chapter, or has been formed thereunder without a substantial compliance with the conditions precedent to incorporation prescribed by this Chapter; or

(4) The corporation has failed to designate and maintain a registered office, or to designate and maintain a registered agent, under the conditions, and in the manner, prescribed in this Chapter.

B. If the cause of action is grounded on an act which the corporation has done or omitted to do which can be corrected by amendment of the articles or by other corporate action, then such action shall not be instituted or maintained unless, not less than sixty days prior to the institution of the action, the corporation has been given notice in writing of the act done or omitted to be done, which will be urged as the ground for the action, and demand for the correction thereof, and the corporation has failed, neglected or refused to correct the same within such sixty-day period.

C. In any such action, which shall be a summary proceeding, the court may grant the relief asked for, or such other or partial relief as to it seems just and expedient. If judgment is rendered annulling, vacating or forfeiting the articles and franchise, such judgment may be set aside at any time within the time allowed for taking an appeal therefrom, upon a showing that the grounds for the judgment have been cured.

D. In addition to the other remedies provided by this section, the secretary of state is authorized to suspend the corporate franchise and the articles of incorporation of any corporation which has failed to comply, according to the records of his office, with Paragraph (4) of Subsection A of this section and to revoke such suspension where such failure to comply with said paragraph has been remedied by compliance.

Before the corporate franchise or articles of incorporation are suspended under the provisions of this subsection, any corporation having failed to comply with such paragraph, according to the records of the office of the secretary of state, shall be notified in writing, certified mail, return receipt requested, at its last known address, of such noncompliance, and such notice shall afford any such corporation fifteen days from the receipt of such written notice, to comply with said paragraph or to show cause why said written notice should not have been given.

The secretary of state is authorized to hold hearings and take evidence where the corporation undertakes to show cause why its franchise and articles of incorporation should not be suspended and to make an order suspending the franchise and articles of incorporation in the light of such evidence where such order is justified according to same. Such order shall be recorded in the archives of his office.

Where notice of noncompliance has been furnished as provided in this subsection and no showing or reply has been made within the fifteen day period herein allowed, it shall be presumed that the corporation has failed to comply with Paragraph (4) of Subsection A of this section and the secretary of state may suspend the franchise and articles of incorporation of any such corporation. In the event any such corporation thereafter complies with the requirements of said paragraph, or shows that it was already in compliance with same, the secretary of state is authorized to revoke any suspension issued by him in respect to said corporation and to restore same to good standing and record same in the archives of his office.

Where any order of suspension is made under this subsection, the secretary of state shall forward a certified copy thereof to the corporation's last known address, certified mail, return receipt requested. Similar notice shall be furnished in the event of revocation of such suspension.

Acts 1968, No. 105, §1. Amended by Acts 1972, No. 601, §1.



RS 12:262.1 - Failure to file annual reports; revocation and reinstatement of articles; limitation on authority to do business with the state

§262.1. Failure to file annual reports; revocation and reinstatement of articles; limitation on authority to do business with the state

A. Where a corporation has failed to designate and maintain a registered office and to designate and maintain a registered agent pursuant to the provisions of R.S. 12:236, for a period of one hundred eighty consecutive days, or where a corporation has failed to file an annual report for three consecutive years, according to the records of the secretary of state, the secretary of state shall revoke the articles of incorporation and franchise of such corporation.

B. Nothing contained in this Section shall be construed to prevent the state, through the office of the attorney general, from asserting a cause of action to revoke the articles of incorporation and franchise of a corporation on any of the following grounds:

(1) The corporate franchise was procured through fraud practiced upon the state.

(2) The corporation has continued to abuse authority conferred upon it.

(3) The corporation should not have been formed under this Chapter, or has been formed thereunder without a substantial compliance with the conditions precedent to incorporation prescribed by this Chapter.

C. In any case where the secretary of state revokes the articles of incorporation and the corporate franchise, as authorized in Subsection A of this Section, the secretary of state shall, without charge, record notice of such revocation in the conveyance records and the corporation's registry of the office of the clerk of court in the parish where the corporation maintains its registered office and, in the parish of Orleans, such notice shall be recorded in the office of the recorder of mortgages and register of conveyances for said parish. The corporation1 shall not be revoked if the corporation places itself in good standing.

D. At least thirty days prior to revoking the articles of incorporation and the corporate franchise, as authorized by Subsection A of this Section, the secretary of state shall give notice to the affected corporation of his intention to revoke the articles of incorporation and the corporate franchise by directing notice of such intention to the last designated registered agent of such corporation, as shown on the records of his office. Such notice shall be in writing and sent to the registered agent by United States mail at the agent's last known address. If there is no registered agent of record, the notice shall be directed to the corporation at its registered office.

E.(1) The certificate of incorporation and articles of incorporation shall be reinstated upon the filing, with the secretary of state and within three years from the effective date of the revocation, of an application of reinstatement, signed and acknowledged by an officer of the corporation, accompanied by a reinstatement fee and a current annual report. However, if a suit for liquidation or receivership has been filed at the time the reinstatement is applied for, then the unanimous written consent to the reinstatement by the shareholders, certified by the corporation's secretary to contain the signatures of all of the shareholders, must also be filed with the application for reinstatement.

(2) The secretary of state shall furnish the certificate of reinstatement in duplicate, one copy of which shall be filed by the corporation with the clerk of court or, in Orleans Parish, with the recorder of mortgages and register of conveyances. Upon filing the current annual report and payment of the reinstatement fee and upon filing the unanimous written consent of the shareholders to the reinstatement, certified by the corporation's secretary if a suit for liquidation or receivership has been filed, the certificate of reinstatement of such charter and articles of incorporation shall be retroactive and the charter and articles of incorporation shall continue in existence as though the revocation had never occurred.

(3) After revocation of the charter or articles of incorporation, the corporate name shall not be available to any other corporation for a three-year period. After three years have expired, if the corporate name is still available, the corporation can be reinstated by following the same procedures and by satisfying the same provisions and requirements as set forth herein. If the name is not available, an amendment changing the original name must be filed in the same manner as provided for in R.S. 12:238.

F.(1) As used in this Subsection, the phrase "not in good standing" means any corporation which is more than twelve months delinquent in filing an annual report.

(2) Each corporation, domestic and foreign, which is not in good standing is prohibited from engaging in commercial business operations with the state or its boards, agencies, departments, or commissions. Any contract between a corporation, which is not in good standing, and the state or its boards, agencies, departments, or commissions is subject to be declared null and void, by said board, agency, department, or commission or by the division of administration.

G. Any revocation of a corporation's articles of incorporation and franchise under the provisions of this Section shall not affect any cause of action against such corporation or the right to proceed against any property owned by the corporation, nor shall such revocation prohibit a corporation from selling property belonging to the corporation in the same manner as if the revocation had not occurred.

H. A church which is a member of and in good standing with a statewide church association shall not be subject to the revocation otherwise applicable to corporations pursuant to this Section.

Acts 1995, No. 309, §1; Acts 1997, No. 298, §1.

1 As appears in enrolled bill.



RS 12:263 - Fees

§263. Fees

A. A fee as provided in R.S. 49:222 shall be paid in advance to the secretary of state, for the use and benefit of the state, by every corporation:

(1) For filing and recording articles of incorporation.

(2) For filing and recording amended articles of incorporation.

(3) For filing and recording dissolution proceedings.

(4) For filing and recording reinstatement proceedings.

(5) For filing and recording merger proceedings.

B.(1) This fee shall include all certificates and certified copies which are required for filing with the clerks of court. Additional copies, certified or otherwise, of documents or a certificate shall be furnished upon request for a fee as provided in R.S. 49:222, which shall be paid in advance.

(2) The secretary of state is authorized to charge a fee as provided in R.S. 49:222 for making, issuing, and sealing any other certificates required or permitted by this Chapter, for resignation of a registered agent or officer, appointment of a registered agent, change of a registered office, and appointment of officers and directors.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 235, §1, eff. July 1, 1983; Acts 1983, 2nd Ex. Sess., No. 4, §1, eff. Jan. 1, 1984; Acts 1984, No. 741, §1, eff. July 13, 1984; Acts 2008, No. 913, §2.



RS 12:264 - Penalties

§264. Penalties

A. If any corporation, or officer, director or agent of a corporation, should violate any of the provisions of subsection D of R.S. 12:205 or subsection A or D of R.S. 12:223, it or he shall be fined not more than one hundred dollars for each violation, recoverable in an action brought by the District Attorney of the parish in which the corporation's registered office is located.

B. Any corporation, or any officer or agent thereof, which or who shall in bad faith refuse to permit the exercise of inspection rights pursuant to R.S. 12:223(C), shall be liable to the member or members seeking to exercise such rights to the extent of the costs and expenses of any proceeding necessary to enforce such inspection rights, and for any other damages actually sustained by such member or members.

C. Any corporation, or officer, director or member thereof, which or who attempts to exercise any corporate power, privilege or franchise after annulment, vacation or forfeiture of the corporation's articles and franchise pursuant to the provisions of R.S. 12:262, shall pay for each such attempt a penalty of not less than one hundred dollars nor more than one thousand dollars, recoverable in a civil action by the Secretary of State.

Acts 1968, No. 105, §1.



RS 12:265 - Application to existing corporations

§265. Application to existing corporations

Except as otherwise expressly provided in this Chapter, all of the provisions of this Chapter shall be applicable to every existing corporation on January 1, 1969 formed under the laws of this state for a purpose or purposes for which a corporation might be formed under this Chapter; provided that this Chapter shall not affect or impair any right of any existing corporation which is guaranteed or protected by the Constitution of this state or of the United States, except that the corporation shall not hereafter operate in any manner for the purpose of making a pecuniary profit or gain for its members; and provided further that this Chapter shall not be construed to impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred, prior to January 1, 1969, but the same may be enjoyed, asserted and enforced, prosecuted or inflicted as fully, and to the same extent, as if this Chapter had not been enacted.

Acts 1968, No. 105, §1.



RS 12:266 - Scope of Chapter

§266. Scope of Chapter

This Chapter does not apply to:

(1) Any corporation organized for any purpose involving pecuniary profit or gain to its shareholders or members, or which pays dividends or similar pecuniary remuneration;

(2) Co-operative marketing or credit associations or corporations organized under the provisions of Title 3;

(3) Any corporation transacting any type of insurance business; or

(4) Foreign corporations, whether business or nonprofit, except where reference is made to such corporations.

Acts 1968, No. 105, §1.



RS 12:267 - Effect of invalidity of part of Chapter; severability

§267. Effect of invalidity of part of Chapter; severability

If any provision of this Chapter, or application thereof to any person or circumstance, is held invalid, such invalidity shall not affect other provisions or applications of this Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are declared severable.

Acts 1968, No. 105, §1.



RS 12:268 - Reservation of power

§268. Reservation of power

The Legislature of Louisiana shall at all times have power to prescribe such regulations, provisions and limitations as it may deem advisable, which regulations, provisions and limitations shall be binding upon any and all corporations subject to the provisions of this Chapter, and the Legislature of Louisiana shall have power to amend, repeal or modify this Chapter at pleasure.

Acts 1968, No. 105, §1.



RS 12:269 - Short title

§269. Short title

This Chapter shall be known, and reference may be made thereto, as the "Nonprofit Corporation Law".

Acts 1968, No. 105, §1.



RS 12:301 - FOREIGN CORPORATION LAW

CHAPTER 3. FOREIGN CORPORATION LAW

§301. Condition precedent to transacting business

No foreign corporation or association, except one which has before January 1, 1969, been granted a certificate of authority to do business in this state which is still valid, shall have the right to transact business in this state until it shall have procured a certificate of authority to do so from the secretary of state. No foreign corporation shall be entitled to procure such a certificate of authority to transact in this state any business which a corporation organized under Chapter 1 or 2 of this Title is not permitted to transact. A foreign corporation shall not be denied a certificate of authority by reason of the fact that the laws of the state or country under which such corporation is organized, governing its organization and internal affairs, differ from the laws of this state.

Acts 1968, No. 105, §1; Acts 1999, No. 342, §5.



RS 12:302 - Acts not considered transacting business

§302. Acts not considered transacting business

Without excluding other activities which may not constitute transacting business in this state, a foreign corporation or a business association shall not be considered to be transacting business in this state, for the purpose of being required to procure a certificate of authority pursuant to R.S. 12:301, by reason of carrying on in this state any one or more of the following activities:

A. Maintaining or defending any action or suit, or any administrative or arbitration proceeding, or affecting the settlement thereof or the settlement of claims or disputes.

B. Holding meetings of its directors or shareholders, or carrying on other activities concerning its internal affairs.

C. Maintaining bank accounts.

D. Maintaining offices or agencies for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities.

E. Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, if such orders require acceptance outside this state before becoming binding contracts, including all preliminary incidents thereto.

F. Creating evidences of debt, mortgages or liens.

G. Securing or collecting debts or enforcing any rights in property securing the same.

H. Transacting any business in interstate or foreign commerce.

I. Conducting an isolated transaction completed within a period of thirty days, and not in the course of repeated transactions of like nature.

J. Acquiring and disposing of property or a property interest, not as a part of any regular business activity.

K. If the foreign corporation or business association is a mutual savings bank or mutual savings fund society, or a national banking association organized under the laws of the United States of America, or a real estate investment trust as defined by R.S. 12:491 et seq., or a bank or trust company organized under the laws of any state of the United States of America or the District of Columbia, or an insurance company, or a corporation or business association under contract with a real estate investment trust as its advisor, or a corporation or business association chartered and engaged in business as a group insurance and annuity association, or a nonprofit or nontrading corporation or business association, or a corporation or business association all of the outstanding stock of which (except directors' qualifying shares) is owned by one or more such banks, societies, associations, companies or corporations, or a corporation, or business association, bank or trust company acting as a fiduciary or agent of a fiduciary or a nonprofit or nontrading corporation:

(1) Acquiring or making loans, or participations or interests therein, secured, directly or by assignment or pledge of obligations secured by such mortgages, by mortgages on immovable property, or making such loans through, or in participation with, national or state banks having their banking offices in this state or other Louisiana concerns, or modifying, renewing, extending or transferring such loans or security, or accepting substitute or additional obligors thereon.

(2) Maintaining depository or pledge-holder agreements or arrangements with national or state banks having their banking offices in this state, in connection with the taking of assignments or pledges of such loans or security.

(3) Making, collecting and servicing such loans or security through Louisiana concerns engaged in the business of servicing and loans.

(4) Acquiring immovable property securing such loans under foreclosure sale or in lieu of foreclosure, and managing, operating, leasing, selling or otherwise disposing of such property.

(5) Inspecting or appraising immovable property as direct or indirect security for such loans, and negotiating for such loans.

(6) Owning, modifying, renewing, extending, transferring or foreclosing on such loans, mortgages or mortgage notes, or accepting substitute or additional obligors thereon.

L. No foreign corporation or business association of the type described in Subsection K of this section and confining its business operations in Louisiana to the activities described in said Subsection K shall be required to pay any tax or fee required to be paid by foreign corporations or business associations under any law of this state; such exemption, however, shall not include ad valorem taxes assessed against any real property which such foreign corporations or business associations may own in this state. Nothing in this section shall be construed to permit any foreign corporation or business association to do business in violation of the small loan law of this state, nor of the laws of Louisiana governing the organization and operation of homesteads, building and loan associations or societies, or savings and loan associations or societies.

Acts 1968, No. 105, §1. Amended by Acts 1972, No. 751, §1.



RS 12:303 - Name of authorized foreign corporation

§303. Name of authorized foreign corporation

A. No certificate of authority shall hereafter be issued to a foreign corporation unless its corporate name:

(1) Contains the word "Corporation", "Incorporated" or "Limited," or an abbreviation of any of these words, or the word "Company" or the abbreviation "Co." if not immediately preceded by "and" or "&", or unless the corporation shall, for use in this state, add at the end of its name one of such words or abbreviations;

(2) Does not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles or certificate of incorporation, or that it is authorized or empowered to conduct the business of banking, insurance underwriting or operating a homestead or building and loan association, or to engage in the practice of law; and

(3) Is not, subject to the exceptions provided in R.S. 12:23(B), the same as or nondistinguishable from the name of any business or nonprofit corporation organized under the laws of this state or of any foreign corporation authorized to transact business in this state, a trade name registered with the secretary of state or a name the exclusive right to which is, at the time, reserved in the manner provided in Chapter 1 of this Title. In order to obviate this objection, a corporation may add some distinguishing term to its name for use in this state. No corporation shall include the phrase "doing business as" or the abbreviation "d/b/a" as part of the distinguishing term.

B. Whenever a foreign corporation which is authorized to transact business in this state, shall on or after January 1, 1969 change its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of such corporation shall be deemed suspended, and it shall not thereafter transact any business in this state until it has changed its name to a name which is available to it under the laws of this state or until it has added some distinguishing term to its name for use in this state.

C. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practice in the use of trade names, nor derogate from the principles of law or the statutes of this state or of the United States with respect to the right to acquire and protect trade names.

Acts 1968, No. 105, §1; Acts 1983, No. 88, §1; Acts 1989, No. 654, §1, eff. July 7, 1989; Acts 2001, No. 631, §1.



RS 12:304 - Application for certificate of authority

§304. Application for certificate of authority

A. Application by a foreign corporation to procure a certificate of authority shall be made to the secretary of state and shall set forth:

(1) The name of the corporation, the name of the state or country under the laws of which it is incorporated, and the federal taxpayer identification number of the corporation. The failure to include the federal taxpayer identification number of the corporation shall not invalidate nor cause the secretary of state to reject the application.

(2) If the name of the corporation does not conform to the requirements of R.S. 12:303, the name of the corporation with the word, abbreviation or distinguishing term which it elects to add thereto for use in this state.

(3) The address of the principal office of the corporation in the state or country under the laws of which it is incorporated, and the address or intended address of its principal business office outside of this state.

(4) The address of its principal business establishment in this state, the address of its registered office in this state, and the name of its registered agent in this state. If the corporation does not have a principal business establishment in this state, the address of its registered agent in this state shall be deemed to be the address of its principal business establishment in this state.

(5) The nature of the business which the corporation proposes to transact in this state, if it does not propose, or is not permitted, to transact in this state business of every nature which it is empowered to transact by its articles or certificate of incorporation. Such limited authorization shall not limit or reduce the corporation's tax liability, and the corporation shall not be entitled to any exemption from taxation granted to banks, homestead associations, insurance companies, nonprofit corporations, or other corporations granted specific exemptions under the laws of this state.

(6) The names and addresses of the directors and officers of the corporation.

(7) Repealed by Acts 1997, No. 299, §2.

(8) Repealed by Acts 1985, No. 266, §1.

(9) Such additional information as may be prescribed by the Secretary of State as necessary or appropriate to a determination whether the corporation is entitled to a certificate of authority to transact business in this state, and to determine and assess the fees and taxes prescribed in this Chapter.

(10) That the secretary of state be and he is hereby authorized and directed to require each foreign corporation authorized to transact business in Louisiana on or before July 31, 1974, which has not supplied the designations specified in R.S. 12:304A(4), to amend its application to do business in this state by supplying same on or before December 31, 1974. If the designations required by said paragraph have not been otherwise supplied on or before said date, same shall be included in the next annual report required of such foreign corporation, and in such event such designations shall be considered amendments to the corporation's application to do business in this state.

(11)(a) If the corporation contracts with the state, a statement acknowledging such contract shall be filed with the secretary of state, and shall include the names and addresses of all persons or corporate entities who hold an ownership interest of five percent or more in the corporation or who hold by proxy the voting power of five percent or more in the corporation and, if anyone is holding stock in his own name that actually belongs to another, the name of the person for whom held, including stock held pursuant to a counterletter. The statement acknowledging a state contract and ownership and voting interest shall be duly acknowledged, or executed by authentic act.

(b) This Paragraph does not apply to:

(i) Any agreement entered between the state and a corporation for electric or gas service.

(ii) Publicly traded corporations.

B. The application shall be made on a form prescribed and furnished by the secretary of state and shall be executed for the corporation by any officer before a notary public.

C.(1) Two copies, or three copies if the corporation is a banking corporation, of the application for a certificate of authority shall be delivered to the secretary of state together with a certificate of corporate existence or a certificate of good standing, not a certified copy of the corporation's articles or certificate of incorporation, from an authorized official of the jurisdiction of its incorporation bearing an original signature and dated within ninety days of its submission for a certificate of authority.

(2) If the corporation seeking the issuance of a certificate of authority to transact business in this state includes in its name the word "engineer", "engineering", "surveyor", or "surveying", the secretary of state prior to issuance of the certificate of authority shall require evidence satisfactory to him that written notice of such application for a certificate of authority has been delivered to the Louisiana Professional Engineering and Land Surveying Board in writing not less than ten days prior to the date of issuance of the certificate of authority. If the applicant corporation files with its application to the secretary of state a written waiver signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board waiving the requirement of ten days' written notice to said board as set forth in the preceding sentence, the secretary of state shall be authorized to proceed immediately with the processing of such application.

(3) Repealed by Acts 1997, No. 299, §2.

Acts 1968, No. 105, §1; Acts 1991, No. 335, §1; Acts 1991, No. 944, §2; Acts 1992, No. 765, §1, eff. Jan. 1, 1993; Acts 1993, No. 983, §1, eff. June 25, 1993; Acts 1997, No. 299, §§1, 2; Acts 1999, No. 342, §5; Acts 2003, No. 279, §2.



RS 12:305 - Issuance of certificate of authority

§305. Issuance of certificate of authority

A. If the secretary of state finds that the application conforms to law, he shall, when all fees and taxes have been paid as in this Chapter prescribed:

(1) Endorse on each of such documents the word "Filed", and the date of the filing thereof.

(2) File in his office one copy of the application, together with a certificate of corporate existence or a certificate of good standing from the incorporating state.

(3) Issue a certificate of authority to transact business in this state, to which he shall affix the other copy of application, and which shall be returned to the corporation or its representative. If the corporation's application sets forth the nature of the business which it proposes to transact in this state, the certificate of authority shall recite that the corporation's authority is limited to transaction of business of such nature.

B. If the corporation is a banking corporation which has applied for authority to transact business in this state of some other nature, the secretary of state shall, upon receipt of its application, mail or deliver a copy thereof to the office of financial institutions. If, within five days after such mailing or delivery, that office should deliver to the secretary of state a written objection to the issuance of a certificate of authority pursuant to such application, the secretary of state shall not issue such certificate.

Acts 1968, No. 105, §1; Acts 1985, No. 267, §1, eff. July 6, 1985; Acts 1989, No. 101, §1; Acts 1999, No. 342, §5.



RS 12:306 - Effect of certificate of authority

§306. Effect of certificate of authority

A foreign corporation which before January 1, 1969 has received a certificate of authority which is still valid, or which shall on or after January 1, 1969 receive a certificate of authority, shall, until a certificate of revocation or of withdrawal shall have been issued as provided in this Chapter:

(1) Be authorized to transact business in this state, subject to such limitations as may be recited in the certificate of authority;

(2) Enjoy the same, but no greater, rights and privileges as a business or nonprofit corporation organized under the laws of this state to transact the business which such foreign corporation is authorized to transact in this state; and

(3) Except as in this Chapter otherwise provided, be subject to the same duties, restrictions, penalties and liabilities imposed on or after January 1, 1969 upon a business or nonprofit corporation of like character organized under the laws of this state.

Acts 1968, No. 105, §1.



RS 12:307 - Amended certificate of authority

§307. Amended certificate of authority

A. A foreign corporation authorized to transact business in this state shall, by making application therefor to the secretary of state, procure an amended certificate of authority if hereafter it changes its corporate name or proposes to transact business in this state other than that set forth in its prior application. The provisions in respect to the form and contents of such application, the manner of its execution and filing, and the issuance of an amended certificate of authority and the effect thereof, shall be the same as in the case of an original application for a certificate of authority.

B. If a foreign corporation changes its corporate name, it shall include with its application for an amended certificate of authority a certificate evidencing such change issued by the authorized official of the jurisdiction of incorporation of said corporation.

Acts 1968, No. 105, §1; Acts 1991, No. 335, §1.



RS 12:307.1 - Certificate of correction by a foreign corporation

§307.1. Certificate of correction by a foreign corporation

Whenever the original application for a certificate of authority or an application for an amended certificate of authority filed with the secretary of state under any provision of this Chapter is an inaccurate record of the corporate action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth that portion of the instrument in corrected form. A certificate of correction shall be executed in the name of the corporation by any officer authorized by resolution or consent of the board of directors.

Acts 1985, No. 268, §1; Acts 1997, No. 299, §1.



RS 12:308 - Registered agent, registered office and principal business establishment, keeping of records by foreign corporation

§308. Registered agent, registered office and principal business establishment, keeping of records by foreign corporation

A. Each foreign corporation authorized to transact business in this state shall have and continuously maintain in this state:

(1) At least one registered agent, which agent may be either (a) an individual resident in this state whose business office is identical with the corporation's registered office, (b) an individual attorney or a partnership which is authorized to practice law in this state, or (c) a domestic corporation, or a foreign corporation authorized to transact business in this state, which has a business office identical with such registered office, which is authorized by its articles or certificate of incorporation to act as the agent of a corporation for service of process, and which has on file with the secretary of state both a certificate or amended certificate setting forth the names of at least two individuals in such office, each of whom is authorized to receive any process served on it as such agent and a notarized affidavit of acknowledgement and acceptance signed by each registered agent. The failure to attach a notarized affidavit of acknowledgement and acceptance as required by this Section shall not be a defense to proper service of process on the corporation.

(2) A registered office, which may, but need not, be the same as its business office in this state.

B. A foreign corporation authorized to transact business in this state may change its registered office, its registered agent, or its principal business establishment in this state, upon filing in the office of the secretary of state a statement setting forth:

(1) The name of the corporation.

(2) If the address of its registered office is to be changed, the address to which the registered office is to be changed.

(3) If its registered agent is to be changed, the name of its successor registered agent. Attached thereto shall be a notarized affidavit of acknowledgement and acceptance signed by the successor registered agent.

(4) If its registered agent is an individual or a corporation, that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(5) If the address of the principal business establishment is to be changed, the address to which such principal business establishment is to be changed.

The statement shall be executed by the corporation by its president or a vice president, and acknowledged by him and delivered to the secretary of state. If only the address of the registered office is changed, the statement need only be executed by the registered agent. If the secretary of state finds that the statement conforms to the provisions of this Chapter, he shall file the statement in his office, and upon such filing, the change of address of the registered office, or the appointment of a new registered agent, as the case may be, shall become effective.

C. A similar statement executed by the registered agent shall be filed in like manner within thirty days after any change in the name of a corporate or partnership registered agent.

D. Any registered agent of a foreign corporation may resign as such agent upon filing a written notice of his resignation, executed in duplicate, with the secretary of state, who shall forthwith mail a copy thereof to the corporation at its principal business office address. The appointment of such agent shall terminate upon the expiration of thirty days after receipt of such notice by the secretary of state. If the registered agent resigns, or if for any other reason the corporation ceases to maintain a registered agent, a successor agent shall be appointed, under the procedure set forth in Subsection B of this Section, within thirty days after termination of the tenure of the former agent.

E. If the corporation's registered office should be vacated, a new office shall be designated, under the procedure set forth in Subsection (B) of this section, within thirty days. If such designation is not made, the office of the secretary of state may thereafter be treated as the registered office of the corporation by any person other than the corporation itself.

F. Every corporation shall keep at its principal place of business in or outside the state, records in written form or in any other form capable of being converted into written form within a reasonable time, showing correct accounts of its properties and business transactions in this state. These records shall include accounts of its assets and liabilities, receipts and disbursements, and gains and losses and, if the corporation is engaged in this state in a business which will subject it to liability for state severance taxes, a complete account of all severances produced from its operations in this state. Such records may be in written form or in any other form capable of being converted into written form within a reasonable time.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §§24, 25, emerg. eff. June 18, 1970 at 5:05 P.M.; Acts 1974, No. 477, §3; Acts 1976, No. 458, §1; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1987, No. 769, §1; Acts 2003, No. 366, §1.



RS 12:309 - Annual report

§309. Annual report

A. Each foreign corporation authorized to transact business in this State shall file, within the time prescribed in Subsection B of this Section, an annual report setting forth:

(1) Its name.

(2) The address of its registered office in this state, if changed since its last previous annual report.

(3) The address of its principal office in the state or country under the laws of which it is incorporated, and of its principal business office outside of this state, if changed since its last previous annual report.

(4) The name of its registered agent in this state, if changed since its last previous annual report.

(5) The names and addresses of its directors and officers.

(6) The municipal address of its principal business establishment in this state, if changed since its last previous annual report.

(7) Repealed by Acts 1985, No. 266, §1.

B. Each year the annual report shall be delivered to the secretary of state on or before the anniversary date of qualifying to transact business, except that the first annual report shall be filed on or before the anniversary date of qualifying to transact business in Louisiana in the year next succeeding the calendar year in which the corporation's certificate of authority was issued by the secretary of state.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §26, emerg. eff. June 18, 1970, at 5:05 P.M.; Acts 1981, No. 494, §2, at 5:05 P.M.; Acts 1981, No. 494 §2; Acts 1985, No. 266, §1; Acts 1988, No. 98, §1; Acts 1992, No. 103, §1, eff. June 5, 1992.



RS 12:310 - Change of corporate name

§310. Change of corporate name

If a foreign corporation authorized to transact business in this state changes its corporate name, it shall procure an amended certificate of authority by making application therefor to the secretary of state and submitting a duplicate or original certificate of name change, not a certified copy of the name change amendment, from an authorized official of the jurisdiction of its incorporation.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1984, No. 405, §1, eff. July 6, 1984; Acts 1988, No. 98, §1.



RS 12:311 - Merger, consolidation, or dissolution

§311. Merger, consolidation, or dissolution

A. Whenever a foreign corporation authorized to transact business in this state shall hereafter be merged into another foreign corporation, or shall hereafter be a party to a statutory consolidation, or shall be dissolved, it shall, within thirty days, file with the secretary of state a certificate from the secretary of state or an authorized official of the jurisdiction of its incorporation, (not a certified copy of the agreement or dissolution) evidencing the merger, consolidation, or dissolution; but the filing thereof shall not of itself:

(1) Effect withdrawal of the corporation from this state, nor

(2) Enlarge or alter the nature of the business which the corporation is authorized to transact in this state, if the nature of such business is limited by its certificate of authority, nor

(3) Authorize the corporation to transact business in this state prohibited by law or under any other name than the name set forth in its certificate of authority.

B. The secretary of state, after all fees, charges, and taxes have been paid as required by law, shall record the certificate in his office, endorse thereon the date and, if requested, the hour of filing thereof with him, and, if a merger or consolidation is involved, issue a certificate of merger or consolidation containing the information prescribed in R.S. 12:112(F). A duplicate original of the certificate of merger or consolidation, or of the certificate of dissolution, issued by the secretary of state, shall, within thirty days after issuance of the certificate of merger or consolidation by, or the filing of the certificate of dissolution with, the secretary of state, be filed for record in the conveyance records of each parish in this state in which the corporation, or any of the other corporate parties to the merger or consolidation, has immovable property.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1986, No. 648, §1; Acts 1988, No. 101, §1; Acts 1991, No. 333, §1; Acts 1999, No. 342, §5.



RS 12:312 - Withdrawal

§312. Withdrawal

A. A foreign corporation authorized to transact business in this state may withdraw from this state upon procuring from the Secretary of State a certificate of withdrawal. In order to procure such certificate, the corporation shall deliver to the Secretary of State an application for withdrawal, which shall set forth:

(1) The name of the corporation and the state or country under the laws of which it is incorporated.

(2) That the corporation is not transacting business in this state.

(3) That the corporation surrenders its authority to transact business in this state.

(4) That the corporation revokes the authority of its registered agent in this state to accept service of process, and consents that service of process in any action or proceeding based on any cause of action arising out of, resulting from or connected with any business transacted by it in this state during the time the corporation was authorized to transact business in this state, be made on the corporation by service thereof on the Secretary of State, or on a person in his office designated to receive service of process on corporations.

(5) An address to which the Secretary of State may mail a copy of any process which may be so served on the corporation.

(6) Such additional information as may be prescribed by the Secretary of State as necessary or appropriate to determination and assessment of any unpaid fees or taxes payable by the corporation as prescribed in this Chapter.

B. The application for withdrawal shall be made on a form prescribed and furnished by the secretary of state, and shall be executed by the corporation by any officer before a notary public, or, if the corporation is in the hands of a receiver or trustee, shall be executed on behalf of the corporation by such receiver or trustee and shall be acknowledged by him.

C.(1) Two copies of such application for withdrawal shall be delivered to the secretary of state. If the secretary of state finds that such application conforms to the provisions of this Chapter, he shall, when all fees, charges, taxes, unemployment compensation contributions, penalties, and interest have been paid as required by law and evidenced by certificates of the secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law:

(a) Endorse on each application the word "Filed", and the month, day, and year of the filing thereof.

(b) File one application in his office.

(c) Issue a certificate of withdrawal to which he shall affix the other application.

(2) The certificate of withdrawal, together with an application for withdrawal affixed thereto by the secretary of state, shall be returned to the corporation or its representative. Upon the issuance of such certificate of withdrawal, the authority of the corporation to transact business in this state shall cease.

Acts 1968, No. 105, §1; Acts 1992, No. 447, §4; Acts 1997, No. 299, §1; Acts 1997, No. 1172, §1, eff. June 30, 1997; Acts 1999, No. 342, §5.



RS 12:312.1 - Termination of withdrawal proceedings

§312.1. Termination of withdrawal proceedings

At any time before the certificate of withdrawal is issued by the secretary of state pursuant to R.S. 12:312, withdrawal proceedings may be terminated by delivering to the secretary of state a request that withdrawal proceedings be terminated. The request shall be signed by any officer of the corporation. After all fees and charges have been paid as required by law, the secretary of state shall place the request to terminate withdrawal proceedings on file in his office and shall acknowledge receipt of the request by returning the application for withdrawal forms to the corporation or its representative. The secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law shall be notified by the secretary of state of the termination of withdrawal proceedings.

Acts 1986, No. 647, §1; Acts 1992, No. 447, §4; Acts 1997, No. 299, §1; Acts 1997, No. 1172, §1, eff. June 30, 1997.



RS 12:313 - Revocation of certificate of authority

§313. Revocation of certificate of authority

A. The certificate of authority of a foreign corporation to transact business in this state may be revoked by the secretary of state when:

(1) The corporation has failed to file its annual report within the time required by this Chapter, or has failed to pay any fees, taxes or penalties prescribed by law when they have become due and payable; or

(2) The corporation has failed to maintain a registered agent or a registered office in this state, or to maintain records, as required by this Chapter; or

(3) The corporation has failed, after change of its registered office or registered agent (or of the name of a corporate or partnership agent) to file in the office of the secretary of state a statement of such change as required by this Chapter; or

(4) The corporation has failed to file in the office of the secretary of state any certificate of name change or merger or its articles of incorporation and any amendments thereto within thirty days when so requested by the secretary of state; or

(5) A misrepresentation has been made of any material matter in any application, report or other document filed by the corporation pursuant to this Chapter; or

(6) The corporation has exercised in this state authority not conferred upon it by the laws of this state, or has abused authority conferred upon it; or

(7) The corporation has done or omitted any act which amounts to a surrender of its right to do business; or

(8) The corporation has been dissolved.

B. No certificate of authority of a foreign corporation shall be revoked by the Secretary of State unless (1) he shall have given the corporation not less than sixty days' notice in writing of the grounds on which such proposed revocation is based, and (2) the corporation has failed, neglected or refused to correct the same within said sixty-day period.

C. Upon revocation, the authority of the corporation to transact business in this state shall cease, but the authority of its registered agent in this state to accept service of process shall continue.

D. The certificate of authority of a foreign corporation to transact business in this state may be suspended by the secretary of state when, according to the records of his office, such foreign corporation is not in compliance with Paragraphs (1), (2), (3), or (4) of Subsection A of this Section and the secretary of state is authorized to revoke the suspension where the failure to comply with said Paragraphs has been remedied by compliance.

Before the certificate of authority of a foreign corporation is suspended under the provisions of this Subsection, any corporation having failed to comply with such Paragraphs, according to the records of the office of the secretary of state, shall be notified in writing at its last known address of such noncompliance, and the notice shall afford any such corporation fifteen days from the receipt of the written notice to comply with Paragraphs (1), (2), (3), or (4) of Subsection A of this Section, or to show cause why the written notice should not have been given.

The secretary of state is authorized to hold hearings and take evidence where the corporation undertakes to show cause why its certificate of authority should not be suspended and to make an order suspending the certificate of authority in the light of such evidence where the order is justified according to same. The order shall be recorded in the archives of his office.

Where notice of noncompliance has been furnished as provided in this Subsection and no showing or reply has been made within the fifteen day period allowed, it shall be presumed that the corporation has failed to comply with Paragraphs (1), (2), (3), or (4) of Subsection A of this Section and the secretary of state may suspend the certificate of authority of any such corporation. In the event any such corporation thereafter complies with the requirements of said paragraphs, or shows that it was already in compliance with same, the secretary of state is authorized to revoke any suspension issued by him in respect to said corporation and to restore same to good standing and record same in the archives of his office.

Where any order of suspension is made under this Subsection, the secretary of state shall forward a certified copy of the order to the corporation's last known address by certified mail, return receipt requested. Similar notice shall be furnished in the event of revocation of such suspension.

R.S. 12:314 shall be applicable during any suspension made pursuant to this Subsection.

Acts 1968, No. 105, §1. Amended by Acts 1970, No. 50, §27, emerg. eff. June 18, 1970, at 5:05 P.M; Acts 1972, No. 601, §1; Acts 1981, No. 582, §2, eff. July 20, 1981; Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1984, No. 717, §1, eff. July 12, 1984.



RS 12:314 - Transacting business without authority

§314. Transacting business without authority

A. No foreign corporation transacting business in this state shall be permitted to present any judicial demand before any court of this state unless it has been authorized to transact such business, if required by, and as provided in, this Chapter. The burden of proof shall rest upon the corporation to establish that it has been so authorized, and the only legal evidence thereof shall be the certificate of the secretary of state or a duly authenticated copy thereof.

B. The failure of a foreign corporation to obtain a certificate of authority to transact business in this state shall not impair the validity of any contract or act of such corporation, and shall not prevent such corporation from defending any action, suit or proceeding in any court of this state.

C. A foreign corporation which transacts business in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and taxes which would have been imposed by law upon such corporation, had it duly applied for and received a certificate of authority to transact business in this state as required by this Chapter, and had thereafter filed all reports required by this Chapter, plus all penalties imposed by this Chapter for failure to pay such fees and franchise taxes. The Attorney General shall bring proceedings to recover all amounts due this state under the provisions of this section.

Acts 1968, No. 105, §1. Amended by Acts 1976, No. 599, §1.



RS 12:314.1 - Authority to investigate; penalty

§314.1. Authority to investigate; penalty

A. The secretary of state may investigate any foreign corporation transacting business in this state which does not have a certificate of authority to transact business in this state.

B. The secretary of state may impose a penalty of not more than one thousand dollars per violation against such foreign corporations transacting business in this state without a valid certificate of authority.

C. The secretary of state shall adopt a schedule of penalties to be imposed under the provisions of this Section in accordance with the provisions of the Administrative Procedure Act.

D. If a penalty imposed under the provisions of this Section is not timely paid by a foreign corporation, the attorney general shall institute proceedings against the foreign corporation to collect such penalty.

Acts 1988, No. 513, §1.



RS 12:315 - Penalties

§315. Penalties

A. Any foreign corporation which fails or refuses to file its annual report for any year, or to maintain offices, records and registered agent, or to file any other documents, as required by this Chapter, or to pay any taxes prescribed by the laws of this state, shall be fined not less than twenty-five nor more than five hundred dollars, and, in addition, fifty dollars for each day it shall so fail, up to a maximum of one thousand dollars.

B. Each officer and director of a foreign corporation who fails or refuses to file its annual report for any year, or to maintain its offices, records and registered agent, or to file any other document in its behalf, as required by this Chapter, or to pay any taxes prescribed by the laws of this state, shall be fined not less than twenty-five nor more than five hundred dollars, or imprisoned for not less than three days nor more than four months in event of non-payment of the fine.

Acts 1968, No. 105, §1.



RS 12:316 - Fees

§316. Fees

A. A fee as provided in R.S. 49:222 shall be paid in advance to the secretary of state, for the use and benefit of the state, by every corporation:

(1) For filing and recording application for certificate of authority and certificate of existence, or a certificate of good standing.

(2) For filing and recording application for amended certificate of authority to change the name of the corporation.

(3) For filing and recording withdrawal proceedings.

(4) For filing and recording reinstatement proceedings.

(5) For filing and recording certificate of merger.

(6) For filing and recording termination of withdrawal proceedings.

B.(1) Additional copies, certified or otherwise, of documents or a certificate shall be furnished upon request for a fee as provided in R.S. 49:222, which shall be paid in advance.

(2) The secretary of state is authorized to charge a fee as provided in R.S. 49:222 for making, issuing, and sealing any other certificates required or permitted by this Chapter, for resignation of a registered agent or officer, appointment of a registered agent, change of a registered office, appointment of officers and directors, and for annual reports.

Acts 1968, No. 105, §1. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 1983, No. 235, §1, eff. July 1, 1983; Acts 1983, 2nd Ex. Sess., No. 4, §1., eff. Jan. 1, 1984; Acts 1984, No. 741, §1, eff. July 13, 1984; Acts 1986, No. 649, §1; Acts 2008, No. 913, §2.



RS 12:317 - Appointment of receiver

§317. Appointment of receiver

The court may appoint a receiver to take charge of a foreign corporation's property in this state on any ground set forth in R.S. 12:151, or on application by a receiver or liquidator duly appointed to take charge of the corporation's property by a court of competent jurisdiction in the state or country under the laws of which the corporation is incorporated. The provisions of R.S. 12:151 and 152 shall, mutatis mutandis, govern proceedings brought under this section.

Acts 1968, No. 105, §1.



RS 12:318 - Pre-filing procedure

§318. Pre-filing procedure

Any document to be filed with the Secretary of State by a foreign corporation may be delivered to the Secretary of State in advance, for filing as of any specified date (and, if specified upon such delivery, as of any given time on such date) within thirty days after the date of delivery.

Acts 1968, No. 105, §1.



RS 12:319 - Definitions

§319. Definitions

Terms used in this Chapter shall, unless the context requires otherwise, have the same meaning as in Chapter 1 of this Title.

Acts 1968, No. 105, §1.



RS 12:320 - Application to authorized corporations

§320. Application to authorized corporations

Except as otherwise expressly provided in this Chapter, all of the provisions of this Chapter shall be applicable to every foreign corporation on or before January 1, 1969 authorized to transact business in this state; provided that this Chapter shall not affect or impair any right of any such foreign corporation which is guaranteed or protected by the Constitution of this state or of the United States; and provided further that this Chapter shall not be construed to impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred, prior to January 1, 1969, but the same may be enjoyed, asserted and enforced, prosecuted or inflicted as fully, and to the same extent, as if this Chapter had not been enacted.

Acts 1968, No. 105, §1.



RS 12:321 - Short title

§321. Short title

This Chapter shall be known, and reference may be made thereto, as the "Foreign Corporation Law".

Acts 1968, No. 105, §1.



RS 12:401 - SPECIAL CORPORATIONS

CHAPTER 4. SPECIAL CORPORATIONS

PART I. ELECTRIC COOPERATIVES

§401. Organization authorized

Cooperative, nonprofit membership corporations may be organized under this Part for the purpose of supplying electrical energy and promoting and extending the use thereof.

Renumbered from R.S.1950, §12:301 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:402 - Terms defined

§402. Terms defined

As used in this Part:

A. "Cooperative" means a corporation organized under this Part and a corporation which becomes subject to this Part in the manner hereinafter provided.

B. "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership.

C. "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic.

Renumbered from R.S.1950, §12:302 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:403 - Powers

§403. Powers

A cooperative may:

(1) Sue and be sued, in its corporate name;

(2) Have perpetual existence, unless otherwise provided for in the articles of incorporation of the cooperative;

(3) Adopt a corporate seal and alter the same at pleasure;

(4) Generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and distribute, sell, supply, and dispose of electric energy to its members, to governmental agencies and political subdivisions, and to other persons not in excess of ten per centum of the number of its members; provided, however, that should a cooperative acquire any electric facilities dedicated or devoted to the public use, it may, for the purpose of continuing service and avoiding hardship and to an extent which together with all other persons served by the cooperative on a non-member basis shall not exceed forty per centum of the total number of persons served by the cooperative, continue to serve the persons served directly from such facilities at the time of such acquisition without requiring that such persons become members. But such non-members shall have the right to become members upon such terms as are provided in the by-laws;

(5) Make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus and equipment of any and all kinds and character, and in connection therewith; purchase, acquire, lease, sell, distribute, install and repair such electric and plumbing fixtures, appliances, apparatus and equipment, and to accept or otherwise acquire, and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any and all types of security therefor;

(6) Make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise assist such persons in, constructing, maintaining and operating electric refrigeration plants;

(7) Become a member in one or more other cooperatives or corporations or own stock therein;

(8) Construct, purchase, take, receive, lease as lessee, or otherwise acquire, and own, hold, use, equip, maintain, and operate, and sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber, electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, lands, buildings, structures, dams, plants and equipment, and any and all kinds of classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(9) Purchase or otherwise acquire, and own, hold, use and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights of way and easements;

(10) Borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness therefor, and secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income;

(11) Construct, maintain and operate electric transmission and distribution lines along, upon, under and across all public thoroughfares, including without limitation, all roads, highways, streets, alleys, bridges and causeways, and upon, under and across all publicly owned lands, subject, however, to the requirements in respect to the use of such thoroughfares and lands that are imposed by law; and, provided, that such construction and operation shall not interfere with the use and occupancy thereof by other public utilities;

(12) Exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(13) Conduct its business and exercise any or all of its powers within or without this state;

(14) Adopt, amend and repeal by-laws; and

(15) Do and perform any and all other acts and things, and to have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

Renumbered from R.S.1950, §12:303 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 2012, No. 328, §1.



RS 12:404 - Name

§404. Name

The name of each cooperative shall include the words "Electric" and "Cooperative," and the abbreviation "Inc.," provided, however, such limitation shall not apply if, in any affidavit made by the president or vice-president of the cooperative and filed with the Secretary of State, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name; and provided, further, that any corporation which may be converted into a cooperative and become subject to this Part as provided in R.S. 12:417 may at its election retain the corporate name used by it prior to such conversion or such domestication. The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "Electric" and "Cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this Part.

Renumbered from R.S.1950, §12:304 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:405 - Incorporators

§405. Incorporators

Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

Renumbered from R.S.1950, §12:305 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:406 - Articles of incorporation

§406. Articles of incorporation

A. The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this Part. The articles shall be executed by authentic act, signed by each of the incorporators, and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The names and addresses of the persons who shall constitute its first board of directors;

(5) Its duration; and

(6) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of its business and affairs, including any provision authorized by R.S. 12:24(C)(4).

B. The articles of incorporation shall be submitted to the Secretary of State for filing as provided in this Part.

C. It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate power vested in a cooperative under this Part.

Renumbered from R.S.1950, §12:306 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1987, No. 261, §2, eff. July 3, 1987.



RS 12:407 - Bylaws

§407. Bylaws

A. The original bylaws of a cooperative shall be adopted by its board of directors. The first bylaws of a new cooperative resulting from a consolidation, or the surviving cooperative resulting from a merger, or the converted corporation resulting from a conversion, as provided in this Part, shall be adopted by the board of directors named in articles of conversion, merger, or consolidation, as the case may be.

B. Bylaws may be adopted, amended, or repealed by the members or the board of directors. However, only the members may amend the bylaws when the amendment concerns the dissolution of the cooperative or the sale, lease, or other disposition or encumbrance of all or any substantial portion of property belonging to the cooperative. The board of directors shall not adopt any bylaws in conflict with the provisions of R.S. 12:414, 418, or 421.

C. In the event voting by mail is authorized in the bylaws, the board of directors is authorized to prescribe conditions necessary for voting by mail, including the percentage of members required to constitute a quorum. However, only the members may prescribe conditions in the bylaws for voting by mail or the constituting of a quorum when the provisions of the bylaws relate to the dissolution of the cooperative or the sale, lease, merger, or other disposition or encumbrance of all or any substantial portion of property belonging to the cooperative.

D. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this Part or with its articles of incorporation. Nothing herein or in this Part shall limit the rights of members provided for in R.S. 12:417 or any rights otherwise granted in the bylaws and articles of incorporation which may authorize voting by mail or proxy.

E. Nothing herein or in this Part shall limit the right of the board of directors of the cooperative, as provided in R.S. 12:421(2), without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed of trust or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises, or permits of the cooperative, whether acquired, or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States of America or any agency or instrumentality thereof, or to any bank, insurance company, or other lending institution, any provision of the articles of incorporation or bylaws of a cooperative to the contrary notwithstanding.

Renumbered from R.S.1950, §12:307 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1978, No. 108, §1, eff. June 22, 1978; Acts 2010, No. 202, §1, eff. Jan. 1, 2011; Acts 2012, No. 328, §1.



RS 12:408 - Members

§408. Members

A. No person who is not an incorporator shall become a member of a cooperative unless such person shall agree to use electric energy furnished by the cooperative when such electric energy is available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if he fails or refuses to use electric energy made available by the cooperative or if electric energy has not been made available to such person by the cooperative within a specified time after such person has become a member thereof. Membership in the cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

B. An annual meeting of the members shall be held at such time as provided in the bylaws.

C. Special meetings of the members shall be called by the board of directors, by any three directors, by not less than ten per centum of the members, or by the president.

D. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

E. Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

F. Unless otherwise required in the articles of incorporation or in the bylaws, five percent of all members, present in person, shall constitute a quorum for the transaction of business at all meetings of the members. For purposes of this Section, if voting by mail is authorized in the bylaws, members voting by mail shall be considered present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

G. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised. In any event, only members may act as proxies and no member may act as proxy for more than three members at any meeting of the members.

Renumbered from R.S.1950, §12:308 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1978, No. 110, §1, eff. June 22, 1978.



RS 12:409 - Board of directors; elections

§409. Board of directors; elections

A.(1) The business and affairs of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof. The bylaws shall prescribe the number of directors, their qualifications, other than those provided for in this Part, and the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. The bylaws shall provide that a member of the cooperative may be nominated for election to the board of directors upon the petition of the members; however, the bylaws may not require the signatures of more than fifty members. Without approval of the members, directors shall not receive any salaries for their services as directors, and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation. The bylaws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

(2) The bylaws shall provide that the committee charged by a cooperative with nominating persons for election to the board of directors shall select its nominees a minimum of twenty days prior to the last day for the filing of any petition to nominate a member for election to the board of directors.

B.(1) The directors of a cooperative named in any articles of incorporation, consolidation, merger, or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next annual meeting of the members, except as hereinafter otherwise provided. Each director shall hold office for the term for which he is elected or until his successor has been elected and qualified.

(2) The date, time, and place of any meeting of the nominating committee for the board of directors of each electric cooperative engaged in the retail distribution of electricity shall be published in at least two issues of the official journal of each parish in which the cooperative is domiciled or provides service, not less than ten days prior to the meeting. In lieu of publication in official journals, such publication may be accomplished by the use of the monthly issue of the membership publication immediately preceding the meeting, mailed to all members of the cooperative.

C. The directors shall be divided into three classes at the next annual meeting, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting, the term of the second class to expire at the second succeeding annual meeting, and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification, a number of directors equal to the number of the class whose term expired at the time for such meeting shall be elected to hold office until the third succeeding annual meeting.

The provisions of this Subsection shall not be construed to reduce the term of office of any director holding such office on the effective date of this Subsection.

D. A majority of the board of directors shall constitute a quorum.

E. If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a director.

F. The board of directors may exercise all of the powers of a cooperative except such as are conferred upon the members by this Part, or its articles of incorporation or bylaws.

G.(1) Every meeting of the board of directors of an electric cooperative shall be open to attendance by members of the cooperative to the extent that such members can be reasonably, physically accommodated in the place in which the board of directors is meeting, unless such meeting is closed pursuant to the exceptions enumerated hereafter.

(2) The board of directors may meet in executive session to consider the following:

(a) Discussion of the character, professional competence, or physical or mental health of a person.

(b) Strategy sessions or negotiations with respect to collective bargaining, prospective litigation, or litigation when an open meeting would have a detrimental effect on the bargaining or litigating position of the cooperative.

(c) Discussion regarding the report, development, or course of action regarding security personnel, plans, or devices.

(d) Proceedings regarding allegations of misconduct.

(e) Cases of extraordinary emergency.

(3)(a) Any cooperative not under the jurisdiction of the Public Service Commission, prior to any change in rates charged for electric energy, shall conduct a public hearing after giving sixty days prior written notice by mail to all cooperative members. The notice may be included in a billing notice but shall be a separate and prominent document. The notice shall contain a brief explanation of the reasons for the effect of the rate increase on consumers and inform the consumers of the availability of a complete, written explanation of the reasons for and the basis of the rate increase. Such written explanation shall be available for examination by any member or his representative at all cooperative offices during regular business hours at least sixty days prior to the hearing.

(b) At the hearing, the directors of the cooperative shall present evidence in support of the rate change and shall provide the members or their representatives an opportunity to produce evidence regarding the rate change. If the directors of the cooperative fail to implement the rate change within sixty days of the public hearing, they shall conduct another public hearing prior to implementing the rate change. The press shall be admitted to the hearing.

H. Each member of the board of directors of any cooperative primarily engaged in the distribution of electricity and which elects directors by district shall be elected from a single member district, one district for each member of the board of directors. A quorum from each district shall be sufficient to validate the election of a candidate from the district. Elections conducted by mail ballot shall be conducted under the supervision of a certified public accountant. All costs of the election shall be paid by the cooperative.

Renumbered from R.S. 1950, §12:309 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1978, No. 109, §1, eff. June 22, 1978; Acts 1983, No. 636, §1, eff. July 19, 1983; Acts 1984, No. 779, §1, eff. July 13, 1984; Acts 1985, No. 421, §1; Acts 1985, No. 478, §1; Acts 1985, No. 485, §1.



RS 12:410 - Districts

§410. Districts

Notwithstanding any other provision of this Part, or any other statute, the by-laws may provide for the division and redivision of the territory served or to be served by a cooperative into two or more districts. In such case the by-laws shall prescribe the manner in which the several districts shall function with respect to the nomination and election of directors and otherwise, and may provide for the election and powers of district delegates. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

Renumbered from R.S.1950, §12:310 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:411 - Officers

§411. Officers

The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of directors. No person shall continue to hold any of the above offices after he has ceased to be a director. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the by-laws.

Renumbered from R.S.1950, §12:311 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:412 - Amendment of articles of incorporation

§412. Amendment of articles of incorporation

A. A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be approved first by the board of directors and shall be submitted then to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such meeting; and

(2) Upon such approval by the members, articles of amendment shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this Part and shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The date of the filing of its articles of incorporation in the office of the Secretary of State, and

(d) The amendment to its articles of incorporation.

(3) The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Secretary of State for filing as approved in this Part.

B. A cooperative may, without amending its articles of incorporation, upon authorization of its board of directors, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice-president under its seal attested by its secretary, in the office of the Secretary of State, and also in the office of the recorder of mortgages or the clerk of court in each parish in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty (30) days after the filing of such certificate of change of principal office in the office of recorder of mortgages or clerk of court of any parish, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

Renumbered from R.S.1950, §12:312 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:413 - Consolidation

§413. Consolidation

Any two or more cooperatives, each of which is hereinafter designated a "consolidating cooperative", may consolidate into a new cooperative, hereinafter designated the "new cooperative", by complying with the following requirements:

A. The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this Part and shall state:

(1) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the Secretary of State;

(2) The name of the new cooperative and the address of its principal office;

(3) The names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(4) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into membership in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(5) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of the business and affairs of the new cooperative.

B. The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating cooperative then shall be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each consolidating cooperative voting thereon at such meeting.

C. Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed by authentic act on behalf of each consolidating cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the Secretary of State for filing as provided in this Part.

Renumbered from R.S.1950, §12:313 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:414 - Merger

§414. Merger

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

A. The proposition for the merger of the merging cooperatives in the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of directors of each merging cooperative and by the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this Part and shall state:

(1) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the Secretary of State;

(2) The name of the surviving cooperative and the address of its principal office;

(3) The names and addresses of the persons who shall constitute the first board of directors of the surviving cooperative;

(4) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(5) The terms and conditions of the merger and mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted membership; and

(6) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative.

B. The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective cooperatives, parties to the proposed merger, then shall be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each cooperative voting thereon at such meeting.

C. Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed by authentic act on behalf of each such cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with by such cooperative. Such articles of merger and affidavits shall be submitted to the Secretary of State for filing as provided in this Part.

Renumbered from R.S.1950, §12:314 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:415 - Effect of consolidation or merger

§415. Effect of consolidation or merger

The effect of consolidation or merger shall be:

A. The several cooperatives, parties to the consolidation or merger, shall be a single cooperative which, in the case of a consolidation, shall be the new cooperative provided for in articles of consolidation, and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease.

B. The new or surviving cooperatives shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this Part, and shall possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger.

C. The new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place.

D. Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger.

E. In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

Renumbered from R.S.1950, §12:315 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:416 - Conversion of existing corporations

§416. Conversion of existing corporations

Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy may be converted into a cooperative and become subject to this Part with the same effect as if originally organized under this Part by complying with the following requirements:

A. The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of directors of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this Part and shall state:

(1) The name of the corporation prior to its conversion into a cooperative;

(2) The address of the principal office of such corporation;

(3) The date of the filing of the articles of incorporation of such corporation in the office of the Secretary of State;

(4) The statute or statutes under which such corporation was organized;

(5) The name assumed by such corporation;

(6) A statement that such corporation elects to become a cooperative, subject to this Part;

(7) The names and addresses of the persons who shall constitute the first board of directors of the converted corporation upon filing of the articles of conversion;

(8) The manner and basis of converting memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(9) Any provisions not inconsistent with this Part deemed necessary or advisable for the conduct of the business and affairs of such corporation.

B. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of directors of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two-thirds of the capital stock of such corporation represented at such meeting.

C. Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed by authentic act on behalf of such corporation by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice-president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this Section with respect to the approval of its trustees or directors and its members or stockholders of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the Secretary of State for filing as provided in this Part. The term "articles of incorporation" as used in this Part shall be deemed to include the articles of conversion of a converted corporation.

Renumbered from R.S.1950, §12:316 by Acts 1968, No. 105, §1, eff. Jan. 1, 1969.



RS 12:417 - Initiative by members

§417. Initiative by members

Notwithstanding any other provision of this Part, any proposition embodied in a petition signed by not less than ten per centum of the members of a cooperative, together with any document submitted with such petition to give effect to its proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within forty-five days after the presentation of such petition, or, if the date of the next annual meeting of members falls within ninety days after such presentation or if the petitioner so requests, at such annual meeting. The approval of the board of directors shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this Part. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this Part shall, in such cases, be modified to show compliance with the provisions of this section.

Renumbered from R.S.1950, §12:317 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:417.1 - Corporate records; disclosure; right of members to inspect

§417.1. Corporate records; disclosure; right of members to inspect

A cooperative shall maintain for inspection by any member of the cooperative or his attorney during regular office hours every contract or agreement of a value in an amount in excess of fifteen thousand dollars. Each person or legal entity which is a party to any such contract or agreement with a cooperative shall submit a sworn statement disclosing any business or personal relationship which exists with a director or officer of that cooperative. The sworn statement shall be attached to all such contracts or agreements.

Added by Acts 1983, No. 636, §1, eff. July 19, 1983.



RS 12:418 - Dissolution

§418. Dissolution

A. A cooperative which has not commenced business may dissolve voluntarily by delivering to the Secretary of State articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators. The articles of dissolution shall be submitted to the Secretary of State for filing as provided in this Part. The articles of dissolution shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all servitudes have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

B. A cooperative which has commenced business may dissolve voluntarily and liquidate its affairs in the following manner:

(1) The board of directors shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than a majority of all of the members of the cooperative. Notwithstanding any other provision of law in this Part, voting by proxy and mail may be authorized in the cooperative's bylaws for purposes of this Section as provided for in R.S. 12:407 and 408. This provision shall not limit the rights of members provided for in R.S. 12:417 or any rights otherwise granted in the bylaws and articles of incorporation which may authorize voting by mail or proxy.

(2) Upon such approval, a certificate of election to dissolve, hereinafter designated as the "certificate" shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative. The president or vice-president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such certificate and affidavit shall be submitted to the Secretary of State for filing as provided in this Part;

(3) Upon the filing of the certificate and affidavit by the Secretary of State, the cooperative shall cease to carry on its business except in so far as may be necessary for winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the Secretary of State;

(4) After the filing of the certificate and affidavit by the Secretary of State the board of directors shall immediately cause notice of the liquidation proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the parish in which the principal office of the cooperative is located;

(5) The board of directors shall have full power to liquidate and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members, and among other persons who have been members at any time during the seven years next preceding the date of such filing of the certificate, in proportion to the aggregate patronage of each such member and other person during such seven year period or, if the cooperative shall not have been in existence for such period, during the period of its existence; and

(6) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed pursuant to the provisions of this Section, the board of directors shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this Part and shall state:

(a) The name of the cooperative;

(b) The address of the principal office of the cooperative;

(c) That the cooperative has heretofore delivered to the Secretary of State a certificate of election to dissolve and the date on which the certificate was filed by the Secretary of State in the records of his office;

(d) That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

(e) That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

(f) That there are no actions or suits pending against the cooperative. The president or vice-president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such articles of dissolution and affidavit accompanied by proof of publication required in this Sub-section, shall be submitted to the Secretary of State for filing as provided in this Part.

Renumbered from R.S.1950, §12:318 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 2010, No. 202, §1, eff. Jan. 1, 2011.



RS 12:419 - Filing of articles

§419. Filing of articles

A. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, as the case may be, when executed by authentic act shall be presented to the secretary of state for filing in the records of his office. If the secretary of state shall find that the articles presented conform to the requirements of this Part, he shall, upon payment of a fee as provided in R.S. 49:222, file the articles so presented in the records of his office, and upon such filing, the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect.

B. The cooperative or corporation shall deliver a certified copy thereof to the recorder of mortgages or clerk of court of the parish in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion, or dissolution shall be located. The recorder of mortgages or clerk of court of any parish upon receipt of any such certified copy, shall file and index the same in the records of his office, but the failure of the secretary of state or of the recorder of mortgages or clerk of court of the parish to comply with the provisions of this Section shall not invalidate such articles. The provisions of this Section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to R.S. 12:418(B).

Acts 1989, No. 143, §1; Acts 2008, No. 913, §2.



RS 12:420 - Refunds to members

§420. Refunds to members

A. Revenues of a cooperative for any fiscal year shall first be used to:

(1) Defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) Pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) Finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) Provide a reasonable reserve for working capital;

(5) Provide a reserve for the payment of indebtedness of the cooperative maturing more than one (1) year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and payments in respect thereof required to be made during the next following fiscal year; and

(6) Provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative.

B. Revenues for any fiscal year in excess of the amount necessary to provide for the items listed in Sub-section A shall, unless otherwise determined by a vote of the board of directors, be distributed by the cooperative to its members as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members paid for during such fiscal year. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

C.(1) An electric cooperative is hereby authorized to donate capital credits due and payable by the cooperative to its members or former members when unclaimed by its members or former members for a period of two years from the date due and payable. A cooperative is hereby authorized to donate utility deposits due and payable by it to its members or former members when unclaimed by its members or former members for a period of two years from the date due and payable.

(2) Prior to the donation of such unclaimed capital credits and unclaimed utility deposits, an electric cooperative shall file a report in accordance with R.S. 9:168.

(3) The cooperative shall transfer these unclaimed capital credit funds and unclaimed utility deposit funds to an educational fund which shall be used for scholarships to be awarded only to persons who were active members of the cooperative, or the children of such persons, for at least one year as of January 31, 1995. These scholarships shall be donated to a qualified applicant or applicants selected by the board of directors of the cooperative based on qualifications and criteria set by the board and shall be made available only to persons attending an institution of higher education in the state of Louisiana.

(4) If a member or former member, after the expiration of the two-year period, makes a valid claim to capital credits or utility deposits which would have been due to him from the cooperative then the cooperative shall deduct from the fund available for scholarships each year the amount claimed and pay that amount to the member or former member who made the claim.

(5) Any other provision of law or special act governing a specific electric cooperative shall supersede this Subsection if this Subsection is in conflict therewith.

Renumbered from R.S.1950, §12:320 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1995, No. 498, §1.



RS 12:421 - Disposition of property

§421. Disposition of property

A cooperative may not sell, mortgage, lease or otherwise dispose of or encumber all or any substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than a majority of all of the members of the cooperative. However, notwithstanding anything herein contained, or any other provisions of law,

(1) The board of directors may sell, lease or otherwise dispose of all or a substantial portion of such property to another cooperative authorized to transact business in the state pursuant to this Part upon the authorization of a majority of those members of the cooperative present at a duly held meeting of the members thereof and

(2) The board of directors of the cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed of trust or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired, or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the United States of America or any agency or instrumentality thereof, or to any bank, insurance company, or other lending institution, any provision of the articles of incorporation or bylaws of a cooperative to the contrary notwithstanding.

Renumbered from R.S.1950, §12:321 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 14, §1.



RS 12:422 - Non-liability of members for debts of cooperative

§422. Non-liability of members for debts of cooperative

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

Renumbered from R.S.1950, §12:322 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:423 - Recordation of mortgages and conveyances

§423. Recordation of mortgages and conveyances

Notwithstanding the provisions of any other Part, upon the recordation as a mortgage on real property of any mortgage, deed of trust, or other instrument executed by a cooperative or foreign corporation authorized to transact business in this state pursuant to this Part, which, by its terms creates a lien upon both real and personal property then owned or after-acquired, the lien thereof shall attach to all property of such cooperative then owned, described in such mortgage, deed of trust or other instrument and to all after-acquired property described therein immediately upon the acquisition thereof by such cooperative and the lien so created shall be superior to all claims of creditors of such cooperative and purchasers of such property and to all other liens affecting such property, except liens of prior record.

Renumbered from R.S.1950, §12:323 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:424 - Waiver of notice

§424. Waiver of notice

Whenever any notice is required to be given under the provisions of this Part or under the provisions of the articles of incorporation or by-laws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting attends such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting has not been lawfully called or convened.

Renumbered from R.S.1950, §12:324 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:425 - Taxation

§425. Taxation

Each cooperative shall pay annually, on or before the first day of July, to the department of revenue, a fee of ten dollars for each one hundred persons or fraction thereof to whom electricity is supplied within the state by it, but shall be exempt from all other excise and income taxes whatsoever.

Renumbered from R.S.1950, §12:325 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:426 - Jurisdiction of the Public Service Commission

§426. Jurisdiction of the Public Service Commission

A. Cooperatives transacting business in this state pursuant to this Part shall not be subject to the jurisdiction and control of the Public Service Commission except as provided in R.S. 45:1163 and Subsections B and C of this Section.

B.(1) Upon petition of not less than ten percent of the members of an electric cooperative, the board of directors of the electric cooperative shall order a referendum election to be held to determine whether the electric cooperative shall be subject to the jurisdiction of the Public Service Commission. A petition shall be completed within sixty days of commencement.

(2)(a) Any member of an electric cooperative desiring a referendum election shall sign a petition addressed to the board of directors of the electric cooperative, in substantially the following form:

PETITION

TO:

The undersigned members respectfully request that you call an election to submit to the members the following proposition:

Shall the Public Service Commission have jurisdiction over this electric cooperative?

Signature

Address

Date

(b) Where signatures are made on more than one sheet, each sheet of the petition shall reproduce above the signatures the same matter as is on the first sheet. Each petitioner shall sign his name in his own handwriting and shall write his address and the date on which he signed. If a petitioner cannot sign his name he may have his name and address and the date written by another and shall affix his original "X" mark in the presence of two competent witnesses, who shall sign their names as witnesses to the mark.

(3) The petition shall be filed with the board of directors of the electric cooperative and the board shall order an election not less than sixty days nor more than ninety days from the date on which the petition was filed with the board.

(4)(a) On the date set by the board of directors for the election, the board shall mail postage prepaid and properly addressed to each member of the electric cooperative a ballot containing the following proposition:

Shall the Public Service Commission have jurisdiction over this electric cooperative:

YES_______________

NO _______________

(b) The ballot shall also contain a self-addressed envelope for the purpose of returning the ballot to an independent certified public accountant retained by the electric cooperative from a list obtained from the Society of Louisiana Certified Public Accountants to receive the ballots and certify the results of the election. The ballot shall also contain the date by which it must be received by the accountant for consideration in the election. The date by which the ballot must be received by the accountant shall be not more than thirty days after the date that it was mailed to the members by the board of directors. The board of directors shall not require that the ballots be returned by a date earlier than the thirtieth day after the ballots were mailed to the members. The election procedure shall require a signature form for verification, but shall not allow the signature to be traced to the vote of a particular member.

(5) The issue in the election shall be decided by a majority of the members voting whose ballots are received by the accountant. Twenty percent of the membership shall constitute a quorum for the election. The accountant shall notify the board of directors and the Public Service Commission of the results of the election.

C. When a majority of the members voting vote to place the cooperative under the jurisdiction of the Public Service Commission, the commission shall determine an effective date of the transfer which shall be within ninety days from the election. On and after the effective date of the transfer, the cooperative shall be subject to regulation by the Public Service Commission. In fixing and regulating the rates to be charged by an electric cooperative, the commission shall set rates sufficient to meet the covenants of the cooperative's mortgage and loan agreements. Such rates shall not be fixed or regulated on a rate of return basis.

D.(1) Except as provided in this Subsection, funds of an electric cooperative shall not be used for the purpose of supporting or opposing the issue presented in the election nor shall funds contributed to the electric cooperative or to a member of the board of directors of the electric cooperative be used for the purpose of supporting or opposing the issue presented in the election if the funds are contributed by an individual or firm which has conducted business with the cooperative, other than as a customer of electric service, within two years prior to the date on which the ballots are mailed by the board. No firm or individual which has contributed to a cooperative or member of the board of directors regarding an issue presented in the election shall do business with any electric cooperative in this state for a period of two years from the counting of the votes. Any contract in violation of this Subsection shall be unenforceable.

(2) During the election period, the cooperative may mail a written explanation to each member relating the merits and demerits of a change in regulation. If the cooperative sends such an explanation, it shall pay an equal sum of money for a similar mailing by the petitioners. The content of the cooperative's mailing shall be determined by the board of directors. The content of the petitioning members' mailing shall be determined by a ten-person committee of petitioners selected in the petition or, if not named in the petition, selected at random, from volunteer petitioners, by the certified public accountant selected to administer the election. Membership lists shall be provided the petitioners.

E. After the cooperative has been under the jurisdiction of the Public Service Commission for at least two years, the members may elect to remove the cooperative from the jurisdiction of the commission in the same manner as when electing to be placed under the jurisdiction of the committee.

F. A single electric cooperative shall not conduct more than one election held pursuant to this Subsection within a two year period. No election shall be held prior to the effective date of this Section.

Renumbered from R.S.1950, §12:326 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 34, §3; Acts 1983, No. 636, §2, eff. Jan. 1, 1984; Acts 1984, 1st Ex. Sess., No. 2, §1, eff. March 27, 1984.



RS 12:427 - Securities law exemption

§427. Securities law exemption

The provisions of Part X of Chapter 2 of Title 51 shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative pursuant to this Part to the United States of America or any agency or instrumentality thereof, or to any bank, insurance company, or other lending institution, or to any mortgage or deed of trust executed to secure the same. The provisions of said Part shall not apply to the issuance of membership certificates by any cooperative.

Renumbered from R.S.1950, §12:327 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 14, §2.



RS 12:428 - Acquisition of servitudes

§428. Acquisition of servitudes

A cooperative shall acquire a servitude on an immovable, unless such immovable is owned by the federal or state government or any agency or subdivision thereof, for the operation and maintenance of its electric transmission and distribution lines, along, upon, under or across any such immovable by virtue of the uninterrupted maintenance of such lines without the written or other consent of the owner thereof, along, upon, under or across the immovable for a period of one year; provided such servitude and operation does not interfere with the use of said property by other public utilities; provided further that in all cases where the written consent of the owner for the establishment of a servitude has been obtained and a line has been constructed along, upon, under or across the property under said consent it is not necessary that the written consent be recorded in the conveyance or other records of the parish where the property is located in order to make the servitude effective as to third parties.

Renumbered from R.S.1950, §12:328 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:429 - Construction

§429. Construction

This Part shall be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

Renumbered from R.S.1950, §12:329 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:430 - Short title

§430. Short title

This Part of this Chapter shall be known and may be referred to by the short title: "Electric Cooperative Law."

Renumbered from R.S.1950, §12:330 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:431 - Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.

PART I-A. PARTICULAR ELECTRIC COOPERATIVES

§431. Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.



RS 12:431.1 - Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.

§431.1. Repealed by Acts 2014, No. 132, §1, eff. May 22, 2014.



RS 12:441 - Sea Food Marketing Associations authorized

PART II. SEA FOOD MARKETING ASSOCIATIONS

§441. Sea Food Marketing Associations authorized

Cooperative Sea Food Marketing Associations may be organized under this Part. These associations shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves, as such, or for their members, as such, but only for their members as producers.

Renumbered from R.S.1950, §12:351 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:442 - Purpose of legislation

§442. Purpose of legislation

It is hereby declared that this Part was enacted in order to promote, foster and encourage the intelligent and orderly marketing of sea food products, skins and furs through cooperation, eliminate speculation, unnecessary middlemen and waste, make the distribution of sea food products, skins and furs as direct as can be efficiently done between producer and consumer, and to stabilize the marketing of such products, and skins and furs.

Renumbered from R.S.1950, §12:352 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:443 - Terms defined

§443. Terms defined

As used in this Part:

(1) "Association" means an association organized under this Part.

(2) "Member" means an actual member of an association without capital stock and the holder of common stock in an association organized with capital stock.

(3) "Person" includes individuals, firms, partnerships, corporations, and associations.

(4) "Sea food products" include shrimp, clams, fish, crabs, lobsters, and all other sea foods, as well as all by-products of sea foods.

(5) "Skins and furs" include all the skins and furs of all quadrupeds valuable for their skins or furs, including but not limited to alligators, minks, otter, muskrats, beaver, raccoons, opossums, weasels, spotted skunks, or "civet cats".

Renumbered from R.S.1950, §12:353 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:444 - Persons who may organize

§444. Persons who may organize

Ten or more persons, a majority of whom are residents of this state, engaged in the catching, gathering, or the production of seafood products and skins and furs, may form an association, with or without capital stock, under the provisions of this Part.

Renumbered from R.S.1950, §12:354 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:445 - Activities in which association may engage

§445. Activities in which association may engage

An association may be organized to engage in any activity in connection with the marketing or selling of seafood products and skins and furs of its members, or with the catching, gathering, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling, shipping, or utilizing thereof, or the manufacturing or marketing of byproducts thereof; or in connection with the manufacturing, selling, or supply to its members of machinery, equipment, or supplies; or more than one of the activities specified herein; or in the financing of the above enumerated activities.

Renumbered from R.S.1950, §12:355 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:446 - Powers of association

§446. Powers of association

Each association shall have the following powers:

(1) To engage in any activity in connection with the marketing or selling of the sea food products and skins and furs belonging to its members, or with the catching, gathering, preserving, drying, processing, manufacturing, canning, packing, grading, storing, handling or utilization of any sea food products or skins or furs produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or in connection with the purchase, hiring, or use, by its members of supplies, machinery or equipment, or in the financing of any such activities; or in any one or more of the activities specified in this section. No associations shall handle the sea food products or skins or furs belonging to any non-member, except as may be necessary and incidental to the handling of the products of the members; and in any case, the value of the products of non-members so handled, shall not exceed the value of the products handled by the association for its members.

(2) To borrow money and to make advances to members.

(3) To act as agent or representative of any member or members in any of the above mentioned activities.

(4) To purchase or otherwise acquire and to hold, own, and exercise all rights of ownership in, and to sell, transfer or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing of any of the products handled by the association.

(5) To establish reserves and to invest the funds in bonds or such other property as may be provided in the bylaws.

(6) To buy, hold and exercise all privileges of ownership, over such movable or immovable property as may be necessary or convenient for the conducting and operating of any of the business of the association or incidental thereto.

(7) To do everything necessary, suitable, or proper for the accomplishment of any of the purposes or the attainment of any one or more of the objects herein enumerated; or conducive to or expedient for the interest or benefit of the association; and to contract accordingly; and, in addition, to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or to the activities in which it is engaged; and to do any such thing, anywhere.

(8) To sue and be sued, prosecute and be prosecuted to judgment, in any suit before any court.

Renumbered from R.S.1950, §12:356 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:447 - Members

§447. Members

A. Under the terms and conditions prescribed by its bylaws, an association may admit as members, or issue common stock or certificates of membership to such persons as are engaged in the business of catching, gathering, preserving, drying, processing, manufacturing, canning, packing, grading, storing, shipping, or utilization of seafood products, skins and furs, or the byproducts thereof, to be handled by or through the association. Certificates of membership issued by a nonstock association shall not be transferrable, and no person shall acquire common stock by operation of law or otherwise, except as provided herein.

B. If a member of a non-stock association is other than a natural person, such member may be represented by any individual, associate, officer, manager or member thereof, duly authorized in writing.

C. An association organized hereunder may become a member or stockholder of any other association organized hereunder.

Renumbered from R.S.1950, §12:357 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1999, No. 341, §1.



RS 12:448 - Articles of association

§448. Articles of association

A. Each association formed under this Part shall prepare and file articles of association, setting forth:

(1) The name of the association, and the location and post-office address of its registered office, and the name and post-office addresses of its registered agents.

(2) The purposes for which it is formed.

(3) The term for which it is to exist, not exceeding fifty years.

(4) The number of directors thereof, which must not be less than five but may be any number in excess thereof, and the term of office of such directors.

(5) If organized without capital stock, whether the property rights and interest of members shall be equal or unequal; the articles shall set forth the general rule or rules applicable to all members by which property rights and interests, respectively, of each member may and shall be determined and fixed; and provision to be made for the admission of new members, who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules.

(6) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided, the articles of association must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted, and the nature and definite extent of the preference and privileges granted.

B. The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this state to take and certify acknowledgments. The articles shall be filed for record in the office of the secretary of state, and thereafter shall be filed and recorded in the clerk of court's office in the parish where the registered office of the association is located. Corporate existence shall begin as soon as the articles shall have been filed and recorded as hereinabove provided.

Acts 1989, No. 103, §1.



RS 12:449 - Amendments to articles of association

§449. Amendments to articles of association

The articles of incorporation may be altered or amended at any regular meeting, or at any special meeting called for that purpose. Any amendment must first be approved by two-thirds of the directors and must be then adopted by a vote of a majority of all members of the association. Amendments to the articles of incorporation, when so adopted, shall be filed in the same manner as required for the articles, in R.S. 12:448. Amendments shall be effective when filed in accordance with R.S. 12:448.

Renumbered from R.S.1950, §12:359 by Acts 1968, No. 105, §1, eff. Jan. 1, 1969.



RS 12:450 - Bylaws

§450. Bylaws

Each association incorporated under this Part, within thirty days after its incorporation, shall adopt for its government and management, a code of bylaws, not inconsistent with the powers granted by this Part. A majority vote of the members, or their written consent, shall be necessary to adopt such bylaws. Each association under its bylaws may also provide for:

(1) The time, place and manner of calling and conducting its meetings.

(2) The number of stockholders or members to constitute a quorum.

(3) The right of members to vote by proxy or by mail, or both, and the conditions, manner, form, and effect of such votes.

(4) The number of directors to constitute a quorum.

(5) The qualifications, and duties and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof.

(6) Penalties for violations of the bylaws.

(7) The amount of entrance, organization and membership fees, if any; the manner and method of collecting the same, and the purposes for which they may be used.

(8) The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for service rendered by the association to him; and the marketing contract between the association and its members, which every member or stockholder shall be required to sign.

(9) The qualifications of members of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw, or the holders of common stock, to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when, membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or the forfeiture of his membership, or, at the option of the association, by conclusive appraisal by the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall appraise equitably and conclusively his property interest in the association and shall fix the amount thereof in money, which shall be paid to him at such time as may be fixed by the board of directors, but not beyond the termination of the current marketing agreement.

Renumbered from R.S.1950, §12:360 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:451 - General and special meetings; how called

§451. General and special meetings; how called

In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten per cent of the members, by petition setting forth the specific business to be brought before the association, may demand a special meeting at any time. Such meeting thereupon shall be called by the directors. Notice of each meeting, together with a statement of the purpose thereof, shall be mailed to each member at least five days prior to the meeting; provided, however, that the bylaws may require, instead, that such notice may be given by publication in a newspaper of general circulation, published at the location of the registered office of the association.

Renumbered from R.S.1950, §12:361 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:452 - Board of directors

§452. Board of directors

A. The affairs of the association shall be managed by a board of not less than five directors, elected by the members from their own members. The board shall have all rights and powers of the board of a business corporation organized under Chapter 1, and such other powers as may be necessary to the proper execution of this Part.

B. The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such cases, the bylaws shall specify the number of directors to be elected by each district, the manner and method of re-appointing the directors and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and that the results of all such primary elections shall be ratified by the next regular meeting of the association or that they may be considered final as to the association. Such directors shall represent primarily the interests of the general public in such association. Directors so appointed need not be members, but shall have the same powers and rights as the other directors. Such directors shall not number more than one-fifth of the entire number of directors.

C. The directors may provide a fair remuneration for the time actually spent by its officers, directors and employees in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members.

D. The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board. When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for an election of directors by districts. In such case, the board of directors shall immediately call special election, to be participated in by the members in that district, to fill the vacancy.

Renumbered from R.S.1950, §12:362 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:453 - Election of officers

§453. Election of officers

The directors shall elect a president, one or more vice-presidents, and a secretary and a treasurer. These officers need not be directors, or members of the association. The directors may combine the two latter officers and designate the combined office as that of secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as an agent of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors.

Renumbered from R.S.1950, §12:363 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:454 - Certificates of membership and shares of stock

§454. Certificates of membership and shares of stock

A. When a member of an association established without capital stock, has paid his membership fee in full, he shall receive a certificate of membership.

B. No association shall issue a certificate of stock to a member until it has been fully paid for. The promissory note of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote or hold office.

C. Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association A member shall be liable for the sum remaining unpaid on his membership fee or on his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.

D. No stockholder of an association shall own more than one-tenth of the common stock of the association. An association, in its bylaws, may limit the amount of common stock which one member may own to any amount less than one-tenth of the common stock.

E. No member or stockholder shall be entitled to more than one vote. Any association organized with stock, may issue preferred stock, with or without right to vote. Such stock may be redeemable or subject to retirement by the association, on such terms and conditions as may be provided for by the articles of association. These conditions shall be printed on the stock certificates.

F. The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the sea food products handled by the association, and such restrictions shall be printed upon every certificate of stock.

G. The association, at any time except when the debts of the association exceed fifty per cent of the assets thereof, may buy or purchase its common stock, at the book value thereof as conclusively determined by the board of directors, and pay for it in cash within thirty days thereafter.

Renumbered from R.S.1950, §12:364 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:455 - Removal of officer or director

§455. Removal of officer or director

A. Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten per cent of the members, requesting the removal of the officer or director in question. The question of such removal shall be voted upon at the next regular or special meeting of the association and, by vote of the majority of the members, the association may remove the officer or director and fill the vacancy. The officer or director against whom such charges have been brought shall be informed in writing of the charges a reasonable time previous to the meeting, and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses. The person or persons so bringing charges against him shall have the same opportunity. But such officer or director may be suspended by a vote of two-thirds of the directors, pending the hearing of such charges.

B. If the bylaws provide for the election of directors by districts, with primary elections in each district, then the petition for removal of an officer or director must be signed by twenty per cent of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the officer or director. By a vote of the majority of the members of that district, the officer or director in question shall be removed from office.

Renumbered from R.S.1950, §12:365 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:456 - Referendum

§456. Referendum

Upon demand of one-third of the entire board of directors, any matter approved or passed by the board shall be referred to the entire membership for decision at the next regular or special meeting; provided, however, that a special meeting may be called for the purpose.

Renumbered from R.S.1950, §12:366 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:457 - Marketing contract

§457. Marketing contract

A. The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not in excess of ten years, all or any specified part of their sea foods or sea food products or commodities, exclusively to or through the association, or any facilities to be created by the association. If they contract a sale to the association, title to the products passes absolutely and unreservedly, except for recorded liens, to the association upon delivery, or when put in merchantable condition, or at any other specified time, if expressly and definitely agreed in the contract.

B. The contract may provide that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the re-sale price, after deducting all necessary selling, overhead and other expenses, as defined in said contracts, including interest on preferred stock, not exceeding eight per cent per annum, reserves for the retiring of stock, if any, other proper reserves, and interest not exceeding eight per cent per annum upon common stock.

Renumbered from R.S.1950, §12:367 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:458 - Breach of contract or of bylaws

§458. Breach of contract or of bylaws

A. The bylaws or the marketing contract of any association existing hereunder may fix, as liquidated damages, specific sums to be paid by the member to the association upon the breach or threatened breach by him of any provision of the bylaws or of the marketing contract regarding the sale or delivery or withholding of products, and may further provide that the members will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association. These provisions shall be valid and enforceable in the courts of this state, and such clauses providing for liquidated damages shall be enforceable as such, and shall not be regarded as penalties.

B. In the event of any breach or threatened breach of such bylaws or marketing contract by a member or other person, the association shall be entitled to an injunction to prevent the breach or further breach of the bylaws or contract, and to specific performance relative thereto. Pending the adjudication of such an action and upon the filing a verified complaint showing the breach or threatened breach, together with a bond in the sum of one hundred dollars, the association shall be entitled to an injunction against the member or other person, provided, however, that the court in its discretion, may increase such bond to five hundred dollars, after a hearing, on five days notice to the parties.

Renumbered from R.S.1950, §12:368 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:459 - Acquisitions of business, etc., and payment therefor

§459. Acquisitions of business, etc., and payment therefor

Whenever an association organized or existing under this Part, with preferred capital stock, shall purchase the stock or any other property, or any interest in any property of any person, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred capital stock to an amount which, at par value, would equal a fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.

Renumbered from R.S.1950, §12:369 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:460 - Conflicting laws not to apply

§460. Conflicting laws not to apply

A. Any provisions of law which are in conflict with this Part, shall be construed as not applying to associations.

B. Any exemptions referring to taxes or otherwise, applying to sea food products in the possession or under control of the individual catcher, gatherer or producer, shall apply similarly to such products delivered by its members, in the possession or under control of the association; provided that nothing herein contained shall in any way affect the severance taxes imposed by law upon sea food products.

Renumbered from R.S.1950, §12:370 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:461 - Limitation of use of term "co-operative"

§461. Limitation of use of term "co-operative"

No person hereafter organized or doing business in this state, shall be entitled to use the word "Co-operative" as part of its corporate or other business name or title for producers' co-operative marketing activities, unless it has complied with the provisions of this Part.

Renumbered from R.S.1950, §12:371 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:462 - Interest in other corporations or associations

§462. Interest in other corporations or associations

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any corporation or association, with or without capital stock, engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling the products handled by the association, or the by-products thereof. If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association, against the commodities delivered by it, or to any other person, and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. If such warehouse is licensed, or licensed and bonded under the laws of this state, or of the United States, its warehouse receipt delivered to the association on commodities of the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.

Renumbered from R.S.1950, §12:372 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:463 - Contracts and agreements with other associations

§463. Contracts and agreements with other associations

Any association, upon resolution adopted by its board of directors, may enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other similar corporation or association, formed in this or any other state, for the co-operative or more economical carrying on of its business, or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using, or may employ and use, separately the same personnel, methods, means and agencies for carrying on and conducting their respective businesses.

Renumbered from R.S.1950, §12:373 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:464 - Existent associations may adopt the provisions of this Part

§464. Existent associations may adopt the provisions of this Part

Any similar corporation or cooperative association organized under previously existing statutes, by a majority vote of its directors or members, may be brought under the provisions of this Part. It shall make out in duplicate a statement, signed and sworn to by a majority of its directors, to the effect that the corporation or cooperative association has, by a majority vote of its directors, decided to accept the benefits and be bound by the provisions of this Part. Articles of association shall be filed as required in R.S. 12:448 except that they shall be signed by a majority of the members of the board of directors. The filing fee shall be the same as for filing an amendment to articles of association.

Renumbered from R.S.1950, §12:374 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:465 - How similar foreign associations may carry on business in Louisiana

§465. How similar foreign associations may carry on business in Louisiana

Any similar cooperative marketing association, organized under appropriate laws of any other state, for the purposes and with the restrictions and limitations substantially the same as those set forth herein, may operate and do business in this state with all the rights, powers and privileges granted to any cooperative marketing association incorporated under this Part, upon compliance with Chapter 3.

Renumbered from R.S.1950, §12:375 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:466 - Breach of marketing contract and knowingly spreading false reports concerning finances and management

§466. Breach of marketing contract and knowingly spreading false reports concerning finances and management

Any person or any corporation whose officer or employee knowingly induces, or attempts to induce, any member of an association to breach his marketing contract with the association, or who knowingly spreads false reports about the finances or management of said association, shall be guilty of a misdemeanor and shall be subject to a fine of no less than one hundred dollars, nor more than one thousand dollars, for each offense. Such person or corporation shall be liable to the association aggrieved, in a civil suit, in the penal sum of one thousand dollars for each such offense.

Renumbered from R.S.1950, §12:376 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:467 - Not in restraint of trade

§467. Not in restraint of trade

No association shall be deemed to be in violation of the anti-trust statutes of this state or a combination in restraint of trade or an illegal monopoly. No association shall be deemed attempting to lessen competition or to fix prices arbitrarily. Marketing contracts or agreements between the association and its members, or any agreement authorized by this Part, shall be considered legal and not in restraint of trade or in violation of the anti-trust statutes of this state.

Renumbered from R.S.1950, §12:377 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:468 - Repealed by Acts 1982, No. 526, 3, Aug. 11, 1982

§468. Repealed by Acts 1982, No. 526, §3, Aug. 11, 1982



RS 12:469 - Filing fees

§469. Filing fees

A. A fee as provided in R.S. 49:222 shall be paid in advance to the secretary of state, for the use and benefit of the state, by every corporation:

(1) For filing and recording articles of association.

(2) For filing and recording amended articles of association.

(3) For filing and recording dissolution proceedings.

(4) For filing and recording merger proceedings.

B. Additional certified copies of documents and certificates will be furnished upon request or a certificate for a fee as provided in R.S. 49:222, which shall be paid in advance.

Renumbered from R.S.1950, §12:379 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1982, No. 526, §2, eff. Aug. 11, 1982; Acts 2008, No. 913, §2.



RS 12:470 - Application of Chapter 1

§470. Application of Chapter 1

The provisions of Chapter 1 and all powers and rights thereunder, shall apply to any association organized under this Part, except where such provisions are in conflict with the express provisions of this Part.

Renumbered from R.S.1950, §12:380 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:471 - Short title

§471. Short title

This Part of this Chapter shall be known and may be referred to by the short title: "Cooperative Sea Food Marketing Law."

Renumbered from R.S.1950, §12:381 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:481 - Application of Part

PART III. ORTHODOX CHURCHES

§481. Application of Part

This Part applies to all churches, congregations, parishes, committees and other religious organizations governed by jurisdictions, archdioceses and dioceses of any Orthodox Patriarchate, Synod or national church of the Orthodox Church, recognized by the apostolic historic Orthodox Patriarchates of Constantinople, Antioch, and Yugoslavia and in general to all churches, congregations, parishes, committees and other religious organizations founded or established with the intent and for the purpose of adhering to and maintaining the apostolic and historic communion, doctrine, discipline, canon law, tradition, worship and unity of the Orthodox Church.

Acts 1954, No. 226, §1. Renumbered from R.S.1950, §12:391 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:482 - Permission to incorporate

§482. Permission to incorporate

An unincorporated church, congregation, parish or any other religious organization of such sect may apply to the appropriate hierarch, archbishop, bishop or administrator for permission to incorporate under this article. When such permission has been granted in writing, it shall be attached to the certificate of incorporation.

Acts 1954, No. 226, §2. Renumbered from R.S.1950, §12:392 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:483 - Certificate of incorporation; form and contents

§483. Certificate of incorporation; form and contents

The certificate of incorporation shall be in the form provided by law for all religious corporations and must in addition recite therein that the purpose and intent of the corporation is to maintain, propagate, practice and forever perpetuate religious worship, service, sacraments and teachings in full accordance and unity with the doctrine, ritual, canon law, faith, practice, discipline, traditions and usages of the Orthodox Church and for the carrying out of the said purpose and intent to maintain a religious organization which will be adherent and obedient to the Orthodox ecclesiastical jurisdiction and authority and which shall recognize and remain subject to the duly appointed and canonical Orthodox hierarch, archbishop, bishop or administrator appropriate for the Orthodox communicant members comprising the same.

Acts 1954, No. 226, §3. Renumbered from R.S.1950, §12:393 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:491 - Real estate investment trusts authorized and defined

PART IV. REAL ESTATE INVESTMENT TRUSTS

§491. Real estate investment trusts authorized and defined

A. Real Estate Investment Trusts are hereby authorized as a recognized form of association for the conduct of business within this state.

B. A real estate investment trust is a trust created at law by an instrument under which property is held and managed by trustees for the benefit and profit of such persons as may be or may become the holders of transferable certificates evidencing beneficial interests in the trust estate, which has elected to qualify for taxation as a real estate investment trust under Part II, Subchapter M of the Internal Revenue Code of 1954, as amended.

Added by Acts 1962, No. 330, §1. Renumbered from R.S.1950, §12:395 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 136, §1; Acts 1977, No. 526, §1.



RS 12:492 - Qualification and restrictions and procedural rights

§492. Qualification and restrictions and procedural rights

A. Any real estate investment trust desiring to do business in this state shall file with the secretary of state a verified copy of the trust instrument creating such a trust and any amendment thereto, the assumed business name, if any, and the names and addresses of its trustees. It shall also file true copies of the foregoing with the clerk of court in the parish in which it has its principal place of business in this state, and in any parish in which it owns any real property. Any person dealing with such trust shall be bound by the terms and conditions of the trust instrument and any amendments thereto so filed.

B. Except as otherwise specifically provided by law, any trust created under this part or entering this state pursuant thereto shall pay such taxes and fees as are imposed by the laws, ordinances, and resolutions of the state of Louisiana and any parishes and municipalities thereof on domestic and foreign corporations, respectively, on an identical basis therewith. In computing such taxes and fees, the shares of beneficial interest of such a trust shall have the character for tax purposes of shares of stock in private corporations.

C. Any such trust shall be subject to such applicable provisions of law, now or hereafter enacted, with respect to domestic and foreign corporations, respectively, as relate to the issuance of securities, filing of required statements or reports, service of process, general grants of power to act, right to sue and be sued, limitation of individual liability of shareholders, rights to acquire, mortgage, sell, lease, operate and otherwise to deal in real and personal property, and other applicable rights, and duties existing under the statutes of this state in a manner similar to those applicable to domestic and foreign corporation, except that the provision of R.S. 12:23 and R.S. 12:204 relative to the use of the word "Trust" shall not be applicable to real estate investment trusts, as herein defined.

D. The secretary of state, commissioner of securities, and the collector of revenue of the state of Louisiana may prescribe binding rules and regulations applicable to such trusts consistent with this Part.

E. Repealed by Acts 2001, No. 8, §18, eff. July 1, 2001.

F. Any real estate investment trust which has once elected to be taxed under Part II, Subchapter M of the Internal Revenue Code of 1954, as amended, shall not thereafter lose the rights and duties granted under this Section, notwithstanding the fact that such trust no longer qualifies for taxation under Part II, Subchapter M of the Internal Revenue Code of 1954, as amended, provided that such trust continues to be managed by trustees for the benefit and profit of at least one hundred holders of transferable certificates evidencing beneficial interests in the trust estate.

G. Any person who has or has had a property right, a procedural right, or any personal or real right affected by the retroactive application of Subsection B of Section 491 of Title 12 or Subsection F of Section 492 of Title 12 both as amended by Act 526 of 1977 shall have a period of thirty days from the effective date of this act to petition a district court of competent jurisdiction for any relief authorized by law as to any rights affected thereby.

The petition shall set forth the manner in which such rights have been affected by the retroactive application of the aforesaid provisions of Act 526 of the 1977 Regular Session of the Louisiana Legislature. Upon a proper showing that a petitioner's rights have been adversely affected by the retroactive application of the aforesaid provisions of Act 526 of the 1977 Regular Session of the Louisiana Legislature, the court shall render judgment granting petitioners restoration of any rights lost thereby.

Upon application and a showing that the judgment of this lawsuit may affect other pending actions, judicial proceedings or property rights the court shall grant a temporary restraining order and, in due course, a preliminary injunction and a permanent injunction staying such other actions or proceedings whether they be summary, ordinary, executory or extraordinary. Bond shall be fixed at $250.00.

H. In order to affect the title to immovable property as to third persons a notice of lis pendens must be filed into the conveyance records of the parish in which the immovable property is located and a notice of its pendens must be served by registered or certified mail on any person claiming a present ownership interest in the immovable property. The notice of lis pendens must contain a description of the immovable property and be filed and/or served within six months of the effective date of this Act.

For purposes of the sale of immovable property in this state, such sale by a corporation, trust or unincorporated association, which previously qualified as a real estate investment trust, and acting through its authorized officer, trustee, or agent is valid for title purposes.

Added by Acts 1962, No. 330, §1. Renumbered from R.S.1950, §12:396 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1970, No. 136, §2; Acts 1977, No. 526, §1; Acts 1978, No. 723, §3, eff. July 17, 1978; Acts 2001, No. 8, §18, eff. July 1, 2001.



RS 12:493 - Name of Part

§493. Name of Part

This Part shall be known and may be referred to by the short title: "Real Estate Investment Trust Law."

Added by Acts 1962, No. 330, §1. Renumbered from R.S.1950, §12:397 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:499.1 - Short title; purpose

PART V. COOPERATIVE HOUSING CORPORATIONS

§499.1. Short title; purpose

A. This Part shall be known as the "Cooperative Housing Corporation Law".

B. The purpose of this Part is to foster safe, decent, and affordable housing in the state by enabling individuals to form cooperative corporations for the purpose of developing, acquiring, owning, and/or operating multi-family and single family housing units on a cooperative plan.

Acts 1990, No. 857, §1.



RS 12:499.2 - Application of chapter; amendment of articles of incorporation to comply with chapter

§499.2. Application of chapter; amendment of articles of incorporation to comply with chapter

This Part applies to all cooperative housing corporations organized pursuant to this Part. Any corporation organized under Chapter 2 of this Title may become a cooperative housing corporation by adopting an amendment to its articles electing to become subject to this Part. The amendment shall be adopted and filed, and shall be effective, according to the Chapter under which the corporation was initially organized before its election to be subject to this Part.

Acts 1990, No. 857, §1.



RS 12:499.3 - Definitions

§499.3. Definitions

In this Part, the following words and phrases shall have the following meanings:

(1) "Board" means board of directors.

(2) "By-laws" means the by-laws of a cooperative housing corporation as they exist from time to time.

(3) "Cooperative housing corporation" means a corporation organized or existing under this Part.

(4) "Limited equity cooperative housing corporation" means a cooperative housing corporation organized and operated primarily for the benefit of low and moderate income persons, and whose equity, after allowance for maximum transfer value of its stock, is permanently dedicated to providing housing to persons of low or moderate income or to charitable purposes.

(5) "Member" means a person who holds voting stock of a cooperative housing corporation.

(6) "Proprietary lease" means an agreement between a cooperative housing corporation and its stockholder for the occupancy of a dwelling unit owned by the cooperative housing corporation.

(7) "Transfer value" means the value which may be paid or received upon the sale or transfer of the stock of a cooperative housing corporation.

Acts 1990, No. 857, §1.



RS 12:499.4 - Application of laws; conflict of laws

§499.4. Application of laws; conflict of laws

The provisions of Chapter 2 of this Title 12 shall be applicable to cooperative housing corporations, and they shall enjoy the powers and privileges, and be subject to the duties, restrictions and liabilities of other corporations except where inconsistent with this Part. This Part shall take precedence in the event of any conflict with the provisions of Chapter 2 of this Title.

Acts 1990, No. 857, §1.



RS 12:499.5 - Articles of organization

§499.5. Articles of organization

Three or more persons who are residents of this state, may organize a cooperative housing corporation by filing articles of organization with the secretary of state. The articles shall meet the requirements of Chapter 2 of this Title, and in addition, shall state the following:

(1) Whether transfer of corporation stock is restricted.

(2) Whether or not the corporation shall be authorized to pay dividends on its stock, but no cooperative housing corporation shall pay a dividend of more than six percent, noncumulative, upon its stock.

(3) Whether the transfer value of corporation stock is restricted.

Acts 1990, No. 857, §1.



RS 12:499.6 - Name

§499.6. Name

The name of each cooperative housing corporation shall comply with the provisions of Chapter 2 of this Title, and in addition, shall contain the word "cooperative".

Acts 1990, No. 857, §1.



RS 12:499.7 - Power to make, amend, or repeal by-laws

§499.7. Power to make, amend, or repeal by-laws

The power to make, amend, or repeal by-laws shall be reserved to the stockholders.

Acts 1990, No. 857, §1.



RS 12:499.8 - Articles or by-laws

§499.8. Articles or by-laws

The articles or by-laws may provide for any of the following:

(1) Election of directors and other officials by unit or district.

(2) Voting by stockholders on the basis of one vote per member or one vote per dwelling unit rather than one vote per share.

(3) That any action required or permitted to be taken at a meeting of stockholders may be taken by mail ballot.

(4) A method of membership representation of stockholders at meetings by delegates from units or districts, provided that delegates be proportional to the number of members in each unit or district.

(5) Redemption or recall of stock.

(6) Termination of membership rights and privileges of a stockholder.

(7) Standards for eligibility to become a stockholder.

(8) The allocation of net savings among the uses permitted in R.S. 12:499.9.

Acts 1990, No. 857, §1.



RS 12:499.9 - Net savings; apportionment

§499.9. Net savings; apportionment

A. At least once a year the board of every cooperative housing corporation shall, after first setting aside an adequate portion of the net savings in a reserve fund for the general operation of the business, apportion the remainder of the net savings in one or more of the following ways:

(1) As a dividend not to exceed six percent, noncumulative, upon one or more classes of stock.

(2) As an equitable distribution or refund to all patrons in proportion to their individual patronage except that:

(a) In the case of a subscriber patron, the distribution or refund may be credited to the subscriber's account until the subscription has been fully paid; and

(b) In the case of a nonmember patron, the amount otherwise distributable may be retained by the cooperative housing corporation.

B. This Section shall not prevent a cooperative housing corporation from disposing of the net savings by reducing the cost of goods, facilities, or services or by applying such net savings otherwise for the common benefit of members.

C. This Section shall not prevent a cooperative housing corporation from adopting a system by which the net savings are deferred for a fixed period of time, nor from adopting a system in which the net savings distributed are partly in cash and partly in stock.

Acts 1990, No. 857, §1.



RS 12:499.10 - Termination of proprietary leases

§499.10. Termination of proprietary leases

A cooperative housing corporation shall terminate all of its proprietary leases, only by agreement of proprietary lessees holding at least eighty percent of its stock or any larger percentage specified in the articles or by-laws.

Acts 1990, No. 857, §1.



RS 12:499.11 - Loans

§499.11. Loans

Any institution supervised either by the commissioner of financial institutions or the commissioner of insurance may make loans secured by pledge of a proprietary lease and the appurtenant stock of a cooperative housing corporation upon the same terms and with the same limitations as loans secured by mortgages on real property.

Acts 1990, No. 857, §1.



RS 12:499.12 - Tax exemptions

§499.12. Tax exemptions

The capital stock of a cooperative housing corporation incorporated under the provisions of this Part shall not be taxed for state purposes.

Acts 1990, No. 857, §1.



RS 12:499.13 - Homestead exemption

§499.13. Homestead exemption

Property owned by a cooperative housing corporation and subject to a proprietary lease shall be subject to the homestead exemption pursuant to Article VII, Section 20 of the Constitution of Louisiana.

Acts 1990, No. 857, §1.



RS 12:501 - Definitions

CHAPTER 5. LOUISIANA UNINCORPORATED

ASSOCIATION ACT

§501. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Immovable property" includes, without limitation, mineral rights, predial servitudes, and predial leases.

(2) "Member" means a person who, under the rules or practices of an unincorporated association, may participate in the selection of persons authorized to manage the affairs of the unincorporated association or in the development of policy of the unincorporated association.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(4) "State" means the state of Louisiana.

(5) "Unincorporated association" means an unincorporated organization, other than one created by a trust, consisting of two or more members joined by mutual consent for a common, nonprofit purpose. However, co-ownership does not by itself establish an unincorporated association, even if the co-owners share use of the property for a nonprofit purpose.

Renumbered from R.S.1950, §12:401 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:502 - Supplementary general principles of law

§502. Supplementary general principles of law

Provisions of the Louisiana Revised Statutes of 1950, and other principles of law supplement this Chapter unless displaced by a particular provision of this Chapter.

Renumbered from R.S.1950, §12:402 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:503 - Territorial application

§503. Territorial application

Immovable and movable property in this state may be acquired, held, encumbered, and transferred by an unincorporated association, whether or not the unincorporated association or a member has any other relationship to this state.

Renumbered from R.S.1950, §12:403 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:504 - Immovable and movable property; unincorporated association as legatee or beneficiary

§504. Immovable and movable property; unincorporated association as legatee or beneficiary

A. An unincorporated association is a legal entity separate from its members for the purposes of acquiring, holding, encumbering, donating and otherwise transferring immovable and movable property.

B. An unincorporated association in its name may acquire, hold, mortgage, hypothecate, encumber, donate, or otherwise transfer its interest in immovable or movable property.

C. An unincorporated association may be a beneficiary of a trust and has the capacity to receive donations inter vivos and mortis causa.

Renumbered from R.S.1950, §12:404 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:505 - Statement of authority as to immovable property

§505. Statement of authority as to immovable property

A. An unincorporated association may execute and file a statement of authority to mortgage, hypothecate, encumber, donate, or otherwise transfer an interest in immovable property in the name of the unincorporated association.

B. An interest in immovable property held in the name of an unincorporated association may be mortgaged, hypothecated, encumbered, donated, or otherwise transferred by a person so authorized in a statement of authority filed in the conveyance records in the parish in which the immovable property is situated.

C. A statement of authority shall set forth all of the following:

(1) The name of the unincorporated association.

(2) The federal tax identification number, if any, of the unincorporated association.

(3) The address in this state, including the street address, if any, of the unincorporated association, or, if the unincorporated association does not have an address in this state, its address out of state.

(4) The fact that it is an unincorporated association.

(5) The name or title of a person authorized to transfer an interest in immovable property held in the name of the unincorporated association.

(6) That the transaction was duly authorized by a majority of the members or otherwise in accordance with the bylaws or other governing documents of the unincorporated association as duly adopted by a majority of the members.

D. A statement of authority shall be in the form of an authentic act and must be executed by a person who is not the person authorized to transfer the interest in immovable property.

E. A filing officer may collect a fee for filing a statement of authority in the amount authorized for filing a transfer of immovable property.

F. An amendment, including a cancellation, of a statement of authority shall meet the form requirements and be filed in the same manner as an original statement. Unless canceled earlier, a filed statement of authority or its most recent amendment is canceled by operation of law five years after the date of the most recent filing.

G. If the record title to immovable property is in the name of an unincorporated association and the statement of authority is filed in the conveyance records in the parish in which the immovable property is situated, the authority of the person named in a statement of authority to transfer is conclusive in favor of a person who gives value without notice that the person lacks authority.

Renumbered from R.S.1950, §12:405 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 907, §1; Acts 2008, No. 877, §1.

NOTE: Repealed by Acts 1985, No. 270, §1; however, superceded and reenacted by Acts 1985, No. 907, §2.



RS 12:506 - Liability in tort and contract

§506. Liability in tort and contract

A. An unincorporated association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities in contract and tort.

B. A person is not liable for a breach of an unincorporated association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the unincorporated association, is a person considered to be a member by the unincorporated association or made the contract or incurred the obligation on behalf of the unincorporated association, if the fact that the person was acting for the unincorporated association was disclosed to, known by or reasonably should have been known by the other party to the contract or to the party owed performance.

C. A person is not liable for a tortious act or omission for which an unincorporated association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the unincorporated association, or is a person considered to be a member by the unincorporated association.

D. A tortious act or omission of a member or other person for which an unincorporated association is liable is not imputed to a person merely because the person is a member of the unincorporated association, is authorized to participate in the management of the affairs of the unincorporated association, or is a person considered to be a member by the unincorporated association.

E. A member of, or a person considered to be a member by, an unincorporated association may assert a claim against the unincorporated association. An unincorporated association may assert a claim against a member or a person considered to be a member by the unincorporated association.

Acts 2008, No. 877, §1.



RS 12:507 - Capacity to assert and defend; standing

§507. Capacity to assert and defend; standing

A. An unincorporated association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

B. An unincorporated association may assert a claim in its name on behalf of its members if one or more members of the unincorporated association have standing to assert a claim in their own right, the interests the unincorporated association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.

Acts 2008, No. 877, §1.



RS 12:508 - Effect of judgment or order

§508. Effect of judgment or order

A judgment or order against an unincorporated association is not by itself a judgment or order against a member or a person authorized to participate in the management of the affairs of the unincorporated association.

Acts 2008, No. 877, §1.



RS 12:509 - Disposition of movable property of inactive unincorporated association

§509. Disposition of movable property of inactive unincorporated association

If an unincorporated association has been inactive for three years, or for a longer or shorter period specified in a document of the association, a person in possession or control of movable property of the association may transfer custody of the property as follows:

(1) If a document of an unincorporated association specifies a person to whom transfer is to be made under these circumstances, to that person.

(2) If no person is so specified, to an unincorporated association or nonprofit corporation pursuing broadly similar purposes, or to a government or governmental subdivision, agency, or instrumentality.

Acts 2008, No. 877, §1.



RS 12:510 - Appointment of agent to receive service of process

§510. Appointment of agent to receive service of process

A. An unincorporated association may file in the office of the secretary of state a statement appointing an agent authorized to receive service of process.

B. A statement appointing an agent shall set forth all of the following:

(1) The name of the unincorporated association.

(2) The federal tax identification number, if any, of the unincorporated association.

(3) The address in this state, including the street address, if any, of the unincorporated association, or, if the unincorporated association does not have an address in this state, its address out of state.

(4) The name of the person in this state authorized to receive service of process and the person's address, including the street address, in this state.

C. A statement appointing an agent shall be signed and acknowledged by a person authorized to manage the affairs of the unincorporated association. The statement shall also be signed and acknowledged by the person's appointed agent, who thereby accepts the appointment. The appointed agent may resign by filing a resignation in the office of the secretary of state and giving notice to the unincorporated association.

D. The secretary of state may collect a fee for filing a statement appointing an agent to receive service of process, an amendment, a cancellation, or a resignation in the amount charged for filing similar documents.

E. An amendment to or cancellation of a statement appointing an agent to receive service of process shall meet the requirements for execution of an original statement.

Acts 2008, No. 877, §1.



RS 12:511 - Claim not abated by change

§511. Claim not abated by change

A claim for relief against an unincorporated association is not affected merely by a change in its members or persons authorized to manage the affairs of the unincorporated association.

Acts 2008, No. 877, §1.



RS 12:512 - Dissolution of unincorporated association

§512. Dissolution of unincorporated association

An unincorporated association may be involuntarily dissolved and liquidated subject to supervision by the court, under the circumstances set forth in this Chapter.

Acts 2008, No. 877, §1.



RS 12:513 - Involuntary proceedings for dissolution and appointment of liquidator

§513. Involuntary proceedings for dissolution and appointment of liquidator

An involuntary proceeding for dissolution may be instituted against an unincorporated association by a member or by a creditor whose claim has been reduced to judgment, on which execution has been issued and returned "nulla bona".

Acts 2008, No. 877, §1.



RS 12:514 - Grounds for involuntary dissolution

§514. Grounds for involuntary dissolution

A. An unincorporated association may be dissolved and its assets liquidated by a court-appointed liquidator when any of the following occurs:

(1) The association's property has been abandoned for a period of at least one year.

(2) By failure of the members for a period of at least one year to elect officers or directors, or the failure of the directors or officers for a period of at least one year to serve, so that there is no one authorized to take charge of or conduct its affairs.

(3) The objects of the association have wholly failed, or are entirely abandoned, or their accomplishment is impracticable.

(4) The officers or directors have been deadlocked for a period of at least one year in the management of the association's affairs, and the members are unable to break the deadlock.

B. The qualifications and duties of the liquidator shall be the same as those of a court-appointed liquidator of a nonprofit corporation, as set forth in R.S. 12:252.

Acts 2008, No. 877, §1.



RS 12:515 - Continuation of purpose

§515. Continuation of purpose

When any money or other property has been donated or contributed for certain purposes to an unincorporated association, the dissolution of the association originally administering the contributions or donations shall not cause them to fail or their purposes be defeated as long as there is in this state an unincorporated association or nonprofit corporation pursuing broadly similar purposes or a government or governmental subdivision, agency, or instrumentality capable of administering the funds or property for purposes germane to the purposes for which they were given.

Acts 2008, No. 877, §1.



RS 12:516 - Disposition of assets

§516. Disposition of assets

The net assets of the unincorporated nonprofit association shall be disposed of in the same manner as the net assets of a religious or charitable nonprofit corporation, as set forth in R.S. 12:249. Preference shall be accorded to state or local chapters, branches, or lodges of the same association, and then to associations or nonprofit corporations which were affiliated with the dissolved association, unless the articles or bylaws of the association expressly authorize some other disposition of its assets upon dissolution.

Acts 2008, No. 877, §1.



RS 12:517 - Short title

§517. Short title

This Chapter may be cited as the "Louisiana Unincorporated Association Act".

Acts 2008, No. 877, §1.



RS 12:518 - Uniformity of application and construction

§518. Uniformity of application and construction

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it.

Acts 2008, No. 877, §1.



RS 12:519 - Severability clause

§519. Severability clause

If any provision of this Chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provisions or applications of this Chapter which may be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable.

Acts 2008, No. 877, §1.



RS 12:520 - Savings clause

§520. Savings clause

This Chapter shall not affect an action or proceeding commenced or right accrued before this Chapter takes effect.

Acts 2008, No. 877, §1.



RS 12:601 - TRANSFER OF STOCK

CHAPTER 6. TRANSFER OF STOCK

PART I. IN GENERAL

§601. Person in whose name certificate stands regarded as legal owner

The person, firm, or corporation, in whose name a certificate representing shares of stock stands, or to whom a certificate is endorsed, whether in full or in blank, and who has possession of said certificate, shall be regarded as the legal owner. The legal owner has full power to pledge, sell or otherwise dispose of said stock. No person, corporation, firm or transfer agent shall be responsible to any one claiming any interest in, or ownership of, said shares, or any part thereof, by virtue of any undisclosed or latent legal or conventional title or interest therein.

Renumbered from R.S.1950, §12:501 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:602 - Authority to transfer stock

§602. Authority to transfer stock

The possession of a stock certificate, duly endorsed by or standing in the name of, a person, firm or corporation, shall be full and sufficient authority to any person, firm, or corporation, or to any transfer agent, to transfer the shares when instructed so to do. Such possession and endorsement shall be full protection to any person, firm, or corporation purchasing or lending money in good faith on the stock.

Renumbered from R.S.1950, §12:502 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:603 - Transfer to heirs or legatees of deceased stockholder; proof required

§603. Transfer to heirs or legatees of deceased stockholder; proof required

A. When a person dies owning shares in any corporation domiciled or maintaining a share register for the transfer of shares in the state, the corporation may transfer the stock upon its books to the executor, or to the heirs or legatees of the deceased, or their legal representatives.

B. The corporation may transfer to the executor or to the heirs or legatees, if sui juris, or to their tutors, curators, guardians or other legal representatives, if not sui juris, any and all dividends that have accrued thereon.

C. An order of any court of competent jurisdiction ordering the transfer of shares to an executor or the judgment of any court of competent jurisdiction recognizing and putting such heirs or legatees in possession accompanied, if such heirs or legatees be not sui juris, by the letters of their tutors, curators, guardians, or other legal representatives, issued by any court of competent jurisdiction, shall be full and sufficient authority for the making of said transfer. When so made the letters of courts of competent jurisdiction shall be full protection to any such corporation making the transfer.

D. Copies of orders of court ordering the transfer of shares to an executor and copies of judgments recognizing and putting such heirs or legatees in possession and of the letters of such tutors, curators, guardians or other legal representatives rendered or issued by any court of this state, duly certified, or by any court of any other state of the United States, duly certified, according to the acts of Congress, or by any court of the District of Columbia, duly certified according to law, or by any court of any possession or dependency of the United States, duly certified according to law, or by any court of any foreign country, duly certified according to law of such place with the genuineness of the certification attested by a consular agent of the United States, shall be, as to any such corporation, full and conclusive proof of the contents thereof and of the jurisdiction of the court rendering or issuing the same.

E. All corporations are authorized to make such transfers upon the signature of the heirs or legatees of such deceased persons, if sui juris, accompanied by a copy of the judgment recognizing and putting such heirs or legatees in possession, duly certified as hereinabove set forth, or upon the signature of the tutors, curators, guardians, or other legal representatives of the heirs or legatees, if not sui juris, accompanied by a copy of the judgment recognizing and putting such heirs and legatees in possession, duly certified as hereinabove set forth, and a copy of the letters of such tutors, curators, guardians or other legal representatives, duly certified as hereinabove set forth.

F. Repealed by Acts 2010, No. 175, §6.

Renumbered from R.S.1950, §12:503 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 2010, No. 175, §§6, 7.



RS 12:621 - To 643 Repealed by Acts 1978, No. 165, 6, eff. Jan. 1, 1970

PART II. UNIFORM STOCK TRANSFER LAW

§621. §§621 to 643 Repealed by Acts 1978, No. 165, §6, eff. Jan. 1, 1970



RS 12:651 - Repealed by Acts 1978, No. 165, 6, eff. Jan. 1, 1979

PART III. CLEARING CORPORATIONS

§651. Repealed by Acts 1978, No. 165, §6, eff. Jan. 1, 1979



RS 12:701 - FINANCING CORPORATE ACTIVITIES

CHAPTER 7. FINANCING CORPORATE ACTIVITIES

§701. Borrowing money; issuance of bonds; security

A. Any corporation, foreign or domestic, business or nonprofit, may borrow from time to time such sums of money as may be required for its corporate purposes or for the acquisition of property or franchises.

B. For these purposes, any corporation may issue bonds or other obligations secured by mortgage or pledge, or both, of the franchises and the property, movable or immovable, whether owned at the time of the mortgage or pledge, or acquired thereafter, together with future incomes, revenues, contributions and receipts of the corporations.

C. The bonds or other obligations may be payable on the terms and at the times and places as the corporation, through its board of directors, or other managing body may direct or designate.

D. The corporation may sell, pledge, or otherwise dispose of these bonds or other obligations on the terms which the corporation, through its board of directors or other managing body, may deem expedient.

E. This Section shall not be construed as conferring any powers which are specifically denied to corporations by any other provisions of law.

Amended by Acts 1950, No. 235, §1; Acts 1952, No. 473, §1; Acts 1954, No. 52, §1. Renumbered from R.S. 1950, §12:601 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:702 - Mortgages executed by public utility corporations and cable television companies; description of property; recordation; effect

§702. Mortgages executed by public utility corporations and cable television companies; description of property; recordation; effect

A.(1) Mortgages securing bonds or other obligations executed pursuant to R.S. 12:701 by public utility corporations such as railroad, street railway, motor coach, trolley coach, bus, canal, sewerage, waterworks, electric, gas, gas pipeline, water power, telegraph, or telephone utilities, and also mortgages executed by cable television companies whether or not pursuant to R.S. 12:701, shall be effective as to after-acquired or future property to the extent set forth therein and the property subject thereto may be described in general terms.

(2) If any such mortgage, and any indentures or other instruments supplemental thereto and/or amendatory thereof, heretofore or hereafter recorded, secures the payment of bonds then and/or thereafter issuable in series, the recordation of such mortgage and of any such indentures or other instruments supplemental thereto and/or amendatory thereof, in the mortgage records shall, whether or not any bonds of a particular series or of any series remain outstanding or unpaid, be effective and preserve the evidence and effect of such mortgage, and of all such supplements and/or amendments thereto:

(a) Until ten years after the date of the (original) mortgage if all bonds of all series were issued with maturity dates less than nine years after the date of the (original) mortgage;

(b) Until six years after the maturity date of the last maturing or matured bond or bonds of any series if any bond of any series was issued with a maturity date nine years or more after the date of the (original) mortgage.

B. Such mortgage, if made of all of the transmission and distribution lines of any electric light or power, waterworks or gas light or fuel corporation, or a cable television company, shall bear upon the entire system of transmission and distribution lines and all extensions thereof or additions thereto made during the term of said mortgage, though the same be not completed or contemplated at the time the mortgage is made, and such mortgage may also be made to bind the appurtenances of said transmission or distribution lines, their equipment, accessories, substations, regulator stations, transformers, and any and all other parts thereof.

C. Anything in this Section or elsewhere in these Revised Statutes to the contrary notwithstanding, no person, firm or corporation operating a motor coach or bus line or lines under a permit from the Louisiana Public Service Commission may mortgage or pledge any such permits without the consent of the commission. The provisions of this Section shall be applicable to mortgages heretofore executed by such corporations.

Added by Acts 1952, No. 131, §1. Amended by Acts 1954, No. 52, §2, Renumbered from R.S. 1950, §12:602 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1977, No. 138, §1; Acts 1988, No. 171, §1; Acts 2001, No. 128, §11, eff. July 1, 2001.

{{NOTE: *SEE ACTS 1988, NO. 171, §§2 AND 3.}}



RS 12:703 - Rate of interest paid by corporations

§703. Rate of interest paid by corporations

Notwithstanding any other provisions of the law of this state to the contrary, any debtor that is a domestic corporation, a foreign corporation, a partnership in commendam formed pursuant to the laws of this state, a foreign limited partnership, or a partnership all of the partners of which are either corporations, foreign limited partnerships, partnerships in commendam or partnerships comprised of corporations, foreign limited partnerships or partnerships in commendam, may agree to pay interest in excess of the maximum rate of conventional interest authorized by the laws of this state, whether in connection with unsecured or secured indebtedness and whether the secured indebtedness is secured, in whole or in part, directly or indirectly, by a real estate mortgage or chattel mortgage on property in this state or is otherwise secured, and as to any such agreement such debtor corporation or partnership shall be prohibited from asserting a claim or defense of usury or of the taking of interest in excess of the maximum rate of conventional interest, and any person, partnership or corporation whatsoever signing as co-maker, guarantor or endorser for such debtor corporation or partnership shall also be prohibited from asserting any such claim or defense. The term foreign limited partnership as used hereinabove shall mean any partnership domiciled in a state of the United States other than Louisiana or the District of Columbia which shall have been formed and is existing pursuant to the limited partnership law or Uniform Limited Partnership Law of any such state, and such partnership need not qualify as a partnership in commendam under the laws of this state.

Added by Acts 1965, No. 15, §1. Renumbered from R.S. 1950, §12:603 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1969, No. 31, §1; Acts 1970, No. 437, §1; Acts 1977, No. 210, §1.



RS 12:704 - Repealed by Acts 2001, No. 128, 18, eff. July 1, 2001.

§704. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.



RS 12:801 - PROFESSIONAL LAW CORPORATIONS

CHAPTER 8. PROFESSIONAL LAW CORPORATIONS

§801. Terms defined

A. As used in this Chapter:

(1) "Professional law corporation" means a corporation organized pursuant to this Chapter or the laws of any qualified state for the practice of law.

(2) "Qualified person" means:

(a) A natural person of full age who is authorized pursuant to the law in this state or any qualified state to render professional legal services.

(b) A general partnership in which all the partners are qualified persons as defined in Subparagraph (a) of this Paragraph.

(c) A professional law corporation in which all the shareholders are qualified persons as defined in Subparagraph (a) of this Paragraph.

(3) "Qualified state" means any state other than Louisiana, or territory of the United States or the District of Columbia, which allows qualified persons authorized to render professional legal services in Louisiana and not in such other state, to own shares in a professional law corporation under its laws.

B. All terms used in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter as when used in Chapter 1.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §901 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:802 - Professional corporations

§802. Professional corporations

One or more qualified persons may form a corporation under Chapter 1 of this Title for the purpose of practicing law. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:902 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 535, §1, eff. July 12, 1985; Acts 1991, No. 225, §1.



RS 12:803 - The corporate name

§803. The corporate name

The corporate name shall consist of the full or last name or names of one or more voting shareholders, former voting shareholders or members of a predecessor law firm, may include "Limited" or "Ltd.", and shall end with one of the phrases (which may be in parentheses) "a Professional Law Corporation", "a Professional Corporation" or "a Law Corporation". The name need not contain "Incorporated" or "Inc."

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:903 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:804 - Corporate authority

§804. Corporate authority

A professional law corporation shall engage in no business other than the practice of law, but may hold property for investment or in connection with its legal practice. A professional law corporation may hold a title insurance agency license and serve as a title insurance agent in accordance with Title 22 of the Louisiana Revised Statutes of 1950.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:904 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1997, No. 610, §1.



RS 12:805 - Shares

§805. Shares

A. There shall be only one class of shares of a professional law corporation, denominated common shares which shall be either with or without par value. Such shares may be, but are not required to be, designated as either voting or nonvoting shares, or any combination thereof. Shares not designated shall be considered voting shares. A professional law corporation shall not be treated as having more than one class of shares solely because there are differences in voting rights among the shares.

B.(1) Only a qualified person who holds shares shall be entitled to vote voting shares, and participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to legal services rendered by, or any other affairs of the corporation except as provided in R.S. 12:813(B).

(2) R.S. 12:78 shall not apply to professional law corporations.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:905 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1972, No. 78, §1; Acts 1985, No. 535, §1, eff. July 12, 1985; Acts 1991, No. 225, §1.



RS 12:806 - Certificate of stock

§806. Certificate of stock

A.(1) Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held by a qualified person, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of legal services by, the corporation, or to have access to any records or communications pertaining to legal services rendered by, or any other affairs of, the corporation."

(2) Each certificate of stock representing a nonvoting share shall contain a statement that such shares are nonvoting shares.

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:809.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:22,* no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:906 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1985, No. 535, §1, eff. July 12, 1985; Acts 1991, No.225, §1.

*NOTE: REPEALED. SEE HISTORICAL NOTE UNDER THIS SECTION IN WEST'S LSA.



RS 12:807 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§807. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional law corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:907 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:808 - Action of shareholders

§808. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional law corporation may be taken on the affirmative vote of a majority (or such greater proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:908 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:809 - Shareholders' agreements

§809. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional law corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:909 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:810 - Directors

§810. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:910 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:811 - Officers and agents

§811. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only qualified persons duly licensed to practice law in this state may render legal services in this state on behalf of a professional law corporation. Nothing in this Section shall be construed to prohibit a qualified person from rendering legal services on behalf of a professional law corporation organized pursuant to this Chapter in any other state, territory of the United States, or the District of Columbia in accordance with the rules and regulations of such state.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:911 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:812 - Merger and consolidation

§812. Merger and consolidation

Professional law corporations may be merged into or consolidated only with other professional law corporations.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:912 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969.



RS 12:813 - Dissolution

§813. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional law corporation.

B. In the event of the death of a shareholder of a professional law corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of his succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:913 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969. Amended by Acts 1972, No. 79, §1.



RS 12:814 - Certification of foreign professional law corporation

§814. Certification of foreign professional law corporation

A. A foreign professional law corporation organized pursuant to the laws of any state, other than Louisiana, or territory of the United States, or District of Columbia shall be entitled to procure a certificate of authority to render professional legal services in Louisiana only if:

(1) A professional law corporation organized pursuant to this Chapter would be entitled to procure a certificate of authority or equivalent authority to render professional legal services in the state under whose laws the foreign professional law corporation is organized.

(2) The foreign professional law corporation satisfies the requirements of R.S. 12:803, 804, and 805(A).

(3) The foreign professional law corporation designates with the secretary of state, the qualified person or persons duly licensed to practice in this state through whom it will render professional legal services in Louisiana, and such qualified persons are not, at the time of such designation, so designated by any other foreign professional law corporation.

(4) All the shareholders, officers, and directors of the foreign professional law corporation are licensed to practice law in at least one qualified state.

(5) The foreign professional law corporation includes in its application, a statement acknowledging that it will be subject to the jurisdiction of the Louisiana Supreme Court with respect to the court's authority to adopt rules and regulations governing the practice of law in Louisiana.

B. No foreign professional law corporation shall maintain an office or transact business in Louisiana until it has obtained a certificate of authority to render professional legal services in Louisiana.

C. A foreign professional law corporation shall be subject to the provisions of Chapter 3 of this Title, as the same may from time to time be amended, except to the extent such provisions are inconsistent with this Chapter.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:914 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:815 - Regulation by Supreme Court

§815. Regulation by Supreme Court

Professional law corporations shall be subject to the discipline of the Supreme Court, and to the Supreme Court's authority to adopt rules and regulations governing the practice of law.

Added by Acts 1964, No. 354, §1. Renumbered from R.S. 1950, §12:915 by Acts 1968, No. 105, §3, eff. Jan. 1, 1969; Acts 1991, No. 225, §1.



RS 12:816 - Short title

§816. Short title

This Chapter shall be known and may be referred to by the short title "Professional Law Corporations Act".

Acts 1991, No. 225, §1.



RS 12:901 - Terms defined

CHAPTER 9. PROFESSIONAL MEDICAL CORPORATIONS

§901. Terms defined

A. As used in this Chapter, "professional medical corporation" means a corporation organized pursuant to this Chapter for the practice of medicine or podiatry.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:902 - Professional corporations

§902. Professional corporations

One or more natural persons, of full age and duly licensed to practice medicine or podiatry in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing medicine or podiatry. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:903 - The corporate name

§903. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor medical partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases (which may be in parentheses) "A Professional Medical Corporation," "A Professional Corporation" or "A Medical Corporation." The name may include "Limited" or "Ltd." The name need not contain "Incorporated" or "Inc."

Added by Acts 1968, No. 27, §1. Amended by Acts 1977, No. 450, §1.



RS 12:904 - Corporate authority

§904. Corporate authority

A professional medical corporation shall engage in no business other than the practice of medicine or podiatry, but may hold property for investment or in connection with its medical practice.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:905 - Shares

§905. Shares

A. There shall be only one class of shares of a professional medical corporation, denominated common shares which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice medicine in this state, and who holds his shares in his own right, or another professional medical corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:913(B).

R.S. 12:33 shall not apply to professional medical corporations.

Added by Acts 1968, No. 27, §1. Amended by Acts 1972, No. 319, §1; Acts 1979, No. 172, §1.



RS 12:906 - Certificate of stock

§906. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice medicine in the state of Louisiana or by another professional medical corporation, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of medical services by, the corporation, or to have access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:909.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:22,1 no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1968, No. 27, §1. Amended by Acts 1982, No. 870, §1.

1As it appears in Act 27 of 1968.



RS 12:907 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§907. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional medical corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1968, No. 27, §1.



RS 12:908 - Action of shareholders

§908. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional medical corporation may be taken on the affirmative vote of a majority (or such greater proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1968, No. 27, §1.



RS 12:909 - Shareholders' agreements

§909. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional medical corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1968, No. 27, §1.



RS 12:910 - Directors

§910. Directors

Only voting shareholders, or voting shareholders of another professional medical corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1968, No. 27, §1. Amended by Acts 1979, No. 172, §2.



RS 12:911 - Officers and agents

§911. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional medical corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice medicine or podiatry in this state may render medical services on behalf of a professional medical corporation.

Added by Acts 1968, No. 27, §1. Amended by Acts 1979, No. 172, §3; Acts 2005, No. 304, §1.



RS 12:912 - Merger and consolidation

§912. Merger and consolidation

Professional medical corporations may be merged into or consolidated only with other professional medical corporations.

Added by Acts 1968, No. 27, §1.



RS 12:913 - Dissolution

§913. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional medical corporation.

B. In the event of the death of a shareholder of a professional medical corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1968, No. 27, §1. Amended by Acts 1972, No. 134, §1.



RS 12:914 - Regulation by Louisiana State Board of Medical Examiners

§914. Regulation by Louisiana State Board of Medical Examiners

Professional medical corporations shall be subject to the discipline of the Louisiana State Board of Medical Examiners and to its authority to adopt rules and regulations governing the practice of medicine or podiatry.

Added by Acts 1968, No. 27, §1; Acts 2005, No. 304, §1.



RS 12:915 - Short title

§915. Short title

This Chapter shall be known and may be referred to by the short title "Professional Medical Corporations Act".

Added by Acts 1968, No. 27, §1.



RS 12:951 - INDUSTRIAL OR ECONOMIC

CHAPTER 10. INDUSTRIAL OR ECONOMIC

DEVELOPMENT CORPORATIONS

§951. Terms defined

As used in this Chapter, the following words and phrases, unless differently defined or described, shall have the meanings and references as follows:

(1) "Corporation" means a Louisiana industrial development corporation created under this Chapter.

(2) "Financial institution" means any banking corporation or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds.

(3) "Member" means any financial institution authorized to do business within this state which shall undertake to lend money to a corporation created under this Chapter, upon its call, and in accordance with the provisions of this Chapter.

(4) "Board of directors" means the board of directors of the corporation created under this Chapter.

(5) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at one time on loans made by such member to the corporation, as determined under the provisions of this Chapter.

Acts 1969, No. 49, §1.



RS 12:952 - Incorporators; articles of incorporation; approval

§952. Incorporators; articles of incorporation; approval

A. Twenty-five or more persons, a majority of whom shall be residents of this state, who may desire to create an industrial development corporation under the provisions of this Chapter for the purpose of promoting, developing, and advancing the prosperity and economic welfare of the state and, to that end, to exercise the powers and privileges hereinafter provided, may be incorporated by filing in the office of the secretary of state as hereinafter provided, articles of incorporation. The articles of incorporation shall contain:

(1) The name of the corporation, which shall include the words "Industrial Development Corporation of Louisiana" or "Economic Development Corporation of America".

(2) The location of the principal office of the corporation, but such corporation may have offices in such other places within the state as may be fixed by the board of directors.

(3) The purposes for which the corporation is founded, which shall be:

(a) To promote, stimulate, develop, and advance the business prosperity and economic welfare of Louisiana and its citizens;

(b) To encourage and assist through loans, investments, or other business transactions in the location of new business and industry in this state and to rehabilitate and assist existing business and industry;

(c) To stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state;

(d) Similarly, to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational developments in this state; and

(e) To provide financing for the promotion, development, and conduct of all kinds of business activity in this state.

(4) The names and post office addresses of the members of the first board of directors who, unless otherwise provided by the articles of incorporation or the bylaws, shall hold office for the first year of existence of the corporation or until their successors are elected and have qualified.

(5) Any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, stockholders, or any class of the stockholders, including but not limited to a list of the officers and provisions governing the issuance of stock certificates to replace lost or destroyed certificates; provided that no provision shall be contained for cumulative voting for directors.

(6)(a) The amount of authorized capital stock and the number of shares into which it is divided, the par value of each share, and the amount of capital with which it will commence business and, if there is more than one class of stock, a description of the different classes; the names and post office addresses of the subscribers of stock and the number of shares subscribed by each.

(b) The aggregate of the subscription shall be the minimum amount of capital with which the corporation shall commence business which shall not be less than two hundred fifty thousand dollars.

(7) A recitation that the corporation is organized under the provisions of this Chapter.

B. The articles of incorporation may also contain any provision consistent with the laws of this state for the regulation of the affairs of the corporation.

C. The articles of incorporation shall be in writing, subscribed by not less than three natural persons competent to contract and acknowledge, and filed in the office of the secretary of state for approval. A duplicate copy so subscribed and acknowledged may also be filed.

D.(1) The secretary of state shall not approve articles of incorporation for a corporation organized under this Chapter until a total of at least five national banks, state banks, savings banks, industrial savings banks, federal savings and loan associations, state savings and loan associations, or insurance companies authorized to do business within this state, or any combination thereof, have agreed in writing to become members of the corporation; and the written agreement shall be filed with the secretary of state with the articles of incorporation, and the filing of same shall be a condition precedent to the approval of the articles of incorporation by the secretary of state.

(2) Whenever the articles of incorporation shall have been filed in the office of the secretary of state and approved by him, and all filing fees and taxes prescribed by Louisiana statutes have been paid, the subscribers, their successors, and assigns shall constitute a corporation, and the corporation shall then be authorized to commence business and stock thereof to the extent herein or hereafter duly authorized may from time to time be issued.

Acts 1969, No. 49, §2. Acts 1984, No. 890, §1, eff. July 20, 1984.



RS 12:953 - Powers

§953. Powers

In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by Louisiana statutes, the corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

(1) To elect, appoint, and employ officers, agents, and employees; to make contracts and incur liabilities for any of the purposes of the corporation; provided, that the corporation shall not incur any secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint-stock company, association or trust, or in any other manner.

(2) To borrow money from its members and the Small Business Administration and any other similar federal agency for any of the purposes of the corporation; to issue therefor its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust or other lien on its property, franchises, rights, and privileges of every kind and nature, or any part thereof or interest therein, without securing stockholder or member approval.

(3) To make loans to any person, firm, corporation, joint-stock company, association or trust, and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and service connected therewith; provided, however, that the corporation shall not approve any application for a loan unless and until the person applying for said loan shall show that he has applied for the loan through ordinary banking channels and that the loan has been refused by at least one bank or other financial institution.

(4) To purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations.

(5) To acquire the good will, business, rights, real and personal property and other assets, or any part thereof, or interest therein, of any persons, firms, corporation, joint-stock companies, associations or trusts, and to assume, undertake, or pay the obligations, debts, and liabilities of any such person, firm, corporation, joint-stock company, association or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments.

(6) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of any person, firm, corporation, joint-stock company, association or trust, and while the owner or holder thereof to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon.

(7) To mortgage, pledge, or otherwise encumber any property, right or thing of value, acquired pursuant to the powers contained in paragraphs (4), (5), or (6) as security for the payment of any part of the purchase price thereof.

(8) To cooperate with and to avail itself of the facilities of the United States Department of Commerce, the Louisiana Department of Economic Development, and any other similar state or federal governmental agencies; and to cooperate with and assist, and otherwise encourage organizations in the various communities of the state in the promotion, assistance, and development of the business prosperity and economic welfare of such communities or of this state or of any part thereof.

(9) To do all acts and things necessary or convenient to carry out the powers expressly granted in this Chapter.

Acts 1969, No. 49, §3.



RS 12:954 - Acquisition and disposition of securities; evidences of indebtedness; stock; loans from members

§954. Acquisition and disposition of securities; evidences of indebtedness; stock; loans from members

Notwithstanding any provision of law to the contrary or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) Any person, including all domestic corporations organized for the purpose of carrying on business with this state, and further including without implied limitation public utility companies and insurance companies, and foreign corporations licensed to do business within this state, and all financial institutions as defined herein, and all trusts, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of the corporation, and while owners of said stock to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state except as otherwise provided in this Chapter; provided, however, that a financial institution which does not become a member of the corporation shall not be permitted to acquire any shares of the capital stock of the corporation;

(2) All financial institutions are hereby authorized to become members of the corporation and to make loans to the corporation as provided herein; and

(3) Each financial institution that becomes a member of the corporation is hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by the corporation, or the shares of the capital stock of the corporation, and while the owner of the stock, such financial institution shall have the authority to exercise all the rights, powers, and privileges of ownership, including the right to vote, all without the approval of any regulatory authority of the state. However, the amount of the capital stock of the corporation which may be acquired by any member pursuant to the authority granted in this Section shall not exceed ten percent of the loan limit of such member.

(4) The amount of capital stock of the corporation which any member is authorized to acquire pursuant to the authority granted in this Section is in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire.

Acts 1969, No. 49, §4; Acts 2003, No. 292, §1.



RS 12:955 - Applications for membership; loans to corporation

§955. Applications for membership; loans to corporation

Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by said board.

Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits shall be established at the thousand dollar amount nearest to the amount computed in accordance with the provisions of this section.

(2) No loan to the corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed ten times the amount then paid in on the outstanding capital stock of the corporation.

(3) The total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital stock of the corporation then held by such member, shall not exceed:

(a) Twenty percent of the total amount then outstanding on loans to the corporation by all members, including in said total amount outstanding amounts validly called for loan but not yet loaned.

(b) The following limit, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership, or in the case of an insurance company, its last annual statement to the state insurance commissioner; two and one half percent of the capital and surplus of commercial banks and trust companies; one half of one percent of the total outstanding loans made by savings and loan associations, and building and loan associations; two and one half percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies; two and one half percent of the unassigned surplus of mutual insurance companies, except fire insurance companies; one tenth of one percent of the assets of fire insurance companies; and such limits as may be approved by the board of directors of the corporation for other financial institutions.

(4) Subject to Subparagraph (a) of Paragraph (3) of this section, each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion to the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans made by such member to the corporation and the investment in capital stock of the corporation held by such member at the time of such call.

(5) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times, and which shall bear interest at a rate of not less than one-quarter of one percent in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans.

Acts 1969, No. 49, §5.



RS 12:956 - Duration of membership; notice of withdrawal

§956. Duration of membership; notice of withdrawal

Membership in the corporation shall be for the duration of the corporation; provided that upon written notice given to the corporation five years in advance, a member may withdraw from membership in the corporation at the expiration date of such notice.

A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to notice of the intended withdrawal of said member.

Acts 1969, No. 49, §6.



RS 12:957 - Powers of stockholders and members; voting

§957. Powers of stockholders and members; voting

The stockholders and the members of the corporation shall have the following powers of the corporation:

(1) To determine the number of and elect directors as provided in R.S. 12:959;

(2) To make, amend, and repeal bylaws;

(3) To amend its charter as provided in R.S. 12:958;

(4) To dissolve the corporation as provided in R.S. 12:965;

(5) To do all things necessary or desirable to secure aid, assistance loans and other financing from any financial institutions, and from any agency established under the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress,1 or other similar federal laws now or hereafter enacted;

(6) To exercise such other of the powers of the corporation consistent with this Chapter as may be conferred on the stockholders and the members by the bylaws.

As to all matters requiring action by the stockholders and the members of the corporation, said stockholders and said members shall vote separately thereon by classes, and except as otherwise herein provided, such matters shall require the affirmative vote of a majority of the votes to which the stockholders present or represented at the meeting shall be entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled.

Each stockholder shall have one vote, in person or by proxy, for each share of capital stock held by him, and each member shall have one vote, in person or by proxy, except that any member having a loan limit of more than one thousand dollars shall have one additional vote, in person or by proxy, for each additional one thousand dollars which such member is authorized to have outstanding on loans to the corporation at any one time as determined under R.S. 12:955(3)(b).

Acts 1969, No. 49, §7.

115 U.S.C.A. §§77c, 77ddd, 80a-18, 633, 636, 661, 662, 671, 672, 681-688, 691, 695, 696.



RS 12:958 - Amendment of articles; certification of amendment

§958. Amendment of articles; certification of amendment

The articles of incorporation may be amended by the votes of the stockholders and the members of the corporation, voting separately by classes, and such amendments shall require approval by the affirmative vote of two thirds of the votes to which the stockholders shall be entitled and two thirds of the votes to which the members shall be entitled; provided that no amendment of the articles of incorporation which is inconsistent with the general purposes expressed herein or which authorizes any additional class of capital stock to be issued, or which eliminates or curtails the right of the state comptroller to examine the corporation or the obligation of the corporation to make reports as provided in R.S. 12:962, shall be made; and provided further that no amendment of the articles of incorporation which increases the obligation of a member to make loans to the corporation, or makes any change in the principal amount, interest rate, maturity date, or in the security or credit position of any outstanding loan of a member to the corporation, or affects a member's right to withdraw from membership as provided herein, or affects a member's voting rights as provided herein, shall be made without the consent of each member affected by such amendment.

Within thirty days after any meeting at which an amendment of the articles of incorporation has been adopted, articles of amendment signed and sworn to by the president, treasurer, and a majority of the directors, setting forth such amendment and due adoption thereof, shall be submitted to the secretary of state who shall examine them, and if he finds that they conform to the requirements of this Chapter, shall so certify and endorse his approval thereon. Thereupon, the articles of amendment shall be filed in the office of the secretary of state, and no such amendment shall take effect until such articles of amendment shall have been filed as aforesaid.

Acts 1969, No. 49, §8.



RS 12:959 - Officers; board of directors; responsibility for losses

§959. Officers; board of directors; responsibility for losses

A.(1) The business and affairs of the corporation shall be managed and conducted by a board of directors, a president, a vice president, a secretary, a treasurer, and other such officers and agents as the corporation by its bylaws shall authorize.

(2) The board of directors shall consist of not less than fifteen nor more than twenty-one directors, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation. The board of directors may exercise all the powers of the corporation except those conferred by law or by the bylaws of the corporation upon the stockholders or members and it shall choose and appoint all the agents and officers of the corporation and fill all vacancies except vacancies in the office of director, which shall be filled as provided in this Subsection. The board of directors shall be elected in the first instance by the incorporators and thereafter at the annual meeting, which annual meeting shall be held during the month of January or, if no annual meeting shall be held in the year of incorporation, then within ninety days after the approval of the articles of incorporation at a special meeting as provided in this Subsection.

(3) At each annual meeting or at each special meeting held as provided in this Subsection, the members of the corporation shall elect two-thirds of the board of directors, and the stockholders shall elect the remaining directors. The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after the election and until their successors are elected and qualified unless sooner removed in accordance with the provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

B. Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of such directors and officers.

Acts 1969, No. 49, §9; Acts 2003, No. 292, §1.



RS 12:960 - Retention of earned surplus

§960. Retention of earned surplus

Each year the corporation shall set apart as earned surplus not less than ten percent of its net earnings for the preceding fiscal year until such surplus shall be equal in value to one half of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus established herein shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as said directors deem desirable, and the determination of the directors made in good faith shall be conclusive on all persons.

Acts 1969, No. 49, §10.



RS 12:961 - Deposits

§961. Deposits

The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.

Acts 1969, No. 49, §11.



RS 12:962 - Annual audit

§962. Annual audit

The corporation shall be examined at least once annually by the banking commissioner and shall make reports of its condition not less than annually to said banking commissioner and more frequently upon call of the banking commissioner, who in turn shall make copies of such reports available to the governor; and the corporation shall also furnish such other information as may from time to time be required by the banking commissioner and secretary of state. The corporation shall pay the actual cost of said examinations. The banking commissioner shall exercise the same power and authority over corporations organized under this Chapter as is now exercised over banks and trust companies by the provisions of the Louisiana Banking Code, where such banking code is not in conflict with this Chapter.

Acts 1969, No. 49, §12.



RS 12:963 - Initial meeting of incorporators; quorum

§963. Initial meeting of incorporators; quorum

The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. Said first meeting may be held without such notice upon agreement in writing to that effect, signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of said notice or of such unanimous agreement of the incorporators.

At such first meeting, the incorporators shall organize by the choice, by ballot, of a temporary clerk; by the adoption of bylaws; by the election by ballot of directors; and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Ten of the incorporators shall be a quorum for the transaction of business.

Acts 1969, No. 49, §13.



RS 12:964 - Duration of corporation

§964. Duration of corporation

The period of duration of the corporation shall be fifty years, subject, however, to the right of the stockholders and the members to dissolve the corporation prior to the expiration of said period as provided in R.S. 12:965.

Acts 1969, No. 49, §14.



RS 12:965 - Dissolution; distribution of assets

§965. Dissolution; distribution of assets

The corporation may be dissolved upon the affirmative vote of two-thirds of the votes to which the stockholders shall be entitled and two-thirds of the votes to which the members shall be entitled. Upon any dissolution of the corporation, none of the corporation's assets shall be distributed to the stockholders until all sums due the members who are also creditors of the corporation have been paid in full.

Acts 1969, No. 49, §15; Acts 2003, No. 292, §1.



RS 12:966 - Pledge of state credit prohibited

§966. Pledge of state credit prohibited

Under no circumstances shall the credit of the state be pledged to any corporation organized under the provisions of this Chapter.

Acts 1969, No. 49, §16.



RS 12:967 - State development company; federal definition

§967. State development company; federal definition

Any corporation organized under the provisions of this Chapter shall be a state development company, as defined in the Small Business Investment Act of 1958, Public Law 85-699, 85th Congress,1 or any other similar federal legislation, and shall be authorized to operate on a statewide basis.

Acts 1969, No. 49, §17.

115 U.S.C.A. §§77c, 77ddd, 80a-18, 633, 636, 661, 662, 671, 672, 681-688, 691, 695, 696.



RS 12:968 - Tax exemptions, credits and privileges applicable

§968. Tax exemptions, credits and privileges applicable

Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, trust companies, and other financial institutions by any general laws are granted to corporations organized pursuant to this Chapter.

Acts 1969, No. 49, §18.



RS 12:969 - License fees

§969. License fees

Every corporation organized and engaged in business under the provisions of this Chapter shall pay an annual state occupational license tax of fifty dollars. In addition, parishes and municipalities are authorized to levy the occupational license taxes as prescribed; however, no parish or municipality shall levy any such occupational license tax in an amount greater than those prescribed.

Acts 1969, No. 49, §19; Acts 2003, No. 292, §1.



RS 12:970 - Fiscal year

§970. Fiscal year

Corporations organized under this Chapter shall adopt the calendar year as their fiscal year.

Acts 1969, No. 49, §20.



RS 12:971 - Applicability of Louisiana business corporation law

§971. Applicability of Louisiana business corporation law

The corporation shall be subject to all of the provisions of Chapter 1 of this Title, as amended from time to time, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Acts 1984, No. 890, §1, eff. July 20, 1984.



RS 12:972 - Savings clause

§972. Savings clause

Nothing herein contained shall be interpreted or construed as disapproving any act, action, or conduct which is or has been or may be in accordance with existing law, prior to amendment, nor shall anything herein contained be interpreted or construed as approving any act, action, or conduct which is or has been or may be in violation of existing law.

Acts 1984, No. 890, §1, eff. July 20, 1984.



RS 12:981 - PROFESSIONAL DENTAL CORPORATIONS

CHAPTER 11. PROFESSIONAL DENTAL CORPORATIONS

AND LIMITED LIABILITY COMPANIES

§981. Terms defined

As used in this Chapter:

A. "Professional dental corporation" means a corporation organized pursuant to this Chapter for the practice of dentistry.

B. "Professional dental limited liability company" means a limited liability company organized pursuant to this Chapter for the practice of dentistry.

C. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning.

Added by Acts 1970, No. 127, §1; Acts 1995, No. 488, §1.



RS 12:982 - Professional corporations

§982. Professional corporations

One or more natural persons of full age and duly licensed to practice dentistry in this state may form a corporation under Chapter 1 of this Title for the purpose of practicing dentistry. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1970, No. 127, §1.



RS 12:982.1 - Professional limited liability companies

§982.1. Professional limited liability companies

One or more natural persons of full age and duly licensed to practice dentistry in this state may form a limited liability company under Chapter 22 of this Title for the purpose of practicing dentistry. Such limited liability company shall be subject to the provisions of Chapter 1 as the same may from time to time be amended, except to the extent that the provisions are inconsistent with provisions of this Chapter.

Acts 1995, No. 488, §1; Acts 2001, No. 476, §1, eff. June 21, 2001.



RS 12:983 - Corporate and limited liability company name

§983. Corporate and limited liability company name

A. The corporate name shall consist of the full name or names as used on the license to practice dentistry issued by the Louisiana State Board of Dentistry of one or more voting shareholders, may include "Limited" or "Ltd.", and shall end with one of the phrases, which may be in parentheses, "A Professional Dental Corporation", "A Professional Corporation", or "A Dental Corporation". The name need not contain "Incorporated" or "Inc."

B. The name of the limited liability company shall consist of the full names as used on the license to practice dentistry issued by the Louisiana State Board of Dentistry of all participating members and shall contain the words "limited liability company", the abbreviation "L.L.C." or the abbreviation "L.C.", as required in R.S. 12:1306(A)(1).

C. This Section shall apply to all dental practices as defined in Chapter 9 of Title 37 of the Louisiana Revised Statutes of 19501 whether or not said dental practices are in conformity herewith prior to August 15, 1995.

Added by Acts 1970, No. 127, §1. Amended by Acts 1975, No. 232, §1; Acts 1979, No. 400, §1, eff. July 11, 1979; Acts 1995, No. 488, §1.

1R.S. 37:751 et seq.



RS 12:984 - Corporate and limited liability company authority

§984. Corporate and limited liability company authority

A professional dental corporation or limited liability company shall engage in no business other than the practice of dentistry, but may hold property for investment or in connection with its dental practice.

Added by Acts 1970, No. 127, §1. Acts 1995, No. 488, §1.



RS 12:985 - Shares

§985. Shares

A. There shall be only one class of shares of professional dental corporations, denominated common shares, which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice dentistry in this state, and who holds his shares in his own right, or another professional dental corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to dental services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:993B.

C. R.S. 12:78 shall not apply to professional dental corporations.

Added by Acts 1970, No. 127, §1. Amended by Acts 1972, No. 80, §1; Acts 1980, No. 674, §1.



RS 12:985.1 - Members

§985.1. Members

There shall be only one class of limited liability company members with membership interest therein, all of which interest shall be owned by a natural person duly licensed to practice dentistry in this state and who holds his membership in his own right or as a professional dental corporation, who shall be entitled to vote such membership interest and to participate in the limited liability company earnings. Any other membership interest holders shall have no voting rights for any purpose whatsoever, should not participate in the limited liability company's earnings, and shall have no access to any records or communications pertaining to dental services rendered by, or any other affairs of, the limited liability company, except as provided in R.S. 12:993(B).

Acts 1995, No. 488, §1.



RS 12:986 - Certificate of stock

§986. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice dentistry in the state of Louisiana or when held by another professional dental corporation, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of dental services by, the corporation, or to have access to any records or communications pertaining to dental services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:989.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless in either event such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1970, No. 127, §1. Amended by Acts 1980, No. 674, §1.



RS 12:986.1 - Membership interest

§986.1. Membership interest

A membership interest in a dental limited liability company shall not be assignable in whole or part except to another natural person licensed to practice dentistry in this state or a professional dental corporation.

Acts 1995, No. 488, §1.



RS 12:987 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§987. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to or holder of shares of a professional dental corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1970, No. 127, §1.



RS 12:987.1 - Liability of holder of interest in a limited liability company

§987.1. Liability of holder of interest in a limited liability company

A holder of an interest in a limited liability company has the liability imposed by Chapter 22 of this Title. Nothing herein shall be construed as a derogation of any rights which any person may by law have against any owner of a membership interest or manager of a dental limited liability company.

Acts 1995, No. 488, §1.



RS 12:988 - Action of shareholders

§988. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional dental corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1970, No. 127, §1.



RS 12:988.1 - Action of holders of membership interest

§988.1. Action of holders of membership interest

Any action by, or requiring the assent of, the holders of a membership interest in a dental limited liability company may be taken on the affirmative vote of a majority, or such greater proportion as the dental limited liability company operating agreement may specify, in interest of the membership interest holders present or represented at a meeting duly called and held upon due notice, at which a quorum is present or represented.

Acts 1995, No. 488, §1.



RS 12:989 - Shareholders' agreements

§989. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional dental corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made or who thereafter become shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1970, No. 127, §1.



RS 12:989.1 - Membership ownership agreements

§989.1. Membership ownership agreements

A. Any lawful provision regulating the affairs of a dental limited liability company or the rights and liabilities of the holders of a membership interest in the company, which is not required to be set forth in the articles of organization and/or operating agreement of a dental limited liability company, may be set forth in an agreement among all of the owners of a membership interest, and such agreement shall be binding on the dental limited liability company and all persons who are at the time such agreement is made or who thereafter become owners of a membership interest in a dental limited liability company. Such agreement may be terminated at any time by a majority of the dental limited liability company membership owners.

B. A duplicate copy of the agreement shall be filed in the company's registered office and shall be open daily during business hours to the inspection of any member or his attorney or legal representative.

Acts 1995, No. 488, §1.



RS 12:990 - Directors

§990. Directors

Only voting shareholders, or voting shareholders of another professional dental corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1970, No. 127, §1. Amended by Acts 1980, No. 674, §1.



RS 12:991 - Officers and agents

§991. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional dental corporation, may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice dentistry in this state may render dental services in behalf of a professional dental corporation.

C. Only a voting membership interest owner may be a dental limited liability manager.

Added by Acts 1970, No. 127, §1. Amended by Acts 1980, No. 674, §1; Acts 1995, No. 488, §1.



RS 12:992 - Merger and consolidation

§992. Merger and consolidation

Professional dental corporations and limited liability companies may be merged into or consolidated only with other professional dental corporations and dental limited liability companies.

Added by Acts 1970, No. 127, §1; Acts 1995, No. 488, §1.



RS 12:993 - Dissolution

§993. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional dental corporation.

B. In the event of the death of a shareholder of a professional dental corporation, said shareholder's succession representative or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purposes of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

C. The fact that there are no persons qualified as membership interest owners shall be an additional ground for the involuntary dissolution of a limited liability company.

D. In the event of the death of a membership interest owner of a dental limited liability company, said membership interest owner's succession representative or those placed in possession of said membership interest owner if there is no administration of the succession, as the case may be, shall be entitled to vote the membership interest of said membership owner and to be elected as manager of the dental limited liability company for the sole purpose of effectuating a voluntary dissolution and liquidation of the dental limited liability company, in or out of court, pursuant to the Louisiana Business Limited Liability Company Law.

Added by Acts 1970, No. 127, §1. Amended by Acts 1972, No. 81, §1; Acts 1995, No. 488, §1.



RS 12:994 - Regulation by Louisiana State Board of Dentistry

§994. Regulation by Louisiana State Board of Dentistry

Professional dental corporations and dental limited liability companies shall be subject to the discipline of the Louisiana State Board of Dentistry and to its authority to adopt rules and regulations governing the practice of dentistry.

Added by Acts 1970, No. 127, §1; Acts 1995, No. 488, §1.



RS 12:995 - Short title

§995. Short title

This Chapter shall be known and may be referred to by the short title "Professional Dental Corporations Law."

Added by Acts 1970, No. 127, §1.



RS 12:1011 - PROFESSIONAL ACCOUNTING CORPORATIONS

CHAPTER 12. PROFESSIONAL ACCOUNTING CORPORATIONS

§1011. Terms defined

As used in this Chapter:

A. "Professional accounting corporation" means a corporation organized pursuant to this Chapter and meeting the requirements to obtain a permit as a certified professional accounting firm as provided for by the Louisiana Accountancy Act, R.S. 37:71 et seq.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter as when used in Chapter 1.

C. All terms used both in this Chapter and in the Louisiana Accountancy Act shall have the same meaning when used in this Chapter as when used in the Louisiana Accountancy Act.

Added by Acts 1970, No. 191, §1. Amended by Acts 1979, No. 510, §2; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1012 - Professional corporations

§1012. Professional corporations

One or more natural persons of full age may form a corporation under Chapter 1 of this Title as a professional accounting corporation subject to the ownership requirements contained in the Louisiana Accountancy Act. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter and the provisions of the Louisiana Accountancy Act.

Added by Acts 1970, No. 191, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1013 - The corporate name

§1013. The corporate name

The corporate name shall consist of the full or last name or the names of one or more voting shareholders, former voting shareholders, or members of a predecessor accounting firm, may include "limited" or "Ltd.", and shall end with one of the phrases which may be in parenthesis "A Professional Accounting Corporation", "A Professional Corporation", or "A Corporation of Certified Public Accountants". The name need not contain "Incorporated" or "Inc.".

Added by Acts 1970, No. 191, §1.



RS 12:1014 - Repealed by Acts 2000, 1st Ex. Sess., No. 30, 2, eff. April 14, 2000.

§1014. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.



RS 12:1015 - Shares

§1015. Shares

A. There shall be only one class of shares of a professional accounting corporation, denominated common shares which shall be either with or without par value.

B. The ownership of shares in a professional accounting corporation shall be subject to the provisions of the Louisiana Accountancy Act.

C. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.

D. R.S. 12:78 shall not apply to professional accounting corporations.

Added by Acts 1970, No. 191, §1. Amended by Acts 1972, No. 82, §1; Acts 2000, 1st Ex. Sess., No. 30, §§1, 2, eff. April 14, 2000.



RS 12:1016 - Certificate of stock

§1016. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name.

B. Each certificate of stock shall contain reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:1019.

C. There shall be no provision for compulsory offer of shares for purchases by or sale to the corporation, and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1970, No. 191, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1017 - Liability of incorporators, subscribers, shareholders, directors, officers, and agents

§1017. Liability of incorporators, subscribers, shareholders, directors, officers, and agents

A. A subscriber to, or holder of, shares of a professional accounting corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and the said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. The shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such persons, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1970, No. 191, §1; Acts 1987, No. 135, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1018 - Actions of shareholders

§1018. Actions of shareholders

Any action by, or requiring the assent of, the shareholders of a professional corporation may be taken on the affirmative vote of a majority in interest or such greater proportion as the articles of incorporation may specify of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1970, No. 191, §1.



RS 12:1019 - Shareholders agreements

§1019. Shareholders agreements

A. Any lawful provision regulating the affairs of a professional accounting corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the article of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding upon the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1970, No. 191, §1.



RS 12:1020 - Directors

§1020. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1970, No. 191, §1.



RS 12:1021 - Officers and agents

§1021. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.

Added by Acts 1970, No. 191, §1. Amended by Acts 1979, No. 510, §3; Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.



RS 12:1022 - Repealed by Acts 2000, 1st Ex. Sess., No. 30, 2, eff. April 14, 2000.

§1022. Repealed by Acts 2000, 1st Ex. Sess., No. 30, §2, eff. April 14, 2000.



RS 12:1023 - Dissolution

§1023. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional accounting corporation.

B. In the event of the death of a shareholder of a professional accounting corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1970, No. 191, §1. Amended by Acts 1972, No. 83, §1.



RS 12:1024 - Regulation by state board of certified public accountants of Louisiana

§1024. Regulation by state board of certified public accountants of Louisiana

Professional accounting corporations shall be subject to the discipline of the State Board of Certified Public Accountants of Louisiana and its authority to adopt rules and regulations governing the practice of accounting, pursuant to the Louisiana Accountancy Act.

Added by Acts 1970, No. 191, §1; Acts 2000, 1st Ex. Sess., No. 30, §1, eff. April 14, 2000.



RS 12:1025 - Short title

§1025. Short title

This Chapter may be known and may be referred to by the short title "Professional Accounting Corporations Law".

Added by Acts 1970, No. 191, §1.



RS 12:1041 - MISCELLANEOUS PROVISIONS APPLICABLE

CHAPTER 13. MISCELLANEOUS PROVISIONS APPLICABLE

TO MORE THAN ONE KIND OF CORPORATION

§1041. Suppression of criminally operated businesses by domestic and foreign corporations; proceedings

A. The attorney general is authorized to institute civil proceedings against any domestic corporation to procure a judgment annulling, vacating or forfeiting its articles of incorporation and franchise, and against any foreign corporation to revoke its certificate of authority to transact business in this state when:

1. Any of the corporation officers or any other person controlling the management or operation of such corporation, with the knowledge of the president and a majority of the board of directors or under such circumstances that the president and a majority of the directors should have knowledge, is a person or persons engaged in activities such as organized violent revolutionary or unlawful activity aimed at the overthrow of the government of the State of Louisiana or any of its political subdivisions, or any boards, commissions, agency or official of either, or any unlawful activity aimed at organized homosexuality, organized crimes against nature, organized prostitution, organized gambling, organized narcotics, organized extortion or organized embezzlement, or who is connected directly or indirectly with organizations, syndicates or criminal societies engaged in any of these; or

2. A director, officer, employee, agent or stockholder acting for, through or on behalf of such corporation has, in conducting the corporation's affairs, purposely engaged in a persistent course of violent revolutionary or unlawful activity aimed at the overthrow of the government of the State of Louisiana or any of its political subdivisions, or any boards, commissions, agency or official or any unlawful activity aimed at homosexuality, crimes against nature, intimidation and coercion, bribery, prostitution, gambling, extortion, embezzlement, unlawful sale of narcotics or other illegal conduct, with the knowledge of the president and majority of the board of directors or under such circumstances that the president and a majority of the directors should have knowledge, with the intent to compel or induce other persons, firms or corporations to deal with such corporation or engage in any such illegal conduct, and

3. For the prevention of future illegal conduct of the same character, the public interest requires the charter of the corporation to be annulled, vacated or forfeited and the corporation to be dissolved or the certificate of authority to transact business in this state revoked.

B. The proceedings authorized by this section may be instituted against a corporation in the district court for the parish of its registered office or for any parish in which it is doing business. The proceedings shall be conducted in accordance with the Louisiana Code of Civil Procedure and the applicable rules of court.

The proceedings herein authorized shall be in addition to any other proceeding authorized by law for the purpose of annulling, vacating or forfeiting the articles and franchise of a domestic corporation and/or revoking the certificate of authority of a foreign corporation to transact business in this state.

Acts 1970, No. 527, §§1, 2.



RS 12:1042 - Franchise agreements; provisions for dispute resolution

§1042. Franchise agreements; provisions for dispute resolution

Unless provisions of a business franchise agreement provide otherwise, when the business to be conducted pursuant to the agreement and the business location of the franchisee are exclusively in this state, disputes arising under a business franchise agreement shall be resolved in a forum inside this state and interpretation of the provisions of the agreement shall be governed by the laws of this state.

Acts 1991, No. 855, §1.



RS 12:1051 - PROFESSIONAL CHIROPRACTIC CORPORATIONS

CHAPTER 14. PROFESSIONAL CHIROPRACTIC CORPORATIONS

§1051. Terms defined

As used in this Chapter:

A. "Professional chiropractic corporation" means a corporation organized pursuant to this Chapter for the practice of chiropractic.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1976, No. 686, §1.



RS 12:1052 - Professional corporations

§1052. Professional corporations

One or more natural persons, of full age and duly licensed to practice chiropractic in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing chiropractic. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provision of this Chapter.

Added by Acts 1976, No. 686, §1.



RS 12:1053 - The corporate name

§1053. The corporate name

The corporate name shall consist of the full or last name or names of one or more voting shareholders, former voting shareholders or members of a predecessor chiropractic partnership, may include "Limited" or "Ltd.", shall end with one of the phrases (which may be in parentheses) "A Professional Chiropractic Corporation", or "A Professional Corporation."

The name need not contain "Incorporated" or "Inc."

Added by Acts 1976, No. 686, §1.



RS 12:1054 - Corporate authority

§1054. Corporate authority

A professional chiropractic corporation shall engage in no business other than the practice of chiropractic, but may hold property for investment or in connection with its chiropractic practice.

Added by Acts 1976, No. 686, §1.



RS 12:1055 - Shares

§1055. Shares

A. There shall be only one class of shares of a professional chiropractic corporation, denominated common shares which shall be either with or without par value.

B. A shareholder who is a natural person duly licensed to practice chiropractic in this state, and who holds his shares in his own right, shall be entitled to vote his shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose directly related to the practice of chiropractic by the corporation.

R.S. 12:78 shall not apply to professional chiropractic corporations.

Added by Acts 1976, No. 686, §1.



RS 12:1056 - Certificate of stock

§1056. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice chiropractic in the state of Louisiana, the shares represented by this certificate are not entitled to be voted on matters directly related to the practice of chiropractic and the holder is not entitled to participate in the rendition of chiropractic services by the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1059.

C. There shall be no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1976, No. 686, §1.



RS 12:1057 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1057. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional chiropractic corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1976, No. 686, §1.



RS 12:1058 - Action of shareholders

§1058. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional chiropractic corporation may be taken on the affirmative vote of a majority (or such proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1976, No. 686, §1.



RS 12:1059 - Shareholders' agreements

§1059. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional chiropractic corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1976, No. 686, §1.



RS 12:1060 - Directors

§1060. Directors

Only shareholders may be directors. If there are fewer than three shareholders, there need be only as many directors as shareholders. The office of a director shall become vacant if he ceases to be a shareholder.

Added by Acts 1976, No. 686, §1.



RS 12:1061 - Officers and agents

§1061. Officers and agents

A. Only shareholders may be officers. If there is only one shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a shareholder.

B. Only natural persons duly licensed to practice chiropractic in this state or persons possessing temporary licenses may render chiropractic services in behalf of a professional chiropractic corporation.

Added by Acts 1976, No. 686, §1.



RS 12:1062 - Merger and consolidation

§1062. Merger and consolidation

Professional chiropractic corporations may be merged into or consolidated only with other professional chiropractic corporations.

Added by Acts 1976, No. 686, §1.



RS 12:1063 - Dissolution

§1063. Dissolution

A. The fact that it has no shareholders shall be a ground for involuntary dissolution of a professional chiropractic corporation.

B. In the event of the death of a shareholder of a professional chiropractic corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1976, No. 686, §1.



RS 12:1064 - Regulation by Louisiana State Board of Chiropractic Examiners

§1064. Regulation by Louisiana State Board of Chiropractic Examiners

Professional chiropractic corporations shall be subject to the discipline of the Louisiana State Board of Chiropractic Examiners and to its authority to adopt rules and regulations governing the practice of chiropractic.

Added by Acts 1976, No. 686, §1.



RS 12:1065 - Short title

§1065. Short title

This Chapter shall be known and may be referred to by the short title "Professional Chiropractic Corporations Act."

Added by Acts 1976, No. 686, §1.



RS 12:1071 - PROFESSIONAL NURSING CORPORATIONS

CHAPTER 15. PROFESSIONAL NURSING CORPORATIONS

§1071. Terms defined

As used in this Chapter:

A. "Professional nursing corporation" means a corporation organized pursuant to this Chapter for the practice of nursing.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1977, No. 730, §1.



RS 12:1072 - Professional corporations

§1072. Professional corporations

One or more natural persons, of full age and duly licensed to practice nursing in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing nursing. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1977, No. 730, §1.



RS 12:1073 - The corporate name

§1073. The corporate name

The corporate name shall consist of the full or last names of one or more voting shareholders, former voting shareholders or members of a predecessor nursing or anesthetists' partnership; may include "Limited" or "Ltd."; and shall end with one of the phrases, which may be in parentheses, "A Professional Nursing Corporation," or "A Professional Corporation."

The name need not contain "Incorporated" or "Inc."

Added by Acts 1977, No. 730, §1.



RS 12:1074 - Corporate authority

§1074. Corporate authority

A professional nursing corporation shall engage in no business other than the practice of nursing but may hold property for investment or in connection with its nursing practice.

Added by Acts 1977, No. 730, §1.



RS 12:1075 - Shares

§1075. Shares

A. There shall be only one class of shares of professional nursing corporations, denominated common shares which shall be either with or without par value.

B. A shareholder who is a natural person duly licensed to practice nursing in this state, and who holds his shares in his own right, shall be entitled to vote his shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to nursing services rendered by or any other affairs of, the corporation, except as provided in R.S. 12:1083(B).

C. R.S. 12:33 shall not apply to professional nursing corporations.

Added by Acts 1977, No. 730, §1.



RS 12:1076 - Certificate of stock

§1076. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice nursing in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or the rendition of nursing services by the corporation, or to have access to any records or communications pertaining to nursing services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1079.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless in either event such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1977, No. 730, §1.



RS 12:1077 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1077. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional nursing corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1977, No. 730, §1.



RS 12:1078 - Action of shareholders

§1078. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional nursing corporation may be taken on the affirmative vote of a majority, or such proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1977, No. 730, §1.



RS 12:1079 - Shareholders' agreements

§1079. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional nursing corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be open, daily during business hours, to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1977, No. 730, §1.



RS 12:1080 - Directors

§1080. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1977, No. 730, §1.



RS 12:1081 - Officers and agents

§1081. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all offices may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice nursing in this state or persons possessing temporary licenses may render nursing services in behalf of a professional nursing corporation.

Added by Acts 1977, No. 730, §1.



RS 12:1082 - Merger and consolidation

§1082. Merger and consolidation

Professional nursing corporations may be merged into or consolidated only with other professional nursing corporations.

Added by Acts 1977, No. 730, §1.



RS 12:1083 - Dissolution

§1083. Dissolution

A. The fact that it has no voting shareholders shall be a ground for involuntary dissolution of a professional nursing corporation.

B. In the event of the death of a shareholder of a professional nursing corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1977, No. 730, §1.



RS 12:1084 - Regulation by Louisiana State Board of Nursing

§1084. Regulation by Louisiana State Board of Nursing

Professional nursing corporations shall be subject to the discipline of the Louisiana State Board of Nursing and to its authority to adopt rules and regulations governing the practice of nursing.

Added by Acts 1977, No. 730, §1; Acts 2012, No. 811, §2, eff. July 1, 2012.



RS 12:1085 - Short title

§1085. Short title

This Chapter shall be known and may be referred to by the short title "Professional Nursing Corporations Act."

Added by Acts 1977, No. 730, §1.



RS 12:1086 - PROFESSIONAL ARCHITECTURAL

CHAPTER 16. PROFESSIONAL ARCHITECTURAL

CORPORATIONS

§1086. Terms defined

As used in this Chapter:

A. "Professional architectural corporation" means a corporation organized pursuant to this Chapter for the practice of architecture as provided for by R.S. 37:141 through R.S. 37:158, inclusive, or a corporation which is certified to be in compliance therewith by the Louisiana State Board of Architectural Examiners.

B. All terms used both in this Chapter and in Chapter 1 of this Title should have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1087 - Professional corporation

§1087. Professional corporation

A corporation formed under Chapter 1 of this Title for the purpose of practicing architecture shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1088 - Corporate name

§1088. Corporate name

The corporate name may consist of the full or last name or names of one or more shareholders duly licensed to practice architecture in this state, may include "Limited" or "Ltd."; or it may consist of any other name approved by the secretary of state. However, in either case the name shall end with one of the phrases: "A Professional Architectural Corporation", "A Professional Corporation", or "An Architectural Corporation", which phrase may be in parentheses. The name need not contain "Incorporated" or "Inc." but such use shall not be prohibited.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1089 - Corporate authority

§1089. Corporate authority

A professional architectural corporation shall engage in the business of the practice of architecture and may engage in any business not in conflict with such business activity. It may hold, own, lease, or otherwise deal in property for investment or in connection with its architectural practice.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1090 - Shares

§1090. Shares

A. There shall be only one class of shares of professional architectural corporations, denominated common shares which shall be either with or without par value.

B. A majority of the outstanding shares of a professional architectural corporation shall be held by one or more natural persons duly licensed to practice architecture in this state, holding his shares in his own right.

C. The requirement of R.S. 12:1090(B) may be met if such shares are held or owned by a holding company, a majority of the stock of which is owned by one or more natural persons duly licensed to practice architecture in this state, and the holding company is the direct owner of the stock of such professional architectural corporation.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1091 - Certificate of stock

§1091. Certificate of stock

A. Each certificate of stock shall contain reference to any and all agreements among the corporation's shareholders made pursuant to R.S. 12:1094.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1092 - Liability of incorporators, subscribers, shareholders, directors, officers, and agents

§1092. Liability of incorporators, subscribers, shareholders, directors, officers, and agents

A. A subscriber to or holder of shares of a professional architectural corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty, or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1093 - Action of shareholders

§1093. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional architectural corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in the interest of the shareholders present or represented at a meeting duly called and held on due notice or waiver thereof in writing, at which a quorum is present or represented.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1094 - Shareholders' agreements

§1094. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional architectural corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the shareholders.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1095 - Directors

§1095. Directors

A. The number and qualifications of directors shall be determined by a majority vote of the shareholders.

B. A majority of the board of directors, if more than two, shall be natural persons, duly licensed to practice architecture in this state.

C. Corporations having fewer than three directors shall have at least one director who is a natural person, duly licensed to practice architecture in this state.

D. Corporations having fewer than three directors pursuant to R.S. 12:1095(B) shall have at least one director who is a natural person, duly licensed to practice architecture in this state.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1096 - Officers

§1096. Officers

There shall be a president, a secretary and such other officers as the shareholders may elect. If there is only one shareholder, all offices may be combined in his person.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1097 - Contracts

§1097. Contracts

A. A professional architectural corporation shall be entitled to enter into contracts to provide architectural services and such other contracts as may be consistent with the practice of architecture.

B. Architectural services rendered on behalf of a professional architectural corporation must be performed by or under the direct supervision of a natural person duly licensed to practice architecture in this state.

C. A contract to provide architectural services by a professional architectural corporation which at any time during the existence of the contract fails to comply with the requisites of La.R.S. 12:1090(B) shall be voidable by any other party thereto.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1098 - Merger and consolidation

§1098. Merger and consolidation

Professional architectural corporations may be merged into or consolidated only with other professional architectural corporations.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1099 - Dissolution

§1099. Dissolution

A. The fact that it has less than a majority of outstanding shares held by one or more natural persons duly licensed to practice architecture in this state shall be an additional ground for involuntary dissolution of a professional architectural corporation.

B. In the event of the death of a shareholder of a professional architectural corporation, said shareholder's succession representative or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purposes of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law, or for the purpose of reorganizing or continuing the corporation subject to the provisions of this chapter.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1100 - Regulation by Louisiana State Board of Architectural Examiners

§1100. Regulation by Louisiana State Board of Architectural Examiners

A. Professional architectural corporations shall be subject to the discipline of the Louisiana State Board of Architectural Examiners and to its authority to adopt rules and regulations governing the practice of architecture.

B. If upon the effective date of this act an architect or architects who are duly licensed to practice architecture in this state are so engaged in corporation form, contracts entered into by such corporations to perform or furnish professional architectural services shall not be rendered invalid by virtue of the noncompliance with the provisions of this act. Architects operating in corporate form as of the effective date hereof shall cause such corporations to comply with the provisions of this act within ninety (90) days of the effective date of this act.

C. Evidence of such compliance referred to in R.S. 12:1100B shall be accomplished by the corporations filing with the Louisiana State Board of Architectural Examiners a declaration duly certified by the corporate president and secretary and sworn to before a Notary Public, that such corporation is in full compliance with this act and particularly with Section 1090B hereof.

D. Upon the receipt of such certification, the Louisiana State Board of Architectural Examiners shall issue a certificate of compliance upon being reasonably satisfied from the evidence available to it that the corporation meets the requirements of this act. The failure of the board to issue such a certificate without just cause shall in no way effect or invalidate contracts to furnish architectural services heretofore entered into by the corporation seeking to qualify without a hearing conducted by the board under the provisions of the Louisiana Administrative Procedure Act.

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1101 - Short title

§1101. Short title

This Chapter shall be known and may be referred to by the short title "Professional Architectural Corporations Law."

Added by Acts 1979, No. 225, §1, eff. July 9, 1979.



RS 12:1110 - PROFESSIONAL OPTOMETRY CORPORATIONS

CHAPTER 17. PROFESSIONAL OPTOMETRY CORPORATIONS

§1110. Terms defined

As used in this Chapter:

A. "Professional Optometry Corporation" means a corporation organized pursuant to this Chapter for the practice of optometry as provided for by R.S. 37:1041 through R.S. 37:1067 inclusive.

B. All terms used in this Chapter and in Chapter 1 of this Title shall have the same meanings when used in this Chapter as when used in Chapter 1.

Added by Acts 1980, No. 404, §1.



RS 12:1111 - Professional corporations

§1111. Professional corporations

One or more natural persons of the age of majority and duly licensed to practice optometry in this state may form a corporation under Chapter 1 of this Title for the purpose of practicing optometry. Such corporations shall be subject to all of the provisions of Chapter 1 of this Title, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1980, No. 404, §1.



RS 12:1112 - Corporate name

§1112. Corporate name

The corporate name shall consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor optometry partnership or firm. It may include "Limited" or "Ltd.," and shall end with one of the phrases which may be in parenthesis "A Professional Optometry Corporation," "A Professional Corporation," or "An Optometry Corporation." The name need not contain "Incorporated" or "Inc."

Added by Acts 1980, No. 404, §1.



RS 12:1113 - Corporate authority

§1113. Corporate authority

A professional optometry corporation shall engage in no business other than the practice of optometry, but may hold property for investment or in connection with its optometry practice.

Added by Acts 1980, No. 404, §1.



RS 12:1114 - Shares

§1114. Shares

A. There shall be only one class of shares of professional optometry corporations, denominated common shares, which shall be either with or without par value.

B. Only a shareholder who is a natural person duly licensed to practice optometry in this state, and who holds his shares in his own right, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatsoever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to optometry services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:1122(B).

C. Section 33 of this Title shall not apply to professional optometry corporations.

Added by Acts 1980, No. 404, §1.



RS 12:1115 - Certificate of stock

§1115. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement:

"Except when held in his own right by a natural person duly licensed to practice optometry in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of optometry care by, the corporation, or to have access to any records or communications pertaining to optometry services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1118.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless in either event such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1980, No. 404, §1.



RS 12:1116 - Liability of incorporators, subscribers, shareholders, directors, officers or agents

§1116. Liability of incorporators, subscribers, shareholders, directors, officers or agents

A. A subscriber to or holder of shares in a professional optometry corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other neglect or wrongful act, by such person or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1980, No. 404, §1.



RS 12:1117 - Action of shareholders

§1117. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional optometry corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1980, No. 404, §1.



RS 12:1118 - Shareholders' agreements

§1118. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional optometry corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made or who thereafter become shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office, and shall be opened daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1980, No. 404, §1.



RS 12:1119 - Directors

§1119. Directors

Only voting shareholders may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1980, No. 404, §1.



RS 12:1120 - Officers and agents

§1120. Officers and agents

A. Only voting shareholders may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice optometry in this state may render optometry services on behalf of a professional optometry corporation.

Added by Acts 1980, No. 404, §1.



RS 12:1121 - Merger and consolidation

§1121. Merger and consolidation

Professional optometry corporations may be merged into or consolidated only with other professional optometry corporations.

Added by Acts 1980, No. 404, §1.



RS 12:1122 - Dissolution

§1122. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional optometry corporation.

B. In the event of the death of a shareholder of a professional optometry corporation, said shareholder's succession representative, or those placed in possession of the shares of such shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder, and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1980, No. 404, §1.



RS 12:1123 - Regulation by Louisiana State Board of Optometry

§1123. Regulation by Louisiana State Board of Optometry

Professional optometry corporations shall be subject to the discipline of the Louisiana State Board of Optometry Examiners and its authority to adopt rules and regulations governing the practice of optometry.

Added by Acts 1980, No. 404, §1.



RS 12:1124 - Short title

§1124. Short title

This Chapter shall be known as and may be referred to by the short title "Professional Optometry Corporations Law."

Added by Acts 1980, No. 404, §1.



RS 12:1130 - PROFESSIONAL PSYCHOLOGY CORPORATIONS

CHAPTER 18. PROFESSIONAL PSYCHOLOGY CORPORATIONS

§1130. Terms defined

As used in this Chapter:

A. "Professional psychology corporation" means a corporation organized pursuant to this Chapter for the practice of psychology.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1980, No. 523, §1.



RS 12:1131 - Professional corporations

§1131. Professional corporations

One or more natural persons, of full age and duly licensed to practice psychology in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing psychology. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1980, No. 523, §1.



RS 12:1132 - The corporate name

§1132. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor psychology partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases (which may be in parentheses) "A Professional Psychology Corporation," "A Professional Corporation" or "A Psychology Corporation." The name may include "Limited" or "Ltd." The name need not contain "Incorporated" or "Inc."

Added by Acts 1980, No. 523, §1.



RS 12:1133 - Corporate authority

§1133. Corporate authority

A professional psychology corporation shall engage in no business other than the practice of psychology, but may hold property for investment or in connection with its psychology practice.

Added by Acts 1980, No. 523, §1.



RS 12:1134 - Shares

§1134. Shares

A. There shall be only one class of shares of a professional psychology corporation, denominated common shares, which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice psychology in this state, and who holds his shares in his own right, or another professional psychology corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to psychological services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:1142.

C. R.S. 12:33 shall not apply to professional psychology corporations.

Added by Acts 1980, No. 523, §1.



RS 12:1135 - Certificate of stock

§1135. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice psychology or another professional psychology corporation in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of psychological services by, the corporation, or to have access to any records or communications pertaining to psychological services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:1138.

C. There shall be no provision for compulsory offer of shares for purchase or by sale to the corporation, and, except as provided in R.S. 12:22,1 no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1980, No. 523, §1.

1So in enrolled bill. Present R.S. 12:22 deals with purposes for incorporation. Former R.S. 12:22, repealed by Acts 1968, No. 105, §1, provided: "If a shareholder be indebted to the corporation on account of unpaid subscriptions for shares, the corporation shall have a vendor's privilege upon such shares to the extent of this indebtedness." See, now, R.S. 12:71.



RS 12:1136 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1136. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional psychology corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1980, No. 523, §1.



RS 12:1137 - Action of shareholders

§1137. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional psychology corporation may be taken on the affirmative vote of majority (or such greater proportion as the articles of incorporation may specify) in interest of the voting shareholders present or represented at a meeting duly called and held on due notice at which a quorum is present or represented.

Added by Acts 1980, No. 523, §1.



RS 12:1138 - Shareholders' agreements

§1138. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional psychology corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office which shall be open daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Added by Acts 1980, No. 523, §1.



RS 12:1139 - Directors

§1139. Directors

Only voting shareholders, or voting shareholders of another professional psychology corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1980, No. 523, §1.



RS 12:1140 - Officers and agents

§1140. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional psychology corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice psychology in this state may render psychological services on behalf of a professional psychology corporation.

Added by Acts 1980, No. 523, §1.



RS 12:1141 - Merger and consolidation

§1141. Merger and consolidation

Professional psychology corporations may be merged into or consolidated only with other professional psychology corporations.

Added by Acts 1980, No. 523, §1.



RS 12:1142 - Dissolution

§1142. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional psychology corporation.

B. In the event of the death of a shareholder of a professional psychology corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1980, No. 523, §1.



RS 12:1143 - Regulation by the Louisiana State Board of Examiners of Psychologists

§1143. Regulation by the Louisiana State Board of Examiners of Psychologists

Professional psychology corporations shall be subject to the discipline of the Louisiana State Board of Examiners of Psychologists and to its authority to adopt rules and regulations governing the practice of psychology.

Added by Acts 1980, No. 523, §1.



RS 12:1144 - Short title

§1144. Short title

This Chapter shall be known and may be referred to by the short title "Professional Psychology Corporations Act".

Added by Acts 1980, No. 523, §1.



RS 12:1151 - PROFESSIONAL VETERINARY

CHAPTER 19. PROFESSIONAL VETERINARY

MEDICINE CORPORATIONS

§1151. Terms defined

As used in this Chapter:

A. "Professional veterinary medicine corporation" means a corporation organized pursuant to this Chapter for the practice of veterinary medicine.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Added by Acts 1982, No. 218, §1.



RS 12:1152 - Professional corporations

§1152. Professional corporations

One or more natural persons, of full age and duly licensed to practice veterinary medicine in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing veterinary medicine. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1982, No. 218, §1.



RS 12:1153 - The corporate name

§1153. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor veterinary medical partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases, which may be in parentheses, "A Professional Veterinary Medicine Corporation," "A Professional Corporation" or "A Veterinary Medicine Corporation." The name may include "Limited" or "Ltd." The name need not contain "Incorporated" or "Inc."

Added by Acts 1982, No. 218, §1.



RS 12:1154 - Corporate authority

§1154. Corporate authority

A professional veterinary medicine corporation shall engage in no business other than the practice of veterinary medicine, but may hold property for investment or in connection with its veterinary medical practice.

Added by Acts 1982, No. 218, §1.



RS 12:1155 - Shares

§1155. Shares

A. There shall be only one class of shares of a professional veterinary medicine corporation, denominated common shares which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice veterinary medicine in this state, and who holds his shares in his own right, or another professional veterinary medicine corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporations, except as provided in R.S. 12:913(B).

C. R.S. 12:33 shall not apply to professional veterinary medicine corporations.

Added by Acts 1982, No. 218, §1.



RS 12:1156 - Certificate of stock

§1156. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice veterinary medicine in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of veterinary medicine services by, the corporation or to have access to any records or communications pertaining to medical services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1159.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and, except as provided in R.S. 12:22,1 no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Added by Acts 1982, No. 218, §1.

1In subsec. C, "R.S. 12:22" is as it appears in the original bill and the enrolled act.



RS 12:1157 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1157. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional veterinary medicine corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt of liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1982, No. 218, §1.



RS 12:1158 - Action of shareholders

§1158. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional veterinary medicine corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Added by Acts 1982, No. 218, §1.



RS 12:1159 - Shareholders' agreements

§1159. Shareholders' agreements

Any lawful provision regulating the affairs of a professional veterinary medicine corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

Added by Acts 1982, No. 218, §1.



RS 12:1160 - Directors

§1160. Directors

Only voting shareholders, or voting shareholders of another professional veterinary medicine corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Added by Acts 1982, No. 218, §1.



RS 12:1161 - Officers and agents

§1161. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional veterinary medicine corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice veterinary medicine in this state may render medical services on behalf of a professional veterinary medicine corporation.

Added by Acts 1982, No. 218, §1.



RS 12:1162 - Merger and consolidation

§1162. Merger and consolidation

Professional veterinary medicine corporations may be merged into or consolidated only with other professional veterinary medicine corporations.

Added by Acts 1982, No. 218, §1.



RS 12:1163 - Dissolution

§1163. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional veterinary medicine corporation.

B. In the event of the death of a shareholder of a professional veterinary medicine corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Added by Acts 1982, No. 218, §1.



RS 12:1164 - Regulation by Louisiana Board of Veterinary Medicine

§1164. Regulation by Louisiana Board of Veterinary Medicine

Professional medical corporations shall be subject to the discipline of the Louisiana Board of Veterinary Medicine and to its authority to adopt rules and regulations governing the practice of medicine.

Added by Acts 1982, No. 218, §1; Acts 2012, No. 811, §2, eff. July 1, 2012.



RS 12:1165 - Short title

§1165. Short title

This Chapter shall be known and may be referred to by the short title "Professional Veterinary Medicine Corporations Act".

Added by Acts 1982, No. 218, §1.



RS 12:1171 - Terms defined

CHAPTER 20. ARCHITECTURAL-ENGINEERING CORPORATIONS

§1171. Terms defined

As used in this Chapter:

A. "Architectural-engineering corporation" means a corporation organized pursuant to this Chapter for the practice of architecture as provided for by R.S. 37:141 et seq., and for the practice of engineering as provided for by R.S. 37:681 et seq., and which is certified to be in compliance therewith by the Louisiana State Board of Architectural Examiners and the Louisiana Professional Engineering and Land Surveying Board.

B. All terms used in this Chapter shall have the same meaning as provided in Chapter 1.

C. A corporation formed under Chapter 1 of this Title for the purpose of practicing architecture and engineering shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1172 - Corporate name

§1172. Corporate name

The corporate name may consist of any name approved by the secretary of state; however, it may only contain the full or last name or names of one or more shareholders duly licensed to practice architecture or engineering in this state. In all cases the corporate name shall end with language sufficient to identify the corporation as a corporation, such as, but not by way of limitation, "Incorporated", "Inc.", "Limited", or "Ltd.".

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1173 - Corporate authority

§1173. Corporate authority

A. An architectural-engineering corporation licensed by the State Board of Architectural Examiners and licensed by the Louisiana Professional Engineering and Land Surveying Board may offer and provide architectural services and engineering services in this state.

B.(1) In order to become licensed to practice architecture and to practice engineering, such a corporation on an annual basis shall file with the State Board of Architectural Examiners and with the Louisiana Professional Engineering and Land Surveying Board written requests for such licensure, designating therein the supervising professional architect who shall perform all professional architectural services or who shall directly supervise the performance of all architectural services by said corporation, and further designating the supervising professional engineer who shall perform all professional civil, mechanical, or electrical engineering services or those services in any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board and the State Board of Architectural Examiners may jointly specify, or who shall directly supervise the performance of all such engineering services by said corporation.

(2) Only those persons may be designated as supervising professional architects or engineers who previously have been licensed by the State Board of Architectural Examiners pursuant to the provisions of R.S. 37:141 et seq., or who previously have been licensed by the Louisiana Professional Engineering and Land Surveying Board and listed as practicing civil, mechanical, or electrical engineering or any other discipline of professional engineering that the Louisiana Professional Engineering and Land Surveying Board may specify pursuant to the provisions of R.S. 37:681 et seq., who are in compliance with said provisions, who are full-time active employees of the corporation and whose primary occupation is with that corporation.

C. The corporation shall authorize such licensed supervisory professional architects or engineers to appear for and act on behalf of the corporation in connection with the execution and performance of all contracts to provide architectural services and civil, mechanical, or electrical engineering services and those of any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board may specify.

D. In the event that such licensed supervisory professional architect ceases to become a full-time active employee of the corporation or is no longer employed by the corporation on a primary basis, the authority of the corporation thereafter to practice architecture is suspended until such time as the corporation designates another supervising professional architect pursuant to Subsection B hereof.

E. In the event that such licensed supervisory professional engineer ceases to become a full-time active employee of the corporation or is no longer employed by the corporation on a primary basis, the authority of the corporation thereafter to practice engineering in the disciplines of civil, mechanical, or electrical engineering or any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board may specify, is suspended until such time as the corporation designates another supervising professional engineer pursuant to Subsection B hereof.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1174 - Directors, officers, and agents; liability

§1174. Directors, officers, and agents; liability

A. A subscriber to or holder of shares of an architectural-engineering corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may have against an incorporator, subscriber, shareholder, director, officer, employee, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty, or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1175 - Shareholders' agreements

§1175. Shareholders' agreements

Any lawful provision regulating the affairs of an architectural-engineering corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the shareholders.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1176 - Directors

§1176. Directors

The numbers and qualifications of directors shall be determined by a majority vote of the shareholders.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1177 - Officers

§1177. Officers

There shall be a president, a secretary, and such other officers as the shareholders may elect. If there is only one shareholder, all offices may be combined in his person.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1178 - Contracts

§1178. Contracts

A. An architectural-engineering corporation shall be entitled to enter into contracts to provide architectural services and engineering services and such other contracts as may be consistent with the practice of architecture and engineering.

B. Architectural services rendered on behalf of an architectural-engineering corporation must be performed by or under the direct supervision of a natural person duly licensed to practice architecture in this state.

C. Civil, mechanical, or electrical engineering services or those of any other discipline of professional engineering which the Louisiana Professional Engineering and Land Surveying Board may specify, and which are rendered on behalf of an architectural-engineering corporation, must be performed by or under the direct supervision of a natural person duly licensed to practice engineering in this state and having been listed as practicing in that respective discipline of engineering.

D. A contract to provide any services by an architectural-engineering corporation which at any time during the existence of the contract fails to comply with the requisites of this Chapter shall be voidable by any other party thereto.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1179 - Regulation

§1179. Regulation

A. Within fifteen days after receipt of the annual written request by an architectural-engineering corporation for licensure as an architect or engineer as the case may be, the State Board of Architectural Examiners and the Louisiana Professional Engineering and Land Surveying Board shall act upon said request.

B. To the extent that it engages in the business of the practice of architecture, an architectural-engineering corporation shall be subject to the discipline of the Louisiana State Board of Architectural Examiners and to its authority to adopt rules and regulations governing the practice of architecture.

C. To the extent that it engages in the business of the practice of engineering, an architectural-engineering corporation shall be subject to the discipline of the Louisiana Professional Engineering and Land Surveying Board, and to its authority to adopt rules and regulations governing the practice of engineering.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983; Acts 2003, No. 279, §2.



RS 12:1180 - Compliance by existing corporation

§1180. Compliance by existing corporation

If upon the effective date of this Chapter a previously existing engineering corporation or professional architectural corporation desires to operate as an architectural-engineering corporation, it may do so by compliance with the provisions of this Chapter and shall be entitled but not required to form a separate corporation for that purpose.

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1181 - Short title

§1181. Short title

This Chapter shall be known and may be referred to by the short title "Architectural-Engineering Corporation Law".

Added by Acts 1983, No. 465, §1, eff. July 6, 1983.



RS 12:1190 - PROFESSIONAL OCCUPATIONAL

CHAPTER 21. PROFESSIONAL OCCUPATIONAL

THERAPY CORPORATIONS

§1190. Terms defined

A. As used in this Chapter "professional occupational therapy corporation" means a corporation organized pursuant to this Chapter for the practice of occupational therapy.

B. All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter as when used in Chapter 1.

Acts 1990, No. 586, §1.



RS 12:1191 - Professional corporations

§1191. Professional corporations

One or more natural persons, of full age and duly licensed to practice occupational therapy in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing occupational therapy. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Acts 1990, No. 586, §1.



RS 12:1192 - Corporate name

§1192. Corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor occupational therapy partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases, which may be in parentheses, "A Professional Occupational Therapy Corporation", "A Professional Corporation", or "An Occupational Therapy Corporation". The name may include "Limited" or "Ltd.". The name need not contain "Incorporated" or "Inc.".

Acts 1990, No. 586, §1.



RS 12:1193 - Corporate authority

§1193. Corporate authority

A professional occupational therapy corporation shall engage in no business other than the practice of occupational therapy, but may hold property for investment or in connection with its occupational therapy practice.

Acts 1990, No. 586, §1.



RS 12:1194 - Shares

§1194. Shares

A. There shall be only one class of shares of a professional occupational therapy corporation, denominated common shares which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice occupational therapy in this state, and who holds his shares in his own right, or another professional occupational therapy corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to therapy services rendered by, or any other affairs of, the corporations, except as provided in R.S. 12:913(B).

C. R.S. 12:33 shall not apply to professional occupational therapy corporations.

Acts 1990, No. 586, §1.



RS 12:1195 - Certificate of stock

§1195. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name, and the following statement: "Except when held in his own right by a natural person duly licensed to practice occupational therapy in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of occupational therapy services by, the corporation or to have access to any records or communications pertaining to therapy services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders, made pursuant to R.S. 12:1198.

C. There shall be no provision for compulsory offer of shares for purchase by or sale to the corporation, and except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Acts 1990, No. 586, §1.



RS 12:1196 - Liability of incorporators, subscribers, shareholders, directors, officers, and agents

§1196. Liability of incorporators, subscribers, shareholders, directors, officers, and agents

A. A subscriber to, or holder of, shares of a professional occupational therapy corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer, or agent of the corporation, because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act, by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Acts 1990, No. 586, §1.



RS 12:1197 - Action of shareholders

§1197. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional occupational therapy corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice, at which a quorum is present or represented.

Acts 1990, No. 586, §1.



RS 12:1198 - Shareholders' agreements

§1198. Shareholders' agreements

Any lawful provision regulating the affairs of a professional occupational therapy corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

Acts 1991, No. 857, §1.



RS 12:1199 - Directors

§1199. Directors

Only voting shareholders, or voting shareholders of another professional occupational therapy corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Acts 1990, No. 586, §1.



RS 12:1200 - Officers and agents

§1200. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional occupational therapy corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice occupational therapy in this state may render therapy services on behalf of a professional occupational therapy corporation.

Acts 1990, No. 586, §1.



RS 12:1201 - Merger and consolidation

§1201. Merger and consolidation

Professional occupational therapy corporations may be merged into or consolidated only with other professional occupational therapy corporations.

Acts 1990, No. 586, §1.



RS 12:1202 - Dissolution

§1202. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional occupational therapy corporation.

B. In the event of the death of a shareholder of a professional occupational therapy corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation, for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Acts 1990, No. 586, §1.



RS 12:1203 - Regulation by Louisiana State Board of Medical Examiners

§1203. Regulation by Louisiana State Board of Medical Examiners

Professional occupational therapy corporations shall be subject to the discipline of the Louisiana State Board of Medical Examiners and to its authority to adopt rules and regulations governing the practice of occupational therapy.

Acts 1990, No. 586, §1.



RS 12:1204 - Short title

§1204. Short title

This Chapter shall be known and may be referred to by the short title "Professional Occupational Therapy Corporations Act".

Acts 1990, No. 586, §1.



RS 12:1301 - Definitions

CHAPTER 22. LIMITED LIABILITY COMPANIES

PART I. DEFINITIONS

§1301. Definitions

A. As used in this Chapter, unless the context otherwise requires:

(1) "Articles of organization" means documents filed under R.S. 12:1304 for the purpose of forming a limited liability company and those documents as amended or restated.

(2) "Business" means any trade, occupation, profession, or other commercial activity, including but not limited to professions licensed by a state or other governmental agency whether or not engaged in for profit.

(3) "Capital contribution" means anything of value that a person contributes to the limited liability company as a prerequisite for, or in connection with, membership, including cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.

(4) "Constituent entity" means each limited liability company, partnership, partnership in commendam, limited partnership, or corporation which is party to an agreement of merger or consolidation pursuant to R.S. 12:1358.

(5) "Corporation" means a corporation formed under the laws of this state or a foreign corporation as defined in R.S. 12:1301(6).

(6) "Foreign corporation" means a corporation formed under the laws of any state other than this state or under the laws of any foreign country.

(7) "Foreign limited liability company" means a limited liability company formed under the laws of any state other than this state.

(8) "Foreign limited partnership" means a limited partnership formed under the laws of any state other than this state or under the laws of any foreign country.

(9) "Foreign partnership" means a partnership formed under the laws of any state other than this state, or under the laws of any foreign country.

(10) "Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated association having one or more members that is organized and existing under this Chapter. No limited liability company organized under this Chapter shall be deemed, described as, or referred to as an incorporated entity, corporation, body corporate, body politic, joint stock company, or joint stock association.

(11) "Limited partnership" means a partnership in commendam formed under the laws of this state or a foreign limited partnership as defined in R.S. 12:1301(8).

(11.1) "Low-profit limited liability company" or "L3C" means a limited liability company organized for the purposes set forth in R.S. 12:1302(C).

(12) "Manager" or "managers" means a person or persons designated by the members of a limited liability company to manage the limited liability company as provided in its articles of organization.

(13) "Member" means a person with a membership interest in a limited liability company with the rights and obligations specified under this Chapter.

(14) "Membership interest" or "interest" means a member's rights in a limited liability company, collectively, including the member's share of the profits and losses of the limited liability company, the right to receive distributions of the limited liability company's assets, and any right to vote or participate in management.

(15) "New entity" means the entity into which constituent entities consolidate, as identified in the agreement or certificate of consolidation provided for in R.S. 12:1360.

(16) "Operating agreement" means any agreement, written or oral, of the members as to, or in the case of a limited liability company having a single member, any written agreement between the member and the company memorializing the affairs of a limited liability company and the conduct of its business.

(17) "Partnership" means a partnership formed under the laws of this state or a foreign partnership as defined in R.S. 12:1301(9).

(18) "Person" means a natural person, corporation, partnership, limited partnership, domestic or foreign limited liability company, joint venture, trust including a common law trust, business trust, statutory trust, voting trust, or any other form of trust, estate, or association.

(19) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(20) "Surviving entity" means the constituent entity surviving a merger, as identified in the agreement or certificate of merger provided for in R.S. 12:1360.

B. Paragraphs A(2), (10), and (16) of this Section shall apply to all limited liability companies regardless of date of organization.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 717, §1, eff. July 8, 1997; Acts 2010, No. 417, §1; Acts 2014, No. 261, §1.



RS 12:1302 - Purpose

PART II. FORMATION

§1302. Purpose

A. A limited liability company may be organized under this Chapter and may conduct business for any lawful purpose, unless a more limited purpose is stated in its articles of organization. A limited liability company shall not be formed for the purpose of insurance underwriting in all of its several forms.

B. A limited liability company that is subject to regulation by another provision of state law may be formed under this Chapter if not prohibited by such other law. Such a limited liability company shall be subject to all limitations of such other law.

C.(1) A limited liability company organized as a low-profit limited liability company shall set forth in its articles of organization a business purpose that satisfies and which limited liability company is at all times operated to satisfy each of the following requirements:

(a) The entity significantly furthers the accomplishment of one or more charitable or educational purposes within the meaning of Section 170(c)(2)(B) of the Internal Revenue Code and would not have been formed but for the entity's relationship to the accomplishment of charitable or educational purposes.

(b) No significant purpose of the entity is the production of income or the appreciation of property provided; however, the fact that an entity produces significant income or capital appreciation shall not, in the absence of other factors, be conclusive evidence of a significant purpose involving the production of income or the appreciation of property.

(c) No purpose of the entity is to accomplish one or more political or legislative purposes within the meaning of Section 170(c)(2)(D) of the Internal Revenue Code.

(2) If a company that is organized pursuant to the requirements of Paragraph (1) of this Subsection at its formation at any time ceases to satisfy any one of the requirements, it shall immediately cease to be a low-profit limited liability company, but by continuing to meet all the other requirements of this Chapter, shall continue to exist as a limited liability company. The name of the company shall be changed to be in conformance with R.S. 12:1306.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 2003, No. 361, §2; Acts 2010, No. 417, §1.



RS 12:1303 - Powers

§1303. Powers

A. All limited liability companies, regardless of date of organization, shall have the powers, rights, and privileges provided for a corporation organized under the Business Corporation Law (R.S. 12:1 et seq.), and provided for a partnership organized under Title XI of Book III of the Louisiana Civil Code.

B. Without limiting the grant of powers, rights, and privileges contained in Subsection A of this Section, every limited liability company shall have perpetual existence, unless a limited period of duration is stated in the articles of organization.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1997, No. 717, §1, eff. July 8, 1997.



RS 12:1304 - Formation

§1304. Formation

A. One or more persons capable of contracting may form a limited liability company by filing the articles of organization and the initial report with the secretary of state. The articles of organization and initial report may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date within thirty days after the date of delivery.

B. If the secretary of state finds that the articles of organization and initial report are in compliance with the provisions of this Chapter and after all fees have been paid as required by law, the secretary of state shall record the articles of organization and initial report in his office, endorse on each the date, and if requested, the hour of filing thereof with him, and issue a certificate of organization which shall show the date and, if endorsed on the articles of organization, the hour of filing of the articles of organization with him. The certificate of organization shall be conclusive evidence of the fact that the limited liability company has been duly organized, except that in any proceeding brought by the state to annul, forfeit, or vacate a limited liability company's articles of organization, the certificate of organization shall be only prima facie evidence of due organization.

C. Upon the issuance of the certificate of organization, the limited liability company shall be duly organized, and its separate existence shall begin as of the time of filing of the articles of organization with the secretary of state. However, if the articles were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the limited liability company shall be duly organized, and its separate existence shall begin, as of the time of such acknowledgment or execution.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 717, §1, eff. July 8, 1997; Acts 1999, No. 342, §5.



RS 12:1305 - Articles of organization; initial report

§1305. Articles of organization; initial report

A. The articles of organization shall be written in the English language and shall be executed by at least one person, who need not be a member or manager of the limited liability company. The articles of organization shall be acknowledged by the person or one of the persons who signed the articles of organization or may be executed by authentic act.

B. The articles of organization shall set forth the following:

(1) The name of the limited liability company.

(2) The purposes for which the limited liability company is formed or that its purpose is to engage in any lawful activity for which limited liability companies may be formed under this Chapter.

(3) Whether the company is a low-profit limited liability company.

C. The articles of organization may set forth the following:

(1) A statement of whether and to what extent there are limitations on the authority of members to bind the limited liability company or that such limitations are contained in a written operating agreement.

(2) A statement of whether and to what extent the limited liability company will be managed by managers.

(3) A statement regarding restrictions on the authority of managers or that such restrictions are contained in a written operating agreement.

(4) The latest date, if any, on which the limited liability company is to dissolve.

(5) A statement that persons dealing with the limited liability company may rely upon a certificate of one or more managers, members, or other certifying officials, whose names are included in the statement, to establish the membership of any member, the authenticity of any records of the limited liability company, or the authority of any person to act on behalf of the limited liability company, including but not limited to the authority to take the actions referred to in R.S. 12:1318(B), unless otherwise provided in the articles of organization.

(6) Any other provision, not inconsistent with law, that the members elect to set forth in the articles of organization.

D. It shall not be necessary to set forth in the articles of organization any of the powers enumerated in this Chapter.

E. The initial report shall be signed by each person who signed the articles of organization, or by his agent duly authorized by a document attached to the report, and shall set forth the following:

(1) The location and municipal address, if any, not a post office box only, of the limited liability company's registered office.

(2) The full name and municipal address, if any, not a post office box only, of each of its registered agents.

(3) A notarized affidavit of acknowledgment and acceptance signed by each of its registered agents.

(4) The names and municipal addresses, not a post office box only, of the first managers, if management of the limited liability company is vested in one or more managers, or the members, if management of the limited liability company is reserved to the members, and if, in either case, they have been selected when the articles of organization are filed with the secretary of state. If the initial managers, if management of the limited liability company is vested in one or more managers, or initial members, if management of the limited liability company is reserved to the members, are not named in the initial report, a supplementary report setting forth their names and addresses and signed by each person who signed the articles of organization shall be filed with the secretary of state as soon as they have been selected.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 2010, No. 417, §1.



RS 12:1306 - Name

§1306. Name

A. The name of each limited liability company as set forth in its articles of organization:

(1)(a) Except for low-profit limited liability companies, shall contain the words "limited liability company", the abbreviation "L.L.C.", or the abbreviation "L.C.".

(b) For low-profit limited liability companies, shall contain the words "low-profit limited liability company", the abbreviation "L3C", or the abbreviation "l3c".

(2) Shall not contain any word or phrase which indicates or implies that it is organized for any purpose not lawful for a limited liability company or contrary to its articles of organization and shall not contain the phrase "doing business as" or the abbreviation "d/b/a".

(3) Shall be distinguishable from the name of any corporation or other limited liability company organized under the laws of this state, any foreign corporation or limited liability company registered or qualified to do business in this state, any name which is reserved under R.S. 12:1307 or R.S. 12:23(G), or any trade name registered with the secretary of state, unless any of the following Paragraphs apply:

(a) The corporation or other limited liability company is about to change its name, to cease doing business, or is being liquidated, or, if a foreign corporation or limited liability company, is about to withdraw from doing business in this state, and the written consent of the corporation or other limited liability company to the adoption of its name or a nondistinguishable name has been given and is filed with the articles of organization.

(b) The corporation or other limited liability company has theretofore been authorized to do business in this state for more than two years and has never actively engaged in business in this state. The failure of a domestic or foreign corporation to file a Louisiana corporate franchise tax return for two consecutive years shall constitute prima facie evidence that it has not actively engaged in business in this state during such period.

(c) The corporation or other limited liability company has failed to pay the taxes due by it to the state for the preceding five consecutive years.

(d) The corporation, if it is a foreign corporation, has not been authorized to do business in the state and has not filed a Louisiana corporate franchise tax return for two consecutive years.

(e) The charter of the corporation has been revoked by the secretary of state and that corporation has not filed a Louisiana corporate franchise tax return for two consecutive years.

(f) The other corporation or limited liability company filed for dissolution or withdrawal prior to the preceding five years and has not received the tax clearances required for final dissolution or withdrawal.

(4) Shall not imply that the company is an administrative agency of any parish or of this state or of the United States.

B. Nothing in this Section shall abrogate or limit the law as to unfair competition or unfair practice in the use of trade names, nor derogate from principles of law or the statutes of this state, or of the United States, with respect to the right to acquire and protect trade names.

C. The assumption of a name in violation of this Section shall not affect or vitiate the existence of the limited liability company, but any court having jurisdiction may, upon application of the state or of any person interested or affected, enjoin a limited liability company from doing business under a name assumed in violation of this Section, although its articles of organization may have been filed and recorded and a certificate of organization issued.

D. No limited liability company shall include in its name any words which deceptively or falsely suggest a charitable or nonprofit nature.

E. If the limited liability company seeking the issuance of a certificate of organization in this state includes in its name the word "engineer", "engineering", "surveyor", or "surveying", the secretary of state shall require, prior to the issuance of the certificate of organization, evidence satisfactory to him that written notice of such application for a certificate of organization has been delivered to the Louisiana Professional Engineering and Land Surveying Board in writing not less than ten days prior to the date of issuance of the certificate of organization. If the applicant limited liability company files with its application to the secretary of state a written waiver signed by the executive secretary or any officer of the Louisiana Professional Engineering and Land Surveying Board waiving the requirement of ten days written notice to said board, as set forth in the preceding sentence, the secretary of state shall be authorized to proceed immediately with the processing of such application.

F. If a limited liability company seeking issuance of a certificate of organization in Louisiana includes in its name the words "bank", "banker", "banking", "savings", "safe deposit", "trust", "trustee", "building and loan", "homestead", or "credit union", the secretary of state shall require written approval from the commissioner of the office of financial institutions dated not less than ten days prior to the issuance of the certificate of organization.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5; Acts 2001, No. 631, §1; Acts 2003, No. 279, §2; Acts 2003, No. 361, §2; Acts 2010, No. 417, §1.



RS 12:1307 - Reservation of name; transfer of reserved name

§1307. Reservation of name; transfer of reserved name

A. The exclusive right to use a specified name for a domestic or foreign limited liability company may be reserved by any of the following:

(1) A person who intends to organize a domestic limited liability company under this Chapter.

(2) A domestic limited liability company which proposes to change its name.

(3) A foreign limited liability company which intends to apply for authority to do business in this state.

(4) A foreign limited liability company authorized to do business in this state which proposes to change its name.

B.(1) A person may reserve a specified name by filing a signed application with the secretary of state.

(2) If the secretary of state finds that the name is available for use by a limited liability company, he shall reserve the name for the exclusive use of the applicant for sixty days or such shorter period as may be requested.

(3) The secretary of state may, for good cause shown, extend the reservation for an additional period of not more than thirty days. Not more than two such extensions shall be granted.

C. The exclusive right to use a reserved name may be transferred to another person by filing with the secretary of state a notice of the transfer that specifies the name and address of the transferee and is signed by the applicant for whom the name was reserved.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1308 - Registered office and registered agent

§1308. Registered office and registered agent

A. Each limited liability company shall continuously maintain:

(1) A registered office in this state.

(2) At least one registered agent who shall be one of the following:

(a) A citizen of the state who resides in this state.

(b) A partnership or professional law corporation, which is authorized to practice law in this state, or a domestic corporation, domestic limited liability company, or foreign corporation authorized to transact business in this state, which is authorized by its articles or certificate of incorporation to act as the agent of a limited liability company for service of process and which has on file with the secretary of state a certificate setting forth the name of at least two individuals at its address in this state, each of whom is authorized to receive any process served upon it as such agent. Legal process and other notices or demands may be served on the limited liability company by service upon this agent and, if the agent is a partnership, upon any partner.

B. The location and post office address of the original registered office and the full name and post office address of the original registered agent shall be stated in the initial report as provided in R.S. 12:1305(E).

C.(1) After organization, a limited liability company may change its registered agent or registered office by filing for record with the secretary of state a statement authorizing the designation or change signed by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member, if management of the limited liability company is reserved to the members. Any change of registered agent shall be accompanied by a notarized affidavit of acknowledgment and acceptance signed by the new registered agent.

(2) A limited liability company may change the address of its registered agent by filing for record with the secretary of state a statement of the change signed by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member, if management of the limited liability company is reserved to the members.

(3) A change of a registered office or registered agent or address of the registered agent for a limited liability company under this Subsection shall be effective when the secretary of state accepts the statement for record.

D.(1) A registered agent may change his address in this state by filing for record with the secretary of state a statement of the change signed by him or on his behalf.

(2) The statement shall include the name of the limited liability company for which the change is effective and the new address of the registered agent.

(3) If the old and new addresses of the registered agent are the same as the old and new addresses of the registered office of the limited liability company, the statement may include a change of address of the registered office if:

(a) The registered agent notifies the limited liability company in writing.

(b) The statement recites that the registered agent has done so.

(4) The change of address of the registered agent or registered office is effective when the secretary of state accepts the statement for record.

E.(1) A registered agent may resign but such resignation shall be effective only by providing written notice to the limited liability company and the secretary of state. If the registered agent resigns, or for any other reason the limited liability company ceases to maintain a registered agent, a successor agent shall be appointed pursuant to Paragraph (C)(1) of this Section and the successor agent's address shall be filed pursuant to Paragraph (C)(2) of this Section, within thirty days of the resignation or other event which terminated the tenure of the former agent. Upon compliance with the provisions of this Section, the successor agent shall be vested with the powers of the agent succeeded.

(2) Repealed by Acts 2003, No. 367, §2.

F. The designation of a registered office shall remain effective until a change is made therein and notice of the change is filed in the manner hereinabove provided. However, if no statement of change is filed within thirty days after the registered office has been vacated, the office of the secretary of state may thereafter be treated as the registered office by any person other than the limited liability company itself. The registered office shall be considered the domicile of the limited liability company for all purposes.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 2003, No. 367, §§1 and 2; Acts 2004, No. 543, §1.



RS 12:1308.1 - Annual report

§1308.1. Annual report

A. On or before the anniversary date of organization of each limited liability company, a manager of the company, if its management is vested in one or more managers, or a member of the company, if its management is reserved to the members, shall file an annual report each year with the secretary of state, signed in the name of the limited liability company by the manager, member, or agent stating the following:

(1) The municipal address, which shall not be a post office box only, of its registered office.

(2) The name and municipal address, which shall not be a post office box only, of each of its registered agents.

(3) The name and municipal address, which shall not be a post office box only, of each manager, if management of the limited liability company is vested in one or more managers, or each member, if management of the limited liability company is reserved to the members.

B. The provisions of this Section shall apply to any domestic limited liability company organized on or after July 7, 1992.

Acts 2001, No. 1186, §2; Acts 2003, No. 367, §1.



RS 12:1308.2 - Failure to file annual report; revocation and reinstatement of articles; limitation on authority to do business with the state

§1308.2. Failure to file annual report; revocation and reinstatement of articles; limitation on authority to do business with the state

A. The secretary of state shall revoke the articles of organization of a domestic limited liability company if it fails to file an annual report for three consecutive years according to the records of the secretary of state.

B. At least thirty days prior to revoking the articles of organization pursuant to this Section, the secretary of state shall give notice to the affected limited liability company of his intent to revoke its articles of organization by directing notice of such intention to its last designated registered agent, as shown on the records of the secretary of state. Such notice shall be in writing and shall be sent to the registered agent by United States mail at the last known address of the agent. If there is no registered agent of record, the notice shall be directed to the limited liability company at its registered office.

C.(1) The articles of organization shall be reinstated if each of the following is filed with the secretary of state within three years of the effective date of the revocation:

(a) An application for reinstatement, signed and acknowledged by a member or manager. If a suit for liquidation or receivership of the limited liability company has been filed at the time at which such application is made, the application shall be accompanied by a document indicating the unanimous written consent to the reinstatement by all members or managers. The limited liability company shall certify the signatures of all managers or members on such document.

(b) The current annual report of the limited liability company.

(c) The fee for reinstatement proceedings authorized by R.S. 12:1364(A)(1).

(2) Upon reinstatement pursuant to this Subsection, the secretary of state shall furnish a certificate of reinstatement to the limited liability company. The certificate of reinstatement and articles of organization shall be retroactive, and the articles of organization shall continue in existence as though the revocation had not occurred.

D. Upon revocation of its articles of organization, the name of the limited liability company shall not be available to another entity as a limited liability name, corporate name, or trade name for a three-year period. If the name is available after the three years, the limited liability company may reinstate it by following the same procedures and by satisfying the same provisions and requirements as set forth in this Section. If the name is not available, an amendment changing the original name shall be filed as provided in R.S. 12:1309.

E.(1) As used in this Subsection, the term "not in good standing" means that a limited liability company is delinquent in filing the annual report required by R.S. 12:1308.1.

(2) Each limited liability company which is not in good standing shall be prohibited from engaging in commercial business operations with the state or its boards, agencies, departments, or commissions. Any contract between the state or its boards, agencies, departments, or commissions and a limited liability company which is not in good standing may be declared null and void by the board, agency, department, commission, or the division of administration.

F. Nothing contained in this Section shall be construed to prevent the state, through the office of the attorney general, from asserting a cause of action to revoke the articles of organization of a limited liability company on any of the following grounds:

(1) That the limited liability company was procured through fraud practiced upon the state.

(2) That the limited liability company has continued to abuse authority conferred upon it.

(3) That the limited liability company should not have been formed under this Chapter or has been so formed without substantial compliance with the requirements of this Chapter.

G. Revocation of the articles of organization of a limited liability company pursuant to this Section shall not affect any cause of action against the limited liability company or the right to proceed against any property owned by the limited liability company. Such revocation shall also not prohibit a limited liability company from selling property belonging to the company in the same manner as if the revocation had not occurred.

Acts 2001, No. 1186, §2.



RS 12:1308.3 - Conversion of state of organization

§1308.3. Conversion of state of organization

A. Unless prohibited by the laws of the other state, a domestic limited liability company may convert its state of organization from this state to any other state, and a foreign limited liability company may convert its state of organization from any other state to this state.

B. Such conversion may be made by a limited liability company only pursuant to this Section and only after authorization by a majority of the members, or by such larger vote as the articles of organization or an operating agreement may require.

C. The domestic or foreign limited liability company seeking conversion shall file with the secretary of state a written request for conversion of the state of organization. Such request shall contain all of the following:

(1) The name of the limited liability company, which shall comply with the provisions of R.S. 12:1306.

(2) The full name and municipal address of either each current manager of the limited liability company, if management of the limited liability company is vested in one or more managers, or of each of the current members, if management of the limited liability company is reserved to the members.

(3) A statement, as appropriate, that the limited liability company is converting its state of organization from another named state to this state and is continuing its existence in and under the laws of this state, or is converting its state of organization from this state to another named state and is continuing its existence in and under the laws of such other named state.

(4) A statement that a majority of the members, or such larger vote as the articles of organization or the operating agreement may require, has approved the conversion of the state of organization.

(5) The manner and basis of converting the interests of the members of the limited liability company into the interests of the members in the converted limited liability company.

(6) A statement that the limited liability company, in changing its state of organization, has complied with the laws and requirements of both the prior and new state of organization.

(7) Any other provision, attachment, or exhibit, not inconsistent with law, that the members elect to set forth or include in the certificate of conversion.

(8) If the limited liability company is converting its state of organization from another state to this state:

(a) The location and municipal street address, if any, of the limited liability company's registered office. An address consisting of a post office box alone is insufficient.

(b) The location and municipal street address, if any, of each of the limited liability company's registered agents, together with a notarized affidavit of acknowledgment and acceptance signed by each such agent. An address consisting of a post office box alone is insufficient.

D. The request for conversion may be delivered to the secretary of state for filing as of any specified date, and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery.

E. If the secretary of state finds that the request for conversion is in compliance with the provisions of this Section, and after all fees have been paid as required by law, the secretary of state shall record in his office the request for conversion and any attachments or exhibits thereto, after endorsing thereon the date and, if requested, the hour of filing. Thereafter, the secretary of state shall either issue to the limited liability company a certificate of conversion, reciting that such limited liability company has complied with the requirements of this state for converting its state of organization, or advise the limited liability company with reasons why it has denied the request for conversion.

F. Upon receipt of the certificate of conversion from the secretary of state, and after compliance as applicable with the laws of the other state:

(1) A domestic limited liability company converting its state of organization from this state to another state shall be deemed to be organized solely under the laws of such other state and no longer under the laws of this state. The limited liability company shall continue to exist without interruption in its organizational form. All rights, title, interests, obligations, and liabilities of the limited liability company shall continue in the limited liability company without impairment, diminution, or termination. Any proceeding pending by or against the limited liability company or its members or managers, in their capacities as such, may be continued by or against the limited liability company without the need for substituting a new party to such proceeding as a result of any conversion of the state of organization as authorized in this Section. The limited liability company shall be deemed to have appointed the secretary of state in this state as its agent for service of process in any proceeding to enforce any liability or obligation against the limited liability company arising or existing prior to the effective time of the conversion of the state of organization.

(2) A foreign limited liability company converting its state of organization from another state to this state shall be deemed to be organized solely under the laws of this state and no longer under the laws of such other state. The limited liability company shall continue to exist without interruption in its organizational form. All rights, title, interests, obligations, and liabilities of the limited liability company shall continue in the limited liability company without impairment, diminution, or termination. Any proceeding pending by or against the limited liability company or its members or managers, in their capacities as such, may be continued by or against the limited liability company without the need for substituting a new party to such proceeding as a result of a change of the state of organization authorized under this Section. The certificate of conversion issued by the secretary of state shall be conclusive evidence of the fact that the limited liability company has been duly organized under the laws of this state, except that in any proceeding brought by the state to annul, forfeit, or vacate a company's franchise, the certificate of conversion shall be only prima facie evidence of due organization.

G. In addition to the other requirements of this Section, a domestic limited liability company converting its state of organization from this state to another state shall also file with the secretary of state a certified copy of the certificate of organization or other official certificate obtained by it from the other state evidencing the company's organization under the laws of such state. Such certified copy shall be filed with the secretary of state not later than thirty days after issuance of the official certificate evidencing the company's organization under the laws of the other state.

Acts 2012, No. 476, §1, eff. Jan. 1, 2013.



RS 12:1309 - Amendment of articles of organization

§1309. Amendment of articles of organization

A. The articles of organization shall be amended when any of the following occurs:

(1) There is a change in the name of the limited liability company.

(2) There is a false or erroneous statement in the articles of organization.

(3) The members desire to make a change in any other statement in the articles of organization in order to accurately represent their agreement.

(4) In accordance with R.S. 12:1302(C)(2), the company ceases to be a low-profit limited liability company.

B. After an amendment has been adopted as provided by this Chapter, articles of amendment setting forth the amendment, the date, and manner of adoption thereof shall be executed in the limited liability company's name by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member of the limited liability company, if management of the limited liability company is reserved to the members. The articles of amendment shall be acknowledged by at least one of the persons who signed them or may be executed by authentic act.

C. The articles of amendment shall be filed with the secretary of state. Articles of amendment may be delivered to the secretary of state for filing as of any specified date, and if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. When all taxes, fees, and charges have been paid as required by law, the secretary of state shall record the articles of amendment in his office and endorse thereon the date and, if requested, the hour of the filing thereof with him. Thereupon, the amendment shall be effective as of the date and, if endorsed on the articles of amendment, the hour of filing. However, if the articles of amendment were so filed within five days, exclusive of legal holidays, after acknowledgment thereof or execution thereof as an authentic act, the amendment shall be effective as of the time of the acknowledgment or execution.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5; Acts 2010, No. 417, §1.



RS 12:1310 - Certificates of correction

§1310. Certificates of correction

A. If any instrument filed with the secretary of state under this Chapter contains an inaccurate record of the action therein referred to or has been defectively executed, the instrument may be corrected by the filing of a certificate of correction.

B. A certificate of correction shall set forth the following:

(1) The title of the instrument being corrected.

(2) The name of each party to the instrument being corrected.

(3) The date that the instrument being corrected was filed.

(4) The provision in the instrument as previously filed and as corrected and, if execution of the instrument was defective, the manner in which it was defective.

C. A certificate of correction shall not make any other change or amendment that would not have complied in all respects with the requirements of this Chapter at the time the instrument being corrected was filed.

D. Repealed by Acts 1995, No. 847, §5, eff. June 27, 1995.

E. A certificate of correction shall not:

(1) Change the effective date of the instrument being corrected.

(2) Affect any right or liability accrued or incurred before its filing, except that any right or liability accrued or incurred by reason of the error or defect being corrected shall be extinguished by the filing if the person having the right has not detrimentally relied on the original instrument.

F. The certificate of correction shall be executed by a manager of the limited liability company, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by at least one member, if management of the limited liability company is reserved to the members. The certificate of correction shall be acknowledged by at least one of the persons who signed it or may be in the form of an authentic act. The certificate of correction shall be filed with the secretary of state, who, after all taxes, fees, and charges have been paid as required by law, shall record the certificate of correction in his office and endorse thereon the date and, if requested, the hour of the filing thereof with him.

G. A multiple original of the certificate of correction, or a copy certified by the secretary of state, shall be filed for record in each office of the recorder of conveyances, if any, in which the instrument corrected thereby was required to be filed by this Chapter. In the case of a certificate of correction to an agreement or certificate of merger or consolidation authorized under this Chapter, a copy of the certificate of correction shall, within twenty days after filing thereof with the secretary of state, be mailed to each member or former member of any party to the merger or consolidation whose property rights are affected by the correction made therein.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §5, eff. June 27, 1995; Acts 1999, No. 342, §5.



RS 12:1310.1 - Retroactivity of company's existence; acquisition of immovable property prior to limited liability company's existence

§1310.1. Retroactivity of company's existence; acquisition of immovable property prior to limited liability company's existence

Whenever any immovable property is acquired by one or more persons acting in any capacity for and in the name of any limited liability company which has not been issued a certificate of organization as provided by law, and the limited liability company is subsequently issued a certificate of organization in accordance with the provisions of R.S. 12:1304, the limited liability company's existence shall be retroactive to the date of acquisition of an interest in such immovable property, but such retroactive effect shall be without prejudice to rights validly acquired by third persons in the interim between the date of acquisition and the date that the limited liability company was issued the certificate of organization.

Acts 2005, No. 136, §2, eff. June 22, 2005.



RS 12:1311 - Management by members

PART III. MANAGEMENT AND MANAGEMENT

RIGHTS OF MEMBERS

§1311. Management by members

Except as otherwise provided in the articles of organization, the business of the limited liability company shall be managed by the members, subject to any provision in a written operating agreement restricting or enlarging the management rights and duties of any member or group or class of members.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1312 - Managers

§1312. Managers

A. The articles of organization may provide that the business of the limited liability company shall be managed by or under the authority of one or more managers who may, but need not, be members.

B. The articles of organization or an operating agreement may prescribe qualifications for managers.

C. The number of managers shall be specified in or fixed in accordance with the articles of organization or an operating agreement.

D. If a manager is listed in the articles of organization, an amendment thereto, or a supplemental report, a municipal address, which shall not be a post office box only, shall be indicated for each such manager.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5.



RS 12:1313 - Election and removal of managers

§1313. Election and removal of managers

If management is vested in one or more managers pursuant to R.S. 12:1312, then, unless otherwise provided in the articles of organization or an operating agreement:

(1) Election of managers to fill initial positions or vacancies shall be by plurality vote of the members.

(2) Any or all managers may be removed by a vote of a majority of the members, with or without cause, at a meeting called expressly for that purpose.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1314 - Duties of members and managers

§1314. Duties of members and managers

A. Subject to the provisions of R.S. 12:1315, a member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312:

(1) Shall be deemed to stand in a fiduciary relationship to the limited liability company and its members and shall discharge his duties in good faith, with the diligence, care, judgment, and skill which an ordinary prudent person in a like position would exercise under similar circumstances. Nothing contained in this Section shall derogate from any indemnification authorized by R.S. 12:1315.

(2) In discharging his duties, shall be fully protected in relying in good faith upon the records of the limited liability company and upon such information, opinions, reports, or statements presented to the limited liability company, the members, managers, or any committee thereof by any of the limited liability company's members, managers, employees, or by any committee of the members or managers, or by any legal counsel, appraiser, engineer, including a petroleum reservoir engineer, or independent or certified public accountant selected with reasonable care by the members, managers, any committee thereof, any agent having the authority to make such selection, or by any other person as to matters the member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, reasonably believes are within such other person's professional or expert competence and which person is selected with reasonable care by the members, managers, any committee thereof, or any agent having the authority to make such selection.

(3) Is not protected by Paragraph (2) of this Subsection if he has knowledge concerning the matter in question that makes reliance otherwise permitted by Paragraph (2) of this Subsection unwarranted.

(4) Shall not be liable for any action taken on behalf of the limited liability company or any failure to take any action if he performed the duties of his office in compliance with this Section.

(5) Shall account to the limited liability company and hold as trustee for it any profit or benefit derived by him, without the informed consent of a majority of the uninterested members in accordance with R.S. 12:1318(C), from any transaction connected with the conduct or winding up of the limited liability company or from any personal use by him of its property unless he proves under strict judicial scrutiny the fairness of the transaction to the limited liability company.

B. Notwithstanding the provisions of Subsection A of this Section, a member or manager shall not be personally liable to the limited liability company or the members thereof for monetary damages unless the member or manager acted in a grossly negligent manner as defined in Subsection C of this Section, or engaged in conduct which demonstrates a greater disregard of the duty of care than gross negligence, including but not limited to intentional tortious conduct or intentional breach of his duty of loyalty.

C. As used in this Section, "gross negligence" shall be defined as a reckless disregard of or a carelessness amounting to indifference to the best interests of the limited liability company or the members thereof.

D. A member or manager who makes a business judgment in good faith fulfills the duty of diligence, care, judgment, and skill under Subsection A of this Section if the member or manager:

(1) Does not have a conflict of interest with respect to the subject of the business judgment.

(2) Is informed with respect to the subject of the business judgment to the extent the member or manager reasonably believes to be appropriate under the circumstances.

(3) Rationally believes that the business judgment is in the best interests of the limited liability company and its members.

E. A person alleging a breach of the duty of diligence, care, judgment, and skill owed by a member or manager under Subsection A has the burden of proving the alleged breach of duty, including the inapplicability of the provisions as to the fulfillment of the duty under Paragraph A(2) and Subsection D, and, in a damage action, the burden of proving that the breach was the legal cause of damage suffered by the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1999, No. 1253, §2, eff. July 12, 1999.



RS 12:1315 - Limitation of liability and indemnification of members and managers

§1315. Limitation of liability and indemnification of members and managers

A. Subject to Subsection B of this Section, the articles of organization or a written operating agreement may:

(1) Eliminate or limit the personal liability of a member or members, if management is reserved to the members, or a manager or managers, if management is vested in one or more managers pursuant to R.S. 12:1312, for monetary damages for breach of any duty provided for in R.S. 12:1314.

(2) Provide for indemnification of a member or members, or a manager or managers, for judgments, settlements, penalties, fines, or expenses incurred because he is or was a member or manager.

B. No provision permitted under Subsection A shall limit or eliminate the liability of a member or manager for the amount of a financial benefit received by a member or manager to which he is not entitled or for an intentional violation of a criminal law.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1316 - Voting by managers

§1316. Voting by managers

Except as otherwise provided in the articles of organization or an operating agreement, if the limited liability company has more than one manager, each manager shall be entitled to a single vote on all matters properly brought before the managers, and all decisions of the managers shall be made by majority vote of the managers. In the absence of such a provision in the articles or operating agreement, no manager shall have the right to vote by proxy.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2014, No. 261, §1.



RS 12:1317 - Agency power of managers or members

§1317. Agency power of managers or members

A. Each member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, is a mandatary of the limited liability company for all matters in the ordinary course of its business other than the alienation, lease, or encumbrance of its immovables, unless such mandate is restricted or enlarged in the articles of organization or unless such member or manager lacks the authority to act for the limited liability company and the person with whom he is dealing has knowledge of the fact that he lacks such authority.

B. Persons dealing with a member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, of the limited liability company shall be deemed to have knowledge of restrictions on the authority of such a member or manager contained in a written operating agreement if the articles of organization of the limited liability company contain a statement that such restrictions exist.

C. Persons dealing with a limited liability company may rely upon a certificate of any person named in the statement provided for in R.S. 12:1305(C)(5), or, if no such person or persons are so named, upon a certificate of one or more managers or members, to establish the membership of any member, the authenticity of any records of the limited liability company, or the authority of any person to act on behalf of the limited liability company, including but not limited to the authority to take actions referred to in R.S. 12:1318(B).

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1317.1 - Company representation; state entities

§1317.1. Company representation; state entities

Any representative of a limited liability company having five or fewer members shall have the consent of a majority interest of the members and evidence of such consent by authentic act in order to represent the company interest to any state agency, board, or commission or to represent the company interest at any hearing or proceeding held by any state agency, board, or commission.

Acts 2001, No. 1186, §2.



RS 12:1318 - Voting rights of members

§1318. Voting rights of members

A. Unless otherwise provided in the articles of organization or a written operating agreement, each member of a limited liability company shall be entitled to cast a single vote on all matters properly brought before the members, and all decisions of the members shall be made by majority vote of the members.

B. Unless otherwise provided in the articles of organization or a written operating agreement, a majority vote of the members shall be required to approve the following matters, whether or not management is vested in one or more managers pursuant to R.S. 12:1312:

(1) The dissolution and winding up of the limited liability company.

(2) The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited liability company.

(3) The merger or consolidation of the limited liability company.

(4) The incurrence of indebtedness by the limited liability company other than in the ordinary course of its business.

(5) The alienation, lease, or encumbrance of any immovables of the limited liability company.

(6) An amendment to the articles of organization or an operating agreement.

C. No contract or transaction between a limited liability company and one or more of its members, if management is reserved to the members, or managers, if management is vested in one or more managers pursuant to R.S. 12:1312, or a person in which such a member or manager has a financial interest, shall be void or voidable solely for this reason, solely because the interested member or manager was present at or participated in the meeting which authorized the contract or transaction, or solely because his or their votes were counted for such purpose, if the material facts as to his interest and to the contract or transaction was disclosed or known to the members and the contract or transaction was approved by a majority vote of the members without counting the vote of the interested member, or if the contract or transaction was fair to the limited liability company as of the time it was authorized, approved, or ratified by the members. Interested members may be counted in determining the presence of a quorum at a meeting which authorized the contract or transaction.

D. The articles of organization or a written operating agreement may provide for any other voting rights of members not inconsistent with Subsection C of this Section.

E.(1) A member shall have the right to cast his vote either in person or, subject to the following provisions, by proxy duly authorized in writing, signed by the member and filed in the registered office of the limited liability company at or before the meeting.

(2) The authority of the holder of a proxy to act shall not be revoked by the death of the member who executed the proxy unless, before the authority is exercised, written notice of such death is received by the registered office of the limited liability company.

(3)(a) A proxy shall be revocable at will, unless otherwise validly provided by agreement or by any provision of the proxy. The validity of every unrevoked proxy shall cease eleven months after the date of its execution, unless some other definite period of validity is expressly provided. In no case shall an outstanding proxy be valid for longer than three years.

(b) The revocation of a proxy, if revocable, shall not be effective until written notice has been given to the office of the limited liability company, or unless a proxy of later date is filed with the office at or before the meeting.

(4) A proxy regular on its face and signed in the name of a member entitled to vote at the meeting shall be deemed valid unless challenged before it is voted, and the burden of proving invalidity shall be on the challenger.

(5) When shares are registered in the names of two or more persons, other than trustees, a proxy signed by any one or more of them shall be deemed valid unless the limited liability company receives written notice to the contrary from a nonsigning member before the proxy is voted.

(6) Except as otherwise provided in the articles or bylaws, without limiting the manner in which a member may authorize another person or persons to act for him as proxy, pursuant to this Subsection, the following shall constitute a valid means by which a member may grant such authority:

(a) A member may execute a writing authorizing another person or persons to act for him as proxy. Execution may be accomplished by the member or his authorized officer, director, employee, or agent signing such writing or causing his signature to be affixed to such writing by any reasonable means, including but not limited to facsimile signature.

(b)(i) A member may authorize another person or persons to act for him as proxy by transmitting or authorizing the transmission of a telegram, cablegram, or other means of electronic transmission to the person who will be the holder of the proxy, or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission.

(ii) Any such telegram, cablegram, or other means of electronic transmission shall be submitted with information from which it can be determined that the telegram, cablegram, or other electronic transmission was authorized by the member. If it is determined that such telegrams, cablegrams, or other electronic transmissions are valid, the inspectors or other such persons making that determination shall specify the information upon which they relied.

(c) Any copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission, created pursuant to this Subsection may be substituted or used in lieu of the original writing or transmission for all purposes for which the original writing or transmission could be used. Such copy, facsimile telecommunication, or other reliable reproduction shall be a complete reproduction of the entire original writing or transmission.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2014, No. 261, §1.



RS 12:1319 - Records and information

§1319. Records and information

A. Each limited liability company shall keep at its registered office the following:

(1) A current list of the full name and last known business address of each member and manager, if management is vested in one or more managers pursuant to R.S. 12:1312.

(2) Copies of records which would enable a member to determine the relative voting rights of the members.

(3) A copy of the articles of organization, together with any amendments thereto.

(4) Copies of the limited liability company's federal and state income tax returns and reports, if any, for the three most recent years.

(5) A copy of any operating agreement which is in writing.

(6) Copies of any financial statements of the limited liability company for the three most recent years.

B. Unless otherwise provided in the articles of organization or an operating agreement, a member may do any of the following:

(1) At the member's own expense, inspect and copy any limited liability company record upon reasonable request during ordinary business hours.

(2) Obtain from time to time upon reasonable demand the following:

(a) True and complete information regarding the state of the business and financial condition of the limited liability company.

(b) Promptly after becoming available, a copy of the limited liability company's federal and state income tax returns for each year.

(c) Other information regarding the affairs of the limited liability company as is just and reasonable.

(3) Demand a formal accounting of the limited liability company's affairs whenever circumstances render it just and reasonable.

C. Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this Section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

D. Except as otherwise provided in the articles of organization or an operating agreement, a limited liability company and its members, managers, and agents may recognize and treat a person registered on its records as a member, as such for all purposes, and as the person exclusively entitled to have and to exercise all rights and privileges incident to the ownership of such membership interests. Rights under this Section shall not be affected by any actual or constructive notice which the limited liability company or any of its managers, members, or agents may have to the contrary.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1320 - Liability to third parties of members and managers

§1320. Liability to third parties of members and managers

A. The liability of members, managers, employees, or agents, as such, of a limited liability company organized and existing under this Chapter shall at all times be determined solely and exclusively by the provisions of this Chapter.

B. Except as otherwise specifically set forth in this Chapter, no member, manager, employee, or agent of a limited liability company is liable in such capacity for a debt, obligation, or liability of the limited liability company.

C. A member, manager, employee, or agent of a limited liability company is not a proper party to a proceeding by or against a limited liability company, except when the object is to enforce such a person's rights against or liability to the limited liability company.

D. Nothing in this Chapter shall be construed as being in derogation of any rights which any person may by law have against a member, manager, employee, or agent of a limited liability company because of any fraud practiced upon him, because of any breach of professional duty or other negligent or wrongful act by such person, or in derogation of any right which the limited liability company may have against any such person because of any fraud practiced upon it by him.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1321 - Contributions to capital

PART IV. FINANCE

§1321. Contributions to capital

The contribution of a member to a limited liability company may take the form of cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1322 - Liability for contribution

§1322. Liability for contribution

A. A promise by a member to contribute to the limited liability company shall not be enforceable unless set forth in a writing signed by the member.

B. Except as provided in a written operating agreement, a member's obligation to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services shall not be discharged if he is unable to perform because of death, disability, or other reason. If a member does not make the required contribution of property or services, he or his personal representative is obligated, at his or his personal representative's option, to either contribute cash equal to that portion of value of the stated contribution which has not been made or forfeit his entire membership interest, or, in the case of a personal representative, forfeit all rights in such membership interest to which he may otherwise be entitled. However, a creditor of a limited liability company who extends credit after a member signs a writing which reflects the obligation and before any such election to forfeit the membership interests is made may enforce the original obligation to the extent that the limited liability company refuses or is unable to honor the extension of credit.

C. Unless otherwise provided in a written operating agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this Chapter may be compromised only with the unanimous consent of the members. Notwithstanding such a compromise, a creditor of a limited liability company who extends credit or otherwise acts in reliance on that obligation, after a member signs a writing which reflects the obligation and before the amendment or compromise, may enforce the original obligation to the extent that the limited liability company refuses or is unable to honor the extension of credit.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1323 - Sharing of profits and losses

§1323. Sharing of profits and losses

The profits and losses of a limited liability company shall be allocated among the members and among classes of members in the manner provided in a written operating agreement. To the extent the operating agreement does not so provide in writing, profits and losses shall be allocated equally among the members. The provisions of this Section regarding the allocation of losses shall not affect the limitations on the liability of members and managers set forth in R.S. 12:1320.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1324 - Interim distributions

PART V. DISTRIBUTIONS

§1324. Interim distributions

A. Except as provided in this Chapter, a member is entitled to receive distributions from a limited liability company before the withdrawal of the member from the limited liability company and before the dissolution and winding up of the limited liability company to the extent and at the times or upon the occurrence of the events provided in an operating agreement or as authorized by the members.

B. Interim distribution of cash or other assets of a limited liability company shall be allocated among the members and among classes of members in the manner provided in a written operating agreement. To the extent such operating agreement does not so provide in writing, distributions shall be made equally to the members.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1325 - Distributions upon withdrawal

§1325. Distributions upon withdrawal

A. If a limited liability company has been constituted for a term, a member may withdraw without the consent of the other members prior to the expiration of the term, provided he has just cause arising out of the failure of another member to perform an obligation.

B. A member of a limited liability company not entered into for a term may withdraw or resign from a limited liability company at the time or upon the happening of an event specified in a written operating agreement and in accordance with the written operating agreement. If a written operating agreement does not specify the time or the events upon the happening of which a member may withdraw or resign, a member of a limited liability company not entered into for a term may resign or withdraw upon not less than thirty days prior written notice to the limited liability company at its registered office as filed of record with the secretary of state and to each member and manager at each member's and manager's address as set forth on the records of the limited liability company.

C. Except as otherwise provided in this Chapter, on withdrawal or resignation, a withdrawing or resigning member is entitled to receive such distribution, if any, to which the member is entitled under a written operating agreement and, if not otherwise provided in a written operating agreement, within a reasonable time after withdrawal or resignation, the fair market value of the member's interest as of the date of the member's withdrawal or resignation.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1326 - Distribution in kind

§1326. Distribution in kind

Except as provided in a written operating agreement, a member, regardless of the nature of the member's contribution, shall have no right to demand and receive any distribution from a limited liability company in any form other than cash. No member shall be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds the percentage in which the member shares in distributions from the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1327 - Restrictions on making distributions

§1327. Restrictions on making distributions

A. No distribution shall be made if, after giving effect to the distribution:

(1) The limited liability company would not be able to pay its debts as they become due in the usual course of business.

(2) The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the articles of organization or a written operating agreement provides otherwise, the amount that would be needed if the limited liability company were to be dissolved at the time of the distribution to satisfy the preferential rights of other members upon dissolution which are superior to the rights of the member receiving the distribution.

(3) The authorization or payment thereof would be contrary to any restrictions contained in the articles of organization or a written operating agreement.

B.(1) The limited liability company may base a determination that a distribution is not prohibited under Subsection A of this Section either on financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances or a fair valuation or other method that is reasonable under the circumstances. For purposes of this Section, generally accepted accounting principles are deemed to be reasonable.

(2) Unless the articles of organization provide otherwise, a limited liability company, including a limited liability company engaged in extractive or oil and gas activities, which owns wasting assets, including oil and gas properties, intended for sale in the ordinary or usual course of business or which owns property having a limited life, such as a lease for a term of years or patents, need make no allowance for depletion or amortization of the cost of such assets in computing total assets.

(3) In computing amounts available for distribution, proper allowance shall, except as provided in Paragraph (2) of this Subsection, be made for depreciation and depletion sustained, and ascertained or known losses of every character. Deferred assets and prepaid expenses shall be considered as assets only to the extent of amounts thereof not used or amortized.

(4) Without limitation of other items that may be properly included therein, limited liability companies engaged in the business of extraction and sale of oil and gas may include in the calculation of depletion for such purposes their aggregate intangible drilling costs of drilling oil and gas wells. Such costs may include any item of expense or cost not recoverable from a well after it becomes uneconomical other than casing, such as seismic costs, drilling costs, stimulation costs, secondary and tertiary recovery costs, completion costs, work over costs, well site preparation expenses, and other similar expenses or costs, aggregate leasehold costs, and any item of expense or cost relating to the acquisition of a lease other than rental, such as title verification, other title review expenses, and lease bonuses.

(5) If terms of indebtedness provide that payment of principal and interest is to be made only if and to the extent that payment of a distribution to members could then be made under this Section, indebtedness of a limited liability company, including indebtedness issued as a distribution, shall not be a liability for purposes of determinations made under this Subsection.

C. The effect of a distribution under Subsection A of this Section shall be measured as of the date upon which the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization, or the date upon which payment is made if it occurs more than one hundred twenty days after the date of authorization.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1328 - Liability upon wrongful distribution

§1328. Liability upon wrongful distribution

A. Each member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, who knowingly, or without the exercise of reasonable care and inquiry, votes for or assents to a distribution in violation of the articles of organization, an operating agreement, or R.S. 12:1327 shall be jointly and severally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without violating R.S. 12:1327, the articles of organization, or an operating agreement. Each member shall be liable to the limited liability company for the amount which the member received in violation of this Section.

B. Each member or manager liable under Subsection A of this Section for an unlawful distribution shall be entitled to a contribution from each other member or manager who could be held liable under such Subsection.

C. An action to enforce liability under this Section must be brought within two years from the date of which the effect of the distribution is measured under R.S. 12:1327, except that a member or manager held liable under Subsection A of this Section solely because of having voted for or assented to an unlawful distribution may bring an action to enforce his right of contribution under this Section within two years from the date of payment by the member or manager on account of such liability. These time limits shall not be subject to suspension on any ground, nor to interruption except by timely suit.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1329 - Nature of membership interest

PART VI. ASSIGNMENT OF MEMBERSHIP INTERESTS

§1329. Nature of membership interest

A membership interest shall be an incorporeal movable. A member shall have no interest in limited liability company property.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1330 - Assignment of membership interest

§1330. Assignment of membership interest

A. Unless otherwise provided in the articles of organization or an operating agreement, a membership interest shall be assignable in whole or in part. An assignment of a membership interest shall not entitle the assignee to become or to exercise any rights or powers of a member until such time as he is admitted in accordance with the provisions of this Chapter. An assignment shall entitle the assignee only to receive such distribution or distributions, to share in such profits and losses, and to receive such allocation of income, gain, loss, deduction, credit, or similar item to which the assignor was entitled to the extent assigned.

B. Unless otherwise provided in the articles of organization or an operating agreement, the pledge of or granting of a security interest, lien, or other encumbrance in or against any or all of the membership interest of a member shall not cause the member to cease to be a member or to have the power to exercise any rights or powers of a member.

C. Unless otherwise provided in a written operating agreement and except to the extent assigned by agreement, until an assignee of a membership interest becomes a member, the assignee shall have no liability as a member solely as a result of such assignment.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1331 - Rights of judgment creditor

§1331. Rights of judgment creditor

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of judgment with interest. To the extent so charged, the judgment creditor shall have only the rights of an assignee of the membership interest. This Chapter shall not deprive any member of the benefit of any exemption laws applicable to his membership interest.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1332 - Right of assignee to become a member

§1332. Right of assignee to become a member

A. Except as otherwise provided in the articles of organization or a written operating agreement:

(1) An assignee of an interest in a limited liability company shall not become a member or participate in the management of the limited liability company unless the other members unanimously consent in writing.

(2) Until the assignee of an interest in a limited liability company becomes a member, the assignor shall continue to be a member.

B. An assignee who becomes a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreement, and this Chapter. Except as otherwise provided in the articles of organization or a written operating agreement, an assignee who becomes a member also shall be liable for any obligations of his assignor to make contributions under R.S. 12:1322 and to return under R.S. 12:1328(A) distributions received in violation of R.S. 12:1327. However, the assignee shall not be obligated for liabilities unknown to the assignee at the time that he became a member.

C. Whether or not an assignee of a membership interest becomes a member, the assignor shall not be released from his liability to the limited liability company under R.S. 12:1322 and 1328.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1333 - Powers of estate of a deceased or incompetent member

§1333. Powers of estate of a deceased or incompetent member

A. If a member who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the member's membership ceases and the member's executor, administrator, guardian, conservator, or other legal representative shall be treated as an assignee of such member's interest in the limited liability company.

B. If the last remaining member dies, the duly appointed executor or administrator of the member shall have the authority to sell any real estate owned by the limited liability company.

C. If the last remaining member is an individual and a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the curator of the member shall have the authority to sell any real estate owned by the limited liability company.

D. If a member is a corporation, trust, or other entity and is dissolved or terminated, the member's membership ceases and the member's legal representative or successor shall be treated as an assignee of such member's interest in the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 2014, No. 251, §1.



RS 12:1334 - Dissolution

PART VII. DISSOLUTION

§1334. Dissolution

Except as provided in the articles of organization or a written operating agreement, a limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) The occurrence of events specified in writing in the articles of organization or operating agreement.

(2) The consent of its members in accordance with R.S. 12:1318.

(3) Repealed by Acts 1997, No. 717, §2, eff. July 8, 1997.

(4) Entry of a decree of judicial dissolution under R.S. 12:1335.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993; Acts 1997, No. 717, §2, eff. July 8, 1997.



RS 12:1335 - Judicial dissolution

§1335. Judicial dissolution

On application by or for a member, any court of competent jurisdiction may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1335.1 - Dissolution by affidavit

§1335.1. Dissolution by affidavit

A. In addition to all other methods of dissolution, if a limited liability company is no longer doing business and owes no debts, it may be dissolved by filing an affidavit with the secretary of state executed by the members or by the organizer, if no membership interests have been issued, attesting to such facts and requesting that the limited liability company be dissolved. Thereafter, the members, or the organizer if no membership interests have been issued, shall be personally liable for any debts or other claims against the limited liability company in proportion to their ownership interest in the company.

B. The secretary of state shall reinstate a limited liability company that has been dissolved pursuant to this Section only upon receipt of an order issued by a court of competent jurisdiction directing him to do so.

Acts 1997, No. 717, §1, eff. July 8, 1997; Acts 1998, 1st Ex. Sess., No. 102, §1, eff. May 5, 1998.



RS 12:1336 - Winding up

§1336. Winding up

A. Except as otherwise provided in the articles of organization or a written operating agreement, upon dissolution the members shall wind up the limited liability company's affairs. The windup of the limited liability company's affairs may be conducted by appointment of one or more liquidators to conduct the windup and liquidation. However, such appointment shall not be operative until both of the following occur:

(1) Notice of authorization of the dissolution, stating that the limited liability company is to be liquidated out of court and giving the name and post office address of each liquidator, has been published at least once in a newspaper of general circulation in the parish in which the limited liability company's registered office is located, and a copy of such notice, with the affidavit of the publisher of the newspaper to the fact of such publication attached, has been filed with the secretary of state.

(2) Articles of dissolution have been filed with the secretary of state in accordance with R.S. 12:1339.

B. However, any court of competent jurisdiction may wind up the limited liability company's affairs on application of any member or his legal representative or assignee or of any liquidator.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1337 - Distribution of assets

§1337. Distribution of assets

A. Upon the winding up of a limited liability company, any assets remaining after paying or adequately providing for the payment of all debts and liabilities of the limited liability company, including all costs and expenses of the liquidation and any and all contingent liabilities of which the members or liquidator has knowledge, shall be distributed as follows:

(1) Except as provided in the articles of organization or a written operating agreement, to members or former members in satisfaction of liabilities for distributions under R.S. 12:1324 or 1325.

(2) Except as provided in the articles of organization or a written operating agreement, to members and former members, first, for the return of their capital contributions, and secondly, respecting their membership interests, in the proportions in which the members share in distributions.

B. In the event that there are contingent liabilities for which provision has been made as above, the members conducting the dissolution or liquidator shall not be dismissed until the contingent liabilities and debts have been paid or settled in full.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1338 - Claims against limited liability company in liquidation; peremption

§1338. Claims against limited liability company in liquidation; peremption

A. A limited liability company may have the benefit of Subsections C, D, and E of this Section by following the procedure set forth in Subsection B of this Section.

B.(1) After the proceeding for dissolution has taken effect, notice thereof shall be:

(a) Given by registered or certified mail to all known creditors of, to all persons believed to have valid and subsisting claims, excluding prescribed and time-barred claims, against, and to all persons having unfulfilled contracts with, the limited liability company.

(b) Published once a week for two successive weeks in a newspaper of general circulation in the parish in which the limited liability company's registered office is located.

(2) Such notice shall call on the addressees to present their claims in writing and in detail, at a specified place and by a specified date not less than six months after the notice was mailed. The giving and publication of such notice shall not be deemed an acknowledgment of the validity of any claim against the limited liability company, waiver of any defense or setoff to any such claim, interruption of prescription on or tolling of any statute of limitation applicable to any such claim, or revival of any claim which has been barred by any prescription, peremption, or statute of limitations.

C. If any addressee of such notice shall not present his claim or claims as prescribed in the notice, such of his claims as would be enforceable against the limited liability company except for the provisions of this Subsection shall, unless suit has been entered thereon in a court of competent jurisdiction before the final date prescribed in the notice for presentation thereof, be perpetually and peremptorily barred, except to the extent, if any, that the court may allow them against any remaining undistributed assets of the limited liability company on a finding that the claimant had some valid excuse for his failure so to present his claim.

D. All claims which would be enforceable by suit against the limited liability company except for the provisions of this Subsection, on which suit has not been filed in a court of competent jurisdiction before the expiration of three years after the proceeding for dissolution takes effect, or, if the notice prescribed in Subsection B of this Section was not given and publication thereof commenced within one month after the proceeding takes effect, before the expiration of three years after the giving or completion of publication of the notice, whichever is later, shall be barred perpetually and peremptorily.

E. The time limits provided in Subsections C and D of this Section shall not be subject to suspension on any ground or to interruption except by timely presentation of the claim as to Subsection C or timely suit as to Subsection D.

F. The provisions of Subsections C and D of this Section shall not preclude the enforcement at any time, without regard to whether a claim has been presented or a suit filed timely as prescribed in said Subsections, of any valid and subsisting lien securing any claim against, or indebtedness of, the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1339 - Articles of dissolution

§1339. Articles of dissolution

A. Upon dissolution and the commencement of winding up of the limited liability company:

(1) Articles of dissolution shall be filed in the office of the secretary of state and set forth the following:

(a) The name of the limited liability company.

(b) The date of filing of its articles of organization and all amendments thereto.

(c) The reason for filing the articles of dissolution.

(d) The effective date, which shall be a date certain, of the articles of dissolution if they are not to be effective upon filing.

(e) Any other information which the members or managers filing the certificate determine.

(2) If the notice provided for by R.S. 12:1336(A)(1) has not been published, a notice of authorization of the dissolution, stating that the limited liability company is to be liquidated out of court, shall be published at least once in a newspaper of general circulation in the parish in which the limited liability company's registered office is located. A copy of such notice, with the affidavit of the publisher of the newspaper attesting to the fact of such publication attached, shall be filed with the secretary of state.

B. The articles of dissolution shall be signed by one or more managers, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or one or more members, if management of the limited liability company is reserved to the members, acknowledged by one of the persons executing the articles and filed with the secretary of state, who, after all fees and charges have been paid as required by law, shall record the same in his office and endorse thereon the date of filing thereof with him.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1340 - Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

§1340. Certificate of dissolution; assets omitted from liquidation; post-dissolution proceedings

A. When a limited liability company has been liquidated completely:

(1) One or more members or the liquidator shall sign and acknowledge a certificate stating that the limited liability company has been liquidated and is dissolved.

(2) If the proceeding is subject to the supervision of the court, the court shall make an order declaring the limited liability company to be dissolved.

B. The certificate of the members or liquidator or the order shall be filed with the secretary of state who, after all fees, charges, taxes, unemployment compensation contributions, penalties, and interest have been paid as required by law, shall record the same in his office and shall issue a certificate of dissolution of the limited liability company effective as of the date, which shall be stated therein, of filing of the certificate of the members or liquidator or the order.

C. Upon issuance of the certificate of dissolution, the separate existence shall cease as of the effective date stated in the certificate, except for the sole purpose of any action or suit commenced theretofore by, or commenced timely against, the limited liability company.

D. Any movable or immovable property inadvertently or otherwise omitted from the liquidation shall vest in the members conducting the liquidation or liquidator, for the benefit of the persons entitled thereto, and be distributed accordingly.

E. Following cessation of the separate existence, the members conducting the liquidation or liquidator shall still have power to take all action required to preserve the interests of the limited liability company, its creditors, and members. The court shall have power, on application by any interested party, to appoint, ex parte or on such notice as the court may order, a liquidator or new liquidator for any proper purpose in case of the death, disability, or unwillingness to serve of the last previous liquidator or last member.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1341 - Liability of members of dissolved limited liability companies

§1341. Liability of members of dissolved limited liability companies

A. A member of a dissolved limited liability company, which has followed the procedures set forth in R.S. 12:1338, shall not be liable for any claim against the limited liability company in an amount in excess of such member's pro rata share of the claim or the amount so distributed to him, whichever is less.

B. A member of a dissolved limited liability company, which has followed the procedures set forth in R.S. 12:1338, shall not be liable for any claim against the limited liability company on which an action, suit, or proceeding has not begun prior to the expiration of the periods described in R.S. 12:1338(C) and (D).

C. The aggregate liability of any member of a dissolved limited liability company for claims against the dissolved limited liability company shall not exceed the amount distributed to him in dissolution.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1342 - Admission of foreign limited liability company

PART VIII. FOREIGN LIMITED LIABILITY COMPANIES

§1342. Admission of foreign limited liability company

No foreign limited liability company shall have the right to transact business in this state until it shall have procured a certificate of authority to do so from the secretary of state. A foreign limited liability company shall not be denied a certificate of authority because the laws of the state or other jurisdiction under which such limited liability company is organized differ from the laws of this state. However, no foreign limited liability company shall be entitled to procure a certificate of authority to transact in this state any business that a limited liability company organized under this Chapter is not permitted to transact. The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization, its internal affairs, and the liability of its managers and members that arise solely out of their positions as managers and members.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1343 - Transactions not constituting transacting business

§1343. Transactions not constituting transacting business

Without excluding other activities that may not constitute transacting business in this state, a foreign limited liability company shall not be considered to be transacting business in this state for the purpose of being required to procure a certificate of authority pursuant to this Chapter by conducting any one or more of the following activities:

(1) Maintaining, defending, or settling any proceeding.

(2) Holding meetings of its managers or members or carrying on any other activities concerning its internal affairs.

(3) Maintaining bank accounts.

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited liability company's own membership interests, or appointing or maintaining trustees or depositories with respect to those membership interests.

(5) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts, including all preliminary incidents thereto.

(6) Creating evidences of debt, mortgages, or liens.

(7) Securing or collecting debts or enforcing any rights in property securing the debts.

(8) Transacting any business in interstate or foreign commerce.

(9) Conducting an isolated transaction completed within thirty days, and not in the course of repeated transactions of like nature.

(10) Acquiring or disposing of property or a property interest, not as a part of any regular business activity.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1344 - Name of authorized foreign limited company

§1344. Name of authorized foreign limited company

No certificate of authority shall be issued to a foreign limited liability company unless the name of such company satisfies the requirements of R.S. 12:1306. If the name of a foreign limited liability company does not satisfy the requirements of R.S. 12:1306(A)(1), to obtain or maintain a certificate of authority, the foreign limited liability company may add the words "limited liability company" or the abbreviation "L.L.C." or "L.C." to its name for use in this state. If its real name is unavailable, the foreign limited liability company may add a distinguishing term to its name for use in this state.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1345 - Application for certificate of authority

§1345. Application for certificate of authority

A. Application by a foreign limited liability company to procure a certificate of authority shall be made to the secretary of state and shall set forth the following:

(1) The name of the limited liability company and the state or other jurisdiction under the laws of which it is organized.

(2) If the name of the limited liability company does not conform with the requirements of R.S. 12:1344, then the name of the limited liability company with the word, abbreviation, or distinguishing term that it elects to add thereto for use in this state.

(3) The date of organization and the period of duration, if any, of the limited liability company.

(4) The address of the registered office of the limited liability company in the state or other jurisdiction under the laws of which it is organized and the address or intended address of its principal business office outside of this state.

(5) The address of the principal business establishment in this state, the address of the registered office in this state, and the name and address of its registered agent in this state. If the company does not have a principal place of business establishment in this state, the address of its registered agent in this state shall be deemed to be the address of its principal place of business establishment in this state.

(6) The nature of the business that the limited liability company proposes to transact in this state and a statement that it is empowered to transact such business under the laws under which it is organized.

(7) Such additional information as may be prescribed by the secretary of state as necessary or appropriate in order to enable the secretary of state to determine whether such limited liability company is entitled to a certificate of authority to transact business in this state, and to determine and assess the fees and taxes prescribed by the laws of this state.

B. The application shall be made on a form prescribed and furnished by the secretary of state and shall be executed in duplicate in the limited liability company's name by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company. The application shall be acknowledged by the person who signed it or may be executed by authentic act.

C. Duplicate applications for a certificate of authority shall be delivered to the secretary of state, together with a certificate of existence or a certificate of good standing, not a certified copy of the articles of organization or certificate of organization of the limited liability company, from an authorized official of the jurisdiction of its organization bearing an original signature and dated within ninety days of its submission for a certificate of authority and a notarized affidavit of acknowledgment and acceptance signed by each registered agent. The failure to attach a notarized affidavit of acknowledgment and acceptance as required by this Section shall not be a defense to proper service of process on the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 1999, No. 342, §5; Acts 2001, No. 543, §1.



RS 12:1346 - Issuance of certificate of authority

§1346. Issuance of certificate of authority

If the secretary of state finds that the application for the certificate of authority conforms to law, that the nature of the business is lawful for a limited liability company in this state, and that all requisite fees have been paid, he shall do the following:

(1) Endorse on the application the word "Filed" and the date of the filing.

(2) File in his office an application.

(3) Issue a certificate of authority to transact business in this state to which he shall affix the other application, which shall be returned to the limited liability company or its representative.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1999, No. 342, §5.



RS 12:1347 - Effect of certificate of authority

§1347. Effect of certificate of authority

A foreign limited liability company which receives a certificate of authority shall, until a certificate of revocation or a withdrawal shall have been issued as provided in this Chapter:

(1) Be authorized to transact business in this state, subject to such limitations as may be recited in the certificate of authority.

(2) Enjoy the same, but no greater, rights and privileges as a limited liability company organized under the laws of this state to transact the business that such foreign limited liability company is authorized to transact in this state.

(3) Except as otherwise provided in this Chapter, be subject to the same duties, restrictions, penalties, and liabilities as are imposed upon limited liability companies organized under the laws of this state.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1348 - Amended certificate of authority

§1348. Amended certificate of authority

A. A foreign limited liability company authorized to transact business in this state shall, by making application therefor to the secretary of state, procure an amended certificate of authority if thereafter it changes its name or proposes to transact business in this state other than that set forth in its prior application. The provisions in respect to the form and contents of such application, the manner of its execution and filing, and the issuance of an amended certificate of authority and the effect thereof shall be the same as in the case of an original application for a certificate of authority.

B. If a foreign limited liability company changes its name, it shall include, with its application for an amended certificate of authority, a certificate evidencing such change, not a certified copy of the amendment to the articles of organization, issued by the authorized official of the jurisdiction of organization of such limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1349 - Certificate of correction by a foreign limited liability company

§1349. Certificate of correction by a foreign limited liability company

Whenever the original application for a certificate of authority or an application for an amended certificate of authority filed with the secretary of state under any provision of this Chapter is an inaccurate record of the action therein referred to, or is defectively or erroneously executed or acknowledged, such instrument may be corrected by filing with the secretary of state a certificate of correction. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth that portion of the instrument in corrected form. A certificate of correction shall be executed in the name of the limited liability company by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1350 - Registered agent; registered office and principal business establishment; keeping of records by foreign limited liability company

§1350. Registered agent; registered office and principal business establishment; keeping of records by foreign limited liability company

A. Each foreign limited liability company authorized to transact business in this state shall have and continuously maintain in this state:

(1) At least one registered agent, which agent shall be one of the following:

(a) An individual resident in this state whose business office is identical to the limited liability company's registered office.

(b) An individual attorney or a partnership which is authorized to practice law in this state with an office in this state.

(c) A domestic corporation or a foreign corporation authorized to transact business in this state, which is authorized by its articles or certificate of incorporation to act as an agent of a limited liability company for service of process and which has on file with the secretary of state a certificate setting forth the names of at least two individuals at its address in this state, each of whom is authorized to receive any process served on it as such agent.

(2) A registered office which may, but need not, be the same as its business office in this state.

B.(1) A foreign limited liability company authorized to transact business in this state may change its registered office or its registered agent upon filing in the office of the secretary of state a statement setting forth the following:

(a) The name of the limited liability company.

(b) If the address of its registered office is to be changed, the address to which the registered office is to be changed.

(c) If its registered agent is to be changed, the name of its successor registered agent. Attached thereto shall be a notarized affidavit of acknowledgment and acceptance signed by the successor registered agent.

(d) If the address of its principal business establishment is to be changed, the address to which the principal business establishment is to be changed.

(2) If its registered agent is an individual or a corporation, the address of its principal office and the address of the business office of its registered agent, as changed, shall be identical.

(3) The statement shall be executed in the name of the limited liability company by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company, by authentic act or acknowledged by him and delivered to the secretary of state. If only the address of the registered office is changed, the statement need only be executed by the registered agent. If the secretary of state finds that the statement conforms to the provisions of this Chapter, he shall file the statement in his office and, upon such filing, the change of address of the registered office or the appointment of a new registered agent, as the case may be, shall become effective.

C. A similar statement executed by the registered agent shall be filed in like manner within thirty days after any change in the name of a corporation or partnership which is the registered agent.

D. Any registered agent of a foreign limited liability company may resign as such agent upon filing a written notice of his resignation, executed in duplicate, with the secretary of state, who shall forthwith mail a copy thereof to the limited liability company at its principal business office address. The appointment of such agent shall terminate upon the expiration of thirty days after receipt of such notice by the secretary of state. If the registered agent resigns, or if for any other reason the limited liability company ceases to maintain a registered agent, a successor agent shall be appointed under the procedure set forth in Subsection B of this Section within thirty days after termination of the tenure of the former agent.

E. If the limited liability company's registered office should be vacated, a new office shall be designated under the procedure set forth in Subsection B of this Section within thirty days. If such designation is not made, the office of the secretary of state may thereafter be treated as the registered office of the limited liability company by any person other than the limited liability company itself.

F. Each limited liability company shall keep at its principal place of business, in or outside the state, records in written form, or in any other form capable of being converted into written form within a reasonable time, showing correct accounts of its properties and business transactions in this state. These records shall include accounts of its assets and liabilities, receipts and disbursements, and gains and losses and, if the limited liability company is engaged in this state in a business that will subject it to liability for state severance taxes, a complete account of all severance produced from its operations in this state.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995; Acts 2003, No. 368, §1.



RS 12:1350.1 - Annual report

§1350.1. Annual report

A. On or before the anniversary date of its qualification, each foreign limited liability company authorized to transact business in this state shall file an annual report each year with the secretary of state, signed by a member or manager, stating:

(1) The address of the registered office in the jurisdiction of organization and the address of its principal business office outside of this state.

(2) The address of the principal business establishment in this state, the address of the registered office in this state, and the name and address of its registered agent in this state.

B. The provisions of this Section shall apply to any foreign limited liability company qualified on or after July 7, 1992.

Acts 2001, No. 1186, §2.



RS 12:1351 - Withdrawal

§1351. Withdrawal

A. A foreign limited liability company authorized to transact business in this state may withdraw from this state upon procuring from the secretary of state a certificate of withdrawal. In order to procure such certificate, the limited liability company shall deliver to the secretary of state an application for withdrawal which shall set forth the following:

(1) The name of the limited liability company and the state or other jurisdiction under the laws of which it is organized.

(2) That the limited liability company is not transacting business in this state.

(3) That the limited liability company surrenders its authority to transact business in this state.

(4) That the limited liability company revokes the authority of its registered agent in this state to accept service of process and consents that the service of process in any action or proceeding based on any cause of action arising out of, resulting from, or connected with any business transacted by it in this state during the time the limited liability company was authorized to transact business in this state, shall be made on the limited liability company by service thereof on the secretary of state or on a person in his office designated to receive service of process on limited liability companies.

(5) An address to which the secretary of state may mail a copy of any process that may be so served on the limited liability company.

(6) Such additional information as may be prescribed by the secretary of state as necessary or appropriate to the determination and assessment of any unpaid fees or taxes payable by the limited liability company as prescribed in this Chapter.

B. The application of withdrawal shall be made on a form prescribed and furnished by the secretary of state and shall be executed in the name of the limited liability company by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members of the limited liability company. The application shall be acknowledged by the person who signed it or may be executed by authentic act.

C. Duplicate applications for withdrawal shall be delivered to the secretary of state. If the secretary of state finds that such application conforms to the provisions of this Chapter, he shall, when all fees, charges, taxes, unemployment compensation contributions, penalties, and interest have been paid as required by law and evidenced by certificates of the secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law, do the following:

(1) Endorse on each application the word "Filed" and the date of the filing thereof.

(2) File an application in his office.

(3) Issue a certificate of withdrawal to which he shall affix the other application.

D. The certificate of withdrawal, together with an application for withdrawal affixed thereto by the secretary of state, shall be returned to the limited liability company or its representative. Upon the issuance of such certificate of withdrawal, the authority of the limited liability company to transact business in this state shall cease.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 1172, §1, eff. June 30, 1997; Acts 1999, No. 342, §5.



RS 12:1352 - Termination of withdrawal proceedings

§1352. Termination of withdrawal proceedings

At any time before the certificate of withdrawal is issued by the secretary of state pursuant to R.S. 12:1351, withdrawal proceedings may be terminated by delivering to the secretary of state a request that withdrawal proceedings be terminated. The request shall be signed by a manager, if management of the limited liability company is vested in one or more managers, or a member, if management is reserved to the members. After all fees and charges have been paid as required by law, the secretary of state shall place the request to terminate withdrawal proceedings on file in his office and shall acknowledge receipt of the request by returning the application for withdrawal forms to the limited liability company or its representative. The secretary of the Department of Revenue and the administrator of Louisiana Employment Security Law shall be notified by the secretary of state of the termination of withdrawal proceedings.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1997, No. 1172, §1, eff. June 30, 1997.



RS 12:1353 - Revocation or suspension of certificate of authority; limitation on authority to do business with the state

§1353. Revocation or suspension of certificate of authority; limitation on authority to do business with the state

A. The certificate of authority of a foreign limited liability company to transact business in this state may be revoked by the secretary of state when any of the following occur:

(1) The limited liability company has failed to pay any fees, taxes, or penalties prescribed by law when they have become due and payable.

(2) The limited liability company has failed to maintain a registered agent or a registered office in this state or to maintain records as required by this Chapter.

(3) The limited liability company has failed, after change of its registered office or registered agent or of the name of a corporate or partnership agent, to file in the office of the secretary of state a statement of such change as required by this Chapter.

(4) The limited liability company has failed to file in the office of the secretary of state any certificate of name change or any amendment of its certificate of authority under R.S. 12:1348.

(5) A misrepresentation has been made of any material matter in any application, report, or other document filed by the limited liability company pursuant to this Chapter.

(6) The limited liability company has exercised in this state authority not conferred upon it by the laws of this state or has abused authority conferred upon it.

(7) The limited liability company has done or omitted any act that amounts to a surrender of its right to do business.

(8) The limited liability company has been dissolved.

(9) The limited liability company is delinquent in filing the annual report required by R.S. 12:1350.1.

B. No certificate of authority of a foreign limited liability company shall be revoked by the secretary of state unless both of the following have occurred:

(1) The secretary of state shall have given the limited liability company not less than sixty days' notice in writing of the grounds on which such proposed revocation is based.

(2) The limited liability company has failed, neglected, or refused to correct the same within such sixty-day period.

C. Upon revocation, the authority of the limited liability company to transact business in this state shall cease, but the authority of its registered agent in this state to accept service of process shall continue.

D.(1) The certificate of authority of a foreign limited liability company to transact business in this state may be suspended by the secretary of state when, according to the records of his office, such foreign limited liability company is not in compliance with a requirement of this Chapter or other relevant law as stated in Paragraphs (1) through (4) of Subsection A of this Section. The secretary of state is authorized to revoke the suspension when any such failure to comply has been remedied by compliance.

(2) Before the certificate of authority of a foreign limited liability company is suspended under the provisions of this Subsection, any limited liability company having failed to comply with any such requirement, according to the records of the office of the secretary of state, shall be notified in writing at its last known address of such noncompliance, and the notice shall afford any such limited liability company fifteen days from the receipt of the written notice to comply with any such requirement or to show cause why the written notice should not have been given. The secretary of state is authorized to hold hearings and take evidence when the limited liability company undertakes to show cause why its certificate of authority should not be suspended and to make an order suspending the certificate of authority in the light of such evidence when the order is justified. The order shall be recorded in the archives of the secretary of state.

(3) When notice of noncompliance has been furnished as provided in this Subsection and no showing or reply has been made within the fifteen-day period allowed, it shall be presumed that the limited liability company has failed to comply with a requirement of this Chapter or other relevant law as stated in Paragraphs (1) through (4) of Subsection A of this Section and the secretary of state may suspend the certificate of authority of any such limited liability company. In the event any such limited liability company thereafter complies with any such requirement, or shows that it was already in compliance with same, the secretary of state is authorized to revoke any suspension issued by him in respect to such limited liability company, to restore same to good standing, and to record same in the archives of his office. Where any order of suspension is made under this Subsection, the secretary of state shall forward a certified copy of the order to the limited liability company's last known address by certified mail, return receipt requested. Similar notice shall be furnished in the event of revocation of such suspension.

E.(1) As used in this Subsection, the term "not in good standing" means that a foreign limited liability company is delinquent in filing its annual report.

(2) Each foreign limited liability company which is not in good standing shall be prohibited from engaging in commercial business operations with the state or its boards, agencies, departments, or commissions. Any contract between the state or its boards, agencies, departments, or commissions and a foreign limited liability company which is not in good standing may be declared null and void by the board, agency, department, commission, or the division of administration.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2001, No. 1186, §2.



RS 12:1354 - Transacting business without authority

§1354. Transacting business without authority

A. No foreign limited liability company transacting business in this state shall be permitted to present any judicial demand before any court of this state unless it has been authorized to transact such business, if required by and as provided in, this Chapter. The burden of proof shall rest upon the limited liability company to establish that it has been so authorized, and the only legal evidence thereof shall be the certificate of the secretary of state or a duly authenticated copy thereof.

B. The failure of a foreign limited liability company to obtain a certificate of authority to transact business in this state shall not cause the members or managers of the foreign limited liability company to become liable for the obligations of the foreign limited liability company, shall not impair the validity of any contract or act of such limited liability company, and shall not prevent such limited liability company from defending any action, suit, or proceeding in any court of this state.

C. A foreign limited liability company that transacts business in this state without a certificate of authority shall be liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and taxes that would have been imposed by law upon such limited liability company had it duly applied for and received a certificate of authority to transact business in this state, as required by this Chapter, and had thereafter filed all reports required by this Chapter, plus all penalties imposed by this Chapter for failure to pay such fees. The attorney general shall bring proceedings to recover all amounts due this state under this Section.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1355 - Authority to investigate; penalty

§1355. Authority to investigate; penalty

A. The secretary of state may investigate any foreign limited liability company transacting business in this state which does not have a certificate of authority to transact business in this state.

B. The secretary of state may impose a penalty of not more than one thousand dollars per violation against any foreign limited liability company transacting business in this state without a valid certificate of authority.

C. The secretary of state shall adopt a schedule of penalties to be imposed under the provisions of this Section in accordance with the provisions of the Administrative Procedure Act.

D. If a penalty imposed under the provisions of this Section is not timely paid by a foreign limited liability company, the attorney general shall institute proceedings against the foreign limited liability company to collect such penalty.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1356 - Penalties

§1356. Penalties

Any foreign limited liability company that fails or refuses to maintain offices, records, or a registered agent or to file any other documents, as required by this Chapter, or to pay any taxes prescribed by the laws of this state, shall be fined not less than twenty-five nor more than five hundred dollars and, in addition, fined fifty dollars for each day it shall so fail, up to a maximum of one thousand dollars.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1357 - Merger or consolidation

PART IX. MERGER

§1357. Merger or consolidation

Any one or more domestic limited liability companies may merge or consolidate with or into a domestic limited liability company, partnership in commendam, partnership, or business or nonprofit corporation. Any one or more domestic limited liability companies, partnerships in commendam, partnerships, or business or nonprofit corporations may merge or consolidate with or into a domestic limited liability company.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1358 - Agreement of merger or consolidation

§1358. Agreement of merger or consolidation

A. Each constituent entity shall enter into a written agreement of merger or consolidation, which shall be approved in accordance with R.S. 12:1359.

B. The agreement of merger or consolidation shall set forth the following:

(1) The name and state or country of organization of each limited liability company, corporation, partnership, or partnership in commendam which is a constituent entity in the merger or consolidation and the name of the surviving entity into which each other constituent entity proposes to merge or the new entity into which each constituent entity proposes to consolidate.

(2) The terms and conditions of the proposed merger or consolidation.

(3) The manner and basis of converting the membership interests in each limited liability company, the shares of stock or other interests in each corporation, and the interests in each partnership in commendam or partnership which is a constituent entity in the merger or consolidation into membership interests, shares, interests, or other securities or obligations, as the case may be, of the surviving entity or the new entity, or of any other limited liability company, corporation, partnership, partnership in commendam, or other entity, or, in whole or in part, into cash or other property, including obligations or securities of any other person.

(4) In the case of a merger, such amendments to the articles of organization, articles of incorporation, or articles or agreement of partnership or partnership in commendam, as the case may be, of the surviving entity, as are desired to be effected by the merger, or that no such changes are desired.

(5) In the case of a consolidation, all of the statements required to be set forth in articles of organization, articles of incorporation, or articles or agreement of partnership or partnership in commendam, as the case may be, of the new entity.

(6) Such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1359 - Approval of merger or consolidation

§1359. Approval of merger or consolidation

A. A proposed agreement of merger or consolidation complying with the requirements of R.S. 12:1358 shall be authorized and approved in the manner provided by this Section:

(1) A domestic limited liability company party to a proposed merger or consolidation shall have the agreement of merger or consolidation authorized and approved by the vote of the members in accordance with R.S. 12:1318.

(2) A domestic corporation party to a proposed merger or consolidation shall have the agreement of merger or consolidation approved, adopted, and certified in the manner and by the vote of the shareholders or members in accordance with Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) A domestic partnership or partnership in commendam party to a proposed merger or consolidation shall have the agreement of merger or consolidation authorized and approved in the manner provided in Chapter 4 of Code Title XI of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950.

(4) Each constituent entity formed under the laws of a jurisdiction other than this state shall have the agreement of merger or consolidation approved in accordance with the laws of such other jurisdiction.

B. The fact that the agreement has been authorized and approved in accordance with this Section shall be certified in the agreement on behalf of each constituent entity:

(1) In the case of a domestic limited liability company, by any member, if management is reserved to the members, or by any manager, if management is vested in one or more managers pursuant to R.S. 12:1312.

(2) In the case of a domestic corporation, in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) In the case of a domestic partnership or partnership in commendam, in the manner provided in Chapter 4 of Code Title XI of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950.

(4) In the case of any constituent entity formed under the laws of any jurisdiction other than this state, in accordance with the laws of such other jurisdiction.

C. After a merger or consolidation is authorized and approved, unless the agreement of merger or consolidation provides otherwise, and at any time before an agreement or certificate of merger or consolidation, as provided for in R.S. 12:1360 is filed, the agreement of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the agreement of merger or consolidation or, if none is set forth, as follows:

(1) By the majority vote of the members of each domestic limited liability company that is a constituent entity, unless the articles of organization of any such limited liability company provide otherwise.

(2) By each domestic corporation that is a constituent entity in the manner provided in Chapter 1 or 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(3) By each domestic partnership or partnership in commendam that is a constituent entity in the manner provided in Chapter 4 of Code Title XI of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950.

(4) By each constituent entity formed under the laws of any jurisdiction other than this state in accordance with the laws of such other jurisdiction.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1360 - Certificate of merger or consolidation

§1360. Certificate of merger or consolidation

A. After an agreement of merger or consolidation is authorized, approved, and certified as provided in R.S. 12:1359, the surviving entity or new entity shall file the agreement with the secretary of state or, in lieu thereof, may file a certificate of merger or consolidation duly executed, setting forth the following:

(1) The name and state or country of organization of each constituent entity.

(2) The effective date, and time if desired, of the merger or consolidation if later than the date of filing of the certificate of merger or consolidation.

(3) The name of the surviving entity or new entity.

(4) A statement that the agreement of merger was duly authorized and approved by each constituent entity in accordance with R.S. 12:1359.

(5) In the case of a merger, such amendments to the articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the surviving entity as are desired to be effected by the merger. If no such amendments are desired, a statement that the articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the surviving entity shall be its articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be.

(6) In the case of a consolidation, that the articles of organization, certificate or articles of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the new entity shall be as set forth in an attachment to the certificate.

(7) That the executed agreement of merger or consolidation is on file at the principal place of business of the surviving or new entity, stating the address thereof.

(8) That a copy of the agreement of merger or consolidation will be furnished by the new or surviving entity, on request and without cost, to any member, shareholder, or partner, as the case may be, of any constituent entity.

B.(1) The secretary of state, after all taxes, fees, and charges have been paid as required by law, shall record the agreement, or certificate in lieu thereof, in his office, endorse thereon the date and, if requested the hour of filing thereof with him, and issue a certificate of merger or consolidation, which shall recite the names of all of the merging and consolidating constituent entities, the name of the state or country under the laws of which each was formed, whether a merger or consolidation is involved, the name of the surviving or new entity, the name of the state or country under the laws of which the new entity is formed, the date, and, if endorsed on the agreement or certificate, the hour of filing of the agreement or certificate with him, and the effective date, and time, of the merger or consolidation, if stated in the agreement or certificate.

(2) The agreement or certificate may be delivered to the secretary of state in advance for filing as of any specified date and, if specified upon such delivery, as of any given time on such date, within thirty days after the date of delivery. A duplicate original of the certificate of merger or consolidation issued by the secretary of state shall, within thirty days after issuance of the certificate, be filed for record in the conveyance records of each parish in this state in which any of the constituent entities has immovable property, title to which will be transferred as a result of the merger or consolidation.

C. A merger or consolidation shall be effective when the agreement or certificate of merger or consolidation has been recorded by the secretary of state and when the requirements for effectiveness of the laws under which any constituent entity was formed have been met, as of the time of filing of the agreement or certificate with the secretary of state. However, if the certificate was filed within five days, exclusive of legal holidays, after acknowledgment thereof, the merger or consolidation shall be effective as of the time of such acknowledgment, and the merger or consolidation may be made effective as of any later effective date, and time if desired, not later than thirty days after the date of such filing, stated in the agreement or certificate of merger or consolidation.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1361 - Effects of merger or consolidation

§1361. Effects of merger or consolidation

A. Consummation of a merger or consolidation has the effects provided in this Section:

(1) The constituent entities party to the agreement of merger or consolidation shall be a single entity which, in the case of a merger, shall be the entity designated in the agreement of merger as the surviving entity and, in the case of a consolidation, shall be the new entity provided for in the agreement of consolidation.

(2) The separate existence of each constituent entity, except the surviving entity or the new entity, shall cease.

(3) The surviving entity or the new entity shall thereupon and thereafter possess all the rights, privileges, immunities, powers, and franchises of each constituent entity and shall be subject to all the restrictions, disabilities, and duties of each of such constituent entities to the extent such rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties are applicable to the form of existence of the surviving entity or the new entity.

(4) All property, movable, immovable, and mixed, and all debts due on whatever account, including promises to make capital contributions, subscriptions for shares, and all other choses in action, and all and every other interest of or belonging to or due to each of the constituent entities shall be vested in the surviving entity or the new entity without further act or deed.

(5) The title to all immovables and any interest therein vested in any such constituent entity shall not revert or be in any way impaired by reason of such merger or consolidation.

(6) The surviving entity or the new entity shall thenceforth be responsible and liable for all liabilities and obligations of each of the constituent entities so merged or consolidated. Any claim existing or action or proceeding pending by or against any such constituent entity may be prosecuted as if such merger or consolidation had not taken place, or the surviving entity or the new entity may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any constituent entity shall be impaired by the merger or consolidation.

(8) In the case of a merger, the articles of organization, articles or certificate of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the surviving entity shall be amended to the extent provided in the certificate of merger.

(9) In the case of a consolidation, the statements set forth in the certificate of consolidation and which are required or permitted to be set forth in the articles of organization, articles or certificate of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership, as the case may be, of the new entity shall be deemed to be the original articles of organization, articles or certificate of incorporation, or certificate, articles or agreement of partnership, partnership in commendam, or limited partnership of the new entity.

(10) The membership interests in a limited liability company, shares or other interests in a corporation, or interests in a partnership, limited partnership, or partnership in commendam that is a constituent entity, as the case may be, which are to be converted or exchanged into interests, shares, other securities, cash, obligations, or other property under the terms of the agreement of merger or consolidation shall be so converted. The former holders thereof shall be entitled only to the rights provided in the agreement of merger or consolidation or the rights otherwise provided by law.

B. Nothing in this Chapter shall abridge or impair any dissenter's or appraisal rights that may otherwise be available to the members, shareholders, or other holders of an interest in any constituent entity.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1362 - Merger or consolidation with foreign entity

§1362. Merger or consolidation with foreign entity

A. Any one or more domestic limited liability companies may merge or consolidate with or into a foreign limited liability company, foreign corporation, foreign partnership, or foreign limited partnership, and any one or more foreign limited liability companies, foreign corporations, foreign partnerships, or foreign limited partnerships may merge or consolidate with or into a domestic limited liability company, if:

(1) The merger or consolidation is permitted by the law of the state or country under whose laws each foreign constituent entity is organized or formed and each foreign constituent entity complies with that law in effecting the merger or consolidation.

(2) The foreign constituent entity complies with R.S. 12:1360 if it is the surviving entity or the new entity.

(3) Each domestic limited liability company complies with the applicable provisions of R.S. 12:1358 and 1359 and, if it is the surviving entity or the new entity, with R.S. 12:1360.

B. If the surviving entity or new entity is to be governed by the laws of any state other than this state or of a foreign country, then upon the effectiveness of a merger or consolidation the surviving entity or new entity shall be subject to service of process in this state in any proceeding for enforcement of any obligation of any constituent entity party to the merger or consolidation that was organized under the laws of this state and for enforcement of any obligation of the surviving entity or new entity arising from the merger or consolidation.

C. The effect of such merger or consolidation shall be as provided in R.S. 12:1361, if the surviving entity or new entity is to be governed by the laws of this state. If the surviving entity or new entity is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as provided in R.S. 12:1361, except insofar as the laws of such other jurisdiction provide otherwise.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1995, No. 847, §3, eff. June 27, 1995.



RS 12:1363 - Revocation and reinstatement of articles; limitation on authority to do business within the state

PART X. MISCELLANEOUS

§1363. Revocation and reinstatement of articles; limitation on authority to do business within the state

A. If a limited liability company has failed to designate and maintain a registered office or to designate and maintain a registered agent pursuant to the provisions of R.S. 12:1308 for a period of ninety consecutive days, the secretary of state may revoke the articles of organization of such limited liability company.

B. Nothing contained in this Section shall be construed to prevent the state, through the office of the attorney general, from asserting a cause of action to revoke the articles of organization of a limited liability company on any of the following grounds:

(1) The limited liability company's articles of organization were procured through fraud practiced upon the state.

(2) The limited liability company has continued to abuse authority conferred upon it.

(3) The limited liability company should not have been formed under this Chapter or has been formed hereunder without substantial compliance with the conditions precedent to organization prescribed by this Chapter.

C. If the secretary of state revokes the articles of organization of a limited liability company, as authorized in Subsection A of this Section, the secretary of state shall cause notice of such revocation to be published in the official journal of the state of Louisiana. The revocation shall become effective thirty days after publication, unless the limited liability company designates and maintains a registered office and registered agent prior to that date.

D. At least thirty days prior to revoking the articles of organization, as authorized by Subsection A of this Section, the secretary of state shall give notice to the affected limited liability company of his intention to revoke the articles of organization by directing notice of such intention to the last designated registered agent of such limited liability company, as shown on the records of his office. Such notice shall be in writing and sent to said registered agent by certified United States mail at said agent's last known address. If there is no registered agent of record, the notice shall be directed to the limited liability company at its registered office.

E.(1) The articles of organization shall be reinstated provided that:

(a) A suit for liquidation or receivership of the limited liability company has not been filed at the time reinstatement is applied for.

(b) If a suit for liquidation or receivership of the limited liability company has been so filed, a unanimous written consent to the reinstatement by the members is filed with the secretary of state with the application for reinstatement.

(c) An application for reinstatement signed and acknowledged by a manager, if management of the limited liability company is vested in one or more managers pursuant to R.S. 12:1312, or by a member, if management of the limited liability company is reserved to the members, and the reinstatement fee are filed with the secretary of state within three years from the effective date of the revocation.

(2) The secretary of state shall furnish a certificate of reinstatement upon payment of the reinstatement fee, and filing the unanimous written consent of the members so certified if a suit for liquidation or receivership has been filed, the certificate of reinstatement and articles of organization shall be retroactive, and the certificate and articles of organization shall continue in existence as though the revocation had never occurred.

F. Any revocation of a limited liability company's articles of organization under the provisions of this Section shall not affect any cause of action against such limited liability company or the right to proceed against any property owned by the limited liability company, nor shall such revocation prohibit a limited liability company from selling property belonging to it in the same manner as if the revocation had not occurred.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1364 - Filing, service, and copying fees

§1364. Filing, service, and copying fees

A. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance for the following, for the use and benefit of the state, by every domestic limited liability company:

(1) For filing and recording articles of organization, amended articles of organization, articles of dissolution, reinstatement proceedings, merger proceedings for domestic limited liability companies, and certificates of correction.

(2) For additional certified copies, additional certificates, and issuing and sealing any other certificate required or permitted by this Chapter.

(3) For supplemental initial reports, certified copies with amendments, copies with amendments, agent resignation, appointment of registered agent, appointment of new agent, change of agent or address, or reservation of limited liability company name.

(4) For filing an annual report.

B. The secretary of state shall be paid fees as provided in R.S. 49:222 in advance for the following, for the use and benefit of the state, by every foreign limited liability company:

(1) For filing and recording certificates of authority, amended certificates, withdrawal proceedings, termination of withdrawal proceedings, reinstatement proceedings, certificates of correction, and merger proceedings for foreign corporations.

(2) For additional certified copies, additional certificates, and issuing and sealing any other certificate required or permitted by this Chapter.

(3) For certified copies with amendments, agent resignations, appointments of registered agents, changes of domicile, appointments of new agents, or changes of agent or address.

(4) For filing an annual report.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 2001, No. 1186, §2; Acts 2002, 1st Ex. Sess., No. 79, §1, eff. April 18, 2002; Acts 2008, No. 913, §2.



RS 12:1365 - Derivative actions

§1365. Derivative actions

A limited liability company shall be treated as an unincorporated association under Chapter 5 of Title II of Book I of the Louisiana Code of Civil Procedure.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1366 - Applicability of provisions to foreign and interstate commerce

§1366. Applicability of provisions to foreign and interstate commerce

A. Whenever a conflict arises between the law of this state and the laws of any other state with regard to the liability of members of a limited liability company organized and existing under this Chapter for the debts, obligations, and liabilities of the limited liability company, or for the acts or omissions of other members, managers, employees, or agents of the limited liability company, the laws of this state shall be deemed to govern in determining such liability.

B. It is the intention of the legislature by the enactment of this Chapter that the legal existence of limited liability companies formed under this Chapter be recognized beyond the limits of this state and that, subject to any reasonable registration requirements, any such limited liability company transacting business outside this state be granted the protection of full faith and credit under Article IV of the Constitution of the United States.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1367 - Rules of construction

§1367. Rules of construction

A. The rules that statutes in derogation of the common law are to be strictly construed shall have no application to this Chapter.

B. It is the policy of this Chapter to give maximum effect to the principle of freedom of contract.

C. Neither this Chapter nor any amendment shall be construed so as to impair the obligations of any contract existing when this Chapter or any amendment goes into effect, nor to affect any action or proceedings begun or right accrued before this Chapter or any amendment takes effect.

Acts 1992, No. 780, §2, eff. July 7, 1992; Acts 1993, No. 475, §4, eff. June 9, 1993.



RS 12:1368 - Taxation

§1368. Taxation

A limited liability company created under this Chapter or entering the state pursuant to this Chapter shall pay such taxes as are imposed by the laws of this state or any political subdivision thereof on domestic and foreign limited partnerships on an identical basis therewith. However, for state income tax purposes, a limited liability company shall be treated and taxed in the same manner that it is treated and taxed for federal income tax purposes.

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1369 - Short title

§1369. Short title

This Chapter shall be known and may be cited as the "Limited Liability Company Law".

Acts 1992, No. 780, §2, eff. July 7, 1992.



RS 12:1370 - Voting trusts

§1370. Voting trusts

A. One or more members of a limited liability company may, pursuant to an agreement in writing, transfer voting shares to any one or more persons or company having authority to act as trustees, for the purpose of vesting in the transferees, as trustees, for a period not exceeding fifteen years and upon the terms and conditions stated in the agreement, all voting or other rights pertaining to such shares. The voting trust agreement may stipulate that the time of the agreement may be extended under the same terms and conditions for an additional period, not to exceed ten years from the date of expiration of the original agreement. When the original agreement contains such a stipulation, it shall provide for the manner, method, time, and place for a meeting of all of the depositing members to vote on the extension. At least a majority in interest of all depositing members, and a larger percentage if stipulated, must vote for extension if the original agreement is to remain effective beyond its original expiration date.

B. Unless the agreement provides otherwise, any other member may at any time transfer his voting shares to the same trustee or trustees upon the terms and conditions stated in the agreement, and thereupon shall be bound by, and shall have the benefits of, all of the provisions of the voting trust agreement.

C. The certificates of voting shares transferred to a trustee or trustees shall be surrendered and cancelled, and new certificates therefor issued in the name of the trustee or trustees. In the new certificates it shall appear that they are issued pursuant to the voting trust agreement. In the entry of transfer on the records of the limited liability company, it shall be noted that the transfer is made pursuant to the agreement.

D. The trustee or trustees shall execute and deliver voting trust certificates to the transferors. Such voting trust certificates shall be transferable in the same manner and with the same effect as a membership interest under the provisions of R.S. 12:1330.

E. The trustee or trustees shall possess all voting and other rights pertaining to the shares transferred and registered in his or their names, subject to the terms and conditions of, and for the period specified in, the agreement.

F. Unless otherwise provided in the agreement, the following shall apply:

(1) The trustee or trustees may vote in person or by proxy.

(2) If there are two or more trustees, the manner of voting shall be determined by the will of the majority of the trustees, unless the voting trust agreement appointing the trustees directs that the shares shall be voted in some other way. When, in any case, the trustees are equally divided as to the manner of voting shares transferred jointly in their names, any court of competent jurisdiction may, upon petition filed by any of the trustees or by any member, appoint an additional person to act with the trustees in determining the manner in which the shares shall be voted on the particular questions as to which the trustees are divided.

(3) Vacancies among the trustees shall be filled by the remaining trustee or trustees.

(4) A trustee shall incur no responsibility as trustee except for his individual neglect or malfeasance.

G. The trustee or trustees shall keep at a place available to holders of voting trust certificates, correct and complete books and records of account relating to the trust, and a record containing the names and addresses of all persons who are holders of voting trust certificates, the number of shares represented by each certificate held by them, and the dates when they became the owners of the shares. The record may be in written form or in any other form capable of being converted into written form within a reasonable time.

H. A duplicate of every voting trust agreement shall be filed in the registered office of the limited liability company. The duplicate and the record of voting trust certificate holders shall be subject to the same right of inspection by a member or a holder of a voting trust certificate, in person or by agent or attorney, as are the records of the limited liability company under R.S. 12:1319.

Acts 2014, No. 261, §1.



RS 12:1400 - PROFESSIONAL SOCIAL WORK CORPORATIONS

CHAPTER 23. PROFESSIONAL SOCIAL WORK CORPORATIONS

§1400. Terms defined

As used in this Chapter:

(1) "Professional social work corporation" means a corporation organized pursuant to this Chapter for the practice of social work.

(2) All terms used both in this Chapter and in Chapter 1 of this Title shall have the same meaning when used in this Chapter, as when used in Chapter 1.

Acts 1997, No. 1169, §1.



RS 12:1401 - Professional corporations

§1401. Professional corporations

One or more natural persons, of full age and duly licensed to practice social work in this state, may form a corporation under Chapter 1 of this Title for the purpose of practicing social work. Such corporations shall be subject to all of the provisions of Chapter 1, as the same may from time to time be amended, except to the extent that such provisions are inconsistent with the provisions of this Chapter.

Acts 1997, No. 1169, §1.



RS 12:1402 - The corporate name

§1402. The corporate name

The corporate name may consist of the full or last name or names of one or more voting shareholders, former voting shareholders, or members of a predecessor social work partnership, or it may consist of any other name approved by the secretary of state. The name shall end with one of the phrases, which may be in parentheses, "A Professional Social Work Corporation", "A Professional Corporation" or "A Social Work Corporation". The name may include "Limited" or "Ltd.". The name need not contain "Incorporated" or "Inc.".

Acts 1997, No. 1169, §1.



RS 12:1403 - Corporate authority

§1403. Corporate authority

A professional social work corporation shall engage in no business other than the practice of social work, but may hold property for investment or in connection with its social work practice.

Acts 1997, No. 1169, §1.



RS 12:1404 - Shares

§1404. Shares

A. There shall be only one class of shares of a professional social work corporation, denominated common shares, which shall be either with or without par value.

B. Either a shareholder who is a natural person duly licensed to practice social work in this state, and who holds his shares in his own right, or another professional social work corporation, shall be entitled to vote such shares, and to participate in the corporation's earnings. Any other shareholder shall have no voting rights for any purpose whatever, shall not participate in the corporation's earnings, and shall have no access to any records or communications pertaining to social work services rendered by, or any other affairs of, the corporation, except as provided in R.S. 12:1412.

C. R.S. 12:33 shall not apply to professional social work corporations.

Acts 1997, No. 1169, §1.



RS 12:1405 - Certificate of stock

§1405. Certificate of stock

A. Each certificate of stock shall contain the corporation's full name and the following statement: "Except when held in his own right by a natural person duly licensed to practice social work or another professional social work corporation in the state of Louisiana, the shares represented by this certificate are not entitled to be voted or to participate in the earnings of the corporation, and the holder is not entitled to participate in the management of, or in the rendition of social work services by, the corporation, or to have access to any records or communications pertaining to social work services rendered by, or any other affairs of, the corporation."

B. Each certificate of stock shall contain a reference to any and all agreements among the corporation's voting shareholders made pursuant to R.S. 12:1408.

C. There shall be no provision for compulsory offer of shares for purchase or by sale to the corporation, and, except as provided in R.S. 12:71, no restriction upon the transfer of shares, unless, in either event, such provision or restriction is stated or summarized on the certificate representing the shares.

Acts 1997, No. 1169, §1.



RS 12:1406 - Liability of incorporators, subscribers, shareholders, directors, officers and agents

§1406. Liability of incorporators, subscribers, shareholders, directors, officers and agents

A. A subscriber to, or holder of, shares of a professional social work corporation shall be under no liability to the corporation with respect to such shares, other than the obligation of complying with the terms of the subscription therefor, and said obligation shall continue whether or not his rights or shares have been assigned or transferred.

B. A shareholder shall not be personally liable for any debt or liability of the corporation.

C. Nothing in this Chapter shall be construed as in derogation of any rights which any person may by law have against an incorporator, subscriber, shareholder, director, officer or agent of the corporation because of any fraud practiced upon him, or because of any breach of professional duty or other negligent or wrongful act by such person, or in derogation of any right which the corporation may have against any of such persons because of any fraud practiced upon it by him.

Acts 1997, No. 1169, §1.



RS 12:1407 - Action of shareholders

§1407. Action of shareholders

Any action by, or requiring the assent of, the shareholders of a professional social work corporation may be taken on the affirmative vote of a majority, or such greater proportion as the articles of incorporation may specify, in interest of the voting shareholders present or represented at a meeting duly called and held on due notice at which a quorum is present or represented.

Acts 1997, No. 1169, §1.



RS 12:1408 - Shareholders' agreements

§1408. Shareholders' agreements

A. Any lawful provision regulating the affairs of a professional social work corporation or the rights and liabilities of its shareholders, which is not required to be set forth in the articles of incorporation, may be set forth in an agreement among all of the voting shareholders, and such agreement shall be binding on the corporation and all persons who are at the time such agreement is made, or who thereafter become, shareholders of the corporation. Such agreement may be terminated at any time by a majority in interest of the voting shareholders.

B. A duplicate copy of such agreement shall be filed in the corporation's registered office which shall be open daily during business hours to the inspection of any shareholder or his attorney or legal representative.

Acts 1997, No. 1169, §1.



RS 12:1409 - Directors

§1409. Directors

Only voting shareholders, or voting shareholders of another professional social work corporation, may be directors. If there are fewer than three voting shareholders, there need be only as many directors as voting shareholders. The office of a director shall become vacant if he ceases to be a voting shareholder.

Acts 1997, No. 1169, §1.



RS 12:1410 - Officers and agents

§1410. Officers and agents

A. Only voting shareholders, or voting shareholders of another professional social work corporation, may be officers. If there is only one voting shareholder, all officers may be combined in his person. The office or offices held by an officer shall become vacant if he ceases to be a voting shareholder.

B. Only natural persons duly licensed to practice social work in this state may render social work services on behalf of a professional social work corporation.

Acts 1997, No. 1169, §1.



RS 12:1411 - Merger and consolidation

§1411. Merger and consolidation

Professional social work corporations may be merged into or consolidated only with other professional social work corporations.

Acts 1997, No. 1169, §1.



RS 12:1412 - Dissolution

§1412. Dissolution

A. The fact that it has no voting shareholders shall be an additional ground for involuntary dissolution of a professional social work corporation.

B. In the event of the death of a shareholder of a professional social work corporation, said shareholder's succession representative, or those placed in possession of the shares of said shareholder if there be no administration of the succession, as the case may be, shall be entitled to vote the shares of said shareholder and to be elected a director and officer of the corporation for the purpose of effectuating a voluntary dissolution and liquidation of the corporation, in or out of court, pursuant to the Louisiana Business Corporation Law.

Acts 1997, No. 1169, §1.



RS 12:1413 - Regulation by the Louisiana State Board of Social Work Examiners

§1413. Regulation by the Louisiana State Board of Social Work Examiners

Professional social work corporations shall be subject to the discipline of the Louisiana State Board of Social Work Examiners and to its authority to adopt rules and regulations governing the practice of social work.

Acts 1997, No. 1169, §1; Acts 2012, No. 811, §2, eff. July 1, 2012.



RS 12:1414 - Short title

§1414. Short title

This Chapter shall be known and may be referred to as the "Professional Social Work Corporations Act".

Acts 1997, No. 1169, §1.



RS 12:1501 - Applicability

CHAPTER 24. PRESCRIPTIVE PERIODS APPLICABLE

TO BUSINESS ORGANIZATIONS

§1501. Applicability

The provisions of this Chapter shall be applicable to all business organizations defined in R.S. 12:1502(B).

Acts 2001, No. 1126, §1, eff. June 28, 2001; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1502 - Actions against persons who control business organizations

§1502. Actions against persons who control business organizations

A. The provisions of this Section shall apply to all business organizations formed under the laws of this state and shall be applicable to actions against any officer, director, shareholder, member, manager, general partner, limited partner, managing partner, or other person similarly situated. The provisions of this Section shall not apply to actions governed by R.S. 12:1-622, 1-833, 1-1407, or 1328(C).

B. The term "business organization" includes any entity formed under the laws of this state engaged in any trade, occupation, profession, or other commercial activity including but not limited to professions licensed by a state or other governmental agency. This Section shall apply without limitation to corporations, incorporated or unincorporated associations, partnerships, limited liability partnerships, partnerships in commendam, limited liability companies, or cooperative associations or other entities formed under the laws of this state.

C. No action for damages against any person described in Subsection A of this Section for an unlawful distribution, return of an unlawful distribution, or for breach of fiduciary duty, including without limitation an action for gross negligence, but excluding any action covered by the provisions of Subsection D of this Section, shall be brought unless it is filed in a court of competent jurisdiction and proper venue within one year from the date of the alleged act, omission, or neglect, or within one year from the date that the alleged act, omission, or neglect is discovered or should have been discovered, but in no event shall an action covered by the provisions of this Subsection be brought more than three years from the date of the alleged act, omission, or neglect.

D. No action for damages against any person listed in Subsection A of this Section for intentional tortious misconduct, or for an intentional breach of a duty of loyalty, or for an intentional unlawful distribution, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional violation of law, shall be brought unless it is filed in a court of competent jurisdiction and proper venue within two years from the date of the alleged act or omission, or within two years from the date the alleged act or omission is discovered or should have been discovered, but in no event shall an action covered by the provisions of this Subsection be brought more than three years from the date of the alleged act or omission.

E. The time limitations provided in this Section shall not be subject to suspension on any grounds or interruption except by timely suit filed in a court of competent jurisdiction and proper venue.

F. This Section shall be applied both retrospectively and prospectively as to claims to which a vested right has not attached; however, as to any alleged act, omission, or neglect for which the time period for bringing an action would otherwise be shortened by Subsection C of this Section, such action shall be filed in a court of competent jurisdiction and proper venue on or before the earlier of the end of the time period for bringing such action prior to June 28, 2001, or September 1, 2002. Any claim or alleged act or omission for which the time period for bringing an action would otherwise be shortened by Subsection D of this Section shall be filed in a court of competent jurisdiction and proper venue on or before the earlier of the end of the time period for bringing such action prior to June 28, 2001, or September 1, 2002, in any case without regard to the date of discovery of the alleged act or omission.

Acts 2001, No. 1126, §1, eff. June 28, 2001; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1601 - Definitions

CHAPTER 25. CONVERSIONS OF BUSINESS ORGANIZATIONS

§1601. Conversion of domestic business entities

One form of domestic business entity may convert to another form of domestic business entity as provided in the Business Corporation Act. This authorization of domestic entity conversions does not limit the other forms of transaction authorized by the Business Corporation Act.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1602 - Conversion of domestic entities

§1602. Definitions

Terms that are defined in the Business Corporation Act have the same meaning in this Chapter as in that Act. As used in this Chapter:

(1) "Allowed update rule" means a rule of a licensing body allowed by R.S.12:1604(B) or (C).

(2) "Business entity" means any of the following business organizations: business corporation, limited liability company, partnership, partnership in commendam, and registered limited liability partnership.

(3) "Converting entity" means a domestic business corporation or domestic unincorporated entity as it exists before the effective date of an entity conversion under the Business Corporation Act.

(4) "Domestic business entity" means a business entity that is incorporated, organized, or formed under the laws of this state.

(5) "License" means any license, permit, or certificate issued by any board, commission, or agency of the state or any of its political subdivisions.

(6) "Licensing body" means the board, commission, or agency of the state or any of its political subdivisions that issues a license.

(7) "Publicly traded entity" means a business entity that is the issuer of shares, ownership interests, or other securities that are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities association.

(8) "Surviving entity" means a domestic business corporation or domestic unincorporated entity as it exists immediately after the consummation of an entity conversion under the Business Corporation Act.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1603 - Conversion application

§1603. Tax filing requirements

Short period tax returns shall be filed for the converting entity as required by Title 47 of the Revised Statutes if the surviving entity's tax classification is different from the converting entity's tax classification.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1604 - Filing and recording conversion application; issuance and effect of certificate of conversion

§1604. Continuation and updating of professional or other license

A. A converting entity that holds a license immediately before a nonprofit conversion or entity conversion continues to hold the license as a surviving entity unless the surviving entity fails to comply with an allowed update rule, or is not a form of business entity that may hold that kind of license. The continued holding of a license under this Subsection does not affect the expiration date or any of the terms or conditions of the license. The license continues to be held, and may be suspended, restricted, or revoked, as if the conversion had not occurred.

B. The rules of a licensing body may require a surviving entity to update its licensing information by delivering a copy of any of the following documents to the licensing body within ninety days after the effective date of the conversion, or by a later date set by those rules:

(1) The articles of entity conversion, acknowledged as filed by the secretary of state as provided in the Business Corporation Act.

(2) The license being updated.

(3) A bond or certificate of insurance in the name of the surviving entity for any coverage required for the issuance of the kind of license being updated.

(4) An amendment or amended version of any contract or other agreement required for the issuance of the kind of license being updated, naming the surviving entity as a party to the required contract or agreement.

C. The rules of a licensing body may require the surviving entity to pay a fee of up to twenty-five dollars to update the license.

D. An updated license shall be issued by the licensing body within thirty days of its receipt of the documents and fee required by its allowed update rules, but if a surviving entity has complied with the allowed update rules of the licensing body, a failure by the licensing body to issue an updated license does not affect the continued holding of the license as provided in Subsection A of this Section.

E. A license held by a converting entity terminates on the effective date of the conversion if the surviving entity in the conversion is a form of business entity that may not hold the license.

F. If a surviving entity fails to comply with an allowed update rule concerning a license, the license terminates at the end of the ninetieth day after the effective date of the conversion or, if a later date for compliance is set by the allowed update rule, at the end of the later date.

G. Except for publicly traded entities, the provisions of this Section shall not apply to a surviving entity seeking an updated license that has any change in ownership interests or has changed ownership by including an individual or entity that did not have an ownership interest in the surviving entity immediately prior to the conversion.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1605 - Effect of conversion

§1605. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1606 - Tax filing requirements

§1606. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2006, No. 153, §1, eff. June 2, 2006; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1607 - Recognition of conversion; updating of professional license

§1607. Repealed by Acts 2014, No. 328, §5, eff. Jan. 1, 2015.

Acts 2007, No. 63, §1; Acts 2012, No. 434, §1; Acts 2014, No. 328, §5, eff. Jan. 1, 2015.



RS 12:1701 - Judicial review; removal of officers, members, managers, and partners

CHAPTER 26. PROVISIONS APPLICABLE TO MORE THAN

ONE KIND OF BUSINESS ORGANIZATION

§1701. Filing Methods

A.(1) The secretary of state may accept any filing authorized by this Title by electronic or facsimile transmission. All electronic filings authorized by this Title shall include an electronic or digital signature.

(2) "Digital signature" means a type of electronic signature that transforms a message using an asymmetric crytography system such that a person having the initial message and the signer's public key can accurately determine both of the following:

(a) Whether the transformation was created using the private key that corresponds to the signer's public key.

(b) Whether the initial message has been altered since the transformation was made.

(3) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

B. Filing by facsimile. The process of transmitting printed documents by electronic method to the secretary of state, is deemed to be properly signed when the document received by a facsimile machine or document image attachment in e-mail in the commercial division, office of the secretary of state, purports to be a copy of the original document, and contains the signatures required by this Section.

C.(1) Internet filing. The secretary of state is authorized to implement and establish procedures and systems for secure Internet-form filing for the filing of any instrument required under this Title.

(2) Any requirement that an instrument filed under this Title shall be subscribed or acknowledged before a notary public may be dispensed with if the instrument is filed and signed electronically as provided in Paragraph (A)(3) of this Section by a person authorized to sign the instrument.

D. In-person filing. Any provision of this Title requiring that an instrument filed under this Title shall be subscribed or acknowledged before a notary public may be dispensed with if the instrument is signed, by the person authorized to sign, in the presence of the employee of the secretary of state receiving the instrument for filing and the employee verifies the identity of the person signing the instrument.

Acts 2012, No. 791, §1; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1702 - Electronic mail addresses and short message service numbers; confidentiality

§1702. Electronic mail addresses and short message service numbers; confidentiality

A. Any electronic mail address or short message service number submitted to or captured by the secretary of state pursuant to the provision of this Title shall be confidential and shall not be disclosed by the secretary of state or any employee or official of the Department of State.

B. The provisions of Subsection A of this Section shall not prohibit the disclosure of electronic mail addresses or short message service numbers by the secretary of state or any employee or official of the Department of State to an agency, official, or employee of state government or of a political subdivision of the state in the course of the interaction of the agency, official, or employee with the Department of State. An agency, official, or employee that receives electronic mail addresses or short message service numbers pursuant to this Subsection shall use the electronic mail addresses or short message service numbers only for the governmental purposes for which the information was submitted or captured, shall not disclose the electronic mail addresses or short message service numbers, and shall maintain the confidentiality of the electronic mail addresses and short message service numbers.

Acts 2014, No. 162, §1; Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1703 - Electronic notification of status changes

§1703. Electronic notification of status changes

The secretary of state shall notify any person who subscribes to the secretary of state's electronic mail or short message notification service and who is an officer of a corporation, member or manager of a limited liability company, or partner in a partnership, or any agent thereof, when a filing has occurred that purports to remove that person's name from documents and records of that entity held by the secretary of state.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1704 - Judicial review; removal of officers, members, managers, and partners

§1704. Judicial review; removal of officers, members, managers, and partners

A. Should any officer, member, manager, or partner of any corporation, limited liability company, or partnership have his name removed from any document or record filed with the secretary of state in violation of state law or in contravention of any document of creation, organization, or management of such business entity, the aggrieved party may file suit against the party who caused the aggrieved party's name to be removed from such document or record.

B. Such suit shall be filed in the district court of the parish where the business entity is domiciled.

C. The secretary of state shall be made a party to the suit.

D. The court shall conduct a hearing within ten days after service of process of the suit on all parties.

E. Should the court find that the name of the aggrieved party was improperly or fraudulently removed from the documents and records of the secretary of state, the court shall order the secretary of state to restore the name of the aggrieved party in all appropriate documents and records of the secretary of state.

F. Nothing in this Section shall be construed to supersede or conflict with the provisions of R.S. 12:208.

Acts 2014, No. 328, §1, eff. Jan. 1, 2015.



RS 12:1801 - Short title

CHAPTER 27. BENEFIT CORPORATIONS

PART I. PRELIMINARY PROVISIONS

§1801. Short title

This Chapter shall be known and may be cited as the "Benefit Corporations Law".

Acts 2012, No. 442, §1.



RS 12:1802 - Application and effect of Chapter

§1802. Application and effect of Chapter

A. This Chapter shall apply to all benefit corporations.

B. The existence of a provision of this Chapter shall not of itself create an implication that a contrary or different rule of law is applicable to a business corporation that is not a benefit corporation. This Chapter shall not affect a statute or rule of law that is applicable to a business corporation that is not a benefit corporation.

C. Except as otherwise provided in this Chapter, the Business Corporation Law, R.S. 12:1 et seq., shall be generally applicable to all benefit corporations. The specific provisions of this Chapter shall control over the general provisions of the Business Corporation Law. A benefit corporation may be simultaneously subject to this Chapter and one or more other Chapters within this Title.

D. A provision of the articles or bylaws of a benefit corporation shall not relax, be inconsistent with, or supersede a provision of this Chapter.

Acts 2012, No. 442, §1.



RS 12:1803 - Definitions

§1803. Definitions

A. As used in this Chapter, the following terms and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Affiliate" means, in relation to a person, a subsidiary of the person or an entity which owns beneficially or of record a majority of the outstanding equity interests of the person.

(2) "Benefit corporation" means a business corporation which has elected to become subject to this Chapter and whose status as a benefit corporation has not been terminated.

(3) "Benefit director" means the director designated as the benefit director of a benefit corporation pursuant to R.S. 12:1822.

(4) "Benefit enforcement proceeding" means any claim or action for one or both of the following:

(a) Failure of a benefit corporation to pursue or create general public benefit or a specific public benefit set forth in its articles.

(b) Violation of any obligation, duty, or standard of conduct pursuant to this Chapter.

(5) "Benefit officer" means the individual designated as the benefit officer of a benefit corporation pursuant to R.S. 12:1824.

(6) "General public benefit" means a material positive impact on society and the environment, taken as a whole, assessed against a third-party standard, from the business and operations of a benefit corporation.

(7) "Independent" means having no material relationship with a benefit corporation or a subsidiary of the benefit corporation.

(8) "Material relationship" means the relationship between a person and a benefit corporation or any of its subsidiaries if any of the following apply:

(a) The person is, or has been within the last three years, an employee, other than a benefit officer, of the benefit corporation, or an affiliate of the benefit corporation.

(b) An immediate family member of the person is, or has been within the last three years, an employee, officer, or director of the benefit corporation, or an affiliate of the benefit corporation.

(c) There is beneficial or record ownership of five percent or more of the outstanding shares of the benefit corporation by either the person or an entity of which the person is a director, an officer, or a manager, or in which the person owns beneficially or of record five percent or more of the outstanding equity interests.

(9) "Minimum vote" means:

(a) In the case of a business corporation, the approval by holders of two-thirds of the shares present and voting of each class or series and any other approval or vote required under the Business Corporation Law or the articles.

(b) In the case of a domestic entity other than a business corporation, the approval by holders of two-thirds of each class or series of equity interests entitled to vote on any issue and any other approval or vote required under the law governing the internal affairs of the entity or its constituent documents.

(10) "Specific public benefit" means any of the following:

(a) Serving low-income or underserved individuals or communities.

(b) Promoting economic opportunity for low-income or underserved individuals or communities.

(c) Preserving the environment, promoting positive impacts on the environment, or reducing negative impacts on the environment.

(d) Improving human health.

(e) Promoting the arts, sciences, or advancement of knowledge.

(f) Increasing the flow of capital to entities with a purpose listed in this Paragraph.

(g) Historic preservation.

(h) Urban beautification.

(11) "Subsidiary" means, in relation to a person, an entity in which the person owns beneficially or of record fifty percent or more of the outstanding equity interests.

(12) "Third-party standard" means a recognized standard for defining, reporting, and assessing the performance of corporations in producing general public benefit and specific public benefits which is all of the following:

(a) Comprehensive in that it assesses the effect of the corporation and its operations in producing general public benefit and any specific public benefit specified in the articles.

(b) Transparent because the following information about the standard is publicly available:

(i) The criteria considered when measuring the overall social and environmental performance of a business.

(ii) The relative weightings, if any, of those criteria.

(iii) The identity of the directors, officers, material owners, and the governing body of the organization that developed and controls revisions to the standard.

(iv) The process by which revisions to the standard and changes to the membership of the governing body are made.

(v) An accounting of the sources of financial support for the organization, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

B. Terms not otherwise defined in Subsection A of this Section shall have the meanings given to them in the Business Corporation Law.

C. For purposes of the definitions in this Section, a percentage of ownership in an entity shall be calculated as if all outstanding rights to acquire equity interests in the association have been exercised.

Acts 2012, No. 442, §1.



RS 12:1804 - Election of status; corporate name

§1804. Election of status; corporate name

A. A business corporation incorporated in accordance with R.S. 12:21 et seq. may elect to be a benefit corporation under this Chapter by stating in its articles that it is a benefit corporation subject to this Chapter.

B. Any amendment to the articles of an existing business corporation to add a statement that it is a benefit corporation subject to this Chapter shall be adopted by at least the minimum vote. The notice of the meeting of shareholders to approve the amendment shall state the specific public benefits, if any, to be included in the purposes of the benefit corporation and shall explain the anticipated impact on shareholders of becoming a benefit corporation.

C. If an entity that is not a benefit corporation is a party to a merger or consolidation, and the surviving or new entity in the merger or consolidation is to be a benefit corporation, then the plan of merger or consolidation shall be adopted by at least the minimum vote.

D. The corporate name of a benefit corporation shall end with the following phrase, which may be in parentheses, "A Benefit Corporation".

Acts 2012, No. 442, §1.



RS 12:1805 - Termination of status

§1805. Termination of status

A. A benefit corporation may terminate its status as such and cease to be subject to this Chapter by amending its articles to delete the provision required by R.S. 12:1804 to be stated in the articles of a benefit corporation. In order to be effective, the amendment shall be adopted by at least the minimum vote.

B. If a merger or consolidation of a benefit corporation would have the effect of terminating the status of a business corporation as a benefit corporation, in order to be effective, the plan of merger or consolidation shall be adopted by at least the minimum vote of the benefit corporation. Any sale, lease, exchange, or other disposition of all or substantially all of the assets of a benefit corporation, unless the transaction is in the usual and regular course of business, shall not be effective unless the transaction is approved by at least the minimum vote.

Acts 2012, No. 442, §1.



RS 12:1811 - Corporate purposes

PART II. CORPORATE PURPOSES

§1811. Corporate purposes

A. A benefit corporation shall have a purpose of creating a general public benefit. This purpose is in addition to its purpose under R.S. 12:21 et seq.

B. The articles of a benefit corporation may identify one or more specific public benefits that it is the purpose of the benefit corporation to create in addition to its purposes under R.S. 12:21 et seq. and Subsection A of this Section. The identification of a specific public benefit under this Subsection shall not limit the obligation of a benefit corporation under Subsection A of this Section.

C. The creation of a general public benefit and specific public benefit under Subsections A and B of this Section is in the best interests of the benefit corporation.

D. A benefit corporation may amend its articles to add, amend, or delete the identification of a specific public benefit that it is the purpose of the benefit corporation to create. In order to be effective, the amendment shall be adopted by at least the minimum vote.

E. A professional corporation that is a benefit corporation shall not be deemed in violation of R.S. 12:804, 904, 984, 1054, 1074, 1089, 1113, 1133, 1154, 1193, or 1403 by having the purpose to create general public benefit or a specific public benefit.

Acts 2012, No. 442, §1.



RS 12:1821 - Standard of conduct for directors

PART III. ACCOUNTABILITY

§1821. Standard of conduct for directors

A. In discharging the duties of their respective positions and in considering the best interests of the benefit corporation, the board of directors, committees of the board, and individual directors of a benefit corporation:

(1) Shall consider the effects of any action or inaction upon all of the following:

(a) The shareholders of the benefit corporation.

(b) The employees and work force of the benefit corporation, its subsidiaries, and its suppliers.

(c) The interests of customers as beneficiaries of the general public benefit or specific public benefit purposes of the benefit corporation.

(d) Community and societal factors, including those of each community in which offices or facilities of the benefit corporation, its subsidiaries, or its suppliers are located.

(e) The local and global environment.

(f) The short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation.

(g) The ability of the benefit corporation to accomplish its general public benefit purpose and any specific public benefit purpose.

(2) May consider other pertinent factors or the interests of any other group that they deem appropriate.

(3) Shall not be required to give priority to the interests of a particular person or group referred to in Paragraph (1) or (2) of this Subsection over the interests of any other person or group unless the benefit corporation has stated in its articles the intention to give priority to certain interests related to the accomplishment of its general public benefit purpose or of a specific public benefit purpose identified in the articles.

B. The consideration of interests and factors in the manner required by Subsection A of this Section shall not constitute a violation of R.S. 12:91.

C. A director shall not be personally liable for monetary damages for any of the following:

(1) Any act or omission covered by a provision in the articles of incorporation that eliminates or limits the liability of the director as authorized in R.S. 12:24(C)(4).

(2) Any act or omission as a director if the director performed the duties of office pursuant to R.S. 12:91.

(3) Failure of the benefit corporation to pursue or create a general public benefit or specific public benefit.

D. A director shall not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

Acts 2012, No. 442, §1.



RS 12:1822 - Benefit director

§1822. Benefit director

A. The board of directors of a benefit corporation shall include a director who shall be designated the benefit director and who shall have, in addition to the powers, duties, rights, and immunities of the other directors of the benefit corporation, the powers, duties, rights, and immunities provided for in this Part.

B. The benefit director shall be elected, and may be removed, pursuant to R.S. 12:81, and shall be an individual who is independent. The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles or bylaws of a benefit corporation may prescribe additional qualifications or duties of the benefit director not inconsistent with this Subsection.

C. The benefit director shall be responsible for the preparation of an annual benefit report submitted to shareholders as required by R.S. 12:1831. The benefit director may retain an independent third party to audit the annual benefit report or conduct any other assessment of the corporation's pursuit of its general public benefit purpose and any specific public benefit purpose. The annual benefit report shall include a statement of the benefit director, in the opinion of the benefit director, on all of the following:

(1) Whether the benefit corporation acted in accordance with its general public benefit purpose and any specific public benefit purpose in all material respects during the period covered by the report.

(2) Whether the directors and officers complied with R.S. 12:1821(A) and 1823(A), respectively.

(3) If, in the opinion of the benefit director, the benefit corporation or its directors or officers failed to comply with R.S. 12:1821(A) and 1823(A), a description of the ways in which the benefit corporation or its directors or officers failed to comply.

D. The act or inaction of an individual in the capacity of a benefit director shall constitute for all purposes an act or inaction of that individual in the capacity of a director of the benefit corporation.

E. Regardless of whether the bylaws of a benefit corporation include a provision eliminating or limiting the personal liability of directors authorized by R.S. 12:24(C)(4), a benefit director shall not be personally liable for an act or omission in the capacity of a benefit director unless the act or omission constitutes self-dealing, willful misconduct, or a knowing violation of law.

F. The benefit director of a professional corporation shall not be required to be independent.

Acts 2012, No. 442, §1.



RS 12:1823 - Standard of conduct for officers

§1823. Standard of conduct for officers

A. Each officer of a benefit corporation shall consider the interests and factors described in R.S. 12:1821 in the manner provided in that Section if all of the following applies:

(1) The officer has discretion to act with respect to the matter.

(2) It reasonably appears to the officer that the matter may have a material effect on the creation by the benefit corporation of a general public benefit or a specific public benefit identified in the articles of the benefit corporation.

B. The consideration of interests and factors pursuant to Subsection A of this Section shall not constitute a violation of R.S. 12:91.

C. An officer shall not be personally liable for monetary damages for either of the following:

(1) An action or omission as an officer if the officer performed the duties of the position pursuant to R.S. 12:91.

(2) Failure of the benefit corporation to pursue or create general public benefit or specific public benefit.

D. An officer shall not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

Acts 2012, No. 442, §1.



RS 12:1824 - Benefit officer

§1824. Benefit officer

A. A benefit corporation may have an officer designated as the benefit officer.

B. A benefit officer shall have all of the following:

(1) The powers and duties relating to the purpose of the corporation to create a general public benefit or specific public benefit provided by the bylaws or, absent controlling provisions in the bylaws, by resolutions or orders of the board of directors.

(2) The duty to prepare the benefit report required by R.S. 12:1831.

C. An officer shall not be personally liable for monetary damages for any of the following:

(1) Any act or omission covered by a provision in the articles of incorporation that eliminates or limits the liability of the officer as authorized in R.S. 12:24(C)(4).

(2) Any act or omission as an officer if the officer performed the duties of office pursuant to R.S. 12:91.

(3) Failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

Acts 2012, No. 442, §1.



RS 12:1825 - Right of action

§1825. Right of action

A. The duties of directors and officers under this Chapter and the general public benefit purpose and any specific public benefit purpose of a benefit corporation may be enforced only in accordance with this Section in a benefit enforcement proceeding, and no person shall bring an action or assert a claim against a benefit corporation.

B. A benefit enforcement proceeding shall be commenced or maintained only directly by the benefit corporation or derivatively by one of the following parties:

(1) A shareholder.

(2) A benefit director.

(3) Other persons as specified in the articles or bylaws of the benefit corporation.

Acts 2012, No. 442, §1.



RS 12:1831 - Annual benefit report

PART IV. TRANSPARENCY

§1831. Annual benefit report

A. A benefit corporation shall prepare an annual benefit report including all of the following:

(1) A narrative description of all of the following:

(a) The ways in which the benefit corporation pursued a general public benefit during the year and the extent to which the general public benefit was created.

(b) The ways in which the benefit corporation pursued a specific public benefit that the articles state it is the purpose of the benefit corporation to create and the extent to which that specific public benefit was created.

(c) Any circumstances that have hindered the creation by the benefit corporation of a general public benefit or specific public benefit.

(d) The process and rationale for selecting or changing the third-party standard used to prepare the benefit report.

(2) An assessment of the performance of the benefit corporation in pursuing the creation of general public benefit against a third-party standard which is either applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment shall not be required to be performed, audited, or certified by a third-party standards provider.

(3) The name of the benefit director and the benefit officer, if any, and the address to which correspondence to each of them may be directed.

(4) The compensation paid by the benefit corporation during the year to each director in the capacity of a director.

(5) The name of each person that owns five percent or more of the outstanding shares of the benefit corporation.

(6) The statement of the benefit director pursuant to R.S. 12:1822(C).

(7) A statement of any connection between the organization that established the third-party standard, or its directors, officers, or any holder of five percent or more of the governance interests in the organization, and the benefit corporation or its directors, officers, or any holder of five percent or more of the outstanding shares of the benefit corporation, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard.

B. A benefit corporation shall annually send a benefit report to each shareholder either:

(1) Within one hundred twenty days following the end of the fiscal year of the benefit corporation.

(2) At the same time that the benefit corporation delivers any other annual report to its shareholders.

C. A benefit corporation shall post all of its benefit reports on the public portion of its Internet website, if any. The compensation paid to directors and financial or proprietary information included in the benefit reports may be omitted from the benefit reports as posted.

D. If a benefit corporation does not have an Internet website, the benefit corporation shall provide a copy of its most recent benefit report, without charge, to any person that requests a copy, but the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

Acts 2012, No. 442, §1.



RS 12:1832 - Stock certificates

§1832. Stock certificates

All certificates representing shares in a benefit corporation shall contain, in addition to any other statements required by the Business Corporation Law, the following conspicuous language on the face of the certificate: "This corporation is a benefit corporation subject to the Benefit Corporations Law, R.S. 12:1801 et seq."

Acts 2012, No. 442, §1.






TITLE 13 - Courts and Judicial Procedure

RS 13:1 - Duties of the minute clerks of courts of Orleans Parish

TITLE 13. COURTS AND JUDICIAL PROCEDURE

CHAPTER 1. JUDICIAL OFFICERS AND EMPLOYEES, IN GENERAL

PART I. GENERAL PROVISIONS

§1. Duties of the minute clerks of courts of Orleans Parish

The minute clerks of the court of appeals and of the civil and criminal district courts of the parish of Orleans shall attend the sessions of the court for which they are appointed, and shall, under the supervision of the judge or judges of the courts, keep the minutes of the court, issue all notices, copies of rules and orders entered on the minutes, which are required to be issued, and make due entries on the dockets of the causes and of the proceedings therein, and shall perform such other duties as the judges may direct.

Acts 2006, No. 621, §2, eff. Jan 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2012, No. 474, §5(A).



RS 13:2 - Fines for non-attendance of any witness or juror imposed by any court of justice

§2. Fines for non-attendance of any witness or juror imposed by any court of justice

When a fine is imposed by any court of justice for the non-attendance of any witness or juror, or for any other cause, it is the duty of the clerk to issue, within two judicial days, a writ of fieri facias at the suit of the state, against the person on whom the fine is imposed; fines shall not be imposed without a rule on the party to show cause, unless the circumstances of the case should, in the discretion of the court, require no delay.



RS 13:3 - Seals for clerks of Supreme Court and Orleans parish courts; Orleans Parish Juvenile Court

§3. Seals for clerks of Supreme Court and Orleans parish courts; Orleans Parish Juvenile Court

The clerks of the Supreme Court and the several courts in the parish of Orleans each shall have a seal containing the vignette of the state seal and designating the court for which the seal is to be used, with which all documents requiring a seal issued from these courts shall be sealed, provided that the Orleans Parish Juvenile Court may prepare and use its own special seal, which shall contain thereon at its top the name "Orleans Parish Juvenile Court" with the words "State of Louisiana" across its middle, and at the bottom the court's motto, "Justice through Understanding." Embossed under the court's name shall be the scales of justice supported by the Louisiana Pelican with its young (now contained in the vignette of the present state seal) and enclosed within a crescent symbolical of New Orleans the year "1908" commemorating the court's creation. The clerk of the Orleans Parish Juvenile Court shall be the keeper of such seal and shall affix this official court seal to all official acts and documents necessitating a seal.

Amended by Acts 1962, No. 117, §1.



RS 13:4 - Affixing seal of clerk complies with requirement of affixing seal of court

§4. Affixing seal of clerk complies with requirement of affixing seal of court

When any code or statutory provision requires the affixing of the seal of a court to a judgment, order, mandate, writ, process, certified copy, or document issued by the court or its clerk, and the court has no official seal, the affixing of the seal of the clerk of the court is a compliance with the code or statutory requirement.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:5 - Ancillary office of each of the clerks of court; recorder of mortgages and register of conveyances and office of notarial archives for the parish of Orleans, periods of declared state of emergency or disaster

§5. Ancillary office of each of the clerks of court; recorder of mortgages and register of conveyances and office of notarial archives for the parish of Orleans, periods of declared state of emergency or disaster

During the period in which the governor has declared a state of emergency or disaster by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act, each clerk of court and the recorder of mortgages, register of conveyances and office of notarial archives for the parish of Orleans that is affected by the disaster or emergency and is unable to function at its existing location and no other location is readily available within its parish or territorial jurisdiction is authorized to establish an ancillary office in any parish in the state. The affected offices shall retain all necessary powers, duties, and functions to maintain their effective operation and shall be limited to all matters and proceedings that were properly exercised in their original location.

Acts 2005, 1st Ex. Sess., No. 14, §1, eff. Nov. 29, 2005.



RS 13:10 - Judicial administrator; emoluments and benefits; retirement

§10. Judicial administrator; emoluments and benefits; retirement

The supreme court may fix the salary of the judicial administrator by rule.

The judicial administrator shall be entitled to all emoluments and benefits applicable by law to district judges and shall be subject to the same retirement provisions.

Added by Acts 1975, No. 136, §1.



RS 13:10.1 - Completion of term to which elected; certain judges reaching mandatory retirement age within twelve months of election

§10.1. Completion of term to which elected; certain judges reaching mandatory retirement age within twelve months of election

Any judge who was in office on December 31, 1974, and who reaches his mandatory retirement age within twelve months prior to the primary election at which his successor is to be elected, may serve through the end of the term to which he was elected.

Added by Acts 1978, No. 483, §1.



RS 13:10.2 - Official court reporters; oath of office; bond

§10.2. Official court reporters; oath of office; bond

A.(1) Notwithstanding any other provision of law to the contrary, each court reporter appointed as an official court reporter by any judge of any court shall be required to take an oath of office and to furnish bond for the faithful performance of the duties of the office.

(2) The bond shall be in the sum of ten thousand dollars and shall be approved by the judge making the appointment.

(3) The bond shall be in favor of the judge making the appointment and any party litigant for the purpose of protecting litigants against any acts of incompetence or neglect of duty on the part of the reporter.

(4) It shall be recorded and filed in the clerk's office in each court for which such appointment is made.

B. Any party litigant may sue on said bond for any damages sustained by said party litigant by a wrongful act or neglect of duty committed or omitted by the official court reporter in the performance of the duties of official court reporters.

Acts 1984, No. 538, §1.



RS 13:10.3 - Judges' Supplemental Compensation Fund; creation; sources of funds

§10.3. Judges' Supplemental Compensation Fund; creation; sources of funds

A. The Judges' Supplemental Compensation Fund, hereinafter referred to as "the fund", is hereby created. The proceeds from the fund shall be used solely and exclusively for salary supplements to judges and commissioners, for related costs of state or municipal retirement funds, and for necessary and associated administrative expenses.

B.(1) The Judges' Supplemental Compensation Fund Board is hereby created. The members of the commission shall serve two-year terms, unless otherwise specified. A member may not serve more than two successive terms. The board shall be domiciled in Baton Rouge. The members shall serve without pay.

(2) The board shall be composed of five members to be selected as follows:

(a) The chief justice of the supreme court or his designee.

(b) One court of appeal judge selected by the Conference of Court of Appeal judges in a manner to be determined by that conference.

(c) Two district court judges selected by the Louisiana District Judges Association in a manner to be determined by that association, one of whom shall serve an initial term expiring December 31, 1986.

(d) One member of the Louisiana City Judges Association selected by that association in a manner to be determined by it.

(3) The judicial administrator of the supreme court shall be responsible for the distribution of the proceeds of the fund. He shall keep detailed and accurate records to be examined by the legislative fiscal office annually.

C. In addition to any other filing fee imposed by law, a nonrefundable fee of ten dollars for every civil filing in the office of each clerk of city, parish, juvenile, family, district, appellate, and supreme court is hereby levied. Each clerk of court shall remit all costs so collected to the state treasurer monthly on or before the tenth day of each calendar month to be credited to the Judges' Supplemental Compensation Fund, after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The disbursement of the proceeds from the fund may be authorized only by a majority of the members of the board and shall be made on the warrant of the judicial administrator of the supreme court drawn on the state treasury.

D. After making provisions for necessary and associated administrative expenses, the board shall authorize the judicial administrator to set aside and transmit monthly an amount to provide the additional employer's retirement contribution due by the state on the supplemental compensation to the State Employees' Retirement System on behalf of the judges who are members of the system. The board, through the judicial administrator, shall then distribute the proceeds from the fund monthly, as follows:

(1) Justices of the supreme court, appellate court judges, and district, family, and juvenile court judges, including the magistrate of the criminal district court for Orleans Parish, shall receive equal supplemental compensation.

(2) City, traffic, municipal, and parish court judges and commissioners shall receive supplemental compensation in the proportion that their current state-paid salary bears to the current state-paid salary of a district judge.

E. The additional filing fee of ten dollars shall be considered the base additional fee for purposes of this Subsection. Beginning in July, 1986, the base fee shall be increased an amount equal to the percent of increase in the average consumer price index (all items-city average) as published by the United States Department of Labor, bureau of labor statistics, between the figures for the calendar years 1984 and 1985. The amount of increase so calculated shall be rounded off to the nearest half-dollar. Each succeeding July, a similar adjustment shall be made to the base fee, as adjusted, based upon the percent of change to the nearest half-dollar in the average consumer price index between the two complete calendar years preceding July of the year in which the adjustment is made. Under no circumstances shall the base fee or any escalation thereof, pursuant to the provisions of this Paragraph, be reduced.

F. Nothing in this Section shall be construed to require a filing fee of the state or a state agency.

Acts 1985, No. 63, §1.



RS 13:10.4 - Court costs; witness protection

§10.4. Court costs; witness protection

A. In every state district court having criminal jurisdiction in the state of Louisiana, there shall be assessed as an additional cost against every defendant who is convicted after trial, or who pleads guilty, or forfeits bond, a sum not to exceed one dollar. This cost shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be collected by the sheriff or appropriate court official. The sheriff or appropriate court official shall place all sums collected or received pursuant to this Section and remit the sums monthly into an account to be designated as the "Witness Protection Services Program". The monies in this account shall be used by the district attorney's office of each parish solely and exclusively for the witness protection program, as provided for in R.S. 15:262, and as may be further provided by law.

B. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 2009, No. 267, §1.

NOTE: See Acts 2009, No. 267, §2, and the La. Register, 8/20/09, Vol. 35, No. 08, pg. 1828. The Judicial Council did not approve the cost provided for in this Section.



RS 13:32 - Judiciary Commission

CHAPTER 1A. JUDICIARY COMMISSION

§32. Judiciary Commission

As used in this Chapter, "commission" means the Judiciary Commission provided for by Article V, Section 25 of the Constitution of Louisiana.

Added by Acts 1968, No. 152, §1; Acts 2012, No. 811, §3, eff. July 1, 2012.



RS 13:33 - Chairman; other officers

§33. Chairman; other officers

The commission shall select from its members a chairman and such other officers as it deems necessary.

Added by Acts 1968, No. 152, §1.



RS 13:34 - Commission members; compensation prohibited; expenses

§34. Commission members; compensation prohibited; expenses

No member of the commission shall receive any compensation for his services, but shall be paid his expenses necessarily incurred in the performance of his duties as a member of the commission.

Added by Acts 1968, No. 152, §1.



RS 13:35 - Employment of attorneys, staff personnel, etc.; expenditures

§35. Employment of attorneys, staff personnel, etc.; expenditures

The commission may employ and fix the duties and compensation of such attorneys, staff personnel, and other employees, and may make such expenditures, including the payment of the fees of witnesses, as it finds necessary to accomplish its functions.

Added by Acts 1968, No. 152, §1.



RS 13:36 - Powers of commission

§36. Powers of commission

In the course of any investigation or hearing held by the commission, it may administer oaths or affirmations, subpoena witnesses, compel their attendance, examine them under oath or affirmation, and require the production of books, records, documents, or other evidence deemed relevant or material to the investigation or hearing.

Added by Acts 1968, No. 152, §1.



RS 13:42 - Judicial Compensation Commission; creation; membership

CHAPTER 1-B. JUDICIAL COMPENSATION COMMISSION

§42. Judicial Compensation Commission; creation; membership

A. There is hereby created a commission known as the "Judicial Compensation Commission", hereinafter referred to as the "commission". The commission shall consist of fifteen members, subject to Senate confirmation: one shall be appointed by the governor; four by the president of the Senate; four by the speaker of the House of Representatives; two by the chief justice of the Louisiana Supreme Court; one by the Conference of the Courts of Appeal; one by the Louisiana District Judges Association; one by the Louisiana City Judges Association; and one by the Louisiana State Bar Association.

B. Two of the members appointed by the president of the Senate, two of the members appointed by the speaker of the House of Representatives, and one of the members appointed by the chief justice of the Louisiana Supreme Court shall be representative of the general public and shall not be attorneys nor members of the legislature.

Acts 1995, No. 1077, §1; Acts 2001, No. 225, §1, eff. June 1, 2001.



RS 13:43 - Member qualifications; terms of office; chairman

§43. Member qualifications; terms of office; chairman

Members of the commission shall be residents and qualified voters of the state of Louisiana. Members shall serve four-year terms and vacancies shall be filled in the same manner as the original appointment. The commission shall elect one of its members chairman.

Acts 1995, No. 1077, §1.



RS 13:44 - Commission members; compensation prohibited; expenses

§44. Commission members; compensation prohibited; expenses

Members of the commission shall not receive compensation for their services, but shall be paid actual expenses necessarily incurred in the performance of their duties as members of the commission.

Acts 1995, No. 1077, §1.



RS 13:45 - Domicile; meetings; staff

§45. Domicile; meetings; staff

The commission shall be domiciled in Baton Rouge, Louisiana. It shall meet at least biennially. Necessary support staff shall be provided by appropriate committee staff of the legislature.

Acts 1995, No. 1077, §1.



RS 13:46 - Duties and functions

§46. Duties and functions

A. The commission shall make a study of the salaries payable to judges.

B. The commission shall submit its recommendations concerning judges' salaries to the legislature sixty days prior to the commencement of any regular session of the legislature in an even-numbered year. Thereafter, a report may be submitted every two years at any regular session of the legislature in an even-numbered year. The report shall be submitted to the offices of the speaker of the House of Representatives and the president of the Senate, who shall distribute copies to each member of their respective house of the legislature.

C. All departments and agencies of the state shall cooperate in furnishing to the commission such information as the commission may deem necessary to discharge its duties.

Acts 1995, No. 1077, §1.



RS 13:47 - Legislative authority for judicial salaries

§47. Legislative authority for judicial salaries

Any increase in salaries may be enacted by the legislature only after submission of the aforesaid report and must be approved by a favorable vote of the majority of the elected members of each house, whether in an odd-numbered or even-numbered year, or at any extraordinary session if included within the objects of that session.

Acts 1995, No. 1077, §1; Acts 2001, No. 225, §1, eff. June 1, 2001.



RS 13:48 - Salary as recommended by the Judicial Compensation Commission

§48. Salary as recommended by the Judicial Compensation Commission

Notwithstanding any other provision of law to the contrary, and subject to an annual appropriation for such purposes, the actual salary of the supreme court, court of appeal, and district court judges shall be increased by four and one-half, four and six-tenths, and four and nine-tenths percent, respectively, each year on July 1, 2006, and on July 1, 2007, and further that the state-paid actual salary of city court and parish court judges shall be increased by four and nine-tenths percent each year on July 1, 2006, and on July 1, 2007, subject to an annual appropriation for such purposes.

Acts 2006, No. 638, §1.



RS 13:49 - Salary as recommended by the Judicial Compensation Commission

§49. Salary as recommended by the Judicial Compensation Commission

Notwithstanding any other provision of law to the contrary, and subject to an annual appropriation for such purposes, the actual salary of the supreme court, courts of appeal, and district court judges shall be increased by four and one-half, four and six-tenths, and four and nine-tenths percent, respectively, each year on July 1, 2008, July 1, 2009, and on July 1, 2010, and further that the state-paid actual salary of city court and parish court judges shall be increased by four and nine-tenths percent each year on July 1, 2008, July 1, 2009, and on July 1, 2010, subject to an annual appropriation for such purposes.

Acts 2007, No. 422, §1, eff. July 1, 2007.



RS 13:50 - Salary as recommended by the Judicial Compensation Commission

§50. Salary as recommended by the Judicial Compensation Commission

Pursuant to the Judicial Compensation Commission's report dated January 9, 2013:

(1)(a) Effective July 1, 2013, the actual salary of the judges of the supreme court, courts of appeal, and district courts shall be increased as follows:

(i) Supreme court - five and one-half percent.

(ii) Courts of appeal - three and seven-tenths percent.

(iii) District courts - four percent.

(b) The actual salary of the judges of the supreme court, courts of appeal, and district courts shall be increased by two and one-tenth percent on July first of 2014, 2015, 2016, and 2017.

(2)(a) Effective July 1, 2013, the state-paid actual salary of the judges of city courts and parish courts shall be increased by four percent.

(b) The state-paid actual salary of the judges of city courts and parish courts shall be increased by two and one-tenth percent on July first of 2014, 2015, 2016, and 2017.

Acts 2013, No. 375, §1.

NOTE: See Acts 2013, No. 375, §2, relative to contingency provisions.



RS 13:61 - Judicial Council

CHAPTER 1-C. JUDICIAL COUNCIL

§61. Judicial Council

A.(1) The Judicial Council of the Supreme Court of Louisiana shall adopt determinate standards and guidelines which shall be applied by the council in determining whether to approve the necessity of creating any new judgeship of the supreme court, courts of appeal, district courts, city courts, parish courts, juvenile courts, family courts, traffic courts, and municipal courts, including the creation of any new office of commissioner, magistrate, hearing officer, or any other judicial office by whatever other name designated.

(2) The Judicial Council shall adopt determinate standards and guidelines which shall be applied by the council in determining whether to approve the necessity of splitting or merging any courts of appeal, district courts, city courts, parish courts, juvenile courts, family courts, traffic courts, and municipal courts.

B.(1) Before a bill is acted upon by the legislature to create a new judgeship or office designated in Paragraph (A)(1) of this Section, a designee of the Judicial Council shall provide information to the appropriate standing committees of the House of Representatives or of the Senate as to approval of the council as to the necessity of creating the new judgeship or office of commissioner, magistrate, or hearing officer.

(2) Before a bill is acted upon by the legislature to split or merge courts designated in Paragraph (A)(2) of this Section, a designee of the Judicial Council shall provide information to the appropriate standing committees of the House of Representatives or of the Senate as to approval of the council as to the necessity of splitting or merging the courts.

C. The legislature shall not be required to act upon or enact legislation creating a new judgeship or office of commissioner, magistrate, or hearing officer even though the council has authorized the creation of the new office.

D. The provisions of this Section shall not apply to justice of the peace courts, mayors' courts, or administrative law judges employed by the Division of Administrative Law.

E. The Judicial Council shall have the authority to conduct a review of judicial districts and not later than March 1, 2007, provide information and recommendations to the legislature on the appropriate number of district court judgeships within each district based upon caseload, population, or other pertinent factors. The recommendations may include proposed revisions to specific constitutional or statutory language addressing the number of such judges in each district, the need for district merger or other actions, and the filling of judicial office vacancies in such district.

Acts 2003, No. 163, §1; Acts 2006, 1st Ex. Sess., No. 16, §1; Acts 2008, No. 621, §1.



RS 13:62 - Court costs and fees; submission to Judicial Council; recommendation

§62. Court costs and fees; submission to Judicial Council; recommendation

A. As used in this Section, the following words have the meanings ascribed to them unless the context requires otherwise:

(1) "Court cost and fee" means a cost or fee paid, or to be paid, by a person to the clerk of court or sheriff, or other law enforcement official responsible for receiving the payment of costs or fees collected as a part of the imposition or execution of a criminal sentence, in connection with the filing or processing of any civil or criminal matter, or the filing or processing of any pleading in any civil or criminal matter or in connection with the imposition or execution of a sentence by a court having criminal jurisdiction, in a court of limited or general jurisdiction.

(2) "Court of limited or general jurisdiction" means district court, family court, juvenile court, city court, parish court, municipal court, and traffic court.

B. No law to provide for a new court cost or fee or to increase an existing court cost or fee shall be enacted unless first submitted to the Judicial Council for review and recommendation to the legislature as to whether the court cost or fee is reasonably related to the operation of the courts or court system. A copy of the proposal for a new or increased court cost or fee shall be submitted to the Judicial Council no later than January fifteenth of the calendar year in which the proposal is intended to be introduced in the legislature, and a copy shall be provided to the legislature, through the clerk of the House of Representatives and the secretary of the Senate, at the time it is submitted to the Judicial Council for review. The Judicial Council shall notify the legislature of its recommendation, through the clerk of the House of Representatives and the secretary of the Senate, by March fifteenth of that same year.

C. The provisions of this Section shall apply only to court costs or fees, or increases to an existing court cost or fee to be charged or collected by the supreme court, courts of appeal, district courts, city courts, parish courts, juvenile courts, family courts, traffic courts, or municipal courts. The provisions of this Section shall not apply to mayor's courts, magistrate courts, or justice of the peace courts.

Acts 2003, No. 202, §1; Acts 2011, No. 245, §1.



RS 13:71 - SUPREME COURT

CHAPTER 2. SUPREME COURT

PART I. GENERAL PROVISIONS

§71. Hearing cases under supervisory power

The supreme court of Louisiana may hear and decide, at chambers, either during term time or at vacation, all cases coming before them, under the supervisory powers conferred upon them by the constitution.



RS 13:71.1 - Repealed by Acts 1978, No. 571, 4, eff. July 12, 1978

§71.1. Repealed by Acts 1978, No. 571, §4, eff. July 12, 1978



RS 13:72 - Rules; disposition of business; transcripts of appeal; taking cases under advisement for examination during vacation

§72. Rules; disposition of business; transcripts of appeal; taking cases under advisement for examination during vacation

The supreme court for a better administration of justice, may establish and enforce rules necessary to secure the regular and expeditious disposition of its business, and the preparation of proper and correct transcripts of appeal. To prevent the accumulation of cases on the docket, the supreme court, during the latter portion of the annual sessions, may hear and take under advisement such number of cases as the judges of the court may be able to examine during the vacation, and render opinions therein at the opening of the following session, and may require such cases to be submitted on briefs.



RS 13:72.1 - Declaration of state law to federal courts

§72.1. Declaration of state law to federal courts

A. The supreme court of this state may, by rule of court, provide that when it shall appear to the Supreme Court of the United States, or to any court of appeals of the United States, that there are involved, in any proceeding before it, questions or propositions of the laws of this state, which are determinative of the said cause, and there is no clear controlling precedent in the decisions of the supreme court of this state, such federal appellate court may certify such questions or propositions of the laws of this state to the supreme court of this state for instructions concerning such questions or propositions of state law, which certificate the supreme court of this state may, by written opinion, answer.

B. The supreme court of this state is hereby authorized and empowered to collaborate with any and all other courts of last resort of other states and of the United States in the preparation and approval of uniform rules of court to make effective this and similar laws.

Added by Acts 1972, No. 84, §1; Acts 1997, No. 201, §1.



RS 13:72.2 - Authority of supreme court to appoint judges relative to drug matters

§72.2. Authority of supreme court to appoint judges relative to drug matters

The supreme court of this state is hereby authorized and empowered, by rule of court, to provide with respect to the appointment, for periods not to exceed one year, of active and retired judges, and of attorneys, as ad hoc judges to preside over drug related criminal matters in those instances where sufficient funding for such purpose has been provided by federal, state, or local sources.

Acts 1991, No. 140, §1.



RS 13:73 - Entry and publication of rules

§73. Entry and publication of rules

The rules adopted by the supreme court shall be entered in its minutes, and shall be published in the manner which the court deems most effective and practicable.



RS 13:74 - Crier for Supreme Court; salary

§74. Crier for Supreme Court; salary

There shall be a crier for the supreme court, who shall be appointed by the judges of the supreme court, and be commissioned by the civil sheriff for the parish of Orleans as a deputy sheriff. The crier shall receive from the state treasury on his own warrant approved by the chief justice the sum of thirty-one hundred dollars, per annum, payable monthly.

Amended by Acts 1950, No. 477, §1; Acts 1952, No. 22, §1.



RS 13:75 - Retirement of crier of Supreme Court; vacancy, how filled

§75. Retirement of crier of Supreme Court; vacancy, how filled

A. A crier of the Supreme Court of Louisiana may retire on two thirds pay when he shall have served continuously for a period of fifteen years immediately preceding the date of his retirement and shall have reached the age of eighty years.

B. Any crier retired under the provisions of this Section shall draw his retirement pay for the remainder of his life from the same source from which he has been compensated at the time he retired, the proportionate amount of pay as fixed herein based upon the salary received for the year preceding his retirement.

C. The legislature shall make the necessary provision in the general appropriation act to pay such retired crier and payment shall be made monthly on his own warrant, approved by the chief justice of the Louisiana Supreme Court.

D. Upon retiring, the crier shall notify the chief justice, the secretary of state, and the civil sheriff for the parish of Orleans, in writing, of the fact of his retirement, effective date thereof and his age on such date, showing the term of the continuous employment and the amount of salary received per annum prior to the date of his retirement.

E. The vacancy created by such retirement shall be filled by appointment by the judges of the Supreme Court of Louisiana.

Acts 1958, No. 323, §§1-5.



RS 13:76 - Facsimile technology in state courts; uniform plan

§76. Facsimile technology in state courts; uniform plan

The supreme court may provide for the development of a comprehensive and uniform plan for the use of facsimile technology by and in the courts of this state. In exercising this authority, the court may appoint advisory committees with members representing judges, clerks of court, practicing attorneys in civil and criminal law, law enforcement, researchers and other users of court records, and others whose expertise and experience will assist in the preparation of the plan. The court may provide for the implementation of the plan through recommended legislation.

Acts 1991, No. 531, §1.



RS 13:81 - Short title; legislative intent

PART I-A JUDICIAL BUDGET AND PERFORMANCE ACCOUNTABILITY

§81. Short title; legislative intent

A. This Part may be cited as the "Judicial Budget and Performance Accountability Act".

B.(1) It is the intent of this Part to encourage the judiciary to develop, implement, and maintain a budget and performance accountability system for those entities under the authority of the Judicial Budgetary Control Board. This system is intended to be based on ongoing strategic planning, the development of a management information system containing standard data elements and indicators, performance budgeting, performance reporting, and performance auditing.

(2) The legislature acknowledges that the development and implementation of the budget and performance accountability system is the responsibility of the judicial system acting under the supervisory and administrative authority of the supreme court. The legislature recognizes that the development of such a system will require the cooperation of elected judges, most of whose operating funding is provided by local governments. The legislature also recognizes that the development of such a system will require the cooperation of other elected officials, such as clerks of court and other judicial branch officers, who are not under the direct supervisory and administrative control of the supreme court and judicial system. Because of these complexities affecting the judicial branch, the legislature acknowledges that the development of the system will require time and good faith on the part of all parties. The legislature pledges its cooperation in assisting the supreme court to develop, implement, and maintain the budget and performance accountability system.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:82 - Strategic planning

§82. Strategic planning

A. The Judicial Budgetary Control Board or a judicial body to be designated by the supreme court shall develop on behalf of each level of court a strategic plan to be used as a guide to the ongoing and proposed activities of the judiciary for the next five years and as a basic framework for the annual judicial appropriation bill.

B. The initial strategic plan shall be completed no later than December 31, 1999, and shall contain information relevant to the following levels of court: the supreme court, the intermediate courts of appeal, and the district courts, including the family and juvenile courts. Thereafter, the strategic plan for the judiciary shall be revised and updated at least every three years and shall include information relevant to the supreme court, the intermediate appellate courts, the district courts, and the parish and city courts. The strategic plan shall, at a minimum, contain the following for each level of court:

(1) A mission statement.

(2) A statement of goals and objectives.

(3) A statement of each strategy that shall be used to attain each goal and objective.

(4) An identification of the potential external factors which are beyond the control of the judiciary and which could significantly affect the judiciary's attainment of its goals and objectives.

(5) Performance indicators for each objective which, to the extent possible, shall include indicators of input, output, outcome, and efficiency.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:83 - Judicial appropriation bill; operational plans

§83. Judicial appropriation bill; operational plans

A. The Judicial Budgetary Control Board shall refer to the judiciary's strategic plan for each level of court in the development of the judicial appropriation bill and its accompanying operational plan.

B. The judicial appropriation bill shall, at a minimum, contain:

(1) A line-item amount of funds requested for each component of the judiciary within each level of court requesting appropriated funds.

(2) A program description of each level of court and any other judicial entities identified by the Judicial Budgetary Control Board in its annual operating plan.

C. The Judicial Budgetary Control Board shall submit, together with the judicial appropriation bill as provided in R.S. 39:51(D), an operational plan which shall, to the maximum extent practicable, be consistent with the judiciary's strategic plan.

D. The operational plan shall include a current statement of the missions, goals, objectives, and performance indicators for each level of court. Additionally, the plan shall contain, at a minimum:

(1) A description of every new judicial program for which appropriated funds are requested.

(2) A description of every existing program requesting an increase greater than fifty percent of appropriated funds over the prior year's appropriation.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:84 - Judicial performance program; reporting

§84. Judicial performance program; reporting

A. The supreme court shall direct its judicial administrator to develop a performance accountability program and provide for regular reporting to the people of Louisiana.

B. The accountability program shall be comprised of the following information which will be presented in an annual report, as provided by Subsection C of this Section:

(1) A brief description of the strategies being pursued by courts to improve their performance based on the strategic plan.

(2) A detailed analysis of the supreme court's progress in creating a data-gathering system that will provide additional measures of performance.

(3) A description of the uniform reporting standards that will be used to guide the development of the data-gathering system.

(4) An analysis of the barriers confronted by the courts in establishing the data-gathering system.

C. Annually, the judicial administrator shall present a report on the accountability program entitled "The State of Judicial Performance in Louisiana" to the supreme court and the people of Louisiana. A copy of the report shall be made available to the governor, the speaker of the House of Representatives, and the president of the Senate and a reasonable number of copies shall be provided for public distribution.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:85 - Judicial performance program auditing

§85. Judicial performance program auditing

A. The judicial administrator shall be responsible for the execution of periodic performance audits of judicial programs for the various courts; however, at least one performance audit of a judicial program shall be performed each year. Such performance audits shall be conducted in accordance with accepted performance auditing principles and practices by an entity to be selected by the supreme court.

B. Performance audit reports shall be submitted to the supreme court for their review. A copy of each audit shall be made available to the governor, the speaker of the House of Representatives, and the president of the Senate and a reasonable number of copies shall be available for public distribution.

Acts 1999, No. 1176, §1, eff. July 9, 1999.



RS 13:101 - Supreme court district; justices

PART II. JUSTICES OF SUPREME COURT

§101. Supreme court district; justices

The state shall be divided into seven supreme court districts. The supreme court shall be composed of one justice elected from each of the seven districts as set forth below:

(1) District 1 is composed of Precincts 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 13-KB,14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 21-K, 22-K, 23-K, 24-K, 25-K, 26-K, 27-K, 28-K, 29-K, 30-K, 31-K, 32-K, 33-K, 34-K, 35-K, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 150, 151, 152, 153, 154, 155, 157A, 157B, 158, 170, 186, 198, and 199 of Jefferson Parish; Precincts 3-20, 4-8, 4-9, 4-10, 4-10A, 4-11, 4-14, 4-14A, 4-15, 4-16, 4-16A, 4-17, 4-17A, 4-18, 4-18A, 4-19, 4-20, 4-20A, 4-21, 4-21A, 4-22, 4-23, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 17-17, 17-18, 17-18A, 17-18B, 17-19, 17-19A, 17-20, and 17-21 of Orleans Parish; St. Helena Parish; St. Tammany Parish; Tangipahoa Parish; and Washington Parish.

(2) District 2 is composed of Allen Parish; Beauregard Parish; Bossier Parish; Caddo Parish; DeSoto Parish; Evangeline Parish; Natchitoches Parish; Red River Parish; Sabine Parish; Vernon Parish; and Webster Parish.

(3) District 3 is composed of Acadia Parish; Avoyelles Parish; Calcasieu Parish; Cameron Parish; Jefferson Davis Parish; Lafayette Parish; St. Landry Parish; and Vermilion Parish.

(4) District 4 is composed of Bienville Parish; Caldwell Parish; Catahoula Parish; Claiborne Parish; Concordia Parish; East Carroll Parish; Franklin Parish; Grant Parish; Jackson Parish; LaSalle Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Ouachita Parish; Rapides Parish; Richland Parish; Tensas Parish; Union Parish; West Carroll Parish; and Winn Parish.

(5) District 5 is composed of Ascension Parish; East Baton Rouge Parish; East Feliciana Parish; Iberville Parish; Livingston Parish; Pointe Coupee Parish; West Baton Rouge Parish; and West Feliciana Parish.

(6) District 6 is composed of Assumption Parish; Iberia Parish; Precincts 1-GI, 1-LA, 1-LB, 2-L, 182, 183, 184, 185, 189, 190, 191, 192, 193, 194A, 194B, 195, 196, 197, 246A, 246B, 247, 248, 249, and 250 of Jefferson Parish; Lafourche Parish; Plaquemines Parish; St. Bernard Parish; St. Charles Parish; St. James Parish; St. John the Baptist Parish; St. Martin Parish; St. Mary Parish; and Terrebonne Parish.

(7) District 7 is composed of Precincts 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W, 7-W, 8-W, 9-W, 156, 171, 172, 173, 174A, 174B, 175, 176, 177, 178, 179A, 179B, 180, 181, 187, 188, 210, 211, 212, 213A, 213B, 213C, 214, 215, 216, 217, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, and 238 of Jefferson Parish; and Precincts 1-1, 1-2, 1-5, 1-6, 1-7, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-10, 3-12, 3-14, 3-15, 3-16, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 6-1, 6-2, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-4A, 7-5, 7-6, 7-7, 7-8, 7-9, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-20A, 7-21, 7-22, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-26A, 7-27, 7-27A, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-31, 7-32, 7-33, 7-33A, 7-34, 7-35, 7-36, 7-36A, 7-37, 7-37A, 7-38A, 7-39, 7-40, 7-41, 7-42, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-10, 8-11, 8-12, 8-13, 8-14, 8-15, 8-16, 8-17, 8-18, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-25A, 8-26, 8-26A, 8-27, 8-27A, 8-28, 8-29, 8-30, 9-1, 9-2, 9-3, 9-3A, 9-3B, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-8B, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-18, 9-19, 9-21, 9-22, 9-23, 9-24, 9-25, 9-25A, 9-26, 9-26A, 9-27, 9-28, 9-28A, 9-28B, 9-28C, 9-28D, 9-28E, 9-28F, 9-29, 9-29A, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31C, 9-31D, 9-31E, 9-32, 9-33, 9-33A, 9-34, 9-34A, 9-35, 9-35A, 9-36, 9-36A, 9-36B, 9-36C, 9-37, 9-37A, 9-38, 9-38A, 9-38B, 9-39, 9-39A, 9-39B, 9-40, 9-40A, 9-40B, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42A, 9-42B, 9-42C, 9-42D, 9-42E, 9-43A, 9-43B, 9-43C, 9-43D, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 9-45A, 10-3, 10-5, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-15, 11-16, 11-17, 11-18, 11-19, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-15, 12-16, 12-17, 12-18, 12-19, 12-20, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-14A, 13-15, 13-16, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-19, 14-20, 14-21, 14-22, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-1, 16-1A, 16-2, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-1, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15, and 17-16 of Orleans Parish.

Added by Acts 1975, No. 51, §1; Acts 1997, No. 776, §1, eff. Jan. 1, 1999.

NOTE: SEE ACTS 1997, NO. 776, §4 RELATIVE TO EFFECTIVE DATE OF ACT.

NOTE: SEE ACTS 1997, NO. 776, §3.



RS 13:101.1 - Assignment of districts, vacancies, elections; redistricting

§101.1. Assignment of districts, vacancies, elections; redistricting

A. Except as otherwise provided in Subsection D, each office of the justices serving on the supreme court on January 1, 1999, is assigned to the supreme court district provided for in R.S. 13:101 as follows:

(1) The office of the justice elected from the first supreme court district in 1998 is assigned to District 1.

(2) The office of the justice elected from the second supreme court district is assigned to District 2.

(3) The office of the justice elected from the third supreme court district is assigned to District 3.

(4) The office of the justice elected from the fourth supreme court district is assigned to District 4.

(5) The office of the justice elected from the fifth supreme court district is assigned to District 5.

(6) The office of the justice elected from the sixth supreme court district is assigned to District 6.

(7) The office of the justice elected from the first supreme court district in 1990 is assigned to District 7.

B. Except as provided in Subsection D, a vacancy in the office of a justice of the supreme court shall be filled for the remainder of the unexpired term from the district for which the vacancy occurs.

C. The successor to the office of justice of the supreme court shall be elected from the district assigned to that office in Subsection A. The election shall be from the district provided in R.S. 13:101.

D. When and if a vacancy occurs in the office of either justice of the first supreme court district prior to January 1, 1999, the special election to fill the vacancy shall be held in District 7. The successor to that office shall be elected from District 7 as provided in R.S. 13:101. The successor to the office of the other justice elected from the first supreme court district shall be elected from District 1.

E. The legislature may redistrict the supreme court following the year in which the population of this state is reported to the president of the United States for each decennial federal census.

Acts 1992, No. 512, §1, eff. June 22, 1992; Acts 1997, No. 776, §1, eff. Jan. 1, 1999.

NOTE: SEE ACTS 1997, NO. 776, §4 RELATIVE TO EFFECTIVE DATE OF ACT.

NOTE: SEE ACTS 1997, NO. 776, §3.



RS 13:102 - Salaries of chief justice and associate justices

§102. Salaries of chief justice and associate justices

The salary of the chief justice and each associate justice of the supreme court shall be eighty-five thousand dollars per annum, payable monthly on his own warrant. However, the chief justice shall be entitled to a pay differential, in an amount not to exceed five percent, which amount shall be submitted with the judicial budget, to compensate for administrative duties of the position of chief justice.

Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 1058, §1, eff. July 1, 1996.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:103 - Expenses of chief justice and associate justices of the supreme court; reimbursement

§103. Expenses of chief justice and associate justices of the supreme court; reimbursement

The chief justice and each associate justice of the supreme court shall be reimbursed for reasonable housing and other expenses incurred while on official duty, payable out of the self-generated funds provided for in R.S. 13:124 in amounts not to exceed the amounts allocated under the authority of this Section as of May 1, 1989.

Acts 1990, No. 336, §1, eff. July 10, 1990.



RS 13:121 - Number, appointment, and removal

PART III. CLERKS AND DEPUTY CLERKS

§121. Number, appointment, and removal

There shall be one clerk of the Supreme Court, and five deputy clerks, who shall be appointed by the court and removable at its pleasure.

Acts 1999, No. 994, §1.



RS 13:122 - Salaries

§122. Salaries

The clerk and five deputy clerks of the supreme court shall receive from the state annual salaries which shall be established by the supreme court, subject to appropriation of funds for such purpose.

Amended by Acts 1952, No. 23, §1; Acts 1956, No. 306, §1; Acts 1963, No. 4, §1; Acts 1966, No. 469, §1; Acts 1970, No. 307, §3; Acts 1973, No. 167, §1; Acts 1999, No. 994, §1.



RS 13:123 - Bond

§123. Bond

The clerk shall give bond with good and solvent surety conditioned for the faithful performance of his duties, in the sum of ten thousand dollars.



RS 13:124 - Fees and charges; collection and disposition

§124. Fees and charges; collection and disposition

That the filing fees and other charges as now authorized by law and presently paid to the clerk of said court shall be collected by said clerk. Out of said fund arising from said fees and charges the said clerk shall first pay the premiums on his fidelity bond, as herein provided, the balance being retained and may be expended for the purchase of stationery, books, furniture, equipment, and any other expenses necessary in the operation of the court and the clerk's office, including the salary of a stenographer to the clerk, salary to be fixed by the court, as directed by the court. The court, in its discretion, may expend any fee fund balance to defray the expense of employment benefits, including dental insurance.

Amended by Acts 1950, No. 334, §1; Acts 1952, No. 24, §1; Acts 1971, No. 143, §1; Acts 2004, No. 612, §1.



RS 13:125 - Duties

§125. Duties

The duties of the clerk and the deputy clerks shall be such as are fixed by law, or by the Supreme Court.



RS 13:126 - Fees chargeable

§126. Fees chargeable

A. The clerk of the supreme court shall be entitled to receive the following fees:

(1) For every certificate of admission of any attorney or counselor at law, twenty-five dollars.

(2) In all civil cases and in all proceedings connected with civil cases, he shall be entitled to receive from the appellant or petitioner the sum of three hundred dollars per case.

(3) In cases to remove district judges, to disbar attorneys, and other original proceedings, the clerk is permitted to charge the same fees allowed clerks of the district courts for issuing petitions, citations, etc. Such fee shall be not less than the fee amount authorized in Paragraph (2) of this Subsection.

(4) For copies of records and documents not covered by the foregoing provisions, he is allowed to charge one dollar per page, plus a fee of five dollars for certifying any record or document.

(5) In all criminal cases and in all proceedings connected with criminal cases, and in all cases involving sentences imposed for the violation of municipal or parochial ordinances, the entire costs of the clerk of the supreme court shall be twenty-five dollars per case which shall be paid by the parish in which the cases or proceedings shall have originated, and in cases involving sentences imposed for the violation of ordinances, shall be paid by the parish or municipality, as the case may be, which shall have adopted the ordinance in contestation.

B. If other chargeable fees are established by court rule, the clerk of the supreme court shall be entitled to charge such fee amounts as the court may determine and adopt by rule.

Amended by Acts 1958, No. 55, §1; Acts 1976, No. 165, §1; Acts 1982, No. 573, §1, eff. July 22, 1982; Acts 1983, No. 3, §1; Acts 1985, No. 700, §1; Acts 1986, No. 104, §1; Acts 2013, No. 353, §1, eff. June 17, 2013.



RS 13:126.1 - Additional fees; Judicial College

§126.1. Additional fees; Judicial College

A. In addition to all other fees or costs provided for by law, the clerk of the supreme court shall be entitled to collect fifty cents for the initial filing in all civil cases. This fee shall not include any writs or appeals filed in juvenile and family cases.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:127 - Oaths and acknowledgments

§127. Oaths and acknowledgments

Oaths and acknowledgments in all cases may be taken or made by or before the clerk of the Supreme Court and his deputies.



RS 13:128 - Retirement benefits for clerks of supreme court and courts of appeal

§128. Retirement benefits for clerks of supreme court and courts of appeal

Clerks of the supreme court and the courts of appeal may participate in the benefits provided in R.S. 13:931 through 13:940 in accordance with the provisions of this Section, and in doing so, shall receive credit for any time heretofore served in any capacity in any state or parish court.

Any clerk of the supreme court or clerk of the court of appeal shall have a term of sixty days from July 30, 1952, to elect whether or not he wishes to be included in the provisions of R.S. 13:391 through 13:940; all new employees or persons given employment in said offices, whether as deputy or other employee after the enactment of this Section shall automatically participate in the benefits provided in R.S. 13:931 through 13:940 and shall be covered thereby. Deductions from salaries under this section shall begin sixty days after July 30, 1952.

Acts 1952, No. 533, §§2, 3.



RS 13:311 - Salaries

CHAPTER 3. COURTS OF APPEAL

PART I. JUDGES

§311. Salaries

The salary of each judge of the courts of appeal in this state shall be eighty thousand dollars per annum, payable monthly on his own warrant. However, the chief judges of the courts of appeal shall be entitled to a pay differential, in an amount not to exceed five percent, which amount shall be included in the judicial budget, to compensate for administrative duties of the position of chief judge.

Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 1058, §1, eff. July 1, 1996.



RS 13:312 - Courts of appeal; circuits and districts

§312. Courts of appeal; circuits and districts

There shall be five court of appeal circuits, which shall be subdivided into districts as follows:

1.(a) First circuit. The parishes of Ascension, Assumption, East Baton Rouge, East Feliciana, Iberville, Lafourche, Livingston, Pointe Coupee, St. Helena, St. Mary, St. Tammany, Tangipahoa, Terrebonne, Washington, West Baton Rouge, and West Feliciana shall compose the first circuit and the court of appeal for that circuit shall be known as "Court of Appeal, First Circuit, State of Louisiana".

(b) Districts of first circuit. The parishes of Ascension, Assumption, Iberville, Lafourche, Pointe Coupee, St. Mary, Terrebonne, and West Baton Rouge shall compose the first district of the first circuit. The first district shall be further divided into two election sections. Election section one shall be composed of Ascension Parish, Assumption Parish, Iberville Parish, Pointe Coupee Parish, and West Baton Rouge Parish. Election section two shall be composed of Lafourche Parish, St. Mary Parish, and Terrebonne Parish. The parish of East Baton Rouge shall compose the second district of the first circuit. The parishes of East Feliciana, Livingston, St. Helena, St. Tammany, Tangipahoa, Washington, and West Feliciana shall compose the third district of the first circuit.

2.(a) Second circuit. The parishes of Bienville, Bossier, Caddo, Caldwell, Claiborne, DeSoto, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Red River, Richland, Tensas, Union, Webster, West Carroll, and Winn shall compose the second circuit, and the court of appeal for that circuit shall be known as "Court of Appeal, Second Circuit, State of Louisiana".

(b) Districts of second circuit. (i) The parishes of East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, and West Carroll shall compose the first district of the second circuit. The first district shall be further divided into two election sections.

(aa) Election section one shall consist of East Carroll Parish, Madison Parish, Precincts 4, 6, 7, 8, 9, 10, 11, 21, 22, 23, 24, 25, and 26 of Morehouse Parish, Precincts 2-4, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 10-7, 10-8, 10-12, 10-13, 10-17, and 10-22 of Ouachita Parish, Tensas Parish, and Precincts 1, 2, 3, 4, 5, 5A, and 6 of West Carroll Parish.

(bb) Election section two shall consist of Franklin Parish, Precincts 1, 2, 3, 5, 12, 13, 14, 15, 16, 17, 18, 19, 20, 27, 28, 29, 30, 31, 32, 33 and 34 of Morehouse Parish, Precincts 1-1, 1-2, 1-3, 1-4, 1-4A, 1-5, 2-1, 2-2, 2-3, 4-1, 4-2, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 5-19, 5-20, 5-21, 6-1, 6-2, 7-1, 8-1, 8-2, 9-1, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-9, 10-10, 10-11, 10-14, 10-15, 10-16, 10-18, 10-19, 10-20, and 10-21 of Ouachita Parish, Richland Parish, and Precincts 7, 8, 9, 10, 11, 12, 12A, 13, 14, 14A, 15, 16, and 17 of West Carroll Parish.

(ii) The parishes of Bienville, Bossier, Caldwell, Claiborne, Jackson, Lincoln, Union, Webster, and Winn shall compose the second district of the second circuit. The second district shall be further divided into two election sections.

(aa) Election section one shall consist of the parishes of Bienville, Caldwell, Claiborne, Jackson, Lincoln, Union, and Winn.

(bb) Election section two shall consist of the parishes of Bossier and Webster.

(iii) The parishes of Caddo, DeSoto, and Red River shall compose the third district of the second circuit. The third district shall be further divided into two election sections.

(aa) Election section one shall consist of Precincts 1, 3, 5, 23, 24, 25, 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 50, 51, 52, 53, 54, 55, 58, 59, 60, 61, 65, 67, 71, 73A, 73B, 80, 81, 84, 86, 96, 130, and 131 of Caddo Parish.

(bb) Election section two shall consist of Precincts 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 28, 47, 48, 49, 56A, 56B, 57, 62, 63, 64, 66, 68, 69, 70, 72, 74, 75, 76A, 76B, 77, 78, 79, 82A, 82B, 83A, 83B, 85A, 85B, 87, 88, 89A, 89B, 89C, 90A, 90B, 91A, 91B, 92, 93, 94, 95A, 95B, 97A, 97B, 98, 99, 122, 123, 124, 125, 126, 127, 128, 129, 132A, 132B, 133, 134, 135, 136, 137A, 137B, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, and 159 of Caddo Parish, DeSoto Parish, and Red River Parish.

3.(a) Third circuit. The parishes of Acadia, Allen, Avoyelles, Beauregard, Cameron, Calcasieu, Catahoula, Concordia, Evangeline, Grant, Iberia, Jefferson Davis, Lafayette, LaSalle, Natchitoches, Rapides, Sabine, St. Martin, St. Landry, Vermilion, and Vernon shall compose the third circuit and the court of appeal for that circuit shall be known as "Court of Appeal, Third Circuit, State of Louisiana".

(b) Districts of third circuit.

(i) The parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Natchitoches, Rapides, and Sabine shall compose the first district of the third circuit.

(ii) The parishes of Beauregard, Calcasieu, Cameron, Jefferson Davis, and Vernon shall compose the second district of the third circuit. The second district shall be further divided into two election sections.

(aa) Election section one shall consist of precincts 20, 21, 22, 30, 31, 31A, 81, 100, 101, 102, 103N, 104E, 105, 106, 107, 108, 109, 112E, 113, 123N, 124A & 124B, 125, 125A, 190, 103S, 104W, 112W, 123S-A & 123S-B of Calcasieu Parish; and precincts 8-12, 13-25, 13-26 of Jefferson Davis Parish.

(bb) Election section two shall consist of precincts 10E, 11, 12A & 12B, 13, 32N, 33E, 33A, 33B, 34, 35S, 40, 41E, 42E, 43, 44N, 45, 46, 50, 51, 52, 53, 60, 61, 62, 63E, 70, 71, 72, 80, 81A, 110, 111, 114A & 114B, 115, 116, 117E, 118E, 119NE, 120, 121, 122, 126, 126A, 150, 151, 152, 153, 154, 155A & 155B, 156, 157, 158, 170, 171, 172, 173, 180, 181, 182, 183, 191, 200A & 200B, 201, 10W, 32S-A & 32S-B, 33W-A & 33W-B, 35N-A & 35N-B, 41W, 42W, 44S-A & 44S-B, 63W, 117W, 118W, 119NW, 119SE, 119SW, 126E, and 126W of Calcasieu Parish; precincts 1-1, 2-2, 2-3, 2-4, 3-5, 4-6, 5-7, 6-8, 7-9, 8-10, 8-11, 9-13, 9-14, 9-15, 10-16, 10-17, 10-18, 10-19, 10-20, 11-21, 12-22, 12-23, 12-24, 13-27, and 13-28 of Jefferson Davis Parish; Beauregard Parish, Cameron Parish, and Vernon Parish.

(iii) The parishes of Acadia, Allen, Evangeline, Iberia, Lafayette, St. Martin, St. Landry, and Vermilion shall compose the third district of the third circuit. The third district shall be further divided into five election sections.

(aa) Election section 1 shall consist of precincts 2-3, 2-4, 3-1, 3-2, 3-3A, 3-3B, 3-4, 3-5, 3-6, 3-6A, 3-6B, 3-7, 4-1, 4-2, 4-6, 7-1, 7-2, 7-3, 7-4 of Acadia Parish; Allen Parish; Evangeline Parish; precincts 1, 3A, 4, 5, 3B of Lafayette Parish; precincts 1-8, 1-10, 1-12, 1-17, 1-17A, 1-19, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 5-2, 5-4, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-12, 6-13, 6-14, 6-16 of St. Landry Parish.

(bb) Election section 2 shall consist of precincts 1-1, 1-2, 2-2, 1-4, 2-1, 2-3, 4-1, 4-2, 4-3, 4-4, 2-5, 14-2, 3-4 of Iberia Parish; precincts 15, 17, 18, 19, 22, 23, 24A, 50, 51, 52, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 67, 68, 24B of Lafayette Parish; precincts 1-1, 1-2, 1-3, 1-4, 1-5, 1-7, 1-9, 1-11, 1-13, 1-14, 1-15, 1-16, 1-18, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 2-1, 2-6, 2-7, 2-8, 3-2, 3-4, 3-6, 4-1, 4-2, 4-4, 4-7, 4-8, 4-9, 4-10, 4-11, 4-14, 4-15, 5-1, 5-3, 5-5, 5-6, 5-7, 5-3A, 6-1, 6-10, 6-11, 6-15, 6-17 of St. Landry Parish; precincts 1-1, 1-3, 1-4, 2-1 & 2-3, 3-1, 4-1, 4-3, 4-4, 7-1, 7-2, 7-3, 7-4, 9-1, 9-3, 3-7, 3-3, 1-6, 2-4, 3-8, 3-5, 3-9, 3-6, 9-5 of St. Martin Parish.

(cc) Election section 3 shall consist of precincts 1-3, 5-6, 3-1, 3-2, 3-3, 1-5, 5-1, 5-2, 5-3, 5-4, 4-5, 7-6, 1-6, 6-1, 6-2, 6-3, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-3, 8-4, 8-5, 11-6, 9-1, 9-2, 9-3, 9-4, 9-5, 6-5, 10-2, 10-3, 10-4, 11-1, 11-2, 11-3, 11-4, 11-5, 12-1, 12-2, 12-3, 12-6, 12-5, 3-5, 5-8, 13-4, 13-5, 13-6, 14-1, 14-3, 14-4, 13-2, 14-6, 14-5, 5-5, 2-4, 4-6, 7-7, 8-6, 11-7, 5-7, 6-4, 12-7, 12-4, 12-8, 10-1, 13-3, 13-1 of Iberia Parish; precincts 99, 100, 101, 102, 103, 104, 106 of Lafayette Parish; precincts 1-6, 3-1, 3-3, 3-5, 4-3, 4-5, 4-6, 4-12, 4-13, 4-16 of St. Landry Parish; precincts 1-2, 1-5, 2-2, 3-2, 4-6, 3-4, 4-2, 4-5, 5-1, 5-2, 5-3 & 5-4, 6-1, 6-2, 6-3, 6-4, 8-1, 9-4, 8-3, 8-4, 9-2, 1-7, 8-2 of St. Martin Parish.

(dd) Election section 4 shall consist of precincts 1-1, 1-2A, 1-2B, 1-3A, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-6, 1-7, 1-8, 1-9, 1-10, 1-11, 2-1, 2-2, 2-5, 4-3, 4-4, 4-5, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 5-6, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, 6-16 of Acadia Parish; precincts 7, 8, 9, 27, 28, 36, 37, 86, 34B of Lafayette Parish; Vermilion Parish.

(ee) Election section 5 shall consist of precincts 2, 6, 10, 11, 12, 13, 14, 16, 20, 21, 25, 26, 29, 30, 31, 32, 33, 34A, 35, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 53, 60, 65, 66, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 105 of Lafayette Parish.

4.(a) Fourth Circuit. The parishes of Orleans, Plaquemines, and St. Bernard shall compose the fourth circuit, and the court of appeal for that circuit shall be known as "Court of Appeal, Fourth Circuit, State of Louisiana".

(b) Districts of the fourth circuit. The parish of Orleans shall compose the first district of the fourth circuit; the parish of Plaquemines shall compose the second district of the fourth circuit; and the parish of St. Bernard shall compose the third district of the fourth circuit.

5.(a) Fifth Circuit. The parishes of Jefferson, St. Charles, St. James, and St. John the Baptist shall compose the fifth circuit and the court of appeal for that circuit shall be known as "Court of Appeal, Fifth Circuit, State of Louisiana".

(b) Districts of the fifth circuit.

(i) The parish of Jefferson shall compose the first district of the fifth circuit. The first district shall be further divided into two election sections. Election section one shall consist of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, 138, 152, 155, 157A, 170, 171, 172, 174, 175, 176, 177, 178, 179-A, 182, 183, 184, 185A, 185B, 189, 190, 191, 192, 193, 194, 195, 196, 197A, 197B, 197C, 198, 199, 202, 203, 204, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216, 217, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 237, 238, 246, 247, 248, 249, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 1-GI, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 13-KA, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 14-K, 15-K, 16-K, 17-K,18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 30-K, 34-K, 35-K, 1-L, 1-W, 3-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish. Election section two shall consist of Precincts 104, 108, 115, 150, 151, 153, 154,156, 157B, 179B, 180, 181, 187, 188, 200, 201, 13-KB, 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 33-K, 173 and 2-W.

(ii) The parish of St. James and that portion of St. John the Baptist Parish east of the Mississippi River shall compose the second district of the fifth circuit.

(iii) The parish of St. Charles and that portion of St. John the Baptist Parish west of the Mississippi River shall compose the third district of the fifth circuit.

Added by Acts 1975, No. 52, §1. Amended by Acts 1980, No. 661, §1, eff. July 1, 1982; Acts 1980, No. 661, §7, eff. July 24, 1980; Acts 1981, No. 3, §1, eff. May 1, 1982; Acts 1992, No. 513, §1, eff. June 25, 1992; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 2007, No. 261, §1, eff. Oct. 31, 2007; Acts 2008, No. 369, §1, eff. Jan. 1, 2009; Acts 2009, No. 133, §1, eff. June 25, 2009.

NOTE: See Acts 2007, No. 261, §3, relative to the effectiveness of the amendment to Paragraph (5). The consent judgment referred to in the Act was entered on Oct. 31, 2007.



RS 13:312.1 - Circuit court of appeal; domicile; number of judges; election

§312.1. Circuit court of appeal; domicile; number of judges; election

A. The Court of Appeal for the First Circuit, domiciled in the city of Baton Rouge, shall have twelve judges. Four judges shall be elected from each of the three districts composing the circuit by the qualified electors of each district, respectively. However, in the first district, one judge, Division C, shall be elected from election section one by the qualified electors of election section one, and one judge, Division A, shall be elected from election section two by the qualified electors of election section two. The remaining two judges in the first district, Divisions B and D, shall be elected by the qualified electors of the entire first district.

B. The Court of Appeal for the Second Circuit, domiciled in the city of Shreveport, shall have nine judges. Three judges shall be elected from each of the three districts composing the circuit by the qualified electors of each district. In the first district, one judge, Division C, shall be elected from election section one by the qualified electors of election section one, and two judges, Divisions A and B, shall be elected from election section two by the qualified electors of election section two. In the second district, one judge shall be elected from election section one by the qualified electors of election section one; one judge shall be elected from election section two by the qualified electors of election section two; and one judge shall be elected from the second district at large. In the third district, one judge, Division A, shall be elected from election section one by the qualified electors of election section one, and two judges, Divisions B and C, shall be elected from election section two by the qualified electors of election section two.

C. The Court of Appeal for the Third Circuit, domiciled in the city of Lake Charles, shall have twelve judges. Three judges shall be elected from the first district at large by the qualified electors thereof; three judges shall be elected from the second district by electing one judge from election section one and by electing two judges from election section two of the second district as provided in R.S. 13:312(3); and six judges shall be elected from the third district by electing one judge from each of the five election sections as provided in R.S. 13:312(3), and by electing one judge from the third district at large.

D. The Court of Appeal for the Fourth Circuit, domiciled in the city of New Orleans, shall have twelve judges. Eight judges shall be elected from the first district of the fourth circuit by the qualified electors thereof. One judge shall be elected from the second district by the qualified electors thereof. One judge shall be elected from the third district by the qualified electors thereof. Two judges shall be elected from the circuit at large by the qualified electors thereof.

E.(1) The Court of Appeal for the Fifth Circuit, domiciled in the city of Gretna shall be composed of eight judges.

(2)(a) Six judges shall be elected from the first district of the fifth circuit by the qualified electors thereof.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph:

(i) The first vacancy created by the death, resignation, retirement, or removal of a judge of the first district occurring after August 15, 2007, shall be filled by election from election section two of the first district and such judgeship shall be assigned to election section two of the first district for election purposes thereafter. However, if no election has occurred or is scheduled to occur to fill a vacancy in such a judgeship from election section two prior to the opening of qualifying for the regular statewide elections in 2012, the regular election to fill the judgeship designated as Division G of the first district shall be held in election section two of the first district and such division shall be assigned to election section two for election purposes thereafter.

(ii) At the time a judgeship is assigned to election section two, the remaining five judgeships in the first district shall be assigned to election section one for election purposes thereafter.

(3) One judge shall be elected from the second district of the fifth circuit by the qualified electors thereof.

(4) One judge shall be elected from the third district of the fifth circuit by the qualified voters thereof.

Acts 1975, No. 114, §1, operative Aug. 1, 1975; Acts 1977, No. 620, §1, eff. June 1, 1978; Acts 1980, No. 661, §1, eff. Dec. 1, 1981; Acts 1980, No. 661, §7, eff. July 24, 1980; Acts 1981, No. 3, §§1, 6(a), 8(a), eff. May 1, 1982; Acts 1987, No. 801, §§1(A) and 2(A), eff. July 20, 1987 and Jan. 1, 1988; Acts 1990, No. 8, §1(A), eff. Jan. 1, 1991; Acts 1992, No. 513, §1, eff. June 25, 1992; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 2007, No. 261, §1, eff. Oct. 31, 2007; Acts 2008, No. 369, §1, eff. Jan. 1, 2009; Acts 2009, No. 133, §1, eff. June 25, 2009.

NOTE: See Acts 1985, No. 47, §1.

NOTE: See Acts 1987, No. 155, §1.

NOTE: See Acts 1998, 1st Ex. Sess., No. 58, §1.

NOTE: See Acts 2007, No. 261, §3, relative to the effectiveness of the amendment to Subsection E. The consent judgment referred to in the Act was entered on Oct. 31, 2007.



RS 13:312.2 - Additional judges for the first circuit; term; election; compensation

§312.2. Additional judges for the first circuit; term; election; compensation

A. There are hereby established three additional offices of judges for the court of appeal of the first circuit, to increase the number of judges for the court of appeal for said circuit from six to nine judges.

B. One additional judge shall be elected from each of the districts of the circuit by the qualified electors of each district, respectively. The initial term of office of each of the additional judges shall begin on March 1, 1976 and shall expire on December 31, 1984.

C. The first judges to be elected to the three additional offices shall be elected at a special election as provided by Article V, Section 22 of the constitution. If the governor calls the special election to coincide with the state general election for state officers to be held in 1976, any candidate for the additional offices of judges shall be nominated at the primary elections held for state officers to be elected at the state general election.

D. The successors to the additional offices of judges herein provided, after the initial term of office, shall be elected for terms of ten years.

E. The additional judges shall receive the same compensation, expenses and emoluments of office as are now or hereafter provided by law for judges of the court of appeal for the first circuit.

Added by Acts 1975, No. 114, §1, operative Aug. 1, 1975.



RS 13:312.3 - Additional judges for the third circuit; term; election; compensation

§312.3. Additional judges for the third circuit; term; election; compensation

A. There are hereby established three additional offices of judges for the Court of Appeal for the Third Circuit, to increase the number of judges for the court of appeal for said circuit from six to nine judges.

B. One additional judge shall be elected from each of the three districts of the circuit by the qualified electors of each district, respectively. The initial term of office of each of the additional judges shall begin on January 1, 1979. The initial term of office for the newly elected judge of the first district of the third circuit shall expire on December 31, 1986. The initial term of office for the newly elected judge of the second district of the third circuit shall expire on December 31, 1982. The initial term of office for the newly elected judge of the third district of the third circuit shall expire on December 31, 1984.

C. The first judges to be elected to the three additional offices shall be elected at a special election as provided by Article V, Section 22 of the Constitution.

D. The successors to the additional offices of judges herein provided, after the initial terms of office, shall be elected for terms of ten years.

E. The additional judges shall receive the same compensation, expenses and emoluments of office as are now or hereafter provided by law for judges of the Court of Appeal for the Third Circuit.

Added by Acts 1977, No. 620, §1, eff. June 1, 1978.



RS 13:312.4 - Fourth circuit; temporary additional judgeship; election; composition

§312.4. Fourth circuit; temporary additional judgeship; election; composition

A. There is hereby established an additional judgeship for the Court of Appeal for the Fourth Circuit, to temporarily increase the number of judges for the court of appeal for the circuit to thirteen judges.

B. The judge provided for in Subsection A shall be elected from the first district of the fourth circuit by the qualified voters of that district in 1992. The election for a term to expire in accordance with the provisions of Subsection D of this Section shall be held on the date of the congressional primary election, October 3, 1992, and, if necessary, a runoff election shall be held on November 3, 1992. The term of office of the judge shall commence on January 1, 1993.

C. Pursuant to Article V, Section 5(A) of the Constitution of Louisiana, the judge provided for in Subsection A shall be immediately assigned to the Louisiana Supreme Court. While assigned to the supreme court, the judge shall participate and share equally in the cases and duties of the justices of the supreme court during the period of the assignment. Further, the judge shall receive the same compensation, benefits, expenses, and emoluments of office as are now or as may hereafter be provided by law for justices of the Louisiana Supreme Court.

D. The judgeship provided for in Subsection A shall expire automatically on the date that a justice of the supreme court takes office after being elected in a special election called for the office of justice of the supreme court which is held in District 7, as provided in R.S. 13:101.1(D) or from the date that a justice takes office after being elected in the regular supreme court election held in the year 2000 from District 7, whichever occurs first.

Acts 1992, No. 512, §1, eff. June 22, 1992; Acts 1997, No. 776, §1, eff. Jan. 1, 1999.

NOTE: SEE ACTS 1997, NO. 776, §2.

NOTE: SEE ACTS 1997, NO. 776, §4 RELATIVE TO EFFECTIVE DATE OF ACT.

NOTE: SEE ACTS 1997, NO. 776, §3.



RS 13:312.5 - Fourth Circuit Court of Appeal; fees

§312.5. Fourth Circuit Court of Appeal; fees

The Fourth Circuit Court of Appeal may charge a filing fee not to exceed fifty dollars for a civil motion not otherwise subject to any other fee. The fee amounts collected shall be used to defray operational and maintenance expenses of the court.

Acts 2014, No. 720, §1, eff. June 18, 2014.



RS 13:313 - Expenses of judges of courts of appeal; reimbursement

§313. Expenses of judges of courts of appeal; reimbursement

Judges of courts of appeal shall be reimbursed for reasonable expenses incurred while absent from their respective parishes of residence on official duty, and provision for payment of such expenses shall be included by the legislature in the general expense appropriation of the respective courts of appeal.

Amended by Acts 1960, No. 36, §1.



RS 13:314 - Future construction of references to court of appeal for the parish of Orleans, and to courts of appeal, first and second circuits

§314. Future construction of references to court of appeal for the parish of Orleans, and to courts of appeal, first and second circuits

When any code or statutory provision heretofore adopted refers to the court of appeal for the parish of Orleans, it shall be construed hereafter to refer to the court of appeal for the fourth circuit.

When any code or statutory provision heretofore adopted refers to the courts of appeal for the first and second circuits, it shall be construed hereafter to refer to the courts of appeal for the first, second, and third circuits.

Added by Acts 1960, No. 36, §2.



RS 13:315 - To 318 Repealed by Acts 1975, No. 114, 4, eff. Aug. 1, 1975

§315. §§315 to 318 Repealed by Acts 1975, No. 114, §4, eff. Aug. 1, 1975



RS 13:319 - Assignment and allotment of cases

§319. Assignment and allotment of cases

Each civil and criminal proceeding and each application for writs shall be randomly assigned by the clerk, subject to the direct supervision of the court.

Added by Acts 1994, 3rd Ex. Sess., No. 137, §1.



RS 13:321 - Divisions of the districts of the courts of appeal

§321. Divisions of the districts of the courts of appeal

A. For the purpose of nomination and election only, there shall be separate and distinct divisions within each district of the various courts of appeal.

For the purposes of this Section, the word "district" shall include not only those districts provided for in R.S. 13:312, but also, any combination of those districts with regard to those judgeships to be filled by election at large throughout the said combination, and any court of appeal circuit with regard to those judgeships to be filled by election from the circuit at large.

B. The divisions provided for in Subsection A of this Section shall be designated alphabetically as division "A", division "B", division "C", etc. The judge senior in point of continuous service shall preside over division A, and the other judges of the district shall occupy the other designated divisions according to their respective periods of continuous service. In the event two or more judges in a district shall have served continuously the same length of time the judge senior in age shall occupy the division first in alphabetical order of the divisions in question.

C. A candidate for nomination and election to a judgeship of any such court of appeal, at the time of filing his declaration as a candidate therefor, shall designate only one division of the district of the court for the judgeship for which he is a candidate. All nominating and election officials and other persons provided for by law shall provide for the execution of this Section.

D. The divisions of the districts of the courts of appeal shall be determined on July 31, 1981 in accordance with the provisions of this Section. Thereafter, the establishment of any additional court of appeal judgeship shall automatically operate to create an additional division within the district wherein the additional judgeship is established. The additional divisions shall be given alphabetical designation in the order of their establishment. The successor to any judge in a district shall occupy the same division as his predecessor.

E. Notwithstanding any provisions of this Section to the contrary, those judges of the court of appeal of the first circuit holding office on July 31, 1981 shall continue to occupy their respective divisions in accordance with Act 305 of the 1975 Regular Session of the Legislature. After July 31, 1981 additional divisions shall be created in accordance with the provisions of this Section.

Added by Acts 1975, No. 305, §1, operative Aug. 1, 1975. Amended by Acts 1981, No. 3, §3, eff. June 2, 1981.



RS 13:351 - Salaries, oaths of office, bonds

PART II. CLERKS

§351. Salaries, oaths of office, bonds

A. The clerk, chief deputy clerk, and deputies of each court of appeal shall receive from the state an annual salary which shall be established by their respective court in accordance with the General Appropriations Act.

B. Each of these officers shall take the constitutional oath of office and shall furnish bond in favor of the state in the sum of ten thousand dollars, conditioned upon the faithful performance of his duties. The surety on these bonds shall be a surety company authorized to do business in this state.

Amended by Acts 1950, No. 168, §1; Acts 1952, No. 63, §1; Acts 1960, No. 36, §1; Acts 1965, No. 76, §1; Acts 1966, No. 386, §1; Acts 1970, No. 307, §3; Acts 1975, No. 537, §1; Acts 1978, No. 323, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980. Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1982, No. 821, §1.



RS 13:352 - Fees; bond premiums; equipment, supplies, and other expenses; reimbursement of expenses of judges of courts of appeal

§352. Fees; bond premiums; equipment, supplies, and other expenses; reimbursement of expenses of judges of courts of appeal

A. The clerks of all of the courts of appeal shall charge the following fees:

(1) For filing the record of appeal, one hundred dollars.

(2) For filing an application for writs where the supervisory jurisdiction of the court of appeal is invoked, fifty dollars.

(3) For any process issued or copies made in connection with appeals, the same fees as are allowed the clerk of the district court where the court of appeal is domiciled.

(4) For copies of opinions or parts of the record made by the clerk, fifty cents per page.

(5)(a) In all criminal cases, in all proceedings connected with criminal cases relating to a violation of state law except for bond forfeiture proceedings, and in all appeals taken from sentences imposed for the violation of municipal or parochial ordinances, the entire costs of the clerks of the courts of appeal shall be twenty-five dollars which shall be paid by the parish in which the cases or proceedings shall have originated, and in appeals from sentences imposed for the violation of ordinances, shall be paid by the parish or municipality, as the case may be, which shall have adopted the ordinance.

(b) If the inmate is sentenced to the actual physical control and custody of the Department of Public Safety and Corrections, the department shall withdraw funds from an inmate's drawing or savings account for the reimbursement of fees which have been paid by the parish to a clerk of the court of appeal, upon presentation to the Department of Public Safety and Corrections of a certified copy of the appeal or writ to a court of appeal of a matter in which the inmate is a party, upon the written request or authorization of the inmate, or upon order of a court of competent jurisdiction. All funds so collected shall be forwarded to the parish which has paid the fee to the clerk of the court of appeal. The department shall deduct the amount of the fee from the offender's drawing or savings account. Except as otherwise authorized by law, the department shall prohibit withdrawals from the account until the costs have been paid in full to the parish which has paid the cost of appeal.

(6) For filing an application for rehearing, seventy dollars.

B. Each court of appeal by a rule of court, may increase the fees provided in Paragraphs (4), (5), and (6) of Subsection A of this Section.

C. From the fees collected by each clerk, he shall pay the premiums on the fidelity bonds required under R.S. 13:351. The balance shall be retained and may be expended for the purchase of stationery, books, furniture, equipment, to defray the expense of employment benefits for court employees, including judges, and for other expenses in the operation of the court and the clerk's office, as directed by the court. Additionally, any balance may be expended to reimburse the judges of the courts of appeal for expenses related to their office which are incurred while on official duty, payable out of the self-generated funds provided for in this Section in an amount established annually by the Conference of the Court of Appeal Judges, subject to final approval by the Supreme Court of Louisiana.

D. Title to all furniture and equipment purchased pursuant to the provisions of this Section shall vest in the purchasing court.

E. Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each judge having possession of equipment or furniture purchased with the fees provided in this Section may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. The clerk, or presiding judge, or any judge by direction of the court, is authorized to complete such sales, and the proceeds of the sales are to be retained by the clerk and expended as provided for in this Section.

F. The provisions of this Section shall apply to all furniture and equipment in the possession of the courts of appeal regardless of the date of acquisition.

Amended by Acts 1954, No. 600, §1; Acts 1960, No. 36, §1; Acts 1982, No. 573, §2, eff. July 22, 1982; Acts 1984, No. 208, §1, eff. June 29, 1984; Acts 1986, No. 104, §1; Acts 1994, 3rd Ex. Sess., No. 98, §1; Acts 1999, No. 699, §1; Acts 2001, No. 750, §1, eff. June 25, 2001; Acts 2003, No. 824, §1; Acts 2012, No. 815, §1.



RS 13:352.1 - Additional fees; Judicial College

§352.1. Additional fees; Judicial College

A. In addition to all other fees or costs provided for by law, the clerks of all of the courts of appeal shall charge and collect fifty cents for the initial filing in a record of appeal or an application for writs in all civil matters. This fee shall not apply to any writs or appeals filed in juvenile and family cases.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:353 - Clerks; sheriff; superintendent of police

§353. Clerks; sheriff; superintendent of police

A. The courts of appeal shall appoint their respective clerks and deputies, who shall serve at the pleasure of the court.

B. The sheriff of the respective parishes in which the courts of appeal for the first, second, third, and fifth circuits are domiciled, or one of his deputies, shall attend each session of the court to execute the orders of the court.

C. The superintendent of police of the city in which the Fourth Circuit Court of Appeal is domiciled, or one of his deputies, shall execute the orders of the court when said court is actually sitting in open court.

D. The clerk of each court of appeal shall be assisted by a chief deputy clerk and a reasonable number of deputy clerks as needed for the efficient operation of the court.

Added by Acts 1975, No. 53, §1. Amended by Acts 1976, No. 213, §1; Acts 1980, No. 661, §1, eff. July 1, 1982; Acts 1981, No. 3, §1, eff. May 1, 1982; Acts 1981, No. 869, §1, eff. July 1, 1983; Acts 1982, No. 821, §1.



RS 13:381 - Fourth circuit, court of appeal; salary

PART III. CRIER

§381. Fourth circuit, court of appeal; salary

There shall be a crier for the court of appeal, fourth circuit, who shall be appointed by the judges of the court of appeal, fourth circuit, and be commissioned by the civil sheriff for the parish of Orleans as a deputy sheriff, and may receive a salary of forty-eight hundred dollars, per annum, payable monthly by the city of New Orleans, within the discretion of the city council.

Amended by Acts 1962, No. 416, §1.



RS 13:391 - Law clerks, stenographers, clerks, and other help

PART IV. LAW CLERKS, SECRETARIES, AND

OTHER CLERICAL ASSISTANTS

§391. Law clerks, stenographers, clerks, and other help

The judges of each court of appeal may appoint law clerks, stenographers, clerks, and other help necessary for the proper operation of their respective courts and shall fix their compensation.

Amended by Acts 1960, No. 36, §1; Acts 1982, No. 109, §1.



RS 13:392 - Payment of expenses

§392. Payment of expenses

A. The presiding judge of each of the courts of appeal, or any one of the judges, by the direction of the court, may draw a monthly warrant on the state for one-twelfth of the amount of the annual appropriation as made by the legislature for the expense of operation and maintenance of the court.

B. Title to all furniture and equipment purchased pursuant to the provisions of this Section shall vest in the purchasing court. Furniture and equipment shall be purchased by the presiding judge, or any judge, by direction of the court in accordance with purchasing policies of the Judicial Budgetary Control Board upon presentation of itemized statements from judges setting forth in detail the furniture and equipment desired to be purchased.

C. Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each judge having possession of equipment or furniture purchased with the fees provided in this Section may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. The presiding judge, or any judge, by direction of the court, is authorized to complete such sale and the proceeds of the sales are to be retained by the court in the generated revenue account and expended as provided for in R.S. 13:352.

D. The provisions of this Section shall apply to all furniture and equipment in the possession of the courts of appeal regardless of the date of acquisition.

Amended by Acts 1960, No. 36, §1; Acts 2012, No. 815, §1.



RS 13:471 - Scope of Chapter 4

CHAPTER 4. DISTRICT COURTS ORLEANS PARISH EXCEPTED

PART I. GENERAL PROVISIONS

§471. Scope of Chapter 4

The provisions of R.S. 13:472 through 13:967 inclusive shall not apply to the district courts of Orleans parish, except as provided in Title 13, Chapter 5.

Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2012, No. 474, §5(A).



RS 13:472 - Rules for the conduct of business

§472. Rules for the conduct of business

Each district court may adopt rules for the conduct of business before it. These rules shall be entered in the minutes of the court and published in the manner which the court deems most effective and practicable.



RS 13:473 - Dockets

§473. Dockets

Each court shall keep a criminal and civil docket.



RS 13:474 - Registry of the district court; designation

§474. Registry of the district court; designation

The district judges shall designate in each of the parishes in their respective judicial districts, the fiscal agent of each parish in his district, the parish of Orleans excepted, as a depository of any and all monies, stocks, bonds, notes, deeds, contracts or documents of any nature belonging to minors, interdicts, absentees or persons unknown, when, for any purpose, and for the benefit of such person or persons it is desired to keep such property safely. The bank so designated as the fiscal agent shall be known as the registry of the court in and for the parish and district concerned.

Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2012, No. 474, §5(A).



RS 13:474.1 - Repealed by Acts 2012, No. 474, §4.

§474.1. Repealed by Acts 2012, No. 474, §4.



RS 13:475 - Same; record of registry of court

§475. Same; record of registry of court

A. The clerk of court shall keep in the clerk's office of each parish, a book substantially bound and known as record of the registry of the court in and for the parish and district concerned. There shall be recorded therein and properly indexed every order or judgment granted by a court of competent jurisdiction, either ordering a deposit into the registry of the court or the withdrawal therefrom of any deposit made, or other order concerning same. Each order shall be filed properly in the records of the clerk of court.

B. For maintaining the record of registry of the court, each clerk for the district court may charge a fee of one percent of the interest earned on all deposits into the registry, which fee shall be deposited into the clerk's fee fund each month. The clerk shall not charge any fee on any deposit of funds into the registry of court when a parish is asserting a claim to the funds on deposit. In the event the parish governing authority does not prevail in the suit, then the clerk of court may deduct from the fund a sum equal to one percent per annum on the interest earned on the deposited funds.

Acts 1991, No. 115, §1.



RS 13:476 - Same; deposit made in registry of court; manner of making; receipt; withdrawal

§476. Same; deposit made in registry of court; manner of making; receipt; withdrawal

Whenever under a judgment or order of the district judge, or by a court of superior jurisdiction, any of the things set forth in R.S. 13:474 as belonging to minors, interdicts, absentees or persons unknown is to be deposited for safe-keeping, the deposit shall be made in the registry of the court for the parish and district in which the issue or litigation or circumstances arose out of which the deposit became necessary. The deposit shall be made by the clerk of court in the manner directed by the judge of the district, or by the court of superior jurisdiction, accompanied by a certified copy of the order or judgment. He shall require a receipt for the deposit, and he shall file and make due recordation of the deposit in the record of the registry of the court. The deposit when made shall be withdrawn only in accordance with the provisions of the order or judgment of the court having jurisdiction. The delivery when made by the registry of the court under an order or judgment of a judge of the district or by a court of superior jurisdiction shall be a full discharge of all further liabilities on the part of the registry of the court. Duplicate receipts of delivery shall be required and a copy thereof delivered to the clerk of court and inscribed in the record of the registry of the court.



RS 13:477 - Judicial districts

§477. Judicial districts

There shall be forty-one judicial districts in the state and each district shall be composed as follows:

(1) The parish of Caddo shall compose the First District. The First District shall consist of three election sections. Election section one shall consist of Precincts 1, 2, 3, 5, 6, 25, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 53, 54, 55, 57, 58, 60, 61, 65, 66, 67, 71, 73A & 73B, 80, 81, 82A & 82B, 83A & 83B, 84, 85A & 85B, 86, 96, 98, 130, 131, 135, 137A & 137B, and 140 of Caddo Parish. Election section two shall consist of Precincts 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 35, 47, 48, 49, 50, 51, 52, 56A & 56B, 59, 62, 63, 64, 68, 70, 72, 74, 76A & 76B, 77, 99, 126, 127, 128, and 129 of Caddo Parish. Election section three shall consist of Precincts 4, 69, 75, 78, 79, 87, 88, 89A & 89B & 89C, 90A & 90B, 91A & 91B, 92, 93, 94, 95A & 95B, 97A & 97B, 122, 123, 124, 125, 132A & 132B, 133, 134, 136, 138, 139, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, and 159 of Caddo Parish.

(2) The parishes of Jackson, Claiborne, and Bienville shall compose the Second District.

(3) The parishes of Lincoln and Union shall compose the Third District.

(4) The parishes of Ouachita and Morehouse shall compose the Fourth District. The Fourth District shall consist of two election sections. Election section one shall consist of Precincts 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-14, 3-15, 3-16, 3-17, 3-18, 10-5, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-17, and 10-22 of Ouachita Parish. Election section two shall consist of Morehouse Parish and Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-13, 4-1, 4-2, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-14, 5-15, 5-16, 5-17, 5-18, 5-19, 5-20, 5-21, 6-1, 6-2, 7-1, 8-1, 8-2, 9-1, 10-1, 10-2, 10-3, 10-4, 10-6, 10-10, 10-14, 10-15, 10-16, 10-18, 10-19, 10-20, 10-21, 10-23, and 10-24 of Ouachita Parish.

(5) The parishes of West Carroll, Richland, and Franklin shall compose the Fifth District.

(6) The parishes of East Carroll, Madison, and Tensas shall compose the Sixth District.

(7) The parishes of Catahoula and Concordia shall compose the Seventh District.

(8) The parish of Winn shall compose the Eighth District.

(9) The parish of Rapides shall compose the Ninth District.

(10) The parish of Natchitoches shall compose the Tenth District.

(11) The parish of Sabine shall compose the Eleventh District.

(12) The parish of Avoyelles shall compose the Twelfth District.

(13) The parish of Evangeline shall compose the Thirteenth District.

(14) The parish of Calcasieu shall compose the Fourteenth District. The Fourteenth District shall consist of three election sections. Election section one shall consist of Precincts 30, 31, 31A, 100, 101, 102, 103S, 104E, 104W, 105, 106, 107, 108, 109, 112E, 112W, 113, 117E, 117W, 123N, 123S-A & 123S-B, 124A & 124B, and 125. Election section two shall consist of Precincts 10E, 10W, 11, 12A & 12B, 13, 20, 21, 22, 32N, 32S-A & 32S-B, 33A, 34, 40, 41E, 41W, 42E, 42W, 50, 52, 53, 60, 61, 62, 63E, 63W, 80, 81, 81A*, 111, 114A & 114B, 115, 116, 118E, 118W, 119NE, 119NW, 119SE, 119SW, 120, 121, 122, 126A, 126C-A & 126C-B, 126E, 126W, 170, 171, 172, 173, 190, 191, 200A & 200B, and 201. Election section three shall consist of Precincts 33B, 33E, 33W-A & 33W-B, 35N-A & 35N-B, 35S, 43, 44N, 44S-A & 44S-B, 45, 46, 70, 71, 72, 110, 150, 151, 152, 153, 155A & 155B, 156, 157, 158, 180, 181, 182, and 183.

(15) The parishes of Acadia, Lafayette, and Vermilion shall compose the Fifteenth District. The Fifteenth District shall consist of five election sections. Election section one shall consist of precincts 1-3A, 1-6, 1-7, 1-8 of Acadia Parish and precincts 7, 8, 9, 10, 14A, 14B, 15A, 15B, 16, 17, 18, 19, 22, 23, 24, 50, 51, 52, 54, 56, 57, 58, 59, 61, 62, 64, 65, and 68 of Lafayette Parish. Election section two shall consist of precincts 1, 2, 3A, 3B, 4, 5, 6, 11, 12, and 13 of Lafayette Parish. Election section three shall consist of precincts 20, 21, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34A, 34B, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 53, 55, 60, 66, 69, 70, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85A, 85B, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, and 106 of Lafayette Parish. Election section four shall consist of precincts 1-1, 1-2A, 1-2B, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-9, 1-10, 1-11, 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3A, 3-3B, 3-4, 3-5, 3-6, 3-6A*, 3-6B*, 3-7, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 5-6, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, 6-16, 7-1, 7-2, 7-3, and 7-4 of Acadia Parish. Election section five shall consist of Vermilion Parish.

(16) The parishes of St. Mary, Iberia, and St. Martin shall compose the Sixteenth District. The Sixteenth District shall consist of two election sections. Election section one shall consist of precincts 1-1, 1-2, 2-2, 4-1, 2-1, 2-3, 1-4, 4-2, 4-3, 4-4, 4-5, 11-6, 9-1, 9-3, 10-2, 12-1, 12-2, 12-3, 12-6, 2-5, 14-2, 11-7, 12-4, 12-8, 10-1, and 3-4 of Iberia Parish; precincts 1-4, 2-1 & 2-3, 3-1, 4-1, 4-3, 6-3, 7-2, 7-3, 3-7, 1-6, 2-4, 3-8, 3-5, and 3-9 of St. Martin Parish; and precincts 2, 3, 4, 7, 9, and 14 of St. Mary Parish.

Election section two shall consist of precincts 1-3, 5-6, 3-1, 3-2, 3-3, 1-5, 5-1, 5-2, 5-3, 5-4, 7-6, 1-6, 6-1, 6-2, 6-3, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-3, 8-4, 8-5, 9-2, 9-4, 9-5, 6-5, 10-3, 10-4, 11-1, 11-2, 11-3, 11-4, 11-5, 3-5, 5-8, 13-4, 13-5, 13-6, 14-1, 14-3, 14-4, 13-2, 14-6, 14-5, 5-5, 2-4, 4-6, 7-7, 8-6, 5-7, 6-4, 12-5, 12-7, 13-3, and 13-1 of Iberia Parish; precincts 1-1, 1-2, 1-3, 1-5, 2-2, 3-2, 3-3, 3-6, 4-6, 3-4, 4-2, 4-4, 4-5, 5-1, 5-2, 5-3 & 5-4, 6-1, 6-2, 6-4, 7-1, 7-4, 8-1, 9-4, 9-5, 8-3, 8-4, 9-1, 9-2, 9-3, 1-7, and 8-2 of St. Martin Parish; and precincts 1, 5, 6, 8, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 18A, 19A, 34A, and 35A of St. Mary Parish.

(17) The parish of Lafourche shall compose the Seventeenth District.

(18) The parishes of Iberville, West Baton Rouge, and Pointe Coupee shall compose the Eighteenth District.

(19) The parish of East Baton Rouge shall compose the Nineteenth District. The Nineteenth District shall consist of three election sections. Election section one shall consist of Precincts INDUSTRIAL COMPLEX, INDUSTRIAL COMPLEX A, INDUSTRIAL COMPLEX B, 1-1, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8, 1-10, 1-11, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-37, 1-38, 1-40, 1-44, 1-45, 1-46, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-68, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-94, 1-95, 1-100, 1-101, 2-16, 2-20, and 2-23 of East Baton Rouge Parish. Election section two shall consist of Precincts 1-9, 1-52, 1-53, 1-54, 1-55, 1-60, 1-70, 1-71, 1-72, 1-78, 1-81, 1-82, 1-83, 1-87, 1-88, 1-93, 1-97, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-17, 2-18, 2-21, 2-22, 2-24, 2-25, 2-26, 2-26A*, 2-26B*, 3-1, 3-2, 3-6, 3-8, 3-9, 3-12, 3-14, 3-24, 3-25, 3-26, 3-28, 3-30, and 3-32 of East Baton Rouge Parish. Election section three shall consist of Precincts 1-2, 1-12, 1-33, 1-34, 1-35, 1-36, 1-39, 1-41, 1-42, 1-43, 1-47, 1-48, 1-49, 1-56, 1-57, 1-59, 1-64, 1-65, 1-66, 1-69, 1-73, 1-74, 1-75, 1-76, 1-79, 1-80, 1-89, 1-90, 1-96, 1-98, 1-99, 1-102, 1-103, 3-3, 3-4, 3-5, 3-7, 3-10, 3-11, 3-13, 3-15, 3-16, 3-17, 3-18, 3-19, 3-20, 3-21, 3-22, 3-23, 3-27, 3-29, 3-31, 3-33, 3-34, 3-35, 3-36, 3-37, and 3-38 of East Baton Rouge Parish.

(20) The parishes of East Feliciana and West Feliciana shall compose the Twentieth District.

(21) The parishes of Tangipahoa, Livingston, and St. Helena shall compose the Twenty-First District.

(22) The parishes of Washington and St. Tammany shall compose the Twenty-Second District.

(23) The parishes of Assumption, Ascension, and St. James shall compose the Twenty-third District. The Twenty-third District shall consist of two election sections. Election section one shall consist of Precincts 15, 27A, 27B, 28, 29, 32, 33, 35A, and 35B of Ascension Parish, Precincts 1-1, 7-1, and 7-1A of Assumption Parish, and Precincts 7, 7A, 11, 12, 13, 14, 15, and 15A of St. James Parish. Election section two shall consist of Precincts 1, 2, 3, 4A, 4B, 5A, 5B, 5C, 6, 7A, 7B, 8A, 8B, 9, 10A, 10B, 11A, 11B, 12, 13, 14, 16A, 16B, 21A, 21B, 22A, 22B, 23, 31, 34, 36, 37, 40, 41, and 42 of Ascension Parish, Precincts 1-2, 2-1, 2-2, 2-3, 3-1, 3-2, 4-1, 4-2, 4-3, 5-1, 5-2, 5-3, 5-4, 6-1, 6-1A, 6-2, 6-3, 7-2, 8-1, 8-2, 9-1, and 9-2 of Assumption Parish, and Precincts 1, 2, 3, 4, 5, 5A, 6, 8, 8A, 9, 10, 16, 17, 17A, and 18 of St. James Parish.

(24) The parish of Jefferson shall compose the Twenty-Fourth District. The Twenty-Fourth District shall consist of three election sections. Election section one shall consist of Precincts 170, 171, 172, 174, 175, 176, 177, 178, 182, 183, 184, 185A, 185B, 189, 190, 191, 192, 193, 194A, 194B, 195, 196, 197A, 197B, 197C, 198, 199, 202, 203, 204, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216A, 216B, 217, 225, 226, 227, 228, 229, 230, 231, 232A, 232B, 234, 235, 236, 237, 238, 246, 247, 248, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 12-G, 13-G, 1-GI, 1-L, 1-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish. Election section two shall consist of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, 138, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 13-KB, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 30-K, 34-K, and 35-K of Jefferson Parish. Election section three shall consist of Precincts 104, 108, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 173, 179A, 179B, 180, 181, 187, 188, 200, 201, 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 33-K, 2-W, and 3-W of Jefferson Parish.

(25) The parish of Plaquemines shall compose the Twenty-Fifth District.

(26) The parishes of Bossier and Webster shall compose the Twenty-Sixth District.

(27) The parish of St. Landry shall compose the Twenty- Seventh District. The Twenty-Seventh District shall consist of four election sections. Election section one shall consist of Precincts 1-1, 1-2, 1-4, 1-5, 1-7, 1-11, 1-13, 1-15, 1-16, 1-19, 1-20, 1-21, 1-24, 1-27, 1-29, 5-3, 5-5, 5-6, and 5-3A of St. Landry Parish. Election section two shall consist of Precincts 1-6, 1-10, 1-17, 1-17A, 1-26, 1-28, 3-1, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8, 4-9, 4-10, 4-11, 4-12, 4-13, 4-14, 4-15, 4-16, 5-1, 5-2, 5-4, and 5-7 of St. Landry Parish. Election section three shall consist of Precincts 1-3, 1-8, 1-9, 1-12, 1-18, 1-22, 1-23, 1-25, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 3-2, 3-3, 3-4, 3-5, and 3-6 of St. Landry Parish. Election section four shall consist of Precincts 1-14, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, 6-16, and 6-17 of St. Landry Parish.

(28) The parish of LaSalle shall compose the Twenty-Eighth District.

(29) The parish of St. Charles shall compose the Twenty-Ninth District.

(30) The parish of Vernon shall compose the Thirtieth District.

(31) The parish of Jefferson Davis shall compose the Thirty-First District.

(32) The parish of Terrebonne shall compose the Thirty-Second District.

(33) The parish of Allen shall compose the Thirty-Third District.

(34) The parish of St. Bernard shall compose the Thirty-Fourth District.

(35) The parish of Grant shall compose the Thirty-Fifth District.

(36) The parish of Beauregard shall compose the Thirty-Sixth District.

(37) The parish of Caldwell shall compose the Thirty-Seventh District.

(38) The parish of Cameron shall compose the Thirty-Eighth District.

(39) The parish of Red River shall compose the Thirty-Ninth District.

(40) The parish of St. John the Baptist shall compose the Fortieth District.

(41) Repealed by Acts 2012, No. 474, §4.

(42) The parish of DeSoto shall compose the Forty-Second District.

Added by Acts 1975, No. 13, §1, eff. January 1, 1979, and by Acts 1975, No. 728, §1. Amended by Acts 1976, No. 47, §1, eff. Jan. 3, 1977; Acts 1977, No. 164, §1, eff. Jan. 1, 1979; Acts 1977, No. 620, §18, eff. Jan. 3, 1979; Acts 1978, No. 14, §1, eff. March 1, 1979; Acts 1979, No. 635, §1, eff. March 1, 1980; Acts 1982, No. 21, §6(a), eff. Jan. 1, 1985; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 1993, No. 214, §1; Acts 1993, No. 780, §1, eff. Aug. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 1995, No. 377, §1, eff. Jan. 1, 1996; Acts 1998, 1st Ex. Sess., No. 99, §1, eff. May 5, 1998; Acts 1999, No. 403, §1; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2007, No. 416, §1, eff. Jan. 1, 2009; Acts 2012, No. 457, §1, eff. June 1, 2012; Acts 2012, No. 474, §§2, 4, and 5(A).

NOTE: See Acts 1998, 1st Ex. Sess., No. 99, §2.



RS 13:501 - Continuous sessions in districts of one parish

PART II. SESSIONS AND TERMS OF COURT

§501. Continuous sessions in districts of one parish

A. In districts composed of one parish, the judge shall hold court during ten months of the year and the session shall be continuous, Sundays and legal holidays excepted, for the trial of civil and criminal cases and disposition of all other matters that may be brought before the court. The judge, by rule of court, may fix the hours of the opening and adjournment of court, but the session shall not be fixed for less than five hours' duration each day.

B.(1) In the Seventeenth Judicial District, the court in civil cases may hold sessions of the court at a courthouse in Galliano, Louisiana.

(2) In the Twenty-Fourth Judicial District, the court may hold civil sessions of the court in Jefferson Parish east of the Mississippi River.

(3)(a) Notwithstanding the provisions of Code of Criminal Procedure Article 762, in the Fortieth Judicial District, with the consent of a majority of the judges of the district, each section of court may hold sessions of the court in accordance with applicable rules of court and a schedule of sessions approved by a majority of the judges of the Fortieth Judicial District in an appropriate public building provided by the St. John the Baptist Parish Council or the law enforcement district on the east bank of the Mississippi River to conduct the following proceedings for offenses which occur or civil actions arising on the east bank of the Mississippi River:

(i) Arraignments of misdemeanors and traffic tickets.

(ii) Trials of misdemeanors and traffic tickets for which the defendant is not entitled to a trial by jury.

(iii) Arraignments of felony matters.

(iv) Contempt of court hearings and compliance hearings.

(v) Seventy-two hour appointment of counsel hearings pursuant to Code of Criminal Procedure Article 230.1.

(vi) Hearings on all matters relating to misdemeanors and traffic offenses.

(vii) Civil and criminal motions and pretrial hearings.

(b) The provisions of this Paragraph shall not be construed so as to constitute legislative approval of the removal, relocation, or disposal of the St. John the Baptist Parish courthouse, nor legislative approval of any plan to remove, relocate, or dispose of such courthouse.

(c) Repealed by Acts 2001, No. 559, §2.

(d) Notwithstanding the provisions of Code of Criminal Procedure Article 762, after August 15, 2003, in the Fortieth Judicial District, with the consent of all of the judges of the district, each section of court may hold sessions of the court in accordance with applicable rules of court and a schedule of sessions approved by all of the judges of the Fortieth Judicial District in an appropriate public building provided by the St. John the Baptist Parish Council or the law enforcement district on the east bank of the Mississippi River to conduct other proceedings for offenses which occur or civil actions arising on the east bank of the Mississippi River which are not enumerated in Subparagraph (a) of this Paragraph.

(e) Notwithstanding any provision of law to the contrary, if a crime occurs on the west bank of the Mississippi River, the defendant may waive the requirement that proceedings be held on the west bank and the criminal matter may be heard on the east bank of the Mississippi River.

Amended by Acts 1977, No. 379, §1; Acts 1982, No. 634, §1; Acts 1995, No. 1027, §1, eff. Jan. 1, 1996; Acts 1997, No. 945, §1; Acts 1999, No. 92, §1; Acts 2001, No. 559, §§1 and 2; Acts 2003, No. 1247, §1.



RS 13:502 - Alternate sittings in different parishes; order fixing dates

§502. Alternate sittings in different parishes; order fixing dates

A. In districts composed of more than one parish the judge shall sit alternately in each parish and the session from one parish to the other, shall be continuous. No session in any parish of a district shall be fixed for less than one week or more than three weeks, as the public business may require. The district judge shall fix a date for the holding of the sessions in each parish by an order of court which shall be entered in the minutes of the court and published at least three times in the official journal of each parish. After the date is fixed, no change shall be made in the order within less than one year thereafter.

B. Sessions of the Twenty-Third Judicial District Court held in Ascension Parish may be held in Gonzales as well as in Donaldsonville.

Amended by Acts 1978, No. 152, §1.



RS 13:503 - Court always open

§503. Court always open

Article 7, §43 of the constitution means that district courts shall be open always and the proceedings shall be deemed held in open court, while the judge is on the bench. The fixing of sessions in districts composed of more than one parish shall not affect the authority or duty of the judge to sit at any time in any of the parishes of his district when the public interest may require it.



RS 13:581 - Judge's powers at chambers

PART III. JUDGE

SUBPART A. GENERAL PROVISIONS

§581. Judge's powers at chambers

District judges may grant at chambers all orders not required by law to be granted in open court.



RS 13:582 - Separate divisions of district courts

§582. Separate divisions of district courts

There shall be separate and distinct divisions of the various district courts having two or more duly elected or appointed judges, for the purpose of nomination and election of judges only.



RS 13:583 - Presiding judges of divisions

§583. Presiding judges of divisions

The divisions provided in R.S. 13:582 shall be designated alphabetically as division "A," division "B," division "C," etc., and the presiding judges thereof shall be determined on July 31, 1946, in accordance with the following rules. The judge senior in point of continuous service shall preside over division "A," and the other judges of the district shall preside over the other designated divisions according to their respective periods of continuous service. In the event two or more judges in a district shall have served continuously the same length of time, the judge senior in age shall preside over the division first in alphabetical order of the divisions in question. Any additional divisions created after July 31, 1946, shall be given alphabetical designation in the order of their creation. The successor to any judge in a district shall preside over the same division as his predecessor.



RS 13:584 - Candidate shall designate for which division he is a candidate

§584. Candidate shall designate for which division he is a candidate

A candidate for nomination and election to the judgeship of any such district court, at the time of filing his declaration as a candidate therefor, shall designate only one division of the court for the presiding judgeship of which he is a candidate.



RS 13:585 - Nomination and election held under the primary and general election laws

§585. Nomination and election held under the primary and general election laws

Any nomination and election of candidates for office of district judgeship shall be held and conducted in accordance with and under the primary and general election laws of this state. All nominating and election officials and other persons provided for by said laws, shall provide for the execution of the provisions of R.S. 13:582 through 13:584.



RS 13:586 - Absence of district judge; authority of judge of adjoining district

§586. Absence of district judge; authority of judge of adjoining district

When it is proved that all the judges of any judicial district are absent from their judicial district, or are otherwise unable to act, any district judge of an adjoining judicial district may grant any orders that the absent or incapacitated judges could grant, if present.

Added by Acts 1952, No. 134, §1.



RS 13:587 - Juvenile and Domestic Relations Division

§587. Juvenile and Domestic Relations Division

A. The judges of the Fourteenth Judicial District Court may, by rule adopted by a majority vote of the judges sitting en banc, designate and assign to one or more divisions of the court any or all types of juvenile matters of which the court has jurisdiction and any or all types of domestic relations matters of which the court has jurisdiction.

B. The authority conferred by this Section shall not prohibit the assignment by a majority vote of the court en banc of other matters to a designated division to which it assigns juvenile or domestic relations matters, nor the assignment of any juvenile or domestic relation matters to any other division of the court.

Acts 1984, No. 373, §1, eff. July 6, 1984; Acts 1999, No. 655, §1.



RS 13:587.1 - Ninth Judicial District; judges

§587.1. Ninth Judicial District; judges

The judges of the Ninth Judicial District Court, by rule adopted by a majority vote of the judges sitting en banc, may designate and assign to any division of the court any or all types of matters of which the court has jurisdiction.

Acts 1997, No. 127, §1, eff. June 13, 1997.



RS 13:587.2 - Fourth Judicial District; divisions; subject matter

§587.2. Fourth Judicial District; divisions; subject matter

A. Respecting seniority and the requirement that all cases be assigned randomly within multi-judge sections, the judges of the Fourth Judicial District Court, by rule adopted by a majority vote of the judges sitting en banc, may designate a certain division or section of the court as a specialized division or section having criminal, civil, drug court, driving while intoxicated court, mental health court, misdemeanor, traffic, juvenile, violent crimes or homicides, or other specialized subject matter jurisdiction.

B. No rule adopted by the court may assign any division, without its consent, to any section for a longer period than three years.

C. Notwithstanding any principal assignment to sections, all divisions of the court shall retain general jurisdiction to hear all matters.

Acts 2001, No. 418, §1; Acts 2008, No. 68, §1; Acts 2008, No. 71, §1; Acts 2012, No. 270, §1, eff. May 25, 2012.



RS 13:587.3 - Nineteenth Judicial District; divisions; subject matter

§587.3. Nineteenth Judicial District; divisions; subject matter

A. Respecting seniority and the requirement that all cases be assigned randomly within multi-judge groupings, the judges of the Nineteenth Judicial District Court, by rule adopted by a majority vote of the judges sitting en banc, with the consent of the judge of a division, may assign to that division criminal matters or civil matters or drug court matters or any or all types of matters of which the court has jurisdiction.

B. Notwithstanding any principal assignments to divisions, all divisions of the court shall retain general jurisdiction to hear all matters.

Acts 2003, No. 1213, §1; Acts 2003, No. 1247, §1.



RS 13:587.4 - District courts; specialized divisions or sections; subject matter

§587.4. District courts; specialized divisions or sections; subject matter

A. Respecting seniority and the requirement that all cases be assigned randomly within multi-judge divisions or sections, the judges of any judicial district court, by rule adopted by a majority vote of the judges sitting en banc, may designate a certain division or section of the court as a specialized division or section having criminal, civil, drug court, driving while intoxicated court, human trafficking court, mental health court, misdemeanor, traffic, juvenile, violent crimes or homicides, or other specialized subject matter jurisdiction.

B.(1) If a special division or section of court is designated as a violent crimes or homicide section, the court may provide the district attorney's office the opportunity to request an expedited docket to facilitate the hearing of cases involving homicides and crimes of violence that are committed with a dangerous weapon to ensure and secure the accuracy of testimony of witnesses and as a deterrence and prevention for crimes of violence and homicides.

(2) Notwithstanding any other provision of law or court rule to the contrary, the following components shall be complied with if a court designates a division or section of court as a violent crimes or homicide division or section and grants the district attorney's request for expedited status:

(a) If the district attorney requests an expedited docket, the trial court shall schedule the case for trial no later than ninety days after time has elapsed for discovery.

(b) Continuances should be granted only for good cause and shall be for the shortest time practicable.

C.(1) If a special division or section of court is designated as a human trafficking section, the presiding judge may be trained in issues of human trafficking and the support services available to victims.

(2) All cases where a person is charged or indicted pursuant to R.S. 14:46.2, 46.3, 81.1, 81.2, 81.3, 82, 82.1, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89, 89.1, 89.2, 104, 105, 281, or 282 shall be transferred to the human trafficking section of the court.

(3) If it is determined that a case involves a victim in need of services upon evaluation by the judge, and after a contradictory hearing, the following may apply:

(a) The victim may be mandated to attend the appropriate support services for victims of human trafficking if available.

(b) The victim shall, with consent of the district attorney, have the opportunity to be considered for a non-criminal disposition or dismissal of "the cases" upon satisfactory compliance with mandated support services.

D. No rule adopted by the court may designate any division or section, without its consent, as a specialized division or section for a longer period than three years.

Acts 2009, No. 215, §1, eff. June 30, 2009; Acts 2012, No. 270, §1, eff. May 25, 2012; Acts 2014, No. 554, §1.



RS 13:588 - Authority of judges to purchase furniture and equipment

§588. Authority of judges to purchase furniture and equipment

Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each judge having possession of equipment or furniture purchased by the judicial district court, may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. The presiding judge, or any judge, by direction of the court, is authorized to complete such sale and the proceeds of the sales are to be deposited in the account from which the funds were expended to purchase the furniture and equipment.

Acts 2012, No. 815, §1.



RS 13:621.1 - First judicial district

SUBPART B. NUMBER OF JUDGES

§621.1. First judicial district

The First Judicial District Court shall have eleven judges. Four judges shall be elected from election section one, three judges shall be elected from election section two, and four judges shall be elected from election section three.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1966, No. 2, §1; 1973, No. 117, §1; Acts 1976, No. 46, §1; Acts 1978, No. 39, §1, eff. June 1, 1978; Acts 1982, No. 21, §1(a), eff. July 9, 1982; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 1997, No. 241, §1, eff. June 16, 1997.



RS 13:621.2 - Second judicial district

§621.2. Second judicial district

The Second Judicial District Court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1978, No. 39, §3, eff. June 1, 1978.



RS 13:621.3 - Third Judicial District

§621.3. Third Judicial District

The third judicial district court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1977, No. 620, §2, eff. June 1, 1978; Acts 2001, No. 190, §1, eff. May 31, 2001.



RS 13:621.4 - Fourth judicial district

§621.4. Fourth judicial district

A. The Fourth Judicial District court shall have eleven judges.

B. Four judges shall be elected from election section one. These judges shall serve in Divisions G, H, I, and J.

C. Seven judges shall be elected from election section two. These judges shall serve in Divisions A, B, C, D, E, F, and K.

Acts 1984, No. 56, §1(A), eff. June 8, 1984; Acts 1991, No. 8, §1(A), eff. June 6, 1991; Acts 1995, No. 377, §1, eff. Jan. 1, 1996; Acts 2007, No. 64, §1, eff. Jan. 1, 2008; Acts 2007, No. 210, §1, eff. Jan. 1, 2008.



RS 13:621.5 - Fifth judicial district

§621.5. Fifth judicial district

The Fifth Judicial District Court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1958, No. 71, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1978, No. 39, §5, eff. June 1, 1978.



RS 13:621.6 - Sixth judicial district

§621.6. Sixth judicial district

The sixth judicial district court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1974, No. 515, §1, emerg. eff. July 12, 1974.



RS 13:621.7 - Seventh judicial district

§621.7. Seventh judicial district

The Seventh Judicial District Court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1978, No. 39, §7, eff. June 1, 1978.



RS 13:621.8 - Eighth judicial district

§621.8. Eighth judicial district

The eighth judicial district court shall have one judge.

Acts 1956, Ex.Sess., No. 7, §1.



RS 13:621.9 - Ninth judicial district

§621.9. Ninth judicial district

The Ninth Judicial District Court shall have seven judges.

Acts 1997, No. 127, §1, eff. June 13, 1997.



RS 13:621.10 - Tenth judicial district

§621.10. Tenth judicial district

The tenth judicial district court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1960, No. 3, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.



RS 13:621.11 - Eleventh judicial district

§621.11. Eleventh judicial district

The eleventh judicial district court shall have one judge.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:621.12 - Twelfth judicial district

§621.12. Twelfth judicial district

The twelfth judicial district court shall have two judges.

Acts 1984, No. 56, §2(A), eff. June 8, 1984.



RS 13:621.13 - Thirteenth judicial district

§621.13. Thirteenth judicial district

The Thirteenth Judicial District Court shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1980, No. 156, §1, eff. July 4, 1980; Acts 1980, No. 322, §1, eff. July 15, 1980.



RS 13:621.14 - Fourteenth Judicial District

§621.14. Fourteenth Judicial District

The Fourteenth Judicial District Court shall have nine judges. Two judges, Divisions F and H, shall be elected from election section one; four judges, Divisions B, C, D, and G, shall be elected from election section two; two judges, Divisions A and E, shall be elected from election section three; and one judge, Division I, shall be elected from election sections one and three combined.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1964, No. 3, §1; Acts 1967, No. 40, §1; Acts 1975, No. 332, §1; Acts 1980, No. 322, §3, eff. July 15, 1980; Acts 1999, No. 403, §1.



RS 13:621.15 - Fifteenth judicial district

§621.15. Fifteenth judicial district

The Fifteenth Judicial District shall have thirteen judges.

Acts 1952, No. 161, §§1 to 3. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1966, No. 2, §1; Acts 1970, No. 360, §1; Acts 1976, No. 43, §1, eff. June 22, 1976; Acts 1978, No. 39, §11, eff. June 1, 1978; Acts 1980, No. 322, §5, eff. July 15, 1980; Acts 1982, No. 21, §2(a), eff. July 9, 1982; Acts 1983, No. 226, §1(A), eff. June 24, 1983; Acts 1998, 1st Ex. Sess., No. 99, §1, eff. May 5, 1998.

NOTE: See Acts 1998, 1st Ex. Sess., No. 99, §3.



RS 13:621.16 - Sixteenth judicial district

§621.16. Sixteenth judicial district

The sixteenth judicial district court shall have eight judges. Two judges shall be elected from election section one and six judges shall be elected from election section two.

Acts 1984, No. 56, §3(A), eff. June 8, 1984; Acts 1993, No. 214, §1.



RS 13:621.17 - Seventeenth judicial district

§621.17. Seventeenth judicial district

The Seventeenth Judicial District Court shall have five judges.

Acts 1950, No. 383, §§1 to 3. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1962, No. 460, §1; Acts 1967, No. 35, §1; Acts 1968, No. 307, §1; Acts 1970, No. 124, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1976, No. 46, §8, eff. June 30, 1976; Acts 1978, No. 215, §1, eff. Jan. 1, 1982; Acts 2001, No. 217, §1, eff. June 1, 2001.



RS 13:621.18 - Eighteenth judicial district

§621.18. Eighteenth judicial district

The eighteenth judicial district court shall have four judges.

Acts 1953, Ex. Sess., No. 9, §§1 to 3. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1968, No. 86, §1; Acts 1982, No. 21, §3(a), eff. July 9, 1982.



RS 13:621.19 - Nineteenth Judicial District

§621.19. Nineteenth Judicial District

The Nineteenth Judicial District Court shall have fifteen judges. Five judges shall be elected from election section one, five judges shall be elected from election section two, and five judges shall be elected from election section three.

Acts 1950, No. 149, §1. Amended by Acts 1956, Ex.Sess., No. 7, §1; Acts 1962, No. 1, §1; Acts 1965, No. 3, §1; Acts 1966, No. 2, §1; Acts 1970, No. 216, §1; Acts 1972, No. 5, §§1, 2, emerg. eff. June 9, 1972, at 4 P.M.; Acts 1976, No. 46, §10, eff. June 30, 1976; Acts 1978, No. 39, §13, eff. June 1, 1978; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 2001, No. 198, §1, eff. May 31, 2001.



RS 13:621.20 - Twentieth Judicial District

§621.20. Twentieth Judicial District

The Twentieth Judicial District shall have two judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1981, Ex.Sess., No. 34, §1, eff. Nov. 19, 1981.



RS 13:621.21 - Twenty-First Judicial District

§621.21. Twenty-First Judicial District

A. The Twenty-First Judicial District Court shall have nine judges.

B.(1) The judgeship comprising Division H shall be abolished effective midnight, December 31, 2014.

(2) There is hereby created a new judgeship effective January 1, 2015. This judge and his successors shall preside over Division J, which is hereby created for purposes of nomination, election, and subject matter. The subject matter jurisdiction of Division J is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law. For purposes of this Subsection, "family matters" shall include all actions arising under Titles V and VII of Book I and Title VI of Book III of the Louisiana Civil Code, adoptions arising under the Louisiana Civil Code and the Louisiana Children's Code, actions involving protection from family violence pursuant to R.S. 46:2131 et seq., and actions for enforcement, collection of support, and paternity pursuant to R.S. 46:236.5. The jurisdiction or term of office of any other judge of the district shall not be affected or reduced by the creation of this judgeship.

(3) For the purposes of this Subsection, a vacancy shall be created by death, resignation, retirement, or any other reason.

C.(1) The judgeship comprising Division G shall be abolished effective midnight, December 31, 2014.

(2) There is hereby created a new judgeship effective January 1, 2015. The judge and his successors shall preside over Division K, which is hereby created for purposes of nomination, election, and subject matter. The subject matter jurisdiction of Division K is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law. For purposes of this Subsection, "family matters" shall include all actions arising under Titles V and VII of Book I and Title VI of Book III of the Louisiana Civil Code, adoptions arising under the Louisiana Civil Code and the Louisiana Children's Code, actions involving protection from family violence pursuant to R.S. 46:2131 et seq., and actions for enforcement, collection of support, and paternity pursuant to R.S. 46:236.5. The jurisdiction or term of office of any other judge of the district shall not be affected or reduced by the creation of this judgeship.

D.(1) Should a vacancy occur prior to December 31, 2014, in Division G or H, the judges of the Twenty-First Judicial District may, by en banc order, assign and transfer all family matters as provided by law to either or both divisions wherein there is a vacancy, through December 31, 2014.

(2) For the purposes of this Subsection, a vacancy shall be created by death, resignation, retirement, or any other reason.

E. The judges and their successors created by this Section shall be elected at large and shall have jurisdiction throughout the district. The judges shall be elected for a six-year term at the congressional election held in 2014 and every sixth year thereafter.

F. The judges and their successors created by this Section shall receive the same compensation and expense allowances, payable from the same sources and in the same manner, as are provided for other judges of the Twenty-First Judicial District.

Acts 1984, No. 56, §4(A), eff. June 8, 1984; Acts 1998, 1st Ex. Sess., No. 12, §1, eff. April 24, 1998; Acts 2007, No. 3, §1, eff. June 8, 2007; Acts 2011, No. 340, §1, eff. June 29, 2011; Acts 2013, No. 102, §1, eff. June 5, 2013.

NOTE: See Acts 1998, 1st Ex. Sess., No. 12, §2.



RS 13:621.22 - Twenty-Second Judicial District

§621.22. Twenty-Second Judicial District

A. The Twenty-Second Judicial District Court shall have twelve judges, including the two additional judgeships created in Subsection B of this Section.

B. There are hereby created two additional district judgeships for the Twenty-Second Judicial District for the parishes of St. Tammany and Washington.

(1) The first additional judge provided for in this Subsection and his successors shall preside over Division K, which is hereby created for purposes of nomination, election, and subject matter only. The subject matter jurisdiction of Division K is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law.

(2) The second additional judge provided for in this Subsection and his successors shall preside over Division L, which is hereby created for purposes of nomination, election, and subject matter only. The subject matter jurisdiction of Division L is limited, under the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family and juvenile matters as provided by law.

(3) For purposes of this Subsection, "family and juvenile matters" shall include all actions arising under Titles IV, V, and VII of Book I and Title VI of Book III of the Civil Code and related provisions of the Civil Code Ancillaries, all actions arising under the Children's Code, adoptions arising under the Civil Code, actions involving protection from family violence pursuant to R.S. 46:2131 et seq., and actions for enforcement, collection of support, and paternity pursuant to R.S. 46:236.1.1 et seq.

(4) For purposes of this Subsection "juvenile matters" shall include but not be limited to all actions arising under or incidental to the Children's Code.

(5) For purposes of this Subsection, the subject matter jurisdiction shall also include all actions incidental to all matters listed in Paragraphs (3) and (4) of this Subsection, including but not limited to contempt, civil warrants, writs of habeas corpus, curatorship, change of name, prenuptial or separate property agreements, interspousal donations, lesions, and challenge to consent judgment.

C. The judges and their successors created by this Section shall be elected as provided by Article V, Section 22 of the Constitution of Louisiana, and each shall serve a term which shall begin on January 1, 2009, which shall expire at the same time as is provided by law for the other judges of the court. Thereafter, each successor to the judges provided for in this Section shall be elected at the same time and in the same manner, and shall serve the same terms as now or may be provided hereafter for other judges of the court.

D. The judges and their successors created by this Section shall have jurisdiction throughout the district and receive the same compensation and expense allowances, payable from the same sources and in the same manner, as are provided for other judges of the Twenty-Second Judicial District.

E. The jurisdiction or term of office of any other judge of the district shall not be affected or reduced by the creation of the judgeships.

Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1995, No. 41, §1, eff. June 1, 1995; Acts 1997, No. 325, §1(A), eff. June 20, 1997; Acts 2001, No. 779, §1, eff. Jan. 1, 2002; Acts 2008, No. 344, §1, eff. June 23, 2008; Acts 2014, No. 821, §1, eff. June 23, 2014.

NOTE: See Acts 2014, No. 821, §§2, 3, relative to applicability and the 2008 R.S.



RS 13:621.23 - Twenty-third Judicial District

§621.23. Twenty-third Judicial District

The Twenty-third Judicial District Court shall have five judges. One judge shall be elected from election section one, and four judges shall be elected from election section two.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1958, No. 391, §1; Acts 1968, No. 464, §1; Acts 1982, No. 21, §4(a), eff. July 9, 1982; Acts 1992, No. 1069, §1, eff. July 14, 1992; Acts 1993, No. 780, §1, eff. Aug. 1, 1993.



RS 13:621.24 - Twenty-Fourth Judicial District

§621.24. Twenty-Fourth Judicial District

The Twenty-Fourth Judicial District shall have sixteen judges. Four judges, Divisions E, J, M, and O, shall be elected from election section one; nine judges, Divisions A, B, D, F, H, I, K, L, and N, shall be elected from election section two; and three judges, Divisions C, G, and P, shall be elected from election section three.

Acts 1956, Ex.Sess., No. 7, §1; Acts 1960, No. 10, §1; Acts 1964, No. 2, §1; Acts 1965, No. 3, §1; Acts 1968, No. 78, §1; Acts 1972, No. 5, §1, emerg. eff. June 9, 1972, at 4 P.M.; Acts 1974, No. 503, §2, emerg. eff. July 12, 1974; Acts 1977, No. 620, §8, eff. June 1, 1978; Acts 1978, No. 39, §17, eff. June 1, 1978; Acts 1981, No. 568, §3(a), eff. July 20, 1981; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 2012, No. 457, §1, eff. June 1, 2012.



RS 13:621.24.1 - Separate environmental docket of the Twenty-Fourth Judicial District Court

§621.24.1. Separate environmental docket of the Twenty-Fourth Judicial District Court

A separate environmental docket of the Twenty-Fourth Judicial District Court is established and shall be heard by Division "J" of the court, into which the public authority, as defined in R.S. 33:1373(B)(6), or other party may request allotment or transfer of cases brought pursuant to R.S. 33:1373.

Acts 2007, No. 277, §1, eff. July 6, 2007.



RS 13:621.25 - Twenty-fifth judicial district

§621.25. Twenty-fifth judicial district

The twenty-fifth judicial court district shall have four judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1960, No. 4, §1; Acts 1964, No. 314, §2; Acts 1970, No. 60, §1.

{{NOTE: SEE SECTION 3 OF ACT 13, 1975 R.S. REGARDING THE CURRENT NUMBER OF JUDGES IN THE 25TH JUDICIAL DISTRICT COURT.}}



RS 13:621.26 - Twenty-Sixth Judicial District

§621.26. Twenty-Sixth Judicial District

The Twenty-Sixth Judicial District Court shall have six judges.

Acts 1989, No. 174, §1, eff. June 22, 1989; Acts 2002, 1st Ex. Sess., No. 61, §1, eff. Jan. 1, 2003.



RS 13:621.27 - Twenty-seventh judicial district

§621.27. Twenty-seventh judicial district

The Twenty-seventh Judicial District Court shall have four judges. One judge, Division C, shall be elected from election district one, one judge, Division A, shall be elected from election district two, one judge, Division D, shall be elected from election district three, and one judge, Division B, shall be elected from election district four.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1958, No. 11, §1; Acts 1971, No. 158, §1; Acts 1982, No. 21, §5(a), eff. July 9, 1982; Acts 1992, No. 1069, §1, eff. July 14, 1992.



RS 13:621.28 - Twenty-eighth judicial district

§621.28. Twenty-eighth judicial district

The twenty-eighth judicial district court shall have one judge.

Acts 1956, Ex.Sess., No. 7, §1.



RS 13:621.29 - Twenty-Ninth Judicial District

§621.29. Twenty-Ninth Judicial District

The Twenty-Ninth Judicial District Court shall have three judges.

Acts 1964, Ex.Sess., No. 7, §1. Amended by Acts 1964, No. 34, §1; Acts 1970, No. 94, §1; Acts 1978, No. 39, §19, eff. June 1, 1978; Acts 1981, No. 568, §5(a), eff. July 20, 1981; Acts 1982, No. 21, §6(b), eff. Jan. 1, 1985.



RS 13:621.30 - Thirtieth Judicial District

§621.30. Thirtieth Judicial District

The thirtieth judicial district court shall have three judges.

Acts 1956, Ex.Sess., No. 7, §1. Amended by Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1976, No. 46, §14, eff. June 30, 1976; Acts 1977, No. 164, §7, eff. Jan. 1, 1979; Acts 2001, No. 25, §1, eff. May 24, 2001.



RS 13:621.31 - Thirty-first judicial district

§621.31. Thirty-first judicial district

The thirty-first judicial district court shall have one judge.

Acts 1968, No. 694, §1.



RS 13:621.32 - Thirty-Second Judicial District

§621.32. Thirty-Second Judicial District

The Thirty-Second Judicial District Court shall have five judges.

Added by Acts 1968, No. 307. Amended by Acts 1970, No. 124, §1; Acts 1972, No. 11, §1, emerg. eff. June 8, 1972, at 4:30 P.M.; Acts 1974, No. 84, §1, emerg. eff. July 9, 1974, at 10:25 A.M.; Acts 1974, No. 515, emerg. eff. July 12, 1974; Acts 1979, No. 516, §1, eff. July 17, 1979; Acts 1979, No. 519, §2.



RS 13:621.33 - Thirty-third judicial district

§621.33. Thirty-third judicial district

The thirty-third judicial district court shall have two judges.

Added by Acts 1968, No. 694; Acts 2001, No. 240, §1, eff. Jan. 1, 2002.



RS 13:621.34 - Thirty-fourth Judicial District

§621.34. Thirty-fourth Judicial District

The Thirty-fourth Judicial District Court shall have five judges.

Added by Acts 1977, No. 620, §10, eff. Jan. 1, 1979; Acts 1989, No. 611, §2(A); Acts 1999, No. 489, §1, eff. June 21, 1999.



RS 13:621.35 - Thirty-fifth judicial district

§621.35. Thirty-fifth judicial district

The Thirty-Fifth Judicial District Court shall have one judge.

Added by Acts 1976, No. 47, §8, eff. Jan. 3, 1977.



RS 13:621.36 - Thirty-Sixth judicial district

§621.36. Thirty-Sixth judicial district

The Thirty-Sixth Judicial District Court shall have two judges.

Added by Acts 1977, No. 164, §7, eff. Jan. 1, 1979; Acts 1996, 1st Ex. Sess., No. 56, §1, eff. May 8, 1996.



RS 13:621.37 - Thirty-Seventh judicial district

§621.37. Thirty-Seventh judicial district

The Thirty-Seventh Judicial District Court shall have one judge.

Added by Acts 1977, No. 620, §24, eff. Jan. 3, 1979.



RS 13:621.38 - Thirty-Eighth judicial district

§621.38. Thirty-Eighth judicial district

The Thirty-Eighth Judicial District Court shall have one judge.

Added by Acts 1978. No. 14, §2, eff. March 1, 1979; Acts 1978, No. 39, §22, eff. March 1, 1979.



RS 13:621.39 - Thirty-Ninth judicial district

§621.39. Thirty-Ninth judicial district

The Thirty-Ninth Judicial District Court shall have one judge.

Added by Acts 1979, No. 635, §2, eff. March 1, 1980.



RS 13:621.40 - Fortieth Judicial District

§621.40. Fortieth Judicial District

The fortieth judicial district court shall have three judges.

Acts 1989, No. 608, §1.



RS 13:621.41 - Repealed by Acts 2012, No. 399, §2 (Subsection J) and Acts 2012, No. 474, §4.

§621.41. Repealed by Acts 2012, No. 399, §2 (Subsection J) and Acts 2012, No. 474, §4.



RS 13:621.41.1 - Repealed by Acts 2012, No. 474, §4.

§621.41.1. Repealed by Acts 2012, No. 474, §4.



RS 13:621.42 - Repealed by Acts 2012, No. 474, §4.

§621.42. Repealed by Acts 2012, No. 474, §4.



RS 13:621.42.1 - Redesignated as R.S. 13:1141 by Acts 2012, No. 474, §6.

§621.42.1. Redesignated as R.S. 13:1141 by Acts 2012, No. 474, §6.



RS 13:621.43 - Repealed by Acts 2012, No. 474, §4

§621.43. Repealed by Acts 2012, No. 474, §4.



RS 13:621.44 - Repealed by Acts 2012, No. 474, §4.

§621.44. Repealed by Acts 2012, No. 474, §4.



RS 13:621.45 - Repealed by Acts 2012, No. 474, §4.

§621.45. Repealed by Acts 2012, No. 474, §4.



RS 13:621.46 - Repealed by Acts 2012, No. 474, §4.

§621.46. Repealed by Acts 2012, No. 474, §4.



RS 13:621.47 - Transfer of cases

§621.47. Transfer of cases

A. On January 1, 2009, all pending cases filed in the Eleventh Judicial District Court arising out of DeSoto Parish are hereby transferred to the Forty-Second Judicial District Court for further proceedings in accordance with law. A judge of the Eleventh Judicial District Court or a judge of the Forty-Second Judicial District Court on his own motion, or upon motion by the district attorney of the Eleventh Judicial District Court or by the district attorney of the Forty-Second Judicial District Court or by the attorney of the defendant in criminal cases or by any attorney representing clients in cases before the Eleventh Judicial District Court, may have such cases transferred from the Eleventh Judicial District Court upon the signing of the order to transfer by a judge of either district to the Forty-Second Judicial District Court. Upon the signing of such an order, the clerk of the Eleventh Judicial District Court or the clerk of the Forty-Second Judicial District Court shall effect delivery of the record to the clerk of the Forty-Second Judicial District Court, who shall receipt the same and properly file it in his office. The Forty-Second Judicial District Court shall hear and dispose of all cases lawfully and properly before the court with the same legal effect as if they had been instituted in that court in the first instance.

B. With respect to cases and jurisdiction transferred according to this Section, the sheriff for the parish of DeSoto is vested with the power and authority to serve all notices, subpoenas, papers, writs, and orders and to make proper return thereto to the Forty-Second Judicial District Court.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:622 - Forty-Second Judicial District

§622. Forty-Second Judicial District

The Forty-Second Judicial District shall have two judges.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:691 - Annual salaries of district judges; certain civil district court judges; certain criminal district court judges; and certain juvenile and family court judges

SUBPART C. COMPENSATION

§691. Annual salaries of district judges; certain civil district court judges; certain criminal district court judges; and certain juvenile and family court judges

A. The annual salary of each of the several district judges of judicial districts, including the civil district court judges and the criminal district court judges of the parish of Orleans; the magistrate of the criminal district court for the parish of Orleans; the judges of the juvenile court of the parish of Orleans, the parish of Caddo, the parish of East Baton Rouge, and the parish of Jefferson; and the judges of the family court of East Baton Rouge Parish, shall be in the amount provided in accordance with the provisions of R.S. 13:42 et seq., as determined by recommendation of the Judicial Compensation Commission and approved by the legislature, and payable monthly upon the warrant of the judge.

B. No judge whose salary is provided for herein shall receive for his services as a judge, directly or indirectly, any additional salary, compensation, emolument, or benefit from the state or any of its political subdivisions except:

(1) Retirement benefits.

(2) Reimbursement of those expenses provided for and authorized by R.S. 13:694, 13:698, and 13:1341.2.

(3) Payment of premiums for health, medical, dental, and hospitalization insurance programs contributions to which shall be at the same rate as those paid by other state employees.

(4) Educational grants.

(5) Reimbursement for lease payments and expenses of no more than six hundred dollars per month incurred for vehicles used for official purposes in multiparish jurisdictions, provided that any such vehicles shall be leased in accordance with the provisions for public bid.

C. Nothing in Subsection B of this Section shall require the state or any local political subdivision to expend any additional funds for payment of benefits, expenses, premiums, grants, or other items provided therein.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1999, No. 488, §1, eff. June 21, 1999; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2008, No. 873, eff. July 9, 2008; Acts 2012, No. 428, §1; Acts 2012, No. 474, §§2 and 5(A).



RS 13:692 - Repealed by Acts 1975, No. 743, 9, eff. Aug. 1, 1975

§692. Repealed by Acts 1975, No. 743, §9, eff. Aug. 1, 1975



RS 13:693 - Salaries computed from taking of oath

§693. Salaries computed from taking of oath

The salaries of district judges shall be allowed to them from the date they are qualified by taking the oath prescribed in the constitution.



RS 13:694 - District judges and judges of the courts of appeal to be reimbursed traveling and hotel expenses

§694. District judges and judges of the courts of appeal to be reimbursed traveling and hotel expenses

District judges and judges of the courts of appeal shall be reimbursed actual traveling and hotel expenses incurred in the discharge of their official duties. The supreme court, by rule, shall define the conditions under which such allowances will be granted. No allowance shall be granted for round trips of less than ten miles from the judge's bona fide residence to the place or places where he performs the official duties of his office.

Amended by Acts 1956, No. 35, §1; Acts 1972, No. 401, §1; Acts 1974, No. 536, §1; Acts 1975, No. 743, §3, eff. Aug. 1, 1975; Acts 1979, No. 315, §1.



RS 13:695 - Traveling and hotel expenses to be paid from the state general fund

§695. Traveling and hotel expenses to be paid from the state general fund

Prior to the payment of all or any part of the expenses for which reimbursement is provided in R.S. 13:694, each judge shall file a written itemized statement of his actual traveling and hotel expenses with the judicial administrator. The allowance payable to the judge shall be equivalent to those expenses which have been actually incurred and which have been approved by the judicial administrator, and shall be payable monthly from the state general fund, on each judge's own warrant. The warrant shall be accompanied by the judicial administrator's written certification approving such expenses.

Amended by Acts 1956, No. 35, §1; Acts 1975, No. 743, §3, eff. Aug. 1, 1975.



RS 13:696 - Repealed by Acts 1975, No. 137, 2

§696. §§696, 697 Repealed by Acts 1975, No. 137, §2



RS 13:698 - Judges to be reimbursed office expenses

§698. Judges to be reimbursed office expenses

District judges and the judge or judges of the family court for the parish of East Baton Rouge and the judge or judges of the juvenile court of East Baton Rouge, of the juvenile court for Caddo Parish, the juvenile court for the parish of Jefferson, and the Orleans Parish Juvenile Court shall be reimbursed actual expenses of the salaries of stenographers, clerks, law books, legal periodicals, stationery, telephone, and like expenses incurred in the discharge of their duties. Such expenses shall not exceed the sum of five thousand dollars for any judge in any one year.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:698.1 - Reimbursement for traveling and hotel expenses and office expenses that exceed the maximum set for reimbursement

§698.1. Reimbursement for traveling and hotel expenses and office expenses that exceed the maximum set for reimbursement

A. A district judge who incurs traveling or hotel expenses in excess of the limits established in R.S. 13:694 may claim reimbursement for such excess expense from the expense fund authorized to him by R.S. 13:698 or R.S. 13:1341.2.

B. A district judge who incurs office expenses in excess of the limits established in R.S. 13:698 or R.S. 13:1341.2 may claim reimbursement for such excess expense from the expense fund authorized to him by R.S. 13:694.

Added by Acts 1979, No. 314, §1.



RS 13:699 - Expenses paid

§699. Expenses paid

A. Prior to the payment of all or any part of the expenses for which reimbursement is provided in or authorized by R.S. 13:698 or R.S. 13:1341.2, each judge shall file a written itemized statement of his actual office or other expenses with the judicial administrator. The allowance payable to the judge shall be equivalent to those expenses which have been actually incurred by such judge in the discharge of his duties and which have been approved by the judicial administrator.

B. The expenses authorized by R.S. 13:698 and R.S. 13:1341.2 shall be payable monthly from the state general fund on each judge's own warrant. The warrant shall be accompanied by the judicial administrator's written certification approving such expenses.

Amended by Acts 1975, No. 743, §3, eff. Aug. 1, 1975.



RS 13:700 - Fourth Judicial District; law clerks

§700. Fourth Judicial District; law clerks

Each judge of the Fourth Judicial District is hereby authorized to employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Added by Acts 1980, No. 575, §1.



RS 13:700.1 - First Judicial District, law clerks

§700.1. First Judicial District, law clerks

Each judge of the First Judicial District Court may employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the senior judge.

Acts 1984, No. 145, §1.



RS 13:700.2 - Sixth Judicial District; law clerks

§700.2. Sixth Judicial District; law clerks

Each judge of the Sixth Judicial District may employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Acts 1984, No. 144, §1.



RS 13:700.3 - Eleventh Judicial District; Sabine Parish; law clerk

§700.3. Eleventh Judicial District; Sabine Parish; law clerk

Each judge in Sabine Parish for the Eleventh Judicial District may employ a law clerk, provided funds are available, to perform such research duties as the judges may assign. The salary of the law clerk shall be fixed and paid on the warrant of the employing judge, the cost thereof to be paid from the criminal court fund.

Acts 1985, No. 820, §1; Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:700.4 - Forty-Second Judicial District; DeSoto Parish; law clerk

§700.4. Forty-Second Judicial District; DeSoto Parish; law clerk

Each judge in DeSoto Parish for the Forty-Second Judicial District may employ a law clerk, provided funds are available, to perform such research duties as a judge may assign. The salary of the law clerk shall be fixed and paid on the warrant of the employing judge, the cost thereof to be paid from the criminal court fund.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:711 - Nineteenth Judicial District Court; commissioners

SUBPART D. COMMISSIONERS

§711. Nineteenth Judicial District Court; commissioners

A. The offices of commissioner of the Nineteenth Judicial District Court are hereby created. Two commissioners shall be appointed in said judicial district, such offices to be designated as Section A and Section B, respectively.

B. Each such commissioner shall be selected by the duly elected judges of the Nineteenth Judicial District. A commissioner shall serve at the pleasure of the court and may be removed from office by a majority of the elected judges of the district. Additionally, any commissioner shall be subject to removal from office for any reason for which a district judge may be removed.

Added by Acts 1979, No. 62, §1, eff. June 22, 1979.

NOTE: Subpart heading changes to "SUBPART D. MAGISTRATES AND COMMISSIONERS" on Jan. 1, 2009. See Acts 2006, No. 621, §2, eff. Jan. 1, 2009.



RS 13:712 - Commissioners; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment; and employees

§712. Commissioners; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment; and employees

A. A commissioner shall possess the same qualifications for office as the qualifications of a district judge. However, there shall be no requirement of prior residency within the state or district as a prerequisite to office.

B. The salary of each commissioner, in addition to any supplements or emoluments otherwise provided by law, shall be ninety percent of the state-funded portion of the salary paid to a district judge per annum, such salary and related benefits to be payable in the same manner and from the same sources as the salary and benefits of a district judge. Commissioners shall be members of the State Employees' Retirement System.

C. A commissioner shall not engage in the practice of law and may not engage in any other business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of their duties as judicial officers. Any question regarding the propriety of other business, occupation, or employment by a commissioner shall be determined by a majority of the elected judges of the district court.

D. Quarters necessary for the conduct of the office of commissioner shall be provided by the governing authority of the parish of East Baton Rouge, or otherwise provided from funds available to the judges of the Nineteenth Judicial District Court. The state shall provide appropriate quarters for the hearing of matters at state penal institutions and shall pay vouchered travel expenses of the commissioners and their staff incurred in connection with hearings at state penal institutions.

E. Equipment, supplies, and the salaries and related benefits of employees of the offices of commissioner of the Nineteenth Judicial District Court shall be payable by the state or out of funds available to the judges of the Nineteenth Judicial District Court. State funds for such purpose shall be appropriated to the Judicial Expense Fund for the Nineteenth Judicial District Court. All employees of the office of commissioner shall be hired only upon the prior approval of employment by the elected judges of the Nineteenth Judicial District Court pursuant to adopted rules or the specific order of the court, shall be in the unclassified service of the state, and shall be members of the State Employees' Retirement System.

Added by Acts 1979, No. 62, §1, eff. June 22, 1979. Amended by Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1986, No. 931, §1; Acts 1987, No. 599, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 2001, No. 428, §1.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:713 - Commissioners; duties; powers; contempt

§713. Commissioners; duties; powers; contempt

A. Commissioners of the Nineteenth Judicial District Court shall perform such duties as are assigned to them by the chief judge of the district in accordance with rules which shall be prescribed by the elected judges of the court, not inconsistent herewith or with the constitution and laws of the state. Such duties shall include but shall not be limited to hearing and recommendation of disposition of any civil or criminal matter which may be assigned by rule of court or by any judge of the Nineteenth Judicial District Court, and hearing and recommendation of disposition of criminal and civil proceedings arising out of the incarceration of state prisoners. In such proceedings, the commissioners may hold hearings at the facilities where the state prisoners are incarcerated.

B. Over matters pending in the Nineteenth Judicial District Court, commissioners shall have all powers of a district judge not inconsistent with the constitution and laws of the state and the United States nor with the rules of the court and their assigned duties including but not limited to the powers to administer oaths and affirmations, take acknowledgements, affidavits and depositions, sign orders, act on felony and misdemeanor charges, hear preliminary motions, accept pleas in misdemeanor cases including misdemeanor cases preliminary to trial on the merits, conduct trials of misdemeanor cases, fix bail, and sign and issue search and arrest warrants upon probable cause being shown and in accordance with law. A commissioner shall not have the power to adjudicate cases, except as provided in Subsection E of this Section and except to render and sign judgments and orders confirming judgments by default after receipt of proof sufficient to establish a prima facie case as required by law. A commissioner may sign any and all orders which clerks of court are authorized to sign pursuant to Code of Civil Procedure Article 283.

C.(1) When a case is referred to a commissioner by rule of court or assigned to a commissioner by a judge of the Nineteenth Judicial District, or has been allotted to a commissioner because the proceedings arise out of incarceration of state prisoners, the commissioner shall receive all evidence and prepare a written report of his findings which shall contain the following elements:

(a) A statement of the pleadings.

(b) A statement of the facts as found by the commissioner.

(c) An opinion based on the pleadings and facts.

(d) A judgment as he determines should be rendered with the recommendation to the judge that it be made the judgment of the court.

(2) In such cases, the commissioner shall file his proposed findings and recommendations with the court, and a copy shall forthwith be mailed, postage prepaid, to all parties or their counsel of record.

(3) Any party, within ten days after transmittal of such copy, may traverse such findings or recommendations in writing in such manner as shall be specified by the rules of the district court.

(4) If exceptions are filed to the report within ten days, the judge may set them down for hearing and, at the most convenient time, may hear argument and decide the exceptions on the record as made before the commissioner.

(5) The judge may accept, reject, or modify in whole or in part the findings or recommendations made by the commissioner and also may receive further evidence or recommit the matter to the commissioner with instructions.

D. A commissioner shall have the same powers as a judge to punish for contempt of court, as set forth in Code of Civil Procedure Articles 221 through 227.

E.(1) A commissioner may conduct any or all proceedings on any matter pending before the court and order the entry of judgment in any case where the parties consent to the matter being heard and adjudicated by the commissioner. Each judgment so entered shall be signed by a judge of the district. The clerk of court, at the time the action is filed, shall notify the parties of their right to consent to the exercise of such jurisdiction. The decision of the parties shall be communicated to the clerk.

(2) An aggrieved party may appeal a judgment of the commissioner rendered pursuant to the authority of this Subsection in the same manner as an appeal from any other judgment of a district court.

F. The commissioner shall use the title of judge ad hoc in the performance of his duties under the provisions of this Section.

G. The commissioner shall rule on all matters of evidence in the same manner and in the same form as are prescribed by the constitution and laws of this state relative to judges of the district court for the Nineteenth Judicial District.

H. In those cases which are assigned to the commissioners under Subsection A of this Section, any pending exceptions, motions for summary judgment, or other incidental matters shall be heard by the commissioner to whom the case has been assigned, and all rulings and judgments on all such incidental matters may be signed by the district judge immediately upon receipt by him of the commissioner's recommendation without the necessity for compliance with the provisions of Subsection C of this Section.

Added by Acts 1979, No. 62, §1, eff. June 22, 1979. Acts 1983, No. 134, §1, eff. June 24, 1983; Acts 1986, No. 931, §1; Acts 1987, No. 599, §1; Acts 1988, No. 290, §1, eff. July 7, 1988.

{{NOTE: SEE ACTS 1988, NO. 290, §2.}}



RS 13:714 - Fifteenth Judicial District Court; commissioner

§714. Fifteenth Judicial District Court; commissioner

A. The office of commissioner of the Fifteenth Judicial District Court is hereby created.

B. The commissioner shall be selected by a majority of the duly elected judges of the district sitting en banc. The commissioner shall serve at the pleasure of the court and may be removed from office by a majority of the elected judges of the district. Additionally, the commissioner shall be subject to removal from office for any reason for which a district judge may be removed.

Acts 1984, No. 713, §1.



RS 13:714.1 - Repealed by Acts 2012, No. 474, §4.

§714.1. Repealed by Acts 2012, No. 474, §4.



RS 13:714.2 - Repealed by Acts 2012, No. 474, §4.

§714.2. Repealed by Acts 2012, No. 474, §4.



RS 13:715 - Commissioner; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment and employees

§715. Commissioner; qualifications; salary and benefits; restrictions on employment; quarters; supplies; equipment and employees

A. The commissioner shall possess the same qualifications for office as the qualifications of a district judge. However, there shall be no requirement of prior residency within the state or district as a prerequisite to office.

B. The salary of the commissioner, in addition to any supplements or emoluments provided by law, shall be ninety percent of the state-funded portion of the salary paid to a district judge per annum, such salary and related benefits to be payable in the same manner and from the same sources as the salary and benefits of a district judge. The commissioner shall be a member of the State Employees' Retirement System.

C. The commissioner shall not engage in the practice of law and may not engage in any other business, occupation, or employment inconsistent with the expeditious, proper, and impartial performance of his duties as a judicial officer. Any question regarding the propriety of other business, occupation, or employment by the commissioner shall be determined by a majority of the elected judges of the district court.

D. Quarters necessary for the conduct of the office of commissioner shall be provided by the governing authorities of the parishes of Acadia, Lafayette, and Vermilion, or otherwise provided from funds available to the judges of the Fifteenth Judicial District Court.

E. Equipment, supplies, the salaries and related benefits of employees of the office of commissioner, and the commissioner's expenses as provided for district judges by R.S. 13:694 through 699 inclusive shall be payable by the state or out of funds available to the judges of the Fifteenth Judicial District Court. Funds for such purpose shall be appropriated to the judicial administrator for the Supreme Court of Louisiana. All employees of the office of commissioner shall be hired only upon the prior approval of employment by the elected judges of the court pursuant to adopted rules or the specific order of the court, shall be in the unclassified service of the state, and shall be members of the State Employees' Retirement System.

Acts 1984, No. 713, §1; Acts 1985, No. 278, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 442, §1; Acts 2001, No. 428, §1.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:716 - Commissioner; duties; powers; contempt

§716. Commissioner; duties; powers; contempt

A. The commissioner of the Fifteenth Judicial District Court shall perform such duties as are assigned by the chief judge of the district in accordance with rules which shall be prescribed by the elected judges of the court, not inconsistent herewith or with the constitution and laws of the state.

B.(1) The commissioner shall have all powers of a district judge not inconsistent with the constitution and laws of the state of Louisiana and the United States, including but not limited to the power to administer oaths and affirmations, take acknowledgments, affidavits, and depositions, sign orders, act in felony and misdemeanor charges, hear preliminary motions, accept pleas in misdemeanor cases including misdemeanor cases preliminary to trial on the merits, conduct trials of misdemeanor cases, fix bail, and sign and issue search and arrest warrants upon probable cause being shown and in accordance with Paragraph (2) of this Subsection.

(2) In felony cases, the commissioner shall not try and adjudicate preliminary hearings, motions for discovery, motions to suppress, motions to quash, and trials on the merits. The commissioner may be designated and assigned to hear and determine any felony pretrial matter pending before the court, not inconsistent with the provisions of this Paragraph. The commissioner shall not adjudicate felony cases.

(3) In misdemeanor cases, the commissioner may be designated to hear, determine, and adjudicate any matter pending before the court.

(4) In civil cases, the commissioner may be designated and assigned to conduct hearings, including evidentiary hearings, and trials, except motions for injunctive relief and temporary restraining orders. In furtherance of the above, civil trials and hearings by the commissioner shall be governed by the following rules:

(a) The commissioner may conduct any or all proceedings on any matter pending before the court and order the entry of judgment in any case where the parties consent to the matter being heard and adjudicated by the commissioner. Each judgment so entered shall be signed by a judge of the district. The clerk of court, at the time the action is filed, shall notify the parties of their right to consent to the exercise of such jurisdiction. The decision of the parties shall be communicated to the clerk. An aggrieved party may appeal a judgment of the commissioner rendered pursuant to the authority of this Subsection in the same manner as an appeal from any other judgment of a district court.

(b) If any party does not consent to the matter being heard and adjudicated by the commissioner, then the commissioner may be designated to conduct the trials and hearings and to submit to the judge of the appropriate division, proposed findings of fact and recommendations for the disposition thereof of any matter or motion pending before the court or any application for post trial relief made therein. In such cases, the commissioner shall file his proposed findings and recommendations with the court, and a copy shall forthwith be mailed, postage prepaid, to all parties or their counsel of record. Within ten days after transmittal of such copy, any party may traverse such findings or recommendations in writing in such manner as shall be specified by the rules of the district court. The judge of the appropriate division shall make a de novo determination of any findings or recommendations to which objection is made. The judge may accept, reject, or modify in whole or in part the findings or recommendations made by the commissioner and also may receive further evidence or recommit the matter to the commissioner with instructions.

C. The commissioner shall have the same powers as a judge to punish for contempt of court, as set forth in Code of Civil Procedure Articles 221 through 227.

D, E. REPEALED BY ACTS 1995, NO. 442, §2.

Acts 1984, No. 713, §1; Acts 1985, No. 278, §1; Acts 1995, No. 442, §§1, 2.



RS 13:717 - Commissioners for the Twenty-fourth Judicial District Court

§717. Commissioners for the Twenty-fourth Judicial District Court

A. There are hereby created three offices of commissioner for the Twenty-fourth Judicial District Court.

B. The commissioners shall be selected by a majority of the judges of the Twenty-fourth Judicial District and may be removed from office by a majority of those judges.

C. One of the commissioners shall have jurisdiction over civil matters involving domestic relations and family law only, one commissioner shall have jurisdiction over criminal matters only, and one commissioner shall have jurisdiction over domestic relations, family law, and criminal matters. Each of the commissioners shall have been admitted to the practice of law in this state for at least five years prior to his selection as commissioner and shall have been domiciled in the judicial district for the two years preceding his selection as commissioner.

D.(1) Except as otherwise provided in this Section, the commissioners shall have all of the powers of a judge of a district court. The powers of the commissioners shall not be inconsistent with the constitution and laws of this state, the constitution and laws of the United States, the rules for Louisiana district courts, the rules of the Twenty-Fourth Judicial District Court, and the duties assigned to the commissioners by that court.

(2) The powers of the commissioners hearing criminal matters shall include but shall not be limited to the power to:

(a) Administer oaths and affirmations.

(b) Take acknowledgments, affidavits, and depositions.

(c) Sign orders.

(d) Act on felony charges through arraignment; however, commissioners shall not accept pleas of guilty on felony charges.

(e) Accept pleas on misdemeanor charges.

(f) Hear preliminary motions prior to filing the bill of information or indictment.

(g) Fix bail.

(h) Sign and issue search and arrest warrants in accordance with the general provisions of law, including the requirement of the showing of probable cause.

(i) Find and punish for contempt of court as a district court judge.

(3) No party shall be ordered to appear before the commissioner for arraignment more than twice prior to the filing of a bill of information or indictment against that party. Nothing in this Paragraph shall restrict the authority of the commissioner to subpoena a party to appear for arraignment after a bill of information or indictment has been filed against that party.

E. Repealed by Acts 2003, No. 714, §2.

F. The powers of the commissioners hearing domestic matters shall include but not be limited to the power to:

(1) Administer oaths and affidavits.

(2) Render and sign judgments and orders confirming judgments by default in accordance with the general provisions of law, including the requirement of introducing proof sufficient to establish a prima facie case.

(3) Grant uncontested divorces.

(4) Implement interim child support and custody orders as follows:

(a) A certified copy of such orders will be provided to the parties at the time of the court's ruling. If no objection is filed in writing with the district court judge having jurisdiction over the case, within three days of rendition and notification either by the commissioner or through service by the clerk of court, exclusive of weekends and holidays, the order shall become a final judgment of the court and shall be signed by a judge of the Twenty-fourth Judicial District Court and is appealable as any other final judgment.

(b) Any party who disagrees with a judgment or ruling of a commissioner may file a written objection thereto. The objection shall be filed within three days of the judgment or ruling being received by the party either from the commissioner or by service through the clerk of court and shall be filed in accordance with the rules of the Twenty-fourth Judicial District Court. The objection shall be heard by the judge of the Twenty-fourth Judicial District Court to whom the matter was originally allotted.

(c) The judge may decide the objection based on the record of the proceedings before the commissioner or may receive further evidence and rule based on that evidence, together with the prior evidence, or may recommit the matter to the commissioner with instructions.

(d) Every order given to the parties by the commissioner or served upon the parties by the clerk of court shall contain the following notice:

IMPORTANT NOTICE

This order, if not contested in writing within three days of receipt from the commissioner or through service by the clerk of court, exclusive of weekends and holidays, will be signed by a judge of the Twenty-fourth Judicial District Court and will become a final judgment of the court.

(5) Approve consent judgments.

(6) Sign ex parte and emergency orders.

(7) Find and punish for contempt of court in the same manner as a district court judge.

(8) Handle preliminary disputes concerning discovery or the issuance of subpoenas.

(9) Adjudicate any other domestic matter not specifically excluded in Subsection G.

G. Except as provided in this Subsection, the domestic commissioners shall not have the power to adjudicate cases in a contested matter of divorce, custody, permanent spousal support, paternity, or partition of community property, unless the parties consent in writing to the jurisdiction of the commissioner. Each time an action is filed with the clerk of court for the Twenty-fourth Judicial District Court, the clerk shall notify the parties to that action of their right to consent to jurisdiction by the commissioners. In each case in which all the parties provide a written waiver of their right to have their case heard by a district court judge, and provide written consent to the matter being heard and adjudicated by a commissioner, the commissioners may conduct any and all proceedings on any matter pending before the court and may order the entry of judgment in the case. Each judgment so recommended by a commissioner shall be signed by a judge of the Twenty-fourth Judicial District Court. Any party who is aggrieved by a judgment entered by a commissioner may appeal that judgment in the same manner as any other judgment entered by a district court.

H. The judges of the Twenty-Fourth Judicial District Court shall evaluate the commissioners annually and issue a report by June first of each year as to their effectiveness and the need for continuing the offices. The report shall be a public record.

Acts 1997, No. 824, §1, eff. July 10, 1997; Acts 1999, No. 946, §1, eff. July 9, 1999; Acts 2003, No. 714, §§1 and 2.



RS 13:718 - Commissioners; qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

§718. Commissioners; qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

A. Except as otherwise provided in this Section, the qualifications for the office of commissioner shall be the same as the qualifications for office for district court judges.

B. The salary of the commissioners shall be equal to seventy-five percent of the total salary from all sources paid to a district court judge of the Twenty-Fourth Judicial District Court. The commissioners may be reimbursed for their expenses as provided for by court rule.

C. Commissioners shall be full-time employees of the Twenty-fourth Judicial District Court. Commissioners shall not engage in any outside business, occupation, or employment that is inconsistent with the expeditious, proper, and impartial performance of their duties as a judicial officer, nor shall they engage in the practice of law. Any question regarding the conduct of any outside business, occupation, employment, or practice of law by a commissioner shall be resolved by a majority of the elected judges of the Twenty-fourth Judicial District Court. The provisions of this Subsection shall not abrogate or supersede any provisions of the Rules for Lawyer Disciplinary Enforcement or the Code of Judicial Conduct applicable to judges and attorneys.

D. Office space for the commissioners shall be provided by the Twenty-fourth Judicial District Court, out of funds available to that court.

E. All employees of the commissioners shall be hired only upon the prior approval of employment by the elected judges of the Twenty-fourth Judicial District Court. The commissioners and all employees of the commissioners shall be in the unclassified service of the state and shall be members of the State Employees' Retirement System.

F. The salaries, related benefits, and expenses of the commissioners, and the salaries and related benefits of the employees of the commissioners, and the costs of the equipment and supplies of the commissioners and their employees, shall be paid in accordance with the provisions of Subsections H, I, J, and K of this Section.

G. Repealed by Acts 2003, No. 714, §2.

H. The funding for the provisions of this Section shall be paid from funds available to the Twenty-fourth Judicial District Court.

I. The sources of funding for the commissioners and their offices and employees shall include, but shall not be limited to the following sources:

(1) Subject to the other provisions of this Paragraph, there is hereby imposed an additional fee on all persons convicted in the Twenty-fourth Judicial District Court of felony or misdemeanor offenses. The amount of the additional fee shall be set by the judges of the Twenty-fourth Judicial District Court sitting en banc. The amount of the additional fee shall not exceed one hundred dollars. The total amount of the financial penalty to which misdemeanor offenders shall be subject, including the fee imposed under this Paragraph, shall not exceed one thousand dollars. The provisions of this Paragraph shall not apply to convictions for traffic violations under the provisions of Title 32 of the Louisiana Revised Statutes of 1950, or under the ordinances adopted by the governing authority of Jefferson Parish.

(2)(a) Notwithstanding the provisions of R.S. 22:822 and 1443, and in addition to the fee imposed by those Sections, there is hereby imposed a fee on premium for all commercial surety underwriters who write criminal bail bonds in Jefferson Parish. The fee shall be equal to fifty dollars for each ten thousand dollars worth of liability underwritten by the surety.

(b) Each commercial surety underwriting criminal bail bonds in Jefferson Parish shall submit a report each month to the Jefferson Parish Sheriff's Office. The report shall contain the amount of criminal bail bond liability written in Jefferson Parish and shall contain a calculation of the premium fee due. The premium fee due shall accompany the report. The report shall be due within fifteen days of the close of the month for which the report is filed.

(c) The premium fee shall be collected and deposited into a special account established by the Jefferson Parish Sheriff's Office for maintaining and transmitting the premium fee for criminal bail bonds written in Jefferson Parish. Each month the Jefferson Parish Sheriff's Office shall remit payment to the judicial administrator for the Twenty-Fourth Judicial District Court. The sheriff shall issue payment not later than thirty days after receipt of the premium fee by his office.

J. The judges of the Twenty-fourth Judicial District Court, sitting en banc, shall provide procedures for the timely collection, deposit, and accounting of the additional criminal fines imposed by this Section. All additional criminal fines collected shall be remitted to the director of finance of the parish of Jefferson and deposited into a special fund to be used by the parish of Jefferson to defray its costs and expenses incurred pursuant to the provisions of this Section and other related judicial expenditures.

K. If any part of the provisions of this Section become dependent upon monies from the general fund of the parish of Jefferson, the provisions of this Section shall terminate if the Jefferson Parish Council fails to appropriate sufficient monies to provide for the continuation of the offices of commissioner for the Twenty-fourth Judicial District Court.

Acts 1997, No. 824, §1, eff. July 10, 1997; Acts 1999, No. 717, §1; Acts 1999, No. 946, §1, eff. July 9, 1999; Acts 2003, No. 714, §§1 and 2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 13:719 - Repealed by Acts 2002, 1st Ex. Sess., No. 28, 2, eff. Aug. 15, 2002.

§719. Repealed by Acts 2002, 1st Ex. Sess., No. 28, §2, eff. Aug. 15, 2002.



RS 13:720 - Repealed by Acts 2002, 1st Ex. Sess., No. 28, 2, eff. Aug. 15, 2002.

§720. Repealed by Acts 2002, 1st Ex. Sess., No. 28, §2, eff. Aug. 15, 2002.



RS 13:721 - Commissioner for the Twenty-Second Judicial District Court

§721. Commissioner for the Twenty-Second Judicial District Court

A. There is hereby created one office of commissioner for the Twenty-Second Judicial District Court.

B. The commissioner shall be selected by a majority of the judges of the Twenty-Second Judicial District and may be removed from office by a majority of those judges. There shall be no term of such office. A commissioner shall serve at the pleasure of the court. Additionally, the commissioner may be subject to removal from office for any reason for which a district judge may be removed.

C. The commissioner shall have jurisdiction over criminal matters.

D. The provisions of this Section shall not affect or limit the jurisdiction of a district judge as provided by law.

E.(1) Subject to the other provisions of this Subsection, the commissioner shall have all of the powers as are enumerated below. The powers of the commissioner shall not be inconsistent with the constitution and laws of this state, the constitution and laws of the United States, or the rules of the Twenty-Second Judicial District Court. The commissioner shall perform such duties as are assigned by the Twenty-Second Judicial District Court, in accordance with the rules which shall be prescribed by the elected judges of the court.

(2) The powers of the commissioner when hearing criminal matters may include but shall not be limited to the power to:

(a) Administer oaths and affirmations.

(b) Take acknowledgments, affidavits, and depositions.

(c) Act on felony charges through arraignment; however, the commissioner shall not accept pleas of guilty on or sign orders disposing of felony charges.

(d) Hear preliminary motions prior to filing the bill of information or indictment and make recommendations to the district judge.

(e) Act on misdemeanor charges including accepting pleas in misdemeanor cases preliminary to trial on the merits and conduct evidentiary hearings of misdemeanor cases. A trial on the merits in a misdemeanor case shall be tried by the commissioner only upon the written consent of the defendant and the expressed waiver of the defendant's right to have his case heard by a district court judge.

(f) Fix bail.

(g) Review probable cause affidavits within forty-eight hours of warrantless arrests.

(h) Conduct seventy-two hour hearings.

(i) Sign waivers of extradition only upon the written consent of the defendant and the expressed waiver of the defendant's right to have his extradition heard by a district court.

(j) Supervise defendants sentenced under the provisions of the drug court in accordance with the policies set down by the judges of the Twenty-Second Judicial District Court.

(k) Supervise all conditions of bail bonds.

(l) Supervise special conditions of protective orders, domestic violence, and any other probation conditions.

F.(1) When a misdemeanor case, with the written consent of the defendant and the expressed waiver of the defendant's right to have his case heard by a district court judge, is referred to the commissioner by rule of court or assigned to the commissioner by a judge of the Twenty-Second Judicial District Court, the commissioner shall receive all evidence and prepare a written report of his findings which shall contain the following elements:

(a) A statement of the pleadings.

(b) A statement of the facts as found by the commissioner.

(c) An opinion based on the pleadings and facts.

(d) A judgment as he determines should be rendered with the recommendation to the judge that it be made the judgment of the court.

(2) In such a case, the commissioner shall file a report containing proposed findings and recommendations with the court, and a copy shall be promptly provided to all parties or their counsel of record either at the hearing or by mail.

(3) Any party, within ten days after filing the report, may traverse such findings or recommendations in writing in such manner as shall be specified by the rules of the district court.

(4) If exceptions to the report are timely filed within ten days, the judge may set the exceptions for hearing within thirty days, may hear argument on the exceptions and decide the exceptions on the record and evidence previously made before the commissioner.

(5) The judge may accept, reject, or modify in whole or in part the findings or recommendations made by the commissioner and also may receive further evidence or recommit the matter to the commissioner with instructions or may hear the case de novo and enter judgment.

Acts 2002, 1st Ex. Sess., No. 28, §1, eff. Aug. 16, 2002.



RS 13:722 - Commissioners: qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

§722. Commissioners: qualifications; salary and benefits; restrictions on employment; office space; supplies; equipment; employees

A. The qualifications for the office of commissioner for the Twenty-Second Judicial District Court shall be the same as the qualifications for office for district court judges.

B. The salary of the commissioner shall be set by a majority of the elected judges of the Twenty-Second Judicial District Court and shall not exceed seventy-two thousand five hundred dollars per annum. A commissioner may be a member of the Parochial Employees' Retirement System. A commissioner may be reimbursed for his expenses as provided for by court rule.

C. A commissioner shall be a full-time employee of the Twenty-Second Judicial District Court. A commissioner shall not engage in any outside business, occupation, or employment that is inconsistent with the expeditious, proper, and impartial performance of his duties as judicial officer, nor shall he engage in the practice of law. Any question regarding the conduct of any outside business, occupation, or employment by the commissioner shall be resolved by a majority of the elected judges of the Twenty-Second Judicial District Court. The provisions of this Subsection shall not abrogate or supersede any provisions of the Rules for Lawyer Disciplinary Enforcement or the Code of Judicial Conduct applicable to judges and attorneys.

D. Office space for the commissioner may be provided by the Twenty-Second Judicial District Court, out of funds available to the court.

E. Any employee of the office of commissioner shall be hired only upon the prior approval of employment by a majority of the elected judges of the court pursuant to adopted rules or the specific order of the court and may be a member of the Parochial Employees' Retirement System.

F. The salaries, related benefits, and expenses of the commissioner, and the salaries and related benefits of the employees of the commissioner, the costs of the equipment and supplies of the commissioner and his employees, and other costs of implementing this Section and R.S. 13:721 shall be paid from funds available to the Twenty-Second Judicial District Court.

G. The sources of funding for the commissioner and his offices and employees shall include but shall not be limited to the following sources:

(1) Subject to the other provisions of this Section, there is hereby imposed an additional fee on all persons convicted in the Twenty-Second Judicial District Court of felony, misdemeanor, and traffic offenses. The amount of the additional fees shall be set by the judges of the Twenty-Second Judicial District Court sitting en banc. The amount of the additional fee in felony cases shall not exceed one hundred dollars. The amount of the additional fee in misdemeanor and traffic cases shall not exceed seven dollars and fifty cents.

(2) The additional fees created in this Section shall be collected by the sheriffs in the same manner as all other criminal court costs. All additional fees collected under this Section shall be remitted by the sheriffs to the police juries of the parishes of St. Tammany and Washington and deposited into special accounts. These funds are to be used by the parishes, only when authorized by court order from the chief judge of the Twenty-Second Judicial District Court, to defray the costs and expenses incurred pursuant to the provisions of this Section and other related judicial expenditures.

(3) If any part of the provisions of this Section become dependent upon monies from the general fund of the respective parishes, the provisions of this Section and of R.S. 13:721 shall terminate if the parish police juries fail to appropriate sufficient monies to provide for the continuation of the office of commissioner for the Twenty-Second Judicial District Court.

H. The commissioner shall use the title of commissioner in the performance of his duties under the provisions of this Section and R.S. 13:721.

Acts 2002, 1st Ex. Sess., No. 28, §1, eff. Aug. 16, 2002.



RS 13:750 - Liability of the clerk of court; limitations

PART IV. CLERKS

SUBPART A. GENERAL PROVISIONS

§750. Liability of the clerk of court; limitations

A. Unless the law relieves him of such, the clerk of court in his official capacity as clerk of the court, ex officio recorder of mortgages and conveyances, or in any other capacity in which he may act, is liable for any damage or loss caused by his failure to properly perform the duties and obligations of the clerk while acting in such capacity or that is caused by the fault of a clerk, his deputies, or the employees of his office arising out of the performance of their duties.

B. The liability of a clerk in his official capacity for the obligations of his office terminates when he ceases to hold office and his successor is appointed, who shall then succeed in his official capacity to all of the obligations of the preceding holder of the office incurred in his official capacity.

C. All claims against the clerk in his official capacity are extinguished four years after the act or occurrence first giving rise to the claim whether or not the basis for the liability is a continuing one. The prescription commences to run from the day the claimant acquires, or should have acquired, knowledge of the act or occurrence first giving rise to the claim.

Acts 2004, No. 769, §1.



RS 13:750.1 - Personal liability of the clerk, his deputies and employees

§750.1. Personal liability of the clerk, his deputies and employees

A. The clerk of court is not personally liable for any damage or loss arising out of the performance of the duties imposed upon him in any capacity or for any reason unless the damage or loss is caused by his willful, wanton, or intentional act designed to cause injury. Neither is the clerk personally liable for the actions or negligence of any deputy or employee appointed or employed by him in the performance of any duty or obligation imposed upon the clerk in any capacity.

B. No deputy or other employee of the clerk of court employed or appointed for the performance of any duty or obligation imposed upon the clerk by law as clerk of the court, ex officio recorder of mortgages and conveyances, or in any other capacity is liable for any damage or loss arising out of or related to the performance of his duties unless the damage or loss is caused by his willful, wanton, or intentional act designed to cause injury.

C. Neither the clerk in his official capacity nor any of the deputies or employees are liable for improperly filing, failing or refusing to file, erroneously issuing or failing to issue or canceling any instrument from the records of his office or in taking any other action with respect to his records, their indexes or other performance of his duties when:

(1) The clerk has been directed to do so by order of any court of the state or United States or by any sheriff, marshal, or other officer pursuant to execution of a writ issued by such a court or when an officer is otherwise acting or purporting to act in his official capacity.

(2) Acting as ex officio recorder of mortgages or conveyances, he cancels and erases from his records or takes any other action with respect to any instrument in response to a request to do so when he is presented with the evidence or documents prescribed by law authorizing the same, whether or not such requests or records are genuine or what they purport to be.

Acts 2004, No. 769, §1.



RS 13:751 - Ex-officio offices

PART IV. CLERKS

SUBPART A. GENERAL PROVISIONS

§751. Ex-officio offices

The clerks of the several district courts shall be parish registers of conveyances and recorders of mortgages, and notaries public, ex-officio.



RS 13:751.1 - Repealed by Acts 2012, No. 474, §4.

§751.1. Repealed by Acts 2012, No. 474, §4.



RS 13:751.2 - Repealed by Acts 2012, No. 474, §4.

§751.2. Repealed by Acts 2012, No. 474, §4.



RS 13:751.3 - Repealed by Acts 2012, No. 474, §4.

§751.3. Repealed by Acts 2012, No. 474, §4.



RS 13:751.4 - Repealed by Acts 2012, No. 474, §4.

§751.4. Repealed by Acts 2012, No. 474, §4.



RS 13:751.5 - Repealed by Acts 2012, No. 474, §4.

§751.5. Repealed by Acts 2012, No. 474, §4.



RS 13:752 - Legislative findings

§752. Legislative findings

(1) The Second Amendment of the United States Constitution provides that, "[a] well regulated Militia, being necessary to the security of a free State, the right of the people to keep and bear Arms, shall not be infringed".

(2) Article I, Section 11 of the Louisiana Constitution provides that "The right of each citizen to keep and bear arms is fundamental and shall not be infringed. Any restriction on this right shall be subject to strict scrutiny."

(3) Federal law (18 U.S.C. 922(g)) prohibits a person who has been convicted of a crime punishable by imprisonment exceeding one year from purchasing a firearm.

(4) Federal law (18 U.S.C. 922(g)) further prohibits any person who the court has determined to have certain mental conditions from purchasing a firearm.

(5) Based upon the successful interfacing of state law enforcement agencies with the Federal Bureau of Investigation criminal databases, information regarding a person's criminal convictions is available at the point of sale.

(6) However, the reporting of judicial decisions which would, in effect, prohibit a person from being eligible to purchase a firearm under federal law has not been consistent nor has the information been uniformly reported to the Federal Bureau of Investigation.

(7) The state of Louisiana has a compelling interest in protecting and preserving the fundamental rights of its citizens to keep and bear arms while also ensuring the timely reporting of information to the Federal Bureau of Investigation regarding court decisions which would prohibit the purchase of a firearm.

(8) It is the express intention of the legislature that the provisions of this Section and R.S. 13:753 are enacted to provide for the collection of information and to facilitate the reporting of information which would prohibit the purchasing of firearms while preserving the constitutional rights of Louisiana citizens to keep and bear arms.

Acts 2013, No. 403, §1, eff. Jan. 1, 2014.



RS 13:753 - Reporting of information to Louisiana Supreme Court for NICS database; possession of a firearm

§753. Reporting of information to Louisiana Supreme Court for NICS database; possession of a firearm

A. Effective January 1, 2014, each district clerk of court shall report to the Louisiana Supreme Court for reporting to the National Instant Criminal Background Check System database the name and other identifying information of any adult who is prohibited from possessing a firearm pursuant to the laws of this state or 18 U.S.C. 922(d)(4) and (g)(4), by reason of a conviction or adjudication in a court of that district for any of the following:

(1) A conviction of a crime listed in R.S. 14:95.1(A).

(2) A verdict of an acquittal of a crime listed in R.S. 14:95.1(A) by reason of insanity pursuant to the provisions of Chapter 2 of Title XXI of the Code of Criminal Procedure.

(3) A court determination that a person does not have the mental capacity to proceed with a criminal trial for a crime listed in R.S. 14:95.1(A) pursuant to the provisions of Chapter 1 of Title XXI of the Code of Criminal Procedure.

(4) A court order requiring that a person be involuntarily committed to an inpatient mental health treatment facility pursuant to R.S. 28:54.

(5) A court order prohibiting a person from possessing a firearm or restricting a person in the use of a firearm.

B. The report shall be submitted to the Louisiana Supreme Court, in the manner and form as directed by the supreme court, within ten business days of the date of conviction, adjudication, or order of involuntary commitment.

C. The Louisiana Supreme Court shall, within fifteen business days of receipt of the report, submit the information in the report to the National Instant Criminal Background Check System database.

D. Except in the case of willful or wanton misconduct or gross negligence, no district clerk of court shall be held civilly or criminally liable on the basis of the accuracy, availability, or unavailability of any information reported or required to be reported pursuant to this Section.

Acts 2013, No. 403, §1, eff. Jan. 1, 2014; Acts 2013, No. 404, §1, eff. Jan. 1, 2014.



RS 13:754 - Louisiana Clerks' Remote Access Authority; membership; board of commission; statewide portal of records

§754. Louisiana Clerks' Remote Access Authority; membership; board of commission; statewide portal of records

A. There is hereby created the Louisiana Clerks' Remote Access Authority which shall be referred to as the "LCRAA".

B. The LCRAA shall provide for infrastructure, governance, standard operating procedures, technology, and training to support a statewide portal for secure remote access by Internet users to certain records maintained by LCRAA members and to provide for document preservation.

C. The LCRAA shall be composed of members who are district clerks of court who enroll on or before September 1, 2014, to provide the LCRAA with secure remote access to indices and electronic images of certain records maintained by each district clerk of court. LCRAA shall adopt rules permitting additional district clerks of court to enroll as members of LCRAA on a schedule which shall include at least one enrollment period per fiscal year.

D.(1) The LCRAA shall be governed by a seven-member board of commissioners, referred to in this Section as the "board", and consists of the following members:

(a) Five commissioners to be elected by the LCRAA from the LCRAA membership.

(b) One commissioner to be designated by the Louisiana Bankers Association (LBA).

(c) One commissioner to be designated by the Louisiana Land Title Association (LLTA) or the Louisiana Association of Independent Land Title Agents (LAILTA). The commissioners from each association shall serve for a one-year term, alternating between the two associations. The designee of the LAILTA shall serve as the initial commissioner with the term beginning July 1, 2014, and ending June 30, 2015. The term for the designee of the LLTA shall begin on July 1, 2015, and end on June 30, 2016.

(2)(a) Board members elected by the LCRAA and elected by the LBA shall serve two-year terms. The initial term shall begin on July 1, 2014, and shall end on June 30, 2016.

(b) Board members shall be eligible for election to succeeding terms without limit.

(c) Any expired term or vacancy on the board of LCRAA shall be filled in the same manner as the original appointment.

(3) The board shall elect from its members a chair, a vice chair, a secretary, a treasurer and such other officers as it may deem necessary. The duties of the officers shall be fixed by the by-laws adopted by LCRAA.

(4) The members of the board shall serve without compensation but shall be reimbursed for their reasonable expenses directly related to the governance of LCRAA.

(5) The domicile of LCRAA shall be in East Baton Rouge Parish.

E. The LCRAA, acting through its board, shall have the following powers and duties:

(1) To design, construct, administer, and maintain a statewide portal for remote access of certain electronic images of certain records maintained by members.

(2) To adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs including but not limited to developing indexing standards.

(3) To receive and expend funds collected pursuant to this Section and in accordance with a budget adopted by LCRAA.

(4) To enter into contracts with individuals or entities, private or public.

(5) To provide such services and make such expenditures as LCRAA deems proper for the establishment and maintenance of a statewide portal.

(6) To acquire or lease equipment, supplies, office space, and storage space which LCRAA deems necessary for the achievement of the purposes of this Section.

(7) To perform any function or activity necessary or appropriate to carry out the purposes of this Section.

(8) To establish user fees for remote access through the statewide portal. The fees shall be sufficient to recover administrative and operational expenses. Administrative and operational expenses shall include but not be limited to hardware, computer support, maintenance, enhancements, upgrades, and replacement of information technology equipment, including software and conversion services, preserving, maintaining, and enhancing records including the costs of repairs, maintenance, consulting services, service contracts, redaction of confidential information from records, system replacements or upgrades, and improving public access to records.

(9) To accept any type of payment approved by LCRAA including but not limited to credit cards, electronic fund transfers, or escrowed funds.

(10) To establish and administer a grant program for assisting members with acquiring hardware and software for the conversion of records to increase the records made available through the statewide portal.

(11) To solicit and accept additional contributions and grants to further the purposes of LCRAA.

(12) To sue and be sued.

F.(1) Beginning September 1, 2014, members of LCRAA shall collect a fee of five dollars per recording of which three dollars shall be remitted to the LCRAA and two dollars shall be retained by the member to fund costs related to participation in the statewide portal, including but not limited to acquiring hardware and software and providing document preservation. The fees shall be remitted to LCRAA by the tenth day of the month following collection. LCRAA shall use the fees received solely for the purposes set forth in this Subsection.

(2) Any user fee received by LCRAA shall be used for administering and maintaining the statewide portal and a prorated share, as determined by LCRAA, may be paid to members based upon the public access to the records provided by the member.

(3) If the statewide portal is not operational by August 31, 2017, the additional five dollar fee shall cease to be collected.

G. LCRAA shall be immune from suits arising from any acts or omissions relating to providing remote access pursuant to the provisions of this Section unless the LCRAA was grossly negligent or engaged in willful misconduct. The provisions of this Subsection shall not be construed to limit, withdraw, or overturn any other applicable defense or immunity.

H. Records accessed through the statewide portal shall not be sold or posted on any other public or private website or in any way redistributed to any third party by a user. LCRAA may deny remote access when necessary to ensure compliance with this Subsection. Data from records accessed by secure remote access may be included in products or services provided to a third party provided that all of the following occur:

(1) The records used to compile the data are not made available to the general public.

(2) The third party maintains administrative, technical, and security safeguards to protect integrity and limited access of the records.

(3) The third party discloses that he is not the official custodian of the records used to compile the data.

I. (1) The LCRAA shall indemnify its officers and board members to the fullest extent permitted by law.

(2) No board member, employee, or officer of the authority shall be liable to the authority or to any individual or entity who conducts business with the authority for monetary damages, for breach of his duties as a board member, employee, or officer, provided that this provision shall not eliminate or limit the liability of a board member, employee, or officer for any of the following:

(a) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law.

(b) Any transaction from which he or she derived an improper personal benefit.

(3) To the fullest extent permitted by R.S. 9:2792 et seq., including R.S. 9:2792.1 through 2792.9, a person serving as a board member, employee, or officer shall not be individually liable for any act or omission arising out of the performance of his duties.

Acts 2014, No. 826, §1, eff. June 23, 2014.



RS 13:755 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§755. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 13:756 - Office hours

§756. Office hours

Each of the clerks of the district courts and ex officio recorders shall keep their offices open from 8:30 A.M. to 4:30 P.M. every day except Saturdays, Sundays, legal holidays, and in cases of public emergency. Notwithstanding any law to the contrary, in the event the Clerk's office is closed because of a public emergency, the time for filing any pleading shall be extended until the end of the first day of the reopening of said office. Provided however, said clerks and ex officio recorders may open their offices at an earlier time or close their offices at a later time.

Amended by Acts 1954, No. 22, §1; Acts 1954, No. 24, §1; Acts 1954, No, 42, §1; Acts 1954, No. 61, §1; Acts 1964, No. 224, §1; Acts 1966, No. 154, §1; Acts 1968, No. 50, §1; Acts 1968, No. 176, §1; Acts 1968, No. 500, §1; Acts 1970, No. 8, §1; Acts 1970, No. 392, §1; Acts 1972, No. 76, §1; Acts 1972, No. 200, §1; Acts 1974, No. 540, §1.



RS 13:756.1 - Ascension Parish; branch office

§756.1. Ascension Parish; branch office

A. The clerk of court of the parish of Ascension shall establish and maintain a branch office on the East Bank of the Mississippi River in the parish of Ascension.

B. The governing authority of the parish of Ascension shall make an office available without cost to the state for the establishment and maintenance of said branch office.

Added by Acts 1968, No. 315, §1; Acts 1999, No. 100, §1.



RS 13:756.2 - Lafourche Parish; branch offices

§756.2. Lafourche Parish; branch offices

A. The clerk of court of the parish of Lafourche may establish and maintain branch offices in Galliano and Lockport in the parish of Lafourche to be used to receive election returns, issue marriage licenses, and store microfilm.

B. The governing authority of the parish of Lafourche may make an office available without cost to the state for the establishment and maintenance of said branch offices.

Acts 1985, No. 35, §1; Acts 1995, No. 399, §1.



RS 13:756.3 - St. James Parish; branch office

§756.3. St. James Parish; branch office

A. The clerk of court of the parish of St. James shall establish and maintain a branch office in the St. James Parish Courthouse Annex at Vacherie, Ward 6, parish of St. James, to be used to receive election returns, issue marriage licenses, and store microfilm. The branch office hereby established shall not be utilized for the filing of legal pleadings.

B. The governing authority of the parish of St. James shall make an office available without cost to the state for the establishment and maintenance of said branch office.

Acts 1985, No. 396, §1.



RS 13:756.4 - Jefferson Parish; satellite or suboffice

§756.4. Jefferson Parish; satellite or suboffice

A. The clerk of the Twenty-Fourth Judicial District Court for the parish of Jefferson may establish a satellite or suboffice for the purpose of filing documents and pleadings in any civil proceeding in any place other than the parish seat. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of his office.

B. The clerk of the Twenty-Fourth Judicial District Court for the parish of Jefferson may establish a satellite or suboffice where mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 1985, No. 457, §1.



RS 13:756.5 - East Feliciana Parish; branch office

§756.5. East Feliciana Parish; branch office

The clerk of court of the parish of East Feliciana may establish and maintain a branch office in Jackson in the parish of East Feliciana, without cost to the state, to be used to issue marriage licenses, to provide ex officio notary services, to perform microfilm services, to accept passport applications, and to be a depository of certain duplicate records.

Acts 1986, No. 356, §1.



RS 13:756.6 - East Baton Rouge Parish; branch offices

§756.6. East Baton Rouge Parish; branch offices

A. The clerk of court of the parish of East Baton Rouge may, with the assent and concurrence of the governing authority of the parish, establish and maintain branch offices in the cities of Baker and Zachary and that portion of the parish south of Florida Boulevard and east and southeast of Airline Highway located in Ward 3, Precinct 11.

B. The branch offices shall be used only for such of the following purposes as may be designated by the governing authority authorizing the branch office:

(1) Filing of legal pleadings.

(2) Filing of documents for recordation.

(3) Computer access of records of the clerk in his capacity as recorder.

(4) Issuance of marriage licenses.

C. Provision of space for and funding for such branch offices of the clerk of court shall be in accordance with the existing laws with respect to defraying the costs of capital outlay expenses for the clerk's office, except as may be hereafter otherwise provided by agreement between the clerk of court and the governing authority of the parish.

Acts 1991, No. 210, §1, eff. July 2, 1991.



RS 13:756.7 - St. Landry Parish; branch office

§756.7. St. Landry Parish; branch office

The clerk of court of the parish of St. Landry may establish and maintain a branch office in the sixth ward of the parish of St. Landry to receive election returns, issue marriage licenses, store microfilm, provide ex officio notary services, accept passport applications, be a depository of duplicate records, and file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 1991, No. 35, §1.



RS 13:756.8 - Tangipahoa Parish; branch office

§756.8. Tangipahoa Parish; branch office

The clerk of court of the parish of Tangipahoa may establish and maintain a branch office in the city of Hammond in the parish of Tangipahoa to be used to receive election returns, issue passports and marriage licenses, and file notarial acts and civil pleadings. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office.

Acts 1995, No. 406, §1.



RS 13:756.9 - Livingston Parish; branch offices

§756.9. Livingston Parish; branch offices

A. The clerk of court of the parish of Livingston may establish and maintain one but not more than two branch offices in the parish of Livingston.

B. The governing authority of the parish of Livingston may make an office available without cost to the state for the establishment and maintenance of said branch offices.

Acts 2001, No. 3, §1.



RS 13:756.10 - Bienville Parish; branch office

§756.10. Bienville Parish; branch office

The clerk of court of the parish of Bienville may establish and maintain a branch office in Ringgold in the parish of Bienville to be used to receive election returns, to issue marriage licenses, to store microfilm, to provide ex officio notary services, to accept passport applications, to be a depository of duplicate records, and to file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 2001, No. 36, §1.



RS 13:756.11 - St. John the Baptist Parish; branch office

§756.11. St. John the Baptist Parish; branch office

A. The clerk of court of the parish of St. John the Baptist may establish and maintain a branch office on the east bank of the Mississippi River in the parish of St. John the Baptist to be used to receive election returns, to issue marriage licenses, to provide ex officio notary services, to accept passport applications, to issue birth certificates; to be a depository of duplicate records, and to file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

B. The governing authority of St. John the Baptist Parish shall make an office available without cost to the state for the establishment and maintenance of the branch office.

Acts 2001, No. 220, §1.



RS 13:756.12 - DeSoto Parish; branch office; Stonewall

§756.12. DeSoto Parish; branch office; Stonewall

The clerk of court of the parish of DeSoto may establish and maintain a branch office in Stonewall in the parish of DeSoto to be used to receive election returns, to issue marriage licenses, to store microfilm, to provide ex officio notary services, to be a depository of duplicate records, and to file documents and pleadings in any civil proceeding. The documents and pleadings shall bear the endorsement of the clerk of court on the date on which they are filed. All records and pleadings as filed shall be transmitted to the office of the clerk of court at the parish seat for incorporation in the records of the office. Mortgages, privileges, and donations may be recorded. The clerk of court shall maintain only one repository for all acts and recordings.

Acts 2004, No. 339, §1.



RS 13:757 - Seal

§757. Seal

The clerks of the courts in each parish shall obtain a seal, to be paid for by the parish, which shall contain the vignette of the state seal, with the words "Seal of the Clerk of the Parish of _________," which shall be used by the clerk of the parish to seal all papers issued by him requiring a seal.



RS 13:758 - Liability insurance

§758. Liability insurance

A. Clerks of the judicial district courts may contract for insurance with any insurance company authorized to do business under the laws of this state to cover loss or damage from any negligent acts of the clerk or his deputies in the performance of the duties of his office, the premiums on said insurance to be paid by the clerk as an expense of his office out of the clerk's salary fund.

B. Any judgment rendered against any clerk of the judicial district courts for any act of commission or omission performed by him or any of his employees in any of the duties required as clerk shall be paid out of the clerk's salary fund.

C. Each of the clerks of the judicial district courts is also authorized to compromise any suit brought against him or his employees, with the concurrence of the judge before whom the matter is pending, and to pay the compromise out of the clerk's salary fund.

Acts 1952, No. 369, §1. Amended by Acts 1974, No. 525, §1; Acts 1977, No. 399, §1; Acts 1985, No. 309, §1.



RS 13:759 - Election; term of office

§759. Election; term of office

Except for the clerks of the Civil District Court and the Criminal District Court for the parish of Orleans and except for clerks of district courts elected at special elections, each clerk of a district court shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the first day of July following election.

Added by Acts 1966, No. 164, §1. Amended by Acts 1981, No. 122, §1; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2012, No. 474, §5(A).



RS 13:760 - Limitations on liability for damages

§760. Limitations on liability for damages

No clerk of court and no deputy of such officer who performs any act or issues any order in conformity with the written order or judgment of any judge of a court in this state shall be liable in either his individual or official capacity to any person, firm, or corporation for any damage as the result of such action. This exemption from liability shall extend to any surety or liability insurance carrier of such officer.

Acts 1986, No. 290, §1; Acts 1997, No. 487, §1.



RS 13:761 - Clerks' Supplemental Compensation Fund; creation; sources of funds

§761. Clerks' Supplemental Compensation Fund; creation; sources of funds

A. The Clerks' Supplemental Compensation Fund, hereinafter referred to as "the fund", is hereby created. The proceeds from the fund shall be used solely and exclusively for salary supplements to clerks of court of all of the district courts and criminal district courts of this state, which shall be in addition to any compensation otherwise authorized by law and which shall not be considered or included in the calculation of maximum compensation or minimum monthly compensation set forth in R.S. 13:782, and for necessary and associated administrative expenses.

B.(1) The Clerks' Supplemental Compensation Fund Board is hereby created. The members of the commission shall serve two-year terms unless otherwise specified. A member may not serve more than two successive terms. The board shall be domiciled in Baton Rouge. The members shall serve without pay.

(2) The board shall be composed of five members appointed by the board of directors of the Louisiana Clerks of Court Association.

(3) The chairman of the board shall be responsible for the distribution of the proceeds of the fund. He shall keep detailed and accurate records.

C. The clerks of all of the district courts and criminal district courts of this state shall remit to the Clerks' Supplemental Compensation Fund from the funds transferred from the advance deposit account to the salary fund account an amount calculated at the rate of four dollars for every original civil suit filed in their offices. The clerk of the Civil District Court for the parish of Orleans shall remit the fees required in this Subsection from the judicial expense fund of the Civil District Court for the parish of Orleans. The clerk of the Criminal District Court for the parish of Orleans shall remit the fees required in this Subsection from the clerk of the Criminal District Court Expense Fund for the parish of Orleans. The clerks of all of the district courts and criminal district courts of this state shall remit all costs so collected to the board monthly on or before the tenth day of each calendar month. The disbursement of the proceeds from the fund may be authorized only by a majority of the members of the board.

D. After making provisions for necessary and associated administrative expenses, the board shall then distribute the proceeds from the fund monthly in equal amounts to all of the clerks of the district courts and criminal district courts of this state.

E. The additional sum of four dollars shall be considered the base additional fee for purposes of this Subsection. Beginning in July, 1988, the base fee shall be increased an amount equal to the percent of increase in the average consumer price index (all items-city average) as published by the United States Department of Labor, bureau of labor statistics, between the figures for the calendar years 1986 and 1987. The amount of increase so calculated shall be rounded off to the nearest half-dollar. Each succeeding July, a similar adjustment shall be made to the base fee, as adjusted, based upon the percent of change to the nearest half-dollar in the average consumer price index between the two complete calendar years preceding July of the year in which the adjustment is made. Under no circumstances shall the base fee or any escalation thereof, pursuant to the provisions of this Subsection, be reduced.

F. REPEALED BY ACTS 1992, NO. 157, §2, EFFECTIVE JULY 1, 1992.

G. The provisions of this Section shall not be construed to authorize the increase of the filing fee for any original civil suit unless specifically authorized by the legislature.

Acts 1987, No. 395, §1; Acts 1992, No. 157, §2, eff. July 1, 1992; Acts 1999, No. 889, §1.



RS 13:762 - Authority of clerks to lease computer equipment

§762. Authority of clerks to lease computer equipment

Clerks of court may lease computer equipment or computer time to private persons for a reasonable fee.

Acts 1987, No. 756, §1.



RS 13:781 - Clerk's salary fund

SUBPART B. COMPENSATION AND EXPENSES

§781. Clerk's salary fund

A. Except as provided in R.S. 13:783(C), the clerk of the district court shall collect all fees and charges due his office and deposit them in a fund known as the Clerk's Salary Fund. The clerk shall keep an accurate set of books in connection with this fund showing all receipts of his office, including notarial fees, and all expenditures. On or before the tenth of October each year, he shall render a statement from the books for the fiscal year beginning July first and ending June thirtieth to the police jury of the parish.

B. A clerk who fails to comply with this Section shall forfeit to the parish fifty percent of the compensation received by him under R.S. 13:782.

Acts 1995, No. 762, §1.



RS 13:782 - Compensation of clerks

§782. Compensation of clerks

A.(1) Clerks of district courts of the various parishes shall establish their own rates of annual compensation for their services, payable out of the clerk's salary fund, which rates shall not exceed the following amounts based on the applicable population of the respective parishes, according to the latest United States census or the population estimates published pursuant to the United States Bureau of the Census Federal State Cooperative Program for Population Estimates as follows:

Population

Compensation

(a) Less than 50,000

$ 88,000

(b) 50,000-200,000

$ 98,000

(c) Over 200,000

$108,000

(d) The annual compensation for each population class shall be increased by four percent annually through Fiscal Year 2016-2017. The applicable compensation for each fiscal year shall be used to calculate any compensation granted by Subsection J of this Section for the fiscal year.

(2) A clerk is eligible to receive a salary increase as provided for by this Subsection if the clerk completes the annual certification updates and renewal courses as provided for in Subparagraph (I)(4)(c) of this Section.

(3) Nothing in this Section shall be construed to limit clerks from participation in an approved state deferred compensation plan as specified in R.S. 42:1301 et seq. A clerk shall not authorize or receive an employer contribution that would be more favorable than that offered to the employees of the clerk's office.

B. The governing authority of the parish of Plaquemines may pay the clerk of the Twenty-fifth Judicial District Court and ex officio recorder for said parish any such additional compensation for his services as it may deem necessary.

C. Should any clerk of a district court receive an amount less than the maximum compensation allowed under the population category applicable to such clerk in this section, due to insufficiency of funds or other cause, and there occurs a surplus in the receipts of his office during any fiscal year within his term of office, or during any subsequent term or terms of office for which he is reelected, he shall receive out of any such surplus an amount sufficient to maintain his maximum annual compensation at the rate provided by law.

D. In no case shall the amount of compensation received by any clerk of a district court for his services be less than nine hundred dollars per month, which sum is hereby fixed as the minimum monthly salary for any such clerk. In the event a sufficient amount is not earned from all of the fees collected by his office to provide for said minimum monthly compensation, during his term of office, or any subsequent term or terms of office for which he is re-elected, the difference between the amount earned and said minimum monthly compensation shall be paid such clerk, on his own warrant, by the governing authority of his parish.

E. All of the maximum rates of compensation provided by this section shall be due and payable to the various clerks of the several district courts from all of the fees collected by their offices, after the salaries of deputies and assistants and any and all other expenses have been paid, as provided in R.S. 13:783(A).

F. Any clerk of a district court who agrees to share any part of his compensation provided in this section with any other person shall forfeit his office for gross misconduct upon conviction by a court of competent jurisdiction.

G. Notwithstanding any provision of this section or any other law to the contrary, no clerk of the district court for any parish, Orleans excepted, shall have his salary reduced because a later official United States Census shows the population of such parish to have decreased so as to place such parish within a lower population category upon which the compensation of the clerk of the district court of such parish is based as provided in this section.

H. In addition to the above salary each individual clerk of the judicial district courts, including the register of conveyances and the recorder of mortgages for the parish of Orleans, shall be granted ten percent of his annual compensation as an expense allowance.

I.(1) The Louisiana Clerks' of Court Certification program is hereby established to formalize and recognize the professional standards of clerks of court in the state.

(2) Objectives. The clerks' of court certification program is designed to provide practical learning experiences which establish a curriculum that will enable the clerks of court to learn the requirements of their elected office and to establish additional professional bonds of achievement. The program will accomplish these goals by introducing clerks to new ideas that will enhance effective performance in public service; increasing the clerk's managerial competence to meet the changing environment of their parish and community; creating opportunities to enhance professional development through attendance and involvement in respective state associations; emphasizing the clerk's role as a public official and the need for continued maintenance of high standards for the clerk's office; and providing recognition for the attainment of enhanced managerial and administrative skills.

(3) Eligibility. Only those persons holding the office of clerk of a district court shall be eligible for participation in the clerks' of court certification program.

(4)(a) Requirements. The requisite education and training will be provided through courses of the Louisiana Clerks of Court Institute (LCCI), a continuing education program for clerks of court, offering academic training leading to professional accreditation, which was established through the Governmental Services Institute at Louisiana State University. Education and training may also be provided through courses at other state institutions of higher education or institutions of training approved by the International Association of Clerks, Recorders, Election Officials and Treasurers (IACREOT) or Louisiana Clerks of Court Association (LCCA). All such instruction shall be offered and directed toward the attainment of the certification and maintenance of said certification.

(b)(i) A total of fifty points must be earned to meet the requirements of the professional certification program. Thirty points must be achieved under Category I - Education and twenty points must be achieved under Category II - Experience.

(ii) Category I - Education (30 points required) Satisfactory completion of the Clerks of Court Institute approved by the Louisiana Clerks of Court Association (LCCA) or the International Association of Clerks, Recorders, Election Officials and Treasurers (IACREOT). Each session of the Clerks of Court Institute shall be twenty-five contact hours which shall equal fifteen points. A bachelor's degree in a related field may be used as fifteen points toward the satisfaction of the requirements of this category.

(iii) Category II - Experience (20 points required) Experience as a full time Clerk of Court shall qualify for one point per year, with a maximum of ten points. Experience as a full time deputy clerk shall qualify for one-half point per year, with a maximum of ten points. Other full time administrative position on local government shall qualify for one-half point per year, with a maximum of ten points. Full time administrative position in business shall qualify for one-half point per year, with a maximum of five points. Relevant university or college credited courses shall qualify for one-half point per course, with a maximum of five points.

(c) The clerks of court certification program will provide training opportunities and challenges for clerks of court completing the certification program to remain current with the latest developments by providing update and renewal courses on an annual basis. The general requirements for update and certification renewal will be the completion of an additional fifty points every four years. If these requirements are not met, the clerk of court will lose certification and certification compensation until recertification requirements are met.

(d) Notwithstanding any provision of this Subsection, any clerk of court, including any clerk in the parish of Orleans, who has served fifty or more years in office as clerk shall be deemed certified under the requirements of this Subsection and shall not be required to personally attend certification renewal courses as required in this Subsection; however, such a clerk shall designate an employee of his office to attend certification renewal courses on his behalf.

J.(1) The clerks of court certification program committee is hereby created to govern the certification program. The certification committee shall be composed of five members who shall serve one year terms and who may be reappointed. The members shall be appointed as follows:

(a) One member shall be the chairman of the Education Committee of the Louisiana Clerks of Court Association who shall serve as chairman of the committee.

(b) One member shall be the Program Coordinator or a representative of the Governmental Services Institute at Louisiana State University.

(c) Three members shall be clerks of court who have achieved certification.

(2)(a) Documents showing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the office of clerk of court shall receive the designation of Certified Clerk of Court, (CCC), and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(b) If, on July 1, 1990, a clerk has completed the educational and experience requirements as provided in Subsection I of this Section and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and said approval documented to the legislative auditor, the clerk shall be granted a seven percent increase in compensation to his annual salary as set forth in Subsection A of this Section.

(c) A clerk shall complete the requirements of Paragraph I(4) of this Section in order to receive and retain the seven percent compensation enhancement. If a clerk does not complete the certification program as provided in Subsections I and J of this Section, or if after certification a clerk does not receive certification renewal within each four year period, his salary shall revert back to the salary scale provided for in Subsection A of this Section.

K. Repealed by Acts 2013, No. 380, §2, eff. June 18, 2013.

L. Repealed by Acts 1995, No. 329, §1.

Acts 1990, No. 132, §1; Acts 1990, No. 836, §1, eff. July 1, 1990; Acts 1991, No. 262, §1; Acts 1992, No. 595, §1; Acts 1995, No. 329, §1; Acts 1995, No. 536, §1, eff. June 18, 1995; Acts 1997, No. 470, §1; Acts 1999, No. 797, §1; Acts 1999, No. 1216, §1; Acts 2003, No. 157, §1; Acts 2004, No. 236, §1; Acts 2006, No. 724, §1; Acts 2007, No. 77, §1; Acts 2013, No. 380, §§1, 2, eff. June 18, 2013.



RS 13:783 - Expenses of clerk's office

§783. Expenses of clerk's office

A. The clerk shall employ all necessary deputies and assistants, fix and pay their salaries, and defray all expenses out of the clerk's salary fund.

B. The police jury of the parish of Plaquemines may pay the clerk of court and ex-officio recorder for the parish of Plaquemines such additional expenses as it may deem necessary.

C. The clerk shall not be required to pay the court reporter out of the clerk's salary fund or the amounts allowed to the clerk out of the clerk's salary fund for expenses. If he is not paid by the clerk, unless his compensation is otherwise fixed by law, the court reporter may collect the fees allowed by law for his services.

D.(1)(a)(i) Each of the clerks of the district courts is hereby authorized to purchase, out of any surplus in his salary fund, an automobile for the use of his office, after having first obtained the consent of the governing authority of the parish.

(ii) However, the consent of the governing authority shall not be necessary as to any clerk of court who prior to July 29, 1970, has purchased an automobile under authority of any previously enacted law.

(iii) The clerks of the district courts in East Feliciana Parish, West Feliciana Parish, and St. Landry Parish shall be exempt from obtaining consent from the governing authority to purchase an automobile for office use.

(b) Each of the clerks of court is hereby authorized to purchase insurance for the automobile with any insurance company authorized to do business under the laws of this state and to pay the premiums on the insurance out of his salary fund.

(2) In addition to the automobile authorized to be purchased in the above Paragraph, the clerk of court of Lafayette Parish may purchase, out of any surplus in his salary fund, an additional automobile for the use of his office. Such automobile shall also be purchased in accordance with the provisions set forth in Paragraph (1) of this Subsection.

(3) In addition to the automobile authorized to be purchased in Paragraph (1) of this Subsection, the clerk of court of Caddo Parish may purchase, out of his salary fund, an additional automobile for the use of his office. Such automobile and insurance therefor shall also be purchased in accordance with the provisions set forth in Paragraph (1) of this Subsection.

(4) In addition to the automobile authorized to be purchased in Paragraph (1), the clerk of court of Calcasieu Parish may purchase, out of any surplus in his salary fund, in an amount not to exceed ten thousand dollars, an additional automobile for the use of his office. Such automobile and insurance therefor shall also be purchased in accordance with the provisions set forth in Paragraph (1).

(5) In addition to the automobile authorized to be purchased in Paragraph (1), the clerk of court of Livingston Parish may purchase, out of any surplus in his salary fund, in an amount not to exceed nineteen thousand five hundred dollars, an additional automobile for the use of his office. Such automobile and insurance therefor shall also be purchased in accordance with the provisions set forth in Paragraph (1).

(6) The clerk of court for East Baton Rouge Parish is hereby authorized to purchase or lease the automobile authorized by Paragraph (1) of this Subsection and, in addition, is authorized to purchase or lease one additional automobile for the transportation of employees, documents, equipment, or other items related to the office of the clerk or for use for any purpose related to the operation of the office of the clerk of court. The purchase price or lease payments of an automobile authorized in this Paragraph, including the automobile insurance premiums on that automobile, shall be payable out of the clerk's salary fund. The automobile insurance shall be obtained from an insurance company authorized by law to do business in this state.

(7) The clerk of each district court may receive an automobile expense allowance equal to fifteen percent of their annual salary provided the clerk of court maintains three hundred thousand dollars of automobile insurance per accident for bodily injury and one hundred thousand dollars of automobile insurance per accident for property damage. The expense allowance shall come from surplus funds in each of the offices of the clerks of court and at no additional expense to the state or local governing authority.

E. Each of the clerks of the district courts is authorized to purchase, out of any surplus in his salary fund, uniforms for his deputies and assistants.

F.(1) Each of the clerks of the district courts is authorized to contract separately or through the insurance committee that administers the clerk's insurance fund of the Louisiana Clerks of Court Association to obtain from any insurance company authorized to do business in this state, group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense and group disability insurance. This insurance may cover the clerk of court, the clerk's employees, dependents of the clerk and the dependents of the clerk's employees.

(2) The clerk may pay from the clerk's salary and expense fund the cost of insurance authorized to be contracted for by this Subsection for the clerk, his employees, and dependents of the clerk and the clerk's employees. No reduction of the insured's contribution shall be made on insurance contracts presently in effect. All costs for group insurance paid out of the clerk's salary and expense fund shall be included in each clerk's budget. The clerk or clerk's employee shall pay any portion of the insurance cost that is not paid from the clerk's salary and expense fund.

(3) The clerk or any clerk's employee that retires under the clerks of court retirement program may elect to continue insurance coverage obtained under this Subsection and the costs may be paid in the same manner as if he were still employed provided that the clerk or clerk's employee was a clerk or clerk's employee and a member of the Louisiana Clerks' of Court Retirement and Relief Fund for at least twelve years prior to retirement.

(4) The clerk may pay any fee for the cost of administering the clerk's insurance fund that is charged participating members. This fee may be paid from the clerk's salary and expense fund.

(5) Any insurance cost to be paid by the clerk or the clerk's employee may be deducted directly from their salaries if so authorized. The clerk shall remit these contributions to the clerk's insurance fund when the insurance contracts are administered by that fund, or directly to any insurance company with which the clerk has contracted separately.

(6) In the parishes of Beauregard, East Carroll, Jefferson Davis, Rapides, Richland, and Vernon, the clerk of court shall pay, from the clerk's salary fund, one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense for any employee that retires from the Beauregard Parish clerk of court's office, the East Carroll Parish clerk of court's office, the Jefferson Davis Parish clerk of court's office, the Rapides Parish clerk of court's office, the Richland Parish clerk of court's office, or the Vernon Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund and has at least twenty years of full-time service with the clerk of court's office in Beauregard Parish, East Carroll Parish, Jefferson Davis Parish, Rapides Parish, Richland Parish, or Vernon Parish. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that an employee may elect to purchase.

(7) In the parishes of Bossier, Caddo, Caldwell, Franklin, Grant, LaSalle, Webster, and Winn, the clerk of court shall pay, from the clerk's salary fund, one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense insurance for any employee that retires from the Bossier Parish clerk of court's office, the Caddo Parish clerk of court's office, the Caldwell Parish clerk of court's office, the Franklin Parish clerk of court's office, the Grant Parish clerk of court's office, the LaSalle Parish clerk of court's office, the Webster Parish clerk of court's office, or the Winn Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund, who has at least twenty years of full-time service with the clerk of court's office in Bossier Parish, Caddo Parish, Caldwell Parish, Franklin Parish, Grant Parish, LaSalle Parish, Webster Parish, or Winn Parish, and who is at least fifty-five years of age. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that an employee may elect to purchase.

(8) The clerk of court of East Baton Rouge Parish shall pay from the clerk's salary fund one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense insurance for any clerk or employee that retires from the East Baton Rouge Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund, who has at least twelve years of full-time service with the clerk of court's office in East Baton Rouge Parish, and who is at least fifty-five years of age. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that any clerk or any employee may elect to purchase.

(9) The clerk of court of St. James Parish, provided sufficient amounts are available, shall pay from the clerk's salary fund one hundred percent of the premium costs of the group life and accidental death and dismemberment, group health, accident, dental, hospital, surgical, or other medical expense insurance for any clerk or employee that retires from the St. James Parish clerk of court's office who is entitled to receive monthly benefits from the Louisiana Clerks' of Court Retirement and Relief Fund, who has at least twenty years of full-time service with the clerk of court's office in St. James Parish, and who is at least fifty-five years of age. The provisions of this Paragraph shall not apply to any other insurance, such as supplemental insurance, that an employee may elect to purchase.

Acts 1950, No. 454, §1; Acts 1956, No. 467, §1; Acts 1968, No. 121, §1; Acts 1969, No. 166, §1; Acts 1970, No. 152, §1; Acts 1972, No. 323, §1; Acts 1976, No. 53, §1; Acts 1990, No. 64, §1; Acts 1991, No. 561, §1; Acts 1993, No. 615, §1; Acts 1994, 3rd Ex. Sess., No. 43, §1, eff. July 1, 1994; Acts 1997, No. 519, §1, eff. July 3, 1997; Acts 2000, 1st Ex. Sess., No. 101, §1, eff. April 17, 2000; Acts 2006, No. 670, §1; Acts 2007, No. 423, §1; Acts 2009, No. 471, §1, eff. July 9, 2009; Acts 2010, No. 170, §1; Acts 2010, No. 183, §1; Acts 2010, No. 422, §1; Acts 2011, No. 176, §1, eff. June 24, 2011; Acts 2012, No. 376, §1; Acts 2012, No. 467, §1; Acts 2013, No. 232, §1; Acts 2013, No. 344, §1; Acts 2013, No. 373, §1; Acts 2014, No. 537, §1; Acts 2014, No. 593, §1.



RS 13:784 - Police jury to defray capital outlay expense; clerk's salary fund surplus

§784. Police jury to defray capital outlay expense; clerk's salary fund surplus

A. Upon the request of the clerk, the police jury shall provide him with all necessary office furniture, equipment, and record books.

B. Out of any surplus in his salary fund, each of the clerks of the district courts may purchase office furniture, equipment, record books, and supplies as may be needed for the proper conduct of his office and may expend funds for renovation of his office, all in accordance with the public bid law of the state.

Amended by Acts 1979, No. 723, §1; Acts 1985, No. 324, §1.



RS 13:785 - Disposition of clerk's salary fund

§785. Disposition of clerk's salary fund

At the expiration of his term of office, the clerk shall pay into the parish treasury any balance in the clerk's salary fund which exceeds one-half of the revenues of the last year of the term, which amount shall be limited to no more than that which was received by the clerk in accordance with R.S. 13:784(A) during said term of office. The amount retained in the clerk's salary fund shall be turned over to the incoming clerk as a revolving fund to assist in financing the operation of the clerk's office.

Amended by Acts 1970, No. 233, §1.



RS 13:786 - Advances

§786. Advances

Whenever the receipts and earnings of the clerk's office are insufficient to provide for the normal salaries and expenses of the office, the police jury of the parish may advance to the clerk's salary fund such funds as may be necessary to pay these expenses.



RS 13:787 - Supplements

§787. Supplements

(A) When the fees and charges collected during any month by the clerk are insufficient to pay his normal compensation, clerical salaries and other necessary expenses, and there is no surplus from fees and charges collected during previous months from which the deficiency can be defrayed, the police jury of the parish may supplement the fees and charges by paying to the clerk's salary fund from the parish treasury the amount of the deficiency. In no case in any one fiscal year shall such supplements by the police jury exceed in the aggregate the sum of five thousand dollars.

(B) Whenever a police jury exercises the discretion vested in it by R.S. 13:786, the total amount received by the clerk shall include the salary of any deputy clerk or other clerks who may be appointed by him, but shall not include the cost of purchasing permanent record books.

(C) Whenever a police jury exercises the discretion vested in it by R.S. 13:786, the clerk shall furnish to the police jury, before the supplement is made, a sworn itemized statement of all fees and charges collected by him each month, in order that the police jury may ascertain the amount to be paid as supplement.



RS 13:788 - 788 to 792 Repealed by Acts 1983, No. 4, §2.

§788. §§788 to 792 Repealed by Acts 1983, No. 4, §2.



RS 13:793 - Clerk's salary fund, payment by Department of Corrections

§793. Clerk's salary fund, payment by Department of Corrections

The Department of Corrections, out of its appropriated funds, shall annually pay the sum of six thousand dollars into the salary fund of the clerk of court of each parish for each state adult correctional facility located in the parish in consideration of services rendered by that clerk of court to the adult correctional facility or by reason of its location in the parish.

Added by Acts 1983, No. 4, §1.



RS 13:794 - St. Landry Parish; jury commission fees; per diem and expenses of commissioners

§794. St. Landry Parish; jury commission fees; per diem and expenses of commissioners

The clerk of court of St. Landry Parish shall, from fees collected for the jury commission fund, pay to the members of the jury commission their monthly per diem and expenses on their own warrant. The clerk shall deposit any balance remaining from such fees after the payment of per diem and expenses into the jury commission fund at such intervals as he deems proper based upon funds required to make such payments.

Acts 1992, No. 492, §1.



RS 13:841 - Enumeration of fees in civil matters; miscellaneous

SUBPART C. FEES

§841. Enumeration of fees in civil matters; miscellaneous

A. The clerks of the several district courts may be entitled to demand and receive fees of office, which fees may be less than, but shall not exceed, the amounts set forth in this Section. Any clerk of court that establishes procedures for the filing, receipt, or issuance of any of the following documents by electronic means shall establish fees for the filing, receipt, or issuance of electronic documents that shall not exceed the fee that would apply if the document was received, filed, or issued in paper.

(1) Initialization fee, twenty dollars.

(2) Filing document:

(a) First page, six dollars.

(b) Each subsequent page, four dollars.

(c) Exhibits up to eight and one-half inches by fourteen inches, including but not limited to attachments, transcripts, and depositions, two dollars per page.

(d) All paper exhibits larger than eight and one-half inches by fourteen inches, five dollars per page and all other exhibits, five dollars per exhibit.

(3) Indexing each name, two dollars.

(4)(a) Issuing document with notice of service, twenty dollars.

(b) Issuing document without notice of service, fifteen dollars.

(5)(a) Certification of copy, five dollars.

(b) Act of congress, five dollars.

(c) Conformed copies, three dollars.

(6) Copies per page, one dollar.

(7) Minute entries, five dollars.

(8) Swearing of witnesses and jurors, two dollars.

(9) United States Postal Service and common carriers, costs actually incurred.

(10) Appeals (per original document page) complete preparation of all copies and volumes, five dollars.

(11) - (77) Repealed by Acts 2006, No. 243, §2.

B. The funds derived by the clerk of court in the parish of Calcasieu from that portion of the fees collectable pursuant to this Section above the amount of such fees collectable at the rates provided by R.S. 13:841 prior to the amendment thereof at the 1981 Regular Session of the Legislature shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

C. In addition to the fees provided in Subsection A of this Section, the clerk of the Twenty-Fourth Judicial District for the parish of Jefferson may demand and receive additional fees in an amount not to exceed twenty-five percent of the fees specified in Subsection A of this Section. The funds so derived by the clerk shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

D. In addition to the fees provided in Subsection A of this Section, the clerks of the several district courts may demand and receive additional fees for issuing a marriage license, fifteen dollars, and each copy, five dollars.

E. In the Twenty-Seventh Judicial District, the receipt by the clerk of court of any page, document, exhibit, attachment, transcript, deposition, or record specified in Subsection A of this Section by electronic means shall be treated the same as receiving a paper copy, and the same fees authorized for filing or recordation in Subsection A of this Section shall also apply to the filing or recordation of information received electronically.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1964, No. 398, §1; Acts 1974, No. 541, §1; Acts 1981, No. 357, §1; Acts 1984, No. 438, §1; Acts 1985, No. 749, §1; Acts 1986, No. 317, §1; Acts 1995, No. 767, §1; Acts 2006, No. 243, §§1, 2; Acts 2010, No. 220, §1; Acts 2014, No. 596, §1.



RS 13:841.1 - Additional fee for offset of supreme court reporting system expense

§841.1. Additional fee for offset of supreme court reporting system expense

In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of court of each district court may demand and receive from each party liable for court costs the additional sum of one dollar and fifty cents on all civil and probate matters. Any additional amount so imposed shall be used, in addition to any other available funds, to defray expenses incurred to meet the requirements of the supreme court reporting system.

Added by Acts 1976, No. 51, §1.



RS 13:841.2 - Internet document access; fees to clerk of court; Twenty-First Judicial District

§841.2. Internet document access; fees to clerk of court; Twenty-First Judicial District

In addition to any other fees authorized by law, the clerk of the Twenty-First Judicial District Court, Tangipahoa Parish, may demand and receive additional fees, for filing civil suits, a sum not to exceed five dollars per civil suit, and for recordation of documents, a sum not to exceed five dollars and fifty cents per document. All such funds so derived by the clerk in accordance with this provision may be expended for funding costs associated with the Internet-based Document Electronic Access System.

Acts 1999, No. 662, §1; Acts 2008, No. 215, §1.



RS 13:841.3 - Additional court costs in civil and traffic matters; Judicial College

§841.3. Additional court costs in civil and traffic matters; Judicial College

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of court of each district court shall demand and receive from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil and traffic matters. This fee shall not apply to juvenile and family cases.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:842 - Advance costs

§842. Advance costs

A. The clerks of the district courts shall demand and receive from the plaintiff or plaintiffs in each ordinary suit, whether accompanied by conservatory writs or not, not less than twenty dollars or such other amount as may be fixed by law for advanced costs, to be disbursed to the clerk's salary fund or to others as their fees accrue. Whenever the costs have exhausted the amount of the original advance deposit, the clerk may refuse to perform any further function in the proceeding until the additional costs for the function have been paid, in accordance with the fees set forth in R.S. 13:841 or, in Orleans Parish, in R.S. 13:1213.

B. After an ordinary suit has been filed, if a period of five years elapses without any pleadings being filed and the suit has been completely inactive during this five-year period, the clerk shall refund any unused balance remaining in the clerk's advance deposit fund (to the credit of this particular suit) to the person who made the original deposit, after paying all fees or other charges of record in the suit. Probate matters are specifically excepted from the provisions of this Subsection.

Amended by Acts 1954, No. 483, §1; Acts 1974, No. 541, §1; Acts 1978, No. 180, §1; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2012, No. 474, §5(A).



RS 13:842.1 - Pilot program; flat filing fees; Ninth Judicial District

§842.1. Pilot program; flat filing fees; Ninth Judicial District

A. The clerk of court of Rapides Parish may establish a pilot program to provide for a schedule of flat filing fees in the Ninth Judicial District Court. Pursuant to this program the clerk of court may demand and receive filing fees for the following actions:

(1) Administration, one hundred dollars.

(2) Adoption, eighty-five dollars.

(3) Annulment, eighty-five dollars.

(4) Change of name, eighty-five dollars.

(5) Clerk's docket, eighty-five dollars.

(6) Commitment, eighty-five dollars.

(7) Concursus, two hundred dollars.

(8) Contract, one hundred fifty dollars.

(9) Curatorship, eighty-five dollars.

(10) Damages, two hundred twenty-five dollars.

(11) Divorce, one hundred fifty dollars.

(12) Domestic, one hundred fifty dollars.

(13) Emancipation, eighty-five dollars.

(14) Eviction, one hundred twenty-five dollars.

(15) Executory process, two hundred dollars.

(16) Expropriation, three hundred dollars.

(17) Forfeiture, one hundred dollars.

(18) Injunction, two hundred fifty dollars.

(19) Interdiction, one hundred fifty dollars.

(20) Judgment executory, one hundred dollars.

(21) Judicial review, one hundred seventy-five dollars.

(22) Mandamus, one hundred fifty dollars.

(23) Minor's settlement, eighty-five dollars.

(24) Miscellaneous, one hundred fifty dollars.

(25) Monition, eighty-five dollars.

(26) Notice of application of administration, two hundred twenty-five dollars.

(27) Open account, one hundred twenty-five dollars.

(28) Partition by licitation, one hundred twenty-five dollars.

(29) Paternity, one hundred twenty-five dollars.

(30) Personal injury, two hundred fifty dollars.

(31) Petition for appeal-judicial review, eighty-five dollars.

(32) Probate, one hundred fifty dollars.

(33) Recognition and possession, seventy-five dollars.

(34) Reinstatement-driver's license, one hundred twenty-five dollars.

(35) Rule to show cause, one hundred twenty-five dollars.

(36) Search for will, one hundred twenty-five dollars.

(37) Sequestration, two hundred fifty dollars.

(38) Suit on note, one hundred twenty-five dollars.

(39) Tutorship, one hundred dollars.

(40) Writ of habeas corpus, eighty-five dollars.

B.(1) The filing fees provided for in Subsection A shall be only those fees that are due to the clerk's office and no others. The clerk shall not be responsible for the collection of costs due to any entity or person other than his office, sheriff's fees, and fees assessed for the Judges' Supplemental Compensation Fund and for the judicial expense fund. All other costs associated with the action shall be paid by the attorney or proper person to the entity or person who is entitled to such costs. When the judgment is prepared the court shall approve an affidavit of expenses and shall tax these expenses as costs, which shall be collected from the party cast.

(2) The fees shall be nonrefundable and there shall be no additional fees. However, if a new suit folder must be opened on the same suit by the clerk of court, the clerk may petition the court to impose another filing fee in the same amount as the original filing fee.

C. The monies collected pursuant to this Section shall be deposited in a special fund separate from all other clerk of court funds. The clerk shall keep accurate records and the clerk shall cause to be conducted an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

D. The pilot program authorized by this Section shall be effective for a period of two years, unless extended by the legislature.

Acts 1991, No. 211, §1, eff. Jan. 1, 1992.



RS 13:842.3 - Juvenile Expense Fund; filing fees; Ninth Judicial District

§842.3. Juvenile Expense Fund; filing fees; Ninth Judicial District

A. Notwithstanding the provisions of R.S. 13:842.1 and in addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Ninth Judicial District shall collect from every person filing any civil action, suit, motion, or rule to show cause in any juvenile matter the sum of fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq., which funds shall be transmitted to the finance director of Rapides Parish for disposition in accordance herewith.

B. Notwithstanding the provisions of R.S. 13:842.1 and in addition to all other fees or costs now or hereafter provided by law, in all delinquency and children in need of supervision or Families in Need of Services (FINS) cases filed in the Ninth Judicial District and where the judge deems appropriate, there shall be taxed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjudication, the sum of fifty dollars which shall be transmitted to the finance director of Rapides Parish for further disposition in accordance herewith.

C.(1) The finance director shall place all sums collected or received under this Section in a separate account to be designated as the Juvenile Expense Fund for the Ninth Judicial District Court. The finance director shall keep accurate records and the finance director shall cause to be conducted an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

(2) The Juvenile Expense Fund may be used for any operating expenses of the juvenile court and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

(3) No judge's salary may be paid from the Juvenile Expense Fund.

Added by Acts 1994, 3rd Ex. Sess., No. 116, §1; Acts 1995, No. 339, §1.



RS 13:843 - Security for cost; collection of accrued costs; employment of counsel

§843. Security for cost; collection of accrued costs; employment of counsel

A. The clerk of court may demand security for costs at the time the suit is filed.

B.(1) After any cost advance furnished under R.S. 13:842 has been exhausted, all accrued costs shall be paid by the party incurring the additional costs or by the surety on any bond for costs furnished by him, upon receipt of the clerk's demand for payment thereof supported by an itemized account of these accrued costs.

(2) If these accrued costs are not paid within ten days of the demand for payment, judgment therefor may be rendered against the party and against the surety on any cost bond furnished by him, by rule returnable not less than two judicial days from the date of service upon the defendants in rule.

(3) The clerk may employ an attorney at law to assist him in filing and trying said rule or rules, and the fee of the attorney employed for that purpose shall be fixed by the district judge before whom the rule is tried and shall be taxed as costs along with the cost of hearing the rule.

Acts 1984, No. 937, §4. Acts 1986, No. 999, §1.



RS 13:843.1 - Court costs; refund; statement of costs owing

§843.1. Court costs; refund; statement of costs owing

Not later than ninety days after receipt of written verification of final termination of a civil suit, the clerk of each district court shall comply with either of the following:

(1) Refund to the plaintiff or plaintiffs any unused balance remaining in the clerk's advance deposit fund to the credit of the particular suit.

(2) Issue to the party primarily liable a demand for payment of any accrued costs in excess of the advance deposit supported by an itemized account of these accrued costs.

Amended by Acts 1983, No. 303, §1; Acts 2001, No. 1166, §1.



RS 13:843.2 - Civil court costs; jury costs; bond; immovable property as security

§843.2. Civil court costs; jury costs; bond; immovable property as security

A personal surety may furnish as security for a bond for civil court costs, including jury costs, immovable property located in the parish in which the proceeding was brought, provided the surety presents to the clerk of court an assessment certificate, a homestead exemption waiver, if applicable, and a mortgage executed in favor of the clerk of court.

Added by Acts 1983, No. 413, §1.



RS 13:844 - Fees of ex officio recorders

§844. Fees of ex officio recorders

A. Clerks of the district courts as ex officio recorders may charge the following fees:

(1) For filing and recording any document, twenty-five dollars per book for the first page and ten dollars for each subsequent page per book up to ten pages. All documents that exceed ten pages, twenty-five dollars for the first page and eight dollars for each subsequent page.

(2) For indexing of all documents filed for record for each name after the first name that is required to be indexed, five dollars per name.

(3) For notarizing acknowledgments of acts executed under private signature, with seal and certificate, five dollars.

(4) For certificate of real estate mortgage and lien certificate with seal, for each name in which search is made, and for one definable property only, twenty dollars for the first name and ten dollars for each additional name. There shall be an additional charge of one dollar per exception in the event that more than ten exceptions are contained on a certificate.

(5) For canceling real estate mortgage with original note, ten dollars.

(6) For making copies of all official documents, no more than two dollars per page.

(7) For attesting any record or copy thereof, five dollars.

(8) For canceling of lien for paving or installation of sewerage system, ten dollars.

B. The funds derived by the clerk of court in the parish of Calcasieu from that portion of the fees collectable pursuant to this Subsection above the amount of such fees collectable at the rates provided by R.S. 13:844 prior to the amendment thereof at the 1981 Regular Session of the Legislature shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

C. In addition to the above charges, the clerks of court as ex officio notaries public may make a reasonable charge for drawing deeds, mortgages, chattel mortgages, liens or other similar instruments.

D.(1) For purposes of establishing the filing and recording fee, every document filed for recordation shall be captioned as to type of act on the first page, and shall have on the first page a margin of two inches at the top, and one inch at the bottom and sides. The type size shall not be less than eight point.

(2) For any document not in compliance with Paragraph (1), there shall be an additional ten-dollar noncompliance fee per document.

E. In addition to the fees provided in Subsection A of this Section, the clerk of the Twenty-Fourth Judicial District for the parish of Jefferson may demand and receive additional fees in an amount not to exceed twenty-five percent of the fees specified in Subsection A of this Section. The funds so derived by the clerk shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

F. Repealed by Acts 2001, No. 769, §2.

Amended by Acts 1964, No. 398, §1; Acts 1974, No. 541, §1; Acts 1981, No. 360, §1; Acts 1982, No. 86, §1; Acts 1984, No. 438, §1; Acts 1985, No. 749, §1; Acts 1986, No. 317, §1; Acts 1986, No. 435, §1; Acts 1988, No. 920, §3, eff. July 26, 1988; Acts 1995, No. 994, §1; Acts 2001, No. 769, §§1 and 2.

{{NOTE: SEE ACTS 1988, NO. 920, §§4, 5, AND 6.}}



RS 13:845 - Time for payment of fees as recorder

§845. Time for payment of fees as recorder

The ex-officio recorder shall be entitled to demand their fees at the time their official services are rendered.



RS 13:846 - Additional fees; attending court sessions; transcripts of appeal in criminal cases; costs of prosecution; forfeited bail bond

§846. Additional fees; attending court sessions; transcripts of appeal in criminal cases; costs of prosecution; forfeited bail bond

A. In addition to other fees fixed by law, the clerks of the several district courts throughout the state of Louisiana, the parish of Orleans excepted, shall be entitled to demand and receive the following fees of office:

(1)(a)(i) For preparing transcripts of appeal in each criminal case, exclusive of the fees of the court reporter for taking oral testimony, the net sum of twenty dollars to be taxed as costs of prosecution.

(ii) This amount shall be paid to the clerk in each case by the parish, and in all cases where the costs of the prosecution are paid by the defendant, the aforesaid fee shall be paid into the parish treasury.

(b) In all criminal cases involving traffic offenses under Title 32 of the Louisiana Revised Statutes of 1950 when as a part of the sentence imposed the accused is condemned to pay costs of prosecution, the sum of seven dollars and fifty cents shall be assessed, collected, and paid over to the clerk of court by the sheriff as the clerk's fee.

(c) Notwithstanding any other provision of law to the contrary, in all cases where a criminal bail bond posted by a commercial surety is forfeited and is actually collected by the district attorney, including the parish of Orleans, the sum of thirty dollars total for each judgment for which notices are sent pursuant to Code of Criminal Procedure Article 349.3 shall be paid to the clerk of court by the district attorney from the proceeds of such collection and the balance collected shall be paid by the district attorney according to law; in all cases where a bail bond is forfeited and is actually collected by the sheriff, the sum of seven dollars and fifty cents out of the amount of the forfeited bond shall be paid to the clerk of court by the sheriff as the clerk's fee.

(2) For attending the sessions of the district court when in actual session, the governing body of the parish may pay to the clerk or his deputies a fee not to exceed twenty dollars for each day, but shall pay a fee of not less than eight dollars for each day.

B. The funds derived by the clerk of court in the parish of Calcasieu from that portion of the fees collectable pursuant to this Section above the amount of such fees collectable at the rates provided by R.S. 13:846 prior to the amendment thereof at the 1981 Regular Session of the Legislature shall be expended exclusively for the payment of salaries of deputy clerks of court in that parish.

Amended by Acts 1950, No. 535, §1; Acts 1952, No. 339, §1; Acts 1964, No. 398, §1; Acts 1970, No. 151, §1; Acts 1981, No. 359, §1; Acts 1984, No. 438, §1; Acts 1994, 3rd Ex. Sess., No. 52, §2, eff. Sept. 1, 1994; Acts 2006, No. 621, §2, eff. Jan. 1, 2009; Acts 2010, No. 733, §1; Acts 2010, No. 733, §2, eff. Dec. 31, 2014; Acts 2010, No. 914, §2; Acts 2012, No. 474, §5(A).



RS 13:847 - Fees in criminal cases; exceptions

§847. Fees in criminal cases; exceptions

A. In addition to other fees fixed by law, the clerks of the several district courts throughout the state of Louisiana shall be entitled to demand and receive the following fees:

(1)(a) In criminal misdemeanor cases involving traffic offenses under Title 32 of the Louisiana Revised Statutes of 1950 when, as a part of the sentence imposed the accused is ordered to pay court costs, in addition to other costs authorized by law or local court rule as of August 15, 2010, the sum of five dollars shall be assessed, collected, and paid over to the clerk of court by the sheriff.

(b) In all other criminal misdemeanor cases when, as a part of the sentence imposed the accused is ordered to pay court costs, the sum of fifty dollars shall be assessed, collected, and paid over to the clerk of court by the sheriff.

(2) In all criminal felony cases when, as a part of the sentence imposed the accused is ordered to pay court costs, the sum of one hundred dollars shall be assessed, collected, and paid over to the clerk of court by the sheriff.

(3) Copies per page, one dollar.

(4) Conformed copies, three dollars.

(5) Certification of copies, five dollars.

(6) Criminal history search, twenty dollars.

(7) Extract of court minutes, ten dollars.

(8) United States Postal Service and common carriers, costs actually incurred.

(9)-(38) Repealed by Acts 2010, No. 733, §4.

B-C. Repealed by Acts 2010, No. 733, §4.

D. Notwithstanding the provisions of Subsection A, and in addition to other fees fixed by law, the clerk of court in St. Landry Parish shall be entitled to demand and receive an additional five dollars for every traffic ticket that is processed by the office of the clerk. Fifty percent of these funds shall be used to defray the operational expenses of the criminal division of the clerk of court's office. The remaining fifty percent of the fee shall be used for the St. Landry Parish Police Jury Juror and Witness Fee Fund.

E.(1) Notwithstanding Subsection A and in addition to other fees fixed by law, the clerk of court in Jefferson Parish shall be entitled to demand and receive:

(a) A two-dollar processing fee for every extension of time granted for payment of a fine for a traffic ticket.

(b) A fee of seven dollars and fifty cents for every attachment issued to bring witnesses, summons, subpoenas, and court orders for arrest.

(c) A filing and processing fee of one hundred dollars for all felony expungement proceedings filed in the Twenty-Fourth Judicial District Court pursuant to the provisions of R.S. 44:9, regardless of whether the expungement is filed after a conviction is set aside and the prosecution is dismissed pursuant to the provisions of Code of Criminal Procedure Article 893.

(d) A filing and processing fee of fifty dollars for all misdemeanor expungement proceedings filed in the First Parish Court for the parish of Jefferson, the Second Parish Court for the parish of Jefferson, and the Twenty-Fourth Judicial District Court pursuant to the provisions of R.S. 44:9, regardless of whether the expungement is filed after a conviction is set aside and the prosecution is dismissed pursuant to the provisions of Code of Criminal Procedure Article 894.

(2) These funds shall be used to defray the operational expenses of the criminal division of the clerk of court's office.

F.(1) Notwithstanding Subsection A of this Section and in addition to other fees fixed by law, the clerk of a district court in St. John the Baptist Parish shall be entitled to demand and receive:

(a) A filing and processing fee of one hundred dollars for all felony expungement proceedings filed in the district court pursuant to the provisions of R.S. 44:9, regardless of whether the expungement is filed after a conviction is set aside and the prosecution is dismissed pursuant to the provisions of Code of Criminal Procedure Article 893.

(b) A filing and processing fee of fifty dollars for all misdemeanor expungement proceedings filed in the district court pursuant to the provisions of R.S. 44:9, regardless of whether the expungement is filed after a conviction is set aside and the prosecution is dismissed pursuant to the provisions of Code of Criminal Procedure Article 894.

(2) These funds shall be used to defray the operational expenses of the criminal division of the clerk of court's office.

Amended by Acts 1981, No. 358, §1; Acts 1984, No. 438, §1; Acts 1995, No. 779, §1; Acts 2000, 1st Ex. Sess., No. 53, §1, eff. April 17, 2000; Acts 2003, No. 344, §1; Acts 2010, No. 733, §§3, 4; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:847.1 - Traffic violations; fees to clerk of court; Twenty-seventh Judicial District

§847.1. Traffic violations; fees to clerk of court; Twenty-seventh Judicial District

In addition to any other fees authorized by law, the clerks of the Twenty-seventh Judicial District may assess a fee not to exceed five dollars for the processing of payment of a citation issued for any offense involving the operation of a motor vehicle in violation of any state or local law.

Acts 1995, No. 970, §1.



RS 13:848 - Collection of fees in criminal cases

§848. Collection of fees in criminal cases

Whenever any person has been convicted in any criminal case, and the judge has assessed costs against the defendant, the clerk of court shall be entitled to the same remedies as are available for the collection of clerk's fees in civil cases.



RS 13:848.1 - Criminal cases; disbursement

§848.1. Criminal cases; disbursement

The sheriff, clerk, marshal, or other agency or office whose duties include receiving court fines, fees, costs, assessments, and forfeitures for courts within their jurisdictions shall disburse all sums due on a monthly basis and shall provide an itemized detail of the sources of the sums.

Acts 2011, No. 366, §1.



RS 13:849 - Microfilm suit records; services; fees

§849. Microfilm suit records; services; fees

Whenever the Department of State forwards to the clerks of court requests for services or inquiries relating to records in suits previously transferred to the department for copying by microphotographic process, the clerks of court, in response to the request or inquiry, shall provide the necessary copying or other service and charge therefor the appropriate fees as provided in R.S. 13:841 or R.S. 13:844, or, in Orleans Parish, by R.S. 13:1213 or R.S. 13:1381.

Added by Acts 1978, No. 397, §1.



RS 13:850 - Facsimile transmission; filings in civil actions; fees; equipment and supplies

§850. Facsimile transmission; filings in civil actions; fees; equipment and supplies

A. Any paper in a civil action may be filed with the court by facsimile transmission. All clerks of court shall make available for their use equipment to accommodate facsimile filing in civil actions. Filing shall be deemed complete at the time that the facsimile transmission is received and a receipt of transmission has been transmitted to the sender by the clerk of court. The facsimile when filed has the same force and effect as the original.

B. Within seven days, exclusive of legal holidays, after the clerk of court has received the transmission, the party filing the document shall forward the following to the clerk:

(1) The original signed document.

(2) The applicable filing fee, if any.

(3) A transmission fee of five dollars.

C. If the party fails to comply with the requirements of Subsection B, the facsimile filing shall have no force or effect. The various district courts may provide by court rule for other matters related to filings by facsimile transmission.

D. The clerk may purchase equipment and supplies necessary to accommodate facsimile filings out of the clerk's salary fund.

Acts 1991, No. 463, §1; Acts 1995, No. 1119, §1; Acts 2012, No. 826, §1.



RS 13:851 - Criminal matters; additional costs for clerk of court's office in the Fortieth Judicial District Court

§851. Criminal matters; additional costs for clerk of court's office in the Fortieth Judicial District Court

A. In all criminal cases, including traffic offenses, of which the Fortieth Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of ten dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the clerk of court in St. John the Baptist Parish for further disposition in accordance with the provisions of this Section.

B. The clerk of court shall place all sums collected or received pursuant to this Section into an account to be expended by the clerk of court for the support of the clerk of courts branch office on the east bank of the Mississippi River. The clerk of court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

C. The Fortieth Judicial District Court shall not assess the additional costs authorized by this Section until the local governing authority of St. John the Baptist Parish enacts an ordinance approving the assessment of these additional costs.

Acts 2003, No. 584, §1.



RS 13:852 - Criminal matters; additional court costs; additional fees for civil filings; Twelfth Judicial District Court

§852. Criminal matters; additional court costs; additional fees for civil filings; Twelfth Judicial District Court

A.(1) In all criminal cases, including traffic offenses, of which the Twelfth Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of seven dollars and fifty cents to be collected by the sheriff of Avoyelles Parish for further disposition in accordance with the provisions of this Section. These costs shall be in addition to all other fines, costs, or forfeitures provided for by law.

(2) In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twelfth Judicial District Court shall collect from every person the sum of ten dollars for every civil filing to be transmitted to the Avoyelles Parish Sheriff's Office for further disposition in accordance with the provisions of this Section.

B. All fees collected or received pursuant to Subsection A of this Section shall be expended by the Avoyelles Parish Sheriff's Office to defray the expenses of providing security and bailiffs to the Twelfth Judicial District Court.

Acts 2012, No. 813, §1.



RS 13:853 - Criminal matters; additional court costs; Twenty-Second Judicial District Court

§853. Criminal matters; additional court costs; Twenty-Second Judicial District Court

A. In all criminal cases, including traffic offenses, of which the Twenty-Second Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, a sum not to exceed fifty dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The sheriff shall place all sums collected or received pursuant to this Section into the Criminal Court Fund for the Twenty-Second Judicial District Court to defray the costs of the court.

Acts 2012, No. 813, §1.



RS 13:901 - Requirements for indexing names

SUBPART D. POWERS AND DUTIES

§901. Requirements for indexing names

The recorder of mortgages and of conveyances shall index any act required to be recorded in the names of the natural persons as recited in the act, including the full name, including middle name or middle initial, and family name of such natural person. In addition, if a woman is a party to an act, it shall be indexed in her family name and all other names recited in the act.

Acts 1987, No. 679, §1; Acts 2005, No. 169, §5, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005; Acts 2006, No. 621, §2, eff. Jan. 1, 2009.



RS 13:902 - To 909 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961.

§902. §§902 to 909 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961.



RS 13:910 - Deputy clerks; minute clerks; powers and duties

§910. Deputy clerks; minute clerks; powers and duties

A. A clerk of a district court, with the approval of the court, may appoint deputy clerks who possess all of the powers and authority of the clerk, except as otherwise provided by law. The clerk, with the approval of the court, may appoint deputy clerks to perform the duties of minute clerks, and these need not be residents of the parish from which they are appointed. When directed by the court, a minute clerk shall administer the oath required by law of all witnesses and jurors and shall file all documents and exhibits offered in open court. A minute clerk shall keep and transcribe the minutes of the court when in session and shall perform such other duties as may be assigned by law, the court, or the clerk with the approval of the court.

B. The clerk of court of East Baton Rouge Parish, with the approval of the court, may appoint deputy clerks who are not employees of the clerk of court, and who shall be authorized to issue subpoenas, affix the seal of the clerk of court, administer oaths, make affidavits, and exercise such powers and authority granted to deputy clerks only to the extent necessary to fulfill the duties required by law of the clerk of court and only after the deputy clerk completes training provided by the office of the clerk of court.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 2009, No. 202, §1.



RS 13:911 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§911. §§911, 912 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:913 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§913. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 13:914 - Record of pleadings, original documents and judgments; certified copies

§914. Record of pleadings, original documents and judgments; certified copies

A. The clerk shall record all pleadings, original documents, and judgments either in a bound book, or by means of photorecording, photocopying, microfilming, or other photographic method of reproduction, or electronically on non-rewritable magnetic, optical, or laser type storage media, including but not limited to CD-ROM. However, if the clerk elects to record by means of microfilming or other photographic method of reproduction, or electronically, he shall have copies of the films, tapes, or disks available for inspection.

B. Upon the application of any party in interest, and upon satisfactory proof, which may be adduced in chambers, that any pleading, original document, or judgment has been lost or destroyed, the judge may order that a certified copy reproduced from the films, tapes, disks, or the bound record be substituted for the original. If any pleading, original document, or judgment is lost or destroyed, a certified copy reproduced from the films, tapes, disks, or the bound record may be received in evidence in any court.

C. The clerk may charge the same fee for recording by photographic or microfilming process or electronically as for recording in bound books.

Amended by Acts 1950, No. 319, §1; Acts 1958, No. 319, §1; Acts 1995, No. 417, §1; Acts 1995, No. 1119, §1.



RS 13:914.1 - Repealed by Acts 2004, No. 26, §15.

§914.1. Repealed by Acts 2004, No. 26, §15.



RS 13:915 - Time for record in case of appeal

§915. Time for record in case of appeal

In case of appeal the clerks of the district courts shall record the pleadings and judgments as aforesaid, together with the judgment of the district and appellate court, within six months from the filing of the judgment of the appellate court.



RS 13:916 - Time for recording when appeal dismissed

§916. Time for recording when appeal dismissed

In case no judgment is rendered in the appellate court, because the appeal is dismissed, the clerk shall record the pleadings and order of dismissal, as directed by the preceding section, within six months from the notice of the dismissal or discontinuance being filed in the court.



RS 13:917 - Destruction of useless records

§917. Destruction of useless records

A. The clerk of court may upon consent of the judge, or of the majority of judges in districts with several divisions, destroy records of any of the following judicial proceedings when such records have been deemed by the presiding judge or judges to have no further use or value: suits on open accounts, tort suits, workers' compensation suits, suits on unsecured notes, suits on promissory notes, suits on chattel mortgages, and suits for eviction of tenants and occupants. However, such proposed destruction shall be authorized only when ten years have elapsed from the last date of action on said record or records and authorization for such destruction has been obtained from the state archivist in accordance with R.S. 44:411.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

C. The clerk of court for a district court may destroy parts of records of any of the following judicial proceedings after the lapse of five years from the date of the final dismissal of the proceeding if authorization has been obtained from the state archivist as provided in R.S. 44:411: suits on open accounts, tort suits, workers' compensation suits, suits on unsecured notes, suits on promissory notes, and suits for the eviction of tenants and occupants. The parts of records to be destroyed under this Subsection shall be limited to depositions, subpoenas and subpoenas duces tecum, returns on subpoenas and subpoenas duces tecum, medical records, and X-rays. No cause of action shall exist against any clerk of court or his employee for the destruction of records in accordance with this Subsection.

Added by Acts 1975, No. 677, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1986, No. 794, §1; Acts 2008, No. 625, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:918 - Disbursement of funds

§918. Disbursement of funds

After the clerk of court receives a copy of an order authorizing disbursement of funds located in the registry of the court, the clerk within fifteen business days shall disburse the funds by check, payable to each entity or person entitled to the funds. If the clerk of court fails to disburse the funds within the time period required under this Section, the entity or person entitled to the funds shall also be entitled to receive all interest earned on such funds while in the registry of the court.

Acts 2010, No. 448, §1.



RS 13:961 - Court reporters; generally

PART V. COURT REPORTERS

§961. Court reporters; generally

A. In any judicial district there may be appointed as many official court reporters as there are district judges in said judicial district. Each district judge may appoint one court reporter who shall hold office until it is declared vacated by the judge making the appointment. In judicial districts having more than one district judge, the judges, sitting en banc, with the approval of each police jury, may appoint such additional court reporters as in their discretion are required, who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each court reporter appointed under the provisions of Subsection A of this Section shall be required to take an oath of office and to furnish bond for the faithful performance of the duties of the office. The bond shall be in the sum of one thousand dollars and shall be approved by the judge making the appointment. The bond shall be in favor of the judge making the appointment, and any party litigant, for the purpose of protecting litigants against any acts of incompetence or neglect of duty on the part of the reporters. It shall be recorded and filed in the clerk's office in each of the parishes comprising the judicial district in and for which such appointment is made. Any party litigant shall have a right to sue on said bond for any damages sustained by said party litigant by any wrongful act or neglect of duty committed or omitted by the official court reporters in the performance of the duties of official court reporters.

C.(1) The duties of the official court reporter shall be to report in shorthand, stenotype, or any other recognized manner, and transcribe into longhand by typewriting all the testimony taken in all civil appealable cases tried in the judicial district served by the court reporters, when ordered so to do by the presiding judge, and to furnish for the purpose of appeal the necessary copies of the testimony required by law for such appeal. In criminal cases tried in the judicial districts, the official court reporter shall record all portions of the proceedings required by law or the court and shall, when required by law or the court, transcribe those portions of the proceedings required, which shall be filed with the clerk of court in the parish where the case is being tried.

(2) The official reporters appointed under Subsection A of this Section shall work concurrently under the direction and supervision of the judges appointing them, according to the needs and requirements in the various parishes comprising the district, in the interest of expediting the business before the judges of the court in said judicial district.

D.(1) Each of the court reporters may appoint as many deputy reporters to assist them in the work of the office consistent with the volume of work to be done, and the reporter making the appointment shall be responsible for all compensation to be paid said deputies and for their work under his oath of office and bond.

(2) Each deputy reporter appointed under the provisions of Paragraph (1) of this Subsection or appointed under any other provisions of law shall be required to furnish bond for the faithful performance of the duties of the office. The bond shall be in the sum of one thousand dollars and shall be approved by the court reporter making the appointment and the judge who appointed the said court reporter. The bond shall be in favor of the court reporter making the appointment, the judge who appointed the reporter, and any party litigant, for the purpose of protecting litigants against any acts of incompetence or neglect of duty on the part of the deputy reporter. It shall be recorded and filed in the clerk's office in each of the parishes comprising the judicial district in and for which such appointment is made. Any party litigant shall have a right to sue on the bond for any damages sustained by reason of any wrongful act or neglect of duty committed or omitted by the deputy reporter in the performance of the duties required of him; however, any such litigant shall also have the right to sue on the bond of the court reporter making the appointment.

E. Each of the official court reporters provided for in Subsection A of this Section shall receive a monthly salary to be fixed and determined by the judge making the appointment. The salaries shall be paid out of the general fund of the parish or parishes comprising the judicial district for which the appointment is made. In districts which comprise more than one parish, the amount to be paid by each of the parishes comprising the district is to be in the proportion that the assessed value of each parish bears to the total assessed value of all the parishes comprising the district. The police jury of each parish shall budget the salary or the pro rata part of its share of the salary of the official court reporters in its budget of annual expenses.

F.(1)(a) In all civil and criminal cases a fee not to exceed one dollar and fifty cents per thirty-one-line page and twenty-five cents per copy reported and transcribed shall be charged by and be paid to the court reporter who reported and transcribed the testimony. These fees shall be retained by him as compensation, in addition to the salary as provided in Subsection E, and shall be taxed as costs of the case in which such testimony is taken.

(b) In the Ninth Judicial District such fee shall not exceed two dollars and fifty cents per thirty-one-line page.

(c) In the Seventeenth Judicial District such fee shall not exceed two dollars and fifty cents for each thirty-one line page and fifty cents for each copied page.

(d) In the Third Judicial District, a majority of the judges shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases.

(e) In the Second, Fifth, and Eighteenth Judicial Districts, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(f) In the Twenty-Third Judicial District, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one line page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(g) In the Twenty-Eighth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not be less than one dollar and fifty cents nor exceed two dollars and fifty cents per thirty-one-line page.

(h) In the Thirty-Fifth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not be less than one dollar and fifty cents nor exceed two dollars and fifty cents per thirty-one-line page.

(i) In the Twenty-First Judicial District, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one-line page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(j) In the Eighth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall be not less than one dollar and fifty cents nor exceed two dollars and fifty cents per thirty-one line page and a fee not to exceed fifty cents per copy per page of transcribed testimony.

(k) In the Fourth Judicial District, in all cases, except those to be filed in forma pauperis, a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one-line page and each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(l) In the Sixth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not exceed two dollars and fifty cents for each thirty-one line page and a fee not to exceed fifty cents per copy per page of transcribed testimony.

(m) In the Twenty-Sixth Judicial District, parish of Bossier, in all cases a fee determined by a majority of the judges for each page not to exceed two dollars and fifty cents for each thirty-one line page and fifty cents for each copied page of all testimony reported and transcribed shall be charged by and paid to the court reporter.

(n) In the Twenty-Second Judicial District Court, a majority of the judges shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases.

(o) In the Thirty-Sixth Judicial District, a majority of the judges shall determine the amount of the fee which shall be paid to the court reporter for the transcription of each page of all testimony reported and transcribed in all cases, which fee shall not be less than one dollar and fifty cents and shall not exceed two dollars and seventy-five cents per thirty-one-line page and the amount of the fee per copy of each page of transcribed testimony, which shall not exceed twenty-five cents.

(p) In the Eleventh Judicial District, a majority of the judges en banc shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases in an amount not to exceed two dollars and seventy-five cents per page and in an amount not to exceed twenty-five cents per copy.

(q) In the Thirty-Ninth Judicial District, a majority of the judges shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony.

(r) In the Twenty-Ninth Judicial District, a majority of the judges en banc shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed as required by law, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony.

(s) In the Thirty-Third Judicial District Court, in all civil and criminal appeals, a fee not to exceed two dollars and seventy-five cents per thirty-two-line page and twenty-five cents per copy reported and transcribed shall be charged by and be paid to the court reporter who reported and transcribed the testimony. These fees shall be retained by him as compensation in addition to any other salary and shall be taxed as costs of the case in which such testimony is taken.

(t) In the Thirty-Seventh Judicial District, the judge shall determine the amount to be paid for each page of all testimony reported and transcribed in all cases, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony.

(u) In the Twentieth Judicial District Court, a majority of the judges shall determine the amount to be paid for each page and for each copied page of all testimony reported and transcribed in all cases.

(2) If the transcript is ordered to be filed prior to judgment, the payment of fees shall be made immediately upon the transcription of such evidence, and the court reporter shall not be required to file the transcript with the clerk before payment. The fees in civil cases shall be paid by the party requesting the matter to be reported and transcribed, except in pauper cases, and in criminal cases the fees shall be paid primarily by the defendant, except in indigent cases. If the party requesting the matter to be reported and transcribed fails or refuses to make such payment in civil cases, any other party in the suit may pay the same and have it assessed as costs.

(3)(a) If the transcript is ordered after judgment for purposes of appeal the following shall apply:

(i) In appeals by a pauper in civil cases and an indigent in criminal cases, the court reporter shall transcribe the testimony after the order of appeal is granted.

(ii) In all other civil appeals and criminal appeals, the court reporter shall transcribe the testimony after the deposit provided by Article 2126 of the Code of Civil Procedure or Article 914.1 of the Code of Criminal Procedure is made by the appellant.

(b)(i) Upon completion of the transcription, the court's reporter shall file the transcript with the clerk of court, together with a statement of the fees due in connection therewith.

(ii) Upon receipt of such statement and the transcript, the clerk shall pay the fees of the court reporter or, where the amount of the deposit is insufficient to pay all of the fees of the court reporter, the clerk shall make partial payment to the court reporter and shall serve notice of additional costs due upon the appellant in the manner provided by Article 2126 of the Code of Civil Procedure or Article 914.1 of the Code of Criminal Procedure.

(iii) Thereafter, upon receipt of the additional deposit, the clerk shall pay the remaining fee of the court reporter.

(4)(a) In civil pauper cases, the fees shall be assessed as costs and be paid by the party or parties ultimately cast in judgment as provided by Articles 5186, 5187, and 5188 of the Louisiana Code of Civil Procedure.

(b) In indigent criminal cases, the fees shall be paid primarily from the criminal court fund, the indigent defender fund, or as otherwise provided by law upon approval by the judge and shall be assessed as costs.

G. The police jury of each of the parishes which comprise a judicial district for which court reporters are appointed shall furnish and provide the official court reporters with an office or a suitable place or accommodation equipped with the necessary office furniture and equipment for the reporting and transcription of any notes of evidence taken by the official court reporters. Each court reporter shall furnish all supplies, such as paper, carbon paper, shorthand pads, and all other supplies necessary for taking and transcribing said testimony; provided that additional salary or compensation, recording and transcribing machines, supplies and extra help may be provided to the court reporters for work in criminal court as required and as ordered by the judge, or by the judges en banc in judicial districts with more than one district judge, the cost thereof to be paid from the criminal court fund, or as otherwise provided by law and as ordered by the judges.

H. The official court reporter, reporting and transcribing any evidence taken in any case by the reporter, shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence and shall deliver the original of the statement to the clerk of court of the parish where the suit is pending, and a copy to the party litigant requesting the evidence to be reported and transcribed, or to his attorney of record. The party litigant, except the plaintiff in pauper cases, shall immediately pay to the court reporter the fee charged.

I. This Section shall not repeal or supersede any other statute providing for the appointment or payment of official court reporters in any particular judicial district, but in such instances, this Section shall be construed as providing for an additional method of appointing court reporters.

Acts 1991, No. 920, §1; Acts 1992, No. 625, §1; Acts 1995, No. 785, §1; Acts 1995, No. 1161, §1; Acts 1997, No. 617, §1; Acts 1998, 1st Ex. Sess., No. 115, §1; Acts 1999, No. 451, §2; Acts 1999, No. 617, §1; Acts 2001, No. 818, §1; Acts 2001, No. 830, §1; Acts 2001, No. 969, §1; Acts 2002, 1st Ex. Sess., No. 119, §1, eff. April 23, 2002; Acts 2005, No. 158, §1; Acts 2005, No. 201, §1; Acts 2005, No. 211, §1; Acts 2006, No. 576, §1; Acts 2007, No. 2, §1, eff. June 8, 2007; Acts 2008, No. 220, §5, eff. June 14, 2008; Acts 2008, No. 713, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2012, No. 189, §1.



RS 13:961.1 - Federal and state district court reporters; administration of oaths

§961.1. Federal and state district court reporters; administration of oaths

The official court reporters of all United States district courts located in the State of Louisiana and the official court reporters of all district courts of the state shall have authority to administer oaths to parties appearing before such reporters for the taking or execution of depositions, interrogatories and statements to be used in courts of record of this state. Certificates issued by said reporters and signed by them, within the scope of the authority herein granted, shall be received in the courts of this state as are the certificates now issued by notaries public.

Acts 1956, No. 55, §1. Amended by Acts 1964, No. 455, §1; Acts 1968, No. 85, §1.



RS 13:961.2 - Court reporters; transcripts

§961.2. Court reporters; transcripts

A. Except as provided in R.S. 13:961(F), official court reporters and deputy court reporters shall prepare transcripts formatted as follows:

(1) Transcripts shall contain no fewer than thirty-two typed lines, exclusive of the page number, on legal paper.

(2) Transcripts shall contain no fewer than nine characters to the typed inch in Pica type.

(3) The left-hand margin of transcripts shall be set at no more than one inch.

(4) The right-hand margin of transcripts shall be set at no more than one inch.

(5) Each question and answer shall begin on a separate line.

(6) Each question and answer shall begin at the left-hand margin, with no more than five spaces from the question and answer to the text.

(7) Carryover question and answer lines shall begin at the left-hand margin.

(8) Colloquy material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(9) Quoted material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(10) Parenthetical and exhibit markings shall begin no more than fifteen spaces from the left-hand margin.

(11) There shall be at least a one inch bottom margin.

B.(1) When a transcript is requested by a litigant, the court reporter or deputy court reporter shall be paid in advance and shall furnish such transcript within thirty days of payment.

(2) If the court reporter or deputy court reporter is unable to furnish such transcript within thirty days following the request and payment of the same, the court reporter or deputy court reporter may apply for an extension by written request to the trial judge, who may grant the extension for a reasonable period of time for good cause.

(3) When a court reporter or deputy court reporter requests an extension, the court shall send a notice or certificate to the litigant who requested the transcript.

C. The provisions of this Section shall not apply to appellate transcripts governed by specific court rules.

Acts 2010, No. 736, §1; eff. June 29, 2010.



RS 13:962 - Court reporters for first judicial district

§962. Court reporters for first judicial district

A. The judges of the First Judicial District Court shall appoint the court reporters for the First Judicial District Court.

B. The court reporters shall be persons of good moral character, whose knowledge of court procedure and general qualifications of competency have been demonstrated to the satisfaction of the judges making the appointment.

C. The term of office of the court reporters shall continue for the current term of the judges making the appointment, or until resignation, or until ended by the decision of at least a majority of the judges in said district, at their discretion.

D. The appointment of each court reporter must be concurred in and signed by at least a majority of the presiding judges in the district at the time of the appointment. The judges shall appoint as many court reporters as there are judges in the First Judicial District and such additional court reporters as, in their discretion, is required. Each court reporter shall furnish a bond in the sum of one thousand dollars to protect litigants against any acts of incompetency on the part of the reporter. The written appointment, oath of office, and the bond shall be recorded in the office of the clerk of the district court.

E. The duties of the court reporters shall be to report in shorthand, tape recording, stenotype, or in any recognized manner, and transcribe into typing or printing at the request of any of the parties to any proceeding, or at the request of the district judges, all the testimony taken in all civil appealable cases tried in the district, and to furnish, for the purpose of appeal the necessary carbon copies of the testimony required by the law for the appeal. In criminal cases the court reporters shall take down the proceedings as required by law and by the court and shall transcribe the proceedings as directed by the court and shall furnish the necessary carbon copies needed for the purpose of appellate review.

F. The court reporters shall work concurrently in any section of the court, according to the needs and requirements of the different sections in the interest of expediting the business of the court, at the discretion of the judges.

G. Subject to the approval of a majority of the judges, each court reporter may appoint as many deputy reporters as necessary to assist him in the work of the office consistent with the volume of work to be done, and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond.

H. As compensation, each court reporter shall be paid a salary from the fund hereinafter created of not less than one thousand seventy-five dollars per month, and such additional amounts as are determined by a majority of the judges; plus an amount to be determined by a majority of the judges for each thirty-one line page and for each copied page of all testimony reported and transcribed in all cases, said salary to be paid monthly and other compensation as submitted for payment. The length of the transcript page may be changed from thirty-one lines to twenty-five lines at the discretion of a majority of the court. All recording and transcribing machines, typewriters, supplies, and extra help shall be paid by such court reporters personally. Additional compensation, recording and transcribing machines, supplies, and extra help may be provided to the court reporters for work in criminal court as required and as ordered by the majority of the judges, the cost thereof to be paid from the criminal court fund, or indigent defender fund, any other available fund, or as otherwise provided by law and as ordered by a majority of the judges.

I. The clerk of court of the First Judicial District Court shall collect from any person filing any type of civil suit or proceeding, intervention, third party demand, or reconventional demand the following amounts, which shall be maintained by him in a separate account designated as the court reporters' fund. The clerk of court shall collect in all suits or proceedings a sum to be set by a majority of the judges not to exceed fifty dollars, with the exception of succession proceedings and foreclosure proceedings by executory process, in which event the amount to be collected shall not exceed thirty-five dollars; and with the further exception of tutorships, emancipations, mandamus suits to cancel mortgages, and money claims of less than one thousand dollars, in which event the amount to be collected shall not exceed thirty-five dollars; said deposits to be taxed as costs. Nothing in this Subsection shall be construed to affect the rights of any litigant proceeding under Article 5181 et seq. of the Louisiana Code of Civil Procedure.

J. No deposit shall be required in forma pauperis cases, but the clerk of court may test by rule the plaintiff's right to the benefits of Code of Civil Procedure Articles 5181 through 5188.

K. Such clerk of court shall maintain the court reporters' fund in a separate account and shall pay therefrom the salaries and fees of the court reporters as herein provided for, except that payment by the clerk of court from the reporters' fund for testimony transcribed and copies thereof shall be limited in each case to the first one hundred pages and one copy thereof. This limitation shall not apply to pauper cases and opinions by the court. The reporters' fee for testimony transcribed after the first one hundred pages and one copy thereof shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken. Except in pauper cases, payment of the fees shall be made primarily by the appellant immediately upon the transcription of the evidence, and the court reporter shall not be required to begin the transcript before payment of a reasonable downpayment and shall not be required to file the completed transcript with the clerk before payment of the full cost thereof. Should the appellant fail or refuse to make such payment, the appellee or any other party to the suit may make the same and have it assessed as cost.

L. The clerk of court of the First Judicial District Court shall receive as his fee for the collection and disbursements of said fund, and for the keeping of all necessary books and records in connection therewith, a sum equal to seven percent of the deposits to said fund, which shall be paid by deducting said sum at the end of each month from the deposits made during that month. The fee shall be deposited in and shall become a part of the clerk's salary fund of the First Judicial District Court.

Amended by Acts 1958, No. 26, §1; Acts 1962, No. 41, §1; Acts 1968, No. 204, §1; Acts 1972, No. 117, §§1 to 3; Acts 1975, No. 196, §1; Acts 1979, No. 366, §1; Acts 1983, No. 104, §1; Acts 1993, No. 943, §1.



RS 13:963 - Court reporters for Thirteenth Judicial District

§963. Court reporters for Thirteenth Judicial District

A. There shall be appointed one court reporter for the district judge in the Thirteenth Judicial District, and the qualifications, mode of appointment, duties and compensation of the reporter shall be as provided in this section.

B. The judge shall appoint one court reporter whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge, or his successor in office.

C. The court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judge for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in each of the parishes of the district. Any party litigant or aggrieved person may sue on the bond for any damage sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties; provided, however, that the aggregate liability of the surety to all such persons shall in no event exceed the sum of such bond.

D. The court reporter shall report in shorthand, stenograph, voice recording with equipment approved by the presiding judge, or in any recognized manner approved by the presiding judge, and transcribe into longhand by typing all the testimony taken in all civil appealable cases tried in open court, and furnish, for the purpose of appeal, the necessary carbon copies of the testimony required by law. In criminal cases, the making of objections to the admissibility of any portion of the evidence adduced therein, or any matter incident to the trial of which a bill of exception is desired to be taken, shall have the right to have a court reporter called into court and have that portion of the evidence taken down in any recognized manner, as hereinabove provided, together with the ruling of the court thereon and the reservation of bill of exception thereto, which portion of evidence shall be transcribed by the reporter and filed with the clerk of court in the parish where the case is being tried, to be annexed to and form the basis of the bill of exception so taken.

E. The reporter shall have the power to administer oaths in all matters pertaining to depositions taken outside of court to be used in the thirteenth judicial district court or in other courts. Certificates issued by the said reporter and signed by him, within the scope of his authority, shall be received in the courts of this state as are the certificates now issued by notaries public.

F. In addition to the duties set out in Subsection (D), the court reporter shall serve as secretary to the district judge in such district.

G. The court reporter shall work under the direction and supervision of the judge making the appointment according to the needs and requirements in the various parishes comprising the district in the interest of expediting the business before the court.

H. Each court reporter shall receive a monthly salary of not more than one thousand three hundred dollars to be fixed and determined by the police jury of Evangeline Parish, which constitutes the district, which sum is to be paid monthly throughout the year. The police jury of Evangeline Parish shall budget the salary of each court reporter in its budget of annual expenses.

I.(1)(a) In all civil cases, a fee of two dollars and twenty-five cents per page and twenty-five cents per copy of each page reported and transcribed shall be charged by and paid to each court reporter for reports and for transcribing the testimony.

(b) In criminal cases, a fee not to exceed two dollars per page and twenty-five cents per copy of each page reported and transcribed shall be charged by and paid to such court reporter for performing such duties.

(2) These fees shall be retained by him as compensation in addition to the salary as provided herein and shall be taxed as cost of the suit in which the testimony is taken.

(3) Except in pauper cases, payment of the fees shall be made primarily by the plaintiff immediately upon the transcription of the evidence, and each court reporter shall not be required to file the transcript with the clerk before payment. Should the plaintiff fail or refuse to make such payment, the defendant or any other party to the suit may make the same and have it assessed as a cost.

(4) No fee shall be charged for taking evidence on bills of exception, motions, or other pleadings in criminal cases.

(5) All copies required to perfect appeals shall be furnished at no additional cost.

J. The police jury of Evangeline Parish may furnish and provide the court reporter with an office or a suitable place of accommodations equipped with the necessary office furniture, including typewriters, a telephone, a desk, a chair, a table, supply cabinet, and files. The court reporter shall furnish all other supplies and equipment such as adding machines, paper, carbon paper, stenograph machines, shorthand pads and all other supplies and equipment necessary for the taking and transcribing of said testimony. In addition, the court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

K. The court reporter will file and retain his notes for a period of one year after judgment is rendered.

L. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of court of the parish where the suit is pending and retain a copy in his files. The party litigant, except one entitled to the benefits of R.S. 13:4525 through 13:4529, immediately shall pay to the court reporter the fee charged. The fee shall be paid by a litigant entitled to the benefits of R.S. 13:4525 through 13:4529 when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee. No compromise shall be valid which does not provide for the payment of all reporting fees due and owing as provided herein for regular litigation.

M. In every civil appealable case set for trial, the court reporter may demand and secure from the plaintiff, before the trial of the case begins, a bond to guarantee the payment of the fees to the reporter, except where said plaintiff is exempt by existing law from paying costs in advance or as they accrue. No bond shall be required in forma pauperis cases, but the court reporter may test by rule the plaintiff's right to the benefits of R.S. 13:4525 through 13:4529.

N. The court reporter may appoint, with the consent of the judge, as many deputy reporters to assist him in the work of the office consistent with the work to be done, and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond. The reporter shall have the power to administer oaths in all matters pertaining to depositions taken outside of court to be used in the Thirteenth Judicial District court or in other courts. Certification issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of notaries public.

Added by Acts 1968, No. 459, §1. Amended by Acts 1982, No. 106, §1; Acts 1998, 1st Ex. Sess., No. 101, §1.



RS 13:964 - Court reporters for fourteenth judicial district

§964. Court reporters for fourteenth judicial district

A. There shall be appointed as many official court reporters for the fourteenth judicial district as there are district judges in the district, and the qualifications, mode of appointment, duties and compensation of the reporters shall be as provided in this Section.

B. Each judge shall appoint one court reporter, whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge making the appointment.

C. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of the district court. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

D. The court reporters shall report in shorthand, stenotype, or in any recognized manner, and transcribe into longhand by typing or printing, all the testimony taken in all civil appealable cases, and to furnish for the purposes of appeal, the necessary carbon copies of the testimony required by law. They shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. In addition to the duties set out in R.S. 13:964(D), each court reporter shall serve as secretary to the district judge appointing him and shall receive no compensation therefor, other than that provided in R.S. 13:964(G).

F. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs and requirements in the district, in the interest of expediting the business before the court.

G. The court reporters shall receive a monthly salary of not less than three hundred dollars, to be fixed and determined by the judge making the appointment at the time of the appointment. The salaries shall be paid out of the general fund of the parish of Calcasieu. The police jury of the parish of Calcasieu shall budget the salary of the court reporters in its budget of annual expenses.

H. In all cases which are reported and transcribed for appeal, a fee of two dollars and twenty-five cents per page for originals, and twenty-five cents per page for each copy, shall be charged by and paid to the reporter. In those cases which are reported but not transcribed, one-half of the fees provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter as compensation, in addition to the salary provided for in Subsection G of this Section, and shall be taxed as costs of the suit in which the testimony is taken.

I. The police jury of the parish of Calcasieu shall furnish and provide the court reporters with an office or a suitable place or accommodation equipped with necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters.

J. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of the district court and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure, shall pay to the court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure only when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Amended by Acts 1956, No. 22, §1; Acts 1962, No. 36, §1; Acts 1970, No. 240, §1; Acts 1974, No. 329, §1; Acts 1978, No. 14, §2, eff. March 1, 1979; Acts 1991, No. 510, §1; Acts 1993, No. 641, §1.



RS 13:964.1 - Fourteenth Judicial District; indigent transcript fund; reporter's fees

§964.1. Fourteenth Judicial District; indigent transcript fund; reporter's fees

A.(1) The court administrator for the Fourteenth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents, except as provided in this Subsection.

(2) All funds received and deposited therein shall be used and paid out:

(a) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, felony guilty pleas, hearings on writs, and all court proceedings.

(b) To compensate juvenile court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal custodian or the adult, over whom the court is exercising juvenile jurisdiction, is found to be indigent in accordance with Children's Code Articles 320 and 321.

(3) If funds are available at the end of the fiscal year, the court administrator may retain three thousand dollars from the fund as compensation for administration of the fund.

B. Court reporters shall be paid two dollars and twenty-five cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator.

C.(1) In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court administrator for further disposition in accordance herewith.

(2) In all civil cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, there shall be collected the sum of three dollars for every civil filing, which shall be transmitted to the court administrator for further disposition in accordance herewith.

D. The court administrator shall tender to the Calcasieu Parish Police Jury on a quarterly basis, to be placed in the criminal court fund, all monies required to compensate a criminal or civil court reporter for the preparation of such transcripts to be included in the full rate of compensation of such court reporter and to pay any employee fringe benefits related to such pay, such payment to be made from the indigent transcript fund or the civil indigent fund, whichever is applicable.

E. The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

Acts 1992, No. 891, §1; Acts 1993, No. 642, §1; Acts 1995, No. 398, §1; Acts 1997, No. 571, §1; Acts 1999, No. 846, §1; Acts 2004, No. 634, §1.



RS 13:964.2 - Reporter's fees; Calcasieu Parish

§964.2. Reporter's fees; Calcasieu Parish

A. Notwithstanding the provisions of R.S. 13:964(H) to the contrary, in Calcasieu Parish, in all cases which are reported and transcribed for appeal, a fee of two dollars and fifty cents per page for originals, and fifty cents per page for each copy, shall be charged by and paid to the reporter. In those cases which are reported but not transcribed, one-half of the fees provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter as compensation, in addition to the salary provided for in R.S. 13:964(G), and shall be taxed as costs of the suit in which the testimony is taken.

B. Notwithstanding the provisions of R.S. 13:964.1(B) to the contrary, court reporters in Calcasieu Parish shall be paid two dollars and fifty cents per thirty-one-line page for such work, and fifty cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator.

Acts 2001, No. 969, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:964.3 - Twenty-First Judicial District; indigent transcript fund

§964.3. Twenty-First Judicial District; indigent transcript fund

A. The court administrator for the Twenty-First Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section, relative to the payment of court reporter fees for transcripts prepared for indigents.

B. All funds received and deposited shall be used and paid out according to this Subsection, as follows:

(1) To compensate court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal guardian or the adult over whom the court is exercising juvenile jurisdiction is found to be indigent in accordance with applicable provisions of the Louisiana Children's Code, including Articles 320 and 321.

(2) To compensate court reporters for the preparation of all transcripts of testimony in civil proceedings filed or ruled as pauper actions pursuant to the provisions of Code of Civil Procedure Articles 5181 et seq.

(3) If funds are available at the end of the fiscal year, the court administrator may retain up to two thousand dollars from the fund for administration costs/audits of the fund or may use any surplus to defray the costs of preparation of transcripts in criminal cases when the defendant is indigent.

(4) Court reporters shall be paid from the fund for transcription in all cases where the party is indigent or a pauper, at the rates authorized pursuant to applicable provisions of R.S. 13:961, as funds become available, all such payments to be made from the indigent transcript fund by the court administrator. Payment shall be made only after the transcript is filed with the clerk of court. Payment shall be made for the original plus one copy of any transcript prepared for purposes of appeal. Payment shall be made for the original only in all other cases, and the original shall be filed with the clerk of court.

C. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, not to include traffic violations, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond the sum of two dollars, which shall be transmitted to the court administrator for further disposition in accordance with this Section.

D. In all civil cases, except actions filed in forma pauperis pursuant to the provisions of Code of Civil Procedure Articles 5181 et seq., there shall be collected an additional filing fee of fifty cents, which shall be transmitted to the court administrator for further disposition in accordance with this Section.

E. The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513.

Acts 2007, No. 4, §1.



RS 13:965 - Nineteenth Judicial District; indigent transcript fund

§965. Nineteenth Judicial District; indigent transcript fund

A. The court administrator for the Nineteenth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents. All funds received and deposited therein shall be used and paid out to compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings. If surplus funds are available at the end of the fiscal year, these funds shall remain in the indigent transcript fund for future payment for indigent transcripts as well as for other administrative costs associated with management of the fund.

B. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum not to exceed ten dollars, which shall be transmitted to the court administrator for further disposition in accordance herewith.

C. The court administrator shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

Acts 1999, No. 217, §1.



RS 13:966 - Nineteenth judicial district; payments in suits under pauper act

§966. Nineteenth judicial district; payments in suits under pauper act

A. Out of its general fund the governing authority for East Baton Rouge Parish shall pay the court reporters of the nineteenth judicial district for the taking and transcribing of the testimony in suits filed under the provisions of R.S. 13:4525 through 13:4529 at the rate of seventy-five cents per legal page of thirty-one lines. The original and one copy shall be furnished in cases appealable to the court of appeals; in cases appealable to the supreme court the original and three copies shall be furnished. The payment shall be made monthly to the court reporters upon presentation of an itemized statement of the costs approved by any of the judges of the district. The payments to be made by the governing authority under the foregoing provisions shall not exceed the gross sum of fifteen hundred dollars for any one year to each of the court reporters.

B. The governing authority of the parish of East Baton Rouge shall be legally subrogated as to all sums paid to the rights of the court reporters of the nineteenth judicial district court for the transcription of testimony in pauper cases. The court reporter shall refund to the governing authority any and all amounts that they may thereafter collect as costs in pauper cases.

C. All judgments rendered in cases, in which the party availing himself of the provisions of R.S. 13:4525 through 13:4529 shall be cast for costs, together with a statement of such costs shall be recorded by the clerk of court in the mortgage records of the parish of East Baton Rouge. Such judgments when recorded shall operate as a judicial mortgage in favor of the governing authority of East Baton Rouge parish for the amount of costs paid to the court reporters. The governing authority of East Baton Rouge parish, at its expense, may have this judgment and statement of costs (or a certified copy thereof) recorded in the mortgage records of any other parish or parishes, and when recorded the judgment shall operate as a judicial mortgage in favor of the governing authority of East Baton Rouge parish for the amount of costs paid.



RS 13:966.1 - Twentieth Judicial District; additional court reporter; salary

§966.1. Twentieth Judicial District; additional court reporter; salary

A. In addition to the court reporter appointed under the provisions of R.S. 13:961(A), there shall be appointed by each judge of the Twentieth Judicial District, comprising the parishes of East Feliciana and West Feliciana, a court reporter whose salary shall be paid solely by the state of Louisiana, but who shall in all other respects be governed by the provisions of R.S. 13:961.

B. Commencing September 1, 2003, the salary of the court reporters provided for in Subsection A shall be thirty-five thousand dollars per annum.

Acts 1967, No. 48, §1; Acts 1967, No. 112, §1; Acts 1971, No. 112, §1; Acts 1977, 1st Ex.Sess., No. 28, §1, eff. Sept. 1, 1977; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1983, No. 200, §1; Acts 1985, No. 915, §1; Acts 1990, No. 294, §1, eff. Sept. 1, 1990; Acts 1995, No. 834, §1, eff. Sept. 1, 1995; Acts 1999, No. 332, §1; Acts 2003, No. 445, §1.



RS 13:967 - Twenty-fourth Judicial District; court reporters; civil filing fees

§967. Twenty-Fourth Judicial District; court reporters; civil filing fees

A.(1) Each Judge of the twenty-fourth judicial district for the Parish of Jefferson may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

(2) The judges of the twenty-fourth judicial district, sitting en banc, and with the approval of the parish council, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc, and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. The court reporter shall attend the civil and criminal sessions of the district court and shall be subject to the orders of the judges of the court. He shall take down the testimony, objections and rulings thereon, and all other matters which may be directed by the judge of the court.

C.(1) In all cases on appeal, the reporter shall be paid a fee not to exceed two dollars and fifty cents for each original page transcribed and, when a copy is requested by a litigant, shall furnish such copy and be paid a fee not to exceed one dollar for each page thereof, except that in criminal cases on appeal by indigent defendants, no more than a total of two dollars and seventy-five cents for each page transcribed, including all copies necessary for appeal, shall be charged to and paid from any fund established by law for the payment of expenses incurred in the defense of indigent persons in criminal proceedings. Nothing in this Section shall be construed to make the governing authority of the parish of Jefferson responsible for the expenses or costs associated with the preparation of transcripts for an indigent defendant in a criminal proceeding, including but not limited to bills of exceptions, trials, motions, hearings on writs, or any other costs associated with an appeal in a criminal proceeding.

(2)(a) At the request of any of the parties to any proceedings, or at the order of a district judge, the court reporter shall transcribe all or part of the testimony or other matter taken down and furnish as many copies thereof as may be required by law for an appeal. For matters not on appeal, a litigant requesting a transcript of testimony or other matter transcribed shall enter into a private civil contract with the court reporter for the payment of fees applicable to those contracts. Such fees shall be in accordance with fees customarily charged in the judicial district for depositions.

(b) The reporter shall not be required to file or furnish any transcribed testimony until the transcription fee is paid.

(c) If both parties or the judge direct the original transcription, each party shall pay the expense of transcribing testimony offered by him.

(3) No fee shall be allowed for transcribing matter other than testimony, objections and rulings thereon, bills, notes of evidence, and such other matters as may be ordered by the judge.

(4) All of such fees shall be paid directly to the court reporter performing the service as additional compensation and shall be taxed as costs.

D. In case the original transcription of the court reporter's notes shall be requested by a litigant, after judgment and for the purpose of an appeal, the whole cost of transcription shall be paid primarily by the requesting party, but ultimately shall be taxed as costs.

E. Should any party refuse or fail to pay his share of the cost of transcription within a reasonable time, to be fixed by the court, the case shall be decided as if the testimony of that party had not been offered.

F. The court reporter shall preserve his notes in each case for a period of two years from the date of submission thereof.

G. The governing authority of the parish shall furnish the court reporters such supplies, materials, equipment and maintenance of all equipment as they may need for reporting and transcription of their notes.

H. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate.

I. The clerk of court of the Twenty-fourth Judicial District Court shall collect from any person filing any type of civil suit or proceeding, intervention, third-party demand, or reconventional demand the following amounts, which shall be paid over by him to the governing authority of the parish for deposit in the general fund. The clerk of court shall collect in all suits or proceedings a sum to be set by a majority of the judges not to exceed fifty dollars, with the exception of succession proceedings and foreclosure proceedings by executory process in which event the amount to be collected shall not exceed thirty-five dollars; and with the further exception of tutorships, emancipations, mandamus suits to cancel mortgages, and money claims of less than one thousand dollars, in which event the amount to be collected shall not exceed thirty-five dollars; said deposits to be taxed as costs. Nothing in this Subsection shall be construed to affect the rights of any litigant proceeding under Article 5181 et seq. of the Code of Civil Procedure or the rights of criminal defendants.

J. In all civil cases when a party is proceeding in forma pauperis the governing authority of the parish of Jefferson shall pay to the court reporters of the Twenty-Fourth Judicial District for the transcribing of testimony, when an appeal is taken or upon order of the judge, such amounts as would otherwise be required to be paid by the party who is proceeding in forma pauperis. Such payment shall be made at the time the transcription is filed, but only upon the written approval and order of the judge. Such payments shall not exceed the sum of fifteen hundred dollars for any one year to each of the said court reporters. The governing authority of the parish of Jefferson shall be legally subrogated to the rights of the court reporters of the Twenty-Fourth Judicial District as to all sums so paid for the transcription of testimony in pauper cases. All judgments in cases in which the pauper shall be cast for costs, together with a statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish of Jefferson for the amount of costs paid. The governing authority of the parish of Jefferson, at its expense, may have such judgments and statements of costs, or certified copies thereof, recorded in the mortgage records of any other parish or parishes and, when so recorded, they shall operate as judicial mortgages in favor of the governing authority of the parish of Jefferson for the amount of costs paid.

K. Each of said court reporters shall be paid by the governing authority out of the general fund, a salary to be fixed by the judges, subject to the approval of the governing authority. The governing authority of the parish shall annually, and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the salaries of the said court reporters.

L. Each court reporter appointed under the provisions of this Section shall be required to take an oath of office, and to furnish bond for the faithful performance of the duties of the office. The bond shall be in the sum of two thousand dollars, and shall be approved by the judge making the appointment under Paragraph (A)(1) of this Section, and by the senior judge of the court for those appointments made under the provisions of Paragraph (A)(2) of this Section. Each bond shall be in favor of the judges of the Twenty-Fourth Judicial District Court, and any party litigant, for the purpose of protecting litigants against any acts of incompetence or neglect of duties on the part of the reporters. It shall be recorded and filed in the office of the clerk of court for the parish of Jefferson. Any party litigant shall have a right to sue on said bond for any damages sustained by said party litigant by any wrongful act or neglect of duty committed or omitted by the official court reporter in the performance of the duties of official court reporters.

M.(1) The courts of the Twenty-Fourth Judicial District shall establish an indigent transcript fund to provide for the payment of court reporter fees for transcripts as provided in this Subsection.

(2) In every court of original, appellate, supervisory, or concurrent criminal jurisdiction in Jefferson Parish, including but not limited to the Twenty-Fourth Judicial District Court, First Parish Court, and Second Parish Court, there shall be assessed in all criminal cases, including traffic violations, except parking, an additional cost set by a committee comprised of one representative from each of the Twenty-Fourth Judicial District Court, First Parish Court of Jefferson Parish, Second Parish Court of Jefferson Parish, the Public Defender's Office of Jefferson Parish, and Jefferson Parish Administration, not to exceed an amount of two dollars, against every defendant who is convicted after trial or after a plea of guilty or nolo contendere. This additional cost shall be transmitted to the court and deposited in a special account in the parish treasury to be managed and administered by the parish treasurer for and on behalf of the courts for the payment of court reporter fees for transcripts in indigent defense cases.

(3) All monies received and deposited under the provisions of this Subsection shall be used to pay court reporter fees for transcripts to compensate court reporters for the preparation of transcripts for indigent defendants arising from criminal proceedings in the Twenty-Fourth Judicial District, First Parish Court and Second Parish Court, including but not limited to bills of exceptions, trials, motions, hearings on writs, and all other criminal proceedings.

(4) Nothing in this Subsection shall preclude a court from ordering the costs for the preparation of transcripts for indigent defendants in criminal proceedings be paid from any other fund established by general or specific law for the payment of expenses incurred in the defense of indigent persons in criminal proceedings.

Acts 1950, 2nd Ex. Sess., No. 9, §1; Acts 1956, No. 470, §1; Acts 1958, No. 427, §1; Acts 1960, No. 547, §1; Acts 1964, No. 427, §1; Acts 1968, No. 77, §§1 to 3; Acts 1976, No. 634, §1.; Acts 1980, No. 545, §1; Acts 1984, No. 119, §1; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1995, No. 1128, §1; Acts 1999, No. 104, §1; Acts 1999, No. 166, §1; Acts 2009, No. 77, §1; Acts 2010, No. 178, §1, eff. June 18, 2010.



RS 13:968 - Repealed by Acts 1979, No. 667, 1

§968. Repealed by Acts 1979, No. 667, §1



RS 13:969 - Court reporters for the Twenty-Ninth Judicial District Court

§969. Court reporters for the Twenty-Ninth Judicial District Court

A.(1) Each judge of the Twenty-ninth Judicial District may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

(2) The judges of the Twenty-ninth Judicial District, sitting en banc and with approval of the parish governing authority, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each court reporter appointed under the provisions of this Section shall be required to take an oath of office and furnish bond for the faithful performance of the duties of the office. The bond shall be in favor of the judges of the Twenty-ninth Judicial District Court for the purpose of protecting litigants against any acts of incompetence or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of court. Any party litigant shall have the right to sue on said bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties as official court reporter.

C. The court reporters shall report in shorthand, stenotype, by recording machine, or in any recognized manner, and transcribe into longhand by typing or printing all the testimony taken in all civil appealable cases, and shall furnish for the purposes of appeal, the necessary copies of the testimony required by law.

D. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs of the judicial district, in the interest of expediting the business before the court.

E. Each court reporter shall perform secretarial duties for the district judge appointing the reporter, particularly in the absence of the judge's regular secretary.

F. The court reporters shall receive a monthly salary to be fixed and determined by the judges of the Twenty-ninth Judicial District sitting en banc, upon approval of the parish governing authority. The salaries shall be paid out of the general fund of the parish of St. Charles. The parish governing authority shall budget the salaries in its budget of annual expenses. Upon approval by the court, a portion thereof may be paid out of the criminal court cost fund.

G. In all civil cases, a fee determined by a majority of the judges en banc for each original page and for each copied page of testimony, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony, shall be charged by and paid to the court reporter for reports and for transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken to be collected by the clerk of court, except in pauper cases; payment of the fees shall be made primarily by the appellant immediately upon the transcription of the evidence, and the court reporter shall not be required to file the transcript with the clerk of court before payment. Should the appellant fail or refuse to make such payment, the appellee or any other party to the suit may make the same and have it assessed as cost. Even though counsel may attempt to procure a transcript of the entire record by alleging that the entire record is necessary to support a motion for a new trial, the trial judge shall not order the entire transcript to be typed unless he deems it indispensable to the record of the motion or proceedings.

H.(1)(a) In all pauper cases under C.C.P. Art. 5181 et seq., the parish governing authority shall pay to the court reporter for the transcribing of testimony, when an appeal is taken or upon order of the judge, one-half of the amount as would otherwise be required to be paid by the party who is proceeding in forma pauperis.

(b) Such amount shall be paid at the time the transcription is filed, but only upon the written approval and order of the judge.

(c) Such payments by the parish shall not exceed the sum of twenty-five hundred dollars for any one year.

(2) The parish governing authority upon making payment to any court reporter pursuant to this Section shall be legally subrogated to the rights of the court reporter as to all sums so paid for the transcription of testimony in pauper cases.

(3) All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish and such judgments when so recorded shall operate as judicial mortgages in favor of the parish governing authority.

I. The court reporters shall record such criminal proceedings as may be required by law or as ordered by the court. No fee shall be charged for taking evidence on assignments of error, motions, or other pleadings in criminal cases, unless approved by the presiding judge. In all criminal cases where a transcript is required by law, a fee determined by a majority of the judges en banc for each original page and each copied page of testimony, which fee shall not exceed two dollars and seventy-five cents for each thirty-two-line page and a fee not to exceed twenty-five cents per copy per page of transcribed testimony, shall be charged by and paid to the court reporters for reporting and transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein. When so approved, any such payment may be made from the criminal court cost fund. In such cases, however, only properly designated portions of the record shall be transcribed.

J. The governing authority of the parish of St. Charles shall furnish and provide the court reporters with any office supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters. Each court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

K. The court reporters shall file and maintain their notes for a period of one year after judgment has become final.

L. The clerk of court shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of C.C.P. Art. 5181 et seq.

Acts 1960, No. 294, §§1-10. Amended by Acts 1964, No. 31, §1; Acts 1968, No. 423, §1; Acts 1975, No. 34, §1; Acts 1979, No. 438, §1, eff. July 13, 1979; Acts 1981, No. 196, §1; Acts 1984, No. 544, §1, eff. Jan. 1, 1985; Acts 2006, No. 576, §1.



RS 13:970 - Court reporter for Twenty-sixth Judicial District for Webster Parish

§970. Court reporter for Twenty-sixth Judicial District for Webster Parish

A. As used herein, "judge" means the district judge of the twenty-sixth judicial district who resides in Webster Parish. In the event that more than one judge of the twenty-sixth judicial district resides in Webster Parish, the word "judge" shall mean the most senior of the judges of the twenty-sixth judicial district residing in Webster Parish.

B. The judge may appoint a court reporter for Webster Parish, which reporter shall hold office for the current term of the judge making the appointment, or until resignation or until the office is declared vacant by the judge.

C. The court reporter shall be a person of good moral character whose knowledge of court procedure and general qualifications of competency have been demonstrated to the satisfaction of the judge making the appointment.

D. The court reporter shall furnish a bond in the amount of one thousand dollars to protect litigants against any acts of incompetency on the part of the reporter. The written appointment, the oath of office, and the bond shall be recorded in the office of the clerk of the district court for Webster Parish.

E. Subject to the approval of the judge and the police jury, the court reporter may appoint as many deputy reporters as necessary to assist him with the work of his office consistent with the work to be done, and the reporter shall be responsible for the work of the deputies under his oath of office and bond.

F. The duties of the court reporter shall be to report in shorthand, tape recording, stenotype, or in any recognized manner, and transcribe into typing or printing at the request of any of the parties to any proceeding, or at the request of the judge, all the testimony taken in all appealable civil cases tried in the district, and to furnish, for the purpose of appeal the necessary copies of the testimony required by the law. In criminal cases the court reporters shall take down the proceedings as required by law and by the court and shall transcribe the proceedings as directed by the court and shall furnish the necessary copies needed for the purpose of appellate review.

G. The court reporter shall be subject to the orders of the judge presiding in the Webster Parish division of the Twenty-Sixth Judicial District and shall attend civil and criminal sessions of the district court as the presiding judge may direct from time to time.

H. The reporter and any deputy reporters shall have the power to administer oaths in all matters pertaining to depositions taken outside of court to be used in the Twenty-Sixth Judicial District Court or in other courts. Certificates issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of the notaries public.

I. As compensation, the court reporter and deputy reporters shall be paid by the Webster Parish Police Jury from the fund hereafter created, such annual compensation, payable monthly, as may be fixed by the judge with the approval of the Webster Parish Police Jury.

J. The Webster Parish Police Jury shall furnish all supplies and equipment, such as typewriter, shorthand pads, adding machines, paper, carbon paper, stenograph machines, and all other supplies and equipment necessary for the taking and transcribing of said testimony. In addition, the court reporter shall be reimbursed by the Webster Parish Police Jury for all traveling expenses and other expenses incurred in the discharge of his or her duties. The Webster Parish Police Jury shall provide the court reporter with an office or suitable place of accommodation equipped with the necessary office furniture.

K. The clerk of court of the Twenty-Sixth Judicial District Court for the Parish of Webster shall, in addition to the filing fees authorized by law, collect from any person filing any type of suit or proceeding, intervention, or third party demand, the following amounts, which shall be maintained by him in a special account designated as the clerk of court's reporter's fund:

(1) In each suit in which the demand is for five thousand dollars or more the fee shall be fifteen dollars.

(2) In each suit for divorce, partition, injunction, separation of property, child custody, receivership proceedings, concursus proceedings, money demands of one thousand dollars or more and less than five thousand dollars, and money demands irrespective of amount involved when accompanied by a conservatory writ the fee shall be ten dollars.

(3) Money demands of more than five hundred dollars and less than one thousand dollars, probate proceedings, adoptions, tutorships and interdictions the fee shall be five dollars for each suit.

(4) Money demands of five hundred dollars or less, and in all other cases not enumerated herein the fee shall be three dollars.

(5) No deposit shall be required in forma pauperis cases, but the clerk of court may test by rule the plaintiff's right to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure and of R.S. 13:4529.

(6) The clerk of the district court shall deduct ten percent of all sums collected hereunder as compensation for his services at the end of each month and remit the remainder thereof to the Webster Parish Police Jury for deposit into the court reporter's fund with full accounting of all receipts for the period covered by such remittance.

(7) The amount to be collected by the clerk of the district court for the Twenty-Sixth Judicial District for the parish of Webster in addition to the filing fees authorized by law may be increased or decreased by the senior judge upon the approval of the Webster Parish Police Jury and the Webster Parish Bar Association.

L. Additionally, in civil and criminal cases the Webster Parish Police Jury shall be paid two dollars and fifty cents per thirty-one-line legal size page and fifty cents per page for copies for all testimony transcribed by the court reporters. In civil appeals cases, the two dollar and fifty cent per page transcription charge applies for transcriptions in excess of three hundred fifty pages. This charge shall be taxable as court costs and shall be advanced to the court reporter assigned to the case for delivery to the Webster Parish Police Jury for deposit in the clerk of court reporter's fund.

M. Monies in the criminal court fund, indigent defender's fund, or funds otherwise available for such purposes under the law, shall be paid into the clerk of court reporter's fund as directed by the court. The Webster Parish Police Jury shall deposit such additional funds in the clerk of court reporter's fund as are needed to pay the costs and charges herein provided.

Acts 1960, No. 376, §§1 to 14; Acts 1968, No. 227, §1; Acts 1971, No. 60, §1; Acts 1977, No. 144, §1, eff. June 29, 1977; Acts 1978, No. 286, §1, eff. July 5, 1978; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2001, No. 969, §1.



RS 13:971 - Sixteenth and Twenty-Seventh Judicial Districts; additional court reporters; fees charged by court reporters; indigent transcript fund

§971. Sixteenth and Twenty-Seventh Judicial Districts; additional court reporters; fees charged by court reporters; indigent transcript fund

A. In addition to the court reporters appointed under the provisions of R.S. 13:961(A), the judges of the Sixteenth Judicial District may appoint one additional court reporter, and each of the judges of the Twenty-Seventh Judicial District may appoint one additional court reporter. Each court reporter shall be assigned by the judges of his respective district to assist the other court reporters in their duties.

B.(1)(a) In the Twenty-Seventh Judicial District, in all civil cases a fee of two dollars and fifty cents per page for the original and fifty cents per page for copies reported and transcribed shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein.

(b) In all civil cases which are reported but not transcribed, one-half of the fees provided in this Subsection for originals shall be charged by and be paid to the reporter.

(c) In every civil appealable case set for trial, the court reporter may demand and secure from the plaintiff, before the trial of the case begins, a bond to guarantee the payment of the fees to the reporter, except where said plaintiff is exempt by existing law from paying costs in advance or as they accrue. No bond shall be required in in forma pauperis cases, but the court reporter may test by rule the plaintiff's right to the benefits of Articles 5181 through 5188 of the Code of Civil Procedure.

(2) In all criminal cases, except those involving indigent defendants, a fee of two dollars and fifty cents per page for the original, and fifty cents for each copy thereafter reported and transcribed shall be paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein. The payment of fees in criminal cases involving indigent defendants shall be governed by the provisions of R.S. 13:4529.

(3) The fees provided by this Subsection, to the extent herein provided, shall be retained by the reporter as compensation in addition to the salary provided for herein.

(4) The court of the Twenty-Seventh Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Subsection relative to the payment of court reporter fees for transcripts prepared for indigents, except as provided in this Subsection.

(5) All funds received and deposited therein shall be used and paid out:

(a) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings.

(b) To compensate juvenile court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal custodian or the adult, over whom the court is exercising juvenile jurisdiction, is found to be indigent in accordance with Children's Code Articles 320 and 321.

(6) If funds are available at the end of the fiscal year, the court may retain three thousand dollars from the fund as compensation for administration of the fund.

(7) Court reporters shall be paid two dollars and twenty-five cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court.

(8)(a) In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court for further disposition in accordance herewith.

(b) In all civil cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, there shall be collected the sum of three dollars for every civil filing, which shall be transmitted to the court for further disposition in accordance herewith.

(9) The court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

C.(1)(a) In the Sixteenth Judicial District, in all civil cases a fee of two dollars and fifty cents per page for the original and fifty cents per page each for the first and second copies for cases reported and transcribed shall be charged by and paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein.

(b) In all civil cases which are reported but not transcribed, one-half of the fees provided in this Subsection for originals shall be charged by and be paid to the reporter.

(c) In every civil appealable case set for trial, the court reporter may demand and secure from the plaintiff, before the trial of the case begins, a bond to guarantee the payment of the fees to the reporter, except where said plaintiff is exempt by existing law from paying costs in advance or as they accrue. No bond shall be required in in forma pauperis cases, but the court reporter may test by rule the plaintiff's right to the benefits of Articles 5181 through 5188 of the Code of Civil Procedure.

(2) In all criminal cases, except those involving indigent defendants, a fee of two dollars and fifty cents per page for the original and fifty cents per page each for the first and second copies reported and transcribed shall be paid to the court reporter who reports and transcribes the testimony and shall be retained by him as compensation in addition to the salary as provided herein. The payment of fees in criminal cases involving indigent defendants shall be governed by the provisions of R.S. 13:4529.

(3) The fees provided by this Subsection, to the extent herein provided, shall be retained by the reporter as compensation in addition to the salary provided for herein.

Added by Acts 1968, No. 570, §1. Amended by Acts 1969, No. 105, §1; Acts 1970, No. 75, §1; Acts 1977, No. 227, §1; Acts 1977, No. 307, §1; Acts 1978, No. 529, §1; Acts 1983, No. 249, §1; Acts 1983, No. 45, §1; Acts 1995, No. 1128, §1; Acts 1999, No. 451, §1; Acts 1999, No. 846, §2; Acts 2000, 1st Ex. Sess., No. 78, §1.



RS 13:972 - Court Reporters for the Twenty-Fifth Judicial District

§972. Court Reporters for the Twenty-Fifth Judicial District

A. Each judge of the Twenty-Fifth Judicial District Court may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

B. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges of the Twenty-fifth Judicial District Court for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in each of the parishes of the district. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

C. The court reporters shall attend the civil, criminal and juvenile sessions of the district court and shall be subject to the orders of the judges of the court. They shall take down the testimony, objections and rulings thereon, and bills offered in all civil cases, the bills of exception reserved in all criminal felony cases, and all other matters which may be directed by a judge of the court.

D.(1) In all cases the reporter shall be paid a fee of two dollars and seventy-five cents for each original thirty-two line page transcribed and, where a copy is requested by a litigant, shall furnish such copy and be paid a fee of twenty-five cents for each page thereof. At the request of any of the parties to any proceedings, or at the order of a district judge, the court reporter shall transcribe all or part of the testimony or other matter taken down and shall furnish as many copies thereof as may be required by law for an appeal. The reporter, except when ordered by the judge, shall not be required to file or furnish any transcribed testimony until the transcription fee is paid. If those parties, or the judge, direct the original transcription, each party shall pay the expense of transcribing the testimony offered by him. No fee shall be allowed for transcribing matter other than testimony, objections and rulings thereon, bills, notes of evidence, and such other matters as may be ordered by the judge. All such fees shall be paid directly to the court reporter performing the service as additional compensation and shall be taxed as costs.

(2) In case the original transcription of the court reporter's notes shall be requested by a litigant, after judgment and for the purpose of an appeal, the whole cost of transcription shall be paid primarily by the requesting party, but ultimately shall be taxed as costs.

(3) If any party refuses or fails to pay his share of the costs of transcription within a reasonable time, to be fixed by the court, the case shall be decided as if the testimony of that party had not been offered.

E. The court reporter shall preserve his notes in each case for a period of two years from the date of submission thereof.

F. The governing authority of each of the parishes comprising the Twenty-fifth Judicial District may furnish and provide the court reporter with an office or a suitable place of accommodations equipped with the necessary office furniture, including typewriters, a telephone, a desk, a chair, a table, supply cabinet, and files. Each court reporter shall furnish all other supplies and equipment such as adding machines, paper, carbon paper, stenograph machines, shorthand pads and all other supplies and equipment necessary for the taking and transcribing of testimony. In addition, each court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

G. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate, out of the Judicial Court Reporter's Fund.

H. The court reporter may appoint as many deputy reporters to assist him in the work of the office consistent with the work to be done and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond. Each of the said reporters shall have the power to administer oaths in all matters pertaining to depositions taken outside the court to be used in the Twenty-fifth Judicial District Court or in other courts. Certificates issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of notaries public.

I. The clerk of court of the Twenty-Fifth Judicial District shall collect from the litigant filing a suit the following amounts, which shall be paid over by him to the governing authority of the parish in which the suit is filed to be deposited into a separate account designated as the Judicial Court Reporter's Fund:

(1) In suits for divorce or separation of property, receivership proceedings, concursus proceedings, money demands of one thousand dollars or more, money demands irrespective of amount involved when accompanied by a writ of attachment, injunction, or sequestration--twenty dollars in each suit.

(2) In suits for partition, interdiction, mandamus, collection of taxes, annulment of lease, possession of leased premises, provisional seizure, petitory action, specific performance, habeas corpus proceedings, succession proceedings where the amount involved or funds to be distributed exceeds five hundred dollars other than judgments of possession, and money demands involving more than two hundred dollars and less than one thousand dollars, except confessions of judgment--fifteen dollars in each suit.

(3) Money demands of less than two hundred dollars except confessions of judgment, and in all other cases not enumerated herein--ten dollars in each suit.

J. Each of the court reporters provided for in Subsection (A) shall receive a monthly salary to be fixed and determined by the judges of the district court. The salaries shall be paid out of the Judicial Court Reporter's Fund of the parishes comprising the district. The governing authorities shall maintain the Judicial Court Reporter's Fund in a separate account and shall pay therefrom, upon approval of the district judges, the salaries, fees and expenses of the court reporters as herein provided for.

Added by Acts 1969, No. 50, §1. Amended by Acts 1979, No. 675, §1; Acts 2007, No. 145, §1.



RS 13:973 - Court reporters for the Second Judicial District

§973. Court reporters for the Second Judicial District

A. The clerks for the district court for the parishes of Bienville, Claiborne, and Jackson, in addition to the filing fees authorized by law, shall collect from any person filing any type of civil suit or proceeding, intervention, third party demand, or reconventional demand in the respective parishes, the following amounts which shall be maintained by each of them in a separate fund designated as the court reporter's fund:

(1) Money demands of five hundred dollars or less--five dollars in each suit.

(2) Successions, tutorships, interdictions, emancipations, adoptions, mandamus suits, suits to cancel mortgages, and money claims of more than five hundred dollars but less than one thousand dollars--ten dollars in each suit.

(3) All other suits or proceedings not enumerated above--twenty dollars in each suit.

(4) No deposit shall be required in forma pauperis cases.

Each of the said clerks shall maintain the court reporter's fund in a separate account and shall disburse therefrom as hereinafter provided.

B. A district judge of the Second Judicial District may from time to time refix the filing fees to be collected for the court reporter's fund in the parish of his residence, but in no event shall such filing fees be in excess of the fees fixed in Subsection A herein.

C. The appointment and compensation of court reporters in the Second Judicial District shall be as set out in R.S. 13:961, however, the funds created herein, with the approval of a district judge in the district, may be used to augment the salary and compensation of the court reporter or for the purchase of equipment or supplies necessary for the taking and transcribing of testimony.

D. The clerks of each parish shall maintain a court reporter's fund separate and apart from the other clerks. Payments shall be made from each fund only to the court reporter appointed in said clerk's parish or for equipment or supplies to be used by that court reporter.

E. Each clerk shall keep an account of the receipts and expenditures of such fund and shall annually make an itemized report of the receipts and disbursements of the fund to (a) the judges, (b) the bar association of the parish in which said clerk is elected, and (c) the court reporter. Each clerk shall receive as his fee for the management of the fund a sum equal to ten percent of the deposits to the fund which shall be paid by deducting said percentage at the end of each month from deposits made during the month.

F. In the absence of the judge's regular secretary, each court reporter shall perform secretarial duties for the district judge appointing said court reporter.

G. The compensation which the court reporters shall receive either from the funds created herein or from the police juries shall be in addition to other compensation which the court reporter may receive from other courts or sources for taking depositions or testimony. The court reporters shall not be prevented from serving any public or private person in any capacity for compensation.

Added by Acts 1973, No. 59, §§1 to 13. Amended by Acts 1975, No. 415, §1; Acts 1979, No. 611, §1.



RS 13:974 - Repealed by Acts 2009, No. 209, §1.

§974. Repealed by Acts 2009, No. 209, §1.



RS 13:975 - Court reporters and judges' secretaries for the twenty-third judicial district

§975. Court reporters and judges' secretaries for the twenty-third judicial district

A. Each of the court reporters and judges' secretaries in the twenty-third judicial district shall receive a monthly salary of not less than six hundred dollars per month to be paid in equal shares by each of the parishes comprising the judicial district.

B. In civil cases which are reported and transcribed, a fee of one dollar and twenty-five cents per page shall be charged by and paid to the reporter. Provided, however, that no additional fee shall be charged for reporting or transcribing civil cases except when ordered for purposes of appeal of a decision of the court or when ordered by the court of appeal.

C. Except in pauper cases, payment of the fee for reporting and transcribing shall be made primarily by the plaintiff. Should the plaintiff fail or refuse to make such payment, the defendant or any other party to the suit may make such payment and have it assessed as costs.

No fee shall be charged for taking evidence on bills of exception, motions or other pleadings in criminal cases.

Added by Acts 1974, No. 506, §1.



RS 13:976 - Thirty-Second Judicial District; additional court reporters; transcript fees

§976. Thirty-Second Judicial District; additional court reporters; transcript fees

A. In addition to the court reporters appointed under the provisions of R.S. 13:961A, the judges of the Thirty-Second Judicial District Court, sitting en banc, and with the approval of the Terrebonne Parish governing authority, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc, and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each of said court reporters shall be paid by the Terrebonne Parish governing authority out of the parish general fund, a salary to be fixed by the judges en banc of the Thirty-Second Judicial District Court subject to the approval of the parish governing authority. The governing authority of the parish shall annually, and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the salaries of the said court reporters.

C. The civil and criminal transcript fee for all court reporters in the Thirty- Second Judicial District should not exceed two dollars and seventy-five cents per thirty-one-line page and twenty-five cents per page copy. These fees shall be charged by and be paid to the court reporter who reported and transcribed the testimony, shall be retained by him as compensation in addition to his salary, and shall be taxed as costs of the suit in which the testimony is taken.

D. In all other respects, the court reporters herein authorized shall be governed and regulated by the provisions of R.S. 13:961.

Added by Acts 1974, No. 195, §1. Amended by Acts 1982, No. 85, §1; Acts 1987, No. 752, §1; Acts 1997, No. 616, §1; Acts 2005, No. 199, §1.



RS 13:978 - Court reporters for thirtieth judicial district

§978. Court reporters for thirtieth judicial district

A. There shall be appointed as many official court reporters for the thirtieth judicial district as there are district judges in the district, and the qualifications, mode of appointment, duties and compensation of the reporters shall be as provided in this Section.

B. Each judge shall appoint one court reporter whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge making the appointment.

C. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in Vernon Parish. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

D. The court reporters shall report in shorthand, stenotype, by recording machine, or in any recognized manner, and transcribe into longhand by typing or printing all the testimony taken in all civil appealable cases, and shall furnish for the purposes of appeal, the necessary copies of the testimony required by law. They shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. Each court reporter shall perform secretarial duties for the district judge appointing the reporter, particularly in the absence of the judge's regular secretary.

F. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs of the judicial district, in the interest of expediting the business before the court.

G. The court reporters shall receive a monthly salary to be fixed and determined by the judge making the appointment. The salaries shall be paid out of the general fund of Vernon Parish. The police jury of Vernon Parish shall budget the salary of the court reporters in its budget of annual expenses. Upon approval by the court, a portion thereof may be paid out of the criminal court cost fund.

H.(1)(a) In all civil cases, a fee of one dollar and fifty cents per page and fifty cents per page additional for the first copy, thirty-five cents per page additional for copies reported and transcribed beyond the first copy, shall be charged by and paid to the court reporter for reports and for transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken to be collected by the clerk of court, except in pauper cases; payment of the fees shall be made primarily by the plaintiff immediately upon the transcription of the evidence, and the court reporter shall not be required to file the transcript with the clerk of court before payment.

(b) Should the plaintiff fail or refuse to make such payment, the defendant or any other party to the suit may make the same and have it assessed as costs.

(c) The court reporter shall be required to take down all testimony, arguments and proceedings in criminal court as may be required by law or as ordered by the court.

(d) Even though counsel may attempt to procure a transcript of the entire record by alleging that the entire record is necessary to support a motion for a new trial, the trial judge shall not order the entire transcript to be typed unless he deems it absolutely indispensable to the record of the motion or proceedings.

(2)(a) In all pauper cases, C.C.P. Art. 5181 et seq., the governing authority shall pay to the court reporter for the transcribing of testimony, when an appeal is taken or upon order of the judge, one-half of the amount as would otherwise be required to be paid by the party who is proceeding in forma pauperis.

(b) Such amount shall be paid at the time the transcription is filed, but only upon the written approval and order of the judge.

(c) Such payments shall not exceed the sum of five thousand dollars for any one year.

(d) The governing authority shall be legally subrogated to the rights of the reporter as to all sums so paid for the transcription of testimony in pauper cases.

(e) All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of Vernon Parish and the judgments when so recorded shall operate as judicial mortgages in favor of the governing authority for the amount of costs paid.

(3) No fee shall be charged for taking evidence on assignments of error, motions or other pleadings in criminal cases, unless approved by the presiding judge. When so approved, any such payment may be made from the criminal court cost fund. In such cases, however, only properly designated portions of the record shall be transcribed.

I. The police jury of Vernon Parish shall furnish and provide the court reporters with an office or a suitable place or accommodation equipped with necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters.

J. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of court of the parish where the suit is pending and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to file in forma pauperis, shall pay to the court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to file in forma pauperis only when the litigant recovers a judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Added by Acts 1977, No. 566, §1. Acts 1984, No. 708, §1.



RS 13:979 - Court reporters for thirty-eighth judicial district

§979. Court reporters for thirty-eighth judicial district

A. There shall be appointed as many official court reporters for the thirty-eighth judicial district as there are district judges in the district, and the qualifications, mode of appointment, duties and compensation of the reporters shall be as provided in this Section.

B. Each judge shall appoint one court reporter, whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge making the appointment.

C. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of the district court. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

D. The court reporters shall report in shorthand, stenotype, or in any recognized manner, and transcribe into longhand by typing or printing, all the testimony taken in all civil appealable cases, and to furnish for the purposes of appeal, the necessary carbon copies of the testimony required by law. They shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. In addition to the duties set out in R.S. 13:979(D), each court reporter shall serve as secretary to the district judge appointing him and shall receive no compensation therefor, other than that provided in R.S. 13:979(G).

F. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs and requirements in the district, in the interest of expediting the business before the court.

G. The court reporters shall receive a monthly salary of not less than three hundred dollars, to be fixed and determined by the judge making the appointment at the time of the appointment. The salaries shall be paid out of the general fund of the parish of Cameron. The police jury of the parish of Cameron shall budget the salary of the court reporters in its budget of annual expenses.

H. In civil and criminal cases which are reported and transcribed, a fee of two dollars and twenty-five cents per page for originals, and twenty-five cents per page for each copy, shall be charged by and paid to the reporter. In those civil cases which are reported but not transcribed, one-half of the fee provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter, as compensation in addition to the salary provided for in Subsection G of this Section, and shall be taxed as costs of the suit in which the testimony is taken.

I. The police jury of the parish of Cameron shall furnish and provide the court reporters with an office or a suitable place or accommodation equipped with necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters.

J. The court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. He shall deliver the original of the statement to the clerk of the district court and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure, shall pay to the court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure only when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Added by Acts 1978, No. 14, §2, eff. March 1, 1979. Acts 1992, No. 625, §1.



RS 13:980 - Court reporters for the Thirty-Fourth Judicial District

§980. Court reporters for the Thirty-Fourth Judicial District

A. Each judge of the Thirty-Fourth Judicial District Court may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

B. Each court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judges of the Thirty-Fourth Judicial District Court for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the court reporter. The bond shall be recorded and filed in the clerk's office in each of the parishes of the district. Any party litigant may sue on the bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties.

C. The court reporters shall attend the civil, criminal, and juvenile sessions of the district court and shall be subject to the orders of the judges of the court. They shall take down the testimony, objections, and rulings thereon, and bills offered in all civil cases, the bills of exception reserved in all criminal felony cases, and all other matters which may be directed by a judge of the court.

D.(1) In all cases the reporter shall be paid a fee as determined by a majority of the judges en banc which fee shall not exceed two dollars and seventy-five cents for each original thirty-two line page transcribed and, where a copy is requested by a litigant, shall furnish such copy and be paid a fee of twenty-five cents for each page thereof. At the request of any of the parties to any proceedings, or at the order of a district judge, the court reporter shall transcribe all or part of the testimony or other matter taken down and shall furnish as many copies thereof as may be required by law for an appeal. The reporter, except when ordered by the judge, shall not be required to file or furnish any transcribed testimony until the transcription fee is paid. If those parties, or the judge, direct the original transcription, each party shall pay the expense of transcribing the testimony offered by him. No fee shall be allowed for transcribing matter other than testimony, objections and rulings thereon, bills, notes of evidence, and such other matters as may be ordered by the judge. All such fees shall be paid directly to the court reporter performing the service as additional compensation and shall be taxed as costs.

(2) In case the original transcription of the court reporter's notes shall be requested by a litigant, after judgment and for the purpose of an appeal, the whole cost of transcription shall be paid primarily by the requesting party, but ultimately shall be taxed as costs.

(3) If any party refuses or fails to pay his share of the costs of transcription within a reasonable time, to be fixed by the court, the case shall be decided as if the testimony of that party had not been offered.

E. The court reporter shall preserve his notes in each case for a period of two years from the date of submission thereof.

F. The governing authority of the parish comprising the Thirty-Fourth Judicial District shall furnish and provide the court reporters with an office or a suitable place of accommodations equipped with the necessary office furniture including typewriters, telephones, necessary desks and chairs, supply cabinets and files, stenograph machines and paper therefor, dictating equipment and typing paper necessary for the taking and transcribing of testimony. Each court reporter shall be responsible for all other supplies and equipment, all traveling expenses, and other expenses incurred in the discharge of his duties.

G. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate, out of the Judicial Court Reporter's Fund or the parish general fund.

H. The court reporter may appoint as many deputy reporters to assist him in the work of the office consistent with the work to be done and the reporter making the appointment shall be responsible for the work of his deputies under his oath of office and bond. Each of the said reporters shall have the power to administer oaths in all matters pertaining to depositions taken outside the court to be used in the Thirty-Fourth Judicial District Court or in other courts. Certificates issued by the said reporter and filed by him within the scope of his authority shall be received in the courts of this state as are the certificates of notaries public.

I. The clerk of court of the Thirty-Fourth Judicial District shall collect from the litigant filing a suit the following amounts, which shall be paid over by him to the governing authority of the parish in which the suit is filed to be deposited into a separate account designated as the Judicial Court Reporter's Fund:

(1) In suits for divorce or separation of property, receivership proceedings, concursus proceedings, money demands of one thousand dollars or more, money demands irrespective of amount involved when accompanied by a writ of attachment, injunction, or sequestration--twenty dollars in each suit.

(2) In suits for partition, interdiction, mandamus, collection of taxes, annulment of lease, possession of leased premises, provisional seizure, petitory action, specific performance, habeas corpus proceedings, succession proceedings where the amount involved or funds to be distributed exceeds five hundred dollars other than judgments of possession, and money demands involving more than two hundred dollars and less than one thousand dollars, except confessions of judgment--fifteen dollars in each suit.

(3) Money demands of less than two hundred dollars except confessions of judgment, and in all other cases not enumerated herein--ten dollars in each suit.

J. Each of the court reporters provided for in Subsection A shall receive a monthly salary to be fixed and determined by the judges of the district court. The salaries shall be paid out of the Judicial Court Reporter's Fund of the parish comprising the district. The governing authority shall maintain the Judicial Court Reporter's Fund in a separate account and shall pay therefrom, upon approval of the district judges, the salaries, fees, and expenses of the court reporters as herein provided for.

Added by Acts 1980, No. 443, §1. Acts 1980, No. 573, §1; Acts 1981, No. 480, §1; Acts 2006, No. 576, §1.



RS 13:981 - Court reporter pools

§981. Court reporter pools

A. There is hereby established a court reporter pool of thirty court reporters employed by the supreme court from which said court reporters may be assigned from time to time to any of the various district courts in the state as the need arises in order that transcripts for criminal appeals and other necessary purposes may be timely lodged in the appellate courts.

B. The court reporters provided for in this Section shall be in addition to all other court reporters otherwise provided for in this Part. Each such court reporter shall have the same qualifications, duties, and responsibilities as provided for in R.S. 13:961(C) and shall be entitled to same fees paid in the same manner as provided for in R.S. 13:961(C). When assigned to a district court, they shall perform their duties under the supervision and direction of the trial judge to whom they are assigned.

C. The supreme court shall assign the court reporters in the pool on a geographical basis, as far as practicable, and as determined from the reports of transcript delays submitted by the various district courts to the supreme court.

D. In addition to all fees for court reporters provided for in R.S. 13:961, each court reporter in the pool shall be paid an annual salary by the state in the amount of fifteen thousand dollars. The supreme court shall provide for the salaries, related costs, and travel expenses of the court reporters in its annual budget for operations of the court. Reimbursement for travel expenses of pool court reporters shall not exceed the amount allowed other state employees.

E. The judicial administrator may, at his discretion, elect to secure court reporting services from shorthand court reporting companies or independent shorthand court reporters as needed to complete unfinished transcripts, rather than employing the full quota of court reporters provided for in Subsection A of this Section.

Added by Acts 1980, No. 538, §1. Amended by Acts 1981, No. 885, §1.



RS 13:982 - Court reporters for the Fortieth Judicial District Court

§982. Court reporters for the Fortieth Judicial District Court

A.(1) Each judge of the Fortieth Judicial District may appoint a court reporter for his division, which reporter shall hold office until it is declared vacated by the judge making such appointment.

(2) The judges of the Fortieth Judicial District, sitting en banc and with approval of the governing authority of St. John the Baptist Parish, may appoint additional qualified court reporters as they deem necessary, who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court, or to the grand jury, as the court en banc may direct.

B. Each court reporter appointed under the provisions of this Section shall be required to take an oath of office and furnish bond for the faithful performance of the duties of the office. The bond shall be in favor of the judges of the Fortieth Judicial District Court for the purpose of protecting litigants against any acts of incompetence or neglect of duty by the court reporter. The bond shall be recorded and filed in the office of the clerk of court. Any party litigant shall have the right to sue on said bond for any damages sustained through any wrongful act or neglect of duty by the court reporter in the performance of his duties as official court reporter.

C. The court reporters shall report in shorthand, stenotype, by recording machine, or in any recognized manner, and transcribe into longhand by typing or printing all the testimony taken in all civil appealable cases and shall furnish for the purposes of appeal the necessary copies of the testimony required by law.

D. The court reporters shall work concurrently under the direction and supervision of the judges appointing them, according to the needs of the judicial district, in the interest of expediting the business before the court.

E. Repealed by Acts 2003, No. 1247, §2.

F. The court reporters shall receive a monthly salary to be fixed and determined by the judges of the Fortieth Judicial District sitting en banc, upon approval of the parish governing authority. The salaries shall be paid out of the general fund of the parish of St. John the Baptist. The parish governing authority shall budget the salaries in its budget of annual expenses. Upon approval by the court, a portion thereof may be paid out of the criminal court cost fund.

G.(1)(a) In all civil cases, a fee of two dollars and fifty cents per original page of transcript and fifty cents per page for copies reported and transcribed shall be charged by and paid to the court reporter for reports and for transcribing the testimony which shall be retained by him as compensation in addition to the salary as provided herein, and shall be taxed as costs of the suit in which the testimony is taken to be collected by the clerk of court, except in pauper cases;

(b) Payment of the fees shall be made primarily by the appellant immediately upon the transcription of the evidence, and the court reporter shall not be required to file the transcript with the clerk of court before payment.

(2) Should the appellant fail or refuse to make such payment, the appellee or any other party to the suit may make the same and have it assessed as costs.

(3) Even though counsel may attempt to procure a transcript of the entire record by alleging that the entire record is necessary to support a motion for a new trial, the trial judge shall not order the entire transcript to be typed unless he deems it indispensable to the record of the motion or proceedings.

H.(1)(a) In all pauper cases under C.C.P. Art. 5181 et seq., the parish governing authority shall pay to the court reporter for the transcribing of testimony, when an appeal is taken or upon order of the judge, one-half of the amount as would otherwise be required to be paid by the party who is proceeding in forma pauperis.

(b) Such amount shall be paid at the time the transcription is filed, but only upon the written approval and order of the judge.

(c) Such payments by the parish shall not exceed the sum of twenty-five hundred dollars for any one year.

(2) The parish governing authority upon making payment to any court reporter pursuant to this Section shall be legally subrogated to the rights of the court reporter as to all sums so paid for the transcription of testimony in pauper cases.

(3) All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish and such judgments when so recorded shall operate as judicial mortgages in favor of the parish governing authority.

I.(1) The court reporters shall record such criminal proceedings as may be required by law or as ordered by the court.

(2)(a) No fee shall be charged for taking evidence on assignments of error, motions, or other pleadings in criminal cases, unless approved by the presiding judge.

(b) When so approved, any such payment may be made from the St. John Parish Council General Fund and a fee of two dollars and fifty cents per original page of transcript and fifty cents per page for additional copies may be charged in criminal cases.

(c) In such cases, however, only properly designated portions of the record shall be transcribed.

J. The parish governing authority shall furnish and provide the court reporters with any office supplies necessary for the reporting and transcription of any notes of evidence taken by the court reporters. Each court reporter shall be responsible for all traveling expenses and other expenses incurred in the discharge of his duties.

K. The court reporters shall file and maintain their notes for a period of one year after judgment has become final.

L. The clerk of court shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of C.C.P. Art. 5181 et seq.

Acts 1984, No. 544, §1, eff. Jan. 1, 1985; Acts 2003, No. 1247, §§1 and 2.



RS 13:983 - Repealed by Acts 2012, No. 474, §4.

§983. Repealed by Acts 2012, No. 474, §4.



RS 13:984 - Court reporters for the Thirty-Second Judicial District Court

§984. Court reporters for the Thirty-Second Judicial District Court

A. In the event of appeal or if the judge orders the transcription of a case filed in forma pauperis, the court reporter shall be paid by the governing authority at the regular page rate.

B. The parish governing authority, upon making payment to any court reporter pursuant to this Section, shall be legally subrogated to the rights of the court reporter as to all sums so paid for the transcription of testimony in pauper cases.

C. All judgments in cases in which the pauper shall be cast for costs, together with the statement of such costs, shall be recorded by the clerk of court in the mortgage records of the parish in which the judgment was rendered and such judgments when so recorded shall operate as judicial mortgages in favor of the parish governing authority.

Acts 1988, No. 282, §1.



RS 13:985 - Court reporters for the Thirty-First Judicial District

§985. Court reporters for the Thirty-First Judicial District

A. There shall be appointed one certified court reporter for each district judge in the Thirty-First Judicial District, and the qualifications, mode of appointment, duties, and compensation of the reporter shall be as provided in this Section.

B. Each judge shall appoint one certified court reporter whose term of office shall continue for the current term of the judge making the appointment, or until the office is declared vacated by the judge, or his successor in office.

C. Each certified court reporter shall take an oath of office and furnish bond for the faithful performance of his duties. The bond shall be in the sum of one thousand dollars and shall be in favor of the judge for the purpose of protecting litigants against any acts of incompetency or neglect of duty by the certified court reporter. The bond shall be recorded and filed in the office of the clerk of the district court. Any party litigant or aggrieved person may sue on the bond for any damage sustained through any wrongful act or neglect of duty by the certified court reporter in the performance of his or her duties; provided, that the aggregate liability of the surety to all such persons shall in no event exceed the sum of such bond.

D. Each certified court reporter shall report in shorthand, stenography, or in any recognized manner approved by the presiding judge, and transcribe into longhand by typing all the testimony taken in all civil appealable cases tried in open court, and furnish, for the purpose of appeal, the necessary copies of the testimony required by law. Each reporter shall also record such criminal proceedings as may be required by law or as directed by the district judge.

E. Each certified court reporter shall work concurrently under the direction and supervision of the judge appointing him, according to the needs and requirements in the district, in the interest of expediting the business before the court.

F. Each certified court reporter shall receive a monthly salary to be fixed and determined by the judge making the appointment. The salary shall be paid out of the criminal court fund, the indigent transcript fund, or the general fund of Jefferson Davis Parish. The police jury of Jefferson Davis Parish shall budget the salary of the certified court reporter in its budget of annual expenses.

G. In all cases which are reported and transcribed for appeal, a fee of two dollars and fifty cents per page for originals and twenty-five cents per page for each copy shall be charged by and paid to the reporter. In those cases which are reported but not transcribed, one-half of the fees provided herein for originals shall be charged by and paid to the reporter. Such fees shall be retained by the reporter as compensation, in addition to the salary provided for in Subsection F of this Section, and shall be assessed as costs of the suit in which the testimony is taken.

H. The police jury of the parish of Jefferson Davis shall furnish and provide each certified court reporter with an office or a suitable place of accommodations equipped with the necessary office furniture and supplies necessary for the reporting and transcription of any notes of evidence taken by the certified court reporter.

I. Each certified court reporter shall make out an itemized statement of the fees charged for reporting and transcribing the notes of evidence. Each reporter shall deliver the original of the statement to the clerk of the district court and a copy to the party litigant, or his attorney of record, who requested the evidence to be reported and transcribed. The party litigant, except one entitled to the benefits of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure, shall pay to the certified court reporter immediately the fee charged. The fee shall be paid by a litigant entitled to the benefits of Article 5181 through 5188 of the Louisiana Code of Civil Procedure only when the litigant recovers judgment for costs and realizes a sufficient amount therefrom to pay his fee.

Acts 1999, No. 1230, §1; Acts 2008, No. 521, §1.



RS 13:985.1 - Thirty-First Judicial District; indigent transcript fund; reporter's fees

§985.1. Thirty-First Judicial District; indigent transcript fund; reporter's fees

A.(1) The court administrator or the district judge for the Thirty-First Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents or salaries, except as provided in this Subsection.

(2) All funds received and deposited therein shall be used and paid out:

(a) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, hearings on writs, and all court proceedings.

(b) To compensate juvenile court reporters for the preparation of all transcripts arising from juvenile proceedings in Jefferson Davis Parish when the juvenile's parent or legal custodian or the adult, over whom the court may exercise juvenile jurisdiction, is found to be indigent in accordance with Children's Code Articles 320 and 321.

(c) To compensate court reporters appointed in accordance with R.S. 13:985 for salaries or any portion thereof.

(3) If funds are available at the end of the fiscal year, the court administrator may retain two thousand dollars from the fund as compensation for administration of the fund.

B. Court reporters shall be paid two dollars and fifty cents per thirty-one-line page for such work, and twenty-five cents per page for each copy, as funds become available, all such payments to be made from the criminal indigent transcript fund by the court administrator or the district judge.

C. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations, except parking, there shall be assessed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be transmitted to the court administrator or the district judge for further disposition in accordance herewith.

D. The court administrator or the district judge shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513. The cost of the audit shall be paid from monies in the fund.

Acts 1999, No. 1230, §1; Acts 2008, No. 521, §1.



RS 13:985.2 - Thirty-Eighth Judicial District; indigent transcript fund

§985.2. Thirty-Eighth Judicial District; indigent transcript fund

A.(1) The clerk of court for the Thirty-Eighth Judicial District Court shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents, except as provided in this Subsection.

(2) All funds received and deposited shall be used and paid out as follows:

(a) To compensate court reporters for the preparation of all transcripts arising from juvenile proceedings when the juvenile's parent or legal guardian or the adult over whom the court is exercising juvenile jurisdiction is found to be indigent in accordance with applicable provisions of the Louisiana Children's Code, including Articles 320 and 321.

(b) To compensate court reporters for the preparation of all transcripts of testimony in civil proceedings filed or ruled as pauper actions in accordance with the applicable provisions of Code of Civil Procedure Articles 5181 et seq.

(c) To compensate criminal court reporters for the preparation of all transcripts for indigent defendants, including trials, motions, felony guilty pleas, hearings on writs, and all court proceedings.

(3) If funds are available at the end of the fiscal year, the clerk of court may retain up to two thousand dollars from the fund as compensation for administration of the fund.

B. Court reporters shall be paid from the fund for transcription in all cases where the party is indigent or a pauper. The court reporters shall be paid up to three dollars and fifty cents per thirty-two line page and paid twenty-five cents per page for each copy, as funds become available, all such payments to be made from the fund by the clerk of court. The amount paid for each thirty-two line page shall be determined by the judge.

C. In all criminal cases over which the court has original, appellate, supervisory, or concurrent jurisdiction, not to include traffic violations, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who forfeits his bond a sum not to exceed ten dollars, which shall be transmitted to the clerk of court for further disposition in accordance with this Section.

D. In all civil cases, except actions filed in forma pauperis pursuant to the provisions of Code of Civil Procedure Articles 5181 et seq., there shall be collected an additional filing fee not to exceed twenty dollars, which shall be transmitted to the clerk of court for further disposition in accordance with this Section.

E. The clerk of court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with the provisions of R.S. 24:513.

Acts 2012, No. 301, §1.



RS 13:991 - Judicial expense fund for nineteenth judicial district; established

PART VI. JUDICIAL EXPENSE FUNDS

§991. Judicial expense fund for nineteenth judicial district; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Nineteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Nineteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, shall be in addition to all other fines, costs or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this section in a separate account to be designated as the Judicial Expense Fund for the Nineteenth Judicial District Court. The judges, en banc, of the Nineteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1969, No. 135, §1.



RS 13:992 - Judicial expense fund; disbursements

§992. Judicial expense fund; disbursements

A. The judges, en banc, of the Nineteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized or established by law for any of the aforesaid purposes.

Added by Acts 1969, No. 135, §1.



RS 13:992.1 - Judicial building fund

§992.1. Judicial building fund

A. The Nineteenth Judicial District Court and the clerk of court of the Nineteenth Judicial District are hereby authorized to impose the following additional costs of court and service charges provided for in Subsection B of this Section in all cases over which the court has jurisdiction, until the bonded indebtedness provided for in Subsection C of this Section is paid. The costs and charges provided in Subsection B of this Section shall not apply to cases involving juvenile and family matters. The costs and charges may be up to and include the maximum amount set forth and shall be imposed on order of the judges en banc. Such costs and charges shall be paid to the clerk of court when the filing is made.

B.(1) Until such time that public bids are let for the construction project the amounts of the costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided

Amount of Cost Authorized

(a) Recordings

Up to thirty dollars per recordation

(b) Civil Filings

Up to twenty-five dollars per civil filing

(c) Jury Trials

Up to one hundred dollars per jury requested

(d) Class Actions

Up to one thousand twenty-five dollars per class certified

(2) After public bids are let for the construction project the amounts of costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided

Amount of Cost Authorized

(a) Recordings

Up to thirty dollars per recordation

(b) Civil Filings

Up to two hundred dollars per civil filing

(c) Jury Trials

Up to two hundred dollars per jury requested

(d) Class Actions

Up to two thousand fifty dollars per class certified

(e) All matters filed

into civil suit record

Up to ten dollars per item filed

(3) The matters filed into a civil record upon which the costs provided for in Subparagraph (2)(e) shall be imposed shall include but not be limited to petitions, motions, orders, judgments, citations, rules, evidence, correspondence, affidavits, dismissals, depositions, writs, appeals, answers, subpoenas, and jury matters.

C.(1) Solely for the purposes of this Section, there is hereby created the Nineteenth Judicial District Court Building Commission for purposes of the construction and funding of the courthouse, which shall be deemed to be a public commission. The judges, en banc, of the Nineteenth Judicial District Court shall serve as the board of commissioners thereof. The commission shall be a public corporation with power to contract, administer the proceeds of the costs and charges authorized in this Section, lease, sublease, and otherwise provide for the construction, equipping, maintenance, and operation of a new courthouse for the Nineteenth Judicial District Court and to pledge and dedicate the receipts of the courthouse construction fund created hereby for the payment of any lease or sublease obligation, loan agreement, or other financing agreement relative thereto.

(2) The commission shall elect a chairman and vice chairman. The judicial administrator for the Nineteenth Judicial District Court shall serve as secretary-treasurer for the commission.

(3) Notwithstanding any other law to the contrary, issues regarding ownership and liability for maintenance and operation expenses of the new courthouse shall be provided for between the commission and East Baton Rouge Parish in a lease or sublease of the courthouse to the commission or by a cooperative endeavor agreement prior to the awarding of the contract for construction of the new courthouse.

(4) The monies generated pursuant to this Section shall be forwarded by the clerk of court and sheriff to the fiscal agent bank chosen by the commission to be held in the courthouse construction fund. Any funds currently on deposit to the separate account of the judicial expense fund from the costs and charges authorized by this Section shall be transferred at the discretion of the commission to the courthouse construction fund held by the commission's fiscal agent. These monies deposited to the courthouse construction fund shall be dedicated to the design, planning, feasibility, acquisition, construction, equipping, operating, and maintaining a new facility to house the Nineteenth Judicial District Court, the Family Court of East Baton Rouge Parish, the offices of the clerk of court for the Nineteenth Judicial District, and such other ancillary agencies as may be necessary. No monies generated pursuant to this Section shall be used for payment of any bonded indebtedness involving site acquisition or construction of a new facility unless approved by the Joint Legislative Committee on the Budget and the State Bond Commission.

(5) For the purposes of this Section, "equipping" shall include but not be limited to expenditures for the purchase and maintenance of computer software and hardware for the agencies housed in the judicial facility.

(6) Notwithstanding any other provision of law to the contrary, the commission may pledge and dedicate the receipts of the courthouse construction fund for the payment of any obligation, loan agreement, or other financing agreement in connection with the issuance of bonds or other evidence of indebtedness for the commission by the Louisiana Public Facilities Authority or the Louisiana Local Government Environmental Facilities and Community Development Authority.

D. If public bids are not let for the construction of a new facility as provided in this Section within four years of August 15, 2003, then the authority provided in this Section to levy the additional costs and charges shall terminate and be null and void. Thereafter, no costs or charges authorized in this Section shall be imposed or collected. Should the authority to levy such costs and charges terminate as set forth herein, all funds collected and deposited in the separate account as provided in this Section shall be used solely for capital improvements to the facility then housing the Nineteenth Judicial District Court.

Acts 2003, No. 1141, §1; Acts 2004, No. 611, §1; Acts 2005, No. 73, §1, eff. June 16, 2005; Acts 2006, 1st Ex. Sess., No. 9, §1, eff. Feb. 23, 2006; Acts 2006, No. 328, §1, eff. June 13, 2006.

NOTE: See Acts 2006, No. 328, §2, relative to effectiveness.



RS 13:993 - Judges; prohibition against payment of salaries from judicial expense fund

§993. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Nineteenth Judicial District to any of the judges of the Nineteenth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1969, No. 135, §1.



RS 13:994 - Judicial expense fund for Twenty-fourth Judicial District; established

§994. Judicial expense fund for Twenty-fourth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Fourth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.

B. REPEALED BY ACTS 1993, NO. 834, §6, Eff. JUNE 22, 1993.

C. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Fourth Judicial District Court. The judges, en banc, of the Twenty-Fourth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1975, No. 603, §1; Acts 1989, No. 158, §1; Acts 1990, No. 72, §1; Acts 1993, No. 834, §6, eff. June 22, 1993.



RS 13:995 - Judicial expense fund; disbursements

§995. Judicial expense fund; disbursements

A. The judges, en banc, of the Twenty-Fourth Judicial District Court may, in addition to salaries otherwise provided, authorized or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized or established by law for any of the aforesaid purposes.

Added by Acts 1975, No. 603, §1.



RS 13:995.1 - Judicial building fund

§995.1. Judicial building fund

A. In all cases over which the Twenty-Fourth Judicial District Court has jurisdiction, a service charge of forty-nine dollars per filing, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. is hereby imposed and shall be paid to the clerk of court when the filing is made.

B. In each criminal case where a fine is imposed or court costs are ordered to be paid, a service charge of forty-nine dollars shall be collected by the sheriff's office, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The monies generated pursuant to this Section shall be forwarded by the clerk of court and sheriff to the department of finance for Jefferson Parish and placed in an account dedicated to the acquisition, construction, renovating, equipping, and maintenance of the Twenty-Fourth Judicial District Court building or any new Twenty-Fourth Judicial District Court building, and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The Jefferson Parish Council, as governing authority of the parish of Jefferson, shall have control over the fund and all disbursements made therefrom. The council, with the concurrence of the judges, en banc, may by ordinance reduce the amount of the service charges levied pursuant to this Section, if the balance of sums on deposit in the fund exceeds the requirements of the acquisition, construction, renovating, equipping, and maintenance of the Twenty-Fourth Judicial District Court building or any new Twenty-Fourth Judicial District Court building, and for the maintenance and payment of any bond indebtedness on any such existing facility.

E. The authority for a judge to impose the service charge on each civil filing and the service charge as an additional fee in each criminal case is terminated on July 1, 2034, or upon completion of the payment of any bond indebtedness on any such facility, whichever is earlier.

Acts 1990, No. 394, §1, eff. July 18, 1990; Acts 2001, No. 1012, §1, eff. June 27, 2001; Acts 2006, No. 736, §1.



RS 13:996 - Judicial Clerk's Fund for Thirty-second Judicial District established

§996. Judicial Clerk's Fund for Thirty-second Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirty-second Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed twenty dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the Thirty-second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. REPEALED BY ACTS 1993, NO. 834, §6, Eff. JUNE 22, 1993.

C. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Clerk's Fund for the Thirty-second Judicial District Court. The judges, en banc, of the Thirty-second Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1980, No. 754, §1, eff. July 31, 1980; Acts 1990, No. 72, §1; Acts 1993, No. 834, §6, eff. June 22, 1993; Acts 1993, No. 933, §1.



RS 13:996.1 - Judicial Clerk's Fund; disbursements

§996.1. Judicial Clerk's Fund; disbursements

A. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the Judicial Clerk's Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Clerk's Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court.

B. In general, the Judicial Clerk's Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1980, No. 754, §1, eff. July 31, 1980.



RS 13:996.2 - Judges; prohibition against payment of salaries from Judicial Clerk's Fund

§996.2. Judges; prohibition against payment of salaries from Judicial Clerk's Fund

No salary shall be paid from the Judicial Clerk's Fund for the Thirty-Second Judicial District to any of the judges of the Thirty-Second Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1980, No. 754, §1, eff. July 31, 1980.



RS 13:996.3 - Judicial expense fund for the Family Court for the parish of East Baton Rouge; established; disbursements

§996.3. Judicial expense fund for the Family Court for the parish of East Baton Rouge; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Nineteenth Judicial District shall collect from every person filing any action, suit, or motion and rule to show cause on the docket of the Family Court of East Baton Rouge Parish and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said court, sitting en banc, which sum shall not exceed twenty-five dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and in all criminal nonsupport cases over which the Family Court of East Baton Rouge Parish has jurisdiction, including contempt proceedings provided for by Children's Code Article 1353, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Family Court for the parish of East Baton Rouge. The judges, en banc, of the Family Court for the parish of East Baton Rouge shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

Added by Acts 1980, No. 505, §1; Acts 1995, No. 809, §1.



RS 13:996.4 - Judicial expense fund; disbursements

§996.4. Judicial expense fund; disbursements

A. The judges, en banc, of the Family Court for the parish of East Baton Rouge, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining or both, a law library for the court, or for buying or maintaining or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or functions of the court, of the office of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies now or hereafter provided, authorized, or established by law for any of these purposes.

Added by Acts 1980, No. 505, §1.



RS 13:996.5 - Judges; prohibition against payment of salaries from judicial expense fund

§996.5. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Family Court for the parish of East Baton Rouge to any of the judges of the Family Court for the parish of East Baton Rouge except as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1980, No. 505, §1.



RS 13:996.6 - Judicial expense fund for Twenty-First Judicial District; established

§996.6. Judicial expense fund for Twenty-First Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the respective parishes of the Twenty-First Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed twenty dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Twenty-First Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond, a sum likewise determined, but which shall not exceed twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be collected by the sheriff in the respective parishes of the Twenty-First Judicial District for further disposition in accordance with this Section.

B. The clerk of court and the sheriff in the respective parishes of the Twenty-First Judicial District shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-First Judicial District Court. The judges, en banc, of the Twenty-First Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1980, No. 553, §1. Amended by Acts 1981, No. 437, §1; Acts 1985, No. 64, §1; Acts 2012, No. 46, §1.



RS 13:996.7 - Judicial expense fund; disbursements

§996.7. Judicial expense fund; disbursements

The judges, en banc, of the Twenty-First Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established for, or related to, the proper administration or function of the court of the office of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1980, No. 553, §1; Acts 2012, No. 452, §1.



RS 13:996.8 - Judges; prohibition against payment of salaries from judicial expense fund

§996.8. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Twenty-First Judicial District to any of the judges of the Twenty-First Judicial District except as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1980, No. 553, §1; Acts 2012, No. 452, §1.



RS 13:996.9 - Judicial expense fund for Fourteenth Judicial District established

§996.9. Judicial expense fund for Fourteenth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Fourteenth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the Fourteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Fourteenth Judicial District Court. The judges, en banc, of the Fourteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1980, No. 547, §1; Acts 1986, No. 457, §1; Acts 1986, 1st Ex. Sess., No. 14, §1.



RS 13:996.10 - Judicial expense fund; disbursements

§996.10. Judicial expense fund; disbursements

A. The judges, en banc, of the Fourteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:964, or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are not or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1980, No. 547, §1.



RS 13:996.11 - Judges; prohibition against payment of salaries from judicial expense fund

§996.11. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Fourteenth Judicial District to any of the judges of the Fourteenth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1980, No. 547, §1.



RS 13:996.12 - Repealed by Acts 1982, No. 136, 1, eff. July 12, 1982

§996.12. Repealed by Acts 1982, No. 136, §1, eff. July 12, 1982



RS 13:996.13 - Judicial clerk's fund for Twenty-Ninth Judicial District established

§996.13. Judicial clerk's fund for Twenty-Ninth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerks of court of the Twenty-Ninth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Twenty-Ninth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial clerk's fund for the Twenty-Ninth Judicial District Court. The judges, en banc, of the Twenty-Ninth Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1981, No. 511, §1, eff. July 19, 1981; Acts 1985, No. 848, §1; Acts 1987, No. 191, §1.



RS 13:996.14 - Judicial clerk's fund; disbursements

§996.14. Judicial clerk's fund; disbursements

A. The judges, en banc, may appoint such law clerks and secretarial, clerical, research, administrative, and other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial clerk's fund. In like manner, the judges, en banc, may utilize the monies in the judicial clerk's fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying, leasing, or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

B. In general, the judicial clerk's fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1981, No. 511, §1, eff. July 19, 1981; Acts 1985, No. 848, §1.



RS 13:996.15 - Judges; prohibition against payment of salaries from judicial clerk's fund

§996.15. Judges; prohibition against payment of salaries from judicial clerk's fund

No salary shall be paid from the judicial clerk's fund for the Twenty-Ninth Judicial District to any of the judges of the Twenty-Ninth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1981, No. 511, §1, eff. July 19, 1981.



RS 13:996.16 - Judicial expense fund for First Judicial District established

§996.16. Judicial expense fund for First Judicial District established

A. In addition to all other fees or costs, now or hereafter provided by law, the clerk of court of the First Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the First Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars; shall be in addition to all other fines, costs, or forfeitures lawfully imposed; and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account, to be designated as the Judicial Expense Fund for the First Judicial District Court. The judges, en banc, of the First Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1981, No. 150, §1.



RS 13:996.17 - Judicial expense fund; disbursements

§996.17. Judicial expense fund; disbursements

A. The judges, en banc, of the First Judicial District Court may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges; and, is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1981, No. 150, §1.



RS 13:996.18 - Judges; prohibition against payment of salaries from judicial expense fund

§996.18. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the judicial expense fund for the judicial district to any of the judges of the First Judicial District except as may be paid for administering the said fund, and then only after prior legislative approval.

Added by Acts 1981, No. 150, §1.



RS 13:996.19 - District court fund for Seventeenth Judicial District; established

§996.19. District court fund for Seventeenth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Seventeenth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed ten dollars, subject however, to the provisions of Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Seventeenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant, who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court shall remit all sums collected or received under this Section to the judges of the Seventeenth Judicial District Court who shall deposit same in a special account. The judges, en banc, shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund, and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

Added by Acts 1982, No. 863, §1, eff. Aug. 4, 1982.



RS 13:996.20 - District court fund; disbursements

§996.20. District court fund; disbursements

A. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the district court fund. In like manner, the judges, en banc, may utilize the monies in the fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

B. In general, the district court fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 863, §1, eff. Aug. 4, 1982.



RS 13:996.21 - Judges; prohibition against payment of salaries from district court fund

§996.21. Judges; prohibition against payment of salaries from district court fund

No salary shall be paid from the district court fund for the Seventeenth Judicial District Court to any of the judges, except as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1982, No. 863, §1, eff. Aug. 4, 1982.



RS 13:996.22 - Judicial Expense Fund for the Tenth Judicial District; established

§996.22. Judicial Expense Fund for the Tenth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Tenth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Tenth Judicial District Court has jurisdiction, except traffic violations, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed twenty-five dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. In all criminal cases involving traffic offenses pursuant to Title 32 of the Louisiana Revised Statutes of 1950 over which the Tenth Judicial District Court has jurisdiction, there shall be taxed as court costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. All sums so taxed and collected shall be transmitted to the clerk of court for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account, to be designated as the Judicial Expense Fund for the Tenth Judicial District Court. The judges, en banc, of the Tenth Judicial District shall have control over the fund and all disbursements therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

Added by Acts 1982, No. 108, §1; Acts 1982, No. 616, §1; Acts 2011, No. 15, §1.



RS 13:996.22.1 - Judicial expense fund for the Tenth Judicial District; additional costs in criminal cases

§996.22.1. Judicial expense fund for the Tenth Judicial District; additional costs in criminal cases

The judges of the Tenth Judicial District, sitting en banc, are authorized to increase the maximum amount of costs that may be imposed in all criminal cases over which the district court has jurisdiction against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, in an amount which shall not exceed ten dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. All sums so taxed and collected shall be transmitted by the sheriff to the clerk of court as provided by law governing the judicial expense fund.

Acts 2004, No. 403, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:996.23 - Judicial expense fund; disbursements

§996.23. Judicial expense fund; disbursements

A. The judges, en banc, of the Tenth Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, also may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court or for buying and/or maintaining any type of equipment, supplies, or other items, consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with or incidental or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 108, §1; Acts 1982, No. 616, §1.



RS 13:996.24 - Judges; prohibition against payment of salaries from judicial expense fund

§996.24. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the judicial expense fund for the judicial district to any of the judges of the Tenth Judicial District, except such amount as may be paid for administering the fund and then only after prior legislative approval.

Added by Acts 1982, No. 108, §1; Acts 1982, No. 616, §1.



RS 13:996.25 - Judicial Expense Fund for Fifteenth Judicial District; established

§996.25. Judicial Expense Fund for Fifteenth Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Fifteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Fifteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this section in a separate account to be designated as the Judicial Expense Fund for the Fifteenth Judicial District Court. The judges, en banc, of the Fifteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1982, No. 108, §1.



RS 13:996.26 - Judicial Expense Fund for Fifteenth Judicial District; disbursements

§996.26. Judicial Expense Fund for Fifteenth Judicial District; disbursements

The judges, en banc, of the Fifteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 108, §1.



RS 13:996.27 - Judges; prohibition against payment of salaries from judicial expense fund

§996.27. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Fifteenth Judicial District to any of the judges of the Fifteenth Judicial District except as may be paid for administering the said fund, and then only after prior legislative approval.

Added by Acts 1982, No. 108, §1.



RS 13:996.28 - Judicial Expense Fund for Ninth Judicial District

§996.28. Judicial Expense Fund for Ninth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Ninth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Ninth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond a sum likewise determined but which shall not exceed ten dollars and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. All sums so taxed and collected shall be transmitted to the clerk of court for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account, to be designated as the Judicial Expense Fund for the Ninth Judicial District Court. The judges, en banc, of the judicial district shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges, en banc, may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges; and, is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the judicial district to any of the judges except as may be paid for administering the said fund, and then only after prior legislative approval.

E. REPEALED BY ACTS 1995, NO. 339, §2.

Added by Acts 1982, No. 633, §1. Amended by Acts 1994, 3rd Ex. Sess., No. 116, §2; Acts 1995, No. 339, §2; Acts 1999, No. 235, §1.



RS 13:996.29 - Judicial expense fund for the Twenty-Second Judicial District; established

§966.29. Judicial expense fund for the Twenty-Second Judicial District; established

A. In addition to all other fees or costs now or hereafter provided by law, the clerks of court of the parishes of St. Tammany and Washington shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars per civil filing, subject, however, to the provisions of the Code of Civil Procedure Article 5181, et seq. In all criminal cases over which the Twenty-Second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be collected by the sheriffs of the parishes of St. Tammany and Washington for further disposition in accordance with this Section.

B. The clerks of court and the sheriffs of the parishes of St. Tammany and Washington shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Second Judicial District Court in depositaries to be designated by the judges of the court, sitting en banc. The judges, en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Added by Acts 1982, No. 617, §1.



RS 13:996.30 - Judicial expense fund; disbursements

§996.30. Judicial expense fund; disbursements

A. The judges, en banc, of the Twenty-Second Judicial District Court may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with, or germane to, the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

Added by Acts 1982, No. 617, §1.



RS 13:996.31 - Judges; prohibition against payment of salaries from judicial expense fund

§966.31. Judges; prohibition against payment of salaries from judicial expense fund

No salary shall be paid from the Judicial Expense Fund for the Twenty-Second Judicial District Court to any of the judges of the district except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1982, No. 617, §1.



RS 13:996.32 - Judicial Clerk's Fund for Third Judicial District; established; disbursements

§996.32. Judicial Clerk's Fund for Third Judicial District; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Third Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Third Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed seventeen dollars and fifty cents, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Clerk's Fund for the Third Judicial District Court. The judges, en banc, of the Third Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the Judicial Clerk's Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Clerk's Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining or both, any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court, including bookkeeping services or to reimburse other court funds for such services, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Clerk's Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the Judicial Clerk's Fund for the Third Judicial District to any of the judges of the Third Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Added by Acts 1983, No. 2, §1, eff. May 18, 1983; Acts 1988, No. 261, §1; Acts 1988, No. 262, §1.



RS 13:996.33 - Judicial expense fund; Twelfth Judicial District

§996.33. Judicial expense fund; Twelfth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twelfth Judicial District Court shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed ten dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Twelfth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court shall remit each month all sums collected or received under this Section directly to the judges of the court who shall deposit the same in a special account, to be designated as the judicial expense fund. The judges, en banc, shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the funds so collected and disbursed and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel and purchase such supplies as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the said expenses and salaries of such personnel out of the monies in the judicial expense fund.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the judicial expense fund for the Twelfth Judicial District Court to any of the judges.

Added by Acts 1983, No.316, §1.



RS 13:996.34 - Judicial expense fund for Twenty-Seventh Judicial District; established; criminal case fees; sheriff's fees; disposition

§996.34. Judicial expense fund for Twenty-Seventh Judicial District; established; criminal case fees; sheriff's fees; disposition

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Seventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Twenty-Seventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum determined by the judges of the district sitting en banc but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Seventh Judicial District Court. The judges of the Twenty-Seventh Judicial District sitting en banc shall have control over the fund and all disbursements from the fund. They shall cause to be conducted an annual audit of the fund and the books and accounts relating to the fund and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

C. The judges of the Twenty-Seventh Judicial District Court sitting en banc may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges sitting en banc may further appoint any secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges sitting en banc may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, for the renovation, improvement, or purchasing of existing structures or the construction of new structures to be used for any purposes incidental to, or related to the proper administration or function of the court or the office of the individual judges, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the Judicial Expense Fund for the Twenty-Seventh Judicial District to any of the judges of the Twenty-Seventh Judicial District except as may be paid for administering the fund and then only after prior legislative approval.

E.(1) In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Seventh Judicial District shall collect a fee of fifteen dollars from every person who is convicted, after trial, by a guilty plea, or by forfeiture of bond, of a crime or traffic offense. Such fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) Notwithstanding any provision of this Section or the law to the contrary the fees required in Paragraph (1) of this Subsection shall be transmitted by the clerk to the parish governing authority of the parish of St. Landry for expenditure by it in meeting the costs of housing, feeding, and maintaining persons in the parish prison and for payment of jury and witness fees associated with criminal cases.

F. In addition to all other fees or costs now or hereafter provided by law, the sheriff of St. Landry Parish shall be entitled to a fee of ten dollars in all criminal cases against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond. This fee shall be remitted to the sheriff of St. Landry Parish to be used in defraying the expenses of his office and he may use all methods available under the law to enforce and collect same.

Added by Acts 1983, No. 352, §1. Acts 1986, No. 457, §2; Acts 1986, 1st Ex. Sess., No. 14, §1; Acts 1989, No. 535, §1; Acts 1992, No. 928, §1; Acts 1993, No. 707, §1, eff. June 21, 1993.



RS 13:996.35 - Additional sheriffs' fees; parishes of Iberia and St. Landry

§996.35. Additional sheriffs' fees; parishes of Iberia and St. Landry

In addition to all other fees or costs now or hereafter provided by law, the sheriffs in the parishes of Iberia and St. Landry shall be entitled to an additional fee of ten dollars in all criminal cases brought in district court against every defendant who is convicted after trial or after a plea of guilty or nolo contendere or who has forfeited his bond. This fee shall be remitted to the sheriff of the parish to be used to defray the expenses of his office. The sheriff may use all methods available under the law to enforce and collect the fees.

Acts 1999, No. 1026, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:996.36 - Judicial expense fund; Eighteenth Judicial District

§996.36. Judicial expense fund; Eighteenth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Eighteenth Judicial District Court shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq.; and, in all criminal cases over which the Eighteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Eighteenth Judicial District Court. The judges, en banc, shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the funds so collected and disbursed and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, court reporters, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the said expenses and salaries of such personnel out of the monies in the judicial expense fund. The judges, en banc, may utilize the monies in the fund to pay all or any part of the cost of establishing and maintaining a law library for the court and for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the judicial expense fund for the Eighteenth Judicial District Court to any of the judges.

Added by Acts 1983, No. 316, §1; Acts 1983, No. 352, §3; Acts 1983, No. 443, §1.



RS 13:996.36.1 - Additional fees or costs; Eighteenth Judicial District

§996.36.1. Additional fees or costs; Eighteenth Judicial District

A. In addition to all other fees or costs provided for in R.S. 13:996.36(A), the clerk of the Eighteenth Judicial District Court shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, an additional sum to be determined by a majority of the judges of said district, sitting en banc, which sum shall not exceed ten dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq.

B. In addition to all other fees or costs provided for in R.S. 13:996.36(A), in all criminal cases over which the Eighteenth Judicial District Court has jurisdiction, it shall tax as costs against every defendant who is convicted after trial or who pleads guilty or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

Acts 1999, No. 1187, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:996.37 - Judicial expense fund for Sixteenth Judicial District

§996.37. Judicial expense fund for Sixteenth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Sixteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Sixteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Sixteenth Judicial District Court. The judges, en banc, of the Sixteenth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Sixteenth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Sixteenth Judicial District to any of the judges of the Sixteenth Judicial District, except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §1.



RS 13:996.38 - Judicial expense fund for Sixth Judicial District

§996.38. Judicial expense fund for Sixth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Sixth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Sixth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Sixth Judicial District Court. The judges, en banc, of the Sixth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Sixth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Sixth Judicial District to any of the judges of the Sixth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §2.



RS 13:996.39 - Judicial expense fund for Thirty-ninth Judicial District

§996.39. Judicial expense fund for Thirty-ninth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-ninth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of said district, which sum shall not exceed ten dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq. In all criminal cases over which the Thirty-ninth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith. However, in all criminal cases over which the Thirty-ninth Judicial District Court has jurisdiction, there may be taxed as costs against every defendant who is convicted of a felony after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed five hundred dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-ninth Judicial District Court. The judge of the Thirty-ninth Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-ninth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court or the office of the judge thereof, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-ninth Judicial District to the judge thereof except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §3; Acts 1990, No. 333, §1.



RS 13:996.41 - Judicial expense fund; Fortieth Judicial District Court

§996.41. Judicial expense fund; Fortieth Judicial District Court

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court for the Fortieth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed seven dollars fifty cents, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Fortieth Judicial District Court. The judges, en banc, shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund to any of the judges of the court except as may be paid for administering the fund and then only after prior legislative approval.

E. Prior to January 1, 1985, by unanimous vote, the judges of the Twenty-ninth Judicial District Court shall adopt a court rule which will transfer a portion of the balance in the judicial clerk's fund for the Twenty-ninth Judicial District Court to the judicial expense fund for the Fortieth Judicial District Court on January 1, 1985.

Acts 1984, No. 52, §4, eff. Jan. 1, 1985; Acts 1990, No. 382, §1.



RS 13:996.42 - Judicial expense fund for Fourth Judicial District

§996.42. Judicial expense fund for Fourth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Fourth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the Fourth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Fourth Judicial District Court. The judges, en banc, of the Fourth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Fourth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to or related to the proper administration or function of the said court, or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Fourth Judicial District to any of the judges of the Fourth Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1984, No. 52, §7; Acts 1992, No. 675, §1.



RS 13:996.43 - Judicial expense fund for Fifth Judicial District

§996.43. Judicial expense fund for Fifth Judicial District

NOTE: R.S. 13:996.43 AS ENACTED BY ACTS 1985, NO. 252, §1, EFF. JULY 6, 1985:

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181, et seq. In all criminal cases over which the Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Fifth Judicial District Court. The judges, en banc, of the Fifth Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks and secretarial, clerical, research, administrative, and other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, to support the Indigent Defender Board, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court, or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law for any of these purposes.

NOTE: R.S. 13:996.43 AS ENACTED BY ACTS 1985, NO. 974, §1:

A.(1) In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, the sum of fifteen dollars subject to the provisions of Louisiana Code of Civil Procedure Article 5181, et seq.

(2) In all criminal cases over which the Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum which shall not exceed seven dollars and fifty cents. Such sum shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance with this Section.

B. The clerks of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Fifth Judicial District, hereinafter referred to as "the fund". The district judges, en banc, shall have control over the fund and all disbursements. They shall conduct an annual audit of the fund including the books and accounts, and shall file such audit with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may expend monies from the fund to:

(1) Fix and pay each of their court reporters a salary in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law.

(2) Appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the proper administration business and function of the court.

(3) Pay all or any part of the cost of establishing or maintaining a law library for the court.

(4) Buy or maintain any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court(s).

(5) Effectuate any purpose or purposes connected with, incidental to or related to the proper administration or function of the district, or the offices of the individual judges.

D. The monies in the fund shall be in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for the Fifth Judicial District for any other purposes.

E. No salary shall be paid from the fund to any of the judges of said district. Prior legislative approval shall be required to pay any judge's costs for administering the fund.

Acts 1985, No. 252, §1, eff. July 6, 1985; Acts 1985, No. 974, §1.



RS 13:996.44 - Judicial expense fund for Eighth Judicial District

§996.44. Judicial expense fund for Eighth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Eighth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Articles 5181, et seq. In all criminal cases over which the Eighth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Eighth Judicial District Court. The judge of the Eighth Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Eighth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the office of the judge and is in addition to any and all other funds, salaries, expenses, or other monies provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Eighth Judicial District to the judge except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1985, No. 916, §1.



RS 13:996.45 - Judicial expense fund for Twenty-Eighth Judicial District

§996.45. Judicial expense fund for Twenty-Eighth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Twenty-Eighth Judicial District shall collect from every person filing any type of civil suit or proceeding, who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181, et seq. In all criminal cases over which the Twenty-Eighth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Twenty-Eighth Judicial District Court. The judge of the Twenty-Eighth Judicial District Court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Twenty-Eighth Judicial District Court may, in lieu of all or part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, and other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the office of the judge and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Twenty-Eighth Judicial District to the judge thereof except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1985, No. 916, §2.



RS 13:996.46 - Judicial expense fund for Thirty-Fifth Judicial District

§996.46. Judicial expense fund for Thirty-Fifth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of said district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure, Art. 5181, et seq. In all criminal cases over which the Thirty-Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial, or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-Fifth Judicial District Court. The judge of the Thirty-Fifth Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-Fifth Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purposes connected with, incidental to or related to the proper administration or function of the said court or the office of the judge thereof, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-Fifth Judicial District to the judge thereof except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1985, No. 916, §3; Acts 1985, No. 1013, §1.



RS 13:996.47 - Judicial expense fund for Thirty-Seventh Judicial District

§996.47. Judicial expense fund for Thirty-Seventh Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-Seventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181, et seq. In all criminal cases over which the Thirty-Seventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-Seventh Judicial District Court. The judge of the Thirty-Seventh Judicial District shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-Seventh Judicial District Court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay his court reporters a salary from the judicial expense fund. The judge may further appoint such secretarial, clerical, research, administrative, or other personnel as he deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the office of the judge thereof, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-Seventh Judicial District to the judge thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1985, No. 916, §4; Acts 1985, No. 1013, §1.



RS 13:996.48 - Judicial clerk's fund for Thirty-Fourth Judicial District

§996.48. Judicial clerk's fund for Thirty-Fourth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-Fourth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed thirty dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181, et seq.; and in all criminal cases in St. Bernard Parish, both misdemeanors and felonies, there shall be taxed as costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond a sum likewise determined, but which shall not exceed twenty-five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under this Section in a separate account to be designated as the judicial clerk's fund for the Thirty-Fourth Judicial District Court. The judges, en banc, of the Thirty-Fourth Judicial District shall have control over and administer the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the judicial clerk's fund. In like manner, the judges, en banc, may utilize the monies in the judicial clerk's fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying, leasing, or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, lodging, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the judicial clerk's fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the above purposes.

E. No salary shall be paid from the judicial clerk's fund for the Thirty-Fourth Judicial District to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval

Acts 1986, No. 47, §1; Acts 1988, No. 862, §1; Acts 1991, No. 15, §1.



RS 13:996.49 - Judicial Expense Fund for Second Judicial District; established; disbursements; additional fees Claiborne Parish

§996.49. Judicial Expense Fund for Second Judicial District; established; disbursements; additional fees Claiborne Parish

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court of the Second Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of said district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181, et seq. In all criminal cases over which the Second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerks of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Second Judicial District Court. The judges, en banc, of the Second Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel, out of the monies in the Judicial Expense Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Expense Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Expense Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the Judicial Expense Fund for the Second Judicial District to any of the judges of the Second Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

F.(1) In addition to all other fees or costs now or hereafter provided by law, in all criminal cases in the district court of Claiborne Parish, there shall be taxed as costs against every defendant who is convicted after trial, by a guilty plea, or by forfeiture of bond, of a crime or traffic offense, a fee of ten dollars. Such fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) Notwithstanding any provision of this Section or other law to the contrary, the fees required in Paragraph (1) of this Subsection shall be transmitted by the sheriff of Claiborne Parish to the Claiborne Parish governing authority for expenditure by it in meeting the costs of housing, feeding, and maintaining juveniles against whom a petition of delinquency has been filed but who have not yet been adjudicated delinquent or formally sentenced.

(3) The fees required in Paragraph (1) of this Subsection shall be maintained by the police jury secretary in a separate fund. The Claiborne Parish police jury may pay all appropriate expenses as they accrue. Thirty days after the end of the preceding fiscal year, after all expenses have been paid, all funds in the account in excess of ten thousand dollars shall be transmitted by the secretary of the Claiborne Parish Police Jury, upon the written authority of the police jury, to the district attorney for the Second Judicial District for the use of the district attorney in funding the operations of his office.

(4) Notwithstanding any provision of this Section or any other law to the contrary, the Claiborne Parish Police Jury may expend all fees required in Paragraph (1) of this Subsection as follows:

(a) For the purpose of participating in the costs of or for the purpose of constructing or maintaining juvenile detention facilities, novice houses, facilities for pretrial or post-trial detainees, or any similar facility.

(b) For the use as matching funds for any state or federal monies available to the police jury for the purpose of housing, feeding, or maintaining juveniles.

(c) For the payment of services to out-of-parish facilities for pretrial or post-trial detainees.

(d) For any and all costs of rehabilitation of juveniles including but not limited to counseling or diversification programs.

(e) For any expenses incurred in housing, feeding, detaining, transferring, or maintaining juveniles.

Acts 1987, No. 191, §1; Acts 1995, No. 1063, §1, eff. Jan. 1, 1996.



RS 13:996.50 - Judicial Expense Fund for Twenty-sixth Judicial District; established; disbursements; additional fees for Webster Parish

§996.50. Judicial Expense Fund for Twenty-sixth Judicial District; established; disbursements; additional fees for Webster Parish

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Sixth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure, Article 5181 et seq.; and, in all criminal cases over which the Twenty-Sixth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant, who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Sixth Judicial District Court. The judges, en banc, of the Twenty-Sixth Judicial District shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the Judicial Expense Fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Expense Fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Expense Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purposes.

E. No salary shall be paid from the Judicial Expense Fund for the Twenty-Sixth Judicial District to any of the judges of the district, except as may be paid for administering the fund and then only after prior legislative approval.

F.(1) In addition to all other fees or costs now or hereafter provided by law, in all criminal cases in the district court for Webster Parish, there shall be taxed as costs against every defendant who is convicted of a crime after trial or after a plea of guilty or who forfeits bond in any such case, a fee of ten dollars. Such fee shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) Notwithstanding any provision of this Section or any other law to the contrary, the fees required in Paragraph (1) of this Subsection shall not be deposited in the Judicial Expense Fund for the Twenty-sixth Judicial District Court, but shall be transmitted by the sheriff of Webster Parish to the Webster Parish Police Jury for expenditure by it in meeting the costs of housing, feeding, and maintaining parish prisoners.

(3) Notwithstanding any provision of this Section or any other law to the contrary, the Webster Parish Police Jury may expend all fees received pursuant to this Subsection only for any of the following purposes:

(a) For the purpose of participating in the costs of or for the purpose of constructing or maintaining parish prison facilities, facilities for pretrial or post-trial detainees, or any similar facility.

(b) For use as matching funds for any state or federal monies available to the police jury for the purpose of housing, feeding, or maintaining parish prisoners.

(c) For the payment of services to out-of-parish facilities for pretrial or post-trial detainees.

(d) For any expenses incurred in housing, feeding, detaining, transferring, or maintaining parish prisoners.

(4) The fees received by the police jury as provided in this Subsection shall be maintained by the police jury treasurer in a separate fund. The Webster Parish Police Jury may pay all expenses as authorized in Paragraph (3) of this Subsection as they accrue.

Acts 1987, No. 562, §1; Acts 1999, No. 99, §1, eff. July 1, 1999.



RS 13:996.51 - Judicial Expense Fund for Seventh Judicial District

§996.51. Judicial Expense Fund for Seventh Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Seventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed ten dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181, et seq.; and, in all criminal cases over which the Seventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant, who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed and which shall be transmitted each month to the court by the sheriff for further disposition in accordance herewith.

B. The clerk of court and the sheriff shall place all sums collected or received under the provisions of this Section in a separate account to be designated as the Judicial Expense Fund for the Seventh Judicial District Court. The judges, sitting en banc, of the Seventh Judicial District shall have control over and administer the funds and all disbursements made from the fund. They shall cause to be conducted annually an audit of the funds so collected and disbursed and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The judges, en banc, may appoint such law clerks, court reporters, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries or reasonable expenses of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the Judicial Expense Fund to pay all or any part of the cost of establishing and maintaining a law library for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court, or to pay for actual expenses incurred, including travel, hotel, tuition, and fees, by any judge or clerk in attending any seminar or conference germane to the proper operation of the court.

D. In general, the Judicial Expense Fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

E. No salary shall be paid from the Judicial Expense Fund for the Seventh Judicial District Court to any of the judges of the district except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1987, No. 561, §1; Acts 1987, No. 681, §1.



RS 13:996.52 - Judicial expense fund for Thirty-eighth Judicial District established

§996.52. Judicial expense fund for Thirty-eighth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirty-eighth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil, Procedure Article 5181 et seq. In all criminal cases over which the Thirty-eighth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Thirty-eighth Judicial District Court. The judges of the district, en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. A majority of the judges, en banc, may appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, may fix and pay all or any part of the expenses and salaries of such personnel out of the monies in the judicial expense fund, and may utilize the monies in the fund to pay all or any part of the cost of establishing and maintaining a law library for the court and to buy and maintain any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies provided, authorized, or established by law for any such purposes. However, no salary shall be paid from the judicial expense fund to any of the judges of the district.

Acts 1991, No. 932, §1; Acts 2006, No. 620, §1.



RS 13:996.53 - Judicial expense fund for Thirteenth Judicial District established

§996.53. Judicial expense fund for Thirteenth Judicial District established

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirteenth Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure, Article 5181 et seq. In all criminal cases over which the Thirteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Thirteenth Judicial District Court. The judges of the district, en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. A majority of the judges, en banc, may appoint such law clerks, secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, may fix and pay all or any part of the expenses and salaries of such personnel out of the monies in the judicial expense fund, and may utilize the monies in the fund to pay all or any part of the cost of establishing and maintaining a law library for the court and to buy and maintain any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court.

D. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is supplemental and in addition to any and all other funds, salaries, expenses, or other monies provided, authorized, or established by law for any such purposes. However, no salary shall be paid from the judicial expense fund to any of the judges of the district.

Acts 1991, No. 932, §1.



RS 13:996.54 - Judicial expense fund for Twenty-third Judicial District

§996.54. Judicial expense fund for Twenty-third Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the Twenty-third Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181 et seq. In all criminal cases over which the Twenty-third Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the chief judge who shall place said sums in a separate account to be designated as the judicial expense fund for the Twenty-third Judicial District Court. The judges, en banc, of the Twenty-third Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Twenty-third Judicial District Court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Twenty-third Judicial District to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1995, No. 435, §1.



RS 13:996.55 - Judicial expense fund for Thirty-sixth Judicial District

§996.55. Judicial expense fund for Thirty-sixth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-sixth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Thirty-sixth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the chief judge, who shall place the funds in a separate account to be designated as the judicial expense fund for the Thirty-sixth Judicial District Court. The judges of the court, sitting en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges of the court, sitting en banc, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, sitting en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, sitting en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-sixth Judicial District Court to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1997, No. 344, §1.



RS 13:996.56 - Judicial expense fund for Thirty-third Judicial District

§996.56. Judicial expense fund for Thirty-third Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirty-third Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the district, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Thirty-third Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he or she pleads guilty or who forfeits his or her bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the judge of the district who shall place those sums in a separate account to be designated as the judicial expense fund for the Thirty-third Judicial District Court. The judge of the Thirty-third Judicial District shall have control over the fund and all disbursements made therefrom. He or she shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judge of the Thirty-third Judicial District Court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay his or her court reporter a salary from the judicial expense fund. The judge may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as he or she deems necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judge, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the Thirty-third Judicial District to the judge thereof, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1997, No. 344, §1.



RS 13:996.57 - Judicial expense fund for Thirtieth Judicial District

§996.57. Judicial expense fund for Thirtieth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court in the Thirtieth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Art. 5181 et seq. In all criminal cases over which the Thirtieth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or nolo contendere or who forfeits his bond a sum likewise determined, but which shall not exceed five dollars, which shall be collected by the sheriff.

B. The clerk of court and sheriff shall place all sums collected or received under this Section with the chief judge, who shall place the funds in a separate account to be designated as the judicial expense fund for the Thirtieth Judicial District Court. The judges of the court, sitting en banc, shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges of the court, sitting en banc, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, sitting en banc, may further appoint such secretarial, law clerks, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, sitting en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund for the Thirtieth Judicial District Court to any of the judges thereof except as may be paid for administering the fund and then only after prior legislative approval.

Acts 1998, 1st Ex. Sess., No. 75, §1.



RS 13:996.58 - Judicial Expense Fund for Eleventh Judicial District

§996.58. Judicial Expense Fund for Eleventh Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Eleventh Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Eleventh Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Eleventh Judicial District Court. The judges, en banc, of the Eleventh Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Eleventh Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may expend the monies in the judicial expense fund to pay all or any part of the cost of establishing and maintaining a law library for the court or for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purpose.

D. No salary shall be paid from the judicial expense fund for the Eleventh Judicial District to any of the judges of the Eleventh Judicial District except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1999, No. 55, §1.



RS 13:996.59 - Judicial Expense Fund for Thirty-first Judicial District; established; disbursements

§996.59. Judicial Expense Fund for Thirty-first Judicial District; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Thirty-first Judicial District shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the chief judge of said district, which sum shall not exceed fifteen dollars, subject, however, to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Thirty-first Judicial District Court has jurisdiction, there shall be assessed as costs against every defendant who is convicted after trial or after plea of guilty or nolo contendere or who forfeits his bond, a sum likewise determined, but which shall not exceed five dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Thirty-first Judicial District Court. The chief judge of the Thirty-first Judicial District Court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The chief judge of the Thirty-first Judicial District Court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The chief judge may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the chief judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library, or both, for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the Judicial Expense Fund for the Thirty-first Judicial District to any judge of the court except as may be paid for administering the said fund and then only after prior legislative approval.

Acts 1999, No. 1230, §1.



RS 13:996.60 - Judicial Expense Fund for the Twentieth Judicial District Court

§996.60. Judicial Expense Fund for the Twentieth Judicial District Court

A. The provisions of this Section apply to the Twentieth Judicial District Court.

B.(1) In addition to all other fees or costs now or hereafter provided by law, each clerk of court in the judicial district shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs a sum to be determined by the judges of said district, en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Louisiana Code of Civil Procedure Article 5181 et seq.

(2) In all criminal cases over which the district court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a sum to be determined by the judges of the district, en banc, which shall not exceed fifteen dollars, and which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

C. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the district court. The judges, en banc, of the judicial district shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

D. The judges, en banc, of the district court may, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F), or any other applicable law, and in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. The judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. The judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the purposes provided in this Subsection.

E. No salary shall be paid from the judicial expense fund for the judicial district to any of the judges of the judicial district, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 2003, No. 1141, §1; Acts 2004, No. 773, §1.



RS 13:996.61 - Interest accrued; deposit into judicial expense fund

§996.61. Interest accrued; deposit into judicial expense fund

In any judicial district court which has a judicial expense fund account, the court may deposit into the judicial expense fund account all interest earned on money deposited in other accounts that are in the name of or belonging to that district court, excluding the criminal court fund. The interest deposited into the judicial expense fund account shall be expended as authorized by law for expenditure of the judicial expense fund and shall be included in the annual audit of the judicial expense fund account. The interest accrued funds provided for in this Section shall not be used for salaries.

Acts 2003, No. 1039, §1.



RS 13:996.62 - Repealed by Acts 2012, No. 474, §4.

§996.62. Repealed by Acts 2012, No. 474, §4.



RS 13:996.63 - Repealed by Acts 2012, No. 474, §4.

§996.63. Repealed by Acts 2012, No. 474, §4.



RS 13:996.64 - Repealed by Acts 2012, No. 474, §4.

§996.64. Repealed by Acts 2012, No. 474, §4.



RS 13:996.65 - Judicial Expense Fund for Forty-Second Judicial District

§996.65. Judicial Expense Fund for Forty-Second Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Forty-Second Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Forty-Second Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Forty-Second Judicial District Court. The judges, en banc, of the Forty-Second Judicial District shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto in accordance with R.S. 24:513 et seq. and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Forty-Second Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may expend the monies in the judicial expense fund to pay all or any part of the cost of establishing and maintaining a law library for the court or for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purpose.

D. No salary shall be paid from the judicial expense fund for the Forty-Second Judicial District to any judge of the Forty-Second Judicial District, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 2007, No. 416, §1, eff. Jan. 1, 2009.



RS 13:996.66 - Judicial Expense Fund for Twenty-Fifth Judicial District

§996.66. Judicial Expense Fund for Twenty-Fifth Judicial District

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Twenty-Fifth Judicial District shall collect from every person filing any type of civil suit or proceeding, and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judges of the district, sitting en banc, which sum shall not exceed fifteen dollars, subject to the provisions of Code of Civil Procedure Article 5181 et seq. In all criminal cases over which the Twenty-Fifth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty, or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The clerk of court, sheriff, or any other agency or office authorized to collect such costs shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Twenty-Fifth Judicial District Court. The judges, en banc, of the judicial district shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the Twenty-Fifth Judicial District Court, in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may expend the monies in the judicial expense fund to pay all or any part of the cost of establishing and maintaining a law library for the court or for buying and maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and the judges, en banc, may use the judicial expense fund for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the court or the offices of the individual judges, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any such purpose.

D. No salary shall be paid from the judicial expense fund for the Twenty-Fifth Judicial District to any judge, except as may be paid for administering the fund and then only after prior legislative approval.

Acts 2009, No. 269, §1.

NOTE: See Acts 2009, No. 269, §2, and the La. Register, 8/20/09, Vol. 35, No. 08, pg. 1828. The Judicial Council approved the cost provided for in this Section.



RS 13:996.67 - Judicial building fund

§996.67. Judicial building fund

A. Subject to the approval of the Judicial Council of the Louisiana Supreme Court, the Civil District Court for the parish of Orleans and the clerk of court of the Civil District Court for the parish of Orleans are hereby authorized to impose the following additional costs of court and service charges provided for in Subsection B of this Section in all cases over which the court has jurisdiction, until the bonded indebtedness provided for in Subsection C of this Section is paid. The costs and charges provided in Subsection B of this Section shall not apply to cases involving juvenile and family matters. The costs and charges may be any amount up to and including the maximum amount set forth and shall be imposed on order of the judges en banc. Such costs and charges shall be paid to the clerk of court when the filing is made.

B.(1) Until such time that public bids are let for the construction project, the amounts of the costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided

Amount of Cost Authorized

(a) Recordings

Up to thirty dollars per recordation

(b) Civil Filings

Up to twenty-five dollars per civil filing

(c) Jury Trials

Up to one hundred dollars per jury

requested

(d) Class Actions

Up to one thousand twenty-five dollars per

class certified

(2) After public bids are let for the construction project the amounts of costs and charges which may be imposed shall be as provided in this Paragraph.

Service Provided

Amount of Cost Authorized

(a) Recordings

Up to thirty dollars per recordation

(b) Civil Filings

Up to two hundred dollars per civil filing

(c) Jury Trials

Up to two hundred dollars per jury

requested

(d) Class Actions

Up to two thousand fifty dollars per class

certified

(e) All matters filed

Up to ten dollars per item filed into civil

suit record

(3) The matters filed into a civil record upon which the costs provided for in Subparagraph (2)(e) of this Subsection shall be imposed shall include but not be limited to petitions, motions, orders, judgments, citations, rules, evidence, correspondence, affidavits, dismissals, depositions, writs, appeals, answers, subpoenas, and jury matters.

C.(1) Solely for the purposes of this Section, there is hereby created the Civil District Court for the parish of Orleans Judicial District Court Building Commission for purposes of the construction and funding of the courthouse, which shall be deemed to be a public commission. The judges, en banc, of the Civil District Court for the parish of Orleans shall serve as the board of commissioners thereof. The commission shall be a public corporation with power to contract, administer the proceeds of the costs and charges authorized in this Section, lease, sublease, and otherwise provide for the construction, equipping, maintenance, and operation of a new courthouse for the Civil District Court for the parish of Orleans and to pledge and dedicate the receipts of the courthouse construction fund created hereby for the payment of any lease or sublease obligation, loan agreement, or other financing agreement relative thereto.

(2) The commission shall elect a chairman and vice chairman. The judicial administrator for the Civil District Court for the parish of Orleans shall serve as secretary-treasurer for the commission.

(3) Notwithstanding any other law to the contrary, issues regarding ownership and liability for maintenance and operation expenses of the new courthouse shall be provided for between the commission and Orleans Parish in a lease or sublease of the courthouse to the commission or by a cooperative endeavor agreement prior to the awarding of the contract for construction of the new courthouse.

(4) The monies generated pursuant to this Section shall be forwarded by the clerk of court and sheriff to the fiscal agent bank chosen by the commission to be held in the courthouse construction fund. Any funds currently on deposit to the separate account of the judicial expense fund from the costs and charges authorized by this Section shall be transferred at the discretion of the commission to the courthouse construction fund held by the commission's fiscal agent. These monies deposited to the courthouse construction fund shall be dedicated to the design, planning, feasibility, acquisition, construction, equipping, operating, and maintaining a new facility to house the Civil District Court for the parish of Orleans, the offices of the clerk of court for Civil District Court for the parish of Orleans, the First City Court, the clerk of the First City Court, the constable of the First City Court, the office of the civil sheriff, the Orleans Parish Juvenile Court, the mortgage office, the conveyance office, the notarial archives, and such other courts and parochial offices as may be necessary. No monies generated pursuant to this Section shall be used for payment of any bonded indebtedness involving site acquisition or construction of a new facility unless approved by the Joint Legislative Committee on the Budget and the State Bond Commission.

(5) For the purposes of this Section, "equipping" shall include but not be limited to expenditures for the purchase and maintenance of computer software and hardware for the agencies housed in the judicial facility.

(6) Notwithstanding any other provision of law to the contrary, the commission may pledge and dedicate the receipts of the courthouse construction fund for the payment of any obligation, loan agreement, or other financing agreement in connection with the issuance of bonds or other evidence of indebtedness for the commission by the Louisiana Public Facilities Authority or the Louisiana Local Government Environmental Facilities and Community Development Authority.

D. If public bids are not let for the construction of a facility as provided in this Section by August 15, 2015, then the authority provided in this Section to levy the additional costs and charges shall terminate and be null and void. Thereafter, no costs or charges authorized in this Section shall be imposed or collected. If the authority to levy such costs and charges terminates as set forth herein, all funds collected and deposited in the separate account as provided in this Section shall be used solely for capital improvements to the facility then housing the Civil District Court for the parish of Orleans.

Acts 2010, No. 900, §1, eff. July 2, 2010; Acts 2014, No. 642, §1.



RS 13:996.68 - Judicial building fund; Twenty-First Judicial District

§996.68. Judicial building fund; Twenty-First Judicial District

A.(1) Subject to the provisions of the Code of Civil Procedure Article 5181 et seq., in all cases over which the Twenty-First Judicial District Court for the parish of Livingston has jurisdiction, the judges of the Twenty-First Judicial District Court, acting en banc, and the Livingston Parish Clerk of Court are hereby authorized to impose and collect the following costs of court and additional filing charges:

(a) A filing charge of one hundred dollars per filing which shall be paid to the Livingston Parish Clerk of Court when the initial filing of a civil suit is made.

(b) A filing charge of ten dollars upon the filing of each additional pleading in a civil matter which shall be paid to the Livingston Parish Clerk of Court when such filing is made. For purposes of this Subparagraph, additional pleadings shall include but are not limited to petitions, motions, orders, affidavits, judgments, rules, correspondence, citations, evidence, dismissals, depositions, writs, appeals, answers, and subpoenas.

(2) The charges provided in this Section shall be in addition to other filing charges levied and collected by the Livingston Parish Clerk of Court for civil filings.

(3) All such filing charges shall be imposed by the judges of the Twenty-First Judicial District Court acting en banc.

B.(1) The judges of the Twenty-First Judicial District Court acting en banc and the Livingston Parish Clerk of Court are hereby authorized to impose and collect a filing fee of twenty dollars upon the recordation of documents and such fee shall be paid to the Livingston Parish Clerk of Court when the document is presented for recordation.

(2) This filing fee shall be in addition to other filing fees levied and collected by the Livingston Parish Clerk of Court.

(3) All such recordation fees shall be imposed by the judges of the Twenty-First Judicial District Court acting en banc.

C. The monies generated pursuant to the provisions of this Section shall be held by the Livingston Parish Clerk of Court on behalf of the parish of Livingston and shall be remitted at least monthly by the Livingston Parish Clerk of Court directly to the Department of Finance for the parish of Livingston, and irrevocably deposited into the Livingston Parish Courthouse Fund dedicated exclusively to the design, acquisition, construction, renovation, equipping, operation, and maintenance of a new Livingston Parish courthouse to be located in the parish of Livingston, and for the payment of any bonds or other indebtedness on any such facilities.

D.(1) Subject to the limitations provided in this Section, the Livingston Parish Council, as the governing authority of the parish of Livingston, shall have ownership and control over the Livingston Parish Courthouse Fund, and shall have the authority to pledge the Livingston Parish Courthouse Fund to bonds or other instruments of indebtedness issued by or on behalf of the parish of Livingston. The Livingston Parish Council shall have the authority to pay and disburse from the Livingston Parish Courthouse Fund all amounts necessary to pay and discharge any bonds or other instruments of indebtedness issued to pay for the construction of the new Livingston Parish courthouse.

(2) Any amounts in the Livingston Parish Courthouse Fund in addition to those funds necessary to pay and discharge any bonds or other instruments of indebtedness issued to pay for the construction of the new Livingston Parish courthouse may be expended for purposes of operating, maintaining, equipping, or furnishing the new Livingston Parish courthouse, or for additional new construction or renovations to the new Livingston Parish courthouse, but such additional surplus funds may be expended only by authority of the parish president of Livingston Parish, the chief judge of the Twenty-First Judicial District Court, and the Livingston Parish Clerk of Court, by majority vote.

E. Subject to the provisions of Subsection G of this Section, the judges of the Twenty-First Judicial District Court, acting en banc, may, as concurred by ordinance of the Livingston Parish Council, reduce the amount of filing charges and recordation fees provided for in this Section if the balance of sums on deposit in the Livingston Parish Courthouse Fund exceeds the requirements necessary for the new Livingston Parish courthouse, including but not limited to the payment of debt service on bonds or other indebtedness incurred in connection with the Livingston Parish courthouse.

F. For all matters pertaining to the filing charges and recordation fees imposed by the provisions of this Section, and those related to the Livingston Parish courthouse, the Livingston Parish Clerk of Court and the judges of the Twenty-First Judicial District Court, acting en banc, shall have the authority to enter into any cooperative endeavor agreement with the parish of Livingston in conjunction with the design, construction, renovation, equipping, operation, and maintenance of the new Livingston Parish courthouse.

G. Notwithstanding any provision of law in this Section to the contrary, the state and any political subdivision thereof, the Twenty-First Judicial District Court, the Livingston Parish Clerk of Court, the Livingston Parish Council, and the Louisiana Legislature covenant and agree with the parish of Livingston and the holders of any bonds or other indebtedness of the parish of Livingston issued in connection with the new Livingston Parish courthouse, that so long as such bonds or other indebtedness shall remain outstanding, the state and any political subdivision thereof, the Twenty-First Judicial District Court, the Livingston Parish Clerk of Court, the Livingston Parish Council, and the Louisiana Legislature shall not in any way impair the rights and remedies of such holder of the security for such bonds or other indebtedness of the parish of Livingston issued in connection with the new Livingston Parish courthouse, until all such bonds or other indebtedness of the parish of Livingston are fully paid and discharged.

Acts 2011, No. 20, §1.



RS 13:997 - Repealed by Acts 2010, No. 159, §1, eff. June 9, 2010; Acts 2010, No. 244, §1.

PART VII. MISCELLANEOUS PROVISIONS

§997. Repealed by Acts 2010, No. 159, §1, eff. June 9, 2010; Acts 2010, No. 244, §1.



RS 13:998 - Nonrefundable fee; assessment and disposition

§998. Nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of the district court in the parishes of Caddo, Calcasieu, Caldwell, East Carroll, West Carroll, Franklin, Jackson, St. Landry, Lincoln, Madison, Morehouse, St. Bernard, Ouachita, Union, Richland, Tensas, Sabine, DeSoto, Vermilion, and Lafayette, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any suit or proceeding for divorce, annulment of marriage, or establishment or disavowal of the paternity of children a nonrefundable fee of ten dollars per such suit.

B. The clerks of the respective district courts, within thirty days of the close of each fiscal year, shall remit all funds collected pursuant to this Section to be deposited in the state treasurer's account for credit to a special fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. Disbursement of funds shall be made by the office of children and family services in the Department of Children and Family Services, or its successor, in accordance with Paragraph (E)(2) of this Section and only in amounts appropriated by the legislature.

C. The monies appropriated by the legislature and disbursed from this special fund shall not displace, replace, or supplant appropriations from the general fund. This Paragraph shall mean that no appropriation for any fiscal year from the special account shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for that fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

D. All monies in the account shall be used solely for the purposes of providing fiscal support to those non-profit organizations located and operating within the respective parishes that provide shelter for battered women and their children. A shelter is defined for purposes of this Section as a temporary residence providing assistance to battered women and their children in the reestablishment of independent living from a financial, emotional, and psychological perspective.

E.(1) Within thirty days of receipt of such funds, the office of children and family services shall distribute the funds among those qualifying organizations. A qualifying organization must be recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code and be located and operated within Caddo, Calcasieu, Caldwell, East Carroll, West Carroll, Franklin, Jackson, St. Landry, Lincoln, Madison, Morehouse, St. Bernard, Ouachita, Union, Richland, Tensas, Sabine, DeSoto, Vermilion, or Lafayette Parish and shall provide:

(a) A shelter with a minimum of eight beds.

(b) Two in-house meals per day.

(c) Residencies for no less than fifteen days nor more than six months.

(d) A meaningful program to assist in the reestablishment of independent living from a financial, emotional, and psychological perspective.

(2) Funds shall be apportioned among the qualifying organizations in each respective parish on the same percentage basis that the qualifying organizations' points bear to the total number of points of all qualifying organizations in the respective parishes. Each qualifying organization shall receive five points per available bed, one point for each percentage of bed occupancy during the year, and two points for each person sheltered for at least fifteen days. All figures shall be based on the qualifying organizations' performance during the preceding calendar year.

(3) Organizations seeking to be qualified shall apply on an annual basis to the office of children and family services within the time and in the manner designated by the office of children and family services and afford such reasonable proof as is required to establish its entitlement to funds.

Acts 1995, No. 963, §1; Acts 1997, No. 573, §1; Acts 2000, 1st Ex. Sess., No. 141, §1; Acts 2001, No. 39, §1; Acts 2009, No. 409, §1, eff. July 1, 2009.



RS 13:999 - Parish Judicial Operational Fund in the parishes of Iberia, St. Martin, and St. Mary; established; criminal case fees; disposition

§999. Parish Judicial Operational Fund in the parishes of Iberia, St. Martin, and St. Mary; established; criminal case fees; disposition

A. In addition to all other fees or costs now or hereafter provided by law, in all criminal cases over which the Sixteenth Judicial District Court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty of a crime or traffic offense, or who forfeits his bond, a sum of fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be collected by the respective sheriffs in the parishes of Iberia, St. Martin, and St. Mary.

B. Each respective sheriff shall distribute all sums collected or received under this Section to each of their respective parishes to be deposited in a separate judicial account. The accounts shall be designated as the Parish Judicial Operational Fund for the parish of Iberia, the Parish Judicial Operational Fund for the parish of St. Martin, and the Parish Judicial Operational Fund for the parish of St. Mary, respectively.

C. The governing authorities of the parishes of Iberia, St. Martin, and St. Mary shall use all sums collected to defray the operational expenses of the district court and its related agencies in each of their respective parishes.

Acts 1995, No. 523, §1.



RS 13:1000 - Legal assistance program; additional filing fee in civil matters

§1000. Legal assistance program; additional filing fee in civil matters

A. The judges of the district courts and family courts, including the Civil District Court for the Parish of Orleans, by court rule may establish a legal assistance program to provide fiscal support for qualified pro bono projects of local bar associations in their districts and for legal services programs funded by the Legal Services Corporation and by the state's protection and advocacy system for persons with disabilities. For purposes of this Section, a qualified pro bono project means a program or project that is designed to provide free legal services for the poor in civil and family matters and that is qualified as a nonprofit organization pursuant to Section 501(c)(3) of the Internal Revenue Code. A court electing to establish a legal assistance program shall provide by rule the means to assure that persons served by a qualified pro bono project, legal services program or the state's protection and advocacy system for persons with disabilities are determined to be financially unable to afford the services of legal counsel, either in advance or as costs of such services might accrue.

B. In parishes in a judicial district in which the judges of the district court or family court have elected to establish a legal assistance program, the clerk of court, including the clerk of the Civil District Court for the Parish of Orleans, shall add to the initial cost of docketing each civil suit, including succession, family, and tutorship proceedings, an amount not to exceed ten dollars. The court by rule shall designate an account for the deposit of such funds.

C. The court shall apportion the funds collected pursuant to Subsection B of this Section among the qualified pro bono projects in the district on an annual basis. The apportionment shall be based upon an application process that assures that each qualified pro bono project in a district receives a percentage of the funds approximating the percentage of legal services provided by that project out of the total legal services provided by all qualified pro bono projects in the district. The court shall provide by rule for the submission by officials of each recipient of such reports and audits as the court deems necessary.

D. The clerk of each court shall retain five percent of all fees collected pursuant to this Section to be used to offset expenses incurred in collection and administration of these funds.

Acts 1997, No. 1093, §1; Acts 2001, No. 1086, §1.



RS 13:1000.1 - Criminal matters; additional costs for CASA programs

§1000.1. Criminal matters; additional costs for CASA programs

A. In Rapides Parish, in all criminal cases, including traffic offenses, of which the district court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account, to be expended on order of the judges of the district, en banc, for the support of court-appointed special advocate (CASA) programs in the district. The court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1997, No. 854, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:1000.2 - Twenty-fourth Judicial District Court worthless check collection fee

§1000.2. Twenty-fourth Judicial District Court worthless check collection fee

A. The Twenty-fourth Judicial District Court or the clerk of court of Jefferson Parish may collect a filing fee whenever the district attorney's office brings a suit before the district court to collect and process a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(1) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(2) Has been forged under R.S. 14:72.

B. The district court judges may collect the fee authorized by this Section from any person who is a principal to the offense described in Subsection A of this Section.

C. The amount of the fee shall not exceed:

(1) Ten dollars, if the face amount of the check, draft, or order for the payment of money does not exceed ten dollars.

(2) Twenty dollars, if the face amount of the check, draft, or order for the payment of money is greater than ten dollars but does not exceed one hundred dollars.

(3) Sixty dollars, if the face amount of the check, draft, or order for the payment of money is greater than one hundred dollars but does not exceed three hundred dollars.

(4) One hundred dollars, if the face amount of the check, draft, or order for the payment of money is greater than three hundred dollars but does not exceed five hundred dollars.

(5) One hundred fifty dollars, if the face amount of the check, draft, or order for the payment of money is greater than five hundred dollars.

D. If the person from whom the fee is collected was a principal to the offense of forgery under R.S. 14:72, committed by altering the face amount of the check, draft, or order for the payment of money, the face amount as altered governs for the purpose of determining the amount of the fee.

E. Fees collected under this Section shall be deposited in the general fund of Jefferson Parish.

Acts 1999, No. 105, §1.



RS 13:1000.3 - Criminal matters; additional costs for CASA and CAC programs

§1000.3. Criminal matters; additional costs for CASA and CAC programs

A. In all criminal cases, including traffic offenses, of which the Fourteenth Judicial District Court has jurisdiction there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the sheriff of Calcasieu Parish for further disposition in accordance with the provisions of this Section.

B. The sheriff shall place all sums collected or received under this Section into an account and remit the sum monthly to the Family and Youth Counseling Agency for the support of the court-appointed special advocate (CASA) and the children's advocacy center (CAC) programs in the judicial district. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 265, §1.



RS 13:1000.4 - Criminal matters; additional costs for CASA program

§1000.4. Criminal matters; additional costs for CASA program

A. In all criminal cases, including traffic offenses, of which the Nineteenth Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted to the sheriff of East Baton Rouge Parish for further disposition in accordance with the provisions of this Section.

B. The sheriff shall transfer all sums collected or received under this Section to the court-appointed special advocate (CASA) program in the judicial district to be expended on order of the judges of the district, en banc. CASA shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 502, §1.



RS 13:1000.5 - Criminal matters; additional costs for CASA and FINS programs

§1000.5. Criminal matters; additional costs for CASA and FINS programs

A. In all criminal cases, excluding Title 32 traffic offenses, of which the Twenty-second Judicial District Court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and shall be transmitted by the sheriff of the respective parish to the Twenty-second Judicial District Court for further disposition in accordance with the provisions of this Section.

B. The court shall place all sums collected or received under this Section into an account, to be expended on order of the judges of the district, en banc, for the support of the court-appointed special advocate (CASA) and Families in Need of Services (FINS) programs in the judicial district. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 502, §1.



RS 13:1000.6 - Nineteenth Judicial District Court, drug division; additional fees for treatment programs

§1000.6. Nineteenth Judicial District Court, drug division; additional fees for treatment programs

A. In all criminal cases of which the drug division of the Nineteenth Judicial District Court has jurisdiction, there may be assessed as an additional fee against every defendant who is convicted after trial or who pleads guilty or forfeits bond a sum in an amount not to exceed what is necessary to pay for the cost of or part of the cost of the defendant's participation in a treatment program as defined in R.S. 13:5303(9).

B. A judge of the drug division shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 2003, No. 1213, §1.



RS 13:1000.7 - Repealed by Acts 2014, No. 455, §3.

§1000.7. Repealed by Acts 2014, No. 455, §3.



RS 13:1000.8 - Drug Rehabilitation Services District of the Fourth Judicial District; creation; composition; powers; ad valorem tax

CHAPTER 4. DISTRICT COURTS - ORLEANS PARISH EXCEPTED

PART VII. MISCELLANEOUS PROVISIONS

§1000.8. Drug Rehabilitation Services District of the Fourth Judicial District; creation; composition; powers; ad valorem tax

A. The Drug Rehabilitation Services District, hereinafter referred to as the "district", is hereby created. The district shall be a political subdivision. The boundaries of the district shall be coterminous with the boundaries of the Fourth Judicial District, which district includes the parishes of Morehouse and Ouachita.

B. The district is established for the primary object and purpose of providing a funding source for drug rehabilitation services and educational programs to residents of the district who are determined to be eligible for such services. In the determination of eligibility for such services, priority shall be given to adolescents and young adults who are determined to be first offenders.

C. To provide for the orderly provision of the services to be furnished by the district and to provide for representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes of the district, a board of commissioners for the district is hereby created as the governing authority of the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of five members selected as provided in this Paragraph. The five members of the board shall be appointed as follows and each appointment shall be effective only if approved by the state legislators for the district within thirty days of the appointment:

(a) The sheriffs of the parishes of Morehouse and Ouachita shall appoint one member to the board.

(b) The district attorney for the Fourth Judicial District shall appoint one member to the board.

(c) The judges of the Fourth Judicial District Court shall appoint one member to the board.

(d) The parish governing authority for Morehouse Parish shall appoint one member to the board.

(e) The parish governing authority for Ouachita Parish shall appoint one member to the board.

(2)(a) The members of the board shall serve four-year terms of office, except the initial members, who shall serve initial terms as follows:

(i) The two members appointed by the parish governing authorities for Morehouse Parish and Ouachita Parish shall each serve a four-year term.

(ii) The member appointed by the judges of the Fourth Judicial District Court shall serve a three-year term.

(iii) The member appointed by the sheriffs of the parishes of Morehouse and Ouachita shall serve a two-year term.

(iv) The member appointed by the district attorney for the Fourth Judicial District shall serve a one-year term.

(b) The members of the board shall serve until their successors have been appointed and qualified.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after appointment of the members, the board shall meet and elect from among the members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem appropriate. The secretary-treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

(2) A majority of the members of the board shall constitute a quorum. A quorum shall be required to transact business and all plans, actions, and resolutions of the board must be approved by a majority of the quorum present.

(3) The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held in accordance with the rules and regulations adopted by the board.

(4) The board shall adopt such rules and regulations as it considers necessary or advisable for conducting its business and affairs.

(5) The members of the board shall serve without compensation.

(6) The board shall have the authority to contract, in accordance with applicable state law, for the provision of drug rehabilitation services and prevention programs in accordance with the plan developed by the board pursuant to Subsection F of this Section.

(7) The powers, duties, functions, and responsibilities of the board shall include but not be limited to:

(a) Monitoring, evaluating, and reviewing the development and quality of drug rehabilitation and prevention programs funded through the district.

(b) Advising and supplying information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems.

(c) Providing information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the objectives of the district.

(d) Accepting and receiving, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(e) Soliciting the assistance and active cooperation of industry and private civic organizations which are active in anti-drug and drug rehabilitation efforts.

(f) Holding public hearings and sponsoring public forums whenever it deems necessary or useful in the execution of its functions.

(g) Exercising all other powers necessary and proper for the discharge of its duties.

F.(1) Prior to the levy of any tax herein authorized, the board shall prepare, or cause to be prepared, a plan specifying the type of services and programs proposed to be funded through the district. The board shall conduct such public hearings, publish such notices with respect thereto, and disseminate such information as it may consider to be appropriate or advisable and in the public interest.

(2) Any plan shall include the following:

(a) An estimate of the annual and aggregate cost of providing the services and programs set forth therein.

(b) An estimate of the aggregate number of mills required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan.

(c) Requirements and criteria for determination of eligibility for services and programs which requirements shall include adolescents and young adults who are determined to be first offenders as the first priority in the provision of the services specified.

(3) The plan shall become final and the tax specified in the plan shall be levied as provided in this Section only upon approval of the plan by a majority vote of the membership of the board and after at least one public hearing on the plan has been held in the district.

G. For implementation of the plan that has been approved pursuant to this Section, the board with the approval of the parish governing authorities may levy and collect, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the parishes included within the district are levied and collected, a special ad valorem tax, not to exceed twenty mills, upon all taxable real property situated within the boundaries of the district. The tax, when levied, shall be from year to year or for such period of years as may be designated in the plan and in the resolution by which the election is called on the question of the imposition of the tax.

H. An ordinance imposing the tax herein authorized shall be adopted by the board and approved by the parish governing authorities only after the question of the imposition of the tax, including its purpose, rate, and duration, has been submitted by the board to the qualified electors of the district in accordance with law and a majority of those voting in the election have voted in favor of the proposition.

I. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to fund drug rehabilitation activities as provided for in the plan. The district may contract with tax collectors of the parishes of the district to collect the taxes authorized by this Section.

Acts 1990, No. 924, §1, eff. July 25, 1990; Redesignated from R.S. 33:2740.21 pursuant to Acts 2011, No. 248, §3.



RS 13:1000.9 - Drug Rehabilitation Services District of the Twenty-third Judicial District; creation; composition; powers; ad valorem tax

§1000.9. Drug Rehabilitation Services District of the Twenty-third Judicial District; creation; composition; powers; ad valorem tax

A. The Drug Rehabilitation Services District, hereinafter referred to as the "district", is hereby created. The district shall be a political subdivision. The boundaries of the district shall be coterminous with the boundaries of the Twenty-third Judicial District which district includes the parishes of Ascension, Assumption, and St. James.

B. The district is established for the primary object and purpose of providing a funding source for drug rehabilitation services and prevention programs to residents of the district who are determined to be in need of such services.

C. To provide for the orderly provision of the services to be furnished by the district and to provide for representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes of the district, a board of commissioners for the district is hereby created as the governing authority of the district, hereinafter referred to as the "board".

D.(1) The board shall be composed of seven members selected as provided in this Paragraph.

(a) The seven members of the board shall be appointed as follows:

(i) The sheriffs of the parishes of Ascension, Assumption, and St. James shall appoint one member each domiciled in the respective parish.

(ii) The parish governing authorities of the parishes of Ascension, Assumption, and St. James shall appoint one member each domiciled in the respective parishes.

(iii) The judges of the Twenty-third Judicial District court shall appoint one member to the board.

(b) As provided in this Paragraph, two members of the board shall be domiciled in each parish included in the district. However, the member appointed by the district judges shall be selected from the district at large.

(2)(a) The members of the board shall serve four-year terms of office.

(b) The members of the board shall serve until their successors have been appointed and qualified.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired term.

E.(1) As soon as practical after appointment of the members, the board shall meet and elect from among the members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem appropriate. The secretary-treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

(2) A majority of the members of the board shall constitute a quorum. A quorum shall be required to transact business and all plans, actions, and resolutions of the board must be approved by a majority of the quorum present.

(3) The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held in accordance with the rules and regulations adopted by the board.

(4) The board shall adopt such rules and regulations as it considers necessary or advisable for conducting its business and affairs.

(5) The members of the board shall receive per diem, in an amount set by the board, not to exceed a total of one hundred dollars per month, for attendance at meetings of the board and conducting the business of the district.

(6) The board shall have the authority to contract, in accordance with applicable state law, for the provision of drug rehabilitation services and prevention programs in accordance with the plan developed by the board pursuant to Subsection F of this Section.

(7) The powers, duties, functions, and responsibilities of the board shall include but not be limited to:

(a) Monitoring, evaluating, and reviewing the development and quality of drug rehabilitation and prevention programs funded through the district.

(b) Advising and supplying information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems.

(c) Providing information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the objectives of the district.

(d) Accepting and receiving, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(e) Soliciting the assistance and active cooperation of industry and private civic organizations which are active in anti-drug and drug rehabilitation efforts.

(f) Holding public hearings and sponsoring public forums whenever it deems necessary or useful in the execution of its functions.

(g) Exercising all other powers necessary and proper for the discharge of its duties.

F.(1) Prior to the levy of any tax herein authorized, the board shall prepare, or cause to be prepared, a plan specifying the types of services and programs proposed to be funded through the district. The board shall conduct such public hearings, publish such notices with respect thereto, and disseminate such information as it may consider to be appropriate or advisable and in the public interest.

(2) Any plan shall include the following:

(a) An estimate of the annual and aggregate cost of providing the services and programs set forth therein.

(b) An estimate of the aggregate number of mills required to be levied in each year on the taxable real property within the district in order to provide the funds required for the implementation or effectuation of the plan for furnishing the services specified.

(c) Requirements and criteria for a determination of eligibility for the funded services and programs.

(3) The plan shall become final and the tax specified in the plan shall be levied as provided in this Section only upon approval of the plan by a majority vote of the membership of the board and after at least one public hearing on the plan has been held in the district.

G. For implementation of the plan that has been approved pursuant to this Section, the board with the approval of the parish governing authorities may levy and collect, in the same manner and at the same time as all other ad valorem taxes on property subject to taxation by the parishes included within the district are levied and collected, a special ad valorem tax, not to exceed twenty mills, upon all taxable real property situated within the boundaries of the district. The tax, when levied, shall be from year to year or for such period of years as may be designated in the plan and in the resolution by which the election is called on the question of the imposition of the tax.

H. An ordinance imposing the tax herein authorized shall be adopted by the board and approved by the parish governing authorities only after the question of the imposition of the tax, including its purpose, rate, and duration, has been submitted by the board to the qualified electors of the district at an election conducted in accordance with law and a majority of those voting in the election have voted in favor of the proposition.

I. The proceeds of any tax authorized by and levied in accordance with the provisions of this Section shall be used exclusively to fund drug rehabilitation activities as provided for in the plan. The district may contract with tax collectors of the parishes of the district to collect the taxes authorized by this Section.

Acts 1990, No. 925, §1, eff. July 25, 1990; Redesignated from R.S. 33:2740.22 pursuant to Acts 2011, No. 248, §3.



RS 13:1000.10 - Nineteenth Judicial District Court; additional warrant recall fees; Misdemeanor Detention Fund

§1000.10. Nineteenth Judicial District Court; additional warrant recall fees; Misdemeanor Detention Fund

A. The Nineteenth Judicial District Court shall levy and impose a warrant recall fee of fifty dollars on all persons who fail to appear as ordered on all misdemeanor offenses and traffic offenses where a warrant for arrest is issued, the proceeds of which shall be used to pay the expenses of operating a misdemeanor detention facility in the parish. No more than four warrant recall fees shall be imposed by each judge against any person pursuant to the provisions of this Subsection.

B. The clerk of court shall place all sums collected or received pursuant to this Section with the finance director for the parish of East Baton Rouge, who shall place the funds in a separate account to be designated as the Misdemeanor Detention Fund. All monies in this account shall be used solely for the purpose of paying expenses associated with the operation of a misdemeanor detention facility in the parish. The finance director shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. All law enforcement agencies within the parish shall confer for the purpose of creating and implementing additional pilot programs for the periodic targeted enforcement of outstanding warrants until sufficient revenues are generated to sustain the permanent operation of the misdemeanor detention facility.

D. The mayor-president for the parish of East Baton Rouge shall be authorized to expend funds and enter into cooperative endeavor agreements with all courts, the sheriff of East Baton Rouge Parish, and all other law enforcement agencies within the parish in order to carry out the provisions of this Section, subject to the approval of the Metropolitan Council of East Baton Rouge Parish.

E. The mayor-president through the finance department shall report quarterly to the Metropolitan Council and the courts within the parish on the matters set forth in this Section, including recommendations regarding necessary adjustments and the financial feasibility of the misdemeanor warrant enforcement programs.

Acts 2014, No. 308, §1.



RS 13:1000.11 - Twenty-Fourth Judicial District Court; specialized divisions; additional costs; certain violations

§1000.11. Twenty-Fourth Judicial District Court; specialized divisions; additional costs; certain violations

A. Notwithstanding any other provision of law to the contrary, and in addition to any fines, forfeitures, costs, or penalties, a judge in the Twenty-Fourth Judicial District Court with a specialized alcohol division as defined in this Section may assess the following additional costs to any person convicted of the following offenses:

(1) One hundred dollars for a violation of R.S. 14:98 or 98.1, prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(2) One hundred dollars for a violation of R.S. 14:99, or any municipal or parochial ordinance prohibiting the reckless operation of a motor vehicle.

(3) Fifty dollars for a violation of R.S. 14:92, 93.11, 93.12, or 333, or of any municipal or parochial ordinance prohibiting the purchase or public possession of alcoholic beverages by persons under the age of twenty-one years old.

(4) Twenty-five dollars for a violation of R.S. 14:91.7, 103, or 107, or of any municipal or parochial ordinance prohibiting public drinking, public possession of alcohol, or appearing in an intoxicated condition in public.

(5) Twenty-five dollars for a violation of R.S. 32:300, or of any municipal or parochial ordinance prohibiting the possession of open alcoholic beverage containers in vehicles.

(6) Twenty-five dollars for all other convictions of a felony, misdemeanor, or any municipal or parochial ordinance, including a traffic felony, misdemeanor, or a local traffic violation where the use of alcohol was a factor in the commission of the crime.

B. For purposes of this Section, a district court with a specialized alcohol division is defined as a district court that designates by court rule a division or section of the court which has subject matter jurisdiction for alcohol-related offenses, including but not limited to driving while intoxicated, and is also certified or approved by the Louisiana Highway Safety Commission and the Louisiana Supreme Court.

C. Any district court with a specialized alcohol division or section shall establish a fund to deposit all fees collected pursuant to this Section. All funds collected shall be used solely for the purposes of funding the approved alcohol or driving while intoxicated division or section and any treatment programs and administrative expenses associated with the program.

D. In the event that an individual is unable to pay the cost when assessed, the court may allow payment to be deferred within a certain time frame, based on the person's ability to pay the costs.

Acts 2014, No. 669, §1.



RS 13:1001 - DISTRICT COURTS, PARISH OF ORLEANS

CHAPTER 5. DISTRICT COURTS, PARISH OF ORLEANS

PART I. GENERAL PROVISIONS

SUBPART A. JUDGES

§1001. Cross-references

The following provisions shall apply to all district judges of Orleans Parish: R.S. 13:10.2, R.S. 13:581, 13:582, 13:693, 13:696, and 13:697.

Acts 1984, No. 538, §1.



RS 13:1031 - Bonds

SUBPART B. CLERKS

§1031. Bonds

The clerks of the civil and criminal district courts shall give bond before they enter upon the discharge of the duties of their office. The clerk of the criminal district court in the sum of ten thousand dollars, and the clerk of the civil district court shall give bond in the sum of ten thousand dollars, each with at least two solvent sureties, in favor of the governor of the state of Louisiana, for the faithful discharge of their official duties.

Acts 1999, No. 243, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1032 - Sureties

§1032. Sureties

The sureties on the clerk's bond shall be residents of the state of Louisiana. Prior to being accepted as surety, they shall make an oath in writing upon the bond before the judge of the court receiving the bond. The oath shall state that after their debts and liabilities have been paid, they are worth the amount of the bond in unencumbered immovable property liable to seizure within the parish of Orleans or the state of Louisiana.

Acts 1999, No. 243, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1033 - Approval; recordation

§1033. Approval; recordation

The bond of the clerk of the civil district court shall be examined by a majority of the judges of the court and approved by them, if they deem it good and sufficient, and the bond of the clerk of the criminal district court shall be examined by the two judges of that court and approved by them, if they deem it good and sufficient. These bonds shall be copied in full on the minutes of the respective courts, and then shall be transmitted to and deposited and recorded in the office of the recorder of mortgages for the parish of Orleans, and recorded in the mortgage records of the several parishes of the state wherein the clerks own immovables. They shall operate as a mortgage from the date of the registry upon the immovables of the principal obligor therein, in favor of the state, parish and all persons in interest. Before the clerks shall commence the discharge of their duties or be recognized they shall make affidavit before their respective courts, and have the same recorded in the minutes, that they have caused their official bonds to be recorded as provided in this act. A certified copy of the bonds, with a certificate of registry, shall be forwarded to the auditor of public accounts.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1136 - Civil district court for the parish of Orleans; judges

PART II. CIVIL DISTRICT COURT

SUBPART A. JUDGES

§1136. Civil district court for the parish of Orleans; judges

A. There shall be one civil district court for the parish of Orleans. It shall be composed of fourteen judges. The judges of division A through J of said court on July 1, 1979, shall continue to serve the terms for which they were elected. Their successors shall be elected by the qualified electors of the parish of Orleans for terms of six years.

B. Divisions K and L of the civil district court for the parish of Orleans are hereby created for the purpose of nomination and election of the judges elected to fill the two additional judgeships created by this Section. Judges elected to those divisions shall be elected by the qualified voters of Orleans Parish and shall have jurisdiction throughout the parish. One judge shall be elected to and shall preside over division K and one judge shall be elected to and shall preside over division L.

C. The judges elected to division K and L shall be elected for six-year terms at the congressional elections held in 1984 and every sixth year thereafter.

D. Divisions M and N of the civil district court for the parish of Orleans are hereby created for the purpose of nomination and election of the judges elected to fill the two additional judgeships created by this Section. Judges elected to these divisions shall be elected by the qualified voters of Orleans Parish and shall have jurisdiction throughout the parish.

E. The judges elected to divisions M and N shall be elected for a six-year term at the congressional election held in 1996 and every sixth year thereafter.

F. The additional judges shall have the same qualifications and shall receive the same emoluments of office, compensation, and expense allowances, payable from the same sources and in the same manner, as are now or may hereafter be provided for other judges of the civil district court for the parish of Orleans. Each of such judges shall have the right to appoint a crier, stenographer and minute clerk for his own section of said court, who shall perform the same duties and receive the same compensation, payable in the same manner and from the same sources, as similar officials in other sections of divisions of said court.

G. All of the judges of the civil district court for the parish of Orleans shall be elected at the congressional elections, commencing in 1984 and every sixth year thereafter. Each judge shall take office on the first day of January of the year following election and shall serve through December thirty-first of the last year of his term. The term of office of judges of the civil district court for the parish of Orleans shall be six years.

Acts 1975, No. 129, §1; Acts 1979, No. 460, §1, eff. July 1, 1979; Acts 1980, No. 86, §1; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1990, No. 8, §2, eff. June 4, 1990; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1137 - Civil District Court for the Parish of Orleans; jurisdiction

§1137. Civil District Court for the Parish of Orleans; jurisdiction

A. The Civil District Court for the Parish of Orleans has the same civil jurisdiction as the district courts throughout the state, except as otherwise provided by law.

B. The court has appellate jurisdiction over all cases tried in the city courts of New Orleans where the amount in dispute, value of the movable property involved, or fund to be distributed does not exceed one hundred dollars, exclusive of interest. These appeals shall be tried de novo by a single judge, and without a jury; however, the Civil District Court for the Parish of Orleans may provide by rule that no evidence shall be admitted on the trial de novo which was not offered in the city court unless it is shown to the satisfaction of the court that despite the exercise of reasonable diligence by the party offering it such evidence could not have been produced at the trial in the city court.

Added by Acts 1975, No. 62, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1138 - Domestic Relations Divisions

§1138. Domestic Relations Divisions

A. The judges of the Civil District Court for the parish of Orleans who are in office on July 1, 1979, shall create the Domestic Relations Section of that court, by rule of court adopted on or before December 1, 1979, by the judges sitting en banc. The rule shall designate not less than two incumbent judges who shall be assigned to the Domestic Relations Section in accordance with the rules of the Civil District Court for the parish of Orleans. The Domestic Relations Section shall be assigned all cases involving domestic relations problems as defined in this Section.

B.(1) The first two judgeships becoming vacant by death, resignation, retirement, or removal on or after August 15, 2011, shall be abolished and two new judgeships shall be created and limited, pursuant to the provisions of Article V, Section 15(A) of the Constitution of Louisiana, to family matters as provided by law, including the domestic relations matters provided for in Subsection C of this Section.

(2) The provisions of this Section shall not apply to Divisions B and E unless there is a vacancy in one or both of those divisions on or after February 1, 2012.

(3) Upon creation of the judgeships provided in Paragraph (1) of this Subsection, those judgeships shall be designated as Domestic Sections 1 and 2.

C.(1) Domestic relations matters shall include:

(a) Actions for divorce, annulment of marriage, establishment or disavowal of paternity of children, alimony, support of children, custody by habeas corpus or otherwise, visitation rights, and all matters incidental to any of the foregoing proceedings.

(b) The issuance, modification, or dissolution of conservatory writs for the protection of community property.

(c) The issuance of writs of fieri facias and garnishment under judgments for alimony, child support, and attorney fees, partition proceedings following divorce judgments, and suits for separation of property.

(2) For the purposes of this Subsection, family or domestic relations matters shall not include tutorship proceedings.

D. The provisions of this Section shall apply to the Civil District Court for the parish of Orleans or to the Forty-First Judicial District Court, whichever is applicable, and shall supersede to the extent of conflict with any other provision of law.

Acts 1979, No. 460, §2, eff. July 1, 1979; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1991, No. 976, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §1, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1139 - Transfer of cases

§1139. Transfer of cases

A. Repealed by Acts 2011, No. 340, §3, eff. June 29, 2011.

B. It is the express intent of this Section that the jurisdiction conferred by law, particularly the Louisiana Code of Juvenile Procedure, upon, Orleans Parish Juvenile Court shall be the same as it was prior to the enactment of Act 620 of 1976 and shall remain unchanged, except as otherwise provided in the Louisiana Code of Juvenile Procedure. Said court shall continue to be known as Orleans Parish Juvenile Court, notwithstanding its change of name effected by Act 620 of the Regular Session of the Legislature of 1976 and the subsequent repeal of the provisions of said Act shall not be construed or interpreted to change its jurisdiction, its powers, its duties, its various departments or its personnel, except as herein set forth and provided.

Added by Acts 1979, No. 460, §3, eff. July 1, 1979; Acts 1991, No. 976, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §§2, 3, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1140 - Jurisdiction of Civil District Court for the parish of Orleans

§1140. Jurisdiction of civil district court for the parish of Orleans

A. Pursuant to the authority vested by Sections 16, 18 and 32 of Article V of the Constitution, the civil district court for the parish of Orleans is hereby vested with jurisdiction of certain cases previously under the jurisdiction of the Orleans Parish Family Court, it being the intent of this Section that all facets and cases involving domestic relation problems hereafter shall be filed and heard before a single court, namely, the civil district court for the parish of Orleans which court shall have exclusive original jurisdiction over all cases involving domestic relations problems, more specifically the following, to wit:

(1) Actions for divorce, annulment of marriage, establishment or disavowal of paternity of children, alimony, support of children, custody by habeas corpus or otherwise, visitation rights, and all matters incidental to any of the foregoing proceedings.

(2) The issuance, modification, or dissolution of conservatory writs for the protection of community property.

(3) Repealed by Acts 1991, No. 976, §2.

B. The civil district court for the parish of Orleans shall continue to retain jurisdiction with respect to the issuance of writs of fieri facias and garnishment under judgments for alimony, child support, and attorney fees. The civil district court likewise shall retain jurisdiction over tutorships, partition proceedings following divorce judgments, and suits for separation of property.

C. With respect to cases and jurisdiction transferred herein, the civil sheriff for the parish of Orleans is hereby vested with the power and authority to serve all notices, subpoenas, papers, and writs and to make proper return thereto to the civil district court for the parish of Orleans.

D. The said civil district court shall have all other jurisdiction it had prior to the adoption of Act 620 of the Regular Session of the Legislature of 1976.

Acts 1979, No. 460, §4, eff. July 1, 1979; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 1991, No. 976, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1140.1 - Separate environmental docket of the Civil District Court for the parish of Orleans or successor court

§1140.1. Separate environmental docket of the Civil District Court for the parish of Orleans or successor court

A separate environmental docket of the Civil District Court for the parish of Orleans, or the successor to such court, is established into which the public authority, as defined in R.S. 33:1373(B)(6), or other party may request allotment or transfer of cases brought pursuant to R.S. 33:1373.

Acts 2008, No. 736, §1, eff. July 3, 2008; Acts 2012, No. 474, §4(B)(2).



RS 13:1141 - Domestic Relations Section; nonrefundable fee; assessment and disposition

§1141. Domestic Relations Section; nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of the Civil District Court for the parish of Orleans, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any suit or proceeding in the Civil District Court for the parish of Orleans, Domestic Relations Section, a nonrefundable fee of ten dollars per such suit.

B. The clerk of the civil district court, within thirty days of the close of each fiscal year, shall remit all costs collected pursuant to this Section to be deposited in the state treasurer's account for credit to a special fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. Disbursement of funds shall be made by the office of children and family services in the Department of Children and Family Services, or its successor, in accordance with Paragraph (E)(2) of this Section and only in amounts appropriated by the legislature.

C. The monies appropriated by the legislature and disbursed from the special account shall not displace, replace, or supplant appropriations from the general fund. This Subsection shall mean that no appropriation for any fiscal year from the special account shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for the fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

D. All monies in this account shall be used solely for the purpose of providing fiscal support to those non-profit organizations located and operating in the parish of Orleans and providing shelter for battered women and their children. A shelter is defined for purposes of this Section as a temporary residence providing assistance to battered women and their children in the reestablishment of independent living from a financial, emotional, and psychological perspective.

E.(1) Within thirty days of the receipt of such funds, the office of children and family services shall distribute the funds among those qualifying organizations. A qualifying organization must be recognized as a non-profit organization under Section 501(c)(3) of the Internal Revenue Code and be located within the parish of Orleans, and shall provide:

(a) A shelter with a minimum of twelve beds.

(b) Two in-house meals per day.

(c) Residencies for no less than fifteen days nor more than six months.

(d) A meaningful program to assist in the reestablishment of independent living from a financial, emotional, and psychological perspective.

(2) Funds shall be apportioned among the qualifying organizations on the same percentage basis that the qualifying organizations' points bear to the total number of points of all qualifying organizations. Each qualifying organization shall receive five points per available bed, one point for each percentage of bed occupancy during the year, and two points for each person sheltered for at least fifteen days. All figures shall be based on the qualifying organizations' performance during the preceding calendar year.

(3) Organizations seeking to be qualified shall apply on an annual basis to the office of community services within the time and in the manner designated by the office of community services and afford such reasonable proof as is required to establish its entitlement to funds.

Acts 2006, No. 621, §26, eff. Jan. 1, 2009; Acts 2009, No. 409, §1, eff. July 1, 2009; Acts 2012, No. 474, §§4(B)(2) and 6.



RS 13:1143 - Compensation of retired judge

§1143. Compensation of retired judge

When a judge of the civil district court retires as authorized by the constitution, he shall receive from the city of New Orleans and from the judicial expense fund two-thirds of the remuneration which he was receiving from these sources immediately prior to his retirement.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1144 - Provision in budget

§1144. Provision in budget

The city of New Orleans shall provide in its budget a sum sufficient for the payment of the remuneration to retired judges of the civil district court. This sum shall be payable to the retired judge monthly upon his own warrant.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1145 - Assignment of cases

§1145. Assignment of cases

All cases, after being filed in the civil district court shall be assigned or allotted, and from time to time may be reassigned or reallotted, among the judges thereof, in accordance with rules adopted by the court.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1146 - Judgments homologating accounts; absence or disability of judge to whom allotted

§1146. Judgments homologating accounts; absence or disability of judge to whom allotted

Judgments of the civil district court homologating accounts, which have been duly advertised, and in other cases as may be designated by rules of the court, may be rendered and signed either in term time or vacation by any judge, in the absence or disability of the judge to whom the case has been allotted.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1147 - Rules; sitting en banc

§1147. Rules; sitting en banc

The judges of the civil district court may adopt rules regulating the allotment, assignment and disposition of cases, and the proceedings in such trials, and may sit en banc for the purpose of testing the bonds and sureties of the clerk of the court, the recorder of mortgages, the register of conveyances, and the civil sheriff; for the trial and removal of the clerk and civil sheriff, or either of them, for the selection of jurors, and in other cases when the action of the court as a whole is required. When sitting en banc the judge who has been longest in continuous service in the court, and in his absence the judge longest in service of those present, shall preside; and when a certificate or authentication from the court is required such judge shall be authorized to sign the same as presiding judge. The court may, by its rules, grant the presiding judge further authority not in conflict with these provisions. In rendering judgments en banc, the court shall conform, as far as practicable to the rules and practice of the supreme court.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1148 - To 1150 Repealed by Acts 1975, No. 129, 2

§1148. §§1148 to 1150 Repealed by Acts 1975, No. 129, §2



RS 13:1171 - REPEALED BY ACTS 1990, NO. 8, 3, EFF. JAN. 1, 1991.

SUBPART B. COMMISSIONER

§1171. REPEALED BY ACTS 1990, NO. 8, §3, EFF. JAN. 1, 1991.



RS 13:1211 - Qualifications; duties; bond; collection of fees; deputies; minute clerks

SUBPART C. CLERK

§1211. Qualifications; duties; bond; collection of fees; deputies; minute clerks

The qualifications and duties of the clerk of civil district court shall be as now fixed by law. He shall furnish bond in the sum of twenty thousand dollars, which shall be examined by the court, and all testimony given in the examination shall be reduced to writing and filed of record in the court. He shall charge and collect the fees prescribed by the legislature until superseded by those fixed by the court. The clerk is authorized, with the approval of the judges of the civil district court, to appoint deputies and other assistants; and he may remove them at pleasure, or the court may remove them. Each judge of the civil district court shall appoint one minute clerk, who shall be sworn as deputy clerk, and shall receive a salary as the court en banc may fix. When directed by the court, a minute clerk shall administer the oath required by law of all witnesses and jurors.

Amended by Acts 1977, No. 44, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1211.1 - Clerk; election; term of office

§1211.1. Clerk; election; term of office

There shall be one clerk of the Civil District Court for the parish of Orleans, who shall be elected by the qualified electors of Orleans Parish. He shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office and begin his term on the first Monday in May following election.

Added by Acts 1975, No. 63, §3. Amended by Acts 1981, No. 122, §1; Acts 2006, No. 621, §19(B), eff.when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1212 - Salary

§1212. Salary

NOTE: Repealed by Acts 2006, No. 621, §19(B), eff.when the clerk of the 41st JDC takes office.

A. The clerk of the civil district court shall receive a salary as established in R.S. 13:782(A) based on the applicable population of the parish according to the latest United States census which shall be payable out of the judicial expense fund beginning with Fiscal Year 1997-1998 and each fiscal year thereafter. In addition to this amount, the clerk of the civil district court shall receive a salary of ten thousand dollars which shall be payable by the state.

B.(1) The Louisiana Clerks of Court Certification program, as established pursuant to R.S 13:782(I) and (J), shall apply to the clerk of the Civil District Court for the parish of Orleans.

(2) In addition to those persons eligible pursuant to R.S. 13:782(I)(3) and 1371.1(B)(2), the person holding the office of clerk of the Civil District Court for the parish of Orleans shall be eligible for participation in the clerks of court certification program.

(3) The requisite education and training will be provided as set forth in R.S. 13:782(I)(4).

(4) The clerks of court certification program committee, as created pursuant to R.S. 13:782(J) to govern the certification program, shall also apply to the clerk of the Civil District Court for the parish of Orleans.

(5) Documents showing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the office of clerk of the Civil District Court for the parish of Orleans shall receive the designation of Certified Clerk of Court (CCC) and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(6) If, on July 1, 1997, a clerk has completed the educational and experience requirements as provided in R.S. 13:782(I)(4) and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and notice of the approval has been forwarded to the legislative auditor, the clerk shall be granted a seven percent increase in compensation to his annual salary as set forth in Subsection A of this Section, which seven percent increase in compensation to his annual salary shall be payable out of the judicial expense fund.

(7) A clerk shall complete the requirements of R.S. 13:782(I)(4) in order to receive and retain the seven percent compensation enhancement. If a clerk does not complete the certification program as provided in R.S. 13:782(I) and (J), or if after certification a clerk does not receive certification renewal within each four-year period, his salary shall revert back to the salary scale provided for in Subsection A of this Section.

Added by Acts 1950, No. 365, §1. Amended by Acts 1962, No. 360, §1; Acts 1972, No. 633, §1, eff. Jan. 1, 1974; Acts 1979, No. 211, §1; Acts 1997, No. 470, §1; Acts 1999, No. 1216, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office.

NOTE: Acts 2006, No. 621, which created the 41st J.D.C., provided for an effective date of Jan. 1, 2009; Acts 2008, No. 873, extended the effective date to Dec. 31, 2014.



RS 13:1212.1 - Expenses

§1212.1. Expenses

NOTE: Repealed by Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office.

In addition to his salary, the clerk of the Civil District Court for the Parish of Orleans, shall receive a sum not to exceed ten percent of his annual salary as an expense allowance. This allowance shall be payable out of the judicial expense fund upon the warrant of the clerk of the civil district court.

Added by Acts 1975, No. 416, §1; Acts 2006, No. 621, §19(B), eff.when the clerk of the 41st JDC takes office.

NOTE: Acts 2006, No. 621, which created the 41st J.D.C., provided for an effective date of Jan. 1, 2009; Acts 2008, No. 873, extended the effective date to Dec. 31, 2014.



RS 13:1213 - Fees; enumeration

§1213. Fees; enumeration

For the services of the clerk of the civil district court, the following amounts shall be charged, to be collected as hereinafter provided:

(1) For filing and docketing every original petition with bond, affidavit, note, or account, and all other documents accompanying the petition, or any pleading which is the basis of a suit or proceeding in court, and to cover all necessary orders of court thereon, the entering of final judgment therein, and the recording of the petition, answer, and final judgment, for all, five dollars.

(2) For issuing each citation and one copy, for both, with certificate and seal, fifty cents.

(3) For filing any answer, supplemental petition, intervention, exception, motion, rule, or other proceeding or document, other than those accompanying the original petition, for each, thirty cents.

For each order of court thereon, twenty-five cents.

(4) For issuing copy of petition, answer, supplemental petition, rule, motion, or other paper, required to be copied by the clerk in the progress of any case in court, with certificate and seal, for each one hundred words or part thereof, twenty-five cents.

(5) For issuing writ of attachment, with certificate and seal, one dollar.

(6) For issuing writ of attachment against non-resident (four copies), all with certificate and seal, for all, two dollars.

(7) For issuing writ of sequestration, with certificate and seal, one dollar.

(8) For issuing writ of injunction and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(9) For issuing writ of mandamus and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(10) For issuing writ of certiorari and one copy, with certificate and seal, seventy-five cents.

For each additional copy, fifty cents.

(11) For issuing writ of habeas corpus, with certificate and seal, to be charged in civil cases only, one dollar.

(12) For issuing writ of seizure and sale, with certificate and seal, one dollar.

(13) For issuing writ of distringas and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(14) For issuing writ or warrant of possession and one copy, with certificate and seal, one dollar.

For each additional copy, twenty-five cents.

(15) For issuing subpoena duces tecum and one copy, with certificate and seal, fifty cents.

For each additional copy, fifty cents.

(16) For issuing a subpoena for a witness, twenty cents.

(17) For issuing notice of judgment and one copy, with certificate and seal, fifty cents.

(18) For issuing notice of appeal and one copy, with certificate and seal, fifty cents.

(19) For issuing attachment to bring person into court or for contempt, one dollar.

(20) For issuing venire facias in each case in which a jury may be prayed for and granted, and for swearing the jury, whether the jury be impaneled or not, for both, one dollar.

(21) For issuing writ of fieri facias, with certificate and seal, seventy-five cents.

(22) For issuing notice of demand and one copy, with certificate and seal, seventy-five cents.

For each additional copy, twenty-five cents.

(23) For issuing notice to creditors of insolvents and one copy, with certificate and seal, for each creditor, twenty cents.

(24) For issuing commissions to take testimony of witnesses, or answers to interrogatories, with certificate and seal, fifty cents.

(25) For issuing notice of trial, notice to take testimony, notice to cross interrogatories, notice of appointment to attorney at law, syndic, curator, attorney for absent heirs, appraiser, expert, auditor, umpire, arbitrator, liquidator, executor, administrator, tutor, receiver, notary, auctioneer, or other officer appointed by court, when such notice is required or ordered to be issued, for each original and one copy, with certificate and seal, fifty cents.

(26) For filing and docketing each petition for notice of an application for appointment as administrator under Article 3091 of the Code of Civil Procedure, one dollar and fifty cents. If this petition is the first pleading filed in the succession proceeding, the clerk may charge additionally all of the fees allowed him for opening the record of the succession proceeding except the stenographer's fee.

(27) For issuing letters of appointment or confirmation of any tutor, curator, administrator, executor, syndic, liquidator, receiver, or other officer appointed or confirmed by court, for each original and one copy, with certificate and seal, one dollar.

For each additional copy, fifty cents.

(28) For taking and recording every bond of an administrator, executor, curator, tutor, liquidator, syndic, receiver, or other officer, one dollar.

(29) For issuing the oath of every administrator, executor, curator, tutor, undertutor, liquidator, syndic, receiver, auditor, expert, arbitrator, umpire, appraiser, or other officer or person appointed or confirmed by court, fifty cents.

(30) For administering oaths in all cases and for affixing jurat and seal to affidavit, for all, twenty-five cents.

(31) For each certificate prepared by the clerk and signed by the judge, one dollar.

(32) For preparing advertisements for newspapers, fifty cents.

(33) For preparing certificate of proof of publication, with jurat and certificate and seal, and for administering oath thereto, for all, twenty-five cents.

(34) For taking down testimony in court on probate of wills, and writing the necessary order and decrees in such matters, for all, two dollars and fifty cents.

(35) For each declaration of change of domicile, for all costs therein, one dollar and fifty cents.

(36) For all proceedings in connection with a confession of judgment, including a copy of the final judgment therein, two dollars and fifty cents.

(37) For each uncontested emancipation proceeding, including a copy of the final judgment, five dollars.

(38) In all cases of successions where the heirs are recognized and sent into possession, without other proceedings, for all costs, ten dollars.

(39) For each proceeding for nomination uncontested, for all costs therein except advertising, ten dollars.

(40) For entering satisfaction of judgment no charge shall be made, but for each copy thereof, with certificate and seal, seventy-five cents.

(41) For each declaration of intention to become a citizen of the United States, for all proceedings therein, including necessary copy of certificate with seal, one dollar.

(42) For each proceeding naturalizing a foreigner as a citizen of the United States, including one copy of certificate with seal, for all, one dollar and fifty cents.

(43) For copies of all acts, records, or papers the originals of which are of record in his office, including transcripts of appeal, with certificate and seal, for each one hundred words, twenty-five cents.

(44) For filing and recording all acts of conveyance of real property sold by the sheriff, including certificate and seal, for each hundred words, twenty-five cents.

(45) No charge shall be made for entries on the minutes in any case, nor for calling, fixing, posting, or continuing any case, for swearing witnesses or jurors, or for filing the returns upon process of any kind.

All the costs for taking testimony shall be paid by the party on whose behalf the witness shall have been called; and no judgment shall be rendered in favor of any party whose testimony shall not have been first paid for and filed. In the event of an appeal, no testimony shall be copied into the transcript unless it has been paid for and filed. Any testimony not paid for by the party at whose instance it was taken may be used as evidence in the cause on being properly paid for and filed by anyone having an interest therein, and the amount so paid shall be taxed as costs in the case.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:1213.1 - Payment of costs in lump sum

§1213.1. Payment of costs in lump sum

In lieu of the fees enumerated in R.S. 13:1213 or otherwise set by the judges of the Civil District Court for the Parish of Orleans, the judges of the Civil District Court for the Parish of Orleans may authorize the clerk of the Civil District Court to demand and receive from plaintiffs and defendants a fee to cover the cost of all pleadings filed respectively by the plaintiff and by the defendant. Such fee shall be in an amount set by the judges of the Civil District Court for the Parish of Orleans, sitting en banc, and may vary according to the type of lawsuit filed. Different fees may be established for the plaintiff and for the defendant. Upon the filing of initial pleadings by the plaintiff, the clerk shall collect the fee from the plaintiff, and no further or additional fees shall be demanded by the clerk from the plaintiff upon the filing of subsequent pleadings by the plaintiff. Upon the filing of initial pleadings by the defendant, the clerk shall collect the fee from the defendant, and no further or additional fees shall be demanded by the clerk from the defendant upon the filing of subsequent pleadings by the defendant.

Added by Acts 1974, No. 606, §1.



RS 13:1213.2 - Fees; clerk of the Civil District Court

§1213.2. Fees; clerk of the Civil District Court

The clerk of the Civil District Court shall collect the fees set forth in R.S. 13:1213.1 and shall deposit no less than sixty percent of the amounts collected in the Clerk's Salary Fund. The remaining funds shall be deposited in the judicial expense fund for the Civil District Court for the Parish of Orleans. The clerk and the chief judge of the Civil District Court may at any time renegotiate the sixty percent collection fees, but at no time shall the sixty percent be reduced below fifty percent of the civil filing fees collected by the clerk.

Acts 2012, No. 474, §2.



RS 13:1213.3 - Additional court costs in civil and traffic matters; Judicial College

§1213.3. Additional court costs in civil and traffic matters; Judicial College

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of court of the Civil District Court of New Orleans shall demand and receive from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil and traffic matters. This fee shall not apply to juvenile and family cases.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:1214 - Payment of cost; recovery from other party

§1214. Payment of cost; recovery from other party

Either party in any cause requiring the official services of the clerk shall pay the costs therefor, and shall be entitled to recover the amount thereof from the other party, on the final termination of the cause, if the costs are decreed in his favor.



RS 13:1215 - Security for cost

§1215. Security for cost

The defendant in any cause may require the plaintiff or party prosecuting the cause to give bond or other security, in such amount as may be fixed by the court, to secure the repayment on the final termination of the cause of all costs expended by the defendant therein. The order requiring such bond or security for costs shall issue ex-parte on the application of the party, without costs, and no further proceeding shall be had in the cause until such bond or security has been furnished. The court shall fix the delay within which such bond or security for costs shall be furnished, and the failure to furnish it, within such delay, shall operate a dismissal of the cause as in case of non-suit. In all cases the surety for costs shall be considered a party to the cause and shall be condemned for the amount of costs recoverable in solido with the party cast in the final judgment in the cause.



RS 13:1216 - Docket and index

§1216. Docket and index

The clerk of the civil district court shall keep a docket of each proceeding with a proper index thereto.

Acts 1984, No. 36, §1.



RS 13:1217 - Repealed by Acts 1984, No. 36, 2.

§1217. Repealed by Acts 1984, No. 36, §2.



RS 13:1218 - Repealed by Acts 2014, No. 178, §1.

§1218. Repealed by Acts 2014, No. 178, §1.



RS 13:1219 - Repealed by Acts 1975, No. 638, 3

§1219. Repealed by Acts 1975, No. 638, §3



RS 13:1221 - Destruction of useless records

§1221. Destruction of useless records

A. The clerk of court may upon consent of the majority of the judges and with authorization from the state archivist as provided in R.S. 44:411 destroy records of any of the following judicial proceedings when such records have been deemed by the majority of judges to have no further use or value: suits on open accounts, tort suits, worker's compensation suits, suits on unsecured notes, suits on promissory notes, and suits on chattel mortgages.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

Added by Acts 1975, No. 677, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1222 - Motor vehicles for the office of the clerk of the civil district court

§1222. Motor vehicles for the office of the clerk of the civil district court

A. The clerk of the civil district court may purchase or lease three motor vehicles to be used for official office use only.

B. The clerk of the civil district court may purchase insurance for the motor vehicles authorized in Subsection A of this Section. The insurance shall be purchased from an insurance company which is licensed to do business under the laws of this state.

C. The clerk of the civil district court may use any funds which are lawfully available to him to purchase or lease the motor vehicles and to pay the insurance on the motor vehicles, as authorized in this Section.

Acts 2003, No. 627, §1; Acts 2010, No. 158, §1, eff. June 9, 2010.



RS 13:1271 - Judges to appoint court reporters

SUBPART D. COURT REPORTERS

§1271. Judges to appoint court reporters

Each judge of the civil district court may appoint a qualified stenographer to serve as court reporter in his division. All court reporters so appointed shall serve at the pleasure of the judges appointing them and may be assigned to the various divisions of the court as the judges appointing them may direct. The judges of the civil district court, sitting en banc, may appoint additional qualified stenographers as they may deem necessary who shall serve at the pleasure of the court en banc and may be assigned to the various divisions of the court as the court en banc may direct.

Amended by Acts 1950, No. 366, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1272 - Duties; salary

§1272. Duties; salary

Each court reporter shall attend the sessions of the division to which he is assigned and, subject to the orders of the presiding judge of such division, shall take down stenographically the testimony offered therein, and such other matters as may be directed by the presiding judge of such division. Each court reporter shall receive such compensation as shall be fixed by the judges of the court, payable out of the judicial expense fund.

Amended by Acts 1950, No. 366, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1273 - Transcription of testimony; fees

§1273. Transcription of testimony; fees

The court reporter, at the request of the parties to any proceeding or any of them, or at the direction of the presiding judge, shall transcribe prior to the submission of the case, all or part of the testimony or other matter so taken down, and furnish as many copies thereof as may be required by law for the purposes of appeal. The party requesting such transcription shall pay into the judicial expense fund a fee of ten cents for each one hundred words transcribed. In the event both parties or the judge should direct the transcription, each party shall pay the expense of transcribing the testimony offered by him. No transcribed testimony shall be filed until the transcription fee shall have been paid; but no fees shall be allowed for transcribing matter other than testimony and notes of evidence. Such fees, when collected by the clerk, shall be paid by him as additional compensation to the court reporter performing the service in the same manner as the court reporter's salary is paid, and shall be taxed as costs.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1274 - Transcription for purpose of appeal

§1274. Transcription for purpose of appeal

In case the transcription of the court reporter's notes shall be requested by a litigant, after judgment, for the purposes of an appeal, the whole cost of such transcription shall be paid primarily by such party, but ultimately shall be taxed as costs.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1275 - Failure to pay cost or file testimony

§1275. Failure to pay cost or file testimony

If the court should direct the transcription of the notes of testimony, and if any party refuses or fails to pay his share of the cost of such transcription, or to file such transcribed testimony within a reasonable time to be fixed by the court, the case shall be decided as if the testimony of that party, not transcribed or filed, had not been offered.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1276 - Preservation of notes

§1276. Preservation of notes

The court reporters shall preserve their notes in each cause for the period of one year from the date of submission thereof.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1277 - Supplies

§1277. Supplies

The clerk of the court shall furnish the court reporters with the supplies which they may need for the transcription of their notes.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1278 - Illness, disability, or absence

§1278. Illness, disability, or absence

In the case of the illness, disability, or absence of any court reporter, the judges of the court may assign another court reporter to perform the duties of the court reporter who is ill, has a disability, or is absent. The judges of the court may appoint a qualified person to serve temporarily as a court reporter during such period of illness, disability, or absence. The person so appointed court reporter to serve temporarily shall receive the compensation and fees provided in R.S. 13:1272 and 1273.

Amended by Acts 1950, No. 366, §3; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2); Acts 2014, No. 811, §5, eff. June 23, 2014.



RS 13:1279 - Suits in forma pauperis not affected

§1279. Suits in forma pauperis not affected

Nothing in R.S. 13:1273 to 13:1278 shall be construed to repeal or otherwise affect the provisions of any law providing for the institution and prosecution of suits in forma pauperis.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1301 - Sessions of court

SUBPART E. MISCELLANEOUS PROVISIONS

§1301. Sessions of court

The civil district court shall hold continuous sessions during nine-and-a-half months of the year. The court shall remain open on all legal days during the whole year for granting interlocutory orders, issuing all writs, trial of rules to quash writs, trial of proceedings instituted by a landlord for the possession of leased property, trial of partition proceedings, and for such probate and insolvency business as the court en banc may determine by rule.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1302 - Criers

§1302. Criers

The judge of each division of the civil district court shall appoint a crier for his division who shall be commissioned by the civil sheriff as a deputy sheriff, and who shall perform such duties as may be provided by law and the rules of the court. When directed by the court, the crier shall administer the oath required by law of all witnesses and jurors. Each crier shall receive a compensation as the court en banc may fix which in any event shall not be less than three hundred dollars per month, payable out of the judicial expense fund of the parish of Orleans on the warrant of the judge of the division in which the crier serves. In addition to the compensation payable to each crier from any source whatsoever, each crier shall receive additional compensation of one hundred dollars per month payable by the city of New Orleans, plus additional compensation of two hundred dollars per month payable by the city of New Orleans when and if funds are made available therefor.

Amended by Acts 1960, No. 588, §1; Acts 1972, No. 608, §1; Acts 1977, No. 44, §2; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1303 - Order of trial of cases

§1303. Order of trial of cases

The judges of the civil district court by rule shall prescribe the order of preference for the trial of all cases filed therein.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1304 - Divisions of court

§1304. Divisions of court

A. The civil district court shall be divided into seven divisions, known as division A, division B, division C, division D, division E, division F and division G. Each of these divisions shall be presided over by a judge of the court. Any candidate for election to the office of judge of this court must designate the division for which he is a candidate, and, if elected, shall succeed to the office of judge of the division for which he was a candidate. The judge oldest in continuous service in the civil district court shall preside, and in the event two or more judges shall have served the same length of time, the judge oldest in years shall preside.

B. The criminal district court shall be divided into six sections, known as section A, section B, section C, section D, section E, and section F. Each of these sections shall be presided over by a judge of this court. Any candidate for election to the office of judge of this court must designate the section for which he is a candidate, and, if elected, shall succeed to the office of judge of the section for which he was a candidate. The judge oldest in continuous service in the criminal district court shall preside, and in the event two or more judges shall have served the same length of time, the judge oldest in years shall preside. The judges may agree among themselves as to which section may occupy any particular courtroom.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1305 - Judicial depository

§1305. Judicial depository

A. The judges of the Civil District Court for the Parish of Orleans, sitting en banc, a majority of said judges constituting a quorum, shall, by a vote of a majority of those present, designate a solvent bank, or banks, located within the parish of Orleans, as the fiscal agent or agents, as a depository of any and all monies received by the clerk of the said Civil District Court for the Parish of Orleans deposited in the "Registry of the Court". The said funds shall be so deposited and held subject to the orders of the court, and in accordance with all laws or parts of laws now or hereafter enacted governing any such funds so held and deposited.

B. The bank or banks so designated as fiscal agent for such funds shall furnish adequate security, satisfactory to the said judges, to secure the return and payment of any such deposited funds.

C. It shall be the duty of the judges to endeavor to receive interest on all monies so deposited, and if, for any reason, the fiscal agent, or agents, so designated are unable or unwilling to pay interest on such deposit, the judges of the said Civil District Court are hereby authorized to purchase certificates of deposit, and/or other forms of certificates of indebtedness bearing interest, or they may purchase short-term United States bonds, treasury notes or certificates.

D. Any and all interest received on all such monies so deposited, or from any certificates of deposit, certificates of indebtedness, or United States bonds, treasury notes or certificates, shall be distributed in the following manner:

(1) One-half of all interest so received, as received, shall be transferred to and shall form part of the Judicial Expense Fund, in reimbursement and payment for the services rendered in administering said "Registry of the Court" fund by the judges, clerk and other employees whose salaries are paid out of said Judicial Expense Fund.

(2) The ultimate recipient of any of said funds so deposited in the registry of the court shall receive interest on such sum received by him, to be calculated on the following basis, to wit:

(a) The rate of interest per annum to be paid such recipient shall be one-half of the average interest rate received from the fiscal agent and/or from certificates of deposit, certificates of indebtedness, United States government bonds, treasury notes or certificates, during the period that the funds being disbursed were on deposit in the registry of the court.

(b) Interest shall be paid such recipient on the same percentage of such sum he receives as the total amount of such registry funds invested with interest bears to the total of such funds held in the registry of the court during the preceding year.

(c) In determining the amount of such registry funds invested with interest, and the total of such funds held in the registry of the court, as provided in the preceding Subparagraph (b), the basis for such determination shall be the average daily balance of the total funds invested and the average daily balances of the total funds held in the registry of the court fund during the period that the funds being disbursed were on deposit in the said registry of the court fund.

E. In the event it becomes necessary to disburse funds which have been deposited in the registry of the court fund, in accordance with a duly rendered court order, in excess of the amount held by the fiscal agent of said fund, in its noninterest bearing account, the clerk of court and/or the presiding judge or the acting presiding judge of the Civil District Court, on an order issued by the majority of the judges of the Civil District Court, sitting en banc, shall have the authority, and they are hereby authorized and empowered to borrow such funds so needed for disbursal from the said fiscal agent, or others, at the then prevailing interest rate for loans of this character, using as collateral to secure any such loan an amount of bonds, or certificates of deposit, or certificates of indebtedness in which said funds have been invested, and, if required so to do by any such lending agency, to execute any note or other form of agreement to repay such loan.

Amended by Acts 1969, No. 160, §1; Acts 1970, No. 200, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1306 - Interest on unclaimed judicial deposits; use by sheriff

§1306. Interest on unclaimed judicial deposits; use by sheriff

Where interest, which has accrued on any judicial deposit made by the sheriff of the parish of Orleans with the judicial depository of the parish of Orleans, of funds belonging to a litigant or litigants, shall not be called for or claimed for a period of ten years from date of accrual, the sheriff of the parish of Orleans may withdraw the accrued interest from the judicial depository, and use it for the costs and expenses of his office, in the manner provided by law for the use and disposition of other funds received by him for that purpose.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1307 - Same; judicial depository to turn interest over to sheriff

§1307. Same; judicial depository to turn interest over to sheriff

The judicial depository of the parish of Orleans is directed to turn over to the sheriff of the parish of Orleans any accrued interest on any judicial deposit made by him, under the conditions prescribed in R.S. 13:1306.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1308 - Registry of court

§1308. Registry of court

The sheriffs, clerks or other officers of the civil district court of the parish of Orleans shall deposit with the judicial depository, selected by the court, all moneys, notes, bonds or securities, except such notes or documents as may be filed with suits or in evidence, which shall be kept by the clerk of the court, coming into their hands, and make written return thereof, within forty-eight hours after the same has been received by such officer or officers.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1309 - Same; failure to make deposit and return; penalty

§1309. Same; failure to make deposit and return; penalty

Any sheriff, clerk or officer failing to make the deposit and written return as provided in R.S. 13:1308 shall be imprisoned not more than six months and fined not more than five hundred dollars.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1310 - Deposit of unclaimed funds in court registry; procedure; use of funds

§1310. Deposit of unclaimed funds in court registry; procedure; use of funds

The clerk of the civil district court for the parish of Orleans shall deposit into the treasury of the city of New Orleans all unclaimed funds which have been deposited in the registry of the court for seven years or more and whose owners are unknown, or whose owners' whereabouts are unknown, and have not been heard from for a period of seven years or more.

(1) The said funds shall be withdrawn and deposited as herein provided only after the clerk of the civil district court for the parish of Orleans has filed in the proceeding wherein the funds are being held a rule stating:

(a) That the funds have been deposited in the registry of the court for a period of more than seven years, and

(b) That no claim has been filed for said funds, and

(c) That the owners of said funds are unknown, or the owners' whereabouts are unknown, and have not been heard from for seven years or more, and has obtained an order of the judge of the civil district court for the parish of Orleans, seized with jurisdiction in the matter, authorizing the withdrawal and deposit of the funds in the manner provided for by this section.

(2) Upon the deposit of the funds into the treasury of the city of New Orleans in the manner provided by this section, and the filing of a receipt in the court record, the clerk of the civil district court for the parish of Orleans shall be relieved of all liability therefor and the city of New Orleans shall be responsible therefor.

(3) The clerk of civil district court for the parish of Orleans shall also deposit into the treasury of the city of New Orleans the so-called "interest fund" now being carried in the judicial depository of the civil district court for the parish of Orleans. The said "interest fund" shall be withdrawn and deposited upon a rule brought in separate proceedings before the presiding judge of the civil district court for the parish of Orleans, who shall upon a showing that no claim for said "interest fund" has been made for seven years or more, direct the deposit of the said "interest fund" into the treasury of the city of New Orleans. Upon the deposit of the said "interest fund" into the treasury of the city of New Orleans, and the filing of a receipt in the proceedings, the clerk of the civil district court shall be relieved of all liability therefor, and the city of New Orleans shall be responsible therefor.

(4) The city of New Orleans shall have the use of all funds so deposited and is hereby authorized to invest the same in time certificates of fiscal agent banks, or in short-term United States bonds, treasury notes, or certificates; all interest or income received on such investments shall belong exclusively to the city of New Orleans and may be used by it for general fund purposes, and no person, firm or corporation shall have any claim to any portion of such interest or income received by the city of New Orleans on said investments.

Added by Acts 1960, No. 113, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1311 - Sheriff, constables, and deputies; powers of peace officers; exemption from liability

§1311. Sheriff, constables, and deputies; powers of peace officers; exemption from liability

The sheriff for the parish of Orleans and the constables of the First and Second City Courts of New Orleans and their deputies, are hereby granted the powers of peace officers when carrying out the duties of the court, and are authorized to require incarceration of the subject involved in any of the city, parish or state prisons, precinct stations, or houses of detention in the parish of Orleans. They shall be exempt from liability for their actions in the exercise of this power in the same manner and fashion as liability is excluded generally for peace officers of this state and political subdivisions.

Acts 1964, No. 381, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1312 - Judicial expense fund; sources, control, and administration

§1312. Judicial expense fund; sources, control, and administration

A. The clerks of the First and Second City Court shall place all sums collected or received under this Section in a separate account to be designated as the Judicial Expense Fund for the Civil District Court for the Parish of Orleans. The judges, en banc, of the Civil District Court for the Parish of Orleans and the First and Second City Courts of the city of New Orleans shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

B. The judges of the Civil District Court for the Parish of Orleans and the First and Second City Courts of the city of New Orleans, sitting en banc, shall have control over the judicial expense fund for the parish of Orleans, accruing and accrued, and to this end shall fix and regulate from time to time the number of deputies and employees of the offices of the clerks of the City Courts and their expenses, and also shall have the power to fix the tariff of costs and charges to be paid for official services in the offices, which are paid into, and constitute the fund; due publication of which tariff, when made, shall be given. They shall have power to determine whether any amounts from the fund shall be devoted to the expense or payment of taking testimony by shorthand and to regulate and provide for the same. The judges are authorized to contribute out of the fund, to the embellishment, maintenance, improvement or repair, or both, of each courtroom, the courthouse itself or its furnishings, or both, and may contribute to any pension, retirement system and group hospitalization plans to which officers and employees paid out of the fund may belong.

C. The judges, en banc, may further appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining, or both, a law library for the court, or for buying or maintaining, or both, any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D.(1) The judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of planning, designing, and constructing a new courthouse for the parish of Orleans, which shall house the following courts and all related support offices:

(a) Civil District Court.

(b) First and Second City Courts.

(c) Juvenile Courts.

(2) No additional fees or costs shall be imposed to fund any portion of the planning, designing or construction of a new courthouse.

(3) Any additional funds used for the planning, design or construction of a new courthouse shall come from commercial leasing revenues, contributions from agencies located or to be located in the courthouse, and any other non-court cost related source.

(4) Before any construction of a new courthouse is begun, the plans and costs shall be submitted to and approved by the Joint Legislative Committee on the Budget.

(5) Any contract for the planning, designing or construction of a new courthouse shall be subject to the public bid laws.

Acts 1983, No. 192, §1, eff. June 24, 1983; Acts 2002, 1st Ex. Sess., No. 121, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1335 - Criminal District Court for the parish of Orleans

PART III. CRIMINAL DISTRICT COURT

SUBPART A. JUDGES

§1335. Criminal district court for the parish of Orleans

There shall be one criminal district court for the parish of Orleans, which shall be composed of twelve judges.

Added by Acts 1975, No. 143, §1. Amended by Acts 1980, No. 86, §1; Acts 1995, No. 217, §1, eff. Jan. 1, 1997; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1336 - Criminal District Court for the Parish of Orleans; jurisdiction; powers; probation officers

§1336. Criminal district court for the Parish of Orleans; jurisdiction; powers; probation officers

A. The criminal district court for the Parish of Orleans shall have exclusive jurisdiction of the trial and punishment of all crimes, misdemeanors, and offenses committed within the parish of Orleans if the jurisdiction is not vested by law in some other court.

B. The judges of the criminal district court for the Parish of Orleans shall have power to act as committing magistrates in all felony charges and to hold preliminary examinations, with authority to bail, or discharge, or to hold for trial, in all cases before said court. They also may adopt all necessary rules with respect thereto.

C.(1) Pursuant to the authority vested by Sections 16 and 32 of Article V of the Constitution, the criminal district court for the Parish of Orleans is hereby vested with additional jurisdiction of certain cases previously under the jurisdiction of the civil district court for the Parish of Orleans as provided for in Paragraph (2) of this Subsection.

(2) The criminal district court for the Parish of Orleans shall have exclusive jurisdiction over civil commitment proceedings when the court determines a mentally defective defendant, who is under the jurisdiction of the court on pending criminal charges but is incapable of standing trial, is a danger to himself or others, and is unlikely in the foreseeable future to be capable of standing trial.

Added by Acts 1975, No. 144, §1; Acts 1995, No. 304, §1; Acts 2005, No. 174, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2008, No. 879, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1337 - Appellate and supervisory jurisdiction; writs

§1337. Appellate and supervisory jurisdiction; writs

A. The Criminal District Court for the Parish of Orleans shall have appellate jurisdiction of all cases tried before the Municipal Court of New Orleans and the Traffic Court of New Orleans. Appeals from the municipal and traffic courts shall be on the law and the facts and shall be tried upon the records made and the evidence offered in said courts by the judge to whom the appeal shall be allotted. In all cases tried before the judges of the criminal district court in which an appeal does not lie to the supreme court, an appeal shall lie on questions of law and fact to two or more of the judges of the criminal district court, as prescribed by said court. The criminal district court shall adopt rules regulating the manner of taking and hearing and deciding such appeals.

B. The Criminal District Court for the Parish of Orleans shall have general supervisory jurisdiction over the municipal and traffic courts of New Orleans and shall have authority to issue writs of habeas corpus in criminal cases, as well as such other writs and orders as are necessary in aid of the jurisdiction of the court.

C. The Traffic Court of New Orleans shall have exclusive appellate jurisdiction of all appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The traffic court shall have de novo review over such appeals. The traffic court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

Added by Acts 1975, No. 144, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 312, §1; Acts 2012, No. 474, §4(B)(2); Acts 2012, No. 497, §1.



RS 13:1338 - Transfer of cases

§1338. Transfer of cases

A. All pending cases filed in the Civil District Court for the Parish of Orleans over civil commitment proceedings where the Criminal District Court for the Parish of Orleans has determined a mentally defective defendant is incapable of standing trial, is a danger to himself or others, and is unlikely in the foreseeable future to be capable of standing trial are hereby transferred to the Criminal District Court for the Parish of Orleans for further proceedings in accordance with law. A judge of the civil district court or the criminal district court on his own motion, or upon motion by the district attorney of Orleans Parish or the attorney of the defendant, may have such case transferred upon the signing of the order to transfer by either a judge of the Criminal District Court for the Parish of Orleans or a judge of the Civil District Court for the Parish of Orleans. Upon the signing of such an order, the clerk of the Civil District Court for the Parish of Orleans or the clerk of the Criminal District Court for the Parish of Orleans shall effect delivery of the record to the clerk of the Criminal District Court for the Parish of Orleans, who shall receipt the same and properly file it in his office. The Criminal District Court for the Parish of Orleans shall hear and dispose of the case with the same legal effect as if it had been instituted in that court in the first instance.

B. With respect to cases and jurisdiction transferred according to this Section, the criminal sheriff for the parish of Orleans is vested with the power and authority to serve all notices, subpoenas, papers, writs, and orders and to make proper return thereto to the Criminal District Court for the Parish of Orleans.

Acts 2005, No. 174, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1341 - Repealed by Acts 1975, No. 743, 9, eff. Aug. 1, 1975

§1341. §§1341, 1341.1 Repealed by Acts 1975, No. 743, §9, eff. Aug. 1, 1975



RS 13:1341.2 - Office expenses, reimbursement to judges

§1341.2. Office expenses, reimbursement to judges

The provisions of R.S. 13:698 shall be applicable to judges of the criminal district court and to judges of the civil district court.

Added by Acts 1970, No. 166, §1. Amended by Acts 1974, No. 605, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1342 - Vacations of judges

§1342. Vacations of judges

Each of the judges of the criminal district court may have an annual vacation of two months and a half at any time during the calendar year as they may regulate among themselves. No more than three judges may be on vacation at the same time.

Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1343 - Allotment of cases among judges; holding of preliminary examination not ground for recusation

§1343. Allotment of cases among judges; holding of preliminary examination not ground for recusation

A. All cases pending in the criminal district court shall be allotted equally among Sections A, B, C, D, E, F, G, H, I, J, K, and L of the court. Except on Sundays, legal holidays, and legal half-holidays, the allotment of cases shall be made public by classes daily at noon by the clerk or a deputy clerk selected by him, in the presence of the district attorney. The fact the accused was committed for trial at a preliminary examination shall not be grounds for the recusation of the trial judge who held the preliminary examination.

B. The judges of the criminal district court, by rule adopted by a majority vote of the judges sitting en banc, may assign a certain division of the court as a reentry division of court. The division shall establish a workforce development sentencing project pilot program. The program shall establish guidelines for the issuance of sentences providing inmate rehabilitation and workforce development. The division of court and sentencing project shall work in conjunction with the Louisiana Workforce Investment Council and all efforts shall be coordinated and consistent with the provisions of R.S. 23:1 et seq.

C. Repealed by Acts 2012, No. 399, §2.

Amended by Acts 1975, No. 143, §2; Acts 1995, No. 217, §2, eff. Jan. 1, 1997; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2008, No. 792, §1, eff. Jan. 1, 2009; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2010, No. 726, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 399, §2; Acts 2012, No. 474, §4(B)(2).



RS 13:1344 - Homicide section; Orleans Parish Criminal District Court; assignment of judges; jurisdiction; transfer of cases; expedited handling of writs and appeals; applicability of section to other district courts

§1344. Homicide section; Orleans Parish Criminal District Court; assignment of judges; jurisdiction; transfer of cases; expedited handling of writs and appeals; applicability of section to other district courts

A. The judges of the Criminal District Court for the parish of Orleans who are in office on August 15, 2009, may create the homicide section of that court, by rule of court adopted by the judges sitting en banc. The rule may designate not less than one incumbent judge who may be assigned to a homicide section in accordance with the rules of the Criminal District Court for the parish of Orleans.

B. Any homicide section may be assigned the following cases:

(1) Solicitation for murder (R.S. 14:28.1)

(2) First degree murder (R.S. 14:30)

(3) Second degree murder (R.S. 14:30.1)

(4) Manslaughter (R.S. 14:31)

(5) First degree feticide (R.S. 14:32.6)

(6) Assault by drive-by shooting (R.S. 14:37.1)

(7) Second degree feticide (R.S. 14:32.7)

(8) Aggravated assault upon a peace officer with a firearm (R.S. 14:37.2)

(9) Aggravated assault with a firearm (R.S. 14:37.4)

(10) Attempt to commit the crimes enumerated in Paragraphs (1) through (4) and (6) of this Subsection.

(11) Any other crime committed using a firearm as designated by the judges en banc.

C. If a homicide division is created by the judges of the Criminal District Court for the Parish of Orleans, cases shall be assigned to the homicide section. If more than one homicide section is created, cases shall be assigned by random allotment among those sections. As to cases pending in the criminal district court at the time any homicide section is created the judge of each division shall determine which cases on the court's docket are enumerated in Paragraphs (B)(1) through (11) of this Section. The criminal district court en banc shall determine which cases shall be transferred to a homicide section. Any judge of the criminal district court, on his own motion, may transfer any such case by signing the necessary order to transfer the case to a homicide section respecting the principle of random allotment.

D. Any homicide section, court, or division adopted pursuant to R.S. 13:587.4 shall conform to the extent practicable to the provisions of this Section.

Acts 2009, No. 215, §1, eff. June 30, 2009; Acts 2012, No. 474, §4(B)(2).



RS 13:1345 - Repealed by Acts 1975, No. 143, §3.

§1345. Repealed by Acts 1975, No. 143, §3.



RS 13:1346 - Magistrate section; judge; election; salary; powers; jurisdiction

§1346. Magistrate section; judge; election; salary; powers; jurisdiction

A.(1) In addition to the judges provided for in R.S. 13:1335, there shall be one additional judgeship for the Criminal District Court for the parish of Orleans as created by Act No. 236 of 1972 and as amended by Act No. 178 of 1975. The additional judgeship shall continue to be assigned to the Magistrate Section of the Criminal District Court for the parish of Orleans as otherwise provided for in this Section. The judge presiding over the additional judgeship shall receive the same salary, payable in the same manner, as the state pays to the other judges of the Criminal District Court for the parish of Orleans. The salary paid by the state may be supplemented by the city of New Orleans in an amount not to exceed the supplemental salaries which the city of New Orleans is authorized to pay the other judges of the Criminal District Court for the parish of Orleans. The judge elected to the additional judgeship shall be elected at the same time, shall take office at the same time, and shall serve for the same term of office as the other judges of the Criminal District Court for the parish of Orleans.

(2) In order to effectuate the provisions of this Subsection relative to the term of office, the term of office of the judge serving as judge of the additional judgeship on the effective date of this Section is hereby extended until December 31, 1984.

B. The additional judge created herein shall have and possess all of the powers, duties, jurisdiction, rights, prerogatives, and qualifications as are now prescribed by the constitution and laws of this state relative to judges of the Criminal District Court for the Parish of Orleans, except as provided herein.

C. In addition to the sections of the Criminal District Court for the parish of Orleans now existing, there is hereby created the Magistrate Section of the Criminal District Court for the Parish of Orleans, and the additional judge created herein shall be known as the Magistrate and shall preside over the Magistrate Section. Said judge shall have jurisdiction to act as committing magistrate in felony and misdemeanor charges and to hold preliminary examinations, with the authority to bail or discharge, or to hold for trial, in all cases before the Criminal District Court for the Parish of Orleans, and shall have the power to adopt all necessary rules with respect thereto.

D. The additional judge created herein shall hold court in the same building as is provided for the other judges of said court by the city of New Orleans, and with the approval of the judges of the Criminal District Court for the Parish of Orleans, acting en banc, may hear preliminary motions, conduct extradition hearings, accept pleas in misdemeanor cases, hear and render judgments in other matters, including misdemeanor cases, preliminary to the trial on the merits, conduct trials of misdemeanor cases, preside over jury trials of misdemeanor cases, and sign and issue search and arrest warrants upon probable cause being shown in accordance with law. The judge shall have the right to appoint a court reporter, deputy court reporter, and minute clerk as provided by law, and the criminal sheriff for the parish of Orleans shall appoint a crier and deputy sheriff for the section of the court created herein as provided by law.

E. The Criminal District Court for the Parish of Orleans, including the Magistrate of the Magistrate Section of said court, acting en banc, shall prescribe rules and procedures not inconsistent with the constitution and laws of this state to be followed in all matters to be presented before the Magistrate Section.

Added by Acts 1972, No. 236, §1, emerg. eff. July 5, 1972 at 10:30 A.M. Amended by Acts 1975, No. 178, §1, eff. July 12, 1975; Acts 1980, No. 86, §1; Acts 1980, No. 714, §1; Acts 1983, No. 309, §1; Acts 1986, No. 936, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1347 - Commissioners of magistrate section

§1347. Commissioners of magistrate section

A.(1) In addition to the judgeships, including the judge of the magistrate section of the Criminal District Court for the parish of Orleans, the four offices of commissioner of said court created under R.S. 13:1347, Act No. 548 of the 1974 Regular Session as amended by the Louisiana Legislature are hereby approved, confirmed, ratified, affirmed, and validated in the magistrate section of said court. The persons appointed to the offices of commissioner created by this Section shall be known as commissioners and shall not be judges, but shall have the same qualifications, powers, duties, jurisdiction, and functions, all as is now or hereafter provided for the judge in the magistrate section of said criminal district court.

(2) The salary of the commissioners of the Criminal District Court for the parish of Orleans shall be fifty-five percent of the salary paid to a judge of the Criminal District Court for the parish of Orleans per annum, said salary and related benefits as provided for by law, to be payable in the same manner and from the same sources as the salary and benefits of a judge of the Criminal District Court for the parish of Orleans. The support services and personnel including minute clerks and stenographers, as shall be necessary for the offices of commissioner, and such supporting services and personnel shall be paid in the same amount and from the same source as the same positions in the criminal district court are paid.

(3) The judges of the criminal district court, sitting en banc, shall determine the further powers, duties, functions, and policy affecting the offices of commissioner, not inconsistent with the provisions of this Section.

B. The initial appointments by the governor of the three commissioners created in R.S. 13:1347, Act No. 548 of the 1974 Regular Session of the Louisiana Legislature, are hereby approved, confirmed, ratified, continued, validated, and affirmed and said appointment shall be for a term of six years from the date thereof.

C. Should there be a vacancy created by the removal, resignation or death of any commissioner, the judges of the criminal district court sitting en banc shall fill the vacancy by appointment for the unexpired term. At the termination of the initial term and or any subsequent terms of a commissioner, the judges of the criminal district court sitting en banc shall appoint successors to the office for like terms. All commissioners are subject to removal for any reason for which a judge of the criminal district court may be removed from office. Such removal shall be by order of the judges of the criminal district court sitting en banc, after notice and hearing. No one shall serve in the office of commissioner unless he has practiced law in the state of Louisiana for a period of not less than five years. Commissioners shall be allowed to practice civil law but shall not engage in the practice of criminal law.

D. There is hereby created an additional commissioner of the Criminal District Court of the parish of Orleans. The commissioner shall have the same qualifications, powers, duties, jurisdiction, and functions all as is now or hereafter provided for the other commissioners in the magistrate section of said criminal district court.

(1) The commissioner shall receive an annual salary which shall be fifty-five percent of the salary paid to a judge of the Criminal District Court for the parish of Orleans per annum, said salary and related benefits as provided for by law, to be payable in the same manner and from the same sources as the salary and benefits of a judge of the Criminal District Court for the parish of Orleans, payable by the state on his own warrant. He shall otherwise be subject to the provisions of this Section.

(2) The judges of the Criminal District Court of the parish of Orleans sitting en banc, shall make the initial appointment of the additional commissioner of the Criminal District Court of the parish of Orleans for a term of six years. The commissioner shall be subject to removal for the same reasons and in the same manner as other commissioners of the criminal district court. Further, a vacancy created by death, resignation, or removal shall be filled as provided in Subsection C of this Section.

E. No commissioner of the magistrate section of the Criminal District Court for Orleans Parish shall practice law before said court.

F. The annual salary of the minute clerk of each commissioner to be paid by the state of Louisiana out of the state general fund is hereby fixed at thirteen thousand one hundred sixty-three dollars per annum, payable monthly by the state treasurer upon the warrant of said minute clerks.

G. The annual salary of the stenographer of each commissioner to be paid by the state of Louisiana out of the state general fund is hereby fixed at nine thousand nine hundred twenty-three dollars per annum, payable monthly by the state treasurer upon the warrant of said stenographers.

Acts 1974, No. 548, §1; Acts 1975, No. 594, §1, eff. July 17, 1975; Acts 1978, No. 39, §23, eff. June 1, 1978; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 724 §1; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1984, No. 620, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 2001, No. 279, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1371 - Salary of clerk; payment

SUBPART B. CLERK AND EMPLOYEES OF COURT

§1371. Salary of clerk; payment

The clerk of the criminal district court shall receive an annual salary as established in R.S. 13:782(A) based on the applicable population of the parish according to the latest United States census. This salary shall be paid by the city of New Orleans monthly beginning with Fiscal Year 1997-1998 and each fiscal year thereafter.

Amended by Acts 1952, No. 75, §1; Acts 1997, No. 470, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1371.1 - Additional salary of clerk; expense allowance; payment

§1371.1. Additional salary of clerk; expense allowance; payment

A. In addition to the salary payable to the clerk of the criminal district court by the city of New Orleans, he shall be paid by the city an expense allowance not to exceed ten percent of his annual salary.

B.(1) The Louisiana Clerks of Court Certification program, as established pursuant to R.S. 13:782(I) and (J), shall apply to the clerk of the Criminal District Court for the parish of Orleans.

(2) In addition to those persons eligible pursuant to R.S. 13:782(I)(3) and 1212(B)(2), the person holding the office of clerk of the Criminal District Court for the parish of Orleans shall be eligible for participation in the clerks of court certification program.

(3) The requisite education and training will be provided as set forth in R.S. 13:782(I)(4).

(4) The clerks of court certification program committee, as created pursuant to R.S. 13:782(J) to govern the certification program, applies to the clerk of the Criminal District Court for the parish of Orleans.

(5) Documents showing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the office of clerk of the Criminal District Court for the parish of Orleans shall receive the designation of Certified Clerk of Court (CCC) and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(6) If, on July 1, 1997, a clerk has completed the educational and experience requirements as provided in R.S. 13:782(I)(4) and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and notice of the approval has been forwarded to the legislative auditor, the clerk shall be granted a seven percent increase in compensation to his annual salary as set forth in R.S. 13:1371 and the seven percent increase in compensation to his annual salary shall be paid for by the city of New Orleans.

(7) A clerk shall complete the requirements of R.S. 13:782(I)(4) in order to receive and retain the seven percent compensation enhancement. If a clerk does not complete the certification program as provided in R.S. 13:782(I) and (J), or if after certification a clerk does not receive certification renewal within each four-year period, his salary shall revert back to the salary scale provided for in R.S. 13:1371.

Added by Acts 1970, No. 199, §1. Amended by Acts 1975, No. 182, §1; Acts 1979, No. 602, §1, eff. Aug. 16, 1979; Acts 1982, No. 304, §1; Acts 1997, No. 470, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1371.2 - Clerk; election; term of office; deputy clerks

§1371.2. Clerk; election; term of office; deputy clerks

A. There shall be one clerk of the Criminal District Court for the parish of Orleans, who shall be elected by the qualified electors of the parish of Orleans. He shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office and begin his term on the first Monday in May following election.

B. The clerk of the Criminal District Court for the parish of Orleans shall appoint, with the approval of the judges of the court, such deputy clerks as are necessary to properly conduct the business of his office and of the court.

Added by Acts 1975, No. 63, §3; Acts 1975, No. 143, §1. Amended by Acts 1981, No. 122, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1372 - Salaries of deputies; payment

§1372. Salaries of deputies; payment

A. The salaries of the deputy clerks of the criminal district court shall be as follows:

Chief Clerk (Administrative Assistant), seven hundred and ten to nine hundred five dollars a month; Property Clerk (Deputy Court Clerk IV), five hundred and fifty-six to seven hundred and ten dollars a month; Deputy Clerk II, three hundred fifty-eight to four hundred fifty-eight a month; and Deputy Clerk I a minimum three hundred ten dollars to three hundred ninety-five dollars a month. These salaries shall be paid by the city of New Orleans.

B. The salaries of the deputy clerks of the criminal district court paid in accordance with the provisions of Subsection A hereof may be increased in accordance with the salary ranges established in the official pay plan for the city of New Orleans as adopted and approved by the city council. The salaries, as so increased shall be paid by the city of New Orleans.

Amended by Acts 1952, No. 76, §1; Acts 1972, No. 185, §1; Acts 1974, No. 575, §1; Acts 1976, No. 190, §1; Acts 1976, No. 612, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1373 - Minute clerks and court reporters

§1373. Minute clerks and court reporters

A. (1) The presiding judge of each section of the criminal district court for the parish of Orleans may appoint a minute clerk at an annual salary of forty-eight hundred dollars, and a court reporter at an annual salary of fifty-four hundred dollars; the salaries of the minute clerks and of the court reporters shall be paid by the city of New Orleans.

(2) The minute clerk of the criminal district court for the parish of Orleans, longest in continuous service, shall be ex-officio minute clerk to the court en banc of the criminal district court for the parish of Orleans. The minute clerk shall act as minute clerk whenever the judges of the criminal district court shall sit en banc, and shall prepare and inscribe the minutes of said court in the same manner as he performs his duties as minute clerk of the criminal district court. He shall receive compensation of twenty-five dollars per month payable by the city of New Orleans; the compensation being in addition to the compensation paid him as minute clerk of the criminal district court and shall be paid by the city of New Orleans in like manner as his other compensation.

B. The court reporters shall:

(1) Report in full the testimony taken in all preliminary examinations.

(2) Report in full all cases appealable to the judges of the criminal district court sitting as a court of appeals.

(3) Prepare, make up, and furnish to the clerk of the criminal district court the transcript of the testimony, including bills of exceptions, motions, writs, and all court proceedings, taken in all cases appealed from judgments of the criminal district court to the judges of this court sitting as a court of appeals, and to an appellate court, as may be required by the clerk of the appropriate appellate court. The clerk of the criminal district court shall prepare, make up, and furnish the transcripts of appeals to the supreme court. The court reporter who prepares such transcripts shall be entitled to be compensated for his services, if funds are available, in all cases at the rate of two dollars and fifty cents per thirty-one line page.

(4) Report the proceedings in the trial of all capital cases, and in felony cases where the punishment may be imprisonment at hard labor for term exceeding five years, but only when a written request is made therefor by the attorney for the defense or the district attorney.

(5) Report the proceedings in cases triable by the judge without a jury wherein an appeal may be had to an appellate court, when a written request is made therefor by the attorney for the defense or the district attorney, and in such other proceedings as in the opinion of the court may be important and necessary.

(6) Report the evidence objected to in cases not otherwise required to be reported, whenever an objection shall be made and a bill of exceptions reserved, and to transcribe it in case of appeal.

(7) In all cases of appeal to an appellate court, furnish to the clerk of the criminal district court three certified copies of the testimony taken and of the bills of exception to which the testimony shall have been annexed.

C. Each reporter shall be a court reporter of the criminal district court, and may be assigned during term time by the presiding judge of his section of the criminal district court to any other section as exigencies may require.

D. The salary of the clerk who acts as minute clerk for the judges sitting as a court of appeals shall be the same salary as provided for the minute clerks.

Amended by Acts 1950, No. 225, §1; Acts 1952, No. 451, §1; Acts 1972, No. 638, §1; Acts 1973, No. 151, §1; Acts 1978, No. 776, §1; Acts 1982, No. 665, §1; Acts 1983, No. 76, §1; Acts 2014, No. 364, §1.



RS 13:1373.1 - Minute clerks, court reporters, and deputy court reporters; salary payable by the state

§1373.1. Minute clerks, court reporters, and deputy court reporters; salary payable by the state

A. The annual salary of each of the court reporters of Sections A through L, both inclusive, and of the magistrate section of the Criminal District Court for the parish of Orleans to be paid by the state of Louisiana out of the General Fund of the state of Louisiana is hereby fixed at twelve thousand four hundred seventy-eight dollars per annum, payable monthly by the state treasurer upon the warrant of said court reporters.

B. The annual salary of each of the deputy court reporters in Sections A, B, C, D, E, F, G, H, I, J, K, and L of the Criminal District Court for the parish of Orleans and the deputy court reporter for the magistrate of the said court, to be paid by the state of Louisiana out of the General Fund of the state of Louisiana shall be equal to that of the court reporters as provided in Subsection A of this Section and shall be payable monthly by the state treasurer upon the warrant of the said deputy court reporter.

C. The annual salary of each of the several minute clerks of said court, and the clerk who acts as minute clerk for the judges sitting as a court of appeals to be paid by the state of Louisiana out of the General Fund of the state of Louisiana is hereby fixed at fifteen thousand seven hundred ninety-one dollars per annum, payable monthly by the state treasurer upon the warrant of said minute clerks.

D. The increase in salary provided herein for court reporters, deputy court reporters, and minute clerks, shall not be payable until state funds are made available therefor.

Amended by Acts 1968, No. 567, §1; Acts 1973, No. 102, §1; Acts 1976, No. 612, §2; Acts 1977, No. 662, §1, eff. July 21, 1977; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 310, §1, eff. July 15, 1981; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1997, No. 164, §§1, 2.



RS 13:1374 - Salaries of messengers; payment

§1374. Salaries of messengers; payment

The salaries of the chief messenger and messengers of the criminal district court shall be as follows:

Chief messenger, one hundred and fifty dollars per month;

All other messengers, one hundred and twenty-five dollars per month.

These salaries shall be paid by the City of New Orleans; should any money be due any employee by the provisions of this Section, no prescriptive period shall begin to run on such claim unless and until the employment of the said employee has been terminated.



RS 13:1375 - Physician for parish prison

§1375. Physician for parish prison

The criminal sheriff of the parish of Orleans is hereby authorized to employ a physician to care for the inmates of the parish prison of the parish of Orleans.

The compensation of said physician is hereby fixed at the sum of five thousand dollars per annum, and shall be paid out of the general fund of the state on the warrant of the criminal sheriff of the parish of Orleans.

Acts 1950, No. 379, §§1, 2.



RS 13:1376 - Other costs prohibited, city and state not liable

§1376. Other costs prohibited, city and state not liable

No costs shall be charged by the clerk other than those specified in R.S. 13:1381. Neither the state nor the city of New Orleans shall be liable or responsible for any costs of the clerk in criminal cases.



RS 13:1377 - Court costs and clerk's fees

§1377. Court costs and clerk's fees

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the Criminal District Court for the Parish of Orleans shall be assessed costs of court not to exceed the sum of one hundred dollars, such costs to be in addition to any fine, clerk's fees or sentence imposed by the court. When any defendant, other than an indigent, fails to pay the costs referred to hereinabove, he shall be sentenced to a term of thirty days in the parish prison in default of the payment of same.

B. Costs assessed against defendants pursuant to this Section shall be collected by the judicial administrator of the criminal district court of the parish of Orleans. All sums so collected shall be deposited in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. No deposit shall be made in any such bank in excess of the amount of the federal insurance or guaranty unless the amount deposited in excess of the amount of the federal insurance or guaranty is secured by any security authorized by law as security for the deposit of state funds. The deposits shall be credited to a special fund to be designated as the Criminal Court Cost Fund.

C. The Criminal Court Cost Fund shall be administered by the judges of the Criminal District Court for the Parish of Orleans. Disbursements shall be made from the fund upon the signature of any judge of said court. The fund is to be expended to assist in the operation and maintenance of the Criminal District Court for the Parish of Orleans, Criminal Courts Building and to assist in the operation of the offices of the various officials and agencies which maintain offices in said building.

D. When clerk's fees are assessed to a defendant by the court, clerks of the Criminal District Court shall be entitled to the remedies provided by R.S. 13:848 for collection of clerk's fees.

E. When any bail bond posted in the Criminal District Court for the Parish of Orleans guaranteeing the appearance of any defendant in any case in the Criminal District Court for the Parish of Orleans has been forfeited, said surety company and/or its local agent and/or insurance company for which said agent is writing bail bonds, shall be assessed costs in the sum of twenty-five dollars. The forfeiture of any bond referred to hereinabove shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection B of this section.

F. Repealed by Acts 1975, No. 743, §9, eff. Aug. 1, 1975.

Amended by Acts 1968, No. 658, §1; Acts 1969, No. 138, §1; Acts 1970, No. 346, §1; Acts 1974, No. 408, §1; Acts 1975, No. 743, §9, eff. Aug. 1, 1975; Acts 1991, No. 256, §1; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2); Acts 2013, No. 350, §1, eff. June 17, 2013.



RS 13:1378 - Employment of attorney at law; compensation

§1378. Employment of attorney at law; compensation

The clerk of the criminal district court for the parish of Orleans is hereby authorized to employ an attorney at law in connection with the operation of said office.

The compensation of said attorney at law is hereby fixed at the sum of three thousand dollars per annum which shall be paid by the city of New Orleans, subject, however, to the approval of the commission council of the city of New Orleans.

Acts 1952, No. 405, §§1, 2.



RS 13:1381 - Fees

SUBPART C. MISCELLANEOUS PROVISIONS

§1381. Fees

The following charges may be made for the services of the clerk of the criminal district court:

(1) For filing and recording affidavit, two dollars.

(2) For filing information or indictment, and for recording, docketing and indexing the same, for all, two dollars.

(3) For filing and processing of appearance or witness bond, five dollars.

(4) For orders to bring in prisoners into court and remanding same, one charge, one dollar.

(5) For issuing notice of arraignment, on principal and surety, for each original, with one copy, certified with seal, two dollars.

(6) For issuing notice of trial to principal and surety, for each original, with one copy, certified with seal, two dollars.

(7) For issuing notice of judgment on forfeiture of bonds on principal and surety, for each original, with one copy, with certificates and seals, two dollars.

(8) For issuing subpoena to witnesses, one dollar and sixty cents.

(9) For issuing attachment against witness, four dollars.

(10) For issuing copy of indictment or information to be served on accused, as required by law, three dollars.

(11) For issuing copy of jury list, to be served on accused when required by law, two dollars.

(12) For issuing capias, two dollars.

(13) For issuing copy of sentence, with certificate and seal, two dollars.

(14) For each commitment, with seal, two dollars.

(15) For issuing each subpoena duces tecum, with one copy, with certificate and seal for both, three dollars; and for each additional copy, one dollar.

(16) For filing plea in abatement, special plea in bar, or plea to quash, each forty cents.

(17) For filing motion for new trial, or in arrest of judgment, and for issuing one copy thereof, with certificate and seal, for all, three dollars.

(18) For issuing writ of fieri facias, two dollars.

(19) For administering oaths, affixing jurat, certificate and seal, for all, one dollar.

Provided, that no charge shall be made for administering the oath to the affidavit of indigents hereinafter provided for.

(20) For making transcript of appeal, for each one hundred words, including certificate and seal thereto, sixty cents.

(21) For making copies of any paper, document or other proceeding, the original of which is in the custody of the clerk of the criminal district court including certificate and seal thereto, for each one hundred words, sixty cents.

(22) For filing a motion to suppress, three dollars.

(23) For filing a writ of habeas corpus, five dollars.

(24) For furnishing a copy of an indictment, two dollars.

(25) For making transcripts of appeal and all transcripts in nonindigent cases, including bills of exceptions, motions, writs, and all court proceedings, one dollar and fifty cents per thirty-one line page to be turned over to the official court reporter or deputy court reporter who prepared same.

(26) In all cases where a noncommercial surety bond is actually collected by the sheriff, the clerk shall be paid the sum of seven dollars and fifty cents by the sheriff out of the amount of the forfeited bond; however, the fee provided for in this Paragraph shall not be collected in addition to any fee collected pursuant to the provisions of R.S. 13:846(A)(1)(c) for noncommercial surety bonds actually collected by the sheriff.

Amended by Acts 1972, No. 184, §1; Acts 1972, No. 638, §2; Acts 1973, No. 151, §1; Acts 1978, No. 776, §1; Acts 1982, No. 89, §1; Acts 1994, 3rd Ex. Sess., No. 43, §1, eff. July 1, 1994; Acts 2006, No. 621, §19(B), eff. when the clerk of the 41st JDC takes office; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.1 - Indigent transcript fund; reporter's fees

§1381.1. Indigent transcript fund; reporter's fees

A. The auditor for the Criminal District Court for the parish of Orleans shall establish an indigent transcript fund for the deposit of all monies that may be received under the provisions of this Section relative to the payment of court reporter fees for transcripts prepared for indigents. All funds received and deposited therein shall be used and paid out solely to compensate court reporters for the preparation of all transcripts for indigent defendants, including bills of exceptions, trials, motions, hearings on writs, and all court proceedings.

B. Court reporters shall be paid two dollars and fifty cents per thirty-one line page for such work, if funds are available, all such payments to be made from the indigent transcript fund by the auditor of the Criminal District Court for the parish of Orleans. In the parish of Orleans, an additional cost of fourteen dollars may be taxed against every nonindigent defendant who is convicted after trial or after a plea of guilty or who forfeits his bond in connection with any other criminal offense.

C. The judges of the Criminal District Court in the parish of Orleans, sitting en banc, may, by a majority vote of all members, authorize the payment of fees, to be determined by the court, to the deputy court reporters for the transcription of indigent defendant cases.

Acts 1983, No. 76, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.2 - Sheriff's detention and prison security fee fund

§1381.2. Sheriff's detention and prison security fee fund

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the Criminal District Court for the Parish of Orleans shall be assessed a fee of not less than twenty-five dollars, such costs to be in addition to any fine, clerk's fees, costs due to the criminal court cost fund or sentence imposed by the court. When any defendant, other than an indigent, fails to pay the costs referred to hereinabove, he shall be sentenced to a term of thirty days in the parish prison in default of the payment of same.

B. Costs assessed against defendants pursuant to this Section shall be collected by the sheriff of the parish of Orleans. All sums so collected shall be deposited in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. No deposit shall be made in any such bank in excess of the amount of the federal insurance or guaranty unless the amount deposited in excess of the federal insurance or guaranty is secured by any security authorized by law as security for the deposit of state funds. The deposits shall be credited to a special fund to be designated as the sheriff's detention and prison security fee fund.

C. The sheriff's fee fund shall be administered by the sheriff of the parish of Orleans. Disbursements shall be made from the fund upon the signature of the sheriff of the parish of Orleans. Such fund is to be expended to assist in the operation security and maintenance of the office of the sheriff of the parish of Orleans.

D. When any bail bond posted in the Criminal District Court for the Parish of Orleans guaranteeing the appearance of any defendant in any case in the Criminal District Court for the Parish of Orleans has been forfeited, the surety company, the local agent, or the insurance company for which the agent is writing bail bonds, shall be assessed costs not more than twenty-five dollars. The forfeiture of any bond referred to hereinabove shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection B of this Section.

Added by Acts 1974, No. 549, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §§2 and 4(B)(2).



RS 13:1381.3 - Clerk of the Criminal District Court expense fund

§1381.3. Clerk of the Criminal District Court expense fund

There is hereby established the Clerk of the Criminal District Court Expense Fund for the parish of Orleans. All funds collected as clerk's fees, interest accrued on investments of funds by the clerk of the Criminal District Court pursuant to R.S. 39:1271, and any funds otherwise generated by the clerk of the Criminal District Court shall be deposited in said fund and may be expended from this fund for purposes of defraying the operating expenses of the clerk's office.

Added by Acts 1981, No. 833, §1, eff. Aug. 2, 1981; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.4 - Judicial expense fund for Criminal District Court

§1381.4. Judicial expense fund for Criminal District Court

A.(1) In all criminal cases over which the Criminal District Court for Orleans Parish has original, appellate, supervisory, or concurrent jurisdiction, including traffic violations other than parking, there shall be taxed as costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the judicial administrator of the Criminal District Court for Orleans Parish for further disposition in accordance herewith.

(2) In addition to all other fines, costs, or forfeitures lawfully imposed by this Section or any other provision, the court may impose an additional cost against any defendant who has been finally convicted of a misdemeanor, excluding traffic violations, or a felony. The additional costs authorized in this Paragraph shall not exceed five hundred dollars in the case of a misdemeanor nor exceed two thousand five hundred dollars in the case of a felony. All such sums collected shall be transmitted to the judicial administrator for further disposition in accordance herewith.

B. The judicial administrator of the Criminal District Court for Orleans Parish shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Criminal District Court for Orleans Parish. The judges of the court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the office of the judges thereof and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

D. No salary shall be paid from the judicial expense fund to any judges of the court.

Acts 1987, No. 204, §1, eff. June 30, 1987; Acts 1988, No. 300, §1; Acts 1989, No. 711, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2); Acts 2013, No. 350, §1, eff. June 17, 2013.



RS 13:1381.5 - The Orleans Parish administration of criminal justice fund

§1381.5. The Orleans Parish administration of criminal justice fund

A. There is hereby created an Orleans Parish administration of criminal justice fund which shall be maintained and supervised by the criminal sheriff of the parish of Orleans for the purpose of collecting and distributing proceeds received from the annual licensing fee pursuant to R.S. 22:822.

B.(1) All funds collected and deposited in the Orleans Parish administration of criminal justice fund are to be distributed per quarter within thirty days of receipt from the sources required to deposit funds.

(2) Each quarterly distribution shall be calculated and allocated as follows:

(a) Forty percent of all funds received to the Orleans Parish criminal district court's judicial expense fund.

(b) Twenty percent of all funds received to the Orleans Parish criminal sheriff's operating fund.

(c) Twenty percent of all funds received to the Orleans Parish district attorney's operating fund.

(d) Twenty percent of all funds received to the Orleans Parish indigent defender's program.

C. A committee shall be created consisting of the chief judge, or his designee, of the Orleans Parish criminal district court, the sheriff, or his designee, of the Orleans Parish criminal sheriff's office, the district attorney, or his designee, from the Orleans Parish district attorney's office and the director, or his designee, from the Orleans Parish indigent defender's program. This committee shall be empowered by unanimous consent to modify or alter the distribution of funds for emergencies or in the interest of the administration of criminal justice for the parish of Orleans. However, the committee may not authorize the payment of any funds to any entity other than those authorized by this Section to receive funds.

Acts 1993, No. 834, §2, eff. June 22, 1993; Acts 2001, No. 928, §1, eff. June 26, 2001; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.6 - Filing of pleadings and documents in criminal cases by facsimile transmission

§1381.6. Filing of pleadings and documents in criminal cases by facsimile transmission

Any pleading or document in a traffic or criminal action may be filed with the court by facsimile transmission in compliance with the provisions of the Code of Criminal Procedure Article 14.1 if permitted by the policy of the clerk of court.

Acts 2001, No. 319, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1381.7 - Clerk of the Orleans Parish Criminal District Court

§1381.7. Clerk of the Orleans Parish Criminal District Court

A. The legislature finds that adequate funding of the office of Clerk of the Criminal District Court for the parish of Orleans is necessary for the efficient performance of the powers and duties required of a judicial officer of the state. Pursuant to the exercise of the police power of the state, actions for obtaining adequate funding are necessary to promote judicial efficiency and to protect and promote the lives, health, morals, comfort, and general welfare of people as a whole. The amounts to be appropriated and paid by the city of New Orleans for expenses, including salaries and maintenance of constitutional officers, their deputies, subordinates, and employees shall not be reduced by the city of New Orleans without the consent of the legislature.

B. The legislature further finds that state statutes mandating payment by the city of New Orleans to the state's employees and officers of the Clerk for the Criminal District Court for the parish of Orleans constitute a valid exercise of state's police power, and such statutes do not violate the provisions of the Louisiana Constitution of 1921 or the Louisiana Constitution of 1974.

C. Nothing contained in this Section shall be construed as giving to the city of New Orleans any rights, powers, authority, or jurisdiction over any constitutional officers, their deputies, employees, subordinates, or over any state or district officers, their deputies, subordinates, or employees.

Acts 2013, No. 229, §1.



RS 13:1382 - Jury terms

§1382. Jury terms

A. There shall be monthly jury terms of the criminal district court, beginning on the first Monday of each calendar month and continuing until the first Monday of the next ensuing calendar month. When any first Monday is a legal holiday, the jury term shall begin on the next succeeding day not a legal holiday. The jury term shall be assigned to the several sections of the court as follows: the January, April, July and October terms to sections "A" and "B"; the February, May, August, and November terms to sections "C" and "D"; the March, June, September, and December terms to sections "E" and "F".

B. Whenever any judge of the criminal district court deems it expedient to hold a special jury term in his section of the court, he shall issue an order to the jury commissioners, not earlier than the 12th and not later than the 17th day of any calendar month, to draw a jury for his section of the court for the next ensuing calendar month. The jury commissioners then shall draw not less than seventy-five names for the special session in the same manner that juries are drawn for the regular monthly terms of the criminal district court.

C. When any jury term of any section of the court occurs during the vacation, absence or disability of the presiding judge of the section, then a judge of the court not on vacation, absent or suffering from disability selected by the remaining judges of the court, shall hold the jury term and preside at the sessions of the section. Should the remaining judges of the court fail to make this selection, then the presiding judge of the court shall assign a judge of the court to act until the absent judge shall have resumed the discharge of his duties.

Amended by Acts 1950, No. 382, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1383 - Sections; court buildings

§1383. Sections; court buildings

There shall be ten separate sections of Criminal District Court for the Parish of Orleans, designated as Sections A through J. Each shall be presided over by one of the judges. The judges shall hold court in one building to be provided by the city of New Orleans.

Added by Acts 1975, No. 143, §1; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1384 - Criminal district courts; office or positions and functions

§1384. Criminal district courts; office or positions and functions

Each criminal district court in the parish of Orleans shall have a position or office of judicial administrator, deputy judicial administrator, and assistants, at least thirteen law clerks, and at least four secretaries and shall provide for the conduct of the jury commission and sanity hearings, the cost of all of which shall be appropriated in the appropriation bill which provides for judicial expenses and shall be allocated by the Judicial Budgetary Control Council to such court.

Acts 2003, No. 169, §1, eff. June 2, 2003; Acts 2004, No. 701, §1, eff. July 6, 2004; Acts 2006, No. 621, §19(A), eff. Jan. 1, 2009; Acts 2008, No. 675, §1, eff. July 1, 2008; Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2011, No. 340, §2, eff. June 29, 2011; Acts 2012, No. 474, §4(B)(2).



RS 13:1385 - REPEALED BY ACTS 1993, NO. 834, 6, EFF. JUNE 22, 1993.

§1385. REPEALED BY ACTS 1993, NO. 834, §6, EFF. JUNE 22, 1993.



RS 13:1401 - Family court for the parish of East Baton Rouge; establishment; jurisdiction

CHAPTER 5-A. FAMILY COURTS

§1401. Family court for the parish of East Baton Rouge; establishment; jurisdiction

A. There is hereby established the family court for the parish of East Baton Rouge, which shall be a court of record with exclusive jurisdiction in the following proceedings:

(1) All actions for divorce, annulment of marriages, claims for contributions made by one spouse to the education or training of the other spouse, establishment or disavowal of the paternity of children, spousal and child support and nonsupport, and custody and visitation of children, as well as of all matters incidental to any of the foregoing proceedings, including but not restricted to the issuance of conservatory writs for the protection of community property, the awarding of attorney fees in judgments of divorce, the cumulation of and rendering executory of spousal and child support, the issuance of writs of fieri facias and garnishment under judgments of the court for spousal and child support and attorney fees, jurisdiction of which was vested in the Nineteenth Judicial District Court for the parish of East Baton Rouge prior to the establishment of the family court for the parish of East Baton Rouge.

(2)(a) All actions between spouses or former spouses for partition of community property and property acquired pursuant to a matrimonial regime.

(b) All actions for the termination or modification of a matrimonial regime.

(c) All actions for the settlement and enforcement of claims arising from matrimonial regimes or the establishment thereof.

(d) All actions between former spouses seeking the enforcement of a judicial or contractual settlement of claims provided in this Subsection.

(3) All proceedings for writs of habeas corpus for the determination and enforcement of rights to the custody of minors or for the release of any person in actual custody in any case of which the family court has original jurisdiction.

B. The family court for the parish of East Baton Rouge has all such additional jurisdiction, power, and authority now or hereafter provided by law.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1990, No. 1008, §5, eff. Jan. 1, 1991; Acts 1990, No. 1009, §8, eff. Jan. 1, 1991; Acts 1993, No. 485, §1, eff. Jan. 1, 1997; Acts 1999, No. 533, §1; Acts 2010, No. 754, §2, eff. Jan. 1, 2011.



RS 13:1401.1 - Election districts

§1401.1. Election districts

The family court for the parish of East Baton Rouge shall consist of three election sections. Election section one shall consist of Precincts 1-1, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8, 1-10, 1-11, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-37, 1-38, 1-45, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-68, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-100, 1-101, 2-1, 2-2, 2-3, 2-4, 2-9, 2-13, 2-15, 2-16, 2-17, 2-20, 2-22, 2-23, 2-24, and 2-25. Election section two shall consist of Precincts 1-55, 1-60, 1-71, 1-81, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 2-5, 2-6, 2-7, 2-8, 2-10, 2-11, 2-12, 2-14, 2-18, 2-21, 2-26, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-8, 3-9, 3-10, 3-12, 3-14, 3-15, 3-16, 3-18, 3-19, 3-21, 3-22, 3-24, 3-25, 3-26, 3-28, 3-30, 3-32, 3-33, 3-34, and 3-38. Election section three shall consist of Precincts 1-2, 1-9, 1-12, 1-33, 1-34, 1-35, 1-36, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-46, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-56, 1-57, 1-59, 1-64, 1-65, 1-66, 1-69, 1-70, 1-72, 1-73, 1-74, 1-75, 1-76, 1-78, 1-79, 1-80, 1-82, 1-83, 1-96, 1-99, 1-102, 1-103, 3-5, 3-11, 3-13, 3-17, 3-20, 3-23, 3-27, 3-29, 3-31, 3-35, 3-36, and 3-37.

Acts 1995, No. 184, §1, eff. Jan. 1, 1996.



RS 13:1402 - Evidence; pleadings; trials; appeals

§1402. Evidence; pleadings; trials; appeals

The rules of evidence, the pleadings, and other matters in the trial of cases in the family court shall be the same as are provided for the trial of cases in the district courts of the state. Appeals from judgments or orders of the family court shall lie in the same manner as is provided by law governing appeals in similar matters from the district courts of the state.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1403 - Judges; qualification; election

§1403. Judges; qualification; election

There shall be four judges presiding over the family court, who shall possess the same qualifications required of district judges. The judges shall be elected for the same term and at the time fixed by law for the election of district judges throughout the state. One judge shall be elected from election section one, one judge shall be elected from election section two, and two judges shall be elected from election section three.

Added by Acts 1975, No. 89, §1. Amended by Acts 1977, No. 620, §12, eff. Jan. 1, 1979; Acts 1995, No. 184, §1, eff. Jan. 1, 1996.



RS 13:1404 - Salary of judges

§1404. Salary of judges

The judges of the family court shall receive the same salary as the district judges of the nineteenth judicial district court, payable monthly upon their own warrants, in the same manner as the district judges are paid.

Added by Acts 1975, No. 89, §1. Amended by Acts 1977, No. 620, §12, eff. Jan. 1, 1979.



RS 13:1405 - Clerk

§1405. Clerk

The clerk of the Nineteenth Judicial District Court shall be ex officio the clerk of the family court.

Added by Acts 1975, No. 89, §1.



RS 13:1406 - Continuous session; vacation or absence of judge

§1406. Continuous session; vacation or absence of judge

The family court shall be in continuous session throughout the year. However, each judge shall be entitled to a vacation of one month during each year. In the event of a family court judge's vacation, absence from the parish or inability to serve, he may designate one of the other judges of the family court to serve temporarily in his place, or the judges of the Nineteenth Judicial District Court may name one of their number to serve temporarily in his place.

Added by Acts 1975, No. 89, §1. Amended by Acts 1977, No. 620, §12, eff. Jan. 1, 1979.



RS 13:1407 - Place of session; conduct of business; expenses

§1407. Place of session; conduct of business; expenses

The session of the family court shall be held in quarters which the governing authorities of the city of Baton Rouge and the parish of East Baton Rouge shall provide. The governing authorities of the city and of the parish of East Baton Rouge also shall make all necessary provisions for the conduct of the business of the family court and provide all the necessary expenses in connection with its operation. These expenses shall be borne proportionately by the parish and city, as determined by the respective governing authorities.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1408 - REPEALED BY ACTS 1990, NO. 158, 3, EFF. JULY 1, 1990.

§1408. REPEALED BY ACTS 1990, NO. 158, §3, EFF. JULY 1, 1990.



RS 13:1409 - Sitting in chambers

§1409. Sitting in chambers

The family court may sit in chambers in any and all matters, whether contested or not, in the discretion of the judge, and any judgment or order so rendered or signed shall be effective as if rendered or signed in open court.

Added by Acts 1975, No. 89, §1.



RS 13:1410 - Family courts; authority to hire law clerks

§1410. Family courts; authority to hire law clerks

Each judge of a family court in Louisiana is hereby authorized to employ a law clerk, provided funds are available, to perform such research duties as the judge who employs the law clerk may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge.

Added by Acts 1981, No. 588, §2.



RS 13:1411 - Court reporters; transcripts

§1411. Court reporters; transcripts

A. Except as provided in R.S. 13:961(F), official court reporters and deputy court reporters shall prepare transcripts formatted as follows:

(1) Transcripts shall contain no fewer than thirty-two typed lines, exclusive of the page number, on legal paper.

(2) Transcripts shall contain no fewer than nine characters to the typed inch in Pica type.

(3) The left-hand margin of transcripts shall be set at no more than one inch.

(4) The right-hand margin of transcripts shall be set at no more than one inch.

(5) Each question and answer shall begin on a separate line.

(6) Each question and answer shall begin at the left-hand margin, with no more than five spaces from the question and answer to the text.

(7) Carryover question and answer lines shall begin at the left-hand margin.

(8) Colloquy material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(9) Quoted material shall begin no more than fifteen spaces from the left-hand margin, with carryover lines commencing no more than ten spaces from the left-hand margin.

(10) Parentheticals and exhibit markings shall begin no more than fifteen spaces from the left-hand margin.

(11) There shall be at least a one inch bottom margin.

B.(1) When a transcript is requested by a litigant, the court reporter or deputy court reporter shall be paid in advance and shall furnish such transcript within thirty days of payment.

(2) If the court reporter or deputy court reporter is unable to furnish such transcript within thirty days following the request and payment of the same, the court reporter or deputy court reporter may apply for an extension by written request to the trial judge, who may grant the extension for a reasonable period of time for good cause.

(3) When a court reporter or deputy court reporter requests an extension, the court shall send a notice or certificate to the litigant who requested the transcript.

C. The provisions of this Section shall not apply to appellate transcripts governed by specific court rules.

Acts 2010, No. 736, §1, eff. June 29, 2010.



RS 13:1414 - Nonrefundable fee; assessment and disposition

§1414. Nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of court for the judicial district court, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any suit or proceeding in the Family Court of East Baton Rouge Parish a nonrefundable fee of ten dollars per such suit.

B. The clerk of the 19th Judicial District Court, within thirty days of the close of each fiscal year, shall remit all costs collected pursuant to this Section to be deposited in the state treasurer's account for credit to a special fund after meeting the requirements of Article VII, Section 9 of the Constitution of Louisiana. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. Disbursement of funds shall be made by the office of children and family services in the Department of Children and Family Services, or its successor, in accordance with Paragraph (E)(2) of this Section and only in amounts appropriated by the legislature.

C. The monies appropriated by the legislature and disbursed from the special account shall not displace, replace, or supplant appropriations from the general fund. This Subsection shall mean that no appropriation for any fiscal year from the special account shall be made for any purpose for which a general fund appropriation was made in the previous year unless the total appropriations for the fiscal year from the state general fund for such purpose exceed general fund appropriations for the previous year.

D. All monies in this account shall be used solely for the purpose of providing fiscal support to those non-profit organizations located and operating in the parish of East Baton Rouge and providing shelter for battered women and their children. A shelter is defined for purposes of this Section as a temporary residence providing assistance to battered women and their children in the reestablishment of independent living from a financial, emotional, and psychological perspective.

E.(1) Within thirty days of the receipt of such funds, the office of children and family services shall distribute the funds among those qualifying organizations. A qualifying organization must be recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code and be located within the parish of East Baton Rouge, and shall provide:

(a) A shelter with a minimum of thirty-six beds for battered women and their dependent children.

(b) Two in-house meals per day.

(c) Residencies for no less than fifteen days nor more than six weeks.

(d) A meaningful program to assist in the reestablishment of independent living from a financial, emotional, and psychological perspective.

(2) Funds shall be apportioned among the qualifying organizations on the same percentage basis that the qualifying organizations' points bear to the total number of points of all qualifying organizations. Each qualifying organization shall receive five points per available bed, one point for each percentage of bed occupancy during the year, and two points for each person sheltered for at least fifteen days. All figures shall be based on the qualifying organizations' performance during the preceding calendar year.

(3) Organizations seeking to be qualified shall apply on an annual basis to the office of children and family services within the time and in the manner designated by the office of children and family services and afford such reasonable proof as is required to establish its entitlement to funds.

Acts 1995, No. 963, §1; Acts 2009, No. 409, §1, eff. July 1, 2009.



RS 13:1415 - East Baton Rouge Parish Family Court; additional warrant recall fees; Misdemeanor Detention Fund

§1415. East Baton Rouge Parish Family Court; additional warrant recall fees; Misdemeanor Detention Fund

A. The East Baton Rouge Parish Family Court shall levy and impose a warrant recall fee of fifty dollars on all persons who fail to appear as ordered on all misdemeanor offenses and traffic offenses where a warrant for arrest is issued, the proceeds of which shall be used to pay the expenses of operating a misdemeanor detention facility in the parish.

B. The clerk of court shall place all sums collected or received pursuant to this Section with the finance director for the parish of East Baton Rouge, who shall place the funds in a separate account to be designated as the Misdemeanor Detention Fund. All monies in this account shall be used solely for the purpose of paying expenses associated with the operation of a misdemeanor detention facility in the parish. The finance director shall cause to be conducted annually an audit of the fund and the books and accounts relating to the fund, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. All law enforcement agencies within the parish shall confer for the purpose of creating and implementing additional pilot programs for the periodic targeted enforcement of outstanding warrants until sufficient revenues are generated to sustain the permanent operation of the misdemeanor detention facility.

D. The mayor-president for the parish of East Baton Rouge shall be authorized to expend funds and enter into cooperative endeavor agreements with all courts, the sheriff of East Baton Rouge Parish, and all other law enforcement agencies within the parish in order to carry out the provisions of this Section, subject to the approval of the Metropolitan Council of East Baton Rouge Parish.

E. The mayor-president through the finance department shall report quarterly to the Metropolitan Council and the courts within the parish on the matters set forth in this Section, including recommendations regarding necessary adjustments and the financial feasibility of the misdemeanor warrant enforcement programs.

Acts 2014, No. 308, §1.



RS 13:1421 - To 1427 Repealed by Acts 1979, No. 460, 7, eff. July 1, 1979

CHAPTER 5-B. ORLEANS PARISH FAMILY COURT (REPEALED)

§1421. §§1421 to 1427 Repealed by Acts 1979, No. 460, §7, eff. July 1, 1979



RS 13:1441 - Declaration of purpose

CHAPTER 5-C. UNIFORM PARISH COURT JURISDICTION

AND PROCEDURE ACT

§1441. Declaration of purpose

The purpose of this Chapter is to provide for uniform subject matter jurisdiction and procedure for parish courts. This Chapter is intended to implement the constitutional requirement that such courts shall have parishwide territorial jurisdiction and subject matter jurisdiction which shall be uniform throughout the state, all as provided by Article V, Section 15(A) of the Louisiana Constitution of 1974.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1442 - Civil jurisdiction; in general

§1442. Civil jurisdiction; in general

The civil jurisdiction of a parish court is limited by the amount in dispute and by the nature of the proceeding, as set forth in R.S. 13:1443 and R.S. 13:1444.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1443 - Civil jurisdiction; amount in controversy; eviction suits; injunctive actions

§1443. Civil jurisdiction; amount in controversy; eviction suits; injunctive actions

A. Except as otherwise provided by law, the civil jurisdiction of a parish court is concurrent with the district court in cases where the amount in dispute or the value of the property involved does not exceed the jurisdictional amount provided in Code of Civil Procedure Article 4842(A).

B.(1) A parish court shall have jurisdiction, concurrent with the district court, over suits by owners and landlords for the possession of leased premises within its territorial jurisdiction, as follows:

(a) When the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A).

(b) When the suit is to evict an occupant, as defined by Article 4704 of the Code of Civil Procedure, if the annual value of the right of occupancy does not exceed the amount in dispute to which the jurisdiction of the court is limited by Subsection A of this Section.

(2) In computing the jurisdictional amount for purposes of eviction suits, the daily, weekly, monthly, annual, or other rental provided by the lease, exclusive of interest, penalties, or attorney fees shall determine the amount in dispute.

C. When a parish court has subject matter jurisdiction over the principal demand, it may exercise subject matter jurisdiction over any incidental demand properly instituted in connection with the principal demand, regardless of the amount in dispute in the incidental demand.

D. The civil jurisdiction of a parish court is concurrent with the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices committed within the parish court's territorial jurisdiction which may violate any parish or municipal ordinance or any state law; in such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980. Acts 1986, No. 152, §1, eff. June 28, 1986; Acts 1986, No. 1038, §2; Acts 1987, No. 448, §1, eff. July 9, 1987.

{{NOTE: SEE ACTS 1986, NO. 152, §3.}}

{{NOTE: SEE ACTS 1987, NO. 448, §3.}}



RS 13:1444 - Civil jurisdiction; limitations

§1444. Civil jurisdiction; limitations

Except as otherwise provided by law, a parish court has no jurisdiction in any of the following cases or proceedings:

(1) A claim of title to immovable property.

(2) A case involving the right to public office or position.

(3) A case in which the plaintiff asserts civil or political rights under the federal or state constitutions.

(4) A claim for annulment of marriage, divorce, separation of property, or alimony.

(5) A succession, interdiction, receivership, liquidation, habeas corpus, or quo warranto proceeding.

(6) A case in which the state, or a parish, municipal, or other political subdivision is a defendant.

(7) A case where the action is against an officer or employee of the state, a state agency, or a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment, or the suit is otherwise subject to the provisions of R.S. 13:5104.

(8) Any other case or proceeding excepted from the jurisdiction of these courts by law.

Acts 1979, No. 328, §1, eff. Jan. 1, 1980; Acts 1986, No. 152, §1, eff. June 28, 1986; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2004, No. 823, §1, eff. July 12, 2004.



RS 13:1445 - Juvenile jurisdiction

§1445. Juvenile jurisdiction

The parish court shall be a juvenile court for the parish and shall exercise jurisdiction, concurrent with that of the district court, over juvenile matters, except where a separate juvenile or family court with exclusive jurisdiction is established by law.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1446 - Criminal jurisdiction

§1446. Criminal jurisdiction

A. The parish court shall have criminal jurisdiction over all violations of state law and parish or municipal ordinances committed within its territorial jurisdiction which are punishable by a fine not exceeding one thousand dollars or by imprisonment not exceeding six months, or both. This jurisdiction shall be concurrent with any jurisdiction conferred by law upon the district court.

B. As to all other violations of state law or of a parish or municipal ordinance, the parish court shall have the power to issue warrants of arrest, to examine, commit, admit to bail and discharge, and to hold preliminary examinations in all cases not capital.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980; Acts 1989, No. 61, §1, eff. June 16, 1989.



RS 13:1447 - Powers; contempt; marriage ceremonies

§1447. Powers; contempt; marriage ceremonies

The parish court possesses inherently all of the power necessary for the exercise of its civil jurisdiction, even though not granted expressly by law. It possesses the powers provided by Article 192 and Articles 194 through 196 of the Code of Civil Procedure and shall have the same power to punish for contempt as a district court. In addition, the judge of the parish court may perform marriage ceremonies.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1448 - Jurisdiction over persons and property

§1448. Jurisdiction over persons and property

A. A parish court may exercise jurisdiction over the person to the same extent and in the same manner as a district court.

B. A parish court may exercise jurisdiction quasi in rem over movable or immovable property, or jurisdiction in rem over movable property, in the manner provided by law, if the property is situated within the territorial jurisdiction of the court.

C. A parish court may issue a writ of seizure and sale in an executory proceeding to enforce a privilege or mortgage or other security interest on movable or immovable property.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980. Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:1449 - Venue

§1449. Venue

Venue in suits in a parish court shall be determined in the same manner as venue in suits brought in the district court.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1450 - No trial by jury

§1450. No trial by jury

A. There shall be no trial by jury in any case in a parish court.

B. Where a principal demand is commenced in a parish court in which the defendant otherwise would be entitled to trial by jury under the provisions of Article 1731 of the Code of Civil Procedure or under any other provision of law, the defendant may obtain trial by jury by transferring the action to the district court in the manner provided by Article 4873 of said code.

C. Where a principal demand commenced in a parish court is one in which the defendant is not entitled to trial by jury under the provisions of Article 1731 of the Code of Civil Procedure, a party who files an incidental demand in that court as authorized by Article 4846 of said code waives any right he may have to jury trial on such incidental demand.

D. A party entitled thereto under the provisions of this Section may transfer the action to the district court in the following manner:

(1) Within the delay allowed for answer in the parish court, or within ten days after answer has been filed, he shall file a motion to transfer with the clerk of the parish court. The motion shall include a declaration that the matter is one to which defendant would have been entitled to trial by jury if commenced in district court and that defendant desires trial by jury.

(2) If no opposition is filed within ten days after the filing of the motion to transfer, the judge of the parish court shall order the transfer to the district court. If an opposition is timely filed, it shall be tried summarily.

(3) Where a transfer is ordered, the clerk of the parish court shall forward to the clerk of the court to which the action is transferred a certified copy of the record in the parish court, including pleadings, minute entries, and all other proceedings.

The clerk of the district court shall file the action as a new proceeding in that court, upon payment by the defendant of a filing fee as provided by rule of the district court. All costs accruing thereafter, however, shall be advanced in the same manner as though the action initially had been commenced by the original plaintiff in the district court.

(4) When the matter is docketed by the clerk of the district court, the proceeding shall continue in that court as though originally commenced therein. In the event transfer is effected prior to answer, defendant shall file his answer in the district court within the delays provided by Article 1001 of the Code of Civil Procedure, commencing from the date the transferred proceeding is filed in that court.

(5) The disposition of a motion to transfer and any opposition thereto shall not be appealable, but shall be reviewable by the court of appeal having appellate jurisdiction over the case through the exercise of its supervisory jurisdiction.

E. A motion to transfer pursuant to this Section shall constitute a demand by the removing party for trial by jury. He may not subsequently withdraw the demand without the approval of the court and the other party or parties.

F. An order to transfer divests the parish court of jurisdiction over all claims and parties cumulated in the suit, and the entire suit is transferred to the district court.

G. The right of other parties to trial by jury in the district court shall be determined as if the suit had initially been commenced in that court by the motion to transfer.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1451 - Civil procedure

§1451. Civil procedure

Except as provided by R.S. 13:1452 for appeals of civil cases:

(1) If the amount in dispute or the value of the property involved in the civil case does not exceed three thousand dollars, the procedure in such a civil case in a parish court shall be governed by Book VIII of the Louisiana Code of Civil Procedure regulating procedure in city courts.

(2) If the amount in dispute or the value of the property involved exceeds three thousand dollars, the procedure shall be the same as is provided by law for civil cases in the district court.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1452 - Appeals in civil cases

§1452. Appeals in civil cases

Appeal from a civil judgment rendered by a parish court may be taken to the court of appeal. The appeal shall be on the record and shall be taken in the same manner as an appeal from the district court, except that a suspensive or a devolutive appeal must be taken within ten days after the date of the judgment or after service of notice of judgment, when such notice is necessary, or, if timely application for a new trial is made, within ten days after denial of an application for a new trial.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1452.1 - Appeals from decisions of traffic hearing officer

§1452.1. Appeals from decisions of traffic hearing officer

In any parish court having a traffic hearing officer, an appeal may be taken from any determination by the officer that a person is in violation of any traffic law or ordinance of the state, parish, or municipality within the court's jurisdiction. The appeal shall be taken to the judge of the parish court by filing a motion with the clerk of court for the parish along with payment of a reasonable fee not to exceed twenty-five dollars. The delay for filing an appeal shall be five days from the date of the determination by the traffic hearing officer. On appeal, the case shall be tried de novo.

Acts 1988, No. 281, §1.



RS 13:1453 - Criminal procedure

§1453. Criminal procedure

The procedure in a criminal proceeding in a parish court shall be as provided by the Code of Criminal Procedure.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1454 - Review of criminal proceedings

§1454. Review of criminal proceedings

Appeal from or other review of judgments of parish courts in criminal proceedings shall be as provided by Article V, Section 5 of the Louisiana Constitution.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1455 - Application; preexisting parish courts

§1455. Application; preexisting parish courts

The provisions of this Chapter shall be applicable to all parish courts, whether established before or after the effective date of this Chapter; however, nothing in this Chapter shall be deemed to change the territorial jurisdiction of the First Parish Court for the Parish of Jefferson and the Second Parish Court for the Parish of Jefferson, which courts were created prior to the effective date of the Constitution of 1974 and thus are exempt from the requirement contained in Article V, Section 15(A) that all trial courts of limited jurisdiction established by the legislature have parishwide territorial jurisdiction; provided, further, that the existing jurisdiction of mayor's or magistrate's courts shall not be affected in those parishes in which parish courts have been established at the effective date of this act.

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1456 - Citation of Chapter

§1456. Citation of Chapter

This Chapter shall be designated and may be cited as the "Uniform Parish Court Jurisdiction and Procedure Act."

Added by Acts 1979, No. 328, §1, eff. Jan. 1, 1980.



RS 13:1457 - Bailiffs of parish courts

§1457. Bailiffs of parish courts

A. The judge of a parish court except in the parish of Ascension may appoint bailiffs for the parish court and fix their compensation. If the parish court has more than one division, the court may appoint bailiffs for each of the divisions.

B. The bailiff shall attend all sessions of the court and, under the direction of the court, shall open and close court at each session, shall maintain order and decorum in the courtroom, shall perform such other duties as are assigned to him by law or by the court. In addition, when requested to do so, the bailiff shall call all witnesses in the building whose testimony is desired by the court or by a party to a suit or other proceeding. In the performance of his duties, the bailiff shall have the powers of a deputy sheriff.

Added by Acts 1980, No. 778, §1.



RS 13:1458 - Minute clerks of parish courts

§1458. Minute clerks of parish courts

A. The judge of the parish court except in the parish of Ascension may appoint minute clerks for the parish court and fix their compensation. If the parish court has more than one division, each judge may appoint minute clerks for his division.

B. The minute clerk shall have the power to administer oaths, receive and file documents, and perform any other duties assigned by the parish court, and the minute clerk shall have all powers and authority granted by law.

Added by Acts 1980, No. 778, §1.



RS 13:1561 - Gun court docket; probation supervision program

CHAPTER 6. JUVENILE COURTS

PART I. GENERAL PROVISIONS

§1561. Gun court docket; probation supervision program

Each court exercising juvenile jurisdiction may by local rule designate as a gun division one or more divisions to which gun and weapon-related offenses are assigned and may establish an intensive probation program to be administered by the presiding judge or judges thereof or by an employee designated by the court under the direction of the office of juvenile justice.

Acts 2013, No. 352, §1, eff. June 17, 2013.



RS 13:1561.1 - To 1563 Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1561.1. §§1561.1 to 1563 Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1564 - Juvenile Court for Caddo Parish; judges; qualifications; election; term; salary

§1564. Juvenile Court for Caddo Parish; judges; qualifications; election; term; salary

A. There shall be three judges of the Juvenile Court for Caddo Parish who shall have full and exclusive authority as judges of the Juvenile Court for Caddo Parish, and they shall preside over said court as a separate court of record. Each judge shall be a qualified elector of the parish of Caddo and shall have been admitted to the practice of law in this state for at least five years prior to his election. Each judge shall have been domiciled in Caddo Parish for at least two years preceding his election. Each judge shall be elected for the same term and at the same time as the judges of the First Judicial District, and each shall receive the same salary as the district judges of the First Judicial District Court. Each judge shall be elected from an election section by the qualified electors of the election section. One judge, Division C, shall be elected from election section one; one judge, Division B, shall be elected from election section two; and one judge, Division A, shall be elected from election section three.

B. Election section one shall consist of Precincts 1, 2, 3, 5, 29, 30, 31, 32, 39, 40, 41, 42, 44, 45, 46, 53, 54, 55, 57, 60, 61, 65, 67, 71, 73A & 73B, 80, 81, 82A & 82B, 83A & 83B, 84, 85A & 85B, 86, 96, 98, 130, 131, 135, 137A & 137B, and 140 of Caddo Parish. Election section two shall consist of Precincts 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 33, 34, 35, 36, 37, 38, 43, 47, 48, 49, 50, 51, 52, 56A & 56B, 58, 59, 62, 63, 64, 66, 72, 74, 76A & 76B, 77, 99, 126, 127, 128, and 129 of Caddo Parish. Election section three shall consist of Precincts 4, 68, 69, 70, 75, 78, 79, 87, 88, 89A & 89B & 89C, 90A & 90B, 91A & 91B, 92, 93, 94, 95A & 95B, 97A & 97B, 122, 123, 124, 125, 132A & 132B, 133, 134, 136, 138, 139, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, and 159 of Caddo Parish.

Acts 1950, No. 82, §2. Amended by Acts 1952, No. 16, §4; Acts 1975 No. 152, §1; Acts 1975, No. 743, §4, eff. Aug. 1, 1975; Acts 1977, No. 63, §1, eff. Jan. 1, 1979; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1565 - Juvenile Court for Caddo Parish; continuous session; quarters; conduct of business; expenses

§1565. Juvenile Court for Caddo Parish; continuous session; quarters; conduct of business; expenses

A. The judge of the Juvenile Court for Caddo Parish having the longest continuous service as judge of the court shall be chief judge of the court, and as chief judge he shall exercise the administrative functions of the court, including any such functions prescribed by the court.

B. The Juvenile Court for Caddo Parish shall be in continuous session throughout the year; provided, however, that each judge shall be entitled to a vacation of one month during each year.

C. In the event of a juvenile court judge's vacation, absence from the parish, inability to serve, or recusation, the judges of the First Judicial District Court may name one of their number to serve temporarily in his place.

NOTE: Subsection D eff. until July 1, 2008. See Acts 2006, No. 374, §1, eff. July 1, 2008.

D. All sessions of the juvenile court shall be held separate and apart from the First Judicial District Court in quarters to be provided by the governing authority of Caddo Parish. The governing authority of Caddo Parish shall make all necessary provisions for the proper conduct of the business of said juvenile court, and provide all necessary expenses in connection with the operation of same, said expenses to include stenographer's hire and all necessary and legitimate expenses incurred by the probation officers in the discharge of their official duties. The quarters furnished by the governing authority for the said court shall include an office for each of the judges of said court furnished as the duties of the said judges may require.

NOTE: Subsection D as amended by Acts 2006, No. 374, §1, eff. July 1, 2008:

D. All sessions of the juvenile court shall be held separate and apart from the First Judicial District Court in quarters to be provided by the governing authority of Caddo Parish. Except as provided in R.S. 13:1565.1(B), the governing authority of Caddo Parish shall make all necessary provisions for the proper conduct of the business of said juvenile court and provide all necessary expenses in connection with the operation of same, said expenses to include stenographer's hire and all necessary and legitimate expenses incurred by the probation officers in the discharge of their official duties. The quarters furnished by the governing authority for the said court shall include an office for each of the judges of said court furnished as the duties of the said judges may require.

Acts 1950, No. 82, §2. Amended by Acts 1952, No. 419, §1; Acts 1977, No. 63, §1, eff. Jan. 1, 1979; Acts 2006, No. 374, §1, eff. July 1, 2008.



RS 13:1565.1 - Clerk

§1565.1. Clerk

A. The clerk of the First Judicial District Court shall be ex officio clerk of the juvenile court.

B. Notwithstanding any provision of law to the contrary, the governing authority of Caddo Parish shall be responsible for reasonable and necessary expenses of the operation of the office of the clerk of court for the Juvenile Court of Caddo Parish, except for expenses directly related to employees. The clerk of the First Judicial District Court shall be responsible for the cost of employees for the office of the clerk of the Juvenile Court of Caddo Parish, including but not limited to salaries, benefits, retirement, travel, and training. Nothing contained in this Subsection shall preclude the governing authority of Caddo Parish and the clerk of the First Judicial District Court from entering into an intergovernmental agreement to provide for the funding of any of the expenses related to employees as enumerated in this Subsection.

C. In addition to the purchase of an automobile authorized by R.S. 13:783(D)(1) and (3), the clerk of the Juvenile Court for Caddo Parish may lease or purchase, out of the clerk's salary fund, an additional automobile for the use of the juvenile court office. The automobile and insurance for the vehicle shall be purchased in accordance with the provisions set forth in R.S. 13:783(D)(1).

Acts 2006, No. 374, §1, eff. July 1, 2008; Acts 2012, No. 162, §1, eff. May 22, 2012.



RS 13:1565.2 - Juvenile Court for Caddo Parish; judicial expense fund; existing fees in juvenile matters; disposition

§1565.2. Juvenile Court for Caddo Parish; judicial expense fund; existing fees in juvenile matters; disposition

A. There is hereby established a Judicial Expense Fund for the Juvenile Court for Caddo Parish. From existing fees collected by the Juvenile Court for Caddo Parish pursuant to Article 405 of the Louisiana Children's Code, and additionally court fines and any other court assessed imposed fees and court costs, the judges of the court, sitting en banc, shall determine a percentage of or a sum from existing fees collected by the court which shall be transmitted to the general fund of the parish to be placed pursuant to the provisions of this Section in a separate account to be designated as the Judicial Expense Fund for the Juvenile Court for Caddo Parish. Notwithstanding this Section or other provision of law, any fees collected by the Juvenile Court for Caddo Parish pursuant to Article 405 of the Louisiana Children's Code, in addition to any and all court fines and other court assessed fees and costs collected, to the extent such cumulative amount exceeds the "maximum annual amount" defined below, such excess of the maximum annual amount shall be remitted to the governing authority of the parish to be utilized for operational expenses of the juvenile court and juvenile detention facility. For purposes of this Section, the "maximum annual amount" shall be derived from taking the prior fiscal year expenditure of the judges of the First Judicial District Court from the judicial expense fund established pursuant to R.S. 13:996.16 et seq., which amount shall then be reduced proportionately to reflect the difference in the number of judges of the First Judicial District Court relative to the Juvenile Court of Caddo Parish. The juvenile judges, en banc, shall have control over the fund and all disbursements made from the Judicial Expense Fund of the Juvenile Court for Caddo Parish and shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

B. The Judicial Expense Fund for the Juvenile Court for Caddo Parish may be used for any operating expense of the court and salaries for court reporters and other court personnel and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

C. No judge's salary may be paid from the Judicial Expense Fund for the Juvenile Court for Caddo Parish.

D. The judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court or in any manner otherwise authorized by law. In general, the judicial expense fund is established and may be used for any purpose connected with, incidental to, or related to the proper administration or function of the court or the offices of the judges.

Acts 2006, No. 691, §1, eff. Jan. 1, 2007.



RS 13:1566 - Orleans Parish juvenile court; salary of judges

§1566. Orleans Parish juvenile court; salary of judges

A. There shall be in the parish of Orleans a separate juvenile court, which shall be a court of record and shall be known as the Orleans Parish Juvenile Court. Each judge of said court shall receive the annual salary provided for in R.S. 13:691(A).

B. There is hereby established a continuing judicial fund which shall, pursuant to R.S. 13:1585, consist of fees charged for adoption cases and costs collected in the handling of support matters and traffic matters. The judicial fund shall be administered by the judges of the Orleans Parish Juvenile Court. The judges of the Orleans Parish Juvenile Court may expend it for the improvements and necessities of the court.

Acts 1950, No. 82, §2. Amended by Acts 1952, No. 16, §5; Acts 1954, No. 424, §1; Acts 1956, No. 79, §1; Acts 1957, No. 48, §1; Acts 1962, No. 118, §1; Acts 1966, No. 280, §1; Acts 1969, No. 164, §1; Acts 1974, No. 409, §1. Acts 1975, No. 743, §5, eff. Aug. 1, 1975.



RS 13:1567 - Juvenile court for parish of Orleans; vacations; inability to serve; appointments

§1567. Juvenile court for parish of Orleans; vacations; inability to serve; appointments

Each judge of the Orleans Parish Juvenile Court shall be entitled to a vacation of thirty days. Whenever a judge of the Orleans Parish Juvenile Court is unable to serve for any reason other than while the judge is on vacation, the Louisiana Supreme Court shall appoint an attorney possessed of the same qualifications required of a judge of the court, who shall possess the powers of and discharge the duties of judge of the court during the period of inability to serve. In addition, a judge of the Orleans Parish Juvenile Court, when he is going to be on vacation, may appoint an attorney possessed of the same qualifications required of a judge of the court, who shall possess the powers of and discharge the duties of judge of the court while the judge is on vacation. Any lawyer appointed to serve as judge under the provisions of this Section shall be paid a salary equal to the proportionate amount of salary of the judge whom he is replacing for the period of time for which the appointee serves as judge of the court. Any vacancy in the office of judge of the court shall be filled in accordance with Article V, Section 22(B) of the Louisiana Constitution.

Acts 1950, No. 82, §2. Amended by Acts 1978, No. 494, §1.



RS 13:1568 - Juvenile court for parish of Orleans; continuous session; quarters; conduct of business; expenses; police detail

§1568. Juvenile court for parish of Orleans; continuous session; quarters; conduct of business; expenses; police detail

A. The juvenile court for the parish of Orleans shall be in continuous session throughout the year.

B. The city of New Orleans shall provide suitable quarters for said court which shall be in a building separate from that of any of the criminal courts and shall make necessary provisions for the conduct of the business of said court and provision for the expenses of the same.

C. The department of police of the city of New Orleans shall detail, subject to such rules as it may adopt, the necessary number of police officers to the court, to keep order and execute orders and decrees of the judges thereof.

Acts 1950, No. 82, §2. Acts 1984, No. 428, §1.



RS 13:1568.1 - Juvenile court for the parish of Orleans; retention of unclaimed bonds; procedure; fee

§1568.1. Juvenile court for the parish of Orleans; retention of unclaimed bonds; procedure; fee

A. The Orleans Parish Juvenile Court by a majority of its judges acting en banc may appropriate and use for the necessary expenses and operation of the court all sums of money represented by unclaimed cash bonds on deposit with the court under the following conditions:

(1) When proceedings under R.S. 14:74 or under the Uniform Reciprocal Enforcement of Support Statute have been instituted and subsequently dismissed and a cash appearance bond remains on deposit with the court and cannot be returned to the owner in spite of diligent effort by the court because the whereabouts of the party posting the bond remain unknown and two years have elapsed from the date of the dismissal of court proceedings.

(2) When a case was filed under R.S. 14:74 or under the Uniform Reciprocal Enforcement of Support Statute and five years have elapsed from the last hearing without further action by any party at interest to reset the case for further judicial redress, and no support payments have been made pursuant to the court order by the party cast in judgment for at least five years, and the whereabouts of the party posting the cash bond remain unknown in spite of diligent effort to locate and return the money to the proper owner, and there is no warrant outstanding.

B. Before any such sums are appropriated under the provisions of this Section, the court shall publish a notice in the official daily journal for the parish seeking information concerning the whereabouts of the party at interest.

C. When these procedures have been followed and the court cannot return the money to the proper party at interest, the court may appropriate and use the cash bond money by depositing it in the judicial expense fund of the court to be used for the necessary expenses and operation of the court functions as determined by the judges.

D. Notwithstanding the provisions of this Section, the owner of a cash bond so appropriated, upon proper identification and evidence of ownership, may reclaim the bond money at any time even though appropriated and used pursuant to this Section. The court shall set aside a reserve of ten percent of all such sums appropriated against this contingency and shall maintain an ongoing inventory of all such funds.

E. Whenever the efforts of the court to locate the party posting the bond has resulted in the return of the bond money, the court shall be entitled to reimbursement for the cost of the advertisement plus an additional fee not to exceed twenty-five dollars which may be withheld from the bond money.

Acts 1984, No. 648, §1.



RS 13:1568.2 - Juvenile court for the parish of Orleans; distribution of unclaimed restitution funds; procedure

§1568.2. Juvenile court for the parish of Orleans; distribution of unclaimed restitution funds; procedure

A. The Orleans Parish Juvenile Court, by a majority of its judges acting en banc, may distribute unclaimed restitution funds held in escrow to elderly persons who have been victims of nonviolent crimes and for whom restitution has been ordered but not paid.

B. For purposes of this Section, an "elderly person" means a person over the age of sixty-two and living on social security income.

C. Before any such funds are distributed pursuant to this Section, the court shall publish a notice in the official journal for the parish notifying those who have not claimed restitution funds due them that such funds are available to them for distribution. The costs of the advertisement shall be deducted from the unclaimed restitution funds.

D. The court shall set aside a reserve of ten percent of the unclaimed restitution funds to provide payment to those who may come forward and claim their monies subsequent to the distribution to elderly victims of monies from the unclaimed restitution funds.

Acts 1991, No. 977, §1.



RS 13:1568.3 - Special divisions of court

§1568.3. Special divisions of court

A. In accordance with the jurisdiction provided for in the Children's Code, in a juvenile court located in Orleans Parish, there shall be special divisions of court with exclusive jurisdiction over child in need of care proceedings, as specifically provided for in Titles VI, X, XI, and XII of the Louisiana Children's Code and generally provided for in other titles or articles of the code, which shall consist of Section "A", Section "B", Section "C", Section "E", and Section "F" of the court.

B. In accordance with the jurisdiction provided for in the Children's Code, the juvenile court located in Orleans Parish, there shall be special divisions of court with exclusive jurisdiction over delinquency proceedings, as specifically provided for in Title VIII of the Louisiana Children's Code and generally provided for in other titles or articles of the code, which shall consist of Section "A", Section "B", Section "C", Section "E", and Section "F".

Acts 2004, No. 402, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2014, No. 466, §2, eff. Dec. 31, 2014, midnight.



RS 13:1569 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1569. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1570 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1570. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.

{{NOTE: SEE ACTS 1991, NO. 976, WHICH ENACTED R.S. 13:1570(B).}}



RS 13:1570.1 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1570.1. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1571 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1571. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1571.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.3 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.3. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.4 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.4. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1571.5 - Transfer and acceptance by another state based on change or probable change of residence

§1571.5. Transfer and acceptance by another state based on change or probable change of residence

A. If the court finds that a child who has been adjudged to have committed a delinquent act, to be uncontrollable or ungovernable, dependent or neglected, is or is about to become a resident of another state, the court may defer hearing on the need for treatment or rehabilitation and disposition and may request, by any appropriate means, the juvenile court of the county of the child's residence or prospective residence to accept jurisdiction of the child.

B. If the child becomes a resident of another state while on probation or under protective supervision under an order of a juvenile court of this state, the court may request the juvenile court of the county of the state in which the child has become a resident to accept jurisdiction of the child and to continue his probation or protective supervision.

C. Upon receipt and filing of an acceptance, the court of this state shall transfer custody of the child to the accepting court and cause him to be delivered to the person designated by that court to receive his custody. It shall also provide that court with certified copies of: (1) the order adjudging the child to be delinquent, uncontrollable or ungovernable, dependent or neglected; (2) the order of transfer; and, if the child is on probation or under protective supervision under order of the court, (3) the order of disposition. It also shall provide that court with a statement of the facts found by the court of this state and any recommendations and other information it considers of assistance to the accepting court in making a disposition of the case or in supervising the child on probation, or otherwise.

D. Upon compliance with Subsection C of this section, the jurisdiction of the court of this state is terminated.

Added by Acts 1972, No. 140, §1.



RS 13:1571.6 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1571.6. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1571.7 - Out of state supervision

§1571.7. Out of state supervision

Subject to the provisions of this chapter governing disposition, and to the extent that funds from all sources are available, the court may place a child in the custody of a suitable person in another state. On obtaining the written consent of a juvenile court of another state, the court of this state may order that the child be placed under the supervision of a probation officer or other appropriate person designated by the accepting court. One certified copy of the order shall be sent to the accepting court and another filed in the records of the requesting court of this state.

Added by Acts 1972, No. 140, §1.



RS 13:1571.8 - Supervision under out of state court order

§1571.8. Supervision under out of state court order

A. Upon receiving a request of a juvenile court of another state to provide supervision of a child under the jurisdiction of that court, a court of this state may issue its written acceptance to the requesting court and designate its probation or other appropriate officer who is to provide supervision, stating the probable cost per day therefor.

B. Upon the receipt and filing of a certified copy of the order of the requesting court placing the child under the supervision of the officer so designated, the officer shall arrange for the reception of the child from the requesting court, provide supervision pursuant to the order and to this chapter, and report thereon from time to time, and he may make known any recommendations he may have to the requesting court.

C. The court of this state is authorized to terminate supervision at any time by notifying the requesting court. In that event, or if the supervision is terminated at the suggestion of the requesting court, the probation officer supervising the child shall return the child to a representative of the requesting court authorized to receive him.

Added by Acts 1972, No. 140, §1.



RS 13:1571.9 - Out of state probation officers; powers

§1571.9. Out of state probation officers; powers

If a child has been placed on probation or protective supervision by a juvenile court of another state and the child is in this state with or without the permission of that court, the probation officer of that court or other person designated by that court to supervise or take custody of the child has all the powers and privileges in this state with respect to the child as given by this chapter to like officers or persons of this state, including the right of visitation, counseling, control, direction, taking into custody, and returning to that state.

Added by Acts 1972, No. 140, §1.



RS 13:1571.10 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1571.10. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1572 - To 1575 Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1572. §§1572 to 1575 Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1576 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1576. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1577 - REPEALED BY ACTS 1991, NO. 235, 25, EFF. JULY 1, 1994.

§1577. REPEALED BY ACTS 1991, NO. 235, §25, EFF. JULY 1, 1994.



RS 13:1578 - Detention accommodations

§1578. Detention accommodations

Provisions shall be made for the temporary detention of children in a detention home, to be conducted as an agency of the court or other appropriate public agency; or the court may arrange for the care of such children temporarily in private homes subject to the supervision of the court, or may arrange with any institution or agency to receive for temporary care children within the jurisdiction of the court.

Acts 1950, No. 82, §2.



RS 13:1578.1 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1578.1. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1578.2 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979; Acts 1978, No. 535, 1, eff. July 12, 1978

§1578.2. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979; Acts 1978, No. 535, §1, eff. July 12, 1978



RS 13:1579 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1579. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1579.1 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1579.1. Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1580 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1580. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1580.1 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1580.1. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1580.2 - REPEALED BY ACTS 1983, NO. 610, 3, EFF. JULY 1, 1984.

§1580.2. REPEALED BY ACTS 1983, NO. 610, §3, EFF. JULY 1, 1984.



RS 13:1581 - REPEALED BY ACTS 1978, NO. 172, 5, EFF. JAN. 1, 1979

§1581. REPEALED BY ACTS 1978, NO. 172, §5, EFF. JAN. 1, 1979



RS 13:1582 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1582. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1583 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1583. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1583.1 - Diagnostic psychiatric center and facilities for delinquent juvenile examinations at Charity Hospital

§1583.1. Diagnostic psychiatric center and facilities for delinquent juvenile examinations at Charity Hospital

The Department of Public Safety and Corrections in conjunction with the Department of Health and Hospitals, through the Charity Hospital of Louisiana at New Orleans, shall as soon as funds are available establish a diagnostic psychiatric center for delinquent children at the Charity Hospital of Louisiana at New Orleans and shall provide temporary facilities for them when a juvenile judge issues an order for their examination and/or treatment, at the institution, as provided for in R.S. 13:1583. Upon request of the Department of Public Safety and Corrections a court may order such treatment for a juvenile pursuant to R.S. 15:907.

Added by Acts 1974, No. 562, §1. Amended by Acts 1978, No. 786, §1, eff. July 17, 1978; Acts 1984, No. 567, §4.



RS 13:1584 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1584. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1585 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1585. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1586 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1586. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.

{{NOTE: SEE ACTS 1991, NO. 479, WHICH AMENDED AND REENACTED R.S. 13:1586.}}



RS 13:1586.1 - REPEALED BY ACTS 1979, NO. 504, 2

§1586.1. REPEALED BY ACTS 1979, NO. 504, §2



RS 13:1586.2 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1586.2. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1586.3 - REPEALED BY ACTS 1978, NO. 172, 5, EFF. JAN. 1, 1979

§1586.3. REPEALED BY ACTS 1978, NO. 172, §5, EFF. JAN. 1, 1979



RS 13:1587 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1587. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1587.1 - Juvenile Court of the parish of Orleans; clerk of court; bailiffs; minute clerks; stenographers and other personnel; probation officers

§1587.1. Juvenile Court of the parish of Orleans; clerk of court; bailiffs; minute clerks; stenographers and other personnel; probation officers

A. There shall be a clerk of court whose title shall be Clerk of the Juvenile Court for the parish of Orleans who shall be chosen and appointed by the concurrence of the judges, and the salary of the clerk of court shall be in conformance with the adopted unclassified pay plan of the city of New Orleans and payable by the city of New Orleans. The city of New Orleans shall in its annual budget provide a sum sufficient for the salary of said clerk of court.

B. Each judge of the court may appoint a bailiff, a stenographer and such stenographic, clerical, and other personnel as may be deemed necessary to make the functions of the court effective and provide adequate service. The city of New Orleans shall in its annual budget provide a sum sufficient for the salaries of such personnel.

C. All employees of the probation department and probation services for the Juvenile Court for the Parish of Orleans on and after the effective date of this Act shall be transferred to and provided by the Department of Health and Human Resources in accordance with existing statutes, subject to the rules and regulations of the Louisiana civil service system or its successor. The duties of probation officers shall be fixed in accordance with the provisions of the Code of Juvenile Procedure and of R.S. 46:1251 through R.S. 46:1256. The salaries, related benefits, and operational expenses incurred in the provision of probation services shall be at the expense of the state and sufficient funds therefor shall be budgeted by the legislature.

D. The positions of employment covering the employees of the probation department of Juvenile Court for the parish of Orleans shall, on and after the effective date of this Act, be transferred to and be in the classified service of the state of Louisiana, and on and after said date shall be governed by all of the provisions of Article X of the Constitution of Louisiana of 1974 in the same manner and to the same extent as are other employees and positions placed by said provisions within the classified civil service of the state of Louisiana.

E. All employees of the probation department of the Juvenile Court for the parish of Orleans whose positions of employment are placed in the classified civil service of the state by the provisions of this Section shall, on the effective date of this Act, acquire probational civil service status in the class of position they are occupying on such date. Thereafter they shall be deemed classified civil service employees in their respective classification, and shall be subject to and governed by the provisions of Article X of the Constitution of Louisiana of 1974 and the rules and regulations adopted by the State Civil Service Commission.

Acts 1950, No. 369, §1. Amended by Acts 1979, No. 267, §1, eff. Sept. 1, 1979.



RS 13:1587.2 - New Orleans; city authorized to pay additional compensation for bailiffs and stenographers; duties

§1587.2. New Orleans; city authorized to pay additional compensation for bailiffs and stenographers; duties

The bailiff in each section of the Orleans Parish Juvenile Court also shall perform the duties of crier in each section of the court. The stenographer in each section of the court shall be the secretary and receptionist in each such section, and also shall be the court reporter. In addition to the compensation payable to each bailiff and each stenographer from any source whatsoever as now authorized by statute or ordinance, each bailiff and each stenographer shall receive additional compensation of one hundred fifty dollars per month payable by the city of New Orleans when and if funds are made available therefor.

Added by Acts 1972, No. 576, §1. Amended by Acts 1978, No. 228, §1.



RS 13:1587.3 - Municipalities and parishes; special authority of ranking police officers in juvenile division

§1587.3. Municipalities and parishes; special authority of ranking police officers in juvenile division

In any municipality or parish, any law enforcement officer assigned to the juvenile division of the law enforcement department with the rank of desk sergeant or above, or a deputy or above in the sheriffs department, of the equivalent rank is hereby authorized and empowered to administer oaths and verify affidavits filed in accordance with Article 26 of the Code of Juvenile Procedure by other members of the police department.

Added by Acts 1979, No. 666, §1.



RS 13:1587.4 - Juvenile probation employees; Fourth Judicial District Court, Ouachita Parish

§1587.4. Juvenile probation employees; Fourth Judicial District Court, Ouachita Parish

A. All juvenile probation employees for the Fourth Judicial District Court for the Parish of Ouachita on and after the effective date of this Section shall be transferred to and provided by the Department of Health and Human Resources in accordance with existing statutes, subject to the rules and regulations of the Louisiana civil service system or its successor. The duties of probation officers shall be fixed in accordance with the provisions of R.S. 13:1587. The salaries, related benefits, and operational expenses incurred in the provision of juvenile probation services shall be at the expense of the state and sufficient funds therefor shall be budgeted by the legislature.

B. The positions of employment covering juvenile probation employees of the Fourth Judicial District Court for the Parish of Ouachita shall, on and after the effective date of this Section, be transferred to and be in the classified service of the state of Louisiana, and on and after said date shall be governed by all of the provisions of Article X of the Louisiana Constitution of 1974 in the same manner and to the same extent as are other employees and positions placed by said provisions within the classified civil service of the state of Louisiana.

C. All juvenile probation employees of the Fourth Judicial District Court for the Parish of Ouachita whose positions of employment are placed in the classified civil service of the state by the provisions of this Section shall, on the effective date of this Section, acquire probational civil service status in the class and the position they are occupying on such date. Thereafter they shall be deemed classified civil service employees in their respective classification, and shall be subject to and governed by the provisions of Article X of the Louisiana Constitution of 1974 and the rules and regulations adopted by the State Civil Service Commission.

Added by Acts 1980, No. 686, §1, eff. Oct. 1, 1980.



RS 13:1588 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1588. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1589 - Co-operation; information and reports

§1589. Co-operation; information and reports

It is hereby made the duty of every parochial and municipal department or officers thereof, to render all assistance to and cooperation with the court within his or its jurisdictional power which may further the objects of R.S. 13:1561 through 13:1592.

All institutions or agencies to which the court sends any child are hereby required to give to the court or to any officer appointed by it such information or reports concerning such child as said court or officer may require.

Acts 1950, No. 82, §2.



RS 13:1590 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1590. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1591 - Repealed by Acts 1978, No. 172, 5, eff. Jan. 1, 1979

§1591. §§1591, 1592 Repealed by Acts 1978, No. 172, §5, eff. Jan. 1, 1979



RS 13:1593 - Additional juvenile court judge for Orleans parish

§1593. Additional juvenile court judge for Orleans parish

In addition to the number of judges now provided for by Article VII, Section 96 of the Constitution of Louisiana of 1921, as augmented by provisions of R.S. 13:1741, Louisiana Revised Statutes of 1950, there is hereby created and shall be elected by the qualified electors of the parish of Orleans, an additional judge of the juvenile court for the parish of Orleans, who shall receive the same salary, payable from the same sources and in the same manner as is paid to the judges now serving in the juvenile court for the parish of Orleans, and who shall possess all of the powers, duties, jurisdiction and qualifications as are prescribed by the constitution and laws of this state relative to judges of the juvenile court for the parish of Orleans.

Acts 1958, No. 400, §1.



RS 13:1594 - Election; term

§1594. Election; term

The first judge for the additional judgeship of the juvenile court for the parish of Orleans, who shall preside over the additional section of the court, as provided herein, shall be elected in a manner herein below set forth provided that the governor shall make an interim appointment to that office to serve through December 31, 1960, and his successor shall be elected for a term of eight years commencing on January 1, 1961, at the congressional election to be held on the first Tuesday after the first Monday in November, 1960. The terms of office of the judges of the juvenile court serving in the parish of Orleans on August 1, 2012, shall be extended through December 31, 2014. Their successors shall be elected for a term of six years commencing on January 1, 2015, at the congressional election to be held on the first Tuesday after the first Monday in November, 2014, and their successors every six years thereafter.

Acts 1958, No. 400, §2; Acts 2012, No. 474, §2.



RS 13:1595 - Judges; criers and stenographers

§1595. Judges; criers and stenographers

A. In addition to Sections "A," "B" and "C" of the Juvenile Court for the Parish of Orleans, there is hereby created a new section of the court to be designated as Section "D." The additional judge herein created shall be known as the judge of Section "D" of the Juvenile Court for the Parish of Orleans. Each judge shall have the right to appoint a crier and stenographer for his own section of the court, who shall perform the same duties and receive the same compensation, payable in the same manner and from the same sources as similar officials in other sections of the court. The judge of Section "D" of the juvenile court shall be elected by the voters of Orleans Parish concurrently with the next election for mayor of the city of New Orleans.

B. The judgeship created for Section "D" of the Juvenile Court for the parish of Orleans shall be abolished effective December 31, 2014, at midnight.

C. The first judgeship becoming vacant by death, resignation, retirement, disqualification from exercising any judicial function pursuant to order of the Louisiana Supreme Court, or removal during the term of office shall be abolished the following day.

D. Upon the abolishment of a judgeship as provided for in Subsections B and C of this Section, the funding from the city of New Orleans for such judgeship shall be allocated for juvenile services within the city of New Orleans.

Acts 1958, No. 400, §3. Amended by Acts 1969, No. 162, §1; Acts 2014, No. 466, §1.



RS 13:1595.1 - Additional judges for the Orleans Parish Juvenile Court; creation; personnel

§1595.1. Additional judges for the Orleans Parish Juvenile Court; creation; personnel

In addition to the presently existing Sections "A", "B", "C", and "E" of the present Orleans Parish Juvenile Court, there is hereby created one new section of the court for purposes of nomination and election only, to be designated as Section "F". There is hereby established one additional judgeship, the judge of which shall preside over Section "F". Such judge shall have the right to appoint a crier and stenographer for his own section of the court, who shall perform the same duties and receive the same compensation, payable in the same manner, and from the same sources as similar officials in other sections of the court.

Added by Acts 1976, No. 683, §1, eff. July 1, 1978. Amended by Acts 1978, No. 201, §1, eff. June 29, 1978; Acts 1979, No. 460, §5, eff. July 1, 1979; Acts 1986, No. 230, §1; Acts 1991, No. 8, §2(A), eff. June 6, 1991; Acts 2014, No. 466, §2, eff. Dec. 31, 2014, midnight.

NOTE: Acts 1995, No. 145, §1, Provides the Term of Office for Section "F" Ends Dec. 31, 2000.



RS 13:1595.2 - Judicial expense fund for the Orleans Parish Juvenile Court; established; disbursements

§1595.2. Judicial expense fund for the Orleans Parish Juvenile Court; established; disbursements

A. In all delinquency and children in need of supervision cases over which the Orleans Parish Juvenile Court has jurisdiction, there shall be taxed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjudication the sum of fifty dollars, which shall be transmitted to the judicial administrator of the Orleans Parish Juvenile Court for further disposition in accordance herewith.

B. The judicial administrator shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Orleans Parish Juvenile Court. The judges of the court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

D. No salary shall be paid from the judicial expense fund to any judges of the court.

Acts 1992, No. 736, §1.



RS 13:1595.3 - Fees; enumeration

§1595.3. Fees; enumeration

A. In addition to all other fees or costs provided by law, the clerk of court for the Orleans Parish Juvenile Court shall collect the following fees from every person who is not otherwise exempted by law from the payment of court costs:

(1) For service of process in adoption cases within Orleans Parish, a fee of sixty dollars and for service of process in adoption cases made outside of Orleans Parish, a fee of eighty-five dollars. All fees collected pursuant to this Paragraph shall be expended by the Orleans Parish Juvenile Court to defray the expenses associated with service of process for adoption cases.

(2) For filing and docketing each supplemental and amended petition in adoption cases, a fee of one hundred ten dollars. All fees collected pursuant to this Paragraph shall be expended by the court to defray the cost of processing supplemental and amended petitions associated with adoption cases in the Orleans Parish Juvenile Court.

(3) For filing and docketing each petition for adoption, an increase of one hundred twenty-five dollars. All fees collected pursuant to this Paragraph shall be expended by the court to defray the cost of processing pleadings and the preparation and activities associated with adoption cases.

(4) For filing and docketing each motion to terminate parental rights in adoption cases, an increase of seventy-five dollars. All fees collected pursuant to this Paragraph shall be expended by the court to defray the administrative and operational costs and the clerk's processing costs associated with proceedings related to the termination of parental rights associated with adoption cases.

B. In addition to all other fees or costs provided by law, the clerk of court for the Orleans Parish Juvenile Court shall collect a fee of ten dollars from every person filing any action, suit, motion, or rule to show cause on the docket of the Orleans Parish Juvenile Court and who is not otherwise exempted by law from the payment of court costs. All fees collected pursuant to this Subsection shall be remitted by the clerk to the director of finance for the city of New Orleans to be used solely for the maintenance of the Orleans Parish Juvenile Court facility.

Acts 2013, No. 162, §1.



RS 13:1596 - Juvenile court for parish of Jefferson; term, qualifications, compensation, and vacation of judges; sessions of court; quarters; support hearing officers

§1596. Juvenile court for parish of Jefferson; term, qualifications, compensation, and vacation of judges; sessions of court; quarters; support hearing officers

A. There shall be a separate juvenile court for the parish of Jefferson which shall be a court of record and shall be known as the "Juvenile Court for the Parish of Jefferson."

B. There shall be three judges of the Juvenile Court for the Parish of Jefferson, and for purposes of nomination and election only there shall be three sections of said court, designated as Section "A", "B" and "C", the judges of which shall have full and exclusive authority as judges of the Juvenile Court for the Parish of Jefferson and preside over said court as a separate court of record. The persons presently presiding over Sections "A" and "B" of said court, and their successors in office, shall continue to preside over Section "A" and Section "B" respectively and Section "C" shall be occupied by the first person elected to the additional judgeship herein created and his successors in office.

C. The judges of said court shall have the same term and possess the same qualifications as required of district judges, and shall receive a salary equal to the highest salary paid to any district judge in said parish, payable monthly by the State Treasurer upon warrant of said judge.

D. The juvenile court shall be in continuous session throughout the year; provided, however, that each judge shall be entitled to an annual vacation of one month.

E. The parish of Jefferson shall provide suitable quarters for the court and shall make necessary provisions for the conduct of the business of the court and provisions for the expenses of the same.

F. Repealed by Acts 1999, No. 861, §2.

Acts 1958, Ex.Sess., No. 10, §§1 to 3, 5, 7. Amended by Acts 1972, No. 265, §1; Acts 1975, No. 743, §6, eff. Aug. 1, 1975; Acts 1980, No. 442, §1, eff. July 21, 1980; Acts 1985, No. 254, §1; Acts 1986, No. 524, §1, eff. July 2, 1986; Acts 1986, No. 692, §1, eff. July 8, 1986; Acts 1999, No. 861, §2.

{{NOTE: SEE ACTS 1985, NO. 254, §2.}}



RS 13:1597 - Election of judge; clerk of court

§1597. Election of judge; clerk of court

A. The judge of the juvenile court shall be elected at a special election called by the governor for the first term which shall not extend beyond the terms of the judges of the district court. Thereafter said judge shall be elected at the time fixed by law for the election of district judges throughout the state of Louisiana.

B. The clerk of court for the parish of Jefferson shall be ex-officio clerk of the juvenile court.

Acts 1958, Ex.Sess., No. 10, §§8, 9.



RS 13:1597.1 - Additional judge for juvenile court for Jefferson Parish

§1597.1. Additional judge for juvenile court for Jefferson Parish

The additional judge of the Juvenile Court for the Parish of Jefferson, provided for by R.S. 13:1596, shall be elected initially at a special election which shall be called by the governor, to be held at a time fixed by the governor, for a term which shall not extend beyond the terms of the judges of the district court. Thereafter, his successors shall be elected at the time fixed by law for the election of district judges throughout the State of Louisiana.

Added by Acts 1972, No. 265, §2.



RS 13:1598 - Absence of juvenile judge

§1598. Absence of juvenile judge

Whenever a judge of the Juvenile Court for the Parish of Jefferson is on vacation or for any other reason is absent or prevented from performing his duties as judge for any cause, any judge of the Twenty-Fourth Judicial District Court may preside over the juvenile court and discharge the duties of the juvenile judge. In addition, if any judge of the juvenile court is going to be on vacation or is absent or unable to discharge his duties as a juvenile court judge for any other reason, then the judge that is to be absent may appoint an attorney having the requisite qualifications for the office of juvenile court judge to act in his stead and discharge all of the duties incumbent upon a juvenile court judge. If a judge of juvenile court is absent or unable to perform his duties because of an incapacity and this incapacity makes it impossible for that judge to appoint an attorney to serve in his place, then the judge or judges of juvenile court shall appoint an attorney of appropriate qualifications to serve for the incapacitated judge. Any attorney appointed as judge ad hoc of the juvenile court shall serve during the entire absence of the judge he represents and shall be paid the same salary as the judge he is replacing, it being understood that the absent judge will continue to receive his normal salary and economic benefits set forth by law.

Acts 1958, Ex.Sess., No. 10, §6. Amended by Acts 1968, No. 321, §1; Acts 1971, No. 104, §1; Acts 1974, No. 399, §1; Acts 1979, No. 641, §1.



RS 13:1599 - Jefferson Parish juvenile court; jurisdiction

§1599. Jefferson Parish juvenile court; jurisdiction

A. A juvenile court in and for the parish of Jefferson is hereby created. The jurisdiction of the court shall be the same as the jurisdiction of other juvenile courts created pursuant to Article VII, Section 52 of the Louisiana Constitution of 1921 and the juvenile court law. Notwithstanding any provisions of the law to the contrary, the court shall have exclusive original jurisdiction to try any adult charged with a violation of R.S. 14:92.1.

B. In addition, the Juvenile Court for the parish of Jefferson shall have concurrent jurisdiction with the Twenty-Fourth Judicial District Court to establish paternity, establish and modify custody and visitation, and establish and modify alimony and child support in criminal neglect and paternity cases. However, as between the Juvenile Court for the parish of Jefferson and the Twenty-Fourth Judicial District Court, the court which renders the initial order for custody, visitation, or support shall have exclusive continuing jurisdiction to modify such order.

Acts 1958, Ex.Sess., No. 10, §4. Amended by Acts 1972, No. 718, §1; Acts 1985, No. 254, §1; Acts 1986, No. 524, §1, eff. July 2, 1986; Acts 1991, No. 522, §1.



RS 13:1599.1 - Judicial building fund

§1599.1. Judicial building fund

A. In all cases over which the Jefferson Parish Juvenile Court has jurisdiction and in which the judge deems it appropriate, a service charge of seven dollars per filing, subject, however, to the provisions of the Louisiana Code of Civil Procedure, Article 5181 et seq. shall be imposed and shall be paid to the juvenile court when the filing is made.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge of seven dollars shall be collected by the juvenile court, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The monies generated pursuant to this Section shall be forwarded by the juvenile court to the department of finance for Jefferson Parish and placed in an account dedicated to the acquisition, construction, equipping, and maintenance of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The Jefferson Parish Council, as governing authority of the parish of Jefferson, shall have control over the fund and all disbursements made therefrom. The council, with the concurrence of the judges, en banc, may by ordinance reduce the amount of service charges levied pursuant to this Section, if the balance of sums on deposit in the fund exceeds the requirements of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facility.

Acts 1990, No. 394, §1, eff. July 18, 1990.



RS 13:1600 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1600. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1601 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1601. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1602 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1602. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1603 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1603. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1604 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1604. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1605 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1605. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1606 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1606. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1607 - REPEALED BY ACTS 1991, NO. 235, 17, EFF. JAN. 1, 1992.

§1607. REPEALED BY ACTS 1991, NO. 235, §17, EFF. JAN. 1, 1992.



RS 13:1621 - Juvenile court for the parish of East Baton Rouge; establishment; jurisdiction

PART I-A. JUVENILE COURT FOR THE

PARISH OF EAST BATON ROUGE

§1621. Juvenile court for the parish of East Baton Rouge; establishment; jurisdiction

A. There shall be a separate juvenile court for the parish of East Baton Rouge which shall be a court of record and shall be known as the "Juvenile Court for the Parish of East Baton Rouge". There shall be two judges of the juvenile court, who shall preside over that court. The court shall have exclusive jurisdiction in the following proceedings:

(1) All proceedings in the interest of children under seventeen years of age alleged to be delinquent, except as provided in R.S. 13:1570 and 1571.1 through 1571.4 and Code of Juvenile Procedure Article 106; and all proceedings in the interest of children under eighteen years of age alleged to be in need of supervision or in need of care.

(2) All proceedings to decree minors abandoned, for the adoption of minors, and for the relinquishment or termination of parental rights.

(3) All such additional jurisdiction, power, and authority now or hereafter provided by law for juvenile courts.

B-C. Repealed by Acts 2010, No. 754, §4, eff. Jan. 1, 2011.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1991, No. 221, §1, eff. July 2, 1991; Acts 1991, No. 228, §1; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994; Acts 2010, No. 238, §2; Acts 2010, No. 754, §§2, 4, eff. Jan. 1, 2011.



RS 13:1622 - Evidence; pleadings; appeals

§1622. Evidence; pleadings; appeals

The rules of evidence, the pleadings, and other matters in the trial of cases in the juvenile court shall be the same as are provided for the trial of cases in the juvenile courts of the state. Appeals from judgments or orders of the juvenile court shall lie in the same manner as is provided by law governing appeals in similar matters from the juvenile courts of the state.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1623 - Judges; qualification; election

§1623. Judges; qualification; election

A. Each judge presiding over the juvenile court shall possess the same qualifications required of district judges, including admission to the practice of law in the state for at least five years prior to his election and domicile in the parish of East Baton Rouge for at least two years preceding his election. Each juvenile court judge shall be elected for the same term and at the same time fixed by law for the election of district judges in this state. Each juvenile court judge shall be elected from an election section by the qualified electors of the election section. One judge, Division A, shall be elected from election section one and one judge, Division B, shall be elected from election section two.

B. Election section one is composed of Precincts 1-9, 1-12, 1-33, 1-34, 1-35, 1-39, 1-41, 1-42, 1-43, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-55, 1-56, 1-59, 1-60, 1-65, 1-69, 1-70, 1-71, 1-72, 1-73, 1-74, 1-75, 1-79, 1-80, 1-81, 1-82, 1-83, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 1-99, 1-103, 2-2, 2-3, 2-4, 2-6, 2-7, 2-8, 2-10, 2-15, 2-17, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-21, 3-22, 3-23, 3-24, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, and 3-38 of East Baton Rouge Parish. Election section two is composed of Precincts INDUSTRIAL COMPLEX, INDUSTRIAL COMPLEX A, INDUSTRIAL COMPLEX B, 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8, 1-10, 1-11, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-40, 1-44, 1-45, 1-46, 1-50, 1-51, 1-57, 1-58, 1-61, 1-62, 1-63, 1-64, 1-66, 1-67, 1-68, 1-76, 1-77, 1-78, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-96, 1-100, 1-101, 1-102, 2-1, 2-5, 2-9, 2-11, 2-12, 2-13, 2-14, 2-16, 2-18, 2-20, 2-21, 2-22, 2-23, 2-24, 2-25, 2-26, 2-26A, 2-26B, 3-5, and 3-20 of East Baton Rouge Parish.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1624 - Compensation; benefits; expenses

§1624. Compensation; benefits; expenses

Each judge of the juvenile court shall receive the same salary as the district judges of the Nineteenth Judicial District Court, payable monthly upon his own warrant, in the same manner as the district judges are paid and shall receive the same emoluments, benefits, and expenses as are now and hereafter provided by law for judges of the Nineteenth Judicial District Court.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1625 - Clerk

§1625. Clerk

The clerk of the Nineteenth Judicial District Court shall be ex officio the clerk of the juvenile court.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1626 - Continuous session; vacation or absence of judge

§1626. Continuous session; vacation or absence of judge

A. The juvenile court shall be in continuous session throughout the year. However, each judge shall be entitled to a vacation of one month during each year. Whenever a judge of the juvenile court is on vacation, is absent, or is recused, or for any other reason is prevented from performing his duties as a judge, a retired judge may be assigned according to the rules of the Louisiana Supreme Court regulating assignments of retired judges. The absent, recused, or incapacitated judge will continue to receive his full salary and economic benefits set forth by law.

B. Any retired judge assigned to the juvenile court of East Baton Rouge Parish shall be paid by the state in accordance with Louisiana Supreme Court policy or applicable law.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1991, No. 40, §1; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1627 - Place of session; conduct of business; expenses

§1627. Place of session; conduct of business; expenses

The session of the juvenile court shall be held separate and apart from the Nineteenth Judicial District Court in quarters provided by the governing authority of the parish of East Baton Rouge, which shall also make all necessary provisions for the conduct of the business of the juvenile court and provide all the necessary expenses in connection with its operation.

Acts 1990, No. 158, §1, eff. July 1, 1990.



RS 13:1628 - Sitting in chambers

§1628. Sitting in chambers

The juvenile court may sit in chambers in any and all matters, whether contested or not, at the discretion of a judge of the juvenile court, and any judgment or order so rendered or signed shall be effective as if rendered or signed in open court.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1629 - Probation; staff

§1629. Probation; staff

The chief judge of the juvenile court may appoint and commission a chief probation officer and such other probation officers as are necessary, who shall be officers of the court. They shall make all investigations and perform such other duties, under the supervision of the court, as the chief judge directs. All commissioned probation officers shall have the power and authority of deputy sheriffs to make arrests and the necessary authority to enable them to perform the duties incident to their office. The salaries of the probation officers shall be fixed and paid by the governing authority of the parish of East Baton Rouge.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1630 - Law clerks

§1630. Law clerks

Each judge of the juvenile court is hereby authorized to employ law clerks to perform such research duties as the judge who employs the law clerks may assign. The salary of each such law clerk shall be fixed and paid on the warrant of the employing judge by the governing authority of the parish of East Baton Rouge.

Acts 1990, No. 158, §1, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1631 - Judicial expense fund for the Juvenile Court for the parish of East Baton Rouge; established; disbursements

§1631. Judicial expense fund for the Juvenile Court for the parish of East Baton Rouge; established; disbursements

A. In addition to all other fees or costs now or hereafter provided by law, the clerk of court of the Nineteenth Judicial District shall collect from every person filing any action, suit, or motion and rule to show cause on the docket of the Juvenile Court of East Baton Rouge Parish and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the chief judge of the court, but not to exceed fifteen dollars, subject, however, to the provisions of Code of Civil Procedure Article 5181 et seq.; and in all criminal nonsupport cases over which the court has jurisdiction, including contempt proceedings provided for by Children's Code Article 1353, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined, but not to exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account to be designated as the judicial expense fund for the Juvenile Court for the parish of East Baton Rouge. The chief judge of the court shall have control over the fund and all disbursements made therefrom. The chief judge shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. The chief judge of the court, in lieu of all or any part of the fees for reporting and transcribing testimony authorized under the provisions of R.S. 13:961(F) or other applicable laws, and in addition to salaries otherwise provided, authorized, or established by law, may fix and pay each court reporter a salary from the judicial expense fund. The chief judge may further appoint such secretarial, clerical, research, administrative, or other personnel necessary to expedite the business and function of the court and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the chief judge may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing or maintaining a law library for the court, or for buying or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or functions of the court, or of the office of the individual judge, and is in addition to any and all other funds, salaries, expenses, or other monies authorized by law for any of these purposes.

D. No salary shall be paid from the judicial expense fund to a judge of the court.

Acts 1991, No. 213, §1; Acts 1994, 3rd Ex. Sess., No. 145, §1, eff. July 7, 1994.



RS 13:1641 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

PART II. UNIFORM RECIPROCAL ENFORCEMENT OF

SUPPORT ACT

SUBPART A. GENERAL PROVISIONS

§1641. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1642 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1642. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1643 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1643. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1644 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1644. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1651 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

SUBPART B. CRIMINAL ENFORCEMENT

§1651. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1652 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1652. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1661 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

SUBPART C. CIVIL ENFORCEMENT

§1661. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1662 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1662. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1663 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1663. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1664 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1664. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1665 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1665. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1666 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1666. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1667 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1667. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1668 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1668. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1669 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1669. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1670 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1670. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1671 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1671. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1672 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1672. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1673 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1673. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1674 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1674. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1675 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1675. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1676 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1676. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1677 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1677. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1678 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1678. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1679 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1679. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1680 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1680. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1681 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1681. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1682 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1682. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1683 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1683. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1684 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1684. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1685 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1685. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1686 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1686. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1687 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1687. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1688 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1688. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1691 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

SUBPART D. REGISTRATION OF FOREIGN SUPPORT ORDERS

§1691. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1692 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1692. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1693 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1693. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1694 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1694. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1695 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1695. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1696 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1696. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1697 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1697. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1698 - REPEALED BY ACTS 1993, NO. 442, 3, EFF. JUNE 9, 1993.

§1698. REPEALED BY ACTS 1993, NO. 442, §3, EFF. JUNE 9, 1993.



RS 13:1700 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

PART III. UNIFORM CHILD CUSTODY JURISDICTION LAW

§1700. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1701 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1701. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1702 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1702. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1703 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1703. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1704 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1704. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1705 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1705. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1706 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1706. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1707 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1707. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1708 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1708. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1709 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1709. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1710 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1710. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1711 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1711. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1712 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1712. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1713 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1713. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1714 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1714. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1715 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1715. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1716 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1716. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1717 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1717. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1718 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1718. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1719 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1719. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1720 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1720. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1721 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1721. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1722 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1722. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1723 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1723. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1724 - Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.

§1724. Repealed by Acts 2006, No. 822, §2, eff. Aug. 15, 2007.



RS 13:1801 - Short title

PART IV. UNIFORM CHILD CUSTODY JURISDICTION

AND ENFORCEMENT ACT

SUBPART A. GENERAL PROVISIONS

§1801. Short title

This Part may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1802 - Definitions

§1802. Definitions

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained eighteen years of age.

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Subpart C of this Part.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(7)(a) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(b) When a parent or a person acting as a parent is required to evacuate this state with a minor child because of an emergency or disaster declared under the provisions of R.S. 29:721 et seq., or declared by federal authority, and for an unforeseen reason resulting from the effects of such emergency or disaster is unable to return to this state for an extended period of time, this state shall be determined to be the home state if the child lived with his parents, a parent, or a person acting as his parent for a period of at least twelve consecutive months immediately preceding the time involved.

(8) "Initial determination" means the first child custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this Act.

(10) "Issuing state" means the state in which a child custody determination is made.

(11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(a) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(b) Has been awarded legal custody by a court or claims a right to legal custody under the laws of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1803 - Proceedings governed by other law

§1803. Proceedings governed by other law

This Part does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1804 - Application to Indian tribes

§1804. Application to Indian tribes

A. A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. §1901 et seq. is not subject to this Act to the extent that it is governed by the Indian Child Welfare Act.

B. A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying Subparts A and B of this Part.

C. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this Act shall be recognized and enforced under Subpart C of this Part.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1805 - International application

§1805. International application

A. A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying Subparts A and B of this Part.

B. Except as otherwise provided in Subsection C of this Section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this Act shall be recognized and enforced under Subpart C of this Part.

C. A court of this state need not apply this Act if the child custody law of a foreign country violates fundamental principles of human rights.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1806 - Effect of child custody determination

§1806. Effect of child custody determination

A child custody determination made by a court of this state that had jurisdiction under this Act binds all persons who have been served in accordance with the laws of this state or notified in accordance with R.S. 13:1808 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1807 - Priority

§1807. Priority

If a question of existence or exercise of jurisdiction under this Act is raised in a child custody proceeding, the question, upon request of a party, shall be given priority on the calendar and handled expeditiously.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1808 - Notice to persons outside state

§1808. Notice to persons outside state

A. Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

B. Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

C. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1809 - Appearance and limited immunity

§1809. Appearance and limited immunity

A. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

B. A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

C. The immunity granted by Subsection A of this Section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this Act committed by an individual while present in this state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1810 - Communication between courts

§1810. Communication between courts

A. A court of this state may communicate with a court in another state concerning a proceeding arising under this Act.

B. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

C. Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

D. Except as otherwise provided in Subsection C of this Section, a record shall be made of a communication under this Section. The parties shall be informed promptly of the communication and granted access to the record.

E. For the purposes of this Section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1811 - Taking testimony in another state

§1811. Taking testimony in another state

A. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

B. A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

C. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1812 - Cooperation between courts; preservation of records

§1812. Cooperation between courts; preservation of records

A. A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing.

(2) Order a person to produce or give evidence pursuant to procedures of that state.

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding.

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request.

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

B. Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in Subsection A of this Section.

C. Travel and other necessary and reasonable expenses incurred under Subsections A and B of this Section may be assessed against the parties according to the law of this state.

D. A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1813 - Initial child custody jurisdiction

SUBPART B. JURISDICTION

§1813. Initial child custody jurisdiction

A. Except as otherwise provided in R.S. 13:1816, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state, or had been the child's home state within twelve months before commencement of the proceeding and the child is absent from the state because he was required to leave or was evacuated due to an emergency or disaster declared under the provisions of R.S. 29:721 et seq., or declared by federal authority, and for an unforeseen reason resulting from the effects of such emergency or disaster was unable to return to this state for an extended period of time.

(2) A court of another state does not have jurisdiction or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under R.S. 13:1819 or 1820, and

(a) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence.

(b) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships.

(3) All courts having jurisdiction have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under R.S. 13:1819 or 1820; or

(4) No court of any other state would have jurisdiction under the criteria specified in Paragraph (1), (2), or (3) of this Subsection.

B. Subsection A of this Section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

C. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1814 - Exclusive, continuing jurisdiction

§1814. Exclusive, continuing jurisdiction

A. Except as otherwise provided in R.S. 13:1816, a court of this state which has made a child custody determination consistent with R.S. 13:1813 or 1815 has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

B. A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this Section may modify that determination only if it has jurisdiction to make an initial determination under R.S. 13:1813.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1815 - Jurisdiction to modify determination

§1815. Jurisdiction to modify determination

Except as otherwise provided in R.S. 13:1816, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under R.S. 13:1813(A)(1) or (2) and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under R.S. 13:1814 or that a court of this state would be a more convenient forum under R.S. 13:1819; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1816 - Temporary emergency jurisdiction

§1816. Temporary emergency jurisdiction

A. A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

B. If there is no previous child custody determination that is entitled to be enforced under this Act and a child custody proceeding has not been commenced in a court of a state having jurisdiction under R.S. 13:1813 through 1815, a child custody determination made under this Section remains in effect until an order is obtained from a court of a state having jurisdiction under R.S. 13:1813 through 1815. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under R.S. 13:1813 through 1815, a child custody determination made under this Section becomes a final determination, if it so provides and this state becomes the home state of the child.

C. If there is a previous child custody determination that is entitled to be enforced under this Act, or a child custody proceeding has been commenced in a court of a state having jurisdiction under R.S. 13:1813 through 1815, any order issued by a court of this state under this Section shall specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under R.S. 13:1813 through 1815. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

D. A court of this state which has been asked to make a child custody determination under this Section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by a court of a state having jurisdiction under R.S. 13:1813 through 1815, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to R.S. 13:1813 through 1815, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by a court of another state under a statute similar to this Section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1817 - Notice; opportunity to be heard; joinder

§1817. Notice; opportunity to be heard; joinder

A. Before a child custody determination is made under this Act, notice and an opportunity to be heard in accordance with the standards of R.S. 13:1808 shall be given to all persons entitled to notice under the laws of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

B. This Act does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

C. The obligation to join a party and the right to intervene as a party in a child custody proceeding under this Act are governed by the laws of this state as in child custody proceedings between residents of this state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1818 - Simultaneous proceedings

§1818. Simultaneous proceedings

A. Except as otherwise provided in R.S. 13:1816, a court of this state may not exercise its jurisdiction under this Subpart if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this Act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under R.S. 13:1819.

B. Except as otherwise provided in R.S. 13:1816, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to R.S. 13:1821. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this Act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this Act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

C. In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1819 - Inconvenient forum

§1819. Inconvenient forum

A. A court of this state which has jurisdiction under this Act to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

B. Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child.

(2) The length of time the child has resided outside this state.

(3) The distance between the court in this state and the court in the state that would assume jurisdiction.

(4) The relative financial circumstances of the parties.

(5) Any agreement of the parties as to which state should assume jurisdiction.

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child.

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence.

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

C. If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

D. A court of this state may decline to exercise its jurisdiction under this Act if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1820 - Jurisdiction declined by reason of conduct

§1820. Jurisdiction declined by reason of conduct

A. Except as otherwise provided in R.S. 13:1816, if a court of this state has jurisdiction under this Act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under R.S. 13:1813 through 1815 determines that this state is a more appropriate forum under R.S. 13:1819; or

(3) No court of any other state would have jurisdiction under the criteria specified in R.S. 13:1813 through 1815.

B. If a court of this state declines to exercise its jurisdiction pursuant to Subsection A of this Section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under R.S. 13:1813 through 1815.

C. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to Subsection A of this Section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this Act.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1821 - Information to be submitted to court

§1821. Information to be submitted to court

A. Subject to local law providing for the confidentiality of procedures, addresses, and other identifying information in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit shall state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any.

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding.

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

B. If the information required by Subsection A of this Section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

C. If the declaration as to any of the items described in Paragraphs (1) through (3) of Subsection A is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

D. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

E. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1822 - Appearance of parties and child

§1822. Appearance of parties and child

A. In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

B. If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to R.S. 13:1808 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

C. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this Section.

D. If a party to a child custody proceeding who is outside this state is directed to appear under Subsection B of this Section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1823 - Definitions

SUBPART C. ENFORCEMENT

§1823. Definitions

A. "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

B. "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1824 - Enforcement under Hague Convention

§1824. Enforcement under Hague Convention

Under this Subpart a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1825 - Duty to enforce

§1825. Duty to enforce

A. A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this Act or the determination was made under factual circumstances meeting the jurisdictional standards of this Act and the determination has not been modified in accordance with this Act.

B. A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this Subpart are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1826 - Temporary visitation

§1826. Temporary visitation

A. A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

B. If a court of this state makes an order under Paragraph (2) of Subsection A of this Section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Subpart B. The order remains in effect until an order is obtained from the other court or the period expires.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1827 - Registration of child custody determination

§1827. Registration of child custody determination

A. A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration.

(2) Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration, the order has not been modified.

(3) Except as otherwise provided in R.S. 13:1821, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

B. On receipt of the documents required by Subsection A of this Section, the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

(2) Serve notice upon the persons named pursuant to Paragraph (3) of Subsection A of this Section and provide them with an opportunity to contest the registration in accordance with this Section.

C. The notice required by Paragraph (2) of Subsection B of this Section shall state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state.

(2) A hearing to contest the validity of the registered determination shall be requested within twenty days after service of notice.

(3) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

D. A person seeking to contest the validity of a registered order shall request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under Subpart B;

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Subpart B; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of R.S. 13:1808, in the proceedings before the court that issued the order for which registration is sought.

E. If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served shall be notified of the confirmation.

F. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1828 - Enforcement of registered determination

§1828. Enforcement of registered determination

A. A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

B. A court of this state shall recognize and enforce, but may not modify, except in accordance with Subpart B, a registered child custody determination of a court of another state.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1829 - Simultaneous proceedings

§1829. Simultaneous proceedings

If a proceeding for enforcement under this Subpart is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Subpart B, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1830 - Expedited enforcement of child custody determination

§1830. Expedited enforcement of child custody determination

A. A petition under this Subpart shall be verified. Certified copies of all orders sought to be enforced and of any order confirming registration shall be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

B. A petition for enforcement of a child custody determination shall state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was.

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision shall be enforced under this Act and, if so, identify the court, the case number, and the nature of the proceeding.

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding.

(4) The present physical address of the child and the respondent if known.

(5) Whether relief in addition to the immediate physical custody of the child and attorney fees are sought, including a request for assistance from law enforcement officials and, if so, the relief sought.

(6) If the child custody determination has been registered and confirmed under R.S. 13:1827, the date and place of registration.

C. Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing shall be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

D. An order issued under Subsection C of this Section shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under R.S. 13:1834, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child custody determination has not been registered and confirmed under R.S. 13:1827 and that:

(a) The issuing court did not have jurisdiction under Subpart B;

(b) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Subpart B; or

(c) The respondent was entitled to notice, but notice was not given in accordance with the standards of R.S. 13:1808, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under R.S. 13:1827, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Subpart B.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1831 - Service of petition and order

§1831. Service of petition and order

Except as otherwise provided in R.S. 13:1833, the petition and order shall be served, by any method authorized by Louisiana law, upon respondent and any person who has physical custody of the child.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1832 - Hearing and order

§1832. Hearing and order

A. Unless the court issues a temporary emergency order pursuant to R.S. 13:1816, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed under R.S. 13:1827 and that:

(a) The issuing court did not have jurisdiction under Subpart B;

(b) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Subpart B; or

(c) The respondent was entitled to notice, but notice was not given in accordance with the standards of R.S. 13:1808, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under R.S. 13:1827 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Subpart B.

B. The court shall award the fees, costs, and expenses authorized under R.S. 13:1834 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

C. If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

D. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this Subpart.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1833 - Warrant to take physical custody of child

§1833. Warrant to take physical custody of child

A. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

B. If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant shall include the statements required by R.S. 13:1830(B).

C. A warrant to take physical custody of a child shall:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based.

(2) Direct law enforcement officers to take physical custody of the child immediately.

(3) Provide for the placement of the child pending final relief.

D. The respondent shall be served with the petition, warrant, and order immediately after the child is taken into physical custody.

E. A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

F. The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1834 - Costs, fees, and expenses

§1834. Costs, fees, and expenses

A. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

B. The court may not assess fees, costs, or expenses against a state unless authorized by law other than this Act.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1835 - Recognition and enforcement

§1835. Recognition and enforcement

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this Act which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Subpart B.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1836 - Appeals

§1836. Appeals

An appeal may be taken from a final order in a proceeding under this Subpart in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under R.S. 13:1816, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1837 - Role of prosecutor or public official

§1837. Role of prosecutor or public official

A. In a case arising under this Part or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this Subpart or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(1) An existing child custody determination;

(2) A request to do so from a court in a pending child custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

B. A prosecutor or appropriate public official acting under this Section acts on behalf of the court and may not represent any party.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1838 - Role of law enforcement

§1838. Role of law enforcement

At the request of a prosecutor or other appropriate public official acting under R.S. 13:1837, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under R.S. 13:1837.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1839 - Costs and expenses

§1839. Costs and expenses

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under R.S. 13:1837 or 1838.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1840 - Application and construction

SUBPART D. MISCELLANEOUS PROVISIONS

§1840. Application and construction

In applying and construing this Part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1841 - Severability clause

§1841. Severability clause

If any provision of this Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1842 - Transitional provision

§1842. Transitional provision

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before August 15, 2007, is governed by the law in effect at the time the motion or other request was made.

Acts 2006, No. 822, §1, eff. Aug. 15, 2007.



RS 13:1851 - Short title

PART V. UNIFORM INTERNATIONAL CHILD ABDUCTION

PREVENTION ACT

SUBPART A. GENERAL PROVISIONS

§1851. Short title

This Part may be cited as the Uniform International Child Abduction Prevention Act.

Acts 2007, No. 369, §1.



RS 13:1852 - Definitions

§1852. Definitions

For purposes of this Part, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Abduction" means the wrongful removal or wrongful retention of a child beyond the territorial limits of the United States.

(2) "Child" means an unemancipated individual who is less than eighteen years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.

Acts 2007, No. 369, §1.



RS 13:1853 - Cooperation and communication among courts

§1853. Cooperation and communication among courts

The provisions of R.S. 13:1810 through 1812 apply to cooperation and communications among courts in proceedings under this Part.

Acts 2007, No. 369, §1.



RS 13:1854 - Actions for abduction prevention measures

§1854. Actions for abduction prevention measures

A. A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

B. A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this Part.

C. A prosecutor or public authority designated under R.S. 13:1837 may seek a warrant to take physical custody of a child under R.S. 13:1859 or other appropriate prevention measures.

Acts 2007, No. 369, §1.



RS 13:1855 - Jurisdiction

SUBPART B. JURISDICTION

§1855. Jurisdiction

A. A petition under this Part may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under the provisions of R.S. 13:1813 through 1816.

B. A court of this state has temporary emergency jurisdiction under the provisions of R.S. 13:1816, if the court finds a credible risk of abduction.

Acts 2007, No. 369, §1.



RS 13:1856 - Contents of petition

SUBPART C. ENFORCEMENT

§1856. Contents of petition

A petition under this Part shall be verified and include a copy of any existing child-custody determination, if available. The petition shall specify the risk factors for abduction, including the relevant factors described in R.S. 13:1857. Subject to the provisions of R.S. 13:1821(E), if reasonably ascertainable, the petition shall contain:

(1) The name, date of birth, and gender of the child.

(2) The customary address and current physical location of the child.

(3) The identity, customary address, and current physical location of the respondent.

(4) A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action.

(5) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case.

(6) Any other information required to be submitted to the court for a child-custody determination under R.S. 13:1821.

Acts 2007, No. 369, §1.



RS 13:1857 - Factors to determine risk of abduction

§1857. Factors to determine risk of abduction

A. In determining whether there is a credible risk of abduction of a child, the court shall consider all of the following factors and any evidence that the petitioner or respondent:

(1) Has previously abducted or attempted to abduct the child.

(2) Has threatened to abduct the child.

(3) Has recently engaged in activities that may indicate a planned abduction, including any of the following:

(a) Abandoning employment.

(b) Selling a primary residence.

(c) Terminating a lease.

(d) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities.

(e) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child.

(f) Seeking to obtain the child's birth certificate or school or medical records.

(4) Has engaged in domestic violence, stalking, or child abuse or neglect.

(5) Has refused to follow a child-custody determination.

(6) Lacks strong familial, financial, emotional, or cultural ties to the United States.

(7) Has strong familial, financial, emotional, or cultural ties to another country.

(8) Is likely to take the child to a country that either:

(a) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child.

(b) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but either:

(i) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country.

(ii) Is noncompliant according to the most recent compliance report issued by the United States Department of State.

(iii) Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction.

(c) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children.

(d) Has laws or practices that would either:

(i) Enable the respondent, without due cause, to prevent the petitioner from contacting the child.

(ii) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion.

(iii) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion.

(e) Is included by the United States Department of State on a current list of state sponsors of terrorism.

(f) Does not have an official United States diplomatic presence in the country.

(g) Is engaged in active military action or war, including a civil war, to which the child may be exposed.

(9) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally.

(10) Has had an application for United States citizenship denied.

(11) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a Social Security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government.

(12) Has used multiple names to attempt to mislead or defraud.

(13) Has engaged in any other conduct the court considers relevant to the risk of abduction.

B. In the hearing on a petition under this Part, the court shall consider any evidence that the respondent believed in good faith that his conduct was necessary to avoid imminent harm to the child or himself and any other evidence that may be relevant to whether he may be permitted to remove or retain the child.

Acts 2007, No. 369, §1.



RS 13:1858 - Provisions and measures to prevent abduction

§1858. Provisions and measures to prevent abduction

A. If a petition is filed under this Part, the court may enter an order that shall include:

(1) The basis for the court's exercise of jurisdiction.

(2) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding.

(3) A detailed description of each party's custody and visitation rights and residential arrangements for the child.

(4) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties.

(5) Identification of the child's country of habitual residence at the time of the issuance of the order.

B. If, at a hearing on a petition under this Part or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order shall include the provisions required by Subsection A of this Section and measures and conditions, including those in Subsections C, D, and E of this Section, that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

C. An abduction prevention order may include one or more of the following:

(1) An imposition of travel restrictions that require that a party traveling with the child outside the territorial limits of the United States provide the other party with the following:

(a) The travel itinerary of the child.

(b) A list of physical addresses and telephone numbers at which the child can be reached at specified times.

(c) Copies of all travel documents.

(2) A prohibition of the respondent directly or indirectly, either:

(a) Removing the child from the United States without permission of the court or the petitioner's written consent.

(b) Removing or retaining the child in violation of a child-custody determination.

(c) Removing the child from school or a child-care or similar facility.

(d) Approaching the child at any location other than a site designated for supervised visitation.

(3) With regard to the child's passport, all of the following:

(a) A direction that the petitioner is to place the child's name in the United States Department of State Children's Passport Issuance Alert Program.

(b) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child.

(c) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa.

(4) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide all of the following:

(a) To the United States Department of State Office of Children's Issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child.

(b) To the court:

(i) Proof that the respondent has provided the information in Subparagraph (a) of this Paragraph.

(ii) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child.

(c) To the petitioner, proof of registration with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that convention is in effect between the United States and the destination country, unless one of the parties objects.

(d) A written waiver under the Privacy Act, 5 U.S.C. Section 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner.

(5) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

D. In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision.

(2) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney fees and costs if there is an abduction.

(3) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

E. To prevent imminent abduction of a child, a court may either:

(1) Issue a warrant to take physical custody of the child under R.S. 13: 1859 or the law of this state other than this Part.

(2) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this Part or the law of this state other than this Part.

(3) Grant any other relief allowed under any law of this state other than this Part.

F. The remedies provided in this Part are cumulative and do not affect the availability of other remedies to prevent abduction.

Acts 2007, No. 369, §1.



RS 13:1859 - Warrant to take physical custody of child

§1859. Warrant to take physical custody of child

A. If a petition under this Part contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

B. The respondent on a petition under Subsection A of this Section shall be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

C. An ex parte warrant under Subsection A of this Section to take physical custody of a child shall:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based.

(2) Direct law enforcement officers to take physical custody of the child immediately.

(3) State the date and time for the hearing on the petition.

(4) Provide for the safe interim placement of the child pending further order of the court.

D. If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, child abuse or neglect.

E. The petition and warrant shall be served on the respondent when or immediately after the child is taken into physical custody.

F. A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

G. If the court finds, after a hearing, that a petitioner sought an ex parte warrant under Subsection A of this Section for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney fees, costs, and expenses.

H. This Part does not affect the availability of relief allowed under the laws of this state other than this Part.

Acts 2007, No. 369, §1.



RS 13:1860 - Duration of abduction prevention order

§1860. Duration of abduction prevention order

An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order.

(2) The emancipation of the child.

(3) The child's attaining eighteen years of age.

(4) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under the provisions of R.S. 13:1813 through 1815 and other applicable law of this state.

Acts 2007, No. 369, §1.



RS 13:1861 - Uniformity of application and construction

SUBPART D. APPLICATION

§1861. Uniformity of application and construction

In applying and construing this Part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2007, No. 369, §1.



RS 13:1862 - Relation to electronic signatures in Global and National Commerce Act and the Louisiana Uniform Electronic Transactions Act

SUBPART E. MISCELLANEOUS PROVISION

§1862. Relation to electronic signatures in Global and National Commerce Act and the Louisiana Uniform Electronic Transactions Act

This Part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., and the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., but does not modify, limit, or supersede Section 101(c) of the Act, 15 U.S.C. Section 7001(c), of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. Section 7003(b) or R.S. 9:2603(B)(4).

Acts 2007, No. 369, §1.



RS 13:1870 - CITY COURTS

CHAPTER 7. CITY COURTS

PART I. CITY AND MUNICIPAL COURTS,

NEW ORLEANS EXCEPTED

SUBPART A. GENERAL PROVISIONS

§1870. Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1871 - Scope of provisions

§1871. Scope of provisions

This Part does not apply to the city, municipal, or traffic courts of the city of New Orleans.

Except as otherwise specifically provided by law, the provisions of this Part apply to all other city courts, whether presently in existence or hereafter created.

For the purposes of this Part, the term "city court" includes "municipal court".

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1872 - City courts and judges; abolition of office of justice of the peace and constable; submission of proposition to electors; election and terms of office; Donaldsonville excepted; Houma City Court territorial jurisdiction

§1872. City courts and judges; abolition of office of justice of the peace and constable; submission of proposition to electors; election and terms of office; Donaldsonville excepted; Houma City Court territorial jurisdiction

A.(1) In all wards where city courts exist and in wards containing cities of more than five thousand inhabitants, except in the city of Donaldsonville, the voters thereof shall elect a city judge, upon whose election the jurisdiction of justice of the peace and constable in that portion of the ward or wards in which the city is contained shall cease; however, in the parish of Terrebonne the offices of justice of the peace and constable shall not be abolished in a ward by reason of the election of a city judge in the ward if fifty percent or less of the population of the ward resides within the city limits, and in such case the justice of the peace court and the city court shall each have territorial jurisdiction throughout such ward, and any justice of the peace court heretofore operating in such a ward and the office of constable thereof are retained.

No city judge shall be elected in the city of Donaldsonville until after the question of creating the court shall have been submitted to the electors residing within the territorial jurisdiction of the proposed court for their approval or rejection in a special election. Such a special election shall be called by the board of supervisors of elections of the parish upon request of the governing authority of the city of Donaldsonville, and the governing authority shall request the calling of a special election upon its own motion or within fifteen days of the receipt of a petition requesting said election signed by twenty-five percent of the electors qualified to vote in such an election. Such election shall be called within ninety days of the receipt by the board of such a request, provided that no such proposition shall be submitted to the electors of the city of Donaldsonville more often than once in two years. The proposition upon the ballot shall be in substantially the following form: Shall the city court of Donaldsonville, parish of Ascension, be created having territorial jurisdiction over those portions of Wards 1, 2, 3, and 4 lying within the corporate limits of the city of Donaldsonville.

( ) YES

( ) NO

If a majority of the electors voting thereon shall vote for the proposition then the governor shall call a special election which shall be held within ninety days thereafter, at which there shall be elected a judge and marshal of the city court of Donaldsonville who shall serve for the remainder of the term of office of judges of city courts as provided by Subsection B of this Section, and whose successors shall thereafter be elected and shall serve for terms of office as provided in this Subpart of this Chapter.

(2) No such judge shall be elected in wards of more than 50,000 inhabitants containing cities of more than 5,000 inhabitants until after the question of creating the court shall have been submitted to the electors residing within the territorial jurisdiction of the proposed court for their approval or rejection in a special election. Such a special election shall be called by the board of supervisors of elections of the parish upon request of the governing authority of any city of over 5,000 inhabitants located in such a ward, such election to be called within ninety days of the receipt by the board of such a request, provided that no such proposition shall be submitted to the electors of the ward more often than once in two years. The proposition upon the ballot shall be in substantially the following form:

Shall the City Court of ____________ be created

having territorial jurisdiction over all of Wards(s)

( ) YES

__________ of the Parish of _______________

( ) NO

If a majority of the electors voting thereon shall vote for the proposition, then at the first congressional election thereafter there shall be elected a judge and marshal of the city court so created, who shall serve for the remainder of the term of office of judges of city courts as provided by Subsection B of this Section, and whose successors shall thereafter be elected and shall serve for terms of office as provided in this Sub-Part of this Chapter.

B. The judges of the city courts, whether these courts are presently in existence or are subsequently created, the judges of the city court of Baton Rouge excepted, shall be elected for terms of six years at the congressional election for representatives beginning with the judges elected at the congressional election for representatives in the year 1960.

C. The terms of office of city court judges, whether their respective offices are presently in existence or are subsequently created, the judges of the city court of Baton Rouge excepted, shall expire on the 31st day of December in the year 1966, and every six years thereafter.

D. The judges of the city court of Baton Rouge shall be elected for terms of four years at such times and in the manner provided in the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge. The first term of the additional judge provided for by Act 252 of 1958 shall commence on January 1, 1961 and shall terminate on December 31, 1964, unless otherwise provided in the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge.

E. The territorial jurisdiction of the city court of Houma shall extend throughout the parish of Terrebonne.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1964, No. 130, §1; Acts 1970, No. 29, §1, emerg. eff. June 18, 1970, at 11:30 A.M.; Acts 1979, No. 727, §2; Acts 1980, No. 577, §1; Acts 1983, No. 169, §1.



RS 13:1873 - Qualifications of judges

§1873. Qualifications of judges

Judges of city courts elected after the effective date of this Section shall be licensed to practice law in the State of Louisiana for at least five years previous to their election, and qualified resident electors of the territorial jurisdiction of the court for at least two years prior to their election.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1874 - Compensation of judges in general

§1874. Compensation of judges in general

A.(1) Except as otherwise provided in R.S. 13:1875, city court judges shall receive an annual salary payable monthly in equal proportions by the respective municipalities and parishes where the courts are located, as follows:

(a) Those in which the population for the territorial jurisdiction of the court is less than ten thousand shall be paid a minimum salary of three thousand six hundred dollars.

(b) Those in which the population of the territorial jurisdiction of the court is ten thousand or more but less than twenty thousand shall be paid a minimum salary of four thousand eight hundred dollars.

(c) Those in which the population of the territorial jurisdiction of the court is twenty thousand or more but less than forty thousand shall be paid a minimum salary of six thousand dollars.

(d) Those in which the population of the territorial jurisdiction of the court is forty thousand or more but less than one hundred thousand shall be paid a minimum salary of seven thousand two hundred dollars.

(e) Notwithstanding any contrary provision of law, the judge of the City Court of Hammond shall be paid a minimum salary in an amount equal to the salary which he was receiving on August 30, 1986.

(f) The judge of the City Court of Morgan City shall receive a salary of thirty-six thousand dollars per annum, payable monthly on his own warrant. Said salary shall be paid by the governing authorities of the city of Morgan City and the parish of St. Mary in the proportion which the population of the city of Morgan City within Ward 6 of St. Mary Parish and the population of the unincorporated portions of Ward 6 of St. Mary Parish bear to the total population of Ward 6 of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. In addition he shall receive, in civil cases, the same fees as clerks of district courts. He shall receive no fees in criminal matters, including peace bond cases.

(2) In addition to these salaries, they shall also receive the same fees as are payable to justices of the peace in all civil cases where the amount involved does not exceed one hundred dollars, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. They shall not receive any fees in criminal matters, including peace bond cases.

(3) The term "salary" as used in this Subsection shall have the same meaning as the term "salary" in R.S. 13:1874.1(C).

B. City court judges where the population of the territorial jurisdiction of the court is 100,000 or more shall receive the same salary as the district court judge of the parish wherein the city court is located, the whole of which shall be paid by the city, and in such cases, the fees collected by the clerk of the city court in all civil cases shall be paid into the general fund of the city.

C. In all cases, the city and the parish, or either of them, may pay to the judges of their respective courts any additional salary that they may deem proper.

D. The salaries paid to city judges under this section shall not be decreased during their terms of office.

E. In addition to the compensation and fees payable to the city court judges in this state under the provisions of this Section and R.S. 13:1875, each city court judge shall receive an annual salary of twenty-three thousand seven hundred sixty dollars, payable by the state and payable monthly on his own warrant. Judges of the Traffic Court of New Orleans shall receive an annual salary of twenty-three thousand seven hundred sixty dollars payable by the state and payable monthly on the warrant of each. Judges of the Municipal Court of New Orleans shall receive an annual salary of twenty-three thousand seven hundred sixty dollars payable by the state and payable monthly on the warrant of each. The salaries paid to city court judges by the governing authorities of the several parishes and municipalities as of April 21, 1975, pursuant to R.S. 13:1875 or any other law authorizing the payment of salaries to city court judges by parishes or municipalities, or both, or any motion, ordinance, or resolution enacted or adopted pursuant thereto, shall be construed as the minimum salaries payable by such parishes and municipalities to the respective city court judges.

F. Part or all of that portion of a city court judge's salary which is payable by the parish, may be paid from surplus funds of the criminal court fund of the judicial district in which the parish is located, after such surplus funds have been transferred to the parish general fund.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1965, No. 132, §1; Acts 1967, No. 17, §1; Acts 1968, No. 327, §1; Acts 1975, No. 152, §1; Acts 1975, No. 742, §1, eff. July 1, 1975; Acts 1975, No. 825, §1, eff. July 1, 1975; Acts 1977, No. 352, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1986, No. 408, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1995, No. 526, §1.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:1874.1 - Compensation of city court judges; maximum

§1874.1. Compensation of city court judges; maximum

A. The salary of a judge of a city court shall in no case exceed the salary of a district court judge of the judicial district in which the city court is located.

B. If, on the effective date of this Section, a city court judge is receiving a salary in excess of that permitted by Subsection A of this Section, his salary shall not be reduced during the term of office for which he was elected; provided, however, that upon the expiration of said term of office, or if a vacancy occurs in said office, the salary for said office shall thereafter conform to the provisions of Subsection A of this Section.

C. The term "salary" as used in this Section means the total annual compensation paid directly or indirectly from all sources for services as judge.

Added by Acts 1977, No. 366, §1.



RS 13:1875 - Compensation of city judges; particular courts

§1875. Compensation of city judges; particular courts

The judges of the following city courts shall receive the salaries herein provided:

(1) The judge of the City Court of Abbeville shall receive an annual salary of forty-eight hundred dollars, payable monthly on his own warrant, one half of which shall be paid by the city of Abbeville, and one half by the parish of Vermilion. In addition, he shall receive the same fees as are payable to justices of the peace in all civil cases in which the amount involved does not exceed $100, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall receive no fees in criminal matters, including peace bond cases.

(2) The judges of the city court of Baton Rouge shall each receive an annual salary to be determined by the city council of the city of Baton Rouge from time to time and fixed in accordance with the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge. Such salaries shall not be decreased during their term of office and shall be fixed at not less than ten thousand dollars per annum payable monthly.

(3) The judge of the City Court of Bunkie shall receive an annual salary of forty-two hundred dollars, payable monthly on his own warrant, one half to be paid by the city of Bunkie and one half by the parish of Avoyelles. In addition, he shall receive the same fees as are payable to justices of the peace in civil cases in which the amount involved does not exceed $100, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall receive no fees in criminal matters, including peace bond cases.

(4) In addition to the compensation and fees payable to the judge of the City Court of Lafayette under the provisions of R.S. 13:1874, he shall receive as a part of the emoluments of his office for attending sessions of the city court the same fees as are allowed to a clerk of a district court under the provisions of R.S. 13:846, to be paid on his own warrant in the proportions of two-thirds by the city of Lafayette and one-third by the parish of Lafayette; and, in addition, as juvenile judge of the city of Lafayette, he shall receive an annual salary of one thousand eight hundred dollars, payable monthly on his own warrant by the city of Lafayette.

(5)(a) The judge who presides over Division "A" of the City Court of Lake Charles shall receive a minimum annual salary of seven thousand five hundred dollars payable monthly on his own warrant, one-half by the city of Lake Charles and one-half by the parish of Calcasieu. In addition, he shall receive, in civil cases, all of the same fees as are payable to the clerk of the district court for the parish of Calcasieu. He shall receive no fees in criminal matters, including peace bond cases. The city of Lake Charles and the parish of Calcasieu, or either of them, may pay such additional salary as they may from time to time deem proper; provided that the total salary of the judge shall not exceed that of a district court judge as established by law. The compensation of the judge incumbent on the effective date of this Paragraph shall not be reduced during the term for which he has been elected. Compensation shall include all civil fees as now received by the incumbent judge and such civil fees shall not be paid to the judge of Division "B" during the term of office of the incumbent judge.

(b) The judge who presides over Division "B" of the City Court of Lake Charles shall receive a minimum annual salary of seven thousand five hundred dollars payable monthly on his own warrant by the city of Lake Charles. In addition, beginning at the expiration of the initial term of office of the first person elected to preside over Division "B" he shall receive, in civil cases, the same fees as are payable to the clerk of the district court for the parish of Calcasieu; provided, however, that during said initial term of office he shall not receive any such fees. He shall receive no fees in criminal matters, including peace bond cases. The city of Lake Charles may pay such additional salary as it may from time to time deem proper; provided that the total salary of the judge shall not exceed that of a district court judge as established by law.

(6) The judge of the City Court of Morgan City shall receive a salary of thirty-six thousand dollars per annum, payable monthly on his own warrant, one-half to be paid by the parish council of the parish of St. Mary and one-half to be paid by the municipal corporation of the mayor and councilmen of Morgan City. In addition he shall receive, in civil cases, the same fees as clerks of district courts. He shall receive no fees in criminal matters, including peace bond cases.

(7)(a) The judges of the Shreveport City Court shall receive the same salary and expenses as provided for district court judges, payable monthly on their respective warrants. The state shall pay that portion of the salary specified by R.S. 13:1874(E). The city of Shreveport shall pay the remaining portion of the salary and expenses in an amount sufficient to equal the salary and expenses of the district court judges. The judges of the city court of Shreveport shall not engage in the practice of law.

(b) In addition to the salary specified by R.S. 13:1874(E) to be paid by the state of Louisiana to the judges of the City Court of Shreveport, the state shall pay to such judges an annual salary of six thousand eight hundred eleven dollars. In addition to the salary paid such judges by the state, they shall be paid an annual salary of twelve thousand dollars payable monthly on their respective warrants by the city of Shreveport, and the governing authority of the city of Shreveport shall pay such additional salary as they deem proper. The judges of the City Court of Shreveport shall not engage in the practice of law.

(8) The judge of the City Court of Sulphur shall receive an annual salary of not less than $6,000 payable on his own warrant, one half by the city of Sulphur and one half by the parish of Calcasieu. In addition, he shall receive in civil cases the same fees as are payable to the clerk of the district court for the parish of Calcasieu. He shall receive no fees in criminal matters, including peace bond cases. The city of Sulphur and the parish of Calcasieu, or either of them, may pay to the city judge any additional salary they may deem proper.

(9)(a) The judge of the city court of West Monroe shall receive a minimum salary of one thousand five hundred thirty dollars per month payable on his own warrant, not less than one thousand two hundred thirty dollars payable by the city of West Monroe and not less than three hundred dollars by the parish of Ouachita.

(b) In addition, he shall receive in civil cases the same fees as clerks of the district courts.

(c) He shall receive no fees in criminal matters including peace bond cases.

(d) The city of West Monroe, the parish of Ouachita or either of them may pay to the city judge such additional salary as it may deem proper without further legislative authority.

(10)(a) In lieu of the salary specified by R.S. 13:1874(E) to be paid by the state of Louisiana to the judges of the City Court of Monroe, the state shall pay to such judges an annual salary of twenty-three thousand seven hundred seventy-seven dollars.

(b) In addition to the salary paid such judges by the state, they shall be paid one thousand eighty dollars monthly by the city of Monroe, and four hundred thirty-two dollars monthly by the parish of Ouachita. The judges shall receive no fees whatever in civil matters. Civil fees shall be assessed litigants in civil matters for the services of the judge in accordance with the civil fee bill of clerks of district courts, and all of such civil fees shall be deposited monthly by the clerk of the City Court of Monroe in the general fund of the city of Monroe. Criminal and peace bond matters shall be without fees. For performing the marriage ceremony a fee may be assessed the principals as additional compensation for the judge. The city of Monroe and the parish of Ouachita, or either of them, may increase the monthly salary of the judges payable by them without further legislative authority.

(c) Effective January 1, 1991, the judges of the City Court of Monroe are prohibited from engaging in the practice of law.

(11) The judge of the City Court of New Iberia shall receive an annual salary of twelve thousand dollars payable monthly on his own warrant by the city of New Iberia, and the governing authority of the city may pay him such additional salary as it deems proper. In addition to his salary or salaries, he shall also receive the same fees as are payable to justices of the peace in all civil cases where the amount involved does not exceed one hundred dollars, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases.

(12)(a) In addition to the salary paid the judge of the city court of Alexandria by the state in accordance with the provisions of R.S. 13:1874(E), the judge shall be paid by the city of Alexandria and the parish of Rapides, in equal proportions, an amount sufficient to make the total annual salary of the judge an amount equal to one thousand dollars less than the salary paid to the judges of the Ninth Judicial District Court. The governing authority of the city of Alexandria and of the parish of Rapides, or either of them, may increase the salary of the city judge payable by each without further legislative authority; however, the total salary of the judge from all sources shall not exceed that of the district judges of the Ninth Judicial District Court.

(b) The judge shall receive no fees in civil matters. Civil fees shall be assessed against litigants in civil matters for the judge's services in accordance with the civil fee bill of the clerks of the district courts, except that criminal and peace bond matters shall be without fees.

(c) One-half of civil fees assessed and collected shall be transmitted, on a monthly basis, by the clerk of the city court for deposit to the general fund of the city of Alexandria and one-half thereof shall be transmitted for deposit to the general fund of the Rapides Parish Police Jury.

(d) For performing a marriage ceremony, a fee may be assessed the principals as additional compensation for the judge.

(e) The judge of the city court of Alexandria is prohibited from engaging in the practice of law.

(13) Notwithstanding any other statute or provision of law to the contrary, particularly R.S. 13:1874(B), the judge of the City Court of Slidell shall receive a minimum annual salary of twelve thousand nine hundred twenty-nine dollars payable monthly on his own warrant by the city of Slidell, and a minimum annual salary of three thousand six hundred dollars payable monthly on his own warrant by the parish of St. Tammany. The state shall pay the salary specified by R.S. 13:1874(E). In addition, he shall also receive the same fees as are payable to justices of the peace in all civil cases where the amount involved does not exceed one hundred dollars, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases. The city of Slidell and the parish of St. Tammany, or either of them, may pay such additional salary as they may from time to time deem proper.

(14) Any judge of the City Court of Houma is prohibited from engaging in the practice of law.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Amended by Acts 1960, No. 22, §1; Acts 1960, No. 513, §1; Acts 1963, No. 70, §1; Acts 1964, No. 206, §1; Acts 1966, No. 156, §1; Acts 1967, No. 111, §1; Acts 1968, No. 392, §1; Acts 1970, No. 57, §1; Acts 1973, No. 108, §1; Acts 1974, No. 365, §1; Acts 1975, No. 742, §2, eff. July 1, 1975; Acts 1975, No. 825, §2, eff. July 1, 1975; Acts 1977, No. 393, §2, eff. July 1, 1978; Acts 1977, No. 616, §2; Acts 1978, No. 107, §1, eff. Jan. 1, 1979; Acts 1978, No. 640, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 662, §1; Acts 1979, No. 742, §1; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1982, No. 589, §1, eff. Jan. 1, 1983. Acts 1984, No. 704, §1; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 1990, No. 471, §1, eff. July 18, 1990; Acts 1991, No. 53, §1, eff. Oct. 1, 1991; Acts 1991, No. 144, §1; Acts 2000, 1st Ex. Sess., No. 66, §1; Acts 2006, No. 286, §1.



RS 13:1876 - Repealed by Acts 1979, No. 46, 10, eff. Jan. 1, 1980

§1876. Repealed by Acts 1979, No. 46, §10, eff. Jan. 1, 1980



RS 13:1877 - Marriage ceremony; judges' authority to perform

§1877. Marriage ceremony; judges' authority to perform

Judges of city courts, at any place within the parish in which the court is situated, may perform any marriage for which a lawful Louisiana marriage license has been issued, regardless of the parish of issuance of the license.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1980, No. 662, §2.



RS 13:1878 - Courts having more than one division; declaration of candidates for office; seniority

§1878. Courts having more than one division; declaration of candidates for office; seniority

Where a city court is composed of two or more divisions, a candidate for nomination and election to the office of judge of the city court, at the time of filing his declaration as a candidate, shall designate the division of the court for which he is a candidate. The judge oldest in point of continuous service shall be the presiding judge, except that when they have served continuously the same length of time, the judge oldest in years shall be the presiding judge.

Acts 1960, No. 32, §3; eff. Jan. 1, 1961.



RS 13:1879 - Marshals and constables; election; term of office; exceptions for Lake Charles and Baton Rouge

§1879. Marshals and constables; election; term of office; exceptions for Lake Charles and Baton Rouge

A. For each city court, except in the city of Lake Charles, there shall be a marshal or constable, as he may be designated. Except as provided in Subsection C of this Section, each marshal or constable shall be elected at the congressional election, beginning in the year 1960 and every succeeding six years thereafter, shall serve a term of six years, and shall take office and begin his term on the first day of January following election. In the city of Lake Charles, the marshal shall be designated as the ward three marshal.

B. Except as provided in Sub-section C of this Section, the term of office of marshals of city courts, whether their respective offices are presently in existence or are subsequently created shall expire on the 31st day of December in the year 1960 and every six years thereafter.

C. The city constable of the city of Baton Rouge shall be elected in accordance with and pursuant to the applicable provisions of the charter of the city of Baton Rouge and the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge.

D. Except as otherwise provided by law, the provisions of this Part relating to marshals of city courts and their deputies shall apply to constables of city courts and their deputies.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1966, No. 191, §1; Acts 1981, No. 122, §1.



RS 13:1880 - Qualifications of marshal; bond

§1880. Qualifications of marshal; bond

A.(1) The marshal shall be a resident elector of the territorial jurisdiction of the court and shall possess a high school diploma or its equivalent as determined by the Board of Elementary and Secondary Education; however, the requirement of a high school diploma or its equivalent does not apply to a marshal in office as a marshal on August 15, 1997, for purposes of his qualification to remain in office or to seek reelection to a consecutive term.

(2) Before entering upon the discharge of his duties, the marshal shall give bond in favor of the city judge conditioned for the faithful performance of his duties and for the legal adjustment of all claims incurred against him in his official capacity.

B. Except as provided in R.S. 13:1882B, the bond, the premium whereof shall be paid by the governing authority of the city in which the court is domiciled, shall be for $1,000 where the population of the territorial jurisdiction of the court is 10,000 or less. In all other cases, and except as otherwise provided by law, the bond shall be for $5,000. This bond may be sued upon by any person damaged in any way by the marshal in the discharge of his official duties.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1997, No. 399, §1.



RS 13:1881 - General powers and duties of marshal; deputy marshals

§1881. General powers and duties of marshal; deputy marshals

A. The marshal is the executive officer of the court; he shall execute the orders and mandates of the court and in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority of a sheriff.

B. The marshal may appoint one or more deputy marshals having the same powers and authority as the marshal, but the marshal shall be responsible for their actions. The compensation of the deputy marshals shall be fixed and paid by the governing authorities of the city or parish, or both, where the court is located. The city marshal may use funds available for expenses of his office, including proceeds from costs assessed in criminal matters pursuant to R.S. 13:1899, to pay an amount in excess of the fixed salary or to pay the amount fixed or any portion thereof to deputy marshals or to employ additional deputies. However, nothing herein shall authorize the city marshal to fix or supplement his own salary. In no event shall the salary of any deputy exceed that of his city marshal.

Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1983, No. 248, §1; Acts 1986, No. 168, §1; Acts 1993, No. 629, §1.



RS 13:1882 - Absence or inability of marshal; vacancy in office

§1882. Absence or inability of marshal; vacancy in office

A. When the marshal is absent or unable to act for any cause, the judge may appoint any other person as temporary marshal.

B. Repealed by Acts 1999, No. 1345, §4.

C. If the unexpired term is for a longer period than one year, an election to fill the vacancy shall be ordered by the proper legal authority under the general election laws.

Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1999, No. 1345, §4.



RS 13:1883 - Compensation of marshal

§1883. Compensation of marshal

A. The marshals of the city courts enumerated in this Subsection shall receive as compensation for their services the following minimum salaries, payable monthly on their own warrant and which, except as otherwise indicated, shall be paid in equal proportions by the respective governing authorities of the city and parish where the court is located:

(1) Abbeville

$

3,000

(2) Alexandria

$

4,200

(3) Bossier City

$

7,200

($5,000 by city and $2,200 by parish; provided, however, that unless and until the city council of Bossier City ratifies and approves payment of the $2,000 increase in compensation, provided for herein, the city of Bossier shall only be required to pay the sum of $3,000 of the compensation of the marshal of the city court of Bossier.)

(4) Eunice

$

15,000

($7,500 by city and $7,500 by parish)

(5) Hammond

$

6,000

(Notwithstanding any contrary provision of law, the marshal of the city court of Hammond shall be paid by the governing authorities of the city and parish a minimum salary in an amount equal to the amount of the salary which he is receiving on the effective date of this Paragraph.)

(6) Lafayette

$

5,400

($2,970 by city and $2,430 by parish)

(7) Lake Charles

$

7,500

(8) Minden

$

3,000

(9) Monroe

$

14,400

($7,200 by city and $7,200 by parish)

(10) Morgan City

$

1,800

(The marshal of the city court of Morgan City shall be paid by the governing authorities of the city of Morgan City and the parish of St. Mary in a proportion which the population of the city of Morgan City within Ward 6 of St. Mary Parish and the population of the unincorporated portions of Ward 6 of St. Mary Parish bear to the total population of Ward 6 of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.)

(11) New Iberia

$

9,600

(payable by city only)

(12) Rayne

$

3,000

(13) Ruston

$

2,400

(14) Shreveport

$

12,500

(by city only)

(15) Springhill

$

3,600

(16) Sulphur

$

6,000

(17) West Monroe

$

14,400

($7,200 by city and $7,200 by parish)

(18) Houma

$

36,000

(Source is all civil fees as enumerated in R.S. 33:1704.1 if sufficient. If insufficient, the general fund of the Terrebonne Parish Consolidated Government shall subsidize in the form of a salary. Any surplus from the civil fees over and above the minimum salary shall be remitted into the general fund of the Terrebonne Parish Consolidated Government.)

B. The marshals of the following city courts shall receive an annual salary, payable monthly on their own warrants, which shall be fixed and paid by the respective governing authorities of the city and parish where the court is located or either of them, in the proportions they may determine: Bastrop, Bogalusa, Bunkie, Crowley. The annual salary paid by the city of Bunkie shall not be less than $600.

C. Except as provided in R.S. 13:2071, in all other cases the marshal's salary shall be paid by the governing body of the city and parish where the court is located, in such amounts as they may determine, except that where the population of the territorial jurisdiction of the court is more than 10,000 inhabitants, the marshal shall receive a minimum annual salary of $3,600 payable monthly in equal proportions by the governing authorities of the city and parish on the warrant of the marshal.

D. The marshals of the city courts enumerated in Sub-sections A, B, and C of this section, except the marshals of the city courts of Lafayette and Shreveport, shall also receive the same fees as are payable to constables of justice of the peace courts.

E. The governing authority of the city of Shreveport may increase the compensation of the marshal of the city court in such amount over and above that fixed by Subsection A of this section as it may determine.

F. Either the governing authority of the city of Minden or the governing authority of the parish of Webster, or both, may increase the compensation that it or they pay to the marshal of the city court of Minden in such an amount over and above that fixed by Subsection A of this section as it or they may determine.

G. Either the governing authority of the city of Springhill or the governing authority of the parish of Webster, or both, may increase the compensation that it or they pay to the marshal of the city court of Springhill in such an amount over and above that fixed by Subsection A of this section as it or they may determine.

H. Either the governing authority of the city of Morgan City or the governing authority of the parish of St. Mary, or both, may increase the compensation that it or they pay to the marshal of the city court of Morgan City in such an amount over and above that fixed by Subsection A of this Section as it or they may determine.

I. The marshal of the City Court of Natchitoches shall be paid fifty thousand dollars annually by the governing authority of the city of Natchitoches. The governing authority of the parish of Natchitoches shall contribute one thousand two hundred dollars annually towards the salary of the marshal and shall remit this amount to the governing authority of the city of Natchitoches to be deposited into the general fund of the city.

J. Either the governing authority of the city of Rayne or the governing authority of the parish of Acadia, or both, may increase the compensation that either or both pay to the marshal of the City Court of Rayne in such an amount over and above that fixed by Subsection A of this Section as either or both may determine.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962 No. 202, §1; 1962, No. 295, §1; Acts 1962, No. 414, §1; Acts 1967, No. 34, §1; Acts 1968, No. 205, §1; Acts 1972, No. 367, §1; Acts 1974, No. 118, §1; Acts 1974, No. 119, §1; Acts 1974, No. 365, §2; Acts 1979, No. 742, §1; Acts 1980, No. 188, §1; Acts 1983, No. 372, §1; Acts 1986, No. 171, §1; Acts 1986, No. 352, §1, eff. Jan. 1, 1987; Acts 1988, No. 268, §1, eff. July 7, 1988; Acts 1995, No. 526, §1; Acts 2003, No. 392, §§1 and 3; Acts 2008, No. 845, §1.



RS 13:1884 - Clerk of court; appointment, term of office

§1884. Clerk of court; appointment, term of office

Except as otherwise provided by law, the judge of each city court may appoint a clerk for both the civil and criminal sections of the court who shall serve at the pleasure of the judge and until his successor is appointed and qualified.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1975, No. 708, §1.



RS 13:1885 - General powers and duties of clerk

§1885. General powers and duties of clerk

A. The clerk shall keep the minute entries of the court and a docket of all proceedings had in civil and criminal matters. Notwithstanding any other provision of law to the contrary, such minute entries may be contained in the official court record of proceedings. An electronic record of the minutes which is not capable of alteration without indication that a change has been made may be maintained in lieu of a written entry.

B. He may sign, under the seal of the court, all writs and processes in civil and criminal cases, including citations and subpoenas.

C. He may make and take affidavits for issuance of arrest warrants in criminal matters and for issuance of peace bonds and for all other purposes connected with the functions of the court.

D. He shall have the power to sign all orders that the judge himself may sign in both civil and criminal cases, whether the judge be present or absent from the jurisdiction of the court, but shall not perform any judicial functions beyond that herein conferred.

E. He may certify to all official documents of the court and administer oaths, and his acts as clerk as well as the certificates issued by him shall be given the same effect as those of clerks of district courts.

F. Upon the written request of the judgment creditor, he shall record all money judgments obtained in city court in the mortgage records of the parish and charge a reasonable fee for such recordation.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962, No. 433, §1; Acts 1979, No. 620, §1. Acts 1983, No. 116, §1; Acts 1995, No. 1004, §1.



RS 13:1886 - Qualifications of clerk; bond

§1886. Qualifications of clerk; bond

The clerk shall be a qualified elector of the state. Before entering upon the discharge of his duties the clerk shall give bond in favor of the city judge in an amount to be fixed by him at not less than one thousand dollars conditioned for the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. This bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Acts 1988, No. 291, §1.



RS 13:1887 - Deputy clerk; qualifications, powers and duties

§1887. Deputy clerk; qualifications, powers and duties

The judge may appoint one or more deputy clerks to serve at the pleasure of the judge. Deputy clerks shall have the same qualifications, shall post the same bond, and have the same powers and duties as the clerk.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1888 - Salary of clerk and deputy clerk

§1888. Salary of clerk and deputy clerk

A. The salary of the clerks and of the deputy clerks, if any, may be fixed and paid in equal proportions by the respective governing authorities of the city and parish where the court is located; or it may be fixed and paid by either of them, or in such proportions as they may determine; except that the salary payable to the clerk shall not be less than $150 per month where the population of the territorial jurisdiction of the court is less than 10,000 and not less than $250 per month where the population of the territorial jurisdiction of the court is 10,000 or more; and except that the salary payable to the deputy clerk shall in no case be less than $150 per month.

B. Notwithstanding the provisions of Subsection A of this Section, the salary of the clerk of the Morgan City City Court shall not be less than seven hundred dollars per month and the salary of the deputy clerk of this court shall not be less than six hundred dollars per month. Said salaries shall be paid by the governing authorities of the city of Morgan City and the parish of St. Mary in a proportion which the population of the city of Morgan City within Ward Six of St. Mary Parish and the population of the unincorporated portions of Ward Six of St. Mary Parish bear to the total population of Ward Six of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1979, No. 742, §1; Acts 1995, No. 526, §1.



RS 13:1889 - Court room and offices

§1889. Court room and offices

A. The city where the court is situated shall furnish a suitable city court room and suitable offices for the judge, clerk, and marshal. It shall also furnish adequate fireproof vaults or other filing equipment for the preservation of the records of the court.

B. The expenses of operation and maintenance of the court room and offices shall be borne by the city, or may be apportioned between the city and parish as the respective governing authorities may determine.

C. Provided however, the expenses and maintenance of the courtroom and offices of the city court of Morgan City shall be borne by the governing authorities of the city of Morgan City and the parish of St. Mary in a proportion which the population of the city of Morgan City within Ward 6 of St. Mary Parish and which the population of the unincorporated portions of Ward 6 of St. Mary Parish bear to the total population of Ward 6 of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1995, No. 526, §1.



RS 13:1889.1 - Ville Platte city court expenses; apportioned between parish and municipality

§1889.1. Ville Platte city court expenses; apportioned between parish and municipality

Notwithstanding any contrary provision of R.S. 13:1889, the expenses of operation and maintenance of the courtroom and offices of the Ville Platte city court shall be apportioned between the governing authorities of Evangeline Parish and the municipality of Ville Platte, but in no event shall the parish be required to pay more to the court than the amount of revenues received by the parish from said court.

Added by Acts 1981, No. 835, §1.



RS 13:1889.2 - City Court of Bossier City; expenses

§1889.2. City Court of Bossier City; expenses

A. The expenses of operation and maintenance of the courtroom and offices of the City Court of Bossier City shall be borne solely by the city of Bossier City.

B. Any excess in funds derived from costs imposed and collected by the court in civil matters remaining on December 31, 2001, and each year thereafter on December thirty-first may be transferred to the general operational fund of the court, which fund is under the exclusive control and supervision of the judge.

Acts 1986, No. 594, §1; Acts 2001, No. 348, §1.



RS 13:1890 - Seal of court

§1890. Seal of court

Each city court shall be provided with a seal which shall contain a vignette of the state seal, with the words "Seal of the City Court of (name of city court)," which shall be used on all orders, writs, and processes issuing from the court. The absence of the seal shall not affect the validity of such documents.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1891 - Civil jurisdiction and procedure

§1891. Civil jurisdiction and procedure

The civil jurisdiction of city courts and the pleading, practice, and procedure in them, including appellate procedure, shall be as provided in the applicable provisions of the Louisiana Code of Civil Procedure.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1892 - Service of process and other writs

§1892. Service of process and other writs

Service of all writs and processes in civil or criminal cases issuing from the city court shall be made by the marshal or by any sheriff or deputy sheriff where they respectively exercise their authority, or by any police officer of the city or town where the service is to be made. It shall be the duty of these officers to execute all such writs and processes which are placed in their hands for service by the direction of the court.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1893 - Court reporter; payment of transcript fees

§1893. Court reporter; payment of transcript fees

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony taken by the court reporter.

Except in pauper causes, the fees of the court reporter in civil cases shall be charged as costs in the litigation, but shall be paid primarily by the plaintiff upon completion of the transcription of the testimony or, on his failure to do so, by the defendant or any other party, and the reporter is not required to file the transcript before payment.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1894 - Criminal jurisdiction

§1894. Criminal jurisdiction

A. The criminal jurisdiction of city courts is limited to the trial of offenses committed within their respective territorial jurisdictions which are not punishable by imprisonment at hard labor, including the trial of cases involving the violation of those offenses under state law, the violation of those offenses under a municipal or parochial ordinance adopted under the provisions of R.S. 14:143, and the violation of any other municipal or parochial ordinance.

B. In cases involving the violation of a state law or the violation of an ordinance enacted pursuant to R.S. 14:143(B), all procedure shall comply with those parts of the Louisiana Constitution of 1974, the Louisiana Revised Statutes, and the Code of Criminal Procedure pertaining to the prosecution of criminal cases not requiring trial by jury.

C. City judges may also require bonds to keep the peace; issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 2001, No. 944, §1.



RS 13:1894.1 - Driving while intoxicated, prosecutions for violation required to be filed under general state law; city and municipal courts, New Orleans excepted

§1894.1. Driving while intoxicated, prosecutions for violation required to be filed under general state law; city and municipal courts, New Orleans excepted

A. Notwithstanding any other provision of law to the contrary, including the provisions of R.S. 13:1871, on and after July 29, 1970, prosecutions in any city, parish, or municipal court, the city, municipal and traffic courts of the city of New Orleans excepted, based on or arising out of the operation of a vehicle by a person while intoxicated may be charged and prosecuted under the provisions of R.S. 14:98 or under any applicable city, parish, or municipal ordinance which incorporates the standards, elements, and sentences of the offense of driving while intoxicated contained in R.S. 14:98. Any conviction for a first or second offense or the entry of a plea of guilty and sentence based on such plea or the forfeiture of bail of any person having been charged with a first or second violation of R.S. 14:98 in any such city, parish, or municipal court shall be punishable in accordance with the provisions of R.S. 14:98(B) or (C), whichever is applicable. Any conviction for a first or second offense or the entry of a plea of guilty and sentence based on such plea or the forfeiture of bail of any person having been charged with a first or second violation of the applicable city, parish, or municipal ordinance in any such city, parish, or municipal court shall be punishable in accordance with the provisions of the ordinance and shall constitute a conviction under R.S. 14:98 for purposes of determining the number of prior convictions in a proceeding under R.S. 14:98.

B. For purposes of this Section all city, parish, and municipal courts shall have concurrent jurisdiction with the district courts over violations otherwise subject to their jurisdiction provided for by R.S. 14:98, except in those cases wherein the person or defendant is charged as a third or subsequent offender under the provisions of R.S. 14:98(D) and (E). If the charge is for a third or subsequent offense, the prosecution shall be had only in the district court and the defendant shall have the right to a trial by jury. However, mayors' courts shall have no jurisdiction whatsoever over violations as provided for by R.S. 14:98, nor to the trial of offenses against municipal ordinances relative to prosecutions on charges of driving while intoxicated.

C.(1) Notwithstanding the provisions of R.S. 13:1898 or any other law to the contrary, and except as provided in R.S. 13:1894.1(C)(2), all fines, forfeitures, and penalties, exclusive of costs, collected in city, parish, and municipal courts for violations of R.S. 14:98 shall be paid into the city treasury or as otherwise provided by law when the prosecution is filed under said Section for a violation occurring within the territorial limits of the city or municipality; however, in the event a violation of R.S. 14:98 is charged and such violation occurred within the territorial limits of a municipality not having a city court, all said fines, forfeitures, and penalties collected by the district court wherein said prosecution is actually brought shall be distributed and disbursed by said court to the governing authority of the municipality within whose boundaries said violation occurred. When such prosecution is brought for a violation occurring outside of the territorial limits of said city or municipality, then said collections shall be payable to the governing authority of the parish or as otherwise provided by law; however, in the case of all such charges filed in a parish court, said funds shall be payable to the parish or as otherwise provided by law. All such charges filed under the provisions of this Section shall be on affidavit and such charges shall be filed and prosecuted by the city attorney or the city prosecutor when said charges are filed because of violations of any city, parish, or municipal ordinance occurring within the territorial limits of the city or municipality and by the district attorney or his representative when said charges are filed because of violations of R.S. 14:98 occurring in or outside of such territorial limits of the city or municipality.

(2) Notwithstanding R.S. 13:1894.1(C)(1), the fines levied pursuant to R.S. 14:98(J) and collected in Caldwell, Catahoula, Concordia, Franklin, LaSalle, and Tensas parishes shall be remitted to the Northeast Louisiana Substance Abuse Center.

Acts 1983, Act No. 77, §1. Acts 1986, No. 594, §1; Acts 1987, No. 303, §1.



RS 13:1894.2 - Additional costs; certain violations

§1894.2. Additional costs; certain violations

A. Notwithstanding any other provision of law to the contrary, and in addition to any fines, forfeitures, costs, or penalties, a person convicted of a felony, a misdemeanor, or a violation of local ordinance, including a traffic felony, misdemeanor, or local traffic violation, shall be assessed an additional cost in any matter where the use of alcohol was a factor involved in the commission of a crime. Any court that designates by rule, divisions, or sections of the court as a specialized division or section having subject matter jurisdiction for alcohol related offenses including driving while intoxicated, shall assess the following costs:

(1) One hundred dollars for a violation of R.S. 14:98 or 98.1, or of any municipal or parochial ordinance prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(2) One hundred dollars for a violation of R.S. 14:99, or of any municipal or parochial ordinance prohibiting the reckless operation of a motor vehicle.

(3) Fifty dollars for a violation of R.S. 14:92, 93.11, 93.12, or 333, or of any municipal or parochial ordinance prohibiting the purchase and public possession of alcoholic beverages by persons under the age of twenty-one years old.

(4) Twenty-five dollars for a violation of R.S. 14:91.7, 103, or 107, or of any municipal or parochial ordinance prohibiting public drinking, public possession of alcohol, or appearing in an intoxicated condition in public.

(5) Twenty-five dollars for a violation of R.S. 32:300, or of any municipal or parochial ordinance prohibiting the possession of open alcoholic beverage containers in vehicles.

(6) Twenty-five dollars for all other convictions of a felony, misdemeanor, or violations of any municipal or parochial ordinance, including a traffic felony, misdemeanor, or a local traffic violation where the use of alcohol was a factor involved in the commission of the crime.

B. Any court that has an alcohol, driving while intoxicated, or sobriety division may use the fines provided for in Subsection A of this Section for the development or maintenance of alcohol treatment programs that are recognized or certified by the Louisiana Supreme Court Drug Court Office, the National Highway Traffic Safety Administration, or by the Louisiana Highway Safety Commission.

C. The court shall establish a fund to deposit all fees collected pursuant to this Section. The collected fines shall be used solely for the purposes of funding the approved alcohol, driving while intoxicated, or sobriety division and any related treatment programs and associated administrative expenses. In the event that an individual is unable to pay the cost when assessed, the court may allow payment to be deferred within a certain time frame, based on the person's ability to pay the costs.

Acts 2014, No. 810, §1.



RS 13:1895 - Procedure in criminal cases; compulsory process for attendance of witnesses

§1895. Procedure in criminal cases; compulsory process for attendance of witnesses

Criminal prosecutions shall be by affidavit, information, or indictment, as is provided by law, and shall be tried without a jury.

The prosecution and the defense are entitled to compulsory process to procure attendance of their respective witnesses, but not more than six witnesses may be summoned for either side except on leave of court and on proper showing of necessity made to appear by affidavit.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1896 - Appeals in criminal cases; return day

§1896. Appeals in criminal cases; return day

A. Mayor's courts and justice of the peace courts. (1) In criminal cases, the district courts have appellate jurisdiction over all appeals from orders of justices of the peace requiring a peace bond, and, except as otherwise provided by law, over all appeals from a mayor's court where a person has been subjected to imprisonment or a forfeiture of rights or property. Appeals from mayor's courts and justice of the peace courts, as provided for herein, shall be tried de novo. Any forfeiture or penalties collected by the district court on appeal from a conviction of a municipal ordinance shall be distributed and disbursed to the municipality.

(2) Appeals in all criminal cases tried in mayor's courts and from orders of a justice of the peace requiring a peace bond shall be taken within the time prescribed in the Louisiana Code of Criminal Procedure.

(3) When an appeal has been taken under the provisions of this Section from a decision rendered in a mayor's court or in a justice of the peace court, the district court shall provide written notice of the appeal to the mayor's court or the justice of the peace court. The date on which the appeal is set for hearing shall not be not less than fifteen days after the notice is mailed by the district court. The notice shall include the date, time, and location of the hearing of the appeal.

B. City, parish and municipal courts. Review or appeal of a judgment in any criminal case tried under a state statute in city, parish or municipal courts shall be as provided in Article 912.1 of the Louisiana Code of Criminal Procedure. Review of a judgment in any other criminal case tried in a city, parish or municipal court shall be by appeal to the district court of the parish in which the court of original jurisdiction is located, except in those cases which are appealable to the Supreme Court under the provisions of the Constitution. These appeals shall be on the law alone.

C. Return of appeals. Appeals to the supreme court shall be returnable within not less than fifteen days nor more than sixty days after the order of appeal. Appeals to the district courts shall be returnable within not less than fifteen days nor more than thirty days after the order of appeal.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1974, Ex.Sess. No. 29, §1, eff. Jan. 1, 1975; Act 1983, No. 121, §1, eff. June 24, 1983; Acts 1999, No. 955, §1.



RS 13:1897 - Making and filing transcript of appeal in criminal cases in parish, city and municipal courts

§1897. Making and filing transcript of appeal in criminal cases in parish, city and municipal courts

In an appeal from a judgment rendered in a criminal case by a parish, city or municipal court, the clerk shall, within the delays prescribed by law, make or cause to be made a transcript of the proceedings in the case, and shall file the same in the office of the clerk of court for the court to which the appeal is returnable.

The record on appeal shall consist of the affidavit, information, or indictment, as the case may be, and a complete record of all evidence upon which the judgment is based. The testimony of witnesses may be electronically recorded and, except where the review is sought in the supreme court, such recording may be used on appeal in lieu of a transcription of the testimony.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1974, Ex.Sess., No. 29, §1, eff. Jan. 1, 1975; Acts 1975, No. 195, §1.



RS 13:1898 - Collection and disposition of fines, forfeitures, penalties, and costs in city court

§1898. Collection and disposition of fines, forfeitures, penalties, and costs in city court

A. Except as otherwise provided by special law and in Subsection B of this Section, the clerk of the city court or the marshal, as designated by the judge, or a private collection agency as authorized by contract with the municipal governing authority, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury when the prosecution is on behalf of the city and into the parish treasury to be deposited in the parish general fund and used as a general expenditure of the parish, in parishes other than Orleans, when the prosecution is on behalf of the state or parish. The amount of the debt shall not be reduced if collected by a private collection agency.

B. In the parish of Lincoln, except as otherwise provided by special laws, the clerk of the city court or the marshal, as designated by the judge, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury when the prosecution is on behalf of the city, and into the parish treasury when the prosecution is on behalf of the state or parish.

C. The clerk of the city court or the marshal may accept payment by credit card or electronic check for all fines, forfeitures, penalties, and costs. The clerk of the city court or the marshal shall collect a fee for processing the payments in an amount that is reasonably related to the expense incurred by the clerk or marshal in processing the payment by credit card, not to exceed five percent of the amount of taxes and any penalties or interest being paid. The fee shall be in addition to the amount of fines, forfeitures, penalties, or costs.

Acts 1960, No. 32, §2, eff. Jan. 1, 1961; Acts 1980, No. 829, §1; Acts 1990, No. 544, §1; Acts 2009, No. 200, §1; Acts 2014, No. 672, §1.



RS 13:1899 - Assessment and disposition of costs in criminal cases

§1899. Assessment and disposition of costs in criminal cases; costs in juvenile matters for specified courts

A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, in addition to the fine or other penalty which may be legally imposed against every defendant who is convicted after trial or after a plea of guilty or who forfeits his bond, the judge may assess costs of court in an amount not to exceed thirty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court or for the payment of clerical fees or other similar expenditures as may be approved by the judge.

C. In all criminal matters, when the office of the marshal has derived one hundred thousand dollars or more in revenues for the year 2004 from costs assessed pursuant to this Subsection, the city judge shall assess, in addition to the costs assessed in Subsection A of this Section, the sum of fifteen dollars as additional costs of court. In all criminal matters, when the office of the marshal has derived less than one hundred thousand dollars in revenues for the year 2004 from costs assessed pursuant to this Subsection, the city judge shall assess, in addition to the costs assessed in Subsection A of this Section, the sum of thirty dollars as additional costs of court. The proceeds shall be deposited in a special account, separate and distinct from the account provided for in Subsection B of this Section, which account shall be in the name of and under the control of the marshal or constable of the court, shall be subject to audit, and shall be used to defray operational expenses of the office of marshal or constable of the court, all as may be useful and necessary for the proper conduct of the marshal's or constable's office, or for purchase of law enforcement equipment, and all as may be proved by the marshal or constable. The city judges of any and all parishes and the mayor's court in the town of Many in Sabine Parish shall be authorized to assess such sum in accordance with this Section. Assessments in particular courts are governed by the following:

(1) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Houma.

(2) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Ruston.

(3) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Minden.

(4) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Springhill.

(5) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Hammond.

(6) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Bastrop.

(7) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of West Monroe.

(8)(a) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Monroe.

(b) Notwithstanding the provisions of this Subsection, the additional costs collected in the City Court of Monroe shall be allocated as follows:

(i)(aa) For the 1995-1996 Fiscal Year, fifteen dollars to the city marshal's office to be used to defray operational expenses of the office.

(bb) For the 1996-1997 Fiscal Year, ten dollars to the city marshal's office to be used to defray operational expenses of the office.

(cc) For the 1997-1998 Fiscal Year and thereafter, twenty dollars to the city marshal's office to be used to defray operational expenses of the office.

(ii)(aa) For the 1995-1996 Fiscal Year, five dollars to the police department of the city of Monroe to be used to help defray expenses for equipment and maintenance for the city of Monroe jail.

(bb) For the 1996-1997 Fiscal Year and thereafter, ten dollars to the police department of the city of Monroe to be used to help defray expenses for equipment and maintenance for the city of Monroe jail.

(9) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Denham Springs.

(10) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Alexandria and shall also be assessed in traffic violation cases.

(11) The additional costs provided for in this Subsection shall not exceed thirty dollars in the City Court of Lafayette.

D. Notwithstanding any other provision of law to the contrary, the Lincoln Parish police jury may by resolution assume sole responsibility for payment, in all cases thereafter occurring in the parish, of autopsy costs as provided in R.S. 33:1563, and thereafter in all criminal cases in the parish of Lincoln entailing the performance of an autopsy, the city or district judge may assess the costs of autopsy, disinterment, and reinterment, if any, in addition to the fine, penalty, or other costs which may be legally imposed against the defendant. The funds derived from such assessment shall be paid into the treasury of the parish or municipality in which the court is situated and deposited in a special account. The police jury or municipal governing body may expend these funds to defray the costs of coroner's investigations and autopsies as provided in R.S. 33:1563.

E. In all criminal matters, including traffic violations, in addition to the costs otherwise provided by this Section or any other law, and in addition to the fine or other penalty which may be legally imposed against every defendant who is convicted after trial or after a plea of guilty or who forfeits his bond, the judge of the City Court of Winnsboro may assess a sum not to exceed five dollars as additional costs of court, the proceeds from which shall be used to defray operational expenses of the City Court of Winnsboro, as may be approved by said judge.

F. The City Court of Houma is hereby authorized to hire a court reporter for civil and criminal cases. Compensation for the court reporter shall be paid from the costs collected in criminal matters.

G. Instead of the fee provided for in Subsection C of this Section, in all criminal matters in the city court of Morgan City, including traffic violation cases, the city judge shall assess, in addition to all other foregoing costs, the sum of twenty dollars as additional costs of court, the proceeds from which shall be deposited in a special account, separate and distinct from the account provided for in Subsection B, which account shall be in the name of and under the control of the marshal of the court, shall be subject to audit, and shall be used to defray operational expenses of the office of marshal of the court, all as may be useful and necessary for the proper conduct of the marshal's offices, for maintenance and improvement of jail facilities, or for purchase of law enforcement equipment, and all as may be approved by the marshal.

H. Notwithstanding any contrary provision of law and specifically notwithstanding any contrary provision of this Section, the City Court of Bossier City may use the proceeds derived from the costs authorized in Subsection A and deposited in a special account subject to audit in either or both of the following ways:

(1) The proceeds may be used for operational expenses of the court, for the payment of clerical fees, for the payment of salary supplements for personnel other than the judge or city marshal, or other similar expenditures as may be approved by the judge, pursuant to Subsection B.

(2) The proceeds may be used for capital expenditures for the offices of the City Court of Bossier City, such expenditures to include but not be limited to furniture, filing cabinets, furnishings, and similar items as may be approved by the judge.

I.(1) In all criminal matters, including traffic violations, in addition to any costs authorized by this Section or any other provision, the City Court of Ville Platte may assess a witness fee not to exceed nine dollars per witness as additional costs of court, the proceeds from which shall be used to defray the costs of processing subpoenas in criminal proceedings.

(2) In all criminal matters in the City Court of Ville Platte, including traffic violations, when the court suspends the imposition or execution of a sentence and places the defendant on supervised probation, the city judge may assess, in addition to any costs authorized by this Section or any other provision, and in addition to the fine or other penalty which may be legally imposed, a supervision fee not to exceed twenty-five dollars per month as additional costs of court, the proceeds from which shall be used to defray the costs of supervision.

J. Notwithstanding any other law to the contrary, any fees received by the City Court of Slidell pursuant to Code of Criminal Procedure Article 895.1(C) in excess of the amount needed to defray the costs of supervision in criminal, traffic, and juvenile cases may be used for the operational expenses of the city court.

K. If the additional costs that the city court judge is required to assess in all criminal matters pursuant to any of the provisions of Subsection C of this Section are to be used by a municipal police department to defray expenses for equipment and maintenance for a city jail, in the event of closure of the jail, all of the additional costs required to be assessed, not to exceed ten dollars, shall be used by the police department to defray expenses for housing and maintenance of prisoners and detainees of the municipality.

L. In all juvenile delinquency matters in the City Court of Minden and the City Court of Springhill, the city judge shall assess, in addition to the other costs assessed in this Section, a sum not to exceed thirty dollars as additional costs of court. The proceeds shall be deposited in a special account, separate and distinct from the account provided for in Subsection B of this Section, which account shall be in the name of and under the control of the marshal of the court, shall be subject to audit, and shall be used to defray operational expenses of the office of marshal of the court, all as may be useful and necessary for the proper conduct of the marshal's office, or for purchase of law enforcement equipment, and all as may be provided by the marshal or constable.

Acts 1993, No. 643, §1, eff. June 15, 1993; Acts 1995, No. 125, §1; Acts 1995, No. 611, §1; Acts 1996, 1st Ex. Sess., No. 17, §1; Acts 1997, No. 324, §1; Acts 1997, No. 326, §1; Acts 1997, No. 1073, §1; Acts 1999, No. 614, §§1, 2; Acts 1999, No. 740, §1; Acts 2001, No. 219, §1; Acts 2001, No. 993, §1, eff. June 27, 2001; Acts 2002, 1st Ex. Sess., No. 158, §1; Acts 2005, No. 269, §1; Acts 2009, No. 88, §1; Acts 2014, No. 730, §1.

NOTE: See Acts 2009, No. 88, §2, and the La. Register, 8/20/09, Vol. 35, No. 08, pg. 1828. The Judicial Council did not approve the cost provided for in this Subsection L.



RS 13:1900 - Traffic violations bureau

§1900. Traffic violations bureau

A. Except in the city of New Orleans, in any municipality in which a city court is operating which does not have a traffic violations bureau, the mayor or chief executive hereinafter referred to as "mayor", may establish, under his supervision, a traffic violations bureau and adopt the necessary rules and regulations for its operation and administration. The mayor of any municipality within which a traffic violations bureau created pursuant to Section 3 of Act No. 32 of the 1960 Regular Session of the Louisiana Legislature is operating may assume the responsibility of said traffic violations bureau. Any traffic violations bureau created pursuant to Section 3 of Act No. 32 of the 1960 Regular Session of the Louisiana Legislature and existing on the effective date of this Section whose operations are not assumed by the mayor of that municipality may continue to operate under the supervision of the judge or judges of the city court under its present organization, functions and manner and sources of financing until such time as the operation of said traffic violations bureau is assumed by the mayor of that municipality.

B. The judge or mayor, as the case may be, having supervision over the traffic violations bureau is empowered to appoint one or more clerks who shall be charged with the administration of the bureau, and whose compensation shall be paid by the municipality, or by the municipality and parish, in such proportions as their respective governing authorities may designate, except that the compensation of each of the clerks shall not be less than two hundred dollars per month.

C. Any defendant may plead guilty and pay to the traffic violations bureau the fine for his traffic violation, which the bureau shall receive, in accordance with a schedule of fines which shall be established by the judge or judges of the city court in accordance with law. The schedule shall show in accordance with law the amount of fine for each offense listed therein. The bureau shall receive the plea of guilty for the court. Together with such fines received, the bureau shall collect costs which shall be fixed by the court in accordance with the law. The bureau shall collect forfeitures declared by the court in connection with traffic violations. All costs, fines and forfeitures shall be disposed of as provided by law.

D. The provisions of this Section shall not apply to any city court in the parishes of Acadia, Allen, Ascension, Avoyelles, Beauregard, Caddo, Calcasieu, Concordia, East Baton Rouge, Evangeline, Franklin, Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Lincoln, Livingston, Morehouse, Natchitoches, Ouachita, Rapides, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Vermilion, Vernon, Washington, Webster, West Baton Rouge, Winn, Pointe Coupee, East Feliciana, West Feliciana, East Carroll, Madison, St. James, Red River, and Grant.

E. Notwithstanding the provisions of Subsection D of this Section, the judge of the City Court of Plaquemine may establish a traffic violations bureau, under the supervision of the marshal of the court, as provided in this Section.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 491, §1; Acts 1983, No. 487, §1; Acts 1988, No. 293, §1; Acts 1989, 2nd Ex. Sess., No. 4, §1.



RS 13:1901 - Sessions of court

§1901. Sessions of court

A city court shall be open every day for the transaction of the judicial business before it, except on legal holidays, and shall hold its sessions in accordance with the rules and regulations it may adopt.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1902 - Rules of court

§1902. Rules of court

A city court may adopt, and from time to time amend, rules for the conduct of judicial business before it.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1903 - Destruction of audio and video recordings

§1903. Destruction of audio and video recordings

A. The clerk of court may, upon consent of the judge who presided over the case, or a majority of the judges of the court sitting en banc and with authorization from the state archivist as provided in R.S. 44:411, cause electronically taped proceedings, both audio and video, in civil, criminal, traffic, and juvenile cases to be erased when such records have been deemed to have no further use or value.

B. Such destruction of audio and video tapes shall only be authorized:

(1) When one year has elapsed from the expiration of appeal delays; or

(2) If the defendant has been incarcerated, when such defendant is released from incarceration.

Acts 1984, No. 118, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1904 - City courts; destruction of useless records; certain courts

§1904. City courts; destruction of useless records; certain courts

A. The clerk of court may, upon consent of the judge or of the majority of judges in jurisdictions with several divisions and with authorization from the state archivist as provided in R.S. 44:411, destroy records of any of the following judicial proceedings when such records have been deemed by the presiding judge or judges to have no further use or value: suits on open accounts, tort suits, suits on unsecured notes, suits on promissory notes, suits on chattel mortgages, and suits for eviction of tenants and occupants. However, such proposed destruction shall be authorized only when ten years have elapsed from the last date of action on the record or records.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

C. Notwithstanding the provisions of Subsection A to the contrary, the clerk of the City Court of Houma, the clerk of the City Court of Ruston, and the clerk of the City Court of Lake Charles may, upon consent of the judge or of the majority of judges if there is more than one city judge and with authorization from the state archivist as provided in R.S. 44:411, destroy records of judicial proceedings involving suits for eviction of tenants and occupants when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when two years have elapsed from the last date of action on the record or records when the suit is not appealed or two years have elapsed after all appeals are exhausted.

D. The clerk of the City Court of Houma, the clerk of the City Court of Ruston, and the clerk of the City Court of Lake Charles may, upon consent of the judge or of the majority of judges if there is more than one city judge and with authorization from the state archivist as provided in R.S. 44:411, destroy records of criminal proceedings involving misdemeanor convictions when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when ten years have elapsed from the date of the judgment of conviction when the conviction is not appealed or two years have elapsed after all appeals are exhausted. The provisions of this Subsection shall not apply to a conviction for operating a vehicle while intoxicated.

E. The destruction of criminal records authorized by Subsection D of this Section may occur only after the clerk of court's office has scanned the records and stored them in an electronic format that is in compliance with all rules adopted by the Department of State relative to retention and storage of records.

Acts 1985, No. 313, §1; Acts 2003, No. 613, §1; Acts 2006, No. 197, §1; Acts 2010, No. 166, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1904.1 - City courts; destruction of useless records; City Court of Baton Rouge

§1904.1. City courts; destruction of useless records; City Court of Baton Rouge

A. Notwithstanding the provisions of R.S. 13:1904(A) and (B) and R.S. 44:36(A) to the contrary, the clerk of the City Court of Baton Rouge may, upon consent of a majority of judges and with authorization from the state archivist as provided in R.S. 44:411, destroy records of judicial proceedings involving suits for eviction of tenants and occupants when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when two years have elapsed from the last date of action on the record or records when the suit is not appealed or two years have elapsed after all appeals are exhausted.

B. The clerk of the City Court of Baton Rouge may, upon consent of a majority of judges and with authorization from the state archivist as provided in R.S. 44:411, destroy records of criminal proceedings involving misdemeanor convictions when such records have been deemed by the presiding judge or judges to have no further use or value. However, such proposed destruction shall be authorized only when ten years have elapsed from the date of the judgment of conviction when the conviction is not appealed or two years have elapsed after all appeals are exhausted. The provisions of this Subsection shall not apply to a conviction for operating a vehicle while intoxicated.

C. The destruction of criminal records authorized by Subsection B of this Section may occur only after the clerk of court's office has scanned the records and stored them in an electronic format that is in compliance with all rules adopted by the Department of State relative to retention and storage of records.

Acts 2004, No. 483, §1; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:1905 - Legal representation by the attorney general

§1905. Legal representation by the attorney general

A. It is hereby declared to be the public policy of this state that the state, through the attorney general, shall provide legal representation to a city court judge of this state in all claims, demands, or suits, if such claim, demand, or suit arises out of the discharge of his duties and is within the scope of his office and such claim, demand, or suit did not result from the intentional wrongful act or gross negligence of the city court judge.

B. Within five days after a city court judge is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. If, after thorough investigation by the attorney general, it appears that the city court judge was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, the attorney general's office shall decline representation and the state shall not be responsible for providing any representation to the city court judge.

C. The decision of the attorney general not to defend a city court judge and any and all information obtained by him as a result of the investigations conducted pursuant to Subsection B shall be considered confidential and shall not be admissible as evidence in any legal proceeding and no reference thereto shall be made in any trial or hearing.

D. Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the individual to obtain private counsel in his own behalf.

E. This Section shall not be construed as creating a right of indemnification by a city court judge against the state for any claim, demand, suit, or judgment whatsoever.

Acts 1991, No. 553, §1.



RS 13:1906 - Shelter fund for the parish of Iberia; particular courts; establishment; disposition

§1906. Shelter fund for the parish of Iberia; particular courts; establishment; disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of court of the city courts of New Iberia and Jeanerette, and the municipal courts of Delcambre and Loreauville, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any type of civil suit or proceeding a fee of three dollars per filing. In respect to the municipal courts, the fee shall be in addition to the maximum court costs provided for in R.S. 33:441(A).

B. In each criminal proceeding in which a fine is imposed or court costs are ordered to be paid, an additional fee of three dollars shall be collected by the clerk of the city or municipal court, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The clerk shall remit all funds collected pursuant to this Section for deposit in a special fund, which is hereby designated as "SNAP Shelter Fund for Iberia Parish". The expenditure of the funds shall be at the discretion of the board of directors of the local family violence program, Safety Net for Abused Persons, Inc. All funds shall be subject to and included in the program's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

Acts 1992, No. 696, §1.



RS 13:1907 - City Court of New Iberia; City Court of Lake Charles; disposition of unclaimed surplus funds; civil filing fee account

§1907. City Court of New Iberia; City Court of Lake Charles; disposition of unclaimed surplus funds; civil filing fee account

A. Notwithstanding any other provision of law to the contrary, whenever a surplus of filing fees and costs has accumulated in the City Court of New Iberia or the City Court of Lake Charles civil fee account and such fee or cost has remained unclaimed in excess of five years and upon receipt of evidence that notice has been provided or attempted at the last known address to the person who would be due a refund, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. Additionally, interest on the City Court of New Iberia or the City Court of Lake Charles civil fee account may be transferred annually to the general operational fund of the court by the judge.

B. The provisions of this Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1995, No. 932, §1; Acts 2001, No. 129, §1.



RS 13:1908 - Rapides Parish; criminal matters; additional costs for CASA programs

§1908. Rapides Parish; criminal matters; additional costs for CASA programs

A. In Rapides Parish, in all criminal cases, including traffic offenses, of which the city court has jurisdiction, there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under this Section in a separate account, to be expended on order of the judges of the court, en banc, for the support of court-appointed special advocate (CASA) programs in the territorial jurisdiction of the court. The court shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1997, No. 854, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:1909 - Criminal matters; additional costs for CASA and CAC programs

§1909. Criminal matters; additional costs for CASA and CAC programs

A. In all criminal cases, including traffic offenses, of which the City Court of Lake Charles has jurisdiction there shall be assessed as additional costs against every defendant who is convicted after trial or who pleads guilty or forfeits bond, the sum of five dollars. These costs shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk for further disposition in accordance herewith.

B. The clerk of the city court shall place all sums collected or received pursuant to the provisions of this Section into an account, to be expended on order of the judges of the court, en banc, for the support of the court-appointed special advocate (CASA) and children's advocacy center (CAC) programs in the territorial jurisdiction of the court. The court shall cause to be conducted annually an audit of the account and the books and accounts relating thereto and shall file the audit with the office of the legislative auditor where it shall be available for public inspection.

Acts 1999, No. 265, §1.



RS 13:1910 - Judicial building fund

§1910. Judicial building fund

A. In all cases over which a city court has jurisdiction, the court may impose a service charge not to exceed ten dollars per filing. The fee shall be paid to the clerk of court at the time of filing. The collection of the filing fee shall be subject to the provisions of Code of Civil Procedure Article 5181 et seq.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge not to exceed ten dollars may be collected by the appropriate entity, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. All monies collected in accordance with this Section shall be forwarded to the court and placed in an account dedicated exclusively to the acquisition, leasing, construction, equipping, and maintenance of new and existing city courts and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The court shall have control over the fund and all disbursements made from the fund.

E. The city court shall obtain prior approval of the local governing authority within the territorial jurisdiction of the court, through the adoption of a resolution or ordinance, before the fund is created and the fees authorized by this Section are imposed.

F. No bonds or other obligations shall be issued or sold unless prior written approval of the State Bond Commission is obtained.

Acts 1999, No. 901, §1.



RS 13:1910.1 - City Court of Houma; judicial building fund

§1910.1. City Court of Houma; judicial building fund

A. In all cases over which the City Court of Houma has jurisdiction, the court may impose a service charge not to exceed twenty dollars per filing. The fee shall be paid to the clerk of court at the time of filing. The collection of the filing fee shall be subject to the provisions of Code of Civil Procedure Article 5181 et seq.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge not to exceed twenty dollars may be collected by the appropriate entity, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. All monies collected in accordance with this Section shall be forwarded to the court and placed in an account dedicated exclusively to the acquisition, leasing, construction, equipping, and maintenance of any new and existing city court and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. The court and the parish government jointly shall have control over the fund and all disbursements made from the fund.

E. The city court shall obtain prior approval of the local governing authority within the territorial jurisdiction of the court, through the adoption of an ordinance, before the fund is created and the fees authorized by this Section are imposed.

F. No bonds or other obligations shall be issued or sold unless prior written approval of the State Bond Commission is obtained.

G. Notwithstanding any other law to the contrary, the additional service charge imposed by this Section shall expire upon the expiration of any bond or obligation issued or sold pursuant to this Section.

Acts 2003, No. 518, §1.



RS 13:1911 - Legal assistance program; additional filing fee in civil matters

§1911. Legal assistance program; additional filing fee in civil matters

A. The judges of the city courts, by court rule, may establish a legal assistance program to provide fiscal support for qualified pro bono projects of local bar associations within the jurisdiction of their courts. For purposes of this Section, a qualified pro bono project means a program or project that is designed to provide free legal services for the poor in civil and family matters and that is qualified as a nonprofit organization pursuant to Section 501(c)(3) of the Internal Revenue Code. A court electing to establish a legal assistance program shall provide by rule the means to assure that persons served by a qualified pro bono project are determined to be financially unable to afford the services of legal counsel, either in advance or as costs of such services might accrue.

B. In cities in which the judges of the city court have elected to establish a legal assistance program, the clerk of court shall add to the initial cost of docketing each civil suit the sum of three dollars. The court by rule shall designate an account for the deposit of such funds.

C. The court shall apportion the funds collected pursuant to Subsection B of this Section among the qualified pro bono projects in the jurisdiction of the city court on an annual basis. The apportionment shall be based upon an application process that assures that each qualified pro bono project receives a percentage of the funds approximating the percentage of legal services provided by that project out of the total legal services provided by all qualified pro bono projects within the jurisdiction of the court. The court shall provide by rule for the submission by officials of each recipient pro bono project of such reports and audits as the court deems necessary.

D. The clerk of each court shall retain five percent of all fees collected pursuant to this Section to be used to offset expenses incurred in collection and administration of these funds.

Acts 2001, No. 1086, §1.



RS 13:1912 - Additional court costs in civil and traffic matters; Judicial College

§1912. Additional court costs in civil and traffic matters; Judicial College

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of each city or municipal court shall demand and receive from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil and traffic matters.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:1921 - To 1930 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1921. §§1921 to 1930 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1951 - Courts created pursuant to general statutory authority

SUBPART B. PARTICULAR CITY COURTS--ESTABLISHMENT

AND TERRITORIAL JURISDICTION

§1951. Courts created pursuant to general statutory authority

Municipal and city courts heretofore created and established pursuant to and under the authority of any constitutional or general statutory provision in effect prior to the effective date of this Section, are hereby recognized and continued in existence. Except as otherwise provided by law, their territorial jurisdiction shall extend through the city and ward or wards wherein the city of their domicile is located, as extended from time to time.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:1951.1 - Pineville City Court; additional jurisdiction

§1951.1. Pineville City Court; additional jurisdiction

In addition to all other jurisdiction now vested in the Pineville City Court, said court shall have territorial jurisdiction over juvenile and civil matters of Ward Eleven of Rapides Parish.

Acts 1991, No. 16, §1.



RS 13:1952 - Courts created by special legislative Act

§1952. Courts created by special legislative Act

The following city courts, heretofore created and established by special legislative Act, are hereby recognized and continued in existence and, except as otherwise provided in this Section, their territorial jurisdiction shall extend through the city and ward or wards wherein the city in which they are domiciled is located, as extended from time to time:

(1) The City Court of Abbeville, domiciled in the city of Abbeville, parish of Vermilion, having one judge and a city marshal;

(2) The City Court of Alexandria, domiciled in the city of Alexandria, parish of Rapides, having one judge and a city marshal;

(3) The City Court of Bastrop, domiciled in the city of Bastrop, parish of Morehouse, having a city judge and a city marshal;

(4)(a) The City Court of Baton Rouge, domiciled in the city of Baton Rouge, parish of East Baton Rouge, having five city judges and a city constable. The court shall be divided into five divisions, namely, divisions "A", "B", "C", "D", and "E" and its territorial jurisdiction shall extend throughout the territorial area of the city of Baton Rouge as extended from time to time.

(b) For the purpose of electing judges, the court shall be divided into two election sections. Election section one shall consist of precincts: 1-1A, 1-1B, 1-3A, 1-3B, 1-4, 1-5, 1-6, 1-8, 1-11, 1-13A, 1-13B, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-31A, 1-31B, 1-38A, 1-38B, 1-45, 1-46A, 1-46B, 1-46C, 1-46D, 1-50A, 1-50B, 1-51A, 1-51B, 1-58A, 1-58B, 1-61, 1-67, 1-68, 1-84A, 1-84B, 1-85A, 1-85B, 1-86A, 1-86B, 1-91, 1-92A, 1-92B, 1-93, 1-94A, 1-94B, 1-95A, 1-95B, 1-96A and 1-96B. Election section two shall consist of precincts: 1-7, 1-10, 1-14A, 1-14B, 1-15A, 1-15B, 1-30, 1-32, 1-33, 1-34A, 1-34B, 1-35, 1-36A, 1-36B, 1-36C, 1-36D, 1-37, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-48A, 1-48B, 1-49A, 1-49B, 1-52A, 1-52B, 1-53A, 1-53B, 1-53C, 1-53D, 1-54A, 1-54B, 1-55A, 1-55B, 1-56A, 1-56B, 1-57, 1-59, 1-60A, 1-60B, 1-62, 1-63, 1-64, 1-65, 1-69A, 1-69B, 1-71A, 1-71B, 1-71C, 1-71D, 1-72A, 1-72B, 1-72C, 1-73A, 1-73B, 1-74A, 1-74B, 1-74C, 1-75A, 1-75B, 1-75C, 1-75D, 1-76A, 1-76B, 1-76C, 1-76D, 1-78A, 1-78B, 1-79, 1-80, 1-81, 1-82A, 1-82B, 1-82C, 1-82D, 1-83A, 1-83B, 1-87, 1-88A, 1-88B, 1-89, 1-90, 1-97, 1-98A, 1-98B, 1-99A, 1-99B, and 1-99C.

(c) Two judges shall be elected by election section one, and three judges shall be elected by election section two.

(d) The metropolitan council for the city of Baton Rouge, parish of East Baton Rouge, is hereby authorized to assign annexations which are approved subsequent to June 15, 1993, the effective date of Act No. 609 of the 1993 Regular Session of the Legislature, to the appropriate election section. After each such assignment, the metropolitan council shall submit the assignment by certified mail or by hand delivery with receipt to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs for approval. Upon the receipt of the submission, the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs shall have forty-five days to determine, either jointly or separately, whether the assignment shall be approved or disapproved. If the time period for action by the committees has lapsed without any action by such committees, the assignment shall be deemed approved. If one or both committees disapprove the assignment, such assignment to the election section shall not be effective for any purpose.

(5) The City Court of Bogalusa, domiciled in the city of Bogalusa, parish of Washington, having one city judge and a city constable;

(6) The City Court of Bossier City, domiciled in the city of Bossier City, parish of Bossier, having one city judge and a city marshal. The provisions of this paragraph shall not affect the jurisdiction of the mayor of the town of Benton over the violation of the municipal ordinances of the town of Benton;

(7) The City Court of Bunkie, domiciled in the city of Bunkie, parish of Avoyelles, having one city judge and a city marshal;

(8) The City Court of Crowley, domiciled in the city of Crowley, parish of Acadia, having one city judge and a city marshal;

(9) The City Court of Eunice, domiciled in the city of Eunice, parish of St. Landry, having a city judge and a city marshal. The territorial jurisdiction of this court shall extend throughout the first, second, fifth, sixth, seventh, eighth, ninth, and tenth voting precincts of Ward 6 of the parish of St. Landry, as presently constituted and defined, and that portion of the city of Eunice situated within the parish of Acadia. The provisions of this Paragraph shall not affect the jurisdiction of the justice of the peace for Ward 7 of the parish of Acadia.

(10) The City Court of Hammond, domiciled in the city of Hammond, parish of Tangipahoa, having one city judge and a city marshal. Its territorial jurisdiction shall extend throughout Ward 7 of the parish of Tangipahoa, within which the city of Hammond and the town of Ponchatoula are contained. The court shall also hold sessions in the town of Ponchatoula on such days and at such times as the judge may determine as best suited for all concerned. The provisions of this paragraph, however, shall not affect the jurisdiction of the mayor of the town of Ponchatoula over violations of the municipal ordinance of the town of Ponchatoula.

(11) The City Court of Jennings, domiciled in the city of Jennings, parish of Jefferson Davis, having one city judge and a city marshal;

(12)(a) The city court of Lafayette, domiciled in the city of Lafayette, having two city judges and a city marshal; its territorial jurisdiction shall extend over all territory which is now or hereafter included within the corporate limits of the city of Lafayette and throughout the third and tenth wards of the parish of Lafayette. Whenever the corporate limits of the city of Lafayette are hereafter extended into a justice of peace ward, that portion of any such justice of the peace ward, not included within the city of Lafayette, shall remain under the jurisdiction of the justice of the peace.

(b) The judges of the city court of Lafayette shall not practice law; however, the judge presiding over Division A of the court may practice law until January 1, 1985.

(13) The City Court of Lake Charles, domiciled in the city of Lake Charles, parish of Calcasieu, having two city judges and a city marshal;

(14) The City Court of Minden, domiciled in the city of Minden, parish of Webster, having one city judge and a city marshal. The provisions of this Paragraph shall not affect the jurisdiction of the mayor of the village of Lanesville over violations of the municipal ordinances of the village of Lanesville. The territorial jurisdiction of the City Court of Minden shall extend throughout Ward 1 of the parish of Webster, as presently constituted and defined.

(15)(a) The City Court of Monroe, domiciled in the city of Monroe, parish of Ouachita, having three city judges and a city marshal. Such city court judges may not practice law. The court shall be divided into three divisions, which shall be designated as divisions "A", "B", and "C".

(b) One judge, who shall preside over Division "A", shall be elected at large by the qualified electors of the territorial jurisdiction; one judge, who shall preside over Division "B", shall be elected by the qualified electors of an election district composed of Ward 10; and one judge, who shall preside over Division "C", shall be elected by the qualified electors of an election district composed of Ward 3. Candidates for election to Division "A", "B", or "C" need not be residents of the election districts from which they seek election, but they must be qualified electors of the territorial jurisdiction of the court.

(c) In civil matters, the territorial jurisdiction of the court shall extend over all territory which is now or hereafter included within the corporate limits of the city of Monroe and throughout the third and tenth wards of the parish of Ouachita.

(16) The City Court of Morgan City, domiciled in the city of Morgan City, parish of St. Mary, having one city judge and a city marshal.

(17) The City Court of Natchitoches, domiciled in the city of Natchitoches, parish of Natchitoches, having one city judge and a city marshal;

(18) The City Court of New Iberia, domiciled in the city of New Iberia, parish of Iberia, having one city judge and a city marshal. The territorial jurisdiction of the court shall extend over all territory within Iberia Parish which is now or hereafter included within the corporate limits of the city of New Iberia. Wherever the corporate limits of the city of New Iberia extend or hereafter extend into a justice of the peace ward, the city court shall have jurisdiction within that portion of the justice of the peace ward included within said corporate limits concurrent with that of the justice of the peace in those cases in which the said justice of the peace would have jurisdiction, and that portion of the justice of the peace ward not included within the said corporate limits shall remain under the jurisdiction of the justice of the peace.

(19) The City Court of Rayne, domiciled in the city of Rayne, parish of Acadia, having one city judge and a city marshal;

(20) The municipal court of Ruston, domiciled in the town of Ruston, parish of Lincoln, having one city judge and a city marshal. The jurisdiction of the municipal court of Ruston shall extend throughout the parish of Lincoln; provided that this shall not affect the jurisdiction of any existing mayor's court nor shall it affect in any manner the offices of justice of the peace and constable in any ward of the parish.

(21)(a) The city court of Shreveport, domiciled in the city of Shreveport, parish of Caddo, having four city judges and a city marshal. The court shall be divided into four divisions, which shall be designated as divisions "A", "B", "C", and "D".

(b) Effective January 1, 1998, judges shall be elected to the City Court of Shreveport from areas as provided in this Subparagraph. Two judges shall be elected by the qualified electors from election district 1 composed of those portions of Bossier Parish designated as those parts of Precinct 4-8C lying within the corporate limits of the city of Shreveport and those portions of Caddo Parish designated as those parts of Precincts 2, 4, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 26, 27, 28, 47, 48, 49, 56, 61, 62, 63, 69, 72, 74, 75, 76, 77, 78, 79, 83, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 122, 124, 125, 126, 127, 128, 129, 133, and that portion of Precinct 51 composed of 1990 Census Block No. 243 which is bounded on the South by the Industrial Loop Expressway, on the East by Ellerbe Road, on the West by the Kansas City Southern Railroad Track, and on the North by an abandoned road running east to west which is approximately one hundred sixty feet south of Rollins Road lying within the corporate limits of the city of Shreveport; and two judges shall be elected by the qualified electors from election district 2 composed of those portions of Bossier Parish designated as those parts of Precincts 2-6 and 2-23 lying within the corporate limits of the city of Shreveport and those portions of Caddo Parish designated as those parts of Precincts 1, 3, 5, 6, 8, 22, 23, 24, 25, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 50, 52, 53, 54, 55, 57, 58, 59, 60, 64, 65, 66, 67, 68, 70, 71, 73, 75, 80, 81, 82, 86, 130, 131, 137, 140, and Precinct 51 except for that portion of Precinct 51 composed of 1990 Census Block No. 243 which is bounded on the South by the Industrial Loop Expressway, on the East by Ellerbe Road, on the West by the Kansas City Southern Railroad Track, and on the North by an abandoned road running east to west which is approximately one hundred sixty feet south of Rollins Road lying within the corporate limits of the city of Shreveport or within the boundaries of the fourth ward.

(c) The territorial jurisdiction of the court shall extend over all territory within Caddo Parish which is now or hereafter included within the corporate limits of the city of Shreveport and throughout the fourth ward of Caddo Parish. In addition to all other jurisdiction vested in the court, it shall have criminal jurisdiction, as conferred by Article VII, Section 51 of the Louisiana Constitution of 1921 and Article XIV, Section 16(A)(5) of the Constitution of Louisiana of 1974, of all those portions of Bossier Parish now or hereafter included within the corporate limits of the city of Shreveport. Wherever the corporate limits of the city of Shreveport extend or hereafter extend into a justice of the peace ward, the city court shall have jurisdiction within that portion of the justice of the peace ward included within the corporate limits concurrent with that of the justice of the peace in those cases in which the justice of the peace would have jurisdiction, and that portion of the justice of the peace ward not included within the corporate limits shall remain under the jurisdiction of the justice of the peace.

(22) The City Court of Springhill, domiciled in the city of Springhill, parish of Webster, having one city judge and a city marshal. The court shall hold sessions in the town of Cotton Valley at least once a week, but nothing contained in this Paragraph shall affect or interfere with the jurisdiction of the mayor of the town of Cotton Valley over the violation of the municipal ordinances of the town of Cotton Valley. The territorial jurisdiction of the City Court of Springhill shall extend throughout Ward 2 of the parish of Webster, as presently constituted and defined.

(23) The City Court of Sulphur, domiciled in the city of Sulphur, parish of Calcasieu, having one city judge and a city marshal. The provisions of this paragraph shall not affect the jurisdiction of the mayor of the town of Westlake over the violations of the municipal ordinances of the town of Westlake;

(24) The City Court of West Monroe, domiciled in the city of West Monroe, parish of Ouachita, having one city judge and a city marshal. In civil matters, the territorial jurisdiction of the court shall also extend to those wards in Ouachita Parish which are contiguous to Ward 5 and in which no justice of the peace has been elected and qualified or in which the duly elected and qualified justice of the peace is absent from the ward or is otherwise unable to serve.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1966, No. 27, §1, eff. July 11, 1966 at 3:20 P.M.; Acts 1968, No. 6, §1; Acts 1970, No. 15, §1, emerg. eff. June 8, 1970, at 3:30 P.M; Acts 1972, No. 34, §1; Acts 1975, No. 749, §1; Acts 1975, No. 750, §1; Acts 1977, No. 393, §1, eff. July 1, 1978; Acts 1977, No. 616, §1; Acts 1979, No. 522, §1, eff. July 19, 1979; Acts 1983, No. 226, §2(A), eff. June 24, 1983; Acts 1984, No. 58, §1, eff. June 12, 1984; Acts 1985, No. 205, §1; Acts 1988, No. 5, §1, eff. June 2, 1988; Acts 1990, No. 8, §2, eff. Jan. 1, 1991; Acts 1990, No. 728, §1, eff. July 20, 1990; Acts 1992, No. 501, §1; Acts 1992, No. 682, §1; Acts 1993, No. 609, §1, eff. June 15, 1993; Acts 1993, No. 644, §1; Acts 1997, No. 240, §1, eff. June 16, 1997; Acts 1997, No. 1160, §1; Acts 1999, No. 891, §1.



RS 13:1952.1 - City court of Bossier City; jurisdiction; effect on justice of peace

§1952.1. City court of Bossier City; jurisdiction; effect on justice of peace

A. Notwithstanding the provisions of R.S. 13:1952 or any other law to the contrary, the city court of Bossier City shall have territorial jurisdiction only throughout the territory which is now or hereafter may be included within the city limits of Bossier City.

B. Should a portion of a justice of the peace ward not presently within the territorial jurisdiction of the City Court of Bossier City fall under the territorial jurisdiction of the City Court of Bossier City because of the effect of this Section, that portion of the justice of the peace ward not included within the city limits of Bossier City shall remain under the jurisdiction of the justice of the peace. That portion of Ward Two which is not within the corporate limits of Bossier City shall be divided among the existing justices of the peace in the parish by the parish governing authority.

Added by Acts 1975, No. 130, §1. Acts 1986, No. 594, §1.



RS 13:1953 - City court of Ville Platte; elections; offices of the justice of the peace and constable

§1953. City court of Ville Platte; elections; offices of the justice of the peace and constable

A. There is hereby created, effective January 1, 1967, the City Court of Ville Platte, domiciled in the city of Ville Platte, parish of Evangeline, which shall have one judge and a city marshal. The territorial jurisdiction of the court shall extend throughout Ward 1 of Evangeline Parish. Unless inconsistent herewith, the provisions of R.S. 13:1871 et seq., shall be applicable to said court and its officers.

B. The initial judge and city marshal of the city court of Ville Platte shall be elected at the congressional election for representatives beginning with the congressional election to be held in 1966 and shall take office and assume the duties of their respective offices on January 1, 1967. The election shall be held at such time, places and in such manner as is provided for by applicable provisions of law relative to the election of officers of city courts.

C. The offices of the justice of the peace and the constable of Ward 1 of Evangeline Parish are hereby abolished upon the expiration of the terms of office of the incumbent justice of the peace and constable thereof. Until the expiration of the terms of office of the incumbent justice of the peace and constable the jurisdiction of the justice of the peace court shall be exclusive jurisdiction to the extent of the jurisdiction presently vested in the justice of the peace court by the constitution and the laws of this state.

Added by Acts 1964, No. 321, §1.



RS 13:1954 - To 1958 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1954. §§1954 to 1958 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1959 - To 1970 [Blank]

§1959. §§1959 to 1970 [Blank]



RS 13:1971 - Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1971. Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:1972 - To 1981 [Blank]

§1972. §§1972 to 1981 [Blank]



RS 13:1981 - To 1993 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§1981. §§1981 to 1993 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2001 - Bastrop

SUBPART C. PARTICULAR CITY COURTS-DISPOSITION

OF FINES, FORFEITURES, COSTS, AND PENALTIES

§2001. Bastrop

Fines, forfeitures, and penalties imposed in criminal prosecutions by the city court of the city of Bastrop shall be paid into the general fund of the city of Bastrop in cases where the prosecution is on behalf of the city and to the parish where the prosecution is on behalf of the state. Costs assessed in criminal matters by the City Court of Bastrop shall be disposed of and used as provided by R.S. 13:1899.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1987, No. 882, §1.



RS 13:2001.1 - To 2001.11 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2001.1. §§2001.1 to 2001.11 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2002 - Baton Rouge

§2002. Baton Rouge

A. Fines, forfeitures, costs, and penalties imposed in any criminal prosecutions by the city court of Baton Rouge shall be paid into the general fund of the city of Baton Rouge.

B. After deducting or allocating any credits due, costs of court in civil proceedings as established by the Baton Rouge City Court judges sitting en banc shall be paid into the general fund of the city of Baton Rouge.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Acts 1984, No. 57, §1.



RS 13:2002.1 - Baton Rouge City Court; additional warrant recall fees; Misdemeanor Detention Fund

§2002.1. Baton Rouge City Court; additional warrant recall fees; Misdemeanor Detention Fund

A. The Baton Rouge City Court shall levy and impose a warrant recall fee of twenty-five dollars on all persons who fail to appear as ordered on all misdemeanor offenses and traffic offenses where a warrant for arrest is issued, the proceeds of which shall be used to pay the expenses of operating a misdemeanor detention facility in the parish. No more than four warrant recall fees shall be imposed by each judge against any person pursuant to the provisions of this Subsection.

B. The clerk of court shall place all sums collected or received pursuant to this Section with the finance director for the parish of East Baton Rouge, who shall place the funds in a separate account to be designated as the Misdemeanor Detention Fund. All monies in this account shall be used solely for the purpose of paying expenses associated with the operation of a misdemeanor detention facility in the parish. The finance director shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. All law enforcement agencies within the parish shall confer for the purpose of creating and implementing additional pilot programs for the periodic targeted enforcement of outstanding warrants until sufficient revenues are generated to sustain the permanent operation of the misdemeanor detention facility.

D. The mayor-president for the parish of East Baton Rouge shall be authorized to expend funds and enter into cooperative endeavor agreements with all courts, the sheriff of East Baton Rouge Parish, and all other law enforcement agencies within the parish in order to carry out the provisions of this Section, subject to the approval of the Metropolitan Council of East Baton Rouge Parish.

E. The mayor-president through the finance department shall report quarterly to the Metropolitan Council and the courts within the parish on the matters set forth in this Section, including recommendations regarding necessary adjustments and the financial feasibility of the misdemeanor warrant enforcement programs.

F. Notwithstanding any other provision of law to the contrary, the fees provided for in this Section, shall be in addition to any other lawfully imposed costs, fees, fines, or forfeitures.

Acts 2014, No. 308, §1.



RS 13:2003 - Bossier City

§2003. Bossier City

Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Bossier City shall be paid into the general fund of the city of Bossier City.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Acts 1986, No. 594, §1.



RS 13:2004 - Minden

§2004. Minden

A. Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Minden shall be paid into the general fund of the city of Minden in cases where the prosecution is on behalf of the city, and into the general fund of the parish of Webster in cases where the prosecution is on behalf of the state or parish.

B.(1) Notwithstanding any law to the contrary, the city court of Minden may impose a service charge against an individual whenever a prosecution occurs in city court to collect and process a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(a) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(b) Has been issued in a manner which makes the issuance an offense under local ordinance with the same elements, standards, jurisdictional limits, and penalties as R.S. 14:71.

(2) The city court may collect the service charge authorized by this Section from any person who is a principal to the offense described in Paragraph (1) of this Subsection.

(3) The amount of the service charge in city court shall not exceed:

(a) Ten dollars, if the face amount of the check, draft, or order for the payment of money does not exceed ten dollars.

(b) Twenty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than ten dollars but does not exceed one hundred dollars.

(4) Service charges assessed and collected under this Section shall be placed in the city court general fund and used solely to supplement the operational expenses of the court.

Acts 1990, No. 365, §1.



RS 13:2005 - Morgan City

§2005. Morgan City

A. All fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Morgan City shall be transmitted to the finance director of the city of Morgan City who shall remit the funds to the appropriate entities for disposition in accordance herewith:

(1) All costs shall be used for the care and maintenance of prisoners; however, if the city jail is operated in the future by another governmental entity, then such funds in excess of amounts needed for the care and maintenance of prisoners shall be used for related law enforcement activities of the police department.

(2) One-fourth of all fines, forfeitures, and penalties shall be paid into the city court and used for the operation and maintenance of the court.

(3) Three-fourths of the fines, forfeitures, and penalties shall be paid into the general fund of the municipal corporation of Morgan City in cases where the prosecution is on behalf of the city for the violation of a municipal ordinance, and into the general fund of the parish of St. Mary in cases where the prosecution is on behalf of the state or parish for the violation of a parochial ordinance or state law.

B. The fines, forfeitures, and penalties paid into the city court and used for the operation and maintenance of the court as provided by Paragraph A(2) may be used for the operational expenses of the court, including but not limited to stationery, books, office supplies, filing cabinets, and such other equipment as may be useful or necessary for the proper conduct of the court's judicial business, all as may be approved by the court. Funds accumulated in the operation and maintenance account in excess of fifty thousand dollars shall be transferred, at least once annually, to the general fund of the city of Morgan City and shall be used for the purpose of construction and maintenance of city court facilities, including but not limited to a city courthouse and city jail, or for other related law enforcement operations. With the approval of the judge of the city court, the funds may be transferred from time to time throughout the year.

C. In addition to all other fees or costs now or hereafter provided by law, there shall be taxed as costs against every defendant who is convicted after trial or after a guilty plea or who forfeits bond, a nonrefundable sum of four dollars, the proceeds of which shall be deposited to the general fund of the city of Morgan City and shall be used to defray the expenses of the prosecutor's office.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1995, No. 526, §1.



RS 13:2005.1 - New Iberia

§2005.1. New Iberia

Fines, forfeitures and penalties imposed in criminal prosecutions by the city court of New Iberia for city violations shall be paid into the city treasury of the city of New Iberia; fines, forfeitures and penalties under state statutes shall be paid into the city treasury of the city of New Iberia. Costs assessed in criminal matters by the city court of New Iberia shall be disposed of and used as is provided by R.S. 13:1899.

Added by Acts 1974, No. 365, §3.



RS 13:2006 - Ruston

§2006. Ruston

Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the municipal court of the town of Ruston shall be paid into the general fund of the town of Ruston in cases where the prosecution is on behalf of the town, and into the general fund of the parish of Lincoln in cases where the prosecution is on behalf of the state or parish.

Upon the recommendation of the district attorney and on the order of the district court serving the parish of Lincoln, the governing authority of the parish shall appropriate to the sheriff's salary fund any portion of these fines, forfeitures, costs, and penalties as may be designated in the order of the court.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2007 - Shreveport

§2007. Shreveport

A. Fines, forfeitures, costs, and penalties imposed in any criminal prosecution by the city court of Shreveport, and all fees collected in all civil matters, shall be paid into the general fund of the city of Shreveport.

B. After deducting or allocating any amounts due pursuant to R.S. 13:1911, costs of court in civil proceedings as established by the judges of the City Court of Shreveport, sitting en banc, shall be paid into the general fund of the city of Shreveport.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 2001, No. 1086, §1.



RS 13:2008 - Sulphur

§2008. Sulphur

A. Fines and forfeitures collected in the city court of Sulphur in cases where the prosecution is on behalf of the city shall be paid into the general fund of the city of Sulphur. Fines, forfeitures, costs, and penalties collected in the city court of Sulphur when the prosecution is on behalf of the state or parish shall be paid into the general fund of the parish of Calcasieu. Upon the recommendation of the district attorney and on the order of the district court serving the parish of Calcasieu, the governing authority of the parish shall appropriate to the sheriff's salary fund any portion of these fines, forfeitures, costs, and penalties as may be designated in the order of the court.

B. In cases where the prosecution is on behalf of the city of Sulphur, the city court may assess and collect the maximum sum of ten dollars as court costs and penalty. These funds shall be kept in a separate account under the exclusive control and supervision of the judge, and shall be used for the operational expenses of the court, the payment or supplement of clerical fees, the purchase of equipment, or similar expenditures as may be approved by the judge. This account shall at no time exceed the sum of two thousand five hundred dollars and when this balance has been attained, all such costs collected over and above this amount shall be paid into the general fund of the city of Sulphur within ten days after the close of the month.

C. In addition to all other fees or costs now or hereafter provided by law, the clerk of the city court of Sulphur shall collect from every person filing any type of civil suit or proceeding and who is not otherwise exempted by law from the payment of court costs, a sum to be determined by the judge of the city court, which sum shall not exceed ten dollars, subject to the provisions of Code of Civil Procedure, Article 5181, et seq. In all criminal cases over which the city court of Sulphur has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty, or who forfeits his bond, a sum likewise determined, but which shall not exceed ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be used for the operational expenses of the court, the payment or supplement of clerical fees, the purchase of equipment, or similar expenditures as may be approved by the judge. These funds shall be kept in a separate account under the exclusive control and supervision of the judge.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Acts 1986, No. 716, §1, eff. July 8, 1986.



RS 13:2009 - Springhill

§2009. Springhill

A. Fines, forfeitures, costs, and penalties imposed in criminal prosecutions by the city court of Springhill shall be paid into the general fund of the city of Springhill in cases where the prosecution is on behalf of the city, and into the general fund of the parish of Webster in cases where the prosecution is on behalf of the state or parish.

B.(1) Notwithstanding any law to the contrary, the city court of Springhill may impose a service charge against an individual whenever a prosecution occurs in city court to collect and process a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(a) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(b) Has been issued in a manner which makes the issuance an offense under local ordinance with the same elements, standards, jurisdictional limits, and penalties as R.S. 14:71.

(2) The city court may collect the service charge authorized by this Section from any person who is a principal to the offense described in Paragraph (1) of this Subsection.

(3) The amount of the service charge in city court shall not exceed:

(a) Ten dollars, if the face amount of the check, draft, or order for the payment of money does not exceed ten dollars.

(b) Twenty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than ten dollars but does not exceed one hundred dollars.

(4) Charges assessed and collected under this Section shall be placed in the general court fund of the city court and used solely to supplement the operational expenses of the court.

Acts 1990, No. 365, §1.



RS 13:2010 - West Monroe

§2010. West Monroe

Fines, forfeitures, costs and penalties imposed in all criminal prosecutions by the City Court of West Monroe, Louisiana shall be paid into the general fund of the city of West Monroe, Louisiana, except that whenever the violation of a state statute is involved, the sheriff of Ouachita Parish shall be entitled to a fee of five dollars, to be assessed as costs, which shall be paid into the sheriff's salary fund, and the remainder of said costs assessed whenever the violation of a state statute is involved shall be payable to the police jury of Ouachita Parish to be accredited to the appropriate fund.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1967, No. 107, §1.



RS 13:2011 - Pineville and Alexandria

§2011. Pineville and Alexandria

In Rapides Parish the chief judge of the Ninth Judicial District Court shall allocate the expenses of the juvenile sections of the city and district courts to the various municipalities and the parish based upon the residence of the individuals using the court.

Acts 1985, No. 202, §1.



RS 13:2012 - Houma

§2012. Houma

A. When the prosecution in the city court of Houma is on behalf of the City of Houma-Urban Services District, all fines and forfeitures shall be paid into the City of Houma-Urban Services District Treasury.

B. When the prosecution is on behalf of the state of Louisiana, half of the fines and forfeitures shall be paid into the Terrebonne Parish Consolidated Government General Fund and half of the fines and forfeitures shall be paid into the criminal court fund of the Thirty-Second Judicial District Court.

Acts 1985, No. 397, §1.



RS 13:2013 - To 2021 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2013. §§2013 to 2021 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2022 - To 2030 [Blank]

§2022. §§2022 to 2030 [Blank]



RS 13:2031 - To 2044 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2031. §§2031 to 2044 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2071 - Baton Rouge; compensation of city judges, officers, and employees of city court; vacations

SUBPART D. PARTICULAR CITY COURTS--

MISCELLANEOUS PROVISIONS

§2071. Baton Rouge; compensation of city judges, officers, and employees of city court; vacations

A. The compensation of the city judges, of the city constable and deputy constables, of the clerk and deputy clerks of the court and of all other officers and employees of the city court of the city of Baton Rouge shall be fixed and paid as provided in or in accordance with the applicable provisions of the plan of government for the parish of East Baton Rouge and the city of Baton Rouge, as amended from time to time.

B. Each judge may be granted a vacation of thirty days during each year; however, only one may be on vacation at any given time, and during this time the other division of the court shall continue in operation.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2072 - Bogalusa; vacation of judge; compensation of judge ad hoc

§2072. Bogalusa; vacation of judge; compensation of judge ad hoc

The judge of the city court of Bogalusa is entitled to an annual vacation of two weeks with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Bogalusa and the parish of Washington.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2072.1 - Bogalusa; court costs

§2072.1. Bogalusa; court costs

A. The city prosecutor shall be entitled to court costs assessed against every defendant who is convicted after trial or after he pleads guilty to a traffic violation or misdemeanor. Such court costs shall not exceed twenty-five dollars for each traffic violation or misdemeanor.

B. The sums collected under Subsection A of this Section shall be remitted monthly by the clerk of court of the city of Bogalusa to the city prosecutor of the city of Bogalusa to be used in defraying the expenses of his office.

Acts 2011, No. 3, §1.



RS 13:2073 - Bossier City; vacation of judge

§2073. Bossier City; vacation of judge

The judge of the City Court of Bossier City is entitled to an annual vacation of one month with pay.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1988, No. 77, §1.



RS 13:2074 - Hammond; fees of district attorney

§2074. Hammond; fees of district attorney

In all cases in which a defendant has been convicted in the city court of Hammond for an offense against the state or parish, the district attorney who has made an appearance in the case either in person or through an assistant district attorney appointed by him shall receive the fees provided by law in such cases, which shall be paid by the city of Hammond.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2074.1 - Hammond; salary of deputy marshals; minimum

§2074.1. Hammond; salary of deputy marshals; minimum

Notwithstanding any of the general or special provisions of law providing for compensation of the deputy marshals of the City Court of Hammond, the salary received by the incumbent deputy marshals on June 30, 1986 shall be the minimum salary of the deputy marshals and shall not be reduced below that amount as long as they remain in office.

Acts 1986, No. 335, §1, eff. June 30, 1986.



RS 13:2074.2 - Hammond; salary of clerk and deputy clerks; minimum

§2074.2. Hammond; salary of clerk and deputy clerks; minimum

A. Notwithstanding any of the general or special provisions of law providing for compensation of the city court clerk and deputy clerks of the City Court of Hammond, the salary received by the incumbent clerk and deputy clerks on the effective date of this Section shall be the minimum salary of the clerk and deputy clerks and shall not be reduced below that amount as long as they remain in office.

B. A deputy clerk employed after the effective date of this Section shall receive as a minimum salary the lowest salary paid to a deputy clerk on the effective date of this Section.

Acts 1986, No. 336, §1, eff. June 30, 1986.



RS 13:2074.3 - Hammond; nonrefundable civil fee, assessment and disposition

§2074.3. Hammond; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181, et seq., in addition to any other fees or costs provided by law, the clerk of the Hammond City Court shall collect from each person filing any civil suit or proceeding a nonrefundable fee, not to exceed thirty dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund, special cost account, to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Hammond City Court.

Acts 1986, No. 148, §1.



RS 13:2074.4 - Hammond; marshal; fees in criminal matters

§2074.4. Hammond; marshal; fees in criminal matters

A. The marshal of the city of Hammond shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the Hammond City Court.

Acts 1988, No. 669, §1.



RS 13:2074.5 - Hammond; surplus in civil fee account

§2074.5. Hammond; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Hammond's civil fund and the surplus or unclaimed fees and costs have remained unclaimed for a period of three years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed after notice to the depositors by publication in the legal journal of the parish or by other reasonable means, to the operating fund, known as the General Fund Account, of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1995, No. 560, §1, eff. June 18, 1995; Acts 2000, 2d Ex. Sess., No. 16, §1.



RS 13:2075 - Jennings; employment of marshal as police officer

§2075. Jennings; employment of marshal as police officer

The city of Jennings may employ the marshal of the city court of Jennings as a full-time or a part-time police officer for the city, and may pay him additional compensation therefor. This employment, which may be discontinued at any time, shall not interfere with his duties as marshal of the city court.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2075.1 - Jennings; surplus in civil fee account

§2075.1. Jennings; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs have accumulated in the City Court of Jennings' civil fee account and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed, after notice to the depositors by publication in the legal journal of the parish or by other reasonable means, to the general operational fund of the court. The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the general operation fund of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 2008, No. 47, §1.



RS 13:2076 - Lafayette; compensation of deputy marshal

§2076. Lafayette; compensation of deputy marshal

The deputy marshal shall receive an annual salary of $3,000 payable monthly on his own warrant by the city of Lafayette and by the parish of Lafayette in the proportion of $1,650 by the city and $1,350 by the parish.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2077 - Lafayette; motor vehicles for office of marshal

§2077. Lafayette; motor vehicles for office of marshal

The city of Lafayette shall pay for the maintenance and operation of the motor vehicles used or employed by the city marshal and his deputies in the performance of their respective duties.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2078 - Lafayette; special temporary clerk; clerical assistant; compensation

§2078. Lafayette; special temporary clerk; clerical assistant; compensation

A. The judge of the city court of Lafayette, in the absence or inability of the clerk and deputy clerk, shall appoint a special deputy having all the powers and duties of the clerk, to serve as temporary clerk of the city court.

B. The judge may also employ a clerical assistant at a salary of not less than $150 per month payable monthly in the proportion of two thirds by the city of Lafayette and one third by the parish of Lafayette.

C. Costs collected by the city court in criminal cases may be used for supplementing the compensation of the clerks and deputy clerks of court, as well as for the payment of stenographic, clerical, and other operational expenses of the court.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2079 - Lake Charles; compensation of deputy marshals; secretary

§2079. Lake Charles; compensation of deputy marshals; secretary

A. Deputy marshals of the city court of Lake Charles who are employed on a full time basis shall be paid an annual minimum salary of four thousand eight hundred dollars, payable monthly on their own warrants and in equal proportions by the city of Lake Charles and the parish of Calcasieu.

B. Deputy marshals of the city court of Lake Charles who are employed on a part time basis shall be paid an annual minimum salary of twelve hundred dollars, payable monthly on their own warrants and in equal proportions by the city of Lake Charles and the parish of Calcasieu.

C. The marshal of the city court of Lake Charles may appoint a secretary or stenographer at a salary to be fixed and paid in equal proportions by the respective governing authorities of the city of Lake Charles and the parish of Calcasieu, provided that the annual salary of the secretary or stenographer shall be not less than three thousand three hundred dollars, payable monthly.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962, No. 43, §1.



RS 13:2079.1 - Lake Charles; Ward Three marshal; civil fees and costs; special account; compensation of deputy marshals

§2079.1. Lake Charles; Ward Three marshal; civil fees and costs; special account; compensation of deputy marshals

The Ward Three marshal of the city court of Lake Charles may deposit a portion of his salary derived from fees and costs of office collected in civil matters pursuant to R.S. 33:1704 into a special account, which account shall be in the name of and under the control of the marshal. The marshal is authorized to use funds in this account to supplement the salary a deputy marshal receives as compensation from the local governing authority and to defray operational expenses of the office and as may otherwise be useful and necessary for the proper conduct of the office of the marshal. Each individual deputy marshal shall be responsible for payment of any additional payroll taxes due on the supplemental salary received by him. In no event shall the salary of any deputy marshal exceed that of the Ward Three marshal of the city court of Lake Charles.

Acts 2005, No. 17, §1.



RS 13:2080 - Lake Charles; vacation of judge; compensation of judge ad hoc

§2080. Lake Charles; vacation of judge; compensation of judge ad hoc

The judge of the city court of Lake Charles is entitled to an annual vacation of three weeks with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Lake Charles and the parish of Calcasieu.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2080.1 - Miscellaneous city courts; fees; surplus in civil fee account

§2080.1. Miscellaneous city courts; fees; surplus in civil fee account

A. The city court of Lake Charles may impose an additional five-dollar fee as court costs in civil and criminal cases. The costs collected pursuant to this Subsection shall be deposited in the general fund for the city and shall be used for capital improvements for the building housing the city court.

B. Each of the marshals of the City Court of Opelousas, the City Court of Ruston, the City Court of Slidell, and the City Court of Sulphur, may collect a fee of ten dollars for the taking of an appearance bond when required to do so. The city court in such municipality may also impose an additional five-dollar fee as court costs in civil and criminal matters. The sums collected for the taking of an appearance bond, and any additional court costs as provided in this Subsection, shall be deposited in such marshal's general fund to supplement the operational expenses of the marshal's office and the expenditure of such funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the civil fee account of the City Court of Plaquemine, and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed to the operating fund known as the judicial expense account of the court, after notice to the depositors by publication in the legal journal of the parish or by other reasonable means to the operating fund known as the judicial expense account of the court. The provisions of this Subsection shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the judicial expense account of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law.

Acts 1997, No. 847, §1; Acts 2004, No. 471, §1; Acts 2010, No. 167, §1, eff. June 9, 2010; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:2081 - Monroe; vacation of judge; compensation of judge ad hoc

§2081. Monroe; vacation of judge; compensation of judge ad hoc

The judge of the city court of Monroe is entitled to an annual vacation of three weeks with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Monroe and the parish of Ouachita.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2081.1 - Monroe; deputy marshals

§2081.1. Monroe; deputy marshals

The marshal of the city court of Monroe may appoint one or more deputies, on the approval of the city judge. The deputies shall have the same powers and authority as the marshal; provided, that he shall at all times be responsible for their actions. The deputies shall receive a minimum annual salary of seven thousand two hundred dollars, payable by the city of Monroe, and such sum as may be fixed from time to time by the parish of Ouachita. The city of Monroe or the parish of Ouachita may increase the monthly salary of any deputy marshal payable by them.

Added by Acts 1983, No. 372, §1; Acts 1987, No. 772, §1.



RS 13:2081.2 - Monroe; nonrefundable civil fee; assessment and disposition

§2081.2. Monroe; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the Monroe City Court shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judges, but not to exceed ten dollars.

B. The clerk shall place all funds collected pursuant to this Section in a special account to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judges of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not be considered in any computation of excess funds and shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Monroe City Court.

Acts 1991, No. 934, §1.



RS 13:2081.3 - Monroe; transfer of funds

§2081.3. Monroe; transfer of funds

The City Court of Monroe may transfer unused or surplus funds from the money collected and deposited into the account for the pretrial diversion program into the general operational account of the court to be used for the operational expenses of the court. The expenditure of these funds shall be at the sole discretion of the judges of the court except that a portion of that amount, not to exceed twenty percent, shall be used to fund the indigent defender program. Any funds so transferred shall be included in the court's annual audit.

Acts 2003, No. 1267, §1.



RS 13:2082 - Natchitoches; additional duties of marshal

§2082. Natchitoches; additional duties of marshal

The marshal of the city court of Natchitoches shall serve as deputy city tax collector and deputy city license tax collector of the city of Natchitoches, which is authorized to reimburse him his automobile travel expenses in connection with his duties as such, in an amount not to exceed $50 a month.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2083 - Shreveport; vacation of judges

§2083. Shreveport; vacation of judges

Each judge of the city court of Shreveport is entitled to an annual vacation of thirty days each calendar year, during which time at least one of the divisions of the court must continue in operation.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1985, No. 375, §1.



RS 13:2084 - Shreveport; automobile for use of marshal

§2084. Shreveport; automobile for use of marshal

An automobile shall be furnished and maintained by the city of Shreveport for the use of the marshal of the city court in the performance of the duties of his office. The city may also furnish and maintain additional automobiles for the use of the marshal if in its discretion additional automobiles are necessary.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 160, §1.



RS 13:2085 - Shreveport; salary of deputy marshals

§2085. Shreveport; salary of deputy marshals

The chief deputy and other deputy marshals of the City Court of Shreveport shall be paid an annual salary in an amount set by and paid by the city of Shreveport, payable monthly on their respective warrants.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 159, §1.



RS 13:2086 - Shreveport; clerks and deputy clerks

§2086. Shreveport; clerks and deputy clerks

The judges of the city court of Shreveport shall appoint one clerk for the civil section of the court, one clerk for the criminal section of the court, and not less than four deputy clerks. Each clerk shall keep his respective minutes and dockets.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2087 - Springhill; vacation of judge, clerk, and marshal; compensation of officers ad hoc

§2087. Springhill; vacation of judge, clerk, and marshal; compensation of officers ad hoc

A. The judge of the city court of Springhill shall be entitled to an annual vacation of one month with pay, to be taken at such time or times as he chooses. The judge appointed to serve in his place shall be paid an amount equal to the salary of the city judge for the time served, payable in the same manner, from the same sources, in the same proportions as the salary of the judge of the court.

B. The marshal and clerk of the city court of Springhill each shall be entitled to an annual vacation of three weeks with pay. The officers appointed to serve in their places shall be paid an amount equal to the salaries of the officers they replace for the time served, payable in the same manner, from the same sources, and in the same proportions as the salaries of the marshal and clerk.

Acts 1983, Act No. 442, §1, eff. July 2, 1983.



RS 13:2087.1 - Springhill; nonrefundable civil fee, assessment and disposition

§2087.1. Springhill; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Springhill shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Springhill.

Acts 1987, No. 427, §1.



RS 13:2088 - Sulphur; vacation of judge, marshal, and clerk; compensation of officers ad hoc; compensation of deputy marshal

§2088. Sulphur; vacation of judge, marshal, and clerk; compensation of officers ad hoc; compensation of deputy marshal

A. The judge, the marshal, and the clerk and employees of the city court of Sulphur are entitled to vacations the same as any other employee of the city of Sulphur. The judge of the city court of Sulphur is entitled to one month's vacation. The officers appointed to serve in their places shall be paid an amount proportionate to the salary of the officers they replace for the time served, payable in equal proportions by the city of Sulphur and the parish of Calcasieu.

B. The deputy marshal of the city court of Sulphur shall be paid a minimum annual salary of $1,800.00 payable monthly on his own warrant by the parish of Calcasieu.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1961, No. 57, §1; Acts 1981, No. 338, §1; Acts 1986, No. 716, §1, eff. July 8, 1986.



RS 13:2089 - West Monroe; fees of district attorney

§2089. West Monroe; fees of district attorney

In all cases in which a defendant has been convicted in the city court of West Monroe for an offense against the state or parish, the district attorney who has made an appearance in the case either in person or through an assistant district attorney appointed by him shall receive the fees provided by law in such cases, which shall be paid by the parish of Ouachita.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2089.1 - West Monroe; salary of clerk and deputy clerk

§2089.1. West Monroe; salary of clerk and deputy clerk

A. The clerk of court of the city court of West Monroe shall receive a minimum monthly salary of one thousand sixteen dollars, not less than eight hundred sixteen dollars payable by the city of West Monroe and not less than two hundred dollars by the parish of Ouachita.

B. The chief deputy clerk of court of the city court of West Monroe shall receive a monthly salary of nine hundred forty-one dollars, not less than seven hundred forty-one dollars payable by the city of West Monroe and not less than two hundred dollars by the parish of Ouachita.

C. The full-time deputy clerks of court of the city court of West Monroe shall receive a minimum salary of nine hundred twenty-five dollars payable by the city of West Monroe.

D. The city of West Monroe, the parish of Ouachita, or either of them may increase the monthly salary of any clerk or deputy clerk of court payable by them from time to time without further legislative authority.

Acts 1963, No. 72, §1. Acts 1984, No. 704, §2.



RS 13:2089.2 - West Monroe; deputy marshals

§2089.2. West Monroe; deputy marshals

A. The marshal of the city court of West Monroe may appoint one or more deputies, on the approval of the city judge. Said deputies shall have the same powers and authority as the marshal of the city court; provided, that he shall at all times be responsible for their actions.

B. The marshal of the city court of West Monroe shall designate one of said deputies as chief deputy marshal, and he shall receive a minimum salary of five hundred thirty dollars, not less than five hundred thirty dollars payable by the city of West Monroe and such sum as may be fixed from time to time by the parish of Ouachita.

C. The full-time deputy marshals shall receive a minimum monthly salary of not less than six hundred ninety-three dollars payable by the city of West Monroe and such sum as may be fixed by the parish of Ouachita.

D. The marshal of the city court of West Monroe may pay additional salary and expense allowances to his deputies from the Marshal's Special Fund assessment of court cost.

E. The city of West Monroe, the parish of Ouachita, or either of them may increase the monthly salary of the chief deputy or any deputy marshal payable by them from time to time without further legislative authority.

Acts 1967, No. 109, §1. Acts 1984, No. 704, §3.



RS 13:2089.3 - City judge of West Monroe; vacation; compensation of judge ad hoc

§2089.3. City judge of West Monroe; vacation; compensation of judge ad hoc

A. The judge of the city court of the city of West Monroe, Louisiana, shall be entitled to an annual vacation of three weeks, during which time his compensation shall continue to be paid.

B. The judge ad hoc appointed by the city judge to serve in his place during the period of vacation provided for in Subsection A hereof shall be paid an amount proportionate to the salary of the city judge for the time served, such compensation to be payable by the city of West Monroe and the parish of Ouachita, in the same proportions by which the city judge is paid.

Acts 1967, No. 110, §1.



RS 13:2089.4 - West Monroe; nonrefundable civil fee; assessment and disposition

§2089.4. West Monroe; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the city court of West Monroe shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed ten dollars.

B. The clerk shall place all funds collected pursuant to this Section in the court's general fund to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the city court of West Monroe.

Acts 1992, No. 616, §1, eff. July 2, 1992.



RS 13:2089.5 - West Monroe; surplus in civil fee account

§2089.5. West Monroe; surplus in civil fee account

In the instance in which a surplus of filing fees and costs has accumulated in the city court of West Monroe city's civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1992, No. 616, §1, eff. July 2, 1992.



RS 13:2090 - Alexandria, deputy marshal

§2090. Alexandria, deputy marshal

The marshal of the city court of Alexandria, with the approval of the judge of the city court of Alexandria, is authorized to employ a deputy marshal at an annual minimum salary of three thousand dollars, to be paid monthly on his own warrant in equal proportions by the city of Alexandria and the parish of Rapides.

Acts 1962, No. 350, §1.



RS 13:2091 - To 2094 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2091. §§2091 to 2094 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2095 - Bossier City, nonrefundable civil fee, assessment and disposition

§2095. Bossier City, nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Bossier City shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Bossier City.

Acts 1988, No. 74, §1.



RS 13:2095.1 - Pineville; nonrefundable civil fee; assessment and disposition

§2095.1. Pineville; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Pineville shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operations expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the City Court of Pineville.

Acts 1991, No. 17, §1.



RS 13:2095.2 - Pineville; marshal; fees in criminal matters

§2095.2. Pineville; marshal; fees in criminal matters

A. The marshal of the Pineville City Court shall collect a fee of thirty dollars for each service of process rendered in all traffic and criminal matters.

B. The sum of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the city court of Pineville.

Added by Acts 1994, 3rd Ex. Sess., No. 117, §1.



RS 13:2095.3 - Pineville; fees in juvenile matters; assessment and disposition

§2095.3. Pineville; fees in juvenile matters; assessment and disposition

A. Judicial Building Fund. (1) In all cases over which the Pineville City Court has juvenile jurisdiction, a service charge of seven dollars per filing, subject, however, to the provisions of the Louisiana Code of Civil Procedure, Article 5181 et seq., shall be paid to the juvenile clerk of court when the filing is made.

(2) In every juvenile proceeding where a fine is imposed or court costs are ordered to be paid, a service charge of seven dollars shall be collected by the court, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(3) The monies generated pursuant to this Subsection shall be forwarded to the department of finance for the city of Pineville and placed in an account dedicated to the acquisition, construction, equipping, and maintenance of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facilities.

(4) The mayor of Pineville and the judge of the Pineville City Court shall have control over the fund and all disbursements made therefrom.

B. Juvenile Expense Fund. (1) In all delinquency and children in need of supervision, or Families in Need of Services (FINS), cases over which the Pineville City Court has jurisdiction, there shall be assessed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjustment or informal service agreement, the sum of fifty dollars which shall be transmitted to the finance director of Rapides Parish for further disposition in accordance herewith.

(2) In addition to all other fees or costs now or hereafter provided by law, the juvenile clerk of court shall collect from every person filing any civil action, suit, motion, or rule to show cause in any juvenile matter over which the Pineville City Court has juvenile jurisdiction and where the judge deems it appropriate, the sum of fifteen dollars, subject, however, to the provisions of Code of Civil Procedure, Article 5181 et seq.

(3) The finance director shall place all sums collected or received under this Subsection in a separate account to be designated as the Juvenile Expense Fund for the Pineville City Court. The Pineville city judge shall have control over the fund and all disbursements made therefrom and shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

(4) The Juvenile Expense Fund for the Pineville City Court may be used for any operating expense of the court including salaries for court reporters, bailiffs, minute clerks, and other court personnel, and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law.

(5) No judge's salary may be paid from the Juvenile Expense Fund for the Pineville City Court.

Added by Acts 1994, 3rd Ex. Sess., No. 116, §3; Acts 1995, No. 338, §1; Acts 1996, 1st Ex. Sess., No. 24, §1.



RS 13:2096 - Bossier City; deputy marshal

§2096. Bossier City; deputy marshal

The marshal for the Bossier City Court of ward two, Bossier Parish shall appoint a deputy marshal therefor. Said deputy marshal shall receive compensation for his services in an amount of not less than seven thousand two hundred dollars per annum, which salary shall be paid as follows: not less than five thousand dollars by the city of Bossier City and not less than two thousand two hundred dollars by the parish of Bossier. In addition the governing authority of the city of Bossier City and the parish of Bossier may pay such additional compensation as the governing authority of each shall determine.

Added by Acts 1964, No. 368, §1. Amended by Acts 1972, No. 367, §1; Acts 1974, No. 420, §1.



RS 13:2097 - Repealed by Acts 1987, No. 426, 1.

§2097. §§2097, 2098 Repealed by Acts 1987, No. 426, §1.



RS 13:2099 - City Court of Minden; vacation of judge, clerk, and marshal; compensation of officers ad hoc

§2099. City Court of Minden; vacation of judge, clerk, and marshal; compensation of officers ad hoc

A. The judge of the city court of Minden shall be entitled to an annual vacation of one month with pay, to be taken at such time or times as he chooses. The judge appointed to serve in his place shall be paid an amount equal to the salary of the city judge for the time served, payable in the same manner, from the same sources, in the same proportions as the salary of the judge of the city court of Minden.

B. The marshal and clerk of the city court of Minden each shall be entitled to an annual vacation of three weeks with pay. The officers appointed to serve in their places shall be paid an amount equal to the officers they replace for the time served, payable in the same manner, from the same sources, and in the same proportions as the salaries of the marshal and clerk.

Added by Acts 1979, No. 171, §1, eff. July 3, 1979.



RS 13:2100 - City Court of Minden; deputy clerks; compensation

§2100. City Court of Minden; deputy clerks; compensation

The judge of the city court of Minden may appoint such deputy clerks as he deems necessary. The salaries of the deputy clerks shall be jointly fixed and paid in equal proportions by the city of Minden and the parish of Webster, or may be fixed by the judge of the city court and paid from available criminal court funds.

Added by Acts 1979, No. 171, §1, eff. July 1, 1979.



RS 13:2101 - City Court of Minden; deputy marshals; compensation

§2101. City Court of Minden; deputy marshals; compensation

The marshal of the city court of Minden shall be authorized to appoint such deputy marshals as he deems necessary. The salaries of the deputy marshals shall be jointly fixed and paid in equal proportions by the city of Minden and the parish of Webster, or may be fixed by the judge of the city court and paid from the marshal's operating fund.

Added by Acts 1979, No. 171, §1, eff. July 1, 1979.



RS 13:2102 - Minden; nonrefundable civil fee, assessment and disposition

§2102. Minden; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Minden shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Minden.

Acts 1987, No. 427, §1.



RS 13:2103 - Ruston; nonrefundable civil fee, assessment and disposition

§2103. Ruston; nonrefundable civil fee, assessment and disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Ruston shall collect from each person filing any civil suit or proceeding, except in the small claims division, a nonrefundable fee not to exceed ten dollars, in an amount determined by the judge.

B. The clerk shall place all funds collected pursuant to this Section in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Ruston.

Acts 1987, No. 427, §1.



RS 13:2103.1 - Ruston; fee for appearance bond

§2103.1. Ruston; fee for appearance bond

A. The marshal of the city of Ruston shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

Acts 1995, No. 401, §1.



RS 13:2103.2 - City of Ruston, city of Sulphur; additional fee for appearance bond

§2103.2. City of Ruston, city of Sulphur; additional fee for appearance bond

A. The marshal of the city of Ruston and the marshal of the city of Sulphur shall collect an additional fee of two dollars for taking an appearance bond. Any party, personal or professional, or agent thereof, signing as surety on any appearance bond for the city court, shall pay the amount of twelve dollars to the city marshal's office. Any party, personal or professional, or agent thereof, signing as surety, who fails to pay the fee required by this Subsection shall not be eligible to act as agent or surety on any appearance bond for that city court. The marshal shall give written notice to the agency responsible for receiving bonds stating that this party, personal or professional, or agent thereof, who signed as surety shall no longer be eligible to sign as surety on appearance bonds for that city court.

B. The monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

Acts 1999, No. 596, §1; Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:2104 - Eunice; surplus in civil fee account

§2104. Eunice; surplus in civil fee account

In the instance in which a surplus of filing fees and costs has accumulated in the Eunice City Court civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A).

Acts 1991, No. 903, §1, eff. July 23, 1991.



RS 13:2105 - Opelousas; nonrefundable civil fee; assessment and disposition

§2105. Opelousas; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the Opelousas City Court shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed thirty dollars.

B. The clerk shall place all sums collected or received pursuant to this Section in the general fund of the court, special cost account, to be used to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Opelousas City Court.

Acts 1992, No. 1101, §1.



RS 13:2105.1 - Opelousas; marshal; fees in criminal matters; qualifications

§2105.1. Opelousas; marshal; fees in criminal matters; qualifications

A. The marshal of the city of Opelousas shall collect a fee of twelve dollars for the service of subpoenas in criminal matters when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the Opelousas City Court.

D. The educational requirements set forth in R.S. 13:1880(A)(1) shall not apply to the marshal of the city of Opelousas until January 1, 2003.

Acts 2000, 2d Ex. Sess., No. 12, §1; Acts 2001, No. 445, §1, eff. June 18, 2001.



RS 13:2105.2 - Opelousas; additional court costs; assessment and disposition

§2105.2. Opelousas; additional court costs; assessment and disposition

A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty which may be legally imposed, costs of court in an amount not to exceed twenty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and shall be used to provide services for juvenile delinquents, children in need of supervision, families in need of services, or any other related juvenile matter over which the Opelousas City Court has jurisdiction or which is otherwise directly related to assisting or preventing juveniles from being subject to the juvenile jurisdiction of the Opelousas City Court.

Acts 2013, No. 99, §1.



RS 13:2106 - Particular courts; nonrefundable fee; assessment and disposition

§2106. Particular courts; nonrefundable fee; assessment and disposition

A. In addition to all other fees and costs now or hereafter provided by law, the clerk of court of the city court of Slidell and the clerk of the Twenty-Second Judicial District Court, St. Tammany Parish, except as otherwise provided by law and subject to the provisions of Code of Civil Procedure Article 5181 et seq., shall collect from every person filing any type of civil suit or proceeding involving domestic violence a nonrefundable fee of twenty-five dollars per filing.

B. In each criminal proceeding, involving family violence as defined in R.S. 46:2121.1, simple rape, forcible rape, aggravated rape, aggravated assault, aggravated battery, simple battery, aggravated kidnapping, simple kidnapping, or false imprisonment, or any attempt to commit the aforementioned crimes, a nonrefundable fee of twenty-five dollars shall be collected by the clerk of the city court of Slidell and the clerk of the Twenty-Second Judicial District Court, St. Tammany Parish, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. If the defendant is found guilty and placed on probation, the court shall, as a condition of probation require the defendant to pay the additional fee at the time the defendant is placed on probation. If the sentence of the court is incarceration, the fee shall be collected at the time of imposition of sentence.

C. The clerks of the respective courts shall remit all funds collected pursuant to this Section to the parish governing authority of the parish of St. Tammany to be deposited into a special account. All monies in this account shall be used solely for the purposes of contracting with Safe Harbor, The Caring Center, or any other local nonprofit organization which provides shelter for battered women and homeless women and their children in the parish. The parish governing authority shall cause to be conducted annually an audit of the funds and the books and accounts relating thereto and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

Acts 1992, No. 1102, §1; Acts 2006, No. 755, §1.



RS 13:2107 - Plaquemine; marshal; fees in criminal matters

§2107. Plaquemine; marshal; fees in criminal matters

A. The marshal of the city of Plaquemine shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the City Court of Plaquemine.

Added by Acts 1994, 3rd Ex. Sess., No. 79, §2, eff. July 7, 1994.



RS 13:2108 - Port Allen, Ward Three; marshal; fees in criminal matters

§2108. Port Allen, Ward Three; marshal; fees in criminal matters

A. The marshal of Ward Three of the city of Port Allen shall collect a fee of ten dollars for taking an appearance bond when required to do so.

B. The sums of monies collected under the provisions of Subsection A shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect responsibilities of the city and parish governing authorities provided by law for the financing of the Ward Three marshal's office of the City Court of Port Allen.

Added by Acts 1994, 3rd Ex. Sess., No. 79, §2, eff. July 7, 1994.



RS 13:2109 - Houma; nonrefundable civil fee; assessment and disposition

§2109. Houma; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the city court of Houma shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed thirty dollars.

B. The clerk shall place all funds collected pursuant to this Section in the court's general fund to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the city court of Houma.

Acts 1995, No. 400, §1, eff. June 17, 1995.



RS 13:2110 - Oakdale; additional fees in civil and juvenile matters; costs in juvenile matters; disposition

§2110. Oakdale; additional fees in civil and juvenile matters; costs in juvenile matters; disposition

A. Except as otherwise provided by law and subject to the provisions of the Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the City Court of Oakdale may collect from each person filing any civil suit or proceeding a nonrefundable fee, not to exceed thirty dollars, in an amount determined by the judge. The clerk shall place all funds collected pursuant to this Subsection in the court general fund to supplement the operational expenses of the court. The expenditure of the funds shall be at the sole discretion of the judge of the court.

B.(1) In all delinquency and children in need of supervision, or Families in Need of Services (FINS), cases over which the City Court of Oakdale has jurisdiction, there may be assessed as costs against every juvenile who is adjudicated delinquent, admits to allegations contained in the petition, or enters into an informal adjustment or informal service agreement, the sum of fifty dollars.

(2) In addition to all other fees or costs now or hereafter provided by law, the clerk of court shall collect from every person filing any civil action, suit, motion, or rule to show cause in any juvenile matter over which the court has juvenile jurisdiction and where the judge deems it appropriate, the sum of fifteen dollars, subject, where applicable, to the provisions of Children's Code Articles 321 and 406 and of Code of Civil Procedure Article 5181 et seq.

(3) The clerk shall place all sums collected or received under this Subsection in a separate account to be designated as the Juvenile Expense Fund for the City Court of Oakdale. The city judge shall have control over the fund and all disbursements made therefrom.

(4) The Juvenile Expense Fund may be used for any operating expense of the court, including salaries for court personnel, and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law, but no judge's salary may be paid from the fund.

C. All funds collected under this Section shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

D. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the City Court of Oakdale.

Acts 1996, 1st Ex. Sess., No. 18, §1.



RS 13:2111 - Natchitoches; surplus in civil fee account

§2111. Natchitoches; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Natchitoches' civil fee account and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs that remain unclaimed after notice to the depositors by publication in the legal journal of the parish or by other reasonable means to the operating fund known as the judicial expense account of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A). The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the judicial expense account of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law.

Acts 1997, No. 572, §1; Acts 2004, No. 471, §1.



RS 13:2112 - Leesville; nonrefundable civil fee; assessment and disposition

§2112. Leesville; nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to Code of Civil Procedure Article 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the city court of Leesville shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed twenty-five dollars.

B. The clerk shall place all funds collected pursuant to this Section in the court's general fund to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the city court of Leesville.

Acts 1997, No. 215, §1.



RS 13:2112.1 - Leesville; marshal; fees in criminal and traffic matters

§2112.1. Leesville; marshal; fees in criminal and traffic matters

A. The marshal of the City Court of Leesville shall collect an additional fee of thirty dollars for each service of process rendered in all traffic and criminal matters.

B. The sum of monies collected pursuant to the provisions of Subsection A of this Section shall be deposited in the marshal's general fund to supplement the operational expenses of the marshal's office. The expenditure of the funds shall be at the sole discretion of the marshal of the court. All funds shall be subject to and included in the marshal's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authorities provided by law for the financing of the marshal's office of the City Court of Leesville.

Acts 2011, No. 116, §1.



RS 13:2113 - Winnfield; surplus in civil fee account

§2113. Winnfield; surplus in civil fee account

In the instance in which a surplus of filing fees and costs has accumulated in the City Court of Winnfield city's civil fee account and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A). The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq. After transfer of the surplus funds from the civil fee account to the general operational fund of the court, the city court shall remain liable for the full amount of any viable claim for unclaimed property in accordance with any other provision of law.

Acts 2002, 1st Ex. Sess., No. 117, §1.



RS 13:2114 - Morgan City; nonrefundable fine in criminal matters; assessment and disposition

§2114. Morgan City; nonrefundable fine in criminal matters; assessment and disposition

A. Except as otherwise provided by law, in all criminal matters, including traffic offenses, the city judge of the city of Morgan City may assess, in addition to the fine or other penalty which may be legally imposed, a nonrefundable fine not to exceed twenty dollars. No fine shall be assessed by the court until the city council of Morgan City has adopted an ordinance approving the assessment of the fines authorized by this Subsection.

B. The clerk of the respective court shall remit all fines collected pursuant to this Section to the finance director of the city of Morgan City to be deposited in a special account. All monies in this account shall be used solely for the purposes of providing services for juvenile delinquents, children in need of supervision, families in need of services or any other related juvenile matter over which the city court of Morgan City has jurisdiction or is otherwise directly related to assist or prevent juveniles from being subject to the juvenile jurisdiction of the city court of Morgan City.

C. The mayor of Morgan City with city council approval and the judge of the city court of Morgan City shall approve all disbursements made from the special account only for the purposes set forth in Subsection B herein. All fines collected under this Section shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the office of the legislative auditor where it shall be available for public inspection.

Acts 2003, No. 530, §1, eff. June 27, 2003.



RS 13:2115 - Winnsboro; surplus in civil fee account

§2115. Winnsboro; surplus in civil fee account

When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Winnsboro's civil fee account and the surplus or unclaimed fees and costs have remained unclaimed for a period of three years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs to the general operational fund of the court. This Section shall not affect the payment of civil fees to which the judge is entitled pursuant to R.S. 13:1874(A). The provisions of this Section shall not affect any claim or right granted to a claimant by the provisions of the Uniform Unclaimed Property Act, R.S. 9:151 et seq.

Acts 2008, No. 201, §1.



RS 13:2116 - Oberlin Municipal Court; traffic matters; additional costs

§2116. Oberlin Municipal Court; traffic matters; additional costs

A. Except as otherwise provided by law, in all traffic violation cases, the municipal judge may assess, in addition to any other fine or other penalty which may be legally imposed, costs of court in an amount not to exceed fifty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and shall be used to defray the operational expenses of the Oberlin Police Department.

Acts 2014, No. 79, §1.



RS 13:2149 - Authority of city attorney of city of Thibodaux

§2149. Authority of city attorney of city of Thibodaux

The city attorney of the city of Thibodaux shall have authority to prosecute state misdemeanors before the city court of Thibodaux and to represent the state in juvenile matters before said court.

Added by Acts 1974, No. 400, §1.



RS 13:2151 - Sections of first city court; election of judges; presiding judge; jurisdiction

PART II. NEW ORLEANS CITY COURTS

§2151. Sections of first city court; election of judges; presiding judge; jurisdiction

A. The first city court of the city of New Orleans shall be divided into three sections, namely, Section "A", Section "B", and Section "C", each of which shall be presided over by a judge of the court. The judges presiding in the various sections of the city court on the effective date of this section shall continue to preside in their respective sections until the expiration of their terms of office.

B. Any candidate for election to the office of judge of this court must designate the section for which he is a candidate, and, if elected, shall succeed to the office of judge of the section for which he was a candidate.

C. The judge oldest in point of continuous service shall be the presiding judge of the court; except that when they have served continuously the same length of time, the judge oldest in years shall be the presiding judge.

D. The civil jurisdiction is concurrent with the district court in cases where the amount in dispute, as defined in Code of Civil Procedure Article 4841(B), or the value of the property involved, does not exceed twenty thousand dollars.

E. The first city court shall have jurisdiction over appeals by any person aggrieved by a decision of the traffic court concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Appeals from the traffic court shall be on the law and shall be tried upon the records made and the evidence offered in court by the judge to whom the appeal shall be allotted. Any aggrieved person shall file such appeal within thirty days of such decision. The first city court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961; Acts 1985, No. 770, §2; Acts 1990, No. 504, §2, eff. July 18, 1990; Acts 1992, No. 10, §2; Acts 2012, No. 312, §1; Acts 2012, No. 497, §1.



RS 13:2151.1 - Judges acting for each other; judge of section D of First City Court

§2151.1. Judges acting for each other; judge of section D of First City Court

The judges of the city courts of New Orleans may act for and in the stead of one another, whenever the judge having jurisdiction of any cause pending in his court shall be recused or is absent due to illness, or for any other cause or cannot act. The acting judge may grant any and all orders and render any and all judgments or decrees that might be granted or rendered by the judge if present and acting.

In addition to performing his duties as judge of the Second City Court, the judge of that court shall also act as Judge of the First City Court of New Orleans, which court shall be designated as Section D of the First City Court of New Orleans.

The Judge of the Second City Court of New Orleans shall preside over Section D under rules prescribed by Judges of the first and second city courts of New Orleans.

The salary of the Judge of the Second City Court of New Orleans, while presiding over said Section D of the First City Court shall be the same as, and payable from the same sources as that of the Judges of the First City Court.

Added by Acts 1966, No. 146, §1.



RS 13:2151.2 - First City Court; term

§2151.2. First City Court; term

There shall be a First City Court of the city of New Orleans, composed of three judges. The judges of said court on September 12, 1975 shall continue to serve the terms for which they were elected. Their successors shall be elected for terms of six years each by the qualified electors of the City of New Orleans on the left bank of the Mississippi River.

Added by Acts 1975, No. 125, §1.



RS 13:2151.3 - Blank

§2151.3. Blank



RS 13:2151.4 - Second City Court; judge; clerk; constable; jurisdiction

§2151.4. Second City Court; judge; clerk; constable; jurisdiction

A. There shall be a Second City Court of the city of New Orleans on the right bank of the Mississippi River, composed of one judge. Its territorial jurisdiction shall embrace that portion of the city of New Orleans on the right bank of the Mississippi River.

B. The judge of the Second City Court of the city of New Orleans shall have the same authority as the judges of the First City Court of the city of New Orleans and shall receive a salary as provided by law. The judge of the Second City Court of the city of New Orleans on September 12, 1975 shall continue to serve the term for which he was elected. His successor shall be elected by the qualified voters residing within the territorial jurisdiction of the court for a term of six years.

C. The supreme court shall have authority, whenever the business of either court requires it, to interchange the judges and clerks of the said court, and in case of transfer of the judge of the Second City Court of the city of New Orleans to the First City Court of the city of New Orleans he shall, while so occupied, receive the same compensation, which shall be payable in the same manner as the judges of the First City Court of the city of New Orleans.

D. The civil jurisdiction is concurrent with the district court in cases where the amount in dispute, as defined in Code of Civil Procedure Article 4841(B), or the value of the property involved, does not exceed twenty-five thousand dollars.

E. The Second City Court shall have jurisdiction over appeals by any person aggrieved by a decision of the traffic court concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Appeals from the traffic court shall be on the law and shall be tried upon the records made and the evidence offered in court by the judge to whom the appeal shall be allotted. Any aggrieved person shall file such appeal within thirty days of such decision. The Second City Court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

F. The office of the clerk of the Second City Court may issue certain vital records as provided for in R.S. 40:39.1.

Acts 1975, No. 126, §1; Acts 1985, No. 770, §2; Acts 1990, No. 504, §2, eff. July 18, 1990; Acts 1992, No. 10, §2; Acts 2012, No. 312, §1; Acts 2012, No. 497, §1; Acts 2014, No. 763, §1.



RS 13:2152 - Salaries and expenses of judges; payment

§2152. Salaries and expenses of judges; payment

A. The salary of each of the judges of the First City Court of the City of New Orleans shall be the same as provided for district court judges in the state, payable monthly on their own respective warrants, of which the amount payable by the state to city judges of the state shall be paid by the state, and the remainder shall be payable out of the Judicial Expense Fund of the Parish of Orleans; provided that the term of the said court shall be twelve months per year with the judges of the court fixing their own personal vacations of not more than thirty days per annum.

B. The salary of the judge of the Second City Court of the city of New Orleans, who is also judge of Section D of the first city court, shall be the same as and payable in the same manner and from the same sources as the judges of the first city court.

C. The judges of the First and Second City Courts of the city of New Orleans shall not engage in the practice of law or share in the profits, directly or indirectly of any law firm or legal corporation.

D. In addition to their salaries, each judge of the First and Second City Courts of the city of New Orleans shall be reimbursed in an amount not to exceed Five Thousand Dollars per annum for travel and actual expenses incurred while attending meetings, seminars, and other official functions in performing the duties of their office. This allowance shall be payable out of the Judicial Expense Fund of the parish of Orleans upon the warrant of the said judges of the First and Second City Courts of the city of New Orleans, together with an accounting of disbursements.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1962, No. 343, §1; Acts 1963, No. 29, §1; Acts 1965, No. 81, §1; Acts 1967, No. 56, §1. Acts 1969, No. 163, §2; Acts 1972, No. 617, §1; Acts 1975, No. 742, §3, eff. July 1, 1975; Acts 1975, No. 752, §1; Acts 1975, No. 825, §3, eff. July 1, 1975; Acts 1976, No. 658, §1; Acts 1977, No. 106, §1; Acts 1978, No. 640, §1; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 731, §1, eff. July 20, 1979; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1980, No. 292, §1; Acts 1981, No. 501, §1; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1982, No. 639, §1.



RS 13:2152.1 - Additional salary for judges of the first city court of New Orleans

§2152.1. Additional salary for judges of the first city court of New Orleans

In addition to all salary now paid by the state to the judges of the First City Court of New Orleans, the city of New Orleans may pay to each of said judges an additional salary payable monthly on his own warrant, and the city of New Orleans shall provide in its annual budget a sum sufficient for the payment of such additional salary.

Added by Acts 1961, No. 83, §1. Amended by Acts 1975, No. 636, §1.



RS 13:2152.2 - Compensation of city court judges; maximum

§2152.2. Compensation of city court judges; maximum

A. The salary of a judge of the First or Second City Court of the city of New Orleans shall in no case exceed the salary of a judge of the Civil or Criminal District Court for the parish of Orleans.

B. If, on the effective date of this Section, a city court judge is receiving a salary in excess of that permitted by Subsection A of this Section, his salary shall not be reduced during the term of office for which he was elected; provided, however, that upon the expiration of said term of office, or in case a vacancy occurs in said office, the salary for said office shall thereafter conform to the provisions of Subsection A of this Section.

C. The term "salary" as used in this Section means the total annual compensation paid directly or indirectly from all sources for services as judge.

Added by Acts 1977, No. 366, §1.



RS 13:2152.3 - First City Court; Second City Court; qualifications of judges

§2152.3. First City Court; Second City Court; qualifications of judges

Judges of the First and Second City Courts of the city of New Orleans shall have been admitted to the practice of law in the state of Louisiana for at least eight years prior to their election, and shall have been qualified resident electors of the territorial jurisdiction of the court for at least one year prior to their election.

Acts 2010, No. 428, §1, eff. June 22, 2010.



RS 13:2153 - Salary and expenses of clerks

§2153. Salary and expenses of clerks

A. The salary of the clerk of the First City Court of the City of New Orleans shall be twenty-two thousand dollars per annum payable monthly out of the judicial expense fund of the parish of Orleans.

In addition to his salary, the clerk of the First City Court of the City of New Orleans shall receive a sum not to exceed ten percent of his annual salary as an expense allowance. This allowance shall be payable out of the judicial expense fund upon the warrant of the clerk of the First City Court of the City of New Orleans.

B. The salary of the clerk of the Second City Court in the City of New Orleans shall be eighteen thousand seven hundred dollars per annum, payable monthly out of the judicial expense fund of the parish of Orleans.

C. The annual salaries established by this Section shall be the minimum salary and after January 1, 1980, the salaries shall be as fixed by the judges of the civil district court sitting en banc with any additional salary being payable out of the judicial expense fund.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1961, No. 82, §1; Acts 1961, No. 84, §1; Acts 1963, No. 73, §1; Acts 1966, No. 213, §1; Acts 1967, No. 55, §1; Acts 1970, No. 91, §1; Acts 1972, No. 99, §1; Acts 1974, No. 542, §1; Acts 1975, No. 9, §1; Acts 1976, No. 318, §1; Acts 1977, No. 683, §1; Acts 1979, No. 211, §1.



RS 13:2153.1 - First and Second City Courts; clerks and constables

§2153.1. First and Second City Courts; clerks and constables

A.(1) There shall be one clerk and one constable of the First City Court of the city of New Orleans, each of whom shall be elected by the qualified voters residing within the territorial jurisdiction of the court.

(2) The term of the clerk in office on September 9, 1983 shall terminate on December 31, 1986; thereafter, the successors to the office shall be elected at the congressional elections to terms of six years, beginning with the congressional election in 1986.

(3) The term of the constable in office on the effective date of this Section shall expire on December 31, 1978; however, his successor shall be elected at the same time as district attorneys throughout the state in 1978, and thereafter the successors to the office of constable shall be elected at the same time as the district attorneys throughout the state.

B.(1) There shall be one clerk and one constable of the Second City Court of the city of New Orleans, each of whom shall be elected by the qualified voters residing within the territorial jurisdiction of the court.

(2) The term of the clerk in office on the effective date of this Act shall terminate on December 31, 1994; thereafter, the successors to the office shall be elected at the congressional elections to terms of six years, beginning with the congressional election in 1994.

(3) The term of the constable in office on the effective date of this Act shall expire on December 31, 1994; however, the successors to the office shall be elected at the congressional elections to terms of six years, beginning with the congressional election in 1994.

Acts 1975, No. 64, §1; Acts 1977, No. 619, §1. Acts 1983, No. 463, §1; Acts 1985, No. 290, §1; Acts 1990, No. 41, §1, eff. July 1, 1990.



RS 13:2154 - Powers of clerks and constables

§2154. Powers of clerks and constables

In civil matters, the clerks and constables of the city courts of New Orleans have the same powers and duties as provided by the applicable provisions of law for clerks and marshals of city courts generally.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2154.1 - Authority of clerk of court of First City Court of New Orleans to satisfy the docket

§2154.1. Authority of clerk of court of First City Court of New Orleans to satisfy the docket

The clerk of court of the First City Court of the city of New Orleans and/or his designated assistants shall have the authority to "satisfy the docket" or to sign the docket of said court, on behalf of any plaintiff's attorney who has given said clerk his written consent.

Added by Acts 1975, No. 190, §1.



RS 13:2154.2 - Clerk of First City Court of the City of New Orleans; vacancy

§2154.2. Clerk of First City Court of the City of New Orleans; vacancy

When a vacancy occurs in the office of clerk of the First City Court of the City of New Orleans, the duties of the office, until it is filled by election as provided by law, shall be assumed by the chief deputy clerk. If there is no chief deputy clerk when the vacancy occurs, the governing authority of the parish of Orleans shall appoint a qualified person to assume the duties of the office until filled by election.

Added by Acts 1975, No. 10, §1.



RS 13:2155 - Minute clerks of first city court

§2155. Minute clerks of first city court

Three deputy clerks of the first city court may be assigned to act as minute clerks and shall perform such other clerical duties as the respective judges shall direct.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2156 - Criers for first city court

§2156. Criers for first city court

The judge of each section of the First City Court of the City of New Orleans shall appoint a crier for his section, who shall be commissioned by the constable of the First City Court as a deputy constable. The criers shall perform such duties as may be provided by law and the rules of the court. Each crier may receive as compensation a salary of three hundred dollars per month, payable by the city of New Orleans, within the discretion of the city council, on the warrant of the judge of the section in which the crier serves.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1960, No. 588, §1; Acts 1962, No. 286, §1.



RS 13:2157 - Fees chargeable by clerk

§2157. Fees chargeable by clerk

A. The filing or other fees charged by clerks of the city courts of New Orleans shall be as follows:

(1) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed does not exceed twenty dollars, exclusive of interest, one dollar;

(2) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed exceeds twenty dollars, and does not exceed forty dollars, exclusive of interest, two dollars;

(3) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed exceeds forty dollars and does not exceed sixty dollars, exclusive of interest, three dollars;

(4) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount claimed exceeds sixty dollars and does not exceed eighty dollars, exclusive of interest, four dollars;

(5) On all original suits and on all claims in reconvention, intervention, or third party demands, in which the amount is more than eighty dollars, exclusive of interest, five dollars;

(6) On all suits in which no certain sum is claimed, two dollars;

(7) In all cases in which a writ of attachment, sequestration, injunction, or a garnishment is required to be issued, an additional charge of one dollar shall be made;

(8) For administering oath by the judge or clerk, affixing jurat and seal, for all, twenty-five cents;

(9) For taking testimony under commission, or writing affidavit, for each one hundred words or part thereof, including seal and certificate, twenty-five cents;

(10) For copying all documents, the original of which is in the custody of the clerk, for each one hundred words or part thereof, twenty-five cents;

(11) For filing a suit for the annulment of judgment, the cost shall be the same as in the case of original suits;

(12) For all confessions of judgment filed after original suit, no charge;

(13) For filing petition, or motion and order for appeal, thirty cents;

(14) Where one or more parties take an appeal, the sum of two dollars shall be charged for the preparation of each record of appeal;

(15) For issuing a notice of trial, twenty-five cents;

(16) For issuing a rule on a judgment debtor, twenty-five cents;

(17) For issuing an order or rule to show cause, twenty-five cents; and

(18) For issuing a writ of fieri facias with certificate and seal, fifty cents.

B. No process shall issue or proceedings be had unless the costs enumerated in Sub-section A of this section have been paid in advance to the clerk.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2157.1 - Additional court costs in civil and traffic matters; Judicial College

§2157.1. Additional court costs in civil and traffic matters; Judicial College

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerks of the city courts of New Orleans shall demand and receive from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil and traffic matters.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:2158 - Fees of constables; benefits for employees of constables of the city courts of New Orleans

§2158. Fees of constables; benefits for employees of constables of the city courts of New Orleans

A. The constables of the city courts of New Orleans shall be entitled to no more than the following fees and compensation of office in all civil matters, and no fees or charges shall be collected by them for any service not specifically provided for in this Subsection:

(1) Receiving, serving, and making returns thereon of any citation and petition on each defendant or person to whom service is directed to be made, fifteen dollars; receiving, serving, and making returns thereon of any citation or rule for possession of premises on each defendant or person to whom service is directed to be made, fifteen dollars.

(2) Service of subpoenas, rules, order of court, or notices on any party to a suit or other proceedings, during the progress of suit or other proceedings therein, after judgment rendered, where return is made by constable, including notice of release of seizure and other notices not herein provided for, and for making returns thereon, seven dollars and fifty cents, including the service and return of judgment debtor rules which shall also be fifteen dollars.

(3) Service of subpoenas duces tecum on each witness and making return thereon, fifteen dollars.

(4) Service of attachment on a witness or any person for contempt of court to be brought into court forthwith or any subsequent time, and for return thereon, fifteen dollars.

(5) Service of a notice of judgment and for return thereon, fifteen dollars.

(6) Service of citation or petition of appeal for each party upon whom service is directed to be made and for making return thereon, fifteen dollars.

(7) Executing writ of attachment, five dollars; each notice of seizure and return thereon in connection with writ of attachment, fifteen dollars.

(8) Making and serving each notice of seizure on each garnishee under writ of fieri facias, attachment, or sequestration, including copy and return, and service of each answer if required, fifteen dollars.

(9) Executing writ of sequestration, or distringas, in each case, fifteen dollars; service of each notice to defendant and return thereon in connection with any writs covered in this Paragraph, fifteen dollars.

(10) Serving writ of injunction, certiorari, mandamus, prohibition, or notice of demand, and making return thereon, in each case, fifteen dollars.

(11) Executing writ of habeas corpus and making return thereon, to be charged in civil cases only, fifteen dollars.

(12) Service of notice of seizure and sale on one party and making copy for recordation in the mortgage office when necessary and required and for making return thereon, for all, fifteen dollars; and for service of each additional notice of seizure and return, fifteen dollars.

(13) Making seizure under writ of fieri facias, making and serving notice of seizure on one party and making copy for recordation in the mortgage office when necessary or required and for return thereon, fifteen dollars; service of each notice of seizure and return thereon, in connection with the execution of the writ of fieri facias, fifteen dollars. Fifteen dollars shall be charged for service of writ of fieri facias, including notice and return, over one hundred dollars. Fifteen dollars shall be charged for service of writ of fieri facias, including notice and return, under one hundred dollars.

(14) Advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rate established by existing laws for judicial advertisement shall prevail, and no more.

(15) Preparing advertisements for newspapers, for each one hundred words or part thereof, twenty dollars.

(16) Keeping property under seizure when stored in warehouse, the usual charge of the warehousekeepers shall be allowed and no more, provided that this shall not be so construed to bar the constable from collecting the costs of insuring effects or for drayage or other incidental expense necessary for the preservation or keeping of the property, and actually paid by him.

(17) For keeping property when a keeper or guardian is required, the constable shall be allowed the actual amount paid the keeper appointed by him, but not to exceed forty dollars, per eight hour shift, for each keeping or any lesser period of time involved in any instance, and in all cases in which the property under seizure is of a nature or kind requiring the constant attention of the constable, he may appoint one or more additional keepers, for which the allowance shall be made on the basis above set forth.

(18) Commission on sales of property made by the constable, ten percent shall be allowed on the price of adjudication of immovable property, and ten percent shall be allowed on the price of adjudication of movable property; however, in any case where the amount necessary to be realized to satisfy any writ under which the property, movable or immovable, is to be offered by the constable is in excess of twenty-five thousand dollars, including interest and costs, the constable and the seizing creditor may, with the approval of the court, agree upon the fee or commission to be paid the constable for making sale, irrespective of the rates hereinabove set forth; this agreement shall be approved by the court prior to offer and adjudication of the property by the constable, and no agreement shall be valid which provides for a fee or commission in any case of less than five hundred dollars.

(19) Commission on monies realized under mesne or final process, the same rates as in case of sale; no commission shall be allowed in cases where nothing is realized by the plaintiff in execution or other writ except as otherwise herein provided.

(20) Mileage when traveling outside of the parish of Orleans, the same mileage as is allowed sheriffs of other parishes.

(21) Making return on writ, whether or not sale has been made, fifteen dollars.

(22) Each act of sale of real property, forty-five dollars, plus the cost of registering the act in the conveyance office and recording it in the office of the recorder of mortgages and recording it in the office of the clerk of either the First or Second City Court of the city of New Orleans, and all necessary costs.

(23) Each proces verbal of sale of movable or immovable property shall bear a charge to be fixed by the constable in his discretion, but this price shall not exceed thirty dollars.

(24) Executing writ of possession or writ of ejectment, fifteen dollars; if the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate, and the constable is required to do anything further to obtain possession, he shall be entitled to an additional fee of fifteen dollars; but nothing herein shall be construed to bar the constable from charging and collecting for cost of labor or other costs and expenses actually paid or incurred by him in order to obtain possession of the premises described in the writ.

(25) The constable is entitled to receive a fee or commission as in case of sale in all cases where he has in his possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory, or other writ, under which property is, or may be seized: (a) where there has been an adjudication which is completed as a result of instructions given by plaintiff in writ, or for any other reason, or (b) where plaintiff in writ receives cash or other consideration, or both, pursuant to judgment rendered in suit in which the writ issues, without the necessity of judicial sale, or (c) where the suit in which the writ is issued is discontinued by plaintiff in writ, or (d) where, at the request of the plaintiff in writ, the writ is recalled or dissolved or its further execution discontinued, or (e) where the parties in interest make an amicable settlement, or compromise, or enter into any other agreement under the terms of which the writ is recalled or dissolved or its further execution discontinued; but in the discretion of the constable, and under circumstances satisfactory to him, he may modify or reduce any fee or commission due and payable under this Paragraph. The fees or commissions provided for in this Paragraph shall be due and payable in every case by the plaintiff in writ, and shall be due and payable under circumstances above set forth, even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated shall have been released on bond. In a case where there has been amicable settlement, by compromise or otherwise, but no judgment rendered, this fee or commission shall be due and payable in solido by all parties to compromise agreement, or settlement, who may be proceeded against by the constable by rule, to be tried in a summary manner in term time or in vacation; and

(26) For any services rendered or duties performed by the constable not otherwise herein provided for, he shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court on a rule to be filed by either party, and tried in a summary manner in term time or vacation.

(27) REPEALED BY ACTS 1995, NO. 534, §2.

B. From the fees collected by him, the constable of the first city court of the city of New Orleans shall provide employee benefits as he deems necessary and proper for the operation of this office including, but not limited to, permanent membership in a municipal employee retirement system such as the employees' retirement system of the city of New Orleans.

C. The constables of the city courts of New Orleans shall have control over all fees, charges, and commissions collected by their respective offices as well as all disbursements made therefrom as authorized by R.S. 33:1736 et seq. The constable of the first city court shall cause to be conducted an audit of all such fees, charges, and commissions collected and disbursements made therefrom, and the books and accounts relating thereto, in accordance with R.S. 24:513(J)(1)(c), and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

D. Notwithstanding the provisions of Subsection A to the contrary, a constable of the First or Second City Court of the city of New Orleans may charge and collect a fee equal to the fee the civil sheriff of the parish of Orleans is authorized to charge and collect for the identical service. The provisions of this Subsection shall not authorize a constable to provide additional services other than those services authorized by the provisions in Subsection A of this Section.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1966, No. 66, §1; Acts 1969, No. 117, §2; Acts 1970, No. 148, §1; Acts 1975, No. 795, §1; Acts 1978, No. 299, §1; Acts 1980, No. 114 §1; Acts 1983, No. 302, §1; Acts 1985, No. 529, §1; Acts 1992, No. 8, §1, eff. May 18, 1992; Acts 1995, No. 534, §§1, 2; Acts 2002, 1st Ex. Sess., No. 135, §1.



RS 13:2159 - Payment of costs; recovery, and security for costs

§2159. Payment of costs; recovery, and security for costs

Each party in any cause requiring the official services of the clerk or constable shall pay the costs therefor, but shall be entitled to recover the same upon the final disposition of the cause, as is provided in R.S. 13:1214. The defendant may demand security for such costs as is provided in R.S. 13:1215.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2160 - Application of provisions of R.S. 33:1509-33:1513 to constables of city courts

§2160. Application of provisions of R.S. 33:1509-33:1513 to constables of city courts

R.S. 33:1509 through 33:1513, relative to the costs of the civil sheriff of the parish of Orleans, shall apply to and govern the costs of the constables of the city courts of New Orleans, and the collection thereof.

Added by Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2161 - Cases over three hundred dollars; service of duplicate copy of petition; no additional fees

§2161. Cases over three hundred dollars; service of duplicate copy of petition; no additional fees

A. In all suits filed in the city courts of New Orleans, when the amount involved is over three hundred dollars, exclusive of interest and attorney fees, the plaintiff shall file with the clerk an exact duplicate copy of his petition which shall be annexed by the clerk to the citation and delivered to the constable for service on the defendant.

B. No process or citation shall issue or proceedings be had unless the duplicate copy of the petition is filed in the office of the clerk as herein provided.

C. Fees shall be charged by the clerk for filing the copy of the petition, and by the constable for the service thereof.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961. Amended by Acts 1977, No. 593, §2.



RS 13:2162 - Charges for performance of marriage ceremony and issuance of marriage license

§2162. Charges for performance of marriage ceremony and issuance of marriage license

A. For every marriage performed in the courthouse by any of the judges of the first and second city courts of New Orleans during office hours, there shall be a charge of $5.00. In all other cases the charge shall be fixed by agreement between the judge and the contracting parties.

B. In all cases where the judge issues the marriage license, there shall be an additional charge of two dollars for the license and one dollar for its recordation.

Acts 1960, No. 32, §3, eff. Jan. 1, 1961.



RS 13:2163 - Sheriff, constables, and deputies; powers of peace officers; exemption from liability

§2163. Sheriff, constables, and deputies; powers of peace officers; exemption from liability

The civil sheriff for the parish of Orleans and the constables of the First and Second City Courts of New Orleans and their deputies, are hereby granted the powers of peace officers when carrying out the duties of the court, and are authorized to require incarceration of the subject involved in any of the city, parish or state prisons, precinct stations, or houses of detention in the parish of Orleans. They shall be exempt from liability for their actions in the exercise of this power in the same manner and fashion as liability is excluded generally for peace officers of this state and political subdivisions.

Added by Acts 1964, No. 381, §1.



RS 13:2164 - Clerk of first city court; bond

§2164. Clerk of first city court; bond

Before entering upon the discharge of his duties, the clerk of the first city court of the city of New Orleans shall give bond in favor of the city judge in the amount of twenty thousand dollars conditioned upon the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. This bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Added by Acts 1964, No. 374, §1.



RS 13:2165 - Judicial depository

§2165. Judicial depository

A. The judges of the first and second city courts of the city of New Orleans, sitting en banc, a majority of said judges constituting a quorum, shall by a vote of a majority of those present, designate a solvent bank, or banks, located within the parish of Orleans, as the fiscal agent or agents, as a depository of any and all monies received by the clerks of the said city courts. The said funds shall be so deposited and held subject to the orders of the court, and in accordance with all laws or parts of laws now or hereafter enacted governing any such funds so held and deposited.

B. The bank or banks so designated as fiscal agent for such funds shall furnish adequate security, satisfactory to the said judges, to secure the return and payment of any such deposited funds.

C. It shall be the duty of the judges to endeavor to receive interest on all monies so deposited, and if, for any reason, the fiscal agent, or agents, so designated are unable or unwilling to pay interest on such deposit, the judges of the said city courts are hereby authorized to purchase certificates of deposit, and/or other forms of certificates of indebtedness bearing interest, or they may purchase short-term United States bonds, treasury notes, or certificates.

D. Any and all interest received on all such monies so deposited, or from any certificates of deposit, certificates of indebtedness, or United States bonds, treasury notes, or certificates, shall be used for the general operating expenses of the city courts.

Acts 1991, No. 802, §1.



RS 13:2166 - To 2483.17 Repealed by Acts 1960, No. 32, 3, eff. Jan. 1, 1961

§2166. §§2166 to 2483.17 Repealed by Acts 1960, No. 32, §3, eff. Jan. 1, 1961



RS 13:2485.1 - The City Court of Leesville, Louisiana

PART III. LEESVILLE

§2485.1. The City Court of Leesville, Louisiana

The offices of justice of the peace and constable in Ward 1 of Vernon Parish, Louisiana, and the Mayor's Court in the town of Leesville, Louisiana are abolished, and there is hereby established a court to be styled "The City Court of Leesville, Louisiana", the territorial jurisdiction of which shall extend throughout Ward 1 of Vernon Parish, in which the town (or city) of Leesville, Louisiana, is located. This court shall be composed of a city judge, a city marshal, and a city clerk. The offices of city judge and city marshal shall be filled initially at an election to be called by the governor to be held on or before January 15, 1963; provided, that the parish executive committee shall meet and issue its call for the first primary for the nomination of candidates to be held on the same day as the congressional election in 1962 and shall, if necessary, call a second primary to be held on December 11, 1962. The officers elected in such election shall take office as soon thereafter as is permitted by law and shall serve until the congressional election in 1964. Their successors, elected in 1964 and thereafter, shall serve for terms of six years and shall be elected at the congressional election. If for any reason the election herein provided for is not called by the governor, then the initial judge and marshal shall be elected at the general state election to be held in 1964 and shall serve until their successors are elected at the congressional election in 1966, and the judge and marshal shall be elected at the congressional election every six years thereafter.

Acts 1962, No. 122, §1; Acts 1999, No. 259, §1.



RS 13:2485.2 - Qualifications of judge and marshal

§2485.2. Qualifications of judge and marshal

The city judge must be licensed to practice law in the state of Louisiana for at least five years previous to his election and a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election. The city marshal must be a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election.

Acts 1962, No. 122, §2.



RS 13:2485.3 - Salary and fees of judge

§2485.3. Salary and fees of judge

The city judge shall receive an annual salary payable monthly in equal proportions by the town or city of Leesville and the police jury of Vernon parish, Louisiana, upon the following basis:

(1) If the population of the territorial jurisdiction of the court is less than 10,000, he shall be paid a minimum salary of $3,600.00.

(2) If the population of the territorial jurisdiction of the court is 10,000 or more, but less than 20,000, he shall be paid a minimum salary of $4,800.00.

(3) If the population of the territorial jurisdiction of the court is 20,000 or more, but less than 40,000, he shall be paid a minimum salary of $6,000.00.

(4) If the population of the territorial jurisdiction of the court is 40,000 or more, but less than 100,000, he shall be paid a minimum salary of $7,200.00.

In addition to salary the judge shall receive the same fees as are payable to the justice of the peace in all civil cases where the amount involved does not exceed $100.00, exclusive of interest, and the same fees as are payable to the clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases.

Acts 1962, No. 122, §3.



RS 13:2485.4 - Judge ad hoc; compensation

§2485.4. Judge ad hoc; compensation

A. In case of absence, incapacity or recusation of the city judge, a judge ad hoc shall be appointed under the applicable provisions of Articles 4841-4847 of the Louisiana Code of Criminal Procedure.

B. The compensation of the judge ad hoc so appointed, which shall be proportionately equal to that of the city judge, shall be payable in the same manner and from the same source as the compensation of the city judge and, except in cases of illness or of recusation, shall be deducted from the compensation of the city judge.

Acts 1962, No. 122, §4.



RS 13:2485.5 - Marriage ceremonies

§2485.5. Marriage ceremonies

The city judge may perform the marriage ceremony within the territorial jurisdiction of his court.

Acts 1962, No. 122, §5.



RS 13:2485.6 - Bond of marshal

§2485.6. Bond of marshal

A. The city marshal shall be a resident elector of the territorial jurisdiction of the court. Before entering upon the discharge of his duties he shall give bond in favor of the city judge conditioned for the faithful performance of his duties and for the legal adjustment of all claims incurred against him in his official capacity.

B. Except as provided in R.S. 13:1882(B), the amount of the bond, the premium whereof shall be paid by the governing authority of the city or ward in which the court is domiciled, shall be $1,000 where the population of the territorial jurisdiction of the court is 10,000 or less. In all other cases, and except as otherwise provided by law, the amount of the bond shall be $5,000. This bond may be sued upon by any person damaged in any way by the marshal in the discharge of his official duties.

Acts 1962, No. 122, §6.



RS 13:2485.7 - Marshal as executive officer; deputies

§2485.7. Marshal as executive officer; deputies

A. The marshal is the executive officer of the court. He shall execute the orders and mandates of the court and, in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority of a sheriff.

B. The marshal may, with the approval of the judge, appoint one or more deputy marshals, having the same powers and authority as the marshal, but the marshal shall be responsible for their actions.

Acts 1962, No. 122, §7.



RS 13:2485.8 - Temporary marshal; vacancies

§2485.8. Temporary marshal; vacancies

A. When the marshal is absent or unable to act for any cause, the judge may appoint any other person who is a resident elector of the territorial jurisdiction of the court to serve as a temporary marshal.

B. In case of vacancy in the office of marshal because of death, resignation, or otherwise, the judge may fill the vacancy by appointment if the unexpired term is less than one year, and in such case he shall also fix the amount of the bond.

C. If the unexpired term is for a longer period than one year, a special election to fill the vacancy shall be ordered by the proper legal authority under the general election laws.

Acts 1962, No. 122, §8.



RS 13:2485.9 - Salary of marshal

§2485.9. Salary of marshal

The marshal of the city court shall receive as compensation for his services a minimum salary of $3,600.00 annually, payable monthly on his own warrant and which, except as otherwise indicated, shall be paid in equal proportions by the town or city of Leesville, Louisiana and the police jury of Vernon parish, Louisiana.

Acts 1962, No. 122, §9.



RS 13:2485.10 - Population as determining clerk

§2485.10. Population as determining clerk

If the population of the territorial jurisdiction of the court is 10,000 or less, the judge shall be his own clerk. If the population of the territorial jurisdiction of the court is 10,000 or more, the judge shall appoint a clerk to handle both civil and criminal matters, who shall serve at the pleasure of the judge and until his or her successor is appointed and qualified.

Acts 1962, No. 122, §10.



RS 13:2485.11 - Determination of population

§2485.11. Determination of population

The population of the territorial jurisdiction of the court shall be determined by the last regular federal census or special census, conducted as otherwise provided by law. In the event of deactivation of Fort Polk or if for any other reason there is a serious or substantial depletion in actual population within the territorial jurisdiction of the court, the governing body of the town or city of Leesville and the police jury of the parish of Vernon, Louisiana, may adopt a proper resolution or ordinance requiring the city court, insofar as the salaries of its officers are concerned, to revert to and be governed by the population as determined by the last regular federal census.

Acts 1962, No. 122, §11.



RS 13:2485.12 - Powers and duties of clerk

§2485.12. Powers and duties of clerk

The clerk shall keep the minute entries of the court and a docket of all proceedings had in both civil and criminal matters. He may sign, under the seal of the court, all writs and processes in civil and criminal cases, including citations and subpoenas, and may make and take affidavits for the issuance of arrest warrants in criminal cases and for the issuance of peace bonds, and for all other purposes connected with the functions of the court, but he shall not exercise any judicial powers.

The clerk may also certify to all official documents of the court and administer oaths, and his acts, as such, as well as the certificates issued by him, shall be given the same effect as those of clerks of district courts.

Acts 1962, No. 122, §12.



RS 13:2485.13 - Qualifications of clerk; bond

§2485.13. Qualifications of clerk; bond

The clerk shall have been a qualified elector of the territorial jurisdiction of the court for two years. Before entering upon the discharge of his duties, the clerk shall give bond in favor of the city judge in an amount to be fixed by the judge at not less than $1,000, conditioned for the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. The bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Acts 1962, No. 122, §13.



RS 13:2485.14 - Deputy clerks

§2485.14. Deputy clerks

The city judge may appoint one or more deputy clerks with the prior consent and approval of the governing body of the town or city of Leesville and the police jury of Vernon Parish, Louisiana, to serve at the pleasure of the judge. Deputy clerks shall have the same qualifications, shall post the same bond, and have the same powers and duties as the clerk.

Acts 1962, No. 122, §14.



RS 13:2485.15 - Salary of clerk

§2485.15. Salary of clerk

The salary of the clerk shall be a minimum of $150.00 per month if the population of the territorial jurisdiction of the court is less than 10,000 and a minimum of $250.00 per month if the population of the territorial jurisdiction of the court is 10,000 or more. Such salary shall be paid in equal proportions by the town or city of Leesville and the police jury of the parish of Vernon, state of Louisiana, or in such proportions as they may determine.

Acts 1962, No. 122, §15.



RS 13:2485.16 - Court room and offices

§2485.16. Court room and offices

The town or city of Leesville shall furnish a suitable city court room and suitable offices for the city clerk and marshal. It shall also furnish adequate fireproof vaults or other filing equipment for the preservation of the records of the court.

The expenses of operation and maintenance of the court room and offices shall be borne by the town or city of Leesville and the police jury of Vernon Parish, Louisiana, in equal proportions.

Acts 1962, No. 122, §16.



RS 13:2485.17 - Seal

§2485.17. Seal

The court shall be provided with a seal which shall contain a vignette of the state seal, with the words "Seal of the City Court of Leesville, Louisiana", which shall be used on all orders, writs and processes issuing from the court. However the absence of the seal shall not affect the validity of such documents.

Acts 1962, No. 122, §17.



RS 13:2485.18 - Civil Procedure

§2485.18. Civil Procedure

The civil jurisdiction of the city court and the pleading, practice and procedure followed, including appellate procedure, shall be governed by the applicable provisions of the Louisiana Code of Civil Procedure.

Acts 1962, No. 122, §18.



RS 13:2485.19 - Service of writs and processes

§2485.19. Service of writs and processes

Service on all writs and processes in civil and criminal cases issuing from the city court shall be made by the marshal or by any sheriff or deputy sheriff where they respectively exercise their authority, or by any police officer in the town or city of Leesville or the parish of Vernon, where the service is to be made. It shall be the duty of these officers to execute all such writs and processes which are placed in their hands for service by the direction of the court.

Acts 1962, No. 122, §19.



RS 13:2485.20 - Court reporter; fees

§2485.20. Court reporter; fees

A. The city judge shall appoint the clerk as court reporter or appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony taken by the court reporter.

B. Except in pauper causes, the fees of the court reporter in civil cases shall be charged as costs in the litigation, but shall be paid primarily by the plaintiff upon completion of the transcript of the testimony, and the plaintiff shall be primarily responsible therefor, or on his failure to do so, by the defendant or any other party, and the reporter shall not be required to file the transcript before payment.

Acts 1962, No. 122, §20.



RS 13:2485.21 - Criminal jurisdiction

§2485.21. Criminal jurisdiction

The criminal jurisdiction of the city court is limited to the trial of offenses committed within its territorial jurisdiction which are not punishable by imprisonment at hard labor, including the trial of cases involving the violation of any city or parochial ordinance.

The city judge also may require bonds to keep the peace; issue warrants of arrest, examine, commit and admit to bail and discharge; and hold preliminary examinations in all cases not capital.

Acts 1962, No. 122, §21.



RS 13:2485.22 - Criminal prosecution

§2485.22. Criminal prosecution

A. Criminal prosecution shall be by affidavit, information or indictment, as provided by law, and shall be tried without a jury.

B. The prosecution and the defense are entitled to compulsory process to procure attendance of their respective witnesses, but not more than six witnesses may be summoned for either side, except on leave of court and on proper showing of necessity made to appear by affidavit.

Acts 1962, No. 122, §22.



RS 13:2485.23 - Criminal appeals

§2485.23. Criminal appeals

Appeals in all criminal cases tried in the city court shall be allowed, as provided in Article VII, Sections 10 through 36 of the Constitution, and shall be taken within the time prescribed in the Code of Criminal Procedure.

Appeals to the Supreme Court shall be returnable within not less than fifteen days nor more than sixty days from the order of appeal. Appeals to the district courts shall be returnable within ten days from the order of appeals.

Acts 1962, No. 122, §23.



RS 13:2485.24 - Transcript on appeal

§2485.24. Transcript on appeal

In an appeal from a judgment rendered in a criminal case by the city court, the clerk, or the city judge, shall at once make a transcript of the proceedings in the case, and shall file the same in the office of the clerk of court to which the appeal is returnable.

In cases where the appeal is on trial de novo, the transcript shall consist of the affidavit, the information or the indictment, as the case may be.

Acts 1962, No. 122, §24.



RS 13:2485.25 - Collection of fines, forfeitures, penalties and costs

§2485.25. Collection of fines, forfeitures, penalties and costs

Except as otherwise provided by special laws, the clerk of the city court or the marshal, as designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected by them, excluding costs, shall be paid into the town or city treasury for the town or city of Leesville when the prosecution is on behalf of the city or town of Leesville, into the treasury for the village or town of New Llano when the prosecution is on behalf of the village or town of New Llano, and into the parish treasury when the prosecution is on behalf of the state or parish.

Acts 1962, No. 122, §25. Amended by Acts 1964, No. 468, §1.



RS 13:2485.26 - Costs

§2485.26. Costs

A. Except as otherwise provided by law, in all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty which may be legally imposed, costs of court in an amount not to exceed twenty dollars.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court and for payment of clerical fees and other similar expenditures as may be approved by the judge.

Acts 1962, No. 122, §26. Amended by Acts 1983, 1st Ex. Sess., No. 9, §1; Acts 1991, No. 290, §1.



RS 13:2485.27 - Traffic violations bureau

§2485.27. Traffic violations bureau

The city judge shall establish, under his supervision and as part of the court, a traffic violations bureau and adopt the necessary rules for its operation and administration. For such purposes, the city judge is empowered to appoint one or more clerks who shall be charged with the administration of the bureau and whose compensation shall be paid by the town or city of Leesville and the police jury of Vernon parish, with their prior approval, in such proportions and amounts as the respective governing authorities may designate.

Acts 1962, No. 122, §27.



RS 13:2485.28 - Sessions

§2485.28. Sessions

The city court shall be open every day for the transaction of the judicial business before it, except on legal holidays, and shall hold its sessions in accordance with the rules and regulations that it shall adopt.

Acts 1962, No. 122, §28.



RS 13:2485.29 - Rules for conduct of business

§2485.29. Rules for conduct of business

The city court may adopt and from time to time amend its rules for the conduct of the judicial business before it.

Acts 1962, No. 122, §29.



RS 13:2487.1 - City Court of Slidell

PART IV. SLIDELL

§2487.1. City Court of Slidell

The offices of justice of the peace and constable in Ward 9 and that part of Ward 8 of St. Tammany Parish within the city of Slidell and the mayor's court in the city of Slidell are abolished, and there is hereby established a court to be styled a City Court of Slidell, Louisiana. The territorial jurisdiction of the court shall extend throughout Ward 8 and Ward 9 of St. Tammany Parish. In that part of Ward 8 outside of the city of Slidell, the subject matter jurisdiction of the Eighth Ward Justice of the Peace Court shall be the same as provided by law for other justice of the peace courts. The jurisdiction of the mayor's court for the town of Pearl River, Louisiana shall remain unchanged and unaffected by the provisions of this Section. The City Court of Slidell shall be composed of a city judge, a marshal, and a clerk of said court. The judge and marshal of the city court shall be elected at the congressional election every six years thereafter.

Acts 1964, No. 102, §1. Amended by Acts 1982, No. 421, §1.



RS 13:2487.2 - Qualifications of judge and marshal

§2487.2. Qualifications of judge and marshal

The city judge must be licensed to practice law in the state of Louisiana for at least eight years previous to his election and a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election. The city marshal must be a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election.

Acts 1964, No. 102, §2; Acts 2008, No. 196, §1.



RS 13:2487.3 - Salary and fees of judge

§2487.3. Salary and fees of judge

The city judge shall receive an annual salary payable monthly in equal proportions by the city of Slidell and the police jury of St. Tammany parish, Louisiana, upon the following basis:

(1) If the population of the territorial jurisdiction of the court is less than 10,000, he shall be paid a minimum salary of $3,600.00.

(2) If the population of the territorial jurisdiction of the court is 10,000 or more, but less than 20,000, he shall be paid a minimum salary of $4,800.00.

(3) If the population of the territorial jurisdiction of the court is 20,000 or more, but less than 40,000, he shall be paid a minimum salary of $6,000.00.

(4) If the population of the territorial jurisdiction of the court is 40,000 or more, but less than 100,000, he shall be paid a minimum salary of $7,200.00.

In addition to salary the judge shall receive the same fees as are payable to the justice of peace in all civil cases where the amount involved does not exceed $100.00, exclusive of interest, and the same fees as are payable to the clerks of district courts in all other civil cases. He shall not receive any fees in criminal matters, including peace bond cases.

Acts 1964, No. 102, §3.



RS 13:2487.4 - Judge ad hoc; compensation

§2487.4. Judge ad hoc; compensation

A. In case of absence, incapacity or recusation of the city judge, a judge ad hoc shall be appointed under the applicable provisions of Articles 4841-4847 of the Louisiana Code of Civil Procedure.

B. The compensation of the judge ad hoc so appointed, which shall be proportionately equal to that of the city judge, shall be payable in the same manner and from the same source as the compensation of the city judge and, except in cases of illness or of recusation, shall be deducted from the compensation of the city judge.

C. The city judge shall be entitled to an annual vacation of thirty days with pay. The judge ad hoc appointed to serve in his place shall be paid an amount proportionate to the salary of the city judge for the time served, payable in equal proportions by the city of Slidell and the police jury of St. Tammany Parish.

Acts 1964, No. 102, §4.



RS 13:2487.5 - Marriage ceremonies

§2487.5. Marriage ceremonies

The city judge may perform the marriage ceremony within the territorial jurisdiction of his court.

Acts 1964, No. 102, §5.



RS 13:2487.6 - Bond of marshal

§2487.6. Bond of marshal

A. The city marshal shall be a resident elector of the territorial jurisdiction of the court. Before entering upon the discharge of his duties he shall give bond in favor of the city judge conditioned for the faithful performance of his duties and for the legal adjustment of all claims incurred against him in his official capacity.

B. Except as provided in L.R.S. 13:1882(B), the amount of the bond, the premium whereof shall be paid by the governing authority of the city or ward in which the court is domiciled, shall be $1,000 where the population of the territorial jurisdiction of the court is 10,000 or less. In all other cases, and except as otherwise provided by law, the amount of the bond shall be $5,000. This bond may be sued upon by any person damaged in any way by the marshal in the discharge of his official duties.

Acts 1964, No. 102, §6.



RS 13:2487.7 - Marshal as executive officer; deputies

§2487.7. Marshal as executive officer; deputies

A. The marshal is the executive officer of the court. He shall execute the orders and mandates of the court and, in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority as a sheriff.

B. The marshal may, with the approval of the judge, appoint one or more deputy marshals, having the same powers and authority as the marshal, but the marshal shall be responsible for their actions.

Acts 1964, No. 104, §7.



RS 13:2487.8 - Temporary marshal; vacancies

§2487.8. Temporary marshal; vacancies

A. When the marshal is absent or unable to act for any cause, the judge may appoint any other person who is a resident elector of the territorial jurisdiction of the court to serve as a temporary marshal.

B. In case of vacancy in the office of marshal because of death, resignation, or otherwise, the judge may fill the vacancy by appointment if the unexpired term is less than one year, and in such case he shall also fix the amount of the bond.

C. If the unexpired term is for a longer period than one year, a special election to fill the vacancy shall be ordered by the proper legal authority under the general election laws.

Acts 1964, No. 102, §8.



RS 13:2487.9 - Salary of marshal

§2487.9. Salary of marshal

The marshal of the city court shall receive as compensation for his services a minimum salary of forty-eight hundred dollars annually, payable monthly on his own warrant and which, except as otherwise indicated, shall be paid in equal proportions by the city of Slidell, Louisiana and the police jury of St. Tammany Parish, Louisiana.

Acts 1964, No. 102, §9. Amended by Acts 1973, No. 180, §1.



RS 13:2487.10 - Population as determining clerk

§2487.10. Population as determining clerk

If the population of the territorial jurisdiction of the court is 10,000 or less, the judge shall be his own clerk. If the population of the territorial jurisdiction of the court is 10,000 or more, the judge shall appoint a clerk to handle both civil and criminal matters, who shall serve at the pleasure of the judge and until his or her successor is appointed and qualified.

Acts 1964, No. 102, §10.



RS 13:2487.11 - Determination of population

§2487.11. Determination of population

The population of the territorial jurisdiction of the court shall be determined by the last regular federal census or any such other special census which has been conducted and is acceptable to either the city of Slidell, the Parish of St. Tammany, or the State of Louisiana for any official purpose.

Acts 1964, No. 102, §11.



RS 13:2487.12 - Powers and duties of clerk

§2487.12. Powers and duties of clerk

The clerk shall keep the minute entries of the court and a docket of all proceedings had in both civil and criminal matters. He may sign, under the seal of the court, all writs and processes in civil and criminal cases, including citations and subpoenas, and may make and take affidavits for the issuance of arrest warrants in criminal cases and for the issuance of peace bonds, and for all other purposes connected with the functions of the court, but he shall not exercise any judicial powers.

The clerk may also certify to all official documents of the court and administer oaths, and his acts, as such, as well as the certificates issued by him, shall be given the same effect as those of clerks of district courts.

Acts 1964, No. 102, §12.



RS 13:2487.13 - Qualifications of clerk; bond

§2487.13. Qualifications of clerk; bond

The clerk shall have been a qualified elector of the territorial jurisdiction of the court for two years. Before entering upon the discharge of his duties, the clerk shall give bond in favor of the city judge in an amount to be fixed by the judge at not less than $1,000, conditioned for the faithful performance of his duties and for the discharge of all claims incurred against him in his official capacity. The bond may be sued upon by any person damaged in any way by the fault of the clerk in the discharge of his official duties.

Acts 1964, No. 102, §13.



RS 13:2487.14 - Deputy clerks

§2487.14. Deputy clerks

The city judge may appoint one or more deputy clerks with the prior consent and approval of the governing body of the city of Slidell and the police jury of St. Tammany Parish, Louisiana, to serve at the pleasure of the judge. Deputy clerks shall have the same qualifications, shall post the same bond, and have the same powers and duties as the clerk.

Acts 1964, No. 102, §14.



RS 13:2487.15 - Salary of clerk

§2487.15. Salary of clerk

The salary of the clerk shall be a minimum of four hundred dollars per month. Such salary shall be paid in equal proportions by the city of Slidell and the police jury of the parish of St. Tammany, state of Louisiana.

Acts 1964, No. 102, §15. Amended by Acts 1973, No. 180, §1.



RS 13:2487.16 - Court room and offices

§2487.16. Court room and offices

The city of Slidell shall furnish a suitable city court room and suitable offices for the city clerk and marshal. It shall also furnish adequate fireproof vaults or other filing equipment for the preservation of the records of the court.

The expenses of operation and maintenance of the court room and offices shall be borne by the city of Slidell and the police jury of St. Tammany Parish, Louisiana, in equal proportions.

Acts 1964, No. 102, §16.



RS 13:2487.17 - Seal

§2487.17. Seal

The court shall be provided with a seal which shall contain a vignette of the state seal, with the words, "Seal of the City Court of Slidell, Louisiana", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Acts 1964, No. 102, §17.



RS 13:2487.18 - Civil procedure

§2487.18. Civil procedure

The civil jurisdiction of the city court and the pleading, practice and procedure followed, including appellate procedure, shall be governed by the applicable provisions of the Louisiana Code of Civil Procedure.

Acts 1964, No. 102, §18.



RS 13:2487.19 - Service of writs and processes

§2487.19. Service of writs and processes

Service on all writs and processes in civil and criminal cases issuing from the city court shall be made by the marshal or by any sheriff or deputy sheriff where they respectively exercise their authority, or by any police officer in the city of Slidell or the Parish of St. Tammany, where the service is to be made. It shall be the duty of these officers to execute all such writs and processes which are placed in their hands for service by the direction of the court.

Acts 1964, No. 102, §19.



RS 13:2487.20 - Court reporter; fees

§2487.20. Court reporter; fees

A. The city judge shall appoint the clerk as court reporter or appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony taken by the court reporter.

B. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, but shall be paid primarily by the plaintiff upon completion of the transcript of the testimony, and the plaintiff shall be primarily responsible therefor, or on his failure to do so, by the defendant or any other party, and the reporter shall not be required to file the transcript before payment.

Acts 1964, No. 102, §20.



RS 13:2487.21 - Criminal jurisdiction

§2487.21. Criminal jurisdiction

The criminal jurisdiction of the city court is limited to the trial of offenses committed within its territorial jurisdiction, which are not punishable by imprisonment at hard labor, including the trial of cases involving the violation of any city or parochial ordinance.

The city judge also may require bonds to keep the peace; issue warrants of arrest, examine, commit and admit to bail and discharge; and hold preliminary examinations in all cases not capital.

Acts 1964, No. 102, §21.



RS 13:2487.22 - Criminal prosecution

§2487.22. Criminal prosecution

A. Criminal prosecution shall be by affidavit, information or indictment, as provided by law, and shall be tried without a jury.

B. The prosecution and the defense are entitled to compulsory process to procure attendance of their respective witnesses, but not more than six witnesses may be summoned for either side, except on leave of court and on proper showing of necessity made to appear by affidavit.

Acts 1964, No. 102, §22.



RS 13:2487.23 - Criminal appeals

§2487.23. Criminal appeals

Appeals in all criminal cases tried in the city court shall be allowed, as provided in Article VII, Sections 10 through 36 of the Constitution, and shall be taken within the time prescribed in the Code of Criminal Procedure.

Appeals to the Supreme Court shall be returnable within not less than fifteen days nor more than sixty days from the order of appeal. Appeals to the district courts shall be returnable within ten days from the order of appeal.

Acts 1964, No. 102, §23.



RS 13:2487.24 - Transcript on appeal

§2487.24. Transcript on appeal

In an appeal from a judgment rendered in a criminal case by the city court, the clerk, or the city judge, shall at once make a transcript of the proceedings in the case, and shall file the same in the office of the clerk of court to which the appeal is returnable.

In cases where the appeal is on trial de novo, the transcript shall consist of the affidavit, the information or the indictment, as the case may be.

Acts 1964, No. 102, §24.



RS 13:2487.25 - Collection of fines, forfeitures, penalties and costs

§2487.25. Collection of fines, forfeitures, penalties and costs

Except as otherwise provided by special laws, the clerk of court of the city court or the marshal, as designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected by them, excluding costs, shall be paid into the city treasury for the city of Slidell when the prosecution is on behalf of the city, and into the parish treasury when the prosecution is on behalf of the state or parish.

Acts 1964, No. 102, §25.



RS 13:2487.26 - Costs

§2487.26. Costs

A. Except as otherwise provided by law, in all criminal matters, including traffic violations cases, the city court may assess, in addition to the fine or other penalty which may be legally imposed costs of court in an amount not to exceed those costs allowed in the twenty-second judicial district court.

B. Except as otherwise provided by law, the proceeds derived from these costs shall be deposited in a special account which shall be subject to audit, and used for the operational expenses of the court and for payment of clerical fees and other similar expenditures as may be approved by the judge.

Acts 1964, No. 102, §26. Amended by Acts 1973, No. 180, §1.



RS 13:2487.27 - Traffic violations bureau

§2487.27. Traffic violations bureau

The city judge shall establish, under his supervision and as part of the court, a traffic violations bureau and adopt the necessary rules for its operation and administration. For such purposes, the city judge is empowered to appoint one or more clerks who shall be charged with the administration of the bureau and whose compensation shall be paid by the city of Slidell and the police jury of St. Tammany Parish, with their prior approval, in such proportions and amounts as the respective governing authorities may designate.

Acts 1964, No. 102, §27.



RS 13:2487.28 - Sessions

§2487.28. Sessions

The city court shall be open every day for the transaction of the judicial business before it, except on legal holidays, and shall hold its sessions in accordance with the rules and regulations that it shall adopt.

Acts 1964, No. 102, §28.



RS 13:2487.29 - Rules for conduct of business

§2487.29. Rules for conduct of business

The city court may adopt and from time to time amend its rules for the conduct of the judicial business before it.

Acts 1964, No. 102, §29.



RS 13:2487.30 - Operational expenses; judicial determination

§2487.30. Operational expenses; judicial determination

A. The operational expenses of the city court shall include but are not limited to all of the following:

(1) The salaries for court reporters, stenographers, clerical assistants, secretaries, the clerk of court, deputy clerks, minute clerks, filing clerks, accountants, bookkeepers, law clerks, and all other court personnel and administrative staff.

(2) The purchase of stationery, books, office supplies, computers, postage, uniforms, furniture, filing cabinets, furnishings, and similar items.

(3) The purchase or lease of any other such equipment as may be useful or necessary for the proper conduct of the court's judicial business.

B. The judge of the city court shall determine and have approval over which expenses are useful or necessary for the proper operation of the court.

C. The definition of "operational expenses" of the city court shall not limit or exclude any and all other funds, salaries, expenses, or other monies as otherwise entitled by law.

Acts 2001, No. 218, §1.



RS 13:2488.1 - City Court of Franklin; officials and employees; provisions governing

PART V. FRANKLIN

§2488.1. City Court of Franklin; officials and employees; provisions governing

A. Effective September 1, 1968 the offices of the justice of the peace and constable in Ward Three of St. Mary Parish, Louisiana, and the Mayor's Court in the town of Franklin, St. Mary Parish, Louisiana, are abolished and there is hereby established and created a court to be styled the City Court of the town of Franklin, Louisiana, the territorial jurisdiction of which shall extend throughout the town of Franklin, Louisiana and throughout the whole of Ward Three of St. Mary Parish, Louisiana. The court shall be composed of a city judge, a marshal and a clerk of said court. The offices of city judge and marshal shall be filled initially by election by the qualified electors of Ward Three of St. Mary Parish, Louisiana at the general election for Representatives in Congress to be held in Louisiana on the first Tuesday next following the first Monday in November, 1968. The city judge and marshal then elected shall serve a term to commence on January 1, 1969 and they shall serve until their successors are elected at the congressional election of 1972, and successor judges and marshals shall be elected at the congressional election every six years thereafter. The court shall be domiciled in Franklin, St. Mary Parish, Louisiana.

B. Unless inconsistent herewith and except as otherwise specifically provided herein, the general provisions of Title 13, Chapter 7, Part I, Sub-Part A, Revised Statutes of Louisiana (R.S. 13:1871, et seq.), shall be applicable to and shall govern and regulate the City Court of the Town of Franklin, Louisiana, and its officers.

Added by Acts 1968, No. 16, §1, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1968, Ex.Sess., No. 29, §1; Acts 1970, No. 364, §2.



RS 13:2488.2 - Rules for conduct of business

§2488.2. Rules for conduct of business

A. The city court may adopt and from time to time amend its rules for the conduct of the judicial business before it.

B. The city court shall have such term and sessions for the transaction of its judicial business as shall be fixed, from time to time, by the rules adopted by the court.

Added by Acts 1968, No. 16, §2, emerg. eff. July 4, 1968, at 10:05 A.M.



RS 13:2488.3 - Salary and fees of judge

§2488.3. Salary and fees of judge

The city court judge shall receive the salary, compensation, and fees provided in R.S. 13:1874, except that the judge shall receive a minimum annual salary of twelve thousand dollars, payable monthly. Said salary shall be paid by the governing authorities of the city of Franklin and the parish of St. Mary in a proportion the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional salary as they may from time to time deem proper. The judge's salary shall not be decreased during the judge's term of office.

Added by Acts 1968, No. 16, §3, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1979, No. 126, §1; Acts 1995, No. 526, §1.



RS 13:2488.4 - Salary of marshal

§2488.4. Salary of marshal

The marshal of the city court shall receive a minimum annual salary of four thousand four hundred forty dollars, payable monthly. Said salary shall be paid by the governing authorities of the city of Franklin and the parish of St. Mary in a proportion the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1968, No. 16, §4, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1979, No. 126, §1; Acts 1995, No. 526, §1.



RS 13:2488.5 - Salaries of clerk and deputies

§2488.5. Salaries of clerk and deputies

A. The salaries of the clerk, if any, and of the deputy clerks, if any, shall be paid by the governing authorities of the city of Franklin and the parish of St. Mary in a proportion which the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census.

B. The clerk shall receive a minimum salary of six hundred dollars per month and the deputy clerk shall receive a minimum salary of two hundred seventy-five dollars per month. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1968, No. 16, §5, emerg. eff. July 4, 1968, at 10:05 A.M. Amended by Acts 1979, No. 126, §1; Acts 1995, No. 526, §1.



RS 13:2488.6 - Courtroom and offices

§2488.6. Courtroom and offices

The expenses of operation and maintenance of the courtroom and offices shall be apportioned equally between the governing authorities of the city of Franklin and the parish of St. Mary in a proportion which the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional expenses as they may deem proper.

Added by Acts 1968, No. 16, §6, emerg. eff. July 4, 1968, at 10:05 A.M.; Acts 1995, No. 526, §1.



RS 13:2488.7 - Collection of fines, forfeitures, penalties and costs

§2488.7. Collection of fines, forfeitures, penalties and costs

The city judge or any officer of the city court as may be designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected, excluding costs, shall be paid into the town treasury of the town of Franklin when the prosecution is on behalf of the town, and into the parish treasury when the prosecution is on behalf of the state or the parish.

Added by Acts 1968, No. 16, §7, emerg. eff. July 4, 1968, at 10:05 A.M.



RS 13:2488.8 - Criminal matters; costs

§2488.8. Criminal matters; costs

A. In all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty imposed, costs of court in an amount not to exceed fifteen dollars.

B. The proceeds derived from these costs shall be deposited in a special account which shall be subject to audit and used for the operational expenses of the court.

C. As an example, but without limitation, the proceeds derived from these costs may be used from time to time for the operational expenses of the court and for the employment by the judge of secretaries, accountants, stenographers, filing clerks, bookkeepers, reporters and other court employees as well as for the purchase of stationery, books, office supplies and such other equipment, all as may be useful or necessary for the proper conduct of the court's judicial business, and all as may be approved by the court.

D. From time to time, and one or more times, the proceeds derived from such costs, in excess of that necessary for the proper conduct of the court's business, may, with the approval of the judge, be paid, into the treasury of the city of Franklin and into the treasury of the parish of St. Mary in the proportion which the population of the city of Franklin within Ward Three of St. Mary Parish and the population of the unincorporated portions of Ward Three of St. Mary Parish bear to the total population of Ward Three of St. Mary Parish as determined and adjusted from time to time by the decennial United States census. The governing authorities of the city of Franklin, the parish of St. Mary, or either of them, may pay such additional proceeds as they may deem proper.

Added by Acts 1968, No. 16, §8, emerg. eff. July 4, 1968, at 10:05 A.M.; Acts 1985, No. 24, §1; Acts 1995, No. 526, §1.



RS 13:2488.21 - Establishment

PART VI. BAKER

§2488.21. Establishment

"The City Court of Baker Louisiana" hereafter referred to as "The city court" as now or hereafter established by and in the Home Rule Charter of the city of Baker is hereby ratified and confirmed, and is hereby declared to be established and to exist as provided in said home rule charter, subject to the provisions of the charter and of this Part.

Acts 1970, No. 424, §1.



RS 13:2488.22 - Territorial jurisdiction; venue

§2488.22. Territorial jurisdiction; venue

A. The territorial jurisdiction of the city court shall extend throughout the city of Baker, as the same now exists or may hereinafter be changed or altered. The city court shall be composed of a city judge, a clerk of court, a city marshal, and such other personnel as are deemed necessary for the proper operation of the court.

B. The venue shall be as provided by law.

Acts 1970, No. 424, §2. Acts 1986, No. 226, §1.



RS 13:2488.23 - Civil jurisdiction and procedure

§2488.23. Civil jurisdiction and procedure

The civil jurisdiction, and the pleadings, practice, and procedure of the court, shall be as provided by law.

Acts 1970, No. 424, §3. Amended by Acts 1975, No. 716, §1. Acts 1986, No. 226, §1.



RS 13:2488.24 - Jurisdiction; criminal

§2488.24. Jurisdiction; criminal

The city court shall have criminal jurisdiction concurrent with that of the district court of offenses committed in the city of Baker, Louisiana, and not punishable by imprisonment, at hard labor, under the laws of this state, and exclusive criminal jurisdiction of the violation of the ordinances of the city of Baker, Louisiana, with the power to hold preliminary examinations in all cases not capital, and to require bonds to keep the peace. The prosecution of all criminal cases before the city court shall be by affidavit or information, stating briefly the nature and cause of the accusation. The prosecution and the defense shall have compulsory process to procure the attendance of their respective witnesses.

Acts 1970, No. 424, §4. Amended by Acts 1975, No. 716, §1.



RS 13:2488.25 - Court reporter

§2488.25. Court reporter

The judge of the city court shall approve competent court reporters who shall be charged with the duty of taking testimony in all record cases coming before the court. The payment of the fee for the services of the reporter shall be made by the plaintiff upon the filing of the transcript of testimony, and the court reporter is not required to file such transcription with the clerk of court prior to such payment.

Acts 1970, No. 424, §5.



RS 13:2488.26 - Marriage ceremonies

§2488.26. Marriage ceremonies

The city judge shall have the authority to perform marriage ceremonies.

Acts 1970, No. 424, §6.



RS 13:2488.27 - Judge

§2488.27. Judge

A. The judge of the city court shall be a duly licensed and practicing attorney who has been in the active practice of law before the courts of Louisiana for at least five years immediately preceding the election and who is a duly qualified elector and resident of the city of Baker, East Baton Rouge Parish, Louisiana. The judge shall be elected for a term of six years by the duly qualified electors of the city of Baker.

B. The judge shall hold no other public office except that of notary public or membership in the reserve defense establishment. The judge shall not be a public officer, official, or employee nor shall he hold any public or political office or be an officer, official, employee or member of any political organization, committee, or factional group. The salary of the judge payable by the city shall be as fixed by the city council until changed by the council, by ordinance. No fee basis compensation shall be established by the council.

C. Repealed by Acts 1975, No. 742, §4, eff. July 1, 1975; Acts 1975, No. 825, §4, eff. July 1, 1975.

Acts 1970, No. 424, §7. Amended by Acts 1974, No. 437, §1; Acts 1975, No. 716, §1; Acts 1975, No. 742, §4, eff. July 1, 1975; Acts 1975, No. 825, §4, eff. July 1, 1975; Acts 1986, No. 226, §1.



RS 13:2488.28 - Clerk

§2488.28. Clerk

The city judge shall appoint a suitable person who shall be the clerk of the city court. The clerk shall be appointed for both civil and criminal sections of the court. The clerk shall perform such functions and responsibilities as are provided by law. The clerk shall receive such annual salary as may be fixed, from time to time by the council by ordinance. The city clerk of court shall be subject to removal from office at any time by the judge of the court.

Acts 1970, No. 424, §8. Acts 1986, No. 226, §1.



RS 13:2488.29 - Seal of court

§2488.29. Seal of court

The city court shall be provided with a seal which shall contain a vignette of the state seal, with the words "Seal of the City Court of Baker, Louisiana", which seal shall be used on all process, orders and writs issuing from the court in all civil matters.

Acts 1970, No. 424, §9.



RS 13:2488.30 - Court employees

§2488.30. Court employees

The chief of police of the city of Baker or his designee shall serve as the executive officer of the court, and he shall do and perform all normal duties of a marshall, and in the execution of the court's orders and mandates, and in making arrests and preserving the peace, he shall have the powers of a sheriff. Before entering upon the discharge of his duties, as the executive officer of the court, the chief of police shall give bond in the sum of one thousand dollars, for the faithful performance of his duties. The city judge may appoint a pro tempore executive officer of the court, to serve in the place of the chief of police, in case of the absence, refusal or inability of the chief of police or his designee, to act for any cause.

Acts 1970, No. 424, §10.



RS 13:2488.31 - Rules of court

§2488.31. Rules of court

The city court shall be empowered and authorized to make and promulgate rules and regulations governing the hours and days during which the court shall sit for the hearing of civil and criminal cases, and such other rules and regulations as may be necessary or incidental to the proper handling of the business of said court, insofar as said rules and regulations are not in conflict with the express provisions of law. The rules and regulations of the court shall be promulgated by posting in a conspicuous place, on the door of the city courtroom and the door of the office of the city judge, and when so promulgated, shall be in full force and effect.

Acts 1970, No. 424, §11.



RS 13:2488.32 - Vacancy

§2488.32. Vacancy

In the event there is a vacancy in the office of the city judge, because of death, resignation or otherwise, the office shall be filled as provided by law.

Acts 1970, No. 424, §12.



RS 13:2488.33 - Recusation of judge

§2488.33. Recusation of judge

The city judge may recuse himself or may be recused as provided by law. In case of absence or incapacity or recusation of the city judge, a judge ad hoc shall be appointed in the manner provided by law. In the event of the failure or inability of the city judge to make such appointment, a district judge of the district in which the city court is situated may make such appointment.

Acts 1970, No. 424, §13. Acts 1986, No. 226, §1.



RS 13:2488.34 - Fines, forfeitures and penalties

§2488.34. Fines, forfeitures and penalties

All fines, forfeitures of bonds, and penalties, excluding costs, shall be paid into the city treasury.

Acts 1970, No. 424, §14.



RS 13:2488.35 - Appeals

§2488.35. Appeals

Appeals in all civil and criminal matters shall be as provided by law.

Acts 1970, No. 424, §15. Amended by Acts 1975, No. 716, §1.



RS 13:2488.36 - Court costs

§2488.36. Court costs

In all civil cases, the court costs shall be those designated and promulgated in the rules and regulations of the city court. In all criminal matters, including traffic violations, the city judge may assess, in addition to the fine and other costs, an amount not to exceed five dollars, which as collected, shall be paid into the general fund of the city.

Acts 1970, No. 424, §16. Amended by Acts 1975, No. 716, §1.



RS 13:2488.37 - Court facilities

§2488.37. Court facilities

The city of Baker, Louisiana, shall furnish a suitable place, together with the necessary books, records, equipment and supplies for holding said court and shall provide suitable furnished offices for the city judge, city marshall, and city clerk; said offices to be equipped with fire-proof vaults or filing systems to insure preservation of city court records.

Acts 1970, No. 424, §17.



RS 13:2488.38 - Law governing

§2488.38. Law governing

Except as otherwise provided herein, or in the Home Rule Charter of the city of Baker, the city court shall be governed and operated in accordance with the provisions of R.S. 13:1871 et seq.

Acts 1970, No. 424, §18.



RS 13:2488.39 - Baker; vacation of judge of city court

§2488.39. Baker; vacation of judge of city court

The judge of the City Court of Baker, Louisiana is entitled to an annual vacation of one month with pay at a time to be chosen by the judge.

Added by Acts 1975, No. 715, §1.



RS 13:2488.40 - Baker City Court; additional warrant recall fees; Misdemeanor Detention Fund

§2488.40. Baker City Court; additional warrant recall fees; Misdemeanor Detention Fund

A. The Baker City Court shall levy and impose a warrant recall fee of fifty dollars on all persons who fail to appear as ordered on all misdemeanor offenses and traffic offenses where a warrant for arrest is issued, the proceeds of which shall be used to pay the expenses of operating a misdemeanor detention facility in the parish. No more than four warrant recall fees shall be imposed by each judge against any person pursuant to the provisions of this Subsection.

B. The clerk of court shall place all sums collected or received pursuant to this Section with the finance director for the parish of East Baton Rouge, who shall place the funds in a separate account to be designated as the Misdemeanor Detention Fund. All monies in this account shall be used solely for the purpose of paying expenses associated with the operation of a misdemeanor detention facility in the parish. The finance director shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. All law enforcement agencies within the parish shall confer for the purpose of creating and implementing additional pilot programs for the periodic targeted enforcement of outstanding warrants until sufficient revenues are generated to sustain the permanent operation of the misdemeanor detention facility.

D. The mayor-president for the parish of East Baton Rouge shall be authorized to expend funds and enter into cooperative endeavor agreements with all courts, the sheriff of East Baton Rouge Parish, and all other law enforcement agencies within the parish in order to carry out the provisions of this Section, subject to the approval of the Metropolitan Council of East Baton Rouge Parish.

E. The mayor-president through the finance department shall report quarterly to the Metropolitan Council and the courts within the parish on the matters set forth in this Section, including recommendations regarding necessary adjustments and the financial feasibility of the misdemeanor warrant enforcement programs.

Acts 2014, No. 308, §1.



RS 13:2488.51 - City Court of Marksville; officials and employees; provisions governing

PART VII. MARKSVILLE

§2488.51. City Court of Marksville; officials and employees; provisions governing

A. The offices of the justice of the peace and constable in Ward 2 of Avoyelles Parish, Louisiana, the Mayor's Court of the Town of Marksville, Avoyelles Parish, Louisiana, are abolished, and there is hereby created and established a court, to be styled the City Court of the Town of Marksville, Louisiana, the territorial jurisdiction of which shall extend throughout the town of Marksville, Louisiana and throughout the whole of Ward 2, Avoyelles Parish, Louisiana. The court shall be composed of a city judge, a marshal and a clerk of said court. The offices of city judge and marshal shall be filled initially by appointment by the governor. The court shall be domiciled in Marksville, Avoyelles Parish, Louisiana.

B. The offices of the justice of the peace and constable of Ward 2 of Avoyelles Parish are hereby abolished upon the expiration of the terms of office of the incumbent justices of the peace and constables thereof. Until the expiration of the terms of office of the incumbent justices of the peace and constables, the jurisdiction of the justice of the peace court shall be exclusive jurisdiction to the extent of the jurisdiction presently vested in the justice of the peace court by the constitution and the laws of this state.

C. The city judge and marshal appointed by the governor shall serve until their successors are elected by the qualified electors of Ward 2 of Avoyelles Parish, Louisiana, at the general election for Representatives in Congress, to be held in Louisiana on the first Tuesday next following the first Monday in November, 1974, and their successors shall be elected thereafter in conformity with the provisions of Article VII of Section 51 of the Louisiana Constitution of 1921 and other applicable provisions of the law.

D. Unless inconsistent herewith and except as otherwise specifically provided herein, the general provisions of Title 13, Chapter 7, Part 1, Sub-Part A, Revised Statutes of Louisiana (R.S. 13:1871, et seq.), shall be applicable to and shall govern and regulate the city court of the town of Marksville, Louisiana, and its officers.

Added by Acts 1971, No. 16, §1.



RS 13:2488.52 - Rules for conduct of business

§2488.52. Rules for conduct of business

A. The city court may adopt and from time to time amend its rules for conduct of the judicial business before it.

B. The city court shall have such terms and sessions for the transaction of its judicial business as shall be fixed from time to time by the rules adopted by the court.

Added by Acts 1971, No. 16, §1.



RS 13:2488.53 - Salary and fees of judge

§2488.53. Salary and fees of judge

The judge of the City Court of Marksville shall receive an annual salary of forty-two hundred dollars, payable monthly on his own warrant, one half to be paid by the city of Marksville and one half by the parish of Avoyelles. In addition, he shall receive the same fees as payable to justices of the peace in civil cases in which the amount involved does not exceed $100.00, exclusive of interest, and the same fees as are payable to clerks of district courts in all other civil cases. He shall receive no fees in criminal matters, including peace bond cases.

Added by Acts 1971, No. 16, §1.



RS 13:2488.54 - Salary of marshal

§2488.54. Salary of marshal

The marshal of the City Court shall receive a minimum annual salary of three thousand six hundred dollars, payable monthly in equal proportions by the governing authorities of the town of Marksville and the police jury of Avoyelles Parish. The town of Marksville and the police jury of Avoyelles Parish, or either of them, may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1971, No. 16, §1.



RS 13:2488.55 - Salaries of clerk and deputies

§2488.55. Salaries of clerk and deputies

A. The salaries of the clerk and of the deputy clerks, if any, shall be paid in equal proportions by the town of Marksville and the parish of Avoyelles.

B. The clerk shall receive a minimum salary of one hundred fifty dollars per month, and the deputy clerk shall receive a minimum salary of one hundred dollars per month. The town of Marksville and the parish of Avoyelles, or either of them, may pay such additional salaries to either or both as they may deem proper.

Added by Acts 1971, No. 16, §1.



RS 13:2488.56 - Courtroom and offices

§2488.56. Courtroom and offices

The expenses of operation and maintenance of the courtroom and offices shall be apportioned equally between the town of Marksville and the parish of Avoyelles.

Added by Acts 1971, No. 16, §1.



RS 13:2488.57 - Collection of fines, forfeitures, penalties and costs

§2488.57. Collection of fines, forfeitures, penalties and costs

The city judge, or any officer of the city court designated by the city judge, shall collect all fines, forfeitures, penalties and costs, and all funds so collected, excluding costs, shall be paid into the town treasury of the town of Marksville when the prosecution is on behalf of the town, and into the parish treasury when the prosecution is on behalf of the state or the parish.

Added by Acts 1971, No. 16, §1.



RS 13:2488.58 - Criminal matters; costs

§2488.58. Criminal matters; costs

A. In all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty imposed, costs of court in an amount not to exceed eight dollars.

B. The proceeds derived from these costs shall be deposited in a special account which shall be subject to audit and shall be used for the operational expenses of the court, including but without limitation, the use from time to time for the costs of operating the court and for the employment by the judge of secretaries, accountants, stenographers, filing clerks, bookkeepers, reporters and other court employees, and for the purchase of stationery, books, office supplies and such other equipment, all as may be useful or necessary for the proper conduct of the court's judicial business, and all as may be approved by the court. In addition, the proceeds derived from such costs in excess of that necessary for the proper conduct of the court's business may, with approval of the judge, be paid in equal proportions into the treasury of the town of Marksville and into the treasury of the parish of Avoyelles.

Added by Acts 1971, No. 16, §1.



RS 13:2488.59 - Civil matters; costs

§2488.59. Civil matters; costs

In all civil matters, in addition to any other costs or fees provided by law, the city judge may assess an additional cost of court in an amount not to exceed ten dollars.

Acts 1986, No. 506, §1.



RS 13:2488.61 - Abolition of mayor's court; creation of city court

PART VIII. CITY COURT OF PLAQUEMINE

§2488.61. Abolition of mayor's court; creation of city court

A. When the first judge and marshal herein provided for take office, the mayor's court in the city of Plaquemine in Iberville Parish is abolished.

B. The City Court of Plaquemine is created and shall have territorial jurisdiction throughout the city of Plaquemine and said jurisdiction shall not extend beyond the city limits of Plaquemine.

C. The City Court of Plaquemine shall be composed of a judge, a marshal, a clerk of court, and a public defender and may have other employees as provided by law.

D. The abolition of the mayor's court and the creation of the offices of judge, marshal, and clerk for the City Court of Plaquemine shall not be construed to abolish the offices of mayor, marshal, assistant marshal, justice of the peace and constable for Wards 2, 3, 6, and 8 of Iberville Parish, or clerk which are provided for by Act No. 109 of the 1878 Regular Session.

E. The first judge and marshal shall be elected at the congressional elections to be held in 1972 and shall take office for full terms at the regular time for city judges and marshals to take office; however, the qualifying period for the election of said judge and marshal shall not be closed until 5:00 o'clock P.M. on September 1, 1972. Their successors shall thereafter be elected every six years as is provided in R.S. 13:1872 and R.S. 13:1879.

Amended by Acts 1981, No. 627, §1, eff. July 20, 1981; Acts 1988, No. 313, §1.



RS 13:2488.62 - Compensation of judge, marshal, clerk, and deputy clerk; collection and disposition of fines, forfeitures, and costs

§2488.62. Compensation of judge, marshal, clerk, and deputy clerk; collection and disposition of fines, forfeitures, and costs

A. The judge shall receive compensation in accordance with the provisions of R.S. 13:1874, except that the annual minimum salary payable by the city and parish shall be four thousand eight hundred dollars.

B. The marshal shall receive compensation in accordance with the provisions of R.S. 13:1883, except that the annual minimum salary payable by the city and parish shall be three thousand six hundred dollars.

C.(1) The salary of the clerk shall be fixed and paid by the respective governing authorities of the city of Plaquemine and the parish of Iberville in equal proportions, except that the clerk shall receive a minimum salary of three hundred dollars per month.

(2) The salary of the public defender may be fixed by the judge of the court and may be paid out of the court costs assessed for the public defender, except that the public defender shall receive a minimum salary of five hundred dollars per month. Such court costs shall not exceed thirty dollars for each violation.

(3) The salaries of the other court employees shall be fixed and paid as provided by law.

(4) The city prosecutor shall be entitled to court costs assessed against every defendant who is convicted after trial or after he pleads guilty to a traffic violation or misdemeanor. Such court costs shall not exceed seventeen dollars and fifty cents for each traffic violation or misdemeanor.

(5) The sums collected under Paragraph (4) of this Subsection shall be remitted monthly by the clerk of court of the City Court of Plaquemine to the city prosecutor of the city of Plaquemine to be used in defraying the expenses of his office.

D. The clerk of the city court or the marshal, as designated by the judge, shall collect all fines, forfeitures, penalties, and costs, and all fines so collected shall be paid monthly into the city treasury. The city may annually appropriate to the city court any portion of the fines for the operation of the court.

E. The court may assess a fee on all convictions, not to exceed ten dollars, for substance abuse treatment, which shall be paid monthly to the Iberville Parish Substance Abuse Facility.

Amended by Acts 1981, No. 627, §1, eff. July 20, 1981; Acts 1988, No. 313, §1; Acts 1993, No. 565, §1; Acts 2003, No. 1213, §1.



RS 13:2488.63 - Laws governing city courts; applicability

§2488.63. Laws governing city courts; applicability

Except as otherwise provided in this Part, and to the extent that they are not in conflict with the provisions of this Part, the provisions of Part I of this Chapter, the provisions of the Louisiana Code of Civil Procedure that govern city courts, the provisions of the Louisiana Code of Criminal Procedure that govern city courts, and all other applicable laws that govern city courts shall apply to and govern the City Court of Plaquemine.

Amended by Acts 1981, No. 627, §1, eff. July 20, 1981.



RS 13:2488.71 - City Court of Breaux Bridge; officials and employees; provisions governing

PART IX. BREAUX BRIDGE

§2488.71. City Court of Breaux Bridge; officials and employees; provisions governing

A. The offices of the justice of the peace and constable in Ward 4 of St. Martin Parish, Louisiana, the Mayor's Court of the town of Breaux Bridge, St. Martin Parish, Louisiana, are abolished, and there is hereby created and established a court, to be styled the City Court of the town of Breaux Bridge, Louisiana, the territorial jurisdiction of which shall extend throughout the town of Breaux Bridge, Louisiana and throughout the whole of Ward 4, St. Martin Parish, Louisiana. The court shall be composed of a city judge, a marshal and a clerk of said court. The offices of city judge and marshal shall be filled initially by appointment by the governor. The court shall be domiciled in Breaux Bridge, St. Martin Parish, Louisiana.

B. The city judge and marshal appointed by the governor shall serve until their successors are elected by the qualified electors of Ward 4 of St. Martin Parish, Louisiana, at a special election to be called by the governor, and their successors shall be elected every six years thereafter.

C. Unless inconsistent herewith and except as otherwise specifically provided herein, the general provisions of Title 13, Chapter 7, Part 1, Subpart A, Revised Statutes of Louisiana (R.S. 13:1871, et seq.), shall be applicable to and shall govern and regulate the City Court of the town of Breaux Bridge, Louisiana, and its officers.

Added by Acts 1974, No. 647, §1.



RS 13:2488.72 - Rules for conduct of business

§2488.72. Rules for conduct of business

A. The city court may adopt and from time to time amend its rules for conduct of the judicial business before it.

B. The city court shall have such terms and sessions for the transaction of its judicial business as shall be fixed from time to time by the rules adopted by the court.

Added by Acts 1974, No. 647, §1.



RS 13:2488.73 - Qualifications and salary of judge

§2488.73. Qualifications and salary of judge

A. The judge of the city court shall be licensed to practice law in the State of Louisiana for at least five years previous to his election and be a qualified resident elector of the territorial jurisdiction of the court for at least two years prior to his election.

B. In addition to the compensation paid by the state, as provided in R.S. 13:1874(E), the judge of the city court shall receive an annual salary of forty-eight hundred dollars, payable monthly on his own warrant, one half to be paid by the city of Breaux Bridge and one half by the parish of St. Martin.

Added by Acts 1974, No. 647, §1. Amended by Acts 1982, No. 219, §1.



RS 13:2488.74 - Salary of marshal

§2488.74. Salary of marshal

The marshal of the city court shall receive annual salary of forty-eight hundred dollars, payable monthly in equal proportions by the governing authorities of the town of Breaux Bridge and the police jury of St. Martin Parish. The town of Breaux Bridge and the police jury of St. Martin Parish, or either of them may pay such additional salary to the marshal as they may deem proper.

Added by Acts 1974, No. 647, §1.



RS 13:2488.75 - Salary of clerk

§2488.75. Salary of clerk

The clerk shall receive a monthly salary of one hundred fifty dollars payable in equal proportions by the governing authorities of the town of Breaux Bridge and the parish of St. Martin. The town of Breaux Bridge and the parish of St. Martin, or either of them, may pay such additional salary to the clerk as they may deem proper.

Added by Acts 1974, No. 647, §1.



RS 13:2488.76 - Courtroom and offices

§2488.76. Courtroom and offices

The expenses of operation and maintenance of the courtroom and offices shall be paid by the town of Breaux Bridge.

Added by Acts 1974, No. 647, §1.



RS 13:2488.77 - Collection of fines, forfeitures, penalties, and costs

§2488.77. Collection of fines, forfeitures, penalties, and costs

The city judge, or any other officer of the city court designated by the city judge, shall collect all fines, forfeitures, penalties, and costs, and all funds so collected, excluding costs, shall be paid into the town treasury of the town of Breaux Bridge when the prosecution is on behalf of the town, and into the parish treasury of the St. Martin Parish police jury general fund when the prosecution is on behalf of the state or the parish.

Added by Acts 1974, No. 647, §1; Acts 1985, No. 959, §1.



RS 13:2488.78 - Criminal matters; costs

§2488.78. Criminal matters; costs

A. In all criminal matters, including traffic violation cases, the city judge may assess, in addition to the fine or other penalty imposed, costs of court in an amount not to exceed forty dollars.

B. The proceeds derived from these costs shall be deposited in a special account which shall be subject to audit and shall be used for the operational expenses of the court, including but without limitation, the use from time to time for the costs of operating the court and for the employment by the judge of secretaries, accountants, stenographers, filing clerks, bookkeepers, reporters, and other court employees, and for the purchase of stationery, books, office supplies, and such other equipment, all as may be useful or necessary for the proper conduct of the court's judicial business, and all as may be approved by the court. In addition, the proceeds derived from such costs in excess of that necessary for the proper conduct of the court's business may, with approval of the judge, be paid in equal proportions into the treasury of the town of Breaux Bridge and into the parish treasury of the St. Martin Parish police jury general fund.

Acts 1974, No. 647, §1; Acts 1985, No. 959, §1; Acts 1990, No. 156, §1.



RS 13:2488.79 - Nonrefundable civil fee; assessment and disposition

§2488.79. Nonrefundable civil fee; assessment and disposition

A. Except as otherwise provided by law and subject to the Code of Civil Procedure Art. 5181 et seq., in addition to any other fees or costs provided by law, the clerk of the Breaux Bridge City Court shall collect from each person filing any type of civil suit or proceeding, except in the small claims division, a nonrefundable fee in an amount determined by the judge, but not to exceed thirty dollars.

B. The clerk shall place all sums collected or received pursuant to this Section in the general fund of the court, special cost account, to be used to supplement the operational expenses of the court. The expenditure of funds shall be at the sole discretion of the judge of the court. All funds shall be subject to and included in the court's annual audit. A copy of the audit shall be filed with the legislative auditor who shall make it available for public inspection.

C. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the Breaux Bridge City Court.

Acts 1991, No. 934, §1.



RS 13:2488.80 - Criminal fund; civil fund; City Court of Breaux Bridge; surplus; unclaimed funds

§2488.80. Criminal fund; civil fund; City Court of Breaux Bridge; surplus; unclaimed funds

A. When a surplus of fines, costs, or bonds has accumulated in the City Court of Breaux Bridge criminal fund, which is known as the Ward 4 Bond and Escrow Account and/or Criminal Fund Account, and the surplus has remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus to the operating fund, which is known as the General Fund Account, of the court.

B. When a surplus of filing fees and costs or unclaimed fees and costs has accumulated in the City Court of Breaux Bridge civil fund and the surplus or unclaimed fees and costs have remained unclaimed for a period of five years or more, the judge of the court may transfer the amount of the surplus or the amount of the unclaimed fees and costs to the operating fund, known as the General Fund Account, of the court.

C. This Section shall not affect the payment of fees to which the judge is entitled pursuant to the provisions of R.S. 13:1874.

Acts 1999, No. 98, §1, eff. June 9, 1999.



RS 13:2489.1 - Zachary City Court; additional warrant recall fees; Misdemeanor Detention Fund

PART X. ZACHARY

§2489.1. Zachary City Court; additional warrant recall fees; Misdemeanor Detention Fund

A. The Zachary City Court shall levy and impose a warrant recall fee of fifty dollars on all persons who fail to appear as ordered on all misdemeanor offenses and traffic offenses where a warrant for arrest is issued, the proceeds of which shall be used to pay the expenses of operating a misdemeanor detention facility in the parish. No more than four warrant recall fees shall be imposed by each judge against any person pursuant to the provisions of this Subsection.

B. The clerk of court shall place all sums collected or received pursuant to this Section with the finance director for the parish of East Baton Rouge, who shall place the funds in a separate account to be designated as the Misdemeanor Detention Fund. All monies in this account shall be used solely for the purpose of paying expenses associated with the operation of a misdemeanor detention facility in the parish. The finance director shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor, where it shall be available for public inspection.

C. All law enforcement agencies within the parish shall confer for the purpose of creating and implementing additional pilot programs for the periodic targeted enforcement of outstanding warrants until sufficient revenues are generated to sustain the permanent operation of the misdemeanor detention facility.

D. The mayor-president for the parish of East Baton Rouge shall be authorized to expend funds and enter into cooperative endeavor agreements with all courts, the sheriff of East Baton Rouge Parish, and all other law enforcement agencies within the parish in order to carry out the provisions of this Section, subject to the approval of the Metropolitan Council of East Baton Rouge Parish.

E. The mayor-president through the finance department shall report quarterly to the Metropolitan Council and the courts within the parish on the matters set forth in this Section, including recommendations regarding necessary adjustments and the financial feasibility of the misdemeanor warrant enforcement programs.

Acts 2014, No. 308, §1.



RS 13:2491 - Municipal court of New Orleans

NOTE: §2491 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

CHAPTER 8. MUNICIPAL COURT OF NEW ORLEANS

§2491. Municipal court of New Orleans

There is created a "Municipal Court of New Orleans".

NOTE: §2491 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

CHAPTER 8. MUNICIPAL AND TRAFFIC COURT OF NEW ORLEANS

§2491. Municipal and traffic court of New Orleans

There is created a "Municipal and Traffic Court of New Orleans".

Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2492 - Number of judges; qualifications; election; salary; vacation

NOTE: §2492 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2492. Four judges; qualifications; election; salary; vacation

A. The court shall consist of four judges, all of whom must be attorneys-at-law, who shall be elected by the qualified electors of the parish of Orleans. They shall not be less than thirty years of age. Each shall have practiced law in the state for at least five years preceding his election; and shall be a duly qualified elector of the parish of Orleans.

B. The first judges of the court elected at the congressional election of 1948 shall serve as follows: one of the judges for a term expiring December 31st, 1952, one for a term expiring December 31st, 1954, one for a term expiring December 31st, 1956, and one for a term expiring December 31st, 1958. Thereafter each of the judges shall be elected for an eight year term at the regular congressional election held immediately preceding the expiration of such term. Every term shall expire on December 31st of the last year thereof. Any vacancy in the court for any cause where the unexpired term is less than one year shall be filled temporarily by appointment by the governor until the next succeeding congressional election, at which time such vacancy shall be filled for the remainder of the unexpired term by election. All judges so elected shall take their office on the first day of January following their election.

C. Each of the judges shall receive a salary of not less than eighteen thousand dollars per annum, payable monthly by the city of New Orleans on his own warrant.

D. Each of the judges of the municipal court of New Orleans shall have annual vacation of thirty days, the time to be fixed by the rules of the court.

E. Whenever any of the judges are temporarily absent because of court business, illness or while on vacation, a judge ad hoc may be appointed by the judges of the municipal court, acting en banc, to serve during the period of such temporary absence. The judge ad hoc shall have the qualifications for election to the office and his compensation shall be proportionately equal to that of the judge for whom he is appointed to serve, and shall be payable in the same manner and from the same source and/or sources as that of such judge.

F. The judge of the Municipal Court of New Orleans having the most seniority shall become the senior and administrative judge during his tenure of office and shall not engage in the practice of law or share in the profits, directly or indirectly, of any law firm or legal corporation. The senior and administrative judge of the Municipal Court of New Orleans shall possess the same qualifications that are required of district court judges and shall receive a salary of not less than eighteen thousand dollars per annum, but not more than the salary paid, from all sources, to the district court judges in and for the parish of Orleans. The governing authority of Orleans Parish shall determine the salary paid to the senior and administrative judge, of which the amount payable by the state to city judges of the state shall be paid by the state and the remainder shall be payable by the city of New Orleans. The salary of the senior and administrative judge shall be payable monthly on his own warrant. Should the senior judge decline the position of senior and administrative judge then the next senior judge of the municipal court may assume the position.

NOTE: §2492 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2492. Number of judges; qualifications; election; salary; vacation

A. The Municipal and Traffic Court of New Orleans shall consist of eight judges, all of whom must be attorneys-at-law, who shall be elected by the qualified electors of the parish of Orleans. They shall not be less than thirty years of age. Each shall have practiced law in the state for at least five years preceding his election; and shall be a duly qualified elector of the parish of Orleans.

(1) Each of the eight judges, one of whom shall be the judge of the housing court division, for the purposes of nomination and election only, shall preside over separate and distinct divisions of the court.

(2) The divisions provided for in Paragraph (1) of this Subsection shall be designated alphabetically as Division "A", Division "B", Division "C", Division "D", Division "E", Division "F", Division "G", and Division "H".

B. Each of the judges shall be elected for an eight year term at the regular congressional election held immediately preceding the expiration of such term. Every term shall expire on December thirty-first of the last year thereof. Any vacancy in the court for any cause where the unexpired term is less than one year shall be filled temporarily by appointment by the governor until the next succeeding congressional election, at which time such vacancy shall be filled for the remainder of the unexpired term by election. All judges so elected shall take their office on the first day of January following their election.

C. Each of the judges shall receive a salary of not less than eighteen thousand dollars per annum, payable monthly by the city of New Orleans on his own warrant.

D. Each of the judges of the Municipal and Traffic Court of New Orleans shall have annual vacation of thirty days, the time to be fixed by the rules of the court.

E. Whenever any of the judges are temporarily absent because of court business, illness or while on vacation, a judge ad hoc may be appointed by the judges of the municipal and traffic court, acting en banc, to serve during the period of such temporary absence. The judge ad hoc shall have the qualifications for election to the office and his compensation shall be proportionately equal to that of the judge for whom he is appointed to serve, and shall be payable in the same manner and from the same source or sources as that of such judge.

F. The judge of the Municipal and Traffic Court of New Orleans having the most seniority shall become the senior and administrative judge during his tenure of office and shall not engage in the practice of law or share in the profits, directly or indirectly, of any law firm or legal corporation. The senior and administrative judge of the Municipal and Traffic Court of New Orleans shall possess the same qualifications that are required of district court judges and shall receive a salary of not less than eighteen thousand dollars per annum, but not more than the salary paid, from all sources, to the district court judges in and for the parish of Orleans. The governing authority of Orleans Parish shall determine the salary paid to the senior and administrative judge, of which the amount payable by the state to city judges of the state shall be paid by the state and the remainder shall be payable by the city of New Orleans. The salary of the senior and administrative judge shall be payable monthly on his own warrant. Should the senior judge decline the position of senior and administrative judge then the judges of the municipal and traffic court, sitting en banc, shall choose a judge to assume the position.

Amended by Acts 1952, No. 176, §1; Acts 1954, No. 404, §1; Acts 1960, No. 91, §1; Acts 1971, No. 141, §1; Acts 1975, No. 757, §1; Acts 1989, No. 718, §1; Acts 1993, No. 838, §1; Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2493 - Jurisdiction

§2493. Jurisdiction

NOTE: §2493 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. The jurisdiction of the court shall extend to the trial of violations of the ordinances of the city of New Orleans, except traffic violations.

B. The jurisdiction of the courts shall further extend to the trial of violations of state statutes which are not triable by a jury; which jurisdiction shall be concurrent with that of the Criminal District Court for the Parish of Orleans. This jurisdiction shall not extend to traffic violations.

C. When exercising said concurrent jurisdiction and in cases involving violation of an ordinance adopted pursuant to R.S. 14:143(B), all procedures shall comply with those parts of the Louisiana Constitution of 1974, the Louisiana Revised Statutes, and the Code of Criminal Procedure pertaining to the prosecution of criminal cases not requiring trial by jury.

D. The jurisdiction of the Housing and Environmental Court Division shall extend to the trial of violations of the Building Code, the Comprehensive Zoning Ordinance and Chapters 28, 30, 48, and 541 of the City Code of the city of New Orleans as provided by law, in addition to the general jurisdiction of the Municipal Court of New Orleans.

E. The jurisdiction of the court shall extend to the granting of an injunction, preliminary injunction, or temporary restraining order pursuant to the provisions of Code of Civil Procedure Articles 3601 through 3613, when irreparable injury, loss, or damage may otherwise result to any person over whom the court has jurisdiction pursuant to this Section or as provided by law; however, the court shall not have the authority to grant injunctive relief with respect to any matter provided in Code of Civil Procedure Article 3604(B)(1) and (3) and (C).

F. The court shall have no other jurisdiction.

NOTE: §2493 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. The jurisdiction of the court shall extend to the trial of violations of the ordinances of the city of New Orleans, including the regulation of traffic violations within the city of New Orleans.

B. The jurisdiction of the courts shall further extend to the trial of violations of state statutes which are not triable by a jury; which jurisdiction shall be concurrent with that of the Criminal District Court for the Parish of Orleans.

C. The jurisdiction of the court shall further extend to the trial of offenses involving traffic and the regulation thereof punishable by state statute including violations of the Criminal Code of Louisiana involving traffic and the trial of violations relating to street and highway regulatory laws and such other state laws as relate to the operation of a vehicle. The jurisdiction over state traffic offenses shall be concurrent with the Criminal District Court for the Parish of Orleans. In addition, every prosecution in the Municipal and Traffic Court of New Orleans under state law shall be filed in the court by affidavit or bill of information under the provision of state law defining the offense and such prosecution shall be brought by the city attorney of New Orleans. The jurisdiction of the court shall further extend to appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The court shall have de novo review over such appeals. The court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals.

D. When exercising concurrent jurisdiction and in cases involving violation of an ordinance adopted pursuant to R.S. 14:143(B), all procedures shall comply with those parts of the Louisiana Constitution of 1974, the Louisiana Revised Statutes, and the Code of Criminal Procedure pertaining to the prosecution of criminal cases not requiring trial by jury.

E. The jurisdiction of the Housing and Environmental Court Division shall extend to the trial of violations of the Building Code, the Comprehensive Zoning Ordinance and Chapters 28, 30, 48, and 541 of the City Code of the city of New Orleans as provided by law, in addition to the general jurisdiction of the Municipal and Traffic Court of New Orleans.

F. The jurisdiction of the court shall extend to the granting of an injunction, preliminary injunction, or temporary restraining order pursuant to the provisions of Code of Civil Procedure Articles 3601 through 3613, when irreparable injury, loss, or damage may otherwise result to any person over whom the court has jurisdiction pursuant to this Section or as provided by law; however, the court shall not have the authority to grant injunctive relief with respect to any matter provided in Code of Civil Procedure Article 3604(B)(1) and (3) and (C).

G. The court shall have no other jurisdiction.

Amended by Acts 1975, No. 386, §1; Acts 1982, No. 128, §1, eff. July 11, 1982; Acts 1997, No. 632, §1; Acts 2001, No. 944, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

1In subsection D, as the enumeration appears in the original bill and the enrolled Act.



RS 13:2493.1 - Housing court division; jurisdiction; powers of judge; environmental docket

§2493.1. Housing court division; jurisdiction; powers of judge; environmental docket

NOTE: Section A (intro. para.) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. The council of the city of New Orleans is hereby authorized to create, subject to the approval of the majority of the judges of the Municipal Court of New Orleans, the Housing and Environmental Court Division of the Municipal Court of New Orleans, hereinafter referred to as the "housing court division". In the ordinance creating the housing court division, the said council shall designate the effective date of the creation of said court. The housing court division shall be assigned, and its jurisdiction shall be limited to, all violations of the provisions of the following:

NOTE: Section A (intro. para.) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. The council of the city of New Orleans is hereby authorized to create, subject to the approval of the majority of the judges of the Municipal and Traffic Court of New Orleans, the Housing and Environmental Court Division of the Municipal and Traffic Court of New Orleans, hereinafter referred to as the "housing court division". In the ordinance creating the housing court division, the council shall designate the effective date of the creation of the court. The housing court division shall be assigned, and its jurisdiction shall be limited to, all violations of the provisions of the following:

(1) The Building Code of the city of New Orleans, Ordinance No. 17,525 C.C.S., as amended.

(2) The Comprehensive Zoning Ordinance of the city of New Orleans, Ordinance No. 4264 M.C.S., as amended.

(3) Chapters 28, 30, 37, 48, and 541 of the City Code of the city of New Orleans.

(4) The Fire Code of the city of New Orleans, Ordinance No. 4912 M.C.S.

NOTE: Subections B, C, and D eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

B. All cases involving violations of the provisions of the Building Code, The Comprehensive Zoning Ordinance, or Chapters 28, 30, 37, 48, and 54 of the City Code of the city of New Orleans, or the Fire Code presently pending before the Municipal Court of New Orleans, shall be transferred to the housing court division for further proceedings in accordance with law.

C. Upon creation of the housing court division, one of the judges of the Municipal Court of New Orleans now provided for by R.S. 13:2492 shall be assigned to serve as the judge of the housing court division of the Municipal Court of New Orleans.

(1) Each of the four judges provided for in R.S. 13:2492, one of whom shall be the judge of the housing court division, for the purposes of nomination and election only, shall preside over separate and distinct divisions of the court.

(2) The divisions provided for in Subparagraph (1) above shall be designated alphabetically as Division "A", Division "B", Division "C", and Division "D". The judge senior in point of continuous service shall preside over Division "A", and the other judges of the court shall occupy the other designated divisions according to their respective periods of continuous service.

D.(1) The jurisdiction of the Municipal Court of New Orleans, the Housing and Environmental Court Division of the Municipal Court of New Orleans shall extend to the trial of violations of an ordinance of the city of New Orleans and the violations of state statutes which are not triable by a jury for criminal prosecutions provided in R.S. 14:107.3, and any other authority provided by law or home rule charter for the civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575 for administrative adjudication for violations of public health, housing, fire code, environmental building code, zoning, historic district, permitting vegetation, and nuisance ordinances, as provided for and defined in R.S. 33:1374. In Orleans Parish, the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances additionally in the Municipal Court of New Orleans.

(2) A separate environmental docket of the Housing and Environmental Court Division of the Municipal Court of New Orleans is established into which the public authority, as defined in R.S. 33:1374, or other party, may request allotment or transfer of cases brought pursuant to R.S. 33:1374.

NOTE: Subsections B, C, and D as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

B. All cases involving violations of the provisions of the Building Code, The Comprehensive Zoning Ordinance, or Chapters 28, 30, 37, 48, and 54 of the City Code of the city of New Orleans, or the Fire Code presently pending before the Municipal and Traffic Court of New Orleans, shall be transferred to the housing court division for further proceedings in accordance with law.

C. Upon creation of the housing court division, one of the judges of the Municipal and Traffic Court of New Orleans now provided for by R.S. 13:2492 shall be assigned to serve as the judge of the housing court division of the Municipal and Traffic Court of New Orleans.

D.(1) The jurisdiction of the Municipal and Traffic Court of New Orleans, the Housing and Environmental Court Division of the Municipal and Traffic Court of New Orleans shall extend to the trial of violations of an ordinance of the city of New Orleans and the violations of state statutes which are not triable by a jury for criminal prosecutions provided in R.S. 14:107.3, and any other authority provided by law or home rule charter for the civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575 for administrative adjudication for violations of public health, housing, fire code, environmental building code, zoning, historic district, permitting vegetation, and nuisance ordinances, as provided for and defined in R.S. 33:1374. In Orleans Parish, the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances additionally in the Municipal and Traffic Court of New Orleans.

(2) A separate environmental docket of the Housing and Environmental Court Division of the Municipal and Traffic Court of New Orleans is established into which the public authority, as defined in R.S. 33:1374, or other party, may request allotment or transfer of cases brought pursuant to R.S. 33:1374.

Added by Acts 1982, No. 128, §1, eff. July 11, 1982; Acts 2010, No. 472, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

1In par. (3) of subsec. A, as the enumeration appears in the original bill and enrolled Act.



RS 13:2494 - Rules and regulations

§2494. Rules and regulations

The court may adopt such rules and regulations governing the operation thereof as may be necessary for the proper functioning of the court.



RS 13:2495 - Clerk of court

§2495. Clerk of court

NOTE: §2495 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. There shall be one clerk of the Municipal Court of New Orleans who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court, at will. The court shall adopt such rules and regulations governing the functions, duties, operation, and procedure of the clerk's office as may be necessary.

B. There shall be one clerk of the Traffic Court of New Orleans who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court, at will. The court shall adopt such rules and regulations governing the functions, duties, operation, and procedure of the clerk's office as may be necessary.

C. The salaries of the clerk of municipal court and the clerk of traffic court shall be determined and set by a three-fourths majority of the judges of the two courts; the salaries shall be the same and shall be paid from the respective judicial expense funds of the courts. However, if one of the funds has insufficient resources, then both salaries may be paid from the remaining fund.

D. The said clerks shall retain all of the benefits of their office, including but not limited to hospitalization coverage, retirement benefits, insurance benefits, and sick and annual leave benefits, and they shall be paid through the payroll system utilized by the city of New Orleans for its other employees.

E. The said clerks shall continue to be paid under the current method used by the city of New Orleans until otherwise notified by the judges of the municipal and traffic courts.

NOTE: §2495 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. There shall be one clerk of the Municipal and Traffic Court of New Orleans who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court, at will. The court shall adopt such rules and regulations governing the functions, duties, operation, and procedure of the clerk's office as may be necessary.

B. The salary of the clerk of the municipal and traffic court shall be determined and set by a three-fourths majority of the judges of the court; the salary shall be the same and shall be paid from the consolidated judicial expense fund of the court.

C. The clerk shall retain all of the benefits of its office, including but not limited to hospitalization coverage, retirement benefits, insurance benefits, and sick and annual leave benefits, and it shall be paid through the payroll system utilized by the city of New Orleans for its other employees.

D. The clerk shall continue to be paid under the current method used by the city of New Orleans until otherwise notified by the judges of the municipal and traffic court.

Acts 1983, No. 417, §1, eff. July 2, 1983; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2495.1 - Judicial administrator

§2495.1. Judicial administrator

NOTE: Subsection A eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. There shall be one judicial administrator of the Municipal Court of New Orleans, who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court at will. The court shall adopt such rules and regulations governing the functions, duties, operations, and procedures of the judicial administrator's office as may be necessary. The salary and benefits shall be paid by the city of New Orleans on the warrant of the chief judge. If the city fails to pay the salary and benefits, they may be paid from the judicial expense fund of the court.

NOTE: Subsection A as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. There shall be one judicial administrator of the Municipal and Traffic Court of New Orleans, who shall be appointed by the judges thereof and shall be subject to removal by a majority of the judges of the court at will. The court shall adopt such rules and regulations governing the functions, duties, operations, and procedures of the judicial administrator's office as may be necessary. The salary and benefits shall be paid by the city of New Orleans on the warrant of the chief judge. If the city fails to pay the salary and benefits, they may be paid from the consolidated judicial expense fund of the court.

B. The judicial administrator shall retain all of the benefits of the office, including but not limited to hospitalization coverage, retirement benefits, insurance benefits, and sick and annual leave benefits, which shall be paid through the payroll system utilized by the city of New Orleans for its other employees.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2496 - Minute clerk, court reporter, other personnel; salaries

§2496. Minute clerk, court reporter, other personnel; salaries

A. Each judge shall appoint his own minute clerk, court reporter, secretarial, clerical, research, administrative, or other personnel as the judge may deem necessary to expedite the business and functions of the court and shall fix their salaries and benefits.

B. The salaries and benefits shall be paid by the city of New Orleans on the warrant of the appointing judge.

C. The above appointees of the judge, or judges, of the court shall not be included in the civil service system, and shall be considered, for all intents and purposes, as unclassified personnel of the court and shall be included in the unclassified pay plan of the city of New Orleans.

Acts 1984, No. 811, §1. Acts 1986, No. 731, §1.



RS 13:2496.1 - Crier; appointment; salary

§2496.1. Crier; appointment; salary

NOTE: §2496.1 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

Each judge of the Municipal Court of New Orleans shall appoint his own crier. If the council of the city of New Orleans shall fail to approve the salary, each crier's salary may be paid monthly from the judicial expense fund of the court, provided that such crier's salary does not exceed the amount paid to the crier on May 1, 1984. Any increase in such salary shall be subject to the prior approval of the council of the city of New Orleans.

NOTE: §2496.1 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

Each judge of the Municipal and Traffic Court of New Orleans shall appoint his own crier. If the council of the city of New Orleans shall fail to approve the salary, each crier's salary may be paid monthly from the consolidated judicial expense fund of the court, provided that such crier's salary does not exceed the amount paid to the crier on May 1, 1984. Any increase in such salary shall be subject to the prior approval of the council of the city of New Orleans.

Acts 1984, No. 811, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2496.2 - Expenses of municipal court

NOTE: Subsection A eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2496.2. Expenses of municipal court

A. Notwithstanding any other law to the contrary, a majority of the judges of the Municipal Court of New Orleans may authorize a payment from the judicial expense fund of the court to defray any expense of the court including salary supplements for any personnel as in their discretion may be necessary to expedite the business and function of the court.

NOTE: Subsection A as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2496.2. Expenses of municipal and traffic court

A. Notwithstanding any other law to the contrary, a majority of the judges of the Municipal and Traffic Court of New Orleans may authorize a payment from the consolidated judicial expense fund of the court to defray any expense of the court including salary supplements for any personnel as in their discretion may be necessary to expedite the business and function of the court.

B. Nothing in this Section shall authorize an increase in salary for any judge of such court.

Acts 2001, No. 1214, §1, eff. June 29, 2001; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2496.3 - First appearance hearing officer; appointment; salary; qualifications

§2496.3. First appearance hearing officer; appointment; salary; qualifications

NOTE: Subsections A and B eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. There is hereby created the office of first appearance hearing officer of the Municipal Court of New Orleans.

B. There shall be only one first appearance officer. The first appearance hearing officer shall be appointed by a majority of the duly elected judges of the Municipal Court of New Orleans and shall be subject to removal at will by a majority of the judges of the court. The court shall adopt such rules as are necessary to define the functions, duties, and operational procedures of the office of the first appearance hearing officer.

NOTE: Subsections A and B as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. There is hereby created the office of first appearance hearing officer of the Municipal and Traffic Court of New Orleans.

B. There shall be only one first appearance officer. The first appearance hearing officer shall be appointed by a majority of the duly elected judges of the Municipal and Traffic Court of New Orleans and shall be subject to removal at will by a majority of the judges of the court. The court shall adopt such rules as are necessary to define the functions, duties, and operational procedures of the office of the first appearance hearing officer.

C. The first appearance hearing officer shall be an attorney at law, licensed to practice law in the state of Louisiana, shall not be less than thirty years of age, shall have practiced law in this state for at least five years preceding appointment to office, and shall be a duly qualified elector of the parish of Orleans.

D. The first appearance hearing officer shall receive an annual salary in accordance with the unclassified pay plan for officers and employees in the unclassified service of the city of New Orleans at pay range 66, subject to the general rules applicable to the unclassified service and to the unclassified pay plan as a whole. The salary shall be payable to the first appearance hearing officer upon his own warrant, payable by the city of New Orleans. The first appearance hearing officer may be reimbursed for expenses of office as provided for by court rule.

NOTE: Subsections E, F, and G (intro. para.) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

E. The judges of the Municipal Court of New Orleans, sitting en banc, and the city of New Orleans shall provide necessary support services and personnel, including minute clerks and court reporters, for the office. The supporting services and personnel shall be paid for by the city of New Orleans.

F. Quarters necessary for the conduct of the office of the first appearance hearing officer shall be provided by the governing authority of the city of New Orleans or the Municipal Court of New Orleans. The first appearance hearing officer may hold hearings at the facilities where city prisoners are incarcerated.

G. The first appearance hearing officer shall have all such powers and duties not inconsistent with the constitution and laws of this state, the constitution and laws of the United States, and the rules of the Municipal Court of New Orleans, and the duties assigned to the hearing officer by the judges of that court, including the following powers and duties:

NOTE: Subsections E, F, and G (intro. para.) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

E. The judges of the Municipal and Traffic Court of New Orleans, sitting en banc, and the city of New Orleans shall provide necessary support services and personnel, including minute clerks and court reporters, for the office. The supporting services and personnel shall be paid for by the city of New Orleans.

F. Quarters necessary for the conduct of the office of the first appearance hearing officer shall be provided by the governing authority of the city of New Orleans or the Municipal and Traffic Court of New Orleans. The first appearance hearing officer may hold hearings at the facilities where city prisoners are incarcerated.

G. The first appearance hearing officer shall have all such powers and duties not inconsistent with the constitution and laws of this state, the constitution and laws of the United States, and the rules of the Municipal and Traffic Court of New Orleans, and the duties assigned to the hearing officer by the judges of that court, including the following powers and duties:

(1) To administer oaths and affirmations.

(2) To take acknowledgments and affidavits.

NOTE: Paragraph (3) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

(3) To sign orders including issuance of peace bonds for cases triable in the Municipal Court of New Orleans.

NOTE: Paragraph (3) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

(3) To sign orders including issuance of peace bonds for cases triable in the Municipal and Traffic Court of New Orleans.

(4) To fix bail or otherwise exercise the power of parole as provided for in R.S. 15:574.15.

NOTE: Paragraph (5) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

(5) To fine and punish for contempt of court in the same manner as a judge of the Municipal Court of New Orleans as provided for in Code of Criminal Procedure Articles 20 through 25.

NOTE: Paragraph (5) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

(5) To fine and punish for contempt of court in the same manner as a judge of the Municipal and Traffic Court of New Orleans as provided for in Code of Criminal Procedure Articles 20 through 25.

(6) To fix bail.

(7) To impose sentence.

H. Repealed by Acts 2003, No. 589, §2.

Acts 2002, 1st Ex. Sess., No. 122, §1; Acts 2003, No. 589, §§1 and 2; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2496.4 - Consolidated Judicial expense fund for the Municipal and Traffic Court of New Orleans

NOTE: §2496.4 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2496.4. Judicial expense fund for the Municipal Court of New Orleans

A. There is hereby established the judicial expense fund for the Municipal Court of New Orleans, which shall be a special account for use in administration of the court. The judicial administrator shall deposit into the fund any monies specifically designated for such purpose. The judges of the court, en banc, shall have control over and administer the funds which are annually appropriated or otherwise authorized under the law and all disbursements made therefrom. The judges shall cause to be conducted an annual audit of the fund and the books and accounts relating thereto, and shall file the audit with the legislative auditor where it shall be available for public inspection.

B. The judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel, in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law. No salary shall be paid from the judicial expense fund to any judges of the court.

NOTE: §2496.4 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2496.4. Consolidated judicial expense fund for the Municipal and Traffic Court of New Orleans

A. There is hereby established the consolidated judicial expense fund for the Municipal and Traffic Court of New Orleans, which shall be a special account for use in administration of the court. The judicial administrator shall deposit into the fund any monies specifically designated for such purpose. The judges of the court, en banc, shall have control over and administer the funds which are annually appropriated or otherwise authorized under the law and all disbursements made therefrom. The judges shall cause to be conducted an annual audit of the fund and the books and accounts relating thereto, and shall file the audit with the legislative auditor where it shall be available for public inspection.

B. The consolidated judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel, in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law. No salary shall be paid from the consolidated judicial expense fund to any judges of the court.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2497 - Deputy clerks; appointment; salaries; removal

§2497. Deputy clerks; appointment; salaries; removal

NOTE: §2497 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. The clerk of the municipal court of New Orleans shall appoint such deputies, assistants and employees as the legislature may provide. There shall not be less than twenty deputy clerks and other employees of the court.

B. All salaries of the clerks and deputy clerks of the municipal court of New Orleans shall be paid by the city of New Orleans.

NOTE: §2497 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. The clerk of the Municipal and Traffic Court of New Orleans shall appoint such deputies, assistants and employees as the legislature may provide. There shall not be less than twenty deputy clerks and other employees of the court.

B. All salaries of the clerks and deputy clerks of the Municipal and Traffic Court of New Orleans shall be paid by the city of New Orleans. In the event that the city shall refuse or fail to pay any such salaries, the judge, or judges, of the court shall withhold from the funds collected under the jurisdiction of the court sufficient money to pay any salaries not paid by the city, and, in such event, the judge, or judges, of the court shall deposit the money withheld in a separate bank account against which a judge, or judges thereof, shall draw appropriate checks to pay such salaries.

Acts 2012, No. 337, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2498 - Appeal; proceedings; record; hearing

§2498. Appeal; proceedings; record; hearing

NOTE: Subsections A, B, and C eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. There shall be a right of appeal in all cases from the municipal court of New Orleans to the criminal district court for the parish of Orleans. The appeals shall be on the law and the facts and shall be tried by the judge of the criminal district court to whom the appeal shall be allotted upon the records made and the evidence offered in the municipal court of New Orleans. The criminal district court shall have general and supervisory jurisdiction over the municipal court of New Orleans, and may issue such writs and orders as may be necessary in aid of its appellate and supervisory jurisdiction.

B. The court reporters of the court shall, in all cases, take down the testimony verbatim. The stenographic notes need not be written out unless an appeal is taken, in which case the testimony shall be written out and signed by the judge. In cases of appeal the clerk shall prepare the record for the appellate court. This will consist of the affidavit bond, testimony and every document, instrument, property or thing whatsoever in possession of the court, filed in the trial of the case, together with the ordinance or ordinances on which the prosecution is based. The clerk shall make, in duplicate, a list of each specific thing, whose correctness shall be certified to by the judges to one of the lists. This record, and all it contains, and the signed list shall then be filed with the clerk of the criminal district court who will receipt for same after signing the other list. When the appeal is taken it divests the municipal court of New Orleans from all further jurisdiction in the case.

C. In all appeals, the appeal shall be heard by one of the judges of the criminal district court. No appeal shall be taken except when taken on the day of sentence. All appeals taken from the judgment of the municipal court of New Orleans shall be by oral or written motion in open court, and they shall be returnable to the criminal district court within five days. Upon application to the appellate court, this term may, in case of necessity, be extended.

NOTE: Subsections A, B, and C as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. There shall be a right of appeal in all cases from the Municipal and Traffic Court of New Orleans to the criminal district court for the parish of Orleans. The appeals shall be on the law and the facts and shall be tried by the judge of the criminal district court to whom the appeal shall be allotted upon the records made and the evidence offered in the Municipal and Traffic Court of New Orleans. The criminal district court shall have general and supervisory jurisdiction over the Municipal and Traffic Court of New Orleans, and may issue such writs and orders as may be necessary in aid of its appellate and supervisory jurisdiction.

B. The court reporters of the court shall, in all cases, take down the testimony verbatim. The stenographic notes need not be written out unless an appeal is taken, in which case the testimony shall be written out and signed by the judge. In cases of appeal the clerk shall prepare the record for the appellate court. This will consist of the affidavit bond, testimony and every document, instrument, property or thing whatsoever in possession of the court, filed in the trial of the case, together with the ordinance or ordinances on which the prosecution is based. The clerk shall make, in duplicate, a list of each specific thing, whose correctness shall be certified to by the judges to one of the lists. This record, and all it contains, and the signed list shall then be filed with the clerk of the criminal district court who will receipt for same after signing the other list. When the appeal is taken it divests the Municipal and Traffic Court of New Orleans from all further jurisdiction in the case.

C. In all appeals, the appeal shall be heard by one of the judges of the criminal district court. No appeal shall be taken except when taken on the day of sentence. All appeals taken from the judgment of the Municipal and Traffic Court of New Orleans shall be by oral or written motion in open court, and they shall be returnable to the criminal district court within five days. Upon application to the appellate court, this term may, in case of necessity, be extended.

D. In no case shall the appellant be responsible for any error, omission, or oversight in the record of the appeal.

Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2499 - Quarters, furniture and stationery; police detail

§2499. Quarters, furniture, and stationery; police detail

NOTE: §2499 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

The city of New Orleans shall provide suitable rooms, furniture, stationery, and other operating expenses for the municipal court of New Orleans, and the department of police of the city of New Orleans shall detail, subject to such rules as it may adopt, the necessary number of police officers to the court, to keep order and execute orders and decrees of the judges thereof.

NOTE: §2499 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

The city of New Orleans shall provide suitable rooms, furniture, stationery, and other operating expenses for the Municipal and Traffic Court of New Orleans, and the Orleans Parish Sheriff's Office, the city constable, or department of police of the city of New Orleans shall detail, subject to such rules as it may adopt, the necessary number of law enforcement officers to the court, to keep order and execute orders and decrees of the judges thereof.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500 - Powers of judges, clerks, and court reporters

§2500. Powers of judges, clerks, and court reporters

NOTE: Subsections A and B eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A. The judges of the municipal court of New Orleans and their clerks and court reporters may administer oaths and the judges may compel witnesses to appear and testify.

B. The court shall possess inherently all powers necessary for the exercise of its jurisdiction and the enforcement of its lawful orders including the authority to issue such writs and orders as may become necessary and the court has the power to punish for contempt, as provided in the Louisiana Criminal Code of Procedure, Articles 20 through 25 as the same may from time to time be amended, which articles define contempt and prescribe the penalties therefor.

NOTE: Subsections A and B as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A. The judges of the Municipal and Traffic Court of New Orleans and their clerks and court reporters may administer oaths and the judges may compel witnesses to appear and testify.

B. The court shall possess inherently all powers necessary for the exercise of its jurisdiction and the enforcement of its lawful orders including the authority to issue such writs and orders as may become necessary and the court has the power to punish for contempt, as provided in Code of Criminal Procedure Articles 20 through 25 as the same may from time to time be amended, which articles define contempt and prescribe the penalties therefor.

C.(1) The penalty which may be imposed for each violation of a municipal ordinance shall not exceed five hundred dollars or six months in jail, or both at the discretion of the court, and in default of the payment of the fine said violator may be sentenced to serve a period in jail for a term not to exceed an additional thirty days.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the penalty which may be imposed for each violation of a parish or municipal ordinance prohibiting the dumping of trash, debris, refuse, garbage, other solid and liquid waste, greases, and oils, such as but not limited to cooking oil and fats, motor oil, antifreeze, truck and automotive fluids, paint, paint thinners, and gasoline into drainage culverts, lines, or canals, upon any public place within the parish, upon private property within the parish not owned by the person accused of the violation, upon property owned or controlled by the parish, or in or on the waters within the parish, whether from a vehicle or otherwise, including but not limited to any public highway, public park, beach, campground, forestland, recreational area, trailer park, highway, road, street, or alley, shall not exceed one thousand dollars, or a greater amount if a state statute authorizes a greater penalty for the violation of such parish or municipal ordinances, or six months in jail, or both at the discretion of the court, and in default of the payment of the fine said violator may be sentenced to serve a period in jail for a term not to exceed an additional thirty days.

Amended by Acts 1978, No. 760, §1, eff. July 17, 1978; Acts 1979, No. 268, §1, eff. July 10, 1979; Acts 1992, No. 1070, §1; Acts 2004, No. 834, §1, eff. July 12, 2004; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500.1 - Additional costs; municipal court probation department; special fund

NOTE: §2500.1 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2500.1. Additional costs; municipal court probation department; special fund

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the municipal court of the city of New Orleans shall be assessed costs not to exceed the sum of fifteen dollars for each offense, such costs to be in addition to any fine, clerk's fees or costs or any other fee or costs provided by law or sentence imposed by the court. When any defendant, other than an indigent, fails to pay the added costs referred to hereinabove, he shall be sentenced to a term of thirty days in the House of Detention.

B. When any surety, cash, or other bond posted in the municipal court of the city of New Orleans guaranteeing the appearance of any defendant in any case in the municipal court of New Orleans has been forfeited, said surety company or its local agent or its insurance company, or both, for which said agent is writing bail bonds, shall be assessed the added costs provided for in Subsection A of this Section. The forfeiture of any bond referred to hereinabove shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against sureties and surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection C of this Section.

C. Costs assessed against defendants pursuant to this Section shall be collected by the clerk of the municipal court of New Orleans. All sums so collected shall be remitted to the municipal court judicial administrator who shall deposit such sums in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. The deposits shall be credited to a special fund to be designated as the Municipal Court Probation Department Fund which shall be administered by the judges of the municipal court.

D. There is hereby created a probation department in the municipal court of the city of New Orleans which shall be funded from the Municipal Court Probation Department Fund along with funds which may be realized from federal or state grants and any other sums which may be appropriated by the council of the city of New Orleans. The purpose of the said probation department is to provide staff to monitor the behavior of defendants and to develop a comprehensive probationary service program at the municipal court of New Orleans, which shall include but not be limited to release on recognizance, restitution, diversionary, and active probation programs.

NOTE: §2500.1 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2500.1. Additional costs; municipal and traffic court probation department; special fund

A. Any defendant, other than an indigent, who pleads guilty or is convicted of an offense by the Municipal and Traffic Court of the city of New Orleans shall be assessed costs not to exceed the sum of fifteen dollars for each offense, such costs to be in addition to any fine, clerk's fees or costs or any other fee or costs provided by law or sentence imposed by the court. When any defendant, other than an indigent, fails to pay the added costs referred to in this Subsection, he shall be sentenced to a term of thirty days in the House of Detention.

B. When any surety, cash, or other bond posted in the Municipal and Traffic Court of the city of New Orleans guaranteeing the appearance of any defendant in any case in the Municipal and Traffic Court of New Orleans has been forfeited, the surety company or its local agent or its insurance company, or both, for which the agent is writing bail bonds, shall be assessed the added costs provided for in Subsection A of this Section. The forfeiture of any bond referred to in this Subsection shall not be set aside until the above costs have been paid, in addition to the other legal requirements of law having been met for the setting aside of the forfeiture. Costs assessed against sureties and surety companies pursuant to this Section shall be collected and administered in the same manner as that set out in Subsection C of this Section.

C. Costs assessed against defendants pursuant to this Section shall be collected by the clerk of the Municipal and Traffic Court of New Orleans. All sums so collected shall be remitted to the municipal and traffic court judicial administrator who shall deposit such sums in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or any agency thereof. The deposits shall be credited to a special fund to be designated as the Municipal and Traffic Court Probation Department Fund which shall be administered by the judges of the Municipal and Traffic Court of New Orleans.

D. There is hereby created a probation department in the Municipal and Traffic Court of the city of New Orleans which shall be funded from the Municipal and Traffic Court Probation Department Fund along with funds which may be realized from federal or state grants and any other sums which may be appropriated by the council of the city of New Orleans. The purpose of the probation department is to provide staff to monitor the behavior of defendants and to develop a comprehensive probationary service program at the Municipal and Traffic Court of New Orleans, which shall include but not be limited to release on recognizance, restitution, diversionary, and active probation programs.

Added by Acts 1980, No. 814, §1, eff. Aug. 1, 1980; Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500.2 - Additional court costs to defray expenses

§2500.2. Additional court costs to defray expenses

NOTE: §2500.2 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

A.(1) In all cases over which the Municipal Court of New Orleans has jurisdiction, there shall be assessed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of thirty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) The sums collected under Paragraph (1) of this Subsection shall be remitted to the municipal court judicial administrator, who shall deposit the sums to the credit of the municipal court judicial expense fund to be used by the court to defray its expenses.

B.(1) In all prosecutions in the Traffic Court of New Orleans, including all traffic violations other than parking, there shall be taxed as costs against every defendant, who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk of the Municipal Court of New Orleans to be used by the court to defray its expenses.

(2) The Municipal Court of New Orleans shall by court rule provide procedures for the timely collection and accounting of the fees imposed by this Section. All fees collected under this Section shall be remitted to the municipal court judicial administrator for deposit into a special fund designated as the municipal court judicial expense fund.

NOTE: §2500.2 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

A.(1) In all cases over which the Municipal and Traffic Court of New Orleans has jurisdiction, there shall be assessed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of thirty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

(2) The sums collected under Paragraph (1) of this Subsection shall be remitted to the Municipal and Traffic Court of New Orleans judicial administrator, who shall deposit the sums to the credit of the court's consolidated judicial expense fund to be used by the court to defray its expenses.

B.(1) In all prosecutions in the Municipal and Traffic Court of New Orleans, including all traffic violations other than parking, there shall be taxed as costs against every defendant, who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, the sum of five dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the clerk of the Municipal and Traffic Court of New Orleans to be used by the court to defray its expenses.

(2) The Municipal and Traffic Court of New Orleans shall by court rule provide procedures for the timely collection and accounting of the fees imposed by this Section. All fees collected under this Section shall be remitted to the municipal and traffic court judicial administrator for deposit into a special fund designated as the municipal and traffic court consolidated judicial expense fund.

C. In all prosecutions in the Municipal and Traffic Court of New Orleans, including all traffic violations other than parking, there shall be taxed as additional costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, a sum not to exceed thirty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the consolidated judicial expense fund of the Municipal and Traffic Court of New Orleans to be used by the court to defray its expenses.

Acts 1987, No. 93, §1; Acts 1989, No. 312, §1; Acts 2011, No. 339, §1; Acts 2012, No. 337, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500.3 - Repealed by Acts 2012, No. 361, §2

§2500.3. Repealed by Acts 2012, No. 361, §2.



RS 13:2500.4 - Enumeration of fees; copies; retrieval fee

§2500.4. Enumeration of fees; copies; retrieval fee

NOTE: §2500.4 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

In addition to any other fees authorized by law, the clerk of the New Orleans Municipal Court may demand and receive the following fees:

(1) Copies per page uncertified, one dollar.

(2) Copies per page certified, two dollars.

(3) Computer-generated chronologies uncertified copies, two dollars.

(4) Computer-generated chronologies certified copies, three dollars.

(5) File retrieval fee, twenty dollars.

NOTE: §2500.4 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

In addition to any other fees authorized by law, the clerk of the New Orleans Municipal and Traffic Court may demand and receive the following fees:

(1) Copies per page uncertified, one dollar.

(2) Copies per page certified, two dollars.

(3) Computer-generated chronologies uncertified copies, two dollars.

(4) Computer-generated chronologies certified copies, three dollars.

(5) File retrieval fee, twenty dollars.

Acts 2013, No. 199, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2500.5 - Additional court costs in civil and traffic matters; Judicial College

§2500.5. Additional court costs in civil and traffic matters; Judicial College

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of the municipal court of New Orleans shall demand and receive from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil and traffic matters.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:2501 - Fines imposed remitted monthly to city treasurer

§2501. Fines imposed remitted monthly to city treasurer

NOTE: §2501 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

Each judge of the municipal court of New Orleans shall see to it that all fines imposed by him are collected and remitted monthly to the city treasurer of New Orleans.

NOTE: §2501 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

Each judge of the Municipal and Traffic Court of New Orleans shall ensure that all fines imposed by him are collected and remitted monthly to the city treasurer of New Orleans.

Acts 2011, No. 339, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2501.1 - Traffic Court of New Orleans

NOTE: §2501.1 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2501.1. Traffic Court of New Orleans

A. There shall be a Traffic Court of New Orleans.

B. The Traffic Court of New Orleans shall consist of four judges, comprising Divisions A, B, C, and D. Judges elected to those divisions shall be elected by the qualified voters of Orleans Parish. One judge shall be elected to and shall preside over Division A. One judge shall be elected to and shall preside over Division B. One judge shall be elected to and shall preside over Division C. One judge shall be elected to and shall preside over Division D. Each such judge shall be not less than thirty years of age, a qualified elector of the parish of Orleans, and an attorney at law who has practiced in Louisiana for at least five years preceding his election.

C. The judges in office on September 12, 1975, shall continue in office until the expiration of their terms. Thereafter, the successors of each shall be elected at the congressional election preceding the expiration of the term and for terms of eight years. Their successors shall take office on the first day of January following their election, and every eight years thereafter.

D.(1) Whenever any of the judges are unable to preside due to temporary absence, continuing judicial education, illness, court business, or vacation, a judge ad hoc shall be appointed by the judges of the traffic court, acting en banc, to serve during the period of such absence.

(2) The judge ad hoc shall have the qualifications for election to the office and his compensation shall be proportionately equal to that of the judge for whom he is appointed to serve and shall be payable in the same manner and from the same source as that of such judge.

E. Each of said judges shall receive a salary in the same amount as provided for each of the judges of the Municipal Court of New Orleans, payable monthly by the city of New Orleans on his own warrant, or as may be augmented by the city of New Orleans or the state of Louisiana, or both.

F. The jurisdiction of this court shall extend to the trial of violations of the ordinances of the city of New Orleans regulating traffic within the city of New Orleans. The jurisdiction of the court shall further extend to the trial of offenses involving traffic and the regulation thereof punishable by state statute including violations of the Criminal Code of Louisiana involving traffic and the trial of violations relating to street and highway regulatory laws and such other state laws as relate to the operation of a vehicle. The jurisdiction over state traffic offenses shall be concurrent with the Criminal District Court for the Parish of Orleans. In addition, every prosecution in the Traffic Court of New Orleans under state law shall be filed in the court by affidavit or bill of information under the provision of state law defining the offense and such prosecution shall be brought by the city attorney of New Orleans. The jurisdiction of the court shall further extend to appeals by any person aggrieved by an administrative hearing officer's decision concerning a traffic violation enforced by the city of New Orleans' automated traffic enforcement system. Any aggrieved person shall file such appeal within thirty days after the date of such decision. The traffic court shall have de novo review over such appeals. The traffic court shall adopt rules regulating the manner of taking, hearing, and deciding such appeals. The traffic court shall have no other jurisdiction, and shall not have jurisdiction over the trial of any state offense that now or hereafter may require a trial by jury.

G. The court may adopt such rules and regulations governing the operation of the court as are necessary for the proper functioning of the court.

H. There shall be one clerk of the said court, who shall be appointed by the judges thereof and shall be subject to removal upon the concurrence of the judges of the court at will. The salary of the clerk shall be the same as that provided for the clerk of the Municipal Court of New Orleans. The judges of the court shall adopt such rules and regulations governing the functions, duties, operations and procedure of the clerk's office as are necessary.

I.(1) Each judge shall appoint his own minute clerk, stenographer, crier, court reporter, and such clerical, research, administrative or other personnel as he deems necessary to expedite the business and functions of the court.

(2) The salaries and all benefits of such personnel shall be paid by the city of New Orleans on the warrant of the judge making the appointment.

(3) The above appointees of the judge, or judges, of the court shall not be included in the civil service system and shall be considered, for all intents and purposes, as unclassified personnel of the court and shall be included in the unclassified pay plan of the city of New Orleans.

J. Repealed by Acts 2012, No. 731, §2.

K. The judges, en banc, may appoint a judicial administrator for the court, determine his powers and duties, and set his salary and benefits. The salary and benefits shall be paid by the city of New Orleans on the warrant of the chief judge. If the city fails to pay the salary and benefits, they may be paid from the judicial expense fund of the court.

L. The judge of the Traffic Court of New Orleans having the most seniority shall become the senior and administrative judge during his tenure of office and shall not engage in the practice of law or share in the profits, directly or indirectly, of any law firm or legal corporation. The salary of the senior and administrative judge shall be the same as provided for state district court judges, payable monthly upon his own warrant, of which the amount payable by the state to the city judges of the state shall be paid by the state and the remainder shall be paid by the city of New Orleans. Should the senior judge decline the position of senior and administrative judge, then the next senior judge of the traffic court may assume the position.

M. Repealed by Acts 2011, No. 339, §2.

N. In all prosecutions in the Traffic Court of New Orleans, including all traffic violations other than parking, there shall be taxed as additional costs against every defendant who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, a sum not to exceed thirty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed and which shall be transmitted to the judicial expense fund of the Traffic Court of New Orleans to be used by the court to defray its expenses.

NOTE: §2501.1 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2501.1. Repealed by Acts 2014, No. 845 , §2, eff. Jan. 1, 2017.

Added by Acts 1975, No. 127, §1. Amended by Acts 1979, No. 696, §1. Acts 1983, No. 176, §1, eff. June 24, 1983; Acts 1984, No. 668, §1; Acts 1985, No. 818, §1; Acts 1986, No. 665, §1; Acts 1987, No. 232, §1; Acts 1988, No. 884, §1; Acts 1993, No. 838, §1; Acts 2011, No. 4, §1; Acts 2011, No. 339, §2; Acts 2012, No. 312, §1; Acts 2012, No. 497, §1; Acts 2012, No. 731, §2; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

{{NOTE: See Acts 1988, No. 884, §2.}}



RS 13:2502 - Repealed by Acts 2012, No. 731, §2.

§2502. Repealed by Acts 2012, No. 731, §2.



RS 13:2503 - Repealed by Acts 2012, No. 731, §2.

§2503. Repealed by Acts 2012, No. 731, §2.



RS 13:2504 - Repealed by Acts 2012, No. 731, §2.

§2504. Repealed by Acts 2012, No. 731, §2.



RS 13:2504.1 - Repealed by Acts 2012, No. 731, §2.

§2504.1. Repealed by Acts 2012, No. 731, §2.



RS 13:2505 - Traffic court; deputy clerks, assistants and other employees

NOTE: §2505 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2505. Traffic court; deputy clerks, assistants and other employees

A. The clerk of the traffic court of New Orleans has the right to appoint such deputy clerks, assistants and other employees of the clerk's office as may be necessary for the proper functioning of the office and the violations bureau.

B. The clerk may suspend or terminate the employment of any deputy clerk, assistant or other employee of his office, except those appointed by a judge for such reason or reasons that he deems to be in the best interests of the court.

NOTE: §2505 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2505. Repealed by Acts 2014, No. 845 , §2, eff. Jan. 1, 2017.

Acts 1984, No. 668, §1; Acts 2012, No. 731, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2506 - Traffic court; oath of office

NOTE: §2506 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2506. Traffic court; oath of office

All persons employed in court, including those employed in the violations bureau, by the judge of the court, before entering upon the duties of their respective offices, shall be administered, by a judge of the court, an oath or affirmation of office, and shall declare that "I do solemnly swear, or affirm, that I will support the constitution and laws of the United States of America, the constitution and laws of the state of Louisiana, and the ordinances of the city of New Orleans, and the orders of the court, and that I will faithfully and impartially discharge and perform all duties incumbent upon me in my office, according to the best of my ability and understanding, so help me God."

NOTE: §2506 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2506. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Added by Acts 1961, 2nd Ex.Sess., No. 6, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2507 - Traffic court; payment of salaries; disposition of money collected

NOTE: §2507 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2507. Traffic court; payment of salaries; disposition of money collected

All salaries of the clerks, deputies, assistants and employees of the traffic court of New Orleans shall be paid by the city of New Orleans. In the event that the city shall refuse or fail to pay any such salaries, the judge, or judges, of the court shall withhold from the funds collected under the jurisdiction of the court sufficient money to pay any salaries not paid by the city, and, in such event, the judge, or judges, of the court shall deposit the money withheld in a separate bank account against which a judge, or judges thereof, shall draw appropriate checks to pay such salaries. All other money collected by the court shall be remitted daily by the clerk to the director of finance for the city of New Orleans, who shall issue an appropriate receipt therefor to the clerk.

NOTE: §2507 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2507. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Added by Acts 1961, 2nd Ex.Sess., No. 6, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2507.1 - Judicial expense fund for the Traffic Court of New Orleans

NOTE: §2507.1 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2507.1. Judicial expense fund for the Traffic Court of New Orleans

A. There is hereby established the judicial expense fund for the Traffic Court of New Orleans, which shall be a special account for use in administration of the court. The judicial administrator shall deposit into the fund any monies specifically designated for such purpose. The judges of the court, en banc, shall have control over and administer the funds and all disbursements made therefrom. They shall cause to be conducted an annual audit of the fund and the books and accounts relating thereto and shall file the same with the legislative auditor where it shall be available for public inspection.

B. The judicial expense fund may be used for any operating expense of the court, including salaries for court reporters, bailiffs, minute clerks, and other court personnel and is in addition to any and all other funds, salaries, expenses, or other monies that are provided, authorized, or established by law. No salary shall be paid from the judicial expense fund to any judges of the court.

NOTE: §2507.1 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2507.1. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Acts 2004, No. 701, §1, eff. July 6, 2004; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2508 - Repealed by Acts 2012, No. 731, §2.

§2508. Repealed by Acts 2012, No. 731, §2.



RS 13:2509 - Traffic court; facilities and supplies; police officers

NOTE: §2509 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §2.

§2509. Traffic court; facilities and supplies; police officers

The city of New Orleans shall provide suitable facilities, rooms, furniture, equipment and supplies that may be required for the proper functioning of the court and violations bureau thereof; and the New Orleans police department shall assign and detail to the court one or more police officers to keep good order, and execute orders and decrees of the judge, or judges, thereof.

NOTE: §2509 as repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

§2509. Repealed by Acts 2014, No. 845, §2, eff. Jan. 1, 2017.

Added by Acts 1961, 2nd Ex.Sess., No. 6, §1; Acts 2014, No. 845, §2, eff. Jan. 1, 2017.



RS 13:2510 - Repealed by Acts 2012, No. 731, §2.

§2510. Repealed by Acts 2012, No. 731, §2.



RS 13:2511 - Repealed by Acts 2012, No. 731, §2.

§2511. Repealed by Acts 2012, No. 731, §2.



RS 13:2512 - Initiation of proceedings by affidavit or by bill of information in municipal and traffic courts

NOTE: §2512 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2512. Initiation of proceedings by affidavit or by bill of information in municipal and traffic courts

Notwithstanding Code of Criminal Procedure Art. 382, all proceedings in the municipal and traffic courts of New Orleans shall be initiated by affidavit or bill of information. The affidavit shall consist of the sworn statement of the complainant, or the police officer, filed with the court on a form approved by the respective court. The city council of the city of New Orleans may designate by ordinance certain police officials who shall have the power to take oaths, and verify affidavits filed by other members of the New Orleans police department. The city attorney of the city of New Orleans or any of his assistants may also initiate prosecutions by affidavit or bill of information on information and belief in the municipal and traffic courts of New Orleans.

NOTE:

§2512 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2512. Initiation of proceedings by affidavit or by bill of information in the municipal and traffic court

Notwithstanding Code of Criminal Procedure Article 382, all proceedings in the Municipal and Traffic Court of New Orleans shall be initiated by affidavit or bill of information. The affidavit shall consist of the sworn statement of the complainant, or the law enforcement officer, filed with the court on a form approved by the respective court. The city council of the city of New Orleans may designate by ordinance certain police officials who shall have the power to take oaths, and verify affidavits filed by other members of the New Orleans police department, the Orleans Parish Sheriff's Office or the constable. The city attorney of the city of New Orleans or any of his assistants may also initiate prosecutions by affidavit or bill of information on information and belief in the Municipal and Traffic Court of New Orleans.

Added by Acts 1962, No. 447, §1. Acts 1986, No. 665, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2513 - Conduct of trials; rules of evidence in municipal and traffic courts

NOTE: §2513 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2513. Conduct of trials; rules of evidence in municipal and traffic courts

The trials of all cases in the municipal and traffic courts of New Orleans, and the rules of evidence applicable thereto, shall be the same as govern the trials of misdemeanors under Title 15 of the Louisiana Revised Statutes of 1950 as they presently exist or as they may be hereafter amended.

NOTE: §2513 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2513. Conduct of trials; rules of evidence in the municipal and traffic court

The trials of all cases in the Municipal and Traffic Court of New Orleans, and the rules of evidence applicable thereto, shall be the same as govern the trials of misdemeanors under Title 15 of the Louisiana Revised Statutes of 1950 as they presently exist or as they may be hereafter amended.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2514 - Appeals; cost bond for transcripts from municipal and traffic courts

NOTE: §2514 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2514. Appeals; cost bond for transcripts from municipal and traffic courts

The city council of New Orleans may provide by ordinance that in all appeals from the municipal and traffic courts of New Orleans, there shall be required the posting of a reasonable costs bond to defray the cost of preparing the transcript in connection with any such appeal. This shall not be construed to bar any appelant from taking an appeal in forma pauperis.

NOTE: §2514 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2514. Appeals; cost bond for transcripts from the municipal and traffic court

The city council of New Orleans may provide by ordinance that in all appeals from the Municipal and Traffic Court of New Orleans, there shall be required the posting of a reasonable costs bond to defray the cost of preparing the transcript in connection with any such appeal. This shall not be construed to bar any appellant from taking an appeal in forma pauperis.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2515 - Application for supervisory writs; stay orders

§2515. Application for supervisory writs; stay orders

NOTE: §2515 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

All applications for supervisory writs of certiorari, prohibition or mandamus to the Criminal District Court for the Parish of Orleans from the municipal and traffic courts of New Orleans shall be filed with the clerk of the Criminal District Court for the Parish of Orleans, and shall be by him allotted to the criminal court of appeals panel then sitting to hear appeals within that court under its rules, in connection with cases not appealable to the Supreme Court of Louisiana. No stay order shall be binding on the lower court unless at least two of such judges shall order such stay. The application for writs shall follow the general form and shall contain all documents and exhibits now required by Rule 12 of Rules of the Supreme Court of Louisiana, or as may be hereafter required under Rule 12.

NOTE: §2515 as amended by Acts 2014, No. 845, §1, eff. jan. 1, 2017.

All applications for supervisory writs of certiorari, prohibition or mandamus to the Criminal District Court for the Parish of Orleans from the Municipal and Traffic Court of New Orleans shall be filed with the clerk of the Criminal District Court for the Parish of Orleans, and shall be by him allotted to the criminal court of appeals panel then sitting to hear appeals within that court under its rules, in connection with cases not appealable to the Supreme Court of Louisiana. No stay order shall be binding on the lower court unless at least two of such judges shall order such stay. The application for writs shall follow the general form and shall contain all documents and exhibits now required by Rule X of Rules of the Supreme Court of Louisiana, or as may be hereafter required under Rule X.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan 1, 2017.



RS 13:2516 - Conviction in municipal and traffic courts not to be used in district court

NOTE: §2516 eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2516. Conviction in municipal and traffic courts not to be used in district court

No conviction in the traffic court of New Orleans or in the municipal court of New Orleans may be used in any trial in any district court of this state arising out of the same facts and circumstances in connection with which the defendant was charged in the municipal or traffic courts of New Orleans.

NOTE: §2516 as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2516. Conviction in the municipal and traffic court not to be used in district court

No conviction in the Municipal and Traffic Court of New Orleans may be used in any trial in any district court of this state arising out of the same facts and circumstances in connection with which the defendant was charged in the Municipal and Traffic Court of New Orleans.

Added by Acts 1962, No. 447, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2517 - Repealed by Acts 2012, No. 731, §2.

§2517. Repealed by Acts 2012, No. 731, §2.



RS 13:2518 - Repealed by Acts 2012, No. 731, §2.

§2518. Repealed by Acts 2012, No. 731, §2.



RS 13:2519 - Procedure for granting probation to convicted defendants in Municipal and Traffic Courts of New Orleans

NOTE: §2519 (A) eff. until Jan. 1, 2017. See Acts 2014, No. 845, §1.

§2519. Procedure for granting probation to convicted defendants in Municipal and Traffic Courts of New Orleans

A. The judges of the municipal and traffic courts of New Orleans may in their discretion, and where the circumstances of the case merit it, suspend the execution or imposition of any sentence, or defer the imposition of same, in any case where the defendant has pleaded guilty or been found guilty of a misdemeanor in a case before them. This may be done even though the defendant has begun to serve the sentence. The period of probation during which the sentence shall be suspended or deferred shall be fixed by the court at not less than six months and not more than eighteen months.

NOTE: §2519 (A) as amended by Acts 2014, No. 845, §1, eff. Jan. 1, 2017.

§2519. Procedure for granting probation to convicted defendants in the Municipal and Traffic Court of New Orleans

A. The judges of the Municipal and Traffic Court of New Orleans may in their discretion, and where the circumstances of the case merit it, suspend the execution or imposition of any sentence, or defer the imposition of same, in any case where the defendant has pleaded guilty or been found guilty of a misdemeanor in a case before them. This may be done even though the defendant has begun to serve the sentence. The period of probation during which the sentence shall be suspended or deferred shall be fixed by the court at not less than six months and not more than eighteen months.

B. During the period of probation, the defendant may be compelled to report periodically to the court.

C. Sentence may be imposed or made executory at any time by the court during the period of probation, upon competent proof being presented to the court granting same that the defendant has been convicted of a new misdemeanor, or greater offense, occurring during the period of probation. No sentence imposed or made executory shall exceed one hundred dollars and ninety days imprisonment, the jurisdictional maximum which the court may impose.

D. Upon completion of the period of probation without a new conviction, the defendant shall be entitled, upon his application, to a new trial and a dismissal of the case.

Added by Acts 1964, No. 315, §1; Acts 2012, No. 731, §1; Acts 2014, No. 845, §1, eff. Jan. 1, 2017.



RS 13:2520 - Additional court costs in traffic matters; Judicial College

§2520. Additional court costs in traffic matters; Judicial College

A. In all prosecutions in the Traffic Court of New Orleans, including all traffic violations other than parking, there shall be taxed as costs against every defendant, who is convicted after trial or plea of guilty or nolo contendere or who forfeits his bond, the sum of fifty cents, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:2561.1 - Creation; territorial boundaries

CHAPTER 8-A. PARISH COURTS

PART I. FIRST PARISH COURT FOR THE PARISH OF JEFFERSON

§2561.1. Creation; territorial boundaries

There is hereby created a court to be known and designated as the First Parish Court for the Parish of Jefferson, State of Louisiana the territorial boundaries of which shall be Wards 7, 8, 9 and 10, of the parish of Jefferson, which is composed of all of that territory in the parish of Jefferson lying east of the Mississippi River.

Acts 1962, No. 484, §1.



RS 13:2561.2 - Civil jurisdiction

§2561.2. Civil jurisdiction

A. Subject to the limitations provided in R.S. 13:2561.4, this court has civil jurisdiction concurrent with that of the district court, within its territorial boundaries, when the amount in dispute, or the value of the property involved, does not exceed twenty thousand dollars, exclusive of interest, costs, and attorney fees, and in suits for possession of leased premises when the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A); and in case of any reconventional demand, intervention, or third-party opposition filed in the court and necessarily connected with or growing out of the main demand, the court shall be divested of jurisdiction over the main demand and all of the incidental demands when the amount in dispute or the value of the property involved in the reconventional demand, intervention, or third-party opposition exceeds twenty thousand dollars, exclusive of interest, costs, and attorney fees, and the case shall be removed to the Twenty-Fourth Judicial District Court.

B. This court has civil jurisdiction concurrent with that of the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices committed within the court's territorial jurisdiction which may violate any parish or municipal ordinance or any state law. In such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Acts 1962, No. 484, §2. Amended by Acts 1977, No. 298, §1. Acts 1986, No. 1038, §2; Acts 1987, No. 448, §1, eff. July 9, 1987; Acts 1992, No. 939, §2; Acts 1997, No. 1262, §1; Acts 2001, No. 1152, §1; Acts 2004, No. 121, §1, eff. June 4, 2004.

NOTE: See Acts 1987, No. 448, §3.



RS 13:2561.3 - Criminal jurisdiction

§2561.3. Criminal jurisdiction

This court has criminal jurisdiction concurrent with that of the district court, for the trial of all persons charged with offenses or crimes committed within its territorial boundaries, but not including capital crimes or those crimes or offenses which are punishable by imprisonment at hard labor under the laws of this state.

Acts 1962, No. 484, §3.



RS 13:2561.4 - Limitations on civil jurisdiction

§2561.4. Limitations on civil jurisdiction

This court shall not have jurisdiction in civil matters involving successions or probate matters; where a succession is the defendant; in divorce proceedings; in matters concerned with adoption, emancipation, interdiction, or filiation of persons; when the state, parish, or other political subdivision, as defined in R.S. 13:5101 et seq., is a party defendant; where title to real estate is involved; in election contests; where a federal or state law or a parish or municipal ordinance is sought to be invalidated; over any matters which under the laws of this state are under the jurisdiction of the juvenile court; where the action is against an officer or employee of the state, a state agency, or a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment, or where the suit is otherwise subject to the provisions of R.S. 13:5104.

Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2004, No. 26, §7; Acts 2004, No. 121, §1, eff. June 4, 2004.



RS 13:2561.5 - Judges; qualifications and salary; election of additional judges

§2561.5. Judges; qualifications and salary; election of additional judges

A. This court shall have two judges whose term of office shall be six years each, and who shall be elected by the qualified electors residing within the territorial boundaries of the court; provided that the additional judge to be elected hereunder shall be elected initially and shall serve an initial term as provided in Subsection (B). Each judge shall possess the same qualifications that are required of district judges and shall receive an annual salary of not less than seventeen thousand five hundred dollars each, but shall be less than the salary paid; from all sources, to the district court judges of the Twenty-fourth Judicial District Court, in and for the Parish of Jefferson, State of Louisiana, payable monthly on his own warrant, and the governing authority of Jefferson Parish shall determine the salary paid and shall provide for the entire salary of each judge in its annual budget. Each judge shall be a qualified, resident elector of the territorial jurisdiction of the court for at least two years prior to his election or appointment.

B. For the purpose of nomination and election only, there is created in the First Parish Court for the Parish of Jefferson two divisions to be known as Division "A" and Division "B". Division "A" shall be occupied by the judge of the court who is holding office on June 30, 1969, and Division "B" shall be occupied by the additional judge created by this section. The additional judge for the First Parish Court for the Parish of Jefferson shall have the same qualifications and shall be elected at the same time and in the same manner, shall serve the same term of office and shall be entitled to the same compensation and expenses, payable from the same sources, as is now or may be hereafter provided for the other judge of the First Parish Court for the Parish of Jefferson, except that the first judge to fill the additional judgeship herein created may be appointed by the governor until a special election can be held for the position, which election shall be called by the governor, and the judge so elected shall serve a term to expire at the same time as the term of the other judge of the said parish court. Thereafter, the judge shall serve a six-year term concurrent with that of the judges of the Twenty-fourth Judicial District Court. Each candidate for nomination or election for judge of court in the First Parish Court for the Parish of Jefferson, at the time of his qualification therefor, shall specify the division from which he seeks nomination or election. No candidate shall qualify for nomination or election from more than one division.

Acts 1962, No. 484, §5. Amended by Acts 1965, No. 74, §1; Acts 1967, No. 85, §1; Acts 1968, Ex.Sess., No. 43, §1; Acts 1969, No. 156, §1.



RS 13:2561.6 - Election of judge; terms

§2561.6. Election of judge; terms

The first judge of this court shall be elected at the state general election to be held in 1964 and he shall serve until the next election for judges of the 24th Judicial District Court, and thereafter, shall be elected, take office and serve a six year term concurrently with that of the judges of the 24th Judicial District Court.

Acts 1962, No. 484, §6.



RS 13:2561.7 - Powers of judge

§2561.7. Powers of judge

The judge of this court may perform marriage ceremonies, require bonds to keep the peace, issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital, and shall have all the powers of a district judge within the limits of the jurisdiction of this court. He also has the authority to issue the necessary writs in all cases in order to carry into effect the jurisdiction of the court, irrespective of the value of the property seized.

Acts 1962, No. 484, §7.



RS 13:2561.8 - Traffic offenses

§2561.8. Traffic offenses

The judge of this court shall have the power to fix a schedule of fines, including costs, for the various traffic offenses, and any person charged with such an offense may plead guilty before the clerk, who shall make an entry thereof, and pay the fine and cost for such offense as fixed by the judge in his schedule of fines for the particular offense to the sheriff. All fines and forfeitures collected shall be paid by the sheriff into the general fund of the parish of Jefferson provided that the sheriff shall retain twelve per cent of the amount of fines collected or the amount of bonds forfeited to go into the sheriff's salary and expense fund.

Acts 1962, No. 484, §8. Amended by Acts 1964, No. 428, §1; Acts 1974, No. 357, §1.



RS 13:2561.9 - Annual vacation

§2561.9. Annual vacation

The judge of this court may take an annual vacation of one month. He may appoint an attorney residing within the territorial boundaries of this Court, which attorney shall possess the same qualifications as that required of the judge, to sit during the month of his vacation. Such attorney shall be paid a sum by the parish of Jefferson equal to one month's salary of the regular judge, and he shall have the powers and duties of a regular judge while sitting as such.

Acts 1962, No. 484, §9. Amended by Acts 1967, No. 85, §1.



RS 13:2561.10 - Applicability of Code of Civil Procedure

§2561.10. Applicability of Code of Civil Procedure

The provisions of the Louisiana Code of Civil Procedure with reference to city courts, shall be applicable to this court in all civil cases.

Acts 1962, No. 484, §10.



RS 13:2561.11 - Repealed by Acts 1975, Ex.Sess., No. 51, 1, eff. Feb. 20, 1975

§2561.11. Repealed by Acts 1975, Ex.Sess., No. 51, §1, eff. Feb. 20, 1975



RS 13:2561.12 - Clerk; seal

§2561.12. Clerk; seal

The clerk of court for the parish of Jefferson shall be ex-officio clerk of court for this court. He, or any deputy appointed by him, may be assigned to act as minute clerk, and shall perform such other clerical duties as the judge shall direct. He shall be entitled to charge the fees as set forth in Section 1986 of Title 13, Louisiana Revised Statutes of 1950. He shall provide the court with a seal, which shall contain a vignette of the state seal, with the words, "Seal of the First Parish Court for the Parish of Jefferson", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Acts 1962, No. 484, §12.



RS 13:2561.13 - Sheriff as executive officer

§2561.13. Sheriff as executive officer

The executive officer of this court shall be the sheriff of the parish of Jefferson. All writs and processes in either criminal or civil matters issued by this court, shall be served by the sheriff or his deputy. The sheriff shall receive the fees provided by law, applicable to the 24th Judicial District Court.

Acts 1962, No. 484, §13.



RS 13:2561.14 - Prosecution of criminal cases

§2561.14. Prosecution of criminal cases

All criminal cases shall be prosecuted by the district attorney for the parish of Jefferson, or through an assistant appointed by him.

Acts 1962, No. 484, §14.



RS 13:2561.15 - Court reporter

§2561.15. Court reporter

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony of the court reporter. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, and shall be paid primarily by the party requesting the transcription. However, the reporter is not required to file the transcript before payment.

The governing authority of the parish of Jefferson shall fix and pay the salary of the court reporter.

Acts 1962, No. 484, §15.



RS 13:2561.16 - Office space

§2561.16. Office space

The governing authority for the parish of Jefferson shall provide suitable space, within the territorial boundaries of this court, for the operation thereof.

Acts 1962, No. 484, §16.



RS 13:2561.17 - Appellate jurisdiction

§2561.17. Appellate jurisdiction

Any other law to the contrary notwithstanding, all appeals allowed by law from justice of the peace courts to district courts in civil and criminal matters shall, in the parish of Jefferson for justice of the peace courts east of the Mississippi River, be to the First Parish Court for the Parish of Jefferson instead of to the district court.

Added by Acts 1977, No. 295, §1.



RS 13:2562.1 - Creation; territorial boundaries

PART II. SECOND PARISH COURT FOR THE

PARISH OF JEFFERSON

§2562.1. Creation; territorial boundaries

There is hereby created a court to be known and designated as "The Second Parish Court for the Parish of Jefferson, State of Louisiana," the territorial boundaries of which shall be Wards 1, 2, 3, 4, 5, 6 and 11 of the Parish of Jefferson, which is composed of all of that territory in the Parish of Jefferson lying west of the Mississippi River.

Acts 1966, No. 5, §1, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.2 - Civil jurisdiction

§2562.2. Civil jurisdiction

A. Subject to the limitations provided in R.S. 13:2562.4, this court has civil jurisdiction concurrent with that of the district court, within its territorial boundaries, when the amount in dispute, or the value of the property involved, does not exceed twenty thousand dollars, exclusive of interest, costs, and attorney fees and in suits for possession of leased premises when the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A); and in case of any reconventional demand, intervention, or third-party opposition filed in the court and necessarily connected with or growing out of the main demand, the court shall be divested of jurisdiction over the main demand and all of the incidental demands when the amount in dispute or the value of the property involved in the reconventional demand, intervention, or third-party opposition exceeds twenty thousand dollars, exclusive of interest, costs, and attorney fees, and the case shall be removed to the Twenty-Fourth Judicial District Court.

B. This court has civil jurisdiction concurrent with that of the district court in cases or proceedings instituted by the state, a parish, a municipality, or other political subdivision of the state for injunctive relief or other civil relief for the cessation or abatement of any acts or practices committed within the court's territorial jurisdiction which may violate any parish or municipal ordinance or any state law. In such case, the court shall have jurisdiction irrespective of the amount in dispute or the value of the property involved.

Acts 1966, No. 5, §2, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1977, No. 297, §1; Acts 1986, No. 1038, §2; Acts 1987, No. 448, §1, eff. July 9, 1987; Acts 1992, No. 939, §2; Acts 1997, No. 1262, §1; Acts 2001, No. 1152, §1; Acts 2004, No. 121, §1, eff. June 4, 2004.

NOTE: See Acts 1987, No. 448, §3.



RS 13:2562.3 - Criminal jurisdiction

§2562.3. Criminal jurisdiction

This court shall have criminal jurisdiction concurrent with that of the district court, for the trial of all persons charged with offenses or crimes committed within its territorial boundaries, but shall not include capital crimes or those crimes or offenses which are punishable by imprisonment at hard labor under the laws of this state.

Acts 1966, No, 5, §3, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.4 - Limitations on civil jurisdiction

§2562.4. Limitations on civil jurisdiction

This court shall not have jurisdiction in civil matters involving successions or probate matters; where a succession is the defendant; in divorce proceedings; in matters concerned with adoption, emancipation, interdiction, or filiation of persons; when the state, parish, or other political subdivision, as defined in R.S. 13:5101 et seq., is a party defendant; where title to real estate is involved; in election contests; where a federal or state law or a parish or municipal ordinance is sought to be invalidated; over any matters which under the laws of this state are under the jurisdiction of the juvenile court; where the action is against an officer or employee of the state, a state agency, or a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment, or where the suit is otherwise subject to the provisions of R.S. 13:5104.

Acts 1966, No. 5, §2, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1990, No. 361, §2, eff. Jan 1, 1991; Acts 2004, No. 26, §7; Acts 2004, No. 121, §1, eff. July 4, 2004.



RS 13:2562.5 - Judges; election; qualifications; salary; division

§2562.5. Judges; election; qualifications; salary; division

A. This court shall have two judges, whose term of office shall be six years each, and who shall be elected by the qualified voters residing within the territorial boundaries of the court, provided that the additional judge elected hereunder shall be initially elected for the term provided in Subsection B hereof. Each judge shall possess the same qualifications that are required of a district judge and shall receive an annual salary equal to that of the judge of the First Parish Court for the parish of Jefferson. The salary shall be payable monthly on his own warrant. The governing authority of Jefferson Parish shall determine the salary paid and shall provide for the entire salary of each judge in its annual budget. Each judge shall be a qualified, resident voter of the territorial jurisdiction of the court for at least two years prior to his election or appointment.

B. For the purpose of nomination and election only, there are created two divisions of the Second Parish Court for the Parish of Jefferson, Division "A" and Division "B". Division "A" shall be occupied by the judge of this court who is in office on the effective date of this Subsection. The additional judge provided for herein shall preside over Division "B". The first judge elected to the judgeship of Division "B" shall be elected at the same election provided for by law for the election of all judges in the Twenty-Fourth Judicial District Court and shall take office on January 1, 1979. Said judge shall serve for a term which shall expire at the same time as is provided by law for the present judge of the Second Parish Court for the parish of Jefferson. Thereafter, the successor to the additional judgeship shall be elected at the same time and in the manner, and shall serve the same term as is now or may be hereafter provided for the judges of the Twenty-Fourth Judicial District Court. Each candidate for nomination or election for judge of the court in the Second Parish Court for the parish of Jefferson, at the time of his qualification therefor, shall specify the division for which he seeks nomination or election. No candidate shall qualify for nomination or election for more than one division.

Acts 1966, No. 5, §5, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1976, No. 209, §1; Acts 1978, No. 63, §1, eff. June 15, 1978.



RS 13:2562.6 - Election of judge; terms

§2562.6. Election of judge; terms

The first judge of this court shall be elected at the next general election following the enactment of this Part and he shall serve until the next election for judges of the Twenty-Fourth Judicial District Court, and thereafter, shall be elected, take office and serve a six year term concurrently with that of the judges of the Twenty-Fourth Judicial District Court.

Acts 1966, No. 5, §6, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.7 - Powers of judge

§2562.7. Powers of judge

The judge of this court may perform marriage ceremonies, require bonds to keep the peace, issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital, and shall have all the powers of a district judge within the limits of the jurisdiction of this court. He shall also have the authority to issue the necessary writs in all cases in order to carry into effect the jurisdiction of the court, irrespective of the value of the property seized.

Acts 1966, No. 5, §7, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.8 - Traffic offenses

§2562.8. Traffic offenses

The judge of this court shall have the power to fix a schedule of fines, including costs, for the various traffic offenses, and any person charged with such an offense may plead guilty before the clerk, who shall make an entry thereof, and pay the fine and cost for such offense as fixed by the judge in his schedule of fines for the particular offense to the sheriff. All fines and forfeitures collected shall be paid by the sheriff into the general fund of the parish of Jefferson provided that the sheriff shall retain twelve per cent of the amount of fines collected or the amount of bonds forfeited to go into the sheriff's salary and expense fund.

Acts 1966, No. 5, §8, eff. June 9, 1966, at 1:45 P.M. Amended by Acts 1974, No. 368, §1.



RS 13:2562.9 - Annual vacation

§2562.9. Annual vacation

The judge of this court may take an annual vacation of one month. He may appoint an attorney residing within the territorial boundaries of this court, which attorney shall possess the same qualifications as that required of the judge, to sit during the month of vacation. Such attorney shall be paid a sum equivalent to one month's salary of the regular judge by the Parish of Jefferson, and shall have the same powers and duties while sitting as the regular judge.

Acts 1966, No. 5, §9, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.10 - Code of Civil Procedure; applicability

§2562.10. Code of Civil Procedure; applicability

The provisions of the Louisiana Code of Civil Procedure Book 8, shall be applicable to this court in all civil cases except as otherwise herein provided.

Acts 1966, No. 5, §10, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.11 - Repealed by Acts 1975, Ex.Sess., No. 51, 1, eff. Feb. 20, 1975

§2562.11. Repealed by Acts 1975, Ex.Sess., No. 51, §1, eff. Feb. 20, 1975



RS 13:2562.12 - Clerk; seal

§2562.12. Clerk; seal

The clerk of court for the Parish of Jefferson shall be ex-officio clerk of court for this court. He, or any deputy appointed by him, may be assigned to act as minute clerk, and shall perform such other clerical duties as the judge shall direct. The clerk of court shall be entitled to fix his fees, but in no event shall those fees exceed the fees chargeable in the 24th Judicial District Court. He shall provide the court with a seal, which shall contain a vignette of the state seal, with the words, "Seal of the Second Parish Court for the Parish of Jefferson", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Acts 1966, No. 5, §12, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.13 - Sheriff as executive officer

§2562.13. Sheriff as executive officer

The executive officer of this court shall be the sheriff of the Parish of Jefferson. All writs and processes in either criminal or civil matters issued by this court shall be served by the sheriff or his deputy. The sheriff shall charge and receive fees as provided for by law, not to exceed those applicable to the 24th Judicial District Court.

Acts 1966, No. 5, §13, eff. June 9, 1966, at 1:45 p.M.



RS 13:2562.14 - Prosecution of criminal cases

§2562.14. Prosecution of criminal cases

All criminal cases shall be prosecuted by the district attorney for the Parish of Jefferson, or through an assistant appointed by him.

Acts 1966, No. 5, §14 eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.15 - Court reporter

§2562.15. Court reporter

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony of the court reporter. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, and shall be paid primarily by the party requesting the transcription. Provided, however, the reporter is not required to file the transcript before payment.

The governing authority of the Parish of Jefferson shall fix and pay the salary of the court reporter.

Acts 1966, No. 5, §15, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.16 - Office space

§2562.16. Office space

The governing authority for the Parish of Jefferson shall provide suitable space, within the territorial boundaries of this court, for the operation thereof.

Acts 1966, No. 5, §16, eff. June 9, 1966, at 1:45 P.M.



RS 13:2562.17 - Appellate jurisdiction

§2562.17. Appellate jurisdiction

Any other law to the contrary notwithstanding, all appeals allowed by law from justice of the peace courts to district courts in civil and criminal matters shall, in the Parish of Jefferson for justice of the peace courts west of the Mississippi River, be to the Second Parish Court for the Parish of Jefferson instead of to the district court.

Added by Acts 1977, No. 296, §1.



RS 13:2562.21 - Traffic hearing officers; qualifications; duties

PART II-A. PROVISIONS APPLICABLE TO THE FIRST

AND SECOND PARISH COURTS, JEFFERSON PARISH

§2562.21. Traffic hearing officers; qualifications; duties

A. The offices of Traffic Hearing Officer of the First and Second Parish Courts of Jefferson Parish are hereby created. The judges in each said court may appoint a traffic hearing officer for their court as provided in this Section.

B. Each such traffic hearing officer shall be selected by the duly elected judges for each parish court, to serve at the pleasure, discretion, and direction of the appointing judges for a period of six months. He may be reappointed.

C. Each traffic hearing officer shall possess the same qualifications for office as a parish court judge.

D. The salary of each traffic hearing officer shall be set by the Jefferson Parish Council.

E. A traffic hearing officer may engage in the practice of law and in any other business, occupation, or employment not inconsistent with the expeditious, proper, and impartial performance of his duties as judicial officer. Any questions regarding the propriety of other business, occupation, or employment by a traffic hearing officer shall be determined by the appointing parish court judges.

F. Office space necessary for the conduct of the office of traffic hearing officer shall be provided by the Jefferson Parish Council, or otherwise provided from funds available to the judges of the said parish courts.

G. Equipment, supplies, and the salaries and related benefits of employees of the traffic hearing officers shall be payable by the Jefferson Parish Council. Funds for such purpose shall be appropriated to the respective Parish Court's operating budget. All employees of the office of traffic hearing officer shall be hired only upon the prior approval of employment by the appointing parish court judges of the respective parish court. The employees shall not be employees of the state and shall not be members of the State Employee's Retirement System.

H. The traffic hearing officer shall have criminal jurisdiction over traffic violations of state laws and parish or municipal ordinances committed within the territorial boundaries of the appointing parish court which are punishable by a fine not exceeding five hundred dollars or by imprisonment not exceeding six months or both. This jurisdiction shall be concurrent with any jurisdiction, pertaining to traffic violations only, conferred by law upon the parish court.

Added by Acts 1981, No. 648, §1, eff. July 20, 1981.



RS 13:2562.22 - Judicial expense fund; traffic case management and accident reporting system

§2562.22. Judicial expense fund; traffic case management and accident reporting system

A. In all criminal cases over which the First and Second Parish Courts of Jefferson Parish have jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after plea of guilty or who forfeits his bond, a sum likewise determined but which shall not exceed fifteen dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed, and which shall be transmitted to the said clerk for further disposition in accordance herewith.

B. All sums collected or received under this Section shall be placed in a separate account, to be designated as the Judicial Expense Fund for the First and Second Parish Courts of Jefferson Parish. The judges, en banc, of the courts shall have control over the fund and all disbursements made therefrom. They shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judges, en banc, of the First and Second Parish Courts of Jefferson Parish may, in addition to salaries otherwise provided, authorized, or established by law, fix and pay each of their court reporters a salary from the judicial expense fund. The judges, en banc, may appoint such secretarial, clerical, research, administrative, or other personnel as they deem necessary to expedite the business and functions of the court, and fix and pay all or any part of the salaries of such personnel out of the monies in the judicial expense fund. In like manner, the judges, en banc, may utilize the monies in the judicial expense fund to pay all or any part of the cost of establishing and/or maintaining a law library for the court, or implementing and operating a traffic case management and accident reporting system, or for buying and/or maintaining any type of equipment, supplies, or other items consistent with or germane to the efficient operation of the court. In general, the judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the individual judges; and, is in addition to any and all other funds, salaries, expenses, and other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes.

D. No salary shall be paid from the judicial expense fund for the parish courts to any of the judges of the courts except as may be paid for administering the said fund, and then only after prior legislative approval.

Added by Acts 1982, No. 340, §1, eff. July 18, 1982.



RS 13:2562.23 - Additional court costs; automatic case reporting system

§2562.23. Additional court costs; automatic case reporting system

In all cases over which the First and Second Parish Courts of Jefferson Parish have jurisdiction, the judges may assess a court cost not to exceed ten dollars, in addition to all other fines, costs, or forfeitures lawfully imposed. All sums collected or received under this Section shall be transmitted to the governing authority of Jefferson Parish to be used for the establishment, maintenance, and general operating expenses of an automatic case reporting system.

Acts 1989, No. 79, §1, eff. June 16, 1989.



RS 13:2562.24 - Judicial building fund

§2562.24. Judicial building fund

A. In all cases over which the First and Second Parish Courts of Jefferson Parish have jurisdiction, a service charge of seven dollars per filing, subject however, to the provisions of the Louisiana Code of Civil Procedure, Article 5181 et seq., is hereby imposed and shall be paid to the clerk of court when the filing is made.

B. In each proceeding where a fine is imposed or court costs are ordered to be paid, a service charge of seven dollars shall be collected by the sheriff's office, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

C. The monies generated pursuant to this Section shall be forwarded by the clerk of court and the sheriff to the department of finance for Jefferson Parish and placed in an account dedicated to the acquisition, construction, equipping, and maintenance of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facilities.

D. In addition to the service charges mandated in Subsection B, the council, with the concurrence of the judges, en banc, may by ordinance impose or authorize the judges to impose a security service fee not to exceed five dollars per filing for purchase, maintenance, and operation of court security devices. Any excess proceeds of the security service fees in any year may be expended in accordance with the provisions of Subsection C.

E. The Jefferson Parish Council, as governing authority of the parish of Jefferson, shall have control over the fund and all disbursements made therefrom. The council, with the concurrence of the judges, en banc, may by ordinance reduce the amount of the service charges imposed pursuant to this Section, if the balance of sums on deposit in the fund exceed the requirements of new courts or other judicial facilities and for the maintenance and payment of any bond indebtedness on any such existing facility.

Acts 1990, No. 394, §1, eff. July 18, 1990; Acts 2003, No. 877, §1, eff. July 1, 2003.



RS 13:2562.25 - Facsimile transmission; filings in civil actions; fees; equipment and supplies

§2562.25. Facsimile transmission; filings in civil actions; fees; equipment and supplies

A. Any document in a civil action may be filed with the First and Second Parish Courts of Jefferson Parish by facsimile transmission. The clerk of court of the parish of Jefferson as the ex officio clerk of court for the First and Second Parish Courts of Jefferson Parish shall make available for his use equipment to accommodate facsimile filing in civil actions. Filing shall be deemed complete at the time that the facsimile transmission is received and a receipt of transmission has been transmitted to the sender by the clerk of court. The facsimile when filed has the same force and effect as the original.

B. Within five days, exclusive of legal holidays, after the clerk of court has received the transmission, the party filing the document shall forward the following to the clerk:

(1) The original signed document.

(2) The applicable filing fee, if any.

(3) A transmission fee of five dollars.

C. If the party fails to comply with the requirements of Subsection B of this Section, the facsimile filing shall have no force or effect. The First and Second Parish Courts of Jefferson Parish may provide by court rule for other matters related to filings by facsimile transmission.

D. The clerk of court of the parish of Jefferson as the ex officio clerk for the First and Second Parish Courts of Jefferson Parish may purchase equipment and supplies necessary to accommodate facsimile filings out of the clerk's salary fund.

Acts 2001, No. 1214, §1, eff. June 29, 2001.



RS 13:2562.26 - Parish courts; Jefferson Parish; destruction of useless records

§2562.26. Parish courts; Jefferson Parish; destruction of useless records

A. The clerk of court may, upon consent of the judge or of the majority of judges in the jurisdictions with several divisions and with authorization from the state archivist as provided in R.S. 44:411, destroy records of any of the following judicial proceedings when such records have been deemed by the presiding judge or judges to have no further use or value: suits on open accounts, tort suits, suits on unsecured notes, suits on promissory notes, suits on chattel mortgages, and suits for eviction of tenants and occupants. However, such proposed destruction shall be authorized only when ten years have elapsed from the last date of action on the record or records.

B. No cause of action shall exist against any clerk or judge for the destruction of such records in accordance with the provisions of this Section.

Acts 2008, No. 625, §2; Acts 2012, No. 101, §1, eff. May 11, 2012.



RS 13:2562.27 - Parish courts; Jefferson Parish; specialized divisions; additional costs; certain violations

§2562.27. Parish courts; Jefferson Parish; specialized divisions; additional costs; certain violations

A. Notwithstanding any other provision of law to the contrary, and in addition to any fines, forfeitures, costs, or penalties, a judge in a parish court within Jefferson Parish, with a specialized alcohol division or a judge in a parish court that has within the judicial district a specialized alcohol division as defined in this Section, may assess the following additional costs to any person convicted of the following offenses:

(1) One hundred dollars for a violation of R.S. 14:98 or 98.1, prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(2) One hundred dollars for a violation of R.S. 14:99, or any municipal or parochial ordinance prohibiting the reckless operation of a motor vehicle.

(3) Fifty dollars for a violation of R.S. 14:92, 93.11, 93.12, or 333, or of any municipal or parochial ordinance prohibiting the purchase or public possession of alcoholic beverages by persons under the age of twenty-one years old.

(4) Twenty-five dollars for a violation of R.S. 14:91.7, 103, or 107, or of any municipal or parochial ordinance prohibiting public drinking, public possession of alcohol, or appearing in an intoxicated condition in public.

(5) Twenty-five dollars for a violation of R.S. 32:300, or of any municipal or parochial ordinance prohibiting the possession of open alcoholic beverage containers in vehicles.

(6) Twenty-five dollars for all other convictions of a felony, misdemeanor, or any municipal or parochial ordinance, including a traffic felony, misdemeanor, or a local traffic violation where the use of alcohol was a factor in the commission of the crime.

B. For purposes of this Section, a parish court with a specialized alcohol division is defined as a parish court that designates by court rule a division or section of the court which has subject matter jurisdiction for alcohol-related offenses, including but not limited to driving while intoxicated, and is also certified by the Louisiana Highway Safety Commission and the Louisiana Supreme Court.

C. Any parish court with a specialized alcohol division or section shall establish a fund to deposit all costs collected pursuant to this Section. All funds collected shall be used solely for the purposes of funding the designated and approved alcohol or driving while intoxicated division or section and any treatment programs and administrative expenses associated with the program.

Acts 2014, No. 669, §1.



RS 13:2563.1 - Creation; territorial boundaries

PART III. PARISH COURT FOR THE PARISH OF ASCENSION

§2563.1. Creation; territorial boundaries

There is hereby established a court to be known and designated as the Parish Court for the Parish of Ascension, state of Louisiana, which is hereinafter referred to as "the court." The territorial boundaries of the court shall extend throughout the entire parish of Ascension and shall include all territory within the boundaries of municipalities of the parish.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.2 - Civil jurisdiction; limitations

§2563.2. Civil jurisdiction; limitations

A. The court shall have civil jurisdiction concurrent with that of the district court, within its territorial boundaries, when the amount in dispute, or the value of the property involved, does not exceed the jurisdictional amount provided in Code of Civil Procedure Article 4842(A); and in suits for possession of leased premises where the amount of the rental does not exceed the jurisdictional amounts provided in Code of Civil Procedure Article 4844(A); and in case of reconventional demands, interventions, and third party oppositions filed in the court and necessarily connected with or growing out of the main demand, the court shall retain jurisdiction irrespective of the amount in dispute or the value of the property involved.

B. The court shall not have jurisdiction in civil matters involving successions or probate matters; where a succession is the defendant; in divorce proceedings; in matters concerned with adoption, emancipation, interdiction or filiation of persons; when the state, political corporation, parish or other political subdivision is a party defendant; where title to immovable property is involved; in election contests; in a case where a state, parish or other public official is involved in his official capacity, or where the right to office or other public position is involved; over civil or political rights; or where a federal or state law or a parish or municipal ordinance is sought to be invalidated, or cases involving the appointment of receivers or liquidators for corporations or partnerships.

Acts 1976, No. 307, §1, eff. Jan. 3, 1977; Acts 1986, No. 1038, §2; Acts 1990, No. 361, §2, eff. Jan. 1, 1991; Acts 2004, No. 26, §7.



RS 13:2563.3 - Criminal jurisdiction

§2563.3. Criminal jurisdiction

The court shall have criminal jurisdiction concurrent with that of the district court, for the trial of all persons charged with offenses or crimes committed within its territorial boundaries, but not including capital crimes or those crimes or offenses which are punishable by imprisonment at hard labor under the laws of this state. It shall have jurisdiction over violations and enforcement of municipal ordinances, and over violations and enforcement of parish ordinances concurrent with the district court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.4 - Parish court judge as judge of juvenile court; jurisdiction; clerk; sessions and records

§2563.4. Parish court judge as judge of juvenile court; jurisdiction; clerk; sessions and records

A. The parish court, when in session under the provisions of laws applicable to juvenile courts, shall be known as the parish juvenile court.

B. The judge of the court shall be ex officio judge of the juvenile court within his jurisdiction. The judge shall have jurisdiction concurrent with that of the district court and shall have all powers conferred on judges of the district court as judges of the juvenile court.

C. The clerk of the district court for the parish of Ascension, or a deputy clerk assigned by him, shall be ex officio clerk of the juvenile court for the parish.

D. The sessions of the parish court when sitting as juvenile court shall be held apart from all sessions of the parish court, and its records shall be kept separately. The court may sit in chambers and may hold its session irrespective of terms of court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.5 - Judge; qualifications and salary

§2563.5. Judge; qualifications and salary

A. The office of judge of the court is hereby established. The judge shall be elected by the qualified electors of the parish of Ascension. The term of office of the judge shall be six years. He shall possess the same qualifications that are required of district judges.

B. He shall receive an annual salary of not less than sixty-eight thousand five hundred twenty-two dollars, payable monthly on his own warrant by the state of Louisiana, the parish of Ascension, the municipalities within the parish of Ascension, and the judicial expense fund for the Parish Court for the Parish of Ascension, apportioned as follows:

(1) The state of Louisiana shall pay the sum of forty-four thousand two hundred sixty-five dollars per annum.

(2) The parish of Ascension shall pay the sum of seven thousand one hundred ten dollars per annum.

(3) The municipalities of Donaldsonville and Gonzales shall each pay the sum of seven thousand one hundred ten dollars per annum.

(4) Any other municipality within the parish of Ascension shall each pay the sum of two thousand nine hundred twenty-seven dollars per annum.

(5) The judicial expense fund for the Parish Court for the Parish of Ascension shall pay an amount equal to the difference between the total salary of the judge as specified in Paragraphs (1) through (4) of this Subsection and the salary of a district court judge of the judicial district in which the parish court is located.

Acts 1976, No. 307, §1, eff. July 31, 1976; Acts 1979, No. 236, §2, eff. Sept. 1, 1979; Acts 1979, No. 243, §1; Acts 1980, No. 169, §1, eff. Sept. 1, 1980; Acts 1981, No. 636, §1, eff. Sept. 1, 1981; Acts 1985, No. 840, §2; Acts 1989, No. 659, §1; Acts 1990, No. 271, §1, eff. July 1, 1990; Acts 2001, No. 316, §1, eff. June 6, 2001.

{{NOTE: SEE ACTS 1990, NO. 271, §2, FOR PAY RAISE IMPLEMENTATION PROVISIONS.}}



RS 13:2563.6 - Holding court in municipalities

§2563.6. Holding court in municipalities

The judge shall sit and hold court a minimum of one day per week in each of the municipalities of Donaldsonville, Gonzales and Sorrento for the purpose of hearing any matter within the jurisdiction of the court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.7 - Powers of judge

§2563.7. Powers of judge

The judge of the court may perform marriage ceremonies, require bonds to keep the peace, issue warrants of arrest; examine, commit, and admit to bail and discharge; and hold preliminary examinations in all cases not capital, and shall have all the powers of a district judge within the limits of the jurisdiction of the court. He also has the authority to issue the necessary writs in all cases in order to carry into effect the jurisdiction of the court, irrespective of the value of the property seized.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.8 - Traffic offenses

§2563.8. Traffic offenses

The judge of the court shall have the power to fix a schedule of fines, including costs, for the various traffic offenses, and any person charged with such an offense may plead guilty before the appropriate law enforcement officer, being the sheriff or his deputy or the chief law enforcement officer or his assistant of the particular municipality depending upon where the offense occurred, who shall make a record of the plea, and the person so pleading shall pay to such officer the fine and cost for such offense as fixed by the judge in his schedule of fines for the particular offense. The law enforcement officer shall notify the clerk of the plea and the clerk shall make an entry of the plea.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Amended by Acts 1978, No. 620, §1.



RS 13:2563.9 - Annual vacation

§2563.9. Annual vacation

The judge of this court may take an annual vacation of one month. He may appoint an attorney residing within the territorial boundaries of the court to sit and hold court when the judge is absent from the territorial jurisdiction of the court while on vacation. The attorney shall possess the same qualifications as those required of the judge. Such attorney shall be paid from the judicial expense fund established by R.S. 13:2563.17, a sum equal to the proportionate amount of the judge's salary for the period of time for which the appointee serves as judge of the court, and he shall have the powers and duties of a regular judge while sitting as such.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.10 - Applicability of Code of Civil Procedure

§2563.10. Applicability of Code of Civil Procedure

The provisions of Book VIII of the Louisiana Code of Civil Procedure shall be applicable to the court in all civil cases except as otherwise herein provided.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.11 - Clerk; seal

§2563.11. Clerk; seal

The clerk of the district court for the parish of Ascension shall be ex officio clerk of court for this court. He, or any deputy appointed by him, may be assigned to act as minute clerk, and shall perform such other clerical duties as the judge shall direct. The clerk of court shall be entitled to fix his fees, but in no event shall those fees exceed the fees chargeable in the Twenty-Third Judicial District Court. He shall provide the court with a seal, which shall contain a vignette of the state seal, with the words, "Seal of the Parish Court for the Parish of Ascension", which shall be used on all orders, writs and processes issuing from the court. However, the absence of the seal shall not affect the validity of such documents.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.12 - Sheriff as executive officer; municipal officers

§2563.12. Sheriff as executive officer; municipal officers

The executive officer of the court shall be the sheriff of the parish of Ascension. All writs and processes in civil matters issued by the court, and writs and processes in criminal matters issued by the court which require service outside the territorial limits of the municipalities of Donaldsonville, Gonzales or Sorrento, shall be served by the sheriff or his deputy. The sheriff for such service shall receive the fees provided by law, applicable to the Twenty-Third Judicial District Court. Writs and processes in criminal matters issued by the court which require service within the territorial limits of the municipalities of Donaldsonville, Gonzales or Sorrento shall be served by the chief law enforcement officer or his assistant of the particular municipality wherein service is required. The fees for such service shall be the same as the fees provided by law applicable to the Twenty-Third Judicial District Court, and such fees shall be paid into the general fund of the municipality wherein service is required to be made.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Amended by Acts 1978, No. 620, §1.



RS 13:2563.13 - Prosecution of criminal cases

§2563.13. Prosecution of criminal cases

All criminal cases shall be prosecuted by the district attorney for the Twenty-Third Judicial District, or through an assistant appointed by him.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.14 - Court reporter

§2563.14. Court reporter

The judge shall appoint a competent court reporter to take the evidence in any case in which it is necessary to do so under the laws applicable to district courts, unless the parties waive the appointment of the reporter. At the request of any party, the judge shall order the transcription of the testimony of the court reporter. Except in pauper cases, the fees of the court reporter in civil cases shall be charged as costs in the litigation, and shall be paid primarily by the party requesting the transcription. However, the reporter is not required to file the transcript before payment.

The governing authority of the parish of Ascension shall fix and pay the salary of the court reporter.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.15 - Office space

§2563.15. Office space

Each governing authority of the municipalities of Donaldsonville, Gonzales and Sorrento shall provide suitable space within each municipality, respectively, for the operation of the court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977.



RS 13:2563.16 - Disposition of fines and forfeitures

§2563.16. Disposition of fines and forfeitures

When the offense occurred within the territorial limits of the municipalities of Donaldsonville, Gonzales or Sorrento, the chief law enforcement officer or his assistant of the particular municipality wherein the offense occurred shall collect all fines, forfeitures, penalties, and costs imposed by the court. When the offense occurred outside the territorial limits of said municipalities, the sheriff or his deputy shall collect all fines, forfeitures, penalties, and costs imposed by the court. All funds so collected, excluding costs, shall be paid into the general fund of the particular municipality when the offense occurred within the municipality of Donaldsonville, Gonzales or Sorrento, as the case may be, and all such funds, excluding cost, shall be paid into the general fund of the parish when the offense occurred outside the territorial limits of said municipalities.

With respect to such funds, excluding costs, collected for offenses which occurred outside the territorial limits of said municipalities, the sheriff shall deduct and dispose of a commission in the same manner, for the same purposes and in the same amount as is provided by law with respect to fines, forfeitures and penalties imposed in the district court.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Amended by Acts 1978, No. 620, §1.



RS 13:2563.17 - Judicial expense fund; established

§2563.17. Judicial expense fund; established

A. In all criminal cases over which the court has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after a plea of guilty or who forfeits his bond, a sum determined by the judge of the parish court, which sum shall not exceed fifteen dollars, which shall be in addition to all other fines, costs or forfeitures lawfully imposed and which shall be transmitted to the clerk of court for further disposition in accordance herewith. Any bench warrant fees collected by the court from a defendant shall also be transmitted to the clerk of court for further disposition in accordance herewith.

B. The clerk of court shall place all sums collected or received under Subsection A of this Section in a separate account to be designated as the Judicial Expense Fund for the Parish Court for the Parish of Ascension. The judge of the parish court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection.

C. The judicial expense fund is established and may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the judge, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized, or established by law for any of the aforesaid purposes. However, no salary shall be paid from the judicial expense fund to the judge, except the judge appointed temporarily under the provisions of R.S. 13:2563.9 and as provided in R.S. 13:2563.5(B)(5).

D. In all criminal cases over which the court has jurisdiction and is authorized to collect a probation fee pursuant to C.Cr.P. Art. 895.1(C), said sums shall be transmitted to the clerk of court and placed in a separate account designated as the Parish Court Probation Fee Fund. The judge of the parish court shall have control over the fund and all disbursements made therefrom. He shall cause to be conducted annually an audit of the fund and the books and accounts relating thereto, and shall file the same with the office of the legislative auditor where it shall be available for public inspection. The fund created under this Subsection may be used for any purpose or purposes connected with, incidental to, or related to the proper administration or function of the said court or the offices of the judge, and is in addition to any and all other funds, salaries, expenses, or other monies that are now or hereafter provided, authorized or established by law for any of the aforesaid purposes.

Added by Acts 1976, No. 307, §1, eff. Jan. 3, 1977. Acts 1992, No. 940, §1; Acts 2001, No. 316, §1, eff. June 6, 2001; Acts 2008, No. 523, §1, eff. June 30, 2008.



RS 13:2564.1 - Compensation of parish court judges; maximum

PART IV. GENERAL PROVISIONS

§2564.1. Compensation of parish court judges; maximum

A. The salary of a judge of a parish court shall in no case exceed the salary of a district court judge of the judicial district in which the parish court is located.

B. If, on the effective date of this Section, a parish court judge is receiving a salary in excess of that permitted by Subsection A of this Section, his salary shall not be reduced during the term of office for which he was elected; provided, however, that upon the expiration of said term of office, or in case a vacancy occurs in said office, the salary for said office shall thereafter conform to the provisions of Subsection A of this Section.

C. The term "salary" as used in this Section means the total annual compensation paid directly or indirectly from all sources for services as judge.

Added by Acts 1977, No. 366, §2.



RS 13:2564.2 - Parish court judges; reimbursement for travel and hotel expenses

§2564.2. Parish court judges; reimbursement for travel and hotel expenses

A. A parish court judge of any parish court which has or hereafter has a judicial expense fund, may be reimbursed actual traveling and hotel expenses incurred in the discharge of his official duties from such fund upon the warrant of the judge alone, provided that sufficient monies are available in the fund to provide for such reimbursement. The supreme court, by rule, shall define the conditions under which such reimbursements will be made. No reimbursement shall be made for round trips of less than ten miles from the judge's bona fide residence to the place or places where he performs the official duties of his office.

B. The provisions of Subsection A of this Section shall apply to any parish court presently in existence or hereafter established.

Added by Acts 1980, No. 472, §1.



RS 13:2565 - Additional court costs in civil and traffic matters; Judicial College

§2565. Additional court costs in civil and traffic matters; Judicial College

A. In addition to any other fees or costs imposed or authorized to be imposed and collected, the clerk of each parish court shall demand and receive from each party liable for court costs the additional sum of fifty cents for the initial filing in all civil and traffic matters.

B. All fees collected pursuant to Subsection A of this Section shall be deposited into a special account and transmitted monthly to the Louisiana Supreme Court to defray the costs associated with the Judicial College's general growth and program improvement strategies.

Acts 2014, No. 405, §1.



RS 13:2571 - Parking violations; administrative adjudication; procedure; appeal; penalties

CHAPTER 8-B. ADMINISTRATIVE ADJUDICATION

OF PARKING VIOLATIONS

§2571. Parking violations; administrative adjudication; procedure; appeal; penalties

A. The city of Lafayette, the city of Gretna, and any municipality having a population of twenty-five thousand or more may prescribe civil fines for violation of ordinances prohibiting parking, stopping, or standing in certain areas of the municipality pursuant to the procedures for administrative adjudication provided in this Chapter.

B. The city of Lafayette, the city of Gretna, and each municipality with a population of twenty-five thousand or more may adopt an ordinance establishing an administrative adjudication hearing procedure under the provisions of this Chapter. Each ordinance shall provide a time period for persons charged with violating a parking, stopping, or standing ordinance to have a hearing under the provisions of this Chapter. The ordinance shall provide for appointment of hearing officers who shall have been licensed to practice law in Louisiana for five years and who shall have authority to administer oaths and affirmations and to issue orders compelling the attendance of witnesses and the production of documents. Any order compelling the attendance of witnesses or the production of documents may be enforced by the city court of the municipality, the parish court, or the district court in which the municipality is located. Except in municipalities having a population of four hundred eighty-five thousand or more persons, the ordinance may provide for a legal presumption that the vehicle's registered owner was the operator at the time of the charged violation. Any municipality having a population of four hundred eighty-five thousand or more persons which has by ordinance provided for an administrative hearing pursuant to the provisions of this Section shall bear the burden of proving by a preponderance of the evidence that the person receiving the ticket or summons committed the parking, stopping, or standing violation.

C.(1) If the ordinance provides for an instanter hearing at any time within fifteen days of the alleged violation for those denying liability for the violation, then the ticket or summons shall inform the person ticketed of the right to and place of such instanter hearing; however, the officer issuing the summons or ticket need not be present and the ticket shall be prima facie proof of its contents.

(2) The ticket or summons shall also provide information as to the time and place of an administrative adjudication hearing, at which the officer issuing the summons, citation, or ticket is present. The failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. The original summons, citation, ticket, or any carbon, machine, or true copy thereof is a record kept in the ordinary course of business of the municipality, and shall be rebuttable proof of the facts contained therein.

D. Any administrative adjudication hearing held under the provisions of this Chapter shall be conducted in accordance with the rules of evidence of the Administrative Procedure Act. Testimony by any person shall be taken under oath or by affirmation. The person charged with the ordinance violation may present any relevant evidence and testimony at such hearing; however, his physical presence shall not be required at the hearing if documentary evidence is submitted to the hearing officer prior to the date of the hearing.

E. The hearing officer shall issue an order stating whether or not the person charged is liable for violation of the parking, stopping, or standing ordinance and the amount of any fine, penalty, costs, or fee assessed against him, which order may be filed with the clerk of the governing authority. Any such order filed with this clerk may be enforced by immobilization of the offending vehicle.

F. Any order or decision of the hearing officer filed under the provisions of this Chapter with such clerk shall be maintained in a separate index and file. These orders or decisions may be recorded utilizing computer printouts, microfilm, microfiche, or other similar data processing techniques.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs and fees.

H. Any person determined by the hearing officer to be in violation of a parking, stopping, or standing ordinance may appeal this determination to the appropriate district court. Such appeal shall be instituted by filing, within thirty days of the filing of the hearing officer's order, a petition with the clerk of court for the district court along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal the clerk of court of the district court shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal posts bond prior to filing notice of appeal with the agency of the municipality designated by ordinance to accept payments of violations of parking, stopping, or standing ordinances.

Acts 1986, No. 978, §1, eff. July 14, 1986; Acts 1987, No. 170, §1, eff. June 19, 1987; Acts 1987, No. 428, §1, eff. July 8, 1987; Acts 1988, No. 432, §1; Acts 1991, No. 752, §1; Acts 2010, No. 297, §1.



RS 13:2571.1 - Port of New Orleans; parking violations; administrative adjudication; procedure; appeal; penalties

§2571.1. Port of New Orleans; parking violations; administrative adjudication; procedure; appeal; penalties

A. The board of commissioners of the Port of New Orleans may prescribe civil fines for violation of ordinances prohibiting parking, stopping, or standing in certain areas of the jurisdiction of the port pursuant to the procedures for administrative adjudication provided in this Chapter.

B. The board may adopt an ordinance establishing an administrative adjudication hearing procedure under this Chapter. Each ordinance shall provide a time period for persons charged with violating a parking, stopping, or standing ordinance to have a hearing under this Chapter. The ordinance shall provide for appointment of hearing officers who shall have been licensed to practice law in Louisiana for five years and who may administer oaths and affirmations and to issue orders compelling the attendance of witnesses and the production of documents. Any order compelling the attendance of witnesses or the production of documents may be enforced by the appellate court in the parish in which the violation is alleged to have occurred.

C.(1) If the ordinance provides for an instanter hearing at any time within fifteen days of the alleged violation for those denying liability for the violation, then the ticket or summons shall inform the person ticketed of the right to and place of such instanter hearing; however, the officer issuing the summons or ticket need not be present and the ticket shall be prima facie proof of its contents.

(2) The ticket or summons shall also provide information as to the time and place of an administrative adjudication hearing, at which the officer issuing the summons, citation, or ticket is present. The failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. The original summons, citation, ticket, or any carbon, machine, or true copy thereof is a record kept in the ordinary course of business of the port, and shall be rebuttable proof of the facts contained therein.

D. Any administrative adjudication hearing held under this Chapter shall be conducted in accordance with the rules of evidence of the Administrative Procedure Act. Testimony by any person shall be taken under oath or by affirmation. The person charged with the ordinance violation may present any relevant evidence and testimony at such hearing; however, his physical presence shall not be required at the hearing if documentary evidence is submitted to the hearing officer prior to the date of the hearing.

E. The hearing officer shall issue an order stating whether or not the person charged is liable for violation of the parking, stopping, or standing ordinance and the amount of any fine, penalty, costs, or fee assessed against him, which order may be filed with the port. Any such order filed with this port may be enforced by immobilization of the offending vehicle.

F. Any order or decision of the hearing officer filed under this Chapter with the port shall be maintained in a separate index and file. These orders or decisions may be recorded utilizing computer printouts, microfilm, microfiche, or other similar data processing techniques.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs, and fees.

H. Any person determined by the hearing officer to be in violation of a parking, stopping, or standing ordinance may appeal this determination to the appellate court in the parish in which the violation is alleged to have occurred. The appeal shall be instituted by filing, within thirty days of the filing of the hearing officer's order, a petition with the clerk along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal, the clerk shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal posts bond prior to filing notice of appeal with the agency of the port designated by ordinance to accept payments of violations of parking, stopping, or standing ordinances.

I. As used in this Section:

(1) "Appellate court" means a city court in Orleans Parish, a parish court in Jefferson Parish, or a justice of the peace court in St. Bernard Parish.

(2) "Clerk" means the clerk of a city court in Orleans Parish, the clerk of a parish court in Jefferson Parish, and the justice of the peace in St. Bernard Parish.

Acts 2001, No. 744, §1, eff. July 1, 2001.



RS 13:2575 - Blighted or abandoned property; public health, housing, fire code, building code and certain other ordinance violations; administrative adjudication; procedure; appeal; penalties

CHAPTER 8-C. ADMINISTRATIVE ADJUDICATION OF

PUBLIC HEALTH, HOUSING, FIRE CODE, ENVIRONMENTAL,

AND HISTORIC DISTRICT VIOLATIONS

§2575. Blighted or abandoned property; public health, housing, fire code, building code and certain other ordinance violations; administrative adjudication; procedure; appeal; penalties

A.(1) Any municipality or parish may prescribe civil fines for blighted property, abandoned property, or violation of public health, housing, fire code, environmental, and historic district ordinances in the municipality or parish by owners of immovable property, their agents, tenants, or representatives pursuant to the procedures for administrative adjudication provided in this Chapter. For the purposes of this Chapter, "housing violations" shall encompass only those conditions in privately owned structures which are determined to constitute a threat or danger to the public health, safety or welfare, to the environment, or a historic district. In municipalities with a population of seventy thousand or more according to the latest federal decennial census, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances. However, nothing in this Section shall be construed to affect activities which occur on the premises of manufacturing facilities and which are regulated by Title 30 of the Louisiana Revised Statutes of 1950.

(2) For purposes of this Chapter, except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, "blighted property" shall have the same meaning as provided in R.S. 33:1374(B)(1), and "abandoned property" shall have the same meaning as provided in R.S. 33:4720.59(D)(2).

B.(1) Any municipality or parish may adopt an ordinance or ordinances establishing an administrative adjudication hearing procedure under the provisions of this Chapter. The ordinance or ordinances shall provide for a time period for persons charged with owning blighted or abandoned property, or violating a public health, housing, fire code, environmental, and historic district ordinance to have a hearing under the provisions of this Chapter. The ordinance shall provide for the appointment of one or more hearing officers who may be the director of health of the municipality or parish or the health officer of the parish in which the municipality is located or the designee of such official or, in the discretion of the governing authority, who may be a person who shall have been licensed to practice law in Louisiana for two years.

(2) Except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, any municipality or parish that adopts an ordinance establishing an administrative adjudication hearing procedure for determining property to be blighted or abandoned, shall provide notice to the property owners and to all mortgagees of record as provided in Paragraphs (D)(2) and (F)(2) of this Section.

(3) Each municipality or parish shall have the authority to empower the hearing officer with authority to:

(a) Administer oaths and affirmations.

(b) Issue orders compelling the attendance of witnesses and defendants and the production of documents.

(c) Levy fines, fees, penalties, and hearing costs, the maximum of which shall not exceed those established for the parish or municipal courts.

(d) Order violators to correct violations within a stipulated time.

(e) Take necessary and lawful measures to effect correction of the violation if the violator fails to do so within the time allocated by the hearing officer.

(f) Record orders, judgments, notices of judgments, or liens in the mortgage office of the parish in which the immovable property, or any portion thereof, in or on which the violation occurred is situated.

C.(1) The municipality or parish shall have a lien and privilege against the immovable property in or on which the violation occurred. The lien and privilege shall secure all fines, costs, and penalties which are assessed by the municipality or parish in accordance with this Section and described in the order, judgment, notice of judgment, or lien. For the lien and privilege to arise and exist, the order, judgment, notice of judgment, or lien assessing any fines, costs, and penalties shall be recorded in the mortgage office of the parish in which the immovable property, or any portion thereof, in or on which the violation occurred, is situated. The recordation shall have the effect of a judicial mortgage against the immovable property described therein and may be enforced against the immovable property described therein upon application of the municipality or parish to the clerk of the district court for issuance of a writ in accordance with Code of Civil Procedure Article 2253. The remedies established in this Chapter are nonexclusive and may be pursued independently of each other and in addition to other remedies provided by law. In order for the lien and privilege to arise, the order, judgment, notice of judgment, or lien shall be final and not subject to appeal when recorded in the mortgage office. The lien and privilege shall have ranking as provided by R.S. 9:4821(1).

(2) Any liens placed against such immovable property shall be included in the next annual ad valorem tax bill and shall be paid along with such taxes, subject, however, to any valid homestead exemption. Failure to pay the liens shall cause the immovable property in or on which the violation occurred to be subject to the same provisions of law as govern tax sales of immovable property when the immovable property has been declared blighted or a public nuisance by an administrative hearing officer acting in accordance with this Section, the property owners and other parties having interests in the property shall not have a right of redemption. However, if the immovable property has been sold for nonpayment of taxes to a tax sale purchaser other than the municipality, and if the right of redemption from the tax sale has not elapsed at least one year prior to the sale pursuant to this Section, the tax sale purchaser shall have a right of redemption from the sale pursuant to this Section until one year after the right of redemption from the tax sale elapses. In addition, failure to pay the liens shall also cause such liens and privileges to be subject to enforcement in accordance with R.S. 13:2576. Any liens placed against immovable property that has a legal homestead exemption from taxes will become payable ninety days after the death of the owner thereof or immediately upon recordation of any conventional mortgage on the immovable property or transfer of title to a new owner, whichever occurs first.

D.(1) Prior to holding an administrative hearing for public health, housing, fire code, environmental, and historic district violations, the municipality or parish shall notify the property owner at least fifteen days in advance of the date that such a hearing is scheduled. This notification shall state the time, date, and location of the hearing, the alleged violations, and it shall be sent by certified or registered United States mail to the violator or personally served on the violator at the address as listed in the assessor's office of the municipality or parish. The date of the postmark shall be deemed to be the date of delivery. Any notification so sent and returned by the United States Post Office shall be considered as having fulfilled the notification requirement. Failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. Any order compelling the attendance of witnesses or the production of documents may be enforced by the city or municipal court of the municipality or the parish court in whose jurisdiction the municipality is located, or in the parish court of the parish initiating the action.

(2) Except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, prior to holding an administrative hearing for the determination of blight or abandonment of property, the municipality or parish shall notify the property owner and each mortgagee of record in the parish mortgage records, at least thirty days in advance of the date of the administrative hearing. The notification shall state the time, date, and location of the hearing, the location of the subject property, and an explanation that the hearing is for the purpose of making a determination whether the subject property is blighted or abandoned. The notice shall be sent by certified or registered United States mail or personally served on the property owner at the address listed in the assessor's office of the municipality or parish, and on each mortgagee of record at the address provided in the recorded mortgage.

E. Any administrative adjudication hearing held under the provisions of this Chapter shall be conducted in accordance with the rules of evidence of the Administrative Procedure Act. Testimony by any person shall be taken under oath. The person charged with the ordinance violation may present any relevant evidence and testimony at such hearing and may be represented by an attorney at law. However, his physical presence shall not be required at the hearing if documentary evidence, duly verified by such person, is submitted to the hearing officer prior to the date of the hearing.

F.(1) The hearing officer shall issue an order within thirty days, excluding legal holidays, of the hearing stating whether or not the person charged is liable for the violation, and the amount of any fine, penalty, costs, or fee assessed against him, and a date by which the violation shall be corrected. In addition to the enforcement procedure and authority set forth in Paragraph (B)(2) of this Section, any order assessing a fine, penalty, costs, or fee or stipulating a correction date may be enforced by the city or municipal court of the municipality or the parish court in whose jurisdiction the municipality is located, or in the parish court of the parish initiating the action.

(2) Except in any parish with a population of more than three hundred thousand and less than four hundred thousand according to the latest federal decennial census, within thirty days, excluding legal holidays, after the hearing to determine whether a property is blighted or abandoned, the hearing officer shall send written post hearing notice to the property owner and each mortgagee of record explaining whether the hearing officer determined the subject property to be blighted or abandoned and state whether any fine, penalty, costs, or fees are assessed. The post hearing notice shall be sent to the property owner and mortgagees of record in the manner provided for in Paragraph (D)(2) of this Section.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs, and fees.

H. Any property owner or mortgagee of record of property determined to be blighted or abandoned property, or any person determined by the hearing officer to be in violation of a public health, housing, fire code, environmental, or historic district ordinance may appeal this determination to the appropriate district court. Such appeal shall be instituted by filing, within thirty calendar days of the hearing officer's order, a petition with the clerk of court for the district court along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal, the clerk of court of the district court shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal furnishes security prior to filing notice of appeal with the agency of the municipality or parish designated by ordinance to accept such payments in the amount to be fixed by the hearing officer sufficient to assure satisfaction of the finding of the hearing officer relative to the fine, fee, penalty, costs of the hearing, and costs, if any, of correcting the violation.

Acts 1987, No. 514, §1, eff. July 9, 1987; Acts 1991, No. 289, §5; Acts 1992, No. 737, §1; Acts 1995, No. 646, §1; Acts 1995, No. 1155, §2, eff. June 29, 1995; Acts 2004, No. 209, §2, eff. June 14, 2004; Acts 2007, No. 115, §1; Acts 2007, No. 193, §1; Acts 2010, No. 449, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2013, No. 223, §1, eff. June 12, 2013.



RS 13:2575.1 - Additional administrative adjudication procedures in Jefferson Parish

§2575.1. Additional administrative adjudication procedures in Jefferson Parish

A. In the parish of Jefferson, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances.

B. In the parish of Jefferson, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the Jefferson Parish Council.

C. In the parish of Jefferson, any party aggrieved by any administrative adjudication procedure pursuant to the provisions of this Chapter may appeal to the appropriate district court a determination of a hearing officer made pursuant to this Chapter.

Acts 2001, No. 251, §1, eff. June 1, 2001; Acts 2013, No. 279, §1.



RS 13:2575.2 - St. Tammany Parish; additional administrative adjudication procedures; judicial review procedures

§2575.2. St. Tammany Parish; additional administrative adjudication procedures; judicial review procedures

A.(1) In the parish of St. Tammany, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances.

(2) In the parish of St. Tammany, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the St. Tammany Parish Council.

B.(1) Any person or persons jointly or severally aggrieved by any decision of the St. Tammany Parish hearing officer may present a petition to the district court of the parish along with payment of such reasonable costs as may be required by the clerk. Such petition shall be duly verified, set forth that the decision is illegal, in whole or in part, and specify the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision of the hearing officer.

(2) Upon the presentation of such petition, the court may allow a writ of certiorari directed to the hearing officer to review the decision of the hearing officer and there shall be prescribed therein the period of time within which a return may be made and served upon the relator's attorney. Such period shall be not less than ten days but may be extended by the court. The allowance of the writ shall not stay the proceedings upon the decision or any enforcement thereof unless the person who files the appeal for writ of certiorari furnishes security prior to filing notice of appeal with the agency of the parish designated by ordinance to accept such payments in the amount to be fixed by the hearing officer sufficient to assure satisfaction of the finding of the hearing officer relative to the fine, fee, penalty, costs of the hearing, and costs, if any, of correcting the violation.

(3) The St. Tammany Parish hearing officer shall not be required to return the original papers acted upon by the hearing officer, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(4) If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, the court may take additional evidence or appoint a referee to take such evidence as it may direct. Such referee shall report the same to the court with his findings of fact and conclusions of law, and his report shall constitute a part of the proceedings upon which the determination of the court shall be made.

(5) The court may reverse or affirm, wholly or in part, or may modify the decision brought up for review. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings. The appellant and St. Tammany Parish shall be parties in such civil action and proceeding; the St. Tammany hearing officer shall not be a party to such civil action and proceeding.

Acts 2004, No. 298, §1, eff. June 18, 2004.



RS 13:2575.3 - Additional administrative adjudication procedures in Livingston Parish

§2575.3. Additional administrative adjudication procedures in Livingston Parish

A. In the parish of Livingston, the term "housing violation" as used in this Chapter shall also encompass building codes, zoning, vegetation, and nuisance ordinances.

B. In the parish of Livingston, the procedures for administrative adjudication provided in this Chapter may also be used in matters involving licensing and permits and any other ordinance violations that may be determined by the Livingston Parish Council.

Acts 2009, No. 316, §1.



RS 13:2575.4 - Additional administrative adjudication procedures; West Baton Rouge Parish

§2575.4. Additional administrative adjudication procedures; West Baton Rouge Parish

A. In the parish of West Baton Rouge, the terms "housing violation" and "environmental violation" as used in this Chapter shall also encompass parish ordinances relative to building codes, zoning, vegetation, abandoned vehicles and junk, garbage, trash, and refuse, livestock keeping, required addresses for E911 identification, and nuisances.

B. In the parish of West Baton Rouge, the procedures for administrative adjudication provided for in this Chapter may also be used in matters involving licensing and permits or any other ordinance violations as determined by the parish governing authority.

Acts 2011, No. 63, §1.



RS 13:2575.5 - Housing violations; additional administrative adjudication procedures; city of Central

§2575.5. Housing violations; additional administrative adjudication procedures; city of Central

A. Notwithstanding any other provision of law to the contrary, in the city of Central, the term "housing violation" as used in this Chapter shall also encompass violations of building codes, zoning, vegetation, and nuisance ordinances.

B. Notwithstanding any other provision of law to the contrary, in the city of Central, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the municipal governing authority.

Acts 2011, No. 271, §1, eff. June 28, 2011.



RS 13:2575.6 - Additional administrative adjudication procedures in the city of New Orleans; sanitation and litter violations; ticket procedure; appeal; penalties

§2575.6. Additional administrative adjudication procedures in the city of New Orleans; nuisance, sanitation, and litter violations; ticket procedures; appeals; penalties

A. The city of New Orleans may prescribe civil fines for violations of nuisance, sanitation, and litter ordinances on immovable property pursuant to the procedures for administrative adjudication provided in this Chapter.

B. The city of New Orleans may adopt ordinances establishing an administrative adjudication hearing procedure under the provisions of this Chapter to enforce violations of nuisance, sanitation, and litter ordinances by the owners of immovable property or their agents, tenants, or representatives noticed via the issuance of a sanitation ticket. Each ordinance shall provide a reasonable time period for a hearing under the provisions of this Chapter, which in no event shall be less than fifteen days from sanitation ticket issuance. The ordinance shall provide for appointment of hearing officers who shall have been licensed to practice law in Louisiana for no less than two years, and who shall have authority to administer oaths and affirmations and to issue orders compelling the attendance of witnesses and the production of documents. Any order compelling the attendance of witnesses or the production of documents may be enforced by the municipal court of the municipality or the district court in which the municipality is located. The ordinance shall provide that the city bears the burden of proving by a preponderance of the evidence that the person receiving the sanitation ticket is responsible for the sanitation or litter violation.

C. The sanitation ticket shall also provide information as to the time and place of an administrative adjudication hearing, at which the city official issuing the sanitation ticket will be present. The failure of any person charged with a violation to appear at the hearing shall be considered an admission of liability for the charged violation. The original sanitation ticket or any true copy of the ticket shall be deemed a record kept in the ordinary course of business of the municipality, and shall be rebuttable proof of the facts contained in the ticket.

D. Any administrative adjudication hearing held under the provisions of this Section shall be conducted in accordance with the Administrative Procedure Act. Testimony by any person shall be taken under oath or by affirmation. The person who received the sanitation ticket may present any relevant evidence and testimony at such hearing; however, his physical presence shall not be required at the hearing if documentary evidence is submitted to the hearing officer prior to the date of the hearing.

E. The hearing officer shall issue an order stating whether or not the person who received the sanitation ticket is liable for a violation of the nuisance, sanitation, or litter ordinance at the property and the amount of any fine, penalty, cost, or fee assessed against him, which order may be filed in the mortgage or conveyance office of the city. Any such order filed shall constitute a lien and privilege against the property, be placed on the ad valorem tax bill, and be paid the same as taxes.

F. Any order of the hearing officer filed under the provisions of this Section shall be maintained in a separate index and file. These orders or decisions may be recorded utilizing computer printouts or other similar data processing techniques.

G. The ordinance shall provide for the amount and disposition of fines, penalties, costs, and fees. No fine shall exceed a maximum of five hundred dollars per violation.

H. Any owner of immovable property or their agents, tenants, or representatives determined by the hearing officer to be in violation of a nuisance, sanitation, or litter ordinance may appeal this determination to the appropriate district court. Such appeal shall be instituted by filing, within thirty days of the filing of the order of the hearing officer, a petition with the clerk of court for the district court along with payment of such reasonable costs as may be required by the clerk. After filing a petition for appeal the clerk of court of the district court shall schedule a hearing and notify all parties of the date, time, and place of such hearing. Service of notice of appeal under this Subsection shall not stay the enforcement and collection of the judgment unless the person who files the appeal posts bond prior to filing notice of appeal with the agency of the municipality designated by ordinance to accept payments of violations of nuisance, sanitation, or litter ordinances.

Acts 2014, No. 828, §1.



RS 13:2575.7 - Additional administrative adjudication procedures; certain parishes

§2575.7. Additional administrative adjudication procedures; certain parishes

A. In any parish with a population of not less than thirty-five thousand five hundred persons and not more than thirty-six thousand persons, according to the most recent federal decennial census, the term "housing violation" as used in this Chapter shall also encompass violations of building codes, zoning, vegetation, and nuisance ordinances.

B. In any parish with a population of not less than thirty-five thousand five hundred persons and not more than thirty-six thousand persons, according to the most recent federal decennial census, the procedures for administrative adjudication provided in this Chapter may also be utilized in matters involving licensing and permits and any other ordinance violations that may be determined by the parish governing authority.

Acts 2014, No. 828, §1.



RS 13:2576 - Administrative adjudication of blighted or abandoned property, public health, housing, fire code, environmental, and historic district violations

§2576. Administrative adjudication of blighted or abandoned property, public health, housing, fire code, environmental, and historic district violations

A. In any municipality or parish, the failure to pay the liens, privileges, judicial mortgages, and any fines, fees, penalties, or hearing costs imposed pursuant to R.S. 13:2575 shall cause the liens, privileges, judicial mortgages, and any fines, fees, penalties, or hearing costs to be enforceable pursuant to the following provisions, in addition to those provided for in R.S. 13:2575:

(1)(a) The municipality may, immediately after the recordation of the order, judgment, notice of judgment, or lien in the mortgage office of the parish in whose jurisdiction the municipality is located:

(i) Apply to the clerk of the district court for issuance of a writ in accordance with Code of Civil Procedure Article 2253, upon describing with particularity the immovable property and the manner in which the writ is to be enforced, or

(ii) Institute a suit by ordinary proceeding against the owner of record in any court of competent jurisdiction to enforce the order, judgment, notice of judgment, or lien.

(b) All money judgments rendered in favor of the municipality shall recognize the order, judgment, notice of judgment, or lien, which shall have the effect of establishing the ranking in accordance with R.S. 13:2575, and shall be enforced in accordance with all laws relative to the enforcement of such judgments.

(2) The suit shall be tried by preference over all other civil suits both in the lower and appellate courts and shall be prosecuted without costs of court to the municipality. However, the municipality shall, whenever revenue is received from property as provided in this Chapter, pay the court costs out of the first revenue received.

(3) All actions to annul or invalidate sales made hereunder, for any cause whatsoever, and all actions to subject the property to any mortgage which existed before the sale to the purchaser shall be prescribed by the lapse of one year from the date of registry in the conveyance office of the deed to the purchaser.

(4) The municipality may pay out of the proceeds of the sale all costs incurred in enforcement of this Chapter, including the cost and expense of executing and recording the lien, except for deeds and copies of same, which shall be paid for by the purchaser in addition to the price bid for the property.

(5) After payment of costs incurred in the enforcement of this Chapter, the remaining proceeds of any judicial sale shall be credited and applied in satisfaction of all outstanding taxes, charges, assessment liens, mortgages, privileges, and other encumbrances secured by the property in the order of their priority as provided by law.

(6) Any past due and unpaid ad valorem taxes remaining after applying the proceeds of the judicial sale as provided by Paragraph (A)(5) of this Section shall become, be, and remain the personal obligation of the tax debtor.

(7) If property for which tax sale title was acquired and held by a political subdivision pursuant to R.S. 47:2196 is sold pursuant to this Chapter, upon recordation of such sale the property shall no longer be deemed adjudicated property. For purposes of any rights of redemption required pursuant to state law, the redemption period shall be deemed to have commenced on the date of the recordation of the initial adjudication to the political subdivision and not on the date of sale pursuant to this Chapter.

B. The governing body of the municipality may waive the collection or enforcement of any code liens in accordance with procedures established by the municipality in order to serve the public health, safety, and welfare through the financing, reconstruction, or rehabilitation of deteriorated housing.

C. The governing body of the municipality may, by ordinance, establish a dedicated fund into which funds collected in accordance with this Chapter for the satisfaction of liens shall be deposited and from which such funds may be distributed in accordance with procedures established by the municipality in order to serve the public health, safety, and welfare through the financing, reconstruction, or rehabilitation of deteriorated housing.

Added by Acts 1994, 3rd Ex. Sess., No. 66, §1, eff. July 7, 1994; Acts 1997, No. 463, §1, eff. June 22, 1997; Acts 2000, 1st Ex. Sess., No. 145, §1; Acts 2001, No. 366, §1; Acts 2004, No. 209, §2, eff. June 14, 2004; Acts 2007, No. 115, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2013, No. 223, §1, eff. June 12, 2013.



RS 13:2581 - JUSTICES OF THE PEACE COURTS

CHAPTER 9. JUSTICES OF THE PEACE COURTS

PART I. IN GENERAL

§2581. Election of justices of the peace; return; commissions; term

Justices of the peace shall be elected as provided by law. The election returns from each ward shall be made according to law and the governor shall issue commissions to the persons elected. Justices of the peace shall enter upon the discharge of their duties as soon as they have been commissioned and taken the oath required by the Constitution, and shall remain in office until their successors have been elected and qualified.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:2582 - Justices of the peace; qualifications; election; term of office; nullity; persons ineligible

§2582. Justices of the peace; qualifications; election; term of office; nullity; persons ineligible

A.(1) Each justice of the peace shall be of good moral character, a qualified elector, a resident of the ward and district from which elected, and able to read and write the English language correctly. Each person qualifying for the office of justice of the peace shall possess a high school diploma or its equivalent as determined by the State Board of Elementary and Secondary Education by the date of qualification to run for office in the year 2008. Each shall possess such other qualifications as are provided by law.

(2) Beginning in the year 2008, to qualify to run for the office of justice of the peace, a person shall not have attained the age of seventy years by the date of qualification to run for office. A justice of the peace who attains seventy years of age while serving a term of office shall be allowed to complete that term of office.

B. Justices of the peace shall be elected at the congressional election for terms of six years by the qualified voters within the territorial limits of their jurisdiction. They shall take office on the first day of January following election.

C. The term of the justices of the peace in office on September 7, 1984 shall expire on December 31, 1990. Their successors shall be elected pursuant to Subsection B hereof.

D. The election of any person to the office of justice of the peace in violation of the provisions of R.S. 42:39.2 shall be null and void.

E. No person appointed to fill a vacancy in the office of justice of the peace under the provisions of Article V, Section 22, of the Constitution of Louisiana shall be eligible as a candidate at the election to fill the vacancy or, if elected, shall be eligible to hold that office. If any person so appointed qualifies as a candidate to fill the vacancy for the office to which he was appointed, his qualification shall be null and void.

F. Notwithstanding Subsections B and C of this Section, the governing authority of St. Charles Parish shall call an election for justices of the peace on one of the dates specified in R.S. 18:402(F) that falls more than forty-five days after the date of the meeting at which the governing authority calls the election. The election shall be conducted according to the districts provided in R.S. 13:2614 and those elected shall serve for terms that expire on December 31, 2002. Their successors in office shall be elected pursuant to Subsection B of this Section.

Acts 1984, No. 219, §1; Acts 1985, No. 148, §1; Acts 1987, No. 247, §1; Acts 1987, No. 573, §1; Acts 1997, No. 1322, §1, eff. July 15, 1997; Acts 1999, No. 746, §1; Acts 2003, No. 264, §1; Acts 2006, No. 651, §1; Acts 2014, No. 495, §1.

NOTE: See Acts 1985, No. 148, §2.



RS 13:2583 - Constables; election; term of office; qualifications

§2583. Constables; election; term of office; qualifications

A.(1) There shall be one constable for the court of each justice of the peace in the several parishes of the state, who shall be of good moral character, be able to read and write the English language, possess a high school diploma or its equivalent as determined by the State Board of Elementary and Secondary Education, and be an elector and resident of the ward or district from which elected. However, the requirement of a high school diploma or its equivalent does not apply to any constable who was in office as a constable or elected to the office of constable on or before November 19, 1995, in terms of his qualification to remain in office or to seek reelection to a consecutive term. He shall possess such other qualifications as are provided by law.

(2)(a) Beginning in the year 2008, to qualify to run for the office of constable, a person shall not have attained the age of seventy years by the date of qualification to run for office. A constable who attains seventy years of age while serving a term of office shall be allowed to complete that term of office.

(b) The provisions of this Paragraph shall not apply in Livingston Parish.

B. A constable shall be elected at the congressional election for terms of six years by the qualified electors within the territorial limits of the justice of the peace ward of the court for which he is elected. He shall take office on the first day of January following the election.

C. The term of the constables in office on September 7, 1984 shall expire on December 31, 1990. Their successors shall be elected pursuant to Subsection B of this Section.

D. Repealed by Acts 2006, No. 651, §2.

E. Notwithstanding Subsections B and C of this Section, the governing authority of St. Charles Parish shall call an election for constables on one of the dates specified in R.S. 18:402(F) that falls more than forty-five days after the date of the meeting at which the governing authority calls the election. The election shall be conducted according to the districts provided in R.S. 13:2614 and those elected shall serve for terms that expire on December 31, 2002. Their successors in office shall be elected pursuant to Subsection B of this Section.

F. Repealed by Acts 2014, No. 202, §2, eff. May 22, 2014.

Acts 1984, No. 219, §1; Acts 1985, No. 148, §1; Acts 1995, No. 1237, §1; Acts 1996, 1st Ex. Sess., No. 83, §1, eff. May 10, 1996; Acts 1997, No. 631, §1; Acts 1997, No. 1322, §1, eff. July 15, 1997; Acts 1999, No. 1345, §3; Acts 2006, No. 651, §§1, 2; Acts 2014, No. 154, §1; Acts 2014, No. 202, §2, eff. May 22, 2014; Acts 2014, No. 495, §1.

NOTE: See Acts 1985, No. 148, §2.



RS 13:2583.1 - Deputies; oath; compensations

§2583.1. Deputies; oath; compensation

A. Each duly elected constable of a justice of the peace court in East Baton Rouge Parish and Jefferson Parish may appoint as many deputy constables as necessary for whose acts he shall be responsible. The deputies before entering upon their duties, shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputies and clerical forces. He shall pay from the fees generated by his office the compensation due all deputies and clerical assistants, the premiums on bonds required by him of any deputy in charge of public funds, insurance premiums, if provided, and any and all other expenses of any nature whatsoever necessary for the performance of all duties required of the deputy. He shall issue monthly or twice per month, at his discretion, to employees and deputies warrants or checks for the amounts due them.

B. The constable of a justice of the peace court authorized to appoint deputies under Subsection A may designate one of his deputies to be his chief deputy, who shall stand in the place of the constable during his absence from the ward.

C. The deputy constables authorized by this Section shall have the same qualifications and training as required by law of the constable of the justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of the parish within which the ward is located.

D. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Added by Acts 1989, No. 295, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2014, No. 381, §1.



RS 13:2583.2 - Deputies; oath; compensations; Union Parish

§2583.2. Deputies; oath; compensation; Union Parish

A. Each duly elected constable of a justice of the peace court in Union Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He shall pay from the fees generated by his office the compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, if provided, and any and all other expenses of any nature whatsoever necessary for the performance of all duties required of the deputy. He shall issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Union Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2002, 1st Ex. Sess., No. 63, §1; Acts 2014, No. 381, §1.



RS 13:2583.3 - Deputies; oath; compensations; Caddo Parish

§2583.3. Deputies; oath; compensation; Caddo Parish

A. Each duly elected constable of a justice of the peace court in Caddo Parish may appoint one or more deputy constables, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy or deputies. He may pay from the fees generated by his office any compensation due to a deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of a deputy. He may issue monthly or twice per month, at his discretion, warrants or checks for the amounts due to a deputy.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. A deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Caddo Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2003, No. 692, §1; Acts 2012, No. 167, §1; Acts 2014, No. 381, §1.



RS 13:2583.4 - Deputies; oath; compensation; Ascension Parish

§2583.4. Deputies; oath; compensation; Ascension Parish

A. Each duly elected constable of a justice of the peace court in Ascension Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Ascension Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2009, No. 180, §1; Acts 2014, No. 381, §1.



RS 13:2583.5 - Deputies; oath; compensation; Calcasieu Parish

§2583.5. Deputies; oath; compensation; Calcasieu Parish

A. Each duly elected constable of a justice of the peace court in Calcasieu Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, each deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. The deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Calcasieu Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2012, No. 305, §1; Acts 2014, No. 381, §1.



RS 13:2583.6 - Deputies; oath; compensation; St. Martin Parish

§2583.6. Deputies; oath; compensation; St. Martin Parish

A. Each duly elected constable of a justice of the peace court in St. Martin Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, the deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. The deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. The deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. However, a deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of St. Martin Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2014, No. 381, §1.



RS 13:2583.7 - Deputies; oath; compensation; Caldwell Parish

§2583.7. Deputies; oath; compensation; Caldwell Parish

A. Each duly elected constable of a justice of the peace court in Caldwell Parish may appoint one deputy constable, if necessary, for whose acts the constable shall be responsible. Before entering upon his duties, the deputy shall take the oath required by the constitution and the laws of this state and meet the requirements of R.S. 40:2402 through 2406. A duplicate copy of the oath of office shall be filed with the office of the attorney general within seventy-two hours after being administered. Any deputy constable appointed pursuant to this Section shall not be entitled to any compensation from any local governing body or political subdivision, other than the constable's office, and shall not be entitled to any compensation from the state. Each constable may fix the compensation of his deputy. He may pay from the fees generated by his office any compensation due the deputy, the premiums on bonds required by him of a deputy in charge of public funds, insurance premiums, and any expenses necessary for the performance of duties required of the deputy. He may issue monthly or twice per month, at his discretion, to the deputy warrants or checks for the amounts due him.

B. Each deputy constable authorized by this Section shall have the same qualifications and training as required by law for a constable of a justice of the peace court. However, a deputy constable need not be a resident of the ward from which the constable is elected, but he must be a resident of Caldwell Parish.

C. The provisions of this Section shall have no effect on nor limit the authority of a justice of the peace to appoint a special deputy constable pursuant to R.S. 13:3477.

Acts 2014, No. 591, §1.



RS 13:2584 - Domicile; designation by local governing authorities

§2584. Domicile; designation by local governing authorities

Except as otherwise provided by R.S. 13:2585, the governing authorities of the various parishes are authorized to fix and designate the official domicile of justice of the peace courts within their respective parishes. The failure of any justice of the peace to abide by the will of the governing authority of the parish in this respect automatically vacates the office, which shall be filled by the governor by appointment.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961; Acts 1992, No. 960, §1.



RS 13:2585 - Holding court in place where alcoholic beverages are sold prohibited; penalty

§2585. Holding court in place where alcoholic beverages are sold prohibited; penalty

It is unlawful for a justice of the peace to hold sessions of his court in any place used wholly or in part as a barroom, or in any other place where alcoholic beverages or spirituous liquors are sold or offered for sale. The violation of this section constitutes a misdemeanor punishable by a fine of not more than two hundred dollars, or imprisonment in the parish jail for not more than sixty days, or both such fine and imprisonment, at the discretion of the court.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:2586 - Jurisdiction and procedure

§2586. Jurisdiction and procedure

A. Justices of the peace shall have concurrent jurisdiction with the district courts in all civil matters as set forth in Articles 4911 through 4913 of the Code of Civil Procedure.

B. They shall have no jurisdiction in succession or probate matters, or when a succession is a defendant, or when the state, parish, or municipality, or other political corporation, is a party defendant, or when the title to real estate is involved.

C.(1) They shall have criminal jurisdiction parishwide as committing magistrates and shall have the power to bail or discharge, in cases not capital or necessarily punishable at hard labor, and may require bonds to keep the peace.

(2) A justice of the peace shall have concurrent jurisdiction over the litter violations occurring anywhere in the parish in which the court is situated, which are prohibited by R.S. 30:2531(B) or any ordinance of a parish governing body providing for litter abatement or control that provides that the trial for the violation of any such ordinance may be in a justice of the peace court. In addition, a constable may issue summons and serve subpoenas for such violations occurring anywhere in the parish in which his court is situated. However, the penalty that may be imposed by a justice of the peace in connection with a litter violation prohibited by R.S. 30:2531(B) shall be limited to the range of fines allowed by that Subsection.

(3) A justice of the peace shall not have the authority to issue a warrant for the arrest of a law enforcement officer for acts performed while in the course and scope of his official duties.

(4) Upon the favorable passage of a local ordinance by a parish governing authority, a justice of the peace in said parish shall have concurrent jurisdiction over the violations for removal, disposition, or abandonment of objects, of a value not to exceed the civil jurisdictional limits of the justice of the peace court, that occur anywhere in the parish in which the court is situated, which are prohibited by R.S. 34:843 or any ordinance of a parish governing body that provides for the violation of any such ordinance may be in a justice of the peace court. In addition, a constable may issue summons and serve subpoenas for such violations occurring anywhere in the parish in which his court is situated. However, the penalty that may be imposed by a justice of the peace in connection with a removal, disposition, or abandonment violation prohibited by R.S. 34:843 shall be limited to the range of fines and penalties allowed by that Section.

(5) A justice of the peace court in Caddo Parish shall have concurrent jurisdiction over property standards violations within its territorial jurisdiction, pursuant to local ordinance. In addition, a constable of a justice of the peace court in Caddo Parish may issue summons and serve subpoenas for such violations occurring anywhere within the territorial jurisdiction of the justice of the peace court.

D. Persons found liable in a justice of the peace court for a violation pursuant to Subsection C shall have the right of direct appeal to the district court by trial de novo for the parish in which the justice of the peace court is situated. The appeal must be filed within ten days of the date of the judgment and notice of the appeal must be given within the ten-day period to the justice of the peace who adjudicated the matter, the district court to which the matter is being appealed, and the district attorney for the district in which the parish and justice of the peace court are located. The appeal from a decision of the district court shall be the same as provided by law for appeals of civil matters adjudicated by a district court. If the judgment is sustained on appeal, the defendant may be assessed additional court costs by the district court as authorized by law.

E.(1) A justice of the peace who renders a judgment shall retain original jurisdiction over that judgment, the enforcement, and collection of garnishments, judgment debtor examinations, and the issuance of any writ to enforce its judgment.

(2) The constable of the justice of the peace court shall have authority parishwide to enforce a judgment of the justice of the peace court as provided for in Paragraph (1) of this Subsection.

F. A constable of the justice of the peace court is authorized to effectuate service of process within the parish of that court for any case before that court.

Acts 1960, No. 32, §4, eff. Jan. 1, 1961 Amended by Acts 1975, No.329, §1; Acts 1977, No. 107, §1; Acts 1980, No. 534, §1; Acts 1982, No. 823, §1; Acts 1983, No. 55, §1; Acts 1985, No. 403, §1; Acts 1986, No. 156, §2; Acts 1989, No. 296, §1; Acts 1993, No. 579, §1; Acts 1998, 1st Ex. Sess., No. 148, §2; Acts 2003, No. 493, §1; Acts 2003, No. 950, §1, eff. Jan. 1, 2004; Acts 2004, No. 359, §1; Acts 2008, No. 340, §1; Acts 2008, No. 656, §1.



RS 13:2586.1 - Justice of the peace; powers as ex officio notary

§2586.1. Justice of the peace; powers as ex officio notary

A. A justice of the peace shall be an ex officio notary public within his territorial jurisdiction to the extent allowed by this Section. A justice of the peace may exercise the functions of a notary public only to:

(1) Administer oaths or affirmations.

(2) Notarize sworn statements, affidavits, and acknowledgements.

(3) Make protests.

(4) Notarize bills of sale, transfers, conveyances, exchanges, donations, chattel mortgages, and other documents or instruments affecting movable property or the title thereto, and to notarize title documents relating to movable property when such title documents are required by law, including those title documents required to be registered with the office of motor vehicles of the Department of Public Safety and Corrections.

B. A justice of the peace as ex officio notary public has no authority to:

(1) Receive or notarize any document effecting, transferring, conveying, encumbering, or mortgaging immovable property.

(2) Receive or draft inventories, appraisements, or partitions.

(3) Receive, notarize, or draft wills or prenuptial agreements.

(4) Perform any other function of a notary public other than that granted by Subsection A.

(5) Draft any documents in the performance of his notary powers as provided in Subsection A of this Section.

C. This Section does not prevent a justice of the peace from qualifying to be a notary public with full authority pursuant to R.S. 35:1 et seq.

D. A justice of the peace acting as an ex officio notary public may charge and collect fees for the documents he executes or notarizes in accordance with the customary practice followed in the parish where his court is located.

E. This Section does not affect the authority of a justice of the peace to receive and execute affidavits, sworn statements, oaths, judicial bonds, or other documents, instruments, or acts that relate to or are involved in matters pending in his court or presented to him in his capacity as a justice of the peace.

Added by Acts 1989, No. 297, §1.



RS 13:2586.2 - Notary bond; examination; exception

§2586.2. Notary bond; examination; exception

A justice of the peace acting as an ex officio notary public as provided in R.S. 13:2586.1 is not required to post a bond or to pass the examination required by R.S. 35:191, unless he attempts to qualify as a notary public with full authority pursuant to R.S. 35:1 et seq.

Added by Acts 1989, No. 297, §1.



RS 13:2587 - Sale of property by constable of justice of the peace court

§2587. Sale of property by constable of justice of the peace court

The constable of a justice of the peace court shall sell the property seized at public auction on the day advertised therefor, at the office of the justice of the peace nearest the residence of the party whose property is seized, or at the most public place within three miles of such residence, to be designated by the justice of the peace who rendered the judgment, except in cities and towns where the sale shall be made in the same place where the sheriff sells property under execution.

The judgment debtor has the right to have the sale made at his residence in all cases.

Added by Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:2587.1 - Prosecution of litter violations in justice of the peace courts

§2587.1. Prosecution of litter violations in justice of the peace courts

The constable of the justice of the peace court or his deputy shall act as prosecutor when called upon to do so by the justice of the peace when the justice of the peace exercises his jurisdiction to adjudicate litter violations prohibited by R.S. 30:2531(B). In those cases where the constable has issued the citation or summons or has made the arrest or appears as a witness against the accused, the constable shall designate the deputy constable to prosecute the matter. If there is no deputy constable, then the justice of the peace may appoint a special deputy constable to prosecute the case or may authorize a constable from another ward in the parish to prosecute the matter.

Acts 1989, No. 296, §1; Acts 1998, 1st Ex. Sess., No. 148, §2; Acts 2003, No. 950, §1, eff. Jan. 1, 2004.



RS 13:2587.2 - Prosecution of removal, disposition, or abandonment violations in justice of the peace courts

§2587.2. Prosecution of removal, disposition, or abandonment violations in justice of the peace courts

The constable of the justice of the peace court or his deputy shall act as prosecutor when called upon to do so by the justice of the peace when the justice of the peace exercises his jurisdiction to adjudicate removal, disposition, or abandonment violations prohibited by R.S. 34:843. In those cases where the constable has issued the citation or summons or has made the arrest or appears as a witness against the accused, the constable shall designate the deputy constable to prosecute the matter. If there is no deputy constable, then the justice of the peace may appoint a special deputy constable to prosecute the case or may authorize a constable from another ward in the parish to prosecute the matter.

Acts 2003, No. 493, §1.



RS 13:2588 - Compensation of justices of the peace for performing marriage ceremonies

§2588. Compensation of justices of the peace for performing marriage ceremonies

A justice of the peace who performs a marriage ceremony may charge a usual and customary fee for that service.

Acts 2004, No. 824, §1, eff. July 12, 2004.



RS 13:2589 - Compensation of justices of the peace and constables in criminal matters

§2589. Compensation of justices of the peace and constables in criminal matters

A.(1) Justices of the peace and constables shall receive no fees in criminal matters or in peace bond cases, but in lieu thereof they shall receive such salaries as are fixed by the parish governing authority and paid by the parish, which salaries shall be graded, but which in no case shall be less than seventy-five dollars per month. This salary of not less than seventy-five dollars per month shall include and shall not be in addition to the amount of the salary provided for in R.S. 33:1702.

(2) Every justice of the peace and constable shall attend at least one of the Justice of the Peace Training Courses offered by the attorney general pursuant to R.S. 49:251.1 every other year, and a justice of the peace or constable who fails to do so shall not earn or receive the compensation provided in this Section, until he attends a course and receives a certificate of completion from the attorney general.

B. Notwithstanding the provisions of R.S. 30:2531 through 2531.5 and 30:2532, governing the distribution of fines for littering, and notwithstanding the provisions of Subsection A above, the local governing bodies receiving the fines imposed by R.S. 30:2531 through 2531.5 and by any parish ordinance shall reimburse those justice of the peace courts and ward constable offices who handle litter violations for the time spent and expenses incurred by the respective justice of the peace, and constable, deputy constable, or special deputy constable for handling those litter violations.

C. In Caddo Parish, in addition to the reimbursements provided for in Subsection B of this Section, the justice of the peace courts and ward constable offices shall also be reimbursed for handling property standards violations.

Added by Acts 1975, No. 87, §1. Acts 1986, No. 401, §1; Acts 1989, No. 296, §1; Acts 1998, 1st Ex. Sess., No. 148, §§2, 10; Acts 2001, No. 689, §1; Acts 2008, No. 656, §1.

NOTE: The Title and Section 10 of Acts 1998, 1st Ex. Sess., No. 148 purport to repeal R.S. 13:2589(B). However, Acts 1998, 1st Ex. Sess., No. 148, §2 includes R.S. 13:2589(B) with amendments, though introductory language of §2 does not mention this Section.



RS 13:2590 - Security for costs; advanced costs deposit

§2590. Security for costs; advanced costs deposit

A. A justice of the peace may demand and receive up to the following amounts and no others for filings and services in civil matters:

(1) New suit: one hundred dollars, and twenty dollars per additional defendant.

(2) Eviction proceeding: one hundred dollars, and twenty dollars per additional defendant.

(3) Writ of execution: forty dollars, and twenty dollars per additional defendant.

(4) Appointment of keeper/curator: sixty dollars, plus storage cost if necessary.

(5) Writ of sequestration: thirty dollars, and twenty dollars per additional defendant.

(6) Motion and order to show cause (leased movables): sixty dollars, and twenty dollars per additional defendant.

(7) Petition to make judgment executory (except garnishment): sixty dollars, and twenty dollars per additional defendant.

(8) Reconventional or third-party demand; cross-claim; intervention: thirty dollars, and twenty dollars per additional party.

(9) Writ of fieri facias and execution: sixty dollars, and twenty dollars per additional defendant.

(10) Garnishment, writ of attachment through garnishment: sixty dollars, and twenty dollars per additional defendant, plus fifteen dollars for attorney answering any interrogatories.

(11) Service of garnishment pleadings and order on defendant when garnishee is a financial institution: forty dollars, and twenty dollars per additional defendant.

(12) Interrogatories to be served: forty dollars, and twenty dollars per additional party.

(13) Motion for new trial: forty dollars, and twenty dollars per additional party.

(14) Petition for deficiency judgment (executory process): eleven dollars and fifty cents, and forty dollars for one defendant, and twenty dollars per additional defendant.

(15) Reissuance of citation and petition: forty dollars, and twenty dollars per additional defendant.

(16) Request for admissions to be served: forty dollars, and twenty dollars per additional party.

(17) Rule to show cause: forty dollars, and twenty dollars per additional party.

(18) Supplemental or amended pleading: thirty dollars, and twenty dollars per additional party.

(19) Motion to amend judgment: thirty dollars, and twenty dollars per additional party.

(20) Judgment debtor rule: eighty dollars, and twenty dollars per additional defendant.

(21) Motion for summary judgment: forty dollars, and twenty dollars per additional party.

(22) Subpoena or subpoena duces tecum: forty dollars.

(23) Service of judgment: twenty dollars per party.

(24) Service of private process server: twenty dollars per party served.

(25) Act of congress: eleven dollars, and twenty dollars per additional party.

(26) Certified copies: one dollar per page.

(27) Copy of prepared transcript: fifty cents per page.

(28) Preparation of transcript: one dollar per page.

(29) Motion or petition for appeal: twenty dollars.

(30) Additional service of process: twenty dollars per service.

(31) Notice of seizure in garnishment: twenty dollars.

(32) Any other pleading or motion not listed, thirty dollars.

B. Fifty percent of each fee and deposit shall be retained by the justice of the peace for fees and operational expenses of the office and court, and fifty percent of the fees and deposits shall be used for fees and operational expenses of the ward constable's office.

C. Except when the plaintiff is relieved from the necessity of paying costs or furnishing security therefor, under Articles 5181 through 5188 of the Code of Civil Procedure or under R.S. 13:4521, a justice of the peace may demand that the plaintiff provide costs in advance.

Added by Acts 1960, No. 32, §4, eff. Jan. 1, 1961. Amended by Acts 1966, No. 353, §1; Acts 1980, No. 551, §1; Acts 1982, No. 184, §1; Acts 1983, No. 122, §1, eff. June 24, 1983; Acts 1984, No. 501, §1; Acts 1985, No. 803, §1; Acts 1987, No. 618, §1; Acts 1992, No. 960, §1; Acts 1995, No. 1237, §1; Acts 1999, No. 1259, §1; Acts 2007, No. 72, §1; Acts 2013, No. 149, §1.



RS 13:2590.1 - Appointment of clerk of court; security for costs; advanced costs deposit; East Baton Rouge Parish; Jefferson Parish

§2590.1. Appointment of clerk of court; security for costs; advanced costs deposit; East Baton Rouge Parish; Jefferson Parish

A.(1) A justice of the peace in Jefferson Parish and East Baton Rouge Parish may appoint a clerk of court whose jurisdiction shall coincide with the jurisdiction of the appointing justice of the peace.

(2) The clerk of court shall have authority to accept, record, and process filings.

B. A justice of the peace in East Baton Rouge Parish and Jefferson Parish may demand and receive up to the following amounts in addition to or in lieu of the fees and costs provided for in R.S. 13:2590 for filings and services in civil matters:

(1) New suit: twenty dollars, and five dollars per additional defendant.

(2) Eviction proceeding: twenty dollars, and five dollars per additional defendant.

(3) Garnishment, writ of attachment through garnishment: twenty dollars, and five dollars per additional defendant, plus ten dollars for attorney answering any interrogatories.

(4) Service of garnishment pleadings and order on defendant when garnishee is a financial institution: twenty dollars, and five dollars per additional defendant.

(5) Judgment debtor rule: twenty dollars, and five dollars per additional defendant.

C. Each fee and deposit received pursuant to Subsection B shall be retained by the justice of the peace in a separate account for fees and operational expenses of the clerk of court's office.

D. Except when the plaintiff is relieved from the necessity of paying costs or furnishing security therefor, under Code of Civil Procedure Articles 5181 through 5188 or under R.S. 13:4521, a justice of the peace may demand that the plaintiff provide costs in advance.

E. A justice of the peace in East Baton Rouge Parish and Jefferson Parish may demand and receive an amount not to exceed eighty dollars as a fee for issuing a peace bond. Of this amount, twenty dollars shall go to the clerk of courts and of the remaining amount, fifty percent of the fee shall be retained by the justice of the peace for operational expenses of the office and court and fifty percent of the fee shall go to the constable for operational expenses of the constable's office.

Acts 1999, No. 549, §1; Acts 2011, 1st Ex. Sess., No. 38, §1; Acts 2011, No. 34, §1, eff. June 14, 2011.



RS 13:2590.2 - Clerk of court appointment in Jefferson Parish

§2590.2. Clerk of court appointment in Jefferson Parish

Notwithstanding the provision of R.S. 42:63(D), the elected clerk of the court of the parish of Jefferson shall serve as ex officio clerk of court for a consolidated Justice of the Peace Litter Court of Jefferson Parish.

Acts 2001, No. 749, §1, eff. June 25, 2001.



RS 13:2591 - Amount of additional salary for justices of the peace and constables; payment of expenses at the Justice of the Peace Training Course

§2591. Amount of additional salary for justices of the peace and constables; payment of expenses at the Justice of the Peace Training Course

A.(1) Every justice of the peace and every constable for each justice of the peace court in the state shall be paid by the state an additional salary equal to the amount paid justices of the peace and constables by their respective parishes, in no event to exceed one hundred dollars per month, provided funds are available and appropriated by the legislature.

(2) On or before the tenth day of each month, the parish officials of the respective parishes shall forward the warrants to the secretary of the Department of Public Safety and Corrections, and the secretary of the Department of Public Safety and Corrections shall cause to be prepared and shall sign checks to the appropriate parish on behalf of each justice of the peace and constable, representing the amount to be paid out of state funds to each justice of the peace and constable in accordance with the provisions of this Subsection, including any required employer contributions attributable to said additional salary. Each such check shall show the legislative appropriation from which payment is made and shall note that it represents additional compensation paid by the state under the provisions of this Section. The secretary shall deliver the checks to the parish in whose favor they are drawn, by mail, or by such other means as he shall determine.

(3) The treasurer or other appropriate official of the respective parishes shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the justices of the peace and constables and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the justices of the peace and constables.

B. When the parish governing authority determines that funds are available, it may reimburse each justice of the peace and constable in the parish for expenses actually incurred by attending the Justice of the Peace Training Course, as authorized by R.S. 49:251.1. The allowance for mileage, lodging, meals, and related expenses shall be based on the rate of payment for travel expenses as set forth by the Division of Administration, and a written, itemized voucher shall be required in order to obtain reimbursement.

Added by Acts 1975, No. 813, §1, eff. July 1, 1975. Acts 1986, No. 706, §1; Acts 1992, No. 897, §1; Acts 2005, No. 96, §1, eff. Jan. 1, 2006.



RS 13:2592 - Justice of the peace ad hoc; appointment; qualifications

§2592. Justice of the peace ad hoc; appointment; qualifications

A. A justice of the peace may appoint a person residing within the territorial boundaries of the court as a justice of the peace ad hoc to serve for a maximum of thirty days in each year. The justice of the peace must notify the office of the attorney general within seventy-two hours of the appointment and provide the name, address, and telephone number of the ad hoc justice of the peace. The justice of the peace ad hoc shall meet the qualifications required by law for the office of justice of the peace. He shall be paid the same compensation from the same sources as is paid to the justice of the peace while he serves, and he shall during that time have the powers and duties of a regular justice of the peace.

B. The provisions of this Section shall apply in the parishes of St. John the Baptist, St. Charles, and Lafourche if the governing authority of the particular parish approves the ad hoc appointment by a justice of the peace by a majority vote of those present and voting.

Added by Acts 1977, No. 676, §1; Acts 1987, No. 630, §1; Acts 1997, No. 498, §1; Acts 2014, No. 794, §2.



RS 13:2593 - Legal representation by the attorney general

§2593. Legal representation by the attorney general

A. It is hereby declared to be the public policy of this state that the state, through the attorney general, shall provide legal representation to a justice of the peace or a constable of this state in all claims, demands, or suits, if such a claim, demand, or suit arises out of the discharge of his duties and within the scope of his office and the claim, demand, or suit did not result from his intentional wrongful act or gross negligence.

B. Within five days after a justice of the peace or constable is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. If, after thorough investigation by the attorney general, it appears that the defendant was not acting in the discharge of his duties and within the scope of his office at the time of the alleged act or omission, or that he was acting in an intentionally wrongful manner or was grossly negligent, the attorney general's office shall decline representation and the state shall not be responsible for providing any representation to him.

C. The decision of the attorney general not to defend a justice of the peace or constable and any and all information obtained by him as a result of the investigations conducted pursuant to Subsection B shall be considered confidential and shall not be admissible as evidence in any legal proceeding and no reference thereto shall be made in any trial or hearing.

D. Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the individual to obtain private counsel in his own behalf.

E. This Section shall not be construed as creating a right of indemnification by a justice of the peace or constable against the state for any claim, demand, suit, or judgment whatsoever.

Acts 1986, No. 580, §1; Acts 1991, No. 870, §1.



RS 13:2601 - Justice of the peace ward; West Feliciana Parish

PART II. PARTICULAR COURTS

§2601. Justice of the peace ward; West Feliciana Parish

Effective upon the expiration in 1972 of the existing terms of office of the justices of the peace in all wards of the parish of West Feliciana, there shall be one justice of the peace ward for the parish of West Feliciana, which shall encompass the entire parish, with one justice of the peace therein.

Added by Acts 1970, No. 12, §1.



RS 13:2602 - Territorial jurisdiction of the justice of the peace courts of East Baton Rouge Parish

§2602. Territorial jurisdiction of the justice of the peace courts of East Baton Rouge Parish

A. The territorial jurisdiction of the several justice of the peace courts within the parish of East Baton Rouge, as they exist on the effective date of this Section, shall continue and shall not be diminished or otherwise changed by reason of the annexation into any municipality within the parish of all or any part of the area comprising such territorial jurisdiction of a justice of the peace court.

B. Whenever, by reason of annexation, the territorial jurisdiction of a mayor's court or a city court is extended into all or any part of the territorial jurisdiction of a justice of the peace court theretofore existing, the territorial jurisdiction of the mayor's court or the city court, as the case may be, shall be concurrent with that of the justice of the peace court.

Added by Acts 1980, No. 777, §1.



RS 13:2603 - Justice of the peace and constable districts; Jackson Parish

§2603. Justice of the peace and constable districts; Jackson Parish

The justices of the peace and constables districts for Jackson Parish shall encompass the following police jury/school board wards:

District A - Ward 1

District B - Ward 2

District C - Wards 3 and 4

District D - Wards 5, 6, 7, and 8

District E - Wards 9 and 10.

Added by Acts 1983, No. 627, §1.



RS 13:2604 - Territorial jurisdiction; Jefferson Parish

§2604. Territorial jurisdiction; Jefferson Parish

A. There is hereby established in Jefferson Parish, effective on January 1, 1987, a justice of the peace district and court, which shall be comprised of Ward 5, Precincts 1A, 1C, 2, 3, and 5 of Jefferson Parish. The court shall have territorial jurisdiction throughout the district and shall have subject matter jurisdiction as provided by law for justice of the peace courts. The territorial jurisdiction of any justice of the peace district and court, which prior to June 24, 1986 included any of Ward 5, Precincts 1A, 1C, 2, 3, or 5, shall be reduced accordingly and limited to that portion of its territorial jurisdiction lying outside of the district herein created.

B. The offices of justice of the peace and constable for the court established in Subsection A of this Section are hereby created. The first justice of the peace shall be elected in accordance with the provisions of Article V, Section 22, of the Constitution of Louisiana. He shall take office on January 1, 1987, for a term which shall expire on December 31, 1990, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2581.1. The first constable shall be elected at the congressional election to be held in 1986. He shall take office on January 1, 1987, for a term which shall expire on December 31, 1990, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2581.2.

Acts 1986, No. 101, §1, eff. June 24, 1986.



RS 13:2604.1 - Territorial jurisdiction; Jefferson Parish

§2604.1. Territorial jurisdiction; Jefferson Parish

A. There is hereby established in Jefferson Parish, effective on January 1, 1997, a justice of the peace district and court, which shall be comprised of Precincts 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 32-K, 33-K, 104, and 115 of Jefferson Parish. The court shall have territorial jurisdiction throughout the district and shall have subject matter jurisdiction as provided by law for justice of the peace courts. The territorial jurisdiction of any justice of the peace district and court, which prior to August 21, 1992, included any of Precincts 21-K, 22-K, 23-K, 24-K, 26-K, 31-K, 32-K, 33-K, 104, and 115, shall be reduced accordingly and limited to that portion of its territorial jurisdiction lying outside of the district herein created.

B. The offices of justice of the peace and constable for the court established in Subsection A of this Section are hereby created. The first justice of the peace shall be elected in accordance with the provisions of Article V, Section 22 of the Constitution of Louisiana. He shall take office on January 1, 1997, for a term which shall expire on December 31, 2002, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2582. The first constable shall be elected at the congressional election to be held in 1996. He shall take office on January 1, 1997, for a term which shall expire on December 31, 2002, and his successor shall be elected for a term of six years, all in accordance with R.S. 13:2583.

Acts 1992, No. 989, §1; Acts 1993, No. 714, §1.



RS 13:2605 - Territorial jurisdiction; East Carroll Parish

§2605. Territorial jurisdiction; East Carroll Parish

The territorial jurisdiction of the justice of the peace court in East Carroll Parish shall be the parish boundary.

Acts 1987, No. 141, §1.



RS 13:2606 - Territorial jurisdiction; West Carroll Parish

§2606. Territorial jurisdiction; West Carroll Parish

The territorial limits of the justice of the peace courts in West Carroll Parish shall be the same as the parish police jury districts within the parish. The persons elected to the offices of justice of the peace and constable for those courts shall be elected from those districts. If the police jury district boundaries are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed to coincide with the new police jury district boundaries for the purposes of qualification of candidates for the election for the next regular term of office for justices of the peace and constables of those courts and effective for all purposes at the beginning of such term of office.

Acts 1987, No. 140, §1, eff. July 1, 1990; Acts 1995, No. 564, §1, eff. Jan. 1, 1996; Acts 2005, No. 168, §1; Acts 2007, No. 116, §1, eff. Jan. 1, 2009 [for purposes of qualifying, eff. Dec. 12, 2007].



RS 13:2607 - Morehouse Parish; territorial jurisdiction

§2607. Morehouse Parish; territorial jurisdiction

A. There are hereby established, effective January 1, 1997, two justice of the peace courts in Morehouse Parish. The justice of the peace and constable districts shall encompass the following wards:

(1) District A shall be composed of Wards 1, 2, 7, and 9.

(2) District B shall be composed of Wards 5, 6, 8, and 10.

B. The courts shall have territorial jurisdiction throughout the respective districts and shall have subject matter jurisdiction as provided by law. The justice of the peace courts which exist in Morehouse Parish on June 30, 1991, shall be abolished at midnight on December 31, 1996.

C. The offices of justices of the peace and constables for the courts established in Subsection A of this Section are hereby created, effective January 1, 1997. The first justices of the peace shall be elected in accordance with the provisions of Article V, Section 22 of the Constitution of Louisiana. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2582. The first constables shall be elected at the congressional election to be held in 1996. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2583.

Acts 1991, No. 975, §1.



RS 13:2608 - Grant Parish; territorial jurisdiction

§2608. Grant Parish; territorial jurisdiction

A. There are hereby established, effective January 1, 1997, five justice of the peace courts in Grant Parish. The justice of the peace and constable districts shall encompass the following precincts:

(1) District A - Precincts 1-1, 1-2, 1-3, 2-1, and 2-2.

(2) District B - Precincts 3-1, 3-2, 3-3, 3-4, 5-2, and 2-3.

(3) District C - Precincts 4-1, 4-2, 5-1, 5-3, and 5-4.

(4) District D - Precincts 6-1, 6-2, 6-3, 7-3, and 7-4.

(5) District E - Precincts 7-1, 7-2, 8-1, 8-2, 8-3, and 8-4.

B. The courts shall have territorial jurisdiction throughout the respective districts and shall have subject matter jurisdiction as provided by law. The justice of the peace courts which exist in Grant Parish on January 1, 1996, shall be abolished at midnight on December 31, 1996.

C. The offices of justices of the peace and constables for the courts established in Subsection A of this Section are hereby created for purposes of election. The first justices of the peace shall be elected in accordance with the provisions of Article V, Section 22 of the Constitution of Louisiana. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2582. The first constables shall be elected at the congressional election to be held in 1996. They shall take office on January 1, 1997, for a term of six years, all in accordance with R.S. 13:2583.

Acts 1995, No. 419, §1, eff. Jan. 1, 1996.



RS 13:2609 - Territorial jurisdiction; Concordia Parish justice of the peace courts

§2609. Territorial jurisdiction; Concordia Parish justice of the peace courts

Effective January 1, 1997, the territorial limits of the justice of the peace courts in Concordia Parish shall be the same as the parish police jury districts within the parish and the persons elected to the offices of justice of the peace and constable for those courts at the 1996 congressional election shall be elected from those districts. If the police jury district lines are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed to coincide with the new police jury district lines effective at the beginning of the next regular term of office for justices of the peace and constables. However, in the event that the change in police jury district lines increases or reduces the number of police jury districts, the territorial jurisdiction of the justice of the peace courts shall not be changed but shall remain the same.

Acts 1995, No. 438, §1.



RS 13:2610 - St. Landry Parish; territorial jurisdiction

§2610. St. Landry Parish; territorial jurisdiction

A. There is hereby established, effective January 1, 1997, justice of the peace court territorial jurisdiction and boundaries in St. Landry Parish as follows:

(1) First Justice or City Court Ward (Opelousas):

Beginning at the point where U.S. Highway 167 intersects Bayou Grand Louis (also a line between St. Landry and Evangeline Parishes); thence following the meanders of Bayou Grand Louis in a south and southwesterly direction to the range line between T5S, R2E, and T5S, R3E; thence following the range line south a distance of approximately five (5) miles to the intersection with Parish Road 1-115-3; thence east on Parish Road 1-115-3 to its intersection with Parish Road 1-115-4; thence following Parish Road 1-115-4 in a southerly and easterly direction to its intersection with Parish Road 1-115-5; thence following Parish Road 1-115-5 in a southerly and easterly direction to its intersection with LA. Hwy 104; thence east on LA. Hwy 104 to its intersection with West Fork Bayou; thence following West Fork Bayou in a southerly direction to its intersection with Bayou Plaquemine Brule; thence south on Bayou Plaquemine Brule to its intersection with an unimproved road located in Section 22, T6S, R3E; thence south on unimproved road to its intersection with Parish Road 6-176 (1-226); thence south on Parish Road 6-176 (1-226) to its intersection with Hwy 357; thence southwest on Hwy 357 to its intersection with Parish Road 1-245; thence east on Parish Road 1-245 to its intersection with Jeep Trail located in the middle north part of Section 10, T7S, R3E; thence following said Jeep Trail in a southerly direction to its intersection with Drainage Canal located in Section 15, T7S, R3E; thence west on said Drainage Canal to its intersection with Hwy 357; thence south on Hwy 357 to its intersection with Parish Road 6-175; thence east on Parish Road 6-175 to its intersection with 6-177; thence south on Parish Road 6-177 to its intersection with LA. Hwy 178; thence east on LA. Hwy 178 to its intersection with Bayou Bourbeau; thence northerly and easterly along Bayou Bourbeau to its intersection with Jeep Trail located in Section 119, T7S, R4E; thence northerly along said Jeep Trail, continuation to unimproved road, and continuation of Parish Road 1-317 to intersection with LA. Hwy 31; thence south on LA. Hwy 31 to its intersection with Jeep Trail located in Section 123, T6S, R4E; thence north along said Jeep Trail to intersection with Bayou Teche; thence northerly and easterly along Bayou Teche to its intersection with the western corporate limits of the Town of Port Barre; thence following the western corporate limits of the Town of Port Barre to its intersection with Bayou Courtableau; thence northerly along Bayou Courtableau to its intersection with a private road in Section 33, T5S, R5E; thence following said private road in a southerly direction to its intersection with Bayou Toulouse; thence following Bayou Toulouse in a westerly and northerly direction to its intersection with Parish Road 5-10; thence southwesterly on Parish Road 5-10 to its intersection with the high power line located in Section 37, T6S, R4E; thence northwesterly along said power line to its intersection with LA. Hwy 744 (Kennerson Road); thence westerly along LA. Hwy 744 (Kennerson Road) to its intersection with LA. Hwy 182; thence south on LA. Hwy 182 to its intersection with Parish Road 1-10; thence west on Parish Road 1-10 to its intersection with LA. Hwy 749; thence northwesterly on LA. Hwy 749 to its intersection with LA. Hwy 167 (Hwy 10); thence northwesterly on LA. Hwy 167 (Hwy 10) to point of beginning.

(2) Eunice City Court

Beginning at the intersection of LA. Hwy 358 and LA. Hwy 751; thence north on LA. Hwy 751 to its intersection with LA. Hwy 752; thence northwesterly along LA. Hwy 752 to its intersection with Parish Road 6-90-1; thence following Parish Road 6-90-1 north to its intersection with the parish line common to St. Landry and Evangeline Parishes; thence following said parish line in a westerly and southerly direction to its intersection with the parish line common to St. Landry, Evangeline, and Acadia Parishes; thence following the parish line common to Acadia and St. Landry Parishes in an easterly direction to the point of beginning.

(3) Justice of the Peace District 4

Beginning at the intersection of LA. 178 and Bayou Bourbeau, Section 174, T7S, R4E; thence east on LA 178 to junction with Bayou Bourbeau; thence northeast along Bayou Bourbeau to junction with Jeep Trail located in Section 84, T7S, R4E; thence south along said Jeep Trail to its intersection with the northern corporate limits of the Town of Grand Coteau; thence westerly, southerly and easterly along corporate limits of the Town of Grand Coteau and Town of Sunset to its intersection with LA 182 in Section 105, T7S, R4E; thence south along LA 182 to its intersection with Parish Road 3-42; thence east on Parish Road 3-42 to its intersection with Parish Road 3-42-3; thence south on Parish Road 3-42-3 and the projection thereof to its intersection with the Lafayette-St. Landry boundary line in Section 59, T7S, R4E; thence west along said parish boundary to the intersection of Parish Road 2-125-1 in Section 51, T8S, R4E; thence west along Parish Road 2-125-1 to junction of Parish Road 2-125; thence north along Parish Road 2-125 to junction with LA 93; thence west on LA 93 to junction with LA 356; thence northwest on LA 356 to junction with Parish Road 2-151; thence north on Parish Road 2-151 to junction with Bayou Bourbeau; thence west and north along Bayou Bourbeau to LA 754; thence north on LA 754 to junction with Bayou Bourbeau; thence north on Bayou Bourbeau to point of beginning.

(4) Justice of the Peace District 5

Beginning at the intersection of LA. Hwy 178 and Bayou Bourbeau, Section 174, T7S, R4E; thence south on Bayou Bourbeau to its intersection with LA. Hwy 754; thence westerly and southerly on LA. Hwy 754 to its intersection with Bayou Bourbeau; thence southeast on Bayou Bourbeau to its intersection with Parish Road 2-151; thence south on Parish Road 2-151 to its intersection with Parish Road 2-41; thence southeast on Parish Road 2-41 to its intersection with LA. Hwy 93; thence northeast on LA. Hwy 93 to its intersection with Parish Road 2-125; thence south on Parish Road 2-125 to its intersection with Parish Road 2-125-1; thence east on Parish Road 2-125-1 and the projection thereof to its intersection with the parish line common to St. Landry and Lafayette Parishes; thence southwest along the line common to St. Landry and Lafayette Parishes to its intersection with the line common to Lafayette, Acadia, and St. Landry Parishes; thence northerly and westerly along the parish line common to Acadia and St. Landry Parishes to its intersection with LA. Hwy 178; thence east on LA. Hwy 178 to point of beginning.

(5) Justice of the Peace District 6

Beginning at the intersection of the projection of Parish Road 3-42-3 and Bayou Carencro; thence northerly on the projection of Parish Road 3-42-3 and the continuation of Parish Road 3-42-3 to its intersection with Parish Road 3-42; thence west on Parish Road 3-42 to its intersection with LA. Hwy 182; thence north and west on LA. Hwy 182 to its intersection with the eastern corporate limits of the town of Grand Coteau; thence following said corporate limits in a northerly direction to its intersection with Jeep Trail located in Section 84, T7S, R4E; thence north along said Jeep Trail to its intersection with Bayou Bourbeau and the projection of Parish Road 1-317; thence northerly along the Parish Road 1-317 and the continuation of Parish Road 1-317 to its intersection with LA. Hwy 31; thence southeast on LA. Hwy 31 to its intersection with Jeep Trail located in Section 123, T7S, R4E; thence north along said Jeep Trail to its intersection with Bayou Teche; thence northerly and easterly along Bayou Teche to the projection of a private road located in Section 16, T6S, R5E; thence following projection of said road and road south to Drainage Lateral of Bayou Portage; thence easterly along Bayou Portage Lateral to junction with Bayou Chenevert; thence southeasterly along Bayou Chenevert to Bayou Courtableau outlet channel; thence south along Bayou Courtableau outlet channel to its intersection with Bayou Fordoche; thence southeast along Bayou Fordoche to its intersection with little Fordoche Bayou; thence southeast on little Fordoche Bayou to its intersection with the Parish Line common to St. Landry and St. Martin located in Section 33, T7S, R7E; thence west along said parish line to its intersection with the parish line common to St. Landry, St. Martin, and Lafayette Parishes; thence westerly along the parish line common to Lafayette and St. Landry Parishes to point of beginning.

(6) Justice of the Peace District 7

Beginning at the intersection of the Atchafalaya River and the boundary common to St. Landry, Point Coupee, and St. Martin Parishes; thence west on the parish line common to St. Landry and St. Martin parishes to its intersection with little Fordoche Bayou, Section 33, T7S, R7E; thence northwest along little Fordoche Bayou and Bayou Fordoche to its intersection with Bayou Courtableau; thence northwest on Bayou Courtableau to its junction with the West Atchafalaya Basin floodway protection levee; thence north along said levee to its intersection with LA. Hwy 71; thence southeasterly on LA. Hwy 71 to its intersection with Parish Road 4-55; thence northwest and north on Parish Road 4-55 to its intersection with LA. Hwy 10; thence east on LA. Hwy 10 to its intersection with Bad Bayou; thence north on Bad Bayou to junction with Texas and Pacific Railroad; thence east on Texas and Pacific Railroad to junction with Bayou Ha Ha; thence north on Bayou Ha Ha and State Canal to its intersection with Bayou Rouge; thence westerly and northerly on Bayou Rouge to its intersection with Bayou Current; thence westerly and northerly along Bayou Current to its intersection with Bayou Tawpaw, Section 22, T3S, R6E; thence westerly along Bayou Tawpaw to its intersection with the southern lateral of Bayou Jack located in Section 16, T3S, R6E; thence northwesterly on said lateral to its intersection with Bayou Jack; thence northerly on Bayou Jack to its intersection with Turner's Bayou; thence north along Turner's Bayou to its intersection with Avoyelles-St. Landry Parish boundary line located in Section 28, T2S, R6E; thence east along with the parish line between St. Landry and Avoyelles Parishes to its intersection with the Atchafalaya River and the point common between St. Landry, Avoyelles, and Point Coupee Parishes; thence south along the meanderings of the Atchafalaya River to point of beginning.

(7) Justice of the Peace District 8

Beginning at the junction of Bayou Teche and the projection of a private road located in Section 16, T6S, R5E; thence following projection of said road and road south to junction with drainage lateral of Bayou Portage; thence following drainage lateral of Bayou Portage in an easterly direction to junction with Bayou Chenevert; thence following Bayou Chenevert southeasterly to junction with Bayou Courtableau outlet channel; thence following Bayou Courtableau outlet channel in a southerly direction to junction with Bayou Fordoche; thence northeast along Bayou Fordoche to junction with Bayou Courtableau; thence northwest along Bayou Courtableau to junction with the West Atchafalaya Basin floodway protection levee; thence north along said levee to junction with US 71; thence north on US 71 to junction with Bayou Des Glaises Diversion Channel; thence south on Bayou Des Glaises Diversion Channel to junction with Hog Bayou; thence following Hog Bayou and lateral of Hog Bayou northeast to junction with Parish Road 4-40, north Section 10, T5S, R5E; thence west along Parish Road 4-40 and projection thereof to junction with Bayou Wauksha; thence south along Bayou Wauksha to junction with Bayou Courtableau; thence south on Bayou Courtableau to junction with northern corporate limits of the Town of Port Barre; thence following the western corporate limits of the Town of Port Barre to their intersection with Bayou Teche; thence south on Bayou Teche to point of beginning.

(8) Justice of the Peace District 9

Beginning at the junction of LA Hwy 10 and US 71 located in Section 5, T4S, R5E; thence north on US 71 to LA Hwy 361; thence north on LA Hwy 361 to junction with Jeep Trail located in Section 18, T3S, R5E; thence east along said Jeep Trail to junction with Bayou Jack; thence northerly and easterly along Bayou Jack to the Bayou Des Glaises Diversion Channel in Section 15, T3S, R5E; thence north along Bayou Des Glaises Diversion Channel to junction with Parish Road 4-165-1 located in Section 10, T3S, R5E; thence easterly on said road to junction with Bayou Jack; thence easterly and southerly along Bayou Jack to junction with lateral of Bayou Jack located in Section 16, T3S, R6E; thence southeast along said lateral to junction with Bayou Tawpaw located in Section 21, T3S, R6E; thence easterly and southerly on Bayou Tawpaw to junction with Bayou Current in Section 22, T3S, R6E; thence southwesterly along Bayou Current to junction with Bayou Rouge located in Section 27, T3S, R6E; thence east on Bayou Rouge to junction with State Canal located in Section 36, T3S, R6E; thence south along State Canal to junction with Bayou Ha Ha located in the northern part of Section 11, T4S, R7E; thence south on Bayou Ha Ha to junction with Texas and Pacific Railroad; thence on Texas and Pacific Railroad to junction with Bad Bayou; thence south on Bad Bayou to junction with LA. Hwy 10; thence west on LA. Hwy 10 to junction with Parish Road 4-55 located in Section 13, T4S, R7E; thence south and southwesterly on Parish Road 4-55 to its intersection with US 71; thence northwest on US 71 to its intersection with the Bayou Des Glaises Diversion Channel; thence south along the Bayou Des Glaises Diversion Channel to its intersection with Hog Bayou (Slow Bayou); thence northwesterly along the Hog Bayou and the lateral of Hog Bayou to its intersection with Parish Road 4-40; thence west on Parish Road 4-40 and the projection thereof to its intersection with Bayou Wauksha; thence south on Bayou Wauksha to its intersection with little Bayou Wauksha located in Section 8, T5S, R5E; thence north on little Bayou Wauksha to its intersection with private road located in Thistlewaite State Wildlife Management Area in Section 8, T5S, R5E; thence following said road in a northerly direction to its intersection with Bayou Wauksha; thence following Bayou Wauksha in a northwesterly direction to its intersection with LA. Hwy 10; thence northeast on LA. Hwy 10 to point of beginning.

(9) Justice of the Peace District 10

Beginning at the intersection of LA. Hwy 10 and US Hwy 71 located in Section 5, T4S, R5E; thence north on US Hwy 71 to LA. Hwy 361; thence north on LA. Hwy 361 to junction with Jeep Trail located in Section 18, T3S, R5E; thence east along said Jeep Trail to junction with Bayou Jack; thence northerly and easterly along Bayou Jack to the Bayou Des Glaises Diversion Channel in Section 15, T3S, R5E; thence north along Bayou Des Glaises Diversion Channel to junction with Parish Road 4-165-1 located in Section 10, T3S, R5E; thence easterly on said road to junction with Bayou Jack; thence easterly and southerly along Bayou Jack to junction with Turner's Bayou, Section 28, T2S, R6E; thence north on Turner's Bayou to junction with the Avoyelles - St. Landry Parish boundary line; thence west along said parish boundary line to its intersection with Red Bayou; thence south along Red Bayou to its intersection with Bayou Wauksha; thence southeast along Bayou Wauksha to its intersection with LA. Hwy 10; thence northeast on LA. Hwy 10 to point of beginning.

(10) Justice of the Peace District 11

Beginning at the intersection of LA. Hwy 10 and Bayou Wauksha; thence north on Bayou Wauksha to junction with Parish Road 5-225; thence south on Parish Road 5-225 to junction with LA. Hwy 182; thence northwest on LA. Hwy 182 to junction with Parish Road 5-230 located in Section 31, T3S, R4E; thence southwest on Parish Road 5-230 to junction with Jeep Trail located in Section 36 and 100, T3S, R3E; thence southwest along said Jeep Trail to junction with a lateral of Bayou Cocodrie located in Section 99, T3S, R3E; thence south along said lateral to junction with Bayou Cocodrie located in Section 12, T4S, R3E; thence southwest on Bayou Cocodrie to junction with Bayou Boeuf-Cocodrie Diversion Channel; thence southeast along said channel to junction with Bayou Cocodrie located in Section 66, T4S, R4E; thence southeast on Bayou Cocodrie to junction with Drainage Lateral located in Section 71, T4S, R4E; thence southwest along said lateral to junction with Parish Road 5-130; thence south on Parish Road 5-130 to its junction with Parish Road 5-70; thence south along Parish Road 5-70 to its junction with US Hwy 167 (LA. Hwy 10); thence southeast on US Hwy 167 (LA. Hwy 10) to its intersection with LA. Hwy 749; thence south on LA. Hwy 749 to its junction with Parish Road 1-10; thence east on Parish Road 1-10 to its junction with LA. Hwy 182; thence north on LA. Hwy 182 to its intersection with LA. Hwy 744 (Parish Road 5-27-2); thence east on LA. Hwy 744 (Parish Road 5-27-2) to its intersection with high power line located in Section 40, T5S, R4E; thence following said power line southeast to its intersection with LA. Hwy 743; thence following LA. Hwy 743 in a northerly direction to its intersection with Parish Road 5-10; thence following Parish Road 5-10 northeast to its intersection with Bayou Toulouse; thence south along Bayou Toulouse to junction with private oil field road located in Section 7, T6S, R5E; thence northeasterly along said private road to Parish Road 5-11 in Section 33, T5S, R5E and the projection thereof to Bayou Courtableau; thence northerly along Bayou Courtableau to its intersection with Bayou Wauksha; thence east on Bayou Wauksha to its intersection with little Bayou Wauksha located in Section 8, T5S, R5E; thence north on little Bayou Wauksha to intersection with private road located in Thistlewaite State Wildlife Management Area in Section 8, T5S, R5E; thence west, north, and east on said road to its intersection with Bayou Wauksha located in Sections 28 and 33, T4S, R5E; thence north along Bayou Wauksha to point of beginning.

(11) Justice of the Peace District 12

Beginning at the intersection of Red Bayou and the Avoyelles - St. Landry Parish boundary line in Section 25, T2S, R3E; thence south along Red Bayou to junction with Bayou Wauksha; thence south along Bayou Wauksha to junction with Parish Road 5-225; thence south on Parish Road 5-225 to junction with LA. Hwy 182; thence north on LA. Hwy 182 to junction with Parish Road 5-230; thence south on Parish Road 5-230 to junction with Jeep Trail located in Sections 36 and 100, T3S, R3E; thence southwest along said Jeep Trail to junction with a lateral of Bayou Cocodrie located in Section 99, T3S, R3E; thence south along said lateral to junction with Bayou Cocodrie, located in Section 12, T4S, R3E; thence southwest along Bayou Cocodrie to junction with Bayou Boeuf-Cocodrie Diversion Channel; thence northwest along said channel to junction with Evangeline - St. Landry Parish boundary line; thence following said parish boundary line in a northwesterly and northerly direction to a point common to the boundaries of the parishes of St. Landry, Evangeline and Avoyelles; thence east on the St. Landry - Avoyelles Parish line to point of beginning.

(12) Justice of the Peace District 13

Beginning at intersection of US Hwy 167 (LA. Hwy 10) and the Evangeline-St. Landry Parish boundary line, Section 64, T6S, R3E; thence north along said boundary line to junction with Bayou Boeuf-Cocodrie Diversion Channel; thence southeast along channel to junction with Bayou Cocodrie; thence south on Bayou Cocodrie to junction with drainage lateral located in Section 71, T4S, R4E; thence southwest along said lateral to junction with Parish Road 5-130; thence south along Parish Road 5-130 to junction with Parish Road 5-70; thence south along Parish Road 5-70 to junction with US Hwy 167 (LA. Hwy 10); thence north along US Hwy 167 (LA. Hwy 10) to point of beginning.

(13) Justice of the Peace District 18

Beginning at intersection of Evangeline-St. Landry Parish boundary line and Parish Road 1-162; thence south on Parish Road 1-162 to junction with LA. Hwy 103; thence south on LA. Hwy. 103 to junction with Parish Road 1-115-3; thence east on Parish Road 1-115-3 to Parish Road 1-115-2; thence south and east on Parish Road 1-115-2 to Parish Road 1-115-4; thence east on Parish Road 1-115-4 to Parish Road 1-115-5; thence east on Parish Road 1-115-5 to junction with LA. Hwy 104; thence east on LA. Hwy 104 to junction with West Fork Bayou; thence southwest along West Fork Bayou to junction with Bayou Plaquemine Brule; thence south on Bayou Plaquemine Brule to its intersection with Parish Road 6-176; thence southwest on Bayou Plaquemine Brule to its junction with a drainage lateral of said bayou; thence north on said lateral to junction with Parish Road 6-80-1; thence in a northerly and westerly direction on Parish Road 6-80-1 to its intersection with Parish Road 6-80; thence north on Parish Road 6-80 to its intersection with LA. Hwy 752; thence west and north on LA. Hwy 752 to its junction with Parish Road 6-90; thence following Parish Road 6-90 in a northeasterly direction to its intersection with Parish Road 6-90-1; thence north along Parish Road 6-90-1 to junction with Evangeline-St. Landry Parish boundary; thence north and east along said boundary to point of beginning.

(14) Justice of the Peace District 19

Beginning at the intersection of Parish Road 6-176 and Bayou Plaquemine Brule, Section 27, T6S, R3E; thence southwest on Bayou Plaquemine Brule to junction with a drainage lateral of said bayou; thence north on said lateral to junction with Parish Road 6-80-1; thence in a north and westerly direction on Parish Road 6-80-1 to junction with Parish Road 6-80; thence north on Parish Road 6-80 to junction with LA. Hwy 752; thence west on LA. Hwy. 752 to its junction with LA. Hwy 751; thence south on LA. Hwy 751 to its junction with the boundary between Acadia and St. Landry Parishes; thence south and east on said boundary to its intersection with LA. Hwy 178; thence east on LA. Hwy 178 to its junction with Parish Road 6-177; thence north on Parish Road 6-177 to its junction with 6-175; thence west on Parish Road 6-175 to its junction with LA. Hwy 357; thence northerly on LA. Hwy 357 to intersection with drainage canal located in Section 15, T7S, R3E; thence following said drainage canal in an easterly and northerly direction to its intersection with Jeep Trail located in the middle north part of Section 10, T7S, R3E; thence following said Jeep Trail in an easterly and northerly direction to its intersection with Parish Road 1-245; thence following Parish Road 1-245 westerly to its intersection with LA. Hwy 357; thence following LA. Hwy 357 in an easterly direction to junction with unimproved road located in Section 3, T7S, R3E; thence north along unimproved road and continuation along Parish Road 6-176 (1-226) to point of beginning.

B. The justices of the peace and constables for the jurisdictions established in Subsection A of this Section shall be elected at the Congressional election to be held in 1996. They shall take office on January 1, 1997, for a term of six years as provided in this Chapter.

Acts 1995, No. 958, §1.



RS 13:2611 - Territorial jurisdiction; St. John the Baptist Parish justice of the peace courts

§2611. Territorial jurisdiction; St. John the Baptist Parish justice of the peace courts

A. Effective January 1, 1997, the territorial limits of the justice of the peace courts in St. John the Baptist Parish shall be as follows:

(1) The first justice of the peace district and court shall consist of Precincts 1, 2, and 3.

(2) The second justice of the peace district and court shall consist of Precincts 4 and 5.

(3) The third justice of the peace district and court shall consist of Precincts 6A, 6B, and 7.

(4) The fourth justice of the peace district and court shall consist of Precincts 8, 9A, 9B, 9C, 9D, and 9E.

(5) The fifth justice of the peace district and court shall consist of Precincts 10A, 10B, 10C, 10D, and 15.

(6) The sixth justice of the peace district and court shall consist of Precincts 13A, 13B, 14A, 14B, and 14C.

(7) The seventh justice of the peace district and court shall consist of Precincts 11A, 11B, 12A, and 12B.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 1996 congressional election and their successors shall be elected from the districts provided in this Section.

C. Each of the justices of the peace courts shall have territorial jurisdiction throughout the parish upon proof by a preponderance of the evidence of the requesting party showing both of the following:

(1) The justice of the peace in the justice of the peace district having territorial jurisdiction is unavailable.

(2) Time is of the essence and harm will be suffered by a delay caused by the inability to locate or the unavailability of the other justice of the peace.

D. An affidavit executed before a notary and two witnesses as to the criteria required in Paragraphs (1) and (2) of Subsection C shall constitute proof by a preponderance of the evidence.

Acts 1995, No. 1178, §1; Acts 1999, No. 928, §1.



RS 13:2612 - Territorial jurisdiction; Pointe Coupee Parish justice of the peace courts

§2612. Territorial jurisdiction; Pointe Coupee Parish justice of the peace courts

Effective January 1, 1997, the territorial limits of the justice of the peace courts in Pointe Coupee Parish shall be the same as the parish police jury districts within the parish and the persons elected to the offices of justice of the peace and constable for those courts at the 1996 congressional election shall be elected from those districts. If the police jury district lines are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed to coincide with the new police jury district lines effective at the beginning of the next regular term of office for justices of the peace and constables. However, in the event that the change in police jury district lines increases or reduces the number of police jury districts, the territorial jurisdiction of the justice of the peace courts shall not be changed but shall remain the same.

Acts 1996, 1st Ex. Sess., No. 35, §1.



RS 13:2613 - Territorial jurisdiction; East Feliciana Parish justice of the peace courts

§2613. Territorial jurisdiction; East Feliciana Parish justice of the peace courts

A. Effective January 1, 1997, the territorial limits of the justice of the peace courts in East Feliciana Parish shall be based on and correspond to the district and precinct system adopted by the police jury of East Feliciana Parish in its reapportionment resolution of May 10, 1991, as follows:

(1) The first justice of the peace district and court, heretofore consisting of Wards 1 and 2, shall consist of District 1, Precincts 1, 2, and 3, and District 2, Precincts 1A, 1B, 1D, 1E, and 1F.

(2) The second justice of the peace district and court, heretofore consisting of Wards 3 and 4, shall consist of District 3, Precincts 1A, 1B, 1C, 2A, 2B, and 2C, and District 4, Precincts 1A, 1B, 1C, 2A, and 2B.

(3) The third justice of the peace district and court, heretofore consisting of Wards 5 and 6, shall consist of District 5, Precincts 1A, 1B, 2, and 3, and District 6, Precinct 1.

(4) The fourth justice of the peace district and court, heretofore consisting of Wards 7 and 8, shall consist of District 7, Precinct 1, and District 8, Precinct 1.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 1996 congressional election shall be elected from the districts provided in this Section.

Acts 1996, 1st Ex. Sess., No. 81, §1, eff. May 10, 1996.



RS 13:2614 - Territorial jurisdiction; St. Charles Parish justice of the peace courts

§2614. Territorial jurisdiction; St. Charles Parish justice of the peace courts

A. Effective upon the election of justices of the peace and constables at the election provided for in R.S. 13:2582(F) and 2583(E), the territorial limits of the justice of the peace courts in St. Charles Parish shall be the same as the seven parish council districts within the parish for the purpose of election and the persons elected to the offices of justice of the peace and constable for those courts at the 1997 special election shall be elected from those districts. If the parish council district lines are changed thereafter, the territorial jurisdiction of the justice of the peace courts shall also be changed for the purpose of election to coincide with the new parish council district lines effective at the beginning of the next regular term of office for justices of the peace and constables. However, in the event that the number of parish council districts increases or decreases from seven parish council districts, the territorial jurisdiction of the justice of the peace courts shall not be changed but shall remain the same for the purpose of election. Each of the justices of the peace courts shall have jurisdiction and venue throughout the parish.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts shall be elected from the districts provided in this Section and shall be elected according to R.S. 13:2582(F) and 2583(E).

Acts 1997, No. 1322, §1, eff. July 15, 1997.



RS 13:2615 - Territorial jurisdiction; Natchitoches Parish justice of the peace courts

§2615. Territorial jurisdiction; Natchitoches Parish justice of the peace courts

A. Effective January 1, 2003, the territorial limits of the three justice of the peace courts in Natchitoches Parish shall be Wards 2, 3, and 4, respectively, as follows:

(1) Ward 2 is composed of precincts 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, and 2-9 in their entirety. The boundary description for Ward 2 is as follows: Beginning at the junction of the center flow channel of Black Lake Bayou and the Natchitoches/Bienville/Red River Parish line at the northwestern corporate limits of the City of Ashland; thence proceed easterly along the Natchitoches/Bienville Parish line to its junction with the center flow channel of Saline Bayou at the northeastern corner of the Natchitoches/Bienville/Winn Parish line; thence proceed southerly along said bayou and the Natchitoches/Winn Parish line to its junction with the center flow channel of the Red River; thence proceed westerly, northerly, and northwesterly along said river to its junction with the Natchitoches/Red River Parish line; thence proceed northerly and easterly along said parish line to its junction with the center flow channel of Black Lake Bayou; thence proceed northerly along said bayou to its junction with the Natchitoches/Bienville/Red River Parish line at the northwestern corporate limits of the City of Ashland, the point of beginning.

(2) Ward 3 is composed of precincts 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, and 3-10 in their entirety. The boundary description for Ward 3 is as follows: Beginning at the junction of the center right-of-way of U.S. Highway 49 and the center flow channel of Wallace Bayou at the Natchitoches/DeSoto Parish line; thence proceed easterly along the parish line to its junction with the Natchitoches/Red River Parish line; thence proceed southerly and easterly along the parish line to its junction with the center flow channel of the Red River; thence proceed southeasterly along said river to its junction with the center flow channel of Bayou Pierre; thence proceed southwesterly along said bayou to its junction with the center right-of-way of Louisiana State Highway 1; thence proceed northwesterly along said highway to its junction with the southeastern corporate limits of the Village of Powhatan; thence proceed southerly and westerly along said corporate limits to its junction with the center right-of-way of Louisiana State Highway 485; thence proceed southwesterly along said highway to its junction with the center flow channel of Middle Bayou; thence proceed southeasterly along said bayou to its junction with the center flow channel of Little River; thence proceed southwesterly along said river to its junction with the center right-of-way of Parish Road 547-A (Burket Slough Road); thence proceed southeasterly along said road to its junction with the center right-of-way of Parish Road 547 (Posey Road); thence proceed southeasterly along said road to its junction with the center right-of-way of Parish Road 554 (New Road); thence proceed easterly along said road to its junction with the center right-of-way of Parish Road 553 (Old Bethel Church Road); thence proceed southwesterly along said road to its junction with the center right-of-way of Parish Road 556 (Shady Grove Road); thence proceed easterly and southerly along said road to its junction with Louisiana State Highway 6; thence proceed easterly along said highway to its junction with the center right-of-way of Louisiana State Highway 117; thence proceed southerly along said highway to its junction with the center flow channel of Dogneck Branch; thence proceed easterly along said branch to its junction with the center flow channel of Young's Bayou; thence proceed northerly along said bayou to its junction with the center right-of-way of Louisiana State Highway 6; thence proceed easterly along said highway to its junction with the center right-of-way of Parish Road 630 (Collins Road); thence proceed southerly along said road to its junction with the center right-of-way of an unnamed road in Section 10, Township 8 North, Range 8 West; thence proceed northeasterly along said road to its junction with the center right-of-way of U.S. Highway I-49; thence proceed southeasterly along said highway to its junction with the center right-of-way of Parish Road 618 (Bayou Blue Road); thence proceed southwesterly along said road to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed westerly along said highway to its junction with the center flow channel of Bayou Blue; thence proceed southerly along said bayou to its junction with the center flow channel of Bayou Provencal; thence proceed easterly along said bayou to its junction with the center flow channel of Sand Creek; thence proceed northerly along said creek to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed easterly along said highway to its junction with the center right-of-way of U.S. Highway I-49; thence proceed southeasterly along said highway to its junction with the center flow channel of the Kisatchie Bayou; thence proceed westerly along said bayou to its junction with Louisiana State Highway 494; thence proceed southwesterly along said highway to its junction with the center right-of-way of an unnamed parish road intersecting Louisiana State Highway 494 in the Northern portion of Section 40, Township 7 North, Range 7 West; thence proceed southerly then easterly along said road to its junction with the center right-of-way of another unnamed parish road in Section 6, Township 6 North, Range 6 West; thence proceed southerly along said road to its junction with the center right-of-way of Parish Road 830 (Longleaf Vista Road) in Section 13, Township 6 North, Range 7 West; thence proceed southwesterly along said road to its junction with the center flow channel of Steep Hill Creek; thence proceed southwesterly along said creek to its junction with the center flow channel of Kisatchie Bayou; thence proceed westerly along said bayou to its junction with the center right-of-way of an unnamed parish road in Section 31, Township 6 North, Range 8 West; thence proceed southwesterly, northwesterly, southwesterly, then northwesterly along said road to its junction with another unnamed parish road in Section 31, Township 6 North, Range 8 West; thence proceed southerly along said road approximately seven-eighths of a mile to its junction with the western boundary of the Natchitoches/Sabine Parish line; thence proceed northerly, westerly, northerly, westerly, then northerly along said parish line to its junction with the Natchitoches/DeSoto Parish line; thence proceed northerly along said parish line to its junction with the center right-of-way of U.S. Highway 49 and the center flow channel of Wallace Bayou, the point of beginning.

(3) Ward 4 is composed of precincts 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8, and 4-9 in their entirety. The boundary description for Ward 4 is as follows: Beginning at the junction of the center right-of-way of U.S. Highway I-49 and the center flow Channel of Bayou Souris; thence proceed easterly along said bayou to its junction with the center flow channel of Old River; thence proceed southeasterly along said river to its junction with the center right-of-way of Parish Road 617 (Waterwell Road); thence proceed northeasterly along said road to its junction with the center right-of-way of Louisiana State Highway 1; thence proceed northwesterly along said highway to its junction with the center right-of-way of Parish Road 517 (Lateral Road); thence proceed northeasterly along said road to its junction with the center flow channel of Cane River; thence proceed southerly, then southeasterly along said river to its junction with the center flow channel of Poisson Canal; thence proceed northeasterly along said canal to its junction with the center right-of-way of Louisiana State Highway 494; thence proceed southeasterly along said highway to its junction with the center right-of-way of Parish Road 502 (Hampton Road); thence proceed northeasterly along said road to its junction with the center right-of-way of the Red River Levee Road; thence proceed southeasterly along said road to its junction with the center flow channel of Bayou Cadoche; thence proceed northeasterly along said bayou to its junction with the Natchitoches/Winn Parish line; thence proceed southerly a short distance along said parish line to its junction with the Natchitoches/Grant Parish line which is also the center flow channel of the Red River; thence proceed southeasterly along said parish line/river to its junction with the Natchitoches/Rapides Parish line; thence proceed southwesterly along said parish line to its junction with the Natchitoches/Vernon Parish line; thence proceed westerly along said parish line to its junction with the Natchitoches/Sabine Parish line; thence proceed northerly along said parish line to its junction with the center right-of-way of an unnamed parish road in Section 31, Township 6 North, Range 8 West; thence proceed northerly along said road approximately seven-eighths of a mile to its junction with the center right-of-way of another unnamed parish road located on the north boundary of Section 31, Township 6 North, Range 8 West; thence proceed southeasterly, northeasterly, southeasterly, northeasterly, then northerly along said road to its junction with the center flow channel of Kisatchie Bayou; thence proceed easterly along said bayou to its junction with the center flow channel of Steep Hill Creek; thence proceed northeasterly along said creek to its junction with the center right-of-way of Parish Road 830 (Longleaf Vista Road); thence proceed northeasterly along said road to its junction with the center right-of-way of an unnamed road in Section 13, Township 6 North, Range 7 West; thence proceed northeasterly along said road to its junction with the center right-of-way of another unnamed parish road in Section 6, Township 6 North, Range 6 West; thence proceed northerly along said road to its junction with another unnamed parish road intersecting Louisiana State Highway 494 in the Northern portion of Section 40, Township 7 North, Range 7 West; thence proceed easterly then northerly along said highway to its junction with the center flow channel of the Kisatchie Bayou; thence proceed easterly along said bayou to its junction with the center right-of-way of U.S. Highway I-49; thence proceed northwesterly along said highway to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed westerly along said highway to its junction with the center flow channel of Sand Creek; thence proceed southerly along said creek to its junction with the center flow channel of Bayou Provencal; thence proceed westerly along said bayou to its junction with the center flow channel of Bayou Blue; thence proceed northerly along said bayou to its junction with the center right-of-way of Louisiana State Highway 120; thence proceed easterly along said highway to its junction with the center right-of-way of Parish Road 618 (Blue Bayou Road); thence proceed northeasterly along said road to its junction with the center right-of-way of U.S. Highway I-49; thence proceed northwesterly along said highway to its junction with the center flow channel of Bayou Souris, the point of beginning.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 2002 congressional election shall be elected from the districts provided in this Section.

Acts 1997, No. 406, §1.



RS 13:2616 - Territorial jurisdiction; Bienville Parish justice of the peace courts

§2616. Territorial jurisdiction; Bienville Parish justice of the peace courts

A. Effective January 1, 2003, the territorial limits of the justice of the peace courts in Bienville Parish shall be based on and correspond to the district and precinct system adopted on October 28, 1991, by the police jury of Bienville Parish in its reapportionment resolution Ordinance No. 3 as follows:

(1) The first justice of the peace district and court shall consist of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-3, and 6-1C.

(2) The second justice of the peace district and court shall consist of Precincts 3-1, 3-2, 3-3, and 3-4.

(3) The third justice of the peace district and court shall consist of Precincts 6-1, 6-1A, 6-1B, 6-2, 6-2A, 6-3, 6-4, and 6-5.

(4) The fourth justice of the peace district and court shall consist of Precincts 4-1, 4-2, 4-2A, 4-3, 4-4, 5-1, and 5-2.

(5) The fifth justice of the peace district and court shall consist of Precincts 7-1, 7-1A, 7-2, 7-2A, 7-3, 7-4, and 7-4A.

B. The persons elected to the offices of justice of the peace and constable for such justice of the peace courts at the 2002 congressional election and their successors to office shall be elected from the districts provided in this Section.

Acts 1999, No. 237, §1.



RS 13:2617 - Jurisdiction; St. James Parish

§2617. Jurisdiction; St. James Parish

A. The territorial limits of the justice of the peace courts in St. James Parish shall be the same as the seven parish council districts within the parish and as provided in Subsection B.

B. Each of the justices of the peace courts in St. James Parish shall have territorial jurisdiction throughout the parish upon proof by a preponderance of the evidence by the requesting party showing both of the following:

(1) The justice of the peace in the justice of the peace district having territorial jurisdiction is unavailable.

(2) Time is of the essence and harm will be suffered by a delay caused by the inability to locate or the unavailability of the other justice of the peace.

C. An affidavit executed before a notary and two witnesses as to the criteria required in Paragraphs (1) and (2) of Subsection B shall constitute proof by a preponderance of the evidence.

Acts 1999, No. 928, §1.



RS 13:2618 - Territorial jurisdiction; LaSalle Parish justice of the peace courts

-

§2618. Territorial jurisdiction; LaSalle Parish justice of the peace courts

A. The territorial limits of the justice of the peace courts in LaSalle Parish shall be as follows:

(1) The first justice of the peace district and court shall consist of Precincts 1-1, 1-2, 1-3, 4-1, 4-2, and 4-4.

(2) The second justice of the peace district and court shall consist of Precincts 2-1, 3-1, 3-2, and 4-3.

(3) The third justice of the peace district and court shall consist of Precincts 7-1, 7-2, 8-2, 8-3, 8-5, 8-6, and 8-7.

(4) The fourth justice of the peace district and court shall consist of Precincts 5-1, 6-1, 6-2, and 10-1.

(5) The fifth justice of the peace district and court shall consist of Precincts 9-1, 9-2, 9-3, 9-4, and 9-5.

B. The districts provided in Subsection A of this Section shall be effective for election purposes with the opening of the qualifying period for the regularly scheduled 2014 primary election for justices of the peace and constables, and the persons elected to the offices of justice of the peace and constable for such justice of the peace courts in LaSalle Parish at the next regularly scheduled election and their successors shall be elected from the districts provided in Subsection A of this Section. The provisions of Subsection A of this Section shall be effective for all other purposes beginning January 1, 2015.

Acts 2002, 1st Ex. Sess., No. 78, §1, eff. April 18, 2002; Acts 2012, No. 253, §1, eff. May 25, 2012.



RS 13:2619 - Ward 1, justice of the peace court, Allen Parish; constable; use of surplus automobiles

§2619. Ward 1, justice of the peace court, Allen Parish; constable; use of surplus automobiles

The local governing authority having territorial jurisdiction over Ward 1, Allen Parish, may authorize the constable of Ward 1, justice of the peace court, Allen Parish, to use any surplus automobile in the possession of the governing authority. A clearly visible sign or decal with the insignia of the court shall be placed on the vehicle designating that the vehicle is being used as an official vehicle for the constable of Ward 1, justice of the peace court, in Allen Parish.

Acts 2007, No. 16, §1.



RS 13:2620 - Ward 3; Justice of the Peace Court; St. Tammany Parish

§2620. Ward 3; Justice of the Peace Court; St. Tammany Parish

A. There shall be one justice of the peace elected in Ward 3 of St. Tammany Parish.

B. The two offices of constable in Ward 3 of St. Tammany Parish are continued.

C. The territorial limits of the Justice of the Peace Court in Ward 3 shall include the following precincts in St. Tammany Parish: 202(2), 203(2), 206(3), 207(2), 301, 302(2), 303(3), 304(2), 305(2), 306, 307, 308(2), 309, 310, 311, A01(2), A02(3), A04(2), C01, C02, C03, C04, C05, C06, C07, C08, C09, C10, C11, 312, and 313.

Acts 2008, No. 372, §1, eff. June 21, 2008.



RS 13:2621 - Territorial jurisdiction; DeSoto Parish justice of the peace courts

§2621. Territorial jurisdiction; DeSoto Parish justice of the peace courts

A. The territorial limits of the justice of the peace courts in DeSoto Parish shall be as follows:

(1) The first justice of the peace district and court shall consist of Precincts 11, 15, 28, 31, 32, 34, 35, and 37.

(2) The second justice of the peace district and court shall consist of Precincts 3, 16, 23, and 30.

(3) The third justice of the peace district and court shall consist of Precincts 27, 42, 44, 46, 48, 50, 53, 55, 57, and 59.

(4) The fourth justice of the peace district and court shall consist of Precincts 1, 4, 5, 6, 7, 8, 20, 52, 60, and 63.

(5) The fifth justice of the peace district and court shall consist of Precincts 9, 21, 22, 26, 33, 38, 39, 41, and 56.

(6) The sixth justice of the peace district and court shall consist of Precincts 10, 12, 19, 29, 36, 47, 49, 51, 58, and 61.

B. The districts provided in Subsection A of this Section shall be effective for election purposes with the opening of the qualifying period for the regularly scheduled 2014 primary election for justices of the peace and constables, and the persons elected to the offices of justice of the peace and constable for such justice of the peace courts in DeSoto Parish at the next regularly scheduled election and their successors shall be elected from the districts provided in Subsection A of this Section. The provisions of Subsection A of this Section shall be effective for all other purposes beginning January 1, 2015.

Acts 2012, No. 260, §1, eff. May 25, 2012.



RS 13:2641 - Repealed by Acts 1960, No. 32, 4, eff. Jan. 1, 1961

§2641. §§2641, 2642 Repealed by Acts 1960, No. 32, §4, eff. Jan. 1, 1961



RS 13:2701 - Short title

CHAPTER 9-A. EMERGENCY INTERIM JUDICIAL SUCCESSION

§2701. Short title

This Chapter shall be known and may be cited as the "Emergency Interim Judicial Succession Act."

Acts 1963, No. 112, §1.



RS 13:2702 - Statement of policy

§2702. Statement of policy

Because of the existing possibility of attack of unprecedented size and destructiveness, upon the United States and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the state, to provide for the effective operation of governments during an emergency, and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

Acts 1963, No. 112, §2.



RS 13:2703 - Definitions

§2703. Definitions

Unless otherwise clearly required by the context, as used in this Chapter:

(1) "Unavailable" means either that a vacancy in office exists, or that the lawful incumbent of the office is absent or unable to exercise the powers and discharge the duties of the office.

(2) "Emergency interim successor" means a person designated pursuant to this Chapter, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed and qualified as may be provided in accordance with the constitution and statutes, or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

Acts 1963, No. 112, §3.



RS 13:2704 - Special emergency judges

§2704. Special emergency judges

In the event that any judge of any court of record is unavailable to exercise the powers and discharge the duties of his office, and in the event no other judge authorized to act in the event of absence, disability or vacancy or no special judge appointed in accordance with the provisions of the constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges hereinafter provided for:

(1) The governor, upon approval of this Act, shall designate for each member of the supreme court, and the chief justice of the supreme court shall designate for all other courts of record, emergency judges in the number of not less than three nor more than seven for each member of the said courts, and shall specify the order of their succession.

(2) Such special emergency judges shall, in the order specified, exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge or judges or persons immediately preceding them in the designation. The designating authority shall review and revise, as necessary, designations made pursuant to this Act to insure their current status.

(3) Said special emergency judges shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of, the office.

Acts 1963, No. 112, §4.



RS 13:2705 - Formalities of taking office

§2705. Formalities of taking office

At the time of their designation, special emergency judges shall take oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers of discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Acts 1963, No. 112, §5.



RS 13:2706 - Period in which authority may be exercised

§2706. Period in which authority may be exercised

Officials authorized to act as special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The legislature, by concurrent resolution, may at any time terminate the authority of said special emergency judges to exercise the powers and discharge the duties of office as herein provided.

Acts 1963, No. 112, §6.



RS 13:2707 - Removal of designees

§2707. Removal of designees

Until such time as the persons designated as special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this Chapter, including R.S. 13:2706, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Acts 1963, No. 112, §7.



RS 13:3041 - Qualifications of juror in civil cases

CHAPTER 10. JURIES

PART I. GENERAL PROVISIONS

§3041. Qualifications of juror in civil cases

A. It is the policy of this state that all qualified citizens have an obligation to serve on petit juries when summoned by the courts of this state, unless excused.

B. The qualifications of a juror in any civil case are as required by Article 401 of the Louisiana Code of Criminal Procedure.

C. The court may disqualify a prospective petit juror in accordance with Article 787 of the Louisiana Code of Criminal Procedure.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967; Acts 2003, No. 678, §1.



RS 13:3042 - Exemptions from civil jury service; twenty-four-month waiver of petit jury service

§3042. Exemptions from civil jury service; twenty-four-month waiver of petit jury service

A. The exemptions from jury service in civil cases are as provided in Article 403 of the Louisiana Code of Criminal Procedure.

B. A prospective juror may apply for a twenty-four-month waiver of petit jury service when either:

(1) The prospective juror has a mental or physical condition that causes him or her to be incapable of performing jury service. The juror, or the juror's personal representative, shall provide the court with documentation from a physician licensed to practice medicine verifying that a mental or physical condition renders the person unfit for jury service for a period of up to twenty-four months.

(2) Jury service would cause undue or extreme physical or financial hardship to the prospective juror or a person under his or her care or supervision. A judge of the court for which the individual was called to jury service shall make undue or extreme physical or financial hardship determinations. The authority to make these determinations is delegable only to court officials or personnel who are authorized by the laws of this state to function as members of the judiciary.

C. A person asking for a waiver based on a finding of undue or extreme physical or financial hardship shall take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty.

D. For purposes of this Chapter, "undue or extreme physical or financial hardship" is limited to circumstances in which an individual would:

(1) Be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute care giver during the period of participation in the jury pool or on the jury; or

(2) Incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principal means of support; or

(3) Suffer physical hardship due to an existing illness or disease.

E. "Undue or extreme physical or financial hardship" does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment.

F. A person asking a judge to grant a waiver based on "undue or extreme physical or financial hardship" shall be required to provide the judge with documentation, such as, but not limited to federal and state income tax returns, medical statements from licensed physicians, proof of dependency or guardianship, and similar documents, which the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation shall result in a denial of the request for a waiver.

G. After twenty-four months, a recipient of a petit jury service waiver under this Section shall become eligible once again for qualification as a juror.

Amended by Acts 1962, No. 215, §2; Acts 1966, No. 313, §1, eff. Jan. 1, 1967; Acts 2003, No. 678, §1.

{{NOTE: THIS SECTION SUPERSEDED BY SUPREME COURT RULE, SEE LSA-R.S. VOL. 8, SUPREME COURT RULE 25.}}



RS 13:3042.1 - Postponements of petit jury participation

§3042.1. Postponements of petit jury participation

A. Individuals scheduled to appear for petit jury service have the right to postpone the date of their initial appearance for jury service one time only. When requested, postponements shall be granted, provided that:

(1) The juror has not previously been granted a postponement;

(2) The prospective juror appears in person or contacts the clerk of the court by telephone, electronic mail, or in writing to request a postponement; and

(3) Prior to the grant of a postponement with the concurrence of the clerk of the court, the prospective juror fixes a date certain on which he or she will appear for petit jury service that is not more than six months after the date on which the prospective juror originally was called to serve and on which date the court will be in session.

B. A subsequent request to postpone petit jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden grave illness, or a natural disaster or a national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror shall fix a date certain on which the individual will appear for jury service within six months of the postponement on a date when the court will be in session.

Acts 2003, No. 678, §1.



RS 13:3043 - Jury commission

§3043. Jury commission

The membership of the jury commission, the qualifications, appointment, term of service, oath, and quorum of the commissioners, and the requirement of public meetings are governed by Article 404 of the Louisiana Code of Criminal Procedure. Notice of jury commission meetings is governed by Article 405 of the Louisiana Code of Criminal Procedure.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3044 - Selection of names for general venire box; drawing of jurors in civil cases; disposition of slips drawn; record; summoning; excusing

§3044. Selection of names for general venire box; drawing of jurors in civil cases; disposition of slips drawn; record; summoning; excusing

A. The general venire, and the functions of the jury commission and of the clerk of court in connection therewith are governed by the Louisiana Code of Criminal Procedure.

B.(1) The district judge may order the jury commission to draw the names of thirty persons for a petit jury venire, unless the court directs the commission to draw a larger number, to serve as jurors on civil cases for the first or second and additional weeks as may be necessary.

(2) Until the persons so drawn have actually served as jurors, they may be required by the district judge to perform jury duty during any week of the session thereafter ensuing.

(3) The clerk and the commission shall place the number of slips first ordered to be drawn in an envelope and seal and endorse on the same the words, "List of Jurors, No. 1", and the additional names ordered to be drawn, when drawn, shall be likewise enclosed and sealed, and the words, "List of Jurors, No. 2", endorsed thereon.

(4) The sealed envelopes shall be placed in a box, to be provided for the purpose, labeled "Jury Box", which shall be locked and sealed and placed in the custody of the clerk for use at the next session of the court, subject to the orders of the district judge as hereinafter provided.

(5)(a) The clerk shall keep a record of the drawings with a list of all the names in the order they are drawn and showing the week for which they are to serve. When the drawing and the proces verbal is complete, the clerk shall prepare summons directed to the persons on the list and deliver them to the sheriff for service. The sheriff, at the election of the court, may serve such summons by

(b)(i) personal or domiciliary service, or by registered, certified, or regular mail addressed to the juror at his usual residence or business address.

(ii) When the service is by mail, the date of mailing shall be not less than thirty days prior to the date on which the addressee is summoned to appear.

(iii) When service is by registered or certified mail, the sheriff shall attach to his return the return receipt of delivery from the United States Post Office showing the disposition of the envelope bearing the summons to the juror.

(iv) When service is by regular mail, the return shall show the date of mailing.

(c) The return, when received by the clerk, shall form part of the record and shall be considered prima facie correct and shall constitute sufficient basis for an action to cite persons for contempt for failure to appear in response thereto.

C. If jury service would result in undue hardship or extreme inconvenience, the district court may excuse a person from such service, other than petit jury service, either before or after his selection for the general venire, jury pool, or jury wheel. The court may take such action on its own initiative or on the recommendation of an official or employee designated by the court. If the person is excused or has received a waiver for petit jury service, the court may order that the person be placed in a specified petit jury venire, a specified jury pool, or in the general venire again.

Acts 1983, No. 534, §6; Acts 2003, No. 678, §1; Acts 2005, No. 28, §2.



RS 13:3045 - Delivery of general venire box to clerk after drawing of jurors in civil cases

§3045. Delivery of general venire box to clerk after drawing of jurors in civil cases

After the jury commission has selected the names of persons to serve as jurors in civil cases as prescribed in R.S. 13:3044 they shall lock and seal the general venire box and deliver it to the clerk of the court, as custodian thereof.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3046 - Selecting a new general venire; revising and supplementing a general venire

§3046. Selecting a new general venire; revising and supplementing a general venire

The selection of a new general venire, the revising and supplementing of a general venire, and the functions of the jury commission and of the clerk of court in connection therewith, are governed by the Louisiana Code of Criminal Procedure.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3047 - Time for service of jurors in civil cases

§3047. Time for service of jurors in civil cases

In districts composed of more than one parish, the jurors drawn for the first week of the session shall constitute the jury in civil cases for that week, and those drawn for the second shall serve for the time for which they are drawn, provided, that if the jury drawn for any week of the session do not serve as jurors during that week, they may be required to serve during a subsequent week of any session of the court until another venire is drawn by the commission, unless sooner discharged by the district judge. If a jury be empaneled in any case, and the trial commenced and the week for which the jury is drawn expires, such jurors shall continue to serve in the cause in which they are empaneled, until a verdict is rendered or they are discharged by the court.



RS 13:3048 - Tales jury box and tales jurors

§3048. Tales jury box and tales jurors

The jury commission at such times as the court may order, shall select one hundred tales jurors, good men and true, and place their names in a box known as the tales jury box, securely seal the box and deliver it to the district clerk of the parish, who shall keep it so sealed and unopened in his possession until ordered by the court to produce it. If on the trial of any civil case, the regular venire is exhausted, or it appears that it will be exhausted, before the selection of a jury therein, the court at its discretion may instruct the clerk to open the tales jury box and draw therefrom such number of tales jurors as in its judgment may be necessary to serve on the case, and the sheriffs shall forthwith summon such tales jurors to serve in the case. The tales jurors so summoned shall report immediately for jury service in said court in the case; provided, that the names of tales jurors drawn from such tales jury box and who do not serve shall not be returned to the tales jury box by the district clerk, but the slips upon which the names are written shall be destroyed in the presence of the court by the district clerk. The jury commission, at any time, without the order of the court, may supplement the names of tales jurors in the tales jury box, until the full complement of one hundred is reached. All tales jurors shall possess the same qualifications as provided for regular jurors, but no publication of the tales jury list shall be necessary. The jury commission shall not make known in any manner, the names placed in the tales jury box, and should any of them do so, he shall be held in contempt of court and punished accordingly. Nothing herein contained shall be so construed as to limit the right of the judge in civil cases or by all parties litigant to a civil suit, or their counsel, after the list of regular jurors is exhausted, after the trial has commenced, to order the summoning of talesmen from among the bystanders or persons in proximity to the court house, or from any portion of the parish, which the judge may designate.



RS 13:3049 - Cash deposit; bond; duty to attend; compensation; procedure; filing fees

§3049. Cash deposit; bond; duty to attend; compensation; procedure; filing fees

A. Every person selected and summoned shall attend as a juror or talesman punctually and for the time for which he is selected. The district judge may enforce the attendance of any juror by imposing a fine of not more than fifty dollars or by imprisonment in the parish jail for not more than three days, or both, in his discretion, for each violation.

B.(1)(a) The jurors in criminal cases who attend may demand and receive from the parish treasury compensation and an allowance for mileage necessarily traveled going to and from the courthouse to be fixed by the district judges of each judicial district, sitting en banc, subject to approval by the parish governing authority.

(b) The compensation shall be twenty-five dollars for each day of attendance in court, and the mileage allowance shall be not less than sixteen cents per mile nor more than the rate in effect for state officials.

(c) Only one charge shall be made for mileage each way.

(d) Notice of any intention to change juror compensation by the court shall be given to the district attorney, the parish treasurer, and the clerk of court. No such change shall be effective unless approved by the parish governing authority.

(e)(i) The compensation of jurors in criminal matters provided for by this Subsection shall be paid from costs of court collected from every criminal defendant who is convicted after trial or who pleads guilty or no contest, or who forfeits bond in each district or parish court or in any court exercising juvenile jurisdiction, which shall be assessed as a part of the costs of court to be collected in such cases. The judge or judges for the judicial district wherein the parish, or city of New Orleans is situated shall adopt a schedule of costs that shall be applicable in each criminal case before that court to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund that shall be maintained and be administered by the governing authority and the governing authority shall pay out of said fund the compensation for jurors in criminal matters herein provided for.

(ii) The judge or judges shall, as the needs of the special fund require, adjust the schedule of costs to insure that the proceeds are adequate to fully pay the juror compensation herein provided.

(iii)(aa) In the Sixteenth Judicial District, each parish governing authority may adopt an ordinance which provides that surplus monies in the juror compensation fund in their respective parish that exceeds fifty thousand dollars at the end of each calendar year may be used to defray the costs of providing courthouse security and all expenses associated with the trial of a capital case.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from costs of court collected as provided in Item (i) of this Subparagraph in that calendar year. No money obligated to be paid to any juror shall be considered surplus money pursuant to this Item.

(cc) For the purposes of this Item, the balance of fifty thousand dollars required to be maintained in the juror compensation fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the fund be reduced below fifty thousand dollars as a result of an expenditure made under the provisions of this Item.

(iv)(aa) In the First Judicial District, the parish governing authority may adopt an ordinance which provides that surplus monies in the juror compensation fund in the parish that exceeds fifty thousand dollars at the end of each calendar year may be used to defray the costs of providing courthouse security and all expenses associated with the trial of a capital case.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in the special fund at the end of each calendar year and that is in excess of the total amount paid from costs of court collected as provided in Item (i) of this Subparagraph in that calendar year. No money obligated to be paid to any juror shall be considered surplus money pursuant to this Item.

(cc) For the purposes of this Item, the balance of fifty thousand dollars required to be maintained in the juror compensation fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the fund be reduced below fifty thousand dollars as a result of an expenditure made under the provisions of this Item.

(v)(aa) Notwithstanding any provisions to the contrary, all surplus monies in the special fund of each parish within the Twenty-First Judicial District at the end of each calendar year shall be transmitted by the governing authority of each parish to the Twenty-First Judicial District Court for deposit into the court's criminal court fund.

(bb) As used in this Item, "special fund" means the special fund provided for in this Subparagraph, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid for jury fees in that calendar year. No money obligated to be paid to any juror as a fee or cost for attendance for jury duty shall be considered surplus money pursuant to this Item.

(cc) All surplus monies shall be transferred pursuant to this Item no later than January thirty-first of each calendar year. All surplus monies transferred to the Twenty-First Judicial District Court's criminal court fund may be used for the same purposes as the existing funds in the criminal court fund.

(2)(a) Except as provided by special law, the jurors in civil cases who attend may demand and receive twenty-five dollars for each day of attendance in court and sixteen cents for each mile necessarily traveled in going to and returning from the courthouse. Only one charge shall be made for mileage each way. At the time of posting bond, the party praying for the jury shall pay to the clerk of court the sum of one hundred fifty dollars as jury filing fees. In addition, prior to the commencement of the trial, the party praying for the jury shall post a bond pursuant to Code of Civil Procedure Article 1734 or deposit the amount ordered by the court pursuant to Code of Civil Procedure Article 1734.1. If the trial exceeds the estimated number of days, the party praying for the jury shall post an additional bond or make an additional deposit as ordered by the court. However, no party praying for a jury trial under the provisions of this Subsection shall be required to pay any costs or advance deposit imposed under the provisions of this Subsection if such has been waived or an order is rendered, pursuant to Chapter 5 of Title I of Book IX of the Code of Civil Procedure, permitting the applicant to litigate or continue to litigate without payment of such costs or furnishing security therefor.

(b) The clerk of court shall collect the deposits required herein. This amount shall be expended solely for the expenses of civil juries.

(c) The judge before whom a case is to be tried by a jury shall have the right to waive the depositing of such security for jury costs entirely or in part, upon proper showing to his satisfaction that the party praying for such trial by jury is financially unable to deposit such sum. The judge may also determine whether such deposit for jury costs shall be deposited in whole prior to the commencement of trial or by partial payments at intervals during the progress of the trial should such party be financially able to provide such deposit.

(d) Any deposit made as herein provided shall be returned to the party making such deposit and any bond filed shall be cancelled in the event that the matter in which trial by jury has been requested has been tried, settled, determined, or otherwise disposed of for any reason, without having been tried by a jury.

(e) Any juror who is called and actually reports for jury service shall be paid his compensation, mileage allowance, and other costs, by the clerk of court out of the funds on deposit upon completion of his duty to attend. If the jury costs exceed the amount on deposit, or if the judge has waived the deposit, or if a bond was posted, the deficiency shall be paid out of any judicial expense fund or, in parishes comprising the Fifth, Sixth, and Seventh Judicial Districts and in parishes where no judicial expense fund exists, the deficiency shall be paid out of the parish treasury. The administrator of the judicial expense fund, the clerk of court or the parish shall have the right to seek recovery of such amount immediately from the party or parties cast in judgment, or from the surety on any bond furnished for jury costs, notwithstanding that the judgment may be suspensively appealed or that the bond was furnished by a party not cast in judgment. With respect to those courts in the parish of Orleans, such recovery shall only be done within one year after the closure date of the case.

C. Grand jurors in criminal cases are entitled to the same mileage and compensation for each day's attendance at sessions of the grand jury as that allowed petit jurors in the same judicial district. The several clerks of the district court, upon demand by each such juror at the close of his term of service, shall issue to him a certificate of attendance, countersigned by the district judge, for the amount to which he is entitled. The district judge may direct the payment of the accrued mileage and per diem of grand jurors at any time during the term of service as grand jurors.

Acts 1950, No. 133, §1; Acts 1956, No. 97, §1; Acts 1960, No. 26, §1; Acts 1979, No. 632, §1; Acts 1984, No. 441, §1; Acts 1987, No. 937, §1; Acts 1988, No. 431, §1; Acts 1989, No. 307, §3; Acts 1990, No. 327, §1; Acts 1991, No. 128, §1; Acts 2003, No. 1031, §1; Acts 2004, No. 840, §1; Acts 2005, No. 302, §1; Acts 2012, No. 722, §1; Acts 2014, No. 30, §1.



RS 13:3049.1 - Twenty-Fourth Judicial District; jury compensation; duty to attend; cash deposit; bond procedure; filing fees

§3049.1. Twenty-Fourth Judicial District; jury compensation; duty to attend; cash deposit; bond procedure; filing fees

A. Every person selected and summoned to serve in the central jury pool of the Twenty-Fourth Judicial District as a prospective juror or talesman shall attend punctually and for the time for which he is summoned. After proof of actual notice, willful failure to attend shall constitute contempt of court and shall be punishable by a fine of one hundred dollars for each violation.

B.(1) All persons attending pursuant to summons for jury service in both criminal and civil cases may demand and receive compensation and an allowance for mileage necessarily traveled going to and from the courthouse.

(2) The compensation shall be twenty-five dollars for each day of attendance in court, and the mileage allowance shall be not less than sixteen cents per mile nor more than the rate in effect for state officials.

(3) Only one charge shall be made for mileage each way.

C.(1) The compensation of all persons attending pursuant to summons for jury service as well as selected jurors in criminal matters shall be paid from the criminal court fund as provided in Subsection D of this Section.

(2) Except as provided by special law, the compensation for all petit jurors selected in civil cases who attend and complete their jury service shall be paid from the jury costs collected in the civil case in accordance with Subsection E of this Section.

(3) Alternate jurors in both criminal and civil cases are entitled to the same mileage and compensation for each day's attendance at trial as those selected as a juror and shall be paid in accordance with Paragraph (C)(1) or (2) of this Section.

(4) Grand jurors in criminal cases are entitled to the same mileage and compensation for each day's attendance at sessions of the grand jury as that allowed petit jurors. The clerk of the district court, upon demand by each such juror at the close of his term of service, shall issue to him a certificate of attendance, countersigned by the district judge, for the amount to which he is entitled. The judge may direct the payment of the accrued mileage and per diem of grand jurors at any time during the term of service as grand jurors.

D.(1) Juror compensation paid in accordance with Paragraphs (C)(1) and (4) of this Section shall be paid from costs of court, fines and forfeitures, or other funds collected from every criminal defendant who is convicted after trial or who pleads guilty or nolo contendere, or who forfeits bond in the district court, parish court, or juvenile court, which shall be assessed and collected in such cases and deposited in the criminal court fund. The judges, sitting en banc, shall adopt a schedule of costs that shall be applicable in each criminal case before each division of the court to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund that shall be maintained and be administered by the governing authority of the parish, and the governing authority shall pay out of the fund the compensation for jurors in criminal matters.

(2) The judge or judges shall, as the needs of the special fund require, adjust the schedule of costs to ensure that the proceeds are adequate to fully pay the juror compensation.

E.(1) When a civil party litigant prays for a jury trial, a jury filing fee in the sum of one hundred fifty dollars shall be paid at the time of the request. The jury filing fees shall be retained and assessed as costs of court for the operation of the jury commission.

(2) When the case has been set for trial, the court shall fix the amount of the bond to cover all costs related to the jury trial and shall fix the time for filing the bond, which shall be no later than sixty days prior to trial. Notice of the fixing of the bond shall be served on all parties. If the bond is not timely filed, any other party shall have an additional ten days to file the bond. When the bond has been filed, the clerk of court shall order the jury commission to draw the sufficient number of jurors to try and determine the case, such drawing to be made in accordance with R.S. 13:3044.

(3) When the case has been set for trial, the court may order, in lieu of the bond, a deposit for costs, which shall be a specific cash amount, and the court shall fix the time for making the deposit, which shall be no later than sixty days prior to trial. The deposit shall include sufficient funds for payment of all costs associated with a jury trial, including juror fees and expenses and charges of the jury commission, clerk of court, and sheriff. The required deposit shall not exceed two thousand dollars for the first day and four hundred dollars per day for each additional day the court estimates the trial will last. Notice of the fixing of the deposit shall be served on all parties. If the deposit is not timely made, any other party shall have an additional ten days to make the required deposit. Failure to post the cash deposit shall constitute a waiver of a trial by jury. However, no cash deposit shall be required of an applicant for a jury trial if waived or an order is rendered, pursuant to Chapter 5 of Title I of Book IX of the Code of Civil Procedure, permitting the applicant to litigate or continue to litigate without payment of costs in advance or furnishing security.

(4) The clerk of court may disburse funds from the cash deposit for payment of all or a part of the jury costs as such costs accrue. The clerk shall keep a record of funds disbursed by him from the cash deposit.

(5) The court may require an additional amount to be filed during the trial if the original amount of the cash deposit is insufficient to pay jury costs. No trial shall commence or resume until the additional amount is deposited with the clerk of court.

(6) The funds disbursed from the cash deposit for payment of jury costs shall be assessed as costs of court.

(7) After payment of all jury costs, any unexpended amounts remaining in the cash deposit shall be refunded by the clerk of court to the party filing the cash deposit.

(8) Juror compensation shall be paid by the clerk of court out of the funds on deposit upon completion of this service as a juror. If the jury costs exceed the amount on deposit, or if the judge has waived the deposit, or if a bond was posted, the clerk of court shall have the right to seek recovery of such amount immediately from the party or parties cast in judgment, or from the surety on any bond furnished for jury costs, regardless of whether the judgment may be suspensively appealed or that the bond may have been furnished by a party not cast in judgment.

Acts 2007, No. 5, §1, eff. June 8, 2007.



RS 13:3050 - Lengthy Trial Fund

§3050. Lengthy Trial Fund

A. The Judicial Council shall promulgate rules to establish a Lengthy Trial Fund that shall be used to provide full or partial wage replacement or wage supplementation to jurors who serve for more than ten days on civil petit juries and criminal petit juries if conviction of the alleged crime carries a sentence of twenty years or more at hard labor.

B. The court rules shall provide for the following:

(1) The selection and appointment of an administrator for the fund.

(2) Procedures for the administration of the fund, including payments of salaries of the administrator and other necessary personnel.

(3) Procedures for the accounting, auditing, and investment of money in the fund.

(4) A report by the Judicial Council on the administration of the fund in its annual report on the judicial branch, setting forth the money collected for and disbursed from the fund.

C. The administrator shall use the fees deposited in the Lengthy Trial Fund to pay full or partial wage replacement or supplementation to jurors whose employers pay less than full regular wages when the period of jury service lasts more than ten days.

D. The court may pay replacement or supplemental wages of up to three hundred dollars per day per juror beginning on the eleventh day of jury service. In addition, for any jurors who qualify for payment by virtue of having served on a jury for more than ten days, the court may, upon finding that such service posed a significant financial hardship to a juror, even in light of payments made with respect to jury service after the tenth day, award replacement or supplemental wages of up to one hundred dollars per day from the fourth to the tenth day of jury service.

E. The form for payment shall disclose the juror's regular wages, the amount the employer will pay during the term of jury service starting on the eleventh day and thereafter, the amount of replacement or supplemental wages requested, and any other information the administrator deems necessary for proper payment.

F. The juror also shall be required to submit verification from the employer as to the wage information provided to the administrator, for example, the employee's most recent earnings statement or similar document, prior to initiation of payment from the fund.

G. If an individual is self-employed or receives compensation other than wages, the individual may provide a sworn affidavit attesting to his or her approximate gross weekly income, together with such other information as the administrator may require, in order to verify weekly income.

Acts 2003, No. 678, §1.

NOTE: Acts 2003, No. 678, §3, provided that §3050 would become effective when the supreme court completes its report as requested by HCR 149 of the 2003 R.S. and transmits its recommendations to the legislature and the legislature provides for a source of funding. HCR 149 failed to pass.



RS 13:3051 - Challenge of venire not permitted except for fraud or irreparable injury

§3051. Challenge of venire not permitted except for fraud or irreparable injury

A general venire or petit jury venire shall not be set aside for any reason unless fraud has been practiced or some great wrong committed that would work irreparable injury. This Section does not affect the right to challenge for cause, a juror who is not qualified to serve.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3052 - Time for urging objections

§3052. Time for urging objections

All objections to the manner of selecting or drawing the jury or to any defect or irregularity that can be pleaded against any array or venire must be urged before entering on the trial of the case; otherwise, all such objections shall be considered as waived and shall not afterwards be urged or heard.



RS 13:3053 - Compensation of jury commissioners

§3053. Compensation of jury commissioners

All jury commissioners are entitled to recover compensation at the rate of seventy-five dollars per day during actual attendance at meetings and an additional fee of twenty-one cents per mile for each mile going to and returning from their place of meeting.

Amended by Acts 1958, No. 525, §1; Acts 1971, No. 130, §1; Acts 1974, No. 139, §1; Acts 1974, No. 272, §1; Acts 1975, No. 193, §1; Acts 1981, No. 832, §1.



RS 13:3054 - Same; payment

§3054. Same; payment

Such fees shall be paid from the general funds of the police jury of the parish wherein the jury commissioners shall exercise the functions of their office.



RS 13:3055 - Repealed by Acts 1972, No. 523, 3

§3055. Repealed by Acts 1972, No. 523, §3



RS 13:3056 - Repealed by Acts 1980, No. 170, 1

§3056. Repealed by Acts 1980, No. 170, §1



RS 13:3057 - Jury summons; civil summons effective in criminal action; criminal summons effective in civil action

§3057. Jury summons; civil summons effective in criminal action; criminal summons effective in civil action

If the district judges of the parish, other than the parish of Orleans, in which a person is summoned so direct, a person who has been summoned to serve as a civil juror but who has not served, may be required to serve as a juror in any criminal action the trial of which is commenced during the period for which he is summoned. Any person summoned to serve as a criminal juror, but who has not served, may be required to serve as a juror in any civil action the trial of which is commenced during the period for which he is summoned.

Added by Acts 1977, No. 182, §1.



RS 13:3101 - Drawing petit and tales jurors for civil district court; emptying and refilling general venire box

PART II. ORLEANS PARISH

§3101. Drawing petit and tales jurors for civil district court; emptying and refilling general venire box

The jury commission for the Parish of Orleans appointed in accordance with Article 404 of the Louisiana Code of Criminal Procedure shall draw petit and tales jurors for service in the civil district court for the Parish of Orleans, in such numbers and at such times as ordered by the presiding judge thereof, or, in the absence, recusation, inability to act, or vacancy in the office of the presiding judge, upon order of the acting presiding judge thereof. The drawing of juries for service in the civil district court shall be made by the jury commission and the civil sheriff. The general venire box shall be emptied of its contents and refilled with other names whenever the jury commission shall be so ordered by any judge of the criminal district court.

Amended by Acts 1966, No. 313, §1, eff. Jan. 1, 1967.



RS 13:3102 - Employment of clerks by jury commissioners

§3102. Employment of clerks by jury commissioners

The jury commissioners for the parish of Orleans may employ one chief clerk at a salary of one hundred and fifty dollars per month, and two subpoena clerks at salaries of one hundred and twenty-five dollars per month each.



RS 13:3103 - Payment of salaries of jury commission's clerks

§3103. Payment of salaries of jury commission's clerks

The salaries set forth in R.S. 13:3102 may be paid by the city of New Orleans semi-monthly.



RS 13:3104 - Office supplies for jury commission

§3104. Office supplies for jury commission

The city of New Orleans may pay the jury commissioners for the parish of Orleans, the sum of one hundred dollars per month semi-monthly, to be used by them for the purchase of stationery, stamps and other necessary office supplies.



RS 13:3105 - Compensation of jurors in civil cases

§3105. Compensation of jurors in civil cases

A. Those serving as jurors in the trial of civil cases triable by a jury in the Civil District Court for the parish of Orleans shall be entitled to compensation of twenty-five dollars each for each and every day, or part of a day, on which they serve as jurors in any civil case, the said sum total to be charged as costs and paid by the party cast for such costs. The party praying for the jury shall deposit with the clerk of the civil district court the sum of twenty-five dollars as jury costs. In addition, prior to the commencement of the trial, the party praying for the jury shall deposit in the registry of the court the sum of three hundred dollars for each day the court estimates the trial will last. No case triable by jury shall be placed on the court's jury trial docket or fixed for trial unless the twenty-five dollar deposit is made. No such trial by jury shall commence until the additional deposit provided for herein is made.

B. Any deposit so made as herein provided shall be returned to the party making such deposit and any bond filed as herein provided shall be cancelled in the event that the matter in which trial by jury has been requested has been tried, settled, determined or otherwise disposed of for any reason, without having been tried by a jury.

C. The judge of the division of the civil district court to whom a case to be tried by a jury has been allotted shall have the right to entirely waive the depositing of such jurors' compensation and the filing of bond, upon proper showing to the satisfaction of the said judge that the party or parties praying for such trial by jury is or are financially unable to deposit such sum and furnish such bond. The said judge shall have the further right and discretion of determining whether the compensation to be paid to the jurors serving in such case shall be paid prior to the actual trial of the said case in whole or by partial payments should such party or parties be financially able to provide for such payment prior to such trial. In the event that all or any part of such jurors' compensation is not paid by the party cast upon rendition of the verdict of any such jury trying such case, such compensation shall be advanced by the clerk of court out of the jury fees on deposit with him or, if such fund is not sufficient so to do, then out of the judicial expense fund, and the said clerk and/or the judicial expense fund shall have a right thereafter to recover such sum so advanced from the party cast, if it be found that such party cast is financially able to make such payment in reimbursement of such jurors' compensation, or from the surety on any bond furnished by said party against whom judgment has been rendered.

Amended by Acts 1966, No. 327, §1; Acts 1968, No. 540, §1; Acts 1973, No. 68, §1; Acts 1975, No. 233, §1; Acts 2010, No. 900, §1, eff. July 2, 2010.



RS 13:3106 - Provisions applicable to Orleans parish

§3106. Provisions applicable to Orleans Parish

The provisions of R.S. 13:3041, 3042, 3042.1, 3050, 3051, 3052, 3055, and 3056 shall apply to all parishes of the state, including Orleans Parish. The provisions of R.S. 13:3043 through 3046, both inclusive, 3048, 3049, 3053, and 3054, shall have no application to Orleans Parish.

Acts 2003, No. 678, §1.



RS 13:3201 - JURISDICTION AND VENUE

CHAPTER 11. JURISDICTION AND VENUE

PART I. JURISDICTION

§3201. Personal jurisdiction over nonresidents

A. A court may exercise personal jurisdiction over a nonresident, who acts directly or by an agent, as to a cause of action arising from any one of the following activities performed by the nonresident:

(1) Transacting any business in this state.

(2) Contracting to supply services or things in this state.

(3) Causing injury or damage by an offense or quasi offense committed through an act or omission in this state.

(4) Causing injury or damage in this state by an offense or quasi offense committed through an act or omission outside of this state if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives revenue from goods used or consumed or services rendered in this state.

(5) Having an interest in, using or possessing a real right on immovable property in this state.

(6) Non-support of a child, parent, or spouse or a former spouse domiciled in this state to whom an obligation of support is owed and with whom the nonresident formerly resided in this state.

(7) Parentage and support of a child who was conceived by the nonresident while he resided in or was in this state.

(8) Manufacturing of a product or component thereof which caused damage or injury in this state, if at the time of placing the product into the stream of commerce, the manufacturer could have foreseen, realized, expected, or anticipated that the product may eventually be found in this state by reason of its nature and the manufacturer's marketing practices.

B. In addition to the provisions of Subsection A, a court of this state may exercise personal jurisdiction over a nonresident on any basis consistent with the constitution of this state and of the Constitution of the United States.

Added by Acts 1964, No. 47, §3. Amended by Acts 1977, No. 734, §1, eff. July 21, 1977; Acts 1980, No. 764, §2; Acts 1984, No. 398, §1; Acts 1987, No. 418, §1; Acts 1988, No. 273, §1.



RS 13:3202 - Repealed by Acts 1987, No. 418, 2.

§3202. Repealed by Acts 1987, No. 418, §2.



RS 13:3203 - Venue

§3203. Venue

A suit on a cause of action described in R.S. 13:3201 may be instituted in the parish where the plaintiff is domiciled, or in any parish of proper venue.

Added by Acts 1964, No. 47, §3; Acts 1997, No. 1056, §2.



RS 13:3204 - Service of process

§3204. Service of process

A. In a suit under R.S. 13:3201, a certified copy of the citation or the notice in a divorce under Civil Code Article 102 and of the petition or a certified copy of a contradictory motion, rule to show cause, or other pleading filed by the plaintiff in a summary proceeding under Code of Civil Procedure Article 2592 shall be sent by counsel for the plaintiff, or by the plaintiff if not represented by counsel, to the defendant by registered or certified mail, or actually delivered to the defendant by commercial courier, when the person to be served is located outside of this state or by an individual designated by the court in which the suit is filed, or by one authorized by the law of the place where the service is made to serve the process of any of its courts of general, limited, or small claims jurisdiction.

B. If service of process cannot be made on the nonresident by registered or certified mail or by actual delivery, the court shall order that service of process be made on an attorney at law appointed to represent the defendant pursuant to Code of Civil Procedure Article 5091.

C. Service of process so made has the same legal force and validity as personal service on the defendant in this state.

D. For purposes of this Section, a "commercial courier" is any foreign or domestic business entity having as its primary purpose the delivery of letters and parcels of any type, and which:

(1) Acquires a signed receipt from the addressee, or the addressee's agent, of the letter or parcel upon completion of delivery.

(2) Has no direct or indirect interest in the outcome of the matter to which the letter or parcel concerns.

Added by Acts 1964, No. 47, §3. Acts 1989, No. 120, §1; Acts 1992, No. 787, §1; Acts 1995, No. 205, §1; Acts 1995, No. 331, §1; Acts 1995, No. 943, §1; Acts 1999, No. 395, §2; Acts 2003, No. 619, §1.



RS 13:3205 - Default judgment; hearings; proof of service of process

§3205. Default judgment; hearings; proof of service of process

No default judgment can be rendered against the defendant and no hearing may be held on a contradictory motion, rule to show cause, or other summary proceeding, except for actions pursuant to R.S. 46:2131 et seq., until thirty days after the filing in the record of the affidavit of the individual who either:

(1) Mailed the process to the defendant, showing that it was enclosed in an envelope properly addressed to the defendant, with sufficient postage affixed, and the date it was deposited in the United States mail, to which shall be attached the return receipt of the defendant; or

(2) Utilized the services of a commercial courier to make delivery of the process to the defendant, showing the name of the commercial courier, the date, and address at which the process was delivered to the defendant, to which shall be attached the commercial courier's confirmation of delivery; or

(3) Actually delivered the process to the defendant, showing the date, place, and manner of delivery.

Added by Acts 1964, No. 47, §3; Acts 2003, No. 619, §1; Acts 2007, No. 140, §2.



RS 13:3206 - Nonresident" as used in R.S. 13:3201 through 3207

§3206. "Nonresident" as used in R.S. 13:3201 through 3207

As used in R.S. 13:3201 through 3207, "nonresident" includes an individual, his executor, administrator, or other legal representative, who at the time of the filing of the suit is not domiciled in this state, or a partnership, association, or any other legal or commercial entity, other than a corporation, not then domiciled in this state, or a corporation or limited liability company which is not organized under the laws of, and is not then licensed to do business in, this state.

Added by Acts 1964, No. 47, §3; Acts 1999, No. 145, §3.



RS 13:3207 - R.S. 13:3201-13:3206 provide additional remedies; no conflict with certain code and statutory provisions

§3207. R.S. 13:3201-13:3206 provide additional remedies; no conflict with certain code and statutory provisions

R.S. 13:3201 through 13:3206 provide additional remedies, and do not in any way affect, conflict with, modify, or repeal any code article or statute providing any other remedy, including without being limited to any of the provisions of the Louisiana Code of Civil Procedure, R.S. 13:3471(1), R.S. 13:3472, R.S. 13:3474 and 13:3475, R.S. 13:3479 through 13:3482, R.S. 13:3914, or R.S. 22:1269.

Added by Acts 1964, No. 47, §3; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 13:3231 - Venue in suits against public carriers

PART II. VENUE

§3231. Venue in suits against public carriers

Steamboats, railroads and other public carriers doing business in the State of Louisiana may be sued either in the courts at the point of delivery, or in the courts at the point of shipment, or in the courts at the domicile of such steamboat or other public carrier at the option of the party bringing suit for recovery of all freight they may fail, refuse or neglect to deliver, or for all damages arising from such failure, refusal or neglect, or for all damages done to freight while in transit.



RS 13:3232 - Suits arising from sale or manufacture of sugar cane or syrup; venue

§3232. Suits arising from sale or manufacture of sugar cane or syrup; venue

In all cases where sugar cane is sold by the ton or otherwise, to another, or is delivered to another person to be manufactured for a portion of the product thereof, and in all cases where cane syrup is sold or delivered to another, to be manufactured for account of the person delivering the same, for a portion of the product thereof or otherwise, all suits brought for the recovery of such cane or syrup or the product, price or value thereof as well as all suits for the recovery of damages arising from or growing out of the manufacture of the cane or syrup, or from any contract or agreement relating to it, or for the inexecution of such contract or agreement, shall be brought, at the option of plaintiff, either at the domicile of defendant, whether such defendant is a corporation, stock company, partnership or individual, or in the parish where is situated the factory at which the cane or syrup is manufactured or delivered for that purpose, whether such parish be the domicile of the defendant or not.



RS 13:3233 - Labor and materials furnished on farm or plantation; venue

§3233. Labor and materials furnished on farm or plantation; venue

Parties holding claims against any citizen of this state for labor performed, or for supplies or materials furnished, or for improvements made upon any farm or plantation, or real estate, may institute suit for the recovery of such claims before any competent court having territorial jurisdiction of the property, whether the owner be domiciled or not in the parish where the property is situated.



RS 13:3234 - To 3236 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3234. §§3234 to 3236 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3237 - Venue; inmates of public institutions

§3237. Venue; inmates of public institutions

Inmates of public institutions in the state may be sued at their former domicile.



RS 13:3239 - Venue in action on official bond of state officer

§3239. Venue in action on official bond of state officer

An action on the official bond of a state officer, against the latter or his surety, or both, may be brought in the parish where the officer performs the duties of his office.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3240 - Suits to enforce laws for protection of aquatic life; jurisdiction; venue

§3240. Suits to enforce laws for protection of aquatic life; jurisdiction; venue

A. The district courts in and for all parishes bordering upon the Gulf of Mexico or its arms or inlets have concurrent jurisdiction to enforce all statutes and regulations enacted or passed for the protection, preservation and propagation of wildlife or salt water fish, shrimp, oysters or other salt water aquatic life in all cases arising from the violation of any such statute or regulation on, in and under the Gulf of Mexico within the territorial jurisdiction of the state of Louisiana.

B. In the case of the illegal operation of a vessel registered at a port in any one of the said parishes, the vessel, and all persons subject to prosecution in connection with such illegal operation, shall be proceeded against in the district court of the parish where such vessel is registered.

Added by Acts 1975, No. 82, §1.



RS 13:3241 - Suits brought by political subdivision on open account; venue

§3241. Suits brought by political subdivision on open account; venue

A. An action by any municipality, parish, water district, sewerage district, or any public utility operated by a political subdivision of the state to enforce the collection of an open account may be instituted either in the parish in which the political subdivision or utility district is located, in the parish where the premises serviced is located, or in any other parish where, by law, such action may be instituted.

B. For the purposes of this Section and Code of Civil Procedure Articles 1702, 1702.1, 4904, and 4921, "open account" includes any account for which a part or all of the balance is past due, whether or not the account reflects one or more transactions. "Open account" shall include debts incurred for utility services and any applicable interest, penalties, or other charges levied by the political subdivision or utility district.

Acts 1986, No. 333, §1.



RS 13:3271 - Transfer of action; clerk transmits copy of record

PART III. CHANGE OF VENUE

§3271. Transfer of action; clerk transmits copy of record

When a court orders the transfer of an action to another court under Article 121, 122, or 932 of the Code of Civil Procedure, upon the payment of all fees due him under R.S. 13:3272 by the party requesting the transfer, the clerk of the transferring court shall transmit, by registered or certified mail, to the clerk of the court to which the action is transferred a certified copy of all of the pleadings, exhibits, and other documents filed, of the citation and return thereon, of all minute entries relating to the action, and of all orders and judgments rendered therein.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3272 - Fees due clerk of transferring court; notices to party requesting transfer

§3272. Fees due clerk of transferring court; notices to party requesting transfer

The clerk of the transferring court shall charge the party requesting the transfer all unpaid costs which have accrued, the fees to which such clerk is entitled for making the certified copies to be transmitted, and a fee of three dollars to cover such clerk's services and costs in giving the notices required hereinafter, and in mailing the certified copies to the clerk of the court to which the action is transferred.

Upon receipt of the order transferring the action, the clerk of the transferring court shall mail or deliver a written notice to the party requesting the transfer, or to his counsel of record, of the total amount of the fees due and to be due such clerk, as provided hereinabove in this section.

When such fees have been paid and the certified copies to be transmitted have been mailed to the clerk of the court to which the action is transferred, the clerk of the transferring court shall mail or deliver a written notice of such mailing to the party requesting the transfer, or to his counsel of record.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3273 - Fees due clerk of court to which action is transferred

§3273. Fees due clerk of court to which action is transferred

The party requesting the transfer shall pay to the clerk of the court to which the action is transferred all of the fees to which this clerk would have been entitled had the action been instituted initially, and all of the proceedings had, in such court.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3274 - Transfer vacated if party requesting fails to pay clerks' fees timely

§3274. Transfer vacated if party requesting fails to pay clerks' fees timely

If the party requesting the transfer fails to pay all of the fees due the clerks, as provided in R.S. 13:3272 and R.S. 13:3273, within ten days of the receipt of the written notice of the amount due, or written notice of the mailing of the certified copies, as the case may be, the transferring court, on motion of the adverse party or on its own motion, shall vacate its order transferring the action, and shall further:

(1) Dismiss the action without prejudice, if the transfer had been ordered under Article 121 or 932 of the Code of Civil Procedure; or

(2) Proceed with the action as if no request for its transfer had been made, if the transfer had been ordered under Article 122 of the Code of Civil Procedure.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3275 - Duty of clerk of court to which action transferred

§3275. Duty of clerk of court to which action transferred

When the certified copies have been received by the clerk of the court to which the action has been transferred, and all of the fees due him have been paid, he shall enter the action on his docket, file the certified copies, and proceed as he would have done had the action been instituted in his court initially.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3276 - Appeal; execution of judgment

§3276. Appeal; execution of judgment

An appeal may be granted by the court to which an action or proceeding was transferred and which rendered the judgment therein, and the judgment rendered therein may be enforced or executed, in the same manner as if the action or proceeding had been instituted in such court initially.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3277 - To 3279 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3277. §§3277 to 3279 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3331 - PROCEDURE IN GENERAL

CHAPTER 12. PROCEDURE IN GENERAL

§3331. Foreign administrator or executor may sue to recover damages for wrongful death

When a right of action to recover damages for the wrongful death of a nonresident vests in the administrator or executor appointed or confirmed by a court of the domicile of the deceased, this administrator or executor may institute and prosecute the action in a court of this state without the necessity of qualifying as ancillary administrator or executor.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3332 - To 3347 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3332. §§3332 to 3347 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3348 - Oaths of joint co-parties

§3348. Oaths of joint co-parties

In all judicial proceedings, where two or more parties are joined in interest and are acting together as co-plaintiffs, co-defendants, co-intervenors, co-opponents or co-warrantors, co-movers, or co-parties of any sort, and where as such, they are or may hereafter be required to make oath, in order to take out any writ, summons, process or order, or any judgment or decree, or in order to file any motion, pleading or instrument of any description, it shall be sufficient if one only of such co-plaintiffs, co-defendants, co-intervenors, co-opponents, co-movers, co-warrantors, or co-parties of any sort, shall subscribe and swear to the affidavit prescribed.



RS 13:3349 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3349. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3381 - THIRD PARTY PRACTICE

CHAPTER 12A. THIRD PARTY PRACTICE

§3381. §§3381 to 3386 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3411 - PARTIES

CHAPTER 13. PARTIES

§3411. §§3411 to 3414 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3415 - Party not liable for slander or libel uttered by his attorney

PART I. GENERAL PROVISIONS

§3415. Party not liable for slander or libel uttered by his attorney

No party to an action or proceeding is liable for any slanderous or libellous words uttered by his attorney at law.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1990, No. 989, §5, eff. Jan. 1, 1991.



RS 13:3416 - Directors of personnel of civil service as indispensable parties in judicial proceedings

§3416. Directors of personnel of civil service as indispensable parties in judicial proceedings

The director of personnel of any department of state or city civil service existing under the provisions of Article XIV, Section 15 of the Constitution of Louisiana shall be an indispensable party in any judicial proceeding wherein relief is sought against any rule, decision, action or failure to act of the civil service commission under which the director functions, with all of the rights and remedies afforded to parties in litigation by the laws of this state.

Acts 1962, No. 57, §1.



RS 13:3417 - Directors made parties in certain proceedings

§3417. Directors made parties in certain proceedings

In any judicial proceeding involving an interpretation of or decision under any provision of Article XIV, Section 15 of the Constitution of Louisiana in which a director of personnel functioning thereunder is not an indispensable party, the director may be made a party thereto at any stage of the proceeding on his own motion or by motion of an indispensable party. Directors made parties to such proceedings shall possess all of the rights afforded to parties in litigation by the laws of this state including the right to appeal and to apply for and obtain writs from the courts of the state.

Acts 1962, No. 57, §2.



RS 13:3418 - Delivery of copies of pleadings and briefs

§3418. Delivery of copies of pleadings and briefs

Copies of all pleadings and briefs filed or submitted in any proceeding in which a director of personnel is a party, as herein provided, shall be delivered to the director by the party filing or submitting the same. The director of personnel shall deliver to all adverse parties in such proceeding a copy of all pleadings and briefs filed or submitted on his behalf.

Acts 1962, No. 57, §3.



RS 13:3419 - Notices to director

§3419. Notices to director

The clerk of court in which any action is brought, whether originally, by appeal, or otherwise, in any case in which a director of personnel is a party, as herein provided, shall give to such director all notices required to be furnished to a party in any similar judicial proceeding.

Acts 1962, No. 57, §4.



RS 13:3421 - Curatorship of the property of absent persons; court where proceedings are brought

PART II. CURATORSHIP OF THE PROPERTY OF

ABSENT PERSONS

§3421. Curatorship of the property of absent persons; court where proceedings are brought

A. A petition for the appointment of a curator for an absent person, as provided in Civil Code Article 47, shall be filed in the district court of the parish where the absent person was domiciled at the time his absence commenced.

B. If the absent person was not domiciled in this state at the time his absence commenced, the petition may be filed in the district court of any parish where:

(1) Immovable property of the absent person is situated; or

(2) Movable property of the absent person is situated, if he owned no immovable property in the state at the time of his absence.

C. The venue provided in this Section may not be waived.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3422 - Petitions filed in two or more courts

§3422. Petitions filed in two or more courts

If petitions for the appointment of a curator for an absent person are filed in two or more competent courts, the court in which a petition was first filed shall proceed to a determination of the issues and the proceedings in the other courts shall be stayed. However, the first court may adopt as its own any of the proceedings taken in the other courts.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3423 - Evidence of jurisdiction and relationship; affidavits

§3423. Evidence of jurisdiction and relationship; affidavits

A. The absent person's domicile at the time of his absence, his ownership of property in this state, and all other facts necessary to establish the jurisdiction of the court may be evidenced by affidavits submitted with the petition of the person seeking to be appointed curator for the absent person. All other facts necessary to establish the relationship with the absent person may be evidenced either by official certificates or by affidavits.

B. The affidavits shall be executed by two persons having knowledge of the facts to which they have sworn, and shall be filed in the record of the proceeding.

C. The court may require further proof of any fact sworn to in the affidavit by the introduction of evidence as in ordinary cases.

D. No fact that is an issue in a contradictory proceeding to appoint a curator for an absent person may be proved by affidavit. Issues of fact shall be determined on the trial thereof only by evidence introduced as in ordinary cases.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3424 - Costs

§3424. Costs

In a proceeding to appoint a curator for an absent person conducted ex parte, the court costs are to be paid from the estate of the absent person. In all contradictory proceedings conducted pursuant to the filing of an opposition to the appointment, the court costs are to be paid by the party cast, unless the court directs otherwise.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3425 - Notice

§3425. Notice

A. The applicant for appointment as curator of an absent person shall attach to his petition an affidavit listing to the best of his knowledge those persons eligible for appointment as curator listed in R.S. 13:3433.

B. A copy of the petition for appointment shall be mailed by the applicant by registered or certified mail to each person listed in the affidavit, and to each person requesting notice pursuant to R.S. 13:3426, and shall notify him of the date and hour assigned by the court for a hearing thereon.

C. Notice of the application shall also be published once in the parish where the petition was filed, in the manner provided by law.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3426 - Request for notice

§3426. Request for notice

A. An interested person desiring to be notified of the filing of an application for appointment as curator of an absent person may petition the district court of the parish where the absent person was domiciled at the time his absence commenced for such notice. If the absent person was not domiciled in this state at the time his absence commenced, the petition for notice may be filed in the venue provided in R.S. 13:342l(B).

B. A petition for notice shall not be effective unless it is signed by the person requesting notice or his attorney, and sets forth:

(1) The name and domicile of the person requesting notice;

(2) A statement of the interest of the person requesting notice;

(3) The name and mailing address of the person to whom the requested notice shall be given; and

(4) A prayer that the requested notice be given.

C. When notice has been requested, the applicant for appointment as curator of the absent person shall mail a copy of his petition for appointment by registered or certified mail to the person designated to receive such notice.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3427 - Descriptive list

§3427. Descriptive list

A. The court shall order the filing of a detailed descriptive list of all the property of the absent person upon the filing of an application for appointment as curator. The list shall be sworn to and subscribed by the person filing it, shall show the location of all items of property of the absent person, and shall set forth the fair market value of each item at the time of the making of the list.

B. The descriptive list shall be accepted as prima facie proof of all matters shown therein, unless amended or traversed successfully.

C. The court may amend the descriptive list at any time to correct errors therein, on ex parte motion of the person filing it. Any interested person may traverse the descriptive list at any time, on contradictory motion served on the person filing it.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3428 - Opposition

§3428. Opposition

A. The opposition to an application for appointment as curator of an absent person shall be filed prior to the hearing on the application and shall be served on the applicant for appointment. The opposition shall be in writing and shall comply with the provisions of Code of Civil Procedure Articles 853 through 863. It shall state the name and domicile of the opponent, and shall allege the prior right of the opponent to the appointment, the grounds on which it is claimed the applicant is disqualified, the grounds on which it is claimed an appointment should not be made, or other grounds for the opposition. If the opposition is based on a prior right to the appointment, the opponent shall pray that he be appointed curator. The opposition shall conclude with a prayer for appropriate relief.

B. Responsive pleadings to an opposition may be filed as provided in Code of Civil Procedure Article 2593.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3429 - Hearing

§3429. Hearing

A. At any time after the expiration of ten days from date of publication or date of mailing of the notice as provided in R.S. 13:3425, whichever period is longer, if no opposition has been filed, and if the applicant shows that an appointment is necessary, the court shall appoint the applicant, unless he is disqualified under R.S. 13:3431.

B. If an opposition has been filed, it shall be tried in a summary proceeding. If the court finds a curatorship necessary, it shall appoint as curator the qualified claimant having the highest priority of appointment or shall appoint the best qualified of those having the same priority.

C. If all claimants are disqualified under R.S. 13:3431, the court may appoint a qualified person willing to accept the curatorship.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3430 - Appeal

§3430. Appeal

A. An appeal from a judgment confirming, appointing, or removing a curator or an undercurator can only be taken within thirty days from the applicable date provided in Code of Civil Procedure Article 2087(A).

B. Such judgment shall not be suspended during the pendency of an appeal. The acts of a curator or of an undercurator shall not be invalidated by the annulment of his appointment on appeal.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3431 - Disqualification

§3431. Disqualification

In proceedings for appointment of a curator for an absent person, no person may be appointed who is:

(1) Under eighteen years of age;

(2) Interdicted, or who, on contradictory hearing, is proved to be mentally incompetent;

(3) A convicted felon, under the laws of the United States or of any state or territory thereof;

(4) A nonresident of the state who has not appointed a resident agent for the service of process in all actions and proceedings with respect to the curatorship, and caused such appointment to be filed in the curatorship proceeding;

(5) A corporation not authorized to perform the duties of curator in this state;

(6) A person indebted to the absent person, except a spouse in community, unless he discharges the debt prior to the appointment;

(7) An adverse party to a suit to which the absent person is a party; or

(8) A person who, on contradictory hearing, is proved to be incapable of performing the duties of curator, or to be otherwise unfit for appointment.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3432 - Revocation; removal; resignation

§3432. Revocation; removal; resignation

A. If a person who is appointed curator or undercurator fails to qualify for the office within ten days from his appointment, on its own motion or on motion of any interested person, the court may revoke the appointment and appoint another qualified person to the office forthwith. The delay allowed herein may be extended by the court for good cause shown.

B. The court may, on its own motion or on motion of any interested party, remove a curator or undercurator who is or has become disqualified; has failed in or become incapable of discharging his duties; has mismanaged the absent person's property; or if such removal would be in the best interest of the absent person.

C. The curator or undercurator may resign when authorized by the court for any reason that the court in its discretion may deem sufficient, but the resignation shall not be effective until a successor has been appointed and qualified, and, in the case of a curator, a final account has been filed and homologated.

D. The resignation or removal of a curator or undercurator does not invalidate any of his official acts performed prior to his removal or resignation, and does not affect his liability for any acts performed prior to his removal or resignation. The curator or undercurator who has been removed or who has resigned has no further authority as such, and no further duty, except that the curator must file his final account.

E. When a curator or undercurator dies, is removed, or resigns, another curator or undercurator shall be appointed in his place in the manner provided in the original appointment.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3433 - Priority of appointment; spouse in community

§3433. Priority of appointment; spouse in community

When the appointment as curator for an absent person is claimed by more than one qualified person, preference in the appointment shall be given by the court in the following order to the absent person's:

(1) Spouse not judicially separated from him;

(2) Descendants;

(3) Parents; and

(4) Brothers or sisters, or descendants from them.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3434 - Security

§3434. Security

The court shall order the curator to furnish security, within ten days of the appointment, in a form and in an amount determined by the court as adequate to protect the interests of the absent person. The court may order the security to be increased, diminished, or replaced at any time for circumstances which the court may consider proper.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3435 - Oath and letters

§3435. Oath and letters

A. Before the person appointed as curator for an absent person enters upon the performance of his official duties, he must take an oath to discharge faithfully the duties of his office.

B. After the person appointed as curator for an absent person has qualified by furnishing security required of him by order of court and by taking his oath of office, the clerk shall issue to him letters of curatorship. These letters, issued in the name and under the seal of the court, evidence the appointment of the curator, his qualification, and his compliance with all requirements of law relating thereto.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3436 - Undercurator

§3436. Undercurator

A. At the time judgment is rendered appointing a curator for an absent person, the court shall also appoint a responsible person as undercurator. Before entering upon the performance of his official duties, the undercurator must take an oath to discharge faithfully the duties of his office.

B. The undercurator shall express his concurrence or nonconcurrence in action suggested by the curator to the court, as set forth in R.S. 13:3440, and shall act for the absent person whenever the absent person's interest is opposed to that of the curator.

C. The undercurator shall apply to the court for an order compelling the curator to file an account whenever the curator has failed to file his annual account or at any other time when the circumstances indicate that an account should be filed.

D. The curatorship does not devolve upon the undercurator when it is vacant. If a vacancy occurs, the undercurator shall apply to the court for the appointment of a new curator. The undercurator may apply to be appointed as the new curator.

E. The undercurator is relieved of further duty and authority as undercurator when the curatorship terminates; however, his liability for acts prior thereto shall not be affected.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3437 - Duties

§3437. Duties

A. The curator shall take possession of, preserve, and administer the absent person's property. He shall enforce all obligations in favor of the absent person, shall represent him in all civil matters, and may exercise all procedural rights available to a litigant. He shall act at all times as a prudent administrator, and shall be personally responsible for all damages resulting from his failure to act.

B. When an absent person has no known heirs and is presumed dead, it shall be the duty of the curator to initiate proceedings for a declaration of death.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3438 - Powers

§3438. Powers

The curator may exercise all functions with respect to the absent person's property consistent with prudent administration and disposition thereof. Within the limitations of the foregoing standard, the curator may, with the approval of the court as provided in R.S. 13:3440:

(1) Exercise all functions and activities with respect to the administration and disposition of the absent person's property, including, but not limited to, lease, sale, purchase, exchange, borrow, loan, mortgage, deposit and investment.

(2) Compromise an action or right of action by or against the absent person, or extend, renew, or in any manner modify the terms of an obligation owed by or to the absent person.

(3) Continue any business in which the absent person has an interest.

(4) Place all or a portion of the absent person's property in trust for administration, management and investment in accordance with the Louisiana Trust Code. The trust instrument shall name the absent person as sole beneficiary of the trust, shall name a trustee, and be subject to termination at the option of the beneficiary upon his return or at the option of his heirs or legatees after a declaration of death of the absent person. The court may, upon application, make such changes in the trust instrument as may be advisable. Upon creation of the trust, the curator shall be entitled to no further commissions with respect to the trust property.

(5) Perform the contract of the absent person who became an absent person before performing an executory contract evidenced by writing.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3439 - Prohibited activities

§3439. Prohibited activities

A. A curator cannot acquire any property of the absent person, or interest therein, personally or by means of a third person, unless authorized by the court in accordance with R.S. 13:3440. Acts prohibited by this Subsection shall be null, and the curator shall be liable for damages resulting therefrom.

B. A curator cannot make donations of any property of the absent person, but he may continue donations made by the absent person. The curator may accept donations made to the absent person.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3440 - Authorization

§3440. Authorization

A. The curator shall file a petition setting forth the subject matter to be determined affecting the absent person's interest, with his recommendations and the reasons therefore, and with a written concurrence by the undercurator. If the court approves the recommendation, it shall render a judgment of homologation. The court may require evidence prior to approving the recommendations.

B. If the undercurator fails to concur in the curator's recommendations, the curator shall proceed by contradictory motion against him. After such hearing and presentation of evidence as the court may require, the court shall decide the issues summarily and render judgment.

C. The order of court may contain such conditions, restrictions, regulations, and requirements as the court may direct.

D. The order of court may contain a general grant of authority empowering the curator to act without further court approval in connection with a particular business or function under his administration, subject to such limitation as the court may direct and subject to such accounting as may be ordered in accordance with R.S. 13:3443.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3441 - Appointment of agent

§3441. Appointment of agent

A curator who is a non-resident, or who is about to leave the state permanently, shall execute a power of attorney appointing a resident of this state to receive service of process in any action brought against him in his capacity as curator; and may authorize this agent to represent him in all matters relating to the curatorship. A curator who is domiciled in the state and who will be absent temporarily therefrom may similarly appoint such an agent for either or both of these purposes. In all cases, the power of attorney shall be filed in the curatorship proceeding.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3442 - Compensation of curator

§3442. Compensation of curator

The court shall allow the curator reasonable compensation for his services.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3443 - Accounting by curator

§3443. Accounting by curator

A. A curator shall file an account annually, reckoning from the day of his appointment, and at any other time when ordered by the court on its own motion or on the application of any interested person.

B. A curator must file a final account within thirty days of the termination of his curatorship, unless the period is extended by the court for good cause shown.

C. The account of a curator shall contain the same matters required by Code of Civil Procedure Article 3333 for an account of a succession representative.

D. A copy of an annual account or final account filed by the curator shall be mailed by him by certified or registered mail, together with a notice that the account can be homologated after the expiration of fifteen days from the date of mailing and that any opposition must be filed before homologation:

(1) To the undercurator, in the case of an annual or interim account;

(2) To the absent person, if a final account is due because of his return;

(3) To the successor curator, if a final account is due because of the removal, resignation, death, or interdiction of the curator; or

(4) To the succession representative if a final account is due because of the death of the absent person.

E. An opposition to an account may be filed at any time prior to homologation, and shall be tried as a summary proceeding. If no opposition has been filed, the court may homologate the account at any time after the expiration of fifteen days from the date of the mailing required in Subsection (D).

F. A judgment homologating any account other than a final account shall be prima facie evidence of the correctness of the account. A judgment homologating a final account has the same effect as a final judgment in an ordinary action.

G. If a curator dies, an account of his administration may be filed by his succession representative or heirs. If a curator is interdicted, such an account may be filed by his curator. The court shall order the filing of such an account in either case, on the petition of an interested person.

H. Accounts filed by a curator are at the expense of the absent person, except that an account filed by a curator who has been removed or an account not filed timely is at the expense of the curator.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3444 - Small curatorship

§3444. Small curatorship

A. In a small curatorship wherein the absent person's property in Louisiana has a gross value of twenty thousand dollars or less, the court costs shall be one-half the court costs in similar proceedings in larger curatorships, provided the minimum costs in any case shall be five dollars.

B. If the court is satisfied that no one will accept the small curatorship and furnish the usual security, it shall appoint a curator, who shall comply with all requirements, but who need not furnish security.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3445 - Appointment and qualification of provisional curator; functions, duties, authority

§3445. Appointment and qualification of provisional curator; functions, duties, authority

A. On the application of an interested person or on its own motion, pending the appointment of a curator for an absent person, the court may appoint a qualified person as provisional curator, if such appointment is necessary.

B. A provisional curator is subject to the same requirements as to qualification, oath, security, and detailed descriptive list, and has the same functions, duties, and authority, as a provisional tutor. He shall continue in office until his appointment is terminated by the court or until a curator has been qualified.

Acts 1990, No. 989, §4, eff. Jan. 1, 1991.



RS 13:3471 - Supplementary rules of service of process

CHAPTER 14. PROCESS

§3471. Supplementary rules of service of process

The following rules supplement those governing the service of citation and other legal process in a civil action or proceeding contained in the Code of Civil Procedure:

(1)(a) If the foreign corporation or the foreign limited liability company is not one required by law to appoint an agent for the service of process, but has engaged in a business activity in this state, service of process in an action or proceeding on a cause of action resulting from such business activity in this state, or for any taxes due or other obligations arising therefrom, may be made on any employee or agent of the corporation or limited liability company of suitable age and discretion found in the state.

(b) If such employees or agents are no longer in the state, or cannot be found after diligent effort, the officer charged with the duty of making the service shall make his return to the court, stating the efforts made by him to secure service and the reason why he was unable to do so. Thereupon the court shall order that service shall be made on the secretary of state, or on some other individual in his office whom the secretary of state may designate to receive service of process.

(c) The secretary of state shall ascertain the domiciliary post office address of the corporation, or limited liability company and shall send the original papers served to the corporation or limited liability company by registered or certified mail, or by commercial courier as defined in R.S. 13:3204(D), when the corporation or person to be served is located outside of this state. The secretary of state shall retain in his office true copies of these papers, on which he shall note the date, the manner and other particulars of the service, and of the disposition made of the original papers.

(2) In an action or proceeding brought in a parish other than that of the domicile of a defendant, citation and all other legal process may be served on this defendant in the parish where the action or proceeding was brought, if the defendant can be served therein. Otherwise, the process may be sent by the clerk of the court from which it issued to any parish where the defendant may be found, and service may be made by the sheriff or a constable of the latter parish.

(3) When an action or proceeding is brought in the parish of the domicile of a defendant, and the latter is absent therefrom, service may be made on him in any parish of the state where he may be found.

(4) An acceptance of service shall be dated, and if no date is shown thereon, the acceptance takes effect from the date of its filing in court. No acceptance of service shall affect the delays allowed by law or by the local rules of court.

(5) The return of the serving officer on any citation or other legal process is conclusive, unless directly attacked. Such an attack may be made by rule in the action or proceeding, if made prior to judgment. If made after judgment, the return may be attacked only in a direct action to annul the judgment, which may be brought in the original action or proceeding.

If the defendant was actually served, the court may correct an error in the return by an amendment thereof, on a rule brought against and tried contradictorily with the defendant who was served, or any other party who may be affected by the amendment.

(6) Service of process on an inmate of a public institution may be made by the sheriff or any constable of the parish where the institution is situated.

(7) Service of process by a sheriff or constable shall be returned into the court which issued the process as soon as possible after the service is made. In addition thereto, the serving officer shall keep a complete record thereof in a book specially provided for that purpose. If the original return is lost or destroyed, the entries in this book shall be received and recognized in lieu thereof, subject to the provisions of R.S. 13:3471(5).

(8) Subsequent to service of the original petition in any civil action or proceeding, service of pleadings, documents, or notices that may be served by mail or delivery on an attorney of record may also be made by transmitting a copy to the attorney by electronic means at the number or addresses for receipt of electronic service expressly designated in a pleading or other writing for receipt of electronic service. Service by electronic means is complete upon transmission but is not effective and shall not be certified if the serving party learns the transmission did not reach the attorney to be served.

Amended by Acts 1950, No. 21, §1; Acts 1954, No. 142, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1983, No. 125, §1, eff. Jan. 1, 1984; Acts 1987, No. 671, §1; Acts 1989, No. 524, §1; Acts 1999, No. 145, §3; Acts 1999, No. 395, §2; Acts 2010, No. 185, §2; Acts 2012, No. 544, §2.



RS 13:3472 - Service on foreign corporation through secretary of state

§3472. Service on foreign corporation through secretary of state

In any case where service on a foreign corporation may be made through the secretary of state, under any law heretofore or hereafter enacted, such service may be made in person on the secretary of state anywhere in the state. Should the secretary of state be absent from his office, service may be made on the assistant secretary of state, or on some other individual in the office of the secretary of state designated by the latter to receive service of process in his absence, and such service has the same effect as if made upon the secretary of state personally.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3473 - Repealed by Acts 1986, No. 238, 1.

§3473. Repealed by Acts 1986, No. 238, §1.



RS 13:3474 - Operation of motor vehicle by non-resident as appointment of secretary of state as agent for service of process

§3474. Operation of motor vehicle by non-resident as appointment of secretary of state as agent for service of process

The acceptance by non-residents of the rights and privileges conferred by existing laws to operate motor vehicles on the public highways of the state of Louisiana, or the operation by a non-resident or his authorized agent, employee or person for whom he is legally responsible of a motor vehicle within the state of Louisiana, shall be deemed equivalent to an appointment by such non-resident of the secretary of state of Louisiana or his successor in office, to be his true and lawful attorney for service of process, as well as the attorney for service of process of the public liability and property damage insurer of the vehicle, if such insurer be a non-resident not authorized to do business in the state, upon whom or such insurer, may be served all lawful process in any action or proceeding against the non-resident, or such insurer, growing out of any accident or collision in which the non-resident may be involved while operating a motor vehicle in this state, or while same is operated by his authorized agent or employee. In the event of the death of such non-resident before service of process upon him, any action or proceeding growing out of such accident or collision may be instituted against the executors or administrators of such deceased non-resident, if there be such, and if not, then against his heirs or legatees, and service may be made upon them as provided in R.S. 13:3475. Process against the defendant or defendants, the non-resident, his executors or administrators, if there be such, and if not, then against his heirs or legatees, or the liability insurer of such vehicle, as the case may be, shall be of the same legal force and validity as if served upon such defendant personally.

Amended by Acts 1954, No. 136, §1; Acts 1956, No. 138, §1; Acts 1958, No. 345, §1.



RS 13:3475 - Service on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

§3475. Service on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

A. The service of the process authorized by R.S. 13:3474 shall be made by serving a copy of the petition and citation on the secretary of state, or his successor in office, and such service shall be sufficient service upon the defendant, the nonresident, the executors or administrators of the deceased nonresident, if there be such, and if not, then against his heirs or legatees, or the nonresident liability insurer of the vehicle, as the case may be; provided that notice of such service, together with a copy of the petition and citation, is forthwith sent by the plaintiff by registered mail or certified mail with receipt requested, or is actually delivered to the defendant and the defendant's returned receipt, in case notice is sent by registered or certified mail, or affidavit of the party delivering the petition and citation in case notice is made by actual delivery, is filed in the proceedings before judgment can be entered against the defendant. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.

B. For purposes of this Section, the return receipt indicating that the registered or certified mail was actually delivered, refused, or unclaimed, is satisfactory proof of service of process if mailed to the defendant's address as indicated on the defendant's safety responsibility personal accident report, SR10, or if such report was not timely filed with the Department of Public Safety and Corrections, if mailed to the defendant's address as indicated on the accident report filed with the department by the law enforcement officer who responded to the accident.

Acts 1990, No. 151, §1.



RS 13:3476 - Service by constable or court-appointed officer when service cannot be made by the sheriff; sheriff an interested party

§3476. Service by constable or court-appointed officer when service cannot be made by the sheriff; sheriff an interested party

Whenever the sheriff of any parish shall be interested in any suit or other legal process, or when there shall be no sheriff in office in any parish, or the sheriff shall be disqualified by law, from interest or otherwise, from serving any legal process, it shall be served by any regular constable of the parish, or by any officer appointed by the court. Such constable or officer shall have in the suit all the powers, receive all the emoluments, and be liable to all the responsibilities of the sheriff.

Amended by Acts 1979, No. 159, §1.



RS 13:3477 - Inability or refusal of constable or deputy constable to act; employment of sheriff or deputy; appointment of special deputy constable

§3477. Inability or refusal of constable or deputy constable to act; employment of sheriff or deputy; appointment of special deputy constable

In case of the inability or refusal to act on the part of the constable or a duly appointed deputy constable because of relationship, sickness, or from other causes in civil suits, and in case of the execution of conservatory writs in civil suits, the justices of the peace may employ either the sheriff or his deputy or appoint a special deputy constable to execute all orders, citations, summons, seizures, and writs.

Acts 1989, No. 295, §1.



RS 13:3478 - Constable or deputy constable to act when not disqualified or unwilling or unable to act

§3478. Constable or deputy constable to act when not disqualified or unwilling or unable to act

When there is a constable or duly appointed deputy constable not disqualified to act because of relationship, or unable to act on account of sickness or other cause, and who is willing to act, and who is personally present when conservatory writs are sued out, then and in these cases, the justice of the peace for whose ward said constable shall have been elected or appointed and qualified, shall employ said constable or his duly appointed deputy constable to the exclusion of the sheriff or his deputy, or a special deputy constable, to execute all orders, citations, summons, seizures, and writs in civil cases, and in such cases services made by other than said constable or his duly appointed deputy constable shall be void and of no effect.

Acts 1989, No. 295, §1.



RS 13:3479 - Operation of water craft by non-resident as appointment of secretary of state as agent for service of process

§3479. Operation of water craft by non-resident as appointment of secretary of state as agent for service of process

The operation, navigation or maintenance by a non-resident or non-residents of a boat, ship, barge or other water craft in the state, either in person or through others, and the acceptance thereby by such non-resident or non-residents of the protection of the laws of the state for such water craft, or the operation, navigation or maintenance by a non-resident or non-residents of a boat, ship, barge or other water craft in the state, either in person or through others, other than under the laws of the state, shall be deemed equivalent to an appointment by each such non-resident of the Secretary of State, or his successor in office or some other person in his office during his absence he may designate, to be the true and lawful attorney of each such non-resident for service of process, upon whom may be served all lawful process in any suit, action or proceeding against such non-resident or non-residents growing out of any accident or collision in which such non-resident or non-residents may be involved while, either in person or through others, operating, navigating or maintaining a boat, ship, barge or other water craft in the state; and such acceptance or such operating, navigating or maintaining in the state of such water craft shall be a signification of each such non-resident's agreement that any such process against him which is so served shall be of the same legal force and effect as if served on him personally.

Amended by Acts 1954, No. 137, §1.



RS 13:3480 - Service of citation on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

§3480. Service of citation on secretary of state; sending or delivering notice and copies; filing receipt or affidavit; continuances

Service of citation in any case provided in R.S. 13:3479 shall be made by serving a copy of the petition and citation on the secretary of state, or his successor in office, and such service shall be sufficient service upon any such non-resident; provided that notice of such service, together with a copy of the petition and citation are forthwith sent by registered mail by the plaintiff to the defendant, or actually delivered to the defendant, and the defendant's return receipt, in case notice is sent by registered mail, or affidavit of the party delivering the petition and citation in case notice is made by actual delivery, is filed in the proceedings before judgment can be rendered against any such non-resident. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.



RS 13:3481 - Service of any other process on secretary of state

§3481. Service of any other process on secretary of state

Service of any process other than citation in any case provided by R.S. 13:3479 shall be made by serving a copy thereof on the secretary of state, and such service shall be sufficient service upon any such non-resident.



RS 13:3482 - R.S. 13:3479 through 13:3481 not to affect other methods of process against non-residents

§3482. R.S. 13:3479 through 13:3481 not to affect other methods of process against non-residents

Nothing in R.S. 13:3479 through 13:3481 shall be construed as affecting other methods of process against non-residents as now provided by existing laws.



RS 13:3483 - Service in suits arising from sale or manufacture of sugar cane or syrup

§3483. Service in suits arising from sale or manufacture of sugar cane or syrup

In all cases provided in R.S. 13:3232 where suit is brought in the parish in which the domicile of defendant is not situated, service of petition, citation and other process shall be made by delivering the same to the agent, overseer or manager of the factory of defendant.



RS 13:3484 - Mailing of process to deputy, constable, or marshal for service; mileage and mailing costs; sheriff not responsible for constable or marshal

§3484. Mailing of process to deputy, constable, or marshal for service; mileage and mailing costs; sheriff not responsible for constable or marshal

When requested to do so by the party at whose instance service is to be made, and when the place where service is to be made is more than ten miles distant from the sheriff's office, the sheriff may mail the process to be served to one of his deputies, a constable of a justice of the peace court, or to a constable or marshal of a city court, living in the vicinity of the place where service is to be made, for such service. If service is made as authorized in this section, the serving deputy, constable, or marshal shall make the return showing the manner in which service was made, and mail it to the sheriff for filing in the issuing court.

When a party has requested service, as authorized in this section, whether the sheriff complies with the request or not, the only mileage for which the sheriff may charge is for the actual distance from the home or office, whichever is lesser, of the deputy, constable, or marshal to the place where service is to be made, and return. The sheriff may also charge the actual cost of mailing the process and return, if service is made as authorized in this section.

The sheriff is not responsible for the performance or nonperformance of duties in making the service and return thereon by the constable or marshal to whom the process is mailed for service.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3485 - Appointment of agent for service of process by nonresident individual or partnership no defense to nonresident attachment unless notice filed with secretary of state

§3485. Appointment of agent for service of process by nonresident individual or partnership no defense to nonresident attachment unless notice filed with secretary of state

The appointment of an agent for the service of process by a nonresident individual or partnership is no defense to an attachment of property on the grounds of the nonresidence of the defendant unless a written notice of such appointment, setting forth the name and address of the agent, has been filed with the secretary of state.

The secretary of state shall keep available for public inspection a record of all such appointments, and the dates thereof.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3491 - Divorce under Civil Code Article 102; notice of suit

§3491. Divorce under Civil Code Article 102; notice of suit

A. A notice in a divorce action in accordance with Civil Code Article 102 shall be signed by the clerk of the court or his deputy issuing it with an expression of his official capacity and under the seal of his office; shall be accompanied by a certified copy of the petition, exclusive of exhibits, even if made a part thereof; and shall contain all of the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) Statements to the following effect:

(a) The person served is being sued for divorce by his spouse in accordance with Civil Code Article 102, and that one hundred eighty days or three hundred sixty-five days, in accordance with Civil Code Article 103.1, after the service occurs or after the parties commenced living separate and apart, whichever is later, the suing spouse is entitled to file a motion for final divorce.

(b) The suing spouse will no longer be able to move for a final divorce after two years have elapsed from the date of the service.

(c) The person served is entitled to file his or her own motion for a final divorce against the suing spouse.

(d) The person served is entitled to file motions for incidental relief in the divorce proceeding, including motions for spousal support, child custody, and child support.

B. The statements required to appear in the notice shall provide substantially as applicable:

ATTENTION

YOU ARE BEING SUED FOR DIVORCE BY YOUR SPOUSE. ONE HUNDRED EIGHTY DAYS AFTER YOU RECEIVE THIS NOTICE OR ONE HUNDRED EIGHTY DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST, YOUR SPOUSE MAY FILE FOR AND OBTAIN A FINAL DIVORCE.

(or)

YOU ARE BEING SUED FOR DIVORCE BY YOUR SPOUSE. THREE HUNDRED SIXTY-FIVE DAYS AFTER YOU RECEIVE THIS NOTICE OR THREE HUNDRED SIXTY-FIVE DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST, YOUR SPOUSE MAY FILE FOR AND OBTAIN A FINAL DIVORCE.

(and)

YOU MAY FILE FOR A FINAL DIVORCE YOURSELF, AND YOU MAY SEEK CUSTODY OF CHILDREN, AND MONEY FOR THEIR SUPPORT AND YOUR SUPPORT, AS WELL AS OTHER RELIEF TO PROTECT YOU.

IF YOUR SPOUSE FAILS TO FILE FOR A FINAL DIVORCE IN TWO YEARS, HE MAY NOT DO SO WITHOUT FILING NEW PAPERS AND WAITING ANOTHER ONE HUNDRED EIGHTY DAYS.

(or)

IF YOUR SPOUSE FAILS TO FILE FOR A FINAL DIVORCE IN TWO YEARS, HE MAY NOT DO SO WITHOUT FILING NEW PAPERS AND WAITING ANOTHER THREE HUNDRED SIXTY-FIVE DAYS.

(and)

IF YOU ARE UNSURE OF WHAT TO DO AS A RESULT OF THIS NOTICE, YOU SHOULD TALK IMMEDIATELY WITH AN ATTORNEY ABOUT IT.

Acts 1990, No. 1009, §8, eff. Jan. 1, 1991; Acts 1995, No. 323, §1; Acts 1995, No. 386, §3; Acts 2006, No. 743, §3, eff. Jan. 1, 2007.



RS 13:3492 - Divorce under Civil Code Article 102; notice of rule to show cause

§3492. Divorce under Civil Code Article 102; notice of rule to show cause

A. A notice of a rule to show cause in accordance with Civil Code Article 102 shall be signed by the clerk of the court or his deputy issuing it with an expression of his official capacity and under the seal of his office; shall be accompanied by a certified copy of the motion, order and rule to show cause; and shall contain all of the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) The return date, time, and place.

(6) Statements to the following effect:

(a) The person served is being directed to appear and show cause why a divorce should not be granted to his spouse.

(b) The necessity for the lapse of one hundred eighty days or three hundred sixty-five days, in accordance with Civil Code Article 103.1, from service of the petition of divorce upon the person or from the date the parties commenced living separate and apart, whichever is later.

(c) The person served is entitled to appear and oppose the divorce action and to file motions for incidental relief in the divorce proceeding, including motions for spousal support, child custody, and child support.

B. The statements required to appear in the notice shall provide substantially as applicable:

ATTENTION

YOU ARE BEING SUED FOR FINAL DIVORCE. A JUDGMENT OF DIVORCE MAY BE RENDERED AGAINST YOU ON THE DATE SPECIFIED IN THE ATTACHED RULE TO SHOW CAUSE UNLESS YOU APPEAR AND OPPOSE THE RULE.

ONE HUNDRED EIGHTY DAYS MUST HAVE PASSED SINCE YOU OR YOUR SPOUSE RECEIVED THE FIRST NOTICE OF THE DIVORCE ACTION OR ONE HUNDRED EIGHTY DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST.

(or)

THREE HUNDRED SIXTY-FIVE DAYS MUST HAVE PASSED SINCE YOU OR YOUR SPOUSE RECEIVED THE FIRST NOTICE OF THE DIVORCE ACTION OR THREE HUNDRED SIXTY-FIVE DAYS AFTER YOU AND YOUR SPOUSE PHYSICALLY SEPARATED, WHICHEVER OCCURRED LAST.

(and)

YOU MAY SEEK CUSTODY OF CHILDREN, AND MONEY FOR THEIR SUPPORT AND YOUR SUPPORT, AS WELL AS OTHER RELIEF TO PROTECT YOU.

IF YOU ARE UNSURE WHAT TO DO, YOU SHOULD IMMEDIATELY TALK WITH AN ATTORNEY ABOUT IT.

Acts 1990, No. 1009, §8, eff. Jan. 1, 1991; Acts 1995, No. 386, §3; Acts 2006, No. 743, §3, eff. Jan. 1, 2007.



RS 13:3493 - Required notice; directory only

§3493. Required notice; directory only

A. The notices required by R.S. 13:3491 and 3492 are directory and not mandatory.

B. All judgments of divorce rendered pursuant to Civil Code Article 102, and pending divorce proceedings, in which notice required by the applicable provisions of either R.S. 13:3491 or 3492 was not effected, shall not, for that reason alone, be declared invalid, or premature, as this provision is remedial and shall be applied retroactively.

Acts 1995, No. 323, §2.



RS 13:3541 - NOTICE OF PENDENCY OF ACTION

CHAPTER 15. NOTICE OF PENDENCY OF ACTION

§3541. §§3541 to 3543 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3601 - PLEADINGS

CHAPTER 16. PLEADINGS

§3601. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3602 - Pleading and proof of truth as justification for defamation

§3602. Pleading and proof of truth as justification for defamation

Whenever any civil suit for slander, defamation, or for a libel, shall be instituted in any court of this state, it shall be lawful for the defendant to plead in justification the truth of the slanderous, defamatory or libelous words or matter, for the uttering or publishing of which he may be sued; and in the trial of the issue in such suit, to maintain and prove his plea by all legal evidence.



RS 13:3661 - WITNESSES AND EVIDENCE

CHAPTER 17. WITNESSES AND EVIDENCE

PART I. WITNESSES

§3661. Attendance compulsory in civil cases; witnesses outside parish but within state; deposit

A. Witnesses in civil cases who reside or who are employed in this state may be subpoenaed and compelled to attend trials or hearings wherever held in this state.

B.(1) No witness residing and employed outside of the parish and more than twenty-five miles from the courthouse where the trial or hearing is to be held shall be subpoenaed to attend court personally unless the party who desired the testimony of the witness has deposited with the clerk of court a sum of money sufficient to cover:

(a) Reimbursement of the traveling expenses of the witness in traveling to the court and returning, at the rate of twenty cents a mile.

(b) The witness' fee at the rate of twenty-five dollars a day.

(c) Hotel and meal expenses at the rate of five dollars a day.

(2) Such a witness shall be paid his expenses and fee immediately by the clerk of court when the witness has answered the subpoena and has appeared for the purpose of testifying.

Amended by Acts 1956, No. 300, §1; Acts 1958, No. 303, §1; Acts 1958, No. 527, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961, Acts 1961, No. 25, §1; Acts 1977, No. 606, §1; Acts 1991, No. 145, §1.



RS 13:3661.1 - Departmental service of subpoenas on law enforcement officers and fire service personnel

§3661.1. Departmental service of subpoenas on law enforcement officers and fire service personnel

A. Service of subpoenas on any law enforcement officer or fire service personnel, when not a party to the action, may be made through personal service on the law enforcement officer's or fire service personnel's ranking officers or their designated representative. This service shall be made at the district stations or departmental headquarters. The ranking officer, or his designated representative, shall sign for such subpoenas and shall be required to notify the law enforcement officer or fire service personnel named therein of receipt of said subpoenas.

B. This type of service shall be known as departmental subpoena service of law enforcement officers and fire service personnel, and shall not be construed to replace domiciliary or personal service for said officers or personnel, but shall be an additional method of service of subpoenas.

Acts 1988, No. 969, §1.



RS 13:3662 - Witness fees for law enforcement officers, fire service persons, and representatives of governmental traffic engineering departments

§3662. Witness fees for law enforcement officers, fire service persons, and representatives of governmental traffic engineering departments

A. Each law enforcement officer, fire service person, or person testifying as a representative of a governmental traffic engineering department, hereinafter sometimes collectively referred to as "witness", or "officer", who, because of his official capacity, is required to be present as a witness in any civil case or in any administrative hearing held pursuant to any law of this state, including but not limited to R.S. 32:668 or 1504 or R.S. 40:1485.6, shall be paid an appearance fee of forty dollars per day per case or per hearing, when the witness's presence in court, at the administrative hearing, or at a deposition is required by subpoena or other circumstance, and for which he is present, regardless of whether he actually testifies. However, no such appearance fee shall be paid to a witness or officer required to be present as a witness on behalf of a law enforcement officer or fire service person in any appeal taken by the law enforcement officer or fire service person in state or city civil service proceedings instituted against him.

B. Each witness as described in R.S. 13:3662(A) shall also be paid the appearance fee for one day if a day is necessarily occupied in going to and returning from the place of attendance.

C. A witness as described in R.S. 13:3662(A) who travels by common carrier shall be paid for the actual expenses of travel on the basis of the means of transportation reasonably utilized and the distance necessarily traveled to and from the witness's residence by the shortest practical route. The witness shall utilize a common carrier at the most economical rate reasonably available. A receipt or other evidence of actual cost shall be furnished.

D. A mileage allowance at the rate designated by the division of administration shall also be paid to any person described in R.S. 13:3662(A) who travels by privately owned vehicle. This allowance may be claimed by the witness for his department if travel is in a department vehicle.

E. A sustenance allowance shall be paid to a witness as described in R.S. 13:3662(A) when an overnight stay is required at the place of attendance because such place is so far removed from the residence of such witness that return thereto from day to day is impractical. This allowance shall be paid at the rate designated by the division of administration.

F.(1) Each law enforcement officer, fire service personnel, or governmental traffic engineering representative subpoenaed as a witness shall be paid by the party which subpoenaed him, except that, if the matter goes to trial and is decided by the court, the appearance fee and expenses paid to the witness pursuant to this Section shall be taxed as court costs and paid by the party requesting the subpoena to be issued and may be recovered by the prevailing party against the party cast in judgment. The fee shall be first advanced, however, by the party requesting the subpoena to be issued and may be recovered by the prevailing party against the party cast in judgment. The fee shall be paid to the officer or agency responsible for effecting service of process of the subpoena herein referred to as custodian. In those cases where the officer makes an appearance, he shall make his presence known to the custodian and shall indicate whether or not he is being paid by his governmental employer.

(2) If the officer is not being compensated by his governmental employer, the custodian will pay the appearance fee directly to the officer.

(3) If the officer is being compensated by his governmental employer during the period of his appearance, then the custodian shall pay the appearance fee to the officer's governmental employer or fiscal officer who is designated or authorized to receive revenues on behalf of the governmental body. The governmental employer may retain such portion of the appearance fee as is necessary to reimburse it for salary, benefits, and other expenses it expends in making its employee available as a witness; if the appearance fee exceeds the amount the employer is required to pay in salary, benefits, and expenses for such appearance, the employer shall transmit the difference to the witness. In no case, however, shall the witness receive less than he would have been compensated as set forth herein.

(4) In those cases where the officer is present as a witness for a period of time during which he is being compensated partially by his governmental employer and a portion of time during which he is not being compensated by his employer, then the custodian shall prorate the appearance fee in the same proportion as the noncompensated time is to the compensated time and will distribute the portions directly to the witness and to the governmental employer in the appropriate fractions.

(5) In those cases where the officer does not make an appearance, the party who advanced the witness fee may request that the custodian refund the witness fee to the party or attorney who advanced the fee.

(6) The custodians of the witness fees are authorized to adopt procedures in conjunction with the various law enforcement, fire service, and governmental traffic engineering agencies with respect to the verification of attendance and payment of fees.

G. No witness shall be allowed more than twice the appearance fee in any one day, regardless of the number of cases or hearings for which he is required to be present.

H.(1) For purposes of an administrative hearing held for the Department of Public Safety and Corrections pursuant to any law of this state, including but not limited to, R.S. 32:668, R.S. 32:1504 or R.S. 40:1485.6, each law enforcement officer or fire service personnel who, because of his official capacity, is required to be present as a witness shall be paid an appearance fee at the rate as set forth in Subsection A per day per hearing, when his presence is required by subpoena, and for which he is present, regardless of whether he actually testifies. The appearance fee shall be paid by the party who subpoenas the witness by money order or check drawn on a lawyer's account and made payable, in the alternative, to the witness or his governmental employer. Notice of that payment must be given to the person facing suspension or revocation of license on a form approved by the Department of Public Safety and Corrections, pursuant to R.S. 32:667(C), stating that the person has the right to subpoena the witness, but that he must pay the fee whether the hearing officer finds that the suspension was reasonable or not. If the law enforcement officer or fire service personnel does not appear in person at the hearing, such law enforcement officer or fire service personnel shall not be entitled to the fee. However, if the officer is off duty at the time he appears as a witness in an administrative hearing via telephone, video conference or similar communication equipment, he shall receive the witness fee. The hearing officer shall note on the subpoena that payment was received. If the witness appears, he shall sign the subpoena, date it, state the time, whether or not he was on duty or off duty, and whether or not he was being compensated by his governmental employer. If the witness is not being compensated by his governmental employer, the hearing officer shall deliver the appearance fee to the witness who shall indicate receipt in writing on the subpoena if the witness appears in person. If, in accordance with R.S. 49:994(D)(4), the witness appears by telephone, video conference, or similar communication equipment, the hearing officer shall note the information on the subpoena. If the witness is being compensated by his governmental employer, the hearing officer shall forward the fee to the appropriate governmental employer unless the witness fails to appear. In that case, the fee shall be returned to the remitter.

(2)(a) When a law enforcement officer is subpoenaed by the Department of Public Safety and Corrections for the purpose of appearing and giving testimony in any proceeding for judicial review of administrative action of the Department of Public Safety and Corrections pursuant to any law of this state, including but not limited to such action pursuant to R.S. 32:668, R.S. 32:1504, and R.S. 40:1485.6, the Department of Public Safety and Corrections shall deposit with the clerk of court for each subpoena so issued the sum of twenty-five dollars. Any law enforcement officer appearing pursuant to such subpoena shall, whether or not he actually testifies, be paid by the clerk of court said sum of twenty-five dollars upon the officer signing a certification on the subpoena that at the time of the appearance he was off duty and not otherwise required to report to work.

(b) When a law enforcement officer is subpoenaed by the Department of Environmental Quality for the purpose of appearing and giving testimony in any proceeding for judicial review of administrative action of the Department of Environmental Quality pursuant to any law of this state, including but not limited to such action pursuant to R.S. 30:2024, the Department of Environmental Quality shall deposit with the clerk of court for each subpoena issued, the sum of twenty-five dollars. Any law enforcement officer appearing pursuant to such subpoena shall, whether or not he actually testifies, be paid by the clerk of court said sum of twenty-five dollars upon the officer signing a certification on the subpoena that at the time of the appearance he was off duty and not otherwise required to report to work.

(3) Any sum deposited by the Department of Public Safety and Corrections or the Department of Environmental Quality and paid to a law enforcement officer pursuant to Subparagraph (2)(a) or (b) of this Subsection shall be taxed as costs and assessed against the nonprevailing party in the proceeding for judicial review. Any such sum not paid to a law enforcement officer shall be remitted monthly to the Department of Public Safety and Corrections or the Department of Environmental Quality, as the case may be, by the clerk of court.

I. For the purposes of this Section only, "fire service personnel" includes all persons employed or engaged full-time, part-time, or on a volunteer basis by municipalities or municipal fire departments, parishes or parish fire departments, or fire protection districts for fire fighting or fire prevention duties and services, including employees of the state fire marshal's office.

J. The provisions of this Section shall not release an officer's employer or agency from its responsibility to pay a witness officer in accordance with the Fair Labor Standards Act and all other applicable law; nor shall any provision of this Section increase the obligation of an officer's governmental employer agency to pay, as salary, any amount in excess of the officer's salary in accordance with the Fair Labor Standards Act and all other applicable law.

K. In any judicial proceeding, administrative hearing, deposition, or other circumstance governed by the provisions of this Section which is instituted or prosecuted by or against the state, or any parish, municipality, or other political subdivision, board, or commission, the provisions of R.S. 13:4521 and R.S. 13:4533 shall control with respect to the responsibilities of such governmental entities for the witness fees provided herein.

Added by Acts 1983, No. 220, §2. Acts 1984, No. 737, §1; Acts 1985, No. 428, §1, eff. July 10, 1985; Acts 1986, No. 417, §1; Acts 1987, No. 795, §1, eff. July 20, 1987; Acts 1988, No. 969, §1; Acts 1989, No. 365, §1; Acts 1991, No. 206, §1, eff. July 2, 1991; Acts 1992, No. 363, §1; Acts 1993, No. 978, §§1, 2, eff. June 25, 1993; Acts 1993, No. 996, §1; Acts 1995, No. 507, §1; Acts 1995, No. 1208, §1, eff. June 29, 1995; Acts 2006, No. 646, §1, eff. July 1, 2006.



RS 13:3663 - Witnesses summoned for deposition or deposed; fees and mileage

§3663. Witnesses summoned for deposition or deposed; fees and mileage

A. Any person not a party to a civil action who is subpoenaed and appears for deposition or whose deposition is taken shall receive the same fees and mileage as if subpoenaed for attendance as a witness at a trial or hearing in a civil action pending in the district court.

B. The expense of such fees and mileage shall be paid by the party subpoenaing the witness for deposition or causing the deposition to be taken and shall be considered as costs of court.

C. The provisions of this Section shall not apply to expert witnesses, whose compensation shall be as otherwise provided by law.

Acts 1988, No. 274, §1.



RS 13:3664 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3664. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3665 - Competency of witnesses

§3665. Competency of witnesses

The competent witness in any civil proceeding in court or before a person having authority to receive evidence shall be a person of proper understanding.



RS 13:3666 - Compensation of expert witnesses; costs of medical reports and copies of hospital records; land surveyors

§3666. Compensation of expert witnesses; costs of medical reports and copies of hospital records; land surveyors

A. Witnesses called to testify in court only to an opinion founded on special study or experience in any branch of science, or to make scientific or professional examinations, and to state the results thereof, shall receive additional compensation, to be fixed by the court, with reference to the value of time employed and the degree of learning or skill required.

B. The court shall determine the amount of the fees of said expert witnesses which are to be taxed as costs to be paid by the party cast in judgment either:

(1) From the testimony of the expert relative to his time rendered and the cost of his services adduced upon the trial of the cause, outside the presence of the jury, the court shall determine the amount thereof and include same.

(2) By rule to show cause brought by the party in whose favor a judgment is rendered against the party cast in judgment for the purpose of determining the amount of the expert fees to be paid by the party cast in judgment, which rule upon being made absolute by the trial court shall form a part of the final judgment in the cause.

C. In either manner provided in Subsection B, the court shall also determine and tax as costs, to be paid by the party cast in judgment, the reasonable and necessary cost of medical reports and copies of hospital records.

D. In all civil cases in which the trial court, on its own motion or on motion of a party, has appointed a person who is registered as a professional land surveyor, pursuant to R.S. 37:693(B)(4), to be called as an expert to assist it in the adjudication of any case in which professional land surveying skills may aid the court, the court shall make arrangements for the timely payment of reasonable and customary fees for the services sought to be rendered.

Amended by Acts 1960, No. 114, §1; Acts 1980, No. 618, §1; Acts 1986, No. 207, §1; Acts 1992, No. 369, §1.



RS 13:3667 - Physicians not required to attend court if life of patients would be endangered

§3667. Physicians not required to attend court if life of patients would be endangered

Physicians living more than ten miles from the seat of justice shall not be compelled to attend the court as witnesses in civil cases whenever in their opinion the life of any of their patients might be endangered by their attendance upon the court, but such physician will immediately forward to the court a sworn certificate stating the facts which in his opinion render his attendance impossible under the circumstances. However, at the request of either party to the suit in which the subpoena is issued the court may order the testimony of such physician to be taken summarily in due course after notice given to the other party.



RS 13:3667.1 - Legislators, legislative officials, and personnel not required to appear as witnesses in court or at administrative proceedings

§3667.1. Legislators, legislative officials, and personnel not required to appear as witnesses in court or at administrative proceedings

A. Members of the legislature, the clerk of the House of Representatives, the secretary of the Senate, and employees of the House of Representatives, the Senate, and the Legislative Bureau, when such persons are serving or employed full time during a session of the legislature, shall not be compelled to attend any court or administrative proceedings as witnesses during any session of the legislature or at any time during which such persons are engaged in activities in connection with or ordered by the legislature or any legislative committee or subcommittee, or any other committee or commission appointed by the governor or other person authorized by law or legislative resolution to make such appointment. The provisions of this Subsection shall not apply in any criminal felony case wherein the member, clerk, secretary, or employee whose attendance is sought is a material, factual witness to the crime or any element of the crime.

B. Legislative employees shall not be exempt from such attendance unless their legislative service or employment is certified to the court by an affidavit executed by the presiding officer or the clerk or secretary of the respective house.

C. Upon notifying the proper court of the issuance of a subpoena contrary to the provisions of this Section, and after presenting the court with the proper identification or certification, the court shall quash the subpoena. The court's decision whether to quash such a subpoena shall be an appealable order.

Added by Acts 1966, No. 29, §1. Amended by Acts 1974, No. 177, §1; Acts 2004, No. 873, §1; Acts 2006, No. 690, §2, eff. June 29, 2006.



RS 13:3667.2 - Governor's compelled appearance in court; procedure; appeal

§3667.2. Governor's compelled appearance in court; procedure; appeal

A. Except as provided herein, the governor of the state of Louisiana may not be compelled to attend court as a witness during his term of office in any civil or in any criminal misdemeanor case in which he is not personally a defendant, provided however, he shall be compelled to attend as a witness if he is an alleged eye witness to the incident giving rise to the case.

B. Any party litigant in a civil case or in a criminal misdemeanor case who is seeking to compel the attendance of the governor as a witness shall file a written motion with the Nineteenth Judicial District Court setting forth the facts sought to be proved by the governor's testimony and the relevance of such facts to the case, and the basis for the mover's belief that the governor has knowledge of such facts, and requesting that the court issue an order setting a date and time for a hearing on the matter. If the judge determines that the motion is well-founded and that denial of the motion(s) may prejudice the case of the mover, the judge shall order a hearing and shall notify the mover and the governor of the hearing time and date by certified mail, return receipt requested, and the hearing shall be conducted in open court. At that time, the governor may present evidence or argument in opposition. If after the hearing, the court determines that the mover has established that the governor is necessary to the case, it shall issue a subpoena as sought.

C. An order rendered hereunder shall be deemed appealable and may be appealed by any party within fifteen days to the court which has appellate jurisdiction in the case. An appeal from an order requiring a subpoena to be issued shall suspend the enforcement of the order and of any such subpoena.

Added by Acts 1976, No. 591, §1.



RS 13:3667.3 - Statewide elected officials, members of the legislature, legislative personnel, appointed heads of state departments, compelled appearance as witness in court or at administrative proceeding, hearing required

§3667.3. Statewide elected officials, members of the legislature, legislative personnel, appointed heads of state departments, compelled appearance as witness in court or at administrative proceeding, hearing required

A.(1) A party litigant in a civil case or in a criminal misdemeanor case seeking to compel the attendance of a statewide elected official, or the head of any department of the state of Louisiana appointed to the position by the governor, as a witness in a suit that arises out of, or in connection with, the person's exercise of his duties as an official of the state, shall file a written motion with the proper court requesting a hearing on the matter. The motion shall set forth the facts sought to be proved by the person's testimony, the relevance of those facts to the case, and the basis for the mover's belief that such person has knowledge of those facts. This Subsection shall not apply to any person who is subpoenaed as a prospective factual witness to an incident resulting in criminal prosecution.

(2) If the judge determines that the motion is well-founded and that denial of the motion may prejudice the case of the mover, the judge shall order a hearing and shall notify the mover and the witness of the hearing time and date by certified mail, return receipt requested, and the hearing shall be conducted in open court. At that time, the witness may present evidence or argument in opposition. After the hearing, if the court determines that the mover has established that the witness is necessary to the case, it shall issue a subpoena as sought. The court's ruling shall be an appealable order.

B. For purposes of this Section:

(1) "Legislative employee" means the clerk of the House of Representatives, the secretary of the Senate, or an employee of the House of Representatives, the Senate, or the Legislative Bureau.

(2) "Member" means a sitting or former member of the Louisiana Legislature.

C.(1)(a) Any party litigant seeking to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any civil or criminal case shall file a written motion with the court requesting a hearing on the matter. The motion shall set forth in detail the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the case, the basis for the mover's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise available or otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution. If after examination of the record, the judge determines that the motion is well-founded, that denial of the motion may prejudice the case of the mover, and that the mover has made a sound argument supported in law and jurisprudence that the legislative privilege is inapplicable to the facts sought to be proved, the judge shall order a hearing in accordance with Paragraph (2) of this Subsection.

(b)(i) Any judge on his own motion seeking to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any civil or criminal case shall enter into the record his intent to compel such attendance. Thereafter, the court shall provide, in writing, the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the case, the basis for the judge's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(ii) In a district court having a single judge, the judge shall appoint a district judge of an adjoining district or a lawyer domiciled in the judicial district who has the qualifications of a district judge to conduct the hearing required in Paragraph (2) of this Subsection. In a district court having two judges, the other judge of the court shall conduct the hearing. Such order of the court appointing a judge ad hoc shall be entered on its minutes, and a certified copy of the order together with a written copy of the information required in Item (i) of this Subparagraph shall be sent to the judge ad hoc. In a district court having more than two judges, the hearing shall be conducted by another judge of the district court through the random process of assignment in accordance with the provisions of Code of Civil Procedure Article 253.1.

(2) Prior to the issuance of a subpoena commanding the appearance or testimony of a member or legislative employee, a hearing shall be conducted in accordance with the following provisions:

(a) Notice of the hearing must be provided to all parties, the member or legislative employee, and the attorney general. In the case of a member or employee of the House of Representatives, notice must also be made to the clerk of the House of Representatives, and in the case of a member or employee of the Senate, notice must also be made upon the secretary of the Senate at their respective offices in the State Capitol building.

(b) Notice may be served by sheriff or by certified mail, return receipt requested, and shall be served a minimum of fifteen days prior to the date of the hearing.

(c) The content of the notice shall include the facts sought to be proved by the member's or legislative employee's testimony, the relevance of those facts to the case, the basis for the belief that the member or employee has personal knowledge of those facts, and a supported statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(d) At the hearing, the member, legislative employee, or attorney general may each question the requesting party regarding the content of the notice and may present evidence or argument in opposition to the issuance of a subpoena or other order compelling discovery.

(e) The provisions of R.S. 13:3667.1 shall apply to the scheduling of the hearing and all other court proceedings.

(3) After the hearing, if the court determines that the member's or legislative employee's testimony is necessary to the case and that the testimony is not privileged, it shall issue the subpoena or order.

(4) A member or legislative employee may, by affidavit, waive the hearing requirement of this Subsection with respect to his appearance as a witness or deponent. In the case of an employee, if the testimony being sought is privileged or otherwise confidential under law belonging to or inuring to the benefit of the legislature or a member thereof, the waiver shall include the concurrence of the presiding officer of either house of the legislature or the member, as applicable, evidenced by his signature on the affidavit.

(5) Any subpoena to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any civil or criminal case which is not issued in strict conformity with the provisions of this Subsection is void ab initio.

D.(1)(a) Any party to an administrative proceeding seeking to compel the attendance of a member of the legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in the proceeding shall file a written motion with the agency, subordinate presiding officer, or administrative law judge, as applicable, requesting a hearing on the matter. The motion shall set forth in detail the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the proceeding, the basis for the mover's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise available or otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution. If after examination of the record, the agency, subordinate presiding officer, or administrative law judge, as applicable, determines that the motion is well-founded, that denial of the motion may prejudice the case of the mover, and that the mover has made a sound argument supported in law and jurisprudence that the legislative privilege is inapplicable to the facts sought to be proved, the agency, subordinate presiding officer, or administrative law judge, as applicable, shall order a hearing in accordance with Paragraph (2) of this Subsection.

(b)(i) Any agency on its own motion or any subordinate presiding officer or administrative law judge on his own motion seeking to compel the attendance of a member of the Louisiana Legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any administrative proceeding shall enter into the record its or his intent to compel such attendance. Thereafter, the agency, officer, or judge shall provide, in writing, the facts sought to be proved by the member's or employee's testimony, the relevance of those facts to the proceeding, the basis for the agency's, officer's, or judge's belief that the member or employee has personal knowledge of those facts, and a statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(ii) The agency, subordinate presiding officer, or administrative law judge shall appoint or otherwise arrange for another subordinate presiding officer or administrative law judge to conduct the hearing required in Paragraph (2) of this Subsection.

(2) Prior to the issuance of a subpoena commanding the appearance or testimony of a member of the legislature or legislative employee pursuant to Paragraph (1) of this Subsection, a hearing shall be conducted in accordance with the following provisions:

(a) Notice of the hearing must be provided to all parties, the member or legislative employee, and the attorney general. In the case of a member or employee of the House of Representatives, notice must also be made to the clerk of the House of Representatives, and in the case of a member or employee of the Senate, notice must also be made upon the secretary of the Senate at their respective offices in the State Capitol building.

(b) Notice may be served by sheriff or by certified mail, return receipt requested, and shall be served a minimum of fifteen days prior to the date of the hearing.

(c) The content of the notice shall include the facts sought to be proved by the member's or legislative employee's testimony, the relevance of those facts to the proceeding, the basis for the belief that the member or employee has personal knowledge of those facts, and a supported statement as to why such testimony is not otherwise privileged under the privileges and immunities provision of Article III, Section 8 of the Louisiana Constitution.

(d) At the hearing, the member, legislative employee, or attorney general may each question the requesting party regarding the content of the notice and may present evidence or argument in opposition to the issuance of a subpoena or other order compelling discovery.

(e) The provisions of R.S. 13:3667.1 shall apply to the scheduling of the hearing and all other administrative proceedings.

(3) After the hearing, if the agency, subordinate presiding officer, or administrative law judge, as applicable, determines that the member's or legislative employee's testimony is necessary to the proceeding and that the testimony is not privileged, the agency, officer, or judge shall issue the subpoena or order.

(4) A member or legislative employee may, by affidavit, waive the hearing requirement of this Subsection with respect to his appearance as a witness or deponent. In the case of an employee, if the testimony being sought is privileged or otherwise confidential under law belonging to or inuring to the benefit of the legislature or a member thereof, the waiver shall include the concurrence of the presiding officer of either house of the legislature or the member, as applicable, evidenced by his signature on the affidavit.

(5) Any subpoena to compel the attendance of a member of the legislature, in his capacity as a state lawmaker, or a legislative employee in his official capacity, as a witness or deponent in any administrative proceeding which is not issued in strict conformity with the provisions of this Subsection is void ab initio.

E. The legislature, member, legislative employee, or attorney general may apply directly to the Supreme Court of Louisiana for supervisory writs upon:

(1)(a) A judge's decision to hold a hearing or to issue a subpoena commanding the attendance of the member or employee, or other order compelling discovery.

(b) An agency's, subordinate presiding officer's, or administrative law judge's decision to hold a hearing or to issue a subpoena commanding the attendance of the member or employee, or other order compelling discovery.

(2)(a) The failure of a judge to appoint a judge ad hoc to conduct the hearing when such appointment is required in Paragraph (C)(1) of this Section.

(b) The failure of an agency, subordinate presiding officer, or administrative law judge to appoint or otherwise arrange for an administrative law judge to conduct the hearing when such appointment or alternative arrangement is required in Paragraph (D)(1) of this Section.

Acts 1984, No. 709, §1; Acts 2004, No. 873, §1; Acts 2006, No. 690, §2, eff. June 29, 2006; Acts 2008, No. 374, §3, eff. June 21, 2008; Acts 2012, No. 519, §3.



RS 13:3668 - Saint Ursuline Nuns; not compelled to appear in court; taking of deposition

§3668. Saint Ursuline Nuns; not compelled to appear in court; taking of deposition

No member of the religious order called the Saint Ursuline Nuns, established in the city of New Orleans, shall be compelled by any writ or process whatever to appear in any court to give testimony or be examined as witness in any court whatever, but the deposition of such member shall be taken in the convent of the Ursuline Nuns, under such rules, regulations and restrictions as are prescribed for the taking of testimony when the witness resides in any other parish than that in which the suit is pending.



RS 13:3669 - Witness not compelled to appear at subsequent term until paid

§3669. Witness not compelled to appear at subsequent term until paid

Any witness who may have been summoned to attend any of the courts of this state, to testify in a civil case, and shall have attended, claimed and received a certificate therefor, shall not again be compelled to obey any summons for attending said court in the case, at a subsequent term, until he be paid by the party by whom he was summoned; provided, the witness shall have made a demand for payment in writing upon the party who had him summoned, or his attorney, when he resides out of the parish, not less than thirty days before the first day of the subsequent term at which his attendance may be then required.



RS 13:3670 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3670. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3671 - Fees and mileage of witness residing or employed within parish, or outside parish but within twenty-five miles of court; fees and costs taxable

§3671. Fees and mileage of witness residing or employed within parish, or outside parish but within twenty-five miles of court; fees and costs taxable

A witness residing or employed in the parish where the court is situated, or a witness who resides or is employed outside of such parish but within twenty-five miles from the courthouse where the trial or hearing is to be held, who attends court in compliance with a subpoena is entitled to receive a fee of eight dollars a day for every day he is in attendance at court, and mileage at the rate of sixteen cents a mile for the distance he is required to travel in going to and returning from the place where the court is held.

The fees and mileage of not more than six witnesses subpoenaed by each party may be taxed as costs of court. The fees and mileage of witnesses in excess of that number shall be paid by the party who subpoenaed them.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1962, No. 69, §1; Acts 1977, No. 315, §1.



RS 13:3672 - Court shall not require notary to produce original act, unless signature thereon at issue

§3672. Court shall not require notary to produce original act, unless signature thereon at issue

A court shall not require a notary to produce an original act passed before him, in response to a subpoena duces tecum, unless the genuineness of a signature thereon is at issue.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3711 - Legislative journals; conclusively presumptive

PART II. EVIDENCE IN GENERAL

§3711. Legislative journals; conclusively presumptive

The official journals of legislative proceedings, which are self-authenticating under Chapter 9 of the Louisiana Code of Evidence, shall be conclusively presumptive of the existence and contents of the originals and of any act, transactions, or occurrence of which said journals were made.

Acts 2006, No. 826, §2.



RS 13:3712 - Copies as prima facie proof; judicial notice of municipal and parochial ordinances

§3712. Copies as prima facie proof; judicial notice of municipal and parochial ordinances

A.(1) Certified copies of books, records, papers, or other documents of the state of Louisiana and its departments, boards, and agencies, and of its political subdivisions and their departments, boards, and agencies, and which are made self-authenticating under Chapter 9 of the Louisiana Code of Evidence, shall be prima facie proof of the existence and contents of the originals and of any act, transactions, or occurrence or event as a memorandum of which said books, records, papers, or documents were kept or made.

(2) Audio or video recordings or electronic images of the proceedings of either house of the Louisiana Legislature or one of its committees which are made self-authenticating under Chapter 9 of the Louisiana Code of Evidence shall be prima facie proof of the existence and contents of the respective proceeding contained on the recording or image.

B. All courts of record in the state shall take judicial cognizance of the municipal ordinances and parochial ordinances which may be enacted by governing authority of any town, city, municipality, or parish within their respective jurisdictions whenever certified copies of such ordinances have been filed with the clerk of said court. The clerk shall keep a record of such ordinances filed with him. It shall not be necessary to file more than one copy of any ordinance with the clerk in order that judicial cognizance be taken thereof. Such certified copies may be filed with the various clerks of court either by the proper custodian of the ordinances of respective town, city, municipality or parish, or any lawful officer of the court.

Amended by Acts 1958, No. 316, §1; Acts 1988, No. 515, §6, eff. Jan. 1, 1989; Acts 2006, No. 826, §2.



RS 13:3712.1 - Labor reports; child and spousal support proceedings; prima facie proof

§3712.1. Labor reports; child and spousal support proceedings; prima facie proof

Notwithstanding the provisions of R.S. 13:3712, whenever a copy of a self-authenticating report from the Louisiana Workforce Commission, or from any state or federal reporting agency, is offered in evidence in any child or spousal support proceeding, it shall be received by the court as prima facie proof of its contents.

Acts 1997, No. 604, §2; Acts 2008, No. 743, §7.



RS 13:3713 - Federal enactments, regulations, decisions, prima facie evidence

§3713. Federal enactments, regulations, decisions, prima facie evidence

The official records and other documents, being enactments or regulations or decisions or rulings or proceedings or reports or other official acts, of the congress or any federal executive department or subdivision therein, or of any federal court or commission or board or agency or public institution, may be evidenced by the federal register or by a printed book or pamphlet or periodical purporting to be published by the U.S. Government Printing Office at Washington, D.C., by authority, which shall be received in all courts and proceedings of this state and by all officers of this state as prima facie evidence of the records, documents, enactments, regulations, decisions, rulings, proceedings, reports or other official acts of the departments, subdivisions, courts, commissions, boards, agencies or public institutions from which they purport to emanate, and the same may be read and referred to as such in any and all courts of this state.



RS 13:3713.1 - E911" tape recordings or records; court order; certified copies; attestation

§3713.1. "E911" tape recordings or records; court order; certified copies; attestation

A. Whenever a certified copy of any record or tape recording of any participating agency within a communication district operating an Enhanced Universal Emergency Number Service or Enhanced 911 Service is offered in evidence or when any court of competent jurisdiction has ordered the production of any record or recording of any participating agency within a communication district, a certified copy of such record or tape recordings, attested to by the custodian for the participating agency, shall be received in evidence with the same force and effect as though the original record or tape recording were produced, and it shall be sufficient compliance with any order of court to furnish copies so certified.

B. A participating agency within a communication district operating an Enhanced Universal Emergency Number Service or Enhanced 911 Service shall retain and preserve each tape recording reel or unit for a period of not less than ninety days after the reel or unit is considered fully used and is removed from the function of recording calls and conversations. During this ninety-day period, the recorded content shall not be deleted or erased or removed by taping other conversations on the same tape.

Acts 1995, No. 1069, §1, eff. June 29, 1995.



RS 13:3714 - Charts or records of hospitals, other health care providers; admissibility of certified or attested copy; BAC scientific analysis reports

§3714. Charts or records of hospitals, other health care providers; admissibility of certified or attested copy; BAC scientific analysis reports

A. Whenever a certified copy of the chart or record of any hospital, signed by the administrator or the medical records librarian of the hospital in question, or a copy of a bill for services rendered, medical narrative, chart, or record of any other state health care provider, as defined by R.S. 40:1299.39(A)(1) and any other health care provider as defined in R.S. 40:1299.41(A), certified or attested to by the state health care provider or the private health care provider, is offered in evidence in any court of competent jurisdiction, it shall be received in evidence by such court as prima facie proof of its contents, provided that the party against whom the bills, medical narrative, chart, or record is sought to be used may summon and examine those making the original of the bills, medical narrative, chart, or record as witnesses under cross-examination.

B. In any civil action, whenever a certified copy of Louisiana Department of Public Safety and Corrections, office of state police crime laboratory, scientific analysis report of the blood alcohol concentration (BAC) test results of any person is offered in evidence in any court of competent jurisdiction, it shall be received in evidence by such court as prima facie proof of its contents, provided that the party against whom the scientific analysis report is sought to be used may summon and examine those making the report of the blood alcohol concentration as witnesses under cross-examination.

C. Notwithstanding the provisions of this Section to the contrary, in any civil action, whenever the blood alcohol concentration (BAC) test results are from a source other than the office of state police crime laboratory of the Department of Public Safety and Corrections, if a timely challenge is raised in a court of competent jurisdiction to the authenticity, reliability, or accuracy of the test results, or to the lack of a proper foundation for the admissibility of the test results into evidence, the court shall conduct a hearing to determine the validity of the challenge and, if it finds that the challenge is well-founded, the court may rule the blood alcohol concentration test results inadmissible. The provisions of this Subsection shall not apply to a proceeding to suspend or disqualify a driver's license pursuant to R.S. 32:661 et seq., R.S. 32:414, or R.S. 32:414.2.

Acts 1984, No. 92, §1; Acts 1999, No. 1261, §1; Acts 2005, No. 52, §1; Acts 2008, No. 679, §1, eff. July 1, 2008.



RS 13:3715 - Court order for chart or record of state operated health care facility; certified copy as sufficient compliance

§3715. Court order for chart or record of state operated health care facility; certified copy as sufficient compliance

Whenever a certified copy of a chart or record of any state operated health care facility is offered in evidence or when any court of competent jurisdiction has ordered the production of any chart or record of a state operated health care facility, certified copies of such chart or record, signed by the administrator or the medical records librarian of such hospital and attested by the seal of the hospital, shall be received in evidence with the same force and effect as though the original document were produced, and it shall be a sufficient compliance with any such order of court to furnish copies so certified.

Amended by Acts 1977, No. 294, §1.



RS 13:3715.1 - Medical or hospital records of a patient; subpoena duces tecum and court order to a health care provider; reimbursement for records produced

§3715.1. Medical or hospital records of a patient; subpoena duces tecum and court order to a health care provider; reimbursement for records produced

A. As used in this Section, the following terms shall have the respective meanings ascribed thereto:

(1) Patient "records" shall not be deemed to include x-rays, electrocardiograms, and like graphic matter unless specifically referred to in the subpoena, summons, or court order.

(2) "Health care provider" shall mean a person, partnership, corporation, facility, or institution defined in R.S. 40:1299.41(A).

B. The exclusive method by which medical, hospital, or other records relating to a person's medical treatment, history, or condition may be obtained or disclosed by a health care provider, shall be pursuant to and in accordance with the provisions of R.S. 40:1299.96 or Code of Evidence Article 510, or a lawful subpoena or court order obtained in the following manner:

(1) A health care provider shall disclose records of a patient who is a party to litigation pursuant to a subpoena issued in that litigation, whether for purposes of deposition or for trial and whether issued in a civil, criminal, workers' compensation, or other proceeding, but only if: the health care provider has received an affidavit of the party or the party's attorney at whose request the subpoena has been issued that attests to the fact that such subpoena is for the records of a party to the litigation and that notice of the subpoena has been mailed by registered or certified mail to the patient whose records are sought, or, if represented, to his counsel of record, at least seven days prior to the issuance of the subpoena; and the subpoena is served on the health care provider at least seven days prior to the date on which the records are to be disclosed, and the health care provider has not received a copy of a petition or motion indicating that the patient has taken legal action to restrain the release of the records. If the requesting party is the patient or, if represented, the attorney for the patient, the affidavit shall state that the patient authorizes the release of the records pursuant to the subpoena. No such subpoena shall be issued by any clerk unless the required affidavit is included with the request.

(2) Any attorney requesting medical records of a patient, who is not a party to the litigation in which the records are being sought may obtain the records by written authorization of the patient whose records are being sought or if no such authorization is given, by court order, as provided in Paragraph (5) hereof.

(3) Any attorney requesting medical records of a patient who is deceased may obtain the records by subpoena, as provided in Paragraph (1) hereof, by written authorization of the person authorized under Louisiana Civil Code Article 2315.1 or the executor or administrator of the deceased's estate, or by court order, as provided in Paragraph (5) hereof.

(4) Any subpoena for medical records issued by the office of workers' compensation administration in the Louisiana Workforce Commission, or by a hearing officer or agent employed by such office, shall for all purposes be considered a subpoena within the meaning of this Section.

(5) A court shall issue an order for the production and disclosure of a patient's records, regardless of whether the patient is a party to the litigation, only: after a contradictory hearing with the patient, or, if represented, with his counsel of record, or, if deceased, with those persons identified in Paragraph (3) hereof, and after a finding by the court that the release of the requested information is proper; or with consent of the patient.

(6) Records of the identity, diagnosis, prognosis, or treatment of any patient which are maintained in connection with the performance of any program or activity relating to substance or alcohol abuse, education, training, treatment, rehabilitation, or research, which is conducted, regulated, or directly or indirectly assisted by any department or agency of the United States shall be confidential and disclosed only for the purposes and under the circumstances expressly authorized in 42 CFR Part 2. Under this Section, said programs shall include but not be limited to any alcohol or substance abuse clinic or facility operated by the Department of Health and Hospitals. No subpoena or court order shall compel disclosure of any record or patient-identifying information of an individual who has applied for or been given diagnosis or treatment for alcohol or drug abuse in a federally assisted program, unless said court order or subpoena meets the criteria set forth in 42 CFR 2.61, 2.64, or 2.65. No health care provider, employee, or agent thereof shall be held civilly or criminally liable for refusing to disclose protected alcohol and substance abuse records or patient-identifying information unless first presented with a valid consent signed by the individual, which complies with 42 CFR 2.31 or a court order and subpoena which complies with 42 CFR Part 2.

C. No health care provider, employee, or agent thereof shall be held civilly or criminally liable for disclosure of the records of a patient pursuant to the procedure set forth in this Section, R.S. 40:1299.96, or Code of Evidence Article 510, provided that the health care provider has not received a copy of the petition or motion indicating that legal action has been taken to restrain the release of the records.

D. Unless the subpoena or court order otherwise specifies, it shall be sufficient compliance therewith if the health care provider delivers by registered or certified mail, at least forty-eight hours prior to the date upon which production is due, or delivers by hand on the date upon which production is due a true and correct copy of all records described in such subpoena. However, no subpoena or court order shall require the production of original, nonreproducible materials and records unless accompanied by a court order or stipulation of the parties and the health care provider which specifies the person who will be responsible for the care of the items to be produced, the date and manner of the return to the provider of the items to be produced, and that the items to be produced are not to be destroyed or subject to destructive testing. Any subpoena duces tecum not timely served shall be quashed by the trial court without the necessity of an appearance by the hospital, health care facility, or medical physician.

E. The records shall be accompanied by the certificate of the health care provider or other qualified witness, stating in substance each of the following:

(1) That the copy is a true copy of all records described in the subpoena.

(2) That the records were prepared by the health care provider in the ordinary course of the business of the health care provider at or near the time of the act, condition, or event.

F. If the health care provider has none of the records described, or only part thereof, the health care provider shall so state in the certificate, and deliver the certificate and such records as are available.

G. The health care provider shall be reimbursed by the person causing the issuance of the subpoena, summons, or court order in accordance with the provisions of R.S. 40:1299.96.

H. Notwithstanding any other provision of law to the contrary, no health care provider, as defined in R.S. 40:1299.96, shall be required to grant access to or copying of photographs, or both, of any minor or part of a minor's body who is alleged to be the victim of child sexual abuse unless a court of competent jurisdiction, after a contradictory hearing at which the health care provider may but need not be present, orders the health care provider to grant access to or copying of said photographs to the moving party's counsel of record or experts qualified in the medical diagnosis of child sexual abuse, or to both. The court's order granting the access to or copying of said photographs shall be limited to the movant's counsel of record or the experts qualified in the medical diagnosis of child sexual abuse, or both; shall be limited solely to use of said photographs for the purposes of trial preparation; shall prohibit further copying, reproduction, or dissemination of said photographs; and shall prohibit counsel of record or the experts qualified in the medical diagnosis of child sexual abuse from allowing any other person access to said photographs without court order and for good cause shown.

I. A coroner, deputy coroner, or other assistant, while acting in his official capacity relating to a physical or mental investigation and examination or an investigation into the cause and manner of a death, is exempt from complying with the provisions of this Section.

J. The Louisiana State Board of Medical Examiners, Louisiana State Board of Dentistry, Louisiana State Board of Psychologists, Louisiana State Board of Nursing, Louisiana Board of Pharmacy, Louisiana State Board of Social Work Examiners, Louisiana State Board of Physical Therapy Examiners, and the Louisiana State Board of Chiropractic Examiners, while acting in an official capacity relating to an investigation of an individual over whom such board has regulatory authority shall be exempt from complying with the notice provisions of this Section when the subpoena clearly states that no notice or affidavit is required. Notwithstanding any privilege of confidentiality recognized by law, no health care provider or health care institution with which such health care provider is affiliated shall, acting under any such privilege, fail or refuse to respond to a lawfully issued subpoena of such board for any medical information, testimony, records, data, reports or other documents, tangible items, or information relative to any patient treated by such individual under investigation; however, the identity of any patient identified in or by such records or information shall be maintained in confidence by such board and shall be deemed a privilege of confidentiality existing in favor of any such patient. For the purpose of maintaining such confidentiality of patient identity, such board shall cause any such medical records or the transcript of any such testimony to be altered so as to prevent the disclosure of the identity of the patient to whom such records or testimony relates.

K. Any attorney who causes the issuance of a subpoena or court order for medical, hospital, or other records relating to a person's medical treatment, history, or condition and who intentionally fails to provide notice to the patient or to the patient's counsel of record in accordance with the requirements of this Section shall be subject to sanction by the court.

L. No provision of this Section shall preclude a patient from personally receiving a copy or synopsis of his medical records as provided by law.

Added by Acts 1979, No. 75, §1; Acts 1987, No. 802, §1; Acts 1992, No. 660, §1; Acts 1993, No. 988, §1; Acts 1995, No. 1250, §2; Acts 1999, No. 793, §1; Acts 2001, No. 375, §1; Acts 2001, No. 396, §1; Acts 2004, No. 252, §1; Acts 2006, No. 370, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 13:3715.2 - Repealed by Acts 1995, No. 1250, 4.

§3715.2. Repealed by Acts 1995, No. 1250, §4.



RS 13:3715.3 - Peer review committee records; confidentiality

§3715.3. Peer review committee records; confidentiality

A. Notwithstanding the provisions of R.S. 44:7(D) or any other law to the contrary, all records, notes, data, studies, analyses, exhibits, and proceedings of:

(1) Any public hospital committee, medical organization peer review committee, any nationally recognized improvement agency or commission, including but not limited to the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or any committee or agency thereof, or any healthcare licensure agency of the Louisiana Department of Health and Hospitals, public hospital board while conducting peer reviews, dental association peer review committee, professional nursing association peer review committee, extended care facility committee, nursing home association peer review committee, peer review committee of a group medical practice of twenty or more physicians, peer review committee of a freestanding surgical center licensed pursuant to R.S. 40:2131 et seq., or health maintenance organization peer review committee, including but not limited to the credentials committee, the medical staff executive committee, the risk management committee, or the quality assurance committee, any committee determining a root cause analysis of a sentinel event, established under the bylaws, rules, or regulations of such organization or institution, or

(2) Any hospital committee, the peer review committees of any medical organization, dental association, professional nursing association, nursing home association, social workers association, group medical practice of twenty or more physicians, nursing home, ambulatory surgical center licensed pursuant to R.S. 40:2131 et seq., ambulance service company, health maintenance organization, any nationally recognized improvement agency or commission, including but not limited to the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or any committee or agency thereof, or any healthcare licensure agency of the Louisiana Department of Health and Hospitals, or healthcare provider as defined in R.S. 40:1299.41(A), or extended care facility committee, including but not limited to the credentials committee, the medical staff executive committee, the risk management committee, or the quality assurance committee, any committee determining a root cause analysis of a sentinel event, established by the peer review committees of a medical organization, dental organization, group medical practice of twenty or more physicians, social workers association, ambulatory surgical center licensed pursuant to R.S. 40:2131 et seq., ambulance service company, health maintenance organization, or healthcare provider as defined in R.S. 40:1299.41(A), or private hospital licensed under the provisions of R.S. 40:2100 et seq., shall be confidential wherever located and shall be used by such committee and the members thereof only in the exercise of the proper functions of the committee and shall not be available for discovery or court subpoena regardless of where located, except in any proceedings affecting the hospital staff privileges of a physician, dentist, psychologist, or podiatrist, the records forming the basis of any decision adverse to the physician, dentist, psychologist, or podiatrist may be obtained by the physician, dentist, psychologist, or podiatrist only. However, no original record or document, which is otherwise discoverable, prepared by any person, other than a member of the peer review committee or the staff of the peer review committee, may be held confidential solely because it is the only copy and is in the possession of a peer review committee.

B. No employee, physician, dentist, public or private hospital, organization, or institution furnishing information, data, reports, or records to any such committee with respect to any patient examined or treated by such physician or dentist or confined in such hospital or institution shall be liable in damages to any person by reason of furnishing such information.

C. No member of any such committee designated in Subsection A of this Section or any sponsoring entity, organization, or association on whose behalf the committee is conducting its review shall be liable in damages to any person for any action taken or recommendation made within the scope of the functions of such committee if such committee member acts without malice and in the reasonable belief that such action or recommendation is warranted by the facts known to him.

D. Medicaid or Medicare benefits or insurance benefits provided by a private insurer shall not be denied to any person due to inability to secure records or proceedings referred to in this Section.

E. Nothing contained herein shall be construed to prevent disclosure of such data to appropriate state or federal regulatory agencies which by statute or regulation are otherwise entitled to access to such data.

F. Nothing herein shall be construed to prevent disclosure of a patient's hospital record, as defined by R.S. 40:2144, to the patient or his duly authorized representative.

G.(1) As used in this Subsection, the following terms shall mean:

(a) "Board" means the Louisiana State Board of Medical Examiners, Louisiana State Board of Dentistry, Louisiana State Board of Psychologists, Louisiana State Board of Nursing, Louisiana Board of Pharmacy, as well as any Louisiana licensing and regulatory board or agency whose licensees, certificate holders, or registrants are subject to any form of peer review identified in Subsection A of this Section.

(b) "Licensee" means an individual who possesses a license, certificate, or registration duly issued by a board, or an individual who has made application for such a license, certificate, or registration.

(2) The boards defined in Subparagraph (1)(a) of this Subsection are hereby designated as appropriate state regulatory agencies as provided by Subsection E of this Section. Any board whose licensees are subject to any form of peer review identified in Subsection A of this Section shall be granted access to such peer review information, data, reports, or records as that board determines is necessary to an investigation or an adjudication of an individual over whom such board has regulatory authority. The board having access to such peer review information, data, reports, or records shall receive and maintain that information, data, reports, or records as confidential and privileged and shall take measures to preserve its confidentiality, including the assertion of all available evidentiary privileges and protection of patient identification as specified in R.S. 13:3715.1(J).

(3) When such disclosure is requested and made in a manner authorized in Paragraph G(4) of this Subsection, the verbal, written or other disclosure of peer review information, data, reports, or records by any person, committee, hospital, or other peer review entity described in Subsection A of this Section to any board conducting investigation or adjudication functions shall not constitute a waiver of any legal or evidentiary privilege, nor form the basis of any claim or suit for damages or injunctive relief of whatsoever kind or nature, including breach of confidentiality or invasion of privacy or otherwise, nor deprive the person, committee, hospital, or other peer review entity making the disclosure of the benefit of the immunities otherwise provided in Subsections B and C of this Section.

(4) Disclosure is deemed to be authorized in any of the following circumstances:

(a) An interview of a witness or potential witness conducted by a duly authorized officer, employee, or attorney on behalf of the Louisiana board, acting in his or her official capacity, and accompanied by a validly issued investigatory subpoena or subpoena duces tecum.

(b) As part of the production of documents in response to a validly issued investigative subpoena duces tecum by a board.

(c) In response to questions or as part of production of documents at a duly noticed deposition or any other form of discovery authorized under R.S. 49:956(6) in an adjudication proceeding pending before such board.

(d) In response to questions or information provided pursuant to a subpoena or subpoena duces tecum issued in connection with an adjudication proceeding conducted by a board, which hearing may be conducted in executive session to preserve confidentiality of peer review privileged materials, including information, data, reports, and records.

(e) In response to duly authorized discovery as contemplated by the Louisiana Code of Civil Procedure, surveys, statements of deficiencies, and records pertaining to the results of investigations of surveys conducted by or on behalf of any governmental regulatory agency may be discoverable and admissible in a civil action against a healthcare provider if the surveys and related documents are directly related to the type of injury allegedly sustained by the patient at issue in the civil action and the deficiencies have either been admitted by the healthcare provider or have been declared valid through the appellate process established by the administrative agency in charge of reviewing surveys. When a party seeks to admit into evidence surveys, statements of deficiencies, and related documents, any party to a civil action may request and the court, using its discretion, may conduct a voir dire of the witness supporting the surveys and related documents to determine whether the deficiency is based on reliable evidence.

(5) When one or more of the provisions of Paragraph (4) are applicable, no committee or entity listed in Subsection A of this Section and no health care provider or health care institution, including the involved licensee or person over whom such board has regulatory authority, shall refuse to provide verbal, written, or recorded information, data, reports, or records as a witness or otherwise on the basis of the privilege provided in Subsection A of this Section or the healthcare provider - patient privilege provided in Code of Evidence Article 510.

Acts 1983, Act No. 698, §1, eff. July 21, 1983; Acts 1988, No. 689, §1, eff. July 15, 1988; Acts 1990, No. 486, §1; Acts 1991, No. 239, §1; Acts 1993, No. 561, §1; Acts 1993, No. 988, §1; Acts 1995, No. 786, §1, eff. Sept. 1, 1995; Acts 1995, No. 1073, §1; Acts 1995, No. 1163, §1; Acts 1999, No. 764, §1; Acts 1999, No. 1213, §1; Acts 2001, No. 206, §1.



RS 13:3715.4 - Confidentiality of risk management and other information

§3715.4. Confidentiality of risk management and other information

A.(1) The legislature finds and declares that medical professional liability insurers, health care provider professional and public liability trusts created pursuant to R.S. 22:46, the office of risk management, and the Patient's Compensation Fund have professional liability claim information that would facilitate identification of an underlying cause of an unanticipated, adverse patient outcome or a professional liability loss, or both. The purpose of this Section is to encourage a medical professional liability insurer, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, and the Patient's Compensation Fund to use professional liability claim information to conduct studies, review data, and promote practice changes for the purpose of improving patient health care quality or reducing professional liability claims, or both.

(2) Information of any kind, whether created, generated, or compiled by a medical professional liability insurance company, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, or the Patient's Compensation Fund, including but not limited to a third-party administrator or risk manager thereof, to identify an underlying cause of an unanticipated, adverse patient outcome or a professional liability loss, or both, and any risk management or loss prevention conclusion or recommendation shall be deemed confidential and shall not be subject to discovery, produced in response to court subpoena or court order, admitted into evidence in any civil action, or subject to the provisions of R.S. 44:1 et seq., the Public Records Act. The foregoing notwithstanding, factual information that is otherwise discoverable from the health care provider, subject to subpoena to the health care provider, or admissible in evidence shall not be deemed confidential because it has been reviewed or used for purposes of risk management or loss prevention, or both, by a medical professional liability insurer, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, or the Patient's Compensation Fund.

(3) No individual or person involved in creating, generating, compiling, or analyzing such confidential information or who was in attendance at any meeting in which such information is discussed, created, generated, compiled, or analyzed shall be required to testify in any medical review panel proceeding, arbitration proceeding, or civil action as to any discussion, finding, recommendation, opinion, proceeding, or other action of the medical professional liability insurer, health care provider professional and public liability trust created pursuant to R.S. 22:46, the office of risk management, or the Patient's Compensation Fund.

B. Any court order or judgment ordering production or admissibility in evidence of any information described in the provisions of this Section, except an order for an in camera inspection, shall be deemed to be an interlocutory judgment which may cause irreparable injury and shall be subject to appeal pursuant to the provisions of Code of Civil Procedure Article 2081 et seq.

Acts 2005, No. 63, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 13:3715.5 - Confidentiality of communication from health care provider

§3715.5. Confidentiality of communication from health care provider

Any communication, including but not limited to an oral or written statement, gesture, or conduct by a health care provider expressing or conveying apology, regret, grief, sympathy, commiseration, condolence, compassion, or a general sense of benevolence made to a patient, a relative of the patient, or an agent or representative of the patient, shall not constitute an admission as defined in Code of Evidence Article 801(D)(2) or a statement against interest as defined in Code of Evidence Article 804(B)(3), and shall not be admissible in evidence to establish liability or for any other purpose, including impeachment, in a medical review panel proceeding, arbitration proceeding, or civil action brought by or on behalf of the patient or by or on behalf of an heir, survivor, statutory beneficiary, or agent or representative of the patient against the health care provider who made the communication. A statement of fault, however, which is part of, or in addition to, any such communication shall not be made inadmissible pursuant to this Section.

Acts 2005, No. 63, §1.



RS 13:3715.6 - Records of a nonprofit health care quality improvement corporation; testimony; confidentiality

§3715.6. Records of a nonprofit health care quality improvement corporation; testimony; confidentiality

A.(1) The provisions of this Section shall only apply to a nonprofit health care quality improvement corporation, hereinafter referred to as "corporation", which complies with all of the following:

(a) Is established with the assistance and participation of the Department of Health and Hospitals.

(b) Is incorporated in accordance with the Louisiana Nonprofit Corporation Law (R.S. 12:201 et seq.).

(c) Is exempt from taxation in accordance with Section 501(c)(3) of the Internal Revenue Code.

(d) Functions as a statewide public-private partnership through which public agencies, health care providers, health plans, consumers, educational institutions, and quality improvement specialists work collaboratively to improve the quality of health care in Louisiana through activities such as research, reporting of health data and statistics, collection and analysis of population health measures, performance measurement, and evaluation and promotion of clinical guidelines and criteria.

(2) All standards, guidelines, or criteria which are created, developed, or promoted by a corporation, and all opinions, findings, conclusions, decisions, or recommendations made by a corporation, shall have the sole purpose of improving the quality of health care in Louisiana. All such standards, guidelines, or criteria shall be strictly voluntary in nature and may not be used or cited in a civil, criminal, or administrative proceeding to prove a legal standard of care, either to support or negate the liability of a party.

(3) A corporation shall not operate as, or be deemed to be, a peer review committee or entity as provided in R.S. 13:3715.3. No health care provider may delegate, or purport to delegate, any of his legitimate peer review functions to a corporation.

B. As used in this Section, the following terms mean:

(1) "Corporation" means a "corporation" as described in Subsection A of this Section and includes any person or entity who performs any of the functions of such a corporation pursuant to a contract or subcontract.

(2) "Health care provider" means a "health care provider" as defined in R.S. 40:1299.41 or a "state health care provider" as defined in R.S. 40:1299.39.

(3) "Health plan" means a "health plan" as defined in the regulations promulgated pursuant to the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1302d et seq.).

(4) "Non-identifiable information" means information presented in a form and manner that prevents the identification of any individual who is a patient or client of a health care provider or who is covered or insured under a health plan. The information shall be de-identified in accordance with the regulations promulgated pursuant to the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1302d et seq.).

(5)(a) "Quality improvement work product" means any records, data, reports, notes, memoranda, e-mails, minutes, studies, analyses, statements, proceedings, deliberations, opinions, findings, conclusions, decisions, or recommendations made, or any actions taken within the scope of the functions of a corporation specifically related to the quality improvement processes which are:

(i) Created or developed by a nonpublic health care provider or health plan solely for the purposes of reporting to the corporation;

(ii) Reported to the corporation for quality improvement processes;

(iii) Requested by the corporation, including the contents of the request;

(iv) Reported to a health care provider or health plan by the corporation;

(v) Created by a nonpublic health care provider to evaluate corrective actions following a report by or to the corporation; or

(vi) Created or developed by the corporation and which are specifically related to the quality improvement process.

(b) "Quality improvement work product" does not include:

(i) Information, documents, or records otherwise available from original sources merely because they were collected for or submitted to a corporation;

(ii) Documents, investigations, records, or reports otherwise required by law; or

(iii) Reports and information disclosed in accordance with Subsection E of this Section.

C.(1) Quality improvement work product shall be used by a corporation and its directors, officers, employees, staff, and agents only in the exercise of the proper functions of the corporation.

(2) Notwithstanding any other law to the contrary, quality improvement work product and the proceedings and records of a corporation which are specifically related to the quality improvement process shall be privileged and confidential and shall not be subject to any of the following:

(a) Production pursuant to any subpoena, order, or discovery process, or offered or introduced in evidence, in any civil or administrative proceeding.

(b) Production pursuant to any subpoena, order, or discovery process, or offered or introduced in evidence, in any criminal proceeding, except the corporation or another party or entity upon whom a subpoena duces tecum is served shall respond by delivering the records described in the subpoena to the clerk of court, to be sealed by the court and made available only to the parties to the proceeding after an in camera review by the court and after affording the corporation or the possessor of the records an opportunity to argue against disclosure in such proceeding.

(3) This Subsection shall not be construed to prohibit the discovery or use in a civil, criminal, or administrative proceeding of information, documents, or records otherwise available from original sources merely because they were collected for or submitted to a corporation.

(4) This Subsection shall not apply to any information, documents, or records of a peer review committee or entity which is subject to the provisions of R.S. 13:3715.3. The use, disclosure, and discoverability of information, documents, or records of such a peer review committee or entity shall be governed by R.S. 13:3715.3.

(5) No original record or document, which is otherwise discoverable, prepared by any person, other than a director, officer, employee, staff member, or agent of a corporation, may be held confidential solely because it is the only copy and is in the possession of the corporation.

(6) A person or entity who creates, develops, furnishes, or reports any quality improvement work product to a corporation may, by written authorization, permit the corporation or another person or entity to disclose all or part of the quality improvement work product.

D.(1) No director, officer, employee, staff member, or agent of a corporation shall disclose the actions, decisions, proceedings, discussions, or deliberations of a corporation except to the extent necessary for the exercise of the proper functions of the corporation.

(2) Notwithstanding any other law to the contrary, no director, officer, employee, staff member, or agent of a corporation shall be permitted or compelled to testify in any judicial or administrative proceeding, or to respond to any discovery request propounded in the proceeding, regarding the actions, decisions, proceedings, discussions, or deliberations of a corporation.

(3) This Subsection shall not be construed to prohibit a person from disclosing, reporting, or testifying as to information which is obtained independently of the activities of a corporation or which is public information.

E. A corporation may disclose, publish, or release to the public non-identifiable information, including non-identifiable aggregate data, evidence-based information, summary reports, and educational material developed as a result of the quality improvement work product reported to it.

Acts 2007, No. 359, §2.



RS 13:3716 - Deed of sheriff or others authorized to make public sales; prima facie proof of authority

§3716. Deed of sheriff or others authorized to make public sales; prima facie proof of authority

In any petitory action or other suit to try or establish title to immovable property, where the litigant upon whom the onus rests of proving title shall offer in evidence in support thereof the deed of any sheriff, succession representative, trustee in bankruptcy, receiver, constable, auctioneer or other person authorized by the laws of this state or of the United States to make public sales, if the same be fair on its face, be duly recorded and purport to convey title from one person to another, such deed shall be prima facie evidence of the authority of the officer or other functionary who made and delivered it and shall moreover be deemed prima facie proof of such sale.



RS 13:3717 - Uniform proof of statutes law; printed books and pamphlets as prima facie evidence

§3717. Uniform proof of statutes law; printed books and pamphlets as prima facie evidence

Printed books or pamphlets purporting on their face to be the session or other statutes of any of the United States, or the territories thereof, or of any foreign jurisdictions, and to have been printed and published by the authority of any such state, territory, or foreign jurisdiction, or proved to be commonly recognized in its courts, shall be received in the courts of this state as prima facie evidence of such statutes.



RS 13:3718 - Same; construction and citation

§3718. Same; construction and citation

R.S. 13:3717 and 13:3718 shall be interpreted and construed so as to effectuate its general purpose to make uniform the law of those states which enact it, and may be cited as the Uniform Proof of Statutes Law.



RS 13:3719 - Instruments acknowledged before U.S. diplomatic and consular officials admissible in evidence

§3719. Instruments acknowledged before U.S. diplomatic and consular officials admissible in evidence

All deeds and other acts under private signature heretofore acknowledged before any ambassador, minister, charge d'affaires, secretary of legation, consul general, consul, vice-consul, consul, or a notary public of any one of the states of the union, insular possession, territories of the United States, District of Columbia, or a commissioner for the state of Louisiana in any one of the said states or territories, whether the acknowledgement be signed or not signed by the party making it, or whether the acknowledgement be made in the presence of or out of the presence of witnesses, shall be deemed, taken and accepted as prima facie valid and received in evidence without further proof.



RS 13:3720 - Instruments attested by witnesses and accompanied by affidavit; admissible in evidence

§3720. Instruments attested by witnesses and accompanied by affidavit; admissible in evidence

Any deed, counter letter, power of attorney, declaration, contract, or other instrument, under private signature, purporting to be attested by two or more witnesses and accompanied by an affidavit of the vendor or grantor that the same was signed or executed by him, or by an affidavit of one or more such witnesses, made at or after the signing and execution of such deed, counter letter, or other instrument, and setting forth substantially that the instrument was signed or executed by the party or parties thereto in the presence of the affiant or affiants, shall be deemed, taken and accepted, prima facie, and without further proof, as being true and genuine, and shall be so received and accepted in evidence in the courts of Louisiana, without further proof.

In the event that the instrument referred to in the above paragraph is executed outside of the State of Louisiana then the fact that the notary public is one of the witnesses to either the instrument itself or the attestation thereof or both shall not affect the validity or admissibility of the document as set forth in the preceding paragraph.

The provisions of this Section shall be deemed remedial and shall apply to all instruments heretofore executed and authenticated as well as to such instruments executed and authenticated subsequent to July 30, 1952.

Amended by Acts 1952, No. 470, §1.



RS 13:3721 - Parol evidence to prove debt or liability of deceased person; objections not waivable

§3721. Parol evidence to prove debt or liability of deceased person; objections not waivable

Parol evidence shall not be received to prove any debt or liability of a deceased person against his succession representative, heirs, or legatees when no suit to enforce it has been brought against the deceased prior to his death, unless within one year of the death of the deceased:

(1) A suit to enforce the debt or liability is brought against the succession representative, heirs, or legatees of the deceased;

(2) The debt or liability is acknowledged by the succession representative as provided in Article 3242 of the Code of Civil Procedure, or by his placing it on a tableau of distribution, or petitioning for authority to pay it;

(3) The claimant has opposed a petition for authority to pay debts, or a tableau of distribution, filed by the succession representative, on the ground that it did not include the debt or liability in question; or

(4) The claimant has submitted to the succession representative a formal proof of his claim against the succession, as provided in Article 3245 of the Code of Civil Procedure.

The provisions of this section cannot be waived impliedly through the failure of a litigant to object to the admission of evidence which is inadmissible thereunder.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3722 - Same; evidence required when parol evidence admissible

§3722. Same; evidence required when parol evidence admissible

When parol evidence is admissible under the provisions of R.S. 13:3721 the debt or liability of the deceased must be proved by the testimony of at least one creditable witness other than the claimant, and other corroborating circumstances.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3723 - Files or records of courts of parish; production; copy unnecessary

§3723. Files or records of courts of parish; production; copy unnecessary

Whenever, during the trial of any suit or process, whether civil or criminal, before any of the district courts, either party may desire to offer in evidence any record, paper, or document belonging to the files or records of the district court of the parish in which the trial is proceeding, the presiding judge at the request of such party shall direct the clerk of the district court to produce such record, document, or paper, in order that it may be used in evidence. The clerk in any such case shall not have to make a copy of any such record, document, or paper, unless the case in which it is offered is appealed, in which case the transcript of appeal shall be made up from the papers themselves.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3724 - Notes of testimony; description of document, record or paper

§3724. Notes of testimony; description of document, record or paper

Whenever such records, documents or papers are offered under R.S. 13:3723 in cases in which the testimony is taken down, the clerk shall enter upon the notes of testimony, a description of the document, record or paper thus offered, with the title and number of the suit or record to which it belongs.

Amended by Acts 1952, No. 127, §20.



RS 13:3725 - Attestation or certificate of consul, etc., as evidence of authority of officer of foreign country

§3725. Attestation or certificate of consul, etc., as evidence of authority of officer of foreign country

The several courts of this state shall receive the attestation or certificate of any American consul, consul general, or vice consul, residing in any foreign country, as legal evidence of the attributes and official station or authority of any magistrate or other civil officer in such foreign country under the laws thereof; which attestation and seal shall be full and complete proof that it emanated from said consul, consul general or vice consul, as the case may be.



RS 13:3726 - Public land patent, certificate or receipt; admissibility of copy of record

§3726. Public land patent, certificate or receipt; admissibility of copy of record

Where a patent for land, or the certificate of the register, or the receipt of the receiver, whether issued, or to be issued, by the officers of the State of Louisiana, or the general government has been, or may hereafter be recorded in the office of the recorder of the parish in which the land may be situated, a copy of such record properly certified by the parish recorder, shall be admissible in evidence in all causes pending before any of the courts, in the same manner, and shall be entitled to the same credit as the original of such instruments, or as exemplification thereof; provided, the party proposing to use such evidence shall make affidavit that the original of such patent or certificate is not in his possession or under his control. However, the opposite party shall be allowed to disprove the genuineness of such original or registry, as the case may be.



RS 13:3727 - Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.

§3727. Repealed by Acts 2005, No. 169, §8, eff. July 1, 2006.



RS 13:3728 - Ancient document; admissible in civil suits

§3728. Ancient document; admissible in civil suits

On the trial of any civil case in any court ancient documents, defined in R.S. 13:3729, shall be received in evidence.



RS 13:3729 - Same; definition

§3729. Same; definition

An ancient document is defined to mean any instrument of writing, including maps, plats and surveys, which has been recorded in the conveyance, mortgage, donation, miscellaneous or other official records of any parish of the state or in any office, bureau, department or agency of the state for a period of thirty years or more at the time such instrument is offered in evidence.



RS 13:3730 - Same; acknowledgment or proof of authenticity not required

§3730. Same; acknowledgment or proof of authenticity not required

It shall be unnecessary for any ancient document, as defined in R.S. 13:3729, to be acknowledged or proven as provided by any act, statute or other law of the state in order for such ancient document to be admitted in evidence, and it shall be unnecessary to prove the execution of such document, the mere fact of such instrument having been recorded for a period of thirty years, as herein provided, being sufficient to establish a prima facie presumption of the execution and of the genuineness of such instrument.



RS 13:3731 - Same; admissibility of copies

§3731. Same; admissibility of copies

It shall be unnecessary to offer in evidence the original copy of any ancient document, as defined in R.S. 13:3729, even though such original copy may be available, but in all cases copies of ancient documents made either from the original or from the recordation thereof shall be received in evidence if such copy offered in evidence be certified as a true copy by the custodian or by any legal deputy of the custodian of the records from which such copy is made.



RS 13:3732 - Statements by injured person regarding accident or injury; copies furnished injured person or personal representatives

§3732. Statements by injured person regarding accident or injury; copies furnished injured person or personal representatives

Every person who shall take a written, recorded, or transcribed statement from any injured person with respect to any accident or with respect to any injury to person or property shall furnish to the person making such statement a true and complete copy thereof; provided, that in no event nor under any circumstances shall any provision of this Section be held, deemed, or construed to require the furnishing of more than two copies of such statement. Any person having taken any written, recorded, or transcribed statement, or having possession of any written, recorded, or transcribed statement or a copy of such statement, by any injured person with respect to any accident or with respect to any injury to person or property shall, at the request of the person who made such statement or his personal representative, furnish the person who made such statement or his personal representative a true and complete copy thereof, within twenty days after written demand. No written, recorded, or transcribed statement by an injured person shall be admissible in evidence or otherwise used in any manner in any civil action relating to the subject matter thereof, if it shall be made to appear that thereafter a person having possession of such statement refused, upon request of the person who made the statement or his personal representatives, to furnish him a true and complete copy thereof.

Acts 1952, No. 104, §1; Acts 1997, No. 744, §1.



RS 13:3733 - Business records; reproduction by electronic imaging, photographic, photostatic, or miniature photographic process; certification

§3733. Business records; reproduction by electronic imaging, photographic, photostatic, or miniature photographic process; certification

A. Any business may cause any or all records kept by such business in regular course of its operation to be recorded, copied, or reproduced by any electronic imaging, photographic, photostatic or miniature photographic process which correctly, accurately, and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material, and such business may thereafter dispose of the original record, provided that every original record pertaining to any claim, tax, or report due the state of Louisiana or any of its agencies shall be preserved for five years from the thirty-first day of December of the year in which such claim arose, or such tax or report was due.

B. Any such electronically imaged, photographic, photostatic or miniature photographic copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. An enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under the direction of the court.

C. For purposes of this Section "business" means and includes each business, industry, profession, occupation and calling of every kind.

D. Whenever any such electronically imaged, photographic, photostatic, or miniature photographic copy or reproduction shall be certified with a certificate reading substantially as follows, it shall be deemed an original or authentic copy of the original record or document for purposes of its admissibility under Louisiana law, and specifically as authentic evidence for purposes of Code of Civil Procedure Article 2636, and shall be received in evidence as prima facie proof of its contents with the same force and effect as though the original document were produced, and shall be deemed authentic evidence for all purposes, satisfying the requirements of Code of Evidence Articles 901 and 902:

"STATE OF LOUISIANA

PARISH OF____________

_____________, Louisiana

______________________

(DATE)

I, ______________________ do hereby certify that this document is a true and correct copy of the original thereof, consisting of _____ page(s), being a reproduction thereof from the records on file with the undersigned, in accordance with Louisiana Revised Statutes, Title 13, Section 3733.

_______________________

NAME:

TITLE:

ADDRESS:"

Acts 1952, No. 337, §§1 to 3; Acts 1987, No. 478, §1; Acts 2001, No. 941, §2; Acts 2012, No. 505, §1.



RS 13:3733.1 - Financial institution records; reproductions; recordkeeping; admissibility into evidence; definitions

§3733.1. Financial institution records; reproductions; recordkeeping; admissibility into evidence; definitions

A. As used in this Section the following terms shall have the following meanings:

(1) "Financial institution" means any mortgage or loan servicer or any entity organized to engage in the business of banking pursuant to the laws of the United States, the state of Louisiana, any other state, or the District of Columbia, including state banks, national banks, savings and loan associations, and all other entities which lend money or otherwise extend credit and which are supervised by any department, board, agency, or corporation of the United States, the state of Louisiana, any other state, or the District of Columbia.

(2) "Record" means any writing, entry, print, instrument, or document evidencing any transaction or event, including but not limited to books of account, vouchers, documents, agreements, contracts, security agreements, other collateral security documents, checks, and correspondence.

(3) "Reproduce" means to make, generate, produce, or obtain a reproduction.

(4) "Reproduction" means a counterpart, duplicate, or copy, or a durable medium for making a counterpart, duplicate, or copy, produced from the same impression as the original, or from the same matrix, or produced or obtained by any photographic, photostatic, microfilm, microcard or miniature or microphotographic process, or by any mechanical or electronic recording or re-recording, electronic or optical imaging, chemical process or other process or technique which accurately reproduces the original or forms or creates a durable medium for so reproducing the original, including but not limited to computer and other printouts, and counterparts, duplicates, copies, and other output generated or produced by or from an electronic imaging system such as counterparts, duplicates, or copies produced or obtained from optical disks. A reproduction shall also mean a substitute check as defined under the federal Check Clearing for the 21st Century Act and Regulation CC, 12 CFR 229.2(zz).

B. Any financial institution may reproduce any of its original records used by such financial institution during the course of its business activities, and any such financial institution may thereafter destroy the original record in the regular course of its business activities; however, if the original record is held by the financial institution in a custodial or fiduciary capacity for or on behalf of another person or entity, the original record shall not be destroyed without the express consent of such other person or entity.

C. Notwithstanding any other statute, rule of law, regulation, ordinance, or other provision to the contrary, except Subsection G of this Section, each reproduction of a record made pursuant to this Section shall be considered to be an original of such record for all purposes and shall be admissible into evidence to the same extent as the original record itself in any judicial, administrative, and other proceedings in all courts, tribunals, and other bodies and in any proceedings before all boards, bureaus, departments, commissions, and agencies of this state, whether the original record is in existence or not, and shall be received in evidence as prima facie proof of its contents with the same force and effect as though the original document were produced, and shall be deemed authentic evidence for all purposes, satisfying the requirements of Code of Evidence Articles 901 and 902. The introduction of a reproduction does not preclude introduction of the original record.

D. No destruction or other disposition of any original record by any financial institution in the regular course of its business activities, whether intentionally or unintentionally, shall be deemed to be bad faith on the part of the financial institution under any statute, rule of law, regulation, ordinance, or other provision.

E. Whenever any counterpart, duplicate, or copy or group of counterparts, duplicates, or copies shall be certified with a certificate reading substantially as follows, each such counterpart, duplicate, or copy shall be a reproduction as defined in this Section and shall be admissible into evidence as the original record. Except as prohibited in Subsection G of this Section, if the original record would be deemed to be authentic evidence, the reproduction, so certified, shall also be deemed authentic evidence for all purposes including but not limited to for purposes of Code of Civil Procedure Articles 2631 et seq.

STATE OF____________________________

PARISH/COUNTY OF___________________

CITY OF _____________________________

I,______________________, a representative of __________________ (the

Financial Institution) do hereby certify the following:

(a) The document(s) attached to this certificate, consisting of ___ page(s) is (are each) a true and correct reproduction of the original thereof, being a reproduction made from the records maintained by the Financial Institution in the course of its business activities and made in accordance with the provisions of R.S. 13:3733.1.

(b) If the document(s) attached to this certificate is (are each) an obligation sought to be enforced, including a promissory note, the Financial Institution does certify that the Financial Institution is a person or entity entitled to enforce the obligation(s) evidenced by the document(s) attached to this certificate.

__________________________________

NAME

_________________________________

TITLE

_________________________________

ADDRESS

F. Except as prohibited in Subsection G of this Section, each reproduction shall be an original as defined in Article 1001 of the Code of Evidence, and under any other similar codes of evidence or other evidentiary law or rule of any other jurisdiction.

G.(1) A reproduction of a letter of credit, certificated security, document of title, or a certificate of title pertaining to a motor vehicle shall not be deemed to be an original of such record for the following purposes:

(a) Transferring the record.

(b) Presenting the record for payment, acceptance, or honor.

(c) Use of the record in a judicial proceeding or action involving a claim based on such record, unless the original has been lost, stolen, or inadvertently destroyed, or unless the reproduction is certified in accordance with the provision of this Section.

(2) A reproduction of a check, as defined in R.S. 10:3-104, that has been destroyed by a financial institution in the regular course of its business activities shall be deemed to be an original of such check in a judicial proceeding or action involving a claim based on or involving such check. A substitute check, as defined in the federal Check Clearing for the 21st Century Act and Regulation CC, 12 CFR 229.2(aaa), shall be deemed to be an original of such check in a judicial proceeding or action involving a claim based on or involving such check.

(3) A reproduction of an original record bearing a signature shall not be admissible into evidence as the original record itself if the signature on the original is omitted from the reproduction.

H. It is further provided that the terms of any record described in Subsection G of this Section, the original of which has been lost, stolen, or inadvertently destroyed, may be enforced and, if applicable, a duplicate original of such record reissued, upon compliance with the provisions of this Section or compliance with any other applicable laws, rules, or regulations.

I. Notwithstanding any statute, rule of law, regulation, ordinance, or other provisions to the contrary, reproductions of records, including those described in Subsection G of this Section, shall satisfy all record retention and recordkeeping requirements, whether or not the original of such record is still in existence.

J. It is further provided that if any record specifically described in Subsection G of this Section contains a signature which is made or created by electronic or digital means, such that it is stored in a computer or similar device, any printout or other tangible output readable by sight, shown to reflect the data accurately, shall be deemed an original of such record.

K. Except as provided in Subsection H of this Section, the provisions of this Section that authorize the use of a reproduction shall not apply to a collateral mortgage note as defined in R.S. 10:9-102(d)(3).

Acts 1995, No. 1093, §2; Acts 1997, No. 39, §2; Acts 1999, No. 123, §2, eff. June 9, 1999; Acts 2004, No. 475, §1; Acts 2012, No. 505, §1; Acts 2014, No. 440, §2, eff. July 1, 2014.



RS 13:3734 - Privileged communication between health care provider and patient

§3734. Privileged communication between health care provider and patient

A. As used in this Part:

(1) "Health care provider" means a hospital, as defined in Paragraph (3) hereof, and means a person, corporation, facility, or institution licensed by the state to provide health care or professional services as a physician, hospital, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, psychologist, social worker, or licensed professional counselor and an officer, employee, or agent thereof acting in the course and scope of his employment.

(2) "Patient" means a natural person who receives health care from a licensed health care provider.

(3) "Hospital" means any hospital as defined in R.S. 40:2102; any "Nursing home" or "home" as defined in R.S. 40:2009.2; or any health care provider's offices or clinics containing facilities for the examination, diagnosis, treatment or care of human illness.

(4) "Representative" means the spouse, parent, tutor, curator, trustee, attorney or other legal agent of the patient.

(5) "Communication" means the acquiring, recording or transmittal, of any information, in any manner whatsoever, concerning any facts, opinions or statements necessary to enable the health care provider to diagnose, treat, prescribe or to act for the patients; said communications may include, but are not limited to any and all medical records, office records, hospital records, charts, correspondence, memoranda, laboratory tests and results, x-rays, photographs, financial statements, diagnoses and prognoses.

(6) REPEALED BY ACTS 1986, NO. 496, §2, EFF. JULY 2, 1986.

(7) REPEALED BY ACTS 1986, NO. 496, §2, EFF. JULY 2, 1986.

B. In noncriminal proceedings, testimonial privileges, exceptions, and waiver with respect to communications between a health care provider and his patient are governed by the Louisiana Code of Evidence.

C. An action or proceeding described in Louisiana Evidence Code Article 510(B)(2) which constitutes an exception for a health care provider to testify at a trial on the merits also shall be an exception for purposes of any discovery method authorized by Article 1421 et seq. of the Louisiana Code of Civil Procedure.

D. Nothing in this Section shall preclude the health care provider from disclosing privileged information by medical report either before or after any legal proceedings are instituted, provided that he is in receipt of a written authorization executed by the patient. If the health care provider knows or reasonably believes that the patient is physically or mentally incapable of authorizing release, the health care provider may disclose privileged information provided he is in receipt of a written authorization executed by a person authorized under R.S. 40:1299.40 to consent to medical treatment for the patient. Furthermore, when a patient is represented by an attorney and that attorney provides the health care provider with written authorization executed by the patient, the health care provider may disclose to the attorney any communication which was necessary to enable him to diagnose, treat, prescribe, or act for the patient and may provide to the attorney, as agent for the patient, any medical reports, X-rays, or any other written information the health care provider has regarding the patient, all without the necessity of complying with formal discovery.

E.(1) In addition to any other provision of law permitting the subpoena of health care provider records, a party may obtain the health care provider records and communications defined by Paragraph (5) of Subsection A of a patient to the extent permitted by Louisiana Code of Evidence Article 510(B)(2)(i) pursuant to a lawful subpoena, summons, or court order served upon the custodian of records of the health care provider, in accordance with the requirements of R.S. 13:3715.1.

(2) No health care provider, custodian of records, officer, employee, or agent thereof shall be held civilly or criminally liable for the disclosure of a patient's records including any communication defined by Paragraph (5) of Subsection A to the extent permitted by Louisiana Code of Evidence Article 510(B)(2)(i) when that disclosure is made in accordance with R.S. 13:3715.1.

F. Notwithstanding any law to the contrary, when conducting any investigation, the coroner or his authorized agents or employees may review any medical or dental records which he deems relevant to the investigation. Such records may be made available to him by the custodian thereof without the necessity of authorization, subpoena, or court order. No health care provider, custodian of records, or officer, employee, or agent thereof shall be held civilly or criminally liable for the disclosure of a patient's records, including any communication defined herein, when that disclosure is made pursuant to a request by the coroner or his authorized agents or employees.

G. Notwithstanding any provision of this Section or any other law to the contrary, an official of another state, whose functions are comparable to those of a coroner in this state and who is conducting an investigation in which Louisiana medical or dental records are material evidence, may request authorization for the release of those records from the coroner of the parish in which the custodian of the records is located. If the coroner determines that the requested records are relevant to the out-of-state investigation and the release of those records is appropriate, then the coroner shall authorize the custodian of those records to release those records to the requesting official. No health care provider, custodian of records, or officer, employee, or agent thereof shall be held civilly or criminally liable for the disclosure of a patient's records, including any communication defined herein, pursuant to a release authorized by the coroner.

Acts 1968, No. 499, §1; Amended by Acts 1977, No. 670, §1; Acts 1978, No. 430, §1; Acts 1985, No. 477, §1; Acts 1986, No. 496, §§1, 2, eff. July 2, 1986; Acts 1987, No. 892, §3, eff. July 20, 1987; Acts 1990, No. 46, §1, eff. June 26, 1990; Acts 1991, No. 473, §1, eff. July 15, 1991; Acts 1992, No. 376, §4, eff. Jan. 1, 1993; Acts 1992, No. 395, §1; Acts 1993, No. 988, §§1 and 3; Acts 1999, No. 520, §1; Acts 1999, No. 1309, §1, eff. Jan. 1, 2000.



RS 13:3734.1 - REPEALED BY ACTS 1992, NO. 376, 6, EFF. JANUARY 1, 1993.

§3734.1. REPEALED BY ACTS 1992, NO. 376, §6, EFF. JANUARY 1, 1993.



RS 13:3734.2 - Privileged communications between persons and religious authorities relating to matrimonial rights or status

§3734.2. Privileged communications between persons and religious authorities relating to matrimonial rights or status

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Marital status or rights" shall mean the determination by any recognized religious authority, either in the first instance or on appeal or review of prior determination by other religious authorities, under the laws, doctrine, tenets, or beliefs of a religion, church, or association or convention of churches concerning:

(a) Whether any person or persons subject thereto has entered into a marriage or marriages considered to be valid thereunder,

(b) Whether they may be entitled to have same declared invalid or null by reason thereof,

(c) Whether they are free to contract a valid marriage thereunder, or

(d) Whether they may be subject to censure, excommunication, or denial of privileges thereunder or with regard to any other matter directly or indirectly relating to the privileges, obligations, or status of such persons as a result of their actions, intentions, or status in relation thereto.

(2) "Person" shall mean any natural person who has applied to any recognized religious authority for a declaration or decision relative to his or any other person's status or rights under the laws, doctrine, tenets, or beliefs of any religion, church, or convention or association of churches, as well as any other person who shall submit or have in their knowledge or possession any facts or evidence or testimony submitted to the religious authority relative thereto, or any other participants in any proceedings conducted by the religious authority, including, but not limited to, judges, advocates, clerks, stenographers, reporters, or witnesses.

(3) "Privileged communications" shall mean the acquiring, recording, or transmittal of any information, by any person in any manner whatsoever, concerning any facts, opinions, or statements made by any person to any recognized religious authority, by way of testimony, affidavit, deposition, or other writing, or by any other documentary evidence, for the purpose of obtaining a declaration or decision from the religious authority relative to any person's marital status or rights under the law, doctrine, tenets, or beliefs of a religion, church, or convention or association of churches, including, but not limited to, any and all records, documentary evidence, transcripts of testimony, opinions or decisions, correspondence, or memoranda relating thereto.

(4) "Recognized religious authority" shall mean any person or group of persons comprising a tribunal, board, or other type of deliberative body who, under the established laws, doctrine, tenets, or beliefs of that religious body or sect, or under the rules or discipline of that church or association or convention of churches, is vested with the authority to determine the rights and status of persons subject thereto in matters relating to the validity or nullity of the marriage of persons subject to said laws, doctrine, tenets, or beliefs.

B. No person shall be required to disclose, by way of testimony or otherwise, or to produce, under subpoena, any privileged communication made to any recognized religious authority in connection with any proceeding or review conducted by said authority relating to the determination or declaration of rights or status of any person regarding any privileged communication:

(1) In connection with any civil or criminal case or proceeding;

(2) Before any state or local administrative department, agency, board, or commission;

(3) To any legislative committee, or

(4) By way of deposition or other discovery procedure.

Added by Acts 1983, No. 127, §1.



RS 13:3734.3 - REPEALED BY ACTS 1992, NO. 376, 6, EFF. JANUARY 1, 1993.

§3734.3. REPEALED BY ACTS 1992, NO. 376, §6, EFF. JANUARY 1, 1993.



RS 13:3735 - Evidence of adoption

§3735. Evidence of adoption

A. No evidence shall be received in any proceeding in any court in this state for the purpose of proving any adoption except a lawful adoption in accordance with the laws of the place where the adoption is alleged to have occurred.

B. By lawful adoption is meant an adoption in regard to which all of the formalities prescribed by law have been observed.

Added by Acts 1970, No. 189, §1.



RS 13:3736 - Safety standards acts violations; cause determined by trier of fact; not prima facie evidence of negligence; contributing negligence

§3736. Safety standards acts violations; cause determined by trier of fact; not prima facie evidence of negligence; contributing negligence

A. In the trial of any action to recover personal injury or property damage sustained by any party, in which action it appears that any employer acted in violation or failed to act in accordance with any provision of any state or federal occupational safety, health and safety standards act, the question of whether the act or omission of the employer, or his agents, was a cause of the injury or damage is to be determined solely by the trier of fact.

B. The issuance of a citation, the voluntary payment of a civil or criminal penalty by a party charged with a violation, or the judicial assessment of a civil and/or criminal penalty under state occupational safety, health and safety standards act, or any federal occupational safety, health and safety standards act, shall not be prima facie evidence of negligence. The contributory negligence statutes of Louisiana shall apply in these cases as in all other cases of negligence.

Added by Acts 1972, No. 507, §§1, 2.



RS 13:3737 - Repealed by Acts 2008, No. 200, §1.

§3737. Repealed by Acts 2008, No. 200, §1.



RS 13:3738 - Judicial demands for attorney fees

§3738. Judicial demands for attorney fees

In any claim for attorney fees, whether by main, incidental demand, or rule nisi, or otherwise, the court shall allow the introduction of all admissible evidence, in accordance with law, including real and documentary evidence and testimony, and shall allow oral and written argument in support thereof, and such evidence, testimony and argument shall be considered by the court in rendering judgment on the demand.

Added by Acts 1977, No. 651, §1.



RS 13:3739 - Repealed by Acts 1988, No. 515, 9, eff. Jan. 1, 1989.

§3739. Repealed by Acts 1988, No. 515, §9, eff. Jan. 1, 1989.



RS 13:3740 - Proof of contents of lost instrument

§3740. Proof of contents of lost instrument

When an instrument in writing, containing obligations which the party wishes to enforce, has been lost or destroyed, by accident or force, evidence may be given of its contents, provided the party show the loss, either by direct testimony, or by such circumstances, supported by the oath of the party, as render the loss probable; and in this case, the judge may, if required, order reasonable security to be given to indemnify the party against the appearance of the instrument, in case circumstances render it necessary.

Acts 1986, No. 172, §1.



RS 13:3741 - Advertisement to recover lost instrument; exceptions; bond

§3741. Advertisement to recover lost instrument; exceptions; bond

In every case where a lost instrument is made the foundation of a suit or defense, it must appear that the loss has been advertised within a reasonable time in a public newspaper and proper means taken to recover the possession of the instrument; provided, that advertisement of a lost note shall not be necessary in any case where a surety bond given by a person who owns property liable to seizure, and who is domiciled in the parish where the security is to be given, or a commercial bond issued by an insurance company licensed to do business in the state of Louisiana, is furnished to protect the maker and/or his endorsers of said note from loss resulting from said note falling into the hands of a holder in due course provided that the bond must be in amount equal to the face of the note plus twenty-five percent thereof.

Acts 1986, No. 172, §1.



RS 13:3742 - To 3773 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961.

PART III. DEPOSITIONS AND DISCOVERY (REPEALED)

§3742. §§3742 to 3773 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961.



RS 13:3774 - Repealed by Acts 1952, No. 202, 1

§3774. §§3774-3780 Repealed by Acts 1952, No. 202, §1



RS 13:3781 - To 3784 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3781. §§3781 to 3784 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3785 - Repealed by Acts 1952, No. 202, 1

§3785. Repealed by Acts 1952, No. 202, §1



RS 13:3791 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3791. §§3791-3794 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3821 - Foreign depositions

PART IV. FOREIGN DEPOSITIONS

§3821. Foreign depositions

Whenever any mandate, writ, or commission is issued out of any court of record in any other state or territory, district, or foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceedings as may be employed for the purpose of taking testimony in proceedings pending in this state.



RS 13:3822 - Same; interpretation and citation

§3822. Same; interpretation and citation

R.S. 13:3821 and 3823 shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it, and may be cited as the Uniform Foreign Depositions Law.

Acts 2014, No. 793, §1.



RS 13:3823 - Taking of depositions in another state, or in a territory, district, or foreign jurisdiction

§3823. Taking of depositions in another state, or in a territory, district, or foreign jurisdiction

A.(1) When an action is pending in this state, a deposition to obtain testimony or documents or other things may be taken in another state, or in a territory, district, or foreign jurisdiction on reasonable notice in writing to all parties, setting forth the time and place for taking the deposition, the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs and the name or descriptive title of the person before whom the deposition will be taken.

(2) The deposition may be taken by any of the following:

(a) Before a person authorized to administer oaths in the place where the deposition is taken by the law thereof or by the law of this state or of the United States.

(b) Before a person commissioned by the court, and a person so commissioned shall have the power by virtue of his commission to administer any necessary oath.

(c) Pursuant to a letter rogatory issued by the court. A letter rogatory may be addressed "To the Appropriate Authority in", or "To the Appropriate Judicial Authority in" (here name the state or country).

(d) Pursuant to Article 1435 of the Code of Civil Procedure.

(e) In any manner stipulated by the parties before any person, at any time or place, upon any notice, and a person designated by the stipulation shall have the power by virtue of his designation to administer any necessary oath.

B. If a commission or a letter rogatory from a court in this state is required in another state, territory, district, or foreign jurisdiction, the party seeking the commission or letter rogatory shall apply for it by written motion. The commission or letter rogatory shall be issued ex parte if it is unopposed, or after notice and a contradictory hearing if it is opposed, and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient, and both a commission and a letter rogatory may be issued in proper cases. Evidence obtained in a foreign country in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within this state.

C. When no action is pending, a court of this state may authorize a deposition to be taken in another state, or in a territory, district, or foreign jurisdiction, of any person regarding any matter that may be cognizable in any court of this state. The court may prescribe the manner in which and the terms upon which the deposition shall be taken.

Added by Acts 1966, No. 37, §2; Acts 2014, No. 793, §1.



RS 13:3824 - Assistance to tribunals and litigants in another state, or in a territory, district, or foreign jurisdiction

§3824. Assistance to tribunals and litigants in another state, or in a territory, district, or foreign jurisdiction

A. A person who is domiciled or is found within this state may be compelled to give his testimony or statement or to produce documents or other things for use in a proceeding in a court in another state, territory, district, or foreign jurisdiction pursuant to:

(1) R.S. 13:3825.

(2) An order made upon the application of any interested person or in response to a letter rogatory. To the extent that the order does not prescribe otherwise, the practice and procedure shall be in accordance with that of the court of this state issuing the order. The order may direct that the testimony or statement be given, or document or other thing produced, before a person appointed by the court. The person appointed shall have power to administer any necessary oath.

B. A person within this state may voluntarily give his testimony or statement or produce documents or other things for use in a proceeding before a tribunal in another state, or in a territory, district, or foreign jurisdiction in any manner acceptable to him.

Added by Acts 1966, No. 37, §2; Acts 2014, No. 793, §1.



RS 13:3825 - Louisiana Uniform Interstate Depositions and Discovery Act

§3825. Louisiana Uniform Interstate Depositions and Discovery Act

A. Short Title. This Section may be cited as the "Louisiana Uniform Interstate Depositions and Discovery Act".

B. Definitions. In this Section:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to do any of the following:

(a) Attend and give testimony at a deposition.

(b) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person.

(c) Permit inspection of premises under the control of the person.

C. Issuance of Subpoena. (1) To request issuance of a subpoena under this Section, a party must present the original or a certified copy of a foreign subpoena to the clerk of court of the parish in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this Section does not constitute an appearance in the courts of this state.

(2) When a party presents a foreign subpoena to a clerk of court in this state, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(3) A subpoena issued under Paragraph (2) of this Subsection must:

(a) Identify the caption and case number of the out-of-state case to which it relates and incorporate the terms used in the foreign subpoena.

(b) State the name of the court in this state which has issued it with an identifying number.

(c) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

D. Service of Subpoena. A subpoena issued by a clerk of court under Subsection C of this Section must be served in compliance with the laws of this state, including Article 1355 of the Code of Civil Procedure.

E. Deposition, Production, and Inspection. The Code of Civil Procedure and any other laws or district court rules of this state governing a deposition, production of documents or other tangible items, or an inspection of premises apply to discovery under Subsection C of this Section.

F. Application to Court. An application to a court of this state for a protective order or for an order enforcing, quashing, or modifying a subpoena issued by a clerk of court under Subsection C of this Section must comply with the district court rules, the Code of Civil Procedure, and the Rules of Professional Conduct of this state and be submitted to the district court that issued the subpoena.

G. Uniformity of Application and Construction. In applying and construing this Section, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Acts 2014, No. 793, §1; Acts 2014, No. 793, §1.



RS 13:3851 - SEIZURES IN GENERAL

CHAPTER 18. SEIZURES IN GENERAL

§3851. Constructive seizure of immovable property; description to be furnished; instructions to sheriff in parishes other than Orleans and Jefferson

Whenever a party to an action or proceeding desires to have the sheriff to whom a writ of attachment, sequestration, distringas, fieri facias, or seizure and sale is directed make a constructive seizure of any immovable property, whether vacant or improved, under the provisions of R.S. 13:3851 through 13:3861, the party shall annex to the writ at the time of its issuance, or deliver to the sheriff to whom the writ is directed, an exact and complete description of the immovable property to be seized.

In all parishes except Orleans and Jefferson, when the party desires to have the seizure made under the provisions of R.S. 13:3851 through 13:3861 he shall so instruct the sheriff.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3851.1 - Limitation of seizure of homestead

§3851.1. Limitation of seizure of homestead

A. Except as otherwise provided in Subsection C of this Section, a judgment creditor shall not cause the seizure or sale of the homestead of the judgment debtor in the execution of a judgment for consumer credit card charges. For purposes of this Section, a judgment for consumer credit card charges is a judgment for the payment of money consisting solely of amounts due from a consumer for unsecured consumer loans incurred through the use of a lender credit card or seller credit card, as those terms are defined in R.S. 9:3516, and related interest, fees, charges, attorney fees, and court costs.

B. The provisions of this Section shall not preclude the filing of a judgment for credit card charges with the recorder of mortgages nor affect the validity or ranking of a judicial mortgage upon the judgment debtor's homestead arising from such filing. Though the judicial mortgage arising from the filing of a judgment for credit card charges may not be enforced by the seizure and sale of the judgment debtor's homestead, the judgment creditor shall nonetheless have the right to be paid, according to the ranking of his judicial mortgage, from any proceeds resulting from the sale of the homestead through other means or initiated by other creditors.

C.(1) The provisions of this Section shall not apply to a creditor who holds a conventional mortgage upon the debtor's homestead.

(2) The provisions of this Section shall not apply if the debtor has executed a valid waiver of the homestead exemption which waiver shall be in authentic form.

D. A judgment debtor may bring an action to annul a sheriff's sale conducted in violation of this Section only if the judgment creditor is the purchaser at the sale and is still in possession of the property. A violation of this Section may not be asserted against a third party who purchases the homestead at the sheriff's sale or who purchases the homestead from the judgment creditor at any time after the sheriff's sale.

E.(1) An action to annul a sheriff's sale shall prescribe one year from the date of the sheriff's sale deed.

(2) An action for damages arising from a violation of this Section shall prescribe one year from the date of service of notice of seizure of the homestead upon the judgment debtor.

Acts 2009, No. 201, §1, eff. June 30, 2009.



RS 13:3852 - Notices of seizure

§3852. Notices of seizure

A. The sheriff to whom the writ is directed shall make three notices setting forth the title of the action or proceeding, its docket number, the court which issued the writ, the amount of the judgment or claim specified in the writ, an exact copy of the description of the immovable property furnished him in accordance with R.S. 13:3851 the fact that the sheriff is seizing the described property in accordance with Code of Civil Procedure Article 2293, information as provided in Subsection B of this Section concerning the property owner's rights and the availability of housing counseling services, and the date of the first scheduled sale of the property. The initial sheriff's sale date shall not be scheduled any earlier than sixty days after the date of the signed court order commanding the issuance of the writ. If the immovable property to be seized is owned by more than one party, the sheriff shall make an additional notice for each additional party. No other notice of seizure shall be required.

B. The following form shall be used for these notices by the sheriff:

"Notice is hereby given that I am this day seizing, in accordance with the provisions of R.S. 13:3851 through 13:3861, the following described immovable property, to wit: _______________________________________ as the property of ____________, under a writ of ______________, issued on the ______ day of _________, _____, by the ____________ District Court for the Parish of _______________________________, in the matter entitled ______________ versus___________________, No. _______ of its docket, to satisfy a claim of $___________, interest and costs, this ____ day of __________, _____. This matter is scheduled for sheriff's sale on ________day of________, ________, at_______A.M./P.M. Please be aware that the sheriff's sale date may change. You may contact the sheriff's office to find out the new date when the property is scheduled to be sold. The new sale date will also be published in the local newspaper in accordance with R.S. 43:203. If the seized property is residential property, you may be afforded the opportunity to bring your account in good standing by entering into a loss mitigation agreement with your lender, or by paying all of your past due payments plus permitted costs and expenses within the time permitted by law for reinstatement of your account. You are strongly encouraged to seek legal counsel. If you cannot afford to pay an attorney, you may be able to qualify for free legal services. Foreclosure prevention counseling services through a housing counselor, including loss mitigation, are provided free of charge. To find a local housing counseling agency approved by the U.S. Department of Housing and Urban Development, you may contact the U.S. Department of Housing and Urban Development or the Louisiana Housing Corporation.

_______________________,

Sheriff

Parish of _________________

By: _____________________"

C. The sheriff shall not be required to serve any further notice of rescheduled sale dates provided he has not returned the writ to the clerk of court.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1991, No. 662, §2, eff. Jan. 1, 1992; Acts 1992, No. 533, §1; Acts 2012, No. 504, §1; Acts 2013, No. 339, §1.



RS 13:3853 - Service and recordation of notices

§3853. Service and recordation of notices

The sheriff shall serve one of the notices mentioned in R.S. 13:3852 on the party, or on each of the parties, whose property is to be seized, and shall file another of these notices for recordation in the office of the recorder of mortgages.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3854 - Entry in seizure book; return

§3854. Entry in seizure book; return

As soon as one of the notices mentioned in R.S. 13:3852 is filed for recordation in the office of the recorder of mortgages, the sheriff shall enter in a book in his office, to be known as the "Seizure Book", the description of the immovable property seized, and the date and hour of the filing of the notice for recordation in the office of the recorder of mortgages.

The sheriff shall make his return to the court which issued the writ on the remaining notice mentioned in R.S. 13:3852, showing the date and manner of the service of the notice on the party or parties whose property is seized, and the date and hour of the filing of the notice for recordation in the office of the recorder of mortgages.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3855 - Recordation and entry deemed seizure and possession by sheriff; recordation notice of privilege of seizing creditor

§3855. Recordation and entry deemed seizure and possession by sheriff; recordation notice of privilege of seizing creditor

The entry of the description of the immovable property to be seized in the sheriff's seizure book and the filing of the notice for recordation in the office of the recorder of mortgages, as provided in R.S. 13:3853 and 13:3854, shall be considered the actual seizure and possession by the sheriff of the immovable property described; and it is not necessary for the sheriff to make an actual seizure or to take actual possession thereof, or to appoint a keeper therefor.

The filing of the notice for recordation in the office of the recorder of mortgages, as provided in R.S. 13:3853, constitutes notice to third persons of the seizure and of the existence of the privilege accorded by law to the seizing creditor.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3856 - Payment of fees in advance

§3856. Payment of fees in advance

The sheriff shall pay the recorder of mortgages a fee of one dollar for recording each notice filed for recordation; and the sheriff may charge a fee of fifty cents for each seizure entered in his seizure book.

The sheriff is under no duty to make any seizure of property under the provisions of R.S. 13:3851 through 13:3861 unless the seizing creditor pays him in advance the fees to be due him and the recorder of mortgages under this Section. All such fees shall be taxed as costs of the seizure.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3857 - Duty of recorder of mortgages to file and record notice

§3857. Duty of recorder of mortgages to file and record notice

The recorder of mortgages shall file for record in his office the notice described in R.S. 13:3852 tendered him by the sheriff, shall record it in the order and under the serial number (if any) assigned to it on filing, and shall index it in the direct index to mortgages in the names of all persons appearing in the notice as owners of the property seized.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3858 - Penalty for wilful violation of R.S. 13:3851 through 13:3861 by sheriff or recorder of mortgages

§3858. Penalty for wilful violation of R.S. 13:3851 through 13:3861 by sheriff or recorder of mortgages

A sheriff or recorder of mortgages who wilfully violates any provision of R.S. 13:3851 through 13:3861 commits a misdemeanor, and on conviction thereof shall be fined not less than twenty-five dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both; and is liable civilly for all damages sustained as a result of his violation.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3859 - Cancellation of inscription of notice on release of property from seizure

§3859. Cancellation of inscription of notice on release of property from seizure

If the property is released from seizure, the sheriff shall issue to the recorder of mortgages written authorization for the cancellation of the inscription in the mortgage records of the notice described in R.S. 13:3852; and the recorder of mortgages shall cancel such inscription in the records of his office.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3860 - R.S. 13:3851 through 13:3861 provide an additional mode of seizing immovable property

§3860. R.S. 13:3851 through 13:3861 provide an additional mode of seizing immovable property

The provisions of R.S. 13:3851 through 13:3861 provide an additional mode of seizing immovable property in all parishes. Nothing contained therein prevents an actual seizure of the immovable property by the sheriff, and his taking possession thereof through the appointment of a keeper therefor, or otherwise.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3861 - Definition of terms used in R.S. 13:3851 through 13:3860; provisions applicable to seizure of immovable property by constable or marshal

§3861. Definition of terms used in R.S. 13:3851 through 13:3860; provisions applicable to seizure of immovable property by constable or marshal

As used in R.S. 13:3851 through 13:3860: the term "recorder of mortgages" means "clerk of court and ex officio recorder of mortgages" in all parishes except Orleans; and the word "sheriff" in Orleans Parish means "civil sheriff of the parish of Orleans".

The provisions of R.S. 13:3851 through 13:3860 apply to the seizure of immovable property by a constable of a justice of the peace court, or a constable or marshal of a city court; and in such cases wherever the word "sheriff" appears therein it shall be construed to mean "constable" or "marshal", as the case may be.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3862 - Court may order delivery of money or property to sheriff; punishment for contempt

§3862. Court may order delivery of money or property to sheriff; punishment for contempt

On ex parte motion of a party who has caused to be issued a writ directing the seizure of property, the court may order that money or other property on the person of the party against whom the order is directed, or otherwise in his possession or under his control, be delivered to the sheriff immediately upon personal service of the order.

If it is proved that at the time of such service the person ordered to deliver the money or other property had it on his person, or otherwise in his possession or under his control, the failure to comply with the order shall be punished as a contempt of court, unless it is shown that the property is exempt from seizure.

Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3863 - Seizure of land in two or more parishes; execution of process

§3863. Seizure of land in two or more parishes; execution of process

Whenever a sheriff shall seize under process from any court, any tract of land situated in part in two or more parishes, he may execute the process upon the whole tract. In such cases the sheriff shall give the legal notices of the sale in each of the parishes into which it may extend. The sheriff's act of sale shall be recorded in each of the parishes.



RS 13:3864 - Seizure of rights in pending suit; rights of seizing creditor

§3864. Seizure of rights in pending suit; rights of seizing creditor

When the rights and interests of a litigant in a pending lawsuit are seized, the seizing creditor shall not interfere with the progress of the suit nor thereby acquire control of the action nor be permitted to sell these rights and interests under the seizure except as provided in R.S. 13:3863 through 13:3867.



RS 13:3865 - Same; notice of seizure; lien or preference; dismissal, sale or compromise

§3865. Same; notice of seizure; lien or preference; dismissal, sale or compromise

The seizing creditor shall have a notice of seizure served upon the parties to the suit, and the effect thereof shall be to give such seizing creditor a lien or preference on whatever is realized by his debtor out of the suit. After such notice of seizure the litigants cannot dismiss the suit or make any valid sale, compromise or adjustment of the suit to the prejudice of the seizing creditor or without his consent unless the amount to be received by the debtor in the compromise is sufficient to satisfy the seizing creditor's claim, in which event, the litigant offering the compromise must first satisfy the seizing creditor and obtain from him a release of the seizure under penalty of being liable to the creditor for the amount of his claim.



RS 13:3866 - Same; judgment for seized debtor; satisfaction of claim of seizing creditor

§3866. Same; judgment for seized debtor; satisfaction of claim of seizing creditor

In the event of judgment being rendered in favor of the seized debtor, the litigant cast shall not pay the amount thereof to the debtor without first satisfying the claim of the seizing creditor, or so much thereof as is covered by the judgment, under penalty of being liable to the creditor for the amount of the judgment.



RS 13:3867 - Same; neglect of debtor to prosecute cause of action; sale of rights and interests

§3867. Same; neglect of debtor to prosecute cause of action; sale of rights and interests

If the debtor whose rights and interests in a pending suit have been seized shall refuse or neglect to prosecute his cause of action, the seizing creditor may require him to show cause why the rights and interests in the suit should not be sold under the seizure, and upon hearing of the rule the court may order such sale if it appear that the debtor has failed or neglected to prosecute his cause of action to final judgment, or by appeal.



RS 13:3868 - Same; execution on judgment

§3868. Same; execution on judgment

Where final judgment is rendered in the litigation in favor of the seized debtor and it is not paid voluntarily by the party cast, then the seizing creditor may execute on the judgment as exists in favor of his debtor, and shall be paid therefrom the amount of his claim or so much as may be realized from the execution.



RS 13:3869 - Seized property claimed by third person; affidavit of ownership; demand for indemnity bond

§3869. Seized property claimed by third person; affidavit of ownership; demand for indemnity bond

In all cases wherein the sheriffs or constables may have seized or may be required to seize any personal property, by virtue of any mesne or final process issuing from a court of competent jurisdiction, and which property shall be claimed by a third person as owner, either personally or in a representative or fiduciary capacity, upon giving the notice to the plaintiff or his attorney, and allowing due time for the execution thereof, the claimant may demand an indemnity bond, signed by the plaintiff or his attorney, and a solvent surety in an amount double the value of the property seized, conditioned upon the payment of all damages which the sheriff or constable may sustain in case such third person should be adjudged the owner of the property. Before any indemnity bond can be required of the plaintiff, the third person claiming the property or his attorney, having personal knowledge of the facts, shall make affidavit that he is the real bona fide owner of such property, either personally or in such representative or fiduciary capacity, and shall therein fully set forth all the facts on which his title or claim of ownership is based.



RS 13:3870 - Same; assignment of bond to claimant

§3870. Same; assignment of bond to claimant

The sheriff may assign the bond by his indorsement to the person or persons claiming the property, who may maintain an action thereon, and may recover such damages as they may be found to have sustained. After this assignment no action shall be brought against the sheriff on account of the seizure unless the obligors of the bond are insolvent.



RS 13:3871 - Same; failure or refusal to give bond; return of property

§3871. Same; failure or refusal to give bond; return of property

In case the plaintiff or his attorney, upon the notice required by R.S. 13:3868 shall fail or refuse to furnish the indemnity bond required, then the sheriff may deliver up the property to the person in whose possession it was originally seized, and shall not be responsible to the plaintiff for any damages for so doing.



RS 13:3872 - Qualifications of surety on indemnity bond

§3872. Qualifications of surety on indemnity bond

Any resident of the state who is worth over and above all his debts and obligations an amount equal to the sum for which he will obligate himself under the bond, shall be qualified to execute as surety any indemnity bond authorized by R.S. 13:3868.



RS 13:3873 - Same; surety residing out of parish; approval

§3873. Same; surety residing out of parish; approval

Whenever the surety tendered upon any indemnity bond, to be given as provided in R.S. 13:3872, shall reside out of the parish in which the mesne or final process is to be executed, the solvency or sufficiency of such surety shall be approved of by a judge of the district or by the recorder of the parish within which the surety resides.



RS 13:3874 - Release of seized property to intervener, or plaintiff in injunction, claiming ownership

§3874. Release of seized property to intervener, or plaintiff in injunction, claiming ownership

The intervener, or plaintiff in injunction, who claims the ownership of property under seizure, regardless of the writ or process under which it has been seized, at any time more than ten days after the filing of his petition, may obtain the release of such property by furnishing security exceeding by more than one-half the value of such property. The security furnished shall be conditioned upon the prompt return of the property when called for by the sheriff.

The right granted under this section shall not prejudice the right of any other person to obtain the release of such property by furnishing security therefor, as provided by law.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3875 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3875. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3876 - Storage of seized property; nonpayment of charges; sale of property; suspensive appeal

§3876. Storage of seized property; nonpayment of charges; sale of property; suspensive appeal

Whenever movable property under seizure has been stored in a sheriff's or constable's warehouse, and more than six months have elapsed without the payment, by the parties in interest, of any storage charges during that period, the sheriff or constable, as the case may be, shall proceed summarily by rule, in term time or in vacation, against the seizing plaintiff and the defendant and other parties, shown by the record to have an interest in the stored property, to show cause why the stored property should not be sold to pay and satisfy the storage charges, and other charges and commissions of the sheriff or constable. On the trial of such rule, the sheriff or constable shall be entitled to a judgment ordering the sale of the stored property, upon producing evidence that no storage charges have been paid thereon for a period in excess of six months. If any party to the suit cannot be served for any reason, he shall be represented by an attorney-at-law to be appointed by the court, and the return of the sheriff or constable that the party cannot be located for service, shall be sufficient authority for the appointment of an attorney-at-law. When the property is ordered sold, pursuant to the provisions of R.S. 13:3876 and 13:3877, it shall be sold by the sheriff or constable, as the case may be, without appraisement, to the highest bidder, for cash, after advertisement as required by law for the sale of movable property. No suspensive appeal shall be taken from any judgment ordering the sale of stored property, unless the party appealing furnish bond, with good and solvent surety, conditioned as the law directs, for double the amount of the charges, costs and commissions due the sheriff or constable.

Amended by Acts 1964, No. 159.



RS 13:3877 - Same; disposition of proceeds of sale

§3877. Same; disposition of proceeds of sale

From the proceeds of the sale of property ordered sold, pursuant to R.S. 13:3876, the sheriff or constable shall first deduct the costs of the sale, as well as the costs, charges and commissions due his office, and any balance remaining shall be deposited in the registry of the court, or if the court has no registry, shall be turned over to the clerk, to be held for account of the parties in interest.



RS 13:3878 - Leased musical instrument not subject to seizure for rent

§3878. Leased musical instrument not subject to seizure for rent

It is unlawful for any landlord, lessee or owner of any tenement house or houses, or any agent of such landlord, lessee or owner to seize, or cause to be seized, for rent due by the sub-lessee or inmates of such house or houses, any piano, organ or other musical instrument in said house or houses, which is leased for use from any company or individual, and is not the personal property of the inmates or sub-lessee.



RS 13:3879 - Justices of the peace; seizure of vessel or watercraft; costs, order of levy

§3879. Justices of the peace; seizure of vessel or watercraft; costs, order of levy

In all cases before any justice of the peace, where a writ or order of attachment, sequestration, or final seizure has been issued, under which any vessel, steamer, or other watercraft is being placed in the hands of any constable, the said vessel, steamer, or other watercraft shall not be subject to any other costs than those accrued on the first writs so issued. Any other writ or order of attachment or final seizure shall be levied on the first writ or order in the hands of the constable without any other costs whatever.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:3880 - Same; costs of keeping

§3880. Same; costs of keeping

So long as any vessel, steamer, or other water craft shall remain in the hands of the constable, the court shall not allow costs for more than one or two keepers, if the case require it. The costs of said keeping, in the case of the dissolution of the writ or order under which the vessel, steamer or water craft was seized, shall be borne in proportion by the parties having wrongfully prayed for it.



RS 13:3881 - General exemptions from seizure

§3881. General exemptions from seizure

A. The following income or property of a debtor is exempt from seizure under any writ, mandate, or process whatsoever, except as otherwise herein provided:

(1)(a) Seventy-five percent of his disposable earnings for any week, but in no case shall this exemption be less than an amount in disposable earnings which is equal to thirty times the federal minimum hourly wage in effect at the time the earnings are payable or a multiple or fraction thereof, according to whether the employee's pay period is greater or less than one week. However, the exemption from disposable earnings for the payment of a current or past due support obligation, or both, for a child or children is fifty percent of disposable earnings, and the exemption from seizure of the disposable earnings for the payment of a current or past due support obligation, or both, for a spouse or former spouse is sixty percent of the disposable earnings. For purposes of this Subsection, if the Department of Children and Family Services is providing support enforcement services to the spouse and a judgment or order for support includes an obligation for both a child or children and a spouse or former spouse, or in any case wherein the judgment or order does not clearly indicate which amount is attributable to support of the child or children and which amount is attributable to support of the spouse or former spouse, the support obligation shall be treated as if it is exclusively for the support of a child or children.

(b) The term "disposable earnings" means that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld and which amounts are reasonable and are being deducted in the usual course of business at the time the garnishment is served upon the employer for the purpose of providing benefits for retirement, medical insurance coverage, life insurance coverage and which amounts are legally due or owed to the employer in the usual course of business at the time the garnishment is served.

(2) That property necessary to the exercise of a trade, calling, or profession by which he earns his livelihood, which shall be limited to the following:

(a) Tools.

(b) Instruments.

(c) Books.

(d) One utility trailer.

(e) Repealed by Acts 2014, No. 322, §2.

(3) The personal servitude of habitation and the usufruct under Article 223 of the Civil Code.

(4)(a) The clothing, bedding, linen, chinaware, nonsterling silverware, glassware, living room, bedroom, and dining room furniture, cooking stove, heating and cooling equipment, one noncommercial sewing machine, equipment for required therapy, kitchen utensils, pressing irons, washers, dryers, refrigerators, deep freezers, electric or otherwise, used by him or a member of his family.

(b) The family portraits.

(c) His military accoutrements.

(d) The musical instruments played or practiced on by him or a member of his family.

(e) The poultry, fowl, and one cow kept by him for the use of his family.

(f) All dogs, cats, and other household pets.

(g) All firearms, arms and ammunition, and accessories thereto, not exceeding a total maximum value of two thousand five hundred dollars, which may be used for any purpose.

(5) Any wedding or engagement rings worn by either spouse, provided the value of the ring does not exceed five thousand dollars.

(6) Federal earned income tax credit, except for seizure by the Department of Revenue or arrears in child support payments.

(7) Seven thousand five hundred dollars in equity value for one motor vehicle per household used by the debtor and his family household for any purpose. The equity value of the motor vehicle shall be based on the NADA retail value for the particular year, make, and model.

(8) Seven thousand five hundred dollars in equity value for one motor vehicle per household which vehicle is substantially modified, equipped, or fitted for the purposes of adapting its use to the physical disability of the debtor or his family and is used by the debtor or his family for the transporting of such disabled person for any use.

(9) The proceeds from a property insurance policy received as a result of damage caused by a gubernatorially declared disaster to an asset considered exempt under this Section and that are held separately in an escrow account identified as insurance proceeds paid from the damage of an exempt asset shall be considered exempt to the same extent that the value of the underlying asset is considered exempt.

B.(1) In cases instituted under the provisions of Title 11 of the United States Code, entitled "Bankruptcy", there shall be exempt from the property of the estate of an individual debtor only that property and income which is exempt under the laws of the state of Louisiana and under federal laws other than Subsection (d) of Section 522 of Title 11 of the United States Code.

(2) No property upon which a debtor has voluntarily granted a lien shall, to the extent of the balance due on the debt secured thereby, be subject to the provisions of this Chapter or be exempt from forced sale under process of law.

(3) Proceeds from the involuntary sale or distribution of personal property that is exempt from seizure under the laws of this state, made at or after the filing of a petition under any Chapter of Title 11 of the United States Code, shall remain exempt for purposes of state law exemptions, as applicable under 11 U.S.C.A. §522(b)(2)(A). For purposes of this Subsection, "involuntary sale" shall mean any non-consensual sale or disposition of property.

C. The state of Louisiana expressly waives any immunity from suit insofar as the garnishment of the nonexempt portion of the wages, salaries, commissions, or other compensation of public officials, whether elected or appointed, public employees, or contractors is concerned, of itself, its agencies, boards, commissions, political subdivisions, public corporations, and municipal corporations.

D.(1) Except as provided in Paragraph (2) of this Subsection and in R.S. 11:292, the following shall be exempt from all liability for any debt except alimony and child support: all pensions, all tax-deferred arrangements, annuity contracts, and all proceeds of and payments under all tax-deferred arrangements and annuity contracts, as defined in Paragraph (3) of this Subsection.

(2) No contribution to a tax-deferred arrangement or to an annuity contract, as defined in Paragraph (3) of this Subsection, shall be exempt if made less than one calendar year of the date of filing for bankruptcy, whether voluntary or involuntary, or the date writs of seizure are filed against the tax-deferred arrangement or annuity contract. A transfer from one tax-deferred arrangement to another or from one annuity contract to another shall not be considered a contribution for purposes of this Paragraph.

(3) The term "tax-deferred arrangement" includes all individual retirement accounts or individual retirement annuities of any variety or name, whether authorized now or in the future in the Internal Revenue Code of 1986, or the corresponding provisions of any future United States income tax law, including balances rolled over from any other tax-deferred arrangement as defined herein, money purchase pension plans, defined benefit plans, defined contribution plans, Keogh plans, simplified employee pension (SEP) plans, simple retirement account (SIMPLE) plans, Roth IRAs, or any other plan of any variety or name, whether authorized now or in the future in the Internal Revenue Code of 1986, or the corresponding provisions of any future United States income tax law, under which United States income tax on the tax-deferred arrangement is deferred. The term "annuity contract" shall have the same definition as defined in R.S. 22:912(B).

Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1961, No. 25, §1; Acts 1977, No. 360, §1; Acts 1978, No. 563, §1; Acts 1979, No. 596, §1; Acts 1980, No. 764, §9; Acts 1981, Ex.Sess., No. 36, §8, eff. Nov. 19, 1981; Acts 1982, No. 670, §1; Acts 1982, No. 704, §1, eff. Aug. 2, 1982; Acts 1983, No. 108, §1; Acts 1983, No. 178, §1; Acts 1985, No. 532, §1; Acts 1986, No. 303, §2; Acts 1990, No. 495, §1; Acts 1991, No. 155, §1; Acts 1991, No. 796, §1; Acts 1991, No. 856, §1, eff. July 23, 1991; Acts 1992, No. 829, §1; Acts 1999, No. 63, §1; Acts 2003, No. 470, §1; Acts 2004, No. 60, §1; Acts 2004, No. 468, §1, eff. June 24, 2004; Acts 2006, No. 601, §1; Acts 2006, No. 753, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 634, §2, eff. July 1, 2010; Acts 2014, No. 322, §§1, 2.



RS 13:3882 - Seizing creditor may assert fraudulent title of intervener in answer to intervention

§3882. Seizing creditor may assert fraudulent title of intervener in answer to intervention

When the ownership of movable property under seizure is claimed by an intervener, the seizing creditor need not bring a direct action to assert that intervener's title is simulated or fraudulent, but may raise such an issue in his answer to the intervention.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:3883 - Sheriff entitled to security; refusal to act in absence of security or advancement

§3883. Sheriff entitled to security; refusal to act in absence of security or advancement

A. The sheriff in the performance of official services pursuant to the provisions of this Chapter may demand security for his costs and actual expenses, in an amount as may be fixed by the court, or he may demand a deposit to cover his costs, but in all cases any party requiring the official services to be performed by the sheriff may advance the fees for the services. The order requiring the security for costs shall issue ex parte on the application of the sheriff and the sheriff shall not be required to perform the services until the security has been furnished. The court shall fix the delay within which the security for costs shall be furnished, and the failure to furnish it, within the delay, shall operate to relieve the sheriff of any liability for any damage that may result to the party from the failure to perform the services. If the party interested in having the official services performed contests the amount of the security as fixed by the order, that party may rule the sheriff into court to show cause why the amount of the security should not be reduced. On the trial of this rule, the court shall fix the amount of security, and if reduced, the party bringing the rule shall be entitled to a refund where the previous amount of security has been furnished. If no security has been furnished, the amount shall be due forthwith and the sheriff shall not be required to perform the services until the security has been furnished.

B. Wherever the word "sheriff" appears in this Section, it shall be construed to also mean "marshal".

Added by Acts 1974, No. 613, §1; Acts 2010, No. 528, §1.



RS 13:3884 - Sheriff's seizing creditor to point out property

§3884. Sheriff's seizing creditor to point out property

When the sheriff to whom a writ is directed can find no movable property to seize or cannot identify said movable property, he may call upon the seizing creditor to point out to him any property on which he may have a claim, or any other property which the seizing creditor wants seized belonging to the debtor.

Added by Acts 1978, No. 408, §1.



RS 13:3885 - Chattel mortgage; adequate description; other security agreements; exception to exemption from seizure

§3885. Chattel mortgage; adequate description; other security agreements; exception to exemption from seizure

A person who has granted a chattel mortgage containing an adequate description pursuant to R.S. 9:5352 on property provided for in R.S. 13:3881(A)(2) or (4) may not claim an exemption from a seizure to enforce that mortgage. A minor technical error in description shall not render the description inadequate for purposes of this Section, if the description is otherwise adequate for identification of the property. In addition, a person granting a security interest under Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) on property subject to R.S. 13:3881(A)(2) or (4) may not claim an exemption from a seizure to enforce that security interest.

Acts 1983, Act No. 56, §1; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:3886 - Request for notice of seizure on specific property; notification by sheriff; failure to notify

§3886. Request for notice of seizure on specific property; notification by sheriff; failure to notify

A. Any person desiring to be notified of the seizure of specific immovable property or of a fixture located upon specific immovable property shall file a request for notice of seizure in the mortgage records of the parish where the immovable property is located. The request for notice of seizure shall state the legal description of the immovable property, the owner of the property, and the name and address of the person desiring notice of seizure. The person requesting notice of seizure shall pay the sum of ten dollars to the sheriff.

B.(1) Any interested person may request, by simple written application to the sheriff, that a written notice of seizure be given to any other person or persons. A fee of fifteen dollars for each person to be notified by mail, or twenty dollars for each person to be notified by service shall accompany the request for notice. After his receipt of the request and the appropriate fee, the sheriff shall, upon the seizure of the property, promptly give the requested notices.

(2) Additionally, in the event of seizure of immovable property or a fixture, the sheriff shall give written notice of the seizure and a list of the property seized to each person who, prior to the filing of the notice of seizure, has requested notice under the provisions of Subsection A and who has paid the fee required therein.

C. In the event of seizure of immovable property or a fixture, the sheriff shall request from the clerk of court, or the recorder of mortgages for the parish of Orleans, at least twenty-one days prior to the first scheduled sheriff's sale, a mortgage certificate effective as of the date and time of the filing of the notice of seizure. The mortgage certificate shall include any requests for notice of seizure. Upon receipt of the mortgage certificate the sheriff shall notify, at least ten days prior to the first scheduled sheriff's sale, those persons requesting notice of the seizure. The notice of seizure shall be by certified mail, return receipt requested, actual delivery, or any manner provided for service of citation, and shall include the name and address of the seizing creditor, the method of seizure and the sum owed, and the date of the first scheduled sheriff's sale.

D. Notices under this Section may be given by certified mail, return receipt requested, actual delivery, or by any manner provided by service of citation. Each notice shall be mailed or served at least ten days before the first scheduled date of the sheriff's sale, and shall include the time, date, and place of such sale.

E. Neither the clerk of court nor the sheriff, or any of their officers, agents, or employees, shall be held liable if a reasonable attempt has been made to mail or deliver the notice to the address provided in the request.

F. The failure of the sheriff to notify a person requesting notice of seizure shall not affect the rights of the seizing creditor nor invalidate the sheriff's sale.

Added by Acts 1982, No. 615, §1; Acts 1989, No. 137, §8, eff. Sept. 1, 1989; Acts 1991, No. 662, §2, eff. Jan. 1, 1992; Acts 1992, No. 533, §1; Acts 2005, No. 37, §1.



RS 13:3886.1 - Failure to notify

§3886.1. Failure to notify

A. The failure to notify any lienholder or other interested person having an interest in the property shall not affect the rights of the seizing creditor nor invalidate the sheriff's sale; nor shall any lien, privilege, or other encumbrance that is inferior to the rank of the lien of the seizing creditor affect the property after the sheriff's adjudication. The exclusive remedy for any person affected by the provisions of this Subsection shall be to institute a claim by summary pleadings, within one year from the date of the sheriff's adjudication, proving that he has been damaged by the failure to notify him. In connection with any such claim, the court shall consider and the person claiming damages shall have the burden of proving all of the following:

(1) That his name and address were reasonably ascertainable through the exercise of reasonable diligence.

(2) That he lacked actual knowledge of the seizure.

(3) The respective ranking and amounts of all liens, privileges, and other encumbrances affecting the property as of the date of the sheriff's adjudication.

(4) The value of such respective rights.

(5) The value of the property as of the date of the sheriff's adjudication.

(6) The respective positions the parties would have occupied had the required notice been given.

(7) His ability and capacity to have obtained funds to purchase the property at the foreclosure sale had the required notice been given.

(8) That in such circumstances he would have bid on the property in such an amount as to have prevented him from suffering the alleged damages, either by such bid being successful or by such bid leading to a higher bid by another party.

B. In no event shall the claim of any such person exceed the value of the interest he possessed on the date of the sheriff's adjudication.

C. The provisions of this Section shall be applied both retrospectively and prospectively; however, any action for which the time period for bringing such action would otherwise be shortened by the provisions hereof shall be instituted within one year from July 17, 1991, and any suit not instituted within that time and any claims relating thereto shall be forever barred.

Acts 1991, No. 662, §3, eff. July 17, 1991.



RS 13:3887 - Request for notice of assessment on specific property

§3887. Request for notice of assessment on specific property

A. Any mortgagee desiring to be notified in the event specific immovable property is assessed by a local governmental entity shall file a request for notice of assessment in the mortgage records of the parish where the immovable property is located. The request for notice of assessment shall state the legal description of the immovable property, the owner of the property, and the name and address of the person desiring notice of assessment. The mortgagee desiring notice of an assessment shall pay the sum of ten dollars to the clerk of court, or the recorder of mortgages for the parish of Orleans, for deposit in the office general fund, to defray the cost of providing the notice of assessment as hereinafter provided.

B. In the event of assessment of immovable property for improvements, the clerk of court or the recorder of mortgages for the parish of Orleans shall notify, within thirty days of the filing of the assessment, those mortgagees requesting notice of the assessment. The notice of assessment shall be by certified mail or actual delivery.

C. Neither the clerk of court nor the recorder of mortgages for the parish of Orleans, nor any of their officers, agents, or employees shall be held liable if a reasonable attempt has been made to mail or deliver the notice to the address provided in the request.

Acts 1988, No. 847, §1.



RS 13:3888 - Filing of notice of seizure; effect of subsequent acts and cancellation of notice

§3888. Filing of notice of seizure; effect of subsequent acts and cancellation of notice

A. Upon the sheriff's filing of the notice of seizure required by Article 2293 of the Code of Civil Procedure, no sale, contract, counter letter, privilege, lien, mortgage, judgment, surface lease, oil, gas, or mineral lease, or other instrument or writing relating to or purporting to affect immovable property that has not been filed previously for registry shall effectively create, transfer, or encumber any interest in the immovable property under seizure. Following the registry of the sheriff's deed, any such instrument or writing that may have been filed after the filing of the notice of seizure shall be cancelled by the clerk of court upon the request by affidavit of any interested party. However, if the notice of seizure is cancelled other than as a result of the ensuing sheriff's sale, all such acts shall thereupon be accorded such effect as the law would have allowed if the notice of seizure had never been filed.

B. This Section shall not prevent the effective reinscription or preservation of a mortgage, privilege, or other right that arises under or is evidenced by an instrument which had been duly filed for registry before filing of the notice of seizure or the effective exercise of a right or option that arises under or is evidenced by such an instrument.

Acts 1991, No. 662, §3, eff. July 17, 1991; Acts 1992, No. 533, §1.



RS 13:3889 - Writ execution; prohibited agreements

§3889. Writ execution; prohibited agreements

A. The legislature finds that inequities and injustices are resulting due to the refusal of sheriffs to seize certain immovable property despite issuance of a writ of fieri facias or seizure and sale directing the sheriff to seize the property, without the advance grant of blanket indemnification and notwithstanding the final payment of fees.

B. The legislature declares null and void and against the public policy of this state, any provision or requirement of any agreement which purports to provide for the defense, indemnification or other relief of liability on behalf of any sheriff directed to seize property under any writs of fieri facias, seizure and sale, or other writ, issued by a court of competent jurisdiction or venue, commanding and directing that the property be seized.

Acts 1992, No. 591, §1.



RS 13:3911 - GARNISHMENT

CHAPTER 19. GARNISHMENT

PART I. GENERAL PROVISIONS

§3911. §§3911, 3912 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3913 - No particular sequence of sheriff's acts required in garnishment proceeding

§3913. No particular sequence of sheriff's acts required in garnishment proceeding

A. Nothing in the Code of Civil Procedure or in any other law shall be construed to require in a garnishment proceeding any particular sequence or order in which the sheriff serves on the garnishee the citation, copy of the petition, garnishment interrogatories, and notice of seizure, and in which he seizes the property and takes an inventory thereof.

B. Other than as provided in R.S. 13:3921 et seq. applicable to garnishments of wages, a garnishment shall not be continuing in nature and the garnishee need only respond as to property of the judgment debtor that the garnishee has in his possession or under his control at the time the garnishment interrogatories are served on him.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1999, No. 887, §2.



RS 13:3914 - Service of garnishment process on nonresident doing business in this state who has not appointed agent for service of process

§3914. Service of garnishment process on nonresident doing business in this state who has not appointed agent for service of process

When the garnishee is a nonresident who is doing business in this state, but has not appointed an agent for the service of process therein, and who is absent from his place of business in this state at the time the particular service is attempted to be made on him there, the citation, petition, garnishment interrogatories, notice of seizure, and all other pleadings and notices in the garnishment proceeding, may be served on any of his agents or employees of suitable age and discretion at this place of business, with the same legal force and validity as if served on him personally.

This section applies to any garnishment made under any provision of the Louisiana Code of Civil Procedure or of R.S. 13:3921 through 13:3927.

The definition of "nonresident" in Article 5251(11) of the Louisiana Code of Civil Procedure applies equally to this Section.

Added by Acts 1964, No. 47, §4.



RS 13:3921 - Judgment fixing portion subject to seizure, payment to creditor and processing fee

PART II. GARNISHMENT OF WAGES, SALARIES

AND COMMISSIONS

§3921. Judgment fixing portion subject to seizure, payment to creditor and processing fee

A. In every case in which the wage or salary of a laborer, wage earner, artisan, mechanic, engineer, fireman, carpenter, bricklayer, secretary, bookkeeper, clerk, employee on a commission basis, or employee of any nature and kind whatever, whether skilled or unskilled, shall be garnished either under attachment or fieri facias or as otherwise provided by law, a judgment shall be rendered by the court of competent jurisdiction in which the garnishment proceedings may be pending fixing the portion of such wage, salary, commission, or other compensation as may be exempt, as provided by law, and providing for the payment to the seizing creditor of whatever sum for which judgment may be obtained, out of the portion of such compensation which is not exempt.

B. The court shall also provide in the judgment for a processing fee of three dollars to be deducted by the employer from the nonexempt income of the employee for each pay period during which the judgment of garnishment is in effect. The processing fee shall be for the costs of the employer in complying with the judgment of garnishment.

C. In garnishment proceedings in which the employee is a state officer or employee, the processing fee provided by Subsection B shall be paid into the state treasury and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund.

Acts 1987, No. 777, §1; Acts 1992, No. 984, §4.



RS 13:3922 - Hearing; evidence; prior acts

§3922. Hearing; evidence; prior acts

A judgment may be rendered by the court in which a garnishment proceeding is pending, with or without a hearing, if all competent evidence is presented to determine the amount of the person's earnings or the amount of any other assets, or both, and the court is satisfied of the existence of any judgment, writ of garnishment, or sale, transfer, or assignment of earnings, which remains unsatisfied. If any such act exists, it shall prime in enforcement any subsequent judgment, writ of garnishment, or sale, transfer, or assignment of earnings, and shall be satisfied out of the nonexempt portion of disposable earnings.

Acts 1988, No. 971, §1.



RS 13:3923 - One writ and one set of interrogatories sufficient, statement of sums due to be furnished to garnishee; installment payments; reopening case; retention of jurisdiction; cessation of seizure by garnishment upon termination of employment

§3923. One writ and one set of interrogatories sufficient, statement of sums due to be furnished to garnishee; installment payments; reopening case; retention of jurisdiction; cessation of seizure by garnishment upon termination of employment

It shall not be necessary that more than one writ of garnishment or one set of interrogatories be served in such cases, but the court shall render judgment for the monthly, semimonthly, weekly, or daily payments to be made to the seizing creditor according to the manner best suited to the circumstances, until the indebtedness is paid. The garnisher shall serve upon the garnishee the citation, the petition, the garnishment interrogatories, the notice of seizure, and a statement of sums due under the garnishment, such statement to include, but not be limited to, the principal, interest, court costs incurred to date, and attorney's fee due under the judgment. The court, in its discretion, may reopen the case upon the motion of any party concerned for evidence affecting the proper continuance of such judgment, and the court shall retain jurisdiction to amend or set aside its judgment at any time in its discretion; however, all effects of the seizure by garnishment shall cease upon the termination of employment of the debtor with the garnishee, unless the debtor is reinstated or reemployed within one hundred eighty days after the termination. Should judgment by default be taken against any party garnishee, he may obtain a reopening of the case upon proper showing and within the discretion of the court.

Amended by Acts 1976, No. 359, §1.



RS 13:3924 - Interrogatories

§3924. Interrogatories

The interrogatories to be served upon the garnishee shall include a question, or questions, the answer to which shall inform the court as to whether or not the defendant in the suit is employed by the garnishee, and, if not, where and by whom the defendant is presently employed and residing, if known to the garnishee, and, if employed by the garnishee, what his rate of compensation is, in what manner it is paid, and whether or not there are other judgments or garnishments affecting such wage, salary or compensation, and, if so, the status thereof.

Amended by Acts 1982, No. 532, §1, eff. July 22, 1982.



RS 13:3925 - Indebtedness of employee to employer

§3925. Indebtedness of employee to employer

A. If the employer answering such interrogatories should plead that the employee is indebted to the employer for other amounts due and owing, other than those specified in R.S. 13:3881, the employer shall make a full and complete disclosure of the status of such account to the creditor, in writing by certified mail, showing the time that the debt was incurred, the exact amount of the debt, the credits applied to the debt, the manner in which the debt is being liquidated as of the time of the service of the interrogatories, and all other pertinent facts. Thereafter, the seizing creditor shall have fifteen days to file an opposition to the court's consideration of the employee-employer debt as liquidated. Failure to file an opposition shall be considered a waiver of the seizing creditor's rights to oppose the court's consideration of the employee-employer debt as liquidated. If an opposition is filed with the court within the appropriate legal delays, the court may hear evidence affecting the issue of liquidation and shall render a judgment to determine whether the employee-employer debt should be considered liquidated, and thereby, allow payment to the employer of the non-exempt portion of the employee's salary, wage or commission at a specified rate in the same manner as if the employer were a judgment creditor having a prior garnishment.

B. It is the stated intention of this Section that the employer shall be presumed to be one holding a prior garnishment. It is the further intention of this Section, once an employee-employer debt is considered liquidated, either by waiver or judgment, that the retirement of such indebtedness be limited in the time within which such indebtedness should be considered paid and other equitable matters which the judge may consider so that the employee-employer debt be paid in full in order that other garnishments may attach.

C. The provisions of this Section shall not grant a preference over the enforcement of child support.

Acts 1991, No. 156, §1.



RS 13:3926 - Employee working on commission

§3926. Employee working on commission

If in response to such interrogatories the employer sets forth that the employee works on a commission basis, the employer shall make a full disclosure of the terms of employment, the amount of the commission and the method of payment of such commission and the dates on which settlements are made with the employee. The court thereupon shall render a judgment ordering a full accounting to be made at each date when such settlements are made and upon the filing of such accounting, the court shall fix the exempt portion and order the non-exempt portion paid in satisfaction of whatever judgment may be rendered.



RS 13:3927 - Deposit to cover fee of employer's attorney; costs; return of deposit

§3927. Deposit to cover fee of employer's attorney; costs; return of deposit

Whenever a plaintiff suing out a writ of garnishment shall apply to the court for the issuance of such writ, the plaintiff shall deposit with the clerk of court the sum of fifteen dollars, as a fee for the attorney for the employer who answers such interrogatories. This sum may be charged and collected as other costs. If no answer is filed by the garnishee, within the time provided by law, the attorney's fee so deposited shall be returned to the seizing creditor. If the court in its discretion should rule that no fee should be charged to the costs by such attorney for the employer, the fee shall likewise be returned to the seizing creditor. If the court should rule that a fee greater than fifteen dollars should be assessed, the court may fix the amount of such fee, which shall be charged to the costs of the suit.

Amended by Acts 1976, No. 359, §1.



RS 13:3928 - Priority of judgment, decree, or order of support

§3928. Priority of judgment, decree, or order of support

In any criminal or civil matter, a judgment, decree, order, or sentence of court, or a sale, transfer, or assignment of earnings by which a person is obligated to pay for the current or past due support, or both, of a child or children, or of a parent of a child or children if the Department of Children and Family Services is providing support enforcement services to the parent, shall prime in enforcement any prior or subsequent judgment, decree, order, or sentence of court, or sale, transfer, or assignment of earnings, and shall be satisfied out of the nonexempt portion of disposable earnings.

Added by Acts 1958, No. 479, §1. Amended by Acts 1980, No. 764, §8; Acts 1981, Ex.Sess., No. 36, §7, eff. Nov. 19, 1981.



RS 13:3941 - PROVISIONAL REMEDIES

CHAPTER 20. PROVISIONAL REMEDIES

PART I. GENERAL PROVISIONS

§3941. §§3941 to 3944 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3951 - Exemption of wages earned out of state

PART II. ATTACHMENT

§3951. Exemption of wages earned out of state

Wages earned out of this state and payable out of this state shall be exempt from attachment or garnishment in all cases where the cause of action arose out of this state. The garnishees in such cases shall plead such exemption unless the defendant is actually served with the process.



RS 13:3952 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3952. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3953 - Suit by state, subdivision, board or political corporation; facts warranting affidavit for attachment

§3953. Suit by state, subdivision, board or political corporation; facts warranting affidavit for attachment

Whenever any suit is hereafter filed by the State of Louisiana, or by any parish or other political subdivision thereof, or by any public board thereof, or by any political or public corporation created under or by the constitution or laws thereof, against any corporation, firm or individual to recover money or property alleged to have been obtained from the plaintiff by the defendant through fraud, or through rebates or overcharges in connection with any contract or transaction, and a writ of attachment is prayed for, the fact that it lies within the power of the defendant to mortgage, assign or dispose of his property, rights or credits, or some part thereof, or to convert his property into money or evidences of debt, during the pendency of the suit, shall be deemed sufficient to justify an affidavit by the plaintiff, for the purposes of obtaining such writ of attachment, that the defendant is about to mortgage, assign or dispose of his property, right or credits, or some part thereof, with intent to defraud his creditors, or is about to convert his property into money or evidences of debt, with intent to place it beyond the reach of his creditors.



RS 13:3954 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§3954. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:3955 - Fee of attorney-at-law representing absent defendants

§3955. Fee of attorney-at-law representing absent defendants

Attorneys-at-law appointed by the judge to represent absent defendants in cases of attachment, are entitled to the sum of ten dollars as a fee, to be taxed as costs, which upon application and proof to the court, may be increased in proportion to the services rendered.



RS 13:3956 - Suits by surety companies on contracts of indemnity for signing of bail bonds

§3956. Suits by surety companies on contracts of indemnity for signing of bail bonds

Whenever any suit is hereafter filed in any of the courts of this state by a surety company authorized to do business in this state, against any person, firm, corporation or partnership upon a contract to indemnify such surety company for the signing of a bail bond in any of the state or federal courts and the principal on said bail bond has failed to appear in court as required by law, or has disappeared, or the sheriff is unable to locate, or to serve notice or process on such principal, and a writ of attachment is prayed for, the fact that it lies within the power of the defendant or defendants to mortgage, assign or dispose of his property, rights or credits, or some part thereof, or to convert his property into money or evidences of debt, during the pendency of the suit, shall be deemed sufficient to justify an affidavit by the plaintiff, for the purposes of obtaining such writ of attachment, that the defendant is about to mortgage, assign or dispose of his property, right or credits, or some part thereof, with intent to defraud his creditors, or is about to convert his property into money or evidences of debt, with intent to place it beyond the reach of his creditors. The amount of the bond primarily for the issuance of said writ, based upon a contract of indemnity as herein authorized, shall not exceed the amount of the demand and in no event exceed the sum of two hundred and fifty dollars, with the right reserved to the court issuing the writ, on proper showing, to increase said bond not to exceed the amount of the debt, as provided in this Section.

Acts 1952, No. 518, §1.



RS 13:3957 - Sequestration authorized when statute refers to provisional seizure

§3957. Sequestration authorized when statute refers to provisional seizure

When under any code or statutory provision heretofore or hereafter adopted a creditor is authorized to use the writ of provisional seizure in the enforcement of his claim, it shall be construed as authorizing the use by the creditor of the writ of sequestration, which shall issue without the necessity of the creditor furnishing the security required by Article 3574 of the Code of Civil Procedure.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4001 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART III. SEQUESTRATION

§4001. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4002 - Sequestration without security available to enforce privilege of farm or plantation laborer for unpaid wages

§4002. Sequestration without security available to enforce privilege of farm or plantation laborer for unpaid wages

Sequestration may issue to enforce the privilege for unpaid wages of a farm or plantation laborer on the crop, and to prevent the removal thereof from the farm or plantation, without the necessity of the laborer furnishing security therefor.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4061 - Suit against state officer or board involving constitutionality of law authorizing expenditure; no temporary restraining order; preliminary injunction; suspensive appeal

PART IV. INJUNCTION

§4061. Suit against state officer or board involving constitutionality of law authorizing expenditure; no temporary restraining order; preliminary injunction; suspensive appeal

No court has jurisdiction to issue, or cause to be issued, any temporary restraining order against any officer of the state or any board or commission of the state in any suit involving the expenditure of public funds under any statute of this state, which authorizes the expenditure of such funds, based on the alleged unconstitutionality of such statute. In such cases, after hearing, preliminary writs of injunction may issue, and from the order or judgment directing the issuance of the same, such officers, boards and commissions shall have the right of suspensive appeal without bond and as a matter of right.



RS 13:4062 - Suit against state officer or board involving expenditure of state funds; temporary restraining order; preliminary or permanent injunction prohibited

§4062. Suit against state officer or board involving expenditure of state funds; temporary restraining order; preliminary or permanent injunction prohibited

No court shall have jurisdiction to issue, or cause to be issued, any temporary restraining order, preliminary injunction, or permanent injunction against any state department, board or agency, or any officer, administrator or head thereof or any officer of the state of Louisiana in any suit involving the expenditure of public funds under any statute or law of this state to compel the expenditure of state funds when the director of such department, board or agency, or the governor shall certify that the expenditure of such funds would have the effect of creating a deficit in the funds of said agency or be in violation of the requirements placed upon the expenditure of such funds by the legislature.

Added by Acts 1969, No. 34, §1.



RS 13:4063 - To 4071 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4063. §§4063 to 4071 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4101 - EXECUTORY PROCESS

CHAPTER 21. EXECUTORY PROCESS

§4101. Mortgaged property in hands of receiver or liquidator

The appointment of a receiver or liquidator of a corporation shall not affect the right of a creditor to enforce by executory process a mortgage or security agreement importing a confession of judgment and affecting property owned by the corporation. If the receiver or liquidator is appointed prior to the institution of executory proceedings and the notice of appointment is recorded in the mortgage office in the parish in which the property is located and written notice of the appointment is received by the holder of the obligation that is sought to be enforced by executory process, then the receiver or liquidator shall be made defendant in the executory process proceedings. If the receiver or liquidator is not appointed prior to institution of executory proceedings or the notice of appointment is not recorded or if written notice of the appointment is not received by the creditor, then the receiver or liquidator need not be substituted as the defendant, and the seizure and sale of the encumbered property may be made in the same manner as if no receiver or liquidator had been appointed.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1982, No. 179, §1; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4102 - Executory process; bearer paper, movable or immovable property, authentic evidence; certification of documents

§4102. Executory process; bearer paper, movable or immovable property, authentic evidence; certification of documents

A. Whenever the holder of bearer paper, such as a note, bond, or other instrument evidencing an obligation secured by a mortgage or privilege on movable or immovable property, seeks to foreclose by executory process, all requirements for authentic evidence regarding the transfer, assignment, pledge, or negotiation shall be inapplicable, provided that all other requirements for authentic evidence have been satisfied.

B. Whenever the holder of a note, bond, or other instrument evidencing an obligation secured by a mortgage or privilege on movable property seeks to foreclose by executory process, the transfer, assignment, pledge, or negotiation of such document by private act, duly acknowledged in any manner provided by law, shall be deemed to be authentic evidence and in compliance with Code of Civil Procedure Article 2636.

C. Whenever the holder of a note, bond, or other instrument evidencing an obligation secured by a mortgage or privilege on movable property approves the sale of the property from one person to another, such approval may be made by private act, duly acknowledged in any manner provided by law, and shall be deemed to be authentic evidence and in compliance with Code of Civil Procedure Article 2636.

D.(1) Whenever the law requires a certified copy of any document, including a photographic, photostatic, or miniature photographic copy or reproduction of such document, for purposes of executory process, a notary public who has the original or a copy of such document on file in his office, custodian of notarial records, or clerk of court shall note on the copy of the document that it is a correct copy and may include words such as "certified copy", "true copy", or any other words which reasonably indicate that the copy of the document is a certified copy, and the copy so certified shall be deemed authentic evidence.

(2) A document containing a certificate reading substantially as follows shall satisfy the requirements of (1) above and shall be deemed authentic:

"STATE OF LOUISIANA ________________, Louisiana

PARISH OF ________________ ____________, (Date)

I, __________________________, (Custodian of Notarial Records, Clerk of Court, Notary Public) for the Parish of _____________________, State of Louisiana, do hereby certify that the attached documents are true and correct copies of ____________________________, dated the _____ day of _______________________, 19 _____, consisting of ______ pages (executed before, attached to ____________ executed before) __________________________________, a Notary Public of the Parish of ______________________, State of Louisiana, the original or certified copy of which document(s) is on file in my office.

Name _______________________

Title

Address"

Added by Acts 1982, No. 178, §1; Acts 1987, No. 855, §1, eff. July 20, 1987.

{{NOTE: SEE ACTS 1987, NO. 855, §2.}}



RS 13:4103 - Executory process against mortgaged corporation property; proof of authority to execute mortgage

§4103. Executory process against mortgaged corporation property; proof of authority to execute mortgage

A. The following shall be deemed to constitute authentic evidence for purposes of an executory proceeding to enforce a mortgage, chattel mortgage, or other security agreement against a corporate debtor:

(1) The consent of the shareholders evidenced as provided in R.S. 12:76 authorizing or ratifying the granting of such a mortgage, chattel mortgage, or other security agreement.

(2) An extract of the minutes of the meeting of the board of directors or other governing body of the corporation, or a written consent by the shareholders or directors of the corporation, signed and certified by the corporate secretary or any assistant secretary, setting forth the resolution or resolutions authorizing or ratifying the granting of such a mortgage or other security agreement or security interest, whether the specific transaction, mortgage, or security agreement or security interest is described with particularity, or more general authority is granted or ratified.

(3) A photocopy of the extract of minutes provided in Subsection (2) above, certified either by:

(a) A notary before whom the mortgage, chattel mortgage, or other security agreement was passed or acknowledged, or

(b) By the custodian of notarial archives for the parish of Orleans if the mortgage, chattel mortgage, or other security agreement, together with a certified copy of the extract of minutes, has been recorded in Orleans Parish, or by the clerk of the district court of any other parish in which the mortgage, chattel mortgage, or other security agreement, together with a certified copy of the extract of minutes, has been recorded.

B. The right of an interested party to question or attack the authority of the purported officer or agent to execute the mortgage is not affected in any manner by the provisions of this Section.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1974, No. 254, §1; Acts 1982, No. 177, §1; Acts 1986, No. 489, §1; Acts 1991, No. 377, §5, eff. Jan. 1, 1992; Acts 1993, No. 948, §4, eff. June 25, 1993.



RS 13:4103.1 - Executory process against mortgaged or secured limited liability company property; proof of authority to execute mortgage or security agreement

§4103.1. Executory process against mortgaged or secured limited liability company property; proof of authority to execute mortgage or security agreement

Any of the following shall be deemed to constitute authentic evidence for purposes of an executory proceeding to enforce a mortgage, collateral mortgage, or other security agreement against a limited liability company:

(1) A certified copy of the limited liability company's articles of organization filed with the secretary of state containing a grant of authority to one or more individuals to execute a mortgage or security agreement for and on behalf of the limited liability company, whether the specific transaction, mortgage, or security agreement is described with particularity or more general authority is granted.

(2) A written consent by all of the then members of the limited liability company, or such other persons as may have been delegated authority pursuant to R.S. 12:1318(B), signed and certified by any person named in the statement provided for in R.S. 12:1305(C)(5), or, if no such person or persons are so named, upon a certificate of a member, if management is reserved to the members, or a manager, if management is vested in one or more managers pursuant to R.S. 12:1312, of the limited liability company, authorizing or ratifying the grant of authority to one or more individuals to execute a mortgage or security agreement for and on behalf of the limited liability company, whether the specific transaction, mortgage, or security agreement is described with particularity or more general authority is granted or ratified.

(3) An extract of the minutes of the meeting of the then members of a limited liability company, or such other persons as may have been delegated authority pursuant to R.S. 12:1318(B), signed and certified by any person named in the statement provided for in R.S. 12:1305(C)(5), or, if no such person or persons are so named, signed and certified by a member, if management is reserved to the members, or manager, if management is vested in one or more managers pursuant to R.S. 12:1312, of the limited liability company, setting forth the resolution or resolutions authorizing or ratifying the granting of a mortgage or security agreement, whether the specific transaction, mortgage, or security agreement is described with particularity or more general authority is granted or ratified.

Acts 1993, No. 475, §5, eff. June 9, 1993.



RS 13:4104 - Variance between act of mortgage and note; correction

§4104. Variance between act of mortgage and note; correction

The right to an order for executory process shall exist when there is a variance between a notarial act of mortgage and the note or notes issued in connection therewith, when such variance is due to a clerical error and the fact that such variance is so due is certified on the note or notes or on the act of mortgage, or both, over the official signature of the notary before whom the mortgage was passed.



RS 13:4105 - Notarial act acknowledging error, when sufficient

§4105. Notarial act acknowledging error, when sufficient

In any case where such variance exists and it is not possible to secure the certificate referred to in R.S. 13:4104, the right to an order for executory process will lie upon execution by the debtor or by his heirs, executors, administrators, or assigns, of a notarial act acknowledging the clerical error.



RS 13:4106 - Deficiency judgment prohibited if sale made without appraisement

§4106. Deficiency judgment prohibited if sale made without appraisement

A. Unless otherwise provided by law, if a mortgagee or other creditor takes advantage of a waiver of appraisement of his property, movable, immovable, or both, by a debtor, and the proceeds of the judicial sale thereof are insufficient to satisfy the debt for which the property was sold, the debt nevertheless shall stand fully satisfied and discharged insofar as it constitutes a personal obligation of the debtor. The mortgagee or other creditor shall not have a right thereafter to proceed against the debtor or any of his other property for such deficiency, except as otherwise provided by law or as provided in the next Subsection.

B. If a mortgage or pledge affects two or more properties, movable, immovable, or both, the judicial sale of any property so affected without appraisement shall not prevent the enforcement of the mortgage or pledge in rem against any other property affected thereby.

C. This Section is limited to judicial sales of mortgaged property and shall not apply to public or private sales of collateral subject to Chapter 9 of the Louisiana Commercial Laws or any similar statute.

Amended by Acts 1952, No. 20, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4107 - R.S. 13:4106 cannot be waived; operation prospective

§4107. R.S. 13:4106 cannot be waived; operation prospective

R.S. 13:4106 declares a public policy and the provisions thereof can not, and shall not be waived by a debtor, but it shall only apply to mortgages, contracts, debts or other obligations made, or arising on or after August 1, 1934.



RS 13:4108 - Transactions which do not bar deficiency judgment

§4108. Transactions which do not bar deficiency judgment

Notwithstanding any other law to the contrary, including but not limited to R.S. 13:4106 and 4107, none of the following actions by a mortgagee or other creditor shall prohibit the mortgagee or other creditor from obtaining a deficiency judgment against any debtor, guarantor, or surety, notwithstanding the fact that a sale of property or collateral may have occurred at a judicial sale without appraisal, at a public or private sale with or without appraisal, or at a judicial sale with a defective appraisal:

(1) A sale through the New York Stock Exchange, the American Stock Exchange, or the NASDAQ, of any pledged stock, bonds, or options registered or traded on such exchanges.

(2) A sale through the Chicago Commodity Exchange of any pledged options registered or traded on such exchange.

(3) A sale pursuant to an order of a United States Bankruptcy Court, or of a United States District Court sitting in bankruptcy.

(4) The mortgagee's or other creditor's exercise of its rights against property subject to a mortgage, pledge, privilege, security interest, or encumbrance in favor of such creditor, when the property or collateral is located outside the state of Louisiana, and the creditor has elected to proceed under the laws of the state, county, or territory where the property or collateral is then located to seize or sell such property or collateral.

(5) The collection or receipt of:

(a) Any proceeds of any pledged negotiable or nonnegotiable note;

(b) Any funds through the offset of any pledged deposit of cash, whether in the form of a demand deposit account with any institution insured by any agency of the federal government, certificate of deposit, or otherwise;

(c) Any proceeds of any pledge or assignment of accounts receivable; or

(d) Any proceeds of any pledge or assignment of the right to receive income under any lease or rent of movable property or immovable property.

(6) Collection or receipt of insurance proceeds under a simple or standard loss-payee clause.

(7) Collection or receipt of the return of any unearned premiums of any insurance policy.

Acts 1986, No. 489, §2; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4108.1 - Deficiency judgment when obligations based upon commercial transaction

§4108.1. Deficiency judgment when obligations based upon commercial transaction

A. As an exception to R.S. 13:4106 and 4107, if a mortgagee or other creditor holds a mortgage, pledge, security interest, or privilege which secures an obligation in a commercial transaction, the mortgagee or other creditor may collect from or pursue any debtor, guarantor, or surety for a deficiency judgment on the secured obligation whether or not the mortgagee or other creditor has foreclosed on all or any of the property and sold such property at a judicial, public, or private sale, with or without appraisal, regardless of the minimum bid, and whether or not the mortgagee or other creditor has acquired such property from any debtor, guarantor, or surety pursuant to a complete or partial giving in payment. However, other than with regard to a secured transaction subject to Chapter 9 of the Louisiana Commercial Laws, a mortgagee or other creditor may not pursue any debtor, guarantor, or surety for more than the secured obligation, minus the reasonably equivalent value of the property sold.

B. For the purpose of this Section, the terms "commercial transaction" and "reasonably equivalent value" shall have the following meanings:

(1) "Commercial transaction" means any transaction entered into primarily for business or commercial purposes.

(2) "Reasonably equivalent value" means the value that the owner and the mortgagee or other creditor of the property being sold or otherwise disposed of agree to attribute to the property for the purposes of reducing the secured debt.

Acts 1986, No. 489, §2; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4108.2 - Deficiency judgment when obligations based on consumer transaction

§4108.2. Deficiency judgment when obligations based on consumer transaction

A. Notwithstanding any other law to the contrary, including but not limited to R.S. 13:4106 and 4107, if a mortgagee or other creditor holds a mortgage, pledge, security interest, or privilege which secures an obligation in a consumer transaction, the mortgagee or other creditor may obtain a deficiency judgment on the secured obligation against the debtor for the amount of the secured obligation less the reasonably equivalent value of property acquired from the debtor without appraisal or any other legal proceeding concerning such property acquired, only if the mortgagee or other creditor has acquired such property from the debtor pursuant to a written agreement with the debtor to waive the debtor's rights to a judicial appraisal and sale and to voluntarily surrender title to the property to the creditor. The debtor must agree to the value to be attributed to the property transferred and must agree that a deficiency judgment for the amount of the secured obligations minus such value may be obtained by the mortgagee or creditor without appraisal of or any other legal proceeding concerning the property transferred. The debtor may obtain an appraisal for the purpose of determining the value of the property and if he does so the value assigned to the property may not be less than three-fourths of the appraised value.

B. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Consumer transaction" means any transaction entered into for personal, family, or household (noncommercial) purposes and particularly includes transactions that are secured by residential immovable property, but excluding secured transactions for consumer purposes that are subject to Chapter 9 of the Louisiana Commercial Laws.

(2) "Reasonably equivalent value" means the value which the owner and the mortgagee or other creditor expressly agree to attribute to the property transferred, as provided in Subsection A of this Section.

C. This Section shall not be construed as prohibiting a debtor from selling his property to a third party purchaser and signing a promissory note to a mortgagee or other creditor for all or part of the balance due on the secured debt.

D. Every agreement for a voluntary surrender of title to property in connection with a consumer transaction as defined above shall contain a statement which notifies the debtor in laymen's terms:

(1)(a) That he has a right to obtain an appraisal, and

(b) That the value of the property assigned has to be three-quarters of the appraised value, and

(2)(a) That by agreeing to the surrender of the property without judicial appraisal and sale, the debtor is waiving any rights he might have under the law to further judicial proceedings governing the judicial sale of his property,

(b) That he is waiving his right to a judicial appraisal and sale, and

(c) That the creditor may obtain a judgment to collect any remaining amount due under the obligation after subtracting the agreed upon value of the property.

Acts 1988, No. 675, §1, eff. July 15, 1988; Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4108.3 - Relation to Chapter 9 of the Louisiana Commercial Laws

§4108.3. Relation to Chapter 9 of the Louisiana Commercial Laws

The rights or absence thereof of a secured creditor to pursue and collect a deficiency from a debtor, guarantor, or surety in connection with a secured transaction subject to Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) shall be exclusively subject to the provisions of Chapter 9.

Added by Acts 1989, No. 137, §8, eff. Sept. 1, 1989.



RS 13:4109 - Executory process against property of insolvents; rights of persons holding special mortgages

§4109. Executory process against property of insolvents; rights of persons holding special mortgages

Creditors holding special mortgages containing the pact de non alienando shall not lose their rights of executory process upon the property of their debtor, by reason of a cession of property, but in such cases the right shall continue and be exercised against the syndic, and when the cession takes place after the seizure under executory process it shall be continued against the provisional or definitive syndic.



RS 13:4110 - Same; sale under first process where provisional or definitive syndic appointed

§4110. Same; sale under first process where provisional or definitive syndic appointed

In all cases when executory process has issued and a surrender has been made and a provisional or definitive syndic has been appointed, the sale under the first process shall be effected the same as if no surrender has been made or syndic appointed.



RS 13:4111 - Venue of executory proceeding against continuous tract of land in different parishes

§4111. Venue of executory proceeding against continuous tract of land in different parishes

An executory proceeding to enforce a mortgage or privilege affecting the whole of a continuous tract of land situated partly in different parishes, at the option of the plaintiff, may be brought at the domicile of the defendant, or in any parish where a portion of the tract is situated.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4112 - Actions to set aside or annul judicial sales in executory proceedings

§4112. Actions to set aside or annul judicial sales in executory proceedings

No action may be instituted to set aside or annul the judicial sale of immovable property by executory process by reason of any objection to form or procedure in the executory proceedings, or by reason of the lack of authentic evidence to support the order and seizure, where the sheriff executing the foreclosure has either filed the proces verbal of the sale or filed the sale for recordation in the conveyance records of the parish. Any party seeking to annul or set aside a judicial sale of immovable property through executory proceedings filed for record before the adoption of this Section must do so within six months of September 12, 1975. Nothing herein shall be construed to affect legal defenses otherwise available to any person against whom a deficiency judgment is sought after the public sale of immovable property through executory proceedings.

Added by Acts 1975, No. 681, §1.



RS 13:4151 - TRIAL

CHAPTER 22. TRIAL

§4151. Summary trial of suits in which mineral lands are in controversy; bond to prevent summary trial

Whenever a suit is filed in which the title to or possession of mineral lands, or oil, gas or mineral leases, is questioned, the defendant may demand a summary trial of the cause. But on such demand being made by the defendant the plaintiff may have the cause retained on the ordinary docket of the court having jurisdiction thereof by giving bond sufficient to indemnify the defendant against any loss resulting from the suit in the event it is decided adversely to plaintiff.



RS 13:4152 - Same; motion for summary trial; date of trial

§4152. Same; motion for summary trial; date of trial

On or before ten days after the date of filing of the suit, defendant shall file his answer to plaintiff's demand, and after the answer is filed, or as a part thereof, defendant may file a motion for a summary trial of the cause. Upon the filing of the motion, the judge shall sign an order fixing the case for trial by preference in not less than five days, nor more than ten days, from date of such filing.



RS 13:4153 - Same; continuance

§4153. Same; continuance

Should plaintiff show a legal cause for delay of such trial, only one continuance shall be granted, and that for not more than ten days.



RS 13:4154 - Same; no summary trial if plaintiff gives bond; judgment on failure to give bond

§4154. Same; no summary trial if plaintiff gives bond; judgment on failure to give bond

Forty-eight hours or more before the cause is called for trial, plaintiff may place the cause back in the category of ordinary causes, and not subject to any preference or priority by giving bond with surety in an amount sufficient to indemnify the defendant or defendants, against any loss which might result if the suit is decided adversely to plaintiff, which bond shall be fixed by the court after a summary hearing on a rule filed by plaintiff and served on defendant.

In fixing the amount of such bond, the court shall consider all the circumstances that may affect the particular property, or business in contestation, including probable loss arising from the unsalability of the property at time of final judgment, the stopping of development, the hindering or retarding of development, refusal of the purchaser to pay for the product until the title is settled, the requirements of the leases as to development, or any loss of whatsoever nature which may be caused by the filing of the suit.

Upon fixing the amount of such bond, the plaintiff shall, within twenty-four hours thereafter file his bond, with surety, approved by the court, in favor of the clerk of court. The conditions of such obligation shall be to pay the defendant any and all damages he may sustain, by reason of the filing of the suit, together with all costs of court if the court should decide the case contrary to the demands of the plaintiff.

Should the plaintiff fail to file such bond, the court, upon motion of defendant, shall render judgment in favor of defendant and rejecting plaintiff's demands in toto.



RS 13:4155 - Same; appeal

§4155. Same; appeal

Should either party appeal a case so fixed for summary trial, the cause shall be a preference suit in the appellate court and shall be fixed and set for argument in the appellate court for a date not more than thirty days from the date of the filing of the transcript in the cause.



RS 13:4156 - Same; trial of suit filed during vacation

§4156. Same; trial of suit filed during vacation

Should the court be in vacation at the time of filing the suit, the cause shall be fixed for trial in first instance on the first day of the next term of court.



RS 13:4157 - Damages ex delicto; trial with preference

§4157. Damages ex delicto; trial with preference

All suits or actions for damages, arising "ex delicto" shall be placed upon the preference docket of the district and city courts and shall be tried along with such other preference cases as is now provided by law.



RS 13:4158 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4158. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4159 - Trial by judge when no verdict reached on two jury trials

§4159. Trial by judge when no verdict reached on two jury trials

In any case where a jury has been prayed for by either party, and where the case has been tried twice by a jury without a verdict being reached, no further trial by jury shall be had, but the case shall be tried by the judge alone, as if no jury had been prayed for.



RS 13:4160 - Third verdict of jury not to be set aside

§4160. Third verdict of jury not to be set aside

No judge may set aside the verdict of a jury in the same case more than twice, but should there be three jury trials of the same case, the third verdict shall not be disturbed by the trial judge, who shall render judgment thereon without entertaining an application for a new trial.



RS 13:4161 - Trial of cases on holiday

§4161. Trial of cases on holiday

Whenever empanelling of a jury or the taking of evidence on the trial of any case, shall have been begun, but not concluded, at the time at which there shall intervene any legal holiday or legal half-holiday, it is lawful for the presiding judge, and within his discretion, to order the trial to be proceeded with upon the legal holiday, if not a Sunday or Christmas day, or upon the legal half-holiday. All proceedings thereafter had in the trial of the case shall have the same force and effect as though had on a day not a legal holiday or legal half-holiday.



RS 13:4162 - Suits entitled to preference; right of office; state, police jury or municipal corporation as party

§4162. Suits entitled to preference; right of office; state, police jury or municipal corporation as party

Suits in which the right of office is involved, or in which the state, a police jury or municipal corporation is a party, shall have precedence over all others except criminal cases, and they shall take precedence in the order in which they are named.



RS 13:4163 - Ex parte motion for legislative continuance or extension of time, legislators or employees engaged in legislative or constitutional convention activities

§4163. Ex parte motion for legislative continuance or extension of time, legislators or employees engaged in legislative or constitutional convention activities

A.(1) A member of the legislature and a legislative employee shall have peremptory grounds for continuance or extension of a criminal case, civil case, or administrative proceeding as provided below. The continuance or extension shall be sought by written motion specifically alleging these grounds.

(2) For purposes of this Section, "legislative employee" means the clerk of the House of Representative, the secretary of the Senate, and an employee of the House of Representatives, the Senate, or the Legislative Bureau, when such person is employed full-time during the legislative session or during any other time in which the continuance or extension is being sought.

B. The peremptory grounds for continuance or extension is available to and for the benefit of a member or legislative employee and may only be asserted or waived by a member or employee.

C.(1) Such peremptory grounds are available for the continuance of any type of proceeding and the extension of any type of deadline pertaining to a criminal case, civil case, or administrative proceeding, if the presence, participation, or involvement of a member or employee is required in any capacity, including any pretrial or post-trial legal proceeding, during:

(a) Any time between fifteen days prior to the original call to order and fifteen days following the adjournment sine die of any session of the legislature.

(b) Any time between fifteen days prior to convening and fifteen days following adjournment sine die of any constitutional convention.

(c) Any time other than those provided in Subparagraph (a) or (b) of this Paragraph when such person is engaged in activities in connection with or ordered by: (i) the legislature; (ii) any legislative committee or subcommittee appointed by the president of the Senate or the speaker of the House of Representatives; (iii) any committee or commission appointed by the governor or other person authorized to make such appointments; or (iv) any constitutional convention or commission.

(2) Such peremptory grounds are available to any member or employee enrolled as counsel of record when his participation is required. The availability of other counsel to assume the duties or responsibilities of counsel invoking the continuance or extension does not negate the peremptory nature of his motion.

D. A motion for legislative continuance or extension filed by a legislative employee shall be accompanied by an affidavit, verifying such employment or service, executed by the presiding officer or the clerk or secretary of the respective house.

E.(1)(a) If the grounds for a legislative continuance or extension are founded upon the convening of a regular legislative session or a constitutional convention, the motion for legislative continuance or extension shall be timely if filed no later than five calendar days prior to the hearing or proceeding to be continued.

(b) If the grounds for a legislative continuance or extension are founded upon any provision of Subparagraph (C)(1)(c) of this Section or upon the issuance of a call for an extraordinary session of the legislature, the motion for legislative continuance or extension shall be timely if filed no later than five calendar days prior to the hearing or proceeding to be continued or no later than two days following the issuance of the notice of the meeting or of the call for the extraordinary legislative session, which ever occurs last. An affidavit of the clerk of the House of Representatives or the secretary of the Senate verifying the issuance and date of the issuance of the notice or of the call shall be attached to the motion.

(2) Within seventy-two hours of the filing of a motion for a legislative continuance or extension, the court or agency shall grant the continuance or extension ex parte as follows:

(a) If the grounds for the motion are pursuant to Subparagraph (C)(1)(a) or (b) of this Section, the continuance or extension shall be granted for a period of not less than sixty days from the date of adjournment sine die of the session of the legislature or of the constitutional convention.

(b) If the grounds for the motion are pursuant to Subparagraph (C)(1)(c) of this Section, the continuance or extension shall be granted for the day or days the member or employee is engaged in such activities.

F.(1) The provisions of this Section shall not apply to cases in the Supreme Court of Louisiana, criminal cases where the death penalty is sought, and administrative rulemaking authorized by R.S. 49:953.

(2) The provisions of this Section shall not apply to cases and proceedings wherein a member or employee is called as a witness, in which instances the provisions of R.S. 13:3667.1 and 3667.3 shall apply.

G. Any action taken against a person, including any sanction imposed on an attorney, who has filed a motion for legislative continuance or extension and which results from the failure of such person or attorney to appear or comply with an order of the court or agency or any deadline shall be considered an absolute nullity and shall be set aside by the court or agency upon the filing of a motion by the aggrieved person or attorney.

H.(1) Any person or attorney who has filed a motion for legislative continuance or extension which has been denied or which has not been granted within seventy-two hours of filing may apply directly to the Supreme Court of Louisiana for supervisory writs to review the action or inaction of the court or agency where the motion was filed.

(2) If a motion filed pursuant to Subsection G of this Section is denied, such denial shall be an appealable order.

I. For sufficient cause shown, the court may consider a motion for legislative continuance or extension at any time prior to the hearing or proceeding.

Acts 1962, No. 78, §1; Acts 1966, No. 186, §2; Acts 1970, No. 681, §1; Acts 1981, No. 332, §1; Acts 1985, No. 276, §1, eff. July 6, 1985; Acts 1990, No. 71, §1, eff. June 27, 1990; Acts 1992, No. 408, §1; Acts 2004, No. 873, §1; Acts 2006, No. 690, §2, eff. June 29, 2006; Acts 2008, No. 865, §1.



RS 13:4164 - Television

§4164. Television

A. Except as otherwise provided herein, no proceeding in any court in this state shall be televised or recorded by television equipment.

B. Each court in this state may provide by court rule for the broadcasting or recordation for broadcasting of proceedings for preservation of testimony or for use in a course of instruction in an accredited law school.

C. Unless otherwise provided by rule promulgated by the supreme court to allow a pilot project in a city court, a proceeding in court may be televised or recorded by television equipment in accordance with the terms of a motion and stipulation agreed to by all parties to the proceeding and approved by the judge hearing the matter.

Acts 1979, No. 456, §1; Acts 1990, No. 161, §1.



RS 13:4165 - Special masters; appointment; duties and powers; compensation

§4165. Special masters; appointment; duties and powers; compensation

A. Pursuant to the inherent judicial power of the court and upon its own motion and with the consent of all parties litigant, the court may enter an order appointing a special master in any civil action wherein complicated legal or factual issues are presented or wherein exceptional circumstances of the case warrant such appointment. The consent of the parties litigant may be contingent upon any of the following:

(1) An estimate of the amount of the compensation of the special master.

(2) The identity of the special master.

(3) The court's anticipated specifications of the powers of the special master as defined by Subsection B of this Section.

B. The order appointing a special master may specify or limit the master's powers. Subject to such specifications or limitations, the master has and shall exercise the power to regulate all proceedings before him and to do all acts and take all measures necessary or proper for the efficient performance of his duties.

C.(1) The court may order the master to prepare a report upon the matters submitted to him and, if in the course of his duties he is required to make findings of facts or conclusions of law, the order may further require that the master include in his report information with respect to such findings or conclusions.

(2) The report shall be filed with the clerk of court and notice of such filing shall be served upon all parties.

(3) Within ten days after being served with notice of the filing of the report, any party may file a written objection thereto. After a contradictory hearing, the court may adopt the report, modify it, reject it in whole or in part, receive further evidence, or recommit it with instructions. If no timely objection is filed, the court shall adopt the report as submitted, unless clearly erroneous.

D. The master's compensation shall be reasonable, fixed by the court as limited by Subsection A of this Section, and taxed as costs of court.

E. Notwithstanding any other provision of law to the contrary, including Code of Evidence Article 706, the provisions of this Section shall provide the sole authority and procedure for the appointment, duties, powers, and compensation of a special master.

Acts 1997, No. 580, §1; Acts 2014, No. 521, §1.



RS 13:4201 - JUDGMENTS

CHAPTER 23. JUDGMENTS

PART I. GENERAL PROVISIONS

§4201. Voluntary dismissal or discontinuance; payment of costs before judgment rendered or signed

No order or judgment shall be rendered or signed by any court of the state dismissing or discontinuing any suit or reconventional demand, on the voluntary motion of any or all of the parties thereto, unless and until all costs and commissions due the clerk of court and the sheriff shall first have been paid, to be evidenced by certificates of those officers to be filed with and made part of the motion to dismiss or discontinue.



RS 13:4202 - Rates of judicial interest

§4202. Rates of judicial interest

A. The rate of judicial interest resulting from a lawsuit pending or filed during the indicated periods shall be as follows:

(1) Prior to September 12, 1980, the rate shall be seven percent per annum.

(2) On and after September 12, 1980, until September 11, 1981, the rate shall be ten percent per annum.

(3) On and after September 11, 1981, until January 1, 1988, the rate shall be twelve percent per annum.

(4) On January 1, 1988, and for the entire year of 1988, the rate shall be nine and three-quarters percent per annum.

(5) On January 1, 1989, and for the entire year of both 1989 and 1990, the rate shall be eleven and one-half percent per annum.

(6) On January 1, 1991, and for the entire year of 1991, the rate shall be eleven percent per annum.

(7) On January 1, 1992, and for the entire year of 1992, the rate shall be nine percent per annum.

(8) On January 1, 1993, and for the entire year of both 1993 and 1994, the rate shall be seven percent per annum.

(9) On January 1, 1995, and for the entire year of 1995, the rate shall be eight and three-quarters percent per annum.

(10) On January 1, 1996, and for the entire year of 1996, the rate shall be nine and three-quarters percent per annum.

(11) On and after January 1, 1997, until August 1, 1997, the rate shall be nine and one-quarter percent per annum.

(12) On and after August 1, 1997, and for the remainder of 1997, the rate shall be seven and nine-tenths percent per annum.

(13) On January 1, 1998, and for the entire year of 1998, the rate shall be seven and six-tenths percent per annum.

(14) On January 1, 1999, and for the entire year of 1999, the rate shall be six and seventy-three-hundredths percent per annum.

(15) On January 1, 2000, and for the entire year of 2000, the rate shall be seven and two hundred eighty-five-thousandths percent per annum.

(16) On January 1, 2001, and for the entire year of 2001, the rate shall be eight and two hundred forty-one-thousandths percent per annum.

B.(1) On and after January 1, 2002, the rate shall be equal to the rate as published annually, as set forth below, by the commissioner of financial institutions. The commissioner of financial institutions shall ascertain, on the first business day of October of each year, the Federal Reserve Board of Governors approved "discount rate" published daily in the Wall Street Journal. The effective judicial interest rate for the calendar year following the calculation date shall be three and one-quarter percentage points above the discount rate as ascertained by the commissioner.

(2) The judicial interest rate for the calendar year following the calculation date shall be published in the December issue of the Louisiana Bar Journal, the December issue of the Louisiana Register, and in one newspaper of general circulation in each of the cities of Alexandria, Baton Rouge, Lake Charles, Lafayette, Monroe, New Orleans, and Shreveport. The notice in such newspapers shall be published on two separate occasions, with at least one week between publications, during the month of December. The publication in the Louisiana Register shall not be considered rulemaking, within the intendment of the Administrative Procedure Act, R.S. 49:950 et seq., and particularly R.S. 49:953.

Acts 1997, No. 275, §§1, 3, eff. June 17, 1997; Acts 2001, No. 841, §1; Acts 2012, No. 825, §1, eff. June 14, 2012.



RS 13:4203 - Interest on judgments from judicial demand in ex delicto cases

§4203. Interest on judgments from judicial demand in ex delicto cases

Legal interest shall attach from date of judicial demand, on all judgments, sounding in damages, "ex delicto", which may be rendered by any of the courts.



RS 13:4204 - United States courts; recorded judgments as judicial mortgages

§4204. United States courts; recorded judgments as judicial mortgages

All judgments rendered by United States courts of original jurisdiction in Louisiana, or those registered in accordance with 28 U.S.C. §1963, when recorded in the mortgage records of any parish shall rank as judicial mortgages against all of the immovable property of the judgment debtor situated in the parish to the same extent and effect given by Louisiana law to the recorded judgments of the courts of this state.

Acts 1988, No. 986, §1.

{{NOTE: SEE ACTS 1988, NO. 986, §2.}}



RS 13:4205 - Same; recordation fees

§4205. Same; recordation fees

The same fees allowed by law for the recordation of state judgments shall apply to judgments of the United States Courts.



RS 13:4206 - Inability to pay money judgment not contempt

§4206. Inability to pay money judgment not contempt

Failure to obey an order or judgment of court, when such order or judgment is in effect an order or judgment for the payment of money, shall not be construed as a contempt, if it appears that the failure to obey is due to inability to comply with the order or judgment which inability existed when the order or judgment was rendered.



RS 13:4207 - Maximum delays for decisions on cases under advisement and on applications for new trials and orders of appeal

§4207. Maximum delays for decisions on cases under advisement and on applications for new trials and orders of appeal

If oral reasons for judgment are not rendered in open court and the matter taken under advisement, the district judges and judges of the city courts shall render a written judgment within thirty days from the time the cases are submitted for their decision. All motions or applications for a new trial and all orders of appeal shall be passed upon by judges of the city court within three days from the time such motions or applications for new trial or orders of appeal are submitted to them for their decision and by district court judges within seven days from the time such motions or applications for a new trial or orders of appeal are submitted to them for their decision; but by the written consent of the attorneys representing both sides, filed in the records or spread upon the minutes, the time herein granted may be extended for a further period of ten days, but no longer.

Acts 2006, No. 653, §1; Acts 2007, No. 82, §1.



RS 13:4208 - Same; judgment and appeal when court not in session

§4208. Same; judgment and appeal when court not in session

When the thirty days herein provided in R.S. 13:4207 expires at a time when the judge is not holding court in the parish wherein the case was tried and submitted, or while the judge is on vacation, the judge shall forward his decree to the clerk of the court, who shall enter the decree upon the minutes of the court, and the decree shall have the same effect as if rendered in open court. In all such cases which are appealable, the judges, at the time of rendering their judgments, shall grant an order of appeal, and fix the appeal bonds when not fixed by law. Either party to any such suit, upon filing the required bond, may take an appeal, which shall have the same legal effect as if granted in open court. The clerk of court as aforesaid, shall file same and issue notices of the decree to all the parties to the suit, or to their attorneys of record, unless the notice has been waived by the parties, or by their attorneys of record; and the sheriff shall serve the notices. The time granted parties under existing laws to take appeals, in cases where decrees are rendered under this section, shall begin to run from the time of the service upon the parties or their attorneys, unless the notice has been waived; and if the notice has been waived, the delay for appeals shall begin to run from the date of the clerk's receipt of the decree.



RS 13:4209 - Decisions by successor judge

§4209. Decisions by successor judge

A. In all cases heard and taken under advisement of the district judge or judges of the city courts, if the judge before whom a case is tried dies, resigns, or is removed from office, or if his term expires before rendering his judgment in the case, his successor in office shall decide the case from the evidence in the record, if all of the testimony is in writing. If it is a case in which the testimony has not been reduced to writing, the succeeding judge shall decide the case from a statement of the facts, if one is found in the record, or if the parties to the suit agree upon a statement of facts. If the testimony is not in the record, and there is no statement of facts, the case shall be tried de novo.

B.(1) In cases which are heard and in which judgment is rendered, but not signed, whether the case was taken under advisement or not, if the judge who rendered the judgment dies, resigns, or is removed from office, or if his term expires before signing judgment in the case, his successor in office shall have the authority to sign a judgment which conforms with the judgment rendered.

(2) If a prior judge has stated an affirmative intent to sign a judgment and failed to do so for whatever reason, the successor judge is empowered to sign the judgment.

Acts 1993, No. 1009, §1.



RS 13:4210 - Penalty for judge's violation of R.S. 13:4207 through R.S. 13:4209

§4210. Penalty for judge's violation of R.S. 13:4207 through R.S. 13:4209

All judges mentioned in R.S. 13:4207 through 13:4209 who shall violate those provisions or requirements, relative to the time within which they shall render decisions as aforesaid, shall forfeit one quarter's salary for each violation. The clerk of court shall notify the auditor of any failure on the part of the judge to render a decision within the time prescribed herein. The auditor, upon receiving such notification from the clerk of the court, shall withhold from such judge the payment of one quarter's salary, which amounts shall be paid by the auditor into the general school fund.



RS 13:4211 - Application of R.S. 13:4207-13:4210 to all parishes, including Orleans

§4211. Application of R.S. 13:4207-13:4210 to all parishes, including Orleans

The provisions of R.S. 13:4207 through 13:4210 shall apply to all parishes in the State of Louisiana, including the parish of Orleans.

Amended by Acts 1954, No. 286, §1.



RS 13:4212 - To 4214 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4212. §§4212 to 4214 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4231 - Res judicata

PART II. RES JUDICATA

§4231. Res judicata

Except as otherwise provided by law, a valid and final judgment is conclusive between the same parties, except on appeal or other direct review, to the following extent:

(1) If the judgment is in favor of the plaintiff, all causes of action existing at the time of final judgment arising out of the transaction or occurrence that is the subject matter of the litigation are extinguished and merged in the judgment.

(2) If the judgment is in favor of the defendant, all causes of action existing at the time of final judgment arising out of the transaction or occurrence that is the subject matter of the litigation are extinguished and the judgment bars a subsequent action on those causes of action.

(3) A judgment in favor of either the plaintiff or the defendant is conclusive, in any subsequent action between them, with respect to any issue actually litigated and determined if its determination was essential to that judgment.

Acts 1990, No. 521, §1, eff. Jan. 1, 1991.



RS 13:4232 - Exceptions to the general rule of res judicata

§4232. Exceptions to the general rule of res judicata

A. A judgment does not bar another action by the plaintiff:

(1) When exceptional circumstances justify relief from the res judicata effect of the judgment;

(2) When the judgment dismissed the first action without prejudice; or,

(3) When the judgment reserved the right of the plaintiff to bring another action.

B. In an action for divorce under Civil Code Article 102 or 103, in an action for determination of incidental matters under Civil Code Article 105, in an action for contributions to a spouse's education or training under Civil Code Article 121, and in an action for partition of community property and settlement of claims between spouses under R.S. 9:2801, the judgment has the effect of res judicata only as to causes of action actually adjudicated.

Acts 1990, No. 521, §1, eff. Jan. 1, 1991; Acts 1991, No. 367, §3.



RS 13:4233 - To 4240 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§§4233. §4233 to 4240 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4241 - Definition

PART III. ENFORCEMENT OF FOREIGN JUDGMENTS ACT

§4241. Definition

In this Part "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

Acts 1985, No. 464, §1.



RS 13:4242 - Filing and status of foreign judgments

§4242. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with an act of congress or the statutes of this state may be annexed to and filed with an ex parte petition complying with Code of Civil Procedure Article 891 and praying that the judgment be made executory in a court of this state. The foreign judgment shall be treated in the same manner as a judgment of a court of this state. It shall have the same effect and be subject to the same procedures, and defenses, for reopening, vacating, or staying as a judgment of a court of this state and may be enforced in the same manner.

Acts 1985, No. 464, §1.



RS 13:4243 - Notice of filing

§4243. Notice of filing

A. At the time of the filing of the petition and foreign judgment, the judgment creditor shall file with the court an affidavit setting forth the name and last known address of the judgment debtor and the judgment creditor.

B. Promptly upon the filing of the petition, the foreign judgment, and the affidavit, the clerk shall send a notice by certified mail to the judgment debtor at the address given and shall make a note of the mailing in the record. The notice shall include the name and address of the judgment creditor and his attorney, if any. In addition, the judgment creditor may mail a notice of the filing to the judgment debtor and may file proof of mailing with the clerk. Failure to mail notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

C. No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until thirty days after the mailing of the notice of the filing of the foreign judgment.

Acts 1985, No. 464, §1; Acts 1997, No. 1156, §5; Acts 2003, No. 750, §4.



RS 13:4244 - Stay

§4244. Stay

A. If the judgment debtor proves on contradictory motion that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

B. If the judgment debtor proves on contradictory motion any ground upon which the execution of a judgment of a court of this state would be stayed, the court shall stay enforcement of the foreign judgment upon requiring security for satisfaction of the judgment as is required in this state.

Acts 1985, No. 464, §1.



RS 13:4245 - Fees

§4245. Fees

Fees for filing and enforcing a foreign judgment shall be as provided by law.

Acts 1985, No. 464, §1.



RS 13:4246 - Optional procedure

§4246. Optional procedure

The right of a judgment creditor to bring an action to enforce the judgment under Article 2541 of the Code of Civil Procedure is preserved.

Acts 1985, No. 464, §1.



RS 13:4247 - Short title

§4247. Short title

This Part may be cited as the "Enforcement of Foreign Judgments Act".

Acts 1985, No. 464, §1.



RS 13:4248 - Foreign protective orders

§4248. Foreign protective orders

A. A copy of any foreign protective order authenticated in accordance with an act of congress or the statutes of this state may be annexed to and filed with an ex parte petition praying that the protective order be made executory in this state. The address of the petitioner may remain confidential with the court.

B. At an ex parte hearing, the court shall make the protective order executory in this state, cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2(C), shall sign such order, and shall forward it to the clerk of court for filing, all without delay.

C. The clerk of the issuing court shall transmit the order to the Louisiana Protective Order Registry, R.S. 46:2136.2(A), by facsimile transmission, mail, or direct electronic input, where available. The order shall be mailed and transmitted as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court.

Acts 1997, No. 1156, §5; Acts 2003, No. 750, §4.



RS 13:4261 - NEW TRIAL OR REHEARING

CHAPTER 24. NEW TRIAL OR REHEARING

§4261. §§4261 to 4264 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4281 - EXECUTION

CHAPTER 25. EXECUTION

PART I. GENERAL PROVISIONS

§4281. Capias ad satisfaciendum abolished

The writ of capias ad satisfaciendum is abolished.



RS 13:4282 - Fines; writ of fieri facias; rule to show cause

§4282. Fines; writ of fieri facias; rule to show cause

When a fine is imposed by any court of justice for the non-attendance of any witness or juror, or for any other cause, the clerk shall issue, within two judicial days, a writ of fieri facias, at the suit of the state, against the person on whom the fine was imposed. Fines shall not be imposed without a rule on the party to show cause, unless the circumstances of the case should, in the discretion of the court, require no delay.



RS 13:4283 - Form of writs

§4283. Form of writs

Writs of execution or of fieri facias shall be in the following form:

)

State of Louisiana,

_______________ )

____________Court,

vs. )

Parish of __________,

_______________ )

No. __________,

)

State of Louisiana,

To the Sheriff of the Parish of __________, Greeting:

We command you, that by seizure and sale of the property, real and personal, rights and credits of _____, in the manner prescribed by law, you cause to be made the sum of _____ dollars and _____ cents, debt, with interest thereon from the _____ day of _____, 19___, until paid, at the rate of _____ per centum per annum; and also the sum of _____ dollars and _____ cents, costs, as well as your own costs and charges, to satisfy a judgment lately rendered against the said _____ in our _____ court for the parish of _____, in favor of the said _____. And how you shall have executed this writ you make return to our said court as the law directs.

Witness, the Honorable Judge of the said court, this _____ day of _____, in the year of our Lord 19___.

____________, Clerk of said Court.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4284 - Return of writs of fieri facias

§4284. Return of writs of fieri facias

All writs of fieri facias issued by the clerks of the several courts shall be made returnable by them as provided by law. Each sheriff shall return all writs directed to him to the clerk's office from which they issued, as provided by law, and shall pay over any moneys received thereon to the party entitled thereto, or to his attorney at law. For the breach of any duty imposed on him in this section, the sheriff is liable to the party entitled to the benefit of the writ, for the full amount specified therein, which may be recovered, on contradictory motion, before the district court of which the sheriff is the executive officer.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4285 - Retention of seized property by judgment debtor until day of sale; security therefor

§4285. Retention of seized property by judgment debtor until day of sale; security therefor

The judgment debtor may have restored to him, until the day of sale, property of his which has been seized under a writ of fieri facias, by furnishing security for an amount exceeding by one-half the estimated value of the seized property. This security shall be conditioned upon the faithful delivery of the property at the time of the sale.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4286 - Notice to pay unnecessary

§4286. Notice to pay unnecessary

It shall not be necessary for the sheriff to give notice to the defendant to pay the money on an execution before proceeding to levy thereunder.



RS 13:4287 - Duty to make return

§4287. Duty to make return

Sheriffs, coroners, when acting as sheriffs, and constables, shall return all writs of fieri facias, directed to them or any of them, on the return days named in the writs. If any sheriff, coroner or constable fails to make due return of such writ, on the return day thereof, such officer and his official sureties shall be held liable to pay to any party the damages sustained in consequence of such failure.



RS 13:4288 - Property not released or lien discharged by return of writ

§4288. Property not released or lien discharged by return of writ

The return of any writ of fieri facias, on the return day thereof, shall in no case operate as a release of the seizure of property made under such writ, or as a discharge of any lien acquired by service of such a writ, unless the property so seized is duly sold, or unless such seizure is released by order of the party in whose favor it was made, or by order of a court of competent jurisdiction.



RS 13:4289 - Sale under execution of property subject to tax sale, effect of subsequent redemption

§4289. Sale under execution of property subject to tax sale, effect of subsequent redemption

A. Whenever any sale of immovable property is made under execution, whether under a writ of fieri facias, or a writ of seizure and sale, or otherwise, and at the time of such sale there is any unredeemed tax sale of such property which is subsequently redeemed, there shall be vested in the purchaser at such sale under execution a title as valid as if such redemption had been effected prior to the sale under execution.

B. No action by any debtor, his heirs, successors, or assigns to claim any property heretofore sold under execution where the conditions set forth in Subsection A of this Section exist shall be brought after the expiration of six months from July 28, 1954.

Acts 1954, No. 539, §§1, 2.



RS 13:4290 - Recovery of damages for excessive seizure in ordinary proceeding

§4290. Recovery of damages for excessive seizure in ordinary proceeding

When, under Article 2296 of the Code of Civil Procedure, the judgment debtor has obtained the release of an excessive seizure directed in bad faith by the seizing creditor, the judgment debtor may recover the damages sustained by him from the seizing creditor by an ordinary proceeding.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4291 - Effect of child support payments; legal mortgage and privilege; affidavit of support owed; prescription

§4291. Effect of child support payments; legal mortgage and privilege; affidavit of support owed; prescription

A. Each payment of child support that is past due under the provisions of an award for child support rendered in a court of this state, or under a foreign child support order registered under the provisions of the Uniform Interstate Family Support Act shall on and after such payment is due be deemed a judgment by operation of law and shall be executory in all respects except that the court shall, in a summary proceeding, determine the amount actually owed. A judgment rendered in such summary proceeding shall not have the effect of a judicial mortgage until it is final and has been recorded in the manner provided by law. Each payment of child support made pursuant to the judgment ordering support, including those payments made through income assignment orders, seizures, or tax intercepts, shall interrupt prescription. Notwithstanding any other law to the contrary, prescription shall not begin to run against any such judgment until the child reaches the age of majority or the obligation to provide child support ceases.

B.(1) In all cases where the Department of Children and Family Services is enforcing child support services, a judgment created by operation of law pursuant to Subsection A of this Section shall be executory in all respects, without the necessity of a judicial proceeding to determine the amount actually owed. The director of the child support enforcement section, office of children and family services, Department of Children and Family Services, or his designee shall certify the actual amount in an affidavit entitled "Child Support Mortgage and Privilege by Affidavit of DCFS". Such affidavit shall have the effect of a judgment and when filed and recorded in the manner provided by law shall create a legal mortgage and privilege as provided in R.S. 46:236.16. Notwithstanding any other law to the contrary, prescription shall not begin to run against any such judgment until the child reaches the age of majority or the obligation to provide child support ceases.

(2) The intentional making of a false statement in an affidavit provided for in this Subsection shall constitute a false statement as provided for in R.S. 14:125.

C. The department shall provide notice by certified mail, by personal service, or by domiciliary service, to the child support obligor thirty days prior to a "Child Support Mortgage and Privilege by Affidavit of DCFS" being filed and recorded. The notice shall advise the child support obligor that he has fifteen days to file an appeal. Upon notice of appeal, the department shall schedule a judicial hearing. Notwithstanding any other law to the contrary, prescription shall not begin to run against any such judgment until the child reaches the age of majority or the obligation to provide child support ceases.

Added by Acts 1987, No. 745, §1. Redesignated from R.S. 9:313 by Acts 1993, No. 261, §10, eff. Jan. 1, 1994; Acts 1997, No. 1118, §1; Acts 2004, No. 186, §1, eff. June 10, 2004; Acts 2008, No. 444, §2; Acts 2012, No. 255, §4.



RS 13:4311 - To 4315 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART II. EXAMINATION OF JUDGMENT DEBTOR

§4311. §§4311 to 4315 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4341 - Time and place of sale; adjournments, Orleans Parish excepted

CHAPTER 26. JUDICIAL SALES

PART I. GENERAL PROVISIONS

§4341. Time and place of sale; adjournments, Orleans Parish excepted

A. All public sales by auction, the parish of Orleans excepted, when made by sheriffs, coroners, constables, auctioneers, or succession representatives shall be advertised to take place at the courthouse, any courthouse annex if located in the same parish as the courthouse but on the opposite side of any navigable river, or at some other public place in the vicinity of the courthouse, on any Monday, Wednesday, Friday, or Saturday of the month, beginning at 10:00 a.m., after the expiration of the time required by law for the advertisement of such sales; and the sheriff, coroner, constable, auctioneer, or succession representative may adjourn the sale to the following legal day, and then, from day to day, only in case there shall not be time to conclude the sale in one day. However, nothing contained herein shall deprive the defendant of the privilege now enjoyed by him of having his movable property, when it is under seizure, offered for sale at his domicile, upon his giving notice to the proper officer within three days after notice of seizure. In the sales of succession property, consisting of only movable property or of both movable and immovable property, the succession representative may pray that the sale of the succession movable property be made on the premises.

B. When the sale takes place at the courthouse, courthouse annex, sheriff's office, or other public place in the vicinity of the courthouse, the sheriff or other person conducting the sale may use an empty courtroom, auditorium, or office with sufficient seating for persons attending the sale. The location shall be accessible to the public and reasonably specified in the advertisement of the time and place of sale. The sheriff or other person conducting the sale shall maintain the decorum of proceedings during the sale and may use a microphone or amplified sound system for recitals required by the sale. The provisions of this Subsection are applicable to all parishes in the state. If the sale is held under the provisions of this Subsection at a location other than the steps of the courthouse, on the date of sale a notice of the time and location of the sale shall be posted at the main entrance to the courthouse.

Acts 1988, No. 750, §1; Acts 2008, No. 623, §1.



RS 13:4342 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4342. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4343 - Property in two or more parishes; place of sale and advertisement

§4343. Property in two or more parishes; place of sale and advertisement

In all judicial sales, where the property to be sold is situated in two or more parishes, such property may be sold in the respective parishes where it is situated, or all of such property may be sold in the parish wherein the order of sale issues. In either event the property shall be advertised for sale in the parishes where situated.



RS 13:4344 - Certificate when mortgage records destroyed; conveyance certificate in Orleans Parish; certificate of motor vehicle commissioner

§4344. Certificate when mortgage records destroyed; conveyance certificate in Orleans Parish; certificate of motor vehicle commissioner

When immovable or other property susceptible of being mortgaged is to be sold under a writ of fieri facias or of seizure and sale in a parish the mortgage records of which have been destroyed in whole or in part, after reading the advertisement of the sale the sheriff shall read aloud a certificate from the register of mortgages showing to what extent the mortgage records are incomplete, and what mortgages and privileges appear to exist upon the remaining records affecting the property to be sold.

When immovable property situated in the parish of Orleans is to be sold under a writ of fieri facias or of seizure and sale, after reading the advertisement the sheriff shall read aloud a conveyance certificate describing the property to be sold and showing that the defendant has not alienated the property.

When a vehicle of the type required to be registered under R.S. 47:501 through 47:518 is to be sold under a writ of fieri facias or of seizure and sale, after reading the advertisement the sheriff shall read aloud a written statement from the motor vehicle commissioner, describing the vehicle and stating what the records of his office disclose as to the ownership of and chattel mortgages affecting such vehicle.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4344.1 - Deletion of inscriptions on mortgage certificates ordered by a sheriff

§4344.1. Deletion of inscriptions on mortgage certificates ordered by a sheriff

A. For immovable property procured pursuant to a judicial sale under a writ of fieri facias or a writ of seizure and sale, the clerk of court shall partially cancel from a mortgage certificate ordered in connection with a judicial sale the inscription of any mortgage, lien, or privilege, appearing on the certificate, only insofar as the foreclosed property is concerned, upon the filing of an affidavit executed by an officer of a title insurer duly licensed by the Louisiana Department of Insurance. The affidavit shall set forth all of the following:

(1) The name of the title insurer, the name of the affiant, and the office which the affiant holds.

(2) The fact that a mortgage certificate was ordered in connection with a judicial sale under a writ of fieri facias or a writ of seizure and sale.

(3) The number of the judicial proceeding in which the mortgage certificate was ordered, the name of the person and the property on which the mortgage certificate was issued, and the mortgage certificate number if it bears one.

(4) The title insurance company has conducted an investigation into the identity of the owner of the property and of the person identified in the inscription sought to be partially canceled on the mortgage certificate.

(5) The individual against whom the mortgage, lien, privilege, or other encumbrance was recorded and described in the affidavit is not the same person whose property is being sold at the judicial sale for which the mortgage certificate was issued.

(6) A direction from the title insurer to the clerk of court to partially cancel from the mortgage certificate the encumbrance identified on the affidavit.

(7) The title insurer agrees to be liable to and defend and indemnify the clerk of court, the sheriff, and any person relying upon the cancellation by affidavit for any damages that they may suffer as a consequence of such reliance if the recorded affidavit contains incorrect statements that cause the clerk of court to incorrectly partially cancel on the mortgage certificate ordered in connection with the judicial sale the inscription of a mortgage, lien, privilege, or other encumbrance from the mortgage certificate.

B. The title insurer shall file the affidavit into the mortgage records, and the filing of the affidavit shall operate as a partial cancellation on the mortgage certificate of the inscriptions of the encumbrances identified in the mortgage certificate.

C. The sheriff shall proceed with the judicial sale without regarding the partially canceled inscription as superior to that of the seizing creditor, and the subsequent judicial sale shall be made free and clear of the partially canceled inscriptions identified in the affidavit.

D. Any person in whose favor a partially canceled inscription was recorded shall have a cause of action against the title insurer in the event the mortgage, lien, privilege, or other encumbrance which was partially canceled from the clerk's mortgage certificate was legally enforceable at the time of the deletion against the person or property described in that certificate because the obligor under the mortgage, lien, or privilege, was in fact the same person whose property was sold. The cause of action created by this Subsection shall prescribe on the same date that the cause of action to enforce the underlying mortgage, lien, or privilege prescribes.

E. A title insurer whose officer has signed an affidavit that is provided to the clerk of court pursuant to this Section and that contains incorrect statements causing the clerk of court to incorrectly partially cancel the inscription of a mortgage or privilege from his certificate is liable to and shall defend and indemnify the clerk of court, the sheriff, and any person relying upon the partial cancellation on the mortgage certificate for any damages that they may suffer as a consequence of such reliance.

F. The clerk of court shall not be liable for any damages resulting to any person or entity as a consequence of partially canceling from the certificate a mortgage, lien, or privilege pursuant to an affidavit which complies with the provisions of this Section.

G.(1) It shall not be necessary to delete, cancel, or partially release inscriptions that may appear on a mortgage certificate ordered in connection with a judicial sale for the following:

(a) Any assignment, assumption, or modification of a canceled mortgage.

(b) Prescribed judicial mortgages which have not been reinscribed or for which no notice of pendency of action of a revival action is shown on the mortgage certificate.

(2) The sheriff shall proceed with the judicial sale without regard to the inscriptions designated in this Subsection.

Acts 2008, No. 339, §1; Acts 2012, No. 712, §1.



RS 13:4345 - Penalty for failure of sheriff to procure and read aloud certificates required by law

§4345. Penalty for failure of sheriff to procure and read aloud certificates required by law

A sheriff who neglects to procure and read aloud the certificates required by law before a judicial sale under a writ of fieri facias or of seizure and sale shall be fined not less than two hundred and fifty dollars, nor more than five hundred dollars, and all costs of court. One half of this fine shall be paid to the complainant and the other half shall be retained by the state.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4346 - Failure of occupant to deliver possession to purchaser; writ of possession

§4346. Failure of occupant to deliver possession to purchaser; writ of possession

Whenever a sheriff or constable acting under a writ of fieri facias, seizure and sale, or other order of sale, sells and adjudicates immovable property, and the occupant thereof does not deliver possession thereof on demand to the purchaser after the latter has paid the price of adjudication and has received an act of sale from the sheriff or constable, and due return has been made on the writ or order of sale, the clerk of the court which issued the writ or rendered the order, on the written demand of the purchaser, his agent, or attorney at law, shall issue a writ of possession. This writ shall be addressed to the sheriff or constable, commanding him to put the purchaser in physical possession of the property sold, in the same manner as now provided by law for other writs of possession.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4347 - Destruction of place where sale advertised to be held; change in advertisement

§4347. Destruction of place where sale advertised to be held; change in advertisement

In all cases where judicial sales have been advertised under an order of court, whether by the sheriff, constable, auctioneer, or any other officer, at a particular place, and where by destruction of the place, whether by fire or otherwise, it becomes impossible to make the sale as advertised, the sale may be advertised to be made in front of the court house of the parish. This may be done without commencing the advertisement anew, but by simply changing it in the insertion next after the fire or other circumstances which require the change. If the change should be necessitated within less than a week before the date of the sale, as advertised, then the sale shall not be made for one week after the original date, and the advertisement shall be changed accordingly.



RS 13:4348 - Same; notice to parties

§4348. Same; notice to parties

Before advertising the change of place of sale as authorized in R.S. 13:4347, the sheriff, constable, auctioneer or other officer shall notify the parties to the suit of the place at which the sale shall be made, and of the time when the first advertisement announcing the change shall be published, and in what paper. This notice shall be served upon the parties or upon their attorneys of record. When instructed in writing by all parties to the proceeding, so to do, the sheriff shall re-advertise the property de novo.



RS 13:4349 - Title of suit to be shown in advertisement of sales under execution

§4349. Title of suit to be shown in advertisement of sales under execution

In all advertisements of sales of property under execution, the sheriff shall insert the title of the suit in which the writ is issued.



RS 13:4350 - Judicial sales made by sheriff

§4350. Judicial sales made by sheriff

All judicial sales made in pursuance of any order, judgment or decree of any court of this state, (except that of justices of the peace), shall be made by the sheriff of the parish where such sale is made unless otherwise provided.



RS 13:4351 - Sales for certain parishes made in New Orleans if requested

§4351. Sales for certain parishes made in New Orleans if requested

In all cases where judicial sales of property are required to be made in the parishes of St. Bernard, Plaquemines and Jefferson, the property may be cried and adjudicated in the city of New Orleans, if requested by all parties if the property is to be sold under a writ, and in all cases if requested by the party at whose instance the order of sale was issued.



RS 13:4352 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4352. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4353 - Recitals of sheriff's act of sale

§4353. Recitals of sheriff's act of sale

The sheriff's act of sale of property sold at judicial sale shall mention:

(1) The writ by virtue of which the property was seized and sold;

(2) The title and docket number of the action or proceeding in which the writ was issued, and the court which issued it;

(3) The names and surnames of the plaintiff, defendant, and purchaser at the sheriff's sale;

(4) A description of the property sold, and the price for which and conditions under which it was adjudicated;

(5) The manner in which the purchaser paid the price of the adjudication, or bound himself to pay it; and

(6) The amount of the privileges and mortgages with which the property sold was encumbered, and which were made known at the time of the sale.

This act shall conclude with the recital of the sale and transfer by the sheriff to the purchaser of all of the rights which the former owner had in the property sold.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4354 - Omission of any formality required by R.S. 13:4353 does not affect validity of sheriff's sale

§4354. Omission of any formality required by R.S. 13:4353 does not affect validity of sheriff's sale

The omission of the sheriff to set out in his act of sale any of the recitals required by R.S. 13:4353 does not affect the validity of the judicial sale made by the sheriff.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4355 - Certified copy of sheriff's act of sale proof of recitals in original; duplicate act when original lost; certified copy of duplicate

§4355. Certified copy of sheriff's act of sale proof of recitals in original; duplicate act when original lost; certified copy of duplicate

A copy of the sheriff's act of sale or property sold at judicial sale, certified by the clerk of court, is full proof of all of the recitals of the original act.

When the original act of sale is lost or mislaid before it is registered in the conveyance office of the parish, and a person interested in having the sale registered submits an affidavit that the original act has been lost or mislaid, the sheriff who sold the property, or a successor in office, may execute and issue, nunc pro tunc, another act of sale which may be registered in the conveyance office with the same effect as the original act. A copy of this duplicate act certified by the clerk of court is full proof of all of the recitals of the original act.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4356 - Delivery of sheriff's act of sale to clerk; registry

§4356. Delivery of sheriff's act of sale to clerk; registry

Upon the execution by the sheriff of his act of sale of property sold judicially by him, the sheriff shall deliver the act to the clerk of the district court. When the property sold is immovable, the clerk shall register the act in the conveyance records of the parish.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4357 - Record of sales under writs of fieri facias

§4357. Record of sales under writs of fieri facias

The sheriff shall record in a book kept by him for such purpose an exact account of all sales made by him under a writ of fieri facias, noting the sale, a description of the property sold, the name of the purchaser, and the price of adjudication. This book shall be available for inspection by any interested person.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4358 - Blank

§4358. Blank



RS 13:4359 - Portion of price to be paid on adjudication

§4359. Portion of price to be paid on adjudication

In all judicial sales when the terms of the sale are not fixed in the writ, judgment, or order of sale, before the advertisement the party provoking the sale may instruct the officer conducting the sale as to what portion of the purchase price is to be paid at the moment of adjudication. In default of such instruction, the officer may fix the amount, which in no case shall be less than ten per cent. The portion of the purchase price to be paid at the adjudication shall be stated in the advertisement.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4360 - Resale if required payment not made; resale if adjudicatee fails to pay balance

§4360. Resale if required payment not made; resale if adjudicatee fails to pay balance

A. If the terms of the sale provide for the full payment of the adjudication price at the moment of the adjudication, or if the terms provide for a deposit, and the purchaser fails to make such full payment or deposit, the seizing creditor may direct the officer conducting the sale either to re-offer the property immediately, or re-advertise the property for sale as provided in Sub-section C of this Section. If the property is re-offered for sale immediately, the first purchaser is relieved of any liability.

B. If the purchaser makes the deposit required by the terms of the sale, and fails to pay the entire purchase price within thirty days after the adjudication, on demand of any interested party the officer conducting the sale shall re-advertise the property for sale as provided in Sub-section C of this Section.

C. When the property is re-advertised, it shall be in the manner required by law for the advertisement of the original sale, and the second sale is at the risk and for the account of the first purchaser. Should there be a loss because of the second sale, the first purchaser is liable for such loss; but should the property bring a higher price at the second sale, the first purchaser has no right to the increase.

The first purchaser may not bid at a second sale.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4361 - Deposit not earnest money; rule to turn over deposit

§4361. Deposit not earnest money; rule to turn over deposit

If the terms of the sale provide for a deposit by the purchaser, this deposit shall not be considered earnest money and does not give the purchaser the right to withdraw from the sale by forfeiting the deposit. However, if the property is resold at the risk of the first purchaser, and a loss is occasioned by such resale, the party provoking the sale may proceed by rule against the first purchaser and the officer conducting the sale to have the deposit turned over to the plaintiff in rule, to the extent of such loss.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4362 - Return of deposit if no loss, or of portion if loss does not exceed deposit

§4362. Return of deposit if no loss, or of portion if loss does not exceed deposit

After the second sale has been completed and the entire sale price has been paid, if no loss has resulted because of the resale, the deposit shall be returned to the first purchaser. If a loss has resulted and a portion of the deposit remains after payment of the loss, that portion shall be returned to the first purchaser.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4363 - Appointment of appraisers

§4363. Appointment of appraisers

A. Not less than seven days, exclusive of holidays, before the sale of seized property, the sheriff shall serve written notice on the debtor and on the seizing creditor, in the manner provided for the service of a citation, directing each to name an appraiser to value the property and to notify the sheriff of his appointment prior to the time stated in the notice, which shall be at least four days, exclusive of holidays, prior to the time of the sale. The appraisal of the debtor and seizing creditor shall be made and delivered to the sheriff at least two days, exclusive of holidays, prior to the time of the sale.

B. If there are two or more debtors or seizing creditors and these parties cannot agree as to which should act as or appoint an appraiser, and in any case where an appraisal is required prior to the judicial sale and which is not otherwise provided for in this Section, on the ex parte application of the sheriff or of any interested party, the court shall designate the party to act as or appoint the appraiser, and the notice required by Sub-section A of this Section shall be served on the party so designated.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1978, No. 407, §1; Acts 1981, No. 140, §1; Acts 1982, No. 836, §1.



RS 13:4364 - Sheriff to appoint appraiser if party does not appoint; delivery of appraisal

§4364. Sheriff to appoint appraiser if party does not appoint; delivery of appraisal

A. If a party neglects to appoint an appraiser or to notify the sheriff within the time designated, the sheriff shall appoint an appraiser for him.

B. The appraisal of any appraiser appointed by the sheriff shall be made and delivered to the sheriff at a time prior to the sale.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Acts 1986, No. 214, §1.



RS 13:4365 - Oaths of appraisers; sheriff appoints third appraiser if two cannot agree; minute, written appraisal; delivery

§4365. Oaths of appraisers; sheriff appoints third appraiser if two cannot agree; minute, written appraisal; delivery

A. The appraisers shall take an oath to make a true and just appraisal of the property.

B. If the appraisers cannot agree, and (1) the difference in value between the two appraisals does not exceed two hundred and fifty thousand dollars, and (2) the value assigned by the lower of the two appraisers is at least ninety percent of the value assigned by the higher of the two appraisers, then the sheriff shall average the two figures and use the average as the appraised value for purposes of determining the opening bid. In those cases where the two appraisers do not agree and the values are not within the averaging limits, then the sheriff shall appoint a third appraiser, who shall also be sworn, and whose decision shall be final.

C. The property seized must be appraised with such minuteness that it can be sold together or separately.

D. The appraisers shall reduce their appraisal to writing, sign it, and deliver it to the sheriff.

E. The appraisal of any appraiser appointed by the sheriff shall be made and delivered to the sheriff at a time prior to the sale.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961; Acts 1985, No. 446, §1; Acts 1987, No. 807, §1.



RS 13:4366 - Fees of appraisers

§4366. Fees of appraisers

A.(1) The fees of the appraisers shall be fixed by the sheriff at not more than fifty dollars on movables, and not less than one hundred dollars nor more than three hundred fifty dollars on immovable property for each appraiser.

(2) On ex parte motion of the sheriff, the court may order a fee to be paid in excess of fifty dollars on movable items and in excess of three hundred fifty dollars on immovable property if, in the court's judgment, the property cannot be adequately appraised at the fees established in Paragraph (1) of this Subsection. The sheriff shall attach to the motion a statement of the reasons for requesting payment of the excess fees before the court can authorize a payment in excess of the established fees.

(3) A party to an action or proceeding who acts as an appraiser is not entitled to a fee.

B. The fees of appraisers shall be taxed as costs.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1975, No. 699, §1. Acts 1984, No. 135, §1; Acts 1987, No. 697, §1; Acts 2001, No. 797, §1; Acts 2008, No. 895, §1.



RS 13:4367 - Purchaser; release from liens; cancellation of inscriptions

§4367. Purchaser; release from liens; cancellation of inscriptions

The sheriff shall give the purchaser of any property sold in any proceeding to enforce the liens and privileges enumerated in R.S. 9:4821(1) a release from: (1) the lien or privilege of the seizing creditor; (2) all concurrent liens and privileges enumerated in R.S. 9:4821(1); (3) all inferior liens, privileges, security interests, mortgages, and judgments; and (4) all liens in accordance with R.S. 47:1993(G). The sheriff shall also direct the recorder of mortgages or proper filing officer to cancel any inscriptions affecting the property sold.

Acts 2004, No. 209, §2, eff. June 14, 2004.



RS 13:4401 - To 4404 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART II. ORLEANS PARISH

§4401. §§4401 to 4404 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4405 - Sheriff to record sales in conveyance office in New Orleans; penalties

§4405. Sheriff to record sales in conveyance office in New Orleans; penalties

The sheriff of the parish of Orleans shall record in the conveyance office of the city of New Orleans all judicial sales of real property made by him, besides having the sales recorded in the clerk's office as now required by law.

Amended by Acts 1964, No. 43, §§2, 3; Acts 2006, No. 622, §3, eff. Dec. 11, 2006; Acts 2010, No. 537, §1, eff. Jan. 1, 2011.



RS 13:4406 - Sections applicable to Orleans Parish

§4406. Sections applicable to Orleans Parish

The provisions of R.S. 13:4405 apply only to Orleans Parish. The provisions of R.S. 13:4341 have no application to Orleans Parish. The provisions of R.S. 13:4343 through 13:4350, R.S. 13:4353 through 13:4357, and R.S. 13:4359 through 13:4366 are applicable to all parishes, including Orleans Parish.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4407 - Newspaper advertisement of judicial sales

§4407. Newspaper advertisement of judicial sales

In the parish of Orleans, any advertisement for the judicial sale of immovable property under this Chapter shall contain the docket number of the suit, the case name of the parties involved, the date of the sale, the municipal address of the property subject to such sale or, if no municipal address is available, the district, lot, and square number, the amount of the writ of seizure and sale, the place and time of the sale, the terms of the sale, and the name and telephone number of the attorney representing the creditor.

Acts 1992, No. 485, §1.



RS 13:4431 - APPEALS

CHAPTER 27. APPEALS

§4431. Suspensive appeal from judgment restraining enforcement of constitution or statute

In any case where any district court has granted any restraining order, preliminary injunction, permanent injunction, or other process which may restrain the execution or enforcement of any provision of the constitution or of any act, law or resolution of the legislature of Louisiana, the defendant or defendants or any person or persons affected thereby, may suspensively appeal the order or judgment to the court of competent appellate jurisdiction.



RS 13:4432 - Same; appeal by public officer, board, etc., without bond

§4432. Same; appeal by public officer, board, etc., without bond

Such suspensive appeal, in the case of any officer, board, commission or department of the state government, or any political subdivision thereof, shall be without bond.



RS 13:4433 - Dismissal of appeal for informalities; opportunity to cure

§4433. Dismissal of appeal for informalities; opportunity to cure

Whenever an appellant files an incomplete transcript, or files the transcript or a further application for an extension, within three judicial days after the return day, or omits to file as part of the record any transcript exhibits offered in evidence, or whenever because of any error on the part of the clerk of court or of the trial judge, or for any purely technical reason, a motion to dismiss his appeal is filed either by an appellee, third person or intervener, charging and setting forth as grounds for dismissal any of the above reasons, no appellate court shall maintain said motion to dismiss, or dismiss the appeal, unless it first allow to the appellant at least two additional days, exclusive of Sundays and holidays, to cure and correct any and all the informalities and irregularities alleged and complained of in the motion to dismiss. Such appellant, before the date on which the motion to dismiss is fixed for trial, may cure and correct any objection, irregularity or informality charged or alleged to exist in the motion to dismiss, and if it appears to the appellate court that he has done so, the motion to dismiss shall be denied.



RS 13:4434 - Registration of copy of appellate decree

§4434. Registration of copy of appellate decree

When any decree has been rendered by any court of appeal, or by the supreme court, any party to the suit in which the decree may have been rendered may demand a copy of the decree, may have it registered in either the mortgage or conveyance office of any parish in this state whether an application for a writ of certiorari or review, or for a rehearing, has or has not been made.



RS 13:4435 - Same; registry as mortgage or recognition of title

§4435. Same; registry as mortgage or recognition of title

The registry of a decree as provided in R.S. 13:4434 shall operate as a judicial mortgage, or as a recognition of title, or otherwise, according to the terms of the decree, and shall continue to have that effect unless set aside or modified by the final decree in the proceeding.



RS 13:4436 - Same; decree may not be executed until final

§4436. Same; decree may not be executed until final

Nothing in R.S. 13:4434 through 13:4436 shall be construed to permit a writ in execution of a decree to issue until the decree is final.



RS 13:4436.1 - Termination permitted by summary proceedings; jurisdiction of court to order

§4436.1. Termination permitted by summary proceedings; jurisdiction of court to order

A. A judgment debtor who appeals the judgment may obtain an order that terminates a judicial mortgage created by recording the judgment and that directs the recorder to erase the judgment from his records.

B. The proceeding for such termination shall be by summary proceedings brought against the judgment creditor.

C. The court that renders the judgment appealed from shall have jurisdiction of the proceedings to terminate a judicial mortgage whether or not the judicial mortgage results from the recordation of the court's judgment or that of an appellate court following the appeal of the judgment.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.2 - Termination of mortgages resulting from judgment of courts of original jurisdiction

§4436.2. Termination of mortgages resulting from judgment of courts of original jurisdiction

The court hearing the rule shall order the mortgage terminated and direct the recorder to erase the judgment from his records if it finds that the debtor's suspensive appeal has suspended the judgment's execution, that the appeal bond is in proper form and amount, and that the surety on the bond is qualified to act as surety.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.3 - Termination of mortgages resulting from judgments of appellate courts

§4436.3. Termination of mortgages resulting from judgments of appellate courts

The court hearing the rule shall order the mortgage terminated and direct the recorder to erase the judgment from his records, if it finds that the appellate judgment was not executory when the proceedings for termination were filed, that the debtor has filed a bond guaranteeing payment of the judgment with the clerk in proper form and amount, and that the surety on the bond is qualified to act as surety.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.4 - Form and amount of bond for appellate judgments

§4436.4. Form and amount of bond for appellate judgments

The bond required to be filed, if the judgment is that of an appellate court, shall be on the same terms and conditions and in the same amount as is required by law for suspensive appeal bonds.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4436.5 - Qualifications of surety presumed

§4436.5. Qualifications of surety presumed

For purposes of this Chapter, the surety of a bond is deemed to be qualified to act as surety unless the judgment creditor expressly denies such qualifications in an answer and, if the surety is licensed to conduct a surety business in this state, also proves that the surety lacks the necessary qualifications.

Acts 1992, No. 1132, §5, eff. Jan. 1, 1993.



RS 13:4437 - Repealed by Acts 1960, No. 38, 3, eff. June 20, 1960; Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4437. §§4437, 4437.1 Repealed by Acts 1960, No. 38, §3, eff. June 20, 1960; Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4438 - Repealed by Acts 1977, No. 135, 1, eff. Jan. 1, 1978

§4438. Repealed by Acts 1977, No. 135, §1, eff. Jan. 1, 1978



RS 13:4439 - Triplicate copies of transcripts of appeal to supreme court

§4439. Triplicate copies of transcripts of appeal to supreme court

The clerks of the district courts of the various parishes including the parish of Orleans, without extra charge, shall make all transcripts of appeal to the supreme court in triplicate. Where a note of evidence has been taken in the case, a copy of the note of evidence shall be embraced in each triplicate copy of the record, and the whole as thus made up shall be forwarded to the clerk of the supreme court, who shall file the triplicate copies and preserve the same for the use of the court.



RS 13:4440 - Quadruplicate copies of note of evidence in case appealable to supreme court

§4440. Quadruplicate copies of note of evidence in case appealable to supreme court

Hereafter in all civil and criminal cases wherein a note of evidence is taken and same is appealable to the supreme court the stenographer in transcribing his notes shall make an original and three carbons and shall deliver the original and three carbons into court or to the clerk of the court of the parish in which the case is being tried, including the parish of Orleans, within ten days as now required by law, and the carbons shall be furnished without extra charge.



RS 13:4441 - Transfer of cases appealed to wrong court; retransfer

§4441. Transfer of cases appealed to wrong court; retransfer

When an appeal is taken and perfected to an appellate court having no jurisdiction thereof, the court to which it is taken may transfer it to the court having jurisdiction thereof, instead of dismissing the appeal. The appellate court to which the appeal is transferred shall proceed as if the appeal had been taken to it originally.

If an appeal is transferred erroneously to the supreme court, the latter shall retransfer it to the court having appellate jurisdiction thereof. If an appeal is transferred by a district court erroneously to a court of appeal, the latter shall retransfer it to the district court to which it was taken originally, or to the supreme court if the latter has jurisdiction thereof.

This section applies to appeals in all cases, civil or criminal, to appeals over which a court of appeal has jurisdiction but which has been taken to the wrong court of appeal, and to all courts having appellate jurisdiction.

Amended by Acts 1960, No. 38, §1, eff. June 20, 1960.



RS 13:4442 - Costs and conditions of transfer or retransfer of appeals

§4442. Costs and conditions of transfer or retransfer of appeals

A court which orders the transfer or the retransfer of an appeal under the provisions of R.S. 13:4441 may regulate the costs thereof, and the costs of the prior transfer if retransferred, and may prescribe the delay within which the transfer or retransfer must be effected, and such other conditions as the court may deem proper.

Amended by Acts 1960, No. 38, §1, eff. June 20, 1960.



RS 13:4443 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4443. §§4443, 4444 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4445 - Repealed by Acts 1977, No. 198, 1, eff. Jan. 1, 1978

§4445. Repealed by Acts 1977, No. 198, §1, eff. Jan. 1, 1978



RS 13:4446 - Repealed by Acts 2012, No. 290, §3, eff. Jan. 1, 2013.

§4446. Repealed by Acts 2012, No. 290, §3, eff. Jan. 1, 2013.



RS 13:4447 - Certified copy of opinion of court of appeals; filing in parish where suit originated

§4447. Certified copy of opinion of court of appeals; filing in parish where suit originated

The clerks of the court of appeals shall furnish a certified copy of the opinion of the court of appeals in each case, to be filed with the original papers in the clerk's office in the parish where the suit originated.



RS 13:4448 - Notice required; constitutionality of statute at issue

§4448. Notice required; constitutionality of statute at issue

Prior to adjudicating the constitutionality of a statute of the state of Louisiana, the courts of appeal and the Supreme Court of Louisiana shall notify the attorney general of the proceeding and afford him an opportunity to be heard. The notice shall be made by certified mail. No judgment shall be rendered without compliance with the provisions of this Section; provided where the attorney general was not notified of the proceeding, the court shall hold adjudication of the case open pending notification of the attorney general as required herein.

Acts 1985, No. 1004, §1.



RS 13:4449 - Certification by court of appeal of questions to Supreme Court

§4449. Certification by court of appeal of questions to Supreme Court

In any case pending before the courts of appeal in which the judges thereof may desire the instructions or opinion of the Supreme Court on any question of law arising therein, the judges of the intermediate appellate court shall submit to the Supreme Court, a clear and concise statement in writing signed by them of the points or propositions of law concerning which the opinion of the court is desired and solicited. Should the Supreme Court deem an examination of the records necessary to a proper decision of the question of law so certified and submitted to it, the judges of the court of appeals, on receipt of a written request therefor, shall forward the original record to the clerk of the Supreme Court for the latter's consideration. Thereupon the Supreme Court may give its opinion on the points or propositions of law so submitted, which opinion, with the original record, shall be transmitted by the clerk of the Supreme Court to the court of appeals. The Supreme Court's opinion shall be binding on the judges of the court of appeal, and they shall proceed to determine and dispose of the cause in conformity with the principles stated therein.



RS 13:4450 - Repealed by Acts 1977, No. 181, 1 eff. Jan. 1, 1978

§4450. Repealed by Acts 1977, No. 181, §1 eff. Jan. 1, 1978



RS 13:4451 - Judgment against surety on appeal bond

§4451. Judgment against surety on appeal bond

In all cases of appeal to any of the appellate courts, if the judgment appealed from be affirmed, the party in whose favor it is rendered on return of execution in the lower court that no property has been found, or not enough to satisfy the judgment and execution, after due demand on both parties, or their attorneys or legal representatives, may obtain a decree against the surety on the appeal bond, or his legal representative, for the amount of the judgment or any unsatisfied balance thereof, on motion, after ten days' notice. This motion shall be tried summarily and without the intervention of a jury, unless the surety or his legal representative shall allege, under oath, that the signature to the bond, purporting to be that of the surety, is not genuine, or that judgment has been satisfied.



RS 13:4452 - Delay for appeal in case involving public bonds

§4452. Delay for appeal in case involving public bonds

An appeal from a judgment in a case involving the validity of bonds or certificates of indebtedness of a public board or corporation, or political subdivision of the state, or of taxes or assessments necessary to pay the principal and interest thereon, can be taken only within thirty days of the applicable date provided in Article 2087(A) of the Code of Civil Procedure.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4453 - Trial court clerk need not prepare record of appeal until appeal bond filed

§4453. Trial court clerk need not prepare record of appeal until appeal bond filed

The clerk of a trial court is under no duty to commence the preparation of the record of appeal in any case until the appeal bond, when required by law, is filed in the trial court by the appellant.

Added by Acts 1960, No. 38, §2, eff. June 20, 1960.



RS 13:4521 - State and its subdivisions, boards, and commissions not required to pay court costs; exceptions

CHAPTER 28. COSTS

§4521. State and its subdivisions, boards, and commissions not required to pay court costs; exceptions

A.(1) Except as provided in R.S. 13:5112, R.S. 19:15 and 116, and R.S. 48:451.3, and as hereinafter provided, neither the state, nor any parish, municipality, nor other political subdivision, public board, or commission, nor any officer or employee of any such governmental entity when acting within the scope and authority of such employment or when discharging his official duties shall be required to pay court costs in any judicial proceeding instituted or prosecuted by or against the state, or any such parish, municipality, or other political subdivision, board, or commission, in any court of this state or any municipality of this state, including particularly but not exclusively those courts in the parish of Orleans and the city of New Orleans. This Section shall also apply to the Louisiana Insurance Guaranty Association and the Louisiana Life and Health Insurance Guaranty Association in any judicial proceeding instituted by or against them. This Section shall also apply to the policyholder or other insured of an insolvent insurer in any judicial proceeding instituted by or against the Louisiana Insurance Guaranty Association and the Louisiana Life and Health Insurance Guaranty Association. This Section shall also apply to employees or agents of the state if they are named as defendants in a suit arising out of the course and scope of their employment or agency. Costs which are temporarily deferred pursuant to this Section cannot be shifted to opposing parties during the pendency of such deferment.

(2) This Section shall not apply to the policyholder or other insured of an insolvent insurer in the event of a judicial determination that the claim or policy submitted by the policyholder or other insured is not a covered claim or covered policy as defined by R.S. 22:2055(3) or 2084(5). An account shall be kept of all costs incurred by the policyholder or other insured by the public officers to whom these costs would be payable. If judgment is rendered against the policyholder or other insured, he shall be condemned to pay the costs incurred by him and those recoverable by the adverse party.

(3) This Section shall not apply to the Department of Children and Family Services for any proceedings brought by the Department of Children and Family Services or any district attorney, on behalf of the Department of Children and Family Services, to establish filiation or enforce support, when such proceedings are subject to a cooperative agreement between the agency and the clerk of court of the appropriate jurisdiction. Any cooperative agreement entered into between the clerk of court and the agency shall include reimbursement for sheriff's costs.

(4) The provisions of Paragraph (3) of this Subsection shall not apply if federal funds are not available to cover the cost of the agreement.

(5) As the term is used in this Section, "political subdivision" means any parish, municipality, special district, school board, sheriff, public board, institution, department, commission, district, agency, authority, or an agency or subdivision of any of these, and any other public or governmental body of any kind which is not a state agency.

B. It shall be the duty of the exempted entities set forth above to assist in the collection of court costs due by the opposing litigants by requesting the court in question to tax costs in accordance with the provisions of Article 1920 of the Code of Civil Procedure. In this regard the entities are authorized to and shall withhold any court costs due by the opposing litigants, from any settlement payment to the said parties, and shall forward said costs to the clerk of court.

C. This Section shall have no application to stenographers' costs for taking testimony.

Acts 1964, No. 509, §1; Acts 1978, No. 467, §2; Acts 1980, No. 113, §1; Acts 1990, No. 133, §1; Acts 1991, No. 24, §1; Acts 1992, No. 414, §1; Acts 1993, No. 651, §1; Acts 1993, No. 958, §1, eff. June 25, 1993; Acts 1995, No. 777, §1; Acts 1997, No. 201, §1; Acts 2001, No. 1153, §1, eff. June 29, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 13:4522 - Defendant may demand security for costs

§4522. Defendant may demand security for costs

The defendant before pleading in all cases may by motion demand and require the plaintiff or intervenor to give security for the cost in such case, and on failure to do so within the time fixed by the court such suit or intervention, as the case may be, shall be dismissed without prejudice. This section shall not apply to the Parish of Orleans and to cases brought in forma pauperis, nor to the state or any political subdivision thereof.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4523 - Same; liability of surety

§4523. Same; liability of surety

In all cases mentioned in R.S. 13:4522 the surety for costs shall be considered a party to such suit or proceeding and shall be condemned for the amount of costs recoverable in solido with the principal if the latter is cast in the final judgment in such proceeding.



RS 13:4524 - To 4528 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4524. §§4524 to 4528 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4529 - Forma pauperis appeals in criminal cases

§4529. Forma pauperis appeals in criminal cases

In all appealable criminal cases where the convicted person desires to appeal from the sentence imposed, at the time of asking for an appeal he may also present the affidavits mentioned hereinafter in this section and obtain an order permitting him to prosecute his appeal without paying the costs, or furnishing security therefor.

The affidavits required above are: (1) that of the convicted person that he is unable to pay the costs, or to furnish security therefor, because of his poverty and lack of means; and (2) that of a disinterested person other than his counsel that he knows the convicted person and his financial condition, and believes that the convicted person is unable to pay the costs, or to furnish security therefor.

The facts recited in these affidavits may be traversed by a summary rule by the district attorney. If this traverse is successful, the court shall rescind its order, and further order the convicted person to either pay the costs or to furnish security therefor within ten days. The failure to comply with this latter order shall operate a dismissal of the appeal.

This section does not apply to cases where the appellant is not now required by law to furnish an appeal bond or security for costs.

Amended by Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4530 - Election contests and suits involving right to office; responsibility for costs

§4530. Election contests and suits involving right to office; responsibility for costs

In every suit, having for its object the contest of the election of any district judge, clerk of the district court, sheriff, coroner, justice of the peace, and any other state or parish officer who may be elected by the people, and in every suit in which the right to any state or parish office whatever is claimed, whether such suit be brought by the person contesting the election or claiming the right to the office, or by the proper authority, on the relation of the person interested, the person contesting the election or claiming the right to the office, or on whose relation the suit was brought, shall be responsible for the costs of court, as in ordinary civil cases. Should the person whose election or whose right to such office is contested be cast in the suit, the person so cast shall be condemned to pay the costs of court, as in ordinary civil cases.



RS 13:4531 - Costs on appeal; parties liable

§4531. Costs on appeal; parties liable

In all cases of appeal to the Supreme Court the party appellant shall be primarily liable for all costs occasioned by the appeal. The party plaintiff, if appellee, shall never be called on to pay the costs unless he is condemned therefor by judgment on the appeal.



RS 13:4532 - Delivery of transcript not required until fees paid

§4532. Delivery of transcript not required until fees paid

The clerk of the court from which an appeal is taken is not required to deliver the transcript of the record of the case before his fees for preparing the same have been paid.



RS 13:4533 - Costs of officers, depositions, etc., taxed as costs

§4533. Costs of officers, depositions, etc., taxed as costs

The costs of the clerk, sheriff, witness' fees, costs of taking depositions and copies of acts used on the trial, and all other costs allowed by the court, shall be taxed as costs.



RS 13:4534 - No charge for issuance, service, or execution of process defective through clerk's error

§4534. No charge for issuance, service, or execution of process defective through clerk's error

No clerk of a court may charge for the issuance of any citation, writ, mandate, summons, subpoena, order, or other process of the court which is invalid as the result of an error or omission of the clerk, a deputy clerk, or other employee of the clerk in the drafting or issuance thereof. The clerk shall reimburse the sheriff, constable, or marshal, as the case may be, the costs and expenses incurred in the service or execution thereof, or the attempted service or execution thereof. No party to the action or proceeding may be charged with any of the costs of issuance, service, or execution thereof.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961.



RS 13:4571 - BONDS IN JUDICIAL PROCEEDINGS

CHAPTER 29. BONDS IN JUDICIAL PROCEEDINGS

§4571. §§4571 to 4580 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4581 - State, state agencies, political subdivisions, and public boards and commissions not required to furnish bond; Louisiana Citizens Property Insurance Corporation

§4581. State, state agencies, political subdivisions, and public boards and commissions not required to furnish bond; Louisiana Citizens Property Insurance Corporation

The state, state agencies, political subdivisions, parish, and municipal boards or commissions exercising public power and functions, sheriffs, sheriffs' departments, and law enforcement districts, the Louisiana Insurance Guaranty Association, the Louisiana Citizens Property Insurance Corporation, and the Patient's Compensation Fund, or any officer or employee thereof, shall not be required to furnish any appeal bond or any other bond in any judicial proceedings instituted by or brought against them, that arise from activities within the scope and course of their duties and employment.

Acts 1993, No. 560, §1; Acts 1999, No. 1206, §1, eff. July 9, 1999; Acts 2008, No. 455, §1; Acts 2012, No. 632, §1.



RS 13:4611 - Punishment for contempt of court

CHAPTER 30. CONTEMPT

§4611. Punishment for contempt of court

Except as otherwise provided for by law:

(1) The supreme court, the courts of appeal, the district courts, family courts, juvenile courts and the city courts may punish a person adjudged guilty of a contempt of court therein, as follows:

(a) For a direct contempt of court committed by an attorney at law, by a fine of not more than one hundred dollars, or by imprisonment for not more than twenty-four hours, or both; and, for any subsequent contempt of the same court by the same offender, by a fine of not more than two hundred dollars, or by imprisonment for not more than ten days, or both;

(b) For disobeying or resisting a lawful restraining order, or preliminary or permanent injunction, by a fine of not more than one thousand dollars, or by imprisonment for not more than six months, or both.

(c) For a deliberate refusal to perform an act which is yet within the power of the offender to perform, by imprisonment until he performs the act; and

(d)(i) For any other contempt of court, including disobeying an order for the payment of child support or spousal support or an order for the right of custody or visitation, by a fine of not more than five hundred dollars, or imprisonment for not more than three months, or both.

(ii) In addition to or in lieu of the penalties provided by this Paragraph, the court may order that the person perform litter abatement work or community service in a court-approved program for each day he was to be imprisoned, provided that the total days of jail, litter abatement work, and community service do not exceed the maximum sentence provided by this Paragraph.

(e) In addition to or in lieu of the above penalties, when a parent has violated a visitation order, the court may order any or all of the following:

(i) Require one or both parents to allow additional visitation days to replace those denied the noncustodial parent.

(ii) Require one or both parents to attend a parent education course.

(iii) Require one or both parents to attend counseling or mediation.

(iv) Require the parent violating the order to pay all court costs and reasonable attorney fees of the other party.

(f) A pattern of willful and intentional violation of this Section, without good cause, may constitute a material change in circumstances warranting a modification of an existing custody or visitation order.

(2) Justices of the peace may punish a person adjudged guilty of a direct contempt of court by a fine of not more than fifty dollars, or imprisonment in the parish jail for not more than twenty-four hours, or both.

(3) The court or justice of the peace, when applicable, may suspend the imposition or the execution of the whole or any part of the sentence imposed and place the defendant on unsupervised probation or probation supervised by a probation office, agency, or officer designated by the court or justice of the peace, other than the division of probation and parole of the Department of Public Safety and Corrections. When the court or justice of the peace places a defendant on probation, the court or the justice of the peace may impose any specific conditions reasonably related to the defendant's rehabilitation, including but not limited to the conditions of probation as set forth in Code of Criminal Procedure Article 895. A term of probation shall not exceed the length of time a defendant may be imprisoned for the contempt, except in the case of contempt for disobeying an order for the payment of child support or spousal support or an order for the right of custody or visitation, when the term of probation may extend for a period of up to two years.

Added by Acts 1960, No. 32, §6, eff. Jan. 1, 1961. Amended by Acts 1964, No. 241, §1; Acts 1972, No. 664, §1; Acts 1985, No. 43, §1; Acts 1991, No. 508, §2; Acts 1993, No. 429, §1; Acts 1995, No. 517, §1; Acts 1999, No. 57, §1; Acts 2001, No. 425, §2, eff. June 15, 2001; Acts 2004, No. 520, §1; Acts 2006, No. 653, §1; Acts 2014, No. 330, §1.



RS 13:4612 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4612. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4681 - COURT RECORDS

CHAPTER 31. COURT RECORDS

§4681. Withdrawal of district court records

It is unlawful to withdraw from any district court the record, or any part thereof, of any civil or criminal proceeding heretofore or hereafter filed in such court, except as may be allowed to attorneys or parties interested in any cause by order of the clerk of court, or, in his absence, by the deputy clerk of court, as custodian of such court records.



RS 13:4682 - Preservation of duplicate file of transcripts of cases finally disposed of by Supreme Court; designation of Louisiana State University Law Library as depository; destruction of certain records

§4682. Preservation of duplicate file of transcripts of cases finally disposed of by Supreme Court; designation of Louisiana State University Law Library as depository; destruction of certain records

A. Effective August 15, 2010, the Louisiana State University Law Library shall cease to serve as the depository for duplicate copies of transcripts and briefs of cases finally disposed of by the Supreme Court of Louisiana. Thereafter, the clerk of the Supreme Court of Louisiana shall not transmit duplicate copies of transcripts and briefs.

B. The Louisiana State University Law Library shall continue to store and maintain records transmitted by the clerk of the Supreme Court between the dates of January 1, 1980, through August 15, 2010, pending further orders of the Supreme Court of Louisiana.

C. All duplicate records received by the Louisiana State University Law Library prior to January 1, 1980, may be destroyed.

Acts 2010, No. 463, §1.



RS 13:4683 - Same; delivery to depository of copy of brief and transcript; recall

§4683. Same; delivery to depository of copy of brief and transcript; recall

The clerk of the supreme court is directed to deliver to the Law Library of the Louisiana State University, the depository designated in R.S. 13:4682, a copy of each brief filed in the supreme court, and to deliver to this depository a copy of the transcript when each case is finally disposed of by the supreme court. Any records so deposited may be recalled at pleasure by requisition of the chief justice, any associate justice or by the clerk of the supreme court.



RS 13:4684 - Same; clerk to turn over duplicate copies to law library

§4684. Same; clerk to turn over duplicate copies to law library

The clerk of the supreme court is further directed to turn over to the Law Library of the Louisiana State University, a depository, any duplicate copies of each transcript and brief in the files of the supreme court and the depository shall catalogue, index and preserve the documents.



RS 13:4685 - Construction of R.S. 13:4682 through 13:4685; intention

§4685. Construction of R.S. 13:4682 through 13:4685; intention

Nothing herein contained shall be so construed as to hamper the supreme court in the performance of its judicial functions, it being the sole purpose and intention of R.S. 13:4682 through 13:4685 to provide for the preservation of duplicate records no longer necessary for the business of the court.



RS 13:4686 - Preservation of documents and records of the courts of appeal; destruction of certain records

§4686. Preservation of documents and records of the courts of appeal; destruction of certain records

A. Effective August 15, 2010, the Louisiana State University Law Library shall cease to serve as the depository for duplicate copies of transcripts and briefs of cases finally disposed of by the Courts of Appeal of the State of Louisiana. Thereafter, the clerks of the Courts of Appeal shall not transmit such duplicate copies of transcripts and briefs.

B. Any duplicate records transmitted to the Louisiana State University Law Library by a Court of Appeal prior to August 15, 2010, may be removed and destroyed by the library after the lapse of five years from the date of deposit. The duplicate records transmitted by a Court of Appeal shall be retained for the five-year period except as otherwise ordered by the Supreme Court of Louisiana.

C. Notwithstanding any other provision of law to the contrary, except as authorized by order of the Supreme Court of Louisiana, the Louisiana State University Law Library shall not dispose of any records of any criminal cases that have been previously transferred to the Louisiana State University Law Library by the Fourth Circuit Court of Appeal or the Fifth Circuit Court of Appeal.

Acts 1990, No. 88, §1; Acts 2010, No. 463, §1.



RS 13:4687 - Divorce proceedings; confidential status of pleadings and testimony upon reconciliation

§4687. Divorce proceedings; confidential status of pleadings and testimony upon reconciliation

A. Whenever the parties to a divorce proceeding shall effect a reconciliation and resume marital life together prior to rendition of judgment on the merits in the district court, and the plaintiff's petition is withdrawn, the court, upon joint motion of plaintiff and defendant, may order that all pleadings and testimony be separated from other court records and maintained in a confidential status, inaccessible to any person except upon order of court upon joint motion of both litigants.

B. The court may punish for contempt anyone violating the provisions of this Section.

Acts 1990, No. 361, §2, eff. Jan. 1, 1991.



RS 13:4688 - Actions for offenses and quasi offenses; reporting

§4688. Actions for offenses and quasi offenses; reporting

A. When a suit has been filed in state district court for damages arising from an offense or quasi offense, including but not limited to wrongful death or redhibition, the clerk of court shall submit information as required by rule of the Supreme Court of Louisiana to the office of the judicial administrator of the supreme court. The judicial administrator shall provide for the method of communication of information provided pursuant to the provisions of this Section.

B. A processing fee of five dollars for the clerk of court and five dollars for the office of the judicial administrator shall be taxed as costs of court in each suit on which the information required by supreme court rule is submitted by the clerk of court. The court costs shall not exceed a total of ten dollars for each suit.

C. The information received by the judicial administrator pursuant to the supreme court rules shall not be subject to subpoena for any purpose by any court or public or legislative body. No state official or employee, clerk of court, nor an employee of a clerk of court shall be subject to subpoena by any court or public or legislative body for the purpose of providing evidence of information provided or obtained pursuant to the supreme court rules.

Acts 2010, No. 706, §1, eff. Jan. 1, 2012; Acts 2014, No. 179, §1.



RS 13:4711 - Definitions; right to enjoin; abatement

CHAPTER 32. PARTICULAR CLASSES OF

ACTIONS AND CASES

PART I. ABATEMENT OF PUBLIC NUISANCES

SUBPART A. PROSTITUTION, OBSCENITY, AND

DRUG-RELATED CRIMINAL ACTIVITY

§4711. Definitions; right to enjoin; abatement

A. For the purposes of this Subpart, the following terms shall have the following definitions:

(1) "Maintenance of a nuisance" means to conduct, carry on, or knowingly permit to exist on one's premises a prohibited activity as defined in this Subsection.

(2) "Notice of violation" means a written notice advising the owner, tenant, occupant, operator, or other proprietary party of instances in which the premises have been used for prohibited activities and rendering the premises subject to an action for abatement of a public nuisance.

(3) "Premises" means any building, structure, land, watercraft, or movable owned or occupied by any proprietary party or representative thereof. Premises does not mean any premises which are regulated by Title 26 of the Louisiana Revised Statutes of 1950.

(4) "Prohibited activity" means:

(a) Any activity defined as a crime of violence in accordance with R.S. 14:2, any crime involving the illegal carrying or discharge of a weapon in accordance with R.S. 14:94 through 95.8, or theft which is a felony or illegal possession of stolen things in accordance with Title 14 of the Louisiana Revised Statutes of 1950.

(b) The illegal manufacture, sale, or distribution of, or possession with intent to manufacture, sell, or distribute, a controlled dangerous substance, as defined by R.S. 40:961 or of drug paraphernalia as defined by R.S. 40:1021.

(c) Prostitution, in accordance with R.S. 14:82.

(d) Obscenity, in accordance with R.S. 14:106.

(5) "Proprietary party" means an owner, lessee, sublessee, tenant, operator, or occupant of any premises covered by this Subpart.

(6) "Representative" means an officer, agent, employee, member, or other representative of a proprietary party.

B. Maintenance of a nuisance in or upon any premises by a proprietary party, his representative, or any person acting in active concert with him or them may be enjoined as provided in this Subpart. Maintenance of the same nuisance at any other location within the jurisdictional area of the court issuing the injunction by such individuals may be enjoined in such action.

C. An order of abatement directing the effectual closing of the premises in question may be entered as part of the judgment in the case as provided in R.S. 13:4715.

Acts 1977, No. 717, §2, eff. July 20, 1977; Acts 1992, No. 312, §1, eff. June 17, 1992; Acts 2001, No. 570, §1; Acts 2003, No. 498, §1; Acts 2008, No. 650, §1.



RS 13:4712 - Right to petition for injunction or order of abatement

§4712. Right to petition for injunction or order of abatement

The issuance of an injunction or order of abatement pursuant to this Subpart may be petitioned for by the following parties: the attorney general of the state of Louisiana, in the name of the state and of the respective parish and without payment of any costs; the district attorney, in the name of the respective parish and without payment of any costs; the sheriff, through his attorney or designated representative, in the name of the respective parish and without the payment of any costs; the governing authority of the respective municipality, parish, or consolidated city-parish government, through its attorney or other designated representative in the name of the respective municipality, parish, or city-parish government and without payment of any costs; the mayor of the respective municipality, through his attorney or other designated representative in the name of the respective municipality; the chief of police of the respective municipality, through his attorney or other designated representative in the name of the respective municipality and without payment of any costs; or any seven residents of the election precinct wherein any nuisance described in this Subpart exists and without payment of costs.

Acts 1977, No. 717, §2, eff. July 20, 1977; Acts 2003, No. 498, §1; Acts 2007, No. 238, §1; Acts 2008, No. 650, §1.



RS 13:4713 - Injunction proceedings; procedure

§4713. Injunction proceedings; procedure

A.(1) Application for injunctive relief afforded by this Section shall be by petition. A petition establishes a rebuttable presumption of prohibited activity if it identifies and supports by competent evidence two or more instances of prohibited activities on or around the premises within the preceding five-year period. A petition establishes a rebuttable presumption of a nuisance if it identifies and supports by competent evidence two or more arrests for a prohibited activity on or within thirty-five feet of the premises within the preceding year. A petition establishes a rebuttable presumption that a proprietary party knowingly permitted the maintenance of a nuisance on the premises if the petition establishes by competent evidence that the proprietary party received a notice of violation from the attorney general of the state of Louisiana or from the district attorney, the sheriff, or the city or parish attorney for the municipality or parish within which the premises are located.

(2) The report of the officer investigating a complaint and criminal history records, including arrests, which may be obtained in accordance with R.S. 44:3, may be used as evidence in accordance with the provisions of Paragraph (1) of this Subsection.

B. After a petition for an injunction has been filed, notice thereof shall be promptly served on the adverse party and a preliminary hearing shall be held within twenty-four hours from the time such notice is served. If, following the preliminary hearing, an independent judicial determination is made that there is probable cause to believe that maintenance of a nuisance, as defined in R.S. 13:4711, exists, an order granting a preliminary injunction may issue describing on its face in reasonable detail the conduct sought to be permanently enjoined.

C.(1) Regardless of whether or not a preliminary injunction has been granted, an adversary hearing shall be held not less than five days nor more than ten days after the preliminary hearing, or within such additional reasonable time to which the adverse party consents. The court shall render its judgment within forty-eight hours following the conclusion of the adversary hearing. If, following the adversary hearing, an independent judicial determination is made that maintenance of a nuisance, as defined in R.S. 13:4711, does in fact exist, an order granting a final injunction may be issued describing on its face in reasonable detail the conduct permanently enjoined.

(2) If the court issues an order granting a final injunction, the court may do any of the following:

(a) Award expenses incurred in abating the nuisance, including reasonable attorney fees and the costs of investigation and enforcement of the restraining order, temporary injunction, or permanent injunction.

(b) Order a civil penalty of not more than ten thousand dollars.

(c) Award specific damages.

D. An order granting the preliminary or final injunctive relief afforded by this Section shall be effective against the parties enjoined, their officers, agents, representatives, employees, counsel or any other person or persons in active concert or participation with them, from the time actual knowledge of the order is received by personal service or otherwise.

E. In all cases when the prohibited activity alleged is obscenity, no injunction shall be granted unless the court determines in a prior contradictory hearing that the conduct or activities alleged to be obscene are not protected by the constitutions of the United States or the state of Louisiana.

F. The defendant in the injunction proceedings may appeal to the court of competent jurisdiction an order granting a final injunction, but the appeal shall not stay the enforcement of the injunctive relief or an order of abatement granted in the order. Such appeal shall be perfected within five calendar days from the rendition of the order and shall be made returnable to the appropriate appellate court in not more than fifteen calendar days from the rendition of the order. The appeal shall be heard with the greatest possible expedition, giving the proceedings preference over all matters except other matters of the same character. The applicant for the injunction may appeal to the court of competent jurisdiction an order denying the final injunction or denying an order of abatement.

Acts 1977, No. 717, §2, eff. July 20, 1977; Acts 2003, No. 498, §1; Acts 2008, No. 650, §1.



RS 13:4714 - Violations of injunction; punishment

§4714. Violations of injunction; punishment

A violation of the provisions of an injunction issued in a cause instituted under the provisions of this Subpart shall constitute a contempt of court. A person found guilty of such contempt shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the parish prison for a period of not more than one year, or both. On conviction for a second or subsequent contempt the offender shall be punished by both fine and imprisonment.

Acts 1977, No. 717, §2, eff. July 20, 1977.



RS 13:4715 - Order of abatement

§4715. Order of abatement

A. If it is established in an action under the provisions of this Subpart that maintenance of a nuisance exists and that the owner knew of its existence, an order of abatement may be entered as part of the judgment rendered in the case. The order of abatement shall direct the effectual closing of the premises for a period of five years, unless sooner released. However, for a nonconforming use of the premises, the order of abatement shall direct the effectual closing of the premises for at least six months and one day.

B. Any person who in any manner uses premises he knows have been so directed to be closed shall be guilty of contempt of court and punished therefor as provided in R.S. 13:4714.

Acts 1977, No. 717, §2, eff. July 20, 1977. Amended by Acts 1980, No. 802, §1; Acts 2008, No. 650, §1.



RS 13:4716 - Release of property and discontinuance of action upon giving of bond; violations

§4716. Release of property and discontinuance of action upon giving of bond; violations

A. If, after an order of abatement has been entered, the owner appears and pays all costs of the proceeding and files a bond with surety or sureties, bond in solido, to be approved by the clerk, in an amount to be ascertained by the court but said bond shall not exceed the sum of fifty thousand dollars, conditioned that he will immediately abate the nuisance for a period of five years thereafter, the court may, if satisfied of his good faith, order the release of the premises so closed under the order of abatement. Such release shall not affect any action against any person whatsoever.

B. If the bond is given and all costs therein are paid before judgment and order of abatement, the action shall be thereby discontinued as to only the premises.

C. In the event such bond is given and the premises released, each day that the owner knowingly permits the premises or any part thereof to be used for such prohibited activity during the term of the bond shall warrant a forfeiture of one hundred dollars under the bond for each day on which the premises are so used. Collection thereof shall be had by rule taken in the original action against the principal and sureties thereon, or either of them, and the release shall be revoked.

No forfeiture under the bond shall relieve the owner from any prosecution for contempt, and the consequences thereof. The penalty under the bond and the penalty for contempt shall be cumulative. The release of the property under the provisions of this Section shall not release it from any judgment, penalty, lien or liability to which it may be subject by law.

Acts 1977, No. 717, §2, eff. July 20, 1977. Amended by Acts 1980, No. 802, §1.



RS 13:4717 - Repealed by Acts 1974, No. 278, 1

§4717. Repealed by Acts 1974, No. 278, §1



RS 13:4721 - Gambling houses; definition; declared public nuisances

SUBPART B. GAMBLING

§4721. Gambling houses; definition; declared public nuisances

For the purposes of this Sub-part, or for the purposes of any action or prosecution hereunder, a gambling house is (1) any place whatever where any game of chance of any kind or character is played for money, for wagers, or for tokens, and where the conduct of such place operates, directly or indirectly, to the profit of one or more individuals and not exclusively to the direct profit of the actual participants in such game; and (2) any place whatsoever where races, athletic contests and sports and games are not actually held and where opportunity is afforded for wagering upon races, athletic contests, sports and games of chance.

All gambling houses as herein defined are declared to be public nuisances, and the owner thereof, and the agent for such owner, or the lessee, sublessee or other occupants thereof are declared to be guilty of maintaining a public nuisance.



RS 13:4722 - Abatement of nuisances; right to maintain action

§4722. Abatement of nuisances; right to maintain action

The district attorney, in the name and on behalf of the parish and without the payment of any costs, the sheriff or the parish governing authority through its parish attorney or other designated representative, in the name of and on behalf of the parish and without the payment of any costs, or any ten residents of the election precinct wherein any nuisance described in R.S. 13:4721 exists, whether natural or artificial persons, shall have the right to file a suit in the district court having jurisdiction thereof in this state, or in the Civil District Court for the Parish of Orleans in the event it has jurisdiction, to abate the nuisances described in R.S. 13:4721 and to have the owner, lessee, sublessee, agent or other occupant thereof declared guilty of maintaining a public nuisance.

Amended by Acts 1960, No. 507, §1; Acts 1968, No. 362, §2.



RS 13:4723 - Action against owner of property; right to implead persons actually responsible

§4723. Action against owner of property; right to implead persons actually responsible

When the name of the lessees, tenants, or other occupants of any gambling house as defined in R.S. 13:4721 is not known, the action to abate the nuisance created shall be brought against the person in whose name the said property stands on the assessment books of the parish in which the nuisance is situated at the time the action is filed, and such person shall be deemed to be the owner thereof for the purposes of this Sub-part. Any such owner made defendant as herein provided may, however, without delaying the trial of the action and within three days of being cited (counting Sundays, half-holidays and legal holidays) file an answer impleading the lessees or tenants actually responsible for the maintenance of the nuisance; and on proof that such owner is not implicated in the maintenance of the nuisance, he shall be dismissed with costs.



RS 13:4724 - Procedure for injunction to abate nuisance; appeal; attendance of witnesses

§4724. Procedure for injunction to abate nuisance; appeal; attendance of witnesses

All actions brought under this Sub-part shall be tried in the following manner:

(1) Upon the filing of any suit the district judge, whether in term or vacation, shall immediately issue a rule on the defendant to show cause why the nuisance complained of should not be abated and why an injunction should not issue restraining the operation of the gambling house. This rule shall, at the time of its issuance, be fixed for hearing not later than five days (counting Sundays, half-holidays and holidays) from the date of its issuance, and shall be heard by preference over all other matters and cases fixed for the same day and shall be heard continuously day after day until submitted for adjudication.

(2) Where an owner impleads a lessee or tenant as provided in R.S. 13:4723, he shall cause a certified copy of the plaintiff's petition, and a certified copy of the rule to show cause, together with a certified copy of the owner's own pleadings to be served upon the lessee, or tenant, and such lessee or tenant shall be bound equally with the owner to appear for the trial of the rule to show cause on the day fixed for the hearing thereof.

(3) When the owner is an absentee, or when his whereabouts are unknown, service of all pleadings, citations, rules and writs shall be made upon the agent who has acted for him in the rental of the property, and such agent shall be subject to every provision of this Subpart as though such agent were the owner.

(4) Upon the showing made by the parties on the trial of the rule to show cause, the court shall issue or deny an injunction without bond, forever enjoining the owner, lessee, sublessee, tenant, or occupant from conducting, or being concerned in conducting or operating like public nuisances anywhere within this state.

(5) In every case where the existence of a nuisance is established under the provisions of this Sub-part, an order of abatement shall be entered and as a part thereof, it shall be directed that the place where the nuisance existed shall be effectually closed for one year and that it shall not be used for any purpose whatsoever during that period. Any person who in any manner uses the place directed to be closed in violation of this order, shall be guilty of contempt and punished as provided in R.S. 13:4725. However, when the owner of the place, or his agent, clearly and conclusively establishes that the existence and maintenance of the nuisance was absolutely and wholly unknown to, and unsuspected by the owner, an order shall be entered permitting the owner to lease, use, or occupy the premises as if no suit had been filed.

(6) The pleading and practice in all cases under this Sub-part, except where otherwise specified herein, shall be in accordance with the Code of Civil Procedure and the laws and rules of court governing practice before the district courts of this state.

(7) The party cast shall have the right to appeal as in other cases on giving bond for a sum to be fixed by the court, the value of the property involved being hereby made the test of the appellate jurisdiction. However, the appeal must be filed in the appellate court within not more than ten days from rendition of the judgment, and the appellate court shall hear the same by preference over all other cases whatsoever.

(8) In all proceedings under this Sub-part, compulsory process may issue out of any court in which the proceedings may be pending to compel the attendance of any witnesses residing in any parish of this state.



RS 13:4725 - Contempt of court; penalty

§4725. Contempt of court; penalty

The violation of any judgment, interlocutory order or decree, injunction or restraining order, issued in any cause under this Sub-part shall constitute contempt of court; and the maintenance or operation of a nuisance as defined in R.S. 13:4721 by any person previously enjoined under the provisions of this Sub-part in any jurisdiction in the state from maintaining such a nuisance, is hereby declared to be contempt of the court in the jurisdiction where the nuisance is maintained, punishable upon the mere showing of the previous injunction and the maintenance of such nuisance.

Any person found guilty of contempt of court under the provisions of this Sub-part shall, for each offense, be fined not less than one hundred dollars nor more than two hundred and fifty dollars, and imprisoned for not less than thirty days nor more than six months.



RS 13:4726 - Fine for contempt lien on property

§4726. Fine for contempt lien on property

Any fine for contempt levied against any owner of a place defined as a nuisance in R.S. 13:4721 or against any officer of a corporation which is the owner thereof, or against any lessee, tenant, or occupant, shall constitute and become a special lien and privilege on and against any and all property of such owner, officer, lessee, tenant, or occupant with priority over all other claims whatsoever, except state, parish, municipal, and special taxes and assessments. This lien and privilege may be enforced against any property of such owner, officer, lessee, tenant, or occupant in the same manner provided by law for the sale of real property under execution of judgments.



RS 13:4727 - Head of corporation; liability

§4727. Head of corporation; liability

Where a gambling house as defined in R.S. 13:4721 is owned by a corporation, the president or executive head thereof shall be as fully amenable to the provisions of this Sub-part and the penalties hereunder as though such president or executive head were actually the owner of the gambling house.



RS 13:4731 - Alimony for support from children or grandchildren; summary proceedings; award

PART II. ALIMONY FROM CHILDREN AND GRANDCHILDREN

TO SUPPORT PARENTS

§4731. Alimony for support from children or grandchildren; summary proceedings; award

When any person is in necessitous circumstances, that person may demand from his or her children or grandchildren alimony for support, and proceedings for that purpose may be instituted in any district court and shall be tried summarily. After hearing the parties, if the court finds the plaintiff to be in need and the defendant or defendants able to contribute to the support of the ancestor claiming it, the court shall award such amount as may be deemed proper, and shall order same payable weekly or monthly, and the judgment shall be at all times subject to the control of the court, by either increasing, decreasing or entirely canceling, as circumstances may require. All proceedings subsequent to the rendition of the judgment may be by rule.



RS 13:4732 - Execution on judgment

§4732. Execution on judgment

For any judgment rendered in accordance with R.S. 13:4731 through 13:4733, execution may issue as in ordinary cases, but all property shall be liable thereto and none exempt therefrom and payment of the amount due may be enforced by the court by the process of contempt, should it be impossible to collect the judgment under execution.



RS 13:4733 - Additional to other rights

§4733. Additional to other rights

Nothing contained in R.S. 13:4731 through 13:4733 shall affect any other rights that parents or their ascendants may have against their children, or other descendants, but shall be in addition thereto.



RS 13:4741 - Proceeding by parish, municipality, etc.; approval by State Bond and Tax Board

PART III. BANKRUPTCY OF POLITICAL SUBDIVISION

OR BOARD

§4741. Proceeding by parish, municipality, etc.; approval by State Bond and Tax Board

No petition in relation to any plan for the readjustment of its debts by any parish, municipality, political subdivision, public board or public corporation, taxing district, or other agency of the state shall be received and filed in any court of bankruptcy of the United States, unless accompanied by the written approval of the State Bond and Tax Board, created at the 1935, 2nd Extra Session of the legislature, and no such plan of readjustment shall be put into temporary effect or finally confirmed by the courts of bankruptcy or carried into effect if already confirmed, without the written approval of the State Bond and Tax Board of such plans.



RS 13:4751 - Petition for name change; adults; minors

PART IV. CHANGE OF NAME

§4751. Petition for name change; adults; minors

A. The name of a person may be changed as provided in this Section.

B. Whenever any person who has attained the age of majority desires to change his name, he shall present a petition to the district court of the parish of his residence, the parish of his birth, or the parish of venue for the Vital Records Registry, or, in the case of a person incarcerated in a penal institution, to the district court of the parish in which he was sentenced, setting forth the reasons for the desired change.

C. If the person desiring such change is a minor or if the parents or parent or the tutor of the minor desire to change the name of the minor:

(1) The petition shall be signed by the father and mother of the minor or by the survivor in case one of them be dead.

(2) If one parent has been granted custody of the minor by a court of competent jurisdiction, the consent of the other parent is not necessary if the other parent has been served with a copy of the petition and any of the following exists:

(a) The other parent has refused or failed to comply with a court order of support for a period of one year.

(b) The other parent has failed to support the child for a period of three years after judgment awarding custody to the parent signing the petition.

(c) The other parent is not paying support and has refused or failed to visit, communicate, or attempt to communicate with the child without just cause for a period of two years.

(d) Repealed by Acts 2001, No. 555, §1.

(3) In case the minor has no father or mother living, the petition shall be signed by the tutor or tutrix of the minor and in default of any tutor or tutrix, shall be signed by a special tutor appointed by the judge for that purpose.

(4) The petition may be signed by either the mother or the father acting alone if a child has been given a surname which is different from that authorized in R.S. 40:34(B)(1)(a).

D.(1) A person who has been convicted of a felony shall not be entitled to petition for a change of name under the provisions of this Section until his sentence has been satisfied. This Subsection shall apply whether the offender is actually imprisoned or on probation or parole.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other provision of law to the contrary, a person convicted of any felony enumerated in R.S. 14:2(B) shall not be entitled to petition for a change of name.

Amended by Acts 1972, No. 768, §4; Acts 1978, No. 455, §1; Acts 1986, No. 269, §1; Acts 1988, No. 421, §1; Acts 1991, No. 673, §1; Acts 1993, No. 740, §2; Acts 1995, No. 201, §1; Acts 1995, No. 493, §1; Acts 1999, No. 790, §2 ; Acts 2001, No. 555, §1; Acts 2003, No. 489, §1.



RS 13:4752 - Representation of state; service

§4752. Representation of state; service

The proceedings shall be carried on contradictorily with the district attorney or district attorney pro tem of the parish in which the application is made, who shall represent the state, and who shall be served with a copy of the petition and citation to answer the same.



RS 13:4753 - Hearing and determination

§4753. Hearing and determination

The judge to whom the application is made, either in open court or in chambers, may proceed to hear and determine the case and render such judgment as the nature of the relief and the law and the evidence shall justify.



RS 13:4754 - Judgment; true and lawful name; altering birth record

§4754. Judgment; true and lawful name; altering birth record

A. If the prayer of the applicant is granted, judgment shall be rendered granting the change of name desired, which shall be the true and lawful name of the party asking the change after the recordation of the judgment in the miscellaneous records of the parish.

B. A Louisiana birth registrant seeking to have his original birth record altered to reflect his name change shall furnish the state registrar of vital records with a certified copy of the name change judgment, which judgment shall be accepted by the registrar who may alter only the name of the registrant.

Acts 1992, No. 755, §1.



RS 13:4755 - Payment of cost

§4755. Payment of cost

The applicant in all cases shall pay the cost of the proceedings.



RS 13:4791 - Trial of cases for violation of rights guaranteed by constitution

PART V. CIVIL RIGHTS

§4791. Trial of cases for violation of rights guaranteed by constitution

All cases brought for the purpose of vindicating, asserting or maintaining the rights, privileges and immunities guaranteed to all persons under the provisions of Article 1, §13 of the Constitution of Louisiana, or under the provisions of any acts of the Legislature to enforce this Article 1, §13, and to regulate the licenses therein mentioned, or for the purpose of recovering damages for the violation of said rights, privileges and immunities, shall be tried by the court, or by a jury, if any party to the suit prays for a trial by jury.



RS 13:4792 - Decision by judge when jury fail to render verdict

§4792. Decision by judge when jury fail to render verdict

If the jury do not agree, or fail to render a verdict either for the plaintiff or defendant, the jury shall be discharged, and the case shall be immediately submitted to the judge upon the pleadings and evidence already on file, as if the case had been originally tried without the intervention of the jury. The judge shall decide the case at once, without any further proceedings, arguments, continuance or delay.



RS 13:4811 - To 4816 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART VI. CONCURSUS

§4811. §§4811 to 4816 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4817 - Checks depositing funds continuously accruing

§4817. Checks depositing funds continuously accruing

Supplemental deposits of funds continuously accruing, as provided in Article 4658 of the Code of Civil Procedure, may be made in the same manner as the initial deposit, except that when made by checks the latter need not be certified. Such checks, however, must contain thereon, or on vouchers attached thereto, the docket number of the concursus proceeding and sufficient additional information to enable the clerk of court to identify the deposits as such. No other formality in making or transmitting these deposits is required.

Amended by Acts 1958, No. 325, §1; Acts 1960, No. 32, §1, eff. Jan. 1, 1961.



RS 13:4818 - Concursus proceedings in the city of New Orleans; reference to special commissioner

§4818. Concursus proceedings in the city of New Orleans; reference to special commissioner

Immediately upon issue being joined all concursus proceedings in the city of New Orleans may be referred by the court to a special commissioner to examine and report thereon as to the law and the facts applicable thereto.

Acts 2011, 1st Ex. Sess., No. 38, §1.



RS 13:4819 - Same; qualifications of special commissioner

§4819. Same; qualifications of special commissioner

The special commissioner appointed under the authority of R.S. 13:4818 through 13:4827 shall be learned in the law and shall have practiced law or shall have held judicial position in this state for five years, and shall have been an actual resident of the district for at least three years next preceding their appointment.



RS 13:4820 - Same; powers of special commissioner

§4820. Same; powers of special commissioner

The special commissioner appointed under the authority of R.S. 13:4818 through 13:4827 may examine the parties in the cause, may examine on oath viva voce all witnesses produced by the parties before them and may order the examination of every witness to be taken under commission to be issued upon their certificates from the clerk's offices, or by deposition according to the laws of this state, may require the production of all books, papers, writing, vouchers and documents necessary and requisite in the case; may direct the manner and method in which matters requiring evidence shall be proved before them; may ascertain the amounts due all parties to the cause and may establish and fix all liens, their preference and priority, and may fix and establish the manner and method of the distribution of the fund involved in the cause and generally may do all other acts, make or cause other inquiries in the matters before him, which he may deem necessary and proper to enable him to fix and determine the rights of all interested parties.



RS 13:4821 - Same; hearings

§4821. Same; hearings

Upon every reference, the special commissioner shall appoint a time and place for the hearing of the proceedings, and give due notice thereof to each of the parties or their attorneys and anyone interested. The special commissioner may proceed, co-operate, or in his discretion, may adjourn the examination and proceedings to a future date, giving notice to the absent party or his attorney of such adjournment. The special commissioner shall proceed with all reasonable diligence on every reference and with the least practicable delay, and any interested party may apply to the court or a judge thereof for an order directing the special commissioner to hasten the proceedings and to make his report and to certify to the court or judge the reasons for delay.



RS 13:4822 - Same; contents of report

§4822. Same; contents of report

In the reports made by the special commissioner to the court, no part of any statement of facts, charge, affidavit, deposition or answer brought in or used before him shall be stated or recited but such statement of facts, charge, affidavit, deposition or answer shall be identified, specified and referred to so as to inform the court of what was brought before the special commissioner.



RS 13:4823 - Same; attendance of witnesses

§4823. Same; attendance of witnesses

Witnesses who live in the parish or within one hundred miles of the place where the court is held, upon due notice to the opposite parties, may be summoned to appear before the special commissioner by subpoena in the usual form issued by the clerk of court requiring the attendance of the witnesses at the time and place specified. If any witness shall refuse to appear or to give evidence, he shall be deemed in contempt of court which, being certified to the clerk's office by the commissioner, an attachment may issue thereupon by order of court, in the same manner as if the contempt were for not attending, or for refusing to give any testimony in court. But nothing herein contained shall prevent the examination of witnesses viva voce when produced in open court, if the court in its discretion deems it advisable.



RS 13:4824 - Same; use of affidavits, depositions and documents

§4824. Same; use of affidavits, depositions and documents

All affidavits, depositions and documents which have been previously made, heard or used in court upon any proceedings in any case or matter, may be used before the commissioner.



RS 13:4825 - Same; compensation of special commissioner

§4825. Same; compensation of special commissioner

The compensation allowed the special commissioner under R.S. 13:4818 through 13:4827 for his services, shall be fixed by the court in its discretion, having regard to all the circumstances thereof, and the compensation shall be charged to and borne by the party cast or the mass in the discretion of the court.



RS 13:4826 - Same; return of report; exceptions

§4826. Same; return of report; exceptions

The special commissioner, as soon as his report is completed, shall file it with the clerk, and the day of the filing shall be entered by the clerk in the appropriate docket book. The parties shall have ten days from the time of the filing of the report to file exceptions thereto. If no exceptions are filed within that period by any interested party, the report shall stand confirmed on the next rule day after the ten days have elapsed. If exceptions are filed, they shall be fixed for hearing on the second rule day after the ten days have elapsed, if the court is then in session; if not, it shall be fixed for hearing on the second rule day of the next sitting of the court.



RS 13:4827 - Same; costs on exceptions

§4827. Same; costs on exceptions

To prevent exceptions to reports from being filed, from fraudulent causes or from mere delay, the parties whose exceptions are overruled for every exception overruled shall pay costs for the mass and for every exception allowed shall be entitled to costs from the mass.



RS 13:4861 - State or political subdivision; right of action for discovery and investigation

PART VII. DISCOVERY AND INVESTIGATION

§4861. State or political subdivision; right of action for discovery and investigation

The State of Louisiana and any parish, municipal or political corporation, board, commission or public body created by or under the constitution or laws of this state shall have a right of action for discovery and investigation when it alleges that it probably has a right of action against the defendant for an amount in excess of five hundred dollars, exclusive of interest and costs, or for property, rights, or other relief, having a value in excess of five hundred dollars. The action for discovery and investigation shall be heard by preference over all other matters whatever. Unless otherwise clearly indicated, action, as used in R.S. 13:4861 through 13:4875, means an action for discovery and investigation authorized by R.S. 13:4861 through 13:4875.



RS 13:4862 - Attorney General's power to bring action

§4862. Attorney General's power to bring action

The Attorney General may proceed in an action for discovery and investigation by the state or by any parish, municipal or political corporation, board, commission or public body created by or under the constitution or laws of this state. He may instruct any district attorney to proceed in such action by any parish, political corporation, board, commission or public body of which he is by law the legal adviser. He may instruct the attorney of any municipal corporation to proceed in such an action by the municipal corporation. In his discretion, he may associate himself as attorney in such action, or supersede a district attorney or attorney for a municipal corporation.



RS 13:4863 - Jurisdiction

§4863. Jurisdiction

The action shall be brought in a court which would have jurisdiction of an action by the plaintiff against the defendant for recovery of an amount in excess of five hundred dollars, exclusive of interest and costs, or property, rights or other relief of the nature described in the petition, having a value in excess of five hundred dollars, and arising out of the contract, transaction or acts described in the petition.



RS 13:4864 - Petition; exception

§4864. Petition; exception

A. The plaintiff's petition must set out:

(1) The name and the domicile of the defendant.

(2) That the plaintiff probably has a right of action against the defendant or the defendants jointly in solido for an amount in excess of five hundred dollars, exclusive of interest and costs, or for the recovery of real property or personal property, or rights or other relief, having a value in excess of five hundred dollars. It shall not be necessary to state the amount of the value more definitely or to describe particularly the property, right or relief. The probable right or action may be stated in the alternative.

(3) A description of the contract upon the performance or non-performance of which or upon things done in connection with which the right of action is probably founded. It shall be sufficient to describe the contract with such certainty as to identify it, and to state that the right of action probably arises out of the performance or the non-performance thereof, in whole or in part, or things done in connection therewith by the defendant, whether a party to it or not, alone or with others, who need not be named. The grounds may be stated without specification or detail, and cumulatively or alternatively.

Or, a description of the transaction or acts of the defendant, alone or with others, who need not be named, out of which the right of action probably arises. It shall be sufficient to describe the transaction or acts with such certainty as to identify them.

(4) That the plaintiff has not sufficient information to enable it to determine with certainty whether or not it has a right of action against the defendant for the recovery or the relief to which it is probably entitled; that the defendant has such information; and that the plaintiff can obtain it only by examination of the defendant and other persons under oath and from inspection of documents, including books, records, accounts and papers relating to the subject matter in the possession or control of the defendant or other persons. The other persons, in either case, need not be named.

(5) That the plaintiff has made written demand on the defendant for a full disclosure of the information which he has with respect to the contract, transaction or acts, and for the privilege of inspecting, copying and photographing said documents in so far as they relate thereto, and that the demand has been refused or has not been complied with within a reasonable time or has been complied with only in part or so evasively that the plaintiff is still not sufficiently informed.

B. The plaintiff shall pray that it be authorized to proceed in the action for discovery and investigation of all matters and things relating to the contract, transaction or acts described in the petition, and that the defendant be served with notice and a certified copy of the petition and the order thereon.

C. The petition shall be verified by affidavit, made on information and belief, and may be verified by the affidavit of an attorney who signs the petition.

D. If the petition conforms substantially to the provisions of R.S. 13:4861 through 13:4875 the judge shall grant an order authorizing the plaintiff to proceed as prayed for.

E. The clerk of the court shall issue a notice to the defendant that in the action the court has authorized the plaintiff to proceed for discovery and investigation, and shall make certified copies of this notice and the petition and order. The sheriff shall serve this notice and copy of the petition and order on the defendant in the same manner as in other actions, and shall make his return on the copy of the notice.

F. Within ten days after service of said notice and copy of the petition and order on him, the defendant may except to the petition on the sole ground that, for the reasons stated in the exception, it does not conform to the provisions of R.S. 13:4861 through 13:4875; and if such exception is not filed within said ten days the regularity of the proceedings shall be conclusively presumed. If the exception is maintained, the action shall not be dismissed, but the court shall grant the plaintiff a delay of not less than five days or more than ten days in which to file a supplemental petition, which shall be verified also and a copy of which shall be served on the defendant excepting, all in the same manner as the original petition.

G. The plaintiff may at any time make additional parties defendant in the action by supplemental petition and by having notice of the original petition and order and all supplemental petitions served on them.



RS 13:4865 - Taking of testimony; hearings and continuances

§4865. Taking of testimony; hearings and continuances

After the pleading is settled as provided in R.S. 13:4864 the plaintiff may apply to the court by motion for an order fixing a certain time at which testimony may be taken. A certified copy of this motion and the order thereon shall be served on the defendant. The court, on legal cause shown as in other actions or on agreement of the parties, may continue the hearing from time to time, or may continue it indefinitely, subject to re-assignment on motion of the plaintiff and notice to the defendant. Such hearing may be held in open court or in chambers, and during vacation of the court.



RS 13:4866 - Examination of witnesses

§4866. Examination of witnesses

The plaintiff may cause summons to issue to the defendant, if a natural person, or to any officer of a defendant corporation, or to any person not a defendant residing in the parish where the action is pending, to appear as a witness at any time fixed by the court for the taking of testimony. The plaintiff may examine any such witness as under cross-examination, but he shall not become thereby the plaintiff's witness and his testimony shall not be binding on the plaintiff in any other action. The defendant under examination or an officer of a defendant corporation under examination may make a relevant statement as part of his testimony, but the defendant shall not be permitted to question any witness.



RS 13:4867 - Taking testimony on interrogatories or under commission

§4867. Taking testimony on interrogatories or under commission

The plaintiff may apply to the court by motion for authority to take the testimony of the defendant or of any other person residing outside the parish in which the action is pending, or residing in the parish physically unable to attend court, orally or in response to written interrogatories filed with the motion. The defendant may, within three days after service of the interrogatories on him, take a rule on the plaintiff to strike out any interrogatory to which he objects, and the commission to take the testimony shall not be issued until after the rule has been passed upon by the court. At the taking of testimony orally under a commission the defendant may object to any question or to the introduction of any document, and the officer shall note the objection as part of the proceedings before him. The defendant shall not be permitted to propound written interrogatories or to question any witness where the testimony is being taken orally. Except as otherwise provided in R.S. 13:4861 through 13:4875, the provisions of law with respect to the taking of testimony under commission in other actions shall govern the taking of testimony in actions for discovery and investigation.



RS 13:4868 - Transcription of testimony

§4868. Transcription of testimony

The official court reporter, regularly or specially employed, shall take and transcribe the testimony taken in court, and the officer before whom testimony is taken under commission shall either take and transcribe the testimony or have it taken and transcribed by a competent stenographer under oath for the faithful performance of his duty. The stenographer taking and transcribing the testimony, whether in court or taken under commission, shall make three copies thereof and shall file one copy in the record and deliver one copy to the plaintiff and one copy to the defendant, all certified by him to be correct.



RS 13:4869 - Motion for court order to produce documents; listing of documents; inspection; objections

§4869. Motion for court order to produce documents; listing of documents; inspection; objections

Irrespective of the right to apply for subpoena duces tecum, the plaintiff may apply to the court by motion for an order that the defendant or any other party file within the time to be fixed in the order a sworn list of all documents, including books, records, accounts, and papers, which are, or which have been, in his possession or control, as principal, agent or fiduciary, relating to the matter with respect to which the action is pending. The order may be directed to a corporation, domestic or foreign. If such order is made, the documents shall be listed with sufficient description for identification, in two schedules: (1) all those which the party is willing to produce, and the name and address of the party in whose possession or control each such document is; and (2) all those which party is not willing to produce, with a statement of the reasons for his objection to the production thereof, and with the name and address of the party in whose possession or control each such document is. The plaintiff may inspect and obtain copies and photographs of the documents listed in Schedule 1 at any time not inconvenient to the party having possession thereof. The plaintiff may apply to the court by motion for an order that any or all of the documents listed in Schedule 2 be produced for inspection and to be copied and photographed by the plaintiff at a time and place and in the manner to be fixed by the order.

No document required to be listed by a defendant, which is not listed, or which is listed in Schedule 1 and is not produced when reasonable demand is made for it, or which is listed in Schedule 2 and is not produced when an order for its production is made, shall be admissible in evidence at the instance of such defendant in any other action between the plaintiff and him.



RS 13:4870 - Subpoena duces tecum

§4870. Subpoena duces tecum

Irrespective of the right to apply for an order that a sworn list of documents be filed, the plaintiff may apply to the court by motion for an order that a subpoena duces tecum issue, directed to the defendant or any other party and requiring him to produce in court or to the clerk of the court at a time to be fixed in the order all the documents, including books, records, accounts and papers, which are in his possession or control relating to any matter with respect to which the action is pending, or specified documents, including books, records, accounts and papers, which are in his possession or control and are alleged in the motion to relate to any matter with respect to which the action is pending. The subpoena duces tecum may be directed to a corporation, domestic or foreign. On motion of the party to whom the subpoena duces tecum is directed, after two days notice to the plaintiff, and on showing that the production of specified documents in court or to the clerk of court, for the reasons stated in the motion, would so inconvenience the party that he should not be required so to produce them, the court may enter an order, (1) permitting the party to comply with the subpoena duces tecum by producing in court or to the clerk sworn copies of such original documents and (2) directing the party to produce the original documents for inspection to be copied and photographed by the plaintiff at a time not inconvenient to such party. Such copies may not be withdrawn by the defendant. The return of the party shall be made under oath that it is a full and correct compliance with the subpoena duces tecum, except as to described documents which, for the reasons stated in the return, are not produced. The plaintiff may apply to the court by motion for an order that the party produce the omitted documents. The clerk shall endorse on every document produced in court or to the clerk in compliance with a subpoena duces tecum the title and number of the action and the fact that the document is produced in compliance with a subpoena duces tecum directed to the party producing it. When documents are produced in court or to the clerk in compliance with a subpoena duces tecum the plaintiff may apply to the court by motion for an order that they remain in the custody of the clerk for a time to be fixed in the order, for inspection and to be copied and photographed by the plaintiff.

No document required by a subpoena duces tecum directed to a defendant to be produced in court or to the clerk of the court, which or an authorized sworn copy of which is not so produced, or which is not produced for inspection and to be copied and photographed by the plaintiff after a sworn copy thereof is permitted to be produced in court or to the clerk, shall be admissible in evidence at the instance of such defendant in any other action between the plaintiff and him.



RS 13:4871 - Relevancy only ground of objection to evidence or production of documents

§4871. Relevancy only ground of objection to evidence or production of documents

The sole ground on which the defendant may object to any question asked him or any other party as a witness, or to the introduction in evidence of any document, or to the production in court or to the clerk of any document in response to a subpoena duces tecum directed to him, shall be that the information sought by the question or contained in the document is not relevant to any matter with respect to which the action is pending. The court shall not exclude any question or document if it appears that the information may possibly relate to any matter with respect to which the action is pending.



RS 13:4872 - Admission or denial of genuineness

§4872. Admission or denial of genuineness

The plaintiff may require the defendant to admit or deny the genuineness of any document which is produced, independently or in connection with the testimony of any witness, or which is listed by a party not a defendant in pursuance of R.S. 13:4869, or which a sworn copy of which is produced by a party not a defendant in compliance with a subpoena duces tecum. The genuineness of any document so admitted by a defendant, or any document listed by a defendant in pursuance of R.S. 13:4869 or produced by a defendant in compliance with a subpoena duces tecum, may not be questioned by any defendant in the action in any other action between the plaintiff and him.



RS 13:4873 - Documents; withdrawal from record

§4873. Documents; withdrawal from record

The plaintiff may apply to the court by motion for an order permitting it to withdraw all or any part of the record in an action for the time to be specified in the order, upon leaving with the clerk a signed list of the documents so withdrawn. Documents other than pleading may be withdrawn permanently for use in evidence in any other action, but original documents produced in court or delivered to the clerk by a party in response to a subpoena duces tecum may not be so withdrawn without the consent of such party. The testimony of any witness in an action may be offered in evidence by the plaintiff in any other action between it and the defendant in the action if it appears that such witness has, at the instance or connivance of or in collusion with such defendant, absented or concealed himself.



RS 13:4874 - Willful failure or refusal to appear or testify; penalty

§4874. Willful failure or refusal to appear or testify; penalty

If any party shall wilfully refuse or fail to appear as a witness, or, having appeared, shall wilfully refuse or fail to testify or to answer any question asked him, except on the ground that his answer would tend to incriminate him, or shall wilfully refuse or fail to file a list of documents in pursuance of R.S. 13:4869 or to produce for inspection and to be copied and photographed by the plaintiff documents listed in Schedule 1 or, when so ordered, to produce for inspection and to be copied and photographed by the plaintiff documents listed in Schedule 2, or shall wilfully refuse or fail to comply with a subpoena duces tecum directed to him or to produce for inspection and to be copied and photographed by the plaintiff documents sworn copies of which he is allowed to produce in court or to the clerk in compliance with a subpoena duces tecum, the court as for contempt may fine him in a sum not exceeding two hundred fifty dollars and sentence him to imprisonment for not more than thirty days.



RS 13:4875 - Costs and expenses

§4875. Costs and expenses

Both the plaintiff and the defendant in an action for discovery and investigation shall be dispensed from paying the costs of court, except that for taking and transcribing testimony in courts whose official stenographers do not receive salaries and before officers taking testimony under commission the plaintiff shall pay the fees fixed by law for such stenographic service in other actions. In any other action against any defendant in the action, for a cause with respect to which the action for discovery and investigation is had, the plaintiff, in addition to its main demand, may claim such amounts as it may have paid for taking and transcribing the testimony in the action.



RS 13:4911 - To 4926 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART VIII. EJECTMENT AND REMOVAL OF TENANTS

OR OCCUPANTS

§4911. §§4911 to 4926 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4941 - Purchasers who may protect themselves from eviction by monition

PART IX. MONITIONS AND PROCEEDINGS THEREON

§4941. Purchasers who may protect themselves from eviction by monition

The purchasers of property at sheriffs' sales, those made by authority of the court, those made by the syndics of insolvent estates, and finally those of any description which are made by the authority of justice, and all subsequent purchasers by a regular chain of title, may protect themselves from eviction of the property so purchased, or from any responsibility as possessors of the same, by pursuing the rules prescribed in R.S. 13:4942 through 13:4951.



RS 13:4942 - Publication of monition; contents

§4942. Publication of monition; contents

The purchasers shall publish a monition calling on all persons who can set up any right to the property, in consequence of informality in any order, decree or judgment of the court, under which the sale was made, or any irregularity or illegality in the appraisement and advertisement, in the time and manner of the sale or for any other defect whatsoever, to show cause within thirty days from the date the monition is first published, why the sale so made should not be confirmed and homologated. The publication shall be given one time for movable property and two times for immovable property, provided that the second publication for immovable property shall be published not earlier than seven days before and not later than the day before the thirtieth day following the first publication.

Amended by Acts 1972, No. 667, §1.



RS 13:4943 - Contents of monition; description of property

§4943. Contents of monition; description of property

This monition shall state the judicial authority under which the sale took place, and shall also contain the same description of the property purchased as that given in the judicial conveyance to the buyer, and shall further declare the price at which the object was bought.



RS 13:4944 - Grant of monition

§4944. Grant of monition

The clerks of the respective courts from which the orders, decrees or judgments may have issued, and in virtue of which the sales ought to be homologated, which have been made, shall, on application of the buyer, grant this monition in the name of the state, and affix to it the seal of the court.



RS 13:4945 - Judgment confirming or annulling sale

§4945. Judgment confirming or annulling sale

At the expiration of the thirty days, the party obtaining the monition may apply to the judge of the court, out of which the monition is issued, to confirm and homologate the sale, and the judge in case no cause is shown against the prayer for the monition, shall homologate and confirm the judicial sale in question; but before he does so confirm it, he shall be fully satisfied that the advertisements have been inserted in the newspapers, as already directed, and that the property has been correctly described, and the price at which it was purchased, truly paid. In case opposition be made to the homologation, and it should appear that the sale was made contrary to law, the judge shall annul it, otherwise to confirm it, as in case no opposition was made.



RS 13:4946 - Conclusiveness of judgment

§4946. Conclusiveness of judgment

The judgment of the court, on the monition provided in R.S. 13:4945 shall be in itself conclusive evidence that the monition has been regularly made and duly advertised, nor shall any evidence be received thereafter to contradict the same, or to prove any irregularity in the proceeding.



RS 13:4947 - Judgment as res judicata; bar of claims; conclusive proof

§4947. Judgment as res judicata; bar of claims; conclusive proof

The judgment of the court, confirming and homologating the sale, shall have the force of res judicata, and operate as a complete bar against all persons, whether of age or minors, whether present or absent, who may thereafter claim the property sold, in consequence of all illegality or informality in the proceeding, whether before or after judgment. The judgment of homologation shall in all cases be received and considered as full and conclusive proof that the sale was duly made according to law, in virtue of a judgment or order legally and regularly pronounced on the interest of parties duly represented.



RS 13:4948 - Sale not validated when party not duly cited; recourse by minors on tutors

§4948. Sale not validated when party not duly cited; recourse by minors on tutors

Nothing contained in R.S. 13:4941 through 13:4951 shall be taken or understood so as to render valid any sale made in virtue of a judgment when the party cast was not duly cited to make defense. In every case where minors are interested, they shall have their recourse on their tutors, if they have improperly neglected to make opposition to the confirmation of the sale of their property.



RS 13:4949 - Costs

§4949. Costs

Where no opposition is made to the confirmation of the sale, the cost of attending the proceeding shall be paid by the party who prays for the monition. Where opposition is made, the costs shall be borne by the party against whom judgment is rendered.



RS 13:4950 - Time for payment by purchaser

§4950. Time for payment by purchaser

Nothing contained in R.S. 13:4941 through 13:4951 shall be construed or understood to authorize the purchaser at a judicial sale to refuse carrying the same into effect, or to delay the payment of the price for a greater space of time than is now allowed by law.



RS 13:4951 - Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.

§4951. Repealed by Acts 2008, No. 819, §2, eff. Jan. 1, 2009.



RS 13:4971 - To 4984 Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

PART X. PARTITION

§4971. §§4971 to 4984 Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:4985 - Nonjoinder of co-owners

§4985. Nonjoinder of co-owners

Where real property is partitioned, either in kind or by licitation, by either judicial or conventional partition the fact that one or more co-owners are not parties thereto shall not affect the validity of such partition as to the co-owners who are parties thereto or their heirs or assigns; provided that the rights of any co-owner not a party to such partition shall not be affected thereby and the interest of such co-owner in the property partitioned shall remain the same as if the property had not been partitioned.

Acts 1952, No. 403, §1.



RS 13:4986 - Application of provisions

§4986. Application of provisions

R.S. 13:4985 through R.S. 13:4990 shall affect partitions heretofore or hereafter effected; provided that any co-owner of real property heretofore partitioned or his heirs or assigns, where one or more co-owners were not parties, shall have a period of six months from and after July 30, 1952, within which to file suit to set aside such partition, and if no such suit is filed within said period such partition shall be valid for all purposes as to the interest of the co-owners who were parties thereto.

Acts 1952, No. 403, §2.



RS 13:4987 - Definitions

§4987. Definitions

The term "co-owner" as used in R.S. 13:4985 through R.S. 13:4990 is defined as the owner of any interest in the real property partitioned or any interest affecting such real property which renders such co-owner a proper party to a partition thereof.

Acts 1952, No. 403, §3.



RS 13:4988 - Parties affected

§4988. Parties affected

The provisions of R.S. 13:4985 through R.S. 13:4990 shall be effective as to all parties including absentees, minors, and interdicts.

Acts 1952, No. 403, §4.



RS 13:4989 - Compulsory joinder of co-owner

§4989. Compulsory joinder of co-owner

Nothing in R.S. 13:4985 through R.S. 13:4990 shall prevent any court in any judicial proceeding in which real property is sought to be partitioned, upon proper motion or exception, from ordering that any co-owner not then a party be joined as a party thereto.

Acts 1952, No. 403, §5.



RS 13:4990 - Diligence in locating co-owners; known co-owners made parties

§4990. Diligence in locating co-owners; known co-owners made parties

In any judicial proceeding in which real property is sought to be partitioned upon the trial of the cause upon the merits or upon confirmation of any preliminary default therein, due proof shall be made of a diligent effort on the part of the plaintiff to locate all co-owners of the property to be partitioned and that all known co-owners have been made parties thereto.

Acts 1952, No. 403, §6.



RS 13:4991 - Repealed by Acts 1960, No. 32, 2, eff. Jan. 1, 1961

§4991. Repealed by Acts 1960, No. 32, §2, eff. Jan. 1, 1961



RS 13:5001 - Suits for removal of judges of courts of appeal, district courts, or city courts for parish of Orleans

PART XI. REMOVAL OF JUDGES

§5001. Suits for removal of judges of courts of appeal, district courts, or city courts for parish of Orleans

Suits for the removal from office of any judge of a court of record for any of the causes specified in Article 9, Sec. 1 of the Louisiana Constitution of 1921 shall be brought and instituted, pursuant to Article 9, Sec. 5 of the Constitution, before the supreme court, by petition. The pleadings, citations and all the proceedings therein, shall be made and had as is now provided for, and practiced before, the district courts of the state in cases of usurpation in office, except insofar as may be otherwise provided in the constitution and by R.S. 13:5001 through 13:5006.



RS 13:5002 - Employment of counsel to aid state's attorney

§5002. Employment of counsel to aid state's attorney

The citizens and taxpayers, at whose request the suit is instituted, at their own exclusive cost, may employ counsel to aid the state's attorney in instituting and conducting the suit.

Amended by Acts 1952, No. 127, §3.



RS 13:5003 - Powers of Supreme Court

§5003. Powers of Supreme Court

The Supreme Court, in the exercise of its original jurisdiction in such cases, may grant all orders and may issue and may cause to be issued all writs, summons, warrants, commissions and all other process that may be necessary to secure a fair hearing and just trial thereof.



RS 13:5004 - Personal appearance of defendant judge

§5004. Personal appearance of defendant judge

The Supreme Court, in all such cases, when the incompetency of the defendant judge, arising out of want of sufficient learning, or mental incapacity, shall be at issue, may cause such defendant, on its own motion, or on that of any party to the suit, or of any of the persons at whose request the same is instituted, to appear before it in person, in open session, there and then to answer any pertinent questions that may be put to him. Should the court over which such judge presides be in session at the same time with the session of the Supreme Court at which the case is to appear, the personal appearance of such judge shall not be required until such time as he may do so without interfering with and interrupting the session of his court.



RS 13:5005 - Summary trial; motions for new trial; when judgment effective and executory

§5005. Summary trial; motions for new trial; when judgment effective and executory

All such suits shall be summary in their nature, and shall be tried without the intervention of a jury. Either party thereto may make motions for new trials, in the same manner and form and on the same ground in and on which such motions may be made before the district courts, but such motions must be made within three days after final judgment. All such motions must be made and disposed of before the final adjournment of the session at which the judgment may have been rendered. Upon the expiration of the delays for making motions for new trials, no motion for a new trial having been made, or on the overruling of such motion, if one has been made, the judgment being signed, shall take effect and be executory.



RS 13:5006 - Costs

§5006. Costs

In all such cases the defendant judge shall be condemned to pay the costs, if judgment be rendered against him; otherwise judgment for costs shall be rendered as provided in the rules of the Supreme Court.



RS 13:5031 - Proceedings for determination or collection of tax, license, interest, penalty or attorney's fee; summary nature; by preference

PART XII. STATE, ACTIONS BY, OR ON BEHALF OF

§5031. Proceedings for determination or collection of tax, license, interest, penalty or attorney's fee; summary nature; by preference

All proceedings, whether original or by intervention or third opposition, or otherwise, brought by or on behalf of the state, or by or on behalf of any of its officers, for the determination or collection of any tax, excise, license, interest, penalty or attorney's fees, claimed to be due under any statute of this state, shall be summary and shall always be tried or heard by preference, in all courts, original and appellate, whether in or out of term time and either in open court or chambers, at such time as may be fixed by the court, which shall be not less than two nor more than ten days after notice to the defendant or opposing party.



RS 13:5032 - Same; defenses; continuances

§5032. Same; defenses; continuances

All defenses, whether by exception or to the merits, made or intended to be made to any such claim, must be presented at one time and filed in the court of original jurisdiction prior to the time fixed for the hearing, and no court shall consider any defense unless so presented and filed. This provision shall be construed to deny to any court the right to extend the time for pleading defenses; and no continuance shall be granted by any court to any defendant except for legal grounds set forth in the Code of Civil Procedure.



RS 13:5033 - Same; decisions within forty-eight hours; suspensive appeals

§5033. Same; decisions within forty-eight hours; suspensive appeals

All matters involving any such claim shall be decided within forty-eight hours after submission, whether in term time or in vacation, and whether in the court of first instance or in an appellate court. All judgments sustaining any such claim shall be rendered and signed on the same day, and shall become final and executory on the fifth calendar day after rendition. No new trial, rehearing or devolutive appeal shall be allowed. Suspensive appeals may be granted, but must be perfected within five calendar days from the rendition of the judgment by the giving of bond, with surety in a sum double that of the total amount of the judgment, including costs. Such appeals, whether to a court of appeal or to the Supreme Court, shall be made returnable in not more than fifteen calendar days from the rendition of the judgment.



RS 13:5034 - Same; prima facie case; burden of proof

§5034. Same; prima facie case; burden of proof

Whenever the pleadings filed on behalf of the state, or on behalf of any of its officers charged with the duty of collecting any tax, excise, license, interest, penalty or attorney's fees, shall be accompanied by an affidavit of the officer or of one of his deputies or assistants, or of the counsel or attorney filing the same, that the facts as alleged are true to the best of the affiant's knowledge or belief, all of the facts alleged in the pleadings shall be accepted as prima facie true and as constituting a prima facie case, and the burden of proof to establish anything to the contrary shall rest wholly on the defendant or opposing party.



RS 13:5035 - Suits for trespass, damages or possession of real property; summary trial; special jury panel

§5035. Suits for trespass, damages or possession of real property; summary trial; special jury panel

All suits for trespass, for damages, or for possession of real property, filed by the state against any person, firm or corporation, and all matters incidental thereto shall be heard and determined by the court in a summary manner, in term time, or vacation. Should a trial by jury be demanded, a special panel shall be drawn for such purpose in accordance with the presently existing law. All judgments rendered in any of these causes shall also be tried summarily by the appellate court having jurisdiction.



RS 13:5036 - Suits for protection of state's interests and rights; institution and prosecution by attorney general; costs; bond

§5036. Suits for protection of state's interests and rights; institution and prosecution by attorney general; costs; bond

The attorney general may institute and prosecute any and all suits he may deem necessary for the protection of the interests and rights of the state. No court of this state, nor officer thereof, shall demand of the state, or the attorney general, any security for costs, or any advance costs; but all costs for which the state may become liable shall be paid by the attorney general out of the proper appropriation therefor. In any and all cases where bond is required by law in legal proceedings, the state and the attorney general shall be dispensed from giving such bond.



RS 13:5037 - Security for costs not required of defendant

§5037. Security for costs not required of defendant

The defendant shall not be required to give security for costs, or to advance costs in any case in which suit is brought by the state.



RS 13:5061 - Findings and purpose

PART XIII. MASTER SETTLEMENT

AGREEMENT - REQUIREMENTS FOR

TOBACCO PRODUCT MANUFACTURERS

§5061. Findings and purpose

The Legislature of Louisiana hereby finds and declares that:

(1) Cigarette smoking presents serious public health concerns to the state and to the citizens of this state. The surgeon general has determined that smoking causes lung cancer, heart disease, and other serious diseases and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health-care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for those persons for health conditions associated with cigarette smoking.

(4) It is the policy of this state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement", with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(6) It would be contrary to the policy of this state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

Acts 1999, No. 721, §1, eff. July 1, 1999.



RS 13:5062 - Definitions

§5062. Definitions

As used in this Part, the following words and phrases shall have the following meanings ascribed to them:

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(3) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(4) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco.

(b) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette.

(c) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in Subparagraph (a) of this Paragraph.

(d) The term "cigarette" includes "roll-your-own" i.e., any tobacco which, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette".

(5) "Master Settlement Agreement" means the settlement agreement, and related documents, entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(6) "Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with R.S. 13:5063(C)(2).

(7) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(8) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(9) "Tobacco product manufacturer" means an entity that after July 1, 1999, directly, and not exclusively through any affiliate:

(a) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States).

(b) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States.

(c) Becomes a successor of an entity described in Subparagraph (a) or (b) of this Paragraph.

(d) The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of Subparagraphs (a) through (c) of this Paragraph.

(10) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs, or "roll-your-own" tobacco containers, bearing the excise tax stamp of the state. The Department of Revenue shall adopt such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

Acts 1999, No. 721, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 96, §1, eff. April 17, 2000.



RS 13:5063 - Requirements

§5063. Requirements

A. Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, after July 1, 1999, shall comply with either Subsection B or C of this Section.

B. The tobacco product manufacturer shall become a participating manufacturer, as that term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement.

C.(1) The tobacco product manufacturer shall place into a qualified escrow fund by April fifteenth of the year following the year in question the following amounts, as such amounts are adjusted for inflation:

(a) 1999: $.0094241 per unit sold after July 1, 1999.

(b) 2000: $.0104712 per unit sold.

(c) For each of 2001 and 2002: $.0136125 per unit sold.

(d) For each of 2003 through 2006: $.0167539 per unit sold.

(e) For each of 2007 and each year thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to this Subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(a) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this Paragraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement.

(b) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement, including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(c) To the extent not released from escrow under Subparagraphs (a) and (b) of this Paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this Subsection shall annually certify to the attorney general that it is in compliance with this Subsection. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this Section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this Section shall:

(a) Be required within fifteen days to place such funds into escrow as shall bring it into compliance with this Section. The court, upon a finding of a violation of this Subsection, may impose a civil penalty in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow.

(b) In the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with this Section. The court, upon a finding of a knowing violation of this Subsection, may impose a civil penalty in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow.

(c) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state whether directly or through a distributor, retailer, or similar intermediary for a period not to exceed two years.

(4) Each failure to make an annual deposit required under this Subsection shall constitute a separate violation.

Acts 1999, No. 721, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 96, §1, eff. April 17, 2000; Acts 2003, No. 925, §1, eff. July 1, 2003.



RS 13:5071 - Findings and purpose

PART XIII-A. MASTER SETTLEMENT AGREEMENT -

COMPLEMENTARY PROCEDURES

§5071. Findings and purpose

The Legislature of Louisiana finds that violations of R.S. 13:5061 et seq., threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state, and the public health. The legislature finds that enacting procedural enhancements will help prevent violations and aid the enforcement of R.S. 13:5061 et seq., and thereby safeguard the Master Settlement Agreement, the fiscal soundness of the state, and the public health.

Acts 2004, No. 544, §1, eff. June 25, 2004.



RS 13:5072 - Definitions

§5072. Definitions

As used in this Part, the following words and phrases shall have the following meanings ascribed to them:

(1) "Brand family" means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including but not limited to "menthol", "lights", "kings", and "100s", and includes any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(2) "Cigarette" has the same meaning as provided in R.S. 13:5062 and R.S. 47:842.

(3) "Commissioner" means the commissioner of alcohol and tobacco control.

(4) "Days" means calendar days unless otherwise specified.

(5) "Dealer" has the same meaning as provided in R.S. 47:842.

(6) "Importer" means any person in the United States to whom non-tax-paid cigarettes manufactured in a foreign country are shipped or consigned, any person who removes cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse, and any person who smuggles or otherwise unlawfully brings cigarettes into the United States.

(7) "Manufacturer" has the same meaning as provided in R.S. 47:842.

(8) "Master Settlement Agreement" has the same meaning as provided in R.S. 13:5062.

(9) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(10) "Package" means any pack or other container on which a stamp could be applied consistent with and as required by R.S. 47:841 et seq., that contains one or more individual cigarettes for sale. Nothing in this Chapter shall alter any other applicable requirement with respect to the minimum number of cigarettes that may be contained in a pack or other container of cigarettes. References to "package" shall not include a container of multiple packages.

(11) "Participating manufacturer" has the meaning given that term in section II (jj) of the Master Settlement Agreement and all amendments thereto.

(12) "Person" means any natural person, trustee, company, partnership, corporation, or other legal entity.

(13) "Purchase" means acquisition in any manner, for any consideration. The term shall include transporting or receiving product in connection with a purchase.

(14) "Qualified escrow fund" has the same meaning as provided in R.S. 13:5062.

(15) "Retailer" means "retail dealer" as provided in R.S. 26:901 and R.S. 47:842.

(16) "Sale" or "sell" means any transfer, exchange, or barter in any manner or by any means for any consideration. The term shall include distributing or shipping product in connection with a sale. References to a sale "in" or "into" a state refer to the state of the destination point of the product in the sale, without regard to where title was transferred. References to sale "from" a state refer to the sale of cigarettes that are located in that state to the destination in question without regard to where title was transferred.

(17) "Sales Entity Affiliate" means an entity that sells cigarettes that it acquires directly from a manufacturer or importer and is affiliated with that manufacturer or importer as established by documentation received directly from that manufacturer or importer to the satisfaction of the attorney general. Entities are affiliated with each other if one, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the other.

(18) "Secretary" means the head of the Department of Revenue, which is the agency responsible for collection of the excise tax on cigarettes.

(19) "Stamping agent" means a dealer that is authorized to affix tax stamps to packages or other containers of cigarettes under R.S. 47:843 et seq. or any dealer that is required to pay the excise tax or tobacco tax imposed pursuant to R.S. 47:841 et seq. on cigarettes.

(20) "State directory" or "directory" means the directory compiled by the attorney general under R.S. 13:5073, or, in the case of reference to another state's directory, the directory compiled under the similar law in that other state.

(21) "Tobacco product manufacturer" has the same meaning as provided in R.S. 13:5062.

(22) "Units sold" has the same meaning as defined in R.S. 13:5062 and shall include (a) cigarettes that are required to be sold in a package bearing a stamp as well as (b) roll-your-own tobacco.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1.



RS 13:5073 - Certifications; directory; tax stamps

§5073. Certifications; directory; tax stamps

A.(1) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form prescribed by the attorney general a certification to the secretary and attorney general, no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer either: is a participating manufacturer; or is in full compliance with R.S. 13:5061 et seq., including all installment payments required by R.S. 13:5075(J). For the initial certification submitted no later than the thirtieth of April each year, a manufacturer shall pay to the attorney general a fee of five hundred dollars. The fees generated pursuant to this Section shall be deposited in the Tobacco Settlement Enforcement Fund and used solely and exclusively for purposes of enforcement of the Master Settlement Agreement, pursuant to R.S. 39:98.7.

(2) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and the secretary.

(3)(a) A nonparticipating manufacturer shall include in its certification:

(i) A list of all of its current and past brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year.

(ii) A list of all of its current and past brand families that have been sold in the state at any time during the current calendar year.

(iii) Indicating, by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification.

(iv) Identifying by name and address any other manufacturer of such brand families in the preceding or current calendar year.

(v) Any other information required under R.S. 13:5075(I).

(vi) As a condition precedent to being listed and having its brand families listed on the state directory, a manufacturer must certify annually that it holds a valid permit under 26 U.S.C. 5713 and provide a copy of such permit to the attorney general.

(b) The nonparticipating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and the secretary.

(4) In the case of a nonparticipating manufacturer, such certification shall further certify:

(a) That such nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by R.S. 13:5074.

(b) That such nonparticipating manufacturer:

(i) Has established and continues to maintain a qualified escrow fund.

(ii) Has executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund.

(c) That such nonparticipating manufacturer is in full compliance with R.S. 13:5061 et seq., and this Part and any regulations promulgated pursuant thereto.

(d)(i) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required pursuant to R.S. 13:5061 et seq., and all regulations promulgated thereto.

(ii) The account number of such qualified escrow fund and any subaccount number for Louisiana.

(iii) The amount such nonparticipating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the attorney general to confirm the foregoing.

(iv) The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to R.S. 13:5061 et seq., and all regulations promulgated thereto.

(e) Sufficient information to establish that such nonparticipating manufacturer has posted the appropriate bond or cash equivalent pursuant to R.S. 13:5078.

(f) In the case of a nonparticipating manufacturer located outside of the United States, the nonparticipating manufacturer shall provide a declaration from each of its importers into the United States of any of its brand families to be sold in this state. The declaration shall be on a form prescribed by the attorney general and shall state the following:

(i) The importer accepts joint and several liability with the nonparticipating manufacturer for all obligations to place funds into a qualified escrow fund, for payment of all civil penalties and for payment of all reasonable costs and expenses of investigation and prosecution, including attorney fees.

(ii) The importer consents to personal jurisdiction in Louisiana for the purposes of claims by the state for any obligation to place funds into a qualified escrow fund, for payment of any civil penalties and for payment of any reasonable costs and expenses of investigation or prosecution, including attorney fees.

(iii) The importer has appointed a registered agent for service of process in Louisiana according to the same requirements as established in this Part for any nonresident or foreign nonparticipating manufacturer that has not yet registered to do business in this state as a foreign corporation or business entity.

(5) A tobacco product manufacturer may not include a brand family in its certification unless:

(a) In the case of a participating manufacturer, said participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement.

(b) In the case of a nonparticipating manufacturer, said nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of R.S. 13:5061 et seq. Nothing in this Section shall be construed as limiting or otherwise affecting the right of the state to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of R.S. 13:5061 et seq.

(6) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

(7) Every tobacco product manufacturer shall include in its annual certification a list of the names and addresses of all sales entity affiliates that may transact business in the state on its behalf and shall provide supporting documentation to establish to the satisfaction of the attorney general its status as a "sales entity affiliate" pursuant to R.S. 13:5072.

B. Not later than ninety days after June 25, 2004, the attorney general shall develop and make available for public inspection or publish on its website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of Subsection A and all brand families, including country of origin, that are listed in such certifications (the directory), except as noted below.

(1) The attorney general shall not include or retain in such directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the secretary or attorney general determines is not in compliance with Paragraphs (2) and (3) of Subsection A, unless the attorney general has determined that such violation has been cured to the satisfaction of the attorney general and the secretary.

(2) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the attorney general concludes, in the case of a nonparticipating manufacturer, that:

(a) Any escrow payment required pursuant to R.S. 13:5061 et seq., by the date due for any quarter for any brand family, whether or not listed by such nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(b) Any outstanding final judgment, including interest thereon, for a violation of R.S. 13:5061 et seq. has not been fully satisfied for such brand family or such manufacturer.

(3) A manufacturer and its brand families may be removed from the state directory if they are removed from the directory of another state based on acts or omissions that, if they had occurred in this state, would be grounds for removal from the state directory under this Section, unless the manufacturer demonstrates that its removal from the other state's directory was effected without due process. Procedure for removal from the state directory shall be governed by the procedure set forth in R.S. 13:5077(A). A manufacturer that is removed from the state directory under this Subsection shall be eligible for reinstatement upon the earlier of the date on which it cures the violation or is reinstated to the directory in the other state.

(4) Failure to submit complete and accurate reports as required pursuant to R.S. 13:5075 shall result in the manufacturer and its brand families being removed from the state directory under the procedure set forth in R.S. 13:5077(A).

(5) The attorney general shall update the directory as necessary in order to correct mistakes and to list or de-list a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this Part. Fifteen days prior to the listing or de-listing of a tobacco product manufacturer or brand family, the attorney general shall transmit a notification to every stamping agent.

(6) Every stamping agent shall provide and update as necessary an electronic mail address or facsimile telephone number to the secretary and the attorney general for the purpose of receiving any notifications as may be required by this Part.

C. It shall be unlawful for any person:

(1) To affix a Louisiana tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(2) To sell, offer, or possess for sale, in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the state directory; or, in the event of cigarettes subject to a de-listing notice described in this Section, sell, offer, or possess for sale, in this state, or import for personal consumption in this state, cigarettes received, imported, or stamped after the date of de-listing from the state directory.

(3) To order, purchase, or offer to purchase cigarettes of a tobacco product manufacturer or brand family identified by the attorney general to be de-listed from the directory, after receipt of the notice described in this Section.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2012, No. 456, §1; Acts 2013, No. 221, §1; Acts 2014, No. 358, §1.



RS 13:5074 - Agent for service of process

§5074. Agent for service of process

A. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this Part and R.S. 13:5061 et seq., may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of such agent to the satisfaction of the secretary and attorney general.

B. The nonparticipating manufacturer shall provide notice to the secretary and attorney general thirty calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the attorney general of the appointment of a new agent not less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the secretary and the attorney general of said termination within five calendar days and shall include proof to the satisfaction of the attorney general of the appointment of a new agent.

C. Any nonparticipating manufacturer whose cigarettes are sold in this state, who has not appointed and engaged an agent as herein required, shall be deemed to have appointed the secretary of state as such agent, and may be proceeded against in the courts of this state by service of process upon the secretary of state. Such service shall be considered valid service on said nonparticipating manufacturer; however, the appointment of the secretary of state as such agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included or retained in the directory.

D. This Section shall be applicable to importers, as defined in this Part, with regard to the appointment and continuous retention of an agent for service of process as well as related notice requirements and obligations detailed in this Section.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1.



RS 13:5075 - Reporting of information; escrow installments

§5075. Reporting of information; escrow installments

A. Not later than twenty calendar days after the end of each calendar month, and more frequently if so directed by the secretary or the attorney general, each stamping agent shall submit such information as the secretary and attorney general require to facilitate compliance with this Part, including but not limited to a list by brand family of the total number of cigarettes, or, in the case of roll your own, the equivalent stick count, purchased from tobacco product manufacturers during the previous calendar month or otherwise paid the tax due for such cigarettes. The stamping agent shall maintain and make available to the secretary and the attorney general all invoices and documentation of purchases and sales of all tobacco product manufacturer cigarettes and any other information relied upon in reporting to the secretary and the attorney general for a period of three years.

B. The requirements of Subsection A of this Section shall be satisfied if the stamping agent timely submits to the secretary and attorney general reports required generally under R.S. 47:841 et seq. and this Chapter and certifies that the reports are complete and accurate.

C.(1) Each manufacturer and importer that sells any cigarettes in or into the state shall, within twenty days following the end of the month, file a report on a form to be prescribed by the attorney general and certify that the report is complete and accurate. The report shall contain the following information: (a) The total number of cigarettes sold by that manufacturer or importer in or into the state during that month, identified by name and number of cigarettes. (b) manufacturers of those cigarettes. (c) The brand families of those cigarettes. (d) The purchasers of those cigarettes.

(2) A manufacturer's or importer's report shall include cigarettes sold in or into the state through its sales entity affiliate.

D. The requirements of Subsection C of this Section shall be satisfied and no further report shall be required under this Section with respect to cigarettes if the manufacturer or importer timely submits to the attorney general and secretary the report or reports required to be submitted by it with respect to those cigarettes under 15 U.S.C. 376 to the attorney general and certifies that the reports are complete and accurate.

E. Upon request by the attorney general, a manufacturer or importer shall provide copies of reports filed in other states containing information similar to those provided by Subsections A and C of this Section.

F. Any reports submitted to the secretary or commissioner under R.S. 47:841 et seq. or R.S. 26:901 et seq. shall also be submitted contemporaneously to the attorney general.

G. The secretary is authorized to disclose to the attorney general any information received under this Part and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of this Part. The secretary, attorney general, and commissioner shall share with each other the information received under this Part and may share such information with other federal, state, or local taxing agencies or law enforcement authorities only for purposes of enforcement of this Part, R.S. 13:5061 et seq., or corresponding laws of other states. Additionally, the sharing of information by the secretary under this Chapter shall not constitute a violation of R.S. 47:1508.

H. The attorney general may require at any time from the nonparticipating manufacturer, proof from the financial institution in which such manufacturer has established a qualified escrow fund for the purpose of compliance with R.S. 13:5061 et seq., of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

I. In addition to the information required to be submitted pursuant to this Part and R.S. 13:5061 et seq. or R.S. 47:843 et seq., the secretary and the attorney general may require a stamping agent or tobacco product manufacturer to submit any additional information including but not limited to samples of the packaging or labeling of each brand family, as is necessary to enable the attorney general to determine whether a tobacco product manufacturer is in compliance with this Part.

J. All escrow deposits under R.S. 13:5061 et seq. shall be made on a quarterly basis, no later than forty-five days after the end of each calendar quarter in which the sales are made. Each failure to make a full quarterly installment deposit shall constitute a separate violation of the state's escrow laws. The secretary and the attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the installment deposit. The attorney general shall promptly review the amount deposited by each nonparticipating manufacturer for each calendar quarter against the reports received and other information and shall provide notice to each nonparticipating manufacturer for which it concludes that an additional deposit was owed.

K. Importers of any brand families of a nonparticipating manufacturer in or into the state shall be jointly and severally liable with the nonparticipating manufacturer for all obligations to place funds into a qualified escrow fund, for payment of all civil penalties and for payment of all reasonable costs and expenses of investigation and prosecution, including attorney fees, and shall consent to personal jurisdiction in Louisiana for the purposes of claims by the state for payment of such obligations.

L.(1) Each manufacturer that sells cigarettes in the state and each importer that imports cigarettes into the state shall do either of the following:

(a) Submit its federal returns to the attorney general by sixty days after the close of the quarter in which the returns were filed.

(b) Submit to the United States Treasury a request or consent under Internal Revenue Code Section 6103(c) authorizing the Alcohol and Tobacco Tax and Trade Bureau and, in the case of a foreign manufacturer or importer, the United States Customs Service to disclose the manufacturer's or importer's federal returns to the attorney general as of sixty days after the close of the quarter in which the returns were filed.

(2) For purposes of this Subsection, "federal returns" mean all federal excise tax returns and all monthly operational reports on Alcohol and Tobacco Tax and Trade Bureau Form 5210.5, and all adjustments, changes, and amendments to the foregoing.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1; Acts 2014, No. 358, §1.



RS 13:5076 - Penalties; other remedies

§5076. Penalties; other remedies

A. In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a stamping agent has violated R.S. 13:5073(C) or any regulation adopted pursuant to this Part, the secretary may revoke or suspend the license of the dealer in the manner provided by R.S. 47:846 and R.S. 26:916. Each stamp affixed and each sale, offer to purchase, or offer to sell cigarettes in violation of R.S. 13:5073(C) shall constitute a separate violation. For each violation hereof, the secretary may also impose a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars upon a determination of violation of R.S. 13:5073(C) or any regulations adopted pursuant thereto. Such penalty shall be imposed in the manner provided by R.S. 47:843 et seq. and R.S. 26:901 et seq.

B. Any cigarettes that have been sold, offered for sale, or possessed for sale, in this state, or imported for personal consumption in this state, in violation of R.S. 13:5073(C) shall be deemed contraband under R.S. 47:865 and R.S. 13:5061 et seq., and such cigarettes shall be subject to seizure and forfeiture as provided in those provisions, and all such cigarettes so seized and forfeited shall be destroyed and not resold.

C. The attorney general, on behalf of the secretary, may seek an injunction to restrain a threatened or actual violation of R.S. 13:5073(C) or 5075(A) or (I) by a stamping agent and to compel the stamping agent to comply with such provisions. In any action brought pursuant to this Section, the state shall be entitled to recover the costs of the investigation, action, and reasonable attorney fees.

D. It shall be unlawful for a person to:

(1) Sell or distribute cigarettes; or

(2) Acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of R.S. 13:5073(C). A violation of this Section shall be punishable as a misdemeanor in accordance with R.S. 47:859.

E. A person who violates R.S. 13:5073(C) engages in an unfair and deceptive trade practice in violation of R.S. 51:1401 et seq.

F. Failure to make annual, quarterly, or monthly payments, when required by the attorney general in accordance with R.S. 13:5075, shall subject the tobacco product manufacturer to the penalties for failure to place funds in escrow contained in R.S. 13:5063(C)(3).

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1.



RS 13:5077 - Miscellaneous provisions

§5077. Miscellaneous provisions

A.(1) The attorney general shall provide a notice of removal to any manufacturer that it determines should be removed or have any of its brand families removed from the state directory. The notice shall state the grounds for the removal and inform the manufacturer that it or its brand families will be removed from the state directory thirty days following the date of the notice.

(2) During the thirty days following the date of the notice, the manufacturer may do either of the following:

(a) Fully cure the failure or violation.

(b) Submit documentation to the attorney general demonstrating that its determination described in the notice was incorrect.

(3) Unless the attorney general determines that the manufacturer has satisfied either Subparagraph (2)(a) or (b) of this Subsection, it or its brand families will be removed from the state directory thirty days following the date of the notice. A determination of the attorney general to not include or to remove from the directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by the Administrative Procedure Act. A manufacturer that unsuccessfully challenges a decision not to include or to remove from the directory a brand family or manufacturer shall pay the state's reasonable costs and attorney fees incurred in contesting the challenge.

B. Each person may provide a name and address to which notices issued pursuant to this Section are to be sent. Notice periods under this Section run from the date of notice sent to such name and address or, in the case of a person that does not provide a name and address, the last known company address.

C. No person shall be issued a license or granted a renewal of a license to act as a stamping agent unless such person has certified in writing, under penalty of perjury, that such person will comply fully with this Section.

D. For the year 2004, because the effective date of this Part is later than April 15, 2004, the first report of stamping agents required by R.S. 13:5075(A) shall be due thirty calendar days after June 25, 2004; the certifications by a tobacco product manufacturer described in R.S. 13:5073(A) shall be due forty-five calendar days after June 25, 2004; and the directory described in R.S. 13:5073(B) shall be published or made available within ninety calendar days after June 25, 2004.

E. The secretary, commissioner, and attorney general shall each designate employees who shall oversee the administration and enforcement of the laws and regulations regarding the tobacco Master Settlement Agreement for its office and who shall confer monthly to establish and monitor practices to promote ongoing compliance under the Master Settlement Agreement. A tri-agency summit shall be held on an annual basis for agency representatives and staff.

F. The secretary or the commissioner in conjunction with the attorney general may promulgate regulations necessary to effect the purpose of this Part.

G. In any action brought by the state to enforce this Part, the attorney general, the commissioner, and secretary shall be entitled to recover the costs of the investigation, expert witness fees, the action, and reasonable attorney fees.

H. If a court determines that a person has violated this Part, the court shall order any profits, gains, gross receipts, or other benefits from the violation to be disgorged and paid to the state treasurer for deposit in the tobacco control special fund, which is hereby created. The tobacco control special fund shall be used by the attorney general for tobacco enforcement and control matters. Unless otherwise expressly provided, the remedies or penalties provided by this Part are cumulative to each other and to the remedies or penalties available under all other laws of this state.

I. If a court of competent jurisdiction finds that the provisions of this Part and of R.S. 13:5061 et seq. conflict and cannot be harmonized, then the provisions in R.S. 13:5061 et seq. shall control. If any Section, Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Part causes R.S. 13:5061 et seq. to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of this Part shall not be valid. If any Section, Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Part is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this Part.

Acts 2004, No. 544, §1, eff. June 25, 2004; Acts 2013, No. 221, §1; Acts 2014, No. 791, §6.



RS 13:5078 - Bond

§5078. Bond

A. All nonparticipating manufacturers shall post a bond or its cash equivalent for the benefit of the state that is subject to execution under Subsection C of this Section. The bond shall be posted by corporate surety located within the United States or the cash equivalent of the bond shall be posted by the nonparticipating manufacturer in an account approved by the state. The bond or its cash equivalent shall be posted and evidence of such posting shall be provided to the attorney general at least ten days in advance of each calendar quarter as a condition to the nonparticipating manufacturer and its brand families being included in the directory for that quarter.

B. The amount of the bond shall be determined as follows:

(1) Unless Paragraph (3) of this Subsection is applicable, for a nonparticipating manufacturer that has been listed on Louisiana's state directory for at least three years, the amount of the bond required shall be fifty thousand dollars or the highest amount owed for any quarter over the past three years, whichever is greater;

(2) Unless Paragraph (3) of this Subsection is applicable, for a nonparticipating manufacturer that has not been listed on Louisiana's state directory for at least three years, the amount of the bond required shall be determined by the attorney general based on any prior history in any state, as well as any other considerations the attorney general deems relevant, but shall not be less than one hundred thousand dollars in any event; and

(3) For a nonparticipating manufacturer that has failed, in the past three years, to make a full and timely escrow deposit due under R.S. 13:5063, unless the failure was not knowing or intentional and was promptly cured upon notice, or for any nonparticipating manufacturer that was involuntarily removed from any state's directory, unless the removal was determined to have been erroneous, the amount of the bond required shall be the greater of one hundred thousand dollars or the greatest amount of escrow owed by the nonparticipating manufacturer or its predecessor in any calendar year in any state within the preceding five calendar years.

C. If a nonparticipating manufacturer that posted a bond has failed to make, or have made on its behalf by an entity with joint and several liability, escrow deposits equal to the full amount owed for a quarter within fifteen days following the due date for the quarter under R.S. 13:5063, the state may execute upon the bond, first to recover delinquent escrow, which amount shall be deposited into a qualified escrow account under R.S. 13:5063, and then to recover civil penalties and costs authorized under such Section. Escrow obligations above the amount collected on the bond remain due from that nonparticipating manufacturer and from the importers that sold its cigarettes during that calender quarter.

Acts 2013, No. 221, §1.



RS 13:5081 - Taking testimony in action; procedure

PART XIV. TRUSTS, MONOPOLIES AND COMBINATIONS,

PROCEEDINGS RELATING TO

§5081. Taking testimony in action; procedure

The Attorney General, or any district attorney, acting under the direction of the former, or of the governor, shall begin any action to enforce the laws respecting monopolies, combinations or conspiracies in restraint of trade, commerce or business. The prosecuting officer either in preparation for or upon the trial of the case may take testimony of any officer, director, agent or employee of any foreign or domestic corporation, joint stock association, or of any member of any copartnership, or of any individual or individuals against whom proceedings are brought. If the person or persons whose testimony is desired, resides within or outside the state, the prosecuting officer shall file in court where the action is brought, at any time, or with any special commissioner appointed in accordance with R.S. 13:5085 by the court to take testimony, a written statement setting forth the following:

(1) What the state expects to prove;

(2) The name or names and residences of the persons whose testimony he desires to take;

(3) All books, papers or documents specifically designated he desires produced;

(4) The time and place, either within or outside the state he desires the person to appear and testify, or to produce the books, papers and documents.

Thereupon the judge, or the commissioner, as the case may be, before whom the testimony is being or shall be taken, shall issue immediately a notice in writing, directed to the attorney of record or to the defendant or defendants themselves in the cause, notifying said person that the testimony of the person or persons, named in the notice is desired, and requiring him to whom the notice is delivered, or served, to notify and have the witness or witnesses whose testimony or evidence it is desired to take to comply with the requirements set forth in the written statement.

If the taking of such evidence is not concluded on the day and date specified in the notice, the court or the commissioner, as the case may be, may continue the taking of such evidence from day to day, or adjourn from day to day, at the same place, until the taking of such evidence has been concluded.



RS 13:5082 - Duty to produce books, papers and documents; when facts taken as confessed

§5082. Duty to produce books, papers and documents; when facts taken as confessed

Whenever any defendant against whom suit has been filed in accordance with R.S. 13:5081 is notified properly that any of the books, papers, or documents belonging to the defendant corporation, joint stock association, copartnership or individual are wanted before the court, or special commissioner, as provided in R.S. 13:5081, and of what the state expects to prove thereby, the defendant therein shall produce and present, or shall cause to be produced and presented, as required in the notice, all such books, papers and documents belonging to any such defendant or under his control as may be specified in the notice, in court or before the special commissioner, at the time and place specified. If the defendant fails or refuses to comply with this Section, the court, upon the motion of the prosecuting officer representing the state, shall order that the facts contained in the statement of what the state expects to prove, be taken as confessed.



RS 13:5083 - Duties of attorneys of record to produce persons or evidence

§5083. Duties of attorneys of record to produce persons or evidence

Whenever any attorney of record, or officer, or agent of any corporation or joint stock association or of any copartnership or individual proceeded against, is notified that any officer, director, agent or employee of any such corporation or joint stock association or member or members of the copartnership or any individual is wanted before the court, or special commissioner, as provided in R.S. 13:5081, to give his testimony or to produce any books, papers or documents for the purpose of enabling the state to prove such facts as may be stated by the representative of the state, the attorney of record or any such officer, director or agent shall notify immediately any such person of the time and place where he shall attend and give his testimony, or produce the books, papers or documents.

If the testimony of any witness who resides outside the state, or any books, papers or documents actually outside the state, be desired, the witness shall be ordered to appear and the books, papers and documents produced before the commissioner at a place outside the state convenient to the witness and to the location of the books, papers and documents.

If the person or persons whose testimony is desired, as provided, fails to appear, or appearing refuses to testify or fails to produce whatever books, papers or documents he was ordered to produce, then the court, upon motion of the Attorney-General, or district attorney, on proof of such refusal, failure or dereliction shall order that the facts contained in the statement of what the state expects to prove be taken as confessed against the delinquent defendant.

If any such defendant files a sworn denial in writing, in the court, setting forth that such failure or refusal did not arise by reason of any fault or procurement of defendant, the court shall hear evidence upon that issue. If the defendant shows to the satisfaction of the court that any witness who failed to attend did not do so at the instance or procurement of the defendant, or that the books, papers or documents demanded were not in its possession or control and could not be produced, and that the defendant complied with all the provisions of R.S. 13:5081 through 13:5090, within the defendant's power to perform, then in that event the order taking pro confesso shall be revoked. But the court may enter such further orders in respect to the matter in controversy as it may deem necessary for the proper administration of justice.

In any proceeding before a special commissioner, his certificate showing the failure or refusal of any witness or witnesses to appear and testify, or to produce any books, papers or documents desired, shall be sufficient prima facie evidence of such failure, refusal or dereliction on the part of any defendant, when the certificate is filed in court.



RS 13:5084 - Compensation of witnesses, costs

§5084. Compensation of witnesses, costs

Any witness attending any proceeding provided for in R.S. 13:5083 in compliance with any notice or subpoena issued by authority of R.S. 13:5081 through 13:5090 shall receive as compensation one dollar per day for each day of his attendance, and four cents per mile traveled computed upon the shortest practicable route. Any claim for fees and mileage shall be filed with the court or special commissioners and sworn to by the witness, and shall be taxed as costs and collected as other costs in civil cases.



RS 13:5085 - Special commissioners; appointment; powers; oath; compensation

§5085. Special commissioners; appointment; powers; oath; compensation

A. Any court, or presiding judge thereof, in which any proceeding as provided in R.S. 13:5081 through 13:5090 is pending at any time, upon application therefor, made by the Attorney General, or district attorney, shall appoint some well qualified disinterested person as special commissioner, to take testimony, or in any such case, at any point either within or outside the state, as designated in such application, or where requested by either party to the cause of action, upon the issues joined in the cause.

B. The special commissioner may issue notices necessary for the enforcement of R.S. 13:5081 through 13:5090, and may issue subpoenas for witnesses, compelling the attendance of such witnesses, the production of books, papers or documents, may issue attachments, may punish for contempt to the same extent as provided by law for the court, may administer oaths to witnesses, may have all witnesses examined orally, which testimony shall be reduced to writing and may be taken down by a competent stenographer and transcribed, and shall be signed and sworn to by the witness.

C. The person appointed as special commissioner in any case shall qualify by taking oath prescribed for notaries public, and shall, with all convenient speed, certify and return the testimony taken by him to the court appointing him, and the commissioner shall note all objections to testimony, and shall not exclude any testimony, and all questions as to the materiality or admissibility of same shall be reserved for the court trying the case, and such testimony so taken may be read in evidence upon the trial of the suit in which it was taken, subject to all legal objections which might be made.

D. The compensation of such commissioner shall be his actual expenses in traveling and such fees as are allowed a notary public in taking depositions, to be taxed up as costs and connected in the same manner as now provided by law for district clerks in civil cases.



RS 13:5086 - Notice to witness to testify or produce documents; time; service of notice

§5086. Notice to witness to testify or produce documents; time; service of notice

When any notice is issued and served as provided for in R.S. 13:5081 through 13:5090, ten full days exclusive of the day of service shall elapse before any witness so requested shall be compelled to appear and testify, or produce any books, papers or documents called for, but additional time beyond the ten days fixed herein shall be granted upon it being shown that a witness or books, papers or documents called for cannot be produced within such time. The commissioner may make orders extending the time for the production of particular books, papers and documents. If the taking of testimony shall not be concluded on the date named in the notice, the witness or witnesses shall remain in attendance from day to day until the same is completed or the witness is finally discharged by the court, or commissioner, as the case may be. Service of the notice and the return thereon may be made by any sheriff or constable, or by any disinterested person competent to make oath of the fact, and shall be made by the person executing the same, by delivering to the person or persons, attorney or attorneys to be served a true copy of such notice. Return of such service shall be endorsed on or attached to the original notice, which shall state when it was served and the manner of service, and upon whom served, and shall be signed, and if served by any person other than any officer, shall be sworn to by the party making the service before some officer authorized by law to take affidavits. Such affidavit shall be certified under the hand and official seal of such officer.



RS 13:5087 - Facts declared to be evidence tending to establish monopoly

§5087. Facts declared to be evidence tending to establish monopoly

The fact that any corporation doing business in this state and in other states and engaged in this state and in other states in buying the products of such states in any market thereof, is systematically and without serious and substantial reasons therefor, paying a smaller price for the products of Louisiana than for the similar products of such other states, shall be considered as evidence in any proceeding to enforce the anti-trust laws of this state against such corporation, tending to establish the charge of monopoly or restraint of trade or commerce or business. Likewise, proof that such defendant discriminates against the product made or grown in Louisiana in favor of the similar product made or grown in foreign countries and imported into Louisiana, shall have and be entitled to the same effect.



RS 13:5088 - Injunction

§5088. Injunction

Where a case is presented under R.S. 13:5087, the judge before whom the action is pending, may issue on proper showing by rule, an injunction, without bond, restraining the defendant from continuing such practices until the termination of the suit, or from destroying or concealing its books or records. This remedy shall not be exclusive of such other remedies as may flow from existing laws.



RS 13:5089 - Seizure of books and papers

§5089. Seizure of books and papers

In any proceeding brought under R.S. 13:5081 through 13:5088, the judge, if it be shown upon a summary trial by rule that there is grave danger that the defendant will conceal or destroy its books and records, may issue without exacting bond, an order to the sheriff directing him to seize and deliver into the custody of the court all such books and papers. However, all such books and papers shall remain in the exclusive custody of the court and shall be available to the defendant for the preparation of its defense and the conduct of its business.



RS 13:5090 - Decree and evidence admissible in other cases when facts in issue

§5090. Decree and evidence admissible in other cases when facts in issue

Where a decree is entered against a defendant in any proceeding under R.S. 13:5081 through 13:5089, such decree and any and all evidence of facts found by the court in support of the decree shall be admissible in evidence against the same defendant in any state court in any suit which shall be filed when such facts are again in issue.



RS 13:5101 - Title and application

PART XV. SUITS AGAINST STATE, STATE AGENCIES,

OR POLITICAL SUBDIVISIONS

§5101. Title and application

A. This Part shall be known and may be cited as the "Louisiana Governmental Claims Act".

B. This Part applies to any suit in contract or for injury to person or property against the state, a state agency, an officer or employee of the state or a state agency arising out of the discharge of his official duties or within the course and scope of his employment, or a political subdivision of the state, as defined herein, or against an officer or employee of a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment. The provisions of this Part shall not supersede the provisions of R.S. 15:1171 et seq. or R.S. 15:1181 et seq.

Acts 1990, No. 284, §1; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 2002, 1st Ex. Sess., No. 89, §1, eff. April 18, 2002; Acts 2010, No. 301, §1.



RS 13:5102 - Definitions

§5102. Definitions

A. As used in this Part, "state agency" means any board, commission, department, agency, special district, authority, or other entity of the state and, as used in R.S. 13:5106, any nonpublic, nonprofit agency, person, firm, or corporation which has qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3), (4), (7), (8), (10), or (19) of the Internal Revenue Code, and which, through contract with the state, provides services for the treatment, care, custody, control, or supervision of persons placed or referred to such agency, person, firm, or corporation by any agency or department of the state in connection with programs for treatment or services involving residential or day care for adults and children, foster care, rehabilitation, shelter, or counseling; however, the term "state agency" shall include such nonpublic, nonprofit agency, person, firm, or corporation only as it renders services to a person or persons on behalf of the state pursuant to a contract with the state. The term "state agency" shall not include a nonpublic, nonprofit agency, person, firm or corporation that commits a willful or wanton, or grossly negligent, act or omission. A nonpublic, nonprofit agency, person, firm or corporation otherwise included under the provisions of this Subsection shall not be deemed a "state agency" for the purpose of prohibiting trial by jury under R.S. 13:5105, and a suit against such agency, person, firm or corporation may be tried by jury as provided by law. "State agency" does not include any political subdivision or any agency of a political subdivision.

B. As the term is used in this Part, "political subdivision" means:

(1) Any parish, municipality, special district, school board, sheriff, public board, institution, department, commission, district, corporation, agency, authority, or an agency or subdivision of any of these, and other public or governmental body of any kind which is not a state agency.

(2) Any private entity, such as Transit Management of Southeast Louisiana, Inc. (TMSEL), including its employees, which on the behalf of a public transit authority was created as a result of Section 13(c) of the Urban Mass Transportation Act, requiring the terms of transit workers' collective bargaining agreements to be honored and provides management and administrative duties of such agency or authority and such entity is employed by no other agency or authority, whether public or private.

C. As the term is used in this Part, "suit" means civil actions as defined in Code of Civil Procedure Art. 421 whether instituted by principal or incidental demand.

Acts 1975, No. 434, §1; Acts 1987, No. 329, §1; Acts 1988, No. 781, §1; Acts 1989, No. 706, §1; Acts 2004, No. 704, §1, eff. Sept. 1, 2004.



RS 13:5103 - Determination of procedural questions

§5103. Determination of procedural questions

All procedural questions arising in suits on claims against the state, state agencies, or political subdivisions shall be determined, except as the contrary is specified in this Part, in accordance with the rules of law applicable to suits between private parties.

Acts 1975, No. 434, §1.



RS 13:5104 - Venue

§5104. Venue

A. All suits filed against the state of Louisiana or any state agency or against an officer or employee of the state or state agency for conduct arising out of the discharge of his official duties or within the course and scope of his employment shall be instituted before the district court of the judicial district in which the state capitol is located or in the district court having jurisdiction in the parish in which the cause of action arises.

B. All suits filed against a political subdivision of the state or against an officer or employee of a political subdivision for conduct arising out of the discharge of his official duties or within the course and scope of his employment shall be instituted before the district court of the judicial district in which the political subdivision is located or in the district court having jurisdiction in the parish in which the cause of action arises.

C. All suits filed against a coroner shall be instituted before the district court of the judicial district in which the coroner is elected.

D. All suits against the faculty or staff of the Louisiana State University Board of Supervisors, the Louisiana State Medical School, or the Louisiana State Health Sciences Center alleging administrative or supervisory negligence and arising out of the discharge of the duties of the faculty member or staff created pursuant to R.S. 17:1519 through 1519.8 shall be brought only in the parish where the medical care was actually provided to the patient.

Acts 1975, No. 434, §1; Acts 1985, No. 306, §1; Acts 1991, No. 622, §1; Acts 1991, No. 660, §1; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 1999, No. 640, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 127, §1, eff. April 19, 2000; Acts 2009, No. 13, §1.



RS 13:5105 - Jury trial prohibited; demand for trial; costs

§5105. Jury trial prohibited; demand for trial; costs

A. No suit against a political subdivision of the state shall be tried by jury. Except upon a demand for jury trial timely filed in accordance with law by the state or a state agency or the plaintiff in a lawsuit against the state or state agency, no suit against the state or a state agency shall be tried by jury.

B. Whenever a jury trial is demanded by the state, state agency, or the plaintiff in a lawsuit against the state or state agency, the party demanding the jury trial shall pay all costs of the jury trial including the posting of a bond or cash deposit for costs in accordance with Code of Civil Procedure Articles 1733 through 1734.1, inclusive.

C. Notwithstanding the provisions of Subsection A, except upon demand for jury trial timely filed in accordance with law by the city of Baton Rouge or the parish of East Baton Rouge or the plaintiff in a lawsuit against the city of Baton Rouge or the parish of East Baton Rouge, no suit against the city of Baton Rouge or the parish of East Baton Rouge shall be tried by jury. The rights to and limitations upon a jury trial shall be as provided in Code of Civil Procedure Articles 1731 and 1732.

D. Notwithstanding the provisions of Subsection A, a political subdivision, by general ordinance or resolution, may waive the prohibition against a jury trial provided in Subsection A of this Section. Whenever the jury trial prohibition is waived by a political subdivision, and a jury trial is demanded by the political subdivision or the plaintiff in a suit against the political subdivision or against an officer or employee of the political subdivision, the demand for a jury trial shall be timely filed in accordance with law. The rights to and limitations upon a jury trial shall be as provided in Code of Civil Procedure Articles 1731 and 1732.

E. Notwithstanding the provisions of Subsection B of this Section, the state, a state agency, or state employee who is being indemnified and defended under R.S. 13:5108.1 or the Patients Compensation Fund shall not be required to post any bond, cash deposit, or other charge whatsoever to obtain a trial by jury. If the state, state agency, or state employee who is being indemnified and defended under R.S. 13:5108.1 or the Patients Compensation Fund is ordered to pay court costs, the state or the Patients Compensation Fund, as may be applicable, shall pay all jury costs directly associated with that trial within thirty days after mailing of the notice of judgment of the trial court.

Acts 1975, No. 434, §1; Acts 1993, No. 993, §1, eff. July 1, 1994; Acts 1995, No. 598, §1; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 2001, No. 249, §1.



RS 13:5106 - Limitations

§5106. Limitations

A. No suit against the state or a state agency or political subdivision shall be instituted in any court other than a Louisiana state court.

B.(1) The total liability of the state and political subdivisions for all damages for personal injury to any one person, including all claims and derivative claims, exclusive of property damages, medical care and related benefits and loss of earnings, and loss of future earnings, as provided in this Section, shall not exceed five hundred thousand dollars, regardless of the number of suits filed or claims made for the personal injury to that person.

(2) The total liability of the state and political subdivisions for all damages for wrongful death of any one person, including all claims and derivative claims, exclusive of property damages, medical care and related benefits and loss of earnings or loss of support, and loss of future support, as provided in this Section, shall not exceed five hundred thousand dollars, regardless of the number of suits filed or claims made for the wrongful death of that person.

(3)(a) In any suit for personal injury against a political subdivision wherein the court, pursuant to judgment, determines that the claimant is entitled to medical care and related benefits that may be incurred subsequent to judgment, the court shall order that a reversionary trust be established for the benefit of the claimant and that all medical care and related benefits incurred subsequent to judgment be paid pursuant to the reversionary trust instrument. The reversionary trust instrument shall provide that such medical care and related benefits be paid directly to the provider as they are incurred. Nothing in this Paragraph shall be construed to prevent the parties from entering into a settlement or compromise at any time whereby medical care and related benefits shall be provided, but with the requirement of establishing a reversionary trust.

(b) Any funds remaining in a reversionary trust that is created pursuant to Subparagraph (3)(a) of this Subsection shall revert to the political subdivision that established the trust, upon the death of the claimant or upon the termination of the trust as provided in the trust instrument. The trustee may obtain the services of an administrator to assist in the administration of the trust. All costs, fees, taxes, or other charges imposed on the funds in the trust shall be paid by the trust. The trust agreement may impose such other reasonable duties, powers, provisions, and dispute resolution clauses as may be deemed necessary or appropriate. Disputes as to the administration of the trust can be appealed to the district court. Nothing in this Paragraph shall preclude the political subdivision from establishing other alternative funding mechanisms for the exclusive benefit of the claimant. The terms and conditions of the reversionary trust instrument or other alternative funding mechanism, prior to its implementation, must be approved by the court. The parties to the case may present recommendations to the court for the terms and conditions of the trust instrument or other funding mechanism to be included in the order. Upon request of either party, the court shall hold a contradictory hearing before granting a final order implementing the reversionary trust or the alternative funding mechanism.

(c) In any suit for personal injury against the state or a state agency wherein the court pursuant to judgment determines that the claimant is entitled to medical care and related benefits that may be incurred subsequent to judgment, the court shall order that all medical care and related benefits incurred subsequent to judgment be paid from the Future Medical Care Fund as provided in R.S. 39:1533.2. Medical care and related benefits shall be paid directly to the provider as they are incurred. Nothing in this Subparagraph shall be construed to prevent the parties from entering into a settlement or compromise at any time whereby medical care and related benefits shall be provided but with the requirement that they shall be paid in accordance with this Subparagraph.

C. If the state or a state agency or political subdivision is held liable for damages for personal injury or wrongful death, the court shall determine:

(1) The amount of general damages exclusive of:

(a) Medical care.

(b) Related benefits.

(c) Loss of earnings and/or support.

(d) Loss of future earnings and/or support.

(2) The amount of medical care, related benefits and loss of earnings and/or support to date of judgment.

(3) Whether the claimant is in need of future medical care and related benefits and the amount thereof; and

(4) Whether there will be a loss of future earnings or support, and the amounts thereof.

D.(1) "Medical care and related benefits" for the purpose of this Section means all reasonable medical, surgical, hospitalization, physical rehabilitation, and custodial services, and includes drugs, prosthetic devices, and other similar materials reasonably necessary in the provision of such services.

(2) "Loss of earnings" and "loss of support" for the purpose of this Section means any form of economic loss already sustained by the claimant as a result of the injury or wrongful death which forms the basis of the claim. "Loss of future earnings" and "loss of future support" means any form of economic loss which the claimant will sustain after the trial as a result of the injury or death which forms the basis of the claim.

(3) "Reversionary trust" means a trust established by a political subdivision for the exclusive benefit of the claimant to pay the medical care and related benefits as they accrue, including without limitation reasonable and necessary amounts for all diagnosis, cure, mitigation, or treatment of any disease or condition from which the injured person suffers as a result of the injuries, and the sequelae thereof, sustained by the claimant on the date the injury was sustained. The trustee shall have the same fiduciary duties as imposed upon a trustee by the Louisiana Trust Code. Nothing herein shall limit the rights of claimants to contract with respect to attorney fees and costs.

(4) "Derivative claims" include but are not limited to claims for survival or loss of consortium.

E. The legislature finds and states:

(1) That judgments against public entities have exceeded ability to pay on current basis.

(2) That the public fisc is threatened by these judgments to the extent that the general health, safety, and welfare of the citizenry may be threatened.

(3) That the limitations set forth in this Section are needed to curb the trend of governmental liability abuses, to balance an individual's claim against the needs of the public interests and the common good of the whole society, and to avoid overburdening Louisiana's economy and its taxpaying citizens with even more new and/or increased taxes than are already needed for essential programs.

(4) That the purpose of this Section is not to reestablish any immunity based on the status of sovereignty but rather to clarify the substantive content and parameters of application of such legislatively created codal articles and laws and also to assist in the implementation of Article II of the constitution.

F. The provisions of this Section shall not apply to claims arising under R.S. 40:1299.39 et seq.

Acts 1975, No. 434, §1; Acts 1985, No. 452, §1; Acts 1995, No. 828, §2; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 2000, 1st Ex. Sess., No. 20, §1, eff. July 1, 2000; Acts 2005, No. 1, §1, eff. May 27, 2005; Acts 2010, No. 301, §1.

NOTE: See Acts 2005, No. 1, §§1 and 2.



RS 13:5107 - Service of citation and process

§5107. Service of citation and process

A.(1) In all suits filed against the state of Louisiana or a state agency, citation and service may be obtained by citation and service on the attorney general of Louisiana, or on any employee in his office above the age of sixteen years, or any other proper officer or person, depending upon the identity of the named defendant and in accordance with the laws of this state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and in accordance with the laws of this state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and the identity of the named board, commission, department, agency, or officer through which or through whom suit is to be filed against.

(2) Service shall be requested upon the attorney general within ninety days of filing suit. This shall be sufficient to comply with the requirements of Subsection D of this Section and also Code of Civil Procedure Article 1201(C). However, the duty of the defendant served through the attorney general to answer the suit or file other responsive pleadings does not commence to run until the additional service required upon the department, board, commission, or agency head has been made.

B. In all suits filed against a political subdivision of the state, or any of its departments, offices, boards, commissions, agencies or instrumentalities, citation and service may be obtained on any proper agent or agents designated by the local governing authority and in accordance with the laws of the state provided that the authority has filed notice of the designation of agent for service of process with and paid a fee of ten dollars to the secretary of state, who shall maintain such information with the information on agents for service of process for corporations. If no agent or agents are designated for service of process, as shown by the lack of such designation in the records of the secretary of state, citation and service may be obtained on the district attorney, parish attorney, city attorney, or any other proper officer or person, depending upon the identity of the named defendant and in accordance with the laws of the state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and the identity of the named board, commission, department, agency, or officer through which or through whom suit is to be filed against.

C. In all suits in which title to lands or waterbottoms under the jurisdiction of the Department of Natural Resources is or may be at issue, and in all possessory actions, boundary disputes, trespass actions, actions involving alleged acquisitive prescription of immovable property, declaratory judgments, injunctions and concursus proceedings involving lands or waterbottoms under the jurisdiction of the Department of Natural Resources, citation and service of all pleadings also shall be made on the secretary of the Department of Natural Resources.

D.(1) In all suits in which the state, a state agency, or political subdivision, or any officer or employee thereof is named as a party, service of citation shall be requested within ninety days of the commencement of the action or the filing of a supplemental or amended petition which initially names the state, a state agency, or political subdivision or any officer or employee thereof as a party. This requirement may be expressly waived by the defendant in such action by any written waiver. If not waived, a request for service of citation upon the defendant shall be considered timely if requested on the defendant within the time period provided by this Section, notwithstanding insufficient or erroneous service.

(2) If service is not requested by the party filing the action within the period required in Paragraph (1) of this Subsection, the action shall be dismissed without prejudice, after contradictory motion as provided in Code of Civil Procedure Article 1672(C), as to the state, state agency, or political subdivision, or any officer or employee thereof, upon whom service was not requested within the period required by Paragraph (1) of this Subsection.

(3) When the state, a state agency, or a political subdivision, or any officer or employee thereof, is dismissed as a party pursuant to this Section, the filing of the action, even as against other defendants, shall not interrupt or suspend the running of prescription as to the state, state agency, or political subdivision, or any officer or employee thereof; however, the effect of interruption of prescription as to other persons shall continue.

Acts 1975, No. 434, §1. Acts 1983, No. 586, §1; Acts 1985, No. 861, §1, eff. July 23, 1985; Acts 1996, 1st Ex. Sess., No. 63, §1, eff. May 9, 1996; Acts 1997, No. 518, §1, eff. Jan. 1, 1998; Acts 2010, No. 55, §1; Acts 2012, No. 770, §1, eff. June 12, 2012; Acts 2014, No. 379, §1, eff. May 30, 2014.



RS 13:5108 - Prescription, immunity; pleas

§5108. Prescription, immunity; pleas

The defendant in any suit filed against the state of Louisiana, a state agency or a political subdivision of the state shall not be entitled to file a plea of prescription or peremption barring such suit or the liability of the entity instituting the suit if the suit in contract or for injury to person or property is filed within the time fixed by law for such suits against private persons, or in other suits authorized by the legislature if the suit is filed within one year after the date on which the resolution authorizing it was adopted or within one year after the date on which the law authorizing it becomes effective.

Acts 1975, No. 434, §1.



RS 13:5108.1 - Indemnification of officers and employees of the state; civil rights; representation by attorney general

§5108.1. Indemnification of officers and employees of the state; civil rights; representation by attorney general

A. Indemnification.

(1) The state shall defend and indemnify a covered individual against any claim, demand, suit, complaint, or petition seeking damages filed in any court over alleged negligence or other act by the individual, including any demand under any federal statute when the act that forms the basis of the cause of action took place while the individual was engaged in the performance of the duties of the individual's office, employment with the state, or engaged in the provision of services on behalf of the state or any of its departments pursuant to Paragraph (E)(2) of this Section.

(2) Upon the death of the covered individual, the benefits of this Section shall inure to the covered individual's legal, instituted, or irregular heirs, subject to the community rights of surviving spouse, which, however, shall not enlarge or diminish the rights of any other person.

B. Coverage process.

(1) Within ten days of the time the covered individual is served with any summons, complaint, process, notice, demand, or pleading, he shall deliver the original or a copy thereof to the attorney general. Delivery of such a summons, complaint, process, notice, demand, or pleading constitutes a request for representation under this Section and constitutes a prerequisite to indemnification by the state. Upon delivery to the attorney general, the attorney general shall, within five days, furnish a copy of the summons, complaint, process, notice, demand, or pleading to the office of risk management.

(2) Upon such delivery the attorney general shall investigate, by examining the face of the complaint, process, notice, demand, or pleading, and any other information available to the attorney general, whether the covered individual was engaged in the performance of the duties of his office or employment with the state at the time the events that form the basis of the cause of action happened.

(3) If the attorney general concludes that the covered individual was engaged in the performance of the duties of his office or employment with the state at the time the events that form the basis of the cause of action happened and that the covered individual was free of criminal conduct, then the attorney general shall provide a defense to the covered individual. If the attorney general concludes that the covered individual was not engaged in the performance of the duties of his office or employment with the state at the time the events that form the basis of the cause of action happened or that the employee was engaged in criminal conduct, then the attorney general shall not provide a defense to the covered individual. Such a decision shall be communicated in writing to the covered individual and the head of the department of the state in which the individual is employed within ten working days of delivery of the petition to the attorney general. It is sufficient notice if the communication is sent properly addressed to the covered individual either at his place of work, his home, or any other place where he may be found by United States Postal Service, third party commercial carrier for no more than three day delivery, facsimile, or electronic mail and to his departmental employer.

(4) Once the attorney general has decided not to defend a covered individual and has notified the individual and his departmental employer, the covered individual or the departmental employer shall have five days from the date of receipt of the denial to provide additional information to the attorney general should the departmental supervisor desire the attorney general's representation of the covered individual. The decision of the attorney general not to defend a covered individual, and any and all information obtained by him as a result of any investigation related thereto, shall be considered confidential and shall not be admissible as evidence in any legal proceeding, and no reference thereto shall be made in any court.

(5) When a covered individual makes a request for representation, by that request the covered individual waives any attorney-client privilege to the extent necessary for the attorney general and the office of risk management to carry out their respective duties under the provisions of this Section. If, during the pendency of the action, the covered individual fails or refuses to cooperate with the attorney general in defending the action, then the attorney general may terminate the representation and withdraw from defense of the covered individual. Representation by the attorney general shall only extend until such time as a final judgment is entered in the litigation.

(6) When the attorney general has assumed the defense of a covered individual, at any point in the litigation before a judgment is final and executable, the attorney general, in concurrence with the office of risk management and the covered individual, may enter into a settlement agreement to resolve the litigation.

(7)(a) Payment of a final judgment of five hundred thousand dollars or more against a covered individual who has been provided a defense by the attorney general in the litigation shall not be made unless the payment is approved by a majority of the members of a subcommittee of the Joint Legislative Committee on the Budget comprised of three members of the Senate and three members of the House of Representatives designated by the chairman.

(b) Notwithstanding any other provision of law to the contrary, the subcommittee may meet in executive session to consider such agreement.

(c) The attorney general shall present the subcommittee with a concise abstract of the facts and principles of law upon which the claim is based. The abstract shall include a detailed analysis of the calculation of damages as well as the costs of court and interest thereon. The abstract and other information submitted to the subcommittee shall be public record, with the exception of material that reflects the mental impressions, conclusions, opinions, or theories of an attorney.

(d) The amount paid in judgment and terms and conditions of any agreement shall be public record.

C. Obligation to pay attorney fees.

(1) The state shall additionally be obligated to indemnify a covered individual for the attorney fees and all costs so incurred if the attorney general had determined not to assume the defense of a covered individual in accordance with Subsection B of this Section, and a court later finds that the covered individual was engaged in the performance of duties of his office or employment and was free of criminal conduct.

(2) Any such fees payable to indemnify the employee or official shall be served by certified mail upon the director of the office of risk management and paid from the funds available to him to make settlements and pay judgments in lawsuits under his control. Payment of such fees shall be subject to review and approval by a subcommittee of the Joint Legislative Committee on the Budget, as provided in Paragraph (B)(7) of this Section.

(3) To be entitled to payment, any such demand must contain therein a certified copy of the final judgment reflecting the exoneration of the employee or officer and an itemized accounting of the attorney fees and costs due.

(4) The fees shall be payable by the office of risk management, at a rate per hour no greater then one and one-fourth times the maximum rate authorized and paid by the office of risk management for counsel to defend the state in damage claims.

D. Rights of insurer.

Nothing in this Section shall in any way impair, limit, or modify the rights and obligations of any insurer under any policy of insurance or impair the right of the covered individual to obtain private counsel in his own behalf.

E. Definition.

As used in this Section "covered individual" includes:

(1) An official, officer, or employee holding office or employment:

(a) In the executive branch of state government or in any department, office, division, or agency thereof.

(b) In the legislative branch of state government or in any house, committee, or office thereof.

(c) In the state supreme court or in the office of the clerk thereof or office of judicial administrator thereof, in one of the circuit courts of appeal or in the office of clerk thereof, or in any of the family, juvenile, or judicial district courts of the state or in the offices of the judicial administrators thereof.

(d) In one of the deep-water ports, deep-water port commissions, or deep-water port, harbor, and terminal districts.

(2) A physician or dentist who either contracts with or provides services on behalf of the state or any of its departments, whether compensated or not, (a) in treating and performing evaluations of persons when such persons cause harm to third parties, or (b) in providing professional assistance to the contracting agency when such professional assistance is alleged to have caused harm to third parties. For the purposes of this Section, such physicians or dentists who provide services under contract shall be deemed to be employees of the contracting agency.

(3) "Covered individual" does not include:

(a) An official, officer, or employee of a municipality, ward, parish, special district, including without limitation a levee district, school board, parish law enforcement district, or any other political subdivision or local authority other than a deep-water port, deep-water port commission, or deep-water port, harbor, or terminal district whose functions have not been transferred to a state department or office or agency thereof.

(b) District attorneys, sheriffs, assessors, clerks of district courts, coroners, justices of the peace, constables, mayor's courts, city courts, marshals, nor the officials, officers, or employees thereof.

F. Notice to employees.

All departments and agencies of the state shall provide notice to all employees relative to the provisions and application of this Section.

Added by Acts 1975, No. 451, §1. Amended by Acts 1982, No. 42, §1, eff. July 9, 1982; Acts 2000, 1st Ex. Sess., No. 65, §1; Acts 2012, No. 509, §1.



RS 13:5108.2 - Repealed by Acts 2000, 1st Ex. Sess., No. 65, 2.

§5108.2. Repealed by Acts 2000, 1st Ex. Sess., No. 65, §2.



RS 13:5108.3 - Defense fees and expenses; payment upon acquittal, dismissal, or favorable judgment; special appropriation

§5108.3. Defense fees and expenses; payment upon acquittal, dismissal, or favorable judgment; special appropriation

A. Notwithstanding any other provision of this Part, payment or reimbursement of payment of any legal fees and expenses associated with the defense of any official, officer, or employee of this state or the Greater New Orleans Expressway Commission for any criminal action shall not be made except as provided in Subsection B of this Section.

B. Payment or reimbursement for payment of legal fees and expenses for defense of an official, officer, or employee of this state or the Greater New Orleans Expressway Commission shall not be made from public monies from any source unless:

(1) The official, officer, or employee was charged with criminal conduct or made the target of a grand jury investigation due to conduct arising from acts allegedly undertaken in the performance of the duties of his office or employment with the state or the Greater New Orleans Expressway Commission and has been acquitted or the proceedings or investigation have been dismissed or abandoned; and

(2) The Attorney Fee Review Board has reviewed the legal fees and expenses associated with the defense of such official, officer, or employee and has certified to the legislature, in writing, as to the reasonableness of such fees and expenses with respect to accepted legal practice and standards for investigation and trial of matters of such complexity, and that the fees are in accordance with the hourly rates for legal fees for matters of such complexity as established by the board; and

(3) The hourly rate for legal fees paid through the appropriation does not exceed that established by the Attorney Fee Review Board pursuant to R.S. 13:5108.4.

(4) Payment is authorized by a specific act of the legislature appropriating funds for the express purpose of payment or reimbursement for payment of legal fees and expenses associated with the successful defense of the official, officer, or employee.

C. The state shall not be liable for any legal fees submitted for payment or reimbursement for payment which exceed the hourly rates for legal fees established by the Attorney Fee Review Board.

D. Notwithstanding any other provision of this Part, the state may represent, defend, hold harmless and indemnify any officer or employee of the state charged with contempt of court while in the performance of his duties if a determination is made by the department employing the officer or employee that he was acting in the discharge of his duties and within the scope of his employment and that the contempt charge did not result from the intentional wrongful act or gross negligence of the officer or employee.

Acts 1988, No. 450, §1; Acts 2001, No. 208, §1, eff. June 1, 2001; Acts 2006, No. 568, §1, eff. June 23, 2006.



RS 13:5108.4 - Attorney Fee Review Board

§5108.4. Attorney Fee Review Board

A. The Attorney Fee Review Board, hereinafter "the board", is hereby established to review and set the hourly rates for legal fees for which the state may be liable pursuant to R.S. 13:5108.3. The board shall consist of all of the following members:

(1) The chief justice of the Louisiana Supreme Court or his designee, who shall serve as chairman.

(2) The speaker of the House of Representatives or his designee.

(3) The president of the Senate or his designee.

(4) The chairman of the Committee on Civil Law and Procedure for the House of Representatives or his designee.

(5) The chairman of the Committee on Judiciary A for the Senate or his designee.

(6) The chairman of the House Committee on Appropriations or his designee.

(7) The chairman of the Senate Committee on Finance or his designee.

(8) One representative from the Louisiana Trial Lawyer's Association or his designee.

(9) One representative from the Louisiana Association of Criminal Defense Lawyers or his designee.

(10) One representative from the Louisiana District Attorneys Association or his designee.

(11) Attorney general or his designee.

B.(1) The board shall meet on the first business day of October of every odd-numbered year, beginning in 2001, and shall establish reasonable hourly rates for legal fees for which the state may be liable pursuant to R.S. 13:5108.3. The rates established shall be sufficient to accommodate matters of varying complexity, as well as work of persons of varying professional qualifications. The rates shall become effective on the first day of January of the year immediately following the meeting of the board and shall remain effective until and including the last day of December following the next meeting of the board.

(2) The hourly rates for legal fees established by the board pursuant to Subsection B of this Section shall be published in the December issue of the Louisiana Bar Journal immediately following the October meeting of the board.

C.(1) The board shall also meet as needed to review any cases presented to it by a state official, officer, or employee who meets the criteria for payment or reimbursement for payment of legal fees provided in R.S. 13:5108.3(B)(1). The board shall review the legal fees and expenses for such cases and shall provide a written determination to the legislature as to the reasonableness of such fees and expenses with respect to accepted legal practice and standards for investigation and trial of matters of such complexity, and a determination of whether the fees are in accordance with the hourly rates for legal fees for such matters as established by the board.

(2) The office of the chief justice of the Supreme Court of Louisiana shall receive the requests for board review of individual cases and shall administer and coordinate the review of each case. The board shall conclude its review and make its determination with respect to any such case so that the matter may be addressed by the legislature.

Acts 2001, No. 208, §1, eff. June 1, 2001; Acts 2002, 1st Ex. Sess., No. 52, §1, eff. April 18, 2002.



RS 13:5109 - Authority to compromise; judgment; notice of judgment; payments

§5109. Authority to compromise; judgment; notice of judgment; payments

A. In any suit filed against the state of Louisiana, a state officer, a state agency, a local public official or a political subdivision, the defendant, or the proper representative thereof, upon the advice and with the concurrence of the attorney general, district attorney, parish attorney, city attorney, or other proper official, as the case may be, may compromise and settle the claims presented in any such suit.

B.(1) If a judgment is rendered by a trial or appellate court or the supreme court against the state or a state agency in the amount of five hundred thousand dollars or more, and the attorney general is not an attorney of record in the suit, the clerk of the court shall also mail a notice of judgment to the attorney general, through the chief of the civil division, in accordance with Code of Civil Procedure Articles 1913, 2166, or 2167, as appropriate.

(2) Any judgment rendered in any suit filed against the state, a state agency, or a political subdivision, or any compromise reached in favor of the plaintiff or plaintiffs in any such suit shall be exigible, payable, and paid only out of funds appropriated for that purpose by the legislature, if the suit was filed against the state or a state agency, or out of funds appropriated for that purpose by the named political subdivision, if the suit was filed against a political subdivision.

C. The governing authority of a parish or municipality, upon the advice and the concurrence of the district attorney, parish attorney, or city attorney of that parish or municipality or proper official as the case may be, may compromise or settle any claim against that parish or municipality without the necessity for the filing of a suit against the parish or municipality in the matter. Any such compromise settlement shall be exigible, payable, and paid only out of funds appropriated for that purpose by the governing authority of that parish or municipality. No claim in excess of ten thousand dollars may be compromised or settled as provided herein before ten days have elapsed after the publication of such proposed compromise or settlement in the official journal of the appropriate political subdivision.

Acts 1975, No. 434, §1. Amended by Acts 1976, No. 372, §1; Acts 1977, No. 704, §1; Acts 1982, No. 23, §1; Acts 1985, No. 452, §1; Acts 1987, No. 860, §1; Acts 1988, No. 448, §1, eff. July 1, 1988; Acts 1992, No. 77, §1, eff. June 5, 1992.



RS 13:5110 - Suits and proceedings exempt

§5110. Suits and proceedings exempt

This Part shall not apply to suits for refund of taxes or for worker's compensation benefits, or to proceedings for garnishment of wages, or to suits or mandamus proceedings against the division of public health statistics, vital statistics, of the division of public health of the Louisiana Health and Human Resources Administration, all of which shall continue to be governed by the laws applicable thereto.

Acts 1975, No. 434, §1. Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 13:5111 - Appropriation of property by state, parish, municipality or agencies thereof; attorney, engineering and appraisal fees; prescription

§5111. Appropriation of property by state, parish, municipality or agencies thereof; attorney, engineering and appraisal fees; prescription

A. A court of Louisiana rendering a judgment for the plaintiff, in a proceeding brought against the state of Louisiana, a parish, or municipality or other political subdivision or an agency of any of them, for compensation for the taking of property by the defendant, other than through an expropriation proceeding, shall determine and award to the plaintiff, as a part of the costs of court, such sum as will, in the opinion of the court, compensate for reasonable attorney fees actually incurred because of such proceeding. Any settlement of such claim, not reduced to judgment, shall include such reasonable attorney, engineering, and appraisal fees as are actually incurred because of such proceeding. Actions for compensation for property taken by the state, a parish, municipality, or other political subdivision or any one of their respective agencies shall prescribe three years from the date of such taking.

B. The rights of the landowner herein fixed are in addition to any other rights he may have under the constitution of Louisiana and existing statutes, and nothing in this Part shall impair any constitutional or statutory rights belonging to any person on September 12, 1975.

Acts 1975, No. 434, §1.



RS 13:5112 - Suits against the state or political subdivision; court costs; interest

§5112. Suits against the state or political subdivision; court costs; interest

A. In any suit against the state or any department, board, commission, agency, or political subdivision thereof, the trial or appellate court, after taking into account any equitable considerations as it would under Article 1920 or Article 2164 of the Code of Civil Procedure, as applicable, may grant in favor of the successful party and against the state, department, board, commission, agency, or political subdivision against which judgment is rendered, an award of such successful party's court costs under R.S. 13:4533 and other applicable law as the court deems proper but, if awarded, shall express such costs in a dollar amount in a judgment of the trial court or decree of the appellate court.

B. In accordance with Section 10 of Article XII of the Constitution of Louisiana, neither the state nor any department, board, commission, agency, or political subdivision thereof shall be required to pay any such award of court costs, pursuant to this Section, until the judgment rendered against the state, department, board, commission, agency, or political subdivision shall become final and definitive under the provisions of Articles 2166 and 2167 of the Code of Civil Procedure or otherwise nonappealable or nonreviewable beyond the delays set by law for same and the funds have been appropriated therefor in a specific dollar amount. In the parish of Jefferson, the provisions of this Section shall not exempt the state or any department, board, commission, agency, or political subdivision thereof, other than the parish governing authority of Jefferson Parish which shall be so exempt, from paying any conveyance or mortgage recordation fees ordinarily and customarily charged by the clerk of court.

C. Legal interest on any claim for personal injury or wrongful death shall accrue at six percent per annum from the date service is requested following judicial demand until the judgment thereon is signed by the trial judge in accordance with Code of Civil Procedure Article 1911. Legal interest accruing subsequent to the signing of the judgment shall be at the rate fixed by R.S. 9:3500.

D. This law shall not apply to, nor shall the administrator of the Louisiana Employment Security Law be cast for any court costs in, any judicial review proceeding under the provisions of R.S. 23:1634.

Added by Acts 1978, No. 467, §1. Amended by Acts 1979, No. 530, §1; Acts 1985, No. 509, §1; Acts 1993, No. 431, §1, eff. June 9, 1993; Acts 1993, No. 958, §1, eff. June 25, 1993; Acts 1995, No. 828, §2; Acts 1997, No. 1172, §2, eff. June 30, 1997; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.

NOTE: See Acts 1985, No. 509, §2.



RS 13:5112.1 - Subpoena duces tecum issued on a governmental entity

§5112.1. Subpoena duces tecum issued on a governmental entity

A. Unless otherwise ordered by the court, upon a showing of good cause therefore, a subpoena duces tecum issued to any governmental entity shall be requested at least fifteen days prior to the return date specified in the subpoena.

B. Whether a governmental entity is a party to any litigation or not, no governmental entity shall be obligated pursuant to a subpoena or subpoena duces tecum or otherwise to provide any document, record, or any other item for which a reasonable cost or fee has not been paid, as provided in R.S. 44:32(C).

C. Notwithstanding the provisions of Subsection B, when a party to litigation in a civil action is allowed to proceed in forma pauperis and a defendant in a criminal action is designated as an indigent, the documents requested by such parties shall be furnished without the advance payment of costs or fees. In such instances, the copies of the requested documents shall contain a certificate indicating the cost of reproduction of the documents. This certificate shall be filed into the court record and in civil proceedings such costs shall be paid by the party cast in judgment and in criminal proceedings such costs shall be paid by the defendant upon conviction.

D. Unless the subpoena duces tecum is accompanied by a separate court order which explicitly specifies otherwise, it shall be sufficient compliance therewith if the governmental entity delivers to the requesting party, by registered or certified mail at least forty-eight hours prior to the date upon which production is due, or delivers by hand on the date upon which production is due, a true and correct copy of all records described in such subpoena duces tecum. However, no subpoena or court order shall require the production of original, non-reproducible materials and records unless accompanied by a court order or stipulation of the parties and the governmental entity which specifies the person who will be responsible for the care of the items to be produced, the date and manner of the return to the provider of the items to be produced, and that the items to be produced are not to be destroyed or subject to destructive testing. Any subpoena duces tecum not timely served shall be quashed by the trial court without the necessity of an appearance by the governmental entity.

E. Certified copies of documents produced pursuant to a subpoena duces tecum issued in accordance with this Section and certified copies of documents produced pursuant to the Louisiana Public Records Act, R.S. 44:1 et seq. may be deemed authentic and admissible into evidence in accordance with Code of Evidence Article 905, and Code of Evidence Article 1002 shall not be applicable to these documents.

F. The term "governmental entity" as used in this Section shall mean any political subdivision as defined in R.S. 13:5102(B) and any officer or employee of a political subdivision acting within his official duties or within the course and scope of his employment.

G. Nothing in this Section shall preclude a party to litigation from making a request for appropriate documents pursuant to R.S. 44:1 et seq. and being furnished with certified copies in accordance with R.S. 44:32, or preclude a governmental entity from affording a party, upon request, the opportunity to copy or duplicate, at the party's expense, any document or record pursuant to R.S. 44:1 et seq., in lieu of issuing a subpoena duces tecum.

H. Nothing in this Section shall preclude a party to litigation from issuing a separate subpoena to the custodian of the records or any other person for the purpose of questioning about the documents and any other relevant matters.

I. Nothing in this Section shall preclude any affected party to the litigation or the governmental entity from filing a motion to quash or raising any objection to the issuance of a subpoena, subpoena duces tecum, or the production of any document in accordance with the provisions of any law governing the rules applicable to discovery, the issuance of a subpoena or a subpoena duces tecum, production of documents, or introduction of evidence, including but not limited to Code of Civil Procedure Article 1354, Code of Criminal Procedure Article 732, or R.S. 13:4870 or 4871.

Acts 2004, No. 500, §1, eff. June 25, 2004.



RS 13:5113 - Collection of court costs from convicted felons

§5113. Collection of court costs from convicted felons

A. Whenever a person convicted of a criminal offense and sentenced to the custody of the Department of Public Safety and Corrections obtains a money judgment against the state, any agency thereof, or any official or employee of the state for which the state will provide indemnification under R.S. 13:5108.1 or R.S. 13:5108.2, the attorney general shall notify the clerk of court of the parish in which the person was convicted and the state treasurer of such judgment.

B. Within thirty days after receipt of the notice, the clerk of court shall send to the attorney general and the state treasurer a statement detailing the costs of prosecution.

C. Upon receipt of the statement from the clerk, the attorney general shall take such action as is necessary to seize the judgment rendered in favor of the convicted felon for the purpose of paying the costs of prosecution.

D. All such money collected by the attorney general shall be turned over to the state treasurer who shall disburse the funds according to law.

Acts 1984, No. 542, §1.



RS 13:5114 - Title

PART XV-A. LIMITATION OF LIABILITY

FOR YEAR 2000 COMPUTER CALCULATION FAILURE

§5114. Title

This Part shall be known as and may be referred to as the "Y2K Law".

Acts 1999, No. 774, §1, eff. July 2, 1999.



RS 13:5115 - Limitation on the liability of the state and political subdivisions

§5115. Limitation on the liability of the state and political subdivisions

A. There shall be no cause or right of action, against the state, its departments, commissions, boards, state agencies or any of its political subdivisions, or against any officer, employee, or independent contractor of the state arising out of the discharge of his official duty or within the scope of his employment that is in whole or in part dependent upon a year 1999, 2000 or 2000 leap year computer or embedded chip information technology system or network date calculation failure or error, if the state exercised due diligence to assess whether the information technology product in question was year 2000 compliant, took appropriate action to insure that the product was year 2000 compliant, and based on that assessment or action taken held a reasonable belief that the information technology product in question was year 2000 compliant.

B.(1) This limitation on a cause or right of action does not extend to claims for personal injury; however, any recovery shall be limited in accordance with the provisions of R.S. 13:5106, and no judgment against the state, its departments, commissions, boards, state agencies or any of its political subdivisions, or against any officer, employee, or independent contractor of the state arising out of the discharge of his official duty or within the scope of his employment shall be exigible, payable, or paid except from funds appropriated therefor by the legislature or by the political subdivision against which the judgment is rendered.

(2) All suits filed against the state shall be filed in the Nineteenth Judicial District Court in Baton Rouge, Louisiana.

Acts 1999, No. 774, §1, eff. July 2, 1999.



RS 13:5121 - Definitions

PART XVI. SUITS TO DETERMINE VALIDITY OF

GOVERNMENTAL BONDS

§5121. Definitions

Wherever used in this title, unless a different meaning clearly appears in the context, the following terms whether used in the singular or plural, shall be given the following respective interpretations:

(1) "Bonds" means any debt obligations issued by any governmental unit, as hereinafter defined, and shall include, but not by way of limitation, the following: bonds, refunding bonds, notes, and certificates payable from and secured by (a) ad valorem and other taxes, (b) other revenues from whatever source derived, and (c) local or special assessments.

(2) "Governmental unit" means the state of Louisiana, municipalities, parishes, parish and municipal school boards and districts, levee boards and districts, housing authorities, bridge authorities, community improvement agencies, redevelopment agencies, all other political subdivisions of the state, public trusts, corporations, districts, boards, authorities, agencies, and units of local government and nonprofit corporations created by or governed by the governing authorities of parishes or municipalities, any special service districts, such as water, sewerage, garbage, and lighting districts created by or pursuant to legislative acts and any other districts, boards, authorities, and agencies of the state of Louisiana authorized to issue bonds.

(3) "Governing body" means the board or body in which the bond issuing power of a governmental unit is vested.

Acts 1972, No. 385, §1, eff. July 26, 1972; Acts 2012, No. 212, §1, eff. May 22, 2012.



RS 13:5122 - Law applicable; legislative intent

§5122. Law applicable; legislative intent

All suits, actions and proceedings of whatever nature affecting the validity of bonds of any governmental unit, or the interest thereon, or the sale thereof, or the election, if any, authorizing the issuance of said bonds shall be brought only in accordance with the provisions of this Title. These provisions shall supersede all other acts and statutes on the subject and be controlling in all such cases notwithstanding the provisions of any other law or charter to the contrary; provided, however, nothing herein contained shall affect, change, alter or modify in any way any peremptive or prescriptive period for the contesting of bonds of governmental units or elections authorizing their issuance, established pursuant to the constitution and statutes of this state which shall continue to govern the time within which actions covered thereby may be filed. It is hereby declared that it is the intention of the legislature in enacting this law to provide a uniform, expeditious and equitable procedure with due regard for the public fisc and rights of persons in interest for the judicial determination of the validity of bonds and related proceedings where material and substantial questions with regard thereto are involved or a judicial determination of issues relating to bonds is necessary to insure the marketability of bonds in investment channels. It is not the intention of the legislature to require or to encourage the validation of all bonds by the judiciary.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5123 - Proceedings by governmental unit to establish validity; procedure; parties defendant

§5123. Proceedings by governmental unit to establish validity; procedure; parties defendant

The governing body of any governmental unit proposing to issue or which is in the process of issuing bonds or has provided a new or different source of payment for outstanding bonds may bring at any time a proceeding in the district court having original jurisdiction over the matter, and in which such governmental unit is domiciled to establish the validity of such bonds, the legality of the election, if any, authorizing the issuance of such bonds, the validity of the action taken to provide a new source of security for outstanding bonds and all proceedings theretofore taken in connection with the authorization or issuance of such bonds and the validity of the tax, any lease or other means provided for the payment of such bonds, and the validity of all pledges of revenues and of all covenants and provisions which constitute a part of the contract between such governmental unit and the holders of such bonds. Such proceedings shall be brought by filing a motion for judgment describing such bonds and the proceedings had relative to the issuance thereof or the providing of a new or different source of payment therefor and alleging that such bonds when issued will be valid and legal obligations of the issuing governmental unit or that the action taken with respect to providing a new or different source of payment is valid and legal. In such motion for judgment the taxpayers, property owners and citizens of the issuing governmental units, including nonresidents owning property or subject to taxation therein, and all other persons interested in or affected in any way by the issuance of such bonds shall be made parties defendant.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5124 - Service by publication of motion for judgment; parties defendant; notification

§5124. Service by publication of motion for judgment; parties defendant; notification

A.(1) All such parties shall be served by publishing the motion for judgment in a newspaper published in or having general circulation in such governmental unit in the manner hereinafter set forth. Upon the filing of the motion for judgment, the court shall enter an order requiring the publication of the motion two times within a period of fifteen consecutive calendar days from the date of the issuance of the order, specifying the dates for publication thereof with the first publication as hereinabove provided to be not later than eight days from and after the date of the issuance of the order, and at the same time fix a time and place for hearing the proceeding, which time and place shall be published with the motion for judgment. The date fixed for the hearing shall be at least ten days, but not more than thirteen days, after the second publication of such motion for judgment.

(2) By publication of such motion for judgment, all taxpayers, property owners, and citizens of such governmental unit including nonresidents owning property or subject to taxation therein, and all other persons having or claiming any right, title, or interest in any property or funds to be affected in any way by the issuance of such bonds, or having or claiming to have any right or interest in the subject matter of such motion for judgment, shall be considered as parties defendant in such proceedings and as having been duly served, and the court shall have jurisdiction of them the same as if each of them were named individually as a party defendant in such motion for judgment and personally served with process.

B. The party filing a motion for judgment shall also cause notification of the filing to be made upon the State Bond Commission and the attorney general by mailing a certified copy of the motion for judgment by registered or certified mail, with return receipt requested. The State Bond Commission shall establish and maintain on its website an online database of such motions for judgment and shall post to such database within two days of receipt the caption of the motion for judgment, including the parties, the docket number, judicial district, and parish in which the motion for judgment is filed. The State Bond Commission may remove from an online database on its website such motions and captions after three years from their initial posting on the website. No judgment can be rendered until the party filing a motion for judgment files in the record an affidavit of the individual who mailed the motion for judgment to the State Bond Commission and attorney general, showing that it was properly addressed, with sufficient postage affixed, and the date it was deposited in the United States mail, to which shall be attached the return receipt thereon.

Acts 1972, No. 385, §1, eff. July 26, 1972. Amended by Acts 1975, No. 230, §1, eff. July 16, 1975; Acts 1995, No. 308, §1; Acts 2012, No. 212, §1, eff. May 22, 2012.



RS 13:5125 - Contesting issuance of bonds or action taken with respect to source of payment therefor; notice and hearing; service on member of governing body

§5125. Contesting issuance of bonds or action taken with respect to source of payment therefor; notice and hearing; service on member of governing body

Any person, corporation, or association desiring to contest or enjoin the issuance of any such bonds or action taken providing for a new or different source of payment for outstanding bonds shall proceed by motion for judgment brought in the court having jurisdiction as provided in R.S. 13:5123. Upon the filing of any such motion for judgment, the court shall enter an order within five days following such filing requiring the publication of the motion in some newspaper published in or having general circulation in such governmental unit two times within a period of fifteen consecutive calendar days from the date of the issuance of the order specifying the dates for publication thereof, with the first publication as provided in this Section to be not later than eight days from and after the date of the issuance of the order, and at the same time fix a time and place for hearing the proceeding, which time and place shall be published with the motion for judgment. The date fixed for the hearing shall be at least ten days, but not more than thirteen days, after the second publication of such motion for judgment. In addition to such publication, the plaintiff must secure personal service at least five days prior to the second publication of the motion for judgment on at least one member of the governing body of the governmental unit whose actions or proceedings are sought to be contested or enjoined, and must cause notification of the motion for judgment to be made upon the State Bond Commission and the attorney general by mailing a certified copy of the motion for judgment by registered or certified mail, with return receipt requested. The State Bond Commission shall post to its online database within two days of receipt the caption of the motion for judgment, including the parties, the docket number, judicial district, and parish in which the motion for judgment is filed. The State Bond Commission may remove from an online database on its website such motions and captions after three years from their initial posting on the website.

Acts 1988, No. 771, §1, eff. July 15, 1988; Acts 2012, No. 212, §1, eff. May 22, 2012.



RS 13:5126 - Answer by party defendant; intervention by interested parties; determination of questions; orders; precedence over other business

§5126. Answer by party defendant; intervention by interested parties; determination of questions; orders; precedence over other business

Any party defendant may answer such motion for judgment within seven days after the second publication thereof but not thereafter. Any property owner, taxpayer, citizen, or other person in interest may become a party to said proceedings by pleading to the motion within seven days after the second publication thereof, or thereafter by intervention upon leave of court. In the event no answers or pleadings are filed by any person with respect to the motion or judgment within the time set forth in the preceding sentences of this Section, the plaintiff may file a motion requesting the court to consider and pass upon questions certified therein in rendering its judgment. At the time and place designated in the order for hearing, the judge shall proceed to hear and determine all questions of law and fact in said cause and may make such orders as to the proceedings and such adjournments as will enable him properly to try and determine the same and to render a final judgment therein with the least possible delay. To the extent possible and practicable under the circumstances, judgment shall be rendered within ten days after the hearing is concluded.

Acts 1972, No. 385, §1, eff. July 26, 1972. Amended by Acts 1975, No. 230, §1, eff. July 16, 1975.



RS 13:5127 - Consolidation of actions or proceedings

§5127. Consolidation of actions or proceedings

Upon motion of the plaintiff or the governmental unit the court in which the first proceeding to invalidate or sustain the bonds or the action taken with respect to a new or different source of payment thereof was instituted may enjoin the commencement by any person, corporation or association of any other action or proceeding involving the validity of the bonds or any matter recited in the motion for judgment, and may order a joint hearing before it of all such issues then pending in any actions or proceedings in any court in the state, and may order all such actions or proceedings consolidated with the validation proceeding pending before it, and may make such orders as may be necessary or proper to effect consolidation and as may tend to avoid unnecessary costs or delays. Such order shall not be appealable.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5128 - Appeals

§5128. Appeals

From the final judgment of the court an appeal shall lie to the supreme court where permitted by the constitution of this state, otherwise to the court of appeal. No appeal to the court of appeal or the supreme court shall be allowed unless the petition therefor is filed within ten days from the date on which the judgment of the court is entered and only if the party taking the appeal has the record certified to the proper appellate court and his brief filed therein within twenty days from the date on which the judgment of the court is entered, or such shorter time as may be required by the appellate court. The appellee shall have fourteen days in which to file a reply brief and the case shall be heard no later than seven days thereafter. The court of appeal shall render a decision within the seven day period following the hearing. In the event the court of appeal finds a statute or law unconstitutional, an appeal from a decision of the court of appeal affirming or overturning the final judgment of the district court lies to the supreme court provided such appeal is taken within five days of the date of such decision. The supreme court shall consider such appeal within the time limits and in the manner as prescribed above for direct appeals from the district court. The parties may otherwise apply to the supreme court for writs of review or certiorari in accordance with law.

Acts 1988, No. 771, §1, eff. July 15, 1988.



RS 13:5129 - Decree validating bonds binding and conclusive

§5129. Decree validating bonds binding and conclusive

In the event the decree of the court validates the bonds or validates the action taken to provide a new or different source of payment for the bonds, and no appeal is taken within the time above prescribed, or if appeal is taken and the decree of the court is affirmed, such decree shall be forever binding and conclusive as to the validity of the bonds, the validity of the tax, any lease or other means provided for the payment of such bonds and the validity of all pledges of revenues and of all covenants and provisions contained in the instrument or proceedings authorizing or providing for the issuance of such bonds, and as to all matters adjudicated and as to all objections presented or which might have been presented in such proceeding, and shall constitute a permanent injunction against the institution by any person of any action or proceeding contesting the validity of the bonds or any other matter adjudicated or which might have been called in question in such proceedings.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5130 - Bonds invalidated only for substantial defects; matters of form disregarded

§5130. Bonds invalidated only for substantial defects; matters of form disregarded

No court in which a proceeding to invalidate or sustain bonds is brought shall invalidate the bonds unless it finds substantial defects, material errors and omissions in the incidents of such bond issue. Matters of form shall be disregarded.

Acts 1972, No. 385, §1, eff. July 26, 1972.



RS 13:5141 - To 5157 Repealed by Acts 1989, No. 646, 1.

PART XVII. SMALL CLAIMS SETTLEMENT LAW (REPEALED)

§5141. §§5141 to 5157 Repealed by Acts 1989, No. 646, §1.



RS 13:5200 - Declaration of purpose

PART XVIII. SMALL CLAIMS PROCEDURES

§5200. Declaration of purpose

The purpose of this Part is to improve the administration of justice in small noncriminal cases, and make the judicial system more available to and comprehensible by the public; to simplify practice and procedure in the commencement, handling, and trial of such cases in order that plaintiffs may bring actions in their own behalf, and defendants may participate actively in the proceedings rather than default; to provide an efficient and inexpensive forum with the objective of dispensing justice in a speedy manner; and generally to promote the confidence of the public in the overall judicial system by providing a forum for small claims.

Added by Acts 1977, No. 710, §1.



RS 13:5201 - Small claims divisions

§5201. Small claims divisions

A. Each city court, now in existence or hereafter created, is authorized to establish by court rule one or more small claims divisions.

B. Such small claims divisions may be established in such areas of the territorial jurisdiction of the court as the judge or judges thereof deem appropriate to best serve the small claims litigants within the jurisdiction. Evening and Saturday hours of operations of a small claims division may also be established.

C. A small claims division so authorized is provided for the filing of matters within its subject matter jurisdiction as provided in R.S. 13:5202(A). A plaintiff filing suit on a claim within the jurisdiction of the division is authorized to file such suit in the division instead of on the regular civil docket of the court.

D. The clerk of court shall maintain a docket for the record of cases filed in the small claims division. At his option, small claims so identified may be entered in docket books maintained for the ordinary civil docket.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff. Jan. 1, 1980; Acts 1987, No. 256, §1.



RS 13:5202 - Jurisdiction

§5202. Jurisdiction

A. A small claims division shall be a court not of record and shall have civil subject matter jurisdiction in cases where the amount in dispute does not exceed five thousand dollars, exclusive of interest, court costs, attorney fees, or penalties, whether provided by agreement or by law, provided that not more than ten parties plaintiff shall be joined in the same action pursuant to Article 463 of the Code of Civil Procedure and that there shall be no class certification pursuant to Articles 591 through 597 of the Code of Civil Procedure.

B. A small claims division shall have authority to grant any appropriate relief, including money damages and equitable relief. Injunctions and restraining orders shall not issue from a small claims division, except to arrest the execution of its own writ. Class actions, summary proceedings, and executory proceedings shall be prohibited.

C. The judges and clerks of the respective courts shall serve as the judges and clerks of the small claims divisions, except that an attorney appointed by the judges may serve as arbitrator as hereinafter provided.

D. Each court may by court rule establish mass filing limitations on all parties filing claims in the small claims divisions.

E. In the City Court of Slidell, the small claims division shall have civil subject matter jurisdiction in cases where the amount in dispute is the same as the amount established for civil jurisdiction in a justice of the peace court, exclusive of interest, court costs, attorney fees, or penalties, whether provided by agreement or by law, provided that not more than ten parties plaintiff shall be joined in the same action pursuant to Article 463 of the Code of Civil Procedure, and there shall be no class certification pursuant to Articles 591 through 597 of the Code of Civil Procedure.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff; Jan. 1, 1980; Acts 1982, No. 286, §1; Acts 1985, No. 298, §1; Acts 1987, No. 256, §1; Acts 1999, No. 312, §1; Acts 2008, No. 195, §1; Acts 2012, No. 209, §1.



RS 13:5203 - Pleadings; citation; procedure; evidence; substantive law; depositions

§5203. Pleadings; citation; procedure; evidence; substantive law; depositions

A. The pleadings, citation, and procedure provided by Articles 4901 through 4904 of the Louisiana Code of Civil Procedure shall be applicable to a small claims division created under authority of this Part. The technical rules of evidence are relaxed, and all relevant evidence is admissible, including hearsay, provided the judge satisfies himself of its general reliability; and further provided that the judgment is founded upon competent evidence.

B. A small claims division shall conduct hearings upon small claims in such manner as to do substantial justice between the parties according to the rules of substantive law, and shall not be bound by the statutory provisions or rules governing practice, procedure, pleading, or evidence, except statutory provisions relating to privileged communications.

C. No depositions shall be taken and no interrogatories or other discovery proceedings shall be used under the small claims procedure.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff. Jan. 1, 1980; Acts 1987, No. 256, §1.



RS 13:5204 - Service of citation; extension of delay to answer

§5204. Service of citation; extension of delay to answer

A. Service of citation or other process shall be by certified mail, with return receipt requested. However, should the receipt not be returned, or, if requested by a party filing the pleading who pays the service charge therefor, or if required by local court rule, service of pleadings may be made in accordance with the Louisiana Code of Civil Procedure.

B. Notwithstanding any other provision of law to the contrary, each citation or other process shall contain a notice which provides substantially as follows:

"ATTENTION!

THIS LAWSUIT IS FILED IN THE SMALL CLAIMS COURT.

THE ORDINARY RULES OF EVIDENCE DO NOT APPLY IN SMALL CLAIMS COURT.

IF YOU LOSE IN SMALL CLAIMS COURT, YOU HAVE NO RIGHT TO APPEAL THE COURT'S DECISION.

YOU MAY HAVE THIS CASE TRANSFERRED TO THE REGULAR CIVIL COURT IF YOU WISH. TO DO SO, YOU MUST FILE A WRITTEN NOTICE WITH THE CLERK OF THE SMALL CLAIMS COURT AND PAY THE APPROPRIATE TRANSFER FEE WITHIN TEN (10) DAYS OF RECEIVING THIS LETTER.

IF YOU ARE UNSURE OF WHAT TO DO, YOU SHOULD TALK WITH AN ATTORNEY ABOUT IT IMMEDIATELY."

C.(1) If the properly addressed certified mail return receipt reply form is signed by the addressee/defendant, then service shall be considered as personal service.

(2) If the properly addressed certified mail return receipt reply form is signed by a person other than the defendant then service shall be considered as domiciliary service.

(3) If the properly addressed certified mail return receipt reply form is returned and marked "refused" or "unclaimed" by the addressee then service is regarded as tendered and shall be considered as domiciliary service.

D. If service of the citation and original petition is made by domiciliary service as provided herein, service of the notice of judgment shall be made as provided by law, except if the certified mail is marked "unclaimed" or "refused", service of the notice of judgment shall be made by the sheriff, marshal, or constable having jurisdiction.

E. REPEALED BY ACTS 1990, NO. 76, §2.

Acts 1989, No. 86, §1; Acts 1990, No. 76, §§1, 2.



RS 13:5205 - Fees

§5205. Fees

A. The plaintiff, upon filing a claim, shall pay as court costs a fee of thirty-five dollars for each party made defendant. No other prejudgment costs, except those required by R.S. 13:10.3, shall be required of the plaintiff so long as the action remains in a small claims division; provided that if the suit is amended or additional service of process is required, the court may require a fee of not more than twenty dollars for each additional service. Additionally, the court may require a fee of not more than twenty dollars for each subpoena issued. In accordance with the provisions of R.S. 49:225, no additional cost or fee shall be required when service of process is required to be made upon the secretary of state so long as the action remains in a small claims division.

B. Costs may be waived for an indigent party who complies with the provisions of Articles 5181 through 5188 of the Louisiana Code of Civil Procedure.

C. The filing fee of thirty-five dollars shall be paid to the judge of the court as a fee in lieu of all other fees in each such case; however, all costs and expenses incurred shall be paid from the filing fee, except as otherwise provided herein.

D. Repealed by Acts 1987, No. 256, §2.

Added by Acts 1977, No. 710, §1. Amended by Acts 1980, No. 118, §1. Acts 1983, No. 211, §1; Acts 1985, No. 312, §1; Acts 1987, No 256, §§1, 2.



RS 13:5206 - Reconventional demand beyond jurisdiction; filing in court of competent jurisdiction; transfer of proceedings from small claims division

§5206. Reconventional demand beyond jurisdiction; filing in court of competent jurisdiction; transfer of proceedings from small claims division

A. If a defendant in a small claims action shall have a claim against the plaintiff in such action for an amount over the jurisdiction of the small claims division as set forth in R.S. 13:5202(A), but of a nature which may be asserted by a reconventional demand as authorized by Article 1061 of the Louisiana Code of Civil Procedure, the defendant may assert his claim in the manner provided by this Section, in order to secure consolidation for trial of the small claims action with his own claim.

B. At any time prior to trial in the small claims action, the defendant therein may commence an action against the plaintiff in a court of competent jurisdiction to assert a claim of the nature set forth by R.S. 13:5206(A), and file an affidavit that the reconventional demand is in excess of three thousand dollars with the judge of the small claims division in which the plaintiff has commenced the small claims action.

C. The defendant shall attach to the affidavit a true copy of his petition or reconventional demand so filed and shall pay the clerk of the small claims division a transmittal fee of ten dollars, in addition to the prescribed court costs for filing the reconventional demand, furnishing a copy of the affidavit and pleading to the plaintiff.

D. The judge of the small claims division shall order that the small claims division action be transferred to the ordinary docket of the court set forth in said affidavit, and he shall transmit to such court (if it is other than the court of the small claims division) copies of the citation and any pleadings in the small claims action, and the actions shall then be consolidated for trial in such other docket or court.

E. The plaintiff in the small claims action shall not be required to pay to the clerk of the court to which the action is so transferred any transmittal, appearance, or filing fee; although, upon adverse judgment, he may be taxed with costs as in the case of any other defendant.

Added by Acts 1977, No. 710, §1; Acts 1987, No. 256, §1; Acts 1999, No. 312, §1.



RS 13:5207 - Arbitration awards

§5207. Arbitration awards

A. The judge may refer small claims cases to an attorney at law who shall serve as arbitrator provided the parties agree to be bound by his arbitration. An attorney at law so appointed by the judge shall conduct the proceedings in the manner described in R.S. 13:5208(A), and, if authorized by rule of court, he may be entitled to reasonable compensation for his services to be paid from court funds if available.

B. The arbitrator's decision shall be reduced to writing and shall be final and binding upon all parties. Upon ex parte motion of any party, judgment may be granted in accordance with the arbitration award.

Acts 1989, No. 301, §1.



RS 13:5207.1 - Request for arbitration

§5207.1. Request for arbitration

A. Upon filing an action in small claims court pursuant to R.S. 13:5203 et seq., a plaintiff may request in writing that the proceeding be referred for arbitration. Within ten days after service of a small claims proceeding on any party, that party may request in writing that the proceeding be referred for arbitration.

B. Notice that a request for arbitration has been filed shall be served in accordance with R.S. 13:5204 and shall contain language in substantially the following form:

"ARBITRATION OF THIS MATTER HAS BEEN REQUESTED. YOU MAY PREVENT ARBITRATION AND HAVE THE MATTER TRIED IN SMALL CLAIMS COURT BY FILING A WRITTEN OBJECTION WITH THE CLERK OF THE SMALL CLAIMS COURT NO LATER THAN TEN DAYS FROM THE DATE ON WHICH YOU RECEIVE THIS NOTICE. COPIES OF THE WRITTEN OBJECTION SHOULD BE SENT TO ALL OTHER PARTIES IN THIS MATTER."

C. The party requesting arbitration shall cause notice of the request to be served on all other parties to the proceeding.

D. When a timely written request for arbitration has been filed, the clerk of court shall transfer the proceedings to arbitration unless a timely written objection to arbitration is filed by a party.

E. Any party may file with the clerk of court a written objection to arbitration within ten days after the date on which the party is served with notice of a request for arbitration. A copy of the written objection shall be served on all other parties to the proceeding. If any timely written objection is filed by any party, the proceeding shall be heard in small claims court.

F. Notwithstanding the provisions of this Section, a judge in a small claims proceeding retains the authority to refer the proceeding to an arbitrator as provided by R.S. 13:5207.

G. All cost of arbitration shall be borne by the litigants.

Acts 1992, No. 489, §1, eff. June 20, 1992.



RS 13:5208 - Judge's role; judgment; new trial; stay; installment payments; enforcement

§5208. Judge's role; judgment; new trial; stay; installment payments; enforcement

A. At trial, and after ascertaining that the case is properly lodged in the small claims division, it is the duty of the judge to conduct an informal hearing, and to develop all of the facts necessary and relevant to an impartial determination of the case. The judge may take testimony, raise defenses or claims of which the parties may be unaware, summon any party to appear as a witness in the suit upon his own motion, and do other acts which in his discretion appear necessary to effect a correct judgment and speedy disposition of the case. He may attempt to conciliate disputes and encourage fair settlements among the parties. The court may by local rule limit the role of attorneys in small claims division proceedings.

B. A judgment rendered in a small claims division becomes final and executory three days after it is signed, or notice of that judgment, if necessary, is mailed, unless within that period a motion for new trial is filed or the judge stays execution of that judgment in accordance with Subsection D of this Section.

C. Notice of judgment shall be mailed or served by the marshal, constable, or sheriff to a defendant against whom judgment is rendered if the citation was not served on or received by him personally and he failed to appear or answer. For purposes of this Part, the date of mailing such notice shall be considered the date the judgment is signed.

D. When judgment is to be rendered in an action pursuant to this Part, and the party against whom it is to be entered requests an inquiry, or on the judge's own motion, the judge may inquire fully into the party's financial status and may stay execution and order partial payments in such amounts, over such periods, and upon such terms, which may include payment to the clerk of court, as deemed just under the circumstances. Upon a showing by a preponderance of the evidence that the party has failed to meet an installment payment without just excuse, the stay of execution shall be vacated. When a stay of execution has not been ordered or when a stay of execution has been vacated as provided in this Subsection, the party in whose favor the judgment has been entered may avail himself of all remedies available for the enforcement of the judgment provided by the Louisiana Code of Civil Procedure.

Added by Acts 1977, No. 710, §1; Acts 1987, No. 256, §1.



RS 13:5209 - Waiver of right to appeal

§5209. Waiver of right to appeal

A. A plaintiff who files a complaint in a small claims division shall be deemed to have waived his right to appeal unless the complaint is removed as provided in Subsection B below or is transferred as provided in R.S. 13:5206 above.

B. A defendant shall be deemed to have waived his right to appeal unless, within the time allowed for filing an answer to the complaint, he files a written motion seeking removal of the action to the ordinary civil docket of the court in which the complaint is filed, which motion shall be granted forthwith.

C. Upon removal as provided in Subsection B of this Section, a plaintiff shall not be required to pay for additional costs beyond those due under this Part; any such additional costs as may be lawfully assessed shall be paid by the defendant mover; the plaintiff, if judgment is rendered against him, shall not be cast in such additional costs.

Added by Acts 1977, No. 710, §1; Acts 1987, No. 256, §1.



RS 13:5210 - State agencies

§5210. State agencies

The provisions of this Part shall not apply to agencies of the state.

Added by Acts 1977, No. 710, §1.



RS 13:5211 - Clerk's role

§5211. Clerk's role

If oral demand is made or written pleadings are filed, the clerk of the small claims division shall prepare the citation summoning the defendant to answer in accordance with the provisions of Article 4902 of the Louisiana Code of Civil Procedure. The clerk shall send notice to the defendant by certified mail, return receipt requested, or by service through the marshal, constable, or sheriff. In addition, the clerk is authorized to cooperate fully with the parties, which includes answering any questions that the parties may have concerning the small claims procedure, in identification of the proper parties to the suit, and in furnishing general information concerning appropriate evidence for trial. The clerk is neither authorized nor expected to provide legal advice.

Added by Acts 1977, No. 710, §1. Amended by Acts 1979, No. 46, §3, eff. Jan. 1, 1980; Acts 1987, No. 256, §1.



RS 13:5212 - Applicability of Part

§5212. Applicability of Part

The provisions of this Part, except as otherwise specifically provided by Book VIII of the Louisiana Code of Civil Procedure, shall govern and regulate the procedure in proceedings in small claims divisions of city courts.

Acts 1987, No. 256, §1.



RS 13:5231 - Short title

PART XIX. PRESERVATION OF RELIGIOUS FREEDOM ACT

§5231. Short title

This Part shall be known as and may be cited as the "Preservation of Religious Freedom Act".

Acts 2010, No. 793, §1.



RS 13:5232 - Legislative findings

§5232. Legislative findings

The legislature finds and declares that:

(1) Free exercise of religion is a fundamental right of the highest order in this state.

(2) In 1974, this legislature and the people of Louisiana chose to adopt the exact language found in the First Amendment of the Constitution of the United States of America regarding religious free exercise as Article 1, Section 8 of the Constitution of Louisiana.

(3) At the time of adoption of Article 1, Section 8 of the Constitution of Louisiana, the United States Supreme Court interpreted the First Amendment of the Constitution of the United States of America to provide the same level of protection for an action of the government that explicitly burdened religious exercise as for an action that indirectly burdened religious exercise through its effect. In both instances, the government had to show that it had a compelling interest in taking a particular action and that it was taking the action in a way that was least restrictive of a person's right to freely exercise his religious beliefs. This rule was set forth in the case of Sherbert v. Verner, 374 U.S. 398 (1963), among other cases.

(4) It was the intent of the legislature and the people of Louisiana in 1974 to provide that level of protection to its citizens.

(5) In 1990, the United States Supreme Court, in Employment Division v. Smith, 494 U.S. 872 (1990), reduced the protection available to persons in the exercise of their religious beliefs where a law was facially neutral or generally applicable by holding that the government need only give a rational basis for the action and need not supply the least restrictive means to achieve its goal.

(6) The courts of Louisiana have not adopted the standard set forth in Employment Division v. Smith. It was and continues to be the intent of this state that the protections afforded by the Sherbert case apply in Louisiana.

Acts 2010, No. 793, §1.



RS 13:5233 - Free exercise of religion protected

§5233. Free exercise of religion protected

Government shall not substantially burden a person's exercise of religion, even if the burden results from a facially neutral rule or a rule of general applicability, unless it demonstrates that application of the burden to the person is both:

(1) In furtherance of a compelling governmental interest.

(2) The least restrictive means of furthering that compelling governmental interest.

Acts 2010, No. 793, §1.



RS 13:5234 - Definitions

§5234. Definitions

In this Part, unless the context otherwise requires:

(1) "A person" includes an individual and also includes a church, association of churches or other religious order, body or institution which qualifies for exemption from taxation under Section 501(c)(3) or (d) of the Internal Revenue Code of 1986 (Public law 99-514, 26 U.S.C. Section 501).

(2) "Burden" means that the government, directly or indirectly, does any of the following:

(a) Constrains or inhibits conduct or expression mandated by a person's sincerely held religious tenet or belief.

(b) Significantly curtails a person's ability to express adherence to the person's religious faith.

(c) Denies a person a reasonable opportunity to engage in activities which are fundamental to the person's religion.

(d) Compels conduct or expression which violates a tenet or belief of a person's religious faith.

(3) "Compelling state interest" includes the interest of the state to protect the best interest of a child and the health, safety, and welfare of a child.

(4) "Demonstrates" means meeting the burdens of going forward with evidence and persuasion.

(5) "Exercise of religion" means the practice or observance of religion under Article 1, Section 8, of the Constitution of Louisiana and the First Amendment of the Constitution of the United States of America and includes the ability to act or refuse to act in a manner substantially motivated by a sincerely-held religious belief, whether or not the exercise is compulsory or a central part or central requirement of the person's religious belief.

(6) "Government" or "governmental agency" means any of the following:

(a) Any board, commission, court, department, agency, special district, authority, or other entity of the state.

(b) Any political subdivision of this state including any parish, municipality, special district, school board, sheriff, public board, institution, department, commission, district, corporation, agency, court, or authority.

(c) Any other public or governmental body of any kind which is not a state agency.

(d) Any official or other person acting under color of law.

Acts 2010, No. 793, §1.



RS 13:5235 - Exceptions

§5235. Exceptions

A. Nothing in this Part shall be construed to allow any person to cause physical injury to another person.

B. The standards of a compelling governmental interest, as set forth in R.S. 13:5233, shall be satisfied by any penological regulation or rule which is established by a jail or correctional facility to protect the safety and security of incarcerated persons, or staff of, or visitors to the jail or correctional facility, or to maintain order or discipline in the jail or correctional facility.

C. Nothing in this Part shall be construed to authorize any relationship, marital or otherwise, that would violate Article XII, Section 15 of the Constitution of Louisiana.

D. Nothing in this Part shall be construed to authorize the enforcement of any law, rule, or legal code or system established and used or applied in a jurisdiction outside of the states or territories of the United States.

Acts 2010, No. 793, §1.



RS 13:5236 - Applicability

§5236. Applicability

A. This Part applies to all state laws and local ordinances and the implementation of those laws and ordinances, whether statutory or otherwise and whether enacted or adopted before, on or after August 15, 2010.

B. Nothing in this Part shall create or preclude a right of any religious organization to receive funding or other assistance from a government, or of any person to receive government funding for a religious activity.

Acts 2010, No. 793, §1.



RS 13:5237 - Remedies

§5237. Remedies

Subject to the provisions of R.S. 13:5240(C), a person whose religious exercise is being, has been, or is likely to be burdened in violation of this Part may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief, not to include punitive or exemplary damages, without regard to whether the proceeding is brought in the name of the state or by any other person, including but not limited to:

(1) Injunctive relief, protective order, writ of mandamus or prohibition, or declaratory relief to prevent any violation of these provisions.

(2) The actual damages, reasonable attorney fees, and costs.

Acts 2010, No. 793, §1.



RS 13:5238 - Notice

§5238. Notice

A. A person shall not bring an action in court to assert a claim under this Part unless, at least thirty days prior to bringing the action, the person gives written notice to the person burdening their free exercise, and any governmental agency authorizing such act, by certified mail, return receipt requested, informing the person and the agency of all of the following:

(1) The person's free exercise of religion is being, has been, or is about to be substantially burdened by an exercise of the authority of the governmental agency.

(2) A description of the act or refusal to act which is burdening, has burdened or is about to burden the person's free exercise of religion.

(3) The manner in which the exercise of the governmental authority burdens the person's free exercise of religion.

B. Notwithstanding the requirements of Subsection A of this Section, a person may bring an action in court without providing the notice required by Subsection A of this Section if any of the following occur:

(1) The exercise of governmental authority which threatens to substantially burden the person's free exercise of religion is imminent.

(2) The person was not informed and did not otherwise have knowledge of the exercise of the governmental authority in time to reasonably provide notice.

(3) The provision of the notice would delay an action to the extent that the action would be dismissed as untimely.

(4) The claim is asserted as a counterclaim, objection, or defense in a pending proceeding.

Acts 2010, No. 793, §1.



RS 13:5239 - Remediation

§5239. Remediation

Prior to the expiration of the thirty-day period referred to in R.S. 13:5238, an agency which receives notice in accordance with R.S. 13:5238 may remedy the substantial burden on the person's free exercise of religion. A person with respect to whom a substantial burden on the person's free exercise of religion has been cured may not bring an action under this Section or shall dismiss such action if it is already pending.

Acts 2010, No. 793, §1.



RS 13:5240 - Limitations and procedures

§5240. Limitations and procedures

A. Except as stated in Subsection B of this Section, and except as to objections, protective orders or writs of mandamus or prohibition, the provisions of the Louisiana Governmental Claims Act, R.S. 13:5101 through 5108, as applicable, shall apply to an action under this Part.

B. A person shall bring an action to assert a claim for damages under this Part not later than one year after the date the person knew or should have known of the substantial burden on the person's free exercise of religion. Mailing notice under R.S. 13:5238 shall toll the one-year period until the seventy-fifth day after the date on which the notice is mailed.

C. Notwithstanding any other provision of law to the contrary, including R.S. 13:5238 and 5239, the provisions of the Corrections Administrative Remedy Procedure, as provided in R.S. 15:1171 through 1179, and the Prison Litigation Reform Act, as provided in R.S. 15:1181 through 1191, as applicable, shall apply to any action under this Part.

Acts 2010, No. 793, §1.



RS 13:5241 - Fraudulent or frivolous claims

§5241. Fraudulent or frivolous claims

A. Any person found by a court of competent jurisdiction to have abused the protection of this Part by filing a frivolous or fraudulent claim may be assessed the court costs of the governmental entity and may be enjoined from filing further claims under this Part without leave of the court.

B. A "fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party.

C. A "frivolous claim" means a claim which lacks merit under existing law and which cannot be supported by a good faith argument for the extension, modification, or reversal of existing law.

Acts 2010, No. 793, §1.



RS 13:5242 - Construction of Part

§5242. Construction of Part

A. The protections of this Part are in addition to the protections granted by federal law and the state and federal constitutions.

B. This Part shall not affect the grant of benefits or tax exemptions to religious organizations.

C. This Part shall not affect, interpret, or in any way address that portion of the First Amendment to the Constitution of the United States of America or Article 1, Section 8 of the Constitution of Louisiana that prohibits laws respecting the establishment of religion.

Acts 2010, No. 793, §1.



RS 13:5301 - DRUG DIVISIONS

CHAPTER 33. DRUG DIVISIONS

§5301. Purpose

The Legislature of Louisiana recognizes the critical need for criminal justice system programs to reduce the incidence of alcohol and drug use, alcohol and drug addiction, and crimes committed as a result of alcohol and drug use and alcohol and drug addiction. The legislature also recognizes that the problem of alcohol and drug abuse among the citizens of Louisiana is excessive and needs to be addressed and corrected not only for the health and welfare of the citizens of this state, but also because alcohol and drug abuse or dependency has been identified as a contributing factor in the commission of many crimes. It is the intent of the legislature by this Chapter to create a program to facilitate the creation of alcohol and drug treatment divisions in the various district courts of this state.

Acts 1997, No. 1376, §1.



RS 13:5302 - Goals

§5302. Goals

The goals of the alcohol and drug treatment divisions created under this Chapter include the following:

(1) To reduce alcoholism and drug abuse and dependency among offenders.

(2) To reduce criminal recidivism.

(3) To reduce the alcohol- and drug-related workload of the courts.

(4) To increase the personal, familial, and societal accountability of offenders.

(5) To promote effective interaction and use of resources among criminal justice personnel and community agencies.

(6) To reduce the overcrowding of prisons.

Acts 1997, No. 1376, §1.



RS 13:5303 - Definitions

§5303. Definitions

For the purposes of this Chapter:

(1) "Alcohol and drug abuse program" means a program licensed by the state of Louisiana to provide education, prevention, and treatment directed toward achieving the mental and physical restoration of alcohol and drug abusers or addicts.

(2) "Alcohol and drug abuser" means a person whose consumption of alcohol or other drugs, or any combination thereof, interferes with or adversely affects his ability to function socially or economically and endangers the health, safety, and welfare of the abuser and others.

(3) "Alcohol- or drug-related offense" means an alcohol or drug-related offense and also an offense in which alcohol or drug abuse or addiction is determined from the evidence to have been a factor in the commission of the offense.

(4) "Alcoholic or drug addict" means any person who habitually uses alcohol or other drugs to the extent that the person endangers the health, safety, or welfare of that person or any other person or group of persons.

(5) "Conditions of probation" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against that person dismissed in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894.

(6) "Drug division" means the division or divisions of the court to which alcohol- or drug-related offenses are assigned or the employee of the court designated to administer the probation program, as provided by R.S. 13:5304(A).

(7) "Probation" means referral of a defendant who has entered a plea of guilty in a criminal case charging an alcohol or controlled dangerous substance related offense to a supervised probation program as provided in Code of Criminal Procedure Articles 893 and 894.

(8) "Probationer" means a person who has been accepted into a drug division probation program.

(9) "Treatment program" means any governmental agency or other entity which is licensed by the state of Louisiana to provide substance abuse or addiction treatment on a residential or outpatient basis.

Acts 1997, No. 1376, §1.



RS 13:5304 - The drug division probation program

§5304. The drug division probation program

A. Each district court by rule may designate as a drug division one or more divisions to which alcohol- or drug-related offenses are assigned and may establish a probation program to be administered by the presiding judge or judges thereof or by an employee designated by the court.

B. Participation in probation programs shall be subject to the following provisions:

(1) The district attorney may propose to the court that an individual defendant be screened for eligibility as a participant in the drug division probation program if all of the following criteria are satisfied:

(a) The individual is charged with a violation of a statute of this state relating to the use and possession of or possession with intent to distribute any narcotic drugs, coca leaves, marijuana, stimulants, depressants, or hallucinogenic drugs, or where there is a significant relationship between the use of alcohol or drugs, or both, and the crime before the court.

(b) The district attorney has reason to believe that the individual who is charged suffers from alcohol or drug addiction.

(c) It is in the best interest of the community and in the interest of justice to provide the defendant with treatment as opposed to incarceration or other sanctions.

(2) Upon receipt of the proposal provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that he or she may be eligible for enrollment in a court-authorized treatment program through the drug division probation program.

(3) In offering a defendant the opportunity to request treatment, the court shall advise the defendant of the following:

(a) If the defendant is accepted into the drug division probation program, then the defendant must waive the right to a trial. The defendant must enter a plea of guilty to the charge, with the stipulation that sentencing be deferred or that sentence be imposed, but suspended, and the defendant placed on supervised probation under the usual conditions of probation and under certain special conditions of probation related to the completion of such substance abuse treatment programs as are ordered by the court.

(b) If the defendant requests to undergo treatment and is accepted, the defendant will be placed under the supervision of the drug division probation program for a period of not less than twelve months.

(c) During treatment the defendant may be confined in a treatment facility or, at the discretion of the court, the defendant may be released on a probationary basis for treatment or supervised aftercare in the community.

(d) The court may impose any conditions reasonably related to the complete rehabilitation of the defendant.

(e) The defendant shall be required to participate in an alcohol and drug testing program at his own expense, unless the court determines that he is indigent.

(f) If the defendant completes the drug division probation program, and successfully completes all other requirements of his court-ordered probation, the conviction may be set aside and the prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894. If the defendant was sentenced at the time of the entry of the plea of guilty, the successful completion of the drug division probation program and the other requirements of probation will result in his discharge from supervision. If the defendant does not successfully complete the drug division probation program, the judge may revoke the probation and impose sentence, or the judge may revoke the probation and order the defendant to serve the sentence previously imposed and suspended, or the judge may revoke the probation and order the defendant to be committed to the custody of the Department of Public Safety and Corrections and be required to serve a sentence of not more than six months without diminution of sentence in the intensive incarceration program pursuant to R.S. 15:574.4.1, or the court may impose any sanction provided by Code of Criminal Procedure Article 900, and extend probation and order that the defendant continue treatment for an additional period, or both.

(4) The defendant has the right to be represented by counsel at all stages of a criminal prosecution and in any court hearing relating to the drug division probation program. The defendant shall be represented by counsel during the negotiations to determine eligibility to participate in the drug division probation program and shall be represented by counsel at the time of the execution of the probation agreement, and at any hearing to revoke the defendant's probation and discharge him from the program, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

(5) The defendant must agree to the drug division probation program. If the defendant elects to undergo treatment and participate in the drug division probation program, the court shall order an examination of the defendant by one of the court's designated licensed treatment programs. Treatment programs shall possess sufficient experience in working with criminal justice clients with alcohol or drug addictions, or both, and shall be certified and approved by the state of Louisiana. The designated treatment program shall utilize standardized testing and evaluation procedures to determine whether or not the defendant is an appropriate candidate for a treatment program and shall report such findings to the court and the district attorney.

(6) The designated treatment program shall examine the defendant, using standardized testing and evaluation procedures, and shall report to the court and the district attorney the results of the examination and evaluation along with its recommendation as to whether or not the individual is a suitable candidate for the drug division probation program. Only those defendants who suffer from alcoholism or a drug addiction, or both, or who are in danger of becoming dependent on alcohol or drugs and who are likely to be rehabilitated through treatment shall be considered for treatment.

(7) The court shall inform the defendant that the treatment program examiner or district attorney may request that the defendant provide the following information to the court:

(a) Information regarding prior criminal charges.

(b) Education, work experience, and training.

(c) Family history, including residence in the community.

(d) Medical and mental history, including any psychiatric or psychological treatment or counseling.

(e) Any other information reasonably related to the success of the treatment program.

(8) The designated program shall recommend to the court a preliminary length of stay and level of care for the defendant.

(9) Besides the report submitted by the examiner, the judge and district attorney shall consider the following factors in determining whether drug court probation would be in the interests of justice and of benefit to the defendant and the community:

(a) The nature of the crime charged and the circumstances surrounding the crime.

(b) Any special characteristics or circumstances of the defendant.

(c) Whether the defendant is a first-time offender of an alcohol- or drug-related offense, and, if the defendant has previously participated in this or a similar program, the degree of success attained.

(d) Whether there is a probability that the defendant will cooperate with and benefit from probation and treatment through the drug division probation program.

(e) Whether the available drug division probation program is appropriate to meet the needs of the defendant.

(f) The impact of the defendant's probation and treatment upon the community.

(g) Recommendations, if any, of the involved law enforcement agency.

(h) Recommendations, if any, of the victim.

(i) Provisions for and the likelihood of obtaining restitution from the defendant over the course of his probation.

(j) Any mitigating circumstances.

(k) Any other circumstances reasonably related to the individual defendant's case.

(10) In order to be eligible for the drug division probation program, the defendant must satisfy each of the following criteria:

(a) The defendant cannot have any prior felony conviction for any offense defined as a homicide in R.S. 14:29.

(b) The crime before the court cannot be a crime of violence as defined in R.S. 14:2(B) or an offense of domestic abuse battery which is punishable by imprisonment at hard labor as provided in R.S. 14:35.3.

(c) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) cannot be pending against the defendant.

(d) The crime before the court cannot be a charge of driving under the influence of alcohol or any other drug or drugs that resulted in the death of a person.

(10.1) A defendant previously convicted or adjudicated a delinquent for the offense of simple battery shall not be deemed ineligible for the drug division probation program on the sole basis of such status.

(11)(a) The judge shall make the final determination of eligibility. If, based on the examiner's report and the recommendations of the district attorney and the defense counsel, the judge determines that the defendant should be enrolled in the drug division probation program, the court shall accept the defendant's guilty plea and suspend or defer the imposition of sentence and place the defendant on probation under the terms and conditions of the drug division probation program. The court also may impose sentence and suspend the execution thereof, placing the defendant on probation under the terms and conditions of the drug division probation program.

(b) If the judge determines that the defendant is not qualified for enrollment, the judge shall state for the record the reasons for that determination.

(c) A treatment program may petition the court to reject a referral through the drug division probation program if the treatment program administrator deems the defendant to be inappropriate for admission to the treatment program. Additionally, a treatment program may petition the court for immediate discharge of any individual who fails to comply with treatment program rules and treatment expectations or who refuses to constructively engage in the treatment process.

C.(1) The terms of each probation agreement shall be decided by the judge. The defendant must agree to enter the program and sign a probation agreement stating the terms and conditions of his program. The defendant must plead guilty to the charge in order to be eligible for the drug division probation program.

(2) Any probation agreement entered into pursuant to this Section shall include the following:

(a) The terms of the agreement, which shall provide that if the defendant fulfills the obligations of the agreement, as determined by the court, then the criminal charges may be dismissed and the prosecution set aside in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894, or, if the defendant has been sentenced following the plea of guilty, then the successful completion of the drug division probation program may result in the discharge of the defendant from continued supervision.

(b) A waiver by the defendant of the right to trial by jury under the laws and constitution of Louisiana and the United States.

(c) The defendant's full name.

(d) The defendant's full name at the time the complaint was filed, if different from the defendant's current name.

(e) The defendant's sex and date of birth.

(f) The crime before the court.

(g) The date the complaint was filed.

(h) The court in which the agreement was filed.

(i) A stipulation of the facts upon which the charge was based, as agreed to by the defendant and the district attorney.

(j) A provision that the defendant will be required to pay a probation supervision fee.

(k) A provision in cases where applicable that the defendant will be required to pay restitution to the victim.

(l) A provision that once the defendant is receiving treatment as an outpatient or living in a halfway house he will participate in appropriate job training or schooling or seek gainful employment.

(m) A copy of the plea agreement.

(3) A defendant who is placed under the supervision of the drug division probation program shall pay the cost of the treatment program to which he is assigned and the cost of any additional supervision that may be required, to the extent of his financial resources, as determined by the drug division.

(4) If the probationer does not have the financial resources to pay all the related costs of the probation program:

(a) The court, to the extent practicable, shall arrange for the probationer to be assigned to a treatment program funded by the state or federal government.

(b) The court, with the recommendation of the treatment program, may order the probationer to perform supervised work for the benefit of the community in lieu of paying all or a part of the costs relating to his treatment and supervision. The work must be performed for and under the supervising authority of a parish, municipality, or other political subdivision or agency of the state of Louisiana or a charitable organization that renders service to the community or its residents.

D.(1) When appropriate, the imposition or execution of sentence shall be postponed while the defendant is enrolled in the treatment program. As long as the probationer follows the conditions of his agreement, he or she shall remain on probation. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's treatment and the probation officer, may recommend that the drug division take one of the following courses of action:

(a) That the probationer's probation be revoked and the probationer be sentenced because the probationer has not successfully completed the treatment and has violated one or more conditions of probation; or, if already sentenced, that the probation be revoked and the probationer be remanded to the appropriate custodian for service of that sentence.

(b) That the period of probation be extended so that the probationer may continue the program.

(c) That the probationer's conviction be set aside and the prosecution dismissed because the probationer has successfully completed all the conditions of his or her probation and treatment agreement.

(2) The district attorney shall make the final determination on whether to request revocation, extension, or dismissal.

(3)(a) If an individual who has enrolled in a program violates any of the conditions of his probation or his treatment agreement or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefiting from education, treatment, or rehabilitation, the treatment supervisor, probation officer, or the district attorney may move the court for a hearing to determine if the probationer should remain in the program or whether the probation should be revoked and the probationer removed from the program and sentenced or ordered to serve any sentence previously imposed. If at the hearing the moving party can show sufficient proof that the probationer has violated his probation or his treatment agreement and has not shown a willingness to submit to rehabilitation, the probationer may be removed from the program or his treatment agreement may be changed to meet the probationer's specific needs.

(b) If the court finds that the probationer has violated a condition of his or her probation or a provision of his or her probation agreement and that the probationer should be removed from the probation program, then the court may revoke the probation and sentence the individual in accordance with his or her guilty plea or, if the individual has been sentenced and the sentence suspended, order the individual to begin serving the sentence.

(c) If a defendant who has been admitted to the probation program fails to complete the program and is thereafter sentenced to jail time for the offense, he shall be entitled to credit for the time served in any correctional facility in connection with the charge before the court.

(d) At any time and for any appropriate reason, the probationer, his probation officer, the district attorney, or his treatment provider may petition the court to reconsider, suspend, or modify its order for rehabilitation or treatment concerning that probationer.

(e) The burden of proof at all such hearings shall be the burden of proof required to revoke probation as provided by law.

E. The appropriate alcohol and drug treatment program shall report the following changes or conditions to the district attorney at any periodic reporting period specified by the court:

(1) The probationer is changed from an inpatient to an outpatient.

(2) The probationer is transferred to another treatment center or program.

(3) The probationer fails to comply with program rules and treatment expectations.

(4) The probationer refuses to engage constructively in the treatment process.

(5) The probationer terminates his or her participation in the treatment program.

(6) The probationer is rehabilitated or obtains the maximum benefits of rehabilitation or treatment.

F. Upon successful completion of the drug division probation program and its terms and conditions, the judge, after receiving the recommendation from the district attorney, may vacate the judgment of conviction and dismiss the criminal proceedings against the probationer or may discharge the defendant from probation in accordance with the provisions of Code of Criminal Procedure Article 893 or 894.

G. Discharge and dismissal under this Chapter, as provided in Code of Criminal Procedure Articles 893 and 894, shall have the same effect as acquittal, except that the conviction may be considered in order to provide the basis for subsequent prosecution of the party as a multiple offender and shall be considered as an offense for the purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Chapter shall occur only once with respect to any person. Nothing herein shall be construed as a basis for the destruction of records of the arrest and prosecution of the person.

H. Nothing contained in this Chapter shall confer a right or an expectation of a right to treatment for a defendant or offender within the criminal justice system.

I. Each defendant shall contribute to the cost of substance abuse treatment received in the drug treatment program based upon guidelines developed by the drug division.

J. Each judicial district that establishes a drug division shall adopt written policies and guidelines for the implementation of a probation program in accordance with this Chapter. The policies and guidelines shall include provisions concerning the following:

(1) How to examine the defendant initially to determine if he or she is qualified for enrollment.

(2) How to advise the defendant of the program if the court has reason to believe the defendant may suffer from alcohol or drug addiction.

(3) What licensed treatment programs are certified by the court.

K. Each drug division shall develop a method of evaluation so that its effectiveness can be measured. These evaluations shall be compiled annually and transmitted to the judicial administrator of the Supreme Court of Louisiana and shall include information on recidivism reduction on the participants in the program.

L.(1) Except as otherwise provided for by law, the registration and other records of a treatment facility are confidential and shall not be disclosed to any person not connected with the treatment facility or the drug division and district attorney without the consent of the patient.

(2) The provisions of Paragraph (1) of this Subsection shall not restrict the use of patients' records for the purpose of research into the cause and treatment of alcoholism and drug addiction, provided that such information shall not be published in a way that discloses the patient's name and identifying information.

M. No statement, or any information procured therefrom, with respect to the specific offenses with which the defendant is charged, which is made to any probation officer or alcohol and drug treatment worker subsequent to the granting of probation, shall be admissible in any civil or criminal action or proceeding, except a drug division probation revocation proceeding.

N. A record of the fact that an individual has participated in a drug division probation program shall be sent to the office of the attorney general and shall be made available upon request to any district attorney for the purpose of determining if an individual has previously participated in a drug division probation program.

O.(1) The provisions of Code of Criminal Procedure Article 893(A) and (D) which prohibit the court from suspending or deferring the imposition of sentences for violations of the Uniform Controlled Dangerous Substances Law or for violations of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A) shall not apply to prosecutions in drug division probation programs as authorized by this Chapter.

(2) The minimum mandatory sentence provided for in R.S. 14:98(D)(1) and (E)(1), which shall otherwise be imposed without benefit of probation, parole, or suspension of sentence, may be suspended if the offender is prosecuted in a drug division probation program pursuant to the provisions of this Chapter.

Acts 1997, No. 1376, §1; Acts 2003, No. 1053, §1; Acts 2009, No. 182, §1; Acts 2013, No. 388, §1, eff. June 18, 2013; Acts 2013, No. 389, §§3, 5; Acts 2014, No. 337, §1; Acts 2014, No. 604, §1.



RS 13:5305 - Dismissal of certain criminal charges upon completion of drug division probation program

§5305. Dismissal of certain criminal charges upon completion of drug division probation program

A. Notwithstanding any other provision of law to the contrary, as to any person eligible for participation in a drug division program as provided for under the provisions of this Chapter, when it appears that the best interests of the public and of the defendant will be served, with the prior approval of the district attorney, the court may, without entering a judgment of guilt and with the consent of such person, defer proceedings and place him on probation upon such reasonable terms and conditions as may be required by the court and under the provisions of this Chapter.

B. Upon the defendant's violation of any of the terms or conditions of his probation, the court may revoke his probation, enter an adjudication of guilt, and impose sentence upon such person. The entering of the adjudication of guilt shall be retroactive to the date the defendant pled guilty or was convicted under Subsection A of this Section, but the imposition or execution of sentence shall not be retroactive.

C. Upon fulfillment of the terms and conditions of probation imposed in accordance with this Section, the court shall discharge such person and dismiss the proceedings against him.

D. The discharge and dismissal of charges pursuant to this Section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the additional penalties imposed for second or subsequent convictions under R.S. 40:982. The discharge and dismissal of charges pursuant to this Section may occur only once with respect to any person.

Acts 2006, No. 229, §1.



RS 13:5351 - Short title

CHAPTER 33-A. MENTAL HEALTH COURT

TREATMENT PROGRAMS

§5351. Short title

This Chapter shall be known and may be cited as the "Mental Health Court Treatment Act".

Acts 2013, No. 346, §1.



RS 13:5352 - Legislative findings

§5352. Legislative findings

A. The Legislature of Louisiana recognizes that a significant percentage of criminal defendants have a diagnosable mental illness.

B. The legislature further recognizes that such mental illnesses tend to have a negative effect on the criminal justice system in the state of Louisiana.

C. The legislature further recognizes that mental illness and substance abuse issues co-occur in a substantial percentage of criminal defendants.

D. The legislature further recognizes the critical need for a program within the criminal justice system designed to reduce the number of defendants with either mental illness issues or co-occurring mental illness and substance abuse issues.

E. Such programs would also seek to address recidivism percentages among criminal defendants dealing with both mental illness and co-occurring mental illness and substance abuse issues thus reducing the incidence of crimes committed as a result of mental illness and co-occurring mental illness and substance abuse issues.

F. It is therefore the intent of the Legislature of Louisiana to provide for the creation of specialized mental health courts with the necessary flexibility to address the issues of criminal defendants with either mental illness or co-occurring mental illness and substance abuse issues.

Acts 2013, No. 346, §1.



RS 13:5353 - Definitions

§5353. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Co-occurring mental health and substance abuse court program" means a program that, through the participation of professionals with training and experience in treating persons with mental illness issues and co-occurring mental illness and substance abuse issues, addresses the needs of criminal defendants with either mental illness or co-occurring mental health and substance abuse issues.

(2) "Mental health court" or "mental health court program" means a structured judicial intervention process for mental health treatment of eligible criminal defendants that includes mental health court professionals, local social programs, and intensive judicial monitoring in support of such defendants.

(3) "Mental health court professional" means a member of the mental health court team, including but not limited to a judge, prosecutor, defense attorney, probation officer, coordinator, treatment provider, behavioral health advocate, or case manager.

(4) "Post-adjudicatory mental health court program" means a program in which the defendant has pled guilty or has been convicted and the defendant then agrees, with consent of the prosecution, to enter a mental health court program as part of the defendant's criminal sentence.

Acts 2013, No. 346, §1.



RS 13:5354 - Authorization

§5354. Authorization

Each district court by rule may designate one or more divisions to preside over a mental health treatment court program to which alcohol- or drug-related offenses are assigned, and may establish a program to be administered by the presiding judge or judges thereof or by an employee designated by the court. The judicial district is authorized to provide funding for any expenses related to the administration and operation of such a mental health court treatment program.

Acts 2013, No. 346, §1.



RS 13:5355 - Eligibility and exclusion

§5355. Eligibility and exclusion

A. A criminal defendant may be admitted to a mental health court program if all of the following criteria are met:

(1) A diagnosis by a qualified mental health professional of mental illness or co-occurring mental illness and substance abuse.

(2) Consent of the prosecutor and the court assigned to the criminal defendant's case.

(3) Consent of the defendant.

B. A criminal defendant may be excluded from a mental health court program if any of the following occurs:

(1) The defendant fails to demonstrate a willingness to participate in a recommended mental health court program.

(2) The criminal defendant has, within the previous ten years not including incarceration time, been convicted of any one of the following enumerated crimes:

(a) First or second degree murder.

(b) Aggravated or criminal sexual assault, including sexual assault of a child.

(c) Armed robbery.

(d) Arson.

(e) Stalking.

(f) Any crimes of violence involving the discharge of a firearm.

Acts 2013, No. 346, §1.



RS 13:5356 - Procedure; screening and assessment

§5356. Procedure; screening and assessment

A.(1) The court shall require an eligibility screening and an assessment of the defendant.

(2) If a valid assessment related to the present charge pending against the defendant has been completed within the previous sixty days, the eligibility and assessment need not be ordered.

B. When appropriate, the imposition of execution of sentence shall be postponed while the defendant is enrolled in the treatment program. As long as the defendant complies with the conditions of his agreement, he shall remain on probation. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's treatment and the probation officer, may recommend that the mental health division take one of the following courses of action:

(1) That the probationer's probation be revoked and the probationer be sentenced if the probationer has not successfully completed the treatment or has violated one or more of the conditions of his probation; or, if already sentenced, that the probation be revoked and the probationer be remanded to the appropriate custodian for service of that sentence.

(2) That the period of probation be extended so that the probationer may continue the program.

(3) That the probationer's conviction be set aside and the prosecution dismissed if the probationer has successfully completed all the conditions of his probation and his treatment agreement. The district attorney shall make the final determination as to whether to request revocation, extension or dismissal.

C. The judge shall inform the defendant that if the defendant fails to meet the requirements of the mental health court treatment program, eligibility to participate in the program may be revoked. Such revocation would result in the defendant being sentenced.

D. The defendant shall execute a written document which shall contain all of the following criteria:

(1) An agreement to participate in the mental health court treatment program.

(2) An agreement to all terms and conditions of the program, including but not limited to the possibility of sanctions or incarceration for failing to abide by or comply with the terms of the program.

E.(1) The court may order a defendant enrolled in a program authorized by this Chapter to complete mental health or substance abuse treatment in an outpatient, inpatient, residential, or jail-based custodial treatment program.

(2) Any period of time a defendant shall serve in a jail-based treatment program may not be reduced by the accumulation of good time or other credits.

F. The mental health court program may include a regimen of graduated requirements and rewards and sanctions, including but not limited to the following:

(1) Fines.

(2) Fees.

(3) Costs.

(4) Restitution.

(5) Incarceration of not more than one hundred eighty days.

(6) Individual and group therapy.

(7) Medication.

(8) Supervision of progress.

(9) Educational or vocational counseling, as appropriate.

(10) Any other reasonable requirements necessary to complete the mental health court program.

Acts 2013, No. 346, §1.



RS 13:5357 - Mental health and substance abuse treatment

§5357. Mental health and substance abuse treatment

A. The mental health court program may maintain or collaborate with a network of mental health treatment programs and, if the defendant has co-occurring mental illness and substance abuse issues, a network of treatment programs dealing with co-occurring mental illness and substance abuse treatment programs, representing a continuum of treatment options commensurate with the needs of defendants and in accordance with available resources. The mental health court program may designate a court liaison to monitor the progress of defendants in their assigned treatment programs on behalf of the court.

B. Any mental illness or substance abuse treatment to which defendants are referred shall be licensed by the state and shall be in compliance with all rules governing such programs operating within the state of Louisiana.

C. The mental health court program may, at its discretion, employ additional services or interventions, as it deems necessary on a case-by-case basis.

Acts 2013, No. 346, §1.



RS 13:5358 - Violation; sanctions; dismissal; discharge of criminal charges

§5358. Violation; sanctions; dismissal; discharge of criminal charges

A. Violations by the defendant. (1) If a court finds, from the evidence presented, including but not limited to the reports or proffers of proof from the mental health court professionals that any of the conditions set forth in Paragraph (2) of this Subsection are met, sanctions may be imposed.

(2)(a) The defendant is not performing satisfactorily in the assigned program.

(b) The defendant is not benefitting from education, treatment, or rehabilitation.

(c) The defendant has engaged in criminal conduct rendering the defendant unsuitable for continuing participation in the program.

(d) The defendant has otherwise violated the terms and conditions of the program or of the defendant's sentence.

(e) The defendant is for any reason unable to continue participation in the program.

B. Sanctions. The court may impose reasonable sanctions under prior written agreement of the defendant, including but not limited to imprisonment or dismissal of the defendant from participation in the program.

C.(1) Dismissal from the program. If an individual who has enrolled in a mental health court program violates any of the conditions of his probation or his treatment agreement or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefitting from education, treatment, or rehabilitation, the treatment supervisor, probation officer, or the district attorney may move the court to dismiss the individual from the mental health court program.

(2) If the court dismisses the defendant from the mental health court program, the defendant shall be provided with the specific reasons for his dismissal from the program.

D. Discharge from criminal charges. Upon successful completion of the terms and conditions of the program, the court may do any of the following:

(1) The court may dismiss the original criminal charges against the defendant.

(2) The court may successfully terminate the original sentence of the defendant.

(3) The court may otherwise discharge the defendant from the program or from any further proceedings against the defendant as may be pending in the original criminal matter.

Acts 2013, No. 346, §1.



RS 13:5361 - Short title

CHAPTER 33-B. VETERANS COURT PROGRAM

§5361. Short title

This Chapter shall be known and may be cited as the "Veterans Court Program Treatment Act".

Acts 2014, No. 716, §1.



RS 13:5362 - Purpose

§5362. Purpose

The Legislature of Louisiana recognizes that there is a critical need for criminal justice system programs to assist veterans in order to reduce the incidence of alcohol and drug use, alcohol and drug addiction, and crimes committed by veterans as a result of alcohol and drug use and alcohol and drug addiction. There is also a need for programs to assist veterans with mental health issues, including mental health diagnoses and undiagnosed mental illnesses. Moreover, many veterans suffer from co-occurring disorders of substance abuse and mental illness. These problems can cause veterans to have involvement with the criminal justice system. Therefore, it is the intent of the Legislature of Louisiana to create specialized court programs in the various districts of this state called "Veterans Court programs" to assist veterans in overcoming these issues, as they impact veterans, the criminal justice system, and society at large. The goal of these programs will be to reduce recidivism among veterans and to provide those who have served this country with the assistance that they need and deserve.

Acts 2014, No. 716, §1.



RS 13:5363 - Goals

§5363. Goals

The goals of the Veterans Court program divisions created under this Chapter include the following:

(1) To reduce drug abuse and alcoholism and dependency among offenders.

(2) To reduce the alcohol and drug-related workload of the courts.

(3) To reduce criminal recidivism.

(4) To diagnose undiagnosed mental health problems and to assist in the care and treatment of diagnosed mental health illnesses.

(5) To increase the personal, familial, and societal accountability of offenders.

(6) To reduce prison overcrowding.

(7) To provide employment and job training for veterans in partnership with the Louisiana Workforce Commission, any technical college or vocational school, or other institute of higher learning.

(8) To provide housing assistance for homeless veterans in partnership with state, local, and federal housing authorities and nonprofit organizations.

(9) To provide benefits counseling from parish service officers in partnership with the Louisiana Department of Veterans Affairs.

Acts 2014, No. 716, §1.



RS 13:5364 - Definitions

§5364. Definitions

For the purposes of this Chapter:

(1) "Veteran" means a former or current member of the United States Armed Forces or organized militia of the several states and territories, including but not limited to a member of the Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, Air National Guard, Reserves, State Guard, or a commissioned officer of the Public Health Service, Environmental Science Services Administration, or National Oceanic and Atmospheric Administration, or its predecessor, the United States Coast and Geodetic Survey.

(2) "Veterans Court program" means a program that has all of the following essential characteristics:

(a) The integration of health care, education, and housing assistance, as well as employment, job training, disability compensation counseling, and other rehabilitative services in the processing of cases in the criminal justice system.

(b) Early identification and prompt placement of eligible participants in the program, whereby they become program participants.

(c) The use of nonadversarial approach involving prosecutors and defense attorneys to promote public safety and protect the due process rights of program participants.

(d) Access to continuum of alcohol, controlled substance, mental health, suicide assessment, intervention, treatment and management, and other related treatment and rehabilitative services.

(e) Careful monitoring of treatment and services provided to program participants.

(f) A coordinated strategy to govern program responses to participants' compliance.

(g) Ongoing judicial interaction with program participants.

(h) Monitoring and evaluation of program goals and effectiveness.

(i) Continuing interdisciplinary education to promote effective program planning, implementation, and operations.

(j) Development of partnerships with public agencies and community organizations, including but not limited to the Louisiana Department of Veterans Affairs, the Louisiana Workforce Commission, the United States Department of Veterans Affairs, and any other local, state or federal agency or organization that can provide assistance to participants.

(2) "Veteran" means a former or current member of the United States Armed Forces or organized militia of the several states and territories, including but not limited to a member of the Army, Navy, Air Force, Marine Corps, Coast Guard, National Guard, Air National Guard, Reserves, State Guard, or a commissioned officer of the Public Health Service, Environmental Science Services Administration, or National Oceanic and Atmospheric Administration, or its predecessor, the U.S. Coast and Geodetic Survey.

Acts 2014, No. 716, §1.



RS 13:5365 - Eligibility, process

§5365. Eligibility, process

A. Proof of a defendant's military service must be submitted to the court in which the criminal case is pending, and may be in any form the court determines to be appropriate, including but not limited to the illustrative examples detailed in this Section. If the defendant was discharged from regular active duty after January 1, 1950, proof of military service may consist of a DD Form 214 or its functional equivalent. If the defendant served in the military before January 1, 1950, proof of military service may consist of a discharge form, including a WD AGO 53, WD AGO 55, WD AGO 53-55, NAVPERS 553, NAVMC 78PD, and the NAVCG553. If the defendant was discharged from the Army or Air Force National Guard, he may submit NGB Form 22, Report of Separation and Record of Service, or NGB Form 23, or its equivalent. If currently serving in the military, the defendant may provide an original statement of service signed by or at the direction of the adjutant, personnel officer, or commander of the defendant's unit or superior officer within the defendant's chain of command which identifies the defendant and his social security number. The statement must provide at a minimum the date of entry on his current service period and the duration of service.

B. The court must make a determination on the record in the docketed criminal case that the defendant is an eligible veteran for him to be enrolled as a program participant in a Veterans Court program.

Acts 2014, No. 716, §1.



RS 13:5366 - The Veterans Court program

§5366. The Veterans Court program

A. Each district court by rule may designate as a Veterans Court program one or more divisions of the district court to which veterans are assigned and may establish a probation program to be administered by the presiding judge or judges thereof or by an employee designated by the court.

B. Participation in probation programs shall be subject to the following provisions:

(1) The district attorney may propose to the court that an individual defendant be screened for eligibility as a participant in the Veterans Court program if all of the following criteria are satisfied:

(a) The individual is charged with a violation of a statute of this state, either a felony or misdemeanor, and is determined to be a veteran as defined in R.S. 13:5364.

(b) The district attorney has reason to believe that the individual who is charged could benefit by the Veterans Court program.

(c) The district attorney has reason to believe that it is in the best interest of the community and in the interest of justice to provide the defendant with treatment as opposed to incarceration or other sanctions.

(2) Upon receipt of the proposal provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that he may be eligible for enrollment in a court-authorized treatment program through the Veterans Court program.

(3)(a) If the defendant requests to undergo treatment and is accepted into the Veterans Court program, the defendant will be placed under the supervision of the Veterans Court program for the period of not less than twelve months.

(b) During the treatment the defendant may be confined in a treatment facility or, at the discretion of the court, the defendant may be released on a probationary basis for treatment or supervised aftercare in the community.

(c) The court may impose any conditions reasonably related to the complete rehabilitation of the defendant.

(d) The defendant shall be required to participate in any court-ordered alcohol and drug testing program at his own expense, unless the court determines that he is indigent.

(e) If the defendant completes the Veterans Court program, and has successfully completed all other requirements of his court-ordered probation, the conviction may be set aside and the prosecution dismissed in accordance with the provision of the Code of Criminal Procedure Articles 893 and 894. A defendant's successful completion of the Veterans Court program and the other requirements of probation may result in his discharge from supervision. If the defendant does not successfully complete the Veterans Court program, the judge may revoke the probation and impose sentence, or the judge may revoke the probation and order the defendant to serve the sentence previously imposed and suspended, or the judge may revoke the probation and order the defendant to be committed to the custody of the Department of Public Safety and Corrections and be required to serve a sentence of not more than six months without diminution of sentence in the intensive incarceration program pursuant to R.S. 15:574.4.4 and 574.5, then to be returned to the regular Veterans Court docket, or the court may impose any sanction provided by Code of Criminal Procedure Article 900, and extend probation and order that the defendant continue treatment for an additional period, or both.

(4) The defendant has the right to be represented by counsel at all stages of a criminal prosecution and in any court hearing relating to the Veterans Court program. The defendant shall be represented by counsel during the negotiations to determine eligibility to participate in the Veterans Court program and shall be represented by counsel at the time of the execution of the probation agreement, and at any hearing to revoke the defendant's probation and discharge him from the program, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

(5) The defendant must agree to the Veterans Court program. If the defendant elects to undergo treatment and participate in the Veterans Court program, the court shall order an examination of the defendant by one of the court's designated licensed treatment programs. Treatment programs shall possess sufficient experience in working with criminal justice participants with alcohol or drug addictions, mental health problems, or all of these matters, and shall be certified and approved by the state of Louisiana or the United States Department of Veterans Affairs. The designated treatment program shall utilize standardized testing and evaluation procedures to determine whether or not the defendant is an appropriate candidate for a treatment program and shall report such findings to the court and the district attorney.

(6) The treatment program examiner or district attorney may request that the defendant provide the following information to the court:

(a) Information regarding prior criminal charges.

(b) Education, work experience, and training.

(c) Family history, including residence in the community.

(d) Medical and mental history, including any psychiatric or psychological treatment or counseling.

(e) Any other information reasonably related to the success of the treatment program.

(7) The designated program shall recommend to the court a preliminary length of stay and level of care for the defendant.

(8) In addition to the report submitted by the examiner, the judge and district attorney shall consider the following factors in determining whether the Veterans Court program would be in the interest of justice and of benefit to the defendant and the community:

(a) The nature of the crime charged and the circumstances surrounding the crime.

(b) Any special characteristics or circumstances of the defendant.

(c) Whether the defendant is a first-time offender, and, if the defendant has previously participated in this or a similar program, the degree of success attained.

(d) Whether there is a probability that the defendant will cooperate with and benefit from probation and treatment through the Veterans Court program.

(e) Whether the available Veterans Court program is appropriate to meet the needs of the defendant.

(f) The impact of the defendant's probation and treatment upon the community.

(g) Recommendations, if any, of the involved law enforcement agency.

(h) Recommendations, if any, of the victim.

(i) Provisions for and the likelihood of obtaining restitution from the defendant over the course of his probation.

(j) Any mitigating circumstances.

(k) Any other circumstances reasonably related to the individual defendant's case.

(9) In order to be eligible for the Veterans Court program, the defendant must satisfy each of the following criteria:

(a) The defendant cannot have any prior felony convictions for any offenses defined as crimes of violence in R.S. 14:2(B).

(b) The crime before the court cannot be a crime of violence as defined in R.S. 14:2(B).

(c) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) cannot be pending against the defendant.

(d) The crime before the court cannot be a charge of driving under the influence of alcohol or any other drug or drugs that resulted in the death of a person.

(10) A defendant previously convicted or adjudicated a delinquent for the offense of simple battery shall not be deemed ineligible for the Veterans Court program on the sole basis of such status.

(11)(a) The judge shall make the final determination of eligibility. If, based on the examiner's report and the recommendations of the district attorney and the defense counsel, the judge determines that the defendant should be enrolled in the Veterans Court program, the court shall accept the defendant's guilty plea, suspend or defer the imposition of sentence, and place the defendant on probation under the terms and conditions of the Veterans Court program. The court also may impose sentence and suspend the execution thereof, placing the defendant on probation under the terms and conditions of the Veterans Court program.

(b) If the judge determines that the defendant is not qualified for enrollment, the judge may state for the record the reasons for that determination.

(c) A Veterans Court program team or staff may petition the court to reject a referral to the Veterans Court program if the Veterans Court program team or staff deems the defendant to be inappropriate for admission to the Veterans Court program. Additionally, a Veterans Court program team or staff may petition the court for immediate discharge of any individual who fails to comply with Veterans Court program rules and treatment expectations or who refuses to constructively engage in the treatment process.

C.(1) In offering a defendant the opportunity to request treatment, the court shall advise the defendant of the following at the time of the guilty plea:

(a) If the defendant is accepted into the Veterans Court program, then the defendant must waive the right to a trial. The defendant must enter a plea of guilty to the charge, with the stipulation that sentencing be deferred or that sentence be imposed, but suspended, and the defendant placed on supervised probation under the usual conditions of probation and under certain special conditions of probation related to the completion of such treatment programs as are ordered by the court. During participation in the program, the defendant will be subject to nonadversarially determined sanctions. All adversarial hearings will occur during probation violation hearings.

(b) The terms of each probation agreement shall be decided by the judge. The defendant must agree to enter the program and sign a probation agreement stating the terms and conditions of his program. The defendant must plead guilty to the charge in order to be eligible for the Veterans Court program.

(2) Any probation agreement entered into pursuant to this Section shall include the following:

(a) The terms of the agreement, which shall provide that if the defendant fulfills the obligations of the agreement, as determined by the court, then the criminal charges may be dismissed and the prosecution set aside in accordance with the provisions of Code of Criminal Procedure Articles 893 and 894, or, if the defendant has been sentenced following the plea of guilty, then the successful completion of the Veterans Court program may result in the discharge of the defendant from continued supervision.

(b) A waiver by the defendant of the right to trial by jury under the laws and constitutions of Louisiana and the United States.

(c) The defendant's full name.

(d) The defendant's full name at the time the complaint was filed, if different from the defendant's current name.

(e) The defendant's sex and date of birth.

(f) The crime before the court.

(g) The date the complaint was filed.

(h) The court in which the agreement was filed.

(i) A stipulation of the facts upon which the charge was based, as agreed to by the defendant and the district attorney.

(j) A provision that the defendant may be required to pay a probation supervision fee if ordered by the court.

(k) A provision, in cases where applicable, that the defendant may be required to pay restitution to the victim.

(l) A provision, that once the defendant is receiving treatment as an outpatient or living in a halfway house, he will participate in appropriate job training or schooling or seek gainful employment if ordered by the court.

(m) A copy of the plea agreement.

(3) To the extent of his financial resources, a defendant who is placed under the supervision of the Veterans Court program may be required to pay a portion of or the entire cost of the treatment program to which he is assigned and the cost of any additional supervision that may be required, as determined by the Veterans Court program.

(4) If the probationer does not have the financial resources to pay all the related costs of the probation program:

(a) The court, to the extent practicable, shall arrange for the probationer to be assigned to a treatment program funded by the state or federal government.

(b) The court, with the recommendation of the treatment program, may order the probationer to perform supervised work for the benefit of the community in lieu of paying all or a part of the costs relating to his treatment and supervision. The work must be performed for and under the supervising authority of a parish, municipality, or other political subdivision or agency of the state of Louisiana or a charitable organization that renders service to the community or its residents.

(c) Any and all fees may be waived at the discretion of the court.

D.(1) When appropriate, the imposition or execution of sentence shall be postponed while the defendant is enrolled in the treatment program. As long as the probationer follows the conditions of his agreement, he shall remain on probation. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's treatment and the probation officer, may recommend that the court take one of the following courses of action:

(a) Revoke the probationer's probation and sentence the probationer because he has not successfully completed the treatment and has violated one or more conditions of probation; or, if the probationer has already been sentenced, revoke the probation and remand the probationer to the appropriate custodian for service of that sentence.

(b) Extend the period of probation so that the probationer may continue the program.

(c) Set aside the probationer's conviction and dismiss the prosecution because the probationer has successfully completed all the conditions of his probation and treatment agreement.

(2) The district attorney shall make the final determination on whether to request revocation, extension, or dismissal.

(3)(a) If an individual who has enrolled in a program violates any of the conditions of his probation or his treatment agreement or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefitting from education, treatment, or rehabilitation, the treatment supervisor, probation officer, or the district attorney may move the court for a hearing to determine if the probationer should remain in the program or whether the probation should be revoked and the probationer removed from the program and sentenced or ordered to serve any sentence previously imposed. If at the hearing the moving party can show sufficient proof that the probationer has violated his probation or his treatment agreement and has not shown a willingness to submit to rehabilitation, the probationer may be removed from the program or his treatment agreement may be changed to meet the probationer's specific needs.

(b) If the court finds that the probationer has violated a condition of his probation or a provision of his probation agreement and that the probationer should be removed from the probation program, then the court may revoke the probation and sentence the individual in accordance with his guilty plea or, if the individual has been sentenced and the sentence suspended, order the individual to begin serving the sentence.

(c) If a defendant who has been admitted to the probation program fails to complete the program and is thereafter sentenced to jail time for the offense, he shall be entitled to credit for the time served in any correctional facility in connection with the charge before the court.

(d) At any time and for any appropriate reason, the probationer, his probation officer, the district attorney, or his treatment provider may petition the court to reconsider, suspend, or modify its order for rehabilitation or treatment concerning that probationer.

(e) The burden of proof at all such hearings shall be the burden of proof required to revoke probation as provided by law.

E. The appropriate treatment program shall report the following changes or conditions to the district attorney at any periodic reporting period specified by the court:

(1) The probationer is changed from an inpatient to an outpatient.

(2) The probationer is transferred to another treatment center or program.

(3) The probationer fails to comply with program rules and treatment expectations.

(4) The probationer refuses to engage constructively in the treatment process.

(5) The probationer terminates his participation in the treatment program.

(6) The probationer is rehabilitated or has obtained the maximum benefits of rehabilitation or treatment.

F. Upon successful completion of the Veterans Court program and its terms and conditions, the judge, after receiving the recommendation from the district attorney, may vacate the judgment of conviction and dismiss the criminal proceedings against the probationer or may discharge the defendant from probation in accordance with the provisions of Code of Criminal Procedure Articles 893 or 894.

G. Discharge and dismissal under this Chapter, as provided in Code of Criminal Procedure Articles 893 and 894, shall have the same effect as an acquittal, except that the conviction may be considered in order to provide the basis for subsequent prosecution of the party as a multiple offender and shall be considered as an offense for the purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Chapter shall occur only once with respect to any person. Nothing herein shall be construed as a basis for the destruction of records of the arrest and prosecution of the person.

H. Nothing contained in this Chapter shall confer a right or an expectation of a right to treatment for a defendant or offender within the criminal justice system.

I. Each defendant shall contribute to the cost of any treatment received in the Veterans Court program based upon guidelines developed by the Veterans Court program. Any and all fees may be waived at the discretion of the court.

J. Each judicial district that establishes a Veterans Court probation program shall adopt written policies and guidelines for the implementation of a probation program in accordance with this Chapter. The policies and guidelines shall include provisions concerning the following:

(1) How to examine the defendant initially to determine if he is qualified for enrollment.

(2) How to advise the defendant of the program if the court has reason to believe the defendant may suffer from alcohol or drug addiction or mental health problems or illnesses.

(3) What licensed treatment programs are certified by the court.

K. Each Veterans Court program shall develop a method of evaluation so that its effectiveness can be measured. These evaluations shall be compiled annually and transmitted to the judicial administrator of the Supreme Court of Louisiana.

L.(1) Except as otherwise provided for by law, the registration and other records of a treatment facility are confidential and shall not be disclosed to any person not connected with the treatment facility or the Veterans Court program and district attorney without the consent of the patient.

(2) The provisions of Paragraph (1) of this Subsection shall not restrict the use of patients' records for the purpose of research into the cause and treatment of alcoholism and drug addiction and mental health illnesses, provided that such information shall not be published in a way that discloses the patient's name and identifying information.

M. No statement, or any information procured therefrom, with respect to the specific offenses with which the defendant is charged, which is made to any probation officer or program treatment worker subsequent to the granting of probation, shall be admissible in any civil or criminal action or proceeding, except a Veterans Court program probation revocation proceeding.

N. A record of the fact that an individual has participated in a Veterans Court program shall be sent to the office of the attorney general and shall be made available upon request to any district attorney for the purpose of determining if an individual has previously participated in a Veterans Court program.

O.(1) The provisions of Code of Criminal Procedure Article 893(A) and (D) which prohibit the court from suspending or deferring the imposition of sentences for violations of the Uniform Controlled Dangerous Substances Law or for violations of R.S. 40:966(A), 967(A), 968(A), 969(A), or 970(A) shall not apply to prosecutions in Veterans Court programs as authorized by this Chapter.

(2) The minimum mandatory sentence provided for in R.S. 14:98(D)(1) and (E)(1), which shall otherwise be imposed without benefit of probation, parole, or suspension of sentence, may be suspended if the offender is prosecuted in a Veterans Court program pursuant to the provisions of this Chapter.

Acts 2014, No. 716, §1.



RS 13:5367 - Additional veteran indicator documents

§5367. Additional veteran indicator documents

In addition to the documents used to verify veteran status referred to in R.S. 13:5365(A), the following documents may be used to establish veteran status:

(1) DD-2 US Uniformed Services Identification Card.

(2) DD-214 Report of Separation.

(3) DD-217 Discharge Certificate.

(4) DD-256A Honorable Discharge Certificate.

(5) DD-256AF Honorable Discharge Certificate.

(6) DD-256CG Honorable Discharge Certificate.

(7) DD-256MC Honorable Discharge Certificate.

(8) DD-256N Honorable Discharge Certificate.

(9) DD-257A General Discharge Certificate.

(10) DD-257AF General Discharge Certificate.

(11) DD-257CG General Discharge Certificate.

(12) DD-257MC General Discharge Certificate.

(13) DD-257N General Discharge Certificate.

(14) DD-303 Certificate in Lieu of Lost or Destroyed Discharge.

(15) DD-303AF Certificate in Lieu of Lost or Destroyed Discharge.

(16) DD-303CG Certificate in Lieu of Lost or Destroyed Discharge.

(17) DD-303MC Certificate in Lieu of Lost or Destroyed Discharge.

(18) DD-303N Certificate in Lieu of Lost or Destroyed Discharge.

(19) AGO-525 Discharge Certificate.

(20) AGO-755 Discharge Certificate.

(21) AGO-01252 Discharge Certificate.

(22) AGO-01254 Discharge Certificate.

(23) AGO-01502 Discharge Certificate.

(24) Bureau of Investigation No. 6 Discharge Certificate.

(25) Bureau of Investigation No 53 Discharge Certificate.

(26) Bureau of Investigation No 118 Discharge Certificate.

(27) Bureau of Investigation No 213 Discharge Certificate.

(28) NAVCG-2510 Honorable Discharge, U.S. Coast Guard.

(29) NAVMC-455 U.S. Marine Corps Certificate of Service, In Lieu of Lost or Destroyed Discharge Certificate.

(30) NAVMC-70-PD Honorable Discharge, U.S. Marine Corps.

(31) NAVMC-78-PD U.S. Marine Corps Report of Separation.

(32) NMC-258 A&I Discharge Certificate.

(33) NMC-2571 A&I Honorable Discharge, U.S. Marine Corps.

(34) NAVPERS-563 Navy Discharge-Notice of Separation from U.S. Naval Service.

(35) NAVPERS-566 Standard Statement of Service.

(36) NAVPERS-660 Honorable Discharge from U.S. Navy.

(37) NAVPERS-661 Certificate of Discharge, U.S. Naval Service.

(38) NAVPERS-663B Discharge Certificate.

(39) WD AGO-53-58 Enlisted Record and Report of Separation General Discharge.

(40) WD AGO-53-90 Certificate of Service.

(41) WD AGO-53-98 Military Record and Report of Separation Certificate of Service.

(42) WD AGO-280 Certificate of Service, AVS.

(43) WD AGO-525 Honorable Discharge from the United States Army.

(44) WD AGO-755 Honorable Discharge, Women's Army Auxiliary Corps.

(45) WD AGO-0729 Honorable Discharge from Army of the United States of America.

(46) WD AGO-01502 Certificate in Lieu of Lost or Destroyed Discharge Certificate.

(47) WD AGO-01504 Discharge Certificate.

Acts 2014, No. 716, §1.



RS 13:5401 - District courts; reentry courts; subject matter

CHAPTER 34. REENTRY COURTS

§5401. District courts; reentry courts; subject matter

A. The district courts as enumerated in Subsection C of this Section, by rule, adopted by a majority vote of the judges sitting en banc, may assign a certain division of the court as a reentry division of court. The reentry division of court shall establish a workforce development sentencing program, which shall establish guidelines for the issuance of sentences providing inmate rehabilitation and workforce development. The reentry division of court and sentencing program shall work in conjunction with the Louisiana Workforce Commission and all efforts shall be coordinated and consistent with the provisions of R.S. 23:1 et seq.

B. Participation in the workforce development sentencing program as authorized by the provisions of this Section shall be subject to the following provisions:

(1) The court may recommend that a defendant participate in the workforce development sentencing program if all of the following criteria are satisfied:

(a) The defendant meets the eligibility requirements for participation in the Offender Rehabilitation and Workforce Development Program as provided for in R.S. 15:1199.7.

(b) The court determines that it is in the best interest of the community and in the interest of justice that the defendant be sentenced to the Offender Rehabilitation and Workforce Development Program.

(c) The defendant is not sentenced to a term of incarceration which exceeds ten years.

(d) The defendant shall not have any prior felony convictions for any offenses defined as a sex offense in R.S. 15:541.

(e) The crime before the court shall not be a crime of violence as defined in R.S. 14:2(B), including domestic violence.

(f) The defendant cannot be sentenced as a multiple offender in the present charge pursuant to R.S. 15:529.1.

(g) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) shall not be pending against the defendant.

(h) The crime before the court shall not be a charge of any crime that resulted in the death of a person.

(2) Upon a determination that the defendant meets the eligibility criteria provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that he may be eligible for enrollment in the workforce development sentencing program.

(3) In offering a defendant the opportunity to request the program, the court shall advise the defendant of the following:

(a) If the defendant is eligible to participate in the workforce development sentencing program, the defendant shall waive the right to a trial. The defendant shall enter a plea of guilty to the charge, with the stipulation that the defendant shall be sentenced to custody of the Department of Public Safety and Corrections to participate in the Offender Rehabilitation and Workforce Development Program and after successful completion of that program, he may petition the court to be placed on intensive reentry supervision by the court.

(b) The court may impose any conditions reasonably related to the rehabilitation of the defendant, including ordering the defendant to participate and complete a substance abuse treatment program.

(4) The defendant has the right to be represented by counsel at all stages of a criminal prosecution. The defendant shall be represented by counsel during the determination of eligibility to participate in the workforce development sentencing program at the time of the execution of the sentencing agreement and at any subsequent probation revocation hearing to discharge him, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

(5) The defendant shall agree to participation in the workforce development sentencing program.

(6) The judge shall consider the following factors in determining whether workforce development sentencing is in the interest of justice and of benefit to the defendant and the community:

(a) The nature of the crime charged and the circumstances surrounding the crime.

(b) Any special characteristics or circumstances of the defendant.

(c) Whether there is a probability that the defendant will cooperate with and benefit from the workforce development sentencing program.

(d) Whether the available workforce development sentencing program is appropriate to meet the needs of the defendant.

(e) The impact of the defendant's sentencing upon the community.

(f) Recommendations, if any, of the district attorney.

(g) Recommendations, if any, of the involved law enforcement agency.

(h) Recommendations, if any, of the victim.

(i) Provisions for and the likelihood of obtaining restitution from the defendant.

(j) Any mitigating circumstances.

(k) Any other circumstances reasonably related to the defendant's case.

(7)(a) If the judge determines that the defendant shall be enrolled in the workforce development sentencing program, the court shall accept the defendant's guilty plea and sentence the defendant to the custody of the Department of Public Safety and Corrections for participation in the Offender Rehabilitation and Workforce Development Program under the terms and conditions of the workforce development sentencing program.

(b) If the judge determines that the defendant is not qualified for enrollment, the judge shall state for the record the reasons for that determination.

(c) If the defendant successfully completes the Offender Rehabilitation and Workforce Development Program and successfully completes all other requirements of the workforce development sentencing program, he may petition the court to be placed on intensive reentry supervision by the court.

C. The following district courts may assign certain divisions of the court as a reentry division of court in accordance with the provisions of this Section:

(1) The Criminal District Court for the parish of Orleans or the Forty-First Judicial District Court.

(2) The Nineteenth Judicial District Court.

(3) The Twenty-Second Judicial District Court.

(4) The Eleventh Judicial District Court.

(5) The Fifteenth Judicial District Court.

(6) The Twenty-Sixth Judicial District Court.

(7) The First Judicial District Court.

(8) The Twenty-Fourth Judicial District Court.

Acts 2010, No. 664, §1; Acts 2012, No. 399, §1; Acts 2013, No. 302, §1; Acts 2014, No. 7, §1; Acts 2014, No. 327, §1; Acts 2014, No. 376, §1; Acts 2014, No. 624, §1.



RS 13:5501 - Judicial cooperative endeavors

CHAPTER 34-A. JUDICIAL COOPERATIVE ENDEAVORS

§ 5501. Judicial cooperative endeavors

The various judicial district courts and district attorneys of Louisiana are authorized to enter into intergovernmental agreements with federal entities in order to share the administrative costs of funding the operations for joint programs funded by local, state, and federal assets.

Acts 2012, No. 399, §1.



RS 13:5521 - Compensation

CHAPTER 35. SHERIFFS

PART I. GENERAL PROVISIONS

§5521. Compensation

A.(1) The rate of annual compensation for all services required of sheriffs and ex officio tax collectors of the various parishes, including the civil and criminal sheriffs for the parish of Orleans, may only be increased by legislative act.

(2) Nothing in this Subsection shall mandate an additional appropriation by the city of New Orleans.

(3) Repealed by Acts 1995, No. 525, §2, eff. Jan. 1, 1996.

B. In addition to the above salary, each individual sheriff shall be granted ten percent of his annual compensation as an expense allowance.

C. Nothing in this Section shall be construed to limit a sheriff from participation in an eligible deferred compensation program established in accordance with 26 U.S.C. 457. A sheriff shall not authorize or receive an employer contribution that would be more favorable than that offered to the employees of the sheriff's office.

D. In addition to all other forms of compensation which are authorized for sheriffs under the provisions of this Section, effective on July 1, 1999, the annual compensation of each sheriff shall be increased by twelve thousand dollars.

E. The compensation set forth in this Section shall not be changed by amendment to this Section, or by other Act regardless of whether it amends this Section, unless notice of intention to introduce the proposal has been published on two separate days without cost to the state in the official journal for the parish wherein the office is located. If the proposal would change the compensation of all sheriffs in the state, publication shall also be made in the official journal of the state. The last day of publication shall be at least thirty days prior to introduction of the bill. The notice shall state the amount of the change, the bill shall contain a recital that the notice has been given, and certification of such publication shall be attached to the bill.

Amended by Acts 1950, No. 112, §1; Acts 1952, No. 257, §1; Acts 1954, No. 152, §1; Acts 1956, No. 346, §1; Acts 1958, No. 447, §1; Acts 1960, No. 242, §1; Acts 1962, No. 287, §1; Acts 1965, No. 67; Acts 1966, No. 112, §1; Acts 1969, No. 109, §1; Acts 1972, No. 310, §1; Acts 1974, No. 331, §1; Acts 1975, No. 622, §1; Acts 1976, No. 689, §2; Acts 1978, No. 204, §1; Acts 1979, No. 295, §4; Acts 1980, No. 419, §1; Acts 1981, No. 250, §1; Acts 1983, No. 611, §1; Acts 1984, No. 932, §1, eff. July 20, 1984; Acts 1989, No. 621, §1; Acts 1989, No. 783, §1, eff. July 1, 1989; Acts 1990, No. 276, §1; Acts 1991, No. 37, §1, eff. July 1, 1992; Acts 1991, No. 41, §1; Acts 1992, No. 47, §1; Acts 1992, No. 97, §1; Acts 1992, No. 134, §1; Acts 1993, No. 607, §1; Acts 1995, No. 525, §§1, 2, eff. Jan. 1, 1996 (Subparagraph A(1)(c) eff. July 1, 1995); Acts 1997, No. 645, §1; Acts 1999, No. 498, §1; Acts 2003, No. 531, §1; Acts 2003, No. 939, §1; Acts 2007, No. 422, §2, eff. July 1, 2010; Redesignated from R.S. 33:1421 pursuant to Acts 2011, No. 248, §3.

NOTE: See Acts 1993, No. 607, §2, relative to effectiveness of Act No. 607.

NOTE: See Acts 1995, No. 525, §3.



RS 13:5522 - Expenditures to be made from sheriff's salary fund

§5522. Expenditures to be made from sheriff's salary fund

A. A sheriff and ex officio tax collector shall pay from the Sheriff's Salary Fund, upon warrant drawn by him, all expenses authorized by law which are incurred in the performance of his duties, including, but not restricted to, clerical expenses, the salary of the sheriff, and of all deputies, reasonable attorney fees for legal services, the premium of bonds required by the sheriff and deputies, the cost of uniforms for deputies, including clothing for deputies assigned plain clothes duty or undercover operational duties, and the membership dues of the sheriff and deputies in the Louisiana Sheriffs' Association and in the National Sheriffs' Association.

B. A sheriff and ex officio tax collector shall further pay from the sheriff's salary fund, upon warrant drawn by him, an amount necessary to promote youth, junior deputy, or elder services programs, which amount shall not exceed ten percent of the amount of the annual revenues of the sheriff's salary fund or create a deficit in the sheriff's salary fund.

C. A sheriff and ex officio tax collector shall further pay from the sheriff's salary fund, upon warrant drawn by him, an amount necessary to pay final judgments obtained against his office for its official acts.

D. Notwithstanding the provisions of R.S. 33:4713, a sheriff and ex officio tax collector may purchase and equip such real property as is necessary in the performance of his duties, including but not limited to an adequate and safe jail. The ownership of such real property shall be vested in the parish law enforcement district.

Amended by Acts 1952, No. 258, §1; Acts 1954, No. 154, §1; Acts 1958, No. 516, §1; Acts 1966, No. 221, §1; Acts 1968, No. 46, §1; Acts 1970, No. 227, §1; Acts 1972, No. 645, §1; Acts 1973, No. 64, §1; Acts 1975, No. 417, §1; Acts 1977, No. 37, §1; Acts 1977, No. 58, §; Acts 1977, No. 466, §1; Acts 1979, No. 191, §1, eff. July 3, 1979; Acts 1979, No. 564, §1; Acts 1985, No. 27, §1, eff. June 18, 1985; Acts 1988, No. 289, §1; Acts 1988, No. 857, §1, eff. July 18, 1988; Acts 1991, No. 489, §1; Acts 1995, No. 822, §1; Redesignated from R.S. 33:1422 pursuant to Acts 2011, No. 248, §3.



RS 13:5523 - Sheriff's general fund; commissions from tax collections; disbursements from fund

§5523. Sheriff's general fund; commissions from tax collections; disbursements from fund

A. Repealed by Acts 1978, No. 339, §2, eff. June 30, 1978.

B.(1) The tax collector shall deduct fifteen percent commission which he is to turn over to the sheriff's general fund from the following: all state taxes and licenses, except hunting and fishing licenses, and parish licenses collected by him and actually paid by him to the state and parish treasury or the authority designated by law to receive same.

(2) In addition, the sheriff of the parish of Jefferson shall collect all sales taxes levied by the Jefferson Parish Council and/or the Jefferson Parish School Board, for which collection he shall receive as compensation, eleven percent of the aggregate amount of sales taxes collected by the sheriff and levied by the Jefferson Parish Council, and nine and one-half percent of the aggregate amount of sales taxes collected by the sheriff and levied by the Jefferson Parish School Board.

(3)(a) The sheriff of the parish of St. Bernard shall collect all sales taxes levied in St. Bernard Parish for which collection he shall receive as compensation up to nine percent of the aggregate amount of sales taxes collected by the sheriff and levied by the St. Bernard Parish Police Jury or the St. Bernard Parish School Board, or both.

NOTE: Subparagraph (B)(3)(b) was repealed by Acts 1992, No. 536, §2 upon expiration of certain taxes. See Acts 1992, No. 536, §2.

(b) However, notwithstanding any other provision of this Paragraph to the contrary, any additional sales and use tax imposed by the St. Bernard Parish Police Jury or the St. Bernard Parish School Board subsequent to the effective date of this Subparagraph shall be collected by the sheriff without compensation for the collection of such additional sales and use tax.

C. In the following parishes, the tax collector shall deduct as commissions not more than the following percentages of the aggregate amount of such taxes shown to be collectable by the tax rolls:

(1)

Acadia

15%

(2)

Allen

14 1/2%

(3)

Ascension

19%

(4)

Assumption

19%

(5)

Avoyelles

18%

(6)

Beauregard

13%

(7)

Bienville

14%

(8)

Bossier

9%

(9)

Caddo

7%

(10)

Calcasieu

10 1/2%

(11)

Caldwell

16%

(12)

Cameron

16%

(13)

Catahoula

14%

(14)

Claiborne

12%

(15)

Concordia

16%

(16)

DeSoto

15%

(17)

East Baton Rouge Parish

8 1/4%

(18)

East Carroll

14%

(19)

East Feliciana

22%

(20)

Evangeline

14%

(21)

Franklin

11%

(22)

Grant

15%

(23)

Iberia

14%

(24)

Iberville

20%

(25)

Jackson

14%

(26)

Jefferson

11%

Provided, however, that the commission provided herein shall be 9 1/2% of the aggregate amount of taxes collected by the sheriff and levied by the Jefferson Parish School Board.

(27)

Jefferson Davis

11%

(28)

Lafayette

15%

(29)

Lafourche

13%

(30)

LaSalle

14%

(31)

Lincoln

10%

(32)

Livingston

17%

(33)

Madison

11%

(34)

Morehouse

11%

(35)

Natchitoches

12%

(36)

Ouachita

9 1/2%

(37)

Plaquemines

12%

(38)

Pointe Coupee

15%

(39)

Rapides

10%

(40)

Red River

20%

(41)

Richland

11%

(42)

Sabine

16%

(43)

St. Bernard

12%

(44)

St. Charles

14%

(45)

St. Helena

18%

(46)

St. James

15%

(47)

St. John the Baptist

20%

Provided, however, that after June 30, 1980, the rate shall be 18%.

(48)

St. Landry

13%

(49)

St. Martin

14%

(50)

St. Mary

12%

(51)

St. Tammany

12%

(52)

Tangipahoa

15%

(53)

Tensas

13%

(54)

Terrebonne

11%

(55)

Union

11%

(56)

Vermilion

15%

(57)

Vernon

14%

(58)

Washington

14 1/2%

(59)

Webster

11 1/2%

(60)

West Baton Rouge

16%

(61)

West Carroll

12%

(62)

West Feliciana

20%

(63)

Winn

17%

The three percent increase in the percentage of the commission for the tax collector for Avoyelles Parish shall be dedicated to increasing the salaries of the full time deputies.

In the event House Bill Nos. 1285* or 1505 of this session does not become law the commission of the sheriff of East Baton Rouge Parish shall remain at seven and one-half percent.

D.(1) The sheriff and ex officio tax collector shall draw his salary monthly on his own check or warrant and shall monthly issue to employees and deputies, checks or warrants for the amount due them, which shall be drawn against and paid out of the sheriff's general fund. For claims within the allowance above fixed and to be charged to the allowance he shall issue his own checks or warrants which shall be drawn against and paid out of the sheriff's general fund. The special account representing the sheriff's general fund shall show the total receipts of the office of the sheriff and ex officio tax collector in civil and criminal matters and other fees, allowances, charges, and commissions; the disbursement to the sheriff and ex officio tax collector, including the salary and all other expenses of the office; and also including the reimbursement of actual expenses paid out as hereinafter allowed.

(2) In any case where the sheriff can with reasonable certainty estimate what will be the amount of the sheriff's general fund, as herein provided, he may at his discretion anticipate not exceeding seventy-five percent of the same exclusive of interest according to the needs of his office and may negotiate his own warrants against the fund from month to month or may execute notes or other evidences of indebtedness against the sheriff's general fund. In that case, the warrants or the notes or other evidences of indebtedness and the interest thereon shall be paid from the sheriff's general fund as the money accrues therein, and the general fund is pledged for the payment of such warrants or notes or other evidences of indebtedness executed under the authority of this Subsection.

E. Repealed by Acts 1976, No. 689, §3.

Amended by Acts 1950, No. 110, §1; Acts 1952, No. 217, §1; Acts 1954, No. 151, §1; Acts 1956, No. 343, §1; Acts 1958, No. 446, §1; Acts 1960, No. 241, §1; Acts 1961, No. 42, §1; Acts 1963, No. 50, §1; Acts 1964, No. 510; Acts 1964, Ex.Sess., No. 12, §1; Acts 1965, No. 68; Acts 1966, No. 220; Acts 1966, No. 268, §1; Acts 1967, No. 65, §1; Acts 1967, No. 70; Acts 1968, No. 444, §1; Acts 1969, No. 99, §1; Acts 1969, No. 100, §1; Acts 1969, No. 102, §1; Acts 1969, No. 107, §1; Acts 1969, No. 129, §1; Acts 1970, No. 66, §1; Acts 1970, No. 70, §1; Acts 1970, No. 88, §1; Acts 1971, No. 122, §1; Acts 1971, No. 129, §1; Acts 1972, No. 44, §1; Acts 1972, No. 56, §1; Acts 1972, No. 75, §1; Acts 1972, No. 77, §1; Acts 1972, No. 283, §1; Acts 1972, No. 286; Acts 1972, No. 290; Acts 1972, No. 308, §1; Acts 1972, No. 313, §1; Acts 1972, No. 356, §1; Acts 1972, No. 357, §1; Acts 1972, No. 575, §1; Acts 1972, No. 587, §1; Acts 1972, No. 593, §1; Acts 1972, No. 618; Acts 1973, No. 192; Acts 1974, No. 319, §1; Acts 1974, No. 392, §1; Acts 1975, No. 173, §1; Acts 1976, No. 186, §1; Acts 1976, No. 421, §1; Acts 1976, No. 452, §1; Acts 1976, No. 566, §1; Acts 1976, No. 570, §1; Acts 1976, No. 602, §1; Acts 1976, No. 689, §2, 3; Acts 1977, No. 591, §1; Acts 1984, No. 261, §1, eff. June 30, 1984; Acts 1985, No. 881, §1, eff. Oct. 1, 1985; Acts 1986, No. 1066, §1; Acts 1992, No. 536, §§1 and 2; Acts 1998, 1st Ex. Sess., No. 164, §1, eff. Sept. 21, 1998; Acts 2000, 2d Ex. Sess., No. 1, §1, eff. June 26, 2000; Redesignated from R.S. 33:1423 pursuant to Acts 2011, No. 248, §3.

{{NOTE: SEE ACTS 1992, NO. 536, §2.}}

NOTE: SEE ACTS 1998, 1ST EX. SESS., NO 164, §4, RE: EFFECTIVENESS AND EFFECTIVE DATE OF ACT. LETTER DATED SEPT. 21, 1998, WAS SENT TO DEPT. OF WILDLIFE & FISHERIES FROM COMMISSIONER OF ADMINISTRATION STATING THAT FUNDS WERE APPROPRIATED FROM THE LA. TECHNOLOGY INNOVATION FUND TO IMPLEMENT THE PROGRAM.

*Acts 1976, No. 689.



RS 13:5524 - Collection and disposition of bonds, fines, fees, licenses, taxes; acceptance of credit card or electronic check payment; expenses of collection borne pro rata by affected tax recipient bodies

§5524. Collection and disposition of bonds, fines, fees, licenses, taxes; acceptance of credit card or electronic check payment; expenses of collection borne pro rata by affected tax recipient bodies

A. Sheriffs and ex officio tax collectors of the various parishes, including the director of finance for the city of New Orleans may accept payment by credit card or electronic check for all traffic fines, criminal fines, occupational license fees, ad valorem taxes, bonds, and any other payment legally collected by a sheriff or tax collector or the director of finance for the city of New Orleans. The sheriff or tax collector shall collect a fee for processing the payments in an amount that is equal to the expense incurred by the sheriff or tax collector or the director of finance for the city of New Orleans in processing the payment by credit card or electronic check, not to exceed five percent of the amount to be collected plus any penalties or interest being paid. The processing fee shall be in addition to the amount of the fine, bond, tax, license fee, or other payment to be collected.

B. In addition to any other authority provided by law, sheriffs and ex officio tax collectors of the various parishes, including the chief administrative officer for the city of New Orleans may employ an agency or private counsel to assist in the collection of any due delinquent ad valorem taxes, any penalties or interest thereon, and any other payment which may be legally collected by a sheriff or tax collector or director of finance for the city of New Orleans.

C. The sheriff or ex officio tax collector or director of finance for the city of New Orleans may enter into a contract with such agency or private attorney. The contract shall include the method of compensation to be paid, which shall be either by an hourly rate for services or a specific fee. The hourly rate shall not exceed the attorney general's fee schedule. If the method of compensation is a fee, it shall not exceed ten percent of the amount collected, which percentage shall be calculated on the total amount collected inclusive of any monies due as a result of a fine, bond, tax, license fee, or any other payment to be collected. The compensation due to the private attorney or agency shall be payable to the tax recipient body by the taxpayer. The sheriff or ex officio tax collector or director of finance for the city of New Orleans shall obtain approval of the hourly rate or fee to be paid the private attorney or agency by the tax recipient bodies, which are owed in the aggregate, at least seventy-five percent of the revenues to be collected prior to contracting with the attorney or agency. The sheriff or ex officio tax collector or chief administrative officer shall give advance notice to the tax recipient bodies prior to employing counsel or an agency and shall provide an estimate of anticipated expenses. The affected tax recipient bodies shall each contribute its pro rata or equitable share of the fees and expenses of the attorney or agency. The sheriff or ex officio tax collector or director of finance for the city of New Orleans shall furnish an itemized expense voucher to all affected tax recipient bodies, which shall be due and payable upon receipt by the tax recipient body.

D. If as a result of any judgment or settlement, monies attributable to attorney or agency fees and expenses are paid to the sheriff or ex officio tax collector or director of finance for the city of New Orleans in an amount in excess of the amount owed to the attorney or agency under contract, the sheriff or ex officio tax collector or director of finance for the city of New Orleans shall rebate such excess to the affected tax recipient bodies based upon their pro rata payments for the cost of the attorney or agency.

Acts 1995, No. 772, §1; Acts 2005, No. 472, §1; Acts 2009, No. 200, §2; Acts 2010, No. 439, §1; Redesignated from R.S. 33:1423.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5525 - Sheriff's general funds; reimbursement by the Department of Public Safety and Corrections in certain parishes

§5525. Sheriff's general funds; reimbursement by the Department of Public Safety and Corrections in certain parishes

The Department of Public Safety and Corrections, out of its appropriated funds, shall annually reimburse certain sheriff's general funds for services rendered to state correctional institutions in certain parishes. The following sheriff's general funds in the following parishes shall be reimbursed annually in the following amounts:

(1)

West Feliciana Parish (sheriff's general fund)

-

$6,000

(2)

East Feliciana Parish (sheriff's general fund)

-

$6,000

(3)

Iberville Parish (sheriff's general fund)

-

$6,000

(4)

Beauregard Parish (sheriff's general fund)

-

$6,000

(5)

Claiborne Parish (sheriff's general fund)

-

$6,000

(6)

Ouachita Parish (sheriff's general fund)

-

$6,000

(7)

Rapides Parish (sheriff's general fund)

-

$6,000

(8)

St. Bernard Parish (sheriff's general fund)

-

$6,000

(9)

Orleans Parish (criminal sheriff's general fund)

-

$6,000

(10)

Jefferson Parish (sheriff's salary fund)

-

$6,000

(11)

St. Tammany Parish (sheriff's salary fund)

-

$6,000

(12)

Washington Parish (sheriff's general fund)

-

$6,000

(13)

Winn Parish (sheriff's general fund)

-

$6,000

(14)

Avoyelles Parish (sheriff's general fund)

-

$6,000

Amended by Acts 1952, No. 240, §1; Acts 1972, No. 606, §1; Acts 1973, No. 10, §1; Acts 1977, No. 318, §1; Acts 1977, No. 591, §1; Acts 1979, No. 537, §1; Acts 1982, No. 785, §1; Acts 1983, No. 596, §1, eff. July 14, 1983. Acts 1984, No. 114, §1; Acts 1993, No. 92, §1; Acts 1993, No. 503, §1, eff. July 1, 1993; Redesignated from R.S. 33:1424 pursuant to Acts 2011, No. 248, §3.



RS 13:5526 - Drawing monthly salary

§5526. Drawing monthly salary

The monthly salary and allowance of the sheriff and ex officio tax collector shall be drawn by him from the sheriff's general fund. Except as authorized in R.S. 13:5523, he shall not draw the monthly salary and allowance unless the same is on deposit to the credit of the sheriff's general fund. If the salary and allowance of any month may not be drawn for the reason that the sheriff's general fund has an insufficient amount, the deficit may be made up and drawn along with any subsequent salary and allowance.

Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:1425 pursuant to Acts 2011, No. 248, §3.



RS 13:5527 - Contracts with federal agencies; reimbursement of expenses

§5527. Contracts with federal agencies; reimbursement of expenses

The sheriff of any parish in which the United States government owns land or has any control over a waterway, floodgate, or lock may contract with any federal agency to provide law enforcement services thereon and to receive reimbursement for expenses incurred in connection with furnishing such services. Pursuant to this Section, "law enforcement services" shall include a contract between a sheriff and any agency of the United States government to provide inmate labor for maintaining, operating, opening, and closing floodgates or locks situated within a parish which are operated by or under the control or jurisdiction of the federal agency. Any monies received pursuant to such contracts shall be deposited in the sheriff's general fund and may be used as necessary to effectuate the purposes of this Section.

Added by Acts 1981, No. 284, §1; Acts 1999, No. 992, §2; Redesignated from R.S. 33:1426 pursuant to Acts 2011, No. 248, §3.



RS 13:5528 - Contracts with state agencies; reimbursement of expenses

§5528. Contracts with state agencies; reimbursement of expenses

The sheriff of any parish in which any state agency, board, or commission is either located or performs any of its permitted functions, may contract with the state agency, board, or commission to provide law enforcement services thereto, and receive reimbursement in connection therewith.

Acts 1988, No. 122, §1; Redesignated from R.S. 33:1426.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5529 - Supervision of collection of taxes by legislative auditor

§5529. Supervision of collection of taxes by legislative auditor

The legislative auditor may supervise the collection of licenses and taxes to the end that each tax collector shall faithfully and diligently perform his duty. In the event of gross neglect on the part of any tax collector, the auditor may require him to give an explanation which shall be considered by the supervisor jointly with the commissioner of administration, and if they agree that the tax collector is negligent, they shall give the tax collector reasonable notice to correct any apparent neglect. If the tax collector fails to comply with the notice, they shall order the depository to withhold payment of the checks of the sheriff's general fund until the neglect is remedied. Any sheriff or tax collector shall have all legal remedies reserved to him for any injustice done him or for any portion of the fund unjustly held.

Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:1427 pursuant to Acts 2011, No. 248, §3.



RS 13:5530 - Fees in civil matters

§5530. Fees in civil matters

A. Sheriffs shall be entitled to no more than the following fees and compensation of office in all civil matters:

(1) For all service and returns of legal documents, notices, and subpoenas, twenty dollars.

(2) For execution of all writs and court orders, thirty dollars; for each notice of seizure and sale and returns thereon, twenty dollars; for return of any writ, twenty dollars.

(3) For advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rates established by existing laws for judicial advertisements and no more.

(4) For preparing advertisement for newspapers, for each one hundred words or part thereof, fifteen dollars.

(5) For keeping property under seizure when stored in warehouse, the usual charge of warehousekeepers shall be allowed and no more. The sheriffs may collect the costs of insurance affected or of drayage or other incidental expenses necessary for preservation or keeping of property and actually paid by them.

(6) For keeping property when a keeper or guardian is required, the sheriffs shall be allowed the actual amount paid the keeper appointed by them but not to exceed sixty dollars for each eight hours of keeping; and in all cases in which the property under seizure is of a nature requiring the constant attention of the sheriffs, they may appoint one or more additional keepers for which allowance shall be made on the basis above set forth.

(7)(a) For commission on sales of property made by the sheriffs, three percent shall be allowed on the price of adjudication of immovable property, and six percent shall be allowed on the price of adjudication of movable property. As used herein, "the price of adjudication" shall mean the amount of the successful bid price at the sale conducted by the sheriff.

(b) When the amount necessary to be realized to satisfy any writ under which the property, movable or immovable, is to be offered for sale by the sheriffs is in excess of fifty thousand dollars, including interest and costs, the sheriffs and the seizing creditor may, with the approval of the court, agree upon the fee or commission to be paid to the sheriffs for making the sale, irrespective of the rates hereinabove set forth, prior to the offer and adjudication of the property by the sheriffs.

(c) No agreement shall be valid which provides for a fee or commission in any case of less than fifteen hundred dollars.

(8) For commission on monies realized under mesne or final process, the same rates as in case of sale; but no commission shall be allowed in cases where nothing is realized by the plaintiff in execution or other writ except as otherwise provided herein.

(9) For traveling each mile necessary in going to make and returning from service of any process of court, a mileage allowance based upon the mileage rate established by the division of administration for the use of state owned vehicles and all actual expenses incurred in the service of the process, but such mileage shall not be charged for a greater distance than that of the residence or domicile of the party on whom service is made, and when service is made upon different parties in the same case by the same officer on the same day or official tour, only one mileage shall be charged. This Section shall not be construed to prevent the officer from charging mileage as above provided in each separate suit.

(10) For each deed of conveyance of immovable property, fifty dollars in addition to the cost of registering the deed in the conveyance office and of recording it in the office of the clerk of the district court.

(11) For each proces verbal of the sale of movable or immovable property, thirty dollars.

(12)(a) For executing writ of possession or writ of ejectment, twenty dollars.

(b) For service of each notice to vacate on defendant or occupants, twenty dollars.

(c) If the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate and the sheriffs are required to do anything further to obtain possession, they shall be entitled to an additional fee of twenty dollars.

(d) Nothing herein shall be construed to bar the sheriffs from charging and collecting for costs of labor and other costs and expenses actually paid or incurred by them in order to obtain possession of the premises described in the writ.

(13)(a) In all cases where the sheriffs have in their possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory or other writ under which property is or may be seized:

(i) When there has been an adjudication which is not completed as a result of instructions given by the plaintiff in writ or for any other reason.

(ii) When the plaintiff in writ receives cash, other consideration, or both pursuant to judgment rendered in suit in which the writ issued without the necessity of judicial sale.

(iii) When the suit in which the writ issued is discontinued by the plaintiff in writ.

(iv) When at the request of the plaintiff in writ the writ is recalled or dissolved or its further execution discontinued.

(v) When the parties in interest make an amicable settlement or compromise or enter into any other agreement under the terms of which the writ is recalled or dissolved or its further execution discontinued, the sheriffs shall be entitled to receive a fee or commission as in the case of a sale.

(b) But in the discretion of the sheriffs and under circumstances satisfactory to them, they may modify or reduce any fee or commission due and payable under the provisions of this Paragraph. However, if the property is the debtor's homestead exempt residence and there has been a settlement or compromise between the parties, the fee or commission shall be calculated on the amount of the settlement or compromise.

(c) The fees or commission provided for in this Paragraph shall be due and payable in every case by the plaintiff in writ and shall be due and payable under the circumstances above set forth even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated has been released on bond.

(d) In a case where there has been an amicable settlement by compromise or otherwise, but no judgment has been rendered, the fee or commission shall be due and payable in solido by all parties to the compromise agreement or settlement who may be proceeded against by the sheriffs by rule to be tried in a summary manner in term time or in vacation.

(e) In the event a defendant in seizure files for bankruptcy before a sheriff's sale and a stay order is issued cancelling the sale, the plaintiff in the suit shall be liable for all costs, other than commissions, incurred while the property was under seizure.

(14) For any services rendered or duties performed by the sheriffs not otherwise herein specially provided for, they shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court by rule tried in a summary manner in term time or in vacation.

B. These costs shall be due and collectible as provided for clerks of the district courts in ordinary suits and when realized on any process of court by collections or sales, except in those parishes where the sheriffs collect their fees independently of the clerks.

C. The fees or commissions provided for in this Section may be taxed as costs of court pursuant to Code of Civil Procedure Article 1920.

Amended by Acts 1952, No. 256, §1; Acts 1964, No. 283; Acts 1970, No. 468, §1; Acts 1971, No. 119, §1; Acts 1972, No. 309; Acts 1974, No. 658, §1; Acts 1977, No. 96, §1; Acts 1978, No. 536, §1; Acts 1980, No. 134, §1; Acts 1981, No. 629, §1; Acts 1983, No. 255, §1; Acts 1984, No. 134, §1; Acts 1987, No. 571, §1; Acts 1988, No. 413, §1, eff. July 10, 1988; Acts 1990, No. 678, §1; Acts 1992, No. 738, §1; Acts 1999, No. 428, §1; Acts 2000, 1st Ex. Sess., No. 11, §1, eff. July 1, 2000; Redesignated from R.S. 33:1428 pursuant to Acts 2011, No. 248, §3.



RS 13:5531 - Surplus in sheriff's civil fee account

§5531. Surplus in sheriff's civil fee account

Where a surplus of fees has accumulated in a sheriff's civil fee account, Parish of Orleans excepted, and the surplus has remained unclaimed for a period of twenty years or more, the sheriff may pay the amount of said surplus over to the general fund of his parish.

Redesignated from R.S. 33:1429 pursuant to Acts 2011, No. 248, §3.



RS 13:5532 - Funds for other law enforcement purposes

§5532. Funds for other law enforcement purposes; Vernon Parish

The sheriff of Vernon Parish may use any available funds of his office or of the law enforcement district to engage in cooperative endeavors with other law enforcement agencies within the parish for law enforcement purposes. In furtherance of such cooperative endeavors, he may provide funding to other law enforcement agencies in the parish.

Acts 2004, No. 168, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:1429.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5533 - Fee for court attendance

§5533. Fee for court attendance

A. Except in the parish of Orleans, the governing body of the parish shall pay to the sheriff or his deputies attending upon the sessions of their respective courts of appeal and district courts reimbursement of thirty-four dollars for each day, and such sums shall be deposited in the sheriff's general fund.

B. The provisions of this Section shall be construed as compensation for performance of the sheriff's duty to attend court as set forth in R.S. 13:5539(A), and in no such case shall the compensation set forth in this Section be construed in such a fashion as to compensate more than one sheriff or sheriff's deputy on any single day per section of court or to require the governing authority to pay a sum exceeding thirty-four dollars per day per section of court, unless the court of appeal or district court secures authority from the governing authority of the parish in which the court is located to have on any single day per section of court more than one sheriff or sheriff's deputy, in which event the governing body of the parish shall pay the reimbursement specified in this Section based on the number of sheriffs or sheriff's deputies assigned.

Amended by Acts 1966, No. 59; Acts 1969, No. 108, §1; Acts 1976, No. 479, §1; Acts 1977, No. 591, §1; Acts 1980, No. 400, §1; Acts 1997, No. 1016, §1, eff. Jan. 1, 1998; Acts 1999, No. 242, §1; Redesignated from R.S. 33:1430 pursuant to Acts 2011, No. 248, §3.



RS 13:5534 - Endorsement on papers of fees claimed

§5534. Endorsement on papers of fees claimed

A sheriff shall, whenever he returns a paper or process of any kind into court or the clerk's office, endorse thereon the specified items of fees claimed by him to have accrued on the process or paper. In default thereof, or if the fees are overcharged, they shall be forfeited and the sheriff forever barred from collecting the item of fees omitted or overcharged.

Redesignated from R.S. 33:1431 pursuant to Acts 2011, No. 248, §3.



RS 13:5535 - Fees in criminal matters

§5535. Fees in criminal matters

The compensation, fees, and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following:

(1) For keeping and feeding of prisoners in jail not less than three dollars and fifty cents per diem for each prisoner. Any surplus funds remaining at the end of the fiscal year shall be returned to the parish governing authority.

(2) For executing any prisoner sentenced to capital punishment, fifty dollars to be paid by the parish.

(3) For every mile they actually and necessarily travel in going to and returning from the service of any process outside the parish, a mileage rate equal to the mileage rate established by the division of administration for the use of state owned vehicles and all actual expenses incurred in the service of the process; and a mileage rate equal to the mileage rate established by the division of administration for the use of state owned vehicles for each mile actually traveled in recovering and conveying each fugitive from justice to the jail of the parish in which he is charged with having committed the offense, plus all actual expenses incurred in recovering and conveying the fugitive to the jail, provided the fugitive is charged with the commission of an offense which might be punishable with imprisonment in the state penitentiary. Where the fugitive is charged with a misdemeanor, the sheriff shall be reimbursed the actual expense incurred by him in recovering and conveying the fugitive to the parish jail. An explicit bill for each item of such expenses, with receipts therefor, if receipts can be obtained, including the fees and charges for making the arrest, must be made out. This bill shall be paid by the parish upon the approval of the district judge or police jury.

(4) For transportation of prisoners to the penitentiary or other prison, for every mile which the sheriff or his deputies necessarily travel in going to and returning from, a mileage rate equal to the mileage rate established by the division of administration for the use of state owned vehicles. In addition, not more than two deputies shall be compensated at the rate of ten cents per mile for every mile which is necessarily traveled in going to such penitentiary or other prison; and for the expense of each prisoner conveyed, five cents per mile for going only, but not less than five dollars for each prisoner.

(5) No sum shall be paid for any service specified in the preceding paragraph unless the sheriff's account names the prisoner conveyed and is approved by the district judge or police jury.

(6) For conveying an insane person to the insane asylum, the same fees as above set forth for the conveyance of prisoners to the penitentiary or other prison, to be paid out of the parish treasury upon the order of the district judge or police jury, and all other expenses previously incurred in bringing the insane person before the district judge.

(7) For each warrant executed outside of the parish, two dollars.

(8) Sheriffs are entitled to receive the same fees as fixed in civil matters when a person is convicted and condemned to pay costs, which in no event shall be less than five dollars.

(9) For taking appearance bond when required to do so, fifteen dollars, unless suspended by a judge of the district court of the parish. A judge of a district court of the parish shall waive this fee if a defendant has been tried and found not guilty or if the charges against the defendant are dismissed.

Amended by Acts 1960, No. 466, §1; Acts 1962, No. 21, §1; Acts 1963, No. 43, §1; Acts 1964, No. 160; Acts 1966, No. 60; Acts 1973, No. 177, §1; Acts 1974, No. 658, §2; Acts 1976, No. 478, §1; Acts 1979, No. 396, §1; Acts 1981, No. 300, §1; Acts 1982, No. 182, §1; Acts 1985, No. 380, §1; Acts 1997, No. 494, §1; Redesignated from R.S. 33:1432 pursuant to Acts 2011, No. 248, §3.



RS 13:5536 - Deputy sheriffs; qualifications for employment

§5536. Deputy sheriffs; qualifications for employment

A. All the applicants for the office of deputy sheriff except auxiliary and reserve deputy sheriffs, process servers, deputized unpaid volunteer litter-watch agents, bailiffs, and keepers of property shall meet the following qualifications:

(1) Have attained the age of eighteen.

(2) Have graduated from an accredited high school, or possess a high school equivalency diploma recognized in the state of Louisiana, and complete within one year after employment at least four weeks or one hundred sixty hours training at an accredited law enforcement school.

(3) Qualify for life and liability insurance in the amounts required by the Louisiana Sheriffs Association.

(4) Repealed by Acts 1993, No. 313, §2.

B. The educational requirements set forth in Paragraph (A)(2) of this Section and physical requirements set in Subsection A, Paragraph (4)1 hereof, shall not apply to resident deputies employed at schools and railroad crossings, jailers, deputized unpaid volunteer litter-watch agents, bailiffs, and radio operators.

C. The maximum age limitation shall not apply to jailers, bailiffs and resident deputies employed at schools.

D. None of the provisions contained in this Section shall apply to deputies commissioned prior to July 31, 1974, nor shall any of the provisions of this Section apply to any deputy who on July 31, 1974, at noon, has a commission or who subsequently acquires a commission under the provisions of this Act, and who is recommissioned as a deputy.

E. Notwithstanding the provisions of Paragraph (A)(1) of this Section, the sheriff of St. Martin Parish is hereby authorized to employ and commission as deputies for that portion of Ward One of St. Martin Parish which was formerly designated as Ward Six, persons who reside outside of St. Martin Parish.

Added by Acts 1974, No. 658, §3. Amended by Acts 1975, No. 405, §1; Acts 1977, No. 454, §1; Acts 1981, No. 937, §1; Acts 1990, No. 887, §1; Acts 1990, No. 970, §1; Acts 1993, No. 313, §2; Acts 1993, No. 574, §1; Acts 1999, No. 106, §1; Redesignated from R.S. 33:1432.1 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1993, No. 313, §2.



RS 13:5537 - Appointment, oath, and bond of deputies; authority and jurisdiction of certain deputies

§5537. Appointment, oath, and bond of deputies; authority and jurisdiction of certain deputies

A.(1) The sheriff of each parish and the civil and criminal sheriffs of the parish of Orleans may appoint as many deputies as necessary, but not more than authorized by law.

(2) In all parishes except the parish of Orleans, the deputies shall, before entering on their duties, take the oath of office. Their appointment and oath must be entered on the records of the court. In addition to taking the oath of office, the said deputies shall, before commencing upon the discharge of their duties, each furnish a bond in the sum of five thousand dollars, with good and solvent sureties in favor of the sheriff appointing the said deputy, and the public, for the faithful performance of their duties. Deputies in the parish of Orleans shall furnish bond in the sum of two thousand dollars in the same form and manner required of deputies in the other parishes. The surety of the said bond furnished by the said deputy shall be bonding, surety, or indemnity companies qualified to do such business in the state of Louisiana, which fact shall be shown by a certificate issued by the secretary of state of Louisiana, to be annexed to said bonds.

(3) The bonds and the certificates shall be filed with the clerk of the district court of the parish where said deputies shall exercise the functions of their office, and shall be recorded by said clerk in a separate book kept for that purpose. Copies of said bonds, with certificates from the clerk of court showing their registry, shall be filed with the legislative auditor.

(4) In lieu of furnishing the aforesaid bond a deputy may furnish a certificate of public liability insurance of a like amount in limits insuring against any breach of the faithful performance of his or her duties.

(5) The above provisions shall not require the disclosure of the identity of a deputy who is a member of the Louisiana Sheriffs' Association Narcotics Task Force. The record of the deputy's appointment, oath, and bond may use a system of code numbers developed by the sheriff to refer to the deputy.

(6) The above provisions shall not relieve a sheriff or his surety of any of his obligations when the said sheriff is acting in his capacity as ex officio tax collector or for any act done by any of his deputies as tax collector.

B. Whenever the sheriff of any parish, except the Parish of Orleans, declares to the police jury in writing that his office is in need of the assistance of additional special officers to cope with any situation in the parish in the interest of proper law enforcement, and requests the police jury in writing to declare an emergency necessitating the services of additional local law enforcement officers, the police jury may declare the emergency. When the police jury declares the emergency, the sheriff shall appoint and commission special deputy sheriffs to assist him in law enforcement during the emergency. The special deputy sheriffs shall have the powers of police and may arrest offenders for any law violations. The police jury may fix and pay the compensation of the special deputies or the expenses which they incur.

C. The sheriff of each parish and the civil and criminal sheriffs of the parish of Orleans may appoint reserve deputy sheriffs as special unpaid volunteer litter-watch agents, as trained according to a training program established by each sheriff.

D.(1) A duly commissioned deputy who is a member of the Louisiana Sheriffs' Association Violent Crimes and Narcotics Strike Force when acting at the written request of the sheriff of another parish shall have law enforcement authority and jurisdiction within the jurisdiction of the sheriff who is requesting the assistance.

(2) A duly commissioned deputy who is a member of the Louisiana Sheriffs' Association Emergency Task Force shall have law enforcement authority and jurisdiction in any parish when the deputy is on duty during a declared emergency situation or in any parish when the deputy is acting at the written request of the sheriff of that jurisdiction.

E. Each deputy sheriff shall take the oath, as prescribed by law, at any time after the sheriff has taken the oath of office, and give bond, when required, and file the same in the proper office in the manner required by law. If the sheriff takes the oath of office prior to the commencement of his term as provided in and authorized by R.S. 42:141(B), a deputy sheriff may also take the oath of office subject to the same provisions.

Amended by Acts 1950, No. 426, §1; Acts 1968, No. 45, §1; Acts 1972, No. 722, §1; Acts 1978, No. 318, §1; Acts 1990, No. 600, §1; Acts 1990, No. 887, §1; Acts 2000, 1st Ex. Sess., No. 79, §1; Acts 2009, No. 8, §1; Redesignated from R.S. 33:1433 pursuant to Acts 2011, No. 248, §3.



RS 13:5538 - Election; penalty for acting as sheriff without having properly qualified; term of office

§5538. Election; penalty for acting as sheriff without having properly qualified; term of office

A. No person shall act as sheriff before he has qualified. Whoever violates this Subsection shall be fined five hundred dollars.

B. Except for the civil and criminal sheriff in the parish of Orleans and except for sheriffs elected at special elections, each sheriff shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the first day of July following election.

C. No sheriff or collector of taxes, after receiving his commission from the governor, shall exercise any of the duties, or avail himself of any of the rights appertaining to his office as collector, or as sheriff, before giving all the bonds and security required by law for the collection of taxes, or discharge of duties as sheriff. Whoever violates this Subsection shall be fined not less than one thousand dollars, and imprisoned not less than six months, at the discretion of the court.

Amended by Acts 1964, No. 89; Acts 1981, No. 122, §3; Redesignated from R.S. 33:1434 pursuant to Acts 2011, No. 248, §3.



RS 13:5539 - Sheriffs; duties

§5539. Sheriffs; duties

A. Except in the parish of Orleans, the sheriff shall be ex officio collector of state and parish taxes.

B. Each sheriff or deputy shall attend every court that is held in his parish, and shall execute all writs, orders, and process of the court or judge thereof directed to him.

C. Each sheriff shall be keeper of the public jail of his parish and shall preserve the peace and apprehend public offenders.

Amended by Acts 1966, No. 155, §1; Acts 1968, No. 50, §2; Acts 1993, No. 127, §1; Redesignated from R.S. 33:1435 pursuant to Acts 2011, No. 248, §3.



RS 13:5540 - Sheriff's commissions for municipal law enforcement officers; issuance

§5540. Sheriff's commissions for municipal law enforcement officers; issuance

A. Notwithstanding any other provision of law to the contrary, the sheriff of each parish may issue to a municipal policeman a sheriff's commission permitting such officer to have parishwide law enforcement jurisdiction or jurisdiction within such limited area of the parish as the sheriff shall designate. Application for such commission shall be made only by the chief law enforcement officer of a municipality or other political subdivision. A sheriff's commission may empower a local or municipal law enforcement officer to enforce any state law throughout the parish or may be limited in such manner as the sheriff shall determine. Such power may include the authority to arrest law violators both with and without a warrant or may be for the limited purpose of permitting such officer to enforce certain designated state or local laws or perform only those functions designated by the sheriff, and he may determine whether or not the officer shall be permitted to carry a handgun.

B. Municipal policemen, commissioned as herein provided, shall not be considered a deputy for any other purpose, and shall be treated for all purposes as a municipal policeman when acting pursuant to said commission; and any bond, insurance coverage, or professional liability for any municipal policeman commissioned hereunder shall be paid by the municipality for which he is a municipal policeman.

Added by Acts 1976, No. 398, §1; Redesignated from R.S. 33:1435.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5541 - Posse comitatus; penalty for refusal to assist

§5541. Posse comitatus; penalty for refusal to assist

A. Every sheriff may call for the aid and command the services of every able bodied inhabitant of his parish to preserve the peace in cases of riot, to execute a process of court in cases where resistance is made or threatened. No person shall refuse to render such assistance.

B. Whoever violates this Section may be punished by fine, at the discretion of the court, not exceeding twenty-five dollars.

Redesignated from R.S. 33:1436 pursuant to Acts 2011, No. 248, §3.



RS 13:5542 - Equipment of sheriffs and deputies

§5542. Equipment of sheriffs and deputies

A. Police juries may provide the sheriffs and deputy sheriffs of their respective parishes with radio patrol cars and other equipment, arms, and ammunition in aid of law enforcement, and may maintain the same.

B. The equipment, arms, and ammunition shall be entrusted to the sheriff. At the expiration of his term of office, he shall account to the president of the police jury for such parish property as was received by him from the police jury.

Redesignated from R.S. 33:1437 pursuant to Acts 2011, No. 248, §3.



RS 13:5543 - Ambulance service; operation by sheriff

§5543. Ambulance service; operation by sheriff

A. The sheriff of any parish may operate and maintain an ambulance service, emergency rescue service, and emergency disaster service within the parish and for these purposes may expend any funds under his control.

B. Notwithstanding anything herein contained to the contrary, the sheriff of St. Charles Parish and the sheriff of St. John the Baptist Parish may purchase ambulances and for this purpose may expend any funds under his control.

Acts 1970, No. 131, §1. Amended by Acts 1972, No. 205, §1; Acts 1978, No. 151, §1; Redesignated from R.S. 33:1437.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5544 - Trailing dogs for pursuing criminals and other purposes

§5544. Trailing dogs for pursuing criminals and other purposes

A sheriff of any parish may keep dogs on hand for the purpose of tracing and pursuing criminals and fugitives from justice and in pursuance of the duties of his office.

Acts 1995, No. 147, §1; Redesignated from R.S. 33:1438 pursuant to Acts 2011, No. 248, §3.



RS 13:5545 - Purchase and maintenance of dogs

§5545. Purchase and maintenance of dogs

The dogs shall be purchased and furnished by the sheriffs at the expense of the parish at a price not to exceed five hundred dollars per dog; each sheriff shall be allowed by the parish twenty dollars per month per dog for the maintenance and training of the dogs.

Amended by Acts 1980, No. 527, §1; Redesignated from R.S. 33:1439 pursuant to Acts 2011, No. 248, §3.



RS 13:5546 - Oath of property appraisers; administration

§5546. Oath of property appraisers; administration

Sheriffs and their deputies may administer the oath required of appraisers of property under seizure, sequestration, or order of attachment. They are entitled to compensation for this service only if they are commissioned notaries public. This privilege shall not extend further than the objects mentioned.

Acts 1991, No. 530, §1; Redesignated from R.S. 33:1440 pursuant to Acts 2011, No. 248, §3.



RS 13:5547 - Execution of writs directed to predecessors

§5547. Execution of writs directed to predecessors

A sheriff may carry into execution all writs and judicial orders directed to his predecessor and not acted upon by him.

Redesignated from R.S. 33:1441 pursuant to Acts 2011, No. 248, §3.



RS 13:5548 - Prescription of proceedings against sheriffs

§5548. Prescription of proceedings against sheriffs

Sheriffs and their securities may prescribe against their acts of misfeasance or nonfeasance after the lapse of two years from the day of the omission or commission of the acts.

Amended by Acts 1980, No. 130, §1; Redesignated from R.S. 33:1442 pursuant to Acts 2011, No. 248, §3.



RS 13:5549 - Bond of sheriff; conditions

§5549. Bond of sheriff; conditions

Except in Orleans Parish, the sheriff shall give bond in the sum of six thousand dollars, with the following conditions: "Condition of the above obligation is such, that whereas, the above bound A. B. has been elected or appointed sheriff of the parish of ______; now, if the said A. B. shall well and faithfully execute and make true returns, according to law, of all such writs, orders and process as shall come into his hands as sheriff aforesaid to the person entitled by law to the same, and shall faithfully do and perform all such other duties as may be required of him by law, then the above obligation to be null and void, otherwise to remain in full force and virtue."

Redesignated from R.S. 33:1443 pursuant to Acts 2011, No. 248, §3.



RS 13:5550 - Bond of sheriff as ex officio tax collector

§5550. Bond of sheriff as ex officio tax collector

A. Except in the parishes of Orleans and East Baton Rouge, the sheriff of each parish, as ex officio tax collector of state and parish taxes, shall, before commencing the discharge of his duties, give bond, for his term of office, in a sum which shall be one thousand dollars over the full amount of the state and parish taxes levied, according to the last filed assessment roll of the parish, but shall not exceed twenty thousand dollars. The bond shall be conditioned as provided in R.S. 47:2052.

B. The sheriff as tax collector for the parish of East Baton Rouge and the city of Baton Rouge shall give a combination fidelity and faithful performance bond in the amount of three hundred thousand dollars, which bond shall cover the sheriff and all deputies and employees handling tax funds.

C. The legislative auditor shall review the status and requirements for bonding of the sheriff of East Baton Rouge Parish at regular four year intervals, and, where deemed necessary, shall cause the introduction of appropriate amendments to this Act at the legislative session immediately following his evaluation, which amendments shall adjust and update the amount of the bond or bonds covering the sheriff, deputies and employees who handle tax funds for East Baton Rouge Parish and the city of Baton Rouge in accordance with the recommendations of the legislative auditor.

Amended by Acts 1972, No. 298, §1; Acts 1974, No. 406, §1; Redesignated from R.S. 33:1444 pursuant to Acts 2011, No. 248, §3.



RS 13:5551 - Bonds in name of governor; surety; recording

§5551. Bonds in name of governor; surety; recording

A. Before a sheriff and ex-officio tax collector of state and parish taxes (the Parish of Orleans excepted) commences the discharge of his duties, or is recognized as such, he shall give bonds in favor of the governor, in amounts and conditioned as required by law. The surety on his bonds may be a bonding, surety or indemnity company qualified to do business in the state, which fact shall be shown by a certificate issued by the Secretary of State annexed to the bonds. The bonds and the certificates shall be filed with the clerk of the district court of the parish where the sheriff and ex-officio tax collector exercises the functions of his office, and shall be recorded by the clerk in a separate book kept for that purpose.

B. The bonds given by sheriffs and ex-officio tax collectors may be secured by at least two personal sureties, in which event the sureties shall reside within the parish wherein the officers exercise the functions of their office. Each of the sureties shall make oath that he has property over and above his liabilities and exemptions and homestead, sufficient to respond to the amount for which he obligates himself in the bond. The bonds shall be approved and accepted by the president of the police jury and the clerk of the district court of the parish, if good and sufficient, and shall be authenticated by the attestation of two witnesses and the signature of the clerk of the district court of the parish. They shall also be recorded in a separate book to be kept for that purpose, and registered in the mortgage records of the several parishes where the principal obligor may own immovables. The bonds, when so registered, shall operate from and after the date of the registry, as a mortgage on all the real estate of the principal obligors therein, in favor of the state, parish and all persons interested. In the event the sheriff furnishes bonds with personal sureties, before he commences the discharge of his duties as sheriff and ex-officio collector of state and parish taxes, or is recognized, he shall make affidavit and have the same recorded in the mortgage records of the parish in which he is to discharge his official functions, that he has caused his official bonds aforesaid to be recorded, as above provided, in all the parishes of the state in which he owns immovables, and he shall transmit to the auditor of public accounts duly authenticated copies of the bonds, with due certificates of the registry and also a duplicate of the affidavit.

Redesignated from R.S. 33:1445 pursuant to Acts 2011, No. 248, §3.



RS 13:5552 - Suit on bond; disposition of amount recovered by state or political subdivision

§5552. Suit on bond; disposition of amount recovered by state or political subdivision

The bond may be put in suit against the sheriff and his surety by the attorney general or district attorney of the district, in the name of the governor, for the use and benefit of the state and its political subdivisions, officers, boards, and commissions, as it or their interests appear, or in the name of the state through the governor, for its own use and benefit and that of its political subdivisions, officers, boards, and commissions, as it or their interests appear, without the necessity of obtaining the consent of the governor or of any political subdivision, officer, board, or commission, but solely on the initiative of the attorney general or district attorney; and, in all other cases, in the name, for the use, and at the request of the party injured. The bond shall not become void by a recovery. It may be put in suit and recoveries had as often as any breach of its conditions happen, but the surety shall not be liable for more than the penalty on the bond. In all cases where the state or any political subdivision, board, or commission or any public officer is interested in any amount recovered under the bond, the amount of the recovery shall be deposited with the state treasurer and shall be distributed by him to those entitled thereto in accordance with a distribution computation prepared by the legislative auditor and furnished by him to the state treasurer.

Acts 2001, No. 1102, §6; Redesignated from R.S. 33:1446 pursuant to Acts 2011, No. 248, §3.



RS 13:5553 - Sheriff's power to designate deputy as collector

§5553. Sheriff's power to designate deputy as collector

A sheriff may designate any deputy appointed by him to be in charge of all tax collections, and may require of the deputy the furnishing of a surety bond for the faithful performance of the duties imposed upon him. The bond shall be in the sum of one thousand dollars over and above the full amount of the state and parish taxes levied, according to the last filed assessment roll of such parish but shall not exceed the sum of twenty thousand dollars. The bond shall be conditioned upon the faithful performance of the duties of the deputy sheriff in that capacity and for the just and full accounting and payment into the state and parish treasuries of all sums of money that come into his possession as deputy tax collector. The bond shall be made payable to the sheriff and shall be annually renewed before June 30th. The old bond shall become cancelled by the acceptance of a new bond by the sheriff. No bond shall be cancelled unless a new bond has been substituted as provided above, or satisfactory evidence has been submitted to the sheriff that the deputy has fully accounted for all funds collected by him as deputy tax collector.

Redesignated from R.S. 33:1447 pursuant to Acts 2011, No. 248, §3.



RS 13:5554 - Group insurance; kinds; amounts; subrogation

§5554. Group insurance; kinds; amounts; subrogation

A. Sheriffs and deputy sheriffs shall be insured under a policy, or policies, of group life, health, accident, accidental death and dismemberment, hospital, surgical or medical expense insurance in such an amount, or amounts, as may be contracted for by the officers of the Louisiana Sheriffs' Association. Dependents of sheriffs and deputy sheriffs may be insured under the group policies which provide hospital, surgical or medical expense insurance contracted for by the Louisiana Sheriffs' Association.

B. Sheriffs and deputy sheriffs may be insured under a policy or policies of group liability insurance in such an amount or amounts, and for such designated hazards, as may be contracted for by the officers of the Louisiana Sheriffs' Association.

C.(1) Notwithstanding the provisions of Subsection A of this Section, the officers of the Louisiana Sheriffs' Association may adopt a self-insurance plan to provide group coverage for health, medical, and surgical expenses of participating sheriffs and deputy sheriffs. Any self-insurance plan so adopted by the Louisiana Sheriffs' Association shall not be subject to any of the provisions of Subpart P of Part I of Chapter 2 of Title 22 of the Louisiana Revised Statutes of 1950.

(2) Notwithstanding the provisions of Subsection A of this Section, the sheriff and deputy sheriffs of each parish of the state may elect group life, health, accident, accidental death and dismemberment, hospital, surgical, or medical expense insurance either under the policy or policies or self-insurance plan contracted for by the officers of the Louisiana Sheriffs' Association or under a group policy or policies or self-insurance plan contracted for by the sheriff or the parish. Any group policy contracted for by a sheriff under the authority of the Subsection shall be with an insurer authorized to do business in this state and may be for coverage similar to that provided under the policy or policies or self-insurance plan contracted for by the officers of the Louisiana Sheriffs' Association.

(3) Dependents of sheriffs and deputy sheriffs in the parishes of the state may be insured under group policies or self-insurance plans providing hospital, surgical, or medical expense coverage contracted for by the officers of the Louisiana Sheriffs' Association or by the sheriff or the parish.

D. Any policy or self-insurance plan providing group hospital, surgical, medical expense, or life insurance contracted for under the provisions of this Section shall contain a provision authorizing any covered employee retiring under his sheriff's department retirement plan to elect to continue such coverage upon retirement. The premium cost of such coverage may be paid in full or in part from the sheriff's general funds or by the retired employee. A uniform policy with respect to the payment of such premiums shall be formulated and applied by each sheriff.

E. Any policy or self-insurance plan providing group hospital, surgical, medical expense, or life insurance contracted for under the provisions of this Section shall contain a provision authorizing any retired employee covered under a prior policy or plan issued to any sheriff to elect to continue coverage under the new plan or policy on the same terms, conditions, and limits for which coverage was afforded under the prior plan or policy.

F. Sheriffs, their insurers, and any self-insurance plan authorized pursuant to this Section, shall be subrogated to all rights and actions which any deputy or his dependents have or may have for all sums which such sheriffs, insurers, or self-insurance plans have paid or may pay as salary or compensation; as health, medical, surgical, hospital, dental, accident, or death benefits; and if such interest is asserted by suit or intervention for a reasonable attorney's fee therefor.

G.(1) Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired with at least fifteen years of service who are at least fifty-five years of age or retired with at least thirty years of service at any age. The provisions of this Subsection shall be applicable only to the sheriffs' offices of the parishes of Bossier, St. Bernard, St. Martin, Acadia, Allen, Avoyelles, Beauregard, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Concordia, East Feliciana, Grant, Iberville, Jackson, Jefferson Davis, Lafayette, Lincoln, Livingston, Morehouse, Natchitoches, Pointe Coupee, Rapides, Red River, St. James, Tangipahoa, Union, Vermilion, Vernon, Washington, West Baton Rouge, West Carroll, and West Feliciana and the sheriff of the Civil District Court of the parish of Orleans, for their respective retirees. The provisions of this Subsection shall also apply to the employees of the Sheriffs' Pension and Relief Fund and the Louisiana Sheriffs' Association, which fund and association shall pay the premium costs for their employees.

(2) The provisions of Paragraph (1) of this Subsection, as applicable to the sheriff's office of St. Martin Parish, shall apply to sheriffs and deputy sheriffs hired before July 1, 2009. The provisions of Subsection V of this Section shall apply to sheriffs and deputy sheriffs hired on and after July 1, 2009.

(3) Notwithstanding the provisions of Subsection D of this Section, in the parish of West Baton Rouge, one hundred percent of the premium costs of group hospital, surgical, medical expense and insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for any sheriff and full-time deputy sheriff who has retired from the West Baton Rouge Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund and who has either of the following:

(a) At least twelve years of full-time creditable service with the West Baton Rouge Parish Sheriff's Office and who was hired before June 30, 2008, and is at least fifty-five years of age.

(b) At least thirty years of full-time service with the West Baton Rouge Parish Sheriff's Office, regardless of age.

(c) The provisions of Paragraph (1) of this Subsection shall apply for any sheriff, deputy sheriff, and all persons hired by the West Baton Rouge Parish Sheriff's Office on or after July 1, 2008.

(4) Notwithstanding the provisions of Paragraph (1) of this Subsection, the sheriff of Acadia Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any sheriff or deputy sheriff who is eligible to receive benefits from the Sheriffs' Pension and Relief Fund, as follows:

(a) Fifty percent of the premium costs of group hospital, surgical, and medical expense insurance contracted for under the provisions of this Section and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff has attained the age of fifty-five years with twenty or more years of full-time continuous service with the Acadia Parish Sheriff's Office.

(b) One hundred percent of the premium costs of group hospital, surgical, and medical expense insurance contracted for under the provisions of this Section and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff has completed thirty years or more of full-time creditable service with twenty years of continuous service with the Acadia Parish Sheriff's Office, regardless of age.

(c) The provisions of Paragraph (1) of this Subsection, as applicable to the Acadia Parish Sheriff's Office, shall apply to sheriffs and deputy sheriffs retired on or before December 31, 2014. The provisions of Subparagraphs (a) and (b) of this Paragraph shall apply to sheriffs and deputy sheriffs who retire on or after January 1, 2015; however, any sheriff or deputy sheriff who has met the eligibility requirements pursuant to Paragraph (1) of this Subsection, on or before June 30, 2014, may retire at any time with benefits as provided in Paragraph (1) of this Subsection.

H.(1) Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid by the sheriff of Assumption Parish from the sheriff's general fund for all sheriffs and deputy sheriffs who retire on or after July 1, 2001, and before July 1, 2011, from the Assumption Parish Sheriff's Office with at least twenty years of service and who are at least fifty-five years of age.

(2) With regard to all retired sheriffs and deputy sheriffs who were covered by insurance under the provisions of Paragraph (1) of this Subsection as those provisions existed prior to June 1, 2001, the sheriff of Assumption Parish shall continue to pay one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance for the retired sheriffs and deputy sheriffs. With regard to all dependents of retired sheriffs and deputy sheriffs who were covered by insurance under the provisions of Paragraph (1) of this Subsection as those provisions existed prior to June 1, 2001, the sheriff of Assumption Parish shall pay the same percentage of the premiums, for the same type and level of insurance coverage, as that sheriff pays for dependents of employees of that sheriff.

(3) Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid by the sheriff of Assumption Parish from the sheriff's general fund for all sheriffs and deputy sheriffs who retire on or after July 1, 2011, from the Assumption Parish Sheriff's Office with at least twenty years of service with the Assumption Parish Sheriff's Office and who are at least fifty-five years of age.

I.(1) Notwithstanding the provisions of Subsection D of this Section, in the parish of Ouachita, the premium costs of group hospital, surgical, and medical expense contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired prior to July 1, 2002, with at least fifteen years of service who are at least fifty-five years of age.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, in the parish of Ouachita, the premium costs of group hospital, surgical, and medical expense contracted for under the provisions of this Section shall be paid in full from the sheriff's general fund for all sheriffs and deputy sheriffs retired on or after July 1, 2002, with at least twenty years of service with the Ouachita Parish Sheriff's Department.

J. Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of Winn Parish, from the sheriff's general fund, for all sheriffs and deputy sheriffs retired from the Winn Parish sheriff's office who are at least fifty-five years of age, with at least thirty years of service, and who are entitled to receive benefits from the Sheriffs' Pension and Relief Fund. The provisions of this Subsection shall be applicable only to the sheriff's office of the parish of Winn.

K. Notwithstanding the provisions of Subsection D of this Section, in the parish of Claiborne, one hundred percent of the premium costs of group dental, hospital, surgical, and medical expense insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or deputy sheriff who has retired from the Claiborne Parish sheriff's office who meets the criteria in either of the following Paragraphs:

(1) Is eligible to receive benefits from the Sheriffs' Pension and Relief Fund, and

(a) Has at least fifteen years of service and is at least fifty-five years of age; or

(b) Has thirty years of service, regardless of age.

(2) Is entitled to receive benefits from the Sheriffs' Pension and Relief Fund and the Louisiana State Employees' Retirement System pursuant to the provisions of R.S. 11:141 et seq., has at least twenty years of combined service, and is at least fifty-five years of age.

L. Notwithstanding the provisions of Subsection D of this Section, in the parish of Terrebonne, one hundred percent of the premium costs of group hospital, surgical, dental, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or deputy sheriff who has retired from the Terrebonne Parish Sheriff's Office and who is eligible to receive benefits from the Sheriff's Pension and Relief Fund, and who has either of the following:

(1) At least twenty years of total service with the Terrebonne Parish Sheriff's Office, and is at least fifty-five years of age, and meets all of the requirements of the Sheriff's Pension and Relief Fund for retirement with twenty years or more of service.

(2) At least thirty years of continuous service with the Terrebonne Parish Sheriff's Office regardless of age.

M. Notwithstanding the provisions of Subsection D of this Section, the premium costs of group hospital, surgical, and medical expense and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of LaSalle Parish, from the sheriff's general fund, for all sheriffs and deputy sheriffs retired from the LaSalle Parish Sheriff's Office who are entitled to receive benefits from the Sheriffs' Pension and Relief Fund and who have either of the following:

(1) At least twenty years of total service with the LaSalle Parish Sheriff's Office, and are at least fifty-five years of age; or

(2) At least thirty years of continuous service with the LaSalle Parish Sheriff's Office regardless of age.

N. Notwithstanding the provisions of Subsection D of this Section, effective July 1, 2003, the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid in full by the sheriff of Plaquemines Parish from the sheriff's general fund for all sheriffs and deputy sheriffs who retired from the sheriff's office of that parish with at least twelve years of service with that sheriff's office and who have either (1) at least fifteen years of service and being at least fifty-five years of age or (2) at least thirty years of service at any age.

O. Notwithstanding the provisions of Subsection D of this Section, the sheriff of St. Charles Parish shall pay out of the sheriff's general fund the premium cost of group insurance for any sheriff or full-time deputy sheriff who has retired from the St. Charles Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund as follows:

(1) For any sheriff or deputy sheriff who was hired on or before July 1, 2010, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted for pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired with either of the following:

(a) At least fifteen years of full-time creditable service with the St. Charles Parish Sheriff's Office and is at least fifty-five years of age.

(b) At least thirty years of full-time creditable service with the St. Charles Parish Sheriff's Office, regardless of age.

(2) For any sheriff or deputy sheriff who was hired after July 1, 2010, the sheriff of St. Charles Parish shall pay the premium cost of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired as follows:

(a) One hundred percent if retired with at least thirty years of full-time creditable service with the St. Charles Parish Sheriff's Office, regardless of age.

(b) Seventy-five percent if retired with at least twenty-five years of full-time creditable service with the St. Charles Parish Sheriff's Office and is at least fifty-five years of age.

(c) Fifty percent if retired with at least twenty years of full-time creditable service with the St. Charles Parish Sheriff's Office and is at least fifty-five years of age.

P. Notwithstanding the provisions of Subsection D of this Section, in the parish of St. Landry, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or full-time deputy sheriff who has retired from the St. Landry Parish sheriff's office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund and who has either of the following:

(1) At least twelve years of full-time service with the St. Landry Parish sheriff's office and is at least fifty-five years of age.

(2) At least thirty years of full-time service with the St. Landry Parish sheriff's office, regardless of age.

Q. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Lafourche Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the Lafourche Parish sheriff's office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retired with thirty years or more of creditable service and at least twenty years of such service was with the sheriff's office of Lafourche Parish.

(2) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retired with at least twenty years of service with the sheriff's office of Lafourche Parish and is at least fifty-five years of age.

R. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Richland Parish shall pay from the sheriff's general fund the premium costs of group insurance for any sheriff or full-time deputy sheriff who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund and who retires from the Richland Parish Sheriff's Office as follows:

(1) For any sheriff or deputy sheriff who is eligible to retire and meets the requirements of Subparagraph (a) or (b) of this Paragraph on or before August 31, 2013, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retires with either of the following:

(a) At least fifteen years of full-time service with the Richland Parish Sheriff's Office and is at least fifty-five years of age.

(b) At least thirty years of full-time service with the Richland Parish Sheriff's Office, regardless of age.

(2) For any sheriff or deputy sheriff who first becomes eligible to retire and subsequently retires after August 31, 2013, fifty percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retires with at least twenty-five years of creditable service with the Richland Parish Sheriff's Office and has attained the age of fifty-five.

(3) One hundred percent of the premium costs of group hospital, surgical, and medical expense insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retires with thirty years or more of creditable service with the Richland Parish Sheriff's Office, regardless of age.

S.(1) Notwithstanding the provisions of Subsection D of this Section, one hundred percent of the premium costs of group hospital, surgical, and medical expense insurance contracted for under the provisions of this Section shall be paid from the sheriff's general fund for any sheriff or deputy sheriff who has retired from the Franklin Parish Sheriff's Office and who is eligible to receive benefits from the Sheriff's Pension and Relief Fund, and who meets either one of the following conditions:

(a) Has attained the age of fifty-five years with twenty-four or more years of full-time service with the Franklin Parish Sheriff's Office.

(b) Has completed thirty years of full-time continuous service with the Franklin Parish Sheriff's Office, regardless of age.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, for any sheriff or deputy sheriff who retires on or after December 31, 2012, and who is eligible to receive benefits from the Sheriff's Pension and Relief Fund, the premium costs of group hospital, surgical, and medical expense insurance shall be paid from the sheriff's general fund as follows:

(a) One hundred percent if the sheriff or deputy sheriff has completed thirty years of full-time continuous service with the Franklin Parish Sheriff's Office, regardless of age.

(b) Seventy-five percent if the sheriff or deputy sheriff has attained the age of fifty-five years with at least twenty-seven years of full-time service with the Franklin Parish Sheriff's Office.

(c) Fifty percent if the sheriff or deputy sheriff has attained the age of fifty-five years with at least twenty-three years of full-time service with the Franklin Parish Sheriff's Office.

T. Effective August 15, 2006, in order for any sheriff, deputy sheriff, or other employee to be eligible to qualify for payment by the sheriff, Sheriffs' Pension and Relief Fund, or the Louisiana Sheriffs' Association of premium costs of health benefits upon retirement, each shall have completed the years of service required and have retired directly from either the sheriff's office, the Sheriffs' Pension and Relief Fund, or the Louisiana Sheriffs' Association.

U. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Bienville Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the Bienville Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with thirty years or more of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

(2) Seventy-five percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty-five years of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

(3) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty years of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

(4) The provisions of Paragraphs (1) through (3) and this Paragraph of this Subsection shall only apply to sheriffs and deputy sheriffs who are covered by the Louisiana Sheriffs' Pension and Relief Fund after January 1, 2009, and who subsequently retire from the Bienville Parish Sheriff's Office.

V. Notwithstanding the provisions of Subsection D of this Section, the sheriff of St. Martin Parish shall pay out of the sheriff's general fund fifty percent of the premium costs of group hospital, surgical, medical expense, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired from the St. Martin Parish sheriff's office with twenty years of creditable service with the Louisiana Sheriffs' Pension and Relief Fund.

W. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Madison Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retires from the Madison Parish Sheriff's Department as follows:

(1) For any sheriff or deputy sheriff who retired before July 1, 2009, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retired with either of the following:

(a) At least fifteen years of service and was at least fifty-five years of age.

(b) At least thirty years or more of service at any age.

(2) For any sheriff or deputy sheriff who retires on and after July 1, 2009, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and life insurance expenses contracted for under the provisions of this Section for any sheriff or deputy sheriff who has at least fifteen years of continuous service with the Madison Parish Sheriff's Department as of June 30, 2009.

(3) For any sheriff or deputy sheriff who retires on and after July 1, 2009, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and life insurance contracted for under the provisions of this Section, if the sheriff or deputy sheriff retires with thirty years or more of continuous service with the Madison Parish Sheriff's Department.

X. Notwithstanding the provisions of Subsection D of this Section, the sheriff of DeSoto Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the DeSoto Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with thirty years or more of creditable service with the sheriff's office of DeSoto Parish.

(2) Seventy-five percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty-five years of creditable service with the sheriff's office of DeSoto Parish.

(3) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty years of creditable service with the sheriff's office of DeSoto Parish.

(4) The provisions of Paragraphs (1) through (3) and this Paragraph of this Subsection shall apply only to persons hired by the DeSoto Parish Sheriff's Office after January 1, 2009, and who subsequently retire from the DeSoto Parish Sheriff's Office.

(5) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired before January 1, 2009.

Y. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Webster Parish shall pay out of the sheriff's general fund the premium costs of group insurance for any retired sheriff and any retired deputy sheriff who retired from the Webster Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty-five years or more of creditable service with the sheriff's office of Webster Parish.

(2) Seventy-five percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with twenty years of creditable service with the sheriff's office of Webster Parish.

(3) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or deputy sheriff retired with fifteen years of creditable service with the sheriff's office of Webster Parish.

(4) The provisions of this Subsection shall apply only to persons hired by the Webster Parish Sheriff's Office on or after January 1, 2010, and who subsequently retire from the Webster Parish Sheriff's Office.

(5) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Webster Parish Sheriff's Office before January 1, 2010.

Z. Notwithstanding the provisions of Subsection D of this Section, the Bossier Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee who retired from the Bossier Parish Sheriff's Office as follows:

(1) The provisions of Paragraph (G)(1) of this Section shall apply to any sheriff or employee who was hired prior to September 1, 2010.

(2) Notwithstanding the provisions of Subsection D of this Section, the Bossier Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee who was hired on or after September 1, 2010 and before July 1, 2014, and who retired from the Bossier Parish Sheriff's Office as follows:

(a) One hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with thirty years or more of service with the Sheriff's Pension and Relief Fund, regardless of age.

(b) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with twenty years of service with the Louisiana Sheriffs' Pension and Relief Fund and is at least fifty-five years of age.

(3) Any sheriff or employee of the Bossier Parish Sheriff's Office who was hired on or after July 1, 2014, and who retires with the Bossier Parish Sheriff's Office and served a minimum of ten consecutive years of their total service requirement with the Bossier Parish Sheriff's Office shall be eligible for payment of group insurance benefits, as follows:

(a) One hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with thirty years or more of service with the Sheriff's Pension and Relief Fund and has attained the age of fifty-five.

(b) Fifty percent of the premium costs of group hospital, surgical, medical expense, and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with twenty years of service with the Louisiana Sheriffs' Pension and Relief Fund and has attained sixty years of age.

AA. Notwithstanding the provisions of Subsection D of this Section, the sheriff of St. John the Baptist Parish shall pay out of the sheriff's general fund the premium cost of group insurance for any sheriff or full-time deputy sheriff who has retired from the St. John the Baptist Parish Sheriff's Office and who is entitled to receive monthly benefits from the Sheriff's Pension and Relief Fund as follows:

(1) For any sheriff or deputy sheriff who was hired on or before July 1, 2010, one hundred percent of the premium costs of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted for pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired with either of the following:

(a) At least fifteen years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office and is at least fifty-five years of age.

(b) At least thirty years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office, regardless of age.

(2) For any sheriff or deputy sheriff who was hired after July 1, 2010, the sheriff of St. John the Baptist Parish shall pay the premium cost of group hospital, surgical, medical expense, dental insurance, and the first ten thousand dollars of life insurance contracted pursuant to the provisions of this Section, if the sheriff or deputy sheriff retired as follows:

(a) One hundred percent if retired with at least thirty years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office, regardless of age.

(b) Seventy-five percent if retired with at least twenty-five years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office and is at least fifty-five years of age.

(c) Fifty percent if retired with at least twenty years of full-time creditable service with the St. John the Baptist Parish Sheriff's Office and is at least fifty-five years of age.

BB. Notwithstanding the provisions of Subsection D of this Section, the sheriff of Sabine Parish shall pay out of the sheriff's general fund the premium costs of group hospital, surgical, medical expense, dental, and life insurance for any sheriff or deputy sheriff who has retired from the Sabine Parish Sheriff's Office and who has attained one of the following:

(1) At least sixteen years of service and is at least sixty-five years of age.

(2) At least twenty years of service and is at least fifty-five years of age.

(3) At least thirty years of continuous service regardless of age.

CC. Notwithstanding the provisions of Subsection D of this Section, the Lincoln Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee hired on or after September 1, 2013, who retired from the Lincoln Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, vision and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with thirty years or more of service with the Lincoln Parish Sheriff's Office, regardless of age.

(2) Fifty percent of the premium costs of group hospital, surgical, medical expense, vision and dental insurance, and life insurance contracted for under the provisions of this Section if the sheriff or employee retired with twenty years of service with the Lincoln Parish Sheriff's Office and is at least fifty-five years of age.

(3) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Lincoln Parish Sheriff's Office prior to September 1, 2013.

DD. Notwithstanding the provisions of Subsection D of this Section, the Lafayette Parish Sheriff's Office shall pay the premium costs of group insurance for any retired sheriff and any retired employee hired on or after July 1, 2014, who retires with the Lafayette Parish Sheriff's Office as follows:

(1) One hundred percent of the premium costs of group hospital, surgical, medical expense, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or employee retired from active duty in good standing with thirty years or more of creditable full-time service with the Lafayette Parish Sheriff's Office, regardless of age.

(2) One hundred percent of the premium costs of group hospital, surgical, medical expense, and the first ten thousand dollars of life insurance contracted for under the provisions of this Section if the sheriff or employee retired from active duty in good standing with twenty years of creditable full-time service with the Lafayette Parish Sheriff's Office and is at least sixty-five years of age.

(3) For purposes of this Subsection, anyone retiring from the Lafayette Parish Sheriff's Office must meet all applicable requirements of this Subsection on their final date of employment.

(4) The provisions of Paragraph (G)(1) of this Section shall apply to all persons hired by the Lafayette Parish Sheriff's Office prior to July 1, 2014.

Amended by Acts 1954, No. 238, §1; Acts 1965, No. 70; Acts 1968, No. 311, §1; Acts 1977, No. 59, §1; Acts 1977, No. 474, §1; Acts 1978, No. 240, §1; Acts 1980, No. 363, §1; Acts 1984, No. 131, §1, eff. June 22, 1984; Acts 1985, No. 322, §1; Acts 1985, No. 814, §1; Acts 1991, No. 42, §1; Acts 1995, No. 533, §1; Acts 1999, No. 314, §1; Acts 1999, No. 1158, §1; Acts 2001, No. 246, §1, eff. June 1, 2001; Acts 2001, No. 971, §1; Acts 2001, No. 1019, §1; Acts 2002, 1st Ex. Sess., No. 69, §1; Acts 2003, No. 151, §1; Acts 2003, No. 604, §1; Acts 2003, No. 973, §1; Acts 2003, No. 1172, §1; Acts 2004, No. 195, §1; Acts 2004, No. 320, §1; Acts 2005, No. 19, §1; Acts 2005, No. 54, §1; Acts 2005, No. 271, §1; Acts 2006, No. 277, §1, eff. June 8, 2006; Acts 2006, No. 618, §1; Acts 2006, No. 712, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 358, §1; Acts 2009, No. 359, §1; Acts 2009, No. 399, §1, eff. July 1, 2009; Acts 2009, No. 410, §1; Acts 2010, No. 179, §1; Acts 2010, No. 377, §1, eff. June 21, 2010; Acts 2010, No. 509, §1; Acts 2010, No. 511, §1; Acts 2010, No. 580, §1; Acts 2010, No. 687, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 25, §1, eff. June 14, 2011; Redesignated from R.S. 33:1448 pursuant to Acts 2011, No. 248, §3; Acts 2012, No. 41, §1, eff. May 11, 2012; Acts 2012, No. 111, §1; Acts 2012, No. 239, §1; Acts 2013, No. 242, §1; Acts 2013, No. 248, §1; Acts 2014, No. 276, §1, eff. May 28, 2014; Acts 2014, No. 341, §1; Acts 2014, No. 609, §1; Acts 2014, No. 703, §1, eff. June 18, 2014.

NOTE: See Acts 2004, No. 320, §2, relative to retroactive effect.

NOTE: See Acts 2004, No. 822, §2, relative to the application of Subsection G in certain parishes.

NOTE: See Acts 2009, No. 358, §2, relative to applicability in Bienville Parish.



RS 13:5554.1 - Bossier Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.1. Bossier Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the Bossier Parish Retired Employees Insurance Fund, hereinafter referred to as the "BREIF", to fund the payment by the sheriff's office of Bossier Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs as provided in R.S. 13:5554(G).

B. The following monies shall be deposited into the BREIF until the total amount of the monies including principal and earnings in the BREIF equals the sum of ten million dollars:

(1) One percent of the monies received in the Bossier Parish sheriff's general fund each year.

(2) Twenty-five percent of the revenues received by the Bossier Parish sheriff from the tax levied by R.S. 27:391(B).

(3) Any other monies that the sheriff of Bossier Parish may contribute to the BREIF.

(4)(a) Once the total amount of the monies including principal and earnings in the BREIF equals the sum of ten million dollars, the deposited monies identified in Paragraph (1) of this Subsection shall be reduced to one-half of one percent, and the monies identified in Paragraph (2) of this Subsection shall be reduced to twelve and one-half percent.

(b) If the monies in the BREIF should fall below ten million dollars, the deposited monies identified in Paragraphs (1) and (2) of this Subsection shall revert to the original amount of one percent and twenty-five percent respectively.

C. Upon recommendation of the board established in Subsection G of this Section, the sheriff of Bossier Parish shall invest the monies in the BREIF as follows:

(1) Not less than twenty-five percent in equities.

(2) At least twenty-five percent in fixed income investments, provided that a minimum of twenty-five percent of the fixed income portion is rated as investment grade by a nationally recognized rating agency.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the sole purpose of paying the insurance premium costs provided in R.S. 13:5554(G) for retired sheriffs and retired deputy sheriffs of Bossier Parish, legal representation costs for the BREIF Board, or both, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in the BREIF is equal to the sum of ten million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of ten million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs as required by R.S. 13:5554(G) or legal representation costs for the BREIF Board shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of ten million dollars shall not be appropriated and shall only be used for making income-producing investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of Bossier Parish shall specifically address compliance with the provisions of this Section.

G.(1) To provide oversight, control, general management of the affairs of the fund and investments of the monies as provided in Subsection C of this Section, the sheriff shall establish a board of trustees consisting of seven members as follows:

(a) The comptroller of the sheriff's department.

(b) Five retired sheriffs or retired deputy sheriffs of the department , elected by other retired sheriffs and retired deputy sheriffs of the department. If more than five persons qualify for election, the five candidates receiving the highest number of votes cast shall be elected to the board.

(c) One active deputy sheriff of the department elected by the other active deputy sheriffs of the department. If more than one person qualifies for election, the candidate receiving the highest number of votes cast shall be elected to the board.

(d) The sheriff shall use and provide all means necessary and proper to conduct the initial and subsequent elections. All expenses including the printing and mailing of the ballots for the initial and subsequent elections shall be borne by the sheriff and paid out of the sheriff's general fund.

(e) The members of the board shall elect a chairperson at its first board meeting which shall be held within thirty days after the election of board members. The board shall adopt rules governing the election of the members of the board. The election of board members shall be called and supervised by the board with the assistance of the sheriff.

(f) Should a vacancy occur on the board within sixty days of the date the vacancy occurs, the board shall appoint a member to fill the vacancy for the unexpired term who is qualified to serve on the board as provided in Subparagraphs (b) and (c) of this Paragraph. If a board member who is an active deputy sheriff elected pursuant to Subparagraph (c) of this Paragraph retires, he may continue to serve for the remainder of the term for which he was elected, if less than two years remain on his term; however, if more than two years remain on his term, the board shall appoint an active deputy sheriff to fill the remainder of that term.

(2) Members of the board shall serve terms concurrent with that of the sheriff.

(3) Any vacancy on the board shall be filled in the same manner and for the same term as provided in this Subsection.

Acts 2004, No. 822, §1, eff. July 12, 2004; Acts 2005, No. 41, §1, eff. June 16, 2005; Acts 2007, No. 69, §1; Acts 2010, No. 356, §1, eff. June 21, 2010; Redesignated from R.S. 33:1448.1 pursuant to Acts 2011, No. 248, §3; Acts 2012, No. 41, §1, eff. May 11, 2012; Acts 2014, No. 276, §1, eff. May 28, 2014.

NOTE: See Acts 2004, No. 822, §2, relative to the application of R.S. 13:5554(G) in certain parishes.



RS 13:5554.2 - Livingston Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.2. Livingston Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the Livingston Parish Retired Employees' Insurance Fund, hereinafter referred to as the "LREIF", to fund the payment by the sheriff's office of Livingston Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs as provided in R.S. 13:5554(G).

B. The following monies shall be deposited into LREIF until the total amount of the monies including principal and earnings in LREIF equals the sum of six million dollars:

(1) One percent of the monies received in the Livingston Parish sheriff's general fund each year.

(2) Any other monies that the sheriff of Livingston Parish may contribute to LREIF.

C. Upon recommendation of the board established in Subsection G of this Section, the sheriff of Livingston Parish shall invest the monies in LREIF as follows:

(1) Not less than twenty-five percent in equities.

(2) At least twenty-five percent in fixed-income investments.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the sole purpose of paying the insurance premium costs provided in R.S. 13:5554(G) for retired sheriffs and retired deputy sheriffs of Livingston Parish or legal representation costs for the LREIF Board, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in LREIF is equal to the sum of six million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of six million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs as required by R.S. 13:5554(G) or legal representation costs for the LREIF Board shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of six million dollars shall not be appropriated and shall be used only for investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of Livingston Parish shall specifically address compliance with the provisions of this Section.

G.(1) To provide recommendations concerning the investment of funds as provided in Subsection C of this Section, the sheriff shall establish an investment advisory board consisting of seven members as follows:

(a) A representative to be appointed by the sheriff.

(b) Five retired sheriffs or retired deputy sheriffs of the department, elected by other retired sheriffs and retired deputy sheriffs of the department. If more than five persons qualify for election, the five candidates receiving the highest number of votes cast shall be elected to the board.

(c) One active deputy sheriff of the department elected by the other active deputy sheriffs of the department. If more than one person qualifies for election, the candidate receiving the highest number of votes cast shall be elected to the board.

(d) The sheriff shall use and provide all means necessary and proper to conduct the initial and subsequent elections. All expenses, including the printing and mailing of the ballots for the initial and subsequent elections, shall be borne by the sheriff and paid out of the sheriff's general fund.

(e) The members of the board shall elect a chairperson at its first board meeting which shall be held within thirty days after the election of board members. The board shall adopt rules governing the election of the members of the board. The election of board members shall be called and supervised by the board with the assistance of the sheriff.

(f) Should a vacancy occur on the board within sixty days of the date the vacancy occurs, the board shall appoint a member to fill the vacancy for the unexpired term who is qualified to serve on the board as provided in Subparagraphs (b) and (c) of this Paragraph. If a board member who is an active deputy sheriff elected pursuant to Subparagraph (c) of this Paragraph retires, he may continue to serve for the remainder of the term for which he was elected, if less than two years remain on his term; however, if more than two years remain on his term, the board shall appoint an active deputy sheriff to fill the remainder of that term.

(2) Members of the board shall serve terms concurrent with that of the sheriff.

Acts 2007, No. 301, §1, eff. July 9, 2007; Redesignated from R.S. 33:1448.2 pursuant to Acts 2011, No. 248, §3; Acts 2012, No. 240, §1, eff. May 25, 2012; Acts 2014, No. 146, §1.



RS 13:5554.3 - Plaquemines Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.3. Plaquemines Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the Plaquemines Parish Retired Employees' Insurance Fund, hereinafter referred to as the "PREIF", to fund the payment by the sheriff's office of Plaquemines Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs as provided in R.S. 13:5554(N).

B. The following monies shall be deposited into the PREIF until the total amount of the monies including principal and earnings in the PREIF equals the sum of five million dollars:

(1) One and one-half percent of the monies received by the Plaquemines Parish Sheriff's Office for their efforts of collecting parish property tax.

(2) Fifty percent of the revenues received by the Plaquemines Parish Sheriff from video poker proceeds in accordance with R.S. 27:312.

(3) Any other monies that the sheriff of Plaquemines Parish may contribute to the PREIF.

C. Upon recommendation of the board established in Subsection G, the sheriff of Plaquemines Parish shall invest the monies in the PREIF as follows:

(1) Not more than fifty percent in equities.

(2) At least fifty percent in fixed income investments, provided that not more than one-half of the investment in fixed income may be invested in corporate bonds.

(3) The amount of earnings received pursuant to Paragraphs (1) and (2) of this Subsection shall be accounted for separately from the amount of the monies deposited into the PREIF pursuant to Subsection B of this Section.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the purpose of paying the insurance premium costs provided in R.S. 13:5554(N) for retired sheriffs and retired deputy sheriffs of Plaquemines Parish, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in the PREIF is equal to the sum of five million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of five million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs as required by R.S. 13:5554(N) shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of five million dollars shall not be appropriated except in compliance with the provisions of Subparagraphs G(1)(f) and (g) of this Section and shall be used only for making income-producing investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of Plaquemines Parish shall specifically address compliance with the provisions of this Section.

G.(1) To provide recommendations concerning the investment of funds as provided in Subsection C of this Section, the sheriff shall establish an investment advisory board consisting of three members as follows:

(a) The sheriff.

(b) Two active deputy sheriffs of the department elected by the other active deputy sheriffs of the department. If more than two people qualify for the election, the two candidates receiving the highest number of votes cast shall be elected to the board.

(c) The sheriff shall use and provide all means necessary and proper to conduct the initial and subsequent elections. All expenses, including the printing of the ballots for the initial and subsequent elections, shall be borne by the sheriff and paid out of the sheriff's general fund.

(d) The members of the board shall elect a chairperson at its first board meeting which shall be held within thirty days after the election of board members. The board shall adopt rules governing the election of the members of the board. The election of board members shall be called and supervised by the board with the assistance of the sheriff.

(e) Should a vacancy occur on the board within sixty days of the date the vacancy occurs, the board shall appoint a member to fill the vacancy for the unexpired term who is qualified to serve on the board as provided in Subparagraph (b) of this Paragraph. If a board member who is an active deputy sheriff elected pursuant to Subparagraph (b) of this Paragraph retires, he may continue to serve for the remainder of the term for which he was elected, if less than two years remain on his term; however, if more than two years remain on his term, the board shall appoint an active deputy sheriff to fill the remainder of that term.

(f) The members of the board shall retain a financial advisor and legal counsel to provide recommendations and legal consultation concerning the investment of the funds. The board shall adopt rules governing their selection and compensation. The board may retain the sheriff's office in-house legal counsel.

(g) The board members shall be paid a per diem for each day of attendance at meetings of the board or on authorized business of the board. The board shall establish the per diem rates.

(2) Members of the board shall serve terms concurrent with that of the sheriff.

Acts 2010, No. 499, §1; Redesignated from R.S. 33:1448.3 pursuant to Acts 2011, No. 248, §3.



RS 13:5554.4 - DeSoto Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

§5554.4. DeSoto Parish; payment of group insurance premiums; retired sheriffs and deputy sheriffs; creation of fund

A. There is hereby created the DeSoto Parish Retired Employees Insurance Fund, hereinafter referred to as the "DREIF", to fund the payment by the sheriff's office of DeSoto Parish of the premium costs for eligible retired sheriffs and retired deputy sheriffs pursuant to R.S. 13:5554(G) and (X).

B. The following monies shall be deposited into the DREIF until the total amount of the monies including principal and earnings in the DREIF equals the sum of four million dollars:

(1) One percent of the monies received in the DeSoto Parish sheriff's general fund each year.

(2) Any other monies that the sheriff of DeSoto Parish may contribute to the DREIF.

(3)(a) Once the total amount of the monies including principal and earnings in the DREIF equals the sum of four million dollars, the deposited monies identified in Paragraph (1) of this Subsection shall be reduced to one-half of one percent.

(b) If the monies in the DREIF should fall below four million dollars, the deposited monies identified in Paragraph (1) of this Subsection shall revert to the original amount of one percent.

C. Upon recommendation of the board established in Subsection G of this Section, the sheriff of DeSoto Parish shall invest the monies in the DREIF as follows:

(1) Not less than twenty-five percent in equities.

(2) At least twenty-five percent in fixed income investments, provided that the average credit quality of the fixed income portion must be rated as investment grade.

D. The earnings realized on the monies invested pursuant to Subsection C of this Section shall be available for the sheriff to withdraw for the sole purpose of paying the insurance premium costs pursuant to R.S. 13:5554(G) and (X) for retired sheriffs and retired deputy sheriffs of DeSoto Parish or the legal representation costs for the DREIF Board, provided that no such earnings shall be withdrawn until the amount of principal and accumulated earnings in the DREIF is equal to the sum of four million dollars. In the event that the total amount of monies derived from deposits provided in Subsection B of this Section and investment earnings fall below the sum of four million dollars, no earnings shall be withdrawn, and any balance owed for the payment of insurance premium costs pursuant to R.S. 13:5554(G) and (X) or legal representation costs for the DREIF Board shall be paid in full from the sheriff's general fund.

E. The monies deposited pursuant to Subsection B of this Section and the accumulated earnings up to a total of four million dollars shall not be appropriated and shall be used only for making income-producing investments as provided in this Section.

F. Any financial audit conducted of the sheriff's office of DeSoto Parish shall specifically address compliance with the provisions of this Section.

G. To provide recommendations concerning the investment of funds as provided in Subsection C of this Section, the sheriff shall establish an investment advisory board consisting of three members as follows:

(1) The comptroller of the sheriff's department.

(2) Two retired sheriffs or retired deputy sheriffs of the department, appointed by the sheriff, who shall serve a term determined by the sheriff.

(3) The members of the board shall elect a chairperson at its first board meeting, which shall be held within thirty days after the appointment of board members.

Acts 2012, No. 252, §1.



RS 13:5555 - Blank

§5555. [Blank]



RS 13:5556 - Blank

§5556. [Blank)]



RS 13:5557 - Blank

§5557. [Blank]



RS 13:5558 - Group insurance, insurers, agents, authority to contract

§5558. Group insurance, insurers, agents, authority to contract

A. The group insurance or any excess insurance or a self- insurance plan authorized under the provisions of R.S. 13:5554 shall be written only in insurance companies legally authorized to do business in this state and through legally commissioned and licensed agents residing in this state. The agent shall receive the full usual commission paid by the insurer to its agents on business transacted for it.

B. The officers of the Louisiana Sheriffs' Association shall constitute a board with authority to act for and contract for the group insurance and excess insurance. Officers of the Louisiana Sheriffs' Association participating in the adoption of administration of a self-insurance plan shall be considered "trustees", as that term is used and defined in R.S. 9:2792.6.

Amended by Acts 1954, No. 238, §1; Acts 1995, No. 533, §1; Redesignated from R.S. 33:1449 pursuant to Acts 2011, No. 248, §3.



RS 13:5559 - Group insurance, payment of cost

§5559. Group insurance, payment of cost

A. The cost of the group insurance shall be paid by the sheriff out of the Sheriff's Salary Fund, except that the cost of the insurance for the criminal sheriff for the parish of Orleans and his deputies and the civil sheriff for the parish of Orleans and his deputies shall be paid from the fund or funds provided or appropriated for payment of the salaries of said civil and criminal sheriffs and their respective deputies.

B. The sheriff in each parish of the state may pay from the Sheriff's Salary Fund, or its successor, all or part of the premium cost for group hospital, surgical, and medical expense insurance covering the dependents of sheriffs and deputies under the policies authorized by R.S. 13:5554.

Amended by Acts 1954, No. 238, §1; Acts 1977, No. 60, §1; Acts 1977, No. 474, §1; Redesignated from R.S. 33:1450 pursuant to Acts 2011, No. 248, §3.



RS 13:5560 - Liability insurance

§5560. Liability insurance

Sheriffs of the parishes of the state of Louisiana are hereby authorized to contract for insurance with any insurance company authorized to do business under the laws of the state of Louisiana to cover loss or damage from any negligent acts of the sheriff or his deputies, in the performance of the duties of his office, the premiums on said insurance to be paid by the sheriff as an expense of his office out of the sheriff's general fund, except that the cost of insurance premiums for the criminal sheriff of the parish of Orleans and the civil sheriff for the parish of Orleans shall be paid from the fund or funds if provided or appropriated for the payment of all expenses of their offices.

Acts 1965, No. 121, §1. Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:1450.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5561 - Suboffices

§5561. Suboffices

Sheriffs and ex officio tax collectors and tax assessors of the parishes of this state are authorized to open and maintain such suboffices or offices as in their judgment the nature and requirements of their duties and work may require.

Added by Acts 1954, No. 131, §1. Amended by Acts 1980, No. 506, §3, eff. Jan. 1, 1981; Redesignated from R.S. 33:1461 pursuant to Acts 2011, No. 248, §3.



RS 13:5562 - Public bid laws applicable to assessor's office

§5562. Public bid laws applicable to assessor's office

The assessor's office in each parish shall be subject to the public bid laws of the state.

Added by Acts 1976, No. 206, §3, eff. July 23, 1976; Redesignated from R.S. 33:1462 pursuant to Acts 2011, No. 248, §3.



RS 13:5563 - Victims' service assistance program

§5563. Victims' service assistance program

The sheriff of each parish, including the criminal sheriff of the parish of Orleans, is hereby authorized to establish and maintain a victims' service assistance program.

Acts 1984, No. 370, §1; Redesignated from R.S. 33:1463 pursuant to Acts 2011, No. 248, §3.



RS 13:5564 - Ex officio notaries for sheriffs

§5564. Ex officio notaries for sheriffs

A. Notwithstanding any provisions of the law relative to qualifications for notaries public, each sheriff may designate one deputy per shift for each office location and appoint them as ex officio notaries public.

B.(1) The deputy so appointed may exercise, in the parish which the sheriff serves, the functions of a notary public only to administer oaths and execute affidavits, acknowledgments, and other documents, all limited to matters within the official functions of the office of sheriff, for the enforcement of any statute which provides for criminal penalties, any parish ordinance which the sheriff is charged with enforcing, and any affidavit required for the enforcement of R.S. 32:661 through 669, and to execute property bonds. For each such action the notary shall use the official seal of that respective sheriff's office.

(2) He shall fulfill the same bond requirements as provided by law for notaries in the parish which the sheriff serves.

(3) The sheriff shall pay as an expense of his office the costs of the notarial seal, the notarial bond, and any fees required for filing the bond.

C. All acts performed by such an ex officio notary public authorized by this Section shall be performed without charge or other compensation.

D. The sheriff may suspend or terminate an appointment made pursuant to this Section at any time, and separation from the employ of the sheriff shall automatically terminate the powers of such an ex officio notary public.

Acts 1984, No. 805, §1; Acts 1985, No. 28, §1; Acts 1992, No. 368, §1; Acts 1994, 3rd Ex. Sess., No. 88, §1; Acts 2000, 1st Ex. Sess., No. 10, §1; Redesignated from R.S. 33:1464 pursuant to Acts 2011, No. 248, §3.



RS 13:5565 - Remittance of tax collections; duties of sheriff or tax collector

§5565. Remittance of tax collections; duties of sheriff or tax collector

Each sheriff or other official responsible for tax collection shall deduct the amount certified by the legislative auditor pursuant to R.S. 24:513(O), and remit that amount of money to the appropriate public retirement system as provided by law.

Acts 2012, No. 218, §1.



RS 13:5571 - Definitions

PART II. JOINT SELF-INSURANCE PROGRAMS

§5571. Definitions

The following words and terms shall have the meaning indicated unless the context clearly indicates a different meaning:

(1) "Group self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool public liability risks, or to purchase a joint policy or policies of insurance providing protection against said risks, or both.

(2) "Interlocal risk management agency" means an association formed by two or more sheriffs by written agreement made pursuant to the provisions of this Part for the development and administration of an interlocal risk management program and a group self-insurance fund.

(3) "Interlocal risk management program" means a written plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of public liability, including loss prevention and control techniques and the processing and defense of claims brought against members of the agency.

(4) "Public liability" means liability to which a sheriff may be subject either directly or by reason of liability rising out of an act of his employee, agent, or officer in the course and scope of employment.

(5) "Sheriff" means the sheriff and tax collector of any parish, including the criminal and civil sheriffs of the parish of Orleans.

Acts 1986, No. 662, §1; Redesignated from R.S. 33:1481 pursuant to Acts 2011, No. 248, §3.



RS 13:5572 - Authority of sheriffs to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

§5572. Authority of sheriffs to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

A. Any two or more sheriffs may make and execute an intergovernmental agreement among themselves to establish an interlocal risk management program, to become members of an interlocal risk management agency, to pool their public liability risks in whole or in part with each other, and to establish a group self-insurance fund. The interlocal risk management agency, once established, may designate the Louisiana Sheriffs' Association to administer any group self-insurance fund so established and to administer the terms and conditions of any interlocal risk management program entered into between participating sheriffs. The agency may instead elect to designate another public or private entity to administer the terms and conditions of the interlocal risk management program but only the interlocal risk management agency or the Louisiana Sheriffs' Association may administer the group self-insurance fund.

B. Contributions of participating sheriffs to the group self-insurance fund are authorized to be paid from their general fund, except for the criminal and civil sheriffs of the parish of Orleans, which funds shall be paid from the fund or funds provided or appropriated for the payment of all expenses of their offices.

C. Any sheriff participating in an interlocal risk management program and agency pursuant to this Section and for whom a contribution is made on behalf of his deputies is authorized to secure from the agency and file on behalf of his deputies a certificate of deputy participation in the program and the agency in lieu of furnishing a surety bond under the provisions of R.S. 13:5537, R.S. 13:5553, and R.S. 35:391.

D. All books, records, and files maintained by a third party for the intergovernmental risk management agency, including but not limited to audit data and all active and inactive claims files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.

Acts 1986, No. 662, §1; Acts 1991, No. 43, §1; Redesignated from R.S. 33:1482 pursuant to Acts 2011, No. 248, §3.



RS 13:5573 - Interlocal risk management agency not an insurance company or insurer

§5573. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency is not an insurance company or an insurer under the laws of this state and the designation by the agency of the Louisiana Sheriffs' Association or a third party shall not constitute said association or entity as an insurance company or an insurer under the laws of this state. The development and the administration by an interlocal risk management agency or the Louisiana Sheriffs' Association of a group self-insurance fund shall not constitute doing an insurance business. Intergovernmental agreements providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46; nor shall the interlocal risk management agency or the development of a group self-insurance fund be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 662, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Redesignated from R.S. 33:1483 pursuant to Acts 2011, No. 248, §3.



RS 13:5574 - Limited liability of members

§5574. Limited liability of members

A sheriff shall not, by reason of being a member of an interlocal risk management agency and contributing to the group self-insurance fund, be liable to such interlocal risk management agency, to any other member, or to any claimant against the agency itself, or another member, except for payment of contributions provided for in the interlocal risk management program and the interlocal risk management agency. No interlocal risk management agency or program shall have the effect of providing for a donation, in whole or in part, of the public funds of one sheriff's office for the benefit of another.

Acts 1986, No. 662, §1; Redesignated from R.S. 33:1484 pursuant to Acts 2011, No. 248, §3.



RS 13:5575 - Excess insurance

§5575. Excess insurance

The interlocal risk management agency may enter into contracts for excess insurance, with the payment of premiums being made from the contributions of the participating sheriffs to the group self-insurance fund. Any excess insurance purchased under this Section shall not be subject to the provisions of R.S. 22:439.

Acts 1986, No. 662, §1; Acts 1993, No. 710, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Redesignated from R.S. 33:1485 pursuant to Acts 2011, No. 248, §3.



RS 13:5581 - Sheriff for parish of Orleans; election; term

PART III. PROVISIONS AFFECTING ONLY

PARISH OF ORLEANS

§5581. Sheriff for parish of Orleans; election; term

A. There shall be one sheriff for the parish of Orleans, who shall be elected by the qualified electors of the parish of Orleans. He shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office and begin his term on the first Monday in May following his election.

B. When the sheriff provided for in Subsection A of this Section takes office, the separate offices of the civil sheriff and the criminal sheriff for the parish of Orleans shall be abolished, and the sheriff shall be the successor to and exercise all of the functions, duties, and responsibilities of their respective offices, which shall be merged and consolidated within the office of the sheriff for the parish of Orleans.

C.(1) All books, papers, records, money, actions, and other property of every kind and description, movable and immovable, real and personal, possessed, controlled, or used by the civil sheriff and the criminal sheriff shall be transferred to the office of the sheriff.

(2) The sheriff shall have and shall exercise all of the powers, duties, and functions of the civil sheriff of the parish of Orleans and the criminal sheriff of the parish of Orleans. The sheriff shall provide for the ongoing merger and consolidation of the offices of the civil and criminal sheriff within his office and shall develop a plan for retaining, appointing, removing, assigning and promoting such deputies and other personnel necessary for the efficient and effective operation of his office. The sheriff shall complete the merger and consolidation as soon as practicable after taking office. This plan shall include detailed procedures for the realignment, distribution, assignment, consolidation, and coordination of the powers, duties, functions, and responsibilities of each office and also shall include procedures for the transfer and utilization of positions, personnel, funds, office space, facilities, and equipment, including relocation of facilities if deemed appropriate. The sheriff shall accomplish the consolidation of the offices of the civil and criminal sheriff into his office with the least possible disruption of services and the least possible expenditure of public funds.

D. Whenever the civil sheriff of the parish of Orleans or the criminal sheriff of the parish of Orleans is referred to or designated by law, rule, or regulation on the date that those offices are abolished, such reference or designation shall be deemed to apply to the sheriff of the parish of Orleans.

Acts 2006, No. 621, §4 (see notes for eff. date); Acts 2008, No. 873, §1, eff. July 9, 2008; Acts 2009, No. 125, §1, eff. June 25, 2009; Redesignated from R.S. 33:1500 pursuant to Acts 2011, No. 248, §3.

NOTE: See Acts 2006, No. 621, §23. The Section is effective on the date the sheriff elected at the election of parochial and municipal offices in Orleans Parish in 2010 takes office, except that R.S. 33:5581(A) is effective on June 23, 2006, only for purposes of qualifying and election of sheriff in 2010. Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.

NOTE: See Acts 2006, No. 621, §31, prohibiting a special election if a vacancy occurs in the office of civil or criminal sheriff.



RS 13:5582 - Salary and expense fund of civil sheriff

§5582. Salary and expense fund of civil sheriff

There shall be a salary and expense fund for the office of the civil sheriff for the parish of Orleans. The sum of sixty-three thousand dollars shall be allowed for each calendar year toward the payment of compensation for all services required of the civil sheriff and toward the payment of all the expenses of his office, twenty-three thousand dollars of which shall be paid into the salary and expense fund by the Board of Commissioners of the Orleans Levee District from millage levied by it. The sums shall be remitted annually in advance or in monthly installments, to the civil sheriff for the parish of Orleans.

Added by Acts 1968, No. 566, §1. Amended by Acts 1978, No. 163, §1, eff. Jan. 1, 1974; Acts 1974, No. 135, §1; Acts 2010, No. 175, §4; Redesignated from R.S. 33:1501 pursuant to Acts 2011, No. 248, §3.



RS 13:5583 - Compensation of civil sheriff

§5583. Compensation of civil sheriff

The civil sheriff of the parish of Orleans shall receive in compensation for all services required of him by law the sum of twenty-five thousand dollars per annum as salary.

Amended by Acts 1952, No. 32, §1; Acts 1958, No. 244, §1; Acts 1960, No. 101, §1; Acts 1965, No. 69; Acts 1967, No. 60, §1; Acts 1970, No. 80, §1; Acts 1974, No. 135, §1; Redesignated from R.S. 33:1502 pursuant to Acts 2011, No. 248, §3.



RS 13:5584 - Salaries of deputies; expenditures from salary and expense fund; drawing monthly salary

§5584. Salaries of deputies; expenditures from salary and expense fund; drawing monthly salary

The civil sheriff may fix the compensation of his deputies and clerical forces. He may pay from the salary and expense fund all of the expenses incurred in the performance of all duties required of him by law, including his own salary, the salaries of all deputies and clerical assistants, the premiums on bonds which he is required to give, and the premiums on bonds required by him of any deputy in charge of public funds. The sheriff shall pay all of these expenditures by warrant or check drawn by him upon the salary and expense fund. He shall draw his salary monthly on his own warrant or check and shall issue monthly to employees and deputies warrants or checks for the amounts due them.

Redesignated from R.S. 33:1503 pursuant to Acts 2011, No. 248, §3.



RS 13:5585 - Drawing from allowance

§5585. Drawing from allowance

A. The civil sheriff shall draw his allowance for his salary, deputies, clerical force, and assistants from the salary and expense fund, one-twelfth each month, plus any amount to pay other expenses and claims due. Except as authorized by R.S. 33:1504, the sheriff shall not draw the allowance unless it is on deposit to the credit of the fund. If the salary and allowance for any month is not drawn for the reason that the fund has an insufficient amount, the deficit may be made up and drawn from any subsequent allowance.

B. The City of New Orleans shall budget annually a sum not less than twenty thousand dollars which sum or part thereof shall be payable to the civil sheriff at the end of any calendar year on his requisition for any deficiency that may exist in the operation of his office for that year.

Redesignated from R.S. 33:1505 pursuant to Acts 2011, No. 248, §3.



RS 13:5586 - Use of excess fees by civil sheriff Orleans Parish

§5586. Use of excess fees by civil sheriff Orleans Parish

In the event the fees and commissions authorized by R.S. 13:5530 exceed the necessary expense of the civil sheriff in the efficient performance of his duties as herein provided, the excess shall not be drawn or otherwise expended by the civil sheriff, except as herein provided, but shall remain in the civil sheriff's salary fund. However, this excess may be expended by the civil sheriff in any succeeding year in which the civil sheriff's salary fund is insufficient to defray current salaries and expenses or where circumstances necessitate additional deputies or additional expenses to be incurred for the efficient performance of all duties imposed by law on the civil sheriff. The civil sheriff at the end of each four-year term or, in case of his reelection, on the thirtieth day of June following shall remit to the state treasurer for credit to the general fund any excess or surplus remaining in the civil sheriff's salary fund. However, there may be retained in the civil sheriff's salary fund an amount not to exceed one-third of the amount of the revenues of the last year of the term of office, and the amount so retained shall be used as a revolving fund to assist in financing the operation of the office and for purchasing equipment.

Amended by Acts 1950, No. 346, §1; Acts 1952, No. 79, §1; Acts 1960, No. 56, §1; Acts 1962, No. 173, §1; Acts 1964, No. 303; Acts 1967, No. 4, §3; Acts 1987, No. 571, §1; Redesignated from R.S. 33:1507 pursuant to Acts 2011, No. 248, §3.



RS 13:5587 - Liability for costs

§5587. Liability for costs

The fees of the sheriff shall be advanced or paid by the party requiring the service to be performed. The party may recover the same from the other party on the final termination of the cause, if costs should be decreed in his favor, and shall be protected by the bond or security, as provided in R.S. 13:1215.

Redesignated from R.S. 33:1508 pursuant to Acts 2011, No. 248, §3.



RS 13:5588 - Sheriff entitled to security; refusal to act in absence of security or advancement

§5588. Sheriff entitled to security; refusal to act in absence of security or advancement

The sheriff may demand security for his costs and actual expenses, or he may demand a deposit to cover his costs, but in all cases any party requiring the official services to be performed by the sheriff may advance the fees for such services. The sheriff shall perform the same so far as the advance may go. In case the party interested in having the official services performed fails to secure or advance the fees as above provided, the sheriff shall not be required to perform the services, but shall notify the party and return the process into court, with the reason therefor, and his failing so to do shall render him liable for any damage that may result to the party from the failure to perform the services.

Redesignated from R.S. 33:1509 pursuant to Acts 2011, No. 248, §3.



RS 13:5589 - Date when fees are due

§5589. Date when fees are due

All fees proper of the sheriff shall be due and collectible every six months from the institution of the suit.

Redesignated from R.S. 33:1510 pursuant to Acts 2011, No. 248, §3.



RS 13:5590 - Posting copy of fee bill

§5590. Posting copy of fee bill

A correct copy of the sheriff's fee bill, as provided by R.S. 33:15061, shall be posted in the office of the civil sheriff, in a conspicuous place, under penalty of twenty-five dollars per day in case of failure so to do, to be recovered before the civil district court or any one of the city courts of New Orleans, in favor of the charity hospital of New Orleans.

Redesignated from R.S. 33:1511 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1987, No. 571, §2.



RS 13:5591 - Execution to collect fees

§5591. Execution to collect fees

If the party liable fails to pay the fees of the sheriff after they have become due and collectible, the sheriff, upon filing a detailed bill of the fees, with an affidavit showing their correctness and that demand has been made on the party liable, shall be entitled to immediate execution therefor against the party liable and his security. No cost shall be charged on the affidavit or execution.

Redesignated from R.S. 33:1512 pursuant to Acts 2011, No. 248, §3.



RS 13:5592 - Forfeiture of costs for overcharging any item

§5592. Forfeiture of costs for overcharging any item

If the sheriff overcharges any item in any bill of costs, he shall forfeit the whole bill containing the item overcharged.

Redesignated from R.S. 33:1513 pursuant to Acts 2011, No. 248, §3.



RS 13:5593 - Exemption of city from liability for sheriff's costs

§5593. Exemption of city from liability for sheriff's costs

In all suits instituted by the city of New Orleans for the recovery of any tax imposed or other duties levied, in which the city of New Orleans has recovered judgment, the corporation shall be exempt from all liabilities for sheriff's costs, actual expenses incurred by virtue of instructions of the proper city officers excepted.

Redesignated from R.S. 33:1514 pursuant to Acts 2011, No. 248, §3.



RS 13:5594 - Filing bill of costs upon retirement from office

§5594. Filing bill of costs upon retirement from office

Within forty days after the sheriff has retired from office, he shall file in court detailed bills of costs due him in all cases, in default of which he shall be barred forever from collecting them. The clerk of court, when he issues a writ of fieri facias, shall indorse on the writ all costs due the retired sheriff.

Redesignated from R.S. 33:1515 pursuant to Acts 2011, No. 248, §3.



RS 13:5595 - Civil sheriff may have solvency and qualifications of sureties passed on by court

§5595. Civil sheriff may have solvency and qualifications of sureties passed on by court

When the civil sheriff is required to accept bonds, he may, before accepting the surety, have his solvency and qualifications passed upon by the court, contradictorily with the parties in interest, either in open court or at chambers, and after three days notice.

Redesignated from R.S. 33:1516 pursuant to Acts 2011, No. 248, §3.



RS 13:5596 - Court's finding relieves sheriff of liability

§5596. Court's finding relieves sheriff of liability

If the court finds that the surety is solvent and possessed of the qualifications prescribed by law, the bond shall be made in favor of the parties to the case, and the sheriff shall be relieved of all responsibility.

Redesignated from R.S. 33:1517 pursuant to Acts 2011, No. 248, §3.



RS 13:5597 - Acceptance of bond without referring matter to court

§5597. Acceptance of bond without referring matter to court

The sheriff may accept the surety without referring the matter to the court, in which case the laws in reference to the assignment of the bond, its return into court and proceedings to impose liability upon the sheriff shall apply.

Redesignated from R.S. 33:1518 pursuant to Acts 2011, No. 248, §3.



RS 13:5598 - Salary of criminal sheriff

§5598. Salary of criminal sheriff

The salary of the criminal sheriff of the parish of Orleans shall be twenty thousand six hundred dollars per annum, and permissive up to twenty-five thousand dollars per annum.

Amended by Acts 1956, No. 478, §1; Acts 1960, No. 116, §1; Acts 1965, No. 112, §1; Acts 1967, No. 88, §1; Acts 1970, No. 89, §1; Acts 1974, No. 288, §1; Redesignated from R.S. 33:1519 pursuant to Acts 2011, No. 248, §3.



RS 13:5599 - Fees of criminal sheriff

§5599. Fees of criminal sheriff

The criminal sheriff of Orleans Parish shall collect from the parties, from witnesses, from sureties, and from sureties on bonds forfeited, the following fees and charges:

(1) For arresting any party under a capias or order of court issued on an information or indictment and bringing him into court, twelve dollars.

(2) For producing a party in court on the order of the judge when under confinement other than provided above, for each production, seven dollars.

(3) For serving notice of arraignment or of trial on accused and surety, for each, and return, seven dollars.

(4) For serving subpoena on each witness and return, seven dollars.

(5) For serving attachments to bring witnesses into court, to be paid by the witness in default, twelve dollars.

(6) For taking appearance bond or recognizance bond when required to do so, fifteen dollars, unless suspended by the judges of the Criminal District Court of the Parish of Orleans.

(7) For serving notice of judgment on forfeiture of bonds, seven dollars.

(8) For service of subpoena duces tecum and for return, seven dollars.

(9) For executing writ of fieri facias either against the defendant or security on bond for costs on the amount of bond, twelve dollars.

(10) For mileage when traveling outside of the parish of Orleans, the same mileage as is allowed to the sheriffs of other parishes.

Amended by Acts 1974, No. 550, §1; Acts 1981, No. 335, §1; Acts 1983, No. 619, §1; Acts 1997, No. 1016, §1, eff. Jan. 1, 1998; Redesignated from R.S. 33:1520 pursuant to Acts 2011, No. 248, §3.



RS 13:5600 - Fees of criminal sheriff Fees of criminal sheriff from sureties for return of fugitives; Orleans Parish

§5600. Fees of criminal sheriff from sureties for return of fugitives; Orleans Parish

The criminal sheriff in the parish of Orleans shall collect from sureties when a fugitive is returned to the custody of the criminal sheriff, the following fees and charges:

(1) For every mile actually and necessarily traveled by the sheriff or his deputy in going to and returning from the service of returning the fugitive to the custody of the criminal sheriff outside of his jurisdiction, a mileage rate equal to the mileage rate established by the division of administration for the use of state-owned vehicles.

(2) All actual expenses incurred in the return of the fugitive by the sheriff or his deputy from outside the parish to the jurisdiction of the criminal sheriff.

Added by Acts 1983, No. 620, §1; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:1521 pursuant to Acts 2011, No. 248, §3.



RS 13:5601 - Fees of the criminal sheriff for sureties for surrender of a defendant or arrest of a defendant

§5601. Fees of the criminal sheriff for sureties for surrender of a defendant or arrest of a defendant

A. The criminal sheriff for the parish of Orleans shall collect from a surety the fee of twenty-five dollars, when a surety surrenders a defendant to the criminal sheriff pursuant to the provisions of Code of Criminal Procedure Art. 338.

B. The surety shall pay the fee for recalling the capias, accepting the surrender, processing the paperwork, and giving the surety a letter releasing him from his obligation under the defendant's bond.

C. When a capias is issued by the court for a person who has not appeared in court as ordered and the sheriff's office, acting on said capias, has to arrest the defendant, the surety shall pay a fee of fifty dollars to the criminal sheriff before the surety is released from the obligation of the bond.

D. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

Added by Acts 1983, No. 502, §1; Acts 1991, No. 289, §10; Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011; Redesignated from R.S. 33:1521.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5602 - City and state not liable for costs of criminal sheriff

§5602. City and state not liable for costs of criminal sheriff

Neither the state nor the city of New Orleans shall be liable for or make any appropriation to pay any costs of the criminal sheriff in any criminal case, except as provided in R.S. 15:566.

Amended by Acts 1974, No. 550, §1; Redesignated from R.S. 33:1522 pursuant to Acts 2011, No. 248, §3.



RS 13:5603 - City jail of city of New Orleans; operation; location; feeding of prisoners

§5603. City jail of city of New Orleans; operation; location; feeding of prisoners

A. The house of detention or city jail of the city of New Orleans shall be operated by the city of New Orleans through the commissioner of public buildings and parks or by such other official as may be designated by the commission council of the city of New Orleans.

B. The said commission council is vested with full and final authority to determine the location of said house of detention or city jail and may, although it is not obligated to do so, use and continue to use the same portion of the building in the city of New Orleans in the square bounded by Tulane Avenue, South Broad Avenue, Gravier and South White Streets as was used for the house of detention on June 1, 1952.

C. In the event that this building is used for the house of detention or city jail, the commission council of the city of New Orleans is vested with full and final authority to allocate space therein for the house of detention and also for the parish prison, provided, that such allocation shall not infringe upon the present area now being used for the parish prison.

D. The city of New Orleans shall, not later than January 1, 1953 construct, equip and operate a kitchen for feeding the prisoners confined in the house of detention or city jail, and thereafter the city of New Orleans shall have full and exclusive responsibility for feeding said prisoners; provided, however, that until January 1, 1953 the criminal sheriff shall continue to feed the prisoners confined in the house of detention or city jail in the same manner as heretofore, and shall receive the full cost thereof from the city of New Orleans in the same manner as is provided by R.S. 33:15231 for prisoners confined in the parish prison.

Added by Acts 1952, No. 88, §1; Redesignated from R.S. 33:1523.1 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1976, No. 586, §1.



RS 13:5604 - Payment of salaries by city

§5604. Payment of salaries by city

The salaries of the criminal sheriff of the parish of Orleans, his deputies, assistants and clerks shall be paid by the city of New Orleans. The governing authority shall make appropriation therefor in its yearly budget and, through its proper officers, transfer said appropriation to the Orleans Parish Criminal Sheriff's general fund, for issuing of all checks in payment of all the salaries, semimonthly, by the criminal sheriff for the parish of Orleans.

Amended by Acts 1980, No. 473, §1; Redesignated from R.S. 33:1525 pursuant to Acts 2011, No. 248, §3.



RS 13:5605 - Appointment of attorney

§5605. Appointment of attorney

A. The criminal sheriff, parish of Orleans, is hereby authorized to appoint two attorneys, at no cost to the state of Louisiana.

B. This Section shall not mandate an additional appropriation by the city of New Orleans.

Added by Acts 1960, No. 104, §1. Amended by Acts 1976, No. 698, §1; Redesignated from R.S. 33:1526 pursuant to Acts 2011, No. 248, §3.



RS 13:5606 - Orleans Parish criminal sheriff's canteen fund; sheriff's duties; cost of items sold; use of profits

§5606. Orleans Parish criminal sheriff's canteen fund; sheriff's duties; cost of items sold; use of profits

A. There shall be established at the Orleans Parish Prison, an Orleans Parish Criminal Sheriff's Canteen Fund for the purpose of selling foodstuffs and sundries, at a price not to exceed the retail market value thereof, to the inmates of said parish prison.

B. The inmate canteen will be operated by the criminal sheriff for the parish of Orleans.

C. All foodstuffs and sundries sold at the inmate canteen shall be sold at the retail market value of such items.

D. All profits derived from sales of foodstuffs and sundries shall be collected by the Orleans Parish criminal sheriff and shall be deposited in a bank or banks in the city of New Orleans in which deposits are insured or guaranteed by the federal government or an agency thereof. The deposits shall be credited to a special fund to be designated as the Orleans Parish criminal sheriff's canteen fund.

E. The Orleans Parish criminal sheriff's canteen fund shall be administered by the criminal sheriff of the parish of Orleans. Disbursements shall be made from the fund upon the signature of the criminal sheriff of the parish of Orleans. Such fund shall be expended solely for the operation, security, and maintenance of the office of the criminal sheriff of the parish of Orleans and to assist in the rehabilitation of the inmates of the Orleans parish prison.

F. The record books, consisting of all purchasing and disbursement records of the Orleans Parish Prison Welfare Fund and the Orleans Parish Criminal Sheriff's Canteen Fund, shall be audited by the legislative auditor's office annually, and they shall be kept open at reasonable hours for public inspection at the criminal sheriff's office.

Added by Acts 1965, No. 114, §1. Amended by Acts 1975, No. 187, §1; Redesignated from R.S. 33:1527 pursuant to Acts 2011, No. 248, §3.



RS 13:5607 - Employees of criminal sheriff placed in classified city civil service

§5607. Employees of criminal sheriff placed in classified city civil service

A. The positions of employment covering the employees of the criminal sheriff of the parish of Orleans within the Orleans Parish Prison proper shall, on and after January 1, 1969, be in the classified service of the city of New Orleans, and on and after said date shall be governed by all of the provisions of Part 1 of Article X of the Constitution of Louisiana in the same manner and to the same extent as are other employees and positions placed by said provisions within the classified civil service of New Orleans.

B. All employees of the criminal sheriff of the parish of Orleans whose positions of employment are placed in the classified civil service of the city by the provisions of this section shall, on January 1, 1969, acquire permanent civil service status in the class of position they are occupying on such date, subject to passing a qualifying noncompetitive test, prescribed and given within a reasonable time thereafter by the director of the Department of City Civil Service, in order to determine their fitness to perform satisfactorily the duties of their positions. Thereafter they shall be deemed classified civil service employees in their respective classifications, and shall be subject to and governed by the provisions of Part 1 of Article X of the Constitution of Louisiana and the rules and regulations adopted by the New Orleans Civil Service Commission; provided, however, that the pay of any employee on the date of the inclusion of his position in the classified state service shall not be reduced by the application of the uniform pay plan to his class of position.

Added by Acts 1968, No. 509, §§1, 2; Redesignated from R.S. 33:1529 pursuant to Acts 2011, No. 248, §3.



RS 13:5608 - Establishment of auxiliary criminal deputy sheriffs program, Orleans Parish

§5608. Establishment of auxiliary criminal deputy sheriffs program, Orleans Parish

A. The criminal sheriff for the parish of Orleans is hereby authorized to establish and maintain a volunteer auxiliary to assist him in the performance of his duties as prescribed by law.

B. An auxiliary criminal deputy sheriff duly commissioned by the criminal sheriff shall have the same powers and rights as a commissioned deputy criminal sheriff during performance of his duties except that he shall receive no pay for said performance of said duties.

C. An auxiliary deputy criminal sheriff shall furnish a bond for the faithful performance of his duties in the amount of two thousand dollars before being commissioned as an auxiliary deputy.

D. The auxiliary deputy shall participate in an approved training course prior to performing his duties.

E. An applicant to be eligible must be twenty-one years of age and of good character, and a resident of Orleans Parish.

Added by Acts 1968, No. 510, §1; Redesignated from R.S. 33:1530 pursuant to Acts 2011, No. 248, §3.



RS 13:5609 - Criminal sheriff of the parish of Orleans; retirement plan

§5609. Criminal sheriff of the parish of Orleans; retirement plan

A. The criminal sheriff of the parish of Orleans shall establish a retirement plan or shall join an existing plan for the purpose of providing retirement benefits for the employees of the Orleans Parish criminal sheriff's office and their beneficiaries. Such a plan may be a defined benefit plan or a defined contribution plan or any other plan qualified under federal or state laws.

B. The Orleans Parish criminal sheriff's office shall budget a yearly contribution to such a plan in an amount not less than eight percent of the total salaries of the employees of the Orleans Parish criminal sheriff's office.

C. The plan shall be studied for actuarial soundness by the actuary for the legislative auditor and approved by the House Retirement Committee and the Senate Retirement Committee.

Acts 1984, No. 905, §1; Redesignated from R.S. 33:1531 pursuant to Acts 2011, No. 248, §3.



RS 13:5631 - Purpose

PART IV. LOUISIANA SHERIFF'S EXECUTIVE

MANAGEMENT INSTITUTE

§5631. Purpose

It is the intent of the legislature in the exercise of the police power of the state to create a board to promote the public peace, by establishing training programs for sheriffs to provide management courses and skills to enhance the safety of the citizens of Louisiana and the enforcement of state laws.

Acts 2012, No. 350, §1.



RS 13:5632 - Louisiana Sheriff's Executive Management Institute; creation; board; membership

§5632. Louisiana Sheriff's Executive Management Institute; creation; board; membership

A. The Louisiana Sheriff's Executive Management Institute is hereby created within the office of the governor and shall be domiciled in the city of Baton Rouge.

B. The Louisiana Sheriff's Executive Management Institute shall be governed by a board. The board shall be composed of five members, all of whom shall be United States citizens and residents of the state.

C. The board shall consist of the following members:

(1) Three members appointed by the governor from a list of six names submitted by the Louisiana Sheriffs' Association, all of whom shall be current sheriffs.

(2) The chief justice of the Louisiana Supreme Court or his designee.

(3) The chairman of the Louisiana Peace Officers Standards and Training Council.

D. The qualifications of each member of the board shall continue throughout the term in office. In the event a member should cease meeting the qualifications, his seat shall be declared vacant and the vacancy shall be filled pursuant to the same process as for the original appointment for the remainder of the unexpired term.

E. The members of the board provided for in Paragraph (C)(1) of this Section shall be appointed for a term of three years and shall continue to serve until reappointed or replaced. In the event of death or resignation of a member, a successor shall be appointed to serve the unexpired term for which the member had been appointed within thirty days pursuant to the same process as that used to make the original appointment.

F. The appointments by the governor shall be subject to confirmation by the Senate.

G. Members shall serve without compensation.

Acts 2012, No. 350, §1.



RS 13:5633 - Meetings; quorum

§5633. Meetings; quorum

A. The board shall meet regularly each calendar quarter at such time and place as it may determine. The board may meet at such other times as it deems appropriate. Four members of the board shall constitute a quorum.

B. The board shall annually elect a chairman and such other officers of the board as they may determine necessary and appropriate for the administration, implementation and enforcement of this Part.

Acts 2012, No. 350, §1.



RS 13:5634 - Functions; powers; duties

§5634. Functions; powers; duties

A. The institute, by and through the board, shall serve as the coordinator for the training of sheriffs in Louisiana.

B. The institute, by and through the board, shall have the following functions, powers, and duties:

(1) Establish a new sheriff management program prior to December 31, 2012.

(2) Establish a sheriff's continuing education program prior to December 31, 2012.

(3) Establish requirements for approval and accreditation of other training and continuing education programs sponsored or offered by the federal government, other states, and agencies outside the jurisdiction of the institute.

(4) Cooperate with state and national sheriff's associations and agencies in training programs.

(5) Conduct research to improve the efficiency and function of the office of the sheriff and stimulate research by public and private agencies for that purpose.

(6) Accept donations, contributions, grants, or gifts from foundations, the state or federal government, and donations, contributions, grants, or gifts in amounts of not more than two hundred dollars from any one individual.

(7) Contract with other persons as the board deems necessary for services, facilities, studies, or training.

Acts 2012, No. 350, §1.



RS 13:5635 - Training

§5635. Training

A. Beginning January 1, 2013, each person who has been elected to the position of sheriff shall successfully complete the new sheriff management program not later than one year after his election, or in the event of a special election, during the next regularly scheduled new sheriff management program.

B. Beginning January 1, 2013, each sheriff shall be required to complete twelve hours of continuing education as approved by the board within every twelve-month period.

Acts 2012, No. 350, §1.



RS 13:5636 - Salary option

§5636. Salary option

A. A sheriff is eligible to receive a salary increase as provided for by the provisions of this Section if both the following occur:

(1) The sheriff has completed the training requirements provided for by this Part.

(2) The legislature has established a salary increase for, and appropriated funds for, salary increases for district court judges as provided by law.

B. The sheriff may take the salary increase up to the amount he is eligible to receive as provided for in this Section.

Acts 2012, No. 350, §1.



RS 13:5701 - Election; term of office; bond

CHAPTER 36 CORONERS

PART I. GENERAL PROVISIONS

§5701 Election; term of office; bond

A. In each parish, there shall be a coroner. Except for the parish of Orleans, he shall be elected at the gubernatorial election, shall serve for a term of four years, and shall take office and begin his term on the fourth Monday in March following election. He shall give bond and security according to law in the sum of two thousand dollars for the due performance of the duties of his office.

B. There shall be one coroner for the parish of Orleans who shall be elected at the election for parochial and municipal officers in Orleans Parish, shall serve for a term of four years, and shall take office on the first Monday in May following election. He shall give bond and security according to law in the sum of twenty-five thousand dollars for the due performance of the duties of his office.

Amended by Acts 1980, No. 541, §2, eff. July 23, 1980; Acts 1981, No. 122, §3. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1551 pursuant to Acts 2011, No. 248, §3.



RS 13:5702 - Conservator of the peace

§5702. Conservator of the peace

The coroner shall be a conservator of the peace.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1552 pursuant to Acts 2011, No. 248, §3.



RS 13:5703 - Justice of peace to substitute for coroner

§5703. Justice of peace to substitute for coroner

A justice of the peace, upon authorization by the coroner of the parish, may perform those duties of the coroner as requested in the authorization.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1553 pursuant to Acts 2011, No. 248, §3.



RS 13:5704 - Qualifications

§5704. Qualifications

A. The coroner shall be a physician licensed by the Louisiana State Board of Medical Examiners to practice medicine in the state of Louisiana. This requirement shall be waived in any parish in which no licensed physician qualifies to run for the office.

B. The coroner shall be a resident of the parish. However, a licensed physician who is not a resident of the parish but who maintains a full-time medical practice at a principal medical office facility in the parish may qualify for and hold the office.

Acts 1984, No. 570, §1; Acts 1999, No. 636, §1, eff. Sept. 1, 1999; Redesignated from R.S. 33:1554 pursuant to Acts 2011, No. 248, §3.

NOTE: Acts 1999, No. 636, §2 provides that the Act (which added Subsection B) "shall apply to all elections for the office of coroner held on or after the effective date."



RS 13:5705 - Deputy coroners, assistant coroners, secretaries, stenographers, clerks, investigators,

§5705. Deputy coroners, assistant coroners, secretaries, stenographers, clerks, investigators, technicians, official photographer and other helpers; compensation

A. Each coroner may appoint one or more deputy or assistant coroners to perform his duties, who need not be residents of the parish. However, any person appointed as a deputy or assistant coroner, who is not a resident of the parish, shall be a licensed physician. They shall possess the same qualifications as the coroner and be paid by the coroner appointing them or by arrangement with the parish governing authority if the coroner is on a salary basis. A person may serve as a deputy or assistant coroner on a part-time basis in more than one parish. The tenure of the appointment shall be determined by the appointing coroner but shall not be longer than the coroner's term of office. The coroner shall be responsible for the acts of his deputy or assistant coroners.

B. The coroner may appoint any necessary secretaries, stenographers, clerks, technicians, investigators, official photographers, or other helpers. The salaries of these employees shall be paid by the coroner out of his fees or by arrangement with the parish governing authority if the coroner is on a salary basis.

Repealed by Acts 1972, No. 154, §4. Acts 1984, No. 570, §1; Acts 1990, No. 748, §1; Redesignated from R.S. 33:1555 pursuant to Acts 2011, No. 248, §3.



RS 13:5706 - Fees for coroner's services

§5706. Fees for coroner's services

A.(1) The coroner shall receive:

(a) For every investigation, including issuing necessary papers and reports, fifty dollars.

(b) For viewing bodies, fifty dollars.

(c) For the performance of an autopsy, a fee of not less than two hundred fifty dollars nor more than three hundred dollars, at the discretion of the governing authority of the parish or municipality, and the cost of any laboratory tests actually incurred.

(d) For attendance or testimony in any case in court in matters arising from his official duties, seventy-five dollars per day per case.

(e) A fee of fifty dollars for papers issued in each interdiction case or commitment of mental or incompetent case.

(2) The attending or assisting physicians in interdiction or commitment cases shall also receive a fee of fifty dollars.

(3) The coroner shall receive a reasonable fee or compensation, as agreed to by the coroner and the governing authority of the parish or municipality, for any physical or mental examination or investigation when requested by the district attorney, any judge, sheriff, chief of police, or by any responsible citizen or resident when acting in good faith in an emergency and in the furtherance of the public good and safety.

(4) These amounts shall be in addition to any necessary expenses that may be incurred.

(5) The provisions of this Subsection shall only apply to coroners on a fee basis.

(6) Notwithstanding any provision of this Section to the contrary, the affirmative approval of the governing authority of the parish or municipality shall be required for the coroner to charge more than two hundred fifty dollars for the performance of an autopsy. In addition, the affirmative approval of the governing authority of the parish or municipality shall be required for the coroner to charge for any expense, tests, costs, or other fees, when the charge for such expenses, tests, costs, or other fees exceed the maximum charges established in the coroner's annual fee schedule. In such fee schedule, the coroner shall list all fees for which a charge of fifty dollars is authorized by law. Such schedule shall be filed with the governing authority of each affected parish or municipality not later than the last day of January of each year.

B.(1) All necessary or unavoidable expenses, including supplies, incident to the operation and functioning of the coroner's office shall be paid by the parish when such expenses are certified by the coroner as being necessary or unavoidable.

(2) When quarters for the coroner's office or a morgue are established by the parish, the parish shall furnish essential supplies and equipment for the office or morgue.

(3) The parish shall pay the fees for all mental or physical examinations or investigations, commitments, interdictions, court attendance, or testimony and a just fee or remuneration for attending parish prisoners.

C.(1) When a death occurs and the death appears to have been due to natural causes, the coroner of the parish of domicile of the deceased shall be responsible for any investigation into the cause and manner of death and for any examination of the body or autopsy.

(2) When a death occurs and a crime or accident is suspected, the coroner of the parish where the crime or accident occurred shall be responsible for any investigation into the cause and manner of death and for any examination of the body or autopsy.

(3) It shall be the duty of the coroner who makes the final investigation to release the body for burial.

D.(1) The parish or municipality in which the deceased was domiciled, in the case of a death due to natural causes, or the parish or municipality in which the accident or crime occurred, in the case of a death due to other than natural causes, shall pay the coroner's fees and any necessary fees for the investigation and the cost of any autopsy including the cost of transporting the body. However, if the coroner of the parish in which the death occurred initially viewed the body or investigated the death, the fees for such viewing or investigation shall be paid to him by the parish or municipality in which the death occurred.

(2) When a natural death occurs outside the parish of domicile, the coroner of the parish where the death occurs shall forward all information from the initial investigation to the coroner of the parish where the decedent was domiciled. The coroner of the parish of domicile shall complete all the necessary documents, including the death certificate.

(3) Notwithstanding any provision to the contrary, when a death occurs at any state operated health care or treatment facility, any fee paid by the parish governing authority for the viewing and investigation of a body shall be reimbursed by the state. However, this shall not relieve the parish governing authority of the obligation to promptly pay the fee upon being billed therefor.

E. When a death occurs and the death was due to natural causes, the coroner's fees and expenses, including the cost of transporting the body, shall be paid by the municipality in which the deceased was domiciled or by the parish if the deceased was domiciled in the parish outside of a municipality. When a death occurs and the death was due to other than natural causes, the coroner's fees and expenses including the cost of transporting the body shall be paid by the municipality in which the crime or accident occurred or by the parish if the crime or accident occurred in the parish outside of a municipality.

F. Nothing herein shall be construed as prohibiting the payment by the parish or municipality of all necessary or unavoidable expenses certified by the coroner.

G. Payment of fees for coroners' services related to admittance or commitment of patients or residents to any state-operated health care or treatment facility shall be made by a parish immediately upon such admittance or commitment at the option of the coroner rendering such services.

H. Notwithstanding provisions of this Section requiring payments by the parish of fees and expenses for autopsies, when the coroner is responsible for autopsies of six or more persons whose deaths occur within a period of thirty days and during or as the result of a common accident or a disaster, as defined by R.S. 29:704(1),1 the coroner may apply for payment of such fees and expenses to any federal, state, local, or interjurisdictional agency having disaster relief funds available for expenditure for such purposes, pursuant to R.S. 29:701 et seq.1 or other law, or, if no such funds are available, to the interim emergency board, pursuant to R.S. 39:461 et seq.

Amended by Acts 1952, No. 151, §2; Acts 1977, No. 52, §1; Acts 1978, No. 429, §1; Acts 1984, No. 570, §1; Acts 1985, No. 241, §1; Acts 1985, No. 614, §1, eff. July 16, 1985; Acts 1986, No. 311, §1; Acts 1987, No. 878, §1; Acts 1988, No. 375, §1; Acts 1990, No. 762, §1; Acts 1991, No. 620, §1; Acts 1992, No. 599, §1; Redesignated from R.S. 33:1556 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1993, No. 800, §3, eff. June 22, 1993.

NOTE: See Acts 1991, No. 620, §2.



RS 13:5707 - Payment of fees for coroner's services; Caddo Parish

§5707. Payment of fees for coroner's services; Caddo Parish

Notwithstanding any provision of this Part to the contrary, all necessary or unavoidable expenses, including supplies, incident to the operation and functioning of the Caddo Parish coroner's office, in accordance with a budget approved by the city and the parish governing authorities, shall be paid by the governing authorities of the parish of Caddo and the city of Shreveport when such expenses are certified by the coroner as being necessary or unavoidable. For the purposes of this Section, the parish of Caddo and the city of Shreveport shall each pay their portion of the necessary or unavoidable expenses for the coroner's services on the basis of the percentage of all coroner's services performed on behalf of the parish of Caddo and the city of Shreveport, respectively.

Acts 1995, No. 388, §1, eff. June 16, 1995; Redesignated from R.S. 33:1556.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5708 - Orleans Parish; coroners, employees; compensation

§5708. Orleans Parish; coroners, employees; compensation

The salaries of the coroner, assistant coroners, and other employees of the office of the coroner of Orleans Parish shall be set by the city council and paid by the city of New Orleans.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1557 pursuant to Acts 2011, No. 248, §3.



RS 13:5709 - Expense of investigation and autopsy; Lincoln Parish

§5709. Expense of investigation and autopsy; Lincoln Parish

In the parish of Lincoln, the parish or municipality within which an investigation or autopsy is held shall pay the expense thereof, together with the coroner's fees, when the coroner makes out an account of the expenses and certifies under oath that the charges are not more than authorized by law; however, the Lincoln Parish police jury may by resolution assume all responsibility for expenses of the coroner including but not limited to fees for autopsies, costs of medical supplies, and costs of transporting the body.

Amended by Acts 1952, No. 151, §2; Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1968, No. 332, §1; Acts 1972, No. 555, §1; Acts 1976, No. 331, §1; Acts 1978, No. 398, §1; Acts 1981, No. 678, §1, eff. Aug. 1, 1981; Acts 1983, No. 199, §1; Acts 1983, No. 398, §1; Acts 1984, No. 570, §1; Redesignated from R.S. 33:1558 pursuant to Acts 2011, No. 248, §3.



RS 13:5710 - Coroner's experts; fees

§5710. Coroner's experts; fees

The coroner may contract with any competent physician or other expert to assist in the conduct of an investigation or autopsy. The physician or other expert, upon the certificate of the coroner, shall be paid by the parish or municipality such compensation for his services as shall be mutually agreed upon by the coroner and governing authority of the parish or municipality responsible for the expenses of the investigation or autopsy. However, such compensation, including any expenses, tests, costs, or fees, shall not exceed the sum of five hundred dollars, unless otherwise mutually agreed upon by the coroner and the chief executive officer or chief fiscal officer of the parish or municipality.

Acts 1989, No. 434, §1; Redesignated from R.S. 33:1560 pursuant to Acts 2011, No. 248, §3.



RS 13:5711 - Right to fee as expert witness

§5711. Right to fee as expert witness

No coroner, deputy coroner, or assistant coroner testifying in his official capacity shall be required to give expert opinion or testimony in any court, except in the line of duty as coroner. Any coroner, deputy coroner, or assistant coroner called as an expert witness in a professional capacity shall testify and shall be paid the expert fee not to exceed the accepted standard in his field of expertise.

Acts 1989, No. 204, §2; Redesignated from R.S. 33:1561 pursuant to Acts 2011, No. 248, §3.



RS 13:5712 - Notification of death under suspicious circumstances; penalties for failure to comply

§5712. Notification of death under suspicious circumstances; penalties for failure to comply

A. A physician or other person having knowledge of a death under sudden, accidental, violent, or suspicious circumstances or without medical attendance within thirty-six hours prior to death shall immediately notify the coroner of the death.

B. Before removing any such body from the place where death occurred or preparing same for burial or shipment or destroying any clothing or other evidence connected with the body, an undertaker, embalmer, or other person shall first notify the coroner and receive permission from the coroner.

C. A physician or other person reporting the death of any patient with a known or diagnosed virulent contagious disease, including acquired immune deficiency syndrome and including deceased individuals who are known carriers of any such disease but whose death is due to other causes, shall notify the coroner of such disease.

D. Any person who fails to comply with the provisions of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five thousand dollars.

Amended by Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1984, No. 570, §1; Acts 1987, No. 878, §1; Redesignated from R.S. 33:1562 pursuant to Acts 2011, No. 248, §3.



RS 13:5713 - Duty to hold autopsies, investigations, etc.

§5713. Duty to hold autopsies, investigations, etc.

A. The coroner shall either view the body or make an investigation into the cause and manner of death in all cases involving the following:

(1) Suspicious, unexpected, or unusual deaths.

(2) Sudden or violent deaths.

(3) Deaths due to unknown or obscure causes or in any unusual manner.

(4) Bodies found dead.

(5) Deaths due to suspected suicide or homicide.

(6) Deaths in which poison is suspected.

(7) Any death from natural causes occurring in a hospital under twenty-four hours of admission.

(8) Deaths following an injury or accident either old or recent.

(9) Deaths due to drowning, hanging, burns, electrocution, gunshot wounds, stabs or cutting, lightning, starvation, radiation, exposure, alcoholism, addiction, tetanus, strangulation, suffocation, or smothering.

(10) Deaths due to trauma from whatever cause.

(11) Deaths due to criminal means or by casualty.

(12) Deaths in prison or while serving a sentence.

(13) Deaths due to virulent contagious disease that might be caused by or cause a public hazard, including acquired immune deficiency syndrome.

B.(1) The coroner may perform or cause to be performed by a competent physician an autopsy in any case in his discretion. The coroner shall perform or cause to be performed by a competent physician an autopsy in the case of any death where there is a reasonable probability that the violation of a criminal statute has contributed to the death.

(2) The coroner or the district attorney may order the disinterment of any dead body within his jurisdiction under the direction or supervision of the person ordering the disinterment or his designee, and may authorize the removal of such dead body to a place designated by the person ordering the disinterment for the purpose of examination and autopsy and, when such is completed, order the reinterment of the body.

(3) The coroner may hold any dead body for any length of time that he deems necessary. However, the coroner shall expedite any investigation at the scene of an accident involving a fatality so as not to unduly delay the removal of the dead body from the accident scene. However, if a bodily substance sample for a toxicology screen is extracted at the accident scene, the extraction procedure shall be performed outside of public view.

(4)(a) He may remove and retain for testing or examination any specimens, organs, or other portion of the remains of the deceased that he may deem necessary or advisable as possible evidence before a grand jury or court, subject to the limitation set forth in R.S. 32:661(A)(2).

(b) The coroner may also remove and retain any specimens or organs of the deceased which in his discretion are necessary or desirable for anatomical, bacteriological, chemical, or toxicological examination, subject to the limitation set forth in R.S. 32:661(A)(2).

C.(1)(a) The coroner shall perform or cause to be performed by a competent physician an autopsy in all cases of infants under the age of one year who die unexpectedly without explanation.

(b) The autopsy shall include microscopic and toxicology studies.

(c) The coroner shall furnish a death certificate based upon his autopsy with his statement, to the best of his knowledge, of the cause and means of death.

(2) If the coroner finds that the cause of death was Sudden Infant Death Syndrome, he shall notify the director of the parish health unit within forty-eight hours after such determination.

(3) In preparing the certificate of death, the coroner may not, in lieu of an autopsy, rely on statements of relatives, persons in attendance during the last sickness, persons present at the time of death, or other persons having adequate knowledge of the facts, even if such data may be permitted in other cases in this Section.

(4) The coroner shall not perform an autopsy if the parents of the infant provide to the coroner their objection in writing, unless the coroner finds that the facts surrounding the death require that an autopsy be performed in the interest of the public safety, public health, or public welfare.

D. If the family of the deceased objects to an autopsy on religious grounds, the autopsy shall not be performed unless the coroner finds that the facts surrounding the death require that an autopsy be performed in the interest of the public safety, public health, or public welfare. In such cases the coroner shall provide the family his written reasons for the necessity of the autopsy.

E.(1) The coroner shall furnish a death certificate based on his examination, investigation, or autopsy, and he shall state as best he can the cause and means of death.

(2) If it appears that death was due to accident, suicide, or homicide, he shall so state.

(3) The cause of death, and the manner or mode in which the death occurred, as incorporated in the death certificate as provided in the Vital Statistics Laws, R.S. 40:32 et seq., filed with the division of vital records of the Department of Health and Hospitals, shall be the legally accepted cause of death, unless the court of the parish in which the death occurred, after a hearing, directs otherwise.

(4) In the case of a death without medical attendance, if there is no reason to suspect the death was due to violence, casualty, or undue means, the coroner may make the certificate of death from the statement of relatives, persons in attendance during the last sickness, persons present at the time of death, or other persons having adequate knowledge of the facts.

F. The coroner or his designee shall examine all alleged victims of rape, carnal knowledge, sexual battery, and crime against nature when such cases are under police investigation.

G.(1) Notwithstanding any provision of law to the contrary, when the coroner is required to furnish information for the issuance of a death certificate by the office of vital statistics, the coroner shall do so within ten working days after the receipt of all test and investigation results or information associated with the investigation into the cause and manner of death.

(2) If the coroner is unable to furnish the information required pursuant to Paragraph (1) of this Subsection within ten days after taking charge of the case, upon request, the coroner shall issue a written statement attesting to the fact of death, which shall constitute proof of death for all purposes, including but not limited to any claim under any policy of insurance issued on the life of the deceased individual.

H. In deaths investigated by the coroner where he is not able to establish the identity of the dead body by visual means, fingerprints, or other identifying data, the coroner shall have a qualified dentist or forensic anthropologist or forensic pathologist carry out a dental examination of the dead body. If the coroner, with the aid of the dental examination, is still not able to establish the identity of the dead body, the coroner shall prepare and forward the dental examination and other identifying records to state and local law enforcement agencies. When the dead body may be that of an individual under the age of eighteen years, the coroner shall send this information to the Missing and Exploited Children Information Clearinghouse within the Department of Public Safety and Corrections, office of state police.

I. The coroner shall furnish a copy of his final report or autopsy report, or both, upon written request, to the last attending physician of the deceased or to the designated family physician of the deceased, provided that the family of the deceased has given written authorization to the coroner or to the requesting physician for the release of such report.

J. Autopsy reports prepared by the coroner or his designee are public records. The coroner shall provide one copy of the autopsy report upon request by the next of kin at no charge to the next of kin. The coroner shall provide copies of the autopsy report at no charge to the appropriate law enforcement agencies as requested. The public records fee for any other copy of an autopsy report shall be the same as that charged by the registrar of vital records for the state for a death certificate.

K.(1) For the purposes of this Section, an autopsy report is the work product of the coroner or his designee. When a coroner investigates a death, the office of the coroner is required to make available for public inspection and copying the autopsy report which shall contain the following:

(a) Name, age, sex, race, and address of the deceased.

(b) Date and reported time of death.

(c) Physical location, including address if available, where the deceased was found.

(d) Date, time, and place of autopsy, and the name of the doctor performing the autopsy and the names of all persons present at the autopsy.

(e) Information regarding the autopsy, including whether the autopsy was requested or performed by operation of law, a listing of the physical findings of the autopsy, a summary in narrative form of the medical findings and conclusions, the cause of death, the manner and mechanism of death, and the classification of death as homicide, accidental, suicide, undetermined, or under investigation.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, in a non-coroner case, no autopsy report shall be made available for public inspection or copying if the classification of death is that of natural causes except upon request by the next of kin or upon request in compliance with R.S. 13:3715.1.

(3) Notwithstanding the provisions of Paragraph (1) of this Subsection and notwithstanding the provisions of R.S. 13:5714(C), no autopsy report pertaining to criminal litigation as defined in and in accordance with R.S. 44:3(A) shall be required to be made available for public inspection or copying except as otherwise provided by law.

L.(1) Liability shall not be imposed on an elected coroner or his support staff based upon the exercise or performance or the failure to exercise or perform their policymaking or discretionary acts when such acts are within the course and scope of their lawful powers and duties.

(2) The provisions of Paragraph (1) of this Subsection are not applicable to any of the following:

(a) To acts or omissions which are not reasonably related to the legitimate governmental objective for which the policymaking or discretionary power exists; or

(b) To acts or omissions which constitute criminal, fraudulent, malicious, intentional, willful, outrageous, reckless, or flagrant misconduct.

(3) The legislature finds and states that the purpose of this Subsection is not to reestablish any immunity based on the status of sovereignty but rather to clarify the substantive content and parameters of application of such legislatively created codal articles and laws and also to assist in the implementation of Article II of the Constitution of Louisiana.

Amended by Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1981, No. 211, §1; Acts 1984, No. 570, §1; Acts 1985, No. 240, §1; Acts 1985, No. 241, §1; Acts 1986, No. 311, §1; Acts 1986, No. 591, §1; Acts 1987, No. 878, §1; Acts 1988, No. 834, §1; Acts 1999, No. 761, §1, eff. July 2, 1999; Acts 1999, No. 1226, §1; Acts 1999, No. 1293, §1; Acts 1999, No. 1354, §2; Acts 2001, No. 1177, §1; Acts 2003, No. 794, §1; Acts 2011, No. 70, §1; Redesignated from R.S. 33:1563 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 390, §1; Acts 2014, No. 602, §3, eff. June 12, 2014.

NOTE: See Acts 2003, No. 794, §2, relative to applicability.



RS 13:5714 - Notification of next of kin

§5714. Notification of next of kin

A. The coroner or his designee shall make every reasonable effort to notify the next of kin in all cases of deaths for which he has jurisdiction including but not limited to deaths enumerated in R.S. 13:5713(A).

B. In all other cases, including cases where a person dies of natural causes, the following persons or their designees shall make every reasonable effort to notify the next of kin within forty-eight hours of discovery of the death:

(1) The administrator of the hospital in which the person dies.

(2) The administrator or executive director of the nursing home or other facility in which the person dies.

(3) The chief of police or other chief officer of a local law enforcement agency which discovers the body of the deceased.

C. The coroner or his designee shall release to the news media or any family member the reported name, age, preliminary diagnosis, and status of death, whether unclassified or classified, pending final autopsy or investigation results concerning a death under investigation. However, nothing in this Subsection shall authorize the release of the information set forth herein prior to notification of the next of kin to the deceased unless no next of kin can be determined or, despite reasonable efforts by the coroner's office, no next of kin can be located. This Subsection shall not require the release of information in non-coroner cases or in cases pertaining to criminal litigation in contravention of the provisions of R.S. 13:1513(K).

Repealed by Acts 1966, No. 312, §3, eff. Jan. 1, 1967. Acts 1984, No. 570, §1; Acts 1985, No. 241, §1; Acts 1993, No. 491, §1; Acts 1999, No. 1293, §1; Redesignated from R.S. 33:1564 pursuant to Acts 2011, No. 248, §3.



RS 13:5715 - Delivery of body; burial of paupers; anatomical gifts; kidney or eye removal; limitation of liability

§5715. Delivery of body; disposition of paupers; anatomical gifts; kidney or eye removal; limitation of liability

A.(1) Upon completion of an autopsy or completion of the coroner's investigation, if the investigation reveals that an autopsy is not required, the coroner shall release the body to the family or friends for burial.

(2) The coroner shall arrange for the disposition of paupers, preferably by a Louisiana licensed funeral home. The disposition expenses shall not exceed the actual cost of the service, and shall be paid by the parish or municipality in which the death occurred. However, such expenses for patients or residents of any state-operated health care or treatment facility shall not be paid by the parish or municipality in which the death occurred, but shall be paid by the state. The state or any municipality or parish may establish a maximum amount which it shall pay for individual disposition expenses.

B.(1) If an individual gives all or any part of his body for any purpose authorized by R.S. 17:2353 in the manner specified in R.S. 17:2354, and no autopsy is required or permitted under the provisions of R.S. 13:5713, then the coroner shall promptly deliver the gift to the donee in accordance with the provisions of the Anatomical Gift Act (R.S. 17:2351 through 2355). If an individual authorized by R.S. 17:2352(B) gives all or any part of a deceased's body for any purpose authorized by R.S. 17:2353 in the manner specified in R.S. 17:2354, and no autopsy is required or permitted under the provisions of R.S. 13:5713, then the coroner shall cooperate with such individual by promptly delivering the gift to the donee in accordance with the provisions of the Anatomical Gift Act (R.S. 17:2351 through 2355). Any coroner, or agent or employee thereof, who acts in good faith when delivering an anatomical gift in accordance with this Section shall not be held liable for damages in any civil litigation or be subjected to any criminal prosecution for his actions. Any individual authorized by R.S. 17:2352(B) to make an anatomical gift may enforce the provisions of this Paragraph by immediately seeking an order from a district judge in the judicial district where the donor died or resided. The intent of this Paragraph is to facilitate prompt delivery of donated organs to satisfy the wishes of organ donors and ensure the viability of donated organs for their intended use.

(2) The coroner may authorize the removal of a decedent's eyes for donation to a donee authorized to become a donee under the provisions of R.S. 17:2353 upon request of any bank or storage facility, hospital, physician or surgeon, provided all of the following are true:

(a) The decedent who may provide the eyes is located within the parish of the coroner's jurisdiction.

(b) Following a good faith effort to locate decedent's next of kin for the purpose of obtaining consent for the removal of the eyes, the coroner knows of no objection by next of kin.

(c) The removal of the eyes will not interfere with the subsequent course of an investigation or autopsy or alter the facial appearance of the decedent.

(3) The coroner may authorize the removal of a decedent's kidneys for donation to a donee authorized to become a donee under the provisions of R.S. 17:2353 upon request of any bank or storage facility, hospital, physician or surgeon, provided all of the following are true:

(a) The decedent who may provide the kidneys is located within the parish of the coroner's jurisdiction.

(b) Following a good faith effort to locate decedent's next of kin for the purpose of obtaining consent for the removal of kidneys, the coroner knows of no objection by next of kin.

(c) The removal of the kidneys will not interfere with the subsequent course of an investigation or autopsy or alter the physical appearance of the decedent.

(4) The coroner may authorize the removal of a decedent's heart, lungs, liver, other soft tissue, or bone for donation to a donee authorized to become a donee under the provisions of R.S. 17:2353 upon request of any bank or storage facility, hospital, physician or surgeon provided all of the following are true:

(a) The decedent who may provide the heart, lungs, liver, other soft tissue, or bone is located within the parish of the coroner's jurisdiction.

(b) Following a good faith effort to locate decedent's next of kin for the purpose of obtaining consent for the removal of heart, lungs, liver, other soft tissue, or bone the coroner knows of no objection by next of kin.

(c) The removal of the heart, lungs, liver, other soft tissue, or bone will not interfere with the subsequent course of an investigation or autopsy or alter the physical appearance of the decedent.

Amended by Acts 1952, No. 151, §2; Acts 1966, No. 312, §1, eff. Jan. 1, 1967; Acts 1984, No. 570, §1; Acts 1985, No. 241, §1; Acts 1985, No. 455, §1; Acts 1986, No. 551, §1; Acts 1987, No. 55, §1, eff. June 8, 1987; Acts 2001, No. 1177, §1; Redesignated from R.S. 33:1565 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 390, §1.



RS 13:5716 - Cremation of bodies

§5716. Cremation of bodies

If the cremation of a body is requested, the funeral director shall immediately notify the coroner who has jurisdiction in the death. If, after the necessary investigation, the coroner is satisfied that there are no suspicious circumstances surrounding the death, he shall issue a permit for cremation. If the investigation reveals suspicious circumstances or the reasonable probability of the commission of a crime, the coroner shall deny the permit.

Amended by Acts 1952, No. 151, §2. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1566 pursuant to Acts 2011, No. 248, §3.



RS 13:5717 - Retention of decedent's personal effects; moving or disturbing the body of a deceased person; prohibitions

§5717. Retention of decedent's personal effects; moving or disturbing the body of a deceased person; prohibitions

A. The coroner shall take charge of the personal effects and property of the deceased at the scene of death. As soon as practicable all of the effects and property shall be turned over to the lawful owner after use in court when needed.

B. The coroner shall collect any physical property or evidence found on the body which relates to the cause and manner of death or identity of the deceased. The coroner shall request law enforcement officials to collect any physical property or evidence connected with the cause of death or identity of the deceased which is found at the scene but not on the body. If law enforcement officials refuse to gather such evidence when requested by the coroner, the evidence may be collected by the coroner. The evidence or effects shall then be disposed of in accordance with law.

C. It shall be unlawful for any person without specific authorization from the coroner or his designee, other than law enforcement or medical personnel, to touch, move, or disturb the body of a deceased person or remove any personal effects or disturb the immediate area where the body is or has been found, if the deceased person's death occurred under any circumstances which reasonably suggest that the person's death, either directly or indirectly, occurred as a result of a violation of law or a coroner's case as defined by law. However, the body may be moved if it is necessary for the preservation of the body, or if necessary to protect public safety or welfare.

Acts 1984, No. 570, §1; Acts 1986, No. 311, §1; Acts 1995, No. 288, §1; Redesignated from R.S. 33:1567 pursuant to Acts 2011, No. 248, §3.



RS 13:5718 - Execution of writs and orders directed to predecessor

§5718. Execution of writs and orders directed to predecessor

A coroner may carry into execution all writs and judicial orders directed to his predecessor, which have not been acted upon by him and may make thereon all necessary returns.

Added by Acts 1966, No. 312, §2, eff. Jan. 1, 1967. Acts 1984, No. 570, §1; Redesignated from R.S. 33:1568 pursuant to Acts 2011, No. 248, §3.



RS 13:5719 - Establishment of parish or municipal laboratory

§5719. Establishment of parish or municipal laboratory

Any parish or municipality may establish a laboratory for the use of the coroner. In any parish where there is no coroner's laboratory, the coroner may contract with the coroner or laboratory of another parish to perform such examinations, analyses, or tests as he deems necessary and advisable. The fees for such examinations, analyses, or tests shall not exceed those customarily charged in other similarly qualified laboratories. The fees shall be paid by the governing authority of the parish of origin on approval of the coroner of that parish.

Acts 1984, No. 570, §1; Redesignated from R.S. 33:1569 pursuant to Acts 2011, No. 248, §3.



RS 13:5720 - Establishment of forensic laboratory by mutual consent; cost to be shared

§5720. Establishment of forensic laboratory by mutual consent; cost to be shared

A. By agreement of the coroners of any two or more parishes, subject to approval of the governing authorities of their respective parishes, there may be established a forensic laboratory. The laboratory and its facilities shall be at the disposal of the coroners and law enforcement officers of the parish.

B. The cost of equipping and maintaining the laboratory shall be shared on a mutually agreeable basis by the participating parishes.

Acts 1984, No. 570, §1; Redesignated from R.S. 33:1570 pursuant to Acts 2011, No. 248, §3.



RS 13:5721 - Regional forensic science center

§5721. Regional forensic science center

A.(1) A regional forensic science center is hereby established to be composed of the parishes of Assumption, Jefferson, Orleans, Lafourche, Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, St. Tammany, Terrebonne, and Washington.

(2) The center shall be governed by a board of directors to be composed of the coroners of the parishes comprising the center.

(3) The center shall perform such examinations as the board of directors sees fit as well as perform such other functions as determined by a majority of the board.

(4) Fees for work performed by the center shall be determined by the board in an amount sufficient to cover the operating cost of the center.

(5) The cost of equipment and maintenance of the center shall be shared on a just and agreeable basis by the participating parishes.

B. No inmate within the custody of the Department of Public Safety and Corrections shall be housed, serviced, or maintained at such a center if it is located within one mile of a residential area. An area shall be considered a residential area if it has been zoned or designated as such by the appropriate local governing authority or if within an area of one-quarter square mile or larger there is a population density of two thousand or more persons per square mile.

Acts 1984, No. 570, §1; Redesignated from R.S. 33:1571 pursuant to Acts 2011, No. 248, §3.



RS 13:5722 - Coroner's Operational Fund established

§5722. Coroner's Operational Fund established

A.(1) Except as provided in R.S. 13:996.9 and R.S. 13:996.34, in addition to the criminal costs authorized by law, each judge, including those of city courts, may impose a ten dollar fee on every defendant who is convicted after trial or plea of guilty, except for traffic violations, which fee shall be dedicated solely to defraying the operational costs of the office of the coroner of the parish in which the conviction occurred. However, in the district court in St. Landry Parish, the fee provided in this Section shall be imposed.

(2)(a) In criminal cases, including traffic violations, in all courts in St. Bernard Parish and St. Martin Parish, a fee of not less than five nor more than ten dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the respective parish.

(b) In criminal cases, including traffic violations, in all courts in Iberia Parish, a fee of not less than five nor more than ten dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the parish.

(c) In criminal cases, including traffic violations, in all courts in Lafayette Parish, a fee of not less than five nor more than ten dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the parish.

(d) In criminal cases, including traffic violations, in the district court in Jefferson Davis Parish, a fee of not more than five dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be used solely to defray the operational costs of the office of the coroner of the parish.

(3) The coroner shall not request additional funds from the parish governing authority to defray the operational costs of his office until all funds provided in this Section have been accounted for.

B. The sheriff or clerk of court collecting criminal court costs shall place all sums collected or received under this Section into the treasury of the parish in which the coroner holds office, for deposit in a "Coroner's Operational Fund" account which, upon the request of the coroner, shall be used or paid out in defraying the operational expenses of the coroner's office. The Coroner's Operational Fund shall be subject to and incorporated with the regularly scheduled audit of the parish governing authority in accordance with R.S. 24:513.

C. Repealed by Acts 1988, No. 108, §2.

Acts 1988, No. 108, §2; Acts 1989, No. 341, §1; Acts 1989, No. 460, §1; Acts 1993, No. 30, §1; Acts 1993, No. 392, §1; Acts 1993, No. 393, §1; Redesignated from R.S. 33:1572 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 234, §1; Acts 2014, No. 455, §1.



RS 13:5723 - Title to property in office of coroner

§5723. Title to property in office of coroner

Notwithstanding the provisions of R.S. 33:4713, the coroner of the parish of Jefferson, or his designee, may purchase and equip such real property as is necessary in the performance of his duties, including but not limited to a morgue, regional or local forensic center, and criminalistics lab. The ownership of such real property shall be vested in the name of the office of the coroner provided no parish funds are expended.

Acts 1993, No. 492, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Redesignated from R.S. 33:1573 pursuant to Acts 2011, No. 248, §3.



RS 13:5724 - Repealed by Acts 2013, No. 181, §2, eff. June 7, 2013.

§5724. Repealed by Acts 2013, No. 181, §2, eff. June 7, 2013.



RS 13:5725 - St. Tammany Parish; coroner; powers and duties; compensation of coroner and employees

§5725. St. Tammany Parish; coroner; powers and duties; compensation of coroner and employees

A. The governing authority of St. Tammany Parish shall receive all tax revenues collected from the ad valorem tax levied by St. Tammany Parish for coroner purposes and approved by a majority of the electors of the parish at an election held for that purpose on November 2, 2004, including any extensions or renewals thereof. The St. Tammany Parish coroner's office shall transfer any and all funds on hand received from the ad valorem tax to the governing authority of St. Tammany Parish, less and except amounts needed for operation for the remainder of calendar year 2013, with the amount being determined by the St. Tammany Parish Department of Finance. Any contracts or purchase agreements entered into by the St. Tammany Parish coroner's office shall require approval or ratification by the governing authority of St. Tammany Parish.

B. The revenues collected by the governing authority pursuant to Subsection A of this Section shall be deposited into a special account and expended solely for the purposes set forth in the ad valorem tax proposition approved by the voters on November 2, 2004, less and except St. Tammany Parish's administrative fees, costs associated with administration of the ad valorem tax levied, St Tammany Parish's costs associated with oversight of the St. Tammany Parish coroner's office, and amounts necessary to service bonds or other debt obligations secured by the ad valorem tax. St. Tammany Parish shall be deemed to have fully and completely met its obligations to fund the St. Tammany Parish coroner's office as set forth in R.S. 13:5706 and 5710. Notwithstanding any provisions of law to the contrary, St. Tammany Parish shall not be obligated to pay any other fee or cost and all obligations to the coroner are limited as provided for in this Subsection.

C.(1) All salaries or fees associated with the operation of the coroner's office shall be funded and paid from revenues collected pursuant to Subsection A of this Section.

(2) An annual salary shall be established by the governing authority of the parish of St. Tammany to be paid to the coroner in lieu of all fees for his services as parish coroner, ex officio parish physician, or health officer.

(3) The governing authority shall also establish an annual salary for the deputy or assistant coroners, secretaries, stenographers, clerks, technicians, investigators, official photographers, or other employees.

D. The coroner of St. Tammany Parish shall not own or acquire immovable property. Any and all immovable property, including buildings, component parts and other appurtenances, previously owned by St. Tammany Parish and transferred to the St. Tammany Parish coroner's office shall be transferred to the governing authority of St. Tammany Parish free and clear of all mortgages, liens, or other encumbrances within six months of June 7, 2013.

E. Within six months of June 7, 2013, the governing authority of St. Tammany Parish and the St. Tammany Parish coroner's office shall enter into a restated cooperative endeavor agreement, including but not limited to the following provisions:

(1) Requiring use of all tax revenues in strict conformity with the tax proposition approved by the voters.

(2) Requiring compliance with public bid and procurement laws.

(3) Annual forensic audits as required at the sole discretion of the governing authority of St. Tammany Parish, in addition to any other audits required by law, for review by the governing authority of St. Tammany Parish.

Acts 2013, No. 181, §1, eff. June 7, 2013.



RS 13:5731 - Supervision of sanitary conditions at city penal institutions

PART II. ORLEANS PARISH

§5731. Supervision of sanitary conditions at city penal institutions

The coroner of the Parish of Orleans, as ex officio city physician shall exercise general supervision over the sanitary conditions of all houses of detention and the parish prison in Orleans Parish. He shall have the authority to thoroughly inspect these institutions as often as he deems necessary and to report to the city council of New Orleans any recommendations for improvements and alterations in these institutions which will improve the sanitary condition thereof and secure the health of the inmates and prisoners.

Amended by Acts 1952, No. 165, §1; Acts 1971, No. 142, §1; Acts 1978, No. 104, §2; Acts 1984, No. 570, §1; Redesignated from R.S. 33:1621 pursuant to Acts 2011, No. 248, §3.



RS 13:5741 - Payment of tax proceeds directly to coroner's office; compensation of coroner and helpers

PART III. JEFFERSON PARISH

§5741. Payment of tax proceeds directly to coroner's office; compensation of coroner and helpers

The proceeds of the tax authorized for the purposes of the coroner's office of the parish of Jefferson by Section 10 of Article X of the Louisiana Constitution of 1921* shall be paid directly to the coroner's office. The following items and expenses of the coroner's office shall be paid from the proceeds of the tax:

(1) An annual salary of twenty thousand dollars to the coroner in lieu of all fees for his services as parish coroner and/or ex officio parish physician or health officer; however, the governing authority of the parish of Jefferson by a majority vote of its members may increase said salary to an amount deemed advisable by the governing authority. Said salary shall be payable on his own warrant.

(2) All salaries or fees of deputy or assistant coroners, secretaries, stenographers, clerks, technicians, investigators, official photographers, or other helpers.

(3) The expenses for maintenance, operation, and equipment for the coroner's office.

Added by Acts 1956, No. 331, §1. Amended by Acts 1972, No. 757, §1; Acts 1981, No. 443, §1; Redesignated from R.S. 33:1631 pursuant to Acts 2011, No. 248, §3.

*Section 10 of Article X of the Louisiana Constitution of 1921 was not reenacted as a part of the Louisiana Constitution of 1974, nor was it maintained as a statute by either Section 18 of Article X or Sections 16 and 19 of Article XIV of the Louisiana Constitution of 1974. But see Section 31 of Article VI of the Louisiana Constitution of 1974.



RS 13:5742 - Annual report

§5742. Annual report

The coroner of Jefferson Parish shall prepare and present to the governing body of the parish an annual report showing the operations of his office, the monies received by it, and the purposes for which the monies were expended. The coroner shall include in each annual report an estimate of prospective revenues and proposed expenditures and expenses for the ensuing year. The date upon which this annual report shall be presented shall be determined by the parish governing authority.

Added by Acts 1956, No. 331, §2; Redesignated from R.S. 33:1632 pursuant to Acts 2011, No. 248, §3.



RS 13:5751 - Definitions

PART IV. JOINT SELF-INSURANCE PROGRAMS

§5751. Definitions

The following words and terms shall have the meaning indicated unless the context clearly indicates a different meaning:

(1) "Group self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool public liability risks, or to purchase a joint policy or policies of insurance providing protection against said risks, or both.

(2) "Interlocal risk management agency" means an association formed by two or more coroners by written agreement made pursuant to the provisions of this Part for the development and administration of an interlocal risk management program and a group self-insurance fund.

(3) "Interlocal risk management program" means a written plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of public liability, including loss prevention and control techniques and the processing and defense of claims brought against members of the agency.

(4) "Public liability" means liability to which a coroner may be subject either directly or by reason of liability rising out of an act of his employee, agent, or officer in the course and scope of employment.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1641 pursuant to Acts 2011, No. 248, §3.



RS 13:5752 - Authority of coroners to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

§5752. Authority of coroners to form, join, and participate in interlocal risk management agency; establishment of self-insurance fund; contributions; records

A. Any two or more coroners may make and execute an intergovernmental agreement among themselves to establish an interlocal risk management program, to become members of an interlocal risk management agency, to pool their public liability risks in whole or in part with each other, and to establish a group self-insurance fund. The interlocal risk management agency, once established, may designate the Louisiana Coroners' Association to administer any group self-insurance fund so established and to administer the terms and conditions of any interlocal risk management program entered into between participating coroners. The agency may instead elect to designate another public or private entity to administer the terms and conditions of the interlocal risk management program but only the interlocal risk management agency or the Louisiana Coroners' Association may administer the group self-insurance fund.

B. Contributions of participating coroners to the group self-insurance fund are authorized to be paid from any funds appropriated for the payment of all expenses of their offices.

C. Any coroner participating in an interlocal risk management program and agency pursuant to this Section and for whom a contribution is made on behalf of his employee is authorized to secure from the agency and file on behalf of his employee a certificate of employee participation in the program and the agency in lieu of furnishing a surety bond which the law may require.

D. All books, records, and files maintained by a third party for the intergovernmental risk management agency, including but not limited to audit data and all active and inactive claims files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1642 pursuant to Acts 2011, No. 248, §3.



RS 13:5753 - Interlocal risk management agency not an insurance company or insurer

§5753. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency operating an interlocal risk management program is not an insurance company or an insurer under the laws of this state and the designation by the agency of the Louisiana Coroners' Association or a third party shall not constitute said association or entity as an insurance company or an insurer under the laws of this state. The development and the administration by an interlocal risk management agency or the Louisiana Coroners' Association of a group self-insurance fund for the sole purpose of operating an interlocal risk management program shall not constitute the business of insurance. Intergovernmental agreements providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46; nor shall the interlocal risk management agency or the development of a group self-insurance fund be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950 for public liability risks as defined in this Part.

Acts 1999, No. 835, §1, eff. July 2, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Redesignated from R.S. 33:1643 pursuant to Acts 2011, No. 248, §3.



RS 13:5754 - Limited liability of members

§5754. Limited liability of members

A coroner shall not by reason of being a member of an interlocal risk management agency and contributing to the group self-insurance fund be liable to such interlocal risk management agency, to any other member, or to any claimant against the agency itself, or another member, except for payment of contributions provided for in the interlocal risk management program and the interlocal risk management agency. No interlocal risk management agency or program shall have the effect of providing for a donation, in whole or in part, of the public funds of one coroner's office for the benefit of another.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1644 pursuant to Acts 2011, No. 248, §3.



RS 13:5755 - Excess insurance

§5755. Excess insurance

The interlocal risk management agency may enter into contracts for excess insurance, with the payment of premiums being made from the contributions of the participating coroners to the group self-insurance fund.

Acts 1999, No. 835, §1, eff. July 2, 1999; Redesignated from R.S. 33:1645 pursuant to Acts 2011, No. 248, §3.



RS 13:5801 - Proper bond not to operate as mortgage

CHAPTER 37. CONSTABLES AND MARSHALS

PART I. GENERAL PROVISIONS

§5801. Proper bond not to operate as mortgage

If the bond of the constable, except in Orleans Parish, is given with three good and solvent sureties, bound in solido, residing within the parish wherein the constable is to exercise the functions of his office, or with an approved surety company, and the bond is then approved by the judge of the district court for the parish, the bond shall not be recorded in the mortgage records and shall not operate as a mortgage on any property of the constable, or on any surety thereon.

Redesignated from R.S. 33:1701 pursuant to Acts 2011, No. 248, §3.



RS 13:5802 - Salary for constables and justices of the peace

§5802. Salary for constables and justices of the peace

The police jury in all parishes having a population of over five thousand shall fix the pay of constables and justices of the peace and said salary shall be not less than thirty dollars per month.

Amended by Acts 1952, No. 365, §1; Acts 1956, No. 369, §1; Acts 1961, No. 50, §1; Acts 1967, No. 30, §1; Acts 1968, No. 90, §1; Redesignated from R.S. 33:1702 pursuant to Acts 2011, No. 248, §3.



RS 13:5802.1 - Minimum salary for constables and justices of the peace in Ouachita parish

§5802.1. Minimum salary for constables and justices of the peace in Ouachita parish

Any other provision of law to the contrary notwithstanding, the police jury of the parish of Ouachita shall pay the constables and justices of the peace thereof a salary of not less than thirty dollars per month.

Added by Acts 1962, No. 77, §1; Redesignated from R.S. 33:1702.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5802.2 - Minimum salary for constables and justices of the peace in St. Landry Parish

§5802.2. Minimum salary for constables and justices of the peace in St. Landry Parish

Notwithstanding any other provision of the law to the contrary, the police jury of the parish of St. Landry shall pay the constables and justices of the peace thereof a salary of not less than one hundred dollars per month.

Added by Acts 1974, No. 703, §1; Redesignated from R.S. 33:1702.2 pursuant to Acts 2011, No. 248, §3.



RS 13:5802.3 - Maximum salary for the marshal in the city of Ruston

§5802.3. Maximum salary for the marshal in the city of Ruston

Notwithstanding any other provision of law to the contrary, the marshal of the City Court of Ruston shall not receive an annual salary greater than the annual salary of the sheriff of Lincoln Parish.

Acts 2004, No. 489, §1; Redesignated from R.S. 33:1702.3 pursuant to Acts 2011, No. 248, §3.



RS 13:5803 - Blank

§5803. [Blank]



RS 13:5804 - Blank

§5804. [Blank]



RS 13:5805 - Blank

§5805. [Blank]



RS 13:5806 - Fees in suits for collection of licenses

§5806. Fees in suits for collection of licenses

A. The fees of constables in all suits for the collection of licenses filed by municipalities having a population in excess of one hundred thousand shall be as follows:

(1) For the service of citation the sum of seventy-five cents.

(2) For service of notice of trial the sum of twenty-five cents.

(3) For service of notice of judgment the sum of twenty-five cents.

(4) For writ of fieri facias the sum of one dollar.

(5) For keeper's fee the sum of one dollar and fifty cents per day.

B. A commission of five percent shall be allowed the constables on all money collected in the license suits. The fees in case of citation shall be paid by the municipality at the time of the filing of the suit, and upon the issuance of notice or writ of fieri facias the fee therefor shall be paid by the municipality.

Redesignated from R.S. 33:1703 pursuant to Acts 2011, No. 248, §3.



RS 13:5807 - Fees and costs

§5807. Fees and costs

A. Constables and marshals, except in Orleans Parish and as provided by R.S. 13:5807.1, shall be entitled to the following fees of office, and no more, in civil matters:

(1) For making service or attempted service and return of citation with or without petition on each defendant, ten dollars.

(2) For making service or attempted service and return of supplemental or amended petition with or without accompanying citation, ten dollars.

(3) For making service or attempted service of interrogatories and notice of cross interrogatories, ten dollars.

(4) For making service or attempted service and return of garnishment under writ of fieri facias, twenty-eight dollars and fifty cents.

(5) For making service or attempted service and return of writ of attachment on each witness, nine dollars and fifty cents.

(6) For executing writ of sequestration, provisional seizures, or distringas, in each case, twelve dollars and fifty cents. For service of each notice to defendant and return thereon in connection with execution of any of the writs covered by this Paragraph, ten dollars.

(7) For taking bond authorized by law, thirteen dollars and fifty cents.

(8) For making service or attempted service and return of notice of judgment, ten dollars.

(9) For making service or attempted service and return of citation and petition of appeal and order, ten dollars.

(10) For return of fieri facias, ten dollars.

(11) For making service or attempted service and return of citations requiring personal service, eleven dollars and fifty cents, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property when a keeper or guardian is required, the marshal or constable shall be allowed the actual amount paid the keeper appointed by him, but not to exceed sixty dollars for each eight hours of keeping; and in all cases in which property under seizure is of a nature requiring the constant attention of the marshal or constable, he may appoint one or more additional keepers for which allowance shall be made on the basis set forth above.

(13) For collecting money for execution of order of seizure and sale, six percent, with a minimum of twelve dollars and fifty cents on each execution of order of seizure and sale.

(14) For collecting money for execution of a writ, without either seizure or sale, six percent, with a minimum of twelve dollars and fifty cents on each execution or order of writ.

(15) For any services rendered or duties performed by the marshals or constables not otherwise herein specially provided for, they shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court by rule tried in a summary manner in term time or in vacation.

(16) For service and making return of any rule, order of court, or notice on any party to a suit or other proceeding, or after judgment rendered, where return of service is made by the constable or marshal, including service or notice of release of seizure, and other than those herein otherwise provided for, ten dollars and fifty cents for each service; for service of a judgment debtor rule, a fee of eleven dollars and fifty cents.

(17) For service of subpoena on each witness and making return thereof, ten dollars.

(18) For service of attachment on a witness or for service on any person for contempt of court to be brought into court and for return thereon, eleven dollars and fifty cents.

(19) For service of citation and petition of appeal for each party on whom service is directed to be made and for making return thereof, ten dollars.

(20) For making seizure under writ of fieri facias, making and serving notice of seizure on one party, and making a copy for recordation in the mortgage records when necessary or required and for returns thereon, for all, fourteen dollars and fifty cents. For service of each notice of seizure and return thereon in connection with execution of writ of fieri facias, ten dollars.

(21) For executing writ of arrest and making return thereon, eleven dollars and fifty cents.

(22) For serving writ of injunction, certiorari, mandamus, prohibition, or notice of demand and making return thereon, in each case ten dollars.

(23) For executing writ of habeas corpus and making return thereon, to be charged in civil cases only, eleven dollars and fifty cents.

(24) For serving notice of seizure and sale on one party and making a copy for recordation in the mortgage records, when necessary or required, and for making return for all, fourteen dollars and fifty cents. For service of each additional notice of seizure and return, ten dollars.

(25) For advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rates established by the newspaper.

(26) For preparing advertisement for newspapers, for each one hundred words or part thereof, eleven dollars and fifty cents.

(27) For each deed of conveyance of immovable property, thirty-three dollars and fifty cents, in addition to the cost of registering the deed in the conveyance office and of recording it in the office of the clerk of the district court.

(28) For each proces verbal of the sale of movable or immovable property, sixteen dollars and fifty cents.

(29)(a) For executing writ of possession and writ of ejectment, ten dollars.

(b)(i) For service of each notice to vacate on defendant or occupants, ten dollars.

(ii) If the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate and the marshal or constable is required to do anything further to obtain possession, he shall be entitled to an additional fee of ten dollars and fifty cents.

(c) Nothing herein shall be construed to bar the marshals or constables from charging and collecting for cost of labor and other costs and expenses actually paid or incurred by them in order to obtain possession of the premises described in the writ.

(30)(a) In all cases where the marshals or constables have in their possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory or other writ, under which property is or may be seized:

(i) When there has been an adjudication which is not completed as a result of instructions given by the plaintiff in writ or for any other reason.

(ii) When the plaintiff in writ receives cash or other consideration, or both, pursuant to judgment rendered in suit in which the writ issued, without the necessity of judicial sale.

(iii) When the suit in which the writ issued is discontinued by the plaintiff in writ.

(iv) When, at the request of the plaintiff in writ, the writ is recalled or dissolved or its further execution discontinued.

(v) When the parties in interest make an amicable settlement or compromise, or enter into any other agreement, under the terms of which the writ is recalled or dissolved or its further execution discontinued, the marshals or constables shall be entitled to receive a fee or commission as in the case of a sale.

(b) The fee or commission provided for in this Paragraph shall be due and payable under the circumstances above set forth even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated has been released on bond.

(c) In a case where there has been an amicable settlement by compromise or otherwise but no judgment rendered, the fee or commission shall be due and payable in solido by all parties to the compromise agreement or settlement who may be proceeded against by the marshals or constables by rule to be tried in a summary manner in term time or in vacation.

B. The fees specified in Subsection A of this Section which are less than ten dollars shall not apply to the marshal of the Pineville City Court, who shall be entitled to a minimum fee of office of ten dollars for each service rendered in civil matters.

Amended by Acts 1950, No. 161, §1; Acts 1968, No. 245, §1; Acts 1978, No. 142, §1; Acts 1979, No. 608, §1; Acts 1980, No. 566, §1; Acts 1984, No. 506, §1; Acts 1988, No. 833, §1, eff. July 18, 1988; Acts 1994, 3rd Ex. Sess., No. 117, §2; Acts 1999, No. 1345, §2; Redesignated from R.S. 33:1704 pursuant to Acts 2011, No. 248, §3.

NOTE: See Acts 1999, No. 1345, §5 concerning severability.



RS 13:5807.1 - Fees and costs; particular city marshals

§5807.1. Fees and costs; particular city marshals

A. Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Natchitoches, the marshal of the city of Houma, the marshal of the city of Minden, the marshal of the city of Springhill, the marshal of the city of Franklin, and the marshal of the city of Winnfield shall each be entitled to the following fees of office and no more in civil matters:

(1) For making service and return of citation with or without petition on each defendant, seven dollars.

(2) For making service and return of supplemental or amended petition with or without accompanying citation, seven dollars.

(3) For making service and return of interrogatories and notice of cross interrogatories, six dollars.

(4) For making service and return of garnishment under writ of fieri facias, nine dollars and fifty cents.

(5) For making service and return of writ of attachment on each witness, six dollars.

(6) For making service and return of writ of sequestration, eight dollars.

(7) For taking bond authorized by law, six dollars.

(8) For making service and return of notice of judgment, six dollars and fifty cents.

(9) For making service and return of citation and petition for appeal and order, seven dollars.

(10) For return on writ of fieri facias, seven dollars and fifty cents.

(11) For making service and return of citations requiring personal service, seven dollars, to-wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of ten dollars for each execution or order of seizure and sale.

(14)(a) For serving each order of court not otherwise herein specially provided for, six dollars.

(b) For serving each order of court not otherwise herein specially provided for, the marshal of the city of Minden and the marshal of the city of Springhill shall each receive ten dollars.

(15)(a) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, sixteen cents.

(b) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Houma shall receive sixteen cents and the marshal of the city of Natchitoches shall be reimbursed at a rate equal to that rate established for state employees by the Division of Administration.

(c) For each mile or fraction thereof actually and necessarily traveled in going to and returning from service of any process of court, the marshal of the city of Minden and the marshal of the city of Springhill shall each receive twenty-one cents.

B. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the constable, the actual mileage traveled shall be prorated.

C. Notwithstanding any other provision of law to the contrary, but otherwise in accordance therewith, the marshal of the city of Port Allen, the marshal of the city of Plaquemine, the marshal of the city of Franklin, the marshal of Morgan City, the Ward Two marshal of the city court of Denham Springs, the Ward One marshal of the city of Minden, the marshal of the city of Houma, and the Ward Two marshal of the city of Springhill shall each be entitled to a minimum fee of office of ten dollars for each service rendered in civil matters.

D. Notwithstanding any other provision of law to the contrary, but otherwise in accordance therewith, the marshal of the city of Natchitoches shall be entitled to a fee of office of not less than ten dollars but not more than twenty dollars for each service rendered in civil matters. These fees shall be collected by the marshal and shall be remitted to the governing authority of the city of Natchitoches to be deposited into the general fund account of the city.

E.(1) Notwithstanding the provisions of R.S. 13:5807(A)(16), the marshal of the city of Rayne shall be entitled to be paid a mileage allowance for each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court equal to the rate established as the standard mileage rate for business travel for purposes of Section 162(a) of Title 26 of the United States Code.

(2) No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour, the actual mileage traveled shall be prorated.

Acts 1983, No. 170, §1; Acts 1985, No. 463, §1; Acts 1985, No. 575, §1; Acts 1985, No. 31, §1; Acts 1986, No. 63, §1; Acts 1987, No. 564, §1; Acts 1988, No. 271, §1; Acts 1988, No. 679, §1; Acts 1991, No. 19, §1; Acts 1992, No. 411, §1; Acts 1992, No. 991, §1; Acts 1992, No. 1100, §1; Acts 1993, No. 573, §1; Acts 1994, 3rd Ex. Sess., No. 79, §1, eff. July 7, 1994; Acts 1995, No. 210, §1; Acts 1999, No. 224, §1; Acts 1999, No. 239, §1; Acts 1999, No. 270, §1; Acts 2003, No. 392, §2; Redesignated from R.S. 33:1704.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5807.2 - Fees and costs; Hammond city marshal

§5807.2.. Fees and costs; Hammond city marshal

A. Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Hammond shall be entitled to the following fees of office and no more in civil matters:

(1) For making service and return of citation with or without petition on each defendant, nine dollars.

(2) For making service and return of supplemental or amended petition with or without accompanying citation, nine dollars.

(3) For making service and return of interrogatories and notice of cross interrogatories, nine dollars.

(4) For making service and return of garnishment under writ of fieri facias, twelve dollars.

(5) For making service and return of writ of attachment on each witness, ten dollars.

(6) For making service and return of writ of sequestration, ten dollars.

(7) For taking bond authorized by law, ten dollars.

(8) For making service and return of notice of judgment, nine dollars.

(9) For making service and return of citation and petition for appeal and order, nine dollars.

(10) For return on writ of fieri facias, ten dollars.

(11) For making service and return of citations requiring personal service, ten dollars, to-wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of ten dollars for each execution or order of seizure and sale.

(14) For serving each order of court not otherwise herein specially provided for, nine dollars.

(15) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Hammond shall be reimbursed at a rate equal to that rate established for state employees by the division of administration.

B. No constructive mileage shall be allowed. When different processes in the same case or processes of court in different cases are served on the same official tour of the marshal, the actual mileage traveled shall be prorated.

C. Notwithstanding any provision of law to the contrary, but in accordance therewith, the marshal of the city of Hammond shall be entitled to a minimum fee of office of ten dollars for each service described in Subsection A of this Section. The marshal is entitled to use up to fifteen thousand five hundred dollars annually of the fees of office to defray operational expenses of the office and as may be useful and necessary for the proper conduct of the office of the marshal.

Acts 1992, No. 991, §1; Acts 1994, 3rd Ex. Sess., No. 117, §3; Acts 2004, No. 421, §1; Redesignated from R.S. 33:1704.2 pursuant to Acts 2011, No. 248, §3.



RS 13:5807.3 - Fees and costs; Slidell city marshal

§5807.3.. Fees and costs; Slidell city marshal

A.(1) Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Slidell shall establish his own fees of office in civil matters which fees shall not exceed the following amounts:

(a) For making service and return of citation with or without petition on each defendant, fifteen dollars.

(b) For making service and return of supplemental or amended petition with or without accompanying citation, fifteen dollars.

(c) For making service and return of interrogatories and notice of cross interrogatories, fifteen dollars.

(d) For making service and return of garnishment under writ of fieri facias, fifteen dollars.

(e) For making service and return of writ of attachment on each witness, fifteen dollars.

(f) For making service and return of writ of sequestration, fifteen dollars.

(g) For taking bond authorized by law, fifteen dollars.

(h) For making service and return of notice of judgment, fifteen dollars.

(i) For making service and return of citation and petition for appeal and order, fifteen dollars.

(j) For return on writ of fieri facias, fifteen dollars.

(k) For making service and return of citations requiring personal service, fifteen dollars, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(l) For serving each order of court not otherwise herein specially provided for, fifteen dollars.

(2) Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Slidell shall be entitled to the following fees of office in civil matters:

(a) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(b) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of fifteen dollars for each execution or order of seizure and sale.

(c) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Slidell shall be reimbursed at a rate equal to that rate established for state employees by the division of administration.

B. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the marshal, the actual mileage traveled shall be prorated.

Acts 1992, No. 1100, §1; Acts 1997, No. 430, §1; Redesignated from R.S. 33:1704.3 pursuant to Acts 2011, No. 248, §3.



RS 13:5807.4 - Fees and costs; Bogalusa city marshal

§5807.4.. Fees and costs; Bogalusa city marshal

Notwithstanding the provisions of R.S. 13:5807, the marshal of the city of Bogalusa shall be entitled to the following fees of office and no more in civil matters:

(1) For making service or attempted service and return of citation with or without petition on each defendant, not to exceed eighteen dollars.

(2) For making service or attempted service and return of supplemental or amended petition with or without accompanying citation, not to exceed eighteen dollars.

(3) For making service or attempted service and return of interrogatories and notice of cross interrogatories, not to exceed eighteen dollars.

(4) For making service or attempted service and return of garnishment under writ of fieri facias, twenty-five dollars.

(5) For making service or attempted service and return of writ of attachment on each witness, not to exceed eighteen dollars.

(6) For making service and return of writ of sequestration, not to exceed eighteen dollars.

(7) For taking bond authorized by law, not to exceed eighteen dollars.

(8) For making service or attempted service and return of notice of judgment, not to exceed eighteen dollars.

(9) For making service or attempted service and return of citation and petition for appeal and order, not to exceed eighteen dollars.

(10) For return on writ of fieri facias, not to exceed eighteen dollars.

(11) For making service or attempted service and return of citations requiring personal service, not to exceed eighteen dollars, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property under seizure by any writ or process, fees to be fixed by the court after service of notice to the parties or their attorneys of record in the suit.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum not to exceed eighteen dollars for each execution or order of seizure and sale.

(14) For making seizure under writ of fieri facias, making and serving notice of seizure on one party, and making a copy for recordation in the mortgage records when necessary or required and for returns thereon, for all, not to exceed fifty dollars. For service of each notice of seizure and return thereon in connection with execution of writ of fieri facias, not to exceed eighteen dollars.

(15) For serving each order of court not otherwise herein specially provided for or for any other enumeration provided for in R.S. 13:5807 not otherwise herein specially provided for, not to exceed eighteen dollars.

(16) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, the marshal of the city of Bogalusa shall be reimbursed at a rate equal to that rate established for state employees by the division of administration. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the marshal, the actual mileage traveled shall be prorated.

Acts 1997, No. 142, §1; Acts 2009, No. 26, §1, eff. Oct. 1, 2009; Redesignated from R.S. 33:1704.4 pursuant to Acts 2011, No. 248, §3.

NOTE: Approval of the fee increase provided for in Acts 2009, No. 26, by the Judicial Council was published in the Aug., 2009, State Register.



RS 13:5807.5 - Fees and costs

§5807.5.. Fees and costs

Notwithstanding the provisions of R.S. 13:5807, the marshal of the City Court of Ruston shall be entitled to the following fees of office and no more in civil matters:

(1) For making service or attempted service and return of citation with or without petition on each defendant, fifteen dollars.

(2) For making service or attempted service and return of supplemental or amended petition with or without accompanying citation, fifteen dollars.

(3) For making service or attempted service and return of interrogatories and notice of cross interrogatories, fifteen dollars.

(4) For making service or attempted service and return of garnishment under writ of fieri facias, thirty dollars.

(5) For making service or attempted service and return of writ of attachment on each witness, fifteen dollars.

(6) For executing writ of sequestration, provisional seizures, or distringas and for service of each notice to defendant and return in connection with execution of any of the writs, fifteen dollars for each.

(7) For taking bond authorized by law, fifteen dollars.

(8) For making service or attempted service and return of notice of judgment, fifteen dollars.

(9) For making service or attempted service and return of citation and petition for appeal and order, fifteen dollars.

(10) For return on writ of fieri facias, fifteen dollars.

(11) For making service or attempted service and return of citations requiring personal service, fifteen dollars, to wit: rule nisi, subpoena, subpoena duces tecum, judgment debtor.

(12) For keeping property when a keeper or guardian is required, the marshal or constable shall be allowed the actual amount paid the keeper appointed by him, but not to exceed sixty dollars for each eight hours of keeping; and in all cases in which property under seizure is of a nature requiring the constant attention of the marshal or constable, he may appoint one or more additional keepers for which allowance shall be made on the basis set forth in this Paragraph.

(13) For collecting money pursuant to an execution of an order of seizure and sale or a writ, without either seizure or sale, six percent, with a minimum of fifteen dollars for each execution or order of seizure and sale.

(14) For collecting money for execution of a writ, without either seizure or sale, six percent, with a minimum of fifteen dollars on each execution or order of writ.

(15) For any services rendered or duties performed by the marshals or constables not otherwise specially provided for in this Section, they shall be entitled to a fee or commission to be determined by agreement with the parties in interest or fixed by the court by rule tried in a summary manner in term time or vacation.

(16) For traveling each mile necessary in going to make and returning from service of any process of court, a mileage allowance based upon the mileage rate established by the division of administration for the use of state-owned vehicles and all actual expenses incurred in the service of the process, but such mileage shall not be charged for a greater distance than that of the residence or domicile of the party on whom service is made, and service is made upon different parties in the same case by the same office of the same day or official tour, only one mileage shall be charged. This Paragraph shall not be construed to prevent the officer from charging mileage as provided for in this Paragraph in each separate suit.

(17) For service and making return of any rule, order of court, or notice on any party to a suit or other proceeding, or after judgment rendered, where return of service is made by the marshal or constable, including service or notice of release of seizure, and other than those herein otherwise provided for, fifteen dollars for each service; for service of a judgment debtor rule, a fee of fifteen dollars.

(18) For service of subpoena on each witness and making return thereof, fifteen dollars.

(19) For service of attachment on a witness or for service on any person for contempt of court to be brought into court and for return thereon, fifteen dollars.

(20) For service of citation and petition of appeal for each party on whom service is directed to be made and for making return thereof, fifteen dollars.

(21) For making seizure under writ of fieri facias, making and serving notice of seizure on one party, and making a copy for recordation in the mortgage records when necessary or required and for returns thereon, for all, fifteen dollars on each fee. For service of each notice of seizure and return thereon in connection with execution of writ of fieri facias, fifteen dollars on each fee.

(22) For executing writ of arrest and making return thereon, fifteen dollars.

(23) For serving writ of injunction, certiorari, mandamus, prohibition, or notice of demand and making return thereon, in each case fifteen dollars.

(24) For executing writ of habeas corpus and making return thereon, to be charged in civil cases only, fifteen dollars.

(25) For serving notice of seizure and sale on one party and making a copy for recordation in the mortgage records, when necessary or required, and for making return for all, fifteen dollars on each fee*. For service of each additional notice of seizure and return, fifteen dollars on each fee*.

(26) For advertising sale under writ of fieri facias, seizure and sale, or other order of court, the rates established by the newspaper.

(27) For preparing advertisement for newspapers, for each one hundred words or part thereof, fifteen dollars.

(28) For each deed of conveyance of immovable property, thirty-five dollars, in addition to the cost of registering the deed in the conveyance office and of recording it in the office of the clerk of the district court.

(29) For each process verbal of the sale of movable or immovable property, twenty dollars.

(30)(a) For executing writ of possession and writ of ejectment, fifteen dollars.

(b)(i) For service of each notice to vacate on defendant or occupants, fifteen dollars.

(ii) If the defendant or occupants do not vacate the premises named in the writ upon service of notice to vacate and the marshal or constable is required to do anything further to obtain possession, he shall be entitled to an additional fee of fifteen dollars.

(c) Nothing herein shall be construed to bar the marshals or constables from charging and collecting for cost of labor and other costs and expenses actually paid or incurred by them in order to obtain possession of the premises described in the writ.

(31)(a) In the following cases where the marshals or constables have in their possession for execution a writ of fieri facias, a writ of seizure and sale, or any conservatory or other writ, under which property is or may be seized, the marshals or constables shall be entitled to receive a fee or commission as in the case of a sale:

(i) When there has been an adjudication which is not completed as a result of instructions given by the plaintiff in writ, or for any other reason.

(ii) When the plaintiff in writ receives cash or other consideration, or both, pursuant to judgment rendered in suit in which the writ issued, without the necessity of judicial sale.

(iii) When the suit in which the writ issued is discontinued by the plaintiff in writ.

(iv) When, at the request of the plaintiff in writ, the writ is recalled or dissolved or its further execution discontinued.

(v) When the parties in interest make an amicable settlement or compromise, or enter into any other agreement, under the terms of which the writ is recalled or dissolved or its further execution discontinued.

(b) The fee or commission provided for in this Paragraph shall be due and payable under the circumstances above set forth even though there has only been a constructive seizure or where property seized under any of the writs hereinabove enumerated has been released on bond.

(c) In a case where there has been an amicable settlement by compromise or otherwise but no judgment rendered, the fee or commission shall be due and payable in solido by all parties to the compromise agreement or settlement who may be proceeded against by the marshals or constables by rule to be tried in a summary manner in term time or in vacation.

(d) In the event a defendant in seizure files for bankruptcy before a marshal's sale and a stay order is issued canceling the sale, the plaintiff in the suit shall be liable for all costs, other than commissions, incurred while the property was under seizure.

Acts 2004, No. 488, §1; Redesignated from R.S. 33:1704.5 pursuant to Acts 2011, No. 248, §3.

*As appears in enrolled bill.



RS 13:5808 - Blank

§5808. [Blank]



RS 13:5809 - Blank

§5809. [Blank]



RS 13:5810 - Blank

§5810. [Blank]



RS 13:5811 - Blank

§5811. [Blank]



RS 13:5812 - Blank

§5812. [Blank]



RS 13:5813 - Collection of costs

§5813. Collection of costs

Constables may collect all legal costs due January 1st and July 1st in any pending suit, upon complying with the requirements of R.S. 13:2642.1

Redesignated from R.S. 33:1705 pursuant to Acts 2011, No. 248, §3.

1Repealed by Acts 1960, No. 32, §4, eff. Jan. 1, 1961.



RS 13:5814 - Power to seize and sell property

§5814. Power to seize and sell property

Constables may seize and sell movable and immovable property, under writs of justices of the peace, the same as the sheriffs may do.

Redesignated from R.S. 33:1706 pursuant to Acts 2011, No. 248, §3.



RS 13:5821 - Qualifications; bond

PART II. PROVISIONS AFFECTING ONLY PARISH

OF ORLEANS

§5821. Qualifications; bond

Constables of the city courts in New Orleans shall be citizens of the state, residents and voters of the city of New Orleans, and before entering upon their duties shall give bond with one or more solvent sureties, in the sum of five thousand dollars, conditioned for the faithful performance of their duties and for the legal adjustment of all claims against them incurred in their official capacity. This bond may be sued upon by any person damaged in any way by the constable in the discharge of his official duties.

Redesignated from R.S. 33:1731 pursuant to Acts 2011, No. 248, §3.



RS 13:5822 - Duties

§5822. Duties

The constables shall serve and execute all process to them directed by the judges of the city courts, and shall attend the courts held by them, to keep order therein.

Redesignated from R.S. 33:1732 pursuant to Acts 2011, No. 248, §3.



RS 13:5823 - Power to sell property

§5823. Power to sell property

The constables may seize and sell movable and immovable property, rights and credits, in the same manner as sheriffs may do.

Redesignated from R.S. 33:1733 pursuant to Acts 2011, No. 248, §3.



RS 13:5824 - Deputies; oath, compensation

§5824. Deputies; oath, compensation

Each constable may appoint as many deputies as necessary for whose acts he shall be responsible. The deputies before entering upon their duties, shall take the oath required by the constitution and laws. Each constable may fix the compensation of his deputies and clerical forces. He may pay from his salary and expense fund the salaries of all deputies and clerical assistants, the premiums on bonds required by him of any deputy in charge of public funds, insurance premiums, if provided, and any and all other expenses of any nature whatsoever necessary for the performance of all duties required of the deputy. He shall issue monthly to employees and deputies warrants or checks for the amounts due them.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1734 pursuant to Acts 2011, No. 248, §3.



RS 13:5825 - Compensation

§5825. Compensation

A. The constable of the first city court shall receive as compensation for all services required of him by law a sum equal to seventy-five percent of the annual salary received by a state district court judge.

B. The constable of the second city court shall receive as compensation for his services the fees of his office.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Acts 1992, No. 9, §1; Acts 1997, No. 613, §1; Redesignated from R.S. 33:1735 pursuant to Acts 2011, No. 248, §3.



RS 13:5826 - Salary and expense fund of the constables

§5826. Salary and expense fund of the constables

There shall be a salary and expense fund for the offices of the constables of the city courts in New Orleans. The funds shall be composed of all fees collected by the constables as provided in R.S. 13:2158. The constables shall pay from this fund any and all salaries, including their own, their deputies, and any and all clerical help, and any other expense of any nature whatsoever for the efficient performance of their duties as provided, including the purchase of any and all necessary office equipment or any other equipment, automobiles, or other necessities. The funds may be used to pay any bond premiums required by law, insurance premiums for themselves, their deputies, and their clerical help, if provided, and any other costs, or expense of any other nature whatsoever, as the said constables shall deem proper.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1736 pursuant to Acts 2011, No. 248, §3.



RS 13:5827 - Use of excess fees by the constables

§5827. Use of excess fees by the constables

In the event the fees and commissions authorized by R.S. 13:2158 exceed the necessary expense of the constables in the efficient performance of their duties as herein provided, the excess shall not be drawn or otherwise expended by the constables, except as herein provided, but shall remain in the constables salary and expense fund. However, this excess may be expended by the constables in any succeeding year in which the constables salary and expense fund is insufficient to defray current salaries and expenses, or where circumstances necessitate additional deputies or additional expenses to be incurred for the efficient performance of all duties imposed by law on the constables. The constables at the end of each six year term, or in the case of their reelection on the thirtieth day of June following, shall remit to the state treasurer for the credit to the general fund, any excess or surplus remaining in the constables salary and expense fund. However, there may be retained in the constables salary and expense fund an amount not to exceed one-third of the amount of the revenues of the last year of the term of office, the amount so retained shall be used as a revolving fund to assist in financing the operation of the office and for purchasing equipment.

Amended by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1737 pursuant to Acts 2011, No. 248, §3.



RS 13:5828 - Liability for costs

§5828. Liability for costs

The fees of the constable shall be advanced or paid by the party requiring the service to be performed. The party may recover the same from the other party on the final termination of the cause, if cause should be decreed in his favor, and shall be protected by the bond or security as provided in R.S. 13:1215.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1738 pursuant to Acts 2011, No. 248, §3.



RS 13:5829 - Constable entitled to security; refusal to act in absence of security or advancement

§5829. Constable entitled to security; refusal to act in absence of security or advancement

Each constable may demand security for his costs and actual expenses, or he may demand a deposit to cover his costs, but in all cases, any party requiring the official service to be performed by either constable may advance the fees for such services. The constable shall perform the same as far as the advance may go. In case the party interested in having the official services performed fails to secure or advance the fees as above provided, the constable shall not be required to perform the services, but shall notify the party and return the process into court, with the reason thereof, and his failure so to do shall render him liable for any damage that may result to the party from his failure to perform the services.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1739 pursuant to Acts 2011, No. 248, §3.



RS 13:5830 - Collection of fees

§5830. Collection of fees

Three months after the institution of any suit, each constable may demand his fees from the party by whom the fees are due. On failure to pay, the judge of the city court may, after proof has been adduced of the correctness of the amount, contradictorily with the party against whom the motion is made, issue a writ of fieri facias in favor of the constable. Nothing in this Section shall be construed as preventing either constable from collecting his fees from the defendant at any time after judgment against such defendant.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1740 pursuant to Acts 2011, No. 248, §3.



RS 13:5831 - Constable may have solvency and qualification of sureties passed on by court

§5831. Constable may have solvency and qualification of sureties passed on by court

When either constable is required to accept a bond, he may, before accepting the surety, have the surety's solvency and qualifications passed upon by the court, contradictorily with the parties in interest, either in open court or at chambers, and after three days notice.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1741 pursuant to Acts 2011, No. 248, §3.



RS 13:5832 - Judicial release of constable from liability

§5832. Judicial release of constable from liability

If the court finds that the surety is solvent and possessed of the qualifications prescribed by law, the bond shall be made in favor of the parties to the case, and the constable shall be relieved of all responsibility.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1742 pursuant to Acts 2011, No. 248, §3.



RS 13:5833 - Acceptance of bond without referring matter to court

§5833. Acceptance of bond without referring matter to court

Either constable may accept the surety without referring the matter to the court, in which case the laws in reference to the assignment of the bond, its return into court, and proceedings to impose liability on the constable shall apply.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1743 pursuant to Acts 2011, No. 248, §3.



RS 13:5834 - Failure of constable to turn over property

§5834. Failure of constable to turn over property

Each constable shall pay over or deliver to the parties entitled to the same, all money, bonds or obligations, which he holds in his official capacity, on the first demand; and in case of neglect or refusal to comply, the party aggrieved may proceed, by motion, against the constable and his sureties, of which reasonable notice shall be given; and if it appears that the constable has neglected or refused to pay over any funds or deliver any obligation in his possession to the party entitled to the same, without any legal cause, the judge shall render judgment in solido against the constable and his sureties.

Added by Acts 1978, No. 461, §1, eff. Jan. 1, 1979; Redesignated from R.S. 33:1744 pursuant to Acts 2011, No. 248, §3.



RS 13:5901 - Law enforcement district; creation and boundaries

CHAPTER 38. LAW ENFORCEMENT DISTRICTS

§5901. Law enforcement district; creation and boundaries

There is hereby created, in each parish except Orleans, a special district to be known as a law enforcement district for the purpose of providing financing to the office of sheriff for that parish. In the parish of Orleans such a special district is hereby created for the purpose of providing financing to the office of criminal sheriff. The provisions of R.S. 13:5902, 5903(D), 5908, 5909, and 5911 shall apply to the district created in the parish of Orleans. No other provisions of this Chapter shall be applicable thereto. The boundaries of each district shall be coterminous with the boundaries of the parish and the duly elected sheriff of the parish or in the parish of Orleans, the criminal sheriff or his successor shall be ex officio the chief executive officer of the district.

Acts 1989, 2nd Ex. Sess., No. 20, §1, eff. July 28, 1989; Redesignated from R.S. 33:9001 pursuant to Acts 2011, No. 248, §3.



RS 13:5902 - Power to tax

§5902. Power to tax

The special districts herein created shall have the power to tax but only as provided in R.S. 13:5901 through 5909.

Added by Acts 1976, No. 689, §1; Redesignated from R.S. 33:9002 pursuant to Acts 2011, No. 248, §3.



RS 13:5903 - Method of taxation; referendum to increase taxes beyond initial authorization

§5903. Method of taxation; referendum to increase taxes beyond initial authorization

A. Each district hereby created shall levy a tax on the assessed valuation of all property appearing on the 1977 and subsequent tax rolls, without a vote of the people, in an amount that will produce for the district in the initial year the same revenue as that estimated to be produced by the sheriff's commission on ad valorem taxes for the fiscal year 1976-1977; however, the taxes generated by the millage levied shall be levied free of deductions for retirement systems, and the tax assessor's compensation, including the cost of reappraisal within the meaning of R.S. 47:1872. The amount of millage to be assessed shall be certified by the legislative auditor, and this millage adopted shall remain in effect in subsequent years unless changed as provided by law.

B. In addition to the taxes authorized herein the district or a subdistrict created by the district may impose additional millages in any district or subdistrict when approved by a majority of the electors voting thereon in an election held for that purpose, and any taxes generated by such additional millages shall be levied subject to deductions for retirement systems and the tax assessor's compensation, including the cost of reappraisal within the meaning of R.S. 47:1872; however, such deductions shall not be applicable to taxes generated from millages imposed prior to July 1, 1981 or to any renewal of said millages. This election may be called by the sheriff and ex officio executive officer of the district. The cost of the election shall be borne by the sheriff's general fund unless the election is concurrent with another election, in which event the district or subdistrict shall bear a proportionate share of the cost.

C. In addition to the taxes authorized by this Section, the district or subdistrict may levy and collect any other taxes authorized by the Constitution of Louisiana to political subdivisions, including a tax upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting in at a regularly scheduled primary or general election to be conducted in accordance with the Louisiana Election Code. This election may be called by the sheriff and ex officio executive officer of the district.

D. The district created to provide financing for the criminal sheriff in the parish of Orleans may levy and collect a tax of up to ten mills on the assessed valuation of all property within that district when approved by a majority of the electors voting thereon in an election held for that purpose. This election may be called by the criminal sheriff and ex officio executive officer of the district. The cost of the election shall be borne by the sheriff's general fund unless the election is concurrent with another election in which event the district shall bear a proportionate share of the cost. The avails of such tax shall be used by the criminal sheriff to fund the operations of his office or to fund the repayment of debt issued pursuant to the provisions of R.S. 13:5911.

Added by Acts 1976, No. 689, §1. Amended by Acts 1977, No. 411, §1, eff. April 30, 1977; Acts 1978, No. 339, §1, eff. June 30, 1978; Acts 1981, No. 369, §1; Acts 1982, No. 840, §1; Acts 1989, 2nd Ex. Sess., No. 20, §1, eff. July 28, 1989; Acts 1992, No. 717, §1; Redesignated from R.S. 33:9003 pursuant to Acts 2011, No. 248, §3.



RS 13:5904 - Additional powers

§5904. Additional powers

A. In addition to the powers otherwise granted by this Chapter, law enforcement districts shall have the authority:

(1) To execute such contracts and other instruments and take such other action as may be necessary to fulfill the purposes of this Chapter.

(2) To enter into management agreements whereby the law enforcement district would manage a law enforcement facility in the respective parish, including but not limited to publicly or privately owned detention facilities in the parish. A management agreement entered into by a law enforcement district shall not constitute a debt or obligation of the general credit or revenues of the law enforcement district and any payments due by the law enforcement district to the owners of the facility managed thereunder shall be payable only out of the revenues derived from the operation of the facility so managed.

B. Any contract, agreement, lease, sublease, obligation, management agreement, or other instrument entered into by the law enforcement district shall be legal, valid, and binding upon the district, including any subsequent ex officio chief executive officer of the law enforcement district, notwithstanding that the term of such contract, agreement, lease, sublease, obligation, management agreement, or other instrument extends beyond the expiration of the term of the current ex officio chief executive officer of the law enforcement district.

Acts 1990, No. 798, §1, eff. July 24, 1990; Redesignated from R.S. 33:9004 pursuant to Acts 2011, No. 248, §3.



RS 13:5905 - Mandatory rollback of ad valorem taxes by tax recipient bodies of the parish

§5905. Mandatory rollback of ad valorem taxes by tax recipient bodies of the parish

A. The total amount of ad valorem taxes received by other taxing authorities in the parish shall not be increased because of the provisions of Sections 9001 through 9008. To accomplish this result, it shall be mandatory for each affected taxing authority in the year in which the special district provided for herein is created to adjust millages so that taxes are not increased as a result of the creation of the special district provided for herein. Thereafter such millages shall remain in effect unless changed or increased in a manner provided by law. In the event a taxing authority increases the taxes authorized under this Section without a public referendum, such taxing authority shall have deducted from its share of state revenue sharing funds an amount equal to such taxes increased without a public referendum plus a penalty of fifteen percent of such amount. Provided however, that nothing herein shall prohibit a taxing authority from collecting, in the year in which the special district is created or in any subsequent year a larger dollar amount of ad valorem taxes by:

(1) Levying additional or increased millages as provided by law.

(2) Putting additional property on the tax rolls.

(3) Increases in the fair market or use value of the property.

B. This Section shall not apply to millages required to be levied for the payment of general obligation bonds.

Added by Acts 1976, No. 689, §1; Redesignated from R.S. 33:9005 pursuant to Acts 2011, No. 248, §3.



RS 13:5906 - Louisiana Tax Commission; enforcement of rollback of ad valorem taxes; submission of resolutions by assessors of taxing authority

§5906. Louisiana Tax Commission; enforcement of rollback of ad valorem taxes; submission of resolutions by assessors of taxing authority

The Louisiana Tax Commission shall have the authority to and responsibility for enforcing the mandatory adjustment of millages by each taxing authority as provided under the provisions of R.S. 13:5905. Each parish tax assessor shall submit a copy of the resolution of each taxing authority levying taxes hereunder for approval by the Louisiana Tax Commission no later than the first day of August in 1977.

Added by Acts 1977, No. 605, §1, eff. July 19, 1977; Redesignated from R.S. 33:9005.1 pursuant to Acts 2011, No. 248, §3.



RS 13:5907 - Rollback of millage by multi-parish districts

§5907. Rollback of millage by multi-parish districts

Each taxing district whose jurisdiction encompasses more than one parish shall adjust their millage so that the adjusted millage is uniform throughout the district.

Added by Acts 1977, No. 605, §1, eff. July 19, 1977; Redesignated from R.S. 33:9005.2 pursuant to Acts 2011, No. 248, §3.



RS 13:5908 - Disbursements from special district funds

§5908. Disbursements from special district funds

All funds collected by the special district shall be paid into the sheriff's general fund, which shall be disbursed by the sheriff in accordance with law. Expenditures from the sheriff's general fund shall be subject to the public bid laws of the state of Louisiana.

Added by Acts 1976, No. 689, §1. Amended by Acts 1977, No. 591, §1; Redesignated from R.S. 33:9007 pursuant to Acts 2011, No. 248, §3.



RS 13:5909 - Powers of sheriff not diminished

§5909. Powers of sheriff not diminished

It is the purpose of this Chapter to create special district for the financing of the sheriff's office. Nothing contained herein shall be interpreted as diminishing any of the authority of the sheriff as delegated to him in the constitution and laws of this state.

Added by Acts 1976, No. 689, §1; Redesignated from R.S. 33:9008 pursuant to Acts 2011, No. 248, §3.



RS 13:5910 - Multiple parish taxing districts

§5910. Multiple parish taxing districts

In the event the provisions of Act 689 of the Regular Session of the Legislature for 19761 are held not applicable to multiple parish taxing districts and revenue from such districts is excluded from the revenue produced by the sheriff's commission on ad valorem taxes for the fiscal year 1976-1977 and from the certification made by the legislative auditor, as provided by R.S. 13:5903, the sheriff and tax collector of each parish in a multiple parish taxing district shall deduct a fifteen percent commission on all ad valorem taxes collected in each parish for and on behalf of the multiple parish taxing district.

Added by Acts 1978, No. 338, §1 ; Redesignated from R.S. 33:9009 pursuant to Acts 2011, No. 248, §3.

1Acts 1976, No. 689 enacted R.S. 33:9001 to 33:9008, amended and reenacted R.S. 33:1421 and subsecs. A, B, and D of R.S. 33:1423, and repealed subsec. E of R.S. 33:1423.



RS 13:5911 - Power to borrow

§5911. Power to borrow

A. Should any sheriff and chief executive officer of any law enforcement district borrow money under the terms and conditions of R.S. 13:5523(D), such borrowing shall constitute the incurrence of a special obligation debt by and of the sheriff and by and of the law enforcement district to which the sheriff's general fund is pledged.

B. In addition to all other powers authorized by the Constitution and laws of Louisiana, each law enforcement district hereinafter in this Section referred to as a "district", is empowered to issue general obligation bonds or certificates of indebtedness in accordance with the provisions of Subsection C of this Section and revenue bonds in accordance with the provisions of Subsection D of this Section, and sales tax revenue bonds in accordance with the provisions of Subpart F of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

C.(1) Any district may borrow money and issue certificates of indebtedness or bonds, secured by the full faith and credit of the sheriff and/or district, for a term not to exceed thirty years, in order to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, lease, as lessee or lessor, purchase or equip such immovable or movable property which may be of use or benefit to the district or to the applicable sheriff. Such certificates of indebtedness or bonds may only be issued after the issuance thereof is approved by a majority of the taxpayers in the district in accordance with R.S. 39:561.

(2)(a) The certificates of indebtedness or bonds shall be negotiable instruments and shall be solely the obligations of the district and not the state of Louisiana. The certificates of indebtedness or bonds and the income thereof shall be exempt from all taxation in the state of Louisiana.

(b) The certificates of indebtedness or bonds shall be authorized and issued by order of the ex officio chief executive officer of the district and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on income, revenues, and receipts of the district as such order may provide.

(c) The certificates of indebtedness or bonds shall be signed by such officer or officers as the district shall determine, such signature or signatures being authorized to be by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature or signatures of such officer or officers as the district shall designate.

(d) Any such certificates of indebtedness or bonds may be issued and delivered notwithstanding that one or more of the officers signing, by manual or facsimile signature, such certificates of indebtedness or bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such certificates of indebtedness or bonds shall actually have been delivered.

(e) The certificates of indebtedness or bonds shall be issued and sold by the district in accordance with Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, as amended. Pending preparation of the definitive certificates of indebtedness or bonds, the district may issue interim bonds or certificates which shall be exchanged for such definitive certificates of indebtedness or bonds.

(3) In no event shall the certificates of indebtedness or bonds constitute a claim against any property or revenue of the district not specifically pledged for payment of such certificates of indebtedness or bonds.

(4) Any order or orders authorizing any certificates of indebtedness or bonds or any issue of certificates of indebtedness or bonds may additionally contain covenants, agreements, and provisions as are judged advisable or necessary by the district for the security of the holders of the certificates of indebtedness or bonds, including sinking funds and reserves for the payment of principal and interest.

(5) The district shall have the power out of any funds available therefrom to purchase its certificates of indebtedness or bonds. The district may hold, pledge, cancel, or resell such certificates of indebtedness or bonds, subject to and in accordance with agreements with bondholders.

D.(1)(a) Each district is authorized to issue revenue bonds in order to obtain funds to acquire, construct, reconstruct, renovate, improve, replace, maintain, repair, extend, enlarge, lease, as lessee or lessor, purchase, or equip such immovable or movable property, including but not limited to jails, administration or office buildings, maintenance, storage or utility facilities, or any other facility, building, structure, equipment, or furnishings which may be of use or benefit to the district or to the applicable sheriff.

(b) The bonds shall be negotiable instruments and shall be solely the obligations of the district and not the state of Louisiana. The bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. The bonds shall be payable out of the income, revenues, and receipts derived or to be derived from the facilities financed by the district. In addition to the pledge of income, revenues, or receipts to secure the bonds, the district may further secure their payment by a mortgage upon any land and facilities owned, leased, or operated by the district, including all or any part of the existing facilities owned, leased, or operated by the district, and/or any facility acquired by the district with the proceeds of the bonds.

(c) The bonds shall be authorized and issued by order of the ex officio chief executive officer of the district and shall be of such series, bear such date or dates, mature at such time or times, not to exceed thirty years from issuance, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupon, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenues, and receipts of the district as such order may provide.

(d) The bonds shall be signed by such officer or officers as the district shall determine, such signature or signatures being authorized to be by facsimile, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signature or signatures of such officer or officers as the district shall designate. Any such bonds may be issued and delivered notwithstanding that one or more of the officers signing such bonds, by manual or facsimile signature, or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

(e) The bonds or notes shall be issued and sold by the district in accordance with Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, as amended. Pending preparation of the definitive bonds, the district may issue interim bonds or certificates which shall be exchanged for such definitive bonds.

(2) The district may in any order authorizing the issuance of bonds enter into such covenants with the future holder or holders of the bonds as to the lease or rental of the facilities, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens, and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the district to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Section.

(3) As hereinbefore provided, such bonds may in the discretion of the district be additionally secured by a mortgage on all or any part of the land and facilities then owned, leased, or operated by the district or thereafter acquired, owned, leased, or operated by the district and the district shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

(4) In no event shall the bonds constitute a claim against any property or revenue of the district not specifically pledged or mortgaged for payment of such bonds.

(5) Any order or orders authorizing any bonds or any issue of bonds may additionally contain covenants, agreements, and provisions as are judged advisable or necessary by the district for the security of the holders of the bonds, including sinking funds and reserves for payment of principal and interest.

(6) The district shall have power out of any funds available therefrom to purchase its bonds. The district may hold, pledge, cancel, or resell such bonds, subject to and in accordance with agreements with bondholders.

E.(1) Bonds issued by the district under this Section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing, retirement funds, and other persons carrying on a banking business, and all other persons whatsoever, who are now or may hereafter be, authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them.

(2) Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal or public officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

F. The district is authorized to provide for the issuance of bonds for the purpose of refunding any bonds of the district then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the district, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof, all in accordance with Chapters 14, 14-A, or 15 of Title 39 of the Louisiana Revised Statutes of 1950, as amended.

G. Notwithstanding any provision hereof, any bonds or other obligations authorized to be issued under this Section shall, before the delivery thereof, be approved by the State Bond Commission.

H.(1) All bonds issued shall be incontestable for any cause whatsoever after thirty days from the date of publication of the order authorizing their issuance; provided, however, it shall not be necessary to publish the exhibits to such orders if the same are available for public inspection and such fact is indicated in the newspaper publication.

(2) For a period of thirty days from the date of publication of the order authorizing the issuance of any bonds hereunder, which publication shall be made in a newspaper which is the official journal of the district or the parish in which the district is located, any person or persons in interest shall have the right to contest the legality of the order and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said order or of the bonds authorized thereby for any cause whatsoever.

(3) If no suit, action, or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the order authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(4) Such bonds shall have all the qualities of negotiable instruments under the laws of this state governing negotiable instruments.

I. Nothing contained in this Section is or shall be construed as a restriction or a limitation upon any powers which any district might otherwise have under any laws of this state, and this Section is cumulative of any such powers. This Section does and shall be construed, to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. Neither the making of contracts nor the issuance of bonds, notes, certificates of indebtedness, refunding bonds, or other obligations pursuant to the provisions of this Section need comply with the requirements of any other state law applicable to the making of the contracts and the issuance of the bonds, notes, certificates of indebtedness, or other obligations for the construction and acquisition of any project undertaken pursuant to this Section, except as herein provided. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes, certificates of deposit, or other obligations, or any instrument as security therefor, except as provided in this Section.

J. Notwithstanding R.S. 13:5908, any funds received by the sheriff or district that are pledged to the repayment of any bonds, notes, certificates of indebtedness, or other obligations issued in accordance with this Section may be collected and disbursed in accordance with the documents pursuant to which said bonds, notes, certificates of indebtedness, or other obligations were issued.

K. All districts shall be subject to the Public Contracts Law, Public Records Law, Public Meetings Law, Code of Ethics, and the Bond Validation Procedures Law.

Acts 1989, No. 277, §1, eff. June 27, 1989; Acts 1990, No. 959, §1, eff. July 25, 1990; Redesignated from R.S. 33:9010 pursuant to Acts 2011, No. 248, §3.



RS 13:5912 - Rapides Parish Law Enforcement District; construction and financing of certain facilities

§5912. Rapides Parish Law Enforcement District; construction and financing of certain facilities

The Rapides Parish Law Enforcement District, a political subdivision as defined in Article VI, Section 44 of the Constitution of Louisiana, is hereby additionally authorized to construct law enforcement and sheriff's facilities, including but not limited to a jail or prison, located wholly within the territorial jurisdiction of the district. Said district is further authorized to incur debt and issue general obligation bonds for the purpose of financing such construction subject to approval of the State Bond Commission and approval of a majority of the electors of the district voting in an election called and held for that purpose. Such bonds shall be issued pursuant to the provisions of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 and shall be sold pursuant to the provisions of Chapter 13 of said Title 39.

Acts 1989, No. 270, §1; Redesignated from R.S. 33:9011 pursuant to Acts 2011, No. 248, §3.



RS 13:5931 - Criminal justice commission; creation and boundaries

CHAPTER 39. TWENTY-SEVENTH JUDICIAL DISTRICT

CRIMINAL JUSTICE COMMISSION

§5931. Criminal justice commission; creation and boundaries

There is hereby created the Twenty-Seventh Judicial District Criminal Justice Commission, hereafter "commission", for the purpose of providing financing to the offices of the district judges, the district attorney, and the clerk of court for that parish to defray in whole or in part the expenses of such offices pertaining to the criminal justice system. The boundaries of the commission shall include all of St. Landry Parish and the Twenty-Seventh Judicial District, and the commission shall be domiciled in St. Landry Parish.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9012 pursuant to Acts 2011, No. 248, §3.



RS 13:5932 - Board of commissioners; membership

§5932. Board of commissioners; membership

A. The commission shall be governed by a board of five members. The district judges, the district attorney, and the clerk of court shall each appoint one member.

B. The chambers of commerce for the cities of Opelousas and Eunice shall each appoint one member. If these bodies refuse or fail to make a timely appointment, the district judges, having one combined vote, the district attorney, and the clerk of court may by a majority vote designate another non-profit organization to fill the positions as herein provided.

C. The board members shall be appointed for a term of six years to coincide with the terms of office for the district judges and the district attorney.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9013 pursuant to Acts 2011, No. 248, §3.



RS 13:5933 - Power to tax; method

§5933. Power to tax; method

A. The commission, through the board, shall have the power to impose and levy an ad valorem tax on the assessed value of all property appearing on the tax rolls of the parish when approved by a majority of the electors of the parish voting thereon in an election held for that purpose.

B. The election provided for in Subsection A of this Section, shall be called by the commission and shall be held only with another parish-wide election.

C. Any costs of the election shall be financed by the commission, to be paid with funds generated from the tax imposed. However, the district judges, through the judicial expense fund, the district attorney, through any funds available to him including those funds provided pursuant to the Criminal Court Fund provided for in R.S. 15:571.11, and the clerk of court through his general fund may defray all or part of the costs of the election.

D. In addition to the taxes authorized by this Section, the commission, through the board, may levy and collect any other taxes authorized by the Constitution of Louisiana for political subdivisions, including tax upon the sale at retail, the use, lease, or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. This tax shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district voting at a regularly scheduled election to be conducted in accordance with the Louisiana Election Code. This election shall be called by the commission and shall be held only with another parish wide election. Expenses of this election shall be financed in the same manner as provided for in Subsection C of this Section.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9014 pursuant to Acts 2011, No. 248, §3.



RS 13:5934 - Powers of the district

§5934. Powers of the district

The commission, through the board, shall have the following powers:

(1) To reduce millages for any year in which the commission determines that the millage in effect for that year will produce more revenue than the commission determines is needed for that year.

(2) To borrow monies for the district under the terms and conditions established by the commission.

(3) To manage the taxes collected.

(4) To disburse the taxes collected to the district judges, the district attorney, and the clerk of court to defray the costs in whole or in part, relative to the criminal justice system in the Twenty-Seventh Judicial District as it relates to those offices.

(5) To expend funds from the taxes collected for capital expenditures.

(6) To disburse funds to the individual offices based on real budgets submitted to it by those offices, or to disburse to the offices collectively, pursuant to an intergovernmental cooperative endeavor agreement adopted pursuant to Article VI, Section 20 of the Constitution of Louisiana. Disbursements pursuant to such an agreement shall also be made only upon the presentation of a reasonable cooperative budget.

(7) To make rules and regulations for its operations and the conduct of its duties and to take any action the board determines is necessary for the proper implementation of the provisions of this Chapter.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9015 pursuant to Acts 2011, No. 248, §3.



RS 13:5935 - Powers of officials not diminished

§5935. Powers of officials not diminished

It is the purpose of this Chapter to create a special commission for the financing of the criminal justice system in the Twenty-Seventh Judicial District as it relates to the district judges, the district attorney, and the clerk of court. Nothing contained herein shall be interpreted as diminishing any of the authority of the district judges, the district attorney, or clerk of court as delegated to them by the constitution and laws of this state.

Acts 1995, No. 511, §1, eff. June 18, 1995; Redesignated from R.S. 33:9016 pursuant to Acts 2011, No. 248, §3.



RS 13:5951 - Orleans Parish Juvenile Services Financing District

CHAPTER 40. ORLEANS PARISH JUVENILE

SERVICES FINANCING DISTRICT

§5951. Orleans Parish Juvenile Services Financing District

A. Creation. There is hereby created within the parish of Orleans, as more specifically provided in Subsection B of this Section, a special district and a body politic and corporate which shall be known as the Orleans Parish Juvenile Services Financing District, referred to in this Section as the "district". The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Boundaries. The boundaries of the district shall be coterminous with the boundaries of the parish of Orleans.

C. Purpose. (1) The district is created for the purpose of providing funding for juvenile facilities, programs, and services in the parish of Orleans.

(2) The establishment of the district in order to provide a legal mechanism to finance juvenile facilities, programs, and services in Orleans Parish, the adoption of an annual budget by the district's board of commissioners as provided in this Chapter, and the drafting of an annual juvenile services plan by the district's board of commissioners are intended to and shall provide additional funding for and coordinate funding for juvenile facilities, programs, and services in Orleans Parish.

D. Legislative intent. (1) It is the intent of the legislature in enacting this Chapter that the proceeds of the tax authorized by this Chapter shall serve as a supplement to and not in lieu of the funds appropriated by the city of New Orleans for juvenile facilities, programs, and services in the parish of Orleans, including the operation of the Orleans Parish Juvenile Court.

(2) The legislative goal is to change the status quo for juvenile services in the parish of Orleans. Without a source of permanent additional funding for juvenile services, it will be difficult to accomplish that goal. To do otherwise will doom the Orleans Parish juvenile system to a permanent state of poverty, and our youth deserve better.

E. Appropriation of funds. (1) The district may fund any of the following:

(a) Supplemental funding for the Orleans Parish district attorney's juvenile division to provide for up to six full-time assistant district attorneys, assigned on the basis of one per section of court, and six full-time paralegals, assigned on the basis of one paired with each assistant district attorney.

(b) Supplemental funding for the Orleans Parish indigent defender program's juvenile division to provide for up to six full-time public defenders, assigned on the basis of one per section of court, and six full-time paralegals, assigned on the basis of one paired with each public defender.

(c) The establishment and operation of a New Orleans juvenile detention facility.

(d) The establishment and operation of a New Orleans juvenile diagnostic and assessment center.

(e) The establishment and operation of a New Orleans children and youth safe house.

(f) The implementation and execution of the juvenile services plan adopted by the board of commissioners.

(g) Six liaison officer positions. Each such officer shall serve as a liaison with the Orleans Parish School Board.

(h) Any other juvenile facilities, programs, and services as deemed appropriate by the board of commissioners.

(2) The district shall fund the operations of the Orleans Parish Juvenile Court.

F. Governance. (1) The district shall be governed by a board of commissioners consisting of eleven members as follows:

(a) The six elected judges of the Orleans Parish Juvenile Court.

(b) A member of the Orleans Parish legislative delegation appointed jointly by the members of the delegation.

(c) A representative of the city of New Orleans appointed by the mayor and approved by the governing authority of the city of New Orleans.

(d) Three persons appointed jointly by the presidents of Dillard University, Loyola University, Southern University at New Orleans, Tulane University, the University of New Orleans, and Xavier University.

(2)(a) The terms of the members serving on the commission pursuant to Subparagraphs (1)(a) and (b) of this Subsection shall coincide with the term of office to which each such official was elected.

(b) The members serving pursuant to Subparagraph (1)(d) of this Subsection shall serve four-year terms. Each such member shall be eligible for reappointment.

(c) The term of the member serving pursuant to Subparagraph (1)(c) of this Subsection, if not an elected official or serving in an ex officio capacity, shall be concurrent with the mayor who appoints the member.

(3) The chief judge of the Orleans Parish Juvenile Court shall serve as president of the board of commissioners and the deputy chief judge of such court shall serve as the vice president of the board of commissioners. The responsibilities of the officers and members of the board shall be as provided by the bylaws of the board.

(4) Each member of the board of commissioners serving pursuant to Subparagraphs (1)(b) and (c) of this Subsection may appoint a representative to serve on the board in his place. Such representative shall be counted for the purposes of a quorum. Such representative shall be a full voting member and shall participate in the deliberations of the board.

(5) The members of the board of commissioners shall serve without compensation and shall not receive reimbursement for expenses.

G. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To receive and expend funds collected pursuant to Subsection I of this Section and in accordance with a budget adopted pursuant to Subsection J of this Section.

(4) To manage the taxes collected.

(5) To expend funds from the taxes collected for capital expenditures for the purposes provided in Subsection E of this Section.

(6) To borrow monies for the district under the terms and conditions established by the board.

(7) To incur debt and issue general obligation bonds for the purpose of financing construction of capital projects for the purposes provided in Subsection E of this Section, subject to approval of the State Bond Commission and the approval of a majority of the electors of the district voting on the proposition in a regularly scheduled election held for that purpose in accordance with the Louisiana Election Code. Such bonds shall be issued pursuant to the provisions of Part III of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950 and shall be sold pursuant to the provisions of Chapter 13 of said Title 39.

(8) To enter into contracts with individuals or entities, private or public, for the provision of services to the district.

(9) To purchase items and supplies which the board deems instrumental to achieving the purpose of the district.

(10) To make rules and regulations for its operations and the conduct of its duties and to take any action the board determines is necessary for the proper implementation of the provisions of this Section.

H. Plan. (1) The board of commissioners shall prepare or cause to be prepared a juvenile services plan, specifying the facilities, programs, and services proposed to be furnished, constructed, acquired, or provided for the district for the following year, including that portion of the annual proceeds of the tax authorized by this Section that is necessary to fund the operation of the Orleans Parish Juvenile Court. The board shall conduct such hearings, publish such notice with respect to such plan, and disseminate such information relative thereto as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) The board of commissioners shall adopt the juvenile services plan annually at the same time the budget is adopted.

(3) The juvenile services plan shall include an estimate of the annual and aggregate cost of acquiring, constructing, or providing the facilities, programs, and services as set forth therein.

(4) Nothing in this Section shall be construed to grant the New Orleans Children and Youth Planning Board any authority or power, notwithstanding any other provision of law, regarding the appropriation or disbursement of district funds by the board of commissioners for the operation of the Orleans Parish Juvenile Court.

I. Method of taxation. (1) The governing authority of the city of New Orleans is hereby authorized to levy and collect a tax of up to ten mills on the dollar of assessed valuation of all property within the district.

(2) The tax shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose at a regularly scheduled primary or general election in accordance with the Louisiana Election Code.

(3) The election shall be called by the governing authority of the city of New Orleans upon written request by the board of commissioners.

(4) If approved, the term of the levy of the tax shall be as provided in the proposition authorizing the levy, not to exceed eight years from the date of levy, but the tax may be renewed if approved by a majority of the registered voters of the district voting on the proposition at an election as provided in Paragraph (2) of this Subsection. Any election to authorize renewal of the tax shall be held only at the same time as the mayoral primary election for the city of New Orleans. If the tax is renewed, the term of the imposition of the tax shall be as provided in the proposition authorizing such renewal, not to exceed eight years.

(5) The tax shall be collected at the same time and in the same manner as ad valorem taxes are collected by the city.

(6) Any tax which is unpaid shall be added to the tax rolls of the city and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(7) The city of New Orleans shall remit to the district all amounts collected pursuant to this Section not more than sixty days after collection. However, the city may retain one percent of the amount collected as a collection fee.

(8) The proceeds of the tax shall be used solely and exclusively for the purposes and benefit of the district as provided in this Section.

J. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

(2) In the annual budget, the board of commissioners shall provide for the allocation of the annual proceeds of the tax for those items included in the juvenile services plan, including funds necessary to fund the operation of the Orleans Parish Juvenile Court.

(3) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

K. Disbursement of district funds. All funds received from the city by the district as provided in Paragraph (I)(7) of this Section shall be paid by the district into the judicial expense fund of the Orleans Parish Juvenile Court, which funds shall be disbursed by the judges of the court pursuant to the annual budget adopted by the district and the provisions of this Chapter and in accordance with law.

L. Powers of judges not diminished. It is the purpose of this Chapter to create a special district for the financing of juvenile programs and services in the parish of Orleans, including the Orleans Parish Juvenile Court. Nothing contained herein shall be interpreted as diminishing any of the authority of the judges of the Orleans Parish Juvenile Court as provided by the constitution and laws of this state.

M. Miscellaneous provisions. (1) The district shall have the power to acquire, to lease, to insure, and to sell real property within its boundaries in accordance with its plans.

(2) The district may enter into a contract or cooperative endeavor agreement with any other governmental entity, public or private agency, or service provider that has been approved or certified by the New Orleans Children and Youth Planning Board, in order to carry out the board's adopted juvenile services plan.

(3) Nothing contained in this Chapter shall be construed as a restriction or a limitation upon any powers which the district might otherwise have under any laws of this state. This Chapter provides and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

(4) No district funds may be used to supplement the salary of the judges of the Orleans Parish Juvenile Court.

N. Applicability of law. The district shall be subject to state laws governing public contracts, public records, public meetings, ethics, and bond validation procedures.

Acts 2005, No. 467, §1, eff. July 11, 2005; Redesignated from R.S. 33:9017.1 pursuant to Acts 2011, No. 248, §3; Acts 2014, No. 653, §1.



RS 13:5971 - Applicability

CHAPTER 41. JUDICIAL ADMINISTRATIVE DISTRICTS

§5971. Applicability

The judicial administrative districts authorized by this Chapter shall provide an optional and additional method of funding the office of the clerk for the Criminal District Court for the parish of Orleans, the office of the clerk of court for the Civil District Court for the parish of Orleans, and the office of the clerk of district court for each of the other parishes.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9601 pursuant to Acts 2011, No. 248, §3.



RS 13:5972 - Judicial administrative districts; creation and boundaries; power to incur debt

§5972. Judicial administrative districts; creation and boundaries; power to incur debt

A.(1) There is hereby created in each parish except the parish of Orleans a special district to be known as a judicial administrative district, for the purpose of funding the office of clerk of court for that parish. In the parish of Orleans, two such districts are hereby created, one for the purpose of funding the office of the clerk of court for the Criminal District Court for the parish of Orleans and one for the purpose of funding the office of the clerk of court for the Civil District Court for the parish of Orleans. In the event that the offices of the clerk of the Civil District Court and the clerk of the Criminal District Court for the parish of Orleans are combined, there shall be a single judicial administrative district for the parish of Orleans.

(2) The boundaries of each district shall be coterminous with the boundaries of the respective parishes.

(3) Except in the parish of Orleans, each district shall be known as the "Judicial Administrative District of the parish of _______(name of parish)___, State of Louisiana" and the holder of the office of clerk of court of the parish shall be the ex officio chief executive officer and governing authority of the district.

(4) In the parish of Orleans, the districts shall be known, respectively, as the "Judicial Administrative District for the Criminal District Court of the parish of Orleans, State of Louisiana" for which the holder for the office of clerk of the Criminal District Court shall be the ex officio chief executive officer and governing authority and "Judicial Administrative District for the Civil District Court of the parish of Orleans, State of Louisiana" for which the holder of the office of clerk of the Civil District Court shall be the ex officio chief executive officer and governing authority. In the event that the offices of the clerk of the Civil District Court and the clerk of the Criminal District Court for the parish of Orleans are combined, the district shall be known as the "Judicial Administrative District of the parish of Orleans, State of Louisiana" and the office of the clerk of court of the parish shall be the ex officio chief executive officer and governing authority of the district.

(5) Each district is also hereby authorized, within two calendar years following a disaster declaration pursuant to the Stafford Act, 42 USC 101 et seq., covering the geographic area in which the district is located, to borrow money and to issue certificates of indebtedness payable from its general revenues for the purpose of financing the daily operations of the office, including employee, general operating, and all other expenses.

B. Each judicial administrative district created by this Chapter shall be a political subdivision of the state and shall have the authority to incur debt only from other governmental entities and not to exceed twenty-five percent of the annual operating budget of the clerk of court's office pursuant to such constitutional and statutory provisions of law as may be applicable to political subdivisions generally.

C. Each district shall be subject to the public contracts law, public records law, Open Meetings Law, Code of Governmental Ethics, and the bond validation procedures law.

Acts 2006, No. 674, §1, eff. June 29, 2006; Acts 2010, No. 861, §15; Redesignated from R.S. 33:9602 pursuant to Acts 2011, No. 248, §3.



RS 13:5973 - Disbursements from district funds

§5973. Disbursements from district funds

All funds collected by a district from indebtedness shall be paid into a special fund to be established by the clerk of court and applied in accordance with law. Expenditures from the fund shall be subject to the public bid laws of the state of Louisiana.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9603 pursuant to Acts 2011, No. 248, §3.



RS 13:5974 - Additional powers

§5974. Additional powers

A. In addition to the powers otherwise granted by this Chapter, districts shall have the authority to execute such contracts and other instruments and take other action as may be necessary to fulfill the purposes of this Chapter or to carry out the functions of the office of the clerk of court.

B. Any contract, agreement, lease, sublease, obligation, or other instrument entered into by the district shall be legal, valid, and binding upon the district, including any subsequent ex officio chief executive officer of the district, notwithstanding that the term of such contract, agreement, lease, sublease, obligation, or other instrument extends beyond the expiration of the term of the then current ex officio chief executive officer of the district.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9604 pursuant to Acts 2011, No. 248, §3.



RS 13:5975 - Powers of clerk of court not diminished

§5975. Powers of clerk of court not diminished

It is the purpose of this Chapter to create special districts to provide an additional method for financing the clerks of courts' offices. Nothing in this Chapter shall be interpreted as diminishing any other authority of the clerks of court as delegated to them in the constitution and laws of this state.

Acts 2006, No. 674, §1, eff. June 29, 2006; Redesignated from R.S. 33:9605 pursuant to Acts 2011, No. 248, §3.



RS 13:5981 - Findings; purpose

CHAPTER 42. THE ORLEANS JUSTICE AND REHABILITATION

REFORM COMMISSION

§5981. Findings; purpose

The legislature finds and declares that there is a need for a justice and rehabilitation reform body to study and report on all of the following:

(1) The current public safety crisis in Orleans Parish.

(2) The powers, functions, policies, and training of government and nongovernment entities, including their fiscal powers.

(3) The existing, necessary, and desirable allocation of state and local fiscal resources.

(4) The most efficient use of the correctional system and community resources in Orleans Parish.

(5) Alternatives to incarceration.

(6) Physical structures utilized in the Orleans Parish justice system.

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.

Acts 2013, No. 268, §1.



RS 13:5982 - Creation; composition; officers; term of office

§5982. Creation; composition; officers; term of office

A. The Orleans Justice and Rehabilitation Reform Commission is hereby created.

B.(1) The commission shall be composed of seven voting members as follows:

(a) The chairman of the Senate Committee on Judiciary B or his designee.

(b) The chairman of the House Committee on Judiciary or his designee.

(c) The president of the Senate or his designee.

(d) The speaker of the House of Representatives or his designee.

(e) The mayor of the city of New Orleans or his designee.

(f) The chairman of the Criminal Justice Committee of the New Orleans City Council or his designee.

(g) The chairman of the commission created in response to House Concurrent Resolution No. 143 of the 2011 Regular Session of the Louisiana Legislature or his designee.

(2) The commission shall also be composed of eight nonvoting members as follows:

(a) The district attorney of the parish of Orleans or his designee.

(b) The chief judge of the Criminal District Court for the parish of Orleans or his designee.

(c) The chief judge of the Juvenile Court for the parish of Orleans or his designee.

(d) The chief judge of the Traffic Court of New Orleans or his designee.

(e) The chief judge of the Municipal Court for the city of New Orleans or his designee.

(f) The clerk of the Criminal District Court for the parish of Orleans or his designee.

(g) The chief district defender of the Orleans Public Defenders Office or his designee.

(h) The sheriff for the parish of Orleans or his designee.

C. The chairman of the commission shall be the commissioner named in Subparagraph (B)(1)(a) of this Section and vice chairman of the commission shall be the commissioner named in Subparagraph (B)(1)(b) of this Section and shall serve for the duration of the commission.

D. Each member shall serve on the commission for the duration of the commission.

E. Four voting members of the commission shall constitute a quorum.

Acts 2013, No. 268, §1.



RS 13:5983 - Meetings; hearings; committees; report; sunset

§5983. Meetings; hearings; committees; report; sunset

A. The commission shall meet every other month, with two such meetings to be held in the city of New Orleans annually.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state shall make available all facts, records, information, and data requested by the commission and in all ways cooperate with the commission in carrying out the functions and duties imposed by this Chapter.

C. The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one member of the commission, but only the commission itself may take official action.

D. The commission shall issue a report of its findings and recommendations to the president of the Senate, the speaker of the House of Representatives, and the chairmen of the House Committee on Judiciary and Senate Committee on Judiciary B no later than March 1, 2016.

E. The commission may adopt rules of procedure for its operation.

F. The commission shall terminate operations on March 31, 2016.

Acts 2013, No. 268, §1.



RS 13:5984 - Staff

§5984. Staff

The commission may utilize existing staff of the legislature, including but not limited to personnel of the legislative fiscal office. The commission shall submit a written request for approval for specific support and assistance to the presiding officer of the respective house from which the support and assistance is sought. Support or assistance from the staff of the legislative fiscal office shall be submitted to the presiding officers of both houses.

Acts 2013, No. 268, §1.



RS 13:5985 - Finances

§5985. Finances

A.(1) No member of the commission shall receive any salary for duties performed as a member of the commission.

(2) Legislator members of the commission shall receive per diem and be reimbursed for expenses as provided by law and the rules of the Senate or House of Representatives.

B. The commission is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source to implement the provisions of this Chapter.

Acts 2013, No. 268, §1.






TITLE 14 - Criminal Law

RS 14:1 - TITLE 14 CRIMINAL LAW

TITLE 14 CRIMINAL LAW

CHAPTER 1. CRIMINAL CODE

PART I. GENERAL PROVISIONS

SUBPART A. PRELIMINARY PROVISIONS

§1. Method of citation

This Chapter shall be known as the Louisiana Criminal Code. The provisions hereunder may be referred to or cited either as Articles of the Criminal Code or as Sections of the Revised Statutes. Thus Article 30 of Louisiana Criminal Code may also be referred to or cited as R.S. 14:30.

Whenever reference is made herein to an Article of the Criminal Code, the same shall also relate to the corresponding Section of the Revised Statutes.



RS 14:2 - Definitions

§2. Definitions

A. In this Code the terms enumerated shall have the designated meanings:

(1) "Another" refers to any other person or legal entity, including the state of Louisiana or any subdivision thereof.

(2) "Anything of value" must be given the broadest possible construction, including any conceivable thing of the slightest value, movable or immovable, corporeal or incorporeal, public or private, and including transportation, telephone and telegraph services, or any other service available for hire. It must be construed in the broad popular sense of the phrase, not necessarily as synonymous with the traditional legal term "property." In all cases involving shoplifting the term "value" is the actual retail price of the property at the time of the offense.

(3) "Dangerous weapon" includes any gas, liquid or other substance or instrumentality, which, in the manner used, is calculated or likely to produce death or great bodily harm.

(4) "Felony" is any crime for which an offender may be sentenced to death or imprisonment at hard labor.

(5) "Foreseeable" refers to that which ordinarily would be anticipated by a human being of average reasonable intelligence and perception.

(6) "Misdemeanor" is any crime other than a felony.

(7) "Person" includes a human being from the moment of fertilization and implantation and also includes a body of persons, whether incorporated or not.

(8) "Property" refers to both public and private property, movable and immovable, and corporeal and incorporeal property.

(9) "Public officer," "public office," "public employee" or "position of public authority" means and applies to any executive, ministerial, administrative, judicial, or legislative officer, office, employee or position of authority respectively, of the state of Louisiana or any parish, municipality, district, or other political subdivision thereof, or of any agency, board, commission, department or institution of said state, parish, municipality, district, or other political subdivision.

(10) "State" means the state of Louisiana, or any parish, municipality, district, or other political subdivision thereof, or any agency, board, commission, department or institution of said state, parish, municipality, district or other political subdivision.

(11) "Unborn child" means any individual of the human species from fertilization and implantation until birth.

(12) "Whoever" in a penalty clause refers only to natural persons insofar as death or imprisonment is provided, but insofar as a fine may be imposed "whoever" in a penalty clause refers to any person.

B. In this Code, "crime of violence" means an offense that has, as an element, the use, attempted use, or threatened use of physical force against the person or property of another, and that, by its very nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense or an offense that involves the possession or use of a dangerous weapon. The following enumerated offenses and attempts to commit any of them are included as "crimes of violence":

(1) Solicitation for murder.

(2) First degree murder.

(3) Second degree murder.

(4) Manslaughter.

(5) Aggravated battery.

(6) Second degree battery.

(7) Aggravated assault.

(8) Mingling harmful substances.

(9) Aggravated rape.

(10) Forcible rape.

(11) Simple rape.

(12) Sexual battery.

(13) Second degree sexual battery.

(14) Intentional exposure to AIDS virus.

(15) Aggravated kidnapping.

(16) Second degree kidnapping.

(17) Simple kidnapping.

(18) Aggravated arson.

(19) Aggravated criminal damage to property.

(20) Aggravated burglary.

(21) Armed robbery.

(22) First degree robbery.

(23) Simple robbery.

(24) Purse snatching.

(25) Extortion.

(26) Assault by drive-by shooting.

(27) Aggravated crime against nature.

(28) Carjacking.

(29) Illegal use of weapons or dangerous instrumentalities.

(30) Terrorism.

(31) Aggravated second degree battery.

(32) Aggravated assault upon a peace officer with a firearm.

(33) Aggravated assault with a firearm.

(34) Armed robbery; use of firearm; additional penalty.

(35) Second degree robbery.

(36) Disarming of a peace officer.

(37) Stalking.

(38) Second degree cruelty to juveniles.

(39) Aggravated flight from an officer.

(40) Repealed by Acts 2014, No. 602, §7, eff. June 12, 2014.

(41) Battery of a police officer.

(42) Trafficking of children for sexual purposes.

(43) Human trafficking.

(44) Home invasion.

(45) Domestic abuse aggravated assault.

(46) Vehicular homicide, when the operator's blood alcohol concentration exceeds 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood.

Amended by Acts 1962, No. 68, §1; Acts 1976, No. 256, §1; Acts 1977, No. 128, §1; Acts 1989, No. 777, §1; Acts 1992, No. 1015, §1; Acts 1994, 3rd Ex. Sess., No. 73, §1; Acts 1995, No. 650, §1; Acts 1995, No. 1223, §1; Acts 2001, No. 301, §2; Acts 2002, 1st Ex. Sess., No. 128, §2; Acts 2003, No. 637, §1; Acts 2004, No. 651, §1; Acts 2004, No. 676, §1; Acts 2006, No. 72, §1; Acts 2008, No. 619, §1; Acts 2010, No. 387, §1; Acts 2010, No. 524, §1; Acts 2014, No. 194, §1; Acts 2014, No. 280, §1, eff. May 28, 2014; Acts 2014, No. 602, §7, eff. June 12, 2014.



RS 14:3 - Interpretation

§3. Interpretation

The articles of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and to effect the objects of the law, all of its provisions shall be given a genuine construction, according to the fair import of their words, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision.



RS 14:4 - Conduct made criminal under several articles; how prosecuted

§4. Conduct made criminal under several articles; how prosecuted

Prosecution may proceed under either provision, in the discretion of the district attorney, whenever an offender's conduct is:

(1) Criminal according to a general article of this Code or Section of this Chapter of the Revised Statutes and also according to a special article of this Code or Section of this Chapter of the Revised Statutes; or

(2) Criminal according to an article of the Code or Section of this Chapter of the Revised Statutes and also according to some other provision of the Revised Statutes, some special statute, or some constitutional provision.



RS 14:5 - Lesser and included offenses

§5. Lesser and included offenses

An offender who commits an offense which includes all the elements of other lesser offenses, may be prosecuted for and convicted of either the greater offense or one of the lesser and included offenses. In such case, where the offender is prosecuted for the greater offense, he may be convicted of any one of the lesser and included offenses.



RS 14:6 - Civil remedies not affected

§6. Civil remedies not affected

Nothing in this Code shall affect any civil remedy provided by the law pertaining to civil matters, or any legal power to inflict penalties for contempt.



RS 14:7 - Crime defined

SUBPART B. ELEMENTS OF CRIMES

§7. Crime defined

A crime is that conduct which is defined as criminal in this Code, or in other acts of the legislature, or in the constitution of this state.



RS 14:8 - Criminal conduct

§8. Criminal conduct

Criminal conduct consists of:

(1) An act or a failure to act that produces criminal consequences, and which is combined with criminal intent; or

(2) A mere act or failure to act that produces criminal consequences, where there is no requirement of criminal intent; or

(3) Criminal negligence that produces criminal consequences.



RS 14:9 - Criminal consequences

§9. Criminal consequences

Criminal consequences are any set of consequences prescribed in the various articles of this Code or in the other acts of the legislature of this state as necessary to constitute any of the various crimes defined therein.



RS 14:10 - Criminal intent

§10. Criminal intent

Criminal intent may be specific or general:

(1) Specific criminal intent is that state of mind which exists when the circumstances indicate that the offender actively desired the prescribed criminal consequences to follow his act or failure to act.

(2) General criminal intent is present whenever there is specific intent, and also when the circumstances indicate that the offender, in the ordinary course of human experience, must have adverted to the prescribed criminal consequences as reasonably certain to result from his act or failure to act.



RS 14:11 - Criminal intent; how expressed

§11. Criminal intent; how expressed

The definitions of some crimes require a specific criminal intent, while in others no intent is required. Some crimes consist merely of criminal negligence that produces criminal consequences. However, in the absence of qualifying provisions, the terms "intent" and "intentional" have reference to "general criminal intent."



RS 14:12 - Criminal negligence

§12. Criminal negligence

Criminal negligence exists when, although neither specific nor general criminal intent is present, there is such disregard of the interest of others that the offender's conduct amounts to a gross deviation below the standard of care expected to be maintained by a reasonably careful man under like circumstances.



RS 14:13 - Infancy

SUBPART C. CULPABILITY

§13. Infancy

Those who have not reached the age of ten years are exempt from criminal responsibility. However, nothing in this article shall affect the jurisdiction of juvenile courts as established by the constitution and statutes of this state.



RS 14:14 - Insanity

§14. Insanity

If the circumstances indicate that because of a mental disease or mental defect the offender was incapable of distinguishing between right and wrong with reference to the conduct in question, the offender shall be exempt from criminal responsibility.



RS 14:15 - Intoxication

§15. Intoxication

The fact of an intoxicated or drugged condition of the offender at the time of the commission of the crime is immaterial, except as follows:

(1) Where the production of the intoxicated or drugged condition has been involuntary, and the circumstances indicate this condition is the direct cause of the commission of the crime, the offender is exempt from criminal responsibility.

(2) Where the circumstances indicate that an intoxicated or drugged condition has precluded the presence of a specific criminal intent or of special knowledge required in a particular crime, this fact constitutes a defense to a prosecution for that crime.



RS 14:16 - Mistake of fact

§16. Mistake of fact

Unless there is a provision to the contrary in the definition of a crime, reasonable ignorance of fact or mistake of fact which precludes the presence of any mental element required in that crime is a defense to any prosecution for that crime.



RS 14:17 - Mistake of law

§17. Mistake of law

Ignorance of the provision of this Code or of any criminal statute is not a defense to any criminal prosecution. However, mistake of law which results in the lack of an intention that consequences which are criminal shall follow, is a defense to a criminal prosecution under the following circumstances:

(1) Where the offender reasonably relied on the act of the legislature in repealing an existing criminal provision, or in otherwise purporting to make the offender's conduct lawful; or

(2) Where the offender reasonably relied on a final judgment of a competent court of last resort that a provision making the conduct in question criminal was unconstitutional.



RS 14:18 - Justification; general provisions

§18. Justification; general provisions

The fact that an offender's conduct is justifiable, although otherwise criminal, shall constitute a defense to prosecution for any crime based on that conduct. This defense of justification can be claimed under the following circumstances:

(1) When the offender's conduct is an apparently authorized and reasonable fulfillment of any duties of public office; or

(2) When the offender's conduct is a reasonable accomplishment of an arrest which is lawful under the Code of Criminal Procedure; or

(3) When for any reason the offender's conduct is authorized by law; or

(4) When the offender's conduct is reasonable discipline of minors by their parents, tutors or teachers; or

(5) When the crime consists of a failure to perform an affirmative duty and the failure to perform is caused by physical impossibility; or

(6) When any crime, except murder, is committed through the compulsion of threats by another of death or great bodily harm, and the offender reasonably believes the person making the threats is present and would immediately carry out the threats if the crime were not committed; or

(7) When the offender's conduct is in defense of persons or of property under any of the circumstances described in Articles 19 through 22.



RS 14:19 - Use of force or violence in defense

§19. Use of force or violence in defense

A.(1) The use of force or violence upon the person of another is justifiable under either of the following circumstances:

(a) When committed for the purpose of preventing a forcible offense against the person or a forcible offense or trespass against property in a person's lawful possession, provided that the force or violence used must be reasonable and apparently necessary to prevent such offense.

(b)(i) When committed by a person lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40) when the conflict began, against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle, and the person using the force or violence reasonably believes that the use of force or violence is necessary to prevent the entry or to compel the intruder to leave the dwelling, place of business, or motor vehicle.

(ii) The provisions of this Paragraph shall not apply when the person using the force or violence is engaged, at the time of the use of force or violence in the acquisition of, the distribution of, or possession of, with intent to distribute a controlled dangerous substance in violation of the provisions of the Uniform Controlled Dangerous Substances Law.

(2) The provisions of Paragraph (1) of this Section shall not apply where the force or violence results in a homicide.

B. For the purposes of this Section, there shall be a presumption that a person lawfully inside a dwelling, place of business, or motor vehicle held a reasonable belief that the use of force or violence was necessary to prevent unlawful entry thereto, or to compel an unlawful intruder to leave the premises or motor vehicle, if both of the following occur:

(1) The person against whom the force or violence was used was in the process of unlawfully and forcibly entering or had unlawfully and forcibly entered the dwelling, place of business, or motor vehicle.

(2) The person who used force or violence knew or had reason to believe that an unlawful and forcible entry was occurring or had occurred.

C. A person who is not engaged in unlawful activity and who is in a place where he or she has a right to be shall have no duty to retreat before using force or violence as provided for in this Section and may stand his or her ground and meet force with force.

D. No finder of fact shall be permitted to consider the possibility of retreat as a factor in determining whether or not the person who used force or violence in defense of his person or property had a reasonable belief that force or violence was reasonable and apparently necessary to prevent a forcible offense or to prevent the unlawful entry.

Acts 2006, No. 141, §1; Acts 2014, No. 163, §1.



RS 14:20 - Justifiable homicide

§20. Justifiable homicide

A. A homicide is justifiable:

(1) When committed in self-defense by one who reasonably believes that he is in imminent danger of losing his life or receiving great bodily harm and that the killing is necessary to save himself from that danger.

(2) When committed for the purpose of preventing a violent or forcible felony involving danger to life or of great bodily harm by one who reasonably believes that such an offense is about to be committed and that such action is necessary for its prevention. The circumstances must be sufficient to excite the fear of a reasonable person that there would be serious danger to his own life or person if he attempted to prevent the felony without the killing.

(3) When committed against a person whom one reasonably believes to be likely to use any unlawful force against a person present in a dwelling or a place of business, or when committed against a person whom one reasonably believes is attempting to use any unlawful force against a person present in a motor vehicle as defined in R.S. 32:1(40), while committing or attempting to commit a burglary or robbery of such dwelling, business, or motor vehicle.

(4)(a) When committed by a person lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40) when the conflict began, against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle, and the person committing the homicide reasonably believes that the use of deadly force is necessary to prevent the entry or to compel the intruder to leave the dwelling, place of business, or motor vehicle.

(b) The provisions of this Paragraph shall not apply when the person committing the homicide is engaged, at the time of the homicide, in the acquisition of, the distribution of, or possession of, with intent to distribute a controlled dangerous substance in violation of the provisions of the Uniform Controlled Dangerous Substances Law.

B. For the purposes of this Section, there shall be a presumption that a person lawfully inside a dwelling, place of business, or motor vehicle held a reasonable belief that the use of deadly force was necessary to prevent unlawful entry thereto, or to compel an unlawful intruder to leave the dwelling, place of business, or motor vehicle when the conflict began, if both of the following occur:

(1) The person against whom deadly force was used was in the process of unlawfully and forcibly entering or had unlawfully and forcibly entered the dwelling, place of business, or motor vehicle.

(2) The person who used deadly force knew or had reason to believe that an unlawful and forcible entry was occurring or had occurred.

C. A person who is not engaged in unlawful activity and who is in a place where he or she has a right to be shall have no duty to retreat before using deadly force as provided for in this Section, and may stand his or her ground and meet force with force.

D. No finder of fact shall be permitted to consider the possibility of retreat as a factor in determining whether or not the person who used deadly force had a reasonable belief that deadly force was reasonable and apparently necessary to prevent a violent or forcible felony involving life or great bodily harm or to prevent the unlawful entry.

Added by Acts 1976, No. 655, §1. Amended by Acts 1977, No. 392, §1; Acts 1983, No. 234, §1; Acts 1993, No. 516, §1; Acts 1997, No. 1378, §1; Acts 2003, No. 660, §1; Acts 2006, No. 141, §1; Acts 2014, No. 163, §1.



RS 14:20.1 - Investigation of death due to violence or suspicious circumstances when claim of self-defense is raised

§20.1. Investigation of death due to violence or suspicious circumstances when claim of self-defense is raised

Whenever a death results from violence or under suspicious circumstances and a claim of self-defense is raised, the appropriate law enforcement agency and coroner shall expeditiously conduct a full investigation of the death. All evidence of such investigation shall be preserved.

Acts 2012, No. 690, §1, eff. June 7, 2012.



RS 14:21 - Aggressor cannot claim self defense

§21. Aggressor cannot claim self defense

A person who is the aggressor or who brings on a difficulty cannot claim the right of self-defense unless he withdraws from the conflict in good faith and in such a manner that his adversary knows or should know that he desires to withdraw and discontinue the conflict.



RS 14:22 - Defense of others

§22. Defense of others

It is justifiable to use force or violence or to kill in the defense of another person when it is reasonably apparent that the person attacked could have justifiably used such means himself, and when it is reasonably believed that such intervention is necessary to protect the other person.



RS 14:23 - Parties classified

SUBPART D. PARTIES

§23. Parties classified

The parties to crimes are classified as:

(1) Principals; and

(2) Accessories after the fact.



RS 14:24 - Principals

§24. Principals

All persons concerned in the commission of a crime, whether present or absent, and whether they directly commit the act constituting the offense, aid and abet in its commission, or directly or indirectly counsel or procure another to commit the crime, are principals.



RS 14:25 - Accessories after the fact

§25. Accessories after the fact

An accessory after the fact is any person who, after the commission of a felony, shall harbor, conceal, or aid the offender, knowing or having reasonable ground to believe that he has committed the felony, and with the intent that he may avoid or escape from arrest, trial, conviction, or punishment.

An accessory after the fact may be tried and punished, notwithstanding the fact that the principal felon may not have been arrested, tried, convicted, or amenable to justice.

Whoever becomes an accessory after the fact shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than five years, or both; provided that in no case shall his punishment be greater than one-half of the maximum provided by law for a principal offender.



RS 14:26 - Criminal conspiracy

SUBPART E. INCHOATE OFFENSES

§26. Criminal conspiracy

A. Criminal conspiracy is the agreement or combination of two or more persons for the specific purpose of committing any crime; provided that an agreement or combination to commit a crime shall not amount to a criminal conspiracy unless, in addition to such agreement or combination, one or more of such parties does an act in furtherance of the object of the agreement or combination.

B. If the intended basic crime has been consummated, the conspirators may be tried for either the conspiracy or the completed offense, and a conviction for one shall not bar prosecution for the other.

C. Whoever is a party to a criminal conspiracy to commit any crime shall be fined or imprisoned, or both, in the same manner as for the offense contemplated by the conspirators; provided, however, whoever is a party to a criminal conspiracy to commit a crime punishable by death or life imprisonment shall be imprisoned at hard labor for not more than thirty years.

D. Whoever is a party to a criminal conspiracy to commit any other crime shall be fined or imprisoned, or both, in the same manner as for the offense contemplated by the conspirators; but such fine or imprisonment shall not exceed one-half of the largest fine, or one-half the longest term of imprisonment prescribed for such offense, or both.

Amended by Acts 1977, No. 538, §1; Acts 2013, No. 220, §4, eff. June 11, 2013.



RS 14:27 - Attempt; penalties; attempt on peace officer; enhanced penalties

§27. Attempt; penalties; attempt on peace officer; enhanced penalties

A. Any person who, having a specific intent to commit a crime, does or omits an act for the purpose of and tending directly toward the accomplishing of his object is guilty of an attempt to commit the offense intended; and it shall be immaterial whether, under the circumstances, he would have actually accomplished his purpose.

B.(1) Mere preparation to commit a crime shall not be sufficient to constitute an attempt; but lying in wait with a dangerous weapon with the intent to commit a crime, or searching for the intended victim with a dangerous weapon with the intent to commit a crime, shall be sufficient to constitute an attempt to commit the offense intended.

(2) Further, the placing of any combustible or explosive substance in or near any structure, watercraft, movable, or forestland, with the specific intent eventually to set fire to or to damage by explosive substance such structure, watercraft, movable, or forestland, shall be sufficient to constitute an attempt to commit the crime of arson as defined in R.S. 14:51 through 53.

C. An attempt is a separate but lesser grade of the intended crime; and any person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime intended or attempted was actually perpetrated by such person in pursuance of such attempt.

D. Whoever attempts to commit any crime shall be punished as follows:

(1)(a) If the offense so attempted is punishable by death or life imprisonment, he shall be imprisoned at hard labor for not less than ten nor more than fifty years without benefit of parole, probation, or suspension of sentence.

(b) If the offense so attempted is punishable by death or life imprisonment and is attempted against an individual who is a peace officer engaged in the performance of his lawful duty, he shall be imprisoned at hard labor for not less than twenty nor more than fifty years without benefit of parole, probation, or suspension of sentence.

(2)(a) If the offense so attempted is theft or receiving stolen things, and is not punishable as a felony, he shall be fined not more than two hundred dollars, imprisoned for not more than six months, or both.

(b) If the offense so attempted is receiving stolen things, and is punishable as a felony, he shall be fined not more than two hundred dollars, imprisoned for not more than one year, or both.

(c)(i) If the offense so attempted is theft of an amount not less than seven hundred fifty dollars nor more than twenty-five thousand dollars, he shall be fined not more than five hundred dollars, imprisoned for not more than one year, or both.

(ii) If the offense so attempted is theft of an amount over twenty-five thousand dollars, he shall be fined not more than two thousand dollars, imprisoned, with or without hard labor, for not more than five years, or both.

(3) In all other cases he shall be fined or imprisoned or both, in the same manner as for the offense attempted; such fine or imprisonment shall not exceed one-half of the largest fine, or one-half of the longest term of imprisonment prescribed for the offense so attempted, or both.

E. For the purposes of Subsection D of this Section, the term "peace officer" means any peace officer, as defined in R.S. 40:2402.

Amended by Acts 1970, No. 471, §1; Acts 1975, No. 132, §1; Acts 1989, No. 609, §1; Acts 1995, No. 988, §1; Acts 2003, No. 166, §1; Acts 2003, No. 745, §1; Acts 2010, No. 531, §1; Acts 2013, No. 240, §1; Acts 2014, No. 255, §1.



RS 14:28 - Inciting a felony

§28. Inciting a felony

A. Inciting a felony is the endeavor by one or more persons to incite or procure another person to commit a felony.

B. Whoever commits the crime of inciting a felony shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

C. If an offender over the age of seventeen years commits the crime of inciting a felony by endeavoring to incite or procure a person under the age of seventeen years to commit a felony, the offender shall be fined not more than one thousand dollars and imprisoned at hard labor for not more than five years.

Amended by Acts 1968, No. 647, §1; Acts 1994, 3rd Ex. Sess., No. 131, §1.



RS 14:28.1 - Solicitation for murder

§28.1. Solicitation for murder

A. Solicitation for murder is the intentional solicitation by one person of another to commit or cause to be committed a first or second degree murder.

B. Whoever commits the crime of solicitation for murder shall be imprisoned at hard labor for not less than five years nor more than twenty years.

Acts 1985, No. 576, §1, eff. July 13, 1985; Acts 2001, No. 851, §1.



RS 14:29 - Homicide

PART II. OFFENSES AGAINST THE PERSON

SUBPART A. HOMICIDE

§29. Homicide

Homicide is the killing of a human being by the act, procurement, or culpable omission of another. Criminal homicide is of five grades:

(1) First degree murder.

(2) Second degree murder.

(3) Manslaughter.

(4) Negligent homicide.

(5) Vehicular homicide.

Amended by Acts 1973, No. 110, §1; Acts 1978, No. 393, §1; Acts 1983, No. 635, §1.



RS 14:30 - First degree murder

§30. First degree murder

A. First degree murder is the killing of a human being:

(1) When the offender has specific intent to kill or to inflict great bodily harm and is engaged in the perpetration or attempted perpetration of aggravated kidnapping, second degree kidnapping, aggravated escape, aggravated arson, aggravated rape, forcible rape, aggravated burglary, armed robbery, assault by drive-by shooting, first degree robbery, second degree robbery, simple robbery, terrorism, cruelty to juveniles, or second degree cruelty to juveniles.

(2) When the offender has a specific intent to kill or to inflict great bodily harm upon a fireman, peace officer, or civilian employee of the Louisiana State Police Crime Laboratory or any other forensic laboratory engaged in the performance of his lawful duties, or when the specific intent to kill or to inflict great bodily harm is directly related to the victim's status as a fireman, peace officer, or civilian employee.

(3) When the offender has a specific intent to kill or to inflict great bodily harm upon more than one person.

(4) When the offender has specific intent to kill or inflict great bodily harm and has offered, has been offered, has given, or has received anything of value for the killing.

(5) When the offender has the specific intent to kill or to inflict great bodily harm upon a victim who is under the age of twelve or sixty-five years of age or older.

(6) When the offender has the specific intent to kill or to inflict great bodily harm while engaged in the distribution, exchange, sale, or purchase, or any attempt thereof, of a controlled dangerous substance listed in Schedules I, II, III, IV, or V of the Uniform Controlled Dangerous Substances Law.

(7) When the offender has specific intent to kill or to inflict great bodily harm and is engaged in the activities prohibited by R.S. 14:107.1(C)(1).

(8) When the offender has specific intent to kill or to inflict great bodily harm and there has been issued by a judge or magistrate any lawful order prohibiting contact between the offender and the victim in response to threats of physical violence or harm which was served on the offender and is in effect at the time of the homicide.

(9) When the offender has specific intent to kill or to inflict great bodily harm upon a victim who was a witness to a crime or was a member of the immediate family of a witness to a crime committed on a prior occasion and:

(a) The killing was committed for the purpose of preventing or influencing the victim's testimony in any criminal action or proceeding whether or not such action or proceeding had been commenced; or

(b) The killing was committed for the purpose of exacting retribution for the victim's prior testimony.

(10) When the offender has a specific intent to kill or to inflict great bodily harm upon a taxicab driver who is in the course and scope of his employment. For purposes of this Paragraph, "taxicab" means a motor vehicle for hire, carrying six passengers or less, including the driver thereof, that is subject to call from a garage, office, taxi stand, or otherwise.

(11) When the offender has a specific intent to kill or inflict great bodily harm and the offender has previously acted with a specific intent to kill or inflict great bodily harm that resulted in the killing of one or more persons.

(12) When the offender has a specific intent to kill or to inflict great bodily harm upon a correctional facility employee who is in the course and scope of his employment.

B.(1) For the purposes of Paragraph (A)(2) of this Section, the term "peace officer" means any peace officer, as defined in R.S. 40:2402, and includes any constable, marshal, deputy marshal, sheriff, deputy sheriff, local or state policeman, commissioned wildlife enforcement agent, federal law enforcement officer, jail or prison guard, parole officer, probation officer, judge, attorney general, assistant attorney general, attorney general's investigator, district attorney, assistant district attorney, or district attorney's investigator, coroner, deputy coroner, or coroner investigator.

(2) For the purposes of Paragraph (A)(9) of this Section, the term "member of the immediate family" means a husband, wife, father, mother, daughter, son, brother, sister, stepparent, grandparent, stepchild, or grandchild.

(3) For the purposes of Paragraph (A)(9) of this Section, the term "witness" means any person who has testified or is expected to testify for the prosecution, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution, whether or not any action or proceeding has yet commenced.

(4) For purposes of Paragraph (A)(12) of this Section, the term "correctional facility employee" means any employee of any jail, prison, or correctional facility who is not a peace officer as defined by the provisions of Paragraph (1) of this Subsection.

C. (1) If the district attorney seeks a capital verdict, the offender shall be punished by death or life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence, in accordance with the determination of the jury. The provisions of Code of Criminal Procedure Article 782 relative to cases in which punishment may be capital shall apply.

(2) If the district attorney does not seek a capital verdict, the offender shall be punished by life imprisonment at hard labor without benefit of parole, probation or suspension of sentence. The provisions of Code of Criminal Procedure Article 782 relative to cases in which punishment is necessarily confinement at hard labor shall apply.

Amended by Acts 1973, No. 109, §1; Acts 1975, No. 327, §1; Acts 1976, No. 657, §1; Acts 1979, No. 74, §1, eff. June 29, 1979; Acts 1985, No. 515, §1; Acts 1987, No. 654, §1; Acts 1987, No. 862, §1; Acts 1988, No. 779, §2, eff. July 18, 1988; Acts 1989, No. 373, §1; Acts 1989, No. 637, §2; Acts 1990, No. 526, §1; Acts 1992, No. 296, §1; Acts 1993, No. 244, §1; Acts 1993, No. 496, §1; Acts 1999, No. 579, §1; Acts 1999, No. 1359, §1; Acts 2001, No. 1056, §1; Acts 2002, 1st Ex. Sess., No. 128, §2; Acts 2003, No. 1223, §1; Acts 2004, No. 145, §1; Acts 2004, No. 649, §1; Acts 2006, No. 53, §1; Acts 2007, No. 125, §1; Acts 2009, No. 79, §1, eff. June 18, 2009; Acts 2012, No. 679, §1; Acts 2014, No. 157, §1; Acts 2014, No. 390, §2.



RS 14:30.1 - Second degree murder

§30.1. Second degree murder

A. Second degree murder is the killing of a human being:

(1) When the offender has a specific intent to kill or to inflict great bodily harm; or

(2) When the offender is engaged in the perpetration or attempted perpetration of aggravated rape, forcible rape, aggravated arson, aggravated burglary, aggravated kidnapping, second degree kidnapping, aggravated escape, assault by drive-by shooting, armed robbery, first degree robbery, second degree robbery, simple robbery, cruelty to juveniles, second degree cruelty to juveniles, or terrorism, even though he has no intent to kill or to inflict great bodily harm.

(3) When the offender unlawfully distributes or dispenses a controlled dangerous substance listed in Schedules I through V of the Uniform Controlled Dangerous Substances Law*, or any combination thereof, which is the direct cause of the death of the recipient who ingested or consumed the controlled dangerous substance.

(4) When the offender unlawfully distributes or dispenses a controlled dangerous substance listed in Schedules I through V of the Uniform Controlled Dangerous Substances Law*, or any combination thereof, to another who subsequently distributes or dispenses such controlled dangerous substance which is the direct cause of the death of the person who ingested or consumed the controlled dangerous substance.

B. Whoever commits the crime of second degree murder shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

Added by Acts 1973, No. 111, §1. Amended by Acts 1975, No. 380, §1; Acts 1976, No. 657, §2; Acts 1977, No. 121, §1; Acts 1978, No. 796, §1; Acts 1979, No. 74, §1, eff. June 29, 1979; Acts 1987, No. 465, §1; Acts 1987, No. 653, §1; Acts 1993, No. 496, §1; Acts 1997, No. 563, §1; Acts 1997, No. 899, §1; Acts 2006, No. 53, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2009, No. 155, §1.

*NOTE: R.S. 40:961 et seq.



RS 14:31 - Manslaughter

§31. Manslaughter

A. Manslaughter is:

(1) A homicide which would be murder under either Article 30 (first degree murder) or Article 30.1 (second degree murder), but the offense is committed in sudden passion or heat of blood immediately caused by provocation sufficient to deprive an average person of his self-control and cool reflection. Provocation shall not reduce a homicide to manslaughter if the jury finds that the offender's blood had actually cooled, or that an average person's blood would have cooled, at the time the offense was committed; or

(2) A homicide committed, without any intent to cause death or great bodily harm.

(a) When the offender is engaged in the perpetration or attempted perpetration of any felony not enumerated in Article 30 or 30.1, or of any intentional misdemeanor directly affecting the person; or

(b) When the offender is resisting lawful arrest by means, or in a manner, not inherently dangerous, and the circumstances are such that the killing would not be murder under Article 30 or 30.1.

B. Whoever commits manslaughter shall be imprisoned at hard labor for not more than forty years. However, if the victim killed was under the age of ten years, the offender shall be imprisoned at hard labor, without benefit of probation or suspension of sentence, for not less than ten years nor more than forty years.

Amended by Acts 1973, No. 127, §1; Acts 1991, No. 864, §1; Acts 1992, No. 306, §1; Acts 1994, 3rd Ex. Sess., No. 115, §1; Acts 2008, No. 10, §1.



RS 14:32 - Negligent homicide

§32. Negligent homicide

A. Negligent homicide is either of the following:

(1) The killing of a human being by criminal negligence.

(2) The killing of a human being by a dog or other animal when the owner is reckless and criminally negligent in confining or restraining the dog or other animal.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of such negligence.

C.(1) Except as provided for in Paragraph (2) of this Subsection, whoever commits the crime of negligent homicide shall be imprisoned with or without hard labor for not more than five years, fined not more than five thousand dollars, or both.

(2)(a) If the victim killed was under the age of ten years, the offender shall be imprisoned at hard labor, without benefit of probation, parole, or suspension of sentence, for not less than two nor more than five years.

(b) If the court does not order the offender to a term of imprisonment when the following two factors are established, the court shall state, both orally and in writing at the time of sentencing, the reasons for not sentencing the offender to a term of imprisonment:

(i) The fatality was caused by a person engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance; and

(ii) The offender's blood alcohol concentration contributed to the fatality.

(3) If the victim was killed by a dog or other animal, the owner of the dog or other animal shall be imprisoned with or without hard labor for not more than five years or fined not more than five thousand dollars, or both.

D. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

(3) Any guide or service dog trained at a qualified dog guide or service school who is accompanying any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability who is using the dog as a guide or for service.

(4) Any attack made by a dog lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40), against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle, and the dog is protecting that property.

(5) Any attack made by livestock as defined in this Section.

E. For the purposes of this Section:

(1) "Harboring or keeping" means feeding, sheltering, or having custody over the animal for three or more consecutive days.

(2) "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silvaculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, pet turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

(3) "Owner" means any person, partnership, corporation, or other legal entity owning, harboring, or keeping any animal.

Amended by Acts 1980, No. 708, §1; Acts 1991, No. 864, §1; Acts 2008, No. 10, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2009, No. 199, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:32.1 - Vehicular homicide

§32.1. Vehicular homicide

A. Vehicular homicide is the killing of a human being caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance, whether or not the offender had the intent to cause death or great bodily harm, whenever any of the following conditions exists and such condition was a contributing factor to the killing:

(1) The operator is under the influence of alcoholic beverages as determined by chemical tests administered under the provisions of R.S. 32:662.

(2) The operator's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(3) The operator is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(4) The operator is under the influence of alcoholic beverages.

(5)(a) The operator is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(b) It shall be an affirmative defense to any charge under this Paragraph pursuant to this Section that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(6) The operator is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the operator knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

(7) The operator's blood has any detectable amount of any controlled dangerous substance listed in Schedule I, II, III, or IV as set forth in R.S. 40:964, or a metabolite of such controlled dangerous substance, that has not been medically ordered or prescribed for the individual.

B. Whoever commits the crime of vehicular homicide shall be fined not less than two thousand dollars nor more than fifteen thousand dollars and shall be imprisoned with or without hard labor for not less than five years nor more than thirty years. At least three years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence. If the operator's blood alcohol concentration is 0.15 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood, then at least five years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence. If the offender was previously convicted of a violation of R.S. 14:98, then at least five years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence. The court shall require the offender to participate in a court-approved substance abuse program and may require the offender to participate in a court-approved driver improvement program. All driver improvement courses required under this Section shall include instruction on railroad grade crossing safety.

C. Whoever commits the crime of vehicular homicide shall be sentenced as an offender convicted of a crime of violence if the offender's blood alcohol concentration, at the time of the offense, exceeds 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood.

D. Notwithstanding the provisions of Code of Criminal Procedure Article 883, if the offense for which the offender was convicted pursuant to the provisions of this Section proximately or directly causes the death of two or more human beings, the offender shall be sentenced separately for each victim, and such sentences shall run consecutively. In calculating the number of deaths for purposes of this Subsection, a human being includes an unborn child.

Added by Acts 1983, No. 635, §1. Acts 1984, No. 855, §1; Acts 1989, No. 584, §1; Acts 1993, No. 410, §1, eff. June 9, 1993; Acts 1993, No. 415, §1; Acts 1995, No. 1120, §1; Acts 1997, No. 1019, §1, eff. July 11, 1997; Acts 1998, 1st Ex. Sess., No. 82, §1; Acts 1999, No. 1103, §1; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2003, No. 758, §1, eff. Sept. 30, 2003; Acts 2004, No. 381, §1; Acts 2004, No. 750, §1; Acts 2005, No. 32, §1; Acts 2006, No. 294, §1, eff. June 8, 2006; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2012, No. 662, §1, eff. June 7, 2012; Acts 2014, No. 280, §1, eff. May 28, 2014; Acts 2014, No. 372, §1, eff. May 30, 2014.

NOTE: See Acts 2001, Nos. 781 and 1163, for effective dates. Acts 2001, No.1163, which is the later expression of legislative will, makes Paragraphs (A)(5) & (6) effective Aug. 15, 2001.



RS 14:32.5 - FETICIDE

SUBPART A-1. FETICIDE

§32.5. Feticide defined; exceptions

A. Feticide is the killing of an unborn child by the act, procurement, or culpable omission of a person other than the mother of the unborn child. The offense of feticide shall not include acts which cause the death of an unborn child if those acts were committed during any abortion to which the pregnant woman or her legal guardian has consented or which was performed in an emergency as defined in R.S. 40:1299.35.12. Nor shall the offense of feticide include acts which are committed pursuant to usual and customary standards of medical practice during diagnostic testing or therapeutic treatment.

B. Criminal feticide is of three grades:

(1) First degree feticide.

(2) Second degree feticide.

(3) Third degree feticide.

Acts 1989, No. 777, §1.



RS 14:32.6 - First degree feticide

§32.6. First degree feticide

A. First degree feticide is:

(1) The killing of an unborn child when the offender has a specific intent to kill or to inflict great bodily harm.

(2) The killing of an unborn child when the offender is engaged in the perpetration or attempted perpetration of aggravated rape, forcible rape, aggravated arson, aggravated burglary, aggravated kidnapping, second degree kidnapping, assault by drive-by shooting, aggravated escape, armed robbery, first degree robbery, second degree robbery, cruelty to juveniles, second degree cruelty to juveniles, terrorism, or simple robbery, even though he has no intent to kill or inflict great bodily harm.

B. Whoever commits the crime of first degree feticide shall be imprisoned at hard labor for not more than fifteen years.

Acts 1989, No. 777, §1; Acts 2004, No. 650, §1; Acts 2006, No. 144, §1.



RS 14:32.7 - Second degree feticide

§32.7. Second degree feticide

A. Second degree feticide is:

(1) The killing of an unborn child which would be first degree feticide, but the offense is committed in sudden passion or heat of blood immediately caused by provocation of the mother of the unborn child sufficient to deprive an average person of his self control and cool reflection. Provocation shall not reduce a first degree feticide to second degree feticide if the jury finds that the offender's blood had actually cooled, or that an average person's blood would have cooled, at the time the offense was committed.

(2) A feticide committed without any intent to cause death or great bodily harm:

(a) When the offender is engaged in the perpetration or attempted perpetration of any felony not enumerated in Article 32.6 (first degree feticide), or of any intentional misdemeanor directly affecting the person; or

(b) When the offender is resisting lawful arrest by means, or in a manner, not inherently dangerous, and the circumstances are such that the killing would not be first degree feticide under Article 32.6.

B. Whoever commits the crime of second degree feticide shall be imprisoned at hard labor for not more than ten years.

Acts 1989, No. 777, §1.



RS 14:32.8 - Third degree feticide

§32.8. Third degree feticide

A. Third degree feticide is:

(1) The killing of an unborn child by criminal negligence. The violation of a statute or ordinance shall be considered only as presumptive evidence of such negligence.

(2) The killing of an unborn child caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, vessel, or other means of conveyance whether or not the offender had the intent to cause death or great bodily harm whenever any of the following conditions exist and such condition was a contributing factor to the killing:

(a) The offender is under the influence of alcoholic beverages as determined by chemical tests administered under the provisions of R.S. 32:662.

(b) The offender's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(c) The offender is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(d) The offender is under the influence of alcoholic beverages.

(e)(i) The offender is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(ii) It shall be an affirmative defense to any charge under this Subparagraph that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(f) The offender is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the offender's knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

(g) The operator's blood has any detectable amount of any controlled dangerous substance listed in Schedule I, II, III, or IV as set forth in R.S. 40:964, or a metabolite of such controlled dangerous substance, that has not been medically ordered or prescribed for the individual.

B. Whoever commits the crime of third degree feticide shall be fined not less than two thousand dollars and shall be imprisoned with or without hard labor for not more than five years.

Acts 1989, No. 777, §1; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2006, No. 131, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2012, No. 662, §1, eff. June 7, 2012.

NOTE: Section 6 of Acts 2001, No. 781 provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 14:32.9 - Criminal abortion

§32.9. Criminal abortion

A. Criminal abortion is an abortion performed, with or without the consent of the pregnant woman or her legal guardian, that results in the death of an unborn child when the abortion is performed by any individual who is not a physician licensed by the state of Louisiana.

B. As used in this Section:

(1) "Abortion" means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child. Such use, prescription, or means is not an abortion if done with the intent to:

(a) Save the life or preserve the health of an unborn child.

(b) Remove a dead unborn child or induce delivery of the uterine contents in case of a positive diagnosis, certified in writing in the woman's medical record along with the results of an obstetric ultrasound test, that the pregnancy has ended or is in the unavoidable and untreatable process of ending due to spontaneous miscarriage, also known in medical terminology as spontaneous abortion, missed abortion, inevitable abortion, incomplete abortion, or septic abortion.

(c) Remove an ectopic pregnancy.

(2) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state.

(3) "Unborn child" means the unborn offspring of human beings from the moment of conception through pregnancy and until live birth.

C. Any person who knowingly performs an abortion in violation of this Section shall be imprisoned at hard labor for not less than one nor more than five years, fined not less than five thousand nor more than fifty thousand dollars, or both.

D. Statutory Construction. None of the following shall be construed to create the crime of criminal abortion:

(1) Any action taken when a physician or other licensed medical professional is acting in the course of administering lawful medical care and an unborn child dies.

(2) Any act taken or omission by a pregnant woman with regard to her own unborn child.

Acts 2012, No. 646, §1.



RS 14:32.9.1 - Aggravated criminal abortion by dismemberment

§32.9.1. Aggravated criminal abortion by dismemberment

A. Aggravated criminal abortion by dismemberment is the commission of a criminal abortion, as defined in R.S. 14:32.9(A), when the unborn child is intentionally dismembered, whether the act of dismemberment was in the course of or following the death of the unborn child.

B. As used in this Section:

(1) "Abortion" means the act of using or prescribing any instrument, medicine, drug, or any other substance, device, or means with the intent to terminate the clinically diagnosable pregnancy of a woman with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the unborn child. Such use, prescription, or means is not an abortion if done with the intent to:

(a) Save the life or preserve the health of an unborn child.

(b) Remove a dead unborn child or induce delivery of the uterine contents in case of a positive diagnosis, certified in writing in the woman's medical record along with the results of an obstetric ultrasound test, that the pregnancy has ended or is in the unavoidable and untreatable process of ending due to spontaneous miscarriage, also known in medical terminology as spontaneous abortion, missed abortion, inevitable abortion, incomplete abortion, or septic abortion.

(c) Remove an ectopic pregnancy.

(2) "Dismembered" or "dismemberment" means the use of a clamp, forceps, curette, suction cannula, or any other surgical tool or instrument with the intent to disarticulate the head or limbs from the body of the unborn child during an abortion, including but not limited to the common abortion methods known as suction curettage and dilation and evacuation.

(3) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state.

(4) "Unborn child" means the unborn offspring of human beings from the moment of conception through pregnancy and until live birth.

C. Any person who knowingly performs an abortion in violation of this Section shall be imprisoned at hard labor for not less than one nor more than ten years, fined not less than ten thousand nor more than one hundred thousand dollars, or both.

D. Exceptions. None of the following shall be construed to create the crime of criminal abortion:

(1) Any action taken when a physician or other licensed medical professional is acting in the course of administering lawful medical care and an unborn child dies.

(2) Any act taken or omission by a pregnant woman with regard to her own unborn child.

Acts 2012, No. 646, §1.



RS 14:32.10 - Partial birth abortion

§32.10. Partial birth abortion

A. As used in this Section, the following definitions shall apply unless otherwise indicated:

(1) "Partial birth abortion" means an abortion in which:

(a) The person performing the abortion deliberately and intentionally vaginally delivers a living fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the mother, or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the mother, for the purpose of performing an overt act that the person knows will kill the partially delivered living fetus.

(b) The person performing the abortion performs the overt act, other than completion of delivery, that kills the partially delivered living fetus.

(2) "Physician" means a natural person who is the holder of an allopathic (M.D.) degree or an osteopathic (D.O.) degree from a medical college in good standing with the Louisiana State Board of Medical Examiners who holds a license, permit, certification, or registration issued by the Louisiana State Board of Medical Examiners to engage in the practice of medicine in this state. For the purposes of this Paragraph, "the practice of medicine" means the holding out of one's self to the public as being engaged in the business of, or the actual engagement in, the diagnosing, treating, curing, or relieving of any bodily or mental disease, condition, infirmity, deformity, defect, ailment, or injury in any human being, other than himself, whether by the use of any drug, instrument or force, whether physical or psychic, or of what other nature, or any other agency or means; or the examining, either gratuitously or for compensation, of any person or material from any person for such purpose whether such drug, instrument, force, or other agency or means is applied to or used by the patient or by another person; or the attending of a woman in childbirth without the aid of a licensed physician or midwife.

B. This Section does not apply to a partial birth abortion that is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

C. Notwithstanding any provision of law to the contrary, a woman upon whom the partial birth abortion is performed shall not be subject to prosecution for a violation of this Section as a principal, accessory, or coconspirator thereto.

D. Any person who is not a physician or not otherwise legally authorized by the state to perform abortions, but who nevertheless directly performs a partial birth abortion, shall be subject to the provisions of this Section.

E. Any physician or person who knowingly performs a partial birth abortion and thereby kills a human fetus shall be imprisoned at hard labor for not less than one nor more than ten years, fined not less than ten thousand nor more than one hundred thousand dollars, or both.

F.(1) A physician charged with an offense under this Section may seek a hearing before the Louisiana State Board of Medical Examiners on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(2) The findings on that issue are admissible on that issue at the trial of the physician. Upon motion of the physician, the court shall delay the beginning of the trial for not more than thirty days to permit such hearing to take place.

Acts 2007, No. 473, §1, eff. July 12, 2007.



RS 14:32.11 - Partial birth abortion

§32.11. Partial birth abortion

A. Any physician who knowingly performs a partial birth abortion and thereby kills a human fetus shall be imprisoned at hard labor for not less than one nor more than ten years, fined not less than ten thousand nor more than one hundred thousand dollars, or both. This Section shall not apply to a partial birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

B. For purposes of this Section, the following words have the following meanings:

(1) "Partial birth abortion" means an abortion in which:

(a) The person performing the abortion deliberately and intentionally vaginally delivers a living fetus until, in the case of a head-first presentation, the entire fetal head is outside the body of the mother, or, in the case of breech presentation, any part of the fetal trunk past the navel is outside the body of the mother for the purpose of performing an overt act that the person knows will kill the partially delivered living fetus; and

(b) Performs the overt act, other than completion of delivery, that kills the partially delivered living fetus.

(2) "Physician" means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the state in which the doctor performs such activity, or any other individual legally authorized by this state to perform abortions, provided, however, that any individual who is not a physician or not otherwise legally authorized by this state to perform abortions, but who nevertheless directly performs a partial birth abortion, shall be subject to the provisions of this Section.

C.(1) A defendant charged with an offense under this Section may seek a hearing before the Louisiana State Board of Medical Examiners on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. The report of the board shall be discoverable.

(2) The findings on that issue are admissible on that issue at the trial of the defendant. Upon a motion of the defendant, the court shall delay the beginning of the trial for not more than thirty days to permit such a hearing to take place.

D. A woman upon whom a partial birth abortion is performed shall not be subject to prosecution for a violation of this Section as a principal, accessory, or coconspirator thereto.

Acts 2007, No. 477, §1, eff. July 12, 2007.



RS 14:32.12 - SUICIDE

SUBPART A-2. SUICIDE

§32.12. Criminal assistance to suicide

A. Criminal assistance to suicide is:

(1) The intentional advising or encouraging of another person to commit suicide or the providing of the physical means or the knowledge of such means to another person for the purpose of enabling the other person to commit or attempt to commit suicide.

(2) The intentional advising, encouraging, or assisting of another person to commit suicide, or the participation in any physical act which causes, aids, abets, or assists another person in committing or attempting to commit suicide.

B. For the purposes of this Section, "suicide" means the intentional and deliberate act of taking one's own life through the performance of an act intended to result in death.

C. The provisions of this Section shall not apply to any licensed physician or other authorized licensed health care professional who either:

(1) Withholds or withdraws medical treatment in accordance with the provisions of R.S. 40:1299.58.8.

(2) Prescribes, dispenses, or administers any medication, treatment, or procedure if the intent is to relieve the patient's pain or suffering and not to cause death.

D. Whoever commits the crime of criminal assistance to suicide shall be imprisoned, with or without hard labor, for not more than ten years or fined not more than ten thousand dollars, or both.

Acts 1995, No. 384, §1, eff. June 16, 1995.



RS 14:33 - Battery defined

SUBPART B. ASSAULT AND BATTERY

(WITH RELATED OFFENSES)

§33. Battery defined

Battery is the intentional use of force or violence upon the person of another; or the intentional administration of a poison or other noxious liquid or substance to another.

Acts 1978, No. 394, §1.



RS 14:34 - Aggravated battery

§34. Aggravated battery

A. Aggravated battery is a battery committed with a dangerous weapon.

B. Whoever commits an aggravated battery shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than ten years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence if the offender knew or should have known that the victim is an active member of the United States Armed Forces or is a disabled veteran and the aggravated battery was committed because of that status.

C. For purposes of this Section, the following words shall have the following meanings:

(1) "Active member of the United States Armed Forces" shall mean an active member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard.

(2) "Disabled veteran" shall mean a veteran member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard who is disabled as determined by the United States Department of Veteran Affairs.

Acts 1978, No. 394, §1. Amended by Acts 1980, No. 708, §1; Acts 2012, No. 40, §1.



RS 14:34.1 - Second degree battery

§34.1. Second degree battery

A. Second degree battery is a battery when the offender intentionally inflicts serious bodily injury; however, this provision shall not apply to a medical provider who has obtained the consent of a patient.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Active member of the United States Armed Forces" shall mean an active member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard.

(2) "Disabled veteran" shall mean a veteran member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard who is disabled as determined by the United States Department of Veteran Affairs.

(3) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Whoever commits the crime of second degree battery shall be fined not more than two thousand dollars or imprisoned, with or without hard labor, for not more than eight years, or both. At least eighteen months of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence if the offender knew or should have known that the victim is an active member of the United States Armed Forces or is a disabled veteran and the second degree battery was committed because of that status.

Acts 1978, No. 394, §1; Acts 2009, No. 264, §1; Acts 2012, No. 40, §1; Acts 2014, No. 722, §1.



RS 14:34.2 - Battery of a police officer

§34.2. Battery of a police officer

A.(1) Battery of a police officer is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a police officer acting in the performance of his duty.

(2) For purposes of this Section, "police officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, federal law enforcement officers, constables, wildlife enforcement agents, state park wardens, and probation and parole officers.

(3) For purposes of this Section, "battery of a police officer" includes the use of force or violence upon the person of the police officer by throwing feces, urine, blood, saliva, or any form of human waste by an offender while the offender is incarcerated by a court of law and is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility.

B.(1) Whoever commits the crime of battery of a police officer shall be fined not more than five hundred dollars and imprisoned not less than fifteen days nor more than six months without benefit of suspension of sentence.

(2) If at the time of the commission of the offense the offender is under the jurisdiction and legal custody of the Department of Public Safety and Corrections, or is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility, the offender shall be fined not more than one thousand dollars and imprisoned with or without hard labor without benefit of parole, probation, or suspension of sentence for not less than one year nor more than five years. Such sentence shall be consecutive to any other sentence imposed for violation of the provisions of any state criminal law.

(3) If the battery produces an injury that requires medical attention, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both. At least thirty days of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

C. The definition of a "police officer" as provided in Paragraph (A)(2) of this Section shall be strictly construed solely for the purposes of this Section and shall not be construed as granting the authority to any agency not defined as a "peace officer" pursuant to the provisions of R.S. 40:2402 to make arrests, perform search and seizures, execute criminal warrants, prevent and detect crime, and enforce the laws of this state.

Added by Acts 1981, No. 258, §1. Amended by Acts 1982, No. 594, §1; Acts 1984, No. 871, §1; Acts 1989, No. 206, §1; Acts 1990, No. 84, §1; Acts 1991, No. 132, §1; Acts 1993, No. 438, §1; Acts 1994, 3rd Ex. Sess., No. 16, §1; Acts 1997, No. 486, §1; Acts 1999, No. 338, §1; Acts 1999, No. 872, §1; Acts 2001, No. 944, §4; Acts 2007, No. 52, §1, eff. June 18, 2007; Acts 2012, No. 174, §1.



RS 14:34.3 - Battery of a school teacher

§34.3. Battery of a school teacher

A. Battery of a school teacher is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a school teacher acting in the performance of employment duties.

B. For purposes of this Section:

(1) "School teacher" shall include any teacher or instructor, administrator, staff person, or employee of any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution. For purposes of this Section, "school teacher" shall also include any teacher aide and paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by a city, parish, or other local public school board.

(2) "School" means any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

(3) "Student" means any person registered or enrolled at the school where the school teacher is employed.

C. Whoever commits the crime of battery of a school teacher shall be punished as follows:

(1) If the battery was committed by a student, upon conviction, the offender shall be fined not more than five thousand dollars or imprisoned not less than thirty days nor more than one year. At least seventy-two hours of the sentence imposed shall be imposed without benefit of suspension of sentence.

(2) If the battery was committed by someone who is not a student, the offender shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

(3) If the battery produces an injury that requires medical attention, the offender shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

Acts 1985, No. 871, §1; Acts 1994, 3rd Ex. Sess., No. 44, §1; Acts 1999, No. 936, §1; Acts 2008, No. 295, §1, eff. June 17, 2008; Acts 2009, No. 283, §1.



RS 14:34.4 - Battery of a school or recreation athletic contest official

§34.4. Battery of a school or recreation athletic contest official

A.(1) Battery of a school or recreation athletic contest official is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a school athletic or recreation contest official actively engaged in the conducting, supervising, refereeing, or officiating of a school-sanctioned interscholastic athletic contest or a sanctioned recreation athletic contest.

(2) For purposes of this Section, "school athletic contest official" means any referee, umpire, coach, instructor, administrator, staff person, or school or school board employee of any public or private elementary and secondary school.

(3) For purposes of this Section, "recreation athletic contest official" means any referee, umpire, coach, instructor, administrator, staff person, or recreation employee of any public or quasi public recreation program.

B.(1) Whoever commits the crime of battery of a school or recreation athletic contest official shall be fined not less than one thousand dollars and not more than five thousand dollars and imprisoned not less than five days nor more than six months without benefit of suspension of sentence.

(2) Whoever commits the crime of battery of a school or recreation athletic contest official which results in serious bodily injury to the victim as defined in R.S. 14:34.1(B)(3) shall be fined not less than one thousand dollars and not more than five thousand dollars and imprisoned for not less than ten days nor more than six months.

(3)(a) In addition to any other penalty imposed, the court shall order the offender to perform forty hours of court-approved community service work.

(b) In addition to any other penalty imposed, the court shall order the offender to participate in a court-approved counseling program which may include anger management, abusive behavior intervention groups, or any other type of counseling deemed appropriate by the court. Any costs associated with the counseling program shall be borne by the offender.

(c) Participation in the community service and counseling program required by the provisions of Subparagraphs (a) and (b) of this Paragraph shall not be suspended.

(d) Failure to successfully complete the community service work and counseling program, as determined by the supervisor of the program to which he is assigned, may result in revocation of probation.

Acts 1990, No. 675, §1; Acts 1999, No. 1046, §1; Acts 2014, No. 815, §1.



RS 14:34.5 - Battery of a correctional facility employee

§34.5. Battery of a correctional facility employee

A.(1) Battery of a correctional facility employee is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a correctional facility employee acting in the performance of his duty.

(2) For purposes of this Section, "correctional facility employee" means any employee of any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility.

(3) For purposes of this Section, "battery of a correctional facility employee" includes the use of force or violence upon the person of the employee by throwing water or any other liquid, feces, urine, blood, saliva, or any form of human waste by an offender while the offender is incarcerated and is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility.

B.(1) Whoever commits the crime of battery of a correctional facility employee shall be fined not more than five hundred dollars and imprisoned not less than fifteen days nor more than six months without benefit of suspension of sentence.

(2) If at the time of the commission of the offense the offender is under the jurisdiction and legal custody of the Department of Public Safety and Corrections, or is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility, the offender shall be fined not more than one thousand dollars and imprisoned with or without hard labor without benefit of parole, probation, or suspension of sentence for not less than one year nor more than five years. Such sentence shall be consecutive to any other sentence imposed for violation of the provisions of any state criminal law.

Acts 1997, No. 486, §1; Acts 1999, No. 86, §1; Acts 2013, No. 290, §1, eff. June 14, 2013.



RS 14:34.5.1 - Battery of a bus operator

§34.5.1. Battery of a bus operator

A. Battery of a bus operator is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a bus operator.

B. For the purposes of this Section, a "bus operator" means any person employed by a public transit system who operates a bus, as defined in R.S. 32:1(5), or who operates an electronically operated cable car while that person is on duty in the course and scope of his or her employment, regardless of whether the bus is in motion at the time of the offense. "Bus operator" shall not include any person who operates a school bus.

C. Whoever commits the crime of battery on a bus operator shall be fined not more than five hundred dollars and imprisoned for not less than forty-eight hours nor more than six months without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 1244, §1.



RS 14:34.6 - Disarming of a peace officer

§34.6. Disarming of a peace officer

A. Disarming of a peace officer is committed when an offender, through use of force or threat of force, and without the consent of the peace officer, takes possession of any law enforcement equipment from the person of a peace officer or from an area within the peace officer's immediate control, when the offender has reasonable grounds to believe that the victim is a peace officer acting in the performance of his duty.

B. For purposes of this Section:

(1) "Law enforcement equipment" shall include any firearms, weapons, restraints, ballistics shields, forced entry tools, defense technology equipment, self-defense batons, self-defense sprays, chemical weapons, or electro shock weapons issued to a peace officer and used in the course and scope of his law enforcement duties.

(2) "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, park wardens, livestock brand inspectors, forestry officers, and probation and parole officers.

C. Whoever commits the crime of disarming of a peace officer shall be imprisoned at hard labor for not more than five years.

Acts 1997, No. 558, §1; Acts 2003, No. 697, §1; Acts 2010, No. 820, §1.



RS 14:34.7 - Aggravated second degree battery

§34.7. Aggravated second degree battery

A. Aggravated second degree battery is a battery committed with a dangerous weapon when the offender intentionally inflicts serious bodily injury.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Active member of the United States Armed Forces" shall mean an active member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard.

(2) "Disabled veteran" shall mean a veteran member of the United States Army, the United States Marine Corps, the United States Navy, the United States Air Force, the United States Coast Guard, or the National Guard who is disabled as determined by the United States Department of Veteran Affairs.

(3) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Whoever commits the crime of aggravated second degree battery shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than fifteen years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence if the offender knew or should have known that the victim is an active member of the United States Armed Forces or is a disabled veteran and the aggravated second degree battery was committed because of that status.

Acts 1997, No. 1318, §1, eff. July 15, 1997; Acts 2012, No. 40, §1.



RS 14:34.8 - Battery of emergency room personnel, emergency services personnel, or a healthcare professional

§34.8. Battery of emergency room personnel, emergency services personnel, or a healthcare professional

A.(1) Battery of emergency room personnel, emergency services personnel, or a healthcare professional is battery committed without the consent of the victim when the offender has reasonable grounds to believe that the victim is emergency room personnel, emergency services personnel, or a healthcare professional acting in the performance of his employment duties.

(2) The use of force of violence upon the person of emergency room personnel, emergency services personnel, or a healthcare professional by throwing feces, urine, blood, saliva, or any form of human waste by an offender while the offender is transported to or from a medical facility or while being evaluated or treated in a medical facility shall also constitute battery of emergency room personnel, emergency services personnel, or a healthcare professional.

B. For purposes of this Section:

(1) "Emergency room personnel" includes a person in a hospital emergency department who, in the course and scope of his employment or as a volunteer, provides services or medical care, or who assists in the providing of services or medical care, for the benefit of the general public during emergency situations. "Emergency room personnel" shall include but not be limited to any healthcare professional, emergency department clerk, emergency department technician, student, and emergency department volunteer working in the hospital emergency department.

(2) "Emergency services personnel" means any "emergency medical services personnel" as defined by R.S. 40:1300.103 or any "EMS practitioners" as defined by R.S. 40:1231.

(3) "Healthcare professional" means a person licensed or certified by this state to provide healthcare or professional services as a physician, physician assistant, dentist, registered or licensed practical nurse or certified nurse assistant, advanced practice registered nurse, certified emergency medical technician, paramedic, certified registered nurse anesthetist, nurse practitioner, respiratory therapist, clinical nurse specialist, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, occupational therapist, licensed radiologic technologist, licensed clinical laboratory scientist, licensed professional counselor, certified social worker, or psychologist.

C.(1) Whoever commits the crime of battery of emergency room personnel, emergency services personnel, or a healthcare professional shall be fined not more than one thousand dollars and imprisoned for not less than fifteen days nor more than six months. At least forty-eight hours of the sentence imposed shall be without benefit of suspension of sentence.

(2) If the battery produces an injury that requires medical attention, the offender shall be fined not more than five thousand dollars and imprisoned with or without hard labor for not less than one year nor more than five years. At least five days of the sentence imposed shall be without benefit of suspension of sentence.

Acts 2014, No. 664, §1.



RS 14:35 - Simple battery

§35. Simple battery

A. Simple battery is a battery committed without the consent of the victim.

B. Whoever commits a simple battery shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

Acts 1978, No. 394, §1; Acts 2006, No. 81, §1; Acts 2014, No. 791, §7.



RS 14:35.1 - Battery of a child welfare or adult protective service worker

§35.1. Battery of a child welfare or adult protective service worker

A.(1) Battery of a child welfare or adult protective service worker is a battery committed without the consent of the victim when the offender has reasonable grounds to believe the victim is a child welfare or adult protective service worker working in the performance of employment duties who has presented proper identification.

(2) For purposes of this Section, "child welfare worker" shall include any child protection investigator, family services worker, foster care worker, adoption worker, any supervisor of the above, or any person authorized to transport clients for the agency, or court appointed special advocate (CASA) program representative.

(3) For purposes of this Section, "adult protective service worker" shall include any adult protection specialist or adult protection specialist supervisor employed by the Department of Health and Hospitals or the Governor's Office of Elderly Affairs.

B. Whoever commits the crime of battery of a child welfare or adult protective service worker shall be fined not more than five hundred dollars and shall be imprisoned not less than fifteen days nor more than six months, or both. At least seventy-two hours of the sentence imposed shall be served without benefit of suspension of sentence. If the battery produces an injury which requires medical attention, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

Acts 1987, No. 902, §1; Acts 2005, No. 59, §1, eff. June 16, 2005; Acts 2008, No. 43, §1.



RS 14:35.2 - Simple battery of persons with infirmities

§35.2. Simple battery of persons with infirmities

A. Simple battery of persons with infirmities is a battery committed against a person who is infirm, has a disability, or is aged and who is incapable of consenting to the battery due to either of the following:

(1) Advanced age.

(2) Unsoundness of mind, stupor, abnormal condition of the mind, or other mental or developmental disability, regardless of the age of the victim.

B. For purposes of this Section, "person who is infirm, has a disability, or is aged" shall include but not be limited to any individual who is a resident of a nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, or other residential facility, or any individual who is sixty years of age or older. Lack of knowledge of the person's age shall not be a defense.

C. Whoever commits the crime of battery of persons with infirmities shall be fined not more than five hundred dollars and imprisoned not less than thirty days nor more than six months, or both.

Acts 1999, No. 1056, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.

1 As appears in enrolled bill.



RS 14:35.3 - Domestic abuse battery

§35.3. Domestic abuse battery

A. Domestic abuse battery is the intentional use of force or violence committed by one household member upon the person of another household member.

B. For purposes of this Section:

(1) "Burning" means an injury to flesh or skin caused by heat, electricity, friction, radiation, or any other chemical or thermal reaction.

(2) "Community service activities" as used in this Section may include duty in any morgue, coroner's office, or emergency treatment room of a state-operated hospital or other state-operated emergency treatment facility, with the consent of the administrator of the morgue, coroner's office, hospital, or facility.

(3) "Court-monitored domestic abuse intervention program" means a program, comprised of a minimum of twenty-six in-person sessions, that follows a model designed specifically for perpetrators of domestic abuse. The offender's progress in the program shall be monitored by the court. The provider of the program shall have all of the following:

(a) Experience in working directly with perpetrators and victims of domestic abuse.

(b) Experience in facilitating batterer intervention groups.

(c) Training in the causes and dynamics of domestic violence, characteristics of batterers, victim safety, and sensitivity to victims.

(4) "Household member" means any person of the opposite sex presently living in the same residence or living in the same residence within five years of the occurrence of the domestic abuse battery with the defendant as a spouse, whether married or not, or any child presently living in the same residence or living in the same residence within five years immediately prior to the occurrence of domestic abuse battery, or any child of the offender regardless of where the child resides.

(5) "Serious bodily injury" means bodily injury that involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

(6) "Strangulation" means intentionally impeding the normal breathing or circulation of the blood by applying pressure on the throat or neck or by blocking the nose or mouth of the victim.

C. On a first conviction, notwithstanding any other provision of law to the contrary, the offender shall be fined not less than three hundred dollars nor more than one thousand dollars and shall be imprisoned for not less than thirty days nor more than six months. At least forty-eight hours of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Imposition or execution of the remainder of the sentence shall not be suspended unless either of the following occurs:

(1) The offender is placed on probation with a minimum condition that he serve four days in jail and participate in a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

(2) The offender is placed on probation with a minimum condition that he perform eight, eight-hour days of court-approved community service activities and participate in a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

D. On a conviction of a second offense, notwithstanding any other provision of law to the contrary, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not less than seven hundred fifty dollars nor more than one thousand dollars and shall be imprisoned with or without hard labor for not less than sixty days nor more than one year. At least fourteen days of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence, and the offender shall be required to participate in a court-monitored domestic abuse intervention program. Imposition or execution of the remainder of the sentence shall not be suspended unless either of the following occurs:

(1) The offender is placed on probation with a minimum condition that he serve thirty days in jail and participate in a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

(2) The offender is placed on probation with a minimum condition that he perform thirty eight-hour days of court-approved community service activities and participate in a court-monitored domestic abuse intervention program, and the offender shall not own or possess a firearm throughout the entirety of the sentence.

E. On a conviction of a third offense, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be imprisoned with or without hard labor for not less than one year nor more than five years and shall be fined two thousand dollars. The first year of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

F.(1) Except as otherwise provided in Paragraph (2) of this Subsection, on a conviction of a fourth or subsequent offense, notwithstanding any other provision of law to the contrary and regardless of whether the fourth offense occurred before or after an earlier conviction, the offender shall be imprisoned with hard labor for not less than ten years nor more than thirty years and shall be fined five thousand dollars. The first three years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

(2) If the offender has previously received the benefit of suspension of sentence, probation, or parole as a fourth or subsequent offender, no part of the sentence may be imposed with benefit of suspension of sentence, probation, or parole, and no portion of the sentence shall be imposed concurrently with the remaining balance of any sentence to be served for a prior conviction for any offense.

G.(1) For purposes of determining whether a defendant has a prior conviction for violation of this Section, a conviction under this Section, or a conviction under the laws of any state or an ordinance of a municipality, town, or similar political subdivision of another state which prohibits the intentional use of force or violence committed by one household member upon another household member of the opposite sex presently or formerly living in the same residence with the defendant as a spouse, whether married or not, shall constitute a prior conviction.

(2) For purposes of this Section, a prior conviction shall not include a conviction for an offense under this Section if the date of completion of sentence, probation, parole, or suspension of sentence is more than ten years prior to the commission of the crime with which the defendant is charged, and such conviction shall not be considered in the assessment of penalties hereunder. However, periods of time during which the offender was incarcerated in a penal institution in this or any other state shall be excluded in computing the ten-year period.

H. An offender ordered to participate in a court-monitored domestic abuse intervention program required by the provisions of this Section shall pay the cost incurred in participation in the program. Failure to make such payment shall subject the offender to revocation of probation, unless the court determines that the offender is unable to pay.

I. This Subsection shall be cited as the "Domestic Abuse Child Endangerment Law". When the state proves, in addition to the elements of the crime as set forth in Subsection A of this Section, that a minor child thirteen years of age or younger was present at the residence or any other scene at the time of the commission of the offense, of the sentence imposed by the court, the execution of the minimum mandatory sentence provided by Subsection C or D of this Section, as appropriate, shall not be suspended, the minimum mandatory sentence imposed under Subsection E of this Section shall be two years without suspension of sentence, and the minimum mandatory sentence imposed under Subsection F of this Section shall be four years without suspension of sentence.

J. Any crime of violence, as defined in R.S. 14:2(B), against a person committed by one household member against another household member, shall be designated as an act of domestic abuse for consideration in any civil or criminal proceeding.

K. If the victim of domestic abuse battery is pregnant and the offender knows that the victim is pregnant at the time of the commission of the offense, the offender, who is sentenced under the provisions of this Section, shall be required to serve a minimum of forty-five days without benefit of suspension of sentence for a first conviction, upon a second conviction shall serve a minimum of one year imprisonment without benefit of suspension of sentence, upon a third conviction shall serve a minimum of two years with or without hard labor without benefit of probation, parole, or suspension of sentence, and upon a fourth and subsequent offense shall serve a minimum of four years at hard labor without benefit of probation, parole, or suspension of sentence.

L. Notwithstanding any other provision of law to the contrary, if the domestic abuse battery involves strangulation, the offender shall be imprisoned at hard labor for not more than three years.

M. Notwithstanding any other provision of law to the contrary, if the domestic abuse battery is committed by burning that results in serious bodily injury, the offense shall be classified as a crime of violence, and the offender shall be imprisoned at hard labor for not less than five nor more than fifty years without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 1038, §1; Acts 2004, No. 144, §1; Acts 2006, No. 559, §1; Acts 2007, No. 101, §1; Acts 2009, No. 90, §1; Acts 2009, No. 245, §1, eff. July 1, 2009; Acts 2010, No. 380, §1; Acts 2011, No. 284, §1; Acts 2012, No. 437, §1; Acts 2012, No. 535, §1, eff. June 5, 2012; Acts 2013, No. 289, §1, eff. June 14, 2013; Acts 2014, No. 194, §1.



RS 14:36 - Assault defined

§36. Assault defined

Assault is an attempt to commit a battery, or the intentional placing of another in reasonable apprehension of receiving a battery.

Acts 1978, No. 394, §1.



RS 14:37 - Aggravated assault

§37. Aggravated assault

A. Aggravated assault is an assault committed with a dangerous weapon.

B. Whoever commits an aggravated assault shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

C. If the offense is committed upon a store's or merchant's employee while the offender is engaged in the perpetration or attempted perpetration of theft of goods, the offender shall be imprisoned for not less than one hundred twenty days without benefit of suspension of sentence nor more than six months and may be fined not more than one thousand dollars.

Acts 1978, No. 394, §1; Acts 1992, No. 985, §1.



RS 14:37.1 - Assault by drive-by shooting

§37.1. Assault by drive-by shooting

A. Assault by drive-by shooting is an assault committed with a firearm when an offender uses a motor vehicle to facilitate the assault.

B. Whoever commits an assault by drive-by shooting shall be imprisoned for not less than one year nor more than five years, with or without hard labor, and without benefit of suspension of sentence.

C. As used in this Section and in R.S. 14:30(A)(1) and 30.1(A)(2), the term "drive-by shooting" means the discharge of a firearm from a motor vehicle on a public street or highway with the intent either to kill, cause harm to, or frighten another person.

Acts 1993, No. 496, §1.



RS 14:37.2 - Aggravated assault upon a peace officer with a firearm

§37.2. Aggravated assault upon a peace officer with a firearm

A. Aggravated assault upon a peace officer with a firearm is an assault committed upon a peace officer who is acting in the course and scope of his duties with a firearm.

B. For purposes of this Section, "firearm" is defined as an instrument used in the propulsion of shot, shell, or bullets by the action of gunpowder exploded within it.

C. Whoever commits an aggravated assault upon a peace officer with a firearm shall be fined not more than five thousand dollars, or imprisoned for not less than one year nor more than ten years, with or without hard labor, or both.

Acts 1995, No. 881, §1; Acts 1997, No. 936, §1; Acts 2001, No. 309, §1; Acts 2003, No. 239, §1.



RS 14:37.3 - Unlawful use of a laser on a police officer

§37.3. Unlawful use of a laser on a police officer

A. Unlawful use of a laser on a police officer is the intentional projection of a laser on or at a police officer without consent of the officer when the offender has reasonable grounds to believe the officer is a police officer acting in the performance of his duty and that the officer will be injured, intimidated, or placed in fear of bodily harm.

B. For purposes of this Section the following terms have the following meanings:

(1) "Laser" means any device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or any device that emits light which simulates the appearance of a laser.

(2) "Police officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

C. Whoever commits the crime of unlawful use of a laser on a police officer shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Acts 1999, No. 1076, §1.



RS 14:37.4 - Aggravated assault with a firearm

§37.4. Aggravated assault with a firearm

A. Aggravated assault with a firearm is an assault committed with a firearm.

B. For the purposes of this Section, "firearm" is defined as an instrument used in the propulsion of shot, shell, or bullets by the action of gunpowder exploded within it.

C. Whoever commits an aggravated assault with a firearm shall be fined not more than ten thousand dollars or imprisoned for not more than ten years, with or without hard labor, or both.

Acts 2001, No. 309, §1; Acts 2003, No. 239, §1; Acts 2012, No. 320, §1, eff. May 25, 2012.



RS 14:37.5 - Aggravated assault upon a utility service employee with a firearm

§37.5. Aggravated assault upon a utility service employee with a firearm

A. Aggravated assault upon a utility service employee with a firearm is an assault committed upon a utility service employee who is acting in the course and scope of his duties when the offender knows the victim is a utility service employee and the assault is committed with the intention of preventing the person from performing his official duties and is committed with a firearm.

B. For purposes of this Section:

(1) "Firearm" is defined as an instrument used in the propulsion of shot, shell, or bullets by the action of gunpowder exploded within it.

(2) "Utility service" means any electricity, gas, water, broadband, cable television, or telecommunications service.

(3) "Utility service employee" means any uniformed, readily identified employee of any utility service.

C. Whoever commits an aggravated assault upon a utility service employee with a firearm shall be fined not more than two thousand dollars or imprisoned for not less than one year nor more than three years, with or without hard labor, or both.

Acts 2006, No. 79, §1.



RS 14:37.6 - Aggravated assault with a motor vehicle upon a peace officer

§37.6. Aggravated assault with a motor vehicle upon a peace officer

A. Aggravated assault with a motor vehicle upon a peace officer is an assault committed with a motor vehicle upon a peace officer acting in the course and scope of his duties.

B. For the purposes of this Section:

(1) "Motor vehicle" shall include any motor vehicle, aircraft, watercraft, or other means of conveyance.

(2) "Peace officer" shall have the same meaning as defined in R.S. 40:2402.

C. Whoever commits the crime of aggravated assault with a motor vehicle upon a peace officer shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not less than one year nor more than ten years, or both.

Acts 2010, No. 507, §1.



RS 14:37.7 - Domestic abuse aggravated assault

§37.7. Domestic abuse aggravated assault

A. Domestic abuse aggravated assault is an assault with a dangerous weapon committed by one household member upon another household member.

B. For purposes of this Section, "household member" means any person of the opposite sex presently living in the same residence, or living in the same residence within five years of the occurrence of the domestic abuse aggravated assault, with the defendant as a spouse, whether married or not, or any child presently living in the same residence or living in the same residence within five years immediately prior to the occurrence of the domestic abuse aggravated assault, or any child of the offender regardless of where the child resides.

C. Whoever commits the crime of domestic abuse aggravated assault shall be imprisoned at hard labor for not less than one year nor more than five years and fined not more than five thousand dollars.

D. This Subsection shall be cited as the "Domestic Abuse Aggravated Assault Child Endangerment Law". When the state proves, in addition to the elements of the crime as set forth in Subsection A of this Section, that a minor child thirteen years of age or younger was present at the residence or any other scene at the time of the commission of the offense, the mandatory minimum sentence imposed by the court shall be two years imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

Acts 2012, No. 535, §1, eff. June 5, 2012.



RS 14:38 - Simple assault

§38. Simple assault

A. Simple assault is an assault committed without a dangerous weapon.

B. Whoever commits a simple assault shall be fined not more than two hundred dollars, or imprisoned for not more than ninety days, or both.

Acts 1978, No. 394, §1; Acts 2014, No. 791, §7.



RS 14:38.1 - Mingling harmful substances

§38.1. Mingling harmful substances

A. Mingling harmful substances is the intentional mingling of any harmful substance or matter with any food, drink, or medicine with intent that the same shall be taken by any human being to his injury.

B. Whoever commits the crime of mingling harmful substances shall be imprisoned, with or without hard labor, for not more than two years or fined not more than one thousand dollars, or both.

Acts 1978, No. 394, §1; Acts 2014, No. 791, §7.



RS 14:38.2 - Assault on a school teacher

§38.2. Assault on a school teacher

A.(1) Assault on a school teacher is an assault committed when the offender has reasonable grounds to believe the victim is a school teacher acting in the performance of his duties.

(2)(a) For purposes of this Section, "school teacher" means any teacher, instructor, administrator, staff person, or employee of any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution. For purposes of this Section, "school teacher" shall also include any teacher aide and paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by a city, parish, or other local public school board.

(b) For the purposes of this Section, "assault" means an attempt to commit on a school teacher a battery or the intentional placing of a school teacher in reasonable apprehension of receiving a battery or making statements threatening physical harm to a school teacher.

(c) For the purposes of this Section, "school" means any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

(d) For the purposes of this Section, "student" means any person registered or enrolled at the school where the school teacher is employed.

B. Whoever commits the crime of assault on a school teacher shall be punished as follows:

(1) If the assault was committed by a student, upon conviction, the offender shall be fined not more than two thousand dollars or imprisoned not less than thirty days nor more than one hundred eighty days, or both.

(2) If the assault was committed by someone who is not a student, upon conviction, the offender shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not less than one year nor more than three years, or both.

Acts 1994, 3rd Ex. Sess., No. 44, §1; Acts 2006, No. 733, §1, eff. July 1, 2006; Acts 2008, No. 295, §1, eff. June 17, 2008; Acts 2009, No. 283, §1.



RS 14:38.3 - Assault on a child welfare worker

§38.3. Assault on a child welfare worker

A.(1) Assault on a child welfare worker is an assault committed when the offender has reasonable grounds to believe the victim is a child welfare worker acting in the performance of his duties.

(2) For purposes of this Section, "child welfare worker" shall include any child protection investigator, family services worker, foster care worker, adoption worker, any supervisor of the above, any person authorized to transport clients for the agency, or court appointed special advocate (CASA) program representative.

B. Whoever commits the crime of assault on a child welfare worker shall be fined not more than five hundred dollars or imprisoned not less than fifteen days nor more than ninety days, or both.

Acts 2005, No. 59, §1, eff. June 16, 2005.



RS 14:39 - Negligent injuring

§39. Negligent injuring

A. Negligent injuring is either of the following:

(1) The inflicting of any injury upon the person of another by criminal negligence.

(2) The inflicting of any injury upon the person of another by a dog or other animal when the owner of the dog or other animal is reckless and criminally negligent in confining or restraining the dog or other animal.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of such negligence.

C. Whoever commits the crime of negligent injuring shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

(3) Any guide or service dog trained at a qualified dog guide or service school who is accompanying any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability who is using the dog as a guide or for service.

(4) Any attack made by a dog lawfully inside a dwelling, a place of business, or a motor vehicle as defined in R.S. 32:1(40), against a person who is attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle, or who has made an unlawful entry into the dwelling, place of business, or motor vehicle and the dog is protecting that property.

(5) Any attack made by livestock as defined in this Section.

E. For the purposes of this Section:

(1) "Harboring or keeping" means feeding, sheltering, or having custody over the animal for three or more consecutive days.

(2) "Livestock" means any animal except dogs and cats, bred, kept, maintained, raised, or used for profit, that is used in agriculture, aquaculture, agritourism, competition, recreation, or silvaculture, or for other related purposes or used in the production of crops, animals, or plant or animal products for market. This definition includes but is not limited to cattle, buffalo, bison, oxen, and other bovine; horses, mules, donkeys, and other equine; goats; sheep; swine; chickens, turkeys, and other poultry; domestic rabbits; imported exotic deer and antelope, elk, farm-raised white-tailed deer, farm-raised ratites, and other farm-raised exotic animals; fish, pet turtles, and other animals identified with aquaculture which are located in artificial reservoirs or enclosures that are both on privately owned property and constructed so as to prevent, at all times, the ingress and egress of fish life from public waters; any commercial crawfish from any crawfish pond; and any hybrid, mixture, or mutation of any such animal.

(3) "Owner" means any person, partnership, corporation, or other legal entity owning, harboring, or keeping any animal.

Acts 1978, No. 394, §1; Acts 2009, No. 199, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:39.1 - Vehicular negligent injuring

§39.1. Vehicular negligent injuring

A. Vehicular negligent injuring is the inflicting of any injury upon the person of a human being when caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance whenever any of the following conditions exists:

(1) The offender is under the influence of alcoholic beverages.

(2) The offender's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(3) The offender is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(4)(a) The operator is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(b) It shall be an affirmative defense to any charge under this Paragraph pursuant to this Section that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(5) The operator is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the operator knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of negligence as set forth in Subsection A.

C. Whoever commits the crime of vehicular negligent injuring shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

Added by Acts 1983, No. 633, §1; Acts 1985, No. 747, §1; Acts 1988, No. 279, §1; Acts 1997, No. 1020, §1, eff. July 11, 1997; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2003, No. 758, §1, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 14:39.2 - First degree vehicular negligent injuring

§39.2. First degree vehicular negligent injuring

A. First degree vehicular negligent injuring is the inflicting of serious bodily injury upon the person of a human being when caused proximately or caused directly by an offender engaged in the operation of, or in actual physical control of, any motor vehicle, aircraft, watercraft, or other means of conveyance whenever any of the following conditions exists:

(1) The offender is under the influence of alcoholic beverages.

(2) The offender's blood alcohol concentration is 0.08 percent or more by weight based upon grams of alcohol per one hundred cubic centimeters of blood.

(3) The offender is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964, or any abused substance.

(4)(a) The operator is under the influence of a combination of alcohol and one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription.

(b) It shall be an affirmative defense to any charge under this Paragraph pursuant to this Section that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(5) The operator is under the influence of one or more drugs which are not controlled dangerous substances and which are legally obtainable with or without a prescription and the influence is caused by the operator knowingly consuming quantities of the drug or drugs which substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

B. The violation of a statute or ordinance shall be considered only as presumptive evidence of negligence as set forth in Subsection A.

C. For purposes of this Section, "serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member or organ or a mental faculty, or a substantial risk of death.

D. Whoever commits the crime of first degree vehicular negligent injuring shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 1995, No. 403, §1, eff. June 17, 1995; Acts 1997, No. 1021, §1, eff. July 11, 1997; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §5; Acts 2003, No. 758, §1, eff. Sept. 30, 2003.



RS 14:40 - Intimidation by officers

§40. Intimidation by officers

A. Intimidation by officers is the intentional use, by any police officer or other person charged with the custody of parties accused of a crime or violation of a municipal ordinance, of threats, violence, or any means of inhuman treatment designed to secure a confession or incriminating statement from the person in custody.

B. Whoever commits the crime of intimidation by officers shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1978, No. 394, §1; Acts 2014, No. 791, §7.



RS 14:40.1 - Terrorizing

§40.1. Terrorizing

A. Terrorizing is the intentional communication of information that the commission of a crime of violence is imminent or in progress or that a circumstance dangerous to human life exists or is about to exist, with the intent of causing members of the general public to be in sustained fear for their safety; or causing evacuation of a building, a public structure, or a facility of transportation; or causing other serious disruption to the general public.

B. It shall be an affirmative defense that the person communicating the information provided for in Subsection A of this Section was not involved in the commission of a crime of violence or creation of a circumstance dangerous to human life and reasonably believed his actions were necessary to protect the welfare of the public.

C. Whoever commits the offense of terrorizing shall be fined not more than fifteen thousand dollars or imprisoned with or without hard labor for not more than fifteen years, or both.

Acts 1985, No. 191, §1; Acts 1997, No. 1318, §2, eff. July 15, 1997; Acts 2001, No. 1112, §1; Acts 2008, No. 451, §2, eff. June 25, 2008.



RS 14:40.2 - Stalking

§40.2. Stalking

A. Stalking is the intentional and repeated following or harassing of another person that would cause a reasonable person to feel alarmed or to suffer emotional distress. Stalking shall include but not be limited to the intentional and repeated uninvited presence of the perpetrator at another person's home, workplace, school, or any place which would cause a reasonable person to be alarmed, or to suffer emotional distress as a result of verbal or behaviorally implied threats of death, bodily injury, sexual assault, kidnaping, or any other statutory criminal act to himself or any member of his family or any person with whom he is acquainted.

B.(1)(a) Notwithstanding any law to the contrary, on first conviction, whoever commits the crime of stalking shall be fined not less than five hundred dollars nor more than one thousand dollars and shall be imprisoned for not less than thirty days nor more than one year. Notwithstanding any other sentencing provisions, any person convicted of stalking shall undergo a psychiatric evaluation. Imposition of the sentence shall not be suspended unless the offender is placed on probation and participates in a court-approved counseling which could include but shall not be limited to anger management, abusive behavior intervention groups, or any other type of counseling deemed appropriate by the courts.

(b) Whoever commits the crime of stalking against a victim under the age of eighteen when the provisions of Paragraph (6) of this Subsection are not applicable shall be imprisoned for not more than three years, with or without hard labor, and fined not more than two thousand dollars, or both.

(2)(a) Any person who commits the offense of stalking and who is found by the trier of fact, whether the jury at a jury trial, the judge in a bench trial, or the judge at a sentencing hearing following a jury trial, beyond a reasonable doubt to have placed the victim of the stalking in fear of death or bodily injury by the actual use of or the defendant's having in his possession during the instances which make up the crime of stalking a dangerous weapon or is found beyond a reasonable doubt to have placed the victim in reasonable fear of death or bodily injury, shall be imprisoned for not less than one year nor more than five years, with or without hard labor, without benefit of probation, parole, or suspension of sentence and may be fined one thousand dollars, or both. Whether or not the defendant's use of or his possession of the dangerous weapon is a crime or, if a crime, whether or not he is charged for that offense separately or in addition to the crime of stalking shall have no bearing or relevance as to the enhanced sentence under the provisions of this Paragraph.

(b) If the victim is under the age of eighteen, and when the provisions of Paragraph (6) of this Subsection are not applicable, the offender shall be imprisoned for not less than two years nor more than five years, with or without hard labor, without benefit of probation, parole, or suspension of sentence and may be fined not less than one thousand nor more than two thousand dollars, or both.

(3) Any person who commits the offense of stalking against a person for whose benefit a protective order, a temporary restraining order, or any lawful order prohibiting contact with the victim issued by a judge or magistrate is in effect in either a civil or criminal proceeding, protecting the victim of the stalking from acts by the offender which otherwise constitute the crime of stalking, shall be punished by imprisonment with or without hard labor for not less than ninety days and not more than two years or fined not more than five thousand dollars, or both.

(4) Upon a second conviction occurring within seven years of a prior conviction for stalking, the offender shall be imprisoned with or without hard labor for not less than five years nor more than twenty years, without benefit of probation, parole, or suspension of sentence, and may be fined not more than five thousand dollars, or both.

(5) Upon a third or subsequent conviction, the offender shall be imprisoned with or without hard labor for not less that ten years and not more than forty years and may be fined not more than five thousand dollars, or both.

(6)(a) Any person thirteen years of age or older who commits the crime of stalking against a child twelve years of age or younger and who is found by the trier of fact, whether the jury at a jury trial, the judge in a bench trial, or the judge at a sentencing hearing following a jury trial, beyond a reasonable doubt to have placed the child in reasonable fear of death or bodily injury, or in reasonable fear of the death or bodily injury of a family member of the child shall be punished by imprisonment with or without hard labor for not less than one year and not more than three years and fined not less than fifteen hundred dollars and not more than five thousand dollars, or both.

(b) Lack of knowledge of the child's age shall not be a defense.

C. For the purposes of this Section, the following words shall have the following meanings:

(1) "Harassing" means the repeated pattern of verbal communications or nonverbal behavior without invitation which includes but is not limited to making telephone calls, transmitting electronic mail, sending messages via a third party, or sending letters or pictures.

(2) "Pattern of conduct" means a series of acts over a period of time, however short, evidencing an intent to inflict a continuity of emotional distress upon the person. Constitutionally protected activity is not included within the meaning of pattern of conduct.

(3) Repealed by Acts 1993, No. 125, §2.

D. As used in this Section, when the victim of the stalking is a child twelve years old or younger:

(1) "Pattern of conduct" includes repeated acts of nonconsensual contact involving the victim or a family member.

(2) "Family member" includes:

(a) A child, parent, grandparent, sibling, uncle, aunt, nephew, or niece of the victim, whether related by blood, marriage, or adoption.

(b) A person who lives in the same household as the victim.

(3)(a) "Nonconsensual contact" means any contact with a child twelve years old or younger that is initiated or continued without that child's consent, that is beyond the scope of the consent provided by that child, or that is in disregard of that child's expressed desire that the contact be avoided or discontinued.

(b) "Nonconsensual contact" includes:

(i) Following or appearing within the sight of that child.

(ii) Approaching or confronting that child in a public place or on private property.

(iii) Appearing at the residence of that child.

(iv) Entering onto or remaining on property occupied by that child.

(v) Contacting that child by telephone.

(vi) Sending mail or electronic communications to that child.

(vii) Placing an object on, or delivering an object to, property occupied by that child.

(c) "Nonconsensual contact" does not include any otherwise lawful act by a parent, tutor, caretaker, mandatory reporter, or other person having legal custody of the child as those terms are defined in the Louisiana Children's Code.

(4) "Victim" means the child who is the target of the stalking.

E. Whenever it is deemed appropriate for the protection of the victim, the court may send written notice to any employer of a person convicted for a violation of the provisions of this Section describing the conduct on which the conviction was based.

F.(1) Upon motion of the district attorney or on the court's own motion, whenever it is deemed appropriate for the protection of the victim, the court may, in addition to any penalties imposed pursuant to the provisions of this Section, grant a protective order which directs the defendant to refrain from abusing, harassing, interfering with the victim or the employment of the victim, or being physically present within a certain distance of the victim.

(2) Any protective order granted pursuant to the provisions of this Subsection shall be served on the defendant at the time of sentencing.

(3)(a) The court shall order that the protective order be effective either for an indefinite period of time or for a fixed term which shall not exceed eighteen months.

(b) If the court grants the protective order for an indefinite period of time pursuant to Subparagraph (a) of this Paragraph, after a hearing, on the motion of any party and for good cause shown, the court may modify the indefinite effective period of the protective order to be effective for a fixed term, not to exceed eighteen months, or to terminate the effectiveness of the protective order. A motion to modify or terminate the effectiveness of the protective order may be granted only after a good faith effort has been made to provide reasonable notice of the hearing to the victim, the victim's designated agent, or the victim's counsel, and either of the following occur:

(i) The victim, the victim's designated agent, or the victim's counsel is present at the hearing or provides written waiver of such appearance.

(ii) After a good faith effort has been made to provide reasonable notice of the hearing, the victim could not be located.

(4)(a) Immediately upon granting a protective order, the court shall cause to have prepared a Uniform Abuse Prevention Order, as provided in R.S. 46:2136.2, shall sign such order, and shall forward it to the clerk of court for filing, without delay.

(b) The clerk of the issuing court shall send a copy of the Uniform Abuse Prevention Order or any modification thereof to the chief law enforcement official of the parish where the victim resides. A copy of the Uniform Abuse Prevention Order shall be retained on file in the office of the chief law enforcement officer as provided in this Subparagraph until otherwise directed by the court.

(c) The clerk of the issuing court shall transmit the Uniform Abuse Prevention Order, or any modification thereof, to the Louisiana Protective Order Registry pursuant to R.S. 46:2136.2, by facsimile transmission, mail, or direct electronic input, where available, as expeditiously as possible, but no later than the end of the next business day after the order is filed with the clerk of court.

G. The provisions of this Section shall not apply to a private investigator licensed pursuant to the provisions of Chapter 56 of Title 37 of the Louisiana Revised Statutes of 1950, acting during the course and scope of his employment and performing his duties relative to the conducting of an investigation.

H. The provisions of this Section shall not apply to an investigator employed by an authorized insurer regulated pursuant to the provisions of Title 22 of the Louisiana Revised Statutes of 1950, acting during the course and scope of his employment and performing his duties relative to the conducting of an insurance investigation.

I. The provisions of this Section shall not apply to an investigator employed by an authorized self-insurance group or entity regulated pursuant to the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, acting during the course and scope of his employment and performing his duties relative to the conducting of an insurance investigation.

J. A conviction for stalking shall not be subject to expungement as provided for by R.S. 44:9.

Acts 1992, No. 80, §1; Acts 1993, No. 125, §§1, 2; Acts 1994, 3rd Ex. Sess., No. 30, §1; Acts 1995, No. 416, §1; Acts 1995, No. 645, §1; Acts 1997, No. 1231, §1, eff. July 15, 1997; Acts 1999, No. 957, §1; Acts 1999, No. 963, §1; Acts 2001, No. 1141, §1; Acts 2003, No. 1089, §1; Acts 2005, No. 161, §1; Acts 2007, No. 62, §1; Acts 2007, No. 226, §1; Acts 2012, No. 197, §1.



RS 14:40.3 - Cyberstalking

§40.3. Cyberstalking

A. For the purposes of this Section, the following words shall have the following meanings:

(1) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature, transmitted in whole or in part by wire, radio, computer, electromagnetic, photoelectric, or photo-optical system.

(2) "Electronic mail" means the transmission of information or communication by the use of the Internet, a computer, a facsimile machine, a pager, a cellular telephone, a video recorder, or other electronic means sent to a person identified by a unique address or address number and received by that person.

B. Cyberstalking is action of any person to accomplish any of the following:

(1) Use in electronic mail or electronic communication of any words or language threatening to inflict bodily harm to any person or to such person's child, sibling, spouse, or dependent, or physical injury to the property of any person, or for the purpose of extorting money or other things of value from any person.

(2) Electronically mail or electronically communicate to another repeatedly, whether or not conversation ensues, for the purpose of threatening, terrifying, or harassing any person.

(3) Electronically mail or electronically communicate to another and to knowingly make any false statement concerning death, injury, illness, disfigurement, indecent conduct, or criminal conduct of the person electronically mailed or of any member of the person's family or household with the intent to threaten, terrify, or harass.

(4) Knowingly permit an electronic communication device under the person's control to be used for the taking of an action in Paragraph (1), (2), or (3) of this Subsection.

C.(1) Whoever commits the crime of cyberstalking shall be fined not more than two thousand dollars, or imprisoned for not more than one year, or both.

(2) Upon a second conviction occurring within seven years of the prior conviction for cyberstalking, the offender shall be imprisoned for not less than one hundred and eighty days and not more than three years, and may be fined not more than five thousand dollars, or both.

(3) Upon a third or subsequent conviction occurring within seven years of a prior conviction for stalking, the offender shall be imprisoned for not less than two years and not more than five years and may be fined not more than five thousand dollars, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

D. Any offense under this Section committed by the use of electronic mail or electronic communication may be deemed to have been committed where the electronic mail or electronic communication was originally sent, originally received, or originally viewed by any person.

E. This Section does not apply to any peaceable, nonviolent, or nonthreatening activity intended to express political views or to provide lawful information to others.

Acts 2001, No. 737, §1; Acts 2010, No. 763, §1.



RS 14:40.4 - Burning cross on property of another or public place; intent to intimidate

§40.4. Burning cross on property of another or public place; intent to intimidate

A. It shall be unlawful for any person, with the intent of intimidating any person or group of persons to burn, or cause to be burned, a cross on the property of another, a highway, or other public place.

B. Whoever commits the crime of burning a cross with the intent of intimidating shall be fined not more than fifteen thousand dollars or imprisoned with or without hard labor for not more than fifteen years, or both.

Acts 2003, No. 843, §1.



RS 14:40.5 - Public display of a noose on property of another or public place; intent to intimidate

§40.5. Public display of a noose on property of another or public place; intent to intimidate

A. It shall be unlawful for any person, with the intent to intimidate any person or group of persons, to etch, paint, draw, or otherwise place or display a hangman's noose on the property of another, a highway, or other public place.

B. As used in this Section, "noose" means a rope tied in a slip knot, which binds closer the more it is drawn, which historically has been used in execution by hanging, and which symbolizes racism and intimidation.

C. Whoever commits the crime of public display of a noose with the intent to intimidate shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than one year, or both.

Acts 2008, No. 643, §1.



RS 14:40.6 - Unlawful disruption of the operation of a school; penalties

§40.6. Unlawful disruption of the operation of a school; penalties

A. Unlawful disruption of the operation of a school is the commission of any of the following acts by a person, who is not authorized to be on school premises, which would foreseeably cause any of the following:

(1) Intimidation or harassment of any student or teacher by threat of force or force.

(2) Placing teachers or students in sustained fear for their health, safety, or welfare.

(3) Disrupting, obstructing, or interfering with the operation of the school.

B. For the purposes of this Section:

(1) "Authorized to be present on school premises" means all of the following:

(a) Any student enrolled at the school.

(b) Any teacher employed at the school.

(c) Any person attending a school sponsored function.

(d) Any other person who has authorization to be present on the school premises from the principal of the school in the case of a public school, or the principal or headmaster in the case of a nonpublic school.

(2) "School" means any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

(3) "School premises" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

(4) "School-sponsored function" means the specific designated area of the function, including but not limited to athletic competitions, dances, parties, or any extracurricular activity.

(5) "Student" means any person registered or enrolled at a school as defined in this Section.

(6) "Teacher" shall include any teacher or instructor, administrator, staff person, teacher aide, paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by any public or nonpublic elementary, secondary, high school, vocational-technical school, college, special, or postsecondary school or institution, or university in this state.

C. Whoever commits the offense of unlawful disruption of the operation of a school shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not less than one year nor more than five years, or both.

D. Nothing herein shall be construed to prevent lawful assembly and orderly petition for the redress of grievances, including any labor dispute between any school or institution of higher learning and its employees, or contractor or subcontractor or any employees thereof. Nothing herein shall apply to a bona fide labor organization or its legal activities such as picketing, assembly, or concerted activities in the interest of its members for the purpose of securing better wages, hours, or working conditions.

Acts 2009, No. 302, §1.



RS 14:40.7 - Cyberbullying

§40.7. Cyberbullying

A. Cyberbullying is the transmission of any electronic textual, visual, written, or oral communication with the malicious and willful intent to coerce, abuse, torment, or intimidate a person under the age of eighteen.

B. For purposes of this Section:

(1) "Cable operator" means any person or group of persons who provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system.

(2) "Electronic textual, visual, written, or oral communication" means any communication of any kind made through the use of a computer online service, Internet service, or any other means of electronic communication, including but not limited to a local bulletin board service, Internet chat room, electronic mail, or online messaging service.

(3) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(4) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, regardless of the facilities used.

C. An offense committed pursuant to the provisions of this Section may be deemed to have been committed where the communication was originally sent, originally received, or originally viewed by any person.

D.(1) Except as provided in Paragraph (2) of this Subsection, whoever commits the crime of cyberbullying shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) When the offender is under the age of seventeen, the disposition of the matter shall be governed exclusively by the provisions of Title VII of the Children's Code.

E. The provisions of this Section shall not apply to a provider of an interactive computer service, provider of a telecommunications service, or a cable operator as defined by the provisions of this Section.

F. The provisions of this Section shall not be construed to prohibit or restrict religious free speech pursuant to Article I, Section 8 of the Constitution of Louisiana.

Acts 2010, No. 989, §1.



RS 14:41 - Rape; defined

SUBPART C. RAPE AND SEXUAL BATTERY

§41. Rape; defined

A. Rape is the act of anal, oral, or vaginal sexual intercourse with a male or female person committed without the person's lawful consent.

B. Emission is not necessary, and any sexual penetration, when the rape involves vaginal or anal intercourse, however slight, is sufficient to complete the crime.

C. For purposes of this Subpart, "oral sexual intercourse" means the intentional engaging in any of the following acts with another person:

(1) The touching of the anus or genitals of the victim by the offender using the mouth or tongue of the offender.

(2) The touching of the anus or genitals of the offender by the victim using the mouth or tongue of the victim.

Acts 1978, No. 239, §1. Acts 1985, No. 587, §1; Acts 1990, No. 722, §§1, 2; Acts 2001, No. 301, §1.



RS 14:42 - Aggravated rape

§42. Aggravated rape

A. Aggravated rape is a rape committed upon a person sixty-five years of age or older or where the anal, oral, or vaginal sexual intercourse is deemed to be without lawful consent of the victim because it is committed under any one or more of the following circumstances:

(1) When the victim resists the act to the utmost, but whose resistance is overcome by force.

(2) When the victim is prevented from resisting the act by threats of great and immediate bodily harm, accompanied by apparent power of execution.

(3) When the victim is prevented from resisting the act because the offender is armed with a dangerous weapon.

(4) When the victim is under the age of thirteen years. Lack of knowledge of the victim's age shall not be a defense.

(5) When two or more offenders participated in the act.

(6) When the victim is prevented from resisting the act because the victim suffers from a physical or mental infirmity preventing such resistance.

B. For purposes of Paragraph (5), "participate" shall mean:

(1) Commit the act of rape.

(2) Physically assist in the commission of such act.

C. For purposes of this Section, the following words have the following meanings:

(1) "Physical infirmity" means a person who is a quadriplegic or paraplegic.

(2) "Mental infirmity" means a person with an intelligence quotient of seventy or lower.

D.(1) Whoever commits the crime of aggravated rape shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

(2) However, if the victim was under the age of thirteen years, as provided by Paragraph A(4) of this Section:

(a) And if the district attorney seeks a capital verdict, the offender shall be punished by death or life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence, in accordance with the determination of the jury. The provisions of C.Cr.P. Art. 782 relative to cases in which punishment may be capital shall apply.

(b) And if the district attorney does not seek a capital verdict, the offender shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence. The provisions of C.Cr.P. Art. 782 relative to cases in which punishment is necessarily confinement at hard labor shall apply.

Acts 1978, No. 239, §1. Amended by Acts 1981, No. 707, §1; Acts 1984, No. 579, §1; Acts 1993, No. 630, §1; Acts 1995, No. 397, §1; Acts 1997, No. 757, §1; Acts 1997, No. 898, §1; Acts 2001, No. 301, §1; Acts 2003, No. 795, §1; Acts 2006, No. 178, §1.



RS 14:42.1 - Forcible rape

§42.1. Forcible rape

A. Forcible rape is rape committed when the anal, oral, or vaginal sexual intercourse is deemed to be without the lawful consent of the victim because it is committed under any one or more of the following circumstances:

(1) When the victim is prevented from resisting the act by force or threats of physical violence under circumstances where the victim reasonably believes that such resistance would not prevent the rape.

(2) When the victim is incapable of resisting or of understanding the nature of the act by reason of stupor or abnormal condition of the mind produced by a narcotic or anesthetic agent or other controlled dangerous substance administered by the offender and without the knowledge of the victim.

B. Whoever commits the crime of forcible rape shall be imprisoned at hard labor for not less than five nor more than forty years. At least two years of the sentence imposed shall be without benefit of probation, parole, or suspension of sentence.

Acts 1978, No. 239, §1. Acts 1984, No. 569, §1; Acts 1997, No. 862, §1; Acts 2001, No. 301, §1.



RS 14:43 - Simple rape

§43. Simple rape

A. Simple rape is a rape committed when the anal, oral, or vaginal sexual intercourse is deemed to be without the lawful consent of a victim because it is committed under any one or more of the following circumstances:

(1) When the victim is incapable of resisting or of understanding the nature of the act by reason of a stupor or abnormal condition of mind produced by an intoxicating agent or any cause and the offender knew or should have known of the victim's incapacity.

(2) When the victim, through unsoundness of mind, is temporarily or permanently incapable of understanding the nature of the act and the offender knew or should have known of the victim's incapacity.

(3) When the female victim submits under the belief that the person committing the act is her husband and such belief is intentionally induced by any artifice, pretense, or concealment practiced by the offender.

B. Whoever commits the crime of simple rape shall be imprisoned, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than twenty-five years.

Acts 1978, No. 239, §1; Acts 1990, No. 722, §1; Acts 1995, No. 946, §2; Acts 1997, No. 862, §1; Acts 2001, No. 131, §1; Acts 2001, No. 301, §1; Acts 2003, No. 232, §1; Acts 2003, No. 759, §1; Acts 2010, No. 359, §1.



RS 14:43.1 - Sexual battery

§43.1. Sexual battery

A. Sexual battery is the intentional touching of the anus or genitals of the victim by the offender using any instrumentality or any part of the body of the offender, or the touching of the anus or genitals of the offender by the victim using any instrumentality or any part of the body of the victim, when any of the following occur:

(1) The offender acts without the consent of the victim.

(2) The act is consensual but the other person, who is not the spouse of the offender, has not yet attained fifteen years of age and is at least three years younger than the offender.

(3) The offender is seventeen years of age or older and any of the following exist:

(a) The act is without consent of the victim, and the victim is prevented from resisting the act because either of the following conditions exist:

(i) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(ii) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(b) The act is without consent of the victim, and the victim is sixty-five years of age or older.

B. Lack of knowledge of the victim's age shall not be a defense. However, normal medical treatment or normal sanitary care shall not be construed as an offense under the provisions of this Section.

C.(1) Whoever commits the crime of sexual battery shall be punished by imprisonment, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than ten years.

(2) Whoever commits the crime of sexual battery on a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Whoever commits the crime of sexual battery by violating the provisions of Paragraph (A)(3) of this Section shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(4) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (2) and (3) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(5) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(6) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(7) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

Acts 1978, No. 239, §1. Amended by Acts 1981, No. 624, §1, eff. July 20, 1981; Acts 1984, No. 924, §1; Acts 1991, No. 654, §1; Acts 1995, No. 946, §2; Acts 2003, No. 232, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2011, No. 67, §1.



RS 14:43.2 - Second degree sexual battery

§43.2. Second degree sexual battery

A. Second degree sexual battery is the intentional engaging in any of the following acts with another person when the offender intentionally inflicts serious bodily injury on the victim:

(1) The touching of the anus or genitals of the victim by the offender using any instrumentality or any part of the body of the offender; or

(2) The touching of the anus or genitals of the offender by the victim using any instrumentality or any part of the body of the victim.

B. For the purposes of this Section, serious bodily injury means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C.(1) Whoever commits the crime of second degree sexual battery shall be punished by imprisonment, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than fifteen years.

(2) Whoever commits the crime of second degree sexual battery on a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Any person who is seventeen years of age or older who commits the crime of second degree sexual battery shall be punished by imprisonment at hard labor for not less than twenty-five nor more than ninety-nine years, at least twenty-five years of the sentence imposed being served without benefit of parole, probation, or suspension of sentence, when any of the following conditions exist:

(a) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(b) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(c) The victim is sixty-five years of age or older.

(4) - (6) Repealed by Acts 2011, No. 67, §2.

D.(1) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (C)(2) and (3) of this Section, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(2) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(3) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(4) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

Added by Acts 1983, No. 78, §1. Acts 1984, No. 568, §1; Acts 1995, No. 946, §2; Acts 2004, No. 676, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2011, No. 67, §§1, 2.



RS 14:43.3 - Oral sexual battery

§43.3. Oral sexual battery

A. Oral sexual battery is the intentional touching of the anus or genitals of the victim by the offender using the mouth or tongue of the offender, or the touching of the anus or genitals of the offender by the victim using the mouth or tongue of the victim, when any of the following occur:

(1) The victim, who is not the spouse of the offender, is under the age of fifteen years and is at least three years younger than the offender.

(2) The offender is seventeen years of age or older and any of the following exist:

(a) The act is without the consent of the victim, and the victim is prevented from resisting the act because either of the following conditions exist:

(i) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(ii) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(b) The act is without the consent of the victim, and the victim is sixty-five years of age or older.

B. Lack of knowledge of the victim's age shall not be a defense.

C.(1) Whoever commits the crime of oral sexual battery shall be punished by imprisonment, with or without hard labor, without benefit of parole, probation, or suspension of sentence, for not more than ten years.

(2) Whoever commits the crime of oral sexual battery on a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Whoever commits the crime of oral sexual battery by violating the provisions of Paragraph (A)(2) of this Section shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without parole, probation, or suspension of sentence.

(4) - (6) Repealed by Acts 2011, No. 67, §2.

D.(1) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (C)(2) and (3) of this Section, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(2) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(3) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(4) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act, that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

Acts 1985, No. 287, §1; Acts 1995, No. 946, §2; Acts 2001, No. 301, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2011, No. 67, §§1, 2.



RS 14:43.4 - Female genital mutilation

§43.4. Female genital mutilation

A. A person is guilty of female genital mutilation when any of the following occur:

(1) The person knowingly circumcises, excises, or infibulates the whole or any part of the labia majora, labia minora, or clitoris of a female minor.

(2) The parent, guardian, or other person legally responsible or charged with the care or custody of a female minor allows the circumcision, excision, or infibulation, in whole or in part, of such minor's labia majora, labia minora, or clitoris.

(3) The person knowingly removes or causes or permits the removal of a female minor from this state for the purpose of circumcising, excising, or infibulating, in whole or in part, the labia majora, labia minora, or clitoris of such female.

B. It shall not be a defense to prosecution for a violation of this Section that the conduct described in Subsection A of this Section is required as a matter of custom, ritual, or religious practice, or that the minor on whom it is performed, or the minor's parent or legal guardian, consented to the procedure.

C. If the action described in Subsection A of this Section is performed by a licensed physician during a surgical procedure, it shall not be a violation of this Section if either of the following is true:

(1) The procedure is necessary to the physical health of the minor on whom it is performed.

(2) The procedure is performed on a minor who is in labor or who has just given birth and is performed for medical purposes connected with that labor or birth.

D. Whoever commits the crime of female genital mutilation shall be punished by imprisonment, with or without hard labor, for not more than fifteen years.

Acts 2012, No. 207, §1.



RS 14:43.5 - Intentional exposure to AIDS virus

§43.5. Intentional exposure to AIDS virus

A. No person shall intentionally expose another to any acquired immunodeficiency syndrome (AIDS) virus through sexual contact without the knowing and lawful consent of the victim.

B. No person shall intentionally expose another to any acquired immunodeficiency syndrome (AIDS) virus through any means or contact without the knowing and lawful consent of the victim.

C. No person shall intentionally expose a police officer to any AIDS virus through any means or contact without the knowing and lawful consent of the police officer when the offender has reasonable grounds to believe the victim is a police officer acting in the performance of his duty.

D. For purposes of this Section, the following words have the following meanings:

(1) "Means or contact" is defined as spitting, biting, stabbing with an AIDS contaminated object, or throwing of blood or other bodily substances.

(2) "Police officer" includes a commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, and probation and parole officer.

E.(1) Whoever commits the crime of intentional exposure to AIDS virus shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than ten years, or both.

(2) Whoever commits the crime of intentional exposure to AIDS virus against a police officer shall be fined not more than six thousand dollars, imprisoned with or without hard labor for not more than eleven years, or both.

Acts 1987, No. 663, §1; Acts 1993, No. 411, §1.



RS 14:43.6 - Administration of medroxyprogesterone acetate (MPA) to certain sex offenders

§43.6. Administration of medroxyprogesterone acetate (MPA) to certain sex offenders

A. Notwithstanding any other provision of law to the contrary, upon a first conviction of R.S. 14:42 (aggravated rape), R.S. 14:42.1 (forcible rape), R.S. 14:43.2 (second degree sexual battery), R.S. 14:81.2(D)(1) (molestation of a juvenile when the victim is under the age of thirteen), and R.S. 14:89.1 (aggravated crime against nature), the court may sentence the offender to be treated with medroxyprogesterone acetate (MPA), according to a schedule of administration monitored by the Department of Public Safety and Corrections.

B.(1) Notwithstanding any other provision of law to the contrary, upon a second or subsequent conviction of R.S. 14:42 (aggravated rape), R.S. 14:42.1 (forcible rape), R.S. 14:43.2 (second degree sexual battery), R.S. 14:81.2(D)(1) (molestation of a juvenile when the victim is under the age of thirteen), and R.S. 14:89.1 (aggravated crime against nature), the court shall sentence the offender to be treated with medroxyprogesterone acetate (MPA) according to a schedule of administration monitored by the Department of Public Safety and Corrections.

(2) If the court sentences a defendant to be treated with medroxyprogesterone acetate (MPA), this treatment may not be imposed in lieu of, or reduce, any other penalty prescribed by law. However, in lieu of treatment with medroxyprogesterone acetate (MPA), the court may order the defendant to undergo physical castration provided the defendant file a written motion with the court stating that he intelligently and knowingly, gives his voluntary consent to physical castration as an alternative to the treatment.

C.(1) An order of the court sentencing a defendant to medroxyprogesterone acetate (MPA) treatment under this Section, shall be contingent upon a determination by a court appointed medical expert, that the defendant is an appropriate candidate for treatment. This determination shall be made not later than sixty days from the imposition of sentence. An order of the court sentencing a defendant to medroxyprogesterone acetate (MPA) treatment shall specify the duration of treatment for a specific term of years, or in the discretion of the court, up to the life of the defendant.

(2) In all cases involving defendants sentenced to a period of incarceration or confinement in an institution, the administration of treatment with medroxyprogesterone acetate (MPA) shall commence not later than one week prior to the defendant's release from prison or such institution.

(3) The Department of Public Safety and Corrections shall provide the services necessary to administer medroxyprogesterone acetate (MPA) treatment. Nothing in this Section shall be construed to require the continued administration of medroxyprogesterone acetate (MPA) treatment when it is not medically appropriate.

(4) If a defendant whom the court has sentenced to be treated with medroxyprogesterone acetate (MPA) fails to appear as required by the Department of Public Safety and Corrections for purposes of administering the medroxyprogesterone acetate (MPA) or who refuses to allow the administration of medroxyprogesterone acetate (MPA), then the defendant shall be charged with a violation of the provisions of this Section. Upon conviction, the offender shall be imprisoned, with or without hard labor, for not less than three years nor more than five years without benefit of probation, parole, or suspension of sentence.

(5) If a defendant whom the court has sentenced to be treated with medroxyprogesterone acetate (MPA) or ordered to undergo physical castration takes any drug or other substance to reverse the effects of the treatment, he shall be held in contempt of court.

Acts 2008, No. 441, §1, eff. June 25, 2008; Acts 2011, No. 67, §1; Acts 2014, No. 602, §4, eff. June 12, 2014.



RS 14:44 - Aggravated kidnapping

SUBPART D. KIDNAPPING AND FALSE IMPRISONMENT

§44. Aggravated kidnapping

Aggravated kidnapping is the doing of any of the following acts with the intent thereby to force the victim, or some other person, to give up anything of apparent present or prospective value, or to grant any advantage or immunity, in order to secure a release of the person under the offender's actual or apparent control:

(1) The forcible seizing and carrying of any person from one place to another; or

(2) The enticing or persuading of any person to go from one place to another; or

(3) The imprisoning or forcible secreting of any person.

Whoever commits the crime of aggravated kidnapping shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1980, No. 679, §1.



RS 14:44.1 - Second degree kidnapping

§44.1. Second degree kidnapping

A. Second degree kidnapping is the doing of any of the acts listed in Subsection B wherein the victim is:

(1) Used as a shield or hostage;

(2) Used to facilitate the commission of a felony or the flight after an attempt to commit or the commission of a felony;

(3) Physically injured or sexually abused;

(4) Imprisoned or kidnapped for seventy-two or more hours, except as provided in R.S. 14:45(A)(4) or (5); or

(5) Imprisoned or kidnapped when the offender is armed with a dangerous weapon or leads the victim to reasonably believe he is armed with a dangerous weapon.

B. For purposes of this Section, kidnapping is:

(1) The forcible seizing and carrying of any person from one place to another; or

(2) The enticing or persuading of any person to go from one place to another; or

(3) The imprisoning or forcible secreting of any person.

C. Whoever commits the crime of second degree kidnapping shall be imprisoned at hard labor for not less than five nor more than forty years. At least two years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence.

Acts 1989, No. 276, §1.



RS 14:44.2 - Aggravated kidnapping of a child

§44.2. Aggravated kidnapping of a child

A. Aggravated kidnapping of a child is the unauthorized taking, enticing, or decoying away and removing from a location for an unlawful purpose by any person other than a parent, grandparent, or legal guardian of a child under the age of thirteen years with the intent to secret the child from his parent or legal guardian.

B.(1) Whoever commits the crime of aggravated kidnapping of a child shall be punished by life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the child is returned not physically injured or sexually abused, then the offender shall be punished in accordance with the provisions of R.S. 14:44.1.

Acts 2001, No. 654, §1; Acts 2006, No. 118, §1.



RS 14:45 - Simple kidnapping

§45. Simple kidnapping

A. Simple kidnapping is:

(1) The intentional and forcible seizing and carrying of any person from one place to another without his consent.

(2) The intentional taking, enticing or decoying away, for an unlawful purpose, of any child not his own and under the age of fourteen years, without the consent of its parent or the person charged with its custody.

(3) The intentional taking, enticing or decoying away, without the consent of the proper authority, of any person who has been lawfully committed to any institution for orphans, persons with mental illness, persons with intellectual disabilities, or other similar institution.

(4) The intentional taking, enticing or decoying away and removing from the state, by any parent of his or her child, from the custody of any person to whom custody has been awarded by any court of competent jurisdiction of any state, without the consent of the legal custodian, with intent to defeat the jurisdiction of the said court over the custody of the child.

(5) The taking, enticing or decoying away and removing from the state, by any person, other than the parent, of a child temporarily placed in his custody by any court of competent jurisdiction in the state, with intent to defeat the jurisdiction of said court over the custody of the child.

B. Whoever commits the crime of simple kidnapping shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Amended by Acts 1962, No. 344, §1; Acts 1966, No. 253, §1; Acts 1980, No. 708, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:45.1 - Interference with the custody of a child

§45.1. Interference with the custody of a child

A. Interference with the custody of a child is the intentional taking, enticing, or decoying away of a minor child by a parent not having a right of custody, with intent to detain or conceal such child from a parent having a right of custody pursuant to a court order or from a person entrusted with the care of the child by a parent having custody pursuant to a court order.

It shall be an affirmative defense that the offender reasonably believed his actions were necessary to protect the welfare of the child.

B. Whoever commits the crime of interference with the custody of a child shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. Costs of returning a child to the jurisdiction of the court shall be assessed against any defendant convicted of a violation of this Section, as court costs as provided by the Louisiana Code of Criminal Procedure.

Added by Acts 1981, No. 725, §1.



RS 14:46 - False imprisonment

§46. False imprisonment

A. False imprisonment is the intentional confinement or detention of another, without his consent and without proper legal authority.

B. Whoever commits the crime of false imprisonment shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:46.1 - False imprisonment; offender armed with dangerous weapon

§46.1. False imprisonment; offender armed with dangerous weapon

A. False imprisonment while armed with a dangerous weapon is the unlawful intentional confinement or detention of another while the offender is armed with a dangerous weapon.

B. Whoever commits the crime of false imprisonment while armed with a dangerous weapon shall be imprisoned, with or without hard labor, for not more than ten years.

Added by Acts 1982, No. 752, §1.



RS 14:46.2 - Human trafficking

§46.2. Human trafficking

A. It shall be unlawful:

(1) For any person to knowingly recruit, harbor, transport, provide, solicit, receive, isolate, entice, obtain, or maintain the use of another person through fraud, force, or coercion to provide services or labor.

(2) For any person to knowingly benefit from activity prohibited by the provisions of this Section.

(3) For any person to knowingly facilitate any of the activities prohibited by the provisions of this Section by any means, including but not limited to helping, aiding, abetting, or conspiring, regardless of whether a thing of value has been promised to or received by the person.

B.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, whoever commits the crime of human trafficking shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not more than ten years.

(2) Whoever commits the crime of human trafficking when the services include commercial sexual activity or any sexual conduct constituting a crime under the laws of this state shall be fined not more than fifteen thousand dollars and shall be imprisoned at hard labor for not more than twenty years.

(3) Whoever commits the crime of human trafficking when the trafficking involves a person under the age of eighteen shall be fined not more than twenty-five thousand dollars and shall be imprisoned at hard labor for not less than five nor more than twenty-five years, five years of which shall be without the benefit of parole, probation, or suspension of sentence.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

C. For purposes of this Section:

(1) "Commercial sexual activity" means any sexual act performed or conducted when anything of value has been given, promised, or received by any person.

(2) "Debt bondage" means inducing an individual to provide any of the following:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt.

(b) Labor or services in payment toward or satisfaction of a real or purported debt if either of the following occur:

(i) The reasonable value of the labor or services provided is not applied toward the liquidation of the debt.

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined.

(3) "Fraud, force, or coercion" shall include but not be limited to any of the following:

(a) Causing or threatening to cause serious bodily injury.

(b) Physically restraining or threatening to physically restrain another person.

(c) Abduction or threatened abduction of an individual.

(d) The use of a plan, pattern, or statement with intent to cause an individual to believe that failure to perform an act will result in the use of force against, abduction of, serious harm to, or physical restraint of an individual.

(e) The abuse or threatened abuse of law or legal process.

(f) The actual or threatened destruction, concealment, removal, confiscation, or possession of any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person.

(g) Controlling or threatening to control an individual's access to a controlled dangerous substance as set forth in R.S. 40:961 et seq.

(h) The use of an individual's physical or mental impairment, where such impairment has substantial adverse effects on the individual's cognitive or volitional functions.

(i) The use of debt bondage or civil or criminal fraud.

(j) Extortion as defined in R.S. 14:66.

(4) "Labor or services" means activity having an economic value.

D. It shall not be a defense to prosecution for a violation of this Section that the person being recruited, harbored, transported, provided, solicited, received, isolated, enticed, obtained, or maintained is actually a law enforcement officer or peace officer acting within the official scope of his duties.

E. If any Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Section is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this Section.

F.(1) A victim of trafficking involving services that include commercial sexual activity or any sexual contact which constitutes a crime pursuant to the laws of this state shall have an affirmative defense to prosecution for any of the following offenses which were committed as a direct result of being trafficked:

(a) R.S. 14:82 (Prostitution).

(b) R.S. 14:83.3 (Prostitution by massage).

(c) R.S. 14:83.4 (Massage; sexual conduct prohibited).

(d) R.S. 14:89 (Crime against nature).

(e) R.S. 14:89.2 (Crime against nature by solicitation).

(2) Any person seeking to raise this affirmative defense shall provide written notice to the state at least forty-five days prior to trial or at an earlier time as otherwise required by the court.

(3) Any person determined to be a victim pursuant to the provisions of this Subsection shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 2005, No. 187, §1; Acts 2010, No. 382, §1; Acts 2010, No. 763, §1; Acts 2011, No. 64, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:46.3 - Trafficking of children for sexual purposes

§46.3. Trafficking of children for sexual purposes

A. It shall be unlawful:

(1) For any person to knowingly recruit, harbor, transport, provide, sell, purchase, receive, isolate, entice, obtain, or maintain the use of a person under the age of eighteen years for the purpose of engaging in commercial sexual activity.

(2) For any person to knowingly benefit from activity prohibited by the provisions of this Section.

(3) For any parent, legal guardian, or person having custody of a person under the age of eighteen years to knowingly permit or consent to such minor entering into any activity prohibited by the provisions of this Section.

(4) For any person to knowingly facilitate any of the activities prohibited by the provisions of this Section by any means, including but not limited to helping, aiding, abetting, or conspiring, regardless of whether a thing of value has been promised to or received by the person.

(5) For any person to knowingly advertise any of the activities prohibited by this Section.

(6) For any person to knowingly sell or offer to sell travel services that include or facilitate any of the activities prohibited by this Section.

B. For purposes of this Section, "commercial sexual activity" means any sexual act performed or conducted when any thing of value has been given, promised, or received by any person.

C.(1) Consent of the minor shall not be a defense to a prosecution pursuant to the provisions of this Section.

(2) Lack of knowledge of the victim's age shall not be a defense to a prosecution pursuant to the provisions of this Section.

(3) It shall not be a defense to prosecution for a violation of this Section that the person being recruited, harbored, transported, provided, sold, purchased, received, isolated, enticed, obtained, or maintained is actually a law enforcement officer or peace officer acting within the official scope of his duties.

D.(1)(a) Whoever violates the provisions of Paragraph (A)(1), (2), (4), (5), or (6) of this Section shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen, nor more than fifty years, or both.

(b) Whoever violates the provisions of Paragraph (A)(1), (2), (4), (5), or (6) of this Section when the victim is under the age of fourteen years shall be fined not more than seventy-five thousand dollars and imprisoned at hard labor for not less than twenty-five years nor more than fifty years. At least twenty-five years of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(c) Any person who violates the provisions of Paragraph (A)(1), (2), (4), (5), or (6) of this Section, who was previously convicted of a sex offense as defined in R.S. 15:541 when the victim of the sex offense was under the age of eighteen years, shall be fined not more than one hundred thousand dollars and shall be imprisoned at hard labor for not less than fifty years or for life. At least fifty years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(2) Whoever violates the provisions of Paragraph (A)(3) of this Section shall be required to serve at least five years of the sentence provided for in Subparagraph (D)(1)(a) of this Section without benefit of probation, parole, or suspension of sentence. Whoever violates the provisions of Paragraph (A)(3) when the victim is under the age of fourteen years shall be required to serve at least ten years of the sentence provided for in Subparagraph (D)(1)(b) of this Section without benefit of probation, parole, or suspension of sentence.

(3)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

E. No victim of trafficking as provided by the provisions of this Section shall be prosecuted for unlawful acts committed as a direct result of being trafficked. Any child determined to be a victim pursuant to the provisions of this Subsection shall be eligible for specialized services for sexually exploited children.

F. The provisions of Chapter 1 of Title V of the Louisiana Children's Code regarding the multidisciplinary team approach applicable to children who have been abused or neglected, to the extent practical, shall apply to the children who are victims of the provisions of this Section.

G. If any Subsection, Paragraph, Subparagraph, Item, sentence, clause, phrase, or word of this Section is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this Section.

Acts 2009, No. 375, §1; Acts 2010, No. 763, §1; Acts 2011, No. 64, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:46.4 - Re-homing of a child

§46.4. Re-homing of a child

A. Re-homing of a child is any one of the following:

(1) A transaction, or any action taken to facilitate such transaction, through electronic means or otherwise by a parent or any individual or entity with custody of a child who intends to avoid or divest himself of permanent parental responsibility by placing the child in the physical custody of a nonrelative, without court approval, unless Subsection B of this Section applies. Actions include but are not limited to transferring, recruiting, harboring, transporting, providing, soliciting, or obtaining a child for such transaction.

(2) The selling, transferring, or arranging for the sale or transfer of a minor child to another person or entity for money or any thing of value or to receive such minor child for such payments or thing of value.

(3) Assisting, aiding, abetting, or conspiring in the commission of any act described in Paragraphs (1) and (2) of this Subsection by any person or entity, regardless of whether money or any thing of value has been promised to or received by the person.

B. Re-homing does not include:

(1) Placement of a child with a relative, stepparent, licensed adoption agency, licensed attorney, or the Department of Children and Family Services.

(2) Placement of a child by a licensed attorney, licensed adoption agency, or the Department of Children and Family Services.

(3) Temporary placement of a child by parents or custodians for designated short-term periods with a specified intent and time period for return of the child, due to a vacation or a school-sponsored function or activity, or the incarceration, military service, medical treatment, or incapacity of a parent.

(4) Placement of a child in another state in accordance with the requirements of the Interstate Compact on the Placement of Children.

(5) Relinquishment of a child pursuant to the safe haven provisions of law.

C. Whoever commits the crime of re-homing of a child shall be fined not more than five thousand dollars and shall be imprisoned at hard labor for not more than five years.

D. It shall not be a defense to prosecution for a violation of this Section that the person being re-homed is actually a law enforcement officer or peace officer acting within the official scope of his duties.

E. The provisions of Chapter 1 of Title V of the Louisiana Children's Code regarding the multidisciplinary team approach applicable to children who have been abused or neglected, to the extent practical, shall apply to the children who are victims of the provisions of this Section.

Acts 2014, No. 721, §2.



RS 14:47 - Defamation

SUBPART E. DEFAMATION

§47. Defamation

Defamation is the malicious publication or expression in any manner, to anyone other than the party defamed, of anything which tends:

(1) To expose any person to hatred, contempt, or ridicule, or to deprive him of the benefit of public confidence or social intercourse; or

(2) To expose the memory of one deceased to hatred, contempt, or ridicule; or

(3) To injure any person, corporation, or association of persons in his or their business or occupation.

Whoever commits the crime of defamation shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1.



RS 14:48 - Presumption of malice

§48. Presumption of malice

Where a non-privileged defamatory publication or expression is false it is presumed to be malicious unless a justifiable motive for making it is shown.

Where such a publication or expression is true, actual malice must be proved in order to convict the offender.



RS 14:49 - Qualified privilege

§49. Qualified privilege

A qualified privilege exists and actual malice must be proved, regardless of whether the publication is true or false, in the following situations:

(1) Where the publication or expression is a fair and true report of any judicial, legislative, or other public or official proceeding, or of any statement, speech, argument, or debate in the course of the same.

(2) Where the publication or expression is a comment made in the reasonable belief of its truth, upon,

(a) The conduct of a person in respect to public affairs; or

(b) A thing which the proprietor thereof offers or explains to the public.

(3) Where the publication or expression is made to a person interested in the communication, by one who is also interested or who stands in such a relation to the former as to afford a reasonable ground for supposing his motive innocent.

(4) Where the publication or expression is made by an attorney or party in a judicial proceeding.



RS 14:50 - Absolute privilege

§50. Absolute privilege

There shall be no prosecution for defamation in the following situations:

(1) When a statement is made by a legislator or judge in the course of his official duties.

(2) When a statement is made by a witness in a judicial proceeding, or in any other legal proceeding where testimony may be required by law, and such statement is reasonably believed by the witness to be relevant to the matter in controversy.

(3) Against the owner, licensee or operator of a visual or sound broadcasting station or network of stations or the agents or employees thereof, when a statement is made or uttered over such station or network of stations by one other than such owner, licensee, operator, agents or employees.

Amended by Acts 1950, No. 469, §1.



RS 14:50.1 - Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.

§50.1. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:50.2 - Perpetration or attempted perpetration of certain crimes of violence against a victim sixty-five years of age or older

§50.2. Perpetration or attempted perpetration of certain crimes of violence against a victim sixty-five years of age or older

The court in its discretion may sentence, in addition to any other penalty provided by law, any person who is convicted of a crime of violence or of an attempt to commit any of the crimes as defined in R.S. 14:2(B) with the exception of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), aggravated assault (R.S. 14:37), aggravated rape (R.S. 14:42) and aggravated kidnapping (R.S. 14:44), to an additional three years' imprisonment when the victim of such crime is sixty-five years of age or older at the time the crime is committed.

Acts 2001, No. 648, §1.



RS 14:51 - Aggravated arson

PART III. OFFENSES AGAINST PROPERTY

SUBPART A. BY VIOLENCE TO BUILDINGS

AND OTHER PROPERTY

1. ARSON AND USE OF EXPLOSIVES

§51. Aggravated arson

A. Aggravated arson is the intentional damaging by any explosive substance or the setting fire to any structure, watercraft, or movable whereby it is foreseeable that human life might be endangered.

B. Whoever commits the crime of aggravated arson shall be imprisoned at hard labor for not less than six nor more than twenty years, and shall be fined not more than twenty-five thousand dollars. Two years of such imprisonment at hard labor shall be without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1964, No. 117, §1; Acts 1977, No. 53, §1; Acts 1981, No. 297, §1; Acts 2014, No. 791, §7.



RS 14:51.1 - Injury by arson

§51.1. Injury by arson

A. Injury by arson is the intentional damaging by any explosive substance or the setting fire to any structure, watercraft, or other movable belonging to another if either of the following occurs:

(1) Any person suffers great bodily harm, permanent disability, or disfigurement as a result of the fire or explosion.

(2) A firefighter, law enforcement officer or first responder who is present at the scene and acting in the line of duty is injured as a result of the fire or explosion.

B. Whoever commits the crime of injury by arson shall be imprisoned at hard labor for not less than six nor more than twenty years, and shall be fined not more than twenty-five thousand dollars. Two years of such imprisonment at hard labor shall be without benefit of parole, probation, or suspension of sentence.

Acts 2010, No. 972, §1.



RS 14:52 - Simple arson

§52. Simple arson

A. Simple arson is either of the following:

(1) The intentional damaging by any explosive substance or the setting fire to any property of another, without the consent of the owner and except as provided in R.S. 14:51.

(2) The starting of a fire or causing an explosion while the offender is engaged in the perpetration or attempted perpetration of another felony offense even though the offender does not have the intent to start a fire or cause an explosion.

B. Whoever commits the crime of simple arson, where the damage done amounts to five hundred dollars or more, shall be fined not more than fifteen thousand dollars and imprisoned at hard labor for not less than two years nor more than fifteen years.

C. Where the damage is less than five hundred dollars, the offender shall be fined not more than twenty-five hundred dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 1985, No. 300, §1; Acts 2010, No. 818, §1.



RS 14:52.1 - Simple arson of a religious building

§52.1. Simple arson of a religious building

A. Simple arson of a religious building is the intentional damaging, by any explosive substance or by setting fire, of any church, synagogue, mosque, or other building, structure, or place primarily used for religious worship or other religious purpose.

B. Whoever commits the crime of simple arson of a religious building shall be fined not more than fifteen thousand dollars and imprisoned at hard labor for not less than two nor more than fifteen years. At least two years of the sentence of imprisonment shall be imposed without benefit of parole, probation, or suspension of sentence.

Acts 1997, No. 404, §1; Acts 1997, No. 1362, §1.



RS 14:53 - Arson with intent to defraud

§53. Arson with intent to defraud

A. Arson with intent to defraud is the setting fire to, or damaging by any explosive substance, any property, with intent to defraud.

B. Whoever commits the crime of arson with intent to defraud shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Amended by Acts 1980, No. 708, §1; Acts 2014, No. 791, §7.



RS 14:54 - Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.

§54. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:54.1 - Communicating of false information of planned arson

§54.1. Communicating of false information of planned arson

A. Communicating of false information of arson or attempted arson is the intentional impartation or conveyance, or causing the impartation or conveyance by the use of the mail, telephone, telegraph, word of mouth, or other means of communication, of any threat or false information knowing the same to be false, including bomb threats or threats involving fake explosive devices, concerning an attempt or alleged attempt being made, or to be made, to commit either aggravated or simple arson.

B. Whoever commits the crime of communicating of false information of arson or attempted arson shall be imprisoned at hard labor for not more than twenty years.

Added by Acts 1970, No. 184, §1; Acts 1990, No. 321, §1.



RS 14:54.2 - Manufacture and possession of delayed action incendiary devices; penalty

§54.2. Manufacture and possession of delayed action incendiary devices; penalty

A. It shall be unlawful for any person without proper license as required by R.S. 40:1472.1 et seq. to knowingly and intentionally possess or have under his control any instrument, device, chemical, or explosive substance which is arranged, manufactured, mixed, or so made up as to be a device or substance which, when exposed to heat, humidity, air, or foreign elements, will after prolongation of time burst into flame, ignite, cause to be ignited, or explode.

B. This Section shall not apply to fireworks possessed within the meaning and contemplation of R.S. 51:650 et seq.

C. Whoever violates this Section shall be fined not more than ten thousand dollars or be imprisoned at hard labor for not more than twenty years, or both.

Added by Acts 1970, No. 659, §1. Amended by Acts 1974, No. 374, §1; Acts 1979, No. 654, §1; Acts 2014, No. 791, §7.



RS 14:54.3 - Manufacture and possession of a bomb

§54.3. Manufacture and possession of a bomb

A. It shall be unlawful for any person without proper license as required by R.S. 40:1472.1 et seq., knowingly and intentionally to manufacture, possess, or have under his control any bomb.

B. A "bomb", for the purposes of this Section, is defined as an explosive compound or mixture with a detonator or initiator, or both, but does not include small arms ammunition. The term "bomb", as used herein, shall also include any of the materials listed in Subsection C present in an unassembled state but which could, when assembled, be ignited in the same manner as described in Subsection C, when possessed with intent to manufacture or assemble a bomb.

C. As used herein the term "explosive" means gunpowders, powders used for blasting, all forms of high explosives, blasting materials, fuses (other than electric circuit breakers), detonators, and other detonating agents, smokeless powders, and any chemical compounds, mechanical mixture, or device that contains any oxidizing and combustible units, or other ingredients, in such proportions, quantities, or packing that ignition by fire, by friction, by concussion, by percussion, or by detonation of the compound, mixture, or device or any part thereof may cause an explosion.

D. This Section shall not apply to fireworks possessed within the meaning and contemplation of R.S. 51:650 et seq.

E. Whoever violates this Section shall be fined not more than ten thousand dollars or be imprisoned at hard labor for not more than twenty years, or both.

Added by Acts 1974, No. 375, §1. Amended by Acts 1979, No. 654, §1; Acts 1988, No. 369, §1; Acts 2013, No. 59, §1, eff. May 30, 2013.



RS 14:54.4 - Forfeitures

§54.4. Forfeitures

A. The following contraband shall be subject to seizure and forfeiture and no property right shall exist therein:

(1) Any instrument, device, chemical or explosive substance which is arranged, manufactured, mixed or so made up as to be a device or substance which, when exposed to heat, humidity, air or foreign elements will after prolongation of time burst into flame, ignite, cause to be ignited or explode, or raw materials used or intended to be used in the manufacture of such instrument, device, chemical or explosive substance;

(2) Any bomb as proscribed and defined in R.S. 14:54.3;

(3) All property which is used, or intended for use as a container for property described in Paragraphs (1) and (2) of this Subsection;

(4) All conveyances including aircraft, vehicles, or vessels, which are used or intended for use, to transport, or in any manner to facilitate the transportation, possession, production, manufacture, dispensation or concealment of property described in Paragraphs (1) and (2) of this Subsection, except that:

(a) No conveyance used by any person as a common carrier in transaction of business as a common carrier shall be seized or forfeited under the provisions of this Section unless it shall appear that the owner or other person in charge of such conveyance was knowingly and intentionally a consenting party or privy to a violation of R.S. 14:54.2 and 54.3; and

(b) No vessel, vehicle or aircraft shall be seized or forfeited under the provisions of this Section by reason of any act or omission established by the owner thereof to have been committed or omitted, without the owner's knowledge, consent, or permission by any person other than such owner while such vessel, vehicle or aircraft was in the possession of such person.

B. Any property subject to forfeiture under this Section may be seized under process issued by any court of record having jurisdiction over the property except that seizure without such process may be made when:

(1) The seizure is incident to an arrest with probable cause or a search under a valid search warrant or with probable cause or an inspection under valid administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding under this Section.

C. After seizure, all conveyances taken or detained under this Section shall be immediately returned to the owner when the charges of violating R.S. 14:54.2 and 54.3 in which the conveyance was involved are dismissed by the district attorney or dismissed by the district court, on the basis of a preliminary hearing or other preliminary proceedings, or when the accused is acquitted following a trial in the district court of the parish in which the violation is alleged to have occurred. Vehicles seized under this Section shall be forfeited upon:

(1) A showing by the district attorney of a conviction for a violation under which seizure is authorized by this Section; and

(2) A showing by the district attorney that the seizure was made incident to an arrest with probable cause or a search under a valid search warrant or with probable cause or an inspection under a valid administrative inspection warrant; and

(3) A showing by the district attorney that the owner of the conveyance was knowingly and intentionally a consent party or privy to a violation of R.S. 14:54.2 or R.S. 14:54.3.

D. Property taken or detained under this Section shall not be repleviable, but shall be deemed to be in the custody of the law enforcement agency making the seizure subject only to the orders and decrees of the court of record having jurisdiction thereof. Whenever property is seized under the provisions of this Section, the law enforcement officer or employee making the seizure shall:

(1) Place the property under seal;

(2) Remove the property to a place designated by the valid warrant under which such property was seized; or

(3) Request that the Department of Public Safety take custody of the property and remove it to an appropriate location for disposition in accordance with law.

E. Whenever property is forfeited under this Section, the law enforcement agency making the seizure may:

(1) Retain the property for official use except the conveyances described in R.S. 14:54.4(A)(4); or

(2) Sell any forfeited property, which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be used for payment of all costs of the proceedings for forfeiture and sale including expenses of seizure, maintenance of custody, advertising, and court costs; or

(3) Request that the Department of Public Safety take custody of the property and remove it for disposition in accordance with law.

F. Any law enforcement agency is empowered to authorize, or designate officers, agents, or other persons to carry out the seizure provisions of this Section.

G. The district attorney within whose jurisdiction the vessel, vehicle, or aircraft or other property has been seized because of its use, attempted use in violation of R.S. 14:54.2 or R.S. 14:54.3, shall proceed against the vessel, vehicle, or aircraft or other property as provided in Subsection C in the district court having jurisdiction over the offense and have it forfeited to the use of or the sale by the law enforcement agency making the seizure.

H. Where it appears by affidavit that the residence of the owner of the vessel, vehicle, aircraft or other property is out of state or is unknown to the district attorney, the court shall appoint an attorney at law to represent the absent owner, against whom the rule shall be tried contradictorily within ten days after its filing. This affidavit may be made by the district attorney or one of his assistants. The attorney so appointed may waive service and citation of the petition or rule but shall not waive time nor any legal defenses.

I. Whenever the head of the law enforcement agency effecting the forfeiture deems it necessary or expedient to sell the property forfeited, rather than retain it for the use of the law enforcement agency, he shall cause an advertisement to be inserted in the official journal of the parish where the seizure was made, and after ten days, shall dispose of said property at public auction to the highest bidder, for cash and without appraisal.

J. The proceeds of all funds collected from any such sale, except as provided in R.S. 14:54.4(E)(2), shall be paid into the state treasury.

K. The rights of any mortgage or lien holder or holder of a vendor's privilege on the property seized shall not be affected by the seizure.

Added by Acts 1979, No. 494, §1.



RS 14:54.5 - Fake explosive device

§54.5. Fake explosive device

A. It shall be unlawful for any person to manufacture, possess, have under his control, buy, sell, mail, send to another person, or transport a fake explosive device, if the offender knowingly and intentionally:

(1) Influences the official conduct or action of an official or any personnel of a public safety agency; or

(2) Threatens to use the fake explosive device while committing or attempting to commit any felony.

B. For purposes of this Section the following words shall have the following meanings:

(1) A "fake explosive device" means any device or object that by its design, construction, content, or characteristics appears to be or to contain an explosive, an explosive compound or mixture with a detonator or initiator, or both, but is, in fact, an inoperative facsimile or imitation of such a destructive device, bomb, or explosive as defined in R.S. 14:54.3.

(2) A "public safety agency" means the Department of Public Safety and Corrections, a fire department, an emergency medical or rescue service, a law enforcement agency, or a volunteer agency organized to deal with emergencies.

C. Whoever violates the provisions of this Section shall be imprisoned at hard labor for not more than five years and shall be fined an amount equal to the costs of any law enforcement investigation or emergency response which results from the commission of the offense.

D. Provisions of this Section shall not apply to authorized military, police, and fire operations and training exercises.

Acts 1991, No. 832, §1, eff. July 23, 1991.



RS 14:54.6 - Communicating of false information of planned bombing on school property, at a school-sponsored function, or in a firearm-free zone

§54.6. Communicating of false information of planned bombing on school property, at a school-sponsored function, or in a firearm-free zone

A. The communicating of false information of a bombing threat on school property, at a school-sponsored function, or in a firearm-free zone whether or not such threat involves fake explosive devices is the intentional impartation or conveyance, or causing the impartation or conveyance by the use of the mail, telephone, telegraph, word of mouth, or other means of communication, of any such threat or false information knowing the same to be false.

B. Whoever commits the crime of communicating of false information of a planned bombing1 on school property, at a school-sponsored function, or in a firearm-free zone as defined in R. S. 14:95.6(A) shall be imprisoned with or without hard labor for not more than twenty years. Upon commitment to the Department of Public Safety and Corrections after conviction for a crime committed on school property, at a school sponsored function or in a firearm-free zone, the department shall have the offender evaluated through appropriate examinations or tests conducted under the supervision of the department. Such evaluation shall be made within thirty days of the order of commitment.

C. For purposes of this Section, "at a school-sponsored function" means the specific designated area of the function, including but not limited to athletic competitions, dances, parties, or any extracurricular activity.

Acts 1999, No. 1236, §1.

1As appears in enrolled bill.



RS 14:55 - Aggravated criminal damage to property

2. CRIMINAL DAMAGE TO PROPERTY

§55. Aggravated criminal damage to property

A. Aggravated criminal damage to property is the intentional damaging of any structure, watercraft, or movable, wherein it is foreseeable that human life might be endangered, by any means other than fire or explosion.

B. Whoever commits the crime of aggravated criminal damage to property shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not less than one nor more than fifteen years, or both.

Amended by Acts 1980, No. 708, §1; Acts 2014, No. 791, §7.



RS 14:56 - Simple criminal damage to property

§56. Simple criminal damage to property

A.(1) Simple criminal damage to property is the intentional damaging of any property of another, without the consent of the owner, and except as provided in R.S. 14:55, by any means other than fire or explosion.

(2) The provisions of this Section shall include the intentional damaging of a dwelling, house, apartment, or other structure used in whole or in part as a home, residence, or place of abode by a person who leased or rented the property.

B.(1) Whoever commits the crime of simple criminal damage to property where the damage is less than five hundred dollars shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(2) Where the damage amounts to five hundred dollars but less than fifty thousand dollars, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

(3) Where the damage amounts to fifty thousand dollars or more, the offender shall be fined not more than ten thousand dollars or imprisoned with or without hard labor for not less than one nor more than ten years, or both.

(4) In addition to the foregoing penalties, a person convicted under the provisions of this Section may be ordered to make full restitution to the owner of the property. If a person ordered to make restitution is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's ability to pay.

Amended by Acts 1981, No. 160, §1; Acts 2006, No. 84, §1; Acts 2008, No. 97, §1.



RS 14:56.1 - Criminal damage to coin-operated devices

§56.1. Criminal damage to coin-operated devices

A. Criminal damage to a coin-operated device is the intentional damaging of any coin-operated device belonging to another.

B. "Coin-operated device" means any parking meter, pay telephone, vending machine, money-changing machine, or any other coin activated device designed to accept money for a privilege, service, or product.

C. For purposes of this Section, the value of damages shall be determined by the actual cost of repair, or replacement if necessary.

D.(1) Whoever commits the crime of criminal damage to a coin-operated device, when the damage done amounts to one hundred dollars or more, shall be fined not more than two thousand dollars or imprisoned for not more than two years, or both.

(2) Whoever commits the crime of criminal damage to a coin-operated device, when the damage amounts to a value of less than one hundred dollars shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1980, No. 709, §1; Acts 2014, No. 791, §7.



RS 14:56.2 - Criminal damage of a pipeline facility

§56.2. Criminal damage of a pipeline facility

A. Criminal damage of a pipeline facility is the intentional damaging of a pipeline facility as defined in this Section.

B. For purposes of this Section, a pipeline facility shall include:

(1) Any pipeline, including but not limited to flow lines, transmission, distribution, or gathering lines regardless of size or length, which transmits or transports oil, gas, petrochemicals, minerals, or water in a solid, liquid, or gaseous state, and

(2) Any pipeline, flow line, transmission, distribution, or gathering line which meets the requirements of Paragraph (1) preceding and which is under construction or repair.

C. Whoever commits the crime of criminal damage of a pipeline facility may be imprisoned for not more than five years or fined not more than ten thousand dollars, or both.

D. Whoever commits the crime of criminal damage of a pipeline facility wherein it is foreseeable that human life might be threatened as a result of such conduct shall be imprisoned at hard labor for not less than two years nor more than ten years and shall be fined not more than ten thousand dollars.

Acts 1988, No. 3, §1, eff. May 20, 1988; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:56.3 - Criminal damage to genetically engineered crops, genetically engineered crop facilities, or genetically engineered crop information

§56.3. Criminal damage to genetically engineered crops, genetically engineered crop facilities, or genetically engineered crop information

A. As used in this Section, the following words and phrases shall have the following meanings ascribed to them:

(1) "Crop" means any product which is grown for food or fiber, and includes food intended for human consumption, food intended for animal consumption, fiber intended for any purpose, and any other agricultural, silvicultural, or aquacultural crop.

(2) "Crop facility" means any greenhouse, enclosure, building, or other structure which is used in the production of crops.

(3) "Crop information" means any information about crops and includes records, documents, education materials, or other information concerning research on crops, testing of crops, and production of crops, whether the information is in handwritten, typewritten, printed, or in electronic form.

(4) "Genetically engineered crop" means any crop which has been altered genetically through selective breeding, interbreeding, crossbreeding, exposure to radiation, exposure to chemicals, introduction of genetic material, or by any other means or process.

B. Criminal damage to genetically engineered crops is the intentional damaging, by any means, of any genetically engineered crops which are owned by another person, without the consent of the owner.

C. Criminal damage to genetically engineered crop facilities is the intentional damaging, by any means of any facility used in the production, or storage, or analysis of any genetically engineered crops which are owned by another person, without the consent of the owner.

D. Criminal damage to genetically engineered crop information is the intentional damaging, by any means of any information concerning the production or analysis of any genetically engineered crops which are owned by another person, without the consent of the owner.

E. Whoever commits the crime of criminal damage to genetically engineered crops, or the crime of criminal damage to genetically engineered crop facilities, or the crime of criminal damage to genetically engineered crop information shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both. In addition, the court may order a convicted defendant to pay restitution to the victim.

Acts 2001, No. 1081, §1.



RS 14:56.4 - Criminal damage to property by defacing with graffiti

§56.4. Criminal damage to property by defacing with graffiti

A. It shall be unlawful for any person to intentionally deface with graffiti immovable or movable property, whether publicly or privately owned, without the consent of the owner.

B. As used in this Section, the following terms mean:

(1) "Deface" or "defacing" is the damaging of immovable or movable property by means of painting, marking, scratching, drawing, or etching with graffiti.

(2) "Graffiti" includes but is not limited to any sign, inscription, design, drawing, diagram, etching, sketch, symbol, lettering, name, or marking placed upon immovable or movable property in such a manner and in such a location as to deface the property and be visible to the general public.

C. Whoever commits the crime of criminal damage to property by defacing with graffiti, where the damage is less than five hundred dollars, shall be fined not more than five hundred dollars or imprisoned for not more than six months in the parish jail, or both.

D. Where the damage is more than five hundred dollars but less than fifty thousand dollars, the offender shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

E. Where the damage amounts to fifty thousand dollars or more, the offender shall be fined not more than ten thousand dollars or imprisoned with or without hard labor for not less than one nor more than ten years, or both.

F.(1) The court, in addition to any punishment imposed under the provisions of this Section, may order the offender to clean up, repair, or replace any property damaged by the act or to pay restitution to the owner of the damaged property.

(2) The court may also order the offender to perform the following hours of community service:

(a) For a first conviction, not to exceed thirty-two hours over a period not to exceed one hundred eighty days.

(b) For a second or subsequent conviction, sixty-four hours over a period not to exceed one hundred eighty days.

G. If a minor is personally unable to pay a fine levied for acts prohibited by this Section or make restitution as may be ordered by the court, the parent or guardian of the minor shall be liable for payment of the fine or restitution. A court may waive payment of the fine or restitution, or any part thereof, by the parent or guardian of the minor upon a finding of good cause.

Acts 2008, No. 8, §1.



RS 14:56.5 - Criminal damage to historic buildings or landmarks by defacing with graffiti

§56.5. Criminal damage to historic buildings or landmarks by defacing with graffiti

A. It shall be unlawful for any person to intentionally deface with graffiti any historic building or landmark, whether publicly or privately owned, without the consent of the owner.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Deface" or "defacing" is the damaging of any historic building or landmark by means of painting, marking, scratching, drawing, or etching with graffiti.

(2) "Graffiti" includes but is not limited to any sign, inscription, design, drawing, diagram, etching, sketch, symbol, lettering, name, or marking placed upon any historic building or landmark in such a manner and in such a location as to deface the property and be visible to the general public.

(3) "Historic building or landmark" means any of the following:

(a) Any building or landmark specifically designated as historically significant by the state historic preservation office, historic preservation district commission, landmarks commission, the planning or zoning commission of a governing authority, or by official action of a local political subdivision.

(b) Any structure located within a National Register Historic District, a local historic district, a Main Street District, a cultural products district, or a downtown development district.

C.(1) Whoever commits the crime of criminal damage to historic buildings or landmarks by defacing with graffiti shall be fined up to one thousand dollars and may be imprisoned, with or without hard labor, for not more than two years.

(2) The court shall also order the offender to perform the following hours of community service as follows:

(a) For a first conviction, not to exceed thirty-two hours over a period not to exceed one hundred eighty days.

(b) For a second or subsequent conviction, sixty-four hours over a period not to exceed one hundred eighty days.

(3) The fine and community service imposed by the provisions of this Section shall not be suspended.

Acts 2010, No. 990, §1.



RS 14:57 - Damage to property with intent to defraud

§57. Damage to property with intent to defraud

A. Damage to property with intent to defraud is the damaging of any property, by means other than fire or explosion, with intent to defraud.

B. Whoever commits the crime of damage to property with intent to defraud shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than four years, or both.

Amended by Acts 1980, No. 708, §1; Acts 2014, No. 791, §1.



RS 14:58 - Contaminating water supplies

§58. Contaminating water supplies

A. Contaminating water supplies is the intentional performance of any act tending to contaminate any private or public water supply.

B.(1) Whoever commits the crime of contaminating water supplies, when the act foreseeably endangers the life or health of human beings, shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than twenty years, or both.

(2) Whoever commits the crime of contaminating water supplies, when the act does not foreseeably endanger the life or health of human beings, shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:59 - Criminal mischief

§59. Criminal mischief

A. Criminal mischief is the intentional performance of any of the following acts:

(1) Tampering with any property of another, without the consent of the owner, with the intent to interfere with the free enjoyment of any rights of anyone thereto, or with the intent to deprive anyone entitled thereto of the full use of the property.

(2) Giving of any false alarm of fire or notice which would reasonably result in emergency response.

(3) Driving of any tack, nail, spike or metal over one and one-half inch in length into any tree located on lands belonging to another, without the consent of the owner, or without the later removal of the object from the tree.

(4) The felling, topping, or pruning of trees or shrubs within the right-of-way of a state highway, without prior written approval of the chief engineer of the Department of Transportation and Development or his designated representative, provided prior written approval is not required for agents or employees of public utility companies in situations of emergency where the person or property of others is endangered.

(5) Giving of any false report or complaint to a sheriff, or his deputies, or to any officer of the law relative to the commission of, or an attempt to commit, a crime.

(6) Throwing any stone or any other missile in any street, avenue, alley, road, highway, open space, public square, or enclosure, or throwing any stone, missile, or other object from any place into any street, avenue, road, highway, alley, open space, public square, enclosure, or at any train, railway car, or locomotive.

(7) Taking temporary possession of any part or parts of a place of business, or remaining in a place of business after the person in charge of such business or portion of such business has directed such person to leave the premises and to desist from the temporary possession of any part or parts of such business.

(8) The communication to any person for the purpose of disrupting any public utility water service, when the communication causes any officer, employee, or agent of the service reasonably to be placed in sustained fear for his or another person's safety, or causes the evacuation of a water service building, or causes any discontinuance of any water services.

(9) The discharging of any firearm at a train, locomotive, or railway car.

(10) Repealed by Acts 2008, No. 8, §2.

B. Whoever commits the crime of criminal mischief shall be fined not more than five hundred dollars, or be imprisoned for not more than six months in the parish jail, or both.

Amended by Acts 1956, No. 232, §1; Acts 1958, No. 174, §1; Acts 1960, No. 77, §1; Acts 1963, No. 97, §1; Acts 1968, No. 647, §1; Acts 1977, No. 126, §1; Acts 1983, No. 428, §1; Acts 1986, No. 164, §1; Acts 1994, 3rd Ex. Sess., No. 118, §1; Acts 1995, No. 882, §1; Acts 2006, No. 11, §1; Acts 2008, No. 8, §2.



RS 14:60 - Aggravated burglary

3. BURGLARY

§60. Aggravated burglary

A. Aggravated burglary is the unauthorized entering of any inhabited dwelling, or of any structure, water craft, or movable where a person is present, with the intent to commit a felony or any theft therein, under any of the following circumstances:

(1) If the offender is armed with a dangerous weapon.

(2) If, after entering, the offender arms himself with a dangerous weapon.

(3) If the offender commits a battery upon any person while in such place, or in entering or leaving such place.

B. Whoever commits the crime of aggravated burglary shall be imprisoned at hard labor for not less than one nor more than thirty years.

Acts 2014, No. 791, §7.



RS 14:61 - Unauthorized entry of a critical infrastructure

§61. Unauthorized entry of a critical infrastructure

A. Unauthorized entry of a critical infrastructure is the intentional entry by a person without authority into any structure or onto any premises, belonging to another, that constitutes in whole or in part a critical infrastructure that is completely enclosed by any type of physical barrier, including but not limited to: (1) chemical manufacturing facilities; (2) refineries; (3) electrical power generating facilities; (4) water intake structures and water treatment facilities; (5) natural gas transmission compressor stations; (6) LNG terminals and storage facilities; and (7) transportation facilities, such as ports, railroad switching yards, and trucking terminals.

B. Whoever commits the crime of unauthorized entry of a critical infrastructure shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than six years, or both.

C. Nothing in this Section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including but not limited to any labor dispute between any employer and its employee.

Acts 2004, No. 157, §1, eff. June 10, 2004.



RS 14:62 - Simple burglary

§62. Simple burglary

A. Simple burglary is the unauthorized entering of any dwelling, vehicle, watercraft, or other structure, movable or immovable, or any cemetery, with the intent to commit a felony or any theft therein, other than as set forth in R.S. 14:60.

B. Whoever commits the crime of simple burglary shall be fined not more than two thousand dollars, imprisoned with or without hard labor for not more than twelve years, or both.

Amended by Acts 1972, No. 649, §1; Acts 1977, No. 133, §1; Acts 1980, No. 708, §1; Acts 2001, No. 241, §1.



RS 14:62.1 - Simple burglary of a pharmacy

§62.1. Simple burglary of a pharmacy

A. Simple burglary of a pharmacy is the unauthorized entry of any building, warehouse, physician's office, hospital, pharmaceutical house, or other structure used in whole or in part for the sale, storage and/or dispensing of controlled dangerous substances, as defined in R.S. 40:961(7), with the intent to commit the theft of any drug which is defined as a controlled dangerous substance in R.S. 40:961(7) other than set forth in R.S. 14:60.

B. Whoever commits the crime of burglary of a pharmacy shall be imprisoned at hard labor for not less than one nor more than ten years. At least one year of the sentence shall be imposed without benefit of parole, probation, or suspension of sentence.

C. On a second or subsequent conviction, the offender shall be imprisoned at hard labor for not less than two nor more than twelve years. At least two years of the sentence shall be imposed without benefit of parole, probation, or suspension of sentence.

Added by Acts 1974, No. 535, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2006, No. 177, §1.



RS 14:62.2 - Simple burglary of an inhabited dwelling

§62.2. Simple burglary of an inhabited dwelling

A. Simple burglary of an inhabited home is the unauthorized entry of any inhabited dwelling, house, apartment, or other structure used in whole or in part as a home or place of abode by a person or persons with the intent to commit a felony or any theft therein, other than as set forth in R.S. 14:60.

B. Whoever commits the crime of simple burglary of an inhabited dwelling shall be imprisoned at hard labor for not less than one year, without benefit of parole, probation or suspension of sentence, nor more than twelve years.

Added by Acts 1978, No. 745, §1; Acts 2014, No. 791, §7.



RS 14:62.3 - Unauthorized entry of an inhabited dwelling

§62.3. Unauthorized entry of an inhabited dwelling

A. Unauthorized entry of an inhabited dwelling is the intentional entry by a person without authorization into any inhabited dwelling or other structure belonging to another and used in whole or in part as a home or place of abode by a person.

B. Whoever commits the crime of unauthorized entry of an inhabited dwelling shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than six years, or both.

Added by Acts 1983, No. 285, §1.



RS 14:62.4 - Unauthorized entry of a place of business

§62.4. Unauthorized entry of a place of business

A. Unauthorized entry of a place of business is the intentional entry by a person without authority into any structure or onto any premises, belonging to another, that is completely enclosed by any type of physical barrier that is at least six feet in height, or by a combination of any type of physical barrier that is at least six feet in height and a lake, river, bayou, or other body of water, and that is used in whole or in part as a place of business. Nothing in this Section shall prohibit the ability of a person to dock a boat, vessel, or other watercraft on the bank of a navigable waterway for a reasonable period of time under any of the following circumstances:

(1) The watercraft is experiencing a mechanical or operating problem.

(2) Any person aboard the watercraft is experiencing a medical emergency.

(3) Any other condition exists that prevents the watercraft from proceeding on the waterway.

B. Whoever commits the crime of unauthorized entry of a place of business shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than six years, or both.

Acts 1986, No. 635, §1; Acts 1999, No. 803, §1; Acts 2013, No. 51, §1, eff. May 29, 2013.



RS 14:62.5 - Looting

§62.5. Looting

A. Looting is the intentional entry by a person without authorization into any dwelling or other structure belonging to another and used in whole or in part as a home or place of abode by a person, or any structure belonging to another and used in whole or in part as a place of business, or any vehicle, watercraft, building, plant, establishment, or other structure, movable or immovable, in which normal security of property is not present by virtue of a hurricane, flood, fire, act of God, or force majeure of any kind, or by virtue of a riot, mob, or other human agency, and the obtaining or exerting control over or damaging or removing property of the owner.

B. Whoever commits the crime of looting shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than fifteen years, or both.

C. Whoever commits the crime of looting during the existence of a state of emergency, which has been declared pursuant to law by the governor or the chief executive officer of any parish, may be fined not less than five thousand dollars nor more than ten thousand dollars and shall be imprisoned at hard labor for not less than three years nor more than fifteen years without benefit of probation, parole, or suspension of sentence.

Acts 1993, No. 667, §1; Acts 2005, No. 208, §1; Acts 2006, No. 165, §1.



RS 14:62.6 - Simple burglary of a religious building

§62.6. Simple burglary of a religious building

A. Simple burglary of a religious building is the unauthorized entering of any church, synagogue, mosque, or other building, structure, or place primarily used for religious worship or other religious purpose with the intent to commit a felony or any theft therein, other than as set forth in R.S. 14:60.

B. Whoever commits the crime of simple burglary of a religious building shall be fined not more than two thousand dollars and imprisoned with or without hard labor for not less than two years nor more than twelve years. At least two years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

Acts 1997, No. 405, §1.



RS 14:62.7 - Unauthorized entry of a dwelling during an emergency or disaster

§62.7. Unauthorized entry of a dwelling during an emergency or disaster

A.(1) Unauthorized entry of a dwelling during an emergency or disaster is the intentional entry by a person without authorization into any dwelling or other structure belonging to another and used in whole or in part as a home or place of abode by a person when the dwelling or other structure is located in a parish where the governor has declared a disaster or emergency pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.).

(2) The provisions of this Section shall not apply to the following:

(a) Any law enforcement or rescue personnel providing rescue or emergency disaster services.

(b) Any person entering a dwelling for the purposes of survival or awaiting evacuation or rescue within seventy-two hours of the occurrence of the disaster or emergency which resulted in the declaration of disaster or emergency.

B. Whoever commits the crime of unauthorized entry of a dwelling during an emergency or disaster shall be fined not more than one thousand five hundred dollars or imprisoned with or without hard labor for not more than one year, or both.

Acts 2006, No. 199, §1.



RS 14:62.8 - Home invasion

§62.8. Home invasion

A. Home invasion is the unauthorized entering of any inhabited dwelling, or other structure belonging to another and used in whole or in part as a home or place of abode by a person, where a person is present, with the intent to use force or violence upon the person of another or to vandalize, deface, or damage the property of another.

B.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, whoever commits the crime of home invasion shall be fined not more than five thousand dollars and shall be imprisoned at hard labor for not more than twenty-five years.

(2) Whoever commits the crime of home invasion while armed with a dangerous weapon shall be fined not more than seven thousand dollars and shall be imprisoned at hard labor for not less than five years nor more than thirty years.

(3) Whoever commits the crime of home invasion when, at the time of the unauthorized entering, there is present in the dwelling or structure any person who is under the age of twelve years, is sixty-five years of age or older, or who has a developmental disability as defined in R.S. 28:451.2, shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than ten nor more than twenty-five years. At least ten years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2008, No. 6, §1; Acts 2010, No. 524, §1; Acts 2012, No. 370, §1; Acts 2014, No. 300, §1, eff. May 28, 2014.



RS 14:62.9 - Simple burglary of a law enforcement or emergency vehicle

§62.9. Simple burglary of a law enforcement or emergency vehicle

A. Simple burglary of a law enforcement or emergency vehicle is the unauthorized entering of any law enforcement or emergency vehicle with the intent to commit a felony or any theft therein.

B. For the purposes of this Section, "law enforcement or emergency vehicle" means a marked vehicle with fully visual and audible warning signals operated by a fire department, a state, parish, or municipal police department, a sheriff's office, or such ambulances and emergency medical response vehicles certified by the Department of Health and Hospitals that are operated by certified ambulance services, and emergency vehicles of municipal departments or public service corporations as are designated or authorized by the secretary of the Department of Transportation and Development, or by the chief of police of any incorporated municipality.

C. Whoever commits the crime of simple burglary of a law enforcement or emergency vehicle shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than twenty years, or both.

Acts 2010, No. 972, §1.



RS 14:63 - Criminal trespass

4. CRIMINAL TRESPASS

§63. Criminal trespass

A. No person shall enter any structure, watercraft, or movable owned by another without express, legal, or implied authorization.

B. No person shall enter upon immovable property owned by another without express, legal, or implied authorization.

C. No person shall remain in or upon property, movable or immovable, owned by another without express, legal, or implied authorization.

D. It shall be an affirmative defense to a prosecution for a violation of Subsection A, B, or C of this Section, that the accused had express, legal, or implied authority to be in the movable or on the immovable property.

E. The following persons may enter or remain upon the structure, watercraft, movable or immovable property, of another:

(1) A duly commissioned law enforcement officer in the performance of his duties.

(2) Any firefighter, whether or not a member of a volunteer or other fire department, and any employee or agent of the Louisiana Department of Agriculture and Forestry engaged in locating and suppressing a fire.

(3) Emergency medical personnel engaged in the rendering of medical assistance to an individual.

(4) Any federal, state or local government employee, public utility employee or agent engaged in suppressing or dealing with an emergency that presents an imminent danger to human safety or health or to the environment.

(5) Any federal, state or local government employee, public utility employee or agent in the performance of his duties when otherwise authorized by law to enter or remain on immovable or movable property.

(6) Any person authorized by a court of law to enter or remain on immovable property.

(7) Any person exercising the mere right of passage to an enclosed estate, as otherwise provided by law.

F. The following persons may enter or remain upon immovable property of another, unless specifically forbidden to do so by the owner or other person with authority, either orally or in writing:

(1) A professional land surveyor or his authorized personnel, engaged in the "Practice of Land Surveying", as defined in R.S. 37:682.

(2) A person, affiliate, employee, agent or contractor of any business which is regulated by the Louisiana Public Service Commission or by a local franchising authority or the Federal Communication Commission under the Cable Reregulation Act of 1992 or of a municipal or public utility, while acting in the course and scope of his employment or agency relating to the operation, repair, or maintenance of a facility, servitude or any property located on the immovable property which belongs to such a business.

(3) Any person making a delivery, soliciting, selling any product or service, conducting a survey or poll, a real estate licensee or other person who has a legitimate reason for making a delivery, conducting business or communicating with the owner, lessee, custodian or a resident of the immovable property, and who, immediately upon entry, seeks to make the delivery, to conduct business or to conduct the communication.

(4) An employee of the owner, lessee or custodian of the immovable property while performing his duties, functions and responsibilities in the course and scope of his employment.

(5) The owner of domestic livestock or his employees or agents while in the process of retrieving his domestic livestock that have escaped from an area fenced to retain such domestic livestock.

(6) The owner of a domestic animal while in the sole process of merely retrieving his domestic animal from immovable property and not having a firearm or other weapon on his person.

(7) Any candidate for political office or any person working on behalf of a candidate for a political office.

(8) The owner or occupant of a watercraft or vessel traveling in salt water engaged in any lawful purpose for the purpose of retrieval of his property or for obtaining assistance in an emergency situation.

G. The following penalties shall be imposed for a violation of this Section:

(1) For the first offense, the fine shall be not less than one hundred dollars and not more than five hundred dollars, or imprisonment for not more than thirty days, or both.

(2) For the second offense, the fine shall be not less than three hundred dollars and not more than seven hundred fifty dollars, or imprisonment for not more than ninety days, or both.

(3) For the third offense and all subsequent offenses, the fine shall be not less than five hundred dollars and not more than one thousand dollars, or imprisonment for not less than sixty days and not more than six months, or both, and forfeiture to the law enforcement authority of any property seized in connection with the violation.

(4) A person may be convicted of a second offense and any subsequent offenses regardless of whether any prior conviction involved the same structure, watercraft, movable or immovable property and regardless of the time sequence of the occurrence of the offenses.

(5) In addition to the foregoing penalties, and notwithstanding any other law to the contrary, a person convicted under this Section who has killed or otherwise misappropriated any wildlife, as defined by R.S. 56:8, in the course of commission of the offense shall forfeit the misappropriated wildlife to the law enforcement authority, and shall be ordered to pay the value of the misappropriated wildlife into the Conservation Fund of the Department of Wildlife and Fisheries in accordance with R.S. 56:40.1 et seq. The value of the wildlife that was misappropriated shall be determined by the guidelines adopted by the Wildlife and Fisheries Commission pursuant to R.S. 56:40.2.

H. The provisions of any other law notwithstanding, owners, lessees, and custodians of structures, watercraft, movable or immovable property shall not be answerable for damages sustained by any person who enters upon the structure, watercraft, movable or immovable property without express, legal or implied authorization, or who without legal authorization, remains upon the structure, watercraft, movable or immovable property after being forbidden by the owner, or other person with authority to do so; however, the owner, lessee or custodian of the property may be answerable for damages only upon a showing that the damages sustained were the result of the intentional acts or gross negligence of the owner, lessee or custodian.

I. A minor ten years old or younger shall not be arrested, detained or apprehended for the crime of trespass.

Amended by Acts 1960, No. 458, §1; Acts 1964, No. 497, §1; Acts 1981, No. 78, §1, eff. Jan. 1, 1982; Acts 1990, No. 870, §1, eff. Jan. 1, 1991; Acts 1991, No. 438, §1; Acts 1993, No. 887, §1; Acts 2003, No. 279, §3; Acts 2003, No. 802, §1; Acts 2012, No. 561, §1.



RS 14:63.1 - Repealed by Acts 2003, No. 802, §2.

§63.1. Repealed by Acts 2003, No. 802, §2.



RS 14:63.2 - Repealed by Acts 2003, No. 802, §2.

§63.2. Repealed by Acts 2003, No. 802, §2.



RS 14:63.3 - Entry on or remaining in places or on land after being forbidden

§63.3. Entry on or remaining in places or on land after being forbidden

A. No person shall without authority go into or upon or remain in or upon or attempt to go into or upon or remain in or upon any structure, watercraft, or any other movable, or immovable property, which belongs to another, including public buildings and structures, ferries, and bridges, or any part, portion, or area thereof, after having been forbidden to do so, either orally or in writing, including by means of any sign hereinafter described, by any owner, lessee, or custodian of the property or by any other authorized person. For the purposes of this Section, the above mentioned sign means a sign or signs posted on or in the structure, watercraft, or any other movable, or immovable property, including public buildings and structures, ferries and bridges, or part, portion or area thereof, at a place or places where such sign or signs may be reasonably expected to be seen.

B. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or imprisoned in the parish jail for not more than six months, or both.

Added by Acts 1960, No. 78, §1. Amended by Acts 1963, No. 91, §1; Acts 1968, No. 647, §1; Acts 1977, No. 445, §1; Acts 1978, No. 694, §1.



RS 14:63.4 - Aiding and abetting others to enter or remain on premises where forbidden

§63.4. Aiding and abetting others to enter or remain on premises where forbidden

A. No person shall incite, solicit, urge, encourage, exhort, instigate, or procure any other person to go into or upon or to remain in or upon any structure, watercraft, or any other movable which belongs to another, including public buildings and structures, ferries, and bridges, or any part, portion, or area thereof, knowing that such other person has been forbidden to go or remain there, either orally or in writing, including by means of any sign hereinafter described, by the owner, lessee, or custodian of the property or by any other authorized person.

For the purposes of this Section, the above mentioned sign means a sign or signs posted on or in the structure, watercraft or any other movable, including public buildings and structures, ferries and bridges, or part, portion or area thereof, at a place or places where such sign or signs may be reasonably expected to be seen.

B. Any law enforcement officer investigating a complaint that the provisions of this Section are being or have been violated or any such officer making any arrest for violation of the provisions of this Section, is hereby vested with authority to require any person involved in such investigation or arrest to identify himself to such officer. Upon demand of such officer, the person involved shall inform the officer of his true name and address.

C. Whoever violates the provisions of Sub-section A or Sub-section B above, shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or be imprisoned in the parish jail for not more than six months, or both.

Added by Acts 1960, No. 79, §1. Amended by Acts 1963, No. 99, §1; Acts 1968, No. 647, §1; Acts 1977, No. 445, §1.



RS 14:63.5 - Repealed by Acts 2003, No. 802, §2.

§63.5. Repealed by Acts 2003, No. 802, §2.



RS 14:63.6 - Repealed by Acts 2003, No. 802, §2.

§63.6. Repealed by Acts 2003, No. 802, §2.



RS 14:63.7 - Repealed by Acts 2003, No. 802, §2.

§63.7. Repealed by Acts 2003, No. 802, §2.



RS 14:63.8 - Repealed by Acts 2003, No. 802, §2.

§63.8. Repealed by Acts 2003, No. 802, §2.



RS 14:63.9 - Repealed by Acts 2003, No. 802, §2.

§63.9. Repealed by Acts 2003, No. 802, §2.



RS 14:63.10 - Repealed by Acts 2003, No. 802, §2.

§63.10. Repealed by Acts 2003, No. 802, §2.



RS 14:63.11 - Repealed by Acts 1981, No. 78, 3, eff. Jan. 1, 1982.

§63.11. Repealed by Acts 1981, No. 78, §3, eff. Jan. 1, 1982.



RS 14:63.12 - Repealed by Acts 2003, No. 802, §2.

§63.12. Repealed by Acts 2003, No. 802, §2.



RS 14:64 - Armed robbery

SUBPART B. BY MISAPPROPRIATION WITH VIOLENCE

TO THE PERSON

§64. Armed robbery

A. Armed robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another, by use of force or intimidation, while armed with a dangerous weapon.

B. Whoever commits the crime of armed robbery shall be imprisoned at hard labor for not less than ten years and for not more than ninety-nine years, without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1958, No. 380, §1; Acts 1962, No. 475, §1; Acts 1966, Ex. Sess., No. 5, §1; Acts 1983, No. 70, §1; Acts 1999, No. 932, §1, eff. July 9, 1999.



RS 14:64.1 - First degree robbery

§64.1. First degree robbery

A. First degree robbery is the taking of anything of value belonging to another from the person of another, or that is in the immediate control of another, by use of force or intimidation, when the offender leads the victim to reasonably believe he is armed with a dangerous weapon.

B. Whoever commits the crime of first degree robbery shall be imprisoned at hard labor for not less than three years and for not more than forty years, without benefit of parole, probation or suspension of imposition or execution of sentence.

Added by Acts 1983, No. 533, §1.



RS 14:64.2 - Carjacking

§64.2. Carjacking

A. Carjacking is the intentional taking of a motor vehicle, as defined in R.S. 32:1(40), belonging to another person, in the presence of that person, or in the presence of a passenger, or any other person in lawful possession of the motor vehicle, by the use of force or intimidation.

B. Whoever commits the crime of carjacking shall be imprisoned at hard labor for not less than two years and for not more than twenty years, without benefit of parole, probation, or suspension of sentence.

Acts 1993, No. 488, §1.



RS 14:64.3 - Armed robbery; attempted armed robbery; use of firearm; additional penalty

§64.3. Armed robbery; attempted armed robbery; use of firearm; additional penalty

A. When the dangerous weapon used in the commission of the crime of armed robbery is a firearm, the offender shall be imprisoned at hard labor for an additional period of five years without benefit of parole, probation, or suspension of sentence. The additional penalty imposed pursuant to this Subsection shall be served consecutively to the sentence imposed under the provisions of R.S. 14:64.

B. When the dangerous weapon used in the commission of the crime of attempted armed robbery is a firearm, the offender shall be imprisoned at hard labor for an additional period of five years without benefit of parole, probation, or suspension of sentence. The additional penalty imposed pursuant to this Subsection shall be served consecutively to the sentence imposed under the provisions of R.S. 14:27 and 64.

Acts 1999, No. 932, §1, eff. July 9, 1999; Acts 2003, No. 679, §1; Acts 2006, No. 208, §1.



RS 14:64.4 - Second degree robbery

§64.4. Second degree robbery

A.(1) Second degree robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another when the offender intentionally inflicts serious bodily injury.

(2) For purposes of this Section, "serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

B. Whoever commits the crime of second degree robbery shall be imprisoned at hard labor for not less than three years and for not more than forty years.

Acts 2001, No. 347, §1; Acts 2004, No. 651, §1.



RS 14:65 - Simple robbery

§65. Simple robbery

A. Simple robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another, by use of force or intimidation, but not armed with a dangerous weapon.

B. Whoever commits the crime of simple robbery shall be fined not more than three thousand dollars, imprisoned with or without hard labor for not more than seven years, or both.

Acts 1983, No. 70, §1.



RS 14:65.1 - Purse snatching

§65.1. Purse snatching

A. Purse snatching is the theft of anything of value contained within a purse or wallet at the time of the theft, from the person of another or which is in the immediate control of another, by use of force, intimidation, or by snatching, but not armed with a dangerous weapon.

B. Whoever commits the crime of purse snatching shall be imprisoned, with or without hard labor, for not less than two years and for not more than twenty years.

Added by Acts 1979, No. 645, §1.



RS 14:66 - Extortion

§66. Extortion

A. Extortion is the communication of threats to another with the intention thereby to obtain anything of value or any acquittance, advantage, or immunity of any description. Any one of the following kinds of threats shall be sufficient to constitute extortion:

(1) A threat to do any unlawful injury to the person or property of the individual threatened or of any member of his family or of any other person held dear to him.

(2) A threat to accuse the individual threatened or any member of his family or any other person held dear to him of any crime.

(3) A threat to expose or impute any deformity or disgrace to the individual threatened or to any member of his family or to any other person held dear to him.

(4) A threat to expose any secret affecting the individual threatened or any member of his family or any other person held dear to him.

(5) A threat to cause harm as retribution for participation in any legislative hearing or proceeding, administrative proceeding, or in any other legal action.

(6) A threat to do any other harm.

B. Whoever commits the crime of extortion shall be imprisoned at hard labor for not less than one nor more than fifteen years.

Acts 2011, No. 243, §1.



RS 14:67 - Theft

SUBPART C. BY MISAPPROPRIATION WITHOUT VIOLENCE

§67. Theft

A. Theft is the misappropriation or taking of anything of value which belongs to another, either without the consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of whatever may be the subject of the misappropriation or taking is essential.

B.(1) Whoever commits the crime of theft when the misappropriation or taking amounts to a value of twenty-five thousand dollars or more shall be imprisoned, with or without hard labor, for not less than five years nor more than twenty years, or may be fined not more than fifty thousand dollars, or both.

(2) When the misappropriation or taking amounts to a value of five thousand dollars or more, but less than a value of twenty-five thousand dollars, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(3) When the misappropriation or taking amounts to a value of seven hundred fifty dollars or more, but less than a value of five thousand dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than three thousand dollars, or both.

(4) When the misappropriation or taking amounts to less than a value of seven hundred fifty dollars, the offender shall be imprisoned for not more than six months, or may be fined not more than one thousand dollars, or both. If the offender in such cases has been convicted of theft two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

C. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate of the amount of the misappropriations or taking shall determine the grade of the offense.

D. Repealed by Acts 2001, No. 944, §4.

Acts 1990, No. 118, §1; Acts 1999, No. 338, §1; Acts 1999, No. 1251, §1; Acts 2001, No. 944, §4; Acts 2006, No. 82, §1; Acts 2010, No. 585, §1; Acts 2014, No. 255, §1.



RS 14:67.1 - Repealed by Acts 2014, No. 255, §3.

§67.1. Repealed by Acts 2014, No. 255, §3.



RS 14:67.2 - Repealed by Acts 2014, No. 255, §3.

§67.2. Repealed by Acts 2014, No. 255, §3.



RS 14:67.3 - Unauthorized use of "access card" as theft; definitions

§67.3. Unauthorized use of "access card" as theft; definitions

A.(1) "Access card" shall mean and include any card, plate, account number, paper, book, or any other device, issued to a person which authorizes such person to obtain credit, money, goods, services, or anything of value, whether contemporaneously or not, by use of any credit or deferred payment plan with the issuer or by use of debiting or charging such person's demand deposit or savings or time account with the issuer or by debiting or charging any other funds such person has on deposit with the issuer.

(2) "Revoked Access Card" as used herein shall mean an Access Card which has been cancelled or terminated by the issuer of said Access Card.

(3) "Person" as used herein shall mean and include natural persons, or any organization, or other entity.

(4) "Issuer" as used herein shall be the depository and/or creditor issuing the Access Card, directly or through another entity.

(5) The aggregate amount or value of credit, money, goods, services or anything else of value obtained shall determine the value of the misappropriation or taking in determining the penalty under R.S. 14:67 when the offender has obtained the credit, money, goods, services or anything else of value from any one issuer or the offender has used an Access Card, or referred to a nonexistent Access Card on two or more occasions within any consecutive ninety day period.

B. Whoever, directly or indirectly, by agent or otherwise, with intent to defraud, (1) uses a forged Access Card, (2) makes reference by number or other description to a nonexistent Access Card, (3) steals or wrongfully appropriates an Access Card, or (4) uses an Access Card belonging to another person without authority of said person; thereby obtaining, whether contemporaneously or not, credit, money, goods, services or anything of value shall be guilty of theft and shall be subject to the penalties provided for the crime of theft in R.S. 14:67.

C. Whoever, directly or indirectly, by agent or otherwise, with intent to defraud, uses a revoked Access Card, thereby obtaining, whether contemporaneously or not, credit, money, goods, services or anything of value shall be guilty of theft and shall be subject to the penalties provided for the crime of theft in R.S. 14:67. For purposes of this Subsection, it shall be presumptive evidence that a person used a revoked Access Card with intent to defraud if the said person, directly or indirectly, by agent or otherwise, uses the said Access Card after actually receiving oral or written notice that the Access Card has been cancelled or terminated, or if said person, directly or indirectly, by agent or otherwise, uses the said Access Card at a time period more than five days after written notice of the termination or cancellation of said Access Card has been deposited by registered or certified mail in the United States mail system. Said notice shall be addressed to the person to whom such Access Card has been issued at the last known address for such person as shown on the records of the issuer.

D. Whoever, directly or indirectly, by agent or otherwise, with the intent to defraud, uses an Access Card to obtain, whether contemporaneously or not, money, goods, services or anything of value, and the final payment for said items is to be made by debiting or charging said person's demand deposit or savings or time account with issuer, or by debiting or charging any other funds said person has on deposit with issuer, and there are not sufficient funds on deposit to the credit of said person with the issuer to make payment in full of said items obtained, said person shall have committed the crime of theft in R.S. 14:67. Said person's failure to pay the amount due on said items obtained:

(1) Within ten days after written notice of said amount due has been deposited by certified or registered mail in the United States mail system addressed to the person to whom such Access Card has been issued at the last known address for such person as shown on the records of issuer; or

(2) Within ten days of delivery or personal tender of said written notice shall be presumptive evidence of said person's intent to defraud.

E. As used herein and in R.S. 14:67, the Access Card itself shall be a thing of value, with a value less than one hundred dollars.

F. In addition to any other fine or penalty imposed under this Section or under R.S. 14:67, the court may, at its discretion, order as a part of the sentence, restitution.

Acts 1964, No. 192, §1. Amended by Acts 1979, No. 167, §1; Acts 1986, No. 556, §1.



RS 14:67.4 - Anti-Skimming Act

§67.4. Anti-Skimming Act

A. This Section shall be known and may be cited as the "Anti-Skimming Act".

B. As used in this Section the following terms have the following meanings:

(1) "Authorized card user" means any person with permission to use any payment card to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(2) "Merchant" means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of such owner or operator who receives from an authorized user of a payment card, or someone the merchant believes to be an authorized user, a payment card or information from a payment card, or what the merchant believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing or receiving goods, services, money, or anything else of value from the merchant.

(3) "Payment card" means a credit card, charge card, debit card, hotel key card, stored value card, or any other card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(4) "Re-encoder" means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.

(5) "Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

C. It shall be unlawful for any person to do either of the following:

(1) Use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

(2) Use a re-encoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being re-encoded and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

D.(1) Whoever violates the provisions of Subsection C of this Section shall be imprisoned, with or without hard labor, for not more than five years, or fined not more than five thousand dollars, or both.

(2) Whoever, directly or indirectly, by agent or otherwise, uses a scanning device and a re-encoder in violation of Subsection C of this Section and with the intent to defraud shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than ten thousand dollars, or both.

(3) Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than twenty thousand dollars, or both.

E. In addition to the penalties provided in Subsection D of this Section, a person convicted under this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 2005, No. 297, §1; Acts 2008, No. 495, §1.



RS 14:67.5 - Repealed by Acts 2014, No. 255, §3.

§67.5. Repealed by Acts 2014, No. 255, §3.



RS 14:67.6 - Theft of utility service; inference of commission of theft; penalties

§67.6. Theft of utility service; inference of commission of theft; penalties

A. Theft of utility service is the misappropriation, taking, or use of any electricity, gas, water, or telecommunications which belongs to another, is held for sale by another, or is being distributed by another, without the consent of the owner, seller, or distributor or by means of fraudulent conduct, practices, or representations. A taking, misappropriation, or use includes the diversion by any means or device of any quantity of electricity, gas, water, or telecommunications from the wires, cables, pipes, mains, or other means of transmission of such person, or by directly or indirectly preventing a metering device from properly registering the quantity of electricity, gas, water, or telecommunications actually used, consumed, or transmitted.

B. The trier of fact may infer that there was a misappropriation, taking, or using without the consent of the owner, seller, or distributor, or that there was fraudulent conduct, practices, or representations when:

(1) There is on or about any wire, cable, pipe, main, or meter, or the equipment to which said wire, cable, pipe, main, or meter is affixed or attached, any device or any other means resulting in the diversion of electricity, gas, water, or telecommunications, or any device or any other means resulting in the prevention of the proper action or accurate registration of the meter or meters used to measure the quantity of electricity, gas, water, or telecommunications actually used, consumed, or transmitted, or interfering with the proper action or accurate registration of such meter or meters;

(2) The person charged had custody or control of the room, structure, or place where such device, other means, or such wire, cable, pipe, main, meter, or equipment affixed or attached thereto was located; and

(3) The person charged benefited from the misappropriation of such utility service; or

(4) The person charged intentionally supplied false information in applying for such utility service.

C.(1) On a first conviction, the offender shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both.

(2) On a second or subsequent conviction, regardless of whether the second or subsequent offense occurred before or after an earlier conviction, the offender shall be fined not less than one hundred dollars nor more than three thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

D. The provisions of this Section shall not apply to the attachment on the customer's side of the customer's main electric disconnect of any device which lowers the quantity of utilities actually used and does not divert such utilities or prevent their proper registration.

Added by Acts 1977, No. 308, §1. Amended by Acts 1981, No. 108, §1; Acts 1986, No. 620, §1; Acts 1986, No. 261, §1; Acts 1987, No. 251, §1.



RS 14:67.7 - Theft of petroleum products; penalties

§67.7. Theft of petroleum products; penalties

Any person who shall unlawfully make or cause to be made any connection with or in any way tap or cause to be tapped, or drill or cause to be drilled a hole in any pipe or pipeline or tank laid or used for the conduct or storage of crude oil, naphtha, gas or casinghead gas, or any of the manufactured or natural products thereof, with intent to deprive the owner thereof of any of said crude oil, naphtha, gas, casinghead gas or any of the manufactured or natural products thereof, shall be guilty of a felony, and upon conviction shall be punished by forfeiture of the instrumentality of the crime and by a fine of not less than one hundred dollars and not more than fifty thousand dollars, or imprisoned, with or without hard labor, for a term of not less than one year nor more than ten years, or both.

Added by Acts 1982, No. 762, §1.



RS 14:67.8 - Theft of oilfield geological survey, seismograph, and production maps; penalties

§67.8. Theft of oilfield geological survey, seismograph, and production maps; penalties

Any person who shall unlawfully take or misappropriate any oilfield geological survey, seismograph, production maps, or any similar or related items, with the intent to deprive the owner thereof of any of said maps or items, shall be guilty of a felony, and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than fifty thousand dollars, or imprisonment, with or without hard labor, for a term of not less than one year nor more than ten years, or both.

Added by Acts 1982, No. 762, §1.



RS 14:67.9 - Theft of oil and gas equipment; penalties

§67.9. Theft of oil and gas equipment; penalties

Any person who shall unlawfully take or misappropriate any machinery, drilling mud, welding equipment, pipe, fittings, pumps, or any other oil and gas equipment used in connection with the drilling, production, or maintenance of oil or gas wells, with the intent to deprive the owner or lessee thereof of said items shall:

(1) When the misappropriation or taking amounts to a value of twenty-five thousand dollars or more, be fined not less than seventy thousand dollars or imprisoned for not less than five years or more than thirty years at hard labor, or both.

(2) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of twenty-five thousand dollars, be fined not less than one hundred or more than fifty thousand dollars or be imprisoned for not less than one year or more than ten years, with or without hard labor, or both.

(3) When the misappropriation or taking amounts to a value of three hundred dollars or more, but less than five hundred dollars, be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

(4) When the misappropriation or taking amounts to less than a value of three hundred dollars, be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Added by Acts 1982, No. 762, §1; Acts 2006, No. 143, §1; Acts 2006, No. 222, §1.



RS 14:67.10 - Theft of goods

§67.10. Theft of goods

A. Theft of goods is the misappropriation or taking of anything of value which is held for sale by a merchant, either without the consent of the merchant to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the merchant permanently of whatever may be the subject of the misappropriation or taking is essential and may be inferred when a person:

(1) Intentionally conceals, on his person or otherwise, goods held for sale.

(2) Alters or transfers any price marking reflecting the actual retail price of the goods.

(3) Transfers goods from one container or package to another or places goods in any container, package, or wrapping in a manner to avoid detection.

(4) Willfully causes the cash register or other sales recording device to reflect less than the actual retail price of the goods.

(5) Removes any price marking with the intent to deceive the merchant as to the actual retail price of the goods.

(6) Damages or consumes goods or property so as to render it unmerchantable.

B.(1) Whoever commits the crime of theft of goods when the misappropriation or taking amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years or may be fined not more than three thousand dollars, or both.

(2) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or may be fined not more than two thousand dollars, or both.

(3) When the misappropriation or taking amounts to less than a value of five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of theft or theft of goods two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than one thousand dollars, or both.

(4) When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate of the amount of the misappropriations or takings shall determine the grade of the offense.

C. Repealed by Acts 2001, No. 944, §4.

Acts 1987, No. 914, §1; Acts 1992, No. 701, §1; Acts 1999, No. 338, §1; Acts 2001, No. 944, §4; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:67.11 - Credit card fraud by persons authorized to provide goods and services

§67.11. Credit card fraud by persons authorized to provide goods and services

A. As used in this Section the following terms have the following meanings:

(1) "Acquirer" means a business organization including without limitation a merchant, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card for money, goods, services, or anything else of value.

(2) "Cardholder" means the person or organization named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer.

(3) "Credit card" means any instrument or device whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, debit card, or by any other name, including an account number, issued with or without fee by an issuer for the use of a cardholder in obtaining money, goods, services, or anything of value on credit or for use in an automated banking device to obtain any of the services offered through the device.

(4) "Issuer" means the business organization or financial institution, or its duly authorized agent, which issues a credit card.

(5) "Provider" means a person who is authorized by an issuer or an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person.

(6) "Revoked credit card" means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

B. No provider shall, with intent to defraud an issuer, an acquirer, or a cardholder, furnish money, goods, services, or anything else of value upon presentation of a credit card obtained or retained in violation of this Section, or a credit card which the provider knows is forged or revoked.

C. No provider shall, with intent to defraud an issuer, an acquirer, or a cardholder, fail to furnish money, goods, services, or anything else of value which the provider represents in writing, electronically or otherwise, to an issuer or an acquirer that such provider has furnished.

D. No provider shall, with intent to defraud an issuer, an acquirer, or a cardholder, present to an issuer or acquirer for payment a credit card transaction record which is not the result of an act between the cardholder and the provider.

E. No person shall employ, solicit, or otherwise cause a provider's employee or authorized agent or representative to remit to an acquirer a credit card transaction record of a sale that was not originated as a result of an act between the cardholder and such provider.

F. Any person who violates the provisions of this Section may be imprisoned, with or without hard labor, for not more than fifteen years, or fined not more than fifty thousand dollars, or both.

Acts 1990, No. 691, §1.



RS 14:67.12 - Repealed by Acts 2014, No. 255, §3.

§67.12. Repealed by Acts 2014, No. 255, §3.



RS 14:67.13 - Repealed by Acts 2014, No. 255, §3.

§67.13. Repealed by Acts 2014, No. 255, §3.



RS 14:67.14 - Repealed by Acts 2014, No. 255, §3.

§67.14. Repealed by Acts 2014, No. 255, §3.



RS 14:67.15 - Theft of a firearm

§67.15. Theft of a firearm

A. Theft of a firearm is the misappropriation or taking of a firearm which belongs to another, either without the consent of the other to the misappropriation or taking or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of the firearm is essential.

B. For purposes of this Section, "firearm" means a shotgun or rifle, or a pistol, revolver, or other handgun.

C.(1) For a first offense, the penalty for theft of a firearm shall be imprisonment with or without hard labor for not less than two years nor more than ten years, without the benefit of probation, parole, or suspension of sentence and a fine of one thousand dollars.

(2) For a second offense, the penalty for theft of a firearm shall be imprisonment with or without hard labor for not less than five years nor more than fifteen years, without the benefit of probation, parole, or suspension of sentence and a fine of two thousand dollars.

(3) For a third and subsequent offense, the penalty for theft of a firearm shall be imprisonment at hard labor for not less than fifteen years nor more than thirty years, without the benefit of probation, parole, or suspension of sentence and a fine of five thousand dollars.

Acts 1994, 3rd Ex. Sess., No. 122, §1; Acts 2000, 1st Ex. Sess., No. 116, §1.



RS 14:67.16 - Identity theft

§67.16. Identity theft

A. As used in this Section the following terms have the following meanings:

(1) "Person" means any individual, partnership, association, joint stock association, trust, corporation, or other business entity whether incorporated or not.

(2) "Personal identifying information" shall include but not be limited to an individual's:

(a) Social security number.

(b) Driver's license number.

(c) Checking account number.

(d) Savings account number.

(e) Credit card number.

(f) Debit card number.

(g) Electronic identification number.

(h) Digital signatures.

(i) Birth certificate.

(j) Date of birth.

(k) Mother's maiden name.

(l) Armed forces identification number.

(m) Government issued identification number.

(n) Financial institution account number.

(3) "Person with a disability" means any person regardless of age who has a mental, physical, or developmental disability that substantially impairs the person's ability to provide adequately for his own care or protection.

B. Identity theft is the intentional use or possession or transfer or attempted use with fraudulent intent by any person of any personal identifying information of another person to obtain, possess, or transfer, whether contemporaneously or not, credit, money, goods, services, or any thing else of value without the authorization or consent of the other person.

C.(1)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value of one thousand dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of one thousand dollars or more, shall be imprisoned, with or without hard labor, for not less than three years and for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of one thousand dollars or more, shall be imprisoned, with or without hard labor, for not less than three years and for not more than ten years, or may be fined not more than ten thousand dollars, or both.

(2)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value of five hundred dollars or more, but less than one thousand dollars, shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than five thousand dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of five hundred dollars or more, but less than one thousand dollars, shall be imprisoned, with or without hard labor, for not less than two years and not more than five years, or may be fined not more than five thousand dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of five hundred dollars or more, but less than one thousand dollars, shall be imprisoned, with or without hard labor, for not less than two years and not more than five years, or may be fined not more than five thousand dollars, or both.

(3)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value of three hundred dollars or more, but less than five hundred dollars, shall be imprisoned, with or without hard labor, for not more than three years, or may be fined not more than three thousand dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of three hundred dollars or more, but less than five hundred dollars, shall be imprisoned, with or without hard labor, for not less than one year and not more than three years, or may be fined not more than three thousand dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value of three hundred dollars or more, but less than five hundred dollars, shall be imprisoned, with or without hard labor, for not less than one year and not more than three years, or may be fined not more than three thousand dollars, or both.

(4)(a) Whoever commits the crime of identity theft when credit, money, goods, services, or any thing else of value is obtained, possessed, or transferred, which amounts to a value less than three hundred dollars, shall be imprisoned for not more than six months, or may be fined not more than five hundred dollars, or both.

(b) Whoever commits the crime of identity theft when the victim is sixty years of age or older or a person with a disability when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value less than three hundred dollars, shall be imprisoned with or without hard labor, for not less than six months and not more than one year, or may be fined not more than five hundred dollars, or both.

(c) Whoever commits the crime of identity theft when the victim is under the age of seventeen when the credit, money, goods, services, or any thing else of value is obtained which amounts to a value less than three hundred dollars, shall be imprisoned with or without hard labor, for not less than six months and not more than one year, or may be fined not more than five hundred dollars, or both.

D. Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than twenty thousand dollars, or both.

E. When there has been a theft by a number of distinct acts of the offender, the aggregate of the amount of the theft shall determine the grade of the offense.

F. In addition to the foregoing penalties, a person convicted under this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

G. The provisions of this Section shall not apply to any person who obtains another's driver's license or other form of identification for the sole purpose of misrepresenting his age.

H.(1) Any person who has learned or reasonably suspects that his personal identifying information has been unlawfully used by another in violation of any provision of this Section may initiate a law enforcement investigation by contacting the local law enforcement agency that has jurisdiction over the area of his residence. Any law enforcement agency which is requested to conduct an investigation under the provisions of this Subsection shall take a police report of the matter from the victim, provide the complainant with a copy of such report, and begin an investigation of the facts. If the crime was committed in a different jurisdiction, the agency preparing the report shall refer the matter, with a copy of the report, to the local law enforcement agency having jurisdiction over the area in which the alleged crime was committed for an investigation of the facts.

(2) Any officer of any law enforcement agency who investigates an alleged violation in compliance with the provisions of this Subsection shall make a written report of the investigation that includes the name of the victim; the name of the suspect, if known; the type of personal identifying information obtained, possessed, transferred, or used in violation of this Section; and the results of the investigation. At the request of the victim who has requested the investigation, the law enforcement agency shall provide to such victim the report created under the provisions of this Paragraph. In providing the report, the agency shall eliminate any information that is included in the report other than the information required by this Paragraph.

Acts 1999, No. 1337, §1; Acts 2003, No. 844, §1; Acts 2006, No. 176, §1; Acts 2006, No. 241, §1; Acts 2007, No. 312, §1; Acts 2008, No. 95, §1; Acts 2008, No. 495, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:67.17 - Repealed by Acts 2014, No. 255, §3.

§67.17. Repealed by Acts 2014, No. 255, §3.



RS 14:67.18 - Cheating and swindling

§67.18. Cheating and swindling

A. It shall be unlawful for any person who by any trick or sleight of hand performance, or by fraud or fraudulent scheme, cards, dice, or device, for himself or another, wins or attempts to win money or property or a combination thereof, or reduces a losing wager or attempts to reduce a losing wager, increases a winning wager or attempts to increase a winning wager in connection with gaming operations.

B.(1) Whoever violates the provisions of this Section when the value of such money or property or combination thereof or reduced or increased wager amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(2) When the value of such money or property or combination thereof or reduced or increased wager amounts to a value of five hundred dollars or more, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) When the value of such money or property or combination thereof or reduced or increased wager amounts to less than a value of five hundred dollars, the offender shall be imprisoned for not more than six months, or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of cheating and swindling two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

C. For purposes of this Section, "gaming operations" means the conducting or assisting in the conducting of gaming activities or operations upon a riverboat, at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapter 4 of Title 4, Chapters 4, 5, 6, and 7 of Title 27, or Chapter 11 of Title 4 or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, or any other gaming operation authorized by law.

Acts 2001, No. 216, §1; Acts 2010, No. 585, §1.



RS 14:67.19 - Theft of anhydrous ammonia

§67.19. Theft of anhydrous ammonia

A. Theft of anhydrous ammonia is the misappropriation or taking of anhydrous ammonia which belongs to another, either without the consent of the other to the misappropriation or taking or by means of fraudulent conduct, practices, or representations, with the intent to permanently deprive.

B. For purposes of this Section, "anhydrous ammonia" is the compound formed by the combination of two gaseous elements, nitrogen and hydrogen, in the proportion of one part of nitrogen to three parts of hydrogen by volume and in the ratio of eighty-two percent nitrogen to eighteen percent hydrogen by weight.

C. Whoever commits the crime of theft of anhydrous ammonia shall be imprisoned with or without hard labor for not more than two years, or may be fined not more than two thousand dollars, or both.

Acts 2001, No. 286, §1.



RS 14:67.19.1 - Unauthorized possession of anhydrous ammonia

§67.19.1. Unauthorized possession of anhydrous ammonia

A. It shall be unlawful for any person to do any of the following:

(1) Use anhydrous ammonia to manufacture or attempt to manufacture any controlled dangerous substance.

(2) Possess any substance containing any detectable amount of anhydrous ammonia with the intent to use that substance to manufacture a controlled dangerous substance.

B. The unauthorized possession of anhydrous ammonia is defined as the possession of any amount of anhydrous ammonia in a container not authorized by and which does not have an inspection sticker from the Liquefied Petroleum Gas Commission as is required pursuant to R.S. 3:1355(B).

C. The possession of any amount of anhydrous ammonia in a container not authorized by the Liquefied Petroleum Gas Commission shall be prima facie evidence of intent to use anhydrous ammonia to manufacture a controlled dangerous substance.

D. Whoever commits the crime of unauthorized possession of anhydrous ammonia shall be imprisoned with or without hard labor for not more than two years, or may be fined not more than two thousand dollars, or both.

Acts 2005, No. 494, §2.



RS 14:67.20 - Theft of a business record

§67.20. Theft of a business record

A. Theft of a business record is the misappropriation or taking of a business record or the information contained therein belonging to another by any person either without the consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations. An intent to deprive the other permanently of the business record or the information contained therein is essential and may be inferred when a person misappropriates, takes, or converts the business record for his own use or for the use of another for economic gain.

B. For purposes of this Section, "business record" means any record belonging to another, whether or not maintained or compiled by the person who misappropriates or takes the record, which complies with the following:

(1) Is material to the conduct of the business of the owner of the business record.

(2) Is not available to the public in accordance with state or federal law.

(3) Is susceptible to use by another, which if used, would have an adverse material effect upon the overall business of the owner of the business record.

(4) Is defined as a "trade secret" pursuant to R.S. 51:1431 or R.S. 9:3576.24.

(5) Is of such a nature that the replacement, reconstruction, or compilation of the information, or the loss of the record or the information contained therein, will have an adverse material effect upon the overall business of the owner of the business record.

C. Whoever commits the crime of theft of a business record shall be imprisoned, with or without hard labor, for not more than two years or fined not more than ten thousand dollars or the cost of replacement, reconstruction, or compilation of the business record, whichever is greater, or both.

Acts 2001, No. 914, §1.



RS 14:67.21 - Theft of the assets of a person who is aged or person with a disability

§67.21. Theft of the assets of a person who is aged or person with a disability

A. As used in this Section the following terms have the following meanings:

(1) "Health care" is any expense resulting from medical, personal, residential, or other care provided or assistance received from any home- and community-based service provider, adult foster home, adult congregate living facility, nursing home, or other institution or agency responsible for the care of any person who is aged or person with a disability.

(2) "Person who is aged" is any person sixty years of age or older.

(3) "Person with a disability" is a person eighteen years of age or older who has a mental, physical, or developmental disability that substantially impairs the person's ability to provide adequately for his own care or protection.

B. Theft of the assets of a person who is aged or person with a disability is any of the following:

(1) The intentional use, consumption, conversion, management, or appropriation of the funds, assets, or property of a person who is aged or person with a disability without his authorization or consent for the profit, advantage, or benefit of a person other than the person who is aged or person with a disability without his authorization or consent.

(2) The intentional misuse of the power of attorney of a person who is aged or person with a disability to use, consume, convert, manage, or appropriate any funds, assets, or property of a person who is aged or person with a disability for the profit, advantage, or benefit of a person other than the person who is aged or person with a disability without his authorization or consent.

(3) The intentional use, consumption, conversion, management, or appropriation of the funds, assets, or property of a person who is aged or person with a disability through the execution or attempted execution of a fraudulent or deceitful scheme designed to benefit a person other than the person who is aged or person with a disability.

C.(1) Whoever commits the crime of theft of the assets of a person who is aged or person with a disability when the value of the theft equals one thousand five hundred dollars or more may be imprisoned, with or without hard labor, for not more than ten years and shall be fined not more than three thousand dollars, or both.

(2) Whoever commits the crime of theft of the assets of a person who is aged or person with a disability when the value of the theft equals five hundred dollars or more, but less than one thousand five hundred dollars may be imprisoned, with or without hard labor, for not more than five years and shall be fined not more than two thousand dollars, or both.

(3) Whoever commits the crime of theft of the assets of a person who is aged or person with a disability when the value of the theft equals less than five hundred dollars may be imprisoned for not more than six months and shall be fined not more than five hundred dollars, or both.

(4) In any case in which an offender has been previously convicted of theft of the assets of a person who is aged or person with a disability the offender shall be imprisoned, with or without hard labor, for not less than two years, and shall be fined not less than two thousand dollars, or both, regardless of the value of the instant theft.

D. When there have been a number of distinct acts of theft of the assets of a person who is aged or person with a disability, the aggregate of the values of each act shall determine the grade of the offense.

E. In addition to all other penalties, a person convicted under this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

F. Any charges made under this Section shall be reported as provided in R.S. 15:1504 and 1505.

Acts 2001, No. 1011, §1; Acts 2006, No. 172, §1; Acts 2006, No. 176, §1; Acts 2008, No. 839, §1, eff. July 8, 2008; Acts 2010, No. 585, §1; Acts 2010, No. 861, §6; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:67.22 - Fraudulent acquisition of a credit card

§67.22. Fraudulent acquisition of a credit card

A. As used in this Section, "credit card" shall mean any instrument or device whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, debit card, or by any other name, including an account number, issued with or without a fee by an issuer for the use of a cardholder in obtaining money, goods, services, or anything of value on credit or for use in an automated banking device to obtain any of the services offered through the device.

B. No person shall make or cause to be made, either directly or indirectly, any false statement as to his identity or that of any other person, firm, or corporation, knowing it to be false and with the intent that it be relied on, for the purpose of procuring the issuance of a credit card.

C.(1) Whoever violates the provisions of this Section shall be guilty of fraudulent acquisition of a credit card and shall be punished by a fine of not more than three thousand dollars, or imprisoned, with or without hard labor for not more than ten years, or both.

(2) Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than twenty thousand dollars, or both.

D. In addition to the penalties provided in Subsection C of this Section, a person convicted of a violation of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 2003, No. 231, §1; Acts 2008, No. 495, §1.



RS 14:67.23 - Repealed by Acts 2014, No. 255, §3.

§67.23. Repealed by Acts 2014, No. 255, §3.



RS 14:67.24 - Theft of utility property

§67.24. Theft of utility property

A. Theft of utility property valued in excess of one hundred dollars is the misappropriation or taking of any utility property belonging to another without the consent of the owner to the misappropriation or taking. An intent to deprive the owner permanently of whatever may have been the subject of the misappropriation or taking is an essential element of this offense.

B. As used in this Section:

(1) "Utility" means any person or entity providing to the public gas, electricity, water, sewer, telephone, telegraph, radio, radio common carrier, railway, railroad, cable and broadcast television, video, or Internet services.

(2) "Utility property" means any component which is reasonably necessary to provide utility services, including but not limited to any wire, pole, facility, machinery, tool, equipment, cable, insulator, switch, signal, duct, fiber optic cable, conduit, plant, work, system, substation, transmission and distribution structures, line, street lighting fixture, generating plant, equipment, pipe, mains, transformer, underground line, gas compressor, meter, or any other building or structure or part of a structure that a utility uses in the production or use of its services.

C. Whoever commits the crime of theft of utility property shall be punished by a fine of not more than ten thousand dollars or imprisonment, with or without hard labor, for not less than two years nor more than ten years, or both.

Acts 2007, No. 73, §1, eff. June 22, 2007.



RS 14:67.25 - Organized retail theft

§67.25. Organized retail theft

A. As used in this Section the following terms have the following meanings:

(1) "Retail establishment" means any business, whether a sole proprietorship, corporation, partnership, or otherwise, which holds or stores articles, products, commodities, items, or components for sale to the public or to other retail establishments.

(2) "Retail property" means any article, product, commodity, item, or component intended to be sold to the public or to other retail establishments.

(3) "Retail property fence" means any person who knowingly and intentionally procures, receives, or conceals stolen retail property.

(4) "Stolen retail property" means either retail property which has been the subject of a theft from a retail establishment or retail property which the offender, procuring, receiving, or concealing that property knows or reasonably believes to be the subject of a theft.

(5) "Value" means the price of the retail property as stated, posted, or advertised by the affected retail establishment, including applicable sales taxes.

B. Organized retail theft is the intentional procuring, receiving, or concealing of stolen retail property with the intent to sell, deliver, or distribute that property.

C. It shall be presumptive evidence that the owner or operator of any retail establishment has violated Subsection B of this Section when:

(1) On more than one occasion within any one-hundred-eighty-day period the offender has intentionally possessed, procured, received, or concealed stolen retail property; and

(2) The stolen retail property was possessed, procured, received, or concealed from or on behalf of any person who:

(a) Did not have a proper business license; or

(b) Did not pay sales or use taxes to the state or the appropriate local government subdivision in the jurisdiction where the possessing, procuring, receiving, or concealing took place for the transfer of the items to the owner or operator of the retail establishment; or

(c) Accepted a cash payment for the stolen retail property and did not provide the owner or operator of the possessing, procuring, receiving, or concealing retail establishment an invoice for the sale.

D. Whoever commits the crime of organized retail theft when the aggregate amount of the misappropriation, taking, purchasing, possessing, procuring, receiving, or concealing in any one-hundred-eighty-day period amounts to a value less than five hundred dollars shall be imprisoned with or without hard labor for not more than two years, or may be fined not more than two thousand dollars, or both.

E. Whoever commits the crime of organized retail theft when the aggregate amount of the misappropriation, taking, purchasing, possessing, procuring, receiving, or concealing in any one-hundred-eighty-day period amounts to a value more than five hundred dollars shall be imprisoned with or without hard labor for not more than ten years, or may be fined not more than ten thousand dollars, or both.

Acts 2007, No. 395, §1.



RS 14:67.26 - Theft of a motor vehicle

§67.26. Theft of a motor vehicle

A. Theft of a motor vehicle is the intentional performance of any of the following acts:

(1) The taking of a motor vehicle, which belongs to another, either without the owner's consent or by means of fraudulent conduct, practices, or representations, with the intention to permanently deprive the owner of the motor vehicle; or

(2) The taking control of a motor vehicle that is lost or mis-delivered under circumstances which provide a means of inquiry as to the true owner, and the person in control of the motor vehicle does not make reasonable efforts to notify or locate the true owner; or

(3) The taking control of a motor vehicle when the person knows or should have known that the motor vehicle has been stolen.

B.(1) A person who alleges that there has been a theft of a motor vehicle shall attest to that fact by signing an affidavit provided by the law enforcement officer or agency which shall indicate that a person who falsely reports a theft of a motor vehicle may be subject to criminal penalties under Subsection E of this Section.

(2) If the affidavit is not taken in person by a law enforcement officer or agency, the person who alleges that the theft of a motor vehicle has occurred shall mail or deliver a signed and notarized affidavit to the appropriate law enforcement agency within seven days.

(3) The failure to provide an affidavit as required by this Subsection shall not, of itself, create any presumption for civil purposes of participation by the insured in the theft of the motor vehicle.

C.(1) Whoever commits the crime of theft of a motor vehicle when the misappropriation or taking amounts to a sum of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(2) Whoever commits the crime of theft of a motor vehicle when the misappropriation or taking amounts to a sum of five hundred dollars or more but less than one thousand five hundred dollars shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) Whoever commits the crime of theft of a motor vehicle when the misappropriation or taking amounts to a sum of less than five hundred dollars shall be imprisoned for not more than six months, or may be fined not more than one thousand dollars, or both.

D. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate of the amount of the misappropriations or takings shall determine the grade of the offense.

E. Whoever commits the crime of filing a false affidavit to support an alleged theft of a motor vehicle shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

Acts 2008, No. 633, §1; Acts 2010, No. 585, §1; Acts 2014, No. 597, §1, eff. June 12, 2014.



RS 14:67.27 - Repealed by Acts 2014, No. 255, §3.

§67.27. Repealed by Acts 2014, No. 255, §3.



RS 14:67.28 - Theft of copper or other metals; determination of value of copper or other metals taken

§67.28. Theft of copper or other metals; determination of value of copper or other metals taken

A. Theft of copper or other metals is the misappropriation or the taking of copper or other metals that belong to another, either without the consent of the owner or by means of fraudulent conduct, practices, or representations, with the intent to permanently deprive the owner of the copper or other metal.

B. As used in this Section:

(1) "Copper or other metals" means any copper, copper wire, copper alloy, bronze, brass, zinc, aluminum other than in the form of cans, stainless steel, or nickel alloys, whether in the form of bars, cable, ingots, rods, tubing, wire, wire scraps, clamps, connectors, or railroad track materials.

(2) "Railroad track materials" shall include steel in the form of railroad tracks or in the form of rail, switch components, spikes, angle bars, tie plates, or bolts of the type used in constructing railroads, or any combination of such materials.

C. In determining the appropriate penalty provisions as provided in Subsection D of this Section, the court shall calculate the value of the copper or other metals misappropriated or taken as the aggregate of the following:

(1) The fair market value of the copper or other metals.

(2) The cost of replacement of the copper or other metals.

(3) The cost of replacing and repairing property that was damaged as a result of the theft of copper or other metals.

D.(1) When the misappropriation or taking amounts to a value of one thousand dollars or more, the offender shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not less than five years and not more than ten years, or both.

(2) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of one thousand dollars, the offender shall be fined not more than two thousand dollars, imprisoned, with or without hard labor, for not less than two years and not more than five years, or both.

(3) When the misappropriation or taking amounts to a value of less than five hundred dollars, the offender shall be fined not more than one thousand dollars, and may be imprisoned for not less than one year and not more than two years, or both.

(4) Upon a second or subsequent conviction, the offender shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 2012, No. 164, §1.



RS 14:67.29 - False personation of a veteran or fraudulent representation of a veteran-owned business

§67.29. False personation of a veteran or fraudulent representation of a veteran-owned business

A. False personation of a veteran is the false representation by a person of being a veteran, with the intent to injure, defraud, obtain economic gain, or obtain or secure any special privilege or advantage.

B. Fraudulent representation of a veteran-owned business is the false representation by an owner, operator, principal, or employee of a business that the business is owned by a veteran or is a service-connected disabled veteran-owned business, with the intent to injure, defraud, obtain economic gain, or obtain or secure any special privilege or advantage.

C. For the purposes of this Section, "veteran" means a person who has served in the armed services or reserve forces of the United States or Louisiana National Guard.

D. Whoever commits the crime of false personation of a veteran or fraudulent representation of a veteran-owned business shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

Acts 2013, No. 90, §1, eff. June 4, 2013.



RS 14:68 - Unauthorized use of a movable

§68. Unauthorized use of a movable

A. Unauthorized use of a movable is the intentional taking or use of a movable which belongs to another, either without the other's consent, or by means of fraudulent conduct, practices, or representations, but without any intention to deprive the other of the movable permanently. The fact that the movable so taken or used may be classified as an immovable, according to the law pertaining to civil matters, is immaterial.

B. Whoever commits the crime of unauthorized use of a movable having a value of five hundred dollars or less shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both. Whoever commits the crime of unauthorized use of a movable having a value in excess of five hundred dollars shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Amended by Acts 1980, No. 692, §1; Acts 1980, No. 708, §1; Acts 1981, No. 293, §1; Acts 1993, No. 419, §1; Acts 2010, No. 396, §1.



RS 14:68.1 - Unauthorized removal of shopping cart, basket, or dairy case

§68.1. Unauthorized removal of shopping cart, basket, or dairy case

A. It shall be a misdemeanor for any person to remove a shopping cart, basket, or dairy case belonging to another from the parking area or grounds of any store without authorization therefor.

B. Whoever commits the crime of unauthorized removal of a shopping cart, basket, or dairy case from the parking area or grounds of a store shall be fined not more than one hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1968, No. 22, §1. Acts 1988, No. 255, §1.



RS 14:68.2 - Unauthorized use of supplemental nutrition assistance program benefits or supplemental nutrition assistance program benefit access devices

§68.2. Unauthorized use of supplemental nutrition assistance program benefits or supplemental nutrition assistance program benefit access devices

A. As used in this Section and in R.S. 14:68.2.1, the following terms have the following meanings:

(1) "SNAP benefits" means any supplemental nutrition assistance program benefits issued pursuant to the provisions of the Federal Food Stamp Act, 7 USC §2011 et seq.

(2) "SNAP benefit access device" means any card, plate, code account access number, or other means of access that can be used, alone or in conjunction with another access device, to obtain payment, allotments, benefits, money, goods, or other things of value or that can be used to initiate a transfer of funds pursuant to the provisions of the Federal Food Stamp Act.

B. The unauthorized use of SNAP benefits or a SNAP benefit access device is:

(1) To knowingly use, transfer, acquire, alter, or possess SNAP benefits or a SNAP benefit access device contrary to the provisions of the Federal Food Stamp Act or the federal or state regulations issued pursuant thereto.

(2) To knowingly counterfeit, alter, transfer, acquire, or possess a counterfeited or altered SNAP benefit access device.

(3) To present or cause to be presented a SNAP benefit access device for payment or redemption, knowing it to have been counterfeited, altered, received, transferred, or used in any manner contrary to the provisions of the Federal Food Stamp Act or the federal or state regulations issued pursuant thereto.

(4) To knowingly appropriate SNAP benefits or a SNAP benefit access device with which a person has been entrusted or of which a person has gained possession by virtue of his position as a public employee.

C. Whoever commits the crime of unauthorized use of SNAP benefits or a SNAP benefit access device shall be fined not less than five thousand dollars nor more than one million dollars or imprisoned, with or without hard labor, for not less than six months nor more than ten years, or both.

D. In addition to the foregoing penalties, a person convicted under this Section shall be ordered to make restitution in the total amount found to be the value of the SNAP benefits that form the basis for the conviction. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 1991, No. 187, §1, eff. July 2, 1991; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1; Acts 2012, No. 677, §1, eff. Jan. 1, 2013.



RS 14:68.2.1 - Failure to report unauthorized use of supplemental nutrition assistance program benefits; penalties

§68.2.1. Failure to report unauthorized use of supplemental nutrition assistance program benefits; penalties

A. Employees of the Department of Children and Family Services, owners, employees and operators of retailers that accept SNAP benefit access device transactions, and adult household members of SNAP recipients shall report each instance of known fraud or abuse of SNAP benefits, or any known unauthorized use of SNAP benefits or a SNAP benefit access device as defined in R.S. 14:68.2, to the fraud detection section, office of children and family services of the Department of Children and Family Services via the Public Assistance Fraud Hot-Line as provided for by R.S. 46:114.1.

B. Whoever violates the provisions of Subsection A of this Section shall be fined not less than two hundred fifty dollars nor more than five thousand dollars.

Acts 2012, No. 677, §1, eff. Jan. 1, 2013.



RS 14:68.3 - Unauthorized removal of a motor vehicle; penalties

§68.3. Unauthorized removal of a motor vehicle; penalties

A. No one, except upon a court order, shall remove a motor vehicle from a garage, repair shop, or vehicle storage facility when there is a charge due such garage, repair shop, or vehicle storage facility for repair work, mechanical service, or storage rendered to such vehicle without paying the charge or making arrangements acceptable to the management of the garage, repair shop, or vehicle storage facility to pay the charge.

B. Whoever violates this Section shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1991, No. 568, §1.



RS 14:68.4 - Unauthorized use of a motor vehicle

§68.4. Unauthorized use of a motor vehicle

A. Unauthorized use of a motor vehicle is the intentional taking or use of a motor vehicle which belongs to another, either without the other's consent, or by means of fraudulent conduct, practices, or representations, but without any intention to deprive the other of the motor vehicle permanently.

B. Whoever commits the crime of unauthorized use of a motor vehicle shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than ten years or both.

Acts 1995, No. 904, §1.



RS 14:68.5 - Unauthorized removal of property from governor's mansion and the state capitol complex

§68.5. Unauthorized removal of property from governor's mansion and the state capitol complex

A. It shall be unlawful for any person to remove any property of the state from the grounds of the governor's mansion without the authorization of the property manager designated for the executive office of the governor, as provided for in R.S. 39:322, after consultation with the Louisiana Governor's Mansion Foundation.

B. It shall be unlawful for any person to remove any property of the Louisiana Governor's Mansion Foundation from the grounds of the governor's mansion without the authorization of the Louisiana Governor's Mansion Foundation.

C. It shall be unlawful for any person to remove any property of the state which has been catalogued pursuant to R.S. 24:43 from the state capitol complex without the authorization of the Legislative Budgetary Control Council.

D. Whoever commits the crime of unauthorized removal of property from the governor's mansion or from the state capitol complex as provided for in this Section shall, upon conviction, be subject to a fine or imprisonment or both, as provided for in accordance with the penalties prescribed for violation of R.S. 14:67 based on the value of the property unlawfully removed.

Acts 1997, No. 1153, §1.



RS 14:68.6 - Unauthorized ordering of goods or services

§68.6. Unauthorized ordering of goods or services

A. It is unlawful for any person to intentionally place an order for any goods or services to be supplied or delivered to another person when all of the following circumstances apply:

(1) The person receiving the goods or services has not previously authorized such an order, does not reside with the person who placed the order, and the goods or services are not being given as a gift to that person.

(2) The person receiving the goods or services is required to pay for such goods or services, either in advance or upon delivery and has not previously agreed to do so, or is required to return the items to the sender at his expense.

(3) The person placing the order for goods or services intends to harass or annoy the person receiving such goods or services.

B. Receipt and use of an item described in this Section by the receiver shall constitute an affirmative defense to prosecution under this Section.

C. If the person who places the order for the goods or services is told by the customer who receives the goods or services that the customer did not desire the goods or services, the customer is released from any obligation to pay for such goods or services and the providing person shall not be liable under this Section.

D. Whoever violates Subsection A shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

E. In addition to any other sentence imposed under this Section, the sentencing court, in its discretion, may require the offender to make restitution to the victim for any loss to the victim caused by the offense.

Acts 1999, No. 1060, §1.



RS 14:68.7 - Receipts and universal product code labels; unlawful acts

§68.7. Receipts and universal product code labels; unlawful acts

A. Any person who, with intent to cheat or defraud a retailer, makes, alters, or counterfeits a retail sales receipt or a universal product code label, or possesses any such sales receipt or label, or possesses a device which has as its specific purpose the manufacture of fraudulent retail sales receipts or universal product code labels commits a violation of the provisions of this Section.

B.(1) Except as provided in Paragraphs (3) and (4) of this Subsection, whoever violates the provisions of this Section shall be subject to the following penalties:

(a) When the fair market value of the goods which are the subject of the falsified retail sales receipts or universal product code labels, as described in Subsection A of this Section, equals one thousand five hundred dollars or more, imprisonment, with or without hard labor, for not more than ten years, or a fine not to exceed three thousand dollars, or both.

(b) When the fair market value of the goods which are the subject of the falsified retail sales receipts or universal product code labels, as described in Subsection A of this Section, equals five hundred dollars or more but less than one thousand five hundred dollars, imprisonment, with or without hard labor, for not more than five years or a fine of not more than two thousand dollars, or both.

(c) When the fair market value of the goods which are the subject of the falsified retail sales receipts or universal product code labels, as described in Subsection A of this Section, is less than five hundred dollars, imprisonment for not more than six months, or a fine not to exceed five hundred dollars, or both. If a person is convicted of violating the provisions of this Section in a manner consistent with this Subparagraph two or more times previously, upon any subsequent conviction, he shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

(2) When there has been a violation of this Section by a number of distinct acts of the offender, the aggregate amount of the goods taken shall determine the grade of the offense.

(3) Possessing more than one fraudulent retail sales receipt or universal product code label in violation of the provisions of this Section shall be punishable by imprisonment, with or without hard labor, for a period not to exceed ten years, or a fine not to exceed three thousand dollars, or both.

(4) Possessing a device which has as its specific purpose the manufacture of fraudulent retail sales receipts or universal product code labels in violation of the provisions of this Section shall be punishable by imprisonment, with or without hard labor, for a period not to exceed five years, or a fine not to exceed three thousand dollars, or both.

Acts 2001, No. 922, §1; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:69 - Illegal possession of stolen things

§69. Illegal possession of stolen things

A. Illegal possession of stolen things is the intentional possessing, procuring, receiving, or concealing of anything of value which has been the subject of any robbery or theft, under circumstances which indicate that the offender knew or had good reason to believe that the thing was the subject of one of these offenses.

B.(1) Whoever commits the crime of illegal possession of stolen things, when the value of the things is one thousand five hundred dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(2) When the value of the stolen things is five hundred dollars or more, but less than one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) When the value of the stolen things is less than five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than one thousand dollars, or both. If the offender in such cases has been convicted of receiving stolen things or illegal possession of stolen things two or more times previously, upon any subsequent conviction, he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

(4) When the offender has committed the crime of illegal possession of stolen things by a number of distinct acts, the aggregate of the amount of the things so received shall determine the grade of the offense.

C. It shall be an affirmative defense to a violation of this Section committed by means of possessing, that the accused, within seventy-two hours of his acquiring knowledge or good reason to believe that a thing was the subject of robbery or theft, reports that fact or belief in writing to the district attorney in the parish of his domicile.

D. Repealed by Acts 2001, No. 944, §4.

Amended by Acts 1972, No. 654, §1; Acts 1982, No. 552, §1; Acts 1999, No. 338, §1; Acts 1999, No. 1251, §1; Acts 2001, No. 944, §4; Acts 2006, No. 83, §1; Acts 2010, No. 585, §1.



RS 14:69.1 - Illegal possession of stolen firearms

§69.1. Illegal possession of stolen firearms

A.(1) Illegal possession of stolen firearms is the intentional possessing, procuring, receiving, or concealing of a firearm which has been the subject of any form of misappropriation.

(2) It shall be an affirmative defense to a prosecution for a violation of this Section that the offender had no knowledge that the firearm was the subject of any form of misappropriation.

(3) It shall be an affirmative defense to a prosecution for a violation of this Section that the alleged offender has or had possession of the firearm pursuant to his regular course of business, is in possession of a valid federal firearms license, is routinely in the possession of firearms for sale, pawn, lease, rent, repair, modification, or other legitimate acts as part of his normal scope of business operations, and is enforcing a privilege pursuant to R.S. 9:4502.

B. Whoever commits the crime of illegal possession of firearms shall be punished as follows:

(1) For a first offense, the penalty shall be imprisonment, with or without hard labor, for not less than one year nor more than five years.

(2) For second and subsequent offenses, the penalty shall be imprisonment, with or without hard labor, for not less than two years nor more than ten years.

Acts 2000, 1st Ex. Sess., No. 116, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2014, No. 141, §1.



RS 14:70 - False accounting

§70. False accounting

A. False accounting is the intentional rendering of a financial statement of account which is known by the offender to be false, by anyone who is obliged to render an accounting by the law pertaining to civil matters.

B. Whoever commits the crime of false accounting shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1; Acts 2014, No. 791, §7.



RS 14:70.1 - Medicaid fraud

§70.1. Medicaid fraud

A. The crime of Medicaid fraud is the act of any person, who, with intent to defraud the state through any medical assistance program created under the federal Social Security Act and administered by the Department of Health and Hospitals:

(1) Presents for allowance or payment any false or fraudulent claim for furnishing services or merchandise; or

(2) Knowingly submits false information for the purpose of obtaining greater compensation than that to which he is legally entitled for furnishing services or merchandise; or

(3) Knowingly submits false information for the purpose of obtaining authorization for furnishing services or merchandise.

B. Whoever commits the crime of Medicaid fraud shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than twenty thousand dollars, or both.

Acts 1989, No. 300, §1, eff. July 1, 1989; Acts 1997, No. 1018, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:70.2 - Refund or access device application fraud

§70.2. Refund or access device application fraud

A. No person shall with the intent to defraud use a false or fictitious name or any other identifying information as his own or use the name or any other identifying information of any other person without that person's knowledge and consent for the purpose of:

(1) Obtaining or attempting to obtain a refund for merchandise returned to a business establishment or a refund on a ticket or other document that is evidence of services purchased from a business establishment; or

(2) Obtaining or attempting to obtain an access device.

B. For the purposes of this Section, "any other identifying information" shall include, but not be limited to, an address, telephone number, social security number, account number, or any other information through which the identity of a person may be ascertained. "Access device" means any card, plate, code, account number, or other means of account access that can be used to obtain anything of value, whether contemporaneously or not.

C.(1) Whoever commits the crime of refund fraud shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Whoever commits the crime of access device application fraud when the misappropriation or taking amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(3) When the misappropriation or taking amounts to a value of five hundred dollars or more, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or may be fined not more than two thousand dollars, or both.

(4) When the misappropriation or taking amounts to less than a value of five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of theft two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than one thousand dollars, or both.

D. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate amount of the misappropriation or taking shall determine the grade of the offense.

Added by Acts 1983, No. 420, §1. Acts 1986, No. 871, §1; Acts 1997, No. 1255, §1; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:70.3 - Fraud in selling agricultural equipment

§70.3. Fraud in selling agricultural equipment

A. As used in this Section, the term "security device" means any legal act which confers an interest in property to secure the payment of an obligation and includes liens, pawns, privileges, mortgages, and chattel mortgages.

B. The crime of fraud in selling agricultural equipment is the sale of any piece of agricultural equipment which is subject to a security device without informing the purchaser of the existence of the security device that is known to the vendor at the time of the sale.

C. Each person who sells farm equipment which is subject to a security device and who does not inform the purchaser of the existence of the security device shall have an affirmative defense to any prosecution under this Section if he satisfies the obligation secured by the security device within ten days of demand for payment by the purchaser.

D. Whoever commits the crime of fraud in selling agricultural equipment shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1984, No. 813, §1.



RS 14:70.4 - Access device fraud

§70.4. Access device fraud

A. No person shall without authorization and with the intent to defraud transfer an access device to another person.

B. No person shall without authorization and with the intent to defraud possess an access device issued to another person.

C. No person shall with the intent to defraud use, possess, or transfer device-making equipment or a counterfeit access device.

D. As used herein:

(1) "Access device" means a person's social security number, driver's license number, birth date, mother's maiden name, checking account numbers, savings account numbers, personal identification numbers, electronic identification numbers, digital signatures, or other means of account access that can be used to obtain anything of value, whether contemporaneously or not.

(2) "Counterfeit access device" means an access device that is fictitious, altered, or forged.

(3) "Device-making equipment" means any instrumentality, mechanism, or impression designed or primarily used for making an access device or counterfeit access device.

(4) "Transfer" means sell, give, provide, or transmit.

E.(1) A person who commits the crime of access device fraud when the misappropriation or taking amounts to a value of one thousand five hundred dollars or more shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than five thousand dollars, or both.

(2) When the misappropriation or taking amounts to a value of at least five hundred dollars, but less than a value of one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or fined not more than three thousand dollars, or both.

(3) When the misappropriation or taking amounts to a value of less than five hundred dollars, the offender shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

(4) Upon a third or subsequent conviction of a violation of the provisions of this Section, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than ten thousand dollars, or both.

F. In addition to any other penalty imposed under this Section, the court shall order restitution as a part of the sentence. Restitution may include payment for any cost incurred by the victim, including attorney fees, costs associated in clearing the credit history or credit ratings of the victim, or costs incurred in connection with any civil or administrative proceedings to satisfy any debt, lien, or other obligation of the victim arising as a result of the actions of the defendant.

G. When there has been a misappropriation or taking by a number of distinct acts of the offender, the aggregate amount of the misappropriation or taking shall determine the grade of the offense. For purposes of this Subsection, distinctive acts of the offender do not have to involve the same victim.

Acts 1986, No. 555, §1; Acts 1999, No. 947, §1, eff. July 9, 1999; Acts 2006, No. 143, §1; Acts 2008, No. 495, §1; Acts 2010, No. 585, §1.



RS 14:70.5 - Fraudulent remuneration

§70.5. Fraudulent remuneration

A. Fraudulent remuneration is the intentional solicitation, receipt, offer, or payment of any remuneration, including but not limited to bribes, rebates, or bed hold payments, directly or indirectly, overtly or covertly, in cash or in kind, to or from a third party for the following:

(1) In return for the referral of an individual to a health care provider for the purpose of providing any good, service, or supply, billed to the Louisiana medical assistance program.

(2) In return for purchasing, leasing, or ordering, or for arranging or recommending for the purchasing, leasing, or ordering, of any good, supply, service, or facility billed to the Louisiana medical assistance program.

(3) For the recruitment of new patients for the purpose of providing any good, supply, service, or facility billed to the Louisiana medical assistance program.

(4) To any recipient or his representative, for goods, services, supplies, or facilities furnished to the recipient and billed to the Louisiana medical assistance program.

B. Normal business practices which fall within the "safe harbor" exemptions of R.S. 46:438.2 shall not be construed as an offense under the provisions of this Section.

C. Whoever commits the crime of fraudulent remuneration shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than twenty thousand dollars, or both.

Acts 1999, No. 450, §1.



RS 14:70.6 - Unlawful distribution, possession, or use of theft alarm deactivation devices

§70.6. Unlawful distribution, possession, or use of theft alarm deactivation devices

A.(1) For the purposes of this Section, a theft alarm deactivation device is any device which is designed or intended to remove or deactivate any electronic or magnetic device which is placed on or attached to merchandise and which is intended to cause an alarm to be activated if the merchandise is moved from an authorized to an unauthorized area without either payment for the merchandise having been made or permission having been obtained from the owner of the merchandise for the movement.

(2) As used in this Section, the meaning of "owner" shall include an agent or employee of the owner authorized by the owner.

B. Unlawful distribution of theft alarm deactivation devices is the sale, offer for sale, exchange, offer for exchange, donation, or offer for donation of any theft alarm deactivation device with the knowledge or intention that the device will be used to remove or deactivate any theft alarm device for the purpose of moving merchandise from an authorized area to an unauthorized area without either paying for the merchandise or obtaining the permission of the owner of the merchandise.

C. Unlawful possession of theft alarm deactivation devices is the possession of any theft alarm deactivation device with the knowledge or intention that the device will be used to remove or deactivate any theft alarm device for the purpose of moving merchandise from an authorized area to an unauthorized area without either paying for the merchandise or obtaining the permission of the owner of the merchandise.

D. Unlawful use of theft alarm deactivation devices is the use of any theft alarm deactivation device to remove or deactivate any theft alarm device for the purpose of moving merchandise from an authorized area to an unauthorized area without either paying for the merchandise or obtaining the permission of the owner of the merchandise.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2001, No. 909, §1.



RS 14:70.7 - Unlawful production, manufacturing, distribution, or possession of fraudulent documents for identification purposes

§70.7. Unlawful production, manufacturing, distribution, or possession of fraudulent documents for identification purposes

A. It shall be unlawful for any person to knowingly or intentionally produce, manufacture, distribute, or possess fraudulent documents for identification purposes.

B. For purposes of this Section:

(1) "Distribute fraudulent documents for identification purposes" means to sell, give, transport, issue, provide, lend, deliver, transfer, transmit, distribute, or disseminate fraudulent documents for identification purposes.

(2) "Fraudulent documents for identification purposes" means documents which are presented as being bona fide documents which provide personal identification information but which are, in fact, false, forged, altered, or counterfeit.

(3) "Personal identification information" shall include but not be limited to a person's:

(a) Social security card.

(b) Driver's license.

(c) Credit card.

(d) Debit card.

(e) Electronic identification number.

(f) Birth certificate.

(g) Voter registration card.

(h) Any proof of residency, including utility bills, bank statements, or other government document showing the name and address of a person.

(i) State-issued identification card.

(j) Armed forces identification card.

(k) Government-issued identification card.

(l) Financial institution account card.

(m) Visa or passport.

(n) Student identification card.

(4) "Possess fraudulent documents for identification purposes" means to possess fraudulent documents for identification purposes.

(5) "Produce or manufacture fraudulent documents for identification purposes" means to develop, prepare, design, create, or process fraudulent documents for identification purposes.

C.(1) Whoever violates the provisions of this Section by possessing a fraudulent document for identification purposes shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Whoever violates the provisions of this Section by distributing, manufacturing, or producing a fraudulent document for identification purposes shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than three years, or both.

Acts 2008, No. 253, §1.



RS 14:70.8 - Illegal transmission of monetary funds

§70.8. Illegal transmission of monetary funds

A. Whoever with intent to defraud either transmits, attempts to transmit, causes to be transmitted, solicits a transmission, or receives a transmission, by wire or radio signal, any stolen or fraudulently obtained monetary funds shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than one hundred thousand dollars, or both.

B. In addition to the penalties provided for in Subsection A of this Section, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and to any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution according to this Subsection is found to be indigent and therefore unable to make restitution in full at the time of conviction, then the court shall order a periodic payment plan consistent with the person's financial ability.

C. For purposes of this Section:

(1) "Radio signal" means any text, email, or any other wireless transmission from cellular phones, portable wireless electronic tablets or computers, or any other wireless device used to transmit or receive monetary transactions.

(2) "Wire" means any wired electronic device that provides access to the Internet or to any other access point and allows monetary transactions to be transmitted or received by email, financial institution-to-financial institution transfer, or money transfer facility.

Acts 2012, No. 540, §1, eff. June 5, 2012.



RS 14:71 - Issuing worthless checks

§71. Issuing worthless checks

A.(1)(a) Issuing worthless checks is the issuing, in exchange for anything of value, whether the exchange is contemporaneous or not, with intent to defraud, of any check, draft, or order for the payment of money upon any bank or other depository, knowing at the time of the issuing that the offender has not sufficient credit with the bank, or other depository for the payment of such check, draft, or order in full upon its presentation.

(b) This Section shall apply to a check, draft, or order tendered for satisfaction, in whole or in part, of payments due on installment contracts, open accounts, or any other obligation for which the creditor has authorized periodic payments or the extension of time in which to pay.

(c) This provision shall apply to a check, draft, or order for the payment of money given for a motor vehicle when such payment is conditioned upon delivery of documents necessary for transfer of a valid title to the purchaser.

(d) For purposes of this Section, an open account shall include accounts where checks are tendered as payment:

(i) In advance of receipt, in whole or in part, for telecommunication facilities or services.

(ii) For deposits, prepayments, or payments for the lease or rent of a rental motor vehicle, pursuant to a lease or rental agreement.

(e) This Section shall apply to a check, draft, or order tendered for satisfaction, in whole or in part, of a state tax obligation. For purposes of this Section, "state tax obligation" means a state tax, interest, penalty, or fee, or any contract, installment agreement, or other obligation arising out of such obligation.

(f) For purposes of this Section, any check, draft, or order tendered for payment of any tax, fee, fine, penalty, or other obligation to the state or any of its political subdivisions shall be considered issuing a check, draft, or order in exchange for anything of value.

(2) The offender's failure to pay a check, draft, or order, issued for value, within ten days after notice of its nonpayment upon presentation has been deposited by certified mail in the United States mail system addressed to the issuer thereof either at the address shown on the instrument or the last known address for such person shown on the records of the bank upon which such instrument is drawn or within ten days after delivery or personal tender of the written notice to said issuer by the payee or his agent, shall be presumptive evidence of his intent to defraud.

B. Issuing worthless checks is also the issuing, in exchange for anything of value, whether the exchange is contemporaneous or not, with intent to defraud, of any check, draft, or order for the payment of money or the issuing of such an instrument for the payment of a state tax obligation, when the offender knows at the time of the issuing that the account designated on the check, draft, or order has been closed, or is nonexistent or fictitious, or is one in which the offender has no interest or on which he has no authority to issue such check, draft, or order.

C. Whoever commits the crime of issuing worthless checks, when the amount of the check or checks is one thousand five hundred dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

D. When the amount of the check or checks is five hundred dollars or more, but less than one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years or may be fined not more than two thousand dollars, or both.

E. When the amount of the check or checks is less than five hundred dollars, the offender shall be imprisoned for not more than six months or may be fined not more than five hundred dollars, or both. If the offender in such cases has been convicted of issuing worthless checks two or more times previously, upon any subsequent conviction he shall be imprisoned, with or without hard labor, for not more than two years or be fined not more than one thousand dollars, or both.

F. When the offender has issued more than one worthless check within a one hundred eighty-day period, the amount of several or all worthless checks issued during that one hundred eighty-day period may be aggregated to determine the grade of the offense.

G. In addition to any other fine or penalty imposed under this Section, the court shall order as part of the sentence restitution in the amount of the check or checks, plus a fifteen dollar per check service charge payable to the person or entity that initially honored the worthless check or checks, an authorized collection agency, or justice of the peace. In the event the fifteen dollar per check service charge is paid to a person or entity other than one who initially honored the worthless check or checks, the court shall also order as part of the sentence restitution equal to the amount that the bank or other depository charged the person or entity who initially honored the worthless check, plus the actual cost of notifying the offender of nonpayment as required in Paragraph A(2).

H. In any prosecution for a violation of this Section, the prosecution may enter as evidence of a violation of this Section any check, draft, or order for the payment of money upon any bank or other depository which the bank or other depository has refused to honor because the person who issued the check, draft, or order did not have sufficient credit with the bank or other depository for the payment of that check, draft, or order in full upon its presentation.

I. In addition to the provisions of Subsection H, in any prosecution for a violation of this Section, the prosecution may enter as evidence of a violation of this Section any tangible copy, facsimile, or other reproduction of the check, draft, or order, or any electronic reproduction of the check, draft, or order, or any other form of the record of the check, draft, or order, provided that the tangible copy, facsimile, or other reproduction, or the electronic reproduction, or the other form of the record of the check, draft, or order has been made, recorded, stored, and reproduced in accordance with the requirements of the Louisiana Office of Financial Institutions, or in accordance with the requirements of the federal agency which regulates the bank or other depository, and provided that the appropriate officer of the bank or other depository has certified that the tangible copy, facsimile, or other reproduction, or the electronic copy, or the other form of the record of the check, draft, or order for the payment of money has been made, stored, and reproduced in accordance with the requirements of the Louisiana Office of Financial Institutions, or in accordance with the requirements of the federal agency which regulates the bank or other depository, and is a true and correct record of the transaction involving the check, draft, or order upon which the prosecution is based.

Amended by Acts 1952, No. 433, §1; Acts 1954, No. 442, §1; Acts 1956, No. 156, §1; Acts 1972, No. 197, §1; Acts 1972, No. 655, §1; Acts 1975, No. 601, §1; Acts 1976, No. 651, §1; Acts 1977, No. 367, §1; Acts 1980, No. 386, §1; Acts 1983, No. 376, §1; Acts 1988, No. 439, §1, eff. July 9, 1988; Acts 1990, No. 1003, §1; Acts 1991, No. 135, §1; Acts 1991, No. 171, §1; Acts 1993, No. 670, §1; Acts 1994, 3rd Ex. Sess., No. 125, §1; Acts 1999, No. 338, §1; Acts 2001, No. 141, §1, eff. May 25, 2001; Acts 2001, No. 944, §4; Acts 2001, No. 1022, §1, eff. July 1, 2001; Acts 2003, No. 675, §1; Acts 2006, No. 143, §1; Acts 2010, No. 585, §1.



RS 14:71.1 - Bank fraud

§71.1. Bank fraud

A. Whoever knowingly executes, or attempts to execute, a scheme or artifice to do any of the following shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than one hundred thousand dollars, or both:

(1) To defraud a financial institution.

(2) To obtain any of the monies, funds, credits, assets, securities, or other property owned by or under the custody or control of a financial institution by means of false or fraudulent pretenses, practices, transactions, representations, or promises.

B. In addition to the penalties provided in Subsection A of this Section, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

C. As used in this Section, the term "financial institution" has the same meaning as in R.S. 6:2(8).

Acts 1992, No. 104, §1, eff. Sept. 1, 1992; Acts 2008, No. 495, §1.



RS 14:71.2 - Failure to pay bridge or bridge-causeway toll

§71.2. Failure to pay bridge or bridge-causeway toll

A. Failure to pay bridge or bridge-causeway toll is the intentional driving or towing of a motor vehicle through a toll collection facility without payment of a required toll, where appropriate signs have been erected to notify that it is subject to payment of the tolls beyond such sign.

B. Failure by the registered owner of any vehicle to contest a notice of liability or pay the toll and administrative fees provided by R.S. 47:820.5.1, upon notice from the public entity which owns and administers the bridge-causeway, and to pay the demand for payment served by the public entity which owns and administers the bridge-causeway within thirty days after the demand for payment has been deposited, by certified mail, in the United States mail system addressed to the registered owner of the vehicle as shown by the records of the Louisiana Department of Public Safety and Corrections, office of motor vehicles, shall be presumptive evidence of the vehicle owner's intent to defraud.

C. Failure by the registered owner of any vehicle to appeal a violation notice or pay the tolls and administrative fees provided by R.S. 47:820.5.2 upon notice from the public entity which owns and administers the bridge and to pay the tolls, administrative fees, and late charges after the notice given under R.S. 47:820.5.2(G)(1)(c) shall be presumptive evidence of the vehicle owner's intent to defraud.

D. Whoever commits the crime of failing to pay bridge or bridge-causeway tolls shall be imprisoned for not more than six months or may be fined not more than one hundred dollars for each violation, or both.

E. In addition to any fine or penalty imposed under this Section, the court shall order payment of the toll and administrative cost provided by R.S. 47:820.5.1 et seq.

Acts 1995, No. 720, §1; Acts 2003, No. 727, §1, eff. June 27, 2003.



RS 14:71.3 - Mortgage fraud

§71.3. Mortgage fraud

A. It is unlawful for a person, in connection with residential mortgage lending activity, to knowingly do any of the following:

(1) Employ a device, scheme, or artifice with intent to defraud.

(2) Make an untrue statement of material fact with intent to defraud.

(3) Receive any portion of the purchase, sale, or loan proceeds, or any other consideration paid or generated in connection with the closing of a residential mortgage loan when the recipient knows that the proceeds or other funds were paid as a result of a violation of this Section.

B.(1) A person who violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than one hundred thousand dollars, or both.

(2) In addition to the penalties provided in Paragraph (1) of this Subsection, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

C. For purposes of this Section:

(1) "Residential mortgage lending activity" means an activity, including electronic activity, engaged in for compensation or with the expectation of compensation in connection with a residential mortgage loan, including but not limited to the solicitation, application, origination, or funding of a residential mortgage loan; the negotiation and placement, or offering to negotiate, place or find a residential mortgage loan for another person; third-party provider services, including but not limited to appraisals, abstracts, escrow services, or title insurance; underwriting, signing, closing and funding the loan.

(2) "Residential mortgage loan" means a loan for personal, family or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in Section 103(v) of the federal Truth in Lending Act) or residential immovable property upon which is constructed or intended to be constructed a dwelling.

(3) "Person" means a natural or juridical person, including but not limited to a sole proprietorship, corporation, company, limited liability company, partnership, limited liability partnership, trust, incorporated or unincorporated association, or any other individual or entity.

Acts 2009, No. 197, §1.



RS 14:72 - Forgery

§72. Forgery

A. It shall be unlawful to forge, with intent to defraud, any signature to, or any part of, any writing purporting to have legal efficacy.

B. Issuing, transferring, or possessing with intent to defraud, a forged writing, known by the offender to be a forged writing, shall also constitute a violation of the provisions of this Section.

C. For purposes of this Section:

(1) "Forge" means the following:

(a) To alter, make, complete, execute, or authenticate any writing so that it purports:

(i) To be the act of another who did not authorize that act;

(ii) To have been executed at a time or place or in a numbered sequence other than was in fact the case; or

(iii) To be a copy of an original when no such original existed.

(b) To issue, transfer, register the transfer of, pass, publish, or otherwise utter a writing that is forged in accordance with the meaning of Subparagraph (1)(a).

(c) To possess a writing that is forged within the meaning of Subparagraph (1)(a).

(2) "Writing" means the following:

(a) Printing or any other method of recording information;

(b) Money, coins, tokens, stamps, seals, credit cards, badges, and trademarks; and

(c) Symbols of value, right, privilege, or identification.

D. Whoever commits the crime of forgery shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both.

Acts 2001, No. 922, §1.



RS 14:72.1 - Use of forged academic records

§72.1. Use of forged academic records

A. A "forged academic record" shall mean a transcript, diploma, grade report, or similar document which is presented as being a bona fide record of an institution of secondary or higher education, but which is, in fact, false, forged, altered, or counterfeit.

B. "Use of a forged academic record" shall mean the knowing and intentional offering, presentation, or other use of a forged academic record to a public or private institution of higher education in the state for the purpose of seeking admission to that institution, or one of its colleges or other academic branches, or for the purposes of securing a scholarship or other form of financial assistance from the institution itself or from other public or private sources of financial assistance for educational purposes including, without limitation, loans, grants, fellowships, assistantships, or other forms of financial aid.

C. Whoever commits the crime of the use of forged academic records may be fined not in excess of five thousand dollars or imprisoned for not in excess of six months, or both.

Acts 1989, No. 681, §1.



RS 14:72.1.1 - Forgery of a certificate of insurance or insurance identification card; penalties

§72.1.1. Forgery of a certificate of insurance or insurance identification card; penalties

A. Forgery of a certificate of insurance or insurance identification card is either of the following:

(1) The knowing or intentional production, manufacture, or distribution of any fraudulent document intended as a certificate of insurance or as proof of insurance.

(2) The knowing or intentional possession of any fraudulent document intended as a certificate of insurance or as proof of insurance.

B.(1) Whoever commits the crime of forgery of a certificate of insurance or insurance card by violating the provisions of Paragraph (A)(1) of this Section shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

(2) Whoever commits the crime of forgery of a certificate of insurance or insurance card by violating the provisions of Paragraph (A)(2) of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2008, No. 628, §1.



RS 14:72.2 - Monetary instrument abuse

§72.2. Monetary instrument abuse

A. Whoever makes, issues, possesses, sells, or otherwise transfers a counterfeit or forged monetary instrument of the United States, a state, or a political subdivision thereof, or of an organization, with intent to deceive another person, shall be fined not more than one million dollars but not less than five thousand dollars or imprisoned, with or without hard labor, for not more than ten years but not less than six months, or both.

B. Whoever makes, issues, possesses, sells, or otherwise transfers an implement designed for or particularly suited for making a counterfeit or forged monetary instrument with the intent to deceive a person shall be fined not more than one million dollars but not less than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years but not less than six months, or both.

C. For purposes of this Section:

(1) "Counterfeit" means a document or writing that purports to be genuine but is not, because it has been falsely made, manufactured, or composed.

(2) "Forged" means the false making or altering, with intent to defraud, of any signature to, or any part of, any writing purporting to have legal efficacy.

(3) "Monetary instrument" means:

(a) A note, stock certificate, treasury stock certificate, bond, treasury bond, debenture, certificate of deposit, interest coupon, warrant, debit or credit instrument, access device or means of electronic fund transfer, United States currency, money order, bank check, teller's check, cashier's check, traveler's check, letter of credit, warehouse receipt, negotiable bill of lading, certificate of interest in or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate of subscription, transferable share, investment contract, voting trust certificate, or certificate of interest in tangible or intangible property.

(b) An instrument evidencing ownership of goods, wares, or merchandise.

(c) Any other written instrument commonly known as a security.

(d) A certificate of interest in, certificate of participation in, certificate for, receipt for, or warrant or option or other right to subscribe to or purchase, any of the foregoing.

(e) A blank form of any of the foregoing.

(4) "Organization" means a legal entity, other than a government, established or organized for any purpose, and includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, society, union, or any other association of persons which operates in or the activities of which affect intrastate, interstate, or foreign commerce.

(5) "State" includes a state of the United States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, and any other territory or possession of the United States.

D. In addition to the penalties provided in Subsections A and B of this Section, a person convicted under the provisions of this Section shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 1997, No. 674, §1; Acts 2008, No. 495, §1; Acts 2012, No. 735, §1, eff. June 11, 2012.



RS 14:72.3 - Identification of alleged offender

§72.3. Identification of alleged offender

A. When an alleged offender has been arrested and charged by a law enforcement agency with a violation of any crime enumerated in Subsection B of this Section, and which involves the use of the identity or personal information of another person, the person whose identity or personal information was used in the commission of the offense may request in writing that the arresting law enforcement agency release the identity of the alleged offender to that person. The request shall be signed by the person on a form provided by the arresting law enforcement agency. Upon receipt of the completed request form, the arresting law enforcement agency shall release the identity of the alleged offender to the person whose identity or personal information was used in the commission of the offense.

B. The provisions of this Section shall apply to alleged offenders who have been arrested and charged by a law enforcement agency with a violation of R.S. 14:67.3 (unauthorized use of "access card"), or a violation of R.S. 14:67.16 (identity theft), or a violation of R.S. 14:70.4 (access device fraud), or a violation of any other crime which involves the unlawful use of the identity or personal information of another person.

Acts 2003, No. 310, §1.



RS 14:72.4 - Disposal of property with fraudulent or malicious intent

§72.4. Disposal of property with fraudulent or malicious intent

A. It is unlawful for any person, who having executed a security agreement under Chapter 9 of the Louisiana Commercial Laws (R.S.10:9 through 101 et seq.) on movable property, to sell, assign, exchange, injure, destroy, conceal, or otherwise dispose of all or any part of the encumbered property with fraudulent or malicious intent to defeat the mortgage or security interest, or remove the encumbered property from the location designated in the security agreement, if any, or from the parish where it was located at the time of the granting of the security interest without written consent of the secured party, with fraudulent or malicious intent to defeat the security interest.

B.(1) When the value of the encumbered property is one thousand dollars or less, the offender shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) When the value of the encumbered property exceeds one thousand dollars, the offender shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2005, No. 175, §1; Acts 2009, No. 152, §1.



RS 14:72.5 - Unlawful production, manufacture, distribution or possession of fraudulent postsecondary education degree

§72.5. Unlawful production, manufacture, distribution or possession of fraudulent postsecondary education degree

A. No person shall knowingly or intentionally buy, sell, produce, manufacture, or distribute for any purpose a fraudulent postsecondary education degree or other document purporting to confer any degree or certify the completion in whole or in part of any course of study.

B. For purposes of this Section:

(1) "Distribute a fraudulent postsecondary education degree" means to sell, give, transport, issue, provide, lend, deliver, transfer, transmit, distribute, or disseminate a fraudulent postsecondary education degree for any purpose.

(2) "Fraudulent postsecondary education degree" means a credential presented as a degree which provides information that is false, forged, altered, or counterfeit and signifies the satisfactory completion of the requirements of a postsecondary education program.

(3) "Produce or manufacture fraudulent postsecondary education degree" means to develop, prepare, design, create, or process a fraudulent postsecondary education degree for any purpose.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2010, No. 206, §1, eff. June 17, 2010.



RS 14:72.6 - Forgery of a motor vehicle inspection certificate; penalties

§72.6. Forgery of a motor vehicle inspection certificate; penalties

A. Forgery of a motor vehicle inspection certificate is the knowing or intentional production, manufacture, transfer, or distribution of any fraudulent document or portion thereof intended to serve as a certificate of motor vehicle inspection as defined by the provisions of Chapter 7 of Title 32 of the Louisiana Revised Statutes of 1950.

B. Whoever commits the crime of forgery of a motor vehicle inspection certificate shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

Acts 2013, No. 153, §1.



RS 14:73 - Commercial bribery

§73. Commercial bribery

A. Commercial bribery is the giving or offering to give, directly or indirectly, anything of apparent present or prospective value to any private agent, employee, or fiduciary, without the knowledge and consent of the principal or employer, with the intent to influence such agent's, employee's, or fiduciary's action in relation to the principal's or employer's affairs.

B. The agent's, employee's, or fiduciary's acceptance of or offer to accept, directly or indirectly, anything of apparent present or prospective value under such circumstances shall also constitute commercial bribery.

C. An offender under this Section who states the facts, under oath, to the district attorney charged with prosecution of the offense, and who gives evidence tending to convict any other offender under this article, may, in the discretion of the district attorney, be granted full immunity from prosecution for commercial bribery, in respect to the particular offense reported.

D. Whoever commits the crime of commercial bribery shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1; Acts 2014, No. 791, §7.



RS 14:73.1 - Definitions

SUBPART D. COMPUTER RELATED CRIME

§73.1. Definitions

As used in this Subpart unless the context clearly indicates otherwise:

(1) "Access" means to program, to execute programs on, to communicate with, store data in, retrieve data from, or otherwise make use of any resources, including data or programs, of a computer, computer system, or computer network.

(2) "Computer" includes an electronic, magnetic, optical, or other high-speed data processing device or system performing logical, arithmetic, and storage functions, and includes any property, data storage facility, or communications facility directly related to or operating in conjunction with such device or system. "Computer" shall not include an automated typewriter or typesetter, a machine designed solely for word processing, or a portable hand-held calculator, nor shall "computer" include any other device which might contain components similar to those in computers but in which the components have the sole function of controlling the device for the single purpose for which the device is intended.

(3) "Computer network" means a set of related, remotely connected devices and communication facilities including at least one computer system with capability to transmit data through communication facilities.

(4) "Computer program" means an ordered set of data representing coded instructions or statements that when executed by a computer cause the computer to process data.

(5) "Computer services" means providing access to or service or data from a computer, a computer system, or a computer network, and also includes but is not limited to data processing services, Internet services, electronic mail services, electronic message services, or information or data stored in connection therewith.

(6) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with operation of a computer system.

(7) "Computer system" means a set of functionally related, connected or unconnected, computer equipment, devices, or computer software.

(8) "Electronic mail service provider" means any person who both:

(a) Is an intermediary in sending or receiving electronic mail.

(b) Provides to end-users of electronic mail services the ability to send or receive electronic mail.

(9) "Financial instrument" means any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, access card as defined in R.S. 14:67.3, or marketable security.

(10) "Intellectual property" includes data, computer programs, computer software, trade secrets as defined in R.S. 51:1431(4), copyrighted materials, and confidential or proprietary information, in any form or medium, when such is stored in, produced by, or intended for use or storage with or in a computer, a computer system, or a computer network.

(11) "Internet, virtual, street-level map" means any map or image that contains the picture or pictures of homes, buildings, or people that are taken and dispensed, electronically, over the Internet or by a computer network, where the picture can be accessed by entering the address of the home, building, or person.

(12) "Proper means" includes:

(a) Discovery by independent invention.

(b) Discovery by "reverse engineering", that is by starting with the known product and working backward to find the method by which it was developed. The acquisition of the known product must be by lawful means.

(c) Discovery under license or authority of the owner.

(d) Observation of the property in public use or on public display.

(e) Discovery in published literature.

(13) "Property" means property as defined in R.S. 14:2(8) and shall specifically include but not be limited to financial instruments, electronically stored or produced data, and computer programs, whether in machine readable or human readable form.

(14) "Unsolicited bulk electronic mail" means any electronic message which is developed and distributed in an effort to sell or lease consumer goods or services and is sent in the same or substantially similar form to more than one thousand recipients.

Acts 1984, No. 711, §1; Acts 1999, No. 1180, §1; Acts 2010, No. 62, §1.



RS 14:73.2 - Offenses against intellectual property

§73.2. Offenses against intellectual property

A. An offense against intellectual property is the intentional:

(1) Destruction, insertion, or modification, without consent, of intellectual property; or

(2) Disclosure, use, copying, taking, or accessing, without consent, of intellectual property.

B. (1) Whoever commits an offense against intellectual property shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both, for commission of the offense.

(2) However, when the damage or loss amounts to a value of five hundred dollars or more, the offender may be fined not more than ten thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

C. The provisions of this Section shall not apply to disclosure, use, copying, taking, or accessing by proper means as defined in this Subpart.

Acts 1984, No. 711, §1.



RS 14:73.3 - Offenses against computer equipment or supplies

§73.3. Offenses against computer equipment or supplies

A. An offense against computer equipment or supplies is the intentional modification or destruction, without consent, of computer equipment or supplies used or intended to be used in a computer, computer system, or computer network.

B. (1) Whoever commits an offense against computer equipment or supplies shall be fined not more than five hundred dollars, or be imprisoned for not more than six months, or both.

(2) However, when the damage or loss amounts to a value of five hundred dollars or more, the offender may be fined not more than ten thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

Acts 1984, No. 711, §1.



RS 14:73.4 - Offenses against computer users

§73.4. Offenses against computer users

A. An offense against computer users is the intentional denial to an authorized user, without consent, of the full and effective use of or access to a computer, a computer system, a computer network, or computer services.

B. (1) Whoever commits an offense against computer users shall be fined not more than five hundred dollars, or be imprisoned for not more than six months, or both, for commission of the offense.

(2) However, when the damage or loss amounts to a value of five hundred dollars or more, the offender may be fined not more than ten thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

Acts 1984, No. 711, §1.



RS 14:73.5 - Computer fraud

§73.5. Computer fraud

A. Computer fraud is the accessing or causing to be accessed of any computer, computer system, computer network, or any part thereof with the intent to:

(1) Defraud; or

(2) Obtain money, property, or services by means of false or fraudulent conduct, practices, or representations, or through the fraudulent alteration, deletion, or insertion of programs or data.

B. Whoever commits computer fraud shall be fined not more than ten thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Acts 1984, No. 711, §1; Acts 1988, No. 184, §1, eff. July 1, 1988.



RS 14:73.6 - Offenses against electronic mail service provider

§73.6. Offenses against electronic mail service provider

A. It shall be unlawful for any person to use a computer, a computer network, or the computer services of an electronic mail service provider to transmit unsolicited bulk electronic mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider. Transmission of electronic mail from an organization to its members or noncommercial electronic mail transmissions shall not be deemed to be unsolicited bulk electronic mail.

B. It is unlawful for any person to use a computer or computer network without authority with the intent to falsify or forge electronic mail transmission information or other routing information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers. It is also unlawful for any person knowingly to sell, give, or otherwise distribute or possess with the intent to sell, give, or distribute software which is any of the following:

(1) Primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(2) Has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information.

(3) Marketed by that person or another acting in concert with that person with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars.

D. Nothing in this Section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services, or computer software, or to create any liability by reason of terms or conditions adopted by, or technical measures implemented by, an electronic mail service provider to prevent the transmission of unsolicited electronic mail in violation of this Section.

Acts 1999, No. 1180, §1.



RS 14:73.7 - Computer tampering

§73.7. Computer tampering

A. Computer tampering is the intentional commission of any of the actions enumerated in this Subsection when that action is taken knowingly and without the authorization of the owner of a computer:

(1) Accessing or causing to be accessed a computer or any part of a computer or any program or data contained within a computer.

(2) Copying or otherwise obtaining any program or data contained within a computer.

(3) Damaging or destroying a computer, or altering, deleting, or removing any program or data contained within a computer, or eliminating or reducing the ability of the owner of the computer to access or utilize the computer or any program or data contained within the computer.

(4) Introducing or attempting to introduce any electronic information of any kind and in any form into one or more computers, either directly or indirectly, and either simultaneously or sequentially, with the intention of damaging or destroying a computer, or altering, deleting, or removing any program or data contained within a computer, or eliminating or reducing the ability of the owner of the computer to access or utilize the computer or any program or data contained within the computer.

B. For purposes of this Section:

(1) Actions which are taken without authorization include actions which intentionally exceed the limits of authorization.

(2) If an owner of a computer has established a confidential or proprietary code which is required in order to access a computer, and that code has not been issued to a person, and that person uses that code to access that computer or to cause that computer to be accessed, that action creates a rebuttable presumption that the action was taken without authorization or intentionally exceeded the limits of authorization.

(3) The vital services or operations of the state, or of any parish, municipality, or other local governing authority, or of any utility company are the services or operations which are necessary to protect the public health, safety, and welfare, and include but are not limited to: law enforcement; fire protection; emergency services; health care; transportation; communications; drainage; sewerage; and utilities, including water, electricity, and natural gas and other forms of energy.

C. Whoever commits the crime of computer tampering as defined in Paragraphs (A)(1) and (2) of this Section shall be fined not more than five hundred dollars or imprisoned for not more that six months, or both.

D. Whoever commits the crime of computer tampering as defined in Paragraphs (A)(3) and (4) of this Section shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more that five years, or both.

E. Whoever violates the crime of computer tampering as defined in Paragraphs (A)(3) and (4) of this Section with the intention of disrupting the vital services or operations of the state, or of any parish, municipality, or other local governing authority, or of any utility company, or with the intention of causing death or great bodily harm to one or more persons, shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more that fifteen years, or both.

Acts 2001, No. 829, §1.



RS 14:73.8 - Unauthorized use of a wireless router system; pornography involving juveniles; penalty

§73.8. Unauthorized use of a wireless router system; pornography involving juveniles; penalty

A. Unauthorized use of a wireless router system is the accessing or causing to be accessed of any computer, computer system, computer network, or any part thereof via any wireless router system for the purposes of uploading, downloading, or selling of pornography involving juveniles as defined in R.S. 14:81.1.

B. For purposes of this Section, "wireless router system" means a device in a wireless local area network that determines the next network point to which a unit of data is routed between an origin and a destination on the Internet.

C. Whoever commits the crime of unauthorized use of a wireless router system for the purpose of accessing pornography involving a juvenile shall be imprisoned at hard labor for not less than two years or more than ten years, and fined not more than ten thousand dollars. Imprisonment shall be without benefit of parole, probation, or suspension of sentence.

D. Whoever commits the crime of unauthorized use of a wireless routing system for the purpose of accessing pornography involving a juvenile when the victim is under the age of thirteen years and the offender is seventeen years of age or older, shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2009, No. 193, §1.



RS 14:73.9 - Criminal use of Internet, virtual, street-map; enhanced penalties

§73.9. Criminal use of Internet, virtual, street-map; enhanced penalties

A. When an Internet, virtual, street-level map is used in the commission of a criminal offense against a person or against property, an additional sentence for a period of not less than one year shall be imposed. The additional penalty imposed pursuant to this Subsection shall be served consecutively with the sentence imposed for the underlying offense.

B. When an Internet, virtual, street-level map is used in the commission or attempted commission of an act of terrorism, as is defined in R.S. 14:100.12(1), an additional sentence for a period of not less than ten years shall be imposed without the benefit of parole, probation, or suspension of the sentence. The additional penalty imposed pursuant to this Subsection shall be served consecutively with the sentence imposed for the underlying offense.

Acts 2010, No. 62, §1.



RS 14:73.10 - Online impersonation

§73.10. Online impersonation

A.(1) It shall be unlawful for any person, with the intent to harm, intimidate, threaten, or defraud, to intentionally impersonate another actual person, without the consent of that person, in order to engage in any of the following:

(a) Open an electronic mail account, any other type of account, or a profile on a social networking website or other Internet website.

(b) Post or send one or more messages on or through a social networking website or other Internet website.

(2) It shall be unlawful for any person, with the intent to harm, intimidate, threaten, or defraud, to send an electronic mail, instant message, text message, or other form of electronic communication that references a name, domain address, phone number, or other item of identifying information belonging to another actual person without the consent of that person and with the intent to cause the recipient of the communication to believe that the other person authorized or transmitted the communication.

B. For purposes of this Section, the following words shall have the following meanings:

(1) "Access software provider" means a provider of software, including client or server software, or enabling tools that do one or more of the following:

(a) Filter, screen, allow, or disallow content.

(b) Select, choose, analyze, or digest content.

(c) Transmit, receive, display, forward, cache, search, organize, reorganize, or translate content.

(2) "Cable operator" means any person or group of persons who provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such cable system.

(3) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(4) "Social networking website" means an Internet website that has any of the following capabilities:

(a) Allows users to register and create web pages or profiles about themselves that are available to the general public or to any other users.

(b) Offers a mechanism for direct or real-time communication among users, such as a forum, chat room, electronic mail, or instant messaging.

(5) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, regardless of the facilities used.

C.(1) Except as provided in Paragraph (2) of this Subsection, whoever violates any provision of this Section shall be fined not less than two hundred fifty dollars nor more than one thousand dollars, imprisoned for not less than ten days nor more than six months, or both.

(2) When the offender is under the age of seventeen years, the disposition of the matter shall be governed exclusively by the provisions of Title VII of the Children's Code.

D. The provisions of this Section shall not apply to any of the following or to any person who is employed by any of the following when the actions of the employee are within the course and scope of his employment:

(1) A social networking website.

(2) An interactive computer service provider.

(3) A telecommunications service provider.

(4) A cable operator.

(5) An Internet service provider.

(6) Any law enforcement officer or agency.

Acts 2012, No. 375, §1.



RS 14:74 - Criminal neglect of family

PART IV. OFFENSES AFFECTING THE FAMILY

SUBPART A. CRIMINAL NEGLECT OF FAMILY

§74. Criminal neglect of family

A.(1) Criminal neglect of family is the desertion or intentional nonsupport:

(a) By a spouse of his or her spouse who is in destitute or necessitous circumstances; or

(b) By either parent of his minor child who is in necessitous circumstances, there being a duty established by this Section for either parent to support his child.

(2) Each parent shall have this duty without regard to the reasons and irrespective of the causes of his living separate from the other parent. The duty established by this Section shall apply retrospectively to all children born prior to the effective date of this Section.

(3) For purposes of this Subsection, the factors considered in determining whether "necessitous circumstances" exist are food, shelter, clothing, health, and with regard to minor children only, adequate education, including but not limited to public, private, or home schooling, and comfort.

B.(1) Whenever a husband has left his wife or a wife has left her husband in destitute or necessitous circumstances and has not provided means of support within thirty days thereafter, his or her failure to so provide shall be only presumptive evidence for the purpose of determining the substantive elements of this offense that at the time of leaving he or she intended desertion and nonsupport. The receipt of assistance from the Family Independence Temporary Assistance Program (FITAP) shall constitute only presumptive evidence of necessitous circumstances for purposes of proving the substantive elements of this offense. Physical incapacity which prevents a person from seeking any type of employment constitutes a defense to the charge of criminal neglect of family.

(2) Whenever a parent has left his minor child in necessitous circumstances and has not provided means of support within thirty days thereafter, his failure to so provide shall be only presumptive evidence for the purpose of determining the substantive elements of this offense that at the time of leaving the parent intended desertion and nonsupport. The receipt of assistance from the Family Independence Temporary Assistance Program (FITAP) shall constitute only presumptive evidence of necessitous circumstances for the purpose of proving the substantive elements of this offense. Physical incapacity which prevents a person from seeking any type of employment constitutes a defense to the charge of criminal neglect of family.

C. Laws attaching a privilege against the disclosure of communications between husband and wife are inapplicable to proceedings under this Section. Husband and wife are competent witnesses to testify to any relevant matter.

D.(1) Whoever commits the offense of criminal neglect of family shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both, and may be placed on probation pursuant to R.S. 15:305.

(2) If a fine is imposed, the court shall direct it to be paid in whole or in part to the spouse or to the tutor or custodian of the child, to the court approved fiduciary of the spouse or child, or to the Louisiana Department of Children and Family Services in a FITAP or Family Independence Temporary Assistance Program case or in a non-FITAP or Family Independence Temporary Assistance Program case in which the said department is rendering services, whichever is applicable; hereinafter, said payee shall be referred to as the "applicable payee." In addition, the court may issue a support order, after considering the circumstances and financial ability of the defendant, directing the defendant to pay a certain sum at such periods as the court may direct. This support shall be ordered payable to the applicable payee. The amount of support as set by the court may be increased or decreased by the court as the circumstances may require.

(3) The court may also require the defendant to enter into a recognizance, with or without surety, in order that the defendant shall make his or her personal appearance in court whenever required to do so and shall further comply with the terms of the order or of any subsequent modification thereof.

E. For the purposes of this Section, "spouse" shall mean a husband or wife.

Amended by Acts 1950, No. 164, §1; Acts 1952, No. 368, §1; Acts 1968, No. 233, §1; Acts 1968, No. 647, §1; Acts 1968, Ex.Sess., No. 14, §1; Acts 1975, No. 116, §1, eff. July 1, 1975; Acts 1976, No. 559, §1; Acts 1978, No. 443, §1; Acts 1979, No. 614, §1; Acts 1980, No. 764, §§4, 5; Acts 1981, No. 812, §3, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §3, eff. Nov. 19, 1981; Acts 1984, No. 453, §§1 and 2; Acts 1997, No. 1402, §1.



RS 14:74.1 - Right of action

§74.1. Right of action

The provisions of Art. 242 of the Louisiana Revised Civil Code of 1870 shall not apply to any proceeding brought under the provisions of R.S. 14:74.

Added by Acts 1954, No. 298, §1.



RS 14:75 - Failure to pay child support obligation

§75. Failure to pay child support obligation

A. This law may be cited as the "Deadbeat Parents Punishment Act of Louisiana".

B. It shall be unlawful for any obligor to intentionally fail to pay a support obligation for any child who resides in the state of Louisiana, if such obligation has remained unpaid for a period longer than six months or is greater than two thousand five hundred dollars.

C.(1) For a first offense, the penalty for failure to pay a legal child support obligation shall be a fine of not more than five hundred dollars or imprisonment for not more than six months, or both.

(2) For a second or subsequent offense, the penalty for failure to pay a legal child support obligation shall be a fine of not more than twenty-five hundred dollars or imprisonment with or without hard labor for not more than two years, or both.

(3) Upon a conviction under this statute, the court shall order restitution in an amount equal to the total unpaid support obligation as it exists at the time of sentencing.

(4) In any case in which restitution is made prior to the time of sentencing, except for a second or subsequent offense, the court may suspend all or any portion of the imposition or execution of the sentence otherwise required in this Subsection.

(5) The penalty for failure to pay a legal child support obligation when the amount of the arrearage is more than fifteen thousand dollars and the obligation has been outstanding for at least one year shall be a fine of not more than twenty-five hundred dollars, or imprisonment with or without hard labor for not more than two years, or both.

D. With respect to an offense under this Section, an action may be prosecuted in a judicial district court in this state in which any child who is the subject of the support obligation involved resided during a period during which an obligor failed to meet that support obligation; or the judicial district in which the obligor resided during a period described in Subsection B of this Section; or any other judicial district with jurisdiction otherwise provided for by law.

E. As used in this Section, the following terms mean:

(1) "Obligor" means any person who has been ordered to pay a support obligation in accordance with law.

(2) "Support obligation" means any amount determined by a court order or an order of an administrative process pursuant to the law of the state of Louisiana to be due from a person for the support and maintenance of a child or children.

F. It shall be an affirmative defense to any charge under this Section that the obligor was financially unable to pay the support obligation during and after the period that he failed to pay as ordered by the court.

Acts 2004, No. 801, §1; Acts 2008, No. 336, §1; Acts 2010, No. 689, §2, eff. June 29, 2010.



RS 14:75.1 - REPEALED BY ACTS 1993, NO. 442, 4, EFF. JUNE 9, 1993.

§75.1. REPEALED BY ACTS 1993, NO. 442, §4, EFF. JUNE 9, 1993.



RS 14:75.2 - REPEALED BY ACTS 1993, NO. 442, 4, EFF. JUNE 9, 1993.

§75.2. REPEALED BY ACTS 1993, NO. 442, §4, EFF. JUNE 9, 1993.



RS 14:76 - Bigamy

SUBPART B. SEX OFFENSES AFFECTING THE FAMILY

§76. Bigamy

A. Bigamy is the marriage to another person by a person already married and having a husband or wife living, or the habitual cohabitation, in this state, with such second husband or wife, regardless of the place where the marriage was celebrated.

B. The provisions of this Section shall not extend to any of the following:

(1) Any person whose former husband or wife has been absent, at the time of the second marriage, for five successive years without being known to such person, within that time, to be living.

(2) Any person whose former marriage has been annulled or dissolved at the time of the second marriage, by the judgment of a competent court.

(3) Any person who has, at the time of the second marriage, a reasonable and honest belief that his or her former husband or wife is dead, or that a valid divorce or annulment has been secured, or that his or her former marriage was invalid.

C. Whoever commits the crime of bigamy shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:77 - Abetting in bigamy

§77. Abetting in bigamy

A. Abetting in bigamy is the marriage of an unmarried person to the husband or wife of another, with knowledge of the fact that the party is married and without a reasonable and honest belief that such party is divorced or his marriage annulled, or that the party's husband or wife is dead.

B. Whoever commits the crime of abetting in bigamy shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:78 - Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.

§78. Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.



RS 14:78.1 - Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.

§78.1. Repealed by Acts 2014, No. 177, §2 and Acts 2014, No. 602, §7, eff. June 12, 2014.



RS 14:79 - Violation of protective orders

SUBPART C. DOMESTIC VIOLENCE OFFENSES

§79. Violation of protective orders

A.(1)(a) Violation of protective orders is the willful disobedience of a preliminary or permanent injunction or protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 327.1, 335.1, 335.2, and 871.1 after a contradictory court hearing, or the willful disobedience of a temporary restraining order or any ex parte protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., criminal stay-away orders as provided for in Code of Criminal Procedure Articles 327.1, 335.1, 335.2, Children's Code Article 1564 et seq., or Code of Civil Procedure Articles 3604 and 3607.1, if the defendant has been given notice of the temporary restraining order or ex parte protective order by service of process as required by law.

(b) A defendant may also be deemed to have been properly served if tendered a certified copy of a temporary restraining order or ex parte protective order by any law enforcement officer who has been called to any scene where the named defendant is present. Such service of a previously issued temporary restraining order or ex parte protective order if noted in the police report shall be deemed sufficient evidence of service of process and admissible in any civil or criminal proceedings.

(2) Violation of protective orders shall also include the willful disobedience of an order of protection issued by a foreign state.

(3) Violation of protective orders shall also include the willful disobedience of the following:

(a) An order issued by any state, federal, parish, city, or municipal court judge, magistrate judge, commissioner or justice of the peace that a criminal defendant stay away from a specific person or persons as a condition of that defendant's release on bond.

(b) An order issued by any state, federal, parish, city, or municipal court judge, magistrate judge, commissioner or justice of the peace that a defendant convicted of a violation of any state, federal, parish, municipal, or city criminal offense stay away from any specific person as a condition of that defendant's release on probation.

(c) A condition of a parole release which requires that the parolee stay away from any specific person.

B.(1) On a first conviction for violation of protective orders which does not involve a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, the offender shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) On a second conviction for violation of protective orders which does not involve a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not more than one thousand dollars and imprisoned for not less than forty-eight hours nor more than six months. At least forty-eight hours of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-approved domestic abuse counseling program.

(3) On a third or subsequent conviction for violation of protective orders which does not involve a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, regardless of whether the current offense occurred before or after the earlier convictions, the offender shall be fined not more than one thousand dollars and imprisoned for not less than fourteen days nor more than six months. At least fourteen days of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-approved domestic abuse counseling program, unless the offender has previously been required to participate in such program and, in the discretion of the judge, the offender would not benefit from such counseling.

C.(1) Whoever is convicted of the offense of violation of protective orders where the violation involves a battery or any crime of violence as defined by R.S. 14:2(B) against the person protected by the protective order, and who has not been convicted of violating a protective order or of an assault or battery upon the person protected by the protective order within the five years prior to commission of the instant offense, shall be fined not more than five hundred dollars and imprisoned for not less than fourteen days nor more than six months. At least fourteen days of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-approved domestic abuse counseling program as part of that probation.

(2) Whoever is convicted of the offense of violation of protective orders where the violation involves a battery or any crime of violence as defined by R.S. 14:2(B) against the person for whose benefit the protective order is in effect, and who has been convicted not more than one time of violating a protective order or of an assault or battery upon the person for whose benefit the protective order is in effect within the five-year period prior to commission of the instant offense, regardless of whether the instant offense occurred before or after the earlier convictions, shall be fined not more than one thousand dollars and imprisoned for not less than three months nor more than six months. At least fourteen days of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence. If a portion of the sentence is imposed with benefit of probation, parole, or suspension of sentence, the court shall require the offender to participate in a court-approved domestic abuse counseling program, unless the offender has previously been required to participate in such program and, in the discretion of the court, the offender would not benefit from such counseling.

(3) Whoever is convicted of the offense of violation of protective orders where the violation involves a battery or any crime of violence as defined by R.S. 14:2(B) against the person for whose benefit the protective order is in effect, and who has more than one conviction of violating a protective order or of an assault or battery upon the person for whose benefit the protective order is in effect during the five-year period prior to commission of the instant offense, regardless of whether the instant offense occurred before or after the earlier convictions, the offender shall be fined not more than two thousand dollars and imprisoned with or without hard labor for not less than one year nor more than five years. At least one year of the sentence of imprisonment imposed under this Paragraph shall be without benefit of probation, parole, or suspension of sentence.

D. If, as part of any sentence imposed under this Section, a fine is imposed, the court may direct that the fine be paid for the support of the spouse or children of the offender.

E.(1) Law enforcement officers shall use every reasonable means, including but not limited to immediate arrest of the violator, to enforce a preliminary or permanent injunction or protective order obtained pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 327.1, 335.1, 335.2, and 871.1 after a contradictory court hearing, or to enforce a temporary restraining order or ex parte protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, R.S. 46:2171 et seq., Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 327.1, 335.1, and 335.2 if the defendant has been given notice of the temporary restraining order or ex parte protective order by service of process as required by law.

(2) Law enforcement officers shall at a minimum issue a summons to the person in violation of a temporary restraining order, a preliminary or permanent injunction, or a protective order issued pursuant to R.S. 9:361 et seq., R.S. 9:372, R.S. 46:2131 et seq., R.S. 46:2151, Children's Code Article 1564 et seq., Code of Civil Procedure Articles 3604 and 3607.1, or Code of Criminal Procedure Articles 30, 327.1, 335.2, and 871.1.

F. This Section shall not be construed to bar or limit the effect of any other criminal statute or civil remedy.

G. "Instant offense" as used in this Section means the offense which is before the court.

H. An offender ordered to participate in a domestic abuse counseling program under the provision of this Section shall pay the cost incurred in participating in the program, unless the court determines that the offender is unable to pay. Failure to make payment under this Subsection shall subject the offender to revocation of probation.

Added by Acts 1983, No. 497, §1; Acts 1987, No. 268, §1; Acts 1994, 3rd Ex. Sess., No. 70, §1; Acts 1995, No. 905, §1; Acts 1997, No. 1156, §6; Acts 1999, No. 659, §1; Acts 1999, No. 1200, §1; Acts 2003, No. 750, §5; Acts 2003, No. 1198, §1; Acts 2014, No. 317, §2; Acts 2014, No. 318, §2; Acts 2014, No. 355, §3.



RS 14:79.1 - Criminal abandonment

SUBPART D. CRIMINAL ABANDONMENT

§79.1. Criminal abandonment

A. Criminal abandonment is any of the following:

(1) The intentional physical abandonment of a minor child under the age of ten years by the child's parent or legal guardian by leaving the minor child unattended and to his own care when the evidence demonstrates that the child's parent or legal guardian did not intend to return to the minor child or provide for adult supervision of the minor child.

(2) The intentional physical abandonment of a person who is aged or person with a disability by a caregiver as defined in R.S. 14:93.3 who is compensated for providing care to such person. For the purpose of this Paragraph a person who is aged shall mean any individual who is sixty years of age or older.

B. Whoever commits the crime of criminal abandonment shall be fined not more than one thousand dollars, or be imprisoned for not more than one year, or both.

Acts 1986, No. 368, §1; Acts 2008, No. 177, §1, eff. June 12, 2008; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:79.2 - Repealed by Acts 1975, No. 638, 3

§79.2. Repealed by Acts 1975, No. 638, §3



RS 14:80 - Felony carnal knowledge of a juvenile

PART V. OFFENSES AFFECTING THE PUBLIC MORALS

SUBPART A. OFFENSES AFFECTING SEXUAL IMMORALITY

1. SEXUAL OFFENSES AFFECTING MINORS

§80. Felony carnal knowledge of a juvenile

A. Felony carnal knowledge of a juvenile is committed when:

(1) A person who is seventeen years of age or older has sexual intercourse, with consent, with a person who is thirteen years of age or older but less than seventeen years of age, when the victim is not the spouse of the offender and when the difference between the age of the victim and the age of the offender is four years or greater; or

(2) A person commits a second or subsequent offense of misdemeanor carnal knowledge of a juvenile, or a person who has been convicted one or more times of violating one or more crimes for which the offender is required to register as a sex offender under R.S. 15:542 commits a first offense of misdemeanor carnal knowledge of a juvenile.

B. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C. Lack of knowledge of the juvenile's age shall not be a defense. Emission is not necessary, and penetration, however slight, is sufficient to complete the crime.

D.(1) Whoever commits the crime of felony carnal knowledge of a juvenile shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than ten years, or both, provided that the defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 893.

(2)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1977, No. 539, §1; Acts 1978, No. 757, §1; Acts 1990, No. 590, §1; Acts 1995, No. 241, §1; Acts 2001, No. 796, §1; Acts 2006, No. 80, §1; Acts 2008, No. 331, §1; Acts 2010, No. 763, §1.



RS 14:80.1 - Misdemeanor carnal knowledge of a juvenile

§80.1. Misdemeanor carnal knowledge of a juvenile

A. Misdemeanor carnal knowledge of a juvenile is committed when a person who is seventeen years of age or older has sexual intercourse, with consent, with a person who is thirteen years of age or older but less than seventeen years of age, when the victim is not the spouse of the offender, and when the difference between the age of the victim and age of the offender is greater than two years, but less than four years.

B. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C. Lack of knowledge of the juvenile's age shall not be a defense. Emission is not necessary, and penetration, however slight, is sufficient to complete the crime.

D. Whoever commits the crime of misdemeanor carnal knowledge of a juvenile shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

E. The offender shall be eligible to have his conviction set aside and his prosecution dismissed in accordance with the appropriate provisions of the Code of Criminal Procedure.

F. The offender shall not be subject to any of the provisions of law which are applicable to sex offenders, including but not limited to the provisions which require registration of the offender and notice to the neighbors of the offender.

Acts 2001, No. 796, §1; Acts 2008, No. 331, §1.



RS 14:81 - Indecent behavior with juveniles

§81. Indecent behavior with juveniles

A. Indecent behavior with juveniles is the commission of any of the following acts with the intention of arousing or gratifying the sexual desires of either person:

(1) Any lewd or lascivious act upon the person or in the presence of any child under the age of seventeen, where there is an age difference of greater than two years between the two persons. Lack of knowledge of the child's age shall not be a defense; or

(2) The transmission, delivery or utterance of any textual, visual, written, or oral communication depicting lewd or lascivious conduct, text, words, or images to any person reasonably believed to be under the age of seventeen and reasonably believed to be at least two years younger than the offender. It shall not be a defense that the person who actually receives the transmission is not under the age of seventeen.

B. The trial judge shall have the authority to issue any necessary orders to protect the safety of the child during the pendency of the criminal action and beyond its conclusion.

C. For purposes of this Section,"textual, visual, written, or oral communication" means any communication of any kind, whether electronic or otherwise, made through the use of the United States mail, any private carrier, personal courier, computer online service, Internet service, local bulletin board service, Internet chat room, electronic mail, online messaging service, or personal delivery or contact.

D. The provisions of this Section shall not apply to the transference of such images by a telephone company, cable television company, or any of its affiliates, free over-the-air television broadcast station, an Internet provider, or commercial on-line service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial on-line services.

E. An offense committed under this Section and based upon the transmission and receipt of textual, visual, written, or oral communication may be deemed to have been committed where the communication was originally sent, originally received, or originally viewed by any person.

F. After the institution of prosecution, access to and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

G. Any evidence resulting from the commission of a crime under this Section shall constitute contraband.

H.(1) Whoever commits the crime of indecent behavior with juveniles shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than seven years, or both, provided that the defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 893.

(2) Whoever commits the crime of indecent behavior with juveniles on a victim under the age of thirteen when the offender is seventeen years of age or older, shall be punished by imprisonment at hard labor for not less than two nor more than twenty-five years. At least two years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1956, No. 450, §1; Acts 1968, No. 647, §1; Acts 1977, No. 537, §1; Acts 1984, No. 423, §1; Acts 1986, No. 406, §1; Acts 1990, No. 590, §1; Acts 1997, No. 743, §1; Acts 2006, No. 103, §1; Acts 2006, No. 224, §1; Acts 2009, No. 198, §1; Acts 2010, No. 763, §1.



RS 14:81.1 - Pornography involving juveniles

§81.1. Pornography involving juveniles

A.(1) It shall be unlawful for a person to produce, promote, advertise, distribute, possess, or possess with the intent to distribute pornography involving juveniles.

(2) It shall also be a violation of the provision of this Section for a parent, legal guardian, or custodian of a child to consent to the participation of the child in pornography involving juveniles.

B. For purposes of this Section, the following definitions shall apply:

(1) "Access software provider" means a provider of software, including client or server software, or enabling tools that do any one or more of the following:

(a) Filter, screen, allow, or disallow content.

(b) Select, choose, analyze, or digest content.

(c) Transmit, receive, display, forward, cache, search, organize, reorganize, or translate content.

(2) "Cable operator" means any person or group of persons who provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in such cable system, or who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system.

(3) "Coerce" shall include but not be limited to any of the following:

(a) Causing or threatening to cause serious bodily injury.

(b) Physically restraining or threatening to physically restrain another person.

(c) Abduction or threatened abduction of an individual.

(d) The use of a plan, pattern, or statement with intent to cause an individual to believe that failure to perform an act will result in the use of force against, abduction of, serious harm to, or physical restraint of an individual.

(e) The abuse or threatened abuse of law or legal process.

(f) The actual or threatened destruction, concealment, removal, confiscation, or possession of any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person.

(g) Controlling or threatening to control an individual's access to a controlled dangerous substance as set forth in R.S. 40:961 et seq.

(h) The use of an individual's physical or mental impairment, where such impairment has substantial adverse effects on the individual's cognitive or volitional functions.

(i) The use of debt bondage or civil or criminal fraud.

(j) Extortion as defined in R.S. 14:66.

(4) "Debt bondage" means inducing an individual to provide any of the following:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt.

(b) Labor or services in payment toward or satisfaction of a real or purported debt if either of the following occur:

(i) The reasonable value of the labor or services provided is not applied toward the liquidation of the debt.

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined.

(5) "Distribute" means to issue, sell, give, provide, lend, mail, deliver, transfer, transmute, distribute, circulate, or disseminate by any means.

(6) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(7) "Labor or services" mean activity having economic value.

(8) "Pornography involving juveniles" is any photograph, videotape, film, or other reproduction, whether electronic or otherwise, of any sexual performance involving a child under the age of seventeen.

(9) "Produce" means to photograph, videotape, film, or otherwise reproduce pornography involving juveniles, or to solicit, promote, or coerce any child for the purpose of pornography involving juveniles.

(10) "Sexual performance" means any performance or part thereof that includes actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sadomasochistic abuse, or lewd exhibition of the genitals or anus.

(11) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, regardless of the facilities used.

C.(1) Possession of three or more of the same photographs, images, films, videotapes, or other visual reproductions shall be prima facie evidence of intent to sell or distribute.

(2) Possession of three or more photographs, images, films, videotapes, or other visual reproductions and possession of any type of file sharing technology or software shall be prima facie evidence of intent to sell or distribute.

D.(1) Lack of knowledge of the juvenile's age shall not be a defense.

(2) It shall not be a defense to prosecution for a violation of this Section that the juvenile consented to participation in the activity prohibited by this Section.

E.(1)(a) Whoever intentionally possesses pornography involving juveniles shall be fined not more than fifty thousand dollars and shall be imprisoned at hard labor for not less than five years or more than twenty years, without benefit of parole, probation, or suspension of sentence.

(b) On a second or subsequent conviction for the intentional possession of pornography involving juveniles, the offender shall be fined not more than seventy-five thousand dollars and imprisoned at hard labor for not more than forty years, without benefit of parole, probation, or suspension of sentence.

(2)(a) Whoever distributes or possesses with the intent to distribute pornography involving juveniles shall be fined not more than fifty thousand dollars and shall be imprisoned at hard labor for not less than five years or more than twenty years, without benefit of parole, probation, or suspension of sentence.

(b) On a second or subsequent conviction for distributing or possessing with the intent to distribute pornography involving juveniles, the offender shall be fined not more than seventy-five thousand dollars and imprisoned at hard labor for not more than forty years, without benefit of parole, probation, or suspension of sentence.

(3) Any parent, legal guardian, or custodian of a child who consents to the participation of the child in pornography involving juveniles shall be fined not more than ten thousand dollars and be imprisoned at hard labor for not less than five years or more than twenty years, without benefit of probation, parole, or suspension of sentence.

(4) Whoever engages in the promotion, advertisement, or production of pornography involving juveniles shall be fined not more than fifteen thousand dollars and be imprisoned at hard labor for not less than ten years or more than twenty years, without benefit of probation, parole, or suspension of sentence.

(5)(a) Whoever commits the crime of pornography involving juveniles punishable by the provisions of Paragraphs (1), (2), or (3) of this Subsection when the victim is under the age of thirteen years and the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than one-half the longest term nor more than twice the longest term of imprisonment provided in Paragraphs (1), (2), and (3) of this Subsection. The sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(b) Whoever commits the crime of pornography involving juveniles punishable by the provisions of Paragraph (4) of this Subsection when the victim is under the age of thirteen years, and the offender is seventeen years of age or older, shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(c) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(d) The personal property made subject to seizure and sale pursuant to Subparagraph (c) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

(e) Upon completion of the term of imprisonment imposed in accordance with Subparagraphs (5)(a) and (5)(b) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(f) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(g) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(h) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act, that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

F.(1) Any evidence of pornography involving a child under the age of seventeen shall be contraband. Such contraband shall be seized in accordance with law and shall be disposed of in accordance with R.S. 46:1845.

(2) Upon the filing of any information or indictment by the prosecuting authority for a violation of this Section, the investigating law enforcement agency which seized the photographs, films, videotapes, or other visual reproductions of pornography involving juveniles shall provide copies of those reproductions to the Internet crimes against children division within the attorney general's office.

(3) Upon receipt of the reproductions as provided in Paragraph (2) of this Subsection, the Internet crimes against children division shall:

(a) Provide those visual reproductions to the law enforcement agency representative assigned to the Child Victim Identification Program at the National Center for Missing and Exploited Children.

(b) Request the Child Victim Identification Program provide the law enforcement agency contact information for any visual reproductions recovered which contain an identified victim of pornography involving juveniles as defined in this Section.

(c) Provide case information to the Child Victim Identification Program, as requested by the National Center for Missing and Exploited Children guidelines, in any case where the Internet crimes against children division within the attorney general's office identifies a previously unidentified victim of pornography involving juveniles.

(4) The Internet crimes against children division shall submit to the designated prosecutor the law enforcement agency contact information provided by the Child Victim Identification Program at the National Center for Missing and Exploited Children, for any visual reproductions involved in the case which contain the depiction of an identified victim of pornography involving juveniles as defined in this Section.

(5) In all cases in which the prosecuting authority has filed an indictment or information for a violation of this Section and the victim of pornography involving juveniles has been identified and is a resident of this state, the prosecuting agency shall submit all of the following information to the attorney general for entry into the Louisiana Attorney General's Exploited Children's Identification database maintained by that office:

(a) The parish, district, and docket number of the case.

(b) The name, race, sex, and date of birth of the defendant.

(c) The identity of the victim.

(d) The contact information for the law enforcement agency which identified a victim of pornography involving juveniles, including contact information maintained by the Child Victim Identification Program and provided to the Internet crimes against children division in accordance with this Section.

(6) No sentence, plea, conviction, or other final disposition shall be invalidated due to failure to comply with the provisions of this Subsection, and no person shall have a cause of action against the investigating law enforcement agency or any prosecuting authority, or officer or agent thereof for failure to comply with the provisions of this Subsection.

G. In prosecutions for violations of this Section, the trier of fact may determine, utilizing the following factors, whether or not the person displayed or depicted in any photograph, videotape, film, or other video reproduction introduced in evidence was under the age of seventeen years at the time of filming or recording:

(1) The general body growth, bone structure, and bone development of the person.

(2) The development of pubic or body hair on the person.

(3) The development of the person's sexual organs.

(4) The context in which the person is placed or the age attributed to the person in any accompanying video, printed, or text material.

(5) Available expert testimony and opinion as to the chronological age or degree of physical or mental maturity or development of the person.

(6) Such other information, factors, and evidence available to the trier of fact which the court determines is probative and reasonably reliable.

H. The provisions of this Section shall not apply to a provider of an interactive computer service, provider of a telecommunications service, or a cable operator as defined by the provisions of this Section.

Added by Acts 1977, No. 97, §1. Amended by Acts 1981, No. 502, §1, eff. July 19, 1981, Acts 1983, No. 655, §1; Acts 1986, No. 777, §1; Acts 1992, No. 305, §1; Acts 2003, No. 1245, §1; Acts 2006, No. 103, §1; Acts 2008, No. 33, §1; Acts 2009, No. 382, §2; Acts 2010, No. 516, §1; Acts 2010, No. 763, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:81.1.1 - "Sexting"; prohibited acts; penalties

§81.1.1. "Sexting"; prohibited acts; penalties

A.(1) No person under the age of seventeen years shall knowingly and voluntarily use a computer or telecommunication device to transmit an indecent visual depiction of himself to another person.

(2) No person under the age of seventeen years shall knowingly possess or transmit an indecent visual depiction that was transmitted by another under the age of seventeen years in violation of the provisions of Paragraph (1) of this Subsection.

B. For purposes of this Section:

(1) "Indecent visual depiction" means any photograph, videotape, film, or other reproduction of a person under the age of seventeen years engaging in sexually explicit conduct, and includes data stored on any computer, telecommunication device, or other electronic storage media which is capable of conversion into a visual image.

(2) "Sexually explicit conduct" means masturbation or lewd exhibition of the genitals, pubic hair, anus, vulva, or female breast nipples of a person under the age of seventeen years.

(3) "Telecommunication device" means an analog or digital electronic device which processes data, telephonic, video, or sound transmission as part of any system involved in the sending or receiving of voice, sound, data, or video transmissions.

(4) "Transmit" means to give, distribute, transfer, transmute, circulate, or disseminate by use of a computer or telecommunication device.

C. Any offense committed by use of a computer or telecommunication device as set forth in this Section shall be deemed to have been committed at either the place from which the indecent visual depiction was transmitted or at the place where the indecent visual depiction was received.

D.(1) For a violation of the provisions of Paragraph (A)(1) of this Section, the offender's disposition shall be governed exclusively by the provisions of Title VII of the Louisiana Children's Code.

(2)(a) For a first offense in violation of Paragraph (A)(2) of this Section, the offender shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, imprisoned for not more than ten days, or both. Imposition or execution of the sentence shall not be suspended unless the offender is placed on probation with a minimum condition that he perform two eight-hour days of court-approved community service.

(b) For a second offense in violation of Paragraph (A)(2) of this Section, the offender shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, imprisoned for not less than ten days nor more than thirty days, or both. Imposition or execution of the sentence shall not be suspended unless the offender is placed on probation with a minimum condition that he perform five eight-hour days of court-approved community service.

(c) For a third or any subsequent offense in violation of Paragraph (A)(2) of this Section, the offender shall be fined not less than five hundred dollars nor more than seven hundred fifty dollars, imprisoned for not less than thirty days nor more than six months, or both. Imposition or execution of the sentence shall not be suspended unless the offender is placed on probation with a minimum condition that he perform ten eight-hour days of court-approved community service.

Acts 2010, No. 993, §1; Acts 2014, No. 313, §1, eff. May 28, 2014.



RS 14:81.2 - Molestation of a juvenile or a person with a physical or mental disability

§81.2. Molestation of a juvenile or a person with a physical or mental disability

A.(1) Molestation of a juvenile is the commission by anyone over the age of seventeen of any lewd or lascivious act upon the person or in the presence of any child under the age of seventeen, where there is an age difference of greater than two years between the two persons, with the intention of arousing or gratifying the sexual desires of either person, by the use of force, violence, duress, menace, psychological intimidation, threat of great bodily harm, or by the use of influence by virtue of a position of control or supervision over the juvenile. Lack of knowledge of the juvenile's age shall not be a defense.

(2) Molestation of a person with a physical or mental disability is the commission by anyone over the age of seventeen of any lewd or lascivious act upon the victim or in the presence of any victim with the intention of arousing or gratifying the sexual desires of either person, by the use of force, violence, duress, menace, psychological intimidation, threat of great bodily harm, or by the use of influence by virtue of a position of control or supervision over the victim, when any of the following conditions exist:

(a) The victim has paraplegia, quadriplegia, or is otherwise physically incapable of preventing the act due to a physical disability.

(b) The victim is incapable, through unsoundness of mind, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

(c) The victim is sixty-five years of age or older.

B.(1) Whoever commits the crime of molestation of a juvenile, when the victim is thirteen years of age or older but has not yet attained the age of seventeen, shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not less than five nor more than ten years, or both. The defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 893.

(2) Whoever commits the crime of molestation of a juvenile, when the victim is thirteen years of age or older but has not yet attained the age of seventeen, and when the offender has control or supervision over the juvenile, shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than five nor more than twenty years, or both. The defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with Code of Criminal Procedure Article 893.

(3)(a) Whoever commits the crime of molestation of a juvenile, when the victim is thirteen years of age or older but has not yet attained the age of seventeen, and when the offender is an educator of the juvenile, shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than five nor more than forty years, or both. At least five years of the sentence imposed shall be without the benefit of parole, probation, or suspension of sentence, and the defendant shall not be eligible to have his conviction set aside or his prosecution dismissed in accordance with Code of Criminal Procedure Article 893.

(b) For purposes of this Subsection, "educator" means any teacher or instructor, administrator, staff person, or employee of any public or private elementary, secondary, vocational-technical training, special, or postsecondary school or institution, including any teacher aide, paraprofessional, school bus driver, food service worker, and other clerical, custodial, or maintenance personnel employed by a private, city, parish, or other local public school board.

C.(1) Whoever commits the crime of molestation of a juvenile by violating the provisions of Paragraph (A)(1) of this Section, when the incidents of molestation recur during a period of more than one year, shall, on first conviction, be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not less than five nor more than forty years, or both. At least five years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence. After five years of the sentence have been served, the offender, who is otherwise eligible, may be eligible for parole if a licensed psychologist, medical psychologist, or a licensed clinical social worker or a board-certified psychiatrist, after psychological examination, including testing, approves.

(2) Conditions of parole shall include treatment in a qualified sex offender program for a minimum of five years, or until expiration of sentence, whichever comes first. The state shall be responsible for the cost of testing, but the offender shall be responsible for the cost of the treatment program. It shall also be a condition of parole that the offender be prohibited from being alone with a child without the supervision of another adult.

(3) For purposes of this Subsection, a "qualified sex offender program" means one which includes both group and individual therapy and arousal reconditioning. Group therapy shall be conducted by two therapists, one male and one female, at least one of whom is licensed as a psychologist or medical psychologist or is board certified as a psychiatrist or clinical social worker.

D.(1) Whoever commits the crime of molestation of a juvenile when the victim is under the age of thirteen years shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(2) Whoever commits the crime of molestation of a person with a physical or mental disability shall be imprisoned at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(3) Upon completion of the term of imprisonment imposed in accordance with Paragraphs (1) and (2) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(4) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(5) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(6) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

E.(1) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(2) The personal property made subject to seizure and sale pursuant to Paragraph (1) of this Subsection may include but shall not be limited to, electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 1984, No. 220, §1; Acts 1990, No. 590, §1; Acts 1991, No. 925, §1; Acts 1999, No. 1309, §2, eff. Jan. 1, 2000; Acts 2006, No. 36, §§1, 2; Acts 2006, No. 103, §1; Acts 2006, No. 325, §2; Acts 2008, No. 33, §1; Acts 2008, No. 426, §1; Acts 2009, No. 192, §1, eff. June 30, 2009; Acts 2009, No. 251, §13, eff. Jan. 1, 2010; Acts 2010, No. 763, §1; Acts 2011, No. 67, §1.



RS 14:81.3 - Computer-aided solicitation of a minor

§81.3. Computer-aided solicitation of a minor

A.(1) Computer-aided solicitation of a minor is committed when a person seventeen years of age or older knowingly contacts or communicates, through the use of electronic textual communication, with a person who has not yet attained the age of seventeen where there is an age difference of greater than two years, or a person reasonably believed to have not yet attained the age of seventeen and reasonably believed to be at least two years younger, for the purpose of or with the intent to persuade, induce, entice, or coerce the person to engage or participate in sexual conduct or a crime of violence as defined in R.S. 14:2(B), or with the intent to engage or participate in sexual conduct in the presence of the person who has not yet attained the age of seventeen, or person reasonably believed to have not yet attained the age of seventeen.

(2) It shall also be a violation of the provisions of this Section when a person seventeen years of age or older knowingly contacts or communicates, through the use of electronic textual communication, with a person who has not yet attained the age of seventeen where there is an age difference of greater than two years, or a person reasonably believed to have not yet attained the age of seventeen and reasonably believed to be at least two years younger, for the purpose of or with the intent to arrange for any third party to engage in any of the conduct proscribed by the provisions of Paragraph (1) of this Subsection.

(3) It shall also be a violation of the provisions of this Section when a person seventeen years of age or older knowingly contacts or communicates, through the use of electronic textual communication, with a person who has not yet attained the age of seventeen, or a person reasonably believed to have not yet attained the age of seventeen, for the purpose of recruiting, enticing, or coercing the person to engage in commercial sexual activity.

(4) It shall also be a violation of the provisions of this Section when the contact or communication is initially made through the use of electronic textual communication and subsequent communication is made through the use of any other form of communication.

B.(1)(a) Whoever violates the provisions of this Section when the victim is thirteen years of age or more but has not attained the age of seventeen shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than five years nor more than ten years, without benefit of parole, probation, or suspension of sentence.

(b) Whoever violates the provisions of this Section when the victim is under thirteen years of age shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than ten years nor more than twenty years, without benefit of parole, probation, or suspension of sentence.

(c) Whoever violates the provisions of this Section, when the victim is a person reasonably believed to have not yet attained the age of seventeen, shall be fined not more than ten thousand dollars and shall be imprisoned at hard labor for not less than two years nor more than ten years, without benefit of parole, probation, or suspension of sentence.

(d) If the computer-aided solicitation results in actual sexual conduct between the offender and victim and the difference between the age of the victim and the age of the offender is five years or greater, the offender shall be fined not more than ten thousand dollars and shall be imprisoned, with or without hard labor, for not less than seven years nor more than ten years.

(2) On a subsequent conviction, the offender shall be imprisoned for not less than ten years nor more than twenty years at hard labor without benefit of parole, probation, or suspension of sentence.

(3) In addition to the penalties imposed in either Paragraph (1) or (2) of this Subsection, the court may impose, as an additional penalty on the violator, the limitation or restriction of access to the Internet when the Internet was used in the commission of the crime.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

C.(1) It shall not constitute a defense to a prosecution brought pursuant to this Section that the person reasonably believed to be under the age of seventeen is actually a law enforcement officer or peace officer acting in his official capacity.

(2) It shall not be a defense to prosecution for a violation of this Section that the juvenile consented to participation in the activity prohibited by this Section.

D. For purposes of this Section, the following words have the following meanings:

(1) "Coerce"shall include but not be limited to any of the following:

(a) Causing or threatening to cause serious bodily injury.

(b) Physically restraining or threatening to physically restrain another person.

(c) Abduction or threatened abduction of an individual.

(d) The use of a plan, pattern, or statement with intent to cause an individual to believe that failure to perform an act will result in the use of force against, abduction of, serious harm to, or physical restraint of an individual.

(e) The abuse or threatened abuse of law or legal process.

(f) The actual or threatened destruction, concealment, removal, confiscation, or possession of any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person.

(g) Controlling or threatening to control an individual's access to a controlled dangerous substance as set forth in R.S. 40:961 et seq.

(h) The use of an individual's physical or mental impairment, where such impairment has substantial adverse effects on the individual's cognitive or volitional functions.

(i) The use of debt bondage or civil or criminal fraud.

(j) Extortion as defined in R.S. 14:66.

(2) "Debt bondage" means inducing an individual to provide any of the following:

(a) Commercial sexual activity in payment toward or satisfaction of a real or purported debt.

(b) Labor or services in payment toward or satisfaction of a real or purported debt if either of the following occur:

(i) The reasonable value of the labor or services provided is not applied toward the liquidation of the debt.

(ii) The length of the labor or services is not limited and the nature of the labor or services is not defined.

(3) "Electronic textual communication" means a textual communication made through the use of a computer on-line service, Internet service, or any other means of electronic communication, including but not limited to a local bulletin board service, Internet chat room, electronic mail, or on-line messaging service.

(4) "Labor or services" means activity having economic value.

(5) "Sexual conduct" means actual or simulated sexual intercourse, deviant sexual intercourse, sexual bestiality, masturbation, sadomasochistic abuse, lewd exhibition of the genitals, or any lewd or lascivious act.

E. The provisions of this Section shall not apply to the transference of such images by a telephone company, cable television company, or any of its affiliates, an Internet provider, or commercial online service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial online services.

F. An offense committed under this Section may be deemed to have been committed where the electronic textual communication was originally sent, originally received, or originally viewed by any person, or where any other element of the offense was committed.

G. After the institution of prosecution, access to and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

H. Any evidence resulting from the commission of computer-aided solicitation of a minor shall constitute contraband.

I. A violation of the provisions of this Section shall be considered a sex offense as defined in R.S. 15:541. Whoever commits the crime of computer-aided solicitation of a minor shall be required to register as a sex offender as provided for in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

Acts 2005, No. 246, §1; Acts 2008, No. 25, §1, eff. May 30, 2008; Acts 2008, No. 461, §1, eff. June 25, 2008; Acts 2008, No. 646, §1, eff. July 1, 2008; Acts 2008, No. 672, §1; Acts 2009, No. 58, §1; Acts 2010, No. 517, §1; Acts 2010, No. 763, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.

NOTE: Acts 2008, No. 646, §3, superseded the provisions of Acts 2008, No. 25.



RS 14:81.4 - Prohibited sexual conduct between educator and student

§81.4. Prohibited sexual conduct between educator and student

A. Prohibited sexual conduct between an educator and a student is committed when any of the following occur:

(1) An educator has sexual intercourse with a person who is seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, when the victim is not the spouse of the offender and is a student at the school where the educator is assigned, employed, or working at the time of the offense.

(2) An educator commits any lewd or lascivious act upon a student or in the presence of a student who is seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, with the intention of gratifying the sexual desires of either person, when the victim is a student at the school in which the educator is assigned, employed, or working at the time of the offense.

(3) An educator intentionally engages in the touching of the anus or genitals of a student seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, using any instrumentality or any part of the body of the educator, or the touching of the anus or genitals of the educator by a person seventeen years of age or older, but less than twenty-one years of age, where there is an age difference of greater than four years between the two persons, when the victim is a student at the school in which the educator is assigned, employed, or working at the time of the offense using any instrumentality or any part of the body of the student.

B. As used in this Section:

(1) "Educator" means any administrator, coach, instructor, paraprofessional, student aide, teacher, or teacher aide at any public or private school, assigned, employed, or working at the school or school system where the victim is enrolled as a student on a full-time, part-time, or temporary basis.

(2) "School" means a public or nonpublic elementary or secondary school or learning institution which shall not include universities and colleges.

(3) "Sexual intercourse" means anal, oral, or vaginal sexual intercourse. Emission is not necessary, and penetration, however slight, is sufficient to complete the crime.

(4) "Student" includes students enrolled in a school who are seventeen years of age or older, but less than twenty-one years of age.

C. The consent of a student, whether or not that student is seventeen years of age or older, shall not be a defense to any violation of this Section.

D. Lack of knowledge of the student's age shall not be a defense.

E.(1) Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(2) For a second or subsequent offense, an offender may be fined not more than five thousand dollars and shall be imprisoned, with or without hard labor, for not less than one year nor more than five years.

F. Notwithstanding any claim of privileged communication, any educator having cause to believe that prohibited sexual conduct between an educator and student shall immediately report such conduct to a local or state law enforcement agency.

G. No cause of action shall exist against any person who in good faith makes a report, cooperates in any investigation arising as a result of such report, or participates in judicial proceedings arising out of such report, and such persons shall have immunity from civil or criminal liability that otherwise might be incurred or imposed. This immunity shall not be extended to any person who makes a report known to be false or with reckless disregard for the truth of the report.

H. In any action to establish damages against a defendant who has made a false report of prohibited sexual conduct between an educator and student, the plaintiff shall bear the burden of proving that the defendant who filed the false report knew the report was false or that the report was filed with reckless disregard for the truth of the report. A plaintiff who fails to meet the burden of proof set forth in this Subsection shall pay all court costs and attorney fees of the defendant.

Acts 2007, No. 363, §1; Acts 2009, No. 210, §1, eff. Sept. 1, 2009.



RS 14:81.5 - Unlawful possession of videotape of protected persons under R.S. 15:440.1 et seq.

§81.5. Unlawful possession of videotape of protected persons under R.S. 15:440.1 et seq.

A. It is unlawful for any person to knowingly and intentionally possess, sell, duplicate, distribute, transfer, or copy any films, recordings, videotapes, audio tapes, or other visual, audio, or written reproductions, of any recording of videotapes of protected persons provided in R.S. 15:440.1 through 440.6.

B. For purposes of this Section, "videotape" means the visual recording on a magnetic tape, film, videotape, compact disc, digital versatile disc, digital video disc, audio tape, written visual or audio reproduction or by other electronic means together with the associated oral record.

C. The provisions of this statute shall not apply to persons acting pursuant to a court order or exempted by R.S. 15:440.5 or by persons who in the course and scope of their employment are in possession of the videotape, including the office of community services, any law enforcement agency or its authorized agents and personnel, the office of the district attorney and its assistant district attorneys and authorized personnel, and the agency or organization producing the videotape, including Children Advocacy Centers.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2008, No. 86, §1.



RS 14:82 - Prostitution; definition; penalties; enhancement

2. OFFENSES CONCERNING PROSTITUTION

§82. Prostitution; definition; penalties; enhancement

A. Prostitution is:

(1) The practice by a person of indiscriminate sexual intercourse with others for compensation.

(2) The solicitation by one person of another with the intent to engage in indiscriminate sexual intercourse with the latter for compensation.

B. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C.(1) Whoever commits the crime of prostitution shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not less than two hundred fifty dollars nor more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

(3) On a third and subsequent conviction, the offender shall be imprisoned, with or without hard labor, for not less than two nor more than four years and shall be fined not less than five hundred dollars nor more than four thousand dollars.

(4) Whoever commits the crime of prostitution with a person under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(5) Whoever commits the crime of prostitution with a person under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

D. Any offense under this Section committed more than five years prior to the commission of the offense with which the defendant is charged shall not be considered in the assessment of penalties under this Section.

E. If the offense occurred as a result of a solicitation by the offender while the offender was located on a public road or highway, or the sidewalk, walkway, or public servitude thereof, the court shall sentence the offender to imprisonment for a minimum of ninety days. If a portion of the sentence is suspended, the court may place the offender upon supervised probation if the offender agrees, as a condition of probation, to perform two hundred forty hours of community service work collecting or picking up litter and trash on the public roads, streets, and highways, under conditions specified by the court.

F. All persons who are convicted of the offense of prostitution shall be referred to the parish health unit for counseling concerning Acquired Immune Deficiency Syndrome. The counseling shall be provided by existing staff of the parish health unit whose duties include such counseling.

G.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Amended by Acts 1977, No. 49, §1; Acts 1987, No. 569, §1; Acts 1988, No. 666, §1; Acts 1999, No. 338, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2001, No. 944, §4; Acts 2008, No. 138, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:82.1 - Prostitution; persons under eighteen; additional offenses

§82.1. Prostitution; persons under eighteen; additional offenses

A. It shall be unlawful:

(1) For any person over the age of seventeen to engage in sexual intercourse with any person under the age of eighteen who is practicing prostitution, and there is an age difference of greater than two years between the two persons.

(2) For any parent or tutor of any person under the age of eighteen knowingly to consent to the person's entrance or detention in the practice of prostitution.

B.(1) Lack of knowledge of the age of the person practicing prostitution shall not be a defense.

(2) It shall not be a defense to prosecution for a violation of this Section that the person practicing prostitution consented to the activity prohibited by this Section.

C. As used in this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

D.(1) Whoever violates the provisions of Paragraph (A)(1) of this Section shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(2) Whoever violates the provisions of Paragraph (A)(1) of this Section when the person practicing prostitution is under the age of fourteen shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty- five years nor more than fifty years, or both. Twenty-five years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence.

(3)(a) Whoever violates the provisions of Paragraph (A)(2) of this Section shall be required to serve at least five years of the sentence imposed in Paragraph (1) of this Subsection without benefit of parole, probation, or suspension of sentence.

(b) Whoever violates the provisions of Paragraph (A)(2) of this Section when the person practicing prostitution is under the age of fourteen shall be required to serve at least ten years of the sentence imposed in Paragraph (2) of this Subsection without benefit of parole, probation, or suspension of sentence.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

E. It shall not be a defense to prosecution for a violation of this Section that the person practicing prostitution who is believed to be under the age of eighteen is actually a law enforcement officer or peace officer acting within the official scope of his duties.

F. Any person determined to be a victim of this offense shall be eligible for specialized services for sexually exploited children.

Acts 1985, No. 777, §1; Acts 2008, No. 138, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:82.2 - Purchase of commercial sexual activity; penalties

§82.2. Purchase of commercial sexual activity; penalties

A. It shall be unlawful for any person to knowingly give, agree to give, or offer to give anything of value to another in order to engage in sexual intercourse with a person who receives or agrees to receive anything of value as compensation for such activity.

B. For purposes of this Section, "sexual intercourse" means anal, oral, or vaginal intercourse or any other sexual activity constituting a crime pursuant to the laws of this state.

C.(1) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not less than two hundred fifty dollars nor more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

(3) On a third and subsequent conviction, the offender shall be imprisoned, with or without hard labor, for not less than two nor more than four years and shall be fined not less than five hundred dollars nor more than four thousand dollars.

(4) Whoever violates the provisions of this Section with a person the offender knows to be under the age of eighteen years, or with a person the offender knows to be a victim of human trafficking as defined by R.S. 14:46.2 or trafficking of children for sexual purposes as defined by R.S. 14:46.3, shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(5) Whoever violates the provisions of this Section with a person the offender knows to be under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

D.(1) Any child under the age of eighteen determined to be a victim of this offense shall be eligible for specialized services for sexually exploited children.

(2) Any person, eighteen years of age or older, determined to be a victim of this offense shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

E. It shall not be a defense to prosecution for a violation of this Section that the person who receives or agrees to receive anything of value is actually a law enforcement officer or peace officer acting within the official scope of his duties.

Acts 2014, No. 564, §1.



RS 14:83 - Soliciting for prostitutes

§83. Soliciting for prostitutes

A. Soliciting for prostitutes is the soliciting, inviting, inducing, directing, or transporting a person to any place with the intention of promoting prostitution.

B.(1) Whoever commits the crime of soliciting for prostitutes shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of soliciting for prostitutes when the person being solicited is under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of soliciting for prostitutes when the person being solicited is under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1980, No. 708, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:83.1 - Inciting prostitution

§83.1. Inciting prostitution

A. Inciting prostitution is the aiding, abetting, or assisting in an enterprise for profit in which:

(1) Customers are charged a fee for services which include prostitution, regardless of what portion of the fee is actually for the prostitution services,

(2) When the person knows or when a reasonable person in such a position should know that such aiding, abetting, or assisting is for prostitution, and

(3) When the proceeds or profits are to be in any way divided by the prostitute and the person aiding, abetting, or assisting the prostitute.

B.(1) Whoever commits the crime of inciting prostitution shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

(2) Whoever commits the crime of inciting prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of inciting prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:83.2 - Promoting prostitution

§83.2. Promoting prostitution

A. Promoting prostitution is the knowing and willful control of, supervision of, or management of an enterprise for profit in which customers are charged a fee for services which include prostitution, regardless of what portion of the fee is actually for the prostitution services.

B.(1) Whoever commits the crime of promoting prostitution shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

(2) Whoever commits the crime of promoting prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of promoting prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:83.3 - Prostitution by massage

§83.3. Prostitution by massage

A. Prostitution by massage is the erotic stimulation of the genital organs of another by any masseur, masseuse, or any other person, whether resulting in orgasm or not, by instrumental manipulation, touching with the hands, or other bodily contact exclusive of sexual intercourse or unnatural carnal copulation, when done for money.

B. As used in this Section, the terms:

(1) "Masseur" means a male who practices massage or physiotherapy, or both.

(2) "Masseuse" means a female who practices massage or physiotherapy, or both.

C. Whoever commits the crime of prostitution by massage shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

D.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:83.4 - Massage; sexual conduct prohibited

§83.4. Massage; sexual conduct prohibited

A. It shall be unlawful for any masseur, masseuse, or any other person, while in a massage parlor or any other enterprise used as a massage parlor, by stimulation in an erotic manner, to:

(1) Expose, touch, caress, or fondle the genitals, anus, or pubic hairs of any person or the nipples of the female breast; or

(2) To perform any acts of sadomasochistic abuse, flagellation, or torture in the context of sexual conduct.

B. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 1984, No. 580, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:84 - Pandering

§84. Pandering

A. Pandering is any of the following intentional acts:

(1) Enticing, placing, persuading, encouraging, or causing the entrance of any person into the practice of prostitution, either by force, threats, promises, or by any other device or scheme.

(2) Maintaining a place where prostitution is habitually practiced.

(3) Detaining any person in any place of prostitution by force, threats, promises, or by any other device or scheme.

(4) Receiving or accepting by a person as a substantial part of support or maintenance anything of value which is known to be from the earnings of any person engaged in prostitution.

(5) Consenting, on the part of any parent or tutor of any person, to the person's entrance or detention in the practice of prostitution.

(6) Transporting any person from one place to another for the purpose of promoting the practice of prostitution.

B.(1) Whoever commits the crime of pandering shall be fined not more than five thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

(2) Whoever commits the crime of pandering involving the prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of pandering involving the prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1978, No. 219, §1; Acts 1980, No. 708, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:85 - Letting premises for prostitution

§85. Letting premises for prostitution

A. Letting premises for prostitution is the granting of the right of use or the leasing of any premises, knowing that they are to be used for the practice of prostitution, or allowing the continued use of the premises with such knowledge.

B.(1) Whoever commits the crime of letting premises for prostitution shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of letting premises for prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of letting premises for prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:85.1 - Repealed by Acts. 2008, No. 220, §13, eff. June 14, 2008.

§85.1. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:86 - Enticing persons into prostitution

§86. Enticing persons into prostitution

A. Enticing persons into prostitution is committed when any person over the age of seventeen entices, places, persuades, encourages, or causes the entrance of any other person under the age of twenty-one into the practice of prostitution, either by force, threats, promises, or by any other device or scheme. Lack of knowledge of the other person's age shall not be a defense.

B.(1)(a) Whoever commits the crime of enticing persons into prostitution shall be imprisoned, with or without hard labor, for not less than two years nor more than ten years.

(b) Whoever commits the crime of enticing persons into prostitution when the person being enticed into prostitution is under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(c) Whoever commits the crime of enticing persons into prostitution when the person being enticed into prostitution is under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(2) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(3) The personal property made subject to seizure and sale pursuant to Paragraph (2) of this Subsection may include, but shall not be limited to, electronic communication devices, computers, computer related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

C.(1) It shall not be a defense to prosecution for a violation of this Section that the person being enticed is actually a law enforcement officer or peace officer acting in his official capacity.

(2) It shall not be a defense to prosecution for a violation of this Section that the person being enticed consented to the activity.

Amended by Acts 1978, No. 434, §1; Acts 2010, No. 763, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:87 - Abortion

3. ABORTION

§87. Abortion

A.(1) Abortion is the performance of any of the following acts, with the specific intent of terminating a pregnancy:

(a) Administering or prescribing any drug, potion, medicine or any other substance to a female; or

(b) Using any instrument or external force whatsoever on a female.

(2) This Section shall not apply to the female who has an abortion.

B. It shall not be unlawful for a physician to perform any of the acts described in Subsection A of this Section if performed under the following circumstances:

(1) The physician terminates the pregnancy in order to preserve the life or health of the unborn child or to remove a stillborn child.

(2) The physician terminates a pregnancy for the express purpose of saving the life, preventing the permanent impairment of a life sustaining organ or organs, or to prevent a substantial risk of death of the mother.

(3) The physician terminates a pregnancy by performing a medical procedure necessary in reasonable medical judgment to prevent the death or substantial risk of death due to a physical condition, or to prevent the serious, permanent impairment of a life-sustaining organ of a pregnant woman.

C. As used in this Section, the following words and phrases are defined as follows:

(1) "Physician" means any person licensed to practice medicine in this state.

(2) "Unborn child" means the unborn offspring of human beings from the moment of fertilization until birth.

D.(1) Whoever commits the crime of abortion shall be imprisoned at hard labor for not less than one nor more than ten years and shall be fined not less than ten thousand dollars nor more than one hundred thousand dollars.

(2) This penalty shall not apply to the female who has an abortion.

Amended by Acts 1964, No. 167; Acts 1991, No. 26, §2; Acts 2006, No. 467, §2.



RS 14:87.1 - Killing a child during delivery

§87.1. Killing a child during delivery

A. Killing a child during delivery is the intentional destruction, during parturition of the mother, of the vitality or life of a child in a state of being born and before actual birth, which child would otherwise have been born alive; provided, however, that the crime of killing a child during delivery shall not be construed to include any case in which the death of a child results from the use by a physician of a procedure during delivery which is necessary to save the life of the child or of the mother and is used for the express purpose of and with the specific intent of saving the life of the child or of the mother.

B. Whoever commits the crime of killing a child during delivery shall be imprisoned at hard labor in the penitentiary for life.

Added by Acts 1973, No. 74, §1; Acts 2014, No. 791, §7.



RS 14:87.2 - Human experimentation

§87.2. Human experimentation

A. Human experimentation is the use of any live born human being, without consent of that live born human being, as hereinafter defined, for any scientific or laboratory research or any other kind of experimentation or study except to protect or preserve the life and health of the live born human being, or the conduct, on a human embryo or fetus in utero, of any experimentation or study except to preserve the life or to improve the health of the human embryo or fetus.

B. A human being is live born, or there is a live birth, whenever there is the complete expulsion or extraction from its mother of a human embryo or fetus, irrespective of the duration of pregnancy, which after such separation, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

C. Whoever commits the crime of human experimentation shall be imprisoned at hard labor for not less than five nor more than twenty years, or fined not more than ten thousand dollars, or both.

Added by Acts 1973, No. 77, §1; Acts 2014, No. 791, §7.



RS 14:87.3 - Blank

§87.3. Blank



RS 14:87.4 - Abortion advertising

§87.4. Abortion advertising

A. Abortion advertising is the placing or carrying of any advertisement of abortion services by the publicizing of the availability of abortion services.

B. Whoever commits the crime of abortion advertising shall be imprisoned, with or without hard labor, for not more than one year or fined not more than five thousand dollars, or both.

Added by Acts 1973, No. 76, §1; Acts 2014, No. 791, §7.



RS 14:87.5 - Intentional failure to sustain life and health of aborted viable infant

§87.5. Intentional failure to sustain life and health of aborted viable infant

The intentional failure to sustain the life and health of an aborted viable infant shall be a crime. The intentional failure to sustain the life and health of an aborted viable infant is the intentional failure, by any physician or person performing or inducing an abortion, to exercise that degree of professional care and diligence, and to perform such measures as constitute good medical practice, necessary to sustain the life and health of an aborted viable infant, when the death of the infant results. For purposes of this Section, "viable" means that stage of fetal development when the life of the unborn child may be continued indefinitely outside the womb by natural or artificial life-supporting systems. Any person who commits the crime of intentional failure to sustain the life and health of an aborted viable infant shall be imprisoned at hard labor for not more than twenty-one years.

Added by Acts 1977, No. 406, §1.



RS 14:88 - Distribution of abortifacients

§88. Distribution of abortifacients

A. Distribution of abortifacients is the intentional:

(1) Distribution or advertisement for distribution of any drug, potion, instrument, or article for the purpose of procuring an abortion; or

(2) Publication of any advertisement or account of any secret drug or nostrum purporting to be exclusively for the use of females, for preventing conception or producing abortion or miscarriage.

B. Whoever commits the crime of distribution of abortifacients shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:89 - Crime against nature

4. CRIME AGAINST NATURE

§89. Crime against nature

A. Crime against nature is either of the following:

(1) The unnatural carnal copulation by a human being with another of the same sex or opposite sex or with an animal, except that anal sexual intercourse between two human beings shall not be deemed as a crime against nature when done under any of the circumstances described in R.S. 14:41, 42, 42.1 or 43. Emission is not necessary; and, when committed by a human being with another, the use of the genital organ of one of the offenders of whatever sex is sufficient to constitute the crime.

(2) The marriage to, or sexual intercourse with, any ascendant or descendant, brother or sister, uncle or niece, aunt or nephew, with knowledge of their relationship. The relationship must be by consanguinity, but it is immaterial whether the parties to the act are related to one another by the whole or half blood. The provisions of this Paragraph shall not apply where one person, not a resident of this state at the time of the celebration of his marriage, contracted a marriage lawful at the place of celebration and thereafter removed to this state.

B.(1) Whoever commits the offense of crime against nature as defined by Paragraph (A)(1) of this Section shall be fined not more than two thousand dollars, imprisoned, with or without hard labor, for not more than five years, or both.

(2) Whoever commits the offense of crime against nature as defined by Paragraph (A)(1) of this Section with a person under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the offense of crime against nature as defined by Paragraph (A)(1) of this Section with a person under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4) Whoever commits the offense of crime against nature as defined by Paragraph (A)(2) of this Section, where the crime is between an ascendant and descendant, or between brother and sister, shall be imprisoned at hard labor for not more than fifteen years.

(5) Whoever commits the offense of crime against nature as defined by Paragraph (A)(2) of this Section, where the crime is between uncle and niece, or aunt and nephew, shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

C.(1) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

D. The provisions of Act No. 177 of the 2014 Regular Session and the provisions of the Act that originated as Senate Bill No. 333 of the 2014 Regular Session incorporate the elements of the crimes of incest (R.S. 14:78) and aggravated incest (R.S. 14:78.1), as they existed prior to their repeal by these Acts, into the provisions of the crimes of crime against nature (R.S. 14:89) and aggravated crime against nature (R.S. 14:89.1), respectively. For purposes of the provisions amended by Act No. 177 of the 2014 Regular Session and the Act that originated as Senate Bill No. 333 of the 2014 Regular Session, a conviction for a violation of R.S. 14:89(A)(2) shall be the same as a conviction for the crime of incest (R.S. 14:78) and a conviction for a violation of R.S. 14:89.1(A)(2) shall be the same as a conviction for the crime of aggravated incest (R.S. 14:78.1). Neither Act shall be construed to alleviate any person convicted or adjudicated delinquent of incest (R.S. 14:78) or aggravated incest (R.S. 14:78.1) from any requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication including but not limited to any requirements regarding sex offender registration and notification, parental rights, probation, parole, sentencing, or any other requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication.

Amended by Acts 1975, No. 612, §1; Acts 1982, No. 703, §1; Acts 2010, No. 882, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 177, §1; Acts 2014, No. 564, §1; Acts 2014, No. 599, §1, eff. June 12, 2014, Acts 2014, No. 602, §4, eff. June 12, 2014.



RS 14:89.1 - Aggravated crime against nature

§89.1. Aggravated crime against nature

A. Aggravated crime against nature is either of the following:

(1) An act as defined by R.S. 14:89(A)(1) committed under any one or more of the following circumstances:

(a) When the victim resists the act to the utmost, but such resistance is overcome by force.

(b) When the victim is prevented from resisting the act by threats of great and immediate bodily harm accompanied by apparent power of execution.

(c) When the victim is prevented from resisting the act because the offender is armed with a dangerous weapon.

(d) When as a result of an intellectual or mental disability, or any unsoundness of mind, either temporary or permanent, the victim is incapable of giving consent and the offender knew or should have known of such incapacity.

(e) When the victim is incapable of resisting or of understanding the nature of the act, by reason of stupor or abnormal condition of mind produced by a narcotic or anesthetic agent, administered by or with the privity of the offender; or when he has such incapacity, by reason of a stupor or abnormal condition of mind from any cause, and the offender knew or should have known of such incapacity.

(f) When the victim is under the age of seventeen years and the offender is at least three years older than the victim.

(2)(a) The engaging in any prohibited act enumerated in Subparagraph (b) of this Paragraph with a person who is under eighteen years of age and who is known to the offender to be related to the offender as any of the following biological, step, or adoptive relatives: child, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew, or niece.

(b) The following are prohibited acts under this Paragraph:

(i) Sexual intercourse, sexual battery, second degree sexual battery, carnal knowledge of a juvenile, indecent behavior with juveniles, pornography involving juveniles, molestation of a juvenile or a person with a physical or mental disability, crime against nature, cruelty to juveniles, parent enticing a child into prostitution, or any other involvement of a child in sexual activity constituting a crime under the laws of this state.

(ii) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child, the offender, or both.

(c) Consent shall not be a defense to prosecution for a violation of the provisions of this Paragraph.

B. Whoever commits the crime of aggravated crime against nature as defined by Paragraph (A)(1) of this Section shall be imprisoned at hard labor for not less than three nor more than fifteen years, such prison sentence to be without benefit of suspension of sentence, probation or parole.

C.(1) Whoever commits the crime of aggravated crime against nature as defined by Paragraph (A)(2) of this Section shall be fined an amount not to exceed fifty thousand dollars, or imprisoned, with or without hard labor, for a term not less than five years nor more than twenty years, or both.

(2) Whoever commits the crime of aggravated crime against nature as defined by Paragraph (A)(2) of this Section with a victim under the age of thirteen years when the offender is seventeen years of age or older shall be punished by imprisonment at hard labor for not less than twenty-five years nor more than ninety-nine years. At least twenty-five years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

(3) Upon completion of the term of imprisonment imposed in accordance with Paragraph (2) of this Subsection, the offender shall be monitored by the Department of Public Safety and Corrections through the use of electronic monitoring equipment for the remainder of his natural life.

(4) Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Subsection, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

(5) The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to, the degree that sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source.

(6) The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules in the manner provided in the Administrative Procedure Act that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all, of such costs may be required to pay such portion.

D.(1) In addition to any sentence imposed under Subsection C of this Section, the court shall, after determining the financial resources and future ability of the offender to pay, require the offender, if able, to pay the victim's reasonable costs of counseling that result from the offense.

(2) The amount, method, and time of payment shall be determined by the court either by ordering that documentation of the offender's financial resources and future ability to pay restitution and of the victim's pecuniary loss submitted by the victim be included in the presentence investigation and report, or the court may receive evidence of the offender's ability to pay and the victim's loss at the time of sentencing.

(3) The court may provide for payment to a victim up to but not in excess of the pecuniary loss caused by the offense. The offender may assert any defense that he could raise in a civil action for the loss sought to be compensated by the restitution order.

E. The provisions of Act No. 177 of the 2014 Regular Session and the provisions of the Act that originated as Senate Bill No. 333 of the 2014 Regular Session incorporate the elements of the crimes of incest (R.S. 14:78) and aggravated incest (R.S. 14:78.1), as they existed prior to their repeal by these Acts, into the provisions of the crimes of crime against nature (R.S. 14:89) and aggravated crime against nature (R.S. 14:89.1), respectively. For purposes of the provisions amended by Act No. 177 of the 2014 Regular Session and the Act that originated as Senate Bill No. 333 of the 2014 Regular Session, a conviction for a violation of R.S. 14:89(A)(2) shall be the same as a conviction for the crime of incest (R.S. 14:78) and a conviction for a violation of R.S. 14:89.1(A)(2) shall be the same as a conviction for the crime of aggravated incest (R.S. 14:78.1). Neither Act shall be construed to alleviate any person convicted or adjudicated delinquent of incest (R.S. 14:78) or aggravated incest (R.S. 14:78.1) from any requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication including but not limited to any requirements regarding sex offender registration and notification, parental rights, probation, parole, sentencing, or any other requirement, obligation, or consequence imposed by law resulting from that conviction or adjudication.

Added by Acts 1962, No. 60, §1. Amended by Acts 1979, No. 125, §1; Acts 1984, No. 683, §1; Acts 2014, No. 177, §1; Acts 2014, No. 599, §1, eff. June 12, 2014; Acts 2014, No. 602, §4, eff. June 12, 2014; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:89.2 - Crime against nature by solicitation

§89.2. Crime against nature by solicitation

A. Crime against nature by solicitation is the solicitation by a human being of another with the intent to engage in any unnatural carnal copulation for compensation.

B.(1) Whoever violates the provisions of this Section, on a first conviction thereof, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever violates the provisions of this Section, on a second or subsequent conviction thereof, shall be fined not less than two hundred fifty dollars and not more than two thousand dollars, imprisoned, with or without hard labor, for not more than two years, or both.

(3)(a) Whoever violates the provisions of this Section, when the person being solicited is under the age of eighteen years, shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(b) Whoever violates the provisions of this Section, when the person being solicited is under the age of fourteen years, shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both. Twenty-five years of the sentence imposed shall be without benefit of parole, probation, or suspension of sentence.

C. A violation of the provisions of Paragraph (B)(3) of this Section shall be considered a sex offense as defined in R.S. 15:541 and the offender shall be required to register as a sex offender as provided for in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

D.(1) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant was a victim of trafficking of children for sexual purposes as provided in R.S. 14:46.3(E). Any child determined to be a victim pursuant to the provisions of this Paragraph shall be eligible for specialized services for sexually exploited children.

(2) Lack of knowledge of the age of the person being solicited shall not be a defense.

(3) It shall not be a defense to prosecution for a violation of Paragraph (B)(3) of this Section that the person being solicited consented to the activity prohibited by this Section.

(4) It shall not be a defense to prosecution for a violation of Paragraph (B)(3) of this Section that the person being solicited is actually a law enforcement officer or peace officer acting within the official scope of his duties.

(5) It shall be an affirmative defense to prosecution for a violation of this Section that, during the time of the alleged commission of the offense, the defendant is determined to be a victim of human trafficking pursuant to the provisions of R.S. 14:46.2(F). Any person determined to be a victim pursuant to the provisions of this Paragraph shall be notified of any treatment or specialized services for sexually exploited persons to the extent that such services are available.

Acts 2010, No. 882, §1; Acts 2011, No. 223, §1; Acts 2012, No. 446, §1; Acts 2014, No. 564, §1.



RS 14:89.6 - Human-animal hybrids

5. HUMAN-ANIMAL HYBRIDS

§89.6. Human-animal hybrids

A. It shall be unlawful for any person to knowingly:

(1) Create or attempt to create a human-animal hybrid.

(2) Transfer or attempt to transfer a human embryo into a nonhuman womb.

(3) Transfer or attempt to transfer a nonhuman embryo into a human womb.

B. Whoever violates this Section shall be imprisoned at hard labor for not more than ten years, or fined not more than ten thousand dollars, or both.

C. Whoever violates this Section and derives pecuniary gain from the violation shall be subject to a civil fine of one million dollars or an amount equal to the amount of the gross gain multiplied by two.

D. As used in this Section, the following words and phrases shall have the following meaning:

(1) Human-animal hybrid means:

(a) A human embryo into which a nonhuman cell or cells or the component parts thereof have been introduced or a nonhuman embryo into which a human cell or cells or the component parts thereof have been introduced.

(b) A hybrid human-animal embryo produced by fertilizing a human egg with a nonhuman sperm.

(c) A hybrid human-animal embryo produced by fertilizing a nonhuman egg with human sperm.

(d) An embryo produced by introducing a nonhuman nucleus into a human egg.

(e) An embryo produced by introducing a human nucleus into a nonhuman egg.

(f) An embryo containing at least haploid sets of chromosomes from both a human and a nonhuman life form.

(g) A nonhuman life form engineered such that human gametes develop within the body of a nonhuman life form.

(h) A nonhuman life form engineered such that it contains a human brain or a brain derived wholly or predominately from human neural tissues.

(2) Human embryo means an organism of the species Homo sapiens during the earliest stages of development, from one cell up to eight weeks.

E. Nothing in this Subpart shall be interpreted as prohibiting either of the following if these do not violate the prohibitions of Subsection A or meet the definitions of Subsection D of this Section:

(1) Research involving the use of transgenic animal models containing human genes.

(2) Xenotransplantation of human organs, tissues or cells into recipient animals other than animal embryos.

Acts 2009, No. 108, §1.



RS 14:90 - Gambling

SUBPART B. OFFENSES AFFECTING GENERAL MORALITY

1. GAMBLING

§90. Gambling

A.(1)(a) Gambling is the intentional conducting, or directly assisting in the conducting, as a business, of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit.

(b) Whoever commits the crime of gambling shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) Whoever conducts, finances, manages, supervises, directs, or owns all or part of an illegal gambling business shall be fined not more than twenty thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both when:

(a) R.S. 14:90 is violated.

(b) Five or more persons are involved who conduct, finance, manage, supervise, direct, or own all or part of an illegal gambling business.

(c) Such business has been in or remains in substantially continuous operation for a period of thirty days or more or, if the continuous operation is for less than thirty days, has a gross revenue of two thousand dollars in any single day.

B. The conducting, or directly assisting in the conducting, as a business, of any game, contest, lottery, or contrivance on board a commercial cruiseship used for the international carriage of passengers whereby a person risks the loss of anything of value in order to realize a profit is not gambling and shall not be suppressed by any law enforcement officer of the state of Louisiana or any of its political subdivisions. This Subsection shall apply only to commercial cruiseships for the carriage of passengers which are sailing from a port outside the continental limits of the United States to a port in any municipality of this state having a population of more than three hundred thousand or any such ship which is sailing from a port in such a municipality to a port outside the continental limits of the United States, provided that the ship is not docked or anchored but is navigating en route between such ports.

C. The conducting or assisting in the conducting of gaming activities or operations upon a riverboat at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility, conducting slot machine gaming at an eligible horse racing facility, or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4, Chapters 4, 5, 7, and 8 of Title 27, or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, is not gambling for the purposes of this Section, so long as the wagering is conducted on the premises of the licensed establishment.

D, E. Repealed by Acts 2010, No. 518, §2.

Amended by Acts 1968, No. 647, §1; Acts 1979, No. 633, §1; Acts 1990, No. 1045, §2, eff. Nov. 7, 1990; Acts 1991, No. 158, §1; Acts 1991, No. 289, §6; Acts 1991, No. 753, §2, eff. July 18, 1991; Acts 1992, No. 384, §2, eff. June 18, 1992; Acts 2010, No. 518, §§1, 2; Acts 2011, 1st Ex. Sess., No. 17, §1; Acts 2012, No. 161, §1, eff. August 1, 2012.



RS 14:90.1 - Seizure and disposition of evidence, property and proceeds; gambling

§90.1. Seizure and disposition of evidence, property and proceeds; gambling

A.(1) Upon conviction of a person for the crime of gambling, gambling by computer, or related offenses, the evidence, property, and paraphernalia seized as instruments of such crime shall, upon order of the court, be destroyed when it is no longer needed as evidence and all such evidence, property, and paraphernalia found to be in use in the conduct of such unlawful activity and having a value for lawful purposes, shall be sold under the orders of the court at public auction and the proceeds handled in accordance with Subsection B of this Section.

(2) Nothing shall prohibit the seizing or prosecutorial agency from petitioning the court to keep and maintain articles of evidence, property and paraphernalia for the purposes of training of investigators, historical display, or both.

B.(1) All property, immovable or movable, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct in violation of a provision of R.S. 14:90, 90.2, 90.3, or 90.6, notwithstanding whether a conviction has been procured, is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible.

(2)(a) All forfeitures or dispositions under this Subsection shall be made with due regard for the rights of factually innocent persons. No mortgage, lien, privilege, or other security interest recognized under the laws of Louisiana shall be affected by a forfeiture hereunder if the holder of such mortgage, lien, privilege, or other security interest establishes that he is a factually innocent person. No forfeiture or disposition under this Section shall affect the rights of factually innocent persons provided that following notice of pending forfeiture a written claim is filed with the seizing agency and the district attorney within thirty days of seizure.

(b) Notwithstanding the provisions of this Section, a mortgage, lien, or security interest held by a federally-insured financial institution shall not be affected by the seizure and forfeiture provisions of this Section.

(3) Notice of pending forfeiture or service shall be given in accordance with one of the following:

(a) If the owner's or interest holder's name and current address are known, either by personal service or by mailing a copy of the notice by certified mail to that address.

(b) If the owner's or interest holder's name and address are required by law to be recorded with the parish clerk of court, the office of motor vehicles of the Department of Public Safety and Corrections, or another state or federal agency to perfect an interest in the property, and the owner's or interest holder's current address is not known, by mailing a copy of the notice by certified mail, return receipt requested, to any address of record with any of such agencies.

(c) If the owner's or interest holder's address is not known and is not on record as provided in Subparagraph (b) of this Paragraph, or the owner's or interest holder's interest is not known, by publication in one issue of the official journal in the parish in which the seizure occurs.

(d) Notice is effective upon personal service, publication, or the mailing of a written notice, whichever is earlier, and shall include a description of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged, and a summary of procedures and procedural rights applicable to the forfeiture action.

(e) The district attorney may file, without a filing fee, a lien for the forfeiture of property upon the initiation of any civil or criminal proceeding under this Chapter or upon seizure for forfeiture. The filing constitutes notice to any person claiming an interest in the seized property or in property owned by the named person.

(4)(a) Only an owner of or interest holder in property seized for forfeiture may file a claim, and shall do so in the manner provided in this Section. The claim shall be mailed to the seizing agency and to the district attorney by certified mail, return receipt requested, within thirty days after notice of pending forfeiture. No extension of time for the filing of a claim shall be granted.

(b) The claim shall be in affidavit form, signed by the claimant under oath, and sworn to by the affiant before one who has authority to administer the oath, under penalty of perjury or false swearing and shall set forth all of the following:

(i) The caption of the proceedings as set forth on the notice of pending forfeiture or petition and the name of the claimant.

(ii) The address where the claimant will accept mail.

(iii) The nature and extent of the claimant's interest in the property.

(iv) The date, identity of the transferor, and the circumstances of the claimant's acquisition of the interest in the property.

(v) The specific provision of this Chapter relied on in asserting that the property is not subject to forfeiture.

(vi) All essential facts supporting each assertion.

(vii) The specific relief sought.

(5) The allocation of proceeds from such forfeiture and disposition shall be determined by the court in accordance with each law enforcement entity's participation in the investigation, seizure, and forfeiture process.

(a) Proceeds are to be placed into a gambling forfeiture trust fund maintained by the appropriate local, state, or federal agency. Such proceeds are to be used exclusively in law enforcement. Permissible uses include, but are not limited to, reward programs established by such agencies, prosecution, continuing legal education, law enforcement training and equipment.

(b) Prior to such allocation, the costs of investigation shall be paid to the law enforcement agency conducting the investigation and twenty-five percent of the proceeds, including the costs of prosecution, shall be paid to the district attorney's gambling forfeiture trust fund, or in parishes where no such fund exists, to the district attorney's office.

(c) The court shall make an allocation of twenty-five percent of the proceeds based on participation of law enforcement agencies involved.

(d) The remainder of the proceeds shall be deposited into the State General Fund.

C.(1) In the event of a seizure under this Section, a forfeiture proceeding shall be instituted within a reasonable period of time. Property taken or detained under this Section shall not be subject to sequestration or attachment but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this Section, pending forfeiture and final disposition, the law enforcement officer making the seizure may either:

(a) Place the property under seal.

(b) Remove the property to a place designated by the court.

(c) Request another agency authorized by law to take custody of the property and remove it to an appropriate location.

(2) In the case of currency, the currency shall be photographed and transferred in the form of a cashiers check to the district attorney for deposit into the gambling forfeiture trust fund pending adjudication.

D. The district attorney may institute civil proceedings under this Section. In any action brought under this Section, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the court may at any time enter such injunctions or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

E. A final judgment or decree rendered in favor of the state in any criminal proceeding shall preclude the defendant from denying the essential facts established in that proceeding in any subsequent civil action.

F. Notwithstanding any other provision of law, a criminal or civil action or proceeding under this Chapter may be commenced at any time within five years after the conduct in violation of a provision of this Chapter terminates or the cause of action accrues. If a criminal prosecution or civil action is brought under the provisions of this Chapter, the running of the period prescribed by this Section with respect to any cause of action arising under Subsection D of this Section which is based in whole or in part upon any matter complained of in any such prosecution or action shall be suspended during the pendency of such prosecution or action and for two years following its termination.

G. A defendant who violates any provision of R.S. 14:90 or 90.3 shall be liable individually, and when two or more defendants have violated any provision of R.S. 14:90 or 90.3 they be liable in solido for all damages, costs of court, and other costs associated with the investigation and prosecution of such violations.

Added by Acts 1979, No. 317, §1, eff. July 10, 1979; Acts 2008, No. 673, §1, eff. July 1, 2008.



RS 14:90.2 - Gambling in public

§90.2. Gambling in public

A. Gambling in public is the aiding or abetting or participation in any game, contest, lottery, or contrivance, in any location or place open to the view of the public or the people at large, such as streets, highways, vacant lots, neutral grounds, alleyway, sidewalk, park, beach, parking lot, or condemned structures whereby a person risks the loss of anything of value in order to realize a profit.

B. This Section shall not prohibit activities authorized under the Charitable Raffles, Bingo and Keno Licensing Law,1 nor shall it apply to bona fide fairs and festivals conducted for charitable purposes.

C. Whoever commits the crime of gambling in public shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1979, No. 754, §1, eff. July 20, 1979.

1R.S. 33:4861.1 et seq.



RS 14:90.3 - Gambling by computer

§90.3. Gambling by computer

A. The Legislature of Louisiana, desiring to protect individual rights, while at the same time affording opportunity for the fullest development of the individual and promoting the health, safety, education, and welfare of the people, including the children of this state who are our most precious and valuable resource, finds that the state has a compelling interest in protecting its citizens and children from certain activities and influences which can result in irreparable harm. The legislature has expressed its intent to develop a controlled well-regulated gaming industry. The legislature is also charged with the responsibility of protecting and assisting its citizens who suffer from compulsive or problem gaming behavior which can result from the increased availability of legalized gaming activities. The legislature recognizes the development of the Internet and the information super highway allowing communication and exchange of information from all parts of the world and freely encourages this exchange of information and ideas. The legislature recognizes and encourages the beneficial effects computers, computer programming, and use of the Internet resources have had on the children of the state of Louisiana by expanding their educational horizons. The legislature further recognizes that it has an obligation and responsibility to protect its citizens, and in particular its youngest citizens, from the pervasive nature of gambling which can occur via the Internet and the use of computers connected to the Internet. Gambling has long been recognized as a crime in the state of Louisiana and despite the enactment of many legalized gaming activities remains a crime. Gambling which occurs via the Internet embodies the very activity that the legislature seeks to prevent. The legislature further recognizes that the state's constitution and that of the United States are declarations of rights which the drafters intended to withstand time and address the wrongs and injustices which arise in future years. The legislature hereby finds and declares that it has balanced its interest in protecting the citizens of this state with the protection afforded by the First Amendment, and the mandates of Article XII, Section 6 of the Constitution of Louisiana and that this Section is a product thereof.

B. Gambling by computer is the intentional conducting, or directly assisting in the conducting as a business of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit when accessing the Internet, World Wide Web, or any part thereof by way of any computer, computer system, computer network, computer software, or any server.

C. For purposes of this Section the following definitions apply:

(1) "Client" means anyone using a computer to access a computer server.

(2) "Computer" includes an electronic, magnetic, optical, or other high-speed data processing device or system performing logical, arithmetic, and storage functions, and includes any property, data storage facility, or communications facility directly related to or operating in conjunction with such device or system. "Computer" shall not include an automated typewriter or typesetter, a machine designed solely for word processing, or a portable hand-held calculator, nor shall "computer" include any other device which might contain components similar to those in computers but in which the components have the sole function of controlling the device for the single purpose for which the device is intended.

(3) "Computer network" means a set of related, remotely connected devices and communication facilities including at least one computer system with capability to transmit data through communication facilities.

(4) "Computer services" means providing access to or service or data from a computer, a computer system, or a computer network.

(5) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with operation of a computer system.

(6) "Computer system" means a set of functionally related, connected or unconnected, computer equipment, devices, or computer software.

(7) "Home Page" means the index or location for each computer site on the World Wide Web.

(8) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol or its subsequent extensions, is able to support communications using the Transmission Control Protocol/Internet Protocol suite or its subsequent extensions, and other Internet Protocol compatible protocols, and provides, uses or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described herein.

(9) "Server" means a computer that listens for and services a client.

(10) "World Wide Web" means a server providing connections to mega lists of information on the Internet; it is made up of millions of individual web sites linked together.

D. Whoever commits the crime of gambling by computer shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

E. Whoever designs, develops, manages, supervises, maintains, provides, or produces any computer services, computer system, computer network, computer software, or any server providing a Home Page, Web Site, or any other product accessing the Internet, World Wide Web, or any part thereof offering to any client for the primary purpose of the conducting as a business of any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit shall be fined not more than twenty thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

F. The conducting or assisting in the conducting of gaming activities or operations upon a riverboat, at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility, conducting slot machine gaming at an eligible horse racing facility, or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4, Chapters 4, 5, 6, and 7 of Title 27, or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, shall not be considered gambling by computer for the purposes of this Section, so long as the wagering is done on the premises of the licensed establishment.

G. The conducting or assisting in the conducting of pari-mutuel wagering at licensed racing facilities under the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, shall not be considered gambling by computer for the purposes of this Section so long as the wagering is done on the premises of the licensed establishment.

H. Nothing in this Section shall prohibit, limit, or otherwise restrict the purchase, sale, exchange, or other transaction related to stocks, bonds, futures, options, commodities, or other similar instruments or transactions occurring on a stock or commodities exchange, brokerage house, or similar entity.

I. The providing of Internet or other on-line access, transmission, routing, storage, or other communication related services, or Web Site design, development, storage, maintenance, billing, advertising, hypertext linking, transaction processing, or other site related services, by telephone companies, Internet Service Providers, software developers, licensors, or other such parties providing such services to customers in the normal course of their business, shall not be considered gambling by computer even though the activities of such customers using such services to conduct a prohibited game, contest, lottery, or contrivance may constitute gambling by computer for the purposes of this Section. The provisions of this Subsection shall not exempt from criminal prosecution any telephone company, Internet Service Provider, software developer, licensor, or other such party if its primary purpose in providing such service is to conduct gambling as a business.

Acts 1997, No. 1467, §1; Acts 2010, No. 518, §1.



RS 14:90.4 - Unlawful playing of video draw poker devices by persons under the age of twenty-one; penalty

§90.4. Unlawful playing of video draw poker devices by persons under the age of twenty-one; penalty

A. It is unlawful for any person under twenty-one years of age to play video draw poker devices.

B. For purposes of this Section, "video draw poker device" means a device, as defined in R.S. 27:301(B)(15), placed in an establishment licensed for operation and regulated under the applicable provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950.

C. Whoever violates the provisions of this Section shall be fined not more than one hundred dollars for the first offense, two hundred fifty dollars for the second offense, and five hundred dollars for the third offense.

D. A gaming licensee, or a specifically authorized employee or agent of a gaming licensee, may use reasonable force to detain a person for questioning on the premises of the gaming establishment, for a length of time, not to exceed sixty minutes, unless it is reasonable under the circumstances that the person be detained longer, when he has reasonable cause to believe that the person has violated the provisions of this Section. The licensee or his employee or agent may also detain such a person for arrest by a peace officer. The detention shall not constitute an arrest.

Acts 1998, 1st Ex. Sess., No. 162, §1.



RS 14:90.5 - Unlawful playing of gaming devices by persons under the age of twenty-one; underage persons, penalty

§90.5. Unlawful playing of gaming devices by persons under the age of twenty-one; underage persons, penalty

A. It is unlawful for any person under twenty-one years of age to play casino games, gaming devices, or slot machines.

B. No person under the age of twenty-one, except an emergency responder acting in his official capacity, shall enter, or be permitted to enter, the designated gaming area of a riverboat, the official gaming establishment, or the designated slot machine gaming area of a pari-mutuel wagering facility which offers live horse racing licensed for operation and regulated under the applicable provisions of Chapters 4, 5, and 7 of Title 27 of the Louisiana Revised Statutes of 1950.

C. For purposes of this Section, "casino games, gaming devices, or slot machines" means a game or device, as defined in R.S. 27:44(10) or (12), 205(12) or (13), or 353(14) operated on a riverboat, at the official gaming establishment, or at a pari-mutuel wagering facility which offers live horse racing which is licensed for operation and regulated under the provisions of Chapters 4, 5, and 7 of Title 27 of the Louisiana Revised Statutes of 1950.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars and may be imprisoned for not more than six months, or both.

Acts 2004, No. 828, §1; Acts 2014, No. 738, §1.



RS 14:90.6 - Gambling or wagering at cockfights

§90.6. Gambling or wagering at cockfights

A. Gambling or wagering at a cockfight is the aiding or abetting or participation in any game, contest, lottery, or contrivance, in any location or place where a cockfight is being conducted and whereby a person risks the loss of anything of value in order to realize a profit.

B. Whoever commits the crime of gambling or wagering at a cockfight shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both. Upon a second and subsequent violation of this Section, the penalty shall be a fine of one thousand dollars, or imprisonment for not more than one year, or both.

C. Whoever conducts, finances, manages, supervises, directs, leases, or owns all or part of a business or the premises when such person has knowledge that gambling or wagering at a cockfight occurs shall be fined not more than twenty thousand dollars, or imprisoned with or without hard labor, for not more than five years, or both.

Acts 2007, No. 223, §1.



RS 14:90.7 - Gambling by electronic sweepstakes device

§90.7. Gambling by electronic sweepstakes device

A. The Louisiana Legislature finds that in recent years various companies have developed electronic machines and devices to enable gambling through pretextual sweepstakes relationships with Internet services, telephone cards, and other products, and that such electronic sweepstakes systems using electronic gambling machines, computer terminals, and other means of presented simulated gambling, are contrary to the public policy of this state.

B. Gambling by electronic sweepstakes device is the intentional conducting of, or directly assisting in the conducting of, as a business any game, contest, lottery, or contrivance whereby a person risks the loss of anything of value in order to realize a profit, through the operation of an electronic gaming machine or device that does or purports to do either of the following:

(1) Conduct a sweepstakes through the use of a simulated gambling device, including the entry process or the revealing of a prize.

(2) Promote a sweepstakes that is conducted through the use of a simulated gambling device, including the entry process or the revealing of a prize.

C. For the purposes of this Section, the following definitions shall apply:

(1) "Electronic gaming machine or device" means a mechanically, electrically, or electronically-operated machine or device that is intended to be used by a sweepstakes entrant and that displays the results of a game entry or game outcome to a participant on a screen or other mechanism at a business location, including a private club, that is owned, leased, or otherwise possessed, in whole or in part, by any person conducting the sweepstakes or by that person's partners, affiliates, subsidiaries, agents, or contractors. The term includes an electronic gaming machine or device which includes any of the following characteristics:

(a) Uses a simulated game terminal as a representation of the prizes associated with the results of the sweepstakes entries.

(b) Uses software that simulates a game that influences or determines the winning or value of the prize.

(c) Selects prizes from a predetermined finite pool of entries.

(d) Uses a mechanism that reveals the content of a predetermined sweepstakes entry.

(e) Predetermines the prize results and restores those results for delivery at the time the sweepstakes entry is revealed.

(f) Uses software to create a game result.

(g) Requires a deposit of any money, coin or token, or the use of any credit card, debit card, prepaid card, or other method of payment to activate the electronic gaming machine or device.

(h) Requires direct payment into the electronic gaming machine or device or remote activation of the electronic gaming machine or device.

(i) Requires purchase of a related product and the related product has legitimate value.

(j) Reveals the prize incrementally even though it may not influence whether a prize is awarded or the value of any prize awarded.

(k) Determines and associates the prize with an entry or entries at the time the sweepstakes is entered.

(2) "Enter" or "entry" means the act or process by which a person becomes eligible to receive any prize offered in a sweepstakes.

(3) "Prize" means any gift, award, gratuity, good, service, credit, or anything else of value which may be transferred to a person whether or not possession of the prize is actually transferred or placed on an account or other record as evidence of the intent to transfer the prize. "Prize" shall not include free or additional play or intangible or virtual prizes that cannot be converted into money or merchandise.

(4) "Simulated gambling device" means a mechanically or electronically operated machine, network, system, or device that is intended to be used by an entrant to a game promotion or sweepstakes and that displays a simulated gambling display on a screen or other mechanism at a business location, including a private club, that is owned, leased, or otherwise possessed, in whole or in part, by any person conducting the game or by that person's partners, affiliates, subsidiaries, agents, or contractors. The term shall include, but is not limited to:

(a) A video poker game or any other kind of video card game.

(b) A video bingo game.

(c) A video craps game.

(d) A video keno game.

(e) A video lotto game.

(f) Eight liner.

(g) Pot-of-gold.

(h) A video game based on or involving the random or chance matching of different pictures, words, numbers, or symbols.

(i) A personal computer of any size or configuration that performs any of the functions of an electronic gaming machine or device as defined in this Section.

(j) A slot machine.

(5) "Sweepstakes" means any game, advertising scheme, plan, or other promotion that, with or without payment of any consideration, a person may enter to win or become eligible to receive any prize.

D. Whoever commits the crime of gambling by electronic sweepstakes device shall be fined not more than twenty thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

E. The conducting or assisting in the conducting of gaming activities or operations upon a riverboat, at the official gaming establishment, by operating an electronic video draw poker device, by a charitable gaming licensee, or at a pari-mutuel wagering facility, conducting slot machine gaming at an eligible horse racing facility, or the operation of a state lottery which is licensed for operation and regulated under the provisions of Chapters 4 and 11 of Title 4, Chapters 4, 5, 7, and 8 of Title 27, or Subtitle XI of Title 47 of the Louisiana Revised Statutes of 1950, shall not be considered gambling by electronic sweepstakes device for the purposes of this Section, provided that the wagering is done on the premises of the licensed establishment.

F. The conducting or assisting in the conducting of pari-mutuel wagering at licensed racing facilities under the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950 shall not be considered gambling by electronic sweepstakes device for the purposes of this Section provided that the wagering is done on the premises of the licensed establishment.

G. Nothing in this Section shall prohibit, limit, or otherwise restrict the purchase, sale, exchange, or other transaction related to stocks, bonds, futures, options, commodities, or other similar instruments or transactions occurring on a stock or commodities exchange, brokerage house, or similar entity.

H. Nothing in this Section shall limit or alter in any way the application of the requirements for sweepstakes, contests, prizes, and similar activities under the provisions of Chapter 19-A of Title 51 of the Louisiana Revised Statutes of 1950.

I. The providing of Internet or other online access, transmission, routing, storage, or other communication-related services, or website design, development, storage, maintenance, billing, advertising, hypertext linking, transaction processing, or other site-related services, by telephone companies, Internet service providers, software developers, licensors, or other such parties providing such services to customers in the normal course of business, shall not be considered gambling by electronic sweepstakes device even though the activities of such customers using such services to conduct a prohibited game, contest, lottery, or contrivance may constitute gambling by computer for the purposes of this Section. The provisions of this Subsection shall not exempt from criminal prosecution any software developer, licensor, or other such party if its primary purpose in providing such service is to support the conduct of gambling as a business.

Acts 2014, No. 233, §1.



RS 14:91 - OFFENSES AFFECTING THE HEALTH AND

2. OFFENSES AFFECTING THE HEALTH AND

MORALS OF MINORS

§91. Unlawful sales of weapons to minors

A. Unlawful sales of weapons to minors is the selling or otherwise delivering for value of any firearm or other instrumentality customarily used as a dangerous weapon to any person under the age of eighteen. Lack of knowledge of the minor's age shall not be a defense.

B. Whoever commits the crime of unlawful sales of weapons to minors shall be fined not more than three hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1972, No. 704, §1; Acts 1972, No. 768, §5; Acts 1994, 3rd Ex. Sess., No. 84, §1; Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1.



RS 14:91.1 - Unlawful presence of a sexually violent predator

§91.1. Unlawful presence of a sexually violent predator

A. Unlawful presence of a sexually violent predator is:

(1) The physical presence of a sexually violent predator on the school property of any public or private, elementary or secondary school, or in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle; or

(2) The physical residing of a sexually violent predator within one thousand feet of any public or private elementary or secondary school, a day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free standing video arcade facility.

B. It shall not be a violation of Paragraph (A)(1) of this Section if the offender has permission to be present from the superintendent of the school board in the case of a public school or the principal or headmaster in the case of a private school.

C. If permission is granted to an offender to be present on public school property by the superintendent for that public school pursuant to Subsection B of this Section, then the superintendent shall notify the principal at least twenty-four hours in advance of the visit by the offender. This notification shall include the nature of the visit and the date and time in which the sex offender will be present in the school. The offender shall notify the office of the principal upon arrival on the school property and upon departing from the school. If the offender is to be present in the vicinity of children, the offender shall remain under the direct supervision of a school official.

D. For purposes of this Section:

(1) "School property" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

(2) "Sexually violent predator" means a person defined as such in accordance with the provisions of Chapter 3-D of Title 15 of the Louisiana Revised Statutes of 1950.

E. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

Acts 2001, No. 1044, §1; Acts 2004, No. 178, §1; Acts 2006, No. 186, §1, eff. June 2, 2006; Acts 2009, No. 210, §1, eff. Sept. 1, 2009.



RS 14:91.2 - Unlawful presence of a sex offender

§91.2. Unlawful presence of a sex offender

A. The following acts when committed by a person convicted of a sex offense as defined in R.S. 15:541 when the victim is under the age of thirteen years shall constitute the crime of unlawful residence or presence of a sex offender:

(1) The physical presence of the offender in, on, or within one thousand feet of the school property of any public or private elementary or secondary school or the physical presence in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle.

(2) The offender establishing a residence within one thousand feet of any public or private elementary or secondary school or child care facility as defined in R.S. 46:1403.

(3) The physical presence of the offender in, on, or within one thousand feet of a public park, recreational facility, or child care facility as defined in R.S. 46:1403.

(4) The offender establishing a residence within one thousand feet of any public park or recreational facility.

(5) The physical presence of the offender in or on public library property.

(6) Loitering within one thousand feet of public library property.

B. The following acts, when committed by a person convicted of an aggravated offense as defined in R.S. 15:541(2) when the victim is under the age of thirteen years, shall constitute the crime of unlawful residence or presence of a sex offender:

(1) The physical presence of the offender in, on, or within one thousand feet of a group home, residential home, child care facility as defined in R.S. 46:1403, or a family child day care home as defined in R.S. 46:1441.1.

(2) The establishment of a residence within one thousand feet of any group home, residential home, child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free standing video arcade facility.

C.(1) It shall not be a violation of the provisions of this Section if the offender has permission to be present on school premises from the superintendent of the school board in the case of a public school or the principal or headmaster in the case of a private school.

(2) If permission is granted to an offender to be present on public school property by the superintendent for that public school pursuant to this Subsection, then the superintendent shall notify the principal at least twenty-four hours in advance of the visit by the offender. This notification shall include the nature of the visit and the date and time in which the sex offender will be present in the school. The offender shall notify the office of the principal upon arrival on the school property and upon departing from the school. If the offender is to be present in the vicinity of children, the offender shall remain under the direct supervision of a school official.

(3) Any superintendent, principal, or school master who acts in good faith in compliance with this Subsection shall be immune from civil or criminal liability for his actions in connection with any injury or claim arising from an offender being present on school property pursuant to permission granted by that superintendent, principal, or school master.

D.(1) It shall not be a violation of this Section if the offender has complied with all regulations of the governing board of the public library that restrict access of sex offenders to public library property.

(2) By January 1, 2013, each governing board of a public library shall develop and implement a plan to regulate access of sex offenders to the public library property under its jurisdiction.

(3) Each governing board of a public library shall tailor its regulations to reasonably restrict the time, place, and manner of access to public library property and shall narrowly tailor the regulations to serve the significant governmental interest of protecting children from contact with sex offenders.

(4) The State Library of Louisiana shall provide technical assistance in the development of the regulations by the governing boards. Such assistance shall guide the governing boards to develop, to the extent practicable, regulations that are uniform and ensure fair and consistent application across jurisdictions.

(5) Any public servant, including any head librarian, member of a governing board of a public library, staff and volunteers of a public library, and the state of Louisiana, who acts in good faith in compliance with this Subsection shall be immune from civil and criminal liability for his actions in connection with any injury or claim arising from a sex offender being present on public library property.

(6) Nothing in this Subsection shall prevent a public library from adopting a total ban on a sex offender's access to public library property, provided that the governing board complies with the criteria set forth in Paragraph (3) of this Subsection.

(7) No provision of this Subsection shall apply when the sex offender is reporting to a police station or a court house which is within the distance specified herein from a library.

E. For purposes of this Section:

(1) "Governing board of the public library" means a library board of control or other public body responsible for the operations of a public library.

(2) "Loitering" means to linger, remain, or prowl in a public place or on the premises of another for a protracted period of time without lawful business or reason to be present.

(3) "Public library" means a parish or municipal library provided for by Chapter 3 of Title 25 of the Louisiana Revised Statutes of 1950.

(4) "Public library property" means immovable property that is open to the public and is used as a branch of a parish or municipal public library, including any courtyard or parking lot that is under the direct and exclusive control of the public library.

(5) "Public park or recreational facility" means any building or area owned by the state or by a political subdivision that is open to the public and used or operated as a park or recreational facility and shall include all parks and recreational areas administered by the office of state parks in the Department of Culture, Recreation and Tourism.

(6) "School property" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

F. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2006, No. 40, §1; Acts 2009, No. 210, §1, eff. Sept. 1, 2009; Acts 2012, No. 191, §1; Acts 2012, No. 693, §1, eff. Jan. 1, 2013.



RS 14:91.3 - Unlawful participation in a child-related business

§91.3. Unlawful participation in a child-related business

A. No person who has been convicted of, or who has pled guilty or nolo contendere to, an offense listed in R.S. 15:587.1(C) shall own, operate, or in any way participate in the governance of those child care facilities as enumerated in R.S. 46:1403, or own, operate, or in any way participate in the governance of, or reside in, family child day care homes as defined in R.S. 46:1441.1.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2009, No. 210, §1, eff. Sept. 1, 2009; Acts 2012, No. 223, §1.



RS 14:91.4 - Contributing to the endangerment of a minor

§91.4. Contributing to the endangerment of a minor

A. No person shall knowingly employ a person convicted of a sex offense as defined in R.S. 15:541, whose offense involved a minor child, to work in any of the following facilities:

(1) A day care center, residential home, community home, or group home or child care facility as defined in R.S. 46:1403; or

(2) A family child day care home as defined in R.S. 46:1441.1.

B. No person shall knowingly permit a person convicted of a sex offense as defined in R.S. 15:541 physical access to any of the following facilities:

(1) A day care center, residential home, community home, group home, or child care facility as defined in R.S. 46:1403; or

(2) A family child day care home as defined in R.S. 46:1441.1.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

Acts 2009, No. 210, §1, eff. Sept. 1, 2009.



RS 14:91.5 - Unlawful use of a social networking website

§91.5. Unlawful use of a social networking website

A. The following shall constitute unlawful use of a social networking website:

(1) The intentional use of a social networking website by a person who is required to register as a sex offender and who was convicted of R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), or R.S. 14:283 (video voyeurism) or was convicted of a sex offense as defined in R.S. 15:541 in which the victim of the sex offense was a minor.

(2) The provisions of this Section shall also apply to any person convicted for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses provided for in Paragraph (1) of this Subsection, unless the tribal court or foreign conviction was not obtained with sufficient safeguards for fundamental fairness and due process for the accused as provided by the federal guidelines adopted pursuant to the Adam Walsh Child Protection and Safety Act of 2006.

B. For purposes of this Section:

(1) "Minor" means a person under the age of eighteen years.

(2)(a) "Social networking website" means an Internet website, the primary purpose of which is facilitating social interaction with other users of the website and has all of the following capabilities:

(i) Allows users to create web pages or profiles about themselves that are available to the general public or to any other users.

(ii) Offers a mechanism for communication among users.

(b) "Social networking website" shall not include any of the following:

(i) An Internet website that provides only one of the following services: photo-sharing, electronic mail, or instant messenging.

(ii) An Internet website the primary purpose of which is the facilitation of commercial transactions involving goods or services between its members or visitors.

(iii) An Internet website the primary purpose of which is the dissemination of news.

(iv) An Internet website of a governmental entity.

(3) "Use" shall mean to create a profile on a social networking website or to contact or attempt to contact other users of the social networking website.

C.(1) Whoever commits the crime of unlawful use of a social networking website shall, upon a first conviction, be fined not more than ten thousand dollars and shall be imprisoned with hard labor for not more than ten years without benefit of parole, probation, or suspension of sentence.

(2) Whoever commits the crime of unlawful use of a social networking website, upon a second or subsequent conviction, shall be fined not more than twenty thousand dollars and shall be imprisoned with hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

Acts 2011, No. 26, §1; Acts 2012, No. 205, §1.



RS 14:91.6 - Unlawful distribution of sample tobacco products, alternative nicotine products, or vapor products to persons under age eighteen; penalty

§91.6. Unlawful distribution of sample tobacco products, alternative nicotine products, or vapor products to persons under age eighteen; penalty

A. No person shall distribute or cause to be distributed to persons under eighteen years of age a promotional sample of any tobacco product, alternative nicotine product, or vapor product.

B. For purposes of this Section, the following definitions apply:

(1) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any of the following:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(2) "Cigar" means any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(3) "Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material, except where such wrapper is wholly or in greater part made of tobacco.

(4) "Smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral or nasal cavity.

(5) "Smoking tobacco" means granulated, plug cut, crimp cut, ready rubbed, and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(6) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any of the following:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(6) "Tobacco product" means any cigar, cigarette, smokeless tobacco, or smoking tobacco.

(7) "Vapor product" means any non-combustible product containing nicotine or other substances that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Vapor product" does not include any of the following:

(a) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(b) Device pursuant to 21 U.S.C. §321(h).

(c) Combination product described in 21 U.S.C. §353(g).

C. Whoever violates a provision of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars upon conviction.

Acts 1988, No. 709, §1; Acts 2014, No. 278, §1, eff. May 28, 2014.



RS 14:91.7 - Unauthorized possession or consumption of alcoholic beverages on public school property

§91.7. Unauthorized possession or consumption of alcoholic beverages on public school property

A. No person shall intentionally possess or consume alcoholic beverages upon public school property unless authorized by the principal or person in charge of the public school property at the time.

B. For purposes of this Section:

(1) "School" means any public elementary or secondary school.

(2) "School property" means all property used for school purposes, including but not limited to school playgrounds, buildings, and parking lots.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars and imprisoned not less than fifteen days nor more than six months.

Acts 1991, No. 866, §1; Acts 1994, 3rd Ex. Sess., No. 93, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:91.8 - Unlawful sale, purchase, or possession of tobacco, alternative nicotine product, or vapor product; signs required; penalties

§91.8. Unlawful sale, purchase, or possession of tobacco, alternative nicotine product, or vapor product; signs required; penalties

A. This Section shall be known and may be cited as the "Prevention of Youth Access to Tobacco Law".

B. It is the intent of the legislature that enforcement of this Section shall be implemented in an equitable manner throughout the state. For the purpose of equitable and uniform implementation and application of state and local laws and regulations, the provisions of this Section shall supersede existing or subsequently adopted local ordinances or regulations which relate to the sale, promotion, and distribution of tobacco products, alternative nicotine product, or vapor product. It is the intent of the legislature that this Section shall be equitably enforced so as to ensure the eligibility for and receipt of any federal funds or grants the state now receives or may receive relating to the provisions of this Section.

C. It is unlawful for any manufacturer, distributor, retailer, or other person knowingly to sell or distribute any tobacco product, alternative nicotine product, or vapor product to a person under the age of eighteen. However, it shall not be unlawful for a person under the age of eighteen to accept receipt of a tobacco product, alternative nicotine product, or vapor product from an employer when required in the performance of such person's duties. At the point of purchase, a sign in type not less than 30-point type shall be displayed that reads "LOUISIANA LAW PROHIBITS THE SALE OF TOBACCO PRODUCTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS TO PERSONS UNDER AGE 18".

D. It is unlawful for a vending machine operator to place in use a vending machine to vend any tobacco product, alternative nicotine product, or vapor product automatically, unless the machine displays a sign or sticker in not less than 22-point type on the front of the machine stating, "LOUISIANA LAW PROHIBITS THE SALE OF TOBACCO PRODUCTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS TO PERSONS UNDER AGE 18".

E. It is unlawful for any person under the age of eighteen to buy any tobacco product, alternative nicotine product, or vapor product.

F.(1) It is unlawful for any person under the age of eighteen to possess any tobacco product, alternative nicotine product, or vapor product.

(2) However, it shall not be unlawful for a person under the age of eighteen to possess a tobacco product, alternative nicotine product, or vapor product under any of the following circumstances:

(a) When a person under eighteen years of age is accompanied by a parent, spouse, or legal guardian twenty-one years of age or older.

(b) In private residences.

(c) When the tobacco product, alternative nicotine product, or vapor product is handled during the course and scope of his employment and required in the performance of such person's duties.

G. For purposes of this Section, the following definitions apply:

(1) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(2) "Cigar" means any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(3) "Cigarette" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material, except where such wrapper is wholly or in greater part made of tobacco.

(4) "Smoking tobacco" means granulated, plug cut, crimp cut, ready rubbed, and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in a pipe or cigarette.

(5) "Smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral or nasal cavity.

(6) "Tobacco product" means any cigar, cigarette, smokeless tobacco, or smoking tobacco.

(7) "Vapor product" means any non-combustible product containing nicotine or other substances that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Vapor product" does not include any of the following:

(a) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(b) Device pursuant to 21 U.S.C. §321(h).

(c) Combination product described in 21 U.S.C. §353(g).

H.(1) A person who violates the provisions of this Section by selling or buying tobacco products, alternative nicotine products, or vapor products shall be fined not more than fifty dollars for the first violation. The penalties for subsequent violations shall be a fine of not more than one hundred dollars for the second violation, a fine of not more than two hundred fifty dollars for the third violation, and a fine of not more than four hundred dollars for any violation thereafter.

(2) A person who violates the provisions of this Section by possessing tobacco products, alternative nicotine products, or vapor products shall be fined not more than fifty dollars for each violation.

I. A violation of the signage requirement of Subsection C of this Section shall be deemed to be a violation by the owner of the establishment where the violation occurred. A violation of the signage requirement of Subsection D of this Section shall be deemed to be a violation by the owner of the vending machine. For the first such violation, the owner shall be fined not more than fifty dollars. The penalties for subsequent violations shall be a fine of not more than one hundred dollars for the second violation, a fine of not more than two hundred fifty dollars for the third violation, and a fine of not more than five hundred dollars for any violation thereafter.

J. The law enforcement agency issuing the citation or making the arrest or the clerk of the court in which a prosecution is initiated, as the case may be, shall notify the commissioner of the office of alcohol and tobacco control of the action and the final disposition of the matter.

Acts 1991, No. 919, §1; Acts 1994, 3rd Ex. Sess., No. 64, §1; Acts 1997, No. 1010, §1; Acts 2014, No. 278, §1, eff. May 28, 2014.



RS 14:91.9 - Unlawful presence or contact of a sex offender relative to a former victim

§91.9. Unlawful presence or contact of a sex offender relative to a former victim

A. It shall be unlawful for any person convicted of a sex offense as defined in R.S. 15:541 to do any of the following:

(1) Establish a residence or physically reside within three miles of the victim of the offense for which he was convicted.

(2) Knowingly be physically present within three hundred feet of the victim of the offense for which he was convicted.

(3) Communicate, either by electronic communication, in writing, or orally, with the victim of the offense for which he was convicted or an immediate family member of the victim, unless the victim consents to such communication in writing and the communication is made pursuant to the provisions of R.S. 46:1846.

B. For purposes of this Section, "immediate family member" means the spouse, mother, father, aunt, uncle, sibling, or child of the victim, whether related by blood, marriage, or adoption.

C.(1) Whoever violates the provisions of Paragraphs (A)(1) or (2) of this Section shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

(2) Whoever violates the provisions of Paragraph (A)(3) of this Section shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

D.(1)(a) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section if the property where the offender resides was occupied by the offender prior to the date on which the victim began residing within three miles of the residence of the offender.

(b) The affirmative defense provided in Subparagraph (a) of this Paragraph shall not be available to an offender who pleads guilty to or is convicted of a subsequent sex offense as defined in R.S. 15:541 against the same victim after the victim began residing within three miles of the residence of the offender.

(2)(a) It shall be an affirmative defense to prosecution for a violation of Paragraph (A)(1) of this Section if the property where the offender resides was occupied by the offender prior to August 1, 2012.

(b) The affirmative defense provided in Subparagraph (a) of this Paragraph shall not be available to an offender who pleads guilty to or is convicted of a subsequent sex offense as defined in R.S. 15:541 against the same victim after August 1, 2012.

Acts 2012, No. 42, §1.



RS 14:91.11 - Sale, exhibition, or distribution of material harmful to minors

§91.11. Sale, exhibition, or distribution of material harmful to minors

A.(1) The unlawful sale, exhibition, rental, leasing, or distribution of material harmful to minors is the intentional sale, allocation, distribution, advertisement, dissemination, exhibition, or display of material harmful to minors, by a person who is not the spouse, parent, or legal guardian of the minor to any unmarried person under the age of eighteen years, or the possession of material harmful to minors with the intent to sell, allocate, advertise, disseminate, exhibit, or display such material to any unmarried person under the age of eighteen years, by a person who is not the spouse, parent, or legal guardian of the minor at a newsstand or any other commercial establishment which is open to persons under the age of eighteen years.

(2) "Material harmful to minors" is defined as any paper, magazine, book, newspaper, periodical, pamphlet, composition, publication, photograph, drawing, picture, poster, motion picture film, video tape, video game, figure, phonograph record, album, cassette, compact disc, wire or tape recording, or other similar tangible work or thing which exploits, is devoted to or principally consists of, descriptions or depictions of illicit sex or sexual immorality for commercial gain, and when the trier of fact determines that each of the following applies:

(a) The material incites or appeals to or is designed to incite or appeal to the prurient, shameful, or morbid interest of minors.

(b) The material is offensive to the average adult applying contemporary community standards with respect to what is suitable for minors.

(c) The material taken as a whole lacks serious literary, artistic, political, or scientific value for minors.

(3) For the purpose of this Section "descriptions or depictions of illicit sex or sexual immorality" includes the depiction, display, description, exhibition or representation of:

(a) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being;

(b) Masturbation, excretory functions, or exhibition, actual, simulated, or animated, of the genitals, pubic hair, anus, vulva, or female breast nipples;

(c) Sadomasochistic abuse, meaning actual, simulated, or animated, flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained, on the part of one so clothed;

(d) Actual, simulated, or animated, touching, caressing, or fondling of, or other similar physical contact with, a pubic area, anus, female breast nipple, covered or exposed, whether alone or between human*, animals or a human and an animal, of the same or opposite sex, in an act of apparent sexual stimulation or gratification; or

(e) Actual, simulated, or animated, stimulation of the human genital organs by any device whether or not the device is designed, manufactured, and marketed for such purpose.

(4) "Minor" means any person under the age of eighteen years.

(5) "Video game" means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played or viewed on or through a computer, gaming system, console, or other technology.

B.(1) It shall be unlawful for a person who is not the spouse, parent, or legal guardian of the minor to invite or permit any unmarried person under the age of eighteen years of age to be in any commercial establishment that exhibits or displays any item, material, work or thing of any kind that is described in Subsection A of this Section.

(2) Lack of knowledge of age shall not constitute a defense, unless the defendant shows that he had reasonable cause to believe that the minor involved was eighteen years of age or more and that the minor exhibited to the defendant a selective service card, driver's license, military identification card, birth certificate or other official or apparently official document purporting to establish that such a minor was eighteen years of age or more.

(3) For the purpose of Subsections A and B of this Section, "exhibition or display" means the exhibition or display of material harmful to minors as defined in Subsection A of this Section so that, as displayed, depictions and representations of illicit sex or sexual immorality are visible to minors.

(4) A commercial establishment shall not be in violation of this Section if the commercial establishment provides for a separate area for the exhibition or display of material harmful to minors and designates said area "NOT FOR MINORS" or similar words and the commercial establishment prohibits persons under the age of eighteen years from seeing or examining the contents of material harmful to minors.

C. This section does not preempt, nor shall anything in this section be construed to preempt, the regulation of obscenity by municipalities, parishes and consolidated city-parish governments; however, in order to promote uniform obscenity legislation throughout the state, the regulation of obscenity by municipalities, parishes and consolidated city-parish governments shall not exceed the scope of the regulatory prohibitions contained in the provisions of this section.

D. Prior to selling material harmful to minors as provided for by this Section, a commercial establishment shall require the individual purchasing the material harmful to minors to provide a driver's license, selective service card, military identification card, birth certificate, or other official form of identification which on its face establishes the age of the person as eighteen years or older.

E. Whoever is found guilty of violating the provisions of this Section shall be fined not less than one hundred dollars nor more than two thousand dollars or imprisoned for not more than one year, or both.

Added by Acts 1966, No. 127, §§1, 2. Amended by Acts 1968, No. 647, §1; Acts 1974, No. 275, §1; Acts 1988, No. 782, §1; Acts 1989, No. 384, §1; Acts 2006, No. 529, §1.

*AS APPEARS IN ENROLLED BILL.



RS 14:91.12 - Sale, distribution or making available to minors publications encouraging, advocating, or facilitating the illegal use of controlled dangerous substances

§91.12. Sale, distribution or making available to minors publications encouraging, advocating, or facilitating the illegal use of controlled dangerous substances

A. No person shall sell, distribute or make available to a person under eighteen years of age any publication which has as its dominant theme articles or a substantial number of advertisements encouraging, advocating, or facilitating the illegal use of any substance classified as a controlled dangerous substance pursuant to Title 40 of the Louisiana Revised Statutes of 1950.

B. No employee acting within the course and scope of his employment and who has no proprietary interest in the business shall be guilty of a violation of this Section unless he has actual knowledge of the contents of the publication.

C. Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1977, No. 594, §1; Acts 2014, No. 791, §7.



RS 14:91.13 - Illegal use of controlled dangerous substances in the presence of persons under seventeen years of age

§91.13. Illegal use of controlled dangerous substances in the presence of persons under seventeen years of age

A. It shall be unlawful for any person over the age of seventeen, while in the presence of any person under the age of seventeen and when there is an age difference of greater than two years between the two persons, to use, consume, possess, or distribute any controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Act.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for more than six months, or both.

Acts 1988, No. 691, §1.



RS 14:91.14 - Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.

§91.14. Repealed by Acts 2008, No. 220, §13, eff. June 14, 2008.



RS 14:91.21 - Sale of poisonous reptiles to minors; penalty

§91.21. Sale of poisonous reptiles to minors; penalty

A. It shall be unlawful for any person to sell any type of poisonous reptile to a minor.

B. Any person violating the provision of this Section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than one hundred dollars or imprisoned for not more than six months, or both, for each such offense.

Added by Acts 1970, No. 491, §1; Acts 2014, No. 791, §7.



RS 14:91.22 - Repealed by Acts 1974, No. 276, 1

§91.22. Repealed by Acts 1974, No. 276, §1



RS 14:92 - Contributing to the delinquency of juveniles

§92. Contributing to the delinquency of juveniles

A. Contributing to the delinquency of juveniles is the intentional enticing, aiding, soliciting, or permitting, by anyone over the age of seventeen, of any child under the age of seventeen, and no exception shall be made for a child who may be emancipated by marriage or otherwise, to:

(1) Beg, sing, sell any article or play any musical instrument in any public place for the purpose of receiving alms.

(2) Associate with any vicious or disreputable persons, or frequent places where the same may be found.

(3) Visit any place where beverages of either high or low alcoholic content are the principal commodity sold or given away.

(4) Visit any place where any gambling device is found, or where gambling habitually occurs.

(5) Habitually trespass where it is recognized he has no right to be.

(6) Use any vile, obscene or indecent language.

(7) Perform any sexually immoral act.

(8) Absent himself or remain away, without authority of his parents or tutor, from his home or place of abode.

(9) Violate any law of the state or ordinance of any parish or village, or town or city of the state.

(10) Visit any place where sexually indecent and obscene material, of any nature, is offered for sale, displayed or exhibited.

(11)(a) Become involved in the commission of a crime of violence as defined in R.S. 14:2(B) which is a felony or a violation of the Uniform Controlled Dangerous Substances Law which is a felony.

(b) Become involved in the commission of any other felony not enumerated in Subparagraph (a) of this Paragraph.

B. Lack of knowledge of the juvenile's age shall not be a defense.

C. Whoever commits the crime of contributing to the delinquency of a juvenile shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. Whoever is charged and convicted of contributing to the delinquency of a juvenile under Paragraph (7) of Subsection A of this Section shall be fined not more than one thousand dollars, or imprisoned with or without hard labor for not more than two years, or both.

E.(1) Whoever is charged and convicted of contributing to the delinquency of a juvenile under Subparagraph (a) of Paragraph (11) of Subsection A of this Section shall be imprisoned at hard labor for not less than two years and for not more than ten years or imprisoned according to the sentence of imprisonment for the underlying felony, whichever is less.

(2) Whoever is charged and convicted of contributing to the delinquency of a juvenile under Subparagraph (b) of Paragraph (11) of Subsection A of this Section shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

(3) If a parent or legal guardian of a juvenile is charged and convicted of contributing to the delinquency of the juvenile under Paragraph (11) of Subsection A of this Section and sentenced pursuant to the provisions of Paragraph (1) of this Subsection, at least one year of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

(4) If a parent or legal guardian is sentenced to imprisonment pursuant to the provisions of Paragraph (2) of this Subsection, the following shall apply:

(a) If a parent or legal guardian is sentenced to imprisonment for six months or less, the sentence shall be without benefit of probation, parole, or suspension of sentence.

(b) If a parent or legal guardian is sentence to imprisonment for more than six months, at least six months shall be without probation, parole, or suspension of sentence.

Amended by Acts 1962, No. 394, §1; Acts 1966, No. 481, §1; Acts 1966, No. 532, §1; Acts 1968, No. 486, §1; Acts 1968, No. 647, §1; Acts 1976, No. 121, §§1, 2; Acts 1993, No. 526, §1; Acts 1994, 3rd Ex. Sess., No. 74, §1; Acts 1995, No. 1290, §1; Acts 2009, No. 261, §1.



RS 14:92.1 - Encouraging or contributing to child delinquency, dependency, or neglect; penalty; suspension of sentence; definitions

§92.1. Encouraging or contributing to child delinquency, dependency, or neglect; penalty; suspension of sentence; definitions

A.(1) In all cases where any child shall be a delinquent, dependent, or neglected child, as defined in the statutes of this state or by this Section, irrespective of whether any former proceedings have been had to determine the status of such child, the parent or parents, legal guardian, or any person having the custody of such child, or any other person or persons who shall by any act encourage, cause, or contribute to the dependency or delinquency of such child, or who acts in conjunction with such child in the acts which cause such child to be dependent or delinquent, shall be punished by a fine not exceeding one thousand dollars, or by imprisonment for not more than six months, or by both fine and imprisonment.

(2) The court in which the case is heard may suspend the sentence for violation of the provisions of this Section, and impose conditions upon the defendant as to his future conduct, and may make such suspension dependent upon the fulfillment by the defendant of such conditions. In the case of the breach of such conditions or any part of them, the court may impose sentence as though there had been no such suspension.

(3) The court may also, as a condition of such suspension, require a bond in such sum as the court may designate, to be approved by the judge requiring it, to secure the performance by such person of the conditions placed by the courts on such suspension. The bond by its terms shall be made payable to the district judge of the parish in which the prosecution is pending, and any money received from a breach of any of the provisions of the bond shall be paid into the parish treasury. The provisions of law regulating forfeiture of appearance bonds shall govern so far as they are applicable.

(4) Exclusive jurisdiction of the offense defined in this Section is hereby conferred on juvenile courts, in accordance with the provisions of law establishing such courts.

B. By the term "delinquency", as used in this section, is meant any act which tends to debase or injure the morals, health or welfare of a child; drinking beverages of low alcoholic content or beverages of high alcoholic content; the use of narcotics, going into or remaining in any bawdy house, assignation house, disorderly house or road house, hotel, public dance hall, or other gathering place where prostitutes, gamblers or thieves are permitted to enter and ply their trade; or associating with thieves and immoral persons, or enticing a minor to leave home or to leave the custody of its parents, guardians or persons standing in lieu thereof, without first receiving the consent of the parent, guardian, or other person; or begging, singing, selling any article; or playing any musical instrument in any public place for the purpose of receiving alms; or habitually trespassing where it is recognized he has no right to be; or using any vile, obscene, or indecent language; or performing any sexually immoral act; or violating any law of the state ordinance of any village, town, city, or parish of the state.

The term "juvenile", as used in this section, refers to any child under the age of seventeen. Lack of knowledge of the juvenile's age shall not be a defense.

Added by Acts 1954, No. 624, §1. Amended by Acts 1960, No. 505, §1; Acts 1966, No. 480, §1; Acts 1968, No. 647, §1; Acts 1991, No. 667, §1.



RS 14:92.2 - Improper supervision of a minor by parent or legal custodian; penalty

§92.2. Improper supervision of a minor by parent or legal custodian; penalty

A. Improper supervision of a minor by a parent or legal custodian, who has care and control of the minor, includes any of the following activities:

(1) Through criminal negligence, the permitting of the minor to associate with a person known by the parent or custodian:

(a) To be a member of a known criminal street gang as defined in R.S. 15:1404(A).

(b) To have been convicted of a felony offense.

(c) To be a known user or distributor of drugs in violation of the Uniform Controlled Dangerous Substances Law.

(d) To be a person who possesses or has access to an illegal firearm, weapon, or explosive.

(2) Through criminal negligence, the permitting of the minor:

(a) To enter premises known by the parent or custodian to be a place where sexually indecent activities or prostitution is practiced.

(b) To violate a local or municipal curfew ordinance.

(c) To habitually be absent or tardy from school pursuant to the provisions of R.S. 17:233 without valid excuse.

(d) To enter the premises known by the parent or legal custodian as a place of illegal drug use or distribution activity.

(e) To enter the premises known by the parent or legal custodian as a place of underage drinking or gambling.

(f) To enter the premises known by the parent or legal custodian as a place which stores or has a person present who possesses an illegal firearm, weapon, or explosive.

(3) Any violation by commission or omission of a court-ordered safety plan.

(4) Causing or permitting an unlicensed minor to drive a motor vehicle or power cycle upon any public road or highway in this state, in violation of R.S. 32:416 and 417, when the unlicensed minor is involved in a collision which results in the serious bodily injury or death of another person. For purposes of this Paragraph, "serious bodily injury" means a bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

B.(1) Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars and not more than two hundred fifty dollars for each offense, or imprisoned for not more than thirty days, or both. A minimum condition of probation shall be that the offender participate in forty hours of court-approved community service activities, or a combination of forty hours of court-approved community service and attendance at a court-approved family counseling program by both a parent or legal custodian and the minor.

(2) Whoever violates the provision of Paragraph (A)(3) of this Section shall be sentenced to imprisonment for not more than six months or a fine of five hundred dollars, or both. Whoever violates the provisions of Paragraph (A)(3), which results in injury to the child that requires medical attention or death of the child, shall be punished by imprisonment for two years with or without hard labor.

(3) Whoever violates the provisions of Paragraph (A)(4) of this Section shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars, or imprisonment for up to six months, or both.

(4) Whoever violates the provisions of Subparagraph (A)(2)(c) of this Section, shall be fined not less than twenty-five dollars and not more than two hundred fifty dollars for each offense, or imprisoned for not more than thirty days, or both. The court shall impose a minimum condition of probation which may include that the parent or legal custodian participate in forty hours of school or community service activities, or a combination of forty hours of school or community service and attendance in parenting classes or family counseling sessions or programs approved by the court having jurisdiction, as applicable, or the suspension of any state-issued recreational license.

C. The provisions of Subparagraph (A)(1)(b) shall not apply to an immediate family member who lives in the household with the minor or other relative who is supervised by the parent or legal custodian when visiting with the minor.

D. No parent or legal guardian shall be guilty of a violation of this Section if, upon acquiring knowledge that the minor has undertaken acts as described in Paragraphs (1) and (2) of Subsection A, the parent or legal guardian seeks the assistance of local, parish, or state law enforcement officials, school officials, social services officials, or other appropriate authorities in either leading the child to modify his or her behavior, or in referring the child to appropriate treatment or corrective facilities.

Acts 1995, No. 702, §2; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2005, No. 148, §2; Acts 2006, No. 650, §1; Acts 2009, No. 305, §1.



RS 14:92.3 - Retaliation by a minor against a parent, legal custodian, witness, or complainant

§92.3. Retaliation by a minor against a parent, legal custodian, witness, or complainant

A. Retaliation by a minor against a parent, legal custodian, witness, or complainant is the willful, malicious, and repeated threats of force against or harassment of a person or his property by a minor under the age of seventeen accompanied by an overt act on the part of the minor or by the apparent capability of the minor to carry out the threat or harassment, against a parent, legal custodian, person who filed a complaint against the minor, or a witness in a criminal case in which the minor is the defendant or charged with a delinquency and the minor intends to place that person in a reasonable fear of death, serious bodily injury, or damage to property.

B. The provisions of Subsection A do not apply if the conduct of the parent, legal custodian, person who filed a complaint against the minor, or a witness in a criminal case in which the minor is the defendant or charged with a delinquency is acting in violation of any criminal law.

C. A minor who violates the provisions of this Section shall be placed in the custody of the Department of Public Safety and Corrections for a period not to exceed six months. A minimum condition of probation shall be that the offender participate in forty hours of court-approved community service activities or a combination of forty hours of court-approved community service and attendance at a court-approved family counseling program by both a parent or legal custodian and the minor.

Acts 1995, No. 702, §2; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:93 - Cruelty to juveniles

§93. Cruelty to juveniles

A. Cruelty to juveniles is:

(1) The intentional or criminally negligent mistreatment or neglect by anyone seventeen years of age or older of any child under the age of seventeen whereby unjustifiable pain or suffering is caused to said child. Lack of knowledge of the child's age shall not be a defense; or

(2) The intentional or criminally negligent exposure by anyone seventeen years of age or older of any child under the age of seventeen to a clandestine laboratory operation as defined by R.S. 40:983 in a situation where it is foreseeable that the child may be physically harmed. Lack of knowledge of the child's age shall not be a defense.

(3) The intentional or criminally negligent allowing of any child under the age of seventeen years by any person over the age of seventeen years to be present during the manufacturing, distribution, or purchasing or attempted manufacturing, distribution, or purchasing of a controlled dangerous substance in violation of the Uniform Controlled Dangerous Substances Law. Lack of knowledge of the child's age shall not be a defense.

B. The providing of treatment by a parent or tutor in accordance with the tenets of a well-recognized religious method of healing, in lieu of medical treatment, shall not for that reason alone be considered to be criminally negligent mistreatment or neglect of a child. The provisions of this Subsection shall be an affirmative defense to a prosecution under this Section. Nothing herein shall be construed to limit the provisions of R.S. 40:1299.36.1.

C. The trial judge shall have the authority to issue any necessary orders to protect the safety of the child during the pendency of the criminal action and beyond its conclusion.

D. Whoever commits the crime of cruelty to juveniles shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than ten years, or both.

Acts 1985, No. 827, §1; Acts 2004, No. 143, §1; Acts 2008, No. 7, §1.



RS 14:93.1 - Model glue; use of; abuse of toxic vapors; unlawful sales to minors; penalties

§93.1. Model glue; use of; abuse of toxic vapors; unlawful sales to minors; penalties

A. Definitions:

(1) The term "model glue" shall mean any glue or cement of the type commonly used in the building of model airplanes, boats and automobiles and which contains one or more of the following volatile solvents: (a) toluol, (b) hexane, (c) trichlorethylene, (d) acetone, (e) toluene, (f) ethyl acetate, (g) methyl ethyl ketone, (h) trichlorochthane, (i) isopropanol, (j) methyl isobutyl ketone, (k) methyl cellosolve acetate, (l) cyclohexanone, or (m) any other solvent, material, substance, chemical or combination thereof having the property of releasing toxic vapors.

(2) "Abuse of toxic vapors" shall mean to smell or inhale the fumes of any solvent, material, substance, chemical or combinations thereof having the property of releasing toxic vapors for the purpose of causing a condition of or inducing a symptom included in Subsection B of this Section.

B. It shall be unlawful for any person to intentionally smell or inhale the fumes of any type of model glue or toxic vapors for the purpose of causing a condition of or inducing symptoms of intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, paralysis, stupefaction or dulling of the senses or nervous system; or for the purpose of, in any manner, changing, distorting or disturbing the audio, visual or mental processes. This Section shall not apply to the inhalation of any anesthesia for medical or dental purposes.

C. It shall be unlawful for any person to sell any type of model glue to a minor for any reason whatsoever.

D. It shall be unlawful for any person to sell or otherwise transfer possession of any type of model glue to any minor for any purpose whatsoever, unless the minor receiving possession of the model glue is the child or ward of and under the lawful custody of the vendor, donor or transferor of the glue.

E. Any person violating any provisions of this Section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not more than ninety days for each such offense or both.

Added by Acts 1966, No. 110, §1. Amended by Acts 1975, No. 215, §1; Acts 1997, No. 659, §1.



RS 14:93.2 - Tattooing and body piercing of minors; prohibition

§93.2. Tattooing and body piercing of minors; prohibition

A. It is unlawful for any person to tattoo or body pierce any other person under the age of eighteen without the consent of an accompanying parent or tutor of such person.

B. It is unlawful for any business entity to pierce the body of any person under the age of eighteen without the consent of a parent or legal custodian of such person.

C. Whoever is found guilty of violating the provisions of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not less than thirty days nor more than one year, or both.

Added by Acts 1968, No. 94, §1; Acts 1997, No. 684, §1; Acts 1997, No. 743, §1.



RS 14:93.2.1 - Child desertion

§93.2.1. Child desertion

A. Child desertion is the intentional or criminally negligent exposure of a child under the age of ten years, by a person who has the care, custody, or control of the child, to a hazard or danger against which the child cannot reasonably be expected to protect himself, or the desertion or abandonment of such child, knowing or having reason to believe that the child could be exposed to such hazard or danger.

B.(1) Whoever commits the crime of child desertion shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

(2) On a second and subsequent conviction, the offender shall be fined not more than five hundred dollars and imprisoned for not less than thirty days nor more than six months, at least thirty days of which shall be without benefit of probation or suspension of sentence.

Acts 1986, No. 370, §1; Acts 2003, No. 168, §1.



RS 14:93.2.2 - Unlawful placement of gold fillings, caps, and crowns; minors

§93.2.2. Unlawful placement of gold fillings, caps, and crowns; minors

It is unlawful for any person to replace a tooth or part of a tooth or associated tissue by means of a filling, cap, or crown made of any gold substance on any person under the age of eighteen without the consent of the parents or guardian of such person. Whoever violates the provisions of this Section shall be fined not less than five hundred dollars nor more than five thousand dollars.

Acts 1995, No. 1101, §1.



RS 14:93.2.3 - Second degree cruelty to juveniles

§93.2.3. Second degree cruelty to juveniles

A.(1) Second degree cruelty to juveniles is the intentional or criminally negligent mistreatment or neglect by anyone over the age of seventeen to any child under the age of seventeen which causes serious bodily injury or neurological impairment to that child.

(2) For purposes of this Section, "serious bodily injury" means bodily injury involving protracted and obvious disfigurement or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or substantial risk of death.

B. The providing of treatment by a parent or tutor in accordance with the tenets of a well-recognized religious method of healing, in lieu of medical treatment, shall not for that reason alone be considered to be intentional or criminally negligent mistreatment or neglect and shall be an affirmative defense to a prosecution under this Section.

C. Whoever commits the crime of second degree cruelty to juveniles shall be imprisoned at hard labor for not more than forty years.

Acts 1999, No. 191, §1.



RS 14:93.3 - Cruelty to persons with infirmities

3. OFFENSES AFFECTING THE HEALTH AND SAFETY

OF PERSONS WITH INFIRMITIES

§93.3. Cruelty to persons with infirmities

A. Cruelty to persons with infirmities is the intentional or criminally negligent mistreatment or neglect by any person, including a caregiver, whereby unjustifiable pain, malnourishment, or suffering is caused to a person with an infirmity, an adult with a disability, or a person who is aged, including but not limited to a person who is a resident of a nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, or other residential facility.

B. "Caregiver" is defined as any person or persons who temporarily or permanently is responsible for the care of a person with an infirmity; an adult with a physical or mental disability; or a person who is aged, whether such care is voluntarily assumed or is assigned. Caregiver includes but is not limited to adult children, parents, relatives, neighbors, daycare institutions and facilities, adult congregate living facilities, and nursing homes which or who have voluntarily assumed or been assigned the care of a person who is aged, a person with an infirmity, or an adult with a disability; or have assumed voluntary residence with a person who is aged, a person with an infirmity, or an adult with a disability.

C. For the purposes of this Section, a person who is aged is any individual sixty years of age or older.

D. The providing of treatment by a caregiver in accordance with a well-recognized spiritual method of healing, in lieu of medical treatment, shall not for that reason alone be considered the intentional or criminally negligent mistreatment or neglect of a person with an infirmity, an adult with a disability, or a person who is aged. The provisions of this Subsection shall be an affirmative defense to a prosecution under this Section.

E.(1) Whoever commits the crime of cruelty to any person with an infirmity, adult with a disability, or person who is aged shall be fined not more than ten thousand dollars or imprisoned with or without hard labor for not more than ten years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence when the act of cruelty to persons with infirmities was intentional and malicious.

(2) Upon a second or subsequent conviction, the offender shall be fined not more than ten thousand dollars and imprisoned at hard labor for not less than five years nor more than ten years. Five years of the sentence of imprisonment imposed shall be served without benefit of parole, probation, or suspension of sentence.

Added by Acts 1981, No. 850, §1; Acts 1987, No. 87, §1, eff. June 18, 1987; Acts 1994, 3rd Ex. Sess., No. 26, §1; Acts 1995, No. 841, §1; Acts 1995, No. 883, §1; Acts 2003, No. 434, §1; Acts 2010, No. 831, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:93.4 - Exploitation of persons with infirmities

§93.4. Exploitation of persons with infirmities

A. Exploitation of persons with infirmities is:

(1) The intentional expenditure, diminution, or use by any person, including a caregiver, of the property or assets of a person with an infirmity, an adult with a disability, or a person who is aged, including but not limited to a resident of a nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, or other residential facility without the express voluntary consent of the resident or the consent of a legally authorized representative of an incompetent resident, or by means of fraudulent conduct, practices, or representations.

(2) The use of the power of attorney or guardianship of a person with an infirmity, a person who is aged, or an adult with a disability for one's own profit or advantage by means of fraudulent conduct, practices, or representations.

B. Whoever commits the crime of exploitation of persons with infirmities shall be fined not more than ten thousand dollars or imprisoned, with or without hard labor, for not more than ten years, or both.

C. Whoever is convicted, or who enters a plea agreement for exploitation of persons with infirmities shall be prohibited from having access to the assets or property of the victim or of any other person with a disability or person who is aged. The offender shall be prohibited from being appointed as a power of attorney or guardian for the victim or any other person with a disability or person who is aged. The provisions of this Subsection shall not be construed to prohibit the offender from inheriting from the victim with an infirmity.

Acts 1992, No. 309, §1; Acts 1994, 3rd Ex. Sess., No. 26, §1; Acts 1995, No. 883, §1; Acts 1999, No. 1044, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.

1As appears in enrolled bill.



RS 14:93.5 - Sexual battery of persons with infirmities

§93.5. Sexual battery of persons with infirmities

A. Sexual battery of persons with infirmities is the intentional engaging in any of the sexual acts listed in Subsection B of this Section with another person, who is not the spouse of the offender, when:

(1) The offender compels the victim, who is physically incapable of preventing the act because of advanced age or physical infirmity, to submit by placing the victim in fear of receiving bodily harm.

(2) The victim is incapable of resisting or of understanding the nature of the act by reason of stupor or abnormal condition of the mind produced by an intoxicating, narcotic, or anesthetic agent administered by or with the privity of the offender.

(3) The victim has such incapacity, by reason of a stupor or abnormal condition of mind from any cause, and the offender knew or should have known of the victim's incapacity.

(4) The victim is incapable, through unsoundness of mind, whether temporary or permanent, of understanding the nature of the act, and the offender knew or should have known of the victim's incapacity.

B. For purposes of this Section, "sexual acts" mean the following:

(1) The touching of the anus or genitals of the victim by the offender using any instrumentality or any part of the body of the offender; or

(2) The touching of the anus or genitals of the offender by the victim using any instrumentality or any part of the body of the victim.

C. Normal medical treatment and normal sanitary care shall not be construed as an offense under the provisions of this Section.

D. Whoever commits the crime of sexual battery of persons with infirmities shall be punished by imprisonment, with or without hard labor, for not more than ten years.

Acts 1992, No. 617, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:93.10 - Definitions

4. UNLAWFUL SALE, PURCHASE, AND POSSESSION

OF ALCOHOLIC BEVERAGES

§93.10. Definitions

For purposes of R.S. 14:93.10 through 93.14, the following definitions shall apply:

(1) "Purchase" means acquisition by the payment of money or other consideration. Purchase does not include such acquisition for medical purposes either when purchased as over the counter medication or when prescribed or administered by a licensed physician, pharmacist, dentist, nurse, hospital, or medical institution.

(2) "Public possession" means the possession of any alcoholic beverage for any reason, including consumption, on any street, highway, or waterway or in any public place or any place open to the public, including a club which is de facto open to the public. "Public possession" does not include the following:

(a) The possession or consumption of any alcoholic beverage:

(i) For an established religious purpose.

(ii) When a person under twenty-one years of age is accompanied by a parent, spouse, or legal guardian twenty-one years of age or older.

(iii) For medical purposes when purchased as an over the counter medication, or when prescribed or administered by a licensed physician, pharmacist, dentist, nurse, hospital, or medical institution.

(iv) In private residences.

(b) The sale, handling, transport, or service in dispensing of any alcoholic beverage pursuant to lawful ownership of an establishment or to lawful employment of a person under twenty-one years of age by a duly licensed manufacturer, wholesaler, or retailer of beverage alcohol.

(3) "Alcoholic beverage" means beer, distilled spirits, and wine containing one-half of one percent or more of alcohol by volume. Beer includes but is not limited to ale, lager, porter, stout, sake, and other similar fermented beverages brewed or produced from malt wholly or in part or from any substitute therefor. Distilled spirits include alcohol, ethanol, or spirits or wine in any form, including all dilutions and mixtures thereof from whatever process produced.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2011, No. 264, §1.



RS 14:93.11 - Unlawful sales to persons under twenty-one

§93.11. Unlawful sales to persons under twenty-one

A. Unlawful sales to persons under twenty-one is the selling or otherwise delivering for value of any alcoholic beverage to any person under twenty-one years of age unless such person is the lawful owner or lawful employee of an establishment to which the sale is being made and is accepting such delivery pursuant to such ownership or employment. Lack of knowledge of the person's age shall not be a defense.

B. Whoever violates the provisions of this Section shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2006, No. 570, §1.



RS 14:93.12 - Purchase and public possession of alcoholic beverages; exceptions; penalties

§93.12. Purchase and public possession of alcoholic beverages; exceptions; penalties

A. It is unlawful for any person under twenty-one years of age to purchase or have public possession of any alcoholic beverage.

B.(1) Whoever violates the provisions of this Section shall be fined not more than one hundred dollars or imprisoned for not more than six months, or both.

(2) Any person apprehended while violating the provisions of this Section shall be issued a citation by the apprehending law enforcement officer, which shall be paid in the same manner as provided for the offenders of local traffic violations.

(3) In addition to the penalties provided in Paragraph (1) of this Subsection, the driver's license of any person violating the provisions of this Section may be suspended upon conviction, plea of guilty, or nolo contendere for a period of one hundred eighty days. Upon conviction, plea of guilty, or nolo contendere, the court shall surrender the driver's license to the Department of Public Safety and Corrections for suspension in accordance with the provisions of this Section. Upon first conviction, the court may issue an order which authorizes the department to issue a restricted driver's license upon a demonstration to the court that a hardship would result from being unable to drive to school or work. Such restrictions shall be determined by the court.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2005, No. 165, §1.



RS 14:93.13 - Unlawful purchase of alcoholic beverages by persons on behalf of persons under twenty-one

§93.13. Unlawful purchase of alcoholic beverages by persons on behalf of persons under twenty-one

A. It is unlawful for any person, other than a parent, spouse, or legal guardian, as specified in R.S. 14:93.10(2)(a)(ii), to purchase on behalf of a person under twenty-one years of age any alcoholic beverage.

B.(1) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both.

(2) In addition to the penalties provided in Paragraph (1) of this Subsection, the driver's license of any person violating the provisions of this Section may be suspended upon conviction, plea of guilty, or nolo contendere for a period of one hundred eighty days. Upon conviction, plea of guilty, or nolo contendere, the court shall surrender the driver's license to the Department of Public Safety and Corrections for suspension in accordance with the provisions of this Section. Upon first conviction, the court may issue an order which authorizes the department to issue a restricted driver's license upon a demonstration to the court that suspension of his driving privileges will deprive him or his family of the necessities of life or prevent him from earning a livelihood. Such restrictions shall be determined by the court.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1; Acts 2005, No. 165, §1.



RS 14:93.14 - Responsibilities of retail dealers not relieved

§93.14. Responsibilities of retail dealers not relieved

Nothing in R.S. 14:93.10 through 93.13 shall be construed as relieving any licensed retail dealer in alcoholic beverages any responsibilities imposed under the provisions of Title 26 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 639, §1; Acts 1996, 1st Ex. Sess., No. 78, §1.



RS 14:93.15 - Alcoholic beverage vaporizer; prohibitions

§93.15. Alcoholic beverage vaporizer; prohibitions

A. It is unlawful for any person to sell, deliver, give away, purchase, possess, or use an alcoholic beverage vaporizer.

B. This Section shall not apply to any other vaporizer device used for purposes other than vaporizing alcoholic beverages.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2006, No. 147, §1.



RS 14:93.20 - Repealed by Acts 1998, No. 71, 2, eff. June 25, 1998.

§93.20. Repealed by Acts 1998, No. 71, §2, eff. June 25, 1998.



RS 14:94 - ILLEGAL CARRYING AND DISCHARGE OF WEAPONS

PART VI. OFFENSES AFFECTING THE

PUBLIC GENERALLY

SUBPART A. OFFENSES AFFECTING THE PUBLIC SAFETY

1. ILLEGAL CARRYING AND DISCHARGE OF WEAPONS

§94. Illegal use of weapons or dangerous instrumentalities

A. Illegal use of weapons or dangerous instrumentalities is the intentional or criminally negligent discharging of any firearm, or the throwing, placing, or other use of any article, liquid, or substance, where it is foreseeable that it may result in death or great bodily harm to a human being.

B. Except as provided in Subsection E, whoever commits the crime of illegal use of weapons or dangerous instrumentalities shall be fined not more than one thousand dollars, or imprisoned with or without hard labor for not more than two years, or both.

C. Except as provided in Subsection E, on a second or subsequent conviction, the offender shall be imprisoned at hard labor for not less than five years nor more than seven years, without benefit of probation or suspension of sentence.

D. The enhanced penalty upon second and subsequent convictions provided for in Subsection C of this Section shall not be applicable in cases where more than five years have elapsed since the expiration of the maximum sentence, or sentences, of the previous conviction or convictions, and the time of the commission of the last offense for which he has been convicted. The sentence to be imposed in such event shall be the same as may be imposed upon a first conviction.

E. Whoever commits the crime of illegal use of weapons or dangerous instrumentalities by discharging a firearm from a motor vehicle located upon a public street or highway, where the intent is to injure, harm, or frighten another human being, shall be imprisoned at hard labor for not less than five nor more than ten years without benefit of probation or suspension of sentence.

F. Whoever commits the crime of illegal use of weapons or dangerous instrumentalities by discharging a firearm while committing, attempting to commit, conspiring to commit, or soliciting, coercing, or intimidating another person to commit a crime of violence or violation of the Uniform Controlled Dangerous Substances Law, shall be imprisoned at hard labor for not less then ten years nor more than twenty years, without benefit of parole, probation, or suspension of sentence. If the firearm used in violation of this Subsection is a machine gun or is equipped with a firearm silencer or muffler, as defined by R.S. 40:1751 and R.S. 40:1781, respectively, the offender shall be sentenced to imprisonment for not less than twenty years nor more than thirty years, without benefit of parole, probation, or suspension of sentence. Upon a second or subsequent conviction, under this Subsection, such offender shall be sentenced to imprisonment for not less than twenty years. If the violation of this Subsection, upon second or subsequent conviction, involves the use of a machine gun or a firearm equipped with a firearm silencer or muffler, such offender shall be sentenced to imprisonment for life without benefit of parole, probation, or suspension of sentence.

Amended by Acts 1958, No. 379, §§1, 3; Acts 1960, No. 550, §1; Acts 1966, No. 58, §1; Acts 1968, No. 647, §1; Acts 1972, No. 650, §1; Acts 1991, No. 904, §1; Acts 1992, No. 1015, §1; Acts 1995, No. 748, §1.



RS 14:95 - Illegal carrying of weapons

§95. Illegal carrying of weapons

A. Illegal carrying of weapons is:

(1) The intentional concealment of any firearm, or other instrumentality customarily used or intended for probable use as a dangerous weapon, on one's person; or

(2) The ownership, possession, custody or use of any firearm, or other instrumentality customarily used as a dangerous weapon, at any time by an enemy alien; or

(3) The ownership, possession, custody or use of any tools, or dynamite, or nitroglycerine, or explosives, or other instrumentality customarily used by thieves or burglars at any time by any person with the intent to commit a crime; or

(4)(a) The manufacture, ownership, possession, custody or use of any switchblade knife, spring knife or other knife or similar instrument having a blade which may be automatically unfolded or extended from a handle by the manipulation of a button, switch, latch or similar contrivance located on the handle.

(b) The provisions of this Paragraph shall not apply to the following:

(i) Any knife that may be opened with one hand by manual pressure applied to the blade or any projection of the blade.

(ii) Any knife that may be opened by means of inertia produced by the hand, wrist, or other movement, provided the knife has either a detent or other structure that provides resistance that shall be overcome in opening or initiating the opening movement of the blade or a bias or spring load toward the closed position.

(5)(a) The intentional possession or use by any person of a dangerous weapon on a school campus during regular school hours or on a school bus. "School" means any elementary, secondary, high school, or vo-tech school in this state and "campus" means all facilities and property within the boundary of the school property. "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

(b) The provisions of this Paragraph shall not apply to:

(i) A peace officer as defined by R.S. 14:30(B) in the performance of his official duties.

(ii) A school official or employee acting during the normal course of his employment or a student acting under the direction of such school official or employee.

(iii) Any person having the written permission of the principal or school board and engaged in competition or in marksmanship or safety instruction.

B.(1) Whoever commits the crime of illegal carrying of weapons shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) Whoever commits the crime of illegal carrying of weapons with any firearm used in the commission of a crime of violence as defined in R.S. 14:2(B), shall be fined not more than two thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than two years, or both. Any sentence issued pursuant to the provisions of this Paragraph and any sentence issued pursuant to a violation of a crime of violence as defined in R.S. 14:2(B) shall be served consecutively.

C. On a second conviction, the offender shall be imprisoned with or without hard labor for not more than five years.

D. On third and subsequent convictions, the offender shall be imprisoned with or without hard labor for not more than ten years without benefit of parole, probation, or suspension of sentence.

E. If the offender uses, possesses, or has under his immediate control any firearm, or other instrumentality customarily used or intended for probable use as a dangerous weapon, while committing or attempting to commit a crime of violence or while in the possession of or during the sale or distribution of a controlled dangerous substance, the offender shall be fined not more than ten thousand dollars and imprisoned at hard labor for not less than five nor more than ten years without the benefit of probation, parole, or suspension of sentence. Upon a second or subsequent conviction, the offender shall be imprisoned at hard labor for not less than twenty years nor more than thirty years without the benefit of probation, parole, or suspension of sentence.

F.(1) For purposes of determining whether a defendant has a prior conviction for a violation of this Section, a conviction pursuant to this Section or a conviction pursuant to an ordinance of a local governmental subdivision of this state which contains the elements provided for in Subsection A of this Section shall constitute a prior conviction.

(2) The enhanced penalty upon second, third, and subsequent convictions shall not be applicable in cases where more than five years have elapsed since the expiration of the maximum sentence, or sentences, of the previous conviction or convictions, and the time of the commission of the last offense for which he has been convicted; the sentence to be imposed in such event shall be the same as may be imposed upon a first conviction.

(3) Any ordinance that prohibits the unlawful carrying of firearms enacted by a municipality, town, or similar political subdivision or governing authority of this state shall be subject to the provisions of R.S. 40:1796.

G.(1) The provisions of this Section except Paragraph (4) of Subsection A shall not apply to sheriffs and their deputies, state and city police, constables and town marshals, or persons vested with police power when in the actual discharge of official duties. These provisions shall not apply to sheriffs and their deputies and state and city police who are not actually discharging their official duties, provided that such persons are full time, active, and certified by the Council on Peace Officer Standards and Training and have on their persons valid identification as duly commissioned law enforcement officers.

(2) The provisions of this Section except Paragraph (4) of Subsection A shall not apply to any law enforcement officer who is retired from full-time active law enforcement service with at least twelve years service upon retirement, nor shall it apply to any enforcement officer of the office of state parks, in the Department of Culture, Recreation and Tourism who is retired from active duty as an enforcement officer, provided that such retired officers have on their persons valid identification as retired law enforcement officers, which identification shall be provided by the entity which employed the officer prior to his or her public retirement. The retired law enforcement officer must be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and have proof of such qualification. This exception shall not apply to such officers who are medically retired based upon any mental impairment.

(3)(a) The provisions of this Section except Paragraph (4) of Subsection A shall not apply to active or retired reserve or auxiliary law enforcement officers qualified annually by the Council on Peace Officer Standards and Training and who have on their person valid identification as active or retired reserve law or auxiliary municipal police officers. The active or retired reserve or auxiliary municipal police officer shall be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and have proof of such certification.

(b) For the purposes of this Paragraph, a reserve or auxiliary municipal police officer shall be defined as a volunteer, non-regular, sworn member of a law enforcement agency who serves with or without compensation and has regular police powers while functioning as such agency's representative, and who participates on a regular basis in agency activities including, but not limited to those pertaining to crime prevention or control, and the preservation of the peace and enforcement of the law.

H.(1) Except as provided in Paragraph (A)(5) of this Section and in Paragraph (2) of this Subsection, the provisions of this Section shall not prohibit active justices or judges of the supreme court, courts of appeal, district courts, parish courts, juvenile courts, family courts, city courts, federal courts domiciled in the state of Louisiana, and traffic courts, members of either house of the legislature, officers of either house of the legislature, constables, coroners, designated coroner investigators, district attorneys and designated assistant district attorneys, United States attorneys and assistant United States attorneys and investigators, and justices of the peace from possessing and concealing a handgun on their person when the justice or judge, legislator or officer of the legislature, constable, coroner, designated coroner investigators, district attorneys and designated assistant district attorneys, United States attorneys and assistant United States attorneys and investigators, or justices of the peace are certified by the Peace Officer Standards and Training Council.

(2) Nothing in this Subsection shall permit the carrying of a weapon in the state capitol building.

I. The provisions of this Section shall not prohibit the carrying of a concealed handgun by a person who is a college or university police officer under the provisions of R.S. 17:1805 and who is carrying a concealed handgun in accordance with the provisions of that statute.

J. The provisions of this Section shall not prohibit the ownership of rescue knives by commissioned full-time law enforcement officers. The provisions of this Section shall not prohibit the carrying of rescue knives by commissioned full-time law enforcement officers who are in the actual discharge of their official duties. The provisions of this Section shall not prohibit the sale of rescue knives to commissioned full-time law enforcement officers. The provisions of this Section shall not prohibit the ownership or possession of rescue knives by merchants who own or possess the knives solely as inventory to be offered for sale to commissioned full-time law enforcement officers. As used in this Subsection, a "rescue knife" is a folding knife, which can be readily and easily opened with one hand and which has at least one blade which is designed to be used to free individuals who are trapped by automobile seat belts, or at least one blade which is designed for a similar purpose. No blade of a rescue knife shall exceed five inches in length.

K.(1) The provisions of this Section shall not prohibit a retired justice or judge of the supreme court, courts of appeal, district courts, parish courts, juvenile courts, family courts, and city courts from possessing and concealing a handgun on their person provided that such retired justice or judge is certified by the Council on Peace Officer Standards and Training and has on their person valid identification showing proof of their status as a retired justice or judge.

(2) The retired justice or judge shall be qualified annually in the use of firearms by the Council on Peace Officer Standards and Training and have proof of such certification. However, this Subsection shall not apply to a retired justice or judge who is medically retired based upon any mental impairment.

Amended by Acts 1956, No. 345, §1; Acts 1958, No. 21, §1; Acts 1958, No. 379, §§1, 3; Acts 1968, No. 647, §1; Acts 1975, No. 492, §1; Acts 1986, No. 38, §1; Acts 1992, No. 1017, §1; Acts 1993, No. 636, §1; Acts 1993, No. 844, §1; Acts 1994, 3rd Ex. Sess., No. 143, §1; Acts 1995, No. 636, §1; Acts 1995, No. 930, §1; Acts 1995, No. 1195, §1; Acts 1995, No. 1199, §1; Acts 1997, No. 508, §1; Acts 1997, No. 611, §1; Acts 1997, No. 1064, §1; Acts 1999, No. 738, §1; Acts 1999, No. 924, §1; Acts 1999, No. 953, §1; Acts 2003, No. 608, §1; Acts 2003, No. 766, §1; Acts 2006, No. 515, §1; Acts 2006, No. 589, §1; Acts 2008, No. 172, §1; Acts 2011, No. 159, §1; Acts 2012, No. 302, §1; Acts 2012, No. 383, §1; Acts 2014, No. 390, §2; Acts 2014, No. 776, §1, eff. June 19, 2014.



RS 14:95.1 - Possession of firearm or carrying concealed weapon by a person convicted of certain felonies

§95.1. Possession of firearm or carrying concealed weapon by a person convicted of certain felonies

A. It is unlawful for any person who has been convicted of a crime of violence as defined in R.S. 14:2(B) which is a felony or simple burglary, burglary of a pharmacy, burglary of an inhabited dwelling, unauthorized entry of an inhabited dwelling, felony illegal use of weapons or dangerous instrumentalities, manufacture or possession of a delayed action incendiary device, manufacture or possession of a bomb, or possession of a firearm while in the possession of or during the sale or distribution of a controlled dangerous substance, or any violation of the Uniform Controlled Dangerous Substances Law which is a felony, or any crime which is defined as a sex offense in R.S. 15:541, or any crime defined as an attempt to commit one of the above-enumerated offenses under the laws of this state, or who has been convicted under the laws of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would be one of the above-enumerated crimes, to possess a firearm or carry a concealed weapon.

B. Whoever is found guilty of violating the provisions of this Section shall be imprisoned at hard labor for not less than ten nor more than twenty years without the benefit of probation, parole, or suspension of sentence and be fined not less than one thousand dollars nor more than five thousand dollars. Notwithstanding the provisions of R.S. 14:27, whoever is found guilty of attempting to violate the provisions of this Section shall be imprisoned at hard labor for not more than seven and one-half years and fined not less than five hundred dollars nor more than two thousand five hundred dollars.

C. The provisions of this Section prohibiting the possession of firearms and carrying concealed weapons by persons who have been convicted of certain felonies shall not apply to any person who has not been convicted of any felony for a period of ten years from the date of completion of sentence, probation, parole, or suspension of sentence.

D. For the purposes of this Section, "firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, black powder weapon, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

Added by Acts 1975, No. 492, §2. Amended by Acts 1980, No. 279, §1; Acts 1985, No. 947, §1; Acts 1990, No. 328, §1; Acts 1992, No. 403, §1; Acts 1994, 3rd Ex. Sess., No. 28, §1; Acts 1995, No. 987, §1; Acts 2003, No. 674, §1; Acts 2009, No. 154, §1; Acts 2009, No. 160, §1; Acts 2010, No. 815, §1; Acts 2010, No. 942, §1.



RS 14:95.1.1 - Illegally supplying a felon with a firearm

§95.1.1. Illegally supplying a felon with a firearm

A. Illegally supplying a felon with a firearm is the intentional giving, selling, donating, providing, lending, delivering, or otherwise transferring a firearm to any person known by the offender to be a person convicted of a felony and prohibited from possessing a firearm as provided for in R.S. 14:95.1.

B. Whoever commits the crime of illegally supplying a felon with a firearm shall be imprisoned for not more than five years and may be fined not less than one thousand dollars nor more than five thousand dollars. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2004, No. 385, §1.



RS 14:95.1.2 - Illegally supplying a felon with ammunition

§95.1.2. Illegally supplying a felon with ammunition

A. Illegally supplying a felon with ammunition is the intentional giving, selling, donating, providing, lending, delivering, or otherwise transferring ammunition to any person known by the offender to be a person convicted of a felony and prohibited from possessing a firearm as provided for in R.S. 14:95.1.

B. For the purposes of this Section, the following words shall have the following meanings:

(1) "Ammunition" means any projectiles with their fuses, propelling charges, or primers fired from any firearm.

(2) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, or assault rifle, which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

C. Whoever commits the crime of illegally supplying a felon with ammunition shall be imprisoned for not more than five years and may be fined not less than one thousand dollars nor more than five thousand dollars.

Acts 2008, No. 622, §1.



RS 14:95.1.3 - Fraudulent firearm and ammunition purchase

§95.1.3. Fraudulent firearm and ammunition purchase

A. It is unlawful for any person:

(1) To knowingly solicit, persuade, encourage, or entice a licensed dealer or private seller of firearms or ammunition to sell a firearm or ammunition under circumstances which the person knows would violate the laws of this state or of the United States.

(2) To provide to a licensed dealer or private seller of firearms or ammunition what the person knows to be materially false information with intent to deceive the dealer or seller about the legality of a sale of a firearm or ammunition.

(3) To willfully procure another person to engage in conduct prohibited by this Section.

B. For purposes of this Section:

(1) "Ammunition" means any cartridge, shell, or projectile designed for use in a firearm.

(2) "Licensed dealer" means a person who is licensed pursuant to 18 U.S.C. §923 to engage in the business of dealing in firearms or ammunition.

(3) "Materially false information" means information that portrays an illegal transaction as legal or a legal transaction as illegal.

(4) "Private seller" means a person who sells or offers for sale any firearm or ammunition.

C. The provisions of this Section shall not apply to a law enforcement officer acting in his official capacity or to a person acting at the direction of such law enforcement officer.

D. Whoever violates the provisions of this Section shall be fined not less than one thousand dollars or more than five thousand dollars, or imprisoned, with or without hard labor, for not less than one year or more than five years, or both. At least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2012, No. 335, §1.



RS 14:95.2 - Carrying a firearm or dangerous weapon by a student or nonstudent on school property, at school-sponsored functions, or in a firearm-free zone

§95.2. Carrying a firearm or dangerous weapon by a student or nonstudent on school property, at school-sponsored functions, or in a firearm-free zone

A. Carrying a firearm, or dangerous weapon as defined in R.S. 14:2, by a student or nonstudent on school property, at a school sponsored function, or in a firearm-free zone is unlawful and shall be defined as possession of any firearm or dangerous weapon, on one's person, at any time while on a school campus, on school transportation, or at any school sponsored function in a specific designated area including but not limited to athletic competitions, dances, parties, or any extracurricular activities, or within one thousand feet of any school campus.

B. For purposes of this Section, the following words have the following meanings:

(1) "Campus" means all facilities and property within the boundary of the school property.

(2) "Nonstudent" means any person not registered and enrolled in that school or a suspended student who does not have permission to be on the school campus.

(3) "School" means any elementary, secondary, high school, vocational-technical school, college, or university in this state.

(4) "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

C. The provisions of this Section shall not apply to:

(1) A federal law enforcement officer or a Louisiana-commissioned state or local Post Certified law enforcement officer who is authorized to carry a firearm.

(2) A school official or employee acting during the normal course of his employment or a student acting under the direction of such school official or employee.

(3) Any person having the written permission of the principal or as provided in R.S. 17:3361.1.

(4) The possession of a firearm occurring within one thousand feet of school property and entirely on private property, or entirely within a private residence, or in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1 or 1379.3.

(5) Any constitutionally protected activity which cannot be regulated by the state, such as a firearm contained entirely within a motor vehicle.

(6) Any student carrying a firearm to or from a class, in which he is duly enrolled, that requires the use of the firearm in the class.

(7) A student enrolled or participating in an activity requiring the use of a firearm including but not limited to any ROTC function under the authorization of a university.

(8) A student who possesses a firearm in his dormitory room or while going to or from his vehicle or any other person with permission of the administration.

D.(1) Whoever commits the crime of carrying a firearm, or a dangerous weapon as defined in R.S. 14:2, by a student or nonstudent on school property, at a school-sponsored function, or in a firearm-free zone shall be imprisoned at hard labor for not more than five years.

(2) Whoever commits the crime of carrying a firearm, or a dangerous weapon as defined in R.S. 14:2, on school property or in a firearm-free zone with the firearm or dangerous weapon being used in the commission of a crime of violence as defined in R.S. 14:2(B) on school property or in a firearm-free zone, shall be fined not more than two thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both. Any sentence issued pursuant to the provisions of this Paragraph and any sentence issued pursuant to a violation of a crime of violence as defined in R.S. 14:2(B) shall be served consecutively. Upon commitment to the Department of Public Safety and Corrections after conviction for a crime committed on school property, at a school-sponsored function or in a firearm-free zone, the department shall have the offender evaluated through appropriate examinations or tests conducted under the supervision of the department. Such evaluation shall be made within thirty days of the order of commitment.

E. Lack of knowledge that the prohibited act occurred on or within one thousand feet of school property shall not be a defense.

F.(1) School officials shall notify all students and parents of the impact of this legislation and shall post notices of the impact of this Section at each major point of entry to the school. These notices shall be maintained as permanent notices.

(2)(a) If a student is detained by the principal or other school official for violation of this Section or the school principal or other school official confiscates or seizes a firearm or concealed weapon from a student while upon school property, at a school function, or on a school bus, the principal or other school official in charge at the time of the detention or seizure shall immediately report the detention or seizure to the police department or sheriff's department where the school is located and shall deliver any firearm or weapon seized to that agency.

(b) The confiscated weapon shall be disposed of or destroyed as provided by law.

(3) If a student is detained pursuant to Paragraph (2) of this Subsection for carrying a concealed weapon on campus, the principal shall immediately notify the student's parents.

(4) If a person is arrested for carrying a concealed weapon on campus by a university or college police officer, the weapon shall be given to the sheriff, chief of police, or other officer to whom custody of the arrested person is transferred as provided by R.S. 17:1805(B).

G. Any principal or school official in charge who fails to report the detention of a student or the seizure of a firearm or concealed weapon to a law enforcement agency as required by Paragraph (F)(2) of this Section within seventy-two hours of notice of the detention or seizure may be issued a misdemeanor summons for a violation hereof and may be fined not more than five hundred dollars or sentenced to not more than forty hours of community service, or both. Upon successful completion of the community service or payment of the fine, or both, the arrest and conviction shall be set aside as provided for in Code of Criminal Procedure Article 894(B).

Acts 1991, No. 833, §1; Acts 1992, No. 197, §1; Acts 1993, No. 844, §1; Acts 1993, No. 1031, §1; Acts 1994, 3rd Ex. Sess., No. 25, §1; Acts 1994, 3rd Ex. Sess., No. 38, §1; Acts 1994, 3rd Ex. Sess., No. 107, §1; Acts 1999, No. 1236, §1; Acts 2010, No. 925, §1; Acts 2013, No. 400, §1; Acts 2014, No. 324, §1.



RS 14:95.2.1 - Illegal carrying of a firearm at a parade with any firearm used in the commission of a crime of violence

§95.2.1. Illegal carrying of a firearm at a parade with any firearm used in the commission of a crime of violence

A. Whoever commits the crime of illegal carrying of weapons pursuant to R.S. 14:95 with any firearm used in the commission of a crime of violence as defined in R.S. 14:2(B), within one thousand feet of any parade or demonstration for which a permit is issued by a governmental entity, shall be fined not more than two thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both. Any sentence issued pursuant to the provisions of this Subsection and any sentence issued pursuant to a violation of a crime of violence as defined in R.S. 14:2(B) shall be served consecutively.

B. As used in this Section, the following words mean:

(1) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, or assault rifle, which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Parade" for the purposes of this Section shall be defined as any celebration of Mardi Gras or directly related pre-Lenten or carnival related festivities, school parades, parish parades, state parades or municipal parades, or any demonstration for which a permit is issued by a governmental entity.

(3) "Parade route" means any public sidewalk, street, highway, bridge, alley, road, or other public passageway upon which a parade travels.

C. Lack of knowledge that the prohibited act occurred on or within one thousand feet of the parade route shall not be a defense.

Acts 2004, No. 661, §1.



RS 14:95.2.2 - Reckless discharge of a firearm at a parade or demonstration

§95.2.2. Reckless discharge of a firearm at a parade or demonstration

A. Reckless discharge of a firearm at a parade or demonstration is the reckless or criminally negligent discharge of a firearm within one thousand feet of any parade, demonstration, or gathering for which a permit is issued by a governmental entity.

B. For the purposes of this Section:

(1) "Firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, excluding black powder weapons, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Parade" for the purposes of this Section shall be defined as any celebration of Mardi Gras or directly related pre-Lenten or carnival-related festivities, school parades, parish parades, state parades, or municipal parades, or any demonstration or gathering for which a permit is issued by a governmental entity.

(3) "Reckless or criminally negligent" means that although neither specific nor general criminal intent is present, there is such disregard of the interest of others that the offender's conduct amounts to a gross deviation below the standard of care expected to be maintained by a reasonably careful man under like circumstances.

C. The provisions of this Section shall not apply to:

(1) A federal, state, or local law enforcement officer in the performance of his official duties.

(2) The possession of a firearm occurring within one thousand feet of a public gathering entirely within a private residence or in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1.

(3) The possession or discharge of a firearm by a person who holds a valid certificate as a living historian in the use, storage, and handling of black powder issued by the Louisiana office of state parks for the purpose of historic reenactments if the firearm is a black powder weapon which is an antique firearm as defined in 18 U.S.C. 921(a)(16), or an antique device exempted from the term "destructive device" in 18 U.S.C. 921(a)(4).

(4) The discharge of a firearm by a person engaged in any lawful hunting or sport shooting activity on public or private property.

D. Whoever commits the crime of reckless or negligent discharge of a firearm at a parade or demonstration shall be sentenced to imprisonment at hard labor for not less than five nor more than fifteen years, at least three years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence and shall be fined not more than five thousand dollars.

E. The provisions of this Section shall not apply to the discharge of any firearm which has been authorized as part of the parade itself.

Acts 2009, No. 150, §1; Acts 2012, No. 382, §1.



RS 14:95.3 - Unlawful use of body armor

§95.3. Unlawful use or possession of body armor

A.(1) It is unlawful for any person to possess body armor who has been convicted of any of the following:

(a) A crime of violence as defined in R.S. 14:2(B) which is a felony.

(b) Simple burglary, burglary of a pharmacy, or burglary of an inhabited dwelling.

(c) Unauthorized entry of an inhabited dwelling.

(d) Felony illegal use of weapons or dangerous instrumentalities.

(e) Manufacture or possession of a delayed action incendiary device.

(f) Manufacture or possession of a bomb.

(g) Any violation of the Uniform Controlled Dangerous Substances Law.

(h) Any crime defined as an attempt to commit one of the offenses enumerated in Subparagraphs (a) through (g) of this Paragraph.

(i) Any law of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would be one of the crimes enumerated in Subparagraphs (a) through (h) of this Paragraph.

(2) The prohibition in Paragraph (1) of this Subsection shall not apply to any person who is participating in a witness protection program.

B. No person shall use or wear body armor while committing any of the crimes enumerated in Subparagraphs (A)(1)(a) through (i) of this Section.

C. Whoever violates the provisions of this Section shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

D. For the purposes of this Section, "body armor" shall mean bullet resistant metal or other material intended to provide protection from weapons or bodily injury.

Added by Acts 1983, No. 286, §1; Acts 2003, No. 1140, §1.



RS 14:95.4 - Consent to search; alcoholic beverage outlet

§95.4. Consent to search; alcoholic beverage outlet

A. Any person entering an alcoholic beverage outlet as defined herein, by the fact of such entering, shall be deemed to have consented to a reasonable search of his person for any firearm by a law enforcement officer or other person vested with police power, without the necessity of a warrant.

B. For purposes of this Section, "alcoholic beverage outlet" means any commercial establishment in which alcoholic beverages of either high or low alcoholic content are sold in individual servings for consumption on the premises, whether or not such sales are the primary purpose or are an incidental purpose of the business of the establishment.

C. An "alcoholic beverage outlet" licensed to sell firearms or containing an indoor shooting gallery shall be exempt from the provisions of this Section in those areas designated for the sale of firearms or the shooting gallery.

D. An "alcoholic beverage outlet" shall not include a restaurant if a majority of its gross receipts are from sales of food and non-alcoholic beverages.

E. The owner of the alcoholic beverage outlet shall post a sign, at or near the entrance, that states that by the fact of entering these premises a person shall be deemed to have consented to a reasonable search of his person for any firearm by a law enforcement officer or other person vested with police power, without the necessity of a warrant.

Added by Acts 1983, No. 524, §1.



RS 14:95.5 - Possession of firearm on premises of alcoholic beverage outlet

§95.5. Possession of firearm on premises of alcoholic beverage outlet

A. No person shall intentionally possess a firearm while on the premises of an alcoholic beverage outlet.

B. "Alcoholic beverage outlet" as used herein means any commercial establishment in which alcoholic beverages of either high or low alcoholic content are sold in individual servings for consumption on the premises, whether or not such sales are a primary or incidental purpose of the business of the establishment.

C.(1) The provisions of this Section shall not apply to the owner or lessee of an alcoholic beverage outlet, an employee of such owner or lessee, or to a law enforcement officer or other person vested with law enforcement authority or listed in R.S. 14:95(G) or (H).

(2) The provisions of this Section shall not apply to a person possessing a firearm in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1 or 1379.3 on the premises of an alcoholic beverage outlet which has been issued a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950.

(3) The provisions of this Section shall not be construed to limit the ability of a sheriff or chief law enforcement officer to establish policies within his department or office regarding the carrying of a concealed handgun on the premises of an alcoholic beverage outlet by any law enforcement officer under his authority.

D. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1985, No. 765, §1; Acts 2014, No. 147, §1.



RS 14:95.6 - Firearm-free zone; notice; signs; crime; penalties

§95.6. Firearm-free zone; notice; signs; crime; penalties

A. A "firearm-free zone" is an area inclusive of any school campus and within one thousand feet of any such school campus, and within a school bus.

B. The provisions of this Section shall not apply to:

(1) A federal, state, or local law enforcement building.

(2) A military base.

(3) A commercial establishment which is permitted by law to have firearms or armed security.

(4) Private premises where a firearm is kept pursuant to law.

(5) Any constitutionally protected activity within the firearm-free zone, such as a firearm contained entirely within a motor vehicle.

C. For purposes of this Section:

(1) "School" means any public or private elementary, secondary, high school, or vocational-technical school, college, or university in this state.

(2) "School campus" means all facilities and property within the boundary of the school property.

(3) "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

D. The local governing authority which has jurisdiction over zoning matters in which each firearm-free zone is located shall publish a map clearly indicating the boundaries of each firearm-free zone in accordance with the specifications in Subsection A. The firearm-free zone map shall be made an official public document and placed with the clerk of court for the parish or parishes in which the firearm-free zone is located.

E. The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, and the commissioner of higher education, with the approval of the Board of Regents, shall develop a method by which to mark firearm-free zones, including the use of signs or other markings suitable to the situation. Signs or other markings shall be located in a visible manner on or near each school and on and in each school bus indicating that such area is a firearm-free zone and that such zone extends to one thousand feet from the boundary of school property. The state Department of Education shall assist each approved school with the posting of notice as required in this Subsection.

F.(1) It is unlawful for any person to cover, remove, deface, alter, or destroy any sign or other marking identifying a firearm-free zone as provided in this Section.

(2) Whoever violates the provisions of this Subsection shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

Acts 1992, No. 197, §1; Acts 1993, No. 844, §1; Acts 1993, No. 1031, §1.



RS 14:95.7 - Possession of or dealing in firearms with obliterated numbers or marks

§95.7. Possession of or dealing in firearms with obliterated numbers or marks

A. No person shall intentionally receive, possess, carry, conceal, buy, sell, or transport any firearm from which the serial number or mark of identification has been obliterated.

B. This Section shall not apply to any firearm which is an antique or war relic and is inoperable or for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade, or which was originally manufactured without such a number.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars and imprisoned as follows:

(1) For a first offense, the penalty shall be imprisonment, with or without hard labor, for not less than one year nor more than five years.

(2) For a second or subsequent offense, the penalty shall be imprisonment, with or without hard labor, for not less than two years nor more than ten years.

Acts 1993, No. 85, §1; Acts 2012, No. 478, §1.



RS 14:95.8 - Illegal possession of a handgun by a juvenile

§95.8. Illegal possession of a handgun by a juvenile

A. It is unlawful for any person who has not attained the age of seventeen years knowingly to possess any handgun on his person. Any person possessing any handgun in violation of this Section commits the offense of illegal possession of a handgun by a juvenile.

B.(1) On a first conviction, the offender shall be fined not more than one hundred dollars and imprisoned for not less than ninety days and not more than six months.

(2) On a second conviction, the offender shall be fined not more than five hundred dollars and imprisoned with or without hard labor for not more than two years.

(3) On a third or subsequent conviction, the offender shall be fined not more than one thousand dollars and imprisoned at hard labor for not more than five years.

(4) A juvenile adjudicated delinquent under this Section, having been previously found guilty or adjudicated delinquent for any crime of violence as defined by R.S. 14:2(B), or attempt or conspiracy to commit any such offense, shall upon a first or subsequent conviction be fined not less than five hundred dollars and not more than one thousand dollars and shall be imprisoned with or without hard labor for not less than six months and not more than five years. At least ninety days shall be served without benefit of probation, parole, or suspension of sentence.

C. The provisions of this Section shall not apply to any person under the age of seventeen years who is:

(1) Attending a hunter's safety course or a firearms safety course.

(2) Engaging in practice in the use of a firearm or target shooting at an established range.

(3) Hunting or trapping pursuant to a valid license issued to him pursuant to the laws of this state.

(4) Traveling to or from any activity described in Paragraph (1), (2), or (3) of this Subsection while in possession of an unloaded gun.

(5) On real property with the permission of his parent or legal guardian and with the permission of the owner or lessee of the property.

(6) At such person's residence and who, with the permission of such person's parent or legal guardian, possesses a handgun.

(7) Possessing a handgun with the written permission of such person's parent or legal guardian; provided that such person carries on his person a copy of such written permission.

D. For the purposes of this Section "handgun" means a firearm as defined in R.S. 14:37.2, provided however, that the barrel length shall not exceed twelve inches.

Acts 1999, No. 1218, §1.



RS 14:95.9 - Wearing or possessing body armor, by a student or nonstudent on school property, at school-sponsored functions, or in firearm-free zones

§95.9. Wearing or possessing body armor, by a student or nonstudent on school property, at school-sponsored functions, or in firearm-free zones

A. Wearing or possessing body armor, by a student or nonstudent on school property, at a school-sponsored function, or in a firearm-free zone is unlawful and shall be defined as wearing or possessing of body armor, on one's person, at any time while on a school campus, on school transportation, or at any school-sponsored function in a specific designated area including but not limited to athletic competitions, dances, parties, or any extracurricular activities, or within one thousand feet of any school campus.

B. For purposes of this Section, the following words have the following meanings:

(1) "Body armor" shall mean bullet-resistant metal or other material intended to provide protection from weapons or bodily injury.

(2) "Campus" means all facilities and property within the boundary of the school property.

(3) "Nonstudent" means any person not registered and enrolled in that school or a suspended student who does not have permission to be on the school campus.

(4) "School" means any elementary, secondary, high school, vocational-technical school, college, or university in this state.

(5) "School bus" means any motor bus being used to transport children to and from school or in connection with school activities.

C. The provisions of this Section shall not apply to:

(1) A federal, state, or local law enforcement officer in the performance of his official duties.

(2) A school official or employee acting during the normal course of his employment or a student acting under the direction of such school official or employee.

(3) A person who has notified the school principal or chancellor in writing at least twenty-four hours prior to wearing body armor.

(4) The wearing or possessing of body armor occurring within one thousand feet of school property and entirely on private property, or entirely within a private residence, or in accordance with a concealed handgun permit issued pursuant to R.S. 40:1379.1.

(5) Any constitutionally protected activity which cannot be regulated by the state, such as body armor contained entirely within a motor vehicle.

(6) Any student wearing or possessing body armor to or from a class, in which he is duly enrolled, that requires the use of the body armor in the class.

(7) A student enrolled or participating in an activity requiring the use of body armor.

D. Whoever commits the crime of wearing or possessing body armor by a student or nonstudent on school property, at a school-sponsored function, or in a firearm-free zone shall be fined not more than one thousand dollars, or imprisoned, without hard labor, for not less than six months nor more than one year, or both.

E. Lack of knowledge that the prohibited act occurred on or within one thousand feet of school property shall not be a defense.

F.(1) School officials shall notify all students and parents of the impact of this legislation and shall post notices of the impact of this Section at each major point of entry to the school. These notices shall be maintained as permanent notices.

(2) If a student is detained by the principal or other school official for violation of this Section or the school principal or other school official confiscates or seizes body armor from a student while upon school property, at a school function, or on a school bus, the principal or other school official in charge at the time of the detention or seizure shall immediately report the detention or seizure to the police department or sheriff's department where the school is located and shall deliver any body armor seized to that agency.

(3) If a student is detained pursuant to Paragraph (2) of this Subsection for wearing or possessing body armor on campus, the principal shall immediately notify the student's parents.

G. Any principal or school official in charge who fails to report the detention of a student or the seizure of body armor to a law enforcement agency as required by Paragraph (F)(2) of this Section within seventy-two hours of notice of the detention or seizure may be issued a misdemeanor summons for a violation of this Section and may be fined not more than five hundred dollars or sentenced to not more than forty hours of community service, or both. Upon successful completion of the community service or payment of the fine, or both, the arrest and conviction shall be set aside as provided for in Code of Criminal Procedure Article 894(B).

Acts 2008, No. 747, §1.



RS 14:95.10 - Possession of a firearm or carrying of a concealed weapon by a person convicted of domestic abuse battery

§95.10. Possession of a firearm or carrying of a concealed weapon by a person convicted of domestic abuse battery

A. It is unlawful for any person who has been convicted of the crime of domestic abuse battery, R.S. 14:35.3, to possess a firearm or carry a concealed weapon.

B. Whoever is found guilty of violating the provisions of this Section shall be imprisoned with or without hard labor for not less than one year nor more than five years and shall be fined not less than five hundred dollars nor more than one thousand dollars.

C. A person shall not be considered to have been convicted of domestic abuse battery for purposes of this Section unless the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and in the case of a prosecution for an offense described in this Section for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either the case was tried by a jury, or the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. A person shall not be considered convicted of R.S. 14:35.3 for the purposes of this Section if the conviction has been expunged, set aside, or is an offense for which the person has been pardoned or had civil rights restored unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, possess, or receive firearms.

D. For the provisions of this Section, "firearm" means any pistol, revolver, rifle, shotgun, machine gun, submachine gun, black powder weapon, or assault rifle which is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

E. The provisions of this Section prohibiting the possession of firearms and carrying concealed weapons by persons who have been convicted of domestic abuse battery shall not apply to any person who has not been convicted of domestic abuse battery for a period of ten years from the date of completion of sentence, probation, parole, or suspension of sentence.

Acts 2014, No. 195, §1.



RS 14:96 - Aggravated obstruction of a highway of commerce

2. OBSTRUCTING HIGHWAYS OF COMMERCE

§96. Aggravated obstruction of a highway of commerce

A. Aggravated obstruction of a highway of commerce is the intentional or criminally negligent placing of anything or performance of any act on any railway, railroad, navigable waterway, road, highway, thoroughfare, or runway of an airport, wherein it is foreseeable that human life might be endangered.

B. Whoever commits the crime of aggravated obstruction of a highway of commerce shall be imprisoned, with or without hard labor, for not more than fifteen years.

Amended by Acts 1977, No. 173, §1; Acts 2014, No. 791, §7.



RS 14:97 - Simple obstruction of a highway of commerce

§97. Simple obstruction of a highway of commerce

A. Simple obstruction of a highway of commerce is the intentional or criminally negligent placing of anything or performance of any act on any railway, railroad, navigable waterway, road, highway, thoroughfare, or runway of an airport, which will render movement thereon more difficult.

B. Whoever commits the crime of simple obstruction of a highway of commerce shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:97.1 - Solicitation on an interstate highway

§97.1. Solicitation on an interstate highway

A. Solicitation on an interstate highway is the intentional act of soliciting, begging, panhandling or otherwise requesting anything of value on any interstate highway, or on any entrance or exit ramp of an interstate highway.

B. Whoever commits the crime of solicitation on an interstate highway shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 1997, No. 1099, §1.



RS 14:97.2 - Unlawful sale, purchase, possession, or use of traffic signal preemption devices

§97.2. Unlawful sale, purchase, possession, or use of traffic signal preemption devices

A. It shall be unlawful for any person to sell, purchase, possess, or use a traffic signal preemption device except under the following circumstances:

(1) The owner or operator of an emergency service vehicle for use in providing emergency services, including but not limited to law enforcement vehicles, fire-fighting vehicles, emergency medical service vehicles, or ambulance vehicles;

(2) The owner or operator of a department of transportation, city, or parish maintenance vehicle for use in performing traffic control signal tests or maintenance;

(3) The owner or operator of a public transit vehicle for use in providing transit service; or

(4) An employee or agent of a traffic control signal preemption device manufacturer or retailer in the course of his employment in providing, selling, manufacturing, or transporting a traffic control signal preemption device to an individual, entity, or agency listed in this Subsection.

B. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars, imprisoned for not more than one year, or both.

C. For purposes of this Section, "traffic control preemption device" means a device that interferes with or alters the operation of a traffic control signal.

Acts 2004, No. 366, §1.



RS 14:98 - Operating a vehicle while intoxicated

3. DRIVING OFFENSES

§98. Operating a vehicle while intoxicated

A.(1) The crime of operating a vehicle while intoxicated is the operating of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance when any of the following conditions exist:

(a) The operator is under the influence of alcoholic beverages.

(b) The operator's blood alcohol concentration is 0.08 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood.

(c) The operator is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964.

(d)(i) The operator is under the influence of a combination of alcohol and one or more drugs that are not controlled dangerous substances and that are legally obtainable with or without a prescription.

(ii) It shall be an affirmative defense to any charge under this Subparagraph that the label on the container of the prescription drug or the manufacturer's package of the drug does not contain a warning against combining the medication with alcohol.

(e)(i) The operator is under the influence of one or more drugs that are not controlled dangerous substances and that are legally obtainable with or without a prescription.

(ii) It shall be an affirmative defense to any charge under this Subparagraph that the operator did not knowingly consume quantities of the drug or drugs that substantially exceed the dosage prescribed by the physician or the dosage recommended by the manufacturer of the drug.

(2) A valid driver's license shall not be an element of the offense, and the lack thereof shall not be a defense to a prosecution for operating a vehicle while intoxicated.

B.(1) This Subsection shall be cited as the "Child Endangerment Law".

(2) When the state proves, in addition to the elements of the crime as set forth in Subsection A of this Section, that a minor child twelve years of age or younger was a passenger in the motor vehicle, aircraft, watercraft, vessel, or other means of motorized conveyance at the time of the commission of the offense:

(a) Except as provided in Subparagraphs (b) and (c) of this Paragraph, the execution of the minimum mandatory sentence provided by R.S. 14:98.1 or 98.2, as appropriate, shall not be suspended.

(b) Notwithstanding any provision of law to the contrary, if imprisonment is imposed pursuant to the provisions of R.S. 14:98.3, the execution of the minimum mandatory sentence shall not be suspended.

(c) Notwithstanding any provision of law to the contrary, if imprisonment is imposed pursuant to the provisions of R.S. 14:98.4, the execution of the minimum mandatory sentence shall not be suspended.

C.(1) For purposes of determining whether a defendant has a prior conviction for a violation of this Section, a conviction under any of the following shall constitute a prior conviction:

(a) R.S. 14:32.1, vehicular homicide.

(b) R.S. 14:32.8, third degree feticide.

(c) R.S. 14:39.1, vehicular negligent injuring.

(d) R.S. 14:39.2, first degree vehicular negligent injuring.

(e) A law of any state or an ordinance of a municipality, town, or similar political subdivision of another state that prohibits the operation of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance.

(2) The determination under this Subsection shall be made by the court as a matter of law.

(3) For purposes of this Section, a prior conviction shall not include a conviction for an offense under this Section, a conviction for an offense under R.S. 14:39.1, or a conviction under the laws of any state or an ordinance of a municipality, town, or similar political subdivision of another state which prohibits the operation of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance if committed more than ten years prior to the commission of the crime for which the defendant is being tried, and such conviction shall not be considered in the assessment of penalties in this Section. However, periods of time during which the offender was awaiting trial, under an order of attachment for failure to appear, or on probation or parole for an offense described in this Paragraph, or periods of time during which an offender was incarcerated in a penal institution in this or any other state for any offense, including an offense described in Paragraph (1) of this Subsection, shall be excluded in computing the ten-year period.

D.(1) On a conviction of a first offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary, the offender shall be sentenced under the provisions of R.S. 14:98.1.

(2)(a) Except as provided by Subparagraph (b) of this Paragraph, on a conviction of a second offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary and regardless of whether the second offense occurred before or after the first conviction, the offender shall be sentenced under the provisions of R.S. 14:98.2.

(b) If the conviction of a second offense violation of the provisions of this Section when the first offense was for the crime of vehicular homicide in violation of R.S. 14:32.1, third degree feticide in violation of R.S. 14:32.8, or first degree vehicular negligent injuring in violation of R.S. 14:39.2, the offender shall be sentenced under the provisions of R.S. 14:98.2(D).

(3) On a conviction of a third offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be sentenced under the provisions of R.S. 14:98.3.

(4) On a conviction of a fourth or subsequent offense violation of the provisions of this Section, notwithstanding any other provision of law to the contrary and regardless of whether the fourth or subsequent offense occurred before or after an earlier conviction, the offender shall be sentenced under the provisions of R.S. 14:98.4.

E. The legislature hereby finds and declares that conviction of a third or subsequent offense of operating while intoxicated is presumptive evidence of the existence of a substance abuse disorder that poses a serious threat to the health and safety of the public. Further, the legislature finds that there are successful treatment methods available for treatment of addictive disorders.

F.(1) On a third or subsequent conviction of operating while intoxicated pursuant to this Section, in addition to any other sentence, the court shall order, upon motion of the prosecuting district attorney, that the vehicle being operated by the offender at the time of the offense be seized and impounded, and be sold at auction in the same manner and under the same conditions as executions of writs of seizure and sale as provided in Book V, Title II, Chapter 4 of the Code of Civil Procedure.

(2) The vehicle shall be exempt from sale if it was stolen, or if the driver of the vehicle at the time of the violation was not the owner and the owner did not know that the driver was operating the vehicle while intoxicated. If this exemption is applicable, the vehicle shall not be released from impoundment until such time as towing and storage fees have been paid. In addition, the vehicle shall be exempt from sale if all towing and storage fees are paid by a valid lienholder.

(3) If the district attorney elects to forfeit the vehicle, he shall file a written motion at least five days prior to sentencing, stating his intention to forfeit the vehicle. When the district attorney elects to forfeit the vehicle, the court shall order it forfeited.

(4) The proceeds of the sale shall first be used to pay court costs and towing and storage costs, and the remainder shall be allocated as follows:

(a) Sixty percent of the funds shall go to the arresting agency.

(b) Twenty percent of the funds shall go to the prosecuting district attorney.

(c) Twenty percent of the funds shall go to the Louisiana Property and Casualty Insurance Commission for its use in studying ways to reduce drunk driving and insurance rates.

G.(1) If an offender placed on probation for a conviction of a violation of this Section fails to complete the required substance abuse treatment, or fails to participate in a driver improvement program, or violates any other condition of probation, including conditions of home incarceration, his probation may be revoked, and he may be ordered to serve the balance of the sentence of imprisonment, without credit for time served under home incarceration.

(2) If the offender is found to be in violation of both the terms of his release for good behavior by the Department of Public Safety and Corrections, committee on parole, and in violation of his probation by the court, then the remaining balance of his diminution of sentence shall be served first, with the previously suspended sentence imposed by the court to run consecutively thereafter.

Amended by Acts 1991, No. 83, §1; Acts 1991, No. 454, §1; Acts 1992, No. 69, §1; Acts 1992, No. 679, §1; Acts 1992, No. 697, §1; Acts 1993, No. 247, §1, eff. June 2, 1993; Acts 1993, No. 403, §1; Acts 1993, No. 669, §1, eff. June 21, 1993; Acts 1994, 3rd Ex. Sess., No. 20, §1; Acts 1995, No. 316, §1, eff. June 16, 1995; Acts 1995, No. 520, §1; Acts 1997, No. 1296, §2, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 4, §1; Acts 1999, No. 1292, §1; Acts 2000, 1st Ex. Sess., No. 81, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 139, §1; Acts 2001, No. 781, §1, eff. Sept. 30, 2003; Acts 2001, No. 1163, §2; Acts 2003, No. 535, §1; Acts 2003, No. 752, §1, eff. Sept. 30, 2003; Acts 2004, No. 762, §1; Acts 2005, No. 497, §1; Acts 2007, No. 227, §1; Acts 2008, No. 161, §1; Acts 2008, No. 451, §2, eff. June 25, 2008; Acts 2008, No. 640, §1; Acts 2010, No. 801, §1, eff. June 30, 2010; Acts 2012, No. 547, §1, eff. June 5, 2012; Acts 2012, No. 571, §1; Acts 2013, No. 388, §2, eff. June 18, 2013; Acts 2014, No. 175, §1; Acts 2014, No. 385, §1, eff. Jan. 1, 2015; Acts 2014, No. 386, §1, eff. May 30, 2014.



RS 14:98.1 - Underage driving under the influence

§98.1. Operating while intoxicated; first offense; penalties

A.(1) Except as modified by the provisions of Paragraphs (2) and (3) of this Subsection, on a conviction of a first offense violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than one thousand dollars, and shall be imprisoned for not less than ten days nor more than six months. Imposition or execution of sentence under this Paragraph shall not be suspended unless the offender is placed on probation with the minimum conditions that he complete all of the following:

(a) Serve forty-eight hours in jail, which shall not be suspended, or in lieu thereof, perform no less than thirty-two hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse program, which may include an assessment by a licensed clinician to determine if the offender has a diagnosis of substance abuse disorder. Nothing herein shall prohibit the court from modifying the portions of the program as may be applicable and appropriate to an individual offender as shown by the assessment.

(c) Participate in a court-approved driver improvement program.

(d) Except as provided by Subparagraph (3)(c) of this Subsection, the court may order that the offender not operate a motor vehicle during the period of probation, or such shorter time as set by the court, unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C) and R.S. 32:378.2.

(2) If the offender had a blood alcohol concentration of 0.15 percent or more but less than 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood, at least forty-eight hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence, and is to be served in addition to any sentence of imprisonment imposed pursuant to Subparagraph (1)(a) of this Subsection, provided that the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months.

(3)(a) If the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the offender shall be fined not less than seven hundred fifty dollars nor more than one thousand dollars and at least forty-eight hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence, and is to be served in addition to any sentence of imprisonment imposed pursuant to Subparagraph (1)(a) of this Subsection, provided that the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months.

(b) In addition to any penalties imposed under this Section, upon conviction of a first offense, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the driver's license of the offender shall be suspended for two years.

(c) The court shall require that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C) and R.S. 32:378.2. The ignition interlock device shall remain installed and operative on his vehicle during the first twelve-month period of suspension of his driver's license following the date of conviction.

B. Nothing in this Section shall prohibit a court from sentencing an offender to serve any portion of the sentence under home incarceration pursuant to R.S. 14:98.5, either in lieu of, or in addition to, a term of imprisonment if otherwise allowed under the provisions of Code of Criminal Procedure Article 894.2 and R.S. 14:98.5(B).

C. An offender may apply for a restricted driver's license to be in effect during the entire period of suspension upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 32:378.2.

Acts 1997, No. 1296, §2, eff. July 15, 1997; Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.2 - Unlawful refusal to submit to chemical tests; arrests for driving while intoxicated

§98.2. Operating while intoxicated; second offense; penalties

A.(1) Except as modified by the provisions of Paragraphs (2), (3), and (4) of this Subsection, or as provided by Subsection D of this Section, on a conviction of a second offense violation of R.S. 14:98, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not less than seven hundred fifty dollars nor more than one thousand dollars, and shall be imprisoned for not less than thirty days nor more than six months. At least forty-eight hours of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Imposition or execution of the remainder of sentence shall not be suspended unless the offender is placed on probation with the minimum conditions that he complete all of the following:

(a) Serve at least fifteen days in jail, without benefit of parole, probation, or suspension of sentence, or in lieu thereof, perform two hundred forty hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program. If imprisonment is imposed under this Subparagraph, the sentence is to be served in addition to the sentence of imprisonment imposed pursuant to Paragraph (1) of this Subsection, provided that the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months.

(b) Participate in a court-approved substance abuse program, which may include an assessment by a licensed clinician to determine if the offender has a diagnosis of substance abuse disorder. Nothing in this Section shall prohibit the court from modifying the portions of the program as may be applicable and appropriate to an individual offender as shown by the assessment.

(c) Participate in a court-approved driver improvement program.

(d) Except as the period of time may be increased in accordance with Subparagraph (3)(c) of this Subsection, the court shall order that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C), R.S. 15:306, and R.S. 32:378.2, which requirement shall remain in effect for a period of not less than six months from the date of conviction. In addition, the device shall remain installed and operative during any period that the offender's driver's license is suspended under law and for any additional period as determined by the court.

(2) If the offender had a blood alcohol concentration of 0.15 percent or more but less than 0.20 percent by weight based on grams of alcohol per one hundred cubic centimeters of blood, at least ninety-six hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence.

(3)(a) If the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the offender shall be fined one thousand dollars and at least ninety-six hours of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without the benefit of parole, probation, or suspension of sentence.

(b) In addition to any penalties imposed under this Section, upon conviction of a second offense violation of R.S. 14:98, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the driver's license of the offender shall be suspended for four years.

(c) The court shall require that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C), R.S. 15:306, and R.S. 32:378.2. The ignition interlock device shall remain installed and operative on his vehicle during the first three years of the four-year period of the suspension of his driver's license.

(4) If the arrest for the second offense occurs within one year of the commission of the first offense, at least thirty days of the sentence imposed pursuant to Paragraph (1) of this Subsection shall be served without benefit of parole, probation, or suspension of sentence. In addition, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, he shall be fined one thousand dollars and also be subject to the provisions of Subparagraphs (3)(b) and (c) of this Subsection.

B. Nothing in this Section shall prohibit a court from sentencing an offender to serve any portion of the sentence under home incarceration pursuant to R.S. 14:98.5, either in lieu of, or in addition to, a term of imprisonment if otherwise allowed under the provisions of Code of Criminal Procedure Article 894.2 and R.S. 14:98.5(B).

C. An offender may apply for a restricted driver's license to be in effect during the entire period of suspension upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 32:378.2.

D. Notwithstanding any other provision of law to the contrary, on a conviction of a second offense violation of R.S. 14:98, and regardless of whether the second offense occurred before or after the first conviction, when the first offense was for the crime of vehicular homicide in violation of R.S. 14:32.1, third degree feticide in violation of R.S. 14:32.8, or first degree vehicular negligent injuring in violation of R.S. 14:39.2, the offender shall be fined two thousand dollars and imprisoned, with or without hard labor, for not less than one year nor more than five years. At least six months of the sentence of imprisonment imposed shall be without benefit of parole, probation, or suspension of sentence except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(1) Imposition or execution of the remainder of the sentence shall not be suspended unless the offender is placed on probation with the minimum conditions that he complete all of the following:

(a) Perform two hundred forty hours of court-approved community service activities, at least one-half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse program, which may include an assessment by a licensed clinician to determine if the offender has a diagnosis of substance abuse disorder. Nothing in this Section shall prohibit the court from modifying the portions of the program as may be applicable and appropriate to an individual offender as shown by the assessment.

(c) Participate in a court-approved driver improvement program.

(2) In accordance with the provisions of R.S. 14:98.5(B), any offender placed on probation pursuant to the provisions of this Subsection shall be placed in a home incarceration program approved by the division of probation and parole for a period of time not less than six months and not more than the remainder of the sentence of imprisonment.

(3) Except as the period of time may be increased in accordance with Subparagraph (A)(3)(b) and (c) of this Section, in addition to any penalties imposed under this Section, the court shall order that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in compliance with the requirements of R.S. 14:98.5(C), R.S. 15:306, and R.S. 32:378.2, which requirement shall remain in effect for a period of not less than six months from the date of conviction. In addition, the device shall remain installed and operative during any period that the offender's driver's license is suspended under law and for any additional period as determined by the court.

Acts 2003, No. 543, §1; Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.3 - Operating a vehicle while under suspension for certain prior offenses

§98.3. Operating while intoxicated; third offense; penalties

A.(1) Except as provided in Subsection B of this Section, on a conviction of a third offense violation of R.S. 14:98, regardless of whether the third offense occurred before or after a previous conviction, the offender shall be fined two thousand dollars and shall be imprisoned, with or without hard labor, for not less than one year nor more than five years. Except as provided in Paragraph (2) of this Subsection, at least one year of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(2) The one-year period described in Paragraph (1) of this Subsection, which shall otherwise be imposed without the benefit of parole, probation, or suspension of sentence, may be suspended if the offender is accepted into a drug division probation program pursuant to R.S. 13:5301 et seq. The provisions of R.S. 14:98(F) relative to vehicle seizure and sale shall also be applicable to any offender whose sentence is served with the benefit of parole, probation, or suspension of sentence pursuant to the provisions of this Paragraph.

(3)(a) The court, in its discretion, may suspend all or any part of the remainder of the sentence of imprisonment imposed pursuant to Paragraph (1) of this Subsection. If any of the remainder of the sentence is suspended, the offender shall be placed on supervised probation with the Department of Public Safety and Corrections, division of probation and parole, for not more than a period of five years but not less than a period of time equal to the remainder of the sentence of imprisonment, which probation shall commence on the day after the offender's release from imprisonment after serving the mandatory sentence required by this Section, unless the offender was released by diminution of sentence for good behavior pursuant to R.S. 15:571.3, in which case the probation shall commence simultaneously with the period of supervision provided by R.S. 15:571.5 and shall run concurrently therewith. The offender must comply with both the conditions of his release as set by the committee on parole in accordance with R.S. 15:571.5 and with the conditions of probation set by the sentencing court.

(b) Any offender placed on probation pursuant to this Paragraph shall be required as a condition of probation to participate in two hundred forty hours of court-approved community service activities, obtain employment, participate in a court-approved driver improvement program at his expense, and submit to and complete either of the following requirements:

(i) Immediately undergo an evaluation by the Department of Health and Hospitals, office of behavioral health, to determine the nature and extent of the offender's substance abuse disorder and to participate in any treatment plan recommended by the office of behavioral health, including treatment in an inpatient facility approved by the office for a period of not less than four weeks, followed by outpatient treatment services for a period not to exceed twelve months.

(ii) Participate in substance abuse treatment in an alcohol and drug abuse program provided by a drug division subject to the applicable provisions of R.S. 13:5301 et seq. if the offender is otherwise eligible to participate in such program.

(c) In addition to the requirements set forth in Subparagraphs (a) and (b) of this Paragraph, any offender placed on probation pursuant to the provisions of this Subsection shall be placed in a home incarceration program approved by the division of probation and parole for a period of time not less than six months and not more than the remainder of the sentence of imprisonment. The terms of home incarceration shall be in compliance with the provisions of R.S. 14:98.5(B) and Code of Criminal Procedure Article 894.2.

(d)(i) Notwithstanding any law to the contrary and the provisions of R.S. 32:414(D)(1)(b), upon conviction of a third offense violation of R.S. 14:98, any motor vehicle, while being operated by the offender, shall be equipped with a functioning ignition interlock device in accordance with the provisions of R.S. 15:306. The ignition interlock device shall remain installed and operative until the offender has completed the requirements of substance abuse treatment and home incarceration, or, if applicable, the requirements of the drug division probation program provided in R.S. 13:5301 et seq.

(ii) Notwithstanding any provision of law to the contrary, any offender convicted of a third offense violation of R.S. 14:98 shall, after one year of the suspension required by R.S. 32:414(D)(1)(a), upon proof to the Department of Public Safety and Corrections that the motor vehicles being operated by the offender are equipped with functioning ignition interlock devices, be issued a restricted driver's license. The restricted license shall be effective for the period of time that the offender's driver's license is suspended. The restricted license shall entitle the offender to operate the vehicles equipped with a functioning ignition interlock device in order to earn a livelihood and to travel to and from the places designated in R.S. 14:98.5(B)(3)(e).

(e) If an offender placed on probation pursuant to the provisions of this Paragraph fails to complete the substance abuse treatment required by this Subsection or violates any other condition of probation, including conditions of home incarceration, his probation may be revoked, and he may be ordered to serve the balance of the sentence of imprisonment, without credit for time served under home incarceration.

B.(1) If the offender has previously received the benefit of parole, probation, or suspension of sentence on a conviction of a third or subsequent offense violation of R.S. 14:98, or if the offender has previously participated in a drug division probation program pursuant to R.S. 13:5301 et seq., pursuant to a sentence imposed on a conviction of a third or subsequent offense violation of R.S. 14:98, or if the offender has previously been required to participate in substance abuse treatment or home incarceration pursuant to a sentence imposed on a conviction of a third or subsequent offense violation of R.S. 14:98, then on a conviction of a subsequent third offense violation of R.S. 14:98, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be fined two thousand dollars and imprisoned, with or without hard labor, for not less than two nor more than five years. At least two years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence. Except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(2) Except where inconsistent with the provisions of this Subsection, the conditions of probation shall include but not be limited to the conditions of probation provided by Paragraph (A)(3) of this Section, except that the offender shall not be sentenced to substance abuse treatment provided for by Items (A)(3)(b)(i) and (ii) of this Section. Nothing in this Section shall prohibit the court from ordering substance abuse treatment if it determines that the offender is able to pay for the substance abuse treatment.

C. In addition to any other penalty, the court shall order, upon motion of the prosecuting district attorney, that the vehicle being operated by the offender at the time of the offense be seized and impounded, and sold at auction in accordance with the provisions of R.S. 14:98(F).

Acts 2009, No. 236, §1, eff. July 1, 2009; Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.4 - Operating while intoxicated, fourth offense; penalties

§98.4. Operating while intoxicated; fourth offense; penalties

A.(1) Except as modified by Subparagraphs (a) and (b) of this Paragraph, or as provided by Subsections B and C of this Section, on a conviction of a fourth or subsequent offense violation of R.S. 14:98, regardless of whether the fourth offense occurred before or after an earlier conviction, the offender shall be fined five thousand dollars and imprisoned, with or without hard labor, for not less than ten years nor more than thirty years. Two years of the sentence of imprisonment shall be imposed without benefit of parole, probation, or suspension of sentence. Except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(a) Except as prohibited by Subparagraph (b) of this Paragraph, the two-year period, which shall otherwise be imposed without benefit of parole, probation, or suspension of sentence, may be suspended if the offender is accepted into a drug division probation program pursuant to R.S. 13:5301 et seq. The provisions of R.S. 14:98(F) relative to vehicle seizure and sale shall also be applicable to any offender whose sentence is served with the benefit of parole, probation, or suspension of sentence pursuant to the provisions of this Paragraph.

(b) If the offender has previously participated in a drug division probation program pursuant to R.S. 13:5301 et seq., pursuant to a sentence imposed on a third or subsequent offense conviction under R.S. 14:98, three years of the sentence imposed in this Paragraph shall be imposed without benefit of parole, probation, or suspension of sentence. Notwithstanding any other law to the contrary, the offender shall not be eligible to have the mandatory portion of his sentence suspended because of his participation in a drug division program under Item (2)(b)(ii) of this Subsection.

(2)(a) The court, in its discretion, may suspend all or any part of the remainder of the sentence of imprisonment. If any of the sentence is suspended, the offender shall be placed on supervised probation with the Department of Public Safety and Corrections, division of probation and parole, for a period of five years, which probation shall commence on the day after the offender's release from imprisonment after serving the mandatory sentence required by this Section, unless the offender was released by diminution of sentence for good behavior pursuant to R.S. 15:571.3, in which case the probation shall commence simultaneously with the period of supervision provided by R.S. 15:571.5 and shall run concurrently therewith. The offender must comply with both the conditions of his release as set by the committee on parole in accordance with R.S. 15:571.5 and with the conditions of probation set by the sentencing court.

(b) Any offender placed on probation pursuant to this Paragraph shall be required as a condition of probation to participate in three hundred twenty hours of court-approved community service activities, obtain employment, participate in a court-approved driver improvement program at his expense, and submit to and complete either of the following requirements:

(i) Immediately undergo an evaluation by the Department of Health and Hospitals, office of behavioral health, to determine the nature and extent of the offender's substance abuse disorder, and participate in any treatment plan recommended by the office of behavioral health, including treatment in an inpatient facility approved by the office for a period of not less than four weeks followed by outpatient treatment services for a period not to exceed twelve months.

(ii) Except as provided in Subparagraph (1)(b) of this Subsection, participate in substance abuse treatment in an alcohol and drug abuse program provided by a drug division subject to the applicable provisions of R.S. 13:5301 et seq. if the offender is otherwise eligible to participate in such program.

(c) In addition to the requirements set forth in Subparagraphs (a) and (b) of this Paragraph, any offender placed on probation pursuant to the provisions of this Subsection shall be placed in a home incarceration program approved by the division of probation and parole for the remainder of the term of supervised probation. The terms of home incarceration shall be in compliance with the provisions of R.S. 14:98.5(B) and Code of Criminal Procedure Article 894.2.

(d)(i) Notwithstanding any law to the contrary and the provisions of R.S. 32:414(D)(1)(b), upon conviction of a fourth or subsequent offense, any motor vehicle, while being operated by the offender, shall be equipped with a functioning ignition interlock device in accordance with the provisions of R.S. 15:306. The ignition interlock device shall remain installed and operative until the offender has completed the requirements of substance abuse treatment and home incarceration or, if applicable, the requirements of the drug division probation program provided for in R.S. 13:5301 et seq.

(ii) Any offender convicted of a fourth or subsequent offense shall, after one year of the suspension required by R.S. 32:414(D)(1)(a), upon proof to the Department of Public Safety and Corrections that the motor vehicles being operated by the offender are equipped with functioning ignition interlock devices, be issued a restricted driver's license. The restricted license shall be effective for the period of time that the offender's driver's license is suspended. The restricted license shall entitle the offender to operate the vehicles equipped with a functioning ignition interlock device in order to earn a livelihood and to travel to and from the places designated in R.S. 14:98.5(B)(3)(e).

(e) If an offender placed on probation pursuant to the provisions of this Paragraph fails to complete the substance abuse treatment required by this Subsection or violates any other condition of probation, including conditions of home incarceration, his probation may be revoked, and he may be ordered to serve the balance of the sentence of imprisonment, without credit for time served under home incarceration.

B.(1) If the offender has previously been required to participate in substance abuse treatment or home incarceration pursuant to a sentence imposed on a conviction of a third offense violation of R.S. 14:98, then on a conviction of a fourth or subsequent offense, notwithstanding any other provision of law to the contrary and regardless of whether the fourth offense occurred before or after an earlier conviction, the offender shall be fined five thousand dollars and imprisoned at hard labor for not less than ten nor more than thirty years, at least three years of which shall be imposed without benefit of parole, probation, or suspension of sentence. Notwithstanding any provision of law to the contrary, the offender shall not be eligible to have the mandatory portion of his sentence suspended because of his participation in a drug division program under Item (A)(2)(b)(ii) of this Section, and except in compliance with R.S. 14:98.5(B)(1), the mandatory minimum sentence cannot be served on home incarceration.

(2) After serving the mandatory sentence, if any of the remainder of the sentence is suspended, the offender shall be placed on supervised probation with the Department of Public Safety and Corrections, division of probation and parole, for a period of five years, which probation shall commence on the day after the offender's release from imprisonment after serving the mandatory sentence required by this Section, unless the offender was released by diminution of sentence for good behavior pursuant to R.S. 15:571.3, in which case the probation shall commence simultaneously with the period of supervision provided by R.S. 15:571.5 and shall run concurrently therewith. The offender shall comply with both the conditions of his release as set by the parole board in accordance with R.S. 15:571.5 and with the conditions of probation set by the sentencing court.

(3) Except where inconsistent with the provisions of this Subsection, the conditions of probation shall include but not be limited to the conditions of probation provided by Paragraph (A)(2) of this Section, but the offender shall not be sentenced to substance abuse treatment provided for by Items (A)(2)(b)(i) and (ii) of this Section. Nothing in this Section shall prohibit the court from ordering substance abuse treatment if it determines that the offender is able to pay for the substance abuse treatment.

C. If the offender has previously received the benefit of parole, probation, or suspension of sentence on a conviction of a fourth or subsequent offense violation of R.S. 14:98, then on a subsequent conviction of a fourth or subsequent offense, notwithstanding any other provision of law to the contrary and regardless of whether the offense occurred before or after an earlier conviction, the offender shall be fined five thousand dollars and imprisoned at hard labor for not less than ten nor more than thirty years. No part of the sentence shall be imposed with benefit of parole, probation, or suspension of sentence, and no portion of the sentence shall be imposed concurrently with the remaining balance of any sentence to be served for a prior conviction for any offense.

D. In addition to any other penalty, the court shall order, upon motion of the prosecuting district attorney, that the vehicle being operated by the offender at the time of the offense be seized and impounded, and sold at auction in accordance with the provisions of R.S. 14:98(F).

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.5 - Special provisions and definitions

§98.5. Special provisions and definitions

A.(1) An offender ordered to participate in a substance abuse program, home incarceration, or a driver improvement program in accordance with the penalty provisions of R.S. 14:98, 98.1, 98.2, 98.3, and 98.4 shall pay the cost incurred in participating in the program. Failure to make such payment shall subject the offender to revocation of probation, unless the court determines that the offender is unable to pay.

(2) On a conviction of a third or subsequent offense violation of R.S. 14:98, if the court determines that the offender is unable to pay, the state shall pay for the cost of the substance abuse treatment. If the court determines that an offender is unable to pay the costs incurred for participating in a substance abuse treatment program, driver improvement program, or home incarceration, the court may, upon completion of such program or home incarceration, require that the offender reimburse the state for all or a portion of such costs pursuant to a payment schedule determined by the court. This Paragraph shall not apply to substance abuse treatment imposed as a condition of probation under R.S. 14:98.3(B)(2) or R.S. 14:98.4(B)(3).

B.(1) For felony violations of R.S. 14:98, the mandatory minimum sentence imposed by the court shall not be served on home incarceration unless either:

(a) The Department of Public Safety and Corrections, through the division of probation and parole, recommends home incarceration of the defendant and specific conditions of that home incarceration.

(b) The district attorney recommends home incarceration.

(2) Except as provided by Paragraph (4) of this Subsection and unless otherwise authorized or prohibited, on a misdemeanor violation of R.S. 14:98 or on a felony violation of R.S. 14:98 after the offender has served the mandatory minimum sentence, the court may sentence the offender to home incarceration.

(3) Except as modified by Paragraph (5) of this Subsection, when the court sentences an offender to home incarceration, the offender shall be subject to special conditions to be determined by the court, which shall include but not be limited to the following:

(a) Electronic monitoring. However, nothing in this Section shall prohibit a court from ordering nonelectronic monitored home incarceration as a condition of probation for a first or second conviction where the period of home incarceration is less than five days.

(b) Curfew restrictions.

(c) The court shall require the offender to obtain employment.

(d) The court shall require the offender to participate in a court-approved driver improvement program, if not already a condition of his probation.

(e) The activities of the offender outside of his home shall be limited to traveling to and from work, church services or other religious services, Alcoholics Anonymous meetings, Narcotics Anonymous meetings, other secular-based addiction recovery group meetings, accredited educational institutions, meetings with his probation or parole officer, court-ordered community service activities, court-ordered substance abuse treatments, and a court-approved driver improvement program.

(f) Except as inconsistent with the provisions of this Subsection, an offender sentenced to home incarceration shall be subject to all other applicable provisions of Code of Criminal Procedure Article 894.2.

(4) An offender who has been convicted of any second violation of any state or local law or ordinance prohibiting operating a vehicle while intoxicated, committed within five years of the commission of any prior operating while intoxicated violation, shall not be eligible for home incarceration until the offender has first served a minimum of forty-eight consecutive hours of imprisonment.

(5) When the offender is on probation for a third or subsequent offense, or on a second offense under R.S. 14:98.2(D), a home visitation shall be conducted at least once per month by the Department of Public Safety and Corrections for the first six months. After the first six months, the level of supervision shall be determined by the department based upon a risk assessment instrument.

C.(1) No offender who is ordered to install an ignition interlock device as a condition of probation shall:

(a) Fail to comply with all applicable provisions of R.S. 15:306 and 307 and R.S. 32:378.2 and 414(D)(1)(b).

(b) Violate the conditions of his restricted driver's license as set by the Department of Public Safety and Corrections.

(c) Operate, rent, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(d) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the offender with an operable motor vehicle.

(2) If the court imposes the use of an ignition interlock device as a condition of probation, the offender shall provide proof of compliance to the court or the probation officer within thirty days. If the offender fails to provide proof of installation within that period, absent a finding by the court of good cause for the failure that is entered into the court record, the court shall revoke the offender's probation.

(3) The provisions of this Subsection shall not require installation of an ignition interlock device in any vehicle described in R.S. 32:378.2(I).

D.(1) "Community service activities" as used in this Section and R.S. 14:98.1, 98.2, 98.3, and 98.4, in addition to participation in a litter abatement or collection program, may include duty in any morgue, coroner's office, or emergency treatment room of a state-operated hospital or other state-operated emergency treatment facility, with the consent of the administrator of the morgue, coroner's office, hospital, or facility.

(2) An offender who participates in a litter abatement or collection program pursuant to this Subsection shall have no cause of action for damages against the entity conducting the program or supervising the offender's participation therein, including a municipality, parish, sheriff, or other entity, nor against any official, employee, or agent of such entity, for any injury or loss suffered by him during or arising out of his participation therein, if such injury or loss is a direct result of the lack of supervision or act or omission of the supervisor, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its official, employee, or agent.

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.6 - Underage operating while intoxicated

§98.6. Underage operating while intoxicated

A. The crime of underage operating a vehicle while intoxicated is the operating of any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance when the operator's blood alcohol concentration is 0.02 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, if the operator is under the age of twenty-one.

B. Any underage person whose blood alcohol concentration is found to be in violation of R.S. 14:98(A)(1)(b) shall be charged under the provisions of that Subparagraph rather than under this Section.

C.(1) On a first conviction, the offender shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, and imprisoned for not less than ten days nor more than three months. Imposition or execution of sentence shall not be suspended unless the offender is placed on probation with the minimum conditions that he:

(a) Perform thirty-two hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse and driver improvement program.

(2) On a second or subsequent conviction, regardless of whether the second offense occurred before or after the first conviction, the offender shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, and imprisoned for not less than thirty days nor more than six months. Imposition or execution of sentence under this Paragraph shall not be suspended unless the offender is placed on probation with the minimum conditions that he:

(a) Serve forty-eight hours in jail without benefit of parole, probation, or suspension of sentence, or in lieu thereof, perform no less than eighty hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

(b) Participate in a court-approved substance abuse program.

(c) Participate in a court-approved driver improvement program.

(3) Nothing in this Section shall prohibit a court from sentencing an offender to serve any portion of the sentence under home incarceration either in lieu of, or in addition to, a term of imprisonment if otherwise allowed under the provisions of Code of Criminal Procedure Article 894.2 and R.S. 14:98.5(B).

(4) The court may require that the offender not operate a motor vehicle during the period of probation unless any vehicle, while being operated by the offender, is equipped with a functioning ignition interlock device in accordance with R.S. 14:98.5(C).

D. Court programs regarding substance abuse as provided for by Subsection C of this Section shall include a screening procedure to determine the portions of the program that may be applicable and appropriate for individual offenders.

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.7 - Unlawful refusal to submit to chemical tests; arrests for driving while intoxicated

§98.7. Unlawful refusal to submit to chemical tests; arrests for driving while intoxicated

A. No person under arrest for a violation of R.S. 14:98, or 98.6, or any other law or ordinance that prohibits operating a vehicle while intoxicated, may refuse to submit to a chemical test when requested to do so by a law enforcement officer if he has refused to submit to such test on two previous and separate occasions of any such violation.

B.(1) Whoever violates the provisions of this Section shall be fined not less than three hundred dollars nor more than one thousand dollars, and shall be imprisoned for not less than ten days nor more than six months.

(2) Imposition or execution of sentence shall not be suspended unless one of the following occurs:

(a) The offender is placed on probation with the minimum conditions that he serve two days in jail and participate in a court-approved substance abuse program and participate in a court-approved driver improvement program.

(b) The offender is placed on probation with the minimum conditions that he perform thirty-two hours of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program, participate in a court-approved substance abuse program, and participate in a court-approved driver improvement program. An offender who participates in a litter abatement or collection program pursuant to this Subparagraph shall have no cause of action for damages against the entity conducting the program or supervising his participation therein, as provided by R.S. 14:98.5(D).

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:98.8 - Operating a vehicle while under suspension for certain prior offenses

§98.8. Operating a vehicle while under suspension for certain prior offenses

A. It is unlawful to operate a motor vehicle on a public highway where the operator's driving privileges have been suspended under the authority of R.S. 32:414(A)(1), (B)(1) or (2), (D)(1)(a), or R.S. 32:667. It shall not be a violation of the provisions of this Section when a person operates a motor vehicle to obtain emergency medical care for himself or any other person.

B. Whoever violates the provisions of this Section shall be imprisoned for not less than fifteen days nor more than six months without benefit of suspension of imposition or execution of sentence, except as provided in Subsection C of this Section.

C. When the operator's driving privileges were suspended for manslaughter, vehicular homicide, or negligent homicide, the offender shall be imprisoned for not less than sixty days nor more than six months without benefit of suspension of imposition or execution of sentence.

Acts 2014, No. 385, §1, eff. Jan. 1, 2015.



RS 14:99 - Reckless operation of a vehicle

§99. Reckless operation of a vehicle

A. Reckless operation of a vehicle is the operation of any motor vehicle, aircraft, vessel, or other means of conveyance in a criminally negligent or reckless manner.

B.(1) Whoever commits the crime of reckless operation of a vehicle shall be fined not more than two hundred dollars, or imprisoned for not more than ninety days, or both.

(2) On a second or subsequent conviction the offender shall be fined not less than twenty-five nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:99.1 - Hit and run damaging of a potable waterline by operation of a watercraft or vessel

§99.1. Hit and run damaging of a potable waterline by operation of a watercraft or vessel

A. Hit and run damaging of a potable waterline by operation of a watercraft or vessel is the intentional failure of the driver of a watercraft or vessel involved in or causing any accident resulting in damage to a potable waterline to stop such vehicle at the scene of the accident to give his identity.

B. For the purpose of this Section:

(1) "Accident resulting in damage to a potable waterline" means an incident or event resulting in damage to a potable waterline or other device used for transporting potable water across marshlands or inland waterways or barrier islands.

(2) "To give his identity" means that the driver of any vehicle involved in any accident shall give his name, address, and the license number of his vessel or watercraft to the enforcement authorities at the scene or shall report the accident to the police if there are no enforcement authorities at the scene.

(3) "Potable waterline" means a potable waterline that is marked as such every two thousand feet with a sign giving notice of the crime created by this Section and the penalties imposed.

(4) "Inland waterway" shall not include the Mississippi River.

C. Whoever commits the crime of hit and run damaging of a potable waterline by operation of a watercraft or vessel shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both.

Acts 2006, No. 140, §1.



RS 14:100 - Hit-and-run driving

§100. Hit-and-run driving

A. Hit and run driving is the intentional failure of the driver of a vehicle involved in or causing any accident, to stop such vehicle at the scene of the accident, to give his identity, and to render reasonable aid.

B. For the purpose of this Section:

(1) "To give his identity", means that the driver of any vehicle involved in any accident shall give his name, address, and the license number of his vehicle, or shall report the accident to the police.

(2) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

(3) "Vehicle" includes a watercraft.

(4) "Accident" means an incident or event resulting in damage to property or injury to person.

C.(1)(a) Whoever commits the crime of hit-and-run driving where there is no death or serious bodily injury shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(b) Whoever commits the crime of hit-and-run driving where there is no death or serious bodily injury shall be fined not more than five hundred dollars, imprisoned for not less than ten days nor more than six months, or both when: (i) there is evidence that the vehicle operator consumed alcohol or used drugs or a controlled dangerous substance prior to the accident; (ii) the consumption of the alcohol, drugs, or a controlled dangerous substance contributed to the accident; and (iii) the driver failed to stop, give his identity, or render aid with the knowledge that his actions could affect an actual or potential present, past, or future criminal investigation or proceeding.

(2) Whoever commits the crime of hit-and-run driving, when death or serious bodily injury is a direct result of the accident and when the driver knew or should have known that death or serious bodily injury has occurred, shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than ten years, or both.

(3) Whoever commits the crime of hit-and-run driving where all of the following conditions are met shall be imprisoned, with or without hard labor, for not less than five years nor more than twenty years:

(a) Death or serious bodily injury is a direct result of the accident.

(b) The driver knew or must have known that the vehicle he was operating was involved in an accident or that his operation of the vehicle was the direct cause of an accident.

(c) The driver had been previously convicted of any of the following:

(i) A violation of R.S. 14:98, or a law or an ordinance of any state or political subdivision prohibiting operation of any vehicle or means of transportation or conveyance while intoxicated, impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance on two or more occasions within ten years of this offense.

(ii) A violation of R.S. 14:32.1-vehicular homicide.

(iii) A violation of R.S. 14:39.1-vehicular negligent injuring.

(iv) A violation of R.S. 14:39.2-first degree vehicular negligent injuring.

Amended by Acts 1968, No. 647, §1. Acts 1988, No. 671, §1; Acts 1997, No. 561, §1; Acts 1999, No. 1103, §1; Acts 2003, No. 159, §1.



RS 14:100.1 - Obstructing public passages

4. OBSTRUCTING PUBLIC PASSAGES

§100.1. Obstructing public passages

A. No person shall wilfully obstruct the free, convenient, and normal use of any public sidewalk, street, highway, bridge, alley, road, or other passageway, or the entrance, corridor, or passage of any public building, structure, water craft, or ferry, by impeding, hindering, stifling, retarding, or restraining traffic or passage thereon or therein.

B. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both fined and imprisoned.

C. This Section shall not be applicable to the erection or construction of any barricades or other forms of obstructions as a safety measure in connection with construction, excavation, maintenance, repair, replacement, or other work in or adjacent to any public sidewalk, street, highway, bridge, alley, road, or other passageway, nor to the placing of barricades or other forms of obstruction by governmental authorities, or any officer or agent thereof, in the proper performance of duties.

Added by Acts 1960, No. 80, §1. Amended by Acts 1976, No. 488, §1; Acts 2014, No. 791, §7.



RS 14:100.11 - Legislative findings; purpose

5. PREVENTION OF TERRORISM ON THE HIGHWAYS

§100.11. Legislative findings; purpose

A. The legislature finds that the devastating consequences of the barbaric attacks on September 11, 2001 on the World Trade Center and the Pentagon as well as the pervasive bomb threats and biological terrorism in various parts of the country were committed for the purposes of demoralizing and destabilizing our society and creating a climate of fear. These heinous deeds designed to kill, maim, and strike terror into the hearts of innocent citizens of this country cannot be tolerated, nor can those less violent acts to the infrastructure of our state which are designed to intimidate, confuse, and disrupt everyday commerce and the delivery of goods and services to the populace be permitted.

B. The legislature further finds that it is imperative that state laws be enacted to complement federal efforts to uncover those who seek to use the highways of this state to commit acts of terror and who seek to gain drivers' licenses or identification cards for the purposes of masking their illegal status in this state. Accordingly, the legislature finds that state law must be strengthened with a comprehensive framework for punishing those who give false information in order to obtain drivers' licenses or identification cards from the office of motor vehicles of the Department of Public Safety and Corrections, to limit the issuance of such documentation to correspond to the time limits placed by the federal Immigration and Naturalization Service on documentation, and to make operating a motor vehicle in this state when not lawfully present in the United States a crime.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:100.12 - Definitions

§100.12. Definitions

As used in this Subdivision, the following terms shall have the following meanings:

(1) "Act of terrorism" means the commission of any of the following acts when the offender has the intent to intimidate or coerce the civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by intimidation or coercion:

(a) Intentional killing of a human being.

(b) Intentional infliction of serious bodily injury upon a human being.

(c) Kidnapping of a human being.

(d) Aggravated arson upon any structure, watercraft, or movable.

(e) Intentional aggravated criminal damage to property.

(2) "Alien student" means any person who is attending an institution of education in the state who is not a citizen of the United States.

(3) "Documentation demonstrating lawful presence in the United States" is a document demonstrating lawful presence in the United States as determined by the Department of Public Safety and Corrections pursuant to R.S. 32:409.1(A)(2)(d)(vi).

(4) "INS" means the United States Immigration and Naturalization Service.

(5) "Nonresident alien" means any person who is not a United States citizen and who is a citizen of any country other than the United States, who is physically present in the United States and who has not acquired INS permanent resident status.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:100.13 - Operating a vehicle without lawful presence in the United States

§100.13. Operating a vehicle without lawful presence in the United States

A. No alien student or nonresident alien shall operate a motor vehicle in the state without documentation demonstrating that the person is lawfully present in the United States.

B. Upon arrest of a person for operating a vehicle without lawful presence in the United States, law enforcement officials shall seize the driver's license and immediately surrender such license to the office of motor vehicles for cancellation and shall immediately notify the INS of the name and location of the person.

C. Whoever commits the crime of driving without lawful presence in the United States shall be fined not more than one thousand dollars, imprisoned for not more than one year, with or without hard labor, or both.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:100.14 - Giving false information regarding lawful presence in the United States in order to obtain a driver's license

§100.14. Giving false information regarding lawful presence in the United States in order to obtain a driver's license

A. No alien student or nonresident alien shall falsify any information required in R.S. 32:409.1 for the purpose of obtaining a driver's license or a special identification card from the office of motor vehicles.

B. Upon arrest for falsifying information pursuant to this Section, the arresting agency shall immediately notify the INS of the name and location of the person.

C. Whoever commits the crime of falsifying information required for the purpose of obtaining a driver's license shall be fined not more than five hundred dollars, imprisoned for not less than six months, or both.

Acts 2002, 1st Ex. Sess., No. 46, §1.



RS 14:101 - Desecration of graves

SUBPART B. OFFENSES AFFECTING THE PUBLIC SENSIBILITY

§101. Desecration of graves

A. Desecration of graves is either of the following:

(1) Unauthorized opening of any place of interment, or building wherein the dead body of a human being is located, with the intent to remove or to mutilate the body or any part thereof, or any article interred or intended to be interred with the body.

(2) Intentional or criminally negligent damaging in any manner of any grave, tomb, or mausoleum erected for the dead.

B. Whoever commits the crime of desecration of graves shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1968, No. 647, §1, eff. July 20, 1968; Acts 2014, No. 791, §7.



RS 14:101.1 - Purchase or sale of human organs

§101.1. Purchase or sale of human organs

A. No person shall intentionally acquire, receive, sell, or otherwise transfer in exchange for anything of value any human organ for use in human transplantation.

B. For purposes of Subsection A:

(1) The term "human organ" means the human kidney, liver, heart, lung, pancreas, bone marrow, cornea, eye, bone, skin, and any other human organ.

(2) The term "anything of value" shall not include the reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control, and storage of a human organ or the expenses of travel, housing, and lost wages incurred by the donor of a human organ in connection with the donation of the organ.

C. Whoever violates the provisions of this Section shall be fined not more than fifty thousand dollars or imprisoned with or without hard labor not more than five years, or both.

Added by Acts 1986, No. 775, §1.



RS 14:101.2 - Unauthorized use of sperm, ovum, or embryo

§101.2. Unauthorized use of sperm, ovum, or embryo

A. No person shall knowingly use a sperm, ovum, or embryo, through the use of assisted reproduction technology, for any purpose other than that indicated by the sperm, ovum, or embryo provider's signature on a written consent form.

B. No person shall knowingly implant a sperm, ovum, or embryo, through the use of assisted reproduction technology, into a recipient who is not the sperm, ovum, or embryo provider, without the signed written consent of the sperm, ovum, or embryo provider and recipient.

C. Knowing violation of the provisions of this Section shall be grounds for immediate revocation of the violator's professional license.

D. This Section shall not apply to the use by a surviving spouse of the human ova or sperm of the deceased spouse in order to conceive a child, provided that prior to his death the deceased spouse signed a consent form authorizing such a donation.

Acts 1999, No. 1246, §1.



RS 14:102 - Definitions; cruelty to animals

§102. Definitions; cruelty to animals

The following words, phrases, and terms as used in R.S. 14:102.1 through R.S. 14:102.4 shall be defined and construed as follows:

(1) "Cruel" means every act or failure to act whereby unjustifiable physical pain or suffering is caused or permitted.

(2) "Abandons" means to completely forsake and desert an animal previously under the custody or possession of a person without making reasonable arrangements for its proper care, sustenance, and shelter.

(3) "Proper food" means providing each animal with daily food of sufficient quality and quantity to prevent unnecessary or unjustifiable suffering by the animal.

(4) "Proper water" means providing each animal with daily water of sufficient quality and quantity to prevent unnecessary or unjustifiable suffering by the animal.

(5) "Proper shelter" means providing each animal with adequate shelter from the elements as required to prevent unnecessary or unjustifiable suffering by the animal.

(6) "Proper veterinary care" means providing each animal with veterinary care sufficient to prevent unnecessary or unjustifiable physical pain or suffering by the animal.

(7) "Livestock" means cattle, sheep, swine, goats, horses, mules, burros, asses, other livestock of all ages, farm-raised cervidae species, and farm-raised ratite species.

(8) "Public livestock exhibition" means any place, establishment, or facility commonly known as a "livestock market", "livestock auction market", "sales ring", "stockyard", or the like, operated for compensation or profit as a public market for livestock, consisting of pens, or other enclosures, and their appurtenances, in which livestock are received, held, sold, or kept for sale or shipment. "Public livestock exhibition" also means any public exhibition or sale of livestock or a livestock show.

(9) "Tampers" means any of the following:

(a) The injection, use, or administration of any drug or other internal or external administration of any product or material, whether gas, solid, or liquid, to livestock for the purpose of concealing, enhancing, transforming, or changing the true conformation, configuration, condition, natural color, or age of the livestock or making the livestock appear more sound than they actually are.

(b) The use or administration, for cosmetic purposes, of steroids, growth stimulants, or internal artificial filling, including paraffin, silicone injection, or any other substance.

(c) The use or administration of any drug or feed additive affecting the central nervous system of the livestock, unless administered or prescribed by a licensed veterinarian for the treatment of an illness or an injury.

(d) The use or administration of diuretics for cosmetic purposes.

(e) The surgical manipulation or removal of tissue so as to change, transform, or enhance the true conformation, configuration, or natural color of the livestock unless the procedure is considered an accepted livestock management practice.

Amended by Acts 1982, No. 431, §1; Acts 1997, No. 461, §2.



RS 14:102.1 - Cruelty to animals; simple and aggravated

§102.1. Cruelty to animals; simple and aggravated

A.(1) Any person who intentionally or with criminal negligence commits any of the following shall be guilty of simple cruelty to animals:

(a) Overdrives, overloads, drives when overloaded, or overworks a living animal.

(b) Torments, cruelly beats, or unjustifiably injures any living animal, whether belonging to himself or another.

(c) Having charge, custody, or possession of any animal, either as owner or otherwise, unjustifiably fails to provide it with proper food, proper drink, proper shelter, or proper veterinary care.

(d) Abandons any animal. A person shall not be considered to have abandoned an animal if he delivers to an animal control center an animal which he found running at large.

(e) Impounds or confines or causes to be impounded or confined in a pound or other place, a living animal and fails to supply it during such confinement with proper food, proper drink, and proper shelter.

(f) Carries, or causes to be carried, a living animal in or upon a vehicle or otherwise, in a cruel or inhumane manner.

(g) Unjustifiably administers any poisonous or noxious drug or substance to any domestic animal or unjustifiably exposes any such drug or substance, with intent that the same shall be taken or swallowed by any domestic animal.

(h) Injures any animal belonging to another person.

(i) Mistreats any living animal by any act or omission whereby unnecessary or unjustifiable physical pain, suffering or death is caused to or permitted upon the animal.

(j) Causes or procures to be done by any person any act enumerated in this Subsection.

(2)(a) Whoever commits the crime of simple cruelty to animals shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(b) Whoever commits a second or subsequent offense of simple cruelty to animals shall be fined not less than five thousand dollars nor more than twenty-five thousand dollars or imprisoned, with or without hard labor, for not less than one year nor more than ten years, or both. In addition, the court shall issue an order prohibiting the defendant from owning or keeping animals for a period of time deemed appropriate by the court.

(c) In addition to any other penalty imposed, a person who commits the crime of cruelty to animals shall be ordered to perform five eight-hour days of court-approved community service. The community service requirement shall not be suspended.

(d) In addition to any other penalty imposed, the court may order a psychological evaluation or anger management treatment for a first conviction of the crime of simple cruelty to animals. For a second or subsequent offense of the crime of simple cruelty to an animal, the court shall order a psychological evaluation or anger management treatment. Any costs associated with any evaluation or treatment ordered by the court shall be borne by the defendant.

(3) For purposes of this Subsection, if more than one animal is subject to an act of cruel treatment by an offender, each act shall constitute a separate offense.

B.(1) Any person who intentionally or with criminal negligence tortures, maims, or mutilates any living animal, whether belonging to himself or another, shall be guilty of aggravated cruelty to animals.

(2) Any person who tampers with livestock at a public livestock exhibition or at a private sale shall also be guilty of aggravated cruelty to animals.

(3) Any person who causes or procures to be done by any person any act designated in this Subsection shall also be guilty of aggravated cruelty to animals.

(4) Any person who intentionally or with criminal negligence mistreats any living animal whether belonging to himself or another by any act or omission which causes or permits unnecessary or unjustifiable physical pain, suffering, or death to the animal shall also be guilty of aggravated cruelty to animals.

(5) In addition to any other penalty imposed for a violation of this Subsection, the offender shall be ordered to undergo a psychological evaluation and subsequently recommended psychological treatment and shall be banned by court order from owning or keeping animals for a period of time deemed appropriate by the court. Any costs associated with any evaluation or treatment ordered by the court shall be borne by the defendant.

(6) Whoever commits the crime of aggravated cruelty to animals shall be fined not less than five thousand dollars nor more than twenty-five thousand dollars or imprisoned, with or without hard labor, for not less than one year nor more than ten years, or both.

(7) For purposes of this Subsection, where more than one animal is tortured, maimed, mutilated, or maliciously killed1 or where more than one head of livestock is tampered with, each act comprises a separate offense.

C. This Section shall not apply to any of the following:

(1) The lawful hunting or trapping of wildlife as provided by law.

(2) Herding of domestic animals.

(3) Accepted veterinary practices.

(4) Activities carried on for scientific or medical research governed by accepted standards.

(5) Traditional rural Mardi Gras parades, processions, or runs involving chickens.

(6) Nothing in this Section shall prohibit the standard transportation and agricultural processing of agriculture products as defined in R.S. 3:3602(5) and (6).

D. Repealed by Acts 2007, No. 425, §2, eff. August 15, 2008.

Added by Acts 1982, No. 431, §1. Acts 1983, 1st Ex. Sess., No. 6, §1; Acts 1987, No. 336, §1; Acts 1995, No. 1165, §1; Acts 1995, No. 1246, §1, eff. June 29, 1995; Acts 1997, No. 461, §2; Acts 1997, No. 1212, §1; Acts 2006, No. 228, §1; Acts 2007, No. 425, §§1 and 2, eff. Aug. 15, 2008; Acts 2009, No. 106, §1; Acts 2009, No. 179, §1.

1As appears in enrolled bill.



RS 14:102.2 - Seizure and disposition of animals cruelly treated

§102.2. Seizure and disposition of animals cruelly treated

A. When a person is charged with cruelty to animals, said person's animal may be seized by the arresting officer and held pursuant to this Section.

B.(1) The seizing officer shall notify the owner of the seized animal of the provisions of this Section by posting written notice at the location where the animal was seized or by leaving it with a person of suitable age and discretion residing at that location within twenty-four hours of the seizure.

(2) The seizing officer shall photograph the animal within fifteen days after posting of the notice of seizure and shall cause an affidavit to be prepared in order to document its condition in accordance with R.S. 15:436.2.

(3) The seizing officer shall appoint a licensed veterinarian or other suitable custodian to care for any such animal. The custodian shall retain custody of the animal in accordance with this Section.

(4) The seized animal shall be held by the custodian provided for in Paragraph (3) for a period of fifteen consecutive days, including weekends and holidays, after such notice of seizure is given. Thereafter, if a person who claims an interest in such animal has not posted bond in accordance with Subsection C, the animal may be humanely disposed of by sale, adoption, or euthanasia.

C.(1) A person claiming an interest in any animal seized pursuant to this Section may prevent the disposition of the animal as provided for in Subsection B of this Section by posting a bond with the court within fifteen days after receiving notice of such seizure. Such bond shall prevent the disposition of the animal for a period of thirty days commencing on the date of initial seizure.

(2)(a) The amount of the bond shall be determined by the department, agency, humane society, and the custodian of the animal as authorized by the court and shall be sufficient to secure payment for all reasonable costs incurred during the thirty-day period for the boarding and medical treatment of the animal after examination by a licensed veterinarian.

(b) The court shall order that the bond be given to the custodian of the animal to cover such costs.

(3) Such bond shall not prevent the department, agency, humane society, or other custodian of the animal from disposing of the animal in accordance with Subsection B of this Section at the end of the thirty-day period covered by the bond, unless the person claiming an interest posts an additional bond for such reasonable expenses for an additional thirty-day period. In addition, such bond shall not prevent disposition of the animal for humane purposes at any time, in accordance with Subsection E of this Section.

D. Upon a person's conviction of cruelty to animals, it shall be proper for the court, in its discretion, to order the forfeiture and final determination of the custody of any animal found to be cruelly treated in accordance with this Section and the forfeiture of the bond posted pursuant to Subsection C as part of the sentence. The court may, in its discretion, order the payment of any reasonable or additional costs incurred in the boarding or veterinary treatment of any seized animal prior to its disposition, whether or not a bond was posted by the defendant. In the event of the acquittal or final discharge without conviction of the accused, the court shall, on demand, direct the delivery of any animal held in custody to the owner thereof and order the return of any bond posted pursuant to Subsection C, less reasonable administrative costs.

E. Nothing in this Section shall prevent the euthanasia of any seized animal, at any time, whether or not any bond was posted, if a licensed veterinarian determines that the animal is not likely to survive and is suffering, as a result of any physical condition. In such instances, the court, in its discretion, may order the return of any bond posted, less reasonable costs, at the time of trial.

Added by Acts 1982, No. 431, §1; Acts 1997, No. 1212, §1; Acts 2010, No. 916, §1.



RS 14:102.3 - Search warrant; animal cruelty offenses

§102.3. Search warrant; animal cruelty offenses

If the complaint is made, by affidavit, to any magistrate authorized to issue search warrants in criminal cases, that the complainant has reason to believe that an animal has been or is being cruelly treated in violation of R.S. 14:102.1, in any building or place, such magistrate, if satisfied that there is reasonable cause for such belief, shall issue a search warrant to any law enforcement officer authorized by law to make arrests for such offenses, authorizing any such officer to make a search of said building or place, and to arrest any person found violating R.S. 14:102.1. Said warrant may also authorize said officer to seize any animal believed to be cruelly treated and to take custody thereof. This section shall not be construed as a limitation on the power of law enforcement officers to seize animals as evidence at the time of the arrest.

Added by Acts 1982, No. 431, §1.



RS 14:102.4 - Confined animals; necessary food and water

§102.4. Confined animals; necessary food and water

When a living animal is impounded or confined, and continues without necessary food and water for more than twenty-four consecutive hours, any law enforcement officer may, as often as is necessary, enter any place in which the animal is impounded or confined and supply it with necessary food and water so long as it shall remain impounded or confined.

Added by Acts 1982, No. 431, §1.



RS 14:102.5 - Dogfighting; training and possession of dogs for fighting

§102.5. Dogfighting; training and possession of dogs for fighting

A. No person shall intentionally do any of the following:

(1) For amusement or gain, cause any dog to fight with another dog, or cause any dogs to injure each other.

(2) Permit any act in violation of Paragraph (1) to be done on any premises under his charge or control, or aid or abet any such act.

(3) Promote, stage, advertise, or be employed at a dogfighting exhibition.

(4) Sell a ticket of admission or receive money for the admission of any person to any place used, or about to be used, for any activity described in Paragraph (2).

(5) Own, manage, or operate any facility kept or used for the purpose of dogfighting.

(6) Knowingly attend as a spectator at any organized dogfighting event.

(7)(a) Own, possess, keep, or train a dog for purpose of dogfighting.

(b) The following activities shall be admissible as evidence of a violation of this Paragraph:

(i) Possession of any treadmill wheel, hot walker, cat mill, cat walker, jenni, or other paraphernalia, together with evidence that the paraphernalia is being used or intended for use in the unlawful training of a dog to fight with another dog, along with the possession of any such dog.

(ii) Tying, attaching, or fastening any live animal to a machine or power propelled device, for the purpose of causing the animal to be pursued by a dog, together with the possession of a dog.

(iii) Possession or ownership of a dog exhibiting injuries or alterations consistent with dogfighting, including but not limited to torn or missing ears, scars, lacerations, bite wounds, puncture wounds, bruising or other injuries, together with evidence that the dog has been used or is intended for use in dogfighting.

B. "Dogfighting" means an organized event wherein there is a display of combat between two or more dogs in which the fighting, killing, maiming, or injuring of a dog is the significant feature, or main purpose, of the event.

C. Whoever violates any provision of Subsection A of this Section shall be fined not less than one thousand dollars nor more than twenty-five thousand dollars, or be imprisoned with or without hard labor for not less than one year nor more than ten years, or both.

D. Nothing in this Section shall prohibit any of the following activities:

(1) The use of dogs for hunting.

(2) The use of dogs for management of livestock by the owner, his employees or agents, or any other person having lawful custody of livestock.

(3) The training of dogs or the possession or use of equipment in the training of dogs for any purpose not prohibited by law.

(4) The possessing or owning of dogs with ears cropped or otherwise surgically altered for cosmetic purposes.

E. Repealed by Acts 2008, No. 14, §2.

Added by Acts 1982, No. 432, §1. Acts 1984, No. 661, §1; Acts 1993, No. 1002, §1; Acts 2001, No. 547, §1; Acts 2001, No. 734, §1, eff. June 25, 2001; Acts 2008, No. 14, §§1, 2.



RS 14:102.6 - Seizure and destruction or disposition of dogs and equipment used in dogfighting

§102.6. Seizure and destruction or disposition of dogs and equipment used in dogfighting

A.(1) Any law enforcement officer making an arrest under R.S. 14:102.5 may lawfully take possession of all fighting dogs on the premises where the arrest is made or in the immediate possession or control of the person being arrested, whether or not the dogs are actually engaged in a fight at the time, and all paraphernalia, implements, equipment, or other property or things used or employed in violation of that Section.

(2) The legislature finds and declares that fighting dogs used or employed in violation of R.S. 14:102.5 are dangerous, vicious, and a threat to the health and safety of the public. Therefore, fighting dogs seized in accordance with this Section are declared to be contraband and, notwithstanding R.S. 14:102.1, the officer, an animal control officer, or a licensed veterinarian may cause them to be humanely euthanized as soon as possible by a licensed veterinarian or a qualified technician and shall not be civilly or criminally liable for so doing. Fighting dogs not destroyed immediately shall be disposed of in accordance with R.S. 14:102.2.

B.(1) The officer, after taking possession of any dogs other than those destroyed or disposed of pursuant to Subsection A and of the other paraphernalia, implements, equipment, or other property or things, shall file with the district court of the parish within which the alleged violation occurred an affidavit stating therein the name of the person charged, a description of the property so taken and the time and place of the taking thereof, together with the name of the person who claims to own such property, if known, and that the affiant has reason to believe and does believe, stating the ground of such belief, that the property so taken was used or employed in such violation.

(2) The seizing officer shall dispose of any dogs or other animals seized in the manner provided for in R.S. 14:102.2.

(3) He shall thereupon deliver the other property so taken to such court which shall, by order in writing, place such paraphernalia, implements, equipment, or other property in the custody of a suitable custodian, to be kept by such custodian until the conviction or final discharge of the accused, and shall send a copy of such order without delay to the district attorney of the parish. The custodian so named and designated in such order shall immediately thereupon assume the custody of such property and shall retain the same, subject to the order of the court before which the accused shall be required to appear for trial.

C. Any person claiming an interest in a seized animal may post a bond with the court in accordance with the provisions of R.S. 14:102.2(C) in order to prevent the disposition of such animal.

D. Upon conviction of the person so charged, all dogs so seized shall be adjudged by the court to be forfeited and the court shall order a humane disposition of the same in accordance with R.S. 14:102.2. The court may also in its discretion order the forfeiture of the bond posted, as well as payment of any reasonable or additional costs incurred in the boarding or veterinary treatment of any seized dog, as provided in R.S. 14:102.2. In the event of the acquittal or final discharge, without conviction, of the accused, the court shall, on demand, direct the delivery of the animals and other property so held in custody to the owner thereof and order the return of any bond posted pursuant to R.S. 14:102.2(C), less reasonable administrative costs.

Added by Acts 1982, No. 432, §1; Acts 1987, No. 590, §1; Acts 1993, No. 1002, §1; Acts 1997, No. 1212, §1; Acts 2010, No. 369, §1.



RS 14:102.7 - Search warrant for dogfighting offenses

§102.7. Search warrant for dogfighting offenses

If complaint is made, by affidavit, to any magistrate authorized to issue search warrants in criminal cases, that the complainant has reason to believe that R.S. 14:102.5 has been violated within the past forty-eight hours, is being, or will be violated in any building or place, such magistrate, if satisfied that there is reasonable cause for such belief, shall issue a search warrant authorizing any law enforcement officer competent by law to make arrests for such offenses to make a search of said building or place, and to arrest any person found violating R.S. 14:102.5. This Section shall not be construed as a limitation on the power of law enforcement officers to seize animals or evidence at the time of arrest.

Added by Acts 1982, No. 432, §1.



RS 14:102.8 - Injuring or killing of a police animal

§102.8. Injuring or killing of a police animal

A. Injuring or killing of a police animal is the intentional infliction of great bodily harm, permanent disability, or death upon a police animal.

B. As used in this Section:

(1) "Police animal" means:

(a) Any dog which is owned or the service of which is used by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(b) Any dog which is owned or the service of which is used by any public safety agency and which is trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search for possibly deceased individuals and in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of a public safety agency.

(c) Any horse which is used by a state or local law enforcement officer in the course of his official duty.

(2) "Public safety agency" means any agency of the state or political subdivision of the state which provides or has authority to provide law enforcement, fire protection, emergency medical services, emergency preparedness services, or any other type of emergency services.

C. It shall be an affirmative defense to a prosecution under this Section when the injuring or killing of a police animal is committed with the reasonable belief by one not involved in or being apprehended for the commission of any offense or by one taken into custody that:

(1) He is in imminent danger of losing his life or receiving great bodily harm and that the injuring or killing is necessary to save himself from that danger.

(2) Another person not involved in or being apprehended for the commission of any offense is in imminent danger of losing his life or receiving great bodily harm and that the injury or killing is necessary to save that person from that danger.

(3) His animal or other property not involved in the commission of any offense or in the apprehension of any person for an offense is in imminent danger of being destroyed or receiving grave injury or damage that may result in its destruction.

D.(1) Whoever commits the crime of injuring or killing of a police animal shall be fined not less than five thousand dollars nor more than ten thousand dollars, or imprisoned with or without hard labor for not less than one year nor more than three years, or both.

(2) Upon a second or subsequent conviction, regardless of whether the second or subsequent offense occurred before or after the first conviction, the offender shall be fined not less than five thousand dollars and not more than ten thousand dollars, or imprisoned with or without hard labor for not less than five years nor more than seven years, or both.

E. In addition to the foregoing penalties, a person convicted under this Section shall be ordered to make full restitution to the public safety agency suffering a financial loss from the injury or killing of a police animal. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Acts 1984, No. 534, §1; Acts 1986, No. 997, §1, eff. July 16, 1986; Acts 1992, No. 921, §1; Acts 1994, 3rd Ex. Sess., No. 82, §1; Acts 1995, No. 208, §1; Acts 1997, No. 130, §1; Acts 2001, No. 213, §1; Acts 2008, No. 158, §1.



RS 14:102.9 - Interference with animal research; research laboratory or farm

§102.9. Interference with animal research; research laboratory or farm

A. Interference with animal research is any of the following:

(1) The unauthorized entry of any research laboratory or research farm with the intent of releasing or causing the release of any animal housed or kept within such research facility.

(2) The intentional or criminally negligent damaging of any research laboratory or research farm.

(3) The intentional or criminally negligent unauthorized release of any animal housed or kept within any research laboratory or research farm.

B. Whoever commits the crime of interference with animal research shall, upon conviction, be fined not less than one thousand nor more than five thousand dollars and may be imprisoned, with or without hard labor, for not more than one year.

Acts 1989, No. 784, §1.

{{NOTE: SEE ALSO R.S. 14:228.}}



RS 14:102.10 - Bear wrestling; penalty

§102.10. Bear wrestling; penalty

A. Any person who intentionally commits any of the following shall be guilty of bear wrestling:

(1) Promotes, engages in, or is employed by anyone who conducts a bear wrestling match.

(2) Receives money for the admission of another person to a place kept for bear wrestling matches.

(3) Sells, purchases, possesses, or trains a bear for a bear wrestling match.

B. For the purposes of this Section, a "bear wrestling match" means a match or contest between one or more persons and a bear for the purpose of fighting or engaging in a physical altercation.

C. Whoever commits the crime of bear wrestling shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1992, No. 740, §1.



RS 14:102.11 - Illegal contact sports; penalty

§102.11. Illegal contact sports; penalty

A. Any person who intentionally commits any of the following shall be guilty of illegal contact sports:

(1) Promotes, engages or participates in, judges, or referees a tough-man competition or is employed by anyone who conducts a tough-man competition.

(2) Receives money for the admission of another person to a place which holds or has held tough-man competitions.

B. For the purposes of this Section, a "tough-man contest or competition" means any boxing match, wrestling event, or contest or competition, or combination thereof, between two or more persons, whether professional or amateur, who use their hands, with or without gloves, or their feet, or both, in any manner unauthorized by the State Boxing and Wrestling Commission, and compete for money, financial prize, or any item of pecuniary or nonpecuniary value or compete at an event where a fee is charged whereby either participant may obtain pecuniary gain. "Tough-man contest or competition" shall not include, nor shall the provisions of this Section apply to any contest, competition, or exhibition of any of the recognized martial arts including karate, judo, kung fu, tae kwan do, jujitsu, kickboxing, or any substantially similar tradition.

C. Whoever commits the crime of illegal contact sports shall be fined not more than five hundred dollars or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1995, No. 1275, §2.



RS 14:102.12 - Definitions

§102.12. Definitions

As used in this Section and R.S. 14:102.13 through 102.18, the following definitions shall apply:

(1) "Animal control agency" means the parish or local animal control agency. If the municipality or parish does not have an animal control agency, it means whatever entity performs animal control functions.

(2) "Impounded" means taken into the custody of the animal control agency or provider of animal control services to the municipality or parish where the dangerous or vicious dog is found.

(3) "Secure enclosure" means a fence or structure suitable to prevent the entry of young children, and which is suitable to confine a dangerous dog in conjunction with other measures which may be taken by the owner of the dog. The enclosure shall be designed in order to prevent the animal from escaping.

(4) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

Acts 2001, No. 823, §1; Acts 2003, No. 563, §1.



RS 14:102.13 - Hearing to determine if dog is dangerous or vicious

§102.13. Hearing to determine if dog is dangerous or vicious

A. The district attorney, the sheriff, an animal control officer, or other designated representative, in the name of and on behalf of the parish and without the payment of any costs, shall be authorized to file a petition in the district court having jurisdiction requesting a hearing for the purpose of determining whether or not a dog should be declared dangerous as defined in R.S. 14:102.14(A) or vicious as defined in R.S. 14:102.15(A).

B. Upon the filing of the petition, the district judge shall immediately issue a rule on the owner of the dog to show cause why the dog should not be declared a dangerous or vicious dog. This rule shall, at the time of its issuance, be fixed for hearing not later than five days, including Sundays, half-holidays and holidays, from the date of its issuance, and shall be heard by preference over all other matters and cases fixed for the same day and shall be heard continuously day after day until submitted for adjudication.

C. Upon the showing made by the parties on the trial of the rule to show cause, the court shall determine whether the dog is a dangerous dog or a vicious dog and may make other orders authorized by this Section.

D. In every case where the dog is established to be a dangerous dog, the court shall enter an order declaring the dog to be a dangerous dog and shall direct the owner of the dog to comply with conditions established for the restraint and confinement of the dog as provided by law.

E. In every case where the dog is established to be a vicious dog, the court shall enter an order declaring the dog to be a vicious dog and shall direct that the vicious dog be humanely euthanized.

F. Any person who fails to restrain and confine a dangerous dog as ordered by the court shall be guilty of contempt and shall be fined not less than one hundred dollars nor more than five hundred dollars.

G. The pleading and practice in all cases under this Section shall be in accordance with the Code of Civil Procedure and the laws and rules of court governing practice before the district courts of this state.

H. The owner of the dog may appeal to the court of competent jurisdiction an order of the district court determining the dog to be dangerous or vicious. Such appeal shall be perfected within five calendar days from the rendition of the order and shall be made returnable to the appropriate appellate court in not more than fifteen calendar days from the rendition of the order. The applicant for the determination may appeal to the court of competent jurisdiction for an order reversing the order of the district court.

I. No dog shall be declared dangerous or vicious if at the hearing authorized by this Section evidence presented is sufficient to establish any of the following:

(1) Any injury or damage is sustained by a person who, at the time the injury or damage was sustained, was committing a crime upon the property of the owner of the dog.

(2) Any injury or damage is sustained by a person who, at the time the injury or damage was sustained, was teasing, tormenting, abusing, or assaulting the dog.

(3) Any injury or damage is sustained by a domestic animal which, at the time the injury or damage was sustained, was teasing, tormenting, abusing, or assaulting the dog.

(4) If the dog was protecting or defending a person within the immediate vicinity of the dog from an unjustified attack or assault.

(5) If the injury or damage to a domestic animal was sustained while the dog was working as a hunting dog, herding dog, or predator control dog on the property of, or under the control of, its owner, and the damage or injury was to a species or type of domestic animal appropriate to the work of the dog.

J. The owner of a dog determined to be a vicious dog may be prohibited by the court from owning, possessing, controlling, or having custody of any dog for a period of up to three years, when it is found, after proceedings conducted pursuant to this Section, that ownership or possession of a dog by that person would create a significant threat to the health, safety, or welfare of the public.

Acts 2001, No. 823, §1.



RS 14:102.14 - Unlawful ownership of dangerous dog

§102.14. Unlawful ownership of dangerous dog

A. For the purposes of this Section "dangerous dog" means:

(1) Any dog which when unprovoked, on two separate occasions within the prior thirty-six-month period, engages in any behavior that requires a defensive action by any person to prevent bodily injury when the person and the dog are off the property of the owner of the dog; or

(2) Any dog which, when unprovoked, bites a person causing an injury; or

(3) Any dog which, when unprovoked, on two separate occasions within the prior thirty-six-month period, has killed, seriously bitten, inflicted injury, or otherwise caused injury to a domestic animal off the property of the owner of the dog.

B. It is unlawful for any person to own a dangerous dog without properly restraining or confining the dog.

C. A dangerous dog, while on the owner's property, shall, at all times, be kept indoors, or in a secure enclosure. A dangerous dog may be off the owner's property only if it is restrained by a leash which prevents its escape or access to other persons.

D. The owner of a dog determined by the court to be dangerous shall post signs around the secure enclosure no more than thirty feet apart and at each normal point of ingress and egress. The signs shall bear the words "Beware of Dog", or "Dangerous Dog" in letters at least three and one-half inches high and shall be so placed as to be readily visible to any person approaching the secure enclosure.

E. If the dog in question dies, or is sold, transferred, or permanently removed from the municipality or parish where the owner resides, the owner of a dangerous dog shall notify the animal control agency of the changed condition and new location of the dog in writing within two days.

F. Whoever violates the provisions of this Section shall be fined not more than three hundred dollars.

G. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

Acts 2001, No. 823, §1.



RS 14:102.15 - Unlawful ownership of a vicious dog

§102.15. Unlawful ownership of a vicious dog

A. For the purposes of this Section "vicious dog" means any dog which, when unprovoked, in an aggressive manner, inflicts serious bodily injury on or kills a human being and was previously determined to be a dangerous dog.

B. It is unlawful for any person to own a vicious dog.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

D. The provisions of this Section shall not apply to:

(1) Any dog which is owned, or the service of which is employed, by any state or local law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws, or apprehension of offenders.

(2) Any dog trained in accordance with the standards of a national or regional search and rescue association to respond to instructions from its handler in the search and rescue of lost or missing individuals and which dog, together with its handler, is prepared to render search and rescue services at the request of law enforcement.

Acts 2001, No. 823, §1.



RS 14:102.16 - Seizure and destruction or disposition of dangerous or vicious dogs

§102.16. Seizure and destruction or disposition of dangerous or vicious dogs

A.(1) Any law enforcement officer making an arrest under R.S. 14:102.14 or R.S. 14:102.15 may lawfully take possession of all dogs on the premises where the arrest is made or in the immediate possession or control of the person being arrested.

(2) The legislature finds and declares that dangerous or vicious dogs are a threat to the health and safety of the public. Dogs seized in accordance with this Section are declared to be contraband, and the officer may cause them to be impounded pending the hearing held pursuant to R.S. 14:102.13.

B. A dog determined to be a vicious dog by the court shall be humanely euthanized by the animal control agency, a licensed veterinarian, or a qualified technician.

C. A dog determined by the court to be a dangerous dog may be humanely euthanized if it is determined that the dog poses an immediate threat to public health and safety.

D. The owner of the dog shall be liable to the municipality or parish where the dog is impounded for the costs and expenses of keeping the dog if the dog is later adjudicated dangerous or vicious.

Acts 2001, No. 823, §1.



RS 14:102.17 - Registration of dangerous dogs; fees

§102.17. Registration of dangerous dogs; fees

A. All dangerous dogs shall be properly licensed and vaccinated. The licensing authority shall include the dangerous designation in the registration records of the dog, either after the owner of the dog has agreed to the designation or the court has determined the designation applies to the dog.

B. The municipality or parish may charge a dangerous dog fee in addition to the regular licensing fee to provide for the increased costs of maintaining the records of the dog.

Acts 2001, No. 823, §1.



RS 14:102.18 - Seizure and disposition of dogs which cause death or inflict bodily injury

§102.18. Seizure and disposition of dogs which cause death or inflict bodily injury

A. Any law enforcement officer or animal control officer may seize any dog which when unprovoked, in an aggressive manner, causes the death of or inflicts bodily injury on a human being. Any dog seized pursuant to the provisions of this Section may be impounded pending the outcome of the hearing held in accordance with this Section.

B. The district attorney, the sheriff, an animal control officer, or other designated representative, in the name of and on behalf of the parish, and without the payment of any costs, shall be authorized to file a petition in the district court having jurisdiction requesting a hearing for the purpose of determining whether or not a dog which, when unprovoked, in an aggressive manner, causes the death of or inflicts bodily injury on a human being, shall be euthanized.

C. The hearing shall be conducted in accordance with the procedure provided in R.S. 14:102.13.

D. A dog determined by the court to have, when unprovoked, in an aggressive manner, caused the death of or inflicted bodily injury on a human being may be humanely euthanized by the animal control agency, a licensed veterinarian, or a qualified technician.

E. The owner of the dog shall be liable to the municipality or parish where the dog is impounded for the costs and expenses of keeping the dog if the dog is later adjudicated to have, when unprovoked, in an aggressive manner, caused the death or inflicted bodily injury on a human being.

Acts 2003, No. 563, §1.



RS 14:102.19 - Hog and canine fighting prohibited; penalties

§102.19. Hog and canine fighting prohibited; penalties

A. It shall be unlawful for any person to organize or conduct any commercial or private event, wherein there is a display of combat or fighting among one or more domestic or feral canines and feral or domestic hogs and in which it is intended or reasonably foreseeable that the canines or hogs would be injured, maimed, mutilated, or killed.

B. It shall be unlawful for any person to intentionally do any of the following for the purpose of organizing, conducting, or financially or materially supporting any event as provided in Subsection A of this Section:

(1) Finance, commercially advertise, sell admission tickets, or employ persons.

(2) Own, manage, or operate any facility or property.

(3) Supply, breed, train, or keep canines or hogs.

(4) Knowingly purchase tickets of admission.

C. The provisions of this Section shall not apply to any competitive event in which canines, which are trained for hunting or herding activities, are released in an open area or an enclosed area to locate and corner hogs, and in which competitive points are deducted if a hog is caught and held, unless by such actions it is reasonably foreseeable that the canines or hogs would be injured, maimed, mutilated, or killed.

D. The provisions of this Section shall not apply to the lawful hunting of hogs with canines or the use of canines for the management, farming, or herding of hogs which are livestock or the private training of canines for the purposes enumerated in this Subsection provided that such training is conducted in the field and is not in violation of the provisions of Subsection A of this Section.

E. The provisions of this Section shall not apply to "Uncle Earl's Hog Dog Trials", as defined in R.S. 49:170.10.

F. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

G. For the purposes of this Section:

(1) "Hog" shall include a pig, swine, or boar.

(2) "Person" means an individual, corporation, partnership, trust, firm, association or other legal entity.

Acts 2004, No. 111, §1.



RS 14:102.20 - Sport killing of zoo or circus animals prohibited

§102.20. Sport killing of zoo or circus animals prohibited

A. No person shall kill for sport an animal that is presently or was formerly a part of a zoo or circus.

B. No zoo or circus shall provide, sell, or donate any animal for use in any business or activity wherein the animal may be intentionally killed for sport.

C. No person shall knowingly transfer or conspire to transfer any animal from a zoo or circus to any business, person, or activity wherein the animal may be intentionally killed for sport.

D. No business or person wherein an animal may be intentionally killed for sport shall purchase, accept as a donation, or receive any animal that was formerly a part of a zoo or circus.

E. Whoever violates the provisions of this Section or rules and regulations promulgated pursuant thereto shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2004, No. 891, §1.



RS 14:102.21 - Unauthorized use of the identity of a deceased soldier

§102.21. Unauthorized use of the identity of a deceased soldier

A. It shall be unlawful for any person to use for the purpose of advertising for the sale of any goods, wares, or merchandise, or for the solicitation of patronage by any business the name, portrait, or picture of any deceased soldier, without having obtained prior consent to such use by the soldier, or by the closest living relative, by blood or marriage, of the deceased.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than one year, or both.

C. For purposes of this Section, "soldier" means any active duty member or former member of the armed forces of the United States including any member who was killed in the line of duty.

Acts 2006, No. 239, §1.



RS 14:102.22 - Harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human

§102.22. Harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human

A. Harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human is committed when a person knows or has reason to know that an animal has bitten or inflicted serious bodily injury on a human and the person intentionally harbors or conceals the animal from any law enforcement or animal control agency investigator or agent.

B. For the purposes of this Section:

(1) "Animal control agency" means the parish or local animal control agency. If the municipality or parish does not have an animal control agency, it means the entity designated to perform animal control functions.

(2) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Whoever commits the crime of harboring or concealing an animal which has bitten or inflicted serious bodily injury on a human shall be fined not more than one thousand dollars or imprisoned with or without hard labor, for not more than two years, or both.

D.(1) Any health care provider, as provided in R.S. 40:1299.41, who examines or treats any person who has been bitten by an animal or upon whom an animal has inflicted serious bodily injury shall report such bite or injury to the law enforcement or animal control agency for the location where the bite or injury occurred. Such report shall be made immediately, if possible, and in any event shall be made within twenty-four hours.

(2) The report shall include as much of the following information as is available:

(a) The patient's name, date of birth, sex, and current home and work addresses.

(b) The nature of the bite or injury that is the subject of the report.

(c) Any information about the location of the biting animal and the name and address of any known owner.

(d) The name and address of the health care provider.

Acts 2006, No. 788, §1.



RS 14:102.23 - Cockfighting

§102.23. Cockfighting

A. It shall be unlawful for any person to:

(1) Organize or conduct any commercial or private cockfight wherein there is a display of combat or fighting among one or more domestic or feral chickens and in which it is intended or reasonably foreseeable that the chickens would be injured, maimed, mutilated, or killed; or

(2) Possess, train, purchase, or sell any chicken with the intent that the chicken shall be engaged in an unlawful commercial or private cockfight as prohibited in Paragraph (1) of this Subsection.

B. As used in this Section, the following words and phrases have the following meanings ascribed to them:

(1) "Chicken" means any game fowl or rooster whether domestic or feral normally used in a cockfight.

(2) "Cockfight" means a contest wherein chickens are set against one another with the intention that they engage in combat.

C. Possessing, manufacturing, buying, selling, or trading of paraphernalia such as spurs, gaffs, knives, leather training spur covers, and other items or substances normally used in cockfighting with the intent that they shall be used in a cockfight together with evidence that the paraphernalia is being used or intended for use in the unlawful training of a chicken to fight with another chicken, shall be admissible as evidence of a violation of this Section. Whoever violates the provisions of this Subsection, upon conviction shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both. However, the provisions of this Section shall not be construed to prohibit the possessing, buying, selling, or trading of any spurs, gaffs, knives, leather training spur covers, or any other items normally used in cockfighting which are at least five years old and have historical value.

D.(1) Whoever violates the provisions of this Section, on conviction of a first offense, shall be fined not less than seven hundred fifty dollars, nor more than two thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than one year, or both. In addition to any other penalty imposed, on a conviction of a first offense, the offender shall be ordered to perform fifteen eight-hour days of court-approved community service. The community service requirement shall not be suspended.

(2) On a conviction of a second offense, the offender shall be fined not less than one thousand dollars, nor more than two thousand dollars, and shall be imprisoned, with or without hard labor, for not less than one year nor more than three years. At least six months of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

E. For the purposes of this Section, when more than one chicken is subject to an act that would constitute cockfighting, each chicken involved shall constitute a separate offense.

F. The provisions of this Section shall not be construed to prohibit the raising of any chicken, rooster, or gamefowl for the purposes of personal enjoyment, exhibition, or agricultural pursuits as long as the purpose of such pursuits are legal.

Acts 2007, No. 425, §1, eff. Aug. 15, 2008; Acts 2014, No. 395, §1.



RS 14:102.24 - Participation in cockfighting

§102.24. Participation in cockfighting

A. It shall be unlawful for any person to attend a cockfight, or to bet on a cockfight, or to pay admission at any location to view or bet on a cockfight.

B. As used in this Section, the following words and phrases have the following meaning ascribed to them:

(1) "Chicken" means any bird which is of the species Gallus gallus, whether domestic or feral.

(2) "Cockfight" means a contest wherein chickens are set against one another with the intention that they engage in combat.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2010, No. 114, §1.



RS 14:102.25 - Unlawfully supplying any product for the purpose of falsifying a screening test

§102.25. Unlawfully supplying any product for the purpose of falsifying a screening test

A. Unlawfully supplying any product for the purpose of falsifying or altering a drug, urine, or alcohol screening test is committed when a person intentionally:

(1) Sells, trades, furnishes, supplies, gives, distributes, or markets human or synthetic urine in this state or transports human or synthetic urine into this state with the intent of using the urine to falsify or alter results in a urine, drug, or alcohol screening test.

(2) Advertises for sale any product designed to falsify or alter a urine, drug, or alcohol screening test.

(3) Adulterates a urine or other bodily fluid sample with the intent to falsify or alter results in a urine, drug, or alcohol screening test.

(4) Possesses adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of falsifying or altering results in a urine, drug, or alcohol screening test.

(5) Sells, trades, furnishes, supplies, gives, distributes, or markets an adulterant with the intent by the seller or marketer that the product be used to adulterate a urine or other bodily fluid sample for the purpose of falsifying or altering results in a urine, drug, or alcohol screening test.

B. The intent to falsify or alter results in a urine, drug, or alcohol screening test shall be presumed if either of the following occur:

(1) A heating element or any other device used to thwart a drug screening test accompanies the sale, trading, furnishing, supplying, giving, distribution, or marketing of urine or adulterants.

(2) Instructions that provide a method for thwarting a drug screening test accompany the sale, giving, distribution, or marketing of urine or adulterants.

C. As used in this Section, "adulterant" means a substance that is not expected to be in human urine or a substance expected to be present in human urine but that is at a concentration so high that it is not consistent with human urine, including, but not limited to:

(1) Bleach.

(2) Chromium.

(3) Creatinine.

(4) Detergent.

(5) Glutaraldehyde.

(6) Hydrochloric acid.

(7) Hydroiodic acid.

(8) Iodine.

(9) Nitrite.

(10) Peroxidase.

(11) Potassium dichromate.

(12) Potassium nitrite.

(13) Pyridinium chlorochromate.

(14) Sodium nitrite.

D. Whoever commits the crime of unlawfully supplying any product for the purpose of falsifying or altering a drug, urine, or alcohol screening test shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2010, No. 361, §1.



RS 14:102.26 - Unlawful restraint of a dog; definitions; penalties

§102.26. Unlawful restraint of a dog; definitions; penalties

A. As used in this Section:

(1) "Collar" means any collar constructed of nylon, leather, or similar material, specifically designed to be used for a dog.

(2) "Owner" means a person who owns or has custody or control of a dog.

(3) "Properly fitted" means, with respect to a collar, a collar that measures the circumference of a dog's neck plus at least one inch.

(4) "Restraint" means a chain, rope, tether, leash, cable, or other device that attaches a dog to a stationary object or trolley system.

B. It shall be unlawful to tie, tether, or restrain any animal in a manner that is inhumane, cruel, or detrimental to its welfare.

C. The provisions of this Section shall not apply to any of the following:

(1) Accepted veterinary practices.

(2) Activities carried on for scientific or medical research governed by accepted standards.

(3) A dog restrained to a running line, pulley, or trolley system and is not restrained to the running line, pulley, or trolley system by means of a pinch-type, prong-type, choke-type, or improperly fitted collar.

(4) A dog restrained in compliance with the requirements of a camping or recreational area as defined by a federal, state, or local authority or jurisdiction.

(5) A dog restrained while the owner is engaged in, or actively training for, an activity that is conducted pursuant to a valid license issued by this state if the activity for which the license is issued is associated with the use or presence of a dog.

(6) A dog restrained while the owner is engaged in conduct directly related to the business of shepherding or herding cattle or livestock.

(7) A dog restrained while the owner is engaged in conduct directly related to the business of cultivating agricultural products if the restraint is reasonably necessary for the safety of the dog.

(8) A dog being restrained and walked with a hand-held leash regardless of the type of collar being used.

D. Whoever violates the provisions of this Section shall be fined not more than three hundred dollars.

Acts 2010, No. 977, §1.



RS 14:102.27 - Unlawful sale of a live dog or cat at certain locations

§102.27. Unlawful sale of a live dog or cat at certain locations

A. It shall be unlawful for any person to offer for sale or sell any dog or cat on any highway, right-of-way, flea market, public park, public playground, public swimming pool, any other public recreational area, or adjacent property to such locations regardless of whether or not access to those locations is authorized, or on any commercial or retail parking lot unless permission is granted by the owner of the parking lot.

B. The provisions of this Section shall not apply to:

(1) Bona fide humane societies, animal welfare groups, animal control agencies, or nonprofit organizations sponsoring animal adoption events.

(2) The offering of dogs or cats for sale at a private residence.

(3) The offering of dogs or cats for sale by a paid entrant to a competitive cat show or dog show, provided that the sale occurs on the premises and within the confines of the show.

(4) Any retail pet store or licensed breeder.

(5) Any raffle or drawing for a dog or cat which is a fundraising event for a waterfowl, wetland, or natural resources conservation organization.

C.(1) Whoever violates the provisions of this Section shall be fined not more than two hundred fifty dollars for a first offense.

(2) Whoever violates the provisions of this Section for a second or subsequent offense shall be fined not more than one thousand dollars per violation.

D. For the purposes of this Section:

(1) "Highway" means the entire width between the boundary lines of every way or place of whatever nature publicly maintained and open to the use of the public for the purpose of vehicular travel, including bridges, causeways, tunnels, and ferries; synonymous with the word "street".

(2) "Right-of-way" means the privilege of the immediate use of the highway.

Acts 2012, No. 700, §1.



RS 14:103 - Disturbing the peace

SUBPART C. OFFENSES AFFECTING THE

GENERAL PEACE AND ORDER

§103. Disturbing the peace

A. Disturbing the peace is the doing of any of the following in such manner as would foreseeably disturb or alarm the public:

(1) Engaging in a fistic encounter; or

(2) Addressing any offensive, derisive, or annoying words to any other person who is lawfully in any street, or other public place; or call him by any offensive or derisive name, or make any noise or exclamation in his presence and hearing with the intent to deride, offend, or annoy him, or to prevent him from pursuing his lawful business, occupation, or duty; or

(3) Appearing in an intoxicated condition; or

(4) Engaging in any act in a violent and tumultuous manner by any three or more persons; or

(5) Holding of an unlawful assembly; or

(6) Interruption of any lawful assembly of people; or

(7) Intentionally engaging in any act or any utterance, gesture, or display designed to disrupt a funeral, funeral route, or burial of a deceased person during the period beginning one hundred twenty minutes before and ending one hundred twenty minutes after the funeral or burial, within three hundred feet of the funeral or burial.

(8)(a) Intentionally blocking, impeding, inhibiting, or in any other manner obstructing or interfering with a funeral route.

(b) Intentionally blocking, impeding, inhibiting, or in any other manner obstructing or interfering, within five hundred feet, with access into or from any building or parking lot of a building in which a funeral or burial is being conducted, or any burial plot or the parking lot of the cemetery in which a funeral or burial is being conducted, during the period beginning one hundred twenty minutes before and ending one hundred twenty minutes after the funeral or burial.

B.(1) Whoever commits the crime of disturbing the peace shall be fined not more than one hundred dollars or imprisoned for not more than ninety days, or both.

(2) Whoever commits the crime of disturbing the peace as provided for in Paragraphs (A)(7) and (8) of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C. For purposes of Paragraphs (A)(7) and (8) of this Section:

(1) "Funeral" includes a funeral, funeral home viewing, wake, or memorial service.

(2) "Funeral route" means the route of ingress or egress from the location of a funeral or burial, including thirty feet from the outer edge of the outside lane of the route.

Amended by Acts 1960, No. 70, §1; Acts 1963, No. 93, §1; Acts 1968, No. 647, §1; Acts 1979, No. 222, §1; Acts 2006, No. 805, §1; Acts 2013, No. 30, §1, eff. May 29, 2013.



RS 14:103.1 - Emanation of excessive sound or noise; exceptions; penalties

§103.1. Emanation of excessive sound or noise; exceptions; penalties

A. No person shall operate or permit the operation of any sound amplification system which emanates unreasonably loud or excessive sound or noise which is likely to cause inconvenience or annoyance to persons of ordinary sensibilities, when both the following exist:

(1) The sound amplification system is located in or on any motor vehicle on a public street, highway, or public park.

(2) The sound or noise emanating from the sound amplification system is audible at a distance of greater than twenty-five feet which exceeds eighty-five decibels.

B. The provisions of this Section do not apply to the use of a horn, alarm, or other warning device which has as its purpose the signaling of unsafe or dangerous situations or to summon the assistance of law enforcement when used for such purpose, or when used in conjunction with a permitted event.

C. Whoever violates a provision of this Section shall be fined two hundred dollars for a first offense, and not less than three hundred dollars nor more than five hundred dollars for second and subsequent offenses.

D.(1) Upon conviction for a first offense, the court may order the violator to surrender to the law enforcement agency that arrested the violator or reported the violation the driver's license of the driver involved in the violation for a period not to exceed thirty days. The violator shall be responsible for the retrieval of his driver's license from the law enforcement agency after the expiration of the period of surrender.

(2) Upon conviction for a second or subsequent offense, the court may order the violator to surrender to the law enforcement agency that arrested the violator or reported the violation the driver's license of the driver involved in the violation for a period not less than thirty days nor more than ninety days. The violator shall be responsible for the retrieval of his driver's license from the law enforcement agency after the expiration of the period of surrender.

E. A governing authority of a parish or municipality may enact an ordinance consistent with the provisions of this Section and shall incorporate the standards and elements of the crime, and the penalty provided in the ordinance shall not exceed the penalty provided in this Section.

Acts 1997, No. 811, §1, eff. Jan. 1, 1998; Acts 2005, No. 490, §1; Acts 2008, No. 94, §1.



RS 14:103.2 - Amplified devices in public places; quiet zones; penalties

§103.2. Amplified devices in public places; quiet zones; penalties

A. No person shall operate or play any sound-producing device or sound-amplification device in a public street, public park, or other public place in a manner likely to disturb, inconvenience, or annoy a person of ordinary sensibilities, if the sound produced is in excess of fifty-five decibels as measured within ten feet of the entrance to:

(1) Hospitals.

(2) Churches, synagogues, temples, or other houses of religious worship, while the building is occupied and services are being performed, provided that a sign is posted within ten feet of the front door when services are being performed.

B. Whoever violates any of the provisions of this Section shall be imprisoned for not more than thirty days.

Acts 1999, No. 1227, §1.



RS 14:104 - Keeping a disorderly place

§104. Keeping a disorderly place

A. Keeping a disorderly place is the intentional maintaining of a place to be used habitually for any illegal purpose.

B.(1) Whoever commits the crime of keeping a disorderly place shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of keeping a disorderly place for the purpose of prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of keeping a disorderly place for the purpose of prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1970, No. 460, §1; Acts 1979, No. 224, §1, eff. July 8, 1979; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:105 - Letting a disorderly place

§105. Letting a disorderly place

A. Letting a disorderly place is the granting of the right to use any premises knowing that they are to be used as a disorderly place, or allowing the continued use of the premises with such knowledge.

B.(1) Whoever commits the crime of letting a disorderly place shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Whoever commits the crime of letting a disorderly place for the purpose of prostitution of persons under the age of eighteen years shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever commits the crime of letting a disorderly place for the purpose of prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1970, No. 459, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:106 - Obscenity

§106. Obscenity

A. The crime of obscenity is the intentional:

(1) Exposure of the genitals, pubic hair, anus, vulva, or female breast nipples in any public place or place open to the public view, or in any prison or jail, with the intent of arousing sexual desire or which appeals to prurient interest or is patently offensive.

(2)(a) Participation or engagement in, or management, operation, production, presentation, performance, promotion, exhibition, advertisement, sponsorship, electronic communication, or display of, hard core sexual conduct when the trier of fact determines that the average person applying contemporary community standards would find that the conduct, taken as a whole, appeals to the prurient interest; and the hard core sexual conduct, as specifically defined herein, is presented in a patently offensive way; and the conduct taken as a whole lacks serious literary, artistic, political, or scientific value.

(b) Hard core sexual conduct is the public portrayal, for its own sake, and for ensuing commercial gain of:

(i) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being; or

(ii) Masturbation, excretory functions or lewd exhibition, actual, simulated, or animated, of the genitals, pubic hair, anus, vulva, or female breast nipples; or

(iii) Sadomasochistic abuse, meaning actual, simulated or animated, flagellation, or torture by or upon a person who is nude or clad in undergarments or in a costume that reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or in the condition of being fettered, bound, or otherwise physically restrained, on the part of one so clothed; or

(iv) Actual, simulated, or animated touching, caressing, or fondling of, or other similar physical contact with a pubic area, anus, female breast nipple, covered or exposed, whether alone or between humans, animals, or a human and an animal, of the same or opposite sex, in an act of apparent sexual stimulation or gratification; or

(v) Actual, simulated, or animated stimulation of a human genital organ by any device whether or not the device is designed, manufactured, or marketed for such purpose.

(3)(a) Sale, allocation, consignment, distribution, dissemination, advertisement, exhibition, electronic communication, or display of obscene material, or the preparation, manufacture, publication, electronic communication, or printing of obscene material for sale, allocation, consignment, distribution, advertisement, exhibition, electronic communication, or display.

(b) Obscene material is any tangible work or thing which the trier of fact determines that the average person applying contemporary community standards would find, taken as a whole, appeals to the prurient interest, and which depicts or describes in a patently offensive way, hard core sexual conduct specifically defined in Paragraph (2) of this Subsection, and the work or thing taken as a whole lacks serious literary, artistic, political, or scientific value.

(4) Requiring as a condition to a sale, allocation, consignment, or delivery for resale of any paper, magazine, book, periodical, or publication to a purchaser or consignee that such purchaser or consignee also receive or accept any obscene material, as defined in Paragraph (3) of this Subsection, for resale, distribution, display, advertisement, electronic communication, or exhibition purposes; or, denying or threatening to deny a franchise to, or imposing a penalty, on or against, a person by reason of his refusal to accept, or his return of, such obscene material.

(5) Solicitation or enticement of an unmarried person under the age of seventeen years to commit any act prohibited by Paragraphs (1), (2), or (3) of this Subsection.

(6) Advertisement, exhibition, electronic communication, or display of sexually violent material. "Violent material" is any tangible work or thing which the trier of facts determines depicts actual or simulated patently offensive acts of violence, including but not limited to, acts depicting sadistic conduct, whippings, beatings, torture, and mutilation of the human body, as described in Item (2)(b)(iii) of this Subsection.

(7)(a) Transmission or causing the transmission by a person, knowing the content of an advertisement to be sexually explicit as defined in this Paragraph, of an unsolicited advertisement containing sexually explicit materials in an electronic communication to one or more persons within this state without including in the advertisement the term "ADV-ADULT" at the beginning of the subject line of the advertisement. A "subject line" is the area of an electronic communication that contains a summary description of the content of the message.

(b) As used in this Paragraph, "sexually explicit" means the graphic depiction of sex, including but not limited to sexual audio, text, or images; depiction of sexual activity; nudity; or sexually oriented language.

(8)(a) Transmission or causing the transmission by a person, knowing its content to be sexually explicit as defined in this Paragraph, of an unsolicited text message containing sexually explicit materials to a wireless telecommunications device of one or more persons within this state.

(b) As used in this Paragraph:

(i) "Sexually explicit" means the graphic depiction of sex, including but not limited to sexual audio, text, or images, the depiction of sexual activity, nudity, or sexually oriented language and is obscene as defined in Subparagraph (A)(3)(b) of this Section.

(ii) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a tablet computer, or any other substantially similar wireless device.

B. Lack of knowledge of age or marital status shall not constitute a defense.

C. If any employee of a theatre or bookstore acting in the course or scope of his employment, is arrested for an offense designated in this Section, the employer shall reimburse the employee for all attorney's fees and other costs of defense of such employee. Such fees and expenses may be fixed by the court exercising criminal jurisdiction after contradictory hearing or by ordinary civil process.

D.(1) The provisions of this Section do not apply to recognized and established schools, churches, museums, medical clinics, hospitals, physicians, public libraries, governmental agencies, quasi-governmental sponsored organizations and persons acting in their capacity as employees or agents of such organizations, or a person solely employed to operate a movie projector in a duly licensed theatre.

(2) For the purpose of this Subsection, the following words and terms shall have the respective meanings defined as follows:

(a) "Churches" means any church, affiliated with a national or regional denomination.

(b) "Medical clinics and hospitals" means any clinic or hospital of licensed physicians or psychiatrists used for the reception and care of persons who are sick, wounded, or infirm.

(c) "Physicians" means any licensed physician or psychiatrist.

(d) "Recognized and established schools" means schools having a full time faculty and pupils, gathered together for instruction in a diversified curriculum.

E. This Section does not preempt, nor shall anything in this Section be construed to preempt, the regulation of obscenity by municipalities, parishes, and consolidated city-parish governments; however, in order to promote uniform obscenity legislation throughout the state, the regulation of obscenity by municipalities, parishes, and consolidated city-parish governments shall not exceed the scope of the regulatory prohibitions contained in the provisions of this Section.

F.(1) Except for those motion pictures, printed materials, electronic communication and photographic materials showing actual ultimate sexual acts or simulated or animated ultimate sexual acts when there is an explicit, close-up depiction of human genital organs so as to give the appearance of the consummation of ultimate sexual acts, no person, firm, or corporation shall be arrested, charged, or indicted for any violations of a provision of this Section until such time as the material involved has first been the subject of an adversarial hearing under the provisions of this Section, wherein such person, firm, or corporation is made a defendant and, after such material is declared by the court to be obscene, such person, firm, or corporation continues to engage in the conduct prohibited by this Section. The sole issue at the hearing shall be whether the material is obscene.

(2) The hearing shall be held before the district court having jurisdiction over the proceedings within seventy-two hours after receipt of notice by the person, firm, or corporation. The person, firm, or corporation shall be given notice of the hearing by registered mail or by personal service on the owner, manager, or other person having a financial interest in the material; provided, if there is no such person on the premises, then notice may be given by personal service on any employee of the person, firm, or corporation on such premises. The notice shall state the nature of the violation, the date, place, and time of the hearing, and the right to present and cross-examine witnesses.

(3) The state or any defendant may appeal from a judgment. Such appeal shall not stay the judgment. Any defendant engaging in conduct prohibited by this Section subsequent to notice of the judgment, finding the material to be obscene, shall be subject to criminal prosecution notwithstanding the appeal from the judgment.

(4) No determination by the district court pursuant to this Section shall be of any force and effect outside the judicial district in which made and no such determination shall be res judicata in any proceeding in any other judicial district. In addition, evidence of any hearing held pursuant to this Section shall not be competent or admissible in any criminal action for the violation of any other Section of this Title; provided, however, that in any criminal action, charging the violation of any other Section of this Title, against any person, firm, or corporation that was a defendant in such hearing, involving the same material declared to be obscene under the provisions of this Section, then evidence of such hearing shall be competent and admissible as bearing on the issue of scienter only.

G.(1) Except as provided in Paragraph (5) of this Subsection, on a first conviction, whoever commits the crime of obscenity shall be fined not less than one thousand dollars nor more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not less than six months nor more than three years, or both.

(2)(a) Except as provided in Paragraph (5) of this Subsection, on a second conviction, the offender shall be imprisoned, with or without hard labor for not less than six months nor more than three years, and in addition may be fined not less than two thousand five hundred dollars nor more than five thousand dollars.

(b) The imprisonment provided for in Subparagraph (a) of this Paragraph, may be imposed at court discretion if the court determines that the offender, due to his employment, could not avoid engagement in the offense. This Subparagraph shall not apply to the manager or other person in charge of an establishment selling or exhibiting obscene material.

(3) Except as provided in Paragraph (5) of this Subsection, on a third or subsequent conviction, the offender shall be imprisoned with or without hard labor for not less than two years nor more than five years, and in addition may be fined not less than five thousand dollars nor more than ten thousand dollars.

(4) When a violation of Paragraph (1), (2), or (3) of Subsection A of this Section is with or in the presence of an unmarried person under the age of seventeen years, the offender shall be fined not more than ten thousand dollars and shall be imprisoned, with or without hard labor, for not less than two years nor more than five years, without benefit of parole, probation, or suspension of sentence.

(5) Whoever violates the provisions of Paragraphs (A)(7) or (A)(8) of this Section may be fined not less than one hundred dollars nor more than five hundred dollars.

H.(1) When a corporation is charged with violating this Section, the corporation, the president, the vice president, the secretary, and the treasurer may all be named as defendants. Upon conviction for a violation of this Section, a corporation shall be sentenced in accordance with Subsection G of this Section. All corporate officers who are named as defendants shall be subject to the penalty provisions of this Section as set forth in Subsection G of this Section.

(2) If the corporation is domiciled in this state, upon indictment or information filed against the corporation, a notice of arraignment shall be served upon the corporation, or its designated agent for service of process, which then must appear before the district court in which the prosecution is pending to plead to the charge within fifteen days of service. If no appearance is made within fifteen days, an attorney shall be appointed by the court to represent the defendant corporation with respect to the charge or to show cause why the corporation should not be enjoined from continuing in business during the pendency of the criminal proceedings. Appearance for arraignment may be made through private counsel.

(3) If the corporation is domiciled out of state and is registered to do business in Louisiana, notice of arraignment shall be served upon the corporate agent for service of process or the secretary of state, who shall then notify the corporation charged by indictment or information to appear before the district court in which the prosecution is pending for arraignment within sixty days after the notice is mailed by the secretary of state. If no appearance is made within sixty days the court shall appoint an attorney to represent the defendant corporation with respect to the charge or to show cause why the corporation should not be enjoined from continuing in business during the pendency of the criminal proceedings. Appearance for arraignment may be made by private counsel.

(4) If the corporation is domiciled out of state and is not registered to do business in Louisiana, notice of arraignment of the corporation shall be served upon the secretary of state and an employee, officer, or agent for service of process of the corporation found within the parish where the violation of this Section has allegedly occurred. Such notice shall act as a bar to that corporation registering to do business in Louisiana until it appears before the district court in which the prosecution is pending to answer the charge.

I.(1)(a) When an act of obscenity as defined in Paragraph (A)(1) of this Section is reported, the law enforcement agency acting in response to the reported incident shall provide notice of the incident to the principal or headmaster of each school located within two thousand feet of where the incident occurred. This notice shall be provided by the law enforcement agency to the principal or headmaster within twenty-four hours of receiving the report of the incident and by any reasonable means, including but not limited to live or recorded telephone message or electronic mail.

(b) The notice required by the provisions of Subparagraph (a) of this Paragraph shall include the date, time, and location of the incident, a brief description of the incident, and a brief description of the physical characteristics of the alleged offender which may include but shall not be limited to the alleged offender's sex, race, hair color, eye color, height, age, and weight.

(2)(a) Within twenty-four hours of receiving notice of the incident from law enforcement pursuant to the provisions of Paragraph (1) of this Subsection, the principal or headmaster shall provide notice of the incident to the parents of all students enrolled at the school by any reasonable means, including but not limited to live or recorded telephone message or electronic mail.

(b) The notice required by the provisions of Subparagraph (a) of this Paragraph shall include the same information required for the notice provided in Paragraph (1) of this Subsection to the extent that the information is provided by law enforcement to the principal or headmaster of the school.

(3) When the expiration of the twenty-four-hour period occurs on a weekend or holiday, notice shall be provided no later than the end of the next regular school day.

(4) For purposes of this Subsection, "school" means any public or private elementary or secondary school in this state, including all facilities of the school located within the geographical boundaries of the school property.

(5) The principal, headmaster, school, owner of the school, operator of the school, and the insurer or self-insurance program for the school shall be immune from any liability that arises as a result of compliance or noncompliance with this Subsection, except for any willful violation of the provisions of this Subsection.

Amended by Acts 1950, No. 314, §1; Acts 1958, No. 388, §1; Acts 1960, No. 199, §1; Acts 1962, No. 87, §1; Acts 1968, No. 647, §1; Acts 1970, No. 167, §1; Acts 1972, No. 605, §1; Acts 1972, No. 743, §1; Acts 1974, No. 274, §1; Acts 1977, No. 97, §2; Acts 1977, No. 717, §1, eff. July 20, 1977; Acts 1979, No. 252, §1; Acts 1980, No. 464, §1; Acts 1981, No. 159, §1; Acts 1982, No. 680, §1; Acts 1983, No. 384, §1; Acts 1983, No. 385, §1; Acts 2001, No. 177, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2003, No. 237, §1; Acts 2012, No. 846, §1; Acts 2014, No. 531, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:106.1 - Promotion or wholesale promotion of obscene devices

§106.1. Promotion or wholesale promotion of obscene devices

A. For the purposes of this Section, the following definitions shall apply unless the context clearly requires otherwise:

(1) "Obscene device" means a device, including an artificial penis or artificial vagina, which is designed or marketed as useful primarily for the stimulation of human genital organs.

(2) "Promote" means to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, distribute, circulate, disseminate, present, or exhibit, including the offer or agreement to do any of these things, for the purpose of sale or resale.

B. No person shall knowingly and intentionally promote an obscene device.

C.(1) On a first conviction, whoever commits the crime of promoting an obscene device shall be fined not less than one thousand dollars nor more than two thousand five hundred dollars or imprisoned with or without hard labor for not less than six months nor more than three years, or both.

(2) On a second conviction, the offender shall be imprisoned with or without hard labor for not less than six months nor more than three years, and in addition may be fined not less than two thousand five hundred dollars nor more than five thousand dollars.

Acts 1985, No. 928, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:106.2 - Sexual acts prohibited in public; penalties

§106.2. Sexual acts prohibited in public; penalties

A. It shall be unlawful for any person to engage in vaginal, anal, or oral sexual intercourse in any public place or place open to the public view for the purpose of gaining the attention of the public.

B. Whoever violates a provision of this Section shall be fined not more than one thousand dollars and imprisoned for not less than ten days nor more than one year. At least ten days of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 895, §1.



RS 14:106.3 - Unlawful exhibition of sexually explicit material in a motor vehicle; penalties

§106.3. Unlawful exhibition of sexually explicit material in a motor vehicle; penalties

A. It shall be unlawful for any person to knowingly exhibit sexually explicit material in a motor vehicle on a public street, highway, public place, or any place open to public view knowing that the material is visible to the public from outside the motor vehicle.

B. For the purposes of this Section the term "exhibit sexually explicit material" means to present, exhibit, project, or display a motion picture, film, videotape, compact disc, digital versatile disc, digital video disc, or any other form of visual technology of any of the following:

(1) Ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being.

(2) The graphic depiction of sex, including but not limited to the visual depiction of sexual activity or nudity.

C.(1) Whoever violates a provision of this Section upon a first conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Upon a second conviction, the offender shall be fined not more than one thousand dollars and imprisoned for not more than one year, or both.

(3) Upon a third or subsequent conviction, the offender shall be fined not more than one thousand dollars and shall be imprisoned for not more than one year, or both. At least ten days of the sentence imposed shall be served without benefit of probation, parole, or suspension of sentence.

Acts 2004, No. 767, §1.



RS 14:107 - Vagrancy

§107. Vagrancy

The following persons are and shall be guilty of vagrancy:

(1) Habitual drunkards; or

(2) Persons who live in houses of ill fame or who habitually associate with prostitutes; or

(3) Able-bodied persons who beg or solicit alms, provided that this article shall not apply to persons soliciting alms for bona fide religious, charitable or eleemosynary organizations with the authorization thereof; or

(4) Habitual gamblers or persons who for the most part maintain themselves by gambling; or

(5) Able-bodied persons without lawful means of support who do not seek employment and take employment when it is available to them; or

(6) Able-bodied persons of the age of majority who obtain their support gratis from persons receiving old age pensions or from persons receiving welfare assistance from the state; or

(7) Persons who loaf the streets habitually or who frequent the streets habitually at late or unusual hours of the night, or who loiter around any public place of assembly, without lawful business or reason to be present; or

(8) Persons found in or near any structure, movable, vessel, or private grounds, without being able to account for their lawful presence therein; or

(9) Prostitutes.

Whoever commits the crime of vagrancy shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1952, No. 434, §1; Acts 1968, No. 647, §1.



RS 14:107.1 - Ritualistic acts

§107.1. Ritualistic acts

A.(1) The legislature hereby finds that this enactment is necessary for the immediate preservation of the public peace, health, morals, safety, and welfare and for the support of state government and its existing public institutions.

(2) The legislature further recognizes that:

(a) The preamble to the Constitution of Louisiana affirmatively states "We, the people of Louisiana, grateful to Almighty God for the civil, political, economic, and religious liberties we enjoy, and desiring to protect individual rights to life, liberty, and property; afford opportunity for the fullest development of the individual; assure equality of rights; promote the health, safety, education, and welfare of the people; maintain a representative and orderly government; ensure domestic tranquility; provide for the common defense; and secure the blessings of freedom and justice to ourselves and our posterity, do ordain and establish this constitution."

(b) The state, under its police power, may enact laws in order to promote public peace, health, morals, and safety.

B.(1) For purposes of this Subsection, "ritualistic acts" means those acts undertaken as part of a ceremony, rite, initiation, observance, performance, or practice that result in or are intended to result in:

(a) The mutilation, dismemberment, torture, abuse, or sacrifice of animals.

(b) The ingestion of human or animal blood or human or animal waste.

(2) The acts defined in this Subsection are hereby determined to be destructive of the peace, health, morals, and safety of the citizens of this state and are hereby prohibited.

(3) Any person committing, attempting to commit, or conspiring with another to commit a ritualistic act may be sentenced to imprisonment for not more than five years or fined not more than five thousand dollars, or both.

C.(1) No person shall commit ritualistic mutilation, dismemberment, or torture of a human as part of a ceremony, rite, initiation, observance, performance, or practice.

(2) No person shall commit ritualistic sexual abuse of children or of adults with physical or mental disabilities as part of a ceremony, rite, initiation, observance, performance, or practice.

(3) No person shall commit ritualistic psychological abuse of children or of adults with physical or mental disabilities as part of a ceremony, rite, initiation, observance, performance, or practice.

(4) Any person who commits, attempts to commit, or conspires with another to commit a violation of this Subsection shall be sentenced to imprisonment for not less than five nor more than twenty-five years and may be fined not more than twenty-five thousand dollars.

D. Each violation that occurs under the provisions of this Section shall be considered a separate violation.

E. The provisions of this Section shall not be construed to apply to generally accepted agricultural or horticultural practices and specifically the branding or identification of livestock.

F. The provisions of this Section shall not be construed to apply to any state or federally approved, licensed, or funded research project.

Acts 1989, No. 637, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:107.2 - Hate crimes

§107.2. Hate crimes

A. It shall be unlawful for any person to select the victim of the following offenses against person and property because of actual or perceived race, age, gender, religion, color, creed, disability, sexual orientation, national origin, or ancestry of that person or the owner or occupant of that property or because of actual or perceived membership or service in, or employment with, an organization: first or second degree murder; manslaughter; battery; aggravated battery; second degree battery; aggravated assault with a firearm; terrorizing; mingling harmful substances; simple, forcible, or aggravated rape; sexual battery, second degree sexual battery; oral sexual battery; carnal knowledge of a juvenile; indecent behavior with juveniles; molestation of a juvenile or a person with a physical or mental disability; simple, second degree, or aggravated kidnapping; simple or aggravated arson; communicating of false information of planned arson; simple or aggravated criminal damage to property; contamination of water supplies; simple or aggravated burglary; criminal trespass; simple, first degree, or armed robbery; purse snatching; extortion; theft; desecration of graves; institutional vandalism; or assault by drive-by shooting.

B. If the underlying offense named in Subsection A of this Section is a misdemeanor, and the victim of the offense listed in Subsection A of this Section is selected in the manner proscribed by that Subsection, the offender may be fined not more than five hundred dollars or imprisoned for not more than six months, or both. This sentence shall run consecutively to the sentence for the underlying offense.

C. If the underlying offense named in Subsection A of this Section is a felony, and the victim of the offense listed in Subsection A of this Section is selected in the manner proscribed by that Subsection, the offender may be fined not more than five thousand dollars or imprisoned with or without hard labor for not more than five years, or both. This sentence shall run consecutively to the sentence for the underlying offense.

D. "Organization", as used in this Section, means all of the following:

(1) Any lawful corporation, trust, company, partnership, association, foundation, or fund.

(2) Any lawful group of persons, whether or not incorporated, banded together for joint action on any subject or subjects.

(3) Any entity or unit of federal, state, or local government.

Acts 1997, No. 1479, §2, eff. July 15, 1997; Acts 2001, No. 301, §1; Acts 2004, No. 676, §1; Acts 2011, No. 67, §3; Acts 2014, No. 791, §7.



RS 14:107.3 - Criminal blighting of property

§107.3. Criminal blighting of property

A. The terms used in this Section shall have the following meanings:

(1) "Blighted property" means those commercial or residential premises, including lots, which have been declared vacant, uninhabitable, and hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 or 2576 or other applicable law. Such premises may include premises which, because of their physical condition, are considered hazardous to persons or property, have been declared or certified blighted, and have been declared to be a public nuisance by an administrative hearing officer acting pursuant to R.S. 13:2575 or 2576, or any other applicable law.

(2) "Housing violations" means only those conditions in privately owned structures which are determined to constitute a threat or danger to the public health, safety, and welfare or to the environment.

(3) "Public nuisance" means any garage, shed, barn, house, building, or structure, that by reason of the condition in which it is permitted to remain, may endanger the health, life, limb, or property of any person, or cause any hurt, harm, damages, injury, or loss to any person in any one or more of the following conditions:

(a) The property is dilapidated, decayed, unsafe, or unsanitary, is detrimental to health, morals, safety, public welfare, and the well-being of the community, endangers life or property, or is conducive to ill health, delinquency, and crime.

(b) The property is a fire hazard.

(c) The conditions present on the property and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use, and enjoyment to such an extent that it is harmful to the public health, welfare, morals, safety, and the economic stability of the area, community, or neighborhood in which such public nuisance is located.

B. Criminal blighting of property is the intentional or criminally negligent permitting of the existence of a condition of deterioration of property by the owner, which is deemed to have occurred when the property has been declared or certified as blighted after an administrative hearing, pursuant to R.S. 13:2575 or 2576, and after all reviews or appeals have occurred.

C.(1) On the first conviction, the offender shall be punished by a fine not to exceed five hundred dollars. Imposition of a fine may be suspended and in lieu thereof, the court may require the offender to correct all existing housing violations on the blighted property.

(2) On a second conviction, the offender shall be punished by a fine not to exceed five hundred dollars and ordered to perform not more than forty hours of community service. Additionally, the court shall require that the offender correct all existing housing violations on the blighted property.

(3) On any third or subsequent conviction, the offender shall be punished by a fine not to exceed two thousand dollars, and ordered to perform not more than eighty hours of community service, or both. Additionally, the court shall require that the offender correct all existing housing violations on the blighted property.

D. On any conviction under Paragraph (C)(2) or (3) of this Section, the court may order the offender to occupy the blighted property for a designated period of time not to exceed sixty days.

E. Any offense committed more than five years prior to the commission of the crime for which the defendant is being tried shall not be considered in the assessment of penalties hereunder.

F. The satisfactory performance of correction of housing violations on the blighted property provided for in this Section shall include inspections by a municipal entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environment codes, or any other entity designated by the local governing authority, whose representatives shall report to the court on the successful or otherwise, correction of housing violations on the blighted property.

G. Community service activities as used in this Section may include clearing properties that have been declared or certified as blighted or a public nuisance as set forth herein, of debris, cutting grass, performing repairs, and otherwise correcting any situations giving rise to housing violations. Correction of housing violations on the offender's own property will not be considered as fulfillment of the offender's community service hours requirement. All community service activities assessed under this Section will be under the direct supervision of a municipal entity responsible for inspecting property and enforcing health, housing, fire, historic district, and environmental codes, or any other entity designated by the local governing authority.

Acts 1999, No. 1229, §1; Acts 2001, No. 232, §1.



RS 14:107.4 - Unlawful posting of criminal activity for notoriety and publicity

§107.4. Unlawful posting of criminal activity for notoriety and publicity

A. It shall be unlawful for a person who is either a principal or accessory to a crime to obtain an image of the commission of the crime using any camera, videotape, photo-optical, photo-electric, or any other image recording device and to transfer that image obtained during the commission of the crime by the use of a computer online service, Internet service, or any other means of electronic communication, including but not limited to a local bulletin board service, Internet chat room, electronic mail, or online messaging service for the purpose of gaining notoriety, publicity, or the attention of the public.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C. The provisions of this Section shall not apply to any of the following:

(1) The obtaining, use, or transference of such images by a telephone company, cable television company, or any of its affiliates, an Internet provider, or commercial online service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial online services or in the production, exhibition, or presentation of an audiovisual work in any medium, including but not limited to a motion picture or television program.

(2) The obtaining, use, or transference of images by a law enforcement officer pursuant to investigation of criminal activity.

(3) The obtaining, use, or transference of images by any bona fide member of the news media broadcasting a news report through television, cable television, or other telecommunication.

(4) The obtaining, use, or transference of images for use in a feature-length film, short subject film, video, television series, television program, public service announcement, or commercial.

D. After the institution of prosecution, access to, and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

E. Any evidence resulting from the commission of unlawful filming or recording criminal activity shall be contraband.

Acts 2008, No. 660, §1.



RS 14:107.5 - Solicitation of funds or transportation for certain unlawful purposes

§107.5. Solicitation of funds or transportation for certain unlawful purposes

A. It shall be unlawful for any person to solicit funds or transportation with the intention to solicit the person to engage in indiscriminate sexual intercourse for compensation.

B. For purposes of this Section, "sexual intercourse" means anal, oral, or vaginal sexual intercourse.

C. Whoever violates the provisions of this Section shall be fined not more than two hundred dollars, imprisoned for not more than six months, or both.

Acts 2014, No. 673, §1.



RS 14:108 - Resisting an officer

SUBPART D. OFFENSES AFFECTING LAW ENFORCEMENT

§108. Resisting an officer

A. Resisting an officer is the intentional interference with, opposition or resistance to, or obstruction of an individual acting in his official capacity and authorized by law to make a lawful arrest, lawful detention, or seizure of property or to serve any lawful process or court order when the offender knows or has reason to know that the person arresting, detaining, seizing property, or serving process is acting in his official capacity.

B.(1) The phrase "obstruction of" as used herein shall, in addition to its common meaning, signification, and connotation mean the following:

(a) Flight by one sought to be arrested before the arresting officer can restrain him and after notice is given that he is under arrest.

(b) Any violence toward or any resistance or opposition to the arresting officer after the arrested party is actually placed under arrest and before he is incarcerated in jail.

(c) Refusal by the arrested or detained party to give his name and make his identity known to the arresting or detaining officer or providing false information regarding the identity of such party to the officer.

(d) Congregation with others on a public street and refusal to move on when ordered by the officer.

(2) The word "officer" as used herein means any peace officer, as defined in R.S. 40:2402, and includes deputy sheriffs, municipal police officers, probation and parole officers, city marshals and deputies, and wildlife enforcement agents.

C. Whoever commits the crime of resisting an officer shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Amended by Acts 1952, No. 127, §4; Acts 1960, No. 76, §1; Acts 1963, No. 98, §1; Acts 1968, No. 647, §1; Acts 1984, No. 584, §1; Acts 1989, No. 206, §1; Acts 1991, No. 677, §1; Acts 1992, No. 302, §1; Acts 1993, No. 860, §1; Acts 1997, No. 565, §1; Acts 2001, No. 247, §1; Acts 2006, No. 132, §1.



RS 14:108.1 - Flight from an officer; aggravated flight from an officer

§108.1. Flight from an officer; aggravated flight from an officer

A. No driver of a motor vehicle or operator of a watercraft shall intentionally refuse to bring a vehicle or watercraft to a stop knowing that he has been given a visual and audible signal to stop by a police officer when the officer has reasonable grounds to believe that the driver has committed an offense. The signal shall be given by an emergency light and a siren on a vehicle marked as a police vehicle or marked police watercraft.

B. Whoever commits the crime of flight from an officer shall be fined not less than one hundred fifty dollars, nor more than five hundred dollars, or imprisoned for not more than six months, or both.

C. Aggravated flight from an officer is the intentional refusal of a driver to bring a vehicle to a stop or of an operator to bring a watercraft to a stop, under circumstances wherein human life is endangered, knowing that he has been given a visual and audible signal to stop by a police officer when the officer has reasonable grounds to believe that the driver or operator has committed an offense. The signal shall be given by an emergency light and a siren on a vehicle marked as a police vehicle or marked police watercraft.

D. Circumstances wherein human life is endangered shall be any situation where the operator of the fleeing vehicle or watercraft commits at least two of the following acts:

(1) Leaves the roadway or forces another vehicle to leave the roadway.

(2) Collides with another vehicle or watercraft.

(3) Exceeds the posted speed limit by at least twenty-five miles per hour.

(4) Travels against the flow of traffic or in the case of watercraft, operates the watercraft in a careless manner in violation of R.S. 34:851.4 or in a reckless manner in violation of R.S. 14:99.

(5) Fails to obey a stop sign or a yield sign.

(6) Fails to obey a traffic control signal device.

E.(1) Whoever commits aggravated flight from an officer shall be imprisoned at hard labor for not more than five years and may be fined not more than two thousand dollars.

(2)(a) Whoever commits the crime of aggravated flight from an officer that results in serious bodily injury shall be imprisoned at hard labor for not more than ten years and may be fined not more than two thousand dollars.

(b) For purposes of this Section, "serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

F. In addition to any other fine or penalty imposed pursuant to the provisions of this Section, the court may, in its discretion, order restitution as a part of the sentence. If a person ordered to make restitution pursuant to this Section is found to be indigent and therefore unable to make restitution in full at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

Added by Acts 1981, No. 307, §1; Acts 1997, No. 865, §1; Acts 2008, No. 3, §1; Acts 2009, No. 6, §1; Acts 2010, No. 512, §1; Acts 2011, No. 264, §1; Acts 2014, No. 50, §1.



RS 14:108.2 - Resisting a police officer with force or violence

§108.2. Resisting a police officer with force or violence

A. Resisting a police officer with force or violence is any of the following when the offender has reasonable grounds to believe the victim is a police officer who is arresting, detaining, seizing property, serving process, or is otherwise acting in the performance of his official duty:

(1) Using threatening force or violence by one sought to be arrested or detained before the arresting officer can restrain him and after notice is given that he is under arrest or detention.

(2) Using threatening force or violence toward or any resistance or opposition using force or violence to the arresting officer after the arrested party is actually placed under arrest and before he is incarcerated in jail.

(3) Injuring or attempting to injure a police officer engaged in the performance of his duties as a police officer.

(4) Using or threatening force or violence toward a police officer performing any official duty.

B. For purposes of this Section, "police officer" shall include any commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, state park warden, or probation and parole officer.

C. Whoever commits the crime of resisting an officer with force or violence shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not less than one year nor more than three years, or both.

Acts 2008, No. 491, §1.



RS 14:109 - Repealed by Acts 1972, No. 740, 3

§109. §§109, 109.1 Repealed by Acts 1972, No. 740, §3



RS 14:110 - Simple escape; aggravated escape

§110. Simple escape; aggravated escape

A. Simple escape shall mean any of the following:

(1) The intentional departure, under circumstances wherein human life is not endangered, of a person imprisoned, committed, or detained from a place where such person is legally confined, from a designated area of a place where such person is legally confined, or from the lawful custody of any law enforcement officer or officer of the Department of Public Safety and Corrections.

(2) The failure of a criminal serving a sentence and participating in a work release program authorized by law to report or return from his planned employment or other activity under the program at the appointed time.

(3) The failure of a person who has been granted a furlough under the provisions of R.S. 15:833 or R.S. 15:908 to return to his place of confinement at the appointed time.

B.(1) A person who is participating in a work release program as defined in Paragraph (A)(2) of this Section and who commits the crime of simple escape may be imprisoned with or without hard labor for not less than six months nor more than one year.

(2) A person who fails to return from an authorized furlough as defined in Paragraph A(3) of this Section shall be imprisoned with or without hard labor for not less than six months nor more than one year and any such sentence shall not run concurrently with any other sentence.

(3) A person participating in a home incarceration program under the jurisdiction and control of the sheriffs of the respective parishes who commits the crime of simple escape shall be imprisoned with or without hard labor for not less than six months nor more than five years, and such sentence shall not run concurrently with any other sentence.

(4) A person imprisoned, committed, or detained who commits the crime of simple escape as defined in Paragraph (A)(1) of this Section shall be imprisoned with or without hard labor for not less than two years nor more than five years; provided that such sentence shall not run concurrently with any other sentence.

C.(1) Aggravated escape is the intentional departure of a person from the legal custody of any officer of the Department of Public Safety and Corrections or any law enforcement officer or from any place where such person is legally confined when his departure is under circumstances wherein human life is endangered.

(2) Whoever commits an aggravated escape as herein defined shall be imprisoned at hard labor for not less than five years nor more than ten years and any such sentence shall not run concurrently with any other sentence.

D. For purposes of this Section, a person shall be deemed to be in the lawful custody of a law enforcement officer or of the Department of Public Safety and Corrections and legally confined when he is in a rehabilitation unit, a work release program, or any other program under the control of a law enforcement officer or the department.

E. The provisions of this Section shall be applicable to all penal, correctional, rehabilitational, and work release centers and any and all prison facilities under the control of the sheriffs of the respective parishes of the state of Louisiana. The prison facilities shall include but are not limited to parish jails, correctional centers, home incarceration, work release centers, and rehabilitation centers, hospitals, clinics, and any and all facilities where inmates are confined under the jurisdiction and control of the sheriffs of the respective parishes.

Amended by Acts 1954, No. 122, §1; Acts 1963, No. 65, §1; Acts 1968, No. 189, §1; Acts 1968, No. 647, §1; Acts 1970, No. 290, §1; Acts 1972, No. 740, §1; Acts 1975, No. 450, §1; Acts 1976, No. 345, §1; Acts 1977, No. 455, §1; Acts 1978, No. 177, §1; Acts 1981, No. 719, §1; Acts 1984, No. 746, §1; Acts 1985, No. 70, §1, eff. June 22, 1985; Acts 1985, No. 413, §1; Acts 2012, No. 137, §1; Acts 2013, No. 152, §1.



RS 14:110.1 - Jumping bail

§110.1. Jumping bail

A. Jumping bail is the intentional failure to appear at the date, time, and place as ordered by the court before which the defendant's case is pending. If the state proves notice has been given to the defendant as set forth in Code of Criminal Procedure Articles 322 and 344, a rebuttable presumption of notice shall apply, and the burden of proof shifts to the defendant to show that he did not receive notice. The fact that no loss shall result to any surety or bondsman is immaterial.

B. Whoever commits the crime of jumping bail when the bail is to assure the presence of the defendant for those cases defined as misdemeanors in this Title and in the Uniform Controlled Dangerous Substances Law shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

C. Whoever commits the crime of jumping bail when the bail is to assure the presence of the defendant for those cases defined as felonies in this Title and in the Uniform Controlled Dangerous Substances Law shall be imprisoned at hard labor for not more than two years.

Added by Acts 1950, No. 385, §1. Amended by Acts 1982, No. 523, §1; Acts 1993, No. 501, §1; Acts 2008, No. 54, §1.



RS 14:110.1.1 - Out-of-state bail jumping

§110.1.1. Out-of-state bail jumping

A. Out-of-state bail jumping is the intentional failure to appear, by leaving the state to avoid appearing in court, at the date, time, and place as ordered by the court before which the defendant's case is pending. If the state proves notice has been given to the defendant as set forth in Code of Criminal Procedure Articles 322 and 344, a rebuttable presumption of notice shall apply, and the burden of proof shifts to the defendant to show that he did not receive notice.

B. Whoever commits the crime of out-of-state bail jumping, when the bail is to assure the presence of the defendant for those cases defined as misdemeanors and felonies in this Title and in the Uniform Controlled Dangerous Substances Law shall be fined two thousand dollars and imprisoned at hard labor for not less than one year nor more than three years.

Acts 2010, No. 215, §1.



RS 14:110.2 - Tampering with electronic monitoring equipment

§110.2. Tampering with electronic monitoring equipment

A. Tampering with electronic monitoring equipment is the intentional alteration, destruction, removal, or disabling of electronic monitoring equipment being utilized in accordance with the provisions of R.S. 46:2143.

B. Whoever commits the crime of tampering with electronic monitoring equipment shall be fined not more than five hundred dollars and shall be imprisoned for not more than six months. If the offender violates the provisions of this Section while he is involved in the commission of a felony, he shall be fined not more than one thousand dollars and shall be imprisoned for not more than one year. At least seventy-two hours of the sentence shall be served without benefit of probation, parole, or suspension of sentence.

Acts 2003, No. 1024, §1.



RS 14:110.3 - Tampering with surveillance, accounting, inventory, or monitoring systems; definitions; penalties

§110.3. Tampering with surveillance, accounting, inventory, or monitoring systems; definitions; penalties

A. No person shall intentionally defeat, degrade, tamper, damage, alter, destroy, remove, disable, obstruct, or impair in any way the operation of any surveillance, accounting, inventory, or monitoring system of any nature or purpose, including but not limited to any of the following:

(1) Removing, damaging, altering, destroying, disabling, impairing, obstructing, obscuring, covering, or infusing with any object, substance, or material any component of any surveillance, accounting, inventory, or monitoring system.

(2) Disconnecting, interfering with, damaging, tampering with, or temporarily or permanently delaying or interrupting the internal or external signal or electronic wire or wireless analog or digital transmissions of any surveillance, accounting, inventory, or monitoring system.

(3) Interrupting any source of power for or degrading the performance in any manner of the whole or any part or component or operating software or hardware of any surveillance, accounting, inventory, or monitoring system.

B. For the purposes of this Section, "surveillance, accounting, inventory, or monitoring system" means any electronic, analog, digital, radio, or other system which generates, detects, senses, or records any or all of the following: video, audio, radio waves of any frequency, light in the visible light spectrum, ultraviolet light, infrared radiation, laser light or impulses, microwaves, magnetism, ionization, heat, smoke, water, motion, or fire.

C.(1) Whoever commits the crime of tampering with surveillance, accounting, inventory, or monitoring systems shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

(2) If the surveillance, accounting, inventory, or monitoring system is located on the premises of any jail, prison, correctional facility, juvenile detention center, the offender shall be fined not more than two thousand dollars, imprisoned with or without hard labor for not more than two years, or both. Such sentence shall be consecutive to any other sentence imposed for violation of the provisions of any state criminal law.

Acts 2010, No. 351, §1.



RS 14:111 - Assisting escape

§111. Assisting escape

A. Assisting escape is either of the following:

(1) Permitting, by any public officer, of the escape of any prisoner in his custody, by virtue of his active assistance or intentional failure to act.

(2) The active assistance given by any person to one in legal custody with intent to aid him in escaping therefrom.

B. Whoever commits the crime of assisting escape shall be fined not more than three thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 2014, No. 791, §7.



RS 14:112 - False personation

§112. False personation

A. False personation is the performance of any of the following acts with the intent to injure or defraud, or to obtain or secure any special privilege or advantage:

(1) Impersonating any public officer, or private individual having special authority by law to perform an act affecting the rights or interests of another, or the assuming, without authority, of any uniform or badge by which such officer or person is lawfully distinguished; or

(2) Performing any act purporting to be official in such assumed character.

B. Whoever commits the crime of false personation shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or both.

Acts 2014, No. 791, §7.



RS 14:112.1 - False personation of a peace officer or firefighter

§112.1. False personation of a peace officer or firefighter

A. False personation of a peace officer or firefighter is the performance of any one or more of the following acts with the intent to injure or defraud or to obtain or secure any special privilege or advantage:

(1) Impersonating any peace officer or firefighter or assuming, without authority, any uniform or badge by which a peace officer or firefighter is lawfully distinguished.

(2) Performing any act purporting to be official in such assumed character.

(3) Making, altering, possession, or use of a false document or document containing false statements which purports to be a training program certificate or in-service training certificate or other documentation issued by the Council on Peace Officer Standards and Training, pursuant to R.S. 40:2405, which certifies the peace officer has successfully completed the requirements necessary to exercise his authority as a peace officer.

(4) Equipping any motor vehicle with lights or sirens which simulate a law enforcement vehicle.

B. As used in this Section:

(1) "Badge" shall mean a device or emblem, regardless of the material of which it is made, worn as an insignia of rank, office, or membership in a law enforcement organization, including but not limited to those that bear the seal of the state of Louisiana.

(2) "Firefighter" means any certified first responder as defined in R.S. 40:1231, certified emergency medical technician as defined in R.S. 40:1231, or any firefighter regularly employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana.

(3) "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, park wardens, livestock brand inspectors, forestry officers, military police, fire marshal investigators, probation and parole officers, attorney general investigators, and district attorney investigators.

C. Whoever commits the crime of false personation of a peace officer or firefighter shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than two years, or both.

Acts 1993, No. 673, §1; Acts 2009, No. 157, §1; Acts 2012, No. 165, §1.



RS 14:112.2 - Fraudulent portrayal of a law enforcement officer or firefighter

§112.2. Fraudulent portrayal of a law enforcement officer or firefighter

A. Fraudulent portrayal of a law enforcement officer or firefighter is the impersonation of any law enforcement officer or firefighter for the purpose of obtaining access to a public building, facility, or service. The fraudulent portrayal includes but is not limited to any of the following:

(1) Portraying or impersonating a law enforcement officer or firefighter by any means.

(2) Possessing, without authority, any uniform or badge by which a law enforcement officer or firefighter is identified.

(3) Performing any act purporting to be official while portraying a law enforcement officer or firefighter.

(4) Making, altering, possessing, or using a false document or document containing false statements which purports to be a training program certificate or in-service training certificate or other documentation issued by the Council on Peace Officer Standards and Training, pursuant to R.S. 40:2405, which certifies the peace officer has successfully completed the requirements necessary to exercise his authority as a peace officer.

(5) Making, altering, possessing, or using any false documents or credentials which purport to identify the person as a law enforcement officer or firefighter.

B. For the purposes of this Section, "law enforcement officer or firefighter" shall include police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, state park wardens, firemen, and probation and parole officers.

C. "Access to a public building, facility, or service" includes but is not limited to the following:

(1) Free and unhampered passage on and over toll bridges and ferries in this state.

(2) Free passage on and over the Crescent City Connection Bridge at New Orleans.

(3) Free passage on any tollway as defined in R.S. 48:2021(17).

(4) Free parking at any parking facility owned by the state or any of its political subdivisions.

(5) Free admission or reduced price admission to any entertainment, cultural, or sporting event.

D. Nothing herein shall be construed to expand the provisions of law which provide for the free and unhampered passage by law enforcement personnel over toll bridges and ferries.

E. Whoever commits the crime of fraudulent portrayal of a law enforcement officer or firefighter shall be fined not more than one thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

Acts 2004, No. 85, §1.



RS 14:112.3 - Aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter

§112.3. Aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter

A. Aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter is the inciting, soliciting, urging, encouraging, exhorting, instigating, or assisting any other person to commit the crime of fraudulent portrayal of a law enforcement officer or firefighter. For purposes of this Section, "law enforcement officer or firefighter" shall have the same meaning as provided in R.S. 14:112.2.

B. Whoever commits the crime of aiding and abetting the fraudulent portrayal of a law enforcement officer or firefighter shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2004, No. 85, §1.



RS 14:112.4 - Unlawful production, manufacturing, distribution, or possession of unauthorized peace officer badges

§112.4. Unlawful production, manufacturing, distribution, or possession of unauthorized peace officer badges

A. It shall be unlawful for any person to knowingly or intentionally produce, manufacture, distribute, or possess unauthorized peace officer badges.

B. For purposes of this Section:

(1) "Distribute" means to sell, give, transport, issue, provide, lend, deliver, transfer, transmit, distribute, or disseminate.

(2) "Peace officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, park wardens, livestock brand inspectors, forestry officers, attorney general investigators, district attorney investigators, inspector general investigators, and probation and parole officers.

(3) "Produce or manufacture" means to develop, prepare, design, create, or otherwise process.

(4) "Unauthorized peace officer badge" means any device or emblem, regardless of the material of which it is made, worn as an insignia of rank, office, or membership of a peace officer in a law enforcement agency which has not been expressly authorized by the law enforcement agency.

C.(1) Whoever violates the provisions of this Section by possessing an unauthorized peace officer badge shall be fined not more than fifty dollars, imprisoned for not more than ten days, or both.

(2) Whoever violates the provisions of this Section by distributing, manufacturing, or producing an unauthorized peace officer badge upon a first conviction shall be fined not more than two hundred dollars, imprisoned for not more than ninety days, or both. Upon a second or subsequent conviction, the offender shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

D. The provisions of this Section shall not be construed to limit the production, manufacturing, distribution, or possession of a peace officer badge with the designation "police", "marshal", "sheriff", "law enforcement", "warden", or any other designation which does not designate a specific law enforcement agency by name or jurisdiction and which is intended for novelty purposes.

E. The definition of a "peace officer" as provided for in Paragraph (B)(2) of this Section, shall be strictly construed solely for the purposes of this Section and shall not be construed as granting the authority to any agency not defined as a "peace officer" pursuant to the provisions of R.S. 40:2402 to make arrests, perform search and seizures, execute criminal warrants, prevent and detect crime, and enforce the laws of this state.

Acts 2011, No. 91, §1.



RS 14:113 - Treason

PART VII. OFFENSES AFFECTING ORGANIZED GOVERNMENT

SUBPART A. TREASON AND DISLOYAL ACTS

§113. Treason

A. Treason is the levying of war against the United States or the state of Louisiana, adhering to enemies of the United States or of the state of Louisiana, or giving such enemies aid and comfort.

B. No person shall be convicted of treason except on the testimony of two witnesses to the same overt act, or on his own confession in open court.

C. Whoever commits the crime of treason shall be punished by death.

Acts 2014, No. 791, §7.



RS 14:114 - Misprision of treason

§114. Misprision of treason

A. Misprision of treason is the concealment of treason, or the failure to disclose immediately all pertinent facts to proper authorities, by a person who has knowledge of the commission of the crime of treason.

B. Whoever commits misprision of treason shall be fined not more than one thousand dollars, and imprisoned at hard labor for not more than ten years.

Acts 2014, No. 791, §7.



RS 14:115 - Criminal anarchy

§115. Criminal anarchy

A. Criminal anarchy is either of the following:

(1) The advocating or teaching, in any manner, in public or private, of the subversion, opposition, or destruction of the government of the United States or of the state of Louisiana by violence or other unlawful means.

(2) The organizing or becoming a member of any organization or society which is known to the offender to advocate, teach, or practice the subversion, opposition, or destruction of the government of the United States or of the state of Louisiana by violence or other unlawful means.

B. Whoever commits the crime of criminal anarchy shall be imprisoned at hard labor for not more than ten years.

Acts 2014, No. 791, §7.



RS 14:116 - Flag desecration

§116. Flag desecration

Flag desecration is the act of any person who shall intentionally, in any manner, for exhibition or display:

(1) Place or cause to be placed any word, mark, design or advertisement of any nature upon any flag; or

(2) Expose to public view any flag, upon which has been printed or otherwise produced, or to which shall have been attached any such word, mark, design, or advertisement; or

(3) Expose to public view, or have in possession for sale or any other purpose, any article of merchandise, or thing for holding or carrying merchandise, upon or to which shall have been produced or attached any flag, in order to advertise, call attention to or decorate such article; or

(4) Publicly mutilate, defile, or by word or act cast contempt upon any flag.

The word "flag" as used herein shall mean any duly authorized flag, shield, standard, color or ensign of the United States, the State of Louisiana, or the Confederate States of America, or any copy thereof.

Whoever commits the crime of flag desecration shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or both.

Amended by Acts 1960, No. 544, §1.



RS 14:116.1 - Flag burning

§116.1. Flag burning

A. Flag burning is the act of any person who intentionally burns or sets fire to the United States flag to cast contempt upon the flag.

B. This Section shall not prohibit the burning of the flag in a respectful retirement ceremony to dispose of a worn or soiled flag.

C. The word "flag" as used in this Section shall mean the flag of the United States.

D. Whoever commits the crime of flag burning shall be fined not more than one thousand dollars, or imprisoned for not more than ninety days, or both.

E. The provisions of this Section shall not take effect unless and until an amendment to the federal constitution regarding flag desecration is proposed by the Congress and approved by the requisite number of states and becomes law.

Acts 2006, No. 506, §1.



RS 14:117 - Flag desecration; exceptions

§117. Flag desecration; exceptions

The flag desecration section shall not apply to any act permitted by the statutes of the United States or of Louisiana, or by the United States army and navy regulations; nor shall it apply to the depicting of a flag upon any document, stationery, ornament, picture, or jewelry, with no design or words thereon and disconnected with any advertisement.



RS 14:117.1 - Paramilitary organizations; prohibitions

§117.1. Paramilitary organizations; prohibitions

A. No paramilitary organization, or any member thereof, shall train in this state.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or be imprisoned for not more than six months, or both.

C.(1) For the purposes of this Section, "paramilitary organization" shall mean a group organized in a military or paramilitary structure, consisting of two or more persons who knowingly possess firearms or other weapons and who train in the use of such firearms or weapons, or knowingly teach or offer to teach the use of such firearms or weapons to others, for the purpose of committing an offense under the laws of this state or any political subdivision thereof.

(2) It shall not include a law enforcement agency, the armed services or reserve forces of the United States, the Louisiana National Guard, or any other organization that may possess firearms and train with such firearms, or teach or offer to teach the use of such firearms to others, for a lawful purpose.

Added by Acts 1983, No. 394, §1.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 394 READS AS FOLLOWS: "NOTHING CONTAINED IN THE PROVISIONS OF THIS ACT SHALL INFRINGE UPON A PERSON'S STATE OR FEDERAL CONSTITUTIONAL RIGHTS TO KEEP AND BEAR ARMS OR FREEDOM OF ASSOCIATION."}}



RS 14:118 - Public bribery

SUBPART B. BRIBERY AND INTIMIDATION

§118. Public bribery

A.(1) Public bribery is the giving or offering to give, directly or indirectly, anything of apparent present or prospective value to any of the following persons, with the intent to influence his conduct in relation to his position, employment, or duty:

(a) Public officer, public employee, or person in a position of public authority.

(b) Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

(c) Grand or petit juror.

(d) Witness, or person about to be called as a witness, upon a trial or other proceeding before any court, board, or officer authorized to hear evidence or to take testimony.

(e) Any person who has been elected or appointed to public office, whether or not said person has assumed the title or duties of such office.

(2) The acceptance of, or the offer to accept, directly or indirectly, anything of apparent present or prospective value, under such circumstances, by any of the above named persons, shall also constitute public bribery.

B. For purposes of this Section, "public officer", "public employee", or "person in a position of public authority", includes those enumerated in R.S. 14:2(9), and also means any public official, public employee, or person in a position of public authority, in other states, the federal government, any foreign sovereign, or any subdivision, entity, or agency thereof.

C.(1) Whoever commits the crime of public bribery shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

D. Property which was given, offered, or accepted during the commission of the crime of public bribery shall be deemed to be contraband and shall be subject to seizure and forfeiture. Upon final disposition of the case, the district attorney may petition the district court to forfeit the property seized in connection with a violation of this Section, and such property seized under this Section shall be forfeited upon:

(1) A showing by the district attorney of a conviction for a violation of the provisions of this Section.

(2) A showing by the district attorney that the seizure was made incident to an arrest with probable cause or a search under a valid search warrant pursuant to other provisions of law.

E. Property forfeited pursuant to the provisions of this Section shall be disposed of as follows:

(1) When the property is not cash or currency, it shall be disposed of pursuant to the provisions of R.S. 15:41.

(2) When the property consists of cash or currency, it shall be forfeited and distributed as follows:

(a) Fifty-five percent to the law enforcement agency or agencies who investigated the crime.

(b) Fifteen percent to the criminal court fund.

(c) Twenty-five percent to the prosecuting authority that prosecuted the crime.

(d) Five percent to the clerk of court.

F. If the charges of public bribery are dismissed by the district attorney, or if the accused is acquitted following a trial in the district court of the parish in which the violation is alleged to have occurred, all property shall be immediately returned to the owner.

Amended by Acts 1975, No. 802, §1; Acts 1988, No. 684, §1; Acts 2008, No. 269, §1; Acts 2010, No. 797, §2, eff. Jan. 1, 2011; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:118.1 - Bribery of sports participants

§118.1. Bribery of sports participants

A.(1) Bribing of sports participants is the giving or offering to give, directly or indirectly, anything of apparent present or prospective value to any professional or amateur baseball, football, hockey, polo, tennis, or basketball player or boxer or any person or player who participates or expects to participate in any professional or amateur game or sport or any contest of skill, speed, strength, or endurance of man or beast or any jockey, driver, groom, or any person participating or expecting to participate in any horse race, including owners of race tracks and their employees, stewards, trainers, judges, starters, or special policemen, or to any owner, manager, coach, or trainer of any team or participant in any such game, contest, or sport, with the intent to influence him to lose or cause to be lost, or corruptly to affect or influence the result thereof, or to limit his or his team's or his mount or beast's margin of victory in any baseball, football, hockey, or basketball game, boxing, tennis, or polo match or horse race or any professional or amateur sport or game in which such player or participant or jockey or driver is taking part or expects to take part, or has any duty in connection therewith.

(2) The acceptance of or the offer to accept directly or indirectly anything of apparent present or prospective value under such circumstances by any of the above named persons shall also constitute bribery of sports participants.

B. Whoever commits the crime of bribery of sports participants is guilty of a felony and shall be punished by a fine of not more than ten thousand dollars and imprisoned for not less than one year nor more than five years, with or without hard labor, or both.

C. The offender under this Section, who states the facts under oath to the district attorney charged with the prosecution of the offense, and who gives evidence tending to convict any other offender under that Section, may, in the discretion of such district attorney be granted full immunity from prosecution in respect to the offense reported, except for perjury in giving such testimony.

Acts 1952, No. 279, §§1 to 3; Acts 2014, No. 791, §7.



RS 14:118.2 - Falsifying information on racing license applications

§118.2. Falsifying information on racing license applications

A. Falsifying racing license applications is the intentional falsification of any information required on an application for a Louisiana racing license.

B. Whoever commits the crime of falsifying racing license applications shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

C. For the purpose of this Section, the term "racing license" shall mean any license issued by the Louisiana State Racing Commission including, but not limited to those licenses issued to persons applying for jobs as cooks, nurses, stand girls, and other miscellaneous employees along with persons actually involved in racing.

Added by Acts 1982, No. 857, §1. Acts 1985, No. 942, §1, eff. July 23, 1985.



RS 14:119 - Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

§119. Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.



RS 14:119.1 - Bribery of parents of school children

§119.1. Bribery of parents of school children

A.(1) Bribery of parents of school children is the giving or offering to give, directly or indirectly, any money or anything of apparent present or prospective value to any parent, to any tutor or guardian, to any person having legal or actual custody of, or to any person standing in loco parentis to, any child eligible to attend a public school in this state, as an inducement to encourage, influence, prompt, reward, or compensate any such person to permit, prompt, force, or cause any such child to attend any such school in violation of any law of this state.

(2) The acceptance of, or the offer to accept, directly or indirectly, any money, or anything of apparent present or prospective value, by any such person under any such circumstances, shall also constitute bribery of parents of school children.

B. Whoever commits the crime of bribery of parents of school children shall be fined not less than five hundred dollars, nor more than one thousand dollars, and imprisoned for not more than one year.

C. In the trial of persons charged with bribery of parents of school children, either the bribe-giver or the bribe-taker may give evidence, or make affidavit against the other, with immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

D. Any fine imposed and collected from the convicted person or persons under the provisions of this Section shall be paid to the informer or informers who shall give information resulting in the conviction of said person or persons.

Added by Acts 1961, 2nd Ex.Sess., No. 3, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2014, No. 791, §7.



RS 14:120 - Corrupt influencing

§120. Corrupt influencing

A. Corrupt influencing is the giving or offering to give anything of apparent present or prospective value to, or the accepting or offering to accept anything of apparent present or prospective value by, any person, with the intention that the recipient shall corruptly influence the conduct of any of the persons named in R.S. 14:118 (public bribery) in relation to such person's position, employment, or duty.

B.(1) Whoever commits the crime of corrupt influencing shall be imprisoned for not more than ten years with or without hard labor or shall be fined not more than ten thousand dollars, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1980, No. 454, §1; Acts 2008, 1st Ex. Sess., No. 21, §1, eff. March 11, 2008; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:121 - Informers granted immunity

§121. Informers granted immunity

The offender, under the public bribery, bribery of voters or corrupt influencing articles, who states the facts under oath to the district attorney charged with the prosecution of the offense, and who gives evidence tending to convict any other offender under those articles, may, in the discretion of such district attorney, be granted full immunity from prosecution in respect to the offense reported, except for perjury in giving such testimony.



RS 14:122 - Public intimidation and retaliation

§122. Public intimidation and retaliation

A. Public intimidation is the use of violence, force, or threats upon any of the following persons, with the intent to influence his conduct in relation to his position, employment, or duty:

(1) Public officer or public employee.

(2) Grand or petit juror.

(3) Witness, or person about to be called as a witness upon a trial or other proceeding before any court, board or officer authorized to hear evidence or to take testimony.

(4) Voter or election official at any general, primary, or special election.

(5) School bus operator.

B. Retaliation against an elected official is the use of violence, force, or threats upon a person who is elected to public office, where:

(1) The violence, force, or threat is related to the duties of the elected official.

(2) Is in retaliation or retribution for actions taken by the elected official as part of his official duties.

C. Whoever commits the crime of public intimidation or retaliation against an elected official shall be fined not more than one thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

Amended by Acts 1979, No. 479, §1; Acts 2003, No. 1089, §2.



RS 14:122.1 - Intimidation and interference in the operation of schools

§122.1. Intimidation and interference in the operation of schools

A. Intimidation and interference in the operation of public schools is the offering to do or doing of any act, or threatening to do any act, directly or indirectly, to any child enrolled in a public school, to any parent, tutor or guardian, or person having lawful custody of or standing in loco parentis to any such child, the purpose and intent of which is to intimidate, induce, influence, reward, compensate or cause any such person, or any school teacher, school principal, transfer operator, or any other school employee, to do or perform any act in violation of any law of this state.

B. Whoever commits the crime of intimidation and interference in the operation of schools shall be fined not less than five hundred dollars, nor more than one thousand dollars, and imprisoned for not more than one year.

C. In the trial of persons charged with public intimidation and interference in the operation of schools, either the person doing or offering to do or the person or persons sought to be influenced, coerced, intimidated, threatened, or forced, may give evidence, or make affidavit against the other, with immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

D. Any fine imposed and collected from the convicted person or persons under the provisions of this Section shall be paid to the informer or informers who shall give information resulting in the conviction of said person or persons.

Added by Acts 1961, 2nd Ex.Sess., No. 5, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:122.2 - Threatening a public official; penalties; definitions

§122.2. Threatening a public official; penalties; definitions

A.(1) Threatening a public official is engaging in any verbal or written communication which threatens serious bodily injury or death to a public official.

(2) Except as provided in Subsection B, whoever commits the crime of threatening a public official shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

B. Whoever commits the crime of threatening a public official with the intent to influence his conduct in relation to his position, employment, or official duty, or in retaliation as reprisal for his previous action in relation to his position, employment, or official duty, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

C. For the purpose of this Section, "public official" is defined as any executive, ministerial, administrative, judicial, or legislative officer of the state of Louisiana.

Acts 1984, No. 607 §1.



RS 14:123 - Perjury

SUBPART C. PERJURY

§123. Perjury

A. Perjury is the intentional making of a false written or oral statement in or for use in a judicial proceeding, any proceeding before a board or official, wherein such board or official is authorized to take testimony, or before any committee or subcommittee of either house or any joint committee or subcommittee of both houses of the legislature. In order to constitute perjury the false statement must be made under sanction of an oath or an equivalent affirmation and must relate to matter material to the issue or question in controversy.

B. It is a necessary element of the offense that the accused knew the statement to be false, but an unqualified statement of that which one does not know or definitely believe to be true is equivalent to a statement of that which he knows to be false.

C. Whoever commits the crime of perjury shall be punished as follows:

(1) When committed on a trial in which a sentence of death or life imprisonment may be imposed, the offender shall be fined not more than one hundred thousand dollars or imprisoned at hard labor for not less than five years, nor more than forty years, or both.

(2) When committed on a trial in which a sentence of imprisonment necessarily at hard labor for any period less than a life sentence may be imposed, the offender shall be fined not more than fifty thousand dollars or imprisoned at hard labor for not less than one year, nor more than twenty years, or both.

(3) When committed in all other cases in which any other sentence may be imposed, the offender shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than five years, or both.

(4) When committed in any civil action, administrative proceeding, legislative hearing or proceeding, or in any other legal proceeding, by a fine of not more than ten thousand dollars or imprisonment at hard labor for not more than five years, or both.

Acts 1995, No. 820, §1; Acts 1997, No. 1312, §1; Acts 2001, No. 403, §1, eff. June 15, 2001; Acts 2004, No. 399, §1.



RS 14:124 - Inconsistent statements; perjury

§124. Inconsistent statements; perjury

A. It shall constitute perjury whenever any person, having taken an oath required by law, or made an equivalent affirmation, swears or affirms any fact or state of facts material to the issue or question in controversy; and thereafter in the same or other proceedings, where such matter is material to the issue or question in controversy, swears or affirms in a manner materially contradictory of or inconsistent with his former sworn or affirmed statement. It shall not be necessary for the prosecution, in such case, to show which of the contradictory or inconsistent statements was false; but it shall be an affirmative defense that at the time he made them, the accused honestly believed both statements to be true.

B. This Section shall be applicable only in cases where at least one of the contradictory or inconsistent statements was made in, or for use in, a judicial proceeding or a proceeding before a board or official wherein such board or official is authorized to take testimony.

Acts 2014, No. 791, §7.



RS 14:125 - False swearing

§125. False swearing

A. False swearing is the intentional making of a written or oral statement, known to be false, under sanction of an oath or an equivalent affirmation, where such oath or affirmation is required by law; provided that this article shall not apply where such false statement is made in, or for use in, a judicial proceeding or any proceeding before a board or official, wherein such board or official is authorized to take testimony.

B. Whoever commits the crime of false swearing shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both.

Acts 2014, No. 791, §7.



RS 14:125.1 - False swearing in paternity cases

§125.1. False swearing in paternity cases

A. False swearing in paternity cases is the intentional making of a written or oral statement, known to be false, under sanction of oath or equivalent statement, where such oath or affirmation is given for use in any judicial proceeding filed by or on behalf of the state of Louisiana to establish paternity.

B. Whoever commits the crime of false swearing in paternity cases shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1992, No. 722, §1.



RS 14:125.2 - False statements concerning paternity

§125.2. False statements concerning paternity

A. It shall be unlawful for any person to willfully and knowingly make a written or oral false statement concerning the following:

(1) Biological paternity in or in support of a certificate, record, or report required by the provisions of Chapter 2 of Title 40 of the Louisiana Revised Statutes of 1950; or

(2) The surrender of parental rights pursuant to the provisions of Title XI of the Louisiana Children's Code.

B. Whoever violates this Section shall be fined not more than ten thousand dollars, or imprisoned for not more than five years, or both.

Acts 2001, No. 953, §1.



RS 14:126 - Inconsistent statements; false swearing

§126. Inconsistent statements; false swearing

It shall constitute false swearing whenever any person, having made a statement under sanction of an oath, or an equivalent affirmation, required by law, shall thereafter swear or affirm in a manner materially contradictory of or inconsistent with his former sworn or affirmed statement. It shall not be necessary for the prosecution, in such case, to show which of the contradictory or inconsistent statements was false; but it shall be an affirmative defense that at the time he made them, the accused honestly believed both statements to be true.



RS 14:126.1 - False swearing for purpose of violating public health or safety

§126.1. False swearing for purpose of violating public health or safety

A. No person shall make a false statement, report, or allegation concerning the commission of a crime for the purpose of violating, disrupting, interfering with, or endangering the public health or safety, or to deprive any person or persons of any right, privilege, or immunity secured by the United States Constitution and laws or by the Louisiana Constitution and laws, or cause such false statement or report to be made to any official or agency of the state or any parish, city, or political subdivision thereof, or to any judicial, executive, or legislative body or subdivision thereof within this state, knowing or having reason to believe the same or any material part thereof to be false and with the intent to cause an investigation of or any other action to be taken as a result thereof.

B. Any person or persons convicted of violating the provisions of this Section shall be punished by imprisonment for not less than one year nor more than five years, with or without hard labor, or by a fine of not less than one hundred dollars nor more than one thousand dollars, or by both such fine and imprisonment.

Added by Acts 1960, No. 81, §1; Acts 2014, No. 791, §7.



RS 14:126.2 - False statements concerning denial of constitutional rights

§126.2. False statements concerning denial of constitutional rights

A. No person shall wilfully and knowingly, whether orally or in writing, make or cause to be made to any agency, board, commission, member, officer, official, appointee, employee or representative thereof, of the executive, legislative, or judicial department of the United States or any subdivision thereof, which may be now in existence, or who may be now appointed, or hereafter created or appointed, including but not limited to any commissioner, referee, or voting referee now appointed or who may be hereafter appointed by any court of the United States or any judge thereof, and further including but not limited to any member of the Federal Bureau of Investigation and any agent or representative, investigator, or member of the Commission of Civil Rights of the United States, or the Advisory Committee or Board of the Commission of Civil Rights of the United States appointed in and for the state of Louisiana, any false or fictitious or fraudulent statement or statements, or to use any false writing or document asserting or claiming that such person or persons, or any other person or persons have been or are about to be denied or deprived of any right, privilege, or immunity granted or secured to them, or to any of them, by the United States Constitution and laws, or by the Louisiana Constitution and laws, by any officer, agency, employee, representative, board or commission or any member thereof of the state of Louisiana, or of any parish or municipality of the state of Louisiana, or of any other political subdivision of the state of Louisiana, or by the state of Louisiana.

B. Any person or persons violating the provisions of this Section shall, upon conviction thereof, be punished by imprisonment for not less than one year nor more than five years with or without hard labor, or by a fine of not less than one hundred dollars nor more than one thousand dollars or by both such fine and imprisonment.

Added by Acts 1960, No. 68, §1; Acts 2014, No. 791, §7.



RS 14:126.3 - False statements concerning employment in a nursing or health care facility

§126.3. False statements concerning employment in a nursing or health care facility

A. The crime of health care facility application fraud is the knowing and intentional offering of a false written or oral statement in any employment application or in an effort to obtain employment as a caretaker in any nursing home, facility for persons with intellectual disabilities, mental health facility, hospital, home health agency, hospice, or other residential facility required to be licensed or operated under the laws of this state or established by the laws of this state. Such false statement must be relevant to the caretaking obligation of such employee, but shall specifically apply to but not be limited to educational and professional background and licensing and credential qualifications.

B. Any person who violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1995, No. 788, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:126.3.1 - Unauthorized participation in medical assistance programs

§126.3.l. Unauthorized participation in medical assistance programs

A. A person commits the crime of unauthorized participation in a medical assistance program when the person has been excluded by any state or federal agency under the authority of 42 U.S.C. 1320a-7, LAC 50:4165, or LAC 50:4167, and knowingly:

(1) Seeks, obtains, or maintains employment with a provider.

(2) Seeks, obtains, or maintains employment as a provider.

(3) Seeks, obtains, or retains any monies or payments derived in whole or in part from any state or federal medical assistance funds while excluded from participation in any state or federal medical assistance program.

(4) Seeks, obtains, or maintains a contract with a provider.

(5) Shares in the proceeds from a provider or participates in the ownership or management of a provider.

B. The following definitions apply to the terms in this Section:

(1) "Exclusion" means that a state or federal oversight agency has determined that the person or provider can no longer be employed by, contract with, or have an ownership or management interest in any entity that provides services which will be billed directly or indirectly to any medical assistance program.

(2) "Medical assistance program" means any state or federally funded program paid for directly or indirectly with federal or state funds.

(3) "Oversight agency" means the state or federal agency responsible for the administration of the medical assistance program, including but not limited to Louisiana's Department of Health and Hospitals or the United States Department of Health and Human Services, office of the inspector general.

(4) "Participation" means employment for a provider in any capacity, employment as a provider in any capacity, or obtaining any monies derived in whole or part from any medical assistance programs.

(5) "Payment" includes a payment, any portion of which is paid out of any medical assistance program funds, including but not limited to the Louisiana Medicaid Program. "Payment" also includes a payment by a contractor, subcontractor, or agent for the Louisiana Medicaid Program, or any other state or federally funded medical assistance program pursuant to a managed care program, which is operated, funded, or reimbursed by the Louisiana Medicaid Program, or any other state or federally funded medical assistance program.

(6) "Provider" means an actual provider of medical assistance or other service, including any managed care organization providing services pursuant to a managed care program operated, funded, or reimbursed by any state or federally funded medical assistance program, including but not limited to the Louisiana Medicaid Program.

C. Whoever commits the crime of unauthorized participation in medical assistance programs shall be:

(1) Imprisoned for not more than six months or fined not more than one thousand dollars, or both, when the state or federal exclusion is based on an underlying criminal conviction defined by Louisiana law as a misdemeanor, or when the exclusion is based on any reason other than a criminal conviction.

(2) Imprisoned for not more than five years with or without hard labor, or fined not less than one thousand dollars nor more than twenty thousand dollars, or both, when the exclusion is based on an underlying criminal conviction defined by Louisiana law as a felony.

Acts 2009, No. 337, §1, eff. July 1, 2009.



RS 14:126.4 - False certification of arrest documents

§126.4. False certification of arrest documents

No person shall intentionally certify a false report required under the provisions of R.S. 32:666(B). Any person who violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 2008, No. 240, §2.



RS 14:127 - Limitation of defenses

§127. Limitation of defenses

It is no defense to a prosecution for perjury or false swearing:

(1) That the oath, or affirmation, was administered or taken in an irregular manner; or

(2) That the accused was not competent to give the testimony, deposition, affidavit or certificate of which falsehood is alleged; or

(3) That the accused did not know the materiality of the false statement made by him, or that it did not in fact affect the proceeding in or for which it was made.



RS 14:128 - Completion of affidavit

§128. Completion of affidavit

The making of a deposition, affidavit or certificate is deemed to be complete, within the provisions of this Chapter, from the time when it is delivered by the accused to any other person, with intent that it be uttered or published as true.



RS 14:128.1 - Terrorism

SUBPART D. ANTI-TERRORISM

§128.1. Terrorism

A. Terrorism is the commission of any of the acts enumerated in this Subsection, when the offender has the intent to intimidate or coerce the civilian population, influence the policy of a unit of government by intimidation or coercion, or affect the conduct of a unit of government by intimidation or coercion:

(1) Intentional killing of a human being.

(2) Intentional infliction of serious bodily injury upon a human being.

(3) Kidnapping of a human being.

(4) Aggravated arson upon any structure, watercraft, or movable.

(5) Intentional aggravated criminal damage to property.

B.(1) Whoever commits the crime of terrorism as provided in Paragraph (A)(1) of this Section shall be punished by life imprisonment at hard labor, without benefit of probation, parole, or suspension of sentence.

(2) Whoever commits the crime of terrorism as provided in Paragraph (A)(2) of this Section shall be imprisoned at hard labor for not more than thirty years.

(3) Whoever commits the crime of terrorism as provided in Paragraph (A)(3) of this Section shall be imprisoned at hard labor for not more than ten years.

(4) Whoever commits the crime of terrorism as provided in Paragraph (A)(4) of this Section shall be imprisoned at hard labor for not less than six years nor more than forty years. At least four years of the sentence of imprisonment shall be imposed without benefit of probation, parole, or suspension of sentence.

(5) Whoever commits the crime of terrorism as provided in Paragraph (A)(5) of this Section shall be imprisoned at hard labor for not less than one year nor more than thirty years.

C. Nothing in this Section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including but not limited to any labor dispute between any employer and its employees.

Acts 2002, 1st Ex. Sess., No. 128, §2.



RS 14:128.2 - Aiding others in terrorism

§128.2. Aiding others in terrorism

A.(1) Aiding others in terrorism is the raising, soliciting, collecting, or providing material support or resources with intent that such will be used, in whole or in part, to plan, prepare, carry out, or aid in any act of terrorism or hindering the prosecution of terrorism or the concealment of, or escape from, an act of terrorism.

(2) For the purposes of this Section, "hindering prosecution of terrorism" shall include but not be limited to the following:

(a) Harboring or concealing a person who is known or believed by the offender to have committed an act of terrorism.

(b) Warning a person who is known or believed by the offender to have committed an act of terrorism of impending discovery or apprehension.

(c) Suppressing any physical evidence which might aid in the discovery or apprehension of a person who is known or believed by the offender to have committed an act of terrorism.

B. Whoever commits the crime of aiding others in terrorism shall be punished as follows:

(1) If the offense so aided is punishable by life imprisonment, he shall be imprisoned at hard labor for not less than ten nor more than fifty years without benefit of parole, probation, or suspension of sentence.

(2) In all other cases he shall be fined or imprisoned or both, in the same manner as for the offense aided; such fine or imprisonment shall not be less than one-half of the minimum fine or imprisonment, and shall not exceed one-half of the largest fine, or one-half of the longest term of imprisonment prescribed for the offense so aided, or both.

C. For purposes of this Section, "material support or resources" means currency or other financial securities, financial services, instruments of value, lodging, training, safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation, and other physical assets, except the provision of medical attention by a licensed health care provider or religious materials.

Acts 2002, 1st Ex. Sess., No. 128, §2.



RS 14:129 - Jury tampering

SUBPART E. MISCELLANEOUS OFFENSES

AFFECTING JUDICIAL FUNCTIONS

AND PUBLIC RECORDS

§129. Jury tampering

A. Jury tampering is any verbal or written communication or attempted communication, whether direct or indirect, made to any juror in a civil or criminal cause, including both grand and petit jurors, for the purpose of influencing the juror in respect to his verdict or indictment in any cause pending or about to be brought before him, otherwise than in the regular course of proceedings upon the trial or other determination of such cause. To constitute the offense of jury tampering, the influencing or attempt to influence the juror must be either:

(1) For a corrupt or fraudulent purpose, or

(2) By violence or force, by threats whether direct or indirect.

B.(1) Whoever commits the crime of jury tampering in a civil case shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

(2) Whoever commits the crime of jury tampering in a criminal case shall be punished as follows:

(a) If the offense charged in the trial for which the jury has been impaneled is punishable by death or life imprisonment, the offender shall be imprisoned at hard labor for not more than ninety-nine years.

(b) In all other cases the offender shall be fined or imprisoned, or both, to the same extent and in the same manner as for the offense charged in the trial for which the jury has been impaneled.

Amended by Acts 1968, No. 60, §1; Acts 1981, No. 866, §1; Acts 1995, No. 823, §1; Acts 2002, 1st Ex. Sess., No. 128, §5.



RS 14:129.1 - Intimidating, impeding or injuring witnesses; injuring officers; penalties

§129.1. Intimidating, impeding, or injuring witnesses; injuring officers; penalties

A. No person shall intentionally:

(1) Intimidate or impede, by threat of force or force, or attempt to intimidate or impede, by threat of force or force, a witness or a member of his immediate family with intent to influence his testimony, his reporting of criminal conduct, or his appearance at a judicial proceeding;

(2) Injure or attempt to injure a witness in his person or property, or a member of his immediate family, with intent to influence his testimony, his reporting of criminal conduct, or his appearance at a judicial proceeding; or

(3) Injure or attempt to injure an officer of a court of this state in his person or property, or a member of his immediate family, because of the performance of his duties as an officer of a court of this state or with intent to influence the performance of his duties as an officer of a court of this state.

B. For purposes of this Section the following words shall have the following meanings:

(1) "A member of his immediate family" means a spouse, parent, sibling, and child, whether related by blood or adoption.

(2) "Witness" means any of the following:

(a) A person who is a victim of conduct defined as a crime under the laws of this state, another state, or the United States.

(b) A person whose declaration under oath has been received in evidence in any court of this state, another state, or the United States.

(c) A person who has reported a crime to a peace officer, prosecutor, probation or parole officer, correctional officer, or judicial officer of this state, another state, or the United States.

(d) A person who has been served with a subpoena issued under authority of any court of this state, another state, or the United States, or

(e) A person who reasonably would be believed by an offender to be a witness as previously defined in this Section.

C.(1) Whoever violates the provisions of this Section in a civil proceeding shall be fined not more than five thousand dollars, imprisoned, with or without hard labor, for not more than five years, or both.

(2) Whoever violates the provisions of this Section in a criminal proceeding in which a sentence of death or life imprisonment may be imposed, the offender shall be fined not more than one hundred thousand dollars, imprisoned for not more than forty years at hard labor, or both.

(3) Whoever violates the provisions of this Section in a criminal proceeding in which a sentence of imprisonment necessarily served at hard labor for any period less than a life sentence may be imposed, the offender shall be fined not more than fifty thousand dollars, or imprisoned for not more than twenty years at hard labor, or both.

(4) Whoever violates the provisions of this Section in a criminal proceeding in which any other sentence may be imposed, the offender shall be fined not more than ten thousand dollars, imprisoned for not more than five years, with or without hard labor, or both.

Added by Acts 1981, No. 866, §2; Acts 2008, No. 4, §1.



RS 14:129.2 - Recording, listening to, or observing proceedings of grand or petit juries while deliberating or voting

§129.2. Recording, listening to, or observing proceedings of grand or petit juries while deliberating or voting

A. It shall be unlawful for any person knowingly and intentionally, by any means or device whatsoever, to do either of the following:

(1) To record or attempt to record the proceedings of any grand or petit jury in any court of the state of Louisiana while such jury is deliberating or voting.

(2) To listen to or observe, or attempt to listen to or observe, the proceedings of any grand or petit jury of which he is not a member in any court of the state of Louisiana while such jury is deliberating or voting.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Added by Acts 1981, No. 866, §2; Acts 2014, No. 791, §7.



RS 14:130 - Jury misconduct

§130. Jury misconduct

A. Jury misconduct is committed when:

(1) Any petit or grand juror shall make any promise or agreement to give a verdict or finding for or against any party.

(2) Any petit juror shall intentionally permit any person to influence him, or attempt to influence him, in respect to his verdict in any cause pending, or about to be brought before him, otherwise than in the regular course of proceedings upon the trial of such cause.

(3) Any petit juror shall either use or consume any beverage of low or high alcoholic content during the time he is in actual service as juror.

(4) Any petit juror accepts or offers to accept anything of apparent present or prospective value, before he is discharged from his services as a juror, even if the thing of value is not to be received, delivered, or come to fruition until after discharge from jury service, for his interpretation, impression, analysis or narrative, verbal or written, regarding any element of the criminal trial or jury deliberations.

B. Whoever commits the crime of jury misconduct, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Amended by Acts 1958, No. 80, §1; Acts 1991, No. 967, §1.



RS 14:130.1 - Obstruction of justice

§130.1. Obstruction of justice

A. The crime of obstruction of justice is any of the following when committed with the knowledge that such act has, reasonably may, or will affect an actual or potential present, past, or future criminal proceeding as hereinafter described:

(1) Tampering with evidence with the specific intent of distorting the results of any criminal investigation or proceeding which may reasonably prove relevant to a criminal investigation or proceeding. Tampering with evidence shall include the intentional alteration, movement, removal, or addition of any object or substance either:

(a) At the location of any incident which the perpetrator knows or has good reason to believe will be the subject of any investigation by state, local, or United States law enforcement officers; or

(b) At the location of storage, transfer, or place of review of any such evidence.

(2) Using or threatening force toward the person or property of another with the specific intent to:

(a) Influence the testimony of any person in any criminal proceeding;

(b) Cause or induce the withholding of testimony or withholding of records, documents, or other objects from any criminal proceeding;

(c) Cause or induce the alteration, destruction, mutilation, or concealment of any object with the specific intent to impair the object's integrity or availability for use in any criminal proceeding;

(d) Evade legal process or the summoning of a person to appear as a witness or to produce a record, document, or other object in any criminal proceeding;

(e) Cause the hindrance, delay, or prevention of the communication to a peace officer, as defined in R.S. 14:30, of information relating to an arrest or potential arrest or relating to the commission or possible commission of a crime or parole or probation violation.

(3) Retaliating against any witness, victim, juror, judge, party, attorney, or informant by knowingly engaging in any conduct which results in bodily injury to or damage to the property of any such person or the communication of threats to do so with the specific intent to retaliate against any person for:

(a) The attendance as a witness, juror, judge, attorney, or a party to any criminal proceeding or for producing evidence or testimony for use or potential use in any criminal proceeding, or

(b) The giving of information, evidence, or any aid relating to the commission or possible commission of a parole or probation violation or any crime under the laws of any state or of the United States.

B. Whoever commits the crime of obstruction of justice shall be subject to the following penalties:

(1) When the obstruction of justice involves a criminal proceeding in which a sentence of death or life imprisonment may be imposed, the offender shall be fined not more than one hundred thousand dollars, imprisoned for not more than forty years at hard labor, or both.

(2) When the obstruction of justice involves a criminal proceeding in which a sentence of imprisonment necessarily at hard labor for any period less than a life sentence may be imposed, the offender may be fined not more than fifty thousand dollars, or imprisoned for not more than twenty years at hard labor, or both.

(3) When the obstruction of justice involves any other criminal proceeding, the offender shall be fined not more than ten thousand dollars, imprisoned for not more than five years, with or without hard labor, or both.

Acts 1984, No. 561, §1, eff. Jan. 1, 1985.



RS 14:131 - Compounding a felony

§131. Compounding a felony

A. Compounding a felony is the accepting of anything of apparent present or prospective value which belongs to another, or of any promise thereof, by a person having knowledge of the commission of a felony, upon an agreement, express or implied, to conceal such offense, or not to prosecute the same, or not to reveal or give evidence thereof.

B. Whoever commits the offense of compounding a felony shall be fined not more than one thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

Acts 2014, No. 791, §7.



RS 14:131.1 - Failure to report the commission of certain felonies

§131.1. Failure to report the commission of certain felonies

A. It shall be unlawful for any person having knowledge of the commission of any homicide, rape, or sexual abuse of a child to fail to report or disclose such information to a law enforcement agency or district attorney, except when the person having such knowledge is bound by any privilege of confidentiality recognized by law.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 2012, No. 638, §1, eff. June 7, 2012.



RS 14:132 - Injuring public records

§132. Injuring public records

A. First degree injuring public records is the intentional removal, mutilation, destruction, alteration, falsification, or concealment of any record, document, or other thing, filed or deposited, by authority of law, in any public office or with any public officer.

B. Second degree injuring public records is the intentional removal, mutilation, destruction, alteration, falsification, or concealment of any record, document, or other thing, defined as a public record pursuant to R.S. 44:1 et seq. and required to be preserved in any public office or by any person or public officer pursuant to R.S. 44:36.

C.(1) Whoever commits the crime of first degree injuring public records shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

(2) Whoever commits the crime of second degree injuring public records shall be imprisoned for not more than one year with or without hard labor or shall be fined not more than one thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 1999, No. 671, §1, eff. July 1, 1999.



RS 14:133 - Filing or maintaining false public records

§133. Filing or maintaining false public records

A. Filing false public records is the filing or depositing for record in any public office or with any public official, or the maintaining as required by law, regulation, or rule, with knowledge of its falsity, of any of the following:

(1) Any forged document.

(2) Any wrongfully altered document.

(3) Any document containing a false statement or false representation of a material fact.

B. The good faith inclusion of any item of cost on a Medical Assistance Program cost report which is later determined by audit to be nonreimbursable under state and federal regulations shall be an affirmative defense to a violation of this Section.

C.(1) Whoever commits the crime of filing false public records shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1980, No. 454, §1; Acts 1982, No. 676, §1; Acts 1992, No. 539, §1; Acts 1995, No. 787, §1; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:133.1 - Obstruction of court orders

§133.1. Obstruction of court orders

Whoever, by threats or force, or wilfully prevents, obstructs, impedes, or interferes with, or wilfully attempts to prevent, obstruct, impede, or interfere with, the due exercise of rights or the performance of duties under any order, judgment, or decree of a court of the state of Louisiana, shall be fined not more than $1,000 or imprisoned not more than one year, or both.

No injunctive or other civil relief against the conduct made criminal by this Section shall be denied on the ground that such conduct is a violation of criminal law, and, when granted, the order, judgment or decree granting such relief as to conduct which does constitute a violation of criminal law shall be construed as a mandate to all law enforcement officers to take such affirmative action as may be necessary to apprehend, arrest and charge any person or persons who engage in such conduct.

Acts 1960, 2nd Ex.Sess., No. 6, §§1, 4. Amended by Acts 1976, No. 487, §1.



RS 14:133.2 - Misrepresentation during booking

§133.2. Misrepresentation during booking

A. Misrepresentation during booking is the misrepresentation of, or refusal by a person being booked to provide his name, age, sex, residence, or social security number to any law enforcement officer or official who is booking him pursuant to a lawful arrest, or the refusal of such person to submit to fingerprinting or photographing.

B. Whoever commits the crime of misrepresentation during booking shall be imprisoned for not more than six months, provided that any such sentence shall be made to run concurrently with any other sentence.

Acts 1988, No. 557, §1.



RS 14:133.3 - Falsification of drug tests

§133.3. Falsification of drug tests

A.(1) No person who submits to court-ordered drug testing, either after arrest for an offense and as a condition of pretrial release or after conviction of, or plea of guilty to, an offense and as a condition of probation, shall intentionally falsify or alter or attempt to falsify or alter the results of such a drug test by the substitution of urine or other samples or specimens or the use of any device in order to obscure or conceal the presence of a substance the presence of which the test is administered to detect.

(2) No person shall knowingly and intentionally deliver, possess with intent to deliver, or manufacture with intent to deliver a substance or device designed or intended solely to falsify or alter drug test results.

B. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1995, No. 250, §1.



RS 14:133.4 - Misrepresentation during issuance of a misdemeanor summons or preparation of a juvenile custodial agreement

§133.4. Misrepresentation during issuance of a misdemeanor summons or preparation of a juvenile custodial agreement

A. Misrepresentation during issuance of a misdemeanor summons or preparation of a juvenile custodial agreement is the giving of false information to any law enforcement officer preparing such document, by a person being issued a misdemeanor summons, or a person giving information or signing such juvenile custodial agreement.

B. Whoever commits the crime of misrepresentation during issuance of a misdemeanor summons, or preparation of a juvenile custodial agreement shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1999, No. 1072, §1.



RS 14:133.5 - Filing a false complaint against a law enforcement officer

§133.5. Filing a false complaint against a law enforcement officer

A. Filing a false complaint against a law enforcement officer is knowingly filing, by affidavit under oath, a false statement or false representation with a law enforcement agency regarding the conduct, job performance, or behavior of a law enforcement officer for the purpose of initiating an administrative action against that law enforcement officer.

B. For the purposes of this Section, "law enforcement officer" shall include commissioned police officers, state troopers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

C. Whoever commits the crime of filing false statements against law enforcement officers shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Acts 2006, No. 287, §1.



RS 14:133.6 - Filing a false lien against a law enforcement or court officer

§133.6. Filing a false lien against a law enforcement or court officer

A. The crime of filing a false lien or encumbrance against a law enforcement officer or court officer is committed when a person knowingly files, attempts to file, or conspires to file, in any public records or in any private record that is generally available to the public, any false lien or encumbrance against the real or personal property of a law enforcement officer or court officer, as retaliation against the officer for the performance of his official duties, knowing or having reason to know that such lien or encumbrance is false or contains any materially false, fictitious, or fraudulent statement or representation.

B. For purposes of this Section, the following definitions shall apply:

(1) "Court officer" means any active or retired justice of the peace, any active or retired judge of a city, parish, state, or federal court located in this state, any district attorney, assistant district attorney, or investigator within the office of a district attorney, any city prosecutor, assistant city prosecutor, or investigator within the office of a city prosecutor, the attorney general and any assistant attorney general or investigator within the office of the attorney general, and any clerk of court, deputy clerk of court, and recorder of mortgages.

(2) "Law enforcement officer" shall mean any active or retired city, parish, or state law enforcement officer, peace officer, sheriff, deputy sheriff, probation or parole officer, marshal, deputy, wildlife enforcement agent, state correctional officer, a commissioned agent of the Department of Public Safety and Corrections, and any federal law enforcement officer or employee whose permanent duties include making arrests, performing search and seizures, execution of criminal arrest warrants, execution of civil seizure warrants, any civil functions performed by sheriffs or deputy sheriffs, enforcement of penal or traffic laws, or the care, custody, control, or supervision of inmates.

C.(1) Whoever commits the crime of filing a false lien against a law enforcement or court officer shall be fined not less than five hundred dollars nor more than the amount of the value of the false lien or encumbrance, imprisoned, with or without hard labor, for not more than two years, or both.

(2) The court, in addition to any punishment imposed under the provisions of this Section, may order the offender to pay restitution to the law enforcement officer or court officer for any costs incurred as a result of the false lien or encumbrance.

Acts 2012, No. 405, §1, eff. May 31, 2012; Acts 2014, No. 17, §1.



RS 14:134 - Malfeasance in office

SUBPART F. OFFICIAL MISCONDUCT AND

CORRUPT PRACTICES

§134. Malfeasance in office

A. Malfeasance in office is committed when any public officer or public employee shall:

(1) Intentionally refuse or fail to perform any duty lawfully required of him, as such officer or employee; or

(2) Intentionally perform any such duty in an unlawful manner; or

(3) Knowingly permit any other public officer or public employee, under his authority, to intentionally refuse or fail to perform any duty lawfully required of him, or to perform any such duty in an unlawful manner.

B. Any duty lawfully required of a public officer or public employee when delegated by him to a public officer or public employee shall be deemed to be a lawful duty of such public officer or employee. The delegation of such lawful duty shall not relieve the public officer or employee of his lawful duty.

C.(1) Whoever commits the crime of malfeasance in office shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1980, No. 454, §1; Acts 2002, 1st Ex. Sess., No. 128, §6; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:134.1 - Malfeasance in office; sexual conduct prohibited with persons in the custody and supervision of the Department of Public Safety and Corrections

§134.1. Malfeasance in office; sexual conduct prohibited with persons in the custody and supervision of the Department of Public Safety and Corrections

A. It shall be unlawful and constitute malfeasance in office for any of the following persons to engage in sexual intercourse or any other sexual conduct with a person who is under their supervision and who is confined in a prison, jail, work release facility, or correctional institution, or who is under the supervision of the division of probation and parole:

(1) A law enforcement officer.

(2) An officer, employee, contract worker, or volunteer of the Department of Public Safety and Corrections or any prison, jail, work release facility, or correctional institution.

B. Whoever violates a provision of this Section shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than ten years, or both.

C. For purposes of this Section, "law enforcement officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, state park wardens, and probation and parole officers.

Added by Acts 1981, No. 509, §1; Acts 2008, No. 481, §1; Acts 2010, No. 915, §1.



RS 14:134.2 - Malfeasance in office; tampering with evidence

§134.2. Malfeasance in office; tampering with evidence

A. It shall be unlawful and constitute malfeasance in office for a peace officer to tamper with evidence.

(1) For purposes of this Section, a "peace officer" shall be defined as a commissioned state, parish, or municipal police officer, a sheriff, or a deputy sheriff.

(2) For purposes of this Section, "tampering with evidence" is the intentional alteration, movement, removal, or addition of any object or substance when the peace officer:

(a) Knows or has good reason to believe that such object or substance will be the subject of any investigation by state, local, or federal law enforcement officers, and

(b) Acts with the intent of distorting the results of such an investigation.

B. Whoever violates this Section shall be fined not more than ten thousand dollars, or be imprisoned, with or without hard labor, for not more than three years, or both.

Acts 1984, No. 566, §1.



RS 14:134.3 - Abuse of office

§134.3. Abuse of office

A. No public officer or public employee shall knowingly and intentionally use the authority of his office or position, directly or indirectly, to compel or coerce any person to provide the public officer, public employee or any other person with anything of apparent present or prospective value when the public officer or employee is not entitled by the nature of his office to the services sought or the object of his demand.

B.(1) Whoever violates the provisions of this Section shall be fined up to five thousand dollars, or be imprisoned with or without hard labor for not less than one year nor more than five years.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

C. The provisions of this Section shall not apply to benefits or services rendered to a person who is entitled to such benefits or services from the state or any political subdivision of the state or any governmental entity when the public officer or public employee is performing his duties as authorized by law. Nothing in this Section shall prohibit or limit the ability of a public officer or public employee from performing his duties as authorized by law or as a condition of his employment or office.

Acts 2008, 1st Ex. Sess., No. 22, §1, eff. March 11, 2008; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:135 - Public salary deduction

§135. Public salary deduction

A. Public salary deduction is committed when any public officer or public employee retains or diverts for his own use or the use of any other person or political organization, any part of the salary or fees allowed by law to any other public officer or public employee, unless authorized in writing by the said public officer or public employee.

B. Whoever commits the crime of public salary deduction shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 1999, No. 318, §1.



RS 14:136 - Public salary extortion

§136. Public salary extortion

A. Public salary extortion is committed when any person shall:

(1) Solicit or receive, or attempt to solicit or receive, either directly or indirectly, the payment of any money or other thing of value from any public officer or public employee to himself or any other person or political organization, through any means or form whatsoever and for any purpose whatsoever, when such payment is obtained or solicited upon suggestion or threat that the failure to make such payment shall result in the loss or impairment of value to such officer or employee of his office or employment, or when such payment shall be a reward or remuneration for securing such office or employment; and proof that such payments were collected from or paid by such officers or employees on a uniform or progressive percentage or amount basis, shall be presumptive evidence that payments were made under duress or upon the considerations set forth hereinbefore; however, a written request made pursuant to R.S. 14:135 shall serve to rebut the presumption that payment was made under duress; or

(2) Solicit or receive or attempt to solicit or receive, either directly or indirectly, the contribution of any money or other thing of value for any general, primary or special election or for any other political purpose, from any person holding any office or employment for remuneration or profit, including those persons who work on a commission basis, with the state, who receive a remuneration of two hundred dollars per month or less from such employment; provided that this Subdivision shall not apply where the person solicited or whose contribution was received was an elective public officer or a candidate for any elective public office.

B. Whoever commits the crime of public salary extortion shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 1999, No. 318, §1.



RS 14:137 - Repealed by Acts 1979, No. 700, 8

§137. Repealed by Acts 1979, No. 700, §8



RS 14:138 - Public payroll fraud

§138. Public payroll fraud

A. Public payroll fraud is committed when:

(1) Any person shall knowingly receive any payment or compensation, or knowingly permit his name to be carried on any employment list or payroll for any payment or compensation from the state, for services not actually rendered by himself, or for services grossly inadequate for the payment or compensation received or to be received according to such employment list or payroll; or

(2) Any public officer or public employee shall carry, cause to be carried, or permit to be carried, directly or indirectly, upon the employment list or payroll of his office, the name of any person as employee, or shall pay any employee, with knowledge that such employee is receiving payment or compensation for services not actually rendered by said employee or for services grossly inadequate for such payment or compensation.

B. This Section shall not apply in the following situations:

(1) When a bona fide public officer or public employee, who is justifiably absent from his job or position for a reasonable time, continues to receive his usual compensation or a part thereof.

(2) When arrangements between firefighters to swap work or perform substitute work with or for each other is done in compliance with the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 207(p)(3) and the associated regulations found in the Code of Federal Regulations and in accordance with rules and regulations adopted by the appointing authority.

C.(1) Whoever commits the crime of public payroll fraud shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Acts 1997, No. 538, §1; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:139 - Political payroll padding

§139. Political payroll padding

A. Political payroll padding is committed when any public officer or public employee shall, at any time during the six months preceding any election for governor:

(1) Increase the number of public employees in his office, department, board, agency, or institution more than five percent over the average number of such employees for each of the first six months of the twelve months next preceding the election; or

(2) Increase the payroll or other operating expenses of his office, department, board, agency, or institution more than fifteen percent over its average amount of such expenditures for each of the months of the first six months of the twelve months next preceding the election.

B. The provisions of this Section shall not apply where the increases are necessitated by flood, invasion by a common enemy, or other public emergency.

C. Whoever commits the crime of political payroll padding shall be imprisoned for not more than five years with or without hard labor or shall be fined not more than five thousand dollars or both.

Amended by Acts 1980, No. 454, §1; Acts 2014, No. 791, §7.



RS 14:139.1 - Political payroll padding by sheriff; sale of assets of sheriff's office prohibited

§139.1. Political payroll padding by sheriff; sale of assets of sheriff's office prohibited

A. During the six months preceding a gubernatorial election and during the time interval between the gubernatorial election and the first day of July following election, it shall be unlawful for any sheriff to:

(1) Increase the number of deputies or employees in his office by more than five percent over the average number of such employees for each of the first six months of the twelve months preceding said election; or

(2) Increase the payroll or other operating expenses of his office more than fifteen percent over its average amount of such expenditures for each of the months of the first six months of the twelve months preceding said election; or

(3) Transfer title and ownership of the capital assets of his office of a value in excess of ten percent of the total value of said assets as reflected in the current inventory filed in the office of the sheriff on date of the first primary election under the provisions of Section 513 of Title 24.

B. In determining whether any surplus or deficit exists in the office of any sheriff at the expiration of a term of office, the current market value of the capital assets of the office as set forth in the inventory filed in accordance with Section 513 of Title 24 shall be included in the total assets of the sheriff's office.

C. The provisions of this Section shall not apply when the increases or decreases are necessitated by flood, invasion by common enemy, or other public emergency. In addition, the provisions of this Section shall not apply to any increase based upon the utilization of additional revenue from a tax district election or to an increase necessitated by the completion of a new or expansion of an existing prison facility.

D. Whoever violates the provisions of Subsection A of this Section shall be imprisoned, with or without hard labor, for not more than five years or shall be fined not more than five thousand dollars, or both.

Added by Acts 1981, No. 505, §1; Acts 1999, No. 108, §1.



RS 14:139.2 - Transfer of capital assets of clerk of court's office prohibited

§139.2. Transfer of capital assets of clerk of court's office prohibited

A. It shall be unlawful for any clerk of court, during a period beginning on the second Saturday in April of a year in which a regular gubernatorial election is scheduled and ending on the first day of July of the following year, to transfer title and ownership of any capital assets of his office which have an aggregate value greater than ten percent of the total value of the capital assets of his office.

B. For purposes of this Section, the capital assets of the office of a clerk of court shall include all general fixed assets over which the clerk has custody and control, regardless of whether such assets are carried as assets by the clerk or by the parish governing authority.

C. The value of the capital assets shall be the value of such assets as reflected in the current inventory filed under the provisions of R.S. 24:513 prior to the beginning day of the period specified in Subsection A or, if no such inventory is filed, the value of the assets as carried on the records of the clerk or the parish governing authority on the day prior to the beginning day of the period specified in Subsection A.

D. The provisions of this Section shall not apply to a transfer necessitated by flood, invasion by common enemy, or other public emergency.

E. Whoever violates the provisions of Subsection A of this Section shall be imprisoned, with or without hard labor, for not more than five years or shall be fined not more than five thousand dollars, or both.

Acts 1985, No. 381, §1.



RS 14:140 - Public contract fraud

§140. Public contract fraud

A. Public contract fraud is committed:

(1) When any public officer or public employee shall use his power or position as such officer or employee to secure any expenditure of public funds to himself, or to any partnership of which he is a member, or to any corporation of which he is an officer, stockholder, or director.

(2) When any member of any public board, body, or commission charged with the custody, control, or expenditure of any public funds votes for or uses his influence to secure any expenditure of such funds to himself, or to any partnership of which he is a member, or to any corporation of which he is an officer, director, or stockholder.

(3) When any sheriff charged with the duties of enforcing the laws of this state or any political subdivision thereof shall enter into a contract, either written or oral, individually or as a member or stockholder of any partnership, company, or corporation, with any such person whereby such sheriff or partnership, company, or corporation, of which he is a member or stockholder is to perform any services of a law enforcement nature; provided, however, a deputy sheriff may, as an employee only, perform services of a law enforcement nature for any person, partnership, company, or corporation, but only if the deputy sheriff fulfills his employee performance requirements while not on official duty.

B. The fact that an expenditure has been made to any party named in Paragraphs (1) and (2) of Subsection A of this Section, or to any partnership of which he is a member, or to any corporation of which he is an officer, stockholder, or director, shall be presumptive evidence that such person has used his power, position, or influence to secure such expenditure.

C.(1) Whoever commits the crime of public contract fraud shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

(2) In addition to the penalty provided for in Paragraph (1) of this Subsection, a person convicted of the provisions of this Section may be ordered to pay restitution to the state if the state suffered a loss as a result of the offense. Restitution shall include the payment of legal interest at the rate provided in R.S. 13:4202.

Amended by Acts 1968, No. 487, §1; Acts 1979, No. 562, §1; Acts 2010, No. 811, §1, eff. Aug. 15, 2011.



RS 14:141 - Prohibited splitting of profits, fees or commissions; exceptions

§141. Prohibited splitting of profits, fees or commissions; exceptions

A. For the purposes of this Section, "splitting of profits, fees or commissions" means the giving, offering to give, receiving or offering to receive, directly or indirectly, anything of apparent present or prospective value by or to a public officer or public employee or to any fund or fiduciary existing for the benefit of or use by such public officer or employee, when such value is derived from any agreement or contract to which the state or any political subdivision thereof is a party.

B. There shall be no splitting of profits, fees or commissions, past or present, derived from the sale of any commodity, goods, services, insurance, or anything of value to the state or any political subdivision thereof from which a public officer or public employee, representing the state or a political subdivision, as the case may be, in his official capacity, receives or offers to receive a portion of the profits, fees and/or commissions. The contract shall be a public record.

C. Whoever commits the crime of receiving or offering to receive a portion of the profits, fees or commissions as provided by this Section shall upon conviction be fined not more than ten thousand dollars or shall be imprisoned, with or without hard labor, for not more than ten years, or both.

Added by Acts 1972, No. 760, §1; Acts 2011, No. 343, §1.



RS 14:142 - Offenses committed prior to effective date of Code

PART VIII. CONCLUDING PROVISIONS

§142. Offenses committed prior to effective date of Code

This Code shall not apply to any crimes committed before July 29, 1942. Crimes committed before that time shall be governed by the law existing at the time the crime was committed.



RS 14:143 - Preemption of state law; exceptions

§143. Preemption of state law; exceptions

A. Except as otherwise specifically provided in this Section, no governing authority of a political subdivision shall enact an ordinance defining as an offense conduct that is defined and punishable as a felony under state law.

B. A governing authority of a parish or municipality may enact an ordinance defining as an offense conduct that is defined and punishable as a felony under state law if the ordinance is comparable to one of the crimes defined by state law and listed in Subsection C of this Section. No ordinance shall define as an offense conduct that is defined and punishable as a felony under any other state law. The ordinance shall comply with the provisions of Subsection D of this Section. A conviction under an ordinance which complies with the provisions of this Section may be used as a predicate conviction in prosecutions under state law.

C. The offense defined in the ordinance shall be comparable to one of the following state laws:

(1) R.S. 14:63 (criminal trespass).

(2) R.S. 14:67(B)(3) (theft when the misappropriation or taking amounts to less than a value of three hundred dollars).

(3) R.S. 14:67.2(B)(3) (theft of animals when the misappropriation or taking amounts to less than a value of three hundred dollars).

(4) R.S. 14:67.3 (unauthorized use of "access card" as theft).

(5) R.S. 14:67.4 (theft of domesticated fish from fish farm).

(6) R.S. 14:67.5 (theft of crawfish).

(7) R.S. 14:67.6(C)(1) (first offense of theft of utility service).

(8) R.S. 14:67.10(B)(3) (theft of goods when the misappropriation or taking amounts to less than a value of three hundred dollars).

(9) R.S. 14:67.12 (theft of timber).

(10) R.S. 14:67.13(B)(3) (theft of an alligator when the misappropriation or taking amounts to less than a value of three hundred dollars).

(11) R.S. 14:69(B)(3) (illegal possession of stolen things when the value of the stolen things is less than three hundred dollars).

(12) R.S. 14:82(B)(1) (prostitution).

(13) R.S. 14:93.2.1 (child desertion).

(14) R.S. 14:222.1 (unauthorized interception of cable television services).

(15) R.S. 14:285(C) (improper telephone communications).

(16) R.S. 40:966(E)(1) (possession of marijuana).

(17) R.S. 40:1021, 1022, 1023, 1023.1, 1024, 1025(A), and 1026 (possession of drug paraphernalia).

(18) R.S. 14:35.3 (domestic abuse battery).

D. An ordinance adopted under the provisions of this Section shall incorporate the standards and elements of the comparable crime under state law and the penalty provided in the ordinance shall not exceed the penalty provided in the comparable crime under state law.

E. The provisions of this Section shall not repeal, supersede, or limit the provisions of R.S. 13:1894.1 or R.S. 40:966(D)(4).

Added by Acts 1983, No. 531, §1; Acts 2001, No. 944, §2; Acts 2003, No. 1038, §2; Acts 2006, No. 143, §1.



RS 14:201 - Collateral securities, unauthorized use or withdrawal prohibited; penalty; proof of intent; of personal advantage

CHAPTER 2. MISCELLANEOUS CRIMES AND OFFENSES

PART I. OFFENSES AGAINST PROPERTY

§201. Collateral securities, unauthorized use or withdrawal prohibited; penalty; proof of intent; of personal advantage

A. No customer, nor any officer, member, or employee of any person who is a customer of any bank or banking institution, savings bank, or trust company organized under the laws of this state, of the United States, or of any foreign country, or of a private banker or of a person, or association that loans money on collateral security, doing business in this state, who is allowed to withdraw any collateral pledged by him, either personally or in his representative capacity, on a trust receipt or other form of receipt, shall do any of the following:

(1) Use, sell, repledge, or otherwise dispose of the collateral so withdrawn, for any other purpose other than that of paying the indebtedness for the security of which the collateral was pledged.

(2) Fail or refuse to return the collateral on demand.

(3) Fail or refuse in lieu of the return of the collateral to make the pledgee a cash payment equivalent to the full value of the collateral so withdrawn.

(4) If the collateral exceeds in value the indebtedness it secures, fail or refuse to make a cash payment to the pledgee equal to the full amount of the indebtedness.

(5) If the delivery of the collateral was to be made in the future and the customer has taken possession or control of the collateral, fails or refuses to deliver the collateral on demand.

B. Whoever violates this Section shall be imprisoned with or without hard labor, for not more than ten years.

C. Proof of any of the acts set forth in this Section shall be considered prima facie evidence of criminal intent. The state may proceed further and prove criminal intent by any competent evidence in its possession.

D. Where the person doing the acts denounced by this Section was an officer, agent, or employee of any person, who was a customer of any lender as provided in Subsection A of this Section loaning money on collateral security, it shall not be necessary, to complete the proof of the crime charged, for the state to prove that the person derived any personal benefit, advantage, or profit from the transaction. The state may always prove the crime charged by any competent evidence it may have in its possession.

Amended by Acts 1952, No. 82, §1; Acts 1980, No. 439, §1; Acts 2014, No. 791, §7.



RS 14:202 - Contractors; misapplication of payments prohibited; penalty

§202. Contractors; misapplication of payments prohibited; penalty

A. No person, contractor, subcontractor, or agent of a contractor or subcontractor, who has received money on account of a contract for the construction, erection, or repair of a building, structure, or other improvement, including contracts and mortgages for interim financing, shall knowingly fail to apply the money received as necessary to settle claims for material and labor due for the construction or under the contract.

B. When the amount misapplied is one thousand dollars or less, whoever violates the provisions of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than ninety days nor more than six months, or both.

C. When the amount misapplied is greater than one thousand dollars, whoever violates this Section shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned with or without hard labor for not less than ninety days nor more than six months, or both, for each one thousand dollars in misapplied funds, provided that the aggregate imprisonment shall not exceed five years.

D. Any person, contractor, subcontractor, or agent of a contractor or subcontractor who knowingly fails to apply construction contract payments as required in Subsection A shall pay to the court, and the court shall transfer to the person whose construction contract payments were misapplied, an amount equal to the sum of the payments not properly applied and any additional legal costs resulting from the misapplication of construction fund payments, including a fee charged by the clerk of court for handling such payments.

Amended by Acts 1960, No. 554, §1; Acts 1984, No. 372, §1; Acts 1986, No. 1040, §1; Acts 1986, No. 625, §1; Acts 1990, No. 690, §1.



RS 14:202.1 - Residential contractor fraud; penalties

§202.1. Residential contractor fraud; penalties

A. Residential contractor fraud is the misappropriation or intentional taking of anything of value which belongs to another, either without the consent of the other to the misappropriation or taking, or by means of fraudulent conduct, practices, or representations by a person who has contracted to perform any home improvement or residential construction, or who has subcontracted for the performance of any home improvement or residential construction. A misappropriation or intentional taking may be inferred when a person does any of the following:

(1) Fails to perform any work during a forty-five-day period of time or longer after receiving payment, unless a longer period is specified in the contract.

(2) Uses, or causes an agent or employee to use, any deception, false pretense, or false promise to cause any person to enter into a contract for home improvements or residential construction.

(3) Damages the property of any person with the intent to induce that person to enter into a contract for home improvements or residential construction.

(4) Knowingly makes a material misrepresentation of fact in any application for a permit required by state, municipal, or parochial law.

(5) Knowingly makes a material misrepresentation of fact in any lien placed upon the property at issue.

(6) Fails to possess the required license for home improvements or residential construction required by applicable state, municipal, or parochial statute.

(7) Knowingly employs a subcontractor who does not possess the required license by applicable state, municipal, or parochial statute.

B. For purposes of this Section, "home improvement or residential construction" means any alteration, repair, modification, construction, or other improvement to any immovable or movable property primarily designed or used as a residence or to any structure within the residence or upon the land adjacent to the residence.

C.(1) When the misappropriation or intentional taking amounts to a value of less than five hundred dollars, the offender shall be imprisoned for not more than six months, fined not more than one thousand dollars, or both.

(2) When the misappropriation or intentional taking amounts to a value of five hundred dollars or more, but less than one thousand five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than two thousand dollars, or both.

(3) When the misappropriation or intentional taking amounts to a value of one thousand five hundred dollars or more, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(4) In determining the amount of the misappropriation or intentional taking, the court shall include the cost of repairing work fraudulently performed by the contractor and the cost of completing work for which the contractor was paid but did not complete.

D. In addition to the penalties provided by the provisions of this Section, a person convicted of residential contractor fraud shall be ordered to make full restitution to the victim and any other person who has suffered a financial loss as a result of the offense. For the purposes of this Subsection, restitution to the victim shall include the cost of repairing work fraudulently performed by the contractor and the cost of completing work for which the contractor was paid but did not complete.

Acts 2008, No. 292, §1; Acts 2009, No. 268, §1; Acts 2012, No. 120, §1; Acts 2014, No. 62, §1; Acts 2014, No. 811, §6, eff. June 23, 2014.



RS 14:202.2 - Solar electric and solar thermal system contractors; solar tax credit fraud

§202.2. Solar electric and solar thermal system contractors; solar tax credit fraud

A.(1) It shall be unlawful for any person who has received money from a contract for the sale, installation, maintenance, or repair of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), to claim a tax credit provided by R.S. 47:6030 or other provision of law against taxes owed to the state of Louisiana if the person:

(a) Has failed to perform or complete the installation of the system or failed to maintain or repair the system under the terms of the contract.

(b) Fails to maintain or repair the system under the terms of the contract subsequent to claiming the tax credit.

(2)(a) The knowing material failure by a contractor to perform or complete the installation of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), or maintain or repair the system under the terms of the contract shall constitute solar installation fraud.

(b) Whoever commits the crime of solar installation fraud shall be subject to the penalty provisions provided for in R.S. 14:202.1.

B.(1) When the aggregate amount of the tax credit claimed is one thousand dollars or less, whoever violates the provisions of this Section upon conviction may be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not more than six months.

(2) When the aggregate amount of the tax credit claimed is greater than one thousand dollars, whoever violates the provisions of this Section upon conviction may be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned, with or without hard labor, for not more than six months for each one thousand dollars of the tax credit claimed, provided that the aggregate imprisonment shall not exceed five years.

C. The district attorney shall notify the Department of Revenue in writing of any prosecution under this Section.

D. Nothing contained in this Section shall be construed to prevent the state, through the attorney general, from asserting a cause of action to recover damages or penalties, or assess or collect a penalty, resulting from a violation of this Section.

E. The remedies and rights provided under this Section are in addition to and do not preclude any remedy otherwise available under law, including but not limited to the provisions of R.S. 51:1401 et seq.

F. Any person who is found liable under a civil action brought by the attorney general resulting from a violation of this Section shall be liable to the attorney general for all costs, expenses and fees related to investigations and proceedings associated with the violation, including attorney fees. An action to recover costs, expenses, fees, and attorney fees shall be ancillary to, and shall be brought and heard in the same court as, the civil action resulting from a violation of this Section.

G.(1) The attorney general may examine, or cause to be examined, by agents thereof, without notice, the conditions and affairs of any person who has received money from a contract for the sale, installation, maintenance, or repair of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), and who has claimed a tax credit.

(2) In connection with an examination authorized by this Subsection, the attorney general, or his agents, may examine under oath any person concerning the affairs and business of the person who has received money from a contract for the sale, installation, maintenance, or repair of a solar electric system or solar thermal system, as defined in R.S. 47:6030(C), and who has claimed a tax credit.

H. The provisions of this Section shall be applicable to entities engaging in the business of selling, leasing, installing, servicing, or monitoring solar energy equipment. Nothing in this Section shall be construed to impose civil or criminal liability on homeowners or on any third party whose involvement is limited to providing financing to the homeowner or financing for installation. Entities engaged in the business of arranging agreements for the lease or sale of solar energy systems or acquiring customers for financing entities shall not be exempt from the provisions of this Section.

Acts 2014, No. 682, §1, eff. June 18, 2014.



RS 14:203 - Electrical appliances, sale without original factory serial number prohibited; penalty

§203. Electrical appliances, sale without original factory serial number prohibited; penalty

A. No person shall offer to sell or cause to be sold or distributed, either retail or wholesale, new household appliances, such as radios, television sets, refrigerators, washing machines, ironers, dryers, gas or electric ranges, or air conditioners, without the appliance having the original factory serial number indicated thereon provided it is the custom of the manufacturer to place serial numbers on the appliances.

B. Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than ninety days, or both.

Acts 2014, No. 791, §7.



RS 14:204 - Fire-raising on lands of another by criminal negligence; penalty

§204. Fire-raising on lands of another by criminal negligence; penalty

A. Fire-raising on lands of another by criminal negligence is the performance of any of the following acts:

(1) The setting fire to any grass, leaves, brush, or debris on lands by the owner, or by the owner's agent or lessee, and allowing the fire to spread or pass to lands of another.

(2) The starting of fire with wood or other fuel on lands of another, without malice, for camping or other purposes, with failure to exercise sufficient precautions so as to prevent the fire from spreading to grass, leaves, brush, or other debris on the lands.

(3) The setting fire to grass, leaves, brush, or other debris on lands of another by means of casting aside a lighted match or lighted cigar or cigarette stub.

(4) The burning over or causing burning over to be done on any land which adjoins woodlands of another within the boundaries of any parish of this state wherein an organized fire protection unit is maintained by the state or federal government, or both, without first giving the protecting agency written notice of intention to burn over the lands, giving a description of the property which will reasonably describe the location where the burning shall begin, and the date on which the lands are to be burned over. For the purpose of this Section, an "organized fire protection unit" is defined to be any area in which an organized system of fire prevention and control is in effect.

B. Whoever commits the crime of fire-raising on lands of another by criminal negligence shall be fined not more than three hundred dollars or imprisoned for not more than thirty days, or both.

Acts 2014, No. 791, §7.



RS 14:204.1 - Fire-raising in a correctional facility; penalty

§204.1. Fire-raising in a correctional facility; penalty

A. Fire-raising in a correctional facility is any of the following:

(1) The starting, causing, or assisting in the creation of any fire, heat, or spark of any nature in a correctional facility by any means or method and without authorization of the warden or his designee.

(2) The failure to report to a correctional facility employee, or concealing from a correctional facility employee, the unauthorized starting, causing, or assisting in the creation of any fire, heat, or spark of any nature by another in a correctional facility.

B. For purposes of this Section, the following definitions shall apply:

(1) "Correctional facility" means any jail, prison, penitentiary, juvenile institution, temporary holding center, or detention facility.

(2) "Correctional facility employee" means any employee of any jail, prison, penitentiary, juvenile institution, temporary holding center, or detention facility.

C.(1) Whoever commits the crime of fire-raising in a correctional facility by violating the provisions of Paragraph (A)(1) of this Section shall be imprisoned with or without hard labor for not more than three years.

(2) Whoever commits the crime of fire-raising in a correctional facility by violating the provisions of Paragraph (A)(2) of this Section shall be imprisoned with or without hard labor for not more than one year.

(3) If at the time of the commission of the offense, the offender is under the jurisdiction and legal custody of the Department of Public Safety and Corrections, or is being detained in any correctional facility, the sentence imposed under this Section shall run consecutively to any other sentence being served by the offender at the time of the offense.

Acts 2010, No. 379, §1.



RS 14:205 - Fire-raising on lands of another with malice; penalty

§205. Fire-raising on lands of another with malice; penalty

A. Fire-raising on lands of another with malice is the malicious setting fire to any grass, leaves, brush, or debris on lands of another, or the procuring same to be done.

B. Whoever commits the crime of fire-raising on lands of another with malice shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:206 - Fire prevention interference; penalty

§206. Fire prevention interference; penalty

A. Fire prevention interference is the intentional performance of any of the following acts:

(1) Defacing or destroying fire warning notices or posters.

(2) Injuring, destroying, removing or in any manner interfering with the use of any tools, equipment, towers, buildings, telephone lines, or life safety systems and equipment as defined in R.S. 40:1646(C), used in the detection, reporting or suppression of fire.

(3) Obstructing exits, impeding egress, or exceeding the capacity or posted occupant load of a building or structure.

(4) Unauthorized use or proximate display as defined in R.S. 51:650(9), of fireworks in a building or structure.

B. Whoever commits the crime of fire prevention interference shall be fined not more than five hundred dollars or imprisoned for a period of not more than six months, or both.

Acts 2014, No. 74, §1; Acts 2014, No. 791, §7.



RS 14:207 - Motor vehicles, alteration or removal of identifying numbers prohibited; sale, etc., of motor vehicle with altered identifying numbers prohibited; penalty; application of Section

§207. Motor vehicles, alteration or removal of identifying numbers prohibited; sale, etc., of motor vehicle with altered identifying numbers prohibited; penalty; application of Section

A. No person shall cover, remove, deface, alter, or destroy the manufacturer's number or any other distinguishing number or identification mark on any motor vehicle, motor vehicle part, semi-trailer, or trailer as defined by R.S. 32:1 for the purpose of concealing or misrepresenting its identity; nor shall any person buy, sell, receive, dispose of, conceal, or knowingly have in his possession any motor vehicle, motor vehicle part, semi-trailer, or trailer as defined by R.S. 32:1 from or on which the manufacturer's number or any other distinguishing number or identification mark has been covered, removed, defaced, altered, or destroyed for the purpose of concealing or misrepresenting its identity.

B.(1) Whoever violates this Section shall be fined not more than two thousand dollars, or imprisoned with or without hard labor for not more than twenty-four months, or both, and, in default of fine, imprisoned with or without hard labor for not more than twelve months additional.

(2) On conviction of a second offense, the offender shall be fined not more than four thousand dollars, or imprisoned with or without hard labor for not more than forty-eight months, or both.

(3) On conviction of a third or subsequent offense, the offender shall be fined five thousand dollars and imprisoned with or without hard labor for not less than thirty-six months nor more than sixty months.

C. This Section shall apply to all vehicles propelled otherwise than by muscular power, except motor vehicles running upon rails or tracks.

Acts 1989, No. 537, §1; Acts 2008, No. 148, §1; Acts 2010, No. 389, §1.



RS 14:208 - Operas, performance or representation without consent of owner prohibited; penalty

§208. Operas, performance or representation without consent of owner prohibited; penalty

A. No person or company shall take part in or cause to be publicly performed or represented for profit any unpublished or undedicated dramatic or musical composition known as an opera without the consent of its owner or proprietor, or knowing an opera is unpublished or undedicated, shall permit, aid, or take part in a public performance or representation without the consent of the owner or proprietor.

B. Whoever violates this Section shall, for every performance, be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days.

Acts 2014, No. 791, §7.



RS 14:209 - Seals, breaking prohibited; penalty

§209. Seals, breaking prohibited; penalty

A. No person shall, without legal authority, break any seal placed, in accordance with law, on the effects or any place or thing containing the effects or property of any deceased person.

B. Whoever violates this Section shall be fined not more than one thousand dollars and imprisoned with or without hard labor for not more than two years.

Acts 2014, No. 791, §7.



RS 14:210 - Taxicabs, tampering with meter forbidden; penalty

§210. Taxicabs, tampering with meter forbidden; penalty

A. No person shall, without the written consent of the owner, tamper with or alter in any manner or form the fare-registering device of any taxicab or automobile for hire.

B. Whoever violates this Section shall be fined not less than fifty dollars nor more than two hundred dollars, or imprisoned for not less than six months nor more than one year, or both.

Acts 2014, No. 791, §7.



RS 14:211 - Sale of forest products; failure to remit payment to owner; penalty

§211. Sale of forest products; failure to remit payment to owner; penalty

A.(1) Any person who acquires, with the consent of an owner, any forest product from that owner and who receives payment for the forest product shall, within thirty days of such receipt, make payment in full to the owner.

(2) If the owner has not received payment within the required thirty days, the owner shall notify the offender of his demand for payment at the offender's last known address by certified mail or by personal delivery of the written notice to the offender. The offender's failure to make payment in full within ten days after the mailing or personal delivery shall be presumptive evidence of the offender's intent to violate this Section.

B. A written agreement signed by the owner providing for a means of payment contrary to this Section shall constitute an affirmative defense.

C. As used in this Section:

(1) "Forest product" means any tree, shrub, plant, or related vegetation, or any part thereof.

(2) "Owner" means any person, partnership, corporation, unincorporated association, or other legal entity having any interest in any forest product, any land upon which a forest product is growing, or any land from which a forest product has been removed.

D. Whoever violates this Section when the value of the forest product is five hundred dollars or less shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both. When the value of the forest product is more than five hundred dollars, the violator shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than ten years, or both.

E. When the offender has violated this Section by a number of distinct acts, the aggregate of the amount of the forest products involved shall determine the grade of the offense.

Acts 1997, No. 978, §1.



RS 14:212 - Forest products, false statement prohibited; penalty

§212. Forest products, false statement prohibited; penalty

A. No person, in the course of a sale, attempted sale, delivery, removal, or other completed or attempted transaction involving forest products, shall willfully or knowingly make a false statement or cause a false statement to be made with regard to ownership or ownership interest of the forest products, with regard to ownership or ownership interest or tract name of the land where the forest products were harvested, or with regard to location of the land and property description of the land where the forest products were harvested.

B. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

Acts 1997, No. 108, §1; Acts 2003, No. 107, §1.



RS 14:213 - False packing of cotton bales and other agricultural products; penalty

§213. False packing of cotton bales and other agricultural products; penalty

A. The false packing of cotton bales or other agricultural products is the packing of a bale or bales of cotton or other agricultural products in such manner as is calculated to deceive persons with regard to quantity, weight, or quality of the product therein contained, whether the false packing of cotton bales or other agricultural products be accomplished by the wetting of the product packed, or by concealing in the interior of the packed product another substance, or by plating the product by concealing in the interior thereof material inferior in grade or quality to that on the exterior thereof, or by any other means.

B. Whoever commits the crime of false packing of cotton bales or other agricultural products shall be punished, for the first offense, by a fine of five hundred dollars, or imprisoned for not less than sixty days nor more than six months, or both. For any offense beyond the first, the offender shall be punished by a fine of one thousand dollars, or imprisoned for not less than sixty days nor more than six months, or both.

Added by Acts 1954, No. 21, §1; Acts 2014, No. 791, §7.



RS 14:214 - Fishing or hunting contest fraud

§214. Fishing or hunting contest fraud

A. The crime of fishing or hunting contest fraud is the act of any person, who, with the intent to defraud, knowingly makes a false representation in an effort to win any prize awarded in any fishing or hunting contest.

B. When the most valuable prize offered in the contest amounts to a value of less than one hundred dollars, the offender shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

C. When the most valuable prize offered in the contest amounts to a value of one hundred dollars or more, the offender shall be fined not more than three thousand dollars, imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1985, No. 856, §1.



RS 14:215 - Repealed by Acts 1962, No. 310, III (3)

§215. §§215, 216 Repealed by Acts 1962, No. 310, §III (§3)



RS 14:217 - Purchase or sale of seafoods prohibited under certain conditions; penalties

§217. Purchase or sale of seafoods prohibited under certain conditions; penalties

A. It shall be unlawful for any person:

(1) Who is engaged commercially in catching or taking fish, shrimp, oysters, or other seafood in a joint adventure or other undertaking whereby he receives a percentage of the proceeds of the sale of the catch, or a share of the catch itself, to sell or offer for sale any of such products, obtained in the joint adventure, except as provided for and in accordance with the terms and conditions of such joint adventure, without the express or implied consent of his co-adventurer or co-adventurers, or

(2) Who is employed on a salary or any other basis in the commercial catching or taking of fish, shrimp, oysters, or other seafood, to sell or offer for sale such products without the express or implied consent of his employer, or

(3) To purchase any fish, shrimp, oysters, or other seafood, knowing it is offered for sale in violation of Paragraph (1) or (2) of this Subsection.

B. Any person who violates any provision of this Section shall be, for the first offense, fined not less than one hundred dollars nor more than two hundred dollars and, for the second and subsequent offenses, shall be fined not less than five hundred dollars nor more than two thousand dollars, or be sentenced to serve not less than five days nor more than six months in the parish jail, or shall be punished by both such fine and imprisonment.

Acts 1964, No. 82, §§1, 2.



RS 14:218 - Seafood sales and purchases; commercial license required of seller; penalties

§218. Seafood sales and purchases; commercial license required of seller; penalties

A. It shall be unlawful for any person, firm, or corporation to offer to sell or to sell any shrimp, oyster, fish, or other seafood without having first obtained a valid commercial fishing, retail, or wholesale license as provided in Subpart A of Part VII of Chapter 1 of Title 56 of the Louisiana Revised Statutes of 1950. It shall be unlawful for any person, firm, or corporation, including any restaurant or retail establishment, to purchase any shrimp, oyster, fish, or other seafood from any person who does not possess a valid commercial fishing, retail, or wholesale license lawfully issued in his name or his employer's name as provided in the above-referenced Subpart A. The commercial fishing license required herein shall be one which authorizes the bearer to sell his catch. Such license or a copy thereof shall be in the possession of the seller and conspicuously displayed at all times when transacting any sale.

B. The provisions of this Section shall be enforceable by all law enforcement agencies throughout the state, in addition to agents of the Department of Wildlife and Fisheries and including but not limited to law enforcement officers of local governmental subdivisions.

C.(1) The following penalties shall be imposed for violation of the provisions of Subsection A of this Section:

(a) For the first offense, the fine shall be not less than five hundred dollars nor more than seven hundred fifty dollars, or imprisonment for not more than one hundred twenty days, or both.

(b) For the second offense, the fine shall be not less than seven hundred fifty dollars nor more than three thousand dollars and imprisonment for not less than ninety days nor more than one hundred eighty days.

(c) For the third offense, the fine shall be not less than one thousand dollars nor more than five thousand dollars and imprisonment for not less than one hundred eighty days nor more than two years.

(2) The above penalties in all cases shall include forfeiture of anything seized in connection with the violation and may include revocation of any applicable fishing, retail, or wholesale license under which the violation occurred for the period for which it is issued.

Acts 1986, No. 660, §1.



RS 14:219 - Removal of building or structure from immovable property subject to a conventional mortgage or vendor's privilege

§219. Removal of building or structure from immovable property subject to a conventional mortgage or vendor's privilege

Any person who wilfully or knowingly removes from any immovable property subject to a conventional mortgage or vendor's privilege affecting the immovable property, any building or other structure, or any part of a building or other structure, or any item which was so attached to or connected with any such building or structure as to become subject to a conventional mortgage or vendor's privilege affecting the immovable property at the time of the execution of the mortgage or act creating the vendor's privilege, with intent to defraud and without first obtaining the written consent of all holders of conventional mortgages or vendor's privileges affecting the immovable property shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than two thousand dollars, or imprisoned for not more than one (1) year, or both, at the discretion of the Court.

Added by Acts 1964, No. 496, §1.



RS 14:220 - Rented or leased motor vehicles; obtaining by false representation, etc.; failure to return; defenses; penalties

§220. Rented or leased motor vehicles; obtaining by false representation, etc.; failure to return; defenses; penalties

A. If any person rents or leases a motor vehicle and obtains or retains possession of the motor vehicle by means of any false or fraudulent representation including but not limited to a false representation as to his name, residence, employment, or operator's license, or by means of fraudulent concealment, or false pretense or personation, or trick, artifice, or device; or, if the person with fraudulent intent willfully refuses to return the leased vehicle to the lessor after the expiration of the lease term as stated in the lease contract, the person shall be guilty of a felony and upon conviction thereof shall be subject to the penalty provided for in Subsection B of this Section. Except as provided in Subsection D of this Section, the offender's failure to return or surrender the motor vehicle within seven calendar days after notice to make such return or surrender has been sent by certified mail to the offender's last known address, or has been delivered by commercial courier as defined in R.S. 13:3204(D), shall be presumptive evidence of his intent to defraud, and the lessor may report to any law enforcement agency that the rented or leased motor vehicle has been stolen.

B. Any person found guilty of violating the provisions of this Section shall be fined not more than five hundred dollars or imprisoned not more than five years with or without hard labor, or both.

C. It shall be a complete defense to any civil action arising out of or involving the arrest or detention of any person renting or leasing a motor vehicle that any representation made by him in obtaining or retaining possession of the vehicle is contrary to the fact.

D. It shall be a complete defense to any civil action arising out of or involving the arrest or detention of any person, upon whom such demand was personally made or personally served, that he failed to return the vehicle to the place specified in the rental agreement within such seventy-two hour period.

Acts 1964, No. 442, §§1 to 4. Amended by Acts 1975, No. 607, §1. Acts 1984, No. 146, §1; Acts 1997, No. 790, §1; Acts 2003, No. 596, §1.



RS 14:220.1 - Leased movables; obtaining by false representation; failure to return or surrender; penalties; restitution

§220.1. Leased movables; obtaining by false representation; failure to return or surrender; penalties; restitution

A. No person leasing a movable shall obtain or retain possession of the movable by:

(1) Making a false statement or false representation of a material fact, where such false statement or false representation is made with the intent to obtain or retain possession of the movable; or

(2) Intentionally failing to return or surrender the movable when obligated under the terms of the lease, or after the expiration or cancellation of the lease. The lessee's failure to return or surrender the movable within fifteen calendar days or the number of days for which the movable was leased, whichever is less, after the date written notice requesting return or surrender of the movable was delivered or tendered to the lessee's last known address shall be presumptive evidence that the failure to return or surrender the movable was intentional. In order for the presumption to arise, the written notice must be sent by the lessor or the district attorney by means of registered or certified mail.

B.(1) Whoever violates the provisions of this Section when the value of the leased movable is less than one thousand dollars shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) Whoever violates the provisions of this Section when the value of the leased movable is one thousand dollars or more shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

C. When a defendant is convicted of violating Paragraph (A)(2) and the notice requirements of Paragraph (A)(2) are complied with, a court shall order, in addition to or in lieu of the penalty in Subsection B, upon proof established by a preponderance of the evidence, that defendant pay restitution to the victim for all acknowledged appropriate fees assessed for intentional failure to return or surrender the leased movable after the agreed rental period or lease term or in the amount of lost profit resulting from the defendant's failure to return or surrender the movable as stated under the terms of the lease, or after the expiration or cancellation of the lease. The court may permit the prosecuting attorney to present evidence of the amount of the victim's lost profits either at the trial of the matter or at the sentencing of the defendant.

D. The offender's failure to return or surrender a video cassette film or tape that has been rented from a facility which rents video cassette films or tapes within thirty calendar days after notice to make such return or surrender has been sent by certified mail to the offender's last known address shall be presumptive evidence of his intent to defraud and the lessor may report to any law enforcement agency that the rented video cassette film or tape has been stolen.

Acts 1984, No. 812, §1; Acts 1987, No. 771, §1; Acts 1992, No. 981, §1; Acts 1997, No. 790, §1; Acts 2006, No. 130, §1, eff. June 2, 2006.



RS 14:221 - Avoiding payment for telecommunications services, cable television services, or multipoint distribution system service

§221. Avoiding payment for telecommunications services, cable television services, or multipoint distribution system service

A. Avoidance of payment for telecommunication, cable television, or multipoint distribution system services is the avoidance, attempt to avoid, or the causing of another person to avoid, the lawful charges, in whole or in part, for any telephone, telegraph, cable, or multipoint distribution system service utilized or for the transmission of a message, signal, or other communication over telephone, telegraph, cable facilities, or multipoint distribution system:

(1) By the use of a code, prearranged scheme, or other similar strategem or device whereby such person, in effect, sends or receives information; or

(2) By rearranging, tampering or interfering with, or making unauthorized connection with any facilities or equipment of a telephone or telegraph company, whether physically, inductively, acoustically, or otherwise; or

(3) By intercepting and decoding a transmission by a multipoint distribution system without the authorization of the provider of the service, the person intentionally or knowingly attaches to, causes to be attached to, or incorporates in a television set, video tape recorder, or other equipment designed to receive a television transmission a device that intercepts and decodes the transmission.

(4) By the use of any other fraudulent means, method, trick, or device.

B.(1) On a first conviction, the offender shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

C. Nothing herein shall prohibit the use of earth station receivers to receive satellite communications.

Added by Acts 1966, No. 305, §1. Amended by Acts 1981, No. 145, §1; Acts 1982, No. 751, §1.



RS 14:222 - Possession, manufacture, sale or transfer of devices for avoidance of payment for telecommunications services or related offenses; seizure of devices

§222. Possession, manufacture, sale or transfer of devices for avoidance of payment for telecommunications services or related offenses; seizure of devices

A. It shall be unlawful for any person to knowingly do either of the following:

(1) Make or possess any instrument, apparatus, equipment, or device designed, adapted, or which can be used for either of the following purposes:

(a) For commission of a crime in violation of R.S. 14:67.

(b) To conceal, or to assist another to conceal, from any supplier of telecommunications services or from any lawful authority the existence or place of origin or destination of any telecommunications.

(2) Sell, give, transport, or otherwise transfer to another, or offer or advertise to sell, give, or otherwise transfer, any instrument, apparatus, equipment, or device described in Paragraph (1) of this Subsection, or plans or instructions for making or assembling it, under circumstances evincing an intent to use or employ such instrument, apparatus, equipment, or device, or to allow it to be used or employed, for a purpose described in Subparagraph (1)(a) or (1)(b) of this Subsection, or knowing or having reason to believe that it is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling such instrument, apparatus, equipment, or device.

B.(1) Whoever violates any provision of this Section shall, on first conviction, be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(2) On a second conviction, the offender shall be fined not more than two thousand dollars, or imprisoned for not more than one year, or both.

C. Any such instrument, apparatus, equipment, or device, or plans or instructions therefor, may be seized by court order under a search warrant or incident to a lawful arrest, and upon the conviction of any person for a violation of any provision of this Section, or R.S. 14:67, 67.3, or 221, such instrument, apparatus, equipment, device, plans, or instructions shall either be destroyed as contraband by the sheriff of the parish in which such person was convicted or turned over to the telephone company in whose territory such instrument, apparatus, equipment, device, plans, or instructions were seized.

D. The provisions of this Section shall not apply to privately owned communications equipment which is not connected with, or does not use the equipment or facilities of a telecommunications supplier regulated by a duly constituted governmental authority; nor shall the provisions of this Section apply to privately owned communications equipment which is connected with or does use the equipment or facilities of such telecommunications supplier when such connection or use is lawful and in accord with the tariffs of such supplier or is made with the consent of such supplier.

E. Nothing herein shall apply to public service and emergency communications performed by holders of valid Federal Communications Commission radio amateur licenses without charge on the part of such licensees; provided that nothing herein shall excuse any person from compliance with lawful tariffs or any telecommunications company.

F. Nothing herein shall apply to the sale of premises reception equipment by other than an operating cable company, so long as the equipment sold is not capable of descrambling cable signals.

G. Nothing herein shall be construed to allow, permit, or encourage the unauthorized interception of cable services.

Added by Acts 1966, No. 306, §§1 to 3. Acts 1988, No. 696, §1; Acts 2014, No. 791, §7.

*As it appears in Acts 1966, No. 306.



RS 14:222.1 - Unauthorized interception, interference with, or retransmission of services offered over a cable television system

§222.1. Unauthorized interception, interference with, or retransmission of services offered over a cable television system

A. No person shall knowingly:

(1) Intercept, receive, retransmit, connect, attach, modify, alter, remove, or tamper with any equipment, device, or television or radio component for the purpose of intercepting, receiving, or retransmitting without the authorization of a cable television system any and all services provided by or through the facilities of that system; or

(2) Manufacture, sell, offer for sale, transfer, rent, or distribute any device, equipment, plans, schematics, instructions, kit, technology, software, electronic serial number, address, media access control address, Internet protocol address, account number, telephone number, credit number, code, personal identification number, dynamic host configuration protocol, counterfeit or clone device or component, tumbler microchip, cable television decoding device, or smart card, which is primarily designed, manufactured, sold, possessed, used, or offered for the purpose of violating this Section.

(3) Disrupt or interfere with the provision of services offered over a cable television system.

B. For the purposes of this Section the phrase "all services provided by or through the facilities of a cable television system" means for a charge or compensation to facilitate the programming, origination, transmission, projection, emission, or reception of signs, signals, data, audio, visual, writings, images, sounds, or intelligence of any nature including programming services, Internet access, and bandwidth.

C. For purposes of Subsections D and E of this Section, "second or subsequent offense" shall mean a violation of this Section, R.S. 14:67, 67.3, 222, 222.2, or 223 through 223.8 or any other law of this state prohibiting any of the actions set forth in Subsection A of this Section.

D. Whoever violates the provisions of Paragraph (A)(1) of this Section shall:

(1) On first offense, be fined not more than one thousand dollars; and

(2) On second or subsequent offense, be fined not more than twenty-five thousand dollars or imprisoned for not more than sixty days, or both.

E. Whoever violates the provisions of Paragraph (A)(2) of this Section shall:

(1)(a) On a first offense, when the offender is convicted of manufacturing, selling, transferring, renting, or selling five or less components enumerated in Paragraph (A)(2) of this Subsection, be fined not more than five thousand dollars or be imprisoned for not more than six months.

(b) On a first offense, when the offender is convicted of manufacturing, selling, transferring, renting, or selling six or more components enumerated in Paragraph (A)(2) of this Section, or for any violation of Paragraph (A)(3) of this Section, be fined not more than twenty-five thousand dollars or be imprisoned for not more than two years, or both.

(2) For the second and subsequent violations of Paragraph (A)(2) or Paragraph (A)(3) of this Subsection, the offender shall be punished by a fine not exceeding one hundred thousand dollars or by imprisonment for not more than two years, or both.

F. Any such equipment, or a kit for making such equipment herein, may be seized by court order under a search warrant or incident to lawful arrest; and upon the conviction of any person for a violation of this Section or R.S. 14:67, 67.3, 222, 222.2 or 223 through 223.8 inclusive, such equipment or kit shall either be destroyed as contraband by the parish in which such person was convicted or turned over to the cable television system in whose territory such equipment or kit was seized.

G. It shall not be a violation of this Section to manufacture, distribute, or sell any device used for legal purposes merely because the same device is capable of being used to commit a violation of this Section, if the manufacturer, distributor, or seller does not act with the intent that such device will be used for conduct violating this Section.

H. This Section shall not be construed to impose any criminal liability upon any state or local law enforcement agency, any state or local governmental agency, municipality, or any communications service provider, cable television company or multipoint distribution system, unless such entity knowingly and intentionally violates the provisions of this Section.

Added by Acts 1983, No. 471, §1; Acts 2004, No. 270, §1, eff. July 1, 2004.



RS 14:222.2 - Cellular telephone counterfeiting

§222.2. Cellular telephone counterfeiting

A. For purposes of this Section:

(1) "Cellular telephone" means a communication device containing a unique electronic serial number that is programmed into its computer chip by its manufacturer and the operation of which is dependent on the transmission of that electronic serial number along with a mobile identification number, which is assigned by the cellular telephone carrier, in the form of radio signals through cell sites and mobile switching stations.

(2) "Cloned cellular telephone" or "counterfeit cellular telephone" means a cellular telephone the electronic serial number of which has been altered from the electronic serial number that was programmed in the phone by the manufacturer.

(3) "Cloning paraphernalia" means materials that, when possessed in combination, are necessary for and capable of the creation of a cloned cellular telephone. These materials include scanners to intercept the electronic serial number and mobile identification number, cellular telephones, cables, EPROM chips, EPROM burners, software for programming the microchip of the cloned cellular telephone with a false electronic serial number and mobile identification number combination, a computer containing such software, and lists of electronic serial number and mobile identification number combinations.

(4) "Electronic serial number" means the unique numerical algorithm that is programmed into the microchip of each cellular telephone by the manufacturer and is vital to the successful operation and billing of the telephone.

(5) "Intercept" means to electronically capture, record, reveal, or otherwise access the signals emitted or received during the operation of a cellular telephone without the consent of the sender or receiver thereof, by means of any instrument, device, or equipment.

(6) "Mobile identification number" means the cellular telephone number assigned to the cellular telephone by the cellular telephone carrier.

(7) "Possess" means to have physical possession of or otherwise to exercise dominion or control over tangible property.

B. It is unlawful for any person to knowingly possess a cloned cellular telephone. Any person found guilty of knowingly possessing a cloned cellular telephone shall be fined not more than two thousand dollars or imprisoned with or without hard labor for not more than two years, or both.

C. It is unlawful for any person to knowingly sell a cloned cellular telephone. Any person found guilty of knowingly selling a cloned cellular telephone shall be fined not more than five thousand dollars or imprisoned with or without hard labor for not less than two years nor more than five years, or both.

D. It is unlawful for any person to knowingly possess an instrument capable of intercepting electronic serial number and mobile identification number combinations or other cloning paraphernalia under circumstances evidencing an intent to clone a cellular telephone. Any person violating this provision shall be fined not more than seven thousand five hundred dollars and imprisoned with or without hard labor for not less than five years nor more than seven years.

E. On a second and subsequent conviction of any of the offenses provided for in this Section, the offender shall be fined not less than ten thousand dollars nor more than fifteen thousand dollars and imprisoned with or without hard labor for not more than ten years.

F. Nothing herein shall make unlawful the possession or use of cloning paraphernalia, a cloned cellular telephone, or any intercept by a law enforcement officer or persons acting pursuant to a lawful court order in the course of a criminal investigation.

Acts 1997, No. 1014, §1.



RS 14:223 - Sound reproductions without consent prohibited

§223. Sound reproductions without consent prohibited

Any person who, for commercial gain, knowingly transfers or causes to be transferred, sells, distributes, circulates, or causes to be sold, distributed, or circulated, directly or indirectly, or possesses for such purposes, any sounds recorded on any article for a consideration without the consent of the owner within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3. This Section applies only to sound recordings and does not apply to motion pictures or other audiovisual works.

Acts 1972, No. 350, §1; Acts 1990, No. 122, §1; Acts 2007, No. 104, §1.



RS 14:223.1 - Terms defined

§223.1. Terms defined

The following terms have the meanings indicated:

(1) As used in R.S. 14:223 and 223.6*, "owner" means the person who owns the sounds fixed in the master phonograph record, master disc, master tape, master film, master audio or video cassette, or other device now known or later developed, used for reproducing recorded sounds or images on phonograph records, discs, tapes, films, video cassettes, or other articles or media on which sound is or may be recorded and from which the transferred recorded sounds are directly or indirectly derived. As used in R.S. 14:223.5, "owner" means the person who owns the sounds and images or the rights to authorize the recording of the sounds or images of any performance not fixed in a tangible medium of expression.

(2) "Person" means any individual, partnership, corporation, association, or any other legal entity.

(3) "Recording" and "article" mean any original phonograph record, disc, tape, audio or visual cassette, wire, film, or other medium known or later developed on which sounds or images are recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

(4) "Audiovisual work" means a series of related images intended to be shown through the use of mechanical or electronic devices, together with accompanying sounds, if any.

(5) "Motion picture" means an audiovisual work consisting of a series of images which, when shown in succession, impart an impression of motion together with accompanying sounds, if any.

(6) "Phonorecord" means a material object in which sounds other than those accompanying a motion picture or other audiovisual work are fixed by any method now known or later developed, and from which the sounds can be perceived, reproduced, or otherwise communicated directly or with the aid of a machine or device. Phonorecord includes the material object in which the sound is first fixed.

(7) "Counterfeit label" means an identifying label or container that appears to be genuine but is not.

Acts 1972, No. 350, §2; Acts 1990, No. 122, §1.

*AS APPEARS IN ENROLLED BILL.



RS 14:223.2 - Exceptions

§223.2. Exceptions

R.S. 14:223 through 223.8 shall not apply to any person engaged in radio or television broadcasting who transfers or causes to be transferred any such sounds intended for or in connection with broadcast transmissions or related uses or for archival purposes.

Acts 1972, No. 350, §3; Acts 1990, No. 122, §1.



RS 14:223.3 - Penalties

§223.3. Penalties

Any person, any member of a partnership, or any officer or employee of a corporation found guilty of violating any provision of R.S. 14:223 through 223.8 shall be punished as follows:

(1) For the first offense of a violation of R.S. 14:223, 223.5, or 223.6 involving fewer than one hundred phonorecords; a violation of R.S. 14:223.7 involving fewer than one hundred counterfeit labels affixed or designed to be affixed to phonorecords; a violation of R.S. 14:223.6 involving fewer than one hundred articles upon which motion pictures or other audiovisual works are recorded; or a violation of R.S. 14:223.7 involving fewer than one hundred counterfeit labels affixed or designed to be affixed to articles upon which motion pictures or other audiovisual works are or are to be recorded, the offender shall be punished by a fine of not more than five thousand dollars or by imprisonment not exceeding six months, or both.

(2) For the first offense of a violation of R.S. 14:223.8, the offender shall be punished by a fine not exceeding twenty-five thousand dollars, or by imprisonment for not more than two years with or without hard labor, or both.

(3) For any offense of a violation of R.S. 14:223, 223.5, or 223.6 involving one hundred or more phonorecords; a violation of R.S. 14:223.7 involving one hundred or more counterfeit labels affixed or designed to be affixed to phonorecords; a violation of R.S. 14:223.6 involving one hundred or more articles upon which motion pictures or other audiovisual works are recorded; or a violation of R.S. 14:223.7 involving one hundred or more counterfeit labels affixed or designed to be affixed to articles upon which motion pictures or other audiovisual works are or are to be recorded, the offender shall be punished by a fine not exceeding fifty thousand dollars or by imprisonment for not more than five years with or without hard labor, or both.

(4) For the second and subsequent violations of R.S. 14:223 through 223.8, the offender shall be punished by a fine not exceeding one hundred thousand dollars, or by imprisonment for not less than two years nor more than five years with or without hard labor, or both.

(5) Whenever any person is convicted of any violation of R.S. 14:223 through 223.8, the court in its judgment of conviction may, in addition to any other penalty, order the forfeiture and destruction or other disposition of all unlawful recordings, counterfeit labels, and all implements, devices, and equipment used or intended to be used in the manufacture of the unlawful recordings or counterfeit labels. The court may enter an order preserving such recordings, labels, implements, devices, or equipment as evidence for use in other cases or pending the final determination of an appeal.

Acts 1972, No. 350, §4; Acts 1990, No. 122, §1; Acts 2005, No. 13, §1.



RS 14:223.4 - Civil remedies preserved

§223.4. Civil remedies preserved

Nothing in R.S. 14:223 through 223.8 shall be construed to abrogate or modify any civil action for any of the acts referred to herein.

Acts 1972, No. 350, §5; Acts 1990, No. 122, §1.



RS 14:223.5 - Recording of performances without consent prohibited

§223.5. Recording of performances without consent prohibited

Any person who, without the consent of the owner and for commercial gain, knowingly transfers or causes to be transferred to any article, or sells, distributes, circulates, or causes to be sold, distributed, or circulated, directly or indirectly, or possesses for such purposes, a recording of any performance whether live before an audience or transmitted by wire or through the air by radio or television with intent to sell or cause to be sold or used to promote the sale of any article or product within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.6 - Rental or sale of improperly labeled articles prohibited

§223.6. Rental or sale of improperly labeled articles prohibited

Any person who advertises, offers for rental, sale, resale, distribution, or circulation, or rents, sells, resells, distributes, or circulates, or causes to be sold, resold, distributed, or circulated, or possesses for such purposes, any recording the cover, label, or jacket of which fails to conspicuously display thereon in clearly readable print, the true name and address of the manufacturer and the name of any actual performer or group thereof shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.7 - Counterfeiting or possessing counterfeit labels prohibited

§223.7. Counterfeiting or possessing counterfeit labels prohibited

Any person who has in his possession for any illegal purpose or who makes, sells, issues, distributes, circulates, or puts in circulation a counterfeit label affixed or designed to be affixed to a recording within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.8 - Possessing of tools and equipment used for manufacturing unauthorized sound recordings prohibited

§223.8. Possessing of tools and equipment used for manufacturing unauthorized sound recordings prohibited

Any person who, for any of the purposes mentioned in R.S. 14:223 through 223.7, possesses or controls any electronic, mechanical, or other device for manufacturing or reproducing recordings or counterfeit labels, or who possesses or controls any tool, implement, instrument, or thing, used, fitted, or intended to be used for such purposes within the state of Louisiana shall be guilty of a criminal offense and punished as provided in R.S. 14:223.3.

Acts 1990, No. 122, §1.



RS 14:223.9 - Unlawful operation of a recording device

§223.9. Unlawful operation of a recording device

A. For the purposes of this Section:

(1) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof, including the audio portion, by means of any technology now known or later developed.

(2) "Motion picture theater" means a movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense.

B. It is unlawful for any person to knowingly operate the audiovisual recording function of any device in a motion picture theater while a motion picture is being exhibited without the written consent of the motion picture theater owner.

C.(1) Whoever violates the provisions of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) On a second or subsequent conviction, the offender shall be fined not more than five thousand dollars or imprisoned, with or without hard labor, for not more than five years, or both.

(3) For the purposes of this Section, "conviction" also includes a conviction for a similar offense under the law of another state or the federal government.

D. The owner or lessee of a motion picture theater, or the authorized agent or employee of such owner or lessee, who alerts law enforcement authorities of an alleged violation of this Section shall not be liable in any civil action arising out of actions taken by such owner, lessee, agent, or employee in the course of subsequently detaining a person believed in good faith to have violated the provisions of this Section unless the plaintiff can show by clear and convincing evidence that such measures were manifestly unreasonable or the period of detention was for an unreasonable length of time.

E. This Section shall not prevent any lawfully authorized investigative, law enforcement protective, or intelligence gathering employee or agent of the local, state, or federal government, from operating any audiovisual recording device in a motion picture theater, as part of lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.

F. Nothing in this Section shall be construed to prevent prosecution under any other provision of law providing for a greater penalty.

Acts 2005, No. 11, §1.



RS 14:224 - Transportation of water from St. Tammany Parish prohibited; penalties

§224. Transportation of water from St. Tammany Parish prohibited; penalties

A. No person, firm, corporation, public body, quasi-public body or political subdivision shall transport underground water or surface water from the parish of St. Tammany to any person, firm, corporation, municipality or city located outside of said parish; provided, however, that the provisions of this section shall not be construed to prohibit any person, firm or corporation engaged in the business of selling or furnishing to consumers bottled water from wells which are situated within the said parish.

B. Any violation of this law shall be punishable by a fine of not more than five thousand dollars or by a jail sentence of not more than six months, and each day of continued violation shall constitute a separate offense.

Acts 1968, No. 284, §§1, 2. Amended by Acts 1972, No. 42, §1.



RS 14:225 - Institutional vandalism

§225. Institutional vandalism

A. A person commits the crime of institutional vandalism by knowingly vandalizing, defacing, or otherwise damaging the following:

(1) Any church, synagogue, or other building, structure, or place used for religious worship or other religious purpose.

(2) Any cemetery, mortuary, or other facility used for the purpose of burial or memorializing the dead.

(3) Any school, educational facility, or community center.

(4) The grounds adjacent to and owned or rented by any institution, facility, building, structure, or place described in Paragraphs (1), (2) or (3) above.

(5) Any personal property contained in any institution, facility, building, structure, or place described in Paragraphs (1), (2), or (3) above.

(6) Any building owned by the United States, state of Louisiana, or a political subdivision of this state.

B. Institutional vandalism is punishable as follows:

(1) When the damage is less than five hundred dollars, the offender shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) When the damage amounts to five hundred dollars but less than fifty thousand dollars, the offender shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than two years or both.

(3) When the damage amounts to fifty thousand dollars or more, the offender shall be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than one nor more than ten years, or both.

C. In determining the amount of damage to or loss of property, damage includes the cost of repair or replacement of the property that was damaged or lost.

Acts 1984, No. 583, §1.



RS 14:226 - Protection of owners of crayfish farms; penalties

§226. Protection of owners of crayfish farms; penalties

A. It shall be unlawful for any person, other than the owner thereof, to fish for or to take crayfish from any domestic crayfish farm, unless the express consent of the owner is first obtained.

B. A domestic crayfish farm for the purposes of this Section means an earthen reservoir constructed so as to prevent the free ingress and egress of crayfish from public waters and on which the owner of private property cultivates, grows, harvests and markets domesticated crayfish that are spawned, grown, cultivated, managed, harvested and marketed on an annual, biennial or short term basis in privately owned waters which do not form a part of natural streams or lakes.

C. Whoever violates Subsection A of this Section shall, upon conviction thereof, be imprisoned for not more than one year or be subject to a fine of not less than fifty dollars nor more than three hundred dollars, or both.

Acts 1970, No. 627, §§2 to 4; Acts 2014, No. 791, §7.



RS 14:227 - Identification number, personal property, alteration or removal prohibited

§227. Identification number, personal property, alteration or removal prohibited

A. No person shall cover, remove, deface, alter, or destroy the manufacturer's number or any other distinguishing number or identification mark on any pipeline or oil and gas equipment for the purpose of concealing or misrepresenting its identity; nor shall any person knowingly buy, sell, receive, dispose of, conceal, or knowingly have in his possession any pipeline or oil and gas equipment from or on which the manufacturer's number or any other distinguishing number or identification mark has been covered, removed, defaced, altered, or destroyed, for the purpose of concealing or misrepresenting its identity.

B. The following definitions shall apply for the purpose of this Section, unless the context clearly requires otherwise:

(1) "Pipeline equipment" means all pipe, fittings, pumps, telephone and telegraph lines, and all other material and equipment used or intended to be used as part of or incident to the construction, maintenance, and operation of a pipeline for the transportation of oil, gas, water, or other liquid or gaseous substance.

(2) "Oil and gas equipment" means equipment and materials that are part of or incident to the development, maintenance, and operation of oil and gas properties, and includes equipment and materials that are part of or incident to the construction, maintenance, and operation of oil and gas wells, oil and gas leases, gasoline plants, and refineries.

C. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than twelve months, or both; and in default of fine, shall be imprisoned for not more than twelve additional months.

Added by Acts 1979, No. 251, §1.



RS 14:228 - Interference with animal research facilities or animal management facilities

§228. Interference with animal research facilities or animal management facilities

A. It shall be unlawful for any person:

(1) To intentionally release, steal, or otherwise cause the loss of any animal from an animal research facility or an animal management facility.

(2) To damage, vandalize, or steal any property from or on an animal research facility or an animal management facility.

(3) To obtain access to an animal research facility or an animal management facility by false pretenses for the purpose of performing acts described in Paragraphs (1) and (2) of this Subsection.

(4) To break and enter into any animal research facility or animal management facility with the intent to destroy, alter, duplicate, or obtain unauthorized possession of records, data, materials, equipment, or animals.

(5) To enter or remain on an animal research facility or an animal management facility with the intent to commit an act prohibited in Paragraphs (1) and (2) of this Subsection.

(6) To knowingly obtain or exert unauthorized control, by theft or deception, over records, data, material, equipment, or animals of any animal research facility or animal management facility for the purpose of depriving the legal owner of an animal research facility or animal management facility of records, material, data, equipment, or animals or for the purpose of using, concealing, abandoning, or destroying such records, material, data, equipment, or animals.

(7) To possess or use records, material, data, equipment, or animals or in any way to copy or reproduce records or data of an animal research facility or animal management facility, knowing or reasonably believing such records, material, data, equipment, or animals to have been obtained by theft or deception or without authorization of that facility.

B.(1) "Animal research facility" as used herein means that portion of the premises of an accredited institution of higher learning located within the state that is engaged in legitimate scientific, medical, or veterinary medicine research involving the use of animals.

(2) "Animal management facility" as used herein means that portion of any vehicle, building, structure, or premises, where an animal is kept, handled, housed, exhibited, bred, or offered for sale, and any agricultural trade association properties. Animal management facility also means that portion of any vehicle, building, structure, premises, property, or equipment used in the conduction of authorized wildlife management practices, including but not limited to the control of animals that damage property, natural resources, or human health and safety.

C. Whoever violates any provision of this Section shall be fined not more than five thousand dollars or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1989, No. 644, §1; Acts 1990, No. 445, §1.

{{NOTE: SEE ALSO R.S. 14:102.9.}}



RS 14:228.1 - Unauthorized release of certain animals, birds, or aquatic species

§228.1. Unauthorized release of certain animals, birds, or aquatic species

A. It shall be unlawful for any person to intentionally and without permission, release any animal, bird, or aquatic species which has been lawfully confined for agriculture, science, research, commerce, public propagation, protective custody, or education.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, imprisoned for not more than one year, or both.

Acts 1990, No. 205, §2.



RS 14:229 - Illegal use of counterfeit trademark; penalties

§229. Illegal use of counterfeit trademark; penalties

A. No person shall knowingly sell, possess with the intent to sell, or otherwise transfer for compensation anything of value having a counterfeit trademark.

B. For the purposes of this Section:

(1) "Person" shall include an individual, corporation, partnership, association, or other body of persons, whether incorporated or not.

(2) "Counterfeit trademark" shall mean a false trademark that is identical to or substantially indistinguishable from:

(a) A genuine trademark registered on the principal register in the United States Patent and Trademark Office and used or intended for use on or in connection with goods or services; or

(b) A genuine trademark specifically protected by any state or federal statute.

C. Whoever violates the provisions of this Section shall be fined not more than ten thousand dollars, or be imprisoned with or without hard labor for not more than five years, or both.

D. In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of this Section through which said person derived pecuniary value, or by which said person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater. The court shall hold a hearing to determine the amount of the fine authorized by this Subsection.

Acts 1984, No. 224, §1; Acts 2011, No. 73, §1.

{{NOTE: SEE ACTS 1984, NO. 224, §2.}}



RS 14:230 - Money laundering; transactions involving proceeds of criminal activity

§230. Money laundering; transactions involving proceeds of criminal activity

A. As used in this Section:

(1) "Criminal activity" means any offense, including conspiracy and attempt to commit the offense, that is classified as a felony under the laws of this state or the United States or that is punishable by confinement for more than one year under the laws of another state.

(2) "Funds" means any of the following:

(a) Coin or paper money of the United States or any other country that is designated as legal tender and that circulates and is customarily used and accepted as a medium of exchange in the country of issue.

(b) United States silver certificates, United States Treasury notes, and Federal Reserve System notes.

(c) Official foreign bank notes that are customarily used and accepted as a medium of exchange in a foreign country and foreign bank drafts.

(d) Electronic or written checks, drafts, money orders, traveler's checks, or other electronic or written instruments or orders for the transmission or payment of money.

(e) Investment securities or negotiable instruments, in bearer form or otherwise in such form that title thereto passes upon delivery.

(3) "Peace officer" has the same meaning as in R.S. 40:2402(1)(a).

(4) "Proceeds" means funds acquired or derived directly or indirectly from or produced or realized through an act.

B. It is unlawful for any person knowingly to do any of the following:

(1) Conduct, supervise, or facilitate a financial transaction involving proceeds known to be derived from criminal activity, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or the control of proceeds known to be derived from such violation or to avoid a transaction reporting requirement under state or federal law.

(2) Give, sell, transfer, trade, invest, conceal, transport, maintain an interest in, or otherwise make available anything of value known to be for the purpose of committing or furthering the commission of any criminal activity.

(3) Direct, plan, organize, initiate, finance, manage, supervise, or facilitate the transportation or transfer of proceeds known to be derived from any violation of criminal activity.

(4) Receive or acquire proceeds derived from any violation of criminal activity, or knowingly or intentionally engage in any transaction that the person knows involves proceeds from any such violations.

(5) Acquire or maintain an interest in, receive, conceal, possess, transfer, or transport the proceeds of criminal activity.

(6) Invest, expend, or receive, or offer to invest, expend, or receive, the proceeds of criminal activity.

C. It is a defense to prosecution under this Section that the person acted with intent to facilitate the lawful seizure, forfeiture, or disposition of funds or other legitimate law enforcement purpose pursuant to the laws of this state or the United States.

D. It is a defense to prosecution under this Section that the transaction was necessary to preserve a person's right to representation as guaranteed by the Sixth Amendment of the Constitution of the United States and by Article I, Section 13 of the Constitution of Louisiana or that the funds were received as bona fide legal fees by a licensed attorney and, at the time of their receipt, the attorney did not have actual knowledge that the funds were derived from criminal activity.

E.(1) Whoever violates the provisions of this Section, if the value of the funds is less than three thousand dollars, may be imprisoned for not more than six months or fined not more than one thousand dollars, or both.

(2) Whoever violates the provisions of this Section, if the value of the funds is three thousand dollars or more but less than twenty thousand dollars, may be imprisoned with or without hard labor for not less than two years nor more than ten years and may be fined not more than ten thousand dollars.

(3) Whoever violates the provisions of this Section, if the value of the funds is twenty thousand dollars or more but less than one hundred thousand dollars, shall be imprisoned at hard labor for not less than two years nor more than twenty years and may be fined not more than twenty thousand dollars.

(4) Whoever violates the provisions of this Section, if the value of the funds is one hundred thousand dollars or more, shall be imprisoned at hard labor for not less than five years nor more than ninety-nine years and may be fined not more than fifty thousand dollars.

Acts 1994, 3rd Ex. Sess., No. 78, §1; Acts 2010, No. 608, §1.



RS 14:231 - Counterfeit and nonfunctional air bags prohibited; air bag fraud

§231. Counterfeit and nonfunctional air bags prohibited; air bag fraud

A. No person shall knowingly install or reinstall in any motor vehicle a counterfeit or nonfunctional air bag or any other object intended to fulfill the function of an air bag that does not meet the definition of "air bag" set forth in Subsection D of this Section.

B. No person shall knowingly manufacture, import, sell, or offer for sale a counterfeit or nonfunctional air bag or any other object intended to fulfill the function of an air bag that does not meet the definition of "air bag" set forth in Subsection D of this Section.

C. No person shall knowingly sell, install, or reinstall a device in a motor vehicle that causes the diagnostic system of the vehicle to indicate inaccurately that the vehicle is equipped with a functional air bag.

D. For purposes of this Section:

(1) "Air bag" means an inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators, and wiring, designed to activate in a motor vehicle in the event of a crash to mitigate injury or ejection and that meets the federal motor vehicle safety standards set forth in 49 C.F.R. 571.208 for the make, model, and model year of the motor vehicle.

(2) "Counterfeit air bag" means an air bag displaying a mark identically or substantially similar to the genuine mark of a motor vehicle manufacturer, without the authorization of the motor vehicle manufacturer.

(3) "Nonfunctional air bag" means any of the following:

(a) A replacement air bag that has been previously deployed or damaged.

(b) A replacement air bag that has an electrical fault that is detected by the air bag diagnostic system after the air bag is installed.

(c) A counterfeit air bag, air bag cover, or some other object that is installed in a motor vehicle in order to mislead or deceive an owner or operator of the motor vehicle into believing that a functional air bag has been installed.

(4) "Serious bodily injury" means bodily injury that involves unconsciousness, extreme physical pain, protracted and obvious disfigurement, protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

E. Whoever violates the provisions of Subsection A or C of this Section shall:

(1) Upon first conviction, be fined not more than one thousand dollars, or imprisoned for not more than six months, or both, except as provided in Paragraph (2) of this Subsection.

(2) Upon a second and subsequent conviction, or if the violation results in the serious bodily injury or death of any person, be fined not more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not more than one year, or both.

F. Whoever violates the provisions of Subsection B of this Section shall:

(1) Upon conviction, be fined not more than two thousand five hundred dollars, or imprisoned, with or without hard labor, for not more than one year, or both, except as provided in Paragraphs (2) and (3) of this Subsection.

(2) Upon conviction, if the cumulative sales price of the air bags or objects involved in the violation is at least five thousand dollars but less than one hundred thousand dollars, or if the number of air bags or objects involved in the violation is at least one hundred but less than one thousand, be fined not more than five thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than two years, or both.

(3) Upon conviction, if the cumulative sales price of the air bags or objects involved in the violation is one hundred thousand dollars or more, or if the number of air bags or objects involved in the violation is one thousand or more, be fined not more than ten thousand dollars, or imprisoned, with or without hard labor, for not less than one year nor more than five years, or both.

G. Each manufacture, importation, installation, reinstallation, sale, or offer for sale in violation of this Section shall constitute a separate and distinct violation.

Acts 2003, No. 654, §1; Acts 2014, No. 105, §1, eff. May 16, 2014.



RS 14:281 - Disorderly place, maintaining of prohibited; penalty

PART II. OFFENSES AFFECTING PUBLIC MORALS

§281. Disorderly place, maintaining of prohibited; penalty

No person shall maintain a place of public entertainment or a public resort or any place, room, or part of a building open to the public in such a manner as to disturb the public peace and quiet of the neighborhood, or in which lewd dancing is permitted, or in which lewd pictures are accessible to view.

Whoever violates this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 14:282 - Operation of places of prostitution prohibited; penalty

§282. Operation of places of prostitution prohibited; penalty

A. No person shall maintain, operate, or knowingly own any place or any conveyance used for the purpose of lewdness, assignation, or prostitution, or shall rent or let any place or conveyance to any person with knowledge of or good reason to believe that the lessee intends to use the place or conveyance for the purpose of lewdness, assignation, or prostitution, or reside in, enter, or remain in any place for the purpose of lewdness, assignation, or prostitution.

B.(1) Whoever violates or aids, abets, or participates in the violation of this Section shall be fined not less than twenty-five dollars nor more than five hundred dollars, imprisoned for not less than thirty days nor more than six months, or both.

(2) Whoever violates any provision of this Section for the purpose of lewdness, assignation, or prostitution of persons under the age of eighteen shall be fined not more than fifty thousand dollars, imprisoned at hard labor for not less than fifteen years nor more than fifty years, or both.

(3) Whoever violates any provision of this Section for the purpose of lewdness, assignation, or prostitution of persons under the age of fourteen years shall be fined not more than seventy-five thousand dollars, imprisoned at hard labor for not less than twenty-five years nor more than fifty years, or both.

(4)(a) In addition, the court shall order that the personal property used in the commission of the offense shall be seized and impounded, and after conviction, sold at public sale or public auction by the district attorney in accordance with R.S. 15:539.1.

(b) The personal property made subject to seizure and sale pursuant to Subparagraph (a) of this Paragraph may include but shall not be limited to electronic communication devices, computers, computer-related equipment, motor vehicles, photographic equipment used to record or create still or moving visual images of the victim that are recorded on paper, film, video tape, disc, or any other type of digital recording media.

Amended by Acts 1980, No. 708, §1; Acts 2012, No. 446, §1; Acts 2013, No. 83, §1; Acts 2014, No. 564, §1.



RS 14:283 - Video voyeurism; penalties

§283. Video voyeurism; penalties

A. Video voyeurism is:

(1) The use of any camera, videotape, photo-optical, photo-electric, or any other image recording device for the purpose of observing, viewing, photographing, filming, or videotaping a person where that person has not consented to the observing, viewing, photographing, filming, or videotaping and it is for a lewd or lascivious purpose; or

(2) The transfer of an image obtained by activity described in Paragraph (1) of this Subsection by live or recorded telephone message, electronic mail, the Internet, or a commercial online service.

B.(1) Except as provided in Paragraphs (3) and (4) of this Subsection, whoever commits the crime of video voyeurism shall, upon a first conviction thereof, be fined not more than two thousand dollars or imprisoned, with or without hard labor, for not more than two years, or both.

(2) On a second or subsequent conviction, the offender shall be fined not more than two thousand dollars and imprisoned at hard labor for not less than six months nor more than three years without benefit of parole, probation, or suspension of sentence.

(3) Whoever commits the crime of video voyeurism when the observing, viewing, photographing, filming, or videotaping is of any vaginal or anal sexual intercourse, actual or simulated sexual intercourse, masturbation, any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva, or genitals shall be fined not more than ten thousand dollars and be imprisoned at hard labor for not less than one year or more than five years, without benefit of parole, probation, or suspension of sentence.

(4) Whoever commits the crime of video voyeurism when the observing, viewing, photographing, filming, or videotaping is of any child under the age of seventeen with the intention of arousing or gratifying the sexual desires of the offender shall be fined not more than ten thousand dollars and be imprisoned at hard labor for not less than two years or more than ten years without benefit of parole, probation, or suspension of sentence.

C. The provisions of this Section shall not apply to the transference of such images by a telephone company, cable television company, or any of its affiliates, an Internet provider, or commercial online service provider, or to the carrying, broadcasting, or performing of related activities in providing telephone, cable television, Internet, or commercial online services.

D. After the institution of prosecution, access to and the disposition of any material seized as evidence of this offense shall be in accordance with R.S. 46:1845.

E. Any evidence resulting from the commission of video voyeurism shall be contraband.

F. A violation of the provisions of this Section shall be considered a sex offense as defined in R.S. 15:541. Whoever commits the crime of video voyeurism shall be required to register as a sex offender as provided for in Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 1240, §1; Acts 2003, No. 690, §1; Acts 2003, No. 1245, §1.



RS 14:283.1 - Voyeurism; penalties

§283.1. Voyeurism; penalties

A. Voyeurism is the viewing, observing, spying upon, or invading the privacy of a person by looking through the doors, windows, or other openings of a private residence without the consent of the victim who has a reasonable expectation of privacy for the purpose of arousing or gratifying the sexual desires of the offender.

B.(1) Whoever commits the crime of voyeurism, upon a first conviction, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Upon a second or subsequent conviction, the offender shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 2004, No. 888, §1.



RS 14:284 - Peeping Tom; penalty

§284. Peeping Tom; penalties

A. No person shall perform such acts as will make him a "Peeping Tom" on or about the premises of another, or go upon the premises of another for the purpose of becoming a "Peeping Tom".

B. "Peeping Tom" as used in this Section means one who peeps through windows or doors, or other like places, situated on or about the premises of another for the purpose of spying upon or invading the privacy of persons spied upon without the consent of the persons spied upon. It is not a necessary element of this offense that the "Peeping Tom" be upon the premises of the person being spied upon.

C.(1) Whoever violates this Section, upon a first conviction, shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

(2) Upon a second conviction, the offender shall be fined not more than seven hundred fifty dollars, imprisoned for not more than six months, or both.

(3) Upon a third or subsequent conviction, the offender shall be fined not more than one thousand dollars, imprisoned with or without hard labor for not more than one year, or both.

Acts 1950, No. 437, §§1 to 3; Acts 2014, No. 662, §1.



RS 14:285 - Telephone communications; improper language; harassment; penalty

§285. Telephone communications; improper language; harassment; penalty

A. No person shall:

(1) Engage in or institute a telephone call, telephone conversation, or telephone conference, with another person, anonymously or otherwise, and therein use obscene, profane, vulgar, lewd, lascivious, or indecent language, or make any suggestion or proposal of an obscene nature or threaten any illegal or immoral act with the intent to coerce, intimidate, or harass another person.

(2) Make repeated telephone communications anonymously or otherwise in a manner reasonably expected to annoy, abuse, torment, harass, embarrass, or offend another, whether or not conversation ensues.

(3) Make a telephone call and intentionally fail to hang up or disengage the connection.

(4) Engage in a telephone call, conference, or recorded communication by using obscene language, when by making a graphic description of a sexual act, and the offender knows or reasonably should know that such obscene or graphic language is directed to, or will be heard by, a minor. Lack of knowledge of age shall not constitute a defense.

(5) Knowingly permit any telephone under his control to be used for any purpose prohibited by this Section.

B. Any offense committed by use of a telephone as set forth in this Section shall be deemed to have been committed at either the place where the telephone call or calls originated or at the place where the telephone call or calls were received.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

D. Upon second or subsequent offenses, the offender shall be fined not more than five thousand dollars, or imprisoned with or without hard labor for not more than two years, or both.

E. Repealed by Acts 2001, No. 944, §4.

Acts 1954, No. 435, §§1, 2. Amended by Acts 1958, No. 121, §§1, 2; Acts 1963, No. 54, §1; Acts 1966, No. 304, §1; Acts 1984, No. 477, §1; Acts 1999, No. 338, §1; Acts 2001, No. 944, §4.



RS 14:286 - Sale of minor children; penalties

§286. Sale of minor children; penalties

A. Except as provided by Subsection C, it shall be unlawful for any person to sell or surrender a minor child to another person for money or anything of value, or to receive a minor child for such payment of money or anything of value.

B. Except as provided in Subsection C, the payment or receipt of anything of value for the procurement, attempted procurement, or assistance in the procurement of a party to an act of voluntary surrender of a child for adoption is strictly prohibited.

C. Unless approved by the juvenile court pursuant to Children's Code Article 1200, no petitioner, person acting on a petitioner's behalf, agency or attorney or other intermediary shall make or agree to make any disbursements in connection with the adoptive placement, surrender, or adoption of a child other than for the following:

(1) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, incurred by the biological mother for prenatal care, and those medical and hospital expenses incurred on behalf of the biological mother and child incident to birth.

(2) Reasonable medical expenses, including hospital, testing, nursing, pharmaceutical, travel, or other similar expenses, and foster care expenses incurred on behalf of the child prior to the decree of adoption.

(3) Reasonable expenses incurred by the department or the agency for adjustment counseling and training services provided to the adoptive parents and for home studies or investigations.

(4) Reasonable administrative expenses incurred by the department or the agency, including overhead, court costs, travel costs, and attorney fees connected with an adoption. In approving a reasonable fee for overhead, the court shall consider and include additional expenses incurred by the department or the agency not specifically allocated to the adoption before the court, including the cost of failed adoptions, where those expenses or fees represent actual costs of the department's or agency's adoption services permitted by the provisions of this Article.

(5) Reasonable expenses incurred for counseling services provided to a biological parent or a child for a reasonable time before and after the child's placement for adoption.

(6) Reasonable expenses incurred in ascertaining the information required by Children's Code Articles 1124 and 1125.

(7) Reasonable living expenses incurred by a mother for a reasonable time before the birth of her child and for no more than forty-five days after the birth.

(8) Reasonable attorney fees, court costs, travel, or other expenses incurred on behalf of a parent who surrenders a child for adoption or otherwise consents to the child's adoption.

D. A person convicted of violating any of the provisions of this Section shall be punished by a fine not to exceed fifty thousand dollars or imprisonment with or without hard labor for not more than ten years, or both.

Added by Acts 1976, No. 253, §1; Acts 1984, No. 209, §1; Acts 1986, No. 262, §1; Acts 1987, No. 556, §1; Acts 1999, No. 1062, §1.



RS 14:311 - Discharging fire-works or explosives within one thousand feet of hospital prohibited; penalty

PART III. OFFENSES AFFECTING THE PUBLIC GENERALLY

§311. Discharging fireworks or explosives within one thousand feet of hospital prohibited; penalty

A. No person shall shoot, discharge, explode, or cause to be shot, discharged or exploded any firecrackers, fireworks, or other explosives within one thousand feet of any hospital in Louisiana.

B. Whoever violates this Section shall be fined not more than one dollar or imprisoned for not more than one day, or both.

Acts 2014, No. 791, §7.



RS 14:312 - Jumping from state bridge for publicity prohibited; penalty

§312. Jumping from state bridge for publicity prohibited; penalty

A. No person shall dive or jump off of any public bridge, constructed or owned by the state or any of its political subdivisions, where the object and purpose of the act is to gain publicity.

B. Whoever violates this Section shall be fined not more than twenty-five dollars, or imprisoned for not more than thirty days, or both.

Acts 2014, No. 791, §7.



RS 14:313 - Masks or hoods, wearing in public places prohibited; penalty; exceptions; permit to conduct Mardi Gras festivities, how obtained; wearing of hoods, masks, or disguises or giving of candy or other gifts by sex offenders

§313. Masks or hoods, wearing in public places prohibited; penalty; exceptions; permit to conduct Mardi Gras festivities, how obtained; wearing of hoods, masks, or disguises or giving of candy or other gifts by sex offenders

A. No person shall use or wear in any public place of any character whatsoever, or in any open place in view thereof, a hood or mask, or anything in the nature of either, or any facial disguise of any kind or description, calculated to conceal or hide the identity of the person or to prevent his being readily recognized.

B. Whoever violates this Section shall be imprisoned for not less than six months nor more than three years.

C. Except as provided in Subsection E of this Section, this Section shall not apply:

(1) To activities of children on Halloween, to persons participating in any public parade or exhibition of an educational, religious, or historical character given by any school, church, or public governing authority, or to persons in any private residence, club, or lodge room.

(2) To persons participating in masquerade balls or entertainments, to persons participating in carnival parades or exhibitions during the period of Mardi Gras festivities, to persons participating in the parades or exhibitions of minstrel troupes, circuses, or other dramatic or amusement shows, or to promiscuous masking on Mardi Gras which are duly authorized by the governing authorities of the municipality in which they are held or by the sheriff of the parish if held outside of an incorporated municipality.

(3) To persons wearing head covering or veils pursuant to religious beliefs or customs.

D. All persons having charge or control of any of the festivities set forth in Paragraph B(2) of this Section, shall, in order to bring the persons participating therein within the exceptions contained in Paragraph B(2), make written application for and shall obtain in advance of the festivities from the mayor of the city, town, or village in which the festivities are to be held, or when the festivities are to be held outside of an incorporated city, town, or village, from the sheriff of the parish, a written permit to conduct the festivities. A general public proclamation by the mayor or sheriff authorizing the festivities shall be equivalent to an application and permit.

E. Every person convicted of or who pleads guilty to a sex offense specified in R.S. 24:932, is prohibited from using or wearing a hood, mask or disguise of any kind with the intent to hide, conceal or disguise his identity on or concerning Halloween, Mardi Gras, Easter, Christmas, or any other recognized holiday for which hoods, masks, or disguises are generally used.

Acts 1999, No. 1043, §1; Acts 2008, No. 400, §1.



RS 14:313.1 - Distributing candy or gifts on Halloween and other public holidays by "sex offenders" prohibited; penalty

§313.1. Distributing candy or gifts on Halloween and other public holidays by "sex offenders" prohibited; penalty

A. It shall be unlawful for any person convicted of or who pleads guilty to a sex offense specified in R.S. 24:932 to distribute candy or other gifts to persons under eighteen years of age on or concerning Halloween, Mardi Gras, Easter, Christmas, or any other recognized holiday for which generally candy is distributed or other gifts given to persons under eighteen years of age.

B. Whoever violates the provisions of this Section shall be sentenced to a term of imprisonment of not less that six months nor more than three years.

Acts 2008, No. 400, §1; Acts 2014, No. 791, §7.



RS 14:314 - Mississippi River, making unauthorized cut-offs prohibited; penalty

§314. Mississippi River, making unauthorized cut-offs prohibited; penalty

A. No person shall make or cause to be made any cut-off in the Mississippi River without authority of law.

B. Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars and imprisoned for not less than one week nor more than twelve months.

Acts 2014, No. 791, §7.



RS 14:315 - Mississippi River, stopping outlets or bayous prohibited; reopening; penalty

§315. Mississippi River, stopping outlets or bayous prohibited; reopening; penalty

A. No person shall stop any outlet or natural bayou of the Mississippi River. If any outlet or natural bayou is closed, the opening of it may be ordered by the state engineer at any time.

B. Whoever violates this Section shall be fined not less than one thousand dollars nor more than ten thousand dollars and shall be liable for all expenses necessary for the reopening of the bayou or outlet.

C. This Section shall not apply to bayous already closed, or that may be hereafter opened by crevasses.

Acts 2014, No. 791, §7.



RS 14:316 - Repealed by Acts 2004, No. 577, §2.

§316. Repealed by Acts 2004, No. 577, §2.



RS 14:317 - Repealed by Acts 1972, No. 255, 1

§317. Repealed by Acts 1972, No. 255, §1



RS 14:318 - Sale of fireworks containing white or yellow phosphorus prohibited; penalty

§318. Sale of fireworks containing white or yellow phosphorus prohibited; penalty

A. No person shall sell, exchange, barter, or in any other manner dispose of any friction firework containing white or yellow phosphorus and explosives, which makes a noise and resembles a piece of candy in size and general appearance.

B. Whoever violates this Section shall be fined not less than fifty dollars or imprisoned for not more than sixty days, or both.

Acts 2014, No. 791, §7.



RS 14:319 - Sale of toy pistols prohibited; penalty; exceptions

§319. Sale of toy pistols prohibited; penalty; exceptions

A. No person shall sell or offer to sell any toy pistol constructed so as to accommodate blank powder cartridges, blank cartridges, or shells used in firing or discharging toy pistols.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than fifty dollars, or imprisoned for not more than ten days, or both.

C. Paper cap pistols and other toy pistols not constructed so as to accommodate blank powder cartridges or shells are not included within the provisions of this Section.

Acts 2014, No. 791, §7.



RS 14:320 - Telegrams, divulging or obtaining knowledge of contents prohibited; penalty

§320. Telegrams, divulging or obtaining knowledge of contents prohibited; penalty

A. No person shall wrongfully obtain, or attempt to obtain, any knowledge of a private telegraphic message by connivance with a clerk, operator, messenger, or other employee of a telegraph company. No clerk, operator, messenger, or other employee shall use, or suffer or permit to be used, or wilfully divulge to anyone but the person to whom it was addressed or his agent, or a duly authorized United States government official or under due process of any court of record, the contents of a telegraphic message or dispatch intrusted to him for transmission or delivery, or the nature thereof.

B. Whoever violates this Section shall be fined not more than two hundred fifty dollars or imprisoned for not more than four months, or both.

Acts 2014, No. 791, §7.



RS 14:321 - Unauthorized signals to persons in charge of locomotives, etc., prohibited; penalty

§321. Unauthorized signals to persons in charge of locomotives, railroad trains or railroad cars prohibited; penalty

A. No person without authority and in the absence of apparent danger shall, out of the spirit of mischief, or with any purpose other than to prevent or give information of an accident, make or cause to be made any signal to persons in charge of a locomotive, railroad train, or railroad cars, or to any of these persons or in their sight, with intent to cause the stopping of the locomotive, train, or cars.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than two hundred dollars or imprisoned for not more than three months.

Acts 2014, No. 791, §7.



RS 14:322 - Wire-tapping prohibited; penalty

§322. Wire-tapping prohibited; penalty

A. No person shall tap or attach any devices for the purpose of listening in on wires, cables, or property owned and used by any person, for the transmission of intelligence by magnetic telephone or telegraph, without the consent of the owner.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than three hundred dollars, or imprisoned for not more than three months.

C. This Section shall not be construed to prevent officers of the law, while in the actual discharge of their duties, from tapping in on wires or cables for the purpose of obtaining information to detect crime.

Acts 2014, No. 791, §7.



RS 14:322.1 - Repealed by Acts 1991, No. 795, 3, eff. July 22, 1991.

§322.1. Repealed by Acts 1991, No. 795, §3, eff. July 22, 1991.



RS 14:322.2 - Repealed by Acts 1991, No. 795, 3, eff. July 22, 1991.

§322.2. Repealed by Acts 1991, No. 795, §3, eff. July 22, 1991.



RS 14:323 - Tracking devices prohibited; penalty

§323. Tracking devices prohibited; penalty

A. No person shall use a tracking device to determine the location or movement of another person without the consent of that person.

B. Whoever violates this Section shall be fined not less than one hundred dollars and not more than five hundred dollars or imprisoned for not more than six months, or both.

C. The provisions of this Section shall not apply to the following:

(1) The owner of a motor vehicle, including the owner of a vehicle available for rent, who has consented to the use of the tracking device with respect to such vehicle.

(2) The lessor or lessee of a motor vehicle and the person operating the motor vehicle who have consented to the use of a tracking device with respect to such vehicle.

(3) Any law enforcement agency, including state, federal, and military law enforcement agencies, who is acting pursuant to a court order or lawfully using the tracking device in an ongoing criminal investigation, provided that the law enforcement officer employing the tracking device creates a contemporaneous record describing in detail the circumstances under which the tracking device is being used.

(4)(a) A parent or legal guardian of a minor child whose location or movements are being tracked by the parent or legal guardian.

(b) When the parents of the minor child are living separate and apart or are divorced from one another, this exception shall apply only if both parents consent to the tracking of the minor child's location and movements, unless one parent has been granted sole custody, in which case consent of the noncustodial parent shall not be required.

(5) The Department of Public Safety and Corrections tracking an offender who is under its custody or supervision.

(6) Any provider of a commercial mobile radio service (CMRS), such as a mobile telephone service or vehicle safety or security service, which allows the provider of CMRS to determine the location or movement of a device provided to a customer of such service.

(7) Any commercial motor carrier operation.

D. For the purposes of this Section, a "tracking device" means any device that reveals its location or movement by the transmission of electronic signals.

Acts 2010, No. 807, §1; Acts 2013, No. 249, §1.



RS 14:324 - Abandoning or discarding ice boxes or other air tight containers; penalty

§324. Abandoning or discarding ice boxes or other air tight containers; penalty

A. It shall be unlawful for any person, firm or corporation to leave outside of any building or dwelling in a place accessible to children, any abandoned, unattended or discarded ice box, refrigerator, or any other container of any kind which has an airtight door or doors, or which may not be released for opening from the inside of said icebox, refrigerator or container. It shall further be unlawful for any person, firm or corporation, to leave outside of any building or dwelling in a place accessible to children any abandoned, unattended or discarded icebox, refrigerator, or any other container of any kind which is airtight and has a snap lock or other device thereon without first removing said snap lock or locks, or door or doors, from said icebox, refrigerators or containers.

B. Should any person, firm or corporation violate any of the provisions of this Section they shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not exceeding $1,000.00, or imprisoned for not in excess of six months, or both, at the discretion of the court.

Acts 1954, No. 75, §§1, 2.



RS 14:325 - Annual registration of conductors of public opinion polls; penalty for failure

§325. Annual registration of conductors of public opinion polls; penalty for failure

A.(1) Any persons, associations, partnerships, or corporations who offer themselves to the public as professional poll takers shall register with the secretary of state before commencing such activity and annually thereafter not later than February fifteenth of each year. Only the managing or overseeing party responsible for conducting the poll must register under this Act, and it will not be necessary for individuals hired by the managing or overseeing party to register on an individual basis.

(2) Such registration shall state that the person, association, partnership, or corporation is engaging in the making of public opinion polls or samplings in the state of Louisiana; the name and current mailing address of the person, association, partnership, or corporation under which the polls are conducted; the name and current mailing address of the principal executive officer thereof; and the year for which the registration is filed. It shall be signed by the principal executive officer thereof. The secretary of state is directed to collect a registration fee as provided in R.S. 49:222 for each such registration.

B. Failure to comply with the provisions of this section shall be punishable, for the first offense, by a fine of one hundred dollars or ten days in jail, or both; for the second offense, by a fine of two hundred dollars or ten days in jail, or both; and for the third offense, by a fine of five hundred dollars or ten days in jail, or both.

C. The secretary of state shall keep the registrations filed with him under this section as a part of the permanent public records of his office and may cause same to be published annually.

Acts 1960, No. 564, §§1, 2. Amended by Acts 1972, No. 602, §1; Acts 2008, No. 913, §3.



RS 14:326 - Processions, marches, parades, or demonstrations; permits; liability; bond; exemptions; penalty

§326. Processions, marches, parades, or demonstrations; permits; liability; bond; exemptions; penalty

A. Any procession, march, parade or public demonstration of any kind or for whatever purpose is prohibited by any group, association or organization on any public sidewalk, street, highway, bridge, alley, road or other public passageway of any municipality or unincorporated town or village unless there first has been obtained a permit therefor, and in all cases the person or persons or the group, association or organization to whom the permit is issued shall be liable for all damage to property or persons which may arise out of or in connection with any such procession, march, parade or public demonstration for which a permit is issued.

B. Application for the permit required herein shall be made to the mayor and governing authority of the municipality or to the governing authority of the parish in which the unincorporated town or village in which the procession, march, parade or public demonstration is located, as the case may be. Permits may be granted by the authority to which application is made, provided, however, that bond in the amount of ten thousand dollars has first been filed with the mayor and municipal governing authority or with parish governing authority, as the case may be, as security for the payment of any damage or injury which may occur as the result of or in connection with such procession, march, parade or public demonstration.

C. The provisions of this Section shall apply to all groups, associations, or organizations regardless of race, creed, disability, as defined in R.S. 51:2232(11), color, or political beliefs of its members; however, nothing contained herein shall apply to a bona fide legitimate labor organization or professional firefighter or police association or to any lawful activity of a labor union permitted by law, nor shall these provisions apply to any procession or parade directly held or sponsored by the governing authority of any municipality or the governing authority of any parish, nor shall these provisions apply to any procession, march, or parade directly held or sponsored by a bona fide organization specifically for the celebration of Mardi Gras and/or directly related prelenten or carnival festivities, school parades or other functions, parish parades or other functions, state, parish, or municipal fairs or other such related activities. However, the provisions of this Section shall apply only to parishes with a population of more than four hundred fifty thousand.

D. Whoever violates any provision of this Section shall be guilty of a misdemeanor and upon conviction shall, for each offense, be fined not more than one thousand dollars or be imprisoned for not more than six months, or both.

Acts 1964, No. 266, §§1 to 4; Acts 1993, No. 672, §1; Acts 1993, No. 820, §2; Acts 1999, No. 1131, §1, eff. July 9, 1999.



RS 14:327 - Obstructing a fireman

§327. Obstructing a fireman

A.(1) It shall be unlawful for any person intentionally to obstruct any fireman while in the performance of his official duties. Obstructing a fireman is hereby defined as intentionally hindering, delaying, hampering, interfering with, or impeding the progress of any regularly employed member of a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana while in the performance of his official duties; or cursing, reviling, or using any opprobrious language directed at any such fireman while in the performance of his official duties.

(2) For the purposes of this Section, "fireman" shall include all persons defined as "emergency medical services personnel" by R.S. 40:1300.103, all persons defined as "emergency medical services personnel" by R.S. 40:1231, and any firefighter regularly employed by a fire department of any municipality, parish, or fire protection district of the state of Louisiana, or any volunteer fireman of the state of Louisiana.

B. Whoever commits the crime of obstructing a fireman shall be punished as follows:

(1) If the act constituting the offense is equivalent to manslaughter or attempted murder as those crimes are defined in the Louisiana Criminal Code, he shall be imprisoned at hard labor for not less than ten nor more than thirty-five years.

(2) If the act constituting the offense is equivalent to aggravated battery as that crime is defined in the Louisiana Criminal Code, he shall be imprisoned with or without hard labor for not less than five years nor more than twenty years.

(3) If the act constituting the offense is equivalent to simple battery, aggravated assault, or false imprisonment, as those crimes are defined in the Louisiana Criminal Code, he shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not less than two years nor more than ten years, or both.

(4) If the act constituting the offense is equivalent to simple assault as that crime is defined in the Louisiana Criminal Code, he shall be fined not less than one thousand dollars nor more than five thousand dollars or imprisoned for not less than one year nor more than five years, or both.

(5) In all other cases, he shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not less than six months nor more than five years, or both.

C. Whoever attempts to commit the crime of obstructing a fireman shall be fined not less than two-thirds of the minimum fine nor more than two-thirds of the maximum fine provided in Subsection B of this Section or imprisoned for not less than two-thirds of the minimum term nor more than two-thirds of the maximum term as provided in Subsection B of this Section, or both. For the purposes of this Subsection, an attempt shall be defined as provided in R.S. 14:27.

D. The penalties provided in this section for the crime of obstructing a fireman shall be in addition to any other penalties provided by existing law.

Acts 1968, No. 183, §§1 to 4; Acts 2005, No. 29, §1; Acts 2014, No. 664, §1.



RS 14:328 - Obstruction or interference with members of staff, faculty, or students of educational institutions; trespass, damage to property; felony; penalties

§328. Obstruction or interference with members of staff, faculty, or students of educational institutions; trespass, damage to property; felony; penalties

A. No person shall, on the campus or grounds of any state or public owned and operated junior college, college, university or branch thereof or any high school or junior high school in this state, hereinafter referred to as "educational institutions", or at or in any building or other facility thereof, willfully deny to students, school officials, teachers or other employees and invitees and guests thereof:

(1) Lawful freedom of movement on the campus or grounds;

(2) Lawful use of any property or facilities of any educational institution; or

(3) Their right of lawful ingress and egress to and from the physical facilities of such educational institution.

B. No person shall, on the campus or grounds of any educational institution or at or in any building or other facility owned, operated, controlled or administered by the governing authority of any such institution, willfully obstruct or impede any member of the faculty or administrative staff or other personnel of such institution in the lawful performance of their duties, or willfully obstruct or impede any student of such institution in the lawful pursuit of his educational activities or activities related thereto or a part thereof, through the use of restraint, abduction, coercion or intimidation, or by any action as a result of which force and/or violence are present or threatened.

C. No person shall willfully refuse or fail to leave the property of or any building or other facility owned, operated, controlled or administered by the governing authority of any such institution of higher education upon being requested to do so by the chief administrative officer or his designee charged with maintaining order on the campus or grounds and in the facilities thereon, if such person is committing, threatens to commit or incites others to commit any act which would disrupt, impair, interfere with or obstruct the lawful missions, processes, procedures or functions of the educational institution.

D. Nothing in this section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including any labor dispute between an educational institution and its employees, or any contractor or subcontractor or any employees thereof. Providing that nothing herein contained shall apply to a bona fide legal labor organization or to any of its legal activities such as picketing, lawful assembly or concerted activities in the interest of its members for the purpose of accomplishing or securing more favorable wage standards, hours of employment and working conditions.

E. Whoever violates any provision of this section shall be punished by a fine of not to exceed five hundred dollars or be imprisoned for not more than six months, or both.

F. The provisions of this section shall be supplemental and in addition to any other applicable laws of this state.

Added by Acts 1969, No. 58, §1.



RS 14:329 - Interfering with a law enforcement investigation

§329. Interfering with a law enforcement investigation

A. Interfering with a law enforcement investigation is the intentional interference or obstruction of a law enforcement officer conducting investigative work at the scene of a crime or the scene of an accident by refusing to move or leave the immediate scene of the crime or the accident when ordered to do so by the law enforcement officer when the offender has reasonable grounds to believe the officer is acting in the performance of his official duties.

B. For the purposes of this Section, "law enforcement officer" means any commissioned police officer, sheriff, deputy sheriff, marshal, deputy marshal, correctional officer, constable, wildlife enforcement agent, state park warden, livestock brand inspector, forestry officer, or probation and parole officer.

C. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

Acts 2010, No. 349, §1.



RS 14:329.1 - Riot

§329.1. Riot

A riot is a public disturbance involving an assemblage of three or more persons acting together or in concert which by tumultuous and violent conduct, or the imminent threat of tumultuous and violent conduct, results in injury or damage to persons or property or creates a clear and present danger of injury or damage to persons or property.

Acts 1969, No. 176, §2; Acts 2014, No. 791, §7.



RS 14:329.2 - Inciting to riot

§329.2. Inciting to riot

Inciting to riot is the endeavor by any person to incite or procure any other person to create or participate in a riot.

Acts 1969, No. 176, §3.



RS 14:329.3 - Command to disperse; who may give; failure to comply

§329.3. Command to disperse; who may give; failure to comply

A. Any law enforcement or peace officer or public official responsible for keeping the peace may issue a command to disperse under the authority of R.S. 14:329.1 through 329.8 if he reasonably believes that riot is occurring or about to occur. The command to disperse shall be given in a manner reasonably calculated to be communicated to the assemblage.

B. Whoever willfully fails to comply with a lawful command to disperse shall be punished in accordance with the provisions of R.S. 14:329.7.

Acts 1969, No. 176, §4; Acts 2014, No. 791, §7.



RS 14:329.4 - Wrongful use of public property; permits for use of public property

§329.4. Wrongful use of public property; permits for use of public property

A. Wrongful use of public property is:

(1) The intentional entering of or onto any public property without the permission of the lawful custodian thereof, or his designated representative, at any time when the public property is not open to the public and the remaining in or occupying of any public property after having been requested to leave by the lawful custodian thereof, or his designated representative, or any law enforcement or peace officer, and

(2) The depriving of the general public of the intended use of public property without a permit.

B. In accordance with R.S. 14:329.1 through 329.8, permits to occupy or use public property may be obtained from the lawful custodian thereof, or his designated representative, upon written application therefor. All such applications shall describe the public property sought to be occupied or used and state the period of time during which the public property will be occupied or used.

C. The lawful custodian, or his designated representative, may issue the permit if he determines that the use or occupation of the public property will not reasonably interfere with the intended or customary use of the public property by the general public and that the intended use will not destroy or damage the public property.

D. For the purposes of this Section, the term "public property" means any public land, building, facility, structure, or enclosure used for a public purpose or as a place of public gathering, owned or under the control of the state or one of its agencies or political subdivisions.

Acts 1969, No. 176, §5; Acts 2014, No. 791, §7.



RS 14:329.5 - Prohibition of interference with educational process; certain activities excepted

§329.5. Prohibition of interference with educational process; certain activities excepted

A. No person shall, on the campus or lands of any university, college, junior college, trade or vocational-technical school, special school, elementary or secondary school in this state, hereinafter referred to as "institutions of learning," or at or in any building or other facility thereof owned, operated or controlled by the state or any of its agencies or political subdivisions, willfully deny to students, school officials, faculty, employees, invitees and guests thereof:

(1) Lawful freedom of movement on the campus or lands; or

(2) Lawful use of the property, facilities or parts of any institution of learning; or

(3) The right of lawful ingress and egress to and from the institution's physical facilities.

B. No person shall, on the campus of any institution of learning or at or in any building or other facility thereof owned, operated or controlled by the state or any agency or political subdivision thereof, willfully impede the staff or faculty of such institution in the lawful performance of their duties, or willfully impede a student of such institution in lawful pursuit of his educational activities, through use of restraint, abduction, coercion, or intimidation, or when force and violence are present or threatened.

C. No person shall willfully refuse or fail to leave the property of, or any building or other facility owned, operated or controlled by the state or any agency or political subdivision thereof, upon being requested to do so by the chief administrative officer thereof, or by his designee charged with maintaining order on the campus or grounds and in its facilities, or a dean of such institution of learning, if such person is committing, threatens to commit, or incites others to commit, any act which would or is likely to disrupt, impair, interfere with or obstruct the lawful missions, processes, procedures or functions of such institutions of learning.

D. Nothing contained in R.S. 14:329.1 - 14:329.8 shall apply to a bona fide legitimate labor organization or to any of its legal activities such as lawful picketing, lawful assembly or concerted activity in the interest of its members for the purpose of accomplishing or securing more favorable wage standards, hours of employment or working conditions.

Acts 1969, No. 176, §6.



RS 14:329.6 - Proclamation of state of emergency; conditions therefor; effect thereof

§329.6. Proclamation of state of emergency; conditions therefor; effect thereof

A. During times of great public crisis, disaster, rioting, catastrophe, or similar public emergency within the territorial limits of any municipality or parish, or in the event of reasonable apprehension of immediate danger thereof, and upon a finding that the public safety is imperiled thereby, the chief executive officer of any political subdivision or the district judge, district attorney, or the sheriff of any parish of this state, or the public safety director of a municipality, may request the governor to proclaim a state of emergency within any part or all of the territorial limits of such local government. Following such proclamation by the governor, and during the continuance of such state of emergency, the chief law enforcement officer of the political subdivision affected by the proclamation may, in order to protect life and property and to bring the emergency situation under control, promulgate orders affecting any part or all of the territorial limits of the municipality or parish:

(1) Establishing a curfew and prohibiting and/or controlling pedestrian and vehicular traffic, except essential emergency vehicles and personnel;

(2) Designating specific zones within which the occupancy and use of buildings and the ingress and egress of vehicles and persons shall be prohibited or regulated;

(3) Regulating and closing of places of amusement and assembly;

(4) Prohibiting the sale and distribution of alcoholic beverages;

(5) Prohibiting and controlling the presence of persons on public streets and places;

(6) Subject to the provisions of Subsection H of this Section, regulating and controlling the possession, storage, display, sale, transport and use of firearms, other dangerous weapons and ammunition;

(7) Regulating and controlling the possession, storage, display, sale, transport and use of explosives and flammable materials and liquids, including but not limited to the closing of all wholesale and retail establishments which sell or distribute gasoline and other flammable products;

(8) Regulating and controlling the possession, storage, display, sale, transport and use of sound apparatus, including but not limited to public address systems, bull horns and megaphones.

(9) Prohibiting the sale or offer for sale of goods or services within the designated emergency area for value exceeding the prices ordinarily charged for comparable goods and services in the same market area at, or immediately before, the time of the state of emergency, unless the price of the seller is attributable to fluctuation in the applicable commodity markets, applicable regional or national market trends, or to reasonable expenses and a charge for any attendant business risk in addition to the cost of the goods and services which necessarily are incurred in procuring or selling the goods and services during the state of emergency.

B. Such orders shall be effective from the time and in the manner prescribed in such orders and shall be published as soon as practicable in a newspaper of general circulation in the area affected by such order and transmitted to the radio and television media for publication and broadcast. Such orders shall cease to be in effect five days after their promulgation or upon declaration by the governor that the state of emergency no longer exists, whichever occurs sooner; however, the chief law enforcement officer, with the consent of the governor, may extend the effect of such orders for successive periods of not more than five days each by republication of such orders in the manner hereinabove provided.

C. All orders promulgated pursuant to this section shall be executed in triplicate and shall be filed with the clerk of court of the parish affected and with the secretary of state of this state.

D. During any period during which a state of emergency exists the proclaiming officer may appoint additional peace officers or firemen for temporary service, who need not be in the classified lists of such departments. Such additional persons shall be employed only for the time during which the emergency exists.

E. During the period of the existence of the state of emergency the chief law enforcement officer of the political subdivision may call upon the sheriff, mayor, or other chief executive officer of any other parish or municipality to furnish such law enforcement or fire protection personnel, or both, together with appropriate equipment and apparatus, as may be necessary to preserve the public peace and protect persons and property in the requesting area. Such aid shall be furnished to the chief law enforcement officer requesting it insofar as possible without withdrawing from the political subdivision furnishing such aid the minimum police and fire protection appearing necessary under the circumstances. In such cases when a state of emergency has been declared by the governor pursuant to R.S. 29:724 et seq., all first responders who are members of a state or local office of homeland security and emergency preparedness, including but not limited to medical personnel, emergency medical technicians, persons called to active duty service in the uniformed services of the United States, Louisiana National Guard, Louisiana Guard, Civil Air Patrol, law enforcement and fire protection personnel acting outside the territory of their regular employment shall be considered as performing services within the territory of their regular employment for purposes of compensation, pension, and other rights or benefits to which they may be entitled as incidents of their regular employment. Law enforcement officers acting pursuant to this Section outside the territory of their regular employment have the same authority to enforce the law as when acting within the territory of their own employment.

F. Notwithstanding the provisions of this Section, except in an imminent life threatening situation nothing herein shall restrict any uniformed employee of a licensed private security company, acting within the scope of employment, from entering and remaining in an area where an emergency has been declared. The provisions of this Subsection shall apply if the licensed private security company submits a list of employees and their assignment to be allowed into the area, to the Louisiana State Board of Private Security Examiners, which shall forward the list to the chief law enforcement office of the parish and, if different, the agency in charge of the scene.

G. As used in this Section:

(1) "Disaster" shall have the same meaning as provided in R.S. 29:723(1).

(2) "Emergency" shall have the same meaning as provided in R.S. 29:723(2).

H.(1) Nothing in this Section shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition except as provided in Paragraph (2) of this Subsection.

(2) A peace officer who is acting in the lawful discharge of the officer's official duties may disarm an individual if the officer reasonably believes it is immediately necessary for the protection of the officer or another individual. The peace officer shall return the firearm to the individual before discharging that individual unless the officer arrests that individual for engaging in criminal activity, or seizes the firearm as evidence pursuant to an investigation for the commission of a crime.

Acts 1969, No. 176, §7; Acts 1990, No. 152, §1, eff. July 1, 1990; Acts 1999, No. 267, §1; Acts 2003, No. 40, §1, eff. May 23, 2003; Acts 2004, No. 316, §1, eff. June 18, 2004; Acts 2006, No. 275, §1, eff. June 8, 2006; Acts 2008, No. 668, §1; Acts 2009, No. 494, §1.



RS 14:329.7 - Punishment

§329.7. Punishment

A. Whoever willfully is the offender or participates in a riot, or is guilty of inciting a riot, or who fails to comply with a lawful command to disperse, or who is guilty of wrongful use of public property, or violates any other provision hereof shall be fined not more than five hundred dollars or be imprisoned not more than six months, or both.

B. Where as a result of any willful violation of the provisions of R.S. 14:329.1-14:329.8 there is any serious bodily injury or any property damage in excess of five thousand dollars, such offender shall be imprisoned at hard labor for not more than five years.

C. Where, as a result of any willful violation of the provisions of R.S. 14:329.1-14:329.8, the death of any person occurs, such offender shall be imprisoned at hard labor for not to exceed twenty-one years.

Acts 1969, No. 176, §8.



RS 14:329.8 - Applicability of other acts

§329.8. Applicability of other acts

The provisions of R.S. 14:329.1 to 329.8 shall be supplemental and in addition to any other applicable laws of this state, including but not limited to the Louisiana Disaster Act of 1974, R.S. 29:701 through 716.

Amended by Acts 1990, No. 152, §1, eff. July 1, 1990.



RS 14:330 - Motion picture ratings; definitions; prohibition on advertising coming attraction with more restrictive rating

§330. Motion picture ratings; definitions; prohibition on advertising coming attraction with more restrictive rating

A. An owner or operator of any motion picture theatre, including a drive-in theatre, shall spell out on the face of all motion picture advertisements the rating of the advertised attraction, each in conspicuous and legible type in contrast by typography, layout, or color with other printed matter appearing on the advertisement.

B. No owner or operator of any motion picture theatre, including a drive-in theatre, shall advertise, or permit to be advertised by film a coming attraction which has a more restrictive rating than the motion picture currently engaged at the aforementioned establishments. For the purposes of this section a restrictive rating is one which excludes certain people from the viewing audience on the basis of age and the subject matter of the motion picture.

C. Any person who violates the provisions of this section shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not more than six months, or both.

Acts 1970, No. 425, §§1, 2; Acts 1970, No. 634, §§1, 2. Amended by Acts 1974, No. 180, §1.



RS 14:331 - Prohibition of debt adjusting when conducted for profit

§331. Prohibition of debt adjusting when conducted for profit

A. Except as otherwise provided herein, no person shall engage in the business of debt adjusting.

B. As used in this section, the following words and phrases shall have the following meaning, unless the context clearly indicates otherwise:

(1) "Person" means an individual, corporation, partnership, trust, firm, association or other legal entity.

(2) "Debt adjusting" means the making of a contract, express or implied, with a debtor whereby the debtor agrees to pay a certain amount of money or other thing of value periodically to the person engaged in the debt adjusting business who shall, for a consideration, distribute the same among certain specified creditors in accordance with a plan agreed upon. The term includes debt adjustment, budget counseling, debt management or debt pooling service or the holding of oneself out, by words of similar import, as providing services to debtors in the management of their debts and contracting with the debtor for a fee to (a) effect the adjustment, compromise, or discharge of any account, note, or other indebtedness, of the debtor, or (b) receive from the debtor and disperse to his creditors any money or other thing of value.

C. This section shall not apply to:

(1) Situations involving debt adjusting incurred incidentally in the lawful practice of law in this state;

(2) Banks and fiduciaries, as duly authorized and admitted to transact business in this state and performing credit and financial adjusting service in the regular course of their principal business;

(3) Title insurers and abstract companies, while doing an escrow business;

(4) Judicial officers or others acting under court orders;

(5) Nonprofit or charitable corporations or associations engaged in debt adjusting;

(6) Situations involving debt adjusting incurred incidentally in connection with lawful practice as a certified public accountant;

(7) Bona fide trade or mercantile associations in the course of arranging adjustment of debts with business establishments;

(8) Employers for their employees;

(9) Any person who, at the request of a debtor, arranges for or makes a loan to the debtor, and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan, without compensation for services rendered in adjusting the debts.

D. Whoever shall engage in the business of debt adjusting shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Added by Acts 1972, No. 451, §§1 to 3.



RS 14:332 - Interference with medical treatment

§332. Interference with medical treatment

A. Interference with medical treatment is the intentional and willful interference with a physician, physician's trained assistant, nurse, nurse's aide, paramedic, emergency medical technician, or other medical or hospital personnel in the performance of their duties relating to the care and treatment of patients in any hospital, clinic, other medical facility, or at the scene of a medical emergency.

B. Whoever violates the provisions of this Section shall be fined not less than one hundred dollars or more than two hundred and fifty dollars upon conviction of a first offense, and not less than two hundred fifty dollars or more than five hundred dollars or ten days in jail or both upon conviction of any subsequent offense.

Added by Acts 1979, No. 497, §1. Acts 1984, No. 723, §1.



RS 14:333 - Misrepresentation of age to obtain alcoholic beverages or gain entry to licensed premises prohibited; penalties

§333. Misrepresentation of age to obtain alcoholic beverages or gain entry to licensed premises prohibited; penalties

A. It is unlawful for any person under the age of twenty-one years to present or offer to any person having a license or permit to sell alcoholic beverages, under Title 26 of the Louisiana Revised Statutes of 1950, or to his agent or employee any written, printed, or photostatic evidence of age and identity which is false, fraudulent, or not actually his own for the purpose of obtaining or purchasing alcoholic beverages or attempting to enter the licensed premises.

B. Whoever violates the provisions of this Section shall be punishable by one or more of the following:

(1) A fine of not more than two hundred dollars.

(2) An appropriate amount of community service not to exceed thirty hours.

(3) Suspension of the violator's driver's license for ninety days.

C. As used in this Section, "licensed premises" means an establishment licensed under Title 26 of the Louisiana Revised Statutes of 1950 where the sale of alcoholic beverages constitutes its main business.

Acts 1992, No. 947, §1.



RS 14:334 - Ignition interlock device offenses

§334. Ignition interlock device offenses

A. No person who, as a condition of probation, is prohibited from operating a motor vehicle unless it is equipped with an ignition interlock device as provided in R.S. 15:306 shall:

(1) Operate, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(2) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

B. No person shall blow into an ignition interlock device or start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person who is prohibited from operating a motor vehicle without an ignition interlock device.

C. No person shall intentionally attempt to tamper with, defeat, or circumvent the operation of an ignition interlock device.

D. Any person convicted of a violation of this Section may be punished by imprisonment for not more than six months or a fine of not more than five hundred dollars, or both.

Acts 1992, No. 982, §2, eff. Jan. 1, 1993.



RS 14:335 - Checks; requiring certain information to be recorded on; prohibited; penalties

§335. Checks; requiring certain information to be recorded on; prohibited; penalties

A. No retail or wholesale merchant shall demand the race of any customer for the purposes of recording such on the customer's personal check which has been tendered for the payment of goods or services or for cashing.

B. No retail or wholesale merchant shall cause the race of any customer to be recorded on a personal check tendered by such customer for the payment of goods or services or for cashing.

C. Any person convicted of a violation of this Section may be assessed civil damages in an amount not to exceed two hundred fifty dollars.

Acts 1993, No. 399, §1.



RS 14:336 - Unlawful aiming of a laser at an aircraft

§336. Unlawful aiming of a laser at an aircraft

A. "Unlawful aiming of a laser at an aircraft" is the intentional projection of a laser on or at an aircraft or at the flight path of an aircraft in the aircraft jurisdiction of the state of Louisiana.

B. For purposes of this Section, the following terms have the following meanings:

(1) "Laser" means any device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or any device that emits light which simulates the appearance of a laser.

(2) "Police officer" shall include commissioned police officers, sheriffs, deputy sheriffs, marshals, deputy marshals, correctional officers, constables, wildlife enforcement agents, and probation and parole officers.

C. The provisions of this Section shall not prohibit aiming of a laser at an aircraft by any of the following:

(1) An authorized individual in the conduct of research and development or flight test operations conducted by an aircraft manufacturer, the Federal Aviation Administration, or any other person authorized by the Federal Aviation Administration to conduct research and development or flight test operations.

(2) Members or employees of the United States Department of Defense, United States Department of Homeland Security, or police officers acting in the course and scope of their official duties for the purpose of research, development, operations, testing, or training.

(3) A person using a laser emergency signaling device to send an emergency distress signal.

D.(1) Whoever commits the crime of unlawful aiming of a laser at an aircraft shall be imprisoned with or without hard labor for not less than one year nor more than five years and shall be fined two thousand dollars.

(2) On a conviction for a second or subsequent offense, the offender shall be imprisoned with or without hard labor for not less than two years nor more than ten years and shall be fined four thousand dollars.

Acts 2014, No. 661, §1.



RS 14:337 - Unlawful use of an unmanned aircraft system

§337. Unlawful use of an unmanned aircraft system

A. Unlawful use of an unmanned aircraft system is the intentional use of an unmanned aircraft system to conduct surveillance of, gather evidence or collect information about, or photographically or electronically record a targeted facility without the prior written consent of the owner of the targeted facility.

B. As used in this Section, the following definitions shall apply:

(1) "Federal government" means the United States of America and any department, agency, or instrumentality thereof.

(2) "State government" means the state of Louisiana and any department, agency, or instrumentality thereof.

(3) "Targeted facility" means the following systems:

(a) Petroleum and alumina refineries.

(b) Chemical and rubber manufacturing facilities.

(c) Nuclear power electric generation facilities.

(4) "Unmanned aircraft system" means an unmanned, powered aircraft that does not carry a human operator, can be autonomous or remotely piloted or operated, and can be expendable or recoverable. "Unmanned aircraft system" does not include any of the following:

(a) A satellite orbiting the earth.

(b) An unmanned aircraft system used by the federal government or a person who is acting pursuant to contract with the federal government to conduct surveillance of specific activities.

(c) An unmanned aircraft system used by the state government or a person who is acting pursuant to a contract with the state government to conduct surveillance of specific activities.

(d) An unmanned aircraft system used by a local government law enforcement agency or fire department.

C.(1) Nothing in this Section shall prohibit a person from using an unmanned aircraft system to conduct surveillance of, gather evidence or collect information about, or photographically or electronically record his own property that is either of the following:

(a) Located on his own immovable property.

(b) Located on immovable property owned by another under a valid lease, servitude, right-of-way, right of use, permit, license, or other right.

(2) Third persons retained by the owner of the property described in Paragraph (1) of this Subsection shall not be prohibited under this Section from using an unmanned aircraft system to conduct activities described in Paragraph (1) of this Subsection.

D. The provisions of this Section shall apply unless preempted by applicable federal law or by regulations adopted by the Federal Aviation Administration.

E.(1) Whoever commits the crime of unlawful use of an unmanned aircraft system shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

(2) On a conviction for a second or subsequent offense, the offender shall be fined not less than five hundred dollars nor more than two thousand dollars, or imprisoned, with or without hard labor, for not less than six months nor more than one year, or both.

F. The provisions of this Section shall not apply to unmanned aircraft systems used for motion picture, television, or similar production where the filming is authorized by the property owner.

Acts 2014, No. 661, §1.



RS 14:351 - Bail, sale, etc. of real estate securing, prohibited; penalty

PART IV. OFFENSES AFFECTING ORGANIZED GOVERNMENT

§351. Bail, sale, etc. of real estate securing, prohibited; penalty

A. No person shall, with intent to defraud, sell, transfer, donate, give, mortgage, hypothecate, or in any way encumber to the prejudice of the state any real estate offered as security to the state on any bail or appearance bond for the release of any person charged with crime.

B. Whoever violates this Section shall be imprisoned with or without hard labor for not less than six months nor more than twelve months.

Acts 2014, No. 791, §7.



RS 14:352 - Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

§352. Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.



RS 14:353 - Documents simulating official court papers for collection purposes, sale or purchase prohibited; use prohibited; penalty

§353. Documents simulating official court papers for collection purposes, sale or purchase prohibited; use prohibited; penalty

(A) No person shall, either as principal or agent, in any manner sell or offer to sell, cause to be sold or offer to be sold, or solicit for or offer to purchase, any paper or document, except a paper or document intended for use by a court or a judicial or administrative tribunal or unit, which simulates or purports to be an official paper or document, such as is issued by or from any court or judicial tribunal within the United States and intended or calculated to secure or collect any sum of money or other thing of value.

(B) No person, either as principal or agent, other than a court or a judicial or administrative tribunal or unit shall make use of any paper or document which simulates or purports to be an official paper or document, such as is issued by or from any court or judicial tribunal within the United States and intended or calculated to secure or collect any sums of money or other thing of value.

(C) Whoever violates any provisions of this Section shall be fined not more than one hundred dollars, or imprisoned for not more than sixty days, or both.

Amended by Acts 1968, No. 595, §1.



RS 14:354 - Fiduciaries, failure to file accounts in court; penalty

§354. Fiduciaries, failure to file accounts in court; penalty

A. No administrator, tutor, executor, or other person holding fiduciary trusts shall neglect, fail, or refuse, after having been ordered by a court of competent jurisdiction, to file in the court where such trust is exercised, once between the first day of January and the thirty-first day of December of each calendar year, a full and complete account and statement of the trust.

B. Whoever violates this Section shall be fined not more than five hundred dollars and, in default of fine, imprisoned for not more than six months.

Acts 2014, No. 791, §7.



RS 14:355 - Property exempt from execution; penalty for deprivation of rights

§355. Property exempt from execution; penalty for deprivation of rights

A. No person shall make any seizures prohibited under R.S. 13:3881 or shall, by any artifice or subterfuge, induce or procure another to sign away, by contract or otherwise, any of the rights he may have under R.S. 13:3881.

B. Whoever violates this Section shall be fined not more than two hundred dollars, or imprisoned for not more than six months, or both.

Acts 2014, No. 791, §7.



RS 14:356 - Sheriffs, etc., solicitation of legal business prohibited; penalty

§356. Sheriffs, etc., solicitation of legal business prohibited; penalty

A. No sheriff, clerk of court, constable, or their deputies, or any police officer or detective, whether commissioned without pay or otherwise, shall procure or solicit any legal business for any attorney at law under the expectation or promise, whether express or implied, of being paid in any manner.

B. Whoever violates this Section shall be imprisoned with or without hard labor for not more than two years.

C. Proof of solicitation or procurement of any legal business for any attorney at law shall be considered prima facie evidence that the solicitation or procurement has been done for pecuniary reward.

Acts 2014, No. 791, §7.



RS 14:356.1 - Unlawful referrals by wrecker drivers and others; penalty

§356.1. Unlawful referrals by wrecker drivers and others; penalty

A. It shall be unlawful for any wrecker driver, owner, or any other person engaged in providing wrecker services to refer to an attorney at law any person involved in an accident in connection with which he has provided wrecker services, when the wrecker driver, owner, or other person receives any compensation for such referral.

B. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars or imprisoned for not more than five years, with or without hard labor, or both.

Added by Acts 1977, No. 758, §2. Acts 1993, No. 420, §1.



RS 14:356.2 - Unlawful appearance bond procurement

§356.2. Unlawful appearance bond procurement

A. No police officer, employee of any police department, sheriff, deputy sheriff, employee of any sheriff's office, employee of a district attorney's or clerk of court's office, or any law enforcement personnel or employee or agent of any law enforcement agency shall negotiate for, procure, solicit, sell, or in any way participate in the negotiation for, procuration, solicitation, or sale of a bond taken to secure the appearance of any person before any court with criminal jurisdiction in the state of Louisiana for any fee, commission, or the receipt of anything of value.

B. Whoever violates any provision of this Section shall upon conviction be fined not more than five thousand dollars, imprisoned for not more than six months, or both.

Added by Acts 1979, No. 703, §1.



RS 14:356.3 - Unlawful referrals by ambulance drivers and others; penalty

§356.3. Unlawful referrals by ambulance drivers and others; penalty

A. It shall be unlawful for any ambulance driver, owner, or any other person engaged in providing ambulance services to refer to an attorney at law any person involved in an accident in connection with which he has provided ambulance services, when the ambulance driver, owner, or other person receives any compensation for such referral.

B. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars or imprisoned for not more than five years, with or without hard labor, or both.

Acts 1993, No. 421, §1.



RS 14:357 - Candies, selling without payment of license tax; penalty

§357. Candies, selling without payment of license tax; penalty

A. No manufacturer of candies or sweets or transient vendor selling candies or sweets shall consign to or leave any candies or manufactured sweets on consignment with any person, firm, or corporation, other than schools, churches, religious societies, and civil organizations, who has not paid the privilege or license tax required by law in order to obtain a license to sell and dispose of the articles.

B. Whoever violates this Section, for the first offense, shall be fined not more than one hundred dollars, and for the second offense, not more than five hundred dollars.

Acts 2014, No. 791, §7.



RS 14:358 - Subversive activities and communist control law; legislative finding of fact and declaration of necessity

§358. Subversive activities and communist control law; legislative finding of fact and declaration of necessity

There exists a world communist movement, directed by the Union of Soviet Socialist Republics and the other communist bloc nations, which has as its declared objective, world control. Such world control is to be brought about by aggression, force and violence, and is to be accomplished in large by infiltrating tactics involving the use of fraud, espionage, sabotage, infiltration, subversion, propaganda, terrorism and treachery. The state of Louisiana, as a sovereign political entity under the constitution of the United States, and as a functioning representative State government which is responsible solely to the people of this state under the constitutions of this state and nation, is a most probable and obvious target for those who seek by force, violence and other unlawful means to overthrow constitutional government, and is in imminent danger of communist espionage, infiltration, subversion and sabotage. Communist control of a country is characterized by an absolute denial of the right of self-government and by the abolition of those personal liberties which are cherished and held sacred in the state of Louisiana and in the United States of America.

The direction and control of the world communist movement is vested in and exercised by the communist dictatorships of the various communist bloc nations which, in furthering the purposes of the world communist movement, have established or caused the establishment of various action organizations and "front" organizations which are not free and independent, but are sections of a world wide communist organization or apparatus and are controlled and directed by and subject to the discipline of the various communist dictatorships.

These communist action organizations and front organizations so established and utilized in the state of Louisiana, and acting under such control, direction and discipline, endeavor to carry out the objectives of the world communist movement by bringing about the overthrow of existing governments, both national and state, by any available means, including force if necessary, and to set up communist totalitarian dictatorships which will be subservient to the world communist movement.

The agents of the world communist movement who knowingly participate in the conspiratorial subversive work of the world communist movement, by so doing, in effect repudiate their allegiance and loyalty to the state of Louisiana and in effect transfer their allegiance and loyalty to the foreign countries in which is vested the direction and control of the world communist movement. By clever and ruthless tactics of espionage, sabotage, infiltration, fraud, propaganda and subversion, the agents of the world communist movement in many instances in some form or manner successfully evade existing law. Any action organization or front organization managed, operated or controlled by communists, no matter what outward guise, cover, or public image it may assume, is in fact an arm, or tool, or agent organization, of the world communist movement, and its continued operation is a threat and a clear and present danger to the state of Louisiana and the citizens of the state of Louisiana. The effective regulation of such organizations and the control of Communist personalities is in the best interests of the state of Louisiana because the world communist movement is not a legitimate political effort, but is in fact a dangerous criminal conspiracy.

The world communist movement constitutes a clear and present danger to the citizens of the state of Louisiana and is a dangerous enemy of the state of Louisiana. This makes it necessary that the Legislature, in order to protect the people of the state, to preserve the sovereignty of the state under the constitutions of the United States and the state of Louisiana, and to guarantee to the State a republican form of government, enact appropriate legislation recognizing the existence of the world communist movement and preventing it from the accomplishment of its purposes in the state of Louisiana.

There exists a clear difference between natural persons protected by full constitutional freedoms, and organizations which are artificial entities. With this difference in mind and considering the paramount right and interest of the state to protect itself from subversion, the issue of due process is satisfied in R.S. 14:358-14:373 by the legal test of a preponderance of the evidence in a civil proceeding, R.S. 14:358-14:373 being intended as regulatory rather than punitive. The paramount interest of the state to control a clear and present danger demands the broadest possible venue provisions in such regulations. The guarantees of sovereignty and freedom enjoyed by this state and its citizens are certain to vanish if the United States and its constitution are destroyed by the communists, and any communist effort or attack against the United States is and should rightly be considered an attack upon and a clear and present danger to the state of Louisiana and its citizens.

The Legislature of Louisiana does not intend that R.S. 14:358-14:373 shall in any way regulate or control race relations in the state of Louisiana, the question of race being irrelevant for the purposes of R.S. 14:358-14:373, which is written and passed solely for the purpose of regulating subversive activities directed against the state and people of Louisiana. Nothing in R.S. 14:358-14:373 is in any way intended to improperly infringe upon the constitutionally protected right of freedom of expression, for this right, strong though it may be, is not absolute, and falls short of the right to shout "fire" in a crowded movie theater. The protections afforded by the right to freedom of speech do not extend to acts which are by their very nature a clear and present danger to the state of Louisiana and its citizens and the carrying on of communist propaganda activity and other communist controlled activities in the state of Louisiana is such a danger and is therefore an intolerable abuse of the right to freedom of expression which can and should be regulated by statute for the safety of the people of this state. The public good, and the general welfare of the citizens of this state require the immediate enactment of this measure.

Amended by Acts 1965, No. 45, §1.



RS 14:359 - Definitions

§359. Definitions

As used in R.S. 14:358-14:373:

(1) An "organization" is any corporation, trust, company, partnership, association, foundation, or fund, and includes any group of persons, whether or not incorporated, banded together for joint action on any subject or subjects.

(2) A "Communist Action Organization" is the Communist Party Of The United States, the communist party of any state or foreign nation, the Progressive Labor Movement, or any other organization (other than a diplomatic representative or mission of a foreign government accredited as such by the U.S. Department of State), which is substantially directed, controlled or dominated by any of the foreign governments controlling the world Communist movement described in R.S. 14:358, and shall include any section, branch, fraction or cell of any such organization as is described in this Section.

(3) A "Communist" is any person who has accepted the discipline of or has become a member of a communist action organization and has remained under the discipline thereof or remained a member thereof knowing it to be such an organization.

(4) A "Communist Front Organization" is any organization other than a communist action organization which is directed, controlled or dominated by a communist action organization or is primarily operated for the purpose of giving aid and support to a communist action organization, a Communist foreign government, or the world Communist movement referred to in R.S. 14:358.

(5) A "Communist Infiltrated Organization" is any organization (other than a communist action organization or a communist front organization) which is substantially directed, controlled or dominated by any person who is a communist or persons who are communists.

(6) A "Communist Organization" is any communist action organization, communist front organization or communist infiltrated organization.

(7) The term "world Communist movement" means a revolutionary movement, the purpose of which is to establish eventually a communist totalitarian dictatorship in any or all the countries of the world through the medium of an internationally coordinated Communist movement.

(8) A "Subversive Organization" is any organization which advocates the overthrow or destruction of the United States, the state of Louisiana, or any political subdivision thereof by revolution, force, violence or other unlawful means, and performs or carries out as a function of the organization, known, agreed to, or knowingly performed by any of the officers of the organization, any affirmative act, including abetting, materially assisting, advising or teaching such overthrow or destruction, with the intent to incite action rather than engage in the mere exposition of theory.

(9) A "Subversive Person" is any person who knowingly is a member of a subversive organization knowing the said organization to be subversive within the meaning of R.S. 14:358-14:373 or any person who commits any act intended to bring about the overthrow or destruction of the United States, the state of Louisiana or any political subdivision thereof by revolution, force, violence or other unlawful means.

Amended by Acts 1965, No. 45, §1.



RS 14:360 - Due process determination of facts

§360. Due process determination of facts

In determining that any organization or individual is in fact a communist action organization, a communist front organization, a communist infiltrated organization, a subversive organization, a communist or a subversive person, the following procedure shall be the legal method of such determination:

Upon any district attorney or the attorney general being reasonably informed that an organization or person is or should be subject to the regulation of R.S. 14:358-14:373, the district attorney having proper jurisdiction, or the attorney general, shall institute in the appropriate district court a civil proceeding in the name of the state of Louisiana against such organization or individual, setting forth the relevant and pertinent facts pertaining to said organization or individual under the definitions provided in R.S. 14:358-14:373, and praying for a judgment of the court determining, from the facts presented concerning said organization or individual, whether or not said organization or individual is in fact a communist action organization, a communist front organization, a communist infiltrated organization, a subversive organization, a communist or a subversive person, as the case may be. All such suits shall be procedurally handled as an adversary proceeding the same as any other civil action. The judgment of the court in such actions shall be based upon a preponderance of the evidence, as in all other civil cases. No determination of fact as provided in this Section concerning any organization or individual shall be made by any other way than by judgment of a district court of this state, which judgment shall, when so justified by the facts presented, be rendered as prayed for by the district attorney or attorney general, as the case may be, identifying the defendant in the terms defined in R.S. 14:359. The provisions of Articles 1871 through 1883, of the Louisiana Code of Civil Procedure, concerning declaratory judgments, shall apply to all civil actions provided for in this Section.

Amended by Acts 1965, No. 45, §1.



RS 14:361 - Venue

§361. Venue

The action provided in R.S. 14:360 may properly be brought in any parish where the organization in question is domiciled, owns property of any kind, is doing business, is soliciting or has solicited funds, is sending or has sent printed propaganda or other printed materials, an agent duly appointed for the service of process resides, or where any agent appointed by action of law for the service of process resides, has officers or members living therein or in which any officer can be found for personal service, or in the case of an individual, in any parish where such individual may be domiciled, temporarily living, be employed, carry on any propaganda activities, solicit or pay out any funds or money, or be found for personal service of process.

Amended by Acts 1965, No. 45, §1.



RS 14:362 - Registration of organizations

§362. Registration of organizations

Upon final definitive judgment under the provisions of R.S. 14:358-14:373 that an organization is a communist action organization, a communist front organization, a communist infiltrated organization or a subversive organization, the president, vice president, secretary or treasurer, or in their absence any director or other officer of the organization, shall file or cause to be filed, within five days thereafter and annually thereafter between the 1st and 15th of January, with the commissioner of public safety, or his designated representative, a registration statement, and for the purposes of filing this registration statement only, any member of the bar of this state may be employed. Except with respect to the disclosures required to be made in this registration statement, the legal privileges of the attorney-client relationship shall be observed. The said registration statement shall contain the following information:

The names and current home and office addresses of all current officers, plus all officers during the year preceding the date of the statement, with a designation of the title of the officer and a brief description of the duties of said officers.

The names and current home and office addresses of all persons or organizations which have contributed funds to said organization in the year preceding the date of the statement plus a statement of the amount and date of each contribution received from each contributor during the year preceding the date of the statement, the qualifications for membership in the organization, a detailed statement of the aims, purposes and activities of the organization and all the means by which they are carried out.

In the case of a communist action organization or a subversive organization, the name and last known address of each person who was a member of the organization at any time during the year preceding the date of the statement.

(In the case of any officer or member listed above who is or has been known by more than one name, each name which such officer or member uses or by which he has been known must be listed to comply with R.S. 14:358-14:373).

An inventory of all property and assets owned by the said organization listing brief description, location and approximate values.

Registrants under this Section shall attach to their registration statements copies of all publications of any kind, including written transcripts of any radio or television broadcasts, published or disseminated by the registering organization during the year preceding the date of the statement, plus, a copy of the Charter, articles of incorporation, bylaws and rules of the organization.

The registration statement of any organization under this Section shall be submitted under oath or by affirmation.

Amended by Acts 1965, No. 45, §1.



RS 14:363 - Registration of individuals

§363. Registration of individuals

Upon final definitive judgment under the provisions of R.S. 14:358-14:373 that any individual is a communist or a subversive person, that individual shall, within five days thereafter, register with the commission of public safety by filing in person a statement under oath or affirmation setting forth his or her name, including any other names used or in use, address, occupation, date and place of birth, features of identification, and name of spouse, if any. All such individual registrants shall be fingerprinted for positive identification at the time of each registration and shall re-register annually between the 1st and 15th of January, for so long as they remain in the state of Louisiana. If a person found to be a communist or a subversive person under the terms of R.S. 14:358-14:373 shall leave the state of Louisiana for a period as long as fifteen days or longer, he or she shall re-register as provided above within five days after he or she shall return to the state.

Amended by Acts 1965, No. 45, §1.



RS 14:364 - Registration statements to be public records

§364. Registration statements to be public records

All registration statements of both organizations and individuals under R.S. 14:358-14:373 shall be considered public records and shall be kept open for public inspection at any reasonable time.

Amended by Acts 1965, No. 45, §1.



RS 14:365 - Election ballots

§365. Election ballots

No organization finally determined under the provisions of R.S. 14:358 - 14:373 to be a communist organization or a subversive organization shall have its name or the name of any of its nominees printed on any election ballot used in any primary or general election in the state of Louisiana.

Amended by Acts 1965, No. 45, §1.



RS 14:366 - Public office and public support, disqualification

§366. Public office and public support, disqualification

It shall be the public policy of this state to discourage the public employment of persons legally determined under the provisions of R.S. 14:358-14:373 to be Communists or Subversive Persons, and no official or employee of the state of Louisiana or any political subdivision thereof having the authority to hire and fire other employees shall hire or retain on the official payrolls any person about whom the courts have made any such determination under R.S. 14:358-14:373, and further, no official or employee of the state of Louisiana or any political subdivision thereof who has the authority and responsibility to pay out any public funds for any purpose shall pay out any such funds in any amount for any purpose to any person about whom the courts have made any such determination under R.S. 14:358-14:373.

Amended by Acts 1965, No. 45, §1.



RS 14:367 - Labeling of propaganda

§367. Labeling of propaganda

Any publication of any type whatsoever of any organization finally determined to be a communist action organization, a communist front organization, a communist infiltrated organization or a subversive organization under the provisions of R.S. 14:358-14:373, which publication is intended to be, or which is, circulated or disseminated among two or more persons, shall be marked plainly in block letters in red ink, "Disseminated by __________, a Communist Organization" (or Subversive Organization if the organization has been so designated) inserting in the blank space the full name of the organization.

Amended by Acts 1965, No. 45, §1.



RS 14:368 - Acts prohibited

§368. Acts prohibited

It shall be a felony for any person knowingly and wilfully to:

1. Fail to register as required in R.S. 14:363, when required to so register by the terms of R.S. 14:358-14:373.

2. Fail as an officer of a communist action organization, a communist front organization, a communist infiltrated organization or a subversive organization to perform and carry out the obligations set forth and provided in R.S. 14:362.

3. File any false registration statement under the provisions of R.S. 14:362 and 14:363.

4. Violate the provisions of R.S. 14:367 in regard to the labeling and dissemination of propaganda material.

Amended by Acts 1965, No. 45, §1.



RS 14:369 - Penalties

§369. Penalties

Any person convicted of violating any of the provisions of R.S. 14:368 shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than five years, or both. Any organization which shall fail to register as provided in R.S. 14:362 when required to do so under the terms of R.S. 14:358-14:373 shall, on the motion of the district attorney or the attorney general as the case may be, have all assets of said organization frozen by preliminary restraining order and injunction of the district court having jurisdiction in the matter and held secure under the jurisdiction of said court and unavailable to said organization until the required registration is completed or until the owners of the organization petition the said court for a distribution of the assets following a dissolution of the organization.

Amended by Acts 1965, No. 45, §1.



RS 14:370 - Additional penalties

§370. Additional penalties

Any person convicted by a court of competent jurisdiction of violating any of the provisions of R.S. 14:368 in addition to all other penalties herein provided shall from the date of such conviction be barred from:

(1) Holding any office, elective or appointive, or any other position of profit or trust in or employment by the government of the state of Louisiana or of any agency thereof or of any parish, municipal corporation or other political subdivision of said state;

(2) Filing or offering for election to any public office in the state of Louisiana; or

(3) Voting in any election in this state.

Amended by Acts 1965, No. 45, §1.



RS 14:371 - Screening of prospective public officials and employees

§371. Screening of prospective public officials and employees

Every person and every board, commission, council, department, court or other agency of the state of Louisiana or any political subdivision thereof, who or which appoints or employs or supervises in any manner the appointment or employment of public officials or employees, shall establish by rules, regulations or otherwise, procedures designed to reasonably ascertain before any person, including teachers and other employees of any public educational institution in this state, is appointed or employed, that he or she is not a communist or a subversive person, and that there are no reasonable grounds to believe such person is a communist or a subversive person. In the event such reasonable grounds exist, he or she shall not be appointed or employed. In securing any facts necessary to ascertain the information herein required, the applicant may be required to sign a written affidavit containing answers to such inquiries as may be reasonably material.

Amended by Acts 1965, No. 45, §1.



RS 14:372 - Candidates for public office; filing of nonsubversive affidavits

§372. Candidates for public office; filing of nonsubversive affidavits

No person shall become a candidate nor shall be certified by any political party as a candidate for election to any public office created by the constitution or laws of this state unless such candidate for certification by the political party shall have attached to the qualifying papers, the nominating petition or nominating papers filed with the appropriate party committee of this state or the secretary of state, whichever the case may be, a sworn affidavit that the candidate is not and never has been a communist or a subversive person as defined in R.S. 14:359. No qualification of candidates, nominating petition or nominating papers for such office shall be received for filing by the official aforesaid unless the same shall be accompanied by the affidavit aforesaid and there shall not be entered upon any ballot or voting machine at any election the name of any person who has failed or refused to make the affidavit as required above.

Amended by Acts 1965, No. 45, §1.



RS 14:373 - Citation of subversive activities and communist control law

§373. Citation of subversive activities and communist control law

R.S. 14:358 through R.S. 14:373 may be cited as the Subversive Activities and Communist Control Law.

Amended by Acts 1965, No. 45, §1.



RS 14:374 - Failure to report bail bonds

§374. Failure to report bail bonds

A. It shall be a misdemeanor offense for any agent of a commercial surety company, who posted a criminal bail bond through a power of attorney issued by that company, to fail to report and remit the premium and any fees or taxes due to the commercial surety company within fifteen days of posting the bail bond.

B. Whoever violates any provisions of this Section shall be fined not more than five hundred dollars and imprisoned for not more than six months or both.

Acts 1993, No. 834, §3, eff. June 22, 1993.



RS 14:375 - Illegal consideration for criminal bail bonds

§375. Illegal consideration for criminal bail bonds

A. It shall be unlawful for any person to:

(1) Charge a fee or to receive anything of value to act as a personal surety on a criminal bail bond or to procure another to act as a personal surety on a criminal bail bond in the state of Louisiana.

(2) Charge a fee for or to receive anything of value for obtaining a release of a criminal defendant on a bail without surety.

B. An attorney at law admitted to practice in the state of Louisiana, in the course of his representation of his client, shall not be affected by this Section.

C. Whoever violates the provisions of this Section:

(1) When the amount charged or received is valued at five hundred dollars or more, shall be imprisoned with or without hard labor for not more than five years or may be fined not more than five thousand dollars, or both.

(2) When the amount charged or received is valued at one hundred dollars or more, but less than five hundred dollars, shall be imprisoned with or without hard labor for not more than two years or may be fined two thousand dollars, or both.

(3) When the amount received or charged is valued at less than one hundred dollars, shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1993, No. 834, §3, eff. June 22, 1993.



RS 14:376 - Repealed by Acts 1965, No. 45, 3

§376. §§376, 377 Repealed by Acts 1965, No. 45, §3



RS 14:378 - To 380 Repealed by Acts 1962, No. 270, 1

§378. §§378 to 380 Repealed by Acts 1962, No. 270, §1



RS 14:381 - To 384 Blank

§381. §§381 to 384 Blank



RS 14:385 - Organizations engaged in social, educational or political activities; Communist affiliations prohibited

§385. Organizations engaged in social, educational or political activities; Communist affiliations prohibited

Non-trading corporations, partnerships and associations of persons operating in the state of Louisiana and engaged in social, educational or political activities are prohibited from being affiliated with any foreign or out of state non-trading corporations, partnerships or associations of persons, any of the officers or members of the board of directors of which are members of Communist, Communist-front or subversive organizations, as cited by the House of Congress un-American Activities Committee, or the United States Attorney. Reports or information from the files of the Committee on un-American Activities of the U.S. House of Representatives shall constitute prima facie evidence of such membership in said organizations.

Acts 1958, No. 260, §1.



RS 14:386 - Affidavits

§386. Affidavits

As a condition precedent to being authorized to operate or conduct any activities in the state of Louisiana, every non-trading corporation, partnership or association of persons engaged in social, educational or political activities, affiliated with any similar non-trading corporation, partnership or association of persons, chartered, created or operating under the laws of any other state, shall file with the secretary of state yearly, on or before December 31, an affidavit attesting to the fact that none of the officers of such out of state or foreign corporation, partnership or association of persons with which it is affiliated, is a member of any such organization cited by the House of Congress un-American Activities Committee, or the United States Attorney General, as Communist, Communist-front or subversive.

Acts 1958, No. 260, §2.



RS 14:387 - Failure to file affidavit; penalty

§387. Failure to file affidavit; penalty

Failure to file the affidavit required by R.S. 14:386 shall constitute a misdemeanor, and the officers and members of such non-trading corporation, partnership or association of persons operating in this state and affiliated with such out of state or foreign organizations, failing to file such affidavit, shall be deemed guilty of a misdemeanor and upon conviction by a court of competent jurisdiction shall be fined $100.00 and imprisoned 30 days in the parish jail.

Acts 1958, No. 260, §3.



RS 14:388 - False statements in affidavit as perjury

§388. False statements in affidavit as perjury

Any false statement under oath contained in the affidavit required by R.S. 14:386 filed with the secretary of state shall constitute perjury and shall be punished as provided by R.S. 14:123.

Acts 1958, No. 260, §4.



RS 14:389 - Blank

§389. Blank



RS 14:390 - Declaration of public policy

§390. Declaration of public policy

In the interpretation and application of R.S. 14:390 and the Subsections thereof, and as a result of certain evidence having been presented to the Joint Legislative Committee on Un-American Activities of this Legislature, the public policy of this state is declared to be as follows:

There exists a clear, present and distinct danger to the security of the state of Louisiana and the well-being and security of the citizens of Louisiana arising from the infiltration of a significant amount of communist propaganda into the state. In addition, this state is a stopping place or "way station" for sizeable shipments of dangerous communist propaganda to the rest of the United States and to many foreign countries.

The danger of communist propaganda lies not in its being "different" in the philosophy it expresses from the philosophy generally held in this state and nation, but instead in the fact that it is a specific tool or weapon used by the communists for the express purpose of bringing about the forcible total destruction or subjugation of this state and nation and the total eradication of the philosophy of freedom upon which this state and nation were founded. "Words are bullets" and the communists know it and use them so. Whatever guarantees of sovereignty and freedom are enjoyed by this state and its citizens are certain to vanish if the United States of America is destroyed or taken over by the communists, and we therefore declare that any communist effort by propaganda infiltration or otherwise against the United States is and should rightly be considered an attack upon or clear and present danger to the state of Louisiana and its citizens. Such attacks should therefore be the subject of concurrent jurisdiction through remedial legislation such as is now in effect on both the state and federal level concerning such dangers as the narcotics traffic, bank robbery, kidnapping, etc. We hereby declare that the danger of communist propaganda infiltration is even greater than the danger from narcotics, pornographic literature, switch blade knives, burglar tools or illicit alcohol in dry jurisdictions, all of which have been the subject of valid statutory regulation by the States within the constitutional framework. The federal legislation on this subject matter is either inadequate in its scope, or not being effectively enforced, as much communistic propaganda material unlabeled and unidentified as such, is in fact entering the state of Louisiana at this time.

We further declare that communist propaganda, properly identified in terms similar to those used in the Foreign Agents Registration Act of the United States, is hereby identified as illicit dangerous contraband material. We further declare that certain exemptions hereinafter provided are for the purpose of allowing bona fide students of foreign languages, foreign affairs or foreign political systems, other interested individuals, and also bona fide educational institutions, to obtain this contraband upon specifically requesting its delivery for the purpose of personal or institutional use in the due course of the educational process. We do not believe that the possession or use of such material by knowing and informed individuals for their personal use is any significant danger, and in fact it might be of some benefit in informing such individuals of the cynical and insidious nature of the communist party line. In view of these facts and so that any user of such materials will be adequately forewarned, we declare that all such material in any way entering the state of Louisiana should be required to be clearly labeled as communist propaganda as hereinafter provided.

Added by Acts 1962, No. 245, §1.



RS 14:390.1 - Definition of communist propaganda

§390.1. Definition of communist propaganda

(1) "Communist propaganda" means any oral, visual, graphic, written, pictorial or other communication which is issued, prepared, printed, procured, distributed or disseminated by the Soviet Union, any of its satellite countries, or by the government of any other communist country or any agent of the Soviet Union, its satellite countries or any other communist country, wherever located, or by any communist organization, communist action organization, communist front organization, communist infiltrated organization or communist controlled organization or by any agent of any such organization, which communication or material from any of the above listed sources is

(a) reasonably adopted to, or which the person disseminating the same believes will, or which he intends to, prevail upon, indoctrinate, convert, induce, or in any way influence a recipient or any section of the public with reference to the political or public interests, policies or relations of a government of a foreign country or a foreign political party, or promote in the United States or the state of Louisiana, any attitude or state of mind that tends to undermine the determination of any citizen of the United States or of any of the various states to uphold and defend the Constitution of the United States or the constitutions of the respective states, or tends to create or encourage disrespect for duly constituted legal authority, either federal or state, or

(b) which advocates, advises, instigates or promotes any racial, social, political or religious disorder, civil riot, or other conflict involving the use of force or violence in the United States, the state of Louisiana or any other American republic, or the overthrow of any government or political subdivision of the United States, the state of Louisiana or any other American republic by any means involving the use of force or violence.

(2) For the purposes of R.S. 14:390-14:390.8, the fact that an organization has been officially cited or identified by the attorney general of the United States, the subversive activities control board of the United States or any committee of the United States Congress as a communist organization, a communist action organization, a communist front organization or a communist infiltrated organization or has been in any other way officially cited or identified by any of these aforementioned authorities as a communist controlled organization, shall be considered presumptive evidence of the factual status of any such organization.

Added by Acts 1962, No. 245, §1.



RS 14:390.2 - Acts prohibited

§390.2. Acts prohibited

It shall be a felony for any person to knowingly, willfully and intentionally deliver, distribute, disseminate or store communist propaganda in the state of Louisiana except under the specific exemptions hereinafter provided.

Added by Acts 1962, No. 245, §1.



RS 14:390.3 - Legitimate procurement of contraband

§390.3. Legitimate procurement of contraband

Bona fide students of foreign languages, foreign affairs, or foreign political systems, other interested individuals, and also bona fide officially accredited educational institutions may obtain communist propaganda and have the same legally delivered to them within the state of Louisiana upon specifically requesting the delivery of the same for the purpose of personal or institutional use in the due course of the educational process. All such communist propaganda legally entering this state under this exemption shall be clearly and legibly labeled on both the front and back cover thereof, or on the front if not covered, with the words "Communist Propaganda" printed or stamped conspicuously in red ink, and failure to so label said material shall constitute a violation of R.S. 14:390-14:390.8 on the part of the sender or distributor thereof, the violation to be considered to take place at the point of actual delivery to the ultimate user who requested the material.

Added by Acts 1962, No. 245, §1.



RS 14:390.4 - Venue

§390.4. Venue

Violations of R.S. 14:390-14:390.8 are considered to take place at the location where the prohibited contraband material is found, either stored in bulk or placed in the hands of the ultimate user.

Added by Acts 1962, No. 245, §1.



RS 14:390.5 - Warehousing and storage

§390.5. Warehousing and storage

It is the duty of the sheriffs of the respective parishes, upon the finding of any bulk storage of any communist propaganda, to enter upon the premises where the material is found, clear the premises of all human occupants, and padlock the premises until judicially ordered to reopen them. The owner of any padlocked premises may, upon application to the district court of proper jurisdiction and upon showing the court that the premises can be immediately cleared of the prohibited contraband material, obtain an order from the court to the sheriff, authorizing him to supervise the removal of the contraband by the owner of the premises and to re-open the premises thereafter.

Added by Acts 1962, No. 245, §1.



RS 14:390.6 - Destruction of contraband

§390.6. Destruction of contraband

All communist propaganda discovered in the state of Louisiana in violation of R.S. 14:390-14:390.8 shall be seized and after proper identification and upon summary order of the district court of proper jurisdiction, destroyed, unless needed for official purposes.

Added by Acts 1962, No. 245, §1.



RS 14:390.7 - Penalties

§390.7. Penalties

Any person who violates any of the provisions of R.S. 14:390-14:390.6 shall be fined not more than ten thousand dollars or imprisoned at hard labor for not more than six years, or both.

Added by Acts 1962, No. 245, §1.



RS 14:390.8 - Short title

§390.8. Short title

R.S. 14:390 through 14:390.7 may be cited as the "Communist Propaganda Control Law."

Added by Acts 1962, No. 245, §1.



RS 14:401 - Demonstrations in or near building housing a court or occupied as residence by judge, juror, witness or court officer

PART V. OFFENSES AFFECTING LAW ENFORCEMENT

§401. Demonstrations in or near building housing a court or occupied as residence by judge, juror, witness, or court officer

A. Whoever, with the intent of interfering with, obstructing, or impeding the administration of justice, or with the intent of influencing any judge, juror, witness, or court officer in the discharge of his duty, pickets or parades in or near a building housing a court of the state of Louisiana, or in or near a building or residence occupied or used by such judge, juror, witness, or court officer, or with such intent uses any sound-truck or similar device or resorts to any other demonstration in or near any such building or residence, shall be fined not more than five thousand dollars or imprisoned not more than one year, or both.

B. Nothing in this Section shall interfere with or prevent the exercise by any court of the state of Louisiana of its power to punish for contempt.

Acts 1950, No. 177, §§1, 2; Acts 2014, No. 791, §7.



RS 14:402 - Contraband defined; certain activities regarding contraband in penal institutions prohibited; penalty; disposition of seized contraband

§402. Contraband defined; certain activities regarding contraband in penal institutions prohibited; penalty; disposition of seized contraband

A. No person shall introduce contraband into or upon the grounds of any state correctional institution.

B. No person shall possess contraband upon the grounds of any state correctional institution.

C. No person shall send contraband from any state correctional institution.

D. "Contraband" as used herein means:

(1) Any controlled dangerous substance as defined in R.S. 40:961 et seq., or any other drug or substance that if taken internally, whether separately or in combination with another drug or substance, produces or may produce a hypnotic effect. The introduction by a person of any controlled dangerous substance as defined in R.S. 40:961 et seq., upon the grounds of any state correctional institution shall constitute distribution of that controlled dangerous substance and shall be subject to the penalties provided in R.S. 40:961 et seq. The provisions of this Paragraph shall not apply to a drug or substance that has been prescribed by a physician, if the drug or substance is in a container issued by the pharmacy or other place of dispensation, the container identifies the prescription number, prescribing physician, and issuing pharmacist or other person, and the container is not concealed upon the body of the person.

(2) A dangerous weapon, or other instrumentality customarily used or intended for probable use as a dangerous weapon or to aid in an escape, unless authorized by the warden of the institution.

(3) Explosives or combustibles, unless authorized by the warden of the institution.

(4) Plans for the making or manufacturing of a dangerous weapon or other instrumentality customarily used or intended for probable use as a dangerous weapon or to aid in an escape, or for the making or manufacturing of explosives or combustibles, or for an escape from an institution, unless authorized by the warden of the institution.

(5) An alcoholic beverage or other beverage which produces or may produce an intoxicating effect, unless authorized by the warden of the institution for employee residential housing areas. However, employee residential housing areas shall not include bachelor officer quarters located within the secure perimeter of the institution. A reasonably small amount of sacramental wine shall be permitted to be brought onto the grounds of a state correctional institution for use by a clergy member only, as part of a religious service.

(6) Stolen property.

(7) Any currency or coin, unless authorized by the warden of the institution.

(8) Any article of food, toiletries, or clothing, unless authorized by the warden of the institution.

(9) Any telecommunications equipment or component hardware, including but not limited to cellular phones, pagers, beepers, global satellite system equipment, subscriber identity module (SIM) cards, portable memory chips, batteries, and chargers, whether or not such equipment may be intended for use in planning or aiding an escape or attempt to escape from any institution, unless authorized by the warden of the institution.

(10) Any sketch, painting, drawing or other pictorial rendering produced in whole or in part by a capital offender, unless authorized by the warden of the institution.

E. It shall be unlawful to possess or to introduce or attempt to introduce into or upon the premises of any municipal or parish prison or jail or to take or send or attempt to take or send therefrom, or to give or to attempt to give to an inmate of any municipal or parish prison or jail, any of the following articles which are hereby declared to be contraband for the purpose of this Section, to wit:

(1) Any currency or coin which is legal tender.

(2) Any stolen property.

(3) Any article of food or clothing.

(4) Any intoxicating beverage or beverages which cause or may cause any intoxicating effects.

(5) Any narcotic or hypnotic or excitive drug or any drugs of whatever kind or nature, including nasal inhalators of any variety, sleeping pills or barbiturates of any variety that create or may create a hypnotic effect if taken internally, or any other controlled dangerous substance as defined in R.S. 40:961 et seq. The introduction by a person of any controlled dangerous substance as defined in R.S. 40:961 et seq., upon the grounds of any municipal or parish prison or jail shall constitute distribution of that controlled dangerous substance and shall be subject to the penalties provided in R.S. 40:961 et seq.

(6) Any firearm or any instrumentality customarily used as a dangerous weapon, including explosives or combustibles, except through regular channels as authorized by the officer in charge of any institution herein, or any plans for the making or manufacturing of such weapons or devices.

(7) Any telecommunications equipment or component hardware, including but not limited to cellular phones, beepers, global positioning satellite system equipment, subscriber identity module (SIM) cards, portable memory chips, batteries, and chargers, whether or not such equipment may be intended for use in planning or aiding an escape or attempt to escape from any institution.

(8) Any equipment, whether professionally made or homemade, intended for use in tattooing.

(9) Any electronic device including but not limited to computers, telephoto equipment, communications equipment, whether modified or not that is intended for use in the planning or aiding in an escape or attempt to escape from any institution.

(10) Any object or instrumentality intended for use as a tool in the planning or aiding in an escape or attempt to escape from any institution.

F. Any contraband which is seized may be destroyed, donated to a charitable organization, or put to lawful use within the institution, unless it is needed as evidence in a criminal prosecution. However, any money seized which is legal tender shall be placed in a fund at the institution at which the money was seized to be used solely for the purchase of contraband detection and escape chase team equipment. A record of the disposition of all contraband shall be maintained.

G. Whoever violates any provision of this Section shall be fined not less than two hundred fifty dollars and not more than two thousand dollars and shall be imprisoned with or without hard labor for not more than five years. Notwithstanding any other law to the contrary, whoever introduces contraband as defined in Paragraph (D)(1) of this Section, upon the grounds of any state correctional institution, or Paragraph (E)(5) of this Section, upon the grounds of any municipal or parish prison or jail, shall be punished in accordance with the penalties for the distribution of the controlled dangerous substance provided in R.S. 40:961 et seq. Any fine collected under the provisions of this Subsection shall be placed in a fund located within the division of probation and parole to be used solely for the purchase of reentry services provided to offenders by the division of probation and parole.

Added by Acts 1958, No. 269, §1. Amended by Acts 1966, No. 538, §1; Acts 1976, No. 241, §1; Acts 1977, No. 326, §1; Acts 1978, No. 731, §1; Acts 1980, No. 365, §1; Acts 1981, No. 282, §1; Acts 1986, No. 989, §1; Acts 1991, No. 191, §1; Acts 2004, No. 602, §1; Acts 2008, No. 102, §1; Acts 2010, No. 505, §1; Acts 2012, No. 727, §1; Acts 2012, No. 799, §1, eff. June 13, 2012; Acts 2013, No. 288, §1, eff. June 14, 2013.



RS 14:402.1 - Taking of contraband to state-owned hospitals unlawful; penalty

§402.1. Taking of contraband to state-owned hospitals unlawful; penalty

A. It shall be unlawful for any person to introduce or attempt to introduce into or upon the grounds or buildings of any state-owned and administered hospital or related facility, except through regular channels as authorized by the administrator of the hospital, any of the following articles which are hereby declared contraband for the purposes of this Part, namely: Any intoxicating beverage or beverage which causes or may cause an intoxicating effect; any narcotic or hypnotic or exciting drug of whatever kind or nature including nasal inhalators of any variety, sleeping pills or barbiturates of any variety that create or may create a hypnotic effect if taken internally; and any firearm or other instrumentality customarily considered a dangerous weapon.

B. Whoever violates any provision of this Section shall upon conviction be imprisoned with or without hard labor for not more than three years.

Added by Acts 1962, No. 383, §1; Acts 2001, No. 403, §1, eff. June 15, 2001.



RS 14:403 - Abuse of children; reports; waiver of privilege

§403. Abuse of children; reports; waiver of privilege

A.(1)(a) Any person who, pursuant to Children's Code Article 609(A), is required to report the abuse or neglect of a child and knowingly and willfully fails to so report shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(b) Any person who, pursuant to Children's Code Article 609(A), is required to report the sexual abuse of a child, or the abuse or neglect of a child which results in the serious bodily injury, neurological impairment, or death of the child, and the person knowingly and willfully fails to so report shall be fined not more than three thousand dollars, imprisoned, with or without hard labor, for not more than three years, or both. For purposes of this Subparagraph, "serious bodily injury" means injury involving protracted and obvious disfigurement or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or substantial risk of death.

(2) Any person, any employee of a local child protection unit of the Department of Children and Family Services, any employee of any local law enforcement agency, any employee or agent of any state department, or any school employee who knowingly and willfully violates the provisions of Chapter 5 of Title VI of the Children's Code, or who knowingly and willfully obstructs the procedures for receiving and investigating reports of child abuse or neglect or sexual abuse, or who discloses without authorization confidential information about or contained within such reports shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(3) Any person who reports a child as abused or neglected or sexually abused to the department or to any law enforcement agency, knowing that such information is false, shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(4)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, any person who is eighteen years of age or older who witnesses the sexual abuse of a child and knowingly and willfully fails to report the sexual abuse to law enforcement or to the Department of Children and Family Services as required by Children's Code Article 610, shall be fined not more than ten thousand dollars, imprisoned with or without hard labor for not more than five years, or both.

(b) For purposes of this Paragraph, "sexual abuse" shall include but is not limited to the perpetration or attempted perpetration of R.S. 14:41, 42, 42.1, 43, 43.1, 43.2, 43.3, 46.2, 46.3, 78, 78.1, 80, 81, 81.1, 81.2, 86, 89, or 89.1.

B. In any proceeding concerning the abuse or neglect or sexual abuse of a child or the cause of such condition, evidence may not be excluded on any ground of privilege, except in the case of communications between an attorney and his client or between a priest, rabbi, duly ordained minister or Christian Science practitioner and his communicant.

Acts 1964, No. 116, §§1 to 5. Amended by Acts 1970, No. 636, §1; Acts 1972, No. 556, §1; Acts 1974, No. 384, §1; Acts 1974, No. 596, §1; Acts 1975, No. 737, §1; Acts 1979, No. 664, §1; Acts 1979, No. 769, §1; Acts 1980, No. 495, §1; Acts 1983, No. 529, §1; Acts 1984, No. 690, §1; Acts 1985, No. 864, §1, eff. July 23, 1985; Acts 1985, No. 339, §1, eff. July 9, 1985; Acts 1985, No. 615, §1; Acts 1985, No. 198, §1, eff. July 6, 1985; Acts 1985, No. 658, §1; Acts 1986, No. 428, §1, eff. July 2, 1986; Acts 1986, No. 1006, §1; Acts 1987, No. 626, §1; Acts 1988, No. 437, §1; Acts 1989, No. 595, §1; Acts 1990, No. 439, §1, eff. July 18, 1990; Acts 1992, No. 705, §3, eff. July 6, 1992; Acts 2012, No. 268, §1, eff. May 25, 2012; Acts 2012, No. 614, §1, eff. June 7, 2012.



RS 14:403.1 - Substance abuse in schools; definitions; confidential reports; immunity; penalty

§403.1. Substance abuse in schools; definitions; confidential reports; immunity; penalty

A. The purpose of this Section is to protect teachers, administrators, school support personnel, and employees of the public school systems of this state from liability for damages as a result of reporting substance abuse on school campuses. It is intended that as a result of such reporting, the children attending schools in this state shall not be exposed to substance abuse while on campus, and law enforcement shall be aided in efforts to eradicate substance abuse by students.

B. For the purposes of this Section, the following terms shall mean:

(1) "Person" is any employee of a public school system including, but not limited to, teachers, administrators, school bus drivers, janitors, lunch room workers, maintenance employees, and coaches of athletic teams.

(2) "Student" is any person enrolled at school, including any person so enrolled but on temporary suspension, and any person physically on campus, whether a student or non-student.

(3) "School" is any public elementary or secondary school in the state of Louisiana.

(4) "Campus" is all facilities and property within the boundary of the school property and all vehicles used for public transportation of students.

(5) "Controlled dangerous substance" is any substance regulated or defined in the Uniform Controlled Dangerous Substance Law, Part X, Chapter IV of Title 40 of the Louisiana Revised Statutes of 1950, except where prescribed by a physician and possessed and consumed by the person for whom prescribed.

(6) "Substance Abuse Prevention Team," hereafter sometimes referred to as "the team," is a panel of not less than six members consisting of at least one (a) administrator, (b) teacher, (c) guidance counselor, (d) parent representative, and (e) school support person. The team shall be trained by personnel from the Substance Abuse Prevention Education Program of the Louisiana Department of Education.

In the absence of the availability of a team trained by personnel from the Substance Abuse Prevention Education Program, the principal of a school may establish a substantially similar panel which shall be considered a substance abuse prevention team.

C.(1) Any person having reasonable cause to believe that a student possesses a controlled dangerous substance or an alcoholic beverage on a school campus, under circumstances other than those described in Paragraph (2) of this Subsection, shall report such fact to the principal of the school or to the chairman of the Substance Abuse Prevention Team on a report form prepared by the Department of Education or on a substantially similar form. If the report is to the principal, the principal immediately shall forward it to the chairman of the team.

The team shall discuss the circumstances of the report with the student reported without disclosing the name of the reporting person and shall also meet with the parents of the student reported. The team shall thereafter report to the principal of the school and make recommendations for treatment, counselling, or other appropriate action.

(2) Any person having factual knowledge that a student has manufactured, distributed, or possessed with intent to distribute a controlled dangerous substance shall report such fact to the principal of the school who, upon a finding that there is reasonable cause to believe that the student has manufactured, distributed, or possessed with intent to distribute a controlled dangerous substance, shall report such information to the appropriate law enforcement agency. If the principal determines that there are reasonable grounds to believe the student possessed a controlled dangerous substance but did not manufacture, distribute, or possess with intent to distribute a controlled dangerous substance, he shall refer the matter to the Substance Abuse Prevention Team chairman.

(3) The report required in Paragraphs (1) and (2) of this Subsection shall be written and shall include the name of the person making the report, the name of the student suspected of committing the act so reported, and the specific incident which caused the reporting person to believe the act had occurred. Sufficient detail shall be included to allow the report to be adequately reviewed. When appropriate, the report shall include a behavioral profile of the student since his enrollment in class.

D.(1) The provisions of Subsection C of this Section shall not preclude any person from making a report of conduct to a law enforcement agency when that person has reasonable cause to believe that the manufacture or distribution of a controlled dangerous substance has taken or is taking place and that delay would jeopardize or impair the ability to control the manufacture or distribution of a controlled dangerous substance on a campus.

(2) The provisions of Subsection C of this Section shall not preclude any person from making a report of conduct to a law enforcement agency when that person has reasonable cause to believe that a student on campus is under the influence of alcoholic beverages and that delay would jeopardize or impair the ability to operate the school or result in the student's being a danger to himself or others.

(3) A law enforcement agency receiving a report under the provisions of this Subsection may conduct an investigation of the report. Such investigation may include the administering, upon the school grounds and after consent has been obtained from student's parent or legal tutor, of a breath or urine test for the presence of alcohol or a controlled dangerous substance, if the investigating officer has reasonable cause to believe the student is or recently was on campus while under the influence of alcoholic beverages or a controlled dangerous substance. The methods for the administration and analysis of a breath or urine test under the provisions of this Subsection shall be the same as for chemical testing and analysis authorized under R.S. 32:663. The results of a breath or urine test authorized under this Subsection shall be provided solely to the student, the parent or legal tutor of the student, the principal of the school, and the chairman of the Substance Abuse Prevention Team, and shall not be used as the basis for any disciplinary proceeding against the student. The law enforcement agency may keep a copy of the test results which copy shall not be a public record and shall not be open for public inspection but shall be kept confidential under lock and key and maintained only for internal record keeping purposes to preserve the integrity of said agency's files and shall not be used for any investigative purpose. The test results shall be exempt from the Public Records Act* and shall not be admissible as evidence in any civil or criminal trial, hearing, or other proceeding.

E. All reports filed pursuant to this Section shall be confidential. The identity of the reporting person shall not be disclosed except when the constitution of the State of Louisiana or the United States so requires. All reports shall be exempt from the Public Records Act.

F. Any person who makes a report in good faith, pursuant to Subsections C and D of this Section, shall have immunity from civil liability that otherwise might be incurred. Such immunity shall extend to testimony in any judicial proceeding resulting from such report.

G. The willful failure by a person with permanent status to make a report required by Subsection C of this Section shall constitute willful neglect of duty which may subject the person to dismissal pursuant to R.S. 17:443, R.S. 17:462, R.S. 17:493, R.S. 17:523, or R.S. 17:533, as appropriate. Any person without permanent status may be dismissed for willful neglect of duty under this Section after a hearing in accordance with the procedures set forth in R.S. 17:443.

Added by Acts 1981, No. 861, §1. Acts 1985, No. 828, §1.

*R.S. 44:1 et seq.



RS 14:403.2 - Abuse and neglect of adults

§403.2. Abuse and neglect of adults

A. Any person, who under R.S. 15:1504(A), is required to report the abuse or neglect of an adult and knowingly and willfully fails to so report shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

B. Any person who knowingly and willfully violates the provisions of Chapter 14 of Title 15 of the Louisiana Revised Statutes of 1950, or who knowingly and willfully obstructs the procedures for receiving and investigating reports of adult abuse or neglect, or who discloses without authorization confidential information about or contained within such reports shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

C. Any person who reports an adult as abused or neglected to an adult protection agency as defined in R.S. 15:1503 or to any law enforcement agency, knowing that such information is false, shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

D.(1) Any person who retaliates against an individual who reports adult abuse to an adult protection agency or to a law enforcement agency, shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) For the purposes of this Section, "retaliation" is defined as discharging, demoting, or suspending an employee who reports the adult abuse; or threatening, harassing, or discriminating against the reporter in any manner at any time provided the report is made in good faith for the purpose of helping the adult protection agency or law enforcement agency fulfill its responsibilities as set forth in Chapter 14 of Title 15 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 519, §1. Acts 1983, No. 98, §1; Acts 1985, No. 181, §1; Acts 1989, No. 703, §§1, 2, eff. July 8, 1989; Acts 1990, No. 534, §1; Acts 1991, No. 408, §1; Acts 1992, No. 975, §1, eff. July 9, 1992; Acts 1995, No. 841, §1; Acts 1997, No. 1183, §1; Acts 1999, No. 338, §1; Acts 2001, No. 1032, §5; Acts 2002, 1st Ex. Sess., No. 80, §1; Acts 2003, No. 244, §1; Acts 2005, No. 306, §1, eff. June 29, 2005; Acts 2008, No. 181, §1, eff. June 13, 2008.



RS 14:403.3 - Reports of missing children; procedures; false reports or communications; penalties

§403.3. Reports of missing children; procedures; false reports or communications; penalties

A.(1) Any state or local law enforcement agency receiving a report of a missing child, or the recovery of a missing child, and having reasonable grounds to believe such report is accurate shall within forty-eight hours after the date of receipt of the report notify each of the following of the fact and contents of such report:

(a) The Department of Health and Human Resources.

(b) The Department of Public Safety and Corrections, if it did not originally receive the report.

(c) The office of the sheriff for the parish in which such report was received, if it did not originally receive the report.

(d) The office of the sheriff for all parishes adjacent to the parish in which such report was received.

(e) The National Crime Information Computer System.

(2) The law enforcement agency may also notify any other appropriate local, state, or federal agency of the fact and contents of such report.

B. No person shall knowingly file a false missing child report with a law enforcement agency.

C. No person shall intentionally communicate false information concerning a missing child, or the recovery of a missing child, to a law enforcement agency when such information is communicated with the specific intent to delay or otherwise hinder an investigation to locate the child.

D. Whoever violates the provisions of Subsection B of this Section shall be fined not more than two thousand dollars or be imprisoned for not more than one year, with or without hard labor, or both.

E. Whoever violates the provisions of Subsection C of this Section shall be imprisoned at hard labor for not more than five years.

Acts 1985, No. 393, §1; Acts 2005, No. 503, §1; Acts 2012, No. 446, §1; Acts 2012, No. 454, §1; Acts 2012, No. 477, §1, eff. June 3, 2012.



RS 14:403.4 - Burn injuries and wounds; reports; registry; immunity; penalties

§403.4. Burn injuries and wounds; reports; registry; immunity; penalties

A. The purpose of this Section is to combat arson through the rapid identification and apprehension of suspected arsonists who may suffer burn injuries during the commission of their crimes. It is the further intent of this Section to provide for a central registry for burn injuries and wounds data from which effective fire and arson prevention and fire safety education programs may be developed.

B. Every case of a burn injury or wound in which the victim sustains second or third degree burns to five percent or more of the body or any burns to the upper respiratory tract or laryngeal edema due to the inhalation of super-heated air, and every case of a burn injury or wound that is likely to or may result in death shall be reported to the office of state fire marshal, code enforcement and building safety, hereinafter sometimes referred to as the "office". The office may notify the appropriate local or state investigatory agency or law enforcement agency of the receipt of such report and its contents.

C.(1) A report shall be made within two hours of the initial examination or treatment of the victim. The report shall be made by the physician attending or treating the case, or by the manager, superintendent, director, or other person in charge whenever such case is treated in a hospital, burn center, sanitarium, or other medical facility. The report may be recorded electronically or in any other suitable manner, by the office of state fire marshal.

(2) The oral report shall contain the following information if known:

(a) Victim's name, address, and date of birth.

(b) Address where the burn injury occurred.

(c) Date and time of the burn injury.

(d) Degree of burns and percent of body burned.

(e) Area of body injured.

(f) Injury severity.

(g) Apparent cause of burn injury.

(h) Name and address of reporting facility.

(i) Name of the attending physician.

D.(1) The office shall maintain a central registry of all reported cases of the treatment or examination of persons with burn injuries or wounds. The registry may be used to provide information to those agencies whose duties include the investigation into possible arson activities.

(2) The office of state fire marshal may adopt rules and regulations as may be necessary in carrying out the provisions of this Section. Specifically such rules shall provide for cooperation with local investigatory and law enforcement agencies and may also authorize law enforcement personnel and the state fire marshal to review those medical records of reported victims that relate to the burn without the consent of the victim.

E. No cause of action shall exist against any person who in good faith makes a report pursuant to this Section, cooperates in an investigation by any agency, or participates in any judicial proceeding resulting from such report.

F. Any person who knowingly files a false report shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1988, No. 641, §1; Acts 1991, No. 657, §1; Acts 1997, No. 1187, §2; Acts 2014, No. 139, §1.



RS 14:403.5 - Gunshot wounds; mandatory reporting

§403.5. Gunshot wounds; mandatory reporting

A. The purpose of this Section is to aid law enforcement in combating violent crime through the rapid identification and reporting of all gunshot wounds or injuries treated by any medical professionals, practitioners, or associated personnel.

B. In every case of a gunshot wound or injury presented for treatment to a medical professional, practitioner, or associated person, that professional, practitioner, or associated person shall make an oral notification to either the sheriff of the parish in which the wounded person was presented for treatment, or the chief or superintendent of police in the municipality in which the wounded person was presented for treatment immediately after complying with all applicable state and federal laws, rules, and regulations related to the treatment of emergencies and before the wounded person is released from the hospital. A written notation of this action shall be made on the emergency record.

C. The provisions of this Section shall not apply to any wounds or injuries received from the firing of an air gun.

D. Any report of a gunshot wound or injury required to be reported by this Section which does not result in criminal prosecution shall not become public record and shall be destroyed by the law enforcement agency receiving the information.

E. Any person who fails to file a report under this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Any person who knowingly files a false report under this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

Acts 1997, No. 1309, §1.



RS 14:403.6 - Reporting of neglect or abuse of animals

§403.6. Reporting of neglect or abuse of animals

A. Any state or local law enforcement officer, or any employee of government or of a government contractor who in his professional capacity routinely investigates alleged abuse or neglect or sexual abuse of a child, or abuse or neglect of an adult under the provisions of R.S. 15:1507, who becomes aware of evidence of neglect or abuse of an animal shall report such incident to the law enforcement authority of the governing authority in which the incident has occurred or the local animal welfare authority. The name and identifying information regarding the reporter of animal maltreatment shall be confidential.

B. No person required to report under the provisions of Subsection A of this Section shall knowingly and willfully obstruct the procedures for receiving and investigating a report of abuse or neglect or shall disclose, without authorization, confidential information which was reported.

C. No person shall make a report required by this Section knowing that any information therein is false.

Acts 2001, No. 1136, §1; Acts 2010, No. 861, §6; Acts 2012, No. 811, §4, eff. July 1, 2012.



RS 14:403.7 - Failure to report a missing child

§403.7. Failure to report a missing child

A.(1) A child's caretaker shall report to an appropriate authority that a child is missing within two hours of the expiration of the period provided for in Paragraph (2) of this Subsection.

(2) For purposes of this Subsection, there shall be a presumption that a child is missing and that the child's caretaker knew or should have known that the child is missing when the caretaker does not know the location of the child and has not been in contact with nor verified the location or safety of the child:

(a) With regard to a child over the age of thirteen, for a period of twenty-four hours.

(b) With regard to a child thirteen years of age or younger, for a period of twelve hours.

B. For purposes of this Section:

(1) "Appropriate authority" includes:

(a) A state or local law enforcement agency.

(b) A 911 Public Safety Answering Point as defined in Title 33 of the Louisiana Revised Statutes of 1950.

(2) "Caretaker" means the child's parent, grandparent, legal guardian, or any person who, at the time of the child's disappearance, has physical custody of the child.

(3) "Child" means any person under the age of seventeen years.

(4) "Serious bodily injury" means bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

C. Any person who violates the provisions of Subsection A of this Section shall be punished as follows:

(1) If the child is found dead or determined to be dead, then the offender shall be imprisoned at hard labor for not less than two years nor more than fifty years without benefit of parole, probation, or suspension of sentence, and fined not more than fifty thousand dollars.

(2) If the child has remained missing for a period of more than six months at the time of conviction and not determined to be dead, then the offender shall be imprisoned at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence, and fined not more than twenty-five thousand dollars.

(3) If the child is determined to have been either physically or sexually abused during the time that the child was missing, then the offender shall be imprisoned at hard labor for not more than ten years without benefit of parole, probation, or suspension of sentence, and fined not more than ten thousand dollars.

(4) If the child is found unharmed, then the offender shall be imprisoned for not more than six months, or fined not more than five hundred dollars, or both.

D. The period of time in which a caretaker is required to report a missing child as provided in Subsection A of this Section shall be suspended for the period of time in which the caretaker is unable to make a report due to circumstances beyond the caretaker's control.

Acts 2012, No. 454, §1; Acts 2012, No. 477, §1, eff. June 3, 2012.



RS 14:403.8 - Failure to report the death of a child

§403.8. Failure to report the death of a child

A. It shall be unlawful for a child's caretaker to fail to report to an appropriate authority the death of a child that occurs while the child is in the physical custody of the caretaker, within one hour of the caretaker's discovery of the child's death or one hour of the caretaker learning of the location of the child's body.

B. For purposes of this Section:

(1) "Appropriate authority" shall include any of the following:

(a) A state or local law enforcement agency.

(b) A 911 Public Safety Answering Point as provided in Title 33 of the Louisiana Revised Statutes of 1950.

(c) The coroner of the parish in which the child's body is located.

(d) Emergency medical personnel.

(2) "Caretaker" shall include the child's parent, grandparent, guardian, or any person who, at the time of the child's death, has physical custody of the child.

(3) "Child" means any person under the age of seventeen years.

C. Whoever violates the provisions of this Section shall be fined not more than five thousand dollars and shall be imprisoned, with or without hard labor, for not more than five years.

D. The period of time in which a caretaker is required to report the death of a child as required by Subsection A of this Section shall be suspended for the period of time in which the caretaker is unable to make a report due to circumstances beyond his control.

Acts 2012, No. 454, §1; Acts 2012, No. 477, §1, eff. June 3, 2012.



RS 14:403.9 - Alcohol consumption; emergency assistance and cooperation; immunity

§403.9. Alcohol consumption; emergency assistance and cooperation; immunity

A. A peace officer shall not take a person into custody based solely on the commission of an offense involving alcohol described in Subsection B of this Section if the peace officer, after making a reasonable determination and considering the facts and surrounding circumstances, reasonably believes that all of the following apply:

(1) The law enforcement officer has contact with the person because the person acting in good faith requested emergency medical assistance for an individual who reasonably appeared to be in need of medical assistance due to alcohol consumption and the person did not illegally provide alcohol to the individual.

(2) The person:

(a) Provided his full name and any other relevant information requested by the peace officer.

(b) Remained at the scene with the individual who reasonably appeared to be in need of medical assistance due to alcohol consumption until emergency medical assistance arrived.

(c) Cooperated with emergency medical assistance personnel and peace officers at the scene.

B. A person who meets the criteria of Subsection A of this Section shall be immune from criminal prosecution for any offense related solely to the possession and consumption of alcohol.

C. A person shall not initiate or maintain an action against a peace officer or the employing state agency or political subdivision based on the officer's compliance or failure to comply with this Section.

D. For the purposes of this Section, "peace officer" shall have the same meaning as defined in R.S. 14:112.1.

Acts 2014, No. 392, §1.



RS 14:403.10 - Drug-related overdoses; medical assistance; immunity from prosecution

§403.10. Drug-related overdoses; medical assistance; immunity from prosecution

A. A person acting in good faith who seeks medical assistance for an individual experiencing a drug-related overdose may not be charged, prosecuted, or penalized for possession of a controlled dangerous substance under the Uniform Controlled Dangerous Substances Law if the evidence for possession of a controlled dangerous substance was obtained as a result of the person's seeking medical assistance, unless the person illegally provided or administered a controlled dangerous substance to the individual.

B. A person who experiences a drug-related overdose and is in need of medical assistance shall not be charged, prosecuted, or penalized for possession of a controlled dangerous substance under the Uniform Controlled Dangerous Substances Law if the evidence for possession of a controlled substance was obtained as a result of the overdose and the need for medical assistance.

C. Protection in this Section from prosecution for possession offenses under the Uniform Controlled Dangerous Substances Law may not be grounds for suppression of evidence in other criminal prosecutions.

Acts 2014, No. 392, §1.



RS 14:403.11 - Administration of opiate antagonists; immunity

§403.11. Administration of opiate antagonists; immunity

A. First responders shall have the authority to administer, without prescription, opiate antagonists when encountering an individual exhibiting signs of an opiate overdose.

B. For the purposes of this Section, a first responder shall include all of the following:

(1) A law enforcement official.

(2) An emergency medical technician.

(3) A firefighter.

(4) Medical personnel at secondary schools and institutions of higher education.

C.(1) Before administering an opioid antagonist pursuant to this Section, a first responder shall complete the training necessary to safely and properly administer an opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose. The training, at a minimum, shall cover all of the following:

(a) Techniques on how to recognize symptoms of an opioid-related overdose.

(b) Standards and procedures for the storage and administration of an opioid antagonist.

(c) Emergency follow-up procedures.

(2) Any first responder administering an opiate antagonist in a manner consistent with addressing opiate overdose shall not be liable for any civil damages as a result of any act or omission in rendering such care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in said emergency, unless the damage or injury was caused by willful or wanton misconduct or gross negligence.

D. The deputy secretary of public safety services of the Department of Public Safety and Corrections shall develop and promulgate, in accordance with the Administrative Procedure Act, a set of best practices for use by a fire department or law enforcement agency in the administration and enforcement of this Section including but not limited to the training necessary to safely and properly administer an opioid antagonist to individuals who are undergoing or who are believed to be undergoing an opioid-related drug overdose, the standards and procedures for the storage and administration of an opioid antagonist, and emergency follow-up procedures.

Acts 2014, No. 392, §1.



RS 14:404 - Self-mutilation by a prisoner

§404. Self-mutilation by a prisoner

A. Self-mutilation by a prisoner is the intentional infliction of injuries to himself by a prisoner incarcerated in any state penitentiary or any local penal or correctional institution or while in the lawful custody of a peace officer, or the procuring or permitting of another person to inflict injury on such prisoner by means of shooting, stabbing, cutting, applying chemicals or other substances to the body, drinking or eating poisonous or toxic substances, or in any manner, when such results in permanent or temporary injury.

B. Whoever commits the crime of self-mutilation by a prisoner shall be imprisoned at hard labor for a term not exceeding two years. Any sentence imposed under this Section shall run consecutively to any other sentence being served by the offender at the time of the offense.

Added by Acts 1966, No. 85, §1. Amended by Acts 1977, No. 456, §1; Acts 1997, No. 179, §1.



RS 14:405 - Unlawful establishment of accounts on Internet-based social networking websites by inmates

§405. Unlawful establishment of accounts on Internet-based social networking websites by inmates

A. It shall be unlawful for any offender who is incarcerated and who is sentenced to the legal custody of the Department of Public Safety and Corrections to establish or maintain an account on any Internet-based, social networking website.

B. "Social networking website" means an Internet-based website that has any of the following capabilities:

(1) Allows users to create web pages or profiles about themselves that are available to the general public or to any other users.

(2) Offers a mechanism for communication among users, such as a forum, chat room, electronic mail, or instant messaging.

C. Whoever violates any of the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned not more than thirty days, or both.

Acts 2011, No. 312, §1.



RS 14:501 - Killing or injuring a person while hunting; penalty for failure to render aid

PART VI. OFFENSES AGAINST THE PERSON

§501. Killing or injuring a person while hunting; penalty for failure to render aid

Whoever, while taking any bird or mammal, kills or injures another person by the use of any firearm, bow and arrow, spear, slingshot, or other weapon or device used in such taking, and who knowingly either abandons such person or fails to render to such injured person all necessary aid possible under the circumstances, shall be punished by a fine of not more than five hundred dollars.

Acts 1962, No. 446, §1.



RS 14:511 - Loansharking; penalty

PART VII. LOANSHARKING

§511. Loansharking; penalty

A. A person is guilty of loansharking when he knowingly solicits, or receives any money or anything of value, including services, as interest or compensation for a loan, or as forbearance of any right to money or other property, at a rate exceeding forty-five percentum per annum or the equivalent rate for a longer or shorter period. This Section shall not apply to any transaction under Title 6, Title 9, or Sections 1751 through 1770 of Title 37 of the Louisiana Revised Statutes of 1950 or under R.S. 9:3500.

B. Whoever commits the crime of loansharking is guilty of a felony and shall be punished by a fine of not more than ten thousand dollars or imprisoned for not less than one year nor more than five years with or without hard labor, or both.

C. For the purposes of this Part, the term "person" shall mean any individual, partnership, corporation, or combination of individuals.

Added by Acts 1979, No. 165, §1; Acts 1986, No. 878, §1; Acts 2004, No. 743, §3, eff. Jan. 1, 2005.



RS 14:512 - Aggravated loansharking; penalty

§512. Aggravated loansharking; penalty

A. A person is guilty of aggravated loansharking when, in the commission of loansharking or any attempt thereof, he engages in acts which do injury to the person or property of another, or which places that other person in fear that such injury will be done.

B. Whoever commits the crime of aggravated loansharking is guilty of a felony and shall be punished by a fine of not more than twenty thousand dollars or imprisoned for not less than five nor more than thirty years with or without hard labor, or both.

Added by Acts 1979, No. 165, §1.



RS 14:513 - Possession of loanshark records; penalty

§513. Possession of loanshark records; penalty

A. A person is guilty of possession of loanshark records when, with knowledge of the contents thereof, he possesses any writing, paper, instrument or article used to record loansharking transactions.

B. Whoever commits the crime of possession of loanshark records shall be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than one year, or both.

Added by Acts 1979, No. 165, §1.






TITLE 15 - Criminal Procedure

RS 15:21 - TITLE 15 CRIMINAL PROCEDURE

TITLE 15

CRIMINAL PROCEDURE

CHAPTER 1. CODE OF CRIMINAL PROCEDURE ANCILLARIES

CODE TITLE I. PRELIMINARY PROVISIONS

AND GENERAL POWERS OF COURTS [BLANK]

CODE TITLE II. DISTRICT ATTORNEY AND

ATTORNEY GENERAL

§21. Repealed by Acts 1983, No. 609, §1.



RS 15:22 - Repealed by Acts 1992, No. 315, 1, eff. June 17, 1992.

§22. Repealed by Acts 1992, No. 315, §1, eff. June 17, 1992.



RS 15:30 - Returns

CODE TITLE III. THE CORONER AND OTHER OFFICERS

§30. Returns

Unless otherwise provided by law, a sheriff, marshal, constable or other officer or person who serves a subpoena, summons, writ, notice, order or other process of a court, of a jury commission or of a coroner shall make a return showing the date and manner in which service was made. The return shall become part of the record and shall be considered prima facie correct. Failure to make such return shall not invalidate the service.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:31 - Confiscation and destruction of gambling devices

§31. Confiscation and destruction of gambling devices

A.(1) All law enforcement officers of municipal police forces, sheriffs' departments, and the division of state police are hereby authorized and empowered and it is made mandatory and compulsory on their part to confiscate and immediately destroy all gambling devices or machines used for gambling that come to their attention.

(2) Any gaming device or equipment in possession of a licensed manufacturer, seller, distributor, transporter, or repairman in this state shall not be subject to confiscation and destruction unless such device or equipment is being used for unlawful gambling activities. If such confiscated device or equipment is considered an antique under Louisiana law, the device may be sold and such proceeds shall go to the office of state police fund as provided in R.S. 47:7001.

B. As used in this Section the term "gambling device" means:

(1) any slot machine; or (2) any machine, mechanical or electronic device of any sort whatsoever with a cash automatic payout device; or (3) a pinball or other ball machine, mechanical or electronic device equipped with a mechanism to release the number of free games or replays and a mechanism to record the free games or free plays so released.

C. Whenever any other machine, mechanical or electronic device, including but not limited to roulette wheels and similar devices, designed and manufactured primarily for use in connection with gambling, and (1) which, when operated, may deliver, as the result of the application of an element of chance, any money or property, or (2) by the operation of which a person may become entitled to receive, as the result of the application of an element of chance, any money or property, is used to conduct gambling, then following the conviction of any person for the crime of gambling by use of any such machine or device, the court wherein the verdict of guilty was returned shall order the immediate destruction of the machine or device by the proper law enforcement agency of the parish wherein the machine or device was used for gambling.

D. Whenever any machine or other mechanical or electronic device of any kind whatsoever, not designed and manufactured primarily for use in connection with gambling, including specifically but not limited to coin-operated bowling games, shuffle alleys, mechanical baseball games, pinball games, mechanical guns, electronic ray guns, digger type machines, iron claws, and all similar types of coin-operated games, is used to conduct gambling, then following the conviction of any person for the crime of gambling by use of any such machine or device, the court wherein the verdict of guilty was returned shall order the immediate destruction of the machine or device by the proper law enforcement agency of the parish wherein the machine or device was used for gambling.

E. The ownership of a federal gambling stamp for any machine or device, other than a machine commonly known as an "iron claw" or a "digger" machine, shall be absolute proof of its use for purposes of gambling, and neither the State of Louisiana nor any subdivision, agency, agent or enforcement officer shall be liable civilly or criminally for the destruction of any gambling device or gambling machine for which a federal gambling stamp has been issued.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Amended by Acts 1972, No. 130, §1, eff. Jan. 1, 1973; Acts 1987, No. 443, §2.



RS 15:31.1 - Antique slot machines

§31.1. Antique slot machines

A. For the purposes of this Section, a slot machine is an antique if at least twenty-five years have elapsed since it was manufactured.

B. Notwithstanding any provisions of Section 31 of this Title, or R.S. 14:90.1, or any other provisions of law to the contrary, an antique slot machine may be owned and possessed in this state and shall not be subject to confiscation or destruction without a judgment of court as provided in this Section, but may be seized as evidence when operated for unlawful gambling purposes.

C. An antique slot machine, antique gambling device, or antique gaming machine seized as evidence in connection with unlawful gambling shall not be destroyed, altered, or sold until the owner has been afforded a reasonable opportunity to present testimony and other evidence in court that his antique slot machine was not operated for unlawful gambling, and until the court determines by a final and definitive judgment that such slot machine was operated for unlawful gambling, in which event the court shall order the destruction of the slot machine. Otherwise, if the judgment is in favor of the owner, such antique slot machine shall be returned to its owner.

D. An antique slot machine may be owned, possessed, used, and operated in this state under the following conditions:

(1) Within a private dwelling, an antique slot machine may be owned, possessed, used, and operated, provided the operation of the machine is for the purpose of fostering esthetic interest, and the use of the machine does not subject a person to loss of money or property on the element of chance of winning money or property as a result.

(2) An antique slot machine may be offered for sale except at a place licensed to sell alcoholic beverages. When a machine is offered for sale it may be operated and used, provided a prospective buyer is not subjected to loss of money or property on the element of chance of winning money or property as a result.

(3) An antique slot machine, as an item of historic interest, may be presented for public viewing and inspection at any place, provided it is sealed and locked such that it is rendered inoperable and all openings for coin deposits and payouts are blocked.

E. It is the purpose of this Section to protect and foster the collection and restoration of antique slot machines not used for gambling purposes, due to their esthetic value and importance in Louisiana history.

Added by Acts 1981, No. 738, §1, eff. July 23, 1981. Amended by Acts 1982, No. 214, §1; Acts 1990, No. 987, §1.



RS 15:32 - Disposition of money used as evidence in criminal cases

§32. Disposition of money used as evidence in criminal cases

Whenever any money used as evidence of a crime in criminal cases and thereafter deposited with the clerk of the district court is not disposed of by the district attorney or the district judge within five years after final disposition of the case, the clerk of the district court shall remit all of such funds to the governing authority of the parish to be placed to the credit of the general fund of the parish.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:33 - Confiscation and destruction of criminal instruments

§33. Confiscation and destruction of criminal instruments

A.(1) All law enforcement officers are hereby authorized to confiscate and dispose of any criminal instrument in accordance with the procedures provided for in R.S. 15:41.

(2) If the criminal instrument is a firearm, it shall be disposed of in accordance with the provisions of R.S. 40:1798.

B. For purposes of this Section:

(1) "Criminal instrument" refers to anything specially designed, made, adapted for use, or actually used in the commission of an offense, regardless of whether the possession, manufacture, or sale of the thing itself is unlawful and shall be considered contraband for purposes of Article I, Section 4 of the Constitution of Louisiana.

(2) "Law enforcement officer" means any officer, as defined in R.S. 40:2402, and includes any constable, marshal, deputy marshal, sheriff, deputy sheriff, local or state police officer, commissioned wildlife enforcement agent, federal law enforcement officer, jail or prison guard, judge, attorney general, assistant attorney general, attorney general's investigator, inspector general, inspector general's investigator, district attorney, assistant district attorney, or district attorney's investigator.

C. The provisions of this Section shall apply only to criminal instruments which are not to be used as evidence, are no longer needed as evidence, or are no longer necessary for judicial proceedings.

Acts 2010, No. 363, §1.



RS 15:41 - Disposition of property seized in connection with criminal proceedings

CODE TITLE IV. SEARCH WARRANTS

§41. Disposition of property seized in connection with criminal proceedings

A. If there is a specific statute concerning the disposition of the seized property, the property shall be disposed of in accordance with the provisions thereof.

B. If there is no such specific statute, the following governs the disposition of property seized in connection with a criminal proceeding, which is not to be used as evidence or is no longer needed as evidence:

(1) The seized property shall be returned to the owner, unless a statute declares the property to be contraband, in which event the court shall order the property destroyed if the court determines that its destruction is in the public interest; otherwise, Paragraph (2) of this Section shall apply.

(2) If the seized property is contraband, and the court determines that it should not be destroyed, or if the owner of noncontraband property does not claim it within six months after its seizure, the court shall order:

(a) A sale of the property at a nonjudicial public sale or auction, if the court concludes that such a sale will probably result in a bid greater than the costs of the sale. The proceeds of the sale shall be administered by the court and used exclusively for the maintenance, renovation, preservation, or improvement of the court building, facilities, or records system.

(b) If the court concludes that the cost of a public sale would probably exceed the highest bid, the court may order the property transferred to a public or a nonprofit institution or destroyed or may make such other court ordered disposition as it deems appropriate.

C. Where the release of seized property is sought by a person claiming to be the owner, it shall be released only upon motion contradictorily with the clerk of court. In all other cases the court may either render an ex parte order for the disposition of the property as herein provided on motion of any interested person, or on its own motion, or the court may require a motion contradictorily with the apparent owner or the person in possession of the property at the time of the seizure.

D. Notwithstanding any provision of law to the contrary, an official criminalistics laboratory may destroy any controlled dangerous substance, controlled dangerous substance paraphernalia, or both, in its possession without an order of court after a period of five years from the date of seizure. Any criminalistics laboratory intending to destroy a controlled dangerous substance, controlled dangerous substance paraphernalia, or both, pursuant to this Subsection shall give the seizing agency and the district attorney thirty days notice prior to such destruction. In the case that the seizing agency or the district attorney object to such destruction, no destruction shall occur.

Acts 1983, No. 300, §1; Acts 1987, No. 614, §1; Acts 1989, No. 479, §1; Acts 1999, No. 1195, §1.



RS 15:42 - News media, restrictions on search warrants

§42. News media, restrictions on search warrants

A. No search warrant shall issue directing the seizure of property belonging to, or directing the search of the premises occupied by, any person engaged in the business of collecting, writing, editing, or disseminating news through a news media unless there is probable cause, established by affidavit, to believe that such person or an employee thereof has committed a criminal offense and that the search or seizure is directed toward that offense.

B. As used in this Section, "news media" means newspapers or other periodicals issued at regular intervals, press associations, wire services, radio, and television.

Added by Acts 1981, No. 46, §1.



RS 15:43 - Attorneys; restrictions on search warrants

§43. Attorneys; restrictions on search warrants

A. The court may issue a subpoena when requested by either the defendant or the state, as provided for in Code of Criminal Procedure Articles 731 through 737, when an attorney is believed to be in possession of evidence of the commission of a crime by a client or a third party. In response to the subpoena, the attorney may assert any objection or privilege he may have under law, and the court shall, after hearing, grant or deny the objection or privilege in accordance with law.

B. A search warrant may issue, directing the seizure of property belonging to a client of an attorney which is in the possession of such attorney, or directing the search of the premises occupied by the attorney, on probable cause, established by affidavit, that the attorney or his employee has committed a criminal offense and that the search or seizure is directed toward obtaining evidence relative to that offense.

C. No search warrant shall issue directing the seizure of property belonging to a client of an attorney which is in the possession of an attorney, or directing the search of the premises occupied by the attorney, except under the circumstances provided for in Subsection B.

Added by Acts 1982, No. 426, §1.



RS 15:81 - Bond for release for violation of municipal ordinances; parole or release of prisoners; penalty

CODE TITLE V. ARREST (BLANK)

CODE TITLE VI. EXTRADITION (BLANK)

CODE TITLE VII. PRELIMINARY EXAMINATION (BLANK)

CODE TITLE VIII. BAIL

§81. Bond for release for violation of municipal ordinances; parole or release of prisoners; penalty

A. At the earliest practicable time after arrest of a person imprisoned or detained for violation of any ordinance of any village, town, city, or municipality, an order admitting to bail shall be made. Upon execution of the bond in due form and with proper surety, the arrested person shall be released pending trial.

B. Except as provided for in Subsection H of this Section in municipalities or wards in which a city court or parish court vested with criminal jurisdiction exists, no bond for release shall exceed one hundred dollars. In municipalities having criminal jurisdiction, it shall not exceed twenty-five hundred dollars.

C. A person unable to furnish other surety may deposit the amount of the bond in cash. The officer taking the money shall give him a receipt for the deposit. Upon his appearance before any court in compliance with the condition of the bond, the money deposited shall be refunded to him.

D. Within one-half hour after arrest, the captain, police clerk, or arresting officer of the station where the person is being detained shall have the name of the arrested person placed on a placard visible for public display in the main office of the police station. The placard must be presented to any and all persons inquiring or requesting a view or perusal of it.

E. The parole or release from custody of any person arrested or detained for violation or alleged violation of an ordinance of any village, town, city, or other municipality shall be executed in accordance with the provisions of this Section. A municipality, by ordinance, may specifically grant the power of parole and release to the presiding judges and officers of its municipal courts.

F. In the city of New Orleans, the parish parole officer of the state parole committee and each of the members of the jury commission of the parish in which the municipality is located shall have the power to parole and release persons arrested or detained for alleged violation of any of such municipalities' ordinances.

G. Whoever violates or advises, consents, aids, or abets in the violation of this Section shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than sixty days nor more than twelve months, or both.

H.(1) In the Municipal Court of New Orleans, no bond for release shall exceed thirty thousand dollars.

(2) In matters within the criminal jurisdiction of the mayor's court in the city of Kenner, no bond for release shall exceed twenty-five hundred dollars.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1981, No. 848, §1, eff. Aug. 2, 1981; Acts 1999, No. 266, §1; Acts 1999, No. 557, §1; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 118, §1; Acts 2012, No. 714, §8.



RS 15:82 - Guaranteed arrest bond certificates as cash bail; forfeiture; sureties

§82. Guaranteed arrest bond certificates as cash bail; forfeiture; sureties

A. A guaranteed arrest bond certificate with respect to which a fidelity and surety company has become surety as provided in Subsection B of this Section, when posted by the person whose signature appears thereon, shall be accepted in lieu of cash bail in an amount not to exceed two hundred dollars, as a bail bond, to guarantee the appearance of such person in any court in this state at such time as may be required by the court, when such person is arrested for violation of any motor vehicle law of this state or ordinance of any municipality or parish in this state, except for the offense of driving while intoxicated or for any felony, and the alleged violation was committed prior to the date of expiration shown on such guaranteed arrest bond certificate.

Any such guaranteed arrest bond certificate so posted as a bail bond in any court in this state shall be subject to the forfeiture and collection provisions of law applicable to a bail bond, except that any judgment forfeiting a guaranteed arrest bond certificate rendered under said forfeiture and collection provisions shall, at any time within thirty days after rendition, be set aside upon the surrender, or the appearance and trial and conviction or acquittal of the defendant, or upon a continuance granted upon motion of the district attorney after such appearance.

B. Any domestic or foreign insurance company which has qualified to transact fidelity and surety insurance business in this state may, in any year, become surety in an amount not to exceed two hundred dollars with respect to each guaranteed arrest bond certificate issued in such year by an automobile club, automobile association or insurance company authorized to transact automobile liability insurance business within this state or by the fidelity and surety company itself.

The term "guaranteed arrest bond certificate," as used herein, means a printed card or other certificate issued by an automobile club, automobile association, insurance company authorized to transact automobile liability insurance business within this state, or an insurance company authorized to transact fidelity and surety insurance business within this state to any of its members or insureds, which is signed by such member or insured, and contains a printed statement that a fidelity and surety company authorized to do business in this state guarantees the appearance of the person whose signature appears on the card or certificate, and that such company will, in the event of the failure of said person to appear in court at the time of trial, pay any fine or forfeiture imposed on such person in an amount not to exceed two hundred dollars.

The issuance of a "guaranteed arrest bond certificate," as hereinabove defined, by an automobile club, automobile association or insurance company not authorized to transact fidelity and surety insurance business in this state shall not be construed as engaging in fidelity and surety insurance business in this state by such automobile club, automobile association or insurance company.

Acts 1966, No. 290, §1.



RS 15:83 - Bail bond contracts

§83. Bail bond contracts

A. As criminal bail bonds are contractual and civil in nature, their creation and enforcement are governed both by the laws applicable to civil contracts and by the laws set forth in the statutes and code articles governing criminal procedure.

B. The surety, when entering into a criminal bail bond obligation, must consider the risks of his undertaking and assume those risks reasonably foreseeable.

C.(1) The surety is not liable for his failure to perform when it is caused by a fortuitous event that makes performance impossible. A surety is, however, liable for his failure to perform when he has assumed the risk of such a fortuitous event.

(2) A fortuitous event is one that, at the time the contract was made, could not have been reasonably foreseen by the surety.

(3) A declaration of a disaster which qualifies for relief and assistance under Chapter 68 of Title 42 of the United States Code, the "Robert T. Stafford Disaster Relief and Emergency Assistance Act," meets the definition of a fortuitous event.

Acts 2006, No. 466, §1, eff. June 15, 2006.



RS 15:84 - REPEALED BY ACTS 1993, NO. 834, 6, EFF. JUNE 22, 1993.

§84. REPEALED BY ACTS 1993, NO. 834, §6, EFF. JUNE 22, 1993.



RS 15:85 - Failure to satisfy judgment of bond forfeiture

§85. Failure to satisfy judgment of bond forfeiture

A. If a judgment of bond forfeiture rendered after June 22, 1993, against a commercial surety company has not been satisfied within two hundred ten days after the date of mailing the notice of the signing of the judgment of bond forfeiture for bonds that have a face value under fifty thousand dollars, or within four hundred days from mailing the notice of the signing of the judgment of bond forfeiture for bonds which have a face value of fifty thousand dollars or more, nor has a suspensive appeal or other proceeding challenging the bond forfeiture been timely filed, the prosecuting attorney may file with the district court, in the parish where the bond is forfeited, a rule to show cause why that commercial surety company should not be prohibited from executing criminal bail bonds before the court issuing the judgment of bond forfeiture.

B. At the rule to show cause, the court may consider only issues which would interrupt the enforceability of the judgment. The court may issue an order enjoining the commercial surety company from posting criminal bail bonds before the court issuing the judgment of bond forfeiture if the judgment is not satisfied within ten days and if the court finds all of the following:

(1) A judgment of bond forfeiture has been rendered, after June 22, 1993, against the commercial surety.

(2) Proper notice pursuant to Code of Criminal Procedure Article 349.3 has been mailed.

(3) No suspensive appeal has been taken.

(4) The defendant has neither been surrendered nor appeared within one hundred eighty days of the date of mailing the notice of the signing of the judgment of bond forfeiture for bonds that have a face value of fifty thousand dollars or more, and the defendant has not been surrendered together with ten percent of the total amount of the bond more than one hundred eighty days but within two hundred seventy days after the date of mailing the notice of the signing of the judgment of bond forfeiture.

(5) Two hundred ten days have passed since the date of mailing the notice of the signing of the judgment of bond forfeiture for bonds that have a face value under fifty thousand dollars, or four hundred days have passed since the date of mailing the notice of the signing of the judgment of bond forfeiture for bonds that have a face value of fifty thousand dollars or more.

(6) The judgment of bond forfeiture has not been satisfied by payment of the full amount for bonds that have a face value under fifty thousand dollars, or has not been satisfied by the surrender or the appearance of the defendant together with payment in cash of ten percent of the total bond amount for bonds that have a face value of fifty thousand dollars or more, if applicable.

C. The burden of proof at the hearing shall be upon the commercial surety by a preponderance of evidence and shall be limited to documents contained in the official court record where the judgment was rendered. The surety company may use evidence not contained in the record to show that it did not receive post-forfeiture notice or the post-forfeiture notice was not properly mailed.

Acts 1966, No. 311 §2, eff. Jan. 1, 1967. Amended by Acts 1976, No. 579, §1; Acts 1979, No. 786, §1; Acts 1980, No. 639, §1; Acts 1982, No. 357, §1; Acts 1987, No. 728, §2; Acts 1987, No. 923, §1; Acts 1989, No. 191, §1; Acts 1990, No. 92, §1; Acts 1990, No. 520, §1; Acts 1993, No. 834, §4, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §3, eff. Sept. 1, 1994; Acts 1997, No. 813, §1; Acts 1997, No. 815, §1; Acts 2001, No. 107, §1; Acts 2006, No. 466, §1, eff. June 15, 2006; Acts 2006, No. 699, §1; Acts 2006, No. 735, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 710, §2; Acts 2010, No. 914, §3.

NOTE: Section 2 of Acts 2006, No. 699, provides that the provisions of the Act shall apply only to actions filed on or after Aug. 15, 2006. Actions pending before Aug. 15, 2006, shall be governed by prior law.



RS 15:85.1 - Posting of criminal bond; fee assessed

§85.1. Posting of criminal bond; fee assessed

A.(1) There shall be a fee in the amount of fifteen dollars assessed in connection with the issuance of every criminal bond posted within each parish. The fee shall be collected by the sheriff of each parish from every person seeking release by means of a criminal bond, or their designated representative.

(2) The proceeds from cases in which the criminal prosecution has been concluded shall be distributed on a quarterly basis as follows:

(a) Seven dollars shall be remitted to the office of the district attorney of the parish, or to the office of the city or municipal prosecutor in cases where the municipality is responsible for the prosecution.

(b) Two dollars shall be remitted to the district public defender office which provides services to the parish.

(c) Two dollars shall be remitted to the criminalistics laboratory which performs the majority of the crime lab services for the parish in accordance with the provisions of Subsection B of this Section.

(d) Two dollars shall be remitted to the office of the clerk of court for the parish, except in the parish of Orleans where two dollars shall be remitted to the office of the clerk of the criminal district court, or to the office of the city or municipal clerk of court in cases where the municipality is responsible for the prosecution.

(e) Two dollars shall be retained by the sheriff of the parish.

B. That portion of the fee remitted to the criminalistics laboratory in accordance with the provisions of Paragraph (A)(2) of this Section shall be remitted to the laboratory which provides the majority of the necessary crime lab services to the parish in which the fee is collected. There shall be a crime lab committee created in each parish charged with determining, on a quarterly basis, which criminalistics laboratory shall receive the proceeds of the fees collected. The crime lab committee shall consist of the sheriff, the chief judge, and the district attorney of that parish.

C. Any person found not guilty or any person against whom criminal charges are brought and thereafter dismissed may petition the district court for a refund of the fee assessed pursuant to the provisions of this Section.

Acts 2003, No. 942, §1; Acts 2004, No. 830, §1; Acts 2004, No. 852, §2, eff. July 12, 2004; Acts 2007, No. 307, §2.



RS 15:85.2 - Posting of criminal bonds in parishes of Iberia, St. Mary, and St. Martin; fee assessed

§85.2. Posting of criminal bonds in parishes of Iberia, St. Mary, and St. Martin; fee assessed

A. A fee of twelve dollars shall be assessed for every criminal bond posted in the parishes of Iberia, St. Mary, and St. Martin. Any person seeking release by means of a criminal bond in these parishes, or their designated representative, shall pay the fee to the sheriff of that parish who shall deposit the funds in the Sixteenth Judicial District Attorney Early Intervention Fund.

B. If the district attorney declines to prosecute a person who has paid this fee or the prosecution results in an acquittal, dismissal, or granting of a motion to quash, then the person who paid the fee shall be entitled to a refund after submitting a request for a refund of the fee to the district court within twenty days of the final disposition of the case. The district attorney shall refund the fee within twenty days after receiving notice of the court's order granting the request for a refund.

Acts 2004, No. 852, §2, eff. July 12, 2004.



RS 15:85.3 - Posting of criminal bonds; Denham Springs Marshal's Office; additional fee assessed

§85.3. Posting of criminal bonds; Denham Springs Marshal's Office; additional fee assessed

A. An additional fee of twenty dollars shall be assessed for every criminal bond posted in the city court of Denham Springs. This fee shall be in addition to any other fees or fines as provided by law. Any person seeking release by means of a criminal bond, or his designated representative, shall pay the fee to the marshal for the Denham Springs City Court who shall deposit the funds in the marshal's general fund for the city court of Denham Springs.

B. The monies collected pursuant to the provisions of Subsection A of this Section shall be used to supplement the operational expenses of the marshal's office for the city court of Denham Springs. The expenditure of the funds shall be at the sole discretion of the marshal of the court.

C. Any person found not guilty or any person against whom criminal charges are brought and thereafter dismissed may petition the city court of Denham Springs for a refund of the fee assessed pursuant to the provisions of this Section.

D. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the marshal's office of the city court of Denham Springs.

Acts 2012, No. 81, §1.



RS 15: 85.4 - Posting of criminal bonds; Baton Rouge City Constable's Office; additional fee assessed

§85.4. Posting of criminal bonds; Baton Rouge City Constable's Office; additional fee assessed

A. An additional fee of thirty-five dollars shall be assessed for every criminal bond posted in the City Court of Baton Rouge. This fee shall be in addition to any other fees or fines provided by law. Any person seeking release by means of a criminal bond, or his designated representative, shall pay the fee to the constable for the Baton Rouge City Court who shall deposit the funds in the constable's fund for the City Court of Baton Rouge.

B. The monies collected pursuant to the provisions of Subsection A of this Section shall be used to supplement the operational expenses of the Baton Rouge City Constable's Office. The expenditure of the funds shall be at the sole discretion of the constable of the court.

C. If the prosecuting attorney declines to prosecute a person who has paid this fee or the prosecution results in an acquittal, dismissal, or granting of a motion to quash, then the person who paid the fee shall be entitled to a refund after submitting a request for a refund of the fee to the city court within thirty days of the final disposition of the case. The constable's office shall refund the fee within thirty days after receiving notice of the court's order granting the request for a refund.

D. The assessment and disposition of any funds pursuant to this Section shall not affect the responsibilities of the city and parish governing authority provided by law for the financing of the constable's office of the City Court of Baton Rouge.

Acts 2013, No. 169, §1.



RS 15:86 - Forfeiture of cash, checks, or securities and discharge of the bail undertaking

§86. Forfeiture of cash, checks, or securities and discharge of the bail undertaking

A. When the court declares a forfeiture of cash, a check, a negotiable bond, or a money order which has been deposited as bail, the court shall order the disposition of such security in satisfaction of the bail obligation.

B. When the bail undertaking is discharged, the court shall order the security returned to the depositor. Upon presentation of a certified copy of the order, the custodian of the security shall pay or deliver it to the person named therein or to his order.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 2010, No. 914, §3.



RS 15:86.1 - Unclaimed bail bonds; disposition; return to owner

§86.1. Unclaimed bail bonds; disposition; return to owner

A. Notwithstanding any other provision of law to the contrary, any sheriff having possession or control of cash bail bonds which have been discharged and which remain unclaimed for more than three years, or which belong to an owner who is unknown or who has not been heard from for more than three years, shall deposit the same into the general fund of the sheriff, and thereafter the sheriff shall assume liability therefor. However, in the parishes of Caddo, East Baton Rouge, Bossier, and St. Mary, the sheriff shall pay such funds to the treasurer of the governing authority, who shall collect and receive this money and deposit it to the credit of the general fund, and thereafter the sheriff shall be relieved of all liability therefor.

B. Any owner who claims a cash bail bond which has been deposited in the general fund of the sheriff or, in Caddo, East Baton Rouge, Bossier, and St. Mary parishes, in the governing authority's general fund, pursuant to this Section shall be reimbursed from the sheriff's general fund or said governing authority's general fund upon establishing his claim thereto by a judgment of a court of competent jurisdiction. Upon being presented with a certified copy of the judgment, the sheriff or, in Caddo, East Baton Rouge, Bossier, and St. Mary parishes, the treasurer, shall draw a warrant and pay out of the general fund of the sheriff or, in Caddo, East Baton Rouge, Bossier, and St. Mary parishes, the general fund of the governing authority, the amount of the judgment.

Added by Acts 1970, No. 349, §1. Amended by Acts 1981, No. 875, §1; Acts 1982, No. 631, §1; Acts 2011, No. 151, §1.



RS 15:86.2 - City Court of Thibodaux; unclaimed bail bonds; disposition; return to owner

§86.2. City Court of Thibodaux; unclaimed bail bonds; disposition; return to owner

A. Notwithstanding any other provision of law to the contrary, the City Court of the city of Thibodaux having in its control or possession cash bail bonds which have been discharged and which remain unclaimed for more than three years, or which belong to an owner who is unknown or has not been heard from for more than three years, shall pay the same, in cases involving the violation of state law, to the treasurer of the governing authority of Lafourche Parish for deposit in the criminal court's fund of the parish, or in cases involving a violation of a city ordinance, to the trustee of public finance or director of finance of the governing authority for the city of Thibodaux for deposit in the general fund of the city of Thibodaux, and in both instances thereafter the City Court of Thibodaux shall be relieved of all liability therefor.

B. Where the cash bail bond involves the violation of a state law the treasurer of the governing authority of Lafourche Parish shall collect and receive this money and shall deposit it to the credit of the Lafourche Parish criminal court's fund. Where the cash bail bond involves the violation of a city ordinance, the trustee of public finance or director of finance of the governing authority for the city of Thibodaux shall collect and receive this money and shall deposit it to the credit of the general fund of the city of Thibodaux.

C. Any owner who claims a cash bail bond which has been deposited in either the Lafourche Parish general fund or the criminal court's fund of the city of Thibodaux pursuant to this Section shall be reimbursed from the general fund or the criminal court's fund involved, upon establishing his claim thereto by a judgment of a court of competent jurisdiction. Upon being presented with a certified copy of the judgment either the parish treasurer or the trustee of public finance or director of finance, as the case may be, shall draw a warrant and pay out of the appropriate general fund the amount of the judgment without the necessity of an appropriation by the respective governing authority.

Added by Acts 1974, No. 402, §1.



RS 15:86.3 - City courts: unclaimed bail bonds; disposition; return to owner

§86.3. City courts: unclaimed bail bonds; disposition; return to owner

A. Notwithstanding any other provision of law to the contrary, any city court having in its control or possession cash bail bonds which have been discharged and which remain unclaimed for more than three years, after notice by certified mail, or which belong to an owner who is unknown or has not been heard from for more than three years, shall pay the same, in cases involving the violation of state law, to the treasurer of the governing authority of the parish in which the city court is located for deposit in the criminal court's fund of the parish, or in cases involving a violation of a city ordinance, to the treasurer or chief financial officer of the city for deposit in the general fund of the city, and in both instances thereafter the city court shall be relieved of all liability therefor.

B. If the cash bail bond involves the violation of a state law the treasurer of the governing authority of the parish in which the city court is located shall collect and receive this money and shall deposit it to the credit of the parish's criminal court's fund. If the cash bail bond involves the violation of a city ordinance, the treasurer or chief financial officer of the city shall collect and receive this money and shall deposit it to the credit of the general fund of the city.

C. Any owner who claims a cash bail bond which has been deposited in either a parish criminal court's fund or the general fund of a city pursuant to this Section shall be reimbursed from the general fund or the criminal court's fund involved, upon establishing his claim thereto by a judgment of a court of competent jurisdiction. Upon being presented with a certified copy of the judgment either the treasurer or chief financial officer, as the case may be, shall draw a warrant and pay out of the appropriate general fund the amount of the judgment without the necessity of an appropriation by the respective governing authority.

Acts 1995, No. 996, §1.



RS 15:87 - Repealed by Acts 2010, No. 914, §5.

§87. Repealed by Acts 2010, No. 914, §5.



RS 15:88 - Appearance bond defined

§88. Appearance bond defined

The term "appearance bond" shall be taken and intended to mean every bail bond, recognizance, or other obligation, or deposit of cash, checks, negotiable bonds, or money orders, made or taken to secure the appearance of any person before any court; but in all cases where cash, checks, negotiable securities or money orders, or other movables have been deposited in lieu of bond with a surety, in case of discharge or forfeiture, the same shall be disposed of as otherwise provided by law.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 2010, No. 914, §3.



RS 15:89 - Prescription of forfeiture judgment; revival; prescription by limitation of prosecution

§89. Prescription of forfeiture judgment; revival; prescription by limitation of prosecution

A. Every judgment decreeing the forfeiture of any appearance bond, and every mortgage resulting from the recordation of such judgment, shall be prescribed by the lapse of ten years from the rendition of such judgment; provided, that the district attorney or any party in interest may have such judgment revived at any time before it is prescribed by taking, in the court which rendered said judgment, a rule upon the persons against whom said judgment was rendered, to show cause why the same should not be revived and unless, upon the trial of said rule, such cause be shown, said judgment shall be revived.

B. Any judgment revived as provided in Subsection A of this Section shall continue in full force for ten years from the date of the order of court reviving the same, and any such judgment may be revived as often as the district attorney or any party interested may desire.

C. Any bail bond posted and still in effect at the time the limitation for prosecution has lapsed pursuant to Title 17 of the Code of Criminal Procedure shall be null and void and not collectible unless previously forfeited.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 2001, No. 1030, §1.



RS 15:111 - Parish of Orleans; salary of jury commissioners; vacancy; appointment of secretary

CODE TITLE IX. HABEAS CORPUS (BLANK)

CODE TITLE X. INSTITUTING CRIMINAL

PROSECUTIONS (BLANK)

CODE TITLE XI. QUALIFICATIONS AND SELECTION OF

GRAND AND PETIT JURORS

§111. Parish of Orleans; salary of jury commissioners; vacancy; appointment of secretary

Each of the jury commissioners for the Parish of Orleans shall receive a salary of not less than four thousand two hundred dollars per annum.

The commissioners shall select a secretary of the board of jury commissioners. The secretary of the board shall receive a salary of not less than four thousand dollars per annum.

The salaries of the jury commissioners and the secretary shall be payable monthly by the City of New Orleans; provided that the City of New Orleans shall be required to budget and continue to pay to the jury commissioners and the secretary the amount presently budgeted and that any increase in the amount of salaries presently paid by the City of New Orleans occasioned by the passage of this bill shall not be effective unless and until ratified and approved by the City Council.

If in the case of absence or inability to act for any cause, there shall be no quorum of the board of commissioners, the Governor shall appoint commissioners to fill said temporary vacancy or vacancies, who shall have the power of jury commissioner under the Code of Criminal Procedure.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:112 - Parish of Orleans; process servers

§112. Parish of Orleans; process servers

Unless otherwise provided by law, all subpoenas, notices, process, orders and papers issued by the jury commissioners in the parish of Orleans shall be served by a chief process server or one of his deputies, which said chief process server and as many deputy process servers as may be necessary shall be appointed by the said jury commissioners. The chief process server shall be paid not less than two hundred and fifty dollars per month, and the deputy process servers shall each be paid not less than one hundred seventy-five dollars per month plus fifty dollars per month automobile allowance. The city of New Orleans shall appropriate and pay to the jury commissioners an amount not to exceed the amount presently budgeted for the salaries of the commissioners, chief process server, deputy process servers, automobile allowance, office help, supplies and printing. Said sums shall be included in the budget of the city of New Orleans.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Amended by Acts 1968, No. 585, §1; Acts 1987, No. 281, §2.



RS 15:113 - Duty of Orleans registrar to furnish jury commission lists of voters added to or deleted from rolls

§113. Duty of Orleans registrar to furnish jury commission lists of voters added to or deleted from rolls

The registrar of voters for the Parish of Orleans shall prepare and furnish to the jury commission for the Parish of Orleans quarterly a list containing the names of persons added to and deleted from the voter registration rolls for the Parish of Orleans during the preceding quarter, which list the jury commission may use, together with other information, for the purpose of discharging its duties.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:114 - Parish of Orleans; rotation and selection of grand jury; control of grand jury

§114. Parish of Orleans; rotation and selection of grand jury; control of grand jury

Each judge of the criminal district court for the Parish of Orleans shall, in rotation, select the grand jury for the Parish of Orleans. The order of rotation among the judges in the selection of the grand jury prevailing at the time this Section goes into effect shall be preserved and continued. The judge of the section of the criminal district court who shall have appointed said grand jury shall have control and instruction over the grand jury, exclusive of all other judges of the criminal district court, and such grand jury shall make all findings and returns in open court to said judge; and in addition thereto may make reports and requests in open court as provided by law; provided that if the judge to whom the control of the grand jury shall belong shall not be from any cause in the actual discharge of his duties as judge, the judges of the criminal district court then present shall designate some other judge to impanel and instruct said grand jury, or to receive its returns and findings, as the case may be, and the judge so designated shall continue to act for the judge to whom the control of such grand jury shall belong until said last-mentioned judge shall return to the discharge of duties; provided, further, that the grand jury in office at the time of the adoption of this Section shall, until the expiration of that term of office, be under the control of the presiding judge of the section by whom it was selected and shall return all indictments and findings to said judge in open court.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:115 - Service of jury commission process; general rule

§115. Service of jury commission process; general rule

Unless otherwise provided by law, a subpoena, notice, process, order or document issued by a jury commission shall be served by the sheriff.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:116 - Preparation of general venire list; assistance

§116. Preparation of general venire list; assistance

The clerk of court and the jury commission may avail themselves of the services of a deputy clerk or of a stenographer in the preparation of the general venire list, the slips for use in the general venire box, the proces verbal of the meetings and in all other proceedings of the jury commission. All names, lists, slips, or other papers may be typewritten.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:117 - Discharge of grand jury; review of discharge by supreme court

§117. Discharge of grand jury; review of discharge by supreme court

Upon being discharged for legal cause, the discharged grand jury or any of the discharged members may make applications for review directly to the supreme court. Such application must be made within two days from the date that the district judge ordered a discharge for legal cause, and shall be taken up by the supreme court, by preference, immediately over all other matters.

If, after the discharge by the district judge is ordered, application is made by the discharged grand jury or any of the discharged members as prescribed by law said grand jury or the members making application shall serve as before; and should the supreme court affirm the order of discharge or deny the application of the grand jury or any of its members, the validity of indictments shall in no wise be affected because they were brought in by the grand jury between the time that the district judge ordered a discharge for legal cause of the grand jury or any of its members and the time that the supreme court affirmed that order or denied the application.

Within two days after the order of the district judge discharging for legal cause, the grand jury or any of its members, is affirmed by the supreme court, or becomes final, the district judge shall make the necessary appointments to fill vacancies caused thereby as prescribed by law.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:121 - Authority to inspect prisons and hospitals; reports

CODE TITLE XII. THE GRAND JURY

§121. Authority to inspect prisons and hospitals; reports

Each grand jury, except those impaneled pursuant to Code of Criminal Procedure Article 415.1, may inspect every prison, place of detention, asylum, and hospital within the parish and may report to the district judge how the prisoners and inmates of every such institution are treated. If the grand jury files a report, the report shall state, with regard to each public institution to which the report applies, the number of prisoners and inmates in every such public institution and the costs of maintenance and shall state the length of time that each prisoner awaiting trial, at the time of said report, has been so held for trial.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 1990, No. 74, §2; Acts 2001, No. 1115, §1.



RS 15:141 - Short title

CODE TITLE XIV. RIGHT TO COUNSEL

PART I. INDIGENT DEFENDER REPRESENTATION

§141. Short title

This Part may be referred to and cited as the "Louisiana Public Defender Act".

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:142 - Legislative findings

§142. Legislative findings

A. Article I, Section 13 of the Constitution of Louisiana, in accordance with the state's obligation under the Sixth and Fourteenth Amendments of the United States Constitution, provides that at "each stage of the proceedings, every person is entitled to assistance of counsel of his choice, or appointed by the court if he is indigent and charged with an offense punishable by imprisonment". Section 13 further mandates that the legislature shall provide for "a uniform system for securing and compensating qualified counsel for indigents". Accordingly, it is the obligation of the legislature to provide for the general framework and the resources necessary to provide for the delivery of public defender services in this state.

B. In recognition of its mandates under both the United States and Louisiana constitutions, the legislature enacts the Louisiana Public Defender Act of 2007 to provide for all of the following:

(1) Ensuring that adequate public funding of the right to counsel is provided and managed in a cost-effective and fiscally responsible manner.

(2) Ensuring that the public defender system is free from undue political and judicial interference and free of conflicts of interests.

(3) Establishing a flexible delivery system that is responsive to and respectful of jurisdictional variances and local community needs and interests.

(4) Providing that the right to counsel is delivered by qualified and competent counsel in a manner that is fair and consistent throughout the state.

(5) Providing for statewide oversight with the objective that all indigent criminal defendants who are eligible to have appointed counsel at public expense receive effective assistance of counsel at each critical stage of the proceeding.

(6) Providing for the ability to collect and verify objective statistical data on public defense workload and other critical data needed to assist state policymakers in making informed decisions on the appropriate funding levels to ensure an adequate service delivery system.

(7) Providing for the development of uniform binding standards and guidelines for the delivery of public defender services and for an effective management system to monitor and enforce compliance with such standards and guidelines.

C. The legislature recognizes that the uniform application of statewide standards and guidelines to be established by the Louisiana Public Defender Board is an important means of achieving a more consistent delivery of quality representation throughout the state. To that end, it is the express intention of the legislature that the Louisiana Public Defender Act of 2007 is designed, to the extent practicable and feasible, to provide for the delivery of public defender services which meet the requirements established by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) and its progeny as adopted by the Louisiana Supreme Court.

D. The legislature recognizes that the Louisiana Supreme Court in State v. Citizen, 898 So. 2nd 325 (La. 2005) authorized trial judges to halt prosecutions in capital cases, upon motion of defense counsel, until adequate funding is provided to ensure an adequate defense, and it is the express intention of the legislature to ensure adequate resources, consistent with the Citizen opinion, which allow prosecutions in such cases to continue to conclusion resulting in verdicts that are fair, correct, swift, and final.

E. It is the express intention of the legislature that the Louisiana Public Defender Act of 2007 is designed to provide effective legal representation to criminal defendants who are unable to afford an attorney, consistent with the right to counsel in our criminal courts, mindful of the need for law and order and an appreciation of victims' rights.

F. It is the express intention of the legislature that the Louisiana Public Defender Board respect local differences in practice and custom regarding the delivery of public defender services. The provisions of this Part are to be construed to preserve the operation of district public defender programs which provide effective assistance of counsel and meet performance standards in whatever form of delivery that local district has adopted, provided that method of delivery is consistent with standards and guidelines adopted by the board pursuant to rules and as required by statute.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:143 - Definitions

§143. Definitions

As used in this Part, the following words have the following meanings:

(1) "Board" means the Louisiana Public Defender Board authorized to regulate public defender services.

(2) "Board office" means the headquarters of the board located in East Baton Rouge Parish.

(3) "District indigent defender fund" means the judicial district indigent defender fund as provided for in R.S. 15:168.

(4) "District office" means the office of a district public defender as provided for in R.S. 15:161.

(5) "District public defender" or "chief indigent defender" means an attorney employed by or under contract with the board to supervise service providers and enforce standards and guidelines within a judicial district or multiple judicial districts.

(6) "Indigent defendant" means a person that has been determined under the provisions of R.S. 15:175 to be indigent and financially unable to retain private counsel.

(7) "Indigent defender services program" or "the program" means the activities directed toward the accomplishment of providing indigent defender services under the Louisiana Public Defender Act.

(8) "Public defender" or "indigent defender" means an attorney employed by or under contract with the board, the district public defender, regional director, where applicable, or nonprofit organization contracting with the board, district public defender, regional director, where applicable, or the board to provide legal counsel to an indigent person in a criminal proceeding.

(9) "Public defender services" or "indigent defender services" means the providing of legal services to indigent persons in criminal proceedings in which the right to counsel attaches under the United States and Louisiana constitutions.

(10) "Regional director" means the person in the employment of the board chosen to oversee and enforce standards and guidelines within a service region created by the board.

(11) "Regional office" means the office established for a service region as provided for in R.S. 15:159.

(12) "Revenue" or "self-generated revenue" means all revenue received by a judicial district including revenue received as a result of grants or donations or other forms of assistance.

(13) "Service region" means one of the public defender service regions created by the board as authorized in R.S. 15:159.

(14) "State Public Defender" means the person in the employment of the board chosen to administer the statewide public defender system for the delivery of public defender services.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:144 - Repealed by Acts 2007, No. 307, §11.

§144. Repealed by Acts 2007, No. 307, §11.



RS 15:145 - Repealed by Acts 2007, No. 307, §11.

§145. Repealed by Acts 2007, No. 307, §11.



RS 15:145.1 - Repealed by Acts 2007, No. 307, §11.

§145.1. Repealed by Acts 2007, No. 307, §11.



RS 15:146 - Louisiana Public Defender Board

§146. Louisiana Public Defender Board

A.(1) There is hereby created and established as a state agency within the office of the governor the Louisiana Public Defender Board to provide for the supervision, administration, and delivery of a statewide public defender system, which must deliver uniform public defender services in all courts in this state. The board shall be a body corporate with the power to sue and be sued.

(2) The board and its agents and employees shall be subject to the Code of Governmental Ethics, the law relative to public records and open meetings, the law relative to public bid and procurement, and all other provisions of law applicable to state agencies.

(3) Members of the Indigent Defense Assistance Board serving on August 15, 2007, shall continue to serve as members of the Louisiana Public Defender Board without limitation of their term.

(4) To the extent practicable, the board shall be comprised of members who reflect the racial and gender makeup of the general population of the state, and who are geographically representative of all portions of the state.

(5) When a vacancy occurs, whether by expiration of a term, resignation, or other event, the board staff shall submit to the appointing entity a list identifying the residency of the current board members by congressional district, and request that, to the extent possible, the entity make the appointment from the residents of under-represented districts.

B.(1) The board shall consist of fifteen members.

(2) Persons appointed to the board shall have significant experience in the defense of criminal proceedings or shall have demonstrated a strong commitment to quality representation in indigent defense matters. No person shall be appointed to the board that has received compensation to be an elected judge, elected official, judicial officer, prosecutor, law enforcement official, indigent defense provider, or employees of all such persons, within a two-year period prior to appointment. No active part-time, full-time, contract or court-appointed indigent defense provider, or active employees of such persons, may be appointed to serve on the board as a voting member. No person having an official responsibility to the board, administratively or financially, or their employee shall be appointed to the board until two years have expired from the time the person held such position and the date of appointment to the board. The majority of board members shall be current members of the Louisiana State Bar Association. Representatives of the client community shall not be prohibited from serving as voting members of the board. With the exception of mandatory affiliation of the Louisiana State Bar Association, no state or local association of lawyers shall have more than one active board member or officer as a voting member of the Louisiana Public Defender Board.

(3) The members shall be selected as follows:

(a) The governor shall appoint two members and shall designate the chairman.

(b) The chief justice of the Supreme Court of Louisiana shall appoint two members; one member shall be a juvenile justice advocate; the other shall be a retired judge with criminal law experience.

(c) The president of the Senate and the speaker of the House of Representatives shall each appoint one member.

(d) The governor shall appoint one member representing the Louisiana State University Paul M. Hebert Law Center who is an active employee, retired employee or has an academic association with the Paul M. Hebert Law Center.

(e) The governor shall appoint one member representing the Loyola University School of Law who is an active employee, retired employee or has an academic association with the Loyola University School of Law.

(f) The governor shall appoint one member representing the Southern University Law Center who is an active employee, retired employee or has an academic association with the Southern University Law Center.

(g) The governor shall appoint one member representing the Tulane University School of Law who is an active employee, retired employee or has an academic association with the Tulane University School of Law.

(h) The president of the Louisiana State Bar Association shall appoint two members.

(i) The president of the Louisiana Chapter of the Louis A. Martinet Society shall appoint one member.

(j) The chairman of the Louisiana State Law Institute's Children Code Committee shall appoint one member.

(k) The executive director of the Louisiana Interchurch Conference shall appoint one member.

(l) All appointments to the board shall be subject to confirmation by the Senate.

(4) A vacancy on the board shall be filled in the same manner as the original appointment.

(5) Members of the board shall serve staggered terms of four years, after initial terms as follows:

(a) Two members shall be immediately appointed to a four-year term by the chief justice of the Louisiana Supreme Court.

(b) One member shall be immediately appointed to a two-year term by the governor representing the Louisiana State University Paul M. Hebert Law Center.

(c) One member shall be immediately appointed to a three-year term by the governor representing the Loyola University School of Law.

(d) One member shall be immediately appointed to a three-year term by the governor representing the Southern University Law Center.

(e) One member shall be immediately appointed to a four-year term by the governor representing the Tulane University School of Law.

(f) Upon the first expiration of the term or resignation by a current appointee of the governor, one member shall be appointed to a four-year term by the executive director of the Louisiana Interchurch Conference.

(g) Upon the first expiration of the term or resignation by a current appointee of the president of the Senate, one member shall be appointed to a two-year term by the president of the Louisiana State Bar Association.

(h) Upon the second expiration of the term or resignation by a current appointee of the president of the Senate, one member shall be appointed to a four-year term by the president of the Louisiana State Bar Association.

(i) Upon the third expiration of the term or resignation by a current appointee of the president of the Senate, one member shall be appointed to a three-year term by the president of the Senate.

(j) Upon the first expiration of the term or resignation by a current appointee of the speaker of the House of Representatives, one member shall be appointed to a two-year term by the president of the Louisiana Chapter of the Louis A. Martinet Society.

(k) Upon the second expiration of the term or resignation by a current appointee of the speaker of the House of Representatives, one member shall be appointed to a four-year term by the chairman of the Louisiana State Law Institute's Children Code Committee.

(l) Upon the third expiration of the term or resignation by a current appointee of the speaker of the House of Representatives, one member shall be appointed to a three-year term by the speaker of the House of Representatives.

(6) In addition there shall be two ex officio, nonvoting members of the board who shall not be counted or be permitted to be counted for purposes of the number of members necessary to take board action or the number of members necessary to establish a quorum. In all other respects they have all the duties, authority, requirements, and benefits, except per diem, of any other board member. Each of the following organizations shall appoint one such member:

(a) The Louisiana Association of Criminal Defense Lawyers.

(b) The Louisiana Public Defender's Association.

C. Nothing in this Section shall limit the length of the term for any board members serving on the Indigent Defense Assistance Board on August 15, 2007, except that they may be removed for just cause, or as provided in Subsection D of this Section. However, members who have not previously been confirmed by the Senate, shall be subject to Senate confirmation.

D.(1) A member may be removed for excessive absences from meetings. For the purposes of this Subsection, "excessive absences" means failure to attend three consecutive meetings or more than fifty percent of the meetings of the board conducted during a year.

(2) Upon review of board member attendance, if a board member has been excessively absent from board meetings, the chairman shall inform the board of the absences and shall send written notice on behalf of the board to the member requesting that the member resign his position on the board. If the member refuses to resign, the board shall remove the member for excessive absences in accordance with the provisions of this Subsection.

(3) If a member is removed as provided by this Subsection, the board shall send written notice to the member informing him of his removal and notify the appropriate appointing authority of the vacancy on the board.

E. The board shall notify the appropriate appointing authority of any board vacancy which occurs for any reason.

Added by Acts 1976, No. 653, §1; Amended by Acts 1977, No. 362, §1; Acts 1980, No. 458, §1; Acts 1980, No. 530, §1; Acts 1981, No. 141, §1; Acts 1981, No. 177, §1; Acts 1981, No. 281, §1; Acts 1983, No. 649, §1, eff. July 20, 1983; Acts 1984, No. 379, §1; Acts 1985, No. 764, §1; Acts 1988, No. 315, §1; Acts 1990, No. 1044, §1; Acts 1991, No. 549, §1; Acts 1995, No. 1286, §1; Acts 1999, No. 914, §1; Acts 1999, No. 1187, §2; Acts 2001, No. 283, §1; Acts 2005, No. 112, §1; Acts 2005, No. 343, §1; Acts 2007, No. 307, §1; Acts 2014, No. 113, §1.



RS 15:147 - Powers, duties, responsibilities

§147. Powers, duties, responsibilities

A. Except for the inherent regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5 of the Constitution of Louisiana regarding the regulation of the practice of law, the Louisiana Public Defender Board shall have all regulatory authority, control, supervision, and jurisdiction, including auditing and enforcement, and all power incidental or necessary to such regulatory authority, control, supervision, and jurisdiction over all aspects of the delivery of public defender services throughout the courts of the state of Louisiana.

B. In addition to the powers and duties provided for in Subsection A of this Section, the board shall:

(1) Employ an executive staff as provided for in R.S. 15:150 and regularly evaluate the performance of the executive staff.

(2) Adopt all rules necessary to implement the provisions of this Part as provided in R.S. 15:148 and in accordance with the Administrative Procedure Act.

(3) Review and approve the strategic plan and budget proposals submitted by the state public defender, regional directors, where applicable, and district public defenders on behalf of the districts. The board shall consider variations in public defense practices, past practices and procedures, and conditions unique to each district in evaluating the strategic plan and budget proposals on the district level.

(4) Make an annual report to the legislature regarding the state of the board's operations and the status of public defender services it regulates. Such report shall include at a minimum:

(a) Recommendations for all needed changes in the law regarding the board or any regulated activity.

(b) A complete report on the receipt and expenditure of all funds received by the board and the regional offices, where applicable, including district level data.

(c) Comprehensive workload data.

(5)(a) Establish, and modify as necessary, a plan of organization to conduct the business of regulating and controlling the delivery of public defender services under its jurisdiction efficiently and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of contracts.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of board rules as is necessary to the efficient and thorough regulation and governance of public defender services under its jurisdiction.

(6) Incur such expenses and obligations, within the fiscal limits available to the board, as are necessary to the efficient and thorough regulation and governance of the delivery of public defender services under its jurisdiction and establish and maintain an accounting system which complies with law.

(7) Approve, prior to its presentation to the legislature and again after appropriation prior to allocation, the budget for the board.

(8) Issue a written response to any formal request from the governor and the legislature or any committee thereof.

(9) Appear before any committee of the legislature upon request of the president of the Senate, the speaker of the House, or the chairman of any legislative committee.

(10) Review any proposal to create permanent staff positions and approve if deemed appropriate.

(11) Prepare and submit to the Joint Legislative Committee on the Budget on or before March first of each year an annual financial report which outlines the expenditures of local, state, and federal funds for the previous calendar year for review by the Joint Legislative Committee on the Budget.

(12) Draft, administer, and furnish reporting forms to the district public defender, which request detailed information of the district's workload, resources, employees, and expenditures for the previous fiscal year based on the uniform definition of a "case" as defined in R.S. 15:174(C).

(13) Collect, prepare, and submit an annual report to the legislative auditor.

(14) Administer the DNA Testing Post-Conviction Relief for Indigents Fund as required under the provisions of Code of Criminal Procedure Article 926.1.

(15) Arrange for locations, which have adequate space to accommodate the public, to conduct its meetings.

(16) Adopt rules for the establishment of salary ranges for attorneys and support staff delivering public defender services, taking into consideration variations in public defense practices and procedures in rural, urban, and suburban districts as well as professional experience.

C. The board may:

(1) Enter into a contract or contracts, on such terms and conditions as it deems advisable, with one or more attorneys licensed to practice law in this state, a consortia of lawyers, or an independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants. The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

(2) Establish advisory councils from among Louisiana residents to provide information and guidance regarding needs and concerns of particular localities. Such councils may be established at such times, for such duration, and under such circumstances, as the board deems appropriate.

(3) Accept, receive, and use public or private grants, gifts, or donations, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(4) Employ secretarial, clerical, and other such personnel as may be necessary in the operation of the business of the board and fix their compensation.

(5) Enter into contracts in accordance with law for the purpose of maintaining and operating an office, or offices, and performing the functions authorized by law. The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

D.(1) Prior to entering into any contract as authorized by Subsection C of this Section, the board shall provide public notice that a contract is under consideration by the board and shall provide an opportunity for the public to offer comment, regarding the contract, at a public hearing conducted for that purpose.

(2) The notice shall include the name of the individual attorneys, a consortium of lawyers, or an independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants, the amount of compensation to be paid, and the nature of the contracted services.

(3) The board shall conduct a public hearing regarding any contract authorized by Subsection C of this Section and provide the public an opportunity to offer comment on the contract.

(4) The public hearing provided for by this Subsection may be conducted at a regular meeting of the board provided proper notice is provided to the public as required by this Subsection.

E. The executive staff, regional directors, and secretarial, clerical, and other personnel directly employed in the operations of the board shall be state employees. All other personnel employed or who serve under contract in a district office shall not be state employees. The Joint Legislative Committee on the Budget may approve other employees hired pursuant to the Louisiana Public Defender Act as state employees upon recommendation of the board.

Added by Acts 1976, No. 653, §1; Acts 1986, No. 94, §1, eff. June 23, 1986; Acts 1994, 3rd Ex. Sess., No. 105, §1; Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2003, No. 288, §1; Acts 2005, No. 343, §1; Acts 2007, No. 307, §1; Acts 2008, No. 2, §1, eff. May 24, 2008; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2013, No. 175, §1, eff. June 7, 2013.



RS 15:148 - Rulemaking; considerations in developing rules

§148. Rulemaking; considerations in developing rules

A. The board shall adopt all rules necessary to implement the provisions of this Part.

B. The rules shall include but not be limited to:

(1) Creating mandatory statewide public defender standards and guidelines that require public defender services to be provided in a manner that is uniformly fair and consistent throughout the state. Those standards and guidelines shall take into consideration all of the following:

(a) Manageable public defender workloads that permit the rendering of competent representation through an empirically based case weighting system that does not count all cases of similar case type equally but rather denotes the actual amount of attorney effort needed to bring a specific case to an appropriate disposition. In determining an appropriate workload monitoring system, the board shall take into consideration all of the following:

(i) The variations in public defense practices and procedures in rural, urban, and suburban jurisdictions.

(ii) Factors such as prosecutorial and judicial processing practices, trial rates, sentencing practices, attorney experience, extent and quality of supervision, and availability of investigative, social worker, and support staff.

(iii) Client enhancers specific to each client such as the presence of mental illness.

(b) Continuity of representation. The board shall adopt standards and guidelines which ensure that each district devises a plan to provide that, to the extent feasible and practicable, the same attorney handles a case from appointment contact through completion at the district level in all cases.

(c) Documentation of communication. The board shall adopt standards and guidelines to ensure that defense attorneys providing public defender services provide documentation of communications with clients regarding the frequency of attorney client communications as required by rules adopted by the board.

(d) Performance supervision protocols. The board shall adopt standards and guidelines to ensure that all defense attorneys providing public defender services undergo periodic review of their work against the performance standards and guidelines in a fair and consistent manner throughout the state, including creating a uniform evaluation protocol.

(e) Performance of public defenders in all assigned public defense cases. The board shall adopt general standards and guidelines that alert defense counsel to courses of action that may be necessary, advisable, or appropriate to a competent defense including performance standards in the nature of job descriptions.

(f) Consistency of standards. The performance standards and guidelines shall be based upon the performance standards originally adopted by the Louisiana Indigent Defense Assistance Board (LIDAB) in 2006 and any subsequent amendments to those standards adopted by the board.

(2) Creating mandatory qualification standards for public defenders that ensure that the public defender services are provided by competent counsel. Those standards shall ensure that public defenders are qualified to handle specific case types which shall take into consideration the level of education and experience that is necessary to competently handle certain cases and case types such as juvenile delinquency, capital, appellate, and other case types in order to provide effective assistance of counsel. Qualification standards shall include all of the following:

(a) The specific training programs that must be completed to qualify for each type of case.

(b) The number of years the public defender has spent in the practice of law in good standing with the Louisiana State Bar Association.

(3) Establishing methods of monitoring and evaluating compliance with the mandatory public defender standards and guidelines and the performance of counsel in order to ensure competent representation of defendants in all courts of the state.

(4) Establishing procedures to handle complaints about public defender performance and to ensure that public defenders, office personnel, and clients are aware of avenues available for bringing a complaint and that office procedures do not conflict with the supervisory jurisdiction of the Louisiana Supreme Court and pursuant to the court's inherent authority provided for in Article V, Section 5 of the Constitution of Louisiana.

(5) Establishing appropriate sanctions for failure to adhere to the mandatory standards and guidelines for the delivery of public defender services.

(6) Establishing a policy of selecting a proportionate number of minority and women lawyers in accordance with the makeup of the general population of the state, to the extent that minority and women lawyers are available and otherwise eligible for selection within each service region in accordance with law. Any citizen of majority age shall have a cause of action to enjoin the activities of the board for failure to comply with this provision.

(7) Establishing policies and procedures for ensuring that cases are handled according to the Rules of Professional Conduct.

(8) Establishing policies and procedures for handling conflict of interest cases and overflow cases when workload standards which are established by rules of the board are breached.

(9) Establishing policies and procedures to ensure that detailed expenditure and workload data is collected, recorded, and reported to support strategic planning efforts for the system.

(10) Creating separate performance standards and guidelines for attorney performance in capital case representation, juvenile delinquency, appellate, and any other subspecialties of criminal defense practice as well as children in need of care cases determined to be feasible, practicable, and appropriate by the board.

(11) Ensuring data, including workload, is collected and maintained in a uniform and timely manner throughout the state to allow the board sound data to support resource needs.

(12) Providing for minimum salary and compensation standards for attorney, investigator, paraprofessional, and any and all other staff necessary for the adequate defense of indigent defendants in criminal courts and comparable to other positions of similar stature throughout the state.

(13) Establishing processes and procedures to ensure that when a case that is assigned presents a conflict of interest for a public defender, the conflict is identified and handled appropriately and ethically.

(14) Establishing processes and procedures to ensure that board and contract personnel use information technology and workload management systems so that detailed expenditure and workload data is accurately collected, recorded, and reported.

(15) Establishing administrative salary ranges for compensation of attorneys delivering public defender services throughout the state so that compensation is based on objective policymaking, including years of service, nature of the work and workload, and in consideration of variations in public defense practices and procedures in rural, urban, and suburban districts as well as prosecutorial and judicial processing practices, trial rates, sentencing practices, and attorney experience.

C. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and shall be subject to legislative oversight by the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary C.

Added by Acts 1976, No. 653, §1; Acts 1987, No. 920, §1; Acts 2005, No. 343, §1; Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:149 - Authority of supreme court not affected

§149. Authority of supreme court not affected

Nothing in the provisions of this Part shall be construed to limit or supersede the inherent regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5 of the Constitution of Louisiana regarding the regulation of the practice of law in the state of Louisiana.

Added by Acts 1976, No. 653, §1; Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:149.1 - Domicile of board; venue

§149.1. Domicile of board; venue

A. The board shall be domiciled in East Baton Rouge Parish.

B. Notwithstanding any other provision of law to the contrary, the venue for any civil proceeding by or against the board or to which the board is a party shall be East Baton Rouge Parish.

Acts 1999, No. 1012, §1; Acts 2007, No. 307, §1.



RS 15:149.2 - Offices; meetings

§149.2. Offices; meetings

A. The board shall maintain an office in East Baton Rouge Parish but may maintain such branch offices as it deems necessary to provide for the efficient and thorough regulation and governance of public defender services under its jurisdiction.

B.(1) Except as provided in Subsection C of this Section, in order to effect the implementation of the provisions of this Act, the board shall meet four times per year.

(2) The board may meet such additional times as it deems appropriate.

(3) Meetings may be called by the chairman on his own initiative and shall be called by the chairman upon written request of a majority of board members.

C.(1) Upon consultation with the state public defender, if the chairman determines that there is not sufficient business to warrant the conducting of a meeting of the board, the chairman may cancel a meeting that is required by Subsection B of this Section.

(2) The chairman shall provide written reasons for the cancellation of the meeting and give at least seventy-two hours notice thereof by registered or certified mail to the post office address of each member of the board and of persons who previously have indicated that they have business before the board.

D. The board shall conduct a majority of its meetings per year in East Baton Rouge Parish.

Acts 2007, No. 307, §1; Acts 2013, No. 175, §1, eff. June 7, 2013.



RS 15:150 - Executive staff for board; general qualifications

§150. Executive staff for board; general qualifications

A. The board shall employ a state public defender, a deputy public defender- director of training, a deputy public defender-director of juvenile defender services, a budget officer, a technology and management officer, a trial-level compliance officer, and a juvenile justice compliance officer who shall function as executive staff for the board.

B. Any person eligible to be employed in an executive staff position shall meet each of the following qualifications:

(1) Be a person of good character, honesty, and integrity.

(2) Be a citizen of the United States.

(3) Following his employment, be a domiciliary of Louisiana who is registered to vote in Louisiana.

C. The executive staff positions shall be permanent, full-time employees of the board and these employees shall not otherwise engage in the practice of law, where applicable, or engage in any other business or profession.

D. In addition to the general qualifications provided for in Subsection B of this Section, the executive staff positions shall meet the specific qualifications for employment as otherwise provided by law.

E. The salaries of the executive staff, except for the state public defender, shall be established by the board.

Acts 1993, No. 532, §1; Acts 1999, No. 1012, §1; Acts 2004, No. 658, §1; Acts 2007, No. 307, §1.



RS 15:151 - Quorum; compensation; officers; records

§151. Quorum; compensation; officers; records

A. Eight voting members shall constitute a quorum for transacting business. A vote of a majority of the membership of the board shall be required to take action.

B. Members of the board shall receive per diem at the same rate as members of the legislature for each day the board meets. They shall also receive reimbursement for travel, lodging, and other expenses at the rate established for state employees.

C. The board shall elect a vice chairman. The chairman and the vice chairman shall serve two-year terms. The board shall select other necessary officers from among its membership.

D. All meetings of the board shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the board shall be kept and shall be open to public inspection, except as otherwise provided by R.S. 42:17.

Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2005, No. 343, §1; Acts 2007, No. 307, §16.



RS 15:152 - State public defender; qualifications; powers and duties; salary

§152. State public defender; qualifications; powers and duties; salary

A. The board shall employ a state public defender who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least seven years of experience as a criminal defense attorney. If licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The state public defender shall:

(1) Recommend to the board how to establish and maintain, in a cost-effective manner, the delivery of legal services to persons entitled to, and financially eligible for, appointed counsel in criminal proceedings at state expense under Louisiana law, the Constitution of Louisiana, and the United States Constitution and consistent with the standards of national justice and those established by the Louisiana Supreme Court.

(2) Develop and present for the board's approval a strategic plan for the delivery of public defender services.

(3) Implement and ensure compliance with contracts, policies, procedures, standards, and guidelines adopted pursuant to rule by the board or required by statute.

(4) Prepare and submit to the board for its approval the budget of the board.

(5) Negotiate contracts, as appropriate, for providing legal services to persons financially eligible for appointed counsel at state expense. No contract so negotiated is binding or enforceable until the contract has been reviewed and approved by the board at a public hearing as provided for in R.S. 15:147(D). The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

(6) Employ personnel or contract for services as necessary to carry out the responsibilities of the board. The provisions of this Paragraph are subject to the intent of the Louisiana Public Defender Act that district public defender programs shall continue operating within the method of delivery of services in effect prior to April 30, 2007, and the board is prohibited from using its power to contract to change the structure of a local program, delivery method, or to terminate personnel without cause in violation of R.S. 15:165(C).

(7) Supervise the personnel, operation, and activities of the board.

(8) Prepare and submit to the board an annual report of the indigent defender services provided by the service regions, where applicable, and the districts.

(9) Appear before the Joint Legislative Committee on the Budget and report on the activities of the board.

(10) Actively seek gifts, grants, and donations that may be available through the federal government or other sources to help fund the system, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(11) Assist the board in the adoption of rules as provided for in R.S. 15:148 and in accordance with the Administrative Procedure Act.

(12) Provide services, facilities, and materials necessary for the performance of the duties, functions, and powers of the board.

(13) Assist the board in establishing the standards and guidelines, policies, and procedures for the statewide delivery of indigent defender services in accordance with rules adopted by the board and as required by statute.

(14) Establish administrative management procedures for regional offices, where applicable.

(15) Review, monitor, and assess the performance of all attorneys, consortia of attorneys, or independent public defender organizations qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants.

(16) Perform all other duties assigned by the board.

C. The state public defender shall receive annual compensation equal in amount to an associate justice of the supreme court of this state.

Acts 2007, No. 307, §1; Acts 2008, No. 2, §1, eff. May 24, 2008.

NOTE: Judicial compensation, including the salary of a judge of a court of appeal in this state, is subject to the provisions of R.S. 13:10.3 and Chapter 1-B of Part IV of Title 13.



RS 15:153 - Deputy public defender-director of training; qualifications; duties

§153. Deputy public defender-director of training; qualifications; duties

A. The board shall employ a deputy public defender who shall act as the director of training who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least five years of experience as a criminal defense attorney and if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The director of training shall:

(1) Coordinate training of public defenders in current aspects of criminal and civil law and procedure involving public defense, including the representation of juveniles.

(2) Establish and supervise a training and performance evaluation program for attorneys and non-attorney staff members and contractors.

(3) Establish training and educational programs for all public defender attorneys. Such programs shall not be "continuing legal education" as mandated by the Louisiana State Bar Association. The training sponsored by the state program shall be practical training based on models in other states, including trial advocacy and criminal procedure in the nature of mock trials, working seminars, and mentoring. Such educational programs shall also include annual educational programs and introductory educational programs for attorneys prior to providing public defender services.

(4) Assist in the development and dissemination of standards and guidelines, procedures, and policies that will ensure that public defender services are provided consistently throughout the state.

(5) Consolidate information on important aspects of public defense and provide for a collection of official opinions, legal briefs, and other relevant information.

(6) Provide assistance with research or briefs and provide other technical assistance requested by a public defender providing public defender services.

(7) Apply for and assist in the disbursement of federal funds or other grant money to aid the statewide public defender program, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(8) Perform all other duties assigned by the state public defender or the board.

C. In developing training and educational programs, the director of training shall work in conjunction with the regional director, where applicable, or district public defender to develop a scheduling for training which will consider the daily responsibilities and obligations of attorneys providing public defender services, and minimize any disruption of the delivery of public defender services.

Acts 2007, No. 307, §1.



RS 15:154 - Deputy public defender-director of juvenile defender services; qualifications; duties

§154. Deputy public defender-director of juvenile defender services; qualifications; duties

A. The board shall employ a deputy public defender who shall act as the director of juvenile defender services and shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least five years of experience as a criminal defense attorney or in juvenile law and if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The director of juvenile defender services shall:

(1) Assist the state public defender in working with criminal justice stakeholders, including judges, district attorneys, sheriffs, probation officers, and law enforcement officials to promote sound juvenile justice policies in relation to fair adjudication processes, and placement and treatment of juveniles charged in delinquency proceedings that focus on rehabilitation of the offender.

(2) Promote positive change in educational opportunities and mental health services and other treatment services for juveniles in the court system.

(3) Ensure that board policies and public pronouncements properly recognize that children and young adults do not possess the same cognitive, emotional, decisionmaking, or behavioral capacities as adults and, as such, require that special attention be given to the representation of juveniles to ensure uniformly competent representation.

(4) Perform all other duties assigned by the state public defender or the board.

Acts 2007, No. 307, §1; Acts 2013, No. 175, §1, eff. June 7, 2013.



RS 15:155 - Budget officer; qualifications; duties

§155. Budget officer; qualifications; duties

A. The board shall employ a budget officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in matters of finance which shall, include at a minimum, possession of either a master's degree in economics, accounting, business administration, public administration, or finance from an accredited business school, or a bachelor's degree in accounting, finance, or administration with five years of progressively responsible experience in general accounting, general finance, or auditing, and have a comprehensive knowledge of the principles and practices of corporate finance.

B. The budget officer shall:

(1) Prepare and submit to the board for its approval the budget of the board.

(2) Pay the expenses of the board.

(3) Be responsible for accounting and budget control, procurement and contract management, data processing, management and program analysis, personnel management, and grants management for the board.

(4) Develop and make available to the board such fiscal information as will assist the board in evaluating the delivery of public defender services throughout the state with the view of pointing out unnecessary programs, projects, and functions, calling attention to inefficient and uneconomical practices, monitoring, reviewing, and analyzing the performance of the districts and service regions, where applicable, making recommendations for improvement, and carrying out other similar functions.

(5) Continuously review existing and proposed programs and budgets of the board and service regions, where applicable, and the districts.

(6) Conduct other studies and perform other duties which may be of assistance in directing the financial affairs of the board.

(7) Make continuous short- and long-range studies of projected revenues and expenditures of the board.

(8) Evaluate legislative proposals for fiscal effect on the delivery of public defender services and report the findings of those evaluations to the state public defender and the board.

(9) Report to the legislature annually with respect to the activities of the board and at such other times as the Joint Legislative Committee on the Budget or the legislative fiscal officer deems appropriate.

(10) Develop and maintain a comprehensive information system on the receipt of revenues by the board, the service regions, where applicable, and the districts from local, state, and federal sources, as well as the expenditure of these revenues, and to submit a summary of this information annually to the legislature.

(11) Prepare as of June first of each year an estimate of unexpended balances in every account in his custody and submit a copy thereof to the governor, the legislative auditor, and the legislative fiscal officer.

(12) Provide administrative staff support to the board.

(13) Assist each district public defender and regional director, where applicable, with the preparation of monthly and annual financial reporting requirements, budget preparation, and development of a uniform method of accounting for all expenditures of the district including but not limited to the salaries, contracts, acquisition of equipment, and supplies.

(14) Perform all other duties assigned by the state public defender or the board.

Acts 2007, No. 307, §1.



RS 15:156 - Information technology and management officer; qualifications; duties

§156. Information technology and management officer; qualifications; duties

A. The board shall employ an information technology and management officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in database management, information systems integration, analysis, and programming, which shall include, at a minimum, possession of a bachelor's degree in information technology, or a master's degree in public administration or a related field, from an accredited university or college, or have five years of progressively responsible experience with database management, systems integration, systems analysis, programming, and mid-range client server and Internet systems, or an equivalent combination of education and experience.

B. The information technology and management officer shall:

(1) Oversee the central and core enabling technologies of the board, including the planning, organizing, supervising and directing of activities and operations of equipment and software and services in the regions.

(2) Ensure that data, including public defender workload, dispositions, frequency of client contact, duration of time from arrest to disposition, and other data points required to be maintained under Louisiana statutes or requested by the board, is maintained and compiled in a consistent, uniform, and timely manner through the development, training, and enforcement of data collection standards, policies, and procedures.

(3) Be responsible for instruction and training of board employees and service delivery contractors in the use of new or revised software or equipment.

(4) Prepare information technology operating and capital budgets.

(5) Develop and evaluate proposals for computer hardware, software, and networking equipment needs from the regions, where applicable, and the districts.

(6) Oversee and coordinate the purchase of information technology supplies and equipment for the board and the service regions.

(7) Employ consultants and vendors to perform information system specialized functions, as needed.

(8) Perform similar or related work as situations dictate or as required and directed by the state public defender and the board.

Acts 2007, No. 307, §1.



RS 15:157 - Trial-level compliance officer

§157. Trial-level compliance officer

A. The board shall employ a trial-level compliance officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in matters of performance evaluation development and implementation.

(3) Be an attorney licensed to practice law in the United States with at least three years of experience as a criminal defense attorney, or possess a master's degree in public administration from an accredited school or university and possess five years of progressively responsible experience conducting organizational assessments and, if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

B. The trial-level compliance officer shall:

(1) Develop evaluation protocols to assess trial-level district compliance with board-adopted standards and guidelines.

(2) Develop an effective evaluation implementation plan that allows for regular assessments and ongoing monitoring of each district public defender system's compliance of board-adopted standards and guidelines.

(3) Provide direct oversight of necessary staff to conduct regular assessments and ongoing monitoring.

(4) Make regular reports to the board on variances to board standards and guidelines with respect to each district.

(5) Perform all other duties assigned by the state public defender or the board.

C. All standards and guidelines for the delivery of public defender services shall be rules adopted by the board pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall supersede a district public defender's responsibility to supervise individual attorneys and staff in performance on specific cases, or to employ or terminate local attorneys and staff personnel.

Acts 2007, No. 307, §1.



RS 15:158 - Juvenile justice compliance officer

§158. Juvenile justice compliance officer

A. The board shall employ a juvenile justice compliance officer who shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Have expertise in matters of performance evaluation development and implementation.

(3) Be an attorney licensed to practice law in the United States with at least three years of experience as a criminal defense attorney or in juvenile law, or possess a master's degree in public administration or a doctoral degree in any field from an accredited school or university and possess five years of progressively responsible experience conducting organizational assessments. If licensed as an attorney in a state other than Louisiana, the juvenile justice compliance officer shall become licensed as an attorney in this state within one year of being employed by the board.

B. The juvenile justice compliance officer shall:

(1) Develop evaluation protocols to assess district compliance with board- adopted standards and guidelines related to juvenile delinquency representation.

(2) Develop an effective evaluation implementation plan that allows for regular assessments and ongoing monitoring of each district's compliance of board- adopted standards and guidelines related to juvenile delinquency representation.

(3) Provide direct oversight of necessary staff to conduct regular assessments and ongoing monitoring related to juvenile delinquency representation.

(4) Make regular reports to the board on variances to board standards and guidelines with respect to each district related to juvenile delinquency representation.

(5) Perform all other duties assigned by the state public defender or the board.

C. All standards and guidelines for the delivery of juvenile justice services shall be rules adopted by the board pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall supersede a district public defender's responsibility to supervise individual attorneys and staff in performance on specific cases, or to employ or terminate local attorneys and staff personnel.

Acts 2007, No. 307, §1; Acts 2013, No. 175, §1, eff. June 7, 2013; Acts 2014, No. 214, §1.



RS 15:159 - Public defender service regions

§159. Public defender service regions

A. The board is authorized to establish a maximum of eleven public defender service regions or "service regions" in the state of Louisiana to provide service to the board in fulfilling the duties of the board, as provided by this Part. The regions shall be defined by grouping contiguous judicial districts in a manner that provides for the most efficient, feasible, practical, and effective supervision and assistance to the districts by the regional office.

B. A regional office shall be maintained in each service region established by the board.

C. The service region shall provide supervision over the district offices, within that region, including budgetary and operational matters as provided in this Part.

D. The service region shall provide, as authorized by the board, such additional services as the board finds necessary to providing competent counsel in the judicial districts within the region, including but not limited to capital defense services, expert witness resources, and conflict counsel. Such additional services as the board deems necessary or advisable may be provided to clients through the regional offices.

E. Notwithstanding any other provision of law to the contrary, no service region shall be established which has a population in excess of five hundred thousand, as determined by the latest federal decennial census, unless a single judicial district having a population in excess of five hundred thousand, as determined by the latest federal decennial census, is established as a service region consisting of that single judicial district.

Acts 2007, No. 307, §1.



RS 15:160 - Regional director for service regions; qualifications; duties; selection process

§160. Regional director for service regions; qualifications; duties; selection process

A. The board shall employ a regional director for each of the service regions established by the board, to be selected as provided for in this Section. Each regional director shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in the United States with at least five years of experience as a criminal defense attorney and, if licensed as an attorney in a state other than Louisiana, become licensed as an attorney in this state within one year of being employed by the board.

(3) Following his employment, be a domiciliary of the service region who is registered to vote in the service region.

B. Each regional director shall:

(1) Supervise public defender services provided within his assigned service region.

(2) Work in conjunction with the compliance officers to ensure that public defender assignments within the service region comply with the standards and guidelines adopted pursuant to rule by the board and the Rules of Professional Conduct.

(3) Employ and supervise the work of the service region personnel as authorized by the state public defender.

(4) Contract for services as authorized by the state public defender according to the standards and guidelines adopted pursuant to rule by the board and as required by statute.

(5) Keep a record of all public defender services and expenses in the service region and submit the records to the state public defender as requested.

(6) Implement the standards and guidelines adopted as rules by the board pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

(7) Develop a method or methods of delivery of public defender services for the service region, for submission to the board for board approval, upon consultation with and recommendations of the district public defenders in each judicial district within the service region. The regional director shall consider any delivery model in existence prior to August 15, 2007, or prior to establishment of the region, as acceptable until that delivery model fails to comply with the uniform standards and guidelines for the delivery of public defender services in accordance with rules adopted by the board and as required by statute, unless the region is established for districts which have previously been determined not to be in compliance with the uniform standards and guidelines.

(8) Perform all other duties assigned by the state public defender or the board.

C. Upon making the determination to establish a service region, the board shall appoint a regional director selection committee as provided for in Subsection D of this Section.

D.(1) Each judicial district within the service region shall have three members appointed to the selection committee who are attorneys domiciled in that judicial district, are in good standing with the Louisiana Bar Association, and are not otherwise disqualified by Paragraph (2) of this Subsection.

(2) No person shall be appointed to the selection committee who has received compensation to be an elected judge, elected official, judicial officer, prosecutor, law enforcement official, indigent defense provider, or who is an employee of any such person, within a two-year period prior to appointment. No active part-time, full-time, contract, or court-appointed indigent defense provider, or active employees of such persons, may be appointed to serve on the selection committee.

(3) The members of the regional director selection committee shall be appointed district by district in the following manner:

(a) One member appointed by the state public defender.

(b) One member appointed by the president of the Louisiana State Bar Association.

(c) One member appointed by the chief judge of the judicial district.

(4) The state public defender shall select the chairman of the committee from one of his appointments.

E. In the event there are fewer than three attorneys eligible to serve as members of the selection committee as provided for in Subsection D of this Section, or there are fewer than three eligible attorneys who are willing to serve as members of the selection committee, the members shall be selected as provided for in Paragraph (D)(3) of this Section from among any registered voters residing in that judicial district.

F.(1) The selection committee shall review eligible candidates for the position of regional director, giving preference to those individuals who are domiciled in the service region.

(2) Within ninety days of formation of the selection committee, the selection committee shall submit a list of at least three nominees for the position of regional director.

G. Except as provided in Subsection H of this Section, within thirty days of receiving the nominations for the position of regional director from the selection committee, the board shall employ a regional director from the list of nominees submitted to the board.

H.(1) After review and analysis of the list of nominees submitted to the board by the selection committee, if the board determines that none of the submitted nominees are acceptable to the board, the board shall issue a written statement directing the selection committee to submit additional nominees for the position of regional director.

(2) If the board directs the selection committee to submit additional names for the position of regional director, the committee shall have ninety days to submit the additional names. Within thirty days of receiving the additional nominations for the position of regional director, the board shall employ a regional director from the list of nominees submitted to the board.

(3) The board shall direct the selection committee to submit additional nominees to the board only upon a determination that none of the submitted nominees are acceptable to be employed as regional director for the service region.

(4) The board may issue a written statement directing the selection committee to submit additional nominees for the position of regional director only one time during the selection process for that position.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:161 - District public defender; powers; duties; accounting; audit reporting; existing chief indigent defenders continued; establishment of district office

§161. District public defender; powers; duties; accounting; audit reporting; existing chief indigent defenders continued; establishment of district office

A. Except as otherwise provided for in this Section, the board shall employ or contract with a district public defender to provide for the delivery and management of public defender services in each judicial district.

B. Each district public defender shall meet the following qualifications:

(1) Meet the qualifications provided for in R.S. 15:150(B).

(2) Be an attorney licensed to practice law in Louisiana with at least five years of experience as a criminal defense attorney.

(3) Following his employment, be a domiciliary of the judicial district or a contiguous judicial district who is registered to vote in that judicial district or contiguous district.

C. A district office, or appropriate office space, shall be maintained in each judicial district for meeting with clients and rendering public defender services.

D. Vacancies for the office of district public defender shall be filled as provided for in R.S. 15:162.

E. Each district public defender shall:

(1) Manage and supervise public defender services provided within his judicial district.

(2) Prepare an operating budget for the district and submit it to the budget officer annually.

(3) Work in conjunction with the budget officer in developing a uniform method of accounting for all expenditures of the district, including but not limited to the salaries, contracts, acquisition of equipment, and supplies.

(4) Submit to the budget officer a monthly report of all revenues received and expenditures, including but not limited to salaries, contracts, acquisition of equipment, and supplies for the district.

(5) Work in conjunction with the compliance officers to ensure that public defender assignments within the judicial district comply with the standards and guidelines adopted pursuant to rule by the board and the Rules of Professional Conduct.

(6) Supervise the work of the district personnel.

(7) Employ district personnel, subject to review by the state public defender or the regional director, where applicable, for compliance with qualifications and standards and guidelines established by statute and by rules adopted by the board.

(8) Contract for services in accordance with the standards and guidelines adopted by rule by the board, and as authorized by the regional director, where applicable.

(9) Keep a record of all public defender services and expenses in the district and submit the records to the regional director, where applicable, or state public defender as requested.

(10) Implement the standards and guidelines and procedures established by the board, state public defender, and regional director, where applicable, for the district.

(11) Maintain a client workload for the district office as determined by the regional director, where applicable, the state public defender, and the board.

(12) Consult with the regional director, where applicable, and make recommendations regarding the method of delivery of public defender services for the district for submission to the board for board approval. The regional director, where applicable, or the board shall consider any delivery model in existence prior to August 15, 2007, as acceptable until that delivery model is proven to not meet the uniform standards and guidelines for the delivery of public defender services in accordance with rules adopted by the board and as required by statute.

(13) Employ or terminate district personnel, manage and supervise all district level work, including establishment of district personnel salaries, subject to review by the board for compliance with salary guidelines established by the board through the adoption of rules.

(14) Perform all other duties assigned by the regional director, where applicable, state public defender, or board.

F. Each district public defender may make recommendations to the regional director, where applicable, the state public defender, and the board on any matter regarding his judicial district.

G. Each district public defender shall work in conjunction with the legislative auditor in developing uniform audit reports as required by R.S. 24:515.1 which shall require the following to be included in that report:

(1) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(2) The amount of all revenue provided by local government from general or special appropriations, appropriations required by law, and revenue from the criminal court fund.

(3) The amount of grant funding from federal pass-through or categorical grants, grants from nonprofit organizations, and private and corporate foundations.

(4) The amount of funding received from any self-generated revenue.

H.(1) In an effort to maintain continuity of indigent defender services in each judicial district, any person employed as the chief indigent defender of a judicial district as of January 1, 2007, pursuant to the provisions of R.S. 15:145(B)(2)(a), shall continue to be employed by, or enter into a contract with, the board and serve as the district public defender of that district.

(2) The board shall establish the salaries for each district public defender; however, the salaries and benefits in place on January 1, 2007, for each chief indigent defender shall continue as the beginning salary for each district public defender and shall not be decreased. The provisions of this Paragraph shall not be construed to limit the board's ability to increase the salary of a district public defender.

I. The board shall evaluate any district where, as of January 1, 2007, there is no person employed as the chief indigent defender, pursuant to the provisions of R.S. 15:145(B)(2)(a), and do one of the following:

(1) Employ a district public defender who meets the criteria provided for in this Section, using the selection process provided for in R.S. 15:162; or

(2) Assign another district public defender from a contiguous judicial district to manage and supervise public defender services for both judicial districts; or

(3) Determine whether the board shall regionalize the operation of the district, as provided for in R.S. 15:163.

J. Notwithstanding any other provision of law to the contrary, any attorney employed by or under contract with the board, the district public defender, regional director, where applicable, or nonprofit organization contracting with the board, district public defender, regional director, where applicable, or the board to provide legal counsel to an indigent person in a criminal proceeding shall be licensed to practice law in the state of Louisiana. The provisions of this Subsection shall not be construed to prohibit the use of an attorney licensed to practice law in another state to provide legal counsel to an indigent person in a criminal proceeding on a pro-bono basis or who is receiving compensation from a grant administered by the board or from a grant administered by any nonprofit organization contracting with the board, provided that the out-of-state attorney is authorized to perform those services by the Louisiana Supreme Court. The legislature hereby specifically states that the provisions of this Subsection are in no way intended to, nor shall they be, construed in any manner which will impair any contractual obligations heretofore existing on June 1, 2007, of any out-of-state attorney authorized by the Louisiana Supreme Court to practice law in this state to provide legal counsel to an indigent person in a criminal proceeding.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:162 - Vacancies in position of district public defender; formation of district public defender selection committee; powers and duties of committee; process for filling vacancy for district public defender; interim district public defender

§162. Vacancies in position of district public defender; formation of district public defender selection committee; powers and duties of committee; process for filling vacancy for district public defender; interim district public defender

A. Except as provided for in Subsection G of this Section, within twenty days of receiving notice of a vacancy which occurs for the position of district public defender by reason of demotion, termination, retirement, resignation, or death, the board shall form a district public defender selection committee as provided for in Subsection B of this Section.

B.(1) The selection committee shall consist of three attorneys who are in good standing with the Louisiana State Bar Association, are domiciled in that judicial district, and are not otherwise disqualified by Paragraph (2) of this Subsection.

(2) No person shall be appointed to the selection committee that has received compensation to be an elected judge, elected official, judicial officer, prosecutor, law enforcement official, or indigent defense provider, or employees of all such persons, within a two-year period prior to appointment. No active part-time, full-time, contract, or court-appointed indigent defense provider, or active employees of such persons, may be appointed to serve on the selection committee.

(3) The members shall be selected as follows:

(a) One member, who shall serve as chairman of the committee, appointed by the state public defender.

(b) One member appointed by the president of the Louisiana State Bar Association.

(c) One member appointed by the chief judge of the judicial district.

C. In the event there are fewer than three attorneys eligible to serve as members of a selection committee as provided for in Subsection B of this Section, or there are fewer than three eligible attorneys who are willing to serve as members of a selection committee, the members shall be selected as provided for in Paragraph (B)(3) of this Section from among any registered voters residing in that judicial district.

D.(1) The selection committee shall review eligible candidates for the position of district public defender, giving preference to those individuals who are domiciled in the district.

(2) Within sixty days of formation of the selection committee, the selection committee shall submit a list of at least three nominees for the position of district public defender.

E. Within thirty days of receiving the nominations for the position of district public defender from the selection committee, the board shall employ a district public defender from the list of nominees submitted to the board.

F. The board shall appoint an interim district public defender to fill the vacancy of the district public defender until the position is filled.

G. The provisions of this Section shall not apply to a district which has been regionalized pursuant to the provisions of R.S. 15:163.

H. Whenever a vacancy occurs for the position of district public defender in any judicial district having a population of less than thirty thousand, or having less than four attorneys providing public defender services, the board shall evaluate the district and make a determination regarding the appropriateness of employing a district public defender or authorizing a district public defender from a contiguous judicial district to manage and supervise public defender services in that judicial district. If a decision is made by the board to employ a district public defender, the board shall use the selection process provided for in this Section to fill that vacancy.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:162.1 - District public defender advisory boards

§162.1. District public defender advisory boards

A. A district public defender may establish a district public defender advisory board to provide information, assistance, and guidance with respect to the delivery of public defender services in that judicial district.

B. The number of board members, the makeup of the board, and the frequency of meetings of the board shall be determined by the district public defender, upon consultation with district judges having criminal jurisdiction in that judicial district.

C. The advisory board may make comments, recommendations, findings, and suggestions regarding the delivery of indigent defender services in the judicial district.

D. The comments, recommendations, and findings of the district advisory board shall be documented and included in the annual report of the district to the board. Specific comments, recommendations, and findings of the district public defender advisory boards shall be considered by the board in its performance and compliance evaluation of the district but shall be nonbinding on the board.

E. Upon request of a district public defender advisory board, the Louisiana Public Defender Board shall provide an opportunity to the advisory board to appear before the Louisiana Public Defender Board to offer any comments, recommendations, findings, or suggestions regarding the delivery of public defender services for the district.

Acts 2007, No. 307, §1.



RS 15:163 - Regionalization of district public defender services by board

§163. Regionalization of district public defender services by board

A. In certain cases the board shall regionalize and operate the public defender services of a district as a subdivision of the board through a regional office. When the public defender services of a district are taken over by the board in this manner, the district public defender shall be an employee of the region and the regional director shall be the manager and supervisor of the district public defender office. A regionalization of the operation of a district public defender program shall occur, by a majority vote of the board, upon a finding that one of the following conditions have occurred:

(1) The district, through its district public defender, petitions the board for the board to regionalize the delivery of indigent defender services in the district; or

(2) The board upon its own motion, or upon petition of a regional director, if applicable, finds that the district public defender office has failed after reasonable assistance, resourcing, and consultation with the board to reasonably meet performance standards mandated by the board or to comply with data reporting or any other rule adopted by the board; or

(3) Due to a natural disaster or catastrophic emergency, the district public defender cannot operate or function normally, provided that this shall apply for not longer than a period of six months, renewable by the board on an interim basis at six- month intervals.

B. In any district where the board takes over the operation of indigent defender services as provided by this Section the district office shall be maintained for client services in the judicial district. The district public defender in a district regionalized pursuant to the provisions of this Section shall be a day-to-day manager and shall work out of the district office.

C. When the operation of a district office is regionalized pursuant to the provisions of this Section, the supervision of compliance with state standards and guidelines shall be carried out by an officer of the board as part of its supervision of the regional office.

D. Prior to regionalizing a district as provided for in this Section, the board shall send written notice of the public hearing as required in Subsection E of this Section, to the chief judge, the district advisory board, if applicable, and the district public defender of that judicial district of the board's intention to regionalize the district.

E.(1) Prior to regionalizing a district as provided for in this Section, the board shall conduct a public hearing regarding regionalization of a district, and provide the public an opportunity to offer comment on the regionalization.

(2) The public hearing provided for by this Subsection may be conducted at a regular meeting of the board provided proper notice is provided to the public as required by this Subsection.

Acts 2007, No. 307, §1.



RS 15:164 - Regional defense service centers

§164. Regional defense service centers

A. Upon approval of the board, any district public defender may contract with one or more other district public defenders for the establishment of a regional defense service center. A district public defender may enter into only one contract for a regional center in a particular field of practice.

B. As used in this Section, the term "regional defense service center" means:

(1) A regional appellate resource center.

(2) A regional death penalty center.

(3) A regional juvenile defense center.

C.(1) A regional defense service center may be granted authority to contract with counsel for defense at trial in the district court for defendants charged with capital offenses, for appeals in noncapital cases and in capital cases in which a sentence of life imprisonment was imposed, and for representation of juveniles in juvenile courts and in all other courts with juvenile jurisdiction. The center may also contract for other specific functions other than appeals and post-conviction representation in capital cases in which the death penalty was imposed, and for the operation of an office, library, and other reasonably necessary services and authority as the contracting boards deem appropriate.

(2) A regional death penalty center may retain a supervising attorney or chief defender, whose job description and compensation shall be specifically set out in the contract by the districts which establishes the regional defense service center. No attorney with less than five years' criminal trial practice shall serve as lead counsel in any death penalty case assigned to the regional death penalty center.

(3) A regional defense service center may apply for grants from any source of funding for the center's operation. The funds from such grants shall belong to the regional center.

D. A contract among district indigent defender boards shall provide for adequate supervision of the regional defense service center established, with periodic reports to each of the contracting boards, at least every six months, regarding the following:

(1) Information on the center's caseload and the status of each case.

(2) Receipts and disbursements.

(3) Comparison of budget to actual expenses.

(4) Assessment of the effectiveness of the center.

E.(1) The contract establishing a regional defense service center shall further provide for the specifics of contracts with attorneys, the method of staffing, and the contract amount. If a center is intended to retain full-time counsel, that condition shall be specified in the contract establishing the center.

(2) Regional defense service centers shall operate on a calendar year budget and shall be subject to the rules and regulations of the legislative auditor.

(3) A regional defense service center shall have an established caseload limit beyond which counsel at the center may decline to provide representation in its assigned area of criminal defense.

(4) The contract for a regional defense service center shall provide for contribution by the contracting districts for a period not more than five nor less than three calendar years, which commitment shall be binding on the contracting boards. The basis of the contribution may be any rational basis, including population, caseload, or other criteria agreed to by the respective boards. The contracting boards shall be required by the contract to contribute to the regional service center for a period of not less than three nor more than five years, and the contract shall be noncancellable.

F.(1) The purpose of regional defense service centers shall be to improve services and reduce cost by creating a regional defense service center for appellate work, death penalty defense, juvenile representation, and such other specific related purposes as the districts involved shall define by the contract.

(2) Nothing herein shall be interpreted as creating a duty on the part of such regional defense service centers to do any act, or provide any service, beyond that contemplated in the establishment of the center by the district indigent defender boards and present jurisprudence.

Acts 2007, No. 307, §1.



RS 15:165 - Methods of delivery of public defender services; selection of methods; emergency circumstances

§165. Methods of delivery of public defender services; selection of methods; emergency circumstances

A. The method of delivery in each judicial district shall be approved to the extent that it is meeting or able to meet the performance standards and guidelines of the board. The board may change the method of delivery in order to ensure compliance with best practices reflected in the performance standards and guidelines.

B. The board shall approve the method of delivery of public defender services for each district upon consultation with and recommendations of the state public defender, the director of juvenile defender services, the regional director for the service region, where applicable, and the district public defenders from the following service delivery methods or any combination thereof:

(1)(a) Appointment by the district public defender from a list of competent attorneys licensed to practice law in this state and classified according to case-type certification level.

(b) All appointments shall be on a successive, rotational basis by case-type certification. Deviations from the board's list shall be permitted only to comply with Code of Criminal Procedure Article 512 and in exceptional circumstances upon approval of the board upon recommendation of the district public defender or regional director, where applicable.

(2) An independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code to provide counsel for indigent defendants. The salaries of the district public defender and all assistants and supporting personnel shall be fixed by the board in compliance with salary and compensation standards adopted pursuant to rule by the board.

(3) The board may authorize the district public defender or regional director, where applicable, to enter into a contract or contracts, on such terms and conditions as it deems advisable, with one or more attorneys licensed to practice law in this state to provide counsel for indigent defendants in criminal proceedings.

(4) A full-time public defender office, staffed by full-time lawyers and support staff, or primarily full time with supplemental positions on a contract basis.

C. Any delivery model in existence prior to April 30, 2007, shall be presumed to be acceptable and meet standards guidelines pursuant to rules adopted by the board, and as provided by statute until the delivery model is proven not to meet those standards and guidelines.

D.(1) If, after reasonable assistance, providing of resources, and consultation with the board, the state public defender, or regional director, where applicable, the preexisting delivery model is still deemed unacceptable, the board shall determine upon consultation with the state public defender, the director of juvenile defender services, and the regional director, where applicable, the appropriate service delivery system to provide counsel for indigent defendants in criminal proceedings. Such a system shall be structured with due consideration for local variances from judicial district to judicial district within the region and shall, where necessary, establish satellite offices or part-time satellite offices to maintain easy access to clients in each judicial district within their purview.

(2) The board shall provide notice of a public hearing as provided in Paragraph (3) of this Subsection, to the district public defender, district advisory board, if applicable, and the chief judge of the judicial district prior to changing any delivery model as provided for by this Section and provide the public an opportunity to offer comment on the change in the delivery model.

(3) The public hearing provided for by this Subsection may be conducted at a regular meeting of the board provided proper notice is provided to the public as required by this Subsection.

E. An independent public defender organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c) of the Internal Revenue Code existing as of August 15, 2007, may, with the approval of current local indigent defender boards of other judicial districts in its region, provide administration, management, and supervision of services and budgets for those districts, with due consideration for local variances from judicial district to judicial district within the region, and establish, where necessary, satellite offices or part-time satellite offices to maintain easy access to clients in each judicial district within their purview.

F. The district public defender shall create a staff organization plan for its delivery method which shall be subject to approval by the state public defender or regional director, where applicable, and the board. The staff organization plan will provide for the method of delivery, positions, duties, and assignments in the district court.

G. In the event of a catastrophic event, natural or otherwise, the board shall have the power to establish an appropriate delivery system to maintain the competent delivery of services from among the delivery methods provided for by this Section.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:166 - (Reserved)

§166. (Reserved)



RS 15:167 - Louisiana Public Defender Fund

§167. Louisiana Public Defender Fund

A. "The Louisiana Public Defender Fund", hereinafter referred to as the "LPD Fund", is hereby created in the state treasury. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely and exclusively for purposes of the Louisiana Public Defender Act and program and as further provided in this Section.

B. The fund shall be comprised of all monies appropriated, donated, or otherwise made available to provide funding for the provisions of the Louisiana Public Defender Act. All of such monies required to be deposited in the state treasury in accordance with Article VII, Section 9(A) of the Constitution of Louisiana shall be deposited in the fund after first meeting the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. Monies in the fund shall be appropriated and used solely and exclusively to provide for the implementation of the Louisiana Public Defender Act and the program.

D. The LPD Fund shall be administered by the board as authorized by the provisions of the Louisiana Public Defender Act. The board is hereby authorized to establish such accounts or sub-accounts within the LPD Fund as deemed necessary to comply with the provisions of the Louisiana Public Defender Act and the program. The board shall not commingle the monies in the LPD Fund established in this Section with any other monies or funds of the board for any reason.

Acts 2007, No. 307, §1.



RS 15:168 - Judicial district indigent defender fund

§168. Judicial district indigent defender fund

A. There is hereby created within each judicial district an indigent defender fund which shall be administered by the district public defender and composed of funds provided for by this Section and such funds as may be appropriated or otherwise made available to it.

B.(1) Every court of original criminal jurisdiction, except in the town of Jonesville, in the city of Plaquemine, and in mayors' courts in municipalities having a population of less than five thousand, shall remit the following special costs to the district indigent defender fund for the following violations, under state statute as well as under parish or municipal ordinance, except a parking violation. The sum of forty-five dollars shall be assessed in cases in which a defendant is convicted after a trial, a plea of guilty or nolo contendere, or after forfeiting bond and shall be in addition to all other fines, costs, or forfeitures imposed. The court cost of forty-five dollars authorized by the provisions of this Subsection shall expire on August 1, 2016, and thereafter the court cost authorized by the provisions of this Subsection shall be thirty-five dollars. The Louisiana Public Defender Board shall provide a detailed report to the Louisiana Legislature prior to the 2016 Regular Session detailing how the funds provided for by this Subsection were utilized in each judicial district. Mayors' courts which are required to assess the court cost of thirty-five dollars on June 7, 2012, shall continue to assess such amount as cost of court.

(2)(a) Such amounts shall be remitted by the respective recipients thereof to the judicial district indigent defender fund monthly by the tenth day of the succeeding month.

(b) Such amounts remitted in the parish of Orleans shall include all of the following data for each case in which the costs required for in this Subsection are assessed:

(1) Name and case number of each defendant.

(2) Date of collection of such costs.

(3) Date by which the defendant is ordered to pay such costs.

(4) Date of collection of such costs.

(5) Actual amount collected.

(c) The office for the district public defender for the parish of Orleans shall notify the office of the inspector general, city of New Orleans, in writing, if such amounts and data required in Subparagraphs (a) and (b) of this Paragraph have not been remitted by the fifteenth day of the month.

C. Except as otherwise provided by the Louisiana Public Defender Act, the funds provided for in this Section, and any other self-generated revenue and all interest or other income earned from the investment of such funds and self-generated revenue shall be retained in the district and shall be used and administered by the district public defender.

D. No defendant who has retained private counsel of record shall be assessed any costs to be credited to the indigent defender fund, other than the special costs established by Subsection B of this Section, unless the board has provided representation of record for that defendant at some point in that criminal proceeding.

E. Any surplus monies in the judicial district indigent defender fund on August 15, 2007, shall be retained in that judicial district and remain in the judicial district indigent defender fund. Any unexpended and unencumbered monies in the judicial district indigent defender fund at the close of each fiscal year shall remain in the judicial district indigent defender fund. Monies in the fund shall be administered and used solely and exclusively for purposes of delivering indigent defender services in that judicial district.

Acts 2007, No. 307, §1; Acts 2012, No. 330, §1, eff. July 1, 2012; Acts 2012, No. 578, §1, eff. June 7, 2012.



RS 15:169 - Representation of capital defendants

§169. Representation of capital defendants

A. In cases where a sentence of death has been imposed, the board shall promptly cause counsel to be enrolled to represent the defendant. The board shall adopt rules and retain only such staff counsel or other counsel, who will work under the supervision of the board, as are necessary to provide counsel to represent capital defendants on direct appeal to the Supreme Court of Louisiana and to seek post-conviction relief if appropriate in state and federal court. The board shall also adopt rules regarding the provision of reasonably necessary services associated with the proceedings, including investigative, expert, and other services. The rules shall require that funds to pay for such reasonably necessary services shall be provided only upon a written showing specifically identifying the nature of the services, the cost of such services, and the need for such services with mandatory guidelines for compensation and litigation expense maximums. The board may seek funding as is available under federal law or from other public and private sources to cover the costs of providing representation in connection with applications for post-conviction relief filed in state and federal court.

B. Staff counsel, or other counsel, who represented convicted capital defendants in state court proceedings may, if authorized by the board, accept appointments from federal court to represent those defendants, but only if compensation is provided by funds as directed by the appointing federal court. Such funds shall remain subject to the use of the board and may be used for paying the costs of such representation. No state-appropriated funds shall be expended for the representation of capital defendants in federal court.

Acts 2007, No. 307, §1.



RS 15:170 - Disciplinary action; sanctions of regional directors and district public defenders; just cause; hearing

§170. Disciplinary action; sanctions of regional directors and district public defenders; just cause; hearing

A.(1) The board shall have the authority to take corrective or disciplinary action against any regional director, or district public defender, for failure to adhere to the standards and guidelines for rendering indigent defender services as provided by rules adopted pursuant to R.S. 15:148 and in accordance with the Administrative Procedure Act.

(2) "Corrective or disciplinary action" shall include but not be limited to any of the following:

(a) Issuance of a warning or reprimand.

(b) Issuance of a sanction.

(c) Suspension from rendering public defender services with or without compensation.

(d) Demotion.

(e) Termination.

(3) A regional director or district public defender may be demoted or terminated for just cause.

B. The actions which constitute just cause are as follows:

(1) The willful refusal to comply with mandatory training and education requirements.

(2) The willful refusal to comply with mandatory performance standards and guidelines as required by rule adopted by the board.

(3) The conviction or nolo contendere plea to any felony, participation in a pretrial diversion program pursuant to a felony charge, or conviction of any misdemeanor involving moral turpitude or public corruption.

(4) The willful failure to correct consistently ineffective practices to the detriment of clients.

(5) The willful failure to document communications with clients as required by the board.

(6) The willful failure to cooperate with the state public defender, a regional director, where applicable, or the board in any matter.

(7) The willful failure to submit to periodic review of their work against the performance standards and guidelines.

(8) The willful failure to submit requested documentation on any matter as requested by the regional director or the board.

(9) Knowingly making any false statement to the regional director, state public defender, or board.

(10) Using fraudulent, coercive, or dishonest practices or misrepresentation or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business such as might endanger the public.

C. A regional director or district public defender who feels that he has been demoted or terminated without just cause as defined in this Section may, within fifteen days after the action, demand in writing a hearing, and investigation by the board to determine the reasonableness of the action.

D.(1) Upon receipt of a request for a hearing, the board shall appoint a five- member hearing committee made up of five board members.

(2) The board shall designate the chairman of the hearing committee, who shall function as the presiding officer of the hearing.

(3) The chairman of the hearing committee shall designate an attorney to present evidence in support of the proposed job action. The attorney may be the supervisor requesting the job action or his designee or another attorney currently providing indigent defender services appointed by the board for that purpose.

(4) The hearing committee shall conduct a hearing on the matter within thirty days after receipt of the written request.

(5) The hearing shall be conducted by the hearing committee and shall, at a minimum, provide for:

(a) The receipt of sworn testimony, including by deposition.

(b) An opportunity for any interested party to be heard.

(c) An orderly, predictable, and timely docketing system.

(d) Submission of the report required by this Section within thirty days after receipt of the record of the hearing conducted as provided for in this Section.

(6) The hearing shall be public and the testimony shall be recorded.

(7) All parties shall be afforded an opportunity to appear before the hearing committee, either in person or with counsel, and present evidence to show that the action was or was not taken in good faith for cause as set forth in the provisions of this Section.

(8) The burden of proof for any job action short of termination of employment shall be by a preponderance of the evidence. The burden of proof for termination of employment shall be by clear and convincing evidence.

E. The hearing committee may:

(1) Issue subpoenas and compel the attendance of witnesses or the production of documents.

(2) Administer oaths.

(3) Require testimony under oath before the hearing committee in the course of a hearing being held for any reason.

(4) Issue written interrogatories.

F. As to every matter on which a hearing is held, the hearing committee shall submit a report to the board within thirty days of conducting the hearing, which shall contain, at a minimum, the record of the hearing, including all submissions, the finding of the facts that are pertinent to the decision, the conclusions of applicable law related to the decision, and the decision. The submission shall be in writing, shall be provided to all involved parties, and shall be a public record, except for any submitted materials which are confidential pursuant to law.

G.(1) Within thirty days of receipt of the report from the hearing committee, the board shall take action in a public meeting conducted by the board.

(2) At that time the board may affirm the recommendation of the hearing committee, modify or disapprove the recommendations of the hearing committee, or direct that the matter be investigated further.

(3) If the board affirms the demotion or termination action, then the termination or demotion of the regional director or district public defender shall remain in effect and shall be permanent.

(4) If the board finds that the termination or demotion was not taken in good faith for just cause under the provisions of this Section, the board shall order the immediate reinstatement or reemployment of such person in the office, place, position, or employment from which he was terminated or demoted, which reinstatement shall, if the board so provides, be retroactive and entitle him to his regular pay from the time of termination or demotion.

(5) The board may modify the order of termination or demotion by directing a suspension without pay for a given period.

H. The decision of the board, together with its written findings of fact, shall be certified in writing and shall be enforced by the board.

I. All decisions of the board are final and may not be appealed.

J. Prior to terminating or demoting a district public defender, the board shall send written notice of the public hearing as required by this Section, to the chief judge, and the district advisory board, if applicable, of the judicial district of the board's intention to terminate or demote the district public defender of that judicial district.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:171 - (Reserved).

§171. (Reserved).



RS 15:172 - (Reserved)

§172. (Reserved).



RS 15:173 - Right of action not created

§173. Right of action not created

A. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing in the provisions of this Part shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the delivery of indigent defender services.

B. In addition to the provisions of Subsection A of this Section, nothing herein, nor any standards, guidelines, or rules adopted as a result hereof, shall be construed to provide any criminal defendant the basis of any claim that the attorney or attorneys appointed to represent him pursuant to this statute performed in an ineffective manner. It shall be presumptive evidence that any attorney performing criminal defense services pursuant to the auspices of this statute is currently certified to have met the standards and guidelines adopted by the board to provide criminal defense services in an effective manner. Nothing contained herein shall be construed to overrule, expand, or extend, whether directly or by analogy, the decision reached by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) nor its progeny as adopted by the Louisiana Supreme Court.

Acts 2007, No. 307, §1; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:174 - Special reporting requirements; penalties

§174. Special reporting requirements; penalties

A. In addition to the general oversight requirements provided by law, each district or service region, where applicable, shall submit an annual report to the Louisiana Public Defender Board no later than February first of each year, commencing in 2009. The report, using the uniform definition of a "case" as defined in Subsection C of this Section, shall include detailed information of the workload, resources, employees, and expenditures for each district or service region, where applicable, for the previous fiscal year. The report shall also include the number of Families in Need of Services (FINS) petitions, Child in Need of Care (CINC) petitions, and child support petitions handled by each service region.

B.(1) The district public defender, and director of each service region, where applicable, shall be responsible for preparing, completing, and submitting the annual report to the Louisiana Public Defender Board as provided for in Subsection A of this Section.

(2) The district public defender shall be subject to the penalties provided for in Paragraph (3) of this Subsection, payable out of the judicial district indigent defender fund, if any of the following occur:

(a) The failure to file a report.

(b) The failure to timely file a report.

(c) The failure to disclose or accurately disclose any required information.

(d) The filing of a false report.

(3) The amount of the penalty shall be one hundred dollars for each day until the report or the required accurate information is filed.

C. For purposes of this Section, a "case" is defined as a charge or set of charges contained in a charging instrument or petition against a single accused arising out of one or more events, transactions, or occurrences, which are joined, or which may be joined pursuant to Code of Criminal Procedure Articles 490 through 495.1. Cases that involve multiple persons accused are counted as a separate case for each person accused. Cases that involve multiple charges or counts are recorded with the highest charge, based on the severity of sentence for the crime charged, as the case type. Multiple charges against a single person for the issuing of worthless checks shall be counted as a single case. Each appeal, after conviction, shall be counted as a separate case. In the event that a charging instrument contains a charge or set of charges arising out of multiple events, transactions, or occurrences, indigent defender boards shall track, record, and report the number of such instances per charging instrument.

Acts 2007, No. 307, §1.



RS 15:175 - Proceedings to determine indigency

§175. Proceedings to determine indigency

A.(1)(a) A preliminary inquiry and determination of indigency of any accused person shall be made by the court not later than arraignment and such determination may be reviewed by the court at any other stage of the proceedings.

(b) A person will be deemed "indigent" who is unable, without substantial financial hardship to himself or to his dependents, to obtain competent, qualified legal representation on his own. "Substantial financial hardship" is presumptively determined to include all defendants who receive public assistance, such as Food Stamps, Temporary Assistance for Needy Families, Medicaid, Disability Insurance, resides in public housing, or earns less than two hundred percent of the Federal Poverty Guideline. A defendant is presumed to have a substantial financial hardship if he or she is currently serving a sentence in a correctional institution or is housed in a mental health facility.

(c) Defendants not falling below the presumptive threshold will be subjected to a more rigorous screening process to determine if their particular circumstances, including seriousness of the charges being faced, monthly expenses, local private counsel rates, would result in a "substantial hardship" were they to seek to retain private counsel.

(d) If the court makes the preliminary determination that the accused is or may be indigent, the court shall require the accused to make application to the district public defender office or an attorney appointed or under contract to provide indigent defender services, who shall inquire further into the accused's economic status and, upon determining that the accused is indigent, shall file a certification thereof, in such form as the court may require and without paying costs in advance, in the record of the proceeding or enroll as counsel.

(e) The accused shall be responsible for applying for indigent defense counsel and for establishing his indigency and entitlement to appointment of counsel. Any oral or written statements made by the accused in or for use in the criminal proceeding and material to the issue of his indigency shall be made under oath or an equivalent affirmation.

(f) An accused person or, if applicable, a parent or legal guardian of an accused minor or an accused adult person who is claimed as a dependent on the federal income tax submission of his parent or legal guardian, who makes application to the district office certifying that he is financially unable to employ counsel and requesting representation by indigent defense counsel or conflict counsel, shall pay a nonrefundable application fee of forty dollars to the district office or its designee, which fee shall be in addition to all other fees or costs lawfully imposed. If the board or other appropriate official determines that the person does not have the financial resources to pay the application fee based upon the financial information submitted, the fee may be waived or reduced. An accused who is found to be indigent may not be refused counsel for failure to pay the application fee.

(g) The proceeds shall be deposited to the judicial district indigent defender fund in the judicial district in which the application was made.

(h) The funds collected pursuant to this Section and all interest or other income earned from the investment of such funds shall be used and administered by each district public defender.

(i) The district public defender shall maintain a record of all persons applying for representation and the disposition of the application and shall provide this information to the board on a monthly basis as well as reporting the amount of funds collected or waived.

(2) The district public defender or his assistants or an attorney providing indigent defender services pursuant to a contract with the board shall be allowed to summon witnesses to testify before the court concerning the financial ability of any accused person to employ counsel for his defense.

(3) Failure of the judge to comply with provisions of this Section shall result in deduction of reasonable criminal defense costs from the Judicial Expense Fund.

B.(1) In determining whether or not a person is indigent and entitled to the appointment of counsel, the court shall consider whether the person is a needy person and the extent of his ability to pay. The court may consider such factors as income or funds from employment or any other source, including public assistance, to which the accused is entitled, property owned by the accused or in which he has an economic interest, outstanding obligations, the number and ages of dependents, employment and job training history, and level of education.

(2) Release on bail alone shall not disqualify a person for appointment of counsel. In each case, the person subject to the penalty of perjury shall certify in writing such material factors relating to his ability to pay as the court prescribes.

C. Nothing in this Chapter shall prevent a criminal defendant from obtaining representation through the board at no charge.

Acts 2007, No. 307, §1.



RS 15:176 - Partial reimbursement by indigents

§176. Partial reimbursement by indigents

A. To the extent that a person is financially able to provide for an attorney, other necessary services, and facilities of representation and court costs, the court shall order him to pay for these items. The court may order payment in installments, or in any manner which it believes reasonable and compatible with the defendant's financial ability.

B.(1) Payments so made shall be transmitted to and become a part of the indigent defender fund of the district in which the person is prosecuted.

(2) The district public defender, or service region, where applicable, shall have the authority to recoup funds expended under this Section through the refund offset provisions pursuant to R.S. 47:299.1 through 299.20.

C.(1) When an accused is initially determined to be indigent and appointed counsel but subsequently hires private counsel, the court shall conduct a contradictory hearing to determine the expenses of representing the accused incurred by the district office or the service region, where applicable. Upon determining the expenses incurred, the accused shall, within the discretion of the court, be liable to reimburse the district office or service region, where applicable, those expenses, upon a determination that the accused was in fact not initially indigent. A judgment for the amount owed may be recorded in the mortgage records in favor of the board for the payment of money against the accused and may be enforced as provided by law.

(2) All funds received by the district office shall be deposited into the judicial district indigent defender fund as provided for in R.S. 15:168.

(3) Failure of the accused to disclose the full amount involved in the hiring shall constitute grounds for contempt of court.

Acts 2007, No. 307, §1.



RS 15:177 - (Reserved)

§177. (Reserved)



RS 15:178 - Appointment of appellate and post-conviction counsel in death penalty case

§178. Appointment of appellate and post-conviction counsel in death penalty case

In a capital case in which the trial counsel was provided to an indigent defendant and in which the jury imposed the death penalty, the court, after imposition of the sentence of death, shall appoint the Louisiana Public Defender Board, which shall promptly cause to have enrolled counsel to represent the defendant on direct appeal and in any state post-conviction proceedings, if appropriate.

Acts 2007, No. 307, §1.



RS 15:179 - Appointment of counsel at parole revocation and prerevocation hearings

§179. Appointment of counsel at parole revocation and prerevocation hearings

A. The Department of Public Safety and Corrections shall provide legal representation for each indigent parolee who is charged with violating the conditions of his parole with respect to which he has the right to a parole revocation or prerevocation hearing, if the indigent parolee is entitled by law to representation by counsel and if the parolee requests such representation.

B. The department may appoint counsel or may request that a district court judge in the parish where a parole revocation or prerevocation hearing is to be held appoint counsel to represent the indigent parolee. When requested to do so, the court shall have counsel appointed.

C. Attorneys appointed under the provisions of this Section shall be paid reasonable compensation and reimbursement for expenses necessarily incurred, which shall be fixed and paid by the Department of Public Safety and Corrections.

Added by Acts 1976, No. 653, §1; Acts 2007, No. 307, §16.



RS 15:180 - Special reporting requirements

§180. Special reporting requirements

In addition to the general oversight requirements provided by law, the board shall submit an annual report to the legislature not later than February first of each year, commencing in 1999. The report shall include a comprehensive status report on the board's activities, the number of meetings of the board and attendance, expenditures, decisions, and actions for the previous fiscal year. The report shall be directed to the chairmen of the standing committees of the Senate and the House of Representatives with subject matter jurisdiction over criminal justice matters.

Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2007, No. 307, §16.



RS 15:181 - Limited effect

§181. Limited effect

The provisions of this Part are intended to facilitate the providing of legal services and related expenses only to the extent required by the Constitution of Louisiana or the Constitution of the United States of America and specific statutory provisions affording the right of counsel to indigent defendants in criminal cases. No provision of this Part or rule adopted pursuant thereto creates or shall be construed to confer substantive or procedural rights in favor of any person accused of an offense.

Acts 1997, No. 1361, §1, eff. Dec. 31, 1997; Acts 2007, No. 307, §16; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:182 - Limited effect in capital cases

§182. Limited effect in capital cases

The provisions of R.S. 15:178 are intended for the sole and exclusive purpose of providing legal services and related expenses for capital defendants who have been sentenced to death and are not intended to confer substantive or procedural rights not otherwise provided by law.

Acts 1999, No. 1012, §1; Acts 2007, No. 307, §16; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:183 - Effect of signing of pleadings

§183. Effect of signing of pleadings

The provisions of Code of Civil Procedure Article 863 shall be applicable to any petition for post-conviction relief and related or responsive pleadings filed by counsel for petitioner or respondent pursuant to the provisions of Code of Criminal Procedure Articles 924 through 930.8.

Acts 1999, No. 1012, §1; Acts 2007, No. 307, §16.



RS 15:184 - Reserved

§184. (Reserved)



RS 15:185.1 - Purpose

PART II. INDIGENT PARENT REPRESENTATION

§185.1. Purpose

The purpose of this Part is to provide for an effective and efficient system of providing qualified legal representation for indigent parents in child abuse and neglect cases as required by the provisions of the Louisiana Children's Code. The uniform standards and guidelines and the program to provide for representation of indigent parents in child abuse and neglect cases shall be incrementally implemented and effected throughout the state with a full implementation goal of July 1, 2012.

Acts 2007, No. 95, §2.



RS 15:185.2 - Definitions

§185.2. Definitions

As used in this Part, the following words shall have the following meanings:

(1) "Board" means the Louisiana Public Defender Board, or any successor to that board, which is authorized to regulate the providing of legal services to indigent persons in criminal proceedings in which the right to counsel attaches under the United States and Louisiana constitutions. The board is also authorized to regulate the providing of representation to indigent parents as authorized by this Part.

(2) "Child abuse and neglect case" means a child protection proceeding conducted by a court exercising juvenile jurisdiction involving the abuse or neglect of children as provided specifically in Titles VI and X of the Louisiana Children's Code.

(3) "District office" means the office of a district public defender.

(4) "District public defender", "chief indigent defender", or "chief public defender" means an attorney employed by or under contract with the board to supervise service providers and enforce standards and guidelines within a judicial district or multiple judicial districts.

(5) "Indigent Parents' Program" or "the program" means the Indigent Parents' Representation Program required by the Louisiana Children's Code and administered in accordance with the provisions of R.S. 15:185.1 through 185.9.

(6) "Indigent parent representation" means the providing of legal services to indigent parents in child abuse and neglect cases as required by the provisions of the Louisiana Children's Code.

(7) "Public defender" or "indigent defender" means an attorney employed by or under contract with the board, the district public defender, or a nonprofit organization contracting with the board or the district public defender to provide representation to indigent parents in child abuse and neglect cases as required by the provisions of the Louisiana Children's Code.

(8) "Revenue" or "self-generated revenue" means all revenue received by a judicial district except revenue received as a result of grants, donations, or other forms of assistance when the terms and conditions thereof or of agreements pertaining thereto require otherwise.

(9) "Task Force on Legal Representation in Child Protection Cases" means the task force created by House Concurrent Resolution No. 44 of the 2003 Regular Session of the Legislature.

Acts 2007, No. 95, §2.



RS 15:185.3 - Indigent Parents' Representation Program; duties of the board; subject to appropriation

§185.3. Indigent Parents' Representation Program; duties of the board; subject to appropriation

A.(1) Subject to appropriation, or the availability of other monies made available to the program, the board shall administer a program to provide representation of indigent parents in child abuse and neglect cases as required by the Louisiana Children's Code.

(2) Except for the inherent regulatory authority of the Louisiana Supreme Court provided for in Article V, Section 5 of the Constitution of Louisiana, regarding the regulation of the practice of law, the Louisiana Public Defender Board or any successor to that board, shall have all regulatory authority, control, supervision, and jurisdiction, including auditing and enforcement, and all power incidental or necessary thereto to administer a program to provide for the delivery of indigent parent representation throughout the courts of the state of Louisiana.

B. In the administration of the Indigent Parents' Representation Program, the board shall:

(1) Regularly collect detailed data from judicial districts, where applicable, relating to workload, resources, employees, and expenditures relating to representation of indigent parents.

(2) Review and evaluate the operations of the program and emphasize special training for counsel representing indigent parents.

(3) Review and approve an annual budget for the program.

(4) Review and approve an annual report on the operation of the program and submit such report to the legislature, the governor, and the chief justice of the Louisiana Supreme Court.

(5) Review and approve the strategic plan and budget proposals submitted by the district public defenders on behalf of the districts.

(6) Make an annual report to the legislature regarding the state of the board's operations and the status of representation of indigent parent services it regulates. Such report shall include at a minimum:

(a) Recommendations for all needed changes in the law regarding the board or any regulated activity.

(b) A complete report on the receipt and expenditure of all funds received by the board and the regional offices, where applicable, including district level data.

(c) Comprehensive workload data.

(7) Ensure that the policies, procedures, and public pronouncements of the board recognize the unique and critical role of parents' attorneys in safeguarding fundamental rights and promoting the safety, permanency, and well-being of children in the child welfare system.

(8) Promote accessible child welfare, family preservation, medical, educational, substance abuse treatment, and mental health resources for children and their parents in the child welfare system.

(9) Take such actions as necessary and appropriate to secure private and state, federal, or other public funds to help support the program.

(10) Institute or cause to be instituted such legal proceedings as may be necessary to enforce and give effect to any of the duties or powers of the program.

(11) Provide for the employing or contracting with and training of attorneys and other professional and nonprofessional staff that may be necessary to carry out the functions of the program. All attorneys representing indigent parents through this program shall be licensed to practice law in Louisiana and qualified in accordance with standards and guidelines adopted by rule of the board.

(12) Have the ability to contract with organizations or individuals for the provision of legal services for indigent parents in child abuse and neglect cases.

(13) Administer an efficient and effective statewide program for the representation of indigent parents which safeguards their rights and facilitates timely and fair decisionmaking concerning children's safety, permanency, and well-being.

(14)(a) Establish, and modify as necessary, a plan of organization to conduct the business of regulating and controlling the delivery of services for the representation of indigent parents under its jurisdiction efficiently and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of contracts.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of board rules as is necessary for the efficient and thorough regulation and governance of representation of indigent parent services under its jurisdiction.

(15) Develop and disseminate standards, procedures, and policies that will ensure that the representation of indigent parents is provided consistently throughout the state.

(16) Prepare and submit to the Joint Legislative Committee on the Budget on or before March first of each year an annual financial report which outlines the expenditures of local, state, and federal funds for the previous calendar year.

(17) Prepare as of June first of each year, an estimate of unexpended balances in every account in the custody of the board and submit a copy thereof to the governor, the legislative auditor, and the legislative fiscal officer.

(18) Develop and maintain a comprehensive information system on the receipt of revenues by the board, and the districts from local, state, and federal sources, as well as the expenditure of these revenues, and submit a summary of this information annually to the legislature.

(19) Assign appropriate staff to:

(a) Coordinate training of attorneys representing indigent parents in current aspects of criminal and civil law and procedure involving the representation of indigent parents.

(b) Establish and supervise a training and performance evaluation program for attorneys and non-attorney staff members and contractors.

(c) Establish specialized training and educational programs for all attorneys providing indigent parent representation. Such programs shall not be "continuing legal education" as mandated by the Louisiana State Bar Association. The training sponsored by the state program shall be practical training based on models in other states, including trial advocacy and civil and criminal procedure in the nature of mock trials, working seminars, and mentoring. Such educational programs shall also include annual educational programs and introductory educational programs for attorneys prior to providing indigent parent representation.

(d) Consolidate information on important aspects of public defense and provide for a collection of official opinions, legal briefs, and other relevant information.

(e) Provide assistance with research or briefs and provide other technical assistance requested by a public defender providing public defender services.

(f) Apply for and assist in the disbursement of federal funds or other grant money to aid the statewide Indigent Parents' Representation Program, provided that such gifts, grants, and donations are not otherwise prohibited by law or rule.

(g) Assist the district public defenders in the compliance with standards and guidelines adopted by the board pursuant to this Section. The board staff shall assist the district public defenders with implementation of standards and guidelines and supervision policy and procedures to verify compliance.

(20) Work with representatives of all three branches of state government and child welfare stakeholders, including judges, social service personnel, district attorneys, the Child Advocacy Program, court-appointed special advocate programs (CASA), service providers, and others to promote sound child welfare policies and practice.

C. During the incremental implementation period, the board shall continue working in conjunction with the Task Force on Legal Representation in Child Protection Cases to transform the existing legal representation system for children and indigent parents in child abuse and neglect cases to a more efficient and effective statewide system and to facilitate securing of necessary funding for the system. This transformation includes the board developing standards and oversight mechanisms for providing for quality representation of indigent parents and determining how funding currently administered by the Department of Children and Family Services, office of children and family services, for representation of indigent parents and children shall be redistributed to the board and the Child Advocacy Program of the Mental Health Advocacy Service by July 1, 2012.

D. The powers and duties of the board provided for by this Section shall be in addition to the powers and duties provided for in R.S. 15:147 or as otherwise provided by law.

Acts 2007, No. 95, §2; Acts 2008, No. 220, §6, eff. June 14, 2008.



RS 15:185.4 - Standards and guidelines for representation of indigent parents; rulemaking

§185.4. Standards and guidelines for representation of indigent parents; rulemaking

A. The board shall adopt all rules necessary to implement the provisions of R.S. 15:185.1 through 185.9.

B. The rules shall include but not be limited to:

(1) Creating mandatory statewide standards and guidelines for the representation of indigent parents in child abuse and neglect cases that require those services to be provided in a manner that is uniformly fair and consistent throughout the state and recognizing the unique and critical role of parents' attorneys in safeguarding fundamental rights and promoting the safety, permanency, and well-being of children in the child welfare system.

(2) Ensuring the standards and guidelines shall take into consideration all of the following:

(a) Manageable indigent parent representation workloads. The board shall adopt manageable indigent parent representation workloads that permit the rendering of competent representation through an empirically based case-weighting system that does not count all cases of similar case type equally but rather denotes the actual amount of attorney effort needed to bring a specific case to an appropriate disposition.

(b) Continuity of representation. The board shall adopt standards and guidelines which ensure that each district devises a plan to provide that to the extent feasible and practicable the same attorney handles a case from appointment contact through completion in all cases.

(c) Documentation of communication. The board shall adopt standards and guidelines to ensure that defense attorneys providing indigent parent representation provide documentation of communications with clients to meet standards and guidelines established by the board.

(d) Performance supervision protocols. The board shall adopt standards and guidelines to ensure that all defense attorneys providing indigent parent representation undergo periodic review of their work against the performance standards and guidelines in a fair and consistent manner throughout the state, including creating a uniform evaluation protocol.

(e) Performance of attorneys in all assigned indigent parent representation cases. The board shall adopt general standards and guidelines that alert defense counsel to courses of action that may be necessary, advisable, or appropriate to providing competent indigent parent representation, including performance standards in the nature of job descriptions.

(3) Creating mandatory qualification standards for attorneys representing indigent parents in child abuse and neglect cases that ensure that those services are provided by competent counsel. Qualification standards shall include both of the following:

(a) The specific training programs that must be completed to provide representation to indigent parents.

(b) The number of years the public defender has spent in the practice of law in good standing with the Louisiana State Bar Association.

(4) Establishing methods of evaluating and enforcing compliance with mandatory statewide standards and guidelines for representing indigent parents.

(5) Establishing methods of monitoring and evaluating compliance with the mandatory indigent parent representation standards and guidelines and the performance of counsel in order to ensure competent representation of indigent parents in all courts of the state.

(6) Establishing a procedure for the review and disposition of client complaints.

(7) Establishing appropriate sanctions for failure to adhere to the mandatory standards and guidelines for the delivery of indigent parent representation.

(8) Establishing a policy of selecting a proportionate number of minority and women attorneys in accordance with the makeup of the general population of the state, to the extent that minority and women attorneys are available and otherwise eligible for selection within each district in accordance with law. Any citizen of majority age shall have a cause of action to enjoin the activities of the board for failure to comply with this provision.

(9) Establishing policies and procedures for ensuring that cases are handled according to the Rules of Professional Conduct.

(10) Establishing policies and procedures for handling conflict of interest cases and overflow cases when workload standards which are established by rules of the board are breached.

(11) Establishing policies and procedures to ensure that detailed expenditure and workload data is collected, recorded, and reported to support strategic planning efforts for the system.

(12) Ensuring data collected, including workload, is collected and maintained in a uniform and timely manner throughout the state to allow the board sound data to support resource needs.

(13) Providing for minimum salary and compensation standards for attorney, investigator, paraprofessional, and any and all other staff necessary for the adequate representation of indigent parents comparable to other positions of similar stature throughout the state.

(14) Establishing processes and procedures to ensure that when a case that is assigned presents a conflict of interest for an attorney providing indigent parent representation, the conflict is identified and handled appropriately and ethically.

(15) Establishing procedures for managing workloads and assigning cases in a manner that ensures that attorneys representing indigent parents are assigned cases according to experience, training, and manageable workloads and caseloads, taking into account case complexity, potential outcomes of the case, and the legal skills required to provide effective assistance of counsel.

(16) Establishing procedures to handle complaints about attorney performance and to ensure that attorneys, office personnel, and clients are aware of avenues available for bringing a complaint and that office procedures do not conflict with the supervisory jurisdiction of the Louisiana Supreme Court and pursuant to the court's inherent authority provided for in Article V, Section 5 of the Constitution of Louisiana.

C. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and shall be subject to legislative oversight by the House Committee on Health and Welfare and the Senate Committee on Health and Welfare.

Acts 2007, No. 95, §2.



RS 15:185.5 - Indigent Parent Representation Program Fund

§185.5. Indigent Parent Representation Program Fund

A. "The Louisiana Indigent Parent Representation Program Fund", hereinafter referred to as "the fund", is hereby created in the state treasury. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. Unexpended and unencumbered monies in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely as provided in this Section.

B. The fund shall be comprised of all monies appropriated by the legislature specifically for the program, donations, fees, or other monies collected or transferred pursuant to the provisions of R.S. 46:460.21(A)(2), or other monies made available to the program. All of such monies required to be deposited in the state treasury in accordance with Article VII, Section 9(A) of the Constitution of Louisiana shall be deposited in the fund after first meeting the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

C. The fund shall be segregated from all other funds and shall be appropriated and used solely and exclusively to provide for the implementation and operation of the Indigent Parents' Representation Program. Monies so appropriated shall be used to supplement the judicial district indigent defender funds as provided for in R.S. 15:168, or as otherwise provided for by law, and shall not be used to displace, replace, or supplant monies available for this program or the purpose of providing legal representation in child abuse and neglect cases from that fund or from any other source.

D. The fund shall be administered by the Louisiana Public Defender Board, or any successor to that board.

E. The board shall not commingle the monies in the Indigent Parent Representation Program Fund established in this Section with any other monies or funds of the board for any reason.

Acts 2007, No. 95, §2.



RS 15:185.6 - Special reporting requirements; indigent parent representation cases; penalties

§185.6. Special reporting requirements; indigent parent representation cases; penalties

A. In addition to the general oversight requirements provided by law, each district public defender, or regional director, where applicable, shall submit an annual report to the board no later than February first of each year, commencing in 2008. The report, using the uniform definition of a "case" as defined in Subsection C of this Section, shall include detailed information of the district's workload, resources, employees, and expenditures for the previous fiscal year.

B.(1) The district public defender shall be responsible for preparing, completing, and submitting the annual report to the board as provided for in Subsection A of this Section.

(2) The district public defender shall be subject to the penalties provided for in Paragraph (3) of this Subsection, payable out of the judicial district indigent defender fund, to the board if any of the following occur:

(a) The failure to file a report.

(b) The failure to timely file a report.

(c) The failure to disclose or accurately disclose any required information.

(d) The filing of a false report.

(3) The amount of the penalty shall be one hundred dollars for each day until the report or the required accurate information is filed.

C. For purposes of this Section, a "case" is defined as a proceeding initiated by the state against an indigent parent or parents pursuant to Title VI or Title X of the Louisiana Children's Code. Any appeal from a final judgment in such cases shall be counted as a separate case. In the event that a case involves multiple children, the district public defender, or regional director, where applicable, shall track, record, and report the number of children per case.

D. The board shall draft, administer, and furnish reporting forms to the district public defender which request detailed information of the district's workload, resources, employees, and expenditures for the previous fiscal year based on the uniform definition of a "case" as defined in Subsection C of this Section.

Acts 2007, No. 95, §2.



RS 15:185.7 - Rights of action; interpretation of Part

§185.7. Rights of action; interpretation of Part

A. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing contained in the provisions of this Part shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the delivery of indigent parent representation.

B. In addition to the provisions of Subsection A of this Section, nothing herein, nor any standards, guidelines, or rules adopted as a result hereof, shall be construed to provide any person the basis of any claim that the attorney or attorneys appointed to him pursuant to this statute performed in an ineffective manner. It shall be presumptive evidence that any attorney performing indigent parent representation pursuant to the auspices of this statute is currently certified to have met the standards and guidelines adopted by the board to provide indigent parent representation in an effective manner.

C. Nothing contained in this Part shall be construed to overrule, expand, or extend, directly or by analogy, the duties of attorneys providing representation of indigent parents as otherwise required by the provisions of the Louisiana Children's Code.

Acts 2007, No. 95, §2.



RS 15:185.8 - Auditing; district reporting

§185.8. Auditing; district reporting

Each district public defender shall work in conjunction with the legislative auditor in developing uniform audit reports regarding the representation of indigent parents as required by R.S. 24:515.1, which shall require the following to be included in that report:

(1) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(2) The amount of all revenue provided by local government from general or special appropriations, appropriations required by law, and revenue from the criminal court fund.

(3) The amount of grant funding from federal pass-through or categorical grants, grants from nonprofit organizations, and private and corporate foundations.

(4) The amount of funding received from any self-generated revenue.

Acts 2007, No. 95, §2.



RS 15:185.9 - Implementation of indigent parent representation program; timeline

§185.9. Implementation of indigent parent representation program; timeline

A. In the development of the Indigent Parents' Representation Program, the board shall consider all of the following:

(1) Forms of delivery of representation that maximize the efficient and effective provision of counsel to indigent parents.

(2) The local variances which occur from judicial district to judicial district throughout the state.

(3) The variations in representation practices and procedures in rural, urban, and suburban jurisdictions.

B.(1) Subject to appropriation, or the availability of other monies made available to the program, the board shall develop a program which considers the interest of establishing a flexible delivery system that is responsive to and respectful of jurisdictional variances and local community needs and interests and incrementally implementing that program throughout the state with a full implementation goal of July 1, 2012.

(2) The board shall determine the best method of incremental implementation of the Indigent Parents' Representation Program that is the most efficient, feasible, practicable, and appropriate to provide for the delivery of indigent parent representation as required by the provisions of this Part and rules adopted by the board.

(3) The board shall work in conjunction with the Task Force on Legal Representation in Child Protection Cases in developing the implementation of the parents' representation program.

C. In recognition of the provisions of this Section, the board shall:

(1) Adopt all rules required by the provisions of this Part by August 15, 2008.

(2) Require all district public defenders to provide reporting of cases as required by R.S. 15:185.6 no later than January 1, 2009.

(3) The board shall develop a plan of implementation in conjunction with the Task Force on Legal Representation in Child Protection Cases and appear before the House and Senate committees on health and welfare and provide a report of the status of the implementation of the Indigent Parents' Representation Program prior to the convening of the 2010 Regular Session of the Legislature.

Acts 2007, No. 95, §2.



RS 15:191 - Place of trial of criminal neglect of family cases

CODE TITLE XVIII. DOUBLE JEOPARDY (BLANK)

CODE TITLE XIX. JURISDICTION AND VENUE

§191. Place of trial of criminal neglect of family cases

When any person shall desert or intentionally not support his family in violation of R.S. 14:74, the offense may be prosecuted and punished:

(1) In the parish where the person owing the duty of support resides or is found, or

(2) In the parish where the last matrimonial domicile was established, or

(3) In the parish where the person (or persons) to whom the duty of support is owed establishes a bona fide residence, provided that this provision shall be effective only if the person to whom the duty of support was owed was justified in establishing a separate residence.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:211 - Procedures in handling defendants committed to mental institutions because of lack of capacity to stand trial

CODE TITLE XX. CHANGE OF VENUE (BLANK)

CODE TITLE XXI. INSANITY PROCEEDINGS

§211. Procedures in handling defendants committed to mental institutions because of lack of capacity to stand trial

A. The medical staff of a mental institution to which a defendant is committed after he has been found not guilty by reason of insanity or after a court determines that he lacks mental capacity to proceed with a criminal trial shall review the defendant's record after the first sixty days and after one hundred twenty days of commitment and every one hundred eighty days thereafter to determine his present mental condition and whether he is presently capable of being discharged, conditionally or unconditionally, or being placed on probation, without being a danger to others or himself, or presently capable of standing trial. The superintendent of the institution shall make such recommendations to the review panel or the court as provided for in Title XXI relating to insanity proceedings of the Code of Criminal Procedure.

B. The medical staff shall, as long as the defendant remains in the mental institution, have full authority to determine whether his condition is such as to require that he be confined in a security ward or place designated pursuant to R.S. 28:25 for the confinement of patients charged with crimes or misdemeanors, or should be transferred into a different type of ward in the institution.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967; Acts 1987, No. 928, §3, eff. July 20, 1987; Acts 1988, No. 383, §2.



RS 15:221 - Appointment of substitute judge by supreme court

CODE TITLE XXII. RECUSATION OF JUDGES AND

DISTRICT ATTORNEYS

§221. Appointment of substitute judge by supreme court

Whenever any district judge is prevented by any cause whatever from holding court, and that fact is made to appear, by the certificate of the clerk under the seal of the court, to the supreme court or to any justice thereof, if in the judgment of the court or any justice the public interest so requires, the court or such justice shall designate and appoint any district judge of any other district to hold said court and discharge all the duties of the judge so disabled during such disability. Such appointment shall be filed in the clerk's office of and entered on the minutes of said district court, and a certified copy thereof, under the seal of the court, shall be transmitted by the clerk of the district court to the district judge so designated and appointed.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:241 - Medical, psychological, psychiatric examination of certain victims under age eighteen; polygraph examinations; prohibition

CODE TITLE XXIV. PROCEDURES PRIOR TO TRIAL

§241. Medical, psychological, psychiatric examination of certain victims under age eighteen; polygraph examinations; prohibition

A. If the defendant is charged with a violation of R.S. 14:93 or any provision of Subpart C of Part II, Subpart B of Part IV, or Subpart A(1) or A(4) of Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, and the victim was under the age of eighteen at the time of the offense, the defendant shall not be entitled to compel the victim to submit to a medical, psychological, or psychiatric examination, unless the court finds, after a contradictory hearing with the state, that such an examination is necessary and appropriate and will not cause the victim undue emotional stress and is not being sought for the purpose of harassing or intimidating the victim. At such a hearing the defendant shall not be entitled to compel the attendance of the victim.

B. No law enforcement officer, prosecutor, or other governmental official shall request or require any victim, regardless of age, of an alleged sex offense as defined in R.S. 15:541 to submit to a polygraph examination or other device used to measure the truthfulness of the victim as a condition of proceeding with the investigation of the offense.

C. The refusal of a victim of an alleged sex offense to submit to an examination described in Subsection B of this Section shall not prevent the investigation, charging, or prosecution of the offense.

Acts 1995, No. 754, §1; Acts 2008, No. 816, §1.



RS 15:242 - Pretrial diversion for driving while intoxicated; reporting

§242. Pretrial diversion for driving while intoxicated; reporting

Notwithstanding any provision of law to the contrary, if a person is placed into a pretrial diversion program following an arrest for a violation of R.S. 14:98, operating a vehicle while intoxicated, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance, then the prosecuting authority shall maintain a record consisting of the name of the person, the arrest date, and a description of the pretrial intervention or diversion program into which the person was placed. Such record shall become a public record when the person has successfully completed the intervention program or is terminated from the program.

Acts 1997, No. 714, §1.



RS 15:243 - Diversion program for defendants engaged in the purchase of sexual activity

§243. Diversion program for defendants engaged in the purchase of sexual activity

A. The district attorney for each judicial district, alone or in conjunction with the district attorney of an adjacent judicial district, may create and administer a diversion program for defendants charged with an offense in which the defendant engaged in the purchase of sexual activity unless the offense involves the purchase of sexual activity from a minor.

B. At the discretion of the district attorney, after any costs associated with the administration of the program are paid, a portion of all monies collected pursuant to the provisions of this Section may be distributed to entities within their judicial district, or within the judicial districts participating in the program, that provide rehabilitative services and treatment to victims of offenses involving human trafficking and trafficking of children for sexual purposes.

Acts 2014, No. 564, §2.



RS 15:251 - Blank

CODE TITLE XXIII. DISMISSAL OF PROSECUTION (BLANK)

CODE TITLE XXIV. PROCEDURES PRIOR TO TRIAL (BLANK)

CODE TITLE XXV. COMPULSORY PROCESS

§251. Blank



RS 15:252 - Witnesses' fees and mileage

§252. Witnesses' fees and mileage

Witnesses subpoenaed in all preliminary criminal trials or proceedings, for attendance before grand juries and upon final trials shall receive a per diem of three dollars per day and mileage of not more than five cents for each mile necessarily traveled in going to and returning from court, the exact amount to be fixed by the police juries of the several parishes, provided, however, that in the parishes of Acadia and Vermilion witnesses shall not be allowed any fees, per diem or mileage in all preliminary criminal trials or proceedings and for attendance before grand juries, provided further, however, that witnesses subpoenaed in the parishes of Acadia and Vermilion upon final trials shall receive a per diem of three dollars per day and mileage of not more than five cents for each mile necessarily travelled in going to and returning from court, the exact amount to be fixed by the police juries of the parishes of Acadia and Vermilion.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1969, No. 167, §1.



RS 15:253 - Witnesses not residents of parish

§253. Witnesses not residents of parish

Witnesses who are summoned to testify in prosecutions pending in other parishes than those in which they reside, shall receive a compensation of five cents for every mile they may necessarily travel in going and returning, and five dollars for every day they may be necessarily in attendance upon the court.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:254 - Sheriffs, jurors and law enforcement officers not entitled to witness fees

§254. Sheriffs, jurors and law enforcement officers not entitled to witness fees

No sheriff, deputy sheriff or juror, and no law enforcement officer except as otherwise provided by R.S. 15:254.1 and R.S. 15:255 while attending court as such, shall be allowed any compensation for attendance as a witness in any criminal case.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1975, No. 568, §1.



RS 15:254.1 - Compensation of off-duty law enforcement officers; City Court of New Iberia

§254.1. Compensation of off-duty law enforcement officers; City Court of New Iberia

A. Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic, criminal, or juvenile case before the City Court of New Iberia or on a date or at a time when such an officer is off duty shall be paid the sum of fifty dollars per case per day by the clerk of the city of New Iberia. The clerk of the city of New Iberia shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

B.(1) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status shall be one hundred fifty dollars per day, no matter how many summonses he receives per specific day. Said sum shall be in addition to any other compensation the law enforcement officer is eligible to receive from his or her employer.

(2) Witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the judge or judges of the City Court of New Iberia. The costs so collected shall be placed in a special fund maintained and administered by the governing authority, the city of New Iberia, and from which the governing authority shall pay the witness fees provided for herein.

(3) The judge or judges of the City Court of New Iberia may adjust the schedule of costs from time to time as the need for funds may require.

C. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the City Court of New Iberia that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena.

Acts 1985, No. 981, §1; Acts 1992, No. 667, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.2 - Compensation of off-duty law enforcement officers; Fifteenth Judicial District Court, Lafayette Parish

§254.2. Compensation of off-duty law enforcement officers; Fifteenth Judicial District Court, Lafayette Parish

Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a criminal case in Lafayette Parish before the Fifteenth Judicial District Court on a date or at a time when such officer is off duty shall be paid the sum of fifteen dollars per day by the clerk of court of Lafayette Parish. The clerk of court of Lafayette Parish shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Provided that as a condition precedent to receipt of the compensation provided in this Section, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of court issuing the subpoena that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. Said sum shall not be taxed as court costs.

Added by Acts 1979, No. 293, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.3 - Compensation of off-duty law enforcement officers; City Court of Lafayette

§254.3. Compensation of off-duty law enforcement officers; City Court of Lafayette

Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic or criminal case before the City Court of Lafayette on a date or at a time when such officer is off duty shall be paid the sum of five dollars per day by the clerk of the City Court of Lafayette. The clerk of the City Court of Lafayette shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Provided that as a condition precedent to receipt of the compensation provided in this Section, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of the City Court of Lafayette that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be five dollars, no matter how many summons he receives for the specific day. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Said sum shall not be taxed as court costs.

Added by Acts 1979, No. 294, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.4 - Compensation of off-duty law enforcement officers; Twenty-Seventh Judicial District Court, St. Landry Parish

§254.4. Compensation of off-duty law enforcement officers; Twenty-Seventh Judicial District Court, St. Landry Parish

A. Any deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a criminal case before the Twenty-Seventh Judicial District Court on a date or at a time when such officer is off duty shall be paid the sum of fifteen dollars per day by the clerk of court. The clerk of court shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Provided that as a condition precedent to receipt of the compensation provided in this Subsection, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of court issuing the subpoena that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. Said sum shall not be taxed as court costs.

B. Any deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic or criminal case before the city court of Opelousas or Eunice on a date or at a time when such officer is off duty shall be paid the sum of five dollars per day by the clerk of the respective city courts. The clerk shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Provided that as a condition precedent to receipt of the compensation provided in this Subsection, the aforesaid law enforcement officer and his superior shall be required to certify to the clerk of the respective city courts that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be five dollars, regardless of how many summons he receives for the specific day. Said sum shall be in addition to any other compensation the aforesaid law enforcement officer is eligible to receive. Said sum shall not be taxed as court costs.

Added by Acts 1980, No. 281, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.5 - Plans for witness fees to off-duty law enforcement officers; Ascension Parish

§254.5. Plans for witness fees to off-duty law enforcement officers; Ascension Parish

A. The governing authority of Ascension Parish shall adopt a plan under which each law enforcement officer who, because of his official connections with any criminal case as the arresting officer or in some other official capacity, is required to be present as a witness in any criminal case which is being tried in the Ascension Parish Court, during any time when he otherwise is not required to report to work or perform the duties of his job, shall be paid witness fees in the amount of fifteen dollars for each case for which his presence in the court is required and for which he was present. No officer shall be allowed more than thirty dollars in any one day regardless of the number of cases for which he is required to be present.

B. The plan adopted for the payment of witness fees to law enforcement officers shall be applicable to all law enforcement officers alike and shall be paid whenever any law enforcement officer is required to be present and is present in one or more cases in such court during his regular time off.

C. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

D. Witness fees provided for by this Section shall be paid from costs of court collected in individual cases tried in the parish court, which shall be assessed as a part of the costs of court to be collected in such cases, and shall be collected for each case in which there is a plea of guilty or in which there is a conviction. When the governing authority adopts a plan for the payment of these witness fees, the judge or judges of the parish court shall adopt a schedule of costs which shall be applicable in each case to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund which shall be maintained and be administered by the parish governing authority and from which the witness fees herein provided for shall be paid. Fees due under this Section shall be transmitted to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. The judge or judges shall have authority, from time to time as the needs of the fund require, to adjust the schedule of costs.

Added by Acts 1982, No. 613, §1; Acts 1993, No. 705, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.6 - Compensation of off-duty law enforcement officers; mayor's court, town of Welsh

§254.6. Compensation of off-duty law enforcement officers; mayor's court, town of Welsh

A. Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a case before the mayor's court of Welsh on a date or at a time when such an officer is off duty shall be paid the sum of twenty-five dollars per case per day by the clerk of the town of Welsh. The clerk of the town of Welsh shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

B.(1) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status shall be seventy-five dollars per day, no matter how many summonses he receives per specific day. This fee shall be in addition to any other compensation the law enforcement officer is eligible to receive from his or her employer.

(2)(a) Notwithstanding the provisions of R.S. 33:441(A), witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the mayor's court. The costs so collected shall be placed in a special fund maintained and administered by the clerk of the town of Welsh, and from which the governing authority shall pay the witness fees provided for herein.

(b) All unexpended and unencumbered funds remaining in the witness fee account at the end of each calendar year may be transferred by the clerk to the town's general fund for the purpose of paying for infrastructure improvements and equipment.

(3) The mayor's court of the town of Welsh may adjust the schedule of costs from time to time as the need for funds may require.

C. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the town of Welsh that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena.

Acts 1995, No. 775, §1; Acts 2003, No. 464, §1, eff. June 20, 2003; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.7 - Compensation of off-duty law enforcement officers; City Court of Slidell

§254.7. Compensation of off-duty law enforcement officers; City Court of Slidell

Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a traffic, criminal, or juvenile case before the City Court of Slidell on a date or at a time when such officer is off duty shall be paid the sum of twenty-five dollars per subpoena per day by the clerk of the City Court of Slidell. The clerk of the City Court of Slidell shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the City Court of Slidell that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena. The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be seventy-five dollars, no matter how many summons he receives for that specific day. Said sum shall be in addition to any other compensation the law enforcement officer is eligible to receive. When the fee is for the testimony of an off-duty law enforcement officer employed by public safety services of the Department of Public Safety and Corrections, the fee shall be paid directly to public safety services.

Acts 2001, No. 46, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.8 - Compensation of off-duty law enforcement officers; mayor's court, town of Vinton

§254.8. Compensation of off-duty law enforcement officers; mayor's court, town of Vinton

A. Any sheriff, deputy sheriff, city or state police officer, or other law enforcement officer subpoenaed to testify in a case before the mayor's court of Vinton on a date or at a time when such an officer is off duty shall be paid the sum of twenty-five dollars per case per day by the clerk of the town of Vinton. The clerk of the town of Vinton shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

B.(1) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status shall be seventy-five dollars per day, no matter how many summonses he receives per specific day. This fee shall be in addition to any other compensation the law enforcement officer is eligible to receive from his or her employer.

(2)(a) Notwithstanding the provisions of R.S. 33:441(A), witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the mayor's court. The costs so collected shall be placed in a special fund maintained and administered by the clerk of the town of Vinton and from which the governing authority shall pay the witness fees provided for herein.

(b) All unexpended and unencumbered funds remaining in the witness fee account at the end of each calendar year may be transferred by the clerk to the town's general fund for the purpose of paying for infrastructure improvements and equipment.

(3) The mayor's court of the town of Vinton may adjust the schedule of costs from time to time as the need for funds may require.

C. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the clerk of the town of Vinton that the officer was summoned to testify on a day while he was off duty and did in fact appear in court as commanded in the subpoena.

Acts 2004, No. 122, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006.



RS 15:254.9 - Compensation of off-duty law enforcement officers; parish of Plaquemines

§254.9. Compensation of off-duty law enforcement officers; parish of Plaquemines

A. Any Plaquemines Parish deputy sheriff required to be present, in his official capacity, to testify in a traffic, criminal, or juvenile case before the Twenty-Fifth Judicial District Court in Plaquemines Parish during any time when such officer is not required to report to work or perform the duties of his office, shall be paid the sum of fifty dollars per case, but not more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present or whether he actually testified in the case, and which sum shall be paid from those costs of court collected pursuant to R.S. 15:255(D)(1) and (2).

B.(1) Witness fees provided for in this Section shall be paid from costs collected in individual cases tried in the Twenty-Fifth Judicial District Court and which shall be assessed as a part of the costs of court to be collected in such cases and shall be collected for each case in which there is a plea of guilty, nolo contendere, or in which there is a conviction. The Twenty-Fifth Judicial District Court judges shall adopt a schedule of costs that shall be applicable in each case before that court to which such costs are applicable. All of such costs shall be placed as they are collected into a special fund that shall be maintained and be administered by the Plaquemines Parish Sheriff's Office. The Plaquemines Parish Sheriff's Office shall pay out of such fund the witness fees provided in this Section, and any other benefits for the employees of the Plaquemines Parish Sheriff's Office, as deemed appropriate by the sheriff.

(2) The judges shall, as the needs of the special fund require, adjust the schedule of the costs to insure that the proceeds are adequate to fully pay the witness fees required by this Section.

C. If the sheriff elects to pay the deputy sheriff overtime for the court appearance, the sum paid by the Plaquemines Parish sheriff's office shall be the witness fee, which shall be paid from the costs of court collected pursuant to the provisions of Paragraphs (B)(1) and (2) of this Section.

D. The Plaquemines Parish sheriff's office shall be responsible for calculating and withholding all requisite deductions for taxes derived from the deputy sheriff's response to the subpoena and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the deputy and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the deputy.

E.(1) Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section where the sheriff elects to pay overtime shall constitute the normal compensation paid to such law enforcement officers for the performance of the duties of their jobs when earning overtime pay, the payment of such overtime shall be taken into consideration in determining the salary, any salary increase, or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

(2) The maximum allowable fee to be received by an officer on any given day when he is summoned in an off-duty status will be the amount of his normal overtime pay, no matter how many summons he receives for that specific day. Said sum shall be in addition to any other compensation the law enforcement officer is eligible to receive.

(3) If the sheriff elects not to pay overtime compensation any such fees received by the law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

F. As a condition precedent to receipt of the compensation provided in this Section, the law enforcement officer and his superior shall be required to certify to the payroll office of the Plaquemines Parish sheriff's office that the officer was summoned to testify on a day while he was off-duty and did in fact appear in court as commanded in the subpoena.

Acts 2007, No. 375, §1, eff. July 10, 2007; Acts 2010, No. 567, §1.



RS 15:255 - Witness fees to off-duty law enforcement officers

§255. Witness fees to off-duty law enforcement officers

A.(1) Whenever a law enforcement officer is required to be present, in his official capacity, as a witness in any criminal case or delinquency adjudication in any district or parish court or any court exercising juvenile jurisdiction, during any time he is not required to report to work or perform the duties of his office, the law enforcement officer shall be paid the sum of fifty dollars for each day per case, but not more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present or whether he actually testified in the case, and which sum shall be paid from those costs of court collected pursuant to the provisions of Paragraphs (D)(1) and (2) of this Section. This fee shall not be paid, however, to any law enforcement officer who is compensated by his employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq., except as provided in Paragraph (3) of this Subsection. Application for payment of the fee shall be accompanied by documentation verifying the law enforcement officer's service as a witness and that the law enforcement officer has not been compensated by the employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq. Within sixty days of receipt of the application for the fee, along with accompanying documentation, the governing authority of the parish shall transmit the fees due under this Section to the law enforcement officer's employer. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer.

(2) In the city of New Orleans, the Civil Service Commission shall establish rules for the payment of each law enforcement officer who because of his official connection with any criminal case as the arresting officer or in some other official capacity, is required to be present as a witness in any criminal case which is being tried in the Criminal District Court for the parish of Orleans during any time when he otherwise is not required to report to work or perform the duties of his job. The officer's employing agency shall be paid from those costs of court collected pursuant to the provisions of Paragraphs (D)(1) and (2) of this Section for overtime or any other compensation costs associated with his required presence as a witness.

(3) Notwithstanding any provision of Paragraph (1) of this Subsection to the contrary, whenever the presence of an off-duty law enforcement officer employed by public safety services of the Department of Public Safety and Corrections or by the Department of Wildlife and Fisheries is required in court as described in Paragraph (1) of this Subsection, the witness fee authorized by this Subsection shall be paid to the officer's employing agency upon verification of appearance and duty status of the officer. The employing agency shall compensate the officer for his presence in accordance with the Fair Labor Standards Act of 1938, 29 U.S.C. 201 et seq.

(4) The employer of any law enforcement officer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and for making payment of the appropriate net amount to the law enforcement officer.

B. The plan adopted for the payment of witness fees to law enforcement officers shall be applicable to all law enforcement officers alike and shall be paid for each day any law enforcement officer is required to be present and is present in one or more cases in such courts during his regular time off.

C. Compensation allowed law enforcement officers as witnesses in accordance with the provisions of this Section shall not be deemed to be in lieu of, or to constitute any portion of, the salary or compensation paid to such law enforcement officers for the performance of the duties of their jobs, nor shall the payment of such witness fees be taken into consideration in determining the salary, any salary increase or any supplemental pay by the state to which any law enforcement officer is or becomes entitled.

D.(1) Witness fees provided for by this Section shall be paid from costs of court collected in individual cases tried in district or parish courts or in any court exercising juvenile jurisdiction which shall be assessed as a part of the costs of court to be collected in such cases and shall be collected for each case in which there is a plea of guilty or in which there is a conviction. The judge or judges of court for the judicial district wherein the parish, or city of New Orleans, is situated shall adopt a schedule of costs that shall be applicable in each case before that court to which such costs are applicable. All of such costs shall be placed, as they are collected, in a special fund that shall be maintained and be administered by the governing authority and said authority shall pay out of said fund the witness fees herein provided for.

(2) The judge or judges shall, as the needs of the special fund require, adjust the schedule of costs to insure that the proceeds are adequate to fully pay the witness fees herein provided.

E.(1) Except as provided for in R.S. 15:254.6 and 254.8, each law enforcement officer who, because of his official connections with any criminal case being tried in the city court or mayor's court, as the arresting officer or in some other official capacity, is required to be present as a witness in the case during any time when he is otherwise not required to report to work or perform the duties of his office shall be paid the sum of fifty dollars for each day per case for which his presence in the court is required and for which he is present, except that in the Mayor's Court of the city of Mansfield, such sum shall not exceed twenty-five dollars per day for each day per case. No officer shall be allowed more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present, except that in the Mayor's Court of the city of Mansfield, no officer shall be allowed more than seventy-five dollars in any one day, regardless of the number of cases for which he is required to be present. This fee shall not be paid, however, to any law enforcement officer who is compensated by his employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq. Application for payment of the fee shall be accompanied by documentation verifying the law enforcement officer's service as a witness and that the law enforcement officer has not been compensated by his employer for his appearance as a witness pursuant to the provisions of the federal Fair Labor Standards Act, 29 U.S.C. 201 et seq. Within thirty days of receipt of the application for the fee, along with accompanying documentation, the governing authority of the municipality having the city court or mayor's court shall transmit the fee to the law enforcement officer's employer. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer.

(2) Witness fees provided by this Subsection shall be paid from costs of court which shall be assessed and collected in individual cases in which there is a plea of guilty or a conviction, in accordance with a schedule of costs adopted by the judge or judges of the city court or mayor's court, provided that in a mayor's court, the cost assessed for such purpose for any person who pleads guilty or is convicted in an individual case shall not exceed fifty dollars; however, in the Mayor's Court of the city of Mansfield, the costs assessed and collected in an individual case shall not exceed twenty-five dollars. The costs so collected shall be placed in a special fund maintained and administered by the governing authority and from which the governing authority shall pay the witness fees provided for herein.

(3) The judge or judges of the city court or mayor's court may adjust the schedule of costs from time to time as the needs of the fund may require, provided that in a mayor's court, the cost assessed for such purpose for any person who pleads guilty or is convicted in an individual case shall not exceed fifty dollars, except that in the Mayor's Court of the city of Mansfield, this amount shall not exceed twenty-five dollars.

(4) The governing authority of the city of Baton Rouge is authorized to pay each law enforcement officer who, because of his official connections with any criminal case being tried in the city court, as the arresting officer or in some other official capacity, is required to be present as a witness in the case during any time when he is otherwise not required to report to work or perform the duties of his office, the sum of twenty-five dollars for each day per case for which his presence in the court is required and for which he is present. No officer shall be allowed more than fifty dollars in any one day, regardless of the number of cases for which he is required to be present. The governing authority of the city shall transmit the fees due under this Section to the law enforcement officer's employer within thirty days after the officer qualifies for the fee. The employer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities, on behalf of the law enforcement officer and, within thirty days after receipt of the funds, for making payment of the appropriate net amount to the law enforcement officer.

(5) The employer of any law enforcement officer shall be responsible for calculating and withholding all requisite deductions for taxes and for transferring or remitting all sums of employee withholdings to the appropriate taxing authorities on behalf of the law enforcement officer and for making payment of the appropriate net amount to the law enforcement officer.

F. For the purposes of this Section only, "law enforcement officer" as used herein shall include a person who withdraws blood for the purpose of determining the alcoholic content therein under the provisions of R.S. 32:664. However, no such person shall be eligible for a witness fee pursuant to this Section if he is paid by his employer for his time in court.

G. Nothing in this Section shall be construed to require any parish or municipal governing authority to appropriate general fund monies for the payment of the witness fees provided for in this Section. Any witness fees and employer contributions associated therewith provided for in this Section shall be paid solely from the special fund administered by each respective parish or municipal governing authority.

H. In the Twenty-First Judicial District, all surplus monies in the special fund in each of the parishes in that district at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Twenty-First Judicial District Court. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Twenty-First Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus money pursuant to this Subsection.

I. Notwithstanding any provision of law to the contrary, the city of Hammond may adopt an ordinance which provides that on January first of each year the amount of money in the witness fee fund for the city of Hammond which exceeds fifty thousand dollars shall be transferred to the general fund of the city of Hammond to be used solely for purchasing equipment for the police department of the city of Hammond. For the purposes of this Subsection, the balance of fifty thousand dollars required to be kept in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

J. In the Fifth Judicial District, all surplus monies in the special fund in each of the parishes in that district at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Fifth Judicial District Court. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Fifth Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus money pursuant to this Subsection.

K. A parish or municipal governing authority may pay from the special fund any taxes, penalties, or interest incurred due to the failure of the governing authority to perform appropriate withholding from fees paid directly to law enforcement officers, as required by the Internal Revenue Code, for taxable years 2005 and previous.

L. Notwithstanding any provision of law to the contrary, the city of Mansfield may adopt an ordinance which provides that on January first of each year, the amount of money in the witness fee fund for the Mayor's court of the city of Mansfield which exceeds thirty thousand dollars shall be transferred to the general fund of the city of Mansfield to be used solely for purchasing equipment for the police department of the city of Mansfield. For the purposes of this Subsection, the balance of thirty thousand dollars required to be kept in the witness fee fund shall mean thirty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below thirty thousand dollars as a result of a transfer made under the provisions of this Subsection.

M. In the Twenty-Third Judicial District, all surplus monies in the special fund in each of the parishes in that district at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Twenty-Third Judicial District Court. As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money which is in each special fund at the end of each calendar year and which is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. The surplus monies which are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year. The surplus monies which are required to be transferred by this Subsection may be used for any purpose for which the other monies in the criminal court fund of the Twenty-Third Judicial District Court may be used. No money obligated to be paid to any officer or agency for an off-duty law enforcement court appearance shall be considered surplus money pursuant to this Subsection.

N. Notwithstanding any provision of law to the contrary, the city of Kenner may adopt an ordinance which provides that on July first of each year, the amount of money in the witness fee fund for the mayor's court of the city of Kenner which exceeds fifty thousand dollars shall be transferred to the general fund of the city of Kenner to be used solely for purchasing equipment for the police department of the city of Kenner. For the purposes of this Subsection, the balance of fifty thousand dollars required to be kept in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

O. Notwithstanding any provision of law to the contrary, the city of Crowley may adopt an ordinance which provides that on September first of each year, the amount of money in the witness fee fund provided for the City Court of Crowley which exceeds thirty thousand dollars shall be transferred to the general fund of the city of Crowley to be used solely for purchasing equipment for the police department of the city of Crowley. For the purposes of this Subsection, the balance of thirty thousand dollars required to be kept in the witness fee fund shall mean thirty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below thirty thousand dollars as a result of a transfer made pursuant to the provisions of this Subsection.

P.(1) In the Sixteenth Judicial District, all surplus monies in the special fund in each of the parishes in that district that exceed fifty thousand dollars at the end of each calendar year shall be transmitted by the governing authorities of those parishes to the criminal court fund of the Sixteenth Judicial District Court. However, no single parish shall transfer more than one hundred fifty thousand dollars per year to the criminal court fund of the Sixteenth Judicial District Court. The surplus monies that are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year, and may be used for any purpose for which the other monies in the criminal court fund of the Sixteenth Judicial District Court may be used.

(2) As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. No money obligated to be paid to any officer or agency for an off-duty law enforcement officer's court appearance shall be considered surplus money pursuant to this Subsection.

(3) For the purposes of this Subsection, the balance of fifty thousand dollars required to be maintained in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

Q.(1) In the First Judicial District, all surplus monies in the special fund that exceed fifty thousand dollars at the end of each calendar year shall be transmitted by the governing authority of Caddo Parish to the criminal court fund of the First Judicial District Court. However, no more than one hundred fifty thousand dollars per year shall be transferred to the criminal court fund of the First Judicial District Court. The surplus monies that are required to be transferred by this Subsection shall be transferred no later than January thirty-first of each year, and may be used for any purpose for which the other monies in the criminal court fund of the First Judicial District Court may be used.

(2) As used in this Subsection, "special fund" means the special fund provided for in Subsection D of this Section, and "surplus monies" means the amount of money that is in each special fund at the end of each calendar year and that is in excess of the total amount paid from each special fund as witness fees for off-duty law enforcement officers in that calendar year. No money obligated to be paid to any officer or agency for an off-duty law enforcement officer's court appearance shall be considered surplus money pursuant to this Subsection.

(3) For the purposes of this Subsection, the balance of fifty thousand dollars required to be maintained in the witness fee fund shall mean fifty thousand dollars in unexpended and unencumbered funds, and under no circumstances shall the balance in the witness fee fund be reduced below fifty thousand dollars as a result of a transfer made under the provisions of this Subsection.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1980, No. 690, §1; Acts 1981, No. 251, §1; Acts 1982, No. 66, §1; Acts 1983, No. 57, §1; Acts 1983, No. 220, §1; Acts 1984, No. 737, §1; Acts 1985, No. 495, §1, eff. July 12, 1985; Acts 1985, No. 430, §1, eff. July 10, 1985; Acts 1986, No. 281, §1; Acts 1986, No. 263, §1; Acts 1987, No. 421, §1, eff. July 8, 1987; Acts 1987, No. 647, §1; Acts 1990, No. 318, §1; Acts 1999, No. 670, §1; Acts 2001, No. 355, §1; Acts 2001, No. 881, §1; Acts 2002, 1st Ex. Sess., No. 127, §1; Acts 2004, No. 473, §1; Acts 2004, No. 582, §1; Acts 2005, No. 96, §2, eff. Jan. 1, 2006; Acts 2006, No. 25, §1; Acts 2007, No. 290, §1; Acts 2007, No. 231, §1; Acts 2009, No. 72, §1; Acts 2010, No. 187, §1; Acts 2011, No. 158, §1; Acts 2012, No. 722, §2.



RS 15:255.1 - Witness fees to retired or former law enforcement officers

§255.1. Witness fees to retired or former law enforcement officers

A. Unless otherwise provided for by law for a particular jurisdiction, whenever a retired or former law enforcement officer is required to be present, as a witness in any criminal case or delinquency adjudication in any district or parish court or any court exercising juvenile jurisdiction, to testify as to events which occurred during his employment as a law enforcement officer, the retired or former law enforcement officer shall be paid the sum of fifty dollars for each day per case, but not more than one hundred fifty dollars in any one day, regardless of the number of cases for which he is required to be present or whether he actually testified in the case, and which sum shall be paid from those costs of court collected pursuant to the provisions of R.S. 15:255(D)(1) and (2).

B. The retired or former law enforcement officer shall submit to the parish governing authority an application for payment of the fee, accompanied by documentation verifying service as a witness. Within sixty days of receipt of the application for the fee, along with accompanying documentation, the governing authority of the parish shall transmit the fees due under this Section to the retired or former law enforcement officer.

Acts 2014, No. 4, §1



RS 15:256 - Fees where more than one case on same day

§256. Fees where more than one case on same day

Except as provided in R.S. 15:255, no person shall be allowed, for attendance as a witness in criminal cases, more than is allowed in one case on the same day, or mileage for more than one case at a time. The provisions of this Section shall not apply to the city of New Orleans.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1980, No. 690, §1.



RS 15:257 - Placing material witness under bond

§257. Placing material witness under bond

Whenever it shall appear, upon motion of the district attorney or upon motion of a defendant supported by his affidavit, that the testimony of any witness is essential to the prosecution or the defense, as the case may be, and it is shown that it may become impracticable to secure the presence of the person by subpoena, a judge, as defined in Article 931 of the Code of Criminal Procedure, shall issue a warrant for the arrest of the witness. The witness shall be arrested and held in the parish jail, or such other suitable place as shall be designated by the court, until he gives an appearance bond as provided for defendants when admitted to bail, or until his testimony shall have been given in the cause or dispensed with.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1968, No. 149, §1; Acts 2010, No. 485, §1.



RS 15:258 - Taking deposition of witness imprisoned in default of bond

§258. Taking deposition of witness imprisoned in default of bond

When any witness in any criminal case, imprisoned in default of giving bond for his appearance, shall wish to have his testimony taken and to be enlarged, he shall apply to the judge of the court in which such prosecution is pending to have his testimony taken in writing; and thereupon the judge shall order said testimony to be taken in writing before him in court or in chambers or before any officer authorized by law to administer oaths, after giving forty-eight hours personal notice to the accused and to the district attorney to be present at the time and place of the taking of said testimony; provided, that with the consent of the district attorney and of the accused any and all delays for the taking of said testimony may be waived. If the accused is in jail, the sheriff shall be notified and shall produce the accused at the time and place designated to be confronted with the witness. The testimony when so taken shall be sworn to and signed by the witness if he knows how to write, if not, by his ordinary mark attested by the officer taking the testimony; and the said testimony so certified to shall be without delay returned by the officer taking the same into the court in which said prosecution is pending, together with the said notice and the officer's return of service annexed thereto, and thereupon the said witness shall be discharged from custody.

The taking of this testimony shall be without expense to the witness, but shall be taxed as a part of the costs of the prosecution.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:259 - Admissibility of depositions taken in jail

§259. Admissibility of depositions taken in jail

The testimony taken as provided for in R.S. 15:258, when certified to by the officer before whom taken, shall, in case of the death or departure of the witness from the parish or other inability to attend court, be admissible before the grand jury as well as on the trial of the accused, subject to all legal objections, but shall not be admissible when the presence of the witness can be procured by subpoena; provided that whenever an accused, not in jail, shall have been duly notified to be present at the taking of said testimony and shall not attend, he shall not be allowed to set up the plea that he had been deprived of his right to be confronted with the witnesses against him.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:260 - Production of certain records of victim under age eighteen; conditions

§260. Production of certain records of victim under age eighteen; conditions

If the defendant is charged with a violation of R.S. 14:93 or any provision of Subpart C of Part II, Subpart B of Part IV, or Subpart A(1) or A(4) of Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, and the victim was under the age of eighteen at the time of the offense, a subpoena or court order compelling the production of medical, psychological, school, or other records pertaining to the victim shall not be issued upon request of the defendant unless the subpoena or court order identifies the records sought with particularity and is reasonably limited as to subject matter, and the court finds, after a contradictory hearing with the state, that the requested records are likely to be relevant and admissible at trial and are not sought for the purpose of harassing the victim.

Acts 1995, No. 755, §1.



RS 15:261 - Disposition of witness or appearance fees for off-duty law enforcement officers

§261. Disposition of witness or appearance fees for off-duty law enforcement officers

A. Notwithstanding any other provision of law to the contrary, whenever by reason of the enforcement or imposition of any federal law or rule or for any other reason, an off-duty municipal law enforcement officer is compensated by his governmental employer for an appearance in court in his official capacity as a witness in any criminal case or delinquency adjudication in any city or district court during any time he would not otherwise be required to report to work or perform the duties of his office, then the officer of the court responsible for the disposition of any witness or appearance fee provided in law to compensate or reimburse for the cost of such officer's appearance shall pay the fee to the fiscal officer or other person designated by the officer's governmental employer to receive revenues on behalf of the governmental body.

B. The governmental employer may retain such portion of the appearance fee as is necessary to reimburse it for salary, benefits, and other expenses it expends in making its employee available for the appearance. If the witness or appearance fee exceeds the amount the employer is required to pay in salary, benefits, and expenses for such appearance, the employer shall transmit the difference to the officer who made the appearance. In no case, however, shall the officer receive less than he would have been compensated if he had received the fee directly.

Acts 1997, No. 918, §1; Acts 1999, No. 552, §1.



RS 15:262 - Repealed by Acts 2009, No. 263, §4.

§262. Repealed by Acts 2009, No. 263, §4.



RS 15:270 - Interpreters for deaf or severely hearing-impaired persons

CODE TITLE XXVI. TRIAL PROCEDURE

§270. Interpreters for deaf or severely hearing-impaired persons

A. In all criminal prosecutions, where the accused is deaf or severely hearing-impaired, he shall have the proceedings of the trial interpreted to him in a language that he can understand by a qualified interpreter appointed by the court. In all cases where the mental condition of a person is being considered and where such person may be committed to a mental institution, and where such person is deaf or severely hearing-impaired, all of the court proceedings pertaining to him shall be interpreted by a qualified interpreter appointed by the court. The qualification of an interpreter as an expert witness is governed by the Louisiana Code of Evidence.

B.(1) In any case where an interpreter is required to be appointed by the court under this Section, the court shall not commence proceedings until the appointed interpreter is in court.

(2) The interpreter appointed in accordance with this Section shall take an oath or affirmation that he will make a true interpretation to the deaf or severely hearing-impaired person accused or being examined of all the proceedings of his case in a language that he understands, and that he will repeat said deaf or severely hearing-impaired person's answer to questions to counsel, court or jury, to the best of his skill and judgment.

(3) Interpreters appointed in accordance with this Section shall receive for their services an amount to be fixed by the judge presiding. When travel of the interpreter is necessary, all of the actual expenses of travel, lodging, and meals incurred by the interpreter in connection with the case in which he is appointed to serve shall be paid at the same rate applicable to state employees.

Added by Acts 1968, No. 320, §1. Acts 1988, No. 515, §5, eff. Jan. 1, 1989; Acts 1989, No. 109, §2.



RS 15:271 - Plea of not guilty; burden of proof

§271. Plea of not guilty; burden of proof

The plea of not guilty throws upon the state the burden of proving beyond a reasonable doubt each element of the crime necessary to constitute the defendant's guilt.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1968, No. 150, §1.



RS 15:272 - Order for substitution of certified copy of missing document

§272. Order for substitution of certified copy of missing document

The judge shall, upon proof of the loss, destruction or abstraction from the court of any indictment, information or bail bond, order that a certified copy from the judicial record of such lost, destroyed or abstracted document shall be substituted for the original and that the trial and all further proceedings in the cause be had as on the original.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:273 - Right of accused to be confronted with witnesses

§273. Right of accused to be confronted with witnesses

The accused shall have the right to be confronted with the witnesses against him and the depositions of witnesses shall not be evidence either for or against him except as provided by law.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:274 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§274. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:275 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§275. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:276 - Self-incrimination of witness

§276. Self-incrimination of witness

No witness can be forced to criminate himself, but the judge is not bound by the witness' statement that the answer would criminate him, when from the nature of the question asked and the circumstances of the case such statement can not be true.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:277 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§277. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:278 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§278. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:279 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§279. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:280 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§280. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:281 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§281. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:282 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§282. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:283 - Protected person; testimony taken outside courtroom

§283. Protected person; testimony taken outside courtroom

A. On its own motion or on the motion of the attorney for any party, a court may order that the testimony of a protected person who may have been a witness to or victim of a crime be taken in a room other than the courtroom and be simultaneously televised by closed circuit television to the court and jury, when the court makes a specific finding of necessity based upon both of the following:

(1) Expert testimony that the protected person would be likely to suffer serious emotional distress if forced to give testimony in open court.

(2) Expert testimony that, without such simultaneous televised testimony, the protected person cannot reasonably communicate his testimony to the court or jury.

B. The court shall ensure that the protected person cannot see or hear the accused unless such viewing or hearing is requested for purposes of identification. However, the court shall ensure that the accused is afforded the ability to consult with his attorney during the testimony of the protected person.

C. The only persons who may be present in the room with the protected person are the person or persons operating the audio-video equipment, the presiding judge, the attorneys for the state, the attorneys for the defendant, and any person, other than a relative of the protected person, whose presence is determined by the court to be necessary to the welfare and well-being of the protected person during his testimony. The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the protected person during his testimony but does not permit the protected person to see or hear them.

D. Only the attorneys, or the presiding judge as authorized by law, may question the protected person.

E. For the purposes of this Section, "protected person" means a person who is the victim of a crime or a witness in a criminal prosecution who is either of the following:

(1) Under the age of seventeen years.

(2) Has a developmental disability as defined in R.S. 28:451.2(12).

Acts 1984, No. 563, §1; Acts 1991, No. 500, §1; Acts 2004, No. 241, §1; Acts 2006, No. 764, §2; Acts 2007, No. 70, §1.



RS 15:291 - Right of accused to have testimony taken down; provision for paying

CODE TITLE XXVII. PRESENCE OF DEFENDANT (BLANK)

CODE TITLE XXVIII. BILL OF EXCEPTIONS

§291. Right of accused to have testimony taken down; provision for paying

The testimony of the witnesses on the question of guilt or innocence may be taken down under the supervision of the court and in order to explain any bill of exception which may be taken by counsel for the accused, the accused shall have the right, if he chooses, to have all of the testimony so taken made a part of the transcript; provided, that any accused desiring to send up the testimony of all of the witnesses so taken, shall pay for the same, and provided further, that the said testimony shall be considered only in explanation of the bills of exception reserved during the trial on behalf of the accused.



RS 15:301 - Remittance of fine or imprisonment

CODE TITLE XXIX. MOTIONS FOR NEW TRIAL AND

IN ARREST OF JUDGMENT (BLANK)

CODE TITLE XXX. SENTENCE

§301. Remittance of fine or imprisonment

Any fine or imprisonment, imposed for violation of state laws or municipal or parish ordinances, which is alleged to be excessive or that for any reason should be abated or remitted in whole or in part shall be abated or remitted in the following manner:

Fines or imprisonment imposed under state laws shall be abated or remitted in the manner directed by law.

Fines or imprisonment imposed under ordinances of police juries may be abated or remitted only upon the recommendation of the judge of the parish and the consent of the police jury.

Fines or imprisonment imposed under ordinances of any city or other municipal corporation may be remitted only upon the recommendation of the mayor or other chief magistrate and the consent of the least numerous branch of the municipal legislative body.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:301.1 - Sentences without benefit of probation, parole, or suspension of sentence; correction

§301.1. Sentences without benefit of probation, parole, or suspension of sentence; correction

A. When a criminal statute requires that all or a portion of a sentence imposed for a violation of that statute be served without benefit of probation, parole, or suspension of sentence, each sentence which is imposed under the provisions of that statute shall be deemed to contain the provisions relating to the service of that sentence without benefit of probation, parole, or suspension of sentence. The failure of a sentencing court to specifically state that all or a portion of the sentence is to be served without benefit of probation, parole, or suspension of sentence shall not in any way affect the statutory requirement that all or a portion of the sentence be served without benefit of probation, parole, or suspension of sentence.

B. If a sentence is inconsistent with statutory provisions, upon the court's own motion or motion of the district attorney, the sentencing court shall amend the sentence to conform to the applicable statutory provisions. The district attorney shall have standing to seek appellate or supervisory relief for the purpose of amending the sentence as provided in this Section.

C. The provisions of this Section shall apply to each provision of law which requires all or a portion of a criminal sentence to be served without benefit of probation, parole, or suspension of sentence, or of any one of them, any combination thereof, or any substantially similar provision or combination of substantially similar provisions.

D. Any amendment to any criminal sentence as authorized by the provisions of this Section shall be completed within one hundred eighty days of the initial sentencing.

Acts 1999, No. 94, §1.



RS 15:302 - Sentences to prison districts; persons excluded

§302. Sentences to prison districts; persons excluded

Whenever prison districts have been established the rules of sentencing set forth below shall be followed:

A. The following persons shall be sentenced to prison districts:

(1) All persons convicted of misdemeanors and sentenced to imprisonment by any state court within the judicial district.

(2) All persons convicted of violations of state or parish laws by any municipal court within the judicial district.

B. The following persons may be sentenced to prison districts:

(1) Persons convicted of felonies by any state court within the judicial district notwithstanding the conviction ordinarily requires imprisonment in the penitentiary.

(2) Persons convicted of violations of municipal ordinances and sentenced to imprisonment by the municipal courts of those municipalities which have contracted with the governing authority of the prison district for the keeping of such persons.

C. The following persons shall not be imprisoned in any prison district:

(1) Persons sentenced to life imprisonment.

(2) Persons convicted of treason, aggravated or simple rape, aggravated or simple arson, aggravated or simple kidnapping.

(3) Bank and homestead officials convicted of theft by reason of misusing funds of depositors or other funds entrusted to them.

(4) Notaries public who are defaulters.

(5) Second or third offenders.

(6) Persons whose sentences exceed five years.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1975, No. 419, §1.



RS 15:303 - Maximum fine or imprisonment when not specified

§303. Maximum fine or imprisonment when not specified

Whenever the punishment of fine and imprisonment are left by law to the discretion of any court, the fine shall not exceed one thousand dollars, nor the imprisonment two years.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967.



RS 15:304 - Expenses to be paid by parishes; juror's fee in city of New Orleans

§304. Expenses to be paid by parishes; juror's fee in city of New Orleans

All expenses incurred in the different parishes of the state or in the city of New Orleans by the arrest, confinement, and prosecution of persons accused or convicted of crimes, their removal to prison, the pay of witnesses specifically provided for by law, jurors and all prosecutorial expenses whatever attending criminal proceedings shall be paid by the respective parishes in which the offense charged may have been committed or by the city of New Orleans, as the case may be. The expenses shall be paid by the parish treasurer or by the city of New Orleans after an account of the expenses shall be duly certified to be correct by the presiding judge and the clerk of court. The fees, salaries, and expenses to be paid shall be fixed and regulated by the parish or city authority unless otherwise provided by law; however, those persons serving as jurors in the trial of criminal cases in the city of New Orleans shall be entitled to compensation of sixteen dollars for each and every day or part of a day on which they serve as jurors in any criminal case to be paid by the city of New Orleans; provided further that this shall not become effective until the council of the city of New Orleans will have appropriated sufficient funds for this purpose. Notwithstanding the provisions of this Section, the city of New Orleans shall only pay the above expenses after the special account created pursuant to R.S. 15:571.11(D), and to the extent authorized thereby, shall have been depleted. Nothing in this Section shall be construed to make the parishes or the city of New Orleans responsible for the expenses associated with the costs, expert fees, or attorney fees of a defendant in a criminal proceeding.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1968, No. 541, §1; Acts 1975, No. 233, §2; Acts 1979, No. 156, §1, eff. July 3, 1979; Acts 1994, 3rd Ex. Sess., No. 81, §1, eff. July 7, 1994.



RS 15:305 - Probation in neglect of family cases

§305. Probation in neglect of family cases

A.(1) Whenever a person has pleaded guilty or been found guilty of the misdemeanor of criminal neglect of family or has been found in contempt of court for failing to pay support as ordered under the provisions of Children's Code Article 1353, the judge may suspend the execution or imposition of sentence and release the offender on unsupervised probation or probation under the supervision of the Department of Children and Family Services. The judge may suspend the sentence and place the defendant on probation although he has begun to serve the sentence imposed and may impose any specific conditions reasonably related to the offender's rehabilitation, including but not limited to the conditions of probation as set forth in Code of Criminal Procedure Article 895.

(2) The period of probation or of suspension of sentence shall be fixed by the court at not less than six months nor more than five years, subject to renewal by the court for fixed periods not exceeding five years. The period of probation or suspended sentence may be continued in this manner as long as the responsibility for support continues or as long as an arrearage is owed.

B. As a condition of probation authorized by this Section, the defendant may be required to provide for the support of any persons for whose support he is legally responsible. The court may also require the defendant to enter into a recognizance, with or without surety, in order to insure the payment of the support. The condition of the recognizance shall be such that the defendant shall make his or her personal appearance at court whenever required to do so, and shall further comply with the terms of the order or of any subsequent modification thereof.

C. In placing such an offender on probation, the court may place the offender under the supervision of the department. However, separate juvenile courts now or hereinafter established may use their own probation services.

D. The clerk of court shall give notice to the Department of Children and Family Services in every case in which an offender is placed on probation under this Section.

E.(1) If the court finds that the defendant has violated a condition of his probation, it shall order that the probation be revoked and shall sentence the defendant to imprisonment for not more than six months. The court shall also order the defendant to pay the total amount of unpaid support to the spouse, to the tutor or custodian of the child, to the court-approved fiduciary of the spouse or child, or to the Department of Children and Family Services in a FITAP case or in a non-FITAP case in which the department is rendering services, whichever is applicable; hereinafter, said payee shall be referred to as the applicable payee. Such judgment shall have the same force and effect as a final judgment for money damages against the defendant. This judgment may be made executory by any Louisiana court of competent jurisdiction on petition of the department or the district attorney.

(2)(a) At the discretion of the judge, the sentence may be suspended by the court upon payment of:

(i) The amount of the order for unpaid support;

(ii) The amount of unpaid support accrued since the date of the said order; and

(iii) The amount of all attendant court costs.

(b) Upon recommendation of the state attorney or the support enforcement officer, or both, the remainder of the sentence may be suspended upon payment of a lesser amount plus attendant court costs. Such payment shall apply toward but not extinguish the total amount due.

(c) In addition, if the defendant has entered into a recognizance in the amount fixed by the court to insure the payment of the support, the court may order the forfeiture of such recognizance and enforcement thereof by execution. The sum recovered shall be paid in whole or in part to the applicable payee. However, should the court order both the forfeiture of the recognizance and at the same time order the accused to pay all unpaid support under the sentence for violation of probation, the amount of unpaid support plus attendant court costs shall be the maximum amount payable.

Acts 1966, No. 311, §2, eff. Jan. 1, 1967. Amended by Acts 1977, No. 247, §1; Acts 1978, No. 786, §2, eff. July 17, 1978; Acts 1981, No. 812, §5, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §6, eff. Nov. 19, 1981; Acts 1984, No. 451 §1; Acts 1989, No. 285, §1; Acts 1993, No. 429, §2; Acts 1997, No. 1155, §5; Acts 2010, No. 238, §3.



RS 15:306 - Operating a vehicle while intoxicated; additional conditions of probation; ignition interlock devices

§306. Operating a vehicle while intoxicated; additional conditions of probation; ignition interlock devices

A.(1) As an additional condition of probation, the court shall require that any person convicted of a second or subsequent violation of R.S. 14:98 and placed on probation in accordance with that Section shall not operate a motor vehicle during the period of probation unless any vehicle, while being operated by that person, is equipped with a functioning ignition interlock device as provided in R.S. 15:307.

(2) However, nothing in this Section shall be construed as granting a superior right to a restricted license than that provided in R.S. 32:378.2 with regard to any period of preliminary disqualification.

B.(1) When the court imposes the use of an ignition interlock device as a condition of probation upon a person, the court shall require the person to provide proof of installation of such a device to the court or a probation officer within thirty days. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered into the court record, the court shall revoke the person's probation.

(2) "Proof of installation" shall mean either a certificate of installation or a copy of the lease agreement with one of the approved ignition interlock device companies.

C. The person whose driving privileges are restricted pursuant to this Section shall have the system on his vehicle monitored by the manufacturer for proper use at least semiannually or more frequently as the court may order. A report of any monitoring shall be issued by the manufacturer to the court within fourteen days after the monitoring.

D. If a person is required in the course and scope of his employment to operate a motor vehicle which does not have an approved ignition interlock device, and if the vehicle is owned by the employer, the court may allow the person to operate the employer's vehicle. Any person authorized to operate an employer's vehicle without an ignition interlock device shall be required to obtain and present to the court written permission from the employer for the employee to operate a specific vehicle or vehicles. Such permission shall be in the possession of such person when he operates the employer's vehicle. A motor vehicle owned by a business entity which is in whole or in part owned or controlled by a person otherwise subject to this Section is not a motor vehicle owned by the employer.

Acts 1992, No. 982, §1, eff. Jan. 1, 1993; Acts 1997, No. 581, §1; Acts 2000, 1st Ex. Sess., No. 139, §2; Acts 2003, No. 535, §2; Acts 2004, No. 903, §1.



RS 15:307 - Ignition interlock devices; installation and certification

§307. Ignition interlock devices; installation and certification

A. As used in R.S. 15:306, "ignition interlock device" means a constant monitoring device that prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol level of the operator through the taking of a breath sample for testing. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol level of the operator, as measured by the test, reaches a level established by the court and consistent with the rules promulgated by the secretary of the Department of Public Safety and Corrections, hereafter referred to as the "secretary".

B.(1) The secretary shall certify or cause to be certified ignition interlock devices required by R.S. 15:306 and shall publish a list of approved devices. All reasonable costs of certification shall be borne by the manufacturer. The manufacturer of the system shall be responsible for the installation or the training of installers and shall educate users and service and maintain the system.

(2) The ignition interlock device shall be installed, calibrated, and monitored directly by trained technicians who shall train the offender for whom the device is being installed in the proper use of the device.

C. The secretary shall formulate and promulgate a set of rules and regulations for the proper approval, installation, and use of ignition interlock devices in full compliance with this Section and R.S. 15:306. The standards shall include but not be limited to requirements that the devices or systems:

(1) Do not impede the safe operation of the vehicle.

(2) Correlate with established measures of alcohol impairment.

(3) Work accurately and reliably in an unsupervised environment.

(4) Resist tampering and give evidence if tampering is attempted.

(5) Are difficult to circumvent.

(6) Minimize inconvenience to a sober user.

(7) Require a proper, deep lung breath sample or other accurate measure of blood alcohol content equivalence.

(8) Operate reliably over the range of automobile environments.

(9) Are manufactured by a party who will provide product liability insurance and a bond against malfunction of the device.

D. The secretary may adopt in whole or relevant part the guidelines, rules, regulations, studies, or independent laboratory tests performed or relied upon by other states, their agencies or commissions.

E. The secretary shall design and adopt by regulation a warning label which shall be affixed to each ignition interlock device upon installation. The label shall contain a warning that any person tampering with, defeating, or otherwise circumventing the device is guilty of a criminal offense and subject to criminal penalty and civil liability.

Acts 1992, No. 982, §1, eff. Jan. 1, 1993; Acts 2003, No. 800, §1.



RS 15:308 - Ameliorative penalty provisions; retroactivity; amendment of sentence; time limitations

§308. Ameliorative penalty provisions; retroactivity; amendment of sentence; time limitations

A.(1) The legislature hereby declares that the provisions of Act No. 403 of the 2001 Regular Session of the Legislature provided for more lenient penalty provisions for certain enumerated crimes and that these penalty provisions were to be applied prospectively.

(2) The legislature hereby further declares that Act No. 45 of the 2002 First Extraordinary Session of the Legislature revised errors in penalty provisions for certain statutes which were amended by Act No. 403 of the 2001 Regular Session of the Legislature and that these revisions were to be applied retroactively to June 15, 2001, and applied to any crime committed subject to such revised penalties on and after such date.

B. In the interest of fairness in sentencing, the legislature hereby further declares that the more lenient penalty provisions provided for in Act No. 403 of the 2001 Regular Session of the Legislature and Act No. 45 of the 2002 First Extraordinary Session of the Legislature shall apply to the class of persons who committed crimes, who were convicted, or who were sentenced according to the following provisions: R.S. 14:56.2(D), 62.1(B) and (C), 69.1(B)(2), 70.1(B), 82(D), 91.7(C), 92.2(B), 92.3(C), 106(G)(2)(a) and (3), 106.1(C)(2), 119(D), 119.1(D), 122.1(D), 123(C)(1) and (2), 352, and 402.1(B), R.S. 15:529.1(A)(1)(b)(ii) and (c)(ii), 1303(B), and 1304(B), R.S. 27:262(C), (D), and (E), 309(C), and 375(C), R.S. 40:966(B), (C)(1), (D), (E), (F) and (G), 967(B)(1), (2), (3), and (4)(a) and (b), and (F)(1), (2), and (3), 979(A), 981, 981.1, 981.2(B) and (C), and 981.3(A)(1) and (E), and Code of Criminal Procedure Article 893(A) prior to June 15, 2001, provided that such application ameliorates the person's circumstances.

C. Such persons shall be entitled to apply to the committee on parole pursuant to R.S. 15:574.2.

Acts 2006, No. 45, §1, eff. May 16, 2006; Acts 2012, No. 123, §1; Acts 2014, No. 340, §1.



RS 15:321 - Purpose; duties of the commission; conducting of evaluation of sentencing structure; report

CHAPTER 1-A. LOUISIANA SENTENCING COMMISSION

§321. Purpose; duties of the commission; conducting of evaluation of sentencing structure; report

A. The enactment of statutes defining criminal offenses and the establishment of ranges of penalties for those offenses is a matter of substantive law solely within the prerogative of the legislature. The determination and imposition of sentence in particular cases is generally the function of the sentencing court, subject to appellate review and to mandatory sentences provided by law.

B. The legislature has determined that the best interest of the state would be served by the development and implementation of a uniform sentencing policy for use by the Louisiana judiciary. The sole purpose of the Louisiana Sentencing Commission is to assist the judiciary and the legislature in formulating such policy.

C. The legislature further determines all of the following:

(1) Criminal sentences should appropriately reflect the seriousness of the offender's crime and should meet the multiple objectives of punishment, deterrence, and rehabilitation.

(2) An equitable system of criminal justice must ensure that crimes of similar seriousness result in similar sanctions for similarly situated offenders.

(3) Significant disparities in how similar crimes are treated diminish the public's trust and faith in our criminal justice system.

(4) The system of criminal sanctions in the state of Louisiana has grown increasingly complex.

(5) A comprehensive review of Louisiana's sentencing structure will provide the state with crucial guidance to ensure the imposition of appropriate and just criminal sanctions and to make the most efficient use of the correctional system and community resources.

D. The commission shall conduct a continuous review of the state's sentencing structure based upon existing criminal law and law relative to criminal procedure. The commission may recommend only sentencing and post-conviction relief legislation as may be necessary and appropriate to achieve a uniform sentencing policy that ensures public safety and the imposition of appropriate and just sentences in terms that are clear and transparent and which make the most efficient use of the correctional system and community resources. Legislation may be recommended by the commission only upon approval by a two-thirds vote of the commission members present.

E. The commission shall conduct a comprehensive review of Louisiana's current sentencing structure, sentencing practices, probation and parole supervision, and the use of alternatives to incarceration, including a review and evaluation of all of the following:

(1) The existing statutory provisions by which an offender is sentenced to or can be released from incarceration, including but not limited to home incarceration, electronic monitoring, unsupervised and supervised parole and probation, good time diminution of sentence, intensive incarceration and intensive parole supervision, and work-release programs.

(2) The existing sentencing provisions as to their uniformity, certainty, consistency, and adequacy.

(3) The lengths of incarceration and parole and probation supervision that result from the current sentence structure and the incentives or barriers to the appropriate utilization of alternatives to incarceration.

(4) The extent to which education, job training, and reentry preparation programs can both facilitate the readiness of inmates to transition into the community and reduce recidivism.

(5) The impact of existing sentences upon the state criminal justice system, including state prison capacity, parish jail capacity, probation and parole resources, judicial operations, and law enforcement responsibilities.

(6) The relationship that a sentence or other criminal sanction has to public safety and the likelihood of recidivism.

(7) The expected future trends in sentencing.

F. In undertaking its review, the commission may request documents, conduct public hearings, hear the testimony of witnesses, and take any other actions it deems necessary to carry out its functions.

G. The commission shall make biannual recommendations for amendments to state law, pursuant to the provisions of Subsection D of this Section, that will maximize uniformity, certainty, consistency, and adequacy of a sentence structure to provide for all of the following:

(1) That punishment is aligned with the seriousness of the offense.

(2) The safety of the public is protected through the deterrent effect of the sentences authorized and the rehabilitation of those that are convicted.

(3) That appropriate consideration is accorded to the victims of the offense, their families, and the community.

H. Reports of the commission shall include but not be limited to an evaluation of the impact that existing sentences have had on length of incarceration, the impact of early release, the impact of existing sentences on the length of community supervision, recommendations for sentencing and post-conviction options, and an analysis of the fiscal impact of the commission's recommendations.

I. The commission shall issue a report of its findings and recommendations every two years. The commission shall issue its initial report on or before March 1, 2010. All reports shall be submitted to the governor, the chairmen of the House committees on the administration of criminal justice and judiciary and the chairmen of the Senate committees on judiciary B and C.

Acts 1987, No. 158, §1; Acts 1995, No. 942, §2; Acts 2008, No. 629, §1; Acts 2010, No. 856, §1; §1; Acts 2014, No. 86, §1.



RS 15:322 - Louisiana Sentencing Commission

§322. Louisiana Sentencing Commission

The Louisiana Sentencing Commission is hereby created and established under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice in the office of the governor.

Acts 1987, No. 158, §1.



RS 15:323 - Composition of commission

§323. Composition of commission

A. The commission shall be composed of twenty-five members. Twenty members shall be voting members as designated in Subsection B of this Section, and five members shall be nonvoting members as designated in Subsection D of this Section.

B.(1) Five voting members of the commission shall be as follows:

(a) A member of the House of Representatives appointed by the speaker of the House of Representatives.

(b) The chairman of the House Committee on Administration of Criminal Justice.

(c) One member of the Senate appointed by the president of the Senate.

(d) The chairman of the Senate Committee on Judiciary, Section C.

(e) One justice of the Supreme Court of Louisiana appointed by the chief justice.

(2) Fifteen voting members shall be appointed by the governor as follows:

(a) One district attorney, or his designee and the president of the Louisiana District Attorneys Association, or his designee.

(b) The state public defender or his designee and one attorney specializing primarily in the defense of persons charged with criminal offenses.

(c) One sheriff or his designee and the president of the Louisiana Sheriff's Association, or his designee.

(d) One judge of a court of appeal.

(e) Three district court judges having criminal justice experience, at least one of whom must be active.

(f) One member selected from a list of three nominees submitted by the Louisiana Chamber of Commerce.

(g) The president of the Louisiana Clerks of Court Association or his designee.

(h) One Louisiana citizen who is not an attorney, who is not formally associated with the criminal justice system, and who is a felony crime victim or a member of the immediate family of a felony crime victim, from a list of three names submitted by Victims and Citizens Against Crime, Inc.

(i) One person with experience and expertise in the juvenile justice system including matters related to juvenile adjudications and dispositions and their impact on the juvenile, the family of the juvenile, and public safety.

(j) A judge with experience in hearing juvenile cases on his or her docket.

C. Except as provided in R.S. 15:323(B)(1), voting members shall serve for a term concurrent with that of the governor.

D. The following persons shall serve as the five nonvoting members of the commission:

(1) A representative of the Louisiana State Law Institute as designated by its president.

(2) A representative of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice as designated by its chairman.

(3) The secretary of the Department of Public Safety and Corrections, or his designee.

(4) One professional having a doctorate degree in a social science or criminal justice field appointed by the governor.

(5) The deputy secretary of the Department of Public Safety and Corrections, youth services, office of juvenile justice, or his designee.

E. Each appointment by the governor shall be subject to Senate confirmation.

F. Legislative members of the commission shall receive the same per diem and reimbursement of travel expense as is provided for legislative committees under the rules of the respective house. Nonlegislative commission members shall serve without compensation or per diem.

G.(1) Subject to the provisions set forth in Paragraph (2) of this Subsection, each voting member shall be entitled to appoint a single individual to serve as proxy for the duration of his term if the member is unable to attend a meeting of the commission. The term of the designated proxy shall be the same as the voting member. A member appointing an individual to serve as his designated proxy shall make his appointment known to the chairman and to the secretary of the commission.

(2)(a) An individual appointed to serve as proxy for a voting member described in Subparagraph (B)(1)(a), (b), (c), or (d) of this Section shall be a member of the legislature.

(b) An individual appointed to serve as proxy for a voting member described in the provisions of Subparagraph (B)(1)(e) or Subparagraphs (B)(2)(a) through (B)(2)(h) of this Section shall have the same qualifications, or shall be a member of the same entity, as the voting member for whom he is serving.

(3) The proxy appointed by the voting member shall not be subject to the same nominating and appointment procedures as is required for the voting member for whom he is serving and shall not be subject to Senate confirmation as required by the provisions of Subsection E of this Section.

(4) An individual shall not serve as proxy pursuant to the provisions of this Subsection for more than one voting member of the commission.

Acts 1987, No. 158, §1; Acts 1988, No. 783, §1, eff. July 18, 1988; Acts 1995, No. 548, §1; Acts 2008, No. 916, §1; Acts 2010, No. 856, §1; Acts 2014, No. 86, §1.

NOTE: See Acts 1988, No. 783, §2.



RS 15:324 - Officers; meetings; staff

§324. Officers; meetings; staff

A. The governor shall designate one voting member to serve as chairman at the pleasure of the governor. The chairman shall serve as chief executive officer of the commission.

B. The domicile of the commission shall be in Baton Rouge. The commission shall hold public meetings monthly except as otherwise provided by vote of the commission or by order of the chairman.

C. A simple majority of the voting membership of the commission shall constitute a quorum for the transaction of business.

D. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall provide to the sentencing commission such clerical, administrative, and technical assistance and support as may be necessary in order to enable the sentencing commission to accomplish its goals.

Acts 1987, No. 158, §1.



RS 15:325 - Twenty-Second Judicial District Court; sentencing policy

CHAPTER 1-B. SENTENCING POLICY: USE OF RISK AND NEEDS

ASSESSMENT AND EVALUATION TOOL

§325. Twenty-Second Judicial District Court; sentencing policy

It is the sentencing policy of the Twenty-Second Judicial District Court that the primary objective of sentencing shall be to maintain public safety, hold offenders accountable, reduce recidivism and criminal behavior, and improve potential outcomes for those offenders who are sentenced. Reduction of recidivism and criminal behavior is a key measure of the performance of the criminal justice system.

Acts 2013, No. 347, §1.



RS 15:326 - Administration of presentence investigation assessment tool and evaluation report

§326. Administration of presentence investigation assessment tool and evaluation report

A. For purposes of this Chapter, after January 1, 2015, all criminal divisions within the Twenty-Second Judicial District Court may use a single presentence investigation validated risk and needs assessment tool prior to sentencing an adult offender eligible for assessment. The presentence investigation assessment program shall be administered by the judges of the Twenty-Second Judicial District Court. The court shall adopt rules to provide relative to the eligibility and administration of the presentence investigation assessments, storing and making available assessment results, and compiling statistics gathered from the assessments.

B. Eligibility for presentence investigation assessment shall be limited to an adult felony defendant who is otherwise eligible for probation or reentry after adjudication of guilt, and who has executed a valid counseled waiver authorizing the assessment. For purposes of this Section, "adjudication of guilt" is defined as any finding of guilt, plea of guilty, or adjudication under Code of Criminal Procedure Article 893. A "valid counseled waiver" shall consist of a document signed by the defendant after consultation with counsel expressing the defendant's complete and irrevocable written acknowledgment of the purpose of the assessment and waiver of confidentiality over the global risk scores contained in the presentence investigation validated risk and needs assessment tool.

C. The presentence investigation assessment tool shall be administered after adjudication and prior to sentencing, and by trained and certified personnel within the court's misdemeanor probation office. However, upon the court's own motion or by motion of defense counsel, for good cause shown, the court may order the administration of a subsequent assessment for a defendant who was previously assessed. An evaluation report shall be prepared based upon the findings of the presentence investigation assessment tool.

D. Prior to the imposition of sentence, the presentence investigation assessment results, including the evaluation report, shall be made available to counsel for the defendant and the district attorney. The defendant and the district attorney shall have the opportunity to challenge the presentence investigation assessment prior to imposition of sentence, and upon good cause shown to the court, may review the other reports and data associated with the presentence assessment investigation. The presentence investigation assessment results, including the evaluation report, shall otherwise remain confidential and kept as part of the record under court seal.

E. The district court shall develop policies and protocols no later than January 1, 2015, regarding the administration and use of the presentence investigation assessment tool, assessment results, and evaluation reports pursuant to this Chapter. These policies shall include confidentiality periods, maintaining the integrity of the presentence investigation assessment tool, training, and data collection and sharing among affected entities. The Twenty-Second Judicial District Court is authorized to provide funding for any expenses related to the administration and use of the presentence investigation assessment tool and evaluation reports.

Acts 2013, No. 347, §1; Acts 2014, No. 296, §1.



RS 15:327 - Use of assessment tool and report

§327. Use of assessment tool and report

A. The presentence investigation validated risk and needs assessment tool and evaluation report may be utilized by the sentencing court prior to determining an appropriate sentence, in order to evaluate the defendant's risk of committing future offenses and to reduce the recidivism of the defendant.

B. The presentence investigation assessment tool and evaluation report may also be used to determine eligibility or suitability of the defendant for any available specialty court.

C. Nothing in this Chapter shall be construed to confer upon the defendant any substantive, procedural or appellate right, or any additional post-conviction right or remedy.

Acts 2013, No. 347, §1; Acts 2014, No. 296, §1.



RS 15:328 - Repealed by Acts 1995, No. 942, 3.

§328. Repealed by Acts 1995, No. 942, §3.



RS 15:329 - Repealed by Acts 1995, No. 942, 3.

§329. Repealed by Acts 1995, No. 942, §3.



RS 15:422 - EVIDENCE

CHAPTER 2. EVIDENCE

PART I. THINGS THAT NEED NOT BE PROVED -- PRIMA

FACIE EVIDENCE -- PRESUMPTIONS

§422. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:423 - Proof of registration of physicians and surgeons

§423. Proof of registration of physicians and surgeons

The list of the registered physicians and surgeons in this state published by the Department of Health and Human Resources and duly certified by the secretary of said office shall be received by the courts of the state as proof that the physicians and surgeons therein named are duly registered as required by law, provided that this method of proof shall not be considered exclusive.

Amended by Acts 1977, No. 247, §2; Acts 1978, No. 786, §2, eff. July 17, 1978.



RS 15:424 - Statute law of other states

§424. Statute law of other states

The published statutes and digests of the other states and territories shall be prima facie evidence of the statute laws of the state or territory from which they purport to emanate, without being filed in evidence.



RS 15:425 - Recitals in report of lunacy commissions

§425. Recitals in report of lunacy commissions

The report of every commission of lunacy shall be prima facie evidence of the facts recited in such report and of the correctness of the findings of such commission.



RS 15:426 - Proof of signature of articles of vessels

§426. Proof of signature of articles of vessels

A copy of the articles of any vessels, authenticated by the affidavit of the captain, shall be prima facie evidence that any seaman whose name appears subscribed thereto has actually signed articles.



RS 15:427 - Recitals in act of protest of commercial paper

§427. Recitals in act of protest of commercial paper

Whenever any commercial paper shall have been protested, either in or out of this state, for nonpayment, the act of protest, or a certified copy thereof, shall be prima facie evidence of the facts recited in said act.



RS 15:428 - Dishonored checks and drafts prima facie evidence of insufficient funds in bank

§428. Dishonored checks and drafts prima facie evidence of insufficient funds in bank

Whenever any check or draft shall have been drawn on any bank, whether such bank be in or out of this state, and payment shall have been refused, such check or draft with its endorsements shall be prima facie evidence, that at the time of the presentation of said check or draft, the drawer did not have the money in said bank with which to pay said check or draft.



RS 15:429 - Corporate existence presumed unless affidavit of denial filed before trial

§429. Corporate existence presumed unless affidavit of denial filed before trial

On trial of any criminal case it shall not be necessary to prove the incorporation of any corporation mentioned in the indictment, unless the defendant, before entering upon such trial, shall have filed his affidavit specifically denying the existence of such corporation.



RS 15:430 - Proof of truth of recitals in copy of registry of birth, baptism or circumcision

§430. Proof of truth of recitals in copy of registry of birth, baptism or circumcision

In all criminal prosecutions for the violation of any law relative to the employment of children or young persons, a copy of the registry of the birth, baptism or circumcision of such child or young person, duly certified to by the person in whose custody such registry may be kept, shall be prima facie evidence of the truth of the facts recited in such certified copy.



RS 15:430.1 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§430.1. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:431 - Theft by public officer

§431. Theft by public officer

The failure, neglect, or refusal on the part of any public officer to pay over, at the time and in the manner required by law and to the authority designated by law to receive such payment, any public money in his hands, shall be prima facie evidence of the theft by such public officer of any public money not so paid over.



RS 15:432 - Effect of legal presumptions; rebutting evidence; illustrations

§432. Effect of legal presumptions; rebutting evidence; illustrations

A legal presumption relieves him in whose favor it exists from the necessity of any proof; but may none the less be destroyed by rebutting evidence; such is the presumption attaching to the regularity of judicial proceedings; that the grand jury was legally constituted; that public officers have done their duty; that a relation or subject-matter once established, continues, but not that it pre-existed; that the defendant intended the natural and probable consequence of his act; that the defendant is innocent; that the defendant is sane and responsible for his actions; that the person in the unexplained possession of property recently stolen is the thief; that evidence under the control of a party and not produced by him was not produced because it would not have aided him; that the witnesses have told the truth.



RS 15:433 - Conclusive presumption defined; illustration

§433. Conclusive presumption defined; illustration

A conclusive presumption is one against which no proof can be admitted, such as the presumption that attaches to res adjudicata, to the recitals contained in legislative acts and to the official journals of legislative proceedings.



RS 15:434 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART II. GENERAL RULES OF EVIDENCE

SUBPART I. GENERAL

§434. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:435 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§435. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:436 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§436. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:436.1 - Photographs of objects of theft; affidavit of value and ownership; notice to defendant

§436.1. Photographs of objects of theft; affidavit of value and ownership; notice to defendant

A. A photograph of property alleged to be the object of a theft, otherwise admissible, may be admitted as evidence without regard to the availability of the property itself.

B. An affidavit of the value and ownership of property which is alleged to be the object of a theft shall be admissible in evidence under the following circumstances:

(1) The affidavit shall be upon personal knowledge and shall state the basis for such knowledge;

(2) The affidavit shall be paraphed for identification with the photograph taken pursuant to Subsection A, and

(3) The state shall give written notice of its intent to introduce the affidavit, along with a copy of the affidavit and photograph, not less than ten days prior to commencement of the trial.

C. An affidavit admitted pursuant to Subsection B shall be deemed prima facie evidence of the value and ownership of the property alleged to be the object of a theft. Provided, however, that if the defendant files a written objection to the admission of the affidavit within three days prior to the commencement of trial, the affidavit shall not be admissible and shall not be deemed to be prima facie evidence of the value and ownership of the property.

Added by Acts 1978, No. 243, §1.



RS 15:436.2 - Photographs of animals cruelly treated; affidavit of condition; notice to defendant

§436.2. Photographs of animals cruelly treated; affidavit of condition; notice to defendant

A. A photograph of an animal alleged to be cruelly treated, otherwise admissible, may be admitted as evidence without regard to the availability of the animal itself.

B. An affidavit of the condition of the animal which is alleged to be cruelly treated shall be admissible in evidence when all of the following circumstances exist:

(1) The affidavit shall be upon personal knowledge and shall state the basis for such knowledge.

(2) The affidavit shall be paraphed for identification with the photograph taken pursuant to Subsection A.

C. An affidavit admitted pursuant to Subsection B shall be deemed prima facie evidence of the condition of the animal alleged to be cruelly treated.

D. Nothing in this Section shall prohibit the defendant from using photographs as part of his defense, nor shall the defendant be prohibited from using the animal as part of his defense, except if there has been a prior disposition of the animal as provided by R.S. 14:102.2 or 102.6.

Acts 1997, No. 1212, §2.



RS 15:437 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§437. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:438 - Circumstantial evidence

§438. Circumstantial evidence

The rule as to circumstantial evidence is: assuming every fact to be proved that the evidence tends to prove, in order to convict, it must exclude every reasonable hypothesis of innocence.



RS 15:439 - Burden of proof

§439. Burden of proof

The burden of proof is upon him alleging the existence of a fact.



RS 15:440 - Relative weight of positive and negative testimony

§440. Relative weight of positive and negative testimony

Positive testimony on a given point must be given greater weight than negative testimony on the same point.



RS 15:440.1 - Purpose

SUBPART II. ELECTRONIC RECORDING: PROTECTED PERSONS

§440.1. Purpose

It is declared to be in the best interest of the state that protected persons be spared from crimes of violence, and that persons who commit such crimes be prosecuted with a minimum of additional intrusion into the lives of such protected persons.

Acts 1984, No. 563, §1; Acts 2004, No. 241, §1.



RS 15:440.2 - Authorization

§440.2. Authorization

A.(1) A court with original criminal jurisdiction or juvenile jurisdiction may require that a statement of a protected person be recorded on videotape by any of the following:

(a) Motion of the court or motion of the district attorney, a parish welfare unit or agency, the Department of Children and Family Services, or a child advocacy center operating in the judicial district.

(b) Adoption of a local court rule that authorizes the videotaping of any protected person without the necessity of the issuance of an order by the court in any individual case.

(c) Execution of a written protocol between the court and law enforcement agencies, a parish welfare unit or agency, the Department of Children and Family Services, or a child advocacy center operating in the judicial district that authorizes the videotaping of any protected person without the necessity of the issuance of an order by the court in any individual case.

(2) Further, the coroner may, in conjunction with the district attorney and appropriate hospital personnel and pursuant to their duties in R.S. 40:2109.1 and 2113.4, provide for the videotaping of protected persons who are rape victims or who have been otherwise physically or sexually abused.

(3) Such videotape shall be available for introduction as evidence in a juvenile proceeding or adult criminal proceeding.

B. For purposes of this Part, "videotape" means the visual recording on a magnetic tape, film, videotape, compact disc, digital versatile disc, digital video disc, or by other electronic means together with the associated oral record.

C. For purposes of this Part "protected person" means any person who is a victim of a crime or a witness in a criminal proceeding and who is either of the following:

(1) Under the age of seventeen years.

(2) Has a developmental disability as defined in R.S. 28:451.2(12).

Acts 1984, No. 563, §1; Acts 2004, No. 241, §1; Acts 2007, No. 70, §1; Acts 2014, No. 647, §1.



RS 15:440.3 - Videotape; admissibility; exception to hearsay rule

§440.3. Videotape; admissibility; exception to hearsay rule

The videotape authorized by this Subpart is hereby admissible in evidence as an exception to the hearsay rule.

Acts 1984, No. 563, §1.



RS 15:440.4 - Method of recording videotape; competency

§440.4. Method of recording videotape; competency

A. A videotape of a protected person may be offered in evidence either for or against a defendant. To render such a videotape competent evidence, it must be satisfactorily proved:

(1) That such electronic recording was voluntarily made by the protected person.

(2) That no relative of the protected person was present in the room where the recording was made.

(3) That such recording was not made of answers to interrogatories calculated to lead the protected person to make any particular statement.

(4) That the recording is accurate, has not been altered, and reflects what the protected person said.

(5) That the taking of the protected person's statement was supervised by a physician, a social worker, a law enforcement officer, a licensed psychologist, a medical psychologist, a licensed professional counselor, or an authorized representative of the Department of Children and Family Services.

B. The department shall develop and promulgate regulations on or before September 12, 1984, regarding training requirements and certification for department personnel designated in Paragraph (A)(5) of this Section who supervise the taking of the protected person's statement.

Acts 1984, No. 563, §1; Acts 1986, No. 626, §1; Acts 1999, No. 1309, §3, eff. Jan. 1, 2000; Acts 2001, No. 486, §1, eff. June 21, 2001; Acts 2004, No. 241, §1; Acts 2009, No. 251, §13, eff. Jan. 1, 2010.



RS 15:440.5 - Admissibility of videotaped statements; discovery by defendant

§440.5. Admissibility of videotaped statements; discovery by defendant

A. The videotape of an oral statement of the protected person made before the proceeding begins may be admissible into evidence if:

(1) No attorney for either party was present when the statement was made;

(2) The recording is both visual and oral and is recorded on film or videotape or by other electronic means;

(3) The recording is accurate, has not been altered, and reflects what the witness or victim said;

(4) The statement was not made in response to questioning calculated to lead the protected person to make a particular statement;

(5) Every voice on the recording is identified;

(6) The person conducting or supervising the interview of the protected person in the recording is present at the proceeding and available to testify or be cross-examined by either party;

(7) The defendant or the attorney for the defendant is afforded an opportunity to view the recording before it is offered into evidence; and

(8) The protected person is available to testify.

B. The admission into evidence of the videotape of a protected person as authorized herein shall not preclude the prosecution from calling the protected person as a witness or from taking the protected person's testimony outside of the courtroom as authorized in R.S. 15:283. Nothing in this Section shall be construed to prohibit the defendant's right of confrontation.

C. In a criminal prosecution, when the state intends to offer as evidence a copy of a videotaped oral statement of a protected person made pursuant to the provisions of this Subpart, the defendant, through his attorney only, may be provided a copy of the videotape if the court determines it necessary to prepare a proper defense. If the defendant's attorney is provided a copy of the videotaped statement by court order or by permission of the district attorney, only the following persons involved in preparing the defense of the instant charges shall be permitted to view the videotape: the attorney and his regularly employed staff, the defendant, the defense investigator designated to work on the case, the defense paralegal designated to work on the case, and other staff members of the attorney who are transcribing the videotaped oral statement. Other than a transcript of the videotaped oral statement, no copies of the videotape shall be made by any person, except for use as trial exhibits. The copy of the videotaped statement and any transcripts shall be securely retained by the defendant's attorney at all times and shall not be possessed, transferred, distributed, copied, or viewed by any unauthorized party. It shall be the affirmative duty of the defendant's attorney to return the videotape to the court immediately upon conclusion of the case, but in all cases prior to sentencing. A defendant who appears pro se in a criminal proceeding shall be allowed reasonable access to the videotape of a protected person only with an order of the court and under court-directed supervision. The tape shall be filed as part of the record under seal by the clerk of court for use in subsequent legal proceedings or appeals and shall be released only upon motion of the state or counsel of record with an order of court and in compliance with this Section. Any violation of this Subsection shall be punished as contempt of court. Any person who makes an unauthorized disclosure of the videotape or its contents may also be subject to liability for civil damages, including punitive damages.

Acts 1984, No. 563, §1; Acts 1990, No. 654, §1; Acts 2004, No. 241, §1; Acts 2008, No. 85, §1; Acts 2014, No. 138, §1.



RS 15:440.6 - Confidentiality

§440.6. Confidentiality

Videotapes which are a part of the court record shall be preserved under a protective order of the court in order to protect the privacy of the protected person. The court shall order the destruction of the videotapes after five years have elapsed from the date of entry of judgment. However, if an appeal is filed, the videotapes shall not be destroyed until a final judgment on appeal has been rendered.

Acts 1984, No. 563, §1; Acts 2004, No. 241, §1.



RS 15:441 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART III. RELEVANCY

§441. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:441.1 - DNA, blood, and saliva testing; relevance

§441.1. DNA, blood, and saliva testing; relevance

Evidence of deoxyribonucleic acid profiles, genetic markers of the blood, and secretor status of the saliva offered to establish the identity of the offender of any crime is relevant as proof in conformity with the Louisiana Code of Evidence.

Acts 1989, No. 340, §1.



RS 15:442 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§442. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:443 - Prosecutions for defamation

§443. Prosecutions for defamation

In all prosecutions for defamation, the truth thereof may be given in evidence.



RS 15:444 - Proof of intent unnecessary in statutory crimes; inadmissible evidence

PART IV. KNOWLEDGE AND INTENT

§444. Proof of intent unnecessary in statutory crimes; inadmissible evidence

If a statute has made it a crime to do a particular act, no further proof of intent is required than that accused voluntarily did the act; and any evidence that he did not know such act to be forbidden by law is inadmissible.



RS 15:445 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§445. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:446 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§446. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:447 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART V. RES GESTAE (REPEALED)

§447. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:448 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§448. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:449 - Applicability

PART VI. ADMISSIONS AND CONFESSIONS

§449. Applicability

The term "admission" is applied to those matters of fact which do not involve criminal intent; the term "confession" is applied only to an admission of guilt, not to an acknowledgment of facts merely tending to establish guilt.



RS 15:450 - Use of confession, admission or declaration in entirety

§450. Use of confession, admission or declaration in entirety

Every confession, admission or declaration sought to be used against any one must be used in its entirety, so that the person to be affected thereby may have the benefit of any exculpation or explanation that the whole statement may afford.



RS 15:451 - Condition precedent to use of confession; free and voluntary rule

§451. Condition precedent to use of confession; free and voluntary rule

Before what purports to be a confession can be introduced in evidence, it must be affirmatively shown that it was free and voluntary, and not made under the influence of fear, duress, intimidation, menaces, threats, inducements or promises.

Acts 2010, No. 433, §1.



RS 15:452 - Rights of arrested person as to confession

§452. Rights of arrested person as to confession

No person under arrest shall be subjected to any treatment designed by effect on body or mind to compel a confession of crime.



RS 15:453 - Confessions obtained by questions and answers

§453. Confessions obtained by questions and answers

A confession need not be the spontaneous act of the accused and may be obtained by means of questions and answers.



RS 15:454 - Inapplicability of free and voluntary rule to admissions not involving criminal intent

§454. Inapplicability of free and voluntary rule to admissions not involving criminal intent

The rule that a confession produced by threat or promise is inadmissible in evidence does not apply to admissions not involving the existence of a criminal intent.



RS 15:455 - Effect of declarations and acts of coconspirators

§455. Effect of declarations and acts of coconspirators

Each coconspirator is deemed to assent to or to commend whatever is said or done in furtherance of the common enterprise, and it is therefore of no moment that such act was done or such declaration was made out of the presence of the conspirator sought to be bound thereby, or whether the conspirator doing such act or making such declaration be or be not on trial with his codefendant. Such evidence is controlled by the provisions of the Louisiana Code of Evidence.

Amended by Acts 1988, No. 515, §5, eff. Jan. 1, 1989.



RS 15:456 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART VII. DOCUMENTARY EVIDENCE

§456. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:457 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§457. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:458 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§458. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:459 - Use of records or documents of trial court as evidence

§459. Use of records or documents of trial court as evidence

Whenever, during the trial of any criminal case, either party may desire to offer in evidence any record, paper or document belonging to the files or records of the court in which the trial is proceeding, the presiding judge shall, at the request of such party, direct the clerk to produce such record, document or paper, in order that the same may be used in evidence; and it shall not be necessary for the clerk in any such case to make a copy of such record, document or paper.



RS 15:460 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§460. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:460.1 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§460.1. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:461 - Repealed by Acts 1992, No. 376, 6, eff. Jan 1, 1993.

PART VIII. COMPETENCY OF WITNESSES

§461. Repealed by Acts 1992, No. 376, §6, eff. Jan 1, 1993.



RS 15:462 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§462. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:463 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§463. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:464 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§464. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:465 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§465. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:466 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§466. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:467 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§467. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:468 - Duty to testify as to bribery or corruptly influencing voters; immunity

§468. Duty to testify as to bribery or corruptly influencing voters; immunity

Any person may be compelled to testify in any lawful proceeding against another charged with commercial bribery, public bribery, bribery of voters or corrupt influencing, and shall not be permitted to withhold his testimony upon the ground that it may incriminate him or expose him to public infamy; but such testimony shall not afterwards be used against him in any judicial proceeding, except for perjury in giving such testimony.



RS 15:469 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§469. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:469.1 - Receipt of testimony from victims of certain crimes who are fifteen years of age or younger; closed session of court or in chambers; procedure

§469.1. Receipt of testimony from victims of certain crimes who are fifteen years of age or younger; closed session of court or in chambers; procedure

In cases of simple rape, attempted simple rape, aggravated rape, attempted aggravated rape, forcible rape, attempted forcible rape, or carnal knowledge of a juvenile in which the victim is a child of fifteen years of age or younger, the court, upon its own motion or that of the defendant or state, may order that the testimony of such victim be heard either in closed session of court or in the judge's chambers, in the presence of the judge or jury, the defendant, counsel for the defendant, the family of the defendant, the parents or parent of the victim, the attorney for the state, a reasonable but limited number of members of the public which the court may allow in its discretion under these circumstances, and any other party which the court determines has a valid interest in the proceedings.

Added by Acts 1980, No. 466, §1.



RS 15:470 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§470. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:471 - Grand jurors and district attorneys incompetent to testify as to grand jury proceedings; perjury cases

§471. Grand jurors and district attorneys incompetent to testify as to grand jury proceedings; perjury cases

No grand juror or district attorney is competent to testify as to anything that took place before the grand jury during its sessions, or to testify upon what evidence any indictment was found, or that it was found upon insufficient evidence, or without evidence; but the grand jurors and the district attorney are competent witnesses both for the state and for the defense in any prosecution for perjury or false swearing, alleged to have been committed before the grand jury, and as authorized by Louisiana Code of Evidence Article 606.

Amended by Acts 1988, No. 515, §5, eff. Jan. 1, 1989.



RS 15:472 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§472. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:473 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§473. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:474 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§474. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:475 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§475. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:476 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§476. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:477 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§477. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:477.1 - Privileged communications to "crime stoppers" organizations

§477.1. Privileged communications to "crime stoppers" organizations

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Crime stoppers organization" means a private, nonprofit organization that accepts and expends donations for rewards to persons who report to the organization information concerning criminal activity and that forwards the information to the appropriate law enforcement agency.

(2) "Privileged communication" means a statement by any person, in any manner whatsoever, to a crime stoppers organization for the purpose of reporting alleged criminal activity.

B. No person shall be required to disclose, by way of testimony or otherwise, a privileged communication between a person who submits a report of alleged criminal activity to a crime stoppers organization and the person who accepts the report on behalf of a crime stoppers organization or to produce, under subpoena, any records, documentary evidence, opinions, or decisions relating to such privileged communication:

(1) In connection with any criminal case or proceeding.

(2) By way of any discovery procedure.

C. Any person arrested or charged with a criminal offense may petition the court for an in camera inspection of the records of a privileged communication concerning such person made to a crime stoppers organization. The petition shall allege facts showing that such records would provide evidence favorable to the defendant and relevant to the issue of guilt or punishment. If the court determines that the person is entitled to all or any part of such records, it may order production and disclosure as it deems appropriate.

Acts 1985, No. 790, §1.



RS 15:477.2 - Privileged communications; public records exception for state governmental agencies; citizens hotline for alleged fraud, abuse, or wrongdoing

§477.2. Privileged communications; public records exception for state governmental agencies; citizens hotline for alleged fraud, abuse, or wrongdoing

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Hotline" or "call center" means a method or system created or established to accept any form of communication, whether telephonic, electronic, oral, or written, which is sent to the Department of Justice or to the Department of Health and Hospitals, for the purposes of providing the citizens of Louisiana a means to report or provide information relating to alleged fraud, abuse, or wrongdoing.

(2) "Privileged communication" means a statement, oral or written, initiated by a person and submitted to an agency listed in Paragraph (1) of this Subsection for the purposes of reporting any allegation of wrongdoing, public fraud, abuse, or Medicare or Medicaid complaints, involving any person or legal entity or any governmental agency, public employee, or appointed or elected official.

B. No agency which is listed in Paragraph (A)(1) of this Section or official thereof shall be required to disclose, by way of testimony or public records request, any written or oral complaint, whether telephonic or electronic, provided to a hotline or call center of the agencies listed in Paragraph (A)(1) of this Section for the purposes of reporting or providing information regarding alleged fraud, abuse, or wrongdoing. The reported information and the identity of the persons reporting the information shall be considered privileged communications and shall be exempt from the provisions of law relative to public records as provided in R.S. 44:4.1(B)(7).

C. The privilege shall cease only:

(1) When the person is compelled to testify on behalf of the state on the matter; or

(2) Upon motion of any person arrested for or charged with a criminal offense who petitions the court for an in camera inspection of the records of a privileged communication described in Subsection B of this Section alleging facts showing that such records would provide evidence favorable to the defendant and relevant to the issue of guilt or punishment and the court determines that the person is entitled to all or any part of such records based upon a finding that it contains exculpatory evidence.

Acts 2005, No. 250, §1.



RS 15:478 - Repealed by Acts 1992, No. 376, 6, eff. Jan. 1, 1993.

§478. Repealed by Acts 1992, No. 376, §6, eff. Jan. 1, 1993.



RS 15:479 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART IX. CHARACTER EVIDENCE (REPEALED)

§479. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:480 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§480. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:481 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§481. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:482 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§482. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:483 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§483. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:484 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

PART X. IMPEACHING AND CORROBORATIVE

EVIDENCE (REPEALED)

§484. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:485 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§485. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:486 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§486. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:487 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§487. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:488 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§488. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:489 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§489. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:490 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§490. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:491 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§491. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:492 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§492. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:493 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§493. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:494 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§494. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:495 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§495. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:496 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§496. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:497 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§497. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:498 - Repealed by Acts 1988, No. 515, 8., eff. Jan. 1, 1989.

§498. Repealed by Acts 1988, No. 515, §8., eff. Jan. 1, 1989.



RS 15:499 - Certificates of analysis

PART XI. EVIDENCE FROM CRIMINALISTICS LABORATORIES

§499. Certificates of analysis

A. All criminalistics laboratories established by laws of this state or by laws of the United States, and all coroners, forensic pathologists, and other persons, partnerships, corporations, and other legal entities practicing in fields of knowledge and expertise in the gathering, examination, and analysis of evidence by scientific means are authorized to make proof of examination and analysis of physical evidence by the certificate of the person making the examination or analysis. Such certificate shall list:

(1) The date and time such evidence was delivered to such facility.

(2) The name of the person making such delivery, and the person receiving same.

(3) A brief description of the evidence.

(4) The type of examination or analysis requested.

(5) The name of the person making the examination or analysis.

(6) The date or dates of the examination or analysis.

(7) The results of the examination or analysis.

B. The certificate shall give the name and address of the facility in which the examination or analysis was made, and shall be signed by the person making the examination or analysis.

C. Criminalistics laboratories are authorized to utilize electronic signatures in order to comply with the provisions of Subsection B of this Section once final review of the certificate of analysis is completed. For purposes of this Section, "electronic signature" shall mean an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

D. All organizations, entities, or persons issuing certificates as set forth in this Section shall retain and provide upon written request all of the following:

(1) A description of each analyst's educational background, training, and experience.

(2) A listing of all accreditations held by the laboratory or individual.

Added by Acts 1976, No. 439, §1; Acts 1986, No. 675, §1; Acts 2004, No. 382, §1; Acts 2010, No. 693, §1; Acts 2012, No. 69, §1.



RS 15:500 - Admissibility

§500. Admissibility

In all criminal cases and in all cases in juvenile or family courts which are of a criminal nature, and in civil forfeiture proceedings arising from criminal activity, the courts of this state shall receive as evidence any certificate made in accordance with R.S. 15:499 subject to the conditions contained in this Section and R.S. 15:501. The certificate shall be received in evidence as prima facie proof of the facts shown thereon, and as prima facie proof of proper custody of the physical evidence listed thereon from time of delivery of said evidence to the facility until its removal therefrom.

Added by Acts 1976, No. 439, §1. Amended by Acts 1981, No. 142, §1; Acts 1986, No. 675, §1.



RS 15:501 - Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

§501. Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

A. The party seeking to introduce a certificate made in accordance with R.S. 15:499 shall, not less than forty-five days prior to the commencement of the trial, give written notice of intent to offer proof by certificate. Such notice shall include a copy of the certificate.

B. The attorney for the defendant, or the defendant acting in his own defense, if not represented by counsel, may demand that the person making the examination or analysis testify by filing a written demand and serving it upon the district attorney or attorney general seeking to introduce the certificate. If such a demand is made timely as set forth below, the certificate shall not constitute prima facie proof of the facts thereon as set forth in R.S. 15:500.

C. Demand for the testimony of the person making the examination or analysis shall be filed and served by counsel for the defendant, or by a defendant acting as his own counsel, within thirty days of the receipt of the notice provided for in Subsection A of this Section. The trial court may extend this thirty-day period for good cause shown if such request is made prior to the expiration of the thirty days.

D. If no request for additional time is made prior to the expiration of the thirty-day period, an extension of time in which to make such a demand may be made only upon a showing of exceptional circumstances. Any allegation that such circumstances exist shall constitute a preliminary plea on the defendant's behalf for the purposes of Louisiana Code of Criminal Procedure Article 580. The demand shall be made in writing and notice shall be served on the district attorney or the attorney general prosecuting the matter. The court shall conduct a contradictory hearing to determine if the extension is warranted.

E. The filing of a demand by the defendant does not prevent the admission of the certificate or its contents in any other manner otherwise appropriate pursuant to the Louisiana Code of Evidence or its ancillaries.

Added by Acts 1976, No. 439, §1; Acts 1986, No. 675, §1; Acts 1990, No. 850, §1; Acts 2010, No. 693, §1.



RS 15:502 - Testimony by simultaneous broadcast

§502. Testimony by simultaneous broadcast

A. The court may authorize the following persons to testify by simultaneous transmission through audiovisual equipment, if such technology is available in the courtroom, during any criminal proceeding, juvenile or family court proceeding which is of a criminal nature, and any civil forfeiture proceeding arising from alleged criminal activity:

(1) Employees of criminalistics laboratories.

(2) Coroners.

(3) Forensic pathologists.

(4) Any other person practicing in the field of knowledge and expertise in the gathering, examination, and analysis of evidence by scientific means.

B. The party seeking to offer testimony as provided in Subsection A of this Section shall, provide written notice to opposing counsel not less than thirty days prior to the commencement of the proceeding.

C. The party seeking to introduce testimony in this manner shall be responsible for coordinating the audiovisual feed into the courtroom. Nothing in this Section shall be construed to require court personnel to assist in the preparation or presentation of testimony provided by the provisions of this Section.

D. Nothing in this Section shall be construed as to prohibit the use of a subpoena to compel any such witness to physically appear and testify in person. When the attorney for the defendant, or the defendant acting in his own defense, requests that a subpoena be issued to the person who performed the examination or analysis, the request shall be in writing or shall contain a certification that the attorney or the defendant intends in good faith to conduct the cross-examination.

Acts 2009, No. 272, §1.



RS 15:511 - Court reporters, retention and destruction of notes and recordings of criminal cases

PART XII. COURT REPORTERS, NOTES AND RECORDINGS

§511. Court reporters, retention and destruction of notes and recordings of criminal cases

A. The court reporter shall retain indefinitely all notes and tape recordings of a criminal case. However, if the record of the trial or other criminal proceeding is fully transcribed, the court reporter shall retain all notes and tape recordings which have been fully transcribed for a period of not less than two years after transcription is completed. In criminal cases where all defendants are acquitted, the court reporter need not retain the notes and tape recordings. The court reporter shall destroy any notes and tape recordings of any matter upon order of a court of competent jurisdiction.

B. The notes and tape recordings of any criminal case which are retained by a court reporter pursuant to the provisions of this Section shall be the property of the court in which the case was heard. The court reporter shall have the duty to retain and maintain all such notes and tape recordings pursuant to the provisions of this Section, although the notes and tape recordings shall remain the property of the court.

Acts 1986, No. 546, §1.



RS 15:521 - Certificates of official driving records

PART XIII. CERTIFICATES OF OFFICIAL DRIVING RECORDS

§521. Certificates of official driving records

A. Upon the request of any party to a criminal case, or to a case in juvenile or family court which is of a criminal nature, or to a civil forfeiture proceeding arising from criminal activity, the Department of Public Safety and Corrections, office of motor vehicles, is authorized to make proof of the official driving record of a person by the certificate of the assistant secretary or the assistant secretary's designees. Such certificate shall include the following information:

(1) The date and time the certificate is completed.

(2) The name, physical and mailing address, driver's license number, social security number if available, the date of birth, and any other identifying information that may be on file with the department of the person whose driving record is being certified.

(3) A description of all convictions on the person's driving record, including date of offense, date of conviction, the convicting court, and a description of the offense for which the person was convicted. The convictions shall be included in the certificate even if the conviction has been set aside and dismissed in accordance with the Code of Criminal Procedure.

(4) A description of all suspensions or revocations on the person's driving record:

(a) The description shall include the date the suspension commences, the date the suspension ends if applicable, and the reason for the suspension.

(b) If the suspension or revocation is stayed or pending, the certificate shall indicate that fact.

(c) The description should indicate if a suspension or revocation has been reinstated and, if so, should also indicate the date of reinstatement.

(5) Such other information as the department may deem appropriate or necessary.

B. The certificate shall be signed by the assistant secretary or a person designated by the assistant secretary to complete the certificate.

C. The certificate shall not be a public record and shall be used only in accordance with R.S. 15:522.

Acts 2003, No. 631, §1.



RS 15:522 - Admissibility

§522. Admissibility

In all criminal cases and in all cases in juvenile or family courts which are of a criminal nature, and in civil forfeiture proceedings arising from criminal activity, the courts of this state shall receive as evidence any certificate made in accordance with R.S. 15:521 subject to the conditions contained in this Section and R.S. 15:523. The certificate shall be received in evidence as prima facie proof of the facts shown thereon.

Acts 2003, No. 631, §1.



RS 15:523 - Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

§523. Notice of opposing party and opportunity to cross-examine expert; certification of subpoena request

A. The party seeking to introduce a certificate made in accordance with R.S. 15:521 shall, not less than ten days prior to the commencement of the trial, give written notice of intent to offer proof by certificate. Such notice shall include a copy of the certificate.

B.(1) The party against whom such certificate is offered shall be permitted to subpoena on cross-examination a representative of the department. If the subpoena is requested at least five days prior to the commencement of trial or the person subpoenaed responds to the subpoena, the certificate shall not be prima facie proof of the facts shown thereon.

(2) When the attorney for the defendant, or the defendant acting in his own defense, requests that a subpoena issue to a representative of the department, the request shall be in writing and shall contain a certification that the attorney or the defendant intends in good faith to conduct the cross-examination.

Acts 2003, No. 631, §1.



RS 15:529.1 - Sentences for second and subsequent offenses; certificate of warden or clerk of court in the state of Louisiana as evidence

CHAPTER 3. HABITUAL OFFENDER LAW

§529.1. Sentences for second and subsequent offenses; certificate of warden or clerk of court in the state of Louisiana as evidence

A. Any person who, after having been convicted within this state of a felony, or who, after having been convicted under the laws of any other state or of the United States, or any foreign government of a crime which, if committed in this state would be a felony, thereafter commits any subsequent felony within this state, upon conviction of said felony, shall be punished as follows:

(1) If the second felony is such that upon a first conviction the offender would be punishable by imprisonment for any term less than his natural life, then the sentence to imprisonment shall be for a determinate term not less than one-half the longest term and not more than twice the longest term prescribed for a first conviction.

(2)(a) If the second felony and the prior felony are sex offenses as defined in R.S. 15:541, or the prior felony would be a sex offense as defined in R.S. 15:541, except it occurred prior to June 18, 1992, or the conviction was obtained under the laws of any other state, the United States, or any foreign government, the person shall be sentenced to imprisonment at hard labor for a determinate term not less than two-thirds of the longest possible sentence for the conviction and not more than three times the longest possible sentence prescribed for a first conviction, without benefit of probation, parole, or suspension of sentence.

(b) If the second felony and the prior felony are sex offenses as defined in R.S. 15:541, or the prior felony would be a sex offense as defined in R.S.15:541, except it occurred prior to June 18, 1992, or the conviction was obtained under the laws of any other state, the United States, or any foreign government, and the victims of the previous offense and the instant offense were under the age of thirteen years at the time of the commission of the offense or any part thereof, the person shall be imprisoned for the remainder of his natural life, without benefit of parole, probation, or suspension of sentence.

(3) If the third felony is such that upon a first conviction, the offender would be punishable by imprisonment for any term less than his natural life then:

(a) The person shall be sentenced to imprisonment for a determinate term not less than two-thirds of the longest possible sentence for the conviction and not more than twice the longest possible sentence prescribed for a first conviction; or

(b) If the third felony and the two prior felonies are felonies defined as a crime of violence under R.S. 14:2(B), a sex offense as defined in R.S. 15:540 et seq. when the victim is under the age of eighteen at the time of commission of the offense, or as a violation of the Uniform Controlled Dangerous Substances Law punishable by imprisonment for ten years or more, or any other crimes punishable by imprisonment for twelve years or more, or any combination of such crimes, the person shall be imprisoned for the remainder of his natural life, without benefit of parole, probation, or suspension of sentence.

(4) If the fourth or subsequent felony is such that, upon a first conviction the offender would be punishable by imprisonment for any term less than his natural life then:

(a) The person shall be sentenced to imprisonment for the fourth or subsequent felony for a determinate term not less than the longest prescribed for a first conviction but in no event less than twenty years and not more than his natural life; or

(b) If the fourth felony and two of the prior felonies are felonies defined as a crime of violence under R.S. 14:2(B), a sex offense as defined in R.S. 15:540 et seq. when the victim is under the age of eighteen at the time of commission of the offense, or as a violation of the Uniform Controlled Dangerous Substances Law punishable by imprisonment for ten years or more, or of any other crime punishable by imprisonment for twelve years or more, or any combination of such crimes, the person shall be imprisoned for the remainder of his natural life, without benefit of parole, probation, or suspension of sentence.

B. It is hereby declared to be the intent of this Section that an offender need not have been adjudged to be a second offender in a previous prosecution in order to be charged as and adjudged to be a third offender, or that an offender has been adjudged in a prior prosecution to be a third offender in order to be convicted as a fourth offender in a prosecution for a subsequent crime. Multiple convictions obtained on the same day prior to October 19, 2004, shall be counted as one conviction for the purpose of this Section.

C. The current offense shall not be counted as, respectively, a second, third, fourth, or higher offense if more than ten years have elapsed between the date of the commission of the current offense or offenses and the expiration of the maximum sentence or sentences of the previous conviction or convictions, or between the expiration of the maximum sentence or sentences of each preceding conviction or convictions alleged in the multiple offender bill and the date of the commission of the following offense or offenses. In computing the intervals of time as provided herein, any period of parole, probation, or incarceration by a person in a penal institution, within or without the state, shall not be included in the computation of any of said ten-year periods between the expiration of the maximum sentence or sentences and the next succeeding offense or offenses.

D.(1)(a) If, at any time, either after conviction or sentence, it shall appear that a person convicted of a felony has previously been convicted of a felony under the laws of this state, or has been convicted under the laws of any other state, or of the United States, or of any foreign government or country, of a crime, which, if committed in this state would be a felony, the district attorney of the parish in which subsequent conviction was had may file an information accusing the person of a previous conviction. Whereupon the court in which the subsequent conviction was had shall cause the person, whether confined in prison or otherwise, to be brought before it and shall inform him of the allegation contained in the information and of his right to be tried as to the truth thereof according to law and shall require the offender to say whether the allegations are true. If he denies the allegation of the information or refuses to answer or remains silent, his plea or the fact of his silence shall be entered on the record and he shall be given fifteen days to file particular objections to the information, as provided in Subparagraph (b) of this Paragraph. The judge shall fix a day to inquire whether the offender has been convicted of a prior felony or felonies as set forth in the information.

(b) Except as otherwise provided in this Subsection, the district attorney shall have the burden of proof beyond a reasonable doubt on any issue of fact. The presumption of regularity of judgment shall be sufficient to meet the original burden of proof. If the person claims that any conviction alleged is invalid, he shall file a written response to the information. A copy of the response shall be served upon the prosecutor. A person claiming that a conviction alleged in the information was obtained in violation of the constitutions of Louisiana or of the United States shall set forth his claim, and the factual basis therefor, with particularity in his response to the information. The person shall have the burden of proof, by a preponderance of the evidence, on any issue of fact raised by the response. Any challenge to a previous conviction which is not made before sentence is imposed may not thereafter be raised to attack the sentence.

(2) Following a contradictory hearing, the court shall find that the defendant is:

(a) A second offender upon proof of a prior felony conviction.

(b) A third offender, upon proof of two prior felony convictions.

(c) A fourth offender, upon proof of three or more prior felony convictions.

(3) When the judge finds that he has been convicted of a prior felony or felonies, or if he acknowledges or confesses in open court, after being duly cautioned as to his rights, that he has been so convicted, the court shall sentence him to the punishment prescribed in this Section, and shall vacate the previous sentence if already imposed, deducting from the new sentence the time actually served under the sentence so vacated. The court shall provide written reasons for its determination. Either party may seek review of an adverse ruling.

E. Whenever it shall become known to any superintendent or prison, probation, parole, police, or other peace officer, that any person charged with or convicted of a felony has been previously convicted, he shall immediately report the fact to the district attorney of the parish in which the charge lies, or the conviction has been had.

F. The certificates of the warden or other chief officer of any state prison, or of the superintendent or other chief officer of any penitentiary of this state or any other state of the United States, or of any foreign country, or of any chief officer of any parish or county jail in this state or any other state of the United States, or of the clerk of court of the place of conviction in the state of Louisiana, under the seal of his office, if he has a seal, containing the name of the person imprisoned, the photograph, and the fingerprints of the person as they appear in the records of his office, a statement of the court in which a conviction was had, the date and time of sentence, length of time imprisoned, and date of discharge from prison or penitentiary, shall be prima facie evidence of the imprisonment and of the discharge of the person, either by a pardon or expiration of his sentence as the case may be under the conviction stated and set forth in the certificate.

G. Any sentence imposed under the provisions of this Section shall be at hard labor without benefit of probation or suspension of sentence.

H. A person shall not be qualified to be a candidate for elected public office or take elected office if that person has been convicted of a felony, whether convicted within this state or convicted under the laws of any other state or of the United States of a crime which, if committed in this state would be a felony, and has not received a pardon therefor.

Acts 1956, No. 312, §§1 to 4; Amended by Acts 1958, No. 469, §1; Acts 1978, No. 424, §1; Acts 1979, No. 199, §1; Acts 1982, No. 688, §1; Acts 1987, No. 774, §1; Acts 1989, No. 482, §1; Acts 1991, No. 405, §1; Acts 1993, No. 853, §1; Acts 1993, No. 896, §1; Acts 1994, 3rd Ex. Sess., No. 23, §1; Acts 1994, 3rd Ex. Sess., No. 85, §1; Acts 1994, 3rd Ex. Sess., No. 144, §1; Acts 1995, No. 839, §1; Acts 1995, No. 1245, §1; Acts 2001, No. 403, §2, eff. June 15, 2001; Acts 2003, No. 1231, §1; Acts 2005, No. 218, §1; Acts 2010, No. 69, §1; Acts 2010, No. 911, §1; Acts 2010, No. 973, §1, eff. July 6, 2010.



RS 15:529.2 - Intensive parole supervision for certain habitual offenders

§529.2. Intensive parole supervision for certain habitual offenders

A. Notwithstanding any other provisions of law to the contrary, the secretary of the Department of Public Safety and Corrections may release to intensive parole supervision as provided in R.S. 15:574.4.4 any person sentenced pursuant to R.S. 15:529.1 and denied eligibility for diminution of sentence when the offender meets the requirements of this Section and of any rules or regulations adopted by the secretary in accordance with the provisions of this Section.

B. The secretary may release offenders pursuant to the provisions of this Section only if all of the following conditions exist:

(1) The offender has no convictions for a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541.

(2) The offender is within six months of his projected release date.

(3) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to release.

(4) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with R.S. 15:827.1.

(5) The offender has completed substance abuse treatment as applicable.

(6) The offender has obtained a high school equivalency diploma, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a high school equivalency diploma due to a learning disability. If the offender is deemed incapable of obtaining a high school equivalency diploma, the offender shall complete at least one of the following:

(a) A literacy program.

(b) An adult basic education or general education development program.

(c) A job skills program.

(7) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary.

(8) The offender has completed a reentry program to be determined by the Department of Public Safety and Corrections.

Acts 2014, No. 191, §1.



RS 15:535 - Blood and saliva testing; AIDS and sexually transmitted diseases; victim's testing and services

CHAPTER 3-A. SEXUAL OFFENDER LAW

§535. Blood and saliva testing; AIDS and sexually transmitted diseases; victim's testing and services

A. When a sexual offender is convicted, the court shall order and direct the offender to submit to a blood and saliva test, to be made by qualified physicians or other qualified persons, under such restrictions and direction as the court deems proper.

B. The test must include chemical testing of his blood to determine its genetic markers and of his saliva to determine its secretor status. The court shall order that the results of the test be submitted to the Louisiana Bureau of Criminal Identification and Information.

C.(1) The court shall also order the person convicted of or adjudicated a delinquent for a sexual offense as defined in R.S. 14:42 through 43.3 to submit to a test designed to determine whether the person is infected with a sexually transmitted disease, or is infected with acquired immune deficiency syndrome (AIDS), the human immuno deficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS. The procedure or test shall be performed by a qualified physician or other qualified person who shall report any positive result to the Department of Public Safety and Corrections, make the notification of the test results to the victim of the alleged offense, and notify the victim or the parent or custodian of the victim of the offense, regardless of the results.

(2)(a) At the request of the victim, the court shall order the person against whom a bill of information or indictment for a sexual offense as defined in R.S. 14:42 through 43.3 to submit, not later than forty-eight hours after the date on which such bill of information or indictment is presented, to a test designed to determine whether the person is infected with a sexually transmitted disease or is infected with acquired immune deficiency syndrome (AIDS), the human immuno deficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS.

(b) The victim may request that the person against whom a bill of information or indictment for a sexual offense as defined in R.S. 14:42 through 43.3 to submit to a follow-up test to determine whether the person is infected with a sexually transmitted disease or is infected with acquired immune deficiency syndrome (AIDS), the human immuno deficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS. Upon a finding that the follow-up test is medically appropriate, the court shall order that such person submit to the test.

(c) Any test, pursuant to this Paragraph, shall be performed by a qualified physician or other qualified person. Test results shall be disclosed to the victim and to the person against whom a bill of information or indictment for a sexual offense as defined in R.S. 14:42 through 43.3. If the victim consents, the test results shall be disclosed to anyone authorized by the victim. The test results shall not be disclosed to the court.

D. If the offender tested under the provisions of Subsection C of this Section tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, the victim shall be provided with HIV testing, if such testing is requested by the victim, or in the case of a minor, by the victim's parent or legal custodian, at a state hospital or other facility as determined by the Department of Health and Hospitals or as provided by law. If the victim tested under the provisions of this Subsection tests positive for AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, the victim shall, upon request, be provided with all of the following services:

(1) Counseling regarding HIV disease.

(2) Referral to appropriate health care and support services. These services shall be provided in accordance with applicable state law and the regulations governing the specific programs under which the services are to be provided.

Acts 1989, No. 194, §2; Acts 1991, No. 419, §1; Acts 1993, No. 904, §1; Acts 2008, No. 678, §1.



RS 15:536 - Definitions

§536. Definitions

A. For purposes of this Chapter, "sexual offender" means a person who has violated R.S. 14:89 (crime against nature), R.S. 14:89.1 (aggravated crime against nature), R.S. 14:93.5 (sexual battery of persons with infirmities), or any provision of Subpart C of Part II, or Subpart A(1) of Part V, of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

B. For purposes of this Chapter, "serial sexual offender" means a person who has on two or more occasions previously pleaded guilty, nolo contendere, or has been found guilty of violating R.S. 14:42, 42.1, 43, 43.1, 43.2, 43.3, 43.4, 43.5, 78, 78.1, 80, 81, 81.1, 81.2, 89.1, or 107.1(C)(2).

Acts 1989, No. 194, §2; Acts 1999, No. 1209, §1; Acts 2001, No. 1206, §1; Acts 2012, No. 50, §1; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:537 - Sentencing of sexual offenders; serial sexual offenders

§537. Sentencing of sexual offenders; serial sexual offenders

A. If a person is convicted of or pleads guilty to, or where adjudication has been deferred or withheld for a violation of R.S. 14:80 (felony carnal knowledge of a juvenile), R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:89 (crime against nature), R.S. 14:89.1 (aggravated crime against nature), R.S. 14:93.5 (sexual battery of persons with infirmities), or any provision of Subpart C of Part II of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950, and is sentenced to imprisonment for a stated number of years or months, the person shall not be eligible for diminution of sentence for good behavior.

B. The court shall sentence a person who has on two or more occasions previously pleaded guilty, nolo contendere, or has been found guilty of violating R.S. 14:42, 42.1, 43, 43.1, 43.2, 43.3, 43.4, 43.5, 80, 81, 81.1, 81.2, 89(A)(2), 89.1, or 107.1(C)(2) to life imprisonment without the benefit of parole, probation, or suspension of sentence.

Acts 1994, 3rd Ex. Sess., No. 110, §1; Acts 1999, No. 1209, §1; Acts 2001, No. 1206, §1; Acts 2003, No. 1193, §1; Acts 2008, No. 25, §1, eff. May 30, 2008; Acts 2008, No. 461, §1, eff. June 25, 2008; Acts 2008, No. 646, §2, eff. July 1, 2008; Acts 2011, No. 67, §3; Acts 2012, No. 50, §1; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:538 - Conditions of probation, parole, and suspension or diminution of sentence

§538. Conditions of probation, parole, and suspension or diminution of sentence

A.(1) No sexual offender, whose offense involved a minor child, shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from engaging in any business activity which provides goods, services, instruction, or care to and requires the offender to engage in a significant amount of direct contact with minor children.

(2) No sexual offender, whose offense involved a minor child, shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from engaging in any volunteer work activity which provides goods, services, instruction, or care to or requires the offender to engage in direct contact with minor children. When the volunteer activity does not require the offender to engage in such contact with minor children due to the nature of the volunteer activity, the sex offender shall nonetheless provide notice to the officer or director of the volunteer organization of his status as a convicted sex offender prior to engaging in any volunteer work activity with the organization. No volunteer organization, nor any officer or director thereof, shall be civilly liable for any injury caused by a violation of the provisions of this Subsection.

B. No sexual offender shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from engaging in any unsupervised business or volunteer work activity which provides goods, services, instruction, or care to and requires the offender to engage in a significant amount of direct contact with potential victims who are minor children.

C.(1)(a) No sexual offender, whose offense involved a minor child who is twelve years old or younger; or

(b) Who is convicted two or more times of a violation of R.S. 14:42, 42.1, 43, 43.1, 43.2, 43.3, 43.4, 78, 78.1, or 89.1 shall be eligible for probation, parole, or suspension of sentence or diminution of sentence if imposed as a condition by the sentencing court pursuant to R.S. 15:537(A), unless, as a condition thereof, the offender undergoes a treatment plan based upon a mental health evaluation which plan shall effectively deter recidivist sexual offenses by the offender, thereby reducing risk of reincarceration of the offender and increasing safety of the public, and under which the offender may reenter society. Serial sexual offenders sentenced pursuant to R.S. 15:537(B) shall not be eligible for parole, probation, or suspension of sentence.

(2)(a) "Mental health evaluation", as used in this Subsection, means an examination by a qualified mental health professional with experience in treating sexual offenders.

(b) The treatment plan may include:

(i) The utilization of medroxyprogesterone acetate treatment or its chemical equivalent as a preferred method of treatment.

(ii) A component of defined behavioral intervention if the evaluating qualified mental health professional determines that is appropriate for the offender.

(3)(a) The provisions of this Subsection shall only apply if parole, probation, or suspension or diminution of sentence is permitted by law and the offender is otherwise eligible.

(b) If on probation or subject to a sentence that has been suspended, the offender shall begin medroxyprogesterone acetate or chemically equivalent treatment as ordered by the court or a qualified mental health professional and medical staff.

(c) If medroxyprogesterone acetate or chemically equivalent treatment is part of an incarcerated offender's treatment plan, the offender shall begin such treatment six weeks prior to release.

(d) The offender shall continue treatments during incarceration and any suspended sentence, probation, or parole, unless it is determined that the treatment is no longer necessary.

(4) Before beginning medroxyprogesterone acetate or chemical equivalent therapy as required by the provisions of this Subsection, the offender shall be informed about the uses and side effects of medroxyprogesterone therapy, and provide the department with a written acknowledgment that he has received this information.

(5) The offender shall be responsible for the costs of the evaluation, the treatment plan, and the treatment.

(6)(a) Chemical treatment pursuant to this Subsection shall be administered by the state through a licensed medical practitioner.

(b) Any physician or qualified mental health professional who acts in good faith in compliance with this Subsection in the administration of treatment shall be immune from civil or criminal liability for his actions in connection with such treatment.

(7) Failure to continue or complete treatment pursuant to this Subsection shall be a ground for revocation of probation, parole, or suspension of sentence. Good time earned may be forfeited pursuant to R.S. 15:571.4.

(8) If an offender voluntarily undergoes a permanent, surgical alternative to hormonal chemical treatment for sex offenders, he shall not be subject to the provisions of this Subsection.

(9) The Department of Public Safety and Corrections shall promulgate rules and regulations to implement the provisions of this Subsection.

D.(1) No sexual offender, whose offense involved a minor child, shall be eligible for probation, parole, or suspension of sentence unless, as a condition thereof, the sexual offender is prohibited from:

(a) Going in, on, or within one thousand feet of the school property of any public or private elementary or secondary school, or the physical presence in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle.

(b) Going in, on, or within one thousand feet of a day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(c) Physically residing within one thousand feet of any public or private elementary or secondary school, day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(d) Communicating, either in written or oral form, with the victim or a family member of the victim, unless the victim consents to such communication in writing.

(2)(a) It shall not be a violation of Subsection (D)(1)(a) of this Section if the offender has permission to be present on school premises from the superintendent of the school board in the case of a public school or the principal or headmaster in the case of a private school.

(b) If permission is granted to an offender to be present on public school property by the superintendent for that public school pursuant to this Paragraph, then the superintendent shall notify the principal at least twenty-four hours in advance of the visit by the offender. This notification shall include the nature of the visit and the date and time in which the sex offender will be present in the school. The offender shall notify the office of the principal upon arrival on the school property and upon departing from the school. If the offender is to be present in the vicinity of children, the offender shall remain under the direct supervision of a school official.

(3) For purposes of this Subsection:

(a) "School property" means any property used for school purposes, including but not limited to school buildings, playgrounds, and parking lots.

(b) "Sexual offender" means a person defined as a sex offender in R.S. 15:536(A).

(4) Whoever violates the provisions of this Subsection shall have his probation, parole or suspension of sentence revoked and shall be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(5) Notwithstanding the provisions of this Subsection, a requirement that a defendant not go in, on, or within one thousand feet of certain premises does not apply to a defendant while the defendant is in or going immediately to or from a:

(a) Community supervision and corrections department office;

(b) Premises at which the defendant is participating in a program, activity or work required as a condition of community supervision;

(c) Residential facility in which the defendant is required to reside as a condition of community supervision, if the facility was in operation as a residence for defendants on community supervision on June 1, 2004; or

(d) Private residence at which the defendant is required to reside as a condition of community supervision.

(6) Any sexual offender, whose offense involved a minor child, and who was placed on probation or was paroled prior to August 15, 2004, and is on probation or parole as of August 15, 2005, shall have the following prohibitions added as conditions of probation and parole pursuant to Code of Criminal Procedure Articles 895 and 896 or R.S. 15:574.4 and 574.7:

(a) Going in, on, or within one thousand feet of the school property of any public or private elementary or secondary school, or the physical presence in any motor vehicle or other means of conveyance owned, leased, or contracted by such school to transport students to or from school or a school-related activity when persons under the age of eighteen years are present on the school property or in a school vehicle.

(b) Going in, on, or within one thousand feet of a day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(c) Physically residing within one thousand feet of any public or private elementary or secondary school, day care center, group home, residential home, or child care facility as defined in R.S. 46:1403, a family child day care home as defined in R.S. 46:1441.1, playground, public or private youth center, public swimming pool, or free-standing video arcade facility.

(d) Communicating, either in written or oral form, with the victim or a family member of the victim, unless the victim consents to such communication in writing.

E.(1) In cases where the sexual offender has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a sex offense as defined in R.S. 15:541 and the victim of that offense is a minor, the court or the committee on parole may, if the department has the equipment and appropriately trained personnel, as an additional condition of probation or parole, authorize the use of truth verification examinations to determine if the sexual offender has violated a condition of probation or parole. If ordered by the court or the committee on parole as a condition of probation or parole, the Department of Public Safety and Corrections, division of probation and parole, is hereby authorized to administer a truth verification examination pursuant to the order of the court or the committee on parole and the provisions of this Subsection.

(2) Any examination conducted pursuant to the provisions of this Subsection shall be subsequent to an allegation that the sexual offender has violated a condition of probation or parole or at the discretion of the probation or parole officer who has reason to believe that the sexual offender has violated a condition of probation or parole.

(3) The truth verification examination shall be conducted by a trained and certified polygraphist or voice stress examiner.

(4) The results of the truth verification examination may be considered in determining the level of supervision and treatment needed by the sexual offender and in the determination of the probation or parole officer as to whether the sexual offender has violated a condition of probation or parole; however, such results shall not be used as evidence in court or by the committee on parole to prove that a violation of a condition of probation or parole has occurred.

(5) The sexual offender may request a second truth verification examination to be conducted by a trained and certified polygraphist or voice stress examiner of his choice. The cost of the second examination shall be borne by the offender.

(6) For purposes of this Subsection:

(a) "Polygraph examination" shall mean an examination conducted with the use of an instrument or apparatus for simultaneously recording cardiovascular pressure, pulse and respiration, and variations in electrical resistance of the skin.

(b) "Truth verification examination" shall include a polygraph examination or a voice stress analysis.

(c) "Voice stress analysis" shall mean an examination conducted with the use of an instrument or apparatus which records psychophysiological stress responses that are present in a human voice when a person suffers psychological stress in response to a stimulus.

Acts 1994, 3rd Ex. Sess., No. 126, §1; Acts 1995, No. 1265, §1, eff. June 29, 1995; Acts 1997, No. 746, §1; Acts 1999, No. 525, §1; Acts 1999, No. 1209, §1; Acts 2004, No. 178, §2; Acts 2005, No. 503, §2; Acts 2009, No. 210, §2, eff. Sept. 1, 2009; Acts 2012, No. 705, §1.



RS 15:539 - Notification by school superintendents of allegations of the commission of a sex offense

§539. Notification by school superintendents of allegations of the commission of a sex offense

The superintendent of each city, parish, or other local public school system or his designee shall notify the local law enforcement agency of any allegation made by a student of the commission of a sex offense as defined in R.S. 15:541. Such notification shall be made by the superintendent within twenty-four hours of the time the student notified the superintendent or other appropriate school personnel, as provided for by rules adopted by each city, parish or other local public school board.

Acts 2003, No. 215, §1; Acts 2007, No. 460, §4, eff. Jan. 1, 2008.



RS 15:539.1 - Forfeited property related to certain sex crimes; exempt property; allocation of forfeited property

§539.1. Forfeited property related to certain sex crimes; exempt property; allocation of forfeited property

A. When personal property is forfeited under the provisions of R.S. 14:40.3 (cyberstalking), R.S. 14:46.2 (human trafficking), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:80 (felony carnal knowledge of a juvenile), R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:82.1 (prostitution; persons under eighteen; additional offenses), R.S. 14:83 (soliciting for prostitutes), R.S. 14:83.1 (inciting prostitution), R.S. 14:83.2 (promoting prostitution), R.S. 14:84 (pandering), R.S. 14:85 (letting premises for prostitution), R.S. 14:86 (enticing persons into prostitution), R.S. 14:104 (keeping a disorderly place), R.S. 14:105 (letting a disorderly place), and R.S. 14:282 (operation of places of prostitution; prohibited; penalty), the district attorney shall authorize a public sale or a public auction conducted by a licensed auctioneer, without appraisal, of that which is not required by law to be destroyed and which is not harmful to the public.

B.(1) The personal property shall be exempt from sale if it was stolen or if the possessor of the property was not the owner and the owner did not know that the personal property was being used in the commission of the crime. If this exemption is applicable, the personal property shall not be released until such time as all applicable fees related to its seizure and storage are paid. An Internet service provider shall not be required to pay seizure or storage fees to secure the release of equipment leased to an offender.

(2) Property subject to forfeiture pursuant to the provisions of this Section shall be exempt from forfeiture when a spouse, co-owner, or interest holder in the property establishes by sworn affidavit executed before a notary public the following:

(a) That he had no knowledge of the commission of the criminal conduct and could not have reasonably known of the conduct.

(b) That he did not consent to the use of property in the commission of the criminal conduct.

(c) That he owns an interest in the property otherwise subject to forfeiture.

(3) The property of an Internet service provider shall be exempt from forfeiture.

(4) Intentionally falsifying information required by the provisions of Paragraph (2) of this Subsection shall subject the affiant to prosecution under the provisions of R.S. 14:125.

C. In addition, the personal property shall be exempt from sale if it is subject to a lien recorded prior to the date of the offense and if the applicable fees related to the property's seizure and storage are paid by a valid lien holder.

D. The proceeds of the public sale or public auction shall pay the costs of the public sale or public auction, court costs, and fees related to the seizure and storage of the personal property. Any proceeds remaining shall be distributed by the district attorney in the following manner:

(1) Sixty percent to the seizing agency or agencies in an equitable manner.

(2) Twenty percent to the prosecuting agency.

(3) Twenty percent to the criminal court fund of the parish in which the offender was prosecuted.

E. Notwithstanding Subsection D of this Section, when the property is forfeited pursuant to the provisions of R.S. 14:46.2 (human trafficking), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:82.1 (prostitution; persons under eighteen; additional offenses), R.S. 14:83 (soliciting for prostitutes), R.S. 14:83.1 (inciting prostitution), R.S. 14:83.2 (promoting prostitution), R.S. 14:84 (pandering), R.S. 14:85 (letting premises for prostitution), R.S. 14:86 (enticing persons into prostitution), R.S. 14:104 (keeping a disorderly place), R.S. 14:105 (letting a disorderly place), and R.S. 14:282 (operation of places of prostitution), the proceeds of the public sale or public auction shall be applied first to any restitution granted to the victim, after the costs of the public sale or auction, court costs, and fees related to seizure and storage have been satisfied. Any remaining proceeds shall be distributed in the following manner:

(1) Twenty-five percent to the seizing agency or agencies allocated among the seizing agencies in proportion to their participation in the management of the investigation, seizure, and forfeiture.

(2) Twenty-five percent to the prosecuting agency.

(3) Fifty percent to the Exploited Children's Special Fund pursuant to R.S. 15:539.2.

Acts 2010, No. 763, §2; Acts 2011, No. 67, §3; Acts 2013, No. 429, §1, eff. June 24, 2013; Acts 2014, No. 564, §2.



RS 15: 539.2 - Exploited Children's Special Fund

§539.2. Exploited Children's Special Fund

A. Any person who is convicted or pleads guilty or nolo contendere to an offense involving trafficking of children for sexual purposes under R.S. 14:46.3, prostitution with persons under seventeen under R.S. 14:82.1, or enticing persons into prostitution under R.S. 14:86 shall be ordered to pay a mandatory monetary assessment of two thousand dollars. Notwithstanding any law to the contrary, the assessments provided by this Section shall be in addition to and not in lieu of, and shall not be used to offset or reduce, any fine authorized or required by law. If the court finds that the offender is indigent and therefore unable to pay the mandatory assessment at the time of conviction, the court shall order a periodic payment plan consistent with the person's financial ability.

B.(1) There is established in the state treasury the Exploited Children's Special Fund, hereinafter referred to as the "fund". Appropriations by the legislature and all monetary assessments paid and interest accrued on funds collected pursuant to Subsection A of this Section shall be deposited into the Bond Security and Redemption Fund, and after a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay the remainder of such monies into the fund.

(2)(a) Subject to appropriation by the legislature and except as provided in Subparagraph (b) of this Paragraph, monies in the fund shall be used for the provision of services and treatment administered by the Department of Children and Family Services, such as securing residential housing, health services, and social services, to sexually exploited children and adults. The department may also use the funds for grants or to provide services for sexually exploited children and adults.

(b) Subject to appropriation by the legislature and notwithstanding the provisions of Subparagraph (a) of this Paragraph, a portion of the monies in the fund, not to exceed fifty percent, may be used for the development of training programs relative to human trafficking and trafficking of children for sexual purposes and for the providing of law enforcement training programs administered by the Council of Peace Officer Standards and Training within the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

Acts 2013, No. 429, §1, eff. June 24, 2013; Acts 2014, No. 564, §2.



RS 15: 539.3 - Mandatory restitution

§539.3 Mandatory restitution

A. A person convicted of a violation of R.S. 14:46.2 (human trafficking), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:82.1 (prostitution; persons under eighteen; additional offenses), R.S. 14:83 (soliciting for prostitutes), R.S. 14:83.1 (inciting prostitution), R.S. 14:83.2 (promoting prostitution), R.S. 14:84 (pandering), R.S. 14:86 (enticing persons into prostitution), R.S. 14:104 (keeping a disorderly place), R.S. 14:105 (letting a disorderly place), and R.S. 14:282 (operation of places of prostitution) shall be ordered to pay mandatory restitution to the victim, with the proceeds from property forfeited under R.S. 15:539.1 applied first to payment of restitution, after the costs of the public sale or auction, court costs, and fees related to seizure and storage have been satisfied. Restitution under this Section shall include any of the following:

(1) Costs of medical and psychological treatment.

(2) Costs of necessary transportation and temporary housing.

(3) The greater of the value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the federal Fair Labor Standards Act or the gross income or value to the defendant of the victim's labor or services engaged in by the victim while in the human trafficking situation. In the case of sex trafficking, the victim shall be entitled to restitution for the income he would have earned, had he not been victimized, as guaranteed under the minimum wage and overtime provisions of the federal Fair Labor Standards Act.

(4) Return of property, cost of damage to property, or full value of property if destroyed or damaged beyond repair.

(5) Expenses incurred by the victim and any household members or other family members in relocating away from the defendant or the defendant's associates, including but not limited to deposits for utilities and telephone service, deposits for rental housing, temporary lodging and food expenses, clothing, and personal items. Expenses incurred pursuant to this Section shall be verified by law enforcement to be necessary for the personal safety of the victim or household or family members, or by a mental health treatment provider to be necessary for the emotional well-being of the victim.

B. For purposes of this Section, the return of the victim to the victim's home country or other absence of the victim from the jurisdiction shall not prevent the victim from receiving restitution.

Acts 2013, No. 429, §1, eff. June 24, 2013; Acts 2014, No. 564, §2.



RS 15:540 - Findings; purpose

CHAPTER 3-B. REGISTRATION OF SEX OFFENDERS,

SEXUALLY VIOLENT PREDATORS, AND CHILD PREDATORS

§540. Findings; purpose

A. The legislature finds that sex offenders, sexually violent predators, and child predators often pose a high risk of engaging in sex offenses, and crimes against victims who are minors even after being released from incarceration or commitment and that protection of the public from sex offenders, sexually violent predators, and child predators is of paramount governmental interest. The legislature further finds that local law enforcement officers' efforts to protect their communities, conduct investigations, and quickly apprehend offenders who commit sex offenses and crimes against victims who are minors, are impaired by the lack of information available to law enforcement agencies about convicted sex offenders, sexually violent predators, and child predators who live within the agency's jurisdiction, and the penal and mental health components of our justice system are largely hidden from public view and that lack of information from either may result in failure of both systems to meet this paramount concern of public safety. Restrictive confidentiality and liability laws governing the release of information about sex offenders, sexually violent predators, and child predators have reduced willingness to release information that could be appropriately released under the public disclosure laws, and have increased risks to public safety. Persons found to have committed a sex offense or a crime against a victim who is a minor have a reduced expectation of privacy because of the public's interest in public safety and in the effective operation of government. Release of information about sex offenders, sexually violent predators, and child predators to public agencies, and under limited circumstances to the general public, will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems so long as the information released is rationally related to the furtherance of those goals.

B. Therefore, this state's policy is to assist local law enforcement agencies' efforts to protect their communities by requiring sex offenders, sexually violent predators, and child predators to register with state and local law enforcement agencies and to require the exchange of relevant information about sex offenders, sexually violent predators, and child predators among state, local, and federal public agencies and officials and to authorize the release of necessary and relevant information about sex offenders, sexually violent predators, and child predators to members of the general public as provided in this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997.



RS 15:541 - Definitions

§541. Definitions

For the purposes of this Chapter, the definitions of terms in this Section shall apply:

(1) "Administration of criminal justice" means performance of any of the following activities: detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The term also includes criminal identification activities, the collection, storage, and dissemination of criminal history record information, and the compensation of victims of crime.

(2) "Aggravated offense" means a conviction for the perpetration or attempted perpetration of, or conspiracy to commit, any of the following:

(a) Aggravated rape (R.S. 14:42), which shall include convictions for the perpetration or attempted perpetration of, or conspiracy to commit, aggravated oral sexual battery (formerly R.S. 14:43.4, Repealed by Acts 2001, No. 301, §2) occurring prior to August 15, 2001.

(b) Forcible rape (R.S. 14:42.1).

(c) Simple rape under the provisions of R.S. 14:43(A)(1) and (2).

(d) Sexual battery prosecuted under the provisions of R.S. 14:43.1(C)(2).

(e) Second degree sexual battery (R.S. 14:43.2).

(f) Aggravated kidnapping (R.S. 14:44) of a child who has not attained the age of eighteen years.

(g) Second degree kidnapping (R.S. 14:44.1) of a child who has not attained the age of eighteen years.

(h) Aggravated kidnapping of child (R.S. 14:44.2).

(i) Simple kidnapping (R.S. 14:45) of a child who has not attained the age of eighteen years.

(j) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) involving sexual intercourse, second degree sexual battery, oral sexual battery, or when prosecuted under the provisions of R.S. 14:89.1(C)(2).

(k) Molestation of a juvenile or a person with a physical or mental disability prosecuted under the provisions of R.S. 14:81.2(C)(1), (D)(1), or (D)(2).

(l) Aggravated crime against nature (R.S. 14:89.1(A)(1)).

(m) Sexual battery of persons with infirmities (R.S. 14:93.5).

(n) Trafficking of children for sexual purposes (R.S. 14:46.3).

(o) Human trafficking (R.S. 14:46.2) when the trafficking involves a person under the age of eighteen years or when the services include commercial sexual activity or any sexual conduct constituting a crime under the laws of this state.

(p) Purchase of commercial sexual activity with a person under the age of eighteen years or with a victim of human trafficking (R.S. 14:82.2(C)(4) and (5)).

(q) Any offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (p) of this Paragraph.

(3) "Bureau" means the Louisiana Bureau of Criminal Identification and Information as established in Chapter 6 of this Title.

(4) "Chat room" means any Internet web site through which users have the ability to communicate via text and which allows messages to be visible to all other users or to a designated segment of all other users.

(5) "Child predator" means a person who has been convicted of a criminal offense against a victim who is a minor, as defined in Paragraph (12).

(6) "Child sexual predator" means a person defined as such in accordance with the provisions of R.S. 15:560.1.

(7) "Conviction or other disposition adverse to the subject" means any disposition of charges, except a decision not to prosecute, a dismissal, or an acquittal, except when the acquittal is due to a finding of not guilty by reason of insanity and the person was committed. However, a dismissal entered after a period of probation, suspension, or deferral of sentence shall be considered a disposition adverse to the subject.

(8) "Conviction record" means criminal history record information relating to an incident which has led to a conviction or other disposition adverse to the subject.

(9) "Court determination" means a determination that a person is a sexually violent predator or a determination that a person is no longer a sexually violent predator that shall be made by the sentencing court after receiving a report by the commission.

(10) "Criminal history record information" means information contained in records collected by criminal justice agencies, other than courts, on individuals, consisting of identifiable descriptions and notations of arrests, detention, indictments, information, or other formal criminal charges, and any disposition arising therefrom, including sentences, correctional supervision, and release. The term includes information contained in records maintained by or obtained from criminal justice agencies, other than courts, which records provide individual identification of a person together with any portion of the individual's record of involvement in the criminal justice system as an alleged or convicted offender, except:

(a) Posters, announcements, or lists for identifying or apprehending fugitives or wanted persons.

(b) Original records of entry maintained by criminal justice agencies to the extent that such records are compiled and maintained chronologically and are accessible only on a chronological basis.

(c) Court indices and records of public judicial proceedings, court decisions, and opinions, and information disclosed during judicial proceedings.

(d) Records of traffic violations which are not punishable by a maximum term of imprisonment of more than ninety days.

(e) Records of any traffic offenses as maintained by the office of motor vehicles for the purpose of regulating the issuance, suspension, revocation, or renewal of drivers' or other operators' licenses.

(f) Records of any aviation violation or offenses as maintained by the Department of Transportation and Development for the purpose of regulating pilots or other aviation operators.

(g) Announcements of pardons.

(11) "Criminal justice agency" means:

(a) A court.

(b) A government agency which performs the administration of criminal justice pursuant to a statute or executive order and which allocates a substantial part of its annual budget to the administration of criminal justice.

(12) "Criminal offense against a victim who is a minor" for the purposes of this Chapter means conviction for the perpetration or attempted perpetration of or conspiracy to commit any of the following offenses:

(a) A violation of R.S. 14:44, 44.1, 44.2, 45, 45.1, 46, or 46.1 when the victim is under eighteen years of age and the defendant is not the parent of the victim.

(b) A violation of any of the following provisions when the victim is under eighteen years of age: R.S. 14:46.2, 84(1), (3), (5), or (6), or 86, or R.S. 23:251(A)(4).

(c) A violation of R.S. 14:83, 83.1, 83.2, or 282 when the prostitution involves persons under the age of eighteen years.

(d) A felony violation of R.S. 14:40.2, punishable by imprisonment at hard labor, when the victim is under the age of eighteen, unless either of the following are applicable:

(i) The defendant is the parent of the victim.

(ii) The defendant is not more than four years older than the victim and is convicted under Subparagraph R.S. 14:40.2(B)(1)(b).

(e) Any conviction for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (d) of this Paragraph.

(13) "Disposition" means the formal conclusion of a criminal proceeding at whatever stage it occurs in the criminal justice system.

(14) "Dissemination" means disclosing criminal history record information or disclosing the absence of criminal history record information to any person or agency outside the agency possessing the information, subject to the following exceptions:

(a) When criminal justice agencies jointly participate in the maintenance of a single recordkeeping department as an alternative to maintaining separate records, the furnishing of information by that department to personnel of any participating agency.

(b) The furnishing of information by any criminal justice agency to another for the purpose of processing a matter through the criminal justice system, such as a police department providing information to a prosecutor for use in preparing a charge.

(c) The reporting of an event to a recordkeeping agency for the purpose of maintaining the record.

(14.1), (14.2) Repealed by Acts 2008, No. 672, §5.

(15) "Instant message address" means an identifier that allows a person to communicate with another person using the Internet.

(16) "Institution of postsecondary education" means any public or private institution of postsecondary education in the state licensed by the Board of Regents under the provisions of R.S. 17:1808 or each proprietary school licensed by the Board of Regents under the provisions of R.S. 17:3141.4.

(17) "Interactive computer service" means any information service, system, or access software provider that offers users the capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information, including a service or system that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(18) "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of others. Nothing in this definition is intended to supersede or apply to the definitions found in R.S. 14:10 or R.S. 14:14 in reference to criminal intent or insanity.

(19) "Nonconviction data" consists of all criminal history record information relating to an incident which has not led to a conviction or other disposition adverse to the subject, and for which proceedings are no longer actively pending. There shall be a rebuttable presumption that proceedings are no longer actively pending if more than one year has elapsed since arrest, citation, or service of warrant and no disposition has been entered.

(20) "Online identifier" means any electronic e-mail address, instant message name, chat name, social networking name, or other similar Internet communication name.

(20.1) "Out-of-state offender" means any offender convicted or adjudicated in any court system, other than a court in this state, of any offense having elements equivalent to a "sex offense" or a "criminal offense against a victim who is a minor", as defined in this Section.

(20.2) "Out-of-state offense" means any offense, as defined by the laws of any jurisdiction other than the state of Louisiana, the elements of which are comparable to a Louisiana "sex offense" or "criminal offense against a victim who is a minor", as defined in this Section.

(21) "Predatory" means an act directed at a stranger or a person with whom a relationship has been established or promoted for the primary purpose of victimization.

(22) "Residence" means a dwelling where an offender regularly resides, regardless of the number of days or nights spent there. For those offenders who lack a fixed abode or dwelling, "residence" shall include the area or place where the offender habitually lives, including but not limited to a rural area with no address or a shelter.

(23) "School" includes any public or nonpublic school which the person attends, including but not limited to institutions of postsecondary education.

(24)(a) "Sex offense" means deferred adjudication, adjudication withheld, or conviction for the perpetration or attempted perpetration of or conspiracy to commit human trafficking when prosecuted under the provisions of R.S. 14:46.2(B)(2), R.S. 14:46.3 (trafficking of children for sexual purposes), R.S. 14:89 (crime against nature), R.S. 14:89.1 (aggravated crime against nature), R.S. 14:89.2(B)(3) (crime against nature by solicitation), R.S. 14:80 (felony carnal knowledge of a juvenile), R.S. 14:81 (indecent behavior with juveniles), R.S.14:81.1 (pornography involving juveniles), R.S. 14:81.2 (molestation of a juvenile or a person with a physical or mental disability), R.S. 14:81.3 (computer-aided solicitation of a minor), R.S. 14:81.4 (prohibited sexual conduct between an educator and student), R.S. 14:82.1 (prostitution; persons under eighteen), R.S. 14:82.2(C)(4) and (5) (purchase of commercial sexual activity), R.S. 14:92(A)(7) (contributing to the delinquency of juveniles), R.S. 14:93.5 (sexual battery of the infirm), R.S. 14:106(A)(5) (obscenity by solicitation of a person under the age of seventeen), R.S. 14:283 (video voyeurism), R.S. 14:41 (rape), R.S. 14:42 (aggravated rape), R.S. 14:42.1 (forcible rape), R.S. 14:43 (simple rape), R.S. 14:43.1 (sexual battery), R.S. 14:43.2 (second degree sexual battery), R.S. 14:43.3 (oral sexual battery), R.S. 14:43.5 (intentional exposure to AIDS virus), or a second or subsequent conviction of R.S. 14:283.1 (voyeurism), committed on or after June 18, 1992, or committed prior to June 18, 1992, if the person, as a result of the offense, is under the custody of the Department of Public Safety and Corrections on or after June 18, 1992. A conviction for any offense provided in this definition includes a conviction for the offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to an offense provided for in this Chapter, unless the tribal court or foreign conviction was not obtained with sufficient safeguards for fundamental fairness and due process for the accused as provided by the federal guidelines adopted pursuant to the Adam Walsh Child Protection and Safety Act of 2006.

(b) For purposes of this Chapter, "sex offense" shall include deferred adjudication, adjudication withheld, or conviction for the perpetration or attempted perpetration of or conspiracy to commit aggravated oral sexual battery (formerly R.S. 14:43.4, repealed by Acts 2001, No. 301, §2) occurring prior to August 15, 2001.

(25) "Sexual offense against a victim who is a minor" means a conviction for the perpetration or attempted perpetration of, or conspiracy to commit, any of the following:

(a) Sexual battery (R.S. 14:43.1) when the victim is under the age of eighteen, except when prosecuted under the provisions of R.S. 14:43.1(C)(2).

(b) Oral sexual battery (R.S. 14:43.3).

(c) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) under the circumstances not listed as those which constitute an "aggravated offense" as defined in this Section.

(d) Pornography involving juveniles (R.S. 14:81.1).

(e) Molestation of a juvenile or a person with a physical or mental disability (R.S. 14:81.2), except when prosecuted under the provisions of R.S. 14:81.2(C)(1), (D)(1), or (D)(2).

(f) Computer-aided solicitation of a minor (R.S. 14:81.3).

(g) Prostitution; persons under eighteen (R.S. 14:82.1).

(h) Enticing minors into prostitution (R.S. 14:86).

(i) Pandering in violation of R.S. 14:84(1), (3), (5), and (6).

(j) Soliciting for prostitutes when the persons being solicited for prostitution are under the age of eighteen years (R.S. 14:83).

(k) Inciting prostitution when the prostitution involves persons under the age of eighteen years (R.S. 14:83.1).

(l) Promoting prostitution when the prostitution being promoted involves persons under the age of eighteen years (R.S. 14:83.2).

(m) Operation of places of prostitution when the prostitution involves persons under the age of eighteen years (R.S. 14:282).

(n) Any conviction for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (m) of this Paragraph.

(26) "Sexual predator commission", the commission, means an advisory panel containing not less than two nor more than three physicians who are licensed to practice medicine in Louisiana, who have been in the actual practice of medicine for not less than three consecutive years immediately preceding the appointment, and who are qualified by training or experience in forensic evaluations of sex offenders. The court may appoint, in lieu of one physician, a psychologist who is licensed to practice psychology in Louisiana, who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, and who is qualified by training or experience in forensic evaluations of sex offenders. A list of qualified physicians and psychologists shall be provided to the court by the Department of Health and Hospitals.

(27) "Sexually violent predator" means a person who has been convicted of a sex offense as defined in Paragraph (24) of this Section and who has a mental abnormality or anti-social personality disorder that makes the person likely to engage in predatory sexually violent offenses as determined by the sentencing court upon receipt and review of relevant information including the recommendation of the sexual predator commission as defined in Paragraph (26) of this Section.

(28) "Social networking web site" means an Internet web site that:

(a) Allows users to create web pages or profiles about themselves that are available publicly or available to other users; or

(b) Offers a mechanism for communication among users, such as a forum, chat room, electronic e-mail, or instant messaging.

(29) "Student at an institution of postsecondary education" means a person who is enrolled in and attends, on a full-time or part-time basis, any course of academic or vocational instruction conducted at an institution of postsecondary education.

(30)(a) "Worker" or "employee" means a person who engages in or who knows or reasonably should know that he will engage in any type of occupation, employment, work, or volunteer service on a full-time or part-time basis, with or without compensation, within this state for more than seven consecutive days, or an aggregate of thirty days or more in a calendar year.

(b) The term includes but is not limited to:

(i) A person who is self-employed.

(ii) An employee or independent contractor.

(iii) A paid or unpaid intern, extern, aide, assistant, or volunteer.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997; Acts 1999, No. 594, §1; Acts 2001, No. 1206, §1; Acts 2003, No. 215, §1; Acts 2003, No. 574, §1; Acts 2003, No. 690, §2; Acts 2004, No. 147, §1; Acts 2004, No. 888, §2; Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2006, No. 204, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 273, §1; Acts 2008, No. 462, §1, eff. June 25, 2008; Acts 2008, No. 672, §§1, 5; Acts 2008, No. 816, §§1, 2; Acts 2010, No. 387, §2; Acts 2010, No. 400, §1; Acts 2011, No. 67, §3; Acts 2011, No. 223, §1; Acts 2012, No. 50, §1; Acts 2012, No. 446, §2; Acts 2012, No. 536, §1, eff. June 5, 2012; Acts 2014, No. 522, §1; Acts 2014, No. 564, §2; Acts 2014, No. 602, §5, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014.

NOTE: See Acts 2014, No. 599, relative to purpose and effect of changes to crime against nature and aggravated crime against nature.



RS 15:541.1 - Posting of the National Human Trafficking Resource Center hotline; content; languages; notice; civil penalty

§541.1. Posting of the National Human Trafficking Resource Center hotline; content; languages; notice; civil penalty

A. All of the following establishments shall be required to post information regarding the National Human Trafficking Resource Center hotline:

(1) Every massage parlor, spa, or hotel that has been found to be a public nuisance for prostitution as set forth in R.S. 13:4711.

(2) Every strip club or other sexually-oriented business as set forth in R.S. 37:3558(C).

(3) Every full service fuel facility adjacent to an interstate highway or highway rest stop.

(4) Every outpatient abortion facility as defined by R.S. 40:2175.3.

B.(1)(a) Such posting shall be no smaller than eight and one-half inches by eleven inches and shall contain the following wording in bold typed print of not less than fourteen-point font:

"If you or someone you know is being forced to engage in any activity and cannot leave, whether it is commercial sex, housework, farm work, or any other activity, call the National Human Trafficking Resource Center hotline at 1-888-373-7888 to access help and services."

(b) Such posting shall also comply with any other requirements established by regulations promulgated by the commissioner of the office of alcohol and tobacco control in accordance with the Administrative Procedure Act.

(2) The language in the posting shall be printed in English, Louisiana French, Spanish, and any other languages that the commissioner of alcohol and tobacco control shall require.

C. The following departments of the state shall provide each establishment described in Subsection A of this Section over which that department exercises any regulatory control or authority with the notice required by this Section. The departments shall post on their websites a sample of the posting described in Subsection B of this Section which shall be accessible for download. The departments are as follows:

(1) Department of Revenue and the office of alcohol and tobacco control.

(2) Department of Transportation and Development.

(3) The Department of Health and Hospitals.

D. A civil penalty in accordance with R.S. 26:96(A) may be assessed for each violation of this Section. The departments listed in Subsection C of this Section or any law enforcement agency with jurisdiction are charged with the enforcement of this Section.

Acts 2012, No. 154, §1; Acts 2013, No. 430, §1; Acts 2014, No. 565, §1.



RS 15:542 - Registration of sex offenders and child predators

§542. Registration of sex offenders and child predators

A. The following persons shall be required to register and provide notification as a sex offender or child predator in accordance with the provisions of this Chapter:

(1) Any adult residing in this state who has pled guilty to, has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of, or any conspiracy to commit either of the following:

(a) A sex offense as defined in R.S. 15:541, with the exception of those convicted of felony carnal knowledge of a juvenile as provided in Subsection F of this Section;

(b) A criminal offense against a victim who is a minor as defined in R.S. 15:541;

(2) Any juvenile who has pled guilty or has been convicted of a sex offense or second degree kidnapping as provided for in Children's Code Article 305 or 857, with the exception of simple rape but including any conviction for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed herein for which a juvenile would have to register; and

(3) Any juvenile, who has attained the age of fourteen years at the time of commission of the offense, who has been adjudicated delinquent based upon the perpetration, attempted perpetration, or conspiracy to commit any of the following offenses:

(a) Aggravated rape (R.S. 14:42), which shall include those that have been adjudicated delinquent based upon the perpetration, attempted perpetration, or conspiracy to commit aggravated oral sexual battery (formerly R.S. 14:43.4, Repealed by Acts 2001, No. 301, §2) occurring prior to August 15, 2001.

(b) Forcible rape (R.S. 14:42.1).

(c) Second degree sexual battery (R.S. 14:43.2).

(d) Aggravated kidnapping of a child who has not attained the age of thirteen years (R.S. 14:44).

(e) Second degree kidnapping of a child who has not attained the age of thirteen years (R.S. 14:44.1).

(f) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2) involving circumstances defined by R.S. 15:541 as an "aggravated offense".

(g) Aggravated crime against nature (R.S. 14:89.1(A)(1)).

(h) An offense under the laws of another state, or military, territorial, foreign, tribal, or federal law which is equivalent to the offenses listed in Subparagraphs (a) through (g) of this Paragraph.

B.(1) The persons listed in Subsection A of this Section shall register in person with the sheriff of the parish of the person's residence, or residences, if there is more than one, and with the chief of police if the address of any of the person's residences is located in an incorporated area which has a police department. If the offender resides in a municipality with a population in excess of three hundred thousand persons, he shall register in person with the police department of his municipality of residence.

(2) The offender shall also register in person with the sheriff of the parish or parishes where the offender is an employee and with the sheriff of the parish or parishes where the offender attends school. If the offender is employed or attends school in a municipality with a population in excess of three hundred thousand persons, then he shall register only, pursuant to this Paragraph, with the police department of the municipality where he is employed or attends school. The offender shall also register in the parish of conviction for the initial registration only. No registration in the parish of conviction is necessary if the offender is incarcerated at the time of conviction or immediately taken into custody by law enforcement after the conviction.

(3) If the sex offender is a student at an institution of postsecondary education in this state, the sex offender shall also register with the campus law enforcement agency of the institution at least one business day prior to the beginning of the school term or semester.

C.(1) The offender shall register and provide all of the following information to the appropriate law enforcement agencies listed in Subsection B of this Section in accordance with the time periods provided for in this Subsection:

(a) Name and any aliases used by the offender.

(b) Physical address or addresses of residence.

(c) Name and physical address of place of employment. If the offender does not have a fixed place of employment, the offender shall provide information with as much specificity as possible regarding the places where he works, including but not limited to travel routes used by the offender.

(d) Name and physical address of the school in which he is a student.

(e) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof of residence are not available, the offender may provide an affidavit of an adult resident living at the same address. The affidavit shall certify that the affiant understands his obligation to provide written notice pursuant to R.S. 15:542.1.4 to the appropriate law enforcement agency with whom the offender last registered when the offender no longer resides at the residence provided in the affidavit.

(f) The crime for which he was convicted and the date and place of such conviction, and if known by the offender, the court in which the conviction was obtained, the docket number of the case, the specific statute under which he was convicted, and the sentence imposed.

(g) A current photograph.

(h) Fingerprints, palm prints, and a DNA sample.

(i) Telephone numbers, including fixed location phone and mobile phone numbers assigned to the offender or associated with any residence address of the offender.

(j) A description of every motorized vehicle registered to or operated by the offender, including license plate number and vehicle identification number, and a copy of the offender's driver's license and identification card. This information shall be provided prior to the offender's operation of the vehicle.

(k) Social security number and date of birth.

(l) A description of the physical characteristics of the offender, including but not limited to sex, race, hair color, eye color, height, age, weight, scars, tattoos, or other identifying marks on the body of the offender.

(m) Every e-mail address, online screen name, or other online identifiers used by the offender to communicate on the Internet. Required notice must be given before any online identifier is used to communicate on the Internet.

(n)(i) Temporary lodging information regarding any place where the offender plans to stay for seven or more days. This information shall be provided at least three days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information.

(ii) Temporary lodging information regarding international travel shall be provided regardless of the number of days or nights the offender plans to stay. This information shall be provided at least twenty-one days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information. Upon receipt of this information by the bureau from the law enforcement agency pursuant to Subsection E of this Section, this information shall then be sent by the bureau to the United States Marshals Service's National Sex Offender Targeting Center for transmission to the proper authorities.

(o) Travel and immigration documents, including but not limited to passports and documents establishing immigration status.

(2) Unless an earlier time period is specified in the provisions of Paragraph (1) of this Subsection, every offender required to register in accordance with this Section shall appear in person and provide the information required by Paragraph (1) of this Subsection to the appropriate law enforcement agencies within three business days of establishing residence in Louisiana. If the offender is a current resident of Louisiana and is not immediately taken into custody or incarcerated after conviction or adjudication, he shall provide the information on the date of conviction to the sheriffs of the parish where the offender was convicted or adjudicated and shall, within three business days after conviction or adjudication, provide the information to the sheriff of the parishes of the offender's residence, employment, and school. If incarcerated immediately after conviction or placed in a secure facility immediately after adjudication, the information required by Paragraph (1) of this Subsection shall be provided to the secretary of the Department of Public Safety and Corrections, or his designee, or the deputy secretary for youth services, or his designee, whichever has custody of the offender, within ten days prior to release from confinement. Once released from confinement, every offender shall appear in person within three business days to register with the appropriate law enforcement agencies pursuant to the provision of this Section. The offender shall register with the sheriff of the parish in which the residence address he initially supplied to the Department of Public Safety and Corrections is located, unless his residence address has changed and he has registered with the sheriff of the parish in which his new residence address is located.

(3) Knowingly providing false information to any law enforcement officer, office, or agency required to receive registration information pursuant to the provisions of this Chapter shall constitute a failure to register pursuant to R.S. 15:542.1.4(A)(1).

D. The offender shall pay to the appropriate law enforcement agencies with whom he is required to register, except for the campus law enforcement agency of an institution of postsecondary education, an annual registration fee of sixty dollars to defray the costs of maintaining the record of the offender. The payment of such a fee shall be made in accordance with any rule regarding indigency adopted by the judges of the judicial district court in the jurisdiction or as determined by criteria established by the Department of Public Safety and Corrections. The offender shall pay such fee upon the initial registration and on the anniversary thereof. Failure by the offender to pay the fee within thirty days of initial registration shall constitute a failure to register and shall subject the offender to prosecution under the provisions of R.S. 15:542.1.4(A)(3). The offender shall not be prevented from registering in accordance with this Section for failure to pay the annual registration fee.

E. Upon receipt of the registration information as required by the provisions of this Section, the law enforcement agency shall immediately forward such information to the bureau electronically.

F.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, the sex offender registration and notification requirements required by this Chapter are mandatory and shall not be waived or suspended by any court. Any order waiving or suspending sex offender registration and notification requirements shall be null, void, and of no effect. Any order waiving or suspending registration and notification requirements shall not be construed to invalidate an otherwise valid conviction.

(2) Upon joint written motion by the district attorney and the petitioner, the court of conviction may waive sex offender registration and notification requirements imposed by the provisions of this Chapter for a person convicted of felony carnal knowledge of a juvenile (R.S. 14:80) on, before, or after January 1, 2008, when the victim is at least thirteen years of age and the offender was not more than four years older than the victim at the time of the commission of the offense. Relief shall not be granted unless the motion is accompanied by supporting documentary proof of the age of the victim and the age of the perpetrator at the time of commission of the offense. If the court of conviction was not a Louisiana district court, this joint motion may be brought in the district court of the parish of the offender's residence after the bureau has made the determination, pursuant to the provisions of R.S. 15:542.1.3, on the grounds that the elements of the offense of conviction are equivalent to the elements of R.S. 14:80. The court may grant the motion upon clear and convincing evidence that the ages of the victim and offender at the time of commission of the offense were within the limitations provided in this Section.

(3)(a) Any person who was convicted of carnal knowledge of a juvenile (R.S. 14:80) prior to August 15, 2001, may petition the court of conviction to be relieved of the sex offender registration and notification requirements of this Chapter if the offense for which the offender was convicted would be defined as misdemeanor carnal knowledge of a juvenile (R.S. 14:80.1) had the offender been convicted on or after August 15, 2001. Offenders convicted of an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law may petition the district court of his parish of residence once the administrative procedures of R.S. 15:542.1.3 have been exhausted, and the elements of the offense of conviction have been found to be equivalent to the current definition of misdemeanor carnal knowledge of a juvenile (R.S. 14:80.1).

(b) The following procedures shall apply to the provisions of this Paragraph:

(i) The petition shall be accompanied with supporting documentation to establish that the age of the perpetrator and the victim at the time the offense was committed are within the parameters set forth in R.S. 14:80.1.

(ii) The district attorney shall be served with a copy of the petition.

(iii) The court shall order a contradictory hearing to determine whether the offender is entitled to be relieved of the registration and notification requirements pursuant to the provisions of this Paragraph.

(c) The provisions of this Paragraph shall not apply to any person who was convicted of more than one offense which requires registration pursuant to the provisions of this Chapter.

(4)(a) Any person who was convicted of crime against nature (R.S. 14:89) prior to August 15, 2010, or the district attorney in the parish where the offender was convicted, may file a motion in the court of conviction to relieve the offender of the sex offender registration and notification requirements of this Chapter if the offense for which the offender was convicted would be defined as crime against nature by solicitation (R.S. 14:89.2) had the offender been convicted on or after August 15, 2010. Offenders convicted of an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law may file a motion in the district court of his parish of residence once the administrative procedures of R.S. 15:542.1.3 have been exhausted, and the elements of the offense of conviction have been found to be equivalent to the current definition of crime against nature by solicitation (R.S. 14:89.2). The provisions of this Subparagraph shall not apply to persons whose conviction for crime against nature pursuant to R.S. 14:89 involved the solicitation of a person under the age of seventeen and would authorize sentencing of the offender pursuant to R.S. 14:89.2(B)(3), had the offender been convicted on or after August 15, 2010.

(b) The motion shall be accompanied by supporting documentation to establish that the person was convicted of crime against nature prior to August 15, 2010, and that the offense for which the offender was convicted would be defined as crime against nature by solicitation (R.S. 14:89.2) had the offender been convicted on or after August 15, 2010. If the motion is filed by the offender and the district attorney objects, the district attorney shall have the burden of proof by use of an affidavit that the person being solicited was under the age of seventeen. If the motion is filed by the district attorney, an affidavit establishing that the facts of the case and the underlying conviction meet these requirements shall be deemed sufficient for the granting of relief.

(c) If the offender files a motion pursuant to the provisions of this Paragraph, the district attorney, office of state police, and the Department of Justice, shall be served with a copy of the motion and any order granting relief. If the district attorney files a motion pursuant to the provisions of this Paragraph, the office of state police and the Department of Justice shall be served with a copy of the motion and any order granting relief.

(d) If the supporting documentation described in Subparagraph (b) of this Paragraph is provided and meets the requirements of Subparagraph (4)(b), relief shall be granted unless the district attorney objects and provides supporting documentation proving that the offense for which the person was convicted, and which requires registration and notification pursuant to the provisions of this Chapter, involved the solicitation of a person under the age of seventeen.

(e) If the district attorney proves by clear and convincing evidence that the conviction for crime against nature pursuant to R.S. 14:89 involved the solicitation of a person under the age of seventeen, the court shall deny the motion to be relieved of the sex offender registration and notification requirements as provided by the provisions of this Paragraph.

(f) The provisions of this Paragraph shall not apply to any person who was convicted of one or more offenses which otherwise require registration pursuant to the provisions of this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1995, No. 928, §1; Acts 1995, No. 1290, §2; Acts 1997, No. 134, §2; Acts 1997, No. 137, §2; Acts 1997, No. 928, §1, eff. July 10, 1997; Acts 1997, No. 1135, §1, eff. July 14, 1997; Acts 1997, No. 1148, §2, eff. July 14, 1997; Acts 1999, No. 930, §1; Acts 1999, No. 1150, §1; Acts 2001, No. 78, §1; Acts 2001, No. 1206, §§1 and 4; Acts 2002, 1st Ex. Sess., No. 83, §1; Acts 2003, No. 215, §1; Acts 2003, No. 574, §1; Acts 2004, No. 338, §1; Acts 2005, 1st Ex. Sess., No. 11, §1, eff. Jan. 21, 2006; Acts 2006, No. 204, §1; Acts 2006, No. 284, §1; Acts 2006, No. 663, §1; Acts 2006, No. 683, §1; Acts 2006, No. 791, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 147, §1; Acts 2008, No. 273, §1; Acts 2008, No. 814, §1, eff. July 8, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 400, §1; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2011, No. 216, §1; Acts 2012, No. 402, §1; Acts 2013, No. 408, §1; Acts 2014, No. 602, §5, eff. June 12, 2014.



RS 15:542.1 - Notification of sex offenders and child predators

§542.1. Notification of sex offenders and child predators

A. Any adult residing in this state who has pled guilty to, has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of, or conspiracy to commit, a sex offense as defined in R.S. 15:541 or a criminal offense against a minor as defined in R.S. 15:541 shall be required to provide the following notifications

(1) Give notice of the crime for which he was convicted, his name, residential address, a description of his physical characteristics as provided in R.S. 15:542(C)(1), and a photograph or copy thereof to all of the following:

(a) At least one person in every residence or business within a one-mile radius in a rural area and a three-tenths of a mile radius in an urban or suburban area of the address of the residence where the offender will reside upon release, including all adults residing in the residence of the offender.

(b)(i) The superintendent of the school district where the offender will reside, who shall notify the principal of every school located within a one-mile radius of the address where the offender will reside and may notify the principals of other schools as he deems appropriate. The notice sent by the superintendent shall be accompanied by two clear, recent photographs, or a clear photocopy thereof, of the offender. The photographs, which shall be provided by the offender, shall be taken after release and within sufficient time to accompany the notification which is required under the provisions of this Chapter. The principal of any such school, upon receipt of the notification from the superintendent pursuant to the provisions of this Subparagraph, shall post notices at the school, in conspicuous areas accessible by all students attending the school, which contain a photograph of the offender and which state the offender's name, address, and a statement on the notice, commensurate with the education level of the school, which in the discretion of the principal, appropriately notifies the students of the potential danger of the offender.

(ii) Failure of the superintendent or principal to comply with the provisions of this Subparagraph shall not be construed to impose civil liability on any person.

(c) The lessor, landlord, or owner of the residence or the property on which he resides.

(d) The superintendent of any park, playground, or recreation districts within the designated area where the offender will reside, who shall notify the custodians of the parks, playgrounds, and recreational facilities in the designated area and may notify the custodians of other parks, playgrounds, and recreational facilities as he deems appropriate. The custodian of any such park, playground, and recreational facility, upon receipt of the notification, shall post notices in conspicuous areas at the park, playground, or recreational facility which state the offender's name, address, and the crime for which he was convicted. Failure of the superintendent or custodian to comply with the provisions of this Subparagraph shall not be construed to impose civil liability on any person. The notice sent by the superintendent shall be accompanied by two clear, recent photographs, or a clear photocopy thereof, of the offender. The photographs, which shall be provided by the offender, shall be taken after release and within sufficient time to accompany the notification which is required under the provisions of this Chapter.

(e) Notwithstanding the provisions of Paragraph (1) of this Subsection, persons convicted of R.S. 14:89 shall not be required to furnish a photograph as required by that Paragraph.

(2)(a) Give notice of the crime for which he was convicted, his name, jurisdiction of conviction, a description of his physical characteristics as required by this Section, and his physical address by mail to all people residing within the designated area within twenty-one days of the date of conviction, if the offender is not taken into custody at the time of conviction, or within twenty-one days of the date of release from confinement or within twenty-one days of establishing residency in the locale where the offender plans to have his domicile, and the notice shall be published on two separate days within the applicable period provided for herein, without cost to the state, in the official journal of the governing authority of the parish where the defendant plans to reside and, if ordered by the sheriff or police department or required by local ordinance, in a newspaper which meets the requirements of R.S. 43:140(3) for qualification as an official journal and which has a larger or smaller circulation in the parish than the official journal. The notice provided to the official journal or other designated newspaper pursuant to this Subparagraph shall also include a recent photograph of the offender or a clear photocopy of a recent photograph of the offender.

(b) Those persons required to provide community notification pursuant to the provisions of this Section shall provide such community notification every five years from the date of the previous notification.

(c) The sheriff or police department may order that the notice be published in a newspaper which meets the requirements of R.S. 43:140(3) for qualification as an official journal and which has a larger circulation in the parish than the official journal.

(d) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, persons convicted of R.S. 14:92(A)(7) shall not be required to publish notice of the crime for which they were convicted in the official journal or any newspaper required by those Subparagraphs.

(3) Give any other notice deemed appropriate by the court in which the defendant was convicted of the offense that subjects him to the duty to register, including but not limited to signs, handbills, bumper stickers, or clothing labeled to that effect.

(4) State under oath, at the time of sentencing, where he will reside after sentencing or release.

(5) Post the number of his physical address in a conspicuous place on the outside of his residence. The posted number shall be prominently displayed and shall be of a sufficient size and legibility such that it will be visible to an ordinarily observant person approaching the residence during the daylight hours.

B.(1) Any person required to register pursuant to R.S. 15:542 who provides recreational instruction to persons under the age of seventeen years shall post a notice in the building or facility where such instruction is being given. This notice shall contain the name and photograph of the sex offender, the date and jurisdiction of conviction, and the crime for which he was convicted. Such notification shall be prominently displayed and shall be of sufficient size to alert persons entering such building or facility that the recreational instructor is a convicted sex offender.

(2) For purposes of this Subsection, "recreational instruction" refers to instruction or lessons on noneducational activities, including but not limited to martial arts, dancing, theater, and music.

C. Any juvenile required to register in accordance with the provisions of this Chapter shall be exempt from any notification requirements of this Section except for the notification required by the provisions of Subsection B of this Section.

D.(1) Any person who is required to register pursuant to the provisions of this Chapter, who is otherwise not prohibited from using a networking website, and who creates a profile or who uses the functionality of a networking website to contact or attempt to contact other networking website users shall include in his profile for the networking website an indication that he is a sex offender or child predator and shall include notice of the crime for which he was convicted, the jurisdiction of conviction, a description of his physical characteristics as required by this Section, and his residential address. The person shall ensure that this information is displayed in his profile for the networking website and that such information is visible to, or is able to be viewed by, other users and visitors of the networking website.

(2)(a) For purposes of this Subsection, "networking website" means an Internet website, the purpose of which is social interaction with other networking website users, which contains profile web pages of the members of the website that include the names or nicknames of such members, that allows photographs and any other personal or personally identifying information to be placed on the profile web pages by such members, and which provides links to other profile web pages on the networking website of friends or associates of such members that can be accessed by other members or visitors to the website. A networking website provides members of, or visitors to, such website the ability to leave messages or comments on the profile web page that are visible to all or some visitors to the profile web page and may also include a form of electronic mail for members of the networking website.

(b) For purposes of this Subsection, "networking website" shall not include any of the following:

(i) An Internet website the primary purpose of which is the facilitation of commercial transactions involving goods or services between its members or visitors.

(ii) An Internet website the primary purpose of which is the dissemination of news.

(iii) An Internet website of a governmental entity.

Acts 1997, No. 1147, §1, eff. July 14, 1997; Acts 1999, No. 594, §§1, 2; Acts 2001, No. 1206, §1; Acts 2002, 1st Ex. Sess., No. 83, §1; Acts 2003, No. 215, §1; Acts 2003, No. 216, §1; Acts 2003, No. 821, §1; Acts 2003, No. 892, §1; Acts 2004, No. 147, §1; Acts 2006, No. 186, §§2, 3, eff. June 2, 2006; Acts 2006, No. 204, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 413, §1; Acts 2010, No. 859, §1; Acts 2012, No. 50, §1; Acts 2012, No. 385, §1.



RS 15:542.1.1 - In-person periodic renewal of registration by offenders

§542.1.1. In-person periodic renewal of registration by offenders

A.(1) Any person convicted of an aggravated offense as defined in R.S. 15:541 or any person with a prior conviction or adjudication for an offense which requires registration pursuant to this Chapter, regardless of whether or not the prior offense required registration at the time of commission or conviction, who is subsequently convicted of or adjudicated for an offense which requires registration pursuant to the provisions of this Chapter, shall renew and update his registration required by R.S. 15:542 in person every three months from the date of initial registration.

(2) Any person convicted of a sexual offense against a victim who is a minor as defined in R.S. 15:541 shall renew and update his registration required by R.S. 15:542 in person every six months from the date of initial registration.

(3) Any other person subject to registration as provided in R.S. 15:542 shall update his registration in person annually from the date of initial registration.

(4)(a) Notwithstanding any other provision of this Section, any person required to register as a sex offender or child predator pursuant to the provisions of this Chapter who does not have a fixed place of residence, or who is homeless, shall renew and update his registration with the sheriff of the parish in which he is homeless, or is living without a fixed residence, in person every fourteen days from the date on which the offender initially appeared to register with the sheriff of that parish pursuant to the provisions of this Chapter. If the offender regularly resides homeless, or without a fixed place of residence, in more than one parish, he shall register with the sheriff of each parish in which he regularly resides and shall renew and update his registration every fourteen days with each sheriff of those parishes. If an offender no longer plans to reside without a fixed residence in a particular parish, he shall give notice, in person, to the sheriff of the parish in which he intends to no longer reside. Failure to update or to give notice of change of residence pursuant to the provisions of this Paragraph shall be a violation of R.S. 15:542.1.4.

(b) For purposes of this Section, the "parish of residence" for such offenders shall be the parish in which the offender is living homeless or without a fixed residence address.

B.(1) Each periodic renewal shall occur with the sheriff of the parish of residence or residences of the offender. Such periodic registration renewals shall continue for the period of registration required by the provisions of R.S. 15:544. The sheriff of the parish of residence shall immediately forward the information obtained through the periodic renewals to each law enforcement agency as provided in R.S. 15:542(B) and to the bureau for inclusion in the State Sex Offender and Child Predator Registry. The sheriff shall also comply with the requirements in R.S. 15:543(B) at least annually with each offender.

(2) Notwithstanding the in-person periodic renewals with the sheriff required by the provisions of this Subsection, any offender who lives within the jurisdiction of a municipality with a police department shall appear in person annually on the anniversary of his registration period start date at the police department in his municipality of residence to update his registration and pay the annual registration fee as provided in R.S. 15:542(D).

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §§1, 2; Acts 2013, No. 408, §1; Acts 2014, No. 339, §1.



RS 15:542.1.2 - Duty of offenders to notify law enforcement of change of address, residence, or other registration information

§542.1.2. Duty of offenders to notify law enforcement of change of address, residence, or other registration information

A. Unless an earlier time period is otherwise specified in the provisions of this Chapter, those persons required to register pursuant to the provisions of this Chapter shall appear in person at the sheriff's office in the parish of residence, or the police department in the case of a municipality with a population in excess of three hundred thousand, where the offender is currently registered to update information within three business days of establishing a new or additional physical residential address or of changes in information previously provided when any of the following occur:

(1) The offender changes his place of residence or establishes a new or additional residence.

(2) The offender has vacated his current address of registration with the intent not to return.

(3) The offender has been absent from his current address of registration for more than thirty consecutive days or an aggregate of thirty days or more per calendar year and is physically present at another address during that same time period.

(4) The offender has a change in name, place of employment, or any information previously provided pursuant to R.S. 15:542(C).

B. If the new or additional residence is located in a different parish than where the offender was previously registered, then he shall appear in person with the sheriff of the parish of the new or additional residence to register within the same time period established in Subsection A.

C.(1) Any person required to register in accordance with the provisions of this Chapter shall also be required to send a written notice of change of address or other information to the law enforcement agency with whom he was previously registered within three business days of establishing a new or additional residence.

(2) Upon receipt of a notice of change of address or updated information, the sheriff shall forward such information immediately to each law enforcement agency with which the offender is required to register pursuant to R.S. 15:542(A) and to the bureau.

D. The notice of change of address required by this Section shall include proof of residence as required by R.S. 15:542(C).

E.(1) Any person who is required to appear in person to give notice of a new address in accordance with the provisions of Subsection A of this Section shall also be required to provide new notification based upon the new address as provided for in R.S. 15:542.1, as applicable.

(2) Any sex offender who fails to provide change of address or other information as provided in this Section shall be subject to criminal prosecution as provided in R.S. 15:542.1.4.

F.(1) The offender shall appear in person at the sheriff's office in the parish of residence at least three days prior to establishing temporary lodging to provide temporary lodging information regarding any place where the offender plans to stay for seven consecutive days or more.

(2) If the location of the temporary lodging is outside of the boundaries of the parish of registration, then the sheriff shall notify the sheriff of the parish of temporary lodging. If the location of the temporary lodging is out of state, then the sheriff shall notify the bureau.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 200, §1; Acts 2012, No. 552, §1; Acts 2013, No. 408, §1.



RS 15:542.1.3 - Procedures for offenders convicted or adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law; procedures for Louisiana offenders with out-of-state activities

§542.1.3. Procedures for offenders convicted or adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law; procedures for Louisiana offenders with out-of-state activities

A. Any person who is convicted or adjudicated of an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law for which R.S. 15:542 requires registration shall be subject to and shall comply with all of the registration requirements of this Chapter within three business days of establishing a residence in Louisiana and shall comply with all notification requirements required in R.S. 15:542.1 within twenty-one days of establishing a residence in Louisiana. Such person shall also notify the bureau within three business days of establishing residence in Louisiana and shall provide the bureau, within thirty days of establishing residence in Louisiana, certified copies of court records pertaining to the offense or offenses which require registration as a sex offender, including but not limited to the bill of information, indictment, court minutes, and final disposition.

B.(1) When the bureau receives notification that a person described in Subsection A of this Section is establishing residence in Louisiana, it shall immediately notify the appropriate law enforcement agencies as provided in R.S. 15:542.

(2)(a) Except as provided in Subparagraph (c) of this Paragraph, within sixty days of receiving the certified copies of court records from the offender as required by the provisions of Subsection A of this Section, the bureau shall determine which time period of registration under the provisions of R.S. 15:544 and the frequency of in-person periodic renewals under the provisions of R.S. 15:542.1 is applicable to the offender while residing in Louisiana. This determination shall be based on a comparison of the elements of the offense of conviction or adjudication with the elements of the most comparable Louisiana offense. The bureau shall post this official notification on the state sex offender and child predator registry within the ninety-day period provided in this Paragraph. If the most comparable Louisiana offense is carnal knowledge of a juvenile, the bureau shall indicate so and give notice to the offender that he may qualify for relief from registration pursuant to the provisions of R.S. 15:542(F)(2) or (3) if the offender's age and the age of the victim are within the limitations provided by R.S. 15:542.

(b) Until the bureau makes a determination and posts an official notification as to the frequency of in-person periodic renewals, the offender shall renew and update his registration required by R.S. 15:542 in person every three months from the date of establishing a residence in Louisiana. Thereafter, the frequency of in-person periodic renewals of the offender shall be pursuant to the provisions of R.S. 15:542.1.1, based on the determination made by the bureau, comparing the elements of the offense of conviction or adjudication with the elements of the most comparable Louisiana offense, as required by Subparagraph (a) of this Paragraph.

(c) If the period of registration required by the offender's jurisdiction of conviction is for the duration of the offender's lifetime, the bureau shall not be required to determine which time period of registration and the frequency of in-person periodic renewals that would be applicable to the offender while residing in Louisiana as required by Subparagraph (a) of this Paragraph. The duration of the registration for any such offender shall be for the duration of his lifetime pursuant to R.S. 15:544, and the frequency of in-person periodic renewals for the offender shall be every three months from the date of initial registration as required by R.S. 15:542.1.1(A)(1).

(3) Within ninety days of the effective date of the provisions of Paragraph (2) of this Subsection, the bureau shall make a determination of the appropriate time period of registration under R.S. 15:544 and the number of required in-person periodic renewals under the provisions of R.S. 15:542.1.1 applicable to each sex offender or child predator convicted under the laws of another state, or military, territorial, foreign, tribal, or federal law who established a residence in this state prior to January 1, 2008. The bureau shall post this official notification on the registry within the ninety-day time period provided in this Paragraph. If the most comparable Louisiana offense is carnal knowledge of a juvenile, the bureau shall indicate so and give notice to the offender that he may qualify for relief from registration pursuant to R.S. 15:542 (F)(2) or (3) if the offender's age and the age of the victim are within the limitations provided by R.S. 15:542.

(4) Any offender convicted or adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law who establishes a residence in this state and is required to register and notify pursuant to the provisions of this Chapter may appeal the bureau's determination of the applicable time period of registration and frequency of in-person periodic renewals through an administrative hearing as provided in R.S. 49:950 et seq. The offender shall have one year from the date that the bureau posted its determination on the registry to appeal. The duty to register and notify according to the determination of the bureau made pursuant to the provisions of this Subsection shall be binding and shall not be suspended or stayed pending appeal of the classification of the offender.

C. Any nonresident full-time or part-time worker employed in this state who would be required to register in his state of residence shall register with the appropriate law enforcement agencies as provided in R.S. 15:542 within three business days of employment. The provisions of this Subsection shall apply to any person employed in this state, with or without compensation.

D. Nonresident full-time or part-time students enrolled in this state who are required to register in their state of residence shall register within three business days with the appropriate law enforcement agencies as provided in R.S. 15:542.

E. Any resident of this state required to register as required by R.S. 15:542 shall notify the appropriate law enforcement agencies as provided in R.S. 15:542 if he leaves the state for full-time or part-time employment in another state, with or without compensation, for a period of more than seven consecutive days or for an aggregate of thirty days or more during the calendar year.

F. Any resident of this state required to register under the provisions of this Chapter shall notify the appropriate law enforcement agencies as provided in R.S. 15:542 within three business days if he leaves the state to enroll in any school as a full-time or part-time student.

G. Any resident of this state required to register under the provisions of this Chapter shall notify the bureau of his intent to establish a residence in another state within three days prior to establishing residence in the other state.

H. When an offender who was convicted of or adjudicated for an offense under the laws of another state, or military, territorial, foreign, tribal, or federal law requiring registration pursuant to the provisions of this Chapter appears in person for initial registration with the appropriate law enforcement agency in his parish of residence, the law enforcement agency shall follow the procedures set forth in R.S. 15:543(B)(1) through (7).

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 400, §1; Acts 2012, No. 129, §1, eff. May 14, 2012; Acts 2013, No. 132, §1.



RS 15:542.1.4 - Failure to register and notify as a sex offender or child predator; penalties

§542.1.4. Failure to register and notify as a sex offender or child predator; penalties

A.(1) A person who fails to timely register, fails to timely provide any information required by the provisions of this Chapter, fails to timely and periodically renew and update registration as required by the provisions of this Chapter, fails to timely provide proof of residence, fails to timely provide notification of change of address or other registration information, or fails to provide community notification as required by the provisions of this Chapter, and a person who knowingly provides false information as provided in R.S. 15:542(C)(3), shall, upon first conviction, be fined not more than one thousand dollars and imprisoned with hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence.

(2) Upon second or subsequent convictions, the offender shall be fined three thousand dollars and imprisoned with hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

(3) An offender who fails to pay the annual registration fee in accordance with the provisions of R.S. 15:542 shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both. Upon a second or subsequent conviction for the failure to pay the annual registration fee, the offender shall be punished in accordance with the provisions of Paragraphs (1) and (2) of this Subsection.

B.(1) Any person who certifies by affidavit the location of the residence of the offender shall send written notice to the appropriate law enforcement agency with whom the person last registered when the offender no longer resides at the residence provided in the affidavit. This notification shall be made any time the sex offender is absent from the residence for a period of thirty days or more, or the offender vacates the residence with the intent to establish a new residence at another location. This notification shall be sent within three days of the end of the thirty-day period or within three days of the offender vacating the residence with the requisite intent.

(2) Any person who fails to provide the notice required by this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than six months, with or without hard labor, or both.

C.(1) Any person who either fails to meet the requirements of R.S. 32:412(I) or R.S. 40:1321(J), who is in possession of any document required by R.S. 32:412(I) or R.S. 40:1321(J) that has been altered with the intent to defraud, or who is in possession of a counterfeit of any document required by R.S. 32:412(I) or R.S. 40:1321(J), shall, on a first conviction, be fined not more than one thousand dollars and imprisoned at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence.

(2) Upon a second or subsequent conviction for a violation of the provisions of this Subsection, the offender shall be fined three thousand dollars and imprisoned at hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 147, §1; Acts 2011, No. 74, §1; Acts 2014, No. 190, §1.



RS 15:542.1.5 - State Sex Offender and Child Predator Registry; duties of the Louisiana Bureau of Criminal Identification and Information

§542.1.5. State Sex Offender and Child Predator Registry; duties of the Louisiana Bureau of Criminal Identification and Information

A.(1) The Louisiana Bureau of Criminal Identification and Information shall develop and maintain the central registry known as the State Sex Offender and Child Predator Registry. The registry shall contain the information transmitted to the bureau pursuant to the provisions of this Chapter and shall be developed and maintained in accordance with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto. Upon receipt of the registration and information of any person subject to the provisions of this Chapter, including juveniles required to register, the bureau shall immediately enter the appropriate information in the public registry. The bureau shall accept electronically submitted information and registration renewal information from law enforcement.

(2)(a) The bureau shall provide for public access to the information contained in the registry, including Internet-based access, which shall have field-search capabilities which comply with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto.

(b) Notwithstanding the provisions of Subparagraph (2)(a) of this Subsection, the following information shall be exempt from public access as well as any other mandatory exemptions which are required by the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto:

(i) Social security numbers.

(ii) Names of the victims of the offenses requiring registration.

(iii) Any information with regard to arrests that did not result in convictions.

(iv) Telephone numbers.

(v) Travel and immigration documents.

(vi) E-mail addresses, online screen names, or other online identities used by offenders to communicate on the Internet.

(c) Notwithstanding the provisions of Subparagraph (2)(b) of this Subsection which provides for exemptions to public access of telephone numbers, e-mail addresses, online screen names, or other online identities, the registry shall contain the ability to search by telephone numbers, e-mail addresses, online screen names, or other online identities to provide information to the person conducting the search regarding whether or not that information has been linked to a sex offender or child predator. This search shall not disclose the name or any other identifying information about the offender to the person conducting the search, except to identify that the information has been linked to a sex offender or child predator.

B. The bureau shall develop and maintain the registry as to provide for automatic e-mail notifications at the time in which an offender begins residence, employment, or school attendance within a certain geographic radius or zip code. This function of the registry shall allow members of the public and organizations to request automatic e-mail notifications to be sent to an e-mail address provided by the requestor for a certain geographic radius or zip code specified by the requestor.

C. The bureau shall participate in the Dru Sjodin National Sex Offender Registry in accordance with the provisions of the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto.

D.(1) Immediately upon entry of the required information into the registry, the bureau shall notify the sheriff of the parish in which the offender's address of residence is located, and the chief of police if the address is located in an incorporated area which has a police department. Additionally, the bureau shall notify the sheriff of the parish in which the offender is employed or attends school.

(2) Immediately upon entry of the required information into the registry, the bureau shall transmit to the Federal Bureau of Investigation the conviction data and fingerprints of the offender registered.

(3) Immediately upon entry of information that a person required to register under this Section is enrolled as a student or employed as a worker at any institution of postsecondary education into the registry, the bureau shall notify all law enforcement agencies having jurisdiction over the institution at which the offender is enrolled or employed, including but not limited to the campus law enforcement agency.

E. The bureau is hereby designated as the state agency to receive information regarding out-of-state sex offenders and child predators who establish a residence in this state pursuant to R.S. 15:542.1.3.

F. The bureau may promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter, provided that such rules and regulations are promulgated in accordance with the federal Adam Walsh Child Protection and Safety Act of 2006 and any federal guidelines adopted pursuant thereto.

G.(1) The bureau shall provide for the capability which would allow a social networking web site to compare the database of registered users of that social networking web site to the list of electronic mail addresses, instant message addresses, and other similar online identifiers of persons in the State Sex Offender and Child Predator Registry.

(2) A social networking web site desiring to compare its database of registered users to the list of electronic mail addresses, instant message addresses, and other online identifiers of persons in the registry shall provide to the bureau all of the following information:

(a) The name, address, and telephone number of the entity operating the social networking web site.

(b) The legal nature and corporate status of the entity operating the social networking web site.

(c) A statement signed by the chief legal officer of the social networking web site to the effect that the information obtained from the registry shall not be disclosed for any purpose other than for comparing the database of registered users of the social networking web site against the list of electronic mail addresses, instant message addresses, and other online identifiers of persons contained in the state registry to protect children from online sexual predators, and that disclosure of this information for any other purpose may be unlawful.

(d) The name, address, and telephone number of a natural person who is authorized to receive service of process for the entity operating the social networking web site.

(3) After complying with the requirements of Paragraph (1) of this Subsection, the entity operating the social networking web site may screen users or compare its database of registered users to the list of electronic mail addresses, instant message addresses, and other online identifiers of persons contained in the State Sex Offender and Child Predator Registry as frequently as the bureau will allow for the purpose of identifying, monitoring, or removing a registered user associated with electronic mail addresses, instant message addresses, and other online identifiers contained in the registry.

(4) An entity operating a social networking web site which complies with the provisions of Paragraphs (2) and (3) of this Subsection, the entity, its directors, officers, employees, or agents may claim such compliance as a defense to a claim for liability arising against the entity or such persons.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 273, §1; Acts 2008, No. 816, §1.



RS 15:542.1.6 - Repealed by Acts 2009, No. 205, §2.

§542.1.6. Repealed by Acts 2009, No. 205, §2.



RS 15:542.1.7 - Court records; disclosure

§542.1.7. Court records; disclosure

Notwithstanding any other provision of law to the contrary, any records in the possession of any court are subject to disclosure to the district attorney, sheriff, or any other law enforcement officers including agents of the Department of Public Safety and Corrections, division of probation and parole, for the purpose of fulfilling their duties with regard to the provisions of this Chapter, and without the necessity of obtaining any order of the court or other authorization for the release of such records.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008.



RS 15:543 - Duties of the courts, sheriffs, and the Department of Public Safety and Corrections; informing the offender of the registration and notification requirements

§543. Duties of the courts, sheriffs, and the Department of Public Safety and Corrections and the office of juvenile justice; informing the offender of the registration and notification requirements

A. The court shall provide written notification to any person convicted of a sex offense and a criminal offense against a victim who is a minor of the registration requirements and the notification requirements of this Chapter. For purposes of this Subsection, the court shall use the form contained in R.S. 15:543.1 and shall provide a copy of the registration and notification statutes to the offender. Such notice shall be included on any guilty plea forms and judgment and sentence forms provided to the defendant, and an entry shall be made in the court minutes stating that the written notification was provided to such offenders. If the offender is not sentenced to incarceration, then the court shall notify the bureau of the conviction of the offender.

B. When a person who is required to register under this Chapter is released from incarceration or placed under parole, supervised release, or probation, the Department of Public Safety and Corrections for adult offenders, or the office of juvenile justice for juvenile offenders, or the sheriff if the offender is housed in the parish jail, or the court if the offender is not incarcerated or placed in the jurisdictional custody of the Department of Public Safety and Corrections or the office of juvenile justice, shall:

(1) Inform the person of the duty to register in accordance with the provisions of this Chapter.

(2) Inform the person of the duty to provide community notification as required by the provisions of this Chapter.

(3) Inform the person of the duty to provide in-person verification as required by the provisions of this Chapter.

(4) Inform the person of the duty to provide information regarding a change of address and other information and proof of residence as required by the provisions of this Chapter.

(5) Inform the person that if the person changes residence to another state, the person shall notify in writing both the bureau and the law enforcement agency designated for sex offender reporting under the laws of the state in which the new address is located if that state has a registration requirement, within three days from the date the person establishes residence in the new state.

(6) Obtain fingerprints, if not already on file, the registration information required by the provisions of R.S. 15:542 for inclusion into the state sex offender and child predator registry, and a current photograph of the person. The agency responsible in this Section for collecting the registration information shall, before release of the offender, transfer that information to the bureau for immediate inclusion in the registry which shall constitute preregistration, but which shall only be deemed completed registration upon the in-person verification by the offender with the appropriate law enforcement agency as provided in R.S. 15:542, within three business days of conviction, if not incarcerated immediately after conviction, or of release from confinement.

(7) Require the person to read and sign a form stating that the requirements of the provisions of this Chapter and the penalty for failure to comply with those requirements have been explained.

C. The Department of Public Safety and Corrections shall provide written notification to an individual convicted of a sex offense or a criminal offense against a victim who is a minor from another state of the registration and notification requirements of this Chapter at the time the department accepts supervision and has legal authority of the individual under the terms and conditions of the interstate compact agreement under R.S. 15:574.31. The sheriff of the parish of the offender's residence shall also provide written notification of the registration and notification requirements contained in this Chapter to every offender who presents himself to the sheriff for the purpose of fulfilling the registration requirements contained in this Chapter as well as a copy of the registration and notification statutes. The offender shall sign an affidavit confirming receipt of such notification.

D. Repealed by Acts 2007, No. 460, §3, eff. Jan. 1, 2008.

E. At the time a person renews his driver's license or identification card, or surrenders a driver's license from another jurisdiction and makes an application for a driver's license or an identification card, the Department of Public Safety and Corrections shall provide the applicant with written information on the registration requirements of R.S. 15:542.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 2007, No. 460, §§2 and 3, eff. Jan. 1, 2008; Acts 2008, No. 816, §1.



RS 15:543.1 - Written notification by the courts; form to be used

§543.1. Written notification by the courts; form to be used

STATE V. ______________

______ JUDICIAL DISTRICT COURT

DOCKET # __________

PARISH OF ___________________

DIVISION ______

STATE OF LOUISIANA

Notification to Sex Offender

In accordance with R.S. 15:543, this court has the duty to provide _______________________ (name of offender) with the information necessary for awareness of sex offender and child predator registration requirements. _______________________ has pled guilty to or been found guilty of a violation of R.S. ________. Based on the provisions of Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950 and the substance of the statute violated, IT IS ORDERED that ___________________ must register for the period of ___________ from the date of his release from prison, from the date of his being placed on parole, supervised release or probation, or from the date of his conviction, if the offender is not sentenced to a term of imprisonment or jail. Additionally, since _________________ (hereinafter referred to as offender) has been convicted of:

( ) An aggravated offense as defined in R.S. 15:541, the offender must update his/her registration, in person, every ninety days from the date of initial registration, with the appropriate law enforcement agencies as provided in R.S. 15:542.

( ) A sexual offense involving a victim who is a minor as defined in R.S. 15:541, the offender must update his/her registration, in person, every six months from the date of initial registration, with the appropriate law enforcement agencies as provided in R.S. 15:542.

( ) An offense not defined in R.S. 15:541 as an aggravated offense or a sexual offense involving a victim who is a minor, the offender must update his/her registration, in person, annually from the date of initial registration, with the appropriate law enforcement agencies as provided in R.S. 15:542.

Based on the foregoing you are hereby notified of the following:

(1) The offender, within three (3) business days of establishing residence in Louisiana or if a current resident, within three (3) business days after conviction or adjudication if not immediately incarcerated or taken into custody, or within three (3) business days after release from confinement, shall obtain and provide the following information to each sheriff or police department in accordance with R.S. 15:542(B) (except in Orleans Parish where registration shall take place with the New Orleans Police Department):

(a) Name and any aliases used by the offender.

(b) Physical address or addresses of residence.

(c) Name and physical address of place of employment. If the offender does not have a fixed place of employment, the offender shall provide information with as much specificity as possible regarding the places where he works, including but not limited to travel routes used by the offender.

(d) Name and physical address of the school in which he is a student.

(e) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof of residence are not available, the offender may provide an affidavit of an adult resident living at the same address. The affidavit shall certify that the affiant understands his obligation to provide written notice pursuant to R.S. 15:542.1.4 to the appropriate law enforcement agency with whom the offender last registered when the offender no longer resides at the residence provided in the affidavit.

(f) The crime for which he was convicted and the date and place of such conviction, and if known by the offender, the court in which the conviction was obtained, the docket number of the case, the specific statute under which he was convicted, and the sentence imposed.

(g) A current photograph, fingerprints, palm prints, and a DNA sample.

(h) Telephone numbers, including fixed location phone and mobile phone numbers assigned to the offender or associated with any residence address of the offender.

(i) A description of every motorized vehicle registered to or operated by the offender, including license plate number and vehicle identification number, and a copy of the offender's driver's license and identification card.

(j) Social security number and date of birth.

(k) A description of the physical characteristics of the offender, including but not limited to sex, race, hair color, eye color, height, age, weight, scars, tattoos, or other identifying marks on the body of the offender.

(l) Every e-mail address, online screen name or other online identity used by the offender to communicate on the Internet.

(m)(i) Temporary lodging information regarding any place where the offender plans to stay for seven or more days and the length of the stay. This information shall be provided at least three days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information.

(ii) Temporary lodging information regarding international travel shall be provided regardless of the number of days or nights the offender plans to stay. This information shall be provided at least twenty-one days prior to the date of departure unless an emergency situation has prevented the timely disclosure of the information. Upon receipt of this information by the bureau from the law enforcement agency, this information shall then be sent by the bureau to the United States Marshals Service's National Sex Offender Targeting Center for transmission to the proper authorities.

(n) Travel and immigration documents, including but not limited to passports and documents establishing immigration status.

(2) The offender shall register with the sheriff and police chief in each of his/her residence(s) and with the sheriff of the parish in which the offender is employed and attends school in accordance with R.S. 15:542. For initial registration only, the offender shall register on the date of conviction or adjudication with the sheriff in the parish of the offender's conviction or adjudication in accordance with R.S. 15:542. If the offender lives, works, or attends school in Orleans Parish, however, the offender shall register with the New Orleans Police Department and not with the sheriff of that parish.

(3) If the offender is incarcerated as a result of the crime, the offender shall provide all information listed in Paragraph (1) of this Section to the Department of Public Safety and Corrections, or if a juvenile, to the office of juvenile justice, within ten (10) days prior to release from confinement. The offender shall still appear in person at the sheriff's office within three (3) business days of release from confinement. The offender shall register with the sheriff of the parish in which the residence address he initially supplied to the department is located, unless the residence has changed and he has registered with the sheriff of the parish in which the new residence address is located.

(4) During the declaration of an emergency, any offender required to register who enters an emergency shelter shall, within the first twenty-four (24) hours of admittance, notify the management of the facility, the chief of police of the municipality, and the sheriff of the parish in which the shelter is located of his sex offender status in accordance with R.S. 15:543.2.

(5) An offender required to register has a duty to provide notice of change of address or other registration information to the sheriff of the parish of residence within three business days. If the new or additional residence is located in a different parish, then offender must register with the sheriff of the parish in which the new or additional residence is located. The offender shall also send written notice within three business days of re-registering in the new parish to the sheriff of the parish of former registration in accordance with R.S. 15:542.1.2.

(6) The offender shall give notice of the crime for which he was convicted, his name, address, a physical description, and a photograph to the following in accordance with R.S. 15:542(B)(1):

(a) At least one person in every residence or business within a one-mile radius in a rural area and a three-tenths of a mile radius in an urban or suburban area of the address of the residence where the offender will reside upon release, including all adult residents of the residence of the offender.

(b) The superintendent of the school district where the offender will reside.

(c) The lessor, landlord, or owner of the residence or the property on which he resides.

(d) The superintendent of the park, playground, and recreation districts within the designated area where the offender will reside only if the victim was under eighteen (18) years of age at the time of the commission of the offense.

*Any person convicted of a violation of R.S. 14:89 shall not have to include a photograph in the notice described in Paragraph (6) of this Subsection.

*Juveniles adjudicated for a crime requiring registration DO NOT have to provide this community notice.

(7) In accordance with R.S. 15:542.1, community notification shall be given by mail within twenty-one days of the date of conviction, if the offender is not taken into custody at the time of conviction, and within twenty-one days of the date of release from confinement if sentenced to a term of imprisonment. This notification shall also occur within twenty-one days of each time the offender changes his residence within twenty-one days of establishing residency in the new locale. This notification shall also occur at least every five years, whether or not the offender changes residences. This notification shall occur in each jurisdiction in which the offender regularly resides.

*Juveniles adjudicated for a crime requiring registration DO NOT have to provide this community notice.

(8) In accordance with R.S. 15:542.1, community notice shall be published on two (2) separate days within this period in the official journal of the governing authority of the parish where the offender plans to reside, unless ordered to be published in a different journal or newspaper by the sheriff or local ordinance.

*Those convicted of R.S. 14:92(A)(7) are not required to publish notice in the newspaper or official journal as provided in Paragraph (8).

*Juveniles who are adjudicated for a crime requiring registration DO NOT have to provide this community notice.

(9) In accordance with R.S. 15:542.1(B), an offender who provides recreational instruction to persons under the age of seventeen (17) shall post a notice in the building or facility where such instruction is being given.

(10) In accordance with R.S. 15:543, an offender must, within ten (10) days prior to release from a correctional facility, provide a photograph and other relevant information to the Department of Public Safety and Corrections, or if a juvenile, to the office of juvenile justice for purposes of the State Sex Offender and Child Predator Registry.

(11) In accordance with R.S. 15:542.1.2, if an offender changes his place of residence or establishes a new or additional residence, he shall appear in person at the office of the sheriff of his parish of residence where he is currently registered within three (3) business days of the change to register the new address. If the new address is located in a different parish, then the offender shall also appear in person at the office of the sheriff of his new parish of residence within the same time period. If the offender's parish of residence is in Orleans Parish, then the registration shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff.

(12) In accordance with R.S. 15:542.1.2, if an offender is absent from his current address of registration for more than thirty (30) consecutive days or an aggregate of thirty (30) days or more in a calendar year, and is physically present at another address during that same period of time, the offender shall register in person the new address as one of his addresses of residence. If the new address is in a parish different from his current address, he shall also register in person with the sheriff of the new parish within three (3) business days of the tolling of the time periods listed. This requirement notwithstanding, the offender shall still notify the sheriff of one of his parishes of residence in person if he is to take up temporary lodging for seven (7) or more days. It is only after the thirty-day limit is exceeded that the new registration shall occur.

(13) The offender shall also appear in person at the office of the sheriff of any of his parishes of residence when there is a change in the offender's name, place of employment, or enrollment. This appearance shall occur within three (3) business days of the change. If the offender's address of residence is in Orleans Parish, this registration update shall take place at the New Orleans Police Department and not with the Orleans Parish Sheriff's Office.

(14) The offender shall be prohibited from certain types of employment in accordance with R.S. 15:553 for the duration of the registration period. A copy of this statute is provided to you with this notification.

(15) In accordance with R.S. 15:542(C), the offender shall update his registration annually on the anniversary of the initial registration by appearing in person at the office of each law enforcement agency with which he is required to register and shall pay an annual registration fee of sixty dollars ($60.00).

(16) Failure to comply with any of these registration and notification requirements is a felony for which an offender shall be punished by a fine of up to one thousand dollars ($1,000.00) and imprisonment at hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence. Upon a second or subsequent conviction, the offender shall be punished by a fine of up to three thousand dollars ($3,000.00) and imprisonment at hard labor for not less than five years, nor more than twenty years without benefit of parole, probation, or suspension of sentence.

(17) For those offenders who have been convicted of a sex offense as defined in R.S. 15:541 involving a victim who was under the age of thirteen (13) at the time of the offense, R.S. 14:91.2 is applicable which prohibits such offenders from residing or being present in certain locations. A copy of this statute is provided to you with this notification.

(18) For those offenders who have been convicted of R.S. 14:81 (indecent behavior with juveniles), R.S. 14:81.1 (pornography involving juveniles), R.S. 14:81.3 (computer-aided solicitation of a minor), or R.S. 14:283 (video voyeurism) or have been convicted of a sex offense as defined in R.S. 15:541 in which the victim of the sex offense was a minor, R.S. 14:91.5, which prohibits such offenders from using certain social networking websites, is applicable. A copy of this statute is provided to you with this notification.

THUS DONE AND SIGNED this ____ day of _____________, 20___ in open court, in_____________, Louisiana.

______________________________

Judge, ____ Judicial District Court

I hereby certify that the above requirements have been explained to me, that I have received a copy of the above notice of sex offender registration and notification requirements, and a copy of the statutes providing for such requirements. I also understand that I will be subject to any changes made by the legislature to the registration laws from this day forward.

____________________________

(Name of Sex Offender)

____________________________

Defense Counsel Signature

Acts 2006, No. 175, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 816, §1; Acts 2009, No. 205, §2; Acts 2010, No. 973, §1, eff. July 6, 2010; Acts 2012, No. 50, §1; Acts 2012, No. 205, §2; Acts 2013, No. 408, §1.



RS 15:543.2 - Sex offenders; emergency situations

§543.2. Sex offenders; emergency situations

A.(1) Notwithstanding any other provision of law to the contrary, during a declaration of emergency, any person who has been required to register as a sex offender as provided for in this Section who enters an emergency shelter shall, within the first twenty-four hours of admittance, notify the management of the facility, the chief of police of the municipality, if the shelter is located in a municipality, and the sheriff of the parish in which the shelter is located of their sex offender status. The sex offender shall provide his full name, date of birth, social security number, and last address of registration prior to the declaration of emergency. Within seventy-two hours of receiving the notification required by the provisions of this Paragraph, the chief of police and the sheriff shall forward that information to the Louisiana Bureau of Criminal Identification and Information.

(2) For purposes of this Subsection, "emergency shelter" includes the use of any facility, building, or structure operated by a nonprofit, tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, which provides the basic necessities of life, including but not limited to water, food, and shelter, to persons who are displaced from their homes due to a man-made or natural emergency or disaster.

(3) The manager or director of the emergency shelter shall make a reasonable effort to notify the chief law enforcement officer of the parish or municipality in which the shelter is located of the presence of the sex offender in the emergency shelter. No person associated with a nonprofit organization which operates an emergency shelter shall be liable for any injury or claim arising out of the failure of the manager or operator to communicate the presence of a sex offender in the shelter to the appropriate law enforcement official.

B. The Department of Public Safety and Corrections shall provide information to every sex offender who is under the supervision of the department with respect to the protocol to be followed in emergency situations. To implement the provisions of this Section, the department shall adopt rules in accordance with the Administrative Procedure Act which include but are not limited to the following:

(1) The establishment of a toll-free telephone number which shall be provided to each sex offender for use in contacting the department in emergency situations.

(2) Dissemination of information to each sex offender of his obligation to notify the management of an emergency shelter of his sex offender status in accordance with the provisions of R.S. 15:542 and of his obligation to report to the Department of Public Safety and Corrections, division of probation and parole.

C. For purposes of this Section, "sex offender" shall mean any person who has committed a sex offense as defined in R.S. 15:541.

D. The failure of the offender to comply with the provisions of this Section shall be considered a violation of a condition of probation and parole and subject the offender to revocation.

Acts 2007, No. 460, §2, eff. Jan. 1, 2008.



RS 15:544 - Duration of registration and notification period

§544. Duration of registration and notification period

A. Except as provided for in Subsection B of this Section, a person required to register and provide notification pursuant to the provisions of this Chapter shall comply with the requirement for a period of fifteen years from the date of the initial registration in Louisiana, or the duration of the lifetime of the offender as provided in Subsection E of this Section, unless the underlying conviction is reversed, set aside, or vacated. The requirement to register shall apply to an offender who is pardoned.

B.(1) A person required to register pursuant to this Chapter who was convicted of a sexual offense against a victim who is a minor as defined in R.S. 15:541 shall register and maintain his registration and provide community notification pursuant to the provisions of this Chapter for a period of twenty-five years from the date of initial registration in Louisiana, or the duration of the lifetime of the offender as provided in Subsection E of this Section, unless the underlying conviction is reversed, set aside, or vacated. The requirement to register shall apply to an offender who is pardoned.

(2) Any of the following persons required to register pursuant to this Chapter shall register and provide notification for the duration of their lifetime, even if granted a first offender pardon, unless the underlying conviction is reversed, set aside, or vacated:

(a) A person required to register pursuant to this Chapter who was convicted of an aggravated offense as defined in R.S. 15:541;

(b) A juvenile adjudicated for the enumerated offenses in R.S. 15:542(A)(3); or

(c) A person with a prior conviction or adjudication for an offense for which registration is required by the provisions of this Chapter, whether or not the prior offense required registration at the time of commission or conviction, who subsequently is convicted of or adjudicated for an offense which requires registration under the provisions of this Chapter.

C. A person who is required to register pursuant to the provisions of R.S. 15:542.1.3 shall register and maintain his registration and provide community notification pursuant to the provisions of this Chapter for the period of registration provided by the jurisdiction of conviction or for the period of registration provided by the provisions of this Section, whichever period is longer.

D.(1) If an offender begins the period of registration and notification and is subsequently incarcerated for any reason other than a misdemeanor arrest or a misdemeanor conviction or for a felony arrest which does not result in a conviction, then the period of registration and notification shall begin anew on the day the offender is released from incarceration, with no credit for the period of time in which the offender complied with registration and notification requirements prior to his incarceration.

(2) An offender required to register pursuant to the provisions of this Chapter shall receive credit only for the period of time in which he resides in this state and is in compliance with all registration and notification requirements of this state.

E.(1) The registration period of fifteen years established in Subsection A of this Section may be reduced to a period of ten years if the offender maintains a clean record for the entire ten-year period of registration upon petition to be relieved of the sex offender registration to the court of conviction for those convicted in Louisiana, or the court of the parish of residence for those convicted under the laws of another state, or military, territorial, foreign, tribal, or federal law which have been determined to be comparable to a Louisiana offense requiring a fifteen-year registration period by the bureau pursuant to the provisions of R.S. 15:542.1.3.

(2) The lifetime registration period established in Paragraph (B)(2) of this Section may be reduced to a period of twenty-five years if the offender was adjudicated delinquent for the offense which requires registration and maintains a clean record for twenty-five years upon petition to be relieved of the sex offender registration to the court of adjudication for those adjudicated in Louisiana, or court of the parish of residence for those adjudicated under the laws of another state, or military, territorial, foreign, tribal, or federal law.

(3) For purposes of this Subsection, an offender maintains a "clean record" by:

(a) Not being convicted of any offense for which imprisonment for more than one year may be imposed.

(b) Not being convicted of any sex offense.

(c) Successfully completing any periods of supervised release, probation, or parole.

(d) Successfully completing an appropriate sex offender treatment program by a registered treatment as provided in R.S. 24:936 or an appropriate sex offender treatment program certified by the Attorney General of the United States.

(e) Complying with all sex offender registration and notification requirements in Louisiana for the prescribed period of time pursuant to the provisions of this Chapter.

(4) The following procedures shall apply to the provisions of Paragraphs (1) and (2) of this Subsection:

(a) The district attorney shall be served with a copy of the petition and the Department of Public Safety and Corrections, office of state police, and the Department of Justice shall be given notice of the filing with a copy of the pleading. Upon receipt of the pleading, the office of state police shall issue a certification of the offender's history of registration in Louisiana to the court in which the petition was filed. The certification issued by the office of state police shall be admissible and shall be deemed prima facie evidence of the offender's history of registration in Louisiana.

(b) The court shall order a contradictory hearing to determine whether the offender is entitled to be relieved of the registration and notification requirements pursuant to the provisions of Paragraphs (1) and (2) of this Subsection. The Department of Public Safety and Corrections, office of state police, and the Department of Justice shall be given notice of the hearing date.

(c) The provisions of Paragraphs (1) and (2) of this Subsection shall not apply to any person who was convicted of more than one offense which requires registration pursuant to the provisions of this Chapter.

F.(1) Notwithstanding the provisions of Subsection A or Paragraph (B)(1) of this Section, the court, upon motion of the district attorney, and after a contradictory hearing, shall have the authority to order a person required to register and provide notification pursuant to the provisions of this Chapter to register and notify for the duration of the lifetime of the offender upon a showing by a preponderance of the evidence that the offender poses a substantial risk of committing another offense requiring registration pursuant to this Chapter. The district attorney and the offender may enter into a plea agreement requiring the offender to register and provide notification for the duration of the lifetime of the offender without a contradictory hearing.

(2) Whenever the registration and notification period of a sex offender has been increased to lifetime pursuant to the provisions of Paragraph (1) of this Subsection, upon maintenance of a clean record for the minimum time period applicable to the offense of conviction as provided by the provisions of Subsection A or Paragraph (B)(1) of this Section, the offender may petition the court in the jurisdiction of conviction, or if convicted under the laws of another state, or military, territorial, foreign, tribal, or federal law, in the jurisdiction of the offender's residence, to be relieved of the registration and notification requirements of this Chapter. The district attorney shall be served with the petition, and the matter shall be set for contradictory hearing. Upon a finding by clear and convincing evidence that the offender has maintained a "clean record" as defined in this Section and that the offender does not pose a substantial risk of committing another offense requiring registration pursuant to this Chapter, the court may order that the offender be relieved of the obligation to register and notify pursuant to this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1995, No. 928, §1; Acts 1999, No. 594, §2; Acts 2006, No. 24, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 462, §1, eff. June 25, 2008; Acts 2008, No. 816, §1; Acts 2010, No. 149, §1; Acts 2010, No. 400, §1; Acts 2011, No. 318, §1, eff. June 28, 2011; Acts 2012, No. 129, §1, eff. May 14, 2012.



RS 15:544.1 - Petitions for injunctive relief or declaratory judgments

§544.1. Petitions for injunctive relief or declaratory judgments

Any petition for injunctive relief or for declaratory judgment regarding the registration and notification requirements of this Chapter as they apply to a particular offender convicted of or adjudicated delinquent for a sex offense as defined in R.S. 15:541 or a criminal offense against a victim who is a minor as defined in R.S. 15:541, regardless of the date of conviction, which are based on theories of relief or grounds not specifically provided for in the provisions of this Chapter, shall be filed through ordinary civil proceedings by the offender, the state, the Department of Public Safety and Corrections, office of state police, or the office of the attorney general, in the district court for the parish where the state capitol is situated.

Acts 2013, No. 284, §1.



RS 15:544.2 - Registration and notification period end date; determination; procedures

§544.2. Registration and notification period end date; determination; procedures

A.(1) Except as provided in Subsection B of this Section, for an offender who is required to register as a sex offender or child predator pursuant to the provisions of this Chapter, at least fourteen years from the date of conviction for which the offender is required to register pursuant to the provisions of this Chapter or from the date of the offender's latest release from incarceration for a felony offense, whichever is later, the following procedures shall apply:

(a) The office of state police and the sheriff of each parish in which the offender resides shall upload the offender's registration history to the offender's file in the Sex Offender and Child Predator Registry.

(b) The Department of Justice shall review the offender's criminal history and registration history and post a prospective registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry. When posting the prospective registration and notification period end date, the Department of Justice shall include any details relied upon at the time to calculate the registration and notification period end date. If at any time after the determination of the registration and notification period end date the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended, the registration and notification period end date shall be revised by the Department of Justice accordingly.

(c) Within thirty days from the date on which the Department of Justice posts its determination of the registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry, the Department of Justice or its authorized agent shall give the offender written notice of the prospective registration and notification period end date which shall inform the offender that the registration and notification period end date shall be revised if the offender's criminal history or registration history subsequently reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the end date to be recalculated. The written notice shall also inform the offender of his right to seek review of the Department of Justice's determination as provided in Subsections D and F of this Section. The date on which the letter is sent notifying the offender of his registration and notification period end date shall be entered by the Department of Justice or its authorized agent in the offender's registry profile and included in the notification of registration obligations which shall be signed by the offender during the next in-person period renewal of registration for the offender as required by the provisions of R.S. 15:542.1.1.

(2) The provisions of this Subsection shall not apply to any of the following:

(a) Any person convicted of a sexual offense against a victim who is a minor as defined by R.S. 15:541.

(b) Any person convicted of an aggravated offense as defined by R.S. 15:541.

(c) Any person who has been convicted of more than one offense that requires registration pursuant to the provisions of this Chapter.

B. For an offender who is required to register pursuant to the provisions of this Chapter for a conviction of a sexual offense against a victim who is a minor as defined by R.S. 15:541, at least twenty-four years after the date of conviction for which the offender is required to register pursuant to the provisions of this Chapter or the date of the offender's latest release from incarceration for a felony offense, the following procedures shall apply:

(1) The office of state police and the sheriff of each parish in which the offender resides shall upload the offender's registration history to the offender's file in the Sex Offender and Child Predator Registry.

(2) The Department of Justice shall review the offender's criminal history and registration history and post a prospective registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry. When posting the prospective registration and notification period end date, the Department of Justice shall include any details relied upon at the time to calculate the registration and notification period end date. If at any time after the determination of the registration and notification period end date the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended, the registration and notification period end date shall be revised by the Department of Justice accordingly.

(3) Within thirty days from the date on which the Department of Justice posts its determination of the registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry, the Department of Justice or its authorized agent shall give the offender written notice of the prospective registration and notification period end date which shall inform the offender that the registration and notification period end date shall be revised if the offender's criminal history or registration history subsequently reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the end date to be recalculated. The written notice shall also inform the offender of his right to seek review of the Department of Justice's determination as provided in Subsections D and F of this Section. The date on which the letter is sent notifying the offender of his registration and notification period end date shall be entered by the Department of Justice or its authorized agent in the offender's registry profile and included in the notification of registration obligations which shall be signed by the offender during the next in-person period renewal of registration for the offender as required by the provisions of R.S. 15:542.1.1.

C. The registration and notification period end date, calculated and maintained by the Department of Justice pursuant to the provisions of Subsections A and B of this Section, shall be set in accordance with the provisions of this Chapter and shall be binding for purposes of enforcement of the registration and notification provisions of this Chapter unless overturned by the court of competent jurisdiction pursuant to R.S. 15:544.1.

D. If an offender, who is currently residing in this state and is under an active obligation to register and provide notification pursuant to the provisions of this Chapter, believes that the determined registration and notification period end date is incorrect, the offender may seek further review of the end date determination by the Department of Justice within forty-five days of date on which the notice was sent pursuant to Subparagraph (A)(1)(c) or (B)(3) of this Section. The request shall be made in writing and addressed to: Office of the Attorney General, SPAT Unit, Post Office Box 94005, Baton Rouge, Louisiana 70804-9005. The request for review shall include all of the following:

(1) Name, date of birth, social security number, and phone number of the offender.

(2) Address of residence and parish in which the offender is currently residing.

(3) The offense for which the offender was convicted that requires registration and notification pursuant to the provisions of this Chapter, the jurisdiction of conviction, the court of conviction, the date of conviction, and the latest release from incarceration for the conviction that requires registration and notification pursuant to the provisions of this Chapter.

(4) Specific legal or factual reasons why the offender believes the current registration and notification period end date as determined by the Department of Justice is incorrect.

(5) A copy of the most recent offender contract signed by the offender at the office of the sheriff of the parish in which the offender resides.

(6) An affidavit of verification that all allegations of fact are true and accurate.

E. If the request for review meets all of the requirements set forth in Subsection D of this Section, the request shall be reviewed by the Department of Justice. The Department of Justice shall post its decision, and any pertinent law and facts relied upon in making its decision, to the offender's registry file. The Department of Justice or its authorized agent shall provide written notice of the department's decision to the offender within thirty days from the date on which the decision was posted to the offender's file in the Sex Offender and Child Predator Registry by the Department of Justice. If the request for review submitted by the offender does not meet the procedural requirements set forth in Subsection D of this Section, the request for review shall be rejected and the offender shall be given notice of the rejection through the same method as the notification of the prospective registration and notification end date determination and the date of such notice shall be entered into the offender's registry profile.

F. Within one hundred eighty days of the issuance of notice pursuant to Subsections A, B, D, or E of this Section, whichever is later, the offender may file a petition for injunctive relief or for a declaratory judgment pursuant to the provisions of R.S. 15:544.1. Failure to timely file a petition for such relief pursuant to the provisions of this Subsection shall constitute a waiver by the offender and shall make the registration and notification period end date determination by the Department of Justice final, unless the registration and notification period end date is revised by the Department of Justice because the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended.

G. When an offender has complied with all registration and notification requirements for the period of time required by the provisions of this Chapter, the Department of Justice shall, upon request by the offender, issue a formal letter verifying that the offender has completed all his requirements. This letter shall state that the offender is no longer required to register and notify as a sex offender or a child predator for the underlying sex offense or criminal offense against a victim who is a minor, as defined by R.S. 15:541, which gave rise to his obligation to register, unless the offender is convicted of another offense which requires registration and notification pursuant to the provisions of this Chapter.

H. If at any time after the determination of the registration and notification period end date is made pursuant to the provisions of this Chapter, the offender's criminal history or registration history reflects actions or inaction that, pursuant to the provisions of this Chapter, requires the running of the registration period to begin anew or to be suspended, and the registration and notification period end date is revised by the Department of Justice, the Department of Justice shall post the updated registration and notification period end date to the offender's file in the Sex Offender and Child Predator Registry. Within thirty days from the date on which the Department of Justice posts the revised registration and notification period end date to the offender's file, the Department of Justice or its authorized agent shall give the offender written notice by mail of the revised end date and notify the offender of his right to seek review of the determination by the Department of Justice as provided in Subsections D and F of this Section.

Acts 2014, No. 798, §1, eff. Aug. 1, 2014.

NOTE: See Acts 2014, No. 798, §2, regarding effectiveness.



RS 15:545 - Duty of law enforcement

§545. Duty of law enforcement

A.(1) It shall be the duty of the sheriff of every parish, the chief of police of each municipality, and every chief officer of every other law enforcement agency operating within this state to record the fingerprints of all persons held in or remanded to their custody when convicted of any sex offense or any criminal offense against a victim who is a minor for which the penalty of imprisonment might be imposed and to disseminate and file such fingerprints in the same manner as those recorded upon every arrest. The sheriff and the police chief or, if the residence is in a municipality with a population in excess of three hundred thousand, the police department shall forward the fingerprints and information obtained pursuant to R.S. 15:542 and 542.1, a copy of the criminal history of the offender, and the text of the law defining the criminal offense which requires registration to the Louisiana Bureau of Criminal Identification and Information within three business days for inclusion into the State Sex Offender and Child Predator Registry.

(2) Each emergency shelter opened or operating in the state of Louisiana in anticipation of a state of emergency being declared or a state of emergency having been declared in the state or any portion of the state shall either access the current sex offender information posted on the State Police Sex Offender and Child Predator Internet Registry or request that the Bureau of Criminal Identification and Information provide the shelter with a copy of the most recent central registry of sex offenders registered under provisions of R.S. 15:542 and 542.1.

B. Every time a furlough is authorized, the Department of Public Safety and Corrections shall notify, forty-eight hours prior to the beginning of such furlough, the bureau that the named prisoner has been granted a furlough, the place to which furloughed, and the dates and times during which the prisoner will be on furlough status. In the case of an emergency furlough the forty-eight hour time period shall not be required but notification shall be made as promptly as possible and before the prisoner is released on furlough. Upon receipt of furlough information pursuant to this Subsection, the bureau shall notify the sheriff of the parish or the chief of police of the municipality to which the prisoner is being furloughed, the nearest Louisiana state police troop unit wherein the furloughed prisoner shall be residing, and such other criminal justice agencies as the bureau may deem necessary.

C. Disposition of the charge for which the arrest was made shall be reported to the bureau at whatever stage in the proceedings a final disposition occurs by the arresting law enforcement agency, district attorney, parish attorney, city attorney, or court having jurisdiction over the offense.

D. Whenever a person serving a sentence for a term of incarceration in a state correctional facility for convicted felons, pursuant to court commitment, is released on an order of the committee on parole or office of adult services, or is discharged from custody on expiration of sentence, the Department of Public Safety and Corrections shall promptly notify the bureau that the named person has been released or discharged, and the conditions of his release or discharge, and shall additionally notify the bureau of change in residence or conditions of release or discharge of a person on active parole supervision, and shall notify the bureau when the person is discharged from active parole supervision. Any person released or discharged shall register with the sheriff pursuant to R.S. 15:542. In addition, nothing in this Chapter shall be construed to prevent any local law enforcement agency from recording the residency and other information concerning any convicted felon or other person convicted of a criminal offense when such information is obtained from a source other than from registration pursuant to R.S. 15:542, which source may include any law enforcement officer or other agency or subdivision of the state.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1999, No. 816, §1; Acts 2005, 1st Ex. Sess., No. 11, §1, eff. Jan. 21, 2006; Acts 2006, No. 285, §1; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 714, §8.



RS 15:545.1 - Duty of interactive computer service

§545.1. Duty of interactive computer service

A.(1) Upon request from a law enforcement agency, the interactive computer service shall take all steps necessary to preserve records and other evidence in its possession pending the issuance of a court order or other legal process. The provider of interactive computer service shall comply with the request as soon as reasonably practical following receipt.

(2) Records referred to in Paragraph (1) of this Subsection shall be retained for ninety days. This time period shall be extended for an additional ninety days upon further request of the law enforcement agency when the law enforcement agency requests the extension within the original ninety day period.

(3) Paragraphs (1) and (2) of this Subsection shall be interpreted in a manner consistent with the requirements of federal law that apply to providers of Internet service provided for in Chapter 121 of Title 18 of the United States Code and 42 U.S.C. 13032.

B.(1) An interactive computer service shall release evidence regarding all categories of information identified in 18 U.S.C. 2703(c)(2) that are in its possession as soon as reasonably practical, considering other outstanding law enforcement and legal requests, after receiving a court order requiring the interactive computer service to release such evidence to law enforcement.

(2) Paragraph (1) of this Subsection shall be interpreted in a manner consistent with the requirements of federal law that apply to providers of Internet service provided for in Chapter 121 of Title 18 of the United States Code and 42 U.S.C. 13032.

C. An interactive computer service doing business in this state that obtains knowledge of facts or circumstances from which a violation of any law in this state prohibiting possession, distribution or creation of images containing child pornography or prohibiting sexual activity involving a child is apparent, shall make a report, as soon as reasonably possible, of such facts or circumstances to the Cyber Tip Line at the National Center for Missing and Exploited Children consistent with the requirements of 42 U.S.C. 13032.

Acts 2008, No. 672, §2.



RS 15:546 - Release of information

§546. Release of information

A. Criminal justice agencies shall release relevant and necessary information regarding sex offenders, child predators, and sexually violent predators to the public when the release of the information is necessary for public protection, according to the provisions set forth by the board pursuant to R.S. 15:547(C).

B.(1) An elected official, public employee, public agency, or criminal justice agency shall be immune from civil liability for damages for any discretionary decision to release relevant and necessary information, unless it is shown that the official, employee, or agency acted with gross negligence or in bad faith. The authorization and immunity in this Chapter apply to information regarding:

(a) A person who has been convicted of a sex offense or criminal offense against a victim who is a minor, or who has been determined to be a sexually violent predator as defined in this Chapter.

(b) A person found not guilty by reason of insanity of a sex offense or criminal offense against a victim who is a minor.

(c) A person found incompetent to stand trial for a sex offense or criminal offense against a victim who is a minor and subsequently committed to a treatment facility or institution or hospital.

(2) The immunity provided under this Section applies to the release of relevant information to other employees or officials or to the general public.

(3) The identity of a victim, or information leading to the identity of a victim, of an offense that requires registration under this Section shall not be released.

C. Nothing in this Chapter, except as otherwise provided, shall impose any liability upon a public official, public employee, or public agency for failing to release information as provided in this Chapter.

D. An offender's pending appeal or writ of habeas corpus shall not restrict the agency's, official's, or employee's authority to release relevant information concerning an offender's prior criminal history. However, the agency shall release the latest dispositions of the charges as they are provided.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997.



RS 15:547 - Committee on Parole

§547. Committee on parole

A. The committee on parole, hereinafter referred to as "the committee", shall cause a complete record to be kept of every prisoner released on parole. Such records shall be organized in accordance with the most modern methods of filing and indexing so that there will be always immediately available complete information about such prisoner. The committee may make rules as to the privacy of such records and their use by persons other than the committee and its staff. In determining the rules regarding dissemination of information regarding convicted sex offenders, child predators, or persons determined to be sexually violent predators under the committee's jurisdiction, the committee shall institute rules pursuant to the provisions of R.S. 15:546, and shall be immune from liability for the release of information concerning any sex offender, sexually violent predator, or child predator.

B. In addition to any other information required to be released under this Chapter, the committee may, pursuant to R.S. 15:546, release information concerning any inmate under the jurisdiction of the committee who is convicted of any sex offense or criminal offense against a victim who is a minor, or who has been determined to be a sexually violent predator.

C.(1) The committee shall conduct one public hearing in each municipality with a population of not less than fifty thousand and otherwise in accordance with the provisions of the Administrative Procedure Act, and receive information and input from the public and shall establish and promulgate rules, regulations, policy, and guidelines governing the disclosure and dissemination of information regarding sex offenders, sexually violent predators, and child predators to the public pursuant to the intent and purposes of this Chapter.

(2) Every criminal justice agency and other agency, committee, office, or other entity of the state or any political subdivision thereof, shall cooperate, consult with, and otherwise assist the committee in the promulgation, implementation, and enforcement of the rules, regulations, guidelines, and policy required and established pursuant to the full implementation of this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997; Acts 2012, No. 714, §8.



RS 15:548 - Dissemination policy

§548. Dissemination policy

A. Conviction records may be disseminated without restriction.

B. Any criminal history record information which pertains to an incident for which a person is currently being processed by the criminal justice system, including the entire period of correctional supervision extending through final discharge from parole, when applicable, may be disseminated without restriction.

C. Criminal history record information which includes nonconviction data may be disseminated by a criminal justice agency to another criminal justice agency for any purpose associated with the administration of criminal justice, or in connection with the employment of the subject of the record by a criminal justice or juvenile justice agency. A criminal justice agency may respond to any inquiry from another criminal justice agency without any obligation to ascertain the purpose for which the information is to be used by the agency making the inquiry.

D. Criminal history record information which includes nonconviction data may be disseminated by a criminal justice agency to implement a statute, ordinance, executive order, or a court rule, decision, or order which expressly refers to records of arrest, charges, or allegations of criminal conduct or other nonconviction data and authorizes or directs that it be available or accessible for a specific purpose.

E. Criminal history record information which includes nonconviction data may be disseminated to individuals and agencies pursuant to a contract with a criminal justice agency to provide services related to the administration of criminal justice. Such contract must specifically authorize access to criminal history record information, but need not specifically state that access to nonconviction data is included. The agreement must limit the use of the criminal history record information to stated purposes and insure the confidentiality and security of the information consistent with state law and any applicable federal statutes and regulations.

F. Criminal history record information which includes nonconviction data may be disseminated to individuals and agencies for the express purpose of research, evaluative, or statistical activities pursuant to an agreement with a criminal justice agency. Such agreement must authorize the access to nonconviction data, limit the use of that information which identifies specific individuals to research, evaluative, or statistical purposes, and contain provisions giving notice to the person or organization to which the records are disseminated that the use of information obtained therefrom and further dissemination of such information are subject to this Chapter and applicable federal statutes and regulations, which shall be cited with express reference to the penalties provided for a violation thereof.

G.(1) Every criminal justice agency that maintains and disseminates criminal history record information shall maintain information pertaining to each dissemination of criminal history record information, except a dissemination to the effect that the agency has no record concerning an individual. Information pertaining to disseminations shall include:

(a) An indication as to which agency or person to whom the criminal history record information was disseminated.

(b) The date on which the information was disseminated.

(c) The individual to whom the information relates.

(d) A brief description of the information disseminated.

(2) The information pertaining to dissemination required to be maintained shall be retained for a period of not less than one year.

H. In addition to the other provisions in this Chapter allowing dissemination of criminal history record information, R.S. 15:546 governs dissemination of information concerning any offender who commits a sex offense or criminal offense against a victim who is a minor, or who has been determined to be a sexually violent predator. Criminal justice agencies, their employees, and officials shall be immune from civil liability for dissemination of criminal history record information concerning sex offenders, sexually violent predators, or child predators as provided in this Chapter.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 1997, No. 1147, §1, eff. July 14, 1997.



RS 15:549 - Notification of release or escape of inmate

§549. Notification of release or escape of inmate

A. At the earliest possible date, and in no event later than ten days before release, except in the event of escape or emergency furloughs, the Department of Public Safety and Corrections shall send written notice of parole, community placement, work release placement, furlough, or escape, about a specific inmate convicted of a sex offense or a criminal offense against a victim who is a minor, to all of the following:

(1) The chief of police of the municipality in which the inmate will reside or in which placement will be made in a work release program.

(2) The sheriff of the parish in which the inmate will reside or in which placement will be made in a work release program.

B. The same notice as required in Subsection A of this Section shall be sent to the following if such notice has been requested in writing about a specific inmate convicted of a sex offense or a criminal offense against a victim who is a minor:

(1) The victim of the crime for which the inmate was convicted.

(2) Any witnesses who testified against the inmate in any court proceedings involving the offense.

(3) Any person specified in writing by the prosecuting district attorney.

C. Information regarding any victim, a relative of the victim, or witness requesting the notice, information regarding any other person specified in writing by the prosecuting district attorney to receive the notice, and the notice are confidential and shall not be available to the inmate.

D. If an inmate convicted of a sex offense or a criminal offense against a victim who is a minor escapes from a correctional facility, the Department of Public Safety and Corrections shall immediately notify, by the most reasonable and expedient means available, the chief of police of the municipality and the sheriff of the parish in which the inmate resided immediately before the inmate's arrest and conviction. If previously requested, the department shall also notify the witnesses and the victim of the crime for which the inmate was convicted. If the inmate is recaptured, the department shall send notice to the persons designated in this Subsection as soon as possible but in no event later than two working days after the department learns of such recapture.

E. If the victim or any witness is under the age of sixteen, the notice required by this Section shall be sent to the parents, tutor, or legal guardian of the child.

F. The Department of Public Safety and Corrections shall send the notices required by this Chapter to the last address provided to the department by the requesting party. The requesting party shall furnish the department with a current address.

G. Nothing in this Section shall impose any liability upon a chief of police of a municipality or sheriff of a parish for failing to request in writing a notice as provided in this Section.

H. The state shall make the electronic mail address or addresses and instant message names or names collected for the sex offender registry available to any commercial or non-profit entity who makes a request and which promotes child safety, including any of the following:

(1) Child safety organizations who attempt to deter the sexual exploitation of children.

(2) Educational institutions.

(3) Interactive computer services.

I. No provider of interactive computer services shall be liable under this Chapter or any other provision of law for any of the following:

(1) Identifying, removing, disabling, blocking or otherwise affecting a user on a good faith belief that such user's electronic mail address, instant message name, username, or other similar Internet identifier appeared in the National Sex Offender Registry or any analogous state registry.

(2) For failing to identify, block or otherwise prevent a person from registering for its service, or for failing to remove, disable or otherwise affect a registered user, whose electronic mail address, instant message name or names, or other similar Internet identifier appears in the National Sex Offender Registry or any analogous state registry.

Acts 1992, No. 388, §1, eff. June 18, 1992; Acts 2007, No. 460, §2, eff. Jan. 1, 2008; Acts 2008, No. 672, §2.



RS 15:550 - Repealed by Acts 2014, No. 2, §1.

§550. Repealed by Acts 2014, No. 2, §1.



RS 15:551 - Harboring or concealing a sexual offender, sexually violent predator, or child predator; penalties

§551. Harboring or concealing a sexual offender, sexually violent predator, or child predator; penalties

A. Harboring or concealing a sexual offender, sexually violent predator, or child predator is committed when a person knows or has reason to know that a sexual offender, sexually violent predator, or child predator convicted of a sex offense and required to register as a sex offender as provided for in Chapter 3-B of this Title has failed to comply with the registration requirements of this Chapter and with the intent of assisting the sexual offender, sexually violent predator, or child predator in eluding a state or local law enforcement agency does any of the following:

(1) Withholds information from or does not notify the law enforcement agency about a sexual offender, sexually violent predator, or child predator's noncompliance with the requirements of this Chapter.

(2) Harbors or attempts to harbor or assists another person in harboring or attempting to harbor a sexual offender, sexually violent predator, or child predator.

(3) Conceals or attempts to conceal or assists another person in concealing or attempting to conceal a sexual offender, sexually violent predator, or child predator.

(4) Provides information to the law enforcement agency regarding a sexual offender, sexually violent predator, or child predator which the person knows to be false.

B. Whoever commits the crime of harboring or concealing a sexual offender, sexually violent predator, or child predator shall be imprisoned not more than five years or fined not more than five thousand dollars, or both. At least two years of the sentence imposed shall be served without benefit of parole, probation, or suspension of sentence.

Acts 2006, No. 137, §1.



RS 15:552 - Sexual Predator Apprehension Team

§552. Sexual Predator Apprehension Team

The attorney general shall maintain a statewide Sexual Predator Apprehension Team within the Department of Justice. The Sexual Predator Apprehension Team shall be comprised of special agents, intelligence analysts, and prosecutors. The team shall focus on repeat sex offenders and perform the following activities:

(1) Coordinate with state and local investigative resources including but not limited to the Department of Public Safety and Corrections, office of probation and parole, and office of state police, sheriffs' departments, police departments, and district attorneys' offices to apprehend sexual offenders and persons required to register under R.S. 15:542 and 542.1 who violate the law or conditions of probation or parole.

(2) Give priority to proactively targeting and monitoring sex offenders required to register under R.S. 15:542 and 542.1 before the commission of additional sexual offenses who are not currently being monitored by the Department of Public Safety and Corrections, office of probation and parole, or office of state police.

(3) Offer specialized training and assistance to local law enforcement and prosecutors in the apprehension and prosecution of sexual offenders and violators of sexual offender registration requirements.

(4) Identify, monitor, arrest, and assist in the prosecution of sexual offenders who violate the terms and conditions of their probation or parole, who fail to comply with the registration and notification requirements of R.S. 15:542 and 542.1, or who commit new sexual assault offenses.

(5) Collect data to determine if the proactive law enforcement procedures adopted by the program are effective in reducing sexual assault offenses.

(6) Develop procedures for operating a multi-jurisdictional task force.

Acts 2006, No. 354, §1.



RS 15:553 - Prohibition of employment for certain sex offenders

§553. Prohibition of employment for certain sex offenders

A. It shall be unlawful for any person who is required to maintain registration pursuant to Chapter 3-B of Title 15 to operate any bus, taxicab, or limousine for hire.

B. It shall be unlawful for any person who is required to maintain registration pursuant to Chapter 3-B of Title 15 to engage in employment as a service worker who goes into a residence to provide any type of service.

C. It shall be unlawful for any person whose offense involved a minor child and who is required to maintain registration pursuant to Chapter 3-B of Title 15 to operate any carnival or amusement ride.

D. For the purposes of this Section, the following terms and phrases shall have the meanings ascribed to them:

(1) "Bus" means a motor vehicle with a seating capacity of six or more persons, exclusive of the operator, which is used in the transportation of passengers for hire, excluding any vehicle leased without the provision of a driver.

(2) "Carnival or amusement ride" means either of the following:

(a) A device that is intended to give amusement, excitement, pleasure, or thrills to riders whom the device carries along or around a fixed or restricted course or within a defined area.

(b) A structure that gives amusement, excitement, pleasure, or thrills to people who move around, over, or through the structure without the aid of a moving device integral to the structure.

(3) "Taxicab" means all motor vehicles for hire, carrying six passengers or less, including the driver thereof, which are subject to call from a garage, office, taxi stand, or otherwise.

E. Any person who violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned for not less than five years nor more than ten years at hard labor. Three years shall be served without the benefit of parole, probation, or suspension of sentence.

F. The provisions of this Section shall apply only to a person ordered by the court to register as a sex offender on or after August 15, 2010.

Acts 2010, No. 973, §2, eff. July 6, 2010.



RS 15:555 - Sexual Assault Task Force; creation; membership; meetings

CHAPTER 3-C. LOUISIANA SEXUAL ASSAULT TASK FORCE

§555. Sexual Assault Task Force; creation; membership; meetings

A. The Louisiana Sexual Assault Task Force is hereby created within the Department of Justice, office of the attorney general. The task force shall consist of twenty-five members as follows:

(1) The executive director of the Louisiana District Attorneys Association or his designee.

(2) The executive director of the Louisiana Foundation Against Sexual Assault or her designee.

(3) The Sexual Assault Nurse Examiner/Sexual Assault Response Team (SANE/SART) program coordinator of the Louisiana Foundation Against Sexual Assault or her designee.

(4) The executive director of the Louisiana Sheriffs Association, or his designee.

(5) The executive director of the Louisiana Association of Chiefs of Police, or his designee.

(6) The president of the Louisiana District Judges Association, or his designee.

(7) The executive director of the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, or his designee.

(8) The president of the Louisiana Coroners Association, or his designee.

(9) The director of the Louisiana State Police Crime Laboratory, or his designee.

(10) The president of the Louisiana Association of Forensic Scientists, or his designee.

(11) The president of the Louisiana Hospital Association, or her designee.

(12) The secretary of the Department of Health and Hospitals, or his designee.

(13) The executive director of the Louisiana State Board of Nursing, or his designee.

(14) The executive director of the Louisiana CASA Association, or his designee.

(15) The president of the Louisiana Children's Advocacy Center, or his designee.

(16) The secretary of the Department of Children and Family Services, or his designee.

(17) The deputy secretary of programs of the Department of Children and Family Services, or his designee.

(18) The medical director of the Child At Risk Evaluation Center at Children's Hospital of New Orleans, or his designee.

(19) The attorney general, or his designee.

(20) A member of the Association of Criminal Defense Lawyers selected by its chief executive officer, or his designee.

(21) The superintendent of state police, or his designee.

(22) The director of the Louisiana Coalition Against Domestic Violence, or his designee.

(23) The president of the Louisiana Juvenile Judges Association, or his designee.

(24) A member of the House of Representatives appointed by the speaker of the House of Representatives, or his designee.

(25) A member of the Senate appointed by the president of the Senate, or his designee.

B. Members of the task force shall serve at the pleasure of the appointing authority. The attorney general shall serve as chairman, and his duties shall be established by the task force.

C. The task force shall fix a time and place for its regular meeting and shall meet at least once during each calendar month. Additional special or regular meetings may be held upon the call of the chairman.

D. A majority of the membership present shall constitute a quorum and shall be necessary to take action.

Acts 2011, No. 318, §1, eff. June 28, 2011.



RS 15:556 - Duties of the task force

§556. Duties of the task force

The task force shall examine issues relating to forensic examination of sexual assault victims and investigation of sexual assault cases, including but not limited to the following:

(1) The task force shall review and analyze all applicable state and federal laws, rules, regulations, policies, procedures, and practices pertaining to all of the following:

(a) What entities are performing and should perform forensic examinations of sexual assault victims.

(b) What entities are financially responsible and should be financially responsible for the forensic evidence collection from the victim of a sexual assault.

(c) Which entities are being billed for the forensic examinations and which entities should be billed for such examinations.

(d) What evidence is collected from the victim, how it is preserved, how it is analyzed, and what are the best practices in these areas.

(e) What standards are being followed in the investigation of sexual assault cases and what standards should be followed.

(f) What training is provided and what training should be provided to law enforcement officers and staff of the Department of Children and Family Services investigating sexual assault cases or cases of suspected sexual assault.

(g) What criteria are used and what criteria should be used in designating cases as unfounded or in reclassifying cases involving completed or attempted illegal sexual activity.

(h) The current reporting requirements and those recommended by the Department of Children and Family Services regarding the number of allegations of sexual abuse or assault reported and investigated and the number of those which are validated or not validated.

(i) Reports by teachers, ministers, and other mandatory reporters to the Department of Children and Family Services and law enforcement agencies, standards for dual investigations and whether mandatory reporters should report to both law enforcement agencies and the Department of Children and Family Services.

(2) The task force shall report its findings and recommendations to the governor, the president of the Senate, and the speaker of the House of Representatives not later than December 31, 2012.

Acts 2011, No. 318, §1, eff. June 28, 2011.



RS 15:560 - Legislative findings

CHAPTER 3-D. SEX OFFENDER ASSESSMENT PANELS

§560. Legislative findings

A. The Legislature of Louisiana has long recognized the need to protect our most innocent and defenseless citizens from sex offenders, sexually violent predators, and child predators and has enacted statutory provisions to provide one of the most extensive sex offender registration and notification laws in the United States.

B. The legislature has enacted provisions requiring lifetime registration of sexually violent predators and has legislatively created the sexually violent predator commission as the entity which would determine which offenders are sexually violent predators. However, those provisions have rarely been utilized.

C. The legislature finds that sexually violent predators and child sexual predators often pose a high risk of engaging in sex offenses and crimes against victims who are minors after being released from incarceration or commitment and that the protection of the public from sexually violent predators is of paramount governmental interest.

D. In consideration of the potentially high rate of recidivism and the harm which can be done to the most defenseless members of the public by sexually violent predators and child sexual predators, the state has a compelling interest in ensuring compliance with the provisions of law regarding sex offender registration and notification to protect the public from harm as those offenders are released from incarceration and are returned to their communities.

E. The state also has a compelling interest in using its limited resources wisely and monitoring those offenders who pose the greatest risk to the health and safety of our citizens.

F. Therefore, it is the policy of this state to facilitate the identification of those offenders who are sexually violent predators and child sexual predators and to require that those offenders register as sex offenders for life to ensure compliance with those registration and notification requirements by enactment of sex offender assessment panels to evaluate all sex offenders prior to their release from incarceration as provided for in this Chapter.

Acts 2006, No. 186, §2, eff. June 2, 2006.



RS 15:560.1 - Definitions

§560.1. Definitions

For the purposes of this Chapter:

(1) "Child sexual predator" means a person who has been convicted of a sex offense as defined in R.S. 15:541 and who is likely to engage in additional sex offenses against children, because he has a mental abnormality or condition which can be verified by a physician or psychologist, or because he has a history of committing crimes, wrongs, or acts involving sexually assaultive behavior or acts which indicate a lustful disposition toward children, as determined by the court upon receipt and review of relevant information including the recommendation by the sex offender assessment panel as provided for by this Chapter.

(2) "Court" means the judicial district court where the offender was sentenced.

(3) "Judicial determination" means a decision by the court that an offender is or continues to be a child sexual predator or a sexually violent predator as provided for by this Chapter.

(4) "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of others. Nothing in this definition is intended to supersede or apply to the definitions found in R.S. 14:10 or 14 in reference to criminal intent or insanity.

(5) "Sexually violent predator" means an offender who has been convicted of a sex offense as defined in R.S. 15:541 and who has a mental abnormality or antisocial personality disorder that makes the offender likely to engage in predatory sexually violent offenses as determined by the court upon receipt and review of relevant information including the recommendation of the sex offender assessment panel as provided for by this Chapter.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2009, No. 205, §1.



RS 15:560.2 - Louisiana Sex Offender Assessment Panel

§560.2. Louisiana Sex Offender Assessment Panel

A. The Louisiana Sex Offender Assessment Panel is hereby created within the Department of Public Safety and Corrections. The secretary of the Department of Public Safety and Corrections may create not more than three sex offender assessment panels for purposes of implementing the provisions of this Chapter.

B. Each panel shall consist of three members. The secretary shall select the makeup of the panel based upon the feasibility, practicability, and effectiveness of each panel as determined by the secretary and established by rules adopted pursuant to the provisions of the Administrative Procedure Act and in accordance with the following provisions:

(1) One member shall be either a psychologist licensed by the Louisiana State Board of Examiners of Psychologists or a medical psychologist licensed by the Louisiana State Board of Medical Examiners who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years who is employed by the Department of Public Safety and Corrections or the Department of Health and Hospitals or a physician in the employ of the Department of Public Safety and Corrections or the Department of Health and Hospitals or under contract to the Department of Public Safety and Corrections whose credentials and experience are compatible with the evaluation of the potential threat to public safety that may be posed by a sexually violent predator or a child sexual predator. If the psychologist or physician is an employee of the Department of Health and Hospitals, the secretary of both departments shall consult and jointly select the member.

(2) One member shall be the secretary of the Department of Public Safety and Corrections or his designee who shall be chairman.

(3) One member shall be the warden, or in his absence the deputy warden, of the institution where the offender is incarcerated, or a probation or parole officer with a minimum of ten years experience, or a retired law enforcement officer with at least five years of experience in investigating sex offenses.

C. A majority of the members of each panel shall constitute a quorum. All official actions of the panel shall require the affirmative vote of a majority of the members of the panel.

D. Each panel shall meet at least once quarterly and upon the call of each chairman or upon the request of any two members.

E. The panels shall review, notwithstanding the provisions of R.S. 15:574.12, presentence reports, prison records, medical and psychological records, information and data gathered by the staffs of the Board of Pardons and the committee on parole, information provided by the convicted offender, the district attorney, and the assistant district attorney, and any other information obtained by the board and the committee or the Department of Public Safety and Corrections.

F. The panel shall have the duty to evaluate every sex offender and child predator who is required to register pursuant to the provisions of R.S. 15:542 and who is to be released from the custody of the Department of Public Safety and Corrections on an order of the committee on parole or the Department of Public Safety and Corrections, office of adult services, or upon expiration of his sentence to determine if he is a sexually violent predator or a child sexual predator in accordance with the provisions of R.S. 15:560.1.

G. The panel shall meet and evaluate each sex offender at least six months prior to the release date of the offender.

H. The panel shall conduct its review and, if a determination is made that the offender may be a sexually violent predator or a child sexual predator, the panel shall forward the recommendation to the sentencing court. Such recommendation shall include the factual basis upon which the recommendation is made and shall include a copy of all information available to the panel pursuant to Subsection E of this Section.

I. Upon receiving a recommendation from the panel, the court, on its own motion, shall schedule a hearing to review the recommendation that an offender is a sexually violent predator or a child sexual predator. Notice of the hearing shall be served on the offender where he is located, his attorney of record, the office of the district attorney who prosecuted the offender for the underlying offense, and the victim of the underlying offense provided that the victim is registered pursuant to the provisions of R.S. 46:1841 et seq. The notice shall inform the offender that he has the right to be present at the hearing, that he has the right to present evidence, that he has a right to counsel, and that if indigent, an attorney will be appointed to represent him. If, after a contradictory hearing, the court finds by clear and convincing evidence, that the offender is a sexually violent predator or a child sexual predator, the offender shall be ordered to comply with the provisions of R.S. 15:560.3 et seq.

J. The Department of Public Safety and Corrections shall forward all recommendations of offenders who have been determined to be a sexually violent predator or a child sexual predator prior to August 15, 2009, to the sentencing court for a judicial determination that the offender is a sexually violent predator or child sexual predator in accordance with the provisions of this Section.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2007, No. 126, §1; Acts 2009, No. 205, §1; Acts 2009, No. 251, §3, eff. Jan. 1, 2010; Acts 2012, No. 714, §8.



RS 15:560.3 - Effects of determination of status as a sexually violent predator or as a child sexual predator; lifetime registration; notification

§560.3. Effects of determination of status as a sexually violent predator or as a child sexual predator; lifetime registration; notification

A. Notwithstanding any other provision of law to the contrary, upon a determination by a Sex Offender Assessment Panel and the court that the offender is a sexually violent predator or a child sexual predator as provided for by this Chapter, the offender shall be supervised by the division of probation and parole, Department of Public Safety and Corrections, upon his release from incarceration for the duration of his natural life and shall:

(1) Register as a sex offender in accordance with the provisions of R.S. 15:542 et seq. and maintain such registration for the remainder of his natural life.

(2) Provide community notification in accordance with the provisions of R.S. 15:542 et seq. for the duration of his natural life.

(3) Submit to electronic monitoring pursuant to the provisions of R.S. 15:560.4 for the duration of his natural life.

(4) Report to the probation and parole officer when directed to do so.

(5) Not associate with persons known to be engaged in criminal activities or with persons known to have been convicted of a felony without written permission of his probation and parole officer.

(6) In all respects, conduct himself honorably, work diligently at a lawful occupation, and support his dependents, if any, to the best of his ability.

(7) Promptly and truthfully answer all inquiries directed to him by the probation and parole officer.

(8) Live and remain at liberty and refrain from engaging in any type of criminal conduct.

(9) Not have in his possession or control any firearms or dangerous weapons.

(10) Submit to available medical, psychiatric, or mental health examination and treatment for persons convicted of sex offenses when deemed appropriate and ordered to do so by the probation and parole officer.

(11) Defray the cost, or any portion thereof, of his supervision by making payments to the Department of Public Safety and Corrections in a sum and manner determined by the department, based on his ability to pay.

(12) Submit a residence plan for approval by the probation and parole officer.

(13) Submit himself to continued supervision, either in person or through remote monitoring, of all of the following Internet-related activities:

(a) The offender's incoming and outgoing electronic mail and other Internet-based communications.

(b) The offender's history of websites visited and the contact accessed.

(c) The periodic unannounced inspection of the contents of the offender's computer or any other computerized device or portable media device and the removal of such information, computer, computer device, or portable media device to conduct a more thorough inspection.

(14) Comply with such other specific conditions as are appropriate, stated directly, and without ambiguity so as to be understandable to a reasonable man.

B. The secretary of the Department of Public Safety and Corrections shall adopt and promulgate rules, regulations, and procedures in accordance with the Administrative Procedure Act under which the panels shall perform their duties.

C. Except as provided in R.S. 15:560.4(E), any person who willfully violates any condition ordered pursuant to the provisions of this Section shall be subject to contempt of court.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2009, No. 205, §1.



RS 15:560.4 - Electronic monitoring of sexually violent predators or child sexual predators

§560.4. Electronic monitoring of sexually violent predators or child sexual predators

A. Each sexual offender determined to be a sexually violent predator or a child sexual predator pursuant to the provisions of this Chapter shall be required to be electronically monitored by the division of probation and parole, Department of Public Safety and Corrections, in a fashion that provides for electronic location tracking.

B. Unless it is determined by the Department of Public Safety and Corrections, pursuant to rules adopted in accordance with the provisions of this Section, that a sexual offender is unable to pay all or any portion of such costs, each sexual offender to be electronically monitored shall pay the cost of such monitoring.

C. The costs attributable to the electronic monitoring of an offender who has been determined unable to pay shall be borne by the department if, and only to the degree that, sufficient funds are made available for such purpose whether by appropriation of state funds or from any other source. Only in the case that a sexual offender determined to be a sexually violent predator or a child sexual predator is unable to pay his own electronic monitoring costs, and there are no funds available to the department to pay for such monitoring, may the requirements of electronic monitoring be waived.

D. The Department of Public Safety and Corrections shall develop, adopt, and promulgate rules, in the manner provided in the Administrative Procedure Act, that provide for the payment of such costs. Such rules shall contain specific guidelines which shall be used to determine the ability of the offender to pay the required costs and shall establish the reasonable costs to be charged. Such rules may provide for a sliding scale of payment so that an offender who is able to pay a portion, but not all of such costs, may be required to pay such portion.

E.(1) A person who fails to comply with the requirements of electronic monitoring shall, upon first conviction, be fined not more than one thousand dollars, imprisoned at hard labor for not less than two years nor more than ten years without benefit of probation, parole, or suspension of sentence.

(2) Upon a second or subsequent conviction, the offender shall be fined three thousand dollars, imprisoned at hard labor for not less than five years nor more than twenty years without benefit of probation, parole, or suspension of sentence.

Acts 2006, No. 186, §2, eff. June 2, 2006; Acts 2009, No. 205, §1.



RS 15:560.5 - Appeal of decision

§560.5. Appeal of decision

A sex offender determined to be a sexually violent predator or a child sexual predator pursuant to the provisions of this Chapter may petition the sentencing court for a review of this determination not more than once every three years, provided that the sex offender is currently receiving treatment from a court, or a treatment provider approved by the Department of Public Safety and Corrections, and good cause for such reconsideration is shown by the sex offender. If the court grants the petition for review, the court shall refer the case to the panel for review in accordance with the provisions of R.S. 15:560.2, and a recommendation to the court for a judicial determination as to whether or not the sex offender continues to be a sexually violent predator or a child sexual predator. After receiving the recommendation of the panel, the court shall schedule a hearing and provide notice of the hearing in accordance with the provisions of R.S. 15:560.2(I). If, after a contradictory hearing, the court finds by clear and convincing evidence, that the offender is a sexually violent predator or a child sexual predator, the offender shall be ordered to comply with the provisions of R.S. 15:560.3 et seq.

Acts 2007, No. 126, §1; Acts 2009, No. 205, §1.



RS 15:560.6 - Rights of action

§560.6. Rights of action

A. Except for the review provided for in R.S. 15:560.5, it is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing in the provisions of R.S. 15:560 through 560.6 shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the evaluation or monitoring of sex offenders.

B. Any employee who participates in the review process pursuant to this Chapter shall be immune from civil or criminal liability when he acted in good faith in a reasonable manner in accordance with generally accepted medical or other professional practices.

Acts 2007, No. 126, §1; Acts 2009, No. 205, §1.



RS 15:561 - Legislative findings

CHAPTER 3-E. SUPERVISED RELEASE OF SEX OFFENDERS

§561. Legislative findings

A. The Legislature of Louisiana has long recognized the need to protect our most innocent and defenseless citizens from sex offenders, sexually violent predators, and child predators and has enacted statutory provisions to provide some of the strictest criminal penalties for the commission of sex offenses, and one of the most extensive sex offender registration and notification provisions in the United States.

B. The legislature finds that sex offenders, sexually violent predators, and child predators often pose a high risk of engaging in sex offenses and crimes against victims who are minors even after being released from incarceration or commitment and that the protection of the public from sex offenders, sexually violent predators, and child predators is of paramount governmental interest.

C. In consideration of the potential high rate of recidivism and the harm which can be done to the most defenseless members of the public by sex offenders, sexually violent predators, and child predators, the state has a compelling interest in ensuring compliance with the provisions of law regarding sex offender registration and notification to protect the public from harm as those offenders are released from incarceration and are returned to their communities.

D. It is, therefore, the policy of this state to assist local law enforcement agencies' efforts to protect the citizens of this state by facilitating compliance with the requirements of registration and notification for sex offenders and sexually violent predators and to ensure that compliance by requiring sex offenders to be placed upon supervised release following release from incarceration.

Acts 2006, No. 242, §1.



RS 15:561.1 - Applicability

§561.1. Applicability

The provisions of this Chapter shall apply to any person convicted, on or after August 15, 2006, of a sex offense as defined in R.S. 15:541 when the victim is under the age of thirteen years.

Acts 2006, No. 242, §1.



RS 15:561.2 - Supervised release upon expiration of sentence

§561.2. Supervised release upon expiration of sentence

A. A person convicted on or after August 15, 2006, of a sex offense as defined in R.S. 15:541 when the victim is under the age of thirteen years shall be placed upon supervised release as provided for by this Chapter whenever he is released from the custody of the Department of Public Safety and Corrections upon expiration of his sentence.

B. Any person placed on supervised release pursuant to the provisions of this Section shall be on supervised release for life from the date of release from incarceration. Notwithstanding any other provision of law to the contrary, any person who was placed upon supervised release pursuant to the provisions of this Section, may petition the sentencing court for a termination of the supervision.

Acts 2006, No. 242, §1; Acts 2008, No. 672, §2; Acts 2009, No. 205, §1.



RS 15:561.3 - Supervised release; division of probation and parole

§561.3. Supervised release; division of probation and parole

A. Supervised release shall be administered by the division of probation and parole, Department of Public Safety and Corrections.

B. Supervised release officers shall be officers in the division of probation and parole, Department of Public Safety and Corrections, and shall be called supervised release officers for the purposes of this Chapter but shall have all powers and duties of parole officers as provided by law.

C. Supervised release officers shall be assigned to persons placed upon supervised release in accordance with rules adopted by the Department of Public Safety and Corrections pursuant to R.S. 15:561.6.

Acts 2006, No. 242, §1.



RS 15:561.4 - Duty to inform offender

§561.4. Duty to inform offender

A. When a person is sentenced for a conviction of a sex offense and is required to be placed upon supervised release in accordance with the provisions of this Chapter, the court shall:

(1) Inform the person that he will be placed upon supervised release for life whenever he is released from the custody of the Department of Public Safety and Corrections upon expiration of his sentence.

(2) Inform the person of the conditions of supervised release as provided for in R.S. 15:561.5.

(3) Require the person to read and sign a form stating that the fact that the defendant will be placed upon supervised release and the conditions of supervised release have been explained.

B. When a person is placed on supervised release, a Department of Public Safety and Corrections officer shall:

(1) Inform the person that he will be placed upon supervised release for life.

(2) Inform the person of the conditions of supervised release as provided for in R.S. 15:561.5.

(3) Require the person to read and sign a form stating that the fact that the offender will be placed upon supervised release and the conditions of supervised release have been explained.

Acts 2006, No. 242, §1; Acts 2009, No. 205, §1.



RS 15:561.5 - Conditions of supervised release

§561.5. Conditions of supervised release

A person placed on supervised release shall comply with the following conditions:

(1) Report immediately to the division of probation and parole office, Department of Public Safety and Corrections, which is listed on the face of the certificate of supervised release.

(2) Establish a schedule of a minimum of one meeting per month with his supervised release officer to provide the officer with his current address, electronic mail address or addresses, instant message name or names, date of birth, place of employment, and verification of compliance with all registration and notification requirements of a sex offender as required by law.

(3) Be subject to periodic visits with his supervising officers without prior notice.

(4) Abide by any curfew set by his supervising officers.

(5) Refrain from using or possessing any controlled dangerous substance or alcoholic beverage and submit, at his own expense, to screening, evaluation, and treatment for controlled dangerous substances or alcohol abuse as directed by his supervising officers.

(6) Refrain from purchasing or possessing any pornographic or sexually explicit materials. "Pornographic or sexually explicit materials" means any paper, magazine, book, newspaper, periodical, pamphlet, composition, publication, photograph, drawing, picture, poster, motion picture film, video tape, figure, phonograph record, album, cassette, wire or tape recording, compact disc, digital versatile disc, digital video disc, or any other form of visual technology or other similar tangible work or thing which is devoted to or principally consists of descriptions or depictions of illicit sex or sexual immorality, the graphic depiction of sex, including but not limited to the visual depiction of sexual activity or nudity, ultimate sexual acts, normal or perverted, actual, simulated, or animated, whether between human beings, animals, or an animal and a human being.

(7) Report to the supervised release officer when directed to do so.

(8) Not associate with persons known to be engaged in criminal activities or with persons known to have been convicted of a felony without written permission of his supervised release officer.

(9) In all respects, conduct himself honorably, work diligently at a lawful occupation, and support his dependents, if any, to the best of his ability.

(10) Promptly and truthfully answer all inquiries directed to him by the supervised release officer.

(11) Live and remain at liberty and refrain from engaging in any type of criminal conduct.

(12) Not have in his possession or control any firearms or dangerous weapons.

(13) Submit himself to available medical, psychiatric, or mental health examination and treatment for persons convicted of sex offenses when deemed appropriate and ordered to do so by the supervised release officer.

(14) Defray the cost, or any portion thereof, of his supervised release by making payments to the Department of Public Safety and Corrections in a sum and manner determined by the Department of Public Safety and Corrections, based upon his ability to pay.

(15) Submit a residence plan for approval by the supervised release officer.

(16) Submit himself or herself to continued supervision, either in person or through remote monitoring, of all of the following Internet related activities:

(a) The person's incoming and outgoing electronic mail and other Internet-based communications.

(b) The person's history of websites visited and the content accessed.

(c) The periodic unannounced inspection of the contents of the person's computer or any other computerized device or portable media device and the removal of such information, computer, computer device or portable media device to conduct a more thorough inspection.

(17) Comply with such other specific conditions as are appropriate, stated directly, and without ambiguity so as to be understandable to a reasonable man.

Acts 2006, No. 242, §1; Acts 2008, No. 256, §1; Acts 2008, No. 672, §2.



RS 15:561.6 - Adoption of rules

§561.6. Adoption of rules

A. The Department of Public Safety and Corrections shall adopt all rules necessary to implement the provisions of this Chapter.

B. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act.

Acts 2006, No. 242, §1.



RS 15:561.7 - Failure to comply with provisions of supervised release

§561.7. Failure to comply with provisions of supervised release

A. A person who fails to comply with the conditions of supervised release as provided for in R.S. 15:561.6 shall, upon first conviction, be fined not more than one thousand dollars and imprisoned with hard labor for not less than two years nor more than ten years without benefit of parole, probation, or suspension of sentence.

B. Upon second or subsequent convictions, whoever fails to comply with the conditions of supervised release as provided for in R.S. 15:561.6 shall be fined three thousand dollars and imprisoned with hard labor for not less than five years nor more than twenty years without benefit of parole, probation, or suspension of sentence.

Acts 2006, No. 242, §1.



RS 15:562 - Findings; purpose

CHAPTER 3-F. REGISTRATION OF PERSONS WHO COMMIT

OFFENSES INVOLVING ARSON

§562. Findings; purpose

The legislature finds that persons who commit offenses involving arson, even after being released from incarceration or commitment, are of paramount governmental interest. The legislature further finds that local law enforcement officers' efforts to protect their communities, conduct investigations, and quickly apprehend persons who commit offenses involving arson are impaired by the lack of information available to law enforcement agencies about persons convicted of offenses involving arson, who live within the agencies' jurisdiction, and the penal and mental health components of our justice system are largely hidden from public view and that lack of information from either may result in failure of both systems to meet this paramount concern of public safety. Release of information about persons who commit offenses involving arson to public agencies will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems so long as the information released is rationally related to the furtherance of those goals. Therefore, this state's policy is to assist local law enforcement agencies' efforts to protect their communities by requiring persons who commit offenses involving arson to register with the state fire marshal and to require the exchange of relevant information about persons who commit offenses involving arson among state, local, and federal public agencies and officials.

Acts 2010, No. 796, §1.



RS 15:562.1 - Definitions

§562.1. Definitions

For the purposes of this Chapter, the following shall apply:

(1) "Conviction" means any disposition of charges adverse to the defendant, including a plea of guilty, deferred adjudication, adjudication withheld for the perpetration or attempted perpetration of or conspiracy to commit an offense involving arson. "Conviction" shall not include a decision not to prosecute, a dismissal, or an acquittal, except when the acquittal is due to a finding of not guilty by reason of insanity and the person was committed. However, a dismissal entered after a period of probation, suspension, or deferral of sentence shall be included in the definition of "conviction" for purposes of this Chapter.

(2) "Disposition" means the formal conclusion of a criminal proceeding at whatever stage it occurs in the criminal justice system.

(3) "Offense involving arson" includes the following:

(a) Aggravated arson (R.S. 14:51).

(b) Simple arson (R.S. 14:52).

(c) Simple arson of a religious building (R.S. 14:52.1).

(d) Arson with intent to defraud (R.S. 14:53).

(e) Communicating of false information of planned arson (R.S. 14:54.1).

(f) Manufacture and possession of delayed action incendiary devices (R.S. 14:54.2).

(g) Manufacture and possession of a bomb (R.S. 14:54.3).

(h) Fake explosive device (R.S. 14:54.5).

(i) Injury by arson (R.S. 14:51.1).

(4) "Residence" means a dwelling where an offender regularly resides, regardless of the number of days or nights spent there. For those offenders who lack a fixed abode or dwelling, "residence" shall include the area or place where the offender habitually lives, including but not limited to a rural area with no address or a shelter.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.2 - Powers and duties of state fire marshal

§562.2. Powers and duties of state fire marshal

A. In addition to any other powers and duties conferred in this Chapter, the state fire marshal shall:

(1) Be responsible for the policy management and administration of the registration of persons who commit offenses involving arson to support investigations, enforcement and prevention of activities involving arson.

(2) Have the authority to enforce the provisions of this Chapter.

B. The state fire marshal may promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.3 - Registration of arson offenders

§562.3. Registration of arson offenders

A. Any person over the age of seventeen residing in this state who has been convicted of an offense involving arson as defined in R.S. 15:562.1 shall be required to register with the state fire marshal.

B.(1) The offender shall register and provide all of the following information to the state fire marshal:

(a) Name and any aliases used by the offender.

(b) Physical address or addresses of residence.

(c) Two forms of proof of residence for each residential address provided, including but not limited to a driver's license, bill for utility service, and bill for telephone service. If those forms of proof of residence are not available, the offender may provide an affidavit of an adult resident living at the same address. The affidavit shall certify that the affiant understands his obligation to provide written notice pursuant to R.S. 15:562.5.

(d) The crime for which he was convicted and the date and place of such conviction, and if known by the offender, the court in which the conviction was obtained, the docket number of the case, the specific statute under which he was convicted, and the sentence imposed.

(e) A current photograph of himself.

(f) Telephone numbers, including fixed location phone and mobile phone numbers assigned to the offender or associated with any residence address of the offender.

(g) A description of every vehicle registered to or operated by the offender, including license plate number and a copy of the offender's driver's license or identification card.

(h) Social security number and date of birth.

(i) Past or current employment, membership, or association with a public safety agency or emergency service organization.

(2) Every offender required to register in accordance with this Chapter shall appear in person and provide the information required by Paragraph (1) of this Subsection to the state fire marshal or his designee within thirty business days of establishing residence in Louisiana, or if a current resident, within thirty business days after conviction or adjudication if not immediately incarcerated or taken into custody after conviction or adjudication. If incarcerated, once released from confinement, every offender shall appear in person within thirty business days to register with the state fire marshal or his designee pursuant to the provisions of this Section.

(3) Knowingly providing false information to the state fire marshal pursuant to the provisions of this Chapter shall constitute a failure to register pursuant to R.S. 15:562.5(A)(1).

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.4 - Duty of offenders to notify law enforcement of change of address, residence, or other registration information

§562.4. Duty of offenders to notify law enforcement of change of address, residence, or other registration information

A. Those persons required to register pursuant to the provisions of this Chapter shall appear in person at the fire marshal's office or his designee's office within thirty business days of establishing a new or additional physical residential address or of changes in information previously provided when any of the following occur:

(1) The offender changes his place of residence or establishes a new or additional residence.

(2) The offender has vacated his current address of registration with the intent not to return.

(3) The offender has been absent from his current address of registration for more than ninety consecutive days or an aggregate of ninety days or more per calendar year and is physically present at another address during that same time period.

(4) The offender has a change in name.

B. The notice of change of address required by this Section shall include proof of residence as required by R.S. 15:562.3(B)(1)(c).

C. Any person who commits an offense involving arson who fails to provide change of address or other information as provided in this Section shall be subject to criminal prosecution as provided in R.S. 15:562.5.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.5 - Failure to register; penalties

§562.5. Failure to register; penalties

A. A person who fails to register, periodically renew and update registration, provide proof of residence or notification of change of address or other registration information, as required by the provisions of this Chapter, and a person who knowingly provides false information to the state fire marshal as provided in R.S. 15:562.3(B)(3), shall be fined not more than one thousand dollars, imprisoned for not more than six months, or both.

B.(1) Any person who certifies by affidavit the location of the residence of the offender shall send written notice to the state fire marshal. This notification shall be made any time the offender is absent from the residence for a period of ninety days or more, or the offender vacates the residence with the intent to establish a new residence at another location. This notification shall be sent within thirty days of the offender vacating the residence with the requisite intent.

(2) Any person who fails to provide the notice required by this Subsection shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:562.6 - Duration of registration and notification period

§562.6. Duration of registration and notification period

A person required to register pursuant to the provisions of this Chapter shall comply with the requirement for ten years from the date of initial registration for a first offense and for the duration of the lifetime of the offender for a second or subsequent offense, unless the underlying conviction is reversed, set aside, or vacated.

Acts 2010, No. 796, §1; Acts 2014, No. 140, §1.



RS 15:565 - EXECUTION OF SENTENCE

CHAPTER 4. EXECUTION OF SENTENCE

PART I. IN GENERAL

§565. Duty of sheriff

The sheriff, as soon as any sentence to imprisonment, without hard labor, or to imprisonment without hard labor in default of the payment of fine and costs, shall have become final, shall, unless the governor shall have reprieved the person convicted, proceed forthwith to the execution of said sentence.



RS 15:566 - Pendency of appeal, payments; delivery to penitentiary

§566. Pendency of appeal, payments; delivery to penitentiary

A. The Department of Corrections shall pay the sum of eighteen dollars and twenty-five cents per day to the sheriff of each parish, or to the governing authority of those parishes in which said authority operates the parish jail, for feeding and maintaining each prisoner who has been convicted of a crime and sentenced to imprisonment at a state penitentiary, who is held in the parish jail without bail, pending an appeal. Each sheriff shall file a monthly report with the Department of Corrections and the local governing authority and shall be paid for such charges on a monthly basis by the Department of Corrections. However, in the parish of Orleans, said payment shall be to the criminal sheriff of the parish of Orleans, to be reimbursed to the city of New Orleans.

When the Department of Corrections makes payment in accordance with this Subsection, no additional compensation from the parish governing authority shall be paid for the care of such prisoners.

B. The sheriff or his duly qualified deputy, within thirty days of the date upon which sentence to imprisonment at hard labor has been imposed, shall deliver the prisoner to the state correctional institution designated by the Department of Corrections, unless:

(1) The governor shall have reprieved said prisoner; or

(2) The prisoner is retained in the parish pursuant to R.S. 15:824(B) or R.S. 15:832; or

(3) The prisoner has been admitted to post-conviction bail; or

(4) The prisoner has obtained an order of appeal and the secretary of the Department of Corrections agrees to take custody of the prisoner. In other cases in which an order of appeal is obtained, the sheriff shall deliver the prisoner to the department within fifteen days of the date upon which the highest court of the state to which the prisoner may appeal as of right has affirmed the conviction and sentence. If the prisoner has filed a timely application for rehearing, the sheriff shall deliver the prisoner within fifteen days of the date upon which the rehearing is denied. Application for writs of certiorari or review to the state supreme court shall not prevent transfer under the provisions of this Subparagraph; or

(5) The court, for good cause, stays for a specified period a transfer to the Department of Corrections pursuant to Paragraph (4) above.

C. The sheriff of the parish in which the prisoner has been convicted, or his duly qualified and regularly employed deputy, shall deliver with the prisoner all documents and statements required by Article 892 of Chapter 1 of Title 30 of the Louisiana Code of Criminal Procedure. If said documents are not tendered with the prisoner, the Department of Corrections shall refuse delivery of said prisoner.

Amended by Acts 1978, No. 569, §1, eff. July 12, 1978; Acts 1980, No. 287, §1, eff. July 1, 1982; Acts 1980, No. 776, §1, eff. July 31, 1980; Acts 1982, No. 852, §1.



RS 15:566.1 - Repealed by Acts 1966, No. 310, 5, eff. Jan. 1, 1967.

§566.1. Repealed by Acts 1966, No. 310, §5, eff. Jan. 1, 1967.



RS 15:566.2 - Commencing of sentence to state penitentiary

§566.2. Commencing of sentence to state penitentiary

Whenever a prisoner is sentenced to imprisonment in the state penitentiary, and has not been released on bail or perfected a suspensive appeal, such sentence shall be considered as commencing on the day following the day on which such prisoner is sentenced without regard to the actual date of incarceration in the state penitentiary.

Added by Acts 1954, No. 694, §1.



RS 15:567 - Conditions precedent to execution

PART II. CAPITAL CASES

§567. Conditions precedent to execution

A. Whenever the Supreme Court of Louisiana affirms a sentence of death, after review on appeal provided by Louisiana Code of Criminal Procedure Article 905.9, the court of original jurisdiction shall cause to be forwarded to the secretary of the Department of Public Safety and Corrections a certified copy of the indictment, verdict, sentence, and the judgment of the Supreme Court of Louisiana affirming the sentence of death.

B. The court of original jurisdiction shall also issue a warrant commanding the secretary to cause the execution of the person condemned as provided by law. The warrant shall specify the date upon which the person condemned shall be put to death, which date shall be not less than sixty days nor more than ninety days from the date the warrant is issued. Upon receipt of the warrant the secretary shall cause a copy of the warrant to be delivered to the person condemned. A certified copy of the warrant shall be mailed, return receipt requested, to the governor and the return receipt filed in the record.

C. If any federal or Louisiana court grants a stay of execution, or if the governor of Louisiana grants a reprieve, the trial court shall reset the execution date at not less than thirty days nor more than forty-five days from the dissolution of the stay order, or termination or expiration of the reprieve.

D. The execution of a female who has been clinically diagnosed as being pregnant shall be suspended. The trial court shall reset the execution date at not less than ninety days nor more than one hundred twenty days from the date of delivery of the baby, a miscarriage, or voluntary termination of the pregnancy.

E. The failure of the trial court to fix an execution date within the time limits of this Section shall not affect the validity of a sentence of death. In such a case, the attorney general shall bring a mandamus proceeding in any court of competent jurisdiction to have the trial court set the execution date at not less than thirty days nor more than forty-five days from the date of issuance of the mandamus order.

Amended by Acts 1956, Ex.Sess., No. 18, §1; Acts 1978, No. 758, §1; Acts 1980, No. 518, §1; Acts 1981, No. 585, §1, eff. July 20, 1981; Acts 1985, No. 178, §1, eff. July 6, 1985; Acts 1989, No. 740, §1.



RS 15:567.1 - Mental incompetence to proceed to execution

§567.1. Mental incompetence to proceed to execution

A. A person who is not competent to proceed to execution may not be executed.

B. A person is not competent to proceed to execution when a defendant presently lacks the competence to understand that he is to be executed, and the reason he is to suffer that penalty.

C. Any person sentenced to death may raise his mental incompetence to proceed to execution by filing in the sentencing court a petition verified by his affidavit, or, if represented, by that of his counsel. A person acting as the petitioner's next friend, or the secretary of the Department of Public Safety and Corrections, may also file the petition. The petition shall contain all of the following:

(1) The name of the person in custody.

(2) The name of the custodian.

(3) The docket number in which he was convicted and the date upon which he was sentenced.

(4) A statement that clearly sets forth the alleged facts in support of the assertion that the defendant is incompetent.

(5) Any affidavits, records, or other evidence supporting the above statement or a statement why such is not available.

(6) Identification of any previous proceedings in which defendant challenged his competency.

D. If, based upon the petition, the court has reasonable grounds to doubt the defendant's mental competence to proceed to execution, it shall order a competency examination of the defendant. Prior to ordering any such competency examination, the court shall appoint counsel to represent the defendant if he is not already represented.

E. Within seven days after a competency examination is ordered, the court shall appoint a competency commission to examine and report upon the mental condition of the defendant. The competency commission shall consist of at least two and not more than three members who are licensed to practice medicine in Louisiana, who have been in the actual practice of medicine for not less than three consecutive years immediately preceding the appointment, and who are qualified by training or experience in forensic evaluations. The court may appoint, in lieu of one physician, a clinical psychologist who is licensed to practice psychology in Louisiana, who has been engaged in the practice of clinical or counseling psychology for not less than three consecutive years immediately preceding the appointment, and who is qualified by training or experience in forensic evaluations. Every competency commission shall have at least one psychiatrist as a member of the commission, unless one is not reasonably available, in which case, the commission shall have at least one clinical psychologist as a member of the commission. No more than one member of the competency commission shall be the coroner or any of his deputies.

F. The members of the competency commission appointed to make the examination shall have free access to the defendant at all reasonable times. This examination shall be conducted only when the petitioner is not under the influence of any psychotropic medication. No statement made by the petitioner in the course of any evaluation by any expert provided for by this Section, whether or not the petitioner consents to the evaluation, shall be admitted into evidence against the petitioner in any criminal, state post-conviction, or federal habeas corpus proceeding. The court shall subpoena witnesses to attend the examination at the request of the district attorney, the defendant, the commission, or any member of the commission.

G. The report of the competency commission members shall address their specific findings with regard to the defendant's ability to understand that he is to be executed, and the reason he is to suffer that penalty.

H. The court order for a competency examination shall not deprive the defendant or the district attorney of the right to an independent mental examination by a physician or mental health expert of his choice, and such physician or mental health expert shall be permitted to have reasonable access to the defendant for the purposes of the examination.

I. Once the issue of mental incompetence to proceed to execution is raised by the defendant, and upon written motion of the district attorney, the defendant shall provide the state, and any members of the competency commission, within time limits set by the court, any and all medical, correctional, educational, and military records, raw data, tests, test scores, notes, behavioral observations, reports, evaluations, and any other information of any kind reviewed by any defense expert in forming the basis of his opinion.

J. If the state exercises its option to an independent examination pursuant to Subsection H of this Section, and upon written motion of the defendant, the state shall provide the defendant, and any members of the competency commission, within time limits set by the court, any and all medical, correctional, educational, and military records, raw data, tests, test scores, notes, behavioral observations, reports, evaluations, and any other information of any kind reviewed by any state expert in forming the basis of his opinion.

K. By filing a petition under this Section, the defendant waives all claims of confidentiality and evidentiary privilege to, and is deemed to have consented to the release of any and all records solely relative to the issue of the defendant's competence to proceed to execution, which may include medical, correctional, educational, and military records, raw data, tests, test scores, reports, evaluations, and other records relevant or necessary to an examination or determination of his mental condition.

L. The issue of the defendant's mental incompetence to proceed to execution shall be determined by the court in a contradictory hearing. The report of the competency commission is admissible in evidence at the hearing, and members of the competency commission may be called as witnesses by the court, the defense counsel, or the district attorney. Regardless of who calls them as witnesses, the members of the commission are subject to cross-examination by the defense counsel, by the district attorney, and by the court. Other evidence pertaining to the defendant's mental incompetence to proceed to execution may be introduced at the hearing by the defense counsel and by the district attorney. The introduction of evidence at any hearing held pursuant to this Section shall be governed by Code of Evidence Article 1101(B).

M. After considering the evidence, the district court shall determine that the petitioner is not competent to proceed to execution if it determines, by a preponderance of the evidence, that the petitioner presently lacks the competence to understand that he is to be executed and the reason he is to suffer that penalty.

N. If a defendant is found incompetent to proceed to execution, he shall be incarcerated in accordance with R.S. 15:568.

O. Any subsequent petition filed by a defendant pursuant to this Section following a previous finding of competence to proceed to execution shall comply with the requirement of Subsection C of this Section, and further shall allege specific facts which, if proven by a preponderance of the evidence, show a material change in the defendant's competence to proceed to execution.

P. State's experts may examine a defendant found incompetent to proceed to execution not more than once every ninety days following such a ruling without further orders of the court and upon written notice to the defendant, or his counsel if the defendant is represented. At any time following a finding of incompetence to proceed to execution, the state may provoke a hearing to determine the defendant's competence to proceed to execution by filing a motion with the sentencing court alleging a material change in circumstances.

Q. Any party against whom a decision is rendered pursuant to this Section may make an appropriate application for a writ of certiorari or review directly to the Louisiana Supreme Court.

Acts 2004, No. 720, §1.



RS 15:568 - Execution of death sentence; prior confinement of offender

§568. Execution of death sentence; prior confinement of offender

The secretary of the Department of Public Safety and Corrections, or a competent person selected by him, shall execute the offender in conformity with the death warrant issued in the case. Until the time of his execution, the Department of Public Safety and Corrections shall incarcerate the offender in a manner affording maximum protection to the general public, the employees of the department, and the security of the institution.

Amended by Acts 1956, Ex.Sess., No. 18, §1; Acts 1974, No. 199, §1; Acts 2012, No. 172, §1.



RS 15:569 - Place for execution of death sentence; manner of execution

§569. Place for execution of death sentence; manner of execution

A. Every sentence of death executed in this state prior to September 15, 1991, shall be by electrocution, that is, causing to pass through the body of the person convicted a current of electricity of sufficient intensity to cause death, and the application and continuance of such current through the body of the person convicted until such person is dead. Every sentence of death imposed in this state shall be executed at the Louisiana State Penitentiary at Angola. Every execution shall be made in a room entirely cut off from view of all except those permitted by law to be in said room.

B. Every sentence of death executed on or after September 15, 1991, shall be by lethal injection; that is, by the intravenous injection of a substance or substances in a lethal quantity into the body of a person convicted until such person is dead. Every sentence of death imposed in this state shall be executed at the Louisiana State Penitentiary at Angola. Every execution shall be made in a room entirely cut off from view of all except those permitted by law to be in said room.

C. No licensed health care professional shall be compelled to administer a lethal injection.

D. The provisions of the Administrative Procedure Act, R.S. 49:950, et seq., shall not apply to the procedures and policies concerning the process for implementing a sentence of death.

Amended by Acts 1956, No. 143, Acts 1956, Ex.Sess., No. 18, §1; Acts 1990, No. 717, §1; Acts 1991, No. 159, §1; Acts 2010, No. 889, §1.



RS 15:569.1 - Hours for execution of death sentence

§569.1. Hours for execution of death sentence

Every sentence of death imposed in this state shall be executed between the hours of 6:00 p.m. and 9:00 p.m. upon the date set for the execution by the court of original jurisdiction.

Added by Acts 1952, No. 160, §1. Amended by Acts 1980, No. 518, §1; Acts 1999, No. 1149, §1; Acts 2002, 1st Ex. Sess., No. 145, §1.



RS 15:570 - Execution; officials and witnesses; minors excluded; time of execution; notice to victim's relatives

§570. Execution; officials and witnesses; minors excluded; time of execution; notice to victim's relatives

A. Every execution of the death sentence shall take place in the presence of:

(1) The warden of the Louisiana State Penitentiary at Angola, or a competent person selected by him.

(2) The coroner of the parish of West Feliciana, or his deputy.

(3) A physician summoned by the warden of the Louisiana State Penitentiary at Angola.

(4) A competent person selected by the warden of the Louisiana State Penitentiary to administer the lethal injection.

(5) A priest or minister of the gospel, if the convict so requests it.

(6) Not less than five nor more than seven other witnesses.

B. No person under the age of eighteen years shall be allowed within the execution room during the time of execution.

C. Any person requested to be present at an execution pursuant to the provisions of this Section, whether or not the person is employed by the Department of Public Safety and Corrections, shall not be required to attend an execution. Refusal to attend an execution shall not be used in any disciplinary action or negative job performance citation against any person who refuses to attend or does not attend an execution.

D. Notwithstanding any other provision of law to the contrary, every execution of the death sentence shall take place between the hours of 6:00 p.m. and 9:00 p.m.

E.(1) The secretary of the Department of Public Safety and Corrections shall, at least ten days prior to the execution, either give written notice or verbal notice, followed by written notice placed in the United States mail within five days thereafter, of the date and time of execution to the victim's parents, or guardian, spouse, and any adult children who have indicated to the secretary that they desire such notice by registering with the Crime Victims Services Bureau of the Department of Public Safety and Corrections. The secretary, in such notice, shall give the named parties the option of attending the execution.

(2) The victim's parents or guardian, spouse, and any adult children who desire to attend the execution shall, within three days of their receipt of the secretary's notification, notify, either verbally or in writing, the secretary's office of their intention to attend. The number of victim relationship witnesses may be limited to two. If more than two of the aforementioned parties desire to attend the execution, then the secretary is authorized to select, from the interested parties, the two victim relationship witnesses who will be authorized to attend. In the case of multiple victim's families, the secretary shall determine the number of witnesses, subject to the availability of appropriate physical space.

(3) In no event shall failure to give notice to the victim's parents, or guardian, spouse, or any adult children have any effect as to execution of sentence.

F. Only the identities of those persons named in Paragraphs (A)(1), (2), (5), and (6), and Subsection E of this Section shall be made public.

G. The identity of any persons other than the persons specified in Subsection F of this Section who participate or perform ancillary functions in an execution of the death sentence, either directly or indirectly, shall remain strictly confidential and the identities of those persons and information about those persons which could lead to the determination of the identities of those persons shall not be subject to public disclosure in any manner. Any information contained in records that could identify any person other than the persons specified in Subsection F of this Section shall remain confidential, shall not be subject to disclosure, and shall not be admissible as evidence nor discoverable in any proceeding before any court, tribunal, board, agency, or person.

H. If a person who participates or performs ancillary functions in an execution is licensed by a board, the licensing board shall not suspend or revoke the license of such person, or take any disciplinary or other adverse action against the person, as a result of participation in the execution.

Amended by Acts 1956, Ex.Sess., No. 18, §1; Acts 1972, No. 768, §6; Acts 1990, No. 717, §1; Acts 1997, No. 1260, §1; Acts 1999, No. 1149, §1; Acts 2002, 1st Ex. Sess., No. 145, §1; Acts 2003, No. 283, §1; Acts 2006, No. 31, §1; Acts 2010, No. 343, §1; Acts 2012, No. 172, §1; Acts 2014, No. 112, §1.



RS 15:571 - Proces verbal of execution; attesting and filing

§571. Proces verbal of execution; attesting and filing

When the sentence shall have been executed, the warden of the Louisiana State Penitentiary at Angola, or his deputy performing the execution, shall make a proces verbal of said execution immediately thereafter, which proces verbal shall recite the manner and date of said execution and shall be attested by said warden, or his deputy, and by all of the witnesses, and said proces verbal, when so signed, shall be filed with the clerk of court of the parish in which the sentence shall have been imposed.

Amended by Acts 1956, Ex.Sess., No. 18, §1.



RS 15:571.1 - Repealed by Acts 1966, No. 310, 5, eff. Jan. 1, 1967.

PART III. OTHER CASES (REPEALED)

§571.1. §§571.1, 571.2 Repealed by Acts 1966, No. 310, §5, eff. Jan. 1, 1967.



RS 15:571.3 - Diminution of sentence for good behavior

PART IV. DIMINUTION AND COMMUTATION

OF SENTENCE FOR GOOD BEHAVIOR

§571.3. Diminution of sentence for good behavior

A.(1) Every prisoner in a parish prison convicted of an offense and sentenced to imprisonment without hard labor, except a prisoner convicted a second time of a crime of violence as defined by R.S. 14:2(B), may earn a diminution of sentence, to be known as "good time", by good behavior and performance of work or self-improvement activities, or both. The amount of diminution of sentence allowed under this Paragraph shall be at the rate of thirty days for every thirty days in actual custody, except for a prisoner convicted a first time of a crime of violence, as defined in R.S. 14:2(B), who shall earn diminution of sentence at the rate of three days for every seventeen days in actual custody held on the imposed sentence, including, in either case, time spent in custody with good behavior prior to sentencing for the particular sentence imposed as authorized by Code of Criminal Procedure Article 880.

(2) The sheriff of the parish in which the conviction was had shall have the sole authority to determine when good time has been earned in accordance with the sheriff's regulations and the provisions of this Section.

(3) In the event that the prisoner is confined in a parish or multiparish correctional facility not operated by the sheriff, the superintendent of the correctional facility shall have the sole power to determine when good time has been earned or when diminution of sentence may be allowed in accordance with the provisions of this Section.

B.(1)(a) Unless otherwise prohibited, every inmate in the custody of the department who has been convicted of a felony, except an inmate convicted a second time of a crime of violence as defined by R.S. 14:2(B), and sentenced to imprisonment for a stated number of years or months, may earn, in lieu of incentive wages, a diminution of sentence by good behavior and performance of work or self-improvement activities, or both, to be known as "good time". Those inmates serving life sentences will be credited with good time earned which will be applied toward diminution of their sentences at such time as the life sentences might be commuted to a specific number of years. The secretary shall establish regulations for awarding and recording of good time and shall determine when good time has been earned toward diminution of sentence. The amount of diminution of sentence allowed under the provisions of this Section shall be at the rate of one and one half-day for every one day in actual custody served on the imposed sentence, including time spent in custody with good behavior prior to sentencing for the particular sentence imposed as authorized by the provisions of Code of Criminal Procedure Article 880.

(b) The provisions of Subparagraph (a) of this Paragraph shall be applicable to persons convicted of offenses on or after January 1, 1992 and who are not serving a sentence for the following offenses:

(i) A sex offense as defined in R.S. 15:541.

(ii) A crime of violence as defined in R.S. 14:2(B).

(iii) Any offense which would constitute a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, regardless of the date of conviction.

(2) An inmate convicted a first time of a crime of violence as defined in R.S. 14:2(B), shall earn diminution of sentence at a rate of three days for every seventeen days in actual custody held on the imposed sentence, including time spent in custody with good behavior prior to sentencing for the particular sentence imposed as authorized by Code of Criminal Procedure Article 880.

(3) A person shall not be eligible for diminution of sentence for good behavior if he has been convicted of or pled guilty to, or where adjudication has been deferred or withheld for, a violation of any one of the following offenses:

(a) Rape (R.S. 14:41).

(b) Aggravated rape (R.S. 14:42).

(c) Forcible rape (R.S. 14:42.1).

(d) Simple rape (R.S. 14:43).

(e) Sexual battery (R.S. 14:43.1).

(f) Second degree sexual battery (R.S. 14:43.2).

(g) Oral sexual battery (R.S. 14:43.3).

(h) Intentional exposure to AIDS virus (R.S. 14:43.5).

(i), (j) Repealed by Acts 2014, No. 602, §7, eff. June 12, 2014.

(k) Felony carnal knowledge of a juvenile (R.S. 14:80).

(l) Indecent behavior with juveniles (R.S. 14:81).

(m) Pornography involving juvenile (R.S. 14:81.1).

(n) Molestation of a juvenile or a person with a physical or mental disability (R.S. 14:81.2).

(o) Computer-aided solicitation of a minor (R.S. 14:81.3).

(p) Crime against nature (R.S. 14:89).

(q) Aggravated crime against nature (R.S. 14:89.1).

(r) Sexual battery of persons with infirmities (R.S. 14:93.5).

(4) Diminution of sentence shall not be allowed an inmate in the custody of the Department of Public Safety and Corrections if the inmate has been convicted one or more times under the laws of this state, any other state, or the federal government of any one or more of the following crimes or attempts to commit any of the following crimes:

(a) Felony carnal knowledge of a juvenile.

(b) Indecent behavior with juveniles.

(c) Molestation of a juvenile or a person with a physical or mental disability.

(d) Crime against nature as defined by R.S. 14:89(A)(2).

(e) Aggravated crime against nature as defined by R.S. 14:89.1(A)(2).

C. Diminution of sentence shall not be allowed an inmate in the custody of the Department of Public Safety and Corrections if any of the following apply:

(1) The inmate has been sentenced as an habitual offender under the Habitual Offender Law as set forth in R.S. 15:529.1.

(2) The trial court, in its discretion, prohibits the earning of such diminution of sentence for any person convicted of a violation of R.S. 14:40.2.

D. Diminution of sentence shall not be allowed an inmate in the custody of the Department of Public Safety and Corrections if the instant offense is a second offense crime of violence as defined by R.S. 14:2(B).

E. Notwithstanding any other provision of law to the contrary, any offender in the custody of the Department of Public Safety and Corrections who has been sentenced as an habitual offender pursuant to the provisions of R.S. 15:529.1 may earn additional good time for participation in certified treatment and rehabilitation programs as provided for in R.S. 15:828(B), unless the offender was convicted of a sex offense as defined by R.S. 15:541 or a crime of violence as defined by R.S. 14:2(B).

Amended by Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1992, No. 1011, §1; Acts 1994, 3rd Ex. Sess., No. 110, §1; Acts 1994, 3rd Ex. Sess., No. 149, §1; Acts 1994, 3rd Ex. Sess., No. 150, §1; Acts 1995, No. 946, §3; Acts 1995, No. 1099, §1, eff. Jan. 1, 1997; Acts 1997, No. 832, §1; Acts 1999, No. 223, §1; Acts 1999, No. 963, §2; Acts 2001, No. 809, §1, eff. June 26, 2001; Acts 2003, No. 636, §1; Acts 2006, No. 174, §1; Acts 2006, No. 220, §1; Acts 2006, No. 572, §1; Acts 2008, No. 30, §1; Acts 2010, No. 649, §1, eff. Oct. 15, 2010; Acts 2011, No. 67, §3; Acts 2011, No. 186, §2; Acts 2012, No. 110, §1; Acts 2012, No. 181, §1; Acts 2014, No. 602, §§5, 7, eff. June 12, 2014; Acts 2014, No. 811, §7, eff. June 23, 2014.

NOTE: See Acts 2012, No. 110, §2, relative to applicability.



RS 15:571.4 - Forfeiture of diminution of sentence

§571.4. Forfeiture of diminution of sentence

A. Determination shall be made by the secretary as to whether good time or credits toward the reduction of the projected good time parole supervision date has been earned by inmates in the department's custody. Good time, or credits toward the reduction of the projected good time parole supervision date, which has been earned by inmates in the custody of the Department of Public Safety and Corrections, hereinafter referred to as the "department", shall not be forfeited except as provided in Subsection D of this Section.

B.(1) An inmate who is sentenced to the custody of the Department of Public Safety and Corrections and who commits a simple or aggravated escape, as defined in R.S. 14:110, from any correctional facility, work-release facility or from the lawful custody of any law enforcement officer or officer of the department, or, in the case of an inmate serving a sentence and participating in a work-release program authorized by law, fails to report to or return from his planned employment or other activity under the program, may forfeit all good time and credits toward the reduction of the projected good time parole supervision date earned on that portion of his sentence served prior to his escape.

(2) An inmate who has been returned to the custody of the department because of a violation of the terms of parole granted by the committee on parole shall forfeit all good time earned or credits toward the reduction of the projected good time parole supervision date on that portion of the sentence served prior to the granting of parole.

(3) An inmate who is sentenced to the custody of the department and who commits a battery on an employee of the Department of Public Safety and Corrections or any police officer as defined in R.S. 14:34.2 may forfeit good time earned or credits toward the reduction of the projected good time parole supervision date on that portion of the sentence served prior to committing the battery of such person, up to a maximum of one hundred eighty days.

(4) In all other cases, forfeiture of good time or credits toward the reduction of the projected good time parole supervision date may include up to a maximum of one hundred eighty days.

C. The secretary may promulgate rules and regulations regarding the restoration of previously forfeited good time for disciplinary violations or credits toward the reduction of the projected good time parole supervision date. In order to be eligible for restoration of good time or credits toward the reduction of the projected good time parole supervision date which has been previously forfeited, the inmate shall not have been found guilty of any major rule violation for a consecutive twenty-four month period and shall not have been found guilty of a minor rule violation for a consecutive six-month period. Restoration of previously forfeited good time or credits toward the reduction of the projected good time parole supervision date shall not exceed five hundred forty days.

D. The department shall adopt rules to govern the imposition of the forfeiture of good time or credits toward the reduction of the projected good time parole supervision date for the causes enumerated in Subsection B of this Section and the restoration of good time or credits toward the reduction of the projected good time parole supervision date under the conditions enumerated in Subsection C of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act. The rules shall provide that an inmate has the right to a hearing on any charges which are punishable by the forfeiture of good time or credits toward the reduction of the projected good time parole supervision date and that the inmate may waive that right. The rules shall be consistent with and shall implement the provisions of the constitutional, statutory, and jurisprudential requirements which govern the forfeiture of good time or credits toward the reduction of the projected good time parole supervision date.

Amended by Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1992, No. 689, §1; Acts 1992, No. 1011, §1; Acts 1993, No. 78, §1; Acts 1993, No. 854, §1; Acts 1995, No. 980, §1; Acts 1997, No. 820, §1; Acts 2000, 1st Ex. Sess., No. 68, §1; Acts 2004, No. 43, §1; Acts 2009, No. 17, §1; Acts 2011, No. 186, §3; Acts 2012, No. 714, §8; Acts 2014, No. 87, §1.



RS 15:571.5 - Supervision upon release after diminution of sentence for good behavior; conditions of release; revocation

§571.5. Supervision upon release after diminution of sentence for good behavior; conditions of release; revocation

A. When a prisoner committed to the Department of Public Safety and Corrections is released because of diminution of sentence pursuant to this Part, he shall be released as if released on parole.

B.(1) Before any prisoner is released on parole upon diminution of sentence, he shall be issued a certificate of parole that enumerates the conditions of parole. These conditions shall be explained to the prisoner and the prisoner shall agree in writing to such conditions prior to his release on parole.

(2) The person released because of diminution of sentence pursuant to this Part shall be supervised in the same manner and to the same extent as if he were released on parole. The supervision shall be for the remainder of the original full term of sentence. If a person released because of diminution of sentence pursuant to this Part violates a condition imposed by the committee on parole, the committee shall proceed in the same manner as it would to revoke parole to determine if the release upon diminution of sentence should be revoked.

C. If such person's parole is revoked by the parole committee for violation of the terms of parole, the person shall be recommitted to the department for the remainder of the original full term, subject to credit for time served for good behavior while on parole.

Added by Acts 1981, No. 762, §1, eff. July 1, 1982; Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1992, No. 690, §1; Acts 1992, No. 962, §2; Acts 2010, No. 792, §1; Acts 2011, No. 186, §3; Acts 2012, No. 714, §8.

{{NOTE: SEE ACTS 1991, NO. 138, §4, FOR SPECIAL EFFECTIVE DATE PROVISION.}}



RS 15:571.6 - Repealed by Acts 2011, No. 186, §4.

§571.6. Repealed by Acts 2011, No. 186, §4.



RS 15:571.7 - Supervision upon release from parish prison after diminution of sentence for good behavior; conditions of release; revocation

§571.7. Supervision upon release from parish prison after diminution of sentence for good behavior; conditions of release; revocation

A. When a prisoner who has been sentenced to a parish prison in Orleans Parish is released because of diminution of sentence pursuant to this Part, he shall be released as if released on parole.

B. A prisoner released in accordance with Subsection A herein shall be supervised by the sheriff, the keeper of the parish prison if not the sheriff, or, in Orleans Parish, the criminal sheriff of Orleans Parish. Such supervision shall be for the remainder of the original full term of the prisoner's sentence and shall be performed in the same manner and to the same extent as supervision of a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

C. The supervisor may make rules for the conduct of a prisoner while he is on release and may also require, either at the time of release or at any time while on release, that the prisoner conform to any of the following conditions:

(1) Residence in a community rehabilitation center.

(2) Restitution to a victim of the crime for which release is being sought, if such victim has suffered a direct pecuniary loss as a result of the crime. The supervisor shall take into account the prisoner's ability to pay and shall not revoke release based upon this condition unless the prisoner has willfully failed to comply.

(3) Community service work, as determined by the supervisor.

(4) Payment into a victim compensation fund, if such fund is established, in a manner and amount specified by law.

(5) Obtaining gainful employment.

(6) Continuing education or vocational training.

(7) Participation in a substance abuse treatment facility program or other counselling program.

(8) Any other condition which may presently be applied under R.S. 15:574.4(H) and (L) to a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

D. A prisoner released in accordance with this Section shall be subject to having the release revoked for violation of the release conditions. The supervisor shall establish rules and regulations governing the revocation of release.

E. Upon revocation of release, the prisoner shall be recommitted to the parish prison and shall serve the remaining full term of his sentence.

Added by Acts 1982, No. 574, §1. Acts 1989, No. 194, §2; Acts 1991, No. 289, §7; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:571.8 - Repealed by Acts 2011, No. 186, §4.

§571.8. Repealed by Acts 2011, No. 186, §4.



RS 15:571.9 - Repealed by Acts 1991, No. 138, 3.

§571.9. Repealed by Acts 1991, No. 138, §3.



RS 15:571.10 - Repealed by Acts 1991, No. 138, 3.

§571.10. Repealed by Acts 1991, No. 138, §3.



RS 15:571.11 - Dispositions of fines and forfeitures

§571.11. Dispositions of fines and forfeitures

A.(1)(a) All fines and forfeitures, except for forfeitures of criminal bail bonds posted by a commercial security imposed by district courts and district attorneys, conviction fees in criminal cases, and prosecutions for violations of state law or parish ordinances, upon collection by the sheriff or executive officer of the court, shall be paid into the treasury of the parish in which the court is situated and deposited in a special "Criminal Court Fund" account, which, on motion by the district attorney and approval order of the district judge, may be used or paid out in defraying the expenses of the criminal courts of the parish as provided in Ch.C. Articles 419 and 421 and R.S. 16:6, in defraying the expenses of those courts in recording and transcribing of testimony, statements, charges, and other proceedings in the trial of indigent persons charged with the commission of felonies, in defraying their expenses in the preparation of records in appeals in such cases, for all expenses and fees of the petit jury and grand jury, for witness fees, for attendance fees of the sheriff and clerk of court, for costs and expenses of a parish law library, and for other expenses related to the judges of the criminal courts and the office of the district attorney. In the Second Judicial District, the criminal court fund shall be used to defray the expenses of the criminal court system.

(b) The sheriffs throughout the state, the parish of Orleans excepted, shall retain twelve percent of the amount of fines collected to go into the sheriff's general fund in each parish and an additional twelve percent of the amount of fines collected shall be transmitted to the district attorney of the judicial district or be used by the district attorney in defraying such expenses of his office as in his discretion may be necessary.

(c) After compliance with this Section, the remainder of the fines collected for violations of parking restrictions established pursuant to R.S. 40:1742 and for false certification of mobility impairment by a physician as provided by R.S. 47:463.4(G)(4) shall be forwarded in accordance with the provisions of R.S. 46:2583(A).

(d) Notwithstanding any other provision of law to the contrary, the additional penalty collected for safety belt violations occurring in Orleans Parish shall be deposited into the indigent defender fund in accordance with R.S. 32:295.1(G)(2).

(2) All fines and forfeitures, except for forfeitures of criminal bail bonds posted by a commercial surety imposed by district courts and collected by the sheriff or executive officer of the court for violations of municipal ordinances shall be disbursed as follows, except in the case of violations of any of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, wherein such proceeds shall be distributed in accordance with Subparagraph A(1)(a) of this Section:

(a) Twelve percent thereof shall be remitted to the office of the district attorney.

(b) Twelve percent shall be remitted to the sheriff's general fund.

(c) The remainder shall be transmitted to the municipality for deposit in its treasury.

(3) In addition to all the fines and forfeitures authorized under the provisions of this Subsection, in all criminal cases, including traffic violations, in the Thirty-First Judicial District Court an additional fee of not more than five dollars shall be imposed on every defendant who is convicted after trial or plea of guilty, which fee shall be deposited into the "Criminal Court Fund" to be used solely to defray the expenses of the criminal court system of the parish.

B. Notwithstanding the provisions of R.S. 16:6 and the other provisions of this Section, a district judge of the state of Louisiana, except in the parishes of Calcasieu and Cameron, shall have the right to order the sheriff of the parish wherein his principal office is domiciled, to pay, on the voucher of that district judge alone, without the concurrence of the other judges of his district, and without motion of the district attorney, a salary for a secretary for that district judge's office, which amount shall be paid by the sheriff prior to depositing the fines and forfeitures into the treasury of the parish.

C.(1) One-half of any surplus remaining in the special account or fund on December thirty-first of each year shall be transferred to the parish general fund. No money shall be paid out of the special account except upon the order or warrant of the district judge and district attorney as above provided.

(2) Notwithstanding any other provision of the law to the contrary, the Criminal Court Fund for the Sixteenth Judicial District shall be operated as a single fund, and one-half of any surplus remaining in the single special account or fund on December thirty-first of each year shall be transferred to the general funds of the parishes of the district in the same proportion as the revenues in the fund were produced from the parishes.

(3) Notwithstanding any other provision of law to the contrary, the Criminal Court Fund accounts for the Second Judicial District shall be operated as a single account or fund. One-half of any surplus remaining in the single account or fund on December thirty-first of each year shall be transferred to the general funds of the parishes of the district in the same proportion as the revenues in the single account or fund were produced from the parishes.

(4)(a) Notwithstanding any other provision of law to the contrary, the criminal court fund for the Fifth Judicial District shall be operated as a single fund. Except as provided in this Paragraph, one-half of any surplus remaining in the single fund on December thirty-first of each year shall be transferred to the general fund of the parishes of the district in the same proportion as the revenues in the fund were produced from the parishes.

(b) Upon motion of the district attorney, with the concurrence of the chief judge of the Fifth Judicial District, a certain amount of the surplus monies remaining in the single fund on December thirty-first of each year shall be deposited into a special excessive costs account for the Fifth Judicial District. The total amount of monies deposited into the special excessive costs account, in any calendar year, shall not exceed fifty thousand dollars.

(c) No money shall be paid out of the special excessive costs account except upon the order or warrant of the chief judge and district attorney of the Fifth Judicial District. Monies in the account shall only be used to defray excessive costs incurred in first degree murder cases or very serious felony trials wherein venue has been changed.

(5) Notwithstanding any other provision of law to the contrary, the Criminal Court Fund for the Twenty-First Judicial District shall be operated as a single account or fund, commencing on January 1, 2004. One-half of any surplus remaining in the single account or fund on December thirty-first of each year thereafter shall be transferred to the general funds of the parishes of the district in the same proportion as the revenues in the fund were produced from the parishes.

D. All fines and forfeitures, including forfeitures of criminal bail bonds, imposed in criminal cases and prosecutions by the courts of Orleans Parish and any payments ordered as a condition of probation under Code of Criminal Procedure Article 895.1(B)(2) shall, upon collection, be paid to the criminal sheriff of Orleans Parish who shall deposit same in a special account, and shall thereafter be divided equally between the district attorney of Orleans Parish and the criminal district court of Orleans Parish in two special accounts, one account to be administered by the judges of the criminal district court of Orleans Parish, and the other account to be administered by the district attorney of Orleans Parish to be used in defraying the expenses of the criminal courts of the parish, extraditions, and such other expenses pertaining to the operation of the criminal court of Orleans Parish and the office of the district attorney of Orleans Parish. Disbursements from the account to the criminal district court and district attorney shall be made on an equal basis. Said accounts shall be annually audited by the director of finance of the city of New Orleans.

E. Notwithstanding any provision herein contained to the contrary, the fines and forfeitures, except for forfeitures of criminal bail bonds, collected by the district courts of the parishes of Iberia and Vermilion as a result of a conviction for a violation of R.S. 14:98 occurring within the territorial limits of a municipality shall be remitted to the city treasury of the municipality in accordance with the provisions of R.S. 13:1894.1.

F. Notwithstanding any other provision of law to the contrary, the governing authority of Grant Parish is hereby authorized to pay all or part of the expenses of the offices of judge; but not the salary of the judge, and district attorney for the Thirty-fifth Judicial District, and all or part of the salaries of the employees of those offices, including assistant district attorneys, from the Criminal Court Fund of the Thirty-fifth Judicial District.

G. Notwithstanding any other provision of the law to the contrary, the governing authorities of the parishes of Iberia, St. Martin, and St. Mary are hereby authorized to pay all or part of the salaries of those persons employed as law clerks by the Sixteenth Judicial District out of the Criminal Court Fund of the Sixteenth Judicial District. Those persons employed as law clerks shall be employed to perform general duties as such and shall not be limited to those duties connected with criminal cases.

H. Notwithstanding any other provision of law to the contrary, the governing authority of Red River Parish is hereby authorized to pay all or part of the expenses of the office of judge, but not the salary of the judge, and the expenses of office of district attorney for the judicial district in which Red River Parish is located, and also all or part of the salaries of the employees of those offices, including assistant district attorneys, from the Criminal Court Fund of the judicial district in which Red River Parish is located.

I. Notwithstanding any other provision of law to the contrary, the governing authorities of the parishes of Acadia, Lafayette, and Vermilion are hereby authorized to pay all or part of the salaries of those persons employed as law clerks by the Fifteenth Judicial District out of the Criminal Court Fund of the Fifteenth Judicial District. Those persons employed as law clerks shall be employed to perform general duties as such and shall not be limited to those duties connected with criminal cases.

J. In addition to the authority heretofore granted and authorized by any other provision, the Criminal Court Fund of the Seventeenth Judicial District, parish of Lafourche, may be used to pay for the office expenses, operating expenses, equipment costs, and salaries of juvenile officers, employees of the offices of the district judges, district attorney, indigent defender, and juvenile officers of the Seventeenth Judicial District, parish of Lafourche. The fund shall not be used to pay the salaries of the district judges. The fund may be used to pay the salaries of law clerks for the judicial district and to provide for transportation and the cost of maintaining and operating the transportation for the grand jury and petit juries of the judicial district. The fund may also be used to provide for planning, maintenance, and operating expenses for the juvenile justice facility for the parish of Lafourche.

K.(1) Notwithstanding any other provision of law to the contrary, the Ninth Judicial District Court and the office of the district attorney for the Ninth Judicial District shall cause to be prepared a comprehensive budget presenting their financial plan for expenditure of monies deposited to the Criminal Court Fund for the Ninth Judicial District for the ensuing fiscal year. Such proposed budget shall be completed and submitted by the court and district attorney to the governing authority of Rapides Parish, hereinafter referred to as the governing authority, no later than thirty-five days prior to the beginning of each fiscal year.

(2) No later than fifteen days prior to the beginning of each fiscal year, the governing authority shall cause a notice to be published in the official journal of Rapides Parish stating that the proposed budget of the court and district attorney is available for public inspection at the office of the governing authority. The notice shall also state that a public hearing on the proposed budget shall be held, with the date, time, and place of the hearing specified in the notice. At least one public hearing shall be conducted on the proposal.

(3) The governing authority of the parish shall monitor the expenditures from the budget on a quarterly basis during the year.

L. All judgments of bond forfeiture rendered after June 22, 1993, resulting from the posting of a commercial surety bond in a criminal proceeding in the state of Louisiana upon collection by the prosecuting attorney for the jurisdiction in which the bond was posted shall be paid to the prosecuting attorney who shall, as attorney of record in the proceeding, distribute the funds as follows:

(1) District courts. (a) In all judicial district courts of the state of Louisiana, except in the parishes of Orleans, Iberia, and St. Martin, where the district attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(i) Thirty percent of all funds collected by the district attorney shall be paid to the general operating account of the district attorney for the parish where the bond was posted.

(ii) Twenty-five percent of all funds collected by the district attorney shall be paid to the criminal court fund of the parish where the bond was posted.

(iii) Twenty-five percent of all funds collected by the district attorney shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(iv) Twenty percent of all funds collected by the district attorney shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

(b) In the district court for the parish of St. Martin, where the district attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(i) Twenty-seven percent of all funds collected by the district attorney shall be paid to the general operating account of the district attorney for the parish where the bond was posted.

(ii) Twenty-two and one half percent of all funds collected by the district attorney shall be paid to the criminal court fund of the parish where the bond was posted.

(iii) Twenty-two and one-half percent of all funds collected by the district attorney shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(iv) Eighteen percent of all funds collected by the district attorney shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

(v) Ten percent of all funds collected by the district attorney shall be paid to the clerk of court of the parish where the bond was posted.

(c) In the district court for the parish of Iberia, where the district attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(i) Twenty-seven percent of all funds collected by the district attorney shall be paid to the general operating account of the district attorney for the parish where the bond was posted.

(ii) Twenty-two and one-half percent of all funds collected by the district attorney shall be paid to the criminal court fund of the parish where the bond was posted.

(iii) Twenty percent of all funds collected by the district attorney shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(iv) Eighteen percent of all funds collected by the district attorney shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

(v) Twelve and one-half percent of all funds collected by the district attorney shall be paid to the clerk of court of the parish where the bond was posted.

(d) In cases of violation of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, the proceeds shall be distributed in accordance with Paragraph (A)(1) of this Section.

(2) Parish courts. (a) In all parish courts throughout the state of Louisiana, where the prosecuting attorney collects on a judgment of bond forfeiture, the proceeds shall be deposited into the parish general fund.

(b) In cases of violation of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, the proceeds shall be distributed in accordance with Paragraph (A)(1) of this Section.

(3) City and municipal courts. In all city and municipal courts throughout the state of Louisiana, except in municipal and traffic courts in the city of New Orleans, where the prosecuting attorney collects on a judgment of bond forfeiture, the proceeds shall be distributed as follows:

(a) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the general operating account of the prosecuting attorney for the political subdivision where the bond was posted.

(b) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the judicial court fund of the court issuing the judgment of bond forfeiture.

(c) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the law enforcement agency of the political subdivision responsible for executing orders of the court where the judgment was rendered.

(d) Twenty-five percent of all funds collected by the prosecuting attorney shall be paid to the Indigent Defenders Program of the court where the judgment was rendered. In the event the political subdivision does not have an Indigent Defenders Program, the funds shall be paid to the Indigent Defenders Program of the parish in which the bond was posted.

(4) Municipal and traffic courts for the city of New Orleans. Where the prosecuting attorney for municipal and traffic courts for the city of New Orleans collects on a judgment of bond forfeiture the proceeds shall be distributed in accordance with city ordinance.

M. In all cases where the attorney general collects on judgments of bond forfeiture, fifty percent of the funds collected shall be turned over to the attorney general for deposit in his operating account, and the remaining fifty percent of the funds collected shall be distributed as follows:

(1) Ten percent of all funds collected by the attorney general shall be paid to the court fund of the parish where the bond was posted, as determined by the local rules of court.

(2) Ten percent of all funds collected by the attorney general shall be paid to the operating fund of the sheriff of the parish where the bond was posted.

(3) Thirty percent of all funds collected by the attorney general shall be paid to the Indigent Defenders Program for the parish where the bond was posted.

N.(1) In the Twenty-Fourth Judicial District Court, the judges en banc of the court may provide that various operational funds related to the proper administration or function of the court be deposited in one or more accounts in the parish treasury to be managed and administered by the parish treasurer in accordance with an annual budget submitted by the judges and approved by the parish governing authority. Notwithstanding any other provision of law to the contrary, the fines and forfeitures comprising the Criminal Court Fund, except as provided in Paragraph (A)(2) and Subsection L of this Section, shall be operated as part of the court's annual budget in the parish treasury.

(2) Notwithstanding any general or specific law to the contrary, in appeals by an indigent in felony criminal cases in the Twenty-Fourth Judicial District Court, the court reporter shall transcribe the testimony after the order of appeal is granted. Upon completion of the transcription, the court reporter shall file the transcript with the clerk of court, together with a statement of the fees due in connection therewith, which shall be paid in accordance with general or specific laws applicable to the Twenty-Fourth Judicial District Court.

O. Sheriffs and executive officers of any court in the state may accept payment for all fines, forfeitures, penalties, and costs by means of credit card, electronic fund transfer, money order, bank check, teller's check, cashier's check, traveler's check, electronic fund transfer terminal, electronic financial terminal, automated banking device, or similar device or terminal. Any sheriff or executive officer of the court who accepts payments by credit card shall collect a fee for processing the payments in an amount that is reasonably related to the expense incurred in processing the payment by credit card as provided by this Subsection, not to exceed five percent of the amount of taxes and any penalties or interest being paid. The fee shall be in addition to the amount of fines, forfeitures, penalties, or costs imposed.

Acts 1986, No. 956, §1; Acts 1986, No. 201, §1; Acts 1986, No. 241, §1; Acts 1987, No. 563, §1; Acts 1992, No. 488, §1; Acts 1993, No. 834, §4, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 52, §3, eff. Sept. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 81, §1, eff. July 7, 1994; Acts 1995, No. 573, §4; Acts 1999, No. 1307, §1, eff. July 12, 1999; Acts 2003, No. 612, §1; Acts 2006, No. 310, §1; Acts 2006, No. 689, §1; Acts 2007, No. 228, §1; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2012, No. 413, §1; Acts 2014, No. 455, §2.



RS 15:571.12 - Louisiana Society for the Prevention of Cruelty to Children to receive fines

§571.12. Louisiana Society for the Prevention of Cruelty to Children to receive fines

All fines, penalties, and forfeitures incurred and appearance bonds forfeited in prosecutions instituted or conducted by the Louisiana Society for the Prevention of Cruelty to Children shall be turned over to the Society.

The Society shall have a right of action to recover all fines, penalties, and forfeitures, and forfeited appearance bonds in its own name in the civil courts of this state when they are not collected in the court in which incurred or the existing laws do not provide for their collection.



RS 15:571.13 - Supervised release of parish prisoners; rules of conduct; revocation

§571.13. Supervised release of parish prisoners; rules of conduct; revocation

A. When a prisoner who has been sentenced to a parish prison is released pursuant to this Part, he may be released as if on parole.

B. A prisoner released in accordance with Subsection A herein shall be supervised by the sheriff, the keeper of the parish prison if not the sheriff, or, in Orleans Parish, the criminal sheriff of Orleans Parish. Such supervision shall be for the remainder of the original full term of the prisoner's sentence and shall be performed in the same manner and to the same extent as supervision of a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

C. The supervisor may make rules for the conduct of a prisoner while he is on release and may also require, either at the time of release or at any time while on release, that the prisoner conform to the following conditions:

(1) Residence in a community rehabilitation or work release center.

(2) Restitution to a victim of the crime for which release is being sought, if such victim has suffered a direct pecuniary loss as a result of the crime.

(3) Community service work, as determined by the supervisor.

(4) Payment into a victim compensation or service fund.

(5) Obtaining gainful employment.

(6) Continuing education or vocational training.

(7) Participation in a substance abuse treatment facility program or other counselling program.

(8) Defraying the cost, or any portion thereof, of his supervision by making payments to the supervisor in a sum and manner to be determined by the supervisor, based on his ability to pay.

(9) Any other condition which may be applied under R.S. 15:574.4(H) to a prisoner committed to the Department of Public Safety and Corrections who is released on parole.

D. A prisoner released in accordance with this Section shall be subject to having the release revoked for violation of the release conditions. The supervisor shall establish rules and regulations governing the revocation of release.

E. Upon revocation of release, the prisoner shall be recommitted to the parish prison in order to serve the full term of his sentence.

Acts 1985, No. 712, §1.



RS 15:571.14 - Repealed by Acts 1991, No. 138, 3.

§571.14. Repealed by Acts 1991, No. 138, §3.



RS 15:571.15 - Venue

PART V. VENUE FOR ACTIONS CONTESTING COMPUTATION

OF SENTENCE, DISCHARGE, PAROLE, GOOD TIME DATES

§571.15. Venue

Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests the computation of his sentence or sentences, discharge, good time dates, or any action concerning parole shall be in the parish of East Baton Rouge. Venue in a suit contesting the actions of the committee on parole shall be controlled by this Part and R.S. 15:574.2 and 574.11 and not by the Code of Criminal Procedure, Title XXXI-A, Post Conviction Relief, or Title IX, Habeas Corpus, regardless of the captioned pleadings stating the contrary.

Added by Acts 1979, No. 720, §2, eff. July 20, 1979; Acts 1990, No. 670, §1; Acts 2012, No. 714, §8.



RS 15:571.20 - Repealed by Acts 2001, No. 609, 1.

PART VI. PROBATION AND PAROLE MANAGEMENT

§571.20. Repealed by Acts 2001, No. 609, §1.



RS 15:571.21 - Deposit of fees and assessments

§571.21. Deposit of fees and assessments

A. All probation supervision fees received by the department pursuant to Code of Criminal Procedure Article 895.1(C) shall be deposited immediately upon receipt into the state treasury.

B. For all monetary assessments imposed as a condition of probation or parole except supervision fees, the division of probation and parole shall assess a collection fee of ten percent of the funds due, which shall be added to the total amount of funds due. The ten percent collection fee shall be appropriated to the Department of Public Safety and Corrections to be reinvested in additional resources for the division of probation and parole.

C. In addition to the provisions set forth in R.S. 47:299.21, the secretary of the department is authorized to enter into contracts with private collection contractors to collect past due fees owed to the department by offenders, regardless of whether the offenders are currently on active supervision. Nothing in this Subsection shall prohibit the department from utilizing its own personnel to collect fees that are past due.

Acts 1985, No. 383, §1, eff. July 10, 1985; Acts 1986, No. 183, §1; Acts 1987, No. 335, §1; Acts 1992, No. 984, §5; Acts 2012, No. 11, §1.



RS 15:571.22 - Limitation of liability; release of information

§571.22. Limitation of liability; release of information

Any probation and parole officer or specialist who releases or uses information contained in the case files of criminal offenders under his supervision, after first obtaining written consent of the district manager having jurisdiction over the offender, for the purpose of protecting the public shall be immune from civil or criminal liability that may otherwise be incurred or imposed. The immunity provided by this Section shall only apply when the officer or specialist acts in good faith and shall not extend to any such person who releases or uses information which is known to be false or releases or uses information with reckless disregard for its truth.

Acts 1997, No. 1437, §1.



RS 15:571.31 - Alternatives to traditional imprisonment; findings; purposes

PART VII. INCARCERATION ALTERNATIVES

§571.31. Alternatives to traditional imprisonment; findings; purposes

A. The legislature finds that the safety and welfare of the people of this state; the interests of the criminal justice community in prisoner security, humane and just conditions for prisoners, reduced recidivism, and rehabilitation of criminal offenders; and the need for more efficient and effective use of limited state resources may all be well served by the use of nontraditional approaches to the incarceration of prisoners.

B. In view of Subsection A of this Section, it is the purpose of this Part to assure that a practical examination of the use of such nontraditional approaches is undertaken by the Department of Public Safety and Corrections and considered by the legislature and the governor.

Acts 1990, No. 553, §1.



RS 15:571.32 - Repealed by Acts 2014, No. 2, §1.

§571.32. Repealed by Acts 2014, No. 2, §1.



RS 15:571.33 - Extension or alteration of pilot; approval of the budget committee; statewide implementation

§571.33. Extension or alteration of pilot; approval of the budget committee; statewide implementation

The pilot project undertaken as required in this Part may be varied, extended, or dissolved prior to evaluation only if approved by the Joint Legislative Committee on the Budget and the governor.

Acts 1990, No. 553, §1.



RS 15:571.34 - Alternative to traditional imprisonment; prisoners who are elderly or infirm

§571.34. Alternative to traditional imprisonment; prisoners who are elderly or infirm

A. Not later than October 1, 1997, contingent upon legislative appropriation, the Department of Public Safety and Corrections shall implement a pilot project using an alternative mode of incarceration to traditional imprisonment involving electronic monitoring for executing the sentences of certain offenders who are elderly or infirm as determined by the department. The project shall provide for active electronic monitoring of the prisoner.

B.(1) The pilot project undertaken pursuant to this Section shall be implemented in not less than three areas of the state. Each area shall be unique from the others regarding its location and the size of its population.

(2) The pilot project undertaken pursuant to this Section shall include the use of electronic monitoring devices.

C.(1) The pilot project undertaken pursuant to this Section shall be evaluated with regard to security, beneficial and detrimental effects on the prisoner, projected probable effects on deterrence, cost, labor intensiveness, and other relevant measures of effectiveness. Such evaluation shall provide the required information on a project basis as well as in comparison with traditional imprisonment.

(2) All evaluations shall be presented to the Joint Legislative Committee on the Budget, the House Committee on Administration of Criminal Justice, and the Senate Committee on the Judiciary, Section C, as well as to the governor. The first such evaluation shall be reported not later than thirty days prior to the first day of the 1998 Regular Session of the Legislature.

Acts 1997, No. 1180, §1, eff. July 14, 1997; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:571.35 - §571.35. Repealed by Acts 2014, No. 2, §1.

§571.35. Repealed by Acts 2014, No. 2, §1.



RS 15:571.35.1 - Pilot program; Lafourche Parish Pretrial Home Incarceration Program; electronic monitoring

§571.35.1. Pilot program; Lafourche Parish Pretrial Home Incarceration Program; electronic monitoring

A. Not later than January 1, 2011, the Lafourche Parish Sheriff's Office may implement a pilot program using, as an alternative mode of incarceration to traditional imprisonment, active electronic monitoring of offenders who are eligible under the provisions of this Section. This pilot program shall be referred to as the Lafourche Parish Pretrial Home Incarceration Program.

B. A defendant may be eligible for participation in the pilot program under the following conditions:

(1) No defendant who has been charged with a crime of violence as defined in R.S. 14:2(B), or with a sex offense as defined in R.S. 15:541, shall be eligible for the pilot program established under the provisions of this Section.

(2) A determination is made by the Lafourche Parish Sheriff's Office that the defendant is particularly likely to respond affirmatively to participation in the pilot program.

(3) The Lafourche Parish Sheriff's Office has interviewed the defendant and has made a risk assessment determination that the defendant is eligible for participation in the pilot program. The Lafourche Parish Sheriff's Office shall forward the risk assessment to the court for use as the court may deem proper.

C.(1) The Lafourche Parish Sheriff's Office shall develop, adopt, and implement rules and regulations for the development, implementation, and administration of the pilot program.

(2) Such rules and regulations shall include but not be limited to the following:

(a) A defendant in the program shall be supervised and shall be subject to all of the conditions required for participation. The conditions of the pilot program may include any condition reasonably related to the pilot program, including curfew, home visitations by persons designated by the sheriff, and limitations of the defendant's activities outside of the home.

(b) The program shall include the use of electronic monitoring devices.

(c) A defendant may be required to obtain employment and may be required to pay a reasonable supervision fee to the supervising agency to defray the cost of his supervision and the cost of the required electronic monitoring.

(d) A defendant shall be given notice of the conditions imposed in writing, and he shall be required to agree in writing to the conditions.

(e) Notwithstanding the provisions of Code of Criminal Procedure Article 880, the defendant may receive credit for time served while participating in the pilot program only with the approval of the sentencing court.

D.(1) No defendant shall be admitted to the pilot program prior to court approval of the defendant's participation in the pilot program.

(2) Notwithstanding any other provision of law to the contrary, the court, at any time on its own motion, may prohibit or terminate a defendant's initial or continued participation in the pilot program.

E.(1) The sheriff shall be entitled to collect from the parish governing authority and apply to the funding of the pilot program a sum not less than the per diem fee authorized by R.S. 13:5535(1). In lieu of the per diem, the sheriff may establish a fee which is agreed upon by the parish governing authority and the sheriff. In no event shall those funds be considered surplus funds.

(2) In the case of indigent persons who may be eligible to participate in the pilot program, the sheriff shall establish rules and regulations addressing participation by indigent defendants.

(3) The sheriff may apply for funding and grants from any and all sources he may deem appropriate to develop, design, implement, administer, and evaluate the pilot program.

(4) The sheriff may engage in cooperative endeavor agreements with other government agencies or departments and with any nonprofit organization whose mission is compatible with the goals and objectives of the pilot program.

F. The sheriff may terminate the participation of any defendant in the pilot program who fails to comply with the terms of participation in the program and require the physical return of any defendant terminated from participation in the program to parish jail or such other facility as the sheriff may deem appropriate for the purpose of continuing his pretrial detention.

G. With respect to any defendant in the pilot program, neither the sheriff nor the parish shall be responsible for any medical costs or the provision of medical care, transportation costs or the provision of transportation, housing costs or the provision of housing, food costs or the provision of food, or clothing costs or the provision of clothing to the defendant.

H. Neither the sheriff of Lafourche Parish, nor his deputies and employees, nor the governing authority of Lafourche Parish or its elected or appointed officials, deputies, or employees, nor any party engaged in a cooperative endeavor agreement with the pilot program shall have any liability for the acts of any defendant who is admitted to participation during the time the defendant is participating in the pilot program.

I.(1) The pilot program established pursuant to the provisions of this Section shall be evaluated with regard to security, beneficial and detrimental effects on the prisoner, projected probable effects on deterrence, cost, labor intensiveness, and other relevant measures of effectiveness. Such evaluation shall provide the required information on a project basis as well as in comparison with traditional imprisonment.

(2) A report of the evaluation of the program shall be presented to the Joint Legislative Committee on the Budget, the Senate Committee on Judiciary B, and the House Committee on the Administration of Criminal Justice not later than thirty days prior to the first day of the 2012 Regular Session of the Legislature of Louisiana.

(3) Unless otherwise terminated by appropriate legislative action, the pilot program shall begin a termination process not later than sixty days after the date in which a newly constructed correctional facility in Lafourche Parish is opened and occupied. After that date, no new participants shall be admitted to the program. Those participants in the program prior to that date shall be allowed to continue participation, except as otherwise provided for by this Section, and the program shall be phased out and fully terminated when the number of participants declines to zero.

Acts 2010, No. 821, §1; Acts 2012, No. 71, §1.



RS 15:571.36 - Electronic monitoring equipment

§571.36. Electronic monitoring equipment

The Department of Public Safety and Corrections shall develop written policies and procedures governing the availability, storage, and use of electronic monitoring equipment, which shall include all of the following:

(1) Secure storage, making equipment inaccessible to a monitored individual.

(2) Visual inspection of equipment worn by the monitored individual to determine its condition not less than once per month.

(3) A master listing and inventory.

(4) Availability of at least one complete backup unit for every twenty-five units in use.

(5) Responses to system malfunctions.

(6) Restricted password access to authorized staff of base station hardware.

(7) Maintenance and cleaning of equipment.

Acts 2010, No. 416, §1.



RS 15:571.41 - Purpose

PART VIII. JOB INTERVENTION PROGRAMS

§571.41. Purpose

It is the purpose of this Part to authorize each judicial district to facilitate the creation of job intervention programs in the various district courts of this state to do the following:

(1) To reduce criminal recidivism.

(2) To increase the personal responsibility and accountability of first-time offenders to their families and to society through gainful employment.

(3) To instill in first-time offenders a belief in their own value and potential through the development of job readiness skills.

(4) To promote effective interaction and use of resources among criminal justice personnel and community employers.

(5) To reduce the overcrowding of prisons.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.42 - Definitions

§571.42. Definitions

For the purposes of this Part:

(1) "Conditions of probation" means the specification of formal terms and conditions which a defendant shall fulfill in order to have the charges against him dismissed in accordance with the provisions of Code of Criminal Procedure Article 894.

(2) "Job intervention program" means a supervised employment program of probation established by rule in a judicial district pursuant to this Part.

(3) "Probation" means referral of a defendant who has entered a plea of guilty in a misdemeanor or noncapital felony case to a supervised probation program as provided in Code of Criminal Procedure Article 894.

(4) "Probationer" means a person who has been accepted into a job intervention program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.43 - Job intervention programs

§571.43. Job intervention programs

A. Each judicial district court by rule may establish a job intervention program to be administered by the presiding judge or judges thereof or by an employee designated by the court.

B. Participation in such programs shall be subject to the following provisions, and to the provisions of R.S. 15:571.44:

(1) The district attorney may propose to the court that an individual defendant be screened for eligibility as a participant in the job intervention program if both of the following criteria are satisfied:

(a) The defendant is a first-time offender charged with a non-violent offense as provided by R.S. 15:571.44(F) for which the court may suspend the imposition or execution of the sentence, when suspension is allowed under the law, and place the defendant on probation under the supervision of the division of probation and parole.

(b) It is in the best interest of the community and in the interest of justice to place the defendant in an employment program as opposed to incarceration or other sanctions.

(2) Upon receipt of the proposal provided for in Paragraph (1) of this Subsection, the court shall advise the defendant that the defendant may be eligible for enrollment in a court-authorized job intervention program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.44 - Stipulations; advice by court

§571.44. Stipulations; advice by court

A. In offering a defendant the opportunity to request entry into the job intervention program, the court shall advise the defendant of the following:

(1) If the defendant is accepted into the job intervention program, then the defendant shall waive the right to a trial. The defendant shall enter a plea of guilty to the charge, with the stipulation that sentencing be deferred or that sentence be imposed, but suspended, and the defendant be placed on supervised probation under the usual conditions of probation and under specified conditions of probation related to the completion of the job intervention program ordered by the court.

(2) If the defendant makes a request to enter the program and is accepted, the defendant shall be placed in the supervised court-ordered program for a period of not less than twelve months.

(3) The court may impose any conditions reasonably related to the reform of the defendant.

(4)(a) If the defendant completes the job intervention program, and successfully completes all other requirements of his court-ordered probation, the conviction may be set aside and the prosecution dismissed in accordance with the provisions of Code of Criminal Procedure Article 894. If the defendant was sentenced at the time of the entry of the plea of guilty, the successful completion of the job intervention program and the other requirements of probation will result in his discharge from supervision.

(b) If the defendant does not successfully complete the program, the judge may revoke the probation and impose sentence, or the judge may revoke the probation and order the defendant to serve the sentence previously imposed and suspended, or the court may impose any sanction provided by Code of Criminal Procedure Article 900, and extend probation and order that the defendant continue the program for an additional period, or both.

B. The defendant has the right to be represented by counsel at any court hearing relating to the job intervention program. The defendant shall be represented by counsel during the negotiations to determine eligibility to participate in such program, and shall be represented by counsel at the time of the execution of the probation agreement, and at any hearing to revoke the defendant's probation and discharge him from the program, unless the court finds and the record shows that the defendant has knowingly and intelligently waived his right to counsel.

C. The defendant shall agree to participation in the job intervention program.

D. The court shall inform the defendant that the program employer or district attorney may request that the defendant provide the following information to the court:

(1) Information regarding prior criminal charges.

(2) Education, work experience, and training.

(3) Family history, including residence in the community.

(4) Medical and mental history, including any psychiatric or psychological treatment or counseling.

(5) Any other information reasonably related to the success of the program.

E. The judge and district attorney shall consider the following factors in determining whether a job intervention program of probation would be in the interests of justice and of benefit to the defendant and the community:

(1) The nature of the crime charged and the circumstances surrounding the crime.

(2) Any special characteristics or circumstances of the defendant.

(3) Whether the defendant is a first-time offender.

(4) Whether there is a probability that the defendant will cooperate with and benefit from probation through job intervention.

(5) Whether the program is appropriate to meet the needs of the defendant.

(6) The impact of the defendant's probation upon the community.

(7) Recommendations, if any, of the involved law enforcement agency.

(8) Recommendations, if any, of the victim.

(9) Provisions for and the likelihood of obtaining restitution from the defendant over the course of his probation.

(10) Any mitigating circumstances.

(11) Any other circumstances reasonably related to the individual defendant's case.

F. In order to be eligible for the job intervention program, the defendant shall satisfy each of the following criteria:

(1) The crime charged is not a crime of violence as defined in R.S. 14:2(B), a crime of domestic abuse as defined in the R.S. 46:2132(3), a crime of simple burglary of an inhabited dwelling as defined in R.S. 14:62.2, a crime of aggravated kidnapping of a child as defined in R.S. 14:44.2, or a crime of operating a vehicle while intoxicated as defined by R.S. 14:98 and R.S. 14:98.1 that resulted in death.

(2) Other criminal proceedings alleging commission of a crime of violence as defined in R.S. 14:2(B) cannot be pending against the defendant.

(3) Has pled guilty to the charge.

G.(1) The judge shall make the final determination of eligibility. If, based on the recommendations of the district attorney and the defense counsel, the judge determines that the defendant should be enrolled in the job intervention program, the court shall accept the defendant's guilty plea and suspend or defer the imposition of sentence and place the defendant on probation under the terms and conditions of the job intervention program. The court also may impose sentence and suspend the execution thereof, placing the defendant on probation under the terms and conditions of such program.

(2) If the judge determines that the defendant is not eligible to participate, the judge shall state for the record the reasons for that determination.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.45 - Probation agreement

§571.45 Probation agreement

A. A defendant who has requested entry into the job intervention program and been determined to be eligible shall sign a probation agreement stating the terms and conditions of his program. The terms of each probation agreement shall be decided by the judge.

B. A probation agreement entered into pursuant to this Section shall include the following:

(1) The terms of the agreement, which shall provide that if the court determines the defendant has fulfilled the obligations of the agreement, then the criminal charges shall be dismissed and the prosecution set aside in accordance with the provisions of Code of Criminal Procedure Article 894, or, if the defendant has been sentenced following the plea of guilty, the discharge of the defendant from continued supervision.

(2) A waiver by the defendant of the right to trial by jury under the laws and constitution of Louisiana and the United States.

(3) The defendant's full name and the defendant's full name at the time the charge was filed, if different.

(4) The defendant's sex and date of birth.

(5) The crime charged.

(6) The date the charge was filed.

(7) The court in which the agreement was filed.

(8) A stipulation of the defendant and the district attorney of facts upon which the charge was based.

(9) A requirement for payment of a probation supervision fee.

(10) A requirement for payment of restitution to the victim, if applicable.

(11) A copy of any plea agreement.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.46 - Probation

§571.46. Probation

A. The imposition or execution of sentence shall be postponed during the time defendant is participating in the job intervention program. As long as the probationer follows the conditions of his agreement, he or she shall remain on probation.

B. At the conclusion of the period of probation, the district attorney, on advice of the person providing the probationer's employment and the probation officer, may recommend that the district court take one of the following courses of action:

(1) That the probationer's probation be revoked and the probationer be sentenced because the probationer has not successfully completed the program and has violated one or more conditions of probation; or, if already sentenced, that the probation be revoked and the probationer be remanded to the appropriate custodian to serve that sentence.

(2) That the probationer's conviction be set aside and the prosecution dismissed because the probationer has successfully completed all the conditions of the probation agreement.

C. The district attorney shall make the final determination on whether to request revocation or dismissal.

D. If a probationer violates any of the conditions of his probation or appears to be performing unsatisfactorily in the assigned program, or if it appears that the probationer is not benefiting from employment, the employer, probation officer, or the district attorney may move the court for a hearing to determine if the probationer should remain in the program or whether the probation should be revoked and the probationer removed from the program and sentenced or ordered to serve any sentence previously imposed. If at the hearing the moving party can show sufficient proof that the probationer has violated any of the conditions of his probation, the probationer may be removed from the program or his probation agreement may be altered appropriately.

E. If the court finds that the probationer has violated a condition of the probation agreement and that the probationer should be removed from the probation program, then the court may revoke the probation and sentence the defendant in accordance with his or her guilty plea or, if the defendant has been sentenced and the sentence suspended, order the defendant to begin serving the sentence.

F. If a defendant who has been admitted to the probation program fails to complete the program and is thereafter sentenced to jail time for the offense, he shall be entitled to credit for the time served in any correctional facility in connection with the charge before the court.

G. At any time and for any appropriate reason, the probationer, his probation officer, the district attorney, or his employer may petition the court to reconsider, suspend, or modify its order for employment concerning that probationer.

H. The burden of proof at any hearings at which the probation may be revoked shall be the burden of proof required to revoke probation as otherwise provided by law.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.47 - Employer participation; report

§571.47. Employer participation; report

An employer participating in the job intervention program shall report the following changes or conditions to the district attorney at any periodic reporting period specified by the court:

(1) The probationer fails to comply with program rules and expectations.

(2) The probationer refuses to engage constructively in the employment program.

(3) The probationer terminates his or her participation in the program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.48 - Successful completion: effects

§571.48. Successful completion: effects

Upon successful completion of the job intervention program and its terms and conditions, the judge, after receiving a recommendation from the district attorney, may vacate the judgment of conviction and dismiss the criminal proceedings against the probationer or may discharge the defendant from probation in accordance with the provisions of Code of Criminal Procedure Article 894.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.49 - Discharge and dismissal; effects

§571.49. Discharge and dismissal; effects

A. Discharge and dismissal under this Part, as provided in Code of Criminal Procedure Article 894, shall have the same effect as acquittal, except that the conviction may provide the basis for subsequent prosecution of the party as a multiple offender and shall be considered as an offense for the purposes of any other law or laws relating to cumulation of offenses. Dismissal under this Part shall occur only once with respect to any person. Nothing herein shall be construed as a basis for the destruction of records of the arrest and prosecution of the person.

B. Nothing contained in this Part shall confer a right or an expectation of a right to participate in a job intervention program for any defendant.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.50 - Written guidelines

§571.50. Written guidelines

A. Each judicial district that establishes a job intervention program shall adopt written policies and guidelines for the implementation of a probation program in accordance with this Part.

B. The policies and guidelines shall include provisions concerning the following:

(1) How to qualify the defendant.

(2) How to advise the defendant of the program if the court has reason to believe the defendant may benefit from participation in the program.

(3) The criteria to be used to select employers for participation in such intervention programs to be approved and ordered by the court, which shall include but shall not be limited to all of the following:

(a) A requirement that the employer register for the program with the district court with jurisdiction where the employer is located.

(b) Agreement by the employer to such terms as set forth by the district court as a condition for participation.

(c) A written statement from the employer that no worker will be displaced by this program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.51 - Evaluation of program effectiveness

§571.51. Evaluation of program effectiveness

Each judicial district shall evaluate the job intervention program effectiveness in writing. These evaluations shall be compiled annually and transmitted to the judicial administrator of the Supreme Court of Louisiana.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.52 - Record of participation

§571.52. Record of participation

A record of the fact that an individual has participated in a job intervention program shall be sent to the office of the attorney general and shall be made available upon request to any district attorney for the purpose of determining if an individual has previously participated in such a program.

Acts 2003, No. 803, §1, eff. July 1, 2003.



RS 15:571.61 - Post-Release Facilities pilot program; legislative findings; establishment; rules promulgation; reporting

PART IX. POST-RELEASE FACILITIES

§571.61. Post-Release Facilities pilot program; legislative findings; establishment; rules promulgation; reporting

A. The legislature of Louisiana recognizes that almost all criminal offenders ultimately return to the community and that traditional institutional prisons fail to reform or rehabilitate, operating instead to increase the risk of continued criminal acts following release. It is therefore the intent of the legislature that the state of Louisiana shall, as a matter of policy, emphasize the utilization of nongovernmental organizations in the successful reintegration of formerly incarcerated persons into the community. The state of Louisiana shall strive to develop and implement a comprehensive program to provide necessary closed custodial confinement of frequent, dangerous offenders, but which will additionally establish, through nongovernmental organizations, programs to ensure the disciplined preparation of offenders for their responsible roles in the open community.

B.(1) In order to implement its policies and programs, the state of Louisiana, through the Department of Public Safety and Corrections, shall develop and maintain support for nongovernmental organizations to operate post-release facilities that shall include both residential and nonresidential facilities designed to facilitate the reintegration of the offender into the community.

(2) These facilities and nongovernmental organizations shall utilize the supporting resources of probation and parole services, the cooperation of personnel in the fields of welfare, health, education and employment and the participation of citizens of the state including the families of former offenders, in attempts to achieve increased public safety and to lower the rates of recidivism.

C. In order to accomplish this purpose, the Department of Public Safety and Corrections shall request, no later than February 1, 2005, proposals from nongovernmental organizations seeking to provide services as part of a pilot program designed to implement programs to operate post-release nonresidential facilities, which will facilitate the successful reintegration of offenders into the community. Any such program shall incorporate the use of nongovernmental organizations in the operation of post-release facilities. The secretary shall develop rules and regulations to commence the application process for nongovernmental organizations who are qualified to operate a post-release facility designed to assist offenders with reintegration into their communities. Such rules shall include criteria for selection of the nongovernmental organizations for purposes of the program, and criteria for objective evaluation of the program.

D. Upon review of all applications received, the Department of Public Safety and Corrections shall choose one applicant who will operate a Post-Release Facilities pilot program in an urban area, and one applicant who will operate a Post-Release Facilities pilot program in a rural area.

E. The provisions of this Part shall be effective upon the appropriation of the funds for such purpose.

F. The Department of Public Safety and Corrections shall report annually to the legislature on the progress of the program.

Acts 2004, No. 673, §1.



RS 15:572 - Powers of governor to grant reprieves and pardons; automatic pardon for first offender; payment of court costs required

CHAPTER 5. REPRIEVE, PARDON, AND PAROLE

PART I. REPRIEVE AND PARDON

§572. Powers of governor to grant reprieves and pardons; automatic pardon for first offender; payment of court costs required

A. The governor may grant reprieves to persons convicted of offenses against the state and, upon recommendation of the Board of Pardons as hereinafter provided for by this Part, may commute sentences, pardon those convicted of offenses against the state, and remit fines and forfeitures imposed for such offenses. Notwithstanding any provision of law to the contrary, the governor shall not grant any pardon to any person unless that person has paid all of the court costs which were imposed in connection with the conviction of the crime for which the pardon is to be issued.

B.(1) A first offender never previously convicted of a felony shall be pardoned automatically upon completion of his sentence without a recommendation of the Board of Pardons and without action by the governor.

(2) No person convicted of a sex offense as defined in R.S. 15:541 or determined to be a sexually violent predator or a child predator under the provisions of R.S. 15:542.1 et seq. shall be exempt from the registration requirements of R.S. 15:542.1 et seq., as a result of a pardon under the provisions of this Subsection.

(3) Notwithstanding any provision of law to the contrary, no pardon shall be issued to a first offender unless that person has paid all of the court costs which were imposed in connection with the conviction of the crime for which the pardon is to be issued.

C. For the purposes of this Section, "first offender" means a person convicted within this state of a felony but never previously convicted of a felony within this state or convicted under the laws of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would have been a felony, regardless of any previous convictions for any misdemeanors. Convictions in other jurisdictions which do not have counterparts in this state will be classified according to the laws of the jurisdiction of conviction.

D. On the day that an individual completes his sentence the Division of Probation and Parole of the Department of Corrections, after satisfying itself that (1) the individual is a first offender as defined herein and (2) the individual has completed his sentence shall issue a certificate recognizing and proclaiming that the petitioner is fully pardoned for the offense, and that he has all rights of citizenship and franchise, and shall transmit a copy of the certificate to the individual and to the clerk of court in and for the parish where the conviction occurred. This copy shall be filed in the record of the proceedings in which the conviction was obtained. However, once an automatic pardon is granted under the provisions of this Section, the individual who received such pardon shall not be entitled to receive another automatic pardon.

E. Notwithstanding any provision herein contained to the contrary, any person receiving a pardon under the provisions of Subparagraph (1) of Paragraph (E) of Section 5 of Article IV of the Louisiana Constitution of 1974 and this Section may be charged and punished as a second or multiple offender as provided in R.S. 15:529.1.

Amended by Acts 1968, No. 186, §1; Acts 1975, 1st Ex.Sess., No. 17, §1, eff. Jan. 28, 1975; Acts 1975, No. 593, §1, eff. July 1, 1975; Acts 2003, No. 821, §1; Acts 2003, No. 1145, §1.



RS 15:572.1 - Board of Pardons; membership; domicile; session; quorum

§572.1. Board of Pardons; membership; domicile; session; quorum

A.(1)(a) The Board of Pardons shall consist of five members, who shall be appointed by the governor to serve terms concurrent with the governor making the appointments, or until their successors are appointed and take office.

(b) Beginning with appointments made to the board, or appointments to fill a vacancy on the board, which occur after August 15, 2010, at least one of the members shall be appointed from a list of names submitted by any victim's rights advocacy organization which is recognized as a nonprofit with the Internal Revenue Service, incorporated or organized in the state of Louisiana and in good standing, and does not engage in political activity, with each organization submitting a list of three names; however, no person nominated by any victim's rights advocacy organization shall be appointed to serve as a member of the board who has previously been confirmed by the Senate and has served as a member of the board.

(c) Beginning with appointments made to the board, or appointments to fill a vacancy on the board, which occur after August 1, 2014, all members, except for the ex officio member, shall have not less than a bachelor's degree from an accredited college or university, and shall possess not less than five years actual experience in the field of penology, corrections, law enforcement, sociology, law, education, social work, medicine, psychology, psychiatry, or a combination thereof. If a member does not have a bachelor's degree from an accredited college or university, he shall have no less than seven years experience in a field listed in this Subparagraph. The provisions of this Subparagraph shall not apply to any person serving as a member of the board on August 1, 2012.

(d) All appointments shall be subject to confirmation by the Senate. The governor shall designate the chairman of the board.

(2) In addition to the five members appointed by the governor, an ex officio member shall serve on the board pursuant to Subsection G of this Section.

B. The domicile of the board shall be in the city of Baton Rouge, and the board shall establish its office at its domicile, but may hold meetings at other places within the state.

C. The board shall meet on regularly scheduled dates determined by it, and at such other times as the chairman may determine are necessary for the purpose of reviewing and taking action on applications for pardons pending before it and to transact such other business as it deems necessary.

D. The board shall select a vice chairman from its membership and shall select and fix the salary of an executive secretary, who need not be a member of the board, and who shall serve at the pleasure of the board. All meetings of the board shall be open to the public.

E. Four members of the board shall constitute a quorum for the transaction of business, and all actions of the board shall require the favorable vote of at least four members of the board.

F. Each member of the board, except for the ex officio member, shall devote full time to the duties of his office, and shall be prohibited from holding any elective, appointive, or public employment; or from engaging in any private business or employment which is in conflict with his duties as a member of the board.

G.(1) If a clemency applicant is incarcerated at the time of his application for pardon or commutation of sentence, the warden, or in his absence the deputy warden, of the correctional facility in which the offender is incarcerated shall be an ex officio member of the board. When the offender is housed in a local correctional facility and the warden or deputy warden of that facility is not able to attend the offender's pardon hearing, the warden, or in his absence the deputy warden, of the state correctional facility with regional responsibility for the local correctional facility where the offender is housed may serve as an ex officio member.

(2) The ex officio member shall not be a voting member and shall not be counted or permitted to be counted for purposes of the number of members necessary to take board action or the number of members necessary to establish a quorum.

Amended by Acts 1968, No. 190, §1; Acts 1975, No. 593, §1, eff. July 1, 1975; Acts 1979, No. 490, §1; Acts 1995, No. 1150, §1; Acts 1997, No. 828, §1; Acts 2008, No. 182, §1; Acts 2010, No. 961, §1; Acts 2011, No. 153, §1; Acts 2012, No. 714, §1; Acts 2014, No. 305, §1.



RS 15:572.2 - Repealed by Acts 2012, No. 714, §3.

§572.2. Repealed by Acts 2012, No. 714, §3.



RS 15:572.3 - Powers of the board

§572.3. Powers of the board

In addition to the other powers, duties, and functions set forth in this Part, the board may:

(1) Adopt rules and regulations necessary to carry out the provisions of this Part and its duties and functions in connection therewith.

(2) Employ a staff, including such administrative, clerical and legal personnel, and other professional personnel with training or past experience in criminology or related fields such as sociology, psychology, or psychiatry, as it finds are necessary to effectuate its purposes, powers, and duties. The board shall fix the compensation and duties of its staff, in conformity with applicable civil service and other laws.

(3) Do such other things as are necessary to carry out its powers, duties, and functions.

(4) Sanction the applicant's disorderly, threatening, or insolent behavior, or use of insulting, abusive, or obscene language or written communication in connection with the application before the board. A decision to sanction may result in the immediate termination of the proceedings and a recommendation against the relief sought by the applicant. The applicant shall be informed of the sanction at the commencement of the proceedings.

Added by Acts 1975, No. 593, §2, eff. July 1, 1975; Acts 1997, No. 1196, §1.



RS 15:572.4 - Board of Pardons; rules, regulations, and procedures; notice; restrictions on applications; time periods for additional review

§572.4. Board of Pardons; rules, regulations, and procedures; notice; restrictions on applications; time periods for additional review

A. Written rules, regulations and procedures for consideration or clemency applications shall be adopted by the Board of Pardons by January 1, 1980. Such rules, regulations and procedures shall be adopted in accordance with the procedures of R.S. 49:953(A)(1) and (2) and shall become effective upon approval of the governor.

B.(1) Before considering the application for pardon of any person the board shall give written notice of the date and time at which the application will be heard and considered, at least thirty days prior to the hearing, to the following:

(a) The district attorney, the sheriff of the parish in which the applicant was convicted, and in Orleans Parish, the superintendent of police.

(b) The applicant.

(c) The victim or the spouse or next of kin of a deceased victim. The notice is not required when the victim, or the spouse or next of kin of a deceased victim, advises the board in writing that such notification is not desired. The notice shall advise the victim, or the spouse or next of kin of a deceased victim, of their rights with regard to the hearing.

(d) Any other interested person on whose behalf a written request for such notification has been made by any other person who has a right, under law, to present testimony.

(e) Repealed by Acts 1999, No. 448, §2.

(2) The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify at the hearing. The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify directly, or in rebuttal to testimony or evidence offered by or on behalf of the offender, or both.

(3) The district attorney and any other persons who desire to do so shall be given a reasonable opportunity to attend the meeting and be heard.

C. Before setting a hearing on an application for pardon or commutation of sentence, notice of application to the board for clemency or commutation of sentence shall be published on three separate days within a thirty-day period of time, without cost to the state, in any newspaper recognized, at any time during the six-month period prior to or following the publication of the first notice, as the official journal of the governing authority of the parish where the offense occurred for which the person was convicted.

D. Notwithstanding any provisions of law to the contrary, any applicant who has been sentenced to life imprisonment shall not be eligible to apply to the board for a pardon or commutation of sentence for a period of fifteen years after being sentenced by the trial court. If the application is denied, the applicant shall be notified in writing of the reason for the denial and thereafter may file a new application to the board no earlier than five years from the date of action by the board. Any subsequent applications shall not be filed earlier than five years after the immediately preceding action taken by the board. However, the provisions of this Subsection shall not apply when the board determines that new and material evidence that, notwithstanding the exercise of reasonable diligence by the applicant, was not discovered before or during his trial, is available, and if it had been introduced at the trial, it would probably have changed the verdict or judgment of guilty.

Added by Acts 1975, No. 593, §2, eff. July 1, 1975. Amended by Acts 1979, No. 490, §1; Acts 1986, No. 402, §1; Acts 1986, No. 369, §1; Acts 1988, No. 381, §1; Acts 1990, No. 535, §1; Acts 1997, No. 822, §1; Acts 1997, No. 828, §1; Acts 1999, No. 448, §§1, 2; Acts 2004, No. 331, §1; Acts 2014, No. 6, §1.



RS 15:572.5 - Information to be provided to Board of Pardons

§572.5. Information to be provided to Board of Pardons

Upon request of the Board of Pardons, the Department of Corrections and the Department of Public Safety shall provide the Board of Pardons with such records of the fact and circumstances of the offense for which the person applying for a pardon was convicted, the offender's past criminal record, his social history, the prison record, and the physical, mental, or psychiatric condition of the person applying for a pardon, and any other records or other reports that may be requested.

Added by Acts 1975, No. 593, §2, eff. July 1, 1975.



RS 15:572.6 - Finality of clemency determinations

§572.6. Finality of clemency determinations

No person shall have a right of appeal from a decision of the board of pardons or the governor regarding clemency.

Added by Acts 1979, No. 490, §1.



RS 15:572.7 - Representation of applicants before board; prohibitions

§572.7. Representation of applicants before board; prohibitions

A.(1) The following persons shall not represent any person, directly or indirectly, for compensation before the board:

(a) The executive counsel to the governor.

(b) The executive secretary to the governor.

(c) Any member of the immediate staff of the governor.

(d) Any member of a law firm, law partnership, or law corporation of which a member, associate, or partner is the executive counsel to the governor, the executive secretary to the governor, or a member of the immediate staff of the governor.

(2) If an executive counsel, executive secretary, or member of the immediate staff of the governor violates the provisions of this Section, such person shall forfeit the office or position held and all emoluments of the office or position. In addition, if a member of a law firm, partnership, or corporation of which such a person is a member, associate, or partner violates the provisions of this Section, the office or position held with the governor and all emoluments of said office or position shall be forfeited.

Added by Acts 1980, No. 755, §1, eff. April 1, 1981.



RS 15:572.8 - Compensation for wrongful conviction and imprisonment; petition process; compensation; proof; assignment of powers and duties

§572.8. Compensation for wrongful conviction and imprisonment; petition process; compensation; proof; assignment of powers and duties

A. A petitioner is entitled to compensation in accordance with this Section if he has served in whole or in part a sentence of imprisonment under the laws of this state for a crime for which he was convicted and:

(1) The conviction of the petitioner has been reversed or vacated; and

(2) The petitioner has proven by clear and convincing scientific or non-scientific evidence that he is factually innocent of the crime for which he was convicted.

B. For the purposes of this Section, "factual innocence" means that the petitioner did not commit the crime for which he was convicted and incarcerated nor did he commit any crime based upon the same set of facts used in his original conviction.

C. All petitions for compensation as provided in this Section shall be filed in the district court in which the original conviction was obtained, hereinafter referred to as "the court", and shall be governed by procedures outlined herein and randomly re-allotted by the court.

D. The court shall render a final decision on all petitions for compensation filed in accordance with the provisions of this Section and shall be tried by the judge alone. The court may consider any relevant evidence regardless of whether it was admissible in, or excluded from, the criminal trial in which the petitioner was convicted.

E. The attorney general shall represent the state of Louisiana in these proceedings. The court shall serve a copy of any petition filed pursuant to this Section upon the attorney general and the district attorney of the parish in which the conviction was obtained and upon the court that vacated or reversed the petitioner's conviction or upon the pardon board if the conviction was vacated through executive clemency within fifteen days of receiving such petition. Upon receipt of the petition and of confirmation of service on the attorney general's office, the court shall ask the state, through the attorney general's office, to respond to the petition within forty-five days of service of the petition. A maximum of two extensions of thirty days may be granted by the court upon written request by the state for cause shown. The court shall set a hearing within forty-five days of the attorney general's response. Unless otherwise provided herein, the Louisiana rules of evidence shall apply.

F. The petition shall contain a recitation of facts necessary to an understanding of the petitioner's innocence that is supported by either the opinion or order vacating the conviction and sentence and/or by the existing court record of the case. Specific citations for each fact tending to show innocence shall be made to the existing record.

G. The petitioner shall attach to the petition:

(1) A copy of the judgment, opinion, or pardon that vacated the petitioner's conviction and sentence.

(2) A copy of the verdict of acquittal or of the entry of an order of nolle prosequi, or other action of the state declining to re-prosecute the petitioner.

(3) A record from the Department of Public Safety and Corrections of the time the petitioner spent in the custody of the Department of Public Safety and Corrections.

H.(1) After a contradictory hearing with the attorney general, the court shall render a decision as soon as practical. If, from its findings of fact, the court determines that the petitioner is entitled to compensation because he is found to be factually innocent of the crime of which he was convicted, it shall determine the compensation due in accordance with the provisions of this Section, and it shall order payment to the petitioner from the Innocence Compensation Fund which shall be created specifically for the administration of awards under this Section.

(2) Compensation shall be calculated at a rate of twenty-five thousand dollars per year incarcerated not to exceed a maximum total amount of two hundred fifty thousand dollars for the physical harm and injury suffered by the petitioner to be paid at a rate of twenty-five thousand dollars annually. As compensation for the loss of life opportunities resulting from the time spent incarcerated, the court shall also review requests for payment and order payment, not to exceed eighty thousand dollars, which the court finds reasonable and appropriate from the Innocence Compensation Fund to:

(a) Pay the costs of job-skills training for three years.

(b) Pay for appropriate medically necessary medical and counseling services for six years to the petitioner at a mutually agreed upon location at no charge to the petitioner, but only if such services are not available from a state or other public facility, clinic, or office that is reasonably accessible to the petitioner.

(c)(i) Provide expenses for tuition and fees at any community college or unit of the public university system of the state of Louisiana.

(ii) State aid in accordance with this Subparagraph shall include assistance in meeting any admission standards or criteria required at any of the applicable institutions, including but not limited to assistance in satisfying requirements for a certificate of equivalency of completion of secondary education and assistance in completing any adult education program or courses.

(iii) The right to receive aid in accordance with this Subparagraph shall be for ten years after the release of a petitioner who qualifies for aid. State education aid shall continue for up to a total of five years of aid when initiated within the ten-year period or until the degree or program for which the petitioner is authorized is completed, whichever is less, as long as the petitioner makes satisfactory progress in the courses or program in which he is enrolled. Aid shall be available for completion of any degree or program which the petitioner chooses and which is available from the applicable institutions.

(3) In determining the compensation owed to the petitioner, the court may not deduct any expenses incurred by the state or any of its political subdivisions in connection with the arrest, prosecution, conviction, and imprisonment of the petitioner for a crime of which the board finds he was factually innocent, including expense for food, clothing, shelter, and medical services.

(4) A petitioner shall not be entitled to compensation for any portion of a sentence in prison during which he was also serving a concurrent sentence for the conviction of another crime.

I. Any petitioner claiming compensation in accordance with this Section based on a disposition enumerated in Paragraph (A)(1) of this Section that occurs on or after September 1, 2005, shall file a petition within two years from the date on which the conviction was reversed or vacated.

J. Any petitioner claiming compensation in accordance with this Section and based on a disposition enumerated in Paragraph (A)(1) of this Section that occurred prior to September 1, 2005, shall file a petition on or before September 1, 2008, or be forever barred from filing a petition.

K. This Section shall apply to all petitions for compensation from petitioners who have been convicted of and imprisoned for crimes of which they are factually innocent. Petitions which are predicated on convictions involving willful misconduct on the part of state actors are not limited to the recovery provided in this Section.

L. The following shall not be a bar to a petition brought pursuant to this Section:

(1) The judgment of conviction in the trial that resulted in the petitioner's imprisonment.

(2) An indictment, information, complaint, or other formal accusation.

M. Any finding by the court shall be inadmissible in any judicial proceeding and shall not form the basis for any cause of action by the petitioner or any other person.

N.(1) There is hereby established a special fund in the state treasury to be known as the Innocence Compensation Fund, hereinafter referred to as the "fund". The fund shall be administered by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice. The source of monies for the fund shall be appropriations, donations, grants, and other monies which may become available for the purposes of the fund. Any judgment rendered pursuant to this Section shall be payable only from the fund established herein. No state agency, political subdivision, constitutional office, nor employee thereof shall be liable for any payment ordered pursuant to this Section.

(2) The monies in the fund shall be subject to appropriation and may only be used as provided in Paragraph (3) of this Subsection. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earnings shall be deposited in and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

(3) Monies appropriated from the fund shall be used exclusively by the court to compensate petitioners who are found to be factually innocent of the crime of which convicted, as provided in Subsection A of this Section.

O. In the event that compensation is awarded to a petitioner pursuant to this Section in the amount in excess of one hundred thousand dollars, the court may fund on behalf of such petitioner an annuity contract to be secured by the petitioner, provided that:

(1) Such contract shall only be secured from an insurance company licensed in accordance with the laws of the state of Louisiana whose claims-paying ability is rated as superior or excellent by at least two nationally recognized rating services; and

(2) The contract, by its terms, cannot be sold, transferred, assigned, discounted, or used as security for a loan; and

(3) The contract provides for survivors benefits; and

(4) The remainder of the compensation awarded shall be distributed evenly over a period of five years.

P. The court shall annually prepare and submit a report for the prior calendar year to the judicial administrator of the Louisiana Supreme Court, on or before the first day of March, commencing in 2008, including the number of awards and the total amount of funds distributed in accordance with this Section. The judicial administrator of the Louisiana Supreme Court shall annually prepare and submit a report for the prior calendar year to the governor and legislature, on or before the first day of April, commencing in 2008, including the number of awards and the total amount of funds distributed in accordance with this Section.

Q. Any petitioner who has been awarded compensation by the court pursuant to the provisions of this Section, on or after September 1, 2005, and prior to September 1, 2011, may file a petition seeking supplemental compensation in the amount authorized by the provisions of this Section. The petitioner shall file a petition seeking supplemental compensation on or before September 1, 2012, or be forever barred from filing a supplemental petition.

R. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall prepare a report annually for the prior calendar year and submit it to the governor and legislature, on or before the first day of April, commencing in 2013, including the number of awards and the total amount of funds distributed in accordance with the provisions of this Section.

S. The Louisiana Commission on Law Enforcement and Administration of Criminal Justice, in accordance with the Administrative Procedure Act, shall adopt all rules necessary to implement the provisions of this Section, including but not limited to the following:

(l) The methods and procedures for applying for compensation from the Innocence Compensation Fund as authorized by this Section.

(2) The administration of the Innocence Compensation Fund.

Acts 2005, No. 486, §1, eff. Sept. 1, 2005; Acts 2007, No. 262, §1; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2011, No. 262, §1, eff. Sept. 1, 2011; Acts 2012, No. 696, §1.



RS 15:572.9 - Avery C. Alexander Act; application process

§572.9. Avery C. Alexander Act; application process

A. This Section shall be known and cited as "The Avery C. Alexander Act."

B.(1) A person who has been convicted of violating a state law or municipal ordinance the purpose of which was to maintain or enforce racial separation or discrimination of individuals, upon application to the Board of Pardons shall be granted a pardon for the conviction as provided in Article IV, Section 5 of the Constitution of Louisiana. The Board of Pardons shall provide notice of the application to the district attorney of the parish where the violation occurred within seven days after its submission. The pardon shall be submitted to the governor within fourteen days after the submission of the application unless it is objected to by the state on the grounds that the conviction did not result from a violation of a law the purpose of which was to maintain racial separation or racial discrimination of individuals. If the state objects, a hearing shall be scheduled as soon as practical with notice of the hearing to all interested parties.

(2) If the person who has been convicted of violating a state law or municipal ordinance the purpose of which was to maintain or enforce racial separation or discrimination of individuals is deceased, the application may be filed by his or her relatives or any interested individual.

Acts 2006, No. 125, §1, eff. June 2, 2006.



RS 15:573 - Sessions of Board of Pardons open

§573. Sessions of Board of Pardons open

All sessions of the Board of Pardons shall be public. No action shall be taken by the board on any pardon application at any time other than during a meeting that is open to the public. Any pardon or commutation of sentence granted outside of an open, public meeting of the board shall be null, void, and of no effect.

Acts 1999, No. 246, §1.



RS 15:573.1 - Prohibited contact with Board of Pardons; penalties; public record

§573.1. Prohibited contact with Board of Pardons; penalties; public record

A. Notwithstanding the provisions of R.S. 15:574.12, or any other provision of law to the contrary, no person shall contact or communicate with the Board of Pardons or any of its members urging pardon, clemency, or commutation of sentence, or otherwise regarding any inmate except in the following ways:

(1) In an open hearing as provided in this Part.

(2) By written letter addressed to the Board of Pardons.

B. Any communication with the Board of Pardons urging pardon, clemency, or commutation of sentence, or otherwise regarding an inmate as provided in Paragraph A(2) of this Section shall be deemed a public record and subject to public inspection as provided by the provisions of R.S. 44:1 et seq.

C. Any member of the Board of Pardons improperly contacted by an individual shall immediately notify the individual in writing accompanied by a copy of this Section of law that such contact is illegal and inappropriate, cease the inappropriate communication with the individual, and report the contact to the other board members.

D. Any person who violates the provisions of this Section after being informed of the inappropriate contact as provided in Subsection C of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

E. This Section does not apply to any letter written by, or on behalf of, any victim of a crime committed by the inmate under consideration for pardon, clemency, or commutation of sentence, or any letter written in opposition to pardon, clemency, or commutation of sentence. The exception provided by this Subsection shall not apply to any elected or appointed public official.

F. The Board of Pardons shall adopt rules and regulations to provide for uniform notification procedures pursuant to Subsection C of this Section, and a method of documenting which persons have received such notification.

Acts 1997, No. 821, §1.



RS 15:573.2 - Telephone communications by certain persons

§573.2. Telephone communications by certain persons

Notwithstanding any law to the contrary, the crime victim or the victim's family, a victim advocacy group, and the district attorney or his representatives may appear before the Board of Pardons by means of telephone communication from the office of the local district attorney.

Acts 1997, No. 870, §1.



RS 15:574 - Adoption of rules by Board of Pardons

§574. Adoption of rules by Board of Pardons

A. The Board of Pardons may adopt for its governance such rules as it may deem proper, not contrary to law.

B.(1) The board shall not take up for consideration any application for a hearing or any application for a pardon, commutation, or clemency, until the district attorney of the parish in which the person applying for the pardon, commutation, or clemency was convicted has been notified, and has had ample opportunity to attend the session at which said application shall be considered.

(2) The board shall not take up any consideration of an application for a hearing or for a pardon, clemency, or commutation until it has made reasonable efforts to contact the victim or the surviving family members of the victim, including correspondence mailed at least thirty days prior to the date of the hearing to the last known address of the victim or the surviving family members of the victim, and it has notified the Crime Victims Services Bureau of the Department of Public Safety and Corrections.

Acts 1997, No. 828, §1; Acts 1999, No. 7, §1.



RS 15:574.1 - Expenses of members of Board of Pardons; reimbursement

§574.1. Expenses of members of Board of Pardons; reimbursement

Except for the ex officio member, members of the Board of Pardons, whose expenses are not now provided for by law, shall be reimbursed their actual traveling expenses and hotel bills incurred in attending meetings of the Board of Pardons. The reimbursement shall be made on the warrant of the member, in the same manner and from the same source as that from which he receives his salary.

Acts 2011, No. 153, §1.



RS 15:574.2 - Committee on parole, Board of Pardons; membership; qualifications; vacancies; compensation; domicile; venue; meetings; quorum; panels; powers and duties; transfer of property to board; representation of applicants before the board; prohibitions

PART II. PAROLE

(1) COMMITTEE ON PAROLE AND RULES OF PAROLE

§574.2. Committee on parole, Board of Pardons; membership; qualifications; vacancies; compensation; domicile; venue; meetings; quorum; panels; powers and duties; transfer of property to committee; representation of applicants before the committee; prohibitions

A.(1) A committee on parole, hereinafter referred to as "the committee", is hereby created in the Department of Public Safety and Corrections which shall enforce the provisions of this Part and the rules, regulations, and orders issued pursuant to this Part. The committee on parole shall consist of the following persons:

(a) The five members of the Board of Pardons, as established in Article IV, Section 5 of the Constitution of Louisiana and R.S. 15:572.1.

(b) There shall be two at-large appointees to the committee on parole, appointed by the governor, who shall serve only as members of the committee on parole and shall not serve as members of the Board of Pardons.

(2) In addition to the seven members appointed by the governor, an ex officio member shall serve on the committee pursuant to Paragraph (8) of this Subsection.

(3) Beginning with appointments made to the board, or appointments to fill a vacancy on the board, which occur after August 1, 2014, each member, except for the ex officio member, must have at least a bachelor's degree from an accredited college or university, and shall possess not less than five years actual experience in the field of penology, corrections, law enforcement, sociology, law, education, social work, medicine, psychology or psychiatry, or a combination thereof. If the member does not have at least a bachelor's degree from an accredited college or university, he or she must have no less than seven years experience in a field listed in this Paragraph. The provisions of this Paragraph shall not apply to any person serving as a member of the board on August 1, 2012.

(4) The chairman of the Board of Pardons shall also serve as the chairman of the committee on parole.

(5) For the five members of the Board of Pardons who also serve as members of the committee on parole, the powers and duties of the committee and the educational and training criteria provided for by this Section shall be in addition to the statutory and constitutional requirements applicable to the Board of Pardons.

(6) Each member, except for the ex officio member, shall devote full time to the duties of his office.

(7) The chairman of the board shall receive an annual salary not to exceed fifty thousand dollars, the vice chairman shall receive an annual salary not to exceed forty-seven thousand dollars, the two-at-large appointees to the committee on parole and each of the other members of the board, except for the ex officio member, shall receive an annual salary not to exceed forty-four thousand dollars payable on his own warrant, and shall be reimbursed for necessary travel and other expenses actually incurred in the discharge of his duties. The actual salaries, subject to the limits provided for in this Paragraph, shall be authorized by executive order of the governor.

(8) The warden, or in his absence the deputy warden, of the correctional facility in which the offender is incarcerated shall be an ex officio member of the committee. When the offender is housed in a local correctional facility and the warden, or deputy warden, of that facility is not able to attend the offender's parole hearing, the warden, or in his absence the deputy warden, of the facility where the offender's parole hearing is held may serve as an ex officio member. The ex officio member shall not be a voting member nor shall he be counted or permitted to be counted for purposes of the number of members necessary to take committee action or the number of members necessary to establish quorum.

(9)(a) Within ninety days of being appointed to the committee on parole, each voting member shall complete a comprehensive training course developed by the Department of Public Safety and Corrections. The training course shall be developed in compliance with guidelines from the National Institute of Corrections, the Association of Paroling Authorities International, or the American Probation and Parole Association.

(b) Each member shall complete a minimum of eight hours of training annually, which shall be provided for in the annual budget of the Department of Public Safety and Corrections. The annual training course shall be developed using the training from the National Institute of Corrections, the Association of Paroling Authorities International, or American Probation and Parole Association. Training components shall include an emphasis on the following subjects:

(i) Data-driven decision making.

(ii) Evidence-based practices. As used in this Item, "evidence-based practices" means practices proven through research to reduce recidivism.

(iii) Stakeholder collaboration.

(iv) Recidivism reduction.

B.(1) The domicile of the committee shall be in the parish of East Baton Rouge, city of Baton Rouge, Louisiana.

(2) Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests any action of the committee is East Baton Rouge Parish. Venue in a suit contesting the actions of the committee shall be controlled by this Part and R.S. 15:571.15 and not the Code of Criminal Procedure, Title XXXI-A (Post Conviction Relief) or Title IX (Habeas Corpus) regardless of the captioned pleadings stating the contrary.

C.(1) The committee shall meet in a minimum of three-member panels at the adult correctional institutions on regular scheduled dates, not less than every three months. Such dates are to be determined by the chairman. Except as provided for in Paragraph (2) of this Subsection, three votes of a three-member panel shall be required to grant parole, or, if the number exceeds a three-member panel, a unanimous vote of those present shall be required to grant parole.

(2) The committee may grant parole with two votes of a three-member panel, or, if the number exceeds a three-member panel, a majority vote of those present if all of the following conditions are met:

(a) The offender has not been convicted of a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, or convicted of an offense which would constitute a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, regardless of the date of conviction.

(b) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole eligibility date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures of Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with R.S. 15:827.1 if such programming is available at the facility where the offender is incarcerated.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED credential, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability. If the offender is deemed incapable of obtaining a GED credential, the offender must complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(3) Notwithstanding any other provision of law in this Section, no person convicted of a crime of violence against any peace officer as defined in R.S. 14:30(B), shall be granted parole except after a meeting, duly noticed and held on a date to be determined by the chairman, at which at least five of the seven members of the committee are present and all members present vote to grant parole.

D. In accordance with the provisions of this Part, the committee on parole shall have the following powers and duties:

(1) To determine the time and conditions of release on parole of any person who has been convicted of a felony and sentenced to imprisonment, and confined in any penal or correctional institution in this state.

(2) To determine and impose sanctions for violation of the conditions of parole.

(3) To keep a record of its acts and to notify each institution of its decisions relating to the persons who are or have been confined therein.

(4) To transmit a report on the committee's performance for the previous calendar year to the secretary of the Department of Public Safety and Corrections, for inclusion in his report to the governor. The report shall be submitted annually, on or before the first day of February, and shall include statistical and other data with respect to the determinations and work of the committee, relevant data of committee decisions, a summary of past practices and outcomes, plans for the upcoming year, research studies which the committee may conduct of sentencing, parole, or related functions, and may include a recommendation of legislation to further improve the parole system of this state.

(5) To apply to a district court to issue subpoenas, compel the attendance of witnesses, and the production of books, papers, and other documents pertinent to the subject of its inquiry; to take testimony under oath, either at a hearing or by deposition; and to pay all costs in connection with the board hearings.

(6) To consider all pertinent information with respect to each prisoner who is incarcerated in any penal or correctional institution in this state at least one month prior to the parole eligible date and thereafter at such other intervals as it may determine, which information shall be a part of the inmate's consolidated summary record and which shall include:

(a) The circumstances of his offense.

(b) The reports filed under Articles 875 and 876 of the Louisiana Code of Criminal Procedure.

(c) His previous social history and criminal record.

(d) His conduct, employment, and attitude in prison.

(e) His participation in vocational training, adult education, literacy, or reading programs.

(f) Any reports of physical and mental examinations which have been made.

(7) To adopt such rules not inconsistent with law as it deems necessary and proper, with respect to the eligibility of prisoners for parole, and to the conditions imposed on persons released on parole.

(8)(a) To notify the district attorney of the parish where the conviction occurred. The notification shall be in writing and shall be issued at least thirty days prior to the hearing date. The district attorney of the parish where the conviction occurred shall be allowed to review the record of the offender since incarceration, including but not limited to any educational or vocational training, rehabilitative program participation, disciplinary conduct, and risk assessment score. The district attorney shall be allowed to present testimony to the committee on parole and submit information relevant to the proceedings.

(b) When requested, to notify the chief of police, where such exists, and the sheriff and district attorney of the parish where the individual resides and the conviction occurred. The notification shall be in writing and shall be issued at least seven days prior to the release of any parolees residing within the jurisdiction of the agency.

(9) To notify the victim, or the spouse or next of kin of a deceased victim, when the offender is scheduled for a parole hearing. The notification shall be in writing and sent no less than thirty days prior to the hearing date. The notice shall advise the victim, or the spouse or next of kin of a deceased victim, of their rights with regard to the hearing. The notice is not required when the victim, or the spouse or next of kin of a deceased victim, advises the committee in writing that such notification is not desired. The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify at the hearing. The victim, or the spouse or next of kin of a deceased victim, shall be allowed to testify directly, or in rebuttal to testimony or evidence offered by or on behalf of the offender, or both.

(10) To adopt rules and regulations to encourage voluntary participation by inmates committed to the Department of Public Safety and Corrections in vocational training, adult education, literacy, and reading programs, through programs established by the department under R.S. 15:828(B). The rules and regulations may include provisions for accelerated parole release time, in addition to the provisions of R.S. 15:574.4(A)(1), for persons who are not otherwise ineligible in R.S. 15:574.4(B) and who are otherwise eligible, but no offender shall receive more than ten additional days per month or one hundred eighty days total accelerated parole release time for program participation.

(11) To sanction the applicant's disorderly, threatening, or insolent behavior, or use of insulting, abusive, or obscene language or written communication in connection with the application before the committee. A decision to sanction may result in the immediate and unfavorable termination of the proceedings and the applicant's right to make future application for parole may be suspended for not more than two years. The applicant shall be informed of the sanction of the committee at the commencement of the proceedings.

(12) To adopt such rules as it deems necessary and proper with respect to the conduct of parole hearings for the purpose of excluding any person or persons in order to protect the privacy of the victim or victims during parole hearings.

E. The Board of Parole established by Act No. 162 of 1952, as last amended by Act No. 90 of 1967, is hereby abolished and all books, papers, records, monies, and other property heretofore used or possessed by the board shall be transferred to the committee on parole established by the provisions of this Part.

F.(1) The following persons shall not represent any applicant directly or indirectly, before the committee:

(a) The executive counsel to the governor.

(b) The executive secretary to the governor.

(c) Any member of the immediate staff of the governor.

(d) Any member of a law firm, law partnership, or law corporation of which a member, associate, or partner is the executive counsel to the governor, the executive secretary to the governor, or a member of the immediate staff of the governor.

(2) If an executive counsel, executive secretary, or member of the immediate staff of the governor violates the provisions of this Subsection, such person shall forfeit the office or position held and all emoluments of the office or position. In addition, if a member of a law firm, partnership, or corporation of which such a person is a member, associate, or partner violates the provisions of this Subsection, the office or position held with the governor and all emoluments of said office or position shall be forfeited.

G.(1) On and after August 15, 1997, no member of the committee on parole shall transmit any correspondence to, or otherwise confer with, a judge before whom a convicted offender is awaiting sentence to request or recommend any action relating to the sentence imposed upon the offender.

(2) Violation of the provisions of this Subsection shall immediately disqualify the member from serving on the committee and a vacancy shall be declared.

(3) However, no decision of the committee shall be nullified or otherwise affected by the participation of a member who has violated this Subsection, except as to a decision that involves the offender or any decision rendered after the committee is notified of the violation and the violation is determined to have occurred.

H. The department shall develop a plan that shall be submitted to the legislature no later than January 1, 2012, and shall include the following:

(1) The establishment of a process for adopting a validated actuarial risk and needs assessment tool consistent with evidence-based practices and factors that contribute to criminal behavior, which shall be available to the committee on parole for consideration and use in making parole decisions, including additional objective criteria that may be used in parole decisions.

(2) The establishment of procedures for the department on the use of the validated assessment tool to guide the department, committee on parole, and agents of the department in determining supervision management and strategies for all offenders under the department's supervision, including offender risk classification, and case planning and treatment decisions to address criminal risk factors and reduce offender risk of recidivism.

(3) The establishment of goals for the department, which include training requirements, mechanisms to ensure quality implementation of the validated assessment tool, and safety performance indicators.

I.(1) In addition to any duties set forth in the provisions of this Section, the committee on parole shall evaluate any application filed pursuant to R.S. 15:308 and, taking into consideration the risk of danger the applicant would pose to society if released from confinement, shall make recommendations to the Board of Pardons as to whether the applicant is eligible for a reduction in sentence pursuant to R.S. 15:308.

(2) The secretary of the Department of Public Safety and Corrections shall adopt and promulgate rules, regulations, and procedures in compliance with the Administrative Procedure Act to implement the provisions of this Subsection.

Acts 1968, No. 191, §1. Amended by Acts 1972, No. 57, §1; Acts 1972, No. 159, §1; Acts 1975, No. 326, §1; Acts 1978, No. 764, §1; Acts 1980, No. 448, §1; Acts 1980, No. 733, §1, eff. July 29, 1980; Acts 1980, No. 755, §1, eff. April 1, 1981; Acts 1981, No. 447, §1; Acts 1982, No. 508, §1; Acts 1985, No. 140, §1; Acts 1989, No. 335, §1; Acts 1990, No. 670, §1; Acts 1991, No. 116, §§1, 2; Acts 1991, No. 766, §1; Acts 1991, No. 1012, §§1, 2; Acts 1995, No. 303, §1; Acts 1995, No. 1011, §1; Acts 1997, No. 730, §1; Acts 1997, No. 960, §1; Acts 1997, No. 1196, §1; Acts 1997, No. 1273, §1; Acts 1997, No. 1358, §1, eff. July 15, 1997; Acts 1999, No. 448, §1; Acts 1999, No. 900, §1; Acts 2004, No. 29, §1; Acts 2010, No. 57, §1, eff. Jan. 9, 2012; Acts 2010, No. 469, §1; Acts 2010, No. 566, §1; Acts 2010, No. 961, §1; Acts 2011, No. 153, §1; Acts 2012, No. 714, §1; Acts 2014, No. 52, §1; Acts 2014, No. 306, §1; Acts 2014, No. 340, §1.



RS 15:574.2.1 - Prohibited contact with committee on parole; penalties; public record

§574.2.1. Prohibited contact with committee on parole; penalties; public record

A. Notwithstanding the provisions of R.S. 15:574.12, or any other provision of law to the contrary, no person shall contact or communicate with the committee on parole or any of its members urging parole, or otherwise regarding any inmate except in the following ways:

(1) In an open hearing as provided in this Part.

(2) By written letter addressed to the committee on parole.

B. Any communication with the committee on parole regarding an inmate as provided in Paragraph A(2) of this Section shall be deemed a public record and subject to public inspection as provided by the provisions of R.S. 44:1 et seq.

C. Any member of the committee on parole improperly contacted by an individual shall immediately notify the individual in writing accompanied by a copy of this Section of law that such contact is illegal and inappropriate, cease the inappropriate communication with the individual, and report the contact to the other committee members.

D. Any person who violates the provisions of this Section after being informed of the inappropriate contact as provided in Subsection C of this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

E. This Section does not apply to any letter written by, or on behalf of, any victim of a crime committed by the inmate eligible for parole, or any letter written in opposition to the inmate's being placed on parole. The exception provided by this Subsection shall not apply to any elected or appointed public official.

F. The committee on parole shall adopt rules and regulations to provide for uniform notification procedures pursuant to Subsection C of this Section, and a method of documenting which persons have received such notification.

Acts 1997, No. 821, §1; Acts 2012, No. 714, §8.



RS 15:574.3 - Personnel and reports to be furnished by the Department of Public Safety and Corrections to the committee on parole; reports to be provided to the Board of Pardons; intensive incarceration and intensive parole supervision program data compilation; annual report

§574.3. Personnel and reports to be furnished by the Department of Public Safety and Corrections to the committee on parole; reports to be provided to the Board of Pardons; intensive incarceration and intensive parole supervision program data compilation; annual report

A. The Department of Public Safety and Corrections shall provide the necessary clerical and administrative personnel, equipment, office space, and facilities for the committee on parole and its members.

B. The Department of Public Safety and Corrections shall see that every offender is interviewed and explained the rules with respect to release on parole. It shall secure all relevant data and shall assist the offender in formulating a parole plan. Whenever the committee orders a parole hearing to be held, the Department of Public Safety and Corrections shall secure a report with respect to the personality of the offender, his social history, his adjustment to authority, and his prison record, and may include any recommendation with reference to the release of the offender on parole.

C. In an application for pardon or commutation, the Department of Public Safety and Corrections shall provide the board of pardons and the governor with such records of the facts and circumstances of the offense for which the offender was confined, the offender's past criminal record and his social history, the prison record, the physical, mental, or psychiatric condition of the offender, and any other records or other reports that may be requested.

D. The department shall compile statistical data to document successful program completions and program failures by offenders assigned to the intensive incarceration and intensive parole supervision program. The department shall utilize the statistical data to evaluate the operation of the program, define policies, and formulate eligibility standards. The secretary of the department shall establish regulations for the administration of the intensive incarceration and intensive parole supervision program.

E. The department shall prepare and submit an annual report to the legislature and to the governor, which shall include the following:

(1) An overall assessment of the intensive incarceration and intensive parole supervision program.

(2) An evaluation of the extent to which program goals and objectives are being met.

(3) A statement regarding the fiscal impact of the program.

Acts 1968, No. 191, §1. Amended by Acts 1974, No. 107, §1; Acts 1986, No. 747, §1, eff. July 8, 1986; Acts 2012, No. 714, §8.



RS 15:574.4 - Parole; eligibility

§574.4. Parole; eligibility

A.(1)(a) Unless eligible at an earlier date and except as provided for in Subparagraph (b) of this Paragraph and Subsection B of this Section, a person, otherwise eligible for parole, convicted of a first felony offense shall be eligible for parole consideration upon serving thirty-three and one-third percent of the sentence imposed. Upon conviction of a second felony offense, such person shall be eligible for parole consideration upon serving fifty percent of the sentence imposed. A person convicted of a third or subsequent felony offense shall not be eligible for parole.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, a person, otherwise eligible for parole, convicted of a first felony offense shall be eligible for parole consideration upon serving twenty-five percent of the sentence imposed. The provisions of this Subparagraph shall not apply to any person who has been convicted of a crime of violence as defined in R.S. 14:2(B), has been convicted of a sex offense as defined in R.S. 15:541, has been sentenced as a habitual offender pursuant to R.S. 15:529.1, or is otherwise ineligible for parole.

(ii) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, a person, otherwise eligible for parole, convicted of a second felony offense shall be eligible for parole consideration upon serving thirty-three and one-third percent of the sentence imposed. The current offense shall not be counted as a second or subsequent offense if more than ten years have lapsed between the date of the commission of the current offense or offenses and the expiration of the person's maximum sentence or sentences of the previous conviction or convictions, or between the expiration of his maximum sentence or sentences of each preceding conviction and the date of the commission of the following offense or offenses. In computing the intervals of time, any period of parole, probation, or incarceration by a person in a penal institution, within or without the state shall not be included in the computation of any of the ten-year periods between the expiration of the person's maximum sentence or sentences and the next succeeding offense or offenses. The provisions of this Item shall not apply to any person who has been convicted of a crime of violence as defined in R.S. 14:2(B), has been convicted of a sex offense as defined in R.S. 15:541, has been sentenced as a habitual offender pursuant to R.S. 15:529.1, or is otherwise ineligible for parole.

(iii) Any person eligible for parole pursuant to the provisions of this Subparagraph shall not be eligible for parole pursuant to the provisions of Subparagraph (a) of this Paragraph.

(iv) Nothing in this Subparagraph shall prevent a person from reapplying for parole as provided by rules adopted in accordance with the Administrative Procedure Act.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections for a term or terms of imprisonment with or without benefit of parole for thirty years or more shall be eligible for parole consideration upon serving at least twenty years of the term or terms of imprisonment in actual custody and upon reaching the age of forty-five. This provision shall not apply to a person serving a life sentence unless the sentence has been commuted to a fixed term of years. The provisions of this Paragraph shall not apply to any person who has been convicted under the provisions of R.S. 14:64. The provisions of this Paragraph shall not apply to any person who has been convicted of a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541.

(3) Notwithstanding the provisions of Paragraph (A)(1) or (2) of this Section or any other provision of law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections serving a life sentence for the production, manufacturing, distribution, or dispensing or possessing with intent to produce, manufacture, or distribute heroin shall be eligible for parole consideration upon serving at least fifteen years of imprisonment in actual custody.

(4) Notwithstanding any other provision of law to the contrary, unless eligible for parole at an earlier date, a person committed to the Department of Public Safety and Corrections for a term or terms of imprisonment with or without benefit of parole who has served at least ten years of the term or terms of imprisonment in actual custody shall be eligible for parole consideration upon reaching the age of sixty years if all of the following conditions are met:

(a) The offender has not been convicted of a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, or convicted of an offense which would constitute a crime of violence as defined in R.S. 14:2(B) or a sex offense as defined in R.S. 15:541, regardless of the date of conviction.

(b) The offender has not committed any major disciplinary offenses in twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with the provisions of R.S. 15:827.1 if such programming is available at the facility where the offender is incarcerated.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED credential, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability. If the offender is deemed incapable of obtaining a GED credential, the offender shall complete at least one of the following: a literacy program, an adult basic education program, or a job-skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

B.(1) No person shall be eligible for parole consideration who has been convicted of armed robbery and denied parole eligibility under the provisions of R.S. 14:64. Except as provided in Paragraph (2) of this Subsection, and except as provided in Subsections D and E of this Section, no prisoner serving a life sentence shall be eligible for parole consideration until his life sentence has been commuted to a fixed term of years. No prisoner sentenced as a serial sexual offender shall be eligible for parole. No prisoner may be paroled while there is pending against him any indictment or information for any crime suspected of having been committed by him while a prisoner. Notwithstanding any other provisions of law to the contrary, a person convicted of a crime of violence and not otherwise ineligible for parole shall serve at least eighty-five percent of the sentence imposed, before being eligible for parole. The victim or victim's family shall be notified whenever the offender is to be released provided that the victim or victim's family has completed a Louisiana victim notice and registration form as provided in R.S. 46:1841 et seq., or has otherwise provided contact information and has indicated to the Department of Public Safety and Corrections, Crime Victims Services Bureau, that they desire such notification.

(2) Notwithstanding any provision of law to the contrary, any person serving a life sentence, with or without the benefit of parole, who has not been convicted of a crime of violence as defined by R.S. 14:2(B), a sex offense as defined by R.S. 15:541, or an offense, regardless of the date of conviction, which would constitute a crime of violence as defined by R.S. 14:2(B) or a sex offense as defined by R.S. 15:541, shall be eligible for parole consideration as follows:

(a) If the person was at least eighteen years of age and under the age of twenty-five years at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least twenty-five years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment, if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(b) If the person was at least twenty-five years of age and under the age of thirty-five years at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least twenty years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment, if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(c) If the person was at least thirty-five years of age and under the age of fifty years at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least fifteen years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment, if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

(d) If the person was at least fifty years of age at the time he was sentenced to life imprisonment, he shall be eligible for parole consideration if all of the following conditions have been met:

(i) The person has served at least ten years of the sentence imposed.

(ii) The person has obtained a low risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(iii) The person has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The person has completed the mandatory minimum of one hundred hours of pre-release programming in accordance with the provisions of R.S. 15:827.1, if such programming is available at the facility where the offender is incarcerated.

(v) The person has completed substance abuse treatment if applicable and such treatment is available at the facility where the offender is incarcerated.

(vi) The person has obtained a GED credential, unless the prisoner has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED credential due to a learning disability or because such programming is not available. If the prisoner is deemed incapable of obtaining a GED credential, the person shall complete at least one of the following: a literacy program, an adult basic education program, or a job skills training program.

C.(1) At such intervals as it determines, the committee or a member thereof shall consider all pertinent information with respect to each prisoner eligible for parole, including the nature and circumstances of the prisoner's offense, his prison records, the presentence investigation report, any recommendations of the chief probation and parole officer, and any information and reports of data supplied by the staff. A parole hearing shall be held if, after such consideration, the committee determines that a parole hearing is appropriate or if such hearing is requested in writing by its staff.

(2)(a) In cases where the offender has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a violation of a sex offense as defined in R.S. 15:541 and parole is permitted by law and the offender is otherwise eligible, the committee shall consider reports, assessments, and clinical information, as available, including any testing and recommendations by mental health professionals, as to all of the following:

(i) Whether the offender has successfully completed the sex offender program.

(ii) Whether, in the expert's opinion, there is a likelihood that the offender will or will not repeat the criminal conduct and that the offender will or will not be a danger to society.

(b) The committee shall render its decision ordering or denying the release of the prisoner on parole only after considering this clinical evidence where such clinical evidence is available.

D.(1) Notwithstanding any provision of law to the contrary, any person serving a sentence of life imprisonment who was under the age of eighteen years at the time of the commission of the offense, except for a person serving a life sentence for a conviction of first degree murder (R.S. 14:30) or second degree murder (R.S. 14:30.1), shall be eligible for parole consideration pursuant to the provisions of this Subsection if all of the following conditions have been met:

(a) The offender has served thirty years of the sentence imposed.

(b) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with R.S. 15:827.1.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED certification, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED certification due to a learning disability. If the offender is deemed incapable of obtaining a GED certification, the offender shall complete at least one of the following:

(i) A literacy program.

(ii) An adult basic education program.

(iii) A job skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(g) The offender has completed a reentry program to be determined by the Department of Public Safety and Corrections.

(h) If the offender was convicted of aggravated rape, he shall be designated a sex offender and upon release shall comply with all sex offender registration and notification provisions as required by law.

(2) For each offender eligible for parole consideration pursuant to the provisions of this Subsection, the board shall meet in a three-member panel and each member of the panel shall be provided with and shall consider a written evaluation of the offender by a person who has expertise in adolescent brain development and behavior and any other relevant evidence pertaining to the offender.

(3) The panel shall render specific findings of fact in support of its decision.

E.(1) Notwithstanding any provision of law to the contrary, any person serving a sentence of life imprisonment for a conviction of first degree murder (R.S. 14:30) or second degree murder (R.S. 14:30.1) who was under the age of eighteen years at the time of the commission of the offense shall be eligible for parole consideration pursuant to the provisions of this Subsection if a judicial determination has been made that the person is entitled to parole eligibility pursuant to Code of Criminal Procedure Article 878.1 and all of the following conditions have been met:

(a) The offender has served thirty-five years of the sentence imposed.

(b) The offender has not committed any major disciplinary offenses in the twelve consecutive months prior to the parole hearing date. A major disciplinary offense is an offense identified as a Schedule B offense by the Department of Public Safety and Corrections in the Disciplinary Rules and Procedures for Adult Offenders.

(c) The offender has completed the mandatory minimum of one hundred hours of prerelease programming in accordance with R.S. 15:827.1.

(d) The offender has completed substance abuse treatment as applicable.

(e) The offender has obtained a GED certification, unless the offender has previously obtained a high school diploma or is deemed by a certified educator as being incapable of obtaining a GED certification due to a learning disability. If the offender is deemed incapable of obtaining a GED certification, the offender shall complete at least one of the following:

(i) A literacy program.

(ii) An adult basic education program.

(iii) A job skills training program.

(f) The offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections.

(g) The offender has completed a reentry program to be determined by the Department of Public Safety and Corrections.

(2) For each offender eligible for parole consideration pursuant to the provisions of this Subsection, the board shall meet in a three-member panel, and each member of the panel shall be provided with and shall consider a written evaluation of the offender by a person who has expertise in adolescent brain development and behavior and any other relevant evidence pertaining to the offender.

(3) The panel shall render specific findings of fact in support of its decision.

Amended by Acts 1994, 3rd Ex. Sess., No. 58, §1, eff. July 7, 1994; Acts 1995, No. 605, §2, eff. June 18, 1995; Acts 1995, No. 1099, §1, eff. Jan. 1, 1997; Acts 1995, No. 1290, §2; Acts 1995, No. 1303, §1; Acts 1997, No. 134, §2; Acts 1997, No. 137, §2; Acts 1997, No. 820, §1; Acts 1997, No. 870, §1; Acts 1997, No. 1148, §2, eff. July 14, 1997; Acts 1997, No. 1396, §1, eff. July 15, 1997; Acts 1999, No. 119, §1; Acts 1999, No. 359, §1; Acts 1999, No. 923, §1; Acts 1999, No. 1150, §1; Acts 1999, No. 1209, §1; Acts 2001, No. 253, §1; Acts 2001, No. 611, §1; Acts 2001, No. 1206, §1; Acts 2003, No. 587, §1; Acts 2003, No. 868, §1; Acts 2005, No. 337, §1; Acts 2006, No. 26, §1; Acts 2006, No. 59, §1; Acts 2006, No. 68, §1; Acts 2008, No. 266, §2; Acts 2008, No. 624, §1; Acts 2009, No. 362, §1; Acts 2009, No. 533, §2; Acts 2010, No. 241, §1; Acts 2011, No. 253, §1; Acts 2011, No. 285, §1; Acts 2012, No. 159, §1; Acts 2012, No. 401, §1; Acts 2012, No. 466, §1; Acts 2012, No. 714, §8; Acts 2013, No. 239, §1; Acts 2014, No. 126, §1; Acts 2014, No. 127, §1; Acts 2014, No. 332, §1.

NOTE: See Acts 2011, No. 285, §§2, 3 re: applicability and appropriation.

NOTE: See Acts 2012, No. 159, §2, relative to applicability.



RS 15:574.4.1 - Parole consideration and hearings

§574.4.1. Parole consideration and hearings

A.(1) The parole hearings shall be conducted in a formal manner in accordance with the rules formulated by the committee and with the provisions of this Part. Before the parole of any prisoner is ordered, such prisoner shall appear before and be interviewed by the committee, except those incarcerated in parish prisons or parish correctional centers, in which case one committee member may conduct the interview. The committee may order a reconsideration of the case or a rehearing at any time.

(2) The crime victim or the victim's family, a victim advocacy group, and the district attorney or his representatives, may appear before the committee on parole by means of telephone communication from the office of the local district attorney.

B. The committee shall render its decision ordering or denying the release of the prisoner on parole within thirty days after the hearing. A parole shall be ordered only for the best interest of society, not as an award of clemency, and upon determination by the committee that there is reasonable probability that the prisoner is able and willing to fulfill the obligations of a law-abiding citizen so that he can be released without detriment to the community or to himself.

C. All paroles shall issue upon order of the committee and each order of parole shall recite the conditions thereof; provided, however, that before any prisoner is released on parole he shall be provided with a certificate of parole that enumerates the conditions of parole. These conditions shall be explained to the prisoner and the prisoner shall agree in writing to such conditions.

D. The release date of the prisoner shall be fixed by the committee, but such date shall not be later than six months after the parole hearing or the most recent reconsideration of the prisoner's case.

Acts 2008, No. 266, §2; Acts 2008, No. 337, §1; Acts 2009, No. 168, §2; Acts 2009, No. 182, §2; Acts 2010, No. 241, §§1 and 2; Acts 2012, No. 714, §8.



RS 15:574.4.2 - Decisions of committee on parole; nature, order, and conditions of parole; rules of conduct; infectious disease testing

§574.4.2. Decisions of committee on parole; nature, order, and conditions of parole; rules of conduct; infectious disease testing

A.(1) The committee on parole may make rules for the conduct of persons heretofore or hereafter granted parole. When a prisoner is released on parole, the committee shall require as a condition of his parole that he refrain from engaging in criminal conduct.

(2) The committee may also require, either at the time of his release on parole or at any time while he remains on parole, that he conform to any of the following conditions of parole which are deemed appropriate to the circumstances of the particular case:

(a) Report, no later than forty-eight hours after being placed on parole, to the division of probation and parole office of the Department of Public Safety and Corrections which is listed on the certificate of parole.

(b) Reside at the address listed on the certificate of parole. Obtain written permission from the probation and parole officer prior to moving from this address or written permission prior to leaving the state of Louisiana.

(c) Submit a monthly report by the fifth day of every month until supervision is completed and report when ordered to do so by the probation and parole officer.

(d) Not engage in any criminal activity, nor associate with people who are known to be involved in criminal activity. Avoid bars and casinos and refrain from the use of illegal drugs or alcohol.

(e) Pay supervision fees in an amount set by the Department of Public Safety and Corrections as provided by law. Payments are due on the first day of each month.

(f) Be employed at a lawful occupation. Employment shall be approved by the probation and parole officer. If employment is terminated, immediately report this to the probation and parole officer.

(g) Truthfully and promptly answer all questions as directed by the probation and parole officer.

(h) Submit to available medical, mental health or substance abuse exams, treatment, or both when ordered to do so by the probation and parole officer. Submit to drug and alcohol screens at personal expense.

(i) Agree to visits at residence or place of employment by the probation and parole officer at any time. Further agrees to searches of person, property, residence, or vehicle, when reasonable suspicion exists that criminal activity has been engaged in while on parole.

(j) Not possess or be in control of any firearms or dangerous weapons.

(k) Waive extradition to the state of Louisiana from any jurisdiction in or outside of the United States and agree not to contest any effort by any jurisdiction for return to the state of Louisiana.

(3) For those persons who have been convicted of a "sex offense" as defined in R.S. 15:541, agree to searches of his person, his property, his place of residence, his vehicle, or his personal effects, or any or all of them, at any time, by a law enforcement officer, duly commissioned in the parish or municipality where the sex offender resides or is domiciled, designated by his agency to supervise sex offenders, with or without a warrant of arrest or with or without a search warrant, when the officer has reasonable suspicion to believe that the person who is on parole is engaged in or has been engaged in criminal activity for which the person has not been charged or arrested while on parole.

(4) No offender, who is the parent, stepparent, or has legal custody and physical custody of the child who is the victim, shall be released on parole unless the victim has received psychological counseling prior to the offender's release if the offender is returning to the residence or community in which the child resides. Such psychological counseling shall include an attempt by the health care provider to ease the psychological impact upon the child of the notice required by the provisions of R.S. 15:574.4.3, including assisting the child in coping with potential insensitive comments and actions by the child's neighbors and peers. The cost of such counseling shall be paid by the offender.

(5) If parole is revoked for any reason, all good time earned or any additional credits earned or which could have been earned on that portion of the sentence served prior to the granting of parole shall be forfeited, and the parolee shall serve the remainder of the sentence as of the date of release on parole.

B. At the time these written conditions are given, the committee shall notify the parolee that:

(1) If he is arrested while on parole, the committee has the authority to place a detainer against him which will in effect prevent him from making bail pending any new charges against him; and

(2) Should his parole be revoked for any reason, good time earned prior to parole and good time that would have been earned if parole had not been granted will be forfeited, as required by R.S. 15:571.4.

C.(1) When a victim of the crime for which parole is being considered has suffered a direct pecuniary loss other than damage to or loss of property, the parole committee may impose as a condition of parole that restitutions to the victim be made. When such a condition is imposed, the committee shall take into account the defendant's ability to pay and shall not revoke parole based upon this condition unless the parolee has willfully failed to comply. When the victim's loss consists of damage to or loss of property, the committee shall impose as a condition of parole payment of restitution, either in a lump sum or in monthly installments based on the earning capacity and assets of the defendant. If the victim was paid for such property loss or damage with monies from the Crime Victims Reparations Fund, the committee shall order the parolee to make such payments as reimbursement to the fund in the same amount as was paid from the fund to the victim. This condition of parole shall continue until such time as the restitution is paid or the parolee is discharged from parole in accordance with R.S. 15:574.6.

(2) Nothing herein shall affect a victim's civil remedy except that funds actually received shall be credited to any civil judgment arising out of the same offense.

D. If the prisoner has not paid and is liable for any costs of court or costs of the prosecution or proceeding in which he was convicted or any fine imposed as a part of his sentence, the committee on parole shall require as a condition of parole the payment of such costs or fine, either in a lump sum or according to a schedule of payments established by the board and based upon the prisoner's ability to pay.

E. Before the committee on parole places a person on parole, the committee shall determine if he has a high school diploma or its equivalent and, if he does not, the committee shall condition parole upon the parolee's enrolling in and attending an adult education or reading program until he obtains a GED credential, or until he completes such educational programs required by the committee, and has attained a sixth grade reading level, or until his term of parole expires, whichever occurs first. All costs shall be paid by the parolee. If the committee finds that there are no adult education or reading programs in the parish in which the parolee is domiciled, the parolee is unable to afford such a program, or attendance would create an undue hardship on the parolee, the committee may suspend this condition of parole. The provisions of this Subsection shall not apply to those parolees who are mentally, physically, or by reason of age, infirmity, dyslexia, or other such learning disorders, unable to participate.

F. The collection of the supervision fee imposed pursuant to Subparagraph (A)(2)(o) of this Section shall be suspended upon the transfer of an offender to another state for parole supervision in that state, pursuant to the interstate compact for out-of-state parolee supervision as provided in R.S. 15:574.31 et seq.

G.(1) Before placing a person on parole, the committee on parole shall require that person to submit to a test designed to determine whether he is infected with a sexually transmitted disease, acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS and viral hepatitis.

(2) The procedure or test shall be performed by a qualified physician or other qualified person who shall notify the parolee of the test results.

(3) If the person tested under the provisions of this Subsection tests positive for a sexually transmitted disease, AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS and viral hepatitis, he shall be referred to the appropriate health care and support services. If the person tested positive, the granting of the parole shall be conditioned upon the person seeking advice and counseling from the appropriate health care and support services. Failure to seek or follow that advice shall result in the revocation of that person's parole.

(4) The costs associated with this testing shall be paid by the person tested.

(5) The provisions of this Subsection shall not apply to inmates released because of diminution of sentence under R.S. 15:571.3.

Acts 2009, No. 299, §2, eff. July 1, 2009; Acts 2010, No. 241, §§1 and 2; Acts 2011, No. 219, §2; Acts 2012, No. 241, §1; Acts 2012, No. 714, §8.



RS 15:574.4.3 - Parole requirements for certain sex offenders

§574.4.3. Parole requirements for certain sex offenders

A.(1) Before having a parole hearing for any offender who has been convicted of a violation of a sex offense as defined in R.S. 15:541, when the law permits parole consideration for that offense, and when according to law an offender convicted of one of those offenses is otherwise eligible for parole, the committee shall give written notice of the date and time of the parole hearing at least three days prior to the hearing to the victim or the victim's parent or guardian, unless the victim, parent, or guardian has advised the committee of parole in writing that such notification is not desired.

(2) The victim or the victim's parent or guardian who desires to do so shall be given a reasonable opportunity to attend the hearing and to be heard.

B. If a person who is otherwise eligible for intensive parole supervision pursuant to R.S. 15:574.4.4, has been convicted of one of the sexual offenses enumerated in this Section and the intensive parole supervision is applicable to any of those enumerated crimes, then the provisions of this Section shall apply.

C. If a person, who is otherwise eligible for diminution of sentence for good behavior pursuant to R.S. 15:571.3, has been convicted of one of the sexual offenses enumerated in this Section and the diminution of sentence for good behavior is applicable to any of those enumerated crimes, then the provisions of this Section shall apply.

D.(1) In cases where the offender has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a violation of a sex offense as defined in R.S. 15:541, including criminal sexual offenders under the supervision and legal authority of the Department of Public Safety and Corrections pursuant to the terms and conditions of the Interstate Compact for Adult Offender Supervision provided for in R.S. 15:574.31 through 574.44, and parole is permitted by law and the offender is otherwise eligible, and when the committee releases an offender on parole, the committee shall order the offender to register as a sex offender and provide notification in accordance with the provisions of R.S. 15:540 et seq.

(2) The committee shall mail notice within three days after it makes a decision to release a sexual offender, as enumerated and pursuant to the circumstances in this Paragraph, on parole. The notice shall contain the address where the defendant will reside, a statement that the offender will be released on parole, and the date he will be released and shall be mailed to the victim or the victim's parent or guardian if the victim or a relative was not present at the parole hearing of the offender, and the notice shall be sent to their last known address by registered or certified letter, unless the victim or relative has signed a written waiver of notification.

E.(1) In cases where parole is permitted by law and the offender is otherwise eligible, the committee on parole shall not grant parole to any sex offender either by an order of the committee on parole or office of adult services pursuant to R.S. 15:571.3 until the Department of Public Safety and Corrections, division of probation and parole, has assessed and approved the suitability of the residence plan of such offender. In approving the residence plan of the offender, the department shall consider the likelihood that the offender will be able to comply with all of the conditions of his parole.

(2) For purposes of this Section, "sex offender" shall mean any offender who has been convicted of, or where adjudication has been deferred or withheld for, the perpetration or attempted perpetration of a violation of a sex offense as defined in R.S. 15:541.

F.(1) In cases where the offender has been convicted of or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of a sex offense as defined in R.S. 15:541 and the victim of that offense is a minor, the committee may, if the department has the equipment and appropriately trained personnel, as an additional condition of parole, authorize the use of truth verification examinations to determine if the offender has violated a condition of parole. If ordered by the committee as a condition of parole, the Department of Public Safety and Corrections, division of probation and parole, is hereby authorized to administer a truth verification examination pursuant to the committee's order and the provisions of this Subsection.

(2) Any examination conducted pursuant to the provisions of this Subsection shall be subsequent to an allegation that the offender has violated a condition of parole or at the discretion of the parole officer who has reason to believe that the offender has violated a condition of parole.

(3) The truth verification examination shall be conducted by a trained certified polygraphist or voice stress examiner.

(4) The results of the truth verification examination may be considered in determining the level of supervision and treatment needed by the offender and in the determination of the parole officer as to whether the offender has violated a condition of parole; however, such results shall not be used by the committee as the basis for a finding that a violation of a condition of parole has occurred.

(5) The sexual offender may request a second truth verification examination to be conducted by a trained and certified polygraphist or voice stress examiner of his choice. The cost of the second examination shall be borne by the offender.

(6) For purposes of this Subsection:

(a) "Polygraph examination" shall mean an examination conducted with the use of an instrument or apparatus for simultaneously recording cardiovascular pressure, pulse and respiration, and variations in electrical resistance of the skin.

(b) "Truth verification examination" shall include a polygraph examination or a voice stress analysis.

(c) "Voice stress analysis" shall mean an examination conducted with the use of an instrument or apparatus which records psychophysiological stress responses that are present in a human voice when a person suffers psychological stress in response to a stimulus.

Acts 2010, No. 241, §1; Acts 2012, No. 705, §1; Acts 2012, No. 714, §8.



RS 15:574.4.4 - Parole; intensive parole supervision; eligibility

§574.4.4. Parole; intensive parole supervision; eligibility

A. Notwithstanding the provisions of R.S. 15:574.4(A)(1), a person, otherwise eligible for parole, convicted of a nonviolent first felony offense and committed to the Department of Public Safety and Corrections, or of a nonviolent second felony offense and committed to the Department of Public Safety and Corrections, may be eligible for intensive parole supervision upon successful completion of intensive incarceration. In addition, any person convicted of a first or second offense for possession of amphetamine or methamphetamine or cocaine or oxycodone or methadone or of a first offense for distribution, dispensing, or possession with intent to produce, manufacture, distribute, or dispense amphetamine or methamphetamine or cocaine or oxycodone or methadone, in violation of R.S. 40:967(B)(1) or R.S. 40:967(B)(4)(b) when the amount of amphetamine or methamphetamine or cocaine or oxycodone or methadone involved was twenty-eight grams or less, may be eligible to participate in the intensive incarceration program. Notwithstanding the provisions of R.S. 40:967(B)(4)(b), a person otherwise eligible for participation in the intensive incarceration program may be eligible for intensive parole supervision upon successful completion of intensive incarceration. The intensive incarceration and intensive parole supervision program shall be established and administered by the department. The offender may be considered for participation in the program if all of the following conditions are met:

(1) The offender is sentenced to be committed to the Department of Public Safety and Corrections to serve ten years or less.

(2) The department, through the division of probation and parole within the office of adult services, recommends to the sentencing court that the offender is particularly likely to respond affirmatively to participation in the program.

(3) The court at sentencing recommends that the offender be considered for participation in the program.

(4) The secretary of the department, or his designee, finds, after an evaluation, that the offender is particularly likely to respond affirmatively to participation in the program.

(5) The offender voluntarily enrolls in the program after having been advised by the department of the rules and regulations governing participation in the program.

(6) The court sentences an offender in the drug division probation program pursuant to R.S. 13:5304.

B. Notwithstanding the provisions of R.S. 15:574.4(A)(1), an offender who is otherwise eligible for intensive incarceration and intensive parole supervision, but who has not been recommended for participation in the intensive incarceration and intensive parole supervision program by the division of probation and parole or the sentencing judge, as provided for in Paragraphs (A)(2) and (3) of this Section, may additionally be placed in the intensive incarceration and intensive parole supervision program if all of the following conditions are met:

(1) The staff at the adult reception and diagnostic center, after a thorough evaluation, determines that the offender is suitable and appropriate for participation.

(2) The warden at the adult reception and diagnostic center concurs with the staff recommendation.

(3) The warden of the facility where the offender would be placed concurs with the recommendation of the staff and warden of the adult reception and diagnostic center.

(4) The offender meets other conditions of participation as set forth in Paragraphs (A)(1), (4), and (5) of this Section.

C.(1) Notwithstanding the provisions of R.S. 15:574.4(A)(1), a person, otherwise eligible for parole, convicted of a first felony offense and committed to the Department of Public Safety and Corrections, or of a second felony offense and committed to the Department of Public Safety and Corrections, may be eligible for intensive parole supervision upon successful completion of intensive incarceration. The intensive incarceration and intensive parole supervision program shall be established and administered by the department.

(2) The court may sentence an offender directly to the program if the court commits the offender to the Department of Public Safety and Corrections to serve ten years or less.

D. For purposes of this Section, a "first offender" shall not have been convicted previously of another felony as provided in R.S. 15:572(C) and shall not have been granted an automatic pardon as provided in R.S. 15:572(B).

E. The duration of intensive incarceration shall not be less than one hundred eighty calendar days.

F. The participating offender shall be evaluated by the program staff on a continual basis throughout the entire period of intensive incarceration. The evaluation shall include the offender's performance while incarcerated, the likelihood of successful adjustment on parole, and other factors deemed relevant by the committee on parole or the program staff. The evaluation shall provide the basis for the recommendations by the department to the committee on parole upon the offender's completion of intensive incarceration. Violation of any institutional or program rules or regulations may subject the participant to removal from the program by the department.

G.(1) If an offender is denied entry into the intensive incarceration program for physical or mental health reasons or for failure to meet the department's suitability criteria, the department shall notify the sentencing court, and based upon the court's order, shall either return the offender to court for resentencing in accordance with the provisions of the Code of Criminal Procedure Article 881.1 or return the offender to a prison to serve the remainder of his sentence as provided by law.

(2) If an offender enters the intensive incarceration program and is subsequently removed for physical or mental health reasons or for failure to meet the department's suitability criteria, the department shall notify the sentencing court and, based upon the court's order, shall either return the offender to court for resentencing in accordance with the provisions of Code of Criminal Procedure Article 881.1 or return the offender to a prison to serve the remainder of his sentence as provided by law. If an offender enters the intensive incarceration program and is removed for violating any institutional or program rules or regulations, the offender shall be assigned to the general population to serve the remainder of his sentence as provided by law.

H. When an offender completes intensive incarceration, the committee on parole shall review the case of the offender and recommend either that the offender be released on intensive parole supervision or that the offender serve the remainder of his sentence as provided by law. When the offender is released to intensive parole supervision by the committee, the committee shall require the offender to comply with the following conditions of intensive parole supervision in addition to any other conditions of parole ordered by the committee:

(1) Be subject to multiple monthly visits with his supervising officers without prior notice.

(2) Abide by any curfew set by his supervising officers.

(3) Perform at least one hundred hours of unpaid community service work during the period of intensive parole supervision and, if unemployed, perform additional hours as instructed by his supervising officers.

(4) Refrain from using or possessing any controlled dangerous substance or alcoholic beverage and submit, at his own expense, to screening, evaluation, and treatment for controlled dangerous substance or alcohol abuse as directed by his supervising officers.

(5) Pay any costs as ordered by the sentencing court or committee on parole.

I. In cases in which the committee on parole determines that there is victim opposition to parole, that the offender has a questionable disciplinary record, or that other extraordinary circumstances exist, the committee may conduct a hearing to consider intensive parole supervision for the offender having successfully completed intensive incarceration, which shall be public and conducted in the same manner as parole hearings as otherwise provided in this Part. Otherwise the decision shall be made upon the approval or disapproval of a majority of the members of the committee without necessity of a hearing, after a review of all available information on the offender, including the pre-parole report prepared by the department.

J. In cases in which the court sentences a defendant in the drug division probation program for a technical violation of probation, the offender shall return to active supervised probation with the drug division probation program for a period as ordered by the court, subject to any additional conditions imposed by the court.

K. Notwithstanding the provisions of R.S. 15:574.4(A)(1), a person otherwise eligible for parole who is convicted of a nonviolent first felony offense may be committed to the Department of Public Safety and Corrections pursuant to the provisions of Code of Criminal Procedure Article 895(B)(3) to serve a sentence of not more than six months without diminution of sentence in the intensive incarceration program pursuant to the provisions of this Section.

Acts 2008, No. 266, §2; Acts 2008, No. 337, §1; Acts 2009, No. 168, §2; Acts 2009, No. 182, §2; Acts 2010, No. 241, §2; Acts 2012, No. 714, §8.



RS 15:574.4.5 - Probation and parole processing fee

§574.4.5. Probation and parole processing fee

A. A one-time fee of sixty-five dollars shall be assessed for each case file existing on June 30, 2009, and for each new case file opened thereafter by a probation and parole officer of the office of adult services in the Department of Public Safety and Corrections. Such fee shall be collected at the offender's first meeting with any such officer after June 30, 2009, or, if provided for by rule promulgated by the department, over a time period not to exceed twelve months after the first meeting.

B. All fees collected pursuant to this Section shall be remitted to the treasurer's office on a monthly basis.

Acts 2009, No. 299, §2, eff. July 1, 2009; Acts 2010, No. 241, §2.



RS 15:574.5 - Intensive incarceration and parole supervision of persons held by sheriffs in Orleans Parish

§574.5. Intensive incarceration and parole supervision of persons held by sheriff in Orleans Parish

A. An offender sentenced to the custody of the Department of Public Safety and Corrections but held by the sheriff of an eligible parish, as defined in Subsection E, and who is otherwise eligible for the intensive incarceration and parole supervision program of the department as provided for in R.S. 15:574.4, may be considered for an intensive incarceration program administered by the sheriff of that parish if all the following conditions are met:

(1) The offender is sentenced to be committed to the department to serve seven years or less.

(2) The court at sentencing recommends that the offender be considered for participation in an intensive incarceration and parole supervision program.

(3) The sheriff's office of the parish finds, after an evaluation, that the offender is particularly likely to respond affirmatively to participation in such a program.

(4) The offender voluntarily enrolls in such a program after having been advised by the sheriff's office of the rules and regulations governing participation in such a program.

B. The provisions of the intensive incarceration program of the department as set forth in R.S. 15:574.4(A) and Code of Criminal Procedure Article 901.1 shall apply to any intensive incarceration program administered by the sheriff of any eligible parish except for the following:

(1) The duration of any intensive incarceration shall not be less than two hundred seventy nor more than three hundred sixty-five days.

(2) The participating offender shall be evaluated by the program staff of the sheriff conducting the program on a continual basis throughout the entire period of intensive incarceration. The evaluation shall include the offender's performance while incarcerated, the likelihood of successful adjustment on parole, and other factors deemed relevant by the committee on parole and the program staff. The evaluation shall provide the basis for recommendations by the sheriff's office to the committee on parole upon the offender's successful completion of any intensive incarceration program. Violation of any institutional or program rules or regulations may subject the participant to removal from an intensive incarceration program.

(3) Upon completion of any intensive incarceration program, the committee on parole shall review the case of the offender and recommend that the offender be released on intensive parole supervision or that the offender serve the remainder of his sentence as provided by law.

C. Notwithstanding the provisions of R.S. 15:574.4(A)(1), offenders who have successfully completed an intensive incarceration program as provided for in this Section shall be eligible for intensive parole supervision as provided for in R.S. 15:574.4(A)(2).

D. In the event an offender sentenced to be committed to the custody of the department participates in an intensive incarceration program of any eligible parish, the sheriff's office shall be reimbursed by the department for his participation in the program in the amount appropriated by the legislature.

E. As used in this Section, "eligible parish" means the parish of Orleans.

F. Notwithstanding any provision of law to the contrary, the department may reimburse the sheriff not more than three dollars a day in addition to the amount authorized in R.S. 15:824(B)(1)(a) and Subsection D of this Section, for his participation in the program. This reimbursement shall be subject to legislative appropriation.

Acts 1987, No. 611, §1; Acts 2001, No. 259, §1; Acts 2011, 1st Ex. Sess., No. 18, §1; Acts 2012, No. 714, §8.



RS 15:574.6 - Parole term; automatic discharge

§574.6. Parole term; automatic discharge

The parole term, when the committee orders a prisoner released on parole, shall be for the remainder of the prisoner's sentence, without any diminution of sentence for good behavior. When the parolee has completed his full parole term, he shall be discharged from parole by the Department of Public Safety and Corrections without order by the committee, provided that:

(1) No warrant has been issued by the committee for the arrest of the parolee.

(2) No detainer has been issued by the parole officer for the detention of the parolee pending revocation proceedings.

(3) No indictment or bill of information is pending for any felony the parolee is suspected to have committed while on parole.

Acts 1968, No. 191, §1; Acts 1991, No. 117, §1; Acts 2012, No. 714, §8.



RS 15:574.7 - Custody and supervision of parolees; modification or suspension of supervision; violation of conditions of parole; sanctions; alternative conditions; administrative sanctions

§574.7. Custody and supervision of parolees; modification or suspension of supervision; violation of conditions of parole; sanctions; alternative conditions; administrative sanctions

A. Each parolee shall remain in the legal custody of the Department of Public Safety and Corrections, corrections services, and shall be subject to the orders and supervision of the committee. At the direction of the committee, the chief probation and parole officer shall be responsible for the investigation and supervision of all parolees. The committee may modify or suspend such supervision upon a determination that a parolee who had conducted himself in accordance with the conditions of his parole no longer needs the guidance and supervision originally imposed.

B.(1) At the time a defendant is released on parole, the committee on parole may make a determination as to whether a defendant is eligible for the imposition of administrative sanctions as provided for in this Section. If authorized to do so by the committee, each time a parolee violates a condition of parole, a parole officer may use administrative sanctions to address a technical violation committed by a parolee when all of the following occur:

(a) The parolee, after receiving written notification of his right to a hearing before a court and right to counsel, provides a written waiver of a parole violation hearing.

(b) The parolee admits to the violation or affirmatively chooses not to contest the violation alleged in the parole violation report.

(c) The parolee consents to the imposition of administrative sanctions by the Department of Public Safety and Corrections.

(2) The department shall promulgate rules to implement the provisions of this Subsection to establish the following:

(a) A system of structured, administrative sanctions which shall be imposed for technical violations of parole and which shall take into consideration the following factors:

(i) The severity of the violation behavior.

(ii) The prior violation history.

(iii) The severity of the underlying criminal conviction.

(iv) The criminal history of the parolee.

(v) Any special circumstances, characteristics, or resources of the parolee.

(vi) Protection of the community.

(vii) Deterrence.

(viii) The availability of appropriate local sanctions, including but not limited to jail, treatment, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day reporting centers, or other local sanctions.

(b) Procedures to provide a parolee with written notice of the right to a parole violation hearing to determine whether the parolee violated the conditions of parole alleged in the violation report and the right to be represented by counsel at state expense at that hearing if financially eligible.

(c) Procedures for a parolee to provide written waiver of the right to a parole violation hearing, to admit to the violation or affirmatively choose not to contest the violation alleged in the parole violation report, and to consent to the imposition of administrative sanctions by the department.

(d) The level and type of sanctions that may be imposed by parole officers and other supervisory personnel.

(e) The level and type of violation behavior that warrants a recommendation to the committee that parole be revoked.

(f) Procedures notifying the parolee and the committee on parole of a violation admitted by the parolee and the administrative sanctions imposed.

(g) Such other policies and procedures as are necessary to implement the provisions of this Subsection and to provide adequate parole supervision.

(3) If the administrative sanction imposed pursuant to the provisions of this Subsection is jail confinement, the confinement shall not exceed ten days per violation and shall not exceed a total of sixty days per year.

(4) For purposes of this Subsection, "technical violation" means any violation of a condition of parole as defined in R.S. 15:574.9(G)(2).

C.(1) If the chief probation and parole officer, upon recommendation by a parole officer, has reasonable cause to believe that a parolee has violated the conditions of parole, he shall notify the committee, and shall cause the appropriate parole officer to submit the parolee's record to the committee. After consideration of the record submitted, and after such further investigation as it may deem necessary, the committee may order:

(a) The issuance of a reprimand and warning to the parolee.

(b) That the parolee be required to conform to one or more additional conditions of parole which may be imposed in accordance with R.S. 15:574.4.

(c) That the parolee be arrested, and upon arrest be given a prerevocation hearing within a reasonable time, at or reasonably near the place of the alleged parole violation or arrest, to determine whether there is probable cause to detain the parolee pending orders of the parole committee.

(2) Upon receiving a summary of the prerevocation proceeding, the committee may order the following:

(a) The parolee's return to the physical custody of the Department of Public Safety and Corrections, corrections services, to await a hearing to determine whether his parole should be revoked.

(b) As an alternative to revocation, that the parolee, as a condition of parole, be committed to a community rehabilitation center or a substance abuse treatment program operated by, or under contract with, the department, for a period of time not to exceed six months, without benefit of good time, provided that such commitment does not extend the period of parole beyond the full parole term. Upon written request of the department that the offender be removed for violations of the rules or regulations of the community rehabilitation center or substance abuse program, the committee shall order that the parole be revoked, with credit for time served in the community rehabilitation center.

Acts 1968, No. 191, §1; Amended by Acts 1974, No. 120, §1; Acts 1988, No. 380, §1; Acts 1992, No. 301, §1; Acts 2010, No. 861, §7; Acts 2011, No. 104, §1; Acts 2012, No. 714, §8.



RS 15:574.8 - Parole officers; powers of arrest; summary arrest and detention of parolees

§574.8. Parole officers; powers of arrest; summary arrest and detention of parolees

A. Parole officers shall be deemed to be peace officers and shall have the same powers with respect to criminal matters and the enforcement of the law relating thereto as sheriffs, constables, and police officers have in their respective jurisdictions. They have all the immunities and matters of defense now available or hereafter made available to sheriffs, constables, and police officers in any suit brought against them in consequence of acts done in the course of their employment.

B. If a parole officer has reasonable cause to believe that a parolee has violated or is attempting to violate a condition of his parole and that an emergency exists, so that awaiting action by the committee under R.S. 15:574.7 would create an undue risk to the public or to the parolee, such parole officer may arrest the parolee without a warrant or may authorize any peace officer to do so. The authorization may be in writing or oral, but if not written, shall be subsequently confirmed by a written statement. The written authorization or subsequent confirmation shall set forth that, in the judgment of the parole officer, the person to be arrested has violated or was attempting to violate a condition of his parole. The parolee arrested hereunder, if detained, shall be held in a local jail, state prison, or other detention facility, pending action by the committee. Immediately after such arrest and detention, the parole officer concerned shall notify the chief probation and parole officer and submit a written report of the reason for the arrest. After consideration of the written report, the chief probation and parole officer shall, with all practicable speed, make a preliminary determination, and shall either order the parolee's release from detention or proceed promptly in accordance with R.S. 15:574.7.

Acts 1952, No. 162, §7. Amended by Acts 1956, No. 66, §1; Acts 1968, No. 191, §1; Acts 2001, No. 608, §1; Acts 2010, No. 924, §2, eff. July 2, 2010; Acts 2012, No. 714, §8.



RS 15:574.9 - Revocation of parole for violation of condition; committee panels; return to custody hearing; duration of reimprisonment and reparole after revocation; credit for time served; revocation for a technical violation

§574.9. Revocation of parole for violation of condition; committee panels; return to custody hearing; duration of reimprisonment and reparole after revocation; credit for time served; revocation for a technical violation

A. When a parolee has been returned to the physical custody of the Department of Public Safety and Corrections, office of corrections services, the committee shall hold a hearing to determine whether his parole should be revoked, unless said hearing is expressly waived in writing by the parolee. A waiver shall constitute an admission of the findings of the prerevocation proceeding and result in immediate revocation. If the revocation hearing is not waived, the parolee shall be permitted to consult with and be advised and represented by his own legal counsel or legal counsel appointed under the provisions of R.S. 15:179. At the hearing the parolee may admit, deny, or explain the violation charged, and he may present proof, including affidavits and other evidence, in support of his contentions. Upon request of the parolee, the parole committee may postpone the rendering of its decision for a specified reasonable time pending receipt of further information necessary to a final determination.

B. The committee may order revocation of parole upon a determination that:

(1) The parolee has failed, without a satisfactory excuse, to comply with a condition of his parole; and

(2) The violation of condition involves the commission of another felony, or misconduct including a substantial risk that the parolee will commit another felony, or misconduct indicating that the parolee is unwilling to comply with proper conditions of parole.

C. Other than for conviction of a felony committed while on parole, action revoking a parolee's parole and recommitting him for violation of the condition of parole must be initiated before the expiration of his parole term. When a warrant for arrest is issued by the committee on parole or a detainer is issued by the parole officer, the running of the period of parole shall cease as of the time the warrant or detainer is issued. A parolee under supervision in this state or another state, who has absented himself from the supervising jurisdiction, or from his place of residence, without proof of permission for such absence, shall be deemed a fugitive from justice and shall be returned to the physical custody of the Department of Public Safety and Corrections for a revocation hearing by the committee on parole, without necessity of a prerevocation or probable cause hearing, at or near the place of the arrest or violation. No credit shall be applied toward completing the full parole term for the period of time the parolee was a fugitive from justice.

D. Parole revocation shall require two votes of a three-member panel of parole committee members or, if the number of members present exceeds a three-member panel, a majority vote of those members present and voting, and the order of revocation shall be reduced to writing and preserved.

E. When the parole of a parolee has been revoked by the committee for violation of the conditions of parole, the parolee shall be returned to the physical custody of the Department of Public Safety and Corrections, corrections services, and serve the remainder of his sentence as of the date of his release on parole, and any credit for time served for good behavior while on parole. The parolee shall be given credit for time served prior to the revocation hearing for time served in actual custody while being held for a parole violation in a local detention facility, state institution, or out-of-state institution pursuant to Code of Criminal Procedure Article 880.

F. Any such prisoner whose parole has been revoked may be considered by the committee for reparole in accordance with the provisions of this Part.

G.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, any offender who has been released on parole and whose parole supervision is being revoked under the provisions of this Subsection for his first technical violation of the conditions of parole as determined by the committee on parole, shall be required to serve not more than ninety days without diminution of sentence or credit for time served prior to the revocation for a technical violation. The term of the revocation for the technical violation shall begin on the date the Board of Parole orders the revocation. Upon completion of the imposed technical revocation sentence, the offender shall return to active parole supervision for the remainder of the original term of supervision. The provisions of this Subsection shall apply only to an offender's first revocation for a technical violation.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to the following offenders:

(i) Any offender released on parole for the conviction of a crime of violence as defined in R.S. 14:2(B).

(ii) Any offender released on parole for the conviction of a sex offense as defined in R.S. 15:541.

(iii) Any offender released on parole who is subject to the sex offender registration and notification requirements of R.S. 15:541 et seq.

(2) A "technical violation", as used in this Subsection, means any violation except it shall not include any of the following:

(a) Being arrested, charged, or convicted of any of the following:

(i) A felony.

(ii) Repealed by Acts 2010, No. 510, §1.

(iii) Any intentional misdemeanor directly affecting the person.

(iv) At the discretion of the committee on parole, any attempt to commit any intentional misdemeanor directly affecting the person.

(v) At the discretion of the committee on parole, any attempt to commit any other misdemeanor.

(b) Being in possession of a firearm or other prohibited weapon.

(c) Failing to appear at any court hearing.

(d) Absconding from the jurisdiction of the committee on parole.

Acts 1968, No. 191, §1; Amended by Acts 1974, No. 106, §1; Acts 1974, No. 198, §1; Acts 1974, No. 203, §1; Acts 1985, No. 196, §1, eff. July 6, 1985; Acts 1985, No. 930, §2, eff. July 23, 1985; Acts 1988, No. 380, §1; Acts 1990, No. 330, §1; Acts 1991, No. 116, §1; Acts 1991, No. 118, §1; Acts 1995, No. 1011, §1; Acts 2001, No. 608, §1; Acts 2006, No. 113, §2; Acts 2007, No. 402, §2; Acts 2008, No. 220, §6, eff. June 14, 2008; Acts 2010, No. 510, §1; Acts 2010, No. 520, §1; Acts 2010, No. 792, §1; Acts 2011, No. 186, §3; Acts 2012, No. 714, §8.



RS 15:574.10 - Conviction of a felony while on parole

§574.10. Conviction of a felony while on parole

When a person is convicted in this state of a felony committed while on parole or is convicted under the laws of any other state or of the United States or any foreign government or country of an offense committed while on parole, and which if committed in this state would be a felony, his parole shall be deemed revoked as of the date of the commission of the felony or such offense under the laws of the other jurisdiction. His parole officer shall inform the sentencing judge of the fact that the convicted defendant is a parole violator. The term for which the defendant shall be imprisoned as a parole violator shall be the same as that provided in cases of revocation of parole for violation of the conditions of parole. The new sentence of imprisonment shall be served consecutively to the term of imprisonment for violation of parole unless a concurrent term of imprisonment is directed by the court. An appeal by the defendant on the new conviction or sentence shall not suspend the revocation provisions of this Section, unless the defendant has been admitted to post-conviction bail on the new sentence of imprisonment. In the event of a successful appeal of the new conviction or sentence, the state shall be liable for any loss of income sustained by the defendant due to such revocation of parole.

Acts 1968, No. 191, §1; Acts 1987, No. 95, §1; Acts 1993, No. 104, §1; Acts 2008, No. 144, §1.

.

NOTE: See Acts 1987, No. 95, §2.



RS 15:574.11 - Finality of committee determinations; venue; jurisdiction and procedure; peremptive period; service of process

§574.11. Finality of committee determinations; venue; jurisdiction and procedure; peremptive period; service of process

A. Parole is an administrative device for the rehabilitation of prisoners under supervised freedom from actual restraint, and the granting, conditions, or revocation of parole rest in the discretion of the committee on parole. No prisoner or parolee shall have a right of appeal from a decision of the committee regarding release or deferment of release on parole, the imposition or modification of authorized conditions of parole, the termination or restoration of parole supervision or discharge from parole before the end of the parole period, or the revocation or reconsideration of revocation of parole, except for the denial of a revocation hearing under R.S. 15:574.9.

B. Venue in any action in which an individual committed to the Department of Public Safety and Corrections contests any action of the committee shall be in the parish of East Baton Rouge. Venue in a suit contesting the actions of the committee shall be controlled by this Part and R.S. 15:571.15 and not the Code of Criminal Procedure, Title XXXI-A, Post Conviction Relief, or Title IX, Habeas Corpus, regardless of the captioned pleadings stating the contrary.

C. The district court shall have appellate jurisdiction over pleadings alleging a violation of R.S. 15:574.9. The review shall be conducted by the court without a jury and shall be confined to the revocation record. Within thirty days after service of the petition, or within further time allowed by the court, the committee on parole shall transmit to the reviewing court the original or a certified copy of the entire revocation record of the proceeding under review. The review shall be limited to the issues presented in the petition for review. The discovery provisions under the Code of Civil Procedure applicable to ordinary suits shall not apply in a suit for judicial review under this Subsection. The court may affirm the revocation decision of the committee on parole or reverse and remand the case for further revocation proceedings. An aggrieved party may appeal a final judgment of the district court to the appropriate court of appeal.

D. Petitions for review that allege a denial of a revocation hearing under the provisions of R.S. 15:574.9 shall be subject to a peremptive period of ninety days after the date of revocation by the committee on parole. When revocation is based upon the conviction of a new felony while on parole, the ninety-day peremptive period shall commence on the date of final judgment of the new felony. Petitions for review filed after this peremptive period shall be dismissed with prejudice. Service of process of petitions for review shall be made upon the chairman of the committee on parole or his designee. The only proper party defendant in an action under this Section shall be the committee on parole.

Acts 1968, No. 191, §1; Acts 1990, No. 670, §1; Acts 2005, No. 460, §1; Acts 2010, No. 138, §1; Acts 2012, No. 714, §8.



RS 15:574.12 - Information as to offenders and ex-offenders; confidentiality

§574.12. Information as to offenders and ex-offenders; confidentiality

A. The presentence investigation report, the pre-parole report, the clemency report, the information and data gathered by the staffs of the Board of Pardons and committee on parole, the prison record, and any other information obtained by the board or committee or the Department of Public Safety and Corrections, correction services and youth services, in the discharge of their official duties shall be confidential and shall not be subject to public inspection nor be disclosed directly or indirectly to anyone except as provided by this Section.

B. Information may be released upon request without special authorization, subject to other restrictions that may be imposed by federal law or by other provisions of state law, to the committee on parole, Board of Pardons, the governor, the sentencing judge, counsel for the juvenile in a delinquency matter, a district attorney or law enforcement agency, the personnel and legal representatives of the Department of Public Safety and Corrections, corrections services and youth services, including student interns, appropriate governmental agencies, or officials when access to such information is imperative for discharge of the responsibilities of the requesting agency, official, or court officer and the information is not reasonably available through any other means, and court officers with court orders specifying the information requested.

C. Fingerprints, photographs and information pertaining to arrests and dispositions of criminal charges may be released to criminal justice agencies without special authorization.

D. The secretary of the Department of Public Safety and Corrections or his designated representative and the deputy secretary of youth services or his designee may approve the reading of confidential information by the following:

(1) Social service agencies assisting in the treatment of the offender or ex-offender.

(2) Approved researchers who have guaranteed in writing anonymity of all subjects.

E. The secretary of the Department of Public Safety and Corrections or his designated representative and the deputy secretary of youth services or his designee may approve the selective reading of information to a private citizen or organization aiding in the rehabilitation of an offender or ex-offender or directly involved in the hiring of the offender or ex-offender under the following conditions:

(1) It appears that the withholding of the information would be to the offender's or ex-offender's disadvantage.

(2) The requested information is necessary to further the rehabilitation or the likelihood of hiring the offender or ex-offender.

(3) The requested information is not reasonably available through other means.

(4) The offender or ex-offender has given his written consent to the release of the information.

F.(1) Whenever records covered by this Section are subpoenaed, the records shall be submitted to the appropriate court for a ruling as to whether the information should be turned over to the party who caused the subpoena to be issued. The court shall make this determination in camera. Should the court find:

(a) That the information is not relevant to the proceedings, or

(b) That the information was derived from communications which were obviously made in the confidence that they would not be disclosed, or

(c) That confidentiality is essential to future useful relations between the source and the recorder of the information, the information shall be withheld.

(2) Should the court authorize disclosure of the records in accordance with the subpoena, the party who caused the subpoena to be issued shall pay a fee for the cost of production of the records in accordance with R.S. 39:241, unless the court determines that the party has been granted pauper status in accordance with law.

G.(1)(a) Notwithstanding the provisions of Subsection A of this Section, all information pertaining to an individual's misconduct while incarcerated, statistical information, information pertaining to disposition of criminal charges and incarcerations, and information of a general nature including an individual's age, offense, date of conviction, length of sentence, any correspondence by a public official which requests, or may be determined to be in support of, or in opposition to, the pardon or parole of an individual, and discharge date shall be released to the general public at any time upon request.

(b) Each piece of correspondence by a public official which requests, or may be determined to be in support of, or in opposition to, the pardon or parole of an individual shall be recorded in a central register by the board or committee which received the correspondence. The register shall contain the name of the individual whose pardon or parole is the subject of the letter, the name of the public official who is the author of the letter, and the date the letter was received by the board or committee.

(2) The provisions of Paragraph (1) shall not apply to any correspondence submitted which requests, or may be determined to be in support of, or in opposition to, the pardon or parole of an individual received before August 15, 1997.

H. The secretary of the Department of Public Safety and Corrections and the deputy secretary of youth services are authorized to establish rules and regulations to provide for the orderly administration of this Section.

I. It shall be a misdemeanor, punishable by a fine of not more than two thousand dollars or imprisonment for not more than one year, or both, for any member of the Board of Pardons and committee on parole or their employees to make public any confidential information.

Acts 1968, No. 191, §1. Amended by Acts 1975, No. 322, §1; Acts 1984, No. 140, §1; Acts 1986, No. 177, §1; Acts 1989, No. 680, §1; Acts 1997, No. 1273, §1; Acts 2001, No. 157, §1; Acts 2006, No. 150, §1; Acts 2008, No. 251, §1; Acts 2012, No. 714, §8.



RS 15:574.13 - General applicability; juveniles in correctional institutions excepted

§574.13. General applicability; juveniles in correctional institutions excepted

A. The provisions of this Part shall apply to all persons who, on July 31, 1968, are sentenced to or serving prison sentences, are on parole, or are eligible to be placed on parole, with the same force and effect as if it had been in operation at the time such persons were sentenced, imprisoned, placed on parole, or became eligible to be placed on parole, as the case may be provided that prisoners on parole prior to July 31, 1968 shall continue on parole subject to the provisions of this Part.

B. The provisions of this Part shall not apply to parole from any correctional institution for juveniles now in operation or which may be established hereafter.

Acts 1968, No. 191, §1.



RS 15:574.14 - Repealed by Acts 2001, No. 606, §2, eff. June 19, 2002.

(2) OUT OF STATE PAROLEE SUPERVISION

§574.14. Repealed by Acts 2001, No. 606, §2, eff. June 19, 2002.



RS 15:574.15 - Power of elected state, parochial, or municipal officials to parole persons arrested for violation of municipal ordinances

(3) VIOLATIONS OF MUNICIPAL ORDINANCES

§574.15. Power of elected state, parochial, or municipal officials to parole persons arrested for violation of municipal ordinances

A.(1) Every elected officer of the state or any parish or municipality in the state shall have the power to parole a person who is under arrest and detention for the violation of any criminal or quasi criminal ordinance, not enumerated in Paragraph (2) of this Subsection, of any municipality in any parish, within the territorial jurisdiction of the state or parish elected officer, and within the municipality wherein the municipal officer exercises his jurisdiction, whenever any municipality has a population of more than three hundred thousand persons, based on the latest federal decennial census. Nothing in this Subsection shall prohibit or impede judges exercising criminal jurisdiction in district, municipal, or traffic court to fix bail as guaranteed and authorized by Louisiana Constitution Article I, Section 18 and Code of Criminal Procedure Article 333.

(2) Persons arrested for any of the following violations of municipal ordinances shall not be eligible for parole by any elected officer, except district court, and municipal court judges exercising criminal jurisdiction but only after compliance with Louisiana Code of Criminal Procedure Articles 327.1 and 335.1:

(a) Any violations of municipal ordinances defining criminal battery and assault.

(b) Any violations of other municipal ordinances including criminal trespass, criminal damage to property, or disturbing the peace, if they occurred at the arrestee's residence or if they result from an obvious domestic dispute.

(c) Any violations of Article VII of Chapter 42 of the City Code of the City of New Orleans dealing with domestic violence as enumerated below:

(i) Attempting to cause or causing physical harm to another family or household member.

(ii) Placing another family or household member in fear of physical harm.

(iii) Causing another family or household member to engage in involuntary sexual activity by force, threat of force, or duress.

(iv) Committing one or more of the following crimes against another family or household member:

(aa) Arson, of any grade.

(bb) Assault, of any grade.

(cc) Burglary, of any grade.

(dd) Criminal damage to property.

(ee) Homicide, of any grade.

(ff) Kidnapping, of any grade.

(gg) Sex offenses, of any grade.

(hh) Any offense involving stolen property.

(ii) Any weapon law violation.

(jj) Disorderly conduct.

(kk) Stalking.

(ll) Criminal trespass of property.

(3) The following persons shall not be eligible for parole by any elected officer:

(a) Persons arrested for two or more felony violations.

(b) Persons arrested for five or more misdemeanors or felony arrests.

(c) Persons arrested for illegal possession or carrying of a firearm.

B.(1) Any such officer may notify the parish sheriff or municipal authority detaining such a person that he desires that the person be paroled pending arraignment on his own recognizance. The officer shall notify the parish sheriff or municipal authority detaining said individual. The notice from the officer may be verbal only if the officer is contacted at his residence or office and can state an identifying number or word as may be prescribed for securing proper identification of such officer. Prior to authorizing release, the officer shall be informed of the nature of the charges pending against the intended parolee.

(2) If the officer cannot be contacted at his residence or office, the notice shall be in writing only and on a form supplied by the parish sheriff or municipal authority. The form shall contain a place for the signature of the elected officer, the identification of his elected position, the name of the person paroled, the nature of the charge pending against the person paroled, and the date the parole is requested. This written form shall be signed by the officer and all information called for therein correctly completed and the form delivered to the parish sheriff or the municipal authority either by the officer or on his behalf before any parole request may be honored.

(3) At the time of authorizing a release, the officer shall be informed of the criminal history of the intended parolee. If the authorization is verbal, then the information shall be given verbally. If the authorization is written, then the information shall be contained upon the form supplied by the parish sheriff's office or municipal authority as indicated in Paragraph (2) of this Subsection.

C.(1) For the purposes of this Section, members of the state central committee, parish executive committees, and municipal executive committees of political parties shall be deemed to be elected state, parochial, or municipal officials, as the case may be, as hereinabove set forth.

(2) For purposes of accurate recordkeeping, each of the committees listed above, shall supply the parish sheriff or municipal authority with a list of membership additions and deletions, to include the names, addresses, phone numbers and other information as requested, within thirty days of any changes in committee membership. If this information is not supplied within thirty days, the membership in question shall not be permitted to exercise any parole powers until five days after such information has been supplied to the proper authorities.

D.(1) No elected official shall have any business arrangement with a bail bonding company.

(2) In any sixty-day period if three persons paroled by an elected official granted parole power, as described in Subsections A and C, fail to appear for arraignment at the appointed time, the parish sheriff or the municipal authority may suspend the parole power of said elected official for a period of sixty days.

Acts 1950, No. 94, §1. Amended by Acts 1963, No. 103, §1; Acts 1983, No. 358, §1; Acts 1989, No. 814, §1; Acts 1995, No. 918, §1; Acts 2004, No. 833, §2; Acts 2005, No. 65, §1; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:574.16 - Refusal to parole; penalty

§574.16. Refusal to parole; penalty

Should any officer of any such municipality described in R.S. 15:574.15 refuse to parole any such person or persons upon the verbal request, or otherwise, of any such officer herein mentioned, such officer of the municipality shall upon conviction before the criminal district court of such parish be condemned to pay a fine of not less than one hundred dollars, nor more than one thousand dollars, or suffer imprisonment of not less than thirty days, nor more than six months, or both, as the judge of said criminal district court of said parish shall deem expedient.

Acts 1950, No. 94, §2.



RS 15:574.17 - Kenner; power of elected municipal officials to parole or release persons in custody for violations of ordinances

§574.17. Kenner; power of elected municipal officials to parole or release persons in custody for violations of ordinances

A. Every elected municipal official of the city of Kenner may parole and authorize the release from custody of any person who is under arrest or in custody in the city of Kenner for the violation of any ordinance of the city of Kenner by notifying the head or acting head of the parish or municipal law enforcement agency holding the person to be released.

B. The notice from the elected official may be verbal if the elected official authorizing the release or parole is contacted at his office or his place of residence; otherwise, the notice shall be in writing on a form supplied by the office of the law enforcement agency holding the person to be released. The form shall contain a place for the elected official's signature, the name of his office, the name of the person to be released or paroled, the nature of the charge or charges pending against the person to be released, and the date his release is requested. The form shall be signed by the elected official and all information called for therein correctly completed. The form shall be delivered by the elected official, or someone acting on his behalf, to the parish or municipal officer in charge of holding or detaining the person to be released.

C. In any sixty-day period, if three persons paroled or released by an elected official described in Subsection A above fail to appear for any court proceeding of which the released person had been properly notified, the authority of that official to parole or release persons in accordance with this Section may be suspended for a period of sixty days by the chief officer of any parish or municipal law enforcement agency having jurisdiction in the city of Kenner.

Acts 1988, No. 288, §1.



RS 15:574.18 - Prohibition of city council members to parole or release persons

§574.18. Prohibition of city council members to parole or release persons

Notwithstanding any other law to the contrary, no member of a city council or the chief of police in a municipality with a population under eighty thousand shall have the power or authority to parole or authorize the release from custody of any person who is under arrest or in custody for the violation of an ordinance of that municipality. The chief of police shall not have the authority to suspend the parole power of the mayor or his designated magistrate of such municipality.

Acts 1991, No. 758, §1.



RS 15:574.20 - Medical parole program; eligibility; revocation

(4) MEDICAL PAROLE

§574.20. Medical parole program; eligibility; revocation

A.(1) Notwithstanding the provisions of this Part or any other law to the contrary, any person sentenced to the custody of the Department of Public Safety and Corrections may, upon referral by the department, be considered for medical parole by the committee on parole. Medical parole consideration shall be in addition to any other parole for which an inmate may be eligible, but shall not be available to any inmate who is awaiting execution.

(2) Medical parole shall not be available to any inmate serving time for the violation of R.S. 14:30, first degree murder; or R.S. 14:30.1, second degree murder.

B. The committee on parole shall establish the medical parole program to be administered by the Department of Public Safety and Corrections. An inmate eligible for consideration for release under the program shall be any person who, because of an existing medical or physical condition, is determined by the department to be within one of the following designations:

(1) "Permanently disabled inmate" means any person who is unable to engage in any substantial gainful activity by reason of any medically determinable physical impairment which can be expected to result in death or which is or can be expected to be permanently irreversible.

(2) "Terminally ill inmate" means any inmate who, because of an existing medical condition, is irreversibly terminally ill. For the purposes of this Section, "terminally ill" is defined as having a life expectancy of less than one year due to an underlying medical condition.

C. No inmate shall be recommended for medical parole by the department until full consideration has been given to the inmate's crime and criminal history, length of time served in custody, institutional conduct, an indication that the inmate represents a low risk to himself or society, and a medical assessment of the inmate's condition. In the assessment of risk, emphasis shall be given to the inmate's medical condition and how this relates to his overall risk to society.

D. The authority to grant medical parole shall rest solely with the committee on parole, and the committee shall establish additional conditions of the parole in accordance with the provisions of this Subpart. The Department of Public Safety and Corrections shall identify those inmates who may be eligible for medical parole based upon available medical information. In considering an inmate for medical parole, the committee may require that additional medical evidence be produced or that additional medical examinations be conducted. The committee on parole shall determine the risk to public safety and shall grant medical parole only after determining that the inmate does not pose a threat to public safety.

E. The parole term of an inmate released on medical parole shall be for the remainder of the inmate's sentence, without diminution of sentence for good behavior. Supervision of the parolee shall consist of periodic medical evaluations at intervals to be determined by the committee at the time of release.

F. If it is discovered through the supervision of the medical parolee that his condition has improved such that he would not then be eligible for medical parole under the provisions of this Subpart, the committee may order that the person be returned to the custody of the Department of Public Safety and Corrections to await a hearing to determine whether his parole shall be revoked. Any person whose medical parole is revoked due to an improvement in his condition shall resume serving the balance of his sentence with credit given for the duration of the medical parole. If the person's medical parole is revoked due to an improvement in his condition, and he would be otherwise eligible for parole, he may then be considered for parole under the provisions of R.S. 15:574.4. Medical parole may also be revoked for violation of any condition of the parole as established by the committee on parole.

G. The committee on parole shall promulgate such rules as are necessary to effectuate this Subpart, including rules relative to the conduct of medical parole hearings, and the conditions of medical parole release.

Acts 1990, No. 563, §1; Acts 1993, No. 938, §1; Acts 2012, No. 714, §8; Acts 2014, No. 153, §1.



RS 15:574.21 - Parole risk assessment pilot program; statistical system; agency cooperation; rules promulgation

(5) PAROLE RISK ASSESSMENT PILOT PROGRAM

§574.21. Parole risk assessment pilot program; statistical system; agency cooperation; rules promulgation

A. The Board of Parole shall establish a parole risk assessment pilot program which shall incorporate risk assessment analysis into the parole decision making process. The risk assessment analysis shall be designed to enhance objectivity and consistency in the parole decision making process. The program shall include the development of objective parole criteria consisting of statistical evaluation of the threat to society posed by parole candidates based on past patterns of recidivism.

B. The board shall utilize in the program, an offender risk assessment scoring system designed to measure the threat of risk of new criminal activity in general and the specific threat of new violence.

C. The pilot program shall conclude on April 15, 1995, unless the legislature extends this date or establishes a similar program prior to that date. The Board of Parole shall report annually to the legislature on the progress of the program, with such information on the impact of the use of objective criteria on the parole rate, prison population levels, and public protection as may be available from the Department of Public Safety and Corrections and the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

D. Contingent upon the availability of funding, the Department of Public Safety and Corrections and the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice shall provide the necessary resources, including clerical and administrative personnel, required by the committee on parole to establish, implement and evaluate the risk assessment pilot program. Specifically, the Department of Public Safety and Corrections, the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, the Louisiana Sentencing Commission, and the Louisiana Bureau of Criminal Identification and Information shall provide technical assistance to the committee on parole, and shall make available all facts, records, information, data and data processing assistance required by the committee.

E. The committee on parole is hereby authorized to promulgate rules necessary to effectuate this Subpart.

Acts 1990, No. 411, §1; Acts 2012, No. 714, §8.



RS 15:574.22 - Repealed by Acts 2012, No. 123, §1.

§574.22. Repealed by Acts 2012, No. 123, §1.



RS 15:574.31 - Intent; purpose

(6) INTERSTATE COMPACT FOR ADULT

OFFENDER SUPERVISION

§574.31. Intent; purpose

A. The Interstate Compact for the Supervision of Parolees and Probationers was established in 1937. It is the earliest corrections "compact" established among the states and has not been amended since its adoption over sixty-two years ago.

(1) This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million offenders.

(2) The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements, and sex offender registration.

(3) After hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability.

(4) Upon the adoption of this Interstate Compact for Adult Offender Supervision, it is the intention of the legislature to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers on the effective date of this compact.

B.(1) The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 USC 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states:

(a) To provide the framework for the promotion of public safety and protect the rights of victims throughout the control and regulation of the interstate movement of offenders in the community.

(b) To provide for the effective tracking, supervision, and rehabilitation of these offenders by sending and receiving states.

(c) To equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

(2) In addition, this compact will do the following:

(a) Create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact.

(b) Ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines.

(c) Establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators.

(d) Monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance.

(e) Coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(3) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

C. This Subpart may be cited as the "Interstate Compact for Adult Offender Supervision".

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.32 - Definitions

§574.32. Definitions

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "Bylaws" means those bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Commissioner" means the voting representative of each compacting state appointed pursuant to R.S. 15:574.33.

(4) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(5) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) "Member" means the commissioner of a compacting state or designee who shall be a person officially connected with the commissioner.

(8) "Noncompacting state" means any state which has not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to R.S. 15:574.38, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(13) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under R.S. 15:574.34.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.33 - The Interstate Commission; membership; creation of the executive committee

§574.33. The Interstate Commission; membership; creation of the executive committee

A. The compacting states hereby create the "Interstate Commission for Adult Offender Supervision". The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting state in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio nonvoting members. The Interstate Commission may provide in its bylaws for such additional, ex officio, nonvoting members as it deems necessary.

C. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

D. The Interstate Commission shall establish an executive committee which shall include commission officers, members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission, and performs other duties as directed by commission or set forth in the bylaws.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.34 - State Council

§574.34. State Council

A. Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the compact administrator or his designee from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. Each member state may determine the membership of its own state council, and its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Additionally, the compact administrator shall have the authority to appoint additional representatives to the State Council when he deems necessary. The initial legislative representative shall be appointed by the speaker of the Louisiana House of Representatives for a term of two years. Upon the expiration of the initial legislative member's term, the president of the Louisiana Senate shall appoint the next legislative member for a term of two years. Thereafter, the legislative representative shall be appointed by the speaker of the House of Representatives and by the president of the Senate alternating between houses every two years.

B. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the governor. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to development of policy concerning operations and procedures of the compact within that state.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.35 - Powers and duties of the Interstate Commission

§574.35. Powers and duties of the Interstate Commission

The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(5) To establish and maintain offices.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, or contract for services of personnel, including but not limited to members and their staffs.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including but not limited to an executive committee as required by R.S. 15:574.33 which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in R.S. 15:574.40.

(14) To sue and be sued.

(15) To provide for dispute resolution among compacting states.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.36 - Organization and operation of the Interstate Commission

§574.36. Organization and operation of the Interstate Commission

A. The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including but not limited to the following:

(1) Establishing the fiscal year of the Interstate Commission.

(2) Establishing an executive committee and such other committees as may be necessary.

(3) Providing reasonable standards and procedures for the following:

(a) The establishment of committees.

(b) Any general or specific delegation of any authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meeting.

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

(7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving all of its debts and obligations.

(8) Providing transition rules for "start up" administration of the compact.

(9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B.(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or enumeration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

C. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

D.(1) The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that nothing in this Paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

Acts 2001, No. 606, §1, June 19, 2002.



RS 15:574.37 - Activities of the Interstate Commission

§574.37. Activities of the Interstate Commission

A. The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact. Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

B. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, the compact administrator shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

C. The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

D.(1) The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in Sunshine Act, 5 USC 552(b), as may be amended.

(3) The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(a) Relate solely to the Interstate Commission's internal personnel practices and procedures.

(b) Disclose matters specifically exempted from disclosure by statute.

(c) Disclose trade secrets or commercial or financial information which is privileged or confidential.

(d) Involve accusing any person of a crime, or formally censuring any person.

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

(f) Disclose investigatory records compiled for law enforcement purposes.

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity.

(h) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity.

(i) Specifically relate to the Interstate Commission's issuance of a subpoena or its participation in a civil action or proceeding.

(4) For every meeting closed pursuant to this Section, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote which shall be reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

E. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.38 - Rulemaking functions of the Interstate Commission

§574.38. Rulemaking functions of the Interstate Commission

A. The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states. Rulemaking shall occur pursuant to the criteria set forth in this Section and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 USC 551 et seq., and the Federal Advisory Committee Act, 5 USC App. 2, 1 et seq. All rules and amendments shall become binding as of the date specified in each rule or amendment.

B. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

C.(1) When promulgating a rule, the Interstate Commission shall:

(a) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule.

(b) Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available.

(c) Provide an opportunity for an informal hearing.

(d) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(2) Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

D. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard.

(2) Offender registration and compliance.

(3) Violations and returns.

(4) Transfer procedures and forms.

(5) Eligibility for transfer.

(6) Collection of restitution and fees from offenders.

(7) Data collection and reporting.

(8) The level of supervision to be provided by the receiving state.

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact.

(10) Mediation, arbitration, and dispute resolution.

E. The existing rules governing the operation of the previous compact superseded by this Act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

F. Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.39 - Oversight, enforcement, and dispute resolution by the Interstate Commission

§574.39. Oversight, enforcement, and dispute resolution by the Interstate Commission

A. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

B. The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities. The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states. The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

C. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in R.S. 15:574.42.

D. In accordance with the laws of the United States, the duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the persons to be retaken. All legal requirements to extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state; however, if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense. The duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states that are parties to this compact without interference.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.40 - Finance

§574.40. Finance

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.41 - Eligibility of compacting states, effective date, and amendment

§574.41. Eligibility of compacting states, effective date, and amendment

A. Any state, as defined in R.S. 15:574.32, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

B. Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.42 - Withdrawal, default, termination, and judicial enforcement

§574.42. Withdrawal, default, termination, and judicial enforcement

A.(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state provided that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law. The effective date of withdrawal is the effective date of the repeal. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(2) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state's reenacting the compact or upon such later date as determined by the Interstate Commission.

B.(1) If the Interstate Commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission.

(b) Remedial training and technical assistance as directed by the Interstate Commission.

(c) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice of the supreme court, the attorney general, the president of the Louisiana Senate, and the speaker of the Louisiana House of Representatives.

(2) The grounds for default include but are not limited to failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor and the officials designated in Subparagraph (B)(1)(c) of this Section. The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

C. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

D. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be completed and any surplus funds shall be distributed in accordance with the bylaws.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.43 - Severability and construction

§574.43. Severability and construction

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provision of the compact shall be enforceable. The provisions of this compact shall be liberally constructed to effectuate its purposes.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.44 - Binding effect of compact and other laws

§574.44. Binding effect of compact and other laws

A. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

B. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

C. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

D. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Acts 2001, No. 606, §1, eff. June 19, 2002.



RS 15:574.45 - Interstate transfer or travel of parolees or probationers; fees

§574.45. Interstate transfer or travel of parolees or probationers; fees

A. Any parolee or probationer under the supervision of the Department of Public Safety and Corrections who requests to transfer his residence to another state pursuant to the Interstate Compact for Adult Offender Supervision shall pay to the department an application fee of one hundred fifty dollars.

B. Any funds collected pursuant to the provisions of this Section shall be used to defray the costs of returning to this state parolees and probationers who violate the conditions of supervision.

C. The Department of Public Safety and Corrections shall promulgate rules and procedures to implement the provisions of this Section.

Acts 2011, No. 217, §1.



RS 15:574.61 - Short title

(7) SUBSTANCE ABUSE CONDITIONAL RELEASE

§574.61. Short title

This Subpart may be referred to and may be cited as the "Substance Abuse Conditional Release Act".

Acts 2013, No. 389, §2.



RS 15:574.62 - Substance abuse conditional release

§574.62. Substance abuse conditional release

A. The secretary of the Department of Public Safety and Corrections is hereby authorized to release an offender sentenced to the custody of the department to intense parole supervision as provided in R.S. 15:574.4.4, if the offender meets certain requirements provided for in this Section and meets the requirements of any rules or regulations adopted by the secretary in accordance with the provisions of this Section.

B. An offender shall be eligible for conditional release pursuant to the provisions of this Section if all of the following conditions are met:

(1) The offender is willing to participate in the program.

(2) The offender has been convicted and is serving a sentence for a first or second offense possession or possession with the intent to distribute a controlled dangerous substance as defined by Part X of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950.

(3) The offender has no convictions for a crime of violence as defined by R.S. 14:2 or a sex offense as defined by R.S. 15:541.

(4) The offender has not previously been released pursuant to the provisions of this Section.

(5) The offender has served at least two years in actual physical custody and is within one year of his projected release date.

C.(1) If the offender meets the criteria set forth in Subsection B of this Section, the offender shall be required to undergo an addiction disorder assessment and a mental health screening which shall be reviewed by the secretary of the department and considered by the secretary in determining the offender's suitability to participate in the treatment program. In determining suitability the secretary shall consider all of the following:

(a) Whether the offender's release may pose a danger to the general public or to an individual. In making this determination, the secretary shall consider all of the following:

(i) The offender's involvement in any gang activity during the offender's term of imprisonment.

(ii) The offender's custody classification as defined by the department.

(iii) The risk of violence associated with the offender's release.

(iv) The availability of sufficient supervision resources as determined by the secretary.

(b) Whether the offender has a suitable release plan. In evaluating the release plan, the secretary shall consider all of the following:

(i) Plans for aftercare.

(ii) Availability of community-based chemical dependency treatment.

(iii) Opportunities for gainful employment.

(iv) An approved residence plan.

(2) If the offender meets the criteria set forth in Subsection B of this Section and the secretary determines that the offender is suitable to participate in the program, the offender shall be required to participate in an addiction disorder treatment program within a facility approved by the department that meets the standards adopted by the secretary or such other program as indicated by the department's risk and needs assessment tool. The program shall last for not less than sixty days nor more than one hundred twenty days.

D. The secretary may remove any offender from the program for any of the following:

(1) The offender committed a violation of the rules of the program.

(2) The offender committed a criminal offense or violated the department disciplinary rules while in the program.

(3) The offender presents a risk to himself or others.

E. If the offender fails to successfully complete the program or is removed from the program pursuant to Subsection D of this Section, he shall be required to serve the remainder of his sentence as originally imposed. The offender shall not lose any good time earned during his participation in the program.

F. If the offender successfully completes the program, the secretary may release the offender to intense parole supervision as provided in R.S. 15:574.4.4 and subject the offender to certain additional conditions imposed by the secretary pursuant to the provisions of this Section.

G. Prior to the offender's release pursuant to the provisions of this Section, the offender shall sign a written agreement to comply with all requirements of R.S. 15:574.4.4, the requirements of this Section, and any other conditions imposed by the secretary pursuant to the provisions of this Section.

H.(1) As a condition of the offender's release pursuant to the provisions of this Section, the secretary shall require the offender to submit to random drug and alcohol testing and electronic monitoring as determined to be necessary by the secretary.

(2) If determined by the secretary to be necessary, the secretary may require the offender to participate in further substance abuse treatment while on release pursuant to the provisions of this Section. The offender shall be required to bear the cost of such treatment.

(3) The secretary may impose any other conditions deemed necessary to accomplish the goals of this Section.

I. When an offender is released pursuant to the provisions of this Section, he shall be released as if released on parole and shall be subject to the provisions relative to parole including R.S. 15:574.4.4 et seq.

J. The secretary of the department is hereby authorized to establish rules and regulations to provide for the administration of this Section.

Acts 2013, No. 389, §2.



RS 15:575 - LOUISIANA BUREAU OF CRIMINAL

CHAPTER 6. LOUISIANA BUREAU OF CRIMINAL

IDENTIFICATION AND INFORMATION

§575. Legislative findings and objectives

The legislature hereby finds and declares that:

(1) The improvement of public safety and sound law enforcement and administration of criminal justice requires the complete and timely collection, processing, and dissemination of available information on crime, offenders, and the operations of the criminal justice system through a centralized system.

(2) It is in the public interest that to the greatest extent possible, government agencies at all levels concerned with the detection, apprehension, prosecution, sentencing, confinement, and rehabilitation of criminal offenders share among themselves available information relating to such offenders.

(3) Available computer and communications technology now enables the coordination, collection, storage, and dissemination of relevant information heretofore dispersed in separate files throughout the state.

(4) The reduction of crime, the protection of citizens and enforcement officers, and the need to improve the efficiency of the criminal justice system mandates the development and operation of a computer-based criminal justice information system in Louisiana.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:576 - Definitions

§576. Definitions

As used in this Chapter:

(1) The term "bureau" means the Louisiana Bureau of Criminal Identification and Information.

(2) The terms "criminal history record" or "criminal history record information" mean information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, bills of information, or any formal criminal charges, and any disposition arising therefrom, including sentencing, correctional supervision, and release. The terms do not include intelligence or investigatory purposes, nor does it include any identification information which does not indicate involvement of the individual in the criminal justice system.

(3) The term "criminal justice agency" means any government agency or subunit thereof, or private agency which, through statutory authorization or a legal formal agreement with a governmental unit or agency has the power of investigation, arrest, detention, prosecution, adjudication, treatment, supervision, rehabilitation or release of persons suspected, charged, or convicted of a crime; or which collects, stores, processes, transmits, or disseminates criminal history record or crime information.

(4) The term "criminal justice system" means that body of agencies at the federal, state, or local level, which may legally arrest, detain, prosecute, adjudicate, treat, supervise, rehabilitate or release, or collect, store, process, transmit, or disseminate criminal history record or crime information.

(5) The term "criminal justice information system" means all agencies, procedures, mechanisms, media, and forms as well as the information itself which are or become involved in the origination, collection, transmittal, storage, retrieval, and dissemination of information related to offenses or offenders in Louisiana.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:577 - Bureau of criminal identification and information; creation and organization

§577. Bureau of criminal identification and information; creation and organization

A. There is hereby created within the Department of Public Safety as a part of the office of state police, the Louisiana Bureau of Criminal Identification and Information. The bureau shall be administered by the deputy secretary who shall employ qualified commissioned officers of the state police to supervise the activities of the bureau under such terms and conditions as he may direct. The deputy secretary may appoint such other employees and employ such consultants as he deems necessary for the efficient operation of the bureau. The Louisiana Bureau of Criminal Identification and Information shall assume the functions, powers, and duties of the Bureau of Identification which prior to July 1, 1981 operated as a part of the office of state police.

B. Within the bureau, the following sections are hereby established:

(1) Criminal Records and Identification Section.

(2) Field Services and Quality Assurance Section.

(3) Latent Fingerprint Section.

The bureau may establish such units within each section as are necessary to carry out the provisions of this Chapter.

C. All data processing and related communications needs of the bureau shall be provided by the Data Processing Center and other facilities of the Department of Public Safety unless otherwise agreed by the deputy secretary.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:578 - Functions, powers, and duties of the bureau; crime laboratory

§578. Functions, powers, and duties of the bureau; crime laboratory

A. The bureau shall perform the following functions:

(1) To establish and maintain a central repository of criminal history record information and to adopt regulations and procedures to prescribe the terms and conditions under which the Department of Insurance, section on fraud, and the Department of Revenue, office of alcohol and tobacco control, shall have direct access to this information and adopt regulations and procedures to prescribe the terms and conditions under which other eligible individuals or agencies may gain access to such information.

(2) To establish and implement a uniform system for reporting criminal history record information from any state or local criminal justice agency.

(3) To adopt and promulgate regulations to protect the privacy and security of criminal history record information exchanged with the bureau by any state or local criminal justice agency.

(4) To establish, maintain, and regulate a modern system of telecommunication and data processing for the efficient collection, storage, and rapid transmission of criminal history record information and relevant statistics maintained by the bureau. To serve qualified agencies concerned with the administration of criminal justice throughout the state.

(5) To establish a system of fingerprint identification and analysis for use in the maintenance of criminal history record information; to aid in official investigations by eligible agencies; and to establish identification where authorized by law.

(6) REPEALED BY ACTS 1993, NO. 678, §2, EFF. JUNE 21, 1993.

(7) To establish and maintain a central registry of sex offenders and to adopt regulations and procedures to prescribe the terms and conditions under which information shall be released in accordance with the provisions of R.S. 15:540 through 549.

(8) To automate the criminal histories of all persons treated in the forensic conditional release program as well as all persons committed as not guilty by reason of insanity or unrestorably incompetent to stand trial pursuant to Chapters 1 and 2 of Title XXI of the Code of Criminal Procedure, and to establish an "alert flag" on criminal information records of such persons which would appear on state police computer records, as follows:

"This subject is under the supervision of the Department of Public Safety and Corrections, division of probation and parole, pursuant to a conditional release order from the district court. If in your custody, contact the division of probation and parole immediately."

B. Upon request the bureau shall assist any sheriff, chief police officer, or any governmental unit to do the following:

(1) Establish local identification and records systems.

(2) Investigate the circumstances of any crime and the identification, apprehension, and conviction of the perpetrator or perpetrators of any crime, and for this purpose may detail any employee or employees of the bureau for any length of time the deputy secretary may deem fit.

(3) Without request the deputy secretary shall, at the direction of the governor, detail any employee or employees, for any length of time which the governor may deem fit, to investigate any crime within the state for the purpose of identifying, apprehending, and convicting the perpetrator or perpetrators.

C. For the purpose of expediting local, state, national, and international efforts in the detection and apprehension of criminals, the bureau may operate and coordinate all communication systems which may be required in the normal conduct of its duties.

D. The Louisiana Commission on Law Enforcement and the Administration of Criminal Justice shall be assigned the functions, powers, and duties of the bureau related to the gathering and dissemination of data concerning parish prison population statistics and uniform crime reports. Any assignment shall relieve the bureau of responsibility for such responsibilities and duties.

E. Upon written request, the bureau shall provide specified criminal history information to the Department of Children and Family Services to provide for the well-being of children, as provided in R.S. 15:587.1.

F. Upon written request, the bureau shall provide mental health agencies providing treatment and supervision to patients pursuant to Chapters 1 and 2 of Title XXI of the Code of Criminal Procedure with access to criminal histories with all case disposition data. Treatment and supervision staff who have access to these criminal histories shall maintain the confidentiality of this information and shall sign a statement, to be developed by the Department of Public Safety and Corrections, which informs them of this obligation.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1984, No. 772, §1; Acts 1986, No. 760, §1, eff. Jan. 1, 1987; Acts 1987, No. 735, §1; Acts 1989, No. 194, §2; Acts 1991, No. 509, §1; Acts 1992, No. 388, §2, eff. June 18, 1992; Acts 1993, No. 678, §2, eff. June 21, 1993; Acts 1994, 3rd Ex. Sess., No. 50, §1; Acts 1995, No. 800, §2; Acts 1995, No. 1188, §1, eff. June 29, 1995; Acts 1997, No. 658, §2; Acts 1997, No. 1187, §2.



RS 15:578.1 - Pretrial diversion program for driving while intoxicated; criminal history records

§578.1. Pretrial diversion program for driving while intoxicated; criminal history records

Pursuant to the provisions of R.S. 15:242, the prosecuting authority shall maintain a list of all persons arrested for a violation of R.S. 14:98, operating a vehicle while intoxicated, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance, and placed by the prosecuting authority into a pretrial diversion program. The arrest record and placement into the pretrial diversion or intervention program shall become a public record when the person successfully completes the pretrial diversion or intervention program or is terminated from the program. Such record shall be maintained for a period of five years from the date of arrest and shall not be subject to expungement or destruction during the period.

Acts 1997, No. 714, §1.



RS 15:579 - Rules and regulations

§579. Rules and regulations

The bureau shall issue rules and regulations, consistent with United States Department of Justice requirements, governing the maintenance of privacy and security of criminal history records; governing access to and use of records maintained by the central repository; governing restrictions to access and use by authorized agencies or individuals of any state owned or operated system of communications utilized for transmitting criminal history record information to or from the bureau; and governing the purging of any information maintained by the bureau as permitted by law.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:580 - Forms; procedures; training; assistance

§580. Forms; procedures; training; assistance

The bureau shall develop, print, and distribute forms and/or related procedures and regulations for the collection of any information or statistics which it is empowered to obtain to insure the correct reporting of data to the bureau. The bureau shall provide necessary technical assistance and training to all eligible reporting agencies in the appropriate procedures for completion of all forms and for submission of all information or statistics which the bureau may require. Upon request, the deputy secretary may direct employees or agents of the bureau to assist any criminal justice agency to establish a local system of identification and record management.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:581 - Authorized audits and investigations

§581. Authorized audits and investigations

With the written authorization of the deputy secretary, any employee or agent of the bureau, for purpose of audit or investigation of violations of any provisions herein, or any official rule or regulation of the bureau, shall be granted access by any public or private criminal justice agency collecting, processing, storing, or maintaining any documents, or automated, microfilmed, or manual records containing, or which may reasonably be expected to be used to substantiate and verify, any information or statistics the bureau is empowered to require from such public or private criminal justice agency. Upon written authorization of the deputy secretary, any employee or agent of the bureau may enter any institution to which persons have been committed, who have been convicted of crime, or declared to be criminally insane or to be delinquents with intellectual disabilities, to take or cause to be taken fingerprints or photographs or to make investigations relative to any person confined therein, for the purpose of obtaining information which will lead to the identification of criminals.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:582 - Civil identification files

§582. Civil identification files

The bureau may accept and file the names, fingerprints, photographs, and other personal identification data submitted to local criminal justice agencies by the individuals or submitted by parents on behalf of their children for the purpose of securing a more certain and easy identification in case of death, injury, loss of memory, or change in appearance. Upon the application of a person identified under the provisions of this Section to the local criminal justice agency, all data received under this Section with relation to him shall be surrendered to the requesting criminal justice agency.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:583 - Transmission of information

§583. Transmission of information

The bureau may transmit any information in its possession which the deputy secretary shall designate, to any person or agency eligible to receive it under any provision of this Chapter. For this purpose the bureau shall operate and coordinate a modern system of communications which may be required in the normal conduct of its duties.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:584 - Cooperation with federal and other state agencies

§584. Cooperation with federal and other state agencies

The bureau shall cooperate with the United States Department of Justice and other federal criminal justice agencies and with similar agencies in other states and cities toward developing a comprehensive state, interstate, national, and international system of criminal information, identification, investigation, records, and statistics.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:585 - Admissibility of bureau records in evidence

§585. Admissibility of bureau records in evidence

Any original record including fingerprints, pictures, photographs, other documents or data, or any copy thereof, when certified by the deputy secretary or his authorized representative, shall be admissible as evidence in all criminal cases in courts of this state. Any certified record, or copy thereof, received by the court shall be received as prima facie proof of its contents and proper and accurate collection and custody; provided, when the record is presented for admission into evidence it is accompanied by a statement signed by the deputy secretary or his authorized representative which specifies:

(1) The date on which the record was received by the bureau.

(2) The agency of origin of each record.

(3) The nature or type of record received and by what method of transfer.

(4) The date the bureau compiles the record for the purpose of evidence.

(5) The name of the bureau employee who prepares the record for admission as evidence.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:586 - Authority to purge records of the central repository

§586. Authority to purge records of the central repository

Except for the provisions of R.S. 44:9, no records of the bureau may be permanently destroyed until five years after the person identified is known or reasonably believed to be dead. Upon the official issuance of appropriate rules and regulations, the bureau may retire or remove from active dissemination to eligible agencies records of any individual beyond the age of sixty, who has had no reported criminal arrest for a period of fifteen years from the last reported official release from the criminal justice system.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:587 - Duty to provide information; processing fees; Louisiana Bureau of Criminal Identification and Information

§587. Duty to provide information; processing fees; Louisiana Bureau of Criminal Identification and Information

A.(1)(a) The bureau shall make available upon request, or at such other times as the deputy secretary shall designate, to any eligible criminal justice agency and the Department of Health and Hospitals, the state fire marshal when reviewing applications for licensure, the Department of Children and Family Services, the Department of Insurance, the Louisiana State Racing Commission, the Senate and Governmental Affairs Committee, the executive director of the Louisiana Workforce Commission or his designee, the Board of River Port Pilot Commissioners, the Office of Financial Institutions in the office of the governor, the office of the disciplinary counsel of the Louisiana Attorney Disciplinary Board of the Louisiana State Bar Association; however, as to any licensed attorney such information shall be provided only after the issuance of a formal charge against the attorney, the Louisiana Supreme Court Committee on Bar Admissions, the municipal or parish department or personnel responsible for reviewing applications for alcoholic beverage outlet permits, and the legislative auditor any information contained in the criminal history record and identification files of the bureau. The Department of Children and Family Services may provide information secured pursuant to this Subsection to all federal and state agencies providing child support enforcement services.

(b) The Louisiana State Board of Private Security Examiners shall be entitled to the criminal history record and identification files of the bureau on those persons seeking to be licensed as private security guards as a means of performing background checks on those individuals. A fee of twenty-six dollars shall be charged for furnishing said records.

(c) The Louisiana State Board of Private Investigator Examiners shall be entitled to the criminal history record and identification files of the bureau on those persons seeking to be licensed or relicensed as private investigators as a means of performing background checks on those individuals. A fee of twenty-six dollars shall be charged for furnishing said records. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the Louisiana State Board of Private Investigator Examiners, make available to the board information contained in the bureau's criminal history record and identification files, which pertains to an applicant of the board. In addition, in order to determine an applicant's eligibility or suitability for licensure under the provisions of the Private Investigators Law (R.S. 37:3501 et seq.), each applicant shall be fingerprinted and the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(d) The office of state police shall be entitled to the criminal history record and identification files of the bureau on those persons seeking a medical or security exemption from the window tinting regulations of motor vehicles as provided for in R.S. 32:361.2. Prior to the release of such information by the bureau, the office of state police shall present a written consent on a form approved by the Louisiana Bureau of Criminal Identification and Information and signed by the applicant authorizing the release of such information.

(e)(i) The office of motor vehicles shall be entitled to the criminal history record and identification files of the bureau of any person who is required to register as a sex offender pursuant to R.S. 15:542 et seq., who is seeking a driver's license or required to obtain a special identification card pursuant to R.S. 40:1321(J).

(ii) The office of motor vehicles shall submit fingerprint cards or other identifying information of the principal of any third-party tester or examiner who has or is seeking a contract to administer commercial driving examinations and tests pursuant to R.S. 32:408.1 to the bureau. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, make available to the office of motor vehicles all arrest and conviction information contained in the bureau's criminal history record and identification files which pertain to the principal. In addition, in order to determine a principal's eligibility or suitability, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(iii) The office of motor vehicles may submit fingerprint cards or other identifying information of a person seeking employment with the office of motor vehicles whose duties will include the issuance of commercial driver's licenses or any current office of motor vehicles employee who as part of his employment issues commercial driver's licenses. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, make available to the office of motor vehicles all arrest and conviction information contained in the bureau's criminal history record and identification files which pertain to the employee or potential employee. In addition, in order to determine an employee or potential employee's eligibility or suitability, the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(iv) The office of motor vehicles shall submit fingerprint cards or other identifying information to the bureau of any person who applies to be an auto title company or a public tag agent pursuant to R.S. 32:735 et seq. and R.S. 47:532.1 and of any person who works for any such business who will process transactions for such office. Upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, the bureau shall provide any arrest and conviction information contained in the bureau's criminal history record and identification files for the principal of such applicants. Additionally, the bureau shall forward the fingerprints of such applicants' principal to the Federal Bureau of Investigation for a national criminal history record check.

(v) The office of motor vehicles shall submit fingerprint cards or other identifying information to the bureau of any person who applies to or contracts with such office to handle or process any transaction or inquiry. Upon request and after receipt of fingerprint cards or other identifying information from the office of motor vehicles, the bureau shall provide to such office any arrest and conviction information contained in the bureau's criminal history record and identification files for the principal of such applicants or contractors. Additionally, the bureau shall forward the fingerprints of such applicant or contractor's principal to the Federal Bureau of Investigation for a national criminal history record check.

(f)(i) If the request for information and records is made to the bureau by any eligible criminal justice agency, the bureau shall include in its report any information concerning arrests and convictions of an individual, including convictions in which a judgment of dismissal of the prosecution was granted pursuant to the provisions of Articles 893 and 894 of the Code of Criminal Procedure.

(ii)(aa) When an individual's record contains information which has been expunged, the bureau shall include in its report to the requesting entity the date of the arrest and a notation that the individual's record contains information which has been expunged and that the requesting entity may contact the bureau in order to obtain further information regarding the expunged information.

(bb) The bureau shall establish policies and procedures by which the entities enumerated in this Subparagraph may be furnished with expunged information. These policies and procedures shall not require the requesting entity to personally appear at the office of the bureau in order to obtain access to the expunged information.

(cc) The requesting entity, upon receiving the expunged information, shall maintain the confidentiality of the information as provided by law, and the expunged information shall not be deemed a public record.

(dd) The information may be used or admitted as evidence in any court proceeding or employment or disciplinary hearing in which the receiving agency is an authorized participant.

(g)(i) The Louisiana Supreme Court Committee on Bar Admissions shall be entitled to the criminal history record and identification files of the bureau for those persons seeking to participate in the bar examination as a means of performing background checks on those individuals. The bureau shall charge a processing fee as provided in Paragraph (B)(1) of this Section for conducting and reporting on these background checks.

(ii) The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the Louisiana Supreme Court Committee on Bar Admissions, make available to the committee all arrest and conviction information contained in the bureau's criminal history record and identification files, which pertains to an applicant for the bar examination. In addition, in order to determine an applicant's eligibility or suitability for participating in the examination, each applicant shall be fingerprinted, and the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history record check.

(2)(a) The bureau, in accordance with its powers to regulate and to enforce provisions herein, may further restrict those agencies eligible to receive information. However, the bureau shall make available to the Department of Children and Family Services all criminal history record information as defined in R.S. 15:576 related to foster and adoptive parent applicants and adult members of foster and adoptive parent households; parents whose children have been removed from their custody; parents or caretakers involved in investigations of abuse or neglect; potential caretakers of a child who is either in the custody of the department, is the subject of an investigation of abuse or neglect, or is or has been receiving services through the office of children and family services; and potential employees of the department whose duties include the investigation of child abuse or neglect, the supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys. For the purposes of this Section, the bureau shall employ such methods and procedures and shall observe such duty hours as to provide information upon request within forty-eight hours from its receipt.

(b) The bureau shall facilitate national criminal history record checks of prospective foster and adoptive parent applicants and adult members of foster and adoptive parent households; parents whose children have been removed from their custody; parents or caretakers involved in investigations of abuse or neglect; potential caretakers of a child who is either in the custody of the department, is the subject of an investigation of abuse or neglect, or is or has been receiving services through the office of children and family services; and potential employees of the department whose duties include the investigation of child abuse or neglect, the supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys by receiving and forwarding fingerprint cards to the Federal Bureau of Investigation. The Department of Children and Family Services is authorized to receive and screen the results of the state and national criminal history record checks in order to determine foster or adoptive parent applicants' eligibility for certification or recertification as a placement resource for children; to assist in the determination of the appropriateness of a parent or potential caregiver as a placement resource for a child; to assess the situation for safety issues and risks to the child and worker; and to assess the qualifications of a potential department employee. The department shall maintain the confidentiality of criminal history information received in accordance with applicable federal or state law.

(c) During an emergency situation when a child must be removed from his home due to exigent circumstances and placed in the home of an individual, the department may request that a criminal justice agency perform a national name-based criminal history record check of each adult residing in that home. The results of the name-based criminal history record check may be provided to the department, which shall then provide a complete set of each adult resident's fingerprints to the bureau for the immediate submission to the Federal Bureau of Investigation within twelve calendar days from the date the name-based criminal history record check search was conducted. The bureau shall either positively identify the fingerprint subject or forward the fingerprints to the Federal Bureau of Investigation within fifteen calendar days from the date the name-based criminal history record check search was conducted. The child shall be removed from the home immediately if any adult resident fails to provide such fingerprints or written permission to perform a federal criminal history record check when requested to do so. As used in this Section, the emergency placement of a child is limited to those instances when the department is placing a child in the home of private individuals, including but not limited to neighbors, friends, or relatives, as a result of a situation where the child's removal is necessary to secure the child's protection, or the sudden unavailability or incapacity of the child's primary caretaker to care for the child.

(d) When placement of a child in a home is denied as a result of a name-based criminal history record check of a resident and the resident contests that denial, each such resident shall, within five business days, submit to the department a complete set of the resident's fingerprints with written permission allowing the department to forward the fingerprints to the bureau for submission to the Federal Bureau of Investigation.

B.(1) The bureau may charge a processing fee of twenty-six dollars for information provided to any agency or entity statutorily eligible to receive this information, except another state or local law enforcement agency, pursuant to a request to assist the agency in performing a screening function as part of any regulatory or licensing scheme. Payment of the processing fee shall accompany the request for such information and shall be deposited by the bureau immediately upon receipt into the Criminal Identification and Information Fund.

(2) The bureau may charge a processing fee of ten dollars for fingerprinting of any individual. Payment of the processing fee shall accompany the request for fingerprinting and shall be deposited by the bureau immediately upon receipt into the Criminal Identification and Information Fund.

C. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the state police, make available to the state police gaming division, the Louisiana Riverboat Gaming Commission1, and the Louisiana Economic Development and Gaming Corporation, information contained in the bureau's criminal history record and identification files, which pertains to an applicant or prospective employee of any of them. In addition, in order to determine an applicant's suitability for a gaming or employee license under the provisions of the Louisiana Video Draw Poker Devices Control Law (R.S. 27:301 et seq.), the Louisiana Riverboat Economic Development and Gaming Control Act (R.S. 27:41 et seq.), the Louisiana Economic Development and Gaming Corporation Act (R.S. 27:201 et seq.), the Louisiana Regulation of Gaming Equipment Law (R.S. 47:7001 et seq.), and the Regulation of Charitable Gaming Law (R.S. 40:1485.1 et seq.), each applicant shall be fingerprinted and the fingerprints shall be forwarded to the Federal Bureau of Investigation for a national criminal history record check.

D. Any local law enforcement agency, any Louisiana public higher education institution which employs full-time police officers commissioned by the Louisiana State Police, or sheriff may conduct any screening function conducted by the bureau, except those screening functions conducted for entities regulated by any office of the Department of Public Safety and Corrections, and also may charge a reasonable processing fee of not more than fifteen dollars per inquiry for information provided. When a sheriff conducts the screening, five dollars of the processing fee shall be remitted to the Louisiana Sheriffs' Association for the operation of the Louisiana Civil and Criminal Information Network (LACCIE). The provisions of this Subsection shall also apply to any screening function provided for in R.S. 15:587.1.

E. Any sheriff conducting a screening function pursuant to Subsection D of this Section which requires the submission of fingerprints by electronic means shall collect the Bureau of Criminal Identification and Information state fingerprint processing fee of twenty-six dollars and, if required, the federal fingerprint processing fee at the time of the fingerprint collection. The local law enforcement agency shall timely remit the processing fees to the Bureau of Criminal Identification and Information.

F.(1) An employer or his representative shall be entitled to obtain conviction records of an applicant seeking employment, directly from the Bureau of Criminal Identification and Information in order to further qualify the applicant for the position being sought, if the applicant has signed a consent form authorizing the employer to obtain such conviction records. Upon written request and upon presentation of a consent form prepared by the bureau and executed by the applicant, the bureau shall provide conviction records of the applicant to the employer or his representative in a timely manner. In addition, each applicant shall be fingerprinted, and the fingerprints shall be forwarded by the bureau to the Federal Bureau of Investigation for a national criminal history check. Records obtained pursuant to the provisions of this Subsection shall not include those records which have been ordered expunged pursuant to R.S. 44:9. The provisions of Subsection B of this Section shall apply to any request made pursuant to this Subsection. The bureau shall not be liable civilly or criminally for the release of information released pursuant to the provisions of this Subsection.

(2)(a) Upon receiving a request pursuant to the provisions of this Subsection, the bureau shall simultaneously request criminal history from the Corrections and Justice Unified Network (CAJUN) maintained by the Department of Public Safety and Corrections via the Louisiana Civil and Criminal Information Exchange (LACCIE) network maintained by the Louisiana Sheriffs' Association.

(b) Fingerprints provided pursuant to this Subsection shall be submitted to the Bureau of Criminal Identification and Information in an electronic format.

(c) The provisions of this Paragraph shall become effective upon the establishment of an electronic method of performing such requests for criminal history.

G. Pursuant to approval of the local housing authority's board of commissioners, acting through one or more of its commissioners or other designees, a local housing authority may obtain criminal history record and identification file of any person applying for public housing if the applicant has signed a consent form authorizing the release of such criminal history records and identification. Upon written request and upon presentation of a signed consent form executed by the applicant, the bureau shall provide the criminal history record of and identification file information of the applicant to the requestor in a timely manner. For the purposes of this Subsection "conviction records" shall include only those records which are electronically maintained by the bureau, and are records of a finding of guilty, a plea of guilty or nolo contendere, including those which have been set aside or dismissed pursuant to Code of Criminal Procedure Article 893 or 894, or for which an individual has received an automatic first offender pardon. It shall not include those records which have been ordered expunged pursuant to R.S. 44:9. The provisions of Subsection B of this Section shall apply to any request made pursuant to this Subsection.

H.(1) The Volunteer Louisiana Commission and the recipient of any federal AmeriCorps funds administered by the Volunteer Louisiana Commission shall be entitled to the criminal history record and identification files maintained by the bureau for any applicant seeking to serve in a program that receives assistance under the national service laws to determine whether the applicant meets the eligibility requirements set forth in the Serve America Act, Public Law 111-13, and any associated federal regulations.

(2) In addition to the information provided for in Paragraph (1) of this Subsection, the Volunteer Louisiana Commission shall be entitled to any national criminal history information maintained by the Federal Bureau of Investigation for any applicant seeking to serve in a program that receives assistance under the national service laws.

(3)(a) Upon receiving a written request, which shall include fingerprint cards or other identifying information for the applicant and a consent form signed by the applicant authorizing the criminal background check, the bureau shall survey its criminal history records and identification files.

(b) If requested by the Volunteer Louisiana Commission pursuant to Paragraph (2) of this Subsection, the bureau shall make a simultaneous request of the Federal Bureau of Investigation for a national criminal history record check.

(4) The bureau shall present the requested information promptly and in writing to the requesting entity and shall charge the requesting entity the cost of providing such information pursuant to Subsection B of this Section.

(5) The requesting entity shall maintain the confidentiality of the information received in accordance with applicable federal and state laws.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1985, No. 941, §1, eff. July 23, 1985; Acts 1986, No. 651, §1; Acts 1987, No. 312, §1; Acts 1987, No. 810, §1; Acts 1990, No. 56, §1, eff. June 26, 1990; Acts 1992, No. 576, §1; Acts 1992, No. 984, §18; Acts 1993, No. 676, §1, eff. June 21, 1993; Acts 1993, No. 678, §1, eff. June 21, 1993; Acts 1993, No. 717, §1; Acts 1995, No. 1171, §1; Acts 1997, No. 334, §1; Acts 1997, No. 901, §1, eff. July 1, 1997; Acts 1997, No. 1067, §1; Acts 1997, No. 1172, §3, eff. June 30, 1997; Acts 1997, No. 1349, §1; Acts 1998, 1st Ex. Sess., No. 137, §1, eff. May 5, 1998; Acts 2001, No. 8, §5, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 118, §1, eff. April 23, 2002; Acts 2003, No. 796, §1; Acts 2003, No. 896, §1, eff. July 1, 2003; Acts 2003, No. 1083, §1, eff. July 2, 2003; Acts 2004, No. 103, §1, eff. May 28, 2004; Acts 2004, No. 911, §1; Acts 2004, No. 922, §2, eff. July 12, 2004; Acts 2005, No. 238, §1; Acts 2006, No. 663, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 221, §1, eff. Jan. 1, 2010; Acts 2009, No. 277, §1; Acts 2010, No. 355, §1; Acts 2010, No. 781, §1; Acts 2010, No. 833, §1; Acts 2011, No. 252, §1; Acts 2011, No. 283, §1; Acts 2012, No. 455, §1; Acts 2013, No. 4, §1.



RS 15:587.1 - Provision of information to protect children

§587.1. Provision of information to protect children

A.(1)(a) As provided in R.S. 15:825.3, R.S. 17:15 and 407.42, Children's Code Article 424.1, and R.S. 46:51.2 and 1441.13, any employer or others responsible for the actions of one or more persons who have been given or have applied to be considered for a position of supervisory or disciplinary authority over children, and as provided in R.S. 46:51.2(A), the Department of Children and Family Services as employer of one or more persons who have been given or have applied to be considered for a position whose duties include the investigation of child abuse or neglect, supervisory or disciplinary authority over children, direct care of a child, or performance of licensing surveys, shall request in writing that the bureau supply information to ascertain whether that person or persons have been arrested for or convicted of, or pled nolo contendere to, any criminal offense. The request must be on a form prepared by the bureau and signed by a responsible officer or official of the organization or department making the request. It must include a statement signed by the person about whom the request is made which gives his permission for such information to be released.

(b) In responding to a request for information as provided for in Subparagraph (a) of this Paragraph, the bureau shall make available a record of all criminal arrests and convictions prior to the date of request. Any recipient of such information as provided in this Paragraph shall maintain the confidentiality of such criminal history information in accordance with applicable federal or state law.

(c) The bureau, upon receiving a request as provided for in Subparagraph (a) of this Paragraph, shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested or convicted of or pled nolo contendere to any such crime or crimes, the crime or crimes of which he has been arrested or convicted or to which he has pled nolo contendere, and the date or dates on which they occurred.

(2) In addition to the requirements of Paragraph (1) of this Subsection, in responding to a request pursuant to R.S. 17:15, the bureau shall make available to the state Department of Education and to the governing authority of any elementary and secondary school a record of all criminal convictions prior to the date of request. Any recipient of such information as provided in this Paragraph shall maintain the confidentiality of such criminal history information in accordance with applicable federal or state law.

B.(1) Upon receiving a request pursuant to the provisions of R.S. 17:15, and R.S. 46:51.2 when authorized by R.S. 15:587, that meets the requirements of Subsection A of this Section, the bureau of criminal identification and information shall survey its criminal history records and identification files and make a simultaneous request of the Federal Bureau of Investigation for like information from other jurisdictions. The bureau of criminal identification and information shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested for or convicted of or pled nolo contendere to any crime or crimes, the crime or crimes of which he has been arrested for or convicted or to which he has pled nolo contendere, and the date or dates on which they occurred. The report provided pursuant to the provisions of this Subsection shall include arrests, convictions, or other dispositions, including convictions dismissed pursuant to Code of Criminal Procedure Articles 893 and 894.

(2)(a) When an individual's record contains information which has been expunged, the bureau shall include in its report to the requesting person or entity the date of the arrest and a notation that the individual's record contains information which has been expunged and that the requestor may contact the bureau in order to obtain further information regarding the expunged information.

(b) The bureau shall establish policies and procedures by which the persons and entities enumerated in this Section may be furnished with expunged information. These policies and procedures shall not require the requesting person or entity to personally appear at the office of the bureau in order to obtain access to the expunged information.

(c) The requesting person or entity, upon receiving the expunged information, shall maintain the confidentiality of the information as provided by law, and the expunged information shall not be deemed a public record.

(d) The information may be used or admitted as evidence in any court proceeding or employment or disciplinary hearing in which the receiving person or entity is an authorized participant.

C. The provisions of R.S. 15:825.3, R.S. 17:15, R.S. 46:51.2 and 1441.13, and Children's Code Article 424.1 shall govern the employment of persons who have been convicted of, or pled guilty or nolo contendere to, any of the following crimes:

(1) R.S. 14:30, R.S. 14:30.1, R.S. 14:31, R.S. 14:32.6 through R.S. 14:32.8, R.S. 14:41 through R.S. 14:45, R.S. 14:46.4, R.S. 14:74, R.S. 14:78, R.S. 14:78.1, R.S. 14:79.1, R.S. 14:80 through R.S. 14:86, R.S. 14:89, R.S. 14:89.1, R.S. 14:89.2, R.S. 14:92, R.S. 14:93, R.S. 14:93.2.1, R.S. 14:93.3, crimes of violence as defined in R.S.14:2(B), sex offenses as defined in R.S. 15:541, R.S. 14:106, R.S. 14:282, R.S. 14:283, R.S. 14:283.1, R.S. 14:284, R.S. 14:286, R.S. 40:966(A), R.S. 40:967(A), R.S. 40:968(A), R.S. 40:969(A), and R.S. 40:970(A) or convictions for attempt or conspiracy to commit any of those offenses;

(2) Those of a jurisdiction other than Louisiana which, in the judgment of the bureau employee charged with responsibility for responding to the request, would constitute a crime under the provisions cited in this Subsection, and

(3) Those under the Federal Criminal Code having analogous elements of criminal and moral turpitude.

D.(1) The costs of providing the information required under this Section shall be charged by the bureau to the private employer or to the department, office, or other agency of government which has given, or is considering giving, a person supervisory or disciplinary authority over children or which made the request for information pursuant to the provisions of R.S. 17:15 or R.S. 46:51.2. Neither the individual applicant nor a judge exercising juvenile jurisdiction shall bear such costs.

(2) The prohibition in Paragraph (1) of this Subsection against an individual applicant bearing any of the costs of providing information shall not apply to requests made pursuant to the provisions of R.S. 17:15 or R.S. 46:51.2.

E. In addition to any penalties otherwise imposed under the provisions of this Chapter, the head of or other responsible person for any public entity who fails to comply with the provisions of Subsection A of this Section or who employs any person in violation of the provisions of R.S. 15:825.3, R.S. 17:15, or R.S. 46:51.2(A) or (B), shall be fined not more than five hundred dollars.

F. This Section may be cited as the "Louisiana Child Protection Act".

G. Notwithstanding any other provision of law to the contrary, the bureau and the Department of Public Safety and Corrections, corrections services, may utilize the National Crime Information Center to conduct such background checks as are required by this Section.

H. Any licensed child placement agency as defined in Children's Code Article 1169 and any person authorized to conduct preplacement home studies pursuant to Children's Code Article 1172 shall be entitled to information from the bureau to ascertain whether a person has been arrested for or convicted of, or pled nolo contendere to, any criminal offense. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the licensed child placement agency or person authorized to conduct preplacement adoption home studies, make available to the agency or person only that information contained in the bureau's criminal history record and identification files necessary in determining whether a person has been arrested for or convicted of, or pled nolo contendere to, a crime. The bureau shall charge the cost of providing such information to the agencies and persons entitled to receive the information as provided in this Subsection.

I. Notwithstanding any other provision of law to the contrary, the Department of Children and Family Services, office of children and family services, may utilize the National Crime Information Center to conduct background checks authorized in R.S. 15:587 when investigating or responding to reports of abuse or neglect as provided for in Section 151 of Public Law 109-248.

J. Any Court Appointed Special Advocate program as defined in Children's Code Article 116(2.1) shall be entitled to information from the bureau to ascertain whether a person being considered for involvement with the CASA program has been arrested for, or convicted of, or pled guilty or nolo contendere to, any criminal offense. The bureau shall, upon request and after receipt of fingerprint cards or other identifying information from the CASA program, survey its criminal history records and identification files. The Court Appointed Special Advocate program may request the bureau to make a simultaneous request of the Federal Bureau of Investigation for like information from other jurisdictions. The Louisiana Bureau of Criminal Identification and Information shall provide a report promptly and in writing, but provide only such information as is necessary to specify whether or not that person has been arrested for or convicted of or pled guilty or nolo contendere to any crime or crimes, the crime or crimes of which he has been arrested for or convicted or to which he has pled guilty or nolo contendere, and the date or dates on which they occurred. The report provided pursuant to the provisions of this Subsection shall include arrests, convictions, or other dispositions, including convictions dismissed pursuant to Code of Criminal Procedure Articles 893 and 894.

Acts 1986, No. 760, §1, eff. Jan. 1, 1987; Acts 1987, No. 735, §1; Acts 1989, No. 92, §1; Acts 1989, No. 198, §1; Acts 1989, No. 701, §1; Acts 1991, No. 125, §1; Acts 1993, No. 923, §1; Acts 1995, No. 1171, §1; Acts 1997, No. 904, §2, eff. July 10, 1997; Acts 1997, No. 1067, §1; Acts 1999, No. 816, §1; Acts 1999, No. 1052, §1, eff. July 1, 1999; Acts 1999, No. 1144, §1, eff. Jan. 1, 2000; Acts 2001, No. 314, §1, eff. June 6, 2001; Acts 2003, No. 896, §1, eff. July 1, 2003; Acts 2006, No. 233, §1; Acts 2006, No. 309, §1; Acts 2008, No. 649, §1; Acts 2009, No. 221, §1, eff. Jan. 1, 2010; Acts 2010, No. 355, §1; Acts 2010, No. 781, §1; Acts 2011, No. 283, §1; Acts 2012, No. 374, §1, eff. May 31, 2012; Acts 2014, No. 721, §3; Acts 2014, No. 868, §1, eff. Oct. 1, 2014.



RS 15:587.1.1 - Portability of criminal history information for licensed child care facilities

§587.1.1. Portability of criminal history information for licensed child care facilities

A. When a prospective employer requests criminal history information pertaining to an individual applying for a position of supervisory or disciplinary authority over children in a child care facility in accordance with the provisions of R.S. 15:587.1, or to an independent contractor who performs work in a child care facility, the individual applicant shall receive a certified copy of his criminal history information upon written request to the Louisiana Bureau of Criminal Identification and Information. A certified copy of the criminal background check shall be deemed to satisfy the requirements of R.S. 15:587.1 for each facility requesting criminal history information for a period of one year from the date of issuance of the certified copy. To defer the costs of providing the certified copy, the bureau may collect a fee in accordance with the provisions of R.S. 15:588.

B. For purposes of this Section, "independent contractor" means any person who renders professional, therapeutic, or enrichment services such as educational consulting, athletic, or artistic services within a child care facility, whose services are not integral to either the operation of the child care facility or to the care and supervision of children. Independent contractors may include but are not limited to dance instructors, gymnastic or sports instructors, computer instructors, speech therapists, licensed health care professionals, state-certified teachers employed through a local school board, art instructors, and other outside contractors. A person shall not be deemed an independent contractor if he is considered an employee or statutory employee of the child care facility pursuant to Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 508, §1.



RS 15:587.2 - Institutions of postsecondary education; criminal history information

§587.2. Institutions of postsecondary education; criminal history information

A. Each institution of postsecondary education may require any applicant or prospective employee to supply fingerprint samples and submit to a criminal history records check to be conducted by the Bureau of Criminal Identification and Information.

B. When a criminal history records check is requested pursuant to Subsection A of this Section, the institution of postsecondary education shall be provided with state or national criminal history record information, or both, from the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation relative to the applicant prospective employee whose fingerprints have been obtained by the institution pursuant to this Section. The Bureau of Criminal Identification and Information shall, upon request and after receipt of fingerprint cards and other identifying information as required by the bureau from the institution, make available to the institution all prior arrests for any sex offense, aggravated offense, or any sexual offense against a victim who is a minor as defined in R.S. 15:541 or any crime of violence as enumerated in R.S. 14:2(B) and conviction information for any offense contained in the bureau's criminal history record and identification files, which pertains to the applicant or prospective employee, including convictions dismissed pursuant to Code of Criminal Procedure Article 893 or 894. In addition, when the institution of postsecondary education requests such criminal history record information, the bureau shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history check and make such conviction information available to the institution, which pertains to the applicant or prospective employee.

C. For each request for a criminal history records check, the institution shall include a statement signed by the applicant or prospective employee specifying his permission for such information to be released. The request shall be on a form prepared by the bureau and signed by a responsible officer or official of the institution making the request.

D. Any recipient of such information as provided in this Section shall maintain the confidentiality of such criminal history information in accordance with applicable federal or state law.

E.(1)(a) The costs of providing the information required under this Section shall be charged by the bureau, as specified in R.S. 15:587(B) to the institution for furnishing information contained in the bureau's criminal history record and identification files, including any additional cost of providing the national criminal history records check, which pertains to the applicant or prospective employee.

(b) The institution may impose any or all of such fees or costs on the person seeking employment with the institution of postsecondary education.

(2) All fees collected by the bureau pursuant to this Section shall be deposited into the Criminal Identification and Information Fund pursuant to R.S. 15:598.

F. The provisions of this Section shall apply to all institutions which are part of the Louisiana State University System, the Southern University System, the University of Louisiana System, the Louisiana Community and Technical College System, and the Louisiana Association of Independent Colleges and Universities.

Acts 1997, No. 579, §1; Acts 1999, No. 550, §1; Acts 2003, No. 1052, §1; Acts 2013, No. 133, §1; Acts 2014, No. 326, §1.



RS 15:587.3 - Volunteers and employees in youth-serving organizations; background information

§587.3. Volunteers and employees in youth-serving organizations; background information

A. A religious, charitable, scientific, educational, athletic or youth-serving institution or organization may require any person, who applies to work with children as a volunteer or as a paid employee, to do one or more of the following:

(1) Agree to the release of all investigative records to such religious, charitable, scientific, educational, athletic, or youth-service institution or organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for such institution or organization.

(2) Supply fingerprint samples and submit to a criminal history records check to be conducted by the Louisiana State Police.

(3) Attend a comprehensive youth protection training program which includes adult training on recognition, disclosure, reporting, and prevention of abuse and submit to character, employment, education, and reference checks.

B. Any person who is requested to comply with the requirements set forth in Subsection A, and refuses to do so, shall be prohibited from working with children as a volunteer or as a paid employee.

Acts 1999, No. 816, §1.



RS 15:587.4 - Authority of municipal or parish fire department, a fire protection district, or a volunteer fire department; criminal history information

§587.4. Authority of municipal or parish fire department, a fire protection district, or a volunteer fire department; criminal history information

A.(1) A municipal or parish fire department, a fire protection district, or a volunteer fire department, referred to in this Section as a "fire department", may require any person who applies to work with a fire department as a paid employee or as a volunteer to supply fingerprint samples and submit to a criminal history records check to be conducted by the office of state police within the Department of Public Safety and Corrections.

(2) When a criminal history records check is requested pursuant to Paragraph (1) of this Subsection, the fire department shall be provided with state or national criminal history record information or both from the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation relative to any applicant seeking to work with a fire department as a paid employee or as a volunteer whose fingerprints have been obtained by the department pursuant to this Section. The Bureau of Criminal Identification and Information shall upon request and after receipt of fingerprint cards and other identifying information as required by the bureau from the fire department make available to the fire department the information contained in the bureau's criminal history record and identification files, which pertains to the applicant. In addition, when the fire department requests national criminal history records checks, the bureau shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal history records check.

B. A fee of twenty-six dollars shall be charged by the bureau for furnishing information contained in the bureau's criminal history record and identification files, which pertains to the applicant. The additional cost of providing the national criminal history records check shall be charged by the bureau, and the fees shall be paid by the person seeking to work with a fire department.

C. Any person who is requested to comply with the requirements set forth in Subsection A and refuses to do so shall be prohibited from working with a fire department as a paid employee or as a volunteer.

Acts 2003, No. 735, §1, eff. June 27, 2003.



RS 15:588 - Right of individual access

§588. Right of individual access

The bureau shall adopt rules and regulations which provide a means for any individual, his authorized representative, or his attorney if he is physically incapable of appearing at the bureau, to view, obtain a certified copy, make notes, and administratively challenge the accuracy and contents of his personal criminal history information record and to seek corrections. The bureau may levy a reasonable fee of not less than ten dollars for this purpose, which fees shall be collected by the bureau, paid into the state treasury, and appropriated to the bureau, all in accordance with the provisions of R.S. 15:584, and shall be used by the bureau to supplement normal operating expenses and to expand the services which the bureau is required to furnish under the provisions of this Chapter. Any increase in such fee shall be adopted pursuant to R.S. 49:951 et seq. The authorization provided in this Section for an individual, his authorized representative, or his attorney to obtain a certified copy of his criminal history information record shall become effective only upon the adoption of rules by the department pursuant to the Administrative Procedure Act.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1986, No. 869, §1; Acts 1992, No. 984, §5; Acts 2008, No. 642, §1; Acts 2009, No. 116, §1.



RS 15:589 - Duty to maintain security

§589. Duty to maintain security

The bureau shall adopt rules and regulations which shall establish necessary control over any data processing or telecommunication system, facilities and personnel recruitment and such processing or communication related assignment policies of the department as become necessary to ensure compliance with all applicable security standards at the state and national level for storage and transmission of criminal history record information. To the maximum extent feasible, the bureau shall regulate through the design, implementation, and operation of the criminal justice information system the privacy and security of information contained herein.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:590 - Obtaining and filing fingerprint and identification data

§590. Obtaining and filing fingerprint and identification data

The bureau shall obtain and file the name, fingerprints, description, photographs, and any other pertinent identifying data as the deputy secretary deems necessary, of any person who:

(1) Has been or is hereafter arrested, formally indicted, or taken into custody in this state;

(a) For any offense which is a felony and for certain misdemeanor offenses designated by the deputy secretary;

(b) For any violation of any ordinance which the bureau shall determine to be substantially related to or the equivalent of any offense described under state law as a felony offense; or

(c) For any other offense which the deputy secretary may designate.

(2) Is or becomes confined to any prison, penal institution, correctional facility, or institution for the criminally insane.

(3) After death, has become a human corpse which is unidentified or involved in any autopsy or inquest by a coroner.

(4) Is a fugitive from justice.

(5) Is or has been a habitual offender.

(6) Has been arrested, or has been issued a summons, for any offense that is defined in R.S. 15:603 as a felony, felony-grade delinquent act, or other specified offense.

(7) Has been arrested, or has been issued a summons, for a violation of R.S. 14:98.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 2014, No. 299, §1.



RS 15:591 - Submission of information; statistics; data

§591. Submission of information; statistics; data

It shall be the obligation of every criminal justice agency to collect and submit the name, fingerprints, description, photographs, and other identifying data on persons lawfully arrested, indicted, or taken into custody in this state as required by the bureau with respect to all offenses described in R.S. 15:590. Upon notification, every criminal justice agency, coroner, correctional facility, prison, penal institution, institution for the criminally insane, or private criminal justice agency lawfully empowered to perform any arrest, detention, treatment, supervision, or any official function on behalf of the criminal justice system shall collect and report to the bureau in such manner as prescribed, any statistics, reports, lists of stolen property or fugitives, criminal history records, or any other information the deputy secretary may require under authority of any provision of this Chapter, rule, or regulation issued pursuant thereto. In addition, each coroner shall transmit to the bureau all statistics and information as prescribed regarding autopsies performed, inquests held, and verdicts rendered.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:592 - Submission of fingerprints and identification data

§592. Submission of fingerprints and identification data

Each law enforcement agency empowered to arrest or take into custody any individual described in R.S. 15:590 shall obtain and forward to the bureau two sets of legible fingerprints and other identification data as required by the bureau within seventy-two hours after arrest and booking. However, this period may be extended to cover any intervening official holiday or weekend.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1991, No. 106, §1.



RS 15:593 - Prohibition against destruction of records

§593. Prohibition against destruction of records

Notwithstanding the provisions of Articles 893 and 894 of the Code of Criminal Procedure and R.S. 40:983 and except in accordance with the provisions set forth in R.S. 44:9, no judge or other official shall order the expungement, alteration, or destruction of any record of the bureau or of any agency subject to reporting requirements of the bureau.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:594 - Access to records

§594. Access to records

Each criminal justice agency subject to reporting requirements of the bureau shall, upon request by any authorized agent of the bureau, provide reasonable access to any record of such agency for the purpose of audit or to substantiate the accuracy of any record or statistics which the bureau is empowered to collect.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:595 - Duty to abide by regulations

§595. Duty to abide by regulations

Each agency subject to reporting requirements of the bureau shall abide by all rules and regulations adopted by the bureau pursuant to its authority.

Acts 1981, No. 449, §1, eff. July 1, 1981.



RS 15:596 - Penalties

§596. Penalties

A. Any head of an agency subject to the provisions of this Chapter who, after written notification by an authorized representative of the bureau, shall neglect or refuse to make any report or to do any act required by any provision of this Chapter shall be deemed guilty of nonfeasance in office and shall be subject to removal or a fine of not less than two thousand dollars nor more than five thousand dollars for each offense, or both.

B. Any individual who shall acquire or distribute any criminal history record, pursuant to this Chapter and except as authorized by law and in accordance with applicable rules and regulations of the bureau, shall be fined not less than five hundred nor more than one thousand dollars, and may be imprisoned for not more than three months for each offense, or both.

C. Any individual who transmits false information, withholds information, or prevents the transmission of information shall be fined not less than five hundred nor more than one thousand dollars, and may be imprisoned for not more than five years with or without hard labor for each offense, or both.

D. In addition to any criminal penalties, the deputy secretary is empowered to make reasonable administrative sanctions as he deems appropriate against those agencies who fail to comply with the provisions of this Chapter. Such sanctions may include, but are not limited to, loss of access to equipment and files maintained by the bureau.

Acts 1981, No. 449, §1, eff. July 1, 1981; Acts 1999, No. 816, §1.



RS 15:597 - Disposition reporting

§597. Disposition reporting

A disposition report of all arrests shall be submitted to the bureau within thirty days following the termination of a case by the entity responsible for the termination.

Acts 1991, No. 131, §1.



RS 15:598 - Criminal Identification and Information Fund

§598. Criminal Identification and Information Fund

All fees imposed and collected pursuant to R.S. 15:587 or any other provision of law in this Chapter shall be forwarded upon receipt to the state treasurer for immediate deposit into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required in this Section shall be credited to a special fund hereby created in the state treasury designated as the Criminal Identification and Information Fund. All monies in this fund shall annually be appropriated by the legislature to the state police, may be withdrawn only pursuant to such appropriation, and shall be used solely and exclusively by the state police to assist in carrying out the provisions of this Chapter and for special law enforcement initiatives. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on the investment of monies shall be credited to this fund following compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

Acts 2002, 1st Ex. Sess., No. 118, §1, eff. April 23, 2002; Acts 2003, No. 735, §1, eff. June 27, 2003; Acts 2003, No. 1052, §1; Acts 2014, No. 524, §2.



RS 15:601 - Short title

CHAPTER 6-A. DNA DETECTION OF SEXUAL AND

VIOLENT OFFENDERS

§601. Short title

This Chapter shall be known as the "DNA Detection of Sexual and Violent Offenders Act".

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:602 - Legislative findings and objectives

§602. Legislative findings and objectives

The Louisiana Legislature finds and declares that DNA data banks are important tools in criminal investigations, in the exclusion of individuals who are the subject of criminal investigations or prosecutions, and in deterring and detecting recidivist acts. More than forty states have enacted laws requiring persons arrested for or convicted of certain crimes, especially sex offenses, to provide genetic samples for DNA profiling. Moreover, it is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in the identification of missing persons, to assist in the recovery or identification of human remains from disasters, and to assist with other humanitarian identification purposes. It is therefore in the best interest of the state to establish a DNA data base and a DNA data bank containing DNA samples submitted by individuals arrested, convicted, or presently incarcerated for felony sex offenses and other specified offenses.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:603 - Definitions

§603. Definitions

For purposes of this Chapter, the following terms shall have the following meanings:

(1) "CODIS" means Combined DNA Index System, the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories.

(2) "Criminal justice agency" means any criminal justice agency as defined in R.S. 15:576(3).

(3) "Deputy secretary" means the deputy secretary of the Department of Public Safety and Corrections, public safety services, or the commander of the Louisiana State Police.

(4) "DNA" means deoxyribonucleic acid, which is located in cells and provides an individual's personal genetic blueprint and which encodes genetic information that is the basis of human heredity and forensic identification.

(5) "DNA record" means DNA identification information stored in the state DNA data base or the Combined DNA Index System for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which is of value in establishing the identity of individuals.

(6) "DNA sample" means a blood, tissue, or bodily fluid sample provided by any person with respect to offenses covered by this Chapter or submitted to the state police criminalistics laboratory pursuant to this Chapter for analysis or storage, or both.

(7) "FBI" means the Federal Bureau of Investigation.

(8) "Felony" means any crime for which an offender may be sentenced to death or imprisonment at hard labor.

(9) "Felony-grade delinquent act" means an offense that if committed by an adult, may be punished by death or by imprisonment at hard labor.

(10) "Other specified offense" means a commission of the following:

(a) A violation of R.S. 14:34.2 through 34.5.

(b) A violation of R.S. 14:35 through 37.

(c) A violation of R.S. 14:37.3.

(d) A violation of R.S. 14:38.

(e) A violation of R.S. 14:38.2.

(f) A violation of R.S. 14:40.2.

(g) A violation of R.S. 14:67.16.

(h) A violation of R.S. 14:80.1.

(i) A violation of R.S. 14:81.4.

(j) A violation of R.S. 14:82.

(k) A violation of R.S. 14:83 through 83.1.

(l) A violation of R.S. 14:83.3 through 83.4.

(m) A violation of R.S. 14:85.

(n) A violation of R.S. 14:92.

(o) A violation of R.S. 14:107.2.

(p) A violation of R.S. 14:284.

(q) A violation of R.S. 14:329.2.

(11) "State police" means the office of state police or the state police criminalistics laboratory.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999; Acts 2003, No. 487, §1, eff. June 20, 2003; Acts 2010, No. 209, §1.



RS 15:604 - Powers and duties of state police

§604. Powers and duties of state police

In addition to any other powers and duties conferred in this Chapter, the state police shall:

(1) Be responsible for the policy management and administration of the state DNA identification record system to support law enforcement agencies and other criminal justice agencies.

(2) Promulgate rules and regulations to carry out the provisions of this Chapter.

(3) Provide for liaison with the FBI and other criminal justice agencies in regard to the state's participation in CODIS or in any DNA data base designated by the state police.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:605 - State DNA data base

§605. State DNA data base

There is hereby established the state DNA data base. It shall be administered by the state police and provide DNA records to the FBI for storage and maintenance by CODIS. The state DNA data base shall have the capability provided by computer software and procedures administered by the state police to store and maintain DNA records related to:

(1) Forensic casework.

(2) Offenders required to provide a DNA sample under this Chapter.

(3) Anonymous DNA records used for research or quality control.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:606 - State DNA data bank

§606. State DNA data bank

There is hereby established the state DNA data bank. It shall serve as the repository of DNA samples collected under this Chapter.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:607 - State police recommendation of additional offenses

§607. State police recommendation of additional offenses

The state police may recommend to the legislature that it enact legislation for the inclusion of additional offenses for which DNA samples shall be taken and otherwise subjected to the provisions of this Chapter. In determining whether to recommend additional offenses, the state police shall consider those offenses for which DNA testing will have a substantial impact on the detection and identification of sex offenders and violent offenders.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:608 - Procedural compatibility with FBI

§608. Procedural compatibility with FBI

The DNA identification system as established by the state police shall be compatible with the procedures specified by the FBI, including use of comparable test procedures, laboratory equipment, supplies, and computer software.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:609 - Drawing or taking of DNA samples

§609. Drawing or taking of DNA samples

A.(1) A person who is arrested for a felony or other specified offense, including an attempt, conspiracy, criminal solicitation, or accessory after the fact of such offenses on or after September 1, 1999, shall have a DNA sample drawn or taken at the same time he is fingerprinted pursuant to the booking procedure.

(2) For purposes of this Chapter, a juvenile who is arrested for an offense covered by this Chapter or adjudicated delinquent for the commission of a felony-grade delinquent act, including an attempt, conspiracy, criminal solicitation, or accessory after the fact of a felony-grade delinquent act shall be considered a person who is arrested for a felony or other specified offense.

B.(1) Any person who is convicted or enters into a plea agreement resulting in a conviction on or after September 1, 1999, for a felony or other specified offense, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses committed prior to that date shall have a DNA sample drawn or taken as follows:

(a) A person who is sentenced to a term of confinement for an offense covered by this Chapter shall have a DNA sample drawn or taken upon intake to a prison, jail, or any other detention facility or institution. If the person is already confined at the time of sentencing, the person shall have a DNA sample drawn or taken immediately after the sentencing.

(b) A person who is convicted or enters into a plea agreement resulting in a conviction for an offense covered by this Chapter shall have a DNA sample drawn or taken as a condition of any sentence that will not involve an intake into a prison, jail, or any other detention facility or institution.

(c) Under no circumstances shall a person who is convicted or enters into a plea agreement resulting in a conviction for an offense covered by this Chapter be released in any manner after such disposition unless and until a DNA sample has been withdrawn or taken.

(2) For purposes of this Chapter, a juvenile who is arrested for an offense covered by this Chapter or adjudicated delinquent for the commission of a felony-grade delinquent act, including an attempt, conspiracy, criminal solicitation, or accessory after fact for such offenses shall be considered a person who is convicted for a felony or other specified offense.

C. A person who has been convicted or enters into a plea agreement resulting in a conviction for a felony or other specified offense before September 1, 1999, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses and who is still serving a term of confinement in connection therewith on that date shall not be released in any manner prior to the expiration of his maximum term of confinement unless and until a DNA sample has been withdrawn or taken.

D. All DNA samples taken pursuant to this Chapter shall be taken in accordance with regulations promulgated by the state police.

E. As used in this Section, the term "released" means any release, parole, furlough, work release, prerelease, or release in any other manner from a prison, jail, juvenile detention facility, or any other place of confinement.

F.(1) Any person who is serving a term of confinement for the conviction of a felony or other specified crime, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses and is accepted by the state from another state under any interstate compact, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law to continue his confinement shall have a DNA sample drawn or taken upon intake to a prison, jail, or any other detention facility or institution of the state.

(2) Any person who has been convicted of a felony or other specified crime, including an attempt, conspiracy, criminal solicitation, or accessory after the fact for such offenses and has been accepted to the state from another state under a condition of active supervision, shall have a DNA sample drawn or taken within three days after he has reported to the office of probation and parole which will be providing active supervision.

G. A DNA sample shall be withdrawn from the body of any person who dies as a result of being a victim of a crime of violence, as defined in R.S. 14:2(B).

H. The detention, arrest, or conviction of a person based upon a database match or database information is not invalidated if it is determined that the sample was obtained or placed in the database by mistake.

I. Duly authorized law enforcement and corrections personnel may employ reasonable force in cases where an individual refuses to provide a DNA sample required under this Section and no such employee shall be civilly or criminally liable for the use of such reasonable force.

J. When a DNA sample is not drawn or taken pursuant to this Section, or when a DNA sample is taken or drawn pursuant to this Section and is destroyed, tainted, or fails to generate a full DNA profile during analysis, the court may order the person to produce a DNA sample on an ex parte motion of any of the following:

(1) A law enforcement agency who investigated the person which resulted in the arrest for a felony or other specified offense, as defined in R.S. 15:603(10), including an attempt, conspiracy, criminal solicitation, or accessory after the fact of such offenses.

(2) The warden or the administrator of the booking facility or correctional facility where the person was booked or incarcerated.

(3) The district attorney or attorney general assigned to prosecute the case for which a DNA sample was authorized under this Section.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999; Acts 2003, No. 487, §1, eff. June 20, 2003; Acts 2009, No. 9, §1; Acts 2010, No. 213, §1.



RS 15:610 - Procedures for withdrawal, collection, and transmission of DNA samples

§610. Procedures for withdrawal, collection, and transmission of DNA samples

A. Each DNA sample required to be drawn or taken under this Chapter from persons who are arrested, incarcerated, or confined shall be drawn or taken at the place of booking, incarceration, or confinement. DNA samples from persons who are not ordered or sentenced to a term of confinement shall be drawn or taken at a prison, jail unit, juvenile facility, or other facility to be specified by the court. Only those individuals qualified to draw or take DNA samples in a medically approved manner shall draw or take a DNA sample to be submitted for DNA analysis. The DNA sample and a set of fingerprints taken upon booking shall be delivered to the state police in accordance with state police rules and regulations.

B. A person authorized to draw or take DNA samples under this Chapter shall not be criminally liable for withdrawing or taking a DNA sample and transmitting test results pursuant to this Chapter if he performed these activities in good faith and shall not be civilly liable for such activities when he acted in a reasonable manner according to generally accepted medical and other professional practices.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999; Acts 2009, No. 9, §1.



RS 15:611 - Procedures for conduct, disposition, and use of DNA analysis

§611. Procedures for conduct, disposition, and use of DNA analysis

A. The state police shall prescribe procedures to be used in the collection, submission, identification, analysis, storage, and disposition of DNA samples and typing results of DNA samples submitted pursuant to this Chapter. The DNA sample typing results shall be stored in the state DNA data base and records of testing shall be retained on file with the state police.

B. The state police may contract with third parties to effectuate the purposes of this Chapter.

C. Except as otherwise provided in R.S. 15:612(C), the tests to be performed on each DNA sample shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes, including identification of missing persons.

D. Any other party contracting to carry out the functions of this Chapter shall be subject to the same restrictions and requirements of this Chapter, insofar as applicable, as apply to the state police, and subject to any additional restrictions imposed by the state police.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:612 - DNA data base exchange

§612. DNA data base exchange

A. The state police shall receive, store, and perform analysis on DNA samples or contract for DNA typing analysis with a qualified DNA laboratory that meets the guidelines as established by the state police, and shall classify and file the DNA record of identification characteristic profiles of DNA samples submitted under this Chapter and make such information available as provided in this Section. The state police may enter a contract for the storage of DNA typing analysis and for DNA typing analysis with a qualified DNA laboratory that meets guidelines as established by the state police. The results of the DNA profile of individuals in the state DNA data base shall be made available:

(1) To criminal justice agencies or approved crime laboratories which serve these agencies.

(2) Upon written or electronic request and in furtherance of an official investigation of a criminal offense or offender or suspected offender.

B. The state police shall adopt guidelines governing the methods of obtaining information from the state DNA data base and procedures for verification of the identity and authority of the requestor.

C. The state police may create a separate population data base comprised of DNA samples obtained under this Chapter after all personal identification is removed. The state police may share or disseminate the population data base with other criminal justice agencies or crime laboratories that serve to assist the state police with statistical data bases. The population data base may be made available to and searched by other agencies participating in the CODIS system.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:613 - Cancellation of authority to access or exchange DNA records

§613. Cancellation of authority to access or exchange DNA records

The state police, for good cause shown, may revoke or suspend the right of a forensic DNA laboratory within this state to access or exchange DNA identification records with criminal justice agencies.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:614 - Removal of records

§614. Removal of records

A. A person whose DNA record or profile has been included in the data base or data bank pursuant to this Chapter may request that his record or profile be removed on the following grounds:

(1) The arrest on which the authority for including his DNA record or profile was based does not result in a conviction or plea agreement resulting in a conviction.

(2) The conviction on which the authority for including his DNA record or profile was based has been reversed and the case dismissed.

B. The state police shall remove all records and identifiable information in the data base or data bank pertaining to the person and destroy all samples from the person upon receipt of a written request for the removal of the record and a certified court order of expungement properly obtained pursuant to the provisions of R.S. 44:9.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:615 - Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.

§615. Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.



RS 15:616 - Confidentiality of records

§616. Confidentiality of records

Unless otherwise provided, all DNA profiles and samples submitted to the state police pursuant to this Chapter shall be confidential.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:617 - Disclosure prohibited

§617. Disclosure prohibited

A. Any person, by virtue of employment or official position, or any person contracting to carry out any functions under this Chapter, including any officer, employee, or agent of such contractor, who has possession of or access to individually identifiable DNA information contained in the state DNA data base or in the state DNA data bank shall not disclose it in any manner to any person or agency not authorized to receive it knowing that such person or agency is not authorized to receive it.

B. No person shall obtain individually identifiable DNA information from the state DNA data base or the state DNA data bank without authorization to do so.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:618 - Criminal penalties

§618. Criminal penalties

A. Any person who violates R.S. 15:617(A) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

B. Any person who knowingly violates R.S. 15:617(B) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

C. Any person who tampers or attempts to tamper with any sample of blood, tissue, or other bodily fluids or the collection container without lawful authority shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:619 - Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.

§619. Repealed by Acts 2003, No. 487, §3, eff. June 20, 2003.



RS 15:620 - Authority of law enforcement officers

§620. Authority of law enforcement officers

Nothing in this Chapter shall limit or abrogate any existing authority of law enforcement officers to take, maintain, store, and utilize DNA samples for law enforcement purposes.

Acts 1997, No. 737, §1, eff. Sept. 1, 1999; H.C.R. No. 40, 1999 R.S., eff. June 21, 1999.



RS 15:621 - Prohibition on destruction of evidence; certain cases

§621. Prohibition on destruction of evidence; certain cases

A. Prior to December 31, 2012, no criminal justice agency or clerk of court shall destroy any biological evidence in its possession in relation to the investigation, prosecution, or adjudication of any of the following enumerated offenses or attempts to commit any of these offenses: homicide (R.S. 14:29), rape (R.S. 14:41), and armed robbery (R.S. 14:64).

B. The provisions of this Section shall apply only in cases in which an offender has been convicted at trial or has entered a guilty plea pursuant to North Carolina v. Alford, 400 U.S. 25 (1970), and the offender is in the custody of the Department of Public Safety and Corrections.

C. Nothing in this Section should preclude any criminal justice agency or clerk of court from removing parts containing biological evidence from large items of evidence and retaining only the parts containing biological evidence.

D. Failure by any criminal justice agency or clerk of court to comply with the provisions of this Section shall be governed by Code of Criminal Procedure Article 926.1(H)(6).

E. As used in this Section:

(1) "Biological evidence" means the contents of a sexual assault examination kit or any item that contains blood, semen, hair, saliva, skin tissue, fingerprints, or other identifiable human biological material that may reasonably be used to incriminate or exculpate any person in the criminal investigation, whether that material is catalogued separately on a slide or swab, in a test tube, or some other similar method, or is present on clothing, ligatures, bedding, other household materials, drinking cups, cigarettes, or any other item of evidence, including those that are alleged to have been touched or worn by the perpetrator of the offense. Work product generated during DNA analysis shall not be considered biological evidence with the exception of the extracted DNA when the original biological evidence is consumed during analysis. In this event, the extracted DNA shall be retained.

(2) "Criminal justice agency" means any criminal justice agency as defined in R.S. 15:576(3).

Acts 2011, No. 250, §1, eff. July 1, 2011.



RS 15:622 - Sexual assault collection kits

§622. Sexual assault collection kits

A. As used in this Section:

(1) "Criminal justice agency" means any government agency or subunit thereof, or private agency that, through statutory authorization or a legal formal agreement with a governmental unit or agency, has the power of investigation, arrest, detention, prosecution, adjudication, treatment, supervision, rehabilitation or release of persons suspected, charged, or convicted of a crime; or that collects, stores, processes, transmits, or disseminates criminal history record or crime information.

(2) "Forensic medical examination" means an examination provided to the victim of a sexually-oriented criminal offense by a health care provider for the purpose of gathering and preserving evidence of a sexual assault for use in a court of law.

(3) "Sexual assault collection kit" means a human biological specimen or specimens collected by a health care provider during a forensic medical examination from the victim of a sexually-oriented criminal offense.

(4) "Sexually-oriented criminal offense" includes any sexual assault offense as defined in R.S. 44:51 and any sexual abuse offense as defined in R.S. 14:403.

(5) "Untested sexual assault collection kit" means a sexual assault collection kit that has not been submitted to the Louisiana State Police Crime Laboratory or a similar qualified laboratory for either a serology or deoxyribonucleic acid (DNA) test.

B. By January 1, 2015, all criminal justice agencies charged with the maintenance, storage, and preservation of sexual assault collection kits shall conduct a physical inventory of all such kits being stored by the agency and shall compile, in writing, a report containing the number of untested sexual assault collection kits in the possession of the agency and the date the sexual assault kit was collected. Each criminal justice agency shall also provide written notification if it does not have any untested sexual assault collection kits in its possession. The report shall be transmitted to the director of the Louisiana State Police Crime Laboratory.

C. By March 1, 2015, the Louisiana State Police Crime Labratory shall prepare and transmit a report to the chairman of the Senate Committee on Judiciary B and the chairman of the House of Representatives Committee on Judiciary containing the number of untested sexual assault collection kits being stored by each parish, by each criminal justice agency, and the date the untested kit was collected. The report shall also include the name and contact information of each criminal justice agency that failed to submit the report required by Subsection B of this Section.

Acts 2014, No. 124, §1.



RS 15:641 - Short title

CHAPTER 6-B. REGISTRY OF VIOLENT OFFENSES

AGAINST PEACE OFFICERS

§641. Short title

This Chapter may be referred to and may be cited as "The Trey Hutchison Act".

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:642 - Definitions

§642. Definitions

For the purposes of this Chapter, the following words have the following meanings ascribed to them:

(1) "Bureau" means the Louisiana Bureau of Criminal Identification and Information as established in Chapter 6 of this Title.

(2) "Offense against a peace officer" means any of the following:

(a) Disarming of a peace officer.

(b) Aggravated assault upon a peace officer with a firearm.

(c) Any of the following criminal offenses when the peace officer is engaged in the performance of his lawful duties, or when the specific intent to commit the offense is directly related to the victim's status as a peace officer:

(i) Solicitation for murder;

(ii) First degree murder;

(iii) Second degree murder;

(iv) Manslaughter;

(v) Aggravated battery;

(vi) Second degree battery;

(vii) Aggravated second degree battery;

(viii) Second degree kidnapping;

(ix) Simple kidnapping;

(x) Extortion;

(xi) Assault by drive-by shooting;

(xii) Illegal use of weapons or dangerous instrumentalities;

(xiii) Terrorism;

(xiv) Aggravated assault with a firearm.

(d) A conviction for the offense under the laws of another state or federal law which is equivalent to an offense provided for in this Section.

(3) "Peace officer" means any peace officer, as defined in R.S. 40:2402, and includes any constable, marshal, deputy marshal, sheriff, deputy sheriff, commissioned police officer, commissioned wildlife enforcement agent, and federal law enforcement officer.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:643 - Registration of offenders who commit violent offenses against peace officers

§643. Registration of offenders who commit violent offenses against peace officers

A. Any adult residing in this state who has pled guilty to, has been convicted of, or where adjudication has been deferred or withheld for the perpetration or attempted perpetration of any offense against a peace officer as defined in R.S. 15:642 shall register within ten days of establishing residence in Louisiana, or if a current resident, within ten days after release from confinement with the sheriff of the parish of the person's residence and with the chief of police if the address of the residence is located in an incorporated area which has a police department. If the adult resides in a municipality with a population in excess of three hundred thousand persons, he shall register with the police department of his municipality of residence.

B. Any person required to register pursuant to this Section shall provide the law enforcement agency as required by Subsection A of this Section with his name, address of offender's place of residence upon release from confinement, date of birth, social security number, any aliases used by the offender, crime for which the offender was convicted which gave rise to the requirement to register under the provisions of this Section, and date and place of conviction. The sheriff of every parish and the chief of police of each municipality shall also record the fingerprints of all persons who register with those law enforcement agencies in accordance with this Section.

C. The law enforcement agency that receives information in accordance with the provisions of this Section shall forward such information to the bureau for inclusion in a central registry as provided in R.S. 15:645 within five days of receiving such information.

D. Any person required to register pursuant to this Section shall maintain his registration for a period of ten years.

Acts 2005, No. 163, §1, eff. June 28, 2005; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:644 - Transmission of information to the bureau

§644. Transmission of information to the bureau

When a person who is required to register under the provisions of this Chapter is released from prison, or placed under parole, supervised release, or probation, the Department of Public Safety and Corrections shall inform the person of the duty to register and shall obtain the information required for such registration and within five days of obtaining the necessary information, shall transmit this information to the bureau for inclusion in a central registry as provided in R.S. 15:645. The department shall also record the fingerprints of the person if they have not already been obtained.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:645 - Central registry

§645. Central registry

A. The bureau shall establish and maintain a central registry to collect and disseminate information regarding those offenders who are required to register in accordance with this Chapter. The bureau shall provide the information to all law enforcement agencies in this state who request such information in an effort to assist in the prevention of violence and protection of peace officers.

B. Once each year, the bureau shall mail a non-forwardable verification form, not less than five days prior to the anniversary of the date of the offender's initial registration, to the last reported address of each person subject to the provisions of this Section. The person subject to registration shall mail the verification to the bureau within ten days of receipt of the verification form. If the bureau does not receive the verification form within thirty days, the bureau shall immediately notify the sheriff of the parish in which the person's last reported address of residence is located, or in the case of a person residing in a municipality with a population in excess of three hundred thousand persons, the police department of his municipality of residence.

Acts 2005, No. 163, §1, eff. June 28, 2005; Acts 2011, 1st Ex. Sess., No. 18, §1.



RS 15:646 - Failure to register; penalties

§646. Failure to register; penalties

A person who fails to register as required by this Chapter shall be fined not more than five hundred dollars, imprisoned for not less than thirty days nor more than ninety days, or both.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:647 - Limitation of liability

§647. Limitation of liability

No person shall have a cause of action against a law enforcement agency or an employee thereof for any loss or damage caused by any act or omission resulting from the implementation of the provisions of this Chapter. This limitation shall not apply to any loss or damage caused by the willful and wanton act or gross negligence of the agency or employee.

Acts 2005, No. 163, §1, eff. June 28, 2005.



RS 15:651 - Short title

CHAPTER 6-C. LOUISIANA REPOSITORY FOR UNIDENTIFIED

AND MISSING PERSONS INFORMATION PROGRAM

§651. Short title

This Chapter shall be known as the "Louisiana Repository for Unidentified and Missing Persons Information Program".

Acts 2006, No. 227, §1.



RS 15:652 - Legislative findings and objectives

§652. Legislative findings and objectives

The Legislature of Louisiana finds and declares that forensic anthropology combined with DNA data banks are important tools in criminal investigations and in the identification of unidentified human remains. It is the policy of this state to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in the identification of missing persons, to assist in the recovery or identification of human remains from disasters, and to assist with other humanitarian identification purposes. It is therefore in the best interest of the state to establish a Louisiana Repository for Unidentified and Missing Persons Information Program to be used in conjunction with a DNA database and forensic anthropology to assist federal, state, and local criminal justice and law enforcement agencies in the identification and detection of individuals in criminal investigations and in the identification of missing persons, to assist in the recovery or identification of human remains from disasters, and to assist with other humanitarian identification purposes.

Acts 2006, No. 227, §1.



RS 15:653 - Definitions

§653. Definitions

For purposes of this Chapter, the following terms shall have the following meanings:

(1) "CODIS" means the Combined DNA Index System, the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records of missing persons submitted by state and local forensic DNA laboratories.

(2) "Criminal justice agency" means any criminal justice agency as defined in R.S. 15:576(3).

(3) "DNA" means deoxyribonucleic acid, which is located in cells and provides an individual's personal genetic blueprint and which encodes genetic information that is the basis of human heredity and forensic identification.

(4) "DNA record" means DNA identification information stored in the state DNA database or the Combined DNA Index System for missing persons for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which is of value in establishing the identity of individuals.

(5) "DNA sample" means a blood, bone, tissue, or bodily fluid sample provided as a result of the location of unidentified human remains submitted to the LSU Forensic Anthropology Computer Enhancement Services (F.A.C.E.S.) Laboratory or as a result of the collection of said samples from family members of missing persons pursuant to this Chapter for analysis or storage, or both.

(6) "F.A.C.E.S. Laboratory" means the Forensic Anthropology and Computer Enhancement Services Laboratory located within the Department of Geography and Anthropology at Louisiana State University and Agricultural and Mechanical College in Baton Rouge, Louisiana.

(7) "FBI" means the Federal Bureau of Investigation.

(8) "Forensic anthropology" means the use of human remains to establish an identification based on the anthropological profile which includes age range, sex, ancestry, and other identifying characteristics.

(9) "Missing person" means any Louisiana resident who has been reported missing to local or state law enforcement agencies.

(10) "Unidentified human remains" means any human body or portion of a human body where the identity is unknown. A "body" refers to both skeletal and/or soft tissue remains of a human.

Acts 2006, No. 227, §1.



RS 15:654 - Powers and duties of the F.A.C.E.S. Laboratory

§654. Powers and duties of the F.A.C.E.S. Laboratory

In addition to any other powers and duties conferred by this Chapter, the F.A.C.E.S. Laboratory shall:

(1) Be responsible for the policy management and administration of the Louisiana Repository for Unidentified and Missing Persons Information Program to support law enforcement agencies and other criminal justice agencies.

(2) Serve as the central repository for all unidentified human remains information and all missing persons data collected pursuant to this Chapter.

Acts 2006, No. 227, §1.



RS 15:655 - Louisiana Repository for Unidentified and Missing Persons Information Program

§655. Louisiana Repository for Unidentified and Missing Persons Information Program

A. There is hereby established the Louisiana Repository for Unidentified and Missing Persons Information Program which shall be administered by the F.A.C.E.S. Laboratory.

B. The Louisiana Repository for Unidentified and Missing Persons Information Program shall have the capability to store and maintain forensic anthropological and DNA records related to all of the following:

(1) Unidentified human remains.

(2) Missing persons.

(3) Anonymous DNA records used for research or quality control.

C. The data stored and maintained as provided in Subsection B of this Section shall comprise the state forensic anthropology database which shall be a part of the Louisiana Repository for Unidentified and Missing Persons Information Program.

Acts 2006, No. 227, §1.



RS 15:656 - F.A.C.E.S. Laboratory recommendations

§656. F.A.C.E.S. Laboratory recommendations

The F.A.C.E.S. Laboratory may recommend proposed legislation to the legislature regarding the collection and regulation of unidentified and missing persons information. In determining the need for any such recommendations, the F.A.C.E.S. Laboratory shall consider any provisions of forensic anthropological testing that may have a substantial impact on the detection and identification of unidentified human remains.

Acts 2006, No. 227, §1.



RS 15:657 - Applicability of Chapter

§657. Applicability of Chapter

The provisions of this Chapter regarding the Louisiana Repository for Unidentified and Missing Persons Information Program administered by the F.A.C.E.S. Laboratory shall not be applicable to those unidentified human remains found within the state resulting from a mass disaster or mass fatality. However, in the event a mass disaster or mass fatality occurs within the state, the F.A.C.E.S. Laboratory shall be consulted and work in conjunction with other state agencies and any appropriate federal agencies responding to said mass disaster or mass fatality for the identification of any unidentified human remains resulting from said mass disaster or mass fatality.

Acts 2006, No. 227, §1.



RS 15:658 - Collection of forensic anthropology samples from unidentified human remains and missing persons

§658. Collection of forensic anthropology samples from unidentified human remains and missing persons

A. Any law enforcement agency or other criminal justice agency located within the state shall submit all unidentified human remains found within the state to the F.A.C.E.S. Laboratory after reasonable efforts to identify the person have failed.

B. The F.A.C.E.S. Laboratory personnel shall collect DNA samples from all available unidentified remains submitted to the laboratory. Working with state and local law enforcement agencies and other criminal justice agencies and utilizing a DNA missing persons collection kit as approved by the Louisiana State Police in accordance with R.S. 15:601 through 620, the F.A.C.E.S. Laboratory personnel shall collect available biological data and DNA samples from families of missing persons. Sample collection may be performed at the F.A.C.E.S. Laboratory or at other locations within the state as deemed appropriate by the F.A.C.E.S. Laboratory.

C. The F.A.C.E.S. Laboratory shall develop an anthropological profile on any unidentified human remains submitted to the laboratory under this Chapter. In addition, the F.A.C.E.S. Laboratory shall submit a DNA sample from the unidentified human remains and the families of any missing persons whose DNA samples have been collected to a qualified forensic DNA laboratory in order to obtain a DNA profile from said samples. Any forensic DNA laboratory selected by the F.A.C.E.S. Laboratory shall be qualified to upload DNA profiles into the CODIS system at the local or state level and shall perform all required DNA analysis on the submitted specimen in accordance with any applicable Federal Quality Assurance Standards.

D. Any DNA profile developed from any DNA sample from the unidentified human remains and the families of any missing persons shall be uploaded into the state and national CODIS database in accordance with all applicable FBI procedures for uploads of missing persons data.

E.(1) Upon completion of the development of the anthropological profile, the F.A.C.E.S. Laboratory shall return the human remains to the submitting law enforcement agency or other criminal justice agency.

(2)(a) After return of the human remains, the submitting law enforcement agency or other criminal justice agency shall:

(i) If the human remains are unidentified, provide for the respectful maintenance of the human remains pending identification and contact with the deceased person's family.

(ii) If the human remains are identified, return the human remains to the deceased person's family or make such other disposition of the human remains as the family requests.

(b)(i) If the law enforcement or other criminal justice agency requires the human remains in furtherance of an ongoing criminal investigation, such agency shall provide for the respectful maintenance of the human remains until there is no further such requirement.

(ii)(aa) At such time as there is no requirement for identified human remains in furtherance of an ongoing criminal investigation, the law enforcement or other criminal justice agency shall return the human remains to the deceased person's family or make such other disposition of the human remains as the family requests.

(bb) At such time as there is no requirement for unidentified human remains in furtherance of an ongoing criminal investigation, the law enforcement or other criminal justice agency shall provide for the respectful maintenance of the human remains pending identification and contact with the deceased person's family.

Acts 2006, No. 227, §1.



RS 15:659 - Procedures for conduct, disposition, and use of forensic anthropological analysis

§659. Procedures for conduct, disposition, and use of forensic anthropological analysis

A. The F.A.C.E.S. Laboratory shall prescribe procedures to be used in the collection, submission, identification, analysis, storage, and disposition of unidentified human remains samples submitted pursuant to this Chapter. The information obtained by the F.A.C.E.S. Laboratory from analysis of the unidentified human remains shall be stored in the state forensic anthropology database in the Louisiana Repository for Unidentified and Missing Persons Information Program and records of testing shall be retained by the F.A.C.E.S. Laboratory.

B. The F.A.C.E.S. Laboratory may store any DNA profile obtained from analysis of the unidentified human remains and missing persons in the state forensic anthropology database.

C. The F.A.C.E.S. Laboratory may contract with third parties to effectuate the purposes of this Chapter. Any such third-party contractor shall be subject to all of the restrictions and requirements of this Chapter which are applicable to the F.A.C.E.S. Laboratory and shall be subject to any additional restrictions deemed appropriate by the F.A.C.E.S. Laboratory.

D. Except for analysis on quality control samples, tests performed on all unidentified human remains and missing persons samples shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes.

Acts 2006, No. 227, §1.



RS 15:660 - Confidentiality of records

§660. Confidentiality of records

Unless otherwise provided, all medical records, dental records, DNA information, and associated DNA samples submitted to the F.A.C.E.S. Laboratory pursuant to this Chapter shall be confidential.

Acts 2006, No. 227, §1.



RS 15:661 - Disclosure prohibited

§661. Disclosure prohibited

A. Any person, by virtue of employment or official position, or any person contracting to carry out any functions pursuant to this Chapter, including any officer, employee, or agent of such contractor, who has possession of or access to individually identifiable anthropological or DNA information contained in the state forensic anthropology database shall not knowingly disclose it in any manner to any person or agency not authorized to receive it.

B. No person shall obtain individually identifiable anthropological or DNA information from the Louisiana Repository for Unidentified and Missing Persons Information Program without authorization to do so.

C. Nothing in this Chapter shall prohibit the release or sharing of information regarding the sex, race, approximate age, or appearance of an unidentified or missing person in an effort to identify or locate the person.

Acts 2006, No. 227, §1.



RS 15:662 - Criminal penalties

§662. Criminal penalties

A. Any person who violates R.S. 15:661(A) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

B. Any person who knowingly violates R.S. 15:661(B) shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

C. Any person who tampers or attempts to tamper with any sample of blood, bone, tissue, or other bodily fluids or the collection container without lawful authority shall be fined not more than five hundred dollars or imprisoned with or without hard labor for not more than six months, or both.

Acts 2006, No. 227, §1.



RS 15:701 - PRISONS AND CORRECTIONAL INSTITUTIONS

CHAPTER 7. PRISONS AND CORRECTIONAL INSTITUTIONS

PART I. PRISONS AND PRISONERS IN GENERAL

§701. Cities to provide covered patrol wagons; use of uncovered vehicles prohibited; penalty

All cities with a population of twenty thousand or more, shall provide covers or canopies for all vehicles owned, controlled, or employed by the city for the purpose of conveying prisoners to any place of detention, in order to prevent the exposure of prisoners to public view.

City authorities or officers shall not compel any person who is under arrest, imprisoned, or detained, or in their custody, or charge to be conveyed in an open or uncovered vehicle, in or through any street or public place in this state.

Whoever violates this Section shall be fined not less than twenty dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days.



RS 15:702 - Maintenance of parish jails

§702. Maintenance of parish jails

The governing authority of each parish shall be responsible for the physical maintenance of all parish jails and prisons. In those parishes in which the governing authority operates the parish jail the governing authority shall pass all bylaws and regulations they may deem expedient for the police and good government of the jails and prisons being operated by the parish governing authority.

Amended by Acts 1979, No. 200, §1.



RS 15:703 - Physician to be appointed for each parish; salary

§703. Physician to be appointed for each parish; salary

A. The governing authority of each parish shall appoint annually a physician who shall attend the prisoners who are confined in parish jails whenever they are sick. His salary shall be fixed by the governing authority. Any physician so appointed shall be licensed as provided in R.S. 37:1271 and shall be a qualified health care provider in accordance with R.S. 40:1299.42.

B. In lieu of appointing a physician, the governing authority of any parish may enter into a contract with a health care provider, licensed or regulated by the laws of this state, to provide requisite health care services, as required in this Section. The term "health care provider" as used in this Subsection means a person, partnership, limited liability partnership, limited liability company, corporation, facility, or institution licensed or regulated by the laws of this state to provide health care services or professional services as a physician and qualified as such in accordance with R.S. 40:1299.42.

C. When a physician has been appointed or a contract for health care services for prisoners has been entered into in accordance with this Section, any action by a prisoner or his representative to recover damages or any other losses, including those for the death of the prisoner, as a result of the actions or inactions of the physician or health care provider in the performance or nonperformance of health care services shall be governed by the provisions of R.S. 40:1299.41 et seq. The term "health care provider" as used in this Subsection shall be as defined in R.S. 40:1299.41.

D. The sole responsibility of the governing authority of each parish which is mandated by the provisions of this Section with respect to providing health care services for prisoners shall be the appointment of a physician and the payment of the salary of that physician or its contractual obligations with a health care provider selected in accordance with this Section. The parish and its governing authority shall not be liable for any action arising as a result of the actions or inactions of the physician or health care provider, whether ex delicto or ex quasi delicto or ex contractu, by a prisoner or his representative to recover damages or any other losses, including those for the death of the prisoner, unless the governing authority exercises gross negligence or willful misconduct in the performance of its duties and obligations imposed by this Section, and such gross negligence or willful misconduct was a substantial factor in causing the injury.

Acts 2003, No. 681, §1, eff. June 27, 2003.



RS 15:704 - Sheriff keeper of jail

§704. Sheriff keeper of jail

Each sheriff shall be the keeper of the public jail of his parish, and shall by all lawful means preserve the peace and apprehend all disturbers thereof, and other public offenders.



RS 15:705 - Food and clothing provisions for prisoners; payment of incarceration expenses; payment of medical expenses; imposition of restitution on offenders

§705. Food and clothing provisions for prisoners; payment of incarceration expenses; payment of medical expenses; imposition of restitution on offenders

A.(1) The sheriffs or jailkeepers shall supply each prisoner daily with wholesome food sufficient in quantity for the proper maintenance of life. They shall provide the prisoners with clothing suited to and sufficient for the season.

(2)(a) The sheriff or the governing authority of each parish may obtain reimbursement from an inmate for certain expenses incurred by reason of the inmate's incarceration in accordance with the requirements of Subparagraph (b) of this Paragraph.

(b) The sheriff or the governing authority of any parish may collect reimbursement for the costs of room and board from any inmate incarcerated in a parish facility provided such reimbursement is approved by the judge who sentenced the inmate and provided the amount of such reimbursement is a uniform and reasonable amount established by the Department of Public Safety and Corrections by rule.

B. The jailer shall be allowed twelve and one half cents per day for each and every prisoner who is sick in order that the sick prisoners may be taken care of as their situation may require.

C.(1) Notwithstanding the provisions of Subsection B, the governing authority of each parish is hereby authorized to obtain reimbursement from an inmate for his medical and dental expenses. In addition, each such governing authority may require that copayments be made by inmates upon receiving medical or dental treatment.

(2) The amount of reimbursement shall be the actual costs, or any portion thereof, of the medical or dental expenses incurred.

(3)(a) Each governing authority shall establish written rules for the collection of such expenses from the inmate, including freezing assets in his drawing account and prohibiting withdrawals therefrom until the expenses are paid. The drawing account may be frozen regardless of the source of the assets contained therein. Notwithstanding any other law to the contrary, the governing authority shall promulgate rules and regulations regarding reimbursement by the inmate for medical expenses incurred by the governing authority for the inmate's treatment, including a requirement that the inmate file a claim with his private medical or health care insurer or any public medical assistance program, under which he is covered and from which the inmate may make a claim for payment or reimbursement of the cost of any such medical treatment. This Subsection shall not prohibit the withdrawal of funds for the purpose of payments under the Crime Victims Reparations Act, court costs as authorized by law, and other withdrawals specifically authorized by the sheriff, in that order.

(b) In addition, the governing authority for each parish shall establish written rules requiring that copayments be made by inmates upon receiving medical or dental treatment, which may include a sliding scale based on the inmates' ability to pay. These written rules shall include but not be limited to guidelines for payments for inmate visits to doctors, hospitals, psychiatrists, and dentists, and for receipt of prescription or nonprescription drugs. The procedures for collection of copayments shall follow the procedures for collection of other expenses as established in Subparagraph (a) of this Paragraph.

(4) Any inmate who is transferred to another facility or discharged shall remain liable for any reimbursement authorized under this Subsection.

(5) For purposes of this Subsection "inmate" means any prisoner confined to a parish correctional facility but shall not include inmates sentenced to the Department of Public Safety and Corrections who are in the custody of the sheriff.

D.(1) The chief law enforcement officer of the law enforcement district may obtain restitution from any inmate incarcerated in a parish facility, including any inmate sentenced to the Department of Public Safety and Corrections who is in the custody of the chief law enforcement officer of the district, who damages or destroys property, causes or attempts to cause injury to himself, civilians, other offenders, or department personnel, or who has a pattern of falsely alleging injury or illness with the result that medical expenses are incurred.

(2) The amount of restitution shall be the actual costs or any portion thereof of repairing or replacing the property, or of the medical expenses incurred for treatment of the offender or the injured party and the amount of wages the injured party lost as a result of the injury caused by the offender.

(3) Each law enforcement district may adopt an ordinance authorizing the chief law enforcement officer of the district to collect such restitution from the inmate. The ordinance may provide for the freezing of assets in his drawing account and prohibit withdrawals therefrom until the expenses are paid. The drawing account may be frozen regardless of the source of the assets contained therein. This Subsection shall not prohibit the withdrawal of funds for the purpose of payments under the Crime Victims Reparations Act, court costs as authorized by law, other payments required by the sentencing judge, and other withdrawals specifically authorized by the chief law enforcement officer of the district, in that order.

(4) Any offender who is transferred to another facility or discharged shall remain liable for the restitution authorized under this Subsection.

(5) The assets of an inmate's drawing account shall not be reduced below five dollars.

E. Notwithstanding the provisions of Subsection B or C of this Section, a parish governing authority shall not be liable to pay to a health care provider for health care services provided to a prisoner in an amount greater than the lesser of the actual amount billed by the health care provider, one hundred ten percent of the Medicare rate of compensation, or the health care provider's actual costs, unless the rate of compensation for such health care services is subject to a contractual agreement entered into between the parish governing authority and the health care provider. The provisions of this Subsection shall not be construed to abrogate or nullify a contractual agreement between a parish governing authority and a health care provider for the payment of medical expenses for prisoners which was entered into prior to August 15, 2008. The provisions of this Subsection shall not be construed to require that a parish governing authority pay for health care expenses which are provided by the state's charity hospital system. The rate provided for herein shall be reevaluated by the legislature prior to a rate being established for Fiscal Year 2010-2011.

Acts 1989, No. 402, §1; Acts 1990, No. 75, §1; Acts 1997, No. 626, §1; Acts 1997, No. 665, §1; Acts 1999, No. 1241, §1; Acts 2004, No. 123, §1, eff. June 4, 2004; Acts 2008, No. 730, §1; Acts 2012, No. 109, §1.



RS 15:706 - Transfer of prisoners to jail of another parish

§706. Transfer of prisoners to jail of another parish

A.(1) Whenever the jail of a parish is unsafe or unfit for the security of prisoners, or is held by judicial decree unfit for the detention of some or all of the inmates, or presents a security risk to a prisoner or other prisoners or to the public, or whenever a particular prisoner presents a security or health risk to himself or to other prisoners or to the public, the sheriff of the parish maintaining and keeping the prisoner or prisoners may transfer any prisoner or prisoners to the jail or jails of any other parish by written contract with the sheriff of the other parish.

(2) If the prisoner or prisoners to be transferred are not under sentence to the Department of Public Safety and Corrections, the sheriff proposing to make the transfer shall notify the court which set bail for the prisoner or prisoners at least seventy-two hours before making the transfer.

(3) If the prisoner or prisoners transferred are under sentence to the Department of Public Safety and Corrections, the sheriff transferring the prisoner or prisoners shall notify the department.

B. The sheriff to whom the transfer of the prisoner or prisoners is made shall receive, for the maintenance of such prisoner or prisoners, the same compensation authorized by law for the keeping and feeding of prisoners, which shall be paid by the parish transferring the prisoner or prisoners.

C. The sheriff of the parish to which the prisoner is conveyed shall keep the prisoner safe and secure, and subject to all orders or decrees issuing from the parish from which the prisoner was transferred.

D. The following provisions shall govern the transportation of each prisoner who is incarcerated in a parish prison or other correctional facility located within the state and whose presence is required in a criminal or civil court proceeding in a district court for a parish outside of the judicial district in which the prisoner is incarcerated:

(1) The district attorney who is to try the prisoner, or the party requesting the prisoner's presence in a civil proceeding, as the case may be, shall apply to the court in which the court proceeding is to be held for an order directing the transportation of the prisoner. The district attorney or the party requesting the prisoner's presence, as the case may be, has the burden of establishing just cause for the prisoner's presence.

(2) Upon finding that the prisoner's presence is required, the court shall order the sheriff of the parish in which the criminal or civil court proceeding is to be held to take custody of the prisoner in the parish in which the prisoner is incarcerated and to transport the prisoner to the parish in which the criminal or civil court proceeding is to be held and return the prisoner to that parish if so required.

(3) The governing authority of the parish in which the criminal court proceeding is to be held shall reimburse the sheriff of that parish for the expenses incurred by that sheriff in transporting the prisoner to the criminal court proceeding and for returning the prisoner to the parish in which he was incarcerated. In the case of a civil court proceeding, the party requesting the presence of the prisoner shall deposit into the registry of the court an amount set by the court to be sufficient to cover the costs of transporting the prisoner to the civil court proceeding and returning the prisoner to the parish in which he was incarcerated. Upon application of the transporting agency, the court shall pay the transporting agency the costs of transporting the prisoner.

(4) The provisions of this Subsection shall apply to all prisoners who are incarcerated in parish prisons, regardless of whether they are sentenced to the custody of the Louisiana Department of Public Safety and Corrections or are sentenced directly to incarceration in the parish prison.

Amended by Acts 1979, No. 399, §1; Acts 1981, No. 780, §1; Acts 1984, No. 222, §1; Acts 1999, No. 317, §1; Acts 2001, No. 842, §2, eff. June 26, 2001.



RS 15:707 - United States prisoners to be kept in custody; compensation of sheriff

§707. United States prisoners to be kept in custody; compensation of sheriff

All the sheriffs, jailers, prison keepers, and their deputies to whom any person shall be sent or committed by United States marshals or their deputies, under the authority of the United States, whether on civil or criminal process, or upon any process or warrant which may be issued by the President of the United States, or those to whom he may delegate authority for any cause whatever under the law of the United States, shall take the prisoners into custody and keep them safely until their discharge by due course of law.

Any sheriff, jailer or prison keeper violating this Section shall be liable to the same penalties and the parties aggrieved shall be entitled to the same remedies as if the prisoners had been committed to their custody by virtue of legal process issued under the authority of Louisiana.

The sheriffs or jailers may contract with the U.S. Marshal of his district for the payment of a minimum rate of one dollar per day for the keeping of each federal prisoner. The sheriffs may use the funds for the proper care and safekeeping of the federal prisoners and to pay any expenses incurred in connection with their office or jail.



RS 15:708 - Labor by prisoners permitted; workday release program; indemnification

§708. Labor by prisoners permitted; workday release program; indemnification

A.(1) Whenever a prisoner sentenced to a parish prison of any parish of the state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor upon any of the public roads, levees, streets, or public buildings, works, or improvements inside or outside of the prison, or in or upon the buildings, other improvements, or property of any organization which has qualified for tax-exempt status under 26 U.S.C. 501(c)(3), 501(c)(19), or 501(c)(23), the sheriff may set the prisoner to work. Work authorized pursuant to this Paragraph also specifically includes participation in litter abatement or collection programs to police and remove litter on public grounds, rights-of-way, lakes, streams, the shores of lakes and streams, public roads, levees, or streets.

(2)(a) Whenever a prisoner sentenced to the parish prison of any parish of this state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor upon any religious building, cemetery, or graveyard or work in a solid waste recycling program administered by a state agency or political subdivision and approved by the sheriff, the criminal sheriff may set the prisoner to work upon labor determined by the governing authority of the parishes and the municipal authorities of the towns and cities.

(b) For purposes of this Paragraph, "religious building" means a church, synagogue, mosque, or other building or structure used primarily for religious worship.

(3)(a) Whenever a prisoner sentenced to a parish prison of any parish of the state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor by assisting the governing authority of any municipality to maintain the municipality in a safe and sanitary condition by cutting, destroying, or removing noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality and the sheriff has approved the work, the sheriff may set the prisoner to work upon labor determined by the governing authority of the municipality to effectuate this purpose. The governing authority of any municipality shall comply with the provisions of R.S. 33:5062 and all other relevant provisions of law. R.S. 33:815 and 4766 are not affected by the provisions of this Paragraph. The Department of Transportation and Development is excluded from this Paragraph and is subject to the requirements of R.S. 48:261(B), (C), and (D) and all other relevant provisions of law.

(b) The use of prison labor shall in no way reduce the work force of any highway maintenance gang or cause the layoff of any classified employee.

(c) Repealed by Acts 2006, No. 336, §2, eff. June 13, 2006.

(4) Any prisoner in a parish prison awaiting transfer to a state correctional facility who is willing of his own free will to perform manual labor may be allowed to provide such services for work projects located within that parish which are performed by Prison Enterprises in accordance with the provisions of R.S. 15:1151 et seq. Any inmate performing work for Prison Enterprises pursuant to the provisions of this Paragraph shall be compensated in accordance with the provisions of R.S. 15:873. Such compensation shall be deposited in the same manner and in the appropriate accounts as provided in R.S. 15:874.

(5) Whenever any local governing authority is notified by the Corps of Engineers of the United States of the possible closure of a floodgate or lock and a prisoner sentenced to the parish prison of any parish of this state, by any court of competent jurisdiction, or a prisoner in a parish prison awaiting transfer to a state correctional facility shall be willing of his own free will to perform manual labor upon such floodgate or lock situated on a waterway within the parish which is operated by or under the control or jurisdiction of the United States government or any agency thereof and such labor is approved by the sheriff, the criminal sheriff may set the prisoner to work upon such labor as contracted to between the sheriff and the United States government or any agency thereof. Nothing contained in this Section shall authorize the criminal sheriff of Orleans Parish to contract for any inmate to perform manual labor upon any floodgate or lock situated on the Industrial Canal.

B. The sheriffs of the parishes shall establish regulations which they may deem necessary to carry into effect the provisions of this Section and for the discipline, working, and employment of the prisoners.

C. This Section shall not apply to criminals convicted of crimes of first or second degree murder, attempted first or second degree murder, aggravated rape, attempted aggravated rape, forcible rape, aggravated kidnapping, aggravated arson, armed robbery, or attempted armed robbery, or persons sentenced as habitual offenders under R.S. 15:529.1, except during the last six months of their terms.

D.(1)(a) Whenever a person is convicted of a misdemeanor for violation of any state law or any parish or municipal ordinance and is sentenced to imprisonment, the sentencing court may order the person so sentenced to report, during the term of imprisonment, to the sheriff to participate in a court-approved workday release program as established and administered by the sheriff.

(b) The person so sentenced shall pay the sum of fifty dollars to the sheriff to defray the cost of participation in the program. The payment of the costs shall be based upon the defendant's ability to pay.

(2) Each sheriff shall establish written rules for the administration of the workday release program. However, each participant shall be required to report for work for a period of time during daylight hours for not less than eight nor more than ten hours to be determined by the sheriff. Upon release each participant shall not be confined to jail, but shall return to his place of residence. The sheriff may determine that an inmate shall not participate in the program if such participation may result in harm to the community or to the participant.

(3) If any participant violates the rules of the workday release program prescribed by the sheriff, or if the sheriff determines that a person shall not participate in the program, the inmate shall be imprisoned for the remainder of his sentence. Failure to report to or return from the scheduled workday program shall be considered an escape under the provisions of R.S. 14:110.

E. The political subdivision which administers the solid waste recycling program or any other public work or nonprofit program shall indemnify and hold the sheriff, the state, and the state agency harmless for any injury caused by the inmate, unless the gross negligence or intentional act of the sheriff or the state or the state agency was a substantial factor in causing the injury.

F. Notwithstanding any provision of law to the contrary, no prisoner sentenced to a parish prison and no prisoner in a parish prison awaiting transfer to a state correctional facility shall perform any labor for a private contractor.

G. Prisoners participating in any of the inmate labor programs authorized by this Section shall always remain in the custody and under the control of the sheriff, except when parish or municipal authorities assume the responsibility for the custody and control of participating prisoners for particular parish or municipal projects while the prisoners are outside of prison facilities administered by the sheriff.

H. A prisoner participating in any of the inmate labor programs authorized by this Section shall have no cause of action for damages against the sheriff or any parish or municipal authority conducting the program or supervising his participation therein, nor against any deputy, employee, or agent of such sheriff or parish or municipal authority, for any injury or loss suffered by him during or arising out of his participation in the program, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the sheriff or the parish or municipal authority or the deputy, employee, or agent of the sheriff or parish or municipal authority. Nor shall liability be imposed on the sheriff or the parish or municipal authority or the deputies, employees, or agents of the sheriff or the parish or municipal authority for any injury caused by a prisoner participating in any of the inmate labor programs authorized by this Section unless the gross negligence or intentional act of the sheriff or any parish or municipal authority or the deputy, employee, or agent of the sheriff or the parish or municipal authority was a substantial factor in causing the injury. No provision hereof shall negate the requirement to provide a prisoner with necessary medical treatment as statutorily required.

Amended by Acts 1954, No. 387, §1; Acts 1983, No. 615, §1; Acts 1985, No. 786, §1; Acts 1986, No. 704, §2; Acts 1990, No. 416, §1; Acts 1992, No. 402, §1; Acts 1995, No. 908, §1; Acts 1997, No. 509, §1; Acts 1997, No. 656, §1; Acts 1999, No. 992, §1; Acts 2003, No. 630, §1; Acts 2004, No. 38, §1; Acts 2006, No. 336, §§1, 2, eff. June 13, 2006; Acts 2013, No. 52, §1, eff. May 29, 2013.



RS 15:709 - Prisoners convicted in other states and housed in Louisiana

§709. Prisoners convicted in other states and housed in Louisiana

A. A prisoner convicted and sentenced to incarceration by a court in another state shall not be housed for the commission of that offense in a state correctional facility in Louisiana; however, nothing in this Section shall be construed to limit the prosecution, sentencing, or incarceration of any person for the commission of a criminal offense in the state of Louisiana.

B. A prisoner convicted and sentenced to incarceration by a court in another state who is housed in a local jail or private correctional facility in Louisiana shall not be released in this state. Any prisoner housed in a local jail or private correctional facility shall be returned to an appropriate correctional facility located within the state where he was convicted and sentenced for release in that state.

C. A prisoner convicted and sentenced by another state shall not be housed in a local jail or private correctional facility if the prisoner would be classified as maximum custody by the Louisiana Department of Public Safety and Corrections classification procedure.

D. The state where the prisoner was convicted and sentenced shall be responsible for the costs associated with returning the prisoner to that state.

E. The provisions of this Section shall not apply to any prisoner kept in custody under the authority of the United States or held under the jurisdiction of the United States.

F. For the purposes of this Section:

(1) "Local jail" means a correctional facility operated by a political subdivision of the state or defined by law as a political corporation.

(2) "Private correctional facility" means a correctional facility operated by a private entity.

(3) "State correctional facility" means a correctional facility owned and operated by the state of Louisiana or the Louisiana Correctional Facilities Corporation housing prisoners committed to the custody of the Department of Public Safety and Corrections.

Acts 2002, 1st Ex. Sess., No. 74, §1; Acts 2010, No. 222, §1.



RS 15:710 - Exchange of prisoners between parishes

§710. Exchange of prisoners between parishes

The governing authorities of the various parishes composing any one judicial district may arrange with each other or among themselves for the transfer of prisoners from one parish to another in the same judicial district for the purpose of performing any kind of work that may legally be required of them, under whatever conditions and upon whatever terms may be mutually agreed upon by the governing authorities.



RS 15:711 - Work release program

§711. Work release program

A. The sheriff of each parish, and in Orleans Parish, the criminal sheriff, is hereby authorized to establish and administer a work release program for inmates of any jail or prison under his jurisdiction. In the event that the inmate is confined to a parish correctional facility not operated by the sheriff, then the superintendent of the correctional facility is hereby authorized to establish and administer a work release program for inmates of the correctional facility under his jurisdiction, and where the word sheriff is used herein it shall also mean superintendent of the correctional facility wherein the inmate is confined.

B. Each sheriff shall establish written rules for the administration of the work release program and shall determine those inmates who may participate in the release program, except that no inmate may participate in the program if his sentence so stipulates. Inmates sentenced to the Department of Corrections who are in the custody of the sheriff shall not be eligible for work release unless such inmates are in compliance with standards for work release within the department and written approval of the secretary of the department is obtained. If any inmate violates the conditions prescribed by the sheriff, his work release privileges may be withdrawn. Failure to report to or return from the planned employment shall be considered an escape under the provisions of R.S. 14:110. The sheriff may approve as work release privileges, placement in universities, colleges, technical, vocational or trade schools or in sheltered workshops or in training programs designed to improve the skills and abilities of the inmate.

C. Every inmate with work release privileges shall be liable for the cost of his room, board, clothing and other necessary expenses incident to his employment or placement.

D. The wages of any inmate so employed shall be collected by the sheriff or by his designated agent, and the sheriff shall deposit the same in a public banking institution and keep a ledger showing the financial status of each inmate on the program.

E. The wages of any such inmate shall be disbursed by the sheriff for the following purposes and in the order stated:

(1) The board of the inmate including food, clothing, medical, and dental expenses;

(2) Necessary travel expense to and from work and other incidental expenses of the inmate;

(3) Support of the inmate's dependents, if any;

(4) Payment, either in full or ratably of the inmate's obligations acknowledged by him in writing, or which have been reduced to judgment;

(5) The balance if any, to the inmate upon his discharge.

F. The wages of an inmate so employed shall be not less than the customary wages for an employee performing similar services.

G.(1) Any inmate who has been convicted of forcible rape (R.S. 14:42.1), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted murder (R.S. 14:27 and 29), attempted armed robbery (R.S. 14:27 and 64), and persons sentenced as habitual offenders under R.S. 15:529.1 shall be eligible to participate in a work release program during the last six months of their terms. Notwithstanding the provisions of this Section and unless the inmate is eligible at an earlier date, those inmates who have served a minimum of fifteen years in the custody of the department or the sheriff for those crimes enumerated in this Section, shall be eligible to participate in a work release program during the last twelve months of their term.

(2) Any inmate convicted of producing, manufacturing, distributing, or dispensing, or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in R.S. 40:964 shall be eligible to participate in the work release program if the inmate is otherwise in compliance with the standards for work release.

H. No inmate employed in the work release program shall be employed in a position which would necessitate his departure from the state except for those inmates assigned to work release programs who are employed in industries off the coast of Louisiana.

Added by Acts 1968, No. 188, §1. Amended by Acts 1978, No. 440, §1; Acts 1978, No. 510, §1; Acts 1979, No. 720, §1, eff. July 20, 1979; Acts 1985, No. 786, §1; Acts 1989, No. 402, §1; Acts 2006, No. 173, §1; Acts 2008, No. 31, §1; Acts 2009, No. 266, §1.



RS 15:711.1 - Jefferson Davis work-release program

§711.1. Jefferson Davis work-release program

A. Notwithstanding the provisions of R.S. 15:711, and any other law to the contrary, the sheriff of the parish of Jefferson Davis is hereby authorized to establish and administer a work-release program for the inmates of any jail or prison under his jurisdiction who have been convicted of misdemeanors. The sheriff shall adopt rules and regulations providing for the administration of the program subject to the approval of the district attorney and the judge of the Thirty-First Judicial District Court. The rules and regulations, among other things, may provide:

(1) The criteria for eligibility of the inmates for participation in the program.

(2) The conditions to be observed by participants while released for work.

(3) The disposition of monies earned, including contribution to the expenses of confinement; support of any family; payment of fines, court costs, restitution, and judgments; and retention of earnings until release from confinement.

(4) Diminution of sentence for participation in the program which shall not exceed one and one-third days credit on the sentence for each day served on the work-release program, the diminution to be allowed only for inmates who spend each night in jail.

B. Beginning in 1979, and in every fourth year thereafter, on or before October 1 of the year, the sheriff shall disburse all monies collected under the program towards the expenses of administration by transferring one-half of such monies to the general fund of the parish governing authority of Jefferson Davis Parish and the remaining one-half to the operating fund of the sheriff.

Added by Acts 1979, No. 190, §1.



RS 15:712 - Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the sheriff

§712. Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the sheriff

A. No facility that provides housing or temporary residence for individuals who are participating in work release programs as authorized by the provisions of R.S. 15:711 or 1199.10 shall be located within one thousand feet of any school or child day care center property.

B.(1) In municipalities and unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the school or day care center to the nearest point of the premises to be used to provide housing or temporary residence.

(2) Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, the measurement of this distance shall be a straight line from the nearest point of the premises to provide housing or temporary residence to the nearest point of the school or day care center property.

C.(1) The prohibitions provided for in Subsection A of this Section shall not apply to any facility that provides housing or temporary residence which has been in operation for a year or longer prior to August 15, 2009.

(2) The subsequent construction, erection, development, or movement of a school or day care center which causes the facility providing housing or temporary residence to be located within the prohibited distance as provided for in Subsection A of this Section shall not be cause for a violation of the provisions of this Section.

D. For purposes of this Section the following definitions shall apply:

(1) "Child day care center property" means property on which is located a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441 et seq.).

(2) "Premises" includes that land and any improvements thereon.

(3) "School property" means the property of any public elementary or secondary school or any nonpublic elementary or secondary school.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2009, No. 151, §1.



RS 15:713 - Medical expenses of prisoners in extraordinary circumstances

§713. Medical expenses of prisoners in extraordinary circumstances

A. Notwithstanding any other provision of law to the contrary, whenever circumstances, as provided herein, require a sheriff to transfer inmates to or from a parish prison or jail to a hospital or medical center, the state shall be responsible for and shall reimburse the appropriate authority for medical care incurred to attend such prisoners, including the payment of all costs when hospitalization is required, when all of the following occur:

(1) The governor declares by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.) a disaster or emergency encompassing the parish prison where the inmate was incarcerated.

(2) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College declares that the state hospital operated as part of the Louisiana State University Health Sciences Center, which typically provides the medical care to inmates in that parish, has been rendered inoperable and is unable to provide medical treatment to those inmates.

B. The provisions of this Section shall be subject to appropriation by the legislature.

Acts 2005, 1st Ex. Sess., No. 62, §1, eff. Dec. 6, 2005.



RS 15:731 - Short title

PART I-A. PRISON INMATE TRAINING REFORM ACT

§731. Short title

This Part may be cited as the "Prison Inmate Training Reform Act".

Acts 1994, 3rd Ex. Sess., No. 113, §1.



RS 15:732 - Legislative findings and declaration

§732. Legislative findings and declaration

The legislature finds that through inmate exercise programs, including karate, judo, and other types of martial arts, inmates are drastically improving their physical strength. The safety of law enforcement and correctional officers who guard and have contact with these inmates on a daily basis is being put at a greater and unnecessary risk. The safety of the public at large, as well as law enforcement personnel, may be put in increased jeopardy or increased physical risk upon an inmate's release because of the released prisoner's enhanced physical condition and training. It is therefore the intent of the legislature, for the protection of the public safety and for the protection of law enforcement and correctional personnel, to prohibit karate, judo, or martial arts programs of any form within jails, prisons, correctional facilities, juvenile facilities, temporary holding centers, halfway houses, or detention centers.

Acts 1994, 3rd Ex. Sess., No. 113, §1.



RS 15:733 - Prohibition of karate, judo, or other martial arts programs

§733. Prohibition of karate, judo, or other martial arts programs

A. No person who is incarcerated by a court of law and is being detained in any jail, prison, correctional facility, juvenile institution, temporary holding center, halfway house, or detention facility shall have access to or use of any of the following programs, whether the programs are supported by state or local funds, or provided by incarcerated volunteers or employees or outside donations or volunteers:

(1) Karate.

(2) Judo.

(3) Martial arts of any form.

B. Nothing in this Section shall prohibit an inmate from participating in basketball, jogging, stationary bicycling, calisthenics supervised by correctional staff, and other forms of physical activities which correctional facility personnel approve.

Acts 1994, 3rd Ex. Sess., No. 113, §1.



RS 15:737 - Title

PART I-B. PRISON REFORM ACT OF 1995

§737. Title

This Part shall be known and may be cited as the "Prison Reform Act of 1995".

Acts 1995, No. 810, §1.



RS 15:738 - Minimum standard of living

§738. Minimum standard of living

No incarcerated state prisoner, whether before trial, during trial or on appeal, or after final conviction, who is housed in any jail, prison, correctional facility, juvenile institution, temporary holding center, or detention facility within the state shall have a standard of living above that required by the constitutions of the United States and the state of Louisiana, as ordered or interpreted by the appropriate courts of last resort, or by the standards set by the American Correctional Association. It is the intention of this legislature that, to the extent permitted by law, no inmate shall have a standard of living better than the state poverty level. Citizens should not be worse off economically and living in conditions that are below those granted to inmates whose living standards are being paid for and subsidized by the hard-working and law-abiding people of the state of Louisiana.

Acts 1995, No. 810, §1.



RS 15:739 - Inmate blood and saliva testing

§739. Inmate blood and saliva testing

A.(1) Any incarcerated prisoner, whether before trial, during trial, pending appeal, or after final conviction, who is housed in any jail, prison, correctional facility, juvenile institution, temporary holding center, or detention facility within the state and who bites another person; spits or throws feces, urine, blood, saliva, or any other form of human waste or bodily fluid directly on another person; or causes, through contact, bleeding or exposure of flesh of another person in such a manner that the contact may cause the other person to contract an infectious disease, shall submit to a test designed to determine whether the incarcerated prisoner is infected with a sexually transmitted disease, or acquired immune deficiency syndrome (AIDS), the human immunodeficiency virus (HIV), HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease. Each incarcerated prisoner who is involved in an incident shall be deemed to be an offender and shall be subject to testing.

(2) The procedure or test shall be performed by a qualified physician or other qualified person who shall report any positive result to the chief administrator of the jail or correctional facility, if the offender is incarcerated, and shall also notify the offender, regardless of the results. If the offender is incarcerated, the test may be administered at the place of incarceration or the offender may be transferred to an appropriate testing facility and returned to incarceration following the testing procedure.

B.(1) If the offender tested under the provisions of Subsection A tests positive for a sexually transmitted disease, or AIDS, HIV, HIV-1 antibodies, or any other probable causative agent of AIDS, viral hepatitis, or other infectious disease, upon request, he shall be provided with the following services:

(a) Counseling regarding HIV, viral hepatitis, or other infectious disease.

(b) Referral to appropriate health care and support services.

(2) These services shall be provided in accordance with applicable state law and the regulations governing the specific programs under which the services are to be provided.

(3) The costs associated with this testing shall be paid by the offender.

C. Any person who is involved in or witnesses an incident provided for in Subsection A of this Section may notify by affidavit the chief administrator of the jail or correctional facility that an incident provided for in Subsection A of this Section has occurred and the administrator shall order the testing, as provided in this Section, of each incarcerated prisoner who was involved in the incident.

Acts 1997, No. 1399, §1; Acts 2010, No. 110, §1.



RS 15:741 - Short title

PART I-C. PRIVATE CORRECTIONAL FACILITIES

§741. Short title

This Part may be cited as the "Private Correctional Facilities Act".

Acts 2007, No. 241, §1.



RS 15:742 - Definitions

§742. Definitions

For the purposes of this Part:

(1) "Correctional facility employee" means any employee of any jail, prison, or correctional facility.

(2) "Private correctional facility" means a correctional facility owned and operated by a private entity.

Acts 2007, No. 241, §1.



RS 15:743 - Authority of private correctional facility employees

§743. Authority of private correctional facility employees

Any correctional facility employee who is employed by the operator of a private correctional facility and who has met the employment and training requirements set forth in the applicable standards of the American Correctional Association shall have full authority to perform his duties and responsibilities under law, including but not limited to exercising the use of force in the same manner and to the same extent as would be authorized if he were employed by the Department of Public Safety and Corrections in a similar capacity.

Acts 2007, No. 241, §1.



RS 15:744 - Title

PART I-D. SAFE PREGNANCY FOR INCARCERATED WOMEN

§744. Title

This Part shall be known as the Safe Pregnancy for Incarcerated Women Act.

Acts 2012, No. 761, §1.



RS 15: 744.1 - Legislative findings

§744.1. Legislative findings

A. The legislature hereby finds that restraining a pregnant woman can pose undue health risks to both the woman and the fetus.

B. The vast majority of female prisoners or detainees in Louisiana are non-violent offenders.

C. Restraining pregnant prisoners and detainees increases the potential for physical harm from an accidental trip or fall.

D. Freedom from physical restraints is especially critical during labor, delivery, and postpartum recovery after delivery. Women often need to move around during labor and recovery, and restraints can further interfere with medical staff's ability to appropriately assist in childbirth or to conduct emergency procedures.

E. Public health organizations have expressed opposition to shackling pregnant women because of the dangers posed to a woman's health and well-being.

Acts 2012, No. 761, §1.



RS 15:744.2 - Restraint during second and third trimesters

§744.2. Restraint during second and third trimesters

Whenever a prison operator or employee has actual or constructive knowledge that a prisoner is in the second or third trimester of pregnancy the prison operator shall ensure all of the following:

(1) The type of restraint applied and the application of the restraint shall be done in the least restrictive manner necessary.

(2) An electronic restraint belt shall never be used on the prisoner.

(3) The prisoner shall never be handcuffed behind the back.

(4) The prisoner shall never be restrained using leg irons.

(5) The prisoner shall never be placed in a face down position.

Acts 2012, No. 761, §1.



RS 15: 744.3 - Restraint during childbirth

§744.3. Restraint during childbirth

A. Restraints shall not be used on a pregnant prisoner while she is in labor and during delivery unless a member of the medical staff orders therapeutic restraints for a prisoner who, due to a psychiatric or medical disorder, is a danger to herself, her child, her unborn child, or other persons. For purposes of this Section, "therapeutic restraints" shall not include metal handcuffs or shackles.

B. No restraints shall be used on a prisoner known to be pregnant during any pregnancy-related medical distress, or while she is being transported to a medical facility or the Louisiana Correctional Institute for Women for delivery or any pregnancy-related medical distress, or during postpartum recovery, unless there are compelling grounds to believe that the prisoner presents either of the following:

(1) An immediate and serious threat of physical harm to herself, staff, or others.

(2) A substantial flight risk and the prisoner cannot be reasonably contained by other means.

C. Notwithstanding the provisions of Subsection B of this Section:

(1) If the doctor, nurse, or other health professional treating the prisoner requests, based on his or her professional medical judgment, that restraints not be used, the prison staff accompanying the prisoner shall immediately remove all restraints.

(2) If restraints are used on the prisoner, the type of restraint applied and the application of the restraint shall be done in the least restrictive manner necessary.

(3) Under no circumstances shall waist restraints be used on any prisoner during transportation to a medical facility or postpartum recovery.

Acts 2012, No. 761, §1.



RS 15: 744.4 - Monitoring

§744.4. Monitoring

Consistent with established policy and practice, it shall be the duty and responsibility of the prison operator to provide adequate personnel to monitor a pregnant prisoner during transport to and from a medical facility and during the prisoner's stay at the medical facility. Such personnel shall have the ability to release any restraint should a release from restraint become medically necessary.

Acts 2012, No. 761, §1.



RS 15: 744.5 - Definitions

§744.5. Definitions

For purposes of this Part:

(1) "Labor" means the period of time before a birth during which contractions are of sufficient frequency, intensity and duration to bring about effacement and progressive dilation of the cervix. The determination of when labor has commenced shall rest solely with the medical providers of the prisoner.

(2) "Postpartum" means the period following delivery before a prisoner or detainee has been discharged from a medical facility.

(3) "Prison" means any state or local jail, prison, or other correctional facility that incarcerates or detains juveniles or adults accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law.

(4) "Prison operator" means the warden, the parish sheriff, the governing authority of those parishes in which the governing authority operates the parish jail, or the private entity which operates the facility in which the prisoner is housed.

(5) "Prisoner" means any person subject to incarceration, detention, or admission to any prison who is accused of, convicted of, sentenced for, or adjudicated delinquent for a violation of criminal law or the terms or conditions of parole, probation, pretrial release, or a diversionary program, and includes any person detained under the immigration laws of the United States at any correctional facility. A person's status as a "prisoner" is determined as of the time the cause of action arises. Subsequent events, including post trial judicial action or release from custody, shall not affect such status.

(6) "Restraint" or "physical restraint" means any physical hold or mechanical device used to control the movement of a prisoner's body and limbs, including, but not limited to, shackles, flex cuffs, soft restraints, hard metal handcuffs, a black box, Chubb cuffs, leg irons, belly chains, a security tether or chain, or a convex shield.

Acts 2012, No. 761, §1.



RS 15: 744.6 - Notice

§744.6. Notice

All prisoners potentially affected by the provisions of this Part shall be advised in writing of the requirements of this Part upon admission to the prison and when known to be pregnant.

Acts 2012, No. 761, §1.



RS 15: 744.7 - Recordkeeping and retention

§744.7. Recordkeeping and retention

A. The prison operator authorizing the use of restraints on a pregnant prisoner pursuant to this Part shall, within ten days of the use of restraints, make a written record of the use of restraints, which record shall include the type of restraint used, the circumstances that necessitated the use of restraints, and the length of time that restraints were used.

B. The prison operator shall retain this written record for a minimum of five years and shall make the record available for public inspection with individually identifying information redacted from the record unless the prisoner who is the subject of the record gives prior written consent for the public release of the record. The written record of the use of restraints shall not constitute a medical record for purposes of state or federal law.

Acts 2012, No. 761, §1.



RS 15: 744.8 - Return to prison

§744.8. Return to prison

After childbirth or any pregnancy-related medical distress and upon return to the prison, the prisoner may, upon her request, have a member of the prison's medical staff present during any "strip search", "visual body cavity search", or "body cavity search" as defined by department rules and regulations.

Acts 2012, No. 761, §1.



RS 15:745 - Short title

PART I-E. OFFENDER REENTRY SUPPORT

§745. Short title

This Part shall be known as the "Offender Reentry Support Act".

Acts 2014, No. 342, §1.



RS 15:745.1 - Declaration of public policy

§745.1. Declaration of public policy

A. The goals of incarceration in the criminal justice system are as follows:

(1) To protect the citizens of the state of Louisiana.

(2) To punish conduct which is defined as criminal by the legislature.

(3) To deter future conduct which is defined as criminal by the legislature.

(4) To rehabilitate offenders so that they may be reintroduced into society as law-abiding citizens.

B. The legislature recognizes that when ex-offenders return to their communities and families, they face numerous challenges to their successful reentry into the community. Among these challenges, the most difficult to overcome are the barriers to employment.

C. It is the intention of the legislature that this Part will provide opportunities to break the cycle of criminal recidivism, increase public safety, and assist the growing population of criminal offenders reentering the community to establish a self-sustaining life through opportunities in employment.

D. The legislature hereby declares that it shall be the public policy of this state to promote initiatives that will provide ex-offenders with the support and services necessary to allow them to find employment and make healthy connections with their families and communities. Such initiatives can help ex-offenders to become productively engaged with their communities, to work and support their families, and thus make both their communities safer and their families economically secure.

E. The legislature further recognizes the excellence that the standardized reentry programs developed by the Department of Public Safety and Corrections have had on the successful reentry of many ex-offenders into their communities. As a result of these successes, the legislature believes that it is equally important to replicate such programs in local and regional correctional facilities where statistically larger numbers of offenders are released each year.

F. The sheriff of Pointe Coupee Parish has already initiated a reentry project at the Pointe Coupee Detention Center through a public-private venture. The legislature believes that establishing a pilot program at this local facility would be an efficient use of available resources.

G. In balancing the legitimate needs of law enforcement agencies and the desire to facilitate reentry opportunities to individuals who have paid their debts to society, the Legislature of Louisiana enacts the provisions of this Part and authorizes the sheriff for the parish of Pointe Coupee to implement a pilot program which shall be called the "Offender Reentry Support Pilot Program".

Acts 2014, No. 342, §1.



RS 15:745.2 - Offender Reentry Support Pilot Program; establishment; participating correctional institution; content; administration; implementation; reporting

§745.2. Offender Reentry Support Pilot Program; establishment; participating correctional institution; content; administration; implementation; reporting

A. The "Offender Reentry Support Pilot Program" is hereby created and established within the Pointe Coupee Sheriff's Office.

B. The program shall consist of all of the following components:

(1) An Offender Rehabilitation and Accountability Plan that is specific to each offender housed at the Pointe Coupee Detention Center and provides for all of the following:

(a) Engages the offender personally in the transition to release, sets clear and defined goals and expectations, and affords access to programs and services that will meet the individual's assessed risks and needs.

(b) Assists the offender in resolving any behavioral issues he may have, including access to counseling for substance abuse, anger and aggression, antisocial behavior, cognitive deficits, domestic violence, and lack of parenting skills all as needed by the offender.

(c) Assesses the offender throughout incarceration to determine progress and achievement of the goals and expectations established for that offender.

(d) Introduces the offender to stakeholders in the community where the offender will be returning upon release to reinforce law-abiding and responsible behavior.

(2) An education and job skills training plan specific to each offender housed at the Pointe Coupee Detention Center. Education and training provided within this plan shall be developed in partnership with employers and educational institutions within Pointe Coupee Parish, and any other appropriate parishes, to ensure that the types of instruction provided aligns with the needs of employers in the region that are willing to hire ex-offenders. When possible and appropriate, transitional on-the-job training should occur prior to release from incarceration.

(3) An employment preparation plan that, prior to release, will provide the offender with skills training that addresses proper work ethic, communication, attitude, personal responsibility, and workplace culture. If required, the offender shall receive instruction in completing computerized applications, assistance with resume development, or assistance in job searches. The Louisiana Workforce Commission shall assist the Pointe Coupee Sheriff's Office in providing these services.

(4) A post-release support plan that will provide each ex-offender a single point of contact for assistance with the needs and challenges that are encountered after being discharged from the detention center. This assistance shall be made available to the ex-offender for a period of twelve months following release. Support provided shall include, at a minimum and as needed, help in obtaining the following:

(a) Necessary identification documents.

(b) Housing.

(c) Transportation.

(d) Substance abuse treatment.

(e) Family and domestic violence counseling.

(f) Parenting.

(g) Health care.

(h) Child care.

(i) Insurance.

C. The sheriff is hereby authorized to research potential funding sources for this pilot program and obtain funds from any private, federal, state, and local sources available for such initiatives as are developed and undertaken by the program. Such funds shall be used exclusively for the purposes of the program.

D. Within twenty-four months following initial implementation of the "Offender Reentry Support Pilot Program", the sheriff shall submit to the House Committee on Administration of Criminal Justice and the Senate Committee on Judiciary C a comprehensive report regarding the implementation of the pilot program, funding obtained for its implementation, the progress of offenders and ex-offenders under the program, and a recommendation for continuation, expansion, or termination of the program.

Acts 2014, No. 342, §1.



RS 15:745.3 - Advisory council; establishment; duties; membership

§745.3. Advisory council; establishment; duties; membership

A. To assist with the creation, development and implementation of the "Offender Reentry Support Pilot Program", the sheriff shall create and appoint members to an advisory council. The council will assist the sheriff in the formulation of offender reentry strategies for the design of inmate education, treatment, and rehabilitation programs to provide sufficient skills to offenders that will likely result in their successful employment and reentry into their communities, reducing their chances of returning to prison after release.

B. The programs shall be developed after evaluation and identification of the specific needs for reentry services within the detention center. The advisory council shall monitor these programs for their effectiveness and the outcomes achieved as they relate to such strategies. The sheriff may use any necessary resources of state and local agencies, academic institutions, and other research organizations to develop the strategies.

C. The advisory council's membership shall be from the region served by the sheriff's office and shall consist of the following members:

(1) Two representatives having managerial and business experience.

(2) A representative from the Greater Pointe Coupee Chamber of Commerce.

(3) Representatives from each of the educational and training institutions in the region.

(4) Three representatives from community service organizations.

(5) Representatives from any state and local agencies relevant to addressing the pre-release and post-release needs of offenders.

Acts 2014, No. 342, §1.



RS 15:751 - Repealed by Acts 2014, No. 5, §1.

PART II. BUILDING AND MAINTENANCE

REGULATIONS FOR PRISONS

§751. Repealed by Acts 2014, No. 5, §1.



RS 15:752 - To 759 Repealed by Acts 1982, No. 623, 1.

§752. §§752 to 759 Repealed by Acts 1982, No. 623, §1.



RS 15:760 - Hospital quarters

§760. Hospital quarters

Where large numbers of prisoners are confined the proper authorities in charge shall provide hospital quarters with necessary arrangement, conveniences, attendants, etc.



RS 15:761 - Repealed by Acts 1982, No. 623, 1.

§761. Repealed by Acts 1982, No. 623, §1.



RS 15:762 - Repealed by Acts 1982, No. 623, 1

§762. Repealed by Acts 1982, No. 623, §1



RS 15:763 - Procedure upon failure to comply with the provisions of this Part

§763. Procedure upon failure to comply with the provisions of this Part

Whenever the governing authority of any parish or municipality or the authority in charge of any state prison, lockup, or camp shall fail to comply with the provisions of this part, the state health officer shall institute through the attorney general of the state, or through the district attorney of the district wherein the prison, lockup or camp is situated, proper legal proceedings to enjoin, restrain and prohibit the parish or municipal governing authority, or the authorities in charge of the state prison or camp from using the prison, lockup or camp for the purpose of confining prisoners until the provisions of this part have been complied with.

Amended by Acts 1974, No. 600, §1.



RS 15:764 - Parish jail overcrowding; state of emergency

§764. Parish jail overcrowding; state of emergency

A. If the prisoner population of a parish jail exceeds the rated design capacity of the parish jail for seven consecutive days, the sheriff of that parish shall certify that fact in writing, by first class mail or personal delivery, to each district, municipal and traffic court judge in the parish, to the district attorney and the chief of police of any municipality within the parish, and to the senior official of the parish governing authority. If this condition exists for seven consecutive days after notification of said officials, the sheriff shall declare a parish jail overcrowding state of emergency and shall notify such officials.

B. After the declaration of emergency is made in accordance with Subsection A of this Section, the sheriff may reduce overcrowding in the parish jail by any or all of the following means:

(1) The substitution of appearance tickets or summons for booking at the parish jail and the release or furlough of pre-trial arrestees, based on factors included in Code of Criminal Procedure Article 317 and on any other factors related to public safety or the likelihood of court appearance, however only persons charged with violations of municipal ordinances which are nonviolent offenses shall be eligible for such release.

(2) The furlough of individuals who have been convicted under municipal ordinance for nonviolent offenses who are within one year of release.

Acts 1988, No. 556, §1; Acts 1990, No. 397, §1.



RS 15:801 - Creation of multiparish prisons

PART III. MULTIPARISH DISTRICTS

§801. Creation of multiparish prisons

The governing authority of one or more parishes may create a multiparish prison whenever they shall, by joint resolution, deem it to be to the best interest of the parish or parishes involved.

Amended by Acts 1970, No. 461, §1.



RS 15:802 - Title of multiparish prison

§802. Title of multiparish prison

The multiparish prisons shall be known by the name of the parish in which the prison is domiciled, i.e., Ouachita Area Multiparish Prison.

Amended by Acts 1970, No. 461, §1.



RS 15:803 - Organization and powers

§803. Organization and powers

A. Every prison shall be a political corporation, with power to sue and be sued and shall be governed by a board of governors. The multiparish prison shall be domiciled at the parish seat in one of the parishes designated by the board of governors. It shall be sued at its domicile and service of all legal documents shall be made on the president or secretary of the board of governors.

B. Every multiparish prison may acquire title to property, real and personal, for public purposes by purchase or donation; may own, operate or maintain prison farms and other public works and may operate the farms or other public works in whole or in part with prison labor and persons sentenced to multiparish prisons by the courts.

Amended by Acts 1970, No. 461, §1.



RS 15:804 - Board of governors

§804. Board of governors

A. The board of governors shall be composed of each sheriff and one member of each of the governing authorities appointed by the governing authority of each parish within the multiparish prison area.

B. The president of the board of governors shall be the sheriff of the parish in which the prison is domiciled. The president of the board of governors shall be the administrator of the multiparish prison. The appointed member of the governing authority of the parish where the multiparish prison is domiciled shall be the secretary of the board and the parish treasurer shall be ex officio treasurer.

C. Repealed by Acts 2011, 1st Ex. Sess., No. 18, §2.

D. The members of the board of governors other than the sheriffs shall be paid the same mileage and per diem in going to or returning from any regular or special meeting as is now paid to the members of the governing authorities of the parishes within the multiparish prison area, but they shall not receive pay for more than twelve meetings during any one year.

Amended by Acts 1954, No. 521, §1; Acts 1970, No. 461, §1; Acts 1972, No. 631, §1; Acts 1980, No. 233, §1; Acts 1991, No. 122, §1; Acts 2001, No. 724, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 18, §2.



RS 15:805 - Powers and duties of board of governors

§805. Powers and duties of board of governors

The board of governors:

(1) May inaugurate, conduct, and carry on farming vocational training programs, and other operations on behalf of the prison on property owned or leased by the prison for these purposes.

(2) Shall keep an accurate account of all revenues derived from the sale of the products of the labor of the prisoners. The accounts shall show the amount of money received from the sale of produce, the date of the sale, the name of the purchaser, and any other data which will enable the public to be in touch with its affairs.

(3) May acquire land by donation, purchase, or lease for multiparish prison farms. All purchases of real estate shall be ratified by a majority of the governing authorities of the parishes within the multiparish prison area on the basis of their assessed valuation. Whenever the purchase price is on terms of credit the land shall be the only security and the parishes involved shall not be liable for any part of the unpaid purchase price. The board of governors may remove any buildings or improvements on land acquired by them.

(4) May build, with the approval of the governing authorities of the parishes composing the multiparish prison area, jails or other places of imprisonment on the property of the multiparish prison whenever they deem it advisable. They may dedicate a sum not to exceed one-half of one mill on the dollar assessment per year for a period of not more than ten years out of the regular alimony for this purpose. Their dedication of the money may be evidenced by certificates of indebtedness, payable annually with interest payable semi-annually, not to exceed the market rate of percent per annum, redeemable on maturity out of any excess revenues that may develop. No building shall be constructed on land not fully paid for.

(5) May grant security for debts incurred in the acquisition of lands for the multiparish prison for making improvements on the lands, for purchasing machinery, tools, equipment, or other property for the establishment, maintenance, operation, and administration of the multiparish prison or for obtaining funds to pay and extinguish any debt or debts incurred in the acquisition of the lands or the improvement thereof, by granting mortgages upon the immovable property of the district, where title thereto is in the public, mortgages upon its movables, or crop pledges and pawns upon the crops of the prison farms.

The acts of security shall stipulate that in case of default in the payment of any debt, secured thereby or any part of a debt, the property securing the debt shall be subject to seizure and sale with benefit of appraisement, in the same manner as private property subject to encumbrance may be seized and sold, notwithstanding the title of the property securing the debt is vested in the public. No security shall be granted unless sanctioned by the governing authorities of the parishes composing the multiparish prison area by ordinance or resolution fixing the maximum of the debt to be secured. The board of governors, the governing authorities of the parishes within the multiparish prison area, or the multiparish prisons shall never be obligated beyond the value of the property offered as security.

(6) Shall fix the salary to be paid the secretary and treasurer of the board of governors and shall fix the amount of bond with legal surety which the treasurer shall give, conditioned on a faithful accounting for all money and property entrusted to his care.

(7) May permit use of prisoners on public works at the request of any public body within the multiparish prison area, but only with the approval and under the supervision of the committing district judge having jurisdiction over the prisoners. The judge shall have full authority to recall any prisoner at any time.

(8)(a) May sell, dispose of, or lease any land owned by the multiparish prison which for any reason can no longer be used, or which is unused, or is unnecessary or unsuitable in the operations of the said multiparish prison.

(b) The board of governors of said multiparish prisons may lease said land upon such terms and conditions as may be most advantageous to the prison, but said lease shall not exceed five years.

(c) Should any multiparish prison lands be offered for sale, the board of governors thereof shall cause to be published for thirty days in the official journal of the parish in which said land is located, an advertisement setting forth a description of the land to be sold, and the time, place and terms of the sale.

(d) The land so advertised shall be sold by the sheriff of the parish where the land is located. The sale shall be at the principal door of the courthouse, between the hours of 11:00 o'clock A.M. and 4:00 o'clock P.M., and shall be to the last and highest bidder, except that the board of governors of the multiparish prison shall have the right to reject any and all bids. Should a bid be accepted for the sale of said land, then and in that event said board of governors, under the authority of a proper resolution, shall make and deliver to the purchaser a valid deed conveying title thereto.

Amended by Acts 1954, No. 521, §1; Acts 1958, No. 449, §1; Acts 1970, No. 461, §1.



RS 15:806 - Budget and revenues

§806. Budget and revenues

A. The governing authorities of the parishes within the multiparish prison area shall appropriate, in proportion to the assessed valuation of the property of the parishes, an amount annually which, when added to the revenues of the multiparish prison will be sufficient to properly conduct the multiparish prison and to provide the necessary operational equipment. The first budget shall equal the amount expended for the keeping, feeding, and clothing of prisoners in each prison during the previous year and thereafter the annual budget shall be estimated on the basis of the budget of the preceding year.

B. The revenues derived from farming or other operations shall be applied to the operation of the multiparish prison. Any surplus revenues of the multiparish prison not needed for the succeeding calendar year may be paid into the general fund of the governing authorities of the parishes composing the multiparish prison area in proportion to the assessment of the parishes as shown by the last filed assessment roll of each.

Amended by Acts 1970, No. 461, §1.



RS 15:807 - Municipalities may send prisoners to multiparish prisons for confinement

§807. Municipalities may send prisoners to multiparish prisons for confinement

A. A municipality, whenever it so desires, may have prisoners convicted by the municipal courts of violations of municipal ordinances sentenced to work on or be confined at the multiparish prison upon agreement by the governing authority of the municipality and the governing authorities of the parish farm for the charges and expenses of keeping the prisoners.

B. The governing authority of a municipality may enter into a contract with the governing authorities of a multiparish prison to determine the costs to be paid by the municipality to the multiparish prison for the keeping of prisoners. The charges shall be determined by mutual agreement.

Amended by Acts 1970, No. 461, §1.



RS 15:808 - Prisoners confined in multiparish prisons

§808. Prisoners confined in multiparish prisons

All persons convicted of misdemeanors and felonies punishable with or without hard labor may be confined in the multiparish prisons, and in misdemeanor cases, may be ordered to participate in a court-approved workday release program as provided for in R.S. 15:708.

Added by Acts 1970, No. 461, §2; Acts 1986, No. 704, §2.



RS 15:809 - Preexisting facilities

§809. Preexisting facilities

The sheriff of a parish already the domicile of a prison facility may make the prison facilities under his jurisdiction available to one or more parishes on a per prisoner fee basis. The prison facilities shall in no way come under the requirement of this Part.

Added by Acts 1970, No. 461, §2.



RS 15:810 - Preexisting facilities operated by parish governing authorities

§810. Preexisting facilities operated by parish governing authorities

In any parish in which there is presently located a prison, correctional institute or any other type of prison facility which is operated by the governing authority of the parish, the governing authority may make the said prison facilities under its jurisdiction and operation available to one or more other parishes on a per prisoner fee basis.

When any such parish governing authority does exercise its option to make any such prison facility so available, then the said prison facility shall not in any way come under the requirements of this part but it will be a multiparish prison, particularly for the purpose of receiving and working persons sentenced to imprisonment in said multiparish prison and such sentencing is hereby authorized for all misdemeanors and all offenses which are not capital and which are not necessarily punishable at hard labor.

Added by Acts 1972, No. 237, §1.



RS 15:811 - Inmate contact with persons outside of parish or multiparish prison; temporary release or furlough

§811. Inmate contact with persons outside of parish or multiparish prison; temporary release or furlough

A. The sheriff of each parish prison and the administrator of each multiparish prison may authorize visits and correspondence under reasonable conditions, between an inmate and approved friends, relatives, and other persons. Notwithstanding any provision of law to the contrary, the sheriff or administrator may authorize the temporary release of an inmate only for serious illness or death of a member of the inmate's family or for an interview of the inmate by a prospective employer. For purposes of this Section an inmate is a person serving a sentence pursuant to a court judgment.

B. The sheriff or administrator may authorize a furlough to an inmate of a parish or multiparish prison. Such a furlough is intended as a rehabilitative tool to assist an inmate in maintaining family relationships during his incarceration.

C. An inmate sentenced to the Department of Corrections who is in the custody of the sheriff shall not be eligible for a furlough unless that inmate is in compliance with the Department of Corrections standards for such a furlough.

D. Failure to promptly report to destination or return from temporary release or furlough shall be considered an escape under the provisions of R.S. 14:110.

E. Except in cases of serious illness or death of a member of the inmate's family, or for an interview of the inmate by a prospective employer in which case the inmate may be released only in security escort with Department of Public Safety and Corrections authorized personnel, any inmate who has been convicted of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), aggravated rape (R.S. 14:42), attempted aggravated rape (R.S. 14:27, 14:42), forcible rape (R.S. 14:42.1), aggravated kidnapping (R.S. 14:44), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted murder (R.S. 14:27, 14:29), attempted armed robbery (R.S. 14:27, 14:64), producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in Schedule I or Schedule II of R.S. 40:964, and persons sentenced as habitual offenders under R.S. 15:529.1 shall be ineligible for temporary release or furloughs as provided for herein, except during the last six months of their terms.

Added by Acts 1978, No. 510, §2; Acts 1985, No. 786, §1.



RS 15:821 - Louisiana Department of Corrections; created; transfer of functions; functions of department

PART III-A. LOUISIANA DEPARTMENT OF CORRECTIONS

§821. Louisiana Department of Corrections; created; transfer of functions; functions of department

In order to merge and consolidate into one department under authority of Section 32 of Article III of the Constitution of Louisiana, the executive and administrative offices, boards and commissions whose duties are of a similar nature or character there is hereby created and established the Louisiana Department of Corrections. The Louisiana Board of Institutions and the Department of Institutions are hereby merged and consolidated into the Louisiana Department of Corrections, and the functions of said board and department shall be transferred to the Louisiana Department of Corrections, hereinafter referred to as "the department". The functions of the department shall comprise administrative functions of the state now or hereafter authorized by law to be exercised in relation to the administration, management and operation of all state institutions for the care, custody and correction of persons sentenced for felonies or misdemeanors.

Added by Acts 1968, No. 192, §1.



RS 15:821.1 - Louisiana Department of Corrections; domicile

§821.1. Louisiana Department of Corrections; domicile

The domicile of the department of corrections and its divisions shall be the parish of East Baton Rouge, city of Baton Rouge, Louisiana.

Added by Acts 1974, No. 108, §1.



RS 15:822 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§822. Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 15:823 - §823. Repealed by Acts 2014, No. 5, §1.

§823. Repealed by Acts 2014, No. 5, §1.



RS 15:824 - Commitment of persons to the Department of Public Safety and Corrections

§824. Commitment of persons to the Department of Public Safety and Corrections

A. Notwithstanding any provision of law to the contrary, any individual subject to confinement in a state adult penal or correctional institution shall be committed to the Department of Public Safety and Corrections and not to any particular institution within the jurisdiction of the department. The secretary of the department may transfer an inmate from one such facility to another, insofar as the transfer is consistent with the commitment and in accordance with treatment, training, and security needs established by the department.

B.(1)(a) In the event any individual has been committed to the department for confinement which is or has been delayed or prevented after final sentence by court order restricting the department from institutionalizing the individual, or when the individual is not institutionalized in a state penal or corrections institution because of lack of facilities under the control of the department, or the department otherwise refused to accept the individual for confinement, which resulted or has resulted in the individual being confined in a parish jail or institution after final sentence, or when he is being held in the parish jail without bail, pending an appeal, or when he is a participant in a Blue Walters Substance Abuse Program by order of a court in lieu of revocation of probation or by the board or committee on parole in lieu of revocation of parole, the department shall pay to each parish sheriff, or to the governing authority of those parishes in which the governing authority operates the parish jail, for keeping and feeding the individual in the parish jail the sum of twenty-four dollars and thirty-nine cents per day. Such daily sum shall be paid from date of sentencing until the individual is confined in a penal or correctional institution under the supervision of the department.

(b) If the governor declares by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.) a disaster or emergency, the department is authorized to bring into their temporary, constructive custody inmates evacuated from those parishes affected by the emergency or disaster, whether the inmates are federal inmates or inmates who have been sentenced with or without hard labor, convicted of a traffic, municipal, or misdemeanor offenses, or are awaiting trial as a pretrial detainee. The department is authorized to pay the same amount as provided for in Subparagraph (B)(1)(a) of this Section per inmate per day housed by a parish prison on behalf of the Department of Public Safety and Corrections.

(c) In addition, the department shall reimburse the cost of extraordinary medical expenses incurred in emergency circumstances when the health of the inmate requires the use of the closest services available. The department shall not be liable to pay to a health care provider for health care services provided to a prisoner in an amount greater than the lesser of the actual amount billed by the health care provider, one hundred ten percent of the Medicare rate of compensation, or the health care provider's actual costs, unless the rate of compensation for such health care services is subject to a contractual agreement entered into between the department and the health care provider. The rate provided for herein shall be reevaluated by the legislature prior to a rate being established for Fiscal Year 2010-2011. The department shall require an inmate to file a claim for reimbursement with any available health or medical insurer in accordance with R.S. 15:831. The department, subject to appropriation by the legislature, shall also reimburse the cost of medical care incurred when the health of the inmate requires hospitalization and all of the following occur:

(i) The governor declares by executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.) a disaster or emergency encompassing the parish prison.

(ii) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College declares that the state hospital operated as part of the Louisiana State University Health Sciences Center, which typically provides the medical care to inmates in that parish, has been rendered inoperable and is unable to provide medical treatment to those inmates.

(d) Each sheriff shall file a monthly report with the department to be paid on a monthly basis and shall include with any request for reimbursement for extraordinary medical expenses an explanation of why state-provided services were not used.

(e)(i) For Fiscal Year 2014-2015, subject to the appropriation of funds for this purpose by the legislature, for any person committed to the department who is released on parole and who is subsequently arrested and housed in a parish jail while awaiting a parole revocation hearing, after fourteen days of being housed in the parish jail, the department shall reimburse the sheriff, or the governing authority of those parishes in which the governing authority operates the parish jail, at the rate of fifty percent of an amount equal to the rate provided for in the provisions of Subparagraph (a) of this Paragraph less the sum of any monies received from the parish governing authority for the purpose of housing such persons pursuant to the provisions of R.S. 13:5535(1), for each day that the person is housed in the parish jail from fourteen days after the time of arrest until the person either pleads guilty to the subsequent charge or until the committee on parole makes its determination regarding parole revocation, whichever occurs first.

(ii) For Fiscal Year 2015-2016, and thereafter, subject to the appropriation of funds for this purpose by the legislature, for any person committed to the department who is released on parole and who is subsequently arrested and housed in a parish jail while awaiting a parole revocation hearing, after fourteen days of being housed in the parish jail, the department shall reimburse the sheriff, or the governing authority of those parishes in which the governing authority operates the parish jail, at the rate provided for in the provisions of Subparagraph (a) of this Paragraph less the sum of any monies received from the parish governing authority for the purpose of housing such persons pursuant to the provisions of R.S. 13:5535(1), for each day that the person is housed in the parish jail from fourteen days after the time of arrest until the person either pleads guilty to the subsequent charge or until the committee on parole makes its determination regarding parole revocation, whichever occurs first.

(2) When the state makes payment in accordance with this Subsection, no additional compensation from the parish governing authority shall be paid to the sheriff for the care of those prisoners being held for the department.

(3) In any case in which a person has been committed to the department but is being confined in a parish jail or institution, the department shall accept into custody on a priority basis, as established by the Department of Public Safety and Corrections, any such individual who has been determined by the sheriff who has custody of the individual to be dangerous, an escape risk, or afflicted with a physical or mental disorder, upon the request of the sheriff.

(4) In the city of Shreveport, when the city jail holds prisoners for the sheriff of Caddo Parish, the increase in per diem provided for in Senate Bill No. 553* of the 1991 Regular Session shall be paid to the governing authority of the city of Shreveport.

(5) In the parish of Terrebonne, the monies received by the sheriff, pursuant to Paragraph (1) of this Subsection, may be used for the costs of a parish jail. Any contract, lease, sublease, obligation, agreement, or other instrument entered into by the sheriff of Terrebonne Parish shall be legal, valid, and binding upon the office and monies of the sheriff, including any subsequent holder of the office of the sheriff, even though the term of the contract, agreement, lease, sublease, obligation, or other instrument extends beyond the expiration of the term of the sheriff who enters into it.

C.(1) Notwithstanding any provision of law to the contrary, only individuals actually sentenced to death or confinement at hard labor shall be committed to the Department of Public Safety and Corrections.

(2) However, in exceptional circumstances, an individual housed in a local parish facility awaiting trial who has not yet been convicted or who has not been sentenced to the custody of the department may be housed in a facility under the control of the department if all of the following occur:

(a) The sheriff requests that the individual be housed in a facility under the control of the department.

(b) The secretary of the department certifies that the sheriff has insufficient facilities to house the individuals and that the transfer is necessary to prevent danger to the individuals, other inmates, or to the public, or to provide adequate physical or mental medical treatment to the individual.

(c) The sheriff has determined that the individuals should be housed by the department because the sheriff has insufficient facilities to house the individual and that the transfer is necessary to prevent danger to the individual, other inmates, or to the public, or to provide adequate physical or mental medical treatment to the individual.

(3) An individual housed pursuant to the provisions of Paragraph (2) of this Subsection shall be housed pursuant to specific criteria promulgated by the secretary.

(4) The sheriff or the governing authority of those parishes in which the governing authority operates the local parish facility shall reimburse the department at the rate of twenty-four dollars and thirty-nine cents per day for keeping and feeding the individual in a facility under the control of the department. In addition, the sheriff or the governing authority of those parishes in which the governing authority operates the local parish facility shall reimburse the department for the cost of extraordinary medical expenses as referenced in Subparagraph (B)(1)(c) of this Section incurred for the individual housed in a facility under the control of the department.

(5) The daily sum shall be paid from the date of transfer to the department facility until the individual is sentenced to confinement at hard labor or is acquitted or otherwise released from physical custody.

(6) Individuals housed in a facility under the control of the department at the request of the sheriff pursuant to this Section shall be housed separate and apart from offenders who have been sentenced to confinement at hard labor.

D. In the event the Department of Public Safety and Corrections cannot accept an individual because of lack of facilities under the control of the department, the department may, subject to legislative appropriation, enter into a contract with a law enforcement district, municipal, or parish governing authority to house additional prisoners. If the contract requires the district, municipal, or parish governing authority to acquire additional bedspace by purchase or construction of new facilities, or renovation or addition to existing facilities, the department shall pay the sum of seven dollars per day for each prisoner provided for by such contract. This payment shall be in addition to any other payment required under this Section and shall be paid for the duration of the period necessary to service the debt incurred by the district, municipal, or parish governing authority in acquiring such bedspace by purchase or construction of new facilities or renovation or addition to existing facilities. Such debt service period shall be specified in the contract between the department and the district, municipal, or parish governing authority. Any such debt must receive the prior approval of the State Bond Commission of Louisiana.

Added by Acts 1968, No. 192, §1. Amended by Acts 1976, No. 528, §1; Acts 1978, No. 568, §1, eff. July 12, 1978; Acts 1979, No. 135, §1; Acts 1980, No. 776, §1, eff. July 31, 1980; Acts 1983, 1st Ex. Sess., No. 54, §1; Acts 1985, No. 961, §1, eff. July 1, 1986; Acts 1988, No. 59, §1; Acts 1988, No. 780, §1; Acts 1990, No. 75, §1; Acts 1991, No. 175, §1; Acts 1991, No. 520, §1; Acts 1991 No. 988, §1, eff. July 1, 1991; Acts 1992, No. 5, §1; Acts 1992, No. 394, §1; Acts 1995, No. 978, §1; Acts 2001, No. 610, §1; Acts 2001, No. 929, §1; Acts 2005, 1st Ex. Sess., No. 62, §1, eff. Dec. 6, 2005; Acts 2006, No. 93, §1; Acts 2008, No. 638, §1, eff. July 1, 2008; Acts 2008, No. 730, §1; Acts 2012, No. 173, §2; Acts 2012, No. 714, §8; Acts 2014, No. 652, §1, eff. July 1, 2014.

*NOTE: In Paragraph (B)(4), Senate Bill No. 553 became Acts 1991, No. 988.



RS 15:824.1 - Deputy marshals, town of Jackson; Department of Corrections to provide funds

§824.1. Deputy marshals, town of Jackson; Department of Corrections to provide funds

The Department of Corrections, out of its appropriated funds, shall annually allocate fifteen thousand dollars to the governing authority of the town of Jackson, for use solely to provide funds for the employment of two additional deputy marshals to provide extra law enforcement in and around the town of Jackson made necessary by reason of the location of Dixon Correctional Institute.

Added by Acts 1978, No. 698, §1.



RS 15:825 - Repealed by Acts 2014, No. 5, §1.

§825. Repealed by Acts 2014, No. 5, §1.



RS 15:825.1 - Appointment of ex-officio notaries at state correctional institutions; scope of powers

§825.1. Appointment of ex-officio notaries at state correctional institutions; scope of powers

A. The secretary of corrections may designate, at each unit under the jurisdiction of the department, employees of the department to serve as ex-officio notaries public. All acts performed by such ex-officio notaries public as authorized herein shall be performed without charge or other compensation.

B. Appointees under this provision may take acknowledgements, administer oaths, and perform any other duty which notaries public are authorized by law to perform, provided that the authority of appointees under this provision is limited to acts and instruments to which the department of corrections or the secretary of corrections is a party, and to the administration of oaths, affidavits, and other documents concerning any matter in which the department of corrections has an interest.

C. The secretary of corrections may suspend or terminate any appointment made pursuant to this Section at any time. Separation from the employ of the department of corrections shall automatically terminate any authority granted pursuant to this Section.

D. The department of corrections shall pay the costs of notarial seals and bonds, if required, for ex-officio notaries public appointed pursuant to this Section.

Added by Acts 1978, No. 522, §1, eff. July 12, 1978.



RS 15:825.2 - Special agents; appointment; carrying weapons

§825.2. Special agents; appointment; carrying weapons

A. The secretary of the Louisiana Department of Public Safety and Corrections shall be authorized at his discretion to appoint special agents. These agents shall be appointed from permanent status employees or full-time employees who have attained the rank of sergeant or Probation and Parole Officer 1, and may carry weapons exposed or concealed while in the performance of their duties in the same manner as law enforcement officers.

B. The secretary shall formulate and adopt appropriate rules and regulations governing the qualifications and duties of special agents.

Added by Acts 1978, No. 176, §1; Acts 2010, No. 344, §1.



RS 15:825.3 - Criminal history review

§825.3. Criminal history review

No operator, staff person, or employee of a juvenile detention, correction, or treatment facility shall be hired by the department until such person has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information so that it may be determined whether or not such person has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C). If it is determined that such person has such a conviction or has entered a plea of nolo contendere to a crime listed in R.S. 15:587.1(C), that person shall not be hired.

Acts 1986, No. 760, §1, eff. Jan. 1, 1987; Acts 1989, No. 14, §1.



RS 15:826 - Services performed by department

§826. Services performed by department

A. The department shall furnish a staff for the committee on parole, and if such personnel are available, upon the request of any court of this state having criminal jurisdiction shall furnish probation and parole services for such court.

B. Upon the request of the appropriate parochial or municipal authority, the department shall perform the following services:

(1) It shall provide consultation services with respect to the design, construction, programs and administration of detention and correctional facilities for adults operated by parishes and municipalities;

(2) It shall make studies and surveys of the programs and administration of such detention and correctional facilities;

(3) It shall administer programs of grants-in-aid for construction and operation of approved local facilities; and

(4) It shall provide courses of training for the personnel of such detention and correctional facilities, shall inspect said facilities, and shall make recommendations to the respective authority to achieve compliance with standards established for such facilities.

Added by Acts 1968, No. 192, §1; Acts 2012, No. 714, §8.



RS 15:827 - Duties of Department of Public Safety and Corrections

§827. Duties of Department of Public Safety and Corrections

A. In addition to other duties imposed upon the department it shall be the duty of the department to:

(1) Establish programs of research, statistics, and planning, which shall include but not be limited to studies of the efficacy and performance of the policies, plans, and procedures of the department and studies of the treatment of offenders, and to provide information about other programs of the department.

(2) Make an annual report to the governor with respect to the work of the department, which shall include but not be limited to statistical and other data, accounts of research work performed by the department, the results of inspections of local detention and correctional facilities and statistical and other data on persons detained in such facilities, and any recommendations for legislation affecting the department.

(3) Establish a diagnostic and treatment center, which may consist of one or more branches, which shall undertake medical, educational, psychiatric, and social studies of persons committed to facilities under the jurisdiction of the department and to provide for the training of such psychiatrists, neurologists, special educators, psychologists, nurses, technicians, social workers, occupational therapists, physicians, and other professional trainees whose services shall be utilized in the operation of said center.

(4) Establish rules and regulations for the detection of controlled dangerous substances upon the person or in the blood stream of inmates returning from any labor detail, pass, furlough, or emergency leave which required the inmate to leave the grounds of a correctional institution under the jurisdiction of the department. The methods which may be employed for the detection of controlled dangerous substances may include but are not limited to the use of a police dog trained to detect controlled dangerous substances and analysis of the inmate's breath or urine.

(5) Establish a comprehensive program of released offender transition services for offenders who are about to be, or have recently been, released from the custody of the department. The program provided for by the provisions of this Paragraph shall not be construed to apply to parish or local jails. The program established shall be designed to provide efficient and effective aid to such offenders in making the transition from incarceration to free and law-abiding members of society and in completing probation or parole following their release. The program to be established shall specifically include but not be limited to the following:

(a) Job information services.

(b) Referral to available government mental health and medical assistance agencies and programs.

(c) Referral to available educational, vocational, job training, and counseling centers.

(d) Such other services as the department recommends and deems consistent with the goals described in this Subsection.

(6)(a) Establish a comprehensive program for offenders who are in the custody of the department in a state correctional facility to prepare for and take the General Education Development (GED) test. The program shall be designed to provide efficient and effective assistance to those offenders who have not graduated from high school or previously passed the GED test and who possess the educational ability and intellectual capacity to complete the courses necessary to successfully complete the program and pass the GED test.

(b) For purposes of this Paragraph, "state correctional facility" means a correctional facility owned and operated by the state of Louisiana or the Louisiana Correctional Facilities Corporation housing prisoners committed to the custody of the Department of Public Safety and Corrections.

B. No convicted felon whether in the custody of the Department of Public Safety and Corrections or in the physical custody of a parish sheriff shall be assigned to be housed or remain housed for any portion of his sentence at the correctional institution at Work Training Facility South. No person charged with the commission of a felony who is incarcerated pending trial shall be housed or remain housed pending trial at the Work Training Facility South.

Added by Acts 1968, No. 192, §1; Acts 1994, 3rd Ex. Sess., No. 112, §1; Acts 1995, No. 320, §1, eff. June 16, 1995; Acts 1995, No. 914, §1, eff. June 28, 1995; Acts 1999, No. 540, §1; Acts 2009, No. 266, §1; Acts 2010, No. 832, §1.



RS 15:827.1 - Reentry preparation program; establishment

§827.1. Reentry preparation program; establishment

A. It is the intent of the legislature to provide persons released from incarceration with the Department of Public Safety and Corrections with certain fundamental resources in the areas of employment, life skills training, and job placement and with access to as many support services as possible in order to appreciably increase the likelihood of successful reentry into free society and to reduce recidivism.

B. In compliance with the requirements of R.S. 15:827(A)(5), the department shall identify a transition specialist at each of the state correctional facilities who shall not necessarily be a corrections officer and whose duties shall include but not be limited to:

(1) Coordination of the delivery of transition assistance programs services at the institution.

(2) Assistance in the development of each offender's post-release plan.

(3) Development of job placement information.

(4) Development of a written medical discharge plan and referral to an appropriate parish health unit for an offender prior to his release.

(5) Placement in a work release program, if requested by any eligible offender. When an offender who is nearing his date of release requests placement in a work release program, the transition specialist shall inform the offender of program availability and assess the offender's needs and suitability for work release participation. If an offender is approved for placement, the specialist shall assist the offender and coordinate the release of the offender with the selected program.

(6) Furnishing a photo identification card to an offender prior to his release.

C.(1) Eligible offenders shall receive a mandatory one hundred hour standardized pre-release orientation program which shall be completed prior to release.

(2) The program instruction shall include but not be limited to:

(a)(i) Employment soft skills, including but not limited to job seeking skills, interview skills, and appropriate workplace interaction skills.

(ii) Job placement assistance to an offender by providing job referrals or job placement.

(b) Money management skills.

(c) Values clarification and goal setting and achieving.

(d) Problem solving and decisionmaking.

(e) Personal development and planning, including but not limited to social situations and emotional control, sexual responsibility, parenting skills, domestic violence and family issues, and drug treatment and counseling where appropriate.

(f) Counseling on individual community reentry concerns.

(g) Information on and availability of reentry support organizations including faith-based organizations.

(h) Anger management.

(i) Victim awareness and restitution.

D.(1) The department may utilize volunteers, including faith-based service groups, for the provisions of any or all of the reentry preparation program.

(2) The department shall investigate the possibility of providing the transitional program through distance learning programs as a cost-effective method of program delivery to reach a larger audience at a reduced expense.

E.(1) The department shall offer an entrepreneurial educational curriculum to eligible offenders selected by the department to facilitate successful reentry into society. The entrepreneurial educational curriculum shall include but not be limited to the following:

(a) Basic business concepts.

(b) Marketing and advertising.

(c) Product development.

(d) Negotiation and pricing.

(e) Development of business plans for their own individual businesses.

(2) The department may enter into cooperative endeavors or contracts with the Louisiana Workforce Commission, the Louisiana Department of Education, and the Louisiana community and technical colleges, educational institutions, training facilities, and service providers to provide entrepreneurial educational opportunities for eligible offenders.

(3) An offender convicted of any of the following offenses shall not be eligible for participation in the program:

(a) A sex offense as defined in R.S. 15:541(24).

(b) A crime of violence as defined in R.S. 14:2(B).

(c) A habitual offender in accordance with R.S. 15:529.1.

(4) An offender who is eligible for participation in the entrepreneurial skills curriculum may be selected for participation based upon the following criteria:

(a) The skills, interests, and abilities of the offender.

(b) The availability of training facilities, instructors, and the number of offenders enrolled in the program.

(c) The staff at the adult reception and diagnostic centers, after a thorough evaluation, determine that the offender is suitable and appropriate for participation in the program.

(d) The secretary, or his designee, determines that the offender meets the guidelines and criteria established by rule for participation in the program.

(e) The secretary, or his designee, after an evaluation, determines that the offender is particularly likely to respond affirmatively to participation in the program.

(f) The offender meets other conditions of participation or rules or regulations adopted by the department.

(g) The offender voluntarily enrolls in the program after having been advised by the department of the rules and regulations governing participation in the program.

F. The department shall adopt and promulgate rules and guidelines as it deems necessary for the administration and implementation of the reentry preparation program.

Acts 2003, No. 822, §1; Acts 2009, No. 185, §1.



RS 15:828 - Classification and treatment programs; qualified sex offender programs; reports; earned credits

§828. Classification and treatment programs; qualified sex offender programs; reports; earned credits

A.(1) Persons committed to and in the physical custody of the department shall be treated in a humane manner, and the department shall direct efforts toward the rehabilitation of such persons in order to effect their return to the community as promptly as practicable. In order to accomplish this purpose, the secretary of the Department of Public Safety and Corrections shall establish programs of classification and diagnosis, education, casework, counseling and psychotherapy, vocational training and guidance, work, library and religious services, and such other rehabilitation programs as are consistent with available resources, physical custody, and appropriate classification criteria. Such programs shall include but not be limited to the prison rehabilitation pilot program as set forth in R.S. 15:828.1. Additionally, he shall institute procedures to provide for the study and classification of all inmates of penal or correctional institutions under the jurisdiction of the department.

(2)(a) In cases where the offender has been convicted of a violation of a sex offense as defined in R.S. 15:541 and, in accordance with the penalty provisions of the particular statute, has been sentenced to hard labor in the custody of the Department of Public Safety and Corrections and is housed in a state correctional facility, the department, subject to the availability of resources and appropriate individual classification criteria, should provide counseling and therapy by institutional mental health staff in a sex offender program until successfully completed or until expiration of sentence, release on parole in accordance with and when permitted by R.S. 15:574.4, or other release in accordance with law, whichever comes first.

(b) For purposes of this Paragraph, a "sex offender program" means one which includes either or both group and individual therapy and may include arousal reconditioning. Group therapy should be conducted by two therapists, one male and one female, and, subject to availability of staff, at least one of whom should be licensed as a psychologist, board-certified as a psychiatrist, or a clinical social worker.

(c) The social worker, psychologist, or psychiatrist shall provide the committee on parole with progress reports and information in accordance with R.S. 15:574.4(C)(2).

B. The secretary shall adopt rules and regulations for local jail facilities and state correctional institutions to encourage voluntary participation by inmates in certified treatment and rehabilitation programs, including but not limited to basic education, job skills training, values development and faith-based initiatives, therapeutic programs, and treatment programs. When funds are provided, such educational programs shall be available at each penal or correctional institution under the jurisdiction of the department. The rules and regulations may include provisions for furloughs or the awarding of earned credits toward the reduction of the projected good time parole supervision date. Offenders may be awarded up to ninety days toward the reduction of the projected good time parole supervision date for satisfactory participation in each approved program pursuant to the provisions of this Subsection, but no offender shall receive more than three hundred sixty days total earned credits toward the reduction of the projected good time parole supervision date for program participation.

C. Notwithstanding any other provision of law to the contrary, any offender in the custody of the Department of Public Safety and Corrections who has been sentenced as an habitual offender pursuant to the provisions of R.S. 15:529.1 may earn additional good time for participation in certified treatment and rehabilitation programs as provided for in Subsection B of this Section, unless the offender was convicted of a sex offense as defined by R.S. 15:541 or a crime of violence as defined by R.S.14:2(B).

Added by Acts 1968, No. 192, §1. Acts 1989, No. 336, §1; Acts 1991, No. 51, §1; Acts 1991, No. 766, §1; Acts 1992, No. 723, §1; Acts 1993, No. 484, §1, eff. June 10, 1993; Acts 1993, No. 671, §1; Acts 1993, No. 872, §1; Acts 1994, 3rd Ex. Sess., No. 110, §1; Acts 1994, 3rd Ex. Sess., No. 138, §1; Acts 2001, No. 1206, §1; Acts 2006, No. 61, §1; Acts 2009, No. 266, §1; Acts 2011, No. 186, §3; Acts 2012, No. 181, §1; Acts 2012, No. 714, §8; Acts 2013, No. 183, §1.



RS 15:828.1 - Prison rehabilitation pilot program; establishment; participating correctional institutions; content; administration; implementation; reporting

§828.1. Prison rehabilitation pilot program; establishment; participating correctional institutions; content; administration; implementation; reporting

A. The "Prison Rehabilitation Pilot Program" is hereby created and established within the Department of Public Safety and Corrections.

B. Any state correctional institution may participate in the program.

C. The program shall consist of the following subprograms:

(1) An educational station, which shall utilize an educational system which first determines the most effective particular learning style of each inmate and then teaches each inmate using that particular learning style.

(2) A vocational station, which shall utilize a computer-based instruction program teaching basic academic skills in a job-related context.

(3) An after-care treatment program, which shall consist of the following:

(a) An in-prison case manager who shall prepare inmates for upcoming release.

(b) A community resource specialist who shall supervise and monitor former inmates for the first twelve months following release from the correctional institution.

(c) Participation in the post-release supervision segment of the after-care treatment program shall be voluntary for those former inmates who are released following fulfillment of their sentences or following an executive pardon. Participation shall be mandatory, as a condition of parole, for those former inmates who are released on parole.

(4) Participation shall be mandatory for those inmates who participate in the good time program.

D. The department shall adopt and promulgate rules and guidelines as it deems necessary for the administration and implementation of this program.

E. The program shall be introduced into the selected institutions on January 1, 1995.

F. Each in-prison case manager and community resource specialist shall present a comprehensive report on the progress of inmates and former inmates under their respective jurisdictions to the secretary within twenty-two months following initial implementation of the program. The secretary shall submit a report on the overall success of the program to the governor, the president of the Senate, and the speaker of the House of Representatives within twenty-four months following initial implementation of the program. This report shall include a recommendation that the program be continued, expanded, or terminated.

G. The provisions of this Section shall be implemented only to the extent that funds are appropriated for this purpose and to the extent that is consistent with available resources, physical custody, and appropriate classification criteria.

Acts 1994, 3rd Ex. Sess., No. 138, §1.



RS 15:828.2 - Faith-based programs for inmates; development; monitoring

§828.2. Faith-based programs for inmates; development; monitoring

The legislature finds and declares that faith-based programs offered in state and private correctional institutions and facilities have the potential to facilitate inmate institutional adjustment, to help inmates assume personal responsibility, and to reduce recidivism. It is the intent of the legislature that the Department of Public Safety and Corrections and private vendors operating private correctional facilities work toward ensuring the availability and development of such programs at the correctional institutions and facilities of this state and shall continuously:

(1) Measure recidivism rates for all inmates participating in faith-based or religious programs.

(2) Work toward increasing the number of volunteers ministering to inmates from various faith-based institutions in the state.

(3) Develop community linkages with churches, synagogues, mosques, and other faith-based institutions to assist in the release of participants back into the community.

Acts 1999, No. 873, §1.



RS 15:828.3 - Pilot program; substance abuse counseling

§828.3. Pilot program; substance abuse counseling

A. The "Prison Substance Abuse and Rehabilitation Pilot Program" is hereby created and established within the Department of Public Safety and Corrections.

B. Not later than March 1, 2008, the Department of Public Safety and Corrections shall implement a pilot program requiring that every eligible defendant receive substance abuse counseling.

C. For the purposes of this Section, "eligible defendant" means a person convicted of a violation of the Uniform Controlled Dangerous Substances Law who is in the custody of the Department of Public Safety and Corrections and designated by the Department of Public Safety and Corrections for participation in the pilot program authorized by the provisions of this Section.

D. The department in conjunction with the Department of Health and Hospitals, office of behavioral health, shall adopt and promulgate rules and guidelines as it deems necessary for the administration and implementation of this program.

E.(1) Each in-prison case manager or substance abuse counselor shall present a comprehensive report on the progress of inmates and former inmates under their respective jurisdictions to the secretary within twenty-two months following initial implementation of the program. The secretary shall submit a report on the overall success of the program as provided for in this Subsection. This report shall include a recommendation that the program be continued, expanded, or terminated.

(2) The pilot program undertaken pursuant to this Section shall be evaluated with regard to security, beneficial and detrimental effects on the prisoner, projected probable effects on deterrence, cost, labor intensiveness, and other relevant measures of effectiveness. Such evaluation shall provide the required information on a project basis as well as in comparison with traditional imprisonment.

(3) A report of the evaluation of the program shall be presented to the Joint Legislative Committee on the Budget, the Senate Committee on the Judiciary, Section C, and the House Committee on Administration of Criminal Justice.

F. The provisions of this Section shall be implemented only to the extent that funds are appropriated for this purpose and to the extent that is consistent with available resources, physical custody, and appropriate classification criteria.

G. The secretary of the Department of Public Safety and Corrections shall select the location and number of persons in the custody of the department to participate in the pilot program provided for by this Section.

Acts 2007, No. 237, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 15:829 - Discipline of inmates

§829. Discipline of inmates

A. The secretary of the Department of Public Safety and Corrections shall prescribe rules and regulations for the maintenance of good order and discipline for inmates sentenced to the legal custody of the department whether housed in local or state facilities, which rules and regulations shall include procedures for dealing with violations thereof. A copy of such rules and regulations shall be furnished each inmate. Corporal punishment is prohibited.

B. In state facilities the secretary shall maintain a record of charges of infractions of the rules and regulations by inmates, any punishments imposed therefor, and of any medical examinations of inmates.

Added by Acts 1968, No. 192, §1; Acts 2006, No. 60, §1.



RS 15:830 - Treatment of inmates with mental illness or intellectual disability

§830. Treatment of inmates with mental illness or intellectual disability

A. The department may establish resources and programs for the treatment of inmates with a mental illness or an intellectual disability, either in a separate facility or as part of other institutions or facilities of the department.

B. On the recommendation of appropriate medical personnel and with the consent of the Department of Health and Hospitals or other appropriate department, the secretary of the Department of Public Safety and Corrections may transfer an inmate for observation and diagnosis to the Department of Health and Hospitals or other appropriate department or institution for a period not to exceed the length of his sentence. If the inmate is found to be subject to civil commitment for psychosis or other mental illness or intellectual disability, the secretary of the Department of Public Safety and Corrections shall initiate legal proceedings for such commitment. If the inmate is not represented by counsel at such legal proceedings, the court shall appoint an attorney to represent him. Reasonable attorney fees shall be fixed by the judge and shall be paid by the state. While the inmate is in such other institution his sentence shall continue to run.

C. When, in the judgment of the administrator of the institution to which an inmate has been transferred, he has recovered from the condition which occasioned the transfer, he shall be returned to the department, unless his sentence has expired.

Added by Acts 1968, No. 192, §1. Amended by Acts 1980, No. 609, §1, eff. July 23, 1980; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:830.1 - Refusal of treatment by inmates with mental illness or intellectual disability

§830.1. Refusal of treatment by inmates with mental illness or intellectual disability

A. Whenever an inmate with a mental illness or an intellectual disability refuses treatment and any staff physician, staff psychiatrist, or consulting psychiatrist of the institution certifies that the treatment is necessary to prevent harm or injury to the inmate or to others, such treatment will be permitted for a period not to exceed fifteen days. If treatment for a longer period is deemed necessary, a petition shall be filed in a court of competent jurisdiction setting forth the reasons for the treatment. Treatment shall continue while the hearing is pending. After a hearing at which the inmate with a mental illness or intellectual disability is represented by counsel, the court shall determine whether the inmate is competent and, if not, he shall order that appropriate treatment be provided. If the inmate does not have counsel, the court shall appoint an attorney to represent him. Reasonable attorney fees shall be fixed by the judge and paid by the state.

B. Treatment shall be administered at a treatment facility as designated by law, or at a facility under the control or supervision of the Department of Public Safety and Corrections that has been designated by the Department of Health and Hospitals and the Department of Public Safety and Corrections as a treatment facility.

C. Commitments pursuant to this Section shall be in accord with all procedures required by law in the case of judicial commitment. Nothing herein shall be construed to preclude any person in the custody of the Department of Public Safety and Corrections from any commitment or admission as may be otherwise provided by law.

Added by Acts 1978, No. 762, §1. Amended by Acts 1980, No. 609, §1, eff. July 23, 1980; Acts 1987, No. 96, §1; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:830.2 - Security for mental health patients

§830.2. Security for mental health patients

The department may contract with the Department of Health and Hospitals to provide security personnel for mental health patients who are confined to forensic units or other facilities to which such patients may be temporarily referred for medical treatment under the jurisdiction of the Department of Health and Hospitals whenever it is deemed necessary by the Department of Health and Hospitals to establish forensic facilities in New Orleans, Baton Rouge, Shreveport, and Alexandria.

Added by Acts 1980, No. 687, §1.



RS 15:831 - Medical care of inmates; testing

§831. Medical care of inmates; testing

A. The secretary of the Department of Public Safety and Corrections shall establish and shall prescribe standards for health, medical, and dental services for each institution, including preventive, diagnostic, and therapeutic measures on both an outpatient and a hospital basis, for all types of patients. An inmate may be taken to a medical facility outside the institution when deemed necessary by the director. However, in situations which are not life-threatening, the medical facility selected to treat the inmate shall be a part of the state's charity hospital system. In emergency situations where treatment by a state charity hospital is not available or feasible, the inmate may receive emergency treatment at the nearest private medical facility. As soon as practicable, the inmate should be transferred to a facility operated by the state's charity hospital system. Notwithstanding any law to the contrary, all payments to private hospitals or health care providers shall be governed by R.S. 15:824(B)(1)(c). No monies appropriated to the department from the state general fund or from dedicated funds shall be used for medical costs associated with organ transplants for inmates or for the purposes of providing cosmetic medical treatment of inmates, unless the condition necessitating such treatment or organ transplant arises or results from an accident or situation which was the fault of the department or resulted from an action or lack of action on the part of the department. However, nothing in this Section shall prohibit an inmate from donating his vital organs for transplant purposes.

B.(1) Notwithstanding any other law to the contrary, the secretary shall promulgate rules and regulations regarding reimbursement by a state inmate for medical expenses incurred by the department or sheriff for the inmate's treatment, including a requirement that the inmate file a claim with his private medical or health care insurer or any public medical assistance program, under which he is covered and from which the inmate may make a claim for payment or reimbursement of the cost of any such medical treatment.

(2) In addition, the secretary shall adopt rules requiring that copayments be made by inmates upon receiving medical or dental treatment, which may include a sliding scale based on the inmates' ability to pay. These rules and regulations shall include but not be limited to guidelines for payments for inmate visits to doctors, hospitals, psychiatrists, and dentists, and for receipt of prescription or nonprescription drugs. The secretary shall also establish written guidelines for collection of copayments from an inmate's drawing account or savings account pursuant to R.S. 15:874. The provisions of this Paragraph shall apply to medical or dental treatment received at a public hospital operated by the Louisiana State University Health Sciences Center.

C. The secretary may order that an inmate be tested for a contagious disease if the inmate has been in an altercation and there is reason to believe that an exchange of bodily fluids between the inmate and another person has taken place. In addition, the secretary may authorize the testing of a staff member for contagious diseases at state expense when such testing is in the best interest of the department, including consideration of its staff and inmate populations.

D. For purposes of this Section "inmate" shall mean an individual who has been committed to the department for confinement after final sentence. For purposes of the prohibition against the use of state general or dedicated funds for organ transplants, "inmate" shall mean an individual who has been committed to the department for confinement for the crime of first or second degree murder, or the crime of aggravated rape and has exhausted all state and federal appellate and post conviction and relief remedies.

Added by Acts 1968, No. 192, §1. Acts 1989, No. 430, §1; Acts 1990, No. 75, §1; Acts 1993, No. 686, §1; Acts 1993, No. 875, §1; Acts 1997, No. 626, §1; Acts 1999, No. 1057, §1; Acts 2003, No. 1161, §1; Acts 2008, No. 730, §1.



RS 15:832 - Work by inmates; allowance

§832. Work by inmates; allowance

A. The department shall provide employment opportunities and vocational training for all inmates, regardless of gender, consistent with available resources, physical custody, and appropriate classification criteria. Insofar as is possible, the equipment used in such programs, the conditions of employment, the management practices, and the general operating procedures thereof shall approximate those of private industry. The provisions of Part IX of Chapter 2 of Title 51 of the Louisiana Revised Statutes of 1950 with respect to prison-made goods shall be applicable to goods made, manufactured, or produced by the inmates of all institutions and facilities, under the jurisdiction of the department.

B. Inmates may be compensated, within the limits in grades fixed by the secretary of the department, for work performed, including institutional maintenance and attendance at training programs. The inmate shall contribute to the support of his dependents who may be receiving public assistance during the period of commitment if funds available to him are adequate for such purpose.

C. The department may enter into contractual agreements for the use of inmate labor by any department, board, commission, or agency of this state responsible for the conservation of natural resources or the construction and maintenance of public works, subject to the following restrictions:

(1) No such contract shall be entered into with respect to the construction or maintenance of roads or highways, except as otherwise provided by law.

(2) No inmate shall be assigned to maintenance work at public facilities outside the department in accordance with this Section when such work requires housing the inmate in a parish prison or other local housing facility and the inmate has been convicted of first or second degree murder, attempted first or second degree murder, aggravated rape, attempted aggravated rape, forcible rape, aggravated kidnapping, aggravated arson, armed robbery, attempted armed robbery, or the inmate has been sentenced as an habitual offender under R.S. 15:529.1 except during the last six months of his term.

D. When inmates are assigned to maintenance work at public facilities outside the department, the contracting authority shall agree:

(1) To accept the physical custody of the inmate.

(2) To physically house the inmate in the parish jail or prison at all times and to allow the inmate to leave the parish jail or prison, or other housing facility, only to perform work to which he has been assigned.

(3) To notify the department prior to granting the inmate any pass, furlough, or emergency leave, said notification to include the reasons for the release and the duration thereof.

(4) To permit the inmate to engage only in work designed to conserve natural resources, maintain or improve public property or to assist with the daily functioning of the jail, prison, or courthouse and to prohibit the inmate from engaging in any work for a private individual or business entity whether said inmate is paid or not.

(5) To refer to the department for processing and approval in accordance with department regulations for the inmate to be transferred to a work release type program.

(6) To notify the department promptly of any escape, new offense, or conviction involving the inmate, or of any unusual occurrence involving the inmate.

(7) To maintain custody of the inmate until he is ordered released from custody or returned by the department; and to provide transportation of the inmate to and from any state correctional institution as may be required.

E. The department shall agree to compute the inmate's sentence and notify the sheriff when the inmate becomes eligible for parole or final discharge.

F. In addition, the department shall be responsible for monitoring such maintenance programs to assure that the above conditions are fulfilled. Should the contracting authority fail to abide by any condition of the agreement, the department shall have the right to terminate the agreement and all similar agreements between the department and the contracting authority.

G. Further, the department shall not assign an inmate on maintenance to the custody of any sheriff except the sheriff of the parish where the inmate is domiciled or sentenced, unless specifically authorized by the secretary.

H. The department shall reimburse the sheriff, for keeping and feeding any inmate assigned to his custody, in accordance with the amount set by R.S. 15:824(B).

The provisions of this Section shall not be construed to limit the applicability of R.S. 38:2212 to any work undertaken pursuant to this Section.

Added by Acts 1968, No. 192, §1. Amended by Acts 1978, No. 303, §1; Acts 1978, No. 510, §1; Acts 1978, No. 770, §1; Acts 1983, 1st Ex. Sess., No. 53, §1; Acts 1985, No. 786, §1; Acts 1993, No. 872, §1; Acts 1997, No. 640, §1, eff. July 3, 1997; Acts 2006, No. 87, §1.



RS 15:832.1 - Work by inmates; construction, renovation, custodial, maintenance, or repairs; exemptions

§832.1. Work by inmates; construction, renovation, custodial, maintenance, or repairs; exemptions

A.(1) Notwithstanding any other provision of law to the contrary, the governor, upon determining that it is appropriate and in furtherance of the rehabilitation and training of inmates, may, by executive order, authorize the use of inmates of a penal or correctional facility owned by the state of Louisiana for necessary labor in connection with a particular capital construction project on the grounds of the facility, when the estimated cost of the project or work, exclusive of labor costs, does not exceed two hundred thousand dollars for any new construction, or when the project involves renovation, maintenance, repair, or remodeling work on the grounds of the facility. Additionally the governor may authorize by executive order the use of inmates to perform custodial services on state grounds and buildings. For purposes of this Section, "penal or correctional facility" shall mean any location at which inmates are housed on a permanent basis.

(2) In calculating the estimated cost of the project or work, as provided in Paragraph (1) of this Subsection, monies or materials donated to the facility or for the project shall not be included in such cost.

(3) Construction projects undertaken by the Department of Public Safety and Corrections through the office of prison enterprises to house revenue-generating inmate labor programs located on prison grounds and funded through self-generated funds, which have a total construction cost of five hundred thousand dollars or less, shall be exempt from the monetary limits required by the provisions of this Subsection.

B. Any requirement of law regarding the procurement of labor services in connection with public works projects or custodial services shall not apply to a project or work utilizing inmate laborers under the provisions of this Section. Nothing herein shall be construed to provide an exemption from any other requirement of law applicable to and regarding the purchase of or rental of materials, supplies, or equipment, or to the procurement of architectural or engineering services in connection with such projects or works except that the Department of Public Safety and Corrections may utilize, on such projects or work, the services of architects and engineers who are employees of the department, when the use of architects or engineers is otherwise required by law.

C. The provisions of this Section shall not affect any contract involving maintenance work performed by persons who are mentally or physically impaired. As far as practicable, the state shall utilize the services of persons mentally or physically impaired in any contract for maintenance of a public facility.

Acts 1988, No. 933, §1, eff. July 26, 1988; Acts 1997, No. 1208, §1, eff. July 15, 1997; Acts 1999, No. 824, §1; Acts 2001, No. 1128, §1.



RS 15:833 - Inmate contact with persons outside institution; temporary release

§833. Inmate contact with persons outside institution; temporary release

A.(1) The secretary of the Department of Public Safety and Corrections may authorize visits and correspondence under reasonable conditions between inmates and approved friends, relatives, and other persons.

(2) The secretary shall establish and promulgate rules, regulations, and procedures regarding the review and inspection of all incoming and outgoing death row inmate correspondence in order to effectuate the purposes of Chapter 21-C of Title 46 of the Louisiana Revised Statutes of 1950, and to determine whether any contractual arrangements governed by those provisions are in effect or being contemplated by an inmate or any other person.

B.(1) The secretary may also, as herein provided, authorize furloughs to deserving inmates of any adult correctional institution. This type of furlough is intended to serve as a rehabilitation tool to assist the inmate in maintaining family relationships during the period of his incarceration. A furlough, as provided herein, is not to be considered a reprieve and therefore will not extend the inmate's sentence.

(2) Prior to being recommended for furlough, the inmate shall submit a furlough plan to his supervising authority, stating the purpose of the furlough, the destination and with whom he plans to stay, and otherwise comply with such rules and regulations as may be established by the secretary of corrections and adopted pursuant to the procedure as set forth in R.S. 49:953 et seq. No furloughs shall be granted until the plan has been approved by the secretary. A responsible member of the inmate's family or other previously approved person must sign a responsibility agreement and provide transportation for the inmate.

(3) No inmate serving a sentence for conviction of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), attempted murder (R.S. 14:27 and 29), aggravated rape (R.S. 14:42), attempted aggravated rape (R.S. 14:27 and 42), forcible rape (R.S. 14:42.1), aggravated kidnapping (R.S. 14:44), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted armed robbery (R.S. 14:27 and 64), or producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in Schedule I or II of R.S. 40:964, nor any inmate sentenced as a habitual offender under R.S. 15:529.1 shall be released from the institution to which he is assigned except under security escort and then only in the following circumstances: treatment for serious illness; visits with dying family members; funerals of family members; participation in programs at other correctional institutions; speaking assignments; work details; court appearances; participation in charity boxing matches; performances of any organized vocal or instrumental group at any civic or charitable function; or religious services.

C. However, notwithstanding any provisions of law to the contrary, inmates assigned to work duties at the governor's mansion and inmates within six months of discharge shall be eligible for furloughs and temporary releases.

D. The Department of Public Safety and Corrections shall compile statistical data on the incidence of furlough violations by participating inmates. Violations shall include the commission of new offenses as well as any transgressions that result in disciplinary action or removal from the program. The data shall indicate the nature of the incident, the age of the offender, his original offense, the length of his sentence, his prior criminal record, and any other characteristic found to be predictive of success or failure. This information shall be used by the department to guide it in formulating program policies and eligibility standards and shall be available to the legislature upon request.

Added by Acts 1968, No. 192, §1. Amended by Acts 1972, No. 442, §1; Acts 1978, No. 337, §1; Acts 1978, No. 510, §1; Acts 1978, No. 770, §1; Acts 1979, No. 203, §1; Acts 1985, No. 786, §1; Acts 1986, No. 1055, §1; Acts 2008, No. 572, §1; Acts 2012, No. 799, §2, eff. June 13, 2012.



RS 15:833.1 - Community resource centers; participation; conditions

§833.1. Community resource centers; participation; conditions

A. The secretary of the Department of Public Safety and Corrections is hereby authorized to establish community resource centers to provide housing for inmates to remediate the damage done following a natural disaster or emergency. In implementing disaster remediation activities by inmates the secretary shall maximize the use of inmate labor to augment governmental personnel and community volunteers conducting remediation activities during the period immediately after such disaster and assure that inmate labor does not replace an existing employee, work on a project or job involved in a labor dispute, or supplant post disaster remediation activities that may otherwise be performed under contract by private sector firms employed by an affected individual or governmental entity.

B. Notwithstanding any other provisions of law to the contrary, every eligible inmate in the custody of the Department of Public Safety and Corrections who has been convicted of a felony, except an inmate prohibited from participation as provided for in Subsection D of this Section, may be assigned to perform labor related to cleanup and rebuilding following a natural disaster, emergency or other catastrophe if all of the following conditions are met:

(1) The governor has declared a disaster or emergency in the parish where the work will be conducted pursuant to executive order or proclamation pursuant to the provisions of the Louisiana Homeland Security and Emergency Assistance and Disaster Act.

(2) The inmate is not excluded from eligibility for participation pursuant to the provisions of Subsection D and pursuant to rules and regulations promulgated by the secretary.

(3) The secretary has approved the participation of the inmate in implementing disaster remediation activities.

C. Participation in a community resource center shall be granted under the rules, regulations and procedures prescribed and promulgated by the secretary of the Department of Public Safety and Corrections. The rules shall be adopted pursuant to the provisions of the Administrative Procedure Act.

D. An inmate in the custody of the Department of Public Safety and Corrections shall not be eligible to participate in the community resource centers if the inmate has been convicted of a crime defined or enumerated as a crime of violence in R.S. 14:2(B) or the inmate has been convicted of a sex offense as defined in R.S. 15:541.

E. Inmates participating in the community resource center shall be eligible to earn a maximum of thirty days earned credits toward the reduction of the projected good time parole supervision date in addition to that otherwise authorized by law for every thirty days of service in this program.

F. The provisions of this Section shall be subject to appropriation by the legislature or the availability of any appropriate federal funds.

Acts 2006, No. 104, §1; Acts 2011, No. 186, §3.



RS 15:833.2 - Temporary release of inmate for limited purposes

§833.2. Temporary release of inmate for limited purposes

A. Notwithstanding any other provisions of law to the contrary, the secretary may authorize the temporary release of any inmate, except an inmate sentenced to death, for palliative or medical care when an inmate is diagnosed with a terminal illness, and death is expected within sixty days or when an inmate is to be confined to an acute care hospital or nursing home with a condition that totally prevents mobility, including but not limited to prolonged coma or mechanical ventilation.

B. Notwithstanding any other provision of law to the contrary, the secretary may authorize the temporary release of any inmate, except an inmate sentenced to death, serving a sentence for conviction of first degree murder (R.S. 14:30), second degree murder (R.S. 14:30.1), attempted murder (R.S. 14:27 and 29), aggravated rape (R.S. 14:42), attempted aggravated rape (R.S. 14:27 and 42), forcible rape (R.S. 14:42.1), aggravated kidnapping (R.S. 14:44), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted armed robbery (R.S. 14:27 and 64), or producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in Schedule I or II of R.S. 40:964 or any inmate sentenced as a habitual offender under R.S. 15:529.1, when that inmate is confined to an acute care hospital or nursing home with a condition that totally prevents mobility, including but not limited to prolonged coma or mechanical ventilation.

C. Any inmate authorized for temporary release pursuant to the provisions of this Section who is released, discharged, or who absconds from an acute care hospital or nursing home shall have such temporary release immediately rescinded.

Acts 2008, No. 572, §1.



RS 15:834 - Repealed by Acts 2014, No. 5, §1.

§834. Repealed by Acts 2014, No. 5, §1.



RS 15:834.1 - Free housing; employees living at correctional institutions

§834.1. Free housing; employees living at correctional institutions

The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations consistent with all other provisions of law to provide for free housing for persons who are not inmates, and who are employees living on the grounds of a state correctional institution. The secretary shall consider the cost-effectiveness of free housing as compared to housing at reduced costs and determine whether free housing would be more beneficial to such employees and to the state. In formulating the rules and regulations, the secretary shall also consider all other provisions of law, rules, or guidelines, particularly those pertaining to the regulation of employment, taxation, and compensation of state employees.

Acts 1997, No. 956, §1.



RS 15:835 - Repealed by Acts 2014, No. 5, §1.

§835. Repealed by Acts 2014, No. 5, §1.



RS 15:836 - Cooperation and agreements with other agencies; federal government; local government

§836. Cooperation and agreements with other agencies; federal government; local government

The department shall cooperate with public and private agencies and officials to assist in fulfilling its functions. The department may enter into agreements with other departments of this state or any political subdivision thereof, with private agencies and with the federal government with respect to the discharge of their respective responsibilities.

Added by Acts 1968, No. 192, §1.



RS 15:837 - Transfer of functions; records, money and equipment; employees

§837. Transfer of functions; records, money and equipment; employees

A. Upon the transfer of functions, any pending or unfinished business shall be taken over and completed by the Louisiana Department of Public Safety and Corrections with the same power and authority as the agency from which the functions are transferred. The department shall be the successor in every way to the agency from which such functions are transferred, and every act done in the exercise of such functions by the department shall be deemed to have the same force and effect under any provisions of law in effect as if done by the agency from which functions are transferred is referred to, or designated by any law or contract or other document, such reference or designation shall be deemed to apply to the department; provided that to the extent necessary to prevent the impairment of the contractual obligations of any agency heretofore existing, or of the state of Louisiana, the existence, organization, and functions of any such agency shall be excluded from the provisions of the Section, and like exclusion shall be made whenever necessary to prevent any violation of the provisions, terms, or conditions of any gift, donation, deed, will trust, or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this Section, or the diversion from the purposes for which such property was donated, deeded, divided or bequeathed, or otherwise vested in any such agency; provided further that the provisions of this Section shall not be construed or applied in such a way as to prevent full compliance by the state or any agency of the federal government, by which federal aid or other financial assistance from the United States has been made available to this state or any subdivision or agency thereof, anything contained in this Section to the contrary notwithstanding.

B. All books, papers, records, money, choses in action, and other property heretofore used or possessed by any agency in the exercise of functions hereby transferred, shall be transferred to the Department of Public Safety and Corrections.

C. All employees heretofore engaged in the performance of duties, in any agency in the exercise of functions transferred by this Section to the Louisiana Department of Public Safety and Corrections shall be transferred with such functions to the department and shall, so far as practicable, continue to perform the duties heretofore performed.

Added by Acts 1968, No. 192, §1.



RS 15:838 - Repealed by Acts 2014, No. 5, §1.

§838. Repealed by Acts 2014, No. 5, §1.



RS 15:839 - Effect of R.S. 40:2001 through 40:2017.9

§839. Effect of R.S. 40:2001 through 40:2017.9

The provisions of Act No. 207 of 1956, as amended, providing for the organization and powers of the State Department of Hospitals, and incorporated into the Revised Statutes as Part I of Chapter 11 of Title 40, including R.S. 40:2001 through 40:2017.9, are hereby confirmed, ratified and continued in effect.

Added by Acts 1968, No. 192, §1.



RS 15:840 - Repealed by Acts 2014, No. 5, §1.

§840. Repealed by Acts 2014, No. 5, §1.



RS 15:840.1 - Access to records; cooperation by other agencies; confidentiality; disclosure

§840.1. Access to records; cooperation by other agencies; confidentiality; disclosure

A. During the course of any investigation which the Department of Corrections is authorized by law to conduct, or any investigation necessary to the rehabilitation of persons in the custody of the Department of Corrections, said department shall have access to information and records under the control of any state or local agency which are reasonably related to the rehabilitation of the individual, which information shall be maintained in the file or case record of the offender. This information shall include circumstances attending the commission of the offense for which the offender was or is to be incarcerated, placed on probation, or released on parole, subsequent offenses that occur while under supervision, the offender's history of delinquency, or criminality as a juvenile and adult, his family situation and background, economic and employment status, education, personal habits, the condition of the offender's physical and mental health, and other matters deemed relevant to his rehabilitation.

B. Local and state law enforcement agencies, courts, welfare and social service agencies, juvenile agencies and mental, health and correctional institutions shall furnish to the Department of Corrections criminal or delinquency records, mental or health records, and such other relevant information as the department requests.

C. All information obtained under this provision shall be held as confidential and shall not be disclosed directly or indirectly to anyone except in accordance with R.S. 15:574.12.

Added by Acts 1974, No. 201, §1.



RS 15:840.2 - Repealed by Acts 2014, No. 5, §1.

§840.2. Repealed by Acts 2014, No. 5, §1.



RS 15:841 - Establishment; purpose

PART III-B. NORTHEAST LOUISIANA CORRECTIONAL CENTER

§841. Establishment; purpose

The Northeast Louisiana Correctional Center is hereby created as a political corporation, with power to sue and be sued. It shall be administered by a board of governors.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:842 - Board of governors; membership, powers, duties; suits

§842. Board of governors; membership, powers, duties; suits

A. The board of governors shall be composed of the sheriff of Concordia Parish, the sheriff of Catahoula Parish, the chief judge of the Seventh Judicial District or a judge of the Seventh Judicial District designated by the chief judge as his representative, two members to be appointed by the chief judge of the Seventh Judicial District, one member of the Concordia Parish Police Jury to be elected by said police jury, and one member of the Catahoula Parish Police Jury to be elected by said police jury.

B. The president of the board of governors shall be the sheriff of Concordia Parish and he shall be the administrator of the prison. A secretary shall be chosen by the board from among its members and the treasurer of Concordia Parish shall be the ex officio treasurer of the correctional center. The members of the board of governors shall receive no compensation.

Added by Acts 1974, No. 690, §1; Acts 1985, No. 447, §1.



RS 15:843 - Powers of board of governors

§843. Powers of board of governors

The board of governors:

(1) May inaugurate, conduct, and carry on farming vocational training programs, and other operations on behalf of the center on property owned or leased by the center for these purposes.

(2) Shall keep an accurate account of all revenues derived from the sale of the products of the labor of the prisoners. The accounts shall show the amount of money received from the sale of produce, the date of the sale, the name of the purchaser, and any other data which will enable the public to be in touch with its affairs.

(3) May acquire land by donation, purchase, or lease for the site of the center. Whenever the purchase price is on terms of credit, the land shall be the only security and the parish shall not be liable for any part of the unpaid purchase price. The board of governors may remove any buildings or improvements on land acquired by them.

(4) May build jails or other places of imprisonment on the property of the center whenever they deem it advisable. They may dedicate a sum not to exceed one-half of one mill on the dollar assessment per year for a period of not more than ten years out of the regular alimony for this purpose. Their dedication of the money may be evidenced by certificates of indebtedness, payable annually with interest payable semiannually, not to exceed the market rate of percent per annum, redeemable on maturity out of any excess revenues that may develop. No building shall be constructed on land not fully paid for.

(5)(a) May grant security for debts incurred in the acquisition of lands for the center for making improvements on the lands, for purchasing machinery, tools, equipment, or other property for the establishment, maintenance, operation, and administration of the center or for obtaining funds to pay and extinguish any debt or debts incurred in the acquisition of the lands or the improvements thereof, by granting mortgages upon the immovable property of the district, where title thereto is in the public, mortgages upon its movables, or crop pledges and pawns upon the crops of the center.

(b) The acts of security shall stipulate that in case of default in the payment of any debt secured thereby or any part of a debt, the property securing the debt shall be subject to seizure and sale with benefit of appraisement, in the same manner as private property subject to encumbrance may be seized and sold, notwithstanding the title of the property securing the debt is vested in the public. The board of governors and the governing authorities of the parishes or the center shall never be obligated beyond the value of the property offered as security.

(6) Shall fix the amount of bond with legal surety which the treasurer shall give, conditioned on a faithful accounting for all money and property entrusted to his care.

(7) May permit use of prisoners on public works at the request of any public body within the center area, but only with the approval and under the supervision of the chief judge of the Seventh Judicial District or a judge of the Seventh Judicial District designated by the chief judge as his representative. The chief judge or such designated representative of said district shall have full authority to recall any prisoner at any time.

(8)(a) May sell, dispose of, or lease any land owned by the center which for any reason can no longer be used, or which is unused or is unnecessary or unsuitable for the operations of the said center.

(b) The board of governors of said center may lease said land upon such terms and conditions as may be most advantageous to the center, but said lease shall not exceed five years.

(c) Should any lands owned by the center be offered for sale, the board of governors shall cause to be published for thirty days in the official journals of the parishes an advertisement setting forth a description of the land to be sold and the time, place, and terms of the sale.

(d) The land so advertised shall be sold by the sheriff. The sale shall be at the principal door of the courthouse of the Seventh Judicial District Court, between the hours of 11:00 o'clock A.M. and 4:00 o'clock P.M., and shall be to the last and highest bidder, except that the board of governors shall have the right to reject any and all bids. Should a bid be accepted for the sale of said land, then and in that event the board of governors, under the authority of a proper resolution, shall make and deliver to the purchaser a valid deed conveying title thereto.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:844 - Suits; service of process

§844. Suits; service of process

Suit may be instituted against the Northeast Louisiana Correctional Center at its domicile and service of all legal documents shall be made on the president or secretary of the board of governors.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:845 - Municipalities, agreements with for use

§845. Municipalities, agreements with for use

A municipality, whenever it so desires, may have prisoners convicted by the municipal courts of violations of municipal ordinances sentenced to work on or be confined at the center upon agreement by the governing authority of the municipality and the governing authorities of the center for the charges and expenses of keeping the prisoners. The governing authority of a municipality may enter into a contract with the governing authorities of the center to determine the costs to be paid by the municipality to the center for the keeping of prisoners. The charges shall be determined by mutual agreement.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:846 - Prisoners

§846. Prisoners

Any person convicted of misdemeanors and felonies not necessarily punishable by hard labor may be confined in the center. A judge of the Seventh Judicial District shall have full authority to sentence any party convicted of such offenses in the Seventh Judicial District to imprisonment in the center.

Added by Acts 1974, No. 690, §1; Acts 1985, No. 447, §1.



RS 15:847 - Additional facilities

§847. Additional facilities

Any prison, correctional institute, or other type of prison facility which is operated by the Concordia or Catahoula Parish Police Jury may be made available by said police jury to the Northeast Louisiana Correctional Center on a per prisoner fee basis. When any such facility is made available, the facility shall become a part of the Northeast Louisiana Correctional Center and subject to all the requirements of this Part.

Added by Acts 1974, No. 690, §1. Amended by Acts 1975, No. 678, §2; Acts 1985, No. 447, §1.



RS 15:848 - Establishment; purpose and title

PART III-C. LINCOLN PARISH DETENTION CENTER

§848. Establishment; purpose and title

The governing authority of Lincoln Parish may create, establish, and construct a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Lincoln Parish. If created, established, and constructed, under this Part, this jail and prison shall be known as the Lincoln Parish Detention Center. No other provision of this Part shall be effective and/or operative unless and until the Lincoln Parish Detention Center is created and established by the Lincoln Parish Police Jury under this Part.

Added by Acts 1982, No. 569, §1.



RS 15:848.1 - Organization and powers

§848.1. Organization and powers

A. The Lincoln Parish Detention Center shall be a political corporation, with power to sue and be sued and shall be governed by a commission to be known as the Lincoln Parish Detention Center Commission. The Lincoln Parish Detention Center shall be domiciled at the parish seat. It shall be sued at its domicile and service of all legal documents shall be made on the chairman or vice-chairman of the commission.

B. The Lincoln Parish Detention Center may acquire title to movable property for public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the Lincoln Parish Detention Center by city or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Lincoln Parish shall be incarcerated in the Lincoln Parish Detention Center, subject to the exclusive jurisdiction and control of the Lincoln Parish Detention Center Commission.

Added by Acts 1982, No. 569, §1.



RS 15:848.2 - Lincoln Parish Detention Center Commission members

§848.2. Lincoln Parish Detention Center Commission members

A. The Lincoln Parish Detention Center Commission shall be composed of the president of the Lincoln Parish Police Jury during his tenure as such; a member of the police jury, other than its president, who shall be selected by a majority vote of the Lincoln Parish Police Jury for a term of four years or until said juror's term of office ends, which ever occurs first; the sheriff of Lincoln Parish; the district attorney of Lincoln Parish; and the chief of police of the city of Ruston. The chairman of the commission shall be selected by majority vote of all members of the commission. It shall be the duty of the chairman to conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice-chairman from among its number, who shall serve as chairman in the latter's absence.

B. The secretary of the Lincoln Parish Police Jury may serve as secretary of the commission and the Lincoln Parish treasurer may serve as ex officio treasurer of the commission.

C. The members of the Lincoln Parish Detention Center Commission shall receive no compensation.

D. Should any member of the Lincoln Parish Detention Center Commission be sued individually for damages arising out of or in any way connected with the performance of his duties as such commission member, it shall be the responsibility of the Lincoln Parish Police Jury to provide such member with a legal defense to such suit, including reasonable attorney's fees, investigating costs, and other related expenses not paid by any insurance. Should any such commission member be cast in judgment for damages in such a suit, it shall be the obligation of the Lincoln Parish Police Jury to indemnify him fully against such judgment, including all principal, interest, and costs in excess of that paid by any insurance company. Nothing in this Section shall require the Lincoln Parish Police Jury to indemnify a commission member against a judgment wherein there is a specific decree in the judgment that the action of the commission member was malicious, and willfully and deliberately intended to cause bodily harm.

Added by Acts 1982, No. 569, §1.



RS 15:848.3 - Powers and duties of commission

§848.3. Powers and duties of commission

A. The Lincoln Parish Detention Center Commission shall be keeper of the Lincoln Parish Detention Center, and the sheriff of Lincoln Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner, to any legally authorized agency, department, or body politic, neither the Lincoln Parish Detention Center nor the commission shall be responsible for the care, conduct, or control of such prisoner until his custody is returned to the Lincoln Parish Detention Center and the commission, or the agents and/or employees of either. The responsibility for the care, conduct, and control of such prisoner in such cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The Lincoln Parish Detention Center Commission shall be responsible for the physical maintenance of the Lincoln Parish Detention Center, and the Lincoln Parish Police Jury is hereby specifically relieved of that duty in its official capacity as the governing authority of Lincoln Parish.

D. The Lincoln Parish Detention Center Commission shall have all other powers and duties of the sheriff and/or governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, and/or supporting the public jail of a parish and the prisoners therein, which powers and duties include, but are not limited to the following:

1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Lincoln Parish Detention Center and the prisoners thereof.

2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel, and fixing their salaries and adopting appropriate personnel policies and guidelines, which shall include policies and procedures for discipline and, if necessary, termination.

3) Authorizing and permitting the use of prisoners of the Lincoln Parish Detention Center to maintain road rights of way, not to include construction, within the Parish of Lincoln and remove litter on public grounds, all under the supervision of the Lincoln Parish Police Jury or other appropriate authorities when such prisoners are committed for such purposes by appropriate courts.

4) Creating, establishing, and conducting work release programs in accordance with law.

5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this act shall be performed in accordance with the provisions of R.S. 38:2212.

Added by Acts 1982, No. 569, §1.



RS 15:848.4 - Funding for operation and maintenance of Lincoln Parish Detention Center

§848.4. Funding for operation and maintenance of Lincoln Parish Detention Center

A. The expenses or costs of the operation and maintenance of the Lincoln Parish Detention Center, including salaries, wages, facility operating costs, and the feeding and maintenance of prisoners incarcerated there, shall be paid monthly by the Lincoln Parish Police Jury treasurer, upon approval of such expenses and costs by the Lincoln Parish Detention Center Commission, out of the funds derived from special taxes voted, levied, and collected, and/or budgeted for that purpose. The commission may by resolution delegate to the chairman or one of its other members the duty of approving such monthly expenses and maintenance costs.

B. The Lincoln Parish Police Jury and the Ruston City Council shall appropriate, in the respective proportions of eighty-five per cent and fifteen per cent, an amount necessary to properly maintain, operate, and provide necessary operational equipment or replacement equipment for the Lincoln Parish Detention Center whenever revenues from special taxes, and/or other available funds dedicated for those purposes, are insufficient.

Added by Acts 1982, No. 569, §1.



RS 15:848.5 - Use of other jail and prison facilities

§848.5. Use of other jail and prison facilities

A. No person shall be incarcerated overnight in Lincoln Parish except in the Lincoln Parish Detention Center. Other jail and prison facilities in Lincoln Parish may be used only to hold prisoners for court during the day, except by express consent of the commission.

B. For good cause, the commission may at any time use any jail or prison facility in the parish or any other jail or prison facility in the state for the purpose of keeping persons arrested for or convicted of crime in the parish.

Added by Acts 1982, No. 569, §1; Acts 2006, No. 489, §1.



RS 15:848.6 - Superintendent and corrections officers

§848.6. Superintendent and corrections officers

A. The day-to-day operations of the Lincoln Parish Detention Center shall be conducted by a superintendent, corrections officers, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers shall have the power and authority to make arrests of any persons lawfully committed to the Lincoln Parish Detention Center when such persons have escaped, either from their custody or the custody of others; or when such persons have committed other criminal acts while incarcerated or while at large. This power and authority to arrest shall also extend to persons who aid or abet or otherwise interfere with the arrest of a prisoner of the Lincoln Parish Detention Center or who commit criminal acts while on or around the Lincoln Parish Detention Center.

Added by Acts 1982, No. 569, §1.



RS 15:849 - Establishment; purpose and title

PART III-D. TERREBONNE PARISH DEPARTMENT

OF CORRECTIONS AND REHABILITATION

§849. Establishment; purpose and title

A. The governing authority of Terrebonne Parish may create a department of corrections and rehabilitation. Said department shall have the authority to establish, and construct or designate a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Terrebonne Parish. If created, established, and constructed or designated under this Part, this jail and prison shall be known as the Terrebonne Parish Detention Center.

B. No other provision of this Part shall become effective until and unless the Terrebonne Parish Consolidated Government creates and establishes, by resolution of the parish council of such body, a department of corrections and rehabilitation.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.1 - Organization and powers

§849.1. Organization and powers

A. The Terrebonne Parish Department of Corrections and Rehabilitation, hereinafter referred to as the "department", shall be a political subdivision with power to sue and be sued.

B. The department may acquire title to movable property for public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the department by city, parish, or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Terrebonne Parish shall be incarcerated with the department subject to the exclusive jurisdiction and control of the commission.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.2 - Terrebonne Parish Department of Corrections and Rehabilitation Commission; establishment; members

§849.2. Terrebonne Parish Department of Corrections and Rehabilitation Commission; establishment; members

A. The department shall be governed by the Terrebonne Parish Corrections and Rehabilitation Commission, hereinafter to be referred to as the "commission". It shall be domiciled at the parish seat. It shall be sued at its domicile. Service of all legal documents shall be made on the chairman and vice chairman of the commission.

B.(1) The commission shall be composed of the president of Terrebonne Parish during his tenure as such; a member of the Terrebonne Parish Consolidated Government other than its president who shall be selected by a majority vote of the Terrebonne Parish Consolidated Government Council for a term of four years or until his term of office ends, whichever occurs first; the sheriff of Terrebonne Parish; the chief of police of the city of Houma; and the coroner of the parish of Terrebonne.

(2) The chairman of the commission shall be selected by majority vote of all members of the commission. The chairman shall conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice chairman from among its number, who shall serve as chairman in the latter's absence.

C. The council clerk of the Terrebonne Parish Consolidated Government may serve as ex officio secretary and treasurer of the commission, respectively.

D. The members of the Terrebonne Parish Detention Center Commission shall receive no compensation.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.3 - Powers and duties of commission

§849.3. Powers and duties of commission

A. The commission shall be keeper of the Terrebonne Parish Detention Center or any other designated facility, and the sheriff of Terrebonne Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner to any legally authorized agency, department, or body politic, neither the department nor the commission shall be responsible for the care, conduct, or control of the prisoner until his custody is returned to the department and the commission, the agents, or the employees of either. The responsibility of the care, conduct, and control of the prisoner in those cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The commission shall be responsible for the physical maintenance of the Terrebonne Parish Detention Center, and the Terrebonne Parish Consolidated Government is hereby specifically relieved of that duty in its official capacity as the governing authority of Terrebonne Parish.

D. The commission shall have all other powers and duties of the sheriff and/or governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, and/or supporting the public jail of a parish and the prisoners therein, which powers and duties include but are not limited to the following:

(1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Terrebonne Parish Detention Center and the prisoners thereof.

(2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel; fixing their salaries; and adopting appropriate personnel policies and guidelines which shall include policies and procedures for discipline and, if necessary, termination.

(3) Authorizing and permitting the use of prisoners of the department to maintain road rights of way, not to include construction, and such other maintenance functions as may be approved by the commission, when performing such tasks for the department, or other agencies or other appropriate authorities when the prisoners are committed for such purposes by appropriate courts.

(4) Creating, establishing, and conducting work-release programs in accordance with law.

(5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this Part shall be performed in accordance with the provisions of R.S. 38:2212.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.4 - Commission's right to incur debt; funding for operation and maintenance of Terrebonne Parish Department of Corrections and Rehabilitation; authority to levy ad valorem tax; tax election; approval by parish council

§849.4. Commission's right to incur debt; funding for operation and maintenance of Terrebonne Parish Department of Corrections and Rehabilitation; authority to levy ad valorem tax; tax election; approval by parish council

A. The commission shall have the right to incur debt, enter into contracts, and to perform any act which is necessary or proper for carrying out the objects and purposes of the commission.

B.(1) Subject to the approval of a majority of the electors within the parish of Terrebonne, the commission is hereby authorized to levy an ad valorem tax on property located within the boundaries of the district without limit as to the amount of the tax.

(2) Before any tax is levied under the provisions of this Section, there shall be submitted to the qualified electors of the parish at a special election called for the purpose, the proposition to authorize the imposition of the ad valorem tax. Such proposition shall include the purpose, rate, and duration of the tax. Such election shall be conducted in accordance with the general election laws of the state of Louisiana, and a majority of those voting in the election shall have voted in favor of the proposition.

(3) No provision of this Subsection shall become effective until approved by resolution of the parish council of the Terrebonne Parish Consolidated Government.

(4) The funds collected from the imposition of such taxes shall be used for the costs or expenses of the operation and maintenance of the Terrebonne Parish Detention Center. They shall be paid by the commission, but only out of funds budgeted for that purpose. Such expenses or costs may include salaries, wages, facility operating costs, and costs necessary and proper to maintain or operate the facility, maintain or replace equipment, or maintain and feed prisoners incarcerated with the department. The commission may, by resolution, delegate to the chairman or one of the other members the duty of approving such monthly expenses and maintenance costs.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.5 - Use of other jail and prison facilities

§849.5. Use of other jail and prison facilities

The commission may designate the existing parish jail or subsequently acquired facility as a detention center under the department, and may use such in accordance with the provisions of this Part.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:849.6 - Personnel

§849.6. Personnel

A. The day-to-day operations of the department shall be conducted by a superintendent, corrections officers, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers may make arrests of any persons lawfully committed to the department when they have escaped, either from their custody or the custody of others, or when they have committed other criminal acts while incarcerated or while at large. This power and authority to arrest shall also extend to persons who aid or abet or otherwise interfere with the arrest of a prisoner of the department or who commit criminal acts while on or around the department or any of its facilities.

C. Department personnel shall have the authority to carry weapons. The superintendent shall have the authority, with approval of the commission, to establish guidelines for the limitation of carrying of weapons by department personnel.

Acts 1984, No. 821, §1, eff. July 13, 1984.



RS 15:850.1 - Establishment; purpose and title

PART III-E. UNION PARISH DETENTION CENTER

§850.1. Establishment; purpose and title

The governing authority of Union Parish may create, establish, and construct a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Union Parish. If created, established, and constructed, under this Part, this jail and prison shall be known as the "Union Parish Detention Center". No other provision of this Part shall be effective or operative unless and until the Union Parish Detention Center is created and established by the Union Parish Police Jury under this Part.

Acts 1989, No. 539, §1.



RS 15:850.2 - Organization and powers

§850.2. Organization and powers

A. The Union Parish Detention Center shall be a political corporation, with power to sue and be sued and shall be governed by a commission to be known as the "Union Parish Detention Center Commission". The Union Parish Detention Center shall be domiciled at the parish seat. It shall be sued at its domicile and service of all legal documents shall be made on the chairman or vice-chairman of the commission.

B. The Union Parish Detention Center may acquire title to movable property for the public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the Union Parish Detention Center by city or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Union Parish shall be incarcerated in the Union Parish Detention Center, subject to the exclusive jurisdiction and control of the Union Parish Detention Center Commission.

Acts 1989, No. 539, §1.



RS 15:850.3 - Union Parish Detention Center Commission members

§850.3. Union Parish Detention Center Commission members

A. The Union Parish Detention Center Commission shall be composed of the president of the Union Parish Police Jury during his tenure as such; a member of the police jury, other than its president, who shall be selected by a majority vote of the Union Parish Police Jury for a term of four years or until said juror's term of office ends, whichever occurs first; the sheriff of Union Parish; the district attorney of Union Parish; and the chief of police of the city of Farmerville. The chairman of the commission shall be selected by majority vote of all members of the commission. It shall be the duty of the chairman to conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice-chairman from among its number, who shall serve as chairman in the latter's absence.

B. The secretary of the Union Parish Police Jury may serve as secretary of the commission and the Union Parish treasurer may serve as ex officio treasurer of the commission.

C. The members of the Union Parish Detention Center Commission shall receive no compensation.

D. Should any member of the Union Parish Detention Center Commission be sued individually for damages arising out of or in any way connected with the performance of his duties as such commission member, it shall be the responsibility of the Union Parish Police Jury to provide such member with a legal defense to such suit, including reasonable attorney's fees, investigating costs, and other related expenses not paid by any insurance. Should any such commission member be cast in judgment for damages in such a suit, it shall be the obligation of the Union Parish Police Jury to indemnify him fully against such judgment, including all principal, interest, and costs in excess of that paid by any insurance company. Nothing in this Section shall require the Union Parish Police Jury to indemnify a commission member against a judgment wherein there is a specific decree in the judgment that the action of the commission member was malicious, and willfully and deliberately intended to cause bodily harm.

Acts 1989, No. 539, §1.



RS 15:850.4 - Powers and duties of commission

§850.4. Powers and duties of commission

A. The Union Parish Detention Center Commission shall be keeper of the Union Parish Detention Center, and the sheriff of Union Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner, to any legally authorized agency, department, or body politic, neither the Union Parish Detention Center nor the commission shall be responsible for the care, conduct, or control of such prisoner until his custody is returned to the Union Parish Detention Center and the commission, or the agents or employees of either. The responsibility for the care, conduct, and control of such prisoner in such cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The Union Parish Detention Center Commission shall be responsible for the physical maintenance of the Union Parish Detention Center, and the Union Parish Police Jury is hereby specifically relieved of that duty in its official capacity as the governing authority of Union Parish.

D. The Union Parish Detention Center Commission shall have all other powers and duties of the sheriff or governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, or supporting the public jail of a parish and the prisoners therein, which powers and duties include, but are not limited to the following:

(1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Union Parish Detention Center and the prisoners thereof.

(2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel, and fixing their salaries and adopting appropriate personnel policies and guidelines, which shall include policies and procedures for discipline and, if necessary, termination.

(3) Authorizing and permitting the use of prisoners of the Union Parish Detention Center to maintain road rights of way, not to include construction, within the Parish of Union and remove litter on public grounds, all under the supervision of the Union Parish Police Jury or other appropriate authorities when such prisoners are committed for such purposes by appropriate courts.

(4) Creating, establishing, and conducting work release programs in accordance with law.

(5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this Part shall be performed in accordance with the provisions of R.S. 38:2212.

Acts 1989, No. 539, §1.



RS 15:850.5 - Funding for operation and maintenance of Union Parish Detention Center

§850.5. Funding for operation and maintenance of Union Parish Detention Center

The expenses or costs of the operation and maintenance of the Union Parish Detention Center, including salaries, wages, facility operating costs, and the feeding and maintenance of prisoners incarcerated there, shall be paid monthly by the Union Parish Police Jury treasurer, upon approval of such expenses and costs by the Union Parish Detention Center Commission, out of the funds derived from special taxes voted, levied, and collected, or budgeted for that purpose. The commission may by resolution delegate to the chairman or one of its other members the duty of approving such monthly expenses and maintenance costs.

Acts 1989, No. 539, §1.



RS 15:850.6 - Use of other jail and prison facilities

§850.6. Use of other jail and prison facilities

A. No person shall be incarcerated overnight in Union Parish except in the Union Parish Detention Center. Other jail and prison facilities in Union Parish may be used only to hold prisoners for court during the day, except by express consent of the commission.

B. For good cause, the Union Parish Detention Center Commission may at any time require the use of any jail or prison facility in Union Parish for the purpose of keeping persons arrested for or convicted of crime in the parish.

Acts 1989, No. 539, §1.



RS 15:850.7 - Superintendent and corrections officers

§850.7. Superintendent and corrections officers

A. The day-to-day operations of the Union Parish Detention Center shall be conducted by a superintendent, corrections officer, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers shall have the power and authority to make arrests of any persons lawfully committed to the Union Parish Detention Center when such persons have escaped, either from their custody or the custody of others, or when such persons have committed other criminal acts while incarcerated or while at large. This power and authority to arrest shall also extend to persons who aid or abet or otherwise interfere with the arrest of a prisoner of the Union Parish Detention Center or who commit criminal acts while on or around the Union Parish Detention Center.

Acts 1989, No. 539, §1.



RS 15:850.11 - Establishment; purpose and title

PART III-F. JACKSON PARISH DETENTION CENTER

§850.11. Establishment; purpose and title

The governing authority of Jackson Parish may create, establish, and construct a centralized, single-parish jail and prison for the purpose of providing for the maintenance and upkeep of all persons lawfully incarcerated in Jackson Parish. If created, established, and constructed under this Part, this jail and prison shall be known as the Jackson Parish Detention Center. No other provision of this Part shall be effective or operative unless and until the Jackson Parish Detention Center is created and established by the Jackson Parish Police Jury under this Part.

Acts 1995, No. 675, §1.



RS 15:850.12 - Organization and powers

§850.12. Organization and powers

A. The Jackson Parish Detention Center shall be a political corporation, with power to sue and be sued and shall be governed by a commission to be known as the Jackson Parish Detention Center Commission. The Jackson Parish Detention Center shall be domiciled at the parish seat. It shall be sued at its domicile and service of all legal documents shall be made on the chairman or vice chairman of the commission.

B. The Jackson Parish Detention Center may acquire title to movable property for public purposes by purchase or donation, may operate or maintain prison farms, and may operate or maintain the farms in whole or in part with prison labor and persons sentenced to the Jackson Parish Detention Center by city or district courts.

C. Except only as hereinafter specifically provided, all persons lawfully incarcerated in Jackson Parish shall be incarcerated in the Jackson Parish Detention Center, subject to the exclusive jurisdiction and control of the Jackson Parish Detention Center Commission.

Acts 1995, No. 675, §1.



RS 15:850.13 - Commission members

§850.13. Commission members

A. The Jackson Parish Detention Center Commission shall be composed of seven members including the president of the Jackson Parish Police Jury during his tenure as such; a member of the police jury, other than its president, who shall be elected by a majority vote of the police jury for a term of four years or until said juror's term of office ends, whichever occurs first; the sheriff of Jackson Parish; the chief of police of the town of Jonesboro; one mayor from a town or village within Jackson Parish, other than the town of Jonesboro, whose term shall be four years or until his term of office ends, the order of rotation for choosing a town or village shall be fixed by the commission; and two citizens who are to be appointed by the police jury. The chairman of the commission shall be selected by majority vote of all members of the commission. It shall be the duty of the chairman to conduct all meetings of the commission in accordance with law and the resolutions adopted by a majority of the commission. In the same manner, the commission shall select a vice chairman from among its number, who shall serve as chairman in the latter's absence.

B. The secretary of the police jury may serve as secretary of the commission and the Jackson Parish treasurer may serve as ex officio treasurer of the commission.

C. The members of the commission shall receive no compensation.

D. Should any member of the commission be sued individually for damages arising out of or in any way connected with the performance of his duties as such commission member, it shall be the responsibility of the commission to provide such member with a legal defense to such suit, including reasonable attorney fees, investigating costs, and other related expenses not paid by any insurance. Should any such commission member be cast in judgment for damages in such a suit, it shall be the obligation of the commission to indemnify him fully against such judgment, including all principal, interest, and costs in excess of that paid by any insurance company. Nothing in this Section shall require the commission to indemnify a commission member against a judgment wherein there is a specific decree in the judgment that the action of the commission member was malicious, and willfully and deliberately intended to cause bodily harm.

Acts 1995, No. 675, §1.



RS 15:850.14 - Powers and duties of commission

§850.14. Powers and duties of commission

A. The commission shall be keeper of the Jackson Parish Detention Center, and the sheriff of Jackson Parish is hereby specifically relieved of that duty in his official capacity as sheriff.

B. Any other provision of law to the contrary notwithstanding, upon relinquishing the custody of any prisoner to any legally authorized agency, department, or body politic, neither the Jackson Parish Detention Center nor the commission shall be responsible for the care, conduct, or control of such prisoner until his custody is returned to the Jackson Parish Detention Center and the commission, or the agents or employees of either. The responsibility for the care, conduct, and control of such prisoner in such cases shall be transferred to the agency, department, or body politic to which custody of the prisoner has been relinquished.

C. The commission shall be responsible for the physical maintenance of the Jackson Parish Detention Center, and the police jury is hereby specifically relieved of that duty in its official capacity as the governing authority of Jackson Parish.

D. The commission shall have all other powers and duties of the sheriff and governing authority of a parish heretofore or hereafter provided by law for equipping, maintaining, operating, and supporting the public jail of a parish and the prisoners therein, which powers and duties include but are not limited to the following:

(1) Adopting all rules and regulations necessary and proper for the governance and maintenance of proper operations and conduct of the Jackson Parish Detention Center and the prisoners thereof.

(2) Appointing and employing all necessary superintendents, corrections officers, and other appropriate personnel, and fixing their salaries and adopting appropriate personnel policies and guidelines, which shall include policies and procedures for discipline and, if necessary, termination.

(3) Authorizing and permitting the use of prisoners of the Jackson Parish Detention Center to maintain road rights-of-way, not to include construction, within the parish of Jackson and remove litter on public grounds, all under the supervision of the police jury or other appropriate authorities when such prisoners are committed for such purposes by appropriate courts.

(4) Creating, establishing, and conducting work release programs in accordance with law.

(5) Creating, establishing, and conducting any and all programs, including vocational, rehabilitative, and corrective, not inconsistent with law and consistent with the purposes of this Part.

E. Any construction project undertaken under the auspices of this Part shall be performed in accordance with the provisions of R.S. 38:2212.

Acts 1995, No. 675, §1.



RS 15:850.15 - Funding for operation and maintenance of Jackson Parish Detention Center

§850.15. Funding for operation and maintenance of Jackson Parish Detention Center

The expenses or costs of the operation and maintenance of the Jackson Parish Detention Center, including salaries, wages, facility operating costs, and the feeding and maintenance of prisoners incarcerated there, shall be paid monthly by the police jury treasurer, upon approval of such expenses and costs by the Jackson Parish Detention Center Commission, out of the funds derived from special taxes voted, levied, collected, and budgeted for that purpose. The commission may by resolution delegate to the chairman or one of its other members the duty of approving such monthly expenses and maintenance costs.

Acts 1995, No. 675, §1.



RS 15:850.16 - Use of other jail and prison facilities

§850.16. Use of other jail and prison facilities

A. No person shall be incarcerated overnight in Jackson Parish except in the Jackson Parish Detention Center. Other jail and prison facilities in Jackson Parish may be used only to hold prisoners for court during the day, except by express consent of the commission.

B. For good cause, the commission may at any time require the use of any jail or prison facility in Jackson Parish for the purpose of keeping persons arrested for or convicted of crime in the parish.

Acts 1995, No. 675, §1.



RS 15:850.17 - Superintendent and corrections officers

§850.17. Superintendent and corrections officers

A. The day-to-day operations of the Jackson Parish Detention Center shall be conducted by a superintendent, corrections officers, and any other appropriate personnel, subject to the supervision and control of the commission.

B. The superintendent and all corrections officers shall have the power and authority to make arrests of any persons lawfully committed to the Jackson Parish Detention Center when such persons have escaped, either from their custody or from the custody of others, or when such persons have committed other criminal acts while incarcerated or while at large.

Acts 1995, No. 675, §1.



RS 15:851 - Repealed by Acts 1980, No. 496, 1, eff. July 22, 1980

PART IV. LOUISIANA STATE PENITENTIARY

§851. Repealed by Acts 1980, No. 496, §1, eff. July 22, 1980



RS 15:852 - To 854 Repealed by Acts 1979, No. 134, 1

§852. §§852 to 854 Repealed by Acts 1979, No. 134, §1



RS 15:855 - Road, street, highway, right of way maintenance and litter removal, weed cutting, drug free school zone sign posting, and solid waste recycling programs by convict labor; indemnification

§855. Road, street, highway, right of way maintenance and litter removal, weed cutting, drug free school zone sign posting, and solid waste recycling programs by convict labor; indemnification

A. Notwithstanding the provisions of R.S. 15:1111, the wardens of state correctional facilities are authorized to assign convict labor from the correctional facilities as required in accordance with this Section to:

(1) Work and maintain, except for construction, parish roads, and rights of way not under the jurisdiction of the Department of Transportation and Development, and to police and remove litter on public grounds, rights of way, lakes, streams, and the shores of lakes and streams.

(2) Police and remove litter on highways, rights of way, and road shoulders under the jurisdiction of the Department of Transportation and Development.

(3) Work in solid waste recycling programs under the auspices of a state agency or political subdivision as approved by the secretary of the Department of Public Safety and Corrections.

(4) Assist the governing authority of any municipality to maintain the municipality in a safe and sanitary condition by cutting, destroying, or removing noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality.

B.(1) The wardens shall furnish such convict labor when available and as authorized herein for all state, municipal, and parish roads, highways, streets, and rights of way when requested by the sheriff, municipal police, or governing authority of the parish or municipality in which the road, highway, street, or right of way is located. The wardens shall also furnish such convict labor when available and as authorized herein for state highways, road shoulders, and rights of way when requested by the Department of Transportation and Development. The department or parish or municipal governing authority or sheriff or municipal police shall not request such convict labor unless it has first certified that there are no free workers displaced because the convict labor is used. All work performed by convicts herein shall be without charge or expense to the department or parish or municipal governing authority or the sheriff or municipal police, except for transportation costs of the work unit, incentive pay as determined by the Department of Public Safety and Corrections, and road materials used in the work and maintenance of the state, municipal, or parish streets, roads, highways, or rights of way.

(2) The wardens shall also furnish available convict labor for the painting of markings and posting of signs indicating drug-free school zones pursuant to R.S. 17:405 and firearm-free zones pursuant to R.S. 14:95.6 when requested by a parish or city school board. All such work performed by convicts herein shall be without charge or expense to the school board, except for transportation costs of the work unit and the costs of signs and painting materials.

(3) The wardens shall also furnish available convict labor for solid waste recycling programs administered by a state agency or political subdivision and approved by the secretary of the department when requested by the agency or political subdivision. All such work performed by convicts herein shall be without charge or expense to the program, except for actual direct costs of the work unit.

(4)(a) The wardens may furnish such convict labor when available and as authorized herein to the governing authority of any municipality to maintain the municipality in a safe and sanitary condition by cutting, destroying, or removing noxious weeds or grass or other deleterious, unhealthful, or noxious growths on any sidewalks or banquettes and on any lot, place, or area within the municipality. The governing authority of the municipality shall comply with the provisions of R.S. 33:5062 and all other relevant provisions of law. R.S. 33:815 and 4766 are not affected by the provisions of this Paragraph. The Department of Transportation and Development is excluded from this Paragraph and is subject to the requirements of R.S. 48:261(B), (C), and (D) and all other relevant provisions of law.

(b) The use of prison labor shall in no way reduce the work force of any highway maintenance gang or cause the layoff of any classified employee.

(c) The Department of Public Safety and Corrections shall not be liable for any loss sustained by any such prisoner, except for those caused by the gross negligence or intentional acts of the warden, an assistant warden, or an employee of the department.

C. No more than one work unit composed of no more than twenty convicts shall be furnished by the warden in response to any request herein. Such work unit shall include sufficient guards and foremen as determined by the warden to be necessary to control the work unit. All convicts in such work unit shall be at least eighteen years of age.

D. The political subdivision which administers the solid waste recycling program shall indemnify and hold the sheriff, the state, and the state agency harmless for any injury caused by the inmate, unless the gross negligence or intentional act of the sheriff or the state or the state agency was a substantial factor in causing the injury.

Added by Acts 1983, No. 321, §1; Acts 1985, No. 114, §1, eff. June 29, 1985; Acts 1986, No. 283, §1; Acts 1989, No. 768, §1; Acts 1990, No. 416, §1; Acts 1992, No. 197, §2; Acts 1992, No. 402, §1.



RS 15:855.1 - To 855.4 Repealed by Acts 1985, No. 114, 2, eff. June 29, 1985.

§855.1. §§855.1 to 855.4 Repealed by Acts 1985, No. 114, §2, eff. June 29, 1985.



RS 15:856 - Repealed by Acts 1979, No. 134, 1

§856. Repealed by Acts 1979, No. 134, §1



RS 15:857 - Chaplains; access to inmates

§857. Chaplains; access to inmates

The warden shall provide for the services on a contractual basis of a full-time minister of the predominant non-Catholic denomination who shall serve as the Protestant chaplain. The inmates shall at all times have access to the Protestant chaplain. He shall be paid a monthly fee to be fixed by the warden to be paid out of the funds regularly appropriated for the state penitentiary. The warden may provide for the employment of additional part-time chaplains of any religious denomination on a contractual basis and shall have authority to fix their fees.

Amended by Acts 1952, No. 207, §1; Acts 1958, No. 481, §1.



RS 15:858 - Catholic priest for penitentiary; method of appointment; access to inmates

§858. Catholic priest for penitentiary; method of appointment; access to inmates

The warden shall provide for the services on a contractual basis of a full-time Catholic priest who shall be appointed by and subject to the archbishop of New Orleans who shall serve as the Catholic chaplain. The inmates shall at all times have access to the Catholic chaplain. He shall be paid a monthly fee by the warden to be paid out of the funds regularly appropriated for the state penitentiary, which monthly fee shall be the same amount as the monthly fee paid the full-time minister serving as Protestant chaplain.

Amended by Acts 1952, No. 207, §1; Acts 1958, No. 481, §1.



RS 15:859 - Inmate spiritual and guidance services; leasing of property

§859. Inmate spiritual and guidance services; leasing of property

A. Notwithstanding any other provision of law to the contrary, the secretary of the Department of Public Safety and Corrections may lease land owned by the state and under the control of the department to a nonprofit corporation, on which land the lessee may construct a facility to be used for the purpose of providing spiritual and guidance services to inmates, subject to the rules and regulations of the department.

B. The lease shall be for a period not to exceed ninety-nine years and be subject to any such terms and conditions that the secretary deems appropriate and in accord with the rules and regulations of the department. The value of the facilities constructed shall be good and sufficient consideration for the lease granted by the department.

C. Contracts entered into by any such lessee for the performance of work or the erection, construction, or maintenance of improvements on the leased premises shall not constitute public works contracts.

D. The provisions of R.S. 39:1643 and Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950 shall not be applicable to leases authorized by this Section.

Acts 1997, No. 1113, §1, eff. July 14, 1997.



RS 15:860 - Right of inmate to decline medical treatment

§860. Right of inmate to decline medical treatment

Except as to compliance with the sanitary laws and all reasonable regulations relating to contagious and infectious diseases, any sane patient or sane inmate of the Louisiana State Penitentiary may decline any medical care or treatment offered or provided by the institution and provide other care for himself at his own expense.



RS 15:861 - Repealed by Acts 1976, No. 373, 3

§861. Repealed by Acts 1976, No. 373, §3



RS 15:862 - Officials and employees not to be personally interested in contracts; penalty

§862. Officials and employees not to be personally interested in contracts; penalty

No official or employee of the Louisiana State Penitentiary shall be personally interested, directly or indirectly, in any contract, purchase, lease, or sale of lands, materials or supplies, or in any contract for work to be done.

Whoever violates this Section shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

All contracts or agreements of this nature shall be null and void and of no binding effect against the state.



RS 15:863 - Repealed by Acts 1978, No. 569, 2, eff. July 12, 1978

§863. Repealed by Acts 1978, No. 569, §2, eff. July 12, 1978



RS 15:864 - Trespass on state prison property prohibited; penalty; exceptions

§864. Trespass on state prison property prohibited; penalty; exceptions

No person shall enter without permission of the superintendent of the Louisiana State Penitentiary upon any of the farms or properties which may be designated by the superintendent as state prisons.

Whoever violates this Section shall be fined not more than fifty dollars, or imprisoned for not more than thirty days, or both.

This Section shall not prohibit sheriffs, their deputies, and other officers of the law from entering the farms or properties in the performance of their official duties. No person shall be denied admittance to the farms or properties, at reasonable times and under the conditions fixed by the superintendent to insure the safety and proper discipline of inmates and prisoners for the transaction of legitimate business thereon.



RS 15:865 - Solitary confinement abolished

§865. Solitary confinement abolished

No prisoner in the state penitentiary shall be placed in solitary confinement, except in enforcing obedience to the police regulations of the penitentiary.



RS 15:866 - Payment to released prisoners

§866. Payment to released prisoners

The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations to determine which prisoners are eligible upon release from prison to receive a temporary maintenance payment not to exceed the sum of twenty dollars. Payments shall be made from a source determined by the secretary.

Acts 1988, No. 377, §1.



RS 15:866.1 - Transportation for released prisoners

§866.1. Transportation for released prisoners

The secretary of the Department of Public Safety and Corrections shall promulgate rules and regulations to determine which prisoners shall be provided transportation to their residence upon release from prison. No inmate, otherwise eligible, shall be provided transportation to a residence outside of the state of Louisiana.

Acts 1978, No. 575, §2; Acts 1988, No. 378, §1.



RS 15:866.2 - Disposition of abandoned property of discharged inmates

§866.2. Disposition of abandoned property of discharged inmates

A. Any property abandoned by a prisoner in a penal institution under the jurisdiction of the Department of Public Safety and Corrections at the time of his discharge from the custody of the department shall, after ninety days from his release, be disposed of in the following manner:

(1) There shall be notice of the department's right to dispose of the property in accordance with this procedure on the data sheet listing the property of the person at the time he is transferred into the custody of the department; however, this requirement shall not apply to property in possession of the department prior to September 1, 1985.

(2) Ninety days after the release of the prisoner, if after notice to the prisoner within fourteen days after his release the property is unclaimed and not needed for any legal reason by the department, the secretary of the department may authorize the abandoned property to be destroyed, donated to a charitable organization, or put into lawful use within the institution from which it came. Any legal tender shall be placed in a fund for the benefit of all inmates. A record of the disposition of all abandoned property shall be maintained.

(3) Abandoned property, as defined in Subsection B below, in the possession of the department on September 1, 1985 shall, ninety days after September 1, 1985, be disposed of as set forth in Paragraph (A)(2) above, unless claimed by the prisoner before the ninety days has elapsed.

B. For the purposes of this Section, all property which the prisoner leaves at the institution or anywhere within the Department of Public Safety and Corrections, or which he fails to take with him upon discharge and to which he makes no claim prior to his discharge or within ninety days thereafter, shall be considered abandoned.

C. At the conclusion of a disciplinary proceeding against a prisoner, which proceeding indicates that property was obtained by the inmate through fraud or misrepresentation of his situation or his personal data such as his race, sex, age, marital status, offender class, nature of his conviction, or release dates, said property shall be returned to the complaining victim upon his submission of an affidavit setting forth the facts of the fraudulent or misrepresented transaction and his request that the property be returned to him. All such property allegedly obtained through fraud or misrepresentation may be suspended or held in the inmate's prison account or in inventory storage by the warden pending outcome of the disciplinary proceeding and receipt of the complainant's affidavit. Absent receipt of said affidavit within thirty days of its being requested of the complaining victim by the institution, said property shall be disposed of as set forth in Paragraph (A)(2) above.

Acts 1985, No. 498, §1, eff. July 12, 1985.



RS 15:867 - Compensation for damage or injury occasioned by escape

§867. Compensation for damage or injury occasioned by escape

A. The Louisiana Department of Public Safety and Corrections is hereby authorized to pay out of funds appropriated to any unit of the department compensation in an amount not to exceed two thousand dollars for the property damage or personal injury sustained, and medical expenses incurred therewith, by any person assisting or forced to assist in the pursuit of any prisoner who has escaped from the custody of any adult or juvenile institution of the department immediately following such escape and while in hot pursuit; or any such damage or injury sustained by persons, caused by any adult or juvenile who is in the physical custody of the department while in the course of such escape from any institution owned and operated by the department or the vicinity thereof.

B. Any contract entered into by the department for operation of a half-way house or similar facility which allows for physical custody of inmates by persons other than the department shall provide, as a condition of the contract, that the person assuming custody of the inmates shall be responsible for payment of damages caused as described in this Section.

C. A notarized statement, and such other information as may be required by the secretary of the department, shall be submitted prior to any reimbursement under this Section.

Acts 1954, No. 205, §1. Amended by Acts 1975, No. 447, §1; Acts 1987, No. 100, §1.



RS 15:867.1 - Search teams; appointment and duties; training

§867.1. Search teams; appointment and duties; training

A. The warden of each state correctional facility may appoint search teams for the sole purpose of pursuing any prisoner who has escaped from the custody of the facility.

B. Search teams appointed by the wardens pursuant to this Section shall be composed of employees of the correctional facility. The search teams may set roadblocks and conduct limited inspections of motor vehicles for the sole purpose of locating and apprehending escapees.

C. For purposes of this Section, the wardens together with the secretary of the department shall design and implement sufficient training programs for persons appointed to the search teams. Training programs shall include proper and constitutionally allowable roadblock and inspection procedures, safety, reasonable means by which to conduct such stops and inspections, and other appropriate training. All proposed training and other guidelines for conducting search team activities pursuant to this Section shall be submitted in writing to the House Administration of Criminal Justice and Senate Judiciary B Committees prior to their implementation.

D. Nothing herein shall be construed as authorizing members of the search teams to interfere with state and local law enforcement officers conducting their duties pursuant to state law.

Acts 1997, No. 586, §1.



RS 15:868 - Appointment of attorney to represent inmates; fees

§868. Appointment of attorney to represent inmates; fees

Whenever it is necessary for a district court to appoint an attorney at law to represent any inmate who is charged with a crime alleged to have been committed while the inmate was in the actual physical custody and control of the Department of Public Safety and Corrections or when an inmate escapes from the actual physical custody and control of the department and during the period of escape is charged with committing a crime in the parish where the correctional institution from which he escaped is located, such attorney at law shall be paid a reasonable fee, fixed by the court, from funds appropriated to the department.

Acts 1956, No. 80, §1. Amended by Acts 1977, No. 320, §1, eff. July 13, 1977; Acts 1982, No. 620, §1; Acts 1990, No. 231, §1.



RS 15:869 - Repealed by Acts 1979, No. 134, 1

§869. Repealed by Acts 1979, No. 134, §1



RS 15:870 - Work assignments not to be refused; overtime

§870. Work assignments not to be refused; overtime

No inmate shall be permitted to refuse to accept or perform diligently any work assignment required of him because of any compensation rate herein imposed, nor shall extra or overtime compensation be paid for work required to be done.

Acts 1956, No. 554, §2.



RS 15:871 - Inmates eligible for compensation

§871. Inmates eligible for compensation

Notwithstanding any other provision of law to the contrary, compensation may be paid to eligible inmates in accordance with rules established by the secretary of the department and adopted pursuant to the provisions of the Administrative Procedure Act.

Acts 1956, No. 554, §3; Acts 1991, No. 138, §1, eff. Jan. 1, 1992; Acts 1997, No. 1068, §1, eff. July 14, 1997; Acts 2006, No. 87, §1.



RS 15:872 - Repealed by Acts 1978, No. 312, 2

§872. Repealed by Acts 1978, No. 312, §2



RS 15:873 - Rate of inmate compensation; source of funding

§873. Rate of inmate compensation; source of funding

A. The secretary of the Department of Public Safety and Corrections may establish various rates of compensation as an incentive to inmates incarcerated in state correctional facilities. The rates shall be according to the skill, industry, and nature of the work performed by the inmate and shall be no more than twenty cents per hour, except that inmates who are assigned to Prison Enterprises' industrial, agricultural, service, or other programs may be compensated at a rate up to forty cents per hour and inmates who are Certified Academic Tutors and Certified Vocational Tutors may be compensated at a rate of up to one dollar per hour, in accordance with rules established by the secretary of the department and adopted pursuant to the provisions of the Administrative Procedure Act.

B. This compensation may be paid from the following sources:

(1) Inmates who are assigned to any state agency which operates from self-generated revenues shall be paid from those self-generated revenues.

(2) The Department of Public Safety and Corrections, Prison Enterprises Fund.

C. Inmates assigned to a certified Private Sector/Prison Industry Enhancement program shall be paid by either the private sector company or by Prison Enterprises in accordance with the operational model used. Such wages shall be subject to state and federal taxes and mandatory deductions required for a Private Sector/Prison Industry Enhancement program.

Acts 1956, No. 554, §§5, 8. Amended by Acts 1978, No. 312, §1; Acts 1986, No. 298, §1; Acts 1992, No. 687, §1; Acts 1995, No. 644, §1; Acts 2006, No. 87, §1; Acts 2009, No. 85, §1.



RS 15:874 - Compensation account

§874. Compensation account

The inmate's compensation account shall be handled and accounted for as follows:

(1) Each foreman of inmates shall keep an accurate daily record, on forms provided, of the skill and industry of each inmate at his work and the time spent at such work. These records shall be submitted weekly to the accounting office of the penitentiary and shall serve as the basis for computing compensation.

(2) The inmate's compensation record, including a record of any wages earned working in a certified Private Sector/Prison Industry Enhancement program, shall be kept on forms prescribed and shall show the total amount earned by each inmate and shall show a distribution of said total on the basis of fifty percent for the inmate's drawing account and fifty percent for the inmate's savings account, except as otherwise provided in Paragraph (4) of this Section.

(3) Expenditures may be made for or on behalf of the inmate from his personal account in strict conformity with rules and regulations pertaining thereto.

(4)(a) All or any part of the amounts credited to the inmate's savings account may, upon written request, be expended for accredited educational courses or the purchase of bonds of the state of Louisiana or the United States. Any bonds so purchased shall be held for the inmate in the same manner as other money or personal property belonging to the inmate. The funds from bonds redeemed or cashed during the inmate's term of sentence shall revert to the account from which it originated.

(b) In addition, all or part of the amounts credited to any inmate's drawing or savings account may, upon the written request or authorization of the inmate or upon order of a court of competent jurisdiction, be expended for the payment of court costs in a matter in which the inmate is a party.

(c) When an inmate's savings account attains a balance of at least two hundred fifty dollars, the inmate may deposit future compensation into either his savings account or his personal drawing account. When an inmate selects to have future compensation deposited to his personal drawing account as provided herein, and subsequently a court of competent jurisdiction orders payment of court costs in a matter to which the inmate is a party causing the inmate's account balance to be less than two hundred fifty dollars, thirty percent of future compensation shall be deposited to his drawing account and seventy percent shall be distributed toward payment of the court costs.

(d) The funds credited to the inmate's drawing or savings account may be withdrawn to satisfy any medical or dental copayment in accordance with the provisions of R.S. 15:831(B)(2).

(e) The funds credited to the inmate's drawing or savings account may be withdrawn to satisfy any restitution imposed by the Department of Public Safety and Corrections and those accounts may be frozen by the warden until the amount of restitution due from the inmate has been withdrawn from the accounts and paid to the institution in accordance with the provisions of R.S. 15:875.

(f) Except as provided in Paragraph (7) of this Section, money may not be withdrawn from an inmate's savings account for any other reason prior to his discharge or parole, unless authorized by the secretary of the department.

(g) In all criminal cases and in proceedings connected with criminal cases relating to a violation of state law, except for bond forfeiture proceedings, upon presentation to the Department of Public Safety and Corrections of a certified copy of the appeal or writ to a court of appeal of a matter in which the inmate is a party, upon the written request or authorization of the inmate, or upon order of a court of competent jurisdiction, the department shall withdraw funds from an inmate's drawing or savings account for the payment of the fees to the parish which has paid the cost of appeal. All funds so collected shall be forwarded to the parish which has paid the cost of appeal. The department shall deduct the amount of the fee from the inmate's drawing or savings account. Except as otherwise authorized by law, the department shall prohibit withdrawals from the account until the costs have been paid in full to the parish which has paid the cost of appeal.

(5) All past and present interest income earned from the investment of inmates' money shall be deposited in the fund established for the benefit of all inmates pursuant to R.S. 15:866.2. The interest earned may be used to help defray administrative costs, to seed new institutions' inmate welfare funds, and to provide for other expenditures which will benefit the inmate population. The interest earned may also be used to provide assistance to indigent inmates participating in the reentry process who have been released from physical custody but remain under the supervision of the division of probation and parole. Such assistance for indigent inmates released under supervision may include but not be limited to assistance with obtaining proper identification, work placement, counseling, transportation, education, and housing.

(6) All inmates released or discharged after payments are begun shall receive the total of accumulations due them in such installments and at such times as provided for by regulations.

(7) Upon presentation to the Department of Public Safety and Corrections of a court order or a certified copy of an extract of the minutes of a court proceeding showing that an inmate was convicted and was assessed court costs, along with a letter from the sheriff itemizing the costs assessed and verifying which of the costs were not paid, the department shall withdraw funds from any of the inmate's accounts for the payment of court costs due. All funds so collected shall be forwarded to the court that assessed the costs; however, if the inmate has not paid the costs assessed in accordance with Crime Victims Reparations Act, R.S. 46:1801, et seq., those costs shall be collected and shall be credited directly to the Crime Victims Reparations Fund, R.S. 46:1816, after all other costs are paid. The department shall notify the court if the costs for the Crime Victims Reparations Fund have been collected. The funds in an inmate's accounts shall not be reduced by more than seventy-five percent in accordance with this Section.

(8) The warden, or his or her designee, shall make an accounting to the inmate showing each time the inmate's accounts are debited.

Acts 1956, No. 554, §6. Amended by Acts 1976, No. 575, §1; Acts 1983, No. 163, §1; Acts 1985, No. 195, §1, eff. July 6, 1985; Acts 1986, No. 324, §1; Acts 1990, No. 329, §1; Acts 1994, 3rd Ex. Sess., No. 87, §1; Acts 1995, No. 644, §1; Acts 1997, No. 528, §1; Acts 1997, No. 597, §1, eff. July 3, 1997; Acts 1997, No. 626, §1; Acts 1999, No. 699, §2; Acts 2008, No. 252, §1; Acts 2012, No. 545, §1.



RS 15:875 - Imposition of restitution on offenders; procedures

§875. Imposition of restitution on offenders; procedures

A.(1) Restitution may be obtained by the Department of Public Safety and Corrections from an offender who damages or destroys property, steals property that is not recovered or is damaged, causes or attempts to cause injury to himself, civilians, other offenders, or department personnel, or who has a pattern of falsely alleging injury or illness with the result that medical expenses are incurred.

(2) The amount of restitution shall be the actual costs, or any portion thereof, of repairing or replacing the property or of the medical expenses incurred for treatment of the offender or the injured party and the amount of wages the injured party lost as a result of the injury caused by the offender.

B.(1) Restitution may be obtained by corrections services from an offender for expenses incurred by the department or any other law enforcement agency in any escape or attempt to escape from the legal custody of a law enforcement officer, the Department of Public Safety and Corrections, or from any place the offender is legally confined.

(2) The amount of restitution shall be the actual costs incurred, including but not limited to property damage, staff transportation and lodging, salaries for the duration of the chase, and costs of return of the inmate.

(3) The provisions of this Subsection shall be applicable to all penal, correctional, community rehabilitation centers, transitional work programs, hospitals, clinics, and any and all programs where offenders are legally assigned.

C.(1) Restitution may be obtained by corrections services from an offender for the cost of drug testing when the results of the test are positive.

(2) The amount of restitution shall be for the actual cost of the drug testing.

D. The determination of restitution by the department shall be by disciplinary proceeding in accordance with the rules and regulations of the department. The department may promulgate and adopt, in accordance with the Administrative Procedure Act, specific rules and regulations governing the determination of restitution. The department shall not obtain restitution from an offender who appeals the findings of a determination proceeding until after the exhaustion of his remedies. The department shall render a report every calendar year to the division of administration detailing the amount withdrawn from each drawing or savings account, the purpose for which each withdrawal was made and the recipient, if any, of any funds so withdrawn for the payment of any expenses, other than to the department.

E. The amount of restitution may be obtained from an offender by freezing assets in his drawing and savings account and prohibiting withdrawals therefrom until the restitution is paid, whether from these accounts or from any other source by any other appropriate means. The accounts may be frozen regardless of the source of the assets contained therein and specifically including any assets of a juvenile sent to him by his parent or guardian and placed in his accounts. This Subsection shall not prohibit the withdrawal of funds for the purpose of payments under the Crime Victims Reparations Act, court costs as authorized by law, and other withdrawals specifically authorized by the warden or by the superintendent if the warden is unavailable, in that order.

F. The restitution collected from an offender under this Section shall be used to defray the expenses of his property damage or destruction, including repairing or replacing stolen property either not recovered or damaged, his medical expenses, his escape or attempted escape, or his drug testing.

G. Any offender who is transferred to another facility within or discharged from the department shall remain liable for any restitution authorized under this Section.

H. "Offender" means an adult or juvenile offender committed to the Department of Public Safety and Corrections at the time the property damage or destruction was sustained, or the medical expenses or escape costs were incurred.

I. This Section shall not be construed to prohibit or limit the imposition of any other disciplinary measures upon an offender as a result of his actions.

Acts 1986, No. 343, §1; Acts 1987, No. 159, §1; Acts 1993, No. 103, §1; Acts 1993, No. 685, §1; Acts 1994, 3rd Ex. Sess., No. 87, §1; Acts 1995, No. 793, §1; Acts 2012, No. 117, §1.



RS 15:891 - Location of prison facilities

PART IV-A. ADDITIONAL INSTITUTIONS

§891. Location of prison facilities

A. No state prison (other than the Louisiana State Penitentiary at Angola), lockup, camp, quarter boat, or other state owned and operated correctional facility for the purpose of housing any prisoners or inmates shall be purchased, constructed, located, established, enlarged, or changed in character by the type or classification of prisoners or inmates housed therein within two miles of any residential area until the procedures required by Subsection B hereof have been complied with. An area shall be considered a residential area if it has been zoned or designated as such by the appropriate local governing authority or if within an area of one-quarter square mile or larger there is a population density of two thousand or more persons per square mile.

B. Prior to locating any prison facility in a residential area, the Department of Corrections shall:

(1) Notify the parish governing authority of the parish wherein the proposed site is located and, if the site is located within a municipality, the governing authority of the municipality. The notice shall specify the precise location of the proposed site, the exact type of criminals to be incarcerated at the facility, the general degree of security and the type of construction planned, and the date, time, and location of the public hearing required by Paragraph 3 below, which shall be held not less than thirty days after receipt of the notice by the appropriate governing authorities.

(2) Publish the notice required by Paragraph 1 hereof in the official parish journal at least once a week for the two consecutive weeks preceding the hearing.

(3) Hold a public hearing in the parish where the proposed site is located and, if the site is located within any municipality, hold a hearing within the municipality, at which any interested person or public official may appear.

(4) Consider the information received as a result of the public hearing for a period of not less than thirty days after the hearing before rendering a final decision on the location of the facility.

(5) Upon rendering its final decision, promptly notify the governing authorities specified in Paragraph 1 of the decision.

C. The provisions of this Section shall not apply when the location of a prison facility in the parish has been approved by referendum.

Added by Acts 1978, No. 696, §1, eff. July 14, 1978.



RS 15:892 - Women's correctional facility

§892. Women's correctional facility

The Louisiana Department of Corrections is hereby authorized to create and establish and to operate and maintain a women's correctional facility in the vicinity of St. Gabriel for women convicted of felonies and sentenced to imprisonment in this state. This facility shall be known as "Louisiana Correctional Institute for Women".

Added by Acts 1968, No. 246, §1. Amended by Acts 1970, No. 367, §1.



RS 15:893 - Adult correctional institutions

§893. Adult correctional institutions

A. The Department of Public Safety and Corrections, with the approval of the Board of Corrections1 and the governor, is hereby authorized to create, establish, operate, and maintain such adult correctional institutions as may be needed to fulfill the department's obligations, provided necessary funds have been appropriated by the Louisiana Legislature.

B. The Department of Public Safety and Corrections may house inmates in tent or tent-like structures unless prohibited by federal law or a specific court order.

Added by Acts 1968, No. 246, §1. Amended by Acts 1975, No. 572, §1; Acts 1997, No. 1272, §1.

1Bd. of Corrections repealed by Acts 1981, No. 873, §4.



RS 15:893.1 - Inmates who may not be assigned to J. Levy Dabadie Correctional Center

§893.1. Inmates who may not be assigned to J. Levy Dabadie Correctional Center

The Department of Public Safety and Corrections, corrections services, shall not assign any inmate included in the categories listed below to serve any portion of his term at the correctional institution at J. Levy Dabadie Correctional Center:

(1) Inmates who have been convicted of first or second degree murder, aggravated rape, aggravated kidnapping, armed robbery, aggravated arson, or a sex offense as defined in R.S. 15:541.

(2) Inmates who have a balance of time extending beyond fifteen years to the earliest release date.

(3) Inmates sentenced pursuant to R.S. 15:529.1 et seq. if the instant offense is a third felony conviction or greater.

(4) Inmates who do not qualify for minimum custody status (trustee).

(5) Inmates with records, either arrest or institutional records, which reveal compulsive or habitual use of violence against the person.

(6) Inmates whose presence in the community is likely to evoke adverse public reaction.

(7) Persons who are currently under or who have demonstrated a need for extensive or intensive medical treatment. At the time treatment has been completed and such termination of services has been documented by competent medical staff, persons may be considered as eligible for transfer.

(8) Persons who have escaped or who have abetted an escape or have attempted to escape within a period of the last seven years.

(9) Persons who have demonstrated an overt-aggressive pattern of homosexual behavior to the extent that it would disrupt the smooth daily operation of the institution.

(10) Inmates whose institutional records reflect habitual and compulsive violent behavior, consistent signs of bad work habits, lack of cooperation or good faith, or other undesirable behavior.

Added by Acts 1977, No. 700, §1; Acts 1993, No. 133, §1; Acts 1995, No. 320, §1, eff. June 16, 1995; Acts 1995, No. 914, §1, eff. June 28, 1995; Acts 2001, No. 1206, §1; Acts 2003, No. 635, §1; Acts 2007, No. 137, §1; Acts 2009, No. 266, §1; Acts 2010, No. 560, §1.



RS 15:894 - Diagnostic and treatment center

§894. Diagnostic and treatment center

The State Department of Institutions is hereby authorized to create and establish and to operate and maintain a diagnostic and treatment center, which may consist of one or more branches and which shall undertake medical, educational, psychiatric and social studies of persons committed to facilities under the jurisdiction of the State Department of Institutions. The department also may provide for the training of psychiatrists, neurologists, special educators, psychologists, nurses, technicians, social workers, occupational therapists, physicians and other professional trainees whose services shall be utilized in the operation of said center.

Added by Acts 1968, No. 246, §1.



RS 15:895 - Geriatric correctional facilities; establishment as a pilot project; report

§895. Geriatric correctional facilities; establishment as a pilot project; report

A. In order to find ways to limit potentially high costs, to reduce the pressure on available high level security prison facilities, and to increase the efficiency and effectiveness of the correctional process relative to older prisoners, the state, through the Department of Public Safety and Corrections, shall undertake a planning process for the proper management of an increasingly older prison population.

B. At a minimum, the planning process required in this Section, shall include:

(1) A review of the status of the existing long-term adult prison population with regard to:

(a) Age.

(b) Health.

(c) Projected health care needs.

(d) Level of risk for violence or escape.

(2) A review of the mechanisms used to manage the incarceration of and health care needs of the geriatric long-term prisoner.

(3) A review of the alternatives to maintaining geriatric long-term prisoners in traditional prison settings.

(4) The conduct of a pilot project using an alternative prison setting, which pilot shall include the use of any state-owned facility available to house geriatric prisoners who present a low risk of violence or escape with a concomitant reduction in the level of security and an increase in the level of preventive health care.

(5) A summary and comparison of the anticipatable costs, short and long-term, of continuing traditional prison maintenance of the long-term geriatric prisoner versus the alternate presented by the pilot project required in Paragraph (4) of this Subsection.

(6) Report of the information generated as required in this Subsection to the Joint Legislative Committee on the Budget along with the department's recommendations regarding action. The first report required by this Paragraph shall be submitted no later than one year after the establishment of the pilot project. Revisions or further reporting may occur thereafter as the department deems necessary.

Acts 1990, No. 407, §1.



RS 15:901 - Juvenile reception and diagnostic center; establishment, commitment of juveniles, substance abuse inpatient program, order, report, fact of commitment

PART IV-B. JUVENILE INSTITUTIONS

§901. Juvenile reception and diagnostic center; establishment, commitment of juveniles, substance abuse inpatient program, order, report, fact of commitment

A. The Department of Public Safety and Corrections may establish, operate, and maintain juvenile reception and diagnostic centers located on the premises of the Louisiana Training Institute in East Baton Rouge Parish and at other locations designated to meet the regional diagnostic needs of adjudicated youth.

B. The order of commitment shall be furnished to the department at or prior to the transfer of the child and shall include that the child has been adjudicated delinquent. The court shall also furnish at that time the information required by Article 903 of the Children's Code and, in addition, shall specify whether the child was represented by counsel, the counsel's name and address, or that the child waived the right to counsel, and the age of the child at the time of the offense. The court shall also specify, in years and months, the maximum period of confinement. The court at the time of transfer shall transmit all relevant reports in its possession concerning the child, including reports reflecting his social background, mode of living, family status, school records, behavior tendencies, psychological and psychiatric assessments, or any one or combination of the foregoing.

C. The order of commitment may require the department to take physical custody of a child adjudicated a delinquent, committed to its custody pursuant to Article 897(D) or 899(D) of the Children's Code, and recommended by the court or the department for assignment to a secure program or facility, within fourteen days from the date of the court's signing of the judgment of disposition when the child is in or is going to be placed in the physical custody of a parish juvenile facility. If a court modifies a judgment of disposition, in accordance with Chapter 17 of Title VIII of the Children's Code, and gives the department custody of the adjudicated delinquent, the provisions of this Section and Article 903 of the Children's Code apply.

D.(1) Upon commitment to the Department of Public Safety and Corrections, the department shall have sole custody of the child and, except as provided for in Children's Code Article 897.1, shall determine the child's placement, care, and treatment, and the expenditures to be made therefor, through appropriate examinations, tests, or evaluations conducted under the supervision of the department. The department shall comply with Chapter 2 of Title VII-A and Chapter 17 of Title VIII of the Children's Code for any modification of the original disposition when the adjudicated juvenile has been placed in the custody of the department. The department shall not modify any disposition under Children's Code Article 897.1.

(2) Any child identified in the evaluation process as a substance abuser shall be counseled regarding the availability of the juvenile substance abuse inpatient facility provided for in R.S. 15:901.1 and its appropriateness for the particular child.

E. A court exercising juvenile court jurisdiction may, after exhausting all other state and local diagnostic, testing, and evaluation resources, temporarily assign a child to the Department of Public Safety and Corrections with recommendations for diagnostic testing and evaluation services in accordance with Articles 888 and 890 of the Children's Code. The court assigning a child to the department shall provide written findings indicating the need for such services. The department shall provide such services to the extent resources are available. Assignments to the department for such services shall not exceed thirty calendar days.

F. The Department of Public Safety and Corrections shall have an individualized plan for each child committed to the department except for a child committed to the department following adjudication for contempt. The plan shall be developed after consultation with the child and the family, if feasible. A copy may be forwarded to the court.

G.(1) Community placement services shall have authority and responsibilities for children adjudicated delinquent or in need of supervision, including but not limited to the following:

(a) To assess or arrange for the assessment of the needs of each child.

(b) To provide or arrange for the provision of comprehensive diagnosis and evaluation services as the needs of each child warrant.

(c) To develop comprehensive service plans for each child.

(d) With respect to children committed to the custody of the Department of Public Safety and Corrections pursuant to the provisions of Articles 672, 792.53, 897, 899, and 1509 of the Children's Code, the secretary of the department shall develop rules and regulations to govern the assignment of such children to specific facilities and institutions operated by the department directly or through contractual arrangements.

(e) To place children in the setting most appropriate to their needs, including any nonresidential, community-based residential, and institutional programs operated by the Department of Public Safety and Corrections, as well as programs operated by other public or private agencies with which the department enters into contractual or purchase of services arrangements.

(f) To periodically monitor and review the progress of each child, and modify the child's service plan as warranted, through a multidisciplinary panel.

(2) The following rules shall be followed with regard to client placement functions:

(a) No program or unit shall be required to provide services to a client if the provision of such services would place the program in violation of any state or federal statute or court order.

(b) The secretary of the department may overrule a decision of the client placement unit upon appeal by any program or unit on grounds that such placement would be inconsistent with the child's needs. For all cases which are appealed to the secretary, a notation shall be made in the child's file indicating the grounds for such appeal, the decision made by the secretary, and the secretary's reasons for upholding or failing to uphold the original placement decision.

(c) No public or private agency operating under contractual or purchase of service arrangements with the department shall be required to provide services to a child if the provision of such services is contradictory to the terms of the contractual or purchase of service arrangement or is in conflict with the policies of the agency or the decisions of its governing authority.

Added by Acts 1970, No. 353, §1. Amended by Acts 1976, No. 443, §1; Acts 1980, No. 740, §1; Acts 1981, No. 126, §1; Acts 1984, No. 99, §1; Acts 1984, No. 567, §6, eff. Jan. 1, 1985; Acts 1986, No. 328, §1; Acts 1987, No. 57, §1; Acts 1989, No. 4, §1, eff. June 1, 1989; Acts 1991, No. 467, §2; Acts 1992, No. 200, §2; Acts 1992, No. 699, §1; Acts 1993, No. 430, §1; Acts 1993, No. 873, §1; Acts 1995, No. 795, §1; Acts 1997, No. 615, §2, eff. July 3, 1997.



RS 15:901.1 - Juvenile substance abuse programs; locations

§901.1. Juvenile substance abuse programs; locations

A. The Department of Public Safety and Corrections shall establish, operate, and maintain a juvenile substance abuse program on the premises of the Louisiana Training Institute in East Baton Rouge Parish, or at any other appropriate juvenile institution under the direction of the department, which shall be made available to all juveniles assigned to the institution.

B. The program shall be maintained as a specialized treatment service provided as a supplemental service to the regular rehabilitative counseling program being provided at the institution. The department shall assign appropriate staff with training and experience in the field of substance abuse counseling to design and implement this treatment service.

Added by Acts 1981, No. 126, §2; Acts 1986, No. 737, §1.



RS 15:902 - Juvenile institutions

§902. Juvenile institutions

The Department of Public Safety and Corrections shall establish, operate, and maintain the Louisiana Training Institute for juveniles at locations situated to meet the regional needs of the state.

Added by Acts 1970, No. 353, §1. Acts 1989, No. 4, §1, eff. June 1, 1989; Acts 1991, No. 467, §2.



RS 15:902.1 - Transfer of adjudicated juvenile delinquents

§902.1. Transfer of adjudicated juvenile delinquents

Notwithstanding Title VIII of the Louisiana Children's Code or any other provision of law, the secretary of the department may promulgate rules and regulations to authorize the transfer of adjudicated juvenile delinquents to adult correctional facilities when the delinquents have attained the age of seventeen years, the age of full criminal responsibility.

Acts 1997, No. 1063, §1, eff. July 14, 1997.



RS 15:902.2 - Closure of Swanson Correctional Center for Youth-Madison Parish Unit as a facility for juveniles

§902.2. Closure of Swanson Correctional Center for Youth-Madison Parish Unit as a facility for juveniles

A.(1) By December 31, 2004, the Swanson Correctional Center for Youth-Madison Parish Unit at Tallulah, Louisiana shall no longer be used as a juvenile facility.

(2) Notwithstanding any provision of Paragraph (A)(1) of this Subsection, the governor by executive order and upon a declaration that there is a public safety emergency which necessitates the use of Swanson Correctional Center for Youth-Madison Parish Unit as a juvenile facility may extend the closure date by a period not to exceed five months from the date of issuance of the declaration of emergency. Under no circumstances shall Swanson Correctional Center for Youth-Madison Parish Unit be used as a juvenile facility after May 31, 2005.

(3) No provision of this Subsection shall prohibit the department from closing Swanson Correctional Center for Youth-Madison Parish Unit at any time prior to December 31, 2004, should the protection and public safety of society permit.

B.(1) The Department of Public Safety and Corrections shall develop a comprehensive plan for the transitioning of these youth based upon the health, safety, and best interests of each child and the protection and public safety of society. The comprehensive plan:

(a) Shall include a specific plan for provision of aftercare services to meet the needs of juveniles for whom release to the community is recommended and to provide for safety to the community.

(b) Shall include a specific date after which youths adjudicated delinquent and committed to the department shall no longer be assigned or reassigned to Swanson Correctional Center for Youth-Madison Parish Unit.

(c) Shall include a recommendation by which monies used to fund the operation of Swanson Correctional Center for Youth-Madison Parish Unit can be used for the creation and maintenance of a continuum of community-based treatment and supervision programs for youth within the Louisiana juvenile justice system.

(d) May include recommendations for an alternative use of the facility and property of the former Swanson Correctional Center for Youth-Madison Parish Unit.

(2) The secretary of the department shall submit the plan on or before August 1, 2003, to the governor, to the Joint Legislative Committee on the Budget, and to the Juvenile Justice Reform Act Implementation Commission created by R.S. 46:2751 et seq.

(3) Beginning on August 1, 2003, and every month thereafter until such time as Swanson Correctional Center for Youth-Madison Parish Unit is discontinued as a juvenile facility, the department shall submit to the Juvenile Justice Reform Act Implementation Commission a status report detailing:

(a) The total number of youths in the facility.

(b) The number of youths transitioned out of the facility and the facility to which the child was transferred.

(c) The number of youths, if any, placed in the facility, and the reason for this placement as opposed to placement in another juvenile facility, subject to applicable confidentiality requirements.

(d) Other information requested by the commission.

C. The Juvenile Justice Reform Act Implementation Commission shall make recommendations to the governor and legislature, including the Joint Legislative Committee on the Budget, prior to the 2004 Regular Session of the Legislature, regarding suggested executive action or required legislation and funding for juvenile justice services, facilities, and personnel.

Acts 2003, No. 1225, §2.

NOTE: See Acts 2004, No. 721, §2, which amended Section 7(A) and (B)(1) of Acts 2003, No. 1225, relative to the alternate use of the facility as a learning center.



RS 15:902.3 - Juvenile placement review process

§902.3. Juvenile placement review process

A. The legislature hereby finds that in order to improve our juvenile justice system it is necessary that every juvenile in the custody of the Department of Public Safety and Corrections be reviewed periodically in order to determine whether the juvenile is placed in the least restrictive placement most appropriate to their needs and consistent with the circumstances of the case and the protection of the best interests of society and the safety of the public within the state. In order to facilitate the transition of the Swanson Correctional Center for Youth-Madison Parish Unit and Jetson Center for Youth-East Baton Rouge Parish Unit to alternate adult offender utilization as provided in R.S. 15:902.2, and facilitate the conversion of Jetson Center for Youth-East Baton Rouge Parish Unit to a regional treatment facility, the provisions of this Section shall be applicable.

B. The placement review shall be conducted by the department through such multi-disciplinary review panel as the secretary of the department shall designate. This placement review shall include an assessment of the needs and progress of the individual juvenile, the risk of danger to society, and the community resources needed to serve the best interest of the child and society and a recommendation for placement and services.

C. The secretary of the department shall establish and promulgate rules, regulations, and procedures to govern the placement review process. Such rules shall include provisions for the department to notify appropriate law enforcement communities and any registered crime victim of the placement review recommendation at the time the recommendation is provided to the judge.

D. When the assessment results in a determination that the juvenile be transferred to a less restrictive setting, including but not limited to release pursuant to R.S. 15:906 or transfer pursuant to R.S. 15:907, the department shall develop recommendations for placement, care, and treatment in accordance with the assessment.

E. If the recommendation includes placement in a less restrictive setting, the department shall file a motion with the court and serve a copy of the motion on the district attorney in accordance with Children's Code Article 911. The motion shall include all of the following:

(1) The recommendation of the department.

(2) All relevant documentation supporting the recommendation including but not limited to the needs and risk assessments.

(3) An aftercare plan developed by the department when the recommendation is for release pursuant to R.S. 15:906.

F. The recommendations shall be implemented by the department unless the court, within fourteen legal days of receipt of the motion and accompanying documentation does any one of the following:

(1) Rejects the recommendations and denies the motion.

(2) Notifies the department in writing that there is no objection and the recommendations have been accepted as orders of the court.

(3) Schedules a hearing and issues an order rejecting or modifying the recommendations of the department.

G. Juveniles adjudicated delinquent and given a disposition under the provisions of Children's Code Article 897.1 shall not be eligible for consideration under the provisions of this Section.

Acts 2003, No. 1225, §2; Acts 2008, No. 565, §1; Acts 2009, No. 253, §1.



RS 15:902.4 - Closure of Jetson Center for Youth-East Baton Rouge Parish Unit as a facility for juveniles

§902.4. Conversion of Jetson Center for Youth-East Baton Rouge Parish Unit to a regional treatment facility for juveniles

A.(1) By June 30, 2009, the Jetson Center for Youth-East Baton Rouge Parish Unit shall be converted to a regional treatment facility and renamed the Louis Jetson Center for Youth. The buildings of the Louis Jetson Center for Youth will be located together in a small area on the existing Jetson property. The facility shall have a design capacity aligned with national best practices. The design shall limit the dormitory capacity to twelve youths, and implement a therapeutic setting. The regional facility shall house not more than ninety-nine youths.

(2) Notwithstanding any provision of Paragraph (A)(1) of this Subsection, the governor by executive order and upon a declaration that there is a public safety emergency which necessitates the use of Jetson Center for Youth-East Baton Rouge Parish Unit as a juvenile facility may extend the conversion date by a period not to exceed five months from the date of issuance of the declaration of emergency.

(3) No provision of this Subsection shall prohibit the department from converting Jetson Center for Youth-East Baton Rouge Parish Unit to the Louis Jetson Center for Youth at any time prior to June 30, 2009, should the protection and public safety of society permit.

B.(1) The Department of Public Safety and Corrections, office of juvenile justice shall develop a comprehensive plan for transitioning of these youth and conversion of the facility based upon the health, safety, and best interest of each child and the protection and public safety of society. The comprehensive plan shall include strategies and activities to incorporate the following:

(a) Use of standardized and validated assessment of youth risk need factors.

(b) Use of treatment interventions that target known predictors of crime and recidivism to prepare youth offenders for success in the community.

(c) Use of evidence-based programs.

(d) Staff development.

(e) Family involvement.

(f) Continuous quality improvement and evaluation of programs.

(g) Staff-to-youth ratio in secure facilities with plans to achieve a staffing structure consistent with positive behavior treatment models.

(h) Statistics of percentage of youth involved in fights in secure facilities with improvement plans.

(i) A time line that highlights the benchmarks to successful implementation of the plan. The plan shall be submitted to the Juvenile Justice Implementation Commission no later than December 30, 2009. Thereafter, a progress report on the plan shall be submitted on an annual basis to the Juvenile Justice Implementation Commission.

(j) A recommendation for implementation and funding for three regional youth centers with populations not to exceed ninety-nine youths and dormitory units not to exceed twelve youths. Each center shall execute effective educational and therapeutic practices.

(k) In conjunction with the Juvenile Justice Reform Act Implementation Commission, develop a comprehensive needs assessment plan for determining the quantity and location of additional community-based treatment and supervision programs for youth within the Louisiana juvenile justice system.

(l) Recommendations for the development of operating procedures to ensure that the violence and other documented problems that occurred at the Jetson Center for Youth-East Baton Rouge Parish Unit are not replicated at Louis Jetson Center for Youth or other facilities where the youth are transferred.

(2) The secretary of the department shall submit the plan on or before November 20, 2009, to the governor, to the Joint Legislative Committee on the Budget, and to the Juvenile Justice Reform Act Implementation Commission created by R.S. 46:2751 et seq.

(3) Beginning on January 1, 2009, and every month thereafter until such time as Jetson Center for Youth-East Baton Rouge Parish Unit is converted to the Louis Jetson Center for Youth the office of juvenile justice shall submit to the Juvenile Justice Reform Act Implementation Commission a status report detailing the following items:

(a) The total number of youths in the facility.

(b) Other information requested by the commission.

C. The Juvenile Justice Reform Act Implementation Commission shall make recommendations to the governor and legislature, including the Joint Legislative Committee on the Budget, prior to the 2009 Regular Session of the Legislature, regarding suggested executive action or required legislation and funding for juvenile justice services, facilities, and personnel.

D. The Department of Public Safety and Corrections shall give a hiring preference to any employee who has been involuntarily dismissed as the result of the conversion of the Jetson Center for Youth-East Baton Rouge Unit to fill an opening in the workforce of the office of juvenile justice for which that employee is qualified.

Acts 2008, No. 565, §1; Acts 2009, No. 253, §1.



RS 15:903 - Separate facilities for males and females

§903. Separate facilities for males and females

The Department of Corrections is authorized to provide separate facilities for male and female juveniles committed to it. These separate facilities may be provided at whatever location or locations the Department of Corrections deems advisable.

Added by Acts 1970, No. 353, §1.



RS 15:904 - Superintendent; powers and duties

§904. Superintendent; powers and duties

The secretary of public safety and corrections shall appoint a superintendent for each juvenile institution under the administration of the department and shall enumerate his powers and duties.

Added by Acts 1970, No. 353, §1; Acts 1991, No. 467, §2.



RS 15:905 - Rules and regulations; education; training and discipline, work opportunities, vocational training, contracts and agreements

§905. Rules and regulations; education; training and discipline, work opportunities, vocational training, contracts and agreements

A. The Department of Public Safety and Corrections, office of juvenile justice, shall have full control of all juvenile institutions, facilities, and programs under its administration and the affairs of such institutions, facilities, and programs and shall adopt all rules and regulations which it deems essential to the proper conduct of these institutions, facilities, and programs. All children in these juvenile institutions, facilities, and programs shall receive appropriate treatment, training, and education commensurate with their needs and abilities. The department may enter into contracts or cooperative agreements to fulfill its obligations to accomplish its goals in the most efficient manner possible.

B. The deputy secretary for youth services shall establish all rules and regulations for the placement, care, and treatment of a juvenile in the custody of the office of juvenile justice.

C. Notwithstanding any other provisions of law to the contrary, the deputy secretary for youth services shall have the sole authority to establish the programmatic standards for juveniles assigned to the custody of the office of juvenile justice.

D. Notwithstanding any other provisions of law to the contrary, the office of juvenile justice may enter into contracts or cooperative agreements in order to provide employment and vocational training for juveniles in the custody of the office of juvenile justice as part of the treatment plan for the juvenile. The deputy secretary for youth services shall establish all rules and regulations necessary for the operation of such programs consistent with the mission of the office of juvenile justice to protect public safety and to provide opportunities for the rehabilitation of juvenile offenders.

E. Juveniles may be compensated, in accordance with the youth development policy at rates fixed by the deputy secretary, for work performed, including facility maintenance, attendance at training programs, and any other attendance, participation, or work deemed appropriate by the deputy secretary.

Acts 1970, No. 353, §1; Acts 1988, No. 609, §1; Acts 2006, No. 152, §1; Acts 2008, No. 565, §1.



RS 15:905.1 - Cecil J. Picard Educational and Recreational Center; rates and fees

§905.1. Cecil J. Picard Educational and Recreational Center; rates and fees

A. In accordance with the provisions of R.S. 39:11 et seq., responsibility for the Cecil J. Picard Educational and Recreational Center, including all lands, property, facilities, equipment, or any other corporeal movable property which is part of the facility as of the effective date of this Section, shall be transferred from the Department of Education to the Department of Public Safety and Corrections, office of juvenile justice.

B. In addition to the juvenile institutions, facilities, and programs under the administration and the affairs of the Department of Public Safety and Corrections, office of juvenile justice, as provided in R.S. 15:905, the office of juvenile justice shall exercise all powers, duties, functions, and responsibilities in connection with the management and operation of the Cecil J. Picard Educational and Recreational Center in the city of Bunkie.

C. The deputy secretary for youth services may set rental rates and usage fees for the Cecil J. Picard Educational and Recreational Center. Additionally, the deputy secretary for youth services shall establish all rules and regulations necessary for the operation of the facility consistent with the mission of the office of juvenile justice and to provide opportunities for youths.

Acts 2014, No. 725, §1, eff. July 1, 2014.



RS 15:906 - Release from commitment

§906. Release from commitment

A.(1) Except as provided for in Children's Code Article 897.1, the Department of Public Safety and Corrections may recommend to the committing court the release of any juvenile committed to its care, who, in the opinion of the department, is ready to be returned to his own home, or to a substitute home. Such juvenile may be discharged by the court without supervision or may be placed under supervision until further orders of the court.

(2) Except as provided for in Subsection B of this Section, it is hereby declared to be the public policy of this state that commitment of a juvenile to the care of the department is not punitive nor in anywise to be construed as a penal sentence, but as a step in the total treatment process toward rehabilitation of the juvenile and that, therefore, the recommendations of the department should be given careful consideration by the court in determining what is to the best interest of the juvenile. If, after release from the care of the department, but while the juvenile is still under the supervision of the court, the court deems it advisable to return the juvenile to the care of the department, a recommitment order shall be furnished the department.

B. In cases governed by Children's Code Article 897.1, it is hereby declared to be the public policy of this state that commitment of a juvenile to the custody of the Department of Public Safety and Corrections for confinement in secure placement without benefit of parole, probation, suspension of imposition or execution of sentence, or modification of sentence, is necessary and proper because for these very serious offenses the protection of society is the primary objective.

Added by Acts 1970, No. 353, §1. Acts 1993, No. 430, §1; Acts 2004, No. 484, §2.



RS 15:907 - Return of juveniles to committing court for transfer

§907. Return of juveniles to committing court for transfer

A. The Department of Corrections may recommend the return to the committing court, of any juvenile committed to the care of the Department of Corrections with recommendations for the transfer of the juvenile to such other agency or facility which may be available to best serve the needs of the juvenile.

B. Repealed by Acts 1978, No. 497, §1.

Added by Acts 1970, No. 353, §1.



RS 15:908 - Student furlough program

§908. Student furlough program

A. The secretary for the Department of Public Safety and Corrections may authorize a temporary furlough to deserving students of any juvenile institution, unless, after receiving notification of the proposed furlough, the juvenile court having jurisdiction or the district attorney notifies the department of its objection. If the district attorney objects, the court shall set the matter for a contradictory hearing. The temporary furlough is to serve as a rehabilitative tool to assist the child in maintaining family and community relations during the period of his commitment. A temporary furlough as provided herein is not to be considered a release from commitment and does not affect the jurisdiction of the juvenile court or the authority of the department as to the children granted a temporary furlough.

B. A responsible member of the child's family or other previously approved adult must sign a custody receipt and provide transportation for the child to and from the juvenile institution.

Added by Acts 1975, No. 449, §1. Acts 1993, No. 430, §1; Acts 2004, No. 484, §2.



RS 15:909 - Reporting of escapes from state juvenile institutions; records

§909. Reporting of escapes from state juvenile institutions; records

A. The superintendent or highest ranking employee of the Department of Public Safety and Corrections, Corrections Services, or the person acting on behalf of the department, who is physically present at and in charge of a juvenile institution at the time of an escape from that institution shall, within ten minutes after being notified that a child or offender has escaped from or left the premises or grounds of the institution without authority, notify or take necessary steps to insure the notification of every law enforcement agency as defined in this Section.

B. The superintendent or person in charge of a state juvenile institution shall maintain a record and description of every escape from the juvenile institution of which the superintendent has control. The record shall list the date and time of the escape, the number of offenders who escaped, the offenses for which the escapees were placed at the institution, the name of each law enforcement agency notified of the escape, the time each law enforcement agency was notified and the name of the person receiving the notice, and the name of the department employee or agent who notified that law enforcement agency. The report shall be available for public inspection and shall list all prior escapes, if any, from the institution within the last five years of the date of the last escape. A copy of the report shall be delivered to each law enforcement agency as defined in this Section.

C. The secretary of the department shall promulgate rules and regulations to insure the immediate reporting of all escapes from juvenile institutions as required by this Section.

D. As used in this Section, "law enforcement agency" means the sheriff's office, all police departments in the parish, and the office of state police.

Acts 1990, No. 977, §1.



RS 15:910 - Juvenile offenders; collection of parental support payments for cost of care

§910. Juvenile offenders; collection of parental support payments for cost of care

A. When the Department of Public Safety and Corrections provides for care and treatment of a child assigned to a secure juvenile institution under the provisions of this Part, the parent or legal guardian for the juvenile offender shall be required to provide support for the cost of such care and treatment in a manner consistent with applicable federal and state regulations, and commensurate with ability to pay, in accordance with a sliding scale established by R.S. 9:315 through 9:315.15. Regulations established by the department to compute the parent's financial responsibility shall take into consideration other children living in the home. In assessing the amount of support, the department shall insure that the support payment does not exceed the cost to the department nor shall the cost basis include costs exclusively associated to confinement such as, but not necessarily limited to, security.

B. At the time the juvenile offender is assigned to the secure institution, the department shall notify the parent or legal guardian of his responsibility to provide support and shall bill him on a periodic basis, but no less than quarterly, for the amount due. The department shall make every reasonable effort to notify the person liable for support under the provisions of this Section as soon as possible after placement of the juvenile. Notice or receipt of notice shall not be a condition of liability.

C. Payments shall be made to the department and shall be deposited in the state treasury.

D. In the event of default, the department shall exercise all administrative and legal remedies provided by law or regulation to enforce the provisions of this Section, including the imposition of reasonable administrative costs, costs of court, and attorney fees. It is permissible for the department to enter into an agreement with other public agencies or to contract with the private sector for collection of debts owed to the state under provisions of this Section.

Acts 1990, No. 513, §1, eff. Sept. 1, 1990.



RS 15:911 - Administration of medication; definitions; conditions; restrictions

§911. Administration of medication; definitions; conditions; restrictions

A. As used in this Section:

(1) "Administer" or "administration" means the giving of either an oral, pre-measured dose inhalant or topical ointment medication to a patient.

(2) "Detention facility" means any juvenile detention facility, shelter care facility, or other juvenile detention facility.

(3) "Medication" means any prescription or nonprescription drug.

B. No employee other than a registered nurse, licensed practical nurse, or licensed medical physician shall be required to administer medication to a child at a detention facility until all the following conditions have been met:

(1) The Department of Public Safety and Corrections and the Louisiana State Board of Nursing have jointly promulgated rules which specifically establish the procedure to be followed for the administration of medication at each detention facility and which at a minimum provide that:

(a) No medication shall be administered to any child without an order from a person with prescriptive authority in the state of Louisiana or an adjacent state.

(b) No medication shall be administered to any child unless it is provided to the detention facility in a container that meets acceptable pharmaceutical standards.

(c) The medication container shall contain clear instructions identifying the child's name, RX number if any, date, frequency, name of the medication, dosage, route, and the name of the person who prescribed the medication.

(2) At least two employees assigned to each facility have received not less than six hours of training in the administration of medication, including general and child-specific training, from a registered nurse, a licensed medical physician, or both.

(3) A registered nurse or licensed medical physician approved by the department has assessed the health status of the specific child and has determined that, according to the legal standards of the respective licensed health professional when performing such procedure, the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

(4) A registered nurse or a licensed medical physician approved by the department has reviewed the authorized prescriber's order and has determined that the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

C. Individuals who are required to administer medication and have been trained according to the provisions of this Section may not decline to perform such service at the time indicated, except as exempted for reasons as noted in writing by the licensed medical physician or the registered nurse. The reasons for such exemptions shall be documented and certified by the licensed medical physician or the registered nurse within seventy-two hours of the request for the exemption.

D. Any employee shall have the right to request that another employee be present while he is administering the medication to a child to serve as a witness. After making such a request, the employee shall not be required to administer the medicine without such a witness.

E. In the absence of the training program as provided in this Section, no detention facility shall require any employee assigned to the facility other than a registered nurse or licensed medical physician to administer medication.

F. Notwithstanding any provision of law to the contrary, nothing shall prohibit the application of an injectable medication in a life-threatening situation by an employee of a juvenile detention facility who is trained in the administration of injectable medication.

Acts 2001, No. 502, §1.



RS 15:921 - Youthful Offender Management Fund; creation

§921. Youthful Offender Management Fund; creation

A. All probation and parole supervision fees received by the Department of Public Safety and Corrections pursuant to Children's Code Articles 781.1 and 901.1 and any amounts appropriated by the legislature to the Youthful Offender Management Fund shall be deposited immediately upon receipt into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to the special fund hereby created in the state treasury to be known as the "Youthful Offender Management Fund". The monies in this fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. All monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, with interest earned on the investment of these monies credited to this fund following compliance with the requirements of Article VII, Section 9(B), relative to the Bond Security and Redemption Fund.

C. The monies in the Youthful Offender Management Fund shall be used solely by the department to supplement appropriated funds for salaries and other category expenditures within the office of juvenile justice deemed necessary by the secretary of the department, and to defray cost of collection and disbursement of monetary assessments imposed as a condition of probation and parole, including reasonable attorney fees.

D. Repealed by Acts 2006, No. 640, §4, eff. June 27, 2006.

Acts 1990, No. 324, §1; Acts 1992, No. 297, §1; Acts 2006, No. 640, §§1, 4, eff. June 27, 2006; Acts 2008, No. 565, §1.



RS 15:971 - Legislative intent

PART VI. FUNCTIONAL FAMILY THERAPY PILOT PROGRAM

§971. Legislative intent

The Louisiana Legislature recognizes the need for intervention in the lives of juvenile offenders to provide them with the opportunity to lead successful, productive lives. This legislature also recognizes the importance of providing family-centered services to assist the family of a juvenile offender in recognizing harmful behaviors and to provide the family with the tools to correct such behavior. It is critical that the Louisiana Legislature create a cost-effective pilot program in this state to treat at risk juveniles and their families by utilizing evidence-based practices which have demonstrated effectiveness in terms of significant reductions in the recidivism rate of juvenile offenders.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:972 - Definitions

§972. Definitions

For purposes of this Part:

(1) "Evidence-based practices" shall mean practices which have been documented based upon scientific research to demonstrate effectiveness in terms of a reduction in recidivism rates among participants.

(2) "Office" shall mean the Department of Public Safety and Corrections, youth services, office of juvenile justice.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:973 - Functional Family Therapy Pilot Program; creation

§973. Functional Family Therapy Pilot Program; creation

A. The Department of Public Safety and Corrections, youth services, office of juvenile justice, shall establish and maintain a pilot program to provide services to at-risk juveniles and their families based upon a functional family therapy model of intervention. This model of intervention shall be based upon evidenced-based practices. This pilot program shall provide services which shall include but are not limited to substance abuse counseling and interventions aimed at enhancing interpersonal relationships, developing conflict resolution skills, and developing coping mechanisms for managing anger and stress.

B. The office is hereby authorized to enter into cooperative endeavor agreements or contracts with any department or agency of the state or federal government, any nonprofit organization, any public or private service provider, or any community-based organization which the office determines to be capable of providing the services required by the provisions of this Part.

C. The office shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Part. Those administrative rules shall establish the location or locations of the pilot program, the duration of the program, and all other parameters of the program.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:974 - Eligibility for participation

§974. Eligibility for participation

A. Except as otherwise provided in Subsection B of this Section, juveniles who are eleven years of age or greater, but less than eighteen years of age who have been adjudicated delinquent pursuant to the provisions of Title VIII of the Children's Code may be eligible to participate in the pilot program established pursuant to the provisions of this Part.

B. The following juveniles shall not be eligible for participation in the pilot program:

(1) A juvenile who is subject to the jurisdiction of the criminal court or has been transferred to the criminal court for prosecution as an adult.

(2) A juvenile who is accused of committing a sex offense as defined in R.S. 15:541.

(3) A juvenile who is accused of committing a crime of violence as defined in or as enumerated in R.S. 14:2.

Acts 2009, No. 170, §1, eff. when sufficient funds are appropriated.



RS 15:1011 - To 1018 Repealed by Acts 1970, No. 353, 3

PART VII. STATE INDUSTRIAL SCHOOL FOR

COLORED YOUTHS

§1011. §§1011 to 1018 Repealed by Acts 1970, No. 353, §3



RS 15:1031 - Establishment of parish schools for youths authorized

PART VIII. PARISH INDUSTRIAL SCHOOLS FOR YOUTHS

§1031. Establishment of parish schools for youths authorized

The governing authorities of the parishes may establish, within their parishes, an industrial school for male youths of the age seventeen years, and under, convicted in the juvenile court of the parish for offenses within the jurisdiction of the juvenile court. Where any school has been so established, it shall be employed only for the delinquent juveniles convicted within the parish, and shall be known as the "Parish Industrial School for Youths."

Amended by Acts 1972, No. 372, §1.



RS 15:1032 - Commitment to parish school

§1032. Commitment to parish school

Where any parish school has been established the judge or judges of the juvenile court within the parish shall have the discretionary authority to commit any male youth tried and convicted under the laws of Louisiana, to the Parish Industrial School for Youths within the parish, for an indefinite period, but in no case beyond the majority of the person so convicted.

The fact that juveniles have been sentenced by the court to the school shall never be received in evidence by the court of this state in any proceeding involving or affecting the person.

Amended by Acts 1972, No. 372, §1.



RS 15:1033 - Appointment of commissioners; compensation; term

§1033. Appointment of commissioners; compensation; term

The governing authority of the parish in which any school for youths is established shall name and appoint by a majority vote, three commissioners to manage the affairs of the industrial school who shall serve without compensation or pay of any kind. The commissioners shall be appointed for a term of four years. Two commissioners shall constitute a quorum at meetings.

Amended by Acts 1972, No. 372, §1.



RS 15:1034 - Board of commissioners; domicile; powers; officers

§1034. Board of commissioners; domicile; powers; officers

The three commissioners shall be known as the Board of Commissioners of the Parish Industrial School for Youths. The board shall be a body politic and corporate, and shall be domiciled at the parish seat of the parish or parishes in which any school or schools are established. It shall have an official seal, may enter into contracts, and sue and be sued. It may hold, purchase, receive and accept by donation or otherwise, real and personal property for the use and benefit of the school, or for any use that may be helpful and beneficial to the accomplishment of the school's purposes.

The board of commissioners shall elect one of their number as president, one as vice president and one member as treasurer, and shall elect a secretary who may or may not be a member of the board.

Amended by Acts 1972, No. 372, §1.



RS 15:1035 - Selection of site; construction

§1035. Selection of site; construction

The board shall select a central and convenient site within the parish for the parish industrial school and shall acquire the land by purchase or by donation or by lease in the name of the parish subject to the approval of the governing authority which shall accept or confirm the title thereto in the name of the parish. The board shall cause to be prepared plans and specifications for remodeling or erecting on the site the necessary buildings to provide a suitable plant for the industrial school and shall furnish and equip the building. The contracts shall be let by the board, and any contract calling for an expenditure of over five hundred dollars shall be advertised one time in the official journal of the parish, and shall after five days from the date of advertisement be awarded to the lowest responsible bidder by the board. The board may in its discretion reject all bids and readvertise the project anew. When the buildings have been prepared and equipped and the necessary staff of officers and employees has been organized, the board shall so certify to the governing authority of the parish and the governing authority shall notify the juvenile court that juvenile offenders may be committed to the institution.



RS 15:1036 - Duties of board of commissioners; appointment, term, and compensation of superintendent; report

§1036. Duties of board of commissioners; appointment, term, and compensation of superintendent; report

The board of commissioners shall elect a superintendent for the school; fix his term of employment and his compensation, enumerate by proper by-laws his powers and duties, and employ and discharge the superintendent and all necessary employees at the will of the board. The board shall in each year render a full report to the governing authority of the parish of the operations of the industrial school accompanied by any recommendations which the board may desire to make in reference to management, expansion, and otherwise.



RS 15:1037 - Rules and regulations; classification of inmates; education, training, and discipline

§1037. Rules and regulations; classification of inmates; education, training, and discipline

The board of commissioners shall have full control and management of the industrial school and its affairs, and shall adopt all regulations which the board may deem essential to the proper conduct of the school. The inmates shall be classified according to rules which the board may deem best fitted to insure their reformation, and they shall receive educational, moral, industrial, and farm training. The discipline of the school shall be humane and of the most modern and reformatory nature.



RS 15:1038 - Probation and parole; release of inmates

§1038. Probation and parole; release of inmates

The board of commissioners may release any inmate of the industrial school on probation or parole on conditions which the board may prescribe. If the conditions of parole or probation are violated the board may cause the paroled inmate to be rearrested wherever he may be found and to be returned to the industrial school.

The board shall provide a system of merits and demerits and shall provide for the unconditional release of the inmates of the school where by the system and by the judgment and discretion of the board it is determined that an inmate has entirely reformed and has definitely earned the right to release; and upon reaching this conclusion the board shall recommend to the juvenile court of the parish the unconditional release of the person. Upon approval by the court the inmate shall be unconditionally discharged from the industrial school.



RS 15:1039 - Return of inmates to committing court for transfer

§1039. Return of inmates to committing court for transfer

The board of commissioners of the school may return to the juvenile court of the parish any inmate committed to the school with recommendation for the transfer of the inmate to the state reformatory, to a hospital for persons with mental illness, to an institution for the care of persons with intellectual disabilities, or other appropriate institution to which the inmate might have been committed in the first instance, and thereupon, the court may cause the inmate to be committed to an appropriate institution or dealt with according to law.

Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1061 - To 1071 Repealed by Acts 1988, No. 379, 1.

PART IX. LOUISIANA CORRECTIONAL AND INDUSTRIAL

SCHOOL (REPEALED)

§1061. §§1061 to 1071 Repealed by Acts 1988, No. 379, §1.



RS 15:1081 - Purpose

PART X. PAYMENT FOR CARE OF CHILDREN IN

NONSTATE OPERATED AGENCIES AND FACILITIES

§1081. Purpose

Notwithstanding any other provision of law to the contrary, the provisions of this Part shall serve as the sole statutory authorization under which the Department of Children and Family Services or the Department of Health and Hospitals and the Department of Public Safety and Corrections shall make payments for the care and treatment of children in nonstate operated child caring agencies, child placing agencies, shelter care facilities, and maternity homes.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1986, No. 331, §1; H.C.R. No. 59, 1999 R.S.



RS 15:1082 - Definitions

§1082. Definitions

The definitions provided in R.S. 13:1569 and in Article 13 of the code of juvenile procedure shall be applicable to this Part, unless the context clearly indicates otherwise.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979.



RS 15:1083 - Participation

§1083. Participation

Nonstate operated agencies and facilities desiring to participate in payment under this Part shall:

(1) If otherwise required by statute or regulation, be duly licensed by the state of Louisiana through its agent, the Department of Children and Family Services or Department of Health and Hospitals.

(2) Submit to the Department of Health and Hospitals, Department of Children and Family Services or the Department of Public Safety and Corrections on or before August first, or at a time set by the department, a statement requesting participation and funding under this Part for the succeeding fiscal year.

(3) Submit programmatic and fiscal information within such time and to the extent as the Department of Children and Family Services or the Department of Health and Hospitals or the Department of Public Safety and Corrections may require. Agencies or facilities which operate multiple subprograms shall submit such information for each subprogram for which participation is being requested. The failure of an agency or facility to submit such a statement or to provide information required by these departments may, at their discretion, preclude that agency or facility from participating in funding under this Part for the fiscal year in question.

(4) Be subject to audit by the Department of Children and Family Services or the Department of Health and Hospitals or the Department of Public Safety and Corrections and the legislative auditor, and shall retain and make available such records and documents as are required to complete such audit.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979. Amended by Acts 1981, No. 487, §1, eff. July 1, 1982; Acts 1984, No. 362, §1; Acts 1986, No. 331, §1; Acts 1988, No. 609, §1; Acts 1989, No. 461, §1; H.C.R. No. 59, 1999 R.S.



RS 15:1084 - Establishment of rates for payment for care in nonstate operated agencies and facilities

§1084. Establishment of rates for payment for care in nonstate operated agencies and facilities

A. For purposes of establishing rates of payment the Department of Children and Family Services or the Department of Health and Hospitals and the Department of Public Safety and Corrections shall develop a formula that bears a reasonable relationship to cost of care for children cared for by nonstate operated institutions and agencies and which incorporates a prospective budgeting methodology. For purposes of establishing such rates each department named herein shall develop criteria for budgeting that reflect established accounting practices and encourage cost containment.

B. On the basis of information provided in accordance with R.S. 15:1083, the Department of Children and Family Services or the Department of Health and Hospitals and the Department of Public Safety and Corrections shall pay monthly to each nonstate operated institution or agency a sum computed by these departments using a formula that bears a reasonable relationship to cost of care for children cared for by the nonstate operated institutions and agencies and which incorporates a prospective budgeting methodology.

C. The Department of Children and Family Services or the Department of Health and Hospitals and the Department of Public Safety and Corrections may make revisions to these rates provided that all of the following conditions are met:

(1) The Department of Children and Family Services or the Department of Health and Hospitals or the Department of Public Safety and Corrections submits a report to the legislature documenting the need for such revisions.

(2) The effective date of the revision shall be no earlier than the first day of the succeeding state fiscal year.

(3) The revised rate shall remain in effect for at least the entire state fiscal year for which the rate was revised; however, the rate paid to a facility may be reduced within such fiscal year when it fails to document approved adjustments properly or fails to follow the guidelines and regulations set forth by the departments.

(4) The legislature appropriates funds for implementation of the revised rates.

D. The Department of Health and Hospitals, Department of Children and Family Services, and the Department of Public Safety and Corrections shall promulgate under the Administrative Procedure Act and publish in the Louisiana Register the criteria utilized in establishing the cost related formula that bears a reasonable relationship to cost of care for children cared for by nonstate operated institutions and agencies. Each department may set its own rates and make payment based on that rate.

Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1981, No. 487, §2, eff. July 1, 1982; H.C.R. No. 222, 1981 R.S.; Acts 1984, No. 362, §1; Acts 1986, No. 331, §1; Acts 1988, No. 609, §1; H.C.R. No. 59, 1999 R.S.; Acts 2013, No. 220, §5, eff. June 11, 2013.



RS 15:1085 - Payment for care and treatment

§1085. Payment for care and treatment

A. The Department of Children and Family Services or the Department of Health and Hospitals is hereby authorized to make payments, at the rates established under R.S. 15:1084, for the care and treatment of children placed by the Department of Children and Family Services or the Department of Health and Hospitals in child caring agencies, child placing agencies, maternity homes, and shelter care facilities which conform to the requirements of this Part.

B. Payments shall be made on a monthly basis and shall represent reimbursements for services provided during the previous month. Participating agencies shall submit such information as the Department of Children and Family Services or the Department of Health and Hospitals may require to document claims for reimbursement.

C. Participating agencies and facilities shall receive one and only one monthly payment from the Department of Children and Family Services or the Department of Health and Hospitals for services rendered to each child under this Part except for such adjustments as may be necessary to rectify previous inaccurate payments.

D. The Department of Public Safety and Corrections may make payments, at the rates established under R.S. 15:1084, for the care and treatment of youth adjudicated delinquent or in need of supervision, who are placed on probation or parole or are assigned to the custody of the department and placed by the department in either nonstate-operated residential or nonresidential treatment programs. Subject to the availability of agency resources and the availability of service providers, the department may make payments, at rates established under R.S. 15:1084, for services to adjudicated youth and their families who are at risk of having the youth removed from the legal custody and care of the parents or legal guardians.

Added by Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1990, No. 322, §1; Acts 2011, No. 78, §1.



RS 15:1086 - Contribution to cost of care by parent, custodian

§1086. Contribution to cost of care by parent, custodian

A. When the Department of Children and Family Services or the Department of Health and Hospitals or the Department of Public Safety and Corrections provides payments for care and treatment of a child under the provisions of this Part, the parent or legal custodian will be required to contribute to the cost of care of the child in such a manner as is consistent with applicable federal and state regulations, as is commensurate with his ability to pay, and as is in accordance with a sliding scale which shall be established by the departments.

B. The department providing payment for the child shall notify the parent or legal custodian of his responsibility to contribute to the cost of care and shall bill him on a periodic basis, but no less than quarterly, for the amount due. The department shall make every reasonable effort to notify such person of his liability under this Section as soon as possible after placement of the juvenile; however, such notice or receipt thereof is not a condition for the imposition of liability for costs of care under this Section.

C. Such payments shall be made directly to department providing payment for the child and shall be deposited in the state treasury.

D. If a default occurs, the department providing payment for the child shall exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Section. This may include reasonable administrative costs, costs of court, and reasonable attorney fees. The department may enter into an agreement with other public agencies for collection of any debt owed to the state under provisions of this Section.

Added by Acts 1978, No. 786, §2, eff. Jan. 1, 1979; Acts 1986, No. 526, §1; Acts 1990, No. 536, §1; H.C.R. No. 59, 1999 R.S.



RS 15:1087 - Non-state providers; contracts

§1087. Non-state providers; contracts

Notwithstanding any other law to the contrary, contracts with non-state providers for services to juvenile offenders assigned to the Department of Public Safety and Corrections, and/or to their families, shall not exceed a term of five years without renewal and renegotiation. Nothing in this Section shall prohibit the department from terminating or amending such contracts prior to their expiration as otherwise provided by law.

Acts 1989, No. 326, §1.



RS 15:1091 - Regional system of shelter care and detention facilities; alternative shelter care programs

PART XI. REGIONAL JUVENILE FACILITIES

SUBPART A. IN GENERAL

§1091. Regional system of shelter care and detention facilities; alternative shelter care programs

The Department of Public Safety and Corrections may develop or assist in the development of a regional system of approved and licensed shelter care and detention facilities and certified shelter care programs and may make payments for the care and treatment of children in approved and licensed detention and shelter facilities and programs.

Acts 1966, No. 123, §1. Amended by Acts 1978, No. 786, §2, eff. July 17, 1978; Acts 1979, No. 680, §1; Acts 1988, No. 609, §1.



RS 15:1092 - Method of payment

§1092. Method of payment

A. On the basis of information provided in accordance with R.S. 15:1083, the Department of Public Safety and Corrections will determine the actual cost of operating each facility or alternative shelter program. The Department of Public Safety and Corrections may enter into a contractual agreement with each regional detention facility, shelter care facility, or alternative shelter program specifying the services to be provided and based upon an annually approved operating budget. Up to twenty percent of the approved annual budget amount may be advanced to each participating contractor. Contract payments shall be made on a monthly installment basis as substantiated by expenditure claims from the contractor.

B. In order to develop the shelter care facilities and programs desperately needed in the state for juveniles who are clients of the Department of Public Safety and Corrections, the department may provide start-up funds for the establishment of such facilities and programs.

Acts 1974, No. 564, §1; Acts 1978, No. 786, §2, eff. Jan. 1, 1979, as to Subsec. A and July 17, 1978, as to Subsec. B; Acts 1979, No. 680, §2; Acts 1980, No. 452, §1; Acts 1984, No. 362, §1; Acts 1985, No. 851, §1; Acts 1988, No. 609, §1.



RS 15:1092.1 - Other laws applicable

§1092.1. Other laws applicable

The provisions of R.S. 15:1083, 1084, and 1086 shall apply to this Part.

Acts 1988, No. 609, §1.



RS 15:1093 - Juvenile detention centers; special court costs

§1093. Juvenile detention centers; special court costs

A. The district court in any parish which is also contained within the jurisdiction of any juvenile detention center may levy special costs in the amount of fifty dollars against every defendant who is convicted of a felony after trial or who enters a plea of guilty or nolo contendere or forfeits bond, excluding traffic offenses and misdemeanors.

B. However, in lieu of imposing such special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with law. In either event, any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the juvenile detention center in the parish in which the court resides to be used for the expenses of its operations as provided by law. Such costs shall be in addition to any otherwise imposed by law.

Acts 1990, No. 546, §1.



RS 15:1093.1 - Immunity from civil liability

§1093.1. Immunity from civil liability

A. The members of the regional juvenile justice commissions shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of regional juvenile justice commission employment, duties, or responsibilities, provided that nothing in this Section shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

B. The immunity provided by this Section is in addition to any other immunity provided by law.

Acts 2008, No. 190, §1.



RS 15:1093.2 - Auditing; regional district reporting; report to legislative auditor; misuse of funds

§1093.2. Auditing; regional district reporting; report to legislative auditor; misuse of funds

A.(1) In addition to the requirements provided for in R.S. 24:513 et seq., each regional juvenile justice district provided for in the provisions of this Part shall provide to the legislative auditor sworn annual financial statements.

(2) The sworn annual financial statements required pursuant to the provisions of this Section shall be prepared in accordance with generally accepted governmental accounting principles and shall include such disclosures required by state and federal regulations. The statements required pursuant to the provisions of this Section shall include a recital that the financial statements present fairly, in all material respects, the financial condition and results of operations of the entity; that the entity has maintained a system of internal control structure sufficient to safeguard assets and comply with laws and regulations; and that the entity has complied with all laws and regulations, or shall acknowledge exceptions thereto. The information contained in the sworn annual financial statement shall include but shall not be limited to the following:

(a) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(b) The amount of all revenue provided by local governments from general or special appropriations, appropriations required by law, and revenue generated from special court costs.

(c) The amount of grant funding from federal pass-through or categorical grants, grants from nonprofit organizations, and private and corporate foundations.

(d) The amount of funding received from any self-generated revenue.

(e) Any other source of revenue not covered by Subparagraphs (a) through (d) of this Paragraph.

B.(1) The sworn annual financial statements required by the provisions of this Section shall be furnished to the legislative auditor between the first and the ninetieth day following the close of the entity's fiscal year.

(2) At any time after a disaster or emergency is declared pursuant to the provisions of R.S. 29:724(B)(1), which prevents a regional district from furnishing to the legislative auditor the sworn annual financial statements within the time period provided for in this Subsection, the district may ask the legislative auditor in writing for an extension of time to complete the financial statements. The legislative auditor may approve the request at his discretion.

C.(1) All regional juvenile districts governed by a board of commissioners shall include with the financial statements required by the provisions of this Section a sworn notarized affidavit from the president of the board of commissioners stating that he has viewed the financial statements and declares that the information provided therein is true and correct to the best of his knowledge.

(2) All regional juvenile districts governed by the governing authority of each participating parish shall include with the financial statements required by the provisions of this Section a sworn notarized affidavit from the parish president or the parish financial director of one of the participating parishes stating that he has viewed the financial statements and declares that the information provided therein is true and correct to the best of his knowledge.

(3) All regional juvenile districts governed by a board of directors shall include with the financial statements required by the provisions of this Section a sworn notarized affidavit from the chairman of the board of directors stating that he has viewed the financial statements and declares that the information provided therein is true and correct to the best of his knowledge.

D. In addition to the requirements provided in R.S. 24:523, if, on the basis of a report or audit pursuant to R.S. 24:513, or on the basis of sworn annual financial statements, the legislative auditor determines that there may have been a misuse of funds by a regional juvenile district or that a regional juvenile district may have failed to comply with state and federal laws and regulations, the legislative auditor shall report to the Legislative Audit Advisory Council who shall then, after independent determination, provide notification of this possible misuse or failure to comply to the following persons:

(1) For all regional juvenile districts governed by a board of commissioners or board of directors, notification shall be provided to the district attorney and governing authority of each parish within the jurisdiction of the regional juvenile district.

(2) For all regional juvenile districts governed by the governing authority of each participating parish of the regional juvenile district, notification shall be provided to the district attorney and the governing authority of each participating parish.

Acts 2011, No. 178, §1.



RS 15:1093.3 - Commission president; secretary; treasurer

§1093.3. Commission president; secretary; treasurer

A. Notwithstanding the provisions of R.S. 15:1094.3, 1095.3, 1096.3, 1097.3, 1105.3, and 1107.3, all regional juvenile districts governed by a board of commissioners shall elect one commissioner to serve as president and one commissioner to serve as treasurer. The board of commissioners may appoint one person who is not a commissioner to serve as secretary of the commission. If the board chooses to appoint a commissioner as the secretary of the board, the commissioner so appointed shall not also serve as the treasurer.

B. Notwithstanding the provisions of R.S. 15:1106.3, all regional juvenile districts governed by a board of directors shall elect one director to serve as chairman, one director to serve as vice chairman, and one director to serve as treasurer. The board of directors may appoint one person who is not a director to serve as secretary of the board. If the board chooses to appoint a director as the secretary of the board, the director so appointed shall not also serve as the treasurer.

Acts 2011, No. 178, §1.



RS 15:1093.4 - Required training for the commission

§1093.4. Required training for the commission

A. The following persons shall be required to complete one hour of financial training which shall include but not be limited to training on financial reporting and the prevention of fraudulent practices:

(1) Each member of the board of commissioners as provided for in R.S. 15:1094.1, 1095.1, 1096.1, 1097.1, 1105.1, and 1107.1.

(2) Each member of the board of directors as provided for in R.S. 15:1106.1.

(3) The parish president or the parish financial director of each parish with governing authority and each participating parish as defined in R.S. 15:1098.2 and 1099.2.

(4) The regional juvenile facility director.

B. Training sessions required pursuant to the provisions of this Section shall be conducted annually by the legislative auditor, or by an independent licensed certified public accountant designated by the legislative auditor, at the cost of the board of commissioners, board of directors, or parishes provided in Paragraphs (A)(1) through (A)(4) of this Section.

Acts 2011, No. 178, §1.



RS 15:1094 - Florida Parishes Juvenile Justice District; creation; jurisdiction

SUBPART B. FLORIDA PARISHES JUVENILE JUSTICE DISTRICT

§1094. Florida Parishes Juvenile Justice District; creation; jurisdiction

The Florida Parishes Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the Twenty-First and Twenty-Second Judicial Districts, including the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.1 - Board of commissioners; appointment; terms

§1094.1. Board of commissioners; appointment; terms

A. The Florida Parishes Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district. The commission shall be composed of a board of eight commissioners, who shall be qualified electors domiciled and residing in the district. Two commissioners shall be jointly appointed, for terms of four years, by the judges of the Twenty-First Judicial District; two commissioners shall be jointly appointed, for terms of four years, by the judges of the Twenty-Second Judicial District; one commissioner shall be jointly appointed, for a term of four years, by the judges of the city courts of the municipalities of Bogalusa and Slidell; one commissioner shall be jointly appointed, for a term of four years, by the judges of the city courts of the municipalities of Denham Springs and Hammond; one commissioner shall be appointed, for a term of four years, by the district attorney of the Twenty-First Judicial District, and one commissioner shall be appointed, for a term of four years, by the district attorney of the Twenty-Second Judicial District. All appointments shall be confirmed by the Senate.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 495, §1, eff. July 2, 1986; Acts 1990, No. 537, §1; eff. July 19, 1990; Acts 2009, No. 75, §1.

NOTE: SEE ACTS 1990, NO. 537, §2, FOR TERMS OF COMMISSIONERS.



RS 15:1094.2 - Purpose

§1094.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.3 - Board of commissioners; officers; meetings

§1094.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.4 - Board; general authority

§1094.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1986, No. 495, §1, eff. July 2, 1986.



RS 15:1094.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1094.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in the parish of Tangipahoa and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the Twenty-First and Twenty-Second Judicial Districts and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Florida Parishes Juvenile Justice District, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1986, No. 495, §1, eff. July 2, 1986; Acts 1992, No. 693, §1, eff. July 6, 1992.



RS 15:1094.6 - Method of payment; facility situated in Tangipahoa Parish

§1094.6. Method of payment; facility situated in Tangipahoa Parish

A. On the basis of information provided in accordance with R.S. 15:1083, the Department of Public Safety and Corrections shall determine the actual cost of operating the juvenile detention facility situated in Tangipahoa Parish when the facility files a statement requesting participation and funding under this Part. The department shall enter into a contractual agreement with the participating regional detention facility, specifying the services to be provided and the dollar amount of the contractual agreement, which shall be the actual cost of operating the facility or program. This amount shall be paid in quarterly advances to the participating regional detention facility.

B. In order to develop the detention facility desperately needed in the state and region for juveniles who are clients of the Department of Public Safety and Corrections, the department shall provide start-up funds for the establishment of the facility or program.

Acts 1987, No. 538, §1.



RS 15:1094.7 - Funding for the commission; criminal court costs

§1094.7. Funding for the commission; criminal court costs

A. In the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or municipal ordinance, in any district, parish, city, or mayor's court, special costs in an amount not to exceed five dollars shall be levied against every defendant who is convicted after trial, enters a plea of guilty or nolo contendere, or forfeits bond. However, in lieu of imposing the special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with other laws, but in either event any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the board of the Florida Parishes Juvenile Justice Commission to be used for the expenses of its operations as provided in this Subpart.

B. In the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington, in all courts exercising juvenile jurisdiction, special costs in an amount not to exceed five dollars shall be levied against every juvenile who is found to have committed a traffic violation, under state law or parish or municipal ordinance, and special costs in an amount not to exceed twenty-five dollars shall be levied against every juvenile who is adjudicated a delinquent. All or part of the costs may be suspended, but any amounts thereof collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court in which the matter was heard to the board of the Florida Parishes Juvenile Justice Commission to be used for the expenses of its operations in this Subpart.

Acts 1989, No. 148, §1.



RS 15:1095 - Tangipahoa Parish Juvenile Justice District; creation; jurisdiction

SUBPART C. TANGIPAHOA PARISH JUVENILE

JUSTICE DISTRICT

§1095. Tangipahoa Parish Juvenile Justice District; creation; jurisdiction

The Tangipahoa Parish Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parish.

Acts 1986, No. 733, §1; eff. July 8, 1986.



RS 15:1095.1 - Board of commissioners; appointment; terms

§1095.1. Board of commissioners; appointment; terms

A. The Tangipahoa Parish Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district. The commission shall be composed of a board of five commissioners, who shall be qualified electors domiciled and residing in the district. They shall be appointed for terms of four years. One commissioner shall be appointed by the district court judges who serve Tangipahoa Parish and the district attorney for the Twenty-First Judicial District; one commissioner shall be appointed by the judge of the City Court of Hammond; one commissioner shall be appointed by the state representative from District No. 72; one commissioner shall be appointed by the state representative from District No. 73; and one commissioner shall be appointed by the state representative from District No. 74.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.2 - Purpose

§1095.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the area.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.3 - Board of commissioners; officers; meetings

§1095.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of two of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.4 - Board; general authority

§1095.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1095.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1095.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in the city of Hammond and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the Twenty-First Judicial District and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Tangipahoa Parish Juvenile Justice District, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1986, No. 733, §1, eff. July 8, 1986.



RS 15:1096 - Tri-Parish Juvenile Justice District; creation; jurisdiction; definitions

SUBPART D. TRI-PARISH JUVENILE JUSTICE DISTRICT

§1096. Tri-Parish Juvenile Justice District; creation; jurisdiction; definitions

A. The Tri-Parish Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the Eighteenth Judicial District, including the parishes of Iberville, Pointe Coupee, and West Baton Rouge.

B. As used in this Subpart, the following words and terms shall have the following meanings, unless the context clearly indicates and requires another or different meaning or intent:

(1) "Board" means the board of commissioners of the Tri-Parish Juvenile Justice Commission.

(2) "Commission" means the Tri-Parish Juvenile Justice Commission.

(3) "District" means the Tri-Parish Juvenile Justice District.

(4) "Facility" means any juvenile detention facility, shelter care facility, or such other juvenile justice facility.

(5) "Governing authority" means the governing authority of a parish.

(6) "Lease-purchase contract" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property, constructs a facility thereon, and enters into a lease-purchase contract with the commission providing for the leasing of the property, including a facility thereon, to the commission and the acquisition of title to the property by the commission at the end of the lease period. For the purposes of this Subpart, the term "lease-purchase contract" also means any agreement between a person and the commission providing for the acquisition, lease, custody of juveniles, or other form of operation of a newly constructed facility as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the commission.

(7) "Participating parish" means any parish which has entered into a participation agreement with the commission by which certain space within the facility is subleased to house juveniles from the participating parish.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.1 - Board of commissioners; appointment; terms

§1096.1. Board of commissioners; appointment; terms

A. The Tri-Parish Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district. The commission shall be composed of a board of seven commissioners, who shall be qualified electors domiciled and residing in the Eighteenth Judicial District. They shall be appointed for terms of four years. Each of the three parish governing authorities shall appoint two commissioners from lists of not less than three nor more than five names of persons domiciled and residing in their respective parishes submitted by the district judges and the district attorney for the Eighteenth Judicial District. One commissioner shall be appointed at large by the district judges and the district attorney.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 929, §1, eff. July 10, 1986.



RS 15:1096.2 - Purpose

§1096.2. Purpose

A. The purpose of the commission shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children, including the housing, care, supervision, maintenance, and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense, throughout the parishes within the district and other participating parishes.

B. If not otherwise prohibited by law, in addition to any other authority and power granted by law, the board of commissioners is authorized to enter into a cooperative endeavor agreement with any other state, parish, or local agency to provide for the establishment and maintenance of evidence-based juvenile services and programs, including but not limited to the district attorney's early intervention program.

C. Additionally, and if not otherwise prohibited by law, in association with such qualified programs, the board of commissioners is specifically authorized to expend any and all funds collected and to pay any and all negotiated costs and expenses for these juvenile services and programs provided within the district.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992; Acts 2010, No. 581, §1.



RS 15:1096.3 - Board of commissioners; officers; meetings

§1096.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 929, §1, eff. July 10, 1986.



RS 15:1096.4 - Board; general authority

§1096.4. Board; general authority

A.(1) The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, residential units, administration and social services buildings, cafeteria buildings, gymnasium and recreation buildings, education buildings, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) In connection with the construction, reconstruction, rehabilitation, improvement, or repair of any facility and the equipping thereof, the board shall comply, or cause to be complied, with the applicable provisions of R.S. 38:2211 et seq., the Public Bid Law; however, the lease or lease-purchase contract need not additionally be advertised and bid by the board, and to that extent the board shall be exempt from the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(3) The purchase, reconstruction, rehabilitation, improvement, or repair of a facility and the equipping thereof by the lessor shall be subject to only those state and local sales and use taxes which the board would have been subject to if such purchase, reconstruction, rehabilitation, improvement, repair, or equipping had been contracted for directly by the board. If the board is subject to sales and use taxes upon a direct contract for such purchase, reconstruction, rehabilitation, improvement, repair, or equipping by the board, the lessor shall be so subject; however, in such cases the board shall not additionally be subject to a sales and use tax on the lease payments to the lessor under a lease or lease-purchase contract.

(4) The obligation to make payments under a lease-purchase contract and the obligation to pay other charges incident to any such contract shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation. If the payments received from a lease or lease-purchase contract are security for any notes, certificates, bonds, or other similar instruments, the portion of such payments representing interest shall be exempt from all taxation by the state or any political subdivision thereof.

B. The board may:

(1) Enter into a lease or lease-purchase contract with any person, public or private, for the acquisition of a facility with a lease term not to exceed thirty years upon such terms and conditions as it shall deem proper; however, such contract shall contain the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the continuation of an appropriation of funds by the board to fulfill the requirements of the contract. If the board fails to appropriate sufficient monies to provide for the continuation of the contract or if such appropriation is reduced by any means provided in the appropriations resolution to prevent the total appropriations for the year from exceeding revenues for that last year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(2) Enter into a participation agreement with the parishes of Iberville, Pointe Coupee, and West Baton Rouge, and, subject to the approval of said parishes, with any other parish or other entity subleasing a portion of the facility, provided that no such sublease shall relieve the sublessor of obligations under its lease, and providing for the care and maintenance of juveniles from that parish at the facility.

(3) Generally do all things lawfully to provide temporary custodial care, supervision, and education of juveniles.

(4) Authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

(5) Adopt rules and regulations for the operations and maintenance of the facility.

(6) Accept available federal, state, or other public funds or private funds allocated for the purpose of establishing, improving, operating, or maintaining the facility.

(7) Perform any function and exercise any power necessary, requisite, or proper for the administration and management of its affairs pursuant to this Subpart.

(8) Cooperate with juvenile courts and other courts and public agencies of the parishes within the district and other participating parishes.

(9) Create pursuant to Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, entities that are necessary or desirable in order to effect the issuance of notes, bonds, or certificates which will be secured by lease, lease-purchase contract, or participation agreement payments authorized by this Subpart.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.5 - Board; domicile; power to levy taxes, incur debt, and issue bonds

§1096.5. Board; domicile; power to levy taxes, incur debt, and issue bonds

A. The board of commissioners shall be domiciled in the parish of West Baton Rouge and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the Eighteenth Judicial District and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Tri-Parish Juvenile Justice District, the commission may, subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

C. The board, subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, may levy a special annual tax not to exceed one mill for a period of not more than twenty years for the purposes of acquiring, constructing, equipping, operating, maintaining, and managing a facility and providing rehabilitative programs within a structured environment for children who enter the juvenile justice system or who are children in need of care or supervision or making payments pursuant to a lease or lease-purchase contract pursuant to this Subpart by a two-thirds vote of total membership of the board, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose. In addition and subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, the board may also levy an additional tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the board, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1986, No. 929, §1, eff. July 10, 1986; Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.6 - Use of facilities

§1096.6. Use of facilities

The facility shall be used for the temporary detention of juveniles from the parishes within the district while awaiting trial or other disposition of their cases, runaways from parishes within the district, and juveniles awaiting transfer to the Department of Public Safety and Corrections. Subject to the approval of the governing authorities of the parishes of Iberville, Pointe Coupee, and West Baton Rouge, juveniles from parishes outside of the district may be accepted by the board in accordance with rules and regulations adopted therefor by the board and pursuant to a participation agreement between the board and the governing authority of the participating parish, but only upon payment or agreement of the participating parish to pay the charge established for the sublease of space in the facility and the fee for the care and maintenance of each juvenile.

Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1096.7 - Participation by parishes; appropriations

§1096.7. Participation by parishes; appropriations

A. The governing authority of any parish may enter into a participation agreement with the board to sublease a portion of any facility and provide for the care and maintenance of juveniles from that participating parish at the facility pursuant to this Subpart.

B. The governing authority of each participating parish shall annually appropriate an amount which will be sufficient to fund the parish's obligation pursuant to the participation agreement entered into with the board pursuant to this Subpart.

C. For the purpose of obtaining necessary funds pursuant to Subsection B, each participating parish may levy a special annual tax not to exceed one mill for a period of not more than twenty years by a two-thirds vote of total membership of the parish governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose. In addition and if deemed necessary by the governing authority, a participating parish may levy a supplemental annual tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1992, No. 1071, §1, eff. July 14, 1992.



RS 15:1097 - Ware Youth Center Authority; creation; jurisdiction

SUBPART E. WARE YOUTH CENTER AUTHORITY

§1097. Ware Youth Center Authority; creation; jurisdiction

A. The Ware Youth Center Authority is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parishes of Claiborne, DeSoto, Natchitoches, Red River, Sabine, and Webster. If the governing authority of Claiborne Parish or the governing authority of Webster Parish elects to withdraw its respective parish from the district, the territorial jurisdiction of the district shall not include such parish or parishes.

B. The local governing authority of Claiborne Parish or Webster Parish may elect to withdraw its respective parish from membership and participation in the Ware Youth Center upon majority vote of the governing authority during the period beginning September 1, 1991 and ending December 31, 1991.

Acts 1986, No. 833, §1, eff. July 10, 1986; Acts 1991, No. 147, §1, eff. July 2, 1991; HCR 44, 1st Ex. Sess.



RS 15:1097.1 - Board of commissioners; appointment; terms

§1097.1. Board of commissioners; appointment; terms

A. The Ware Youth Center Authority shall be governed by a commission which shall control, administer, and manage the affairs of the district. The commission shall be composed of a board of commissioners, who shall be qualified electors domiciled and residing in the district. They shall be appointed for terms of four years, as follows:

(1) Three commissioners shall be appointed by the judges exercising juvenile jurisdiction within the participating parish areas.

(2) Four commissioners shall be appointed by the sheriffs of the participating parishes and the chiefs of police of municipalities within the participating parish areas.

(3) One commissioner shall be appointed by the governing authority of each of the participating parishes.

(4) One commissioner shall be appointed by the district attorneys with jurisdiction in the participating parishes.

(5) Three commissioners shall be appointed by the assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1986, No. 833, §1, eff. July 10, 1986; Acts 1991, No. 147, §1, eff. July 2, 1991; Acts 1992, No. 297, §1; HCR 44, 1998 1st Ex. Sess; Acts 2008, No. 565, §1.



RS 15:1097.2 - Purpose

§1097.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the parishes belonging to the authority.

Acts 1986, No. 833, §1, eff. July 10, 1986; Acts 1991, No. 147, §1, eff. July 2, 1991.



RS 15:1097.3 - Board of commissioners; officers; meetings

§1097.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive board, composed of not more than seven members, and establish its duties and responsibilities.

B. The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive board and requires it to hold regular meetings at least once in each calendar month.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1986, No. 833, §1, eff. July 10, 1986.



RS 15:1097.4 - Board; general authority

§1097.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1986, No. 833, §1, eff. July 10, 1986.



RS 15:1097.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1097.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in Red River Parish and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the authority, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the seven parish area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the territorial jurisdiction of the Northwest Louisiana Juvenile Detention Center Authority, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the seven parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1986, No. 833, §1, eff. July 10, 1986.



RS 15:1097.6 - Funding for the authority; criminal court costs

§1097.6. Funding for the authority; criminal court costs

In the parishes of Bienville, Claiborne, DeSoto, Natchitoches, Red River, Sabine, and Webster, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or municipal ordinance, in any district, parish, city, or mayor's court, special costs in the amount of seven dollars and fifty cents shall be levied against every defendant who is convicted after trial or who enters a plea of guilty or nolo contendere or who forfeits bond. However, in lieu of imposing the special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with other laws, but in either event any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the board of the Ware Youth Center Authority to be used for the expenses of its operations as provided in this Subpart.

Acts 1986, No. 1004, §1, eff. July 16, 1986; HCR 44, 1998 1st Ex. Sess.



RS 15:1097.7 - Funding for the authority; juvenile court costs

§1097.7. Funding for the authority; juvenile court costs

In the parishes of Bienville, Claiborne, DeSoto, Natchitoches, Red River, Sabine, and Webster, in all courts exercising juvenile jurisdiction, special costs in the amount of fifty dollars shall be levied against every juvenile who is found to have committed a traffic violation or who is adjudicated a delinquent. All or part of the costs may be suspended, but any amounts thereof collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court in which the matter was heard to the board of the Ware Youth Center Authority to be used for the expenses of its operations as provided in this Subpart.

Acts 1986, No. 1005, §1, eff. July 16, 1986; HCR 44, 1998 1st Ex. Sess.



RS 15:1098.1 - Construction of Subpart; controlling law

SUBPART F. ST. JAMES PARISH YOUTH CENTER

§1098.1. Construction of Subpart; controlling law

A. To the extent that the provisions of this Subpart are inconsistent with any other statutory law, the provisions of this Subpart shall be deemed controlling, except that all provisions of the Code of Juvenile Procedure relative to the placement of juveniles in shelter care facilities and detention centers shall be deemed controlling.

B. This Subpart does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. No notice to, consent, or approval by any governmental body or public officer shall be required as a prerequisite to the entering into of any lease or lease-purchase contract which contains an annual appropriation dependency clause, nor to the issuance of any participation certificates with respect thereto, or to the exercise of any other public function or corporate power of a governing authority except as is provided in this Subpart.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.2 - Definitions

§1098.2. Definitions

As used in this Subpart, the following words and terms shall have the following meanings, unless the context clearly indicates and requires another or different meaning or intent:

(1) "Commission" means the governing authority of St. James Parish.

(2) "Lease-purchase contract" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property, constructs a youth center thereon, and enters into a lease-purchase contract with the commission providing for the leasing of the property, including a youth center, to the parish and the acquisition of title to the property by the parish at the end of the lease period. For the purposes of this Subpart, the term "lease-purchase contract" also means any agreement between a person and the parish providing for the acquisition, lease, custody of juveniles, or other form of operation of a newly constructed youth center as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the parish.

(3) "Parish" means St. James Parish.

(4) "Participating parish" means any parish which has entered into a participation agreement with St. James Parish by which certain space within a youth center is subleased to house juveniles from the participating parish.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.3 - Purpose

§1098.3. Purpose

The commission may assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and provide physical facilities and related services for children, including the housing, care, supervision, maintenance, and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense, throughout St. James Parish and participating parishes.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.4 - General authority

§1098.4. General authority

A.(1) The commission may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer, or enter into contracts for the management, administration, and operation of, a youth center useful, necessary, expedient, or convenient to carry out the plans and purposes of this Subpart. The center may include but is not limited to residential units, administration and social services building, cafeteria building, gymnasium and recreational building, education building, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, corporeal or incorporeal, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) In connection with the construction, reconstruction, rehabilitation, improvement, and/or repair of a youth center and the equipping thereof, the parish shall comply, or cause to be complied, with the applicable provisions of R.S. 38:2211 et seq., the public bid law; however, the lease or lease-purchase contract need not additionally be advertised and bid by the parish, and to that extent the parish shall be exempt from the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(3) The purchase, reconstruction, rehabilitation, improvement, and/or repair of a youth center and the equipping thereof by the lessor shall be subject to only those state and local sales and use taxes which the parish would have been subject to if such purchase, reconstruction, rehabilitation, improvement, repair, and/or equipping had been contracted for directly by the parish. If the parish is subject to sales and use taxes upon a direct contract for such purchase, reconstruction, rehabilitation, improvement, repair, and/or equipping by the parish, the lessor shall be so subject; however, in such cases the parish shall not additionally be subject to a sales and use tax on the lease payments to the lessor under a lease or lease-purchase contract.

(4) The obligation to make payments under a lease-purchase contract and the obligation to pay other charges incident to any such contract shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation. If the payments received from a lease or lease-purchase contract are security for any notes, certificates, bonds, or other similar instruments, the portion of such payments representing interest shall be exempt from all taxation by the state or any political subdivision thereof.

B. The commission may:

(1) Enter into a lease or lease-purchase contract with any person, public or private, for the acquisition of a youth center with a lease term not to exceed thirty years upon such terms and conditions as it shall deem proper; however, such contract shall contain the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the continuation of an appropriation of funds by the governing authority to fulfill the requirements of the contract. If the governing authority fails to appropriate sufficient monies to provide for the continuation of the contract or if such appropriation is reduced by any means provided in the appropriations ordinance to prevent the total appropriations for the year from exceeding revenues for that year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(2) Enter into a participation agreement with another parish or other entity subleasing a portion of the center, provided that no such sublease shall relieve the sublessor of obligations under its lease, and providing for the care and maintenance of juveniles from that parish at the center.

(3) Generally do all things lawful to provide temporary custodial care, supervision, and education of juveniles.

(4) Authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs pursuant to this Subpart.

(5) Adopt rules and regulations for the operations and maintenance of the center.

(6) Accept available federal, state, or other public funds or private funds allocated for the purpose of establishing, improving, operating, or maintaining the center.

(7) Perform any function and exercise any power necessary, requisite, or proper for the administration and management of its affairs pursuant to this Subpart.

(8) Cooperate with juvenile courts and other courts and public agencies within St. James Parish and participating parishes.

(9) Create pursuant to the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, entities that are necessary or desirable in order to effect the issuance of notes, bonds, or certificates which will be secured by lease, lease-purchase contract, or participation agreement payments authorized by this Subpart.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.5 - Power to levy taxes, incur debt, issue bonds

§1098.5. Power to levy taxes, incur debt, issue bonds

A. The commission may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority.

B. In order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, equip, maintain, and operate a youth center and related services and programs in St. James Parish, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors who vote thereon in an election held for that purpose.

C.(1) The commission may levy a special annual tax not to exceed one mill for a period of not more than twenty years for the purposes of:

(a) Acquiring, constructing, equipping, operating, maintaining, and managing a youth center and providing rehabilitative programs within a structured environment for children who enter the juvenile justice system or who are children in need of care or supervision, or

(b) Making payments pursuant to a lease or lease-purchase contract pursuant to this Subpart by a two-thirds vote of total membership of the commission, without voter approval, but only after a public hearing is held.

(2) In addition, the commission may also levy an additional tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the commission, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.6 - Use of youth center

§1098.6. Use of youth center

The youth center shall be used for the temporary detention of juveniles within St. James Parish while awaiting trial or other disposition of their cases, runaways within the parish, and juveniles awaiting transfer to the Department of Public Safety and Corrections. Juveniles from outside of St. James Parish may be accepted by the commission in accordance with rules and regulations adopted therefor by the commission and pursuant to a participation agreement between the commission and the governing authority of the participating parish, but only upon payment or agreement of the participating parish to pay the charge established for the sublease of space in the center and the fee for the care and maintenance of each juvenile.

Acts 1989, No. 19, §1, eff. June 13, 1989.



RS 15:1098.7 - Participation by other parishes; appropriations

§1098.7. Participation by other parishes; appropriations

A. The governing authority of any parish may enter into a participation agreement with St. James Parish subleasing a portion of the youth center and providing for the care and maintenance of juveniles from that participating parish at the center pursuant to this Subpart.

B. The governing authority of each participating parish shall annually appropriate an amount which will be sufficient to fund the parish's obligation pursuant to the participation agreement entered into with St. James Parish pursuant to this Subpart.

C. For the purpose of obtaining necessary funds pursuant to Subsection B, each participating parish may levy a special annual tax not to exceed one mill for a period of not more than twenty years by a two-thirds vote of total membership of the parish governing authority, without voter approval, but only after a public hearing is held. In addition and if deemed necessary by the governing authority, a participating parish may levy a supplemental annual tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

D. The governing authority of St. John the Baptist Parish may continue to levy the special annual tax not to exceed one mill for a period of twenty years to fund the costs of housing and detaining juveniles, but those tax proceeds shall not automatically be tied to the St. James Parish youth center. The parish council by majority vote may elect to utilize those funds on hand and any funds to be received for any other juvenile detention center approved by appropriate state and federal authorities in St. John the Baptist Parish or in any other parish or may appropriate and expend such funds for operation and maintenance costs and for construction or renovation of a facility to house the juvenile probation officers, judges, counselors, and other personnel associated with juvenile services.

Acts 1989, No. 19, §1, eff. June 13, 1989; Acts 1995, No. 28, §1; Acts 2009, No. 195, §1, eff. June 30, 2009.



RS 15:1099.1 - Construction of Subpart; controlling law

SUBPART G. PARISH YOUTH CENTER

§1099.1. Construction of Subpart; controlling law

To the extent that the provisions of this Subpart are inconsistent with any other statutory law, the provisions of this Subpart shall be deemed controlling, except that all provisions of the Code of Juvenile Procedure relative to the placement of juveniles in shelter care facilities and detention centers shall be deemed controlling.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.2 - Definitions

§1099.2. Definitions

As used in this Subpart, the following words and terms shall have the following meanings, unless the context clearly indicates and requires another or different meaning or intent:

(1) "Governing authority" means the governing authority of a parish or parishes having a youth center or a juvenile detention center authority.

(2) "Lease-purchase contract" is the financing and acquisition of property by a person pursuant to an arrangement under which such person acquires title to property, constructs a youth center thereon, and enters into a lease-purchase contract with a governing authority providing for the leasing of the property, including a youth center, to the parish and the acquisition of title to the property by the parish at the end of the lease period. For the purposes of this Subpart, the term "lease-purchase contract" also means any agreement between a person and a parish providing for the acquisition, lease, custody of juveniles, or other form of operation of a newly constructed youth center as may be provided in such agreement, provided that all policy and criteria matters for management shall be determined by the parish.

(3) "Parish" means a parish in which a youth center is sited.

(4) "Participating parish" means any parish which has entered into a participation agreement with a parish having a youth center by which certain space within the center is subleased to house juveniles from the participating parish.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.3 - Purpose

§1099.3. Purpose

A governing authority may assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and provide physical facilities and related services for children, including the housing, care, supervision, maintenance, and education of juveniles under the age of seventeen years, and for juveniles seventeen years of age and over who were under seventeen years of age when they committed an alleged offense, throughout the parish and participating parishes.

Acts 1991, No 147, §2, eff. July 2, 1991.



RS 15:1099.4 - General authority

§1099.4. General authority

A.(1) A governing authority may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a youth center useful, necessary, expedient, or convenient to carry out the plans and purposes of this Subpart. The center may include but is not limited to residential units, administration and social services building, cafeteria building, gymnasium and recreation building, education building, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, a governing authority may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) In connection with the construction, reconstruction, rehabilitation, improvement, or repair of a youth center and the equipping thereof, the parish shall comply, or cause to be complied, with the applicable provisions of R.S. 38:2211 et seq., the public bid law; however, the lease or lease-purchase contract need not additionally be advertised and bid by the parish, and to that extent the parish shall be exempt from the provisions of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(3) The purchase, reconstruction, rehabilitation, improvement, or repair of a youth center and the equipping thereof by the lessor shall be subject to only those state and local sales and use taxes which the parish would have been subject to if such purchase, reconstruction, rehabilitation, improvement, repair, or equipping had been contracted for directly by the parish. If the parish is subject to sales and use taxes upon a direct contract for such purchase, reconstruction, rehabilitation, improvement, repair, or equipping by the parish, the lessor shall be so subject; however, in such cases the parish shall not additionally be subject to a sales and use tax on the lease payments to the lessor under a lease or lease-purchase contract.

(4) The obligation to make payments under a lease-purchase contract and the obligation to pay other charges incident to any such contract shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation. If the payments received from a lease or lease-purchase contract are security for any notes, certificates, bonds, or other similar instruments, the portion of such payments representing interest shall be exempt from all taxation by the state or any political subdivision thereof.

B. A governing authority may:

(1) Enter into a lease or lease-purchase contract with any person, public or private, for the acquisition of a youth center with a lease term not to exceed thirty years upon such terms and conditions as it shall deem proper; however, such contract shall contain the following annual appropriation dependency clause: "The continuation of this contract is contingent upon the continuation of an appropriation of funds by the governing authority to fulfill the requirements of the contract. If the governing authority fails to appropriate sufficient monies to provide for the continuation of the contract or if such appropriation is reduced by any means provided in the appropriations ordinance to prevent the total appropriations for the year from exceeding revenues for that last year or for any other lawful purpose and the effect of such reduction is to provide insufficient monies for the continuation of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(2) Enter into a participation agreement with another parish or other entity subleasing a portion of the center, provided that no such sublease shall relieve the sublessor of obligations under its lease, and providing for the care and maintenance of juveniles from that parish at the center.

(3) Generally do all things lawfully to provide temporary custodial care, supervision, and education of juveniles.

(4) Authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs pursuant to this Subpart.

(5) Adopt rules and regulations for the operations and maintenance of the center.

(6) Accept available federal, state, or other public funds or private funds allocated for the purpose of establishing, improving, operating, or maintaining the center.

(7) Perform any function and exercise any power necessary, requisite, or proper for the administration and management of its affairs pursuant to this Subpart.

(8) Cooperate with juvenile courts and other courts and public agencies within the parish and participating parishes.

(9) Create pursuant to the provisions of Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, as amended, entities that are necessary or desirable in order to effect the issuance of notes, bonds, or certificates which will be secured by lease, lease-purchase contract, or participation agreement payments authorized by this Subpart.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.5 - Power to levy taxes, incur debt, issue bonds

§1099.5. Power to levy taxes, incur debt, issue bonds

A. A governing authority may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority.

B. In order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, equip, maintain, and operate a youth center and related services and programs in the parish, a governing authority may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors who vote thereon in an election held for that purpose.

C.(1) A governing authority may levy a special annual tax not to exceed one mill for a period of not more than twenty years for the purposes of acquiring, constructing, equipping, operating, maintaining, and managing a youth center and providing rehabilitative programs within a structured environment for children who enter the juvenile justice system or who are children in need of care or supervision or making payments pursuant to a lease or lease-purchase contract pursuant to this Subpart by a two-thirds vote of total membership of the governing authority, without voter approval, but only after a public hearing is held. In addition, a governing authority may also levy an additional tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

(2) In addition to the tax authorized by Paragraph (1) of this Subsection, the governing authority of Terrebonne Parish may levy an additional one-mill tax and use the proceeds of that tax for the purposes described in Paragraph (1) of this Subsection. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of Terrebonne Parish voting thereon in an election for the purpose and conducted in accordance with the Louisiana Election Code. The authority granted by this Paragraph shall be effective upon the governing authority's withdrawal from the participation agreement entered into with St. James Parish pursuant to R.S. 15:1098.7.

D. The taxing authority provided for in this Section shall not apply to any governing authority with jurisdiction over a youth center located in the parishes of Acadia, Allen, Assumption, Beauregard, Bienville, Caddo, Caldwell, Cameron, Catahoula, Concordia, East Carroll, Evangeline, Franklin, Iberia, Jefferson, Lafayette, Lafourche, LaSalle, Madison, Orleans, Rapides, Richland, St. Bernard, St. Charles, St. Landry, St. Tammany, Tangipahoa, Tensas, Vermilion, Vernon, and West Carroll.

E. The taxing authority provided for in this Section shall apply to any governing authority with jurisdiction over a youth center located in the parishes of East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana provided that any tax to be levied pursuant to this Section is authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1991, No. 147, §2, eff. July 2, 1991; Acts 1995, No. 28, §1; Acts 1995, No. 781, §1.



RS 15:1099.6 - Use of youth center

§1099.6. Use of youth center

The youth center shall be used for the temporary detention of juveniles within the parish while awaiting trial or other disposition of their cases, runaways within the parish, and juveniles awaiting transfer to the Department of Public Safety and Corrections. Juveniles from outside of the parish may be accepted by the governing authority in accordance with rules and regulations adopted therefor by the governing authority and pursuant to a participation agreement between the governing authority and the governing authority of the participating parish, but only upon payment or agreement of the participating parish to pay the charge established for the sublease of space in the center and the fee for the care and maintenance of each juvenile.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1099.7 - Participation by other parishes; appropriations

§1099.7. Participation by other parishes; appropriations

A. The governing authority of any parish may enter into a participation agreement with any parish having a youth center to sublease a portion of the center and provide for the care and maintenance of juveniles from that participating parish at the center pursuant to this Subpart.

B. The governing authority of each participating parish shall annually appropriate an amount which will be sufficient to fund the parish's obligation pursuant to the participation agreement entered into with a parish having a youth center pursuant to this Subpart.

C. For the purpose of obtaining necessary funds pursuant to Subsection B, each participating parish may levy a special annual tax not to exceed one mill for a period of not more than twenty years by a two-thirds vote of total membership of the parish governing authority, without voter approval, but only after a public hearing is held. In addition and if deemed necessary by the governing authority, a participating parish may levy a supplemental annual tax not to exceed two mills for a period of not more than twenty years for such purposes by a two-thirds vote of the total membership of the governing authority, but only after a public hearing is held and when authorized by a majority of the electors who vote thereon in an election held for that purpose.

Acts 1991, No. 147, §2, eff. July 2, 1991.



RS 15:1101 - St. Bernard Parish Juvenile Detention Center; fee for keeping juveniles

SUBPART H. ST. BERNARD PARISH JUVENILE

DETENTION CENTER

§1101. St. Bernard Parish Juvenile Detention Center; fee for keeping juveniles

A. The sheriff of St. Bernard Parish shall receive the sum of forty-five dollars per day for the keeping, feeding, clothing, care, supervision, schooling, and maintenance of each juvenile assigned to the juvenile detention center in St. Bernard Parish.

B. The sheriff shall notify the party responsible for the maintenance of each juvenile assigned to the juvenile detention center of its responsibility to contribute to the cost of care and shall bill the responsible party on a periodic basis, but not less than quarterly, for the amount due. The sheriff shall make every reasonable effort to notify such party of its liability under this Section as soon as possible after the placement of the juvenile; however, such notice or receipt thereof is not a condition for the imposition of liability for costs of care under this Section.

C. Such payments shall be made directly to the sheriff and shall be deposited in the sheriff's salary fund for the costs of care of juveniles assigned to the juvenile detention center.

D. If default occurs, the sheriff shall exercise all administrative and legal alternatives provided by law or regulation to enforce the provisions of this Section. This may include an imposition of reasonable administrative costs, costs of court, and reasonable attorney fees. The sheriff may enter into an agreement with other public agencies or private entities for collection of any debt owed to the sheriff under the provisions of this Section.

Acts 1992, No. 713, §1.



RS 15:1105 - Central Louisiana Juvenile Detention Center Authority; creation; jurisdiction

SUBPART I. CENTRAL LOUISIANA JUVENILE

DETENTION CENTER AUTHORITY

§1105. Central Louisiana Juvenile Detention Center Authority; creation; jurisdiction

The Central Louisiana Juvenile Detention Center Authority is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Vernon, and Winn.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.1 - Board of commissioners; appointment; terms

§1105.1. Board of commissioners; appointment; terms

A. The Central Louisiana Juvenile Detention Center Authority shall be governed by a commission which shall control, administer, and manage its affairs. The commission shall be composed of a board of seven commissioners. There shall be one commissioner appointed from each of the seven parishes within the territory of the authority and each shall be a qualified elector and domiciled in the parish for which he is appointed. They shall be appointed for terms of four years, as follows:

(1) Two commissioners shall be appointed by the judges exercising juvenile jurisdiction within the participating parishes.

(2) Two commissioners shall be appointed by the sheriffs of the participating parishes.

(3) One commissioner shall be appointed by the chiefs of police of municipalities within the participating parishes.

(4) Two commissioners shall be appointed by the district attorneys with jurisdiction in the participating parishes.

B. The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.2 - Purpose

§1105.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state through the establishment of rehabilitative programs within a structured environment and the provision of physical facilities and related services for children throughout the parishes belonging to the authority.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.3 - Board of commissioners; officers; meetings

§1105.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive committee, composed of not more than five members, and establish its duties and responsibilities.

B. The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive committee and requires it to hold regular meetings at least once in each calendar month.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.4 - Board; general authority

§1105.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, or in need of services as provided by Children's Code Articles 726 et seq., as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision or services. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1105.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in Grant Parish and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the authority, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically may cooperate with juvenile courts and other courts and public agencies within the eight-parish area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the territorial jurisdiction of the Central Louisiana Juvenile Detention Center Authority, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33 of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the eight-parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.6 - Funding for the authority; criminal court costs

§1105.6. Funding for the authority; criminal court costs

In the parishes within the jurisdiction of the authority, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or municipal ordinance, in any district, parish, city, or mayor's court, special costs in the amount of seven dollars and fifty cents shall be levied against every defendant who is convicted after trial or who enters a plea of guilty or nolo contendere or who forfeits bond. However, in lieu of imposing the special costs, the court may direct that a like amount be deducted from any fine imposed prior to disposition of the fine in accordance with other laws, but in either event any amounts so collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court to the board to be used for the expenses of its operations as provided in this Subpart.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1105.7 - Funding for the authority; juvenile court costs

§1105.7. Funding for the authority; juvenile court costs

In the parishes within the jurisdiction of the authority, in all courts exercising juvenile jurisdiction, special costs in the amount of fifty dollars shall be levied against every juvenile who is found to have committed a traffic violation or who is adjudicated a delinquent. All or part of the costs may be suspended, but any amounts thereof collected shall be remitted, by the tenth of the month following the month in which collected, by the proper officer of the court in which the matter was heard to the board to be used for the expenses of its operations as provided in this Subpart.

Acts 1997, No. 1445, §1, eff. July 15, 1997.



RS 15:1106 - Bossier/Caddo Juvenile Detention Center Authority; creation; jurisdiction

SUBPART J. BOSSIER/CADDO JUVENILE

DETENTION CENTER AUTHORITY

§1106. Bossier/Caddo Juvenile Detention Center Authority; creation; jurisdiction

The Bossier/Caddo Juvenile Detention Center Authority is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the parishes of Bossier and Caddo.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.1 - Board of directors; appointment; terms

§1106.1. Board of directors; appointment; terms

A.(1) The Bossier/Caddo Juvenile Detention Center Authority shall be governed by a board of directors which shall control, administer, and manage the affairs of the district.

(2) The board shall be composed of eleven directors, who shall be qualified electors domiciled and residing in the district. The directors shall be appointed for terms coinciding with the position or agency that appoints that particular board member.

(a) One director shall be appointed by the Caddo Parish Juvenile Court judges.

(b) One director shall be appointed by the Bossier Parish district and city court judges.

(c) One director shall be appointed by Caddo Parish Commission.

(d) One director shall be appointed by the Bossier Parish Police Jury.

(e) One director shall be appointed by the Shreveport City Council.

(f) One director shall be appointed by the Bossier City City Council.

(g) One director shall be appointed by the Bossier Parish School Board.

(h) One director shall be appointed by the Caddo Parish School Board.

(i) One director shall be appointed by the assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

(j) One director shall be appointed by the Bossier Parish sheriff.

(k) One director shall be appointed by the Caddo Parish sheriff.

B. The members of the board of directors shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1997, No. 1445, §2, eff. July 15, 1997; Acts 2008, No. 565, §1.



RS 15:1106.2 - Purpose

§1106.2. Purpose

The purpose of the board of directors shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive, law-abiding citizens of the community, parish, and state through the establishment of rehabilitative programs within a structured environment and the provision of physical facilities and related services for children throughout Bossier and Caddo Parishes.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.3 - Board of directors; officers; meetings

§1106.3. Board of directors; officers; meetings

A. The board of directors shall elect a chairman, a vice chairman, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one director may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive committee, composed of not more than five members, and establish its duties and responsibilities.

B. The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the chairman or of three of the directors. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive committee and requires it to hold regular meetings at least once in each calendar month.

C. A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.4 - Board; general authority

§1106.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the board and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, or in need of services as provided by Children's Code Articles 726 et seq., as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision or services. In addition, the board may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1106.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1106.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of directors shall be domiciled in Caddo Parish and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the authority, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the board, and it specifically may cooperate with juvenile courts and other courts and public agencies within the two-parish area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the territorial jurisdiction of the Bossier/Caddo Juvenile Detention Center Authority, the board may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33 of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the two-parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1997, No. 1445, §2, eff. July 15, 1997.



RS 15:1107 - Feliciana Juvenile Justice District; creation; jurisdiction

SUBPART K. FELICIANA JUVENILE

JUSTICE DISTRICT

§1107. Feliciana Juvenile Justice District; creation; jurisdiction

The Feliciana Juvenile Justice District is hereby established as a political subdivision of the state, with a territorial jurisdiction throughout the Twentieth Judicial District, which includes the parishes of East Feliciana and West Feliciana.

Acts 1999, No. 333, §1.



RS 15:1107.1 - Board of commissioners; appointment; terms

§1107.1. Board of commissioners; appointment; terms

A.(1) The Feliciana Juvenile Justice Commission is hereby created to control, administer, and manage the affairs of the district.

(2) The commission shall be composed of a board of seven commissioners, who shall be qualified electors domiciled and residing in the district. Each commissioner shall be appointed for a term of four years.

(a) Two commissioners shall be appointed by the judges of the Twentieth Judicial District.

(b) One commissioner shall be appointed by the district attorney of the Twentieth Judicial District.

(c) One commissioner shall be appointed by the sheriff of East Feliciana Parish.

(d) One commissioner shall be appointed by the sheriff of West Feliciana Parish.

(e) One commissioner shall be appointed by the judges of the Twentieth Judicial District from a list of not less than three nor more than five names submitted by the police jury of East Feliciana Parish.

(f) One commissioner shall be appointed by the judges of the Twentieth Judicial District from a list of not less than three nor more than five names submitted by the police jury of West Feliciana Parish.

B. The members of the board of commissioners shall serve without salary or per diem, but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

Acts 1999, No. 333, §1.



RS 15:1107.2 - Purpose

§1107.2. Purpose

The purpose of the commission shall be to assist and afford opportunities to children who enter the juvenile justice system, or who are children in need of care or supervision, to become productive, law-abiding citizens of the community, parish, and state by the establishment of rehabilitative programs within a structured environment and to provide physical facilities and related services for children throughout the parishes of East and West Feliciana.

Acts 1999, No. 333, §1.



RS 15:1107.3 - Board of commissioners; officers; meetings

§1107.3. Board of commissioners; officers; meetings

A. The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount determined by the board.

B. The board shall fix a time and place for the holding of its regular meetings and shall hold at least one regular meeting in each calendar month. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq.

C. A majority of the members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board shall be approved by a majority of the members present.

Acts 1999, No. 333, §1.



RS 15:1107.4 - Board; general authority

§1107.4. Board; general authority

A. The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the commission may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, tangible or intangible, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

B. The board may also authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

Acts 1999, No. 333, §1.



RS 15:1107.5 - Board; domicile; power to levy taxes, incur debt, issue bonds

§1107.5. Board; domicile; power to levy taxes, incur debt, issue bonds

A. The board of commissioners shall be domiciled in the parish of East Feliciana and shall have the power to sue and be sued. In the exercise of its powers to control, administer, and manage the affairs of the district, the board may incur debt and issue bonds, and it may levy taxes in the manner provided in this Subpart and pursuant to Article VI, Sections 30 and 32 of the Constitution of Louisiana or any other constitutional or statutory authority. The board generally may perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the commission, and it specifically shall cooperate with juvenile courts and other courts and public agencies within the Twentieth Judicial District and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

B. In addition to the general powers conferred herein, in order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the Feliciana Juvenile Justice District, the commission may incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33 of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the district who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 1999, No. 333, §1.



RS 15:1107.6 - Court costs; criminal and traffic cases; district and mayor's courts; Feliciana Juvenile Justice District; juvenile detention facility

§1107.6. Court costs; criminal and traffic cases; district and mayor's courts; Feliciana Juvenile Justice District; juvenile detention facility

In the parishes within the jurisdiction of the district, in addition to any fines or costs imposed by law, in all felony and misdemeanor prosecutions, including traffic offenses, under state law or parish or local ordinance, in any district or mayor's court, as may be applicable, special court costs in the amount of five dollars shall be assessed against every defendant who is convicted after trial or who enters a plea of guilty or nolo contendere or who forfeits bond. The monies from such costs shall be collected by the sheriff or magistrate of the mayor's court and placed in a special account to be used exclusively for the funding of the juvenile detention facility of the Feliciana Juvenile Justice District, as provided in R.S. 15:1107.4(A).

Acts 2007, No. 321, §1.

NOTE: Section 2 of Act 321 states that no increase in special court costs provided for in Act 321 shall become effective without approval of the Judicial Council, unless the council fails to approve or reject such increase within 30 days after the effective date of the Act.



RS 15: 1108 - Multi-jurisdictional board; creation; jurisdiction

SUBPART L. MULTI-JURISDICTIONAL BOARD

§1108. Multi-jurisdictional board; creation; jurisdiction

A.(1) Notwithstanding any other provisions of law to the contrary, for purposes of supporting the operation of a juvenile detention facility, a multi-jurisdictional board of commissioners is hereby established with a territorial jurisdiction throughout the parishes having the following populations: in excess of one hundred-seven thousand but not more than one hundred-seven thousand three hundred; in excess of twenty-three thousand three hundred but not more than twenty-three thousand five hundred; in excess of thirty-three thousand but not more than thirty-three thousand five hundred; in excess of fifty-two thousand five hundred but not more than fifty-three thousand; in excess of twenty-two thousand but not more than twenty-two thousand two hundred fifty; in excess of forty-five thousand seven hundred fifty but not more than forty-six thousand; in excess of twenty-two thousand seven hundred seventy-five but not more than twenty-three thousand; and in excess of twenty-three thousand five hundred but not more than twenty-four thousand, based on the latest federal decennial census which shall control, administer and manage the affairs of the district.

(2) The parishes included in Paragraph (1) of this Subsection shall form a district which shall be a political subdivision of the state. The boundaries of the district shall be the boundaries of the parishes.

B. Governance. (1) The board of commissioners, shall be qualified electors domiciled and residing in the district. They shall be appointed for terms of four years, as follows:

(a) Three commissioners shall be appointed by the judges exercising juvenile jurisdiction within the participating parish areas.

(b) Four commissioners shall be appointed by the sheriffs of the participating parishes and the chiefs of police of municipalities within the participating parish areas.

(c) One commissioner shall be appointed by the governing authority of each of the participating parishes.

(d) One commissioner shall be appointed by the district attorneys with jurisdiction in the participating parishes.

(e) One commissioner shall be appointed by the deputy secretary of the office of juvenile justice of the Department of Public Safety and Corrections.

(2) The members of the board of commissioners shall serve without salary or per diem but the board may authorize a reasonable travel allowance for its members in the performance of their official duties.

(3) The board of commissioners shall elect a president, a secretary, and a treasurer, whose duties in addition to those provided by this Subpart shall be established by the board. If the board so decides, one commissioner may serve as both secretary and treasurer, but in any event the treasurer shall furnish bond in an amount and in accordance with terms and conditions fixed by the board. The board may also elect an executive board, composed of not more than seven members, and establish its duties and responsibilities.

(4) The board shall fix a time and place for the holding of its regular meetings. Additional regular or special meetings may be held upon the call of the president or of three of the commissioners. All meetings of the board shall be held at the domicile of the board and shall be governed by the provisions of R.S. 42:11 et seq. The board shall hold at least one regular meeting in each calendar month; however, the board may meet less frequently but not less than once each calendar quarter if it establishes an executive board and requires it to hold regular meetings at least once in each calendar month.

(5) A majority of the current members of the board shall constitute a quorum. A quorum shall be required to transact business and all actions and resolutions of the board must be approved by a majority of the quorum present.

(6) The board of commissioners shall be domiciled in the parish having a population in excess of twenty-two thousand but not more than twenty-two thousand five hundred.

C. Powers and duties. The district, acting through its board of commissioners, shall have the following powers and duties:

(1) To purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business. Such facilities may include but are not limited to office facilities, parking facilities, diagnostic facilities, dormitories, and other residential facilities for delinquent, neglected, or abused children or children in need of care or supervision, as well as for employees, patrons, visitors, and relatives of children who may enter the juvenile justice system or who are in need of care or supervision. In addition, the district may lease, purchase, or acquire by donation or otherwise, any property, immovable or movable, corporeal or incorporeal, from any person, firm, or corporation, including the state and its agencies and political subdivisions.

(2) To authorize and approve, upon such terms as it may deem advisable, contracts of employment for a superintendent or administrator and other necessary personnel and contracts for legal, financial, engineering, and other professional services necessary or expedient for the conduct of its affairs.

(3) To sue and be sued.

(4) In the exercise of its powers to control, administer, and manage the affairs of the district, to incur debt and issue bonds, and levy taxes pursuant to Article VI, Sections 30 and 32, of the Constitution of Louisiana or any other constitutional or statutory authority.

(5) To perform any function and exercise any power necessary, requisite, or proper for the administration and management of the affairs of the district, and it specifically may cooperate with juvenile courts and other courts and public agencies within the area and aid and assist them in all ways authorized by law to carry out the purposes and responsibilities for which it is established.

(6) In order to obtain the necessary funds to carry out its purposes, duties, and responsibilities, and in order to acquire, construct, maintain, and operate a juvenile facility or facilities and related services and programs throughout the area, to incur debt and issue general obligation bonds within the limitations prescribed by Article VI, Section 33, of the Constitution of Louisiana and other applicable constitutional or statutory authority, but only when authorized by a majority of the electors in the multi-jurisdictional parish area who vote thereon in an election held for that purpose in accordance with laws governing such elections.

Acts 2012, No. 365, §1, eff. May 31, 2012.



RS 15:1110 - Detention standards; licensing

PART XI-A. JUVENILE DETENTION STANDARDS AND

LICENSING PROCEDURES

NOTE: Section 1110 (heading) eff. until July 1, 2013. See Acts 2012, No. 814, §1.

§1110. Detention standards; licensing

NOTE: Section 1110 (heading) as amended by Acts 2012, No. 814, §1, eff. July 1, 2013.

§1110. Detention standards; licensing; fees

A. It is the intent of the legislature to protect the health, safety, and well-being of the children of this state who are placed in juvenile detention facilities. Toward this end, it is the purpose of this Part to provide for the establishment of statewide standards for juvenile detention facilities, to ensure maintenance of these standards, and to regulate conditions in these facilities through a licensing program. It shall be the policy of this state that all juvenile detention facilities provide temporary, safe, and secure custody of juveniles during the pendency of juvenile proceedings, when detention is the least restrictive alternative available to secure the appearance of the juvenile in court or to protect the safety of the child or the public.

B. On or before July 1, 2011, the Louisiana Juvenile Detention Association shall develop and recommend uniform standards for local juvenile detention facilities that comport with nationally recognized and accepted best practice standards for juvenile detention facilities. In developing these standards, the Louisiana Juvenile Detention Association shall seek input and guidance from the Task Force on Juvenile Detention Standards and Licensing provided for in Subsection D of this Section.

C. On or before January 1, 2012, the Department of Children and Family Services shall develop and promulgate, in accordance with the provisions of the Administrative Procedure Act, rules governing the licensing of juvenile detention facilities consistent with the standards recommended by the Louisiana Juvenile Detention Association. In developing these rules, the department shall seek input and guidance from the Task Force on Juvenile Detention Standards and Licensing provided for in Subsection D of this Section.

D. The Task Force on Juvenile Detention Standards and Licensing shall include representation of the following organizations:

(1) A representative of each of the existing juvenile detention facilities in this state.

(2) The Louisiana Juvenile Detention Association.

(3) The Louisiana District Attorneys Association.

(4) The Louisiana Public Defenders Board.

(5) The Louisiana Sheriffs' Association.

(6) The Juvenile Justice Project of Louisiana.

(7) The Department of Public Safety and Corrections, office of juvenile justice.

(8) The Louisiana Council of Juvenile and Family Court Judges.

(9) The Department of Education.

(10) The Department of Children and Family Services.

(11) The Department of Health and Hospitals.

(12) The Louisiana Chapter of the American Academy of Pediatrics.

(13) The Louisiana Municipal Association.

(14) The Police Jury Association of Louisiana.

(15) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(16) Representatives from the juvenile drug court community.

E. On or before July 1, 2013, all juvenile detention facilities, including facilities owned or operated by any governmental, profit, nonprofit, private, or public agency, shall be licensed in accordance with rules promulgated pursuant to the provisions of Subsection C of this Section.

NOTE: Subsection F as added by Acts 2012, No. 814, §1, eff. July 1, 2013.

F. There shall be an annual license fee for any license issued to a detention facility as follows:

(1) For a detention facility authorized to care for six or fewer juveniles, the license fee shall be four hundred dollars.

(2) For a detention facility authorized to care for at least seven but not more than fifteen juveniles, the license fee shall be five hundred dollars.

(3) For a detention facility authorized to care for sixteen or more juveniles, the license fee shall be six hundred dollars.

Acts 2003, No. 1225, §2; Acts 2010, No. 863, §1; Acts 2012, No. 366, §1; Acts 2012, No. 814, §1, eff. July 1, 2013.



RS 15: 1110.1 - Operating without or in violation of license or regulations; penalties

§1110.1. Operating without or in violation of license or regulations; penalties

A. Whoever operates a juvenile detention facility without a valid license issued by the Department of Children and Family Services pursuant to R.S. 15:1110 shall be fined one thousand dollars for each day of operation without the valid license. In addition to seeking civil fines imposed pursuant to the provisions of this Section, if any juvenile detention facility operates without a valid license issued by the department, the department may file suit in the district court in the parish in which the facility is located for injunctive relief, including a temporary restraining order, to restrain the institution, society, agency, corporation, person or persons, or any other group operating the facility, from continuing the violation.

B.(1) No person shall operate any juvenile detention facility in violation of any provision of R.S. 15:1110, or any other state or federal statute, regulation, or any department rule adopted pursuant to the Administrative Procedure Act that governs the ownership or operation of juvenile detention facilities.

(2) In lieu of revocation of the facility's license, the department may issue a written warning that includes a corrective action plan to any person or entity violating these requirements when the violation creates a condition or occurrence relating to the operation and maintenance of a juvenile detention facility that does not pose an imminent threat to the health, safety, rights, or welfare of a child. Failure to implement a corrective action plan issued pursuant to the provisions of this Section may result in either the assessment of a civil fine or license revocation or may result in both actions being taken by the department. Such civil fines shall not exceed two hundred fifty dollars per day for each fine assessment; however, the aggregate fines assessed for violations determined in any consecutive twelve-month period shall not exceed two thousand dollars.

(3) The department shall adopt rules in accordance with the Administrative Procedure Act that provide specific factors for determining the type of sanction to be imposed including severity of risk, actual harm, failure to implement a written corrective action plan, mitigating circumstances, the history of noncompliance and an explanation of the treatment of continuing noncompliance, an explanation of the treatment of continuing repeat deficiencies, evidence of good faith effort to comply, and any other relevant factors. The department shall develop and adopt rules and regulations required by this Paragraph with input and guidance from the Louisiana Juvenile Detention Association. The authority to impose sanctions pursuant to this Section shall commence on the effective date of the rules promulgated pursuant to this Section.

C.(1) The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the juvenile detention facility of any violation, for a departmental reconsideration process for sanctions issued, and for an appeal procedure, including judicial review.

(2) An appeal of any department decision for a violation of any provision of this Part shall be suspensive. All appeals filed pursuant to the provisions of this Section shall be heard by the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The division shall furnish the facility or agency a copy of the decision, together with notice of the procedure for requesting judicial review.

D. The department may institute all necessary civil court actions to collect fines imposed that are not timely appealed. No juvenile detention facility may claim imposed fines as reimbursable. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable. All costs of any successful action to collect such fines, including travel expenses and reasonable attorney fees, shall be awarded to the department in addition to the fines.

E.(1) Civil fines collected pursuant to the provisions of this Section shall be deposited immediately into the state treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Juvenile Detention Licensing Trust Fund". The monies in the fund shall be subject to annual appropriation and shall be available exclusively for use by the Department of Children and Family Services for the education and training of employees, staff, or other personnel of juvenile detention facilities.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund.

(4) The secretary of the Department of Children and Family Services may promulgate rules and regulations in accordance with the Administrative Procedure Act to provide for the administration of the fund.

Acts 2012, No. 814, §1, eff. July 1, 2013.



RS 15: 1110.2 - Disclosure requirements; penalties

§1110.2. Disclosure requirements; penalties

A. Any owner, operator, current or prospective employee, or volunteer of a juvenile detention facility licensed by the Department of Children and Family Services shall report annually and at any time upon the request of the department, on the state central registry disclosure form promulgated by the department, whether or not his name is currently recorded on the state central registry for a justified finding of abuse or neglect and that he is the named perpetrator.

B. All such completed state central registry disclosure forms shall be maintained in accordance with the department licensing regulations. Any state central registry disclosure form that is maintained in a juvenile detention facility licensing file shall be confidential and subject to the confidentiality provision of R.S. 46:56(F) pertaining to the investigations of abuse and neglect.

C. Any owner, operator, current or prospective employee, or volunteer of a juvenile detention facility licensed by the department who knowingly falsifies the information on the state central registry disclosure form shall be fined not more than five hundred dollars, imprisoned for not more than six months, or both.

D. Any owner, operator, current or prospective employee, or volunteer of a juvenile detention facility licensed by the department who discloses that he is currently recorded on the state central registry for a justified finding of abuse or neglect shall be entitled to a risk assessment evaluation provided by the department to determine that the individual does not pose a risk to children and shall have the right to file an appeal in accordance with R.S. 49:992 of the Administrative Procedure Act. Any such determination by the risk evaluation panel shall be kept on file at all times by the department.

E. The department shall promulgate rules and regulations to implement the provisions of this Section. The rules and regulations shall include but not be limited to establishing criteria for risk evaluation requests, the composition of the risk evaluation panel, and establishing criteria for risk evaluation determinations.

Acts 2012, No. 814, §1, eff. July 1, 2013.



RS 15:1111 - Work release program

PART XII. WORK RELEASE PROGRAM

§1111. Work release program

A. The Department of Public Safety and Corrections is hereby authorized to establish and administer a work release program for inmates of any institution under the jurisdiction of the department.

B. The department shall establish rules for the administration of the work release program and shall determine those inmates who may participate in the release program. Any inmate sentenced to imprisonment at hard labor shall be eligible at any time during his sentence to participate in the work release program, subject to the provisions of this Part. If any inmate violates the conditions prescribed by the department, his work release privileges may be withdrawn. Failure to report to or return from the planned employment shall be considered an escape under the provisions of R.S. 14:110. The department may approve as work release privileges, placement in universities, colleges, technical, vocational or trade schools, or in sheltered workshops or in training programs designed to improve the skills and abilities of the inmate.

C. The department shall designate and adapt facilities for the purpose of housing inmates with work release privileges or it may arrange and contract for other facilities, including but not limited to portions of parish jails for inmates employed in the area. No inmate shall be granted work release privileges until: (1) such suitable quarters have been provided in the area of accepted or preferred employment or educational or training placement, and (2) a position of employment or educational or training placement is available for the inmate.

D. Every inmate with work release privileges shall be liable for the cost of his room, board, clothing and other necessary expenses incident to his employment or placement unless other means of payment are approved by the department.

E. The wages of any inmate so employed shall be collected by the agency or organization operating the work release program and deposited in a public banking institution. An accurate account of the financial status of each inmate shall be maintained and shall be subject to the approval of the secretary of the department.

F. The wages of any such inmate shall be disbursed by the department for the following purposes and in the order stated, subject to the approval of the secretary of the department:

(1) The board of the inmate including food and clothing;

(2) Necessary travel expense to and from work and other incidental expenses of the inmate;

(3) Support of the inmate's dependents, if any;

(4) Payment, either in full or ratably of the inmate's obligations acknowledged by him in writing, or which have been reduced to judgment;

(5) The balance if any, to the inmate upon his discharge.

G. The wages of an inmate so employed shall be not less than the customary wages for an employee performing similar services.

H.(1) Deductions for room, board, and other administrative and incidental costs resulting from participation in a work release program authorized by this Section shall not exceed seventy percent of the gross wages received by the inmate. This deduction rate shall be established by the secretary of the Department of Public Safety and Corrections.

(2) For the purposes of this Subsection, administrative and incidental costs are all costs other than room and board.

I.(1) Any inmate who has been convicted of forcible rape (R.S. 14:42.1), aggravated arson (R.S. 14:51), armed robbery (R.S. 14:64), attempted murder (R.S. 14:27 and 29), or attempted armed robbery (R.S. 14:27 and 64), shall be eligible to participate in a work release program during the last six months of his term. Any person sentenced as a habitual offender pursuant to R.S. 15:529.1 shall be eligible to participate in a work release program during the last year of his term if the offender has obtained a low-risk level designation determined by a validated risk assessment instrument approved by the secretary of the Department of Public Safety and Corrections. Notwithstanding the provisions of this Section and unless the inmate is eligible at an earlier date, those inmates who have served a minimum of fifteen years in the custody of the department for those crimes enumerated in this Section shall be eligible to participate in a work release program during the last twelve months of their terms.

(2) Any inmate convicted of producing, manufacturing, distributing, or dispensing or possession with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance classified in R.S. 40:964 shall be eligible to participate in the work release program if the inmate is otherwise in compliance with the standards for work release.

J. No inmate employed in the work release program shall be employed in a position which would necessitate his departure from the state, except for those inmates assigned to work release programs who are employed in industries off the coast of Louisiana.

K. The department shall compile statistical data on the incidence of work release violations by participating inmates. Violations shall include the commission of new offenses as well as any transgressions that result in disciplinary action or removal from the program. The data shall indicate the nature of the incident, the age of the offender, his original offense, the length of his sentence, his prior criminal record, and any other characteristic found to be predictive of success or failure. This information shall be used by the department to guide it in formulating program policies and eligibility standards and shall be available to the legislature upon request.

L. In no case shall inmates participating in a work release program be authorized or permitted to work or to continue to work on a project or job involved in a labor dispute.

Added by Acts 1968, No. 187, §§1, 3. Amended by Acts 1970, No. 444, §1; Acts 1978, No. 337, §2; Acts 1978, No. 510, §1; Acts 1985, No. 786, §1; Acts 2003, No. 634, §1; Acts 2006, No. 173, §1; Acts 2008, No. 31, §1; Acts 2009, No. 266, §1; Acts 2010, No. 809, §1; Acts 2014, No. 37, §1.



RS 15:1112 - Reports to law enforcement agencies

§1112. Reports to law enforcement agencies

Probation and parole officers shall notify every law enforcement agency of any prisoner or parolees assigned to or presently working within the agency's jurisdiction under a work release program.

Added by Acts 1974, No. 509, §1.



RS 15:1113 - Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the department

§1113. Facilities providing housing or temporary residence to individuals participating in work release or workforce development work release programs administered by the department

A. No facility that provides housing or temporary residence for individuals who are participating in work release programs as authorized by the provisions of R.S. 15:1111 or 1199.9 shall be located within one thousand feet of any school or child day care center property.

B.(1) In municipalities and unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the school or day care center to the nearest point of the premises to be used to provide housing or temporary residence.

(2) Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, the measurement of this distance shall be a straight line from the nearest point of the premises to provide housing or temporary residence to the nearest point of the school or day care center property.

C.(1) The prohibitions provided for in Subsection A of this Section shall not apply to any facility that provides housing or temporary residence and has been in operation for a year or longer prior to August 15, 2009.

(2) The subsequent construction, erection, development, or movement of a school or day care center which causes the facility providing housing or temporary residence to be located within the prohibited distance as provided for in Subsection A of this Section shall not be cause for a violation of the provisions of this Section.

D. For purposes of this Section the following definitions shall apply:

(1) "Child day care center property" means property on which is located a facility licensed as a day care center under the provisions of the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.) or licensed as a group child day care home under the provisions of the Child Care Registration Law (R.S. 46:1441 et seq.).

(2) "Premises" includes that land and any improvements thereon.

(3) "School property" means the property of any public elementary or secondary school or any nonpublic elementary or secondary school.

E. Whoever violates the provisions of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 2009, No. 151, §1.



RS 15:1131 - Repealed by Acts 2014, No. 5, §1.

PART XIII. COMMUNITY REHABILITATION CENTERS

§1131. Repealed by Acts 2014, No. 5, §1.



RS 15:1132 - Pre-sentence investigations

§1132. Pre-sentence investigations

A. If a defendant is convicted of an offense, the court may order a pre-sentence investigation in accordance with the provisions of Code of Criminal Procedure Article 875. This investigation shall undertake educational, medical, physical fitness, psychiatric, and social studies of the defendant.

B. The Department of Corrections or, with court approval, the pre-sentence and probation officers of the various courts are hereby authorized to enter into contracts with professional personnel to perform the tests. The report of the investigation shall make recommendations to the court as to the rehabilitation potential of the defendant, the stages required to make the defendant useful and productive, and as to whether the defendant should be placed on probation and the terms thereof or whether the defendant should be committed to a community rehabilitation center or prison, or to the Department of Corrections for assignment to an appropriate penal or correctional facility.

C. The court may postpone sentence until this report is received.

D. Any expenses of these tests may be assessed and taxed as costs and shall be payable by the defendant benefiting by them. An additional civil action to collect these costs shall not prescribe for five years.

Acts 1970, No. 441, §1; Acts 1983, No. 641, §1.



RS 15:1133 - Sentence to community rehabilitation centers

§1133. Sentence to community rehabilitation centers

A. Notwithstanding any provision of law to the contrary, a court may order that an offender sentenced to not more than five years without hard labor be placed in a community rehabilitation center under terms and conditions established by the court, provided such placement receives the consent of the offender and the administrators in charge of the center. Upon the written request of the administrators of a community rehabilitation center, the court shall order that an offender placed pursuant to this Subsection be removed, and shall issue such other orders regarding the custody of the offender as are appropriate under the original sentence.

B.(1) Notwithstanding any law to the contrary, a court may recommend that an offender sentenced to imprisonment at hard labor in the custody of the Department of Public Safety and Corrections be placed in a community rehabilitation center. Upon such a recommendation, the secretary of the Department of Public Safety and Corrections or his designee may place the offender in a community rehabilitation center provided the following conditions are met:

(a) The placement is recommended in a presentence investigation report.

(b) The offender agrees to the placement.

(c) The sentence to imprisonment at hard labor is for five years or less.

(d) The offender has never been convicted of a sex-related offense.

(e) The offender has not exhibited and his record does not reveal an habitual or compulsive use of violence against persons.

(f) The secretary or his designee concludes, based upon evaluation conducted by the department, that the offender is likely to respond affirmatively to placement in a community rehabilitation center.

(2) Any offender placed in a community rehabilitation center pursuant to the provisions of this Subsection may be removed from the center and placed in a Department of Public Safety and Corrections facility at the discretion of the secretary or his designee.

C. The provisions of this Section shall not be applicable to a defendant who was convicted of any violation of R.S. 14:98.

Acts 1970, No. 441, §1; Acts 1988, No. 610, §1, eff. Jan. 1, 1989; Acts 1989, 1st Ex. Sess., No. 11, §1, eff. Mar. 13, 1989.



RS 15:1134 - Staff and facilities of community rehabilitation centers

§1134. Staff and facilities of community rehabilitation centers

A. The Department of Corrections may employ psychiatrists, neurologists, special educators, guidance counselors, psychologists, nurses, technicians, social workers, occupational therapists, physicians and other professional personnel to staff community rehabilitation centers, or may contract for the services of such persons with community service organizations, religious groups, universities and medical schools.

B. The Department of Corrections and/or the criminal sheriff of the parish of Orleans, as the case may be may enter into contracts with other state agencies, local agencies, community service organizations or religious groups for the operation and maintenance of community rehabilitation centers or for the leasing of space for such facilities, or both. In addition, the criminal sheriff of the parish of Orleans, for the purposes of operating and maintaining such rehabilitation centers, programs and/or services for prisoners under his jurisdiction, shall have full power and authority as is provided for in Subsection A hereof, to retain such personnel as may be required for these purposes.

C. All community rehabilitation centers shall be minimum security structures and no such facility shall contain cells or barred windows, and no inmate of any such facility shall be locked in any room thereof. There shall be no armed guards at any such facility.

Added by Acts 1970, No. 441, §1. Amended by Acts 1972, No. 723, §1.



RS 15:1135 - Repealed by Acts 2009, No. 266, §2.

§1135. Repealed by Acts 2009, No. 266, §2.



RS 15:1136 - Rules and regulations of Department of Corrections

§1136. Rules and regulations of Department of Corrections

The Department of Corrections shall adopt all regulations it deems essential to the proper conduct of community rehabilitation centers.

Added by Acts 1970, No. 441, §1.



RS 15:1151 - Definitions

PART XIV. PRISON ENTERPRISES

§1151. Definitions

As used in this Part, the following words shall have the following meanings ascribed to them:

(1) "Board" means the Prison Enterprises Board.

(2) "Department" means the Louisiana Department of Corrections.

(3) "Secretary" means the secretary of corrections.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1152 - Prison enterprises

§1152. Prison enterprises

The department may engage in any agricultural, aquacultural, silvicultural, industrial enterprise, or service in accordance with the provisions of this Part.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1153 - Purposes

§1153. Purposes

A. The department shall operate prison enterprises for the following purposes, which shall be given priority in the order listed:

(1) To utilize the resources of the department in the production of food, fiber, and other necessary items used by the inmates in order to lower the cost of incarcerating the inmates.

(2) To provide products and services to state agencies and agencies of parishes, municipalities, other political subdivisions, and public employees.

(3) To provide work opportunities for inmates in accordance with law.

B.(1) The department may enter into cooperative endeavors with and request studies or reports from private citizens, the Louisiana State University Cooperative Extension Service, and the public colleges and universities in this state for the purposes of encouraging and facilitating production and marketing of agricultural commodities and research in the area of production of agricultural commodities and for the purpose of acquiring advice on the most cost effective utilization of the products of its agricultural system.

(2) Should the department enter into such cooperative endeavors or receive such studies or reports as provided in Subsection A of this Section it shall do the following:

(a) Prepare an annual written summary of any recommendations made within three years preceding the date of the summary by any person or entity who has participated or is participating in a cooperative endeavor or who is making or has made a study or report, excluding any recommendations made prior to July 1, 1984, which summary shall be co-signed by such person or entity.

(b) Prepare a report of the specific actions taken by the department with regard to such recommendations.

(c) Prepare a report of the reasons why any such recommendation was not fully implemented.

(d) Transmit the summary and the reports to the House and Senate Committees on Agriculture, Forestry, Aquaculture and Rural Development, the Committee on Administration of Criminal Justice of the House of Representatives, the Legislative Fiscal Office, and the persons or entities which made the recommendations by the first of April of each year.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1985, No. 983, §1; Acts 2003, No. 116, §2, eff. May 28, 2003; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1154 - Administration

§1154. Administration

A. The secretary shall administer the provisions of this Part.

B. The Prison Enterprises Board shall advise the secretary on all aspects of the administration of this Part.

C. The secretary shall administer the provisions of this Part in a manner which will insure the best long-range utilization of the resources of the department.

D. In the administration of the forest lands under the control of the department, no trees shall be cut or planted except in accordance with best management practices determined after consultation with the Louisiana State University School of Forestry or a professional timber management consultant.

E. The secretary shall develop the budgets and the plans of operation for the prison enterprises for the various institutions with the advice of the board and with the concurrence of one of the following as determined by the secretary, the undersecretary, the assistant secretary, or the chief of operations. At the secretary's discretion, the undersecretary, the assistant secretary, or the chief of operations shall consult with the warden of each institution under his jurisdiction concerning proposed prison enterprises at the institutions. The warden at each institution shall have the necessary authority and budgetary responsibility with respect to his respective institution to implement and execute the prison enterprises and for achieving the quantitative and qualitative production goals established by the secretary within the resources provided to each warden.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1155 - Prison Enterprises Board

§1155. Prison Enterprises Board

A. The Prison Enterprises Board is hereby created within the Department of Corrections.

B. The board shall be domiciled in Baton Rouge.

C. The board shall consist of seven members who shall be appointed by the governor in accordance with the following provisions:

(1) One member shall be knowledgeable in agronomy and shall have experience as a farmer or farm manager in the actual production of field crops for commercial purposes.

(2) One member shall have technical and practical knowledge and experience in forest management.

(3) One member shall have knowledge and experience in livestock management, dairy operations, or both.

(4) One member shall be an owner or operator of a facility engaged in the processing of the types of agricultural products produced by prison enterprises.

(5) One member shall have knowledge of and experience in manufacturing.

(6) One member shall be appointed from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(7) One member shall be appointed from a list of three members nominated by the Louisiana AFL-CIO.

D. Each appointment by the governor shall be submitted to the Senate for confirmation.

E. Members shall serve at the pleasure of the governor.

F. Members shall receive a per diem of seventy-five dollars and shall be reimbursed for mileage at the rate established for state employees.

G. Four members shall constitute a quorum and all actions of the board shall require the affirmative vote of at least four members.

H. The board shall elect a chairman and a vice chairman from among its members who shall serve for terms of one year.

I. The board shall meet at least quarterly and may meet upon the call of the chairman or any three members. Meetings of the board shall be open to the public in accordance with law.

J. The secretary shall provide the board with necessary clerical personnel.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1991, No. 137, §1; Acts 2003, No. 774, §3.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1156 - Rules

§1156. Rules

A. The secretary, with the advice of the board, shall make such rules and regulations as are necessary to administer the provisions of this Part. All rules and regulations shall be made in accordance with the Administrative Procedure Act.

B. In addition, the secretary with the advice of the board, shall make such rules and regulations as are necessary for the implementation and administration of the provisions of R.S. 15:708(A)(4). These rules and regulations shall include but shall not be limited to guidelines for transportation to and from work projects, supervision, custody, and control of such inmates, necessary security and safety provisions, and establishment and maintenance of inmate compensation and savings accounts.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1997, No. 509, §1.



RS 15:1157 - Sales of goods and services; contractual powers

§1157. Sales of goods and services; contractual powers

A.(1) State agencies shall purchase, if available, goods and services from prison enterprises, or products manufactured in a certified Private Sector/Prison Industry Enhancement Program, if the prices are less than those of central purchasing.

(2) Goods and services may be sold to the governing authorities of parishes, municipalities, other political subdivisions, and public employees.

(3) Services shall be provided at a cost that is not less than the cost to the department for providing the services. Manufactured products shall be provided at a cost that is not less than the cost of the raw materials used to manufacture the product. If the manufactured product is deemed to be spoiled, overstocked, obsolete or otherwise not salable at a cost equal to or greater than the raw material cost of the manufactured product and can be documented as such, the director may authorize a sale at less than the raw material cost. Sales of manufactured products to public employees shall be priced at the current prison enterprises contract price or based on established and documented pricing methodologies.

B. Agricultural, aquacultural, and silvicultural commodities may be sold on the open market in accordance with rules adopted by the secretary when the sale will further the purposes of this Part.

C. The secretary may enter into contracts with private entities or governmental agencies for the sale, purchase, or barter of commodities to effectuate the purposes of this Part in accordance with rules adopted by the secretary.

D. Products of the type which are produced in foreign countries that are labor intensive may be produced and sold on the open market.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1, eff. Feb. 7, 1983; Acts 1986, No. 1009, §1; Acts 1995, No. 644, §1; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1158 - Inmate labor

§1158. Inmate labor

The department may use inmate labor to maintain existing production and service facilities.

Added by Acts 1983, 1st Ex. Sess., No. 59, §1. eff. Feb. 7, 1983; Acts 2007, No. 289, §1.

{{NOTE: SEE ACTS 1983, NO. 691, REGARDING THE PRISON ENTERPRISES FUND.}}



RS 15:1159 - Proceeds of sales

§1159. Proceeds of sales

Subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, all funds received by the department from the sale of products and services produced by the agricultural, aquacultural, silvicultural, industrial, and service prison enterprises operated by the department in accordance with the provisions of R.S. 15:1151 et seq. shall be deposited immediately upon receipt into the state treasury.

Acts 1985, No. 788, §1, eff. July 22, 1985; Acts 1990, No. 82, §1; Acts 1990, No. 85, §1; Acts 1992, No. 984, §18; Acts 2007, No. 289, §1.



RS 15:1160 - Used agricultural equipment purchases

§1160. Used agricultural equipment purchases

The secretary shall be allowed to purchase used agricultural and industrial equipment at public auction as provided by R.S. 39:1554(G)(2).

Acts 1985, No. 788, §3, eff. July 22, 1985.



RS 15:1161 - Sale of livestock breeding services; contractual powers

§1161. Sale of livestock breeding services; contractual powers

A. The secretary may authorize the director of prison enterprises or his designee to contract with private entities for the sale of the breeding services of any of the livestock owned by and under the control of the department.

B. Each private entity which contracts with any of the various institutions shall indemnify and hold the secretary, the warden, the state agency, the state, and any employees of the same harmless for any injury caused by the animal, unless the gross negligence or intentional act of any of the above was a substantial factor in causing the injury.

C. The secretary shall have the authority to adopt, in accordance with the Administrative Procedure Act, such rules and regulations as may be deemed necessary to provide for effective and efficient administration of this Section, including but not limited to specific contractual provisions.

D. The secretary may establish fees to be charged for all services provided.

Acts 1991, No. 93, §1; Acts 2007, No. 289, §1.



RS 15:1171 - Authority

PART XV. CORRECTIONS ADMINISTRATIVE

REMEDY PROCEDURE

§1171. Authority

A. The Department of Public Safety and Corrections and each sheriff may adopt an administrative remedy procedure at each of their adult and juvenile institutions, including private prison facilities.

B. The department or sheriff may also adopt, in accordance with the Administrative Procedure Act, administrative remedy procedures for receiving, hearing, and disposing of any and all complaints and grievances by adult or juvenile offenders against the state, the governor, the department or any officials or employees thereof, the contractor operating a private prison facility or any of its employees, shareholders, directors, officers, or agents, or a sheriff, his deputies, or employees, which arise while an offender is within the custody or under the supervision of the department, a contractor operating a private prison facility, or a sheriff. Such complaints and grievances include but are not limited to any and all claims seeking monetary, injunctive, declaratory, or any other form of relief authorized by law and by way of illustration includes actions pertaining to conditions of confinement, personal injuries, medical malpractice, time computations, even though urged as a writ of habeas corpus, or challenges to rules, regulations, policies, or statutes. Such administrative procedures, when promulgated, shall provide the exclusive remedy available to the offender for complaints or grievances governed thereby insofar as federal law allows. All such procedures, including the adult and juvenile offender disciplinary process, promulgated and effective prior to June 30, 1989, shall be deemed to be the exclusive remedy for complaints and grievances to which they apply insofar as federal law allows.

C. The department or sheriff may also adopt procedures for adult or juvenile offenders to discover and produce evidence in order to substantiate their claims and promulgate rules and regulations governing the recommendation, review, and approval of an award for monetary relief.

D. For the purposes of this Part, status as an "offender" is determined as of the time the basis for a complaint or grievance arises. Subsequent events, including posttrial judicial action or release from custody, shall not affect status as an "offender" for the purposes of this Part.

Acts 1985, No. 672, §1; Acts 1987, No. 94, §1; Acts 1988, No. 212, §1; Acts 1989, No. 463, §1, eff. June 30, 1989; Acts 1993, No. 871, §1; Acts 1997, No. 575, §1; Acts 2001, No. 613, §1.



RS 15:1172 - Administrative remedies; applicability; initiation

§1172. Administrative remedies; applicability; initiation

A. Upon adoption of the administrative remedy procedure, in accordance with the Administrative Procedure Act, and the implementation of the procedure within the department or by the sheriff, this procedure shall constitute the administrative remedies available to offenders for the purpose of preserving any cause of action they may claim to have against the state of Louisiana, the Department of Public Safety and Corrections, or its employees, the contractor operating a private prison facility or any of its employees, shareholders, directors, or officers, or a sheriff, or his employees or deputies. Any administrative remedy procedure in effect on January 1, 2001, including the procedure published in LAC 22:I.325, is deemed to be in compliance with the provisions of this Section.

B.(1) An offender shall initiate his administrative remedies for a delictual action for injury or damages within ninety days from the day the injury or damage is sustained.

(2) The department is authorized to establish deadlines for an offender to initiate administrative remedies for any nondelictual claims.

(3) The department is authorized to establish deadlines for the procedures and processes contained in the administrative remedy procedure provided in LAC 22:I.325.

C. If an offender fails to timely initiate or pursue his administrative remedies within the deadlines established in Subsection B of this Section, his claim is abandoned, and any subsequent suit asserting such a claim shall be dismissed with prejudice. If at the time the petition is filed the administrative remedy process is ongoing but has not yet been completed, the suit shall be dismissed without prejudice.

D. Any contractor operating a private prison facility shall adhere to all provisions of this Part and the administrative remedy procedures adopted by the department in accordance with this Part.

E. Liberative prescription for any delictual action for injury or damages arising out of the claims asserted by a prisoner in any complaint or grievance in the administrative remedy procedure shall be suspended upon the filing of such complaint or grievance and shall continue to be suspended until the final agency decision is delivered.

Acts 1985, No. 672, §1; Acts 1987, No. 94, §1; Acts 1988, No. 212, §1.; Acts 1993, No. 871, §1; Acts 2001, No. 613, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002.



RS 15:1173 - Publication of procedure

§1173. Publication of procedure

The administrative remedy procedure shall be published in the Louisiana Register.

Acts 1985, No. 672, §1; Acts 2013, No. 220, §5, eff. June 11, 2013.



RS 15:1174 - Definitions

§1174. Definitions

For purposes of this Part:

(1) "Contractor" means any entity entering into a contractual agreement to provide any correctional services pursuant to the provisions of the Louisiana Corrections Private Management Act, R.S. 39:1800.1 et seq.

(2) "Offender" means an adult or juvenile offender who is in the physical or legal custody of the Department of Public Safety and Corrections, a contractor operating a private prison facility, or a sheriff when the basis for the complaint or grievance arises. Any subsequent event, including posttrial judicial action or release from custody, shall not affect status as an "offender" for the purposes of this Part.

(3) "Private prison facility" means any institution operated pursuant to the provisions of the Louisiana Corrections Private Management Act, R.S. 39:1800.1 et seq.

Acts 1985, No. 672, §1; Acts 1988, No. 212, §1; Acts 1993, No. 871, §1; Acts 1997, No. 575, §1.



RS 15:1175 - REPEALED BY ACTS 1993, NO. 871, 3.

§1175. REPEALED BY ACTS 1993, NO. 871, §3.



RS 15:1176 - Records, confidentiality

§1176. Records, confidentiality

Before any cause of action may be heard in any state or federal court, administrative remedies must be exhausted under the procedure authorized by this Part. Therefore, in addition to any other provisions of law providing for the confidentiality of records of the Department of Public Safety and Corrections, including any records maintained by a contractor of a private prison facility, or a sheriff, all reports, investigations, and like supporting documents prepared by the department, a contractor, or a sheriff for purposes of responding to the offender's request for an administrative remedy shall be deemed to be prepared in anticipation of litigation and are confidential and not subject to discovery by the offender in any civil action which may follow his request for an administrative remedy. All formal written responses to the offender's request shall be furnished to the offender as a matter of course, as required by the procedure.

Acts 1985, No. 672, §1; Acts 1988, No. 212, §1; Acts 1993, No. 871, §1.



RS 15:1177 - Judicial review of administrative acts; exception

§1177. Judicial review of administrative acts; exception

A. Any offender who is aggrieved by an adverse decision, excluding decisions relative to delictual actions for injury or damages, by the Department of Public Safety and Corrections or a contractor operating a private prison facility rendered pursuant to any administrative remedy procedures under this Part may, within thirty days after receipt of the decision, seek judicial review of the decision only in the Nineteenth Judicial District Court or, if the offender is in the physical custody of the sheriff, in the district court having jurisdiction in the parish in which the sheriff is located, in the manner hereinafter provided:

(1)(a) Proceedings for review may be instituted by filing a petition for review in the district court within thirty days after receipt of the notice of the final decision by the agency or, if a rehearing by the agency is had or ordered by the court, within thirty days after the decision thereon. Copies of the petition shall be served upon the agency and all defendants, as provided by law.

(b) The only proper party defendant is the Department of Public Safety and Corrections when seeking judicial review of an administrative decision, excluding decisions relative to delictual actions for injury or damages, rendered pursuant to any administrative remedy procedures under this Part. For the purpose of this Section, the Department of Public Safety and Corrections means a correctional facility operated by the state of Louisiana or the Louisiana Correctional Facilities Corporation housing offenders sentenced to the custody of the Department of Public Safety and Corrections.

(2) The filing of the petition does not itself stay enforcement of the agency decision. The agency may grant, or the reviewing court may order, a stay ex parte upon appropriate terms.

(3) Within thirty days after service of the petition, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs related thereto. The court may require or permit subsequent corrections or additions to the record.

(4) The court may order that additional evidence be taken before the agency upon conditions determined by the court. However, discovery provisions of the Code of Civil Procedure pertaining to ordinary suits are inappropriate and not applicable in a suit for judicial review under this Part.

(5) The review shall be conducted by the court without a jury and shall be confined to the record. The review shall be limited to the issues presented in the petition for review and the administrative remedy request filed at the agency level. In cases of alleged irregularities in procedure before the agency, proof thereon may be taken in the court.

(6)(a) A party or agency who desires oral argument shall make a timely request for oral argument, as hereinafter provided. The request shall include a brief statement of why oral argument should be had. The court, in its discretion, may hear oral argument.

(b) A request for oral argument must be made by the plaintiff with the petition for review or by the agency or defendant with the transmission of the administrative record or answer to the reviewing court, unless an extension of time is granted by the court.

(c) A request for oral argument on an exception or motion must be filed by the movant with the filing of the exception or motion, and by the non-movant with the filing of any timely opposition to the exception or motion.

(7) In the event that no oral argument is ordered, the court shall allow the parties, including the agency, a reasonable time for filing a brief or memorandum concerning the issues before the court.

(8) The court may affirm the decision of the agency or remand the case for further proceedings, or order that additional evidence be taken.

(9) The court may reverse or modify the decision only if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(a) In violation of constitutional or statutory provisions.

(b) In excess of the statutory authority of the agency.

(c) Made upon unlawful procedure.

(d) Affected by other error of law.

(e) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(f) Manifestly erroneous in view of the reliable, probative and substantial evidence on the whole record. In the application of the rule, where the agency has the opportunity to judge the credibility of witnesses by firsthand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the agency's determination of credibility issues.

(10) An aggrieved party may appeal a final judgment of the district court to the appropriate court of appeal.

B.(1) If an offender who files a complaint or grievance which is the subject of an application for judicial review is not in the physical custody of the Department of Public Safety and Corrections, or of a contractor operating a private prison facility, or of a sheriff when the decision is rendered with respect to the application for judicial review, the person against whom the complaint or grievance was filed may deliver that decision to the person who filed the complaint or grievance by mailing the decision by first class United States mail to the person who filed the complaint or grievance, at the most recent address provided by that person.

(2) If the decision is mailed to that person and cannot be delivered by the United States Postal Service, the envelope in which the decision was mailed, together with the notations made on that envelope by the United States Postal Service concerning the inability to deliver that envelope, may be introduced into evidence for the purpose of showing compliance with the provisions of this Subsection.

(3) If the judge finds that the person against whom the complaint or grievance was filed has used due diligence in mailing the decision, the court may determine that that person has complied with the provisions of this Subsection and has complied with the requirements of due process concerning notice of that decision.

C. This Section shall not apply to delictual actions for injury or damages, however styled or captioned. Delictual actions for injury or damages shall be filed separately as original civil actions. This Section shall not apply to the commitment and transfer of children under R.S. 15:901.

D. This Section shall provide the exclusive procedure and standard for review for all offenders as defined seeking review under this Part.

Acts 1987, No. 94, §1; Acts 1988, No. 212, §1; Acts 1993, No. 871, §§1, 3; Acts 1997, No. 575, §1; Acts 1997, No. 1216, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002; Acts 2010, No. 135, §1.



RS 15:1178 - Judicial screening

§1178. Judicial screening

A. When a clerk of court receives a petition for judicial review filed under the provisions of R.S. 15:1177, the clerk shall transmit the petition to the appropriate division or official of the court prior to taking any action on the petition.

B. The court, as soon as practicable after receiving the petition, shall review the petition to determine if the petition states a cognizable claim or if the petition, on its face, is frivolous or malicious, or fails to state a cause of action, or seeks monetary damages from a defendant who is immune from liability for monetary damages.

C. If the court determines that the petition states a cognizable claim, the court shall return the petition to the clerk of court for service of process.

D. If the court determines that the petition, on its face, is frivolous, or fails to state a cause of action, or seeks monetary damages from a defendant who is immune from liability for monetary damages, the court may dismiss the petition, or any portion of the petition, without requiring the exhaustion of administrative remedies.

Acts 1997, No. 716, §1.



RS 15:1179 - Service of process

§1179. Service of process

The clerk of court shall not order service of process with respect to any petition filed under the provisions of R.S. 15:1177 until the petition has been reviewed by the court and has been found to state a cognizable claim.

Acts 1997, No. 716, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002.



RS 15:1181 - Definitions

PART XVI. PRISON LITIGATION REFORM ACT

§1181. Definitions

In this Part the terms enumerated have the following meanings:

(1) "Consent decree" means any relief entered by the court that is based in whole or in part upon the consent or acquiescence of the parties but does not include private settlements.

(2) "Civil action with respect to prison conditions" or "prisoner suit" means any civil proceeding with respect to the conditions of confinement or the effects of actions by government officials on the lives of persons confined in prison, but does not include post conviction relief or habeas corpus proceedings challenging the fact or duration of confinement in prison.

(3) "Expert" means any person appointed by a court to exercise the powers of an expert, regardless of the title or description given by the court.

(4) "Fails to state a claim upon which relief can be granted" means the petition does not allege a set of facts in support of a claim which would entitle the petitioner to relief on that claim.

(5) "Prison" means any state or local jail, prison, or other correctional facility that incarcerates or detains juveniles or adults accused of, convicted of, sentenced for, or adjudicated delinquent for violations of criminal law.

(6) "Prisoner" means any person subject to incarceration, detention, or admission to any prison who is accused of, convicted of, sentenced for, or adjudicated delinquent for a violation of criminal law or the terms or conditions of parole, probation, pretrial release, or a diversionary program. Status as a "prisoner" is determined as of the time the cause of action arises. Subsequent events, including post trial judicial action or release from custody, shall not affect such status.

(7) "Prisoner release order" includes any order, including a temporary restraining order or preliminary injunctive relief, that has the purpose or effect of reducing or limiting the prison population, or that directs the release of prisoners from or prohibits the admission of prisoners to a prison.

(8) "Private settlement agreement" means an agreement entered into among the parties that is not subject to judicial enforcement other than the reinstatement of the civil proceeding that the agreement settled.

(9) "Prospective relief" means all relief other than compensatory monetary damages.

(10) "Relief" means all relief in any form that may be granted or approved by the court, and includes consent decrees but does not include private settlement agreements.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1182 - Appropriate remedies with respect to prison conditions

§1182. Appropriate remedies with respect to prison conditions

A. Prospective relief in any civil action with respect to prison conditions shall extend no further than necessary to correct the violation of the state right of a particular plaintiff or plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of the state right, and is the least intrusive means necessary to correct the violation of the state right. The court shall give substantial weight to any adverse impact on public safety or the operation of a criminal justice system caused by the relief. The court shall not order any prospective relief that requires or permits a government official to exceed his or her authority under state or local law or otherwise violates state or local law unless state law permits such relief to be ordered, and the relief is necessary to correct the violation of a state right, and no other relief will correct the violation of the state right. Nothing in this Section shall be construed to authorize the courts, in exercising their remedial powers, to order the construction of prisons or the raising of taxes, or to repeal or detract from otherwise applicable limitations on the remedial powers of the courts.

B. In any civil action with respect to prison conditions, to the extent otherwise authorized by law, the court may enter a temporary restraining order or an order for preliminary injunctive relief. Preliminary injunctive relief must be narrowly drawn, extend no further than necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive means necessary to correct that harm. The court shall give substantial weight to any adverse impact on public safety or the operation of a criminal justice system caused by the preliminary relief. Preliminary injunctive relief shall automatically expire ninety days after its entry, unless the court makes the findings required under Subsection A for the entry of prospective relief and makes the order final before the expiration of the ninety-day period.

C. In any civil action with respect to prison conditions, no prisoner release order shall be entered unless a court has previously entered an order for less intrusive relief that has failed to remedy the violation of the state right sought to be remedied through the prisoner release order and the defendant has had a reasonable amount of time to comply with the previous court order.

D. Any state or local official or unit of government whose jurisdiction or function includes the appropriation of funds for the construction, operation, or maintenance of prison facilities, or the prosecution or custody of persons who may be released from, or not admitted to, a prison as a result of a prisoner release order shall have standing to oppose the imposition or continuation in effect of such relief and to seek termination of such relief, and shall have the right to intervene in any proceeding relating to such relief.

E.(1) In any civil action with respect to prison conditions in which prospective relief is ordered, such relief shall be terminable upon the motion of any party or intervener two years after the date the court granted or approved the prospective relief, or one year after the date the court has entered an order denying termination of prospective relief under this Section, or, in the case of an order issued on or before July 9, 1997, two years after such date.

(2) In any civil action with respect to prison conditions, a defendant or intervener shall be entitled to the immediate termination of any prospective relief if the relief was approved or granted in the absence of a finding by the court that the relief was narrowly drawn, extended no further than necessary to correct the violation of the state right, and was the least intrusive means necessary to correct the violation of the state right.

(3) Prospective relief shall not terminate if the court makes written findings based on the record that prospective relief remains necessary to correct a current or ongoing violation of the state right and that the prospective relief is narrowly drawn, extends no further than necessary to correct the violation of the state right, and is the least intrusive means to correct the violation.

(4) Nothing in this Section shall prevent any party or intervener from seeking modification or termination before the relief is terminable under this Subsection, to the extent that modification or termination would otherwise be legally permissible.

F. In any civil action with respect to prison conditions, the court shall not enter or approve a consent decree unless it complies with the limitations on relief set forth in Subsection A. Nothing in this Section shall preclude parties from entering into a private settlement agreement that does not comply with the limitations on relief set forth in Subsection A, if the terms of that agreement are not subject to court enforcement other than the reinstatement of the civil proceeding that the agreement settled.

G. The court shall promptly rule on any motion to modify or terminate prospective relief in a civil action with respect to prison conditions. Any prospective relief subject to a pending motion shall be automatically stayed during the period beginning on the thirtieth day after such motion is filed, in the case of a motion made under Subsection E, or beginning on the one hundred eightieth day after such motion is filed, in the case of a motion made under any other law, and ending on the date the court enters a final order ruling on the motion.

Acts 1997, No. 731, §1, eff. July 9, 1997.



RS 15:1183 - Experts

§1183. Experts

A. When otherwise specifically authorized by law, in any prisoner suit, the court may appoint an expert who shall be disinterested and objective and will give due regard to the public safety. If the court determines that the appointment of an expert is necessary, the court shall request that the defendant and the plaintiff each submit a list of not more than five persons to serve as an expert. Each party shall have the opportunity to remove up to three persons from the opposing party's list. The court shall select the expert from the persons remaining on the lists after all names have been removed. Any party shall have the right to an interlocutory appeal of the judge's selection of the expert under this Section on the ground of partiality.

B. An expert appointed under this Section may be authorized to conduct hearings and prepare proposed findings of fact on the record and may assist in the development of remedial plans. The expert shall not make any findings or communications ex parte. An expert may be appointed during the remedial phase of a civil action with respect to prison conditions only upon a finding that the remedial phase will be sufficiently complex to warrant such appointment.

C. In any civil action with respect to prison conditions in which an expert is appointed under this Section, the court shall review the appointment of the expert every six months to determine whether the services of the expert continue to be required. The expert may be removed at any time. In no event shall the appointment of an expert extend beyond the termination of the relief.

D. Notwithstanding any other law to the contrary, the compensation to be allowed to an expert shall not be greater than the hourly rate established for payment of court-appointed counsel, plus costs reasonably incurred by the expert. Such compensation and costs shall be paid with funds available to the court.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1184 - Suits by prisoners

§1184. Suits by prisoners

A.(1) For purposes of this Section, the following words have the following meanings:

(a) "Administrative remedies" means written policies adopted by governmental entities responsible for the operation of prisons which establish an internal procedure for receiving, addressing, and resolving claims by prisoners with respect to the conditions of confinement or the effects of actions by government officials on the lives of persons confined in prison. Such "administrative remedies" need not be adopted or published in compliance with R.S. 15:1171.

(b) "Available" means all administrative remedies adopted by governmental entities, which address claims of the kind asserted by the prisoner even if the administrative remedies do not allow the prisoner the particular kind of relief sought.

(2) No prisoner suit shall assert a claim under state law until such administrative remedies as are available are exhausted. If a prisoner suit is filed in contravention of this Paragraph, the court shall dismiss the suit without prejudice.

(3) A court shall take judicial notice of administrative remedies adopted by a governmental entity that have been filed with the clerk of the district court in the parish where the governmental entity is domiciled.

B. The court, on its own motion or on the motion of a party, shall dismiss any prisoner suit if the court is satisfied that the action is frivolous, is malicious, fails to state a cause of action, seeks monetary relief from a defendant who is immune from such relief, or fails to state a claim upon which relief can be granted. If the court makes a determination to dismiss the suit based on the content, or lack thereof, of the petition, the court may dismiss the underlying claim without first requiring the exhaustion of administrative remedies. The court, on its own motion, may raise an exception of improper venue and transfer the suit to a court of proper venue or dismiss the suit.

C. Any defendant may waive the right to reply to any civil action brought by a person confined in any prison or to any prisoner suit. Notwithstanding any other law or rule of procedure, such waiver shall not constitute an admission of the allegations contained in the petition or waive any affirmative defenses available to the defendant. No relief shall be granted to the plaintiff unless an answer has been filed. The court may require any defendant to answer a petition brought under this Section if it finds that the plaintiff has a reasonable opportunity to prevail on the merits.

D. To the extent practicable, in any action brought with respect to prison conditions pursuant to the provisions of this Section, or any other law, by a prisoner confined in any prison, pretrial proceedings in which the prisoner's participation is required or permitted shall be conducted by telephone, video conference, or other communications technology without removing the prisoner from the facility in which he is confined. The courts may rule on exceptions and motions, without holding a contradictory hearing, after providing the parties an opportunity to file supporting and opposing memoranda. Subject to agreement by the state or local entity of government with custody over the prisoner, hearings may be conducted at the facility in which the prisoner is confined. To the extent practicable, the court shall allow counsel to participate by telephone, video conference, or other telecommunications technology in any hearing held at the facility.

E. No prisoner suit may assert a claim under state law for mental or emotional injury suffered while in custody without a prior showing of physical injury.

F. The exclusive venue for delictual actions for injury or damages shall be the parish where the prison is situated to which the prisoner was assigned when the cause of action arose. Upon consent of all parties, the court may transfer the suit to a parish in which venue would otherwise be proper.

G. The actions of more than one prisoner may not be cumulated and a prisoner suit filed or prosecuted pro se may not assert a class action. If a suit names more than one plaintiff or asserts a pro se class action, the actions of any plaintiff, other than the first named plaintiff, shall be dismissed without prejudice. As to the claims dismissed pursuant to this Subsection, the filing of the suit shall not be considered an interruption of prescription for purposes of Civil Code Article 3463.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998; Acts 2001, No. 801, §1, eff. June 26, 2001; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002.



RS 15:1185 - Attorney fees

§1185. Attorney fees

A. In any prisoner suit in which attorney fees are authorized, such fees shall not be awarded, except to the extent that the fee was directly and reasonably incurred in proving an actual violation of the plaintiff's rights protected by a statute pursuant to which a fee may be awarded, and the amount of the fee is proportionately related to the court-ordered relief for the violation or the fee was directly and reasonably incurred in enforcing the relief ordered for the violation.

B. Whenever a monetary judgment is awarded in an action described in Subsection A, a portion of the judgment, not to exceed twenty-five percent, shall be applied to satisfy the amount of attorney fees awarded against the defendant. If the award of attorney fees is not greater than one hundred fifty percent of the judgment, the excess shall be paid by the defendant. No award of attorney fees in an action shall be based on an hourly rate greater than the hourly rate established for payment of court-appointed counsel.

C. Nothing in this Section shall prohibit a prisoner from entering into an agreement to pay an attorney fee in an amount greater than the amount authorized under this Section, if the fee is paid by the individual rather than by the defendant.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1186 - Proceedings in forma pauperis

§1186. Proceedings in forma pauperis

A.(1) A prisoner who seeks to bring a civil action or file an appeal or writ application in a civil action without prepayment of fees or security must comply with all requirements for proceeding in forma pauperis except Code of Civil Procedure Article 5183(A)(2) and shall submit a certified copy of the trust fund account statement or institutional equivalent for the six-month period immediately preceding the filing of the petition, notice of appeal, or writ application obtained from the appropriate official of each prison at which the prisoner is or was confined.

(2) If a prisoner brings a civil action or files an appeal or writ application in forma pauperis as authorized by Paragraph (A)(1), the prisoner shall still be required to pay the full amount of a filing fee. The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of twenty percent of the greater of the average monthly deposits to the prisoner's account, or the average monthly balance in the prisoner's account for the six-month period immediately preceding the filing of the petition, notice of appeal, or writ application.

(3) If a prisoner brings a civil action, files an appeal, or files a writ application in which the prisoner is not allowed to proceed as a pauper, the prisoner must pay the required costs in advance. If the prisoner does not pay the costs in advance, the civil action, appeal, or writ application shall be dismissed without prejudice. If the action is dismissed pursuant to this Paragraph, the filing of the suit shall not be considered an interruption of prescription for purposes of Civil Code Article 3463.

B.(1) After payment of the initial partial filing fee, as required by Paragraph (A)(2) of this Section, the prisoner shall be required to make monthly payments of twenty percent of the preceding month's income credited to the prisoner's account. The agency having custody of the prisoner shall forward payments from the prisoner's account to the clerk of the court each time the amount in the account exceeds ten dollars until the filing fees are paid. In no event shall the filing fee collected exceed the amount of fees permitted by statute.

(2)(a) The order granting a prisoner's request to proceed in forma pauperis automatically stays all proceedings, including any service of process, until all costs of court or fees due the clerk by the prisoner in this matter are paid. During the pendency of the stay the prisoner may not take any action to prosecute the suit, including but not limited to filing any pleadings, discovery, or motions other than a motion for voluntary dismissal or a motion to lift the stay because all costs have been paid.

(b) If at any time during the pendency of the action additional costs of court or fees due the clerk by the prisoner accrue and are unpaid by the prisoner, then upon order of the court ex proprio motu or upon motion of the clerk or any other party, the action may be stayed as provided herein until all such additional costs are paid.

(c) If the prisoner does not pay the full court costs or fees within three years from when they are incurred, the suit shall be abandoned and dismissed without prejudice. This provision shall be operative without formal order, but, on the court's own motion or upon ex parte motion of any party, the clerk or other interested person by affidavit which provides that the full court costs and fees have not been paid within three years from when they were incurred, the trial court shall enter a formal order of dismissal as of the date of its abandonment. The order shall be served on the plaintiff pursuant to Code of Civil Procedure Article 1313 or 1314, and the plaintiff shall have thirty days from date of service to move to set aside the dismissal. However, the trial court may direct that a contradictory hearing be held prior to dismissal.

(d) The automatic stay shall not apply only if the court makes a written finding that:

(i) The suit is a proceeding for judicial review brought pursuant to R.S. 15:574.11 or R.S. 15:1177;

(ii) The suit is a post-conviction relief or habeas corpus proceeding challenging the fact or duration of confinement in prison; or

(iii) The inmate is in imminent danger of serious physical injury, the suit solely seeks injunctive relief to avoid the danger, and relief is available in the suit which will avert the danger.

C. Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any time if the court determines that the allegation of poverty is untrue, or the action or appeal is frivolous, is malicious, fails to state a cause of action, seeks monetary relief against a defendant who is immune from such relief, or fails to state a claim upon which relief can be granted.

D. If the judgment against a prisoner includes the payment of costs, the prisoner shall be required to pay the full amount of the costs ordered and in the same manner as is provided for filing fees. In no event shall the costs collected exceed the amount of the costs ordered by the court.

E. In actions to which this Part applies, the provisions of this Section, to the extent of any conflict with those of Code of Civil Procedure Article 5181 et seq., apply to the payment of filing fees and costs.

F. If a prisoner has at least three dismissals as described in R.S. 15:1187 but the prisoner does not yet have three dismissals that are final under that Section, and, further, if the prisoner is disqualified from proceeding as a pauper either in federal court by operation of 28 USC 1915(g) or in the courts of another state by operation of a similar law of that state, then the court on its own motion may, or on motion of a party shall, stay all proceedings in any other prisoner suit or appeal in which the prisoner is proceeding as a pauper until such time as the dismissals become final. This Subsection shall not apply if the court finds that the prisoner is in imminent danger of serious physical injury.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998; Acts 1999, No. 1123, §1; Acts 2001, No. 827, §1; Acts 2002, 1st Ex. Sess., No. 89, §2, eff. April 18, 2002; Acts 2005, No. 460, §1.



RS 15:1187 - Successive claims

§1187. Successive claims

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or proceeding in forma pauperis if the prisoner has, on three or more prior occasions while incarcerated or detained in any facility, brought an action or appeal in a state court that was dismissed on the grounds that it was frivolous, was malicious, failed to state a cause of action, or failed to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1188 - Judicial screening and service of process

§1188. Judicial screening and service of process

A. The court shall review, before docketing if feasible or, in any event, before service on the defendants, a petition in a civil action in which a prisoner seeks redress from a governmental entity or officer or employee of a governmental entity. On review, the court shall identify cognizable claims or dismiss the petition, or any portion of the petition, if the petition is frivolous, is malicious, fails to state a cause of action, seeks monetary relief from a defendant who is immune from such relief, or fails to state a claim upon which relief can be granted.

B. A court shall not authorize or permit service of a prisoner suit until compliance with both of the following:

(1) The screening required in Subsection A of this Section has been completed.

(2) The provisions of R.S. 15:1186(A)(1) and (2) have been satisfied, if the plaintiff is proceeding in forma pauperis.

C. The clerk shall not have a prisoner suit served until specifically ordered to do so by the court as provided in Subsection B of this Section, and then the suit shall be served only upon those defendants specifically ordered by the court to be served.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998; Acts 2001, No. 801, §1, eff. June 26, 2001.



RS 15:1189 - Payment of damage award in satisfaction of pending restitution orders

§1189. Payment of damage award in satisfaction of pending restitution orders

Any damages awarded to a prisoner in connection with a civil action brought against any prison or against any official or agent of such prison shall be paid directly to satisfy any outstanding restitution orders pending against the prisoner. The remainder of any such award after full payment of all pending restitution orders shall be forwarded to the prisoner. Prior to payment of any damages awarded under this Part, reasonable efforts shall be made to notify the victims of the crime for which the prisoner was convicted and incarcerated concerning the pending payment of any such damages.

Acts 1997, No. 731, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 110, §1, eff. May 5, 1998.



RS 15:1190 - Earned release credit or good time credit revocation

§1190. Earned release credit or good time credit revocation

In any civil action brought by any person convicted of a crime and confined in a prison, the court may order the revocation of such earned good time credit that has not yet been vested, if, on its own motion or the motion of any party, the court finds that the claim was filed for a malicious purpose, the claim was filed solely to harass the party against which it was filed, or the claimant testifies falsely or otherwise knowingly presents false evidence or information to the court.

Acts 1997, No. 731, §1, eff. July 9, 1997.



RS 15:1191 - Claims arising under federal law

§1191. Claims arising under federal law

Except as specifically prohibited by federal law, the provisions of this Part shall also apply to all prisoner suits in state courts asserting claims arising under 42 U.S.C. 1983 or other federal laws.

Acts 2001, No. 801, §1, eff. June 26, 2001.



RS 15:1196 - Project return post-release skills program

PART XVII. POST-RELEASE SKILLS PROGRAM

§1196. Project return post-release skills program

A. The Louisiana Workforce Commission may establish or contract with a service provider or community service organization to establish a comprehensive project return post-release skills program for offenders recently released from the custody of the Department of Public Safety and Corrections. The purpose of the program shall be to provide former offenders with the skills necessary to become productive citizens in the community and to address the range of issues that contribute to recidivism.

B. The goals and objectives of the program shall include, but not be limited to, the following:

(1) To establish a post-release skills program designed to work with former offenders for a period of six months.

(2) To assist former offenders in community building with a focus on breaking the cycle of drugs, criminal behavior, and violence that prevents them from moving forward with their lives in the community and contributes to recidivism.

(3) To provide former offenders with employment skills and to assist them in finding internships while they are involved with the program, and permanent employment once they have completed the program.

(4) To employ former offenders who have successfully completed the program.

C. The services offered through the program shall include the following:

(1) Substance abuse counseling.

(2) Drug testing.

(3) GED test preparation and academic enhancement.

(4) Job preparation, job information services, and job placement assistance.

(5) Individual, group, and family counseling.

(6) Life skills classes.

(7) Computer skills classes.

(8) Referral to available government mental health and medical assistance agencies and programs.

(9) After-care services.

(10) Conflict resolution training.

(11) Anger management training.

(12) Such other services as the Louisiana Workforce Commission recommends and deems consistent with the goals of the program.

D. The Louisiana Workforce Commission, in conjunction with the Department of Health and Hospitals, office of behavioral health, shall promulgate rules, regulations, and standards governing the creation of the project return post-release skills program. The rules, regulations, and standards shall be promulgated in accordance with the Administrative Procedure Act and shall include at a minimum the following:

(1) Procedures for monitoring of the program, including annual on-site surveys.

(2) Criteria for an application and acceptance process.

(3) Qualifications and training of staff.

E. The provisions of this Section shall be implemented to the extent that funds are appropriated for this purpose and to the extent that it is consistent with available resources.

Acts 2007, No. 176, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 384, §7, eff. July 1, 2010.



RS 15:1199.1 - Short title

PART XVIII. REENTRY ADVISORY COUNCIL AND OFFENDER

REHABILITATION AND WORKFORCE DEVELOPMENT

§1199.1. Short title

This Part may be referred to and may be cited as the "Reentry Advisory Council and Offender Rehabilitation Workforce Development Act".

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §1.



RS 15:1199.2 - Legislative findings

§1199.2. Legislative findings

A. The mission of incarceration in the criminal justice system is to enhance public safety through the safe and secure incarceration of offenders, effective probation and parole supervision, and proven rehabilitative strategies that successfully reintegrate offenders into society, as well as assisting individuals and communities victimized by crime. The goals and priorities of incarceration in the criminal justice system involve a commitment to public safety and rehabilitation and are:

(1) To protect the citizens of the state of Louisiana.

(2) To punish conduct which is defined as criminal by the legislature.

(3) To deter future conduct which is defined as criminal by the legislature.

(4) To rehabilitate offenders so that they may be reintroduced into society as law-abiding citizens.

(5) To provide safety to both corrections staff and offenders.

(6) To provide basic services.

(7) To provide opportunities for change.

(8) To provide opportunities for restitution.

(9) To provide effective strategies for reentry into society following incarceration.

B. The state of Louisiana is experiencing a severe shortage of skilled craftsmen. As a result of this workforce shortage, industries which depend upon skilled craftsmen are required to recruit and employ workers who are not Louisiana residents.

C. Within the prison system, there are Louisiana residents who have been convicted of nonviolent offenses who could be trained as skilled craftsmen to fill the workforce demand.

D. The legislature recognizes that an essential component of reducing recidivism is providing an individual with the necessary occupational skills to afford him the opportunity to earn a living, support his family, and contribute to his community.

E. The legislature also recognizes that in addition to occupational skills development, it is absolutely essential to provide proper substance abuse counseling, mentoring, and other programs to assist individuals as they return to their communities with a focus on breaking the cycle that prevents them from moving forward with their lives.

F. Repealed by Acts 2010, No. 836, §2.

G. Successful offender reentry and reintegration into the community is a matter of critical importance to the public's safety, but reentry is often unsuccessful due to the barriers ex-offenders face upon release. Those barriers include, but are not limited to, a lack of education and job skills, employment prohibition in selected occupations, mental health and substance abuse problems, access to valid identification documents, child support enforcement regulations, access to public housing and other public benefits, and strained or fragile family and community ties.

H. The ability of ex-offenders to obtain employment after incarceration and become productive members of their communities is essential to reducing recidivism rates; however, successfully finding employment is often difficult due to the reluctance of many employers to hire individuals with criminal backgrounds.

I. Without successful reentry into the community, recidivism is likely to occur, causing detrimental effects to public safety, communities, families, taxpayers, and ex-offenders.

J. Offender reentry is a crime prevention strategy, which serves to reduce crime and the number of crime victims and ultimately ensures opportunities for safer communities. Successful reentry is also a cost savings measure which results in savings to state and local criminal justice systems.

K. The Department of Public Safety and Corrections has taken steps to implement offender reentry initiatives and is reaching out to other agencies and communities to form partnerships which are necessary to ensure continued support and success.

L. With the goal of establishing a more systematic approach to identifying obstacles that impede successful reentry and developing and implementing effective reentry strategies that improve public safety, the legislature establishes the Reentry Advisory Council and Offender Rehabilitation Workforce Development Act.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §§1, 2.



RS 15:1199.3 - Definitions

§1199.3. Definitions

As used in this Part, the following words have the following meanings:

(1) "Certification" means a certificate or certification received from an industry recognized organization or a Work Ready Certificate from the Louisiana Workforce Commission or a competency certification developed by the department.

(2) "Council" means the Reentry Advisory Council.

(3) "Craft" means an occupation or trade requiring manual dexterity, specified training, and certification or licensing.

(4) "Department" means the Louisiana Department of Public Safety and Corrections.

(5) "Program" means the inmate rehabilitation and workforce development program operated by the Department of Public Safety and Corrections as authorized by the provisions of this Part.

(6) "Secretary" means the secretary of the Louisiana Department of Public Safety and Corrections.

(7) "Skilled craftsman" means a person who has completed training and certification or licensing in a skilled craft or an apprentice occupation as defined by the Louisiana Workforce Commission which may include but is not limited to electrician, plumber, pipefitter, welder, millwright, heavy equipment operator, carpenter, heating, ventilation and air-conditioning technician, heavy construction, building construction, or machinist.

(8) "Task force" means a parish or regional council comprised of governmental leaders and agency representatives from applicable state, tribal, or local entities, service providers, nonprofit organizations, and key stakeholders. This task force shall perform the essential functions of the Reentry Advisory Council on the local level as defined in R.S. 15:1199.4(N).

(9) "Workforce development work release" means a program for on-the-job training of inmates who are participating in or have completed the inmate rehabilitation and workforce development program authorized by the provisions of this Part.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.4 - Reentry Advisory Council; creation; members; powers and duties

§1199.4. Reentry Advisory Council; creation; members; powers and duties

A. The Reentry Advisory Council is hereby created within the Department of Public Safety and Corrections.

B. The council shall be domiciled in East Baton Rouge Parish.

C. The council shall be comprised of thirteen members.

D. Seven members of the council shall be comprised as follows:

(1) The secretary of the Department of Public Safety and Corrections, or his designee.

(2) The executive director of the Workforce Commission, or his designee.

(3) The secretary of the Department of Health and Hospitals, or his designee.

(4) The president of the Louisiana Community and Technical College System, or his designee.

(5) The president of the Senate shall appoint one member from the standing committee in the Senate having criminal law and procedure subject matter jurisdiction.

(6) The speaker of the House shall appoint one member from the standing committee in the House having criminal law and procedure subject matter jurisdiction.

(7) The secretary of the Department of Children and Family Services, or his designee.

E. The governor shall appoint six members in accordance with the following provisions:

(1) One member shall be appointed from a list of three nominees submitted by the Louisiana Sheriffs Association.

(2) One member shall be appointed from a list of three nominees submitted by the Louisiana Association of Builders and Contractors.

(3) One member shall be appointed from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(4) One member shall be appointed from a list of three members nominated by the president of the Louisiana AFL-CIO.

(5) One member shall be appointed from a list of three members nominated by the Louisiana State Building and Construction Trades Council.

(6) One member shall be appointed from a list of three members nominated by the Louisiana Chaplains' Association.

F. Members, other than the secretaries, or their designees, or employees of the state, may receive a per diem of seventy-five dollars for each day spent in actual attendance of meetings of the council. Members may also receive a mileage allowance for mileage traveled in attending meetings of the council. The mileage allowance shall be fixed by the council in an amount not to exceed the mileage rate for state employees.

G. Seven members shall constitute a quorum, and all actions of the council shall require the affirmative vote of the majority of the members present.

H. The governor shall appoint the chairman of the council, and the council shall annually elect a vice chairman from among its members.

I. The council shall meet at least quarterly and may meet upon the call of the chairman or any three members. Meetings of the council shall be open to the public in accordance with law.

J. A vacancy on the council shall be filled in the same manner as the original appointment.

K. Appointed members of the council shall serve four-year terms.

L. The secretary shall provide the council with necessary clerical personnel.

M. The council shall serve as an advisory body to the secretary and the legislature on the administration of the program as authorized by this Part.

N. The Reentry Advisory Council shall:

(1) Identify methods to improve collaboration and coordination of offender transition services, including cross-agency training and information sharing that will help to improve outcomes for offenders.

(2) Establish a means to share data, research, and measurement resources in relation to reentry initiatives with relevant agencies.

(3) Identify funding areas that should be coordinated across agencies to maximize the delivery of state and community-based services as they relate to reentry.

(4) Identify areas in which improved collaboration and coordination of programs and activities will result in increased effectiveness or efficiency of service delivery.

(5) Promote areas of research and program evaluation that can be coordinated across agencies with an emphasis on applying evidence-based practices to support treatment and intervention programs for offenders.

(6) Conduct a review of existing policies and practices and make specific recommendations to the legislature for systemic improvement.

(7) Create and support local reentry councils in collaboration with community stakeholders throughout the state.

(8) Commence offender reentry public education campaigns.

(9) Enhance the role of faith and community-based services for formerly incarcerated persons.

(10) Provide coordination of reentry initiatives across the state and ensure eligibility for Second Chance Act grant opportunities and other reentry grant opportunities.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.5 - Administration of program; purposes

§1199.5. Administration of program; purposes

A. The secretary shall administer the provisions of this Part.

B. The department shall operate the inmate rehabilitation and workforce development program for the following purposes:

(1) To provide inmates with employment skills, job training, and employment once they have completed the program.

(2) To develop a workforce of skilled craftsmen.

(3) To provide inmates with the necessary substance abuse counseling, mentoring, and other programs to assist them in returning to their communities with a focus on breaking the cycle of substance abuse, criminal behavior, and violence that prevents them from moving forward with their lives.

(4) To reduce the rate of recidivism by providing inmates with the necessary occupational training, educational opportunities, and substance abuse counseling to allow them to have meaningful alternatives to criminal behavior and substance abuse.

C.(1) The department may enter into cooperative endeavors or contracts with and request studies or reports from private citizens, the Louisiana Workforce Commission, the Louisiana Department of Education, and the Louisiana community and technical colleges in this state for the purpose of encouraging the development of training facilities to produce skilled craftsmen for employment in Louisiana industries.

(2) Should the department enter into cooperative endeavors or contracts or receive studies or reports as provided in Paragraph (1) of this Subsection, it shall transmit the summary and the reports to the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B on or before March first of each year.

D. The department may enter into cooperative endeavors or contracts with the Louisiana Workforce Commission, the Louisiana Department of Education, and the Louisiana community and technical colleges, educational institutions, training facilities, and employers to provide the intensive training programs necessary for proper certification or licensing of skilled craftsmen as authorized by the provisions of this Part.

E. The department may enter into cooperative endeavors or contracts with service providers to provide substance abuse treatment and counseling or halfway housing to inmates who participate in the program.

F. In the administration of this program, the secretary, with the assistance of the council shall:

(1) Make an annual report on or before March first each year to the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B regarding the program. The report shall include at a minimum:

(a) Recommendations for all needed changes in the law regarding the operation and administration of the program.

(b) A complete report on the receipt and expenditure of all funds received by the department for operation of the program.

(c) Comprehensive data regarding the number of inmates who are enrolled in the program, have graduated from the program, and who have been assigned to workforce development work release.

(d) A copy of any regulation adopted to implement the provisions of the program including any subsequent changes to the regulation.

(2)(a) Establish, and modify as necessary, a plan of organization to administer the program efficiently and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of cooperative endeavors or contracts.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of department rules or regulations as is necessary to provide for the efficient and thorough operation of the program.

(3) Approve, prior to its presentation to the legislature and after appropriation but prior to allocation, the budget for the administration and operation of the program.

(4) Issue a written response to any formal request from the governor and the legislature or any committee thereof.

(5) Appear before any committee of the legislature upon request of the president of the Senate, the speaker of the House, or the chairman of any legislative committee.

(6) Prepare and submit for review to the Joint Legislative Committee on the Budget on or before March first of each year an annual financial report which outlines the expenditures of all funds for the previous calendar year.

(7) Repealed by Acts 2009, No. 266, §2.

G. The secretary shall coordinate with the secretary of the Louisiana Workforce Commission to ensure that the administration of the program as provided by this Part and the programs administered by the Louisiana Workforce Commission do not provide duplicative or conflicting services to the same individuals. All efforts shall be coordinated and consistent with R.S. 23:1 et seq.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 266, §§1, 2.



RS 15:1199.6 - Adoptions of regulations

§1199.6. Adoption of regulations

A.(1) The secretary, with the advice of the council, shall adopt regulations necessary to implement the provisions of this Part.

(2) In order to efficiently implement the provisions of this Part, if the secretary has previously adopted rules or regulations which can be used to satisfy the requirements of this Part, then the secretary shall not be required to adopt new or duplicative rules or regulations. The secretary, with the advice of the council, may designate previously adopted rules or regulations as sufficient to implement the provisions of this Part.

B. The regulations shall include but not be limited to:

(1) Guidelines and criteria for eligibility to participate in the program.

(2) Guidelines and criteria for continued participation and successful completion of the program.

(3) Guidelines for proper documentation and certification or licensing for work specialities upon completion of the program.

(4) Guidelines for transportation to and from work projects.

(5) Guidelines for the supervision, custody, and control of inmates participating in the program.

(6) Guidelines for establishing necessary security and safety provisions regarding participation in the program.

(7) Guidelines for the establishment and maintenance of inmate compensation and savings accounts for participating in the program.

(8) Procedures and guidelines for monitoring the program, including annual on-site audits.

(9) Qualifications and training of staff.

(10) Guidelines for the workforce development work release program for graduates of the inmate rehabilitation and workforce development program.

(11) Guidelines for determining inmate selection for particular crafts in accordance with this Part.

(12) Criteria for the selection and authorization of educational institutions, training facilities, and employers to provide intensive training programs necessary for proper certification and licensing of skilled craftsmen.

(13) Criteria for the selection and authorization of service providers to provide substance abuse treatment and counseling or halfway housing to inmates who participate in the program.

(14) Guidelines for the administration of mandatory and random drug testing for controlled dangerous substances in accordance with this Part.

(15) Guidelines for removal from the program.

C. A copy of any regulation adopted to implement the provisions of this Part shall be submitted to the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1.



RS 15:1199.7 - Inmate eligibility for program; prohibitions

§1199.7. Inmate eligibility for program; prohibitions

A. An inmate may be eligible for participation in the program if the inmate is not prohibited from participation pursuant to the provisions of Subsection C of this Section, and otherwise meets the eligibility requirements for participation in work release as provided for in R.S. 15:711 or 1111.

B. Prior to acceptance into the program, an inmate shall submit to a drug test for the presence of controlled dangerous substances administered by the department. The inmate shall test negative for the presence of controlled dangerous substances in order to be eligible for participation in the program.

C. An inmate convicted of any of the following offenses shall not be eligible for participation in the program:

(1) A sex offense as defined in R.S. 15:541.

(2) A crime of violence as defined in R.S. 14:2(B).

(3) A habitual offender in accordance with R.S. 15:529.1.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §1.



RS 15:1199.8 - Eligible inmate selection and participation in program

§1199.8. Eligible inmate selection and participation in program

A. An inmate who is eligible to participate in the program as provided for in R.S. 15:1199.7 may be considered for participation in the program if all of the following occur:

(1) The staff at the adult reception and diagnostic centers, after a thorough evaluation, determines that the offender is suitable and appropriate for participation in the program.

(2) The secretary, or his designee, determines that the inmate meets the guidelines and criteria established by rule for participation in the program.

(3) The secretary, or his designee, after an evaluation, determines that the inmate is particularly likely to respond affirmatively to participation in the program.

(4) The inmate meets other conditions of participation or rules adopted as provided by the provisions of this Part.

(5) The inmate voluntarily enrolls in the program after having been advised by the department of the rules and regulations governing participation in the program.

B. The participating inmate shall be evaluated by the program staff on a continual basis. The evaluation shall include the performance of the inmate while participating in the program, the likelihood of successful completion of the program, the likelihood of successful employment following completion of the program, and other factors deemed relevant by the secretary, the council, or the program staff. The evaluation shall provide the basis for any recommendations by the department upon the completion of the program by the inmate.

C. Violation of any departmental or program rules or regulations may subject the inmate to removal from the program by the department.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1199.9 - Workforce development work release for participants and graduates of program administered by the department

§1199.9. Workforce development work release for participants and graduates of program administered by the department

A. Workforce development work release shall be for inmates who are eligible for work release as provided for in R.S. 15:1199.7. Eligible participants shall produce documentation to support having certification or licensure as a skilled craftsman or who have graduated from the workforce development training program and have been certified or licensed as skilled craftsmen, or who are participating in the workforce development training program and are working toward licensing or certification as a skilled craftsman pursuant to R.S. 15:1199.12.

B. The department shall designate and adapt facilities for the purpose of housing inmates with workforce development work release privileges, or it may arrange and contract for other facilities, including but not limited to portions of parish jails for inmates employed in the area.

C. Every inmate with workforce development work release privileges shall be liable for the cost of his room, board, clothing, and other necessary expenses of his employment or placement unless other means of payment are approved by the department.

D. The wages of any inmate so employed shall be collected by the secretary or his designated agent, shall be deposited in a public banking institution, and a ledger showing the financial status of each inmate on the program shall be kept.

E. The wages of each inmate shall be disbursed by the department for the following purposes and in the order stated:

(1) The expenses for the board of the inmate including food and clothing.

(2) Necessary travel expenses to and from work and other incidental expenses of the inmate.

(3) Any tuition, books, or other costs associated with the program which are required to be paid by participants in the program.

(4) Any necessary fees for the examination for certification or licensing in a craft.

(5) Any certification or licensing fees required to become a skilled craftsman.

(6) Any court-ordered child support owed by the inmate. The support may be paid in installments approved by the department.

(7) Any court-ordered restitution, or restitution owed to the department, or any other obligations acknowledged by the inmate in writing, or which have been reduced to judgment. The obligations may be paid in installments approved by the department.

(8) Any drug testing as required by the provisions of this Part.

(9) The balance, if any, to the inmate upon his discharge.

F. The wages of an inmate so employed shall not be less than the customary wages for an employee performing similar services.

G. Deductions for room, board, and other administrative and incidental costs resulting from participation in a workforce development work release program authorized by this Section shall not exceed seventy percent of the gross wages received by an inmate.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.10 - Workforce development work release for participants and graduates of the program administered by the sheriff

§1199.10. Workforce development work release for participants and graduates of the program administered by the sheriff

A. The sheriff of each parish, and in Orleans Parish, the criminal sheriff, is hereby authorized to enter into a cooperative endeavor with the department to administer a workforce development work release program for inmates sentenced to the department who are confined in any jail or prison in his jurisdiction. In the event that the inmate is confined to a parish correctional facility not operated by the sheriff, the administrator of the correctional facility is hereby authorized to enter into a cooperative endeavor with the department to administer a workforce development work release program for inmates sentenced to the department who are confined to a correctional facility in his jurisdiction, and "sheriff" as used herein shall also mean administrator of the correctional facility where the inmate is confined.

B.(1) Inmates sentenced to the department and housed in other facilities as provided for in Subsection A of this Section shall be eligible to participate in workforce development work release pursuant to R.S. 15:1199.12 or a workforce development work release program administered by the sheriff provided the participant produces documentation to support having certification or licensure as a skilled craftsman or has graduated from the workforce development training program and obtained the proper certification or licensing as a skilled craftsman, or is participating in the workforce development training program and is working toward licensing or certification as a skilled craftsman.

(2) Eligibility for participation in workforce development work release as provided by this Section shall be determined by the provisions of this Part and any rules adopted by the department.

(3) Each sheriff may establish additional written rules for the administration of the workforce development work release program administered by his office.

C. The sheriff may enter into contracts with educational institutions, training facilities, and employers to provide the intensive training programs necessary for proper certification or licensing as a skilled craftsman as authorized by the provisions of this Part.

D. Every inmate with workforce development work release privileges shall be liable for the cost of his room, clothing, and other necessary expenses of his employment or placement unless other means of payment are approved by the department.

E. The wages of any inmate so employed shall be collected by the sheriff or his designated agent and shall be deposited in a public banking institution, and a ledger showing the financial status of each inmate shall be kept.

F. The wages of each inmate shall be disbursed by the sheriff for the following purposes and in the order stated:

(1) The expenses of the board of the inmate including food and clothing.

(2) Necessary travel expenses to and from work and other incidental expenses of the inmate.

(3) Any tuition, books, or other costs associated with the program which are required to be paid by participants in the program.

(4) Any necessary fees for the examination for certification or licensing in a craft.

(5) Any certification or licensing fees required to become a skilled craftsman.

(6) Any court-ordered child support owed by the inmate. The support may be paid in installments approved by the department.

(7) Any court-ordered restitution, or restitution owed to the department, or any other obligations acknowledged by the inmate in writing, or which have been reduced to judgment. The obligations may be paid in installments approved by the department.

(8) Any drug testing as required by the provisions of this Part.

(9) The balance, if any, to the inmate upon his discharge.

G. The wages of an inmate so employed shall not be less than the customary wages for an employee performing similar services.

H. Deductions for expenses listed in Subsection F of this Section resulting from participation in a workforce development work release program authorized by this Section shall not exceed seventy-five percent of the wages received by an inmate.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.11 - Traditional work release programs not affected

§1199.11. Traditional work release programs not affected

Participation in workforce development work release programs as authorized by the provisions of R.S. 15:1199.9 and 1199.10 shall not be construed to prohibit an inmate from participating in a work release program authorized by the provisions of R.S. 15:711 or 1111 if the inmate is otherwise eligible for participation; however, only those inmates who can produce documentation to support having certification or licensure as a skilled craftsman or who have graduated from the program and have been certified or licensed as skilled craftsmen or those inmates who are participating in the workforce development training program and are working toward licensing or certification as a skilled craftsman pursuant to R.S. 15:1199.12 may participate in workforce development work release as authorized by the provisions of R.S. 15:1199.9 and 1199.10.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.12 - Program duration; development; selection of craft

§1199.12. Program duration; development; selection of craft

A. The department shall assist each inmate in selecting a craft as provided for in this Part.

B. The pairing of the inmate with a particular craft shall be determined by all of the following:

(1) The skills, interests, and abilities of the inmate. This shall include actual demonstration and simulation of the respective crafts.

(2) Likelihood of successful job placement and opportunity upon graduation from the program, including the need for particular craftsmen at the time the inmate enters the program.

(3) The availability of training facilities, instructors, and the number of inmates enrolled for particular crafts.

C.(1) Eligible inmates who have been admitted to the program shall participate in a selected craft training program.

(2) Upon completion of the selected craft training program, the inmate shall qualify for continuing training, if available, including workforce development, work release apprenticeship, or similar on-the-job training that leads to the fulfillment of the requirements for licensing or certification in the selected craft, to the extent and in the manner permitted by regulations adopted by the department.

(3) The inmate shall take any necessary examination required for certification or licensing in the selected craft if the inmate fulfills all requirements for taking the examination.

(4) Upon successful completion of any certification or licensing as a skilled craftsman, the inmate shall begin participation in the workforce development work release program. The department may by rule provide for the crediting of work release pursuant to the provisions of this Subsection toward this requirement.

D. Upon completion of the workforce development work release program, the inmate shall be released on his diminution of sentence release date and placed under good time parole supervision for the remainder of his sentence. It shall be an additional condition of the inmate's supervised parole that he maintain employment as a skilled craftsman at a location approved by the department, unless extenuating circumstances prevent such employment.

E. The provisions of this Part shall not be construed to relieve an inmate from meeting any certification or licensing requirements for a selected craft established by a professional licensing board or association or which are otherwise provided for by law.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2008, No. 743, §1, eff. July 1, 2008; Acts 2009, No. 266, §1; Acts 2010, No. 836, §1.



RS 15:1199.13 - Removal from program

§1199.13. Removal from program

A. An inmate may be removed from the program for any of the following:

(1) Willful failure to comply with the rules of the program.

(2) Willful failure to participate in any educational or skills development component of the program.

(3) Any action taken which results in disciplinary proceedings by the department.

(4) Failure to take examinations necessary to receive certification or licensing as a skilled craftsman.

(5) Failure to submit to random drug testing as provided for by the department.

(6) Testing positive for any controlled dangerous substances as provided for by the provisions of this Part.

(7) Any other reason deemed by the department to render the inmate ineligible to complete the program.

B. Removal from the program shall be at the discretion of the department based upon criteria developed by rules or regulations adopted by the department.

C. An inmate removed from the program shall be returned to the custody of the department for the remainder of his sentence.

D. An inmate removed from the program shall forfeit any diminution of sentence or good time earned as a result of participation in the program.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1199.14 - Substance abuse treatment and counseling

§1199.14. Substance abuse treatment and counseling

A. The department may enter into cooperative endeavors or contracts with the Department of Health and Hospitals, educational institutions, training facilities, and service providers to provide for substance abuse treatment and counseling for inmates participating in the program.

B. The department shall determine the amount of substance abuse treatment and counseling that inmates who participate in the program shall receive.

Acts 2008, No. 106, §1, eff. June 6, 2008; Acts 2010, No. 836, §1.



RS 15:1199.15 - Authorized providers for intensive training

§1199.15. Authorized providers for intensive training

The department, with the assistance of the council, shall develop a list of educational institutions, training facilities, and employers authorized to provide intensive training programs necessary for proper certification and licensing of skilled craftsmen as authorized by the provisions of this Part.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1199.16 - Drug testing

§1199.16. Drug testing

A. Once an inmate is accepted into the program, the inmate agrees to random drug testing to verify that he is drug free. Random drug testing shall be performed in accordance with rules or regulations adopted by the department.

B. If an inmate tests positive for a controlled dangerous substance as provided for in Subsection A of this Section, he may be removed from the program and returned to the custody of the department for the remainder of his sentence.

Acts 2008, No. 106, §1, eff. June 6, 2008.



RS 15:1201 - LOUISIANA COMMISSION ON LAW

CHAPTER 8. LOUISIANA COMMISSION ON LAW

ENFORCEMENT AND THE ADMINISTRATION OF

CRIMINAL JUSTICE

§1201. Louisiana Commission on Law Enforcement and Administration of Criminal Justice

The Louisiana Commission on Law Enforcement and Administration of Criminal Justice is hereby created and established.

Added by Acts 1976, No. 592, §1.



RS 15:1202 - Composition of commission

§1202. Composition of commission

A. The commission shall consist of fifty-five members as follows:

(1) The chairman of the Senate Committee on Judiciary C, or his designee.

(2) The chairman of the House Committee on the Administration of Criminal Justice or his designee.

(3) The secretary of the Department of Public Safety and Corrections or his designee.

(4) The chief justice of the Louisiana Supreme Court or his designee.

(5) The chief judge of each of the courts of appeal.

(6) The president of the Louisiana Juvenile Judges Association.

(7) The president of the Louisiana District Attorneys Association.

(8) The president of the Louisiana State Troopers Association.

(9) The president of the Louisiana Sheriffs' Association.

(10) The president of the Louisiana Municipal Association.

(11) The president of the Louisiana Association of Chiefs of Police.

(12) The chairman of the Louisiana State Bar Association Section on Criminal Law.

(13) The state public defender employed by the Louisiana Public Defender Board.

(14) The deputy secretary for public safety services of the Department of Public Safety and Corrections.

(15) Three district attorneys appointed by the governor.

(16) Three sheriffs appointed by the governor.

(17) Two chiefs of police appointed by the governor.

(18) A district court judge appointed by the governor.

(19) A juvenile court judge appointed by the governor.

(20) Three professional or lay persons appointed by the president of the Senate.

(21) Three professional or lay persons appointed by the speaker of the House of Representatives.

(22) Fifteen professional or lay persons appointed by the governor as may have a vital concern with law enforcement and the administration of criminal justice.

(23) The president or director of the Louisiana chapter of the National Constables Association.

(24) One person appointed by the governor from a list of at least three persons submitted by Victims and Citizens Against Crime, Inc.

(25) The president of the Louisiana Union of Police, or his designee.

(26) The attorney general or his designee.

(27) The deputy secretary of youth services of the Department of Public Safety and Corrections or his designee.

(28) The director of the Louisiana Clerks of Court Association.

B. Each member shall serve a term concurrent with that of the governor making the appointment. Every person who holds commission membership by virtue of his official position or employment shall cease to be a member at such time he no longer holds the position that qualified him for membership on the commission.

C. Each appointment by the governor shall be submitted to the Senate for confirmation. Members shall serve without compensation, per diem, or travel reimbursement; however, legislator-members may receive per diem or travel expense reimbursement.

Added by Acts 1976, No. 592, §1. Amended by Acts 1977, No. 277, §1, eff. July 7, 1977; Acts 1980, No. 726, §1, eff. July 29, 1980. Acts 1984, No. 897, §1; Acts 1991, No. 509, §1; Acts 1995, No. 856, §1; Acts 1995, No. 1218, §1; Acts 2004, No. 7, §2, eff. May 5, 2004; Acts 2007, No. 307, §2; Acts 2010, No. 898, §1; Acts 2014, No. 321, §1.



RS 15:1203 - Officers; meetings

§1203. Officers; meetings

A. The commission shall elect a chairman and vice chairman from the commission members for four-year terms. The chairman shall be the chief executive officer of the commission. The vice chairman shall function as the chief executive officer of the commission upon direction of the chairman.

B. The domicile of the commission shall be in Baton Rouge. The commission shall hold public meetings at least quarterly except as provided by vote of the commission or by order of the chairman.

Added by Acts 1976, No. 592, §1. Amended by Acts 1977, No. 277, §1, eff. July 7, 1977; Acts 1980, No. 726, §1, eff. July 29, 1980; Acts 1980, No. 753, §1, eff. July 31, 1980; Acts 2014, No. 321, §1.



RS 15:1204 - Functions

§1204. Functions

The functions of the commission shall be to:

(1) Bring together those persons most familiar with problems of law enforcement and the administration of criminal justice, including the disposition and treatment of persons convicted of crime, for the purpose of studying and encouraging the adoption of methods by which law enforcement can be made more effective and justice administered more efficiently and fairly, to the end that citizens may be more fully protected.

(2) Stimulate, promote, and organize citizen participation in the improvements and extension of law enforcement, corrections, rehabilitation, and the work of the courts.

(3) Recommend and assist in improvements with respect to the recruitment and training of law enforcement officers and other law enforcement personnel.

(4) Recommend methods by which cooperation may be furthered between federal, state, and local law enforcement officials.

(5) Assist in planning coordinated programs throughout the state in areas relating to the police, the courts, and corrections.

(6) Encourage public understanding of the responsibilities and problems of law enforcement officers and law enforcement and criminal justice agencies and the development of greater public support for their efforts.

(7) Aid in publicizing and promoting practices in the treatment of criminal offenders which will do most to prevent a return to criminal activity.

(8) Oversee, review, and approve the preparation of the state plan and its implementation.

(9) Approve or deny applications for grants of block funds provided for by the Justice Improvement Act of 1979*, the Juvenile Justice and Delinquency Prevention Act of 1974**, and available state funds.

(10) Carry out the objectives of the Justice Improvement Act of 1979*, the Juvenile Justice and Delinquency Prevention Act of 1974**, and other federal and state programs which promote the improvement of criminal or juvenile justice as the governor or legislature may direct.

(11) Serve as the central coordinating agency for adult and juvenile correctional systems, in accordance with the requirements of this Chapter.

(12) Establish, implement, and develop a program to award annually a state medal of honor in the name of each law enforcement officer killed that year in the line of duty. The commission shall determine the nature or type of the award, the type of annual ceremony, and the recipient to whom the award is presented, shall gather necessary information from the appropriate state and local law enforcement agencies, procure funding for the program, and do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Paragraph.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980; Acts 1986, No. 159, §1; Acts 1997, No. 562, §1.

*See 42 U.S.C.A. §3711 et seq.

**See 18 U.S.C.A. §5031 et seq.}}



RS 15:1204.1 - Correctional coordination; duties of agency

§1204.1. Correctional coordination; duties of agency

A. The commission shall serve as the central coordinating agency for adult and juvenile correctional systems, in conjunction with the Department of Public Safety and Corrections, youth services of the Department of Public Safety and Corrections, the sheriffs of the state, and local juvenile justice officials.

B. The duties of the commission with regard to correctional coordination shall be to:

(1) Maintain accurate and timely statistical information relative to the operation of state and local correctional systems.

(2) Report the status of state and local correctional facilities and programs to the governor and legislature by April first of each year.

(3) Review and conduct needs analyses upon all state or local correctional facility construction projects which add capacity in the system and which require the expenditure of state funds, and report the analyses results to the governor and the legislature prior to their consideration of such funding.

(4) Prepare and present to the governor and legislature a policy impact statement on each major change to correctional law.

(5) Maintain prison population projections for all state or local correctional institutions and state probation and parole caseloads.

(6) Evaluate the cost and effectiveness of all correctional experimental programs approved by the legislature on an experimental basis and report the findings of such evaluations to the legislature.

(7) Recommend practical and realistic improvements in the state correctional system to the governor and the legislature by April first of each year.

(8) Aid state and local government in the development and exchange of information concerning correctional policies and programs, including the development of correctional information systems.

(9) Maintain the Parish Prison Information System.

(10) Assist state and local government in improving correctional decision making.

(11) Conduct evaluations of existing corrections programs or studies of proposed corrections programs, as requested by the governor, legislature, youth services of the Department of Public Safety and Corrections, or the Department of Public Safety and Corrections.

C. As used herein:

(1) "Agency" means the staff of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(2) "Commission" means the members of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(3) "Local government" means any political subdivision of the state.

(4) "State" means the state of Louisiana.

D. A majority vote of the commission membership present and voting shall be required for approval by the commission of a correctional construction or system improvement plan.

E. The agency shall have access to, and be provided upon request with, all statistical and other relevant information from any state or local correctional agency in order to perform the duties set forth in this Section. The agency shall also have access to all records maintained by any state agency for the purpose of correctional planning, policy decisions, and research activity. These records shall include information maintained by the Department of Public Safety and Corrections on adult and juvenile offenders, including inmate records, medical records, and student records. The agency shall maintain the confidentiality of any records required by law to be kept confidential.

Acts 1986, No. 159, §1; Acts 2004, No. 7, §2, eff. May 5, 2004.



RS 15:1204.2 - Creation of system; functions; powers; duties

§1204.2. Creation of system; functions; powers; duties

A. There is hereby created within the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, hereinafter referred to as the "commission", a Louisiana Uniform Crime Reporting System, hereinafter referred to as the "system". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly manage the system.

B. The system, by and through the commission, shall have the following functions, powers, and duties:

(1) To establish, through electronic data processing and related procedures, a system by which relevant information can be collected, coordinated, analyzed, and made readily available to serve qualified agencies concerned with the administration of criminal justice located anywhere in the state. The commission shall prescribe the terms and conditions under which such agencies shall contribute or gain access to information contained in the system files.

(2) To adopt such measures to assure the security of the system as may be specified in state and federal regulations.

(3) To adopt and publish for distribution to the system subscribers and other interested parties the operating policies, practices and procedures, and conditions of qualification for data access.

(4) To prepare and distribute, to all such persons and agencies, forms to be used in reporting data to the system. The forms shall provide for information regarding crimes which are directed against individuals or groups, or their property, by reason of their actual or perceived race, age, gender, religion, color, creed, disability, sexual orientation, national origin, or ancestry or by reason of their actual or perceived membership or service in, or employment with, an organization as defined in R.S. 14:107.2. The forms shall also provide for other items of information needed by federal and state bureaus or departments engaged in the development of national and state statistics.

(5) To instruct such persons and agencies in the installation, maintenance, and use of incident-based records and in the manner of reporting to the system.

(6) To tabulate, analyze, and interpret the data collected.

(7) To supply data to federal bureaus or departments engaged in collecting national criminal statistics.

(8)(a) To present annually to the governor and members of the legislature, on or before May first, a report containing the criminal statistics of the most recently available calendar year and to present at such other times as the commission may deem wise, or the governor, the chairman of the House Committee on Administration of Criminal Justice, or the chairman of the Senate Committee on Judiciary C may request, reports on special aspects of criminal statistics.

(b) The report shall specifically contain a category entitled "gaming related offenses" and shall include statistics involving violations of R.S. 14:60, R.S. 14:62, R.S. 14:64 through 67, R.S. 14:70, R.S. 14:71, R.S. 14:71.1, and R.S. 14:72, in which the offender's gaming activity is a motive for commission of the crime. In addition, the report shall contain under the same category violations of prohibited acts and gaming offenses, as defined in R.S. 14:90, R.S. 14:90.2, R.S. 27:98 through 101, and R.S. 27:260 and 262 through 265.

(c) A sufficient number of copies of all reports shall be printed for distribution to the governor, the chairman of the House Committee on Administration of Criminal Justice, and the chairman of the Senate Committee on Judiciary C, and as many others as may be requested. The report shall be made available electronically on the commission's website to all public officials in the state dealing with crimes or criminals and for general distribution in the interest of public enlightenment.

(9) To make, solicit, and request proposals and offers, and to execute and effectuate agreements or contracts for the operation of any part of the system.

(10) To do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Section.

Acts 1991, No. 509, §1; Acts 1997, No. 488, §1; Acts 1997, No. 1479, §1, eff. July 15, 1997; Acts 2013, No. 160, §1.



RS 15:1204.3 - Report to the system; duties of persons and agencies

§1204.3. Report to the system; duties of persons and agencies

All law enforcement agencies, correctional agencies and institutions, district attorneys and municipal prosecutors, courts having criminal jurisdiction, or any other public agency dealing with crimes or criminals, when requested by the commission, shall:

(1) Install and maintain records needed for reporting crime incident and arrest information required by the commission.

(2) Report to the commission as and when the commission prescribes crime incident and arrest information as required by the commission.

(3) Give the commission access to closed criminal case records for purposes of inspection.

(4) Upon the request of the commission, provide any other such assistance, information, and data which are reasonable and available as will enable the commission to properly carry out its powers and duties.

Acts 1991, No. 509, §1.



RS 15:1204.4 - Studies; surveys; report

§1204.4. Studies; surveys; report

A. In the accomplishment of the purposes of this Chapter, the commission may undertake research and studies independently or in cooperation with any public or private agencies, including educational, civic, and research organizations, colleges, universities, institutions, or foundations.

B. The commission and the Louisiana Commission on Human Rights shall annually study data collected pursuant to this Chapter, relating to hate crimes, as defined by R.S. 14:107.2, occurring within the state. The results of the study shall be published in the annual report to the governor and the members of the legislature as required by R.S. 15:1204.2(B)(8).

Acts 1991, No. 509, §1; Acts 1997, No. 1479, §1, eff. July 15, 1997.



RS 15:1204.5 - Penalties

§1204.5. Penalties

The commission may impose reasonable administrative sanctions as it deems appropriate against those agencies who fail to comply with the reporting requirements of the Uniform Crime Reporting System. These sanctions include the preclusion of a subject agency's participation in any of the grant programs operated by the commission.

Acts 1991, No. 509, §1.



RS 15:1205 - State Law Enforcement Planning Agency

§1205. State Law Enforcement Planning Agency

Within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, there shall be a State Law Enforcement Planning Agency (SLEPA), which shall serve as the staff of the commission.

Added by Acts 1976, No. 592, §1.



RS 15:1206 - Composition of State Law Enforcement Planning Agency

§1206. Composition of State Law Enforcement Planning Agency

A. The governor shall appoint an executive director of the planning agency who shall serve at the pleasure of the governor and who shall be the chief executive officer of the commission staff. He shall take all necessary action and devote his full time to assisting the commission in performing its duties and fulfilling its responsibilities, including staff recruitment, training and direction. The executive director shall be the appointing authority for commission staff and shall exercise administrative supervision over the district program directors, who shall be responsible to him for the accomplishment of all tasks assigned to the law enforcement planning district agencies by the State Law Enforcement Planning Agency, including the preparation of district plans and the preparation of projects in the respective law enforcement planning districts. The executive director shall have final authority on matters pertaining to the employment, termination of employment, and wages paid to professional staff members of the law enforcement planning district agencies, with the exception of such district staff as shall be covered by state or local civil service. The executive director shall fill vacancies which occur among professional staff of law enforcement planning districts from a list of at least three (3) names recommended by the local advisory council. Additionally, the executive director shall have the authority to award state agency grants in the amount of $10,000 or less with approval by the governor. Such grant awards must be consistent and compatible with the state plan.

B. The staff of the commission shall consist of necessary professional, administrative, and clerical personnel to accomplish required planning and plan implementation for each of the major law enforcement components, administration of the state subgrant program to local units of government, and for all other planning agency responsibilities. Staff members of the SLEPA shall be subject to the supervision of the executive director and shall perform duties directed by him.

Added by Acts 1976, No. 592, §1.



RS 15:1207 - Functions of the staff

§1207. Functions of the staff

The functions of the staff of the commission shall include but not be limited to the following:

(1) Preparation, development, and revision of comprehensive plans based on an evaluation of law enforcement and criminal justice problems within the state.

(2) Definition, development, and correlation of action programs under such plans.

(3) Establishment of priorities for law enforcement and criminal justice improvement in the state.

(4) Providing information to prospective aid recipients on procedures for grant application.

(5) Encouraging grant proposals from local units of government for law enforcement and criminal justice planning and improvement efforts.

(6) Encouraging project proposals from state law enforcement and criminal justice agencies.

(7) Evaluation of applications for aid and awarding of funds to units of government and other eligible applicants.

(8) Monitoring progress and expenditures under grants to state law enforcement agencies, local units of government, and other recipients of Louisiana Commission on Law Enforcement grant funds.

(9) Encouraging regional, local, and metropolitan area planning efforts, action projects, and cooperative arrangement.

(10) Coordination of the state's law enforcement and criminal justice plan with other federally supported programs relating to or having an impact on law enforcement and criminal justice.

(11) Oversight and evaluation of the total state effort in plan implementation and law enforcement improvement.

(12) Provide technical assistance and services for programs and projects contemplated by the state plan and by units of general local government.

(13) Collecting and analyzing statistics and other data relevant to law enforcement and criminal justice in the state.

(14) Performing any other functions required by federal guidelines or state law.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1208 - Office of Peace Officer Standards and Training; program director

§1208. Office of Peace Officer Standards and Training; program director

A. An Office of Peace Officer Standards and Training is hereby created within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice to be administered by a program director. He shall be a civil service employee selected by a majority vote of the Council on Peace Officer Standards and Training from a list of candidates certified by the Department of Civil Service. Retention of this position is subject to the rules of the Department of Civil Service.

B. The program director, in conjunction with the council members' advice and consent, shall develop a staffing plan for the office. Persons selected for this staff shall be civil service employees. Employees currently in the Louisiana Commission on Law Enforcement may be transferred to any position in the Office of Peace Officer Standards and Training.

C. The program director and administrative staff shall receive policy and direction from the council. No rules or regulations, statutes, or procedures initiated by the administrative staff shall be instituted without majority approval of the council.

Added by Acts 1982, No. 546, §2.



RS 15:1209 - Law enforcement planning district agencies

§1209. Law enforcement planning district agencies

A. The planning agencies for the planning districts shall be those heretofore or hereafter recognized as such by the governor.

B. The law enforcement planning district agency staff shall consist of a district program director and such other administrative and clerical personnel whose services are required on a full-time basis in the accomplishment of law enforcement planning and administrative functions.

C. The district planning agencies shall have all of the functions of the state planning agency that are applicable within their respective districts as may be approved by the State Law Enforcement Planning Agency.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1210 - Law enforcement planning district advisory councils; composition

§1210. Law enforcement planning district advisory councils; composition

A law enforcement planning district advisory council is hereby created and established for each law enforcement planning district agency. These councils shall be composed in accordance with the guidelines prescribed by the Louisiana Commission on Law Enforcement.

Added by Acts 1976, No. 592, §1. Amended by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1211 - Purpose and function of advisory councils

§1211. Purpose and function of advisory councils

Law enforcement planning district advisory councils shall perform functions similar to those prescribed for the commission in planning, developing, coordinating, and administering criminal justice improvement programs within their respective law enforcement planning districts. They shall:

(1) Review, approve, and submit the comprehensive district law enforcement plan and projects to implement that plan in accordance with district problems, needs, and goals, and with such format, schedule, description, and other specifics as the State Law Enforcement Planning Agency may require.

(2) Identify criminal justice problems and needs in the district and encourage, support, and assist with programs and projects proposed by appropriate public entities toward resolving such problems and needs.

(3) Inform the SLEPA promptly and completely on all matters in the district affecting and/or affected by the SLEPA and its mission and advise the SLEPA in such matters.

(4) Inform public and private entities in the district affecting and/or affected by the SLEPA in any instance promptly and completely of the SLEPA's mission, policies, and action and advise such entities in criminal justice matters.

(5) Administer and monitor progress and/or changes in district projects on the basis of guidelines developed by the SLEPA.

(6) Make recommendations to the executive director of the State Law Enforcement Planning Agency on matters relating to the employment, termination of employment, and wages paid to professional staff members of the law enforcement planning district agency.

(7) Review and accept the district budget from the State Law Enforcement Planning Agency and assume responsibility for administering the district budget in conformity with state and federal requirements.

(8) Form task forces or committees to assist in planning, analysis, policy, and goal recommendations, and perform such other functions as the SLEPA deems necessary; appoint the chairmen of these task forces and committees and assure the satisfactory performance of each.

(9) Establish bylaws in compliance with the articles of incorporation specifically dealing with membership, including composition, method and duration of appointment; task force and special committee appointment, structure, and composition.

(10) Perform other functions in accordance with state and federal policy.

Added by Acts 1976, No. 592, §1.



RS 15:1220 - Authorization

§1220. Authorization

Parish governing bodies and the city of New Orleans are hereby authorized to create criminal justice information system policy boards established from representatives of all agencies who require service from the criminal justice information system, as well as such technical representatives as said local governing authorities may choose to appoint. Technical representation on the policy board shall be of an advisory nature and shall exist for the purpose of providing information to the policy board. Said technical representatives, however, shall not be voting or full members of the user group. Said policy boards shall be considered as a board of directors responsible for:

(1) The creation of a plan for the development of all information and statistical systems at the local level;

(2) Establishment of an operating policy for the criminal justice information system;

(3) Continued oversight over the development and operation of the criminal justice information system;

(4) And all other aspects of the planning, management, and operation of the system.

Added by Acts 1977, No. 597, §1, eff. July 19, 1977.



RS 15:1221 - Information system's plan

§1221. Information system's plan

Each policy board shall establish a plan for the development of information and statistical systems.

(1) The plan shall specify systems, objectives, and services to be provided which shall include but not be limited to:

(a) Organization responsibilities;

(b) The scope of each system;

(c) Priorities for development; and

(d) A timetable for development.

(2) The plan shall indicate the appropriate funding source for both the development and operation of the system.

(3) The plan shall provide for the privacy, confidentiality, and security of data in the system.

(4) No plan for the development of said systems, however, shall be considered final or approved, nor shall implementation of said plan proceed until the plan has been reviewed and approved by the Louisiana Criminal Justice Information System and the local governing authority.

Added by Acts 1977, No. 597, §1, eff. July 19, 1977.



RS 15:1222 - Staffing; funding; powers; and duties of policy boards

§1222. Staffing; funding; powers; and duties of policy boards

Upon approval of the criminal justice information plan by the Louisiana Criminal Justice Information System and the local governing body, each policy board shall establish an operating policy for the criminal justice information system. The policy shall specify;

(1) The staffing required for the implementation of the plan;

(2) The level of hardware and software required for the implementation of the plan;

(3) The budget required to implement said plan;

(4) Standards and techniques for the protection of the privacy, security, and confidentiality of data and recommended sanctions and penalties for the violation of the rules and regulations adopted under it. The recommended sanctions and penalties shall apply to the improper collection, storage, uses and dissemination of criminal justice information; and

(5) The operating policy of each criminal justice information system policy board shall require, prior to any implementation of said policy, the specific approval of the local governing authority. Upon approval of the policy, local governing authorities may enact ordinances in accordance with said policies to enact its provisions, and to provide penalties for the violation of privacy, security, and confidentiality provisions.

Added by Acts 1977, No. 597, §1, eff. July 19, 1977.



RS 15:1223 - Crime Victims Reparations Board

§1223. Crime Victims Reparations Board

The Crime Victims Reparations Board as further provided for in Chapter 21 of Title 46 of the Louisiana Revised Statutes of 1950 is hereby placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

Acts 1984, No. 844, §1, eff. July 13, 1984.



RS 15:1224 - Drug Abuse Education and Treatment Fund; creation; purpose

§1224. Drug Abuse Education and Treatment Fund; creation; purpose

A. The Drug Abuse Education and Treatment Fund, hereafter referred to as the "fund", is hereby created as a special fund in the state treasury, which shall be the depository for all fees collected under the provisions of C.Cr.P. Art. 895.1(E).

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A hereof shall be credited to the fund. The monies in the fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund, again following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C. The monies available in the fund shall be used exclusively by the Louisiana Commission on Law Enforcement to administer a grant program to assist local public and private nonprofit agencies involved in drug abuse prevention and treatment in developing drug abuse and treatment programs. In addition, the commission shall allocate from the fund such monies as are necessary in administering this grant program.

D. The commission shall promulgate such rules, regulations, and procedures as are necessary in administering the assistance program, including procedures for application, audit and monitoring requirements, and annual report requirements. To this end, the commission may utilize resources and information developed pursuant to the provisions of R.S. 15:1255.

Acts 1989, No. 832, §2.



RS 15:1226 - Juvenile Delinquency and Gang Prevention Act of 1993

§1226. Juvenile Delinquency and Gang Prevention Act of 1993

The Juvenile Delinquency and Gang Prevention Act of 1993, as provided for in Chapter 13 of Title 15 of the Louisiana Revised Statutes of 1950, and its administration are hereby placed under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

Acts 1993, No. 461, §1.



RS 15:1227 - Juvenile boot camp clearinghouse

§1227. Juvenile boot camp clearinghouse

A. There is hereby created within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice a juvenile boot camp clearinghouse, hereinafter referred to as the "clearinghouse". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly establish the clearinghouse. The commission shall work with the appropriate local law enforcement personnel and juvenile court personnel or appropriate personnel from the court exercising juvenile jurisdiction in particular local areas in establishing, implementing, and reviewing the clearinghouse as well as local programs, as more fully set forth in Subsection B of this Section.

B. The clearinghouse, through the commission, shall have the following functions, powers, and duties:

(1) To develop general guidelines for local juvenile boot camp programs, sponsored by local government law enforcement agencies or courts exercising juvenile jurisdiction, hereinafter referred to as "local programs", which guidelines shall include and emphasize the following criteria:

(a) Military style discipline, excluding weapons training, martial arts training, or instruction in hand-to-hand combat.

(b) Education.

(c) Substance abuse.

(d) Psycho-social treatment.

(e) Extensive local community involvement, including but not limited to nongovernment groups such as boys clubs and volunteer groups, as well as appropriate local government law enforcement agencies and personnel from the appropriate courts exercising juvenile jurisdiction in that area.

(f) Intensive parole or aftercare supervision for an extended period of time, which supervision shall include organized after-school activities, counseling, and other organized efforts to promote the successful integration into society of juveniles who have been charged, with emphasis on prevention of the recurrence of any prior family and community problems which had a negative or detrimental effect on the juvenile initially.

(2) To set eligibility standards for local programs, including the age of the juvenile participants, and to include an enumeration of crimes for which a child has been charged and will be considered for admission to the program, so as to target the local programs for the appropriate class of offenders.

(3) To develop funding applications for local programs based on the developed guidelines.

(4) To analyze and grade funding applications for local programs objectively, based strictly on the developed guidelines.

(5) To distribute pilot program funds and federal funds derived from any appropriate and available source to approved local programs.

(6) To apply for, utilize, and maximize the use of any federal funding from any source now available or that becomes available in the future, including but not limited to government grants.

(7) To maintain data and statistics of details and results of local programs, including cost and recidivism.

(8) To make, solicit, and request proposals and offers and to execute and effectuate agreements or contracts for the operation of any part of the clearinghouse or a local program.

(9) To form task forces or committees to assist in the planning, analysis, policy, or goals of the clearinghouse and local programs and perform such other functions as the commission deems necessary, and to appoint the chairmen of the task forces or committees and assure their satisfactory performance.

(10) To do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Section.

C. The duties described in Paragraphs (1), (2), and (3) of Subsection B of this Section shall be accomplished by October 1, 1994.

D. Funding for additional local programs must come from federal revenues or grants and any private donations received. The commission may retain pilot program money received in the first year, if a pilot program is not yet in place, and hold the funds over until a pilot program is operational. All federal funding for local juvenile boot camp programs shall be received on behalf of the state by the commission, including funding from the Federal Omnibus Anti-Crime Bill of 1994, if and when passed by the Congress of the United States, and such federal funding or grants received shall be disbursed through the clearinghouse's application process for disbursement.

Acts 1994, 3rd Ex. Sess., No. 147, §1.



RS 15:1228 - Integrated Criminal Justice Information System Policy Board

§1228. Integrated Criminal Justice Information System Policy Board

The Integrated Criminal Justice Information System Policy Board, hereinafter known as "policy board", is established under the jurisdiction of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, office of the governor.

Acts 1999, No. 864, §1.



RS 15:1228.1 - Purposes

§1228.1. Purposes

The purpose of the policy board is to assist the agencies involved in the operations of the individual systems by facilitating the development of the Integrated Criminal Justice Information System (ICJIS), providing for common standards which ensure communications among systems, and providing a common forum for the discussion of issues effecting the agencies involved. The duties and powers of the policy board shall include and be limited to the following functions pertaining solely to the development, maintenance, and operation of the ICJIS:

(1) The coordination of the design, development, maintenance, and use of an ICJIS serving the criminal justice agencies in Louisiana.

(2) The development and maintenance of a strategic plan for the design, development, maintenance and operation of the overall ICJIS.

(3) The development and maintenance of a criminal justice data dictionary for use by all criminal justice agencies in their activities relative to the ICJIS so as to facilitate communication among agencies on the system.

(4) The development and maintenance of communication hardware and software standards to be used by all criminal justice agencies desiring to participate in the ICJIS.

(5) The development of policy coordinating the development, maintenance, and utilization of the ICJIS and the state level criminal justice information systems in their capacity as components of the ICJIS.

(6) The coordination of developmental plans prepared by specific agencies charged with the responsibility of operating state level criminal justice information systems only in their capacity as components of the ICJIS so as to ensure that individual development plans are in accord with the overall system development effort.

(7) The promulgation of rules and regulations in accordance with the provisions of the Administrative Procedure Act.

(8) The review and approval of all fees and costs to be collected by state level criminal justice information systems from other state and local criminal justice agencies in Louisiana for the use of the ICJIS or the information and data provided therefrom.

(9) The review of local level criminal justice information system plans as may be submitted to it by the responsible local authorities to ensure compatibility with the ICJIS.

(10) The review of the operation and development of the ICJIS and the reporting to the governor, the supreme court, and the Louisiana Legislature on the status and needs of the system by April first of each year.

Acts 1999, No. 864, §1.



RS 15:1228.2 - Actions of the policy board

§1228.2. Actions of the policy board

All actions of the policy board shall be in accordance with the agreement among the following:

(1) The Louisiana Supreme Court.

(2) The Louisiana District Attorneys' Association.

(3) The Louisiana Sheriff's Association.

(4) The Louisiana Association of Chiefs of Police.

(5) The Louisiana Department of Public Safety and Corrections.

(6) Louisiana Judges Association.

(7) Louisiana Associations of Clerks of Court.

(8) The Louisiana Department of Justice.

(9) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(10) Youth services of the Department of Public Safety and Corrections.

Acts 1999, No. 864, §1; Acts 2004, No. 7, §2, eff. May 5, 2004.



RS 15:1228.3 - Membership

§1228.3. Membership

The membership of the policy board shall consist of the following members or the member's designee:

(1) The secretary of the Department of Public Safety and Corrections or his designee.

(2) The deputy secretary for public safety services or his designee.

(3) One member designated by the Louisiana Association of Chiefs of Police.

(4) One member designated by the Louisiana Sheriff's Association.

(5) One member designated by the Louisiana District Attorneys' Association.

(6) One member designated by the Louisiana District Court Judges Association.

(7) One member designated by the Louisiana Association of Clerks of Court.

(8) The chief justice of the Supreme Court of Louisiana or his representative.

(9) The attorney general of Louisiana or his designee.

(10) The executive director of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(11) A member of the Senate designated by the president of the Senate.

(12) A member of the House of Representatives designated by the speaker of the House of Representatives.

(13) One member designated by the governor.

(14) The deputy secretary of youth services of the Department of Public Safety and Corrections or his designee.

Acts 1999, No. 864, §1; Acts 2004, No. 7, §2, eff. May 5, 2004.



RS 15:1228.4 - Expenses

§1228.4. Expenses

Legislative members of the policy board shall receive for attendance at meetings the same per diem and travel allowances as are provided by their respective houses for attendance at interim meetings or standing committees. Other members of the policy board shall serve without per diem but may receive travel expenses in accordance with applicable travel regulations.

Acts 1999, No. 864, §1.



RS 15:1228.5 - Officers; meetings

§1228.5. Officers; meetings

The organization of the policy board shall be as follows:

(1) The chairman of the policy board shall be the representative of the Supreme Court of Louisiana as designated by the chief justice. The vice chairman shall be designated by the governor from the membership of the policy board. The chairman shall serve as the chief executive officer of the policy board.

(2) The domicile of the policy board shall be East Baton Rouge Parish. The policy board shall hold public meetings quarterly, except as otherwise provided by vote of the policy board or by order of the chairman. A meeting of the policy board shall be called at any time upon the request of one-half of the members. Two-thirds of the members shall constitute a quorum for the transaction of business. All policy board decisions must be concurred by two-thirds of the members present.

(3) Proxies for any member of the policy board may attend any meeting of the board, but shall not vote.

(4) The Louisiana Commission on Law Enforcement and Administration of Criminal Justice shall provide to the policy board such clerical, professional, or technical staff as the policy board may require in the performance of its duties. The policy board, with the concurrence of the chief executive officer of the agency involved, may require additional personnel or technical assistance on a temporary basis from any unit of the executive branch of state government.

Acts 1999, No. 864, §1.



RS 15:1228.6 - Component systems

§1228.6. Component systems

The component systems of the ICJIS shall include but are not limited to the following systems:

(1) The Law Enforcement Management Information System (LaLEMIS) developed by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice for use by local law enforcement agencies.

(2) The Louisiana Uniform Crime Reporting System (LUCR) operated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(3) The Louisiana Incident Based Crime Reporting System (LIBRS) operated by the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(4) The Louisiana Computerized Criminal History System (LaCCH) operated by the Department of Public Safety and Corrections.

(5) The Automated Fingerprint Identification System (AFIS) operated by the Department of Public Safety and Corrections.

(6) The Corrections Offender Management System operated by the Department of Public Safety and Corrections.

(7) The Juvenile Electronic Tracking System (JETS) operated by the Department of Public Safety and Corrections.

(8) The Case Management Information System (CMIS) operated by the Louisiana Supreme Court, to the extent to which the chief justice shall deem the system a part of the ICJIS.

(9) Communications networks or devices which link one or more components of the ICJIS and involve the participation of more than one agency.

(10) Any other criminal justice information system which may be developed by the state to serve more than one agency and which is properly a part of the ICJIS as determined by the policy board.

(11) Any system to provide services to crime victims such as an automated crime victim notification system.

Acts 1999, No. 864, §1; Acts 2012, No. 532, §1.



RS 15:1228.7 - Authorization

§1228.7. Authorization

The policy board is authorized to receive or accept grants, donations, contributions, or appropriations from public or private sources and is further authorized to expend any funds made available from these sources to carry out the purpose of the policy board.

Acts 1999, No. 864, §1.



RS 15:1228.8 - Cooperation; other agencies

§1228.8. Cooperation; other agencies

All departments, commissions, boards, agencies, and officers of the state, or any political subdivision thereof, are authorized and directed to cooperate with the policy board in implementing these provisions.

Acts 1999, No. 864, §1.



RS 15:1228.9 - Impaired Driver Tracking System; purpose; procedure

§1228.9. Impaired Driver Tracking System; purpose; procedure

A. The Legislature of Louisiana finds and declares that driving under the influence of alcohol or a controlled dangerous substance presents a significant threat to the public safety and welfare to the citizens of this state. Impaired driving causes loss of life and serious bodily injury, as well as substantial property damage in every area of this state. The ability to track those persons previously arrested for an impaired driving offense will assist agencies which are involved in the investigation, prosecution, and disposition of impaired driving offenses. In order to accomplish that goal, it is in the best interest of this state to utilize the ICJIS project to coordinate an impaired driver tracking system to ensure that persons employed by the agencies involved in the investigation, prosecution, and disposition of impaired driving offenses have complete, reliable, and accurate information on every person who has committed an offense listed herein.

B. The Integrated Criminal Justice Information System (ICJIS) Project shall contain a component for the Impaired Driver Tracking System as provided in this Section.

C. The Impaired Driver Tracking System component of ICJIS shall be designed so as to provide accurate, complete, and reliable information regarding the arrest of each impaired driver for the offenses set forth in this Subsection and the disposition, of each impaired case, including information on prosecution, dismissal, conviction, disposition, or completion of the sentence. Notwithstanding any other provision of law to the contrary, all agencies participating in the Impaired Driver Tracking System as provided in this Section shall have access to the data collected as provided for in Subsection D of this Section concerning any of the following offenses:

(1) R.S. 14:32.1 (vehicular homicide).

(2) R.S. 14:39.1 (vehicular negligent injuring).

(3) R.S. 14:39.2 (first degree vehicular negligent injuring).

(4) R.S. 14:98 (operating a vehicle while intoxicated).

(5) Any ordinance of a municipality, parish, or other similar political subdivision of the state, which prohibits the operation of a motor vehicle, aircraft, watercraft, vessel, or other means of conveyance while intoxicated, while impaired, or while under the influence of alcohol, drugs, or any controlled dangerous substance.

D.(1) Every law enforcement agency in this state, including but not limited to city police departments, sheriffs' offices, and state police shall submit the following information to the impaired driver tracking system component of ICJIS, when a person is arrested for any offense listed in Subsection C of this Section:

(a) The law enforcement agency making the arrest shall provide sufficient information about the arrested person so that other law enforcement agencies, courts, the Department of Public Safety and Corrections, and other relevant persons or agencies can identify the person arrested, including but not limited to name, address, driver's license number, date of birth, and physical characteristics, such as eye color, hair color, and gender.

(b) The law enforcement agency shall also input pertinent arrest information, including date, location of the offense, arresting officer, the violation charged, whether the person arrested submitted or refused to submit to a test to determine the presence of alcohol or drugs, the results of those tests if applicable, and any other information that the arresting officer deems necessary.

(2) Every district attorney and prosecutor in this state shall provide information to the impaired driver tracking system component of ICJIS regarding each person who is referred for prosecution of an offense listed in Subsection C of this Section. This information shall include but is not limited to the criminal charge filed against the person, whether or not the person was required to participate in substance abuse treatment, a driver improvement program or any pretrial diversion program, whether the person completed the requirements imposed by the prosecutor or district attorney, and whether a conviction was obtained.

(3) Every court in this state with jurisdiction over any of the offenses listed in Subsection C of this Section shall provide information to the impaired driver tracking system component of ICJIS with regard to the disposition of the charge for any offense listed in Subsection C of this Section, including but not limited to the date of arraignment, date of disposition, whether or not the defendant was required to participate in substance abuse treatment, the final disposition of the charge, sentence or penalties imposed, probation information, any administrative sanctions imposed, such as driver's license suspensions, fines assessed, penalties for failure to complete court or administrative sanctions, and date of reinstatement.

E. The information contained in the impaired driver tracking system shall be shared by all agencies who contribute information to it, in accordance with the provisions of the ICJIS project in order to effectively investigate, prosecute, or dispose of cases involving impaired driving. The information contained in the tracking system may also be used to generate periodic reports on the number of impaired driving offenses taking place during a specified period of time.

Acts 2004, No. 666, §1.

NOTE: Acts 2004, No. 666, §3, provides that the provisions of the Act shall become effective on the first day of the second month following promulgation of written notice from the La. State Commission on Law Enforcement and Administration of Criminal Justice of the successful completion and implementation of the ICJIS Project.



RS 15:1229 - Automated victim notification system

§1229. Automated victim notification system

A. There is hereby created within the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, hereinafter referred to as the "commission", an automated victim notification system, hereinafter referred to as the "system". The commission may appoint such employees, agents, consultants, and special committees as it may deem necessary to properly manage the system.

B. The system, by and through the commission, shall have the following functions, powers, and duties:

(1) To establish an automated victim notification system on offenders that automatically provides crime victims or their families with notice pursuant to R.S. 46:1841 et seq.

(2) To develop and implement a system whereby families may initiate inquiries to receive the latest status report on the offender charged or convicted in the crime against that person or his family member.

(3) To provide the information accessible to victims and their families through the system to be the same information that is required by R.S. 46:1844 to be available to victims and their families.

(4) To promulgate rules and regulations pursuant to the Administrative Procedure Act as are necessary to effectuate the provisions of this Section and R.S. 15:1229.1.

(5) To develop and implement a notification form for victims and their families to utilize the system.

(6) To provide information about the system.

(7) To make, solicit, and request proposals and offers, and to execute and effectuate agreements or contracts for the operation of any part of the system.

(8) To do all other things necessary or convenient to carry out the functions, powers, and duties set forth in this Section.

C. The automated victim notification system is provided as a service to victims of crime in Louisiana. The commission, or any unit of a local governing authority, or the state of Louisiana shall not be liable for the accuracy, timeliness, or completeness of the information contained in the system or the use of that information by any person.

D. The effect of this Section and R.S. 15:1229.1 shall be contingent upon receipt of adequate funding specifically covering the costs of the system and subject to the approval of the Joint Legislative Committee on the Budget.

Acts 1999, No. 979, §1.



RS 15:1229.1 - Reports to the system; duties of persons and agencies

§1229.1. Reports to the system; duties of persons and agencies

All law enforcement agencies, correctional agencies and institutions, district attorneys and municipal prosecutors, courts having criminal jurisdiction, or any other public agency dealing with crimes or criminals, when requested by the commission, shall:

(1) Install and maintain records needed for the system to accurately report to victims and their families information as required by the commission.

(2) Report to the commission any information requested or required.

(3) Upon the request of the commission, provide any other such assistance, information, and data which are reasonable and available as will enable the commission to properly carry out its powers and duties.

Acts 1999, No. 979, §1.



RS 15:1231 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

CHAPTER 8-A. VICTIMIZATION OF SENIOR CITIZENS

§1231. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1232 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1232. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1233 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1233. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1234 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1234. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1235 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1235. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1236 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1236. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1237 - Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.

§1237. Repealed by Acts 2010, No. 743, §7, eff. July 1, 2010.



RS 15:1251 - PARISH JAIL FACILITIES

CHAPTER 9. PARISH JAIL FACILITIES

§1251. Short title

This Chapter shall be known as and may be cited as the "Jail Standards and Assistance Act."

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1252 - Statement of purpose

§1252. Statement of purpose

The legislature enacts this Chapter to provide for a program to be administered by the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, hereinafter in this Chapter referred to as the commission, intended to upgrade parish jail facilities to standards promulgated by the commission.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1253 - Powers and duties of the commission

§1253. Powers and duties of the commission

The commission shall have the following powers and duties:

(1) To administer state grants programs to parish jails in conformity with jail standards and application procedures as developed by the commission.

(2) To develop, continually review, and update minimum standards for parish jail facilities.

(3) To review and approve or disapprove all plans for purposes of grant applications submitted to the commission.

(4) To approve or disapprove the use and allocation of funds.

(5) To advise and make recommendations to the secretary of the Department of Corrections concerning the coordination of correctional services between the state and the parishes.

(6) To establish annual priorities for the disbursement of funds pursuant to R.S. 15:1255.

(7) To provide technical assistance to parishes regarding minimum standards for parish jail facilities upon request of appropriate parish authorities.

(8) To inspect and prepare reports on jail conditions at the request of the parish governing authority, a court, or on the commission's own initiative.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1254 - Grant funds; appropriation; distribution and allocation of grant funds

§1254. Grant funds; appropriation; distribution and allocation of grant funds

A. Funds appropriated for the purposes of this Chapter shall be appropriated by the legislature for the commission to issue as grants and such grants shall not be used to substitute for jail facility expenditures already allocated in the budget of a participating parish agency.

B. The amount which may be allocated and distributed annually to agencies in each parish shall be based on priorities established by the commission. All participating parish agencies are eligible to receive funds from other sources to supplement grants under the provisions of this Chapter.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1255 - Applications for grants; eligibility; standards; procedures

§1255. Applications for grants; eligibility; standards; procedures

A. Any parish governmental agency that has responsibility for a jail facility is eligible to apply for participation in the grant program herein authorized. Participation by any agency is voluntary; however, each recipient agency must comply with standards promulgated under this Chapter. The governmental agencies of adjoining parishes or two or more governmental agencies in the same parish which have responsibility for jail facilities may join together in implementing the provisions of this Section.

B. The commission shall promulgate the rules, regulations, and procedures by which the grants shall be distributed. Application forms shall be developed and submitted by the appropriate parish agency, and reviewed by the commission.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1256 - Program review; reports; on-site inspections

§1256. Program review; reports; on-site inspections

A. The commission shall prepare and submit an annual report to the legislature and to the governor which shall include: (1) an overall assessment of the parish jail facilities grant program, and (2) an evaluation of the extent to which program goals and objectives are being met.

B. The commission shall require such monitoring of individual grants as it deems necessary and may provide by rule for such audit requirements for grants as it deems appropriate.

C. The commission shall prepare and submit a report of each on-site inspection to the appropriate state and parish government agencies.

Added by Acts 1980, No. 753, §1, eff. July 31, 1980.



RS 15:1301 - ELECTRONIC SURVEILLANCE

CHAPTER 10. ELECTRONIC SURVEILLANCE

PART I. GENERAL

§1301. Short title

This Chapter may be cited and referred to as the "Electronic Surveillance Act".

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1991, No. 795, §4.



RS 15:1302 - Definitions

PART II. INTERCEPTION OF COMMUNICATIONS AND

RELATED MATTERS

§1302. Definitions

As used in this Chapter:

(1) "Aggrieved person" means a person who was party to any intercepted wire or oral communication or a person against whom the interception was directed.

(2) "Attorney for a governmental entity" means an attorney on the staff or under the direct supervision of the district attorney authorized by law to prosecute such offenses as are subject of the pen register or trap and trace device.

(3) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(4) "Communications common carrier" means any person engaged as a common carrier for hire in communication by wire, radio, or electronic communications; however, a person engaged in commercial radio broadcasting which is supervised by the Federal Communications Commission shall not, insofar as such person is so engaged, be deemed a common carrier.

(5) "Contents" when used with respect to any wire, electronic, or oral communication includes any information concerning the substance, purport, or meaning of that communication.

(6) "Court of competent jurisdiction" means state district courts of general criminal jurisdiction and those courts exercising appellate jurisdiction thereof.

(7)(a) "Electronic communication" means any transfer of signs, signals, writings, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system, but does not include any of the following:

(i) Any oral communication.

(ii) Any communication made through a tone-only paging device.

(iii) Any communication from a tracking device used to locate a mobile object by emission of a sound signal.

(b) "Electronic communication" specifically includes the radio portion of a cordless, portable, or cellular telephone communication that is transmitted between the cordless, portable, or cellular handset and the base or transmitting tower or unit.

(8) "Electronic communications service" means any service which provides to users thereof the ability to send or receive wire or electronic communications.

(9) "Electronic communications system" means any wire, radio, electromagnetic, photo-optical, or photoelectronic facilities used for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communication.

(10) "Electronic, mechanical, or other device or means" denotes any device or apparatus which can be used to intercept a wire, electronic, or oral communication other than:

(a) Any telephone or telegraph instrument, equipment, or facility, or any component thereof, either:

(i) Furnished to the subscriber or user by a communications common carrier in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business, or

(ii) Being used by a communications common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his duties.

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(11) "Intercept" means the aural or other acquisition of the contents of any wire, oral, or electronic communication through the use of any electronic, mechanical, or other device.

(12) "Investigative or law enforcement officer" means any commissioned state police officer of the Department of Public Safety and Corrections who, in the normal course of his law enforcement duties, is investigating an offense enumerated in this Chapter, and the district attorney authorized by law to prosecute or participate in the prosecution of such offense.

(13) "Judge" means the senior judge of a judicial district court of the state, any judge of the Orleans Parish Criminal District Court, or a judge designated by a majority vote of the court in writing in advance to consider applications for warrants or orders under this Chapter.

(14) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation, but such term does not include any electronic communication.

(15) "Pen register" means a device which records and decodes dialing, routing, addressing, or signaling information transmitted by an instrument or facility from which a wire or electronic communication is transmitted, if the information does not include the contents of the communication. The term does not include a device used by a provider or customer of a wire or electronic communication service in the ordinary course of the provider's or customer's business for either of the following purposes:

(a) Billing or recording as an incident to billing for communications services.

(b) Cost accounting, security control, or other ordinary business purposes.

(16) "Person" means any employee or agent of the state or a political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or corporation.

(17) "Trap and trace device" means a device or electronic means which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted, except that it shall not include a service, device, or electronic means tariffed by the Louisiana Public Service Commission, used by a subscriber of telecommunicational services to receive the telephone numbers for calls placed to the subscriber.

(18) "Wire communication" or "communication by wire" means any aural transfer made in whole or in part through the use of facilities used for the transmission of communications by aid of wire, cable, or other like connection between the points of origin and reception, including the use of such connection in a switching station, furnished or operated by any person licensed to engage in providing or operating such facilities for the transmission of communications and such term includes any electronic storage of such communication, and such term includes the radio portion of a cordless, portable, or cellular telephone communication that is transmitted between the cordless, portable, or cellular handset and the base or transmitting tower or unit.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1987, No. 402, §1; Acts 1991, No. 795, §1, eff. July 22, 1991; Acts 1995, No. 1193, §1, eff. June 29, 1995; Acts 2012, No. 727, §2.



RS 15:1303 - Interception and disclosure of wire, electronic, or oral communications

§1303. Interception and disclosure of wire, electronic, or oral communications

A. Except as otherwise specifically provided in this Chapter, it shall be unlawful for any person to:

(1) Willfully intercept, endeavor to intercept, or procure any other person to intercept or endeavor to intercept, any wire, electronic or oral communication;

(2) Willfully use, endeavor to use, or procure any other person to use or endeavor to use, any electronic, mechanical, or other device to intercept any oral communication when:

(a) Such device is affixed to, or otherwise transmits a signal through, a wire, cable, or other like connection used in wire or electronic communication; or

(b) Such device transmits communications by radio or interferes with the transmission of such communication;

(3) Willfully disclose, or endeavor to disclose, to any other person the contents of any wire, electronic, or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic, or oral communication in violation of this Subsection; or

(4) Willfully use, or endeavor to use, the contents of any wire, electronic, or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic, or oral communication in violation of this Subsection.

B. Any person who violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned for not less than two years nor more than ten years at hard labor.

C.(1) It shall not be unlawful under this Chapter for an operator of a switchboard, or any officer, employee, or agent of any communications common carrier, whose facilities are used in the transmission of a wire communication, to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the carrier of such communication; however, such communications common carriers shall not utilize service observing or random monitoring, except for mechanical or service quality control checks.

(2) It shall not be unlawful under this Chapter for an officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of Chapter 5 of Title 47 of the United States Code, to intercept a wire or electronic communication, or oral communication transmitted by radio, or to disclose or use the information thereby obtained.

(3) It shall not be unlawful under this Chapter for a person acting under color of law to intercept a wire, electronic, or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception. Such a person acting under color of law is authorized to possess equipment used under such circumstances.

(4) It shall not be unlawful under this Chapter for a person not acting under color of law to intercept a wire, electronic, or oral communication where such person is a party to the communication or where one of the parties to the communication has given prior consent to such interception, unless such communication is intercepted for the purpose of committing any criminal or tortious act in violation of the constitution or laws of the United States or of the state or for the purpose of committing any other injurious act.

(5) It shall not be unlawful under this Chapter:

(a) For the ultimate receiver of wire or electronic communication, or an investigative or law enforcement officer to use a pen register or trap and trace device as provided in Part III of this Chapter.

(b) For a provider of electronic communication services to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, or another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful, or abusive use of such service.

(c) To use a device which captures the incoming electronic or other impulses which identify the numbers of an instrument from which a wire communication was transmitted.

(6) A person or entity providing electronic communication services to the public shall not intentionally divulge the contents of any communication while in transmission of that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient except:

(a) As otherwise authorized by federal or state law.

(b) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination.

(c) Any electronic communication inadvertently obtained by the service provider and which appears to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

(7) It shall not be unlawful under this Chapter for an officer or investigator of a law enforcement agency to intercept, conduct, use, or disclose electronic, wire, or oral communications obtained during a hostage situation or situation involving a barricaded individual. For the purposes of this Section, "hostage situation" means any situation which involves the unlawful abduction or restraint of one or more individuals with intent to restrict their freedom. For the purposes of this Section, "barricaded individual" means any situation that involves the use of a residence, or other structure, belonging to another to seek refuge from law enforcement after attempting or committing a crime or threatening suicide.

D.(1) Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication, or evidence derived therefrom, may disclose the contents to another investigative or law enforcement officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(2) Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived therefrom may use the contents to the extent the use is appropriate to the proper performance of his official duties.

(3) Any person who has received, by any means authorized by this Chapter, any information concerning a wire, oral, or electronic communication, or evidence derived therefrom intercepted in accordance with the provisions of this Chapter may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the United States or of any state or political subdivision thereof.

(4) No otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this Chapter shall lose its privileged character.

E. Upon receipt of the information or evidence sought by the interception, the interception shall cease.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1991, No. 795, §1, eff. July 22, 1991; Acts 2001, No. 403, §2, eff. June 15, 2001; Acts 2006, No. 292, §1; Acts 2012, No. 727, §2.



RS 15:1304 - Manufacture, distribution, or possession of wire, electronic, or oral communication intercepting devices prohibited

§1304. Manufacture, distribution, or possession of wire, electronic, or oral communication intercepting devices prohibited

A. Except as otherwise specifically provided in this Chapter, it shall be unlawful for any person willfully to manufacture, assemble, possess, or sell any electronic, mechanical, or other device, knowing or having reason to know that the design of such device renders it primarily useful for the purpose of surreptitious interception of wire, electronic, or oral communications.

B. Any person who violates the provisions of this Section shall be fined not more than ten thousand dollars and imprisoned for not less than two years nor more than ten years at hard labor.

C. It shall not be unlawful under this Section for:

(1) A communications common carrier or an officer, agent, or employee of, or a person under contract with, a communications common carrier's business in the normal course of the communications common carrier's business, or

(2) An officer, agent, or employee of, or a person under contract with the United States or a commissioned state police officer of the Louisiana Department of Public Safety and Corrections specially authorized by the deputy secretary of public safety services in writing to possess or use pursuant to court authorization, in the normal course of the activities of the Department of Public Safety and Corrections, to manufacture, assemble, possess, or sell any electronic, mechanical, or other device knowing or having reason to know that the design of such device renders it primarily useful for the purpose of surreptitious interception of wire or oral communications.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2001, No. 403, §2, eff. June 15, 2001; Acts 2012, No. 727, §2.



RS 15:1305 - Confiscation of wire or oral communication intercepting devices

§1305. Confiscation of wire or oral communication intercepting devices

Any electronic, mechanical, or other device used, manufactured, assembled, possessed, sold, or advertised in violation of R.S. 15:1304 may be seized. Upon seizure, it is forfeited to the state and may be disposed of by the state. No device shall be sold at public or private sale. Any competent judge in whose jurisdiction the device was seized or the judge of the trial court may order the device destroyed or may order it transferred without cost to the Department of Public Safety and Corrections.

Acts 1985, No. 859, §1, eff. July 23, 1985.



RS 15:1306 - Immunity of witnesses

§1306. Immunity of witnesses

Whenever in the judgment of the attorney general or a district attorney, the testimony of any witness, or the production of books, papers, or other evidence by any witness, in any case or proceeding before any grand jury or court of the state involving any violation of this Chapter or any of the offenses enumerated in R.S. 15:1308, or any conspiracy to violate this Chapter or any of the offenses enumerated in R.S. 15:1308, is necessary to the public interest, the attorney general or such district attorney, with the approval of the attorney general, shall make application to the court that the witness shall be instructed to testify or produce evidence subject to the provisions of this Section, and upon order of the court such witness shall not be excused from testifying or from producing books, papers, or other evidence on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture. No such witness shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, nor shall testimony so compelled be used as evidence in any criminal proceeding against him in any court, except that no witness shall be exempt under this Section from prosecution for perjury or contempt of court committed while giving testimony or producing evidence under compulsion as provided in this Section. Failure to so testify shall be punishable as contempt of court.

Acts 1985, No. 859, §1, eff. July 23, 1985.



RS 15:1307 - Prohibition of use as evidence of intercepted wire or oral communications

§1307. Prohibition of use as evidence of intercepted wire or oral communications

A. Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the state, or a political subdivision thereof, if the disclosure of that information would be in violation of this Chapter.

B. No person may broadcast, publish, disseminate, or otherwise distribute any part of the content of an electronic communication intercepted in violation of the provisions of this Chapter unless such dissemination or distribution is made to an investigator or law enforcement officer conducting an investigation into a violation of the provisions of this Section.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1995, No. 1193, §1, eff. June 29, 1995.



RS 15:1308 - Authorization for interception of wire, electronic, or oral communications

§1308. Authorization for interception of wire, electronic, or oral communications

A. The attorney general, or the deputy or any assistant attorney general acting pursuant to the authorization of the attorney general, with the approval of the district attorney or any assistant district attorney acting pursuant to the written authorization of the district attorney in whose district the interception of wire, electronic, or oral communications shall take place, and the district attorney or authorized assistant district attorney, with the approval of the attorney general or authorized deputy or assistant attorney general may authorize an application to a judge in whose district the interception of wire, electronic, or oral communications shall take place, and such judge may grant in conformity with R.S. 15:1310 an order authorizing or approving the interception of wire, electronic, or oral communications by an investigative or law enforcement officer having responsibility for the investigation of the offense as to which the application is made, when such interception may provide or has provided evidence of:

(1) Any violation of the Uniform Controlled Dangerous Substance Act by:

(a) Producing, manufacturing, distributing, or dispensing a controlled dangerous substance; or

(b) Possessing with intent to produce, manufacture, distribute, or dispense a controlled dangerous substance; or

(c) Creating, distributing, or possessing a counterfeit controlled dangerous substance; or

(d) Conspiring to commit any of the above enumerated offenses.

(2) The commission, attempted commission, or conspiracy to commit a crime involving any of the following offenses:

(a) First or second degree murder.

(b) Aggravated kidnapping.

(c) Aggravated arson.

(d) Manufacture and possession of delayed action incendiary device or manufacture and possession of a bomb.

(e) Armed robbery.

(f) Jury tampering.

(g) Solicitation for murder.

(h) Arson with intent to defraud.

(i) Extortion.

(j) Felony violations of the Uniform Controlled Dangerous Substances Law.

(k) Intimidating, impeding, injuring witnesses or injuring officers.

(l) Any felony offense where the offense was or is to be committed against a law enforcement officer as a result of his official capacity or actions.

(m) Money laundering as defined in R.S. 14:230.

(n) Transactions involving proceeds from drug offenses as defined in R.S. 40:1049.

(o) Terrorism.

(p) Aiding others in terrorism.

(q) Human trafficking when prosecuted under R.S. 14:46.2(B)(3).

(r) Trafficking of children for sexual purposes as defined by R.S. 14:46.3.

(s) Commercial sexual exploitation of children including R.S. 14:81.1, 81.3, 82, 82.1, 82.2, 83, 83.1, 83.2, 83.3, 83.4, 84, 85, 86, 89.2, 104, 105, and 282.

B. Failure of the district attorney to obtain approval for the interception of wire, electronic, or oral communications as set forth in this Section shall constitute cause for the attorney general to institute, prosecute, or intervene in a criminal action or proceeding as authorized by law.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 1991, No. 121, §1; Acts 1995, No. 1130, §1, eff. June 29, 1995; Acts 2002, 1st Ex. Sess., No. 128, §3; Acts 2012, No. 446, §2; Acts 2012, No. 727, §2; Acts 2014, No. 564, §2.



RS 15:1309 - Authorization for disclosure and use of intercepted wire, electronic, or oral communications

§1309. Authorization for disclosure and use of intercepted wire, electronic, or oral communications

A. Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure, and provided that such disclosure of the contents of any wire, electronic, or oral communication, or evidence derived therefrom, relates directly to the offense for which the order was granted.

B. Any investigative or law enforcement officer who, by any means authorized by this Chapter, has obtained knowledge of the contents of any wire, electronic, or oral communication or evidence derived therefrom may use such contents to the extent such use is appropriate to the proper performance of his official duties.

C. Any person who has received, by any means authorized by this Chapter, any information concerning a wire, electronic, or oral communication, or evidence derived therefrom, intercepted in accordance with the provisions of this Chapter may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of the United States or of the state or in any federal or state grand jury proceeding.

D. No otherwise privileged wire, electronic, or oral communication intercepted in accordance with, or in violation of, the provisions of this Chapter shall lose its privileged character.

E. When an investigative or law enforcement officer, while engaged in intercepting wire, electronic, or oral communications, obtains knowledge of communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in Subsections A, B and C of this Section.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2012, No. 727, §2.



RS 15:1310 - Procedure for interception of wire, electronic, or oral communications

§1310. Procedure for interception of wire, electronic, or oral communications

A. Each application for an order authorizing or approving the interception of a wire, electronic, or oral communication shall be made in writing upon oath or affirmation to a judge in whose district such interception of wire, electronic, or oral communication shall take place and shall state the applicant's authority to make such application. Each application shall include the following information:

(1) The identity of the investigative or law enforcement officer making the application and the person authorizing the application.

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(a) Details as to the particular offense that has been, is being, or is about to be committed,

(b) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted,

(c) A particular description of the type of communications sought to be intercepted, and

(d) The identity of the person, if known, committing the offense and whose communications are to be intercepted.

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous, or that such circumstances exist that without immediate action a human life may be endangered.

(4) A statement of the period of time for which the interception is required to be maintained, which shall not exceed thirty days.

(5) When the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(6) A full and complete statement of the facts concerning previous applications for the past five years, known to the individuals authorizing and making the application, made to any judge for authorization to intercept, or for approval of interception of, wire, electronic, or oral communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each such application.

B.(1) If statements of an identified or unidentified informant are relied upon in the application as a basis for establishing that there are reasonable grounds to believe that an offense has been, is being, or is about to be committed, the application shall set forth the factual basis for the affiant's belief that the informant is credible and that the information has been obtained in a reliable manner. The informant shall be presented to the judge and be sworn to afford the judge opportunity to inquire if the statements made in the application are true. The application shall so state that the informant was presented to the judge and sworn for such purpose. This provision shall not affect the privileged character of the identity of an informant. Nothing herein shall be construed to require the identification of a confidential informant.

(2) The judge may require the applicant to furnish additional testimony or documentary evidence.

C. Upon such application the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, electronic, or oral communications within the territorial jurisdiction of the district in which the judge is sitting, if the judge determines on the basis of the facts submitted by the applicant that:

(1) There is probable cause for belief that an individual is committing, has committed, or is about to commit a particular offense enumerated in R.S. 15:1308.

(2) There is probable cause for belief that particular communications concerning that offense will be obtained through such interception.

(3) There is probable cause for belief that the facilities from which, or the place where, the wire or oral communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense or are leased to, listed in the name of, or commonly used by such person.

(4) There is reason to believe that investigative procedures have been tried and failed or they reasonably appear to be unlikely to succeed if tried or to be dangerous, or that such circumstances exist that without immediate action a human life may be endangered.

(5) The interception of wire, electronic, or oral communications, as planned, is not reasonably expected to intercept privileged communications.

D.(1) Each order authorizing or approving the interception of any wire, electronic, or oral communication shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted.

(b) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted.

(c) A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates.

(d) The identity of the agency authorized to intercept the communications, the person applying for the application, and the person authorizing the application.

(e) The period of time during which such interception is authorized.

(2) An order issued under this Section shall direct, upon request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under R.S. 15:1312.1.

E. No order entered under this Section may authorize or approve the interception of any wire, electronic, or oral communication for any period longer than is necessary to achieve the objective of the investigation, and in no event longer than thirty days. Extensions of an order may be granted, but only upon application for an extension made in accordance with Subsection A of this Section and the court's making the findings required by Subsection C of this Section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty successive days or until the described type of communication has been obtained. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this Chapter, and must terminate upon completion of the investigation or expiration of the order.

F.(1) The contents of any wire, electronic, or oral communication intercepted by any means authorized by this Chapter shall be recorded on tape or wire or other comparable device. The recording of the contents of any wire, electronic, or oral communication under this Subsection shall be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under his directions. Custody of the recording shall be wherever the judge orders. They shall not be destroyed except upon an order of the issuing or denying judge and in any event shall be kept for ten years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of R.S. 15:1309(A) and (B) for investigations. The presence of the seal provided for by this Subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic, or oral communication or evidence derived therefrom under R.S. 15:1309(C).

(2) Applications made and orders granted under this Chapter shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge in whose district the interception of wire, electronic, or oral communication took place and shall not be destroyed, except on order of the issuing or denying judge, and in any event shall be kept for ten years.

(3) Any violation of the provisions of this Subsection may be punished as contempt of the issuing or denying judge.

(4) Within a reasonable time, but not later than ninety days after the filing of an application for an order of approval, the issuing judge shall cause to be served, on the persons named in the order of the application, and such other parties to intercepted communications as the judge may determine in his discretion to be in the interest of justice, an inventory which shall include notice of:

(a) The fact of the entry of the order or the application;

(b) The date of the entry and the period of authorized, approved, or disapproved interception, or the denial of the application; and

(c) The fact that during the period wire, electronic, or oral communications were or were not intercepted. The judge, upon the filing of a motion, may in his discretion make available to such person or his counsel for inspection such portions of the intercepted communications, applications, and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge in whose district the interception of wire, electronic, or oral communications took place, the serving of the inventory required by this Subsection may be postponed until such time as may be appropriate in the circumstances.

(5) Whenever an order authorizing the interceptions is entered pursuant to this Chapter, the order shall require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

G. The contents of any intercepted wire, electronic, or oral communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in any court unless each party, not less than thirty days before the trial, hearing, or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized or approved. This thirty-day period may be waived by the judge if he finds that it was not possible to furnish the party with the above information thirty days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving such information.

H.(1) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the state, or a political subdivision thereof, may move to suppress the contents of any intercepted wire, electronic, or oral communication, or evidence derived therefrom, on the grounds that:

(a) The communication was unlawfully intercepted;

(b) The order of authorization or approval under which it was intercepted is insufficient on its face; or

(c) The interception was not made in conformity with the order of authorization or approval.

(2) Such motion shall be made before the trial, hearing, or proceeding, unless there was not opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic, or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this Chapter. The judge, upon the filing of such motion by the aggrieved person, may in his discretion make available to the aggrieved person or his counsel for inspection such portion of the intercepted communication or evidence derived therefrom as the judge determines to be in the interests of justice.

(3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress made under this Subsection, or the denial of any application for an order of approval, if the attorney general or district attorney shall certify to the judge or other official granting such motion or denying such application that the appeal is not taken for purposes of delay. Such appeal shall be taken within thirty days after the date the order was entered and shall be diligently prosecuted.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2007, No. 132, §1; Acts 2012, No. 727, §2.



RS 15:1311 - Reports concerning intercepted wire, electronic, or oral communications

§1311. Reports concerning intercepted wire, electronic, or oral communications

A. Within twenty days after the expiration of an order, or such extension thereof, entered under R.S. 15:1310 or the denial of an order approving an interception, the issuing or denying judge shall report to the judicial administrator of the supreme court:

(1) The fact that an order or extension was applied for.

(2) The kind of order or extension applied for.

(3) The fact that the order or extension was granted as applied for, was modified, or was denied.

(4) The period of interceptions authorized by the order, and the number and duration of any extensions of the order.

(5) The offense specified in the order or application, or extension of an order.

(6) The identity of the applying investigative or law enforcement officer and agency making the application and the person authorizing the application.

(7) The nature of the facilities from which or the place where communications were to be intercepted.

B. In January of each year the district attorneys shall report to the attorney general and in March of each year the attorney general shall report to the judicial administrator of the supreme court the following information:

(1) The information required by Paragraphs (1) through (7) of Subsection A of this Section with respect to each application of an order or extension made during the preceding calendar year.

(2) A general description of the interceptions made under such order or extension, including:

(a) The approximate nature and frequency of incriminating communications intercepted,

(b) The approximate nature and frequency of other communications intercepted,

(c) The approximate number of persons whose communications were intercepted, and

(d) The approximate nature, amount, and cost of the manpower and other resources used in the interceptions.

(3) The number of arrests resulting from interceptions made under such order or extension, and the offenses for which arrests were made.

(4) The number of trials resulting from such interceptions.

(5) The number of motions to suppress made with respect to such interceptions, and the number granted or denied.

(6) The number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions.

(7) The information required by Paragraphs (2) through (6) of this Subsection with respect to orders or extensions obtained in the preceding calendar year.

C. In April of each year the judicial administrator of the supreme court shall transmit to the legislature a full and complete report concerning the number of applications for orders authorizing or approving the interception of wire, electronic, or oral communications and the number of orders and extensions granted or denied during the preceding calendar year. Such report shall include a summary and analysis of the data required to be filed with the judicial administrator. The judicial administrator may issue binding regulations dealing with the content and form of the reports required to be filed by Subsections A and B of this Section.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2012, No. 727, §2.



RS 15:1312 - Recovery of civil damages authorized

§1312. Recovery of civil damages authorized

A. Any person whose wire, electronic, or oral communication is intercepted, disclosed, or used in violation of this Chapter shall have a civil cause of action against any person who intercepts, discloses, or uses, or procures any other person to intercept, disclose, or use such communications, and be entitled to recover from any such person:

(1) Actual damages, but not less than liquidated damages computed at the rate of one hundred dollars a day for each day of violation or one thousand dollars, whichever is greater.

(2) A reasonable attorney's fee and other litigation costs reasonably incurred.

(3) Punitive damages.

B. A good faith reliance on a court order shall constitute a complete defense to any civil or criminal action brought under this Chapter.

Acts 1985, No. 859, §1, eff. July 23, 1985; Acts 2012, No. 727, §2.



RS 15:1312.1 - Assistance in installation and use of a wire, oral, or electronic intercepting device

§1312.1. Assistance in installation and use of a wire, oral, or electronic intercepting device

A. Upon the request of an officer of a law enforcement agency authorized to receive the results of a wire, oral, or electronic intercepting device under this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall, if technically possible, install such device forthwith on the appropriate line and shall furnish such investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in R.S. 15:1310(D)(2). Unless otherwise ordered by the court, the results of the wire, oral, or electronic intercepting device shall be furnished to the investigative or law enforcement officer designated in the court order, at reasonable intervals during the regular business hours for the duration of the order.

B. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this Section shall be compensated for such reasonable expenses incurred in providing such facilities and assistance.

C. No cause of action shall lie in any Louisiana court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this Part.

Acts 2007, No. 132, §1.



RS 15:1313 - Pen registers and trap and trace devices, use prohibited

PART III. PEN REGISTERS AND TRAP AND TRACE DEVICES

§1313. Pen registers and trap and trace devices, use prohibited

A. Except as provided in this Section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under R.S. 15:1315 of this Part.

B. The prohibition of this Section does not apply with respect to the use of a pen register or a trap and trace device by a provider of a wire or electronic communication service:

(1) Relating to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of such provider, or to the protection of users of that service from abuse of service or unlawful use of service.

(2) To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful, or abusive use of service, or with the consent of the user of that service.

C. Whoever intentionally violates Subsection A of this Section shall be fined not more than five thousand dollars, or imprisoned not more than one year, or both.

Acts 1991, No. 795, §2, eff. July 22, 1991.



RS 15:1314 - Application for an order for a pen register or a trap and trace device

§1314. Application for an order for a pen register or a trap and trace device

A. An investigative or law enforcement officer may make application for an order or an extension of an order under R.S. 15:1315 to a court of competent jurisdiction authorizing or approving the installation and use of a pen register or a trap and trace device under this Part, in writing under oath or equivalent affirmation, to a court of competent jurisdiction of this state. For the purposes of R.S. 15:1313 through 1316 only, "investigative or law enforcement officer" means:

(1) Any commissioned officer of the office of state police.

(2) Any full-time commissioned city police officer of a municipality of this state.

(3) Any sheriff or a deputy sheriff of a parish of this state which has been specifically designated by the sheriff of that parish as responsible for preparation of applications for installation and use of pen register or trap and trace devices.

B. An application made pursuant to this Section shall include:

(1) The identity of the investigative or law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation.

(2) A certification by the applicant attesting that the information sought is relevant to an ongoing felony criminal investigation being conducted by that agency, and includes in that certification a recital of facts or information constituting the reasonable suspicion upon which the application is based.

(3) A certification by the appropriate agency head that he has reviewed the application and approves the use of the pen register or trap and trace device for that investigation.

Acts 1991, No. 795, §2, eff. July 22, 1991.



RS 15:1315 - Issuance of an order for a pen register or a trap and trace device

§1315. Issuance of an order for a pen register or a trap and trace device

A. Upon an application made under R.S. 15:1314, the court may enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the investigative or law enforcement officer has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing felony criminal investigation, and that the certification does include reasonable suspicion as required by R.S. 15:1314.

B.(1) An order issued under this Section shall specify:

(a) The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached.

(b) The identity, if known, of the person who is the subject of the criminal investigation.

(c) The number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of trap and trace, the geographic limits of the trap and trace order.

(d) A statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

(2) An order issued under this Section shall direct, upon request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under R.S. 15:1316.

C.(1) An order issued under this Section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days.

(2) Extensions of such an order may be granted, but only upon an application for an order under R.S. 15:1314 and upon the judicial finding required by Subsection A of this Section. The period of extension shall be for a period not to exceed sixty days.

D. An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1) The order be sealed until otherwise ordered by the court, or until one hundred eighty days after the installation's authorized operation concludes, whichever is earlier.

(2) The person owning or leasing the line to which the pen register or trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

E. The head of each law enforcement agency possessing or making application for the installation and use of a pen register or trap and trace device shall establish and implement procedures which shall provide for and ensure the following:

(1) Preparation and maintenance of such logs and records which record, after unsealing of the applications and orders, the approval of applications for installation and use of pen register or trap and trace devices and the duration thereof.

(2) That only the law enforcement agency chief officer or specifically authorized representative of the agency chief shall have the authority to authorize the installation and use of pen register or trap and trace devices and only pursuant to court order.

(3) That no pen register or trap and trace device in the possession of the law enforcement agency shall be subject to unauthorized installation or use.

(4) That a designated sworn and commissioned officer of that law enforcement agency executes and transmits no later than March first of each calendar year to the deputy secretary of public safety services of the Department of Public Safety and Corrections, a sworn affidavit stating that, to the best of the affiant's knowledge, information and belief, all installations and uses of the pen register or trap and trace devices in the custody of that law enforcement agency have been in accordance with the provisions of this Part and further that no pen register or trap and trace device in the custody of that agency has been the subject of an unauthorized or illegal installation or use.

Acts 1991, No. 795, §2, eff. July 22, 1991; Acts 2007, No. 132, §1.



RS 15:1316 - Assistance in installation and use of a pen register or a trap and trace device

§1316. Assistance in installation and use of a pen register or a trap and trace device

A. Upon the request of an investigative or law enforcement agency authorized to install and use a pen register under this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall furnish such investigative or law enforcement officer forthwith all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order as provided in R.S. 15:1315(B)(2).

B. Upon the request of an officer of a law enforcement agency authorized to receive the results of a trap and trace device under this Part, a provider of a wire or electronic communication service, landlord, custodian, or other person shall, if technically possible, install such device forthwith on the appropriate line and shall furnish such investigative or law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in R.S. 15:1315(B)(2). Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the investigative or law enforcement officer designated in the court order, at reasonable intervals during the regular business hours for the duration of the order.

C. A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this Section shall be compensated for such reasonable expenses incurred in providing such facilities and assistance.

D. No cause of action shall lie in any Louisiana court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this Part.

Acts 1991, No. 795, §2, eff. July 22, 1991.



RS 15:1351 - Short title

CHAPTER 11. LOUISIANA RACKETEERING ACT

§1351. Short title

This Chapter may be cited and referred to as the "Louisiana Racketeering Act".

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1992, No. 918, §1; Acts 2004, No. 415, §1.



RS 15:1352 - Definitions

§1352. Definitions

A. As used in this Chapter, "racketeering activity" means committing, attempting to commit, conspiring to commit, or soliciting, coercing, or intimidating another person to commit any crime that is punishable under the following provisions of Title 14 of the Louisiana Revised Statutes of 1950, the Uniform Controlled Dangerous Substances Law, or the Louisiana Securities Law:

(1) R.S. 14:28.1 (Solicitation for murder)

(2) R.S. 14:30 (First degree murder)

(3) R.S. 14:30.1 (Second degree murder)

(4) R.S. 14:37.1 (Assault by drive-by shooting)

(5) R.S. 14:44 (Aggravated kidnapping)

(6) R.S. 14:44.1 (Second degree kidnapping)

(7) R.S. 14:51 (Aggravated arson)

(8) R.S. 14:64.2 (Carjacking)

(9) R.S. 14:66 (Extortion)

(10) R.S. l4:67 (Theft)

(11) R.S. 40:966(A) (Manufacture; distribution of Schedule I controlled dangerous substances)

(12) R.S. 40:966(F)(1), (2), and (3) (Possession of large quantities of marijuana or synthetic cannabinoids)

(13) R.S. 40:967(A) (Manufacture; distribution of Schedule II controlled dangerous substances)

(14) R.S. 40:968(A) (Manufacture; distribution of Schedule III controlled dangerous substances)

(15) R.S. 40:969(A) (Manufacture; distribution of Schedule IV controlled dangerous substances)

(16) R.S. 14:84 (Pandering)

(17) R.S. 14:230 (Money laundering)

(18) R.S. 14:67.16 (Identity theft)

(19) R.S. 51:712 (Unlawful practices regarding securities)

(20) R.S. 14:45 (Simple kidnapping)

(21) R.S. 14:52 (Simple arson)

(22) R.S. 14:60 (Aggravated burglary)

(23) R.S. 14:62 (Simple burglary)

(24) R.S. 14:62.1 (Simple burglary of a pharmacy)

(25) R.S. 14:62.2 (Simple burglary of an inhabited dwelling)

(26) R.S. 14:62.3 (Unauthorized entry of an inhabited dwelling)

(27) R.S. 14:64.1 (First degree robbery)

(28) R.S. 14:64.4 (Second degree robbery)

(29) R.S. 14:65 (Simple robbery)

(30) R.S. 14:118 (Public bribery)

(31) R.S. 14:120 (Corrupt influencing)

(32) R.S. 14:122 (Public intimidation and retaliation)

(33) R.S. 14:122.2 (Threatening a public official)

(34) R.S. 14:128.1 (Terrorism)

(35) R.S. 14:128.2 (Aiding others in terrorism)

(36) R.S. 14:129.1 (Intimidating, impeding, or injuring witnesses; injuring officers)

(37) R.S. 14:132 (Injuring public records)

(38) R.S. 14:133 (Failing or maintaining false public records)

(39) R.S. 14:134.3 (Abuse of office)

(40) R.S. 14:135 (Public salary deduction)

(41) R.S. 14:136 (Public salary extortion)

(42) R.S. 14:138 (Public payroll fraud)

(43) R.S. 14:140 (Public contract fraud)

(44) R.S. 14:141 (Prohibited splitting of profits, fees, or commissions)

(45) R.S. 14:43.4 (Female genital mutilation)

(46) R.S. 14:44.2 (Aggravated kidnapping of a child)

(47) R.S. 14:46.2 (Human trafficking)

(48) R.S. 14:46.3 (Trafficking of children for sexual purposes)

(49) R.S. 14:76 (Bigamy)

(50) R.S. 14:77 (Abetting in bigamy)

(51) R.S. 14:286 (Sale of minor children)

(52) R.S. 14:81.1 (Pornography involving juveniles)

(53) R.S. 14:81.3 (Computer-aided solicitation of a minor)

(54) R.S. 14:82.1 (Prostitution; persons under eighteen; additional offenses)

(55) R.S. 14:83 (Soliciting for prostitutes)

(56) R.S. 14:83.1 (Inciting prostitution)

(57) R.S. 14:83.2 (Promoting prostitution)

(58) R.S. 14:85 (Letting premises for prostitution)

(59) R.S. 14:86 (Enticing persons into prostitution)

(60) R.S. 14:104 (Keeping a disorderly place)

(61) R.S. 14:105 (Letting a disorderly place)

(62) R.S. 14:282 (Operation of places of prostitution; prohibited; penalty)

B. "Enterprise" means any individual, sole proprietorship, partnership, corporation or other legal entity, or any unchartered association, or group of individuals associated in fact and includes unlawful as well as lawful enterprises and governmental as well as other entities.

C. "Pattern of racketeering activity" means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, principals, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated incidents, provided at least one of such incidents occurs after August 21, 1992, and that the last of such incidents occurs within five years after a prior incident of racketeering activity.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1992, No. 918, §1; Acts 1994, 3rd Ex. Sess., No. 72, §1; Acts 1995, No. 955, §1; Acts 2004, No. 415, §1; Acts 2008, No. 149, §1; Acts 2008, No. 157, §1; Acts 2010, No. 787, §1; Acts 2010, No. 830, §1; Acts 2012, No. 116, §1; Acts 2013, No. 144, §1; Acts 2014, No. 564, §2.



RS 15:1353 - Prohibited activities

§1353. Prohibited activities

A. It is unlawful for any person who has knowingly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest, or equity in immovable property or in the establishment or operation of any enterprise.

B. It is unlawful for any person, through a pattern of racketeering activity, knowingly to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or immovable property.

C. It is unlawful for any person employed by, or associated with, any enterprise knowingly to conduct or participate in, directly or indirectly, such enterprise through a pattern of racketeering activity.

D. It is unlawful for any person to conspire or attempt to violate any of the provisions of Subsections A, B, or C of this Section.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1992, No. 918, §1.



RS 15:1354 - Penalties

§1354. Penalties

A. Any person who violates any provision of R.S. 15:1353 shall be fined not more than one million dollars, or imprisoned at hard labor for not more than fifty years, or both. Any person who violates the provisions of R.S. 15:1353 involving racketeering activity defined in R.S. 15:1352(A)(19) when the amount of the violation exceeds ten thousand dollars shall be required to serve at least five years of the sentence without benefit of probation, parole, or suspension of sentence.

B. In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of R.S. 15:1353 through which he derived pecuniary value, or by which he caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution reasonably incurred. The funds received for the costs of investigation shall be remitted to the law enforcement agency conducting such investigation. The funds received for the costs of prosecution shall be remitted to the district attorney.

C. The court shall hold a hearing to determine the amount of the fine authorized by Subsection B herein.

D. For the purposes of Subsection B herein, "pecuniary value" means anything of value, including any conceivable thing of the slightest value, movable or immovable, corporeal or incorporeal, public or private, and including transportation, telephone, telegraph, film, video, tape or other communication services, or any other service available for hire.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 2009, No. 91, §1.



RS 15:1355 - Arrest; warrant

§1355. Arrest; warrant

No person shall be arrested under the provisions of this Chapter without a warrant, except in emergency circumstances.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983.



RS 15:1356 - Civil remedies

§1356. Civil remedies

A.(1) All property, immovable or movable, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct in violation of a provision of R.S. 15:1353 is subject to civil forfeiture to the state. Any injured person shall have an in rem right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds. The state shall dispose of all forfeited property as soon as commercially feasible.

(2) All forfeitures or dispositions under this Section shall be made with due provisions for the rights of factually innocent persons. No mortgage, lien, privilege, or other security interest recognized under the laws of Louisiana and no ownership interest in indivision shall be affected by a forfeiture hereunder if the owner of such mortgage, lien, privilege, or other security interest, or owner in indivision establishes that he is a factually innocent person. No forfeiture or disposition under this Section shall affect the rights of factually innocent persons.

(3) The allocation of proceeds from such forfeiture and disposition shall be determined by the court in accordance with each law enforcement entity's participation in the investigation, seizure, and forfeiture process. Prior to such allocation, the costs of investigation shall be paid to the law enforcement agency conducting the investigation and twenty-five percent of the proceeds, including the costs of prosecution shall be paid to the district attorney's six percent fund, or in parishes where no such fund exists, to the district attorney's office. The court shall make an allocation of the remaining seventy-five percent of the proceeds based on the following determination:

(a) When more than one law enforcement agency has equally participated in the management of the investigation, seizure, and forfeiture, the proceeds shall be allocated equally among them.

(b) When one law enforcement agency has conducted or substantially conducted the investigation, the proceeds shall be allocated to such agency, with actual vouchered costs reimbursed to the other agencies, not to exceed ten percent of the proceeds allocated to the primary law enforcement agency.

B. Property subject to forfeiture under this Section may be seized by a law enforcement officer upon court process. Seizure without court process may be made if:

(1) The seizure is incident to a lawful arrest or search.

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this Section.

C. In the event of a seizure under Subsection B of this Section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this Section shall not be subject to sequestration or attachment but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this Section, pending forfeiture and final disposition, the law enforcement officer making the seizure may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the court; or

(3) Request another agency authorized by law to take custody of the property and remove it to an appropriate location.

D. The district attorney may institute civil proceedings under this Section. In any action brought under this Section, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the court may at any time enter such injunctions or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

E. Any person who is injured by reason of any violation of the provisions of R.S. 15:1353 shall have a cause of action against any person engaged in racketeering activity who violates a provision of R.S. 15:1353. Such injured person shall be entitled to recover three times the actual damages sustained or ten thousand dollars, whichever is greater. Such person shall also recover attorney fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred.

F. A final judgment or decree rendered in favor of the state in any criminal proceeding shall preclude the defendant from denying the essential facts established in that proceeding in any subsequent civil action.

G. The district attorney may upon timely application intervene in any civil action or proceeding brought under Subsection E herein if he certifies that in his opinion the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the district attorney had instituted the action or proceeding.

H. Notwithstanding any other provision of law, a criminal or civil action or proceeding under this Chapter may be commenced at any time within five years after the conduct in violation of a provision of this Chapter terminates or the cause of action accrues. If a criminal prosecution or civil action is brought under the provisions of this Chapter, the running of the period prescribed by this Section with respect to any cause of action arising under Subsection E of this Section which is based in whole or in part upon any matter complained of in any such prosecution or action shall be suspended during the pendency of such prosecution or action and for two years following its termination.

I. The application of one civil remedy under any provision of this Chapter shall not preclude the application of any other remedy, civil or criminal, under this Chapter or any other provision of law. Civil remedies under this Chapter are supplemental and not mutually exclusive.

J. Violations of the provisions of R.S. 15:1353 shall be treated as civil offenses or quasi offenses for the purpose of determining the proper venue for all civil actions instituted under this Section.

K. If two or more defendants have violated the provisions of R.S. 15:1353 they shall be liable in solido for all damages, attorney's fees, and costs of investigation and litigation.

Added by Acts 1983, No. 727, §1, eff. July 22, 1983; Acts 1985, No. 958, §1; Acts 2004, No. 415, §1.



RS 15:1401 - CRIMINAL STREET GANGS

CHAPTER 12. CRIMINAL STREET GANGS

§1401. Citation

This Chapter shall be known and may be cited as the "Louisiana Street Terrorism Enforcement and Prevention Act".

Acts 1990, No. 230, §1.



RS 15:1402 - Legislative findings and declaration

§1402. Legislative findings and declaration

A. The legislature hereby finds and declares that it is the right of every person, regardless of race, color, creed, religion, national origin, sex, age, or disability, to be secure and protected from fear, intimidation, and physical harm caused by the activities of violent groups and individuals. It is not the intent of this Chapter to interfere with the constitutional exercise of the protected rights of freedom of expression and association. The legislature hereby recognizes the right of every citizen to harbor and constitutionally express beliefs on any lawful subject whatsoever, to associate lawfully with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

B. The legislature further finds that the state of Louisiana is in a state of crisis, which has been caused by violent street gangs whose members threaten, terrorize, and commit a multitude of crimes against the peaceful citizens of their neighborhoods. These activities, both individually and collectively, present a clear and present danger to public order and safety and are not constitutionally protected. The legislature finds that there are many criminal street gangs and gang members operating in Louisiana, and that the number of gang-related crimes is increasing. It is the intent of the legislature in enacting this Chapter to seek the eradication of criminal activity by street gangs by focusing upon patterns of criminal gang activity and upon the organized nature of street gangs, which together are the chief source of terror created by street gangs. The legislature also finds that an effective means of punishing and deterring the criminal activities of street gangs is through the elimination of the availability to criminal street gangs of premises, often referred to as crack houses, which are used almost exclusively for the commission of a pattern of criminal gang activity to the detriment of the law-abiding citizens of our state.

Acts 1990, No. 230, §1; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1403 - Criminal street gangs and patterns of criminal street gang activity; prohibitions and criminal penalties

§1403. Criminal street gangs and patterns of criminal street gang activity; prohibitions and criminal penalties

A. Any person who intentionally directs, participates, conducts, furthers, or assists in the commission of a pattern of criminal gang activity as defined in this Chapter shall be punished by imprisonment for not less than one year nor more than one-half of the maximum term of imprisonment provided for an underlying offense committed in a pattern of criminal gang activity and may be fined an amount not to exceed ten thousand dollars. Any sentence of imprisonment imposed pursuant to this Section shall be in addition and consecutive to any sentence imposed for an underlying offense committed in the pattern of criminal gang activity.

B. Any person who is convicted of a felony or an attempted felony which is committed for the benefit of, at the direction of, or in association with any criminal street gang, with the intent to promote, further, or assist in the affairs of a criminal gang, shall, upon conviction of that felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which he or she has been convicted, be imprisoned for not less than one year nor more than one-half of the maximum term of imprisonment provided for that offense.

C. Any person who is convicted of an offense other than a felony which is committed for the benefit of, at the direction of, or in association with, any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct or enterprise by gang members, shall, in addition and consecutive to the penalty provided for that offense, be imprisoned for an additional period of six months.

D. The court may elect to suspend all or a part of any additional mandatory punishment or enhanced punishment provided for in this Chapter only in an unusual case where the interests of justice would best be served, and if the court specifies on the record and enters into the minutes the circumstances and reasons that the interests of justice would best be served by that suspension of punishment.

Acts 1990, No. 230, §1.



RS 15:1403.1 - Solicitation of membership in a criminal street gang; penalty

§1403.1. Solicitation of membership in a criminal street gang; penalty

A. No person shall knowingly solicit, recruit, enable, encourage, or otherwise cause another person to become a member of a criminal street gang which, as a condition of initiation, admission, membership, or continued membership, requires the violation of any law.

B.(1) Whoever violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years, fined not more than five thousand dollars, or both.

(2) Any person over the age of seventeen who violates the provisions of this Section by knowingly soliciting, recruiting, enabling, encouraging, or otherwise causing a child under the age of seventeen to become a member of a criminal street gang, when there is a difference in age of at least three years between the solicitor and the person being solicited, shall be imprisoned, with or without hard labor, for not more than four years, fined not more than ten thousand dollars, or both. Lack of knowledge of the child's age shall not be a defense.

Acts 1999, No. 902, §1; Acts 2010, No. 626, §1.



RS 15:1404 - Definitions

§1404. Definitions

A. As used in this Chapter, "criminal street gang" means any ongoing organization, association, or group of three or more persons, whether formal or informal, which has as one of its primary activities the commission of one or more of the criminal acts enumerated in Paragraphs (1) through (13) of Subsection B of this Section or which has a common name or common identifying sign or symbol, whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

B. As used in this Chapter, "pattern of criminal gang activity" means the commission or attempted commission of two or more of the following offenses, provided that the offenses occurred within a three-year period, and the offenses are committed on separate occasions or by two or more persons:

(1) Aggravated battery or second degree battery as defined in R.S. 14:34 and R.S. 14:34.1.

(2) Armed robbery as defined in R.S. 14:64.

(3) First or second degree murder or manslaughter, as defined in R.S. 14:30, 30.1, and 31.

(4) The sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture controlled substances, as defined in R.S. 40:961 et seq.

(5) Illegal use of weapons or dangerous instrumentalities, as defined in R.S. 14:94.

(6) Aggravated arson as defined in R.S. 14:51.

(7) Intimidating, impeding, or injuring witnesses; or injuring officers, as defined in R.S. 14:129.1.

(8) Theft, as defined in R.S. 14:67, of any vehicle, trailer, or vessel.

(9) Assault by drive-by shooting as defined in R.S. 14:37.1.

(10) Rioting or inciting to riot as defined in R.S. 14:329.1 and 329.2.

(11) Aggravated criminal damage to property as defined in R.S. 14:55.

(12) Simple burglary as defined in R.S. 14:62.

(13) Looting as defined in R.S. 14:62.5.

Acts 1990, No. 230, §1; Acts 2012, No. 210, §1; Acts 2012, No. 556, §1, eff. June 5, 2012.



RS 15:1405 - Premises used by criminal street gang; nuisances; actions for injunction, abatement, and damages; other remedies for unlawful use; exceptions

§1405. Premises used by criminal street gang; nuisances; actions for injunction, abatement, and damages; other remedies for unlawful use; exceptions

A. Every private building or place used by members of a criminal street gang for the commission of a pattern of criminal gang activity is a nuisance and may be the subject of an injunction or cause of action for damages or for abatement of the nuisance as provided for in this Chapter.

B. Any person may file a petition for injunctive relief with the appropriate court seeking eviction from or closure of any premises used for commission of a pattern of criminal gang activity by a criminal street gang. Upon proof by the plaintiff that the premises are being used by members of a criminal street gang for the commission of a pattern of criminal gang activity, the court may order the owner of record or the lessee of the premises to remove or evict the persons from the premises and order the premises sealed, prohibit further use of the premises, or enter such order as may be necessary to prohibit the premises from being used for the commission of a pattern of criminal gang activity and to abate the nuisance.

C. Any action for injunction, damages, abatement, or other relief filed pursuant to this Section shall proceed according to the provisions of the Louisiana Code of Civil Procedure.

D. The court shall not issue an injunction or assess a civil penalty against any owner of record or the lessee of the private building or place, unless that person knew or should have known or had been notified of the use of the premises for a pattern of criminal gang activity. Any injunctive relief other than that specifically authorized in Subsection F of this Section shall be limited to that which is necessary to protect the health and safety of the residents or the public or that which is necessary to prevent further criminal activity. In addition to any other damages or injunction awarded, the court may assess a civil penalty not to exceed five thousand dollars against any or all of the defendants, as provided in Paragraph F(4) of this Section.

E. A petition for injunction shall not be filed until thirty days after notice of the unlawful use or criminal conduct has been provided to the owner of record or the lessee, by mail, return receipt requested, postage prepaid, to the last known address, or by personal service. If the premises are abandoned or closed, or if the whereabouts of the owner of record or lessee is unknown, all notices, process, pleadings, and orders required to be delivered or served under this Section may be attached to a door of the premises, and this shall have the same effect as personal service on the owner of record or lessee. No injunctive relief authorized by Subsection F of this Section shall be issued in the form of a temporary restraining order.

F. If the court has previously issued injunctive relief ordering the owner of record or the lessee of the premises to close the premises or otherwise to keep the premises from being used for the commission of a pattern of criminal gang activity, the court, upon proof of failure to comply with the terms of the injunction and that the premises continue to be used for the commission of a pattern of criminal gang activity, may do one or more of the following:

(1) Order the premises demolished and cleared at the cost of the owner.

(2) Order the premises sold at public auction and the proceeds from the sale, minus the costs of the sale and the expenses of bringing the action, delivered to the owner.

(3) Order the defendant to pay damages to persons or local governing authorities who have been damaged or injured or have incurred expense as a result of the defendant's failure to take reasonable steps or precautions to comply with the terms of any injunction issued pursuant to the provisions of this Chapter.

(4) Assess a civil penalty not to exceed five thousand dollars against the defendant based upon the severity of the nuisance and its duration. In establishing the amount of any civil penalty, the court shall consider all of the following factors:

(a) The actions taken by the defendant to mitigate or correct the problem at the private building or place or the reasons why no such action was taken.

(b) The failure of the plaintiff to provide notice as required by Subsection E.

(c) Any other factor deemed by the court to be relevant.

G. No nonprofit or charitable organization, which is conducting its affairs with ordinary care or skill, and no governmental entity shall be enjoined pursuant to the provisions of this Chapter.

H. Nothing in this Chapter shall preclude any aggrieved person from seeking any other remedy provided by law.

Acts 1990, No. 230, §1; Acts 1994, 3rd Ex. Sess., No. 97, §1.



RS 15:1405.1 - Civil cause of action by state and political subdivisions against criminal street gangs

§1405.1. Civil cause of action by state and political subdivisions against criminal street gangs

A. A civil cause of action is hereby created in favor of the state of Louisiana, a parish, or municipality or other political subdivision, or an agency of any of them, sustaining any damage, impairment, or harm whatsoever, proximately caused by the commission of a pattern of criminal gang activity as defined in this Chapter. The cause of action created by this Section shall lie against any criminal street gang, as defined in this Chapter, and any person who intentionally directs, participates, conducts, furthers, or assists in the commission of a pattern of criminal gang activity.

B. Any action for injunction, damages, or other relief filed pursuant to this Section shall proceed according to the provisions of the Louisiana Code of Civil Procedure, except as otherwise specifically provided in this Section.

C. For purposes of venue, an action under this Section shall be considered as an action for the recovery of damages for an offense or quasi offense, and Code of Civil Procedure Article 74 is applicable. For purposes of service of process, service of process upon any member of a criminal street gang or any person representing him by appointment of court, operation of law, or mandate, shall constitute adequate service upon a criminal street gang.

Acts 1993, No. 76, §1.



RS 15:1405.2 - Possession of firearms, ammunition, and dangerous weapons by criminal street gangs; forfeiture

§1405.2. Possession of firearms, ammunition, and dangerous weapons by criminal street gangs; forfeiture

A. Any firearm, ammunition to be used in a firearm, or dangerous weapon in the possession of a member of a criminal street gang as defined by R.S. 15:1404, may be seized by any law enforcement agency or peace officer, when the law enforcement agency or peace officer reasonably believes that the firearm, ammunition to be used in a firearm, or dangerous weapon is or will be used in the commission of a pattern of criminal gang activity.

B. The district attorney shall initiate, in a civil action, forfeiture proceedings by petition in the district courts as to any property seized pursuant to the provisions of this Section within ninety days of seizure. The district attorney shall provide notice of the filing of the petition to those members of the gang who become known to law enforcement officials as a result of the seizure and any related arrests, and to any person learned by law enforcement officials to be the owner of any of the property involved. After initial notice of the filing of the petition, the court shall assure that all persons so notified continue to receive notice of all subsequent proceedings related to the property.

C. Any person who claims an interest in any seized property shall, in order to assert a claim that the property should not be forfeited, file a notice with the court, without necessity of paying costs, of the intent to establish either of the following:

(1) That the persons asserting the claim did not know and could not have known of its use in the commission of a pattern of criminal gang activity.

(2) That the law enforcement officer lacked the requisite reasonable belief that the property was or would be used in the commission of a pattern of criminal gang activity.

D. In any hearings held and determinations made pursuant to this Section, the court may receive and consider, in making any determination of reasonable cause, all evidence admissible in determining reasonable cause at a preliminary hearing or by a judge pursuant to C.Cr.P. Art. 162 together with inferences therefrom.

E. An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this Section; however, for good cause shown, on motion by the district attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of this Section. Such a stay shall not be available pending an appeal.

F. Except as otherwise provided by this Section, all proceedings hereunder shall be governed by the provisions of the Louisiana Code of Civil Procedure. Additionally, any action under the provisions of the Section may be consolidated with any other action or proceeding pursuant to the Section relating to the same property on motion of the district attorney.

G. The issue shall be determined by the court alone, and the hearing on the claim shall be held within sixty days after service of the petition unless continued for good cause. The district attorney shall have the initial burden of showing the existence of probable cause for forfeiture of the property. If the state shows probable cause, the claimant has the burden of showing by a preponderance of the evidence that the claimant's interest in the property is not subject to forfeiture.

H. Any person who asserts a successful claim in accordance with Subsection C of this Section, shall be awarded the seized property by the court. All property as to which no claim is filed, or as to which no successful claim is made, may be destroyed, sold at a private sale, retained for use by the seizing agency, or transferred without charge to any law enforcement agency of the state for use by it.

Acts 1993, No. 439, §1.



RS 15:1405.3 - Notification of the release of a member of a criminal street gang

§1405.3. Notification of the release of a member of a criminal street gang

When a person is released from the custody of the Department of Public Safety and Corrections, and that person was in the custody of the department for conviction of a violation of the provisions of this Chapter, or the department knows that the person is or was a member of a criminal street gang, the department shall transmit notice of the release of that person to the sheriff of the parish in which the crime was committed and the sheriff of the parish in which that person will reside upon release. If the crime was committed in a municipality, or if that person will reside in a municipality upon release, that department shall transmit the same notice to the chiefs of police of those municipalities.

Acts 1999, No. 903, §1.



RS 15:1406 - Mutual aid activities; labor organizations

§1406. Mutual aid activities; labor organizations

This Chapter does not apply to employees engaged in collective bargaining activities for their mutual aid and protection, or the activities of labor organizations or their members or agents.

Acts 1990, No. 230, §1.



RS 15:1407 - Local laws; no preemption

§1407. Local laws; no preemption

Nothing in this Chapter shall prevent the governing authority of a local governmental subdivision from adopting and enforcing ordinances consistent with this Chapter relating to gangs and gang violence. When local ordinances duplicate or supplement this Chapter, this Chapter shall be construed as providing alternative remedies and not as preempting the field.

Acts 1990, No. 230, §1.



RS 15:1421 - JUVENILE DELINQUENCY AND

CHAPTER 13. JUVENILE DELINQUENCY AND

GANG PREVENTION

§1421. Short title

This Chapter may be cited as the "Juvenile Delinquency and Gang Prevention Act of 1993".

Acts 1993, No. 461, §1.



RS 15:1422 - Legislative findings and declaration

§1422. Legislative findings and declaration

The legislature recognizes that, despite the large investment of resources committed to address the needs of the criminal justice system of this state, the crime rate continues to increase, overcrowding the state's juvenile detention centers, jails, and prisons and placing the state in jeopardy of being unable to effectively manage these facilities. The economic cost of crime to the state continues to drain existing resources, and the cost to victims, both economic and psychological, is traumatic and tragic. The legislature further recognizes that many adults in the criminal justice system were once delinquents in the juvenile justice system. The legislature also recognizes that the most effective juvenile delinquency programs are programs that not only prevent children from entering the juvenile justice system, but also meet local community needs and have substantial community involvement and support. Therefore, it is the belief of the legislature that one of the best investments of the scarce resources available to combat crime is in the prevention of delinquency with special emphasis on youth and street gang prevention. Juvenile involvement in gang activity is becoming more prevalent in certain areas of this state and continues to break down family and community support systems. The legislature recognizes that youth and street gangs may best be viewed as a symptom of underlying social and economic problems that reach far beyond the usual alienation found in youth subcultures in urban areas. The existence of an urban underclass, with its attendant socially disorganized and fragmented living conditions, gives rise to many social pathologies, of which the gang problem is just one. Youth and street gangs are symptomatic of many of the same social and economic problems as adult crime: substance abuse, alcoholism, mental illness, homelessness, unemployment, and multigeneration "welfare families" living in hopelessness and despair. The lure of juveniles into gangs stems from many factors, including extensive geographic mobility, rapid urbanization and population growth, substantial pockets of poverty, unemployment, increasing rates of dropouts and expulsions, a rich racial and ethnic mix, and a transient population of youth. Consequently, it is the intent of the legislature to authorize in each of the eight law enforcement planning districts the development of a comprehensive delinquency prevention plan, to be included in the state juvenile justice and delinquency prevention plan, including gang prevention where appropriate. It is further the intent of the legislature that cooperative agreements be developed among parishes within and between those districts and public and private agencies to implement such plans through effective local programs aimed at reducing juvenile crime and gangs and increasing the number of juveniles engaged in positive alternatives to crime.

Acts 1993, No. 461, §1.



RS 15:1423 - Definitions

§1423. Definitions

In this Chapter, the following definitions apply:

(1) "Commission" means the Louisiana Commission on Law Enforcement and Administration of Criminal Justice.

(2) "Delinquency prevention programs" means programs designed for the purpose of reducing delinquent acts, including youth and street gang activity, and juvenile arrests. The term includes diversionary or mediation programs and community service work or other treatment available subsequent to the commission of a delinquent act.

(3) "Judicial administrator" means the judicial administrator of the judicial district and in those districts without a judicial administrator a person designated by the chief judge of the district.

(4) "Law Enforcement Planning District" means the eight districts established pursuant to R.S. 15:1209 through 1210.

(5) "Minorities" means members of socially or economically disadvantaged groups, including Blacks, Hispanics, and Native Americans.

Acts 1993, No. 461, §1.



RS 15:1424 - Juvenile delinquency and gang prevention advisory boards; membership

§1424. Juvenile delinquency and gang prevention advisory boards; membership

A. Within each law enforcement planning district advisory council a juvenile delinquency and gang prevention advisory board shall be established consisting of at least eleven members, at least three of whom shall be minorities. The chairman of the commission or his designee shall serve as a member and shall appoint at least four members representing child advocates in the community, business leaders, parents, and a student attending high school.

B. Each advisory board shall also include the following representatives:

(1) Two law enforcement officials appointed by the chairman of the commission from a list submitted by the Louisiana Sheriff's Association and the Louisiana Association of Chiefs of Police.

(2) An assistant district attorney assigned to a court having juvenile jurisdiction appointed by the chairman of the commission from a list submitted by the Louisiana District Attorneys Association.

(3) An assistant public defender or an attorney residing in the district who handles juvenile matters, appointed by the district public defender.

(4) Two persons employed by the city or parish school board appointed by the chairman of the commission from a list furnished by the Louisiana Association of Educators and Louisiana Federation of Teachers.

(5) A judge who handles juvenile matters appointed by the chairman of the commission from a list submitted by the Louisiana Association of Juvenile and Family Court Judges.

Acts 1993, No. 461, §1; Acts 2007, No. 307, §2.



RS 15:1425 - Purposes

§1425. Purposes

The purposes of each juvenile delinquency and gang prevention advisory board are to develop a delinquency prevention plan which meets the needs of each of the local communities in the law enforcement planning district, to advise the chairman of the commission on prevention and diversion programs in the district, to approve grants submitted to the governor's Juvenile Justice and Delinquency Prevention Advisory Board regarding juvenile delinquency and gang prevention program grant applications, and to act in an advisory capacity to each of the juvenile delinquency and gang prevention programs under such plan. The Juvenile Justice and Delinquency Prevention Advisory Board and the commission shall coordinate efforts among the councils and develop a comprehensive delinquency prevention state plan which shall conform to applicable federal and state laws and rules and regulations and shall coordinate funding between the two programs.

Acts 1993, No. 461, §1.



RS 15:1426 - Powers and duties

§1426. Powers and duties

Each gang prevention council shall have the following powers and duties:

(1) Develop and implement a delinquency prevention plan for the provision and coordination of delinquency programs and services to meet the needs of the communities represented in the district.

(2) Advise and assist the judicial administrators or other local officials in the provision of optional, innovative delinquency services in the district to meet the unique needs of delinquent children.

(3) Develop, in consultation with the Law Enforcement Planning District Advisory Council, funding sources external to the commission for the provision and maintenance of additional programs and services in the district for delinquent children and their families in consultation with the Juvenile Justice and Delinquency Prevention and Advisory Board. The Juvenile Delinquency and Gang Prevention Advisory Board may apply for and receive funds, under contract or other funding arrangement, from federal, state, parish, city, and other public agencies, and from public and private foundations, agencies, and charities for the purpose of funding optional, innovative prevention, diversion, or treatment services in the district to meet the unique needs of delinquent children.

(4) Contract with city, parish, or other public agencies or private entities for the provision and maintenance of optional, innovative additional prevention and diversion programs and services in the district for delinquent children and their families, in consultation with the Law Enforcement Planning District Advisory Council. In contracting with public and private entities, the Juvenile Delinquency and Gang Prevention Advisory Board may use any funds available to it. The Juvenile Delinquency and Gang Prevention Advisory Board shall actively solicit proposals for new contract and purchase of service programs and services from community organizations, associations, and groups representing the racial and ethnic mix of the community which is being served.

(5) Programs may utilize up to fifteen percent of grant funds for audit costs, not to exceed the prorated share and shall require that each grant, contract, and purchase of service agreement entered into between the Juvenile Delinquency and Gang Prevention Advisory Board and any public or private entity to carry out any purpose or responsibility of the commission and of each program grant awarded by the commissioner. An evaluation component is required of each grantee. Evaluations must be submitted to the Juvenile Delinquency and Gang Prevention Advisory Board and Juvenile Justice and Delinquency Prevention Advisory Board.

(6) Collect information and statistical data helpful in assessing the need for delinquent children services in the district.

(7) Consult and coordinate with other districts and agencies dedicated to the provision of delinquent children services and the Juvenile Justice and Delinquency Prevention Advisory Board in order to ensure availability of sufficient services and prevent overlapping of services.

(8) Meet at least quarterly and convene special meetings at the call of the chair or the judicial administrator.

(9) Advise, assist, and approve juvenile delinquency and gang prevention program grants submitted by the local public or private entities and submit such applications as are approved for funding consideration by the Juvenile Justice and Delinquency Prevention Advisory Board and the commission.

Acts 1993, No. 461, §1.



RS 15:1427 - Establishment

§1427. Establishment

A. Each gang prevention council shall:

(1) Immediately after the members are appointed, elect a chair and a vice chair from among its members, and elect other officers as deemed necessary by the council. The judicial administrator or his designee may not serve as the chair, vice chair, or other officer.

(2) Immediately after the members are appointed and officers are elected, identify and assess the needs of delinquent children and their families in the district served by the council and submit to the Juvenile Justice and Delinquency Prevention Advisory Board a written description of:

(a) Existing services provided; the anticipated schedule for providing those services; and the manner in which the services are to be provided, including a description of arrangements and agreements with community organizations, state and local educational agencies, federal agencies, public assistance agencies, the juvenile courts, foster care agencies, and other applicable public and private agencies and organizations.

(b) The strategy to be used for service coordination.

(3) Make and adopt bylaws and rules for the operation of the Juvenile Delinquency and Gang Prevention Advisory Board, provided such bylaws and rules are not inconsistent with federal or state laws or parish ordinances. The bylaws and rules must be submitted to the Juvenile Justice and Delinquency Prevention Advisory Board for approval.

(4) Provide an annual written report to the chairman of the commission and the Juvenile Justice and Delinquency Prevention Advisory Board no later than October first of each year. The annual report shall contain such information as is required by the Juvenile Justice and Delinquency Prevention Advisory Board for effective program planning, for example: information on the effectiveness of delinquent children services in the district, including cost-effectiveness; detailed information on the various programs, services, and activities available in the district and the degree to which the programs, services, and activities have been successfully used; and information on programs, services, and activities that should be eliminated, continued, or added with respect to services in the district for delinquent children and their families.

B. Members of each Juvenile Delinquency and Gang Prevention Advisory Board shall serve without compensation and shall use existing available staff.

Acts 1993, No. 461, §1.



RS 15:1428 - Delinquency prevention plan; programs; grants

§1428. Delinquency prevention plan; programs; grants

A. A delinquency prevention plan submitted to and approved by the Juvenile Justice and Delinquency Prevention Advisory Board and the commission is authorized in each district for the purpose of reducing delinquent acts, juvenile arrests, and gang activity. Juvenile delinquency and gang prevention programs under such plan shall be administered by the commission in cooperation with other appropriate governmental organizations and public and private agencies.

B. Delinquency prevention plans that include youth and street gang prevention should be developed from a proactive policy stance regarding juveniles involved in gangs. Law enforcement should be active and aggressive against gang leaders and hard-core gang members by utilizing special gang units, centralized efforts, and statewide intelligence. Intervention programs should be used to initiate prevention efforts directed at marginal and potential gang members.

C. The Juvenile Delinquency and Gang Prevention Advisory Board may use public hearings and other appropriate processes to solicit input regarding the development and updating of the delinquency prevention plan. Input may be provided by parties which include but are not limited to:

(1) Local level public and private service providers, advocacy organizations, and other organizations working with delinquent children.

(2) Parish and municipal governments.

(3) The Department of Public Safety and Corrections, the Department of Children and Family Services, and other departments or state agencies that provide services to delinquent children.

(4) University youth centers.

(5) Judges, district attorneys, public defenders, and the Louisiana State Bar Association.

(6) Victims of crimes committed by children.

(7) Law enforcement.

(8) Delinquent children and their families and caregivers.

D. The Juvenile Delinquency and Gang Prevention Advisory Board must develop its delinquency prevention plan in close cooperation with the commission, Department of Public Safety and Corrections, Department of Children and Family Services, Department of Health and Hospitals, local school districts, and with local law enforcement in order to maximize services for delinquent children. The Juvenile Delinquency and Gang Prevention Advisory Board must update the plan for delinquent children policies and programs every year.

E. The commission shall develop a formula grant program based on such factors as population at risk, number of juvenile and young adult arrests, juvenile weapons and drug arrests, and other factors as may be found to be applicable.

F. Beginning with the 1993-1994 Fiscal Year, from funds specifically appropriated by the legislature for this purpose, the commission may award grants based on competitive basis. Local public or private entities interested in implementing juvenile delinquency and gang prevention programs may apply for these funds through the local Juvenile Delinquency and Gang Prevention Advisory Board. Such grants shall be awarded pursuant to R.S. 15:1429.

G. An amount not to exceed ten percent of the total appropriation may be used by the commission to administer the program.

Acts 1993, No. 461, §1.



RS 15:1429 - Grant application procedures

§1429. Grant application procedures

A. An entity may apply for an annual juvenile delinquency and gang prevention program grant, which may be renewed for up to two additional years, if funding is available, by submitting a grant proposal for funding or continued funding to the Juvenile Delinquency and Gang Prevention Advisory Board by December 1, 1993, and by May first every year thereafter. The commission shall establish the grant application procedures, giving priority consideration to proposals which include a youth and street gang prevention component. In order to be considered for funding, the grant proposal shall include the following assurances and information:

(1) A letter from the chairman of the Juvenile Delinquency and Gang Prevention Advisory Board of the district confirming that the grant application has been reviewed and approved and that it conforms to the district's delinquency prevention plan as developed by the Juvenile Delinquency and Gang Prevention Advisory Board.

(2) A rationale and description of the program and the services to be provided, including goals and objectives.

(3) A method of identification for the appropriate clients in the program.

(4) Provisions for the participation of parents and custodians in the program.

(5) Coordination with other community-based and social service prevention efforts such as drug and alcohol abuse prevention, dropout prevention, and child abuse prevention, including hot lines and volunteers that serve the target neighborhood.

(6) An evaluation component to measure the effectiveness of the program in accordance with the provisions.

(7) A program budget, including the amount of local resources committed to the budget.

(8) The necessary program staff.

B. The department shall consider the following in awarding such grants:

(1) The number of juvenile arrests within the geographical area to be served by the program. Those geographical areas with the highest number of juvenile arrests shall have priority for selection.

(2) The extent to which the program targets high juvenile crime neighborhoods and those public schools serving juveniles from high crime neighborhoods.

(3) The validity and cost-effectiveness of the program.

(4) The degree to which the program is located in and managed by local leaders of the target neighborhoods and public schools serving the target neighborhoods.

C. The commission and Juvenile Justice and Delinquency Prevention Advisory Board shall make available to anyone wishing to apply for such a grant information on all of the criteria to be used by the commission and Juvenile Justice and Delinquency Prevention Advisory Board in the selection of the proposals for funding pursuant to the provisions of this Section.

D. The commission and Juvenile Justice and Delinquency Prevention Advisory Board shall review all program proposals submitted. Entities submitting proposals shall be notified of approval by March 2, 1994, for the 1993-1994 Fiscal Year and by September first of every fiscal year thereafter.

E. Each entity which is awarded a grant as provided for in this Chapter shall submit an annual evaluation report to the chairman of the commission and the chairman of the Juvenile Justice and Delinquency Prevention Advisory Board, and the chairman of the Juvenile Delinquency and Gang Prevention Advisory Board, by a date subsequent to the end of the contract period established by the commission, documenting the extent to which the program objectives have been met, the effect of the program on the juvenile arrest rate, and any other information required by the commission.

F. The commission may promulgate rules and regulations necessary to implement the provisions of this Chapter.

Acts 1993, No. 461, §1.



RS 15:1430 - Restrictions

§1430. Restrictions

Nothing in this Chapter shall be construed to prevent a program initiated under a delinquency prevention plan established pursuant to this Chapter from continuing to operate beyond the three-year maximum funding period if it can find other funding sources. Likewise, nothing in this Chapter shall be construed to restrict the number of programs an entity may apply for or operate.

Acts 1993, No. 461, §1.



RS 15:1461 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

CHAPTER 14. INTERAGENCY AGREEMENTS FOR

INFORMATION SHARING CONCERNING JUVENILES

§1461. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1462 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

§1462. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1463 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

§1463. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1464 - Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.

§1464. Repealed by Acts 2005, No. 119, §3, eff. Jan. 1, 2006.



RS 15:1501 - Citation

CHAPTER 14. ADULT PROTECTIVE SERVICES ACT

§1501. Citation

This Chapter shall be known and may be cited as the "Adult Protective Services Act".

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1502 - Legislative findings and declaration

§1502. Legislative findings and declaration

A. The purpose of this Section is to protect adults who cannot physically or mentally protect themselves and who are harmed or threatened with harm through action or inaction by themselves or by the individuals responsible for their care or by other parties, by requiring mandatory reporting of suspected cases of abuse or neglect by any person having reasonable cause to believe that such a case exists. It is intended that, as a result of such reports, protective services shall be provided by the adult protection agency. Such services shall be available as needed without regard to income.

B. It is the further intent of the legislature to authorize only the least possible restriction on the exercise of personal and civil rights consistent with the person's need for services and to require that due process be followed in imposing such restrictions.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1503 - Definitions

§1503. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings, unless the context clearly indicates a different meaning:

(1) "Abandonment" means the desertion or willful forsaking of an adult by anyone having care or custody of that person under circumstances in which a reasonable person would continue to provide care and custody.

(2) "Abuse" means the infliction of physical or mental injury, or actions which may reasonably be expected to inflict physical injury, on an adult by other parties, including but not limited to such means as sexual abuse, abandonment, isolation, exploitation, or extortion of funds or other things of value.

(3) "Adult" means any individual eighteen years of age or older, or an emancipated minor who, due to a physical, mental, or developmental disability or the infirmities of aging, is unable to manage his own resources, carry out the activities of daily living, or protect himself from abuse, neglect, or exploitation.

(4)(a) "Adult protection agency" means the office of elderly affairs in the office of the governor, for any individual sixty years of age or older in need of adult protective services as provided in this Chapter.

(b) "Adult protection agency" means the Department of Health and Hospitals for any individual between the ages of eighteen and fifty-nine years of age in need of adult protective services as provided in this Chapter. The secretary of the Department of Health and Hospitals may assign the duties and powers provided in this Chapter to any office of the department for provision of adult protective services, as provided in this Chapter.

(5) "Capacity to consent" means the ability to understand and appreciate the nature and consequences of making decisions concerning one's person, including but not limited to provisions for health or mental health care, food, shelter, clothing, safety, or financial affairs. This determination may be based on assessment or investigative findings, observation, or medical or mental health evaluations.

(6) "Caregiver" means any person or persons, either temporarily or permanently, responsible for the care of a person who is aged or an adult with a physical or mental disability. "Caregiver" includes but is not limited to adult children, parents, relatives, neighbors, daycare personnel, adult foster home sponsors, personnel of public and private institutions and facilities, adult congregate living facilities, and nursing homes which have voluntarily assumed the care of a person who is aged or an adult with a disability, have assumed voluntary residence with a person who is aged or an adult with a disability, or have assumed voluntary use or tutelage of the assets, funds, or property of a person who is aged or a person with a disability, and specifically shall include city, parish, or state law enforcement agencies.

(7) "Exploitation" means the illegal or improper use or management of the funds, assets, or property of a person who is aged or an adult with a disability, or the use of power of attorney or guardianship of a person who is aged or an adult with a disability for one's own profit or advantage.

(8) "Extortion" is the acquisition of a thing of value from an unwilling or reluctant adult by physical force, intimidation, or abuse of legal or official authority.

(9) "Isolation" includes:

(a) Intentional acts committed for the purpose of preventing, and which do serve to prevent, an adult from having contact with family, friends, or concerned persons. This shall not be construed to affect a legal restraining order.

(b) Intentional acts committed to prevent an adult from receiving his mail or telephone calls.

(c) Intentional acts of physical or chemical restraint of an adult committed for the purpose of preventing contact with visitors, family, friends, or other concerned persons.

(d) Intentional acts which restrict, place, or confine an adult in a restricted area for the purposes of social deprivation or preventing contact with family, friends, visitors, or other concerned persons. However, medical isolation prescribed by a licensed physician caring for the adult shall not be included in this definition.

(10) "Neglect" means the failure, by a caregiver responsible for an adult's care or by other parties, to provide the proper or necessary support or medical, surgical, or any other care necessary for his well-being. No adult who is being provided treatment in accordance with a recognized religious method of healing in lieu of medical treatment shall for that reason alone be considered to be neglected or abused.

(11) "Protective services" includes but is not limited to:

(a) Conducting investigations and assessments of complaints of possible abuse, neglect, or exploitation to determine if the situation and condition of the adult warrant further action.

(b) Preparing a social services plan utilizing community resources aimed at remedying abuse, neglect, and exploitation.

(c) Case management to assure stabilization of the situation.

(d) Referral for legal assistance to initiate any necessary extrajudicial remedial action.

(12) "Self-neglect" means the failure, either by the adult's action or inaction, to provide the proper or necessary support or medical, surgical, or any other care necessary for his own well-being. No adult who is being provided treatment in accordance with a recognized religious method of healing in lieu of medical treatment shall for that reason alone be considered to be self-neglected.

(13) "Sexual abuse" means abuse of an adult, as defined in this Section, when any of the following occur:

(a) The adult is forced, threatened, or otherwise coerced by a person into sexual activity or contact.

(b) The adult is involuntarily exposed to sexually explicit material, sexually explicit language, or sexual activity or contact.

(c) The adult lacks the capacity to consent, and a person engages in sexual activity or contact with that adult.

Acts 2008, No. 181, §2, eff. June 13, 2008; Acts 2010, No. 342, §1; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1504 - Mandatory reports and immunity

§1504. Mandatory reports and immunity

A. Any person, including but not limited to a health, mental health, and social service practitioner, having cause to believe that an adult's physical or mental health or welfare has been or may be further adversely affected by abuse, neglect, or exploitation shall report in accordance with R.S. 15:1505.

B. No cause of action shall exist against any person who in good faith makes a report, cooperates in an investigation by an adult protective agency, or participates in judicial proceedings authorized under the provisions of this Chapter, or any adult protective services caseworker who in good faith conducts an investigation or makes an investigative judgment or disposition, and such person shall have immunity from civil or criminal liability that otherwise might be incurred or imposed. This immunity shall not be extended to:

(1) Any alleged principal, conspirator, or accessory to an offense involving the abuse or neglect of the adult.

(2) Any person who makes a report known to be false or with reckless disregard for the truth of the report.

(3) Any person charged with direct or constructive contempt of court, any act of perjury as defined in Subpart C of Part VII of Chapter 1 of Title 14, or any offense affecting judicial functions and public records as defined in Subpart D of Part VII of Chapter 1 of Title 14.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1505 - Contents of report and agency to receive report

§1505. Contents of report and agency to receive report

A. Reports reflecting the reporter's belief that an adult has been abused or neglected shall be made to any adult protection agency or to any local or state law enforcement agency. These reports need not name the persons suspected of the alleged abuse or neglect.

B. All reports shall contain the name and address of the adult, the name and address of the person responsible for the care of the adult, if available, and any other pertinent information.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1506 - Receipt of reports

§1506. Receipt of reports

A. All reports received by a local or state law enforcement agency shall be referred to the appropriate adult protection agency.

B. When the appropriate adult protection agency receives a report of sexual or physical abuse, whether directly or by referral, the agency shall notify the chief law enforcement agency of the parish in which the incident is alleged to have occurred of such report. Such notification shall be made prior to the end of the business day subsequent to the day on which the adult protection agency received the report. For the purposes of this Subsection, the chief law enforcement agency of Orleans Parish shall be the New Orleans Police Department.

C. Upon receipt of a report from an adult protection agency, the chief law enforcement agency shall initiate an incident report and shall notify the referring adult protection agency of the disposition of the report.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1507 - Investigation of reports, assessment, actions taken, and court orders

§1507. Investigation of reports, assessment, actions taken, and court orders

A. The adult protection agency shall make prompt investigation and assessment. When the report concerns care in a facility or program under the supervision of the Department of Health and Hospitals, the secretary of the department may assign the duties and powers enumerated in Subsection B of this Section to any office or entity within the department to carry out the purposes of this Chapter.

B. The investigation and assessment shall include the nature, extent, and cause of the abuse and neglect, the identity of the person or persons responsible for the abuse and neglect, if known, and an interview with the adult and a visit to the adult's home, if possible. Consultation with others having knowledge of the facts of the particular case shall also be included in the investigation.

C. In the event that admission to the adult's home or access to the adult for purposes of conducting the investigation, including a face-to-face private interview with the adult and with other members of the household and inspection of the home is refused, the adult protection agency may apply to a court of competent civil jurisdiction for an order to be granted access to the adult and to the location where the alleged abuse or neglect occurred to make such an investigation.

D. To secure further information and coordinate community service efforts, the adult protection agency shall contact other appropriate local or state agencies.

E. The adult protection agencies shall convene a regional level coordinating council composed of representatives of both public and private agencies providing services, with the objectives of identifying resources, increasing needed supportive services, avoiding duplication of effort, and assuring maximum community coordination of effort.

F. If it appears after investigation that an adult has been abused and neglected by other parties and that the problem cannot be remedied by extrajudicial means, the adult protection agency may refer the matter to the appropriate district attorney's office or may initiate judicial proceedings as provided in R.S. 15:1508. Evidence that abuse or neglect has occurred must be presented together with an account of the protective services given or available to the adult and a recommendation as to what services, if ordered, would eliminate the abuse or neglect.

G. Protective services may not be provided in cases of self-neglect to any adult having the capacity to consent, who does not consent to such service or who, having consented, withdraws such consent. Nothing herein shall prohibit the adult protection agency, the district attorney, the coroner, or the judge from petitioning for interdiction pursuant to Civil Code Articles 389 through 399 or petitioning for an order for protective custody or for judicial commitment pursuant to R.S. 28:50 et seq., seeking an order for emergency protective services pursuant to R.S. 15:1511, or from seeking an order for involuntary protective services pursuant to R.S. 15:1508(B)(5).

H.(1) The adult protection agency shall have access to any records or documents, including client-identifying information and medical, psychological, criminal or financial records necessary to the performance of the agency's duties under this Chapter. The duties include the provision of protective services to an adult, or the investigation of abuse, neglect, exploitation or extortion of an adult. A person or agency that has a record or document that the adult protection agency needs to perform its duties under this Chapter shall, without unnecessary delay, make the record or document available to the agency.

(2) The adult protection agency is exempt from the payment of a fee otherwise required or authorized by law to obtain a record if the request for a record is made in the course of an investigation or in the provision of protective services by the agency.

(3) If the adult protection agency is unable to obtain access to a record or document that is necessary to properly conduct an investigation or to provide protective services, the agency may petition a court of competent jurisdiction for access to the record or document. The person or agency in possession of this necessary record or document and the patient, in the case of a medical record, is entitled to notice and a hearing on the petition.

(4) Upon a showing by the adult protection agency that the record or document is necessary, the court shall order the person or agency who denied access to a record or document to allow the adult protection agency to have access under the terms and conditions prescribed by the court.

(5) Access to a confidential record under this Chapter does not constitute a waiver of confidentiality. No cause of action shall exist against any person or agency who in good faith provides a record or document to the adult protection agency under the provisions of this Chapter.

I.(1) Information contained in the case records of the adult protection agency shall be confidential and shall not be released without a handwritten authorization from the adult or his legal representative, except that the information may be released to law enforcement agencies pursuing enforcement of criminal statutes related to the abuse of the adult or the filing of false reports of abuse or neglect, or to social service agencies, licensed health care providers, and appropriate local or state agencies where indicated for the purpose of coordinating the provision of services or treatment necessary to reduce the risk to the adult from abuse, neglect, exploitation, or extortion and to state regulatory agencies for the purpose of enforcing federal or state laws and regulations relating to abuse, neglect, exploitation, or extortion by persons compensated through state or federal funds.

(2) The identity of any person who in good faith makes a report of abuse, neglect, exploitation, or extortion shall be confidential and shall not be released without the handwritten authorization of the person making the report, except that the information may be released to law enforcement agencies pursuing enforcement of criminal statutes related to the abuse of the adult or to the filing of false reports of abuse or neglect.

(3) Prior to releasing any information, except information released to law enforcement agencies as provided herein, the adult protection agency shall edit the released information to protect the confidentiality of the reporter's identity and to protect any other individual whose safety or welfare may be endangered by disclosure.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1508 - Petition for hearing, criminal proceedings, and subpoenas

§1508. Petition for hearing, criminal proceedings, and subpoenas

A. The district attorney or adult protective services agency may petition a court of competent civil jurisdiction for a hearing with respect to the alleged abuse or neglect. The petitioner shall notify the adult of the hearing and the proposed action. The adult shall be advised of his right to be represented by an attorney.

B. The district attorney or adult protective services agency may apply for an order to:

(1) Provide mandatory counseling for the parties involved to prevent further abuse or neglect of the adult.

(2) Enjoin the parties contributing to the abuse or neglect of the adult from continuing such acts.

(3) Have the adult receive a medical examination or psychiatric/psychological evaluation which will help to determine the least restrictive setting the adult may need.

(4) Enjoin any party interfering with the provision of protective services to an adult from continuing such interference.

(5) Provide protective services, if the adult lacks the capacity to consent to services, and the adult is suffering harm or deterioration or is likely to suffer harm or deterioration from abuse, neglect, or self-neglect, if protective services are not provided, and no other person authorized by law or by court order to give consent for the adult is available or willing to arrange for protective services. Such an order shall specify the services needed to protect the adult, which may include medical treatment, social services, placement in a safer living situation, the services of law enforcement or emergency medical services to transport the adult to a treatment facility or safe living location and other services needed to protect the adult. Such an order shall be effective for a period of one hundred eighty days, but an order may be renewed one time for another one hundred eighty days and thereafter annually upon a showing to the court that continuation of the order is necessary to prevent further harm to the adult. However, admission to a mental health treatment facility shall be made only in accordance with the provisions of R.S. 28:1 et seq.

C. The district attorney may likewise institute any criminal proceedings he deems appropriate in accordance with existing laws.

D. Pursuant to Code of Criminal Procedure Article 66, the district attorney or the attorney general may cause to be issued a subpoena or subpoena duces tecum for the purpose of requiring a person having knowledge, written material, or other evidence pertinent to alleged abuse, neglect, or exploitation of the adult to produce such evidence to the district attorney, attorney general or the adult protection agency.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1509 - Hearing

§1509. Hearing

A. Upon application under the provisions of R.S. 15:1508, the court shall fix a date for a hearing to be held not more than twenty days, excluding Saturdays, Sundays, and legal holidays, from receipt of the petition. If the alleged abused or neglected adult has no attorney, the court shall appoint an attorney to represent him. The adult's attorney shall be granted access to all records of the adult.

B. The court shall cause the alleged abused or neglected adult and his attorney to be served with notice of the appointment and of the time, date, and place of the hearing no later than five days prior to the hearing. The notice shall inform such respondent that he has a right to be present at the hearing, that he has a right to choose his own privately retained and paid counsel or have a court-appointed attorney if he cannot afford one, that he has a right to subpoena witnesses to testify on his behalf, and that he has a right to cross-examine any witness testifying against him. The alleged abused or neglected adult shall have the right to attend the hearing; however, this may be waived by his attorney for cause with approval of the court.

C. In order to protect the confidentiality and dignity of the alleged abused or neglected adult, any hearing conducted by the court may be closed and the record of the hearing may be sealed.

D. In any proceeding concerning the abuse, neglect, or self-neglect of an adult, evidence may not be excluded on any ground of privilege, except in the case of communications between an attorney and his client or between a priest, rabbi, duly ordained minister, or Christian Science practitioner and his communicant.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1510 - Implementation

§1510. Implementation

A. The adult protection agency may adopt such rules and regulations as may be necessary in carrying out the provisions of this Chapter. Specifically, such rules shall provide for cooperation with local agencies, including but not limited to hospitals, clinics, and nursing homes, and cooperation with other states. The adult protection agency shall also be responsible for ongoing inservice training for its staff which assures adequate performance.

B. The adult protection agencies may enter into cooperative agreements with other state agencies or contractual agreements with private agencies to carry out the purposes of this Chapter. The immunity granted to the staff of the adult protection agencies shall extend to the staff of those agencies carrying out the provisions of this Chapter through cooperative or contractual agreement.

C. The adult protection agencies shall implement adult protective services for persons who are aged and adults with disabilities in accordance with an agency plan and shall submit an annual funding request in accordance with its plan. No funds shall be expended to implement the plan until the budget is approved by the commissioner of administration and by the legislature in the annual state appropriations act.

D. When the adult protection agency's staff is not sufficient to respond promptly to all reported cases, the adult protection agency shall set priorities for case response and allocate staff resources to cases in accordance with the rules and regulations promulgated in accordance with Subsection A of this Section. Absent evidence of willful or intentional misconduct or gross negligence in carrying out the investigative functions of the adult protective services program, caseworkers, supervisors, program managers, and agency heads shall be immune from civil or criminal liability in any legal action arising from any decision by the adult protection agency relative to the setting of priorities for cases and targeting of staff resources.

Acts 2008, No. 181, §2, eff. June 13, 2008; Acts 2014, No. 811, §7, eff. June 23, 2014.



RS 15:1511 - Emergency protective services; ex parte order

§1511. Emergency protective services; ex parte order

A.(1) If the adult protection agency has reasonable cause to believe that an adult is at immediate and present risk of substantial harm or deterioration from abuse, neglect, or self-neglect, and the adult lacks the capacity to consent, or with the consent of an adult who has capacity, the agency or any entity named in R.S. 15:1507(G) may petition a court of competent civil jurisdiction for an ex parte order to provide emergency protective services. The petition shall contain an affidavit setting forth the facts upon which the agency relied in making the determination.

(2) When the circumstances placing the adult at risk are such that there is insufficient time to file a petition for emergency protective services, the facts supporting an ex parte order to provide emergency protective services may be relayed to the court orally or telephonically and the court may issue its order orally. In such cases, a written verified petition for ex parte order shall be filed with the court by the close of the following business day and a written order shall be issued.

B. The ex parte order shall specify the services needed to protect the adult, which may include medical treatment, social services, placement in a safer living situation, the services of law enforcement or emergency medical services to transport the adult to a treatment facility or safe living location, and other services needed to protect the adult and may contain any remedy outlined in R.S. 15:1508 or any remedy deemed by the court as needed to protect the adult. However, admission to a mental health treatment facility shall be made only in accordance with the provisions of R.S. 28:1 et seq.

C. The ex parte order shall be effective for fifteen days but may be extended one time for another fifteen days upon a showing to the court that continuation of the order is necessary to prevent further harm to the adult.

D.(1) There shall be a hearing held by the court before the expiration of the ex parte order or the extension thereof but no earlier than fifteen days from the effective date of the ex parte order.

(2) The adult has the right to be represented by an attorney. If the alleged abused or neglected adult has no attorney, the court shall appoint an attorney to represent him.

(3) At the hearing, the adult protection agency has the burden to prove that the adult lacks the capacity to consent, and that the adult is at immediate and present risk of substantial harm or deterioration from abuse, neglect, or self-neglect.

(4) The adult shall have the right to present evidence, call witnesses, be heard on his own behalf, and cross-examine witnesses called by the adult protection agency.

(5) Reasonable notice of the hearing and rights set forth in this Chapter shall be given to the adult.

(6) After the hearing, if the court grants an order in favor of the adult protection agency, the court's order shall specify the services needed to protect the adult, which may include medical treatment, social services, temporary placement in a safer living situation, and other services needed to protect the adult and may contain any remedy outlined in R.S. 15:1508 or any remedy deemed by the court as needed to protect the adult. However, admission to a mental health treatment facility shall be made only in accordance with the provisions of R.S. 28:1 et seq.

(7) The order shall be effective for a period of one hundred eighty days, but the order may be renewed one time for another one hundred eighty days and thereafter annually upon a showing to the court that continuation of the order is necessary to prevent further harm to the adult.

Acts 2008, No. 181, §2, eff. June 13, 2008.



RS 15:1601 - Short title

CHAPTER 15. WITNESS PROTECTION SERVICES

§1601. Short title

This Chapter shall be known as and may be cited as the "Witness Protection Services Act".

Acts 2009, No. 263, §1.



RS 15:1602 - Legislative findings

§1602. Legislative findings

The legislature finds and declares that full and voluntary cooperation with state and local law enforcement agencies by witnesses to crimes is imperative for the general effectiveness of the criminal justice system and the protection of witnesses is essential to obtaining that cooperation.

Acts 2009, No. 263, §1.



RS 15:1603 - Definitions

§1603. Definitions

For the purposes of this Chapter, the following words shall have the following meanings:

(1) "Board" means the Witness Protection Services Board established in R.S. 15:1604.

(2) "Critical witness" means any witness who is reasonably expected to give testimony that is, in the judgment of the prosecuting attorney, essential to a criminal investigation or proceeding.

(3) "Immediate family" means a spouse, parent, child, stepchild, sibling, grandparent, household member, or legal representative of a critical witness, except when such person is in custody for an offense or is the defendant.

(4) "Prosecuting attorney" means the district attorney, assistant district attorney, attorney general, or an attorney with prosecutorial authority for a local governing authority.

(5) "Witness" means either of the following:

(a) Any person who is a victim of conduct defined as a crime under any law of this state, another state, or the United States.

(b) Any person who has testified or is expected to testify for the prosecution in a criminal proceeding, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution in a criminal proceeding, whether or not any action or proceeding has yet been commenced.

Acts 2009, No. 263, §1.



RS 15:1604 - Witness Protection Services Board; composition; powers and duties

§1604. Witness Protection Services Board; composition; powers and duties

A.(1) The Louisiana Witness Protection Services Board, referred to in this Chapter as the "board", is hereby created and established within the office of the governor and shall provide for the supervision, administration, and delivery of witness protection services. The board shall be a body corporate with the power to sue and be sued.

(2) The board and its agents and employees shall be subject to the Code of Governmental Ethics.

(3) Notwithstanding the provisions of R.S. 42:11 et seq., the board may meet in private session to consider and take action on matters concerning the awarding of protective services to, the identity of, or the location of a critical witness or any immediate family member of a critical witness.

B. The board shall be domiciled in East Baton Rouge Parish and shall be comprised of seven members as follows:

(1) The superintendent of the office of state police or his designee, who shall be a law enforcement officer.

(2) The attorney general or his designee, who shall be an attorney employed in the office of the attorney general.

(3) One member, who shall be a retired judge with criminal law experience, appointed by the chief justice of the Supreme Court of Louisiana.

(4) One member of the Louisiana Senate appointed by the president of the Louisiana Senate.

(5) One member of the House of Representatives appointed by the Speaker of the House of Representatives.

(6) One member appointed by the governor from a list of three nominees submitted by the Louisiana Sheriffs' Association.

(7) One member appointed by the governor from a list of three nominees submitted by the Louisiana District Attorneys' Association.

C. Four members shall constitute a quorum, and all actions of the board shall require the affirmative vote of at least four members.

D. The governor shall appoint the chairman of the board, and the board shall annually elect such other officers from among its members as the board deems appropriate.

E. The board shall meet at such times and places as may be fixed by the board.

F. Notwithstanding R.S. 42:11 et seq., the board may conduct meetings through telecommunication and teleconference.

G.(1) The board may employ an executive director and such other personnel as it deems necessary in its administration of this Chapter.

(2) The board may appoint such committees or persons as it deems necessary to advise or assist it in the administration of this Chapter.

(3) The board may incur all necessary and proper expenses.

(4) The board may adopt all rules necessary to implement the provisions of this Chapter. All rules shall be adopted in accordance with the Administrative Procedure Act.

H. The board shall establish procedures to maximize federal funds for witness protection services.

I. The board shall oversee the state's witness protection services program and coordinate the efforts of state and local law enforcement agencies to protect the health, safety, and welfare of critical witnesses or immediate family members of critical witnesses, including but not limited to the administration and approval of funding for witness protection services.

J. The board shall have the right to employ outside legal counsel.

Acts 2009, No. 263, §1.



RS 15:1605 - Board immunity

§1605. Board immunity

A. The board, its members, and its agents shall be immune from personal liability for actions taken in good faith in the discharge of the board's responsibilities.

B. The state shall hold the board, its members, and its agents harmless from all costs, damages, and attorney fees arising from claims and suits against them with respect to matters to which immunity applies.

Acts 2009, No. 263, §1.



RS 15:1606 - Protection services provided to critical witnesses; notice to defense counsel

§1606. Protection services provided to critical witnesses; notice to defense counsel

A. Protection services provided to a critical witness or the immediate family of a critical witness may include but not be limited to any of the following:

(1) Any necessary armed protection or escort, marked or unmarked surveillance, or periodic visits or contact by law enforcement officials prior, during, or subsequent to a criminal proceeding.

(2) Physical relocation to an alternate shelter, housing, or residence.

(3) Reasonable housing expenses.

(4) Transportation or storage of personal possessions.

(5) Basic living expenses.

(6) Assistance in assumption of a new identity and relocation.

(7) Petition for a protective order against any individual identified as a threat to a critical witness.

B. Any protection services provided to a critical witness shall be made known to defense counsel as provided by law.

Acts 2009, No. 263, §1.



RS 15:1607 - Petition requesting witness protection services

§1607. Petition requesting witness protection services

A. In any criminal investigation or proceeding, the prosecuting attorney with jurisdiction over the investigation or proceeding may file a petition with the board requesting witness protection services for a critical witness if the prosecuting attorney certifies that such witness's participation in the investigation or proceeding places the witness at risk of harm, including but not limited to intimidation or retaliatory violence. The identity of the witness shall not be provided to the board and shall remain confidential.

B. The petition shall include a proposed plan for protection services which shall include but not be limited to projected costs, method of protection, and likely duration of services.

C. The board shall review the petition as soon as possible and if, by a vote of four or more board members, it finds that the petition and plan comply with the rules and regulations established by the board, the board shall assist the prosecuting attorney in coordinating the efforts of state and local agencies to secure witness protection services.

D. The board shall, subject to appropriation, reimburse the prosecuting attorney for any witness protection related costs that comply with the regulations and guidelines established by the board.

Acts 2009, No. 263, §1.



RS 15:1608 - Temporary witness protection services; exigent circumstances

§1608. Temporary witness protection services; exigent circumstances

A. If a prosecuting attorney determines that exigent circumstances exist regarding an imminent threat to the safety of a critical witness or the immediate family of a critical witness, he may take any appropriate temporary action he determines is necessary to protect the safety of the critical witness and his immediate family without prior approval of the board.

B. The prosecuting attorney shall inform the board of the action taken and the related costs within forty-eight hours. Any such costs, which would otherwise be in compliance with the rules and regulations established by the board pursuant to the provisions of this Chapter, may be reimbursed to the prosecuting attorney.

Acts 2009, No. 263, §1.



RS 15:1609 - Written memorandum of understanding; persons required to sign; criteria

§1609. Written memorandum of understanding; persons required to sign; criteria

A. Before providing witness protection services to any critical witness or his immediate family under this Chapter, except where it is determined that temporary protection services are necessary pursuant to R.S. 15:1608, the prosecuting attorney shall enter into a written memorandum of understanding with the critical witness and any person in his immediate family who has attained the age of majority and who will be receiving protective services.

B. If temporary protection services have been provided pursuant to R.S. 15:1608, the critical witness and any person in his immediate family who has attained the age of majority and who is receiving protective services shall enter into a written memorandum of understanding as soon as practicable.

C.(1) The critical witness's written memorandum of understanding shall be signed by the prosecuting attorney or his designee, the critical witness to be afforded protection services, the tutor or legal guardian of the critical witness if the critical witness is a minor, and the attorney representing the critical witness if the critical witness is represented by counsel.

(2) Any immediate family member who has attained the age of majority and who will be receiving protective services shall execute a written memorandum of understanding in compliance with the provisions of this Section and such memorandum shall be signed by the immediate family member and the prosecuting attorney or his designee.

D. The written memorandum of understanding shall not be considered a grant of immunity from criminal prosecution.

E. The written memorandum of understanding shall include the responsibilities agreed to by the state in providing protection services and the responsibilities agreed to by the critical witness or his immediate family in receiving protection services.

F. The written memorandum of understanding shall provide that the signatory party receiving protection services agrees as a condition of receiving those services to:

(1) Provide complete and truthful information to all relevant law enforcement officials related to all relevant investigations and to testify completely and truthfully in all appropriate proceedings.

(2) Not commit any crime.

(3) Take all necessary precautions to avoid making known to others his participation in the witness protection services program or the provision of protection services under such program.

(4) Comply with any legal obligations or civil judgments.

(5) Cooperate with all reasonable requests of officers and employees of the state who are providing protection services under this Chapter.

(6) Designate another person to act as an agent for the service of process. Under no circumstances shall the person so designated be an employee of the prosecuting attorney or other law enforcement agency or be a member of or perform duties on behalf of the witness protection services board.

(7) Make a sworn statement of all outstanding legal obligations, including obligations concerning child custody and visitation, and child support.

(8) Disclose any probation or parole conditions, obligations, or responsibilities.

(9) Regularly inform the prosecuting attorney of his activities and current address.

(10) Comply with such other specific conditions as are appropriate, stated directly and without ambiguity, so as to be understandable to a reasonable man.

G. The written memorandum of understanding shall provide that the state agrees to:

(1) Provide the names and telephone numbers of representatives of the prosecuting attorney or law enforcement personnel to contact if the critical witness or a member of his immediate family receiving protection services has questions or concerns related to the protection services or to his safety.

(2) Provide the protection services that the prosecuting attorney has requested if approved by the board in accordance with this Chapter.

(3) Provide the procedures to be followed, if there is a determination by the prosecuting attorney that there has occurred a material breach of the memorandum of understanding, as established by the prosecuting attorney.

Acts 2009, No. 263, §1.



RS 15:1610 - Refusal of protection services; revocation of services upon violation of memorandum of understanding

§1610. Refusal of protection services; revocation of services upon violation of memorandum of understanding

A. If a critical witness or any immediate family member thereof, after being offered protection services under this Chapter, at any time declines to receive such services, the prosecuting attorney shall request that the critical witness or such immediate family member thereof make such refusal in writing, or, if the critical witness or immediate family member refuses to document such refusal of services in writing, the prosecuting attorney shall document the refusal and inform the witness protection services board forthwith that the critical witness or immediate family member has declined protection services.

B. If a critical witness or immediate family member receiving protection services violates the terms of the memorandum of understanding set forth in R.S. 15:1609 or any other condition of receiving witness protection services under this Chapter, the prosecuting attorney may revoke and terminate all protection services. Upon such revocation and termination of protection services the prosecuting attorney shall notify the critical witness and his immediate family members in writing of the termination of protection.

C. The prosecuting attorney shall notify the board immediately of such revocation and grounds therefor.

Acts 2009, No. 263, §1.



RS 15:1611 - Relocation of critical witness to a public school

§1611. Relocation of critical witness to a public school

Notwithstanding any other provision of law to the contrary, if a petition and plan for witness protection, approved by the witness protection services board, requires relocation of a critical witness or immediate family member receiving protection services to a public school within or without the critical witness's or immediate family member's current school system, such relocation shall be effectuated without regard to any impediment, including but not limited to class capacity limits and attendance zones of any given school district.

Acts 2009, No. 263, §1.



RS 15:1612 - Right of action not created; immunity

§1612. Right of action not created; immunity

A. It is not the intent of the legislature to create any new right, right of action, or cause of action or eliminate any right, right of action, or cause of action existing under current law. Nothing in the provisions of this Chapter shall create, expressly or by implication, any right, claim, or cause of action in favor of anyone in connection with the provisions of witness protection services.

B. The state, any political subdivision of the state, or any officer or employee of the state or political subdivision shall not be subject to any civil liability as a result of any decision to provide or not to provide protection under this Chapter and shall be entitled to absolute immunity for any action or inaction in providing or failing to provide witness protection.

Acts 2009, No. 263, §1.



RS 15:1613 - Liaison with United States Marshal's Office; pursuit of federal resources and funding

§1613. Liaison with United States Marshal's Office; pursuit of federal resources and funding

A. The board shall establish a liaison with the United States Marshal's Office in order to facilitate the legal processes over which the federal government has sole authority. The liaison shall coordinate all requests for federal assistance relating to witness protection.

B. The board shall pursue all federal sources that may be available for implementing this Chapter. For that purpose, the board shall establish a liaison with the United States Department of Justice.

Acts 2009, No. 263, §1.



RS 15:1614 - Confidentiality of records

§1614. Confidentiality of records

A. Any information relating to any witness participating in any program established pursuant to the provisions of this Chapter shall remain confidential and shall not be subject to disclosure pursuant to the Louisiana Code of Criminal Procedure, the Public Records Act as provided under R.S. 44:1 et seq., or any other provision of state law.

B. Information related to the appropriation, allocation, or expenditure of monies on the program that does not include any information relating to any witness shall be public and not subject to Subsection A of this Section.

Acts 2009, No. 263, §1.






TITLE 16 - District Attorneys

RS 16:1 - TITLE 16 DISTRICT ATTORNEYS

TITLE 16 DISTRICT ATTORNEYS

CHAPTER 1. GENERAL PROVISIONS

§1. District attorneys; election; term; qualifications; assistants; powers and duties

A. In each judicial district and in the parish of Orleans, there shall be a district attorney. He shall be elected at the congressional election, beginning in 1984 and every six years thereafter, shall serve a term of six years, and shall take office and begin his term on the second Monday of January following election. He shall have been admitted to the practice of law in the state for at least five years prior to his election and shall have resided in the judicial district for the two years preceding the election. The district attorney for the parish of Orleans shall have resided therein for two years preceding the election. A district attorney may select assistants as authorized by law, and other personnel.

B. The district attorneys throughout the state of their designated assistants, the parish of Orleans excepted, shall represent the state in all civil actions, and shall have charge of every criminal prosecution by the state in his district, be the representative of the state before the grand juries in his district, and be the legal advisor to the grand juries. He shall perform other duties provided by law.

C. The district attorney for the parish of Orleans or his designated assistant shall have charge of every criminal prosecution by the state in the Criminal District Court for the Parish of Orleans, and represent the state in all matters in the Orleans Parish Juvenile Court.

The district attorney or his designated assistant shall be the representative of the state before the grand juries in the parish of Orleans and shall be the legal advisor to the grand juries. He shall perform other duties provided by law.

D. The term of the district attorney for the parish of Orleans in office on the effective date of this Section shall expire on December 31, 1978. His successor shall be elected at the same time as district attorneys throughout the state in 1978, and thereafter the successors to the office shall be elected at the same time as the district attorneys throughout the state.

Amended by Acts 1975, No. 686, §1; Acts 1981, No. 122, §2; Acts 1993, No. 374, §1.



RS 16:2 - Duty of district attorney to act as counsel for parish boards and commissions

§2. Duty of district attorney to act as counsel for parish boards and commissions

A. The district attorneys of the several judicial districts of Louisiana, other than the parish of Orleans, shall ex officio be the regular attorneys and counsel for the police juries, parish school boards, and city school boards within their respective districts and of every state board or commission domiciled therein, including levee boards, hospital and asylum boards, education boards, and all state boards or commissions the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority, except state boards and commissions domiciled at the city of Baton Rouge, parish of East Baton Rouge, and all boards in charge or in control of state institutions.

B. Notwithstanding any other provision of this Section or any law to the contrary, nothing shall prevent the governing authorities of the parishes of St. Charles, St. John the Baptist, Ouachita, Morehouse, Calcasieu, and Vermilion or any city or parish school board in the state from each employing or retaining its own attorney to represent it generally. The employment of attorneys by said governing authorities shall relieve the district attorneys of the judicial districts serving the parishes of St. Charles, St. John the Baptist, Ouachita, Morehouse, Calcasieu, and Vermilion from any further duty of representing said governing authorities, and the employment of an attorney by any city or parish school board shall relieve the district attorney of the judicial district serving such city or parish school board from any further duty of representing such school board.

C. The district attorneys who shall refuse or wilfully fail to perform the duties required of them by this Section or wilfully fail to render faithful and efficient services in this regard shall be deemed guilty of malfeasance and gross misconduct and be removed from office in the manner prescribed by law.

D. Where a parish has adopted a charter for local self-government or other home rule charter and such charter provides for the employment of a parish attorney or a special attorney or counsel, the district attorney shall not be the regular attorney or counsel for such governing authority.

Notwithstanding the provisions of R.S. 42:261(C) and R.S. 42:263, in a parish which has adopted a charter for local self-government or other home rule charter, if the charter so provides, the parish governing authority may retain or employ any attorney or counsel to represent it generally or retain or employ any special attorney or counsel to represent it in any special matter without the approval of the attorney general.

E. In the parish of Lafourche, the district attorney shall ex officio and without extra compensation, general or special, be the regular attorney and counsel for the parish governing authority, the school board, and every state board or commission domiciled therein, including levee boards, hospital and asylum boards, education boards, and all state boards or commissions the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority.

F. The parish school boards and governing authorities of the parishes of Iberia, St. Mary, and St. Martin may each contribute up to one hundred thousand dollars annually to the district attorney of the Sixteenth Judicial District to help defray the cost of providing legal services to the boards and commissions enumerated in Subsection A of this Section.

Amended by Acts 1974, No. 479, §1; Acts 1978, No. 588, §1; Acts 1979, No. 324, §1; Acts 1981, No. 728, §1; Acts 1983, No. 184, §1; Acts 1983, No. 475, §1; SCR No. 86, 1983 R.S.; Acts 1985, No. 1009, §1; Acts 2001, No. 359, §1; Acts 2004, No. 639, §1.



RS 16:2.1 - Duty of district attorney to act as counsel for recreation and Park Commission of East Baton Rouge Parish

§2.1. Duty of district attorney to act as counsel for recreation and Park Commission of East Baton Rouge Parish

Notwithstanding the provisions of R.S. 16:2 or of any other law to the contrary, the Recreation and Park Commission for the parish of East Baton Rouge may retain, select, and/or employ, on a full or part time basis or on retainer, an attorney or attorneys to serve as its regular or special attorney or attorneys to serve as counsel for the commission as the commission may determine. In such case the commission may fix and pay the salary or compensation of said attorney or attorneys. The employment of an attorney or attorneys under this authorization shall relieve the district attorney of his responsibility to serve as attorney for the commission, only in such instances as the commission employs or retains a special attorney or if the commission exercises this authority in order to employ or retain a regular attorney to handle all legal matters for the commission.

Added by Acts 1978, No. 315, §1.



RS 16:3 - Representation of state in city courts; fees

§3. Representation of state in city courts; fees

The district attorneys throughout the state shall represent the state in all criminal prosecutions before city courts constituted by law.

They shall receive the same fees now provided by law for convictions for the same offenses in the district courts of Louisiana.



RS 16:4 - Fees in certain districts

§4. Fees in certain districts

The district attorneys throughout the state whose salaries in lieu of fees have not been fixed by law shall be entitled to receive, in addition to their salaries as allowed by the constitution, the following fees: Five dollars for each conviction on which the accused is finally sentenced only to pay a fine; ten dollars for each conviction on which the accused is finally sentenced to imprisonment in jail; fifteen dollars for each conviction on which the accused is finally sentenced to imprisonment in the penitentiary for a term shorter than life; twenty dollars for each conviction on which the accused is finally sentenced to imprisonment in the penitentiary for life; and twenty-five dollars for each conviction on which the accused is finally sentenced to death. He shall receive only one fee for each defendant convicted regardless of the number of convictions against the same defendant where the sentences imposed by the court are to run concurrently, and shall not be paid his fee until the sentence has become final on appeal or otherwise. In districts composed of more than one parish, fees herein provided for shall be paid by the parish in which the conviction takes place and the governing authority of each parish shall annually, and at the time they prepare their general budget of expenses, budget an amount sufficient to pay the fees as herein fixed.



RS 16:5 - Commission on funds collected

§5. Commission on funds collected

The district attorneys of this state, the parish of Orleans excepted, shall receive a commission of five per cent on all amounts they may collect in any suit in favor of the state, parish or school boards, and the commissions, as now allowed by law, for collections on forfeited bonds.



RS 16:6 - Reimbursement for expenses; payment by police juries

§6. Reimbursement for expenses; payment by police juries

The district attorneys of this state, the parish of Orleans excepted, shall be entitled to an expense allowance for salaries of stenographers, clerks and secretaries, and salaries or charges for special officers, investigators and other employees and an expense allowance for stationery forms, telephone, transportation, travel, postage, hotel and other expenses incurred in the discharge of their official duties.

The police juries of the various parishes of the state of Louisiana are hereby authorized to pay from their general fund any of the items of expense, as provided for herein, incurred by the several district attorneys of this state when acting in their official capacities.

Amended by Acts 1959, No. 113, §17; Acts 1973, No. 115, §1.



RS 16:7 - Report of taking of appeals; preparation of briefs

§7. Report of taking of appeals; preparation of briefs

Each district attorney, in all civil cases in which the state is concerned and wherein appeals have been taken, shall immediately report in writing to the attorney general that the appeals have been taken and the time when they are returnable. When the appeals are returnable to an appellate court sitting at places other than the city of New Orleans, the written report shall be sent to the district attorney of the place where the court will hear the appeal.

The district attorney shall prepare a brief for the case which he shall forward to the attorney general or district attorney who shall revise the brief for use in the appellate court.



RS 16:8 - Repealed by Acts 1990, No. 73, 1.

§8. Repealed by Acts 1990, No. 73, §1.



RS 16:9 - Appointment of substitute by district judge; by attorney general

§9. Appointment of substitute by district judge; by attorney general

The district judges shall appoint a competent attorney to represent the state in civil matters pending before their courts, when, from any cause, the district attorney is recused, necessarily absent, or sick. The compensation for services rendered shall not exceed the fees now allowed by law to district attorneys for similar services and the compensation shall come out of fees which would otherwise go to the district attorney for these services.

If a district judge is not able, for any cause, to appoint a competent attorney as above provided he shall certify this fact in writing to the attorney-general who shall designate and appoint a district attorney of another district to prosecute all cases, matters, and proceedings for the state.



RS 16:10 - Annual salary of district attorneys payable by state

§10. Annual salary of district attorneys payable by state

A. The annual salary of the several district attorneys throughout the state of Louisiana is hereby fixed at fifty thousand dollars payable monthly by the state treasurer upon the warrant of the district attorney.

B. The provisions of this section shall not be construed to repeal, supersede or affect any existing law or laws or provisions of any statutes which have been enacted or may be enacted by the legislature fixing the compensation to be paid the district attorneys throughout the state by the governing authorities of the several parishes of the state. Any such compensation paid by the governing authorities of the several parishes of the state shall be in addition to the sum which the state treasurer is required to pay under the provisions of this section.

Added by Acts 1950, No. 186, §§1, 2. Amended by Acts 1952, No. 392, §§1, 2; Acts 1965, No. 48, §1; Acts 1967, No. 12, §1; Acts 1970, No. 209, §1; Acts 1973, No. 115, §1; Acts 1975, No. 758, §1, eff. July 1, 1975; Acts 1979, No. 207, §1; Acts 1980, No. 169, §2, eff. Sept. 1, 1980; Acts 1981, No. 636, §4, eff. Sept. 1, 1981; Acts 1992, No. 1064, §1, eff. July 1, 1992.



RS 16:11 - Annual salary of assistant district attorneys payable by state

§11. Annual salary of assistant district attorneys payable by state

A.(1) Except as provided in Paragraph (2) of this Subsection, effective July 1, 2006, the annual salary of each of the several assistant district attorneys throughout the state of Louisiana, including the parish of Orleans, is hereby fixed at thirty-five thousand dollars payable monthly by the state treasurer upon the warrant of each of the assistant district attorneys. Effective July 1, 2007, the annual salary of each of the several assistant district attorneys, throughout the state of Louisiana, including the parish of Orleans, is hereby fixed at forty thousand dollars payable monthly by the state treasurer upon the warrant of each of the assistant district attorneys. Effective July 1, 2008, the annual salary of each of the several assistant district attorneys, throughout the state of Louisiana, including the parish of Orleans, is hereby fixed at forty-five thousand dollars payable monthly by the state treasurer upon the warrant of each of the assistant district attorneys. Any increase in salary shall be subject to an appropriation for that purpose.

(2) Notwithstanding the provisions of R.S. 16:51(A)(19), (23) and (38) to the contrary, the district attorney for the parish of Orleans and the Nineteenth and Twenty-Third Judicial Districts may reallocate by combining or dividing the total amount fixed in Paragraph (1) of this Subsection to pay the salaries of any of his other assistant district attorneys in any lawful manner he deems appropriate. The district attorney shall certify to the state treasurer the amount of the annual salary payable upon warrant for each of his assistant district attorneys provided for in R.S. 16:51(A)(19), (23) and (38).

B. The provisions of this Section shall not be construed to repeal, supersede or affect any existing law or laws or provisions of any statutes which have been enacted or may be enacted by the legislature fixing the compensation to be paid the assistant district attorneys throughout the state by the governing authorities of the several parishes of the state. Any such compensation paid by the governing authorities of the several parishes of the state shall be in addition to the sum which the state treasurer is required to pay under the provisions of this Section.

Added by Acts 1952, No. 393, §§1, 2; Amended by Acts 1954, No. 351, §1; Acts 1965, No. 116, §1; Acts 1969, No. 121, §1; Acts 1970, No. 289, §1; Acts 1975, no. 758, §2, eff. July 1, 1975; Acts 1979, No. 208, §1; Acts 1980, No. 169, §2, eff. Sept. 1, 1980; Acts 1981, No. 636, § 4, eff. Sept. 1, 1981; Acts 1992, No. 1065, §1, eff. July 1, 1992; Acts 2003, No. 705, §1; Acts 2004, No. 713, §1, eff. July 6, 2004; Acts 2006, No. 790, §1; Acts 2007, No. 283, §1; Acts 2014, No. 366, §1.



RS 16:12 - Vacancies

§12. Vacancies

When a vacancy is caused by death, resignation or removal of a district attorney, the parish of Orleans excepted, and the unexpired term is for a longer period than one year, the attorney general shall forthwith assign the district attorney of another district to act as district attorney of the district wherein such vacancy exists and the district attorney so assigned shall be the lawful successor of such district attorney.

Such assigned district attorney shall have the powers and duties and shall receive, as additional compensation for his services, the same remuneration as is provided by law for the district attorney of the district to which he is assigned, which shall be payable in the manner provided by existing law. If the district to which assignment is made has been provided by law with assistant district attorneys, the assigned district attorney may appoint assistant district attorneys having the qualifications required by law, and the assistant district attorneys so appointed shall receive the remuneration provided by law for such assistants.

The assignment of a district attorney as herein provided and the employment of the assistant district attorneys appointed shall be for a period which shall extend until the vacancy hereinbefore referred to shall be filled by election, appointment or otherwise as provided by law.

Added by Acts 1960, No. 23, §1.



RS 16:13 - Investigators; appointment; compensation

§13. Investigators; appointment; compensation

A. Each district attorney of this state is hereby authorized to employ one special investigator in addition to any others previously authorized by law, to be known by the title of "District Attorneys' Investigator".

B. The special investigator shall receive an annual salary payable by the state, of six thousand dollars. In addition, the governing authorities of the parish or parishes comprising any judicial district may provide and pay an additional compensation to these investigators.

C. No district attorney shall employ a special investigator as authorized by this section until and unless the funds to pay the state's portion of the salaries of such special investigators are appropriated or otherwise made available therefor.

Added by Acts 1968, No. 586, §1. Amended by Acts 1970, No. 368, §1; Acts 1970, No. 515, §1; Acts 1972, No. 501, §1; Acts 1975, No. 352, §1; Acts 1979, No. 323, §1.



RS 16:13.1 - District attorney's investigator; definition and duties

§13.1. District attorney's investigator; definition and duties

The investigators of the district attorneys' offices shall be peace officers with all privileges, immunities, and defenses accorded to peace officers, except that they shall not have the right to make arrests, except as citizens under Louisiana Code of Criminal Procedure Article 214. They shall have the same territorial jurisdiction as the district attorney for whom they work. Notwithstanding any other provisions of law to the contrary, investigators of a district attorney's office shall not receive state supplemental pay.

Added by Acts 1978, No. 566, §1.



RS 16:14 - Annual salary of district attorneys and assistant district attorneys payable by parishes

§14. Annual salary of district attorneys and assistant district attorneys payable by parishes

A. Notwithstanding any provision of the law to the contrary, there shall be no restriction, limitation or ceiling placed on the amount of additional salary that may be paid to a district attorney or an assistant district attorney by the governing authorities of the several parishes of the state as provided for in R.S. 16:10 and R.S. 16:11.

B. The amounts of additional salaries paid to district attorneys and assistant district attorneys as of August 1, 1973, by the governing authorities of the several parishes of this state as additional salary shall be construed as the minimum amounts that shall be paid as additional salaries to the said respective district attorneys and assistant district attorneys by the governing authorities of the several parishes of this state.

C. The provisions of this section shall not be construed to repeal, supersede, or affect any existing law or laws or provisions of any statutes which have been enacted or may be enacted by the legislature fixing the compensation to be paid the district attorneys or the assistant district attorneys throughout the state by the governing authorities of the several parishes of the state, provided, however, that provisions of this section are to be construed in removing the restriction, limitation, or ceiling which may previously have existed on the amount of additional salary that the governing authorities of the several parishes of this state could pay to district attorneys and assistant district attorneys, and further, as creating a minimum additional salary which shall be paid by the governing authorities of the several parishes of this state to district attorneys and assistant district attorneys as additional salary, which minimum shall be that amount paid by the respective governing authorities of the several parishes of this state to the district attorneys and assistant district attorneys in their parishes on August 1, 1973.

Added by Acts 1973, No. 118, §1.



RS 16:15 - District attorney's worthless check collection fee

§15. District attorney's worthless check collection fee

A. A district attorney may collect a fee whenever his office collects and processes a check, draft, or order for the payment of money upon any bank or other depository, if the check, draft, or order for payment of money on any bank or depository:

(1) Has been issued in a manner which makes the issuance an offense under R.S. 14:71; or

(2) Has been forged under R.S. 14:72.

B. The district attorney may collect the fee authorized by this Section from any person who is a principal to the offense described in Subsection A of this Section.

C. The amount of the fee shall not exceed:

(1) Fifteen dollars, if the face amount of the check, draft, or order for the payment of money does not exceed fifteen dollars.

(2) Thirty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than fifteen dollars but does not exceed one hundred dollars.

(3) Seventy-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than one hundred dollars but does not exceed three hundred dollars.

(4) One hundred twenty-five dollars, if the face amount of the check, draft, or order for the payment of money is greater than three hundred dollars but does not exceed five hundred dollars.

(5) One hundred seventy-five dollars or twenty percent, whichever amount is greater, if the face amount of the check, draft, or order for the payment of money is greater than five hundred dollars.

D. If the person from whom the fee is collected was a principal to the offense of forgery, under R.S. 14:72, committed by altering the face amount of the check, draft, or order for the payment of money, the face amount as altered governs for the purpose of determining the amount of the fee.

E. Fees collected under this Section shall be deposited in a special fund to be administered by the district attorney. Expenditures from this fund shall be at the sole discretion of the district attorney and may be used only to defray the salaries and expenses of the office of the district attorney, but in no event may the district attorney supplement his or her own salary from this fund. Nothing in this Section shall be construed to decrease the total salaries, expenses, and allowances which the office of a district attorney is receiving at the time this Section takes effect.

F. Notwithstanding the provisions of Subsection E of this Section, in addition to the fees collected as provided in Subsection C of this Section, the district attorney shall collect a fee of twenty-five dollars per worthless check which shall be payable to the person or entity that honored the worthless check or checks.

Added by Acts 1983, No. 196, §1; Acts 1986, No. 74, §1; Acts 1991, No. 171, §2; Acts 1997, No. 1443, §1; Acts 2003, No. 440, §1.



RS 16:15.1 - District attorneys' toll collection fee

§15.1. District attorneys' toll collection fee

A. A district attorney may collect a fee whenever his office collects and processes a demand for payment or violation notice issued by a public entity which owns and administers a toll bridge or bridge-causeway as authorized by R.S. 47:820.5.1, R.S. 14:71.2, or by R.S. 47:820.5.2.

B. The district attorney may collect the fee authorized by this Section from the registered owner of any vehicle determined liable under R.S. 47:820.5.1, R.S. 14:71.2, or by R.S. 47:820.5.2.

C. The amount of the fee shall not exceed one hundred dollars.

D. Fees collected under this Section shall be deposited in a special fund to be administered by the district attorney. Expenditures from this fund shall be at the sole discretion of the district attorney and may be used only to defray the salaries and expenses of the office of the district attorney, but in no event shall the district attorney supplement his or her own salary from this fund. Nothing in this Section shall be construed to decrease the total salaries, expenses, and allowances which the office of a district attorney is receiving at the time this Section takes effect.

Acts 1995, No. 720, §2; Acts 2003, No. 727, §2, eff. June 27, 2003.



RS 16:16 - Additional court costs to defray expenses

§16. Additional court costs to defray expenses

A. Except in the parish of Orleans, in all criminal cases over which the district attorney's office has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of ten dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The sums collected under Subsection A of this Section shall be remitted monthly by the clerk's office to the office of the district attorney of the judicial district to be used at his discretion in defraying expenses of his office.

Acts 1986, No. 293, §1; Acts 2003, No. 706, §1.



RS 16:16.1 - Costs for prosecution expenses

§16.1. Costs for prosecution expenses

Except in the parish of Orleans, in all criminal cases, over which the district attorney's office has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or who pleads guilty or nolo contendere or against whom a judgment of bond forfeiture has been rendered, a nonrefundable sum of ten dollars in each case, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed. The sums collected under this Section shall be remitted monthly by the clerk's office to the office of the district attorney of the judicial district to be used in defraying expenses of his office.

Acts 1997, No. 1443, §2; Acts 2003, No. 706, §1.



RS 16:16.2 - Costs for prosecution expenses, Twenty-Second Judicial District

§16.2. Costs for prosecution expenses, Twenty-Second Judicial District

Notwithstanding any other statute or provision of law to the contrary, in all criminal cases over which the district attorney of the Twenty-Second Judicial District has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or who pleads guilty or nolo contendere or against whom a judgment of bond forfeiture has been rendered, a nonrefundable sum of five dollars in each case, which shall be in addition to all other funds, costs, or forfeitures lawfully imposed. The sums collected under this Section shall be remitted monthly by the sheriff's office of the parishes of Washington and St. Tammany directly to the office of the district attorney of the Twenty-Second Judicial District to be used in defraying expenses of his office.

Acts 2000, 1st Ex. Sess., No. 37, §1.



RS 16:16.3 - Additional court costs to defray expenses; Orleans Parish

§16.3. Additional court costs to defray expenses; Orleans Parish

A. In all criminal cases over which the district attorney's office in Orleans Parish has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of twenty dollars, which shall be in addition to all other fines, costs, or forfeitures lawfully imposed.

B. The sums collected under Subsection A of this Section shall be remitted monthly by the judicial administrator's office of the Criminal District Court for the parish of Orleans to the office of the district attorney of Orleans Parish to be used at his discretion in defraying expenses of his office.

Acts 2003, No. 706, §1.



RS 16:17 - Victims assistance program; creation

§17. Victims assistance program; creation

A. There is hereby created, within each judicial district in the office of the district attorney, a victims assistance program. The purpose of the program shall be to assist victims and their families through the entire criminal justice process and to facilitate the delivery of victims' services and rights as provided by law.

B. There shall be a full-time victims assistance coordinator for each judicial district. In judicial districts exceeding one hundred thousand persons there shall be one full-time victims assistance coordinator for each one hundred thousand persons or portion thereof which exceeds fifty thousand persons.

C. The victims assistance coordinator shall be paid an annual salary not to exceed thirty thousand dollars, including benefits. This salary shall be payable monthly by the state treasurer upon the warrant of the district attorney and may be supplemented by local funds as may become available to the district attorney.

D. The district attorneys' offices shall establish uniform minimum qualifications for the victims assistance coordinators. The district attorneys shall be responsible for the promulgation of the uniform minimum qualifications of the victims assistance coordinators.

E. The district attorney may assess and collect a reasonable fee from participants in pretrial diversion or pretrial intervention programs to support and maintain victims assistance and/or diversionary programs.

Acts 1995, No. 1170, §1; Acts 2008, No. 316, §1.



RS 16:51 - Assistant district attorneys

CHAPTER 1-A. ASSISTANT DISTRICT ATTORNEYS

§51. Assistant district attorneys

A. The district attorney of each judicial district and of the parish of Orleans shall appoint a first assistant district attorney and such other assistant district attorneys for his respective judicial district or for the parish of Orleans as may be necessary, the total number of assistant district attorneys in each judicial district and in the parish of Orleans to be not less than as hereinafter set forth:

(1) In the First Judicial District, twenty-seven assistant district attorneys;

(2) In the Second Judicial District, ten assistant district attorneys;

(3) In the Third Judicial District, nine assistant district attorneys;

(4) In the Fourth Judicial District, twenty-six assistant district attorneys;

(5) In the Fifth Judicial District, six assistant district attorneys;

(6) In the Sixth Judicial District, seven assistant district attorneys;

(7) In the Seventh Judicial District, five assistant district attorneys;

(8) In the Eighth Judicial District, four assistant district attorneys;

(9) In the Ninth Judicial District, fifteen assistant district attorneys;

(10) In the Tenth Judicial District, five assistant district attorneys;

(11) In the Eleventh Judicial District, four assistant district attorneys;

(12) In the Twelfth Judicial District, seven assistant district attorneys;

(13) In the Thirteenth Judicial District, five assistant district attorneys;

(14) In the Fourteenth Judicial District, twenty-three assistant district attorneys;

(15) In the Fifteenth Judicial District, nineteen assistant district attorneys;

(16) In the Sixteenth Judicial District, twenty-one assistant district attorneys;

(17) In the Seventeenth Judicial District, thirteen assistant district attorneys;

(18) In the Eighteenth Judicial District, ten assistant district attorneys;

(19) In the Nineteenth Judicial District, forty-eight assistant district attorneys;

(20) In the Twentieth Judicial District, five assistant district attorneys;

(21) In the Twenty-First Judicial District, eighteen assistant district attorneys;

(22) In the Twenty-Second Judicial District, thirty assistant district attorneys;

(23) In the Twenty-Third Judicial District, nineteen assistant district attorneys;

(24) In the Twenty-Fourth Judicial District, fifty-two assistant district attorneys;

(25) In the Twenty-Fifth Judicial District, five assistant district attorneys;

(26) In the Twenty-Sixth Judicial District, twelve assistant district attorneys;

(27) In the Twenty-Seventh Judicial District, eleven assistant district attorneys;

(28) In the Twenty-Eighth Judicial District, three assistant district attorneys;

(29) In the Twenty-Ninth Judicial District, nine assistant district attorneys;

(30) In the Thirtieth Judicial District, six assistant district attorneys;

(31) In the Thirty-First Judicial District, four assistant district attorneys;

(32) In the Thirty-Second Judicial District, nineteen assistant district attorneys;

(33) In the Thirty-Third Judicial District, four assistant district attorneys;

(34) In the Thirty-Fourth Judicial District, eight assistant district attorneys;

(35) In the Thirty-Fifth Judicial District, four assistant district attorneys;

(36) In the Thirty-Sixth Judicial District, four assistant district attorneys;

(37) In the Thirty-Seventh Judicial District, two assistant district attorneys;

(38) In the parish of Orleans, eighty-three assistant district attorneys;

(39) In the Thirty-Eighth Judicial District, two assistant district attorneys;

(40) In the Thirty-Ninth Judicial District, two assistant district attorneys;

(41) In the Fortieth Judicial District, nine assistant district attorneys;

(42) In the Forty-Second Judicial District, four assistant district attorneys.

B. The first assistant district attorney for each judicial district and for the parish of Orleans shall possess the same qualifications as provided by the constitution for district attorneys. Other assistant district attorneys for each judicial district and for the parish of Orleans shall be admitted to practice law in this state. Assistant district attorneys serve at the pleasure of and may be removed at the discretion of the district attorney.

Added by Acts 1974, No. 640, §1, eff. Jan. 1, 1975. Amended by Acts 1975, No. 390, §1; Acts 1975, No. 554, §1; Acts 1976, No. 47, §9, eff. Jan. 3, 1977; Acts 1976, No. 282, §1; Acts 1976, No. 307, §5, eff. eff. Jan. 3, 1977; Acts 1977, No. 22, §1; Acts 1977, No. 164, §9, eff. Jan. 1, 1979; Acts 1977, No. 620, §25, eff. Jan. 3, 1979; Acts 1978, No. 465, §1, eff. Jan. 1, 1979; Acts 1979, No. 146, §1, Acts 1979, No. 247, §1; Acts 1979, No. 264, §1; Acts 1979, No. 330, §1; Acts 1979, No. 492, §1; Acts 1979, No. 635, §3, eff. March 1, 1980; Acts 1980, No. 437, §1; Acts 1981, No. 694 §1, eff. July 20, 1981; Acts 1981, No. 806, §§1, 2; Acts 1982, No. 21, §6(d), eff. Jan. 1, 1985; Acts 1982, No. 354, §1; Acts 1982, No. 388, §1; Acts 1984, No. 84, §1, eff. Jan. 1, 1985; Acts 1984, No. 111, §§1, 2, eff. Jan. 1, 1985; Acts 1984, No. 293, §1; Acts 1986, No. 947, §1; Acts 1990, No. 399, §1; Acts 1986, No. 947, §1; Acts 1990, No. 399, §1; Acts 1990, No. 406, §1; Acts 1991, No. 20, §1; Acts 1991, No. 415, §1; Acts 1991, No. 1025, §1; Amended by Acts 1993, No. 309, §1; Acts 1993, No. 408, §1; Acts 1993, No. 912, §1; Acts 1993, No. 913, §1; Acts 1994, 3rd Ex. Sess., No. 121, §1, eff. July 1, 1994; Acts 1995, No. 838, §1; Acts 1997, No. 522, §1; Acts 1999, No. 691, §1; Acts 2001, No. 1155, §1; Acts 2004, No. 812, §1, eff. July 1, 2004; Acts 2005, No. 311, §1, eff. August 15, 2005; Acts 2007, No. 239, §1; Acts 2007, No. 416, §2, eff. Jan. 1, 2009; Acts 2008, No. 377, §1.



RS 16:52 - Additional salary of assistant district attorneys

§52. Additional salary of assistant district attorneys

The assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state as provided in R.S. 16:11, an annual salary as fixed by existing statutes and paid by the governing authority of the parish or parishes composing the judicial district.

Added by Acts 1974, No. 640, §1, eff. Jan. 1, 1975.



RS 16:53 - Additional assistant district attorneys

§53. Additional assistant district attorneys

In addition to the number of assistant district attorneys provided for each judicial district and for the parish of Orleans in R.S. 16:51 the district attorney of each judicial district and of the parish of Orleans may appoint additional assistant district attorneys. The salary of such additional assistant district attorneys, with the approval of the governing authorities affected, shall be paid by the parish or parishes composing the judicial district or by the parish of Orleans.

Added by Acts 1974, No. 640, §1, eff. Jan. 1, 1975.



RS 16:54 - Advisory and Review Commission on Assistant District Attorneys; purposes; membership; appointments; expenses; rules; meetings

§54. Advisory and Review Commission on Assistant District Attorneys; purposes; membership; appointments; expenses; rules; meetings

A. There is hereby created within the office of the governor the Governor's Advisory and Review Commission on Assistant District Attorneys, hereafter referred to as the commission, to advise the governor and the legislature with respect to state funded additional assistant district attorney positions in the respective judicial districts and the parish of Orleans. Notwithstanding the provisions of R.S. 16:53, the determination of the commission as to the necessity for each additional district attorney position in each judicial district shall be final, and no position of additional assistant district attorney to be paid by the state shall be enacted without the approval of the commission.

B.(1) The commission shall be composed of the following members:

(a) The judicial administrator of the Supreme Court of Louisiana.

(b) The speaker of the Louisiana House of Representatives, or his designee.

(c) The president of the Louisiana Senate or his designee.

(d) The chairman of the House Committee on the Judiciary.

(e) The chairman of the Senate Committee on Judiciary B.

(f) The president of the Louisiana District Attorneys Association.

(g) The executive counsel to the governor.

(2) The executive counsel to the governor shall serve as chairman of the commission.

C. Members of the commission shall not receive compensation or per diem for attendance of commission meetings but may be reimbursed reasonable expenses.

D. The commission shall adopt rules necessary for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations.

E. The commission shall meet regularly as determined by the chairman; however, the chairman shall call an extraordinary meeting when requested to do so, in writing, by four or more members of the commission.

Acts 2003, No. 1230, §1.



RS 16:55 - Guidelines for determination of additional assistant district attorneys

§55. Guidelines for determination of additional assistant district attorneys

A. The guidelines in this Section shall be followed in determining the authorization for additional assistant district attorneys in any judicial district.

B. The absolute minimum number of assistant district attorneys required to staff a district attorney's office may be ascertained by adding:

(1) One assistant district attorney per division of court (or judge).

(2) In jurisdictions serving a population in excess of fifty thousand citizens, the office would require an additional assistant district attorney to share the administrative duties and additional workload.

C. In both larger and smaller jurisdictions, a need for additional assistant district attorneys over and above the minimum indicated in the above described criteria may be justified by workload generated or complicated by the following factors:

(1) The number of parishes in the judicial district.

(2) The number of civil bodies represented by the district attorney's office.

(3) The volume of civil work as a result of representing civil bodies.

(4) The volume of felony cases.

(5) The volume of misdemeanor cases.

(6) The volume of juvenile cases.

(7) The volume of nonsupport and family cases.

(8) The volume of city court caseload.

(9) The number of judges available.

(10) The amount of judicial time or trial time available.

(11) The number of police agencies within the district.

(12) The number of additional assistant district attorneys, on staff, paid by federal funds.

Acts 1993, No. 309, §2, eff. August 15, 1993.



RS 16:60 - Judicial enforcement districts and subdistricts; creation and boundaries

CHAPTER 1-B. JUDICIAL ENFORCEMENT DISTRICTS

§60. Judicial enforcement districts and subdistricts; creation and boundaries

There is hereby created in each judicial district, except for the parish of Orleans, a political subdivision to be known as a judicial enforcement district for the purpose of providing additional financing to the office of the district attorney for that judicial district. The boundaries of each district shall be coterminous with the boundaries of the parish or parishes comprising the judicial district and the duly elected district attorney of the judicial district or his successor shall be ex officio the chief executive officer of the district. In districts comprising more than one parish, the district attorney may create one or more subdistricts which shall each comprise one parish of the judicial district. The district attorney of the judicial district shall be ex officio the chief executive officer of any subdistrict created within the district.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:61 - Power to tax

§61. Power to tax

The districts herein created and the subdistricts which may be created shall have the power to tax but only as provided by this Chapter.

Acts 1988, No. 688, §1, eff. July 15, 1988.

{{NOTE: SEE ACTS 1988, NO. 688, §2.}}



RS 16:62 - Method of taxation; referendum to increase taxes beyond initial authorization; collection

§62. Method of taxation; referendum to increase taxes beyond initial authorization; collection

A. Each district or subdistrict hereby created shall be authorized to levy an ad valorem tax on the assessed valuation of all property appearing on the 1988 and subsequent tax rolls, only with the approval of a majority of the electors voting in an election held for that purpose, in an amount not to exceed five mills on the dollar on the property subject to taxation situated in the district or subdistrict. However, the taxes generated by the millage levied shall be collected free of deductions for retirement systems.

B. In addition to the taxes authorized herein, the district or a subdistrict created by the district attorney may impose additional millages in any district or subdistrict when approved by a majority of the electors voting thereon in an election held for that purpose, and any taxes generated by such additional millages shall be levied subject to deductions for retirement systems. This election may be called by the district attorney and ex officio executive officer of the district or subdistrict. The cost of the election shall be borne by the district attorney's general fund unless the election is concurrent with another election, in which event the district or subdistrict shall bear a proportionate share of the cost.

C. In addition to the taxes authorized by this Chapter, each district or subdistrict may levy and receive any other taxes authorized by the constitution of the state of Louisiana to political subdivisions, including a tax upon the sale at retail, the use, lease or rental, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services as defined by law. The tax herein authorized shall be levied and collected only after the question of its imposition has been submitted to and approved by a majority of the qualified voters of the district or subdistrict voting in an election conducted in accordance with the Louisiana Election Code. This election may be called by the district attorney and ex officio executive officer of the district or subdistrict.

D. Nothing contained herein shall be interpreted as diminishing any authority of the sheriff for the collection of taxes as delegated to him in the constitution and laws of the state.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:63 - Disbursements

§63. Disbursements

All funds received by the districts or subdistricts herein created shall be paid into the district attorney's general fund which shall be disbursed by the district attorney in accordance with law. Expenditures from the district attorney's general fund shall be subject to the public bid laws of the state of Louisiana.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:64 - Powers of district attorney not diminished

§64. Powers of district attorney not diminished

It is the purpose of this Chapter to create judicial enforcement districts and subdistricts for the additional financing of the district attorney's office for each such district. Nothing contained herein shall be interpreted as diminishing any of the authority of the district attorney as delegated to him in the constitution and laws of this state.

Acts 1988, No. 688, §1, eff. July 15, 1988.



RS 16:65 - Power to borrow

§65. Power to borrow

A. Each district or subdistrict, acting through its duly elected district attorney as its governing authority, is hereby authorized to borrow money and to issue certificates of indebtedness payable from its general revenues, including the avails or residue of the taxes authorized by this Chapter, for the purpose of financing the acquisition, construction, renovation, expansion, equipping, and furnishing of office, research, and other facilities for the officers, employees, and staff of the district or subdistrict.

B. Each district or subdistrict is also hereby authorized, within two calendar years following a disaster declaration pursuant to the Stafford Act, 42 USC 101 et seq., covering the geographic area in which the district or subdistrict is located, to borrow money only from other governmental entities and not to exceed twenty-five percent of the annual operating budget of the district attorney's office, and to issue certificates of indebtedness payable from its general revenues, including the avails or residue of the taxes authorized by this Chapter, for the purpose of financing the daily operations of the office, including employee, general operating, and all other expenses.

C. Any certificates of indebtedness shall be issued in the manner and subject to the terms and conditions provided by R.S. 33:2922 and 2923.

Acts 1988, No. 688, §1, eff. July 15, 1988; Acts 2006, No. 55, §1.



RS 16:71 - JUDICIAL DISTRICTS

CHAPTER 2. JUDICIAL DISTRICTS

PART I. PARISH OF ORLEANS

§71. Compensation; assistants and office help

A. There shall be a district attorney for the parish of Orleans.

B. He shall be elected by the voters of the parish at the time and for such term as are provided in R.S. 16:1. He shall receive an annual salary of fifty thousand dollars, payable monthly by the state treasurer upon the warrant of the district attorney, and such amount as the city of New Orleans shall appropriate, to be paid in equal monthly installments.

C. He shall be a licensed attorney and shall perform all duties now prescribed by law or hereafter prescribed by the legislature. He shall appoint the necessary assistants to the district attorney of the parish of Orleans, in accordance with law, who shall be licensed attorneys and the necessary clerks, stenographers and special officers for the district attorney and fix salaries which shall be paid by the city of New Orleans with funds otherwise made available to the district attorney.

D. The city of New Orleans shall provide a sum of not less than one hundred and twenty-four thousand dollars per annum for the payment of the salaries of the assistant attorneys, clerks, stenographers, special officers, and the expenses of the district attorney's office.

E. The assistant district attorneys, clerks, stenographers and special officers may be removed at the discretion of the district attorney.

Amended by Acts 1952, No. 114, §1; Acts 1954, No. 112, §1; Acts 1959, No. 44, §1; Acts 1965, No. 48, §2; Acts 1967, No. 12, §2; Acts 1970, No. 209, §1; Acts 1974, No. 470, §1; Acts 1981, No. 122, §2; Acts 1992, No. 1064, §1, eff. July 1, 1992.



RS 16:81 - Assistant district attorneys

PART II. FIRST JUDICIAL DISTRICT

§81. Assistant district attorneys

The offices of first, second, third, fourth, fifth, sixth, seventh, eighth and ninth assistant district attorneys for the First Judicial District of Louisiana are hereby created.

Amended by Acts 1954, No. 105, §1; Acts 1967, No. 49, §1; Acts 1970, No. 42, §1; Acts 1973, No. 118, §2.



RS 16:82 - Additional salary of assistant district attorneys

§82. Additional salary of assistant district attorneys

A. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than eleven thousand seven hundred fifty dollars, payable monthly on his own warrant.

B. The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than ten thousand dollars, payable monthly on his own warrant.

C. The third assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than eight thousand two hundred dollars, payable monthly on his own warrant.

D. The fourth assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than seven thousand four hundred dollars, payable monthly on his own warrant.

E. The fifth, sixth and seventh assistant district attorneys shall each receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than seven thousand dollars, payable monthly on the warrants of the fifth, sixth and seventh assistant district attorneys.

F. The eighth and ninth assistant district attorney shall each receive as compensation for his services an annual salary of not less than seven thousand dollars, payable monthly on the warrants of the eighth and ninth assistant district attorneys.

G. These salaries shall be paid by the parish of Caddo.

H. The assistant district attorneys for the First Judicial District shall receive as compensation for their services, in addition to the annual salaries paid them by the parish of Caddo, as provided in this section, such additional salaries as the police jury of Caddo Parish may provide.

Amended by Acts 1952, No. 13, §§1, 2; Acts 1954, No. 105, §§2, 3; Acts 1967, No. 49, §1; Acts 1970, No. 42, §1; Acts 1973, No. 118, §2.



RS 16:83 - Omitted as obsolete

§83. Omitted as obsolete



RS 16:84 - Additional salary of district attorney

§84. Additional salary of district attorney

The district attorney of the First Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of eleven thousand seven hundred and fifty dollars, payable monthly on his own warrant by the parish of Caddo.

Added by Acts 1959, No. 113, §1.



RS 16:85 - Budget to include additional salary

§85. Budget to include additional salary

The police jury of the parish of Caddo shall annually, and at the same time as it prepares the general budget of expenses, budget an amount sufficient to pay the additional salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §1.



RS 16:101 - Assistant district attorney

PART III. SECOND JUDICIAL DISTRICT

§101. Assistant district attorney

The office of assistant district attorney for the Second Judicial District is created. The assistant district attorney shall not be a resident of the parish in which the district attorney of said district resides.

Amended by Acts 1958, No. 129, §1.



RS 16:102 - Additional salary of assistant district attorney

§102. Additional salary of assistant district attorney

The assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state an annual salary of two thousand two hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Second Judicial District as follows:

By the parish of Claiborne, the sum of six hundred dollars per annum;

By the parish of Bienville, the sum of six hundred dollars per annum;

By the parish of Jackson, the sum of one thousand dollars per annum.

Amended by Acts 1958, No. 129, §1.



RS 16:103 - Additional salary of district attorney

§103. Additional salary of district attorney

The district attorney of the Second Judicial District of this state, shall, in addition to the salary now paid him by the State of Louisiana, be paid an additional salary of four thousand three hundred dollars, by the parishes comprising the said judicial district, apportioned as follows:

By the parish of Claiborne, the sum of $1,800.00 per annum;

By the parish of Bienville, the sum of $1,500.00 per annum;

By the parish of Jackson, the sum of $1,000.00 per annum.

Added by Acts 1950, No. 345, §1. Amended by Acts 1958, No. 88, §1.



RS 16:104 - Warrant

§104. Warrant

Said salaries shall be paid monthly to the district attorney of said district on his own warrant, and drawn on the secretary or treasurer of each of said parishes.

Added by Acts 1950, No. 345, §2.



RS 16:105 - Budget to include additional salary

§105. Budget to include additional salary

The police jury of each of said parishes shall annually, and at the same time as they prepare their general budget of expenses, budget an amount sufficient to pay the salaries as herein fixed.

Added by Acts 1950, No. 345, §3.



RS 16:106 - Other fees or compensation prohibited; representation of parishes and other public boards

§106. Other fees or compensation prohibited; representation of parishes and other public boards

The district attorney of said judicial district shall receive no other fees nor other compensation for official service in said district court, and he shall represent the parishes of said judicial district and other public boards therein, in all matters of litigation in which said parishes or said boards may have an interest, and shall be their legal advisor when so requested, without extra compensation; provided that in any litigation or business necessitating the attention or assistance of said district attorney outside of his judicial district by either the parishes, school boards or other public board therein, said district attorney shall be allowed and paid his expenses and provided, further, that this section shall not apply to any fees that are recovered as penalties in a civil suit where attorney's fees are made a part of the damages or penalties by statute.

Added by Acts 1950, No. 345, §4. Amended by Acts 1970, No. 581, §1.



RS 16:107 - Fees collected for convictions

§107. Fees collected for convictions

All fees collected for convictions in said district courts shall be paid into the respective parish treasuries.

Added by Acts 1950, No. 345, §5.



RS 16:108 - Second assistant district attorney

§108. Second assistant district attorney

The office of second assistant district attorney is hereby created for the Second Judicial District of Louisiana. The second assistant district attorney shall not be a resident of the parish in which the district attorney of said district resides, nor shall he be a resident of the parish in which the first assistant district attorney resides.

Added by Acts 1971, No. 152, §2.



RS 16:109 - Additional salary of second assistant district attorney

§109. Additional salary of second assistant district attorney

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of two thousand two hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Second Judicial District as follows:

By the parish of Claiborne, the sum of six hundred dollars per annum;

By the parish of Bienville, the sum of six hundred dollars per annum;

By the parish of Jackson, the sum of one thousand dollars per annum.

Added by Acts 1971, No. 152, §2.



RS 16:111 - Assistant district attorney

PART III-A. THIRD JUDICIAL DISTRICT

§111. Assistant district attorney

The office of assistant district attorney is hereby created in and for the Third Judicial District of the State of Louisiana composed of the parishes of Lincoln and Union.

Added by Acts 1950, No. 148, §1.



RS 16:112 - Additional salary of assistant district attorney

§112. Additional salary of assistant district attorney

The said assistant district attorney shall receive as compensation for his services as such officer in addition to the annual salary paid by the state of Louisiana, such additional salary as the police jury of Lincoln Parish may provide, and such additional salary as the police jury of Union Parish may provide. If either police jury chooses to pay an additional salary, each salary shall be payable on the warrant of the assistant district attorney.

Added by Acts 1950, No. 148, §2. Amended by Acts 1965, No. 144, §1; Acts 1980, No. 361, §1.



RS 16:113 - Budget to include additional salary

§113. Budget to include additional salary

The police juries of each of said parishes shall annually, at the time it prepares its general budget of expenses, budget an amount to pay the salary herein fixed.

Added by Acts 1950, No. 148, §3.



RS 16:114 - Additional salary of district attorney

§114. Additional salary of district attorney

The district attorney for the Third Judicial District of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state of Louisiana, such additional salary as the police jury of Lincoln Parish may provide, and such additional salary as the police jury of Union Parish may provide. If either police jury chooses to pay an additional salary, each salary shall be payable on the warrant of the district attorney.

Added by Acts 1959, No. 113, §2. Amended by Acts 1967, No. 42, §1; Acts 1980, No. 361, §1.



RS 16:115 - Budget to include additional salary

§115. Budget to include additional salary

The police juries of each of the parishes comprising the Third Judicial District shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §2.



RS 16:116 - Second assistant district attorney

§116. Second assistant district attorney

A. The office of second assistant district attorney of the Third Judicial District of Louisiana is hereby created.

B. The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state of Louisiana, such additional salary as the police jury of Lincoln Parish may provide, and such additional salary as the police jury of Union Parish may provide. If either police jury chooses to pay an additional salary, each salary shall be payable on the warrant of the second assistant district attorney.

Added by Acts 1972, No. 245, §1. Amended by Acts 1980, No. 361, §1.



RS 16:121 - Assistant district attorneys

PART IV. FOURTH JUDICIAL DISTRICT

§121. Assistant district attorneys

The offices of first, second, third, fourth, fifth, and sixth assistant district attorneys for the Fourth Judicial District are created.

Amended by Acts 1950, No. 76, §1; Acts 1956, No. 77, §1; Acts 1965, No. 147, §1; Acts 1970, No. 336, §1; Acts 1972, No. 264, §1.



RS 16:122 - Residence and additional salary of assistant district attorneys

§122. Residence and additional salary of assistant district attorneys

A. The first assistant district attorney of the Fourth Judicial District shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than six thousand dollars payable monthly by the parish of Ouachita on the warrant of the first assistant district attorney.

B. The second assistant district attorney shall reside in the parish of Morehouse and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than four thousand, seven hundred fifty dollars, payable monthly by the parish of Morehouse on the warrant of the second assistant district attorney.

C. The third assistant district attorney shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand, seven hundred fifty dollars, payable monthly by the parish of Ouachita on the warrant of the third assistant district attorney.

D. The fourth assistant district attorney shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand, seven hundred fifty dollars, payable monthly by the parish of Ouachita on the warrant of the fourth assistant district attorney.

E. The fifth assistant district attorney shall reside in the parish of Ouachita and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand, seven hundred fifty dollars, payable monthly by the parish of Ouachita on the warrant of the fifth assistant district attorney.

F. The sixth assistant district attorney shall reside in the parish of Morehouse and shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than four thousand seven hundred fifty dollars, payable monthly by the parish of Morehouse on the warrant of the sixth assistant district attorney.

Amended by Acts 1950, No. 76, §2; Acts 1952, No. 197, §1; Acts 1956, No. 77, §2; Acts 1960, No. 320, §1; Acts 1965, No. 147, §2; Acts 1968, No. 325, §1; Acts 1970, No. 336, §2; Acts 1971, No. 113, §1; Acts 1972, No. 264, §1.



RS 16:123 - Fixing of salaries of assistant district attorneys; budget to include additional salaries

§123. Fixing of salaries of assistant district attorneys; budget to include additional salaries

The governing authorities of the parishes of Ouachita and Morehouse shall annually budget an amount sufficient to pay the salaries of assistant district attorneys of the Fourth Judicial District as provided by R.S. 16:122.

The first, third, fourth and fifth assistant district attorneys shall receive, in addition to the annual salaries paid to them by the parish of Ouachita as provided in R.S. 16:122, such additional salaries as the police jury of the parish of Ouachita may provide.

The second and sixth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid to them by the parish of Morehouse as provided in R.S. 16:122 such additional salary as the police jury of the parish of Morehouse may provide.

Amended by Acts 1950, No. 76, §3; Acts 1960, No. 320, §2; Acts 1965, No. 147, §3; Acts 1971, No. 113, §1; Acts 1972, No. 264, §1.



RS 16:124 - Additional salary of district attorney

§124. Additional salary of district attorney

The district attorney of the Fourth Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of eleven thousand seven hundred and fifty dollars, payable monthly on his own warrant by the parishes comprising the fourth judicial district and apportioned as follows:

(1) By the parish of Morehouse, the sum of four thousand two hundred and fifty dollars per annum.

(2) By the parish of Ouachita, the sum of seven thousand five hundred dollars per annum.

Added by Acts 1959, No. 113, §3.



RS 16:125 - Budget to include additional salary

§125. Budget to include additional salary

The police juries of each of the parishes comprising the fourth judicial district shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as fixed herein.

Added by Acts 1959, No. 113, §3.



RS 16:141 - Assistant district attorneys

PART V. FIFTH JUDICIAL DISTRICT

§141. Assistant district attorneys

The offices of the first and second assistant district attorneys are hereby created for the Fifth Judicial District.

Amended by Acts 1950, No. 293, §1.



RS 16:142 - Additional salary of assistant district attorneys

§142. Additional salary of assistant district attorneys

The said assistant district attorneys of the Fifth Judicial District shall each receive as compensation for their services as such officers, in addition to the annual salaries paid by the state, an annual salary of five thousand one hundred dollars payable monthly. The additional salaries shall be paid pro rata by the parishes comprising the fifth judicial district as follows: The parish of Franklin shall pay each of said assistant district attorneys the sum of one hundred fifty-two dollars and fifty cents monthly; the parish of Richland shall pay each of said assistant district attorneys the sum of one hundred fifty-two dollars and fifty cents monthly; and the parish of West Carroll shall pay each of said assistant district attorneys the sum of one hundred twenty dollars monthly.

Amended by Acts 1950, No. 293, §1; Acts 1965, No. 64, §1.



RS 16:143 - Budget to include additional salaries

§143. Budget to include additional salaries

The police jury of each of the parishes comprising the Fifth Judicial District shall annually, and at the same time as they prepare their general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:142 and R.S. 16:144.

Amended by Acts 1955, No. 133, §3.



RS 16:144 - Additional salary of district attorney

§144. Additional salary of district attorney

The district attorney for the Fifth Judicial District of this state shall receive as compensation for his services, in addition to the salary paid him by the State of Louisiana, an annual salary of seven thousand, four hundred dollars, payable monthly on his own warrant, by the parishes comprising the fifth judicial district, apportioned as follows:

(1) By the parish of Franklin, the sum of two thousand, seven hundred dollars per annum.

(2) By the parish of Richland, the sum of two thousand, seven hundred dollars per annum.

(3) By the parish of West Carroll, the sum of two thousand dollars per annum.

Added by Acts 1955, No. 133, §1. Amended by Acts 1968, No. 113, §1.



RS 16:145 - Other compensation prohibited; expenses outside district

§145. Other compensation prohibited; expenses outside district

The district attorney of the said judicial district shall receive no other fees nor other compensation for official services, and he shall represent the parishes of the said judicial district and all other public bodies therein in all litigation in which said parishes or said boards may be interested, and shall advise these bodies when so requested without extra compensation, provided, that in any litigations outside of his judicial district said district attorney shall be allowed actual expenses incident to such litigation.

Added by Acts 1955, No. 133, §2.



RS 16:161 - Additional salary of district attorney

PART VI. SIXTH JUDICIAL DISTRICT

§161. Additional salary of district attorney

The district attorney of the sixth judicial district of this state shall receive, in addition to the salary paid him by this state, in lieu of all other fees, an annual salary of four thousand five hundred dollars, payable monthly on his own warrant by the parishes comprising the sixth judicial district, apportioned as follows:

(1) By the parish of East Carroll, the sum of one thousand five hundred dollars per annum.

(2) By the parish of Madison, the sum of one thousand five hundred dollars per annum.

(3) By the parish of Tensas, the sum of one thousand five hundred dollars per annum.

Amended by Acts 1959, No. 113, §11.



RS 16:162 - Budget to include additional salary

§162. Budget to include additional salary

Each of the parishes composing the sixth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:161.



RS 16:163 - Assistant district attorneys

§163. Assistant district attorneys

The offices of first and second assistant district attorneys for the sixth judicial district are created.

Amended by Acts 1968, No. 153, §1.



RS 16:164 - Additional salary of assistant district attorneys

§164. Additional salary of assistant district attorneys

The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand three hundred fifty dollars, payable monthly on his own warrant.

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand three hundred fifty dollars, payable monthly on his own warrant.

The additional salaries shall be paid by the parishes of East Carroll, Madison, and Tensas in the proportion of one thousand four hundred fifty dollars by each parish for the first assistant district attorney and in the proportion of one thousand four hundred fifty dollars by each parish for the second assistant district attorney.

Amended by Acts 1950, No. 230, §1; Acts 1968, No. 153, §1; Acts 1972, No. 630, §1.



RS 16:165 - Expense allowance

§165. Expense allowance

The district attorney of the sixth judicial district, in addition to any other funds provided for the purpose, shall receive an expense allowance of two thousand four hundred dollars for expenses incurred in the discharge of his official duties, payable monthly upon his own warrant by the parishes of East Carroll, Madison and Tensas in the proportion of eight hundred dollars by each parish.

Added by Acts 1968, No. 153, §1.



RS 16:166 - Budget to include additional salary

§166. Budget to include additional salary

Each of the parishes composing the sixth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:164 and the expense allowance fixed in R.S. 16:165.

Added by Acts 1968, No. 153, §1.



RS 16:191 - Additional salary of district attorney

PART VII. SEVENTH JUDICIAL DISTRICT

§191. Additional salary of district attorney

The district attorney for the seventh judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state of Louisiana, an annual salary of four thousand dollars, payable monthly on his own warrant, by the parishes comprising the seventh judicial district, apportioned as follows:

(1) By the parish of Concordia, the sum of two thousand five hundred dollars per annum.

(2) By the parish of Catahoula, the sum of one thousand five hundred dollars per annum.

Amended by Acts 1967, No. 94, §1.



RS 16:192 - Budget to include additional salary

§192. Budget to include additional salary

Each of the parishes composing the seventh judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:191.



RS 16:193 - Assistant district attorneys

§193. Assistant district attorneys

The offices of first and second assistant district attorney for the seventh judicial district are created and established.

Added by Acts 1958, No. 424, §1. Amended by Acts 1973, No. 118, §3.



RS 16:194 - Additional salary of assistant district attorneys

§194. Additional salary of assistant district attorneys

A. The first assistant district attorney for the seventh judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid by the state of Louisiana, an annual salary of not less than two thousand dollars, payable monthly on his own warrant, by the parishes comprising the seventh judicial district, apportioned as follows: (1) By the parish of Concordia, the sum of one thousand dollars per annum; and (2) By the parish of Catahoula, the sum of one thousand dollars per annum.

B. The second assistant district attorney for the seventh judicial district of this state shall receive as compensation for his services an annual salary of not less than two thousand dollars, payable monthly on his own warrant, by the parishes comprising the seventh judicial district, apportioned as follows: (1) By the parish of Concordia, the sum of one thousand dollars per annum; and (2) By the parish of Catahoula, the sum of one thousand dollars per annum.

Added by Acts 1958, No. 424, §1. Amended by Acts 1967, No. 95, §1; Acts 1973, No. 118, §3.



RS 16:201 - Additional salary of district attorney

PART VII-A. EIGHTH JUDICIAL DISTRICT

§201. Additional salary of district attorney

The district attorney of the Eighth Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary to be fixed by the governing authority of the parish of Winn, of not less than forty-eight hundred dollars, payable monthly on his own warrant by the parish of Winn.

Added by Acts 1959, No. 113, §4. Amended by Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:202 - Budget to include additional salary

§202. Budget to include additional salary

The governing authority of the parish of Winn shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the additional salaries provided for in this Part.

Added by Acts 1959, No. 113, §4. Amended by Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:203 - Assistant district attorney

§203. Assistant district attorney

The office of first assistant district attorney for the Eighth Judicial District of Louisiana is created.

Added by Acts 1965, No. 135, §§1, 2. Amended by Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:204 - Additional compensation of first assistant district attorney

§204. Additional compensation of first assistant district attorney

The first assistant district attorney for the Eighth Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary to be fixed by the governing authority of the parish of Winn, of not less than twenty-four hundred dollars, payable monthly by the parish.

Added by Acts 1965, No. 135, §3. Amended by Acts 1975, Ex.Sess., No. 43, §1; Acts 1976, No. 47, §9, eff. Jan. 3, 1977.



RS 16:221 - Assistant district attorney

PART VIII. NINTH JUDICIAL DISTRICT

§221. Assistant district attorney

The office of first assistant district attorney for the ninth judicial district is created.

Amended by Acts 1956, No. 61, §1.



RS 16:222 - Additional salary of the first assistant district attorney

§222. Additional salary of the first assistant district attorney

The first assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid him by the state, an annual salary of not less than seven thousand dollars, as established from time to time by the governing authority of the parish of Rapides, the amount so established to be payable monthly on his warrant by the said parish. Any salary increase made as permitted herein by the governing authorities of the parish of Rapides which shall remain in effect six months as to any particular assistant shall not be reduced thereafter.

Amended by Acts 1956, No. 61, §2; Acts 1961, No. 47, §1; Acts 1965, No. 84, §1; Acts 1969, No. 170, §1.



RS 16:223 - Additional salary of the second assistant district attorney

§223. Additional salary of the second assistant district attorney

The second assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid him by the State of Louisiana, an annual salary of not less than five thousand two hundred fifty dollars, as established from time to time by the governing authority of the parish of Rapides, the amount so established to be payable monthly on his warrant by the said parish. Any salary increase made as permitted herein by the governing authorities of the parish of Rapides which shall remain in effect six months as to any particular assistant shall not be reduced thereafter.

Added by Acts 1952, No. 65, §§1, 2. Amended by Acts 1961, No. 47, §1; Acts 1965, No. 84, §1; Acts 1969, No. 170, §1.



RS 16:224 - Additional salary of district attorney

§224. Additional salary of district attorney

The district attorney of the ninth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of eleven thousand dollars, payable monthly on his own warrant by the parish of Rapides.

Added by Acts 1959, No. 113, §5.



RS 16:225 - Budget to include additional salary

§225. Budget to include additional salary

The police jury of the parish of Rapides shall annually and at the same time as it prepares the general budget of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §5.



RS 16:226 - Third assistant district attorney

§226. Third assistant district attorney

The office of third assistant district attorney for the Ninth Judicial District is hereby created.

Added by Acts 1967, No. 39, §1.



RS 16:227 - Third assistant district attorney; additional salary

§227. Third assistant district attorney; additional salary

The third assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid him by the state, an annual salary of not less than five thousand two hundred fifty dollars, as established from time to time by the governing authority of the parish of Rapides, the amount so established to be payable monthly on his own warrant by said parish. Any salary increase authorized as provided herein by the governing authority of the parish of Rapides which remains in effect for a period of six months as to any particular assistant shall not be reduced thereafter.

Added by Acts 1967, No. 39, §1. Amended by Acts 1969, No. 170, §1.



RS 16:228 - Third assistant district attorney; budget to include additional salary

§228. Third assistant district attorney; budget to include additional salary

The police jury of Rapides Parish shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary of the third assistant district attorney herein fixed.

Added by Acts 1967, No. 39, §1.



RS 16:229 - Fourth assistant district attorney

§229. Fourth assistant district attorney

The office of fourth assistant district attorney for the ninth judicial district is hereby created.

Added by Acts 1968, No. 56, §1; Acts 1968, No. 574, §1.



RS 16:230 - Fourth assistant district attorney; additional salary

§230. Fourth assistant district attorney; additional salary

The fourth assistant district attorney for the Ninth Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than five thousand two hundred fifty dollars, as fixed by the governing authority of the parish of Rapides, payable monthly by the governing authority of the parish of Rapides on the warrant of the fourth assistant district attorney. Any salary increases authorized as provided herein by the governing authority of the parish of Rapides which has remained in effect for a period of six months or more shall not be reduced. In the event the legislature fails to appropriate sufficient funds to pay that portion of the salary of the said fourth assistant district attorney which the state is required to pay, the governing authority of the parish of Rapides may appropriate and pay such amount in addition to that amount required to be paid by the governing authority; provided, however, that whenever the state appropriates or otherwise makes available the funds necessary to pay the state's portion of the salary, the governing authority of the parish of Rapides shall discontinue the payment of such amount.

Added by Acts 1968, No. 56, §1; Acts 1968, No. 574, §1.



RS 16:231 - Fourth assistant district attorney; budget to include additional salary

§231. Fourth assistant district attorney; budget to include additional salary

The police jury of Rapides Parish shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary of the fourth assistant district attorney herein fixed.

Added by Acts 1968, No. 56, §1.



RS 16:232 - Fifth and sixth assistant district attorneys

§232. Fifth and sixth assistant district attorneys

The offices of fifth and sixth assistant district attorneys for the ninth judicial district are hereby created.

Added by Acts 1973, No. 118, §4.



RS 16:233 - Fifth and sixth assistant district attorneys; additional salary

§233. Fifth and sixth assistant district attorneys; additional salary

The fifth assistant district attorney of the ninth judicial district shall receive as compensation for his services an annual salary of at least seven thousand dollars payable monthly on his own warrant.

The sixth assistant district attorney of the ninth judicial district shall receive as compensation for his services an annual salary of at least five thousand dollars payable monthly on his own warrant. The position of sixth assistant district attorney shall not be filled until July 1, 1974. The additional salary of each of the assistant district attorneys herein created shall be payable solely by the parish of Rapides.

Added by Acts 1973, No. 118, §4.



RS 16:234 - Budget to include additional salary

§234. Budget to include additional salary

The governing authority of the parish of Rapides shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:233.

Added by Acts 1973, No. 118, §4.



RS 16:241 - Additional salary of district attorney

PART IX. TENTH JUDICIAL DISTRICT

§241. Additional salary of district attorney

A. The district attorney of the Tenth Judicial District shall receive, in addition to the salary paid by the state, an annual salary of six thousand dollars, payable monthly by the governing authority of the parish of Natchitoches.

B. The governing authority of the parish of Natchitoches shall annually budget an amount sufficient to pay the salary fixed in Subsection A herein.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:242 - Fees to be paid to parish treasurer

§242. Fees to be paid to parish treasurer

All fees collected by the district attorney shall be paid to the parish treasurer.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:243 - First assistant district attorney

§243. First assistant district attorney

A. The office of first assistant district attorney for the Tenth Judicial District is created.

B. The first assistant district attorney shall receive, in addition to the salary paid by the state, an annual salary of not less than eighteen hundred dollars, payable monthly by the governing authority of the parish of Natchitoches.

C. The governing authority of the parish of Natchitoches shall annually budget an amount sufficient to pay the salary fixed in Subsection B herein.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:244 - Second assistant district attorney

§244. Second assistant district attorney

A. The office of second assistant district attorney for the Tenth Judicial District is created.

B. The second assistant district attorney shall receive, in addition to the salary payable by the state, an annual salary of not less than twelve hundred dollars, payable monthly by the governing authority of the parish of Natchitoches.

C. The governing authority of the parish of Natchitoches shall annually budget an amount sufficient to pay the salary fixed in Subsection B herein.

Acts 1979, No. 635, §4, eff. March 1, 1980.



RS 16:245 - Repealed by Acts 1979, No. 635, 14, eff. July 18, 1979

§245. §§245, 246 Repealed by Acts 1979, No. 635, §14, eff. July 18, 1979



RS 16:261 - Assistant district attorney

PART X. ELEVENTH JUDICIAL DISTRICT

§261. Assistant district attorney

The office of assistant district attorney for the eleventh judicial district is created.



RS 16:262 - Additional salary of assistant district attorney

§262. Additional salary of assistant district attorney

Each assistant district attorney of the Eleventh Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand eight hundred dollars, payable monthly by the parish of Sabine.

Amended by Acts 1969, No. 33, §1; Acts 1982, No. 354, §2; Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:263 - Budget to include additional salary

§263. Budget to include additional salary

Sabine Parish, composing the Eleventh Judicial District shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:262.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:264 - Additional salary of district attorney

§264. Additional salary of district attorney

The district attorney of the Eleventh Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of two thousand three hundred seventy-five dollars, payable monthly on his own warrant by Sabine Parish.

Added by Acts 1959, No. 113, §6; Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:265 - Budget to include additional salary

§265. Budget to include additional salary

The police jury of Sabine Parish shall annually, and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §6; Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:271 - Additional salary of district attorney

PART X-A. TWELFTH JUDICIAL DISTRICT

§271. Additional salary of district attorney

The district attorney of the twelfth judicial district shall receive, in addition to the salary now paid him by the state, an annual salary of three thousand six hundred dollars, payable monthly on his own warrant by the parish of Avoyelles.

Added by Acts 1952, No. 231, §1. Amended by Acts 1957, No. 13, §1.



RS 16:272 - Budget to include additional salary

§272. Budget to include additional salary

The governing authority of the parish of Avoyelles, shall annually and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:271.

Added by Acts 1952, No. 231, §1. Amended by Acts 1957, No. 13, §1.



RS 16:273 - Other compensation, representation of parish and other public boards; expenses outside of district

§273. Other compensation, representation of parish and other public boards; expenses outside of district

The district attorney of the twelfth judicial district shall receive no fees nor other compensation for official service in the district court. He shall represent the parish in the twelfth judicial district and other public boards therein, in all matters of litigation in which the parish or boards may have an interest, and shall be their legal advisor when so requested without extra compensation. In any litigation or business necessitating the attention or assistance of the district attorney outside of his judicial district, by either the parish or school board or other public boards, the district attorney shall be allowed and paid his expenses. Provided further that this Section shall not apply to any fees that are recovered as penalties in a civil suit where attorney's fees are made a part of the damages or penalties by statute, and in the forfeiture of fines.

Added by Acts 1952, No. 231, §1. Amended by Acts 1957, No. 13, §1.



RS 16:274 - Assistant district attorneys

§274. Assistant district attorneys

The offices of first and second assistant district attorneys for the twelfth judicial district are created.

Added by Acts 1967, No. 5, §1; Acts 1967, No. 38, §1. Amended by Acts 1973, No. 118, §5.



RS 16:275 - Additional salary of assistant district attorneys

§275. Additional salary of assistant district attorneys

A. The first assistant district attorney of the twelfth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than two thousand four hundred dollars, payable monthly on his own warrant by the parish of Avoyelles.

B. The second assistant district attorney of the twelfth judicial district shall receive as compensation for his services an annual salary of not less than two thousand four hundred dollars, payable monthly on his own warrant by the parish of Avoyelles.

Added by Acts 1967, No. 5, §1; Acts 1967, No. 38, §1. Amended by Acts 1973, No. 118, §5.



RS 16:276 - Budget to include additional salaries

§276. Budget to include additional salaries

The governing authority of the parish of Avoyelles shall annually budget an amount sufficient to pay the salaries fixed by R.S. 16:275.

Added by Acts 1967, No. 5, §1; Acts 1967, No. 38, §1. Amended by Acts 1973, No. 118, §5.



RS 16:281 - Additional salary of district attorney

PART XI. THIRTEENTH JUDICIAL DISTRICT

§281. Additional salary of district attorney

The district attorney of the Thirteenth Judicial District Court of this state shall receive, in addition to the salary paid him by the state, an annual salary of twenty-five hundred dollars, payable monthly on his own warrant, by the parish of Evangeline.

Amended by Acts 1961, No. 49, §1.



RS 16:282 - Budget to include additional salary

§282. Budget to include additional salary

The governing authority of the parish of Evangeline shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:281.



RS 16:283 - Assistant district attorney

§283. Assistant district attorney

The office of assistant district attorney for the thirteenth judicial district is created.



RS 16:284 - Additional salary of assistant district attorney

§284. Additional salary of assistant district attorney

The assistant district attorney of the thirteenth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the State, an annual salary of two thousand four hundred dollars, payable monthly. The additional salary shall be paid by the parish of Evangeline.



RS 16:285 - Budget to include additional salary

§285. Budget to include additional salary

The governing authority of the parish of Evangeline shall annually budget an amount sufficient to pay the salary fixed in R.S. 16:284.



RS 16:301 - Assistant district attorneys

PART XII. FOURTEENTH JUDICIAL DISTRICT

§301. Assistant district attorneys

The offices of first, second, third, fourth, fifth, sixth, and seventh assistant district attorney for the fourteenth judicial district are created.

Amended by Acts 1967, No. 32, §1; Acts 1973, No. 118, §6.



RS 16:302 - Additional salary for assistant district attorneys

§302. Additional salary for assistant district attorneys

A. The first, second, third, and fourth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, an annual salary of not less than ten thousand four hundred dollars each, payable monthly on their own warrant.

B. The fifth and sixth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, an annual salary of not less than eight thousand four hundred dollars each, payable monthly on their own warrant.

C. The seventh assistant district attorney shall receive as compensation for his services an annual salary of not less than eight thousand four hundred dollars, payable monthly on his own warrant.

D. The additional salaries provided herein shall be paid by the parish of Calcasieu.

Amended by Acts 1958, No. 205, §1; Acts 1962, No. 288, §1; Acts 1967, No. 32, §1; Acts 1969, No. 128, §1; Acts 1973, No. 118, §6; Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:303 - Budget to include additional salary

§303. Budget to include additional salary

The governing authority of the parish of Calcasieu shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:302.

Amended by Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:304 - Additional salary of district attorney

§304. Additional salary of district attorney

The district attorney of the fourteenth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of nineteen thousand dollars, payable monthly on his own warrant by the parish of Calcasieu.

Added by Acts 1959, No. 113, §7. Amended by Acts 1968, No. 266, §1; Acts 1970, No. 426, §1; Acts 1973, No. 197, §1; Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:305 - Budget to include additional salary

§305. Budget to include additional salary

The governing authority of the parish of Calcasieu shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:304.

Added by Acts 1959, No. 113, §7. Amended by Acts 1978, No. 14, §3, eff. March 1, 1979.



RS 16:321 - Additional salary of the district attorney

PART XIII. FIFTEENTH JUDICIAL DISTRICT

§321. Additional salary of the district attorney

The district attorney for the Fifteenth Judicial District of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state, an annual salary of seventeen thousand four hundred dollars, payable monthly on his own warrant, by the parishes comprising the Fifteenth Judicial District, apportioned as follows:

By the parish of Acadia, the sum of five thousand eight hundred dollars per annum;

By the parish of Lafayette, the sum of five thousand eight hundred dollars per annum;

By the parish of Vermilion, the sum of five thousand eight hundred dollars per annum.

Amended by Acts 1950, No. 37, §1; Acts 1952, No. 247, §1; Acts 1962, No. 348, §1; Acts 1966, No. 257, §1; Acts 1967, No. 67, §1; Acts 1970, No. 509, §1.



RS 16:321.1 - Additional compensation; limitation

§321.1. Additional compensation; limitation

The district attorney for the fifteenth judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the parishes of Acadia, Lafayette, and Vermilion as provided in R.S. 16:321, such additional salary and expenses as each of the said parishes may provide, provided, however, that the additional salary herein authorized shall not exceed in the aggregate a total yearly amount of three thousand dollars.

Added by Acts 1956, No. 155, §1.



RS 16:322 - Budget to include additional salary

§322. Budget to include additional salary

The governing authority of each of the parishes composing the fifteenth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:321.



RS 16:323 - Assistant district attorneys

§323. Assistant district attorneys

The offices of first and second assistant district attorneys for the fifteenth judicial district are created.



RS 16:324 - Additional salary of assistant district attorneys

§324. Additional salary of assistant district attorneys

The first assistant district attorney for the fifteenth judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state an annual salary of not less than seven thousand two hundred dollars, nor more than ten thousand two hundred dollars, as established by the governing authorities of the parishes comprising the fifteenth judicial district, the amount so established to be payable monthly on the warrant of the said assistant district attorney by the parishes comprising the judicial district apportioned as follows:

By the parish of Acadia, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum;

By the parish of Lafayette, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars, per annum;

By the parish of Vermilion, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum.

The second assistant district attorney for the fifteenth judicial district of this state shall receive as compensation for his services, in addition to the annual salary paid him by the state an annual salary of not less than seven thousand two hundred dollars, nor more than ten thousand two hundred dollars, as established by the governing authorities of the parishes comprising the fifteenth judicial district, the amount so established to be payable monthly on the warrant of the said assistant district attorney by the parishes comprising the judicial district apportioned as follows:

By the parish of Acadia, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum;

By the parish of Lafayette, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars, per annum;

By the parish of Vermilion, the sum of not less than two thousand four hundred dollars, nor more than three thousand four hundred dollars per annum.

Amended by Acts 1952, No. 246, §1; Acts 1954, No. 352, §1; Acts 1962, No. 348, §2; Acts 1966, No. 257, §2; Acts 1967, No. 67, §1.



RS 16:325 - Budget to include additional salary

§325. Budget to include additional salary

Each of the parishes composing the fifteenth judicial district shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:324.



RS 16:326 - Third and fourth assistant district attorneys

§326. Third and fourth assistant district attorneys

The offices of the third and fourth assistant district attorneys for the fifteenth judicial district of Louisiana are hereby created.

Added by Acts 1956, No. 449, §1. Amended by Acts 1966, No. 256, §1.



RS 16:327 - Additional salaries of the third and fourth assistant district attorneys

§327. Additional salaries of the third and fourth assistant district attorneys

The third and fourth assistant district attorneys for the fifteenth judicial district of this state shall receive as compensation for their services, in addition to the annual salary paid by the state, such additional salary as may be provided by the parishes comprising the fifteenth judicial district, however, the compensation to be paid to the third assistant district attorney by the parish of Lafayette shall be an annual salary of not less than six thousand six hundred dollars payable monthly on his own warrant, and the compensation to be paid to the fourth assistant district attorney by the parish of Lafayette shall be an annual salary of not less than six thousand dollars payable monthly on his own warrant.

Added by Acts 1956, No. 449, §2. Amended by Acts 1966, No. 256, §1; Acts 1967, No. 67, §1.



RS 16:328 - Special assistant district attorneys

§328. Special assistant district attorneys

The district attorney may in lieu of appointing a third and fourth assistant district attorney appoint special assistant district attorneys.

Added by Acts 1956, No. 449, §3. Amended by Acts 1966, No. 256, §1.



RS 16:329 - Fifth and sixth assistant district attorney

§329. Fifth and sixth assistant district attorney

The offices of fifth and sixth assistant district attorney for the fifteenth judicial district of Louisiana are hereby created.

Added by Acts 1971, No. 63, §1.



RS 16:330 - Compensation

§330. Compensation

The fifth and sixth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, such additional salary as may be provided by the parishes comprising the fifteenth judicial district or each of them.

Added by Acts 1971, No. 63, §1.



RS 16:331 - Special assistant district attorneys

§331. Special assistant district attorneys

The district attorney in lieu of appointing a fifth and sixth assistant district attorney may appoint special assistant district attorneys.

Added by Acts 1971, No. 63, §1.



RS 16:351 - Additional salary of district attorney

PART XIV. SIXTEENTH JUDICIAL DISTRICT

§351. Additional salary of district attorney

The district attorney of the sixteenth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of nine thousand dollars, payable monthly on his own warrant by the parishes of St. Martin, St. Mary and Iberia, comprising the sixteenth judicial district, apportioned as follows:

By the parish of Iberia, the sum of three thousand dollars per annum;

By the parish of St. Martin, the sum of three thousand dollars per annum;

By the parish of St. Mary, the sum of three thousand dollars per annum.

Amended by Acts 1950, No. 240, §1; Acts 1961, No. 77, §1.



RS 16:352 - Budget to include additional salary

§352. Budget to include additional salary

The governing authority of each of the parishes composing the sixteenth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:351.



RS 16:353 - First assistant district attorney

§353. First assistant district attorney

The office of first assistant district attorney for the sixteenth judicial district of the state of Louisiana is created.

Amended by Acts 1966, No. 150, §1.



RS 16:354 - Additional salary of the first assistant district attorney

§354. Additional salary of the first assistant district attorney

The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of five thousand five hundred fifty dollars, payable monthly. The additional salary shall be paid by the parishes of Iberia, St. Mary and St. Martin as set forth in R.S. 16:359.

Amended by Acts 1950, No. 29, §1; Acts 1962, No. 348, §3; Acts 1966, No. 150, §1.



RS 16:355 - Second assistant district attorney

§355. Second assistant district attorney

The office of second assistant district attorney is hereby created in and for the sixteenth judicial district of Louisiana, under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1954, No. 560, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:356 - Additional salary of second assistant district attorney

§356. Additional salary of second assistant district attorney

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of five thousand five hundred fifty dollars, payable monthly. The additional salary shall be paid by the parishes of Iberia, St. Mary and St. Martin as set forth in R.S. 16:359.

Added by Acts 1954, No. 560, §§2, 3. Amended by Acts 1955, No. 51, §1; Acts 1962, No. 348, §4; Acts 1966, No. 150, §1.



RS 16:357 - Third and fourth assistant district attorneys

§357. Third and fourth assistant district attorneys

The offices of third and fourth assistant district attorneys are hereby created in and for the sixteenth judicial district of Louisiana under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1966, No. 150, §2.

1See, now, LSA-Const. Art. 5, §26.



RS 16:358 - Additional salaries of third and fourth assistant district attorneys

§358. Additional salaries of third and fourth assistant district attorneys

The third and fourth assistant district attorneys shall receive, in addition to the salary paid by the State of Louisiana, an additional salary of five thousand five hundred fifty dollars per year each, payable monthly, said sum to be paid by the parishes of Iberia, St. Mary and St. Martin as set forth in R.S. 16:359.

Added by Acts 1966, No. 150, §2. Amended by Acts 1968, No. 310, §1.



RS 16:358.1 - Fifth assistant district attorney

§358.1. Fifth assistant district attorney

The office of fifth assistant district attorney is hereby created in and for the Sixteenth Judicial District of Louisiana under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1970, No. 55, §1.

1See, now LSA-Const. Art. 5, §26.



RS 16:358.2 - Additional salary of fifth assistant district attorney

§358.2. Additional salary of fifth assistant district attorney

The fifth assistant district attorney shall receive, in addition to the salary paid by the State of Louisiana, an additional salary of five thousand five hundred fifty dollars per year, payable monthly, said sum to be paid by the parishes of Iberia, St. Mary and St. Martin, as set forth in R.S. 16:359.

Added by Acts 1970, No. 55, §1.



RS 16:359 - Payment of additional salaries to assistant district attorneys

§359. Payment of additional salaries to assistant district attorneys

The additional annual salaries of the first, second, third, fourth and fifth assistant district attorneys of the Sixteenth Judicial District shall be prorated as follows: The parish of Iberia shall pay ten thousand dollars, the parish of St. Mary shall pay ten thousand dollars and the parish of St. Martin shall pay seven thousand seven hundred fifty dollars.

Added by Acts 1966, No. 150, §2. Amended by Acts 1968, No. 310, §1; Acts 1970, No. 55, §2.



RS 16:360 - Residence of assistant district attorney

§360. Residence of assistant district attorney

At least one assistant district attorney shall be a resident of each separate parish of the district.

Added by Acts 1966, No. 150, §2.



RS 16:381 - Additional salary of the district attorney

PART XV. SEVENTEENTH JUDICIAL DISTRICT

§381. Additional salary of the district attorney

The district attorney of the Seventeenth Judicial District of this state shall receive, in addition to the salary paid him by the state, an annual salary of ten thousand dollars, which shall be payable monthly on his own warrant, one-half of which shall be paid by the parish of Lafourche and one-half of which shall be paid by the parish of Terrebonne.

Amended by Acts 1960, No. 468, §1; Acts 1961, No. 56, §1; Acts 1967, No. 28, §1; Acts 1968, No. 308, §1; Acts 1969, No. 132, §1.



RS 16:382 - Budget to include additional salary

§382. Budget to include additional salary

The governing authority of the parish of Lafourche shall annually and at the same time it prepares its general budget of expenses budget an amount sufficient to pay the salary fixed in R.S. 16:381.

Amended by Acts 1968, No. 308, §1.



RS 16:383 - Assistant district attorneys

§383. Assistant district attorneys

The offices of first, second, third, and fourth assistant district attorneys for the Seventeenth Judicial District are hereby created.

Amended by Acts 1961, 2nd Ex.Sess., No. 8, §2; Acts 1967, No. 63, §1; Acts 1968, No. 309, §1; Acts 1979, No. 247, §2.



RS 16:384 - Additional salary of the assistant district attorneys

§384. Additional salary of the assistant district attorneys

The first assistant district attorney of the seventeenth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of eight thousand dollars, payable monthly on his own warrant, provided that this act shall not become effective until such time as funds are made available by the legislature to pay the salary of the district attorney of the thirty-second judicial district.1

The second assistant district attorney of the seventeenth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of seven thousand, five hundred dollars, payable monthly on his own warrant. The additional salary of each of the assistant district attorneys shall be payable solely by the parish of Lafourche.

Amended by Acts 1960, No. 549, §1; Acts 1961, No. 56, §1; Acts 1961, 2nd Ex.Sess., No. 8, §2; Acts 1965, No. 150, §1; Acts 1967, No. 63, §1; Acts 1968, No. 309, §1.

1As it appears in the enrolled bill.



RS 16:385 - Budget to include additional salary

§385. Budget to include additional salary

The governing authority of the parish of Lafourche shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:384.

Amended by Acts 1968, No. 309, §1.



RS 16:386 - Special investigators

§386. Special investigators

A. The district attorney of the seventeenth judicial district is authorized to employ not more than two special investigators. Except as otherwise provided in Subsection B of this Section, the salaries and expense allowances of such investigators shall be fixed by the district attorney with the approval of the governing authority of the parish of Lafourche and shall be payable by the parish of Lafourche, and the duties of these investigators shall be restricted to matters concerned with the parish of Lafourche only.

Added by Acts 1963, No. 129, §1.



RS 16:401 - Additional salary of district attorney

PART XVI. EIGHTEENTH JUDICIAL DISTRICT

§401. Additional salary of district attorney

The district attorney of the eighteenth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of four thousand seven hundred and fifty dollars, payable monthly on his own warrant, by the parishes comprising the eighteenth judicial district, apportioned as follows:

(1) By the parish of Iberville, the sum of one thousand nine hundred dollars per annum.

(2) By the parish of Pointe Coupee, the sum of one thousand nine hundred dollars per annum.

(3) By the parish of West Baton Rouge, the sum of nine hundred and fifty dollars per annum.

Amended by Acts 1959, No. 113, §12.



RS 16:402 - Budget to include additional salary

§402. Budget to include additional salary

The governing authority of each of the parishes composing the eighteenth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:401.



RS 16:403 - Assistant district attorney

§403. Assistant district attorney

The office of assistant district attorney for the eighteenth judicial district is created.



RS 16:404 - Additional salary of assistant district attorney

§404. Additional salary of assistant district attorney

The assistant district attorney for the eighteenth judicial district of Louisiana shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand and fifty dollars, payable monthly. The additional salary shall be paid by the parishes comprising the eighteenth judicial district apportioned as follows:

(a) By the parish of Iberville, the sum of one thousand three hundred and fifty dollars per annum.

(b) By the parish of Pointe Coupee, the sum of one thousand three hundred and fifty dollars per annum.

(c) By the parish of West Baton Rouge, the sum of one thousand three hundred and fifty dollars per annum.

Amended by Acts 1952, No. 91, §1.



RS 16:405 - Budget to include additional salary

§405. Budget to include additional salary

The governing authority of each of the parishes composing the eighteenth judicial district shall annually, at the same time it prepares its general budget or expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:404.



RS 16:406 - Second assistant district attorney

§406. Second assistant district attorney

The office of second assistant district attorney is hereby created for the 18th judicial district of Louisiana, under the provisions of Article 7, Section 60 of the Constitution of Louisiana.1

Added by Acts 1964, No. 251, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:407 - Compensation

§407. Compensation

The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of two thousand four hundred dollars, payable monthly on his own warrant, by the parishes comprising the 18th judicial district of Louisiana, in the following proportions:

By the Parish of Iberville, the sum of eight hundred dollars.

By the Parish of West Baton Rouge, the sum of eight hundred dollars.

By the Parish of Pointe Coupee, the sum of eight hundred dollars.

Added by Acts 1964, No. 251, §2.



RS 16:408 - Budget to include salary

§408. Budget to include salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:407.

Added by Acts 1964, No. 251, §3.



RS 16:409 - Third assistant district attorney

§409. Third assistant district attorney

The office of third assistant district attorney is hereby created for the Eighteenth Judicial District of Louisiana, under the provisions of Article V, Section 26 of the Constitution of Louisiana.

Added by Acts 1968, No. 162, §1; Acts 1997, No. 110, §1.



RS 16:410 - Fourth assistant district attorney, compensation

§410. Fourth assistant district attorney, compensation

A. The office of fourth assistant district attorney is hereby created for the Eighteenth Judicial District of Louisiana, under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

B. The fourth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, and annual salary of three thousand six hundred dollars, which shall be paid monthly on his own warrant in equal shares of one hundred dollars each by the school boards in the parishes of Iberville, West Baton Rouge and Pointe Coupee. The school boards in the parishes of Iberville, West Baton Rouge, and Pointe Coupee shall annually, at the time they prepare their general budgets of expenses, budget and set aside an amount sufficient to pay the salary of the fourth assistant district attorney for the Eighteenth Judicial District as fixed in this subsection.

Added by Acts 1972, No. 317, §1.

1 See, now, LSA-Const. Art. 5, §26.



RS 16:421 - Additional salary of the district attorney for the Nineteenth Judicial District

PART XVII. NINETEENTH JUDICIAL DISTRICT

§421. Additional salary of the district attorney for the Nineteenth Judicial District

The district attorney of the nineteenth judicial district of this state shall receive, in addition to the salary paid him by the state, in lieu of all other fees, an annual salary of not less than eleven thousand seven hundred fifty dollars, nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, Louisiana, the amount so established to be payable monthly by said parish on the warrant of the said district attorney.

Amended by Acts 1957, No. 41, §1; Acts 1959, No. 113, §13; Acts 1967, No. 84, §1.



RS 16:422 - Budget to include additional salary

§422. Budget to include additional salary

The governing authority of the parish of East Baton Rouge shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:421.



RS 16:423 - Assistant district attorneys

§423. Assistant district attorneys

The offices of first, second, third, fourth, fifth, sixth, seventh, eighth, ninth and tenth assistant district attorneys for the nineteenth judicial district are created.

Amended by Acts 1956, No. 468, §1; Acts 1961, 2nd Ex.Sess., No. 8, §1; Acts 1966, No. 33, §1; Acts 1968, Ex.Sess., No. 54, §1.



RS 16:424 - Additional salary of assistant district attorneys for Nineteenth Judicial District

§424. Additional salary of assistant district attorneys for Nineteenth Judicial District

A. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than eight thousand four hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrant of the first assistant district attorney.

B. The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than seven thousand eight hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrant of the second assistant district attorney.

C. The third assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than seven thousand two hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrant of the third assistant district attorney.

D. The fourth, fifth, sixth, seventh, eighth, ninth and tenth assistant district attorneys shall receive as compensation for their services, in addition to the annual salary paid by the state, an annual salary of not less than six thousand six hundred dollars nor more than such sum as may be established from time to time by the governing authority of the parish of East Baton Rouge, the amount so established to be payable monthly by said parish on the warrants of each of said assistant district attorneys.

Amended by Acts 1956, No. 468, §1; Acts 1958, No. 151, §1; Acts 1961, 2nd Ex.Sess., No. 8, §1; Acts 1966, No. 33, §1; Acts 1966, No. 432, §1; Acts 1968, Ex.Sess., No. 54, §1.



RS 16:425 - Fixing assistant district attorneys' salaries; budget

§425. Fixing assistant district attorneys' salaries; budget

The governing authority of the parish of East Baton Rouge is hereby authorized to fix and establish the annual salaries to be received by and paid to the assistant district attorneys for the nineteenth judicial district out of parish funds, within the minimum and maximum salary ranges provided in R.S. 16:424, and when so fixed and established, the said governing authority shall annually budget an amount sufficient to pay said salaries.

Amended by Acts 1958, No. 151, §2.



RS 16:431 - Additional salary of district attorney

PART XVII-A. TWENTIETH JUDICIAL DISTRICT

§431. Additional salary of district attorney

The district attorney of the twentieth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of three thousand five hundred dollars, payable monthly on his own warrant by the parishes comprising said district and apportioned as follows:

(1) By the parish of East Feliciana, the sum of one thousand seven hundred and fifty dollars per annum.

(2) By the parish of West Feliciana, the sum of one thousand seven hundred and fifty dollars per annum.

Added by Acts 1959, No. 113, §8.



RS 16:432 - Budget to include additional salary

§432. Budget to include additional salary

The police juries of each of the parishes comprising the twentieth judicial district shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §8.



RS 16:433 - Assistant district attorney

§433. Assistant district attorney

The office of assistant district attorney for the twentieth judicial district is created.

The assistant district attorney may be a resident of either the parish of East Feliciana or the parish of West Feliciana.

Added by Acts 1964, No. 56, §1.



RS 16:434 - Additional salary of assistant district attorney

§434. Additional salary of assistant district attorney

The assistant district attorney of the twentieth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, such additional salary as the police juries of the parishes of East Feliciana and West Feliciana may determine, but such additional compensation shall not be in excess of one thousand dollars per annum from each parish.

Added by Acts 1964, No. 56, §1.



RS 16:451 - Additional salary of district attorney

PART XVIII. TWENTY-FIRST JUDICIAL DISTRICT

§451. Additional salary of district attorney

The district attorney of the twenty-first judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of nine thousand five hundred dollars, payable monthly on his own warrant, by the parishes comprising the twenty-first judicial district, apportioned as follows:

By the parish of Tangipahoa, the sum of five thousand three hundred dollars per annum;

By the parish of Livingston, the sum of three thousand dollars per annum;

By the parish of St. Helena, the sum of one thousand two hundred dollars per annum.

Amended by Acts 1960, No. 65, §1; Acts 1967, No. 74, §1.



RS 16:452 - Budget to include additional salary

§452. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-first judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:451.



RS 16:453 - Assistant district attorney

§453. Assistant district attorney

The office of assistant district attorney for the twenty-first judicial district is created.



RS 16:454 - Additional salary of assistant district attorney

§454. Additional salary of assistant district attorney

The assistant district attorney for the twenty-first judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes composing the twenty-first judicial district, apportioned as follows:

By the parish of Livingston, the sum of one thousand six hundred thirty-five dollars per annum;

By the parish of St. Helena, the sum of nine hundred fifteen dollars per annum;

By the parish of Tangipahoa, the sum of two thousand one hundred dollars per annum.

Amended by Acts 1960, No. 65, §1; Acts 1967, No. 100, §1.



RS 16:455 - Budget to include additional salary

§455. Budget to include additional salary

The police jury of each of the parishes composing the twenty-first judicial district shall annually budget an amount sufficient to pay its pro rata of the salary fixed in R.S. 16:454.



RS 16:456 - Second assistant district attorney

§456. Second assistant district attorney

The office of second assistant district attorney is hereby created in and for the twenty-first judicial district, under the provisions of article VII, section 60 of the Constitution of Louisiana.1

Added by Acts 1950, No. 13, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:457 - Additional salary of second assistant district attorney

§457. Additional salary of second assistant district attorney

The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, as provided in Article VII, Section 62 of the Constitution1 of Louisiana, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena the sum of nine hundred fifteen dollars; and the parish of Livingston the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1950, No. 13, §2. Amended by Acts 1960, No. 65, §1; Acts 1967, No. 100, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:458 - Budget to include additional salary

§458. Budget to include additional salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:457.

Added by Acts 1950, No. 13, §3.



RS 16:459 - Third assistant district attorney

§459. Third assistant district attorney

The office of third assistant district attorney is hereby created in and for the twenty-first judicial district, under the provisions of Article VII, Section 60 of the Constitution of Louisiana.1

Added by Acts 1966, No. 236, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:460 - Additional salary of third assistant district attorney

§460. Additional salary of third assistant district attorney

The third assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, as provided in Article VII, Section 62, of the Constitution1 of Louisiana, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena the sum of nine hundred fifteen dollars; and the parish of Livingston the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1966, No. 236, §1. Amended by Acts 1967, No. 100, §1.

1See, now, LSA-Const. Art. 5, §26.



RS 16:461 - Budget to include additional salary

§461. Budget to include additional salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:460.

Added by Acts 1966, No. 236, §1.



RS 16:462 - Fourth assistant district attorney

§462. Fourth assistant district attorney

The office of fourth assistant district attorney is hereby created for the Twenty-First Judicial District.

Added by Acts 1968, No. 574, §2.



RS 16:463 - Additional salary of fourth assistant district attorney

§463. Additional salary of fourth assistant district attorney

The fourth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district, as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena, the sum of nine hundred fifteen dollars, and the parish of Livingston, the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1968, No. 574, §2.



RS 16:464 - Budget to include additional salary

§464. Budget to include additional salary

The police juries of said parishes shall annually, at the time they prepare their general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:463.

Added by Acts 1968, No. 574, §2.



RS 16:465 - Fifth assistant district attorney; residency and voter registration

§465. Fifth assistant district attorney; residency and voter registration

The office of fifth assistant district attorney is hereby created for the Twenty-first Judicial District.

Added by Acts 1975, No. 554, §2.



RS 16:466 - Additional salary of fifth assistant district attorney

§466. Additional salary of fifth assistant district attorney

The fifth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district, as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena, the sum of nine hundred fifteen dollars; and the parish of Livingston, the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1975, No. 554, §2.



RS 16:467 - Sixth assistant district attorney

§467. Sixth assistant district attorney

The office of sixth assistant district attorney is hereby created for the Twenty-first Judicial District.

Added by Acts 1978, No. 465, §2, eff. Jan. 1, 1979.



RS 16:468 - Additional salary of sixth assistant district attorney

§468. Additional salary of sixth assistant district attorney

The sixth assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an annual salary of four thousand six hundred fifty dollars, payable monthly on his own warrant. Such additional salary shall be paid by the parishes composing said judicial district, as follows: the parish of Tangipahoa shall pay the sum of two thousand one hundred dollars; the parish of St. Helena, the sum of nine hundred fifteen dollars; and the parish of Livingston, the sum of one thousand six hundred thirty-five dollars.

Added by Acts 1978, No. 465, §2, eff. Jan. 1, 1979.



RS 16:481 - Additional salary of the district attorney

PART XIX. TWENTY-SECOND JUDICIAL DISTRICT

§481. Additional salary of the district attorney

The district attorney of the twenty-second judicial district of this state shall receive, in addition to the salary paid him by the state, in lieu of all other fees, an annual salary of seven thousand two hundred dollars, payable monthly on his own warrant, by the parishes comprising the twenty-second judicial district, apportioned as follows:

(1) By the parish of Washington, the sum of three thousand six hundred dollars per annum.

(2) By the parish of St. Tammany, the sum of three thousand six hundred dollars per annum.

Amended by Acts 1959, No. 113, §14; Acts 1963, No. 125, §1.



RS 16:482 - Budget to include additional salary

§482. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-second judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:481.



RS 16:483 - Assistant district attorney

§483. Assistant district attorney

The office of assistant district attorney of the twenty-second judicial district is created.



RS 16:484 - Additional salary of assistant district attorney

§484. Additional salary of assistant district attorney

A. The said assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the state, an additional salary of eight thousand dollars per annum, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-second Judicial District, apportioned as follows:

(1) By the parish of St. Tammany, the sum of four thousand dollars per annum.

(2) By the parish of Washington, the sum of four thousand dollars per annum.

Provided, in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from such funds, all according to law.

Amended by Acts 1954, No. 164, §1; Acts 1961, No. 53, §1; Acts 1969, No. 87, §1.



RS 16:485 - Second assistant district attorney

§485. Second assistant district attorney

A. The office of second assistant district attorney of the twenty-second judicial district of Louisiana is hereby created.

B. The second assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the State of Louisiana, a salary of two thousand four hundred dollars per year, payable on his own warrant. The additional salary shall be paid by the parishes comprising the twenty-second judicial district of Louisiana, apportioned as follows:

(1) By the parish of St. Tammany the sum of one thousand two hundred dollars per year; and

(2) By the parish of Washington the sum of one thousand two hundred dollars per year.

Provided, in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from said funds, all according to law.

The office of second assistant district attorney shall not be filled until such time as there has been appropriated or funds have otherwise been made available to pay that portion of his salary required by law to be paid by the state.

Added by Acts 1968, No. 265, §1.



RS 16:486 - Third assistant district attorney

§486. Third assistant district attorney

A. The office of third assistant district attorney of the Twenty-Second Judicial District of Louisiana is hereby created.

B. The third assistant district attorney shall receive as compensation for his services as such officer, in addition to the annual salary paid by the State of Louisiana, a salary of two thousand four hundred dollars per year, payable on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Second Judicial District of Louisiana, apportioned as follows:

(1) By the parish of St. Tammany the sum of one thousand two hundred dollars per year; and

(2) By the parish of Washington the sum of one thousand two hundred dollars per year.

Provided, in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from said funds, all according to law.

Added by Acts 1970, No. 378, §1.



RS 16:487 - Fourth assistant district attorney

§487. Fourth assistant district attorney

A. The office of fourth assistant district attorney of the twenty-second judicial district of Louisiana is hereby created.

B. The fourth assistant district attorney shall receive as compensation for his services as such officer a salary of not less than two thousand four hundred dollars per year, payable on his own warrant. The additional salary shall be paid by the parishes comprising the twenty-second judicial district of Louisiana, apportioned as follows:

(1) By the parish of St. Tammany the sum of one thousand two hundred dollars per year; and

(2) By the parish of Washington the sum of one thousand two hundred dollars per year.

Provided in lieu of the payment by the respective parishes as set forth above, the said additional salary may be paid from the criminal court funds of the respective parishes where the money is available from said funds, all according to law.

Added by Acts 1973, No. 118, §7.



RS 16:511 - Additional salary of district attorney

PART XX. TWENTY-THIRD JUDICIAL DISTRICT

§511. Additional salary of district attorney

The district attorney of the twenty-third judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of four thousand five hundred dollars, payable on his own warrant, by the parishes comprising the twenty-third judicial district, apportioned as follows:

By the parish of Assumption, the sum of one thousand five hundred dollars per annum;

By the parish of Ascension, the sum of one thousand five hundred dollars per annum;

By the parish of St. James, the sum of one thousand five hundred dollars per annum.

Amended by Acts 1965, No. 125, §1.



RS 16:512 - Budget to include additional salary

§512. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-third judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries fixed in R.S. 16:511.



RS 16:513 - Repealed

§513. Repealed by Acts 2014, No. 366, §2.



RS 16:514 - Additional salaries of assistant district attorneys

§514. Additional salaries of assistant district attorneys

A. The assistant district attorney for the twenty-third judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand five hundred dollars, payable monthly. The additional salary shall be paid by the parishes comprising the twenty-third judicial district, apportioned as follows:

By the parish of Ascension, the sum of one thousand five hundred dollars per annum;

By the parish of Assumption, the sum of one thousand five hundred dollars per annum;

By the parish of St. James, the sum of one thousand five hundred dollars per annum.

B. The second assistant district attorney for the twenty-third judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of three thousand dollars, payable monthly. The additional salary shall be paid by the parishes comprising the twenty-third judicial district, apportioned as follows:

By the parish of Ascension, the sum of one thousand dollars per annum;

By the parish of Assumption, the sum of one thousand dollars per annum;

By the parish of St. James, the sum of one thousand dollars per annum.

C. The third and fourth assistant district attorneys for the Twenty-Third Judicial District each may be paid as compensation for their services, in addition to the annual salary paid by the state, such salary as the parish of Ascension, the municipality of Donaldsonville, the municipality of Gonzales, or the municipality of Sorrento, or any or all of them, in the discretion of the governing authority or governing authorities thereof, may pay. However, the total of any such additional compensation shall not exceed in the aggregate one thousand dollars per annum for each of them.

D. The fifth and all subsequent assistant district attorneys for the Twenty-Third Judicial District may be paid as compensation for their services, in addition to the annual salary paid by the state, such salary as the various political subdivisions in the appropriate parishes may pay.

Amended by Acts 1965, No. 125, §1; Acts 1966, No. 185, §1; Acts 1976, No. 307, §5, eff. Jan. 1, 1977; Acts 1979, No. 146, §1; Acts 1981, No. 806, §2; Acts 2001, No. 880, §1.



RS 16:515 - Budget to include additional salary

§515. Budget to include additional salary

The governing authority of each of the parishes composing the twenty-third judicial district shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:514.



RS 16:516 - Health insurance; retired district attorneys; certain judicial districts

§516. Health insurance; retired district attorneys; certain judicial districts

A. The premium costs of group health insurance shall be paid in full from the district attorney's general fund, in and for the Fifth, Seventh, Eighteenth, Twenty-First, Twenty-Third, Twenty-Fifth, Twenty-Ninth, Thirtieth, and Fortieth judicial districts as may be applicable, for any district attorney who retired with at least twenty-five years of full-time service regardless of age.

B. The premium costs of group health insurance shall be paid in full from the district attorney's general fund, in and for the Fourth, Sixth, Twenty-Second, and Thirty-Ninth judicial districts as may be applicable, for any district attorney who retired with at least thirty years of full-time service regardless of age or who has served twenty-four years or more as the elected district attorney regardless of age.

C. The premium costs of group health insurance shall be paid in full from the district attorney's general fund in and for the Second Judicial District, for any district attorney who retired with at least twenty-four years of full-time service regardless of age.

D. As used in this Section, "years of full-time service" shall mean the number of years of creditable service that the retiree had in the Louisiana District Attorney's Retirement System.

Acts 2006, No. 840, §1; Acts 2007, No. 300, §1; Acts 2007, No. 355, §1; Acts 2008, No. 554, §1; Acts 2009, No. 389, §1, eff. July 1, 2009.



RS 16:541 - Additional salary of the district attorney

PART XXI. TWENTY-FOURTH JUDICIAL DISTRICT

§541. Additional salary of the district attorney

The district attorney of the Twenty-Fourth Judicial District of this state, comprising the parish of Jefferson, shall receive, in addition to the salary paid him by the state, an additional annual salary of not less than fifteen thousand dollars, payable monthly on his own warrant by the governing authority for the parish of Jefferson. This additional salary shall not be reduced after it has been in effect for a period of at least six months.

Amended by Acts 1950, 2nd Ex.Sess., No. 8, §1; Acts 1956, No. 471, §1; Acts 1959, No. 113, §15; Acts 1971, No. 153, §1; Acts 1979, No. 505, §1.



RS 16:542 - Budget to include additional salaries and expenses

§542. Budget to include additional salaries and expenses

The governing authority of the parish of Jefferson shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries and expenses fixed in R.S. 16:541, 16:543, 16:544, 16:545, 16:548, 16:551, 16:555 and 16:558, as amended.1

Amended by Acts 1950, 2nd Ex.Sess., No. 8, §1; 1956, No. 471, §1; Acts 1961, No. 78, §1; Acts 1971, No. 153, §1.

1R.S. 16:548, 16:551, 16:555 and 16:558 have been repealed; see, now, R.S. 16:543 and 16:544.



RS 16:543 - Assistant district attorneys

§543. Assistant district attorneys

The offices of assistant district attorneys of the Twenty-Fourth Judicial District of this state, comprising the parish of Jefferson, are hereby created. The minimum number of assistant district attorneys shall be as set out in Section 51 of this Title and any additional assistant district attorneys that shall be appointed by the district attorney. Each assistant district attorney shall serve at the pleasure of the district attorney.

Amended by Acts 1950, 2nd Ex.Sess., No. 8, §1; Acts 1954, No. 453, §1; Acts 1956, No. 471, §1; Acts 1979, No. 505, §1.



RS 16:544 - Salaries of assistant district attorneys

§544. Salaries of assistant district attorneys

Each assistant district attorney of the Twenty-Fourth Judicial District shall receive, in addition to any salary paid to them by the state, a salary as fixed by the district attorney, in his discretion, from the annual budgeted funds provided by the Jefferson Parish Council for salaries for assistant district attorneys. The total amount of the budgeted salary funds which have been designated by the Jefferson Parish Council to be paid to the assistant district attorneys, as fixed by the district attorney, shall not be reduced once it has been in effect for a period of at least six months. Each salary shall be paid monthly on the warrant of each individual assistant.

Acts 1950, 2nd Ex. Sess., No. 8, §1; Amended by Acts 1952, No. 159, §1; Acts 1954, No. 453, §2; Acts 1956, No. 471, §1; Acts 1961, No. 78, §1; Acts 1962, No. 490, §1; Acts 1970, No. 665, §1; Acts 1971, No. 151, §1; Acts 1979, No. 505, §1.



RS 16:545 - Expenses

§545. Expenses

In addition to the expense allowance provided by R.S. 16:6, the district attorney of the Twenty-Fourth Judicial District shall be entitled to an operating budget, paid by the Jefferson Parish Council from the general fund, and any other funds made available for this purpose, for the expenses for the operation of the district attorney's office, which expenses include, but shall not be limited to, the following: salaries of stenographers, clerks, administrators, secretaries, investigators, and assistant district attorneys as provided in R.S. 16:544 and expenses for the following: stationery, telephones, automobile, office equipment, office supplies, matching federal grants, parochial retirement for employees as provided by law, hospitalization for employees as provided to other employees of the parish, travel expenses where appropriate for operation of the office or for training seminars, registrations for seminars and schools and professional societies, as well as any and all other expenses which may be incurred in the normal operation of the district attorney's office; all to be paid by the parish of Jefferson. The operating budget shall not be reduced without the consent of the district attorney during the year in which it is effective, nor shall the district attorney's annual budget for any year be less than the annual budget for the preceding year without the consent of the district attorney, except in the case of a pro rata reduction in the operating budgets of all other departments in the parish of Jefferson due to reduction in revenues.

Added by Acts 1956, No. 471, §2. Amended by Acts 1959, No. 67, §1; Acts 1979, No. 505, §1.



RS 16:546 - To 552 Repealed by Acts 1979, No. 505, 3

§546. §§546 to 552 Repealed by Acts 1979, No. 505, §3



RS 16:553 - Repealed by Acts 1971, No. 152, 3

§553. Repealed by Acts 1971, No. 152, §3



RS 16:554 - To 559 Repealed by Acts 1979, No. 505, 3

§554. §§554 to 559 Repealed by Acts 1979, No. 505, §3



RS 16:571 - Additional salary of district attorney

PART XXII. TWENTY-FIFTH JUDICIAL DISTRICT

§571. Additional salary of district attorney

A. The district attorney of the Twenty-Fifth Judicial District shall receive, in addition to the salary paid him by the state, an additional annual salary of not less than fifteen thousand dollars, payable monthly on his own warrant by the governing authority of the parish of Plaquemines. This additional salary shall not be reduced after it has been in effect for a period of at least six months.

B. The governing authority of the parish of Plaquemines shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salary provided herein. Any salary increase as permitted herein by the governing authority for the parish of Plaquemines shall not be reduced once the same has been in effect for six months.

Amended by Acts 1960, No. 231, §1; Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §2, eff. Jan. 1, 1998.



RS 16:572 - Assistant district attorneys

§572. Assistant district attorneys

The offices of assistant district attorneys for the Twenty-Fifth Judicial District are hereby created. The minimum number of said assistant district attorneys shall be the number as set out in R.S. 16:51 and all additional assistant district attorneys as shall be appointed by the district attorney of the Twenty-Fifth Judicial District, all of which assistants shall serve at the pleasure of the district attorney.

Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §2, eff. Jan. 1, 1998.



RS 16:573 - Salaries of assistant district attorneys

§573. Salaries of assistant district attorneys

A. The assistant district attorneys of the Twenty-Fifth Judicial District shall receive, in addition to any salary paid to them by the state, if any, an annual salary as set out by the district attorney from the annual budgeted funds provided by the governing authority of the parish of Plaquemines for salaries for assistant district attorneys, said salaries to be set for each assistant district attorney by the district attorney at his discretion. The total amount of the said budgeted salary funds which have been designated by the governing authority of the parish of Plaquemines to be paid to the assistant district attorneys as directed by the district attorney shall not be reduced once same has been in effect for a period of six months. Said salaries shall be paid monthly in an amount set by the district attorney, payable on warrant of the individual assistants as the case may be.

B. The governing authority of the parish of Plaquemines shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salaries provided herein.

Amended by Acts 1960, No. 244, §1; Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §2, eff. Jan. 1, 1998.



RS 16:574 - Expenses; operating budget

§574. Expenses; operating budget

A. In addition to the expense allowance provided by R.S. 16:6, the district attorney of the Twenty-fifth Judicial District shall be entitled to an operating budget, paid by the governing authority of the parish of Plaquemines from the general fund, and any other funds made available for this purpose, for the expenses of the operation of the office of the district attorney. Such expenses shall include but shall not be limited to the following:

(1) Salaries of stenographers, clerks, administrators, secretaries, and investigators.

(2) Salaries of assistant district attorneys, as provided by R.S. 16:573, except that there shall be no increase in any one year exceeding the amount budgeted by the parish governing authority for merit and cost-of-living increases for civil service employees without approval of the governing authority of the parish of Plaquemines.

(3) Expenses for stationery, telephones, automobiles, office equipment, and office supplies.

(4) Funds for matching federal grants, parochial retirement coverage for employees, as provided by law, and hospitalization insurance coverage for employees, as provided to other employees of the parish.

(5) Travel expenses where appropriate for operation of the office or for training seminars, and registrations for seminars, schools, and professional societies.

(6) Any other expenses which may be incurred in the normal operation of the office of the district attorney.

B. All such expenses shall be paid by the governing authority of the parish of Plaquemines.

C. The operating budget shall not be reduced without the consent of the district attorney during the year in which it is effective, nor shall the district attorney's annual budget for any year be less than the annual budget for the preceding year without the consent of the district attorney, except in the case of a pro rata reduction in the operating budgets of all other departments in the parish of Plaquemines due to reduction in revenues. This Subsection shall not apply to the capital outlay portion of the annual budget for the office of the district attorney provided that, for purposes of this Subsection, the capital outlay portion of the budget shall not include office equipment, furniture, communication equipment, expenses associated with maintaining a law library, and computer systems.

Acts 1986, No. 198, §1; Acts 1986, No. 223, §1; Acts 1997, No. 782, §§1, 2; eff. Jan. 1, 1998.



RS 16:575 - Repealed by Acts 1986, No. 198, 2; Acts 1986, No. 223, 2.

§575. Repealed by Acts 1986, No. 198, §2; Acts 1986, No. 223, §2.



RS 16:581 - Assistant district attorneys

PART XXIII. TWENTY-SIXTH JUDICIAL DISTRICT

§581. Assistant district attorneys

The offices of first, second and third assistant district attorneys for the Twenty-Sixth Judicial District of Louisiana are hereby created.

Amended by Acts 1968, No. 366, §1.



RS 16:582 - Additional salaries and expenses of assistant district attorneys

§582. Additional salaries and expenses of assistant district attorneys

A. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of six thousand six hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Sixth Judicial District, apportioned as follows:

By the parish of Webster, the sum of three thousand three hundred dollars per annum.

By the parish of Bossier, the sum of three thousand three hundred dollars per annum.

B. The second assistant district attorney shall receive as compensation for his services in addition to the annual salary paid by the State of Louisiana, an annual salary of four thousand eight hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Sixth Judicial District, apportioned as follows:

By the parish of Webster, the sum of two thousand four hundred dollars per annum.

By the parish of Bossier, the sum of two thousand four hundred dollars per annum.

C. The third assistant district attorney shall receive as compensation for his services in addition to the annual salary paid by the State of Louisiana, an annual salary of three thousand six hundred dollars, payable monthly on his own warrant. The additional salary shall be paid by the parishes comprising the Twenty-Sixth Judicial District, apportioned as follows:

By the parish of Webster, the sum of one thousand eight hundred dollars per annum.

By the parish of Bossier, the sum of one thousand eight hundred dollars per annum.

The provisions of this subsection relating to the third assistant district attorney shall not become effective until such time as funds are appropriated or otherwise made available by the legislature for the payment of that portion of the salary of said third assistant district attorney which is payable by the State of Louisiana.

Amended by Acts 1950, No. 446, §1; Acts 1968, No. 366, §1.



RS 16:583 - Budget to include additional salary and expenses

§583. Budget to include additional salary and expenses

The governing authority of each of the parishes composing the Twenty-Sixth Judicial District shall annually and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries and expenses fixed in R.S. 16:582.

Amended by Acts 1968, No. 366, §1.



RS 16:584 - Residence requirement of district attorney and assistant district attorneys

§584. Residence requirement of district attorney and assistant district attorneys

At least one of the assistant district attorneys provided for in R.S. 16:581 shall be a resident of the parish other than the parish in which the district attorney resides.

Amended by Acts 1968, No. 366, §1.



RS 16:585 - Additional salary and expenses of district attorney

§585. Additional salary and expenses of district attorney

A. The district attorney of the Twenty-Sixth Judicial District of this state shall receive, in addition to the salary now paid him by the state, an annual salary of seven thousand two hundred fifty dollars, payable monthly on his own warrant by the parishes comprising said district and apportioned as follows:

By the parish of Bossier, the sum of three thousand six hundred twenty five dollars per annum.

By the parish of Webster, the sum of three thousand six hundred twenty five dollars per annum.

Added by Acts 1959, No. 113, §9. Amended by Acts 1967, No. 46, §1; Acts 1968, No. 366, §1.



RS 16:586 - Budget to include additional salary and expense allowance of district attorney

§586. Budget to include additional salary and expense allowance of district attorney

The police juries of each of the parishes comprising the Twenty-Sixth Judicial District shall annually and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary and expenses of the district attorney as herein fixed.

Added by Acts 1959, No. 113, §9. Amended by Acts 1968, No. 366, §1.



RS 16:587 - Repealed by Acts 1968, No. 366, 1

§587. Repealed by Acts 1968, No. 366, §1



RS 16:601 - Additional salary of the district attorney

PART XXIV. TWENTY-SEVENTH JUDICIAL DISTRICT

§601. Additional salary of the district attorney

The district attorney of the twenty-seventh judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary of not less than thirty-two hundred dollars, payable monthly on his own warrant by the parish of St. Landry.

Amended by Acts 1952, No. 446, §1.



RS 16:602 - Budget to include additional salary

§602. Budget to include additional salary

The governing authority of the parish of St. Landry shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:601.



RS 16:603 - Assistant district attorneys

§603. Assistant district attorneys

The offices of first, second and third assistant district attorneys for the twenty-seventh judicial district of Louisiana are hereby created.

Added by Acts 1952, No. 445, §1. Amended by Acts 1972, No. 421, §1.



RS 16:604 - Additional salary of assistant district attorneys

§604. Additional salary of assistant district attorneys

The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of not less than six thousand dollars, payable monthly on his own warrant.

The second assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of not less than one thousand dollars, payable monthly on his own warrant.

The third assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the State of Louisiana, an annual salary of not less than one thousand dollars, payable monthly on his own warrant.

These salaries shall be paid by the parish of St. Landry. The police jury of St. Landry Parish shall annually budget an amount sufficient to pay the salaries herein fixed.

Added by Acts 1952, No. 445, §§2, 3. Amended by Acts 1962, No. 432, §1; Acts 1972, No. 421, §1.



RS 16:621 - Additional salary of the district attorney

PART XXV. TWENTY-EIGHTH JUDICIAL DISTRICT

§621. Additional salary of the district attorney

The district attorney of the Twenty-Eighth Judicial District of this state shall receive, in addition to the salary paid him by this state, in lieu of all other fees, an additional salary of four thousand two hundred dollars, payable monthly on his own warrant by the parish of LaSalle.

Amended by Acts 1958, No. 212, §1; Acts 1959, No. 113, §16; Acts 1977, No. 620, §26, eff. Jan. 3, 1979.



RS 16:622 - Budget to include additional salary

§622. Budget to include additional salary

The governing authority of each of the parishes comprising the twenty-eighth judicial district shall annually, and at the same time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:621.



RS 16:623 - Other compensation prohibited; expenses outside district

§623. Other compensation prohibited; expenses outside district

The district attorney of the twenty-eighth judicial district shall receive no fees nor other compensation for official service in the district court. He shall represent the parishes of the twenty-eighth judicial district and other public boards therein, in all matters of litigation in which the parishes or boards may have an interest, and shall be their legal adviser when so requested without extra compensation. In any litigation or business necessitating the attention or assistance of the district attorney outside of his judicial district, by either the parishes, school boards, or other public boards, the district attorney shall be allowed and paid his expenses. This Section shall not apply to any fees that are recovered as penalties in a civil suit where attorney's fees are made a part of the damages or penalties by statute.



RS 16:624 - First assistant district attorney; additional salary

§624. First assistant district attorney; additional salary

A. The office of first assistant district attorney for the Twenty-Eighth Judicial District is created.

B. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary to be paid by the state, an annual salary of two thousand four hundred dollars, payable monthly on his own warrant by the parish of LaSalle.

Added by Acts 1970, No. 321, §1. Amended by Acts 1977, No. 620, §26, eff. Jan. 3, 1979.



RS 16:641 - Additional salary of district attorney

PART XXVI. TWENTY-NINTH JUDICIAL DISTRICT

§641. Additional salary of district attorney

A. The district attorney of the twenty-ninth judicial district of this state shall, in addition to the salary now paid him by the state of Louisiana, be paid an additional salary of not less than four thousand eight hundred dollars by the parish of St. Charles.

B. The salary shall be paid monthly to the district attorney of said twenty-ninth judicial district of Louisiana on his own warrant and drawn on the secretary or treasurer of St. Charles Parish.

C. The police jury of St. Charles Parish shall annually, at the time it prepares its general budget of expenses, budget an amount sufficient to pay the additional salary herein provided.

Acts 1952, No. 69, §§1 to 3. Amended by Acts 1962, No. 279, §1; Acts 1973, No. 118, §8; Acts 1982, No. 21, §6(e), eff. Jan. 1, 1985.



RS 16:642 - Assistant district attorneys

§642. Assistant district attorneys

The offices of the first, second, third, fourth, and fifth assistant district attorneys for the Twenty-Ninth Judicial District of Louisiana are hereby created.

Acts 1952, No. 68, §1. Amended by Acts 1960, No. 211, §1. Acts 1984, No. 111, §2, eff. Jan. 1, 1985. Acts 1984, No. 84, §1, eff. Jan. 1, 1985.



RS 16:642.1 - REPEALED BY ACTS 1982, NO. 21, 6, EFF. JAN. 1, 1985.

§642.1. REPEALED BY ACTS 1982, NO. 21, §6, EFF. JAN. 1, 1985.



RS 16:643 - Additional salary of assistant district attorneys

§643. Additional salary of assistant district attorneys

A. Each of the said assistant district attorneys shall receive as compensation for his services as such officer an annual salary of not less than two thousand two hundred fifty dollars, payable monthly. The additional salary shall be paid by the parish of St. Charles.

B. The police jury of St. Charles Parish shall annually, at the time it prepares its general budget of expenses, budget an amount sufficient to pay the additional salary herein provided.

Added by Acts 1952, No. 68, §§2, 3. Amended by Acts 1960, No. 211, §1; Acts 1973, No. 118, §8; Acts 1982, No. 21, §6(e), eff. Jan. 1, 1985.



RS 16:691 - Additional salary of assistant district attorneys

PART XXVII. THIRTIETH JUDICIAL DISTRICT

§691. Additional salary of assistant district attorneys

Each assistant district attorney of the thirtieth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary to be fixed by the governing authority of the parish of Vernon of not less than three thousand two hundred fifty dollars, payable monthly on his own warrant by the parish of Vernon.

Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:692 - Additional salary of district attorney

§692. Additional salary of district attorney

The district attorney of the thirtieth judicial district of this state shall receive, in addition to the salary now paid him by the state, an annual salary to be fixed by the governing authority of the parish of Vernon, of not less than nine thousand dollars, payable monthly on his own warrant by the parish of Vernon.

Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:693 - Budget to include additional salary

§693. Budget to include additional salary

The governing authority of the parish of Vernon shall annually and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salaries provided in this Part.

Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:751 - Additional salary of district attorney

PART XXVIII. THIRTY-FIRST JUDICIAL DISTRICT

§751. Additional salary of district attorney

A. The police jury of the parish of Jefferson Davis shall pay the district attorney of the Thirty-First Judicial District an additional salary of three thousand six hundred dollars per annum payable monthly on his own warrant when funds are made available for the payment of that portion of the salary of said district attorney which is payable by the State of Louisiana.

B. The governing authority of Jefferson Davis Parish shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed herein.

Added by Acts 1952, No. 381, §§1, 2. Amended by Acts 1968, No. 548, §1.



RS 16:752 - First assistant district attorney; additional salary

§752. First assistant district attorney; additional salary

A. The office of first assistant district attorney for the Thirty-First Judicial District is created.

B. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of three thousand four hundred and fifty dollars, payable monthly on his own warrant. This additional salary shall be paid by the parish of Jefferson Davis.

Added by Acts 1952, No. 382, §§1 to 4. Amended by Acts 1968, No. 548, §1.



RS 16:801 - Additional salary of district attorney

PART XXIX. THIRTY-SECOND JUDICIAL DISTRICT

§801. Additional salary of district attorney

The district attorney of the thirty-second judicial district of the state shall receive, in addition to the salary paid him by the state, an annual salary of ten thousand dollars, payable monthly on his own warrant by the parish of Terrebonne.

Added by Acts 1968, No. 306, §1.



RS 16:802 - Budget to include additional salary

§802. Budget to include additional salary

The governing authority of the parish of Terrebonne shall annually and at the same time it prepares its general budget of expenses budget an amount sufficient to pay the salary fixed by R.S. 16:801.

Added by Acts 1968, No. 306, §1.



RS 16:803 - Assistant district attorneys

§803. Assistant district attorneys

The offices of first and second assistant district attorneys for the thirty-second judicial district are created.

Added by Acts 1968, No. 306, §1.



RS 16:804 - Additional salaries of assistant district attorneys

§804. Additional salaries of assistant district attorneys

The first assistant district attorney of the thirty-second judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of eight thousand dollars, and the second assistant district attorney of the thirty-second judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of seven thousand five hundred dollars, each payable monthly on his own warrant by the parish of Terrebonne.

Added by Acts 1968, No. 306, §1.



RS 16:805 - Budget to include additional salary

§805. Budget to include additional salary

The governing authority of the parish of Terrebonne shall annually budget an amount sufficient to pay the salaries fixed in R.S. 16:804.

Added by Acts 1968, No. 306, §1.



RS 16:806 - Third assistant district attorney; additional salary

§806. Third assistant district attorney; additional salary

A. The office of third assistant district attorney for the thirty-second judicial district is hereby created.

B. The third assistant district attorney shall receive as compensation for his services an annual salary of not less than seven thousand dollars, payable monthly on his own warrant by the parish of Terrebonne.

Added by Acts 1973, No. 118, §9.



RS 16:831 - Additional salary of district attorney

PART XXX. THIRTY-THIRD JUDICIAL DISTRICT

§831. Additional salary of district attorney

The district attorney of the thirty-third judicial district of the state shall receive, in addition to the salary paid him by the state and when funds are made available for the payment of said salary by the state, an annual salary of three thousand six hundred dollars, payable monthly on his own warrant by the parish of Allen.

Added by Acts 1968, No. 550, §1.



RS 16:832 - Budget to include additional salary

§832. Budget to include additional salary

The governing authority of the parish of Allen shall annually and at the same time it prepares its general budget of expenses budget an amount sufficient to pay the salary fixed by R.S. 16:831.

Added by Acts 1968, No. 550, §1.



RS 16:833 - First assistant district attorney; additional salary

§833. First assistant district attorney; additional salary

A. The office of first assistant district attorney for the Thirty-Third Judicial District is created.

B. The first assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of two thousand four hundred dollars, payable monthly on his own warrant. This additional salary shall be paid by the parish of Allen.

Added by Acts 1972, No. 362, §1.



RS 16:839.1 - Additional salary of the district attorney

PART XXX-A. THIRTY-FOURTH JUDICIAL DISTRICT

§839.1. Additional salary of the district attorney

A. The district attorney of the Thirty-Fourth Judicial District shall receive, in addition to the salary paid him by the state, an additional annual salary of not less than fifteen thousand dollars, payable monthly on his own warrant by the governing authority for the Parish of St. Bernard. This additional salary shall not be reduced after it has been in effect for a period of at least six months.

B. The governing authority of the parish of St. Bernard shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salary provided herein. Any salary increase as permitted herein by the governing authority for the parish of St. Bernard shall not be reduced once the same has been in effect for six months.

Added by Acts 1979, No. 672, §1.



RS 16:839.2 - Assistant district attorneys

§839.2. Assistant district attorneys

The offices of assistant district attorneys of the Thirty-Fourth Judicial District are hereby created. The minimum number of said assistant district attorneys shall be the number as set out in Section 51 of this Title and all additional assistant district attorneys as shall be appointed by the district attorney of the Thirty-Fourth Judicial District, all of which assistants shall serve at the pleasure of the district attorney.

Added by Acts 1979, No. 672, §1.



RS 16:839.3 - Salaries of assistant district attorneys

§839.3. Salaries of assistant district attorneys

A. The assistant district attorneys of the Thirty-Fourth Judicial District shall receive in addition to any salary paid to them by the state, if any, an annual salary as set out by the district attorney from the annual budgeted funds provided by the governing authority of St. Bernard Parish for salaries for assistant district attorneys, said salaries to be set for each assistant district attorney by the district attorney, at his discretion. The total amount of the said budgeted salary funds which have been designated by the governing authority of St. Bernard Parish to be paid to the assistant district attorneys as directed by the district attorney shall not be reduced once same has been in effect for a period of six months. Said salaries shall be paid monthly in an amount set by the district attorney, payable on warrant of the individual assistants as the case may be.

B. The governing authority of the parish of St. Bernard shall annually, at the time it prepares its general budget, budget an amount sufficient to pay the salaries provided herein.

Added by Acts 1979, No. 672, §1.



RS 16:839.4 - Budget to include salaries and expenses

§839.4. Budget to include salaries and expenses

The governing authority of the parish of St. Bernard shall annually, and at the same time it prepares its general budget, budget an amount sufficient to pay the salaries and expenses of the office of the district attorney of the Thirty-Fourth Judicial District provided for in R.S. 16:6 and as hereinabove set forth. The amount budgeted shall be paid to the district attorney, ten days after the adoption of the budget by the governing authority, who shall deposit same in a special account called the "district attorney's general fund" and shall be administered by the district attorney to pay the salaries and expenses authorized by law. Said fund shall be annually audited by the governing authority of the parish of St. Bernard and any surplus remaining in the fund on December 31 of each year shall be remitted to the parish general fund. Any supplemental appropriations made by the parish governing authority of the parish of St. Bernard to pay expenses and salaries as provided by R.S. 16:6 shall also be deposited in the district attorney's general fund and administered as provided herein. The operating budget shall not be reduced without the consent of the district attorney during the year in which it is effective, nor shall the district attorney's annual budget for any year be less than the annual budget for the preceding year without the consent of the district attorney, except in the case of a pro rata reduction in the operating budgets of all other departments in the parish of St. Bernard due to reduction in revenues.

Added by Acts 1979, No. 672, §1.



RS 16:841 - Additional salary of district attorney

PART XXXI. THIRTY-FIFTH JUDICIAL DISTRICT

§841. Additional salary of district attorney

The district attorney of the Thirty-Fifth Judicial District of this state shall receive, in addition to the salary paid him by the state, an annual salary to be fixed by the governing authority of the parish of Grant, of not less than thirty-six hundred dollars, payable monthly on his own warrant by the parish of Grant.

Added by Acts 1976, No. 47, §10, eff. Jan. 3, 1977.



RS 16:842 - Budget to include additional salary

§842. Budget to include additional salary

The governing authority of the parish of Grant shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay the additional salaries provided for in this Part.

Added by Acts 1976, No. 47, §10, eff. Jan. 3, 1977.



RS 16:843 - Assistant district attorney

§843. Assistant district attorney

The office of assistant district attorney for the Thirty-Fifth Judicial District of Louisiana is created.

Added by Acts 1977, No. 22, §2.



RS 16:871 - Additional salary of assistant district attorneys

PART XXXII. THIRTY-SIXTH JUDICIAL DISTRICT

§871. Additional salary of assistant district attorneys

Each assistant district attorney of the thirty-sixth judicial district shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary to be fixed by the governing authority of the parish of Beauregard of not less than three thousand two hundred fifty dollars, payable monthly on his own warrant by the parish of Beauregard.

Added by Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:872 - Additional salary of district attorney

§872. Additional salary of district attorney

The district attorney of the thirty-sixth judicial district shall receive, in addition to the salary paid him by the state, an annual salary to be fixed by the governing authority of the parish of Beauregard, of not less than nine thousand dollars, payable monthly on his own warrant by the parish of Beauregard.

Added by Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:873 - Budget to include additional salary

§873. Budget to include additional salary

The governing authority of the parish of Beauregard shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay for the salaries provided for in this Part.

Added by Acts 1977, No. 164, §10, eff. Jan. 1, 1979.



RS 16:881 - Additional salary of district attorney

PART XXXIII. THIRTY-SEVENTH JUDICIAL DISTRICT

§881. Additional salary of district attorney

The district attorney of the thirty-seventh judicial district shall receive, in addition to the salary paid him by the state, an annual salary to be fixed by the parish of Caldwell, of not less than four thousand two hundred dollars, payable monthly on his own warrant by the parish of Caldwell.

Added by Acts 1977, No. 620, §27, eff. Jan. 3, 1979.



RS 16:882 - Budget to include salary

§882. Budget to include salary

The governing authority of the parish of Caldwell shall annually and at the same time as it prepares its general budget of expenses, budget an amount sufficient to pay for the salaries provided for in this Part.

Added by Acts 1977, No. 620, §27, eff. Jan. 3, 1979.



RS 16:891 - Additional salary of district attorney

PART XXXIV. THIRTY-EIGHTH JUDICIAL DISTRICT

§891. Additional salary of district attorney

The district attorney of the Thirty-Eighth Judicial District shall receive, in addition to the salary now paid him by the state, an annual salary, to be fixed by the governing authority of the parish of Cameron, of not less than three thousand six hundred dollars, payable monthly on his own warrant by the parish of Cameron.

Added by Acts 1978, No. 14, §4, eff. March 1, 1979.



RS 16:892 - Budget to include additional salary

§892. Budget to include additional salary

The governing authority of the parish of Cameron shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:891.

Added by Acts 1978, No. 14, §4, eff. March 1, 1979.



RS 16:893 - Assistant district attorney

§893. Assistant district attorney

The office of the first assistant district attorney for the Thirty-Eighth Judicial District of Louisiana is created.

Added by Acts 1981, No. 694, §2, eff. July 20, 1981.



RS 16:894 - Additional salary of assistant district attorney

§894. Additional salary of assistant district attorney

The first assistant district attorney of the Thirty-Eighth Judicial District shall receive, in addition to the salary now paid him by the state, an annual salary, to be fixed by the governing authority of the parish of Cameron, of not less than three thousand six hundred dollars, payable monthly on his own warrant by the governing authority of the parish of Cameron.

Added by Acts 1981, No. 694, §2, eff. July 20, 1981.



RS 16:895 - Budget to include additional salary

§895. Budget to include additional salary

The governing authority of the parish of Cameron shall annually, at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:894.

Added by Acts 1981, No. 694, §2, eff. July 20, 1981.



RS 16:901 - Additional salary of district attorney

PART XXXV. THIRTY-NINTH JUDICIAL DISTRICT

§901. Additional salary of district attorney

A. The district attorney of the Thirty-Ninth Judicial District shall receive, in addition to the salary paid by the state, an annual salary of two thousand four hundred dollars, payable monthly by the governing authority of the parish of Red River.

B. The governing authority of the parish of Red River shall annually budget an amount sufficient to pay the salary fixed in Subsection A herein.

Added by Acts 1979, No. 635, §5, eff. March 1, 1980.



RS 16:911 - Additional salary of district attorney

PART XXXVI. FORTIETH JUDICIAL DISTRICT

§911. Additional salary of district attorney

A. The district attorney of the fortieth judicial district shall receive, in addition to the salary paid by the state, an annual salary of four thousand eight hundred fifty dollars, payable monthly on his own warrant by the governing authority of the parish of St. John the Baptist.

B. The governing authority of the parish of St. John the Baptist shall annually budget an amount sufficient to pay the salary fixed in Subsection A herein.

Added by Acts 1982, No. 21, §6(f), eff. Jan. 1, 1985, subject to approval of electors.



RS 16:912 - Assistant district attorneys

§912. Assistant district attorneys

A. The offices of first, second, third, and fourth assistant district attorneys for the Fortieth Judicial District are created.

B. Each assistant district attorney shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of not less than two thousand two hundred fifty dollars payable monthly by the parish of St. John the Baptist.

C. The governing authority of St. John the Baptist Parish shall annually budget an amount sufficient to pay the salaries provided for in this Section.

Added by Acts 1982, No. 21, §6(f), eff. Jan. 1, 1985, subject to approval of electors. Acts 1984, No. 111, §2, eff. Jan. 1, 1985; Acts 1984, No. 84, §1, eff. Jan. 1, 1985.



RS 16:921 - Assistant district attorney

PART XXXVII. FORTY-SECOND JUDICIAL DISTRICT

§921. Assistant district attorney

The office of assistant district attorney for the Forty-Second Judicial District is created.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:922 - Additional salary of assistant district attorney

§922. Additional salary of assistant district attorney

Each assistant district attorney of the Forty-Second Judicial District shall receive as compensation for his services, in addition to the annual salary paid by the state, an annual salary of four thousand eight hundred dollars, payable monthly by the parish of DeSoto.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:923 - Budget to include additional salary

§923. Budget to include additional salary

DeSoto Parish shall annually, and at the time it prepares its general budget of expenses, budget an amount sufficient to pay the salary fixed in R.S. 16:922.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:924 - Additional salary of district attorney

§924. Additional salary of district attorney

The district attorney of the Forty-Second Judicial District Court shall receive, in addition to the salary now paid him by the state, an annual salary of two thousand three hundred seventy-five dollars, payable monthly on his own warrant by DeSoto Parish.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.



RS 16:925 - Budget to include additional salary

§925. Budget to include additional salary

The police jury of DeSoto Parish shall annually, and at the same time as they prepare their general budgets of expenses, budget an amount sufficient to pay the salary of the district attorney as set forth in this Part.

Acts 2007, No. 416, §2, eff. Jan. 1, 2009.






TITLE 17 - Education

RS 17:1 - TITLE 17 EDUCATION

TITLE 17 EDUCATION

CHAPTER 1. GENERAL SCHOOL LAW

PART I. ELEMENTARY AND SECONDARY EDUCATION

SUBPART A. STATE BOARD OF ELEMENTARY

AND SECONDARY EDUCATION

§1. State Board of Elementary and Secondary Education; creation; membership; terms of office; vacancies

A. The Louisiana State Board of Elementary and Secondary Education, sometimes referred to hereinafter in this Part as the board, is created as a body corporate.

B. The board shall be composed of eleven members. One member shall be a resident of and shall be elected by the electors of each of the districts established by law for the election of members of the board. Three members shall be appointed by the governor from the state at large, with consent of the Senate.

C. The terms of the members shall be four years, concurrent with the term of the governor. The members to be elected from the districts provided by law for election of the members of the board shall be elected at the time fixed by law for the gubernatorial elections. Members shall serve until their successors are selected and take office.

D. Within twenty-four hours after being informed of a vacancy on the board, the president of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof. A vacancy in the office of an elected member, if the unexpired portion of the term is more than one year, shall be filled for the remainder of the term by special election to be called by the governor and to be held to coincide with the next scheduled districtwide election to be held more than ninety days and less than one year after the effective date of the vacancy. If no such election is scheduled to be held, the special election shall be held more than ninety days and less than one hundred twenty days after the effective date of the vacancy on call of the governor. Any other vacancy shall be filled for the unexpired portion of the term by appointment by the governor within thirty days after the effective date of the vacancy.

Acts 1975, No. 274, §1; Acts 1991, No. 651, §1, eff. July 17, 1991.



RS 17:1.1 - REPEALED BY ACTS 1992, NO. 6, 3, EFF. MAY 13, 1992.

§1.1. REPEALED BY ACTS 1992, NO. 6, §3, EFF. MAY 13, 1992.



RS 17:2 - State Board of Elementary and Secondary Education; membership; term

§2. State Board of Elementary and Secondary Education; membership; term

A. The State Board of Elementary and Secondary Education, sometimes referred to hereinafter in this Part as the board, is created as a body corporate.

B. The board shall be composed of eleven members. One member shall be a resident of and shall be elected by the electors of each of the State Board of Elementary and Secondary Education districts. Three members shall be appointed by the governor from the state at large, with consent of the Senate.

C. The terms of the members shall be four years. The members to be elected from the districts shall be elected at an election to be held at the time fixed by law for the board elections. Members shall serve until their successors are selected and take office.

D. Within twenty-four hours after being informed of a vacancy on the board, the president of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof. A vacancy in the office of an elected member, if the unexpired portion of the term is more than one year, shall be filled for the remainder of the term by special election to be called by the governor and to be held to coincide with the next scheduled district-wide election to be held more than ninety days and less than one year after the effective date of the vacancy. If no such election is scheduled to be held, the special election shall be held more than ninety days and less than one hundred twenty days after the effective date of the vacancy on call of the governor. Any other vacancy shall be filled for the unexpired portion of the term by appointment by the governor within thirty days after the effective date of the vacancy.

Acts 1992, No. 6, §1, eff. May 13, 1992; Acts 1997, No. 1367, §1, eff. July 15, 1997.

NOTE: See Acts 1997, No. 1367, §2.



RS 17:2.1 - Districts for election of members of the State Board of Elementary and Secondary Education

§2.1. Districts for election of members of the State Board of Elementary and Secondary Education

Louisiana shall be divided into eight districts for the election of eight of the members of the State Board of Elementary and Secondary Education. One member shall be elected from each of the following districts:

(1) District 1 is composed of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 134, 136, 138, 170, 171, 172, 175, 176, 177, 178, 179A, 182, 183, 184, 185A, 189, 190, 204, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 29-K, 34-K, 35-K, 1-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish; Precincts 3-20, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-15, 5-16, 5-17, 5-18, 7-41, 7-42, 13-4, 13-6, 13-7, 13-8, 13-9, 13-10, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-19, 14-20, 14-21, 16-1, 16-1A, 16-2, 17-1, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish and St. Tammany Parish.

(2) District 2 is composed of Precincts 1-1, 1-2, 2-1, 2-2, 4-1, 4-2, 5-1, 6-1, 6-2 and 7-1 of Assumption Parish; Precincts 57, 104, 107, 108, 115, 131, 133, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 173, 174, 179B, 180, 181, 185B, 187, 188, 191, 194A, 195, 196, 197A, 197B, 197C, 200, 201, 202, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216A, 216B, 217, 225, 232A, 232B, 1-G, 2-G, 4-G, 6-G, 7-G, 13-KB, 15-K, 21-K, 22-K, 23-K, 24-K, 26-K, 30-K, 31-K, 33-K and 2-W of Jefferson Parish; Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-14, 3-15, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 6-1, 6-2, 6-4, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-21, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31D, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 9-45A, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-5, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish; St. Charles Parish; St. James Parish and Precincts 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 4-8, 4-9, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 6-1, 6-3, 6-4, 7-2, 7-3, 7-4, 7-5 and 7-7 of St. John the Baptist Parish.

(3) District 3 is composed of Precincts 53 of Ascension Parish; Precincts 2-3, 3-1, 3-2, 5-2, 5-3, 5-4, 7-2, 8-1 and 9-1 of Assumption Parish; Iberia Parish; Precincts 4, 5, 6A, 25, 25A, 25B, 26, 26A, 27 and 28 of Iberville Parish; Precincts 192, 193, 194B, 198, 199, 203, 226, 227, 228, 229, 230, 231, 234, 235, 236, 237, 238, 246, 247, 248, 3-G, 5-G, 8-G, 9-G, 10-G, 11-G, 12-G, 13-G, 1-GI and 1-L of Jefferson Parish; Lafourche Parish; Plaquemines Parish; Precincts 16A, 16B, 17, 18, 20A, 20B, 21, 22A, 23 and 24 of Pointe Coupee Parish; St. Bernard Parish; Precincts 1-1 of St. John the Baptist Parish; Precincts 1-6, 1-26, 1-26A, 1-28, 3-1, 3-3, 3-4, 3-5, 3-6, 4-3, 4-5, 4-7, 4-12, 4-12A, 4-13, 5-1 and 5-6 of St. Landry Parish; Precincts 1-1, 1-2, 1-4, 1-5, 2-2, 3-5, 4-1, 4-1A, 4-2, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3A, 6-3B, 6-4, 7-1A, 7-2A, 7-4A, 8-1, 8-3, 8-4, 8-4A, 9-2, 9-3 and 9-4 of St. Martin Parish; St. Mary Parish; Terrebonne Parish and Precincts 49B-1, 49B-3, 53, 54, 55 and 56 of Vermilion Parish.

(4) District 4 is composed of Bienville Parish; Bossier Parish; Caddo Parish; DeSoto Parish; Natchitoches Parish; Red River Parish; Sabine Parish; Vernon Parish; Webster Parish and Winn Parish.

(5) District 5 is composed of Caldwell Parish; Catahoula Parish; Claiborne Parish; Concordia Parish; East Carroll Parish; Precincts 1020, 1031, 1040, 1041, 1050, 1060, 1091, 1130, 1131, 1140, 1141, 1150, 1161, 2010, 2020, 2030, 2040, 3010, 3031, 3032, 3040, 3052, 3070, 3071, 4001, 4010, 4011, 4012, 4013, 4020, 4021, 4030, 4040, 5004, 5010, 5020, 5030, 5040, 5041 and 5050 of Evangeline Parish; Franklin Parish; Grant Parish; Jackson Parish; La Salle Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Ouachita Parish; Rapides Parish; Richland Parish; Tensas Parish; Union Parish and West Carroll Parish.

(6) District 6 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 40, 41, 43, 58, 60 and 61 of Ascension Parish; Precincts 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-46, 1-47, 1-48, 1-49, 1-52, 1-53, 1-55, 1-56, 1-57, 1-60, 1-64, 1-65, 1-69, 1-72, 1-74, 1-75, 1-80, 1-89, 1-90, 1-98, 1-99, 1-102, 1-103, 1-105, 2-6, 2-7, 2-8, 2-18, 2-21, 2-26, 2-29, 3-1, 3-2, 3-3, 3-4, 3-6, 3-7, 3-9, 3-10, 3-11, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-20, 3-22, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, 3-38, 3-39, 3-40, 3-41, 3-43, 3-45, 3-46, 3-47, 3-48, 3-49, 3-51, 3-52 and 3-53 of East Baton Rouge Parish; Livingston Parish; Precincts 27, 28, 28A, 33, 40, 40A, 41, 42, 42A, 43, 44, 45, 45A, 46, 47, 48, 49, 70, 70A, 71, 72, 72A, 73, 74, 102, 104, 104A, 106, 106A, 106B, 108, 110, 112, 114, 116, 117, 118, 119, 120, 120A, 120B, 121, 121A, 121B, 122, 122A, 123, 124, 125, 127, 127A, 129, 129A, 133, 133A, 137, 137A, 137B, 137C, 137D, 139, 141, 141A, 143, 145, 149, 149A and 151 of Tangipahoa Parish and Washington Parish.

(7) District 7 is composed of Acadia Parish; Allen Parish; Beauregard Parish; Calcasieu Parish; Cameron Parish; Jefferson Davis Parish; Precincts 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 13, 25, 26, 27, 28A, 28B, 29, 30A, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 65, 66, 67, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97A, 97B, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 and 111 of Lafayette Parish; Precincts 2-2, 2-3, 2-6, 2-8 and 2-9 of St. Landry Parish and Precincts 1, 2, 3, 5A, 5B, 6, 7A, 7B, 8, 9, 10A, 11, 12, 14, 15, 16, 18, 19A, 19B, 20A-1, 20A-2, 20B-1, 21, 23, 24, 25, 26, 27A-2, 28, 29, 32B, 34, 35, 36A-1, 37, 38, 39, 40, 41, 42A, 42B, 44, 45A, 46A, 46B-1, 46B-2, 46B-3, 50A, 50B, 51, 57A and 57B of Vermilion Parish.

(8) District 8 is composed of Precincts 30, 36, 37, 39, 42, 44, 45, 47, 48, 49, 50, 51, 52, 54, 55, 56 and 57 of Ascension Parish; Avoyelles Parish; Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-45, 1-50, 1-51, 1-54, 1-58, 1-59, 1-61, 1-62, 1-63, 1-66, 1-67, 1-68, 1-70, 1-71, 1-73, 1-77, 1-78, 1-81, 1-82, 1-83, 1-84, 1-85, 1-86, 1-87, 1-88, 1-91, 1-92, 1-93, 1-94, 1-95, 1-97, 1-100, 1-101, 1-104, 1-107, 2-1, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-16, 2-17, 2-19, 2-20, 2-22, 2-23, 2-24, 2-25, 2-27, 2-28, 2-30, 2-31, 2-32, 3-5, 3-8, 3-12, 3-21, 3-23, 3-24, 3-42, 3-44, 3-50, 3-54 and 3-55 of East Baton Rouge Parish; East Feliciana Parish; Precincts 1010, 1011, 1030, 1080, 1081, 1090, 1100, 1101, 1110, 1120, 1160, 1162, 1170, 1171, 3020, 3030, 3050, 3051 and 3060 of Evangeline Parish; Precincts 1, 2, 3, 6, 7, 8, 10, 11, 12, 13, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22, 23, 24, 29, 30, 31 and 32 of Iberville Parish; Precincts 5, 7, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64 and 68 of Lafayette Parish; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10A, 10B, 11, 12, 13A, 13B, 14, 15A, 15B and 19A of Pointe Coupee Parish; St. Helena Parish; Precincts 1-1, 1-2, 1-2A, 1-3, 1-3A, 1-4, 1-4A, 1-5, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15, 1-15A, 1-16, 1-17, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-28A, 1-29, 2-1, 2-4, 2-5, 2-7, 3-2, 4-2, 4-4, 4-6, 4-8, 4-9, 4-10, 4-11, 5-2, 5-3, 5-4, 5-5, 5-8, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-11A, 6-13, 6-14, 6-15, 6-16 and 6-16A of St. Landry Parish; Precincts 1-3, 1-7, 2-1, 2-3, 2-4, 3-1, 3-1A, 3-1B, 3-2, 3-3, 3-4, 3-4A, 3-6, 3-9, 4-3, 4-4A, 4-6, 6-2A, 6-3, 7-1, 7-3, 7-4, 9-1 and 9-5 of St. Martin Parish; Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27A, 101, 103, 105, 107, 109, 109A, 111, 111A and 115B of Tangipahoa Parish; West Baton Rouge Parish and West Feliciana Parish.

Acts 2011, No. 2, §1, eff. noon on Jan. 9, 2012 (eff. for election purposes only upon signature of governor, May 31, 2011).



RS 17:2.2 - Repealed by Acts 2011, No. 2, §3, eff. noon on Jan. 9, 2012.

§2.2. Repealed by Acts 2011, No. 2, §3, eff. noon on Jan. 9, 2012.



RS 17:3 - Domicile; organization and meetings of board

§3. Domicile; organization and meetings of board

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a president and a vice president and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Six members of the board shall constitute a quorum for the transaction of business, and all official actions of the board shall require the favorable vote of a majority of the total membership.

D. The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents, and records pertaining to the board shall be filed at the domicile of the board.

E. The board shall meet in regular session in January of each year and at such other times as are fixed by the board. Special meetings may be held upon call of the president, and the president shall call a special meeting whenever requested to do so by a majority of the total members of the board.

Acts 1975, No. 274, §1; Acts 1986, No. 485, §1.



RS 17:3.1 - Internet broadcast of board and committee meetings; archives

§3.1. Internet broadcast of board and committee meetings; archives

A. The board shall broadcast over the Internet live audio and video streams of all its board and committee meetings held in Baton Rouge.

B. All meetings broadcast in accordance with Subsection A of this Section shall be recorded, archived, and made accessible to the public for at least one year after the date of the meeting.

C. The provisions of this Section shall apply to all meetings of the board and its committees, but shall not apply to executive sessions held in accordance with the Louisiana Open Meetings Law as provided in R.S. 42:1 et seq.

D. The audio and video records created pursuant to this Section shall not be construed in a manner to be the official record, or any part of the official record, of the proceedings of a meeting of the board or any of its committees.

E. If the board is precluded from fulfilling the requirements of this Section due to a technical problem beyond its control, or when the only meeting room available lacks the equipment necessary to facilitate Internet broadcast, the failure to broadcast or record the proceedings of a meeting of the board or any of its committees shall not be construed to be a violation of the provisions of this Section.

F. The State Board of Elementary and Secondary Education shall have meetings relative to the Recovery School District, to be held in New Orleans at a site to be determined by the board, on a quarterly basis.

Acts 2010, No. 697, §1, eff. Jan. 1, 2011.



RS 17:4 - Transfer of obligations, etc. of state board of education

§4. Transfer of obligations, etc. of state board of education

A. The obligations heretofore incurred by the State Board of Education created by Article XII, Section 4 of the Constitution of 1921 in connection with any contract or agreement with respect to elementary and secondary schools, vocational-technical and post secondary vocational-technical schools and programs except in colleges and universities, and special schools shall be preserved and discharged by the State Board of Elementary and Secondary Education on and after its first meeting. All of such obligations and all books, papers, records, money, and other property heretofore owned, possessed, controlled, or used by the State Board of Education in the exercise of its functions relating to public education, schools, and programs under its jurisdiction with respect to elementary and secondary education, vocational-technical and post secondary vocational-technical education except in colleges and universities, and with respect to special schools are hereby transferred to the State Board of Elementary and Secondary Education, effective with the first meeting of said board. All employees heretofore engaged in the performance of the functions of the former State Board of Education shall, insofar as practicable, continue as employees of the board created in this Part and shall retain all rights, privileges, and benefits enjoyed by each under the former board.

B.(1) The obligations incurred by the State Board of Elementary and Secondary Education prior to July 1, 1999 in connection with any contract or agreement with respect to postsecondary vocational-technical schools shall be preserved and discharged by the Board of Supervisors of Community and Technical Colleges. The Board of Supervisors of Community and Technical Colleges shall act as successor to the State Board of Elementary and Secondary Education in all respects insofar as obligations of the State Board of Elementary and Secondary Education exist regarding postsecondary vocational-technical schools. All of such obligations and all books, papers, records, money, and other property owned, possessed, controlled, or used by the State Board of Elementary and Secondary Education in the exercise of its functions relating to postsecondary vocational-technical schools are hereby transferred to the Board of Supervisors of Community and Technical Colleges. All employees heretofore engaged in the performance of the postsecondary vocational-technical school functions of the State Board of Elementary and Secondary Education and the state Department of Education shall, insofar as practicable, continue as employees of the Board of Supervisors of Community and Technical Colleges and shall retain all rights, privileges, and benefits enjoyed by each under the State Board of Elementary and Secondary Education or the state Department of Education.

(2) Further, any reference in this Chapter to the State Board of Elementary and Secondary Education, the state Department of Education, or the state superintendent of education insofar as such reference is related to the exercise of jurisdiction over postsecondary vocational-technical schools or the employees thereof shall mean and be interpreted to mean the Board of Supervisors of Community and Technical Colleges, except as is clearly inconsistent with the supervisory jurisdiction of institutions provided by the education governance and management structure established in Article VIII of the Constitution of Louisiana.

Acts 1975, No. 274, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:4.1 - Repealed by Acts 2012, No. 441, §3.

§4.1. Repealed by Acts 2012, No. 441, §3.



RS 17:5 - Compensation of board members

§5. Compensation of board members

Each member of the board shall be paid the same per diem provided by law for members of the state legislature for each day of actual attendance at meetings of the board or of a committee appointed by the board on which the member serves, or while on business for the board assigned by it, plus travel and other necessary expenses incurred in the performance of official duties. Reimbursement of travel and expenses shall be in conformity with regulations governing such expenses of state officials.

Acts 1975, No. 274, §1; Acts 1999, No. 722, §1.



RS 17:6 - General powers of board

§6. General powers of board

A. In the exercise of its supervision and control over the public elementary and secondary schools and special schools under its jurisdiction, and in the exercise of its budgetary responsibility for all funds appropriated or allocated by the state for public elementary and secondary schools and special schools placed under its jurisdiction, the board shall have authority to:

(1) Sue and be sued, including the right to recover all debts owing to the board or to or on behalf of any school under its supervision and control.

(2) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws.

(3) Borrow money and issue notes, bonds, or certificates of indebtedness for the same and pledge fees, rents, and other available revenues to guarantee the payment thereof, in accordance with law and with approval of the State Bond Commission.

(4) Purchase land and purchase or contract for the construction of buildings necessary for the use of the special schools under its jurisdiction, subject to approval of the commissioner of administration, in accordance with applicable laws.

(5) Purchase equipment and make improvements to facilities necessary for the use of the special schools under its jurisdiction, in accordance with applicable laws.

(6) Lease land or other property belonging to it or to any special school under its jurisdiction, subject to approval of the commissioner of administration and in accordance with law.

(7) Sell or exchange land or other real property not needed for special school purposes, but only when specifically authorized by law and then only in accordance with the procedures provided in R.S. 41:892 for the sale of unused school lands. The sale shall be authorized by a resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(8) Repealed by Acts 1976, No. 455, §2.

(9) Pay, out of state funds, the necessary expenses of specialists and other persons appointed or designated to serve on advisory committees established by the board or otherwise, for the purpose of assisting the board in the performance of its policy making functions, but the amount of state funds so expended in any year shall not exceed the amount specifically appropriated by the legislature for the purpose for that year. Expenditures from state funds for these expenses shall be made only in accordance with the rules and regulations of the division of administration governing expenditures for travel and other necessary expenses incurred by state employees. This Paragraph shall not be construed to affect the appointment or the payment of per diem and expenses of committees or councils funded in whole or in part by federal funds.

(10) Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the board.

(11) Award certificates and issue diplomas for successful completion of programs of study. All certificates and diplomas shall be prepared by the State Department of Education and shall bear the signature of the president of the board and of the state superintendent of education for public elementary and secondary education.

(12) Enter into contracts and agreements which have been recommended by the state superintendent for public elementary and secondary education, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the public schools under its jurisdiction. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(13) Enter into contracts and agreements which have been recommended by the state superintendent for public elementary and secondary education, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with private agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the public schools under its jurisdiction.

(14)(a) Require from parish and city superintendents of schools, through the state superintendent for public elementary and secondary education, and from the state superintendent for public elementary and secondary education, such reports as it deems necessary or desirable relating to those phases of education under the jurisdiction of the board.

(b) The State Board of Elementary and Secondary Education shall formulate, develop, adopt, and, by not later than the 1991-1992 school year, implement a paperwork reduction and simplification plan. The plan shall be formulated, developed, and adopted by not later than the end of the 1989-1990 school year and shall be piloted statewide by not later than the 1990-1991 school year. The plan shall be designed to eliminate and otherwise consolidate paperwork through the use of electronic data collection and processing and to simplify and reduce the number and length of written reports, statistics, and any other information required of, by, or through the state board or the state Department of Education from school boards, school administrative personnel, school employees, and any other school system or entity under the jurisdiction of the board. In formulating and developing the required plan, the state board shall provide for the input and participation of all affected suppliers of data. Any paperwork reduction and simplification plan adopted by the board shall be based on a complete identification of all requirements relative to maintaining records and completing and filing reports mandated by law, regulation, or requirement of a state department, state agency, or local school board to be rendered to the state, including but not limited to any forms, reports, or records, relative to school approval or evaluation, pupil attendance, pupil health and pupil health testing, transportation of pupils, federally funded educational programs including school lunch and breakfast programs, school textbooks and supplies, library books, pupil appraisal, pupil progress, transfer of pupils, teacher certification, teacher continuing education programs, unemployment, annual school data, and any other required education-related data. The paperwork reduction and simplification plan adopted by the board also shall provide, to the greatest extent possible, for the coordination of reporting dates and for use of electronic data processing for the compiling, transmitting, and storing of data, and for monitoring of plan implementation. No school employee shall be required by any city, parish, or other local public school board, the State Board of Elementary and Secondary Education, or the state Department of Education to complete paperwork if the information provided for in such paperwork is reasonably and readily available from another source.

(15) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

B. The board shall delegate to the superintendent such of its powers and duties as it deems appropriate to aid the superintendent in the efficient administration of his responsibility for the implementation of the policies of the board.

C.(1) The State Board of Elementary and Secondary Education shall formulate and make timely revisions to a master plan for elementary and secondary education.

(2) At a minimum, the plan shall include a review of all strategic plans and major initiatives, currently adopted or proposed, with special emphasis on implementing technology fully into the classroom.

(3) The state board shall submit its plan to the legislature not later than fifteen days prior to the 2015 Regular Session of the Legislature. Thereafter, the board shall review periodically the master plan and revise as necessary to support and maintain the public elementary and secondary education system and achieve the goals established in the plan.

(4)(a) The state board shall make such recommendations for legislative or gubernatorial action necessary to support the implementation of the master plan.

(b) The state board shall submit an annual report to the legislature and the governor regarding the status of education relative to implementation of the master plan, including in such report all revisions since the last report and any recommendations for legislative action.

Acts 1975, No. 274, §1. Amended by Acts 1976, No. 455, §1; Acts 1988, No. 302, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2008, No. 361, §1; Acts 2014, No. 752, §1.



RS 17:7 - Duties, functions, and responsibilities of board

§7. Duties, functions, and responsibilities of board

In addition to the authorities granted by R.S. 17:6 and any powers, duties, and responsibilities vested by any other applicable laws, the board shall:

(1) Pay the per diem and expenses of the board and its members and the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies, of its staff out of funds appropriated or otherwise made available for the operating and administrative expenses of the board.

(2)(a) Adopt a minimum foundation program and adopt a formula for the equitable allocation of minimum foundation funds to parish and city school systems. In adopting such program and formula, funding shall be at the pupil-teacher ratio of twenty students to one classroom teacher for kindergarten through grade three and twenty-five students to one classroom teacher for grades four through six, or as provided for in the general appropriation bill with the ultimate goal of twenty students to one classroom teacher for kindergarten through grade three and twenty-five students to one classroom teacher for grades four through six. However, if less than the total amount of funds necessary to implement the pupil-teacher ratios provided herein is appropriated in the general appropriation bill, the money appropriated on the basis of the regular education portion of the minimum foundation formula shall be applied first to meeting the ratios established for classroom teachers for kindergarten and then for classroom teachers to meet the ratios for each succeeding grade. Any additional classroom teaching positions generated in meeting the ratio requirements shall not be used in computing authorized administrative position allotments. The board shall adopt such program and formula for each ensuing fiscal year in a timely manner so that the program and formula may be submitted to the Joint Legislative Committee on the Budget in accordance with R.S. 17:22(2)(d).

(b) The State Board of Elementary and Secondary Education shall conduct an extensive study and evaluation of the formula used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools and to equitably allocate the funds to parish and city school systems. The State Board of Elementary and Secondary Education shall report the findings, conclusions, and recommendations of its study in writing to the House and Senate Committees on Education not later than February 15, 1989. The study and evaluation shall address but need not be limited to the following issues:

(i) Recommended components of a minimum foundation program of education, both regular and special, for public school students from prekindergarten through high school graduation.

(ii) The adequacy of the current formula and program in achieving the education goal established in Article VIII, Preamble, of the Constitution of Louisiana, and recommended improvements as appropriate.

(iii) The adequacy of the current formula and program in encouraging and ensuring the proper management of school dollars, and recommended improvements as appropriate.

(iv) The adequacy of the current formula and program in providing accountability for student achievement, and recommended improvements as appropriate.

(v) The adequacy of the current formula and program in considering factors of local financial support, and recommended improvements as appropriate.

(vi) The adequacy of the current formula and program in providing funding equity among the sixty-six local public school systems, and recommended improvements as appropriate.

(vii) Recommended changes and revisions in the formula and program so as to maximize formula support of classroom costs and minimize formula funding of nonclassroom costs.

(viii) Recommended changes and revisions to achieve, as a minimum, the pupil-teacher ratios and class sizes established by law.

(ix) Recommended changes and revisions to provide a mechanism for special funding for students found to be educationally at-risk.

(x) Recommended changes and revisions to achieve more creativity, flexibility, and autonomy at the local level in providing education services.

(xi) Recommended changes and revisions to hold local school boards accountable for results in the delivery of education services.

(xii) Recommended changes and revisions to reward local school systems for positive results and improvements in the delivery of education services.

(xiii) The estimated fiscal effect on each of the individual local school systems of each proposed change, modification, or revision.

(c) The State Board of Elementary and Secondary Education shall be responsible for all planning functions for the Department of Education, including collection, analysis and interpretation of all data, information, test results, evaluations, and other indicators that are used to formulate policy, identify areas of concern and need, and serve as the basis for short-range and long-range planning. Such planning shall include assembling data, conducting appropriate studies and surveys, and sponsoring research and development activities designed to provide information about educational needs and the effect of alternative educational practices.

(d) The State Board of Elementary and Secondary Education shall establish within the Department of Education, office of management and finance, a program of fiscal accountability for purposes of providing an audit, evaluation, and a computerization of the data submitted by local school systems and used in the determination of the cost of the Minimum Foundation Program for public elementary and secondary education and in the equitable distribution of funds provided for the Minimum Foundation Program for public elementary and secondary education. The board shall annually report, not later than March fifteenth, the findings of the audit and evaluation, with recommendations for improvement, to the committees on education of the House of Representatives and the Senate. The audit and evaluation shall consider the minimum performance standards established by the legislature, the State Board of Elementary and Secondary Education and the state Department of Education.

(e) The State Board of Elementary and Secondary Education shall develop and implement an integrated information system for educational management. The system shall support, as feasible, the management decisions to be made in each office of the state Department of Education and at the individual school and district levels. Similar data elements among offices and levels shall be compatible. The system shall be based on an overall conceptual design; the information needed for such decisions, including fiscal, student, program, personnel, facility, community, evaluation, and other relevant data; and the relationship between cost and effectiveness. The system shall be managed and administered by the state superintendent of education and shall include a district subsystem component to be administered at the local school system level, with input to the state level. Each local school system with a unique management information system shall assure that compatibility exists between its unique system and the district component of the state system to the extent that all data required as input to the state system shall be made available in the appropriate input format.

(f)(i) In addition to any other requirements of the minimum foundation program formula as most recently adopted by the State Board of Elementary and Secondary Education and approved by the legislature, the state board, beginning with the 2010-2011 school year and continuing thereafter, shall require each city, parish, or other local public school board to expend funds generated by applying the weighted factors contained in such formula for at-risk students, career and technical education course units, special education students other than gifted and talented students, and gifted and talented students on personnel, professional services, instructional materials, equipment, and supplies that serve the unique needs of students who generate such funds and to submit annually a written report to the State Board of Elementary and Secondary Education that details the types of activities on which these funds were expended to serve the needs of the weighted students at all schools that serve such students. The information contained in such annual report shall be published on the state Department of Education website in an easily understandable format.

(ii) Beginning with the 2009-2010 school year and continuing thereafter, the State Board of Elementary and Secondary Education shall offer guidance and technical assistance to each city, parish, or other local public school board in making strategic fiscal decisions that promote improved student achievement. Such guidance and technical assistance shall include but not be limited to the identification of best practices in school finance that promote efficiency, economies of scale, and the use of comparative data to improve spending and educational outcomes.

(iii) Beginning with the 2009-2010 school year and continuing thereafter, the State Board of Elementary and Secondary Education shall annually publish revenue and expenditure data, including but not limited to the allocation and expenditure of funds generated by the minimum foundation program, local revenues, and federal grants, for each city, parish, or other local public school board by district and by school level, to the extent possible, in an easily understandable format on the state Department of Education website. Such data shall include but not be limited to comparative per pupil expenses reported by the school system for personnel, transportation, and other major categories of common expenditures as determined by the state Department of Education.

(iv) The State Board of Elementary and Secondary Education shall establish a system for the uniform collection and reporting of all data required by this Subparagraph.

(v) For the purposes of this Subparagraph, the term "city, parish, or other local public school board" shall mean the governing authority of any public elementary or secondary school.

(3) Exercise budgetary responsibility and allocate for expenditure by the schools and programs under its jurisdiction all monies appropriated or otherwise made available for purposes of the board and of such school and programs.

(4) Prescribe and adopt free school books and other materials of instruction for the children of this state at the elementary and secondary levels and all other schools and programs under its jurisdiction for which the legislature provides funds, in accordance with law.

(5)(a) Approve courses of study and prepare and adopt rules and regulations for the discipline of students and the governance of the public elementary and secondary schools and other public schools and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the city, parish, and other local public school boards and the local school superintendents; however, the board shall have no control over the business affairs of a city, parish, or other local public school board or the selection or removal of its officers and employees.

(b)(i) Prepare and adopt rules and guidelines for the appropriate use of seclusion, physical restraint, and mechanical restraint of students with exceptionalities as defined in R.S. 17:1942, in accordance with the Administrative Procedure Act.

(ii) The rules and guidelines adopted pursuant to Item (i) of this Subparagraph shall not be applicable to a student who has been deemed to be gifted or talented unless the student has been identified as also having a disability.

(6)(a)(i) Prescribe the qualifications and provide for the certification of teachers in accordance with applicable law, which qualifications and requirements shall be such as to insure that certification shall be a reliable indicator of the minimum current ability and proficiency of the teacher to educate at the grade level and in the subject(s) to which the teacher is assigned. These qualifications and requirements shall be established and shall be effective on and after April 1, 1978.

(ii) Additionally, whenever there is a qualification or condition established by law or board policy, or both, that a teacher holding a regular teacher certificate which is valid for three years must comply with, in order for the teacher to be issued a permanent regular teacher certificate, and it is not possible for a teacher at a nonpublic school to comply with such qualification or condition due to the teacher being employed at a nonpublic school, the board shall establish, effective for the 1998-1999 school year and thereafter, an alternative method or process by which the nonpublic school teacher may meet such qualification or condition. A teacher employed in a nonpublic school who meets the qualifications or conditions pursuant to the alternative method or process established pursuant to this Item shall be issued a permanent regular teacher certificate which shall be valid for all purposes in this state and under all the same conditions as if it had been issued to a teacher who complied with the qualifications or conditions as otherwise established by law or board policy. Prior to establishing an alternative method or process, the board shall direct the nonpublic school commission to formulate, develop, and recommend to the board the alternative method or process by which the nonpublic school teacher may meet the qualification or condition and the method or process established by the board shall be consistent with the recommendations of the nonpublic school commission.

(b)(i)(aa) On and after September 15, 1978, any person applying for initial certification as a teacher in a public school shall have passed satisfactorily an examination, which shall include English proficiency, pedagogical knowledge, and knowledge in his area of specialization, as a prerequisite to the granting of such certificate.

(bb) On and after September 15, 1981, any person certified to teach in another state who applies for certification to teach in the public schools of Louisiana shall be required to pass satisfactorily the examination which is administered in accordance with the provisions of this Paragraph as a prerequisite to the granting of such certification. However, a teacher certified in another state who meets all other requirements for a Louisiana certificate granted to out-of-state graduates except for the provisions of this Item shall be granted a three-year nonrenewable provisional certificate to be used while said teacher completes the requirements set forth in this Paragraph.

(cc) Any teacher who holds a valid out-of-state teaching certificate, has at least three years of successful teaching experience in another state as determined by the board, and has completed one year of employment as a teacher in the Louisiana public school system or as a teacher in a Louisiana nonpublic school approved by the board as provided by law shall not be required to take the examination administered in accordance with the provisions of this Paragraph or to submit any examination scores from any examination previously taken in another state as a prerequisite to the granting of certification in Louisiana, provided that all of the following conditions are met:

(aaa) The teacher meets all other requirements for a Louisiana certificate as may be required by law and board policy.

(bbb) The local superintendent or his designee of the public school system employing the teacher, the local superintendent of the school system operating the nonpublic school employing the teacher, if applicable, or, if not applicable, the principal of the approved nonpublic school employing the teacher has recommended the teacher for employment for the following school year subject to the receipt of a valid Louisiana teaching certificate.

(ccc) The local superintendent or his designee of the public school system employing the teacher, the local superintendent of the school system operating the nonpublic school employing the teacher, if applicable, or, if not applicable, the principal of the approved nonpublic school employing the teacher has requested, on behalf of the teacher, that the teacher be granted a valid Louisiana teaching certificate.

(dd) The examination shall be administered to each student in a teacher education program at a public college or university in Louisiana prior to graduation and shall be administered to teachers certified in other states at any time such examination is offered. The board shall prescribe other qualifications and requirements and shall consider other factors.

(ii) The superintendent of education shall administer the aforementioned policy of the board. In such administration of the policy, the superintendent shall choose the appropriate testing instrument, shall conduct all necessary research to validate the applicability of the instrument to teacher education programs within the state of Louisiana, and shall conduct all necessary research to determine the level at which the examination is satisfactorily completed. During the conduct of the research and in the preparation of the testing instrument, the superintendent shall meet with and consider the suggestions of individual classroom teachers, representatives of teacher organizations, deans of education of the public colleges and universities of the state, and representatives of each of the governing boards for higher education.

(iii) Any applicant seeking certification may apply for and take any required test or tests without limitation as to the frequency of applications or testing.

(iv) The state superintendent of education shall annually submit a report to the House Committee on Education and the Senate Committee on Education relative to the examination administered pursuant to this Paragraph. Such report shall include but not be limited to the following: the number of persons to whom the examination was administered; the educational background and teaching experience of such persons; the number of persons successfully completing the examination; the effectiveness of the examination; and any suggestions for improving the examination.

(c) Any person who fails to successfully pass the original examination required by Subparagraph (b) of this Paragraph, but who meets all other certification requirements and who scored within ten percent of the score required for passage on the original examination selected by the state superintendent of education, may be employed for a period not to exceed one year in the following manner:

(i) The state superintendent of education, upon receipt of a signed affidavit by the president and superintendent of the school board to which such person has applied for employment that there is no other applicant available for employment for a specific teaching position who has met the requirements of this Section, may issue an emergency teaching permit to such person. Such permit shall be in effect for not more than one year but may be renewed twice. Such renewal of the permit shall be accomplished in the same manner as the granting of the original permit. The granting of such emergency teaching permit shall in no way affect, reduce, or waive the requirement that the person successfully complete the aforementioned examination. At any time the person successfully passes the examination, he may be employed on a permanent basis.

(ii) The period herein provided for the employment of a teacher with an emergency teaching permit granted under the provisions of this Paragraph shall not count toward tenure.

(d) Any examination selected by the state superintendent of education which would supercede the examination currently utilized pursuant to Subparagraph (b) of this Paragraph, and any criteria established to determine the level at which either the examination currently used or any examination selected to supercede it is satisfactorily completed shall be approved by the State Board of Elementary and Secondary Education.

(e) The board shall not adopt any policy, rule, regulation, or other measure that limits or restricts the number of times a temporary employment permit may be issued to any teacher who meets all other requirements of current board policy, has applied for employment for a specific teaching position for which position there is no other applicant available for employment who has met the requirements of this Paragraph, has the recommendation of the superintendent of the school system employing such teacher, and has had a successful local evaluation for the previous four years prior to such issuance. Any such policy, rule, regulation, or other measure in effect on July 1, 1993 shall be null and void.

(f)(i) The board shall establish an appeals process which provides for the circumstances under which an applicant who has been denied certification may appeal such denial to the Teacher Certification Appeals Council, referred to in this Subparagraph as the "council".

(ii) The council shall consist of nine members recommended by the state superintendent of education and approved by the board as follows:

(aa) Three council members shall be college of education faculty members, each of whom shall represent a postsecondary education institution participating in both traditional and alternative certification programs. The Louisiana Association of Colleges for Teacher Education, the Louisiana Association of Independent Colleges and Universities, and the Louisiana Association of Teacher Educators shall each submit a list of three nominees. The superintendent shall recommend one college of education faculty member from each such list.

(bb) Three council members shall be classroom teachers. The Associated Professional Educators of Louisiana, the Louisiana Association of Educators, and the Louisiana Federation of Teachers shall each submit a list of three nominees. The superintendent shall recommend one classroom teacher from each such list.

(cc) Three council members shall be certified school or system administrators. The Louisiana Association of School Executives, the Louisiana State Association of School Personnel Administrators, and the Louisiana Association of School Superintendents shall each submit a list of three nominees. The superintendent shall recommend one administrator from each such list.

(iii) Council members shall serve four-year terms after initial terms as provided in this Item. As determined by lot at the first meeting of the council, initial terms shall be as follows:

(aa) One college of education faculty member, one classroom teacher, and one certified school or system administrator shall serve an initial term of two years.

(bb) One college of education faculty member, one classroom teacher, and one certified school or system administrator shall serve an initial term of three years.

(cc) One college of education faculty member, one classroom teacher, and one certified school or system administrator shall serve an initial term of four years.

(iv) A majority of council members, not including vacancies, shall constitute a quorum. All actions of the council shall be approved by the affirmative vote of a majority of the members present and voting.

(v) The council shall evaluate the appeals of persons seeking Louisiana certification, including a review of the documents and transcripts of appellants, and shall submit a written report of its findings to the board. A decision of the council shall be a final decision.

(vi) The council shall not consider appeals of persons who are nondegreed, lack any examination scores required by the board for initial certification or administrative certification, or lack fifty percent or more of required course work. The council shall not consider requests to waive state or federal statutes pertaining to teacher certification.

(vii) The board shall establish by rules and regulations, in accordance with the Administrative Procedure Act, all guidelines and procedures for carrying out the provisions of this Subparagraph.

(g) The board shall develop and implement policies relative to the certification of foreign associate teachers that include but shall not be limited to the following components:

(i) The designation by the board of the appropriate foreign language associate teaching certificate to be granted to teachers who meet the certification requirements of the Foreign Associate Teacher Program.

(ii) Procedures for foreign language associate teaching certificate renewal upon the teacher's completion of a required number of continuing learning units as determined by the board.

(iii) Testing requirements for teachers holding certain foreign language associate teaching certificates who are pursuing a regular teaching certificate.

(iv) The expansion of languages covered under the foreign language associate teaching certificate that will allow for growth of the Foreign Associate Teacher Program.

(v) Support for the addition of a foreign language indicator to the list of critical certification shortage areas in the revised Teacher Preparation Accountability System to encourage universities to increase the number of foreign language teachers who complete teacher preparation programs.

(7) Adopt minimum standards for the approval of each public elementary and secondary school and special school in the state under its jurisdiction.

(8) Except as otherwise provided by law, approve private and proprietary schools in accordance with the provisions of R.S. 17:10 and any other applicable laws.

(9) Meet with the Board of Regents, upon its call, to coordinate programs of public elementary, secondary, vocational-technical, career, and higher education.

(10) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

(11)(a) Adopt and provide for the implementation of a program under which students enrolled or enrolling in public schools in this state are tested for dyslexia and related disorders as may be necessary. Such program shall conform to the criteria and minimum standards established by the Council for Learning Disabilities. The program also shall provide that upon the request of a parent, student, school nurse, classroom teacher, or other school personnel who has reason to believe that a student has a need to be tested for dyslexia, such student shall be referred to the school building level committee for review and referral to pupil appraisal for appropriate services.

(b) In accordance with the program adopted by the board, the city, and parish school boards shall provide remediation for children with dyslexia or related disorders in an appropriate multi-sensory, intensive phonetic, synthetic to analytic phonics, linguistic, meaning based, systematic, language based regular education program. For those students who are not dyslexic and who do not qualify for special education services, other appropriate programs shall be offered to remediate their particular physical or educational disorders.

(c) The State Department of Education, by not later than January 31, 1991, shall make recommendations to the board for the delivery and funding of services to students who are identified as dyslexic, but do not qualify for services under the criteria of eligibility of Bulletin 1508, the Pupil Appraisal Handbook.

(d) For the purposes of this Paragraph:

(i) "Dyslexia" shall be defined as a language processing disorder which may be manifested by difficulty processing expressive or receptive, oral or written language despite adequate intelligence, educational exposure, and cultural opportunity. Specific manifestations may occur in one or more areas, including difficulty with the alphabet, reading comprehension, writing, and spelling.

(ii) "Related disorders" shall include disorders similar to or related to dyslexia such as developmental auditory imperception, dysphasia, specific developmental dyslexia, developmental dysgraphia, and developmental spelling disability.

(12)(a) Develop, adopt, and by not later than the second semester of the 1991-1992 school year, provide for the implementation of a firearm familiarity and safety pilot program for students in grades six, seven, and eight. The purpose of the program shall be to promote the protection and safety of children and the program shall be integrated within the current curriculum of such students. All instruction and related supplies and materials shall be on an age-appropriate basis.

(b) The firearm familiarity and safety pilot program shall be developed by the board based on recommendations of the secretary of the Department of Wildlife and Fisheries or his designee and of the state superintendent of education. The pilot program shall be made available in not less than twenty schools throughout the state and the selection of schools to participate in the pilot program shall include to the extent possible those schools already using related programs and instruction provided by the Department of Wildlife and Fisheries.

(c) The board shall adopt such rules and regulations as are necessary to provide the firearm familiarity and safety pilot program.

(13)(a) In the development of course outlines or other suggested or required curricular or teaching material for use in middle or high schools for courses which include material related to family life, including but not limited to Family Life and Consumer Science Education, include the topic of adoption awareness as provided in this Paragraph.

(b) "Adoption awareness" as used in this Paragraph means specific instruction on the benefits of adoption for families wishing to add a child, for potential adoptees, and for persons who are pregnant or who have a child for whom they are unable to care.

(14)(a) Prepare and adopt by July 1, 1992, course requirements for high school graduation which are sufficiently flexible to prepare students for, and to permit them to choose to pursue preparation for, the workplace or entrance into an institution of higher education. Prior to adoption, the board shall report in writing to the House and Senate Committees on Education on any proposed program developed to implement the provisions of this Paragraph in order that the committees may have the opportunity to review and comment on any such program prior to its implementation. The parent, guardian, or legal custodian of each student shall be provided information as required in R.S. 17:175(C)(1)(d). Such requirements for high school graduation shall include the study of science and mathematical skills, including algebraic concepts, in either a functional and applied format or in a theoretical format. Any such functional and applied format or theoretical format shall provide instruction in concepts sufficient to prepare a student to be successful on any test required in R.S. 17:24.4 administered to high school students.

(b) Nothing in this Paragraph shall be construed to permit or require tracking of students or authorizing a system of dual diplomas.

(15)(a) Provide guidance to city and parish school boards for delivering appropriate educational services for public school students with identified attention deficit disorders. Any such guidance shall be in accordance with the procedures and requirements of Section 504 of the Rehabilitation Act of 1973 and subsequent amendments, and shall include procedures for the school building level committee to follow when a request is received from a parent, student, school nurse, classroom teacher, or other school personnel concerning a student who is suspected of or regarded as having an attention deficit disorder.

(b) Students receiving services under the provisions of this Paragraph shall be those students who do not qualify for special educational services under categories such as learning disabled, behavior disordered, and other health impaired, as defined in Bulletin 1508, the Pupil Appraisal Handbook.

(c) The state Department of Education shall provide for:

(i) Statewide training of representatives from public city and parish school systems on meeting the needs of students with attention deficit disorders. Such training shall include identifying characteristics associated with attention deficit disorders, assessment techniques, and developing appropriate accommodations and modifications in home, school, and social environments.

(ii) A request for proposals to be issued to public city and parish school systems no later than August 1, 1992, for four pilot programs for students with attention deficit disorders. The pilot programs shall be selected based on criteria to be established by the State Board of Elementary and Secondary Education, and shall include, but not be limited to geographic location, size of the school population, and the existence of established programs for students with attention deficit disorders in local school systems. The pilot program shall begin in the 1992-93 school year and shall be evaluated at the conclusion of such school year for effectiveness in meeting the needs of the students with attention deficit disorders.

(d) The funding for the statewide training program and the four pilot programs shall not exceed a total of ninety-seven thousand dollars. Funds not to exceed six percent of the total program funding shall be allocated to the state Department of Education for evaluation and oversight of the pilot programs.

(16)(a) Develop, adopt, and by not later than the second semester of the 1992-1993 school year, provide for the implementation of a Saturday Academy pilot program for inner-city at risk youth in preschool through grade four. The program shall include but not be limited to the following:

(i) Emphasis on promoting self-esteem.

(ii) Emphasis on basic academic skills.

(iii) Emphasis on individual developmental skills.

(iv) Emphasis on deterring students from substance abuse.

(v) The use of parents, retired teachers, and other persons as volunteer teachers.

(b) The board shall select four parish or city school systems for participation in the program as set forth in this Paragraph. Such program may include the use of any community-based facility provided that the necessary arrangements and agreements are made between all parties involved.

(c) The board shall adopt such rules and regulations as are necessary to provide for and implement the Saturday Academy pilot program.

(d) The legislature shall appropriate necessary funding for the development and implementation of such pilot program.

(e) In addition to funds made available by the legislature, the board may accept gifts, grants, and donations from whatever sources available for the purposes of this Paragraph.

(17) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

(18) Repealed by Acts. 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

(19) Repealed by Acts 2012, No. 643, §2.

(20)(a) Subject to the appropriation of funds for this purpose, develop, adopt, and by not later than the beginning of the 1995-1996 school year, provide for implementation by the State Department of Education of an annual math, science, and speech and debate competition financial assistance awards program for eligible teams and individuals from public and board-approved nonpublic secondary schools representing the state of Louisiana at regional or national competitions, or both.

(b) The following guidelines, criteria, and procedures shall apply to the financial assistance awards program provided for by this Paragraph:

(i) Financial assistance awarded pursuant to the provisions of this Paragraph shall be used exclusively for the payment of documented and necessary expenses of eligible public and approved nonpublic secondary school team members or individuals representing the state of Louisiana at math, science, or speech and debate competitions at regional or national levels, or both, including persons designated by the school's governing authority as chaperons or coaches of such team members or individuals.

(ii) For the purposes of this Paragraph, necessary expenses shall mean competition entry fees as well as travel, lodging, subsistence, and incidental costs directly related to participation in math, science, or speech and debate competitions at regional or national levels, or both. Procedures governing expenditures for travel, subsistence, lodging, and incidental costs shall be consistent with travel regulations prescribed by the division of administration for state executive branch employees.

(iii) A team may consist of persons representing one secondary school as the local or district level winner or persons who are individual winners from the state at large who have won in-state local or district level competitions and who will be competing in the same regional or national competition, or both. The board shall provide by rule for the method of determining the appropriate school governing authority to represent the interests of a team composed of persons who are individual winners from the state at large who have won in-state local or district level competitions and who will be competing in the same regional or national competition, or both.

(iv) Each winning team or individual winner from the state at large seeking a financial assistance award shall identify a sponsor who shall be under the auspices of the governing authority of the public or approved nonpublic secondary school.

(v) An application for a financial assistance award shall be submitted by the governing authority of the public or approved nonpublic secondary school acting on behalf of the sponsor of a team or individual participating at a math, science, or speech and debate competition at the regional or national level, or both.

(vi) An application form shall include general information on the individual competitor or individual team members, a documented record of the competitions in which the individual competitor or team members have participated, including competition results, and a reasonable estimate of expenses for which financial assistance is being sought, all of which information shall be attested to by the sponsor for its accuracy and validity.

(vii) Upon approval, a financial assistance award shall be made to the governing authority of the public or approved nonpublic secondary school submitting the application for the sponsor. The school's governing authority shall serve as the fiscal agent for the team or individual and shall be responsible for keeping appropriate records and documentation for audit purposes of all award expenditures.

(viii) Awarded but unexpended monies shall be returned to the State Department of Education.

(ix) The criteria for approving a financial assistance award shall consist of thoroughness and detail of information submitted in the application process and the qualifications and competition record of the team members or individual competitors seeking assistance. Award criteria shall not discriminate against any student on the basis of race, sex, religious belief, or school attendance at an approved nonpublic school.

(x) If the total dollar amount of approved financial awards for any one program year exceeds total funds available for this purpose, award monies shall be allocated among all approved applicants on the basis of each eligible team or individual competitor receiving the same percentage amount of the total amount approved for the team or individual.

(c) The board shall adopt necessary rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(d) The cost of the program provided for by this Paragraph shall not exceed fifty thousand dollars in state general funds for the 1995-1996 Fiscal Year.

(21)(a) Annually submit to the House Committee on Education and to the Senate Committee on Education, at the time of the board's submission to the legislature of the proposed minimum foundation program formula, a report providing the following information regarding actual expenditures from state general funds as well as from all sources of funds for public elementary and secondary education purposes, on a school system by school system basis and for the state as a whole, for the most recent year such information is available:

(i) Expenditures, by dollar amount and by percent of total spending, for all instructional purposes, including a subtotal for pupil support and a subtotal for instructional support.

(ii) Expenditures, by dollar amount and by percent of total spending, for food services.

(iii) Expenditures, by dollar amount and by percent of total spending, for other support services.

(iv) Total expenditures.

(b) Information for the same expenditure categories as required by Subparagraph (a) of this Paragraph also shall be reported by the amounts and by the percentages of such spending that occur at the individual school building level compared to such expenditures that occur at other than the school building level.

(c) Expenditure categories and subcategories provided for by Subparagraph (a) of this Paragraph shall be defined by rule by the board and shall be consistent with expenditure functions adopted by the board for use in its uniform accounting handbook.

(d) The report required by this Paragraph shall include for the same time period education personnel data for the following categories both by numbers of persons employed and by the percent such employment is of the total:

(i) Classroom teachers.

(ii) Teacher aides and paraprofessionals.

(iii) Professional/technical.

(iv) School administration.

(v) Central office administration.

(vi) Office/clerical.

(vii) Maintenance/operations.

(e) The board shall adopt necessary rules and regulations to implement the provisions of this Paragraph.

(22) Annually submit each member of the legislature at the time of publication an electronic copy of the state, district, school, and parent-level progress profiles as required by R.S. 17:3912. Upon request, the board shall provide such profiles to any legislator in the form of a paper report.

(23)(a) Develop, adopt, and provide for the implementation of a pilot program in eight public elementary schools as follows:

(i) Two public elementary schools from the northern region of the state.

(ii) Two public elementary schools from the southern region of the state.

(iii) Two public elementary schools from the eastern region of the state.

(iv) Two public elementary schools from the western region of the state.

(b) Participation in the pilot program shall be on a voluntary basis. If, by November 30, 1997, more than the specified number of schools volunteer to participate in the program, then the state Department of Education shall select the schools to participate based upon criteria as established by the department and approved by the board. Such selection of participating schools shall include, to the extent possible, those schools which have already departmentalized any grades at the elementary level and representation from rural, suburban, and urban school systems throughout the state.

(c) Each school participating in the pilot program as provided in this Paragraph shall:

(i) Provide for the departmentalization, or grouping according to subject matter, of grades one through six.

(ii) Study the outcomes of teachers who teach in specialized areas as opposed to teachers who teach all subjects.

(iii) Create a strategic plan for improving and analyzing student achievement and instructional methods.

(iv) Provide for a daily planning period which allows all teachers to meet to discuss student progress in accordance with the strategic plan.

(d) The pilot program as provided in this Paragraph shall be fully implemented by not later than August 31, 1998. After the third year of implementation, the program shall be evaluated by the department in accordance with criteria as established by the department and approved by the board which shall include the collection of data as to the results of the program and student progress and based upon such evaluation, the board shall determine if the program should be implemented on a statewide basis.

(e) The board shall adopt such rules and regulations as are necessary to provide for and implement the pilot program as provided in this Paragraph.

(24)(a) Develop, adopt, and beginning in the summer after the 1999-2000 school year, provide for the implementation of a pilot education and nutrition summer program based upon the West Virginia Energy Express program. The state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall select the sites to participate in the pilot program, which may include school buildings. The purpose of the program shall be to provide children from low-income families with learning activities, social programs, and free breakfast and lunch during the summer when they are not in school. Participation by children in the pilot program shall be on a voluntary basis.

(b) The State Board of Elementary and Secondary Education shall develop and adopt necessary rules and regulations for the implementation of the provisions of this Paragraph and such development shall include consultation with and participation by the cooperative extension service at any state public college or university.

(c) The legislature shall appropriate necessary funding for the development and implementation of the pilot program as provided in this Paragraph.

(d) In addition to funds made available by the legislature, the board may seek and accept any gifts, grants, and donations, including federal funds, from whatever sources may be available to accomplish the purposes of this Paragraph.

(25) Repealed by Acts 2014, No. 832, §8B.

(26)(a) Develop, adopt, and provide for the implementation of a visual arts curriculum and a performing arts curriculum in public schools as follows:

(i) During the 2007-2008 school year, develop and adopt by not later than July 1, 2008, visual arts and performing arts curriculum guides that are consistent with the arts content standards as developed and adopted by the board. The board shall consult and collaborate with the Department of Culture, Recreation and Tourism in developing such curriculum guides and shall include in the development of such curriculum guides the participation of teachers who are certified in arts education and professional practicing artists in the visual and performing arts as defined by the board, after receiving recommendations from the Department of Culture, Recreation and Tourism for the purposes of this Paragraph.

(ii) During the 2008-2009 school year, provide professional development and training relative to the implementation in public schools of the curriculum guides, developed pursuant to Item (i) of this Subparagraph, to teachers, school administrators, and professional practicing artists as defined pursuant to the provisions of Item (i) of this Subparagraph.

(iii) During the 2009-2010 school year, provide for the implementation, on a pilot basis, of a visual arts curriculum and a performing arts curriculum that are based upon the curriculum guides developed pursuant to the provisions of Item (i) of this Subparagraph in public schools as selected by the board for participation.

(iv) Beginning with the 2010-2011 school year, require full implementation of the visual arts curriculum and the performing arts curriculum for all public school students in kindergarten through grade eight, including a requirement that sixty minutes of instruction in the performing arts and sixty minutes of instruction in the visual arts shall be provided to such students each school week.

(v) Beginning with the 2010-2011 school year, require that all public high schools give instruction in the visual arts and the performing arts and that such instruction shall be given in accordance with the curriculum guides developed pursuant to the provisions of Item (i) of this Subparagraph.

(b) The board shall adopt necessary rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(c) The implementation of the provisions of this Paragraph shall be subject to the appropriation of funds by the legislature for this purpose.

(27)(a)(i) Adopt rules and regulations in accordance with the Administrative Procedure Act prohibiting at any public elementary or secondary school interaction between a student and school employee in any classroom, office, meeting room, or other similarly enclosed area on school property unless during the full time of such interaction another school employee, the student's parent, or other authorized adult is present, or the student and employee are clearly viewable by persons outside such area through an open door or entrance or through a window or other means that provide an unobstructed view of such interaction.

(ii) The provisions of Item (i) of this Subparagraph shall not apply to the following:

(aa) Interaction between a student and guidance counselor as defined in R.S. 17:3002.

(bb) Interaction between a student and school employee during the administration of a test when the student's Individualized Education Program as defined in R.S. 17:1945(C)(2) provides for accommodations relative to testing that preclude the presence of other individuals.

(cc) Interaction between a student and school employee engaged in the performance of a noncomplex health procedure as defined in R.S. 17:436(A).

(dd) Interaction between a student and school nurse.

(ee) Any other interaction as determined by the state board.

(b) Rules adopted by the state board pursuant to this Paragraph shall include but not be limited to guidelines requiring implementation, oversight, and enforcement of the prohibition and limitations provided by Subparagraph (a) of this Paragraph by every governing authority of a public elementary or secondary school by not later than the beginning of the 2008-2009 school year.

(28)(a) By the beginning of the 2008-2009 school year, develop and adopt rules and regulations requiring city, parish, and other local school boards to implement a system to conduct exit interviews for teachers who leave their employ to ascertain their reasons for leaving and to gather information that could prove useful in developing strategies to improve teacher retention rates.

(b) The board shall appoint a task force to assist in developing forms and questions to be utilized in the exit interview.

(c) Each city, parish, and other local public school board annually shall report on the information gathered during the teacher exit interviews conducted in its system to the State Board of Elementary and Secondary Education in a manner that assures complete anonymity and confidentiality for the teacher.

(d) The State Board of Elementary and Secondary Education shall compile and analyze the teacher exit interview information submitted by each city, parish, and other local public school system each year and make a comprehensive report to the Senate Committee on Education and the House Committee on Education not later than January fifteenth of each year regarding the information collected during the prior year.

(29) Develop, adopt, and promulgate rules and regulations in accordance with the Administrative Procedure Act which provide for the following relative to the physical abuse of teachers and other school employees by students in city, parish, and other local public schools:

(a) Requiring school governing authorities to keep an accurate record of each incident of physical abuse by a student that is reported by a teacher or other school employee.

(b) Requiring school governing authorities to provide appropriate equipment to protect teachers and other school employees from physical abuse by students.

(c) Providing support services to teachers and other school employees which afford them the opportunity to discuss the effects of stress caused by physical abuse by students and to identify ways to alleviate such stress.

(d) Giving any teacher or other school employee who has been a victim of physical abuse by a student, or students, the opportunity to seek another position for which he is certified within the same parish and in which he will not have contact with the student or students, provided there is another position available.

(30)(a) By the beginning of the 2010-2011 school year, develop and adopt a policy whereby students shall be allowed to accelerate their academic progress, complete all high school graduation requirements established by the board, and receive a high school diploma in less than four years.

(b) Such policy shall encourage and support students who seek early graduation from high school and provide for mechanisms to facilitate implementation of this early high school graduation policy by local public schools and school systems which may include flexible course scheduling and use of distance learning, online courses, Advanced Placement, International Baccalaureate, and other accelerated learning programs and examinations.

(c) Each city, parish, and other local public school board shall fully implement the provisions of the early high school graduation policy adopted by the State Board of Elementary and Secondary Education and shall include such in its pupil progression plan.

(31)(a) Develop, adopt, and provide for the implementation of a uniform grading scale for use in public elementary and secondary schools and other public schools and programs under its jurisdiction, which shall be enforced by the governing authorities of public schools and by city, parish, and other local public school superintendents except as otherwise provided by this Paragraph.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any school operated by the United States Department of Defense that is located on a federal military installation.

(32) Report in writing to the House Committee on Education and the Senate Committee on Education by not later than September 15, 2010, relative to the standards and criteria used by the board to approve alternative schools and alternative education programs for students in public elementary and secondary schools who are suspended for more than ten days or who are expelled from school for violations of school discipline law or policy and who remain under the supervision of the city, parish, or other local public school taking the action. The report shall specify in detail all minimum standards and criteria that must be met in order for the board to approve the alternative school or program and note standards and criteria that are subject to waiver by the board in making approval determinations.

Acts 1975, No. 274, §1; Acts 1976, No. 455, §1; Acts 1977, No. 645, §1; Acts 1977, 1st Ex.Sess., No. 16, §1, eff. Aug. 17, 1977; Acts 1979, No. 271, §§1, 2; Acts 1979, No. 644, §1; Acts 1979, No. 729, §1; Acts 1980, No. 236, §2; Acts 1980, No. 480, §1; Acts 1980, No. 816, §1; Acts 1981, No. 619, §1, eff. Sept. 15, 1981; Acts 1981, No. 677, §1, eff. Aug. 1, 1981; Acts 1982, No. 625, §1; Acts 1983, No. 197, §1; Acts 1984, No. 290, §1, eff. July 2, 1984; Acts 1986, No. 549, §1; Acts 1988, No. 616, §1, eff. July 14, 1988; Acts 1988, No. 903, §1, eff. July 26, 1988; Acts 1990, No. 854, §1; Acts 1990, No. 1051, §1, eff. July 27, 1990; Acts 1991, No. 392, §1, eff. July 8, 1991; Acts 1991, No. 818, §1; Acts 1991, No. 983, §1; Acts 1992, No. 386, §1, eff. June 18, 1992; Acts 1992, No. 503, §1, eff. June 22, 1992; Acts 1992, No. 613, §1; Acts 1992, No. 1047, §1; Acts 1992, No. 1120, §1, eff. July 14, 1992; Acts 1993, No. 300, §1; Acts 1993, No. 801, §1, eff. June 22, 1993; Acts 1993, No. 914, §1, eff. July 1, 1993; Acts 1995, No. 441, §1, eff. June 17, 1995; Acts 1995, No. 508, §1, eff. June 18, 1995; Acts 1995, No. 568, §1, eff. June 18, 1995; Acts 1997, No. 439, §1, eff. June 22, 1997; Acts 1997, No. 451, §1, eff. June 22, 1997; Acts 1997, No. 540, §1, eff. July 3, 1997; Acts 1997, No. 1307, §1; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999; Acts 1999, No. 369, §1; Acts 1999, No. 688, §1, eff. July 1, 1999; Acts 1999, No. 1373, §1, eff. July 12, 1999; Acts 2001, No. 45, §1; Acts 2003, No. 93, §1, eff. July 1, 2003; Acts 2005, No. 103, §1; Acts 2007, No. 175, §1, eff. June 27, 2007; Acts 2007, No. 184, §1, eff. June 27, 2007; Acts 2008, No. 359, §1, eff. June 21, 2008; Acts 2008, No. 466, §1, eff. June 25, 2008; Acts 2009, No. 31, §1; Acts 2009, No. 43, §1; Acts 2009, No. 310, §1, eff. July 1, 2009; Acts 2010, No. 404, §1; Acts 2010, No. 660, §1, eff. June 29, 2010; Acts 2010, No. 669, §1, eff. June 29, 2010; Acts 2010, No. 698, §1; Acts 2010, No. 701, §1; Acts 2010, No. 742, §1, eff. June 29, 1010; Acts 2010, No. 861, §8; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011; Acts 2011, No. 328, §1, eff. June 29, 2011; Acts 2012, No. 643, §2; Acts 2013, No. 1, §1; Acts 2014, No. 832, §8B.

NOTE: See Acts 2013, No. 184, §15, relative to the task force for the development of a uniform grading scale.



RS 17:7.1 - Certification of teachers; certification of principals and superintendents; certification of school psychologists

§7.1. Certification of teachers; certification of principals and superintendents; certification of school psychologists

A. In carrying out its responsibility to prescribe the qualifications and provide for the certification of teachers under authority of R.S. 17:7(6), the qualifications and requirements established by the State Board of Elementary and Secondary Education for certification of any applicant for certification who completes an approved teacher education program in Louisiana shall include but not be limited to the following:

(1) Repealed by Acts 1985, No. 399, §1, eff. July 10, 1985.

(2) That the applicant shall have attained a 2.20 average on a 4.00 scale as a condition for entrance into a teacher education program.

(3) That the applicant shall have achieved a 2.50 average on a 4.00 scale at graduation from an approved program.

(4)(a) For applicants who have participated in any undergraduate teacher education program, that the applicant shall complete the prescribed number of semester hours in the teaching of reading as established in policy by the State Board of Elementary and Secondary Education in accordance with the level of certification to be awarded, such requirement to be in addition to requirements for English courses, and such courses in the teaching of reading shall emphasize techniques of teaching reading and the recognition and correction of reading problems of the student. For certification at the secondary level, not more than three semester hours in the teaching of reading shall be considered for purposes of meeting certification requirements.

(b) For applicants who have participated in any alternate teacher education program as provided pursuant to rules and regulations adopted by the State Board of Elementary and Secondary Education, that the applicant shall be given the option of either completing the same amount of semester hours as required for the teaching of reading for undergraduate program applicants pursuant to this Paragraph or, in lieu of such semester hour requirements, shall possess the reading and literacy competencies identified in scientifically based reading research at the national level and approved by the State Board of Elementary and Secondary Education for the teaching of reading.

(5) That the applicant shall have spent a minimum of 270 clock hours in student teaching with at least 180 of such hours spent in actual teaching.

(6) That the applicant shall have completed a substantial portion of his 180 hours of actual student teaching on an all-day basis.

NOTE: PARAGRAPH (7) AS PER ACTS 1984, NO. 836, §1, EFF. JULY 13, 1984.

(7) That, beginning with the fall semester of 1985, each applicant, prior to entry into a teacher education program in an institution of higher education, shall take a standardized teaching aptitude test which has predictive value for passage of the examination required for teacher certification by R.S. 17:7(6)(b). The dean of each college of education of an institution which offers a teacher education program shall oversee the administration of the examination and shall see that each student shall be informed of the results of the test and shall be counselled with regard to the significance of the results. The deans of the colleges of education of the institutions which offer a teacher education program shall meet and collectively choose the entrance examination and shall determine the level at which the examination indicates probable success. They shall submit their recommendations to the Board of Regents for approval no later than December 31, 1984. Such examination shall not be required or administered until approved by the Board of Regents. Nothing herein shall be construed as preempting or diminishing the teacher education program admission standards previously adopted by the Board of Regents.

NOTE: PARAGRAPH (7) AS PER ACTS 1984, NO. 318, §1, EFF. JULY 2, 1984.

(7) That, beginning with the fall semester of 1985, each applicant, prior to entry into a teacher education program in an institution of higher education, shall have satisfactorily passed a standardized teaching aptitude test which has predictive value for passage of the examination required for teacher certification by R.S. 17:7(6)(b). The dean of each college of education of an institution which offers a teacher education program shall oversee the administration of the examination and may at his discretion, make exceptions for students in certain cases. The deans of the colleges of education of each institution which offers a teacher education program shall meet and collectively choose the entrance examination and shall determine the level at which the examination is satisfactorily completed. They shall submit their recommendations to the Board of Regents for approval no later than December 31, 1984. Such examination shall not be required or administered until approved by the Board of Regents.

B.(1) After August 15, 1986, except as otherwise provided in Paragraph (2) of this Subsection, any persons applying for initial certification as a principal or vice, assistant, or deputy principal, hereafter referred to as a principal, in addition to any other requirements of the State Board of Elementary and Secondary Education, shall have passed the administrative portion of the National Teachers Examination produced by the Educational Testing Service at a level determined by the State Board of Elementary and Secondary Education not later than August 1, 1986, which determination shall be based on a validation study to be completed by the board no later than July 31, 1986. The validation study shall be submitted to the Joint Committee on Education for its review prior to adoption of a passage score.

(2) Beginning August 15, 2003, and thereafter, any person applying for initital certification as a principal or superintendent, in addition to any other requirements of the State Board of Elementary and Secondary Education, shall have satisfactorily passed the appropriate assessment instrument selected by the board at a level determined by the board.

(3) Any principal who holds valid out-of-state certification as a principal, has at least four years of successful experience as a principal in another state as determined by the board, and has completed one year of successful employment as an assistant principal or a principal in a Louisiana public school system shall not be required to take the examination administered in accordance with the provisions of this Subsection or to submit any examination scores from any examination previously taken in another state as a prerequisite to the granting of certification in Louisiana provided that all of the following conditions are met:

(a) The principal meets all other requirements for a Louisiana certificate as may be required by law or board policy.

(b) The local superintendent or his designee of the public school system employing the principal has recommended the principal for employment for the following school year subject to the receipt of a valid Louisiana certificate as a principal.

(c) The local superintendent or his designee has requested, on behalf of the principal, that the principal be granted a valid Louisiana certificate as a principal.

(4) A principal who holds valid out-of-state certification as a principal, and who applies to the State Board of Elementary and Secondary Education for certification as a principal, shall be granted a three-year nonrenewable provisional certificate to be used while such principal completes the requirements set forth in this Subsection.

C. The State Board of Elementary and Secondary Education may adopt such rules as are necessary for the orderly implementation of this Section and may make further provisions with regard to qualifications and requirements not inconsistent with this Section.

D. The State Board of Elementary and Secondary Education shall, by regulation, prescribe the qualifications, provide for the certification, and provide for the supervision of school psychologists in the employ of any public agency regulated by the board, notwithstanding the provisions of R.S. 37:2363 or any other provisions of law to the contrary. The certification requirements shall not be less than those requirements established by the National Association of School Psychology. Nothing herein shall be construed as permitting a person certified under the provisions of this Subsection to offer to render, or to render his services as a psychologist in any setting other than his institutional employment unless he has been licensed under the provisions of R.S. 37:2356 or licensed as a medical psychologist under the provisions of R.S. 37:1360.51 et seq.

E. Notwithstanding any provision of law to the contrary, any person certified as a Level A school psychologist prior to September 1, 1986, shall be allowed to continue in the employment in which he was engaged and which was not specifically prohibited at the time of receiving such certificate and may use the title "certified school psychologist" in the context of that employment.

F. In carrying out its responsibility to prescribe the qualifications and provide for the certification of teachers under authority of R.S. 17:7(6), if the State Board of Elementary and Secondary Education enters into any agreement for the certification to teach in Louisiana of teachers certified to teach in another state, such agreement shall:

(1) Be reciprocal, making applicable to any other state which is a party to such agreement and teachers certified to teach in such other state who seek certification in Louisiana equivalent to requirements as determined by the Louisiana state Department of Education to those the agreement places on Louisiana and teachers certified to teach in Louisiana who apply for certification in another state.

(2) Provide for the certification in Louisiana of a teacher certified to teach in another state only if such teacher has been employed in a professional educational capacity requiring certification as a teacher for the three years immediately preceding application for Louisiana teacher certification unless the teacher completes such additional educational requirements as shall be approved by the State Board of Elementary and Secondary Education. The provisions of this Paragraph shall not apply to a teacher who has been certified to teach in another state for less than three years and has been employed in a professional educational capacity requiring certification as a teacher for the entire period of certification.

Added by Acts 1977, No. 756, §1. Amended by Acts 1984, No. 318, §1, eff. July 2, 1984; Acts 1984, No. 836, §1, eff. July 13, 1984; Acts 1985, No. 399, §1, eff. July 10, 1985; Acts 1985, No. 190, §1, eff. July 6, 1985; Acts 1986, No. 259, §1; Acts 1989, No. 209, §1, eff. June 26, 1989; Acts 1992, No. 613, §2, eff. July 2, 1992; Acts 1997, No. 1094, §1, eff. July 1, 1997; Acts 1999, No. 147, §1, eff. June 9, 1999; Acts 2003, No. 28, §1, eff. May 23, 2003; Acts 2003, No. 29, §1, eff. May 23, 2003; Acts 2004, No. 462, §1; Acts 2005, No. 117, §1; Acts 2009, No. 251, §4, eff. Jan. 1, 2010; Acts 2010, No. 326, §1.

NOTE: SEE ACTS 1992, NO. 613, §3.



RS 17:7.2 - Approved teacher education programs

§7.2. Approved teacher education programs

A. In carrying out its responsibility to prescribe the qualifications and provide for the certification of teachers under authority of R.S. 17:7(6), the State Board of Elementary and Secondary Education, subject to the constitutional power and authority of the Board of Regents, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College, shall establish qualifications and requirements for the approval of teacher education programs from which graduates may be certified. The qualifications and requirements established by the State Board of Elementary and Secondary Education for an approved teacher education program shall include but not be limited to the following:

(1) That the program shall include practical experience in actual classroom situations during a student's sophomore year of college.

(2) That the program shall include field experiences in schools of varied socioeconomic and cultural characteristics.

(3) That the program shall include instruction in child discipline and the prevention of disruptive behavior in schools.

(4) That the institution offering the program provide procedures for student evaluation and counseling such that upon initial entry into the institution each student shall be evaluated with respect to his aptitude and suitability for his intended major academic field by a guidance counselor assigned to the student in accordance with procedures determined by the institution. The evaluation shall be based upon the student's grade point average in high school, college entrance examination, placement tests where applicable, and any other additional tests or evaluative instruments deemed appropriate by the guidance counselor. The counselor shall advise the student concerning his aptitude and suitability for particular fields of study, based on his findings from all such tests and instruments. No student shall be required to expend any funds for the administration or taking of any test or evaluative instrument or to take any test or be evaluated by any instrument either of which the student deems invasive of his privacy. Evaluation and counseling shall place particular emphasis on aptitude and suitability for teaching in the case of any student indicating his intention to follow a teacher education curriculum.

(5) That the dean or his designee of the college of education or equivalent entity of the institution offering the program observe each full-time or part-time faculty member of the college of education or equivalent entity who is teaching a course for credit in the teacher education program during not less than two regularly scheduled classes within the semester or quarter and submit a written report of all such observations to the president or chancellor of the college or university, which report shall not be a public record, notwithstanding any provision of law to the contrary, including any provision of R.S. 44:1(A).

(6) That the program shall include, for certification to teach grades seven through twelve, training in teaching family life education and the use of methods and materials to integrate this material into an existing course of study such as home economics, science, health, physical hygiene, or physical education. For purposes of this Paragraph, "family life education" shall mean information and techniques as appropriate for the age of a student relative to family living and community relationships; the value of postponing sexual activity; human sexuality; human reproduction and contraception; the etiology, prevention, and effects of sexually transmitted diseases, including human acquired immunodeficiency virus disease (AIDS); the consequences of tobacco use and substance abuse; the consequences of the lack of and inadequate prenatal care; child neglect and abuse; domestic violence; and the responsibilities of parenthood.

B. The board by regulation may make further provision with respect to these qualifications and requirements not inconsistent with this Section and other applicable law.

C. In adopting requirements for approval of teacher education programs pursuant to this Section the board shall provide that such requirements shall not be applicable to students enrolled in an approved teacher education program in Louisiana on the effective date of this Section, unless the board finds that any such requirement can be made applicable without undue hardship to the student. The board shall provide that requirements adopted pursuant to Paragraphs (4) and (5) of Subsection A shall not be applicable to students enrolled in an approved teacher education program in Louisiana on the effective date of such Paragraphs, unless the board finds that any such requirement can be made applicable without undue hardship to the student.

D. Nothing in this Section shall be construed to prohibit the provision by the board for certification by alternative means other than by completion of an approved teacher education program.

Added by Acts 1977, No. 757, §1. Amended by Acts 1979, No. 565, §1; Acts 1980, No. 800, §1; Acts 1991, No. 756, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:7.3 - Continuing education programs for teachers; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses; services rendered

§7.3. Continuing education programs for teachers; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses; services rendered

A.(1) The State Board of Elementary and Secondary Education shall adopt rules and regulations establishing a program or programs of continuing education for degreed classroom teachers in state-approved elementary and secondary schools. Such rules and regulations shall include provisions under which a teacher may continue his education at a public college or university in this state, at Centenary College, Dillard University, Louisiana College, Loyola University, Our Lady of Holy Cross College, Tulane University, including Tulane Medical School, Xavier University, or at Louisiana State University Health Sciences Center for the purpose of taking one or more courses of instruction in his field or discipline and under which the teacher shall be exempt from the payment of tuition imposed by or applicable to the college or university he attends; however, the amount paid by the state for any tuition imposed by or applicable to the nonpublic college shall be equal to but not greater than the highest tuition charged by a public college or university in this state. In no case may state funds be used toward tuition for courses in theology or divinity.

(2) For purposes of this Section, "course of instruction in his field or discipline" shall include:

(a) Additional graduate or undergraduate courses in either the applicant's area of certification or job assignment.

(b) Additional graduate or undergraduate courses in pursuit of another area of certification required by job assignment or in an area where there is a critical teacher shortage, as approved in writing by the superintendent of any city or parish school system.

(c) Graduate courses in pursuit of a master's, specialist, or doctoral degree in the applicant's area of certification or job assignment.

(d) Any coursework required of an applicant as a result of an unsatisfactory evaluation pursuant to direction from his employing school board.

(3) Tuition exemptions shall be limited to the amount of tuition assessed for on campus courses. For purposes of this Section, "tuition" is defined as registration fee and building use fee per semester hour. No student shall be allowed to participate in this program outside the geographical boundaries of the state of Louisiana, except for the study of foreign languages abroad when such study is pursued through a Louisiana college or university specified in this Section, as provided by regulation.

(4) All such rules and regulations shall be promulgated pursuant to Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

B.(1) The state superintendent of education shall, at the beginning of each semester, pay to each college and university listed in R.S. 17:7.3(A) an amount equal to one-half of the amount of tuition assessed by the college or university for teachers enrolled in the program.

(2) Funds for the repayment to the colleges and universities shall come from monies appropriated or otherwise made available for this purpose.

(3) Such payments shall be made in accordance with the provisions of this Section and in accordance with any rules and regulations adopted by the board to effectuate the provisions of this Section.

(4) The state superintendent of education shall annually submit a report to the House of Representatives Committee on Education and the Senate Committee on Education relative to any program or programs for continuing education for teachers established pursuant to this Section. Such report shall include but not be limited to the following:

(a) The number of persons applying for such education.

(b) The number of persons receiving such education.

(c) The educational background and work experiences of such persons.

(d) The types of courses pursued under such programs.

(e) The amount of reimbursements paid by the Department of Education under such program or programs.

C.(1) Each participating teacher shall present a written plan to the Department of Education and receive approval based on the rules adopted pursuant to Subsection A of this Section before entering the program. The Department of Education shall review each plan and approve it and shall also approve each course for which the participating teacher seeks reimbursement under the program, before reimbursement is made for the participating teacher's tuition. At or prior to registration, any teacher participating in the program or programs established pursuant to this Section shall be required to enter into a written agreement with the state superintendent of education obligating the teacher to reimburse the state superintendent of education for all or any part of the tuition costs paid on behalf of the teacher as provided in Subsection B of this Section, together with the cost of collection in the event the teacher fails to make timely reimbursement. Such reimbursement shall be required for applicants found to be ineligible and for courses not completed as provided in Subsection D of this Section and shall be made as provided in Subsection D of this Section. Each course taken by a participating teacher shall be successfully completed at the end of the semester or quarter in which the course was taken.

(2)(a) Each participating teacher shall render a semester of service as a classroom teacher in any state approved elementary or secondary school for each semester or quarter successfully completed under the provisions of the program provided by this Section.

(b) Failure to comply with the provisions of Subparagraph (a) of this Paragraph shall obligate a participating teacher to reimburse the state superintendent of education for all of the tuition costs paid on behalf of the teacher together with the cost of collection in the event the individual fails to make timely reimbursement. The attorney general, on behalf of the state superintendent of education, shall collect all such obligations which are not timely paid.

(c) The board shall adopt rules and regulations to implement the provisions of this Paragraph. Such rules and regulations shall include but not be limited to a procedure by which the reimbursement required by this Paragraph shall be accomplished and a provision exempting a participating teacher from the requirements of this Paragraph upon such teacher providing documented evidence that failure to comply is due to extraordinary circumstances beyond the control of the teacher.

D.(1) Except as provided in the rules and regulations of the board, whenever any teacher participating in the continuing education program is found to be ineligible or drops a course after the deadline for obtaining a full or partial tuition refund from the college or university, or otherwise fails to successfully complete a course, that teacher shall, as provided in Subsection C of this Section, reimburse the state superintendent of education for any monies allocated to that course and paid in his behalf pursuant to this Section which are not otherwise reimbursed, together with the cost of collection in the event timely reimbursement is not made in accordance with this Section and rules adopted pursuant hereto. The board shall adopt rules and regulations to establish a procedure by which this reimbursement shall be accomplished. The attorney general shall collect all such obligations which are not timely paid on behalf of the superintendent of education.

(2) Notwithstanding the provisions of Subsection C and Paragraph D(1) of this Section, whenever any teacher participating in the continuing education program fails to complete a course in his approved plan for any acceptable extenuating circumstance as may be determined by the Department of Education, such teacher shall have an additional sixty days from the end of the semester or quarter in which the course was taken to successfully complete that course before reimbursement for tuition costs may be demanded by the state superintendent of education.

E. The board shall have authority to adopt, amend, or repeal rules and regulations to fully effectuate the purposes of this Section.

F. The following persons shall not be eligible to participate in the program described in this Section:

(1) Any person receiving retirement benefits from a state retirement system.

(2) Any person owing reimbursement to the state superintendent for monies paid in his behalf under this Section.

(3) Any person owing reimbursement, as provided in R.S. 17:3621.1, to the state superintendent for monies paid to him for participating in the Louisiana Educational Employees Professional Improvement Program.

Acts 1977, 1st Ex.Sess., No. 20, §1, eff. Aug. 17, 1977; Acts 1978, No. 718, §1, eff. July 13, 1978; Acts 1979, No. 261, §1, eff. July 10, 1979; Acts 1979, No. 302, §1, eff. July 10, 1979; Acts 1980, No. 379, §1, eff. July 18, 1980; Acts 1981, No. 515, §1, eff. July 19, 1981; Acts 1981, No. 817, §1, eff. Aug. 2, 1981; Acts 1982, No. 360, §1, eff. Jan. 20, 1982; Acts 1982, No. 369, §1, eff. July 20, 1982; Acts 1983, 1st Ex. Sess., No. 44, §1, eff. Jan. 19, 1983; Acts 1986, No. 1010, §1; Acts 1987, No. 868, §1; Acts 1990, No. 596, §1, eff. July 19, 1990; Acts 1990, No. 635, §1; Acts 1990, No. 856, §1, eff. July 24, 1990; Acts 1990, No. 865, §1, eff. July 25, 1990; Acts 1992, No. 964, §1; Acts 1999, No. 802, §1, eff. July 2, 1999.



RS 17:7.4 - Continuing education program for paraprofessionals; tuition exemptions; rules and regulations; eligibility; reporting; repayment for noncompletion of courses

§7.4. Continuing education program for paraprofessionals; tuition exemptions; rules and regulations; eligibility; reporting; repayment for noncompletion of courses

A. The Department of Education, with the approval of the State Board of Elementary and Secondary Education shall establish a program to assist teachers' aides and other paraprofessionals who work in state-approved elementary and secondary schools to meet the qualifications for certification as a teacher. Such program shall include provisions under which the paraprofessional may apply to be exempt from tuition for required teacher training courses at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1). Such exemption shall be applicable to no more than one course per applicant per semester or quarter in the fall and spring and to no more than two courses in a summer session. However, upon approval by the local school superintendent, such exemption shall be applicable to two additional courses per applicant per semester or quarter in the fall and spring and to two additional courses in a summer session. In no case may state funds be used toward tuition for courses in theology or divinity.

B. The amount of tuition paid shall be limited to the registration fee and building use fee per semester hour, provided that the amount paid by the state to any nonpublic school for tuition shall not exceed the highest tuition charged for that course by a public college or university in the state.

C. In addition to the tuition exemption as provided in this Section, each participant in the program shall receive a stipend, at the beginning of the semester or quarter in which such participant performs his student teaching as required in R.S. 17:7.1 in an amount equal to the amount of the salary which would otherwise have been paid by the employing school system to the participant if such person was not participating in the program as provided in this Section.

D. Funds for the purpose of reimbursing colleges and universities under this program shall come from monies specifically appropriated or otherwise made available for this purpose. The board shall promulgate rules and regulations to award tuition exemptions on a priority basis in those circumstances where the amount of funds available is not sufficient to provide reimbursement for participation of all eligible applicants.

E. Each paraprofessional seeking to participate in the program shall apply to the Department of Education. An "eligible paraprofessional" shall be defined as a person who is not certified as a classroom teacher but who is assigned to one or more specific teachers or schools on a full-time basis to assist with classroom instruction and with other duties related to the instruction of students. To be eligible to participate in the program, an applicant shall meet all of the following eligibility criteria:

(1) Has been admitted to an approved college of education at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1).

(2) Has taken the general knowledge and communication sections of the appropriate teacher examination as provided in R.S. 17:7(6) and achieved the score established as provided by R.S. 17:7.1(A)(7) for entry into a teacher education program.

(3) Agrees to practice his profession in the public elementary or secondary schools of the state for at least two consecutive years after completion of all required courses for certification and upon becoming certified as a teacher.

F. Any paraprofessional participating in the program as provided in this Section who completes all required courses for certification but who fails to become certified within one year after completing such course work, is found to be ineligible, drops a course after the deadline for obtaining a full or partial tuition refund from the college or university, fails to complete a course successfully, or who does not practice his profession for at least two consecutive years as required in Subsection E of this Section, except for reasons of illness or death, shall be responsible for the repayment of any monies allocated and paid in his behalf pursuant to the program as provided in this Section.

G. The Department of Education shall annually submit a report to the House Committee on Education and the Senate Committee on Education relative to any program established for paraprofessionals under this Section. Such report shall include but not be limited to the following:

(1) The number of persons applying for such education.

(2) The number of persons accepted in the program.

(3) The educational background and the work experience of such persons.

(4) The number of participants receiving a teaching certificate.

H. The State Board of Elementary and Secondary Education shall adopt rules and regulations necessary for the implementation of this Section in accordance with R.S. 49:950 et seq.

I.(1) The total administrative costs of this program, including mileage and other travel expenses, shall not exceed an annual cost of two thousand dollars.

(2) The cost of the program as provided in this Section shall not exceed one hundred thousand dollars for the first year of implementation of the program.

Acts 1987, No. 361, §1; Acts 1989, No. 640, §1, eff. July 7, 1989; Acts 1999, No. 580, §1.



RS 17:7.5 - Alternative educational programs of instruction; submission of plans; board approval; program monitoring

§7.5. Alternative educational programs of instruction; submission of plans; board approval; program monitoring

A. The Department of Education, in collaboration with other appropriate state agencies, shall establish guidelines, with the approval of the State Board of Elementary and Secondary Education, for alternative educational programs of instruction for at-risk public middle and high school students in grades six through twelve. The Department of Education shall provide for the definition of said at-risk students with the approval of the board.

B. Each city and parish school system shall submit plans for such alternative educational programs for instruction to the board for approval, based on approved guidelines pursuant to Subsection A, at any time during the 1992-1993 school year. Plans submitted by each city and parish school system shall include a written program regarding alternate schools and programs for the prevention of school dropouts. Prior to the 1993-1994 school year, the board shall approve standards for said alternative educational programs of instruction for each city and parish school system in this state.

C. Alternative educational programs provided for in this Section may include provisions allowing students to advance through the board approved curriculum or pursue a course of instruction relative to the General Educational Development Testing Program (GED), when applicable and approved by the board.

D. Programs shall be monitored by the Department of Education through an interagency monitoring process as established by the State Board of Elementary and Secondary Education. The board shall report annually on the effectiveness of such programs to the governor and to the House and Senate Committees on Education.

Acts 1990, No. 992, §1, eff. June 26, 1990; Acts 1990, No. 1007, §1, eff. July 26, 1990.

{{NOTE: LAW INSTITUTE PRINTED SECTION AS AMENDED BY ACTS 1990, NO. 1007 AND PRINTED SECTION AS AMENDED BY ACTS 1990, NO. 992 AS A NOTE, STATING THAT THERE IS NO SUBSTANTIVE CONFLICT. THERE MAY BE NO CONFLICT, BUT THERE ARE SUBSTANTIVE DIFFERENCES. SEE NOTES IN R.S.}}



RS 17:7.6 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§7.6. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 17:7.7 - Continuing education pilot program for school support personnel in schools; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses

§7.7. Continuing education pilot program for school support personnel in schools; reimbursement to public and nonpublic colleges and universities for tuition costs; rules and regulations; reporting; repayment for noncompletion of courses

A. The State Board of Elementary and Secondary Education shall adopt rules and regulations establishing a pilot program in the state Department of Education, division of continuing education, to assist school support personnel who work full time in city and parish elementary and secondary schools to meet the qualifications for certification as a teacher. Such pilot program shall include provisions under which such personnel may apply to be exempt from tuition for required teacher training courses at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1). Such exemption shall be applicable to no more than one course per applicant per semester or quarter in the fall and spring and to no more than two courses in a summer session. However, upon approval by the city or parish school superintendent, such exemption shall be applicable to two additional courses per applicant per semester or quarter in the fall and spring and to two additional courses in a summer session. In no case may state funds be used toward tuition for courses in theology or divinity.

B. The amount of tuition paid shall be limited to the registration fee and building use fee per semester hour, provided that the amount paid by the state to any nonpublic school for tuition shall not exceed the highest tuition charged for that course by a public college or university in the state.

C. The state superintendent of education shall at the beginning of each semester pay half of the anticipated reimbursement to each college and university under this tuition exemption program. At the end of the semester, upon notification by a participating college or university of the enrollment of school support personnel in teacher training courses, he shall promptly pay to that institution the remainder of the reimbursement owed under the provisions of this Section.

D. Funds for the purpose of reimbursing colleges and universities under this program shall come from monies specifically appropriated or otherwise made available for this purpose. The board shall promulgate rules and regulations to award tuition exemptions on a priority basis in those circumstances where the amount of funds available is not sufficient to provide reimbursement for participation of all eligible applicants.

E.(1) Each school support employee seeking to participate in the program shall apply to the Department of Education. An "eligible school support employee" shall be defined as a person who is not certified as a classroom teacher but who is assigned to one or more specific teachers or schools on a full-time basis to assist with the administration, operation, or maintenance of schools. To be eligible to participate in the program after July 1, 1999, an applicant shall have been admitted to an approved college of education at a public college or university in the state or at a nonpublic institution listed in R.S. 17:7.3(A)(1) and shall have taken the general knowledge and communication sections of the National Teachers Examination and achieved the score established as provided by R.S. 17:7.1(A)(7) for entry into a teacher education program.

(2) At or prior to registration, any eligible school support employee participating in the program shall be required to enter into a written agreement with the state superintendent of education obligating such employee to reimburse the state superintendent as provided in Subsection F herein for all or any part of the tuition costs paid on his behalf under this program which are not otherwise reimbursed to the state, together with the cost of collection in the event he fails to make timely reimbursement.

F. Any eligible school support employee for whom payment is advanced pursuant to Subsection C and who completes all required courses for certification but who fails to become certified within one year after completing such course work or who is found to be ineligible or who drops a course after the deadline for obtaining a full or partial tuition refund from the college or university, or who fails to complete a course successfully, shall reimburse the state superintendent of education for any monies allocated and paid in his behalf pursuant to this Section which are not otherwise reimbursed, together with reimbursement for the cost of collection in the event that timely reimbursement is not made in accordance with this Section and the rules and regulations which the board shall adopt to accomplish proper reimbursement. The attorney general shall collect all such obligations on behalf of the superintendent of education which are not timely paid. Any person receiving retirement benefits from a state retirement system or owing reimbursement to the state superintendent under this program is ineligible for participation.

G. The state superintendent shall annually submit a report to the House Committee on Education and the Senate Committee on Education relative to any program established for eligible school support employees under this Section. Such report shall include but not be limited to the following:

(1) The number of persons applying for such education.

(2) The number of persons accepted in the program.

(3) The educational background and the work experience of such persons.

(4) The number of participants receiving a teaching certificate.

(5) The amount of reimbursement paid by the Department of Education.

(6) The funding that would have been necessary to reimburse tuition for qualifying courses for all eligible applicants.

H. Rules and regulations of the board pursuant to this Section shall be adopted in accordance with R.S. 49:950 et seq.

I. The total administrative costs of this program incurred by the state Department of Education, including mileage and other travel expenses, shall not exceed an annual cost of two thousand dollars.

Acts 1999, No. 807, §1, eff. July 2, 1999.



RS 17:8 - School books prescribed by board; contracts with publishers

§8. School books prescribed by board; contracts with publishers

A.(1)(a) The board shall prescribe and adopt and shall exercise control and supervision over the distribution and use of free school books and other materials of instruction for use in elementary and secondary schools and special schools, as provided by Part IV of this Chapter, and shall adopt necessary rules and regulations governing their use by schools, parish and city school boards, and parish and city superintendents of education. Such rules and regulations shall include but not be limited to a requirement that each parish and city school board shall adopt by not later than the beginning of the 1991-1992 school year procedures permitting any public school student to have use after regular school hours during the week and on weekends of any school book used to teach reading. Any public school student using any school book pursuant to the provisions of this Subsection shall be responsible for such school book. These procedures shall not be applicable to basal readers and programs.

(b) Repealed by Acts 2001, No. 315, §2, eff. June 6, 2001.

(c) The board shall adopt lists of basic textbooks and shall adopt one or more lists thereof. It may authorize and approve revised editions of any school book it adopts.

(2) The board may authorize the Louisiana School of Math, Science, and the Arts and other parish or city school boards with programs for gifted students to select and purchase textbooks not included on the lists adopted by the board pursuant to the provisions of this Section, provided that such authorization shall be on an ad hoc basis and shall be subject to prior approval by the board. Such purchases may be made using funds appropriated by the legislature for the purchase of textbooks as provided for herein.

B. The board shall prescribe and adopt and shall exercise supervision and control over the distribution and use of school books and other learning materials, supplies, and equipment for post secondary and vocational-technical schools and programs.

C. Each contract with a publisher for school books shall be awarded on a competitive basis. Each such contract shall be made for a term to be determined by the State Board of Elementary and Secondary Education. Each contract shall be so made as to authorize the board to terminate it upon ninety days' notice. The procedure for the announcement of school book adoptions, examining books, and awarding contracts shall be under the control of the board and in accordance with any applicable law. The board shall have authority to set and collect fees from publishers participating in state school book adoption procedures.

D. Each contract shall stipulate that the publisher shall automatically reduce the net cost of textbooks in the state when the net cost of the publisher for books covered by the contract are reduced anywhere in the United States, so that no edition of that textbook shall at any time be sold in this state at a higher net cost than that received for that book elsewhere in the United States.

E. Each contract with a publisher shall stipulate that the book or books covered by the contract to be sold in this state shall be identical with the official samples filed with the board with respect to size, paper, binding, print, illustrations, subject matter, and all other particulars which may affect the value of said books. However, during the period of the contract, the board may approve revised editions of an adopted textbook or service at the bid price, which will authorize a publisher to provide such revisions.

F. Each contract with a publisher shall stipulate that whenever five thousand or more copies of a textbook of a single title and edition are to be purchased by the state from a single publisher during a twelve month period which shall be established by the board by rule, not less than eighty percent of the total number of the copies of such book purchased by the state shall be printed and bound by a printer licensed to do business and doing business within the state, provided that the publisher receives a timely bid made according to the publisher's bid-making requirements from such a printer and provided that the printer is able to print and bind such book in accordance with the manufacturer's specifications for state textbooks as promulgated by the state Department of Education and at a cost equal to or less than the unit cost per book for the same number of books made in an otherwise qualified bid by any out-of-state printer bidding on the same work. Whenever two or more printers in this state submit bids which would qualify all of them to print and bind textbooks pursuant to this Section and one such printer is a minority-owned business as defined in R.S. 39:1952(13), the minority-owned business shall be awarded not less than ten percent of the printing and binding required by this Section to be done in this state.

G. The state Department of Education shall be the depository in the state for books for the schools. The superintendent may do all things necessary and proper for the department to function as such depository, including but not limited to the power to enter into contracts or agreements and to acquire property, through lease or purchase, in which the depository is to be located, and to determine the location or locations of the depository. The superintendent may require publishers to maintain a depository in the state or may contract, in accordance with the procedures for the letting of contracts set forth in applicable provisions of the Louisiana Procurement Code, particularly R.S. 39:1593, with any other public or private agency to act as the depository.

H. The state Department of Education shall require any depository with whom the department does business to provide the department a written summary of all purchase orders for textbooks received by the depository from the department. The depository shall transmit such summary within three business days whenever the department requests it to do so and the department shall make such a request upon the written request of any printer licensed to and actually doing business in Louisiana. Such a summary shall be a public record. The summary shall itemize the total number of copies of each book which is the subject of a purchase order, the unit price of each book, the commissions paid to or the discounts received by the depository, and the publisher of each book.

I. The books shall be distributed to the several parish and city school boards from the depository on requisition of the superintendent of education for public elementary and secondary education.

J.(1) The board shall establish a procedure enabling any governing authority of a public elementary or secondary school, effective January 1, 1998, and thereafter, to order and receive textbooks approved by the board directly from textbook publishers. The procedure shall include but not be limited to permitting a public elementary or secondary school governing authority to contract with a textbook publisher and receive any applicable publisher's discount. However, any textbook purchased under the provisions of this Paragraph shall be purchased at the same price or a lower price than such textbook can be purchased from any source other than the publisher.

(2) The board shall adopt necessary rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of the Subsection.

Acts 1975, No. 274, §1; Acts 1986, No. 961, §1; Acts 1987, No. 349, §1, eff. May 15, 1987; Acts 1991, No. 493, §1, eff. July 15, 1991; Acts 1997, No. 426, §1, eff. June 22, 1997; Acts 1997, No. 545, §1, eff. July 1, 1997; Acts 1999, No. 190, §1; Acts 2001, No. 315, §2, eff. June 6, 2001.



RS 17:8.1 - Disposition of school books no longer in use

§8.1. Disposition of school books no longer in use

A.(1) A parish or city school board, with the prior approval of the State Board of Elementary and Secondary Education, may sell any textbook or library book no longer in use in the school system to any person or entity for private use at a fee established by the parish or city school board. Funds derived from such sale shall be used by the parish or city school board solely for textbook or library book purchases.

(2) If a textbook or library book has been out of use for over six months or upon replacement by a new edition of any such book, a parish or city school board may, with the approval of the board, donate said book to any public hospital, any jail or prison, or any public institution, or to any individual for private use free of charge.

(3) Any textbook or library book which a parish or city school board is unable to sell or donate after being out of use in excess of six months or upon replacement by a new edition of any such book, or any textbook or library book which is deemed by said board to be unusable or unsalable, shall be disposed of in an appropriate manner.

B. The reproduction of any textbook or library book no longer in use by a parish or city school system and the use of multiple copies of such books by organized groups or by any educational agency or entity is prohibited.

Added by Acts 1977, No. 86, §1, eff. June 20, 1977; Acts 1986, No. 475, §1, eff. July 2, 1986; Acts 1999, No. 190, §1.



RS 17:8.2 - Electronic textbooks and instructional materials

§8.2. Electronic textbooks and instructional materials

A.(1) When exercising its authority to prescribe and adopt free textbooks and other instructional materials for use in the public schools and other programs under its jurisdiction, the State Board of Elementary and Secondary Education shall make every effort to ensure that electronic versions are available for every title it approves for placement on the state list of approved textbooks and instructional materials.

(2) Where there is an electronic version available for a printed textbook or instructional material that has been approved by the state board, the electronic version shall also be placed on the state list of textbooks and instructional materials approved for use in public elementary and secondary schools.

B. When inviting publishers to participate in the state textbook adoption process, the state Department of Education shall clearly communicate the state's desire to increase the availability and accessibility of electronic textbooks and instructional materials in the state's public elementary and secondary schools and shall encourage all publishers to provide electronic versions of the products they offer for state adoption, whether in addition to, or in lieu of, the printed version.

C.(1) Each city, parish, and other local public school board is encouraged to maximize the availability and accessibility of electronic textbooks and instructional materials in the public schools under its jurisdiction when developing its local textbook adoption plan.

(2) A local school board that would like the option to purchase an electronic version of a textbook or other instructional material on the state approved list for which none is provided, shall submit a request for such to the State Board of Elementary and Secondary Education.

D. The purchase of printed textbooks and other instructional materials by a city, parish, or other local public school board shall be made in accordance with State Board of Elementary and Secondary Education policy.

E.(1) A city, parish, or other local public school board may purchase electronic textbooks and other instructional materials, media, or content, and their means of distribution or access, as it deems are necessary and appropriate to fulfill their educational mission and to address state content standards and school and district accountability system requirements.

(2) Such purchases shall not be subject to or limited by any textbook adoption cycle established by the State Board of Elementary and Secondary Education, and the state board shall not restrict the amount or percentage of state or local funds a city, parish, or other local public school board may expend for the purchase of electronic textbooks, instructional materials, or other education related media or content, or their means of distribution or access.

Acts 2010, No. 659, §1.



RS 17: 8.3 - Task Force on Textbooks and Instructional Materials

§8.3. Task Force on Textbooks and Instructional Materials

A. There is hereby created the Task Force on Textbooks and Instructional Materials, hereafter referred to as the "task force", for the purpose of undertaking a thorough review and analysis of the processes utilized in the selection and approval of textbooks and other instructional materials for use in the state's elementary and secondary schools and to make recommendations for any revisions necessary to the laws and policies which govern these processes to ensure that the students enrolled in Louisiana's elementary and secondary schools have texts and instructional materials that are both grade appropriate and aligned with state content standards.

B. The task force shall be composed of eighteen members as follows:

(1) The state superintendent of education, or his designee, who shall serve as chairman.

(2) A member of the staff of the state Department of Education with a working knowledge of the processes utilized in the review, selection, and approval of textbooks and other instructional materials.

(3) One member appointed by the Louisiana School Boards Association.

(4) One member appointed by the Louisiana Association of School Superintendents.

(5) One member appointed by the Louisiana Association of School Executives.

(6) One member appointed by the Louisiana Association of Principals.

(7) One member appointed by the Louisiana Federation of Teachers.

(8) One member appointed by the Louisiana Association of Educators.

(9) One member appointed by the Associated Professional Educators of Louisiana.

(10) Three classroom teachers, appointed by the state superintendent of education.

(11) Three parents of students enrolled in an elementary or secondary school, appointed by the state superintendent of education.

(12) A member of the Louisiana Senate, appointed by the president of the Senate.

(13) A member of the Louisiana House of Representatives, appointed by the speaker of the House of Representatives.

(14) A representative of the Association of American Publishers.

C. Members shall serve without compensation, but may receive any per diem or reimbursement for travel and expenses as allowed and provided by the appointing authority.

D. Vacancies shall be filled in the manner of original appointment.

E. The state superintendent shall convene the first meeting of the task force not later than September 1, 2013, and shall designate staff to assist the task force in performing its duties and responsibilities.

F. In making its recommendations pursuant to Subsection A of this Section, the task force shall, at a minimum, consider the following:

(1) The optimal balance of authority and responsibility between the Board of Elementary and Secondary Education, the Department of Education, and local schools and school systems for the review, selection, and purchase of texts and instructional materials, including internet content, for use in elementary and secondary schools.

(2) Strategies to increase the use of electronic texts and other instructional materials and address the costs of providing necessary related hardware and internet access to students and schools.

(3) Strategies to revise the processes utilized in the review, selection, and purchase of texts and other instructional materials to provide maximum flexibility for schools to take advantage of the best available educational instructional materials, while ensuring that every student is provided with texts and instructional materials that are as current as practicable and that are aligned with the state content standards prescribed for the appropriate grade level.

(4) A process to facilitate the purchase and delivery of texts and instructional materials at the lowest possible cost and in a timely manner, either through state contracts with publishers and other educational content providers or another mechanism that allows schools and school systems to conveniently and efficiently combine their purchases.

G. The task force shall submit a written report of its findings and recommendations for related policy and statutory changes to the Senate Committee on Education and the House Committee on Education not later than February 1, 2014.

H. The task force shall terminate and all authority for its existence shall end June 30, 2014.

Acts 2013, No. 378, §1, eff. June 18, 2013.



RS 17:9 - Authority to execute mineral leases; approval by mineral board

§9. Authority to execute mineral leases; approval by mineral board

A. The board may execute and fix the terms and conditions of oil, gas, and mineral leases upon any lands owned in whole or in part by the board or held by it for the use and benefit of any post secondary vocational-technical school or any special school under its jurisdiction for the purposes of exploration, development, drilling, and mining for oil, gas, and other minerals.

B. Each lease sought to be executed under authority of this Section shall require the prior approval of the State Mineral and Energy Board.

Acts 1975, No. 274, §1; Acts 2009, No. 196, §1, eff. July 1, 2009.



RS 17:10 - Approval of public schools; standards; enforcement of standards; effect of failure of a public school to meet and maintain standards

§10. Approval of public schools; standards; enforcement of standards; effect of failure of a public school to meet and maintain standards

A. The State Department of Education shall approve each public elementary and secondary, vocational-technical, and special school in the state under the jurisdiction of the Louisiana State Board of Elementary and Secondary Education in accordance with minimum standards submitted by the State Department of Education and approved by the board.

B. The parish or city school board within whose jurisdiction each public elementary or secondary school is located and the administrative head of each other school covered by this section shall apply to the State Department of Education for approval on forms prescribed and furnished by the department and approved by the state superintendent. The State Department of Education shall approve each such school which it finds meets the minimum standards as adopted by the board.

C. The initial approval granted by the State Department of Education shall be reexamined at such intervals as the department shall determine in order to assure that the minimum standards fixed by the board are maintained on a continuing basis.

D. Whenever the State Department of Education determines that a school has failed to meet the minimum standards fixed by the board for initial approval or has failed to maintain such standards on a continuing basis, the department shall so inform the Louisiana State Board of Elementary and Secondary Education and the local school board in the case of a public elementary or secondary school, or administrative head of the school in the case of any other school, in writing, setting forth specific details as to the particular standard or standards which are deficient, the action necessary for compliance therewith, and the time within which action must be taken to bring the school to minimum standards. Opportunity for a hearing within thirty days after the date on which such notification is given shall be afforded. After the hearing the department shall take action to modify or reaffirm its previous determination. If the school is aggrieved by the determination then made, the school shall have a right of appeal to the district court having jurisdiction; however, any such action shall be filed within thirty days after the date on which the department notifies the school board or administrative head, as the case may be, of its determination following the hearing. If no hearing is requested, or if an appeal to the courts is taken and the court upholds the determination of the department, such action as the department has directed shall be taken within the time set forth in the determination. The department may grant one or more extensions of time within which deficiencies must be corrected.

E. Upon a determination by the State Department of Education that the identified deficiencies have been corrected, the school shall be approved or its previous approval reinstated, as the case may be. If the deficiencies are not corrected to the extent necessary to meet the minimum standards within the time fixed by the department, the school shall not be approved or, if previously approved, that approval shall be withdrawn, the school shall be placed on probation, and the school board, or head of the vocational-technical school or special school shall be notified in writing that the school has been placed on probation and that all state funds to which the school otherwise would be entitled under the law will be withheld unless the stated deficiencies are corrected within a stated period then fixed by the department. If such corrections are not made within the time so fixed, the department shall disapprove the school and the board shall withhold such state funds for that school until the corrections are made and the department determines that the minimum standards have been met. When state funds are so withheld, the board shall, in writing, notify the governor, the state treasurer, and the legislature of that fact and the reasons therefor. Upon a subsequent compliance with the necessities to meet the minimum standards, the school shall be approved or its approval reinstated, and the state funds to which the school thereafter is entitled shall be paid over to the school board or to the administrative head of the vocational-technical or special school.

Acts 1975, No. 274, §1. Amended by Acts 1976, No. 455, §1.



RS 17:10.1 - School and district accountability system; purpose; responsibilities of state board

§10.1. School and district accountability system; purpose; responsibilities of state board

A. It is the purpose of this Section to:

(1) Provide for the development and implementation of a school and district accountability system which requires and supports student achievement in each public school.

(2) Provide assurance to the citizens that the quality of education in each public school is monitored and maintained at levels essential for each student to receive a minimum foundation of education.

(3) Provide clear standards and expectations for schools and school systems so that assessment of their effectiveness will be understood.

(4) Provide information that will assist schools and school systems in order that energies and resources may be focused on student academic achievement.

B. The State Board of Elementary and Secondary Education, hereafter referred to as the "state board", shall provide for a statewide system of accountability for schools and school districts based on student achievement and minimum standards for the approval of schools pursuant to R.S. 17:10. Beginning with the 2011-2012 school year, such system shall be based, in part, on growth in student achievement using a value-added assessment model as determined by the state board. The program shall include, at a minimum, clear and appropriate standards for schools and school districts, indicators for the assessment of schools and school districts, student achievement baselines, student growth targets, and appropriate minimum levels of student achievement for each public school and school district, rewards and corrective actions, specific intervals for assessment and reassessment of schools and school districts, a review process for evaluating growth targets, and technical assistance.

C. The state board shall develop and adopt a policy to invalidate student achievement growth data using a value-added assessment model for any school year in which there is a natural disaster or any other unexpected event that results in the temporary closure of schools.

D.(1) The state board shall, by rule, define "financially at risk" as a status of any city, parish, or other local public school board the unresolved finding of which subjects the school system and its board to the provisions of Chapter 9B of Title 39 of the Louisiana Revised Statutes of 1950 regarding the judicial appointment of a fiscal administrator.

(2) Each city, parish, or other local public school board shall be notified on a regular basis by the state Department of Education of its status related to the elements of the definition of financially at risk.

E. The State Board of Elementary and Secondary Education shall not use any performance data or indicator, including student academic achievement, test scores, attendance rates, dropout rates, or completion rates, related to students enrolled in an alternative school or educational program operated within a juvenile residential center, juvenile detention center, or any facility under the jurisdiction of the office of juvenile justice in the calculation of any school or district performance score or measure for the city, parish, or other local public school system within the boundaries of which such facility is located.

F. In addition to any other performance-related labels or designations assigned to public schools and school districts pursuant to the school and district accountability system, the State Board of Elementary and Secondary Education, in consultation with parents, teachers, school administrators, and other education stakeholders, shall develop a letter grade system reflective of school and district performance that shall include but not necessarily be limited to the following:

(1)(a) Assignment of a letter grade to each public elementary and secondary school and school district that is based upon the current method of determining school and district performance scores.

(b) Any school that has been labeled academically unacceptable shall be assigned a grade of "F".

(2) Inclusion of the letter grade assigned to each public school and school district in the school report cards compiled by the Department of Education and distributed to parents and in any public release of school and district performance scores.

(3) Creation of an honor roll which recognizes all high-performing schools and high schools with graduation rates that exceed the state average, which shall also be made public when information relative to school and district performance scores and letter grades are released.

Acts 1997, No. 478, §1, eff. June 30, 1997; Acts 2001, No. 1137, §1; Acts 2005, No. 7, §1, eff. May 27, 2005; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2010, No. 122, §1; Acts 2010, No. 718, §1.



RS 17:10.2 - School and district accountability system; trend data profiles; employee incentive awards

§10.2. School and district accountability system; trend data profiles; employee incentive awards

A. The state Department of Education shall provide to the governing authority of each public school a profile of its trend data as gathered by the state pursuant to R.S. 17:3911. The department shall ensure that all future reports as required pursuant to R.S. 17:3912 contain trend data for at least three years.

B.(1) A city or parish school board may adopt written policies and procedures to establish and implement for such employees of the board as it deems appropriate an incentive compensation program providing for monetary awards based on performance which meets or exceeds standards established for a school or the school district, or both, pursuant to R.S. 17:10.1 and applicable policy of the State Board of Elementary and Secondary Education relative to the school and district accountability system.

(2)(a) The amount of any monetary award provided to a school board employee pursuant to the provisions of this Subsection shall be exempt from any limitation in law prohibiting the amount paid to the employee in any school year from being reduced below the amount paid during the previous school year or prohibiting the amount paid to the employee from being reduced at any time during the year, including but not limited to any such limitations in R.S. 17:421.3, 422.6, and 431.

(b) The amount of any monetary award provided to a school board employee pursuant to the provisions of this Subsection shall not be used in the calculation of any other employee benefit provided for by law.

(3) For the purposes of this Subsection, "city or parish school board" shall mean the governing authority of a public elementary or secondary school.

Acts 1997, No. 478, §1, eff. June 30, 1997; Acts 1999, No. 1128, §1, eff. July 9, 1999; Acts 2012, No. 643, §1.



RS 17:10.3 - School and district accountability; prohibited testing; exceptions

§10.3. School and district accountability; prohibited testing; exceptions

A. A student with an exceptionality as defined in R.S. 17:1942(B), but is not deemed gifted and talented, who is not pursuing a regular diploma shall not be administered any test pursuant to R.S. 17:24.4 or the state's school and district accountability system, including the American College Test, unless the student's parent or other legal guardian requests, in writing, that the student be administered the test or the student's Individualized Education Plan indicates that the test is an appropriate assessment instrument for the student.

B.(1) The nonparticipation of a student with an exceptionality as provided in Subsection A of this Section in the administration of any test shall not, in any manner, be factored into the calculation of any performance score or performance letter grade assigned to any school or school system in which the student is enrolled, provided that such exclusion does not violate any federal law or requirement, including the No Child Left Behind Act of 2001 or the Individuals with Disabilities Education Act.

(2) A student who is not administered a test pursuant to this Section shall not be penalized for failure to take the test. For purposes of this Subsection, prohibited penalties include but are not limited to:

(a) Withholding of credits toward graduation or denying a student the ability to graduate.

(b) Denying a student the opportunity to participate in an extracurricular activity.

(c) Denying a student the ability to advance to the subsequent grade level.

Acts 2013, No. 291, §1, eff. June 14, 2013.



RS 17:10.4 - Distinguished Educators Program

§10.4. Distinguished Educators Program

A.(1) As part of the school and district accountability program established pursuant to R.S. 17:10.1 et seq., the state Department of Education, hereafter in this Section referred to as "the department", shall develop and establish, subject to the approval of the State Board of Elementary and Secondary Education, a program that provides for the identification and limited term assignment of persons who are qualified by both education and experience to work effectively to improve low performing schools as distinguished educators. Distinguished educators shall provide for the technical assistance in schools determined to be in need of corrective action or otherwise in need of technical assistance pursuant to the school and district accountability program.

(2) In addition to the other requirements of this Section, the program shall include the following provisions:

(a) In any year, when selecting an active employee of a city, parish, or other local public school board as a distinguished educator, such selection shall be made no later than June first unless otherwise agreed to by the school board. A school board shall be notified in writing of such selection no later than seven days after the selection is made.

(b) In any year in which selections for distinguished educators are made as provided in Subparagraph (a) of this Paragraph, no more than ten percent of the total number of persons selected as distinguished educators shall be from among the active employees of any one city, parish, or other local public school board unless otherwise agreed to by the school board. The limitation established by this Subparagraph shall not apply to persons serving as distinguished educators on the effective date of this Paragraph.

B. In providing for the recruitment, identification, and selection of distinguished educators, the department shall establish a rigorous process designed to ensure that the best and most qualified candidates available are included in the pool from which distinguished educators are selected. In the selection of any distinguished educators beyond those hired for the 1999/2000 school year pilot program, the department shall allow individuals with academic credentials or work experience in fields other than education to apply for the distinguished educator position.

C. Any person identified and selected as a distinguished educator shall be hired within a project position in the department for the term of his service as a distinguished educator. The terms, conditions, benefits, compensation, and all other employment issues regarding such person shall be determined by the department.

D.(1) Any person identified and selected as a distinguished educator who is an active employee of a public postsecondary institution subject to the jurisdiction of the Board of Regents, or is an active employee of any city, parish or other local public school system shall be granted a leave of absence from such employment for not less than two years nor more than six years as required by the department. Such leave of absence shall not be considered a sabbatical leave as defined in R.S. 17:46, R.S. 17:1170 through 1187, and R.S. 17:3321 through 3328, and therefore, such distinguished educators are not eligible for any sabbatical leave compensation from the city, parish or other local public school system or public postsecondary institution during the term of this leave of absence.

(2) The employee shall be ensured that at the end of his term of service as a distinguished educator he will be returned to a position comparable to the one he had at the beginning of his leave, whether or not a reduction in force is required to comply with this requirement, including a reduction in force in accordance with the provisions of R.S. 17:81.4.

(3) Upon return to service with his employer, the term of service as a distinguished educator of the employee shall count as service time for purposes of scheduled, routine, or general compensation enhancements, retirement eligibility, retirement benefit calculation, and seniority.

(4) The term of service of the employee as a distinguished educator shall not count as service time for purposes of eligibility for any sabbatical benefits, for the acquisition of tenure, or for the accumulation of leave.

(5) The department shall provide for all aspects of working conditions during a distinguished educator's term of service, including leave acquisition and its use, time keeping, travel and the expenses incident thereto.

E. The state Department of Education shall:

(1) Provide training to the distinguished educators.

(2) Make assignments.

(3) Monitor the impact of the program and evaluate the usefulness of the program against the goals for school improvement.

(4) Enter into a memorandum of understanding with each school board governing a school where a distinguished educator is placed which shall specify the school system's responsibility with respect to the working conditions of the distinguished educator, including the provision of a work space, supplies, and telephones as well as the authorities of the distinguished educator, including access to records, personnel, and communication processes.

Acts 1999, No. 409, §1, eff. June 18, 1999; Acts 2003, No. 300, §1, eff. June 13, 2003; Acts 2004, No. 204, §1.



RS 17:10.5 - School and district accountability; failing schools; transfer to Recovery School District; parent petitions

§10.5. School and district accountability; failing schools; transfer to Recovery School District; parent petitions

A.(1) An elementary or secondary school operating under the jurisdiction and direction of any city, parish, or other local public school board or any other public entity which is academically unacceptable under a uniform statewide program of school accountability established pursuant to rules adopted by the State Board of Elementary and Secondary Education under authority of law, referred to in this Section as "the state board", shall be designated as a failed school. When a city, parish, or other local public school board or other public entity: (a) fails to present a plan to reconstitute the failed school to the state board, as required pursuant to such an accountability program, or (b) presents a reconstitution plan that is unacceptable to the state board, or (c) fails at any time to comply with the terms of the reconstitution plan approved by the state board, or (d) the school has been labeled an academically unacceptable school for four consecutive years, the school shall be removed from the jurisdiction of the city, parish, or other local public school board or other public entity and transferred to the jurisdiction of the Recovery School District established in R.S. 17:1990, provided the state board approves the transfer.

(2) Procedures and standards for aligning the state program of school and district accountability with the requirements of this Section and Part VII of Chapter 8 of this Title shall be adopted by the state board by rule.

B. A failed school shall be reorganized, as necessary, and operated by the Recovery School District pursuant to its authority in whatever manner is determined by the administering agency of the Recovery School District to be most likely to bring the school to an acceptable level of performance as determined pursuant to the accountability plan.

C.(1) The Recovery School District shall retain jurisdiction of any school transferred to it pursuant to the provisions of this Section for a period of not less than five school years not including the school year in which the transfer occurred if the transfer occurred during a school year.

(2)(a) No later than nine months prior to the expiration of the five-year period, the Recovery School District shall make a report to the State Board of Elementary and Secondary Education.

(b) The report shall include at a minimum each of the following elements:

(i) The status of each school transferred, the nature of its faculty and administration, the demographics and size of its student body, its organizational and management structure, whether there has been improvement in student academic performance and, if so, how much and, if not, why not.

(ii) A recommendation as to whether the school should be:

(aa) Continued in the Recovery School District pursuant to its reported operational status.

(bb) Continued in the Recovery School District with a change in its operational status and the nature of the recommended change.

(cc) Closed and the reasons therefor.

(dd) Returned to the administration and management of the transferring system with proposed stipulations and conditions for the return.

(3) No later than six months prior to the expiration of the five-year period, the State Board of Elementary and Secondary Education shall take action on the recommendations of the Recovery School District. Any action that results in an affirmative agreement to retain the school in the Recovery School District shall retain the school in the Recovery School District for an additional five-year period, unless a lesser time is adopted by the state board. The report required by Paragraph (2) of this Subsection and the action required in this Paragraph shall occur no later than six months prior to each period of continuation.

D. At the time of the transfer of a school to the Recovery School District, the parent or guardian with responsibility for decisions regarding the education of any student attending the school or any student who would be assigned to attend the school may choose to continue to have their child be enrolled in and attend the school under the jurisdiction of the Recovery School District or may exercise an option which shall be made available by the city, parish, or other local public school board or any other public entity from which the school is being transferred to enroll in and attend another school operated by the school board or entity.

E.(1) Annually, the State Board of Elementary and Secondary Education, represented by the superintendent of the Recovery School District, shall submit a written report to the House and Senate committees on education.

(2) The report required by this Subsection shall include:

(a) A listing and description of the status of each school for which the state board has required the development of a plan of reconstitution since the submittal of the last report.

(b) A listing and description of the status of each school which has begun operating pursuant to an approved reconstitution plan since the submittal of the last report.

(c) A listing and description of the status of each school which has continued to operate pursuant to an approved reconstitution plan since the submittal of the last report.

(d) A listing and description of the status of each school the jurisdiction over which has been transferred to the Recovery School District since the submittal of the last report.

F.(1) Notwithstanding the provisions of Paragraph (A)(1) of this Section, a public school shall be removed from the jurisdiction of the city, parish, or other local public school board or other public entity and transferred to the jurisdiction of the Recovery School District if such transfer is approved by the State Board of Elementary and Secondary Education and both of the following conditions are met:

(a) Parents or legal guardians representing at least a majority of the students attending the school sign a petition requesting that the school be transferred to the Recovery School District.

(b) The school has received a letter grade of "D" or "F" or any variation thereof, pursuant to the Louisiana School and District Accountability System for three consecutive years.

(2) The State Board of Elementary and Secondary Education shall develop and adopt rules and regulations for implementation of this Subsection which shall include but not be limited to:

(a) The format and procedures for submitting a petition pursuant to this Subsection to the state superintendent of education to be brought by him before the State Board of Elementary and Secondary Education for review pursuant to the process established for the consideration of schools eligible for transfer to the Recovery School District as provided in this Section.

(b) A requirement that each student may be signed for by his parents or legal guardians only one time on any given petition such that each student equals one signature.

(c) Signature validation procedures that include the following requirements:

(i) That upon submission of a petition, the state Department of Education shall determine if the number of signatures represents at least a majority of the students attending the school.

(ii) That the signatures be assumed valid unless challenged or there is reasonable doubt of their validity. If validity is challenged or doubted, the department shall, within forty-five calendar days, review and verify the signatures. If the department finds that the number of valid signatures is fewer than a majority required, parents or legal guardians shall have thirty calendar days, commencing with a date specified by the department, to resolve such discrepancies and collect the signatures of additional parents or legal guardians. Signatures shall not be discounted over technicalities if the clear intent of the parent or legal guardian was to support the petition.

(d) Transfer procedures for students who choose not to remain enrolled at the school as a result of the state board's decision to transfer the school to the jurisdiction of the Recovery School District.

(3) The state Department of Education shall maintain records regarding the contents and outcomes of the petitions.

(4) Parents or legal guardians shall be free from harassment, threats, and intimidation related to circulation of or signing a petition.

(5) School and district resources shall not be used to support or oppose any effort by petitioning parents or legal guardians to gather signatures and submit a petition.

G.(1) Notwithstanding the provisions of Subsection C of this Section, a school that is directly operated by the Recovery School District and that has not been identified for conversion to a charter school pursuant to a charter contract between the State Board of Elementary and Secondary Education and a nonprofit charter organization shall be removed from the jurisdiction of the Recovery School District and returned to the administration and management of the school system from which it was transferred if such return is approved by the State Board of Elementary and Secondary Education and the respective local school board and the following conditions are met:

(a) Parents or legal guardians representing at least a majority of the students who have been enrolled in the school for at least two years sign a petition requesting that the school be removed from the jurisdiction of the Recovery School District and returned to the administration and management of the school system from which it was transferred.

(b) The school has received a letter grade of "D" or "F" or any variation thereof, pursuant to the Louisiana School and District Accountability System, for five consecutive years while under the jurisdiction of the Recovery School District.

(2) By October 1, 2013, the State Board of Elementary and Secondary Education shall develop and adopt rules and regulations for implementation of this Subsection which shall include but not be limited to:

(a) The format, procedures, and timelines for submitting a petition pursuant to this Subsection to the state superintendent of education to be brought by him before the State Board of Elementary and Secondary Education for review, consideration, and action.

(b) A requirement that each student may be signed for by his parents or legal guardians only one time on any given petition such that each student equals one signature.

(c) Signature validation procedures that include the following requirements:

(i) That upon submission of a petition, the state Department of Education shall determine if the number of signatures represents at least a majority of the students attending the school.

(ii) That the signatures be assumed valid unless challenged or there is reasonable doubt of their validity. If the validity is challenged or doubted, the department shall, within forty-five calendar days, review and verify the signatures. If the department finds that the number of valid signatures is fewer than the majority required, parents or legal guardians shall have thirty calendar days, commencing with a date specified by the department, to resolve such discrepancies and to collect the signatures of additional parents or legal guardians. Signatures shall not be discounted over technicalities if the clear intent of the parent or legal guardian was to support the petition.

(d) Transfer procedures for students who choose not to remain enrolled at the school as a result of the state board's decision to return the school to the administration and management of the school system from which it was transferred.

(3) The state Department of Education shall maintain records regarding the contents and outcomes of the petitions.

(4) Parents or legal guardians shall be free from harassment, threats, and intimidation related to circulation of or signing a petition.

(5) School and district resources shall not be used to support or oppose any effort by petitioning parents or legal guardians to gather signatures and submit a petition.

Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2008, No. 489, §1; Acts 2012, No. 2, §1; Acts 2013, No. 275, §1.



RS 17:10.6 - School and district accountability; school systems academically in crisis; definitions; audit and accounting requirements

§10.6. School and district accountability; school systems academically in crisis; definitions; audit and accounting requirements

A.(1) Any local system which is academically in crisis shall be subject to the provisions of this Section.

(2) When a local system is academically in crisis, the state superintendent of education shall notify the state board, the president of the local board and the superintendent of the local system in writing of the status of the system and of the resulting applicability of this Section.

B. For the purposes of this Section:

(1) "Academically in crisis" means any local system in which more than thirty schools are academically unacceptable or more than fifty percent of its students attend schools that are academically unacceptable.

(2)(a) "Academically unacceptable" means that a school is academically unacceptable pursuant to a uniform statewide program of school and district accountability established pursuant to rules adopted by the State Board of Elementary and Secondary Education, hereinafter referred to as the "state board", under authority of law.

(b) The state board may limit the applicability of this Section by further restricting the definition of "academically in crisis" by rule as necessary to be consistent and compliant with the program of school and district accountability. In such case the state board shall provide specific notice to the presiding officers of each house of the legislature and the chairs of the Senate Committee on Education and the House Committee on Education.

(3) "Local board or local system" means the city, parish, or other local public school board or school system.

(4) "State board" means the State Board of Elementary and Secondary Education.

C., D. Repealed by Acts 2006, No. 687, §1, eff. June 29, 2006.

E.(1)(a) At any time the provisions of this Section are applicable to a local system, the local board shall select and contract with an independent licensed certified public accountant from a list of not less than three such accountants submitted to the board by the superintendent to conduct an audit of the finances and financial practices of the local system. The local board shall make their selection within ten working days of receipt of the local superintendent's list. If the selection is not made by the tenth day, the matter shall be referred, by the local superintendent, to the legislative auditor who shall select the independent licensed certified public accountant to do the required audit. The audit shall be performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide. The engagement agreement describing the scope of the audit shall be submitted to the legislative auditor for his review and comment to the local board prior to the execution of the agreement.

(b) The audit report shall be submitted to the local board, the local superintendent, and the legislative auditor.

(2)(a) If the audit completed pursuant to Paragraph (1) of this Subsection results in any audit findings, the superintendent shall address each audit finding and shall report on the correction made to the legislative auditor.

(b) As provided in this Section as well as under his authority as provided in R.S. 24:513(A)(4) and pursuant to any of the circumstances outlined therein, the legislative auditor may take any of the following steps:

(i) Conduct an independent audit of the finances and financial practices of the local board.

(ii) Investigate the response of the superintendent to the audit conducted by the independent licensed certified public accountant.

(iii) Require that the local board contract with a licensed certified public accountant, other than the one who did the audit, from a list of not less than three such accountants submitted to the board by the superintendent to direct the changes in the local system financial practices necessary to address each audit finding.

(3) Expenses incurred by the legislative auditor shall be reimbursed by the local system.

(4) If the audit reveals irregularities including conduct which may be criminal in nature, such irregularities shall be reported to the district attorney with jurisdiction in the parish in which the school district is located or the appropriate United States attorney when irregularities are revealed which may be a violation of federal law.

F. At any time the provisions of this Section are applicable to a local system, the state superintendent of education shall provide a team of distinguished educators to provide expertise, direction, and support to the local system.

G. If found to be academically in crisis, a local system shall remain so until the academic performance of the students in the system has improved sufficiently to improve the school performance sufficiently that the system is no longer defined as academically in crisis and the system has an unqualified audit opinion, in accordance with generally accepted government auditing standards, on the annual independent audit report required by Subsection E of this Section.

Acts 2004, No. 193, §1, eff. June 10, 2004; Acts 2006, No. 687, §1, eff. June 29, 2006; Acts 2011, No. 66, §1.



RS 17:10.7 - School and district accountability; schools in districts in academic crisis; transfer to Recovery School District

§10.7. School and district accountability; schools in districts in academic crisis; transfer to Recovery School District

A.(1) Each elementary or secondary school that participates in a Spring cycle of student testing and has a baseline school performance score below the state average and each alternative school, established pursuant to R.S. 17:100.5, that provides educational services to students a majority of whose test scores are reported back to such an elementary or secondary school under a uniform statewide program of school accountability established pursuant to rules adopted under authority of law by the State Board of Elementary and Secondary Education, referred to in this Section as "the state board", that is a school in or granted a charter by a city, parish, or other local public school system that has been declared to be academically in crisis pursuant to R.S. 17:10.6, and that has at least one school eligible to transfer to the Recovery School District pursuant to R.S. 17:10.5, shall be designated a failing school and shall be transferred to the jurisdiction of the Recovery School District established in R.S. 17:1990. The Recovery School District, referred to in this Section as "the recovery district", shall provide all educational services required of any city, parish, or other local public school system in order to meet the educational needs of all students residing in the jurisdiction of the transferring local school system who were attending a transferred school or who would have been eligible to attend such transferred school because of the residential location of the student or as the result of any other option or program available to the student.

(2) On and after November 15, 2009, no additional schools shall be transferred to the jurisdiction of the recovery district pursuant to this Section.

B.(1) Any school transferred to the recovery district pursuant to this Section shall be reorganized as necessary and operated by the recovery district, pursuant to its authority, in whatever manner is determined by the administering agency of the recovery district to be most likely to improve the academic performance of each student in the school.

(2)(a)(i) The recovery district, as directed by its administering agency, shall manage the schools so transferred in a fashion that provides the best educational opportunity to all students who attended or were eligible to attend such schools without regard to the attendance zones related to such schools prior to the transfer. The authority provided in this Paragraph includes the authority to determine and act on which schools should be operated, which schools should be closed, which schools should be relocated or rebuilt, and what range of grades should be operated in each school.

(ii) However, the recovery district shall provide for and ensure that schools of appropriate grade that have open enrollment policies are operating and available for the enrollment of students in reasonable proximity to the neighborhoods where concentrations of students reside. The recovery district shall use the best information available to make the determinations of the location of such neighborhoods. The requirements of this Item shall be reflected in all planning, presenting, reviewing, and approving required by Subparagraph (b) of this Paragraph.

(b)(i) Within six months after the transfer of a school to the recovery district pursuant to this Section, the recovery district shall develop and present to the state board, for its approval, a plan for the operation of all schools transferred. The plan shall be annually updated and reviewed by the state board.

(ii) The plan required in this Subparagraph shall address each of the following:

(aa) The educational needs of all students.

(bb) The number and location of schools to be operated to provide appropriate educational services to all students. This plan element shall include provision for changes in the student population being served.

(cc) A method for maintaining clear communication among interested parties, including the recovery district, the Louisiana Recovery Authority, the chief executive officer of the governing authority of the relevant municipality or parish, the parents and guardians of children for whom the recovery district is required to provide educational services, and the city, parish, or other local public school board from which schools were transferred.

(iii) The requirements of this Subparagraph shall not preclude the operation of a limited number of schools prior to completion and approval of the required plan provided that such schools are operated in direct response to the present needs of students and provided that the operation of such schools is approved by the state board after a review by the board of the data presented by the recovery district supporting the operation of the schools and review and consideration by the board of the efforts made by the recovery district to seek and consider input from the community and its leaders and the input gained from those efforts.

(3) The recovery district shall make an annual report to the House and Senate committees on education concerning the status, management, and operation of any school transferred to the recovery district pursuant to the provisions of this Section.

C.(1) The recovery district shall retain jurisdiction over any school transferred to it for a period of not less than five school years not including the school year in which the transfer occurred if the transfer occurred during a school year. At the end of the initial transfer period, the school may be returned to the system from which it was transferred unless the school is continued in the recovery district in accordance with the provisions of Paragraph (3) of this Subsection.

(2)(a) No later than nine months prior to the expiration of the initial or subsequent transfer period, the recovery district shall make a report to the state board.

(b) The report shall include at a minimum each of the following elements:

(i) The status of each school transferred, the nature of its faculty and administration, the demographics and size of its student body, its organizational and management structure, whether there has been improvement in student academic performance and, if so, how much and, if not, why not.

(ii) A recommendation as to whether the school should be:

(aa) Continued in the recovery district pursuant to its reported operational status.

(bb) Continued in the recovery district with a change in its operational status and the nature of the recommended change.

(cc) Closed and the reasons therefor.

(dd) Returned to the administration and management of the transferring system with proposed stipulations and conditions for the return.

(3) No later than six months prior to the expiration of the initial or subsequent transfer period, the state board shall take action on the recommendations of the recovery district. Additionally, no later than six months prior to the expiration of the initial or subsequent transfer period, the state board shall conduct a public hearing within the jurisdiction of the city, parish, or other local public school board from which the school was transferred relative to whether the school should be continued in the recovery district or returned to the system. The state board by a majority vote of its membership may continue any school in the recovery district for additional periods of five years.

D. At the time of the transfer of a school to the recovery district, the parent or guardian with responsibility for decisions regarding the education of any student attending a transferred school or any student who would be assigned to attend a transferred school shall be able to continue to have their child enrolled in and attend a school under the jurisdiction of the recovery district or may exercise an option, if one is made available by the city, parish, or other local public school board from which the school is being transferred to have the child enroll in or attend another school operated by the school board.

Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2008, No. 737, §1, eff. July 6, 2008.



RS 17:10.8 - School and district accountability system; early intervention program; purpos; reponsibilities of state board

§10.8. School and district accountability system; early intervention program; purpose; responsibilities of state board

A. As part of the school and district accountability system established pursuant to R.S. 17:10.1, et seq., the state Department of Education, hereafter referred to as the department, shall develop and establish, subject to the approval of and rules adopted by the State Board of Elementary and Secondary Education, a program that provides for early identification of low performing schools that are at risk of being labeled "academically unacceptable" and provides targeted interventions that are designed to address identified areas of weakness and prevent the low-performing school from failing. The department shall begin development and establishment of the program in any fiscal year in which monies are specifically appropriated for such purpose.

B. The department shall develop the criteria used to identify schools that are at risk of being labeled "academically unacceptable" which shall include but not be limited to the following:

(1) The school has a baseline school performance score that is not more than ten points higher than the score required to be labeled "academically unacceptable" or, for a new school with no baseline school performance score, an assessment index calculation that has an equivalent concordant value.

(2) Such school has not met its established growth target for two consecutive years and does not evidence signs of academic progress.

C. The department shall develop interventions, actions, and strategies to address all identified areas of weakness.

D. The department shall take all steps necessary to ensure that the school is effectively implementing all department recommendations, and shall provide sufficient technical assistance and other resources needed to adequately address the school's identified areas of weakness and improve school performance.

Acts 2008, No. 772, §1.



RS 17:11 - Approval of private schools by board

§11. Approval of private schools by board

A. The board shall adopt standards and guidelines which shall be applied in determining whether a private or proprietary school applying for approval meets the requirements of a sustained curriculum or specialized course of study of quality at least equal to that prescribed for similar public schools. The board shall appoint an advisory committee of private and proprietary school representatives, who shall advise and counsel with the board relative to standards and guidelines affecting these schools. After initial approval the board shall periodically determine whether the private school is maintaining such quality and if not, shall discontinue approval of the school.

B. The board shall approve any private elementary, secondary, or proprietary school which makes application therefor on a form furnished by the board, if such school meets and maintains a sustained curriculum or specialized course of study of quality at least equal to that prescribed for similar public schools.

C. All certificates and diplomas issued by an approved private school shall carry the same privileges as one issued by a state public school.

Acts 1975, No. 274, §1.



RS 17:12 - Census of educables; use of federal census

§12. Census of educables; use of federal census

A. Under the supervision, direction, and control of the board, an enumeration of all educable children in each parish may be made between April 1, 1976 and July 1, 1976 and every four years thereafter. The board shall plan the procedure; prepare and distribute to the parish school boards uniform record and report blanks; require an affidavit as to correctness and reliability from each enumerator selected by each parish board and also the parish superintendent of education; review the returns, check, verify, and correct the same in such manner it deems conducive to accuracy; determine and certify the same; fix the upper limit of cost upon a per capita basis; and, in the event of a marked divergence from the preceding school census or from any other valid or reliable evidence or source, require a recount to be made wholly at the expense of the parish school board affected.

B. The board may take a school census or use the current federal census.

Acts 1975, No. 274, §1.



RS 17:13 - Repealed by Acts 1989, No. 171, 3.

§13. Repealed by Acts 1989, No. 171, §3.



RS 17:13.1 - Crime Prevention in Schools Act

§13.1. Crime Prevention in Schools Act

A. The state Department of Education shall develop and implement, with the approval of the State Board of Elementary and Secondary Education, minimum guidelines for a program on the prevention of crime and disruptive behavior in public schools by the 1993-94 school year. In order to decrease the epidemic level of crime in and around public elementary and secondary schools, the department shall coordinate the instruction, development, and training of teachers in the crime prevention in schools program, provide for the preparation and distribution of instructional materials, and develop program guidelines.

B. In developing the program guidelines, the department, at a minimum, shall:

(1) Assess the problem of disruptive behavior and crime in local school systems in order to provide data on a statewide basis and to define the specific needs of the students.

(2) Define the goals for alleviating disruptive and criminal behavior in schools.

(3) Provide continued training of personnel within the department and within local school systems to enhance the development and training of personnel relative to the prevention of crime and disruptive behavior.

(4) Provide for community programs to educate members of the community concerning crime and disruptive behavior in schools and to involve the community in contributing to the solution to these problems.

(5) Provide for continuing research to define further needs to accomplish the ultimate goal of decreasing crime and disruptive behavior in schools and to refine any programs developed to meet these needs.

(6) Provide for the coordination of school safety programs and any other existing programs addressing drug and alcohol abuse, gang membership, and gang violence.

(7) Review available materials and programs established and funded by the Drug-Free Schools and Communities Program for incorporation into any program guidelines.

(8) Consider any other existing programs within the state which may be utilized or modified in order to deliver the program to the city and parish schools in the state.

C. The program shall be funded by the state and the department may enrich the program using monies available from other sources.

D. Each city and parish school board shall submit a program for approval to the State Board of Elementary and Secondary Education by the 1994-1995 school year. Any such program shall be developed in accordance with the minimum guidelines established by the state Department of Education. Each city and parish school board shall also submit a budget and a method of evaluation of the local program to the board for approval prior to implementation.

Added by Acts 1978, No. 689, §1; Acts 1992, No. 912, §1, eff. July 9, 1992.



RS 17:14 - Repealed by Acts 2010, No. 132, §3, eff. July 1, 2010; Acts 2010, No. 732, §3, eff. July 1, 2010.

§14. Repealed by Acts 2010, No. 132, §3, eff. July 1, 2010; Acts 2010, No. 732, §3, eff. July 1, 2010.



RS 17:14.1 - Family literacy demonstration program

§14.1. Family literacy demonstration program

A. In addition to the powers and duties established by R.S. 17:7, the State Board of Elementary and Secondary Education shall formulate, pilot the use of, and evaluate a family literacy demonstration program to identify effective models of community-based family literacy efforts that provide programs of instruction for preschool children and their parents. The program shall be designed to serve children who will be eligible to enter public school kindergarten pursuant to R.S. 17:151.3 in the following year and who have a parent or other person responsible for the child's school attendance who does not possess a high school diploma or its equivalent as well as the parents or other persons responsible for such children.

B. The family literacy demonstration program shall include the following:

(1) At least ten demonstration projects at locations determined by criteria established by the State Board of Elementary and Secondary Education in consultation with the office of literacy, the Department of Children and Family Services, and representatives, as selected by the board, from the private sector. There shall be at least one demonstration project in each congressional district of the state, but no more than two such projects in any one congressional district. To the extent possible, each demonstration project shall involve the local public school system, Children and Family service providers, other local public and private literacy providers, and other governmental agencies in a cooperative and coordinated effort to plan, fund, and operate the project.

(2) External evaluation of individual demonstration projects to determine effectiveness and impact on program participants in improving family literacy.

C. A demonstration project shall have not less than fifteen nor more than twenty adult participants in addition to the children of such participants and shall have the following components:

(1) Identification and recruitment of eligible participants, including screening and other age and developmentally appropriate activities that are designed to prepare persons for successful program participation.

(2) Instructional programs that promote adult basic academic and vocational skills, that equip parents or other responsible persons to provide the needed support for the education of their children, and that prepare children for successful entry into kindergarten and elementary education programs. Parents or other persons responsible for a child's school attendance that are participating in the program shall be instructed, as needed, in parenting skills, adult education, and vocational skills. Children participating in the program shall receive instruction in developmentally appropriate early childhood education programs approved by the State Board of Elementary and Secondary Education. Parents or other persons responsible for a child's school attendance and their children also shall participate together in structured activities applying skills learned individually in other program activities.

(3) Transportation for program participants.

(4) Food services for program participants.

(5) Other components as determined by the State Board of Elementary and Secondary Education in consultation with the office of literacy, the Department of Children and Family Services, and representatives, as determined by the board, from the private sector.

D. The State Board of Elementary and Secondary Education shall adopt rules necessary to implement the program provided by this Section.

E. The program may be expanded beyond the demonstration program provided in this Section upon appropriation of funds therefor. The State Board of Elementary and Secondary Education shall present a plan to the governor and the legislature for any such expanded program prior to the appropriation of funds therefor.

F. The provisions of this Section shall be implemented only to the extent funds are provided for this purpose from public or private sources.

Acts 1991, No. 1057, §1.



RS 17:15 - Criminal history review

§15. Criminal history review

A.(1)(a) No person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) shall be hired by any city, parish, or other local public school board or any nonpublic school or school system as a teacher, substitute teacher, bus driver, substitute bus driver, or janitor, or as a temporary, part-time, or permanent school employee of any kind, unless approved in writing by a district judge of the parish and the district attorney or, if employed on an emergency basis, unless approved in writing by the superintendent of the school system. Any such statement of approval shall be kept on file at all times by the school and shall be produced upon request to any law enforcement officer. Also, not later than thirty days after its being placed on file by the school, the school principal shall submit a copy of any such statement of approval to the state superintendent of education.

(b) For purposes of this Section, any person employed to provide cafeteria, transportation, or janitorial or maintenance services by any person or entity that contracts with a school or school system to provide such services shall be considered to be hired by a school system.

(c) This Section shall not apply to any nonpublic school or nonpublic school system which contracts with an entity providing any of the services listed in Subparagraph (b) of this Paragraph to a nonpublic school or nonpublic school system when such school or school system determines that the employees of such contractor will have limited contact with students. In determining whether such a contractor's employee will have limited contact with students, the nonpublic school or nonpublic school system shall consider the totality of the circumstances, including factors such as the length of time the contractor's employee will be on the school grounds, whether students will be in proximity with the site where the contractor's employee will be working, and whether the contractor's employee will be working by himself or with others. If a nonpublic school or nonpublic school system has made this determination, it shall take appropriate steps to protect the safety of any students that may come in contact with such a contractor's employee.

(2)(a) A city, parish, or other local public school board shall dismiss:

(i) Any teacher upon the final conviction of such teacher of any crime listed in R.S. 15:587.1(C), except R.S. 14:74, and any teacher who has pled nolo contendere to any crime listed in R.S. 15:587.1(C), except R.S. 14:74, after a hearing held pursuant to the provisions of Part II of Chapter 2 of this Title.

(ii) Any other school employee if such employee is convicted of or pleads nolo contendere to a crime listed in R.S. 15:587.1(C), except R.S. 14:74.

(iii) The superintendent of schools of any school system dismissing an employee pursuant to the provisions of this Paragraph shall notify the state superintendent of education of the employee's dismissal not later than thirty days after such dismissal.

(b) A city, parish, or other local public school board may reemploy a teacher or other school employee who has been convicted of a crime listed in R.S. 15:587.1(C), except R.S. 14:74, only upon written approval of the district judge of the parish and the district attorney, or upon written documentation from the court in which the conviction occurred stating that the conviction has been reversed, set aside, or vacated. Any such statement of approval of the judge and the district attorney and any such written documentation from the court shall be kept on file at all times by the school and shall be produced upon request to any law enforcement officer. Also, not later than thirty days after its being placed on file by the school, the school principal shall submit a copy of any such statement of approval or written documentation from the court to the state superintendent of education.

B. Each city, parish, and other local public school board shall establish, by regulation, requirements, and procedures consistent with the provisions of R.S. 15:587.1 under which the school systems shall determine whether an applicant, or employee, including any person employed as provided in Subparagraph (A)(1)(b) of this Section, has been arrested for or convicted of or pled nolo contendere to any criminal offense. Included in this regulation shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information prior to employment of such person. A person who has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information may be temporarily hired pending the report from the bureau as to any convictions of or pleas of nolo contendere by the person to a crime listed in R.S. 15:587.1(C), except R.S. 14:74.

C. The State Board of Elementary and Secondary Education by rule adopted in accordance with the Administrative Procedure Act may establish requirements and procedures consistent with the provisions of R.S. 15:587.1 for the state Department of Education to determine whether an applicant for, or the recipient of, any certificate or license issued in accordance with state law or board policy, or both, by the department or by the board and who might reasonably be expected to be placed in a position of supervisory or disciplinary authority over school children has been arrested for or convicted of or pled nolo contendere to any criminal offense. Included in this rule shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information.

D. For the purposes of this Section, city, parish, or other local public school board shall mean the governing authority of any public elementary or secondary school.

E.(1) A teacher or any other school employee upon his final conviction or plea of guilty or nolo contendere to any criminal offense, excluding traffic offenses, shall report the fact of his conviction or plea to his employer within forty-eight hours of the conviction or plea of guilty or nolo contendere.

(2) Any person who fails to report a conviction or plea of guilty or nolo contendere of any criminal offense listed in the provisions of R.S. 15:587.1(C)(1) shall be fined not more than five hundred dollars or imprisoned for not more than six months, with or without hard labor, or both.

Added by Acts 1986, No. 760, §2, eff. Jan. 1, 1987. Amended by Acts 1989, No. 14, §2; Acts 1990, No. 618, §1, eff. July 19, 1990; Acts 1993, No. 1056, §1, eff. July 13, 1992; Acts 1999, No. 1052, §2, eff. July 1, 1999; Acts 2005, No. 416, §1; Acts 2006, No. 233, §1; Acts 2008, No. 649, §2; Acts 2009, No. 192, §2, eff. June 30, 2009.



RS 17:16 - Reporting of certain arrests; school employees; requirements; failure to report

§16. Reporting of certain arrests; school employees; requirements; failure to report

A. Effective January 1, 2012, and thereafter, a school employee shall report his arrest for a violation of R.S. 14:42 through 43.5, 80 through 81.5, any other sexual offense affecting minors, any of the crimes provided in R.S. 15:587.1, or any justified complaint of child abuse or neglect on file in the central registry pursuant to Article 615 of the Children's Code.

B.(1) The report required by Subsection A of this Section shall be made by the school employee to a person or persons as specified by the governing authority of the school in rules and regulations required by this Section. Such report shall be made within twenty-four hours of the arrest. However, if the school employee is arrested on a Saturday, Sunday, or a legally declared school holiday such report shall be made prior to the school employee next reporting for his work assignment at a school. Such report shall be made by the school employee or an agent of the employee regardless of whether he was performing an official duty or responsibility as a school employee at the time of the offense.

(2) In addition, the school employee shall report the disposition of any legal proceedings related to any such arrest, which shall also be made a part of any related files or records.

C. The provisions of this Section shall apply to an arrest occurring after December 31, 2011, for a violation as specified in Subsection A of this Section.

D.(1) A school employee who fails to comply with the provisions of this Section shall be suspended with or without pay by the governing authority employing the employee if such employee is serving a probationary term of employment or if the provisions of law relative to probation and tenure are not applicable to the employee.

(2) Notwithstanding any provision of law to the contrary, a school employee employed by a city, parish, or other local public school board who is a tenured employee of the board shall be subject to removal under R.S. 17:45, 443, 462, 493, 523, or 533, as applicable, for failure to comply with the provisions of this Section. Written and signed charges alleging such failure shall be brought against the employee.

E. Not later than October 1, 2011, the State Board of Elementary and Secondary Education shall adopt rules, regulations, and procedures to be followed by the governing authority of each public elementary and secondary school to implement the provisions of this Section. Such rules, regulations, and procedures shall be uniform and consistent with the provisions of this Section.

F. Notwithstanding any provision of law to the contrary, unless criminal charges are instituted pursuant to an arrest which is required to be reported by this Section, all information, records, hearing materials, and final recommendations of the school pertaining to such reported arrest shall remain confidential and shall not be subject to a public records request.

G. For the purposes of this Section, "school employee" means any employee of a city, parish, or other local public school board or other governing authority of a public elementary or secondary school, including a teacher, substitute teacher, bus driver, substitute bus driver, or janitor, and shall include all temporary, part-time, and permanent school employees.

Acts 2011, No. 267, §1, eff. June 28, 2011.



RS 17:17 - Physical fitness; students; findings; purpose

§17. Physical fitness; students; findings; purpose

A.(1) The legislature finds that childhood obesity is a growing problem in this state and that the promotion of physical activity and the promotion of the consumption of snacks of higher nutritional value during the school day for children are first steps in combating this problem and in changing the attitudes and behavior of citizens toward understanding the health benefits that can be derived from participation by children in physical education and activity and by providing and encouraging the consumption of more highly nutritious snacks.

(2) The legislature further finds that regular physical activity and healthy eating habits can contribute to the protection from cardiovascular disease, diabetes, and other chronic diseases; reduce symptoms of depression and anxiety; help control weight; and help build and maintain healthy bones, muscles and joints.

B. The purposes of this Section and R.S. 17:17.1, 17.2, and 17.3 shall be to accomplish the following objectives:

(1) To promote, encourage, and motivate children of all physical abilities to participate in physical activity for children to reach their full potential as individuals.

(2) To promote physical activity and fitness in schools by encouraging innovative physical education programs that consist of physical exertion of a moderate to vigorous intensity level.

(3) To promote improved nutritional levels in children by providing for snacks with higher nutritional value during the school day.

(4) To inform children and their parents about the importance of physical activity and improved nutrition and the effects of both on positive outcomes.

(5) To increase parental awareness of their children's activity and fitness levels.

(6) To promote daily physical activity, the enjoyment of physical activity, the improvement of nutritional levels and eating habits, and the development of lifelong patterns of physical activity.

Acts 2003, No. 814, §1, eff. July 1, 2003; Acts 2004, No. 734, §1, eff. July 6, 2004.



RS 17:17.1 - Required physical activity in schools

§17.1. Required physical activity in schools

A.(1) Each public school that includes any of the grades kindergarten through eight shall provide at least thirty minutes each school day of quality moderate to vigorous physical activity for students.

(2) Suitably adapted physical activity shall be included as part of the individual education plans for students with chronic health problems, other disabling conditions, or other special needs that preclude participation in regular physical activity.

B. Any student not enrolled in a physical education course at a public secondary school in this state is encouraged to participate in moderate to vigorous physical activity commensurate with the ability of the student for a minimum of thirty minutes per day to develop good health, physical fitness, and improve motor coordination and physical skills.

C.(1) An outreach and communication plan consisting of current information and research on health, nutrition, and physical education and fitness issues shall be developed pursuant to the collaborative efforts of the Department of Health and Hospitals; Department of Education; Louisiana State University Health Sciences Center, Pennington Biomedical Research Center; Governor's Council on Physical Fitness and Sports; Louisiana Association for Health, Physical Education, Recreation and Dance; and the American Heart Association.

(2) Such plan shall be disseminated to each city, parish, or other local public school board and made available to parents and students.

D. Each city, parish, and other local public school board shall establish a school health advisory council to advise the board on physical activity for students, physical and health education, nutrition, and overall student health. The council may advise the board on issues relative to compliance with school vending machine restrictions, use of physical fitness assessment results, and school recess policies. The council members shall be appointed by the school board and shall include parents of students and individuals representing the community. All council members shall serve without compensation.

Acts 2004, No. 734, §1, eff. July 6, 2004; Acts 2009, No. 286, §1, eff. July 1, 2009; Acts 2013, No. 184, §7(A); Acts 2013, No. 329, §1.



RS 17:17.2 - Physical activity; awards for model programs

§17.2. Physical activity; awards for model programs

A. Beginning with the 2004-2005 school year and annually thereafter, one outstanding public elementary or secondary school shall be selected from each regional education service center region in the state to be recognized and receive an award for an outstanding program of physical activity implemented at the school.

B.(1) The State Board of Elementary and Secondary Education, in collaboration with the Department of Education, Department of Health and Hospitals, and the Governor's Council on Physical Fitness and Sports, shall establish a selection process for naming the outstanding schools, which shall include regional selection committees appointed by the collaborative efforts of the agencies named in this Subsection.

(2) The final selection process shall also include a formal mechanism to obtain teacher, parental, and community recommendations and opinions.

C. Monetary awards shall be provided to the outstanding schools when funds are available for this purpose, and may be provided from private sources subject to the approval of the State Board of Elementary and Secondary Education.

Acts 2004, No. 734, §1, eff. July 6, 2004.



RS 17:17.3 - Physical fitness; pilot program

§17.3. Physical fitness; pilot program

A.(1) Subject to the approval of its city, parish, or other local public school board, referred to in this Section as "local school board", and pursuant to rules and guidelines adopted by the State Board of Elementary and Secondary Education, referred to in this Section as "state board", any public school that contains grades seven, eight, nine, or ten may apply to the state board for participation in a pilot program established by this Section.

(2) The state board shall select no more than eight schools from each of the eight regional service districts, as established in R.S. 17:3781 et seq., to participate in the program.

(3) The state board shall make every effort to achieve an equal geographic distribution of pilot school system sites throughout the state in its selection process.

B. The program shall consist of the following elements in a three-year study pursuant to the development and implementation of recommendations provided pursuant to Subsection C of this Section:

(1) An assessment that measures aspects of health-related fitness, rather than skill or agility, of the students in participating schools. The assessment shall be administered during the month of September beginning in the 2005-2006 school year and each subsequent year of the pilot and may include a post-assessment during the school year as may be determined by the state board pursuant to the development of the program as provided in Subsection C of this Section.

(2)(a) An assessment of the changes in weight status of the students who are enrolled in participating schools and who are receiving combined nutritional and physical activity intervention versus a nutritional intervention or physical activity intervention alone.

(b) The pilot study shall be done as a randomized, controlled, four-group, repeated measures study.

(c) Participating schools shall be randomly assigned to one of the following four groups:

(i) A group in which the students shall receive nutritional intervention only.

(ii) A group in which the students shall receive physical activity intervention only.

(iii) A group in which the students shall receive combined nutritional intervention and physical activity intervention.

(iv) A group in which the students shall receive no intervention.

(d)(i) Nutritional intervention shall require that not less than fifty percent of beverages offered for sale to students for consumption at school, other than those sold as part of the lunch program, shall be one of the following options:

(aa) Fruit juice or drinks that are composed of one hundred percent fruit juice and that do not contain added natural or artificial sweetener.

(bb) Drinking water.

(cc) Milk, including low-fat, nonfat, chocolate, and nondairy milk.

(dd) Electrolyte replacement beverages which contain forty-two grams or less of sweetener per twenty-one ounce serving.

(ii) Nutritional intervention shall require that not less than fifty percent of foods offered for sale to students for consumption at school, other than foods sold as part of the lunch program, shall be food items that meet all of the following requirements:

(aa) Have not more than thirty-five percent of the total calories from fat unless the item is seeds or nuts.

(bb) Have not more than ten percent of the total calories from saturated fat.

(cc) Have not more than thirty grams per serving of sugar unless the item is a fruit or vegetable.

(iii) Beverages and foods that are offered for sale to students for consumption at school, other than those sold as part of the lunch program, that comply with the requirements of this Subparagraph may be offered for sale at participating schools beginning with the last ten minutes of each lunch period and continuing for the balance of the school day. Other beverages and foods may be offered in compliance with the current rules regulating such concessions adopted by the State Board of Elementary and Secondary Education.

(3) The collection of individual baseline and longitudinal data to measure the improvement of each individual student. No assessment shall compare any student to another.

C. The following agencies, representatives, and entities shall work in collaboration with the state board to develop the elements of the pilot program and the recommendations for its implementation, including the methods and tools which may be used for such assessment:

(1) Department of Education.

(2) Department of Health and Hospitals.

(3) Louisiana State University Health Sciences Center, Pennington Biomedical Research Center.

(4) Governor's Council on Physical Fitness and Sports.

(5) Repealed by Acts 2013, No. 184, §7(B).

(6) Louisiana Association of Physical Education, Recreation and Dance.

(7) American Heart Association.

(8) A representative designated by the governing authority of the Louisiana Soft Drink Association.

(9) A representative designated by the governing authority of the Vending Machine Operators of Louisiana.

D.(1) Each participating school may accept and incorporate appropriate educational and marketing material that supports the goals of increased physical fitness and activity provided by participating food and beverage suppliers.

(2) Participating food and beverage suppliers shall be encouraged to measure the effect of nutritional interventions on the revenue to the supplier and to the school earned at any school in which nutritional intervention occurs and to report the result of such measure to the collaborative group specified in Subsection C of this Section.

E.(1) Each school selected to participate in the program shall provide a comprehensive report to the state board at the end of each school year on the effectiveness of the pilot program in accomplishing the objectives specified in R.S. 17:17(B).

(2) The state board shall report to the governor and to the Senate and House committees on education no later than July first of each school year on the progress of the pilot program and shall provide a written report of findings and recommendations upon termination.

F. Implementation of the pilot program shall be for three years, beginning in the 2005-2006 school year.

G. The pilot program established pursuant to the provisions of this Section shall in no way interfere with or replace any effort, purpose, assessment or program implemented by the Governor's Council on Physical Fitness and Sports.

H. The provisions of this Section shall be effective upon the appropriation of funds for this purpose.

Acts 2004, No. 734, §1, eff. July 6, 2004; Acts 2013, No. 184, §7(B).



RS 17:17.4 - Health and physical education coordinator; duties; qualifications

§17.4. Health and physical education coordinator; duties; qualifications

A.(1) The state Department of Education shall employ a health and physical education coordinator who shall be responsible for the development, implementation, and monitoring of health and physical education curricula for all grade levels in the public elementary and secondary schools in the state.

(2) At a minimum, the health and physical education coordinator shall possess at least one of the following qualifications:

(a) A doctorate in health and physical education, kinesiology, or a highly related field, and at least three years of classroom experience teaching health or physical education.

(b) A master's degree in health and physical education, kinesiology, or a highly related field, and at least five years of classroom experience teaching health or physical education.

B. The health and physical education coordinator shall:

(1) Coordinate the development and implementation of health and physical education curricula in all public elementary and secondary schools in the state.

(2) Monitor each city, parish, or other public school system for compliance with health and physical education curricular requirements established by law or by rules, regulations, and policies adopted by the State Board of Elementary and Secondary Education. Such monitoring shall include on-site monitoring.

(3) Provide technical assistance to public schools and school systems as needed.

C. The health and physical education coordinator shall seek input and guidance from the following agencies and entities regarding the development and implementation of health and physical education curricula in public schools:

(1) Governor's Council on Physical Fitness and Sports.

(2) Repealed by Acts 2013, No. 184, §7(B).

(3) American Heart Association.

(4) Louisiana Association for Health, Physical Education, Recreation and Dance.

(5) Louisiana State University Agriculture Center, Department of Family and Consumer Sciences.

(6) Louisiana Chapter, American Academy of Pediatrics.

D. The State Board of Elementary and Secondary Education shall adopt such rules and regulations as are necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

E. The state Department of Education shall submit a written report to the Senate and House committees on education and the Senate and House committees on health and welfare no later than March fifteenth of each year regarding the status of health and physical education in the public elementary and secondary schools in the state, including findings and recommendations.

F. The state Department of Education shall hire the health and physical education coordinator provided for in this Section as soon as practicable, but not later than the beginning of the 2008-2009 school year.

G. Implementation of the provisions of this Section shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2007, No. 180, §1, eff. June 27, 2007; Acts 2013, No. 184, §7(B).



RS 17:17.5 - Physical fitness assessment; statewide expansion program

§17.5. Physical fitness assessment; statewide expansion program

A.(1)(a) It is the intention of the legislature to authorize a framework to collect data to assess the status of an expansion program, based upon a pilot program conducted pursuant to Paragraph (2) of this Subsection, that will utilize a health-related fitness assessment instrument to determine the fitness levels of students as a means to impact childhood obesity in Louisiana whereby positive results can be repeated or replicated in schools throughout the state.

(b) It is the goal of the legislature that positive results of such assessment can be used to implement a statewide health-related physical fitness assessment in each city, parish, and other local public school system that provides personalized feedback and positive reinforcement vital to improved health and wellness, academics, and changing behavior, and serves as a source of communication between teachers, parents, and students. It is also a goal of the expansion program to focus on school systems with high levels of poverty based upon the federal poverty guidelines published annually by the United States Department of Health and Human Services.

(2) Participants in the pilot program, specified in Subparagraph (1)(a) of this Subsection, consist of the twelve parishes and school districts which are part of the coordinated school health pilot program, conducted through the Cecil J. Picard Center for Child Development and Lifelong Learning at the University of Louisiana at Lafayette, in coordination with other universities, including Northwestern State University, Louisiana Tech University, and Southeastern Louisiana University. As funding is identified from existing budgets, foundations, or other sources, the implementation of the program provided for in this Paragraph shall be expanded to additional school districts.

B. For purposes of the expansion program, the Cecil J. Picard Center, in collaboration with the Department of Education and the Department of Health and Hospitals, shall continue use of the physical fitness assessment instrument used for the pilot program which shall:

(1) Be based on factors relating to student health that have been identified as essential to overall health and function, including the following:

(a) Aerobic capacity.

(b) Body composition.

(c) Muscular strength, endurance, and flexibility.

(2) Include criterion-referenced standards specific to a student's race, age, and gender and based on the physical fitness level required for good health.

C.(1) The results of the physical fitness assessment as provided in this Section shall contain summary or statistical data, aggregated longitudinally from pre-kindergarten to the twelfth grade and include any other category deemed appropriate. Such summary results shall contain no personally identifiable information of any student or teacher participating in the program.

(2) The physical fitness assessment instrument shall provide baseline measures of fitness and body mass index and subsequent measurement of effectiveness of interventions.

D.(1) Not later than September first of each year, the Cecil J. Picard Center, in collaboration with the Department of Education, the Department of Health and Hospitals, and the Governor's Council on Physical Fitness and Sports shall provide an annual report concerning the implementation of the physical fitness assessment which shall include the findings from an analysis of the plan development and implementation results of the assessment obtained during the preceding school year to the governor, the Senate and House committees on education, the Senate and House committees on health and welfare, and the State Board of Elementary and Secondary Education.

(2) Repealed by Acts 2013, No. 184, §7(B).

E. The State Board of Elementary and Secondary Education and the Department of Health and Hospitals shall adopt such rules and guidelines as are necessary to implement this Section.

F. No physical fitness assessment conducted pursuant to this Section shall interfere with nor replace any effort, purpose, assessment, or program implemented by the Governor's Council on Physical Fitness and Sports, including but not limited to the President's Challenge and the elementary fitness meet.

G. The provisions of this Section shall be effective upon the appropriation of funds or from funds made available through other sources for this purpose.

Acts 2009, No. 256, §1; Acts 2010, No. 861, §8; Acts 2013, No. 184, §7(A) and (B).



RS 17:17.6 - Targeted coordinated school health program

§17.6. Targeted coordinated school health program

A.(1) The state Department of Education, subject to rules and regulations developed, adopted, and promulgated by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act and in consultation with the state Department of Health and Hospitals, shall establish and administer a targeted coordinated school health program, referred to in this Section as the "program".

(2) The program shall be established for the purpose of reducing childhood obesity and shall bring together school administrators, teachers, other school employees, students, families, and community members to assess health needs, set priorities, and plan, implement, and evaluate school health activities directed toward this purpose.

(3) The program may be implemented by the governing authority of each public elementary and secondary school.

(4) Program components shall include but need not be limited to the following:

(a) Health education.

(b) Physical education.

(c) Health services.

(d) Nutrition services.

(e) Counseling, psychological, and social services.

(f) A healthy and safe school environment.

(g) Health promotion for school employees.

(h) Family and community involvement.

(5) The state Department of Education shall have the following duties with respect to establishing and administering the program:

(a) Consider existing initiatives, programs, and collaborations that promote and support student health and wellness.

(b) Establish program standards in consultation with organizations involved with issues related to student health, health care, nutrition, and fitness.

(c) Establish guidelines for program implementation and provide technical assistance to public school governing authorities with respect to program implementation.

(d) Develop and maintain a system to monitor and evaluate progress toward achieving the purpose of the program as provided in Paragraph (2) of this Subsection.

(e) Report annually to the governor and the legislature relative to the implementation of the program by public school governing authorities and progress toward achieving the purpose of the program as provided in Paragraph (2) of this Subsection.

B.(1) The state Department of Education, subject to rules and regulations developed, adopted, and promulgated by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act, shall establish and administer a grant program to assist the governing authorities of public elementary and secondary schools with the implementation of the targeted coordinated school health program as established pursuant to Subsection A of this Section.

(2) In order to qualify for a grant, the governing authority of a public elementary or secondary school shall submit to the state Department of Education a detailed implementation plan which shall include but need not be limited to the following components:

(a) A plan for providing for a dedicated school health coordinator and technical and administrative support staff to assist with the implementation of the program.

(b) A description of how the public school governing authority addresses physical activity, nutrition, and other obesity prevention measures and how it would use the grant to augment these measures.

(c) Priorities based on students' health needs and meeting education performance indicators.

(d) An action plan for addressing those needs based on realistic goals and measurable objectives.

(e) A time line for implementation.

(3) Each public school governing authority that receives a grant shall report annually to the state Department of Education relative to progress toward achieving the purpose of the program as provided in Paragraph (A)(2) of this Section.

(4) Any grant made pursuant to this Subsection shall be used to supplement and not supplant any funds already expended for school health programs.

(5) The use of grant funds shall be subject to audit by the legislative auditor.

C. Implementation of the provisions of this Section shall be subject to the appropriation of funds by the legislature for such purpose.

Acts 2012, No. 288, §1.



RS 17:21 - Superintendent of education for public elementary and secondary education; general functions; appointment qualifications; vacancies; compensation

SUBPART B. SUPERINTENDENT OF EDUCATION

§21. Superintendent of education for public elementary and secondary education; general functions; appointment qualifications; vacancies; compensation

A. There shall be a superintendent of education for public elementary and secondary education, hereinafter sometimes referred to as the superintendent, who shall execute and implement those educational policies and programs which are under the supervision and control of the board.

B.(1) The superintendent shall administer and implement policies and programs adopted by the board and shall serve as the administrative head of the Department of Education. In addition, he shall have such other powers, functions, duties, and responsibilities as may be provided by law.

(2)(a) The superintendent, at a minimum, shall possess at the time of appointment, such qualifications as are adopted by rule by the board for the position of superintendent of a city, parish, or other local public school board. Except by a favorable vote of at least two-thirds of the authorized board membership, the board shall have no authority to waive for the position of state superintendent any qualification established by the board for the position of superintendent of a city, parish, or other local public school board.

(b) The State Board of Elementary and Secondary Education, by rule, may establish additional qualifications applicable to the state superintendent.

C. The superintendent shall be appointed by a two-thirds vote of the total membership of the State Board of Elementary and Secondary Education. The board shall enter into a contract with the appointed superintendent. The length of the contract shall be determined by the board but may not extend past the end of the term of office of the board members making the appointment, except that the contract may provide that the superintendent may serve until the succeeding board has made an appointment. Any vacancy in the office of the appointed superintendent which occurs prior to the expiration of the term of his contract shall be filled for the remainder of the unexpired term by the method of appointment as provided in this Subsection.

D. The salary of the superintendent shall be set by the State Board of Elementary and Secondary Education subject to the approval of the Joint Legislative Committee on the Budget.

E. If the office of state superintendent of education is made appointive pursuant to Article IV, Section 20 of the Constitution of Louisiana, the appointment, notwithstanding any other provision of law to the contrary, shall be subject to confirmation by the Senate.

Acts 1975, No. 274, §1. Amended by Acts 1979, No. 236, §3, eff. Sept. 1, 1979; Acts 1980, No. 376, §2, eff. Sept. 1, 1980; Acts 1981, No. 636, §5, eff. Sept. 1, 1981; Acts 1985, No. 444, §1, eff. July 9, 1985; Acts 1985, No. 857, §1, eff. July 23, 1985; Acts 1986, No. 112, §1; Acts 1986, No. 984, §1; Acts 2010, No. 323, §1, eff. June 18, 2010.

{{NOTE: SEE ACTS 1985, NO. 444, §2.}}

{{NOTE: REGARDING EFFECTIVE DATE, SEE ACTS 1986, NOS. 112, §2 AND 984, §2.}}



RS 17:22 - Superintendent; functions and duties

§22. Superintendent; functions and duties

The superintendent shall:

(1) Serve as ex officio secretary of the board. As ex officio secretary, he shall have powers and functions assigned by the board, among which shall be the authority with the president of the board, to authenticate and verify official documents of the board and the submission of agenda items for consideration by the board.

(2) Provide the staff services for the board. In that regard the superintendent shall:

(a) Cause all certificates and diplomas that are to be awarded to be prepared by the State Department of Education.

(b) Make recommendations on contracts and agreements to be entered into by the board.

(c) Prepare or obtain all reports required by the board.

(d) Prepare a minimum foundation program, a formula for the equitable allocation of minimum foundation funds to parish and city school systems, and budgets for adoption by the board. Upon adoption by the board of such program, formula, and budget for the ensuing fiscal year, the superintendent shall submit the budget in accordance with R.S. 39:33 and shall submit the minimum foundation program and formula to each member of the Joint Legislative Committee on the Budget and to each member of the House Committee on Education and the Senate Committee on Education for review not later than the fifteenth day of March in each year on the forms and in the manner prescribed and accompanied by such other data as the committees may require.

(e) Prepare the list of free school books and other materials of instruction for adoption by the board.

(f) Provide all other staff and administrative services needed by the board to carry out its constitutional and statutory mandates.

(3) Implement the policies and programs of the board and the laws affecting schools under the jurisdiction of the board.

(4) Serve as the administrative head of the State Department of Education.

(5) Employ and fix the salaries and duties of employees of the department of education, subject to applicable civil service laws, rules, and regulations, and other applicable laws.

(6) Pursuant to rules, regulations, and policies adopted by the board, offer assistance to local public school officials and the elementary and secondary schools of the state in their efforts to adopt procedures by which (a) courses of study prescribed by the board will be followed, (b) teachers will meet the standards prescribed by the board, and (c) schools will meet the standards for approval which are prescribed by law or by the board. He shall assist the parish and city school boards and teachers in securing the best possible results from their efforts, and in this connection, the public school officials in the various parishes and cities, insofar as practicable in the professional administration of the schools, shall consider the suggestions and directions of the superintendent.

(7)(a) Make an annual report to the board, the governor, and the legislature on the condition of, the progress made, and the improvements needed in the public elementary and secondary schools. The report shall contain the following:

(i) A complete financial report on the receipts and expenditures of the department and of the various schools.

(ii) Data concerning faculty, enrollment, graduates, courses of study, and any other information required to show the condition, progress, and needs of these schools.

(iii) An abstract of the reports of the city, parish, and other local public school superintendents to the state superintendent, as well as all other facts and statistics that are of interest to the public schools.

(iv) A report on the implementation of a total system of choice.

(v) Such other information as is necessary to effectuate the purposes of this Paragraph.

(b) The superintendent shall cause a sufficient number of copies of this report to be printed for distribution to the members of the board, the governor, the members of the legislature, state officials, city, parish, and other local public school boards, libraries, and the superintendents of schools of other states and territories.

(c) Such report shall be submitted to the board, the governor, and the legislature not later than March fifteenth of each year.

(8) File, each year and separately, all papers, reports, and public documents transmitted to him by the parish and city school boards and officials whose duty it is to report to him, and hold them in readiness for examination by the board, the governor, any legislative committee, or any interested citizen requesting any of them. He shall cause a record of all matters pertaining to his office to be kept.

(9) Report to the board any irregularity on the part of a parish or city school board or of any parish or city superintendent of schools of which he has knowledge.

(10) Conduct such conferences and meetings of school officials, superintendents, and teachers as are necessary for the promotion and advancement of education.

(11) Perform such other functions as provided by law.

Acts 1975, No. 274, §1. Amended by Acts 1976, No. 455, §1; Acts 1982, No. 625, §1; Acts 1986, No. 72, §1; Acts 1989, No. 244, §1; Acts 2003, No. 763, §1, eff. June 27, 2003; Acts 2011, No. 333, §1; Acts 2012, No. 2, §1.

NOTE: FOR EFFECTIVE DATE, SEE ACTS 1986, NO. 72, §2.



RS 17:22.1 - Repealed by Acts 1983, No. 665, 2.

§22.1. Repealed by Acts 1983, No. 665, §2.



RS 17:22.2 - Repealed by Acts 1977, No. 748, 1, eff. July 21, 1977

§22.2. Repealed by Acts 1977, No. 748, §1, eff. July 21, 1977



RS 17:23 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§23. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:24 - State Department of Education; creation; divisions; reorganization

§24. State Department of Education; creation; divisions; reorganization

A. The State Department of Education is hereby created. The superintendent, as administrative head of the department, shall establish such divisions within the department as are necessary or appropriate to carry out the functions vested by or under authority of the constitution and laws in the superintendent or in the department. Such divisions, including offices and any lesser organizational subdivisions, shall be established with due regard for the requirements of Chapter 15 of Title 36. For the purpose of carrying out the duties and functions vested in the superintendent, the employees of the State Department of Education shall be under his immediate direction and control.

B. The superintendent shall have budgetary responsibility for all funds appropriated or allocated by the state for the day to day operations and for the functions of the State Department of Education which are not inconsistent with the functions of the board.

C. The board is hereby designated as the State Educational Agency with respect to federal funds for those programs under the jurisdiction of the board. The State Department of Education shall administer and distribute all federal funds received for the benefit of those phases of education under the jurisdiction of the board. The provisions of this Subsection shall be subject to and in accordance with the policies adopted therefor by the board and shall be under the direction and supervision of the board for those programs under the jurisdiction of the board.

D.(1) The superintendent may review the responsibilities of the department and prepare a plan to restructure and reorganize the department subject to the approval of the board of any restructuring or reorganization plan. Any plan approved by the board may be implemented upon such schedule as recommended by the superintendent and approved by the board notwithstanding the provisions of Chapter 15 of Title 36 of the Louisiana Revised Statutes of 1950 and any other contrary provisions of law.

(2) Any restructuring or reorganization of the department implemented pursuant to this Subsection may remain in effect until after adjournment of the regular session of the legislature occurring after the plan has been approved by the board unless legislation which amends the law has been enacted to provide for the same structure or organization as contained in the approved plan. If no such enactment occurs, the department shall revert to the organizational structure mandated by Chapter 15 of Title 36 of the Louisiana Revised Statutes of 1950, including any relevant amendments.

Acts 1975, No. 274, §1; Acts 1990, No. 993, §1, eff. July 26, 1990; Acts 1993, No. 368, §1, eff. June 3, 1993.



RS 17:24.1 - State Department of Education; in-service training programs

§24.1. State Department of Education; in-service training programs

A.(1) In addition to its other functions provided by law through the superintendent and through the board, and consistent with the powers and duties of the superintendent as provided by R.S. 17:22, the department shall establish a program to provide for in-service educational training for teachers in the parish and city public school systems in the state.

(2)(a)(i) Notwithstanding any provision of this or any other law to the contrary and subject to the appropriation of funds for this purpose, the department, in establishing the program required by Paragraph (1) of this Subsection, shall create, no later than January 1, 1994, a training unit to be used with large or small groups of teachers which shall include written materials that document and explain all relevant laws and rules, state and federal, pertinent to the needs of students for whom modifications in the regular classroom environment, including revised modes of instruction or other revisions in elements of school life, which are required under Section 504 of the Rehabilitation Act of 1973, as amended or any other pertinent law.

(ii) The program required to be created by this Subparagraph shall include at a minimum the following information, material, and instruction:

(aa) Appropriate materials of instruction.

(bb) Instructional techniques.

(cc) Identification of areas of student difficulty.

(dd) Employee rights.

(ee) Scope of Section 504 of the Rehabilitation Act of 1973 and all other pertinent laws and regulations, whether state or federal.

(ff) Methods for maximizing the involvement of all students in the classroom.

(gg) Issues relevant to the issuance of medication.

(b) The department shall provide training to not less than one regularly certified employee per three thousand students from each city and parish school system. For each system with fewer than three thousand students not less than one person shall be trained. Such training shall begin not later than February 1, 1994, and shall occur at least annually or more often as necessary to assure statewide availability of trained coordinators. After training, such coordinators shall be able to train classroom teachers, individually or in groups, and to provide them with information, techniques, and skills to properly respond to required modifications of the classroom environment. Such coordinators shall also be able to respond to inquiries and requests for assistance from classroom teachers.

(c) Each city and parish school system shall designate at least one certified employee for every three thousand students in the system to receive the training required by Subparagraph (b) of this Paragraph and become a coordinator. At least one such employee shall be designated in any system with fewer than three thousand students. Such a coordinator may be a supervisor, an administrator, or a classroom teacher. The school system shall provide whatever leave from the coordinator's regular work responsibilities as is necessary to receive training and to provide training or assistance as provided in Subsection C of this Section. The coordinator may receive such additional compensation as the school system provides for undertaking the additional responsibility of providing such training and assistance during hours that exceed his regular work schedule.

B. The purpose of such program shall be to establish guidelines for in-service teacher educational programs for all teachers in the public schools and to provide technical assistance to local school systems in developing such programs. The plans for these in-service programs shall be such as to provide effective and sequential training in professional or subject matter areas appropriate to each level of teaching. The Department of Education shall prepare, with the advice of a representative group of classroom teachers, suggested guidelines for the administration and content of the in-service training programs of professional improvement. These guidelines shall be revised from time to time as the Superintendent of Education for Public Elementary and Secondary Education considers necessary or desirable, and shall be made available to each parish or city school board. The department shall also have authority to approve or disapprove programs as provided in this Section. The purpose of the in-service educational programs developed and approved under the provisions of this Section shall be to improve the instructional skills of all teachers in the public schools, their ability to communicate with and foster learning among students of differing backgrounds, their knowledge of the subject matter they teach, and innovative techniques in teaching such subject matter.

C.(1) Each city and parish school system in the state may annually develop and submit to the department for approval, on or before such date as the department shall establish, a plan for in-service teacher educational programs which will be implemented for the system for the year submitted. All such programs shall be in conformity with guidelines established by the department. Each school board shall utilize the advice of the members of its teaching staff in developing the proposed plans.

(2) Each city and parish school system shall, however, develop a plan no later than January 1, 1994, to provide in-service training, through the coordinators trained as provided in Subsection A of this Section, to all classroom teachers in the system who desire to receive such training as well as to make such coordinators available, on a more or less continuous basis, for consultation with classroom teachers who request assistance or information.

D. The department shall establish guidelines for such in-service programs. Such guidelines shall include but not be limited to provisions for:

(1) Requirement for frequent conduct of programs and time of programs, including guidelines for programs within and outside of the minimum school session and regular school days. When such programs are conducted outside the minimum school session as defined by R.S. 17:225 or on a day other than regular school days, the teachers participating shall be compensated at a rate of no less than the average daily salary of a first year teacher with a bachelor's degree in that parish or city school system.

(2) Requirements for scope and contents of programs.

(3) Requirements for adapting programs to the needs of the particular system, community, or school.

(4) Requirements for format of programs and techniques and methods which may be used, such requirements to include a variety thereof suitable for instruction in varied areas, including instructional and disciplinary techniques as well as particular subject areas.

(5) Minimum requirements for teacher participation in programs.

(6) Special requirements for participation by teachers requiring special training or special assistance, and

(7) Requirements to include innovations and developments in instructional techniques.

E. The department is authorized to and shall establish by rules and regulations all guidelines and procedures for carrying out this Section in accordance with the Administrative Procedure Act.

F. The department shall review each plan submitted and approve or disapprove such plan, on the basis of whether or not the plan carries out the purposes of this Section and conforms to the guidelines established by the department.

G. Each plan approved may forthwith be implemented by the local school system submitting the plan. The department shall provide special assistance to any school system whose plan does not adequately carry out the purposes of this Section and conform to the departmental guidelines and shall work with the local school system to develop such plan until a plan is submitted which is approved. The department may set deadlines for revision to develop an approved plan under this Subsection.

H. All teachers in the public schools shall participate in the approved in-service program developed for their own school system as provided in the approved plan. Failure to participate, unless a medical certificate attesting to illness is presented, or an emergency leave is granted, and the approval of the system superintendent or the principal is given may constitute an instance of neglect of duty.

I. The department shall develop a program of technical assistance to assist all parish and city school systems in developing and improving in-service programs developed under the provisions of this Section.

J. Pursuant to the provisions of this Section, the department shall require that in-service training programs include training for all teachers and administrators in all schools in order to provide such teachers and administrators with the appropriate training in matters related to all aspects of education. Such programs shall focus on the ability of teachers and administrators to deal effectively with school problems such as low academic achievement, over-populated classrooms, outdated textbooks, and discipline problems.

K. The state superintendent, through the Regional Service Centers, shall make available to teachers and guidance counselors, in-service training in current techniques of classroom management and discipline and in the current techniques of guidance practices.

Added by Acts 1977, 1st Ex.Sess., No. 10, §1. Amended by Acts 1982, No. 36, §1; Acts 1993, No. 568, §1; Acts 1993, No. 789, §1; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:24.2 - Department of Education; teacher selection; technical assistance

§24.2. Department of Education; teacher selection; technical assistance

The department, in connection with its program of educational accountability or otherwise, and consistent with the powers and duties of the superintendent as provided by R.S. 17:22, shall establish a program of technical assistance for local public school systems to provide them with information and assistance in developing methods for the selection of highly effective teachers. The purpose of the program shall be to assist local school systems to develop standardized procedures and techniques to be used in screening applicants for teaching positions in order to assure employment of the best qualified teachers available. The program shall include but not be limited to information and instruction to local school personnel in the use of techniques to achieve this purpose, including but not limited to interviews, review of resumes, testing of ability to teach and communicate and knowledge of the subject matter and any other methods found effective in achieving the purpose of the program.

Added by Acts 1977, No. 646, §1; Acts 2012, No. 788, §1, eff. June 13, 2012.



RS 17:24.3 - Repealed by Acts 2014, No. 725, §2, eff. July 1, 2014.

§24.3. Repealed by Acts 2014, No. 725, §2, eff. July 1, 2014.



RS 17:24.4 - Louisiana Competency-Based Education Program; statewide standards for required subjects; Louisiana Educational Assessment Program; parish or city school board comprehensive pupil progression plan; waivers

§24.4. Louisiana Competency-Based Education Program; statewide standards for required subjects; Louisiana Educational Assessment Program; parish or city school board comprehensive pupil progression plans; waivers

A. As used in this Section, the following words, terms, and phrases shall have the meaning ascribed to them in this Subsection, except when the context clearly indicates a different meaning:

(1) "The Louisiana Competency-Based Education Program" means the coordination of all existing statutory provisions and State Board of Elementary and Secondary Education policies and guidelines to be implemented by the state Department of Education which affect pupil performance with the development and establishment of statewide content standards for required subjects for the public elementary and secondary schools of this state, the complete implementation of the Louisiana Educational Assessment Program, the involvement of all federal instructional programs, vocational programs, special education programs, and teacher education programs in this state, and the pupil progression plans for the public elementary and secondary school systems of this state.

(2) "The Louisiana Educational Assessment Program" means a process of measuring pupil performance in relation to grade appropriate skills, state content standards, and national educational indices.

(3) "Pupil progression plan" means the comprehensive plan developed and adopted by each parish or city school board which shall be based on student performance on the Louisiana Educational Assessment Program with goals and objectives which are compatible with the Louisiana Competency-Based Education Program and which supplements the minimum standards approved by the State Board of Elementary and Secondary Education. A pupil progression plan shall require the student's mastery of grade-appropriate skills before he or she can be recommended for promotion.

(4) "The statewide content standards for required subjects" are statements that define what a student should know or be able to accomplish at the end of a specific time period or grade level or at the completion of a course. Content standards shall represent the knowledge and skills needed for students to successfully transition to postsecondary education and the workplace, as determined by content experts, elementary and secondary educators and school leaders, postsecondary education leaders, and business and industry leaders.

B. The Department of Education, with the approval of the State Board of Elementary and Secondary Education and the Louisiana Legislature, shall begin the Louisiana Competency-Based Education Program, and the recommended effective date shall be January 1, 1980, and said program shall have as its purpose the coordination of all statutory provisions and State Board of Elementary and Secondary Education policies and guidelines to be implemented by the Department of Education which affect student performance.

C. The Louisiana Competency-Based Education Program shall specifically coordinate the following programs in order to emphasize instructional planning and development of the instructional programs and services provided for the students in the public school systems of this state:

(1), (2) Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.

(3) In-service training programs for all teachers in the public schools as provided by R.S. 17:24.1.

(4) The continuing education program for teachers as provided by R.S. 17:7.3.

(5) The teacher education programs in the colleges and universities in this state through the State Board of Elementary and Secondary Education's authority to approve teacher education programs and certification requirements.

D. The Louisiana Competency-Based Education Program shall also provide for the coordination and involvement of all federal instructional programs such as Chapter I programs, vocational programs, and special education programs; however, the provisions of this Section shall not be construed to supersede the provisions of Act 754 of the 1977 Regular Session with respect to the creation, operation, and administration of special education programs in the state.

E.(1) The state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall develop and establish statewide content standards for required subjects to be taught in the public elementary and secondary schools of this state. The statewide content standards for required subjects shall be implemented by the state Department of Education as approved by the State Board of Elementary and Secondary Education, with recommendations prior to approval and advice from the educational personnel in the public schools and colleges and universities of this state.

(2) The governing authority of each public elementary and secondary school may develop and implement curriculum, content, and methodology for required subjects for the schools under its jurisdiction in lieu of the curriculum, content, and methodology recommended by the state Department of Education or the State Board of Elementary or Secondary Education.

F.(1)(a) The Department of Education shall begin implementation of a Louisiana Educational Assessment Program with the approval of the State Board of Elementary and Secondary Education.

(b) Developmental readiness student screening for placement and for planning instruction shall occur upon initial school entry into kindergarten.

(c) Standards-based assessments in English language arts, mathematics, science, and social studies based on state content standards and rigorous student achievement standards set with reference to test scores of students of the same grade level nationally shall be implemented by the State Board of Elementary and Secondary Education. Such tests shall be administered, at a minimum, in grades three through eleven.

(d) Beginning with the 2014-2015 school year, standards-based assessments implemented by the State Board of Elementary and Secondary Education in English language arts and mathematics shall be based on nationally recognized content standards that represent the knowledge and skills needed for students to successfully transition to postsecondary education and the workplace. Rigorous student achievement standards shall be set with reference to test scores of the same grade levels nationally.

(e) The rigor of each standards-based assessment, at a minimum, shall be comparable to national achievement tests, including but not limited to the National Assessment of Education Progress.

(f) The State Board of Elementary and Secondary Education, upon initial implementation of the tests provided for in this Subsection, shall establish by rule adopted in accordance with the Administrative Procedure Act the adequate test score to determine successful performance of the student on each test provided for by this Subsection.

(2) Repealed by Acts 2012, No. 275, §2.

(3)(a) In lieu of the standards-based assessments prescribed in Subparagraphs (1)(c) and (d) of this Subsection, an alternate assessment shall be provided for and administered only to those students with disabilities who meet specific eligibility criteria developed by the state Department of Education and approved by the State Board of Elementary and Secondary Education. A determination of whether any student meets the eligibility criteria established by the state Department of Education shall be made by the student's Individual Education Plan committee and shall be so noted on that student's Individual Education Plan. The alternate assessment developed pursuant to this Paragraph shall be administered on a schedule determined by the state Department of Education and approved by the State Board of Elementary and Secondary Education. The alternate assessment shall be part of the Louisiana Education Assessment Program otherwise provided for in this Subsection and the alternate assessment shall be used for information, accountability, compliance, and planning purposes as provided by the State Board of Elementary and Secondary Education.

(b)(i) In addition to the alternate assessment accommodations adopted to meet the needs of students with significant cognitive disabilities, no later than September 1, 2005, the state Department of Education, with approval of the State Board of Elementary and Secondary Education, shall develop modified achievement standards and use alternative assessments to accommodate those students who are assessed with persistent academic disabilities but who are likely to make significant progress.

(ii) Students with persistent academic disabilities shall be allowed to take academic assessments that are sensitive to measuring progress in their learning and that recognize their individual needs. Academic assessments are to be geared specifically toward accommodating students to enable them to perform on standards-based assessments prescribed in Subparagraphs (1)(c) and (d) of this Subsection. Such accommodations shall include at a minimum verbalized test questions and shall provide for writing assistance of a scribe and any other accommodations deemed appropriate by the student's Individual Education Plan committee. However, any such accommodations shall not breach test security or invalidate the meaning of the test score or the purpose of the test.

(iii) At each IEP meeting a written list of accommodations shall be discussed and provided to the parent of each student with a disability.

(4)(a) In addition to the other requirements of this Subsection, the state Department of Education shall establish, subject to the approval of the State Board of Elementary and Secondary Education, the level of achievement on certain of the tests or on certain portions of the tests given as required in this Subsection in fourth and eighth grades as definitive of the level of the student's proficiency in mathematics, English language arts, science, and social studies. Fourth and eighth grade students shall be required to demonstrate proficiency on such tests in order to advance to grades five and nine, pursuant to rules adopted by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act. Such proficiency levels shall be set with reference to test scores of students of the same grade level nationally. The department shall establish, subject to the approval of the State Board of Elementary and Secondary Education, the nature and application of various intervention options in the case of a failure to demonstrate proficiency, which may include remediation, retention in grade, an alternative placement in succeeding grades, or any other option which will support a student's achieving the required proficiency level.

(b) In meeting the requirements of this Paragraph, the department, subject to the approval of the State Board of Elementary and Secondary Education, shall:

(i) Establish a process for consistently seeking and considering input from teachers, administrators, city and parish school board members, legislators, parents, business leaders, and other persons in the community in developing and establishing the proficiency levels and the intervention options provided for in this Paragraph.

(ii) Develop a time line for: establishing the levels of achievement which shall be indicative and definitive of student proficiency, establishing the intervention options which proceed from failure of a student to achieve the level necessary to demonstrate proficiency, and piloting such levels and interventions no later than the 1998-1999 school year.

(iii) Implement the provisions of this Paragraph fully by the 1999-2000 school year.

G.(1) Each city and parish school board shall appoint a committee which shall be representative of the parents of the school district under the authority of such school board. Each committee shall participate and have input in the development of the pupil progression plans provided for in this Section. Each parish or city school board shall develop and submit to the state Department of Education for approval by the State Board of Elementary and Secondary Education a pupil progression plan which shall be in accordance with the requirements of this Section and be based upon student achievement, performance, and proficiency on tests required by this Section. Beginning with the 1998-1999 school year and thereafter, approval by the State Board of Elementary and Secondary Education shall not be required for a pupil progression plan.

(2) Each parish or city school board plan for pupil progression shall be based upon local goals and objectives which are compatible with the Louisiana Competency-Based Education Program numerated in R.S. 17:24.4(B), which comply with the provisions of R.S. 17:24.4(A)(3), and which supplement the performance standards approved by the State Board of Elementary and Secondary Education.

(3)(a) Each local school board shall establish a policy regarding student promotion or placement which shall comply with the provisions of this Section, including the requirements for pupil progression plans.

(b) Particular emphasis shall be placed upon the student's proficiency in grade appropriate skills which may be considered in promotion and placement; however, each local school board shall establish a policy regarding student promotion or placement.

(4)(a) The governing body of each school with students required by law or a rule of the State Board of Elementary and Secondary Education to participate in the Louisiana Educational Assessment Program shall develop a policy with the participation and input of the committee provided for in this Subsection which shall, at a minimum, conform to any rule adopted by the State Board of Elementary and Secondary Education regarding pupil promotion. Following this policy, each teacher shall, on an individualized basis, determine promotion or placement of each student. Each such governing body may review promotion and placement decisions in order to ensure compliance with its established policy. Review may be initiated by the governing body, the superintendent, or a student's parent or guardian. Those students who fail to meet required achievement levels on the state administered standards-based assessments of the Louisiana Educational Assessment Program shall be offered education programs designed to accelerate progress that comply with regulations adopted by the State Board of Elementary and Secondary Education. Such programs shall include, at a minimum, the offering of a summer school remediation program to all students who do not meet the minimum achievement level necessary to be fully promoted to the fifth or ninth grade as established by the State Board of Elementary and Secondary Education rule.

(b) Summer school remediation programs as required in this Section shall meet minimum requirements as established by rule of the State Board of Elementary and Secondary Education and shall be funded in part with a state appropriation specifically for such purpose and in part with other funds available to each governing body of schools required by this Paragraph to provide summer school remediation programs. The Department of Education may allocate and disburse the money appropriated for summer school remediation programs to such governing bodies at the time the number of students who failed to meet the minimum required achievement level is known, rather than on a cost reimbursement basis once the summer school program is complete.

(c) Local school boards may require students who fail to meet the required achievement level on a test necessary for promotion to the next grade to attend a remediation program, including requiring attending the summer remediation program, but shall exempt from such summer program any student whose parent or guardian signs a form which states, at a minimum, all of the following:

(i) That such parent or guardian understands that the student has failed to meet the required achievement level for promotion to the next grade.

(ii) That a summer school remediation program is being offered by the district to improve the skills of students who have failed to meet the required achievement level.

(iii) That the parent or guardian will take the responsibility of remediation to help the student improve his skills necessary for meeting the required achievement level on the test.

(iv) That the student will not be fully promoted to the next grade level unless a retest is taken and the student obtains the required achievement level.

H.(1) The State Board of Elementary and Secondary Education shall establish by rule adopted in accordance with the Administrative Procedure Act a procedure whereby a student's Individualized Education Program team shall determine promotion to the next grade level for any student with an exceptionality, as defined in R.S. 17:1942(B), except a student identified as gifted and talented and who has no other exceptionality, who fails to meet the required achievement level necessary for promotion to the next grade on a test administered to students pursuant to this Section or policies adopted by the state board provided that the student meets certain criteria established by the Individualized Education Program team relative to performance on the student's Individualized Education Program goals and objectives. If an Individualized Education Program team determines that the student is not required to meet state or local established performance standards on any assessment for purposes of promotion, the team shall:

(a) Identify rigorous educational goals for the student.

(b) Include diagnostic information, appropriate monitoring and intervention, and other evaluation strategies.

(c) Include an intensive instructional program.

(d) Provide innovative methods to promote the student's advancement including flexible scheduling, alternate learning environments, online instruction, and other interventions that are proven to accelerate the learning process and have been scientifically validated to improve learning and cognitive ability.

(e) Identify a course of study that promotes college or workforce readiness, or both, career placement and advancement, and transition from high school to postsecondary education or work placement.

(2)(a) An alternative pathway to promotion determination by a student's Individualized Education Program team shall apply only if, in the school year immediately prior to each grade level in which the student would otherwise be required to demonstrate certain proficiency levels in order to advance to the next grade level, the student has not otherwise met the state and local requirements for promotion or has not otherwise met state-established benchmarks on the required state assessments.

(b) The state Department of Education, to the extent possible, shall track the performance of students with exceptionalities across school systems and, in collaboration with the Special Education Advisory Panel, establish indicators to identify school systems with disproportionately high rates of students with exceptionalities performing below expected levels and declines in performance across subgroups of students with exceptionalities. The department, to the extent possible, shall develop and implement a monitoring and corrective action system to address school systems identified as having high rates of students with exceptionalities performing below expected levels.

I. The state superintendent of education shall appoint a twelve-member task force to study and identify the causes of low performance by students, including students who are members of any ethnic minority, on statewide proficiency examinations. The task force shall propose to the superintendent a plan to eliminate the causes of low performance and assist students in improving their overall educational skills.

J.(1) Notwithstanding any provision of this Section or any other law to the contrary, a public high school student with an exceptionality as defined in R.S. 17:1942(B), except a gifted or talented student, and who is not pursuing a high school diploma shall not be administered any examination pursuant to this Section or the Louisiana school and district accountability system, including the American College Test, unless one or both of the following apply:

(a) The student's Individualized Education Plan indicates that the examination is an appropriate assessment instrument for the student.

(b) The student's parent or legal guardian requests in writing that the student be administered the examination.

(2) A student who is not administered an examination pursuant to Paragraph (1) of this Subsection shall not be penalized for failure to take the examination. For purposes of this Paragraph, prohibited penalties include but are not limited to:

(a) Withholding of credits toward graduation or denying a student the ability to graduate.

(b) Denying a student the opportunity to participate in an extracurricular activity.

(c) Denying a student the ability to advance to the subsequent grade level.

(3) The absence of test results due to the implementation of Paragraph (1) of this Subsection shall not be factored into or negatively impact the performance score or letter grade assigned to a school or school system, nor shall a school or school system otherwise be penalized in any manner, provided that such absence does not violate any federal law or requirement including the No Child Left Behind Act of 2001 or the Individuals with Disabilities Education Act.

Added by Acts 1979, No. 750, §1, eff. July 20, 1979. Amended by Acts 1980, No. 499, §1; Acts 1984, No. 886, §1, eff. July 20, 1984; Acts 1986, No. 146, §1, eff. July 2, 1986; Acts 1989, No. 408, §1, eff. June 30, 1989; Acts 1989, No. 567, §1; Acts 1993, No. 868, §1; Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994; Acts 1996, 1st Ex. Sess., No. 40, §1; Acts 1997, No. 1335, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 41, §1, eff. April 24, 1998; Acts 1999, No. 407, §1; Acts 1999, No. 643, §§1, 2; Acts 2005, No. 303, §1, eff. June 29, 2005; Acts 2008, No. 907, §1, eff. July 11, 2008; Acts 2009, No. 276, §1, eff. July 1, 2009; Acts 2009, No. 438, §2; Acts 2010, No. 116, §1; Acts 2012, No. 275, §§1, 2; Acts 2013, No. 151, §1; Acts 2014, No. 532, §1; Acts 2014, No. 833, §1.

NOTE: SEE ACTS 1986, NO. 146, §4.



RS 17:24.5 - Review of elementary and secondary school facilities

§24.5. Review of elementary and secondary school facilities

A. There is hereby authorized the Public Schools Facility Review Program in the Department of Education to review and assess the status and needs for additional construction and/or renovation of the physical facilities of the state's public elementary and secondary education system and report annually to the governor and the legislature.

B. The state Department of Education shall review and assess the physical status of the facilities operated by the various local public education systems of the state. In conducting the review particular attention shall be paid to:

(1) the present structural soundness of each facility,

(2) the presence of known or potentially dangerous material such as asbestos or other contaminants that may be present in the construction material, and

(3) the availability of the existing number of classrooms to meet the needs of the local school systems.

C. Local public school systems shall provide such assistance and reports as the state Department of Education may require in complying with the intent of the provisions of this Section.

Added by Acts 1979, No. 610, §1.



RS 17:24.6 - Writing courses for students in grades seven through twelve; pilot projects

§24.6. Writing courses for students in grades seven through twelve; pilot projects

A. Prior to the beginning of the 1984-1985 school year, the Department of Education shall invite each public school in the state which includes grades seven, eight, nine, ten, eleven, or twelve to submit to the department a proposal for a pilot project relative to students in those grades.

B. The department shall consider and evaluate each proposal and recommend for approval by the State Board of Elementary and Secondary Education from among those submitted and deemed eligible pursuant to Subsection D of this Section the maximum number of projects which can be funded from monies appropriated for this purpose. The State Board of Elementary and Secondary Education shall approve the projects to be funded. In making recommendations to the board for approval of projects for funding, the department shall evaluate each proposal on each of the following elements:

(1) The probable education value. In evaluating for this element, the department shall seek the opinion of at least three persons who are expert in the field of writing or English education. The opinion of these experts shall be controlling with regard to this element unless there is no agreement among them. In such a case, the department shall make an independent judgment.

(2) The probable cost effectiveness of the use of money.

(3) The potential for improving the quality of written expression among students in grades seven through twelve if the project were to be implemented on a statewide basis.

C. The schools which submit proposals which are selected for funding shall each receive, through the department from monies appropriated for the purpose, the amount of money requested in their project proposal to implement the pilot project during the 1984-1985 school year.

D. The proposals for projects to be eligible for selection for funding as provided in this Section shall contain at a minimum:

(1) A statement of the needs the project is intended to address.

(2) A statement of anticipated results and the basis upon which such results are expected.

(3) A specific outline of implemental steps.

(4) A detailed plan for staff usage.

(5) A detailed budget for expending the monies granted.

(6) A detailed explanation of and plan for evaluation of the project results.

E. Each school awarded monies under this Section shall implement its project during the 1984-1985 school year and provide to the department a thorough written review of the project including documentation of how the money awarded under this Section was spent, its results, and the recommendations of the school with regard to the project prior to July 1, 1985. Each school shall return to the department any of the money awarded pursuant to this Section that is unspent or reimburse the department for any money the expenditure of which is undocumented.

Acts 1984, No. 285, §1, eff. July 1, 1984.



RS 17:24.7 - Extended kindergarten; pilot project

§24.7. Extended kindergarten; pilot project

A.(1) During the 2005-2006 school year, the Department of Education shall provide for the establishment of at least one class of extended kindergarten, known as "Kindergarten Plus" in each of the eight regional service districts established pursuant to Chapter 34 of this Title. Such classes shall be established cooperatively with a city, parish, or other local school board, hereafter referred to as a "local board" or "local system".

(2) The department shall invite each local school board to submit a proposal for the establishment of such a class in one of its schools. The proposal shall provide for the participation of students who are eligible to attend kindergarten in the local school system and who are documented as eligible to participate in the federal free and reduced cost lunch program. Further, the proposal shall detail the plans for the participation of teachers, the plan for facility, and the plan for establishing and providing the evaluation of effectiveness provided in Subsection C of this Section.

(3) The department shall consider and evaluate each proposal and recommend for approval by the State Board of Elementary and Secondary Education one class in each regional service district. Should a large number of qualified proposals be submitted from one regional service district, the participating class shall be selected by random drawing from among all qualified proposals in the same district.

B. Kindergarten Plus shall provide for participating students to receive full day kindergarten beginning two months prior to the other kindergarten classes in the local system. Kindergarten Plus classes shall be continued through the 2007-2008 school year and may be continued thereafter as provided in Subsection D of this Section.

C. The state Department of Education, with the approval of the State Board of Elementary and Secondary Education shall establish rubrics of evaluation for use in every participating school which shall be designed to provide clear and usable information regarding the effect the additional two months of kindergarten has on the students' academic achievement and overall school success when compared to similar students who enroll in the regularly provided kindergarten classes extended through their primary grades.

D.(1) Based on an analysis of the evaluations of the effect of Kindergarten Plus classes, beginning in the 2008-2009 school year, the state department may expand the number of schools participating in the pilot, continue the pilot limited to eight schools, or discontinue the Kindergarten Plus classes.

(2) A report on the progress, evaluations, the analysis of the evaluations, and the determination of the department regarding the expansion, continuation, or discontinuation of Kindergarten Plus shall be provided to the Senate Committee on Education and the House Committee on Education annually.

E. Implementation of the provisions of this Section shall be subject to the appropriation of funds for this purpose.

Acts 2004, No. 632, §1.



RS 17:24.8 - Prekindergarten programs

§24.8. Prekindergarten programs

A. Each city, parish, or other local public school board may develop and offer prekindergarten instruction. The youngest age at which a child may enter prekindergarten provided for by this Subsection shall be two years younger than the age required for that child to enter first grade as provided by R.S. 17:222(A).

B.(1) The governing authority of any approved nonpublic elementary school may develop and offer prekindergarten instruction. The youngest age at which a child may enter prekindergarten provided for by this Subsection shall be three years old by September thirtieth of the year in which the child enrolls in prekindergarten.

(2) The State Board of Elementary and Secondary Education, in consultation with the Nonpublic School Commission, shall adopt rules and regulations to protect the health and safety of three-year-old children who attend prekindergarten at an approved nonpublic elementary school.

C. The goal of prekindergarten instruction shall be to improve academic readiness, individual development skills, and social skills. Prior to implementing prekindergarten instruction, a city, parish, or other local public school board and the governing authority of an approved nonpublic elementary school shall set forth a statement of the needs the program is intended to address, the anticipated results, and the basis upon which such results are expected, an outline of implementation steps, a detailed plan for staff usage, a detailed budget, and a plan for evaluation of the program results and an explanation thereof.

Acts 1988, No. 718, §1, eff. July 18, 1988; Acts 2011, No. 102, §1.



RS 17:24.9 - Quality early reading initiative; legislative findings; development; criteria; implementation; evaluation

§24.9. Quality early reading initiative; legislative findings; development; criteria; implementation; evaluation

A. The legislature recognizes that reading is the most important academic skill and the foundation for all academic learning. The legislature further recognizes that if our children cannot read then they are on the road to failure. It is for these reasons that the legislature finds that teaching children to read must be the highest priority of the state. It is therefore the purpose of this initiative to provide for and enhance quality reading programs for the young students in our state.

B. By the beginning of the 1997-1998 school year, the Department of Education shall develop a comprehensive and balanced early childhood reading initiative for students in kindergarten through third grade. The department shall provide criteria that are research-based and which provide, at a minimum, for the following:

(1) A program that is applicable for all students in kindergarten through third grade including special education students.

(2) A method for selecting schools having at-risk and low-performing students in kindergarten through third grade.

(3) A plan for the coordination of this initiative with existing programs and funding sources within the schools and school systems.

(4) A valid evaluation process.

(5) A program that provides phonics as a component.

C. Each local school system shall begin implementation of this initiative in the 1997-1998 school year.

D. This initiative shall be evaluated through the state-level assessment system that identifies those schools and school systems which are meeting state standards of school accountability.

E. This program shall be implemented when funds are allocated for this purpose. Such funding shall be allocated to every city and parish school system.

Acts 1997, No. 1441, §1, eff. July 15, 1997.



RS 17:24.10 - Repealed by Acts 2014, No.644, §2.

§24.10. Repealed by Acts 2014, No.644, §2.



RS 17:24.11 - Universal dyslexia screening and intervention; early elementary grades; pilot project

§24.11. Universal dyslexia screening and intervention; early elementary grades; pilot project

A. Not later than January 30, 2009, the State Board of Elementary and Secondary Education shall develop, adopt, and provide for the implementation of a pilot program to provide for universal screening of students in prekindergarten through third grade for characteristics of dyslexia and related disorders. If no monies are appropriated in Fiscal Year 2008-2009 for the pilot program, the board shall begin development and implementation of the pilot program in any subsequent fiscal year in which monies are appropriated for such purpose.

B. The Department of Education shall invite each city, parish, or other local public school system to submit a proposal to participate in the pilot program. The department shall evaluate each proposal and make recommendations for approval by the State Board of Elementary and Secondary Education of the maximum number of eligible proposals which can be funded from monies appropriated for this purpose.

C. The pilot program shall include but not be limited to the following components:

(1) Universal screening for students in prekindergarten through third grade at specified intervals, but not less than twice per year. However, no child shall be screened if his parent or guardian objects to such screening.

(2) Periodic progress monitoring of every student identified with characteristics of dyslexia or a related disorder to assess progress toward established educational goals.

(3) Implementation of appropriate remediation or intervention strategies to address any academic need or deficiency identified through the screening process or periodic progress monitoring. To the maximum extent possible, such remediation and intervention strategies shall utilize a multi-tiered model structured to provide research-based instruction in a general education setting.

(4) Training and professional development to provide teachers with the knowledge and skills necessary to implement specialized instructional interventions and strategies for students with characteristics of dyslexia and related disorders.

D. Each school system selected to participate in the pilot program shall arrange for an external performance evaluation to be conducted at the conclusion of the first full year of the pilot program to assess the effectiveness of the program in the early identification of students with characteristics of dyslexia and related disorders and in meeting the educational needs of such children.

E. Based upon an analysis of the periodic progress monitoring reports and the final external performance evaluation conducted in each participating school system, the Department of Education, after review and approval by the State Board of Elementary and Secondary Education, shall submit the following reports to the Senate Committee on Education and the House Committee on Education:

(1) Not later than August 15, 2009, an interim report on the progress made by each participating school system in implementing the pilot program.

(2) Not later than March 15, 2010, a comprehensive final report which shall include a determination of whether the program should be implemented on a statewide basis.

F. The State Board of Elementary and Secondary Education shall adopt such rules and regulations as are necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

G. In addition to any funds which may be provided by the legislature, participating school systems may seek and accept gifts, grants, and donations, including federal funds, from any available source.

Acts 2007, No. 217, §1, eff. July 2, 2007; Acts 2008, No. 776, §1, eff. July 6, 2008.



RS 17:25 - Funds for parish and city school boards; warrants

§25. Funds for parish and city school boards; warrants

A.(1) The superintendent shall prepare and transmit to each parish and city school board, during the current calendar or fiscal year, monthly warrants on the state official designated by law for such purpose. The warrant shall cover the amount of the funds due each such school board based upon the total funds appropriated for all school boards in accordance with such formula as is adopted for the purpose by the board in accordance with law. Each warrant shall be made payable to the treasurer of the school board. These warrants shall be drawn by the superintendent subject to the control of and regulations established by the board.

(2) Notwithstanding any other provision of law to the contrary, the superintendent of education is authorized to withhold the warrants for any monies payable under the minimum foundation program to any local school system that fails to timely provide to the Department of Education the completed minimum foundation program equalization report until the completed report is provided.

B. When a warrant is presented to the designated state official on whom drawn in accordance with law, that official shall issue his warrant to the state treasurer for the payment thereof.

Acts 1975, No. 274, §1. Acts 1984, No. 284, §1, eff. July 1, 1984.



RS 17:25.1 - Minimum foundation program; date for payments

§25.1. Minimum foundation program; date for payments

A. As used in this Section, the following words and phrases shall have the following meanings unless the context otherwise requires:

(1) "Department" means the Department of Education acting through the superintendent or his designee.

(2) "Schedule notice" means a notice sent by the department by registered or certified mail to each affected parish and city school board describing a disbursement schedule for the amounts payable annually to the board under the Minimum Foundation Program pursuant to this Section.

(3) "Transmit" means depositing in the mail, allowing a designated person to pick up the check, or directly depositing the check in a bank in the city of Baton Rouge designated by the parish or city school board, whichever method each city or parish school board designates to the department.

B.(1) The department shall transmit to each parish and city school board not later than the twenty-fifth day of each month, one-twelfth of the amount payable annually to the board under the Minimum Foundation Program, unless the department mails a schedule notice to each parish and city school board on or before May 1 of each year which contains such information as is required to inform such boards that a disbursement schedule of the amount payable annually to the board under the Minimum Foundation Program will be implemented pursuant to this Section. However, for fiscal year 1988-1989, the schedule notice shall be mailed on or before the end of the regular legislative session from a schedule provided by the Division of Administration, Appropriation's Control or the state treasurer.

(2) Notice and implementation of a disbursement schedule pursuant to this Section shall by its terms in no way reduce the aggregate annual Minimum Foundation Program funds payable to all parish and city school boards and the annual Minimum Foundation Program funds payable to an individual parish or city school board in accordance with Article VIII, Section 13(B) of the Constitution of Louisiana.

C. The schedule notice shall set forth the fraction or percentage of annual Minimum Foundation Program disbursements, if any, to be transmitted each month, the latest day on which the disbursements, if any, will be transmitted, which date shall not be later than the twenty-fifth day of any month during which disbursements are scheduled to be transmitted, and such other information as the department deems necessary or convenient.

D. The department shall submit appropriate warrants and documents to the division of administration and the state treasurer at such times as will allow the state treasurer to issue checks for such payments on the twenty-fourth day of each month, or if the schedule notice has been given as provided by this Section, at such times as will allow the state treasurer to issue checks for such disbursements no later than the dates set forth in the schedule notice.

E.(1) A disbursement schedule for which the schedule notice has been given shall not be effective during the fiscal year described therein unless and until an amount in addition to the aggregate Minimum Foundation Program formula amount shall have been included in the general appropriations act for such fiscal year sufficient to reimburse each parish and city school board for the interest expense and costs, if any, incurred as a direct result of an alternative borrowing caused by the implementation of a disbursement schedule pursuant to this Section. The aggregate interest expense and costs, if any, projected to be incurred by parish and city school boards and included in the general appropriations act shall be projected and calculated by the department and such calculation shall be conclusive.

(2) Any expenditure by the state for the reimbursement to any parish or city school board of any interest expense and costs shall be made upon proof of actual direct expenditures by the parish or city school board and shall be payable no later than the last day of the then current fiscal year.

F. Nothing herein shall relieve the state of the obligation to make payments in the event that borrowable funds are not available to parish and city school boards as certified by the department.

Acts 1984, No. 463, §1; Acts 1988, No. 728, §1, eff. July 18, 1988.



RS 17:26 - Expenses of superintendent and employees

§26. Expenses of superintendent and employees

The travel and other necessary expenses of the superintendent and the employees of the department, while engaged in their official duties, shall be paid by the superintendent from funds appropriated by the legislature for the purpose.

Acts 1975, No. 274, §1.



RS 17:27 - Superintendent's records; use of certified copies as evidence

§27. Superintendent's records; use of certified copies as evidence

Certified copies of records and papers in the office of the superintendent shall in all cases be received and admitted in evidence in lieu of the originals.

Acts 1975, No. 274, §1.



RS 17:28 - Certified school nurses; city and parish school systems; plan development, adoption, and implementation

§28. Certified school nurses; city and parish school systems; plan development, adoption, and implementation

A. Each city and parish school system shall employ at least one school nurse certified by the State Board of Elementary and Secondary Education but shall not exceed a statewide average of one certified school nurse for each one thousand five hundred students. Each certified school nurse shall be responsible for performing such health care services as may be required by state law, guidelines established by the Department of Education, or both, provided these services comply with the rules and regulations as established by the Louisiana State Board of Nursing. The school nurse program shall be funded through the state general fund and included within the budget of the Department of Education, office of academic programs, bureau of student services.

B.(1) By not later than November 1, 1995, each city and parish school system may develop and adopt a plan relative to school nurse programs which shall include but not be limited to information as to the number of certified school nurses employed by each system and if not sufficient, the number each system projects is needed, and the cost of employing such nurses including all local, state, and other sources of funding.

(2) By not later than January 30, 1996, each city and parish school system may submit such plans to the state superintendent of education for approval and the superintendent may submit such plans to the Joint Legislative Committee on the Budget prior to the beginning of the 1996 Regular Session of the Legislature.

(3) The state superintendent of education may provide for the implementation by each city and parish school system of such plans beginning with the 1997-1998 school year.

Acts 1985, No. 735, §1, eff. July 17, 1985; Acts 1995, No. 1090, §1, eff. June 29, 1995.



RS 17:29 - Social workers; failing schools; applicability

§29. Social workers; failing schools; applicability

A. A full-time social worker shall be employed in each city, parish, and other local public school which has been identified as a failing school as defined by the State Board of Elementary and Secondary Education pursuant to policies developed and adopted by the board for implementation of the school and district accountability system. For purposes of this Section, "social worker" shall mean any person who holds a valid professional ancillary certificate in school social work issued by the state Department of Education.

B. The provisions of this Section shall be applicable to any city, parish, or other local public school board in any municipality having a population above three hundred thousand persons according to the latest federal decennial census.

Acts 2003, No. 384, §1, eff. June 18, 2003; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:31 - State Advisory Commission on Teacher Education and Certification

SUBPART B-1. TEACHER EDUCATION AND

CERTIFICATION COMMISSION

§31. State Advisory Commission on Teacher Education and Certification

A.(1) There is hereby created the State Advisory Commission on Teacher Education and Certification, hereafter referred to as the "commission", to consist of thirteen members, who shall be appointed as provided in this Section, and the director of the division of teacher standards, assessment and certification in the state Department of Education who shall serve as an ex officio, nonvoting member and act as liaison between the commission and the state Department of Education. Nine of the members shall be employed by a city, parish, or other local public school system or by the state school system; one member shall be a member of the faculty of a college of education in this state; one member shall represent the Board of Regents; and two members shall represent the Blue Ribbon Commission on Teacher Quality or its successor. None of the members serving on the board shall be employed by the same school system.

(2) Members shall be appointed by the state superintendent of education with the advice and consent of the State Board of Elementary and Secondary Education, hereinafter referred to as the "board", as follows:

(a) Of the nine members who are employed by a school system:

(i) One shall be certified in administration and supervision and employed as a principal or assistant principal and be appointed from a list of principals and assistant principals nominated by the Louisiana Association of Principals.

(ii) One shall be certified in administration and supervision and employed as a supervisor and be appointed from a list of supervisors nominated by the Louisiana Association of School Executives.

(iii) One shall be certified in administration and supervision and employed as a superintendent and be appointed from a list of superintendents nominated by the Louisiana Association of School Superintendents.

(iv) Six shall be certified, employed, and actively engaged as full-time practicing classroom teachers.

(b) Of the six classroom teachers:

(i) Two, one elementary school teacher and one middle or high school teacher, shall be appointed from a list of teachers nominated by the Louisiana Association of Educators.

(ii) Two, one elementary school teacher and one middle or high school teacher, shall be appointed from a list of teachers nominated by the Louisiana Federation of Teachers.

(iii) One shall be appointed from a list of teachers nominated by the Association of Professional Educators.

(iv) One teacher shall be appointed from a list of teachers nominated by the J. K. Haynes Foundation.

(c) One member who shall be a member of a faculty of a college of education in this state shall be appointed from a list of such faculty members nominated by the Louisiana Association of Colleges for Teacher Education.

(d) One member who shall represent the Board of Regents to be appointed by the commissioner of higher education.

(e) Two members who shall represent the Blue Ribbon Commission on Teacher Quality or its successor, to be appointed by its chairperson.

B. To be appointed and serve, all persons shall have the following qualifications:

(1) A minimum of five years of employment in this state in the employment position the person is appointed to represent as well as current employment in such position.

(2) If employed in a public school system, hold a regular teaching certificate of the highest classification issued pursuant to board regulation.

(3) Have subscribed to an oath of office, prior to beginning service.

C. A member shall be removed from the commission and his seat declared vacant if:

(1) The member resides out of this state.

(2) The member fails to remain actively employed in the employment position he was appointed to represent.

(3) The member is absent from two consecutive meetings of the commission, unless such absences are excused by the commission.

D. Vacancies shall be filled in the manner prescribed for regular appointments for the remainder of the unexpired term. A person appointed to fill a vacancy shall assume office at the next meeting of the commission after his appointment.

Acts 1986, No. 873, §1; Acts 1993, No. 528, §1; Acts 2003, No. 302, §1, eff. June 13, 2003.

NOTE: SEE ACTS 1993, NO. 528, §2.



RS 17:32 - Domicile; organization and meetings of commission; terms; quorum; compensation

§32. Domicile; organization and meetings of commission; terms; quorum; compensation

A. The commission shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The commission shall hold its initial meeting no later than November 1, 1986, in Baton Rouge, at which time the commission shall organize, determine the terms of the initial members as provided in this Section, adopt rules of procedure, determine when regular meetings shall be held and the method of calling special meetings, elect a chairperson and a vice chairperson, each of whom shall serve for two years or until thereafter a successor is appointed and qualified, and transact such other business as the state Department of Education considers advisable. A minimum of one meeting shall be held each year in order to review records and make recommendations.

C. At the commission's initial meeting, the term of office of each member shall be determined by lot. Of the initial members, three members shall serve for a term of four years, four members shall serve for a term of three years and four members shall serve for a term of two years. Thereafter, members shall serve for a term of four years or until his successor is appointed and qualified thereafter. Except for the initial members, the term of office of each member shall be deemed to begin on the first day of September of the year of his appointment.

D. Six members of the commission shall constitute a quorum for the transaction of business. The commission shall conduct its business as required in R.S. 42:11 et seq. The minutes of the proceedings of each meeting of the commission shall be read at the succeeding meeting, corrected, and approved, which approval shall be noted in the proceedings. By resolution, the commission may waive the reading of the minutes of any of its proceedings, provided that such minutes have been distributed to the members of the commission at least two days prior to the date of the succeeding meeting and that copies of such minutes are made available to the public and news media. Such resolution shall be in full force and effect until such time as amended or rescinded by the commission.

E. Members shall serve without compensation but shall receive time off without loss of pay or benefits while serving in their official capacity.

Acts 1986, No. 873, §1; Acts 2003, No. 302, §1, eff. June 13, 2003.



RS 17:33 - Powers, duties, and functions

§33. Powers, duties, and functions

A. The commission shall serve as one of the advisors to the State Board of Elementary and Secondary Education in the following areas:

(1) Recommend standards for the types and grades of certificates as specified by regulations approved by the board and promulgated by the state Department of Education after consultation with the board, the state superintendent of education, and other appropriate agencies. Certification standards shall not be any less than the minimum standards prescribed in R.S. 17:7(6) and 17:7.1.

(2) Recommend state standards, national standards, or a combination thereof for the approval of pre-service and advanced certification programs after consultation with national and regional accreditation organizations for recommendations to the State Board of Elementary and Secondary Education.

B. All books, records, documents, files, and other materials, excluding any information or materials which are not otherwise a public record, pertaining to teacher training institutions and teacher education, training, and certification in the possession of the division of teacher standards, assessment, and certification of the state Department of Education shall be available to the commission effective September 1, 1986, or as soon thereafter as the commission is organized and the commission shall cooperate with the department in the performance of its functions. This Subsection shall not be construed to authorize the creation of any other position within the state Department of Education to fulfill these duties.

Added by Acts 1986, No. 873, §1; Acts 2003, No. 302, §1, eff. June 13, 2003.



RS 17:41 - Attorney general and superintendent; opinions and advice

SUBPART C. GENERAL PROVISIONS

§41. Attorney general and superintendent; opinions and advice

A. Upon the request of the superintendent, the board, or any parish or city superintendent if authorized by the parish or city school board and its legal adviser, the attorney general shall give his opinion in regard to any controversy or dispute affecting any of these officers or boards, relating to the rights or duties of any of them, or affecting the schools under the charge of any of them.

B. The superintendent, whenever requested, shall give advice, explanations, instructions, or information to members of school boards, to superintendents, and to citizens relative to the public school law; the duties of the public school officers; the rights and duties of parents, guardians, pupils, and all officers; the management of the schools, and any other question calculated to promote the cause of education.

Acts 1975, No. 274, §1.



RS 17:42 - References in laws to board and superintendent

§42. References in laws to board and superintendent

Wherever in Title 17 of the Louisiana Revised Statutes or in any other law with respect to public elementary and secondary schools, vocational-technical and post secondary vocational-technical schools and programs, and special schools under the supervision and control of the State Board for Elementary and Secondary Education, reference is made to the State Board of Education or to the state superintendent of public education, after September 12, 1975. Such reference shall mean and refer to the State Board for Elementary and Secondary Education or to the superintendent of education for elementary and secondary education, as the case may be.

Acts 1975, No. 274, §1.



RS 17:43 - Special schools defined; benefits for certificated teachers; legislative policy

PART I-A. SPECIAL SCHOOLS

SUBPART A. SPECIAL SCHOOLS IN GENERAL

§43. Special schools defined; benefits for certificated teachers; legislative policy

A. It is declared to be legislative policy that the Louisiana special schools, which include the Louisiana Schools for the Deaf and Visually Impaired and the Louisiana Special Education Center, and the special schools comprising Special School Programs, operated and maintained as a part of the public educational system by the Louisiana Department of Education, shall provide all benefits, privileges, rights, and powers as provided for certificated teachers in the public elementary and secondary schools in the interest of statewide uniformity of administration of teacher welfare benefits, including but not limited to the benefits enumerated in this Part.

B.(1) As used in this Part "special schools" includes all Louisiana special schools and all schools or educational programs in Special School Programs operated by the Louisiana Department of Education through the Special School District.

(2) Teachers at the Louisiana Schools for the Deaf and Visually Impaired may attain tenure in the educational program, either the educational program for the hearing impaired or the educational program for the visually impaired, for which they are certified. Teachers at the Louisiana Special Education Center may attain tenure at the Louisiana Special Education Center. Teachers in Special School Programs may attain tenure in Special School Programs.

Added by Acts 1979, No. 260, §1; Acts 2012, No. 441, §1.



RS 17:44 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

SUBPART B. SALARY BENEFITS FOR TEACHERS OF

EXCEPTIONAL CHILDREN IN SPECIAL SCHOOLS

§44. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:45 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

SUBPART C. TENURE FOR CERTIFIED

TEACHERS IN SPECIAL SCHOOLS

§45. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:46 - Sabbatical leave program

SUBPART D. SABBATICAL LEAVE FOR TEACHERS

IN SPECIAL SCHOOLS

§46. Sabbatical leave program

A.(1)(a) Members of the fully certified, tenured teaching staff of the special schools shall be eligible for sabbatical leaves for the purpose of professional or cultural improvement or medical leave for the two semesters immediately following any twelve or more consecutive semesters of active service where the teacher is employed, or for the one semester immediately following any six or more consecutive semesters of service.

(b) As used in this Subpart, the words "teacher" or "teaching staff" shall include any social worker, guidance counselor, school nurse, audiologist, educational diagnostician, speech-language pathologist, or school psychologist employed by a special school who holds the appropriate valid professional ancillary certificate issued by the state Department of Education and who has served in the Special School District for the number of years required for probationary teachers to attain tenure. For a school nurse, a professional ancillary certificate means a Type A, Type B, or Type C certificate.

(c) For purposes of this Subpart, Louisiana Schools for the Deaf and Visually Impaired, Louisiana Special Education Center, and Special School Programs are considered separate schools.

(2) Absence on sick leave under Subpart E of this Part or on maternity leave of absence, as provided for under Subpart F of this Part, for the period of disability occasioned by pregnancy and/or childbirth as determined by a certificate from the employee's attending physician, shall not be deemed to interrupt the active service herein provided for; nor shall absence on involuntary military service in the armed forces of the United States, nor on military leave under Subpart G be deemed to interrupt the active service herein provided for retroactive to the school session in 1960-61 beginning in the year 1960.

B. Applications for sabbatical leave shall be made on a form to be provided by the superintendent of the Special School District. Applications shall be sent to the superintendent of the Special School District by registered or certified mail at least sixty days preceding the beginning of the semester of the school year for which leave is requested, except that, where a teacher has become sick during a semester and requests medical leave for the purpose of recuperating from such sickness, it shall be sufficient if the application is mailed thirty days before the date upon which the requested leave is to commence.

C.(1) Whenever, in accordance with the provisions of this Section, some of the applications cannot be granted, from among those which would otherwise be granted, those to be granted, except as hereinafter specified, shall be determined in the following manner:

(a) Preference in every case shall be given to the applicant who has rendered active service in the special school for the greatest number of consecutive semesters immediately preceding the period for which leave is requested, provided that when any two applicants rank equally in point of continuous service, preference in every case shall be given to the applicant who has rendered service in the special school for the greater total number of semesters.

(b) When any two applicants rank equally both in point of continuous service and in point of total service, preference in every case shall be given to the applicant whose date of birth is earlier.

(c) Applicants whose applications are filed in the first thirty days of the semester shall be given preference over those who seek sabbatical leave under the special provisions relating to sickness during a school semester.

(2) Whenever, in accordance with the method of selection outlined in Paragraph(1) of this Subsection, the quota established for medical leave has been filled, all remaining applications shall be rejected and shall be disregarded in any further selection of applicants for that semester. Those whose applications are rejected have the right to apply in any future semester.

D. Every applicant shall be notified by the superintendent of the Special School District in writing within sixty days after the final day for the filing of the application whether the application has been granted or rejected; where the application is for medical leave from sickness the superintendent shall notify the applicant within thirty days from the date of the filing of the application whether the application has been granted or rejected or if further medical examination, as permitted by this Section, is required. If the application has been rejected, the reasons for such rejection shall be specified.

E.(1) No person whose application for sabbatical leave has been granted shall be denied such leave except as otherwise provided in this Section.

(2) Every application shall specify all of the following:

(a) The period for which leave is requested.

(b) Whether leave is requested for the purpose of professional or cultural improvement, or for the purpose of medical leave.

(c) The precise manner, insofar as possible, in which such leave, if granted, will be spent.

(d) The semesters spent in active service in the special school from which leave is requested.

(e) The date of birth of applicant.

(3) The application shall contain a statement, over the signature of the applicant, that he agrees to comply with the provisions of this Subpart.

(4)(a) Every application for medical leave shall be accompanied by a statement from a licensed physician certifying that the leave is medically necessary.

(b)(i) If the superintendent, upon review of the application, questions the validity or accuracy of the certification, he may require the applicant, as a condition for continued consideration of the application, to be examined by a licensed physician selected by the superintendent. In such a case, the special school employing the applicant shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the superintendent finds medical necessity, the leave application shall be granted.

(ii) If the physician selected by the superintendent disagrees with the certification of the physician selected by the applicant, then the special school employing the applicant may require the applicant, as a condition for continued consideration of the application, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose. All costs of an examination and any required tests by a third doctor shall be paid by the special school employing the applicant. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the superintendent in the form of a sworn statement, as referenced in R.S. 14:125.

(d) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Any applicant who, at the expiration of the semester in which he applies, is ineligible for the sabbatical leave requested or who has not complied with the provisions of Subsections A through D of this Section, shall have his application rejected, but all other applicants may have their applications granted, provided that all leaves requested in such applications could be taken without violating the following provision: At no time during the school year shall the number of persons on sabbatical leave exceed ten percent of the total number of teachers employed in the special school.

G.(1)(a) Every person on medical leave is prohibited from undertaking any gainful employment during such leave unless all of the following conditions are met:

(i) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of such leave.

(ii) The doctor who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the leave is granted.

(iii) The superintendent of the Special School District authorizes such part-time work.

(b) Violation of the prohibition in this Subsection shall result in the medical leave being rescinded.

(2) Every person on sabbatical leave for the purpose of professional or cultural improvement shall, during each semester of leave:

(a) Pursue a program of study, earning at least nine undergraduate credit hours provided such hours directly improve the person's skills and knowledge as a teacher, six graduate credit hours, or be certified a full-time student at an institution of higher learning accredited by the board of education of the state or territory in which such institution is located, provided that in case less than fifteen weeks is so spent the number of weeks less than fifteen not so spent shall be spent in one or the other of the two alternatives below enumerated;

(b) Pursue a program of independent study, research, authorship or investigation which involved an approximately equivalent amount of work and which is approved by the employing special school, or

(c) Engage in travel which is so planned as to be of definite educational value and which is approved by the employing special school.

(3) Each person on sabbatical leave, as a condition of the leave, shall be prohibited from being employed during his leave by any public or private elementary or secondary school in Louisiana or in any other state.

H. Every person on sabbatical leave shall transmit to the superintendent within thirty days after the beginning of each semester of leave a written report of approximately one hundred words, of the manner in which such leave will be spent, and within thirty days after the end of such leave, a written report of approximately two hundred and fifty words, of the manner in which such leave has been spent. In case such person has elected to spend any semester in accordance with provisions of Subparagraph G(2)(a) of this Section, the initial report shall indicate the institution being attended and the number of credit hours being taken, and the final report shall be accompanied by official evidence that the number of credit hours required has been taken at the institution specified.

I. Any person who fails to comply with the provisions of Subsections G and H of this Section may have his leave terminated by the superintendent of the Special School District at any time, except where noncompliance is due to conditions which would have constituted sufficient grounds for failing to perform his duties had he been in active service.

J. No person on sabbatical leave shall be denied the regular increment of increase in salary because of absence on sabbatical leave.

K. Service on sabbatical leave shall count as active service for the purpose of retirement and contributions to the retirement fund shall be continued.

L. Every person on sabbatical leave shall be returned at the beginning of the semester immediately following such leave to the same position at the same special school from which such leave was taken, unless otherwise agreed to by him.

M. Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his position and employment which he would have enjoyed had he not taken his leave but remained in active service in the schools in which he is employed.

N.(1) Each person granted sabbatical leave shall receive and be paid compensation at the rate of sixty-five percent of the person's salary at the time the leave begins.

(2) The superintendent of the Special School District may grant such additional leave or compensation as he may establish and fix in the best interest of the special school.

O. Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the teaching staff are paid, and in the same manner.

P. The superintendent of the Special School District may grant leaves of absence, without pay, for periods not exceeding one year, to any regularly employed teacher or other employee, who requests such leave in writing, whenever in the discretion of the superintendent such leave is in the best interests of the special school. The granting of such leaves shall not affect any tenure rights which the applicant may have acquired prior thereto.

Q. Each person granted sabbatical leave shall sign an agreement or contract with the superintendent of the Special School District stipulating that, as a condition of his sabbatical leave and in order to be eligible for compensation during such leave, he will return to service for one semester for each semester of leave following the expiration of his leave in the special school granting the leave. Should a person taking sabbatical leave fail to return to service in the special school granting leave for one semester for each semester of leave following the expiration of such leave for any reason other than incapacitating illness as certified by two physicians, that person shall forfeit all compensation received during the leave period, provided however, the superintendent may waive the provisions of this Section in accordance with the prepublished criteria if he deems to be in the best interest of the special school to do so. No such waiver shall favor or discriminate against any employee or applicant because of his job description, age, race, or sex.

R. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Added by Acts 1979, No. 260, §1; Acts 1999, No. 1342, §1; Acts 2003, No. 682, §1; Acts 2008, No. 432, §1; Acts 2010, No. 470, §1; Acts 2012, No. 441, §1; Acts 2012, No. 788, §3, eff. June 13, 2012.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2, relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:47 - Sick and personal leave

SUBPART E. SICK LEAVE AND PERSONAL LEAVE

FOR TEACHERS IN SPECIAL SCHOOLS

§47. Sick and personal leave

A.(1) All teachers employed by the special schools of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Such sick leave when not used in any year shall be accumulated to the credit of the teacher without limitation. Provided that when a teacher is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness; provided, further that the superintendent of the Special School District is authorized to adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The superintendent may grant additional sick leave, without loss of pay, or with such reduction of pay as he may establish and fix.

(2) The minimum of ten days of sick leave provided in this Subsection shall be allowed based on a teacher beginning work at the beginning of a school year. In the case of a teacher who begins work in the first month of a school year, ten days shall be allowed; in the case of a teacher who begins work in the second month of a school year, nine days shall be allowed; in the case of a teacher who begins work in the third month of a school year, eight days shall be allowed; in the case of a teacher who begins work in the fourth month of a school year, seven days shall be allowed; in the case of a teacher who begins work in the fifth month of a school year, six days shall be allowed; in the case of a teacher who begins work in the sixth month of a school year, five days shall be allowed; in the case of a teacher who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of a teacher who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

B. Upon the retirement of any teacher from a special school or upon his death prior to retirement, the teacher or his heirs or assigns, shall be paid for sick leave which has accrued to such teacher but which remains unused at the time of retirement or at the time of death if prior to retirement, not to exceed twenty-five days of such unused sick leave. Such pay shall be at the rate of pay received by the teacher at the time of retirement or death prior to retirement; provided that unused sick leave beyond twenty-five days may be paid at the discretion of the superintendent of the Special School District.

C.(1)(a)(i) Any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school who is injured or disabled while acting in his official capacity as a result of assault or battery by any student or person shall receive sick leave for a period of up to one calendar year without reduction in pay and without reduction in accrued sick leave days or accrual of sick leave days while disabled as a result of such assault or battery. However, any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school shall be required to present a certificate from a physician selected by the employee certifying such injury and disability. Nothing in this Subsection shall prohibit the governing authority of the special school from extending this period beyond one calendar year.

(ii) If the governing authority of the special school questions the validity or accuracy of the physician certification provided for in Item (i) of this Subparagraph, the governing authority may require the employee to be examined by a physician selected by the governing authority. In such a case, the governing authority shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the governing authority certifies the injury or disability, the leave shall be granted. If the physician selected by the governing authority disagrees with the certificate of the physician selected by the employee, then the governing authority may require the employee to be examined by a third physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the governing authority. All costs of an examination and any tests required by a third physician shall be paid by the governing authority. The opinion of the third physician shall be determinative of the issue.

(iii) The opinion of each physician consulted as provided in this Subparagraph shall be submitted to the governing authority in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(b)(i) Any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school who while acting in his official capacity is injured or disabled as a result of physical contact with a student or others while providing physical assistance to a student to prevent danger or risk of injury to the student or others shall receive sick leave for a period of up to one calendar year without reduction in pay and without reduction in accrued sick leave days or accrual of sick leave days while injured or disabled as a result of rendering such assistance. Such secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school shall be required to present a certificate from a physician selected by the employee certifying such injury or disability. Nothing in this Subsection shall prohibit the governing authority of the special school from extending this period beyond one calendar year.

(ii) If the governing authority of the special school questions the validity or accuracy of the physician certification provided for in Item (i) of this Subparagraph, the governing authority may require the employee to be examined by a physician selected by the governing authority. In such a case, the governing authority shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the governing authority certifies the injury or disability, the leave shall be granted. If the physician selected by the governing authority disagrees with the certificate of the physician selected by the employee, then the governing authority may require the employee to be examined by a third physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the governing authority. All costs of an examination and any tests required by a third physician shall be paid by the governing authority. The opinion of the third physician shall be determinative of the issue.

(iii) The opinion of each physician consulted as provided in this Subparagraph shall be submitted to the governing authority in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(2) The sick leave authorized by this Subsection shall be in addition to all other sick leave authorized in this Section, provided that additional sick leave earned during the period of disability as a result of such assault or battery or physical contact shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement or compensated for in any other manner except as authorized in this Subsection.

(3)(a) Any secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school who is injured or disabled while acting in his official capacity shall be entitled to weekly wage benefits under the workers' compensation law of the state of Louisiana and/or to sick leave benefits under the provisions of this Section, at his option, but in no event shall such benefits exceed the total amount of the regular salary the secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school was receiving at the time the injury or disability occurred.

(b) In any case in which a secretary, paraprofessional employee, school aide, teacher, or superintendent of a special school supplements workers' compensation with accumulated or extended sick leave, the amount of sick leave used shall be calculated on an hourly basis.

D.(1)(a) The superintendent of the Special School District shall permit each teacher to take up to ninety days of extended sick leave in each six-year period of employment which may be used for personal illness or illness of an immediate family member in the manner provided in this Subsection at any time that the teacher has no remaining regular sick leave balance.

(b) As used in this Subsection, the following terms shall have the following meanings:

(i) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or daughter, or a legal ward of a teacher standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(ii) "Immediate family member" means a spouse, parent, or child of a teacher.

(iii) "Parent" means the biological parent of a teacher or an individual who stood in loco parentis to the teacher.

(2)(a) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(b) The balance of days of extended leave available to a teacher shall transfer with such teacher from one public school employer to another without loss of days and without restoration of days.

(c) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to a teacher.

(3)(a) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(b) Any teacher on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

(4)(a) No teacher may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(i) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(ii) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(b) Any violation of this prohibition may require the teacher to return to the employer all compensation paid during any week of extended leave in which the teacher worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

(5) On every occasion when a teacher uses extended sick leave, a statement from a licensed physician certifying that the leave is medically necessary for the teacher or that the immediate family member's illness is serious and requires the presence of the teacher shall be presented prior to the extension of such leave.

(6)(a) If the superintendent, upon review of the application, questions the validity or accuracy of the certification, the employer may require the teacher or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the employer. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the employer finds medical necessity, the leave shall be granted.

(b) If the physician selected by the public school employer disagrees with the certification of the physician selected by the teacher or the immediate family member, then the employer may require the teacher or immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the superintendent in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in Subsection A of this Section, special schools shall adopt a policy providing for employees suffering from catastrophic and long-term illness.

(ii) The superintendent may, as part of a collective bargaining agreement, or by policy provide additional compensation or extended leave days in excess of what is required in this Section.

(e) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

E. No teacher employed in a special school shall suffer any loss or deduction of pay for tardiness, unless such tardiness has caused loss of time from official class duties, on more than two occasions and for a period of one hour or more, during any one school year. In all cases where deduction of pay may be made as herein provided, the amount of pay deducted shall be based on one day's pay proportioned to the period of tardiness. To definitely fix and establish the extent of time tardy, a teacher, upon request of his superior or superintendent, shall sign a slip stating the time of his arrival and reporting for duty; and if not requested so to do, he may voluntarily sign such a slip and present it to the superior or superintendent.

F. All teachers employed by the special schools of this state, upon accumulating unused sick leave under the provisions of Subsections A through C of this Section shall be entitled to and shall be allowed up to two days absence during each school year for urgent personal reasons without loss of pay; provided, however, such special school shall adopt a uniform policy on personal leave which would apply to all teachers under its jurisdiction. Personal leave shall be charged to and deducted from unused sick leave already earned and accumulated under the provisions of Subsections A through C of this Section as of the date personal leave is taken. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

G.(1) For the purposes provided in this Subsection, all sick leave accumulated by each teacher and superintendent pursuant to the provisions of this Subpart shall be vested in the teacher or superintendent by whom such leave has been accumulated. In the event of the transfer of such teacher or superintendent from one public school system to another in this state or upon the return of such teacher or superintendent to the same school system within five years or such longer period of time as may be approved by the governing authority of the school system to which the teacher or superintendent returned, regardless of the dates on which the leave was accumulated or the date of the transfer or return of the teacher or superintendent, such vested leave shall be transferred or returned to or continued by the school system to which he transfers or returns and shall be retained to the credit of such teacher or superintendent. When any teacher or superintendent uses accrued sick leave which has been transferred from one public school system to another, the sick leave used shall be assessed against the most recent sick leave earned and accrued and successively from sick leave accrued last to sick leave accrued first.

(2) All actual costs incurred by any public school system as a result of the use by any teacher or superintendent of any accumulated leave transferred, returned, or continued as provided in Paragraph (1) of this Subsection shall be paid by the employing school system.

Added by Acts 1979, No. 260, §1; Acts 1988, No. 740, §1, eff. July 15, 1988; Acts 1988, No. 751, §1, eff. July 15, 1988; Acts 1989, No. 576, §1, eff. July 6, 1989; Acts 1991, No. 360, §1, eff. July 6, 1991; Acts 1995, No. 663, §1; Acts 1995, No. 1196, §1, eff. June 29, 1995; Acts 1999, No. 663, §1, eff. July 1, 1999; Acts 1999, No. 1341, §1; Acts 2004, No. 603, §1, eff. July 1, 2004; Acts 2012, No. 441, §1.

NOTE: See Acts 1999, No. 1341, §2, relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §1, relative to increases in teacher compensation (amends Acts 1999, No. 1341, §2.)



RS 17:48 - Maternity leave

SUBPART F. MATERNITY LEAVE FOR TEACHERS

IN SPECIAL SCHOOLS

§48. Maternity leave

A. The superintendent of the Special School District shall grant leaves of absence to regularly employed women teachers for a reasonable time before and after childbirth. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of Subpart C of this Part.

B. The position vacated by a teacher who has been granted a maternity leave, or by a teacher transferred to the position vacated by a teacher taking a maternity leave, in accordance, may be filled by the appointment of substitute teachers.

C. A substitute teacher appointed under the provisions of Subsection B of this Section shall not acquire any of the tenure rights or privileges provided for in Subpart C of this Part, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.

Added by Acts 1979, No. 260, §1; Acts 2012, No. 441, §1.



RS 17:49 - Military leave

SUBPART G. MILITARY LEAVE FOR TEACHERS

IN SPECIAL SCHOOLS

§49. Military leave

A. The superintendent of the Special School District shall grant leaves of absence to regularly employed teachers serving in the military service or in the armed forces of the United States for a period dating from induction, enlistment, enrollment, or call to service. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of Subpart C of this Part.

B. The position vacated by a teacher who has been granted a military leave, or by a teacher transferred to the position vacated by a teacher granted a military leave, in accordance with Subsection A of this Section may be filled by the appointment of substitute teachers.

C. A substitute teacher appointed under the provisions of Subsection B of this Section shall not acquire any of the tenure rights or privileges provided for in Subpart C of this Part, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.

Added by Acts 1979, No. 260, §1; Acts 2012, No. 441, §1.



RS 17:51 - Parish boards as bodies corporate; power to sue and be sued; service of citation

PART II. PARISH SCHOOL BOARDS

SUBPART A. ESTABLISHMENT AND ORGANIZATION

§51. Parish boards as bodies corporate; power to sue and be sued; service of citation

There shall be a parish school board for each of the parishes, and these several parish school boards are constituted bodies corporate with power to sue. The legislature hereby authorizes suits against any parish school board for the enforcement of contracts entered into by the school board or for recovery of damages for the breach thereof, without necessity of any further authorization by the legislature. No other suits may be instituted or prosecuted against any parish school board unless in each individual case the legislature first has granted to the party or parties plaintiff the right to sue the particular school board, as provided in Section 26 of Article XIX and Section 35 of Article III of the Louisiana Constitution. In suits against school boards citation shall be served on the president of the board and in his absence on the vice-president.

Amended by Acts 1960, 1st Ex.Sess., No. 25, §1, emerg. eff. Nov. 8, 1960; Acts 1962, No. 67, §1.



RS 17:52 - Election and qualification of members; term of office

§52. Election and qualification of members; term of office

A. There shall be elected by the qualified voters of each parish police jury ward, or the equivalent thereof, of each parish of the state a member of the school board of the parish for each police juror in said ward, or the members of a parish school board shall be elected by the qualified voters in accordance with the school board reapportionment plan then in effect as authorized by law, or the members of a parish school board shall be elected in accordance with any special law applicable to the board, as the case may be. Members of parish school boards shall be elected at the congressional elections. Members elected in 1986 and thereafter shall serve four-year concurrent terms beginning January 1 following their election. In order to implement the concurrent terms provided for herein, those members of the parish school boards who are elected in 1980 shall serve six-year terms beginning January first following their election, those members of the parish school boards who are elected in 1982 shall serve four-year terms beginning January first following their election, and those members of the parish school boards who are elected in 1984 shall serve two-year terms beginning January first following their election.

For purposes of the election of school board members in the election years 1980, 1982, and 1984 the parish school boards of the several parishes, as occasion may arise on account of the increase in the membership by the creation of additional wards or the increase of membership for any single ward, shall by proper resolution maintain the three divisions of the membership of the school boards existing on July 28, 1948, as nearly equal as possible by allotting such new members to one of the three divisions, and when so allotted the term of office of such new member or members shall expire at the same time as the terms of the other members of the said division. Thereafter, the election of additional school board members shall be in accordance with the provisions herein made applicable to the election of school board members in the election year 1986.

B. When the parish school board has no jurisdiction over or control of the public schools of a city in the parish, and when the limits of a ward of such parish extend beyond the limits of such city, only that part of the ward lying outside the limits of the city shall be represented on the parish school board, and that part shall have only one member on the parish school board, who shall be an elector of the ward living outside the limits of the city and shall be elected by the voters of the ward living and voting outside the limits of the said city.

C. Members of the parish school boards shall be elected in accordance with the provisions of the Louisiana Election Code.

D. Each member of a parish school board, in addition to the qualifications otherwise prescribed by law, shall be able to read and write.

E.(1) Any person who at the time of qualification as a candidate for the school board has attained the age of eighteen, resided in the state for the preceding two years, and has been actually domiciled for the preceding year in the parish, ward, or district from which he seeks election is eligible for membership on the school board. However, at the next regular election for members of the school board following a reapportionment, an elector may qualify as a candidate from any district created in whole or in part from a district existing prior to reapportionment if he was domiciled in the prior district for at least one year immediately preceding his qualification and was a resident of the state for the two years preceding his qualification.

(2) The seat of any member who changes his domicile from the district he represents or, if elected after reapportionment, whose domicile is not within the district he represents at the time he is sworn into office shall be vacated thereby, any declaration of retention of domicile to the contrary notwithstanding.

(3) For purposes of this Section, "domicile" means a person's principal or habitual place of residence.

Acts 1960, No. 539, §1, Acts 1975, No. 432, §1; Acts 1977, No. 321, §1; Acts 1980, No 285, §1, eff. July 14, 1980; Acts 1990, No. 1039, §1.



RS 17:52.1 - Appointment of new members upon increase in membership

§52.1. Appointment of new members upon increase in membership

Whenever the membership of a parish school board is increased on account of the increase in membership by the creation of additional wards or the increase of membership to which a ward is entitled, the new members shall be appointed by the governor. Such new members shall possess the qualifications required by law for school board members; they shall be allotted and their terms shall expire as is provided in R.S. 17:52; and their successors shall be elected as is provided by law for the election of school board members.

Added by Acts 1960, No. 181, §1.



RS 17:52.2 - Lafayette Parish School Board; election of members; terms

§52.2. Lafayette Parish School Board; election of members; terms

Notwithstanding the provisions of R.S. 17:52 and any other provision of law to the contrary, members of the Lafayette Parish School Board shall be elected at the gubernatorial elections. The members of the school board shall serve four-year terms beginning January first following their election.

Acts 2014, No. 526, §1, eff. Jan. 1, 2019.

NOTE: See Acts 2014, No. 526, §2, which provides that the members of the Lafayette Parish School Board elected in 2014 shall serve five-year terms and that R.S. 17:52.2 shall apply to the election of members who serve terms subsequent to the terms of the members elected in 2014.



RS 17:53 - School board members; training required

§53. School board members; training required

A.(1) Each member of a city, parish, and other local public school board shall receive a minimum of sixteen hours of training and instruction during his first year of service on the board in order to receive the designation of "Distinguished School Board Member" pursuant to Paragraph (B)(3) of this Section.

(2) Except as provided in Paragraph (1) of this Subsection, each member of a city, parish, and other local public school board shall receive a minimum of six hours of training and instruction annually.

(3) The training and instruction referred to in Paragraphs (1) and (2) of this Subsection shall be in the school laws of this state, in the laws governing the powers, duties, and responsibilities of city, parish, and other local public school boards, and in educational trends, research, and policy. Such training and instruction also shall include education policy issues, including but not limited to the minimum foundation program and formula, literacy and numeracy, leadership development, dropout prevention, career and technical education, redesigning high schools, early childhood education, school discipline, and harassment, intimidation, and bullying. Training also shall include instruction relative to the provisions of the Open Meetings Law, R.S. 42:11 et seq., and the Public Bid Law, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(4) In a city, parish, or other local public school district that has one or more schools identified as academically unacceptable or in need of academic assistance as defined by the State Board of Elementary and Secondary Education pursuant to policies developed and adopted by the board for implementation of the school and district accountability system, at least two of the hours referred to in Paragraphs (1) and (2) of this Subsection shall focus on the improvement of schools identified as failing schools as defined by the state board pursuant to such policies.

B.(1) Any such instruction required by Subsection A of this Section may be received from any of the following sources:

(a) A postsecondary education institution in this state.

(b) Instruction sponsored by the state Department of Education.

(c) An in-service training program conducted by a city, parish, or other local public school board central office or the Louisiana School Boards Association provided that the instruction and the method for demonstrating attendance are preapproved by the Louisiana School Boards Association.

(d) Training and instruction received at any conference presented by the National School Boards Association or by the Council of the Great City Schools, provided that verification of attendance by the school board member at any such training is obtained.

(2) Each school board member's attendance shall be reported by the instructor to the Louisiana School Boards Association.

(3) The postsecondary education institution, the state Department of Education, the school board central office, or the Louisiana School Boards Association that provides such instruction shall issue a certificate of completion annually to each school board member who completes the instruction required by this Section, and a copy of such certificate shall be entered into the minutes of the school board on which such member serves. The superintendent of the school system on which school board the member serves shall be responsible for verifying that any of the training or instruction received by the school board member pursuant to Subsections A and B of this Section meets the requirements of this Section.

(4) A school board member who has received a certificate of completion for the initial sixteen hours of training and instruction required by Paragraph (A)(1) of this Section and has also received an annual certificate of completion of the training required by Paragraph (A)(2) of this Section for the subsequent three consecutive years shall receive the designation of "Distinguished School Board Member" and the State Department of Education shall issue each such member an appropriate certificate attesting to such designation. A school board member in office on January 1, 2011, who has prior service on the board may receive the designation if he receives a certificate of completion of sixteen hours of training during 2011 and receives a certificate of completion of the required training for the subsequent three consecutive years.

C.(1) The Louisiana School Boards Association shall post on its website regularly updated information relative to the number and subject matter of training hours completed by each school board member pursuant to the provisions of this Section.

(2) At least annually, the superintendent of the school system on which school board the member serves shall transmit to the newspaper which is the official journal of the school board a press release detailing the information for his school board that is posted on the Louisiana School Boards Association website pursuant to Paragraph (1) of this Subsection and also shall include in such press release information concerning each school board member who has been designated a "Distinguished School Board Member" pursuant to Paragraph (B)(4) of this Section.

Acts 1998, 1st Ex. Sess., No. 66, §1; Acts 2008, No. 380, §1, eff. Jan. 1, 2009; Acts 2010, No. 552, §1; Acts 2010, No. 705, §1, eff. Jan. 1, 2011; Acts 2010, No. 861, §8.



RS 17:54 - Officers of boards, election; superintendents, qualifications, appointment and removal

§54. Officers of boards, election; superintendents, qualifications, appointment and removal

A. A city or parish school board shall elect from among its members a president and a vice president and fix the terms of office not to exceed four years.

B.(1)(a) Notwithstanding the provisions of R.S. 42:3, each city, parish, and other local public school board shall elect a superintendent of schools, having such qualifications as may be fixed by the State Board of Elementary and Secondary Education, for a period not to exceed four years, which period, however, may extend no longer than two years after the expiration of the term of office of the membership of the board electing the superintendent. The election of a superintendent of schools by a city, parish, or other local public school board shall require the favorable vote of a majority of the entire membership of the school board. A superintendent of schools shall not be required to be a qualified elector or a resident of the political subdivision comprising the school system in which he is to serve as superintendent. He shall be required to devote his entire time to the office of superintendent of schools.

(b)(i)(aa) The superintendent of schools shall be employed by a city, parish, or other local public school board pursuant to a written contract. Such contract shall contain but need not be limited to specific performance objectives. However, for the board of a local public school system that received any variation of a school performance letter grade of "C", "D", or "F", such contract shall establish performance targets at the school and district level as follows: (1) student achievement; (2) student achievement for schools that have received any variation of a school performance letter grade designation of "C", "D", or "F"; (3) graduation rates; (4) graduation rates for schools that have received any variation of a school performance letter grade designation of "C", "D", or "F"; and (5) the percentage of teachers with an "effective" or "highly effective" performance rating. Not less than thirty days prior to the termination of such a contract, the school board shall notify the superintendent of termination of employment under such contract, or in lieu thereof the board and the superintendent may negotiate and enter into a contract for subsequent employment.

(bb) Each local public school board shall submit a copy of its current employment contract with the superintendent of schools to the state superintendent of education.

(cc) A local public school board shall notify the state superintendent of education any time it terminates or fails to renew its employment contract with the local school superintendent, along with the reasons therefor.

(dd) Any employment contract executed, negotiated, or renegotiated after July 1, 2012, between a local school board and a superintendent that does not meet the requirements established in this Subsection shall be null and void.

(ii)(aa) The superintendent may choose not to enter into a subsequent contract and may either terminate his employment or, if he has acquired permanent status as a teacher, resume employment as a teacher.

(bb) The school board, in accordance with the provisions of this Subparagraph, may choose not to offer a subsequent contract to the superintendent.

(iii) The superintendent shall be retained during the term of a contract; however, if the superintendent is found incompetent, unworthy, or inefficient or is found to have failed to fulfill the terms and performance objectives of his contract or to comply with school board policy, then the superintendent shall be removed from office as provided by Subsection C of this Section. Before the superintendent can be removed during the contract period, he shall have the right to written charges and a fair hearing before the board after reasonable written notice.

(iv) Subject to the approval of a majority of its entire membership, the board shall negotiate and offer the superintendent a new contract at the expiration of each existing contract unless a majority of the membership of the board votes at least ninety days prior to the termination of the existing contract against offering a new contract.

(v) Repealed by Acts 2010, No. 720, §2, eff. Jan. 1, 2011.

(2) Prior to filling a vacancy in the position of permanent superintendent of schools, each city and parish school board shall advertise the vacancy and solicit applications for the position. At a minimum, the school board shall publish a notice of the vacancy together with a request for the submission of applications to fill the position in accordance with all of the following:

(a) On two separate days at least one week apart in the official journal of the school board.

(b) Once in a daily newspaper published in the metropolitan area in the state having a population in excess of one hundred thousand persons that is nearest to the school board offices, if such newspaper is not the official journal of the school board.

(3) All publication requirements provided in this Subsection shall be completed at least thirty days prior to action by the school board to fill the position.

C. A city, parish, or other local public school system superintendent may be removed from office for cause prior to the expiration of his contract by the concurring vote of at least two-thirds of the membership of the entire school board at any regular meeting or at any special meeting after due notice.

Acts 1990, No. 1005, §1, eff. July 26, 1990; Acts 1998, 1st Ex. Sess., No. 107, §1, eff. July 1, 1998; Acts 1999, No. 857, §1; Acts 2005, No. 482, §1, eff. July 1, 2005; Acts 2010, No. 720, §§1, 2, eff. Jan. 1, 2011; Acts 2012, No. 1, §1, eff. July 1, 2012.

NOTE: See Acts 1998, 1st Ex. Ses., No. 107, §2 relative to prospective application of Act.



RS 17:55 - Executive committees; appointment

§55. Executive committees; appointment

Each parish school board has authority to appoint from its membership an executive committee of three members, with such duties as may be delegated to it by the parish school board. If the parish school board is composed of thirteen or more members the school board may appoint from its membership an executive committee of four members.

Amended by Acts 1970, No. 343, §1; Acts 1975, No. 647, §1.



RS 17:56 - Compensation of board members and executive committee members

§56. Compensation of board members and executive committee members

A.(1) Members of all parish and city school boards are authorized to receive compensation not to exceed fifty dollars per day for every meeting of the school board. School board members shall not be paid for more than one hundred forty-four days in any one year; provided that no member shall be compensated for more than twelve meetings per month, or, in lieu of such per diem, the school board may elect, by a vote of a majority of the elected members, to go on an expense allowance basis, in which event the maximum allowance shall be eight hundred dollars per month for each member of the school board and nine hundred dollars per month for the school board president. Additionally, members of all parish and city school boards are authorized to receive the same mileage allowance as provided to state elected officials going to and from the meetings for every meeting of the school board as well as reimbursement for travel and related expenses outside the school board's jurisdictional boundaries on school board business. Mileage shall be charged for each day of attendance at each session of the school board. Prior to a meeting of the members of any school board at which the members vote on the method and amount of compensation or mileage to be paid such members, or to make any change therein, the school board shall advertise the time and place where the meeting is to be held in the official journal of the parish of the school board on at least two separate days during the fifteen days immediately preceding such meeting. Any increase in compensation shall be approved by a vote of two-thirds of the total membership of the school board.

(2) In the event that the school board elects to go on an expense allowance basis, a member who does not attend regular or special meetings, including committee meetings, of the board may be required to forfeit up to one-third of said expense allowance for each nonattendance without reasonable excuse, the amount of said forfeiture to be determined by the school board.

B. The members of the executive committees shall receive the same compensation as the members of the board while attending executive committee meetings, but they shall not receive compensation for attending more than one committee meeting in any one calendar month. An executive committee member attending an executive committee meeting and a board meeting on the same day shall not receive compensation for the executive committee meeting.

C. Presidents of parish and city school boards shall receive the same compensation as board members while attending meetings of the board or executive committee and they may, in the discretion of the board, receive per diem for one additional day per month for discharging the duties of their office. In addition to other compensation authorized herein the president of the board may also receive in addition to other compensation received, per diem for not more than two board related committee meetings per month, except as otherwise provided in this Part.

D. The compensation set forth in this Section shall not be changed by amendment to this Section, or by other Act regardless of whether it amends this Section, unless notice of intention to introduce the proposal has been published on two separate days without cost to the state in the official journal for the parish wherein the board is located. If the proposal would change the compensation of all school board members in the state, publication shall also be made in the official journal of the state. The last day of publication shall be at least thirty days prior to introduction of the bill. The notice shall state the amount of the change, the bill shall contain a recital that the notice has been given, and certification of such publication shall be attached to the bill.

E. Any change proposed by a parish or city school board from compensation based on per diem basis to an expense allowance basis as is authorized in Subsection A hereof, shall be adopted only upon prior publication of such proposed change in the official journal of the parish on at least two separate occasions within a period of fifteen days preceding the meeting.

Amended by Acts 1952, No. 536, §1; Acts 1956, No. 334, §1; Acts 1967, No. 57, §1; Acts 1972, No. 373, §1; Acts 1975, No. 647, §2; Acts 1976, No. 235, §1; Acts 1978, No. 220, §1; Acts 1979, No. 295, §2; Acts 1980, No. 526, §1; Acts 1980, No. 619, §1; Acts 1993, No. 936, §1, eff. June 25, 1993.

{{NOTE: SECTION 4 OF ACTS 1980, NO. 619 (§1 OF WHICH AMENDED SUBSEC. A OF THIS SECTION) PROVIDED THAT: "THE PROVISIONS OF R.S. 17:56(A) AS CONTAINED IN SECTION 1 OF THIS ACT SHALL SUPERCEDE THE PROVISIONS OF R.S. 17:56(A) AS CONTAINED IN SENATE BILL NO. 474 OF THE 1980 REGULAR SESSION ONLY AS TO THE VOTE NECESSARY TO INCREASE THE COMPENSATION OF SCHOOL BOARD MEMBERS PROVIDED THAT SENATE BILL NO. 474 IS ENACTED INTO LAW." SENATE BILL NO. 474 WAS ENACTED AS ACTS 1980, NO. 526.}}

{{NOTE: SEE ACTS 1993, NO. 936, §2.}}



RS 17:56.1 - St. Tammany Parish School Board; compensation of members

§56.1. St. Tammany Parish School Board; compensation of members

Notwithstanding any other provisions of law to the contrary, the members of the St. Tammany Parish School Board shall receive the same remuneration as is now or may be hereafter provided by law for members of parish school boards for attendance at all meetings of said board and also for attendance at all meetings of committees on which they serve as members, not to exceed fifty days in any calendar year.

Added by Acts 1972, No. 511, §1.



RS 17:57 - Representation of municipalities on parish boards

§57. Representation of municipalities on parish boards

Whenever a parish contains a municipality, the population of which is more than one-half of that of the entire parish, the municipality shall have representation on the parish school board proportionate to its population.



RS 17:58 - East Baton Rouge Parish School Board; membership

§58. East Baton Rouge Parish School Board; membership

A. Until a single-member district plan is developed and approved in accordance with the provisions of R.S. 17:58.2, the East Baton Rouge Parish School Board shall continue to consist of twelve members elected at the congressional elections. Each member of the board elected to office shall continue in office until the expiration of the term for which he was elected and until his successor is qualified and takes office as otherwise provided by law.

B. Until a single-member district plan is developed and approved in accordance with the provisions of R.S. 17:58.2, the members of the board shall continue to be elected from the following districts and in the following number from each district:

(1) Seven members from the area composed of Ward 1 of the parish of East Baton Rouge.

(2) Three members from the area composed of Ward 2 of the parish of East Baton Rouge.

(3) Two members from the area composed of Ward 3 of the parish of East Baton Rouge.

Amended by Acts 1950, No. 2, §1; Acts 1961, 2nd Ex.Sess., No. 7, §1; Acts 1962, No. 14, §1; Acts 1977, No. 122, §1, eff. June 27, 1977.



RS 17:58.1 - East Baton Rouge Parish School Board; interim successors; terms

§58.1. East Baton Rouge Parish School Board; interim successors; terms

A. Each successor to a member of the East Baton Rouge Parish School Board whose term expires in 1978 shall be elected for a term of four years.

B. Each successor to a member of said board whose term expires in 1980 shall be elected for a term of two years.

Added by Acts 1971, No. 57, §1. Amended by Acts 1977, No. 122, §1, eff. June 27, 1977.



RS 17:58.2 - East Baton Rouge Parish School Board; reapportionment; election districts; terms

§58.2. East Baton Rouge Parish School Board; reapportionment; election districts; terms

A. At the same time as the congressional elections in 1982 and thereafter, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts.

B.(1) On or before December 31, 1981, the East Baton Rouge Parish School Board shall develop a plan to divide the parish into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, utilizing population figures from the 1980 United States government census. Each member of the board shall be elected at the election for school board members to be held at the congressional election to be held in 1982. The members elected in 1982, and their successors in office, shall serve for four-year concurrent terms.

(2) Copies of the proposed single-member district plan shall be submitted to the members of the East Baton Rouge Parish legislative delegation for approval no later than January 15, 1982. The proposed plan shall be approved if the chairman of the East Baton Rouge Parish legislative delegation files with the secretary of state a notarized statement that the parish delegation has held a public meeting to consider the plan, after due public notice, and a majority of the total membership of the delegation has voted to approve the plan. The notarized statement must be filed no later than April 1, 1982. If the East Baton Rouge Parish legislative delegation does not approve the plan submitted by the East Baton Rouge Parish School Board, the legislature shall develop and enact such a plan no later than June 30, 1982.

C. Prior to final adoption of the apportionment plan required above or any future alteration, change or rearrangement of school board election districts, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan, alteration, change or rearrangement and shall cause to be published in a newspaper published within the parish at least twenty (20) days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan and the times and places where copies of the proposed plan are available for public inspection.

D. Vacancies on the board shall be filled as provided by law.

E.(1) In the event the city of Baker municipal school system is established in accordance with R.S. 17:72, on or after the congressional primary election in 2002, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the city of Baker, into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, utilizing population figures from the latest decennial federal census.

(2) Prior to the final adoption of such a new plan, as provided for in Paragraph (E)(1) of this Section, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in a newspaper published within the parish of East Baton Rouge, with parishwide circulation, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the city of Baker municipal school system is established in accordance with R.S. 17:72 shall serve the remainder of the term of office for which he was elected. If a vacancy occurs during said term of office, it shall be filled in accordance with law.

F. At the next congressional primary election following the date of the establishment of the city of Baker municipal school system, on which a regular election for the election of members of parish school board would be held, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with the Paragraphs (E)(1) and (2) of this Section. The members so elected, and their successors in office, shall serve four-year concurrent terms.

G.(1) In addition to any other requirements in this Section, in the event the Zachary Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the geographic area within the boundaries of the Zachary community school system, into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, using population figures from the most recent decennial federal census.

(2) Prior to the final adoption of such plan, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in a newspaper published within the parish of East Baton Rouge, with parishwide circulation, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the Zachary Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system shall serve the remainder of the term of office for which he was elected. If a vacancy occurs during said term of office, it shall be filled in accordance with law from districts in effect at the time the office is filled.

(4) At the next date on which a regular election for the election of members of the East Baton Rouge Parish School Board would be held following the date the Zachary Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with this Subsection. The members so elected and their successors in office shall serve four-year concurrent terms. Thereafter, the East Baton Rouge Parish School Board shall be reapportioned as otherwise provided by law.

H.(1) In addition to any other requirements in this Section, in the event the Central Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system in accordance with R.S. 17:66, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the geographic area within the boundaries of the Central community school system, into single-member districts from each of which one member of said board shall be elected. Such districts shall be drawn with as equal population as possible, using population figures from the most recent federal decennial census.

(2) Prior to the final adoption of such plan, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in a newspaper published within the parish of East Baton Rouge, with parishwide circulation, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the Central Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system shall serve the remainder of the term of office for which elected. If a vacancy occurs during said term of office, it shall be filled in accordance with law from districts in effect at the time the office is filled.

(4) At the next date on which a regular election for the election of members of the East Baton Rouge Parish School Board would be held following the date the Central Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with this Subsection. The members so elected and their successors in office shall serve four-year concurrent terms. Thereafter, the East Baton Rouge Parish School Board shall be reapportioned as otherwise provided by law.

NOTE: Subsection I as enacted by Acts 2013, No. 295, §1, eff. when a const. amend. becomes effective that either authorizes the creation of the Southeast Baton Rouge Community School System or that authorizes the legislature to create school districts that have the same constitutional status and authority as parish school districts. See Acts 2013, No. 295, §3.

I.(1) In addition to any other requirements in this Section, in the event the Southeast Baton Rouge Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system in accordance with R.S. 17:67, the East Baton Rouge Parish School Board shall develop a plan to divide the parish, excluding the geographic area within the boundaries of the Southeast Baton Rouge Community School System, into single-member districts from each of which one member of such board shall be elected. Such districts shall be drawn with as equal population as possible, using population figures from the most recent federal decennial census.

(2) Prior to the final adoption of such plan, the East Baton Rouge Parish School Board shall order a public hearing on the proposed plan and shall cause to be published in its official journal, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(3) Notwithstanding any law to the contrary, each elected member of the East Baton Rouge Parish School Board holding office on the date the Southeast Baton Rouge Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system shall serve the remainder of the term of office for which he was elected. If a vacancy occurs during his term of office, it shall be filled in accordance with law from districts in effect at the time the office is filled.

(4) At the next date on which a regular election for members of the East Baton Rouge Parish School Board would be held following the date the Southeast Baton Rouge Community School Board begins the actual operation of educating students within its jurisdiction as a separate school system, the members of the East Baton Rouge Parish School Board shall be elected from single-member districts adopted in accordance with this Subsection. The members so elected and their successors in office shall serve four-year concurrent terms. Thereafter, the East Baton Rouge Parish School Board shall be reapportioned as otherwise provided by law.

Added by Acts 1977, No. 122, §1, eff. June 27, 1977. Amended by Acts 1980, No. 285, §2, eff. July 14, 1980; Acts 1995, No. 973, §1, eff. Nov 23, 1995; Acts 1997, No. 1434, §1, eff. July 15, 1997; Acts 1999, No. 1027, §1, eff. Dec. 27, 1999; Acts 2001, No. 895, §1, eff. June 26, 2001; Acts 2006, No. 202, §1, eff. Dec. 11, 2006; Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:58.3 - East Baton Rouge Parish School Board; compensation of members

§58.3. East Baton Rouge Parish School Board; compensation of members

Notwithstanding any other provision of law to the contrary, the members of the East Baton Rouge Parish School Board shall receive the same remuneration as is now or may be hereafter provided by law for members of parish school boards for attendance at all meetings of said board and also for attendance at all meetings of committees on which they serve as members.

Added by Acts 1977, No. 122, §1, eff. June 27, 1977.



RS 17:59 - General fund of parish school boards

§59. General fund of parish school boards

The general school fund of the parish school boards shall consist of the state public school fund, police jury appropriations, and such other school funds as may be provided in the constitution or other laws of the state, except such as are appropriated or designated for special purposes.

No special advantage shall be given out of the general school funds to the high schools. Buildings, additions to buildings, repairs, supplies, sites, and equipment may be provided out of the general funds. Communities desiring better facilities and longer sessions than can be provided by a distribution of the general funds giving equal session to all schools shall secure the same by voting special taxes or obtaining funds from other sources than the public or the general school funds.



RS 17:60 - Repealed by Acts 1964, No. 310, 2; Acts 1965, No. 36, 2, both eff. Jan. 1, 1971

§60. Repealed by Acts 1964, No. 310, §2; Acts 1965, No. 36, §2, both eff. Jan. 1, 1971



RS 17:60.1 - Jefferson Parish School Board

§60.1. Jefferson Parish School Board

A. Each member of the Jefferson Parish School Board elected to office in 1976 and 1978 shall continue in office until the expiration of the terms for which elected. Effective with the commencement of the term of office of members of the Jefferson Parish School Board who were elected at the election for school board members held at the congressional election in 1974, and thereafter, there shall be eight members of the Jefferson Parish School Board.

B. The members of the board who are elected at the election for school board members held at the congressional election in 1980 to succeed those members elected in 1976 shall serve for terms of four years. The members of the board who are elected at the election for school board members held at the congressional election in 1982 to succeed those members who were elected in 1978 shall serve for terms of four years. The members of the board who are elected at the election for school board members held at the congressional election in 1984 to succeed those members elected in 1980 shall serve for terms of two years.

C. All members of the Jefferson Parish School Board shall be elected at the election for school board members to be held at the congressional election in 1986. The members elected in 1986, and their successors in office, shall serve four-year concurrent terms.

D. The Jefferson Parish School Board is hereby authorized to adopt rules and regulations, not inconsistent with law, to effectuate this section and to administer the duties and functions of said board.

E. In the election of members of the school board the names of all candidates for election shall be placed in alphabetical order in a separate column on the ballot, under the heading "Parish School Board".

F. No member of the school board shall hold or exercise any other office, position or employment for profit under the school board. Whenever any member accepts any employment, office or position in violation of this Subsection, his school board office shall thereby be vacated.

G. Members of the Jefferson Parish School Board shall be compensated as is provided by the general school laws of the state.

H. The board shall hold regular meetings not less than once each month and may hold special meetings as the board considers necessary.

I. The president of the board shall be elected annually by the members of the board from among the membership of the board. He shall not be eligible to succeed himself, nor shall he be eligible for reelection as president for two years after the expiration of the term as president for which he was elected.

J. The general school laws in Title 17 of the Louisiana Revised Statutes of 1950 shall govern the Jefferson Parish School Board in all cases not in conflict with the provisions of this section.

K. Repealed by Acts 2008, No. 706, §1, eff. July 2, 2008.

Added by Acts 1964, No. 310, §1. Amended by Acts 1965, No. 36, §1; Acts 1966, No. 4, §1, emerg. eff. June 9, 1966 at 1:45 P.M.; Acts 1974, No. 18, §1, emerg. eff. June 14, 1974 at 9:00 A.M.; Acts 1974, No. 523, §1; Acts 1975, No. 41, §1; Acts 1975, No. 584, §1, eff. July 17, 1975; Acts 1979, No. 435, §1, eff. July 13, 1979; Acts 1980, No. 285, §3, eff. July 14, 1980; Acts 2008, No. 706, §1, eff. July 2, 2008.



RS 17:60.2 - Jefferson Parish School Board; reapportionment

§60.2. Jefferson Parish School Board; reapportionment

A. The purpose and intent of this section is to reapportion the Jefferson Parish School Board so that each member thereof represents as nearly as possible the same number of constituents as is required by recent decisions of the United States Supreme Court.

B. The districts of the Jefferson Parish School Board shall be composed as hereinafter set forth and one member shall be elected from and shall represent each such district:

(1) District 1 shall be composed of Ward 1, Ward 2, and Precincts 1, 2, 3, and 6 of Ward 3.

(2) District 2 shall be composed of Precincts 4, 4A, 5, and 7 of Ward 3, Precincts 1, 2, 3, 4, 5, 6, 7, 7A, and 8 of Ward 4, and Ward 6.

(3) District 3 shall be composed of Precincts 9, 9A, 10, 11, 12, 13, 14, 15, 16, 17, and 18 of Ward 4, Ward 5, and Ward 11.

(4) District 4 shall be composed of Ward 7, Precincts 1, 14, 15, 22, and 24 of Ward 8, and Precincts 1, 2, 3E, 3F, 3G, 3H, 11, 12, and 13 of Ward 9.

(5) District 5 shall be composed of Precincts 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 23, 25, 28, and 47 of Ward 8 and Precincts 1, 2, 7, 8, 12, 13, 14, and 15 of Ward 10.

(6) District 6 shall be composed of Precincts 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, and 46 of Ward 8, and Precincts 10B, 10C, and 10D of Ward 9.

(7) District 7 shall be composed of Precincts 3A, 3B, 3C, 3D, 4, 5, 6, 7, 8, 9, 9A, 9B, 9C, 9D, 9E, 9F, 9G, 9H, 9I, 9J, 9K, 9L, 9M, 9N, and 9P of Ward 9.

(8) District 8 shall be composed of Precinct 10A of Ward 9 and Precincts 3, 4, 5, 6, 9, 10, 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28 of Ward 10.

C. The special school board election districts provided for herein shall be only for the purpose of electing school board members and shall not be for the purpose of levying taxes or issuing bonds. The creation of such special election districts shall not affect any existing tax or bonding districts and same shall remain in full force and effect as otherwise provided by law.

D. The board shall again reapportion itself, based upon the decennial federal census taken in 1980, such reapportionment to be effective in time for the elections in 1982, and the board shall again reapportion itself after every decennial federal census thereafter, such reapportionment to be effective in time for the election in the second year thereafter. Each such reapportionment shall be such that each member of said board represents as nearly as possible the same number of persons.

Added by Acts 1970, No. 485, §1. Amended by Acts 1974, No. 18, §1, emerg. eff. June 14, 1974, at 9:00 A.M.



RS 17:60.3 - Jefferson Parish School Board; term limits

§60.3. Jefferson Parish School Board; term limits

Notwithstanding any provision of law to the contrary, a member of the Jefferson Parish School Board, who at the end of his term of office on the board will have served as a member of the board for more than two and one-half terms in three consecutive terms, such service being during terms that began on or after January 1, 2010, shall not be elected to the board for the succeeding term.

Acts 2009, No. 291, §1.



RS 17:60.4 - School board members; term limits; local election

§60.4. School board members; term limits; local election

A.(1) At the statewide election to be held on November 6, 2012, a proposition shall appear on the ballot in each school district, except as provided in Subsection D of this Section, to determine whether the members of the school board in that district shall have term limits.

(2) As used in this Section, "school board" shall mean the governing authority of a public school district.

B. The ballot for the election shall state as follows:

"LOCAL OPTION ELECTION

Within _________ (name of school district):

Shall the number of terms of office that any member of the school board may serve be limited to three consecutive four-year terms?"

C. If the question of such term limitation is approved by a majority of the qualified electors voting on the proposition in the district, then each member of the school board of that district who at the end of a term of office on the board will have served as a member of the board for more than two and one-half terms in three consecutive terms, such service being during terms that began on or after January 1, 2014, shall not be elected to the board for the succeeding term. If a majority of the qualified electors voting on the proposition in the district vote against such proposition, then no such term limitation shall apply in that district.

D. The provisions of this Section shall not be applicable to the Recovery School District, the governing authority of any charter school, or in any school district in which school board members are limited to three consecutive terms or less by law enacted or pursuant to a proposition approved by the voters prior to January 1, 2010.

E. The secretary of state shall prepare the ballot for the election.

F. Except as otherwise provided, the election required pursuant to this Section shall be conducted in accordance with the Louisiana Election Code.

G. Notwithstanding Chapter 8-A of the Louisiana Election Code, the costs of the election required pursuant to this Section shall be borne by the state.

Acts 2012, No. 386, §1, eff. May 31, 2012.



RS 17:61 - Caddo Parish School Board; number of members; election; determination of membership; districts; terms; remuneration; qualifications; vacancies

§61. Caddo Parish School Board; number of members; election; determination of membership; districts; terms; remuneration; qualifications; vacancies

A. The Caddo Parish School Board shall consist of eighteen members elected in the congressional election. For purposes of determining membership on the Caddo Parish School Board, Caddo Parish shall be divided into six districts. These districts shall be designated as School Board District A, School Board District B, School Board District C, School Board District D, School Board District E, and School Board District F.

B.(1) School Board District A shall comprise all that area lying within the corporate limits of the city of Shreveport as they now exist or may hereafter be extended.

(2) School Board District B shall comprise all that area within the Police Jury Wards One and Nine, and all of that part of Police Jury Ward Four lying north of the city of Shreveport and east of Soda Lake Canal as wards are now officially delineated.

(3) School Board District C shall consist of all that area of Police Jury Ward Two as the Ward is now officially delineated.

(4) School Board District D shall consist of all that area enclosed by the following described traverse: Starting at a point on the Louisiana-Texas state line, said point of beginning being on the township line between Townships Sixteen North and Seventeen North; thence running easterly along the south line of Township Seventeen North to the southeast corner of Section Thirty-two, Township Seventeen North Range Fifteen West; thence northerly along the east side of Sections Thirty-two, Twenty-nine, Twenty, Seventeen, Eight, and Five of Township Seventeen North Range Fifteen West, and continuing northerly along the east side of Sections Thirty-two and Twenty-nine of Township Eighteen North Range Fifteen West to a point on the south boundary of Police Jury Ward Three; thence in an easterly direction and continuing along the boundary of Police Jury Ward Three to a point on the Louisiana-Texas state line; thence south along the Louisiana-Texas state line to the place of beginning.

(5) School Board District E shall consist of all that area within the following described traverse: Beginning at a point on the Louisiana-Texas state line, said point of beginning being also on the Caddo-DeSoto Parish line, extending easterly along the Caddo-DeSoto Parish line to a point on the east side of Section Thirteen, Township Fifteen North Range Fifteen West; thence northerly along the east side of Sections Thirteen, Twelve, and One, Township Fifteen North Range Fifteen West, and continuing northerly along the east side of Sections Thirty-six, Twenty-five, Twenty-four, Thirteen, Twelve, and One of Township Sixteen North Range Fifteen West, and continuing northerly along the east side of Sections Thirty-six, Twenty-five, and Twenty-four of Township Seventeen North, Range Fifteen West to the northeast corner of Section Twenty-four; thence easterly along the south side of Sections Eighteen and Seventeen, Township Seventeen North Range Fourteen West to the southeast corner of Section Seventeen; thence northerly along the east line of said Section Seventeen to the Shreveport city limits; thence continuing around the above described Districts A and D to a point on the Louisiana-Texas state line; thence south along the Louisiana-Texas state line to the place of beginning.

(6) School Board District F shall comprise all of Police Jury Wards Four, Seven and Eight, as wards are now officially delineated, less that area within the above described Districts A, B, and E.

(7) In the event any part of School Board Districts B, D, E, or F are taken into the city of Shreveport and included in its city limits, that area so included in the city limits of Shreveport shall automatically become a part of School Board District A and be taken from its former district.

C. The membership of the board and the election of the members shall be as follows:

(1) School Board District A shall have thirteen members on the board. School Board Districts B, C, D, E, and F shall each have one member on the board.

(2) All present members of the board shall serve out the full term for which they were elected or until their successors have qualified and assumed office. The members of the board who are elected at the election for school board members held at the congressional election in 1980 shall serve for terms of six years. The members of the board who are elected at the election for school board members held at the congressional election in 1982 shall serve for terms of four years. The members of the board who are elected at the election for school board members held at the congressional election in 1984 shall serve for terms of two years. All members of the Caddo Parish School Board shall be elected at the election for school board members to be held at the congressional election in 1986. The members elected in 1986, and their successors in office, shall serve four-year concurrent terms.

D. All members elected to the parish school board shall assume the duties of office at the January meeting of the board following their election.

E. Members of the Caddo Parish School Board shall receive the same remuneration, possess the same qualifications, and qualify for election in the same manner as now or hereafter provided by law for members of other parish school boards. A vacancy occurring on the board shall be filled in the manner provided by law for filling of vacancies in the other parish school boards.

Added by Acts 1954, No. 2, §1. Amended by Acts 1980, No. 285, §4, eff. July 14, 1980.



RS 17:61.1 - Repealed by Acts 1980, No. 285, 9, eff. July 17, 1980

§61.1. Repealed by Acts 1980, No. 285, §9, eff. July 17, 1980



RS 17:62 - Lafayette Parish School Board; term limits; voter approval

§62. Lafayette Parish School Board; term limits; voter approval

The Lafayette Parish School Board, by adoption of a resolution, may limit the number of terms of office which any member of the board may serve to three consecutive four-year terms. Such resolution may be adopted by the board only after the question of such term limitation has been submitted to and approved by a majority of the qualified electors of Lafayette Parish who vote on the proposition at a regularly scheduled election held in accordance with the Louisiana Election Code.

Acts 2005, No. 230, §1.



RS 17:62.1 - Repealed by Acts 1999, No. 812, 1, eff. Nov. 25, 1999.

§62.1. Repealed by Acts 1999, No. 812, §1, eff. Nov. 25, 1999.



RS 17:63 - Iberville Parish School Board; number of members; districts

§63. Iberville Parish School Board; number of members; districts

A. The Iberville Parish School Board shall consist of nine members. Eight members shall be elected from single-member districts and one member shall be elected at-large. The single-member districts shall be designated as School Board District A, School Board District B, School Board District C, School Board District D, School Board District E, School Board District F, School Board District G, and School Board District H. The district for the member elected at-large shall be designated as School Board District I.

B.(1) No later than the deadline contained in R.S. 17:71.5, the Iberville Parish School Board shall develop a plan to provide for the eight single-member districts. Each single-member district shall contain as equal population as possible utilizing population figures from the latest federal decennial census. The at-large district shall contain the entirety of the Iberville Parish school district.

(2) Prior to the final adoption of the plan required by this Subsection, the Iberville Parish School Board shall have a public hearing on the proposed plan. The Iberville Parish School Board shall cause the following to be published in the official journal for the parish at least twenty days prior to the hearing:

(a) The date, time, and place of the hearing.

(b) A general summary and map of the proposed plan.

(c) The times and places where copies of the proposed plan are available for public inspection.

C. The provisions of this Section shall apply to redistricting of the Iberville Parish School Board following the 2010 federal decennial census for the regular elections for the school board in 2014 and thereafter.

Acts 2010, No. 650, §1, eff. June 29, 2010.



RS 17:64 - Zachary Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

§64. Zachary Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

A.(1) Notwithstanding any provision of law to the contrary, upon the appointment of members of the interim school board as provided in R.S. 17:64.1(C), there shall be established a separate school system and school board for the Zachary community in East Baton Rouge Parish, which shall be designated the Zachary Community School Board. The board shall be composed of nine members, one from each of the single-member districts provided for in Subsection B of this Section who shall meet the qualifications for office provided for in R.S. 17:52(E). Additionally, each member of the board shall meet the requirements of R.S. 17:52(D) specifying that school board members be able to read and write.

(2) The geographic boundaries of the school system shall be as follows: Commence at a point at the bank of the Mississippi River at its nearest point to the boundary of East Baton Rouge Parish and East Feliciana Parish, south of Port Hudson National Cemetery, and proceed in a northerly direction along a line forming the boundary between East Baton Rouge Parish and East Feliciana Parish to a point north of U.S. Highway 61 and corner; thence continue in a northeasterly direction and then an easterly direction along the East Baton Rouge and East Feliciana Parish boundary line to the westerly bank of the waterbody known as Redwood Creek; thence proceed in a southerly direction following the meanderings of said creek, along its western bank to where it empties into the Comite River; thence proceed in a southerly direction along the western bank of the Comite River to a point just north of Charlton Road; thence proceed in a westerly direction on a line parallel to the northern boundary of Charlton Road to the eastern boundary of White's Bayou where it intersects at the northern point with Baker Canal; thence proceed in a southerly direction to the southernmost intersection of White's Bayou and Baker Canal; thence proceed in a westerly direction following the meanderings of the northern bank of the Baker Canal to La. Highway 19; continue in the same line across La. Highway 19, thence proceed in a southerly direction along the western boundary of Highway 19 to a point being the boundary line of the Baker City limits and the Baker School District, as set forth in the 1997 Baker School District proposal; thence continue to proceed in a westerly direction then northerly and then in a westerly direction along a line being a portion of the northern boundary of said Baker City limit/School District proposal line; thence proceed south along said line to the northern boundary of Groom Road; thence proceed along the northern boundary of said Groom Road to its intersection with La. Highway 964 (Old Scenic Highway) and continue in a westerly direction to the western boundary of La. Highway 964; thence proceed in a southerly direction along the western boundary of Highway 964 to its intersection with Springfield Road; thence proceed due west to the eastern bank of the Mississippi River; thence proceed in a northerly direction along the eastern bank of the Mississippi River to the point of beginning less and except any portion of said area located within the jurisdiction of the city of Baker School Board.

(3) No appropriation of state funds shall be provided to provide assistance or support with the initial establishment of the Zachary community school system. Nothing in this Paragraph shall limit the participation of the Zachary community school system in the Minimum Foundation Program or any other appropriation applicable to other public school systems in the state.

B.(1) By not later than January 15, 2000, the governing authority of the city of Zachary shall develop and adopt a plan to divide the Zachary community school system into nine single-member districts from each of which one member of the Zachary Community School Board shall be elected. The districts shall be drawn in a manner such that each member of the Zachary Community School Board represents as nearly as possible the same number of persons, using population figures from the latest federal decennial census, and shall be effective in time for qualifying for office for a special election for school board members to be held at the time and place of voting for members of congress in 2000. School board members elected at this time shall take office at noon on the second Monday in January next following the election and serve until the taking of office of the school board members elected as provided in Subsection C of this Section.

(2) Prior to the final adoption of the apportionment plan required by this Subsection, the governing authority of the city of Zachary shall order a public hearing on the proposed plan and shall cause to be published in its official journal at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

C. Except as otherwise provided in Paragraph B(1) of this Section for the initial elected members of the board, each member of the Zachary Community School Board shall be elected at the time and place provided by law generally for parish school board members. The members of the Zachary Community School Board elected in 2002 shall assume office as otherwise provided by law generally for parish school board members and such members and their successors in office shall serve for four-year concurrent terms.

D. Vacancies on the board shall be filled as provided by law generally for parish school boards.

E.(1)(a) The organization of the Zachary Community School Board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for parish school boards.

(b) Notwithstanding any provision of law to the contrary, the board may borrow money in sums necessary to fund its budgeted expenditures for Fiscal Year 2002-2003. As evidence of these loans, the board may execute or cause to be executed notes or other evidences of indebtedness payable before the close of Fiscal Year 2003-2004 and pledge, as security therefor, their revenues for Fiscal Year 2002-2003, plus their revenues for Fiscal Year 2003-2004.

(2) Compensation for board members and reimbursement for expenses shall be as provided by law generally for parish school board members.

(3) The Zachary Community School Board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

F.(1) The Zachary Community School Board shall begin its initial year of actual operation providing for the education of students within its jurisdiction at the beginning of the 2001-2002 school year or any subsequent school year after the Zachary Community School Board complies with state and federal requirements for actual operation of a separate school system. Beginning at this time and thereafter, notwithstanding any provisions of law or rule or regulation to the contrary and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes but located within the geographic boundaries of the Zachary community school system or used to provide student transportation services to such facilities, or both, shall be managed, administered, and controlled by the Zachary Community School Board.

(2) In the absence of a mutual agreement between the East Baton Rouge Parish School Board and the Zachary Community School Board on questions of ownership of the lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes but located within the geographic boundaries of the Zachary community school system or used to provide student transportation services to such facilities, or both, the Zachary Community School Board shall enter into arbitration proceedings to resolve such questions.

Added by Acts 1999, No. 1027, §1, eff. Dec. 27, 1999; Acts 2001, No. 895, §1, eff. June 26, 2001; Acts 2002, 1st Ex. Sess., No. 49, §1, eff. April 18, 2002.



RS 17:64.1 - Zachary community school system; interim school board

§64.1. Zachary community school system; interim school board

A. Notwithstanding any provision of law to the contrary, upon the appointment of the members thereof as provided in Subsection C of this Section, there shall be and there is hereby created an interim school board for the Zachary community school system which shall continue in existence until the taking of office of the initial members of the Zachary Community School Board elected in 2000.

B.(1) The interim school board shall be composed of one member from each of the nine single-member districts provided for in R.S. 17:64(B) who shall be electors and who shall meet the qualifications for office provided for in R.S. 17:52(E). Additionally, each member of the interim school board shall meet the requirements of R.S. 17:52(D) specifying that school board members be able to read and write.

(2) Membership on the interim school board shall not disqualify an otherwise eligible person from qualifying as a candidate in the 2000 election for initial members of the Zachary Community School Board.

C.(1) All members of the interim school board shall be appointed by the governor within ten days after the districts provided for in R.S. 17:64(B) have received preclearance as provided for in the federal Voting Rights Act and shall serve until the taking of office of the initial members of the Zachary Community School Board elected in 2000.

(2) Members appointed by the governor shall be from a list of nominees provided as follows:

(a) The members of the Louisiana House of Representatives elected from District Number Sixty-two and District Number Sixty-three each shall nominate three persons meeting the qualifications for office for each position to be appointed by the governor.

(b) The members of the Louisiana Senate elected from District Number Thirteen and District Number Fifteen each shall nominate three persons meeting the qualifications for office for each position to be appointed by the governor.

(3) A vacancy on the interim school board shall be filled in the same manner as the original appointment.

D. The interim school board shall constitute a body corporate in law. The organization of the interim school board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for city and parish school boards. Compensation for board members and reimbursement for expenses also shall be as provided by law generally for parish school boards.

E. The interim school board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the interim board. Additionally, the interim school board shall call for a special election to elect the initial members of the Zachary Community School Board. It shall be held at the time and place of voting for members of congress in 2000.

F. The provisions of R.S. 42:11 et seq. relative to open meetings and the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950 relative to public records shall be applicable to the interim school board and its members.

G. All authority granted to the interim school board by this Section shall expire upon the taking of office of the initial members of the Zachary Community School Board elected in 2000; however, the school board may take formal action to continue the interim school board as an advisory body on matters previously under the jurisdiction of the interim board.

Added by Acts 1999, No. 1027, §1, eff. Dec. 27, 1999.



RS 17:65 - Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

§65. Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.



RS 17:66 - Central Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

§66. Central Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

A.(1) Notwithstanding any provision of law to the contrary, upon the appointment of members of the interim school board as provided in R.S. 17:66.1, there shall be established a separate school system and school board for the Central community in East Baton Rouge Parish. The school board shall be designated the Central Community School Board. The board shall be composed of seven members, one from each of the single-member districts provided for in Subsection B of this Section who shall be electors and shall meet the qualifications for office provided in R.S. 17:52(D) and (E).

(2) The geographic boundaries of the school system shall be as follows:

Commence at a point on the Comite River at the center line of the river and its intersection with the center line of Louisiana Highway 64; thence proceed in a southerly direction along the center line of the Comite River to its intersection with the center line of White Bayou; thence proceed in a northwesterly direction along the center line of White Bayou to a point due east of the intersection of Foster Road and Green Gate Drive; thence run due west from said point 3500 feet, more or less, along a line to its intersection with the center line of Foster Road; thence proceed in a southerly direction along the center line of Foster Road to its intersection with the center line of Louisiana Highway 408 (Hooper Road); thence proceed in an easterly direction along the center line of Louisiana Highway 408 (Hooper Road) ninety feet, more or less, to its intersection with an electric power transmission line on the western boundary of the Four Seasons Trailer Park; thence proceed in a southerly direction along the electric power transmission line and its extension to its intersection with the center line of Cypress Bayou; thence proceed in a southeasterly direction along the center line of Cypress Bayou to its intersection with the center line of the Comite River; thence proceed in a southeasterly direction along the center line of the Comite River to its confluence with the center line of the Amite River; thence proceed in a northerly direction along the center line of the meanders of the Amite River to its confluence with the center line of Sandy Creek; thence proceed in a northerly direction along the center line of Sandy Creek to its intersection with the center line of Louisiana Highway 37 (Greenwell Springs Road); thence proceed in a southwesterly direction along the center line of Louisiana Highway 37 (Greenwell Springs Road) to its intersection with the center line of Louisiana Highway 409 (Liberty Road); thence proceed in a northerly direction along the center line of Louisiana Highway 409 (Liberty Road) to its intersection with the center line of Louisiana Highway 64 (Greenwell Springs-Port Hudson Road); thence continue north along the center line of Louisiana Highway 409 (Liberty Road) a distance of 1000 feet to a point; thence proceed from said point northwesterly along a line 1000 feet north of and parallel to Louisiana Highway 64 (Greenwell Springs-Port Hudson Road) to its intersection with the east boundary of Section 16, Township 5 South, Range 2 East; thence proceed along the east boundary of Section 16, north a distance of 2200 feet, more or less, to the northeast corner of Section 16; thence, along the north boundary of Section 16, proceed west a distance of 3100 feet, more or less, to the northwest corner of Section 16; thence, along the west boundary of Section 16, proceed south a distance of 1000 feet, more or less, to a point on the west boundary of Section 16 that is 1000 feet north of the center line of Louisiana Highway 64; thence proceed in a northwesterly direction along a line 1000 feet north of and parallel to Louisiana Highway 64 to a point 500 feet west of Saunders Bayou; thence proceed southerly along a line 500 feet west of Saunders Bayou to its intersection with the center line of Louisiana Highway 64; thence proceed in a westerly direction along the center line of Louisiana Highway 64 to its intersection with the center line of the Comite River, the point of beginning.

B.(1) By not later than sixty days after the appointment of the members of the interim school board as provided in R.S. 17:66.1, the interim school board shall develop and adopt a plan to divide the Central community school system into seven single-member districts from each of which one member of the Central Community School Board shall be elected. The districts shall be drawn in a manner such that each member of the Central Community School Board represents as nearly as possible the same number of persons, using population figures from the latest federal decennial census, and shall be effective in time for qualifying for office for a special election for school board members to be held at the time and place of voting for municipal primary and municipal general elections in 2007. School board members elected at this time shall take office at noon on the thirtieth day following the general election and serve until the taking of office of the school board members elected as provided in Subsection C of this Section.

(2) If the special election for school board members provided for in Paragraph (1) of this Subsection is not held, such election shall be held on the dates for the next available special election authorized by R.S. 18:402(E) to fill newly created offices. School board members elected at this time shall take office at noon on the third Monday next following the general election date authorized for such available special election and serve until the taking of office of the school board members elected as provided in Subsection C of this Section.

(3) Prior to the final adoption of the apportionment plan required by Paragraph (1) of this Subsection, the interim school board shall order a public hearing on the proposed plan and shall cause to be published in its official journal at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

C. Except as otherwise provided in this Section and in R.S. 17:66.1 for the initial elected members of the board, each member of the Central Community School Board shall be elected at the time and place provided by law generally for parish school board members. The members of the Central Community School Board elected in 2010 shall take office as otherwise provided by law generally for parish school board members, and such members and their successors in office shall serve for four-year concurrent terms.

D. Vacancies on the board shall be filled as provided by law generally for parish school boards.

E.(1) The organization of the Central Community School Board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for city, parish, and other local public school boards. Compensation for board members and reimbursement for expenses also shall be as provided by law generally for city, parish, and other local public school board members.

(2) The Central Community School Board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

F.(1) The Central Community School Board shall begin actual operation of providing for the education of students within its jurisdiction on July 1, 2007. Beginning on the date the school board begins actual operation of providing for the education of students and thereafter, notwithstanding any provision of law or rule or regulation to the contrary and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings, and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes but located within the geographic boundaries of the Central community school system or used to provide student transportation services to such facilities, or both, shall be managed, administered, and controlled by the Central Community School Board.

(2) If the members of the Central Community School Board are elected at the time provided in Paragraph (2) of Subsection B of this Section, the interim school board shall begin actual operation of providing for the education of students within its jurisdiction on such date and shall exercise all powers and authorities granted to the Central Community School Board and for the purposes of R.S. 17:58.2(H), the Central Community School Board shall be deemed to have begun actual operation on such date.

G. Consistent with Article VIII of the Louisiana Constitution of 1974 relevant to equal educational opportunities, no state dollars shall be used to discriminate or to have the effect of discriminating and failing to provide an equal educational opportunity for all students.

Acts 2006, No. 202, §1, eff. Dec. 11, 2006; Acts 2007, No. 47, §1; Acts 2010, No. 598, §1.



RS 17:66.1 - Repealed by Acts 2009, No. 438, §3.

§66.1. Repealed by Acts 2009, No. 438, §3.



RS 17:67 - Southeast Baton Rouge Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

§67. Southeast Baton Rouge Community School Board and school system; creation; membership; qualifications; apportionment; election; powers, duties, and functions; system operation

A.(1) Notwithstanding any provision of law to the contrary, upon the appointment of members of the interim school board as provided in R.S. 17:67.1, there shall be established a separate school system and school board for the Southeast Baton Rouge community in East Baton Rouge Parish. The school board shall be designated the Southeast Baton Rouge Community School Board. The board shall be composed of nine members, one from each of the single-member districts provided for in Subsection B of this Section, who shall be electors and shall meet the qualifications for office provided in R.S. 17:52(D) and (E).

(2) The geographic boundaries of the school system shall be as follows: Commence at a point where the centerlines of Interstate 10 and Interstate 12 intersect; thence proceed in an easterly direction along the centerline of Interstate 12 to its intersection with the Amite River; thence proceed in a southerly direction along the centerline of the Amite River to its intersection with Bayou Manchac; thence proceed in a westerly direction along the centerline of Bayou Manchac to its intersection with Interstate 10; thence proceed in a northwesterly direction along the centerline of Interstate 10 to the point of beginning.

B.(1) The interim school board shall, within one hundred eighty days of appointment, develop and adopt a plan to divide the geographic area encompassed by the Southeast Baton Rouge Community School System into nine single-member districts, from each of which one member of the Southeast Baton Rouge Community School Board shall be elected. The districts shall be drawn in such a manner that each member of the Southeast Baton Rouge Community School Board represents as nearly as possible the same number of persons, using population figures from the latest federal decennial census.

(2) Prior to the final adoption of the apportionment plan required by Paragraph (1) of this Subsection, the interim school board shall order a public hearing on the proposed plan and shall cause to be published in its official journal, at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

C. The initial members of the Southeast Baton Rouge Community School Board shall be elected at the time and place provided by law generally for parish school board members occurring at least one year following appointment and shall take office as otherwise generally provided by law for parish school board members. Board members and their successors in office shall serve for four-year concurrent terms.

D. Vacancies on the board shall be filled as generally provided by law for parish school boards.

E.(1) The organization of the Southeast Baton Rouge Community School Board as well as the board's powers, duties, functions, and responsibilities shall be as generally provided by law for local public school boards. Compensation for board members and reimbursement for expenses shall be as generally provided by law for city, parish, and other local public school board members.

(2) The Southeast Baton Rouge Community School Board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

F. The Southeast Baton Rouge Community School Board shall begin actual operation of providing for the education of students within its jurisdiction on July first immediately following the effective date of this Act. Beginning on July first immediately following the effective date of this Act and thereafter, notwithstanding any provision of law or rule or regulation to the contrary and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings, improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the East Baton Rouge Parish School Board for public education purposes located within the geographic boundaries of the Southeast Baton Rouge Community School System or used to provide student transportation services to such facilities, or both, shall be transferred to, managed, administered, and controlled by the Southeast Baton Rouge Community School Board.

G. The East Baton Rouge Parish School System shall transfer ownership of at least fifty school buses, each with at least sixty-passenger capacity that are of equal quality, age, and condition to the fleet owned and operated by the East Baton Rouge Parish School System to the Southeast Baton Rouge Community School System, including a sufficient number of accessible buses to be used to transport the students needing special transportation services.

H. The East Baton Rouge Parish School System shall provide extended school year services, through August thirty-first immediately following the effective date of this Act, to public and nonpublic school students residing within the geographic boundaries of the Southeast Baton Rouge Community School System who qualified to receive such services prior to June thirtieth immediately following the effective date of this Act.

I. The East Baton Rouge Parish School System and any taxing district created by the East Baton Rouge Parish School System shall be the recipient of all sales and use taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System and remitted by the tax collector through June thirtieth immediately following the effective date of this Act. Beginning on July first immediately following the effective date of this Act, the sales and use tax collector shall remit all sales and use taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System, including delinquent payments, to the Southeast Baton Rouge Community School System.

J. The East Baton Rouge Parish School System shall receive all ad valorem and property taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System collected and remitted by the tax collector through June thirtieth immediately following the effective date of this Act. Beginning on July first immediately following the effective date of this Act, the tax collector shall remit all ad valorem and property taxes levied for school purposes collected within the geographic boundaries of the Southeast Baton Rouge Community School System, including delinquent payments, to the Southeast Baton Rouge Community School System.

K. For every application made by the East Baton Rouge Parish School System for funding for the school year immediately following the effective date of this Act, which has a due date on or before August fifteenth immediately following the effective date of this Act, the East Baton Rouge Parish School System shall disaggregate the data for the Southeast Baton Rouge Community School System and shall submit two applications, one for the East Baton Rouge Parish School System and one for the Southeast Baton Rouge Community School System.

L. Consistent with Article VIII of the Louisiana Constitution of 1974, relevant to equal educational opportunities, no state monies shall be used to discriminate or to have the effect of discriminating and failing to provide an equal educational opportunity for all students.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below; Acts 2014, No. 811, §8, eff. June 23, 2014.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.1 - Southeast Baton Rouge Community School System; interim school board

§67.1. Southeast Baton Rouge Community School System; interim school board

A. Notwithstanding any provision of law to the contrary, upon the appointment of the members thereof as provided in Subsection C of this Section, there shall be and there is hereby created an interim school board for the Southeast Baton Rouge Community School System which shall continue in existence until the taking of office of the initial elected members of the Southeast Baton Rouge Community School Board as provided by R.S. 17:67.

B.(1) The interim school board shall be composed of seven members appointed at large as provided in Subsection C of this Section. An interim school board member shall have attained the age of eighteen, be an elector, have resided in the state for the two years preceding appointment, have been domiciled within the geographic boundaries of the school system for at least one year preceding appointment, meet the qualifications provided in R.S. 17:52(D), and reside within the geographic boundaries of the school system.

(2) Membership on the interim school board shall not disqualify an otherwise eligible person from qualifying as a candidate for election as a member of the Southeast Baton Rouge Community School Board.

C.(1) All members of the interim school board shall be appointed by the governor within thirty days after the effective date of this Section and shall serve until the taking of office of the initial members of the Southeast Baton Rouge Community School Board elected as provided in R.S. 17:67.

(2) Members appointed by the governor shall be from a list of nominees provided as follows:

(a) The members of the Louisiana Senate elected from district numbers six and sixteen shall each nominate three persons meeting the qualifications for office for each position to be appointed by the governor.

(b) The members of the Louisiana House of Representatives elected from district numbers sixty-five, sixty-six, sixty-eight, and sixty-nine shall each nominate two persons meeting the qualifications for office for each position to be appointed by the governor.

(3) A vacancy on the interim school board shall be filled in the same manner as the original appointment.

D.(1) The interim school board shall constitute a body corporate in law.

(2) The organization of the interim school board as well as the board's powers, duties, functions, and responsibilities shall be as provided by law generally for city, parish, and other local public school boards.

(3) Members of the interim school board shall serve without compensation.

E. The interim school board shall adopt rules, regulations, and procedures consistent with law to effectuate this Section and to administer the duties, functions, and responsibilities of the interim board.

F. The provisions of R.S. 42:11 through 28, relative to open meetings, and the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, relative to public records, shall be applicable to the interim school board and its members.

G. All authority granted to the interim school board by this Section shall expire upon the taking of office of the initial members of the Southeast Baton Rouge Community School Board elected as provided by R.S. 17:67(C). However, the elected school board may take formal action to continue the interim school board as an advisory body on matters previously under the jurisdiction of the interim board.

H. The East Baton Rouge Parish School Board shall:

(1) Work cooperatively and collaboratively with the interim school board and the Southeast Baton Rouge Community School Board to effect the transfer of the students, buildings and other facilities, property, instructional materials, buses, and all other assets related to the schools located within the geographic boundaries of the Southeast Baton Rouge Community School System in an efficient and expeditious manner.

(2) Provide the interim school board for the Southeast Baton Rouge Community School System with immediate and complete access to:

(a) All school buildings and facilities associated with the schools located within the geographic boundaries of the Southeast Baton Rouge Community School System. Such access shall include making the school buildings and facilities to be transferred available, free of charge, to the interim and elected school boards for the Southeast Baton Rouge Community School System for purposes of conducting board and community meetings and other functions and activities related to the operation of the Southeast Baton Rouge Community School System.

(b) All student records and any other student-related files associated with students enrolled in the schools to be transferred to the Southeast Baton Rouge Community School System.

(c) All financial records associated with the schools to be transferred to the Southeast Baton Rouge Community School System, including those related to building maintenance, taxes, insurance, and indebtedness.

I. The East Baton Rouge Parish School Board shall not:

(1) Interfere, or impede in any way, with the processes to transfer the students, buildings and other facilities, property, instructional materials and equipment, buses, and all other assets related to the schools located within the geographical boundaries of the Southeast Baton Rouge Community School System to the Southeast Baton Rouge Community School Board.

(2) Sell, transfer, or otherwise remove any asset or thing of value, movable or immovable, corporeal or incorporeal, attributable to the schools to be transferred to the Southeast Baton Rouge Community School System prior to such transfer.

(3) Incur, transfer, or assign any debt or other responsibility or obligation to schools to be transferred to the Southeast Baton Rouge Community School System that is not properly attributable to such schools.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.2 - Redistribution of minimum foundation program to other school systems

§67.2. Redistribution of minimum foundation program to other school systems

To ensure that the creation of the Southeast Baton Rouge Community School District does not have a negative impact on the minimum foundation program allocation to school systems, beginning in the fiscal year immediately following the effective date of this Act and continuing for the next four fiscal years, the State Board of Elementary and Secondary Education shall identify the districts in parishes other than East Baton Rouge on which the creation of the Southeast Baton Rouge Community School System causes a negative impact and determine the amount of the negative impact on the minimum foundation per pupil allocation. The State Board of Elementary and Secondary Education shall withhold the total of the amounts of the negative impact on all districts in parishes other than East Baton Rouge from the total minimum foundation program allocation to the Southeast Baton Rouge Community School District and transfer those funds on a per pupil basis to such districts.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.2.1 - Unfunded accrued liability; payment

§67.2.1. Unfunded accrued liability; payment

In the event that the establishment of the Southeast Baton Rouge Community School District results in the elimination of one or more positions of current members of the Louisiana School Employees' Retirement System through privatizing, outsourcing, contracting the service with a private employer, or any other means, the Southeast Baton Rouge Community School District shall remit that portion of the unfunded accrued liability attributable to that position or positions pursuant to R.S. 11:1195.2.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.3 - Benefits of reemployed retirees and Legacy Benefit Trust Fund for Retirees of East Baton Rouge Parish School System

§67.3. Benefits of reemployed retirees and Legacy Benefit Trust Fund for Retirees of East Baton Rouge Parish School System

A. The East Baton Rouge Parish School System shall annually provide to the Southeast Baton Rouge Community School System an itemization of all postemployment benefits to be paid by the East Baton Rouge Parish School Board for the benefit of every individual hired by the Southeast Baton Rouge Community School System as a full-time employee. The Southeast Baton Rouge Community School System shall reimburse East Baton Rouge Parish School System at least quarterly for all post employment benefits for any employee hired by Southeast Baton Rouge Community School System as a full-time employee until all post employment benefits to which said individual is entitled have been paid.

B.(1) A trust to be known as the "Legacy Benefit Trust for Retirees of the East Baton Rouge Parish School System" shall be established pursuant to R.S. 17:1224. Within twelve months of beginning operation, the Southeast Baton Rouge Community School System shall deposit into the trust an initial sum calculated using the per pupil formula used to calculate the amount of funds received by the East Baton Rouge Parish School Board from the State Board of Elementary and Secondary Education on behalf of the East Baton Rouge parish schools placed under the jurisdiction of the Recovery School District. Thereafter, on or before July first of each succeeding year, the Southeast Baton Rouge Community School District shall deposit into the trust an amount calculated using the per pupil formula used to calculate the amount of funds received by the East Baton Rouge Parish School Board from the State Board of Elementary and Secondary Education on behalf of the East Baton Rouge parish schools placed under the jurisdiction of the Recovery School District.

(2)(a) In the event the State Board of Elementary and Secondary Education does not implement a per pupil formula to calculate the amount of funds to be received by the East Baton Rouge Parish School Board on behalf of the East Baton Rouge Parish schools placed under the jurisdiction of the Recovery School District as provided in Paragraph (1) of this Subsection in a timely manner, a committee composed of the state superintendent of education, the superintendent of the East Baton Rouge Parish School System, and the superintendent of the Southeast Baton Rouge Community School System, or their respective designees, shall determine the per pupil amount to be used as the basis for determining the amounts to be deposited into the trust as provided in this Section. The committee may consult with or utilize such financial or actuarial experts as deemed necessary.

(b) The initial sum to be deposited into the trust pursuant to Paragraph (1) of this Subsection shall be equal to the total number of students enrolled in the East Baton Rouge Parish School System on the effective date of this Section who subsequently enroll in the Southeast Baton Rouge Community School System, multiplied by the per pupil amount developed pursuant to this Paragraph. The amount of subsequent deposits shall be determined utilizing the initial student enrollment data and the per pupil formula applicable to the employees who retired prior to the effective date of this Section.

C. In the event it is determined by an actuarial study that the funds on deposit in the Legacy Benefit Trust for Retirees of the East Baton Rouge Parish School System are sufficient to pay the costs of the legacy benefits due to a proportionate share of individuals who retired from the East Baton Rouge Parish School System prior to the effective date of this Act, Southeast Baton Rouge Community School System shall not be required to make any additional payments to the Legacy Benefit Trust for Retirees of the East Baton Rouge Parish School System.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:67.4 - Payments to East Baton Rouge Parish Educational Facilities Improvement District

§67.4. Payments to East Baton Rouge Parish Educational Facilities Improvement District

A. Within thirty days of the effective date of this Act, the East Baton Rouge Parish Educational Facilities Improvement District shall provide to the Southeast Baton Rouge Community School Board a schedule of values for any construction completed within the boundaries of the Southeast Baton Rouge Community School System with the proceeds of Qualified School Construction Bonds issued prior to the effective date of this Act, an accounting of payments made and to be made through the effective date of this Act, on said bonds, and a payment schedule showing the unpaid principal and interest due for said projects.

B. Beginning on July first of the year following actual operation of the Southeast Baton Rouge Community School System, the Southeast Baton Rouge Community School System shall reimburse East Baton Rouge Parish Educational Facilities Improvement District an amount equal to the percentage of the debt service paid in the preceding fiscal year attributable to the construction completed within the boundaries of the Southeast Baton Rouge Community School District. The reimbursement shall be made to East Baton Rouge Parish Educational Facilities Improvement District within thirty days of receipt by the Southeast Baton Rouge Community School District of confirmation of payment of the debt service attributable to construction completed within the boundaries of the Southeast Baton Rouge Community School System.

Acts 2013, No. 295, §1, eff. when constitutional amendment is adopted. See note below.

NOTE: See Acts 2013, No. 295, §2, relative to enrollment options for high school students in East Baton Rouge Parish and the inclusion of such students in school system membership counts.

NOTE: See Acts 2013, No. 295, §3, relative to the creation of the Southeast Baton Rouge Community School System or other school districts.



RS 17:71.1 - REAPPORTIONMENT AND REORGANIZATION

SUBPART A-1. REAPPORTIONMENT AND REORGANIZATION

§71.1. Authority for reapportionment; basis

Each of the parish and city school boards, as heretofore created and organized, is hereby authorized to reapportion itself so that each member of said board represents as nearly as possible the same number of persons. However, a school board may provide that one or more of its members may be elected at large as provided in R.S. 17:71.3(B). Any reapportionment shall be based upon the latest federal decennial census, or a special census as authorized by R.S. 17:71.3(A), and shall be accomplished and become effective when a school board has complied with the provisions of R.S. 17:71.4.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996.



RS 17:71.2 - Maximum and minimum size of boards; four-year concurrent terms

§71.2. Maximum and minimum size of boards; four-year concurrent terms

A. In accomplishing the reapportionment authorized by this Subpart, each of said school boards may, by majority vote of said board as presently constituted, reestablish itself with not less than five nor more than fifteen members or the number presently authorized for that school board, whichever is the greater. Whenever the size of a school board is to be changed by reapportionment, the school board may submit the proposition of size to the people.

B. School boards which reapportion under the provisions of this Subpart shall provide for the election of the members of the board for concurrent terms of four years, commencing at the earliest election date which does not require a reduction in the term of an incumbent member, and which will result in terms which coincide with the terms established by R.S. 17:52. To implement such four-year terms, the board may provide for shorter initial terms as necessary to result in the election of all members to four-year concurrent terms.

C. Those school boards which have reapportioned under the provisions of this Subpart prior to the effective date of this Subsection shall provide for the election of the members of the board for concurrent terms of four years, commencing at the earliest election date which does not require a reduction in the term of an incumbent member, and which will result in terms which coincide with the terms established by R.S. 17:52. To implement such four-year terms, the board may provide for shorter initial terms as necessary to result in the election of all members to four-year terms.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.; Acts 1975, No. 432, §1; Acts 1980, No. 285, §5, eff. July 14, 1980.



RS 17:71.3 - Procedure for accomplishing reapportionment, special election districts; effective date of same

§71.3. Procedure for accomplishing reapportionment, special election districts; effective date of same

A. Each of the parish and city school boards shall use the latest federal decennial census as the basis upon which to accomplish reapportionment, provided however, that each of said school boards may authorize the taking of a special census to use as a basis for reapportionment. To this end, each of said school boards may employ qualified firms to take such special census, and may employ such other consultants, attorneys, etc. as it deems desirable in order to assist such board in such reapportionment.

B. Each of said boards, after determining the number of members of said board after reapportionment is to be effective, may create such school board election districts as it deems desirable. These districts need not be coterminous with other districts that may be created by any governing authority, but any such school board election districts created as a result of this Subpart shall be compact and contiguous. The boundaries of such election districts shall contain whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1. The board may provide that all or part of its members shall be elected from such districts and may provide that one or more of its members may be elected at large.

C. Repealed by Acts 1980, No. 285, §9, eff. July 14, 1980.

D. The school board election districts provided for herein shall be for the purpose only of electing school board members and shall not be for the purpose of levying taxes or issuing bonds. The creation of such election districts shall not affect existing tax or bonding districts and same shall remain in full force and effect as otherwise provided by law.

E.(1) The boundaries of any election district for a new apportionment plan from which members of a school board are elected shall contain whole precincts established by the parish governing authority under R.S. 18:532 or 532.1.

(2)(a) Notwithstanding the provisions of R.S. 17:71.3(E)(1) or any other law to the contrary, if a school board is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or reapportionment plan through the use of whole precincts, the school board may, in the creation of its redistricting or reapportionment plan, divide a precinct into portions which are bounded by visible features which are census tabulation boundaries. No such precinct shall be divided into more than two school board districts. No school board district shall contain more than three divided precincts. The division of any precinct as a result of the boundary between different school systems crossing the precinct shall not be counted towards the limitation on the number of divided precincts allowed in each school board district.

(b) Any plan adopted by a school board in contravention of this Subsection shall be null and void, and no election shall be conducted using any ballot based on such a null and void plan. Any declaration of nullity of a plan pursuant to this Subparagraph shall be by a court of competent jurisdiction. In the event a plan is declared null, such declaration shall not affect the validity or legality of any actions taken by, ordinances or regulations adopted by, or contracts entered into by the school board elected pursuant to the null plan.

(3) Repealed by Acts 2001, No. 760, §2.

(4) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other law to the contrary, whenever the reapportionment of a school board created by the legislature after January 1, 1995, cannot be accomplished through the use of whole precincts and the number of members of the school board is equal to the number of members of the governing authority of a municipality having the same geographic boundaries as the school board, the reapportionment plan of the municipal governing authority shall be the reapportionment plan of the school board. Reapportionment as used in this Paragraph includes the initial apportionment of the school board.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.; Acts 1975, No. 432, §1; Acts 1982, No. 558, §1, eff. July 22, 1982; Acts 1992, No. 925, §1; Acts 1993, No. 286, §1, eff. June 2, 1993; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996; Acts 1996, 1st Ex. Sess., No. 87, §1, eff. May 10, 1996; Acts 2001, No. 760, §§1, 2; Acts 2003, No. 1020, §1; Acts 2010, No. 824, §1, eff. June 30, 2010.



RS 17:71.4 - Effective date of such reapportionment

§71.4. Effective date of such reapportionment

After each of said school boards has decided on its make-up, as reapportioned, it shall adopt a resolution, establishing the size of the board, terms of office of its members, date of election of its members and boundary lines of its special election districts, and stating the effective date of such reapportionment. This resolution shall be published in the official journal of the board and shall become effective and have the status of law as of the date specified in said resolution.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.



RS 17:71.5 - Reapportionment; reorganization

§71.5. Reapportionment; reorganization

A. By resolution adopted pursuant to R.S. 17:71.4, each school board shall reapportion itself based upon each federal decennial census, or a special census as authorized by R.S. 17:71.3(A). Such resolution shall be adopted on or before December thirty-first of the second year following the year in which the population of this state is reported to the president of the United States for each decennial census, unless an election of the members of the school board is to take place in the second year after reporting of the decennial census, in which case, the resolution is to be adopted no later than March first of the second year after reporting of the decennial census. Reapportionment shall not reduce the term of any member who is then seated and elected. Each board shall submit its reapportionment plan to the United States Department of Justice no later than one hundred twenty days after adoption of the resolution pursuant to R.S. 17:71.4, as required by the Voting Rights Act of 1965, as amended, Title 42, Section 1973(a) of the United States Code and shall also submit a copy of such resolution by certified mail to the secretary of state.

B.(1) The provisions of this Subsection shall be applicable only when all of the following conditions are met:

(a) The parish is governed by a home rule charter providing for a consolidated plan of government.

(b) The parish governing authority has reapportioned itself and reduced the number of its members when required to do so pursuant to procedures provided in the home rule charter.

(c) The school board has the same number of members elected from the same districts that the parish governing authority had prior to such parish governing authority reapportionment.

(2) In any such parish, the school board shall reapportion itself when required to do so by the electors of the parish in accordance with the same procedures provided in the parish home rule charter which were used to require that the parish governing authority reapportion itself. For the purposes of this Subsection, the school board shall have the same powers and duties to implement such procedures as are provided in the home rule charter for the parish governing authority. When so required to reapportion, the school board shall adopt the same number of members and the same districts as the parish governing authority.

C. The implementation of the provisions of Subsection B of this Section shall be contingent upon approval pursuant to Section 5 of the Voting Rights Act of 1965.

D.(1) The provisions of this Subsection shall be applicable only when all of the following conditions are met:

(a) The parish is governed by a home rule charter.

(b) The parish governing authority consists of seven members as follows:

(i) Five members elected from single-member election districts.

(ii) Two members elected from the parish at large.

(c) The school board has eleven members elected from single-member election districts.

(2) In any such parish, the school board shall reapportion itself when required to do so by the electors of the parish using the procedures provided in the parish home rule charter relative to the initiative and referendum process, including petition and election timelines and other requirements for initiative and referendum as specified in the home rule charter. For the purposes of this Subsection, the school board shall have the same powers and duties to implement such procedures as are provided in the home rule charter for the parish governing authority. When so required to reapportion, the school board shall adopt the same number of members and the same election districts as the parish governing authority.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M; Acts 1985, No. 440, §1, eff. July 12, 1985; SCR No. 1, 1988 2nd Ex. Sess.; Acts 1991, No. 11, §1, eff. June 10, 1991; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996; Acts 2000, 1st Ex. Sess., No. 2, §1, eff. April 11, 2000; Acts 2001, No. 173, §1, eff. May 31, 2001.



RS 17:71.6 - Purpose and intent of Subpart

§71.6. Purpose and intent of Subpart

The purpose and intent of this Subpart is to authorize all school boards to reapportion themselves so that each member thereof, except for any school board member which may be elected at large as authorized by R.S. 17:71.3(B), represents as nearly the same number of constituents as is possible. It is also the purpose and intent of this Subpart to permit such school boards as much latitude and discretion as possible in accomplishing such reapportionment within the limits set forth in this Subpart.

Added by Acts 1968, No. 561, §1. Amended by Acts 1970, No. 319, §1, emerg. eff. July 13, 1970 at 2:00 P.M.; Acts 1996, 1st Ex. Sess., No. 52, §1, eff. May 7, 1996.



RS 17:71.7 - School boards affected by federal court ordered reapportionment plans

§71.7. School boards affected by federal court ordered reapportionment plans

A. Each city or parish school board which is operating under a reapportionment plan which was ordered or approved by a federal court shall provide for the election of the members of the board for four-year concurrent terms, commencing at the earliest election date which does not require a reduction in the term of an incumbent member, and which will result in terms which coincide with the terms established by R.S. 17:52.

B. Each city or parish school board which on the effective date of this Section is under an order of a federal court to submit a plan for the reapportionment of the areas from which the members of the board are elected shall include in such plan provisions for the election of members of such boards for four-year concurrent terms, commencing at the earliest election date which does not require a reduction in the term of an incumbent member and which will result in terms which coincide with the terms established by R.S. 17:52.

C. To implement the four-year terms required by this Section, the school board may provide for shorter initial terms as necessary to result in election of all members to concurrent four-year terms.

Added by Acts 1980, No. 285, §6, eff. July 14, 1980.



RS 17:72 - Baker School Board; election districts; compensation of members; exercise of powers, duties, functions, and responsibilities; operation of city of Baker municipal school system

§72. Baker School Board; election districts; compensation of members; exercise of powers, duties, functions, and responsibilities; operation of city of Baker municipal school system

A.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall fail to approve the issuance of such bonds and the imposition of any such taxes on or before July 18, 1998, the municipal governing authority of the city of Baker may call an election for the election of the members of the city of Baker School Board.

(2) In the event such an election is called for the election of the members of the city of Baker School Board, it shall be held at the time of the congressional primary election in 1998, or on a subsequent date authorized by law for the conduct of special elections for the election of candidates.

(3) In the event such an election is held at the time of the congressional primary election in 1998, each member of the city of Baker School Board shall be elected from a single-member district as created and adopted by the municipal governing authority of the city of Baker in accordance with Act No. 973 of the 1995 Regular Session.

(4)(a) However, in the event the districting plan adopted by the municipal governing authority of the city of Baker in accordance with Act No. 973 of 1995 is not "pre-cleared" in accordance with Section 5 of the Voting Rights Act, then, in that event, the municipal governing authority of the city of Baker may develop a new districting plan to divide the city into single-member districts from each of which one member of the city of Baker School Board shall be elected. Such districts shall be drawn, in a manner such that each member of the board represents as nearly as possible the same number of persons, utilizing population figures from the latest decennial federal census, to be effective in time for the date of the congressional primary election in 1998 for the election of the members of the city of Baker School Board.

(b) Prior to the final adoption of such a new districting plan, as provided for in Subparagraph A(4)(a) of this Section, the municipal governing authority of the city of Baker shall order a public hearing on the proposed new plan and shall cause to be published in a newspaper published within the city of Baker at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan and the times and places where copies of the proposed plan are available for public inspection.

(5) In the event such an election is held at the time of the congressional primary election in 1998, the members of the city of Baker School Board so elected, and their successors in office, shall serve for four-year concurrent terms.

B.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting in any election held not later than July 18, 1998, on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall approve the issuance of such bonds and the imposition of any such taxes, the municipal governing authority of the city of Baker may call an election for the election of the members of the city of Baker School Board at the time provided for in Paragraph B(2) of this Section.

(2) In the event such an election is called for the election of the members of the city of Baker School Board, it shall be held at the time of the congressional primary election in 2002, or on a subsequent date authorized by law for the conduct of special elections for the election of candidates.

(3) In the event such an election is held at the time of the congressional primary election in 2002, each member of the city of Baker School Board shall be elected from a single-member district as created and adopted by the municipal governing authority of the city of Baker in accordance with Paragraph B(4) of this Section.

(4)(a) On or before July 1, 2001, the municipal governing authority of the city of Baker may develop a new districting plan to divide the city into single-member districts from each of which one member of the city of Baker School Board shall be elected. Such districts shall be drawn, in a manner such that each member of the board represents as nearly as possible the same number of persons, utilizing population figures from the latest decennial federal census, to be effective in time for the date of the congressional primary election in 2002 for the election of the members of the city of Baker School Board.

(b) Prior to the final adoption of such a new districting plan, the municipal governing authority of the city of Baker shall order a public hearing on the proposed new plan and shall cause to be published in a newspaper published within the city of Baker at least twenty days prior to the date of such hearing, the time and place thereof, a general summary and map of the proposed plan, and the times and places where copies of the proposed plan are available for public inspection.

(5) In the event such an election is held at the time of the congressional primary election in 2002, the members of the city of Baker School Board so elected, and their successors in office, shall serve for four-year concurrent terms.

C. Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, the president of the board shall be elected annually by the members of the board from among the membership of the board. He shall not be eligible to succeed himself, nor shall he be eligible for reelection as president for two years after the expiration of the term as president for which he was elected.

D. Notwithstanding any other provision of law to the contrary and notwithstanding the date of the election of the members of any city of Baker School Board, and in the event such an election is held, the members of the board shall receive the same remuneration as is now or may be hereafter provided by law for members of parish school boards for attendance at all meetings of the board and also for attendance at all meetings of committees on which they serve as members.

E. Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, no member shall hold or exercise any other office, position, or employment for profit under the school board. Whenever any member accepts any employment, office, or position in violation of this Subsection, his school board office shall thereby be vacated.

F. Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, vacancies on the board shall be filled as provided by law.

G.(1) Notwithstanding the date of the election of the members of any city of Baker School Board, and in the event that such an election is held, the board is hereby authorized to adopt rules and regulations, consistent with law, to effectuate this Section and to administer the duties, functions, and responsibilities of the board.

(2) Notwithstanding any provision of law to the contrary, the board may borrow money in sums necessary to fund its budgeted expenditures for Fiscal Year 2002-2003. As evidence of these loans, the board may execute or cause to be executed notes or other evidences of indebtedness payable before the close of Fiscal Year 2003-2004 and pledge, as security therefor, their revenues for Fiscal Year 2002-2003, plus their revenues for Fiscal Year 2003-2004.

H.(1) Notwithstanding any other provision of law to the contrary and notwithstanding the date of any election of the members of a city of Baker School Board, and in the event such an election is held, any city of Baker municipal school system shall be initially established within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, for the purpose of operating public elementary and secondary schools within the city of Baker upon the occurrence of all of the following requirements:

(a)(i) In the absence of a mutual agreement between the East Baton Rouge Parish School Board and the city of Baker School Board as to whether the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, are owned by the city of Baker School Board, and, additionally, whether said school board is the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall either invoke arbitration proceedings or file a motion for declaratory judgment in a court of competent jurisdiction on the question of whether the city of Baker School Board is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether it is the owner of said school buses.

(ii) In the event the city of Baker School Board elects to invoke arbitration proceedings on the question of whether it is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether it is the owner of the said school buses, such proceedings and any review or appellate proceedings thereon shall be subject to and conducted in accordance with Paragraph J(1) of this Section.

(iii) In the event the city of Baker School Board elects to file a motion for declaratory judgment in a court of competent jurisdiction on the question of whether it is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether it is the owner of the said school buses, the judgment of said court, after the exhaustion of all applicable appellate review or, in the event such review is not sought, upon the expiration of the period of time in which said appellate review may be taken, as the case may be, shall determine the question of whether the city of Baker School Board is the owner of said facilities, land, and the tangible property contained therein and thereon, and the said school buses.

(b)(i) In the event the city of Baker School Board is determined to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and in the event the said school board is determined to be the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall owe no compensation to the East Baton Rouge Parish School Board for such facilities, land, and the tangible property contained therein and thereon within the city of Baker, and the said school buses should a city of Baker municipal school system be established in accordance with Subparagraph H(2)(a) of this Section, except as provided for in Subparagraph H(1)(c) of this Section.

(ii) Any such determination or judgment shall only be effective and executory in the event, and only in the event, that any city of Baker municipal school system shall be established in accordance with Subparagraph H(2)(a) of this Section. Prior to the date on which a city of Baker municipal school system may be so established, and notwithstanding any determination or judgment recognizing any ownership interests of the city of Baker School Board in and to such facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the said school buses, the East Baton Rouge Parish School Board shall continue to exercise all of the powers, and discharge all of the duties, functions, and responsibilities delegated to it, and imposed upon it, by the laws of the state of Louisiana with respect to such facilities, land, and the tangible property contained therein and thereon, and the said school buses.

(c) Regardless of whether the city of Baker School Board is determined to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and regardless of whether it is determined to be the owner of the ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, and in the event that the East Baton Rouge Parish School Board shall have made or committed to make any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon after June 1, 1997, and/or replacements of any such school buses after said date, as a result of any bond and tax elections held after June 1, 1997, the city of Baker School Board shall owe the East Baton Rouge Parish School Board such compensation, if any, as may be determined in accordance with the formulas contained in Subsection K of this Section should a city of Baker municipal school system be established in accordance with Subparagraph H(2)(a) of this Section; however, any such renovation to and/or replacement of any such facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon made or committed to be made after June 1, 1997, and/or replacements of any such school buses after said date, as a result of any bond and tax election held after June 1, 1997, shall be paid for with, or payable from, the proceeds of any taxes levied or bonds issued by or on behalf of the East Baton Rouge Parish School Board or the East Baton Rouge Parish Consolidated School District No. 1 as a result of any such bond and tax elections. Any such compensation, if any is due, shall be payable by the city of Baker School Board to the East Baton Rouge Parish School Board in accordance with Item H(1)(h)(i) or H(1)(h)(ii) of this Section.

(d) In the event the city of Baker School Board is determined not to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall owe compensation to the East Baton Rouge Parish School Board for such facilities, land, and the tangible property contained therein and thereon, and the said school buses should any city of Baker municipal school system be established in accordance with Subparagraph H(2)(a) of this Section. Any such compensation, if any is due, shall be determined in binding arbitration proceedings conducted in accordance with Paragraph J(2) of this Section and shall be payable by the city of Baker School Board to the East Baton Rouge Parish School Board in accordance with Item H(1)(i)(i) or H(1)(i)(ii) of this Section.

(e)(i) The city of Baker School Board shall obtain a final judgment, in the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana, which, after the exhaustion of all applicable appellate review or, in the event such review is not sought, upon the expiration of the period in which said appellate review may be taken, as the case may be, and which shall be deemed a final judgment for the purposes of this Section, which final judgment shall permit the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system.

(ii) Item H(1)(e)(i) of this Section shall only be applicable in the event that the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana shall not have been dismissed, closed, or otherwise resolved, and in the further event that there shall not have been entered therein a judgment declaring the East Baton Rouge Parish school system "unitary" or releasing said school system from judicial supervision.

(f) The city of Baker School Board shall levy and commence to collect the ad valorem tax provided for in the first paragraph of Article VIII, Section 13(C) of the Constitution of Louisiana, or otherwise obtain sufficient funds in lieu thereof, as of the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year.

(g) The city of Baker School Board shall levy and commence to collect such additional ad valorem taxes as provided for in the third paragraph of Article VIII, Section 13(C) of the Constitution of Louisiana, or otherwise obtain sufficient funds in lieu thereof, as of the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year, as may be applied to the funding of any operational plan approved by the court in connection with the proceedings required in Item H(1)(e)(i) of this Section in the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A in the United States District Court for the Middle District of Louisiana.

(h)(i) Regardless of whether the city of Baker School Board is determined to be the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and regardless of whether it is determined to be the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, and in the event that the East Baton Rouge Parish School Board shall have made or committed to make any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon, and/or the replacements of any such school buses after June 1, 1997, the same having been paid for with or to be paid for from the proceeds of any taxes levied or bonds issued by or on behalf of the East Baton Rouge Parish School Board or the East Baton Rouge Parish Consolidated School District No. 1 as a result of any bond and tax election held after June 1, 1997, the city of Baker School Board shall levy, collect, and fund into bonds such further ad valorem taxes and/or sales and use taxes, or otherwise obtain sufficient funds in lieu thereof, not later than the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year, as may be required to compensate the East Baton Rouge Parish School Board for any such renovation to and/or replacement of any such facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon, and/or replacements of any such school buses after June 1, 1997, as a result of any bond and tax election held after June 1, 1997, by or on behalf of the East Baton Rouge Parish School Board or the East Baton Rouge Parish Consolidated School District No. 1, if such compensation is due.

(ii) Notwithstanding the provisions of Item H(1)(i)(i) of this Section, the East Baton Rouge Parish School Board may agree, in its discretion, upon the request of the city of Baker School Board, to accept such compensation as may be due for any such renovation to and/or replacement of such facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon, and/or the replacements of any such school buses made or acquired or to be made or acquired after June 1, 1997, as a result of any bond and tax election held after June 1, 1997, at any point in time within one year of the date following the date on which any city of Baker municipal school system may be established in accordance with Subparagraph H(2)(a) of this Section. In such case, the city of Baker School Board shall pay to the East Baton Rouge Parish School Board, in addition to the full amount of such compensation, an interest payment in the amount of six percent per annum on the unpaid principal balance until the full amount of such compensation shall be paid.

(i)(i) In the event it shall have been determined that the city of Baker School Board is not the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and in the event it is determined that it is not the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, the city of Baker School Board shall levy and fund into bonds such further ad valorem taxes and/or sales and use taxes, or otherwise obtain sufficient funds in lieu thereof, not later than the date of July first following the date on which a final judgment is obtained permitting the operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year, as may be required to compensate the East Baton Rouge Parish School Board for the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and any said school buses.

(ii) Notwithstanding the provisions of Item H(1)(h)(i) of this Section, the East Baton Rouge Parish School Board may agree, in its discretion, upon the request of the city of Baker School Board, to accept such compensation as may be due for the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and any said school buses at any point in time within one year of the date following the date on which any city of Baker municipal school system may be established in accordance with Subparagraph H(2)(a) of this Section. In such case, the city of Baker School Board shall pay to the East Baton Rouge Parish School Board, in addition to the full amount of such compensation, an interest payment in the amount of six percent per annum on the unpaid principal balance until the full amount of such compensation shall be paid.

(2)(a) Upon the occurrence of all of the requirements set forth in Paragraph H(1) of this Section, the city of Baker municipal school system shall be established for the purpose of operating public elementary and secondary schools within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, on the date of the July first following the date on which a final judgment is obtained permitting the actual operation of a city of Baker municipal school system and the separation of the city of Baker municipal school system from the East Baton Rouge Parish school system, or July first of the following year.

(b) As of the date a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section, the city of Baker School Board shall be responsible to provide for the education of the elementary and secondary school aged children residing within the city of Baker as its incorporated limits existed as of June 1, 1997. The city of Baker School Board shall thereafter exercise the powers delegated to, and the duties, functions, and responsibilities imposed upon parish and municipal school boards under the laws of the state of Louisiana and commence its initial school year of actual operation at the beginning of the school year immediately following the date on which the city of Baker municipal school system is established.

(c) Upon the date the city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section, the East Baton Rouge Parish School Board shall cease to provide for the education of the elementary and secondary school aged children residing within the city of Baker as its incorporated limits existed as of June 1, 1997.

(3) In the event that a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section, the title and/or ownership of the public elementary and secondary school facilities, land, and the tangible property therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board, upon the request of the city of Baker School Board, shall be transferred to the city of Baker School Board prior to the commencement of the school year next following the date said municipal school system is established in accordance with the Compromise and Settlement Agreement entered into by the city of Baker, the state of Louisiana and its governor and attorney general, and the East Baton Rouge Parish School Board in "Clifford Eugene Davis Jr., et al. and United States Of America v. East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, United States District Court for the Middle District of Louisiana.

(4) In the event the incorporated limits of the city of Baker are expanded as a result of any annexation occurring after June 1, 1997, such annexation may only impair the rights or interests of the East Baton Rouge Parish School Board if, and only if, the city of Baker School Board shall have moved for and obtained a judgment, in the matter entitled "Clifford Eugene Davis, Jr., et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana which, after the exhaustion of all applicable appellate review or, in the event such review is not sought, upon the expiration of the period in which said appellate review may be taken, as the case may be, permitting the operation of any city of Baker municipal school system in all or any portion of any annexed area.

I. In the event a city of Baker municipal school system is not established in accordance with Subparagraph H(2)(a) of this Section, the city of Baker School Board shall do all of the following:

(a) Cease to exercise any powers or discharge or perform any duties, functions, and responsibilities delegated to and imposed upon parish and municipal school boards under the laws of the state of Louisiana.

(b) Cease to possess any ownership interests determined or declared to exist in its favor as a result of any agreement or proceedings referenced in Subparagraph H(1)(a) of this Section.

(c) Cease to exist as a political subdivision of this state.

J.(1) All of the following shall apply in regard to any arbitration invoked in accordance with the provisions of Item H(1)(a)(i) of this Section in order to determine whether the city of Baker School Board is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether the city of Baker School Board is the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board:

(a) The arbitration shall be administered by the American Arbitration Association and shall be resolved in accordance with the Federal Arbitration Act, Title 9 of the United States Code, and, except as is otherwise specified in this Subsection, the Commercial Arbitration Rules of the American Arbitration Association.

(b) The sole issues to be decided in any such arbitration are whether the city of Baker School Board is the owner of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and whether the city of Baker School Board is the owner of ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board. These issues shall be decided by the arbitrator in accordance with the substantive law of the state of Louisiana and after a consideration of the evidence submitted by the city of Baker School Board and the East Baton Rouge Parish School Board in the arbitration proceedings. The city of Baker School Board shall have the right to invoke arbitration on these issues by providing the East Baton Rouge Parish School Board with a written demand for such arbitration and by providing the American Arbitration Association with copies of the same in accordance with the Commercial Arbitration Rules of the American Arbitration Association.

(c) The arbitration proceedings shall be conducted before one neutral arbitrator who shall be an attorney at law actively engaged in the practice of law in the state of Louisiana who shall be appointed in accordance with the procedures set forth in the Commercial Arbitration Rules of the American Arbitration Association.

(d) The arbitration proceedings shall take place in East Baton Rouge Parish and the arbitrator shall select the exact location, date, and time of the hearing and all prehearing procedures.

(e) Limited civil discovery shall be permitted for production of documents, the use of interrogatories, and the taking of depositions for a period of time of ninety days after the appointment of the arbitrator. All discovery shall be conducted in accordance with the Federal Rules of Civil Procedure, except that the arbitrator shall have the authority to shorten and set all time limits in connection with such discovery at a preliminary conference and all issues regarding compliance with discovery shall be decided by the arbitrator.

(f) The decision of the arbitrator shall be in writing and shall specify the detailed factual and legal bases for his determination. If the determination of the arbitrator is that the public elementary and secondary school facilities, land and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same limits existed as of June 1, 1997, and/or that ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board are owned by the city of Baker School Board, the determination of the arbitrator shall only have effect and be executory in accordance with Item H(1)(b)(ii) of this Section.

(g)(i) Judgment on the determination of the arbitrator shall be entered in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action. No. 56-1662-A, in the United States District Court for the Middle District of Louisiana.

(ii) As to any such determination, the East Baton Rouge Parish School Board or the city of Baker School Board may, within the time period set forth in 9 U.S.C. 12, move in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana that the determination of the arbitrator be vacated based on any of the grounds set forth in 9 U.S.C. 10 or modified or corrected based on any of the grounds set forth in 9 U.S.C. 11.

(iii) In addition to the rights to vacate, modify, or correct the determination set forth in Item J(1)(g)(ii) of this Section, the determination of the arbitrator may be appealed within that same time period in the same judicial proceedings provided in Item (ii) of this Subparagraph based on any error of applicable law the effect of which materially affects the resolution of the ultimate issues of ownership of the public elementary and secondary school facilities, land, and the tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same limits existed as of June 1, 1997, and the ownership of the said school buses.

(h) All fees and expenses of the arbitration shall be borne equally by the city of Baker School Board and the East Baton Rouge Parish School Board, except that the said parties shall each bear and be responsible for the expenses and costs of their own respective attorneys, consultants, experts, witnesses, and the preparation and presentation of their own respective proofs.

(2) All of the following shall apply in regard to any arbitration invoked in accordance with the provisions of Subparagraph H(1)(d) of this Section in order to determine the amount of compensation, if any, the city of Baker School Board shall owe to the East Baton Rouge Parish School Board for the public elementary and secondary school facilities, land, and the tangible property located therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board in the event the city of Baker School Board is determined not to be the owner of such school facilities, land, and the tangible property located therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the said school buses:

(a) The arbitration shall be administered by the American Arbitration Association and shall be resolved in accordance with the Federal Arbitration Act, Title 9 of the United States Code, and, except as is otherwise specified in this Subsection, the Commercial Arbitration Rules of the American Arbitration Association.

(b) The sole issues to be decided in the arbitration are the amount of compensation, if any, the city of Baker School Board shall owe to the East Baton Rouge Parish School Board for the public elementary and secondary school facilities, land, and the tangible property located therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and the amount it shall owe to the East Baton Rouge Parish School Board for ten sixty-passenger school buses of equal quality, age, and condition to those owned and operated by the East Baton Rouge Parish School Board. These issues shall be decided by the arbitrator in accordance with the substantive law of the state of Louisiana and after a consideration of the evidence submitted by the city of Baker School Board and the East Baton Rouge Parish School Board in the arbitration proceedings. Either the city of Baker School Board or the East Baton Rouge Parish School Board shall have the right to invoke arbitration on these issues by providing the other with a written demand for such arbitration and by providing the American Arbitration Association with copies of the same in accordance with the Commercial Arbitration Rules of the American Arbitration Association.

(c) The arbitration proceedings shall be conducted before one neutral arbitrator who shall be an attorney at law actively engaged in the practice of law in the state of Louisiana who shall be appointed in accordance with the procedures set forth in the Commercial Arbitration Rules of the American Arbitration Association. Said arbitrator may, in his discretion, retain such consultants as he may deem necessary to discharge his duties as arbitrator.

(d) The arbitration proceedings shall take place in East Baton Rouge Parish and the arbitrator shall select the exact location, date, and time of the hearing and all prehearing proceedings.

(e) Limited civil discovery shall be permitted for production of documents, the use of interrogatories, and the taking of depositions for a period of time of ninety days after the appointment of the arbitrator. All discovery shall be conducted in accordance with the Federal Rules of Civil Procedure, except that the arbitrator shall have the authority to shorten and set all time limits in connection with such discovery at a preliminary conference and all issues regarding compliance with discovery shall be decided by the arbitrator.

(f) The decision of the arbitrator shall be in writing and shall specify detailed factual and legal bases for the determination.

(g)(i) Judgment on the determination of the arbitrator shall be entered in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action. No. 56-1662-A, in the United States District Court for the Middle District of Louisiana.

(ii) As to any such determination, the East Baton Rouge Parish School Board or the city of Baker School Board may, within the time period set forth in 9 U.S.C. 12, move in the matter entitled "Clifford Eugene Davis, Jr. et al. and the United States of America versus East Baton Rouge Parish School Board, et al.", Civil Action No. 56-1662-A, in the United States District Court for the Middle District of Louisiana that the determination of the arbitrator be vacated based on any of the grounds set forth in 9 U.S.C. 10 or modified or corrected based on any of the grounds set forth in 9 U.S.C. 11.

(h) All fees and expenses of the arbitration shall be borne equally by the city of Baker School Board and the East Baton Rouge Parish School Board, except that the city of Baker School Board and the East Baton Rouge Parish School Board shall each bear and be responsible for the expenses and costs of their own respective attorneys, experts, witnesses, and the preparation and presentation of their own respective proofs.

K.(1) In the event the East Baton Rouge Parish School Board shall have made or committed to make any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein and thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and/or replacements of any school buses from the proceeds of any taxes levied, or bonds issued by the East Baton Rouge Parish Consolidated School District No. 1 and/or by or on behalf of the East Baton Rouge Parish School Board as a result of any bond and tax election referenced in this Section after June 1, 1997, and in the further event that any city of Baker School Board shall establish a city of Baker municipal school system in accordance with Subparagraph H(2)(a) of this Section, a determination shall be made as to whether compensation is owed by either said school board to the other.

(2) In making this determination provided for in this Subsection, the following formulas shall be used:

(a) From the actual cost including the corresponding costs of the issuance of the bonds, of any renovation to and/or replacement of any public elementary and secondary school facilities, land acquisitions, and/or improvements to and/or replacements of any tangible property contained therein or thereon within the incorporated limits of the city of Baker as the same existed as of June 1, 1997, and/or replacements of any school buses (the "Baker Improvements") paid from the proceeds of bonds referenced in this Subsection which are secured by ad valorem taxes, there shall be deducted (i) an amount equal to the total debt service which has been paid on any ad valorem tax secured bonds referenced in this Subsection multiplied by a fraction, the numerator of which is the taxable assessed valuation of the city of Baker as of June 1, 1997, and the denominator of which is the taxable assessed valuation of the parish of East Baton Rouge as of the same date (the "Assessed Valuation Ratio") and (ii) an amount equal to the total remaining debt service to be paid on any ad valorem tax secured bonds referenced in this Subsection, which have been issued, multiplied by the Assessed Valuation Ratio and present valued to the date of acquisition (which date shall be the date on which a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section) by the city of Baker School Board of the Baker Improvements at the rate or rates of interest payable on the ad valorem tax secured bonds referenced in this Subsection. If the remainder resulting from the calculation is positive, such remainder shall represent compensation payable by the city of Baker School Board to the East Baton Rouge Parish School Board. If the remainder resulting from the calculation is negative, such remainder shall represent compensation payable by the East Baton Rouge Parish School Board to the city of Baker School Board.

(b) From the actual cost, including the corresponding costs of the issuance of the bonds, of the Baker Improvements paid from the proceeds of bonds referenced in this Subsection secured by sales and use taxes there shall be deducted (i) an amount equal to the total debt service which has been paid on any sales tax secured bonds referenced in this Subsection multiplied by a fraction the numerator of which is the annual sales and use tax collections on one cent for calendar year 1997 within the incorporated limits of the city of Baker as of June 1, 1997, and the denominator of which is the annual sales and use tax collections on one cent for calendar year 1997 in the parish of East Baton Rouge (the "Sales Tax Ratio") and (ii) an amount equal to the total remaining debt service to be paid on any sales tax secured bonds referenced in this Subsection, which have been issued, multiplied by the Sales Tax Ratio and present valued to the date of acquisition (which date shall be the date on which a city of Baker municipal school system is established in accordance with Subparagraph H(2)(a) of this Section) by the city of Baker School Board of the Baker Improvements at the rate or rates of interest payable on the sales tax secured bonds referenced in this Subsection. If the remainder resulting from the calculation is positive, such remainder shall represent compensation payable by the city of Baker School Board to the East Baton Rouge Parish School Board. If the remainder resulting from the calculation is negative, such remainder shall represent compensation payable by the East Baton Rouge Parish School Board to the city of Baker School Board.

(c) From the actual cost of the Baker Improvements paid from cash proceeds of taxes referenced in this Subsection there shall be deducted an amount equal to the actual cost paid from such cash proceeds multiplied by the Sales Tax Ratio. The remainder resulting from the above calculation shall represent compensation payable by the city of Baker School Board to the East Baton Rouge Parish School Board.

L.(1) Nothing contained in this Section shall impair the parishwide levy and collection, within the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, of any ad valorem tax securing any bonds referenced in this Section as long as such bonds, or bonds to refund such bonds, remain outstanding.

(2) Nothing contained in this Section shall impair the parishwide levy and collection, within the parish of East Baton Rouge, of any sales and use tax by or on behalf of the East Baton Rouge Parish School Board securing in whole or part any bonds referenced in this Section as long as such bonds, or bonds to refund such bonds, remain outstanding.

Acts 1995, No. 973, §1, eff. Nov. 23, 1995; Acts 1997, No. 1434, §1, eff. July 15, 1997; Acts 2002, 1st Ex. Sess., No. 49, §1, eff. April 18, 2002.



RS 17:72.1 - City of Baker interim school board

§72.1. City of Baker interim school board

A.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall fail to approve the issuance of such bonds and the imposition of any such tax on or before July 18, 1998, the municipal governing authority of the city of Baker may appoint, on or after July 19, 1998, but prior to the date of the congressional primary election in 1998, an interim school board composed of five members. The city of Baker interim school board shall exercise only those powers and discharge only those responsibilities provided for in this Section and no others.

(2) In the event such an interim school board is appointed, it shall commence to function on the date of the appointment of the members of the interim board.

(3) The city of Baker interim school board may exercise the following powers and discharge the following responsibilities and no others:

(a) Elect its officers and prescribe their duties.

(b) Conduct a study to determine whether a city of Baker municipal school system is educationally and financially feasible given the tax base of the city of Baker, the educational needs of the elementary and secondary school aged children residing in the city of Baker, and the educational services offered by other school systems.

(c) Conduct surveys and/or focus group sessions to determine whether the residents of the city of Baker desire to have established a city of Baker municipal school system.

(d) Prepare a proposed operational plan and a fiscal management recommendation for submission to any subsequent city of Baker School Board.

B.(1) If a majority of the qualified electors of the East Baton Rouge Parish Consolidated School District No. 1, comprised of the parish of East Baton Rouge, voting in any election held not later than July 18, 1998, on the question of the incurrence of debt and the issuance of bonds payable from ad valorem taxes to be levied and collected in the manner provided by law and/or the levy of a sales and use tax by or for the benefit of the East Baton Rouge Parish School Board, all or any portion thereof which may be funded into bonds for the purpose of addressing the condition of the physical facilities of the East Baton Rouge Parish school system, shall approve the issuance of such bonds and the imposition of any such taxes, the municipal governing authority of the city of Baker, on or after July 1, 2001, but prior to the date of the congressional primary election in 2002, may appoint an interim school board composed of five members. The city of Baker interim school board shall exercise only those powers and discharge only those responsibilities provided for in this Section and no others.

(2) In the event such an interim school board is appointed, it shall commence to function on the date of the appointment of the members of the interim board.

(3) The city of Baker interim school board may exercise the following powers and discharge the following responsibilities and no others:

(a) Elect its officers and prescribe their duties.

(b) Conduct a study to determine whether a city of Baker municipal school system is educationally and financially feasible given the tax base of the city of Baker, the educational needs of the elementary and secondary school aged children residing in the city of Baker, and the educational services offered by other school systems.

(c) Conduct surveys and/or focus group sessions to determine whether the residents of the city of Baker desire to have established a city of Baker municipal school system.

(d) Prepare a proposed operational plan and a fiscal management recommendation for submission to any subsequent city of Baker School Board.

C. Notwithstanding the date on which a city of Baker interim school board may be appointed, and in the event that such an interim school board is appointed, each of its members shall be electors who shall actually reside within the geographic boundaries of the city of Baker. Additionally, each member of any interim board shall meet the requirements of R.S. 17:52(D).

D. Notwithstanding the date on which a city of Baker interim school board may be appointed, and in the event that such an interim school board is appointed, all of its members shall serve from the date of their appointment until the date on which the elected members of the city of Baker School Board shall take office or, in the event that an election shall not be held for the election of the members of a city of Baker School Board, the interim school board shall expire upon the date the municipal governing authority of the city of Baker shall determine that an election shall not be called for the election of the members of the city of Baker School Board. A vacancy on the interim school board shall be filled in the same manner as the original appointment.

E. Any city of Baker interim school board shall constitute a political subdivision of the state of Louisiana.

F. Any city of Baker interim school board shall adopt rules and regulations consistent with law to effectuate this Section.

G. The provisions of R.S. 42:11 et seq. relative to open meetings and the provisions of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950 relative to public records shall be applicable to any city of Baker interim school board and its members.

Acts 1997, No. 1434, §1, eff. July 15, 1997.



RS 17:73 - Repealed by Acts 1999, No. 812, 1, eff. Nov. 25, 1999.

§73. Repealed by Acts 1999, No. 812, §1, eff. Nov. 25, 1999.



RS 17:81 - General powers of local public school boards

SUBPART B. POWERS AND DUTIES OF SCHOOL BOARDS

AND PARISH SUPERINTENDENTS

§81. General powers of local public school boards

A.(1) Each local public school board shall serve in a policymaking capacity that is in the best interests of all students enrolled in schools under the board's jurisdiction. When establishing board policies, each board shall prioritize student achievement, financial efficiency, and workforce development on a local, regional, and statewide basis. When choosing a local superintendent of schools, each board shall select a leader who shall prioritize student achievement and act in the best interests of all students enrolled in schools under the board's jurisdiction.

(2) Each local public school board shall determine the number of schools to be opened, the location of school houses, and the number of teachers and other school personnel to be employed. The local school superintendent shall have authority to employ teachers by the month or by the year, and to fix their salaries; provided that there shall be no discrimination as to sex in the fixing thereof and provided further, that it is not the purpose of this Section to require or direct the reduction of any salary, or salary schedule, presently in force. The local school superintendent shall see that the provisions of the state school law are complied with.

(3) Each local public school board shall delegate authority for the hiring and placement of all school personnel, including those for which state certification is required to the local school superintendent. It shall be the responsibility of the superintendent to ensure that all persons have proper certification, as applicable, and are qualified for the position.

(4) Each local public school board shall adopt policies for and establish procedures which require a local school superintendent to:

(a) Delegate to the principal all decisions regarding the hiring or placement of any teacher or other personnel at the school in which the principal is employed, subject to the approval of the local school superintendent.

(b) Consult with teachers prior to making any decisions regarding the hiring or placement of a principal at the school in which such teachers are employed. Any recommendations made by teachers shall not be binding upon the superintendent but shall be considered by the superintendent when making employment decisions.

(5) Any policies and procedures adopted by a local public school board pursuant to the provisions of this Subsection shall be in accordance with all laws, all state rules, regulations, and policies relative to certification of teachers and other personnel, and any court order or restrictions relative to desegregation.

(6) The superintendent and the school principal shall make all employment- related decisions based upon performance, effectiveness, and qualifications as applicable to each specific position. Effectiveness, as determined pursuant to R.S. 17:3881 through 3905, shall be used as the primary criterion for making personnel decisions; however, in no case shall seniority or tenure be used as the primary criterion when making decisions regarding the hiring, assignment, or dismissal of teachers and other school employees.

B. Each school board may permit school buildings to be used outside of regular school hours for academic purposes including but not limited to tutoring and study hall. The board shall adopt rules and regulations governing the terms and conditions, including fees if any, under which such buildings shall be used.

C. Each city or parish school board is authorized to make such rules and regulations for its own government, not inconsistent with law or with the regulations of the State Board of Elementary and Secondary Education, as it may deem proper.

D.(1) The regular meetings of each city and parish school board shall be held at least once each month on such day as each board shall select. Additional regular meetings may be held as each board designates. Special meetings may be held as boards determine or as occasion may require.

(2) However, if a city or parish school board fails to hold a public meeting at least once during a calendar month, registered voters of the district may petition the board to hold a public meeting. Within five calendar days of receipt of such a petition by the president of the board or, if he is unavailable, by any other board member containing the names of at least one hundred registered voters of the district, the board shall hold a public meeting. The members of a city or parish school board that fails to meet as required by this Paragraph shall not be entitled to compensation or per diem for that month.

E.(1) Each city or parish school board shall exercise proper vigilance in securing for the schools of the district all funds destined for the support of the schools, including the state funds apportioned thereto, and all other funds.

(2) Notwithstanding any other provision of law or rule or regulation to the contrary, a city or parish school board shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available to certain classes of child care providers and to administer in elementary schools under the board's jurisdiction, child care programs related to such funding. Additionally, any public college or university offering preschool educational programs shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available to certain classes of child care providers and to administer, in facilities under its jurisdiction, child care programs related to such funding. Nothing in this Paragraph shall be construed to affect the authority of any approved nonpublic school to apply for and administer such funds.

(3) Notwithstanding any other provision of law or rule or regulation to the contrary, a city or parish school board shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available for after-school child care programs and to provide for the administration in schools of programs related to such funding. Additionally, any public college or university offering preschool educational programs shall have the authority, if otherwise applicable, to apply for, receive, and expend funds from public and private sources that are or may be made available for after-school child care programs and to administer, in facilities under its jurisdiction, after-school child care programs related to such funding. Nothing in this Paragraph shall be construed to affect the authority of any approved nonpublic school to apply for and administer such funds.

F. The secretary of each city and parish school board shall keep a record of all transactions and proceedings of the board.

G. City and parish school boards may receive land by purchase or donation for the purpose of erecting school houses; provide for and secure the erection of same, construct such outbuildings and enclosures as shall be conducive to the protection of property, and make repairs and provide for the necessary furniture, equipment and apparatus.

H. City and parish school boards have the power to recover for any damage that may be done to the property in their charge; they may change the location of a school house, sell or dispose of the old site, or of any site which for any reason can no longer be used or which is unused and unnecessary or unsuitable as such, and use the proceeds thereof for procuring a new one. Provided that the Orleans Parish School Board shall have authority to prescribe the rules and regulations to govern the building, equipping and repairing of school houses, and the dates of the meetings of that board.

I. Repealed by Acts 2012, No. 1, §4, July 1, 2012.

J.(1) Each city and parish school board may purchase appropriate metal detection devices and shall provide training to school administrators consistent with that provided as required in Paragraph (3) of this Subsection if metal detectors are going to be used in the system.

(2) The State Board of Elementary and Secondary Education shall develop a plan for using metal detection devices for random weapon searches in elementary and secondary schools and shall submit it to the attorney general for approval. The attorney general shall periodically review the plan as changes in the law in relation to random searches occur.

(3) The board shall provide the approved plan to each city and parish school board and shall provide training on the use of metal detectors and other techniques for weapon searches to system administrators that is consistent with the approved plan.

K.(1) Notwithstanding any other provision of law or rule or regulation to the contrary, any city or parish school board member and any other person authorized pursuant to written policy of a city or parish school board shall have the right to examine any or all records of the school system except school employee records relative to evaluations, observations, formal complaints, and grievances.

(2) Notwithstanding any other provision of law or rule or regulation to the contrary, any city or parish school board, upon a majority vote of the authorized board membership, shall have the right to examine any or all records of the school system.

(3) Should an employee's personnel file be accessed by the city or parish school board, the employee whose file was so accessed shall receive written notice of such action, and the individual city or parish school board members shall maintain the confidentiality of any documents in the file so examined.

L. Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2.

M.(1) Notwithstanding any provision of law to the contrary and in addition to the authority provided by Chapter 2-A of Code Title II of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950 relative to the creation of a public trust, a public trust having a city or parish school board as its beneficiary may be created to be funded by surplus revenues of the beneficiary school board and with the use of income produced by the trust restricted to meeting the capital outlay needs of the school system, including but not limited to the purchase of school buses, the construction or acquisition of school buildings and facilities, or both, and the funding of nonrecurring projects to improve instructional services to students in the classroom.

(2) The provisions of Chapter 2-A of Code Title II of Code Book III of Title 9 of the Louisiana Revised Statutes of 1950 applicable to the creation of a public trust having a political subdivision of the state as the trust beneficiary also shall apply to a public trust created in accordance with the provisions of this Subsection except as follows:

(a) Creation or amendment of the public trust shall not require the express approval of the State Bond Commission.

(b) The public trust shall have no authority to incur debt or issue bonds or other financial obligations.

N. Notwithstanding any provision of law to the contrary, each city, parish, or other local public school board shall adopt a policy under which the school board and school board employees may disclose education records or information from education records, without the consent of the parent or guardian of the student who is the subject of the records, to state and local law enforcement officials and other officials within the juvenile justice system. No school board or school board employee shall be liable for the disclosure of any information in accordance with a policy adopted pursuant to this Subsection. Each policy which is adopted pursuant to this Subsection shall contain or comply with each of the following provisions:

(1) The disclosure of the education records or of the information from the education records must be to state or local law enforcement officials or to other officials within the juvenile justice system.

(2) The disclosure must comply with the provisions of the policy which is adopted pursuant to this Subsection.

(3) The disclosure must relate to the ability of the juvenile justice system to serve, prior to adjudication, the student whose records or whose information is to be disclosed.

(4) The officials to whom the records or the information are disclosed shall certify in writing that that person, and any agency or organization with which that person is affiliated, will keep the personally identifiable portions of the records or the information confidential and will not disclose the personally identifiable portions of the records or the information to any person or agency or organization except a person or agency or organization within the juvenile justice system who or which has an independent right to that information.

(5) Any other provisions which are necessary to comply with federal law or rules.

O.(1) By not later than the beginning of the 2006-2007 school year, each city, parish, or other local public school board shall adopt policies and procedures providing leave with pay for any school system employee who is an elected member of the Board of Trustees of the Teachers' Retirement System of Louisiana or the Board of Trustees of the Louisiana School Employees Retirement System, an elected or appointed member of the State Board of Elementary and Secondary Education, or an appointed member of any task force, commission, or other advisory body established by the State Board of Elementary and Secondary Education so that such employee may attend meetings of the entity and any committees thereof on which the employee serves.

(2) The policies and procedures provided for by this Subsection may require that the employee provide notice to the school system of the dates and times of all meetings of the entity and any committees thereof on which the employee serves that are scheduled to occur on a regular basis and provide reasonable notice to the system of any special or otherwise unscheduled meeting. Such policies and procedures also may require that the employee apply for leave in a timely manner and provide documentation that the leave granted was used for the purposes for which requested.

P.(1) No board member shall act in an individual capacity to use the authority of his office or position as a member of the school board in a manner intended to interfere with, compel, or coerce any personnel decision made by the superintendent or a school principal, including the hiring, promotion, discipline, demotion, transfer, discharge, or assignment of work to any school employee. The superintendent, as the instructional leader of the district and its chief executive officer, shall have primary responsibility for personnel actions in the district.

(2) No board member shall use the authority of his office or position as a member of the school board in a manner intended to interfere with, compel, or coerce any school employee to make any decision concerning benefits, work assignment, or membership in any organization.

(3) If a board member successfully defends himself against any allegation of a violation of this Subsection, the school board shall pay attorney fees and all other legal fees associated with his defense.

Q.(1) Each city, parish, or other local public school board shall formulate, develop, adopt, and implement, by not later than November 15, 2009, policies, procedures, and practices applicable to school system employees relative to an electronic communication by an employee at a school to a student enrolled at that school.

(2) The policies, procedures, and practices required by Paragraph (1) of this Subsection, at a minimum, shall:

(a) Define electronic communication. The definition shall recognize the multiple means available for making such a communication, both those that facilitate direct communication, including but not limited to voice or text-based telecommunication devices, or both, and computers, and those that facilitate indirect communication using an intermediate method, including but not limited to Internet-based social networks.

(b) Require that all electronic communication by an employee at a school to a student enrolled at that school relative to the educational services provided to the student shall use a means provided by or otherwise made available by the school system for this purpose and prohibit the use of all such system means to electronically communicate with a student for a purpose not related to such educational services except communication with an immediate family member if such communication is specifically authorized by school board policy.

(c)(i) Specify that the occurrence of any electronic communication made by an employee at a school to a student enrolled at that school or that is received by an employee at a school from a student enrolled at that school using a means other than one provided by or made available by the school system shall be reported by the employee in a manner deemed appropriate by the school board. Records of any such reported communication shall be maintained by the school board for a period of at least one year.

(ii) In providing for the manner and frequency of reporting required by this Subparagraph, the board may authorize a school principal, or his designee, to permit an employee at the school to contact one or more specifically identified students enrolled at the school and be contacted by such student or students using a means other than one provided by or made available by the school, provided the employee has requested and received permission from the principal, or his designee, to do so and has provided documentation in writing to the principal, or his designee, stating the purpose or purposes for such contact. Such purposes may include but need not be limited to necessary communications relative to extracurricular activities, student athletic activities, community-based youth activities such as scouting, and faith-based activities such as a youth group sponsored by a religious organization.

(d) Specify that it is a duty of a school system employee to comply with the policies, procedures, and practices and provide that a failure to comply may result in disciplinary action, and in extreme circumstances may constitute willful neglect of duty.

(e) Establish and provide for the imposition of consequences for a violation of the policies, procedures, and practices, including but not limited to termination of employment in accordance with applicable provisions of state law.

(f) Provide a means for the timely reporting and investigation at the school system level of an alleged failure by a school employee to comply with the policies, procedures, or practices and for concluding such an investigation and resolving the allegation.

(g) Provide a means whereby any alleged failure by a school employee to comply with the policies, procedures, or practices that also may be a violation of state or federal law is reported to the proper authorities.

(h) Provide a means to assure that all school system employees are informed fully of the policies, procedures, and practices and the possible consequences at the school and school system level for a failure to comply.

(i) Provide a means to assure that a parent or other person responsible for a child's school attendance is fully informed of the policies, procedures, and practices.

(j) Provide a means for a parent or other person responsible for a child's school attendance to request that the child not be contacted through electronic communication by any school employee unless the purpose of such communication is directly related to the child's educational services and is sent to and received by more than one student at the school.

(3) Any city, parish, or other local public school board having existing policies, procedures, and practices relative to electronic communication by an employee at a school to a student enrolled at that school shall conduct by not later than November 15, 2009, a formal evaluation of all such policies, procedures, and practices to determine their compliance with the provisions of Paragraph (2) of this Subsection and shall take all action necessary to conform the existing policies, procedures, and practices to such requirements.

(4) No city, parish, or other local public school board or member of such a board shall be civilly liable for any electronic communication by an employee to a student that is prohibited as provided in this Subsection.

(5) For the purposes of this Subsection, the term "city, parish, or other local public school board" shall mean the governing authority of any public elementary or secondary school.

R.(1) Each city, parish, or other local public school board shall provide to high school students age and grade appropriate classroom instruction relative to the state's safe haven relinquishments law, Children's Code Articles 1149 through 1160, which provides a mechanism whereby any parent may relinquish the care of an infant who is not more than thirty days old to the state in safety and anonymity and without fear of prosecution.

(2) Such instruction shall include but need not be limited to providing students with the following information:

(a) An explanation that relinquishment of an infant means to give over possession or control of the infant to other specified persons as provided by law with the settled intent to forego all parental responsibilities.

(b) The process to be followed by a parent in making a relinquishment.

(c) The general locations where an infant may be left in the care of certain others.

(d) The toll-free number established by the Department of Children and Family Services to direct individuals to designated emergency care facilities.

(e) The available options if a parent is unable to travel to a designated emergency care facility.

(f) The process by which a relinquishing parent may reclaim parental rights to the infant and the timelines established for taking this action.

(3) For the purposes of this Subsection, the term city, parish, or other local public school board shall mean the governing authority of any public secondary school.

S.(1) In addition to any other provision of applicable law, rule, regulation, or code, each city, parish, and other local public school board shall adopt and implement policies providing for inspections by qualified persons of all fire safety and prevention equipment, including but not limited to fire alarm and smoke detection devices at each school under its jurisdiction at least twice during each school year and to require that all necessary actions be taken by appropriate persons in a timely manner to assure that all such equipment is in good working order and meets the need for which intended. Such policies shall provide, at a minimum, that any employee of the board who performs an inspection pursuant to this Subsection shall have received the appropriate training necessary to perform such inspection, and documentation of such training shall be included in the employee's personnel file.

(2) For the purposes of this Subsection, the term city, parish, and other local public school board shall mean the governing authority of any public elementary or secondary school.

(3) The provisions of this Subsection shall not be construed to require any inspection by the office of the state fire marshal in addition to those otherwise required by law, rule, or regulation.

T.(1) Each school year the governing authority of each public school shall provide to students in grades seven through twelve enrolled in Health Education age and grade appropriate classroom instruction relative to dating violence.

(2) Such instruction shall include but need not be limited to providing students with the following information:

(a) The definition of "dating violence", which is a pattern of behavior where one person threatens to use, or actually uses, physical, sexual, verbal, or emotional abuse to control his or her dating partner.

(b) Dating violence warning signs.

(c) Characteristics of healthy relationships.

(3) The governing authority of each public school enrolling students in grades seven through twelve shall:

(a) At the beginning of each school year, provide instruction to all school employees having contact with students in such grades relative to the definition of dating violence, dating violence warning signs, and how to properly address suspected or reported dating violence involving students, including but not limited to counseling and notification of law enforcement, and provide information relative to dating violence to the parents of students in such grades.

(b) Include in student codes of conduct the definition of dating violence, dating violence warning signs, and instructions for reporting or seeking help relative to dating violence.

(c) Collect data relative to the number of incidents of dating violence reported to school employees and the actions taken by school employees to assist victims of dating violence.

(4)(a) In the spring of each school year, each local superintendent shall make an oral report at a meeting of the school governing authority that shall include but need not be limited to the compliance of each school with the requirements of this Section, aggregate data relative to dating violence, and any recommendations for reducing dating violence among students.

(b) For the purposes of this Paragraph, for a charter school, the "local superintendent" shall mean the chief executive officer of the school or other employee holding an equivalent position.

U. Notwithstanding the provisions of this Section, a city, parish, and other local public school board shall retain all authority given by law to such boards to prescribe the duties and fix the salaries of and hold tenure hearings for all employees of such boards, as applicable.

V.(1) Notwithstanding any provision of law to the contrary, no member of a city, parish, or other local public school board shall be prohibited from requesting, in writing or in open or executive session of the board, the status of any personnel matter. The requirement that any such request be in writing or made during an open or executive session of the board shall not apply when the board member has knowledge of the possible or alleged commission of a crime by a school board employee. Notwithstanding any provision of law to the contrary, no member of a city, parish, or other local public school board shall be prohibited from providing information on due process, grievance procedures, hearings, and tenure to any constituent of the member upon the constituent's request. Notwithstanding any provision of law to the contrary, no member of a city, parish, or other local public school board shall be prohibited from seeking or providing information on other issues regarding the operation of schools.

(2) The provisions of this Subsection are subject to other requirements of law relative to the confidentiality of information contained in an employee's personnel files.

W.(1) Notwithstanding any provision of law to the contrary, each city, parish, and other local public school board shall adopt a policy to require each school under its jurisdiction to provide the following:

(a) An appropriate, private room, other than a restroom, that may be used by an employee to express breast milk.

(b) A reasonable amount of break time to accommodate an employee needing to express breast milk that, to the extent possible, shall run concurrently with the break time already provided to the employee, and that shall be available to the employee for up to one year following the birth of her child.

(c) Procedures for the employee to notify her supervisor or other appropriate personnel of her intent to make use of the accommodations offered pursuant to the policy and to schedule accordingly.

(2) Any additional break time used by an employee to express breast milk as provided in this Subsection shall be considered unpaid leave time.

(3) Nothing in this Subsection shall require any new construction by a city, parish, or other local public school board nor shall its provisions result in any additional cost to the school board.

X.(1) The governing authority of each public school that enrolls students in grades nine through twelve shall provide instruction relative to cardiopulmonary resuscitation and the use of an automated external defibrillator. Such instruction shall be integrated into the curriculum of an existing course, such as health education, physical education, or another course that is required for graduation and deemed appropriate by the school governing authority, and shall include the following:

(a) An instructional program developed by the American Heart Association or the American Red Cross or an instructional program that is nationally recognized and based on the most current national evidence-based emergency cardiovascular care guidelines for the performance of cardiopulmonary resuscitation and the use of an automated external defibrillator.

(b) Training for students relative to the psychomotor skills necessary to perform cardiopulmonary resuscitation. For the purposes of this Subparagraph, "psychomotor skills" means skills that students are required to perform as hands-on practice to support cognitive learning. Students receiving the instruction required by this Subsection in a virtual school shall not be required to perform hands-on practice.

(2)(a) A classroom teacher shall not be required to be a certified trainer of cardiopulmonary resuscitation to facilitate, provide, or oversee the instruction.

(b) The governing authority of each public school may consult and partner with the following individuals whom the governing authority may authorize to participate in providing the instruction:

(i) Emergency medical technicians, paramedics, physicians, nurses, respiratory therapists, police officers, deputy sheriffs, nurse practitioners, athletic trainers, firefighters, and any persons included in the definition of "health care provider" provided in R.S. 40:1299.41, each of whom shall be certified in cardiopulmonary resuscitation and must be currently licensed, certified, or commissioned according to his respective occupation in order to participate in providing such instruction. If it is in accordance with the laws, rules, or regulations governing his profession, if applicable, an instructor may apply the hours spent performing this instruction toward fulfilling professional requirements relative to performing community service.

(ii) Representatives of the American Heart Association or the American Red Cross or other similarly qualified individuals.

(c) Instruction required pursuant to this Subsection shall not result in the certification of students in cardiopulmonary resuscitation or the use of an automated external defibrillator. If, separate and apart from the instruction required by this Subsection, a school governing authority provides a training program that is intended to result in such certification, the instructor shall be authorized to provide instruction for certification by the American Heart Association, the American Red Cross, or a similar nationally recognized association. Prior to the certification of any student under the age of eighteen through such a training program, a school governing authority shall obtain parental consent.

(d) The physical presence of an automated external defibrillator in the classroom is not required. The instruction need only provide general information on the use and importance of automated external defibrillators.

(3) The governing authority of each public school shall adopt rules and regulations necessary for the implementation of this Subsection.

(4) The governing authority of each public school shall comply with any surveys or reporting that the State Board of Elementary and Secondary Education or the state Department of Education requires in order to determine whether governing authorities are complying with the provisions of this Subsection.

(5) This Subsection may be referred to as "The Burke Cobb Act."

Y.(1) The governing authority of each public elementary and secondary school shall provide age- and grade-appropriate classroom instruction to all students relative to child assault awareness and prevention. Such instruction shall be limited to education on what constitutes abuse or an assault, and how students may safely and confidentially report to a school official the circumstances surrounding any such abuse or assaults.

(2) Such instruction shall be integrated into the curriculum of an existing required course, such as health education, physical education, or another required course deemed appropriate by the school governing authority.

(3) The governing authority of each public school shall adopt rules and regulations necessary for the implementation of this Subsection.

Z. Each city, parish, or other local school board shall offer its employees the opportunity to participate in the Louisiana Public Employees Deferred Compensation Plan as established by R.S. 42:1301 et seq. The requirement of this Subsection does not prohibit a school board from offering its employees the opportunity to participate in other plans established pursuant to Section 457 of the Internal Revenue Code.

Amended by Acts 1954, No. 452, §1; Acts 1976, No. 411, §1; Acts 1985, No. 603, §1, eff. July 13, 1985; Acts 1985, No. 565, §1; eff. July 12, 1985; Acts 1991, No. 521, §1, eff. July 15, 1991; Acts 1991, No. 881, §1, eff. July 23, 1991; Acts 1992, No. 425, §1; Acts 1993, No. 287, §1, eff. June 2, 1993; Acts 1993, No. 647, §1; Acts 1995, No. 261, §1, eff. June 14, 1995; Acts 1998, 1st Ex. Sess., No. 42, §1; Acts 2001, No. 134, §1; Acts 2003, No. 376, §1, eff. July 1, 2003; Acts 2003, No. 740, §1; Acts 2004, No. 748, §1; Acts 2006, No. 774, §1, eff. June 30, 2006; Acts 2009, No. 214, §1, eff. July 1, 2009; Acts 2009, No. 284, §2, eff. July 1, 2009; Acts 2009, No. 413, §1, eff. July 1, 2009; Acts 2010, No. 321, §1, eff. July 1, 2010; Acts 2010, No. 720, §1, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011; Acts 2012, No. 1, §§1, 4, eff. July 1, 2012; Acts 2012, No. 591, §1, eff. June 7, 2012; Acts 2013, No. 87, §1; Acts 2013, No. 329, §1; Acts 2014, No. 506, §1; Acts 2014, No. 517, §1; Acts 2014, No. 525, §1; Acts 2014, No. 547, §1, eff. June 9, 2014.



RS 17:81.1 - Repealed by Acts 2010, No. 500, §1.

§81.1. Repealed by Acts 2010, No. 500, §1.



RS 17:81.2 - Acceptance of nonlocal funds without prior approval prohibited

§81.2. Acceptance of nonlocal funds without prior approval prohibited

On and after July 29, 1970, no parish and/or city school board shall accept any funds or grants for any new curricular or pilot programs or for any instructional material for these programs, including library or other books, visual aids and similar materials, unless the parish and/or city school board seeking to obtain said funds or grants has received the prior approval of the State Board of Education, including the approval of the state board as to the purpose for which said funds or grants are intended to be used.

Added by Acts 1970, No. 497, §1.



RS 17:81.3 - School bands; expenses

§81.3. School bands; expenses

The parish and city school boards of the state may pay the expenses incurred by high school bands when such bands have earned the privilege of participating in special events or festivals and do in fact participate therein.

Added by Acts 1978, No. 779, §1.



RS 17:81.4 - Reductions in force; dismissal of teachers and other school employees

§81.4. Reductions in force; dismissal of teachers and other school employees

A. Not later than September 1, 2012, each local public school board shall develop and adopt rules and policies that delegate reduction in force decisions to the superintendent which he shall use in dismissing teachers and other employees at any time a reduction in force is instituted. Such rules and policies shall be made available for inspection by teachers, other school employees, and the general public within ten days after final adoption.

B. All reduction in force policies adopted for use in dismissing teachers and administrators shall be based solely upon demand, performance, and effectiveness, as determined by the performance evaluation program as provided in R.S. 17:3881 through 3905. Any reduction in force by a superintendent shall be instituted by dismissing the least effective teacher within each targeted subject area or area of certification first, and then proceeding by effectiveness rating until the reduction in force has been accomplished.

C. All reduction in force policies adopted by a local school board for use by the superintendent in dismissing school employees who are not evaluated pursuant to R.S. 17:3881 through 3905, shall be based upon the following criteria:

(1) Performance and effectiveness as determined by school board policy.

(2) Certification or academic preparation, if applicable.

D. All reduction in force policies of local public school boards and special schools as provided in this Section shall include:

(1) The right of an employee notified of an action which results from implementation of a reduction in force policy to request in writing a review of such action and to receive notice of the results of such review.

(2) The right of an employee to pursue the matter through the school board's adopted grievance procedure.

E. No reduction in force policy adopted by a local public school board shall include seniority or tenure as the primary criterion to be considered when instituting a reduction in force.

Added by Acts 1983, No. 94, §1; Acts 1985, No. 602, §1; Acts 1986, No. 478, §1; Acts 1995, No. 1272, §1, eff. June 29, 1995; Acts 2012, No. 1, §1, eff. July 1, 2012.



RS 17:81.5 - School employees; procedure for dismissal

§81.5. School employees; procedure for dismissal

Not later than January 1, 1988, each city and parish school board shall develop and adopt rules and policies which it shall use in dismissing school employees who have not attained tenure in accordance with applicable provisions of law and whose dismissal is not a result of a reduction in force, as provided for in R.S. 17:81.4. The school board shall provide a procedure by which any employee, whose dismissal is governed by this Section, may participate in the development of the rules and policies. Such rules and policies shall be made available for public inspection within ten days after they are finally adopted.

Acts 1987, No. 631, §1.



RS 17:81.6 - Investigation of employees; reporting of certain irregularities or improprieties; prohibited actions; penalties; remedies

§81.6. Investigation of employees; reporting of certain irregularities or improprieties; prohibited actions; penalties; remedies

A. On or before January 1, 1989, each city and parish school board shall adopt a policy establishing the procedures for the investigation of employees accused of impermissible corporal punishment or moral offenses involving students.

B. On or before January 1, 2002, each city, parish, and other local public school board shall adopt a policy establishing uniform procedures for the investigation of employees accused of irregularities or improprieties in the administration of standardized tests.

C. Any public school employee, hereafter referred to in this Section as "employee", who has cause to believe that irregularities or improprieties in the administration of standardized tests is occurring or has occurred may report such information directly to the state Department of Education, and the department may investigate such allegations.

D.(1) No employee shall knowingly and willfully obstruct the procedures for receiving and investigating a report of irregularities or improprieties in the administration of standardized tests. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) An employee may commence a civil action in a district court where the violation occurred against any employer who engages in a practice prohibited by this Subsection. If the court finds the employer in violation of Paragraph (1) of this Subsection, the employee may recover from the employer all damages, reasonable attorney fees, and court costs.

E.(1) No public school administrator or member of a governing authority of a public elementary or secondary school shall retaliate against an employee who in good faith participates in an investigation of irregularities or improprieties in the administration of standardized tests or reports such irregularities or improprieties to the state Department of Education or to any public school administrator or the governing authority. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) For purposes of this Subsection, "retaliation" shall include all of the following:

(a) Discharging, demoting, or suspending an employee who reports any irregularities or improprieties in the administration of standardized tests.

(b) Threatening, harassing, or discriminating against an employee who reports any irregularities or improprieties in the administration of standardized tests in any manner at any time provided the report is made in good faith.

F.(1) No employee shall make a report of irregularities or improprieties in the administration of standardized tests knowing that the information therein is false. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(2) In any action to establish damages against a person who has made a false report of irregularities or improprieties in the administration of standardized tests as provided in Paragraph (1) of this Subsection, the plaintiff shall bear the burden of proving that the person who filed the false report knew that the report was false or that the report was filed with reckless disregard for the truth of the report.

(3) A plaintiff who fails to meet his burden of proof as provided in Paragraph (2) of this Subsection shall pay all court costs and attorney fees of the defendant.

(4) Nothing in this Section shall prohibit the governing authority of a public elementary or secondary school from taking any action authorized by law as to an employee who makes a false report of irregularities or improprieties in the administration of standardized tests.

Acts 1988, No. 334, §1; Acts 2001, No. 58, §1; Acts 2010, No. 534, §1.



RS 17:81.7 - Employee reports of criminal activity; law enforcement response

§81.7. Employee reports of criminal activity; law enforcement response

A. No parish or city school board shall adopt any rule, regulation, or other policy, formal or informal, which forbids or discourages any teacher or other school board employee from reporting directly to any appropriate law enforcement authority any apparent criminal activity by any person involving, or appearing to involve, controlled dangerous substances, or any other apparent illegal activity.

B. No parish or city school board shall adopt any rule, regulation, or other policy, formal or informal, which would have the effect of preventing or hindering the response of law enforcement officials on school board property, to reports of illegal activity.

Acts 1989, No. 433, §1.



RS 17:81.8 - Employee demotion; investigation

§81.8. Employee demotion; investigation

A. By not later than January 1, 1993, each city and parish school board shall adopt and implement a policy establishing procedures for the investigation of any employee in any case in which there is a public announcement by the board that the employee may be disciplined whether or not there is an accompanying reduction in employee pay. The policy shall include a process by which any such employee, if the employee so determines, not later than thirty days after the conclusion of such investigation and prior to any school board action, may appear before the school board in open session and be given a reasonable time, as determined by the board, to comment on the investigation and any actions taken or proposed to be taken involving the employee.

B. The provisions of this Section shall not be applicable to any reduction in force instituted by a city or parish school board nor shall the provisions of this Section apply to any investigation of an employee conducted by a city or parish school board in accordance with applicable provisions of Part II of Chapter 2 of Title 17 of the Louisiana Revised Statutes of 1950, comprised of R.S. 17:411 through 544, relative to tenure.

Acts 1991, No. 939, §1, eff. July 24, 1991; Acts 1992, No. 164, §1, eff. June 8, 1992.



RS 17:81.9 - School board policies; hiring procedures; statements; requirements

§81.9. School board policies; hiring procedures; statements; requirements

A. Notwithstanding any other provision of law to the contrary, prior to hiring any employee, each city, parish, and other local public school board shall require the applicant for such employment, hereinafter referred to in this Section as "the applicant", to sign a statement that:

(1)(a) Provides procedures for the disclosure of information by the applicant's current or previous employer, if such employer is a city, parish, or other local public school board, relative to all instances of sexual misconduct with students as committed by the applicant, if any.

(b) Provides procedures for the disclosure of information by the applicant's current or previous employer, if such employer is the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, or the Louisiana Special Education Center, relative to all instances of abuse or neglect of students, as such terms are defined in Children's Code Article 603, as committed by the applicant, if any.

(2) Releases the applicant's current or previous employer, if such employer is a city, parish, or other local public school board, and any school employee acting on behalf of such employer from any liability for disclosing any information as described in Paragraph (1) of this Subsection in accordance with the provisions of this Section.

(3) Provides procedures for the disclosure of information by the applicant of all instances of sexual misconduct with and abuse or neglect as specified in Subparagraph (1)(b) of this Subsection of any student committed by the applicant, if any, and such procedures shall include written notification by the school board, on any application forms provided to the applicant, of the disclosure requirements as contained in R.S. 17:430.

B. Prior to hiring any applicant, each city, parish, and other local public school board shall request, in writing, that the applicant's current or previous employer, if such employer is a city, parish, or other local public school board, provide the information as described in Paragraph (A)(1) of this Section, if such information exists, and make available to the hiring school board copies of all documents as contained in the applicant's personnel file maintained by such employer relative to such instances of sexual misconduct and abuse or neglect as specified in Subparagraph (A)(1)(b) of this Section, if any. Such request for information shall include a copy of the statement signed by the applicant as provided in Subsection A of this Section.

C. By not later than twenty business days after receiving a request as specified in Subsection B of this Section, the city, parish, or other local public school board shall provide the information requested, if any such information exists, and shall make available to the requesting school board copies of all documents as contained in the applicant's personnel file relating to all instances of sexual misconduct and abuse or neglect as specified in Subparagraph (A)(1)(b) of this Section, if any.

D. Any city, parish, or other local public school board or any school employee acting on behalf of such board who in good faith discloses any information pursuant to this Section shall be immune from civil liability for having disclosed such information.

E. Except as provided in Subsection F of this Section, no city, parish, or other local public school board shall hire an applicant who does not sign the statement as described in Subsection A of this Section.

F. Any city, parish, or other local public school board may employ any applicant on a conditional basis pending the board's review of any information obtained pursuant to this Section.

G. Any information obtained by a city, parish, or other local public school board pursuant to this Section shall be used by such board only for the purpose of evaluating an applicant's qualifications for employment in the position for which he has applied.

H. Notwithstanding any other provision of law to the contrary, no member of a city, parish, or other local public school board or school employee employed by such board shall disclose any information obtained pursuant to this Section to any person, other than the applicant, who is not directly involved in the process of evaluating the applicant's qualifications for employment. Any person who violates the provisions of this Subsection shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

I. The provisions of this Section shall not prevent any city, parish, or other local public school board from requesting or requiring any applicant to provide any information other than that as described in this Section.

J. By not later than September 1, 2006, the State Board of Elementary and Secondary Education shall adopt rules and regulations to define "sexual misconduct" for purposes of this Section and such rules and regulations shall be applicable to all public school employees.

K. By not later than November 1, 2006, each city, parish, and other local public school board shall develop and adopt policies as necessary for the implementation of the provisions of this Section.

L. For purposes of this Section, city, parish, and other local public school board shall mean the governing authority of any public elementary or secondary school.

Acts 2006, No. 723, §1, eff. June 29, 2006; Acts 2009, No. 223, §1.



RS 17:82 - Lunch departments, authority to operate

§82. Lunch departments, authority to operate

The parish school boards throughout the state may maintain and operate lunch departments on a non-profit basis to provide meals for school children attending the public schools within their respective jurisdictions.

The employees in these departments shall not be entitled to tenure rights under any of the tenure laws of the public school system.

Amended by Acts 1952, No. 226, §1.



RS 17:83 - Presidents of boards; duties; contracts with teachers, superintendents' duty to sign

§83. Presidents of boards; duties; contracts with teachers, superintendents' duty to sign

The president of each school board, or in his absence the vice-president, shall preside at all meetings of the board, call meetings when necessary, advise with and assist the parish superintendent of schools in promoting the success of the schools, and, generally, do and perform all other acts and duties pertaining to his office. All deeds and contracts for the schools shall be signed by him, but the contracts with teachers shall be signed by the parish superintendent and the contracting teachers.



RS 17:84 - Deputy parish superintendents, assistant superintendents, supervisors, and other employees; boards' authority to appoint

§84. Deputy parish superintendents, assistant superintendents, supervisors, and other employees; boards' authority to appoint

The parish school boards may appoint such assistant superintendents, supervisors, stenographers, bookkeepers as may be needed, and such attendance officers, medical directors, and other appointees as may be necessary for the proper and efficient conduct of the schools; they may also fix their salaries and prescribe their duties.

Any parish or school board with a population of two hundred thousand or more may appoint a deputy parish superintendent of schools for such a period, and having such qualifications as may be fixed by the school board. The school board may also fix the salary and prescribe the duties to be performed by the deputy parish superintendent. The deputy parish superintendent of schools shall not be required to be a qualified elector or a resident of the parish which he is to serve as deputy.

The deputy parish superintendent shall serve at the pleasure of the school board, and shall be removable by a majority vote of the membership of the parish school board at any regular meeting or at any special meeting after due notice.

Amended by Acts 1968, No. 624, §1.



RS 17:84.01 - Assistant superintendents in certain districts; term of appointment; discharge for cause; other permanent status

§84.01. Assistant superintendents in certain districts; term of appointment; discharge for cause; other permanent status

A. All assistant superintendents, who have not already acquired regular and permanent status as such, and who are appointed on or after September 1, 1972, by a parish or city school board of a school district in any municipality having a population above three hundred thousand persons according to the latest federal decennial census shall be appointed for a term of not more than four years, and the term shall be specified in a written contract which shall be renewable for an additional term or terms at the pleasure of the employing board.

B. If any person so appointed shall be found incompetent, inefficient, or unworthy, during the term of his appointment, he shall be removable for such cause by a majority vote of the membership of the parish or city school board at any regular meeting or at any special meeting after due notice. Any person so appointed, who had previously acquired regular and permanent status, either as a teacher, as set forth in R.S. 17:461, or as an employee other than a teacher, as set forth in R.S. 17:522, shall retain the permanent status previously acquired in the lower position from which he was promoted; and should he be removed by the school board from his position in the manner hereinabove set forth, he must be returned to his former position, or to one paying the same salary as his former position, unless the provisions of R.S. 17:523 or R.S. 17:462 are complied with.

C. Nothing in this Section shall be construed to deprive any person of any rights he may acquire under the provisions of R.S. 17:461 through 464, and nothing contained herein shall be deemed to change, alter, or affect whatever tenure rights persons presently employed may have.

Added by Acts 1972, No. 67, §1; Amended by Acts 1991, No. 78, §1, eff. June 25, 1991; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:84.1 - School janitors, school custodians, school maintenance employees; board's authority to employ; age limitation

§84.1. School janitors, school custodians, school maintenance employees; board's authority to employ; age limitation

Parish and city school boards may also employ janitors, custodians, and maintenance employees as said boards may deem desirable for the proper and efficient conduct of their respective school systems at such salaries, unless otherwise prescribed by law, and with such qualifications and duties as the board may deem advisable.

Added by Acts 1968, No. 258, §1. Amended by Acts 1982, No. 628, §1.



RS 17:84.2 - School boards; requirement to employ a business manager or chief financial officer; minimum standards

§84.2. School boards; requirement to employ a business manager or chief financial officer; minimum standards

A. Each city, parish, and other local public school board shall employ a business manager or chief financial officer who shall have the qualifications established by rules promulgated by the State Board of Elementary and Secondary Education. The state board shall establish such qualifications not later than January 1, 2007.

B. Any business manager or chief financial officer employed prior to the final adoption of rules providing for such qualification by a city, parish, or, other local public school board who does not meet the qualifications provided by such rules shall have seven years from the date the final rules are published in the Louisiana Register to meet the required qualifications.

C. City, parish, and other local public school boards may enter into an agreement to share business services, including the employment of a single business manager or chief financial officer. However, the business manager or chief financial officer employed to serve as the school business manager or chief financial officer for more than one school system pursuant to such agreement shall meet the qualifications established by the State Board of Elementary and Secondary Education.

Acts 2006, No. 606, §1.



RS 17:85 - Naming of athletic facility by school boards

§85. Naming of street or athletic facility by school boards

A. A city, parish, or other local public school board may name the following at a school within its jurisdiction in honor of a living person:

(1) A street that is maintained by the school board and that is not a state or federal highway.

(2) An existing athletic facility.

B. A school board may establish criteria that it will apply in naming a street or an athletic facility in honor of a living person, but such criteria are not a prerequisite for the exercise of the authority granted by this Section.

Acts 2001, No. 936, §1, eff. July 1, 2001; Acts 2008, No. 841, §1, eff. July 9, 2008; Acts 2012, No. 695, §1.



RS 17:85.1 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.1. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.2 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.2. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.3 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.3. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.4 - Naming of curriculum center; St. Tammany Parish School Board

§85.4. Naming of curriculum center; St. Tammany Parish School Board

The parish school board in St. Tammany Parish may name a curriculum center in the parish in honor of a former educator and coach who meets all of the following criteria:

(1) He served as an educator in Louisiana schools for more than forty years.

(2) He was a teacher and school principal in the parish where the curriculum center is located.

(3) He served as a football coach in the parish school system and the team he coached won its first state football championship.

(4) He retired from the parish school system before 1980.

Acts 2003, No. 909, §1, eff. July 1, 2003; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:85.5 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.5. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.6 - Naming of a headstart and community center; Jefferson Davis Parish School Board

§85.6. Naming of a headstart and community center; Jefferson Davis Parish School Board

The parish school board in Jefferson Davis Parish may name a headstart and community center in the parish in honor of a former educator and community leader who meets all of the following criteria:

(1) She was valedictorian of her high school class in 1940 and graduated magna cum laude at Grambling.

(2) She played basketball for four years at Jefferson Davis High School and for four years at Grambling.

(3) She served at Jefferson Davis High School for twenty-five years as an American History teacher, counselor and girls' basketball coach and at Jennings High School as a counselor, for a total of forty years.

Acts 2004, No. 606, §1, eff. July 5, 2004; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:85.7 - Naming of Reserve Officers' Training Corps building at West Monroe High School

§85.7. Naming of Reserve Officers' Training Corps building at West Monroe High School

The Ouachita Parish School Board may name the Reserve Officers' Training Corps building at West Monroe High School in honor of James Donald Halsell, Jr.

Acts 2005, No. 215, §1, eff. June 29, 2005.



RS 17:85.8 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.8. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.9 - Terminated on Dec. 31, 2004, by Acts 2004, No. 563, §3, eff. July 6, 2004.

§85.9. Terminated on Dec. 31, 2004, by Acts 2004, No. 563, §3, eff. July 6, 2004.



RS 17:85.10 - Terminated on Dec. 31, 2004, by Acts 2004, No. 718, §3, eff. July 6, 2004.

§85.10. Terminated on Dec. 31, 2004, by Acts 2004, No. 718, §3, eff. July 6, 2004.



RS 17:85.11 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.11. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.12 - Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.

§85.12. Repealed by Acts 2008, No. 841, §2, eff. July 9, 2008.



RS 17:85.13 - Naming of stadium by certain school boards

§85.13. Naming of stadium by certain school boards

The parish school boards in East Baton Rouge, Jefferson, and Orleans parishes may name a stadium in the parish in honor of a former principal who meets all of the following criteria:

(1) He served as an instructor, assistant coach, head coach, athletic director, administrator, and principal in the parish where the stadium is located for more than forty years.

(2) He served as an instructor, assistant coach, head coach, athletic director, administrator, and principal at the school where the stadium is located for more than thirty years.

(3) He was named principal of the year in the parish where the stadium is located prior to 2002.

Acts 2008, No. 905, §1, eff. July 11, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:85.14 - Naming of a performing arts center by certain school boards

§85.14. Naming of a performing arts center by certain school boards

The parish school boards in Caddo, East Baton Rouge, Jefferson, and Orleans parishes may name a performing arts center in the parish in honor of a former principal who meets all of the following criteria:

(1) She served as a teacher, assistant principal of instruction and curriculum, and chairwoman of a parishwide committee to determine the feasibility of developing a junior high school magnet program in the parish where the performing arts center is located.

(2) She was the founding principal of a middle magnet school, serving in that capacity for at least ten years.

(3) The middle magnet school, for which she served as principal, was honored as a National School of Excellence by the United States Department of Education.

Acts 2008, No. 905, §1, eff. July 11, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:86 - Expenses of special sessions for teachers, boards' authority to pay

§86. Expenses of special sessions for teachers, boards' authority to pay

A parish school board may pay all or a part of the expenses of special sessions of schools organized and maintained for the benefit of teachers, and it may pay all or a part of the salaries and expenses of persons employed in the extension service to promote agricultural and other industrial instruction for the benefit of children.

No parish school board shall use any of the parish school funds in purchasing any textbooks, material or supplies as herein authorized, but such purchase shall be made entirely from proceeds derived from the sale of such books, material, and supplies, respectively, as the case may be.



RS 17:87 - Lease or sale of school lands or of timber thereon; disposition of revenues

§87. Lease or sale of school lands or of timber thereon; disposition of revenues

Parish school boards may rent sixteenth section lands, except as otherwise provided by law, by resolution of the board and without the authority of a vote of the electors of the township in which such lands are located. All funds realized by the parish school boards from the rent of sixteenth sections shall be credited to the general school funds of the parish.

All elections to authorize the sale of sixteenth section lands, or of timber on sixteenth section lands, shall be conducted by the parish school boards, and the funds realized from such sale, after deducting for necessary expenses connected with such elections, shall be promptly forwarded to the state auditor for credit to the proper township.



RS 17:87.1 - Rights-of-way across and through sixteenth section lands

§87.1. Rights-of-way across and through sixteenth section lands

The school boards of the several parishes of the state of Louisiana are authorized to grant rights-of-way across and through sixteenth sections or parts thereof for all legitimate and necessary purposes, including but not limiting the generality thereof, power and communication lines and pipe lines for water, oil, gas and other hydrocarbon substances.

Added by Acts 1950, Ex. Sess., No. 9, §1.



RS 17:87.2 - Application for right-of-way over school lands; notice; advertisement; objections; terms and conditions of grant

§87.2. Application for right-of-way over school lands; notice; advertisement; objections; terms and conditions of grant

No application for a right-of-way shall be considered unless certificate of publication of due notice is on file in the office of the school board, showing advertisement of the pending application by publication two times within ten days in the official journal of the parish wherein the sixteenth section or part thereof is situated, said notice being required for the purpose of permitting any citizen or citizens residing within the sixteenth section or part thereof to file opposition to the granting of such right-of-way. Provided any objection or objections are submitted as aforesaid, the school board shall give due consideration thereto in determining whether or not such application shall be granted. No right-of-way authorized by R.S. 17:87.1 shall be granted unless adequate consideration for the grant is paid to the school board. A provision shall also be incorporated in the grant that the general public may have full ingress and egress over, across and through said right-of-way. The school board may impose other conditions which, in its discretion, are deemed advisable or necessary, and fix the term for the grant.

Added by Acts 1950, Ex. Sess., No. 9, §1.



RS 17:87.3 - Disposition of revenues received from grants

§87.3. Disposition of revenues received from grants

All moneys received as consideration for grants authorized by R.S. 17:87.1 shall be deposited by the school board and credited to the general school fund of the parish wherein the sixteenth section or part thereof is located.

Added by Acts 1950, Ex. Sess., No. 9, §1.



RS 17:87.4 - Rights-of-way across sixteenth section lands

§87.4. Rights-of-way across sixteenth section lands

That all grants of right-of-ways executed prior to the passage of R.S. 17:87.1 through 17:87.3 by the school boards of the several parishes of the state of Louisiana granting right-of-ways across and through sixteenth sections or parts thereof for all legitimate and necessary purposes including, but not limiting the generality thereof, power and communication lines and pipelines for water, oil, gas and other hydrocarbon substances, shall be and the same are hereby recognized and ratified in accordance with their terms, and the validity thereof is hereby confirmed without further requirement under those Sections.

Added by Acts 1950, Ex. Sess., No. 9, §4.



RS 17:87.5 - Surveys by state; approval by parish school board; agreements with landowners

§87.5. Surveys by state; approval by parish school board; agreements with landowners

In all cases where a survey has been, or may hereafter be made and approved in accordance with Act 232 of 1934, or Title 50, Chapter 3, Part I, of the Revised Statutes, or both, and such survey embraces all or a portion of a sixteenth section or fractional sixteenth section school lands, the parish school board of the parish in which such sixteenth section or fractional section, or portion thereof, is situated, shall approve such survey and the location and boundaries of said school lands, and enter into conventional written agreements to that effect with any landowner whose lands adjoin said school lands. Such approval and conventional agreement shall be binding in all respects upon the parish school board and the state of Louisiana.

Added by Acts 1952, No. 225, §1.



RS 17:87.6 - School property; alienation by school boards

§87.6. School property; alienation by school boards

A. Any city, parish, or other local public school board may sell, lease, or otherwise dispose of, at public or private sale, for cash or on terms of credit, any school site, building, facility, or personal property which is not used and, in the judgment of the school board, is not needed in the operation of any school or schools within its jurisdiction. Any such sale, lease, or disposal of such school property shall be on such terms and conditions and for such consideration as the school board shall prescribe.

B. Notwithstanding any other provision of law to the contrary, any city, parish, or other local public school board in control of any unused school property as provided in Subsection A of this Section shall be responsible for the maintenance, repair, and care of such property and shall comply with all applicable state laws and regulations and all ordinances and regulations as may be enacted and adopted by the governing authority of the local governmental subdivision in which the property is located, including building and fire safety code regulations, until such property is sold, leased, or otherwise disposed of by the school board.

C.(1) Any local public school board may sell as provided in this Subsection, individual computing devices that have been used by students for classwork, notwithstanding any provision of law to the contrary.

(2) When the school board determines that an individual computing device used by a student or students has reached the end of its typical life cycle, is no longer needed for school purposes, and will be removed from classroom use, and that the best interest of the public school system would be served by the private sale of such device due to the cost of auctioning the device or recycling it or due to other factors, the school board may sell the device to a student enrolled in a school in the school system or to the parent, tutor, or legal guardian of such a student.

(3) The sale price for the device shall be reasonably equivalent to the value of the device, taking into consideration its typical life cycle, current condition, and costs of other methods of alienation or disposal.

(4) All such sales shall be in accordance with school board policies, and sale prices shall be approved by appropriate school system administrative personnel prior to sale. Proceeds from such sales shall be deposited by the school board and shall be used for general fund expenditures of the school board.

(5) This Subsection shall apply only to individual computing devices used for classwork by students and shall not apply to other computer equipment or related equipment such as routers, switches, or servers.

Added by Acts 1960, 2nd Ex. Sess., No. 7, §1. Amended by Acts 1961, 2nd Ex. Sess., No. 11, §2; Acts 2001, No. 121, §1; Acts 2012, No. 436, §1, eff. May 31, 2012.



RS 17:87.7 - School property; school board may require liability insurance for use

§87.7. School property; school board may require liability insurance for use

Each parish or city school board within municipalities of more than two hundred thousand shall have the authority to require any state governmental agency or local governing authority to enter into an agreement to hold the parish or city school board harmless from liability for damages prior to and as a condition of the use of school property or facilities for purposes of any primary, general or special election conducted directly by such agency or governing authority, or for which said agency or governing authority designates the school property as the site of such election.

Added by Acts 1977, No. 162, §1.



RS 17:87.8 - Leasing of sixteenth section lands for hunting and trapping; procedure

§87.8. Leasing of sixteenth section lands for hunting and trapping; procedure

A. Except in the parishes of East Carroll, West Carroll, and Morehouse, whenever a city, parish, or other local public school board desires to rent or lease sixteenth section lands for hunting or trapping purposes, the procedure set forth below shall be followed by each board in connection with the award of the rights or privileges to bidders after advertisement in accordance with the following:

(1) If the lands have not been previously leased or when the immediately previous lessee is not bidding for renewal or continuation of his prior lease, as described in Paragraph (2) of this Subsection, the award shall be made to the highest bidder.

(2) If improvements made by the immediately previous lessee have become component parts of the lands to be leased and have a value equal to or greater than ten thousand dollars and the prior lessee is bidding for continuation or renewal of his prior lease then the award by the school board shall be made to the highest bidder who stipulates in his bid he will pay to the prior lessee a sum equal to the appraised value of such improvements as determined by a recognized appraiser of real estate selected by the school board. If the highest bidder does not comply with the provisions of this Section, the prior lessee will have the opportunity to renew or continue his lease at the price bid by the highest bidder. Upon failure of a prior lessee to bid for continuation of his prior lease, all improvements made by said prior lessee shall be forfeited to the school board. The provisions of this Paragraph shall apply only to those prior lessees who have not defaulted in or violated the provisions of their prior lease with such school board.

B. Each bid submitted shall be accompanied by a payment in a sum equal to one year's rental or lease amount. Such payment shall be in cash or by any of the following:

(1) A certified check.

(2) A cashier's check.

(3) A teller's check.

(4) An official check issued by a bank.

Added by Acts 1984, No. 638, §1, eff. July 12, 1984; Acts 2000, 1st Ex. Sess., No. 76, §1; Acts 2004, No. 215, §1, eff. June 14, 2004.



RS 17:88 - Budget of expected revenues and expenditures; boards' duty to adopt; submission to state superintendent of education with a copy to the legislative auditor

§88. Budget of expected revenues and expenditures; boards' duty to adopt; submission to state superintendent of education with a copy to the legislative auditor

A. Except as otherwise provided in Subsection F of this Section, each city and parish school board shall adopt no later than September fifteenth of each year a budget for the general fund and each special revenue fund for the fiscal year, July first through June thirtieth. The revenue/receipts shall be those normally expected from constitutional, statutory, and regular sources and shall not include probable revenues/receipts that may arise from doubtful or contingent sources.

B. The revenues/receipts and expenditures/disbursements in this budget shall be listed and classified in such manner and substance as shall be prescribed by the state superintendent of public education, and shall detail as nearly as possible the several items of expected revenue/receipts and expenditures/disbursements, the total of which shall not exceed the expected means of financing composed of the beginning fund balance, cash balances and revenues/receipts. No item of expenditure unless included in a subsequent revised budget, not included in the detailed estimates shall be paid by the treasurer, or ex officio treasurer, of the school board, under the penalty that he and his surety or bondsman, shall be personally liable for any items so paid and not included in this budget of expenditure. The payment of debts arising out of the current operation of previous years shall be taken care of in accordance with law. If, during the course of the fiscal year, it becomes evident that receipts or disbursements will vary substantially from those budgeted, then the school board shall prepare and adopt, in like form, manner and substance and upon like penalties, an amended budget or revenues, expenses and disbursements.

C. Except as otherwise provided in Subsection F of this Section, each school board shall submit to the state superintendent of education a copy of its adopted budget no later than September thirtieth of each year which shall include the same line items as prescribed by the State Board of Elementary and Secondary Education for inclusion in the financial and statistical report as well as a general summary of the adopted budget. The general summary shall include projected revenues and receipts, expenditures and disbursements, beginning fund and cash balances, and ending fund and cash balances.

D. The state superintendent of public education may require the parish school boards to operate the schools within the receipts normally expected and set up in the school budget. The authority herein granted shall include the right to advise the school board in parishes participating in the state equalization fund in all matters relating to the preparation and adoption of their budgets and the right to require change when it is clearly evident that the budget fails to comply with the intent and purpose of the state equalization fund.

E. All action necessary to adopt and otherwise finalize and implement the budget for the current year* shall follow R.S. 39:1301 through 1316, as applicable.

F.(1) Effective for the 2005-2006 school year, the provisions of Subsections A and C of this Section relative to the required dates for school boards to adopt budgets and submit such budgets to the state superintendent of education shall not be applicable. This provision shall not be construed to require any school board to complete or adopt its budget as required by R.S. 39:1306(A)(introductory paragraph) or 1309(A)(introductory paragraph).

(2) The State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year to provide relative to the adoption and submission of such budgets.

Amended by Acts 1972, No. 693, §1; Acts 1981, No. 183, §1, eff. July 10, 1981; Acts 1992, No. 914, §1, eff. July 9, 1992; Acts 1995, No. 940, §1, eff. July 1, 1995; Acts 2005, 1st Ex. Sess., No. 20, §1, eff. Nov. 29, 2005.

*As appears in enrolled bill.



RS 17:89 - Financial operation of boards on fiscal year basis; restrictions on expenditures; penalty for excessive borrowing

§89. Financial operation of boards on fiscal year basis; restrictions on expenditures; penalty for excessive borrowing

The parish school boards that have been operating upon a fiscal year basis, July first to June thirtieth, shall continue to operate upon that basis and the parish school boards that have been operating on a calendar year basis shall be permitted to continue to operate upon that basis, but they shall so adjust their finances that they shall begin operating upon a fiscal year basis on and after July 1, 1935; provided that no parish school board shall, after July 12, 1934, permit its expenditures out of current revenues, in any such year, to exceed its receipts for the same year, and, provided further, that all debts incurred by parish school boards prior to July 12, 1934, properly to be paid out of current revenues, are hereby declared valid and the school boards are authorized and directed to budget and pay the same, in whole or in part, when, as, and if, current revenues are or become available for that purpose.

When and after the budget for a school year has been duly, regularly, and properly prepared, considered and adopted, as prescribed herein, the parish school boards shall have the authority to borrow money to meet its budget or expenditures for the school year 1934-35 sums aggregating not in excess of three- fourths of its expected revenue receipts for current operation. And for the years thereafter the sums borrowed shall not aggregate more than one-half of its expected revenue receipts for current operation. As evidence of these loans the parish school boards may execute or cause to be executed notes or other evidences of indebtedness payable before the close of the school year, and pledge as security therefor their revenues for that current year, calendar or fiscal, as the case may be, and no longer. Provided, that in parishes having a population of two hundred thousand or more school boards shall be allowed to borrow as much as three-fourths of the expected revenue.

Parish school boards are prohibited from making budgets, expenditures, or disbursements, for current, or other expenses in excess of the revenues shown in the budget for that year. All notes or other instruments evidencing money borrowed by the parish school boards to be valid shall be authorized by appropriate resolution and shall be signed and executed by the president and the treasurer thereof but the said officials are prohibited from signing or executing the same in excess of one- half the amounts contained in the budget for current operation.

The president and treasurer, or any member of the parish school board, or any person, who signs, executes, causes, authorizes, or contributes in any manner to the borrowing of money in excess of the amount properly budgeted, for current operation, or beyond the limits and conditions herein prescribed, shall be fined not less than two hundred fifty dollars, nor more than one thousand dollars, and shall be removed from office in the manner prescribed by the constitution and laws of this state.



RS 17:89.1 - Pledge and deposit of Minimum Foundation Equalization Distribution Funds

§89.1. Pledge and deposit of Minimum Foundation Equalization Distribution Funds

A. As used in this Section the following words and phrases shall have the following meaning unless the context otherwise requires.

(1) "Minimum Foundation Equalization Distribution Funds" shall mean such funds appropriated to parish school boards under the authority of Article VIII, Section 13(B) of the Louisiana Constitution of 1974.

(2) "Note" or "notes" shall mean any note, certificate, or other evidence of indebtedness issued by a parish school board pursuant to the authority of R.S. 17:89.

(3) "Public trust" shall mean any public trust and public corporation organized pursuant to state law having for its beneficiary the state.

(4) "Restricted account" shall mean the sinking fund subaccount for the notes established by any parish school board pursuant to this Section to receive directly from the state its allocation of the Minimum Foundation Equalization Distribution Funds.

B. In connection with the issuance of any note or notes, a parish school board may direct its treasurer to create restricted accounts for the segregation of the Minimum Foundation Equalization Distribution Funds and revenue income therefrom, or other sums, and parish school boards may pledge any such accounts to and create liens thereon in favor of the public trust as the registered owner or holder of the note or notes which pledge or lien shall have such priority of lien on the revenues of such account as is provided for statutory charges pursuant to R.S. 33:2922.

C. Notwithstanding the provisions of R.S. 33:2928 et seq., R.S. 39:1211 et seq. or any other provision of law to the contrary, parish school boards are empowered to establish restricted accounts in any bank domiciled in the state. A parish school board may direct the Department of Education to direct the state treasurer to make payment of the Minimum Foundation Equalization Distribution Funds allocated to such parish school board for its then current fiscal year directly to such restricted account.

D. The state, through the office of the state treasurer, is hereby authorized to accept the irrevocable direction of a parish school board made through the Department of Education to deposit its respective allocation of the Minimum Foundation Equalization Distribution Funds directly to a restricted account, and thereupon the state treasurer shall be required to make payments of all remaining Minimum Foundation Equalization Distribution Funds for the then current fiscal year allocable to such parish school board directly to such restricted account.

E. A parish school board shall direct the bank at which it is maintaining its restricted account to apply monies in the restricted account to satisfy any scheduled sinking fund payment obligation created by a parish school board in connection with the sale of its note; provided however, upon satisfaction of such sinking fund payment obligation a parish school board may direct the bank to remit Minimum Foundation Equalization Distribution Funds received by it directly to said parish school board or to otherwise accept and remit funds to and from the restricted account.

F. Any pledge made by parish school boards pursuant to this Section shall be valid and binding from the time the pledge is made. The revenues and monies so pledged and thereafter deposited in the restricted account shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the act of such pledge shall be valid and binding against all parties having claims of any kind in tort, by contract or otherwise against such pledging parties, irrespective of whether such claiming parties have notice of such lien. The resolution, ordinance, or other instrument by which a pledge is created need not be recorded.

G. Any agreements between the state and the public trust necessary or convenient to effect the pledge of the Minimum Foundation Equalization Distribution Funds or otherwise provide for the security or repayment of the notes are authorized and approved and may be entered into without the approval of any governmental board, commission, agency, office, or instrumentality other than the State Bond Commission, notwithstanding the provisions of R.S. 9:2347(J) or any other provision of law to the contrary.

H. The security procedure authorized by this Section is an alternative method for securing notes and its use is within the complete discretion of a parish school board. The alternate procedure for securing notes authorized by this Section may be utilized by a parish school board only if such parish school board has no previously issued and outstanding notes which are not secured by said alternate security procedure.

Acts 1987, No. 861, §1, eff. July 20, 1987.



RS 17:90 - Office of parish superintendents, location

§90. Office of parish superintendents, location

Each parish superintendent of schools shall maintain his office at a point in the parish designated by the parish school board, and shall keep his office open during the usual office hours to receive the reports of teachers and others and to transact the business required of him, except during the time he is visiting schools or attending to his duties elsewhere.



RS 17:91 - City, parish, and other local public school superintendents; supervisory duties

§91. City, parish, and other local public school superintendents; supervisory duties

A. A city, parish, or other local public school superintendent shall visit as often as possible during the year each school in the school system and shall exert his best endeavors in promoting the cause of public education. To this end the superintendent shall faithfully carry out the requirements of the state school laws and the rules and regulations made for the schools by the State Board of Elementary and Secondary Education.

B. A city, parish, or other local public school superintendent shall make quarterly reports to his school board upon the condition of the schools under the board's supervision, and all such reports, as well as all minutes of the proceedings of board meetings, shall be regularly published in the official journal of the school board. A city, parish, or other local public school superintendent shall keep full minutes of all proceedings of the board in a book provided for that purpose and shall do and perform all other acts and duties pertaining to the office of the secretary of the board.

Acts 2008, No. 78, §1, eff. July 1, 2008.



RS 17:92 - Financial reports of parish superintendents to the state Department of Education

§92. Financial reports of parish superintendents to the state Department of Education

The parish superintendents of schools shall make such annual financial reports to the state Department of Education by September thirtieth of each year as the state superintendent of education may require. Whenever a parish superintendent of schools fails to place his annual financial report in the hands of the state superintendent of education by September thirtieth, and without an excuse acceptable to the state superintendent of education, the state Department of Education may appoint an auditor to prepare the financial report. In such a case the parish superintendent of schools shall make readily available to the auditor all books, reports, and other information needed in the preparation of the financial report. The auditor's salary and all other necessary expenses shall be paid out of the salary of the parish superintendent failing to make the required report, and the state auditor shall see that the auditor's salary and other necessary expenses are paid as provided in this Section.

Acts 1993, No. 235, §1, eff. June 1, 1993.



RS 17:93 - Superintendents to keep records and furnish requested information

§93. Superintendents to keep records and furnish requested information

Each parish superintendent shall keep a record of all business transacted by him as parish superintendent, the names, numbers and description of school districts, the tabulation of reports of school principals made monthly to him by the principals of the schools of his parish, and all other papers, books, and documents of value connected with his office, which shall be at all times subject to inspection and examination by the state superintendent of education, or by any officer, or citizen. In addition to his annual report to the state superintendent of education, which shall be made in accordance with instructions of the state superintendent of education, he shall furnish to the state department of education such narrative and such information as the state superintendent or the state board of education may from time to time require of him.



RS 17:94 - Oaths of office; superintendents' duty to administer

§94. Oaths of office; superintendents' duty to administer

The parish superintendents of schools or their designees may administer the oath required of any of the officials of the public schools or of any person required to take oath in any manner thereto except to qualify school board members.

Amended by Acts 1976, No. 39, §1.



RS 17:95 - Superintendents as treasurers of school funds

§95. Superintendents as treasurers of school funds

The superintendent of a city, parish, or other local public school board shall be the treasurer of all school funds appropriated by the state for the school board, or raised, collected, or donated for the support of the public schools under the jurisdiction of the board; he shall provide receipts for all such funds to the treasurer of the state, the collector of parish taxes, and others as may be appropriate or required. The school treasurer shall give an indemnity bond in such sum as may be determined by the school board, made in favor of the governor or his successors in office, and the school board shall pay the premium of said bond. The superintendent shall receive no compensation whatever for his services as school treasurer. The treasurer shall deposit the school funds in such bank or banks as may be designated by the school board under the provisions of the law.

Acts 2008, No. 77, §1, eff. July 1, 2008.



RS 17:96 - Treasurer's duty to demand funds from predecessor

§96. Treasurer's duty to demand funds from predecessor

The treasurer, immediately upon his appointment, shall demand of his predecessor in the office of treasurer, the school funds in his hands as custodian of the school funds of the parish.



RS 17:97 - Disbursement of parish and city school funds; use of facsimile signatures on checks; bond required

§97. Disbursement of parish and city school funds; use of facsimile signatures on checks; bond required

A. Except as hereinafter provided, depositories of parish school boards and city school boards shall pay out the school funds entrusted to their charge only on checks signed by the president and the treasurer of the boards or by any two officers or persons designated by the board. A parish school board or a city school board may, however, authorize its president and treasurer to sign a master payroll check to be deposited in a special payroll account, in which case the signature of the treasurer or such other officer or person as is designated by the board shall be sufficient for the payment of the individual payroll checks drawn against the special payroll account.

B. Any parish school board and any city school board may, by resolution adopted at a regular or special meeting, authorize its president and treasurer, or either of them, or such other officers or persons as it designates, to use a check signing machine or other similar mechanical device for facsimile signatures in signing any or all checks issued by the school board and requiring the signature of either or both of these officers or persons. The resolution shall state the conditions under which such facsimile signature or signatures shall be used and shall state the precautions to be exercised by the officer or officers to prevent fraud in the use of such signatures.

C. All persons authorized to sign checks or warrants drawn against the school funds shall furnish a surety bond in an amount to be determined by the school board but which shall be not less than fifteen thousand dollars, for the faithful performance of their duties.

D. The cancelled checks paid by the depository, as herein provided, shall be returned to the treasurer, be retained by him and filed in his office as vouchers.

Amended by Acts 1954, No. 31, §1; Acts 1958, No. 333, §1.



RS 17:97.1 - Formula for minimum foundation program; certain local funds not to be used

§97.1. Formula for minimum foundation program; certain local funds not to be used

No proceeds derived from the sale, lease, or other disposition or use of any sixteenth section lands by a parish or city school board, no allocation of severance taxes, if any, to a parish or city school board, or school system and no portion of the proceeds derived from any sales tax levied and collected by a parish or city school board shall be used or taken into consideration in any formula adopted by the Louisiana State Board of Elementary and Secondary Education and submitted to the legislature for approval as required by Article VIII, Section 13(B) of the Constitution for the allocation of funds to insure a minimum foundation program of education in all public elementary and secondary schools.

Funds derived from the sale, lease, or use of sixteenth section lands heretofore charged against school systems in the minimum foundation program formula shall be replaced by equal amounts from revenues generated by lease or royalties of sixteenth section water bottoms claimed by the State; provided, however, that in the event such replacement revenues are insufficient for such purpose then, and in that event only, revenues generated by lease or royalties from other water bottoms claimed by the state shall be used as needed for the purposes of this Section.

Added by Acts 1975, No. 619, §1.



RS 17:97.2 - Formula for minimum foundation program; additional funds not to be used in formula

§97.2. Formula for minimum foundation program; additional funds not to be used in formula

A. Notwithstanding any contrary provision of law, beginning with the 1983-84 fiscal year, in the calculation of local support in any formula adopted by the Louisiana State Board of Elementary and Secondary Education and approved by the legislature as required by Article VIII, Section 13(B) of the Louisiana Constitution for the allocation of funds to insure a minimum foundation program of education in all public elementary and secondary schools, the gross yield derived by applying the millage rate required by the formula to the current assessed value of any mineral resource properties which are under protest pending litigation on the interstate commerce status of such property at the time of assessment, shall be deducted from the entire gross yield derived by applying said millage rate to the current assessed value of all taxable property used in such calculation.

B. The Louisiana Tax Commission shall provide the Department of Education all necessary information relative to the assessed value of such mineral resource properties as may be required for the calculations provided for in this Section.

C. However, if as a result of the court decision rendered in any such litigation, the mineral resource properties in question are determined to be taxable, then the total cumulative yield derived by applying the millage rate required by the formula to the assessed value of said properties in each of the fiscal years that said deductions were made shall be taken into account in the calculation of that parish or city school board's amount of local support in any formula or appropriation of state funds for purposes of providing a minimum foundation program of education in the subsequent fiscal year.

Added by Acts 1983, No. 339, §1; eff. June 30, 1983.



RS 17:98 - Special schoolhouse tax; certificates of indebtedness; anticipation of revenues

§98. Special schoolhouse tax; certificates of indebtedness; anticipation of revenues

Whenever the qualified electors of any parish of a school district, acting under authority of Article VI, Section 32 of the Louisiana Constitution of 1974, or Article 10, Section 10, of the Louisiana Constitution of 1921 vote a special tax to run for a period not to exceed ten years for the purpose of constructing or improving schoolhouses and other school facilities, the school board of such parish or school district may borrow the amount of the anticipated tax for a period not to exceed ten years and issue certificates of indebtedness bearing interest at a rate not exceeding eight percent, and dedicating the avails of the tax funded for the period of time the tax is to run.

Amended by Acts 1975, No. 553, §1.



RS 17:99 - Investment of funds

§99. Investment of funds

Parish and city school boards may invest any funds which they may have on hand, from whatever source derived, in direct obligations of the United States government and in time certificates of deposit of state banks organized under the laws of Louisiana and national banks having their principal office in the state of Louisiana.

Amended by Acts 1966, No. 162, §1; Acts 1995, No. 1126, §2, eff. June 29, 1995.



RS 17:100 - Parishes authorized to aid in construction of schools

§100. Parishes authorized to aid in construction of schools

The governing authorities of the several parishes may appropriate available parish funds to aid the school boards of their respective parishes, with the consent of the said boards, in the construction and operation of parish public schools.



RS 17:100.1 - Alternative educational programs; certain adjudicated students; students in the custody of the office of juvenile justice; funding; authority of the local school board to contract; inclusion in minimum foundation program; funding formula

§100.1. Alternative educational programs; certain adjudicated students; students in the custody of the office of juvenile justice; funding; authority of the local school board to contract; inclusion in minimum foundation program; funding formula

A.(1) Any child who has been adjudicated delinquent or as a member of a family in need of services by a court or is in the custody of the office of juvenile justice as a result of any such adjudication and is assigned by the office of juvenile justice to a community-based program or facility shall be counted by the city, parish, or other local public school board for the city or parish where such program or facility exists for purposes of the Minimum Foundation Program and any other available state or federal funding for which the child is eligible. No other city, parish, or other local public school board shall include such a child in any count for purposes of the Minimum Foundation Program or any other available state or federal funding for which the child may be eligible. Funds inuring to the city, parish, or other local public school board as a result of the presence of such children in their jurisdiction shall be used to provide educational services for such children.

(2) Subject to the requirements of Subsection B of this Section, any city, parish, or other local public school board may contract for the provision of educational services for children described in Paragraph (1) of this Subsection.

B. Private providers of alternative educational services shall be approved by the city, parish, or other local public school board and the State Board of Elementary and Secondary Education as alternative schools pursuant to standards established by the state board before a contract as authorized by this Section may be entered into by the city, parish, or other local public school board.

C.(1) An alternative school located in a secure care facility under the jurisdiction of the office of juvenile justice shall be considered a public elementary or secondary school and, as such, shall be included by the State Board of Elementary and Secondary Education in the formula required by Article VIII, Section 13 of the Constitution of Louisiana used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools.

(2) Each student in such an alternative school shall be provided for and funded at one hundred percent of the state share per pupil amount as provided in the approved minimum foundation program formula for the city, parish, or other local public school system in which such student would otherwise have been enrolled, as contained in the budget letter approved by the State Board of Elementary and Secondary Education, and the board shall allocate such funds to the office of juvenile justice.

(3) In addition to the allocation of the state share per pupil amount provided for in Paragraph (2) of this Subsection, the city, parish, or other local public school system in which the student would have otherwise been enrolled shall allocate and transfer to the office of juvenile justice an amount of money equal to the local share per pupil amount allocated by such system times the number of students enrolled in alternative schools located in secure care facilities under the jurisdiction of the office of juvenile justice who would have otherwise been enrolled in such local school system. The State Board of Elementary and Secondary Education shall provide for the transfer of the local share per pupil amount from the appropriate city, parish, or other local public school system to the office of juvenile justice.

(4) The office of juvenile justice shall expend all minimum foundation program funds allocated to it pursuant to this Subsection to operate the alternative schools located in secure care facilities under its jurisdiction.

(5) The State Board of Elementary and Secondary Education, in collaboration with the office of juvenile justice, shall develop an equitable means by which to identify and determine the number of students eligible for funding each year pursuant to this Subsection.

(6) The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to assure that no funds provided through the Minimum Foundation Program or any other state or federal program as provided in this Section shall supplant any other funding provided to the office of juvenile justice for the educational services for such children.

Acts 1991, No. 725, §1, eff. July 18, 1991; Acts 2005, No. 274, §1, eff. June 29, 2005; Acts 2008, No. 565, §2; Acts 2010, No. 131, §1.



RS 17:100.2 - Multiparish compacts

§100.2. Multiparish compacts

A. Parish school boards are hereby authorized to enter into voluntary compacts with other parish school boards for the purpose of providing multiparish educational programs of all kinds to the public school children of the participating parishes.

B. Pursuant thereto, parish school boards entering into such compacts are authorized to pool their resources, administrative, instructional or otherwise, and to allocate funds for the purposes thereof, provided the contribution of any board shall be proportioned according to the number of its students benefiting therefrom.

C. In carrying out the purposes of the compact, participating boards may:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources of the multiparish unit.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in the multiparish unit.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels in the multiparish unit.

4. Conduct or participate in research in any instance where the participating boards find that such research is necessary for the advancement of the purposes and policies of the compact, utilizing fully the resources of national associations, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as are necessary or incidental to the administration of the functions of the compact.

D. The compact of participating boards is hereby authorized to cooperate with the United States government in any of its programs, to accept federal funds, to enter into necessary agreements with the United States government or with any of its departments or agencies and to contract for any other necessary services; provided, however, that in no event shall a participating board obligate itself to an extent greater than its proportionate share as determined by the ratio of its students participating in the compact to the whole thereof.

Added by Acts 1972, No. 334, §1.



RS 17:100.3 - Exception to multiparish compacts

§100.3. Exception to multiparish compacts

This section shall not be authority for the creation of multiparish compacts for the establishment and/or operation of the thirteenth and fourteenth grades by parish school boards.

Added by Acts 1972, No. 334, §1.



RS 17:100.4 - Grievance procedures for teachers and other school employees

§100.4. Grievance procedures for teachers and other school employees

A.(1) Each city and parish school board shall adopt rules, regulations, and policies necessary to establish a grievance procedure that shall guarantee a fair hearing on grievances by any teacher or group of teachers or other school employee or group of employees employed by such school board. However, prior to the adoption of the rules, regulations, and policies, each school board shall consult with the various professional organizations that represent the teachers or other school employees in that school system regarding the grievance procedure.

(2) The grievance procedure required by this Section shall provide for a fair and objective resolution of complaints by any teacher or group of teachers or other school employee or group of school employees.

B. In establishing a grievance procedure, each city and parish school board shall allow for representation in all aspects of the grievance, except for the procedure provided for in Paragraph C(1) of this Section, and in any school board action on the grievance by the teacher or group of teachers or other school employee or group of school employees voicing the grievance or by a representative or representatives of their choosing.

C. Effective not later than January 1, 1996, and thereafter, the rules, regulations, and policies required by Subsection A of this Section shall include but not be limited to the following guidelines and procedures:

(1) The grievant or group of grievants shall present the grievance first to the appropriate immediate supervisor or his designee.

(2) If the grievant or group of grievants is not satisfied with the disposition of the grievance by the immediate supervisor or his designee, the grievance shall be presented to the school system superintendent or his designee.

(3) If the grievant or group of grievants is not satisfied with the disposition of the grievance by the school system superintendent or his designee, the grievant or group of grievants may request in writing a full hearing before the superintendent or his designee on the grievance. Upon receipt of such written request, the superintendent or his designee shall conduct a full hearing on the grievance, maintain a transcript of the proceedings, and make a written recommendation for disposition of the grievance and provide a copy of the transcript to the school board at a meeting of the board. The board then shall dispose of the grievance.

D. Notwithstanding any provision of this Section or any other provision of law to the contrary, each city and parish school board may, in negotiating contracts with teachers, or other employees amend its rules, regulations, and policies relative to grievance procedures.

E. This Section shall not be inferred in any manner to require nor shall the provisions of this Section be construed in any manner to constitute collective bargaining.

F. For the purposes of this Section, city and parish school boards shall include the governing authority of any public elementary or secondary school.

Added by Acts 1983, No. 388, §1, eff. Jan. 1, 1984; Acts 1985, No. 723, §1; Acts 1995, No. 1002, §1, eff. June 29, 1995.



RS 17:100.5 - Alternative schools; establishment by local boards

§100.5. Alternative schools; establishment by local boards

A. Parish and city school boards, with the approval of the State Board of Elementary and Secondary Education, may establish and maintain one or more alternative schools for children whose behavior is disruptive. Any alternative school shall be maintained and funded at the same level of support as other schools for children in the school district.

B. The State Board of Elementary and Secondary Education shall develop, adopt, and implement guidelines for alternative schools which, at a minimum, shall provide for the following:

(1) Identifying the needs of students.

(2) Using group and individualized courses of study.

(3) Providing assistance with social skills and work habits.

(4) Using alternative teaching methods.

C.(1) Teachers employed in alternative schools established pursuant to this Section shall be selected from regularly employed school teachers who volunteer.

(2) Eligibility for enrollment in alternative schools shall be determined from a list compiled by each city and parish school board of students with discipline problems whose behavior is disruptive. Students selected for enrollment in the alternative schools from the eligibility list shall be selected from volunteers, provided that there shall be no racial, sexual, or ethnic discrimination in either the compilation of the eligibility list or in the operation of the school.

D. Each city or parish school board operating an alternative school annually shall evaluate such school. The evaluation shall include testing of basic skills for student participants. The process of evaluation shall also include teacher, parent, and student input from the alternative school.

Acts 1993, No. 390, §1, eff. June 7, 1993.



RS 17:100.6 - School property; jurisdiction

§100.6. School property; jurisdiction

Notwithstanding any provision of law or any rule or regulation to the contrary, except as may be otherwise specifically provided for in a local or special law, including but not limited to R.S. 17:58.2(E) and (F), 72, and 72.1 and pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, all lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by a parish school board for public education purposes but located within the geographic boundaries of a public school board created by the legislature after January 1, 1995, shall be managed, administered, and controlled by the public school board in whose geographic boundaries the lands, buildings and improvements, facilities, or other property is located, effective on the date such school board begins its initial year of actual operation providing for the education of students within its jurisdiction.

Acts 1999, No. 910, §1, eff. July 2, 1999.



RS 17:100.7 - Policies; governing authorities of public elementary and secondary schools; Internet and online sites; access by students and employees; exceptions

§100.7. Policies; governing authorities of public elementary and secondary schools; Internet and online sites; access by students and employees; exceptions

A. Each governing authority of a public elementary or secondary school shall adopt policies, in accordance with all applicable state and federal laws, regarding access by students and employees to Internet and online sites that contain or make reference to harmful material the character of which is such that it is reasonably believed to be obscene, child pornography, conducive to the creation of a hostile or dangerous school environment, pervasively vulgar, excessively violent, or sexually harassing in the school environment all as defined by any applicable state or federal laws and the policies adopted pursuant to this Subsection. Such policies shall include but not be limited to prohibitions against accessing sites containing information on the manufacturing or production of bombs or other incendiary devices.

B. Any policies adopted by a governing authority of a public elementary or secondary school pursuant to the provisions of this Section shall include the use of computer-related technology or the use of Internet service provider technology designed to block access or exposure to any harmful material as specified in Subsection A of this Section, or both.

C. The provisions of this Section shall not prohibit any authorized employee or student of a public elementary or secondary school from having unfiltered or unrestricted access to the Internet or an online service for legitimate scientific or educational purposes as determined and approved by the employing governing authority.

D. The provisions of this Section shall not prohibit any authorized student in a public elementary or secondary school from having unfiltered or unrestricted access to the Internet or online services of a newspaper with a daily circulation of at least one thousand.

Acts 1999, No. 1014, §1.



RS 17:100.8 - Student biometric information; collection and use

§100.8. Student biometric information; collection and use

A. For the purposes of this Section, "biometric information" means the noninvasive electronic measurement and evaluation of any physical characteristics that are attributable to a single person, including fingerprint characteristics, eye characteristics, hand characteristics, vocal characteristics, facial characteristics, and any other physical characteristics used for the purpose of electronically identifying that person with a high degree of certainty.

B. The governing authority of each public elementary and secondary school that collects biometric information from students shall develop, adopt, and implement policies governing the collection and use of such information that, at a minimum, shall:

(1) Contain a full explanation of what type of biometric information will be collected, how it will be collected and stored, and the purposes for which such information will be used.

(2) Require written permission from the student's parent or other legal guardian, or the student if he or she is eighteen years of age or older, prior to the collection of any biometric information. Such written permission shall be obtained on a form that is created for the express purpose of obtaining the required permission. The granting of permission shall not be included as a part of any form used for enrollment purposes or other form required by the school's governing authority for any other purpose.

(3) Provide that any biometric information collected from a student shall be used only for identification or fraud prevention purposes.

(4) Ensure that a student's biometric information shall not be disclosed to a third party without the written permission of the student's parent or other legal guardian, or the student if he or she has reached the age of eighteen, unless the disclosure is required by court order.

(5) Provide for the secure storage, transmission, and protection of all biometric information from unauthorized disclosure.

(6) Require that student biometric information be encrypted using an algorithmic process which transforms data into a form in which there is a low probability of assigning meaning to such information without use of a confidential process or key.

(7) Ensure that the use of a student's biometric information is discontinued upon:

(a) The student's graduation or withdrawal from school.

(b) Receipt of a written request to discontinue use of such information from the student's parent or other legal guardian, or the student if he or she is eighteen years of age or older.

(8) Require that all biometric information collected from a student shall be destroyed within thirty days after use of such information is discontinued.

C. A student shall not be refused or denied any services due to the failure of the student's parent or other legal guardian, or the student if he or she is eighteen years of age or older, to provide written consent as provided in Subsection B of this Section.

D. Any collection of student biometric information shall comply with all applicable state and federal law and requirements, including the Federal Family Educational Rights Privacy Act of 1974.

Acts 2010, No. 498, §1, eff. June 24, 2010.



RS 17:100.10 - Public School Facilities Financing Act

§100.10. Public School Facilities Financing Act

A. This Section shall hereafter be known as the "Public School Facilities Financing Act".

B. Each city, parish, and other local public school board may create one or more public benefit corporations pursuant to this Section with all of the powers defined in R.S. 41:1215(B) and all of the powers, duties, and limitations defined in R.S. 12:202.1(D) regardless of the population of the school board's district, except that any transaction between the public benefit corporation and a third party shall be subject to the advertisement and bid requirements of R.S. 38:2212. Such public benefit corporations shall be created for the purpose of entering into agreements and engaging in financing arrangements to plan, renovate, construct, lease, sublease, manage, and improve schools and school property within the jurisdiction of each respective school board. Notwithstanding the limitations in R.S. 12:202.1(D) with respect to the right to issue negotiable revenue bonds, any public benefit corporation created pursuant to this Section may issue negotiable revenue bonds in any amount deemed necessary to accomplish the purposes set forth in this Subsection; however, any and all obligations issued as well as any financing arrangements entered into by such public benefit corporation shall be subject to the approval of the State Bond Commission.

C. Notwithstanding any other provision of law to the contrary and in order to facilitate the construction of new schools or the renovation of existing schools, or both, each city, parish, and other local public school board may transfer its properties to a public benefit corporation created pursuant to this Section through financing arrangements, including without limitation sales, sale-leasebacks, leases, and lease-leasebacks, and such transfer shall be exempt from the limitations and requirements of R.S. 17:87.6 and R.S. 41:891 and 892; however, no transfer or disposition of schools or school property authorized by this Subsection shall result in such property being used for purposes other than school purposes. The dedication to school purposes of property transferred by a school board pursuant to this Section shall be specifically stated in any transfer or disposition document, and such language also shall specifically provide that the title and control of the property shall automatically and immediately, by operation of law, revert to the school board if the property is used for a purpose other than school purposes.

D. Each city, parish, and other local public school board may make loans and guarantee loans to a public benefit corporation created pursuant to this Section or to other third-party entities in order to facilitate the construction of new schools or the renovation of existing schools, or both. Such loans and loan guarantees shall be subject to the approval of the State Bond Commission.

E. Any public benefit corporation created pursuant to this Section may act alone or in partnership with any private entity in order to leverage additional funds not otherwise available to a city, parish, or other local public school board for the construction or renovation of properties, or both, transferred to such public benefit corporation; however, the use of any funds loaned or made available to a public benefit corporation in partnership or other arrangement with any private entity shall be dedicated only for the construction of new schools or the renovation of existing school properties, or both. Such partnerships or other arrangements shall include language specifically providing that title and control of property transferred to the public benefit corporation by the school board shall automatically and immediately, by operation of law, revert to the school board if the property is used for purposes other than school purposes.

F. For purposes of this Section, "city, parish, and other local public school board" shall include the Recovery School District established by R.S. 17:1990.

G. By March first of each calendar year, the Department of Education shall provide a written report to the Joint Legislative Committee on the Budget on the utilization of the provisions of this Section based upon information which shall be provided to the department by January first of each calendar year by each school board and public benefit corporation created and utilizing New Market Tax Credits in the manner to be provided for in rules and regulations approved by the Joint Legislative Committee on the Budget.

H.(1) Notwithstanding the provisions of R.S. 42:262, the Recovery School District may contract with outside counsel on a contingency-fee basis for the purpose of obtaining legal services related to the use of tax credits.

(2) Notwithstanding the provisions of R.S. 39:1494, outside counsel contracted pursuant to the provisions of this Subsection shall be selected through the request for proposal process as provided in R.S. 39:1503.

Acts 2008, No. 739, §1, eff. July 6, 2008; Acts 2010, No. 717, §1.



RS 17:100.11 - School facilities preservation; certain districts

§100.11. School facilities preservation; certain districts

A.(1) There is hereby established for each school district as defined in Subsection H of this Section a school facilities preservation program. The program shall be funded, structured, and operated as provided in this Section.

(2) Proceeds of the following taxes, hereafter referred to in this Section as "facility funds", shall be used to fund the school facilities preservation program:

(a) The proceeds of local sales taxes at a rate equivalent to the rate being used as of July 1, 2014, by the school board to pay school facility debt.

(b) The proceeds from property taxes dedicated to capital outlay and authorized by voters after July 1, 2014, to support the purposes of this Section.

(3) The proceeds of property taxes dedicated by voters for payment of bonds held by the school board and in existence as of July 1, 2014, shall not be considered and not otherwise administered as facility funds under the provisions of this Section. Additionally, the school board shall not refinance bonds that are outstanding on July 1, 2014, nor shall it take any action that would delay the retirement of such bonds. It is the intention of this Paragraph that such bonds be paid in full no later than the dates specified by the payment schedule in existence on July 1, 2014.

B. Each year, the school board shall transfer to the Recovery School District a proportion of facility funds equal to the proportion of students attending school on campuses that are in the school district and that are controlled by the Recovery School District to the total number of students attending school on campuses that are in the school district and that are controlled by either the school board or the Recovery School District, based on the February first total student enrollment counts. The amounts, by source, of facility funds, the amount retained by the school board, the amount transferred to the Recovery School District, and the per campus student counts used in calculations pursuant to this Subsection shall be included as a schedule to the annual financial statements of the school board, audited by its certified public accountant, and submitted to the state Department of Education, all in a manner substantially similar to that provided in R.S. 17:1990(C)(2)(a)(iii)(dd).

C.(1) The school board and the Recovery School District shall each create a facilities office. From annual facility funds each receives, it shall use fifteen dollars per pupil attending school at a campus it controls in the school district or whatever lesser amount is available to fund the facilities office. The school board and the Recovery School District may adjust this per pupil amount on an annual basis by the lesser of the most recent annual increase in the Consumer Price Index published by the United States Department of Labor or in the minimum foundation program funds.

(2) To the extent that facility funds are available pursuant to Paragraph (1) of this Subsection, the facilities office shall perform the following functions:

(a) Inspect and monitor facilities to ensure that they are being maintained and that each campus is in compliance with maintenance and inspection requirements. If a school is not properly maintaining its campus as required in the lease agreement, the remedies available to the school board or Recovery School District as applicable are to suspend or terminate use of the school facility account funds as provided in Paragraph (F)(10) of this Section or to perform necessary maintenance, repair, or replacement work and charge the school the costs of such work plus a service fee. Prior to performing any such work, the school board or Recovery School District shall give formal notice to the school and provide an opportunity for it to remedy the deficiency, all in accordance with policies governing such procedures.

(b) Manage building leases, handle emergency repairs, and administer the revolving facility loan fund and school facility repair and replacement accounts, all as provided for by this Section.

(3) The facilities office may provide additional facility services to charter schools, including emergency and capital repairs or replacements, procurement services, and technical assistance, and charge fees for such services pursuant to a written agreement with the school.

D. Until all bonds referenced in Paragraph (A)(3) of this Section are retired, the school board and the Recovery School District shall use facility funds remaining after the allocation provided for in Subsection C of this Section for emergency repairs and replacements in accordance with policies each adopts for such purpose. In the school year following the retirement of such bonds, the school board and the Recovery School District shall transfer unused funds received pursuant to this Subsection to its respective revolving loan fund, as is provided for in Subsection E of this Section.

E.(1) The school board and the Recovery School District shall each establish a revolving loan fund and make loans from the fund to schools that are in campuses controlled by each respectively and that are in the school district to finance emergency or planned capital repairs and replacements, all in accordance with this Subsection.

(2) Beginning with the year following the retirement of bonds referenced in Paragraph (A)(3) of this Section and continuing for twenty years, the school board and the Recovery School District shall annually deposit facility funds available, after funds are allocated to the facilities office as provided in Subsection C of this Section and in the amount established by this Paragraph or whatever lesser amount is available, into its respective revolving loan fund. The annual amount to be deposited by the school board or the Recovery School District shall be the sum of all per campus contributions. A per campus contribution shall be one hundred fifty dollars per student attending school at that campus or seventeen percent of the per-campus share of facility funds, whichever is greater, if the school is in a facility that was constructed prior to September 1, 2005, and that has not received a renovation exceeding half the value of the facility's replacement cost since that date, or three hundred dollars per student attending school at that campus or thirty-five percent of the per-campus share of facility funds, whichever is greater, for all other schools. The "replacement cost" of a facility that was constructed prior to September 1, 2005, means the replacement cost of the facility as of July 1, 2014.

(3) The school board and the Recovery School District shall each establish policies governing the following: eligible repairs and replacements, how schools are to handle emergency repairs, approval of loan applications, maintenance of a minimum balance in the loan fund, priorities for granting loans, and any other aspect of administering the loan fund and loans made from it.

(4) A school shall be eligible for a loan only if the balance in its school facility account is below seventy-five thousand dollars. However, if a school will use funds from the school facility account to fund a portion of a repair or replacement project, it may receive a loan for that project if its budgeted expenditures for the project will result in a balance in its school facility account below seventy-five thousand dollars.

(5) A loan application from a charter school shall be approved by the charter school's board prior to submission to the school board or the Recovery School District, whichever entity controls the campus, for approval.

(6) Loans shall be interest-free; however, the school board and the Recovery School District may charge a loan origination fee not exceeding five percent of the value of the loan or thirty thousand dollars per loan, whichever is less.

(7) Schools shall repay loans in accordance with the terms of the loan agreement from funds to be deposited to its school facility account, as provided for in Subsection F of this Section.

(8) No school may use proceeds of a loan for operating expenses, maintenance, or insurance costs.

(9) If a school vacates a campus for which a loan is outstanding and another school becomes the tenant in that campus, the new school shall assume the debt.

F.(1) The operator of each school in the school district shall establish and maintain a school facility repair and replacement account for each campus; such accounts are referred to in this Section as "school facility accounts".

(2) Beginning with the year following the retirement of all bonds referenced in Paragraph (A)(3) of this Section, the school board and the Recovery School District shall annually deposit into each school facility account the per-campus share of facility funds less any portion of such funds deposited, in accordance with Subsection E of this Section, into the revolving loan fund.

(3) Except as provided in Paragraph (9) of this Subsection, the school facility accounts shall be segregated, and funds therein shall not be commingled with other school funds. Funds in such an account shall be used only for the benefit of the campus for which it was established. The school board and Recovery School District shall each adopt investment policies governing school facility accounts. The provisions of R.S. 33:2955 and R.S. 49:321 are applicable to such accounts. Investment and interest earnings generated on funds in a school facility account shall be credited to the account and shall not be transferred to another account or used for purposes other than those allowable for funds in the school facility account. A school facility account shall be audited annually in accordance with monitoring policies developed by the school board and the Recovery School District, which shall include verification that the proper amounts were deposited into the school facility account and invested and used according to law and policy.

(4) The funds in the school facility account may be used only for emergency or planned capital repairs and replacements as outlined in law and in policies developed by the school board and the Recovery School District.

(5) Each school shall develop, for each campus, a long-term capital plan that meets minimum requirements established by the school board or Recovery School District as applicable. Such plans shall include but need not be limited to identifying key building components and when they will likely need to be repaired or replaced and the estimated cost of doing so.

(6) Nonemergency expenditures from the school facility account shall be approved in advance by the charter school's board if the school is a charter school, and the school board or Recovery School District, as applicable, and shall reflect the appropriate priorities as reflected in the school's long-term capital plan developed pursuant to Paragraph (5) of this Subsection.

(7) The school board and the Recovery School District shall each develop policies defining an emergency and the protocol a school must follow in expending funds in the school facility account for emergency repairs.

(8) A school shall comply with all applicable school board or Recovery School District policies regarding projects funded through its school facility account including but not limited to disadvantaged business enterprises policies.

(9) A charter operator may make a loan to a school facility account. The loan shall be made only from excess fund balances or other funds not designated for instructional purposes from the school holding the school facility account or another school under the same operator. All such loans shall be interest-free. If the school tenant of a campus with an outstanding loan to the school facility account changes, the new school tenant must pay back the loan under the same terms as the prior tenant. If a school is lending money to the school facility account, the loan can be repaid with funds from the school facility account, just as if the school had borrowed money from the revolving loan fund, as provided for in Subsection E of this Section.

(10) If a school does not follow the legal and policy requirements for the school facility account, the remedy available to the school board or Recovery School District as applicable is to suspend or terminate a school's authority to use and control the funds in the school facility account. Prior to any such action, the school board or Recovery School District shall give formal notice to the school and provide an opportunity for it to remedy the deficiency, all in accordance with policies governing such procedures.

(11) Funds in a school facility account are the property of the school board or the Recovery School District, whichever entity controls the campus. A school facility account is campus-specific and remains with the campus should the school tenant of the campus change or should the school tenant no longer occupy the campus.

G.(1) Neither the school board nor the Recovery School District shall charge rent or any other fee to a charter school in the school district for the occupancy, use, or repair of a campus it controls other than as authorized by this Section. The Recovery School District or the school board may, however, require a charter school to pay for maintenance, insurance, utilities, and other costs related to the operation and upkeep of a campus, as outlined in the lease agreement for occupancy of the campus. Except as provided in this Paragraph, this Section does not authorize a school board or the Recovery School District to require a charter school to expend funds on emergency or planned capital repairs or replacements in excess of funds available for such purposes pursuant to this Section.

(2) The school board and the Recovery School District shall annually prepare and issue a public report that includes all of the following: the amount of funds in its respective revolving facility loan fund and all loans made therefrom, the amount of facility funds distributed to each campus by the Recovery School District or the school board, the amount allocated to fund the respective facility office of each, and the cost and type of each emergency repair made by the facilities office if applicable. The Recovery School District shall submit its report to the State Board of Elementary and Secondary Education.

(3) This Section shall not be construed as a limitation on any authority or responsibility of a school board to seek or to expend funds on facility repairs, replacements, and improvements as otherwise provided by law including but not limited to the provisions of R.S. 17:59, 17:81, and 17:98.

H. For purposes of this Section, the following terms shall have the meaning ascribed:

(1) "Campus" means a school building owned by the school board and controlled by either the school board or the Recovery School District and all facilities otherwise part of the school, recognized as part of the facilities, and typically available to the school, its students, faculty, and staff. A single campus may include more than one neighboring school building. Generally, a single campus includes all facilities sharing a single legal address. In some cases, more than one school may occupy a single campus, and in other cases, a single school may occupy more than one campus.

(2) "Per campus share of facility funds" means an amount calculated annually by dividing the annual amount of facility funds of the school board or Recovery School District, less amounts allocated to the respective facilities office, by the total number of students attending school on campuses controlled by the school board or the Recovery School District as applicable multiplied by the number of students attending school at the particular campus as of the most recent February first total student enrollment counts.

(3) "School" means any public school with a unique site code assigned by the department.

(4) "School board" means the elected school board that governs schools in a school district.

(5) "School district" means all schools within the geographic jurisdiction of a local school board within which schools have been transferred to the Recovery School District pursuant to R.S. 17:10.7.

Acts 2014, No. 543, §1, eff. July 1, 2014.



RS 17:101 - Repealed by Acts 2010, No. 502, §1.

SUBPART B-1. ASSIGNMENT, TRANSFER, AND

CONTINUANCE OF PUPILS

§101. Repealed by Acts 2010, No. 502, §1.



RS 17:102 - Repealed by Acts 2010, No. 502, §1.

§102. Repealed by Acts 2010, No. 502, §1.



RS 17:103 - Repealed by Acts 2010, No. 502, §1.

§103. Repealed by Acts 2010, No. 502, §1.



RS 17:104 - Repealed by Acts 2010, No. 502, §1.

§104. Repealed by Acts 2010, No. 502, §1.



RS 17:104.1 - Local boards; authority; effect of provisional custody by mandate

§104.1. Local boards; authority; effect of provisional custody by mandate

A mandate of provisional custody for the care, custody, and control of a minor child pursuant to R.S. 9:951 through 954 shall in no way limit the authority and responsibility of a city or parish school board to provide for the assignment, transfer, and continuance of pupils among and within the public schools within its jurisdiction or on the authority of a board to prescribe rules and regulations pertaining to these functions, including but not limited to the determination of student residency for school attendance and school transportation purposes.

Acts 1993, No. 94, §1, eff. May 26, 1993.



RS 17:105 - Admission to schools in adjoining parishes

§105. Admission to schools in adjoining parishes

A. Local school boards may, by mutual agreement, provide for the admission to any school of pupils residing in adjoining parishes and for transfer of school funds or other payments by one board to another for, or on account of, such attendance.

B. Each transfer of school funds provided for in R.S. 17:105(A) shall be equal to the following for each student so admitted:

(1) The total of:

(a) The actual cost per student in the school system admitting such student for the school year in which such student is admitted, such cost to be determined by the state Department of Education, and

(b) An amount equal to the cost of debt service for the school such student attends for the school year in which such student is admitted divided by the number of students attending such school;

(2) Less all monies received by the admitting school system through the minimum foundation program formula because of the attendance of such students.

C. If the remainder of the computation required in R.S. 17:105(B) is less than zero, then neither school system shall be financially liable to the other for, or on account of, such attendance.

Acts 1960, No. 492, §1. Amended by Acts 1982, No. 68, §1, eff. Aug. 15, 1982.



RS 17:105.1 - Transfer to schools in an adjoining school system; conditions; exceptions; funding

§105.1. Transfer to schools in an adjoining school system; conditions; exceptions; funding

A. A pupil assigned to attend a public school which is located at a distance from the pupil's home such that the time required to transport the pupil to the assigned school from the pupil's home using the transportation provided by the school system is not less than one hour may transfer to, enroll in, and attend a public school in a school system which adjoins his own upon written application therefor to the superintendent of the adjoining system provided the superintendent of the adjoining school system agrees to accept such pupil for enrollment in a school in the adjoining school system.

B.(1) For such a transfer to occur, the time required for the transport of a pupil from his home to the assigned school shall be documented to the satisfaction of the superintendent of the adjoining school system.

(2) The documentation of the time required for the transport of the pupil shall be presented to the superintendent of the school system providing the transportation. The superintendent may dispute the accuracy of the documentation by requesting in writing, within ten days of receipt of the documentation, a hearing on the question of the amount of time required for the transport of the student before the school board of the adjoining school system. In such a case, a hearing shall be held within thirty days of receipt of the written request. The finding of the school board of the adjoining school system shall be final as to the question.

C. In addition to all other requirements in this Section, for such a student transfer to occur, the adjoining school system shall provide transportation for the pupil. The time required to transport the pupil from his home to the school in the adjoining system to which he is assigned shall be less than one hour.

D. In the case of the transfer of any student pursuant to this Section, the adjoining school system shall notify the state Department of Education. The state Department of Education shall adjust the allocation of money through the Minimum Foundation Program formula or any other monies appropriated and allocated among school systems based in any way on the number of students enrolled so as to account for the transfer of the student.

E. The authority to enroll in an adjoining school system as provided in this Section shall not be permitted and may not be exercised if doing so violates the order of a court of competent jurisdiction, whether the court is a state court or a federal court.

Acts 2001, No. 757, §1, eff. June 25, 2001.



RS 17:106 - Objections and requests; hearings and investigations

§106. Objections and requests; hearings and investigations

A parent or guardian of a pupil may file in writing with the local school board objections to the assignment of the pupil to a particular school, or may request by petition in writing, assignment or transfer to a designated school or to another school to be designated by the board. Unless a hearing is requested, the board shall act upon the same within 30 days, stating its conclusion. If a hearing is requested, the same shall be held beginning within 30 days from receipt by the board of the objection or petition at a time and place designated by the board.

The board may itself conduct such hearing or may designate not less than three of its members to conduct the same and may provide that the decision of the members designated or a majority thereof shall be final on behalf of the board. The school board is authorized to designate one or more of its members or one or more competent examiners to conduct any such hearings, and to take testimony, and to make a report of the hearings to the entire board for its determination. No final order shall be entered in such case until each member of the school board has personally considered the entire record.

In addition to hearing such evidence relevant to the individual pupil as may be presented on behalf of the petitioner, the board shall be authorized to conduct investigations as to any objection or request, including examination of the pupil or pupils involved, and may employ such agents and others, professional and otherwise, as it may deem necessary for the purpose of such investigations and examinations.

For the purpose of conducting hearings or investigations hereunder, the board shall have the power to administer oaths and affirmations and the power to issue subpoenas in the name of the state of Louisiana to compel the attendance of witnesses and the production of documentary evidence. All such subpoenas shall be served by the sheriff or any deputy of the parish to which the same is directed; and such sheriff or deputy shall be entitled to the same fees for serving such subpoenas as are allowed for the service of subpoenas from a district court. In the event any person fails or refuses to obey a subpoena issued hereunder, any district court of this state within the jurisdiction of which the hearing is held or within the jurisdiction of which said person is found or resides, upon application by the board or its representatives, shall have the power to compel such person to appear before the board and to give testimony or produce evidence as ordered; and any failure to obey such an order of the court may be punished by the court issuing the same as a contempt thereof. Witnesses at hearings conducted under this Sub-part shall be entitled to the same fees as provided by law for witnesses in the district courts, which fees shall be paid as a part of the costs of the proceeding.

Acts 1960, No. 492, §1.



RS 17:107 - Repealed by Acts 1975, No. 638, 3

§107. Repealed by Acts 1975, No. 638, §3



RS 17:108 - Findings and actions of board as final; appeals

§108. Findings and actions of board as final; appeals

The findings of fact and action of the board shall be final except that in the event that the pupil or the parent or guardian, if any, of any minor or, if none, the custodian of any such minor shall, as next friend, file exception before such board to the final action of the board as constituting a denial of any right of such minor guaranteed under the Constitution of the United States, or any right under the laws of Louisiana, and if the board shall not, within fifteen days, reconsider its final action, an appeal may be taken from the final action of the board, on such ground alone, to the district court of the judicial district in which the school board is located, by filing with the clerk of said court within thirty days from the date of the board's final decision a petition stating the facts relevant to such pupil as bearing on the alleged denial of his rights under the Federal Constitution, or state law, accompanied by bond with sureties approved by the clerk of said court conditioned to pay all costs of appeal if the same shall not be sustained. A copy of such petition and bond shall be filed with the president of the board. The filing of such a petition for appeal shall not suspend or supersede an order of the board; nor shall the court have any power or jurisdiction to suspend or supersede an order of the board issued under this Sub-part before the entry of a final decree in the proceeding, except that the court may suspend such an order upon application by the petitioner made at the time of the filing of the petition for appeal, after a preliminary hearing, and upon a prima facie showing by the petitioner that the board has acted unlawfully to the manifest detriment of the child who is the subject of the proceeding.

On such appeal the district court may, as in other cases, summon a jury for the determination of any issue or issues of fact presented. Appeal may be taken from the decision of the district court in the same manner as appeals may be taken in other suits, either by the appellant or by such board.

Acts 1960, No. 492, §1.



RS 17:109 - Appearance of attorney general; costs

§109. Appearance of attorney general; costs

The board before whom any objection or proceeding with respect to the placement of pupils is pending may, upon authorization in writing of a majority of the board, request the attorney general of Louisiana to appear in such proceedings as amicus curiae to assist the board in the performance of its judicial functions and to represent the public interest. Expenses of court reporters, subpoenas, witness fees and other costs of such proceedings approved by the board shall be the obligation of the city or parish involved, and shall be paid from the public school funds of such city or parish.

Acts 1960, No. 492, §1.



RS 17:110 - Immunity of school boards and agents

§110. Immunity of school boards and agents

No school board or member thereof, nor its agents or examiners, shall be answerable to any charge of libel, slander, or other action, whether civil or criminal, by reason of any finding or statement contained in the written findings of fact or decisions or by reason of any written or oral statements made in the course of proceedings or deliberations provided for under this Sub-part.

Acts 1960, No. 492, §1.



RS 17:111 - Discrimination in public schools prohibited; pupil assignment; religious educational institutions

§111. Discrimination in public schools prohibited; pupil assignment; religious educational institutions

A. No person shall be refused admission into or be excluded from any public school in the state of Louisiana on account of race, creed, color, disability, as defined in R.S. 51:2232(11), or national origin.

B. Except with the express approval of a board of education or school board having jurisdiction, a majority of the members of such board having been elected, no student shall be assigned or compelled to attend any school on account of race, creed, color or national origin, or for the purpose of achieving equality in attendance or increased attendance or reduced attendance, at any school, of persons of one or more particular races, creeds, colors or national origins, and no school district, school zone or attendance unit, by whatever name known, shall be established, reorganized or maintained for any such purpose, provided that nothing contained in this section shall prevent the assignment of a pupil in the manner requested or authorized by his parents or guardian, and provided further that nothing in this Act shall be deemed to affect, in any way, the right of a religious or denominational educational institution to select its pupils exclusively or primarily from members of such religion or denomination or from giving preference to such selection to such members or to make such selection to its pupils as is calculated to promote the religious principle for which it is established.

Added by Acts 1970, Ex.Sess., No. 1, §§1, 2; Acts 1993, No. 820, §3.



RS 17:112 - Student academic records; transfer; parental rights

§112. Student academic records; transfer; parental rights

A.(1)(a) The principal of a public elementary or secondary school shall provide for the transfer of the education records of any current or former student at his school upon the written request of any authorized person on behalf of a public or nonpublic elementary or secondary school, whether within or outside of the state of Louisiana, where such student has become enrolled or is seeking enrollment.

(b) The principal of a public elementary or secondary school shall provide for the transfer of the education records of any current or former student at his school upon the written request of any authorized person on behalf of an educational facility operated within any correctional or health facility, whether within or outside of the state of Louisiana, where such student has become enrolled or is seeking enrollment.

(2) The transfer of such records, whether by mail or otherwise, shall occur not later than ten business days from the date of receipt of the written request as provided in Paragraph (1) of this Subsection.

B. If a student has been suspended or expelled, or both, the transferred records shall include the dates of any suspension or expulsion and the reasons for which the student was suspended or expelled.

C. No education record of any student may be withheld as the result of lack of payment of any fine, debt, or other outstanding obligation.

D. An education record of a student may be inspected by the student or his or her parents in accordance with the federal Family Education Rights and Privacy Act.

Acts 2001, No. 315, §1, eff. June 6, 2001; Acts 2009, No. 142, §1.



RS 17:121 - Orleans Parish; election and terms of members; apportionment; qualifications; compensation; vacancies; prohibited acts

SUBPART C. ORLEANS PARISH SCHOOL BOARD

§121. Orleans Parish; election and terms of members; apportionment; qualifications; compensation; vacancies; prohibited acts

A.(1) The school board of Orleans Parish shall consist of five members elected at large at congressional elections. Candidates shall qualify and the elections shall be held as provided by the election laws of this state. The members in office on July 1st, 1984, shall serve until their terms expire. Any member elected in the regularly scheduled elections in 1984 shall be elected for a term of four years. Any member elected in the regularly scheduled elections in 1986 shall be elected for a term of two years. Members elected at the congressional elections in 1988 and their successors in office shall be elected for four-year concurrent terms.

(2) Effective with the commencement of the term of office of school board members elected in the congressional elections in 1988 and thereafter, the Orleans Parish School Board shall be composed of at least five and no more than nine members elected either by district or at large or by any combination of district and at large as shall be determined by the Orleans Parish School Board. Candidates shall qualify and the elections shall be held as provided by the election laws of this state.

B. All members elected to the board shall assume the duties of office at the January meeting of the board following their election.

C.(1) Members of the board shall receive the same remuneration and possess the same qualifications as provided by law for members of other parish school boards. A vacancy occurring on the board shall be filled in the manner provided by law for filling of vacancies in the other parish school boards.

(2) Members of the board, whether compensated on a per diem basis or on an expense allowance basis, additionally are authorized to receive for attendance at board committee meetings the same mileage allowance provided by R.S. 17:56(A) for school board members for going to and from the meetings for every meeting of the school board and for travel outside the parish on school board business.

D. Repealed by Acts 2005, No. 284, §1.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961; Amended by Acts 1970, No. 334, §1; Acts 1979, No. 448, §1; Acts 1984, No. 552, §1, eff. July 6, 1984; Acts 1985, No. 854, §1; Acts 1993, No. 649, §1, eff. June 16, 1993; Acts 2005, No. 284, §1.



RS 17:122 - Application of general laws and regulations of state board of education

§122. Application of general laws and regulations of state board of education

All laws, and all rules and regulations of the state board of education governing other parish school boards throughout the state, shall govern the Orleans Parish School Board, except as otherwise specifically provided in this Title.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:123 - Superintendent of schools as treasurer of board; bond

§123. Superintendent of schools as treasurer of board; bond

The superintendent of public schools of the Parish of Orleans shall be ex-officio the treasurer of the Orleans Parish School Board and shall receive all funds apportioned by the state to the city of New Orleans or received or collected for the support of the free public schools from any and all sources. He shall give bond, with security in the sum of fifty thousand dollars in favor of the board and its successors in office, to be accepted and approved by the board and recorded in the mortgage office of the parish, which bond shall then be filed and kept on record in the office of the board. The filing of the bond and the taking and filing the usual oath of office before any officer authorized to administer the same, shall qualify the treasurer to act. The board shall designate the officers or persons who shall sign checks or warrants drawn against the school funds. All persons so authorized shall furnish a surety bond of not less than fifty thousand dollars, for the faithful performance of their duties.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961. Amended by Acts 1964, No. 212, §1.



RS 17:124 - Appropriations, authority to make

§124. Appropriations, authority to make

The Orleans Parish School Board may make annual appropriations out of any of its funds to the teachers' retirement fund of the public schools of the parish; these appropriations shall not be less than Thirty Thousand Dollars ($30,000.00) each year. The board may make additional appropriations to be used as a special fund for such teachers who are aged or infirm as are, under the laws in effect on July 26, 1922, receiving less than Twenty-Five Dollars ($25.00) a month.

Acts 1960, 3rd Ex. Sess., No. 4, §1, emerg. eff. Jan. 12, 1961; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:125 - Normal schools; authority to maintain; salary schedules

§125. Normal schools; authority to maintain; salary schedules

The Orleans Parish School Board may maintain one or more normal schools for the professional training of teachers. The course of study pursued in such schools must be approved by the state board of education. All graduates of these normal schools shall be awarded diplomas. The normal schools in existence on July 29, 1942, under the authority of this Section, may award the degree of bachelor of arts and bachelor of science to graduates who complete four-year courses approved by the state board of education. Wherever the Orleans Parish School Board fixes salary schedules to distinguish between teachers employed on July 29, 1942, who have certificates based on degrees from recognized colleges or universities and certificates issued by the state board on the basis of a two years normal course, or on other qualifications accepted by the state board of education, and in which cases the teachers are on the same level of experience, the Orleans Parish School Board shall in no instance pay to the teacher holding the certificate based on the two years normal course, or on other qualifications accepted by the state board of education, a salary which shall be less than that paid to the holder of the certificate based on a college degree by an amount exceeding Fifteen Dollars per month, or One Hundred Fifty Dollars per annum.

Acts 1960, 3rd Ex. Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:126 - Courses of study and text books; authority to adopt

§126. Courses of study and text books; authority to adopt

The Orleans Parish School Board has authority to prepare courses of study for use in public schools of Orleans Parish, subject to the approval of the state board of education, and to adopt text books for use in the public schools of Orleans Parish, subject to the approval of the state board of education.

Acts 1960, 3rd Ex. Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:127 - Revenues of parish school board; duty to secure

§127. Revenues of parish school board; duty to secure

The Orleans Parish School Board or its successor in law, shall secure its revenues as provided in the Constitution of the state.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:128 - Contracts; bids

§128. Contracts; bids

When required so to do by existing state law, all contracts for public works or for materials and supplies ordered by the Orleans Parish School Board shall be advertised by the board in accordance therewith. The board shall have the right to appoint, by proper resolution, a committee consisting of three or more of its employees to publicly open all bids at the time and place specified in the advertisement, outside of the presence of the board. The committee shall then tabulate all bids so received, and furnish the board with said written tabulation. The board shall then let the contract, or reject all bids, within the time specified in the advertisement.

Acts 1960, 3rd Ex.Sess., No. 4, §1, emerg. eff. Jan. 12, 1961.



RS 17:151 - Public schools; establishment by parish boards; pupil-classroom-teacher ratios

PART III. PUBLIC SCHOOLS AND SCHOOL CHILDREN

SUBPART A. GENERAL PROVISIONS

§151. Public schools; establishment by parish boards; pupil-classroom-teacher ratios

A. Parish and city school boards may establish such public schools as they may deem necessary to provide adequate school facilities for the children of the parish, and also trade schools, evening schools, schools for adults, schools and classes for exceptional children, and such other schools or classes as may be necessary to meet all special or exceptional requirements. Central or high schools may be established when necessary, but no high school shall be established without the sanction of the State Board of Elementary and Secondary Education. Practical, industrial, and agricultural courses shall be fostered by the public school officials, and the State Board of Elementary and Secondary Education may extend special financial aid to schools meeting required standards in such courses, with such funds as may be available for such purposes.

B.(1) Except as otherwise provided in Paragraph (2) of this Subsection, no parish or city school board shall have a systemwide pupil-classroom-teacher ratio in kindergarten through grade three in excess of twenty pupils to one classroom teacher.

(2) Effective with the 2012-2013 school year and thereafter, the State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to implement the provisions of this Subsection to ensure compliance by city, parish, and other local public school boards. Such rules and regulations shall include but not be limited to provisions that allow a local public school board to request a limited waiver from the state superintendent of education from complying with the provisions of this Subsection relative to student-teacher ratios, provided that the teacher has demonstrated effectiveness as defined by the state board, pursuant to R.S. 17:3881 through 3905.

(3) Not later than September first of each year, the Department of Education shall submit a written report to the Senate Committee on Education and the House Committee on Education detailing all waiver requests submitted by city, parish, and other local public school boards for the prior school year and the disposition of each request.

Acts 1989, No. 465, §1, eff. June 30, 1989; Acts 2012, No. 659, §1.



RS 17:151.1 - Additional grades in secondary schools; establishment by local boards; approval of degrees, diplomas, and certificates

§151.1. Additional grades in secondary schools; establishment by local boards; approval of degrees, diplomas, and certificates

Any city or parish school board may, with the approval of the State Board of Elementary and Secondary Education, and with the approval of the Board of Regents or its successor, extend the curriculum of any high school established within its jurisdiction to include a thirteenth or fourteenth grade, or both, when, by a decision of the local school board, such extension is necessary or desirable for the benefit of school children within its jurisdiction. In such instances, these city and parish school boards shall designate appropriate courses of study to be offered in the additional school grades so established and shall provide the facilities necessary for the effective operation of such an extended school program. The awarding of any degree, diploma, or certificate for successful completion of a course of study offered in the additional school grades shall be subject to approval, disapproval, or modification by the Board of Regents or its successor.

Acts 1990, No. 619, §1, eff. July 19, 1990.



RS 17:151.2 - Consolidated multiparish vocational-technical school districts; St. John the Baptist, St. Charles and St. James Parish

§151.2. Consolidated multiparish vocational-technical school districts; St. John the Baptist, St. Charles and St. James Parish

A. The parish school boards of St. John the Baptist, St. Charles and St. James Parishes may establish a consolidated multiparish vocational-technical school district, to be administered jointly by the school boards of those parishes forming such consolidated district, and may establish and maintain such vocational-technical schools in said district as they may determine.

B. The school boards of St. John the Baptist, St. Charles and St. James Parishes may provide funds for the establishment, operation and maintenance of said vocational-technical school and may further receive contributions from industries or other sources for the establishment, operation and maintenance of said vocational-technical school.

Added by Acts 1972, No. 586, §§1, 3.



RS 17:151.3 - Kindergarten; establishment; entrance age; first grade enrollment, prerequisites

§151.3. Kindergarten; establishment; entrance age; first grade enrollment, prerequisites

A. Beginning with the 1990-1991 school year and thereafter, each city and parish school system shall provide for and offer, in every school having a first grade or in a parish kindergarten center, full-day kindergarten instruction to each child who is eligible as provided in Subsection B of this Section.

B.(1) The youngest age at which a child may enter kindergarten provided for in Subsection A of this Section shall be one year younger than the age required for that child to enter first grade as provided by R.S. 17:222(A) or, through the 1995-1996 school year, one year younger than the age required by the city or parish school board pursuant to R.S. 17:222(C)(1).

(2) However, each city and parish school board, by rule, may provide, for a child younger than the age prescribed by Paragraph (1) of this Subsection to enter kindergarten; provided that such child has been evaluated and identified as gifted in accordance with the regulations of the state Department of Education for such evaluation. Notwithstanding the provisions of R.S. 17:222(A) or (C), any child admitted to kindergarten pursuant to this Paragraph shall be eligible to enter first grade upon successful completion of kindergarten; provided all other applicable entrance requirements have been fulfilled.

C.(1) Beginning with the 1991-1992 school year and thereafter, every child, as a prerequisite to enrollment in any first grade of a public school, shall have attended at least a full-day public or private kindergarten for a full school year, or shall have satisfactorily passed an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade. Each city or parish school system shall establish the academic readiness level for its first grade based on criteria established by the system.

(2) Beginning with the 1991-1992 school year and thereafter, any child transferring into the first grade of a public school from out of state and not meeting the requirements herein for kindergarten attendance, shall be required to satisfactorily pass an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade.

(3) Beginning with the 1991-1992 school year and thereafter, any child not able to meet the kindergarten attendance requirements of this Section due to illness or extraordinary, extenuating circumstances as determined by the city or parish school board, shall be required to satisfactorily pass an academic readiness screening administered by the city or parish school system prior to the time of enrollment for the first grade.

D. Every parent, tutor, or other person having control or charge of a child who is eligible, as provided in Subsection B of this Section, to attend full-day kindergarten for the 1990-1991 school year or thereafter, as a prerequisite to enrollment in any first grade of a public school, shall send such child, beginning with the 1990-1991 school year, to attend public or private full-day kindergarten when such instruction is offered in the public schools, or insure that such child is administered an academic readiness screening as provided in Subsection C of this Section prior to the time established in R.S. 17:222 for the child to enter first grade.

Acts 1988, No. 435, §1, eff. July 1, 1988; Acts 1988, No. 906, §1, eff. July 26, 1988; Acts 1993, No. 530, §1.



RS 17:152 - Minimum average attendance required for maintenance of schools

§152. Minimum average attendance required for maintenance of schools

No school with an average attendance below ten pupils shall be opened or maintained in any locality, except upon recommendation of the parish school board, giving its reason for such recommendation, and upon approval by the Louisiana State Board of Education.



RS 17:153 - Agreements for combination of public and parochial schools prohibited

§153. Agreements for combination of public and parochial schools prohibited

The school boards of the several parishes of this state are prohibited from entering into any contract, agreement, understanding or combination, tacitly or expressly, directly or indirectly, with any church, monastic or other order or association of any religious sect or denomination whatsoever, with the representatives thereof or with any person or corporation conducting a school which solicits patronage from those of any particular religious faith, affiliation or persuasion, for the purpose of running any public school or schools of this state together, in connection, or in combination with any private or parochial school, or other institution of learning which may be under the control or management of any church, monastic or other religious order or association of any religious sect or denomination whatsoever, or under the control of any person or corporation conducting a school which solicits patronage especially from those of any particular religious faith, affiliation or persuasion.



RS 17:154 - Curriculum; length of school periods

§154. Curriculum; length of school periods

A.(1) The branches of spelling, reading, writing, drawing, arithmetic, geography, grammar, United States history, and health, including alcohol, tobacco, drug, and substance abuse prevention and education, shall be taught in every elementary school. In addition to these, such other branches shall be taught as the state board of education, or the provisions of the state constitution, may require.

(2) Every secondary school shall provide instruction in alcohol, tobacco, drug, and substance abuse prevention and education.

B. Except as provided in R.S. 17:154.1(A), the minimum daily session, exclusive of all recesses, of every public school shall be three hundred sixty minutes; however, this shall not be construed so as to prevent half-day sessions where the school accommodations are insufficient for all the pupils of the district in a whole-day session. Nor shall it interfere with any arrangement made for the conduct of kindergarten schools; however, in the parish of Orleans the school board may fix the hours of the daily session of the public schools, provided that the minimum number of instructional minutes as required by R.S. 17:154.1(A) is met.

Acts 1991, No. 380, §1; Acts 1998, 1st Ex. Sess., No. 160, §1, eff. July 1, 1998.



RS 17:154.1 - Length of school day and year; requirements

§154.1. Length of school day and year; requirements

A.(1) The minimum school day for grades one through twelve in every public school in the state shall consist of three hundred sixty minutes of instructional time, exclusive of all recesses. The minimum school year shall consist of one hundred seventy-seven days of instruction. However, in order to provide teacher training, provide for the safety and well-being of students, or implement other educational reform efforts, any governing authority of a public elementary or secondary school may authorize some or all of its schools to modify the total number of instructional minutes per day and instructional days per year as long as the total number of instructional minutes per year is no less than the minimum number of instructional minutes per day multiplied by the minimum number of instructional days as required by this Section.

(2) Each governing authority of a public elementary or secondary school shall adopt policies which require its elementary schools to dedicate any instructional time beyond that offered during the 1997-1998 school year to the study of those subjects for which content standards have been adopted by the State Board of Elementary and Secondary Education, with specific emphasis in the lower grades on teaching mathematics and reading or language arts. Each governing authority of a public elementary or secondary school shall encourage, to the extent possible, the secondary schools in its system to utilize such additional instructional time for similar purposes.

(3) Effective for the 2002-2003 school year and thereafter, the provisions of Paragraph (1) of this Subsection shall not be applicable to any city, parish, or other local public school or school system which cannot meet the minimum requirements for instructional time as provided in Paragraph (1) of this Subsection for any given school year due to school closure, when such school closure occurs within the last thirty calendar days of the school year, for reasons of natural catastrophe or disaster as certified by the state superintendent of education and approved by the State Board of Elementary and Education. Such certification and approval shall be in accordance with criteria established pursuant to rules and regulations adopted by the board for such purpose. Such rules and regulations shall include but shall not be limited to a requirement that any city, parish, or other local public school or school system not able to meet the requirements of Paragraph (1) of this Subsection shall submit to the state superintendent of education in accordance with time lines established by the board documented information explaining the reasons why such school or school system cannot meet such requirements and any efforts made by the school or school system toward meeting the requirements. The provisions of this Paragraph shall apply to an entire school system only if every school within the system is forced to close for reasons as provided in this Paragraph.

(4) Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

(5)(a) Effective for the 2005-2006 school year, the provisions of Paragraph (1) of this Subsection shall not be applicable to any city, parish, or other local public school or school system which cannot meet the minimum requirements for instructional time as provided in Paragraph (1) of this Subsection for the 2005-2006 school year due to school closure for reasons of natural catastrophe or disaster as certified by the state superintendent of education and approved by the State Board of Elementary and Secondary Education.

(b) Such certification and approval shall be in accordance with criteria established pursuant to rules and regulations adopted by the board for such purpose. Such rules and regulations shall include but shall not be limited to requirements that:

(i) Any city, parish, or other local public school or school system not able to meet the requirements of Paragraph (1) of this Subsection shall submit to the state superintendent of education, in accordance with time lines established by the board, documented information explaining the reasons why such school or school system cannot meet such requirements and any efforts made by the school or school system toward meeting the requirements and a revised school calendar for the 2005-2006 school year.

(ii) Schools and school systems subject to such certification and approval comply with the revised school calendar submitted to the state superintendent and any changes in such calendar that the board may require.

(c) The provisions of this Paragraph shall apply to an entire school system only if every school within the system is forced to close for reasons as provided in this Paragraph.

B. With the authorization of the State Board of Elementary and Secondary Education, the local school superintendent shall have the authority to dismiss any or all schools in his system due to emergency situations as defined by the State Board of Elementary and Secondary Education in accordance with rules and regulations of the board which the board shall adopt as provided in the Administrative Procedure Act. Nothing herein shall be construed to allow a school year to be less than one hundred seventy-seven days of instruction, except as provided in Subsection A of this Section.

Acts 1985, No. 92, §1, eff. June 29, 1985; Acts 1986, No. 264, §1, eff. June 30, 1986; H.C.R. No. 174, 1995 R.S.; Acts 1998, 1st Ex. Sess., No. 160, §1, eff. July 1, 1998; Acts 2001, No. 815, §1; H.C.R. No. 1, 2003 R.S.; Acts 2003, No. 915, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 25, §1, eff. Nov. 29, 2005; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.



RS 17:154.2 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§154.2. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:154.3 - School schedules; minimum work days; instructional days

§154.3. School schedules; minimum work days; instructional days

A. Except as otherwise provided in Subsection B of this Section, all teachers shall work not less than one hundred eighty-two days per school year and except as provided in R.S. 17:154.1(A), no fewer than one hundred seventy-seven of such days shall be used to provide instruction to students.

B. Effective for the 2005-2006 school year, the provisions of Subsection A of this Section relative to the requirement that teachers work not less then one hundred eighty-two days per school year shall not be applicable. However, the State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year relative to the minimum number of teacher work days.

Acts 1997, No. 306, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 160, §2, eff. July 1, 1998; Acts 2001, No. 815, §1; Acts 2001, No. 905, §1, eff. June 26, 2001; Acts 2005, 1st Ex. Sess., No. 25, §1, eff. Nov. 29, 2005.



RS 17:154.4 - School schedules; additional instructional days; employee work stoppages

§154.4. School schedules; additional instructional days; employee work stoppages

At any time the governing authority of any city, parish, or other local public school system closes school for a day as the result of employees of such a school system threatening or failing to appear for work, the governing authority shall schedule and require the conduct of an instructional day of school for each day school was closed in addition to those scheduled for the school year in which such closure occurs.

Acts 2001, No. 485, §1, eff. June 21, 2001.



RS 17:155 - Attendance of pupils in schools of adjoining parishes or cities; per capita cost of instruction

§155. Attendance of pupils in schools of adjoining parishes or cities; per capita cost of instruction

Children for whom adequate schools of suitable grade have not been provided in their home parish may attend schools in an adjoining parish. In such cases, permits shall be secured from the parish superintendent of the children's home parish, and after they have been approved by the parish superintendent of the parish in which the schools that the children desire to attend are located, they shall be presented to the principals of the schools which the children wish to attend, who shall be required to admit the children and provide for their instruction the same as if they were residents of the parish. The superintendent of the children's home parish shall settle monthly for the instruction of such children as shall take advantage of the provisions of this Section, the settlement for each child to be on the basis of the per capita cost of instruction in the school attended by that child.

In estimating the per capita cost of instruction, the parish operating the school must not include items of general control, items arising out of operation of transfers or other auxiliary agencies, items of fixed charges, capital outlay, or debt service; but may include salaries of teachers, teaching supplies, salaries of janitors, janitors supplies, repairs and renewals.

Children living beyond the limits of a city which supports and operates public schools separate and apart from the system of schools under the jurisdiction of the parish school board, and having the right under the Constitution to charge for the instruction of children not residents of the city, may attend the schools of such city, provided the parish school board does not operate adequate schools of suitable grade for the benefit of such children. Pupils desiring to take advantage of the provisions of this Section shall secure permits from the parish superintendent of their home parish, which permits shall be approved by the city superintendent of the city schools which the children desire to attend, who shall designate on the permits the schools which the children are to attend. The parish superintendent shall settle monthly for the instruction of such of the parish children as shall attend the city schools under the provisions of this Section, the settlement for each child to be on the basis of the per capita cost of instruction in the school attended by that child.

In estimating the per capita cost of instruction, the city operating the school must not include items of general control, items arising out of operation of transfers or other auxiliary agencies, items of fixed charges, capital outlay, or debt service; but may include salaries of teachers, teaching supplies, salaries of janitors, janitors supplies, repairs and renewals.



RS 17:156 - Physical examination for students

§156. Physical examination for students

No student shall be subjected to any physical examination or inspection if the father, mother, or tutor of such student objects thereto.



RS 17:157 - Ferries and toll bridges, etc.; free passage to students

§157. Ferries and toll bridges, etc.; free passage to students

A. The free right of passage over all public ferries, bridges, and roads which are leased out or controlled by the state, parish, or municipality, including the Crescent City Connection and excluding the Greater New Orleans Expressway, for which license is paid or toll exacted shall provide for free passage of all students in their passage to and from school between the hours of six o'clock a.m. and nine thirty o'clock a.m., and between two thirty o'clock p.m. and nine thirty o'clock p.m., provided that rules are adopted in accordance with the provisions of Subsection B of this Section.

B. The Department of Transportation and Development shall, in accordance with the Administrative Procedure Act, adopt rules and regulations for the efficient implementation and enforcement of the provisions of this Section.

C. Repealed by Acts 2003, No. 110, §2.

Acts 1992, No. 904, §1; Acts 1993, No. 345, §1; Acts 1997, No. 1300, §1; Acts 2003, No. 110, §2.



RS 17:158 - School buses for transportation of students; employment of bus operators; alternative means of transportation; improvement of school bus turnarounds; loading and unloading students

§158. School buses for transportation of students; employment of bus operators; alternative means of transportation; improvement of school bus turnarounds; loading and unloading students

A.(1) Except as provided by Subsection H of this Section and in accordance with the requirements of Subsection F of this Section, each city, parish, and other local public school board shall provide free transportation for any student attending a school of suitable grade approved by the State Board of Elementary and Secondary Education within the jurisdictional boundaries of the local board if the student resides more than one mile from such school. This requirement shall not apply to any student attending a nonpublic school pursuant to R.S. 17:4011 through 4025.

(2) A city, parish, or other local public school board may provide transportation for any student attending a school of suitable grade approved by the State Board of Elementary and Secondary Education within the jurisdictional boundaries of the local board who resides one mile or less from the school when the school board determines that conditions exist to warrant such transportation. Transportation of students residing one mile or less from their school shall be at no cost to the state.

(3) Conditions that exist and warrant transportation as authorized by Paragraph (2) of this Subsection may include but shall not be limited to the residence location of a person convicted of a sex offense as defined in R.S. 15:541 relative to registration of sex offenders, sexually violent predators, and child predators.

(4) For the purposes of this Subsection, any city, parish, or other local public school board may employ school bus operators as defined in R.S. 17:491. However, nothing in this Section shall prohibit a city, parish, or other local public school board from entering into contracts or mutual agreements for providing school bus transportation.

B. If a parish or city school board determines transportation by school bus is impractical or is not available or that other existing conditions warrant it, the board may make arrangements for the use of common carriers in accordance with uniform standards established by the state superintendent of education and at a cost based upon the actual costs of such transportation.

C. If transportation is not provided by the parish or city school board by reason of economically justifiable reasons approved by the State Board of Elementary and Secondary Education in accordance with the provisions of Subsection H of this Section, the Department of Education, in accordance with the provisions of Subsection D hereof, shall reimburse the parent or tutor of any student who resides more than one mile from the school attended by the student to the extent and in the amounts that funds are so appropriated by the legislature, but in no event shall such reimbursement exceed one hundred twenty-five dollars per student or three hundred seventy-five dollars for any one family.

D. Claims for reimbursement shall be submitted to the superintendent of education by the parent or tutor of an eligible student not later than July 1 of each year for reimbursement claims for the previous school year. Each claim shall be in the form of an affidavit executed by the parent or tutor of the student, affirming the accuracy of the claim. The affidavit shall be in the form prescribed by the state superintendent of education and shall be furnished by him to each parish and city superintendent of education. The superintendent of education shall notify principals of public and nonpublic schools no later than April 1 of each year that claim forms for reimbursement are available at the local school board offices. Beginning with the 1979-80 academic school year, claims for reimbursements shall be in the form of a claim made by each parent or tutor affirming to the accuracy of such claim, which form shall contain a statement that any person who knowingly or willingly violates the provisions of this Section by filing a false claim or fraudulent claim shall be guilty of a misdemeanor and shall be imprisoned for not more than one (1) year or fined not more than $500 or both, and that the filing of any false claim shall be and constitute a violation of the criminal laws of the state of Louisiana and particularly shall constitute false swearing under the provisions of R.S. 14:125. This provision of law shall supercede and be in lieu of the filing of a notarized affidavit as heretofore required by this Section. Within sixty days after the beginning of the fiscal year the Department of Education shall begin issuing checks payable to parents or tutors of the students.

E. Any parish school board may provide gravel or contribute funds to the local governing authority for the gravelling of school bus turnarounds. However, nothing in this Section shall prohibit the local police jury from gravelling school bus turnarounds at the request of the school board without the necessity of said school board furnishing any materials or funds for the work done.

F. The provisions of this Section shall apply to eligible public and nonpublic school students. However, these provisions shall not apply to any student or the parent or tutor of any student who attends a school which discriminates on the basis of race, creed, color, or national origin.

G. Any person who knowingly and willfully violates the provisions of this Section by filing a false or fraudulent claim shall be guilty of a misdemeanor and shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

H.(1) No parish or city school board shall eliminate or reduce the level of transportation services provided to students as required by the provisions of this Section except for economically justifiable reasons approved in accordance with the provisions of this Subsection by the State Board of Elementary and Secondary Education.

(2) Any parish or city school board seeking approval to eliminate or reduce the level of transportation services to students for economically justifiable reasons shall submit with its request for approval the following information:

(a) Figures for the three most recently completed fiscal years showing the board's actual revenues from all sources, including any prior year surpluses, and actual expenditures for operating purposes. These figures shall include detailed information relative to any revenues received specifically for providing transportation services to students and the actual expenditures of the board for providing transportation services to students.

(b) Figures for the current fiscal year and for the next fiscal year showing, according to the most recent estimates, the board's anticipated revenues from all sources, including any prior year surpluses, and anticipated expenditures for operating purposes. These figures shall include detailed information relative to any anticipated revenues to be received specifically for providing transportation services to students and the anticipated expenditures of the board for providing transportation services to students.

(c) The estimated cost on both a per pupil basis and on a per bus route basis for the current fiscal year and for the next fiscal year for the board to comply with the student transportation requirements of Paragraph A(1) and Subsection F of this Section.

(d) A description of the board's proposed reduction in or elimination of student transportation services indicating the number of students involved, any specific routes proposed for reduction or elimination, and the estimated savings to be achieved through the reduction of elimination of transportation services.

(e) A written statement attested to by the chief financial officer of the school system, the local superintendent of schools, and the presiding officer of the school board that sufficient funds are not available or are not expected to be available, regardless of funding source, to permit the board to provide the transportation services to students being proposed for reduction or elimination.

(f) A written statement attested to by the chief transportation officer of the school system, the local superintendent of schools, and the presiding officer of the school board that the proposed reduction in or elimination of transportation services to students does not have a disparate impact on any group of students by reason of race, creed, sex, disability, residence, or school attended, whether public or approved nonpublic, elementary or secondary.

(g) Any additional information deemed necessary by the State Board of Elementary and Secondary Education.

(3) The State Board of Elementary and Secondary Education shall take under review and consideration any request by a parish or city school board for approval to reduce or eliminate student transportation services submitted in compliance with the provisions of this Subsection, however no such approval shall be granted by the board until the state superintendent of education has certified the accuracy and validity of the information submitted by the parish or city school board.

I.(1) Each city, parish, and other local public school board may provide transportation to any full-time student who is twenty years of age or younger and attending a technical college campus, that is part of the Louisiana Community and Technical College System, within the jurisdictional boundaries of the local board. If the closest technical college campus is located outside the jurisdictional boundaries of the local school board, the board may facilitate the transportation or coordinate with neighboring boards to facilitate transportation to the technical college campus.

(2) The local public school board where the student resides, may assess a fee to each student utilizing the transportation services provided pursuant to this Subsection, not to exceed the actual cost of providing such transportation, including administrative costs.

(3) The State Board of Elementary and Secondary Education shall adopt rules in accordance with the Administrative Procedure Act to implement provisions of this Subsection.

(4) The provisions of this Subsection shall not apply to:

(a) Local public school boards in a parish with a population of more than three hundred thousand persons according to the most recent federal decennial census.

(b) Local public school boards in any parish that operates a parish-wide public transit system that provides sufficient service to meet the transportation needs of students attending technical colleges located in the parish.

J. The governing authority of each public school shall adopt policies and procedures or shall make provision in its bus transportation service agreement to do all of the following:

(1) Prohibit a bus driver from loading or unloading students at school while the bus is in a traffic lane of any type of street as defined in R.S. 32:1 and require that students be loaded or unloaded on a shoulder, in a school parking lot, or at other appropriate off-road location at the school as determined by the school governing authority. The requirements of this Paragraph shall not apply if the shoulder of a municipal road is the only available alternative and the municipality has not made the shoulder available by designating that area for loading and unloading students during designated school zone hours.

(2) Prohibit a bus driver from loading or unloading students at or near their homes while the bus is in a traffic lane of any type of street as defined in R.S. 32:1 and require that students be loaded or unloaded on a shoulder. However, if there is no shoulder, a bus driver may load and unload a student while the bus is in a lane of traffic but only if the bus is in the lane farthest to the right side of the road so that the student does not need to cross any lane of traffic to get onto or off of the bus.

(3) Prohibit a bus driver from loading or unloading students either at school or at or near their homes in a manner or in a location that results in students crossing lanes of traffic on a state highway or any other type of street.

Amended by Acts 1969, No. 143, §1; Acts 1975, No. 392, §1; Acts 1976, No. 281, §2; Acts 1977, 1st Ex.Sess., No. 18, §1; Acts 1979, No. 202, §1, eff. July 3, 1979; Acts 1980, No. 206, §1; Acts 1986, No. 1001, §1; Acts 1986, 1st Ex. Sess., No. 6, §1, eff. Dec. 24, 1986; Acts 1989, No. 10, §1; Acts 1992, No. 24, §1, eff. May 25, 1992; Acts 2010, No. 460, §1, eff. July 1, 2010; Acts 2010, No. 750, §1, eff. June 29, 1010; Acts 2012, No. 2, §1; Acts 2012, No. 672, §1; Acts 2014, No. 654, §1; Acts 2014, No. 811, §8, eff. June 23, 2014.

NOTE: Section 2 of Acts 2010, No. 750, provides that the provisions of this Act shall supercede the provisions of Acts 2010, No. 460.



RS 17:158.1 - Purchase of school buses; athletic departments of high schools

§158.1. Purchase of school buses; athletic departments of high schools

Each parish and city school board may purchase at least one school bus for the athletic department of each high school located within its jurisdictional boundaries.

Added by Acts 1968, No. 553, §1.



RS 17:158.2 - Purchase of school buses; resale to bus operators

§158.2. Purchase of school buses; resale to bus operators

A. The purpose of this Section shall be to assist city and parish school boards in providing school bus transportation by facilitating the acquisition of new and used school buses by school bus operators. The legislature hereby declares that the purchase of school buses by school boards and the resale thereof to school bus operators in order to facilitate such acquisition is a public purpose.

B. Notwithstanding any law to the contrary, especially R.S. 49:125 and R.S. 42:1113, each city and parish school board is hereby authorized to purchase school buses and to resell such buses to any school bus operator employed by the board or with whom the board has contracted to provide transportation services for students. Any such school bus shall be used by the operator to transport students on the operator's assigned bus route.

C. Any school bus resold pursuant to the provisions of this Section shall be sold only after the city or parish school board has complied with the following procedure:

(1) The school board shall obtain two written appraisals of the fair market value of the bus subject to the sale.

(2) Publication of notice of intent of the school board to sell the bus at private sale shall have been made in the official journal of the board at least fifteen days prior to the date of sale.

(3) No sale shall be for less than the average value contained in the appraisals obtained pursuant to R.S. 17:158.2(C)(1).

D. Any school bus used to transport students, including an activity or backup bus, shall not be more than twenty-five years old. Any school bus used as an activity or backup bus, at the time it is acquired by the owner and placed in service, shall be fifteen or fewer model years old. The number of years shall be reckoned from the date of introduction of the model year.

E. Any school bus used as an activity or backup bus that is older than fifteen model years shall not be used more than sixty consecutive school days in a school year.

Added by Acts 1982, No. 67, §1, eff. July 11, 1982. Acts 1984, No. 154, §1; Acts 2014, No. 257, §1.



RS 17:158.3 - Purchase of school buses; pooling of purchases by school boards

§158.3. Purchase of school buses; pooling of purchases by school boards

A. The Department of Education shall assist city and parish school boards and any nonpublic school approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 in the economical acquisition of school buses and related equipment and supplies by providing a plan under which school boards and any nonpublic school approved by the State Board of Elementary Education may voluntarily pool their bids for such purchases. The department shall prepare bid forms and specifications, obtain quotations of prices, and make such forms and information available to school boards and any participating nonpublic school in order to facilitate this service.

B. School boards and any participating nonpublic school, at times prescribed by the State Board of Elementary and Secondary Education, shall furnish the department with information concerning the prices paid for such items and the department shall periodically furnish information to school boards and any participating nonpublic school concerning the lowest prices at which school buses and related equipment and supplies are available based upon comparable specifications.

Acts 1984, No. 207, §1.



RS 17:158.4 - Purchase of school buses; ninety passenger capacity

§158.4. Purchase of school buses; ninety passenger capacity

Any parish or city school board may purchase a school bus having a ninety passenger capacity to transport public school students to and from school and for school related activities. The bus shall meet the specifications established under the Federal Motor Vehicle Safety Standards.

Acts 1986, No. 140, §1.



RS 17:158.5 - Purchase of school buses; specifications required

§158.5. Purchase of school buses; specifications required

Any school bus purchased for the transportation of schoolchildren shall meet or exceed specifications established by the Department of Education.

Acts 1987, No. 299, §1.



RS 17:158.6 - School Bus Purchase Program; creation; purpose; administration

§158.6. School Bus Purchase Program; creation; purpose; administration

A. It is the purpose of this Section to assist city and parish school systems, approved non-public schools, and contract school bus drivers in purchasing new school buses by making low interest loans available and thereby protecting the safety and welfare of the school children of this state by assuring they are riding in safe vehicles. This purpose is hereby declared to be a public purpose.

B.(1) There is hereby established in the Department of Education the School Bus Purchase Program solely for the purpose of making loans to city and parish school boards, approved non-public schools, and contract school bus drivers for the purchase of new school buses.

(2) The program shall be established and funded with revenues generated by the issuance of not to exceed ten million dollars of special obligation revenue bonds by the Louisiana Public Facilities Authority.

C. The program of providing the loans shall be implemented and administered by the Department of Education in the manner determined by the State Board of Elementary and Secondary Education in coordination with the Louisiana Public Facilities Authority operating in accordance with R.S. 9:2341 through 2347. The authority shall disburse the funds as directed by the appropriate state department official.

D. The State Board of Elementary and Secondary Education shall adopt the rules and regulations necessary to establish the program. Such rules and regulations shall include, at a minimum, the following:

(1) Criteria for eligibility to receive such loans.

(2) Interest rates to be charged on such loans, which shall be at the lowest rate available sufficient to service this debt.

(3) Limits on the amount of individual loans.

(4) Terms for the repayment of such loans, including periodic installments and deadlines for final repayment of such loans.

E. The state superintendent of education shall annually submit a report to the legislature relative to such loan program, including but not limited to the following:

(1) The number of loans made in the preceding year and the average amount loaned to a borrower.

(2) The collection rate of the loans.

(3) The effectiveness of the loan program.

(4) The status of the fund used for such loans at the time such report is submitted and the viability of the fund at that time.

Acts 1987, No. 316, §1.



RS 17:158.7 - Lease of school buses from school bus operators

§158.7. Lease of school buses from school bus operators

A. The purpose of this Section is to assist city, parish, and other local public school boards in providing school transportation by facilitating the lease of school buses by such school boards. The legislature does hereby find and declare that the lease of school buses by city, parish, and other local public school boards from school bus operators pursuant to this Section is a public purpose.

B. Notwithstanding any law to the contrary, each city, parish, and other local public school board may lease a school bus owned by any school bus operator employed by such school board or with whom such school board has contracted to provide transportation services for students from such school bus operator. Any such school bus shall be used by the operator to transport students on the operator's assigned bus route. Any such lease shall be in writing.

C. Any school bus leased pursuant to the provisions of this Section shall be leased for an amount equal to the compensation mandated by R.S. 17:497.

D. Any operator who leases a bus as provided in this Section shall not receive the compensation provided by R.S. 17:497.

Acts 2001, No. 946, §1, eff. June 26, 2001.



RS 17:159 - Insurance against injury to pupils transported to school

§159. Insurance against injury to pupils transported to school

Parish school boards have the authority to enter into and consummate contracts for insurance covering loss of life or personal injury of the children while being transported to and from school.



RS 17:159.1 - Insurance on privately owned school busses; withholding amounts to pay premiums; governmental immunity no defense

§159.1. Insurance on privately owned school busses; withholding amounts to pay premiums; governmental immunity no defense

A. All parish and city school boards, contracting for the use of privately owned school busses for the transportation of pupils, are hereby authorized to procure contracts on a fleet or group basis for the owners of such vehicles insuring such vehicles and the owners thereof with respect to all types of vehicular insurance as defined in R.S. 22:47.

B. The amounts required or to be required during each year to make premium payments during such year, may be withheld from compensation due the owners of such insured vehicles, in equal monthly installments.

C. All contracts of public liability and property damage insurance obtained as provided herein shall contain a clause whereby the insurance companies issuing said insurance shall not assert as a defense to any suit against them, the governmental immunity of such school board.

Added by Acts 1958, No. 339, §§1 to 3; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 17:159.2 - Insurance premiums as obligation of boards; privately owned buses

§159.2. Insurance premiums as obligation of boards; privately owned buses

A. All premiums for all insurance policies of public liability and property damage insurance applying to and covering school buses owned by parish and city school boards shall be the obligation of, and payable by, the board owning such buses.

B. The above and foregoing provision shall not be construed as preventing parish and city school boards from paying the premiums for public liability and property damage insurance covering and applying to privately owned buses used for transportation of school children for and on behalf of such boards.

Added by Acts 1964, No. 285, §§1, 2.



RS 17:160 - School bus drivers under eighteen years of age prohibited; penalty

§160. School bus drivers under eighteen years of age prohibited; penalty

A. No person who is under eighteen years of age shall drive a school bus having therein children en route to or from school or a school function.

B. No person shall employ, hire, or allow any person under eighteen years of age to drive a school bus carrying children en route to or from school or a school function.

C. Whoever violates any provision of this Section shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned for not more than six months, or both.

Amended by Acts 1958, No. 397, §§1 to 3; Acts 1972, No. 701, §1; Acts 1989, No. 419, §1, eff. June 30, 1989.



RS 17:161 - School bus chrome requirements; options

§161. School bus chrome requirements; options

A. In order to promote the public safety of children being transported by school bus, all school buses shall be painted national school bus chrome. The State Board of Elementary and Secondary Education shall designate the shade of national school bus chrome to be used. No other buses shall be painted the same shade of national school bus chrome as that designated by the State Board of Elementary and Secondary Education as the shade of national school bus chrome to be used by the school buses.

B. Notwithstanding the provisions of this Section, any school bus may be painted white on its roof.

Acts 1990, No. 652, §1.



RS 17:162 - School busses purchased for private use

§162. School busses purchased for private use

Every school bus sold or transferred to any use other than school activities in this state shall be painted by the new owner a color other than national school bus chrome yellow, all lettering of school bus identification, and all semaphore arms and alternate flashing signal lights shall be removed therefrom.

Added by Acts 1950, No. 505, §2. Amended by Act 1966, No. 109, §1.



RS 17:163 - Penalties

§163. Penalties

Penalties for violation of R.S. 17:161 and 17:162 shall be twenty-five dollars for the first offense, seventy-five dollars for the second offense, and one hundred twenty-five dollars or ninety days for the third offense.

Added by Acts 1950, No. 505, §3.



RS 17:164 - Regulations relating to construction, design, equipment, and operation of school busses

§164. Regulations relating to construction, design, equipment, and operation of school busses

The Louisiana state board of education is authorized, directed and empowered to establish and adopt regulations relating to the construction, design, equipment and operation of school busses used in transportation of students to and from school. Such regulations shall be provided to encourage competition and in no event shall be devised, worded or construed so as to restrict competition among manufacturers of school bus bodies, chassis or other equipment or to benefit or favor in any way a particular manufacturer or group of manufacturers of such bus bodies, chassis or other equipment, either directly by reference to detail of design peculiar to a particular manufacturer or group of manufacturers; providing, any school bus body, chassis or equipment that meets the latest revised minimum standards for school buses adopted and recommended by the National Conference on School Transportation, sponsored by the National Council of Chief State School Officers, the American Association of School Administrators, NEA, the Department of Rural Education, NEA, and the U.S. Office of Education, shall be deemed in compliance with any such regulations adopted by the Louisiana state board of education; providing such rules and regulations as heretofore provided for shall not apply to any feeder busses in operation in the State.

Added by Acts 1952, No. 399, §1. Amended by Acts 1956, No. 168, §1.



RS 17:164.1 - Additional regulations; crossing control device required; compliance

§164.1. Additional regulations; crossing control device required; compliance

A.(1) In addition to any regulations adopted by the State Board of Elementary and Secondary Education pursuant to the provisions of R.S. 17:164 relative to the construction, design, equipment, and operation of school buses used in the transportation of students, the board also shall adopt rules and regulations in accordance with the Administrative Procedure Act requiring that every bus used in the transportation of students and acquired after January 1, 1996, shall be equipped with a crossing control device actuated by the driver and operated in conjunction with the stop arm. The crossing control device shall pivot out from the right side of the front bumper to prevent persons from walking directly in front of the bus.

(2) In addition to the rules and regulations required pursuant to Paragraph (1) of this Subsection, the board shall adopt rules and regulations in accordance with the Administrative Procedure Act requiring that every bus used in the transportation of students shall be equipped with a crossing control device as specified in Paragraph (1) of this Subsection by not later than January 1, 2008. The provisions of this Paragraph shall be subject to the appropriation of funds for this purpose.

B. Notwithstanding any provision of R.S. 17:164 to the contrary, the State Board of Elementary and Secondary Education shall require each governing authority of a public elementary or secondary school to comply with the rules and regulations adopted by the board pursuant to the provisions of Subsection A of this Section.

Acts 1995, No. 437, §1; Acts 2007, No. 284, §1.



RS 17:164.2 - Additional regulations; occupant restraint systems required; compliance

§164.2. Additional regulations; occupant restraint systems required; compliance

A. In addition to any regulations adopted by the State Board of Elementary and Secondary Education pursuant to the provisions of R.S. 17:164 relative to the construction, design, equipment, and operation of school buses used in the transportation of students, the board also shall adopt rules and regulations in accordance with the Administrative Procedure Act and any applicable federal standards to require that every bus used primarily for the transportation of students shall be equipped with occupant restraint systems by not later than June 30, 2004.

B. Notwithstanding any provision of R.S. 17:164 to the contrary, the State Board of Elementary and Secondary Education shall require each governing authority of each public elementary and secondary school and each nonpublic elementary and secondary school approved by the board to comply with the rules and regulations adopted by the board pursuant to the provisions of Subsection A of this Section.

C. The provisions of this Section shall be subject to the appropriation of funds for this purpose.

Acts 1999, No. 998, §1.



RS 17:165 - Penalty for violation of regulations

§165. Penalty for violation of regulations

The Louisiana state board of education may issue orders prohibiting the operation of any school bus which does not comply with the rules and regulations adopted hereunder and such orders shall be enforced by the Louisiana state department of public safety.

Added by Acts 1952, No. 399, §2.



RS 17:166 - Promulgation of rules and regulations

§166. Promulgation of rules and regulations

The rules and regulations adopted by the Louisiana state board of education governing school buses transporting students to and from school as provided in R.S. 17:164 shall be promulgated by official resolution of the board establishing an effective date not sooner than thirty days nor more than one hundred twenty days for notice of such regulations to be placed in the hands of and brought to the attention of all parish and city school boards operating transportation systems by the state superintendent of public education issuing such rules and regulations, after adoption and approval of such regulations by the state board.

Added by Acts 1952, No. 399, §3.



RS 17:167 - Certification of child's age upon entering a parish or city school system or private school for the first time; proof of age to qualify for athletic event participation

§167. Certification of child's age upon entering a parish or city school system or private school for the first time; proof of age to qualify for athletic event participation

A. All children upon entering a parish or city school system or private school in the state of Louisiana for the first time shall be required to present a copy of their official birth record to the school principal. A short-form birth certification card shall be acceptable as a copy of an official birth record. Only records from the local or state registrar of vital statistics will be accepted for children born in Louisiana. Birth verification forms issued by the local registrar of the parish of birth shall be valid and acceptable for entry into parish or city school systems or private schools and for qualifying for all types of athletic participation where proof of age is required, provided that parish and city school boards may require the submission of additional evidence as to age or race, where such is not conclusively established by the birth certificate.

B. Children born out of the state of Louisiana will be required to secure a copy of their official birth record from the authorized person or agencies registering vital statistics in their state of birth.

C. Children born in foreign countries will be allowed to submit birth facts as shown on their passport or citizenship papers in lieu of a birth record if none is available from the country of birth.

D. Children born in Louisiana will be given a fifteen day grace period to secure a copy of their birth record.

E. Children born out of this state will be given thirty days grace in which to produce a copy of their birth record.

F. It shall be left to the discretion of the parish school board superintendent as to whether or not a child shall continue in school upon failure to comply.

Added by Acts 1954, No. 573, §1. Amended by Acts 1956, No. 170, §1; Acts 1960, No. 541, §1; Acts 2000, 1st Ex. Sess., No. 118, §2, eff. April 19, 2000.



RS 17:168 - Cities or parishes with 300,000 or more population; extra duties of school bus operators

§168. Cities or parishes with 300,000 or more population; extra duties of school bus operators

No city or parish school board in cities or parishes with a population of 300,000 or more shall require any person employed as a school bus driver or school bus operator to perform the duties of any other job unless the driver or operator consents thereto and the board agrees to pay such operator or driver additional compensation for performing any duties not within the scope of his employment as a school bus operator or school bus driver.

Added by Acts 1958, No. 475, §1.



RS 17:169 - Insurance covering students participating in athletics and sports

§169. Insurance covering students participating in athletics and sports

A. Each parish and city school board may, for each school under its jurisdiction, purchase and maintain a policy or policies of insurance issued to the board as policy holder, the cost of each such policy to be paid for out of the athletic fund derived by each such school from its gate receipts for athletic events or from any other funds available to the school board for payment of a portion or all of such costs. Each policy so purchased and maintained shall provide the following:

(1) Coverage of every student enrolled in a school under the jurisdiction of the school board who is a member of a regular school sponsored team which participates in intramural or intermural athletics or sports, excluding teams which function solely within scheduled physical education courses. Students duly authorized to act as water boys, bat boys, referees, score keepers, coaches, managers or in other similar capacities in connection with such teams shall be considered to be members of such team for the purposes of this section;

(2) Insurance against bodily injury, death, dismemberment, or permanent disablement or any injury received by any student described in paragraph (1) above, regardless of the cause thereof and including specifically, but not exclusively, any injury resulting from accidents or the intentional or negligent acts or omissions of any person or persons, including other students, invitees, licensees, trespassers, teachers, coaches and other public employees and agents or instrumentalities of the state or a political subdivision thereof, the amount of coverage under such insurance policy not to be less than $2,500.00 per person.

(3) Insurance covering the expenses of hospitalization, drugs, attending physician, surgical costs and funeral expenses incurred by or on behalf of a student described in paragraph (1) above in connection with injuries described in paragraph (2) above, the amount of coverage under such insurance policy not to be less than $1,000.00 per person.

(4) The coverage authorized by paragraphs (2) and (3) above shall be limited to expenses, damages and losses arising out of the student's participation in school sponsored practice play and play in official contests, but said coverage shall apply whether or not such participation occurs on the premises of a school under the jurisdiction of the policy holder. "Play", as used herein, includes but is not necessarily limited to warming up exercises and activities, and also the activities of students acting as water boys, bat boys, referees, score keepers, coaches, managers or in other similar capacities as described in paragraph (1) above. "Participation" as used herein includes but is not necessarily limited to the student's presence at dugouts, benches, sidelines or other similar places where members of the team remain in readiness to be sent into actual play in such practice play or official contest.

B. The coverages authorized in Subsection A above shall apply regardless of whether the students covered by the policy or policies receive from any public charitable institution or hospital any services, hospitalization or medical care rendered in connection with any injury described in Subsection A above.

C. The policy or policies shall not exclude liability on the part of the insurer by reason of any immunity of the state or its agencies, instrumentalities, employees or agents involved in an accident, act or omission resulting in injury or death of any student covered, but such policy or policies shall specifically state that the coverage and insurance therein shall apply regardless of any such claim of immunity.

D. The terms of the policy or policies shall be such that the students covered shall be the beneficiaries thereunder, and they, their parents, tutors, heirs or legal representatives shall have a right of direct action against the insurer to enforce the provisions of such policy or policies.

E. Nothing contained in this section shall be construed to cover students enrolled in colleges, universities or other institutions of higher education.

Added by Acts 1960, No. 289, §1. Amended by Acts 1973, No. 122, §1.



RS 17:170 - Immunization of persons entering schools, kindergartens, colleges, proprietary or vocational schools, and day care centers for the first time; immunization of person entering sixth grade; electronic transmission of immunization compliance reports

§170. Immunization of persons entering schools, kindergartens, colleges, proprietary or vocational schools, and day care centers for the first time; immunization of persons entering sixth grade; electronic transmission of immunization compliance reports

A.(1)(a) Each person entering any school within the state for the first time, including elementary and secondary schools, kindergartens, colleges, universities, proprietary schools, vocational schools, and licensed day care centers, at the time of registration or entry shall present satisfactory evidence of immunity to or immunization against vaccine-preventable diseases according to a schedule approved by the office of public health, Department of Health and Hospitals, or shall present evidence of an immunization program in progress.

(b) Beginning with the 2009-2010 school year and thereafter, each person entering the sixth grade in any school within the state shall present satisfactory evidence of immunity to or immunization against vaccine-preventable diseases according to a schedule approved by the office of public health, Department of Health and Hospitals, or shall present evidence of an immunization program in progress.

(2) The schedule shall include but not be limited to measles, mumps, rubella, diphtheria, tetanus, whooping cough, poliomyelitis, and hemophilus influenzae Type B invasive infections.

(3) The schedule may provide specific requirements based on age, grade in school, or type of school. At its own discretion and with the approval of the office of public health, an educational institution or licensed day care center may require immunizations or proof of immunity more extensive than required by the schedule approved by the office of public health.

B. A person transferring from another school system in or out of the state shall submit either a certificate of immunization or a letter from his personal physician or a public health clinic indicating immunizations against the diseases in the schedule approved by the office of public health in accordance with Subsection A of this Section having been performed, or a statement that such immunizations are in progress.

C. If booster immunizations for the diseases enumerated in the schedule approved by the office of public health are advised by that office, such booster immunizations shall be administered before the person enters a school system within the state.

D.(1) Chief administrators of all elementary and secondary schools, kindergartens, colleges, universities, proprietary schools, vocational schools, and licensed day care centers whether public or private within this state shall:

(a) Be responsible for checking students' records to see that the provisions of this Section are enforced.

(b) Electronically transmit immunization compliance reports to the Department of Health and Hospitals, office of public health, when the public or private school operates an existing student-specific electronic data system.

(2) The provisions of this Section which relate to the electronic transmission of data shall be implemented according to rules and regulations promulgated by the Department of Health and Hospitals in accordance with the Administrative Procedure Act.

E. No person seeking to enter any school or facility enumerated in Subsection A of this Section shall be required to comply with the provisions of this Section if the student or his parent or guardian submits either a written statement from a physician stating that the procedure is contraindicated for medical reasons, or a written dissent from the student or his parent or guardian is presented.

F. In the event of an outbreak of a vaccine-preventable disease at the location of an educational institution or facility enumerated in Subsection A of this Section, the administrators of that institution or facility are empowered, upon the recommendation of the office of public health, to exclude from attendance unimmunized students and clients until the appropriate disease incubation period has expired or the unimmunized person presents evidence of immunization.

Acts 1990, No. 1047, §1; Acts 1991, No. 275, §1, eff. July 2, 1991; Acts 2008, No. 73, §1; Acts 2008, No. 152, §1.

NOTE: SEE ACTS 1990, NO. 1047, §2.



RS 17:170.1 - Immunizations of persons registering for courses at postsecondary education institutions requirements; exceptions; electronic transmission of immunization compliance reports

§170.1. Immunizations of persons registering for courses at postsecondary education institutions requirements; exceptions; electronic transmission of immunization compliance reports

A.(1) Except as provided in Subsection C of this Section, for the Fall 2006 semester, quarter, or comparable academic period, a person shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of registration for courses at a public or nonpublic postsecondary education institution.

(2) Except as provided in Subsection C of this Section, effective for the Spring 2007 semester, quarter, or comparable academic period and thereafter, a person entering a public or nonpublic postsecondary education institution for the first time shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of his initial registration for courses at such institution.

(3) Except as provided in Subsection C of this Section, effective for the Spring 2007 semester, quarter, or comparable academic period and thereafter, a person returning to a public or nonpublic postsecondary education institution who was not registered for courses at such institution during the Fall 2006 semester, quarter, or comparable academic period and therefore was not subject to the requirement of Paragraph (1) of this Subsection shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of his initial registration for courses upon returning to such institution.

B. Every public and nonpublic postsecondary education institution shall provide detailed information on the risks associated with meningococcal disease and the availability, effectiveness, and known contraindications of any required or recommended vaccine against meningococcal disease to each person who has been admitted to such institution or to the person's parent, tutor, or legal guardian if the person is a minor.

C. The provisions of Subsection A of this Section shall not apply to the following persons:

(1) Any person who is eighteen years of age or older and who signs a waiver provided by the postsecondary education institution stating that the person has received and reviewed the information provided pursuant to Subsection B of this Section and has chosen not to be vaccinated against meningococcal disease for religious or other personal reasons.

(2) Any person who is a minor and whose parent, tutor, or legal guardian signs a waiver stating that the person has received and reviewed the information provided pursuant to Subsection B of this Section and has chosen for the student not to be vaccinated against meningococcal disease for religious or other personal reasons.

(3) Any person who has submitted a written statement from a physician stating that the procedure is contraindicated for medical reasons or, if a minor, any person whose parent, tutor, or legal guardian has submitted such a statement.

(4) Any person whose course registration is limited to correspondence courses, on-line courses, or any other courses that do not require meeting physically on campus at the postsecondary education institution for any reason or at any time. If such person subsequently registers for courses that meet physically on campus, such person shall be required to provide satisfactory evidence of current immunization against meningococcal disease as a condition of registration for such courses at such institution pursuant to Subsection A of this Section.

(5) Any person who is unable to comply with the provisions of Subsection A of this Section due to a shortage in the supply of available vaccinations against meningococcal disease.

D. Nothing in this Section shall be construed to require any public or nonpublic postsecondary education institution to provide or pay for vaccinations against meningococcal disease.

E. No person shall have a cause of action for damages for injury, loss, or death against the state or any agency, official, or employee thereof or against any postsecondary education institution, its governing authority, or any official or employee thereof for failure to provide the information required by Subsection B of this Section or for any act or omission in complying with the provisions of this Section.

F.(1) The provisions of this Section shall be implemented according to rules promulgated by the secretary of the Department of Health and Hospitals including an implementation schedule which shall be based on ensuring a sufficient availability of the required vaccine.

(2) The secretary shall establish a priority of cohorts of students who shall be required to be vaccinated in order to minimize the possibility of an outbreak of meningococcal disease. Such priority shall be established in consultation with the Board of Regents.

(3) The first priority cohorts shall be first-time freshmen and students living in on-campus residential facilities. Such students shall be required to present satisfactory evidence of current vaccination beginning with registration for the Fall 2006 semester, quarter, or comparable academic period as provided in this Section unless the secretary determines that an insufficient supply of vaccine is available. The time by which immunization shall be required for these students in the event of such an insufficient supply and for other cohorts of students to present such evidence to register for classes shall be provided in such schedule.

(4) The secretary of the Department of Health and Hospitals shall provide such rules, including the implementation schedule, to the Board of Regents by not later than August 1, 2006. The Board of Regents shall notify each postsecondary management board and, through such management boards, the chief executive officer of each postsecondary education institution of the requirements of this Section and the rules and schedule for their implementation as provided by this Section.

G.(1) Chief administrators of all postsecondary education institutions whether public or nonpublic shall:

(a) Be responsible for checking students' records to see that the provisions of this Section are enforced.

(b) Electronically transmit immunization compliance reports to the Department of Health and Hospitals, office of public health, when the institution operates an existing student-specific electronic data system, that, as of June 1, 2008, collects detailed information regarding vaccines and immunization dates electronically.

(2) The provisions of this Section which relate to the electronic transmission of data shall be implemented according to rules and regulations promulgated by the Department of Health and Hospitals in accordance with the Administrative Procedure Act.

Acts 2006, No. 251, §1, eff. June 8, 2006; Acts 2006, No. 711, §1, eff. June 29, 2006; Acts 2008, No. 573, §1.

NOTE: See Acts 2006, No. 251, §2, and Acts 2006, No. 711, §2, relative to persons who register before effective date of the Acts.

NOTE: See Acts 2006, No. 711, §3, relative to the La. Law Institute incorporating Acts 2006, No. 711 with Acts 2006, No. 251.



RS 17:170.2 - Immunization information; meningococcal disease

§170.2. Immunization information; meningococcal disease

A. Each city, parish, and other local public school board that provides information relative to immunizations shall provide each student's parent or legal guardian with information relative to the risks associated with meningococcal disease and the availability, effectiveness, and known contraindications of immunization against such disease. Such information shall include the causes and symptoms of such disease, the means by which such disease is spread, and the places where a parent or legal guardian may obtain additional information and where a student may be immunized against such disease. Such information shall be updated annually if new information on such disease is available.

B.(1) The Department of Health and Hospitals shall develop and provide such information to the state Department of Education. The state Department of Education shall provide such information to each city, parish, and other local public school board that provides information relative to immunizations, which shall provide such information to each student's parent or legal guardian pursuant to Subsection A of this Section.

(2) The Department of Health and Hospitals, the state Department of Education, and each such city, parish, and other local public school board shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The Department of Health and Hospitals, in consultation with the state Department of Education, shall establish by rules and regulations all guidelines and procedures for carrying out the provisions of this Section in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall be construed to require any city, parish, or other local public school board, the state Department of Education, or the Department of Health and Hospitals to provide or pay for immunizations against meningococcal disease.

Acts 2006, No. 122, §1, eff. June 2, 2006.



RS 17:170.3 - Immunization information; human papillomavirus

§170.3. Immunization information; human papillomavirus

A. Each city, parish, and other local public school board that provides information relative to immunizations shall provide to the parent or legal guardian of each student in grades six through twelve information relative to the risks associated with human papillomavirus and the availability, effectiveness, and known contraindications of immunization against human papillomavirus. The information shall describe the link between human papillomavirus and cervical cancer, the means by which human papillomavirus is spread, and where a person may be immunized against human papillomavirus. The information shall be updated annually if new information on human papillomavirus becomes available.

B.(1) The Department of Health and Hospitals shall develop and provide such information to the state Department of Education. The state Department of Education shall provide the information to each city, parish, and other local public school board that provides information relative to immunizations and educates students in grades six through twelve, which shall provide such information to each such student's parent or legal guardian pursuant to Subsection A of this Section. Such information shall include a form on which such student's parent or legal guardian may grant written permission for the student to receive such information directly.

(2) The Department of Health and Hospitals, the state Department of Education, and each such city, parish, and other local public school board shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The Department of Health and Hospitals, in consultation with the state Department of Education, shall establish by rules and regulations adopted in accordance with the Administrative Procedure Act all guidelines and procedures for carrying out the provisions of this Section.

D.(1) Nothing in this Section shall be construed to require any city, parish, or other local public school board, the state Department of Education, or the Department of Health and Hospitals to provide or pay for immunizations against human papillomavirus.

(2) Nothing in this Section shall be construed to require any person to be immunized against human papillomavirus.

Acts 2008, No. 210, §1, eff. June 16, 2008.



RS 17:170.4 - Immunizations of certain persons against meningococcal disease; exceptions

§170.4. Immunizations of certain persons against meningococcal disease; exceptions

A.(1)(a) Except as provided in Subsection B of this Section, beginning with the 2009-2010 school year and continuing thereafter, a student shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of entry into the sixth grade at any city, parish, or other local public school or nonpublic school.

(b) Except as provided in Subsection B of this Section, beginning with the 2009-2010 school year and continuing thereafter, a student who is eleven years old and is entering a grade other than the sixth grade shall provide satisfactory evidence of current immunization against meningococcal disease as a condition of entry into such grade at any city, parish, or other local public school or nonpublic school.

(c) Except as provided in Subsection B of this Section, beginning with the 2009-2010 school year and continuing thereafter, a student who is eleven years old and is participating in an approved home study program pursuant to R.S. 17:236.1 shall provide satisfactory evidence of current immunization against meningococcal disease to the State Board of Elementary and Secondary Education as provided by rule adopted by the board in accordance with the Administrative Procedure Act.

(2) The chief administrator of any city, parish, or other local public school or nonpublic school that educates students who are subject to the requirements of this Section shall be responsible for checking students' records to ensure that the provisions of this Section are enforced.

B. The provisions of Subsection A of this Section shall not apply to the following persons:

(1) Any person whose parent, tutor, or legal guardian signs a waiver stating that the person shall not be immunized against meningococcal disease for religious or other personal reasons.

(2) Any person whose parent, tutor, or legal guardian has submitted a written statement from a physician stating that the immunization is contraindicated for medical reasons.

(3) Any person who is unable to comply with the provisions of Subsection A of this Section due to a shortage in the supply of available vaccinations against meningococcal disease.

C.(1) The provisions of this Section shall be implemented according to rules and regulations promulgated by the secretary of the Department of Health and Hospitals, which shall include an implementation schedule based on ensuring sufficient availability of the required vaccine.

(2) The secretary of the Department of Health and Hospitals shall provide such rules, including the implementation schedule, to the state Department of Education by not later than August 1, 2009. The state Department of Education shall notify each city, parish, and other local school board, the governing authority of each nonpublic school system or school in the case of a school not a part of a school system, and the parent or legal guardian of any student participating in an approved home study program as specified in Subparagraph (A)(1)(c) of this Section of the requirements of this Section and the rules and schedule for their implementation as provided by this Section.

D. Nothing in this Section shall be construed to require any city, parish, or other local public school board, any nonpublic school system or nonpublic school, the state Department of Education, or the Department of Health and Hospitals to provide or pay for immunizations against meningococcal disease.

Acts 2008, No. 342, §1, eff. June 21, 2008; Acts 2010, No. 861, §8.



RS 17:171 - Health insurance eligibility status of students attending certain schools

§171. Health insurance eligibility status of students attending certain schools

A. The principal of each public elementary and secondary school in the state shall be responsible for implementing procedures for providing for the release of certain information relative to the health insurance eligibility status of certain students. Each such administrator shall make available on the free and reduced-priced meals application a section stating that children receiving free or reduced-priced meals who do not have health insurance can receive free health coverage from the Louisiana Children's Health Insurance Program and that the school system is allowed to share information from such application with the Louisiana Children's Health Insurance Program. Such section shall also provide a place for the signature of the child's parent or guardian and the date and the option to check next to a statement that the person signing does not want school officials to share information from the free and reduced-priced meals application with the Louisiana Children's Health Insurance Program.

B. School and school system administrators having control of such completed applications shall make the information on such applications available to public health insurance programs providing health insurance coverage for children, including Medicaid and the Louisiana Children's Health Insurance Program, except for information on any application on which the option not to share information has been checked. However, no public school, public school system, or public school board and no teacher, principal, or school administrator in any public elementary or secondary school shall be liable for any act or failure to act in sharing the health insurance eligibility status of a student with the Louisiana Children's Health Insurance Program, unless such act was malicious, willful, or deliberately intended to cause harm.

Acts 2005, No. 442, §1, eff. July 1, 2006.



RS 17:172 - Procedures for making complaints or requesting information from schools; parental notification; rules and regulations

§172. Procedures for making complaints or requesting information from schools; parental notification; rules and regulations

A. The governing authority of each city, parish, or other local public school shall adopt rules and regulations to require each school under its jurisdiction to notify the parent or legal guardian of every student, in writing, of the proper process and procedures to be followed in order to make a complaint or request information from the school or the school's governing authority.

B. Such information shall include, at a minimum, the name, address, phone number, and email address of the appropriate person to contact at each step of the prescribed process or procedure and shall be updated, at least, on an annual basis. Such information shall be incorporated into any existing policy or policies, code of conduct, or student handbook of the governing authority or of each school under its jurisdiction.

C. Beginning with the 2008-2009 school year and thereafter, the information required by this Section shall be provided to the parent or legal guardian of each public school student at the beginning of each school year.

Acts 2008, No. 907, §1, eff. July 11, 2008.



RS 17:173 - Repealed by Acts 2004, No. 449, §1.

§173. Repealed by Acts 2004, No. 449, §1.



RS 17:174 - Class size; maximum

§174. Class size; maximum

A. Notwithstanding any other law to the contrary, on and after September 15, 1986, the number of students in any class in kindergarten through third grade in any public city or parish school system shall not exceed twenty, except physical education classes, unless otherwise specifically authorized in writing by the State Superintendent of Education based upon regulations adopted by the State Board of Elementary and Secondary Education. Such authorization shall be granted only on an individual basis with respect to each class.

B. No student above the maximum established herein shall be counted for purposes of determining the amount of funding or the allocation of teachers or administrators under the minimum foundation program formula for which provision is made in R.S. 17:7(2).

C. No provision of this Section shall be implemented or have effect until such time as funds are appropriated specifically therefor by the legislature.

Acts 1984, No. 447, §1, eff. July 6, 1984.



RS 17:175 - Course registration in any public secondary school; course registration information; school boards; parents

§175. Course registration in any public secondary school; course registration information; school boards; parents

A. Prior to the course registration each year of each student in any public middle school, junior high school, or high school, the parent, guardian, or legal custodian of each student shall acknowledge awareness of the courses his child is registering to enter by signing his name on the course registration form or otherwise notifying the principal or his designee. After the principal or his designee makes certain that the parent, guardian, or legal custodian is aware of the courses his child is registering to enter, he shall accept the course registration and shall make a notation on the form that he has ascertained that the parent, guardian, or legal custodian is aware of such courses.

B. No student shall be permitted to register until the student's course registration form has been completed as provided in Subsection A of this Section.

C.(1) Every public middle school, junior high school, or high school shall provide every parent, guardian, or legal custodian of every student who wishes to register with information about:

(a) The courses being offered and the content of each;

(b) The high school graduation requirements, where appropriate; and

(c) Any other information which may be helpful to the parent, guardian, or legal custodian in assisting his child in making informed decisions about the child's coursework.

(d) The relationship of the course content of each course which meets a high school graduation requirement to the requirements for admission to each public college or university in Louisiana as they exist at the time the student is registering.

(2) Every such school shall also make personal consultation on such matters available to every parent, guardian, or legal custodian and provide notice of the availability of consultation at the time that course information is provided.

D. Every course registration form for registering a student for public middle school, junior high school, or high school shall contain, in addition to a place for the signature, notice of the basic requirements of this Section, including a statement that the signature of the parent, guardian, or legal custodian constitutes acknowledgment of the contents of the course registration form.

E. Every public middle school, junior high school, or high school shall fully advise every parent, guardian, or legal custodian of any student who wishes to pursue any functional or applied format course in science or mathematics as provided in R.S. 17:7(12) which may not qualify him for entrance into a Louisiana public college or university which has specific mathematics or science course requirements for admission, and shall require written consent from the parent, guardian, or legal custodian of such student.

Acts 1984, No. 936, §1, eff. July 2, 1984; Acts 1991, No. 983, §1.



RS 17:176 - Extracurricular activities; interscholastic athletics; participation; standards; prohibitions; filming or videotaping; definitions

§176. Extracurricular activities; interscholastic athletics; participation; standards; prohibitions; filming or videotaping; definitions

A. At such times as he may deem appropriate, the superintendent of each city, parish, and other local public school system, together with the principals of middle, junior high, and high schools in the school system, shall review all cocurricular and extracurricular activities and programs, including interscholastic athletics, in such schools and shall determine:

(1) If such programs are adequately meeting the educational, emotional, and social needs of the student participants.

(2) If the educational program standards of the schools are diminished by reason of the participation of students in extracurricular activities.

B. The superintendent of each city, parish, and other local public school system shall cause the principal and faculty of each middle, junior high, and high school to take all actions necessary or appropriate to upgrade the academic standards of student athletes such that each such athlete, to the extent possible, accomplishes his maximum potential in academic endeavors while participating in interscholastic athletics.

C. The State Board of Elementary and Secondary Education shall adopt a policy which at a minimum shall require that the scholastic rule adopted by the Louisiana High School Athletic Association in January of 2010 be adhered to by all high schools under its jurisdiction. The association's scholastic regulations, which include a "C" average as determined by the local governing authority of the school in which the student is enrolled, shall serve as the minimum standard upon which each school builds higher academic standards.

D. No person shall be denied the right to film, videotape, or otherwise record any extracurricular activity or event, including athletic contests or events provided the filming, videotaping, or recording involves no significant disruption or distraction to the participants in the extracurricular activity or event or to other observers of the extracurricular activity or event.

E. Notwithstanding any policy, rule, or regulation adopted by the governing authority of any public elementary or secondary school to the contrary, no student otherwise eligible to participate in an extracurricular activity, including interscholastic athletics, shall be limited in the number of such activities in which the student may participate during a school year.

F.(1) Notwithstanding any other law to the contrary, no public school or nonpublic school that receives any public funds may be a member of, or participate in any competition sponsored by, any intrastate interscholastic extra-curricular athletic association or organization that does not provide for third-party arbitration of eligibility issues.

(2) For the purposes of this Section, the term "third-party arbitration" means a process that provides all of the following elements:

(a) The rules and procedures established by the association or organization shall generally comply with the spirit of the rules and procedures of the American Arbitration Association.

(b) Arbitrators shall be approved by the American Arbitration Association and the parties.

(c) Arbitration shall be implemented only after all internal remedies have been exhausted.

(d) Each party shall bear the cost of its own representation and any other costs related to its presentation, if any.

(e) Except as provided in Subparagraph (d) of this Paragraph, the losing party shall bear the costs of the arbitration proceeding.

(f) The resulting arbitration decision shall be final and non-appealable.

G, H, and I. Repealed by Acts 2013, No. 294, §2.

Acts 1984, No. 936, §1, eff. July 20, 1984; Acts 1995, No. 950, §1, eff. June 29, 1995; Acts 1997, No. 465, §1, eff. June 23, 1997; Acts 1997, No. 495, §1; Acts 2010, No. 691, §1, eff. June 29, 1010; Acts 2011, No. 60, §1, eff. June 20, 2011; Acts 2012, No. 587, §1, eff. June 7, 2012; Acts 2012, No. 665, §1, eff. June 7, 2012; Acts 2013, No. 294, §§1,2; Acts 2014, No. 476, §1, eff. June 4, 2014.



RS 17:176.1 - Field trips and extracurricular activities; rules and procedures

§176.1. Field trips and extracurricular activities; rules and procedures

A. Each city, parish or other public local school board in the state shall develop rules and procedures which will establish criteria and set limits for those individuals, organizations or entities which plan, organize or promote field trips or extracurricular activities for students which involve travel or lodging expenses. Such rules and procedures at a minimum shall require that any travel agent or booking agent which provides or arranges for transportation or lodging for excursions be required to provide proof of adequate insurance and be bonded. Such insurance coverage and bonding capacity shall be sufficient to insure recovery of all monetary advances as a result of nonperformance.

B. No principal of any middle, junior high, or high school in a city, parish or other public local school system in the state shall approve any student field trip or extracurricular activity promoted by any individual, organization or entity involving for hire transportation or lodging at a hotel or motel unless such arrangements are in accordance with school board policies and procedures which provide for certain insurance coverage and bond capacity.

Acts 2004, No. 605, §1.



RS 17:177 - Repealed by Acts 2013, No. 329, §2.

§177. Repealed by Acts 2013, No. 329, §2.



RS 17:178 - Repealed by Acts 2010, No. 500, §1.

§178. Repealed by Acts 2010, No. 500, §1.



RS 17:179 - Student identification badges; authorization and display; Rapides Parish School Board; rules and regulations

§179. Student identification badges; authorization and display; Rapides Parish School Board; rules and regulations

A. Each city, parish, or other local public school board in Rapides Parish may provide for an annual student identification badge to be issued to each student in grades six through twelve attending a public elementary or secondary school in the school system. The badge shall include the student's name and picture, the name of the school which the student attends, and the calendar year for which it is issued. The student shall display such badge in a prominent manner at all times while on school grounds and when attending any school function including school-sponsored cocurricular and extracurricular activities unless circumstances otherwise prevent such display.

B. Each city or parish school board subject to the provisions of this Section shall adopt necessary rules and regulations for the implementation of this Section. Such rules and regulations shall include the size, color, material, and other requirements of the badge.

Acts 1993, No. 782, §1; Acts 2001, No. 483, §1, eff. June 21, 2001; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:180 - Pilot program; decisionmaking skills; participating school systems; implementation; funding

§180. Pilot program; decisionmaking skills; participating school systems; implementation; funding

A. The College of Education at Grambling State University may provide for the implementation of a pilot program based on the "CARE" model for developing lifelong decisionmaking skills for public school students. Such a program shall provide opportunities for students to learn how to utilize nonviolent dispute resolution strategies for problem solving as they develop effective lifelong decisionmaking skills. The program shall not include pregnancy counseling in any form or any matter of a sexual nature. The College of Education at Grambling State University may select a parish or city school system or systems which desire to participate in the program and may begin to implement such a pilot program in such system or systems beginning with the 1994-1995 school year.

B. The provisions of this Section shall be subject to the availability of funds for this purpose.

Acts 1994, 3rd Ex. Sess., No. 132, §1.



RS 17:181 - Vocational agricultural, agribusiness, and agriscience programs; funding

§181. Vocational agricultural, agribusiness, and agriscience programs; funding

Effective with the 1997-1998 school year and thereafter, the governing authority of each public secondary school shall allocate annually to each secondary school in the school system, in addition to any other funding, not less than fifty dollars per student enrolled at the school in a vocational agriculture, agribusiness, or agriscience program for use in providing adequate instructional materials and supplies for such students.

Acts 1997, No. 447, §1, eff. July 1, 1997.



RS 17:182 - Student reading skills; requirements; reports

§182. Student reading skills; requirements; reports

A. Effective beginning with the 1997-1998 school year, each governing authority of a public elementary school shall implement a reading program at each elementary school that is designed and intended to teach each student to read at grade level by not later than the end of the first grade. The reading program provided for by this Section shall include but need not be limited to a phonics component.

B.(1) Not later than thirty days after the beginning of each school year, each second grade teacher and each third grade teacher shall report the number of students in the teacher's class who cannot read at grade level. Copies of this report shall be sent simultaneously by the teacher to the principal of the school and to the system superintendent.

(2) Not later than sixty days after the beginning of each school year, the information required to be submitted pursuant to Paragraph (1) of this Subsection shall be forwarded by each system superintendent to the state superintendent of education and to the State Board of Elementary and Secondary Education.

(3) Not later than ninety days after the beginning of each school year, the State Board of Elementary and Secondary Education shall compile and submit a report to the House Committee on Education and to the Senate Committee on Education showing for each public elementary school, for each school system, and for the state as a whole the number of students in second or third grades in public elementary schools who cannot read at grade level as determined pursuant to the provisions of this Section. The data for each school, for each school system, and for the state as a whole shall be reported in the school progress profiles provided for by R.S. 17:3911 and 3912.

C. The State Board of Elementary and Secondary Education and each governing authority of a public elementary school shall adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 450, §1, eff. June 22, 1997.



RS 17:183 - Hazing; public elementary and secondary students; intent and findings; definitions; policies

§183. Hazing; public elementary and secondary students; intent and findings; definitions; policies

A.(1) It is the intent of the legislature that every public elementary and secondary school in this state shall be a safe, orderly, civil, and positive learning environment so that no student in this state feels threatened while in school.

(2) The legislature finds that while some forms of initiation for membership in student clubs and organizations constitute acceptable behavior, the hazing of students may degenerate into a dangerous form of intimidation and degradation.

B.(1) As used in this Section, "hazing" means any knowing behavior, whether by commission or omission, of any student to encourage, direct, order, or participate in any activity which subjects another student to potential physical, mental, or psychological harm for the purpose of initiation or admission into, affiliation with, continued membership in, or acceptance by existing members of any organization or extracurricular activity at a public elementary or secondary school, whether such behavior is planned or occurs on or off school property, including any school bus and school bus stop.

(2) Hazing does not mean any adult-directed and school-sanctioned athletic program practice or event or military training program.

C. Hazing is prohibited in public elementary and secondary schools.

D.(1) Each city, parish, and other local public school board shall develop, adopt, and post a policy to enforce the prohibition in this Section against hazing and to prevent its occurrence.

(2) Each such policy shall include, at a minimum, the following:

(a) A statement that hazing of students, as defined in Subsection B of this Section, is prohibited.

(b) A statement that any solicitation to engage in hazing is prohibited.

(c) A statement that aiding and abetting another person who engages in hazing is prohibited.

(d) A statement that consent of the hazing victim is not a defense.

(e) A statement that all students, teachers, and other school employees shall take reasonable measures within the scope of their individual authority to prevent violations of the policy.

(f) A description of the procedures for students, teachers, and other school employees to report violations of the policy and the procedures to file a complaint for a violation of the policy.

(g) Procedures to investigate reports or complaints of violations of the policy.

(h) A description of the circumstances under which a violation of the policy shall be reported to the appropriate law enforcement agency.

(i) A description of the appropriate penalties and appeal mechanisms for persons that violate the policy.

E. Nothing in this Section shall be construed to limit or exclude prosecution of or punishment for any crime or to limit the right to pursue any civil remedy.

Acts 2004, No. 599, §1, eff. July 5, 2004.



RS 17:183.1 - Purpose

SUBPART A-1. HIGH SCHOOL CAREER OPTION

§183.1. Purpose

A. The purpose of this Subpart is to create a career option in Louisiana's high schools which shall consist of a career major comprised of challenging academic courses and modern career and technical studies.

B. In addition to any other diplomas issued by the State Board of Elementary and Secondary Education, the board shall develop and adopt course and curriculum requirements for career major programs offered by city, parish, and other local public school boards in accordance with the provisions of this Subpart and shall issue a career diploma to any student who successfully completes the requirements established for each approved career major program curriculum.

C.(1) It is the intention of the legislature that graduation from a Louisiana public high school by a student with a career major shall in no way restrict the right of a student who is otherwise eligible to enter into a Louisiana public postsecondary education institution.

(2) A career diploma earned through a career major program and issued by the State Board of Elementary and Secondary Education shall be considered a regular standard diploma and shall be recognized by all Louisiana public postsecondary education institutions.

D. Except as provided in R.S. 17:183.3(B)(3), a career diploma issued to a student pursuant to this Subpart shall be given the same status and recognition for purposes of calculations made pursuant to the school and district accountability system required by R.S. 17:10.1, as is given a regular standard diploma issued by the State Board of Elementary and Secondary Education. A school or school system shall not be penalized in any manner for students who are issued a career diploma.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §1, eff. May 31, 2001; Acts 2009, No. 246, §1, eff. July 1, 2009; Acts 2009, No. 298, §1, eff. July 1, 2009; Acts 2014, No. 643, §1.



RS 17:183.2 - Career option description

§183.2. Career option description

A. To prepare students for choosing a career option at the high school level, in grades six through eight, schools shall incorporate activities which expose students to career and technical and academic fields of study. Such activities may include field trips, guest speakers, community services, and other activities designed to introduce students to occupations in demand in Louisiana. At least six activities shall be conducted at each grade level during each school year.

B.(1) If the student, for any two of the three most recent school years, or for a student in high school, the two most recent administrations of any state-established assessments required for graduation, has not otherwise met state-established benchmarks on required state assessments, the student's Individualized Education Program team shall have the option of determining an alternative pathway to graduation for the student.

(2) If an Individualized Education Program team determines that state-established benchmarks on the required state assessments are no longer a condition for promotion or graduation for a student, the team shall:

(a) Within thirty days of the student entering the course or grade level, establish minimum performance requirements in the student's Individualized Education Plan relevant to promotion or graduation requirements, including but not limited to end-of-course assessments, and shall be incorporated for awarding course credits. The state board shall make available a list of multiple appropriate assessments and guidance for use in establishing minimum score requirements on the assessments that an Individualized Education Program team may, but shall not be required to, use for this purpose. The Individualized Education Program team shall consider establishing minimum performance requirements for annual academic and functional goals designed to meet the student's needs that result from the student's disability and that will enable the student to be involved in and make progress in the general education curriculum, and to meet other educational needs of the student that result from the student's disability, including the student's postsecondary goals related to training, education, employment, and, where appropriate, independent living skills.

(b) Provide the student and his parent or legal guardian with information related to how requirements that vary from standard expectations may impact future educational and career options.

(3) Students with exceptionalities shall be afforded the same opportunities to pursue a high school diploma and to exit with all course credits, honors, and financial awards as other students. A student with an exceptionality is not guaranteed a diploma and shall meet either the standard requirements or those established by his Individualized Education Program team to be awarded a diploma as provided in R.S. 17:183.3(E).

C. Throughout high school, each student shall pursue the curriculum required for his chosen major by his school and approved by the State Board of Elementary and Secondary Education or, for a student with an exceptionality as defined in R.S. 17:1942(B), except a student identified as gifted or talented and who has no other exceptionality, who meets the eligibility criteria as provided in Paragraph (B)(1) of this Section, as determined by the student's Individualized Education Program team, if applicable.

D. Students shall be able to change from one major to another at the end of any school semester.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §1, eff. May 31, 2001; Acts 2009, No. 246, §1, eff. July 1, 2009; Acts 2009, No. 298, §1, eff. July 1, 2009; Acts 2014, No. 643, §1; Acts 2014, No. 833, §§1, 2.



RS 17:183.3 - Career major; description; curriculum and graduation requirements

§183.3. Career major; description; curriculum and graduation requirements

A.(1)(a) A career major shall provide a student with greater technical skill and a strong academic core and shall be offered to each high school student enrolled in a city, parish, or other local public school system that offers a career major program. Such a major shall be linked to postsecondary options and shall prepare students to pursue either a degree or certification from a postsecondary institution, an industry-based training or certification, an apprenticeship, the military, or immediate entrance into a career field. Such a major shall be primarily designed for those students who are not initially college bound and shall provide them with alternatives to immediate entrance into a four-year university or college after high school graduation.

(b) Students pursuing a career major shall be afforded the opportunity to dually enroll in an institution under the management and supervision of the Board of Supervisors of Community and Technical Colleges or participate in a business internship or work-study program when such opportunities are available and appropriate.

(2)(a) Each city, parish, and other local public school system shall develop and offer one or more career major programs aligned to state and regional workforce demands, pursuant to policies adopted by the State Board of Elementary and Secondary Education.

(b) Schools, in partnership with local business and industry leaders, local economic development agencies, and postsecondary education leaders, shall review majors offered each year and expand offerings as appropriate, including courses offered through articulation, dual enrollment, industry training programs, and digital learning opportunities.

B.(1) Students in a career major program shall complete an academic core of courses and a career and technical sequence of courses or approved training programs that lead to an approved industry-based credential.

(2) The course requirements for the career major shall consist of the following:

(a) At least four English credits, including English I, English II, and two additional courses from among the following: English III, English IV, AP or IB English courses, Business English, Technical Writing, or comparable Louisiana Technical College courses offered by Jump Start regional teams as approved by the State Board of Elementary and Secondary Education.

(b) At least four mathematics credits, including Algebra I, Algebra I Part One and Algebra I Part Two, or an applied or hybrid Algebra course, and three additional mathematics courses from among the following: Geometry, Math Essentials, Financial Literacy, Business Math, Algebra II, Algebra III, Advanced Math - Functions and Statistics, Advanced Math - Pre-Calculus, Pre-Calculus, or comparable Louisiana Technical College courses offered by Jump Start regional teams as approved by the State Board of Elementary and Secondary Education. Integrated Mathematics I, II, and III may be substituted for Algebra I, Geometry, and Algebra II, and shall equal three mathematics credits.

(c) At least two science credits, including one credit of Biology and one additional course from among the following: Chemistry I, Earth Science, Environmental Science, Physical Science, Agriscience I and Agriscience II (one credit combined), or AP or IB Science courses.

(d) At least two social studies credits, including one credit from among the following: U.S. History, AP U.S. History, or IB U.S. History; one-half credit from among the following: Government, AP U.S. Government and Politics: Comparative, or AP U.S. Government and Politics: United States; and one-half credit from among the following: Economics, AP Macroeconomics, or AP Microeconomics. One credit of Civics may be substituted for any two of the one-half credit courses specified in this Subparagraph.

(e) At least two credits in Health and Physical Education, including one credit of Physical Education I, one-half credit from among the following: Physical Education II, Marching Band, Extracurricular Sports, Cheering, or Dance Teams; and one-half credit of Health Education.

(f) At least nine credits in Jump Start course sequences, workplace experiences, and credentials. A student shall complete a regionally designed series of Career and Technical Education Jump Start coursework and workplace-based learning experiences leading to a statewide or regional Jump Start credential. This shall include courses and workplace experiences specific to the credential, courses related to foundational career skills requirements in Jump Start, and other courses, including career electives, that the Jump Start regional team determines are appropriate for the career major.

(g) Additional electives or career and technical education courses required by the city, parish, or other local public school board as approved by the State Board of Elementary and Secondary Education.

(3) A student pursuing a career diploma shall take the American College Test and may choose to take the WorkKeys test. The State Board of Elementary and Secondary Education shall develop a system of equivalent scores for the American College Test and the WorkKeys test and shall use a student's highest score achieved on such test or tests for purposes of the school and district accountability system required by R.S. 17:10.1.

C. Each city, parish, and other local public school board shall submit a proposed curriculum to the State Board of Elementary and Secondary Education for approval. Such curriculum shall comply with the provisions of Subsection B of this Section and the provisions of R.S. 17:261 through 280.

D. A student who seeks to pursue a career major curriculum shall meet one of the following conditions:

(1) Has fulfilled all of the requirements established by the State Board of Elementary and Secondary Education and the city, parish, or other local public school board where the student is enrolled or the individualized Education Program team, if applicable, for promotion to high school.

(2) Has fulfilled or is determined to be on track to fulfill the course requirements set forth in Paragraph (B)(2) of this Section.

(3) Meets the entry or admissions requirements set forth in the chosen career major program.

E.(1) A student with an exceptionality, as defined in R.S. 17:1942(B), except a gifted or talented student, who meets the eligibility criteria as provided in R.S. 17:183.2(B)(1) and who successfully completes the requirements of his Individualized Education Program, including performance on any assessment required for graduation determined appropriate by his Individualized Education Program team, shall be issued a high school diploma. The student's Individualized Education Program team shall determine if the student is required to meet state or local established performance standards on any assessment for purposes of graduation.

(2) If a student's Individualized Education Program team determines that the student is not required to meet state or local performance standards on any assessment for purposes of graduation, the student shall be required to successfully complete Individualized Education Program goals and requirements and shall meet at least one of the following conditions, consistent with the Individualized Education Program:

(a) Employment in integrated, inclusive work environments, based on the student's abilities and local employment opportunities, in addition to sufficient self-help skills to enable the student to maintain employment without direct and continuous educational support from the school district.

(b) Demonstrate mastery of specific employability skills and self-help skills that indicate that he does not require direct and continuous educational support from the school district.

(c) Access to services that are not within the legal responsibility of public education or employment or education options for which the student has been prepared by the academic program.

(3) A diploma issued to a student with an exceptionality based on achieving his Individualized Education Program goals and objectives shall count equally and be assigned the same number of points in the school performance score calculation for high schools as are assigned for a diploma issued to any other student.

F. High school promotion determinations for a student with an exceptionality as defined in R.S. 17:1942(B), except a student identified as gifted or talented and who has no other exceptionality, who meets the eligibility criteria as provided in R.S. 17:183.2(B)(1) shall be made by the student's Individualized Education Program team.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §§1 and 2, eff. May 31, 2001; Acts 2009, No. 246, §1, eff. July 1, 2009; Acts 2009, No. 298, §1, eff. July 1, 2009; Acts 2010, No. 327, §1; Acts 2010, No. 445, §1, eff. June 22, 2010; Acts 2010, No. 861, §8; Acts 2014, No. 643, §1; Acts 2014, No. 833, §1.



RS 17:183.4 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.4. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.5 - Methods of program development; options to aid in curriculum design; career major teachers

§183.5. Methods of program development; options to aid in curriculum design; career major teachers

A. To develop and implement any career major program, school principals and superintendents may choose one of the following methods:

(1) Work as a system in developing a system-wide program.

(2) Work as individual schools in developing individual school programs.

(3) Work as groups of high schools in developing various consortia programs.

B. The following options may be incorporated into school planning to aid in curriculum design:

(1) Four by four block scheduling which allows a total of eight Carnegie units to be earned in each school year.

(2) Coordination of the eight electives already available into a coherent and sequenced career major.

(3) State Board of Elementary and Secondary Education approval for new courses.

(4) Sharing facilities, materials, equipment, and instructors with technical colleges subject to the following:

(a) If students are transported to area technical colleges, each parish school system shall be responsible for the cost of transporting such students.

(b) Other expenses and issues, including liability, involved in sharing resources with technical colleges must be approved by the appropriate school board with subsequent approval by the State Board of Elementary and Secondary Education.

(5) Organization of new courses in accordance with the appropriate state-adopted career clusters.

(6) Arrangements for students to complete more in-depth study through job shadowing, mentoring, paid or unpaid internships, pre-apprenticeships, registered apprenticeship programs, community service, project learning, school-based enterprises, and early admission to postsecondary education or training.

C. The faculty for the career major program shall include career and technical instructors and other teachers who have received the appropriate staff development or in-service training to enable them to teach career major courses.

D. Any teacher chosen to teach an applied course of instruction shall be given appropriate staff development and in-service training.

E. Whenever an instructor is unavailable to teach a career and technical course, such course may be taught through the aid of technology and computer software.

Acts 1997, No. 1124, §1; Acts 2001, No. 191, §1, eff. May 31, 2001.



RS 17:183.6 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.6. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.7 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.7. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.8 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.8. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:183.9 - Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.

§183.9. Repealed by Acts 2009, No. 246, §2, eff. July 1, 2009; Acts 2009, No. 257, §3, eff. July 1, 2009; Acts 2009, No. 298, §2, eff. July 1, 2009.



RS 17:185.1 - AGRICULTURAL EDUCATION

SUBPART A-2. AGRICULTURAL EDUCATION

§185.1. Short title

This Subpart shall be known as the "Agricultural Education Act".

Acts 2001, No. 339, §1, eff. June 7, 2001.



RS 17:185.2 - Agricultural education; legislative findings; intent

§185.2. Agricultural education; legislative findings; intent

A. The legislature finds and declares the following:

(1) Agriculture is one of the most important industries to the economy in Louisiana.

(2) There is a need to develop agricultural education instructional strategies and content that meet the statewide content standards and support the goals and mission of the statewide accountability system that can be integrated into local curriculum in the elementary and secondary grades to increase knowledge among the citizenry on the social and economic significance of agriculture and its links to human health and environmental quality.

(3) By providing cross-curricular instruction at all grade levels, agricultural literacy will enhance student achievement in core subjects, increase student motivation for learning, and strengthen student understanding of agriculture and its fundamental importance to society.

(4) Students need to understand all of the following:

(a) The role that agriculture plays in the economy.

(b) The role science plays in changing agriculture.

(c) The relationship between agriculture and the environment.

(d) The wide variety of employment opportunities that exist in the industry.

B. It is the intent of the legislature that instructional strategies be developed to integrate agricultural education into a broad range of academic subject areas, provide a stronger career preparation program in keeping with the career options law to meet the needs of a dynamic and competitive agricultural industry, and to provide for better informed citizens in this state.

Acts 2001, No. 339, §1, eff. June 7, 2001.



RS 17:185.3 - Agricultural education; state action plan

§185.3. Agricultural education; state action plan

A. The State Board of Elementary and Secondary Education, upon recommendation of the state Department of Education, shall approve a state action plan for a nonmandatory comprehensive agricultural education program for kindergarten through grade twelve, inclusive, in the public schools in Louisiana. The state action plan shall include instructional strategies, guidelines, instructional materials, and professional development activities.

B. The instructional strategies established pursuant to this Section for kindergarten through grade six may include grade-appropriate and collaborative learning experiences through investigation and inquiry, including laboratory and site-based learning activities.

C. The instructional strategies established pursuant to this Section for grades seven through twelve may include the elements as provided in Subsection B of this Section and the following components:

(1) Organized classes in the study of agriculture, agriscience, and agribusiness.

(2) Supervised program of work-based learning experiences in agricultural careers that occur outside of the classroom.

(3) Organized program of leadership, organization, and personal development at the local level.

(4) Learning activities that are intracurricular and may contribute to the grade of the student when such activities are integral to assisting such student in achieving an objective of a class or course. Such intracurricular activities may include those activities associated with the FFA Organization.

Acts 2001, No. 339, §1, eff. June 7, 2001; Acts 2008, No. 815, §1.



RS 17:185.4 - Agricultural Education Commission

§185.4. Agricultural Education Commission

A. The Agricultural Education Commission is hereby created in the Department of Education for the purpose of providing guidance and advice to the state superintendent of education and the State Board of Elementary and Secondary Education regarding agricultural education programs and activities in elementary and secondary schools.

B. The commission shall be composed of the following members:

(1) The state superintendent of education, or his designee.

(2) The commissioner of higher education, or his designee.

(3) The president of the Louisiana Community and Technical College System, or his designee.

(4) The vice president for agriculture for the Louisiana State University System, or his designee.

(5) The chancellor of the Southern University Agricultural Center, or his designee.

(6) The director of the Louisiana Cooperative Extension Service, or his designee.

(7) The commissioner of the Department of Agriculture and Forestry, or his designee.

(8) The president of the Louisiana Agriscience Teachers Association, or his designee.

(9) The president of the Louisiana FFA.

(10) The chairman of the board of trustees for the Louisiana 4-H Foundation, or his designee.

(11) The state executive director of the Louisiana FFA, or his designee.

(12) The president of the Louisiana Farm Bureau Federation, or his designee.

(13) The secretary of the Department of Economic Development, or his designee.

(14) The executive director of the Louisiana Workforce Commission, or his designee.

(15) The president of the Louisiana Association for Business and Industry, or his designee.

(16) The president of the Louisiana Association of Educators, or his designee.

(17) The president of the Louisiana Federation of Teachers, or his designee.

B. Members of the commission shall serve at the pleasure of the appointing authority and vacancies shall be filled in the manner of the original appointment.

C. Members shall serve without compensation but may be reimbursed for expenses as provided by the appointing authority.

D.(1) The state superintendent of education shall call the first meeting of the commission no later than September 1, 2014, and a chairman shall be elected from among the membership at such meeting.

(2) The commission shall meet upon the call of the chairman, but not less than once quarterly.

(3) The Department of Education shall provide staff support to assist the commission in performing its duties and responsibilities.

E. The commission shall:

(1) Assist the state superintendent of education in the ongoing evaluation of agricultural education programs in elementary and secondary schools.

(2) Review the state action plan for agricultural education and make recommendations to the state board regarding changes in policy or curricula deemed necessary to ensure that the state's agricultural education programs and initiatives are responsive to the needs of students and the agricultural community.

(3) Continually review the state's agricultural education delivery system and provide advice and guidance to the state superintendent of education regarding content standards and curricula, development of agriculture-related industry-based certifications, professional development opportunities for agricultural educators, and other strategies designed to promote agricultural literacy and student awareness of the wide array of educational and career opportunities in agriculture-related fields.

(4) Assist in the development of partnerships and alliances with agriculture-related industries and other stakeholders.

(5) Provide advice and support in the development and creation of agriculture immersion programs in elementary and secondary schools that allow students to develop an understanding of the importance of agriculture and agriculture-related fields and occupations to the state, the nation, and the world.

Acts 2001, No. 339, §1, eff. June 7, 2001; Acts 2014, No. 450, §1, eff. June 4, 2014.



RS 17:185.5 - Agricultural Education Immersion Program; pilot

§185.5. Agricultural Education Immersion Program; pilot

A. The State Board of Elementary and Secondary Education shall create a pilot program to provide for the establishment of agricultural education immersion programs that provide students with a high-quality educational program that integrates agriculture-related instruction throughout all disciplines included in the curriculum.

B. Agricultural immersion programs created pursuant to this Section shall do all of the following:

(1) Provide an articulated, sequentially-structured, total agricultural education program that prepares students for entrance into a postsecondary educational program or other certification that leads to a career.

(2) Provide each student with an academically rigorous curriculum, work-based learning experiences, and student leadership opportunities within an agricultural context.

(3) Integrate agriculture throughout the curriculum in a systematic manner that prepares students for successful careers in a wide array of agriculture-related industries and occupations, including food and crop science, soil science, animal science, fiber production, farm production, renewable resources, agricultural research, and agribusiness management and marketing.

(4) Provide dual-enrollment opportunities that allow students to earn college credit hours that can be transferred to a postsecondary institution and industry-based certifications that qualify a student for employment upon graduation from high school.

Acts 2014, No. 450, §1, eff. June 4, 2014.



RS 17:185.6 - Effectiveness

§185.6. Effectiveness

The agricultural education immersion pilot program established pursuant to this Subpart shall be implemented as expeditiously as possible through any source of funding made available for this purpose.

Acts 2014, No. 450, §1, eff. June 4, 2014.



RS 17:187.1 - Legislative findings; purpose

SUBPART A-3. ARTICULATED AND RECIPROCAL

TECHNICAL TRAINING FOR SHARED STUDENTS

§187.1. Legislative findings; purpose

A. The legislature finds that:

(1) A substantial number of high school students are not being provided the educational services they need to engage their interest, to provide them with the motivation to complete the academic requirements needed to graduate, and to provide them with the tools for productive adult employment.

(2) The state, its communities, and its economy cannot grow as long as the young people are failing to thrive.

(3) The recovery of the state from hurricanes Katrina and Rita exacerbates an already intense need for, and provides unlimited opportunities for, trained and skilled workers.

(4) The facilities, material, and expertise necessary to provide opportunities for technical training to young people in order to engage them in school and to enhance the availability to the economy of trained and skilled workers exists and needs to be exploited.

(5) Bureaucracies are generally uncomfortable with permitting the use of their facilities, faculty, and other resources by those beyond the limits of their control.

(6) Getting the most out of available resources is critical for the state's credibility and viability.

(7) Getting the most out of available resources requires:

(a) The establishment of articulated and reciprocal programs of technical training that are based on nationally accepted standards of performance.

(b) The formation of the institutional will to leverage the access students have to such programs and to increase the number of such programs by sharing available facilities, faculty, and resources.

(c) The recognition of a shared mission between secondary and postsecondary schools to train willing students.

B. Therefore, it is the purpose of this Subpart to minimize the number of secondary students who withdraw from an educational environment without earning a diploma or its equivalent or completing a degree or technical certification program by establishing the requirement and by providing the incentive to the appropriate secondary and postsecondary institutions to maximize the shared use of facilities, technology, faculty, and other resources to provide articulated and reciprocal technical training to high school students and recent high school dropouts. It is further the purpose to make the best and maximum use of all public investment in facilities, equipment, expertise, and other resources, to assure that such investments are used to their highest potential, and to limit the necessity of duplication of investment while assuring universal access to excellent technical training programs.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.2 - Definitions

§187.2. Definitions

In this Subpart, the following terms shall have the meaning provided in this Section unless the context clearly requires otherwise:

(1)(a) "Dropout" means a person, sixteen years of age or older but less than twenty-one years old, who was enrolled in a public secondary school and withdrew or who was enrolled at the end of the previous school year and is not enrolled on October first of the following school year.

(b) "Dropout" does not mean a person who:

(i) Is temporarily absent due to illness, suspension, or expulsion.

(ii) Died.

(iii) Graduated or completed another educational program approved by the state board.

(iv) Transferred to a nonpublic school, a correctional institution, or an approved home study program or moved out of state.

(2) "Board of supervisors" means the Board of Supervisors of Community and Technical Colleges.

(3) "Local board" means any city, parish, or other local public school board.

(4) "School year" means a twelve month period beginning with the opening of school in the fall or the beginning of the fall semester.

(5) "Shared student" means any secondary student who is sixteen years of age or older who is enrolled as a regular education student in a public secondary school program and is enrolled in a technical training program at a community or technical college.

(6) "State board" means the State Board of Elementary and Secondary Education.

(7) "Technical training" means training in a skill, skill category, or career qualification which training is based on national standards of performance and for which articulated postsecondary technical college credit and Carnegie unit credit toward high school graduation are reciprocally provided for successful completion of units of training regardless of whether the training occurred in a community or technical college or a public secondary school.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.3 - Dual enrollment; state and local board requirements; community or technical college and board of supervisors requirements

§187.3. Dual enrollment; state and local board requirements; community or technical college and board of supervisors requirements

A.(1)(a) Beginning on the effective date of this Subpart, the state board and the board of supervisors shall meet together and establish the basis for schools under their jurisdiction to reciprocally provide articulated postsecondary technical college credit and Carnegie unit credit toward high school graduation for successful completion of units of training regardless of whether the training occurred in a community or technical college or a public secondary school. Such basis shall be established no later than January 1, 2007.

(b) At a minimum, such basis shall include:

(i) A description of students determined to be most likely to benefit from dual enrollment. In developing this description, the state board and the board of supervisors shall consider the characteristics that identify students who have demonstrated apparent, but unrealized, potential and who appear likely to become dropouts. Encouraging the participation of such students shall be a goal and a main focus of partnership agreements between the local boards and community and technical colleges.

(ii) A list of the course work that can be most effectively offered on a dual enrollment basis. In making such analysis, the boards shall examine what courses have been effectively offered on a dual enrollment basis across the state, the availability of courses, access to courses, preparation necessary for such courses, and other information relevant to making workable, desirable, and effective options available to potential dropouts.

(iii) An evaluation of the resources and facilities, both secondary and postsecondary available and applicable to dual enrollment partnerships. Such evaluation shall include information regarding the best practice for secondary schools and postsecondary institutions to most effectively share such facilities and resources and serve students.

(iv) An exposition and evaluation of the financial resources available to support the costs of dual enrollment partnerships. The exposition shall include financing sources that are public and private, elementary and secondary and postsecondary, and state, federal, and local.

(v) Recommendations and advice regarding constructing a financing scheme that is adequate to provide high quality programming for students and meet the needs of participating secondary and postsecondary institutions.

(2)(a) Once established, the basis and any other directions and information for the accomplishment of partnership agreements to provide such reciprocal articulated training shall be sent by the state board to all local boards and each public secondary school not under the jurisdiction of a local board, and by the board of supervisors to all community and technical colleges.

(b) Every community and technical college shall notify every local school board and every public secondary school not under the jurisdiction of a local board which is located in the institution's service area of the technical training programs offered at the institution and shall meet with appropriate representatives of the local board and the secondary schools not under the jurisdiction of a local board to work at establishing partnership agreements with regard to sharing students and articulation agreements aimed at enrolling not less than ten percent of the potential dropouts identified by the local board in the secondary schools under its jurisdiction based on the provisions of this Subpart.

(c) Every local board and every public secondary school not under the jurisdiction of a local board which has a mission that includes technical training shall meet with the community and technical colleges from which notification has been received and shall work at establishing and providing for partnership agreements to implement programs of technical training for shared students aimed at enrolling not less than ten percent of the potential dropouts identified by the local board in the secondary schools under its jurisdiction. Every local board and the governing authority of every public secondary school not under the jurisdiction of a local board shall consider, approve, and modify as necessary any partnership agreement submitted to them under which work undertaken and successfully completed at a community or technical college shall articulate into units of credit toward the requirements for high school graduation. The head of each community and technical college shall consider, approve, and modify as necessary any partnership agreement submitted to them under which work undertaken and successfully completed at a public secondary school shall articulate into units of credit toward the requirements for completion of a technical training program in the postsecondary institution. Each such plan shall be in conformity to guidelines issued by the state board and the board of supervisors regarding dual enrollment programs and other programs for shared students receiving technical training.

(d)(i) The head of each community and technical college shall report each agreement established to share students to the board of supervisors and shall provide continuing reports regarding the implementation of such agreements.

(ii) Each local board and the governing authority of any public secondary school participating in an agreement with any community or technical college to share students shall report the establishment of such agreements to the state board and shall provide continuing reports regarding the implementation of such agreements.

B.(1) All local boards and each public secondary school not under the jurisdiction of a local board and all community and technical colleges which have established an approved partnership agreement shall be invited to implement their agreements for partnerships as provided for in this Subsection and to apply to participate in a pilot year of sharing students.

(2) During the 2007-2008 school year, at least two such partnerships shall be selected by the state board to undertake sharing not less than ten percent of the potential dropouts identified by the local board in the secondary schools under its jurisdiction and providing for the dual enrollment of such students as provided in this Subpart. The state board and the board of supervisors shall provide assistance and support to the piloting partnerships.

(3) The effect of the implementation on students, the difficulties of such partnership, and all other relevant information shall be reported by the participating schools and institutions to the board of supervisors and the state board. Based on the information gained during the pilot year, the state board may determine to extend the pilot for a second school year and increase the number of partnerships for a second pilot year, or scale dual enrollment partnerships up to include any number of partnerships that appear viable and supportable.

C.(1) By no later than the beginning of the 2010-2011 school year or as soon as funding is made available, upon meeting the requirements of this Subpart, any student sixteen years of age or older, but less than twenty-one years old, who is enrolled in a public secondary school shall have the opportunity to be simultaneously enrolled in his public secondary school and in a community or technical college undertaking a program of technical training in addition to any other option available to such student to gain such training.

(2) To participate in such dual enrollment as provided in this Subpart, a student shall:

(a) Have an up-to-date career option program plan as provided in Subpart A-1 of this Part.

(b) Be enrolled in public secondary school and be neither suspended nor expelled.

(c) If under the age of eighteen years, have the written permission of his parent or legal guardian to participate in such a dual enrollment program.

D. In addition to all other requirements of this Subsection, the local board governing any public secondary school shall establish the means to share postsecondary students with community or technical colleges in order to provide access for such students to the facilities, resources, and faculty of any technical training program existing at any such school or to provide any academic classwork to such students in a manner that does not jeopardize the safe and appropriate operation of a secondary school.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.4 - Dual enrollment; funding

§187.4. Dual enrollment; funding

Each local board and the governing authority of each public secondary school which is participating in a partnership may seek and expend any and all funds made available for such purpose, including donations.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:187.5 - State board; board of supervisors; guidelines; powers and duties

§187.5. State board; board of supervisors; guidelines; powers and duties

A. The state board shall:

(1) Develop, adopt, and promulgate pursuant to the Administrative Procedure Act and in consultation with the board of supervisors, rules and guidelines regarding high school graduation requirements that provide for the incorporation of credit for the successful completion of technical programs, whether completed in a high school or in a community or technical college.

(2) Develop, adopt, and promulgate pursuant to the Administrative Procedure Act, and in consultation with the board of supervisors, rules and guidelines regarding incorporating programs for alternative and recognized completer programs to high school graduation such as General Education Development diploma completion, into a range of programming available to shared students.

(3) Develop, adopt, and promulgate pursuant to the Administrative Procedure Act standards regarding issues of safety and liability and related matters as it relates to a local board agreeing with a community or technical college to permit enrollment of community or technical college students in a program or class offered on the high school campus.

B. The board of supervisors shall:

(1) Develop, adopt, and promulgate in consultation with the state board, rules and guidelines regarding enrollment of community or technical college students in programs or classes on high school campuses that provide for the incorporation of credit for the successful completion of such programs and classes that provide for program credit.

(2) Develop, adopt, and promulgate standards regarding issues of safety and liability and related matters as it relates to having elementary and secondary students attending classes offered on a campus under the supervision of the board of supervisors.

(3) Provide assistance to local boards and leadership in the development of the minimum standards of technical and skill programs in order for such programs to meet the standard necessary to be included in an industry certification program.

Acts 2006, No. 668, §1, eff. June 29, 2006.



RS 17:191 - Terms defined

SUBPART B. NUTRITION PROGRAMS

§191. Terms defined

As used in this Subpart:

(1) "Governing authority of a nutrition program provider" means any authority which has executed an agreement or contract with the state Department of Education to participate in a nutrition program authorized by this Subpart.

(2) "Nutrition program" means a program under which meals or snacks are served by any governing authority of a nutrition program provider in this state on a nonprofit basis to individuals in attendance, including any such program under which a nutrition program provider receives assistance out of the funds appropriated by the Congress of the United States.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:192 - Lunches and breakfasts; duty to furnish

§192. Lunches and breakfasts; duty to furnish

A. Lunches shall be furnished to the school children of the state under the supervision and regulation of the State Board of Elementary and Secondary Education, taking into consideration the nutritional needs of the children, the distance traveled from home to school, and student enrollment.

B.(1) The governing authority of each public elementary and secondary school shall participate in the national school breakfast program provided by the Child Nutrition Act of 1966, Section 4 (42 U.S.C. Section 1773), by furnishing free or reduced-price breakfasts in accordance with such program to all eligible students in the schools under its jurisdiction if at least twenty-five percent of the students enrolled in one or more of the schools under its jurisdiction are eligible for such program. The governing authority of each public elementary and secondary school shall prescribe a method for determining the percent of students in each school under its jurisdiction eligible for the program for each school year and shall report the results of such determination to the state superintendent of education on an annual basis by no later than the beginning of each school year.

(2) In any school eligible to participate in the program provided in Paragraph (1) of this Subsection, if at least fifty percent of the eligible students refuse to participate in such program during any year as demonstrated by sufficient proof to the state Department of Education, the State Board of Elementary and Secondary Education may grant a waiver from the requirements of this Subsection to such school.

Acts 1991, No. 491, §1, eff. July 15, 1991; Acts 2009, No. 279, §1.



RS 17:192.1 - Meals; denial to students; procedures

§192.1. Meals; denial to students; procedures

A. If the governing authority of a public elementary school, for any reason, adopts a policy of denying a scheduled meal to a child who is an elementary school student, it shall implement the following procedures to provide for safeguards to the child's health and the child's ability to learn:

(1) Prior to withholding a meal from the child, the school shall do each of the following:

(a) Provide actual notification to the child's parent or legal guardian as to the date and time after which meals may be denied, the reason for such denial, any action that may be taken by the parent or legal guardian to prevent further denial of meals, and the consequences of the failure to take appropriate actions to prevent such denial, including that the school governing authority shall contact the office of children and family services within the Department of Children and Family Services upon the third instance of such denial during a single school year as provided in Paragraph (3) of this Subsection.

(b) Verify with appropriate school staff that the child does not have an Individual Education Plan that requires the child to receive meals provided by the school to ensure that neither the child's health nor learning ability will be negatively affected by denying the child meals during school hours.

(2) If the school denies a scheduled meal to a child, the school shall provide a sandwich or a substantial and nutritious snack item to the child as a substitute for the meal denied.

(3) Upon the third instance during a single school year of the same elementary school child being denied a meal during school hours, the school governing authority shall contact the office of children and family services within the Department of Children and Family Services to report the failure of the parent or guardian to pay for meals which has resulted in repeated denials of meals during school hours.

B. If the governing authority of a public elementary school adopts a policy of denying a scheduled meal to a child for the reason that the child's parent or guardian has failed to pay for the meal, or owes a debt to the governing authority for previously furnished meals, it shall implement additional procedures to ensure compliance with the nondiscrimination provisions of R.S. 17:195(A).

C. If the governing authority of a public elementary school adopts a policy of denying a scheduled meal to a child, the governing authority shall document each instance that a child is denied a meal in the elementary school under its authority. Such documentation shall be provided upon request to the state superintendent of education, the secretary of the Department of Children and Family Services, the House Committee on Education, or the Senate Committee on Education.

D. No governing authority of a public elementary school shall implement a policy that bans the use of charitable funds donated by school employees or the use of other charitable funds to pay for a child's meal in the event that he is subject to the denial of a meal during school hours.

Acts 2010, No. 737, §1; Acts 2010, No. 877, §3; Acts 2013, No. 329, §1.



RS 17:193 - Federal funds for nutrition programs; state Department of Education's authority to receive

§193. Federal funds for nutrition programs; state Department of Education's authority to receive

A. The state Department of Education may accept and direct the disbursement of funds appropriated by any act of Congress and any commodities provided by any agency of the federal government and apportioned to the state for use in connection with any nutrition program. The state Department of Education shall deposit all such funds received from the federal government with the treasurer of the state who shall make disbursements upon the direction of the state Department of Education.

B. The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement United States Department of Agriculture nutrition programs. The state Department of Education shall implement the nutrition programs pursuant to such rules and regulations.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:194 - Administration of nutrition program; general powers of governing authorities of nutrition program providers; funds for privately supplied programs for profit prohibited; exceptions

§194. Administration of nutrition program; general powers of governing authorities of nutrition program providers; funds for privately supplied programs for profit prohibited; exceptions

A. The state Department of Education may enter into agreements with any agency of the federal government, with any governing authority of a nutrition program provider, or with any other agency or person.

B. The state Department of Education, pursuant to rules and regulations promulgated by the State Board of Elementary and Secondary Education, may employ personnel and take other action it may deem necessary to provide for the establishment, maintenance, and expansion of any nutrition program and to direct the disbursement of federal and state funds in accordance with any applicable provisions of federal or state law. However, no state appropriated funds shall be disbursed for the support of any nutrition program which shall be used by any private person, enterprise, concern, or other entity for profit, regardless of any authority in federal or state law for contracting with such a private supplier or provider of nutrition programs, except with regard to the following:

(1) The Child and Adult Care Food Program, as provided in regulations issued by the State Board of Elementary and Secondary Education.

(2) Any elementary or secondary school operated by Louisiana State University and Agricultural and Mechanical College or by Southern University and Agricultural and Mechanical College.

C. The state Department of Education may give technical advice and assistance to any governing authority of a nutrition program provider in connection with the establishment and operation of any nutrition program and may assist in training personnel engaged in the operation of such program. The state Department of Education and any governing authority of a nutrition program provider may accept any gift for use in connection with any nutrition program.

Amended by Acts 1950, No. 275, §1; Acts 1970, No. 612, §1; Acts 2009, No. 279, §1; Acts 2012, No. 416, §1.



RS 17:195 - Operation of nutrition program; general powers of governing authorities of nutrition program providers; forbidden acts; penalties

§195. Operation of nutrition program; general powers of governing authorities of nutrition program providers; forbidden acts; penalties

A.(1) The governing authority of each nutrition program provider, in order to provide for the operation of nutrition programs in schools and other programs under its jurisdiction, may enter into contracts with respect to food, services, supplies, equipment, and facilities for the operation of such programs and may use therefor funds disbursed to such governing authority under the provisions of this Subpart any federal funds, commodities, gifts, and any other funds that may be received for nutrition programs.

(2) No student shall be requested to pay more than the actual cost of the lunch, less the amount of reimbursement paid to the nutrition program provider from state and federal funds.

(3)(a) No discrimination against any individual shall be made by the nutrition program provider because of his inability to pay, nor shall the nutrition program provider publish or permit to be published the names of any individual unable to pay for the food. Whoever publishes or permits the publication of the name of any individual unable to pay for such food shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars, or imprisoned for not more than ninety days, or both.

(b) Any public school employee who discloses the name of any individual unable to pay for such food, either orally or in written form, except as reasonably necessary in the conduct of his official duties, shall be subject to the penalties provided in Subparagraph (a) of this Paragraph. No public school employee shall disclose such information to any student for any reason.

B. State funds reimbursed to governing authorities of nutrition program providers shall be used for the purchase of food only, provided that any surplus of funds, after the payment for food purchased, may be used for preparation or serving the food. The governing authority of each nutrition program provider shall be required to purchase food wholesale at the lowest prices quoted for good quality products or at prices no greater than the wholesale rate for the same item.

Amended by Acts 1950, No. 275, §1; Acts 1956, No. 209, §1; Acts 2009, No. 279, §1; Acts 2010, No. 737, §1.



RS 17:195.1 - Repealed by Acts 1960, No. 288, 1

§195.1. Repealed by Acts 1960, No. 288, §1



RS 17:196 - Rules and regulations; state Department of Education's duty to prescribe

§196. Rules and regulations; state Department of Education's duty to prescribe

A. The State Board of Elementary and Secondary Education shall prescribe regulations for the keeping of accounts and records and the making of reports by or under the supervision of the governing authority of each nutrition program provider. These accounts and records shall at all times be available for inspection and audit by authorized officials and shall be preserved for a period of time, not in excess of five years, as the State Board of Elementary and Secondary Education may prescribe. The state Department of Education shall conduct or cause to be conducted any audits, inspections, and administrative reviews of accounts, records, and operations with respect to nutrition programs that may be necessary to determine whether its agreements with such governing authorities and regulations made pursuant to this Subpart are effectively administered.

B. The United States Department of Agriculture food programs administered by the state Department of Education pursuant to rules and regulations promulgated by the State Board of Elementary and Secondary Education are nutrition cost reimbursement programs only.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:197 - Studies regarding improvement and expansion of nutrition program; state Department of Education's duty to conduct

§197. Studies regarding improvement and expansion of nutrition program; state Department of Education's duty to conduct

A. To the extent that funds are available for that purpose and in cooperation with other appropriate agencies and organizations, the state Department of Education may conduct studies regarding methods of improving and expanding nutrition programs and promoting nutritional education in the schools.

B. The state Department of Education may also conduct appraisals of the nutritive benefits of nutrition programs, and report its findings and recommendations from time to time to the governor.

Amended by Acts 1950, No. 275, §1; Acts 2009, No. 279, §1.



RS 17:197.1 - Foods and beverages other than school breakfast or lunch in public elementary and secondary schools; legislative findings; restrictions

§197.1. Foods and beverages other than school breakfast or lunch in public elementary and secondary schools; legislative findings; restrictions

A. The legislature finds that:

(1) The rate of obesity in school children has significantly increased in recent years.

(2) The United States Department of Agriculture relates childhood obesity in part to poor nutritional resources with little or no nutritional value available to children.

(3) Providing healthier alternatives at school promotes healthier eating habits and reduces obesity and future health problems.

B.(1) Except for beverages sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, only the following types of beverages which, except for milk and water, may not exceed sixteen ounces in size, may be sold to students at public elementary and secondary schools or on the grounds of such schools at any time during a period beginning one-half hour before the start of the school day and ending one-half hour after the end of the school day:

(a) Fruit juices or drinks that are composed of one hundred percent fruit juice or vegetable juice and that do not contain added natural or artificial sweeteners.

(b) Unsweetened flavored drinking water or unflavored drinking water.

(c) Low-fat milk, skim milk, flavored milk, and non-dairy milk.

(2) Notwithstanding any provision of law to the contrary, beginning the last ten minutes of each lunch period and except for beverages sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, the selection of beverages offered for sale to students in public high schools, shall be comprised of the following:

(a) Bottled water.

(b) No-calorie or low-calorie beverages that contain up to ten calories per eight ounces.

(c) Up to twelve ounce servings of beverages that contain one hundred percent fruit juice with no added sweeteners and up to one hundred twenty calories per eight ounces.

(d) Up to twelve ounce servings of any other beverage that contains no more than sixty-six calories per eight ounces.

(e) At least fifty percent of non-milk beverages shall be water and no-calorie or low-calorie options that contain up to ten calories per eight ounces.

(f) Low-fat milk, skim milk, and nondairy milk.

C.(1) Except for items sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, food items which meet any of the following criteria shall not be sold to students at public elementary and secondary schools or on the grounds of public elementary and secondary schools at any time during a period beginning one-half hour before the start of the school day and ending one-half hour after the end of the school day:

(a) Food of minimal nutritional value as defined in Section 220.2 of Title 7 of the Code of Federal Regulation.

(b) Snacks or desserts that exceed one hundred fifty calories per serving, have more than thirty-five percent of their calories from fat, or have more than thirty grams of sugar per serving, except for unsweetened or uncoated seeds or nuts.

(2) Beginning the last ten minutes of each lunch period and except for food items sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, the selection of food items offered for sale to students in public high schools shall be comprised of no more than fifty percent of the food items which meet any of the criteria listed in Paragraph (1) of this Subsection.

D. Except for items sold as part of the school food program operated pursuant to Subpart B of Part III of Chapter 1 of this Title, fresh pastries shall not be sold to students at public elementary and secondary schools or on the grounds of public elementary and secondary schools at any time during a period beginning one-half hour before the start of the school day and ending one-half hour after the end of the school day. For purposes of this Section, "fresh pastries" shall be defined by rules promulgated by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act.

E. Each public elementary or secondary school principal shall determine if students shall be allowed to possess drinking water in classrooms during classes.

F. The Pennington Biomedical Research Center is authorized to develop and provide to interested persons, schools, or school systems publications relating to foods which can be sold on public elementary and secondary school grounds in compliance with the provisions of this Section. The Pennington Biomedical Research Center may provide assessments of nutritional value of individual food items contemplated for sale on public school grounds.

G. If on May 15, 2005, a public school or school system has an existing contract with a company to provide vending services which would be breached by compliance with this Section, the provisions of this Section shall be applicable to the schools in that system on the day following the end of the current term of that contract, or the date on which the contract is terminated, whichever is earlier.

H. The State Board of Elementary and Secondary Education shall provide by rule for the placement of competitive foods in public elementary and secondary schools and provide for the enforcement of those rules.

I. Nothing in this Section shall be construed to prohibit or limit the sale or distribution of any food or beverage item through fund-raisers by students, teachers, or groups when the items are intended for sale off the school campus.

J. The provisions of this Section shall be effective for public schools and school systems, beginning with the 2005-2006 school year and thereafter.

K. Beginning in the 2006-2007 school year and thereafter, each public elementary and secondary school shall comply with all of the following:

(1) Encourage and motivate children of all physical abilities to participate in physical activity for the purpose of allowing all children to reach their full potential as individuals.

(2) Improve physical activity and fitness in schools by encouraging innovative physical education programs that consist of physical exertion of a moderate to vigorous intensity level.

(3) Improve nutrition in children by making available during the day snacks with higher nutritional values.

(4) Increase the awareness of children about the importance of physical activity and improved nutrition and the effects of both on improving health.

(5) Encourage increased parental awareness of the positive impact on health and fitness of increasing the activity level of children and of improving nutrition.

(6) Encourage daily physical activity and the development of lifelong patterns of physical activity.

(7) Encourage the enjoyment of physical activity and the improvement of nutritional and eating habits.

L. For purposes of this Section, "public high school" shall mean any school whose grade structure falls within the six through twelve range and includes grades in the ten to twelve range, or any school that contains only grade nine.

Acts 2005, No. 331, §1; Acts 2009, No. 306, §1, eff. July 1, 2009.



RS 17:198 - Additional funds

§198. Additional funds

A. Should the governing authority of any nutrition program provider in operating the program find that it is unable to operate satisfactorily on the rate of reimbursement according to this appropriation, then it becomes the responsibility of such governing authority to secure the additional funds needed.

B. The state Department of Education is authorized to withdraw all amounts appropriated for the use and benefit of the nutrition programs from the state treasury in accordance with existing law and for expenditure for the purposes stated in this Subpart.

Added by Acts 1950, No. 275, §2; Acts 2009, No. 279, §1.



RS 17:199 - Retention of reimbursement funds by governing authorities of nutrition program providers

§199. Retention of reimbursement funds by governing authorities of nutrition program providers

A. Any state funds received by any governing authority of a nutrition program provider or other agency or person for the operation of a nutrition program pursuant to the provisions of this Subpart shall constitute reimbursement to the governing authority, agency, or person receiving such funds for expenditures made or obligations incurred prior to the receipt of such state funds. State funds shall be deemed to have been expended by the state Department of Education at the time of disbursement by said governing authority to the nutrition program provider of the nutrition program and shall be deemed to be encumbered by the state Department of Education as of the date upon which the report of meals served during any reporting period fixed by the governing authority is received by the state Department of Education.

B. Should any state funds be received by the operator of a nutrition program after the close of the school year or the termination of the nutrition program for the school year, or should any funds previously received as reimbursement funds remain in the hands of any governing authority of a nutrition program provider or other agency or person charged with responsibility for the operation of a nutrition program at the close of any fiscal year, such funds shall remain the property of the governing authority, agency, or person, and no portion thereof which may remain unexpended or unencumbered at the close of any fiscal year shall revert to the state, its general fund, or to the state Department of Education.

Added by Acts 1959, No. 93, §1; Acts 2009, No. 279, §1.



RS 17:201 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

SUBPART B-1. IN-SCHOOL INTERVENTION PILOT PROGRAM

§201. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:202 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§202. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:203 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§203. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:204 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§204. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:205 - Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.

§205. Terminated June 30, 2001. See Acts 1994, 3rd Ex. Sess., No. 35, §1, eff. July 6, 1994; Acts 1996, 1st Ex. Sess., No. 37, §1, eff. May 7, 1996; Acts 1997, No. 831, §1, eff. July 10, 1997; Acts 1999, No. 727, §1, eff. July 1, 1999.



RS 17:221 - School attendance; compulsory ages; duty of parents; excessive absences; condition for driving privileges

SUBPART C. SCHOOL ATTENDANCE

§221. School attendance; compulsory ages; duty of parents; excessive absences; condition for driving privileges

A.(1) Every parent, tutor, or other person residing within the state of Louisiana having control or charge of any child from that child's seventh birthday until his eighteenth birthday shall send such child to a public or private day school, unless the child graduates from high school prior to his eighteenth birthday. Any child below the age of seven who legally enrolls in school shall also be subject to the provisions of this Subpart. Every parent, tutor, or other person responsible for sending a child to a public or private day school under provisions of this Subpart shall also assure the attendance of such child in regularly assigned classes during regular school hours established by the school board and shall assure that such child is not habitually tardy from school pursuant to the provisions of R.S. 17:233.

(2) Whoever violates the provisions of this Subsection or R.S. 17:234 shall be fined not more than two hundred and fifty dollars or imprisoned not more than thirty days, or both. The court shall impose a minimum condition of probation which may include that the parent, tutor, or other person having control or charge of the child participate in forty hours of school or community service activities, or a combination of forty hours of school or community service and attendance in parenting classes or family counseling sessions or programs approved by the court having jurisdiction, as applicable, or the suspension of any state-issued recreational license.

(3) Whoever violates any other provision of this Subpart or any other provision of law which provides for the penalty provided for in R.S. 17:221 shall be fined not more than fifteen dollars, and, for such violations, each day the violation continues shall constitute a separate offense.

(4) Visiting teachers or supervisors of child welfare and attendance, with the approval of the parish or city superintendents of schools, shall file proceedings in court to enforce the provisions of this Subpart.

B.(1) A city, parish, or other local public school board shall grant admission or readmission to school to any person who meets all of the following criteria:

(a) Resides within the geographic boundaries of the school system.

(b) Meets the eligibility requirements for school entrance pursuant to R.S. 17:222(A).

(c) Is nineteen years of age or younger on September thirtieth of the calendar year in which the school year begins or is twenty years of age on September thirtieth of the calendar year in which the school year begins and has sufficient course credits that he will be able to graduate within one school year of admission or readmission.

(d) Has not received a high school diploma or its equivalent.

(e) Is otherwise eligible for enrollment in a public school pursuant to state law and the policies of the local school board and the State Board of Elementary and Secondary Education.

(2) If a person meets all of the criteria in Paragraph (1) of this Subsection, no city, parish, or other local public school board may deny him admission or readmission based on any of the following characteristics:

(a) The person voluntarily withdrew from school.

(b) The person is pregnant.

(c) The person is a parent.

(d) The person is married.

(3) The admission or readmission of a person who will be twenty years of age on September thirtieth of the calendar year in which the school year begins shall be limited to grade twelve.

(4) The admission or readmission of any person who has been suspended or expelled from a Louisiana public school is subject to all laws and policies applicable to such disciplinary actions.

(5) The admission or readmission of a person with an exceptionality is subject to federal and state law governing the age of eligibility for services for students with exceptionalities.

C. Each of the school boards shall:

(1) Develop and submit to the state Superintendent of Education a detailed written program plan designed to improve school attendance, based on local needs and resources.

(2) Give priority in selecting pilot schools within the local school districts to those with the highest percentage of nonattendance, and

(3) Focus the program in a manner designed to remedy the underlying problems causing poor school attendance.

D. Each school shall develop and implement a system whereby the school shall attempt to provide verbal notification and, if such verbal notification cannot be provided, then shall provide written notification to a child's parent, tutor, or legal guardian when that child has been absent from school for five school days in schools operating on a semester basis, and for ten days in schools not operating on a semester basis.

E. Repealed by Acts 2010, No. 927, §1.

F. The parent, tutor, or other person responsible for the school attendance of a child who is under age eighteen and who is enrolled in school beyond his sixteenth birthday may request that the student be allowed to attend an alternative education program or a vocational-technical education program. In the case of a child who has no parent, tutor, or other person responsible for his school attendance, the superintendent of the city, parish, or other local public school system may act on behalf of the student in making such a request. Upon such request, the superintendent of the city, parish, or other local school system in which the student is enrolled shall be responsible for determining whether the student remains in the regular school setting or attends an alternative education program or a vocational-technical education program and for developing and implementing an individualized plan of education for such student.

G. The provisions of Paragraph (A)(1) of this Section shall not be applicable to any child who is under the age of seventeen and is attending or is seeking admission to a National Guard Youth Challenge Program in this state, and the parent, tutor, or legal guardian of any such child shall not be considered in violation of the provisions of Paragraph (A)(1) of this Section.

H. Nothing in this Section shall prohibit any child from attending or seeking admission to a National Guard Youth Challenge Program in this state.

I. Nothing in this Section shall prohibit a child who is at least sixteen years of age, who meets criteria established by the State Board of Elementary and Secondary Education for enrolling in an effective adult education program, from enrolling in and attending such a program. A parent, tutor, or other person responsible for the school attendance of a child who is at least sixteen years of age but under age eighteen and who is enrolled in and is fulfilling the attendance requirements of an adult education program shall be considered to be in compliance with the school attendance provisions of Paragraph (A)(1) of this Section. As used in this Subsection, an "effective adult education program" means an approved program that has demonstrated a proven record of student progress in the attainment of basic skills and essential competencies as determined by quality indicators and performance-based criteria developed and adopted by the Board of Supervisors of Community and Technical Colleges in accordance with R.S. 17:3217.1(D)(2).

J. Pursuant to a policy adopted by a school board as defined by and in compliance with R.S. 32:431.1, the driving privileges of a child under eighteen years of age may be denied or suspended if the child withdraws from school prior to graduation or has been determined to be habitually absent or tardy as provided in R.S. 17:233.

K. A child who is at least seventeen years of age and who, after successfully completing a program established by the State Board of Elementary and Secondary Education, has been issued a Louisiana high school equivalency diploma in accordance with criteria established by the Board of Supervisors of Community and Technical Colleges shall be considered exited from high school and shall not be subject to the provisions of this Subpart.

Acts 1964, No. 109, §1; Amended by Acts 1966, No. 521, §1; Acts 1976, No. 425, §1; Acts 1979, No. 383, §1; Acts 1981, No. 873, §2, eff. Sept. 11, 1981; Acts 1986, No. 126, §1; Acts 1987, No. 504, §1, eff. July 9, 1987; Acts 1991, No. 757, §1; Acts 1995, No. 79, §1, eff. June 12, 1995; Acts 2001, No. 1151, §1, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 59, §1, eff. July 1, 2002 (Subsection F) and April 18, 2002 (Subsection I); Acts 2008, No. 688, §1, eff. June 1, 2009; Acts 2009, No. 224, §6, eff. June 1, 2009; Acts 2009, No. 305, §1; Acts 2010, No. 132, §1, eff. July 1, 2010; Acts 2010, No. 699, §1, eff. June 29, 1010; Acts 2010, No. 732, §1, eff. July 1, 2010; Acts 2010, No. 927, §1; Acts 2011, No. 166, §1; Acts 2014, No. 411, §1.



RS 17:221.1 - Repealed by Acts 2010, No. 500, §1.

§221.1. Repealed by Acts 2010, No. 500, §1.



RS 17:221.2 - Assignment of pupils; parental request

§221.2. Assignment of pupils; parental request

A.(1) Notwithstanding any law, rule, or regulation to the contrary, if not specifically contrary to the provisions of an order of a court of competent jurisdiction providing for the assignment of pupils within the school system, and except as otherwise provided by Paragraph (2) of this Subsection, a city or parish school board shall assign a student to attend any public school requested by a parent or other person responsible for the student's school attendance when the requested school has space available and is of a suitable grade level, and the child resides not more than one mile from such school measured by the distance to be traveled on public streets or highways, or by the boundary of a subdivision. The provisions of this Section shall apply regardless of parish boundaries and the respective school boards shall work together to ensure compliance herewith.

(2) Notwithstanding any law, rule, or regulation to the contrary and if not specifically contrary to the provisions of an order of a court of competent jurisdiction providing for the assignment of pupils within the school system, a city or parish school board in Caddo Parish or St. Tammany Parish shall assign a student to attend any public high school requested by a parent or other person responsible for the student's school attendance when the requested school has space available and is of a suitable grade level, and the child resides not more than two miles from such school measured by the distance to be traveled on public streets or highways, or by the boundary of a subdivision. A school board shall not be required to provide transportation to any student enrolled in high school pursuant to the provisions of this Paragraph.

B. Nothing in this Section shall be construed to affect in any way the rules and regulations of the Louisiana High School Athletic Association regarding eligibility for participation in interscholastic athletics.

C. The provisions of this Section shall not apply to Orleans Parish.

D. No state money shall be used to discriminate or have the effect of discriminating in providing equal education opportunities.

Acts 1992, No. 899, §1, eff. July 8, 1992; Acts 1993, No. 792, §1; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:221.3 - Student enrollment notification; required schools and programs; content

§221.3. Student enrollment notification; required schools and programs; content

A. To provide for accurate student enrollment data, procedures accounting for the enrollment of certain students in schools or programs other than city or parish public schools shall be implemented as required in this Section.

B.(1) Every private school approved pursuant to R.S. 17:11, every nonapproved private school, and every publicly funded adult education program shall provide a written notification of enrollment for every student, as required in this Section, who had attended a public school immediately prior to their enrollment in the private school or adult education program.

(2) Such notification shall:

(a) Be provided for a student who has withdrawn from a public school during a given school year, as well as for a student who had attended a public school at the end of the previous school year and enrolled in a private school or adult education program the following school year.

(b) Be provided only for a student age twenty-one or younger who attended public school in grades kindergarten through twelve immediately prior to the enrollment of such student in the schools or programs required in this Subsection to provide written notice, and who had not completed twelfth grade.

(c) Be provided directly to the public school that each student had attended immediately prior to enrollment.

(d) Be a written notification of enrollment which may be a written request for a student's transcript if such transcript request occurs after the student has been accepted for enrollment, with such written request or notification containing at a minimum the student's legal name, date of birth, gender, and race.

(e) Occur within ten days of the enrollment of such student.

C. Each public school which receives a transcript request or written notice of enrollment shall immediately notify appropriate entities within their city or parish school system to ensure the accurate recording of such information within that system's student information system.

D. As prescribed in R.S. 17:232(D), each city or parish school system may also directly contact any of the schools or programs required by this Section to provide written notice regarding any students known or suspected to be enrolled in such schools or programs, and for which appropriate notification had not been received. Such schools or programs shall provide within ten days the enrollment status of the students in question.

Acts 1999, No. 408, §1.



RS 17:221.4 - Dropout prevention and recovery program

§221.4. Dropout prevention and recovery program

A. This Section shall be known and may be cited as the "Louisiana School Dropout Prevention and Recovery Act of 2014".

B.(1) The State Board of Elementary and Secondary Education shall work with city, parish, and other local public school systems that have the lowest four-year cohort graduation rates. The state board shall incorporate specific dropout prevention strategies, target resources, and gather data that will improve graduation rates and educational outcomes in all grades in all schools.

(2) The state board shall develop specific methods of targeted intervention or identify appropriate existing methods for city, parish, and other local public school systems that have a four-year cohort graduation rate of less than eighty percent as determined by the state board. These intervention methods may include:

(a) Early intervention for students who are at risk of failing Algebra I or any ninth grade math class.

(b) Alternative programs designed to reengage dropouts.

(c) Increased availability of advanced placement courses.

(d) Comprehensive coaching for middle school students who are below grade level in reading and math.

(e) Teacher advisories such as the use of graduation coaches and other supports that are designed to specifically address the needs of youth most at risk of dropping out of school.

(f) Strategies specifically designed to improve the high school graduation rate of students at highest risk for dropping out, including youth in the foster care system, pregnant and parenting youth, Limited English Proficient students, and students with special education needs.

(g) Communicating with students and their parents or legal guardians about the availability of local after school programs and the academic enrichment and other activities the programs offered.

(h) Opportunities for credit recovery.

(i) Opportunities to participate in the Jobs for America's Graduates program.

(3) The state board shall also gather the following data to ensure that all programs are research-based and data-driven and use such data for continuous program improvement:

(a) Total number of high school suspensions and expulsions.

(b) Total number of students enrolled in alternative schools.

(c) Total number of students who have failed Algebra I or English I.

(d) Total number of students who are repeating the ninth grade.

(e) Total number of students required to repeat a ninth grade course.

(4) City, parish, and other local public school systems that fail to show a decline in their annual dropout rates shall prepare and submit to the state board each year a written report that documents:

(a) The outcomes of the dropout prevention strategies to date at the school system level.

(b) How the school system dropout prevention strategies and activities will be modified, based on the data.

(5) Each city, parish, and other local public school system shall:

(a) Post the four-year cohort graduation rate for each high school in the system and for the system as a whole on its Internet website.

(b) Send a written notice to the parent or other legal guardian of each high school student that contains the following information:

(i) The four-year cohort dropout rate of the school in which the student is enrolled.

(ii) The number of students in the school in which the student is enrolled that have been identified as failing pursuant to the school and district accountability system.

C. A student, under eighteen years of age, who withdraws from school prior to graduating from high school, shall exercise one of the following options within one hundred twenty days of leaving school:

(1) Reenroll in school and make continual progress toward completing the requirements for high school graduation.

(2) Enroll in a high school equivalency diploma program and make continual progress toward completing the requirements for earning such diploma.

(3) Enlist in the Louisiana National Guard or a branch of the United States Armed Forces, with a commitment for at least two years of service, and earn a high school equivalency diploma during such service period.

D. The provisions of Subsection C of this Section shall apply only to students who have been ruled to be truants, pursuant to the provisions of Chapter 15 of Title VII of the Louisiana Children's Code, by a court of competent jurisdiction and ordered by the court to comply with the provisions thereof.

Acts 2008, No. 742, §1; Acts 2010, No. 557, §1; Acts 2010, No. 666, §1; Acts 2014, No. 530, §1.



RS 17:221.5 - Placement in classrooms of children born at the same birth event; parental request; limitations

§221.5. Placement in classrooms of children born at the same birth event; parental request; limitations

A. In accordance with the provisions of this Section and effective with the 2008-2009 school year and thereafter, a parent of more than one child born at the same birth event may request that such children initially be placed in the same classroom or in separate classrooms if the children are enrolled in the same grade level at the same public elementary school. At the time of making such request, appropriate school or school system employees may provide advice and information to the parent relative to such request and make recommendations to the parent regarding such placement.

B. A request for the placement of a child pursuant to Subsection A of this Section shall be made to the superintendent of the school system in which the public elementary school is located or his designee no later than fourteen days after the first day of each school year or no later than fourteen days after the first day of attendance of the child during a school year if the child enrolls in school after the fourteenth day of a new school year. Notwithstanding any law, rule, regulation, or school board policy to the contrary, the request by a parent for the initial placement of a child in a classroom in accordance with this Section shall be granted subject to change as provided by Subsection C of this Section.

C. The initial placement of a child in a classroom in accordance with the provisions of this Section shall be reviewed by the superintendent or his designee as soon as practicable after the end of the first grading period applicable to such child. If the superintendent or his designee, in consultation with the school principal, the child's teachers, and the parent, determines that such initial placement is disruptive to the school or is not in the best educational interest of the child, the initial placement of the child shall be modified, and the child shall be placed in accordance with school board policy otherwise applicable to the child.

D. For the purposes of this Section, the term "parent" shall mean the person responsible by law for the child's school attendance.

E. The provisions of this Section shall apply only to children enrolled in a public elementary school through the second grade.

Acts 2008, No. 507, §1, eff. June 25, 2008.



RS 17:221.6 - Dropout recovery programs; individual graduation plan; requirements; definitions

§221.6. Dropout recovery programs; individual graduation plan; requirements; definitions

A. Each school district and charter school that provides instruction to high school students may offer a dropout recovery program for eligible students.

B. The State Board of Elementary and Secondary Education's prescribed standards and achievement testing requirements shall apply to dropout recovery programs.

C. The dropout recovery program shall do the following:

(1) Make available appropriate and sufficient supports for students, including tutoring, career counseling, and college counseling.

(2) Comply with federal and state laws governing students with disabilities.

(3) Meet state requirements for high school graduation.

D. Each eligible student enrolled in a dropout recovery program shall have an individual graduation plan developed by the student's assigned academic coach. The plan shall include the following elements:

(1) The start date and anticipated end date of the plan.

(2) Courses to be completed by the student during the academic year.

(3) Whether courses will be taken sequentially or concurrently.

(4) State competency exams to be taken, as necessary.

(5) Expectations for satisfactory monthly progress.

(6) Expectations for contact with the student's assigned academic coach.

E. A student enrolled in a dropout recovery program pursuant to this Section shall be included in the student enrollment count for the school or school system offering the program. Each school and school system shall report the following information to the state Department of Education on a monthly basis:

(1) Newly enrolled students who have an individual graduation plan on file on or before the first school day of the month.

(2) Students who met the expectations for satisfactory monthly progress for the month.

(3) Students who did not meet the expectations for satisfactory monthly progress for the month but did meet the expectations one of the two previous months.

(4) Students who met expectations for program reentry in the revised individual graduation plan in the previous month.

F. School districts and charter schools may contract with an educational management organization to provide a dropout recovery program. If contracting with an educational management organization, the school district or charter school shall ensure that all of the following requirements are met:

(1) The educational management organization is accredited by a regional accrediting body.

(2) Teachers provided by the educational management organization hold a current teaching license from any state, and teachers of core subjects are highly qualified in the subjects to which they are assigned.

(3) The educational management organization has provided one or more dropout recovery programs for at least two years prior to providing a program pursuant to this Section.

G. Dropout recovery programs shall be classified as alternative programs.

H. Entities that are contracted to provide dropout recovery programs may conduct outreach to encourage students who are not enrolled in a school district or charter school in this state to return to school. Entities that are contracted to provide dropout recovery programs shall not conduct advertising or marketing campaigns directed at students who are currently enrolled in a school district or charter school, or undertake any other activity that encourages students who are enrolled in a school district or charter school to stop attending school in order to qualify for a dropout recovery program. All contracts entered into by a city, parish, or other local public school board for the provision of student dropout recovery programs shall include requirements for the protection of all personally identifiable student information that shall comply with all applicable state and federal law and regulations.

I. For the purposes of this Section:

(1) "Eligible student" means a student who is not enrolled in a school district or charter school and who has been withdrawn from a school district or charter school for at least thirty days, unless a school administrator determines that the student is unable to participate in other district programs.

(2) "Satisfactory monthly progress" means an amount of progress that is measurable on a monthly basis and that, if continued for a full twelve months, would result in the same amount of academic credit being awarded to the student as would be awarded to a student in a traditional education program who completes a full school year. Satisfactory monthly progress may include a lesser required amount of progress for the first two months that a student participates in the program.

(3) "Academic coach" is an adult who assists students in selecting courses needed to meet graduation requirements, monitors student pace and progress through the program, and conducts regular pace and progress interventions.

Acts 2014, No. 530, §1.



RS 17:222 - Age of school entrance; proof of age, race, and parentage required; exceptions

§222. Age of school entrance; proof of age, race, and parentage required; exceptions

A. The age at which a child may enter the first grade of any public school at the beginning of the public school session shall be six years on or before September thirtieth of the calendar year in which the school year begins.

B.(1) All children upon entering a parish or city school system or private school in the state of Louisiana for the first time shall be required to present a copy of their official birth record to the school principal. A short-form birth certification card shall be acceptable as a copy of an official birth record. Only records from the local or state registrar of vital statistics will be accepted for children born in Louisiana. Birth verification forms issued by the local registrar of the parish of birth shall be valid and acceptable for entry into the parish or city schools or private schools.

(2) Children born in Louisiana will be given a fifteen day grace period to secure a copy of their birth record. Children born out of this state will be given thirty days grace in which to produce a copy of their birth record.

(3) In cases where birth certificates and/or birth verification forms cannot be obtained, the school principal may accept whatever positive proof of age, race, and parentage is available. It shall be left to the discretion of the parish or city superintendent of schools, subject to the authority of the school board, as to whether or not a child shall continue in school upon failure to comply herewith.

C. Notwithstanding the provisions of Subsections A and B of this Section, the parish school boards in Jefferson and Orleans parishes may adopt, by rule, and enforce ages for entrance into first grade in the schools in their systems which vary from the provisions of this Section. All children admitted into school as a result of a rule adopted pursuant to this Subsection shall be counted in reports submitted for funding under the Minimum Foundation Program and money allocated pursuant to such program shall be based on the report which includes such children.

Acts 1964, No. 109, §2; Acts 1984, No. 914, §1; Acts 1993, No. 530, §1; Acts 2000, 1st Ex. Sess., No. 118, §2, eff. April 19, 2000; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2011, No. 102, §1.



RS 17:223 - Discipline of pupils; suspension from school, corporal punishment

§223. Discipline of pupils; suspension from school, corporal punishment

A. Every teacher is authorized to hold every pupil to a strict accountability for any disorderly conduct in school or on the playground of the school, or on any school bus going to or returning from school, or during intermission or recess. Each parish and city school board shall have discretion in the use of corporal punishment. In those cases in which a parish or city school board decides to use corporal punishment, each parish or city school board shall adopt such rules and regulations as it deems necessary to implement and control any form of corporal punishment in the schools in its district.

B. In addition, school principals may suspend from school any pupil for good cause, as stated in R.S. 17:416. Principals shall notify the visiting teacher, or supervisor of child welfare and/or attendance, of all suspensions. In all cases of suspensions, the parent, the superintendent of schools, and the visiting teacher, or supervisor of child welfare and/or attendance, shall be notified in writing of the facts concerning each suspension, including reasons therefor and terms thereof.

Acts 1988, No. 898, §1.



RS 17:223.1 - In-school suspension pilot projects

§223.1. In-school suspension pilot projects

A. Prior to the beginning of the 1985-1986 school year, the Department of Education, hereafter referred to as "the department", shall invite each public school system in the state to submit to the department a proposal for a pilot project for in-school suspension of students in the public elementary and secondary schools operated by those school systems.

B. The department shall consider and evaluate each proposal and recommend for approval by the State Board of Elementary and Secondary Education, hereafter referred to as the board, from among those submitted and deemed eligible pursuant to Subsection C of this Section, the maximum number of projects which can be funded by monies appropriated for this purpose. The board shall approve the projects to be funded. In making recommendations to the board for approval of projects for funding, the department shall evaluate each proposal on each of the following elements:

(1) The probable educational value. For evaluation of this element, project applicants shall submit and the department shall review the statistical history of out-of-school suspensions from the schools in which the program is proposed to be piloted for the 1985-1986 school year.

(2) The probable effectiveness of the project as an alternative to suspensions from school.

(3) The probable cost effectiveness of the use of the funds.

(4) The potential for improving the attendance of students and the education provided to students if the project were to be implemented on a statewide basis.

C. To be eligible for selection for funding as provided in this Section, any project proposal shall contain at a minimum:

(1) A statement of the needs the project intends to address.

(2) A statement of anticipated results and the basis upon which results are expected.

(3) A specific outline of implemental steps.

(4) A detailed plan for staff usage.

(5) A detailed budget for expending the monies granted.

(6) A detailed explanation of and plan for evaluation of the project results.

(7) A parental involvement component which requires the principal or his designee to personally contact the parents prior to in-school or out-of-school suspension or expulsion of a child unless the child presents imminent danger to the school environment. This component shall also require the principal, after contacting parents or parent, to conduct a conference with the parent, the teacher if the teacher's presence is deemed necessary by the principal, and student when a child is suspended for any of the following: fighting students or faculty, disrespect for authority, disturbance in classroom or campus, cutting class, leaving campus, excess tardiness and absence, habitual violation of school rules, profane or obscene language, smoking, threatening students, stealing, possession of weapon, possession of drugs, vandalism, possession of or shooting of fireworks, or gambling.

D. Any school system whose pilot project is selected for funding shall receive, through the department from monies appropriated for the purpose, the funds requested in the proposal to implement the project during the 1985-1986 school year.

E. Each school system awarded monies under this Section shall implement its project during the 1985-1986 school year. The pilot program may be implemented in no more than one school per selected school system; which school system may expend a maximum of thirty-five thousand dollars on the project. Before July 1st, 1986, the school system shall provide to the department a thorough written review of the project, including documentation of how the monies awarded under this Section were spent, the results of the project, and the recommendations of the school system with regard to the project. Each school system shall return to the department any of the money awarded pursuant to this Section that is unexpended and shall reimburse the department for any undocumented expenditure of funds received under this Section.

Acts 1985, No. 874, §1, eff. July 23, 1985.

{{NOTE: SEE ACTS 1985, NO. 874, §3.}}



RS 17:224 - Unadjustable or incorrigible children; reports to juvenile courts; expulsion, assignments, and transfers

§224. Unadjustable or incorrigible children; reports to juvenile courts; expulsion, assignments, and transfers

A. Unadjustable or incorrigible children, who, through no fault of their parents or tutors or other persons having charge of them, regularly disrupt the orderly processes of the school to which they have been assigned, shall be considered as delinquents and may be reported by the visiting teacher, or supervisor of child welfare and attendance, to the juvenile court of the parish, there to be dealt with in the manner prescribed by law.

B. Notwithstanding the provisions of R.S. 17:416 to the contrary, any student who exhibits disruptive behavior, an incorrigible attitude, or any other discipline problems in general, may be recommended by the principal for expulsion, assignment to an appropriate alternative education program, or transfer to adult education if such student is:

(1) Seventeen years of age or older with less than five units of credit toward graduation.

(2) Eighteen years of age or older with less than ten units of credit toward graduation.

(3) Nineteen years of age or older with less than fifteen units of credit toward graduation.

Acts 1990, No. 158, §2, eff. July 1, 1990; Acts 1992, No. 1034, §1.



RS 17:225 - Repealed by Acts 1998, 1st Ex. Sess., No. 160, 3, eff. July 1, 1998.

§225. Repealed by Acts 1998, 1st Ex. Sess., No. 160, §3, eff. July 1, 1998.



RS 17:225.1 - Repealed by Acts 2010, No. 500, §1.

§225.1. Repealed by Acts 2010, No. 500, §1.



RS 17:226 - Exemptions from compulsory attendance

§226. Exemptions from compulsory attendance

A. The following classes of children provided for in this Section shall be exempted from the provisions of this Subpart:

(1) Children mentally, physically, or emotionally incapacitated to perform school duties, and children unable to profit from further school experience, such exemptions to be certified in writing by a psychiatrist, psychologist, recognized evaluation center or clinic, or other professionally qualified person or agency designated by the city, parish, or other local public school board.

(2) Children temporarily excused from school, as follows:

(a) Children who are personally ill and whose attendance in school would endanger their own health or that of their classmates, each city, parish, or other local public school board being hereby authorized to adopt and promulgate or publish such resolutions as may seem wise and proper regarding the requirement of a certificate from a physician or nurse practitioner licensed to practice in the state in substantiation of the absence of children under this authorization of temporary absence.

(b) Children in whose families there is serious illness which would reasonably necessitate the absence from school if, in the judgment of the visiting teacher, or supervisor of child welfare and attendance, such absence is justified, or if the illness is substantiated in writing by a physician or nurse practitioner licensed to practice in the state.

(c) Children in whose immediate family a death has occurred, such absence not to exceed one week because of and at the time of such death.

(d) Children whose religious faith requires absence for the observance of special and recognized holidays of the child's own faith.

(e)(i) A child whose parent is a member of the United States Armed Forces or the National Guard of a state and such parent has been called to duty for or is on leave from overseas deployment to a combat zone or combat support posting shall be granted excused absences, not to exceed five school days per school year, for the day or days missed from school for the child to visit with his parent prior to the parent's deployment or during the parent's leave and, upon returning to school, shall be permitted to complete all class assignments, including all tests, missed while the child was absent pursuant to the provisions of this Item.

(ii) For the purposes of this Subparagraph, the term "parent" shall mean the person responsible by law for the child's school attendance.

B. Children shall not be excused from school to work in any job, including agriculture and domestic service, at any time, even in their own homes or for their own parents or tutors.

Acts 1964, No. 109, §2; Acts 2005, No. 200, §1, eff. July 1, 2005; Acts 2008, No. 142, §1, eff. June 12, 2008.



RS 17:226.1 - Compulsory attendance; exemption for minors engaged in artistic or creative services

§226.1. Compulsory attendance; exemption for minors engaged in artistic or creative services

In addition to the exemptions contained in R.S. 17:226, any minor employed to perform or render artistic or creative services under a contract subject to Chapter 32 of Title 51 of the Louisiana Revised Statutes of 1950, shall be exempt from the provisions of this Subpart for those days during which the minor is engaged in rendering artistic or creative services pursuant to such contract and for which instruction is required pursuant to R.S. 51:2134.

Acts 2005, No. 147, §1.



RS 17:227 - State directors of child welfare and attendance; duties

§227. State directors of child welfare and attendance; duties

The state superintendent of education shall appoint or designate members of the department of education whose primary responsibility shall be to supervise and enforce the provisions of this Sub-part and who shall serve as state director and assistant state directors of child welfare and attendance. The state director and assistant state directors of child welfare and attendance shall meet the certification standards set by the state board of education, for visiting teachers, or supervisors of child welfare and attendance, and shall be responsible for the general administration of this Sub-part. The state superintendent of education is authorized to prescribe the duties of the state director and assistant state directors of child welfare and attendance, and to make such rules and regulations for the performance thereof, not inconsistent with law, as will promote the purposes of this Sub-part.

Acts 1964, No. 109, §2.



RS 17:228 - Visiting teachers, or supervisors of child welfare and attendance

§228. Visiting teachers, or supervisors of child welfare and attendance

Each parish and city school board within the state shall administer this Subpart and secure its enforcement with other state and parish agencies mentioned herein. To facilitate the enforcement of this Subpart each parish and city school board shall employ at least one competent, qualified, and certified visiting teacher, or supervisor of child welfare and attendance. The parish or city school boards shall appoint such additional visiting teachers, or supervisors of child welfare and attendance, or home-school coordinators as are necessary to achieve a ratio of not less than one such officer for every seven thousand five hundred students provided that additional personnel shall be added when funding is provided using state and/or federal funds for such salary and benefits and when the student population reaches a major fraction of seven thousand five hundred students over any multiple of seven thousand five hundred students. Each parish and city school board shall fix the compensation of such visiting teachers, supervisors of child welfare and attendance, or home-school coordinators, payable from the school funds of the parish or city, and shall prescribe the duties of such visiting teachers, supervisors of child welfare and attendance, or home-school coordinators and make such rules and regulations for the performance thereof as are not inconsistent with law and regulations of the State Board of Elementary and Secondary Education. In addition, the State Board of Elementary and Secondary Education shall prescribe guidelines for the employment and funding of the home-school coordinators who shall be non-supervisory school support employees under the direction of the supervisor of child welfare and attendance and the principals of the schools to which they are assigned. Such home-school coordinators shall possess a teaching certificate and shall be employed for nine months according to the teacher salary schedule. The addition of home-school coordinators to achieve a ratio of one for every seven thousand five hundred students shall be dependent on the approval of funding of such salary and benefits utilizing state and/or federal funds. Such costs shall not be included in the calculation of the minimum foundation formula.

Acts 1964, No. 109, §2; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:229 - Appointment of visiting teachers, or supervisors of child welfare and attendance

§229. Appointment of visiting teachers, or supervisors of child welfare and attendance

The local school superintendent shall appoint visiting teachers and supervisors of child welfare and attendance; but no person shall be so recommended or so appointed unless certified by the state board of education.

Acts 1964, No. 109, §2; Acts 2012, No. 1, §1, eff. July 1, 2012.



RS 17:230 - Powers and duties of visiting teachers, or supervisors of child welfare and attendance

§230. Powers and duties of visiting teachers, or supervisors of child welfare and attendance

A. Visiting teachers, supervisors of child welfare and attendance, and home-school coordinators, shall have all the powers, duties, and responsibilities vested or which may be vested in attendance officers by the compulsory attendance laws of this state.

B. The powers, duties, and responsibilities of visiting teachers, or supervisors of child welfare and attendance, shall be limited to the following, provided that any school system with fewer than seven thousand five hundred students may assign such duties in proportion to the fraction of seven thousand five hundred students in that school system:

(1) Maintaining and keeping pupil attendance accounting records on forms approved by the State Board of Elementary and Secondary Education.

(2) Investigating cases of nonenrollment and unexcused absences from school of all children within the compulsory school attendance age.

(3) Giving written notice, either in person or by registered mail, to the parent, tutor or other person having control or charge of a child within the compulsory school attendance age, when no valid reason is found for a child's nonenrollment or unexcused absence from school, requiring enrollment or attendance within three days from the date of notice.

(4) Visiting the home or place of residence of a child and any other place in which he is likely to find any child who is required to attend school when such child is absent from school during school hours, and when such child shall have been found, to return him to his parent or to the principal or teacher in charge of the school, or to the private tutor from whom absent.

(5) Keeping an accurate record of attendance of all children returned to schools or homes, of all cases prosecuted, and of all other services performed. A written report of all such activities shall be made monthly and annually to the parish or city superintendent of education and to the state director of child welfare and attendance.

(6) Conducting counseling sessions and other meetings related to school attendance and discipline.

(7) Undertaking other duties required by law or school board policy to reduce or respond to truancy.

C. In the discharge of the duties of their office, visiting teachers, supervisors of child welfare and attendance, or home-school coordinators shall cooperate fully with the state departments of public welfare, labor, health, and other state agencies, and may serve such writs and process in law relating to compulsory attendance as may be necessary for the enforcement of this Subpart.

Acts 1964, No. 109, §2. Amended by Acts 1975, No. 777, §1; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:231 - Retirement, tenure, and other welfare benefits of visiting teachers, or supervisors of child welfare and attendance

§231. Retirement, tenure, and other welfare benefits of visiting teachers, or supervisors of child welfare and attendance

Visiting teachers, or supervisors of child welfare and attendance, employed under the provisions of this Sub-part, shall have the same status with respect to teacher retirement, tenure, sabbatical leave, sick leave, maternity leave, and all other teacher-welfare provisions as other teachers or supervisors whose employment requires that they hold valid teachers' certificates issued by authority of the state board of education.

Acts 1964, No. 109, §2.



RS 17:232 - Attendance records, principals' and teachers' duty to furnish; penalty for violation; pupil absence upon own authority prohibited; notice

§232. Attendance records, principals' and teachers' duty to furnish; penalty for violation; pupil absence upon own authority prohibited; notice

A. Visiting teachers, or supervisors of child welfare and attendance, shall receive the cooperation of all teachers and principals, public and private, in the parish or city in which they are appointed to serve. The principals, or heads, and the teachers of all schools, public, private, denominational, and parochial, shall report in writing to the visiting teachers, or supervisors of child welfare and attendance, the name, birthdate, race, parents, and residence of each pupil in attendance at their schools or classes within thirty days after the beginning of the school term or session, and at such other times as may be required, and make such other reports not inconsistent with law on attendance, census, and child-school adjustment as may be required by the State Board of Elementary and Secondary Education or the State Department of Education, all in accordance with rules adopted pursuant to the Administrative Procedure Act and reviewed in public hearings by legislative oversight subcommittees acting under the authority of R.S. 49:968.

B.(1) The attendance of all school pupils shall be checked each school day and at the beginning of each class period and shall be verified by the teacher keeping such record, which shall be open to inspection by the visiting teacher, or supervisor of child welfare and attendance, or duly authorized representative, at all reasonable times. All schools shall immediately report to the visiting teacher, or supervisor of child welfare and attendance, any unexplained, unexcused, or illegal absence, or habitual tardiness.

(2) Effective with the 1995-1996 school year and thereafter, no public elementary or secondary school pupil shall be permitted for any reason to absent himself from school attendance during the school day upon his own authority. The school principal or the principal's designee shall make all reasonable efforts to verbally notify the parent or other person responsible for the pupil's school attendance of any such prohibited absence by a pupil. For the purposes of notification as required by this Paragraph, a parent or other person responsible for a pupil's school attendance may designate in writing with the school principal one or more alternative contact persons.

C. The provisions of this Section shall not apply to schools which receive no local, state, or federal funds or support, directly or indirectly, and in which neither students nor their parents are recipients or beneficiaries of any local, state, or federal education program or assistance. However, such schools shall be required to report to the state Department of Education their total attendance as of the thirtieth day of their school term or session.

No school which violates the provisions of R.S. 14:358 or R.S. 42:54 shall be exempted from the provisions of this Section.

D. Notwithstanding any provision of law to the contrary, each school in this state, both public and nonpublic, shall, upon the request of the city or parish public school system within which such school is located, state whether any individual student is enrolled in such school and whether such pupil is fulfilling the compulsory attendance requirements provided under R.S. 17:221.

E. Whoever violates this Section shall be punished in accordance with R.S. 17:221.

Acts 1964, No. 109, §2. Amended by Acts 1975, No. 777, §1; Acts 1981, Ex.Sess., No. 12, §1, eff. Nov. 19, 1981; Acts 1982, No. 291, §1; Acts 1995, No. 211, §1, eff. June 14, 1995.



RS 17:233 - Cases of habitual absence or tardiness referred to juvenile or family court; denial or suspension of driving priviliges

§233. Cases of habitual absence or tardiness referred to juvenile or family court; denial or suspension of driving privileges

A. Any student who is a juvenile and who is habitually absent from school or is habitually tardy shall be reported by visiting teachers and supervisors of child welfare and attendance to the family or juvenile court of the parish or city as a truant child, pursuant to the provisions of Chapter 2 of Title VII of the Louisiana Children's Code relative to families in need of services, there to be dealt with in such manner as the court may determine, either by placing the truant in a home or in a public or private institution where school may be provided for the child, or otherwise.

B.(1)(a) A student shall be considered habitually absent or habitually tardy when either condition continues to exist after all reasonable efforts by any school personnel, truancy officer, or other law enforcement personnel have failed to correct the condition after the fifth unexcused absence or fifth unexcused occurrence of being tardy within any school semester.

(b) The parent or legal guardian of a student shall enforce the attendance of the student at the school to which the student is assigned.

(c) The principal of the school, or his designee, shall notify the parent or legal guardian in writing on or before a student's third unexcused absence or unexcused occurrence of being tardy, and shall hold a conference with such student's parent or legal guardian. This notification shall include information relative to the parent or legal guardian's legal responsibility to enforce the student's attendance at school and the civil penalties that may be incurred if the student is determined to be habitually absent or habitually tardy. The student's parent or legal guardian shall sign a receipt for such notification.

(d) The parent or legal guardian of any student in kindergarten through grade eight who is considered habitually absent or habitually tardy pursuant to the provisions of this Section shall be in violation of the provisions of Subparagraph (b) of this Paragraph and shall be punished as follows:

(i) A first offense shall be punishable by a fine of not more than fifty dollars or the performance of not less than twenty-five hours of community service.

(ii) Any subsequent offense shall be punishable in accordance with R.S. 17:221(A)(2).

(iii) For purposes of this Subparagraph, an offense means a violation of this Subsection by the parent or legal guardian of a child who is habitually absent or habitually tardy; multiple offenses may result from violations involving different habitually absent or tardy children of that parent or legal guardian.

(iv) In any case where the child is the subject of a court ordered custody or visitation plan, the parent or legal guardian who is lawfully exercising actual physical custody or visitation of the child shall be responsible for the child's attendance at school on those days and shall be solely responsible for any absence or tardiness of the child on such days. The parent or legal guardian not exercising actual physical custody or visitation on the day of the absence or tardiness shall not be in violation of this Section.

(2) In a nonpublic school, a student shall be considered habitually absent or tardy only when the student has been absent or tardy for more than five days within any month without approval of the parent or other person responsible for the student's school attendance and when the student's principal has filed a written report showing dates of absence or tardiness and dates and results of school contacts with the home.

C. If a student is less than eighteen years of age and is habitually absent or tardy as determined pursuant to this Section, the Department of Public Safety and Corrections may, upon notification from the school board, deny or suspend the driver's permit or license of the student in accordance with the provisions of R.S. 32:431.1.

D. For purposes of this Section, the term "tardy" shall include but not be limited to leaving or checking out of school unexcused prior to the regularly scheduled dismissal time at the end of the school day but shall not include reporting late to class when transferring from one class to another during the school day.

Acts 1990, No. 158, §2, eff. July 1, 1990; Acts 1994, 3rd Ex. Sess., No. 103, §1, eff. July 7, 1994; Acts 2008, No. 688, §1, June 1, 2009; Acts 2009, No. 224, §6, eff. June 1, 2009; Acts 2009, No. 305, §1; Acts 2010, No. 644, §1, eff. June 29, 2010.



RS 17:234 - Repealed by Acts 2010, No. 500, §1.

§234. Repealed by Acts 2010, No. 500, §1.



RS 17:235 - Cooperation of other state agencies and institutions with visiting teachers, or supervisors of child welfare and attendance

§235. Cooperation of other state agencies and institutions with visiting teachers, or supervisors of child welfare and attendance

It shall be the duty of all state agencies and institutions to cooperate fully with the visiting teachers, or supervisors of child welfare and attendance, in the enforcement of this Sub-part. Such schools and agencies as deal with children between the ages of six and eighteen years of age, both inclusive, shall make available to visiting teachers, or supervisors of child welfare and attendance, such information as will assist them in promoting the regular attendance and school adjustment of these children. It shall be the duty of the principals, superintendents, or heads of the training and correctional schools to notify the visiting teachers, or supervisors of child welfare and attendance, when a child is to be released and/or returned to a parish. Visiting teachers, or supervisors of child welfare and attendance, shall cooperate fully with the state departments of public welfare, labor, and health, and with other state and local agencies in promoting the purposes of this Sub-part, including interchange of confidential and privileged information; and shall cooperate fully with juvenile and family court authorities, training and correctional schools, law enforcement officers, and make such referrals thereto and investigations therefor as seem necessary for the enforcement of this Sub-part, including interchange of confidential and privileged information.

Acts 1964, No. 109, §3.



RS 17:235.1 - Parent orientation; local public school boards; guidelines

§235.1. Parent orientation; local public school boards; guidelines

A. Repealed by Acts 2014, No. 436, §2(B), eff. June 4, 2014.

B. Each local public school board shall conduct a parent orientation course according to the following guidelines:

(1) The program shall be scheduled to accommodate the attendance of the parents or guardians without the loss of work.

(2) All parents or guardians shall be encouraged to attend as many times as they wish.

(3) The school board shall provide every parent or guardian who attends the program a certificate verifying completion of the course.

(4) At the parent orientation meeting, the school board or its representative shall provide each parent or guardian a copy of and shall explain school board policies which:

(a) Govern the discipline of students, including but not limited to corporal punishment, detention, suspension, and expulsion of students.

(b) Govern the attendance of students and truancy sanctions.

(c) Govern the behavior and decorum expected of students at all times.

(d) Govern dress codes for students for all school functions, including but not limited to in-school and out-of-school functions, including but not limited to dances.

(e) Address parental access to instructional materials as provided in R.S. 17:355.

(f) Address any other such matters as the school board may deem appropriate.

(5) At the parent orientation meeting, the school board or its representative shall explain:

(a) Existing school board grading systems.

(b) Standardized test procedures in effect, including but not limited to preparation for tests, procedures to be followed on the testing days, and an explanation of the assessment of the test results.

(c) Policies governing promotion of students from grade to grade and procedures implemented when a student fails to attain sufficient standards for promotion.

(d) Other such matters as the school board may deem appropriate.

C. Repealed by Acts 2014, No. 436, §2(B), eff. June 4, 2014.

D. A local public school board shall schedule not less than three orientation meetings during a school year, and at various times during the day, in order to facilitate attendance with as little inconvenience to the parents or guardians as possible. In order to carry out the intent and purpose of this Section, a school board shall schedule not less than three orientation meetings between March and September of each year, and shall publish notice and otherwise seek to notify parents or guardians whose children may enter a school in the system about the availability of and schedule for orientation meetings.

E. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

F. Repealed by Acts 2014, No. 436, §2(B), eff. June 4, 2014.

G. The provisions of this Section shall not be applicable to the Webster Parish School Board.

Acts 1997, No. 418, §1, eff. June 22, 1997; Acts 2012, No. 1, §4, eff. July 1, 2012; Acts 2013, No. 329, §1; Acts 2014, No. 436, §1, eff. Aug. 1, 2014; Acts 2014, No. 436, §§2(A), 2(B), eff. June 4, 2014.



RS 17:235.2 - Statements of compliance; students and parents; required

§235.2. Statements of compliance; students and parents; required

A. Beginning with the 1999-2000 school year, each city and parish school board shall require each student in grades four through twelve in each school under the control of the board annually to sign a statement of compliance committing to do at least all of the following:

(1) Attend school daily, except when absent for reasons due to illness or other excused absence.

(2) Arrive at school on time each day.

(3) Demonstrate significant effort toward completing all required homework assignments.

(4) Follow school and classroom rules.

B. Beginning with the 1999-2000 school year, each parent or guardian of each student in grades four through twelve in any public school in the state annually shall sign a statement of compliance committing to do at least all of the following:

(1) Ensure that his child attends school daily except for reasons as specified in Paragraph A(1) of this Section.

(2) Ensure that his child arrives at school on time each day.

(3) Ensure that his child completes all required homework assignments.

(4) Attend all required parent and teacher or principal conferences.

C. Prior to the signing by any student of the statement of compliance as required in this Section, each homeroom teacher of students in grades four through twelve shall, on the first day of school each school year, provide information to and answer any questions from such students relative to the statement of compliance.

D. Each city and parish school board shall adopt rules and regulations necessary for the implementation of this Section. Such rules and regulations shall include the following:

(1) Appropriate action to be taken against any student or parent or guardian who fails to comply with the signed statement as required in this Section.

(2) Guidelines for accomplishing the requirements of Subsection C of this Section, including a specified amount of time necessary for teachers to accomplish such requirements.

Acts 1999, No. 1004, §1, eff. July 9, 1999.



RS 17:236 - Definition of a school

§236. Definition of a school

A. For the purposes of this Chapter, a school is defined as an institution for the teaching of children, consisting of an adequate physical plant, whether owned or leased, instructional staff members, and students. For such an institution to be classified as a school, within the meaning of this Chapter, instructional staff members shall meet the following requirements: if a public day school or a nonpublic school which receives local, state, or federal funds or support, directly or indirectly, they shall be certified in accordance with rules established by the State Board of Elementary and Secondary Education; if a nonpublic school which receives no local, state, or federal funds or support, directly or indirectly, they shall meet such requirements as may be prescribed by the school or the church. In addition, except as otherwise provided in Subsection B of this Section, any such institution, to be classified as a school, shall operate a minimum session of not less than one hundred eighty days. Solely for purposes of compulsory attendance in a nonpublic school, a child who participates in a home study program approved by the State Board of Elementary and Secondary Education shall be considered in attendance at a day school; a home study program shall be approved if it offers a sustained curriculum of a quality at least equal to that offered by public schools at the same grade level.

B. Effective for the 2005-2006 school year, the provisions of Subsection A of this Section relative to the required operation of a minimum school session of not less than one hundred eighty days shall not be applicable. However, the State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year relative to the minimum session required of any institution in order to be classified as a school.

C. For the purpose of reporting data:

(1) The term "elementary school" means a school composed of any span of grades prekindergarten through grade eight that excludes grades nine through twelve.

(2) The term "middle school" or "junior high school" means a school composed of any span of grades five through nine that includes grades seven and eight and that excludes grades prekindergarten through four and ten through twelve.

(3) The term "high school" means a school composed of any span of grades nine through twelve.

(4) Middle schools, junior high schools, and high schools shall be considered secondary schools.

D. Nothing in Subsection C of this Section shall be construed to prohibit a city, parish, or other local public school board from configuring, classifying, or defining schools under its jurisdiction in a manner other than that provided in Subsection C of this Section.

E. Nothing in Subsection C of this Section shall affect the certification of education personnel or the grade levels for which they are eligible to teach.

Acts 1964, No. 109, §3. Amended by Acts 1980, No. 828, §1; Acts 2005, 1st Ex. Sess., No. 21, §1, eff. Nov. 29, 2005; Acts 2012, No. 378, §1, eff. May 31, 2012.



RS 17:236.1 - Approval of home study programs

§236.1. Approval of home study programs

A. A parent or legal guardian shall apply to the Board of Elementary and Secondary Education for approval of a home study program. An initial application must be made within fifteen days after commencement of the program. A renewal application must be made by the first of October of the school year, or within twelve months of approval of the initial application, whichever is later. The Board of Elementary and Secondary Education, upon receipt of such initial or renewal application, shall immediately notify the city or parish school superintendent within whose jurisdiction the home study is being conducted of such application and also shall notify said superintendent of subsequent actions taken by the board on the application.

B. An initial application for participation in a home study program shall be accompanied by a certified copy of the birth certificate of the child. A short-form birth certification card shall be acceptable as a certified copy of the birth certificate. The initial application or, during the 1984-1985 school year, a renewal application, shall be approved if the parent certifies that the home study program will offer a sustained curriculum of quality at least equal to that offered by public schools at the same grade level.

C.(1) After the 1984-1985 school year, a renewal application for participation in a home study program shall be approved if the parent submits to the board satisfactory evidence that the program has in fact offered a sustained curriculum of quality at least equal to that offered by public schools at the same grade level. To substantiate this fact, the parent shall submit with the renewal application a packet of materials which includes such documents as:

(a) A complete outline of each of the subjects taught during the previous year,

(b) Lists of books and materials used,

(c) Copies of the student's work,

(d) Copies of standardized tests,

(e) Statements by third parties who have observed the child's progress, and

(f) Any other evidence of the quality of the program being offered.

(2) If the material submitted is inadequate, the Department of Education shall notify the parent of the deficiencies and request additional materials.

(3) On the basis of all the information submitted, the Board of Elementary and Secondary Education shall determine whether the program offers a sustained curriculum of quality at least equal to that offered in public schools at the same grade level and shall approve or disapprove the application accordingly.

D. After the 1984-1985 school year, a renewal application shall be approved if, in lieu of submission of the packet of materials provided in the previous Subsection, the parent submits with the application any one of the following:

(1) Verification that the child has taken the competency-based education examination provided in R.S. 17:24.4 and scored at or above the passing level established by the Board of Elementary and Secondary Education for public school students at his grade level.

(2) Verification that the child has taken the California Achievement Test (CAT) or such other standardized examination as may be approved by the board and the child has scored at or above his grade level or the child has progressed at a rate equal to one grade level for each year in home study program.

(3) A statement from a teacher certified to teach at the child's grade level that the teacher has examined the program being offered and that, in his professional opinion, the child is being taught in accordance with a sustained curriculum of quality at least equal to that offered by public schools at the same grade level or, in the case of children with mental or physical disabilities, at least equal to that offered by public schools to children with similar disabilities. Any such teacher evaluation provided for in this Subsection shall be subject to review and approval of the State Board of Education.

E.(1) In May and September of each year and on such other dates as may be determined by the city or parish superintendent of schools, the local school board shall, upon request of a parent whose child is participating in a home study program, administer the competency-based education examination to the child. The test shall be administered with the same instructions and under similar conditions as provided children enrolled in the public schools.

(2) The local school board may charge a fee for this service not to exceed thirty-five dollars.

(3) The certified teacher administering the examination shall promptly provide the parent a statement indicating the child's score and whether he passed the examination.

F.(1) In May and September of each year and on such other dates as may be determined by the state superintendent of elementary and secondary education, the Department of Education shall, upon the request of the parent, administer the competency-based education examination to any child enrolled in a home study program or enrolled in a private school. The test shall be administered with the same instructions and under similar conditions as provided children enrolled in the public schools.

(2) The Department of Education may charge a fee for this service not to exceed thirty-five dollars.

(3) The certified teacher administering the examination shall promptly provide the parent a statement indicating the child's score and whether he passed the examination.

G. Notwithstanding any rule, regulation, or other provision of law to the contrary, a high school diploma awarded by a home study program approved by the State Board of Elementary and Secondary Education shall be deemed by all public postsecondary educational institutions, all state departments, agencies, boards, and commissions, and all other state and local governmental entities to have all of the rights and privileges afforded to a high school diploma awarded by a state-approved nonpublic school.

Acts 1984, No. 446, §1; Acts 1988, No. 837, §1; Acts 2000, 1st Ex. Sess., No. 118, §2, eff. April 19, 2000; Acts 2010, No. 677, §1.



RS 17:236.2 - Home study program participants; admission to public schools

§236.2. Home study program participants; admission to public schools

A. The State Board of Elementary and Secondary Education, hereinafter referred to as the state board, shall adopt policies, rules, and regulations establishing procedures to be followed by city and parish school boards in admitting or readmitting to the public schools any child who, during the preceding school year or any portion thereof immediately preceding his admission or readmission to the public schools, participated in an approved home study program pursuant to the provisions of R.S. 17:236.

B. In adopting such policies, rules, and regulations, the state board shall provide for the screening and evaluation of such students, including, but not limited to, the administration of examinations to determine the grade level at which such child should be admitted or readmitted to the public schools.

C. The State Department of Education shall select, develop, validate, and/or provide for the administration of all examinations required by the state board pursuant to the provisions of this Section. Such examinations shall measure the skills of such students using the criteria developed pursuant to the provisions of R.S. 17:24.4 and R.S. 17:391.1 et seq.

D. Each child seeking admission or readmission to the public schools of this state pursuant to the provisions of this Section shall, as a prerequisite for such admission or readmission, fulfill all screening and evaluation requirements established by the state board.

E. Each city and parish school board shall adopt all policies, rules, and regulations necessary to provide for the implementation of the provisions of this Section, including, but not limited to, provisions for the screening and evaluation of students in accordance with the policies, rules, and regulations adopted by the state board and for administering such examinations as may be required by the state board. Such school boards shall use the results of such screening, evaluations, and examinations in determining the grade level at which such children shall be admitted or readmitted to the public schools under the respective jurisdictions of such boards.

Acts 1984, No. 448, §1, eff. July 6, 1984.



RS 17:236.3 - Repealed by Acts 2013, No. 294, §2.

§236.3 Repealed by Acts 2013, No. 294, §2.



RS 17:237 - Authority to suspend

§237. Authority to suspend

Pursuant to the authority contained in Article XIX, Section 5, of the Constitution of Louisiana, the Governor is hereby authorized to suspend the provisions of Sections 221, 230 and 233 of this Title, or any of them, for no longer than one calendar year, in any parish or parishes designated by him, in the event of disaster, flood, disorder, riot, violence, or any other emergency deemed sufficient by him.

Acts 1964, No. 109, §3.



RS 17:238 - Education of children having no permanent address, certain abandoned children, and children in foster care

§238. Education of children having no permanent address, certain abandoned children, and children in foster care

A. Notwithstanding any provision of law or regulation to the contrary, the governing authority of each public elementary and secondary school shall establish a policy to provide for the placement in school and for the education of any child temporarily residing within the jurisdiction of the board who has no permanent address, who has been abandoned by his parents, or who is in foster care pursuant to placement through the Department of Children and Family Services.

B. No governing authority of a public elementary or secondary school shall deny enrollment in school to any child solely because the child has no permanent address, because the child has been abandoned by his parents, or because the child is in foster care pursuant to placement through the Department of Children and Family Services; however, nothing in this Section shall require the enrollment of any child not permitted by another school system to attend school, either permanently or temporarily, as a result of disciplinary actions.

C. The governing authority of each public elementary and secondary school shall establish a policy to ensure that a child who is in foster care pursuant to placement through the Department of Children and Family Services shall be allowed to remain enrolled in the public school in which the child was enrolled at the time he entered foster care for the duration of the child's stay in the custody of the state or until he completes the highest grade offered at the school if the Department of Children and Family Services determines that remaining in that school is in the best interest of the child. If the foster care placement is outside the jurisdictional boundaries of the public school in which the child is enrolled, the governing authority of such school shall be responsible for providing free transportation for the child to and from a designated location which is within that school district and is located nearest to the child's residence and is determined to be appropriate by such governing authority and the Department of Children and Family Services. The Department of Children and Family Services shall be responsible for providing the child's transportation between that location and the child's residence.

Acts 1989, No. 251, §1; Acts 1995, No. 139, §1; Acts 2000, 1st Ex. Sess., No. 39, §1; Acts 2009, No. 297, §1, eff. Jan. 1, 2010; Acts 2012, No. 249, §1, eff. May 25, 2012.



RS 17:239 - Prohibition against unauthorized use of electronic telecommunication devices; exceptions; penalties

§239. Prohibition against unauthorized use of electronic telecommunication devices; exceptions; penalties

A. Effective beginning with the 2003-2004 school year and thereafter, no student, unless authorized by the school principal or his designee shall use or operate any electronic telecommunication device including any facsimile system, radio paging service, mobile telephone service, intercom, or electro-mechanical paging system in any public elementary or secondary school building or on the grounds thereof or in any school bus used to transport public school students.

B. A violation of the provisions of Subsection A of this Section may be grounds for disciplinary action by the school system, including but not limited to suspension from school.

C. Nothing in this Section shall affect the conduct of law enforcement activities including the use of electronic detection devices, dogs, or other means of conducting searches for weapons, drugs, or other contraband in whatever manner is otherwise permitted by law and consistent with local school board policy.

D. Nothing in this Section shall prohibit the use and operation by any person, including students, of any electronic telecommunication device described in Subsection A of this Section in the event of an emergency. Emergency means an actual or imminent threat to public health or safety which may result in loss of life, injury, or property damage.

Acts 1989, No. 526, §1; Acts 2003, No. 927, §1, eff. August 1, 2003.



RS 17:240 - Prohibition against use of tobacco in schools; prohibition against smoking on school bus; rules and regulations

§240. Prohibition against use of tobacco in schools; prohibition against smoking on school bus; rules and regulations

A. For purposes of this Section the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "School building" means any building located on the property of any elementary or secondary school, the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, and schools in the Special School District.

(2) "Smoking" means possession of a lighted cigar, cigarette, pipe, or any other lighted tobacco product.

B.(1) Notwithstanding any other provision of law, no person shall smoke, chew, or otherwise consume any tobacco or tobacco product in any elementary or secondary school building.

(2) No person shall smoke or carry a lighted cigar, cigarette, pipe, or any other form of smoking object or device on the grounds of any public or private elementary or secondary school property, the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, or schools in the Special School District, except in an area specifically designated as a smoking area.

(3) Smoking shall be prohibited on any school bus transporting children attending any public elementary or secondary school.

C.(1) The governing authority of each public elementary or secondary school shall and any governing authority of any nonpublic elementary or secondary school may adopt necessary rules and regulations to assure compliance with the provisions of this Section.

(2) The governing authority of each public elementary or secondary school and each nonpublic elementary or secondary school may provide for appropriate penalties for violators, including but not limited to disciplinary action or a fine not to exceed two hundred dollars, or both.

(3) The provisions of this Section shall be enforced by the local superintendents of education or their designees pursuant to any rules, regulations, and penalties promulgated pursuant to this Section.

D. Nothing in this Section shall apply to a home study program approved by the State Board of Elementary and Secondary Education in accordance with the provisions of R.S. 17:236.1.

Acts 1992, No. 480, §1, eff. June 20, 1992; Acts 1992, No. 698, §1; Acts 1994, 3rd Ex. Sess., No. 17, §1; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:251 - Short title; legislative intent

SUBPART C-1. THE EDUCATION/JUVENILE JUSTICE

PARTNERSHIP ACT

§251. Short title; legislative intent

A. This Subpart may be cited as the "Education/Juvenile Justice Partnership Act".

B. The legislature hereby finds and declares that:

(1) The good behavior and discipline of students are essential prerequisites to academic learning, the development of student character, and the general, as well as educational, socialization of children and youth.

(2) Bad behavior and lack of discipline in many schools of the state are impairing the quality of teaching, learning, character development, and socialization, and, in some schools, are creating real and potential threats to school and public safety.

(3) Greater communication, coordination, and collaboration need to exist between and among state, city, parish, and other local public school systems and juvenile justice agencies to address effectively issues affecting the behavior and discipline of students, especially with respect to safe school planning, mental health service delivery, family strengthening, alternative schools, special education, school zero tolerance policies, school suspensions, and positive behavioral supports.

Acts 2003, No. 1225, §3.



RS 17:252 - School master plans for supporting student behavior and discipline

§252. School master plans for supporting student behavior and discipline

A.(1) The State Board of Elementary and Secondary Education, in collaboration with the Louisiana Juvenile Justice Planning and Coordination Board, shall formulate, develop, and recommend to the Juvenile Justice Reform Act Implementation Commission by March 1, 2004, a model master plan for improving behavior and discipline within schools.

(2) The model master plan may include but need not be limited to guidelines for accomplishing the following:

(a) Improving communication, coordination, and collaboration between the schools and juvenile justice agencies.

(b) Improving safe school planning.

(c) Revising school zero tolerance policies to ensure compliance with all applicable provisions of law to ensure that schools do not make inappropriate referrals to juvenile justice agencies.

(d) Providing improved mental health services in or through the schools.

(e) Providing better assistance to parents in knowing about and accessing family strengthening programs.

(f) Improving the coordination of special education and juvenile justice services.

(g) Improving classroom management using positive behavioral supports and other effective disciplinary tools.

(h) Improving methods and procedures for the handling of school suspensions and the referral of students to alternative schools.

(i) Providing for better and more useful reporting on an annual basis of school behavioral and disciplinary problems.

B. Each city, parish, and other local public school board shall cause to be developed and shall submit by October 1, 2004, a master plan for each school under the board's jurisdiction for improving behavior and discipline in each such school based on the model master plan developed and approved by the State Board of Elementary and Secondary Education.

C. The model master plan for improving behavior and discipline within the schools and the school master plans required of city, parish, and other local public school boards by this Section shall not prohibit a teacher from removing a pupil from the classroom for disciplinary reasons in accordance with the provisions of R.S. 17:416.

D.(1) The school master plans required of city, parish, and other local public school boards by this Section shall make provision for pre-service and ongoing grade appropriate classroom management training for teachers, principals, and other appropriate school personnel regarding positive behavioral supports and reinforcement, conflict resolution, mediation, cultural competence, restorative practices, guidance and discipline, and adolescent development.

(2) City, parish, and other local public school boards shall provide ongoing classroom management courses and regularly review discipline data from each school to determine what additional classroom management training is needed, if any, and what additional classroom support activities should be provided by the principal and school administration.

Acts 2003, No. 1225, §3; Acts 2009, No. 240, §1; Acts 2010, No. 136, §1, eff. June 8, 2010.



RS 17:253 - Repealed by Acts 1997, No. 413, 1.

§253. Repealed by Acts 1997, No. 413, §1.



RS 17:254 - Repealed by Acts 1997, No. 413, 1.

§254. Repealed by Acts 1997, No. 413, §1.



RS 17:255 - Repealed by Acts 2010, No. 500, §1.

SUBPART C-2. PARENTS AS TEACHERS PROGRAM

§255. Repealed by Acts 2010, No. 500, §1.



RS 17:256 - Repealed by Acts 2010, No. 500, §1.

§256. Repealed by Acts 2010, No. 500, §1.



RS 17:257 - Repealed by Acts 2010, No. 500, §1.

§257. Repealed by Acts 2010, No. 500, §1.



RS 17:258 - Repealed by Acts 2010, No. 500, §1.

§258. Repealed by Acts 2010, No. 500, §1.



RS 17:259 - Repealed by Acts 2010, No. 500, §1.

§259. Repealed by Acts 2010, No. 500, §1.



RS 17:260 - Repealed by Acts 2010, No. 500, §1.

§260. Repealed by Acts 2010, No. 500, §1.



RS 17:261 - Constitution of the United States

SUBPART D. REQUIRED COURSES OF STUDY

§261. Constitution of the United States

Regular courses of study on the Constitution of the United States shall be given, beginning with the eighth grade and continuing thereafter, in all the public schools, high schools, colleges, universities and other educational institutions supported wholly or in part with the public funds of the state or of any political subdivision thereof.

The state board of education or the governing authority of the educational institution shall enforce the provisions of this Section.



RS 17:262 - Flag of the United States; required instruction

§262. Flag of the United States; required instruction

A. Not later than the 2000-2001 school year, a program of instruction on the flag of the United States of America shall be provided to students by the fifth grade as part of the social studies curriculum in the public elementary schools of this state. Such instruction, at a minimum, shall include the history of the American flag, etiquette, customs pertaining to the display and use of the flag, and such other patriotic exercises as provided by and in accordance with the provisions of 36 U.S.C. 170 et seq. on patriotic customs.

B. The State Board of Elementary and Secondary Education shall adopt rules and regulations in accordance with the Administrative Procedure Act to insure the proper implementation of this Section.

Acts 1999, No. 672, §1.



RS 17:263 - Adoption awareness; required instruction

§263. Adoption awareness; required instruction

A. Adoption awareness shall be required instruction for high school students in public and nonpublic secondary schools in a manner deemed appropriate by the school principal.

B. "Adoption awareness" as used in this Section means specific instruction on the benefits of adoption for families wishing to add a child, for potential adoptees, and for persons who are pregnant or who have a child for whom they are unable to care.

Acts 2006, No. 571, §1; Acts 2013, No. 329, §1.



RS 17:264 - Community service; high school diploma endorsement program

§264. Community service; high school diploma endorsement program

A.(1) The State Board of Elementary and Secondary Education may establish a "Distinction for Community Service" diploma endorsement program to recognize high school students who perform a certain number of hours of documented community service. The number of service hours required to earn a diploma endorsement shall be determined by the state board and shall accrue from the ninth grade through the twelfth grade.

(2) Not later than March first of each year, provided that a diploma endorsement program as authorized in Paragraph (1) of this Subsection is implemented, the state board shall provide a written report to the House Committee on Education and the Senate Committee on Education, which shall contain, at a minimum, the following:

(a) The goals and objectives of the diploma endorsement program.

(b) The number of community service endorsements awarded to students for the preceding school year.

(c) The types of community service performed by students for the preceding school year.

(d) The results and effectiveness of the program.

B. The State Board of Elementary and Secondary Education shall adopt necessary rules and guidelines for the proper implementation of any diploma endorsement program for community service developed pursuant to Paragraph (A)(1) of this Section, and each city, parish, and other local public school board shall provide for such community service in accordance with such rules and guidelines.

Acts 2012, No. 295, §1.



RS 17:265 - The Founding Principles of the United States of America; required instruction

§265. The Founding Principles of the United States of America; required instruction

A. The governing authority of each public school that offers courses in American history and civics as prerequisites to graduation shall integrate into such courses instruction regarding the Founding Principles of the United States of America.

B. Such instruction shall include but need not be limited to providing students with information on the following:

(1) The Creator-endowed unalienable rights of the people.

(2) Structure of government and separation of powers with checks and balances.

(3) Frequent and free elections in a representative government.

(4) Rule of law.

(5) Equal justice under the law.

(6) Private property rights.

(7) Federalism.

(8) Due process.

(9) Individual rights as set forth in the Bill of Rights.

(10) Individual responsibility.

Acts 2012, No. 393, §1.



RS 17:266 - Repealed by Acts 2013, No. 329, §2.

§266. Repealed by Acts 2013, No. 329, §2.



RS 17:267 - Repealed by Acts 2010, No. 500, §1.

§267. Repealed by Acts 2010, No. 500, §1.



RS 17:268 - Declaration of Independence and Federalist Papers

§268. Declaration of Independence and Federalist Papers

A. The Declaration of Independence of the United States of America shall be made required study in all elementary schools throughout the state.

B. The Federalist Papers shall be made required study in all the high schools throughout the state.

Acts 1987, No. 486, §1, eff. July 9, 1987.



RS 17:269 - Selective service obligation orientation program

§269. Selective service obligation orientation program

The state board of education may establish and administer, and each parish and city school board in the state may maintain in each public school to which applicable a selective service obligation orientation program of instruction which may be part of the required curriculum for all male students in grades higher than the eighth grade in the public schools of this state.

The program so established may require that every male student in the ninth, tenth and eleventh grades be given one hour of non credit instruction during each semester of each of such grades, by representatives of the Louisiana Selective Service System, in subject matter pertaining to armed forces obligations.

During the second semester of the twelfth grade every male student may be given six hours of instruction, without credit, in matters pertaining to his armed forces obligations, including but not necessarily restricted to matters relating to service in the regular armed forces, the reserves and officer procurement. Such instruction may include one hour of lecture by representatives of each of the following: (1) the Louisiana Selective Service System, (2) the Air Forces of the United States, (3) the United States Army, (4) the United States Navy, (5) the United States Marine Corps and (6) the United States Coast Guard.

Added by Acts 1964, No. 44, §1.



RS 17:270 - Repealed by Acts 2011, No. 294, §5.

§270. Repealed by Acts 2011, No. 294, §5.



RS 17:271 - Repealed by Acts 2011, No. 294, §5.

§271. Repealed by Acts 2011, No. 294, §5.



RS 17:271.1 - Repealed by Acts 2011, No. 294, §5.

§271.1. Repealed by Acts 2011, No. 294, §5.



RS 17:272 - French language and culture; teaching in public schools

§272. French language and culture; teaching in public schools

A. The French language and the culture and history of French populations in Louisiana and elsewhere in the Americas shall be taught for a sequence of years in the public elementary and high school systems of the state, in accordance with the following general provisions:

(1) As expeditiously as possible but not later than the beginning of the 1972-1973 school year, all public elementary schools shall offer at least five years of French instruction starting with oral French in the first grade; except that any parish or city school board, upon request to the State Board of Education, shall be excluded from this requirement, and such request shall not be denied. Requests already received from school boards for exclusion from the provisions of Act 408 of 19681 shall also be valid for exclusion from the provisions of this Act2 unless individual school boards deem otherwise. School boards which have not already requested exclusion may do so at any time between July 1, 1971, and the beginning of the 1972-1973 school year. The fact that any board is excluded, as here provided, from participation in the program established by this section shall in no case be construed to prohibit such school board from offering and conducting French courses in the curriculum of the schools it administers. In any school where the program provided for herein has been adopted the parent or other person legally responsible for a child may make written request to the parish school board requesting that said child be exempted from this program.

(2) As expeditiously as possible but not later than the beginning of the 1972-1973 school year, all public high schools shall offer a program of at least three years of instruction in the French language and at least one course included in the culture and history of the French populations of Louisiana and other French speaking areas in the Americas; except that any parish or city school board may request the State Board of Education to be excluded from this requirement and such request shall not be denied. Requests already received from school boards for exclusion from the provisions of Act 408 of 1968 shall also be valid for exclusion from the provisions of this Act unless individual school boards deem otherwise. School boards which have not already requested exclusion may do so at any time between July 1, 1971, and the beginning of the 1972-1973 school year.

B. Repealed by Acts 1971, No. 13, §3.

C. The State Board of Education, the state superintendent of education, and all other public educational officials and administrators are properly charged with the implementation of this section.

D. The State Board of Education, the state superintendent of education, and the parish School Boards participating in the program set forth in this section shall include in their budget provision for the implementation of this program; and may avail themselves of any funds which may be provided by the federal government or other sources in accordance with the existing law and regulations of this state.

Added by Acts 1968, No. 408, §§1 to 4. Amended by Acts 1968, Ex.Sess., No. 21, §1.

1All of the original provisions of R.S. 17:272 were enacted by Acts 1968, No. 408.

2Acts 1968, Ex.Sess., No. 21, amending R.S. 17:272(A).



RS 17:273 - Second languages; teaching in public schools

§273. Second languages; teaching in public schools

A. Commencing with the 1976-1977 school year, each parish school board and city school board in the state is hereby authorized to establish as a part of the general curriculum of instruction the teaching of a second language. The second language curriculum shall be so established as to include a program extending upward through all grades, commencing in the first grade and extending upwards to the twelfth grade, in a well articulated, sequential manner so as to afford all school children in the state the opportunity of attaining proficiency in a second language.

B.(1) If a parish or city school board does not establish a second language program by May 30, 1976, such a program shall be required upon presentation of a petition requesting the instruction of a particular second language. The petition shall be addressed and presented to the parish or city school board and shall request the instruction to be in a particular school. It shall contain the signatures of at least twenty-five percent of the heads of households of students attending a particular school within the jurisdiction of the parish or city school board. The superintendent of the parish or city schools shall determine the required number of signatures needed for each school and shall certify whether or not a petition contains the necessary number of signatures. Parents may petition to initiate second language programs in elementary schools, junior high schools, and senior high schools.

(2) Upon receiving a certified petition, the parish or city school board shall establish the teaching of the designated second language in said school as a part of the general curriculum of instruction. The instruction of the second language shall be developed to include the teaching of the language in each grade of said school in a well articulated and sequential manner so as to afford to the student the opportunity of attaining proficiency in the designated second language. Any student shall be exempted from the second language program upon request of the parent or guardian. The parent shall direct this request to the principal of the school or to the superintendent of the parish or city school system.

(3) Instructors in a second language would be regularly assigned certified teachers at the secondary level or certified second language specialist teachers in the elementary grades one through eight, itinerant in one or more schools, and/or foreign associate teachers selected and approved by the State Department of Education in cooperation with other appropriate state agencies. A second language specialist teacher with a full schedule of second language classes would not be counted in the pupil-teacher ratio in the school of assignment, but would be counted as an additional teacher.

(4) The cost of implementing a second language program at the secondary level (junior and/or senior high schools) will be borne by the local school system. The cost of implementing second language programs in the elementary grades over and beyond the base salary of regularly assigned teachers will be paid from state funds appropriated as a part of the total education budget of the State Department of Education.

C. The State Board of Elementary and Secondary Education shall establish guidelines, regulations, and policies for the implementation of a comprehensive curriculum in a second language in a well articulated sequential manner in order to carry out the intent of this Section.

Added by Acts 1975, No. 714, §1.



RS 17:273.1 - Critical languages; teaching in public schools

§273.1. Critical languages; teaching in public schools

A. As expeditiously as possible, but not later than the beginning of the 2010-2011 school year, the State Board of Elementary and Secondary Education shall ensure that secondary school students are afforded the opportunity to study at least one of the critical languages as defined by the United States Department of State and the United States Department of Education.

B. The State Board of Elementary and Secondary Education may phase in implementation of the requirements of this Section in accordance with the following timeline:

(1) Not later than the beginning of the 2010-2011 school year, students enrolled in at least twenty-five percent of the secondary schools in the state shall have the opportunity to study a critical language.

(2) Not later than the beginning of the 2011-2012 school year, students enrolled in at least fifty percent of the secondary schools in the state shall have the opportunity to study a critical language.

(3) Not later than the beginning of the 2012-2013 school year, students enrolled in at least seventy-five percent of the secondary schools in the state shall have the opportunity to study a critical language.

(4) Not later than the beginning of the 2013-2014 school year, every student enrolled in a secondary school in the state shall be afforded the opportunity to study at least one of the critical languages as defined by the United States Department of State and the United States Department of Education.

C. The State Board of Elementary and Secondary Education shall submit a written report regarding the progress made in implementing the provisions of this Section to the Senate Committee on Education and the House Committee on Education not later than March fifteenth of each year, until such time as the provisions of this Section have been fully implemented.

Acts 2008, No. 770, §1, eff. when sufficient funds are appropriated.



RS 17:273.2 - Foreign language immersion programs; certification process; criteria

§273.2. Foreign language immersion programs; certification process; criteria

A. The State Board of Elementary and Secondary Education shall develop and implement a process to certify foreign language immersion education programs as a means to provide statewide standards for foreign language immersion programs and assist and support schools and school districts in establishing and maintaining high quality, highly effective foreign language immersion programs.

B.(1) Beginning with the 2012-2013 school year and annually thereafter, the State Board of Elementary and Secondary Education shall designate any foreign language immersion program that consistently meets the criteria listed below as a "Certified Foreign Language Immersion Program".

(a) Adherence to state guidelines governing the minimum time of daily instruction in the immersion language.

(b) High quality immersion language teaching time.

(c) Protection of the written and oral forms of the immersion language as the exclusive language of communication within immersion teaching time.

(d) Evidence of immersion language teaching throughout content area teaching time.

(e) Immersion language teachers who possess native-like fluency in the immersion language.

(f) Articulated professional development on best practices for immersion teachers, English-speaking team teachers, and school administrators.

(g) Provision of student remediation, as needed, in the immersion language.

(h) Articulation, or planned articulation, throughout the elementary, secondary, and postsecondary levels of education.

(i) Visibility and recognition of the foreign language immersion program throughout the school.

(j) Written policies regarding entry into and exit from the foreign language immersion program.

(2) Notice of receipt of State Board of Elementary and Secondary Education designation as a "Certified Foreign Language Immersion Program" shall be included on the school's annual report card compiled by the Department of Education and in the academic records of each student enrolled in the program.

C. The State Board of Elementary and Secondary Education shall promulgate rules to implement the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 2011, No. 212, §1, eff. June 27, 2011.



RS 17:273.3 - Foreign language immersion programs; creation by local school boards; parent petition

§273.3. Foreign language immersion programs; creation by local school boards; parent petition

A. This Section shall be known and may be cited as the "Immersion School Choice Law".

B. The legislature finds that:

(1) Research indicates that students who participate in foreign language immersion programs, particularly French, demonstrate greater levels of proficiency in the English language, higher overall academic achievement, and higher levels of self-esteem.

(2) Learning a second language has a positive effect on intellectual growth and increased awareness of diverse cultures through access to history, art, and literature.

(3) Students in foreign language immersion programs have been shown to demonstrate enhanced cognitive functions in solving complex problems and mathematical computations through the development of more divergent and higher order thinking skills.

(4) In Louisiana, French language development and French language immersion programs, in particular, provide a better understanding of the state's social traditions and serve to promote, preserve, and develop our unique bilingual culture.

C.(1) Any local public school board may establish a foreign language immersion program in any school under its jurisdiction that shall be open to the enrollment of any student who resides within the jurisdictional boundaries of the school district.

(2)(a) Beginning with the 2014-2015 school year, a local school board, if requested in writing by the parents or legal guardians of at least twenty-five students seeking to be enrolled in kindergarten or of at least twenty-five students seeking to be enrolled in first grade who reside within the jurisdictional boundaries of the school district, shall establish a foreign language immersion program for such students, provided that all of the following apply:

(i) The parent or legal guardian of each student commits, in writing, that the student will participate in the program.

(ii) The requisite number of written requests are submitted to the local school board not later than March first prior to the school year in which the program is to be established.

(iii) The minimum foundation program formula provides funding to local school systems employing foreign language teachers to provide salary supplements for such teachers at a level equal to or greater than the level of funding provided for this purpose through such formula for the 2011-2012 fiscal year.

(iv) A sufficient number of foreign language teachers with the required credentials as prescribed by the State Board of Elementary and Secondary Education are available through programs administered by the Department of Education and the Council for the Development of French in Louisiana to establish the program.

(v) There is no existing foreign language immersion program offered by the local school board that has been certified by the State Board of Elementary and Secondary Education pursuant to R.S. 17:273.2.

(b) Such program shall be continued as long as at least twenty students remain enrolled in the program.

(c) The local school board shall ensure that any foreign language immersion program established pursuant to this Section is designated as a Certified Foreign Language Immersion Program by the State Board of Elementary and Secondary Education in accordance with R.S. 17:273.2 within three years from the date such program is established.

D. Notwithstanding any provision of R.S. 17:158 to the contrary, a local school board shall not be required to provide transportation to any student enrolled in a foreign language immersion program established pursuant to this Section that is located outside of the attendance zone of the school the student would otherwise attend, if providing such transportation would result in additional transportation costs to the school system.

E. A local public school board shall not deny enrollment in a foreign language immersion program to any student if all of the following conditions are met:

(1) The minimum foundation program formula provides funding to local school systems employing foreign language teachers to provide salary supplements for such teachers at a level equal to or greater than the level of funding provided for this purpose through such formula for the 2011-2012 fiscal year.

(2) A sufficient number of foreign language teachers with the required credentials as prescribed by the State Board of Elementary and Secondary Education are available through programs administered by the Department of Education and the Council for the Development of French in Louisiana to accommodate all interested students in the program.

(3) The student resides within the jurisdictional boundaries of the school

district.

(4) The student applies for enrollment in such a program by no later than March first of the school year prior to such enrollment.

(5) If the student is entering second grade or above, he is sufficiently proficient in the target language or is transferring from a certified foreign language program in another Louisiana school district.

F. The requirements of Subparagraph (C)(2)(b) and Subsection E of this Section shall apply to a foreign language immersion program established prior to the 2012-2013 school year. The local school board shall ensure that such program is designated as a Certified Foreign Language Immersion Program by the State Board of Elementary and Secondary Education in accordance with R.S. 17:273.2 by not later than July 1, 2017.

G. Nothing in this Section shall contravene any order of a court of competent jurisdiction providing for the assignment of pupils within the school system.

Acts 2013, No. 361, §1; Acts 2014, No. 196, §1, eff. July 1, 2014.



RS 17:273.4 - State Seal of Biliteracy

§273.4. State Seal of Biliteracy

A. The legislature finds and declares all of the following:

(1) It is the intent of the legislature to encourage excellence for all students, and the legislature wishes to publicly recognize students for exemplary achievements in academic studies.

(2) The study of world languages in public elementary and secondary schools should be encouraged because it contributes to a student's cognitive development, the national economy, and national security.

(3) Proficiency in multiple languages is critical in enabling Louisiana residents to participate effectively in a global political, social, and economic context and in expanding trade with other countries.

(4) The demand for employees to be fluent in more than one language is increasing both in Louisiana and throughout the world.

(5) The benefits to employers in having staff fluent in more than one language are clear and include access to an expanded market, allowing business owners to better serve their customers' needs, and the sparking of new marketing ideas that better target a particular audience and open a channel of communication with customers.

(6) The maintenance and promotion of Louisiana's heritage languages among its youth contributes to the vibrancy of the state's culture and supports its unique place in the United States and the world.

(7) It is the intent of the legislature to promote linguistic proficiency and cultural literacy in one or more languages in addition to English and to provide recognition of the attainment of these skills through the establishment of the State Seal of Biliteracy.

B. The purposes of the State Seal of Biliteracy are as follows:

(1) To encourage students to study languages.

(2) To certify attainment of biliteracy.

(3) To provide employers with a method of identifying people with language and biliteracy skills.

(4) To provide universities with a method to recognize and give academic credit to applicants seeking admission.

(5) To prepare students with twenty-first century skills.

(6) To recognize and promote world language instruction in public schools.

(7) To strengthen intergroup relationships, affirm the value of diversity, and honor the multiple cultures and languages of a community.

(8) To continue and renew Louisiana's historical tradition of bilingualism.

C.(1) The state superintendent of education shall be responsible for the following:

(a) Preparing and delivering to participating public school governing authorities an appropriate insignia to be affixed to the diploma or transcript of a student who has earned the State Seal of Biliteracy.

(b) Providing other information he deems necessary for school governing authorities to successfully participate in the State Seal of Biliteracy program.

(2) Public school governing authorities are encouraged but not required to participate in the State Seal of Biliteracy program. A participating school governing authority shall maintain appropriate records in order to identify students who have earned the seal and affix the appropriate insignia to the diploma or transcript of each student who earns the seal.

D.(1) The State Seal of Biliteracy certifies that a student meets all of the following criteria:

(a) Completion of all English language arts requirements for graduation.

(b) Passing the Reading and English parts of the ACT series with a score of nineteen or above.

(c) Proficiency in one or more languages other than English, demonstrated through one of the following methods:

(i) Passing a world language Advanced Placement examination with a score of three or higher or a world language International Baccalaureate examination with a score of four or higher. For languages in which an Advanced Placement test is not available, school systems may use an equivalent summative test as approved by the state superintendent of education.

(ii) Successful completion of a four-year high school course of study in a world language or successful completion of seven Carnegie units or more in language or content courses in a world language immersion setting.

(iii) Passing a foreign government's approved language examination and receiving a receipt of a certificate of competency from the authorizing government agency at the European B2 level, American Council on the Teaching of Foreign Languages Advanced Low level, or equivalent measures.

(2) If the primary language of a student in grades nine through twelve is other than English, he shall do both of the following in order to qualify for the State Seal of Biliteracy:

(a) Attain the Early Advanced proficiency level on the English Language Development Assessment.

(b) Meet the requirements of Paragraph (1) of this Subsection.

E.(1) The State Board of Elementary and Secondary Education shall promulgate rules in accordance with the Administrative Procedure Act to implement the provisions of this Section.

(2) For purposes of this Section, "world language" means a language other than English and includes American Sign Language.

Acts 2014, No. 99, §1.



RS 17:274 - Free enterprise; elective course

§274. Free enterprise; elective course

Public high schools may give instruction in an elective course in free enterprise in accordance with a course of study prescribed by the State Board of Elementary and Secondary Education for at least one semester, equal to one-half unit of credit. The State Board of Elementary and Secondary Education shall prescribe suitable teaching materials for the instruction.

Added by Acts 1976, No. 83, §1. Amended by Acts 1977, No. 324, §1, eff. July 13, 1977. Acts 1984, No. 283, §1, §2; Acts 2003, No. 296, §1, eff. June 13, 2003; Acts 2010, No. 327, §1.



RS 17:274.1 - Civics and Free Enterprise; required; exceptions

§274.1. Civics and Free Enterprise; required; exceptions

A. Except as provided in Subparagraph (B)(1)(b) of this Section, all public high schools shall give instruction in Civics and Free Enterprise as a prerequisite to graduation. Instruction shall be given in accordance with the course of study prescribed by the State Board of Elementary and Secondary Education as provided in this Section. The State Board of Elementary and Secondary Education shall prescribe suitable teaching materials for the instruction.

B.(1)(a) For students who enter the ninth grade on or after July 1, 2011, instruction in Civics shall be given for two semesters, equal to one unit of credit; such instruction shall include a section on Free Enterprise.

(b) For students who enter the ninth grade on or after July 1, 2014, Government, AP US Government and Politics: Comparative, or AP US Government and Politics: United States may be substituted for Civics as required by this Section and shall satisfy the Civics and Free Enterprise instruction as a prerequisite to graduation.

(2) Students who enter the ninth grade prior to July 1, 2011, shall be allowed to choose from the following:

(a) Instruction in Civics for two semesters, equal to one unit of credit, which shall include a section on Free Enterprise.

(b) Instruction in Civics and Free Enterprise in separate courses, and instruction shall be given in each course for one semester, equal to one-half unit of credit, respectively.

C.(1) The legislature finds that the study of Free Enterprise is crucial in the development of students as thoughtful, active citizens who understand the American economic system, appreciate democratic values, and can function productively in society. The legislature further finds it appropriate that the important principles of Free Enterprise be incorporated into the Civics curriculum as essential components of the way the nation and state operate. For the purposes of this Section,"Free Enterprise" means an economic system characterized by private or corporate ownership of capital goods, by investments that are determined by private decision rather than state control and by prices, production, and the distribution of goods that are determined in a free manner. Such instruction shall emphasize the positive values of profit and competition in a free economy and the enhancement of the worth and dignity of the individual under such a system.

(2) Free Enterprise instruction shall include coursework on personal finance, which shall include but not be limited to the following components:

(a) Income.

(b) Money management.

(c) Spending and credit.

(d) Savings and investing.

Added by Acts 1976, No. 83, §1. Acts 1984, No. 283, §1; Acts 2010, No. 327, §1; Acts 2014, No. 566, §1.



RS 17:275 - Curriculum; breast self-examination and cervical cancer tests

§275. Curriculum; breast self-examination and cervical cancer tests

All public junior and senior high schools shall provide instruction to all female students in the proper procedure for breast self-examination and the need for an annual Pap test for cervical cancer. Such instruction may be provided in the context of courses in the study of health, physical education, or such other appropriate curriculum or instruction period as may be determined by the respective local school boards. This instruction may be taught by a school nurse, physician, or competent medical instructor. The local school boards shall adopt rules and regulations necessary for the implementation of this program of instruction. No student shall be required to take such instruction if his parent or tutor submits a written statement indicating that such instruction conflicts with the religious beliefs of the student.

Added by Acts 1980, No. 789, §1, eff. Aug. 1, 1980.



RS 17:276 - Physical education programs; secondary schools

§276. Physical education programs; secondary schools

Each city and parish public school system, in accordance with the mandates of federal law and regulations, shall offer, as part of the physical education program at the secondary schools in such school system, sexually segregated contact sports and sexually integrated noncontact sports. Students enrolling in such physical education programs shall have the option of participating in sexually segregated contact sports, sexually integrated noncontact sports, or both.

Added by Acts 1980, No. 840, §1.



RS 17:277 - Black history and the historical contributions of all nationalities; required study

§277. Black history and the historical contributions of all nationalities; required study

A. Not later than the 1988-1989 school year each public high school shall offer instruction in black history and the historical contributions of all nationalities. Instruction shall be given as prescribed by the State Board of Elementary and Secondary Education. With the advice of the Louisiana Black Culture Commission, pursuant to the provisions of R.S. 25:833(4), the State Board of Elementary and Secondary Education shall prescribe suitable curricula and teaching materials for the required instruction.

B. The State Board of Elementary and Secondary Education shall adopt regulations to insure the proper implementation of this Section and each city and parish school board shall schedule such instruction in accordance with said regulations.

Acts 1987, No. 380, §1.



RS 17:278 - Braille; required instruction

§278. Braille; required instruction

The reading and writing of braille shall be taught to any student who is blind or legally blind as defined by the Board of Elementary and Secondary Education and when deemed appropriate by the Individualized Educational Program Committee. This instruction shall be provided through an individualized education program established by the board, and the instruction shall begin immediately upon the establishment of such a program.

Acts 1988, No. 170, §1.



RS 17:279 - Parenthood education; required course

§279. Parenthood education; required course

A. All public high schools offering home economics programs shall provide instruction in parenthood education. All other public high schools may provide instruction in parenthood education.

B. "Parenthood education" shall include but not be limited to instruction in family living and community relationships, the consequences of the lack of adequate prenatal care, home management, and the responsibilities of parenthood.

C. Except as set forth herein, all parenthood education instruction shall be taught by a certified teacher of secondary vocational home economics. The State Board of Elementary and Secondary Education shall prescribe a minimum twelve-hour requirement of university or college credit in family life education for any teacher who is not a certified secondary vocational home economics teacher to qualify to teach parenthood education.

Acts 1992, No. 812, §1, eff. July 7, 1992; Acts 1993, No. 967, §1, eff. June 25, 1993; Acts 2013, No. 329, §1.



RS 17:280 - Internet and cell phone safety education; required instruction

§280. Internet and cell phone safety education; required instruction

A. The governing authority of each public elementary and secondary school shall provide age and grade appropriate classroom instruction regarding Internet and cell phone safety. Such instruction shall be integrated into an existing course of study and shall include but need not be limited to providing students with information on the following with respect to both cell phones and the Internet:

(1) The safe and responsible use of social networking websites, chat rooms, electronic mail, bulletin boards, instant messaging, and other means of electronic communication.

(2) Risks of transmitting personal information.

(3) Recognizing, avoiding, and reporting solicitations by sexual predators.

(4) Recognizing and reporting illegal activities and communications.

(5) Recognizing and reporting harassment and cyberbullying.

(6) Recognizing and avoiding unsolicited or deceptive communications.

(7) Copyright laws on written materials, photographs, music, and video.

B. The State Board of Elementary and Secondary Education shall prescribe suitable teaching materials for instruction.

C. Each public school governing authority shall provide teaching materials regarding Internet and cell phone safety to parents and legal guardians.

D. No person shall have a cause of action against any school district, school, or school employee based on any statement made or action taken, or by the omission of any statement or action, regarding instruction required by this Section. The immunity from liability established in this Subsection shall not apply to any statement or action by a school employee that is maliciously, willfully, and deliberately intended to cause bodily harm to a student or to harass or intimidate a student.

Acts 2008, No. 672, §3; Acts 2012, No. 384, §1.



RS 17:281 - PERMITTED COURSES OF STUDY

SUBPART D-1. PERMITTED COURSES OF STUDY

§281. Instruction in sex education

A.(1)(a) Any public elementary or secondary school in Louisiana may, but is not required to, offer instruction in subject matter designated as "sex education", provided such instruction and subject matter is integrated into an existing course of study such as biology, science, physical hygiene, or physical education. When offered, such instruction shall be available also to nongraded special education students at age-appropriate levels. Except as otherwise required to comply with the provisions of Subparagraph (b) of this Paragraph, whether or not instruction in such matter is offered and at what grade level it is to be offered shall be at the option of each public local or parish school board, provided that no such instruction shall be offered in kindergarten or in grades one through six. Such instruction may be offered at times other than during the regular school day, at such times to be determined by each school board. All instruction in "sex education" shall be identified and designated "sex education".

(b) Effective beginning with the spring semester of the 1992-1993 school year and thereafter, whenever instruction in sex education is offered by any school, such instruction shall be available also to any student in such school, regardless of the student's grade level, who is pregnant or who is a mother or father.

(2) It is the intent of the legislature that, for the purposes of this Section, "sex education" shall mean the dissemination of factual biological or pathological information that is related to the human reproduction system and may include the study of sexually transmitted disease, pregnancy, childbirth, puberty, menstruation, and menopause, as well as the dissemination of factual information about parental responsibilities under the child support laws of the state. It is the intent of the legislature that "sex education" shall not include religious beliefs, practices in human sexuality, nor the subjective moral and ethical judgments of the instructor or other persons. Students shall not be tested, quizzed, or surveyed about their personal or family beliefs or practices in sex, morality, or religion.

(3) No contraceptive or abortifacient drug, device, or other similar product shall be distributed at any public school. No sex education course offered in the public schools of the state shall utilize any sexually explicit materials depicting male or female homosexual activity.

(4) The major emphasis of any sex education instruction offered in the public schools of this state shall be to encourage sexual abstinence between unmarried persons and any such instruction shall:

(a) Emphasize abstinence from sexual activity outside of marriage as the expected standard for all school-age children.

(b) Emphasize that abstinence from sexual activity is a way to avoid unwanted pregnancy, sexually transmitted diseases, including acquired immune deficiency syndrome, and other associated health problems.

(c) Emphasize that each student has the power to control personal behavior and to encourage students to base action on reasoning, self-esteem, and respect for others.

B. Notwithstanding any other provisions of law, the qualifications for all teachers or instructors in "sex education" shall be established and the selection of all such teachers or instructors shall be made solely and exclusively by the public local or parish school board.

C. All books, films, and other materials to be used in instruction in "sex education" shall be submitted to and approved by the local or parish school board and by a parental review committee, whose membership shall be determined by such board.

D. Any child may be excused from receiving instruction in "sex education" at the option and discretion of his parent or guardian. The local or parish school board shall provide procedures for the administration of this Subsection.

E. In the event of any violation of the provisions of this Section, the public local or parish school board in charge of administering and supervising the school where said violation has occurred, after proper investigation and hearing, shall correct the violation and take appropriate action to punish the offending party or parties responsible for said violation.

F. No program offering sex education instruction shall in any way counsel or advocate abortion.

G. A city or parish school system may accept federal funds for programs offering sex education only when the use of such funds does not violate the provisions of this Section and only upon approval by the local school board. The acceptance and use of federal funds for sex education shall in no way be construed to permit the use of any federally supplied materials that violate Louisiana law regulating sex education.

H. Notwithstanding any other provision of law, the Orleans Parish School Board may offer instruction in sex education at the third grade level or higher.

Acts 1979, No. 480, §1; Acts 1982, No. 581, §1, eff. Aug. 15, 1982; Acts 1987, No. 904, §1; Acts 1988, No. 917, §1, eff. July 26, 1988; Acts 1990, No. 1061, §1, eff. July 27, 1990; Acts 1992, No. 842, §1; Acts 1992, No. 1079, §1, eff. July 14, 1992; Acts 1993, No. 921, §1, eff. June 25, 1993.



RS 17:282 - Repealed by Acts 2009, No. 138, §3.

§282. Repealed by Acts 2009, No. 138, §3.



RS 17:282.1 - Watercraft safety course; establishment; implementation; purpose; student participation; rules and regulations; assistance from Department of Wildlife and Fisheries; definitions

§282.1. Watercraft safety course; establishment; implementation; purpose; student participation; rules and regulations; assistance from Department of Wildlife and Fisheries; definitions

A. The State Board of Elementary and Secondary Education and the state Department of Education, in consultation with the Department of Wildlife and Fisheries, shall establish and provide for the implementation of a watercraft safety course for students in public secondary schools in the state by not later than the second semester of the 1997-1998 school year. The purpose of the program shall be to promote the protection and safety of children when participating in water sports or recreation.

B. Any public secondary school may offer the watercraft safety course to any student wishing to participate in the course.

C. The board shall adopt such rules and regulations as are necessary to provide for the watercraft safety course including a requirement that if the course is offered in any public secondary school, it shall be integrated within the current physical education curriculum as a three-week course. Such rules and regulations shall also specify that all instruction and related supplies and materials be on an age-appropriate basis.

D. The consultation as required in Subsection A of this Section shall include assistance and participation by the Department of Wildlife and Fisheries in establishing and implementing the watercraft safety course and in the development of course content, supplies, and materials. The Department of Wildlife and Fisheries shall also assist and participate with the State Board of Elementary and Secondary Education and the state Department of Education in providing the necessary training to all individuals involved in the instruction of such course.

E. For purposes of this Section, the term "watercraft" shall be defined as provided in R.S. 34:851.2.

Acts 1997, No. 410, §1, eff. June 22, 1997.



RS 17:282.2 - Character education programs; legislative findings; clearinghouse for information; permissive curriculum; dissemination of information; progress reports; rules and regulations

§282.2. Character education programs; legislative findings; clearinghouse for information; permissive curriculum; dissemination of information; progress reports; rules and regulations

A. The legislature finds and acknowledges that while character development is a parental responsibility, the responsibility also extends to others. The legislature further finds that character education must be augmented and reinforced by public schools in order to prepare students to be productive, self-sufficient citizens who can ably assume societal responsibilities.

B. The State Board of Elementary and Secondary Education shall provide a clearinghouse for information on nonsectarian practices in character education programs within Louisiana and across the nation in order to assist public elementary and secondary schools in improving character education. Clearinghouse information shall include information about comprehensive character education programs or curricula, which focus on the development of character traits such as honesty, fairness, and respect for self and others.

C. Any city or parish school system may offer a nonsectarian character education curriculum pursuant to the provisions of this Section in kindergarten through grade twelve, which focuses on the development of character traits such as honesty, fairness, respect for self and others, or other character traits as determined by individual school communities.

D. The state superintendent of education shall insure that information on nonsectarian practices, models, and potential funding sources relative to character education programs is disseminated to all city and parish school systems in the state by not later than August 1, 1999, and by not later than August first annually thereafter.

E. Beginning January 1, 1999, the state superintendent shall annually provide a progress report on the implementation of the provisions of this Section and the effectiveness thereof to the House Committee on Education, the Senate Committee on Education, and the governor.

F. The State Board of Elementary and Secondary Education shall adopt rules and regulations in accordance with the Administrative Procedure Act necessary for the implementation of this Section and any city or parish school system offering a character education curriculum shall do so in accordance with such rules and regulations.

Acts 1998, 1st Ex. Sess., No. 149, §1.



RS 17:282.3 - Personal financial education; instruction

§282.3. Personal financial education; instruction

A. The legislature recognizes that young people must obtain the skills, knowledge, and experience necessary to manage their personal finances and obtain general financial literacy. Education in personal financial management helps prepare students for the workforce and for financial independence by developing a sense of individual responsibility and improving life skills, as well as a thorough understanding of consumer economics. Financial education integrates instruction in valuable life skills with instruction in economics, including income and taxes, money management, investment and spending, and the importance of personal savings.

B.(1) Any public elementary or secondary school may offer instruction in personal financial management based on the concept of achieving financial literacy through the teaching of personal management skills and the basic principles involved with earning, spending, saving, and investing. Such instruction and subject matter shall be integrated into an existing course of study.

(2) The State Board of Elementary and Secondary Education shall adopt necessary rules and guidelines to ensure the proper implementation of this Section and any city, parish, or other local public school board offering such instruction shall do so in accordance with such rules and guidelines.

C. The State Board of Elementary and Secondary Education shall establish and maintain a clearinghouse for instructional materials and information regarding model financial education programs and best practices.

Acts 2001, No. 681, §1, eff. June 25, 2001.



RS 17:282.4 - Youth suicide prevention programs; intent; rules; services; funding

§282.4. Youth suicide prevention programs; intent; rules; services; funding

A.(1) The legislature recognizes that adolescent suicide cuts across ethnic, economic, social, and age boundaries and has a tremendous and traumatic impact on surviving family members.

(2) The legislature finds that suicide is a significant cause of death in the United States, and that the health and well-being of our youth is critically important to the public welfare of Louisiana. The legislature further finds that attempted suicide is usually a symptom indicating that a person is experiencing stressful or traumatic events that push their normal coping strategies to the limit.

(3) It is the intent of the legislature to provide appropriate and timely help to Louisiana's youth and families, to improve access and availability of prevention services statewide, and to prevent youth suicide and suicidal behaviors.

B. The State Board of Elementary and Secondary Education shall prescribe such rules and regulations as are necessary and proper for a statewide youth suicide prevention plan in public elementary and secondary schools. Such rules and regulations shall be developed collaboratively with the Department of Health and Hospitals, Adolescent Health Initiative, and shall include the following:

(1) Procedures for the development of programs in the city, parish, and other local public school systems.

(2) Standards and policies for programs to offer services which may include but shall not be limited to the following:

(a) Individual, family, and group counseling services related to youth suicide prevention.

(b) Referral, crisis intervention, and information for students, parents, and school personnel.

(c) Training for school personnel and others responsible for counseling or supervising student activities.

C. Any city, parish, or other local public school system offering a youth suicide prevention program established pursuant to this Section shall do so in accordance with such rules and regulations adopted by the state board, and may include but shall not be limited to the following:

(1) Classroom instruction integrated into the curricula designed to achieve any of the following objectives:

(a) Encourage sound decisionmaking and promote ethical development.

(b) Increase student awareness of the relationship between drug and alcohol use and youth suicide.

(c) Teach students to recognize signs of suicidal tendencies and other facts about youth suicide.

(d) Inform students of the available community youth suicide prevention services.

(e) Further cooperative efforts of school personnel and community youth suicide prevention program personnel.

(2) School- or community-based alternative programs outside of the classroom.

D.(1) A statewide youth suicide prevention plan shall be implemented upon the appropriation of funds specifically for this purpose. A portion of such funds shall be budgeted for purposes of program implementation to the State Board of Elementary and Secondary Education and to the Department of Health and Hospitals, Adolescent Health Initiative.

(2) Any local youth suicide prevention program may be established and implemented in a city, parish, or other local public school system upon identifying and securing funds or services from other state and local agencies.

E. The state Department of Education and the Department of Health and Hospitals shall jointly submit an annual report to the Senate and House committees on education on the status and effectiveness of the programs established pursuant to this Section.

Acts 2001, No. 729, §1, eff. June 25, 2001.



RS 17:283 - Interdisciplinary courses; dropout prevention

§283. Interdisciplinary courses; dropout prevention

Each city and parish school board in this state may develop and implement, after submission to the State Board of Elementary and Secondary Education for approval, on or before such date as the board shall establish, a plan for modification of approved course content and structure to produce interdisciplinary courses for purposes of enhancing dropout prevention programs.

Acts 1989, No. 468, §1.



RS 17:284 - American Sign Language; secondary schools

§284. American Sign Language; secondary schools

A. Any public high school shall offer instruction in a course in American Sign Language as an elective course provided a sufficient number of students desire to enroll in such a course. Any public high school offering a course in American Sign Language shall provide instruction to any pupil wishing to participate in that course. The State Board of Elementary and Secondary Education shall establish by rule criteria for each parish or city school board to determine whether a sufficient number of students desire a course in American Sign Language and shall develop appropriate procedures for submittal of such determinations by any parish or city school board wishing to offer such instruction. The board shall provide by rule for the implementation of this requirement. The board shall prescribe suitable teaching materials for the instruction and provide for teacher qualifications.

B. As used in this Section "American Sign Language" shall mean a visual language which has emerged from the deaf culture and is comprised of handshapes, movement, and body and facial expression, and possesses an identifiable syntax and grammar specific to visual languages which incorporates spatial relationships as a linguistic factor.

C. Any parish or city school board offering American Sign Language in any school under its jurisdiction shall schedule such instruction in accordance with the regulations of the State Board of Elementary and Secondary Education.

Acts 1991, No. 512, §1.



RS 17:285 - African language; public elementary and secondary schools

§285. African language; public elementary and secondary schools

Beginning with the 1992-1993 school year, any public elementary or secondary school may offer a program of instruction in an African language or languages. The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to insure the proper implementation of this Section and any city or parish school board offering such instruction shall do so in accordance with such rules and regulations.

Acts 1992, No. 470, §1, eff. June 20, 1992.



RS 17:285.1 - Science education; development of critical thinking skills

§285.1. Science education; development of critical thinking skills

A. This Section shall be known and may be cited as the "Louisiana Science Education Act".

B.(1) The State Board of Elementary and Secondary Education, upon request of a city, parish, or other local public school board, shall allow and assist teachers, principals, and other school administrators to create and foster an environment within public elementary and secondary schools that promotes critical thinking skills, logical analysis, and open and objective discussion of scientific theories being studied including, but not limited to, evolution, the origins of life, global warming, and human cloning.

(2) Such assistance shall include support and guidance for teachers regarding effective ways to help students understand, analyze, critique, and objectively review scientific theories being studied, including those enumerated in Paragraph (1) of this Subsection.

C. A teacher shall teach the material presented in the standard textbook supplied by the school system and thereafter may use supplemental textbooks and other instructional materials to help students understand, analyze, critique, and review scientific theories in an objective manner, as permitted by the city, parish, or other local public school board unless otherwise prohibited by the State Board of Elementary and Secondary Education.

D. This Section shall not be construed to promote any religious doctrine, promote discrimination for or against a particular set of religious beliefs, or promote discrimination for or against religion or nonreligion.

E. The State Board of Elementary and Secondary Education and each city, parish, or other local public school board shall adopt and promulgate the rules and regulations necessary to implement the provisions of this Section prior to the beginning of the 2008-2009 school year.

Acts 2008, No. 473, §1, eff. June 25, 2008.



RS 17:286 - Violence prevention, self-esteem, and peer mediation

§286. Violence prevention, self-esteem, and peer mediation

A. Any public elementary or secondary school in Louisiana may offer instruction in violence prevention, self-esteem, and peer mediation. The curriculum for such instruction shall be developed and approved by the State Board of Elementary and Secondary Education.

B. The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations to insure the proper implementation of this Section and any city or parish school board offering such instruction shall do so in accordance with such rules and regulations.

Acts 1994, 3rd Ex. Sess., No. 47, §1.



RS 17:286.1 - Short title

SUBPART D-2. BALANCED TREATMENT FOR

CREATION-SCIENCE AND EVOLUTION-SCIENCE

IN PUBLIC SCHOOL INSTRUCTION

§286.1. Short title

This Subpart shall be known as the "Balanced Treatment for Creation-Science and Evolution-Science Act."

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.2 - Purpose

§286.2. Purpose

This Subpart is enacted for the purposes of protecting academic freedom.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.3 - Definitions

§286.3. Definitions

As used in this Subpart, unless otherwise clearly indicated, these terms have the following meanings:

(1) "Balanced treatment" means providing whatever information and instruction in both creation and evolution models the classroom teacher determines is necessary and appropriate to provide insight into both theories in view of the textbooks and other instructional materials available for use in his classroom.

(2) "Creation-science" means the scientific evidences for creation and inferences from those scientific evidences.

(3) "Evolution-science" means the scientific evidences for evolution and inferences from those scientific evidences.

(4) "Public schools" mean public secondary and elementary schools.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.4 - Authorization for balanced treatment; requirement for nondiscrimination

§286.4. Authorization for balanced treatment; requirement for nondiscrimination

A. Commencing with the 1982-1983 school year, public schools within this state shall give balanced treatment to creation-science and to evolution-science. Balanced treatment of these two models shall be given in classroom lectures taken as a whole for each course, in textbook materials taken as a whole for each course, in library materials taken as a whole for the sciences and taken as a whole for the humanities, and in other educational programs in public schools, to the extent that such lectures, textbooks, library materials, or educational programs deal in any way with the subject of the origin of man, life, the earth, or the universe. When creation or evolution is taught, each shall be taught as a theory, rather than as proven scientific fact.

B. Public schools within this state and their personnel shall not discriminate by reducing a grade of a student or by singling out and publicly criticizing any student who demonstrates a satisfactory understanding of both evolution-science or creation-science and who accepts or rejects either model in whole or part.

C. No teacher in public elementary or secondary school or instructor in any state-supported university in Louisiana, who chooses to be a creation-scientist or to teach scientific data which points to creationism shall, for that reason, be discriminated against in any way by any school board, college board, or administrator.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.5 - Clarifications

§286.5. Clarifications

This Subpart does not require any instruction in the subject of origins but simply permits instruction in both scientific models (of evolution-science and creation-science) if public schools choose to teach either. This Subpart does not require each individual textbook or library book to give balanced treatment to the models of evolution-science and creation-science; it does not require any school books to be discarded. This Subpart does not require each individual classroom lecture in a course to give such balanced treatment but simply permits the lectures as a whole to give balanced treatment; it permits some lectures to present evolution-science and other lectures to present creation-science.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.6 - Funding of inservice training and materials acquisition

§286.6. Funding of inservice training and materials acquisition

Any public school that elects to present any model of origins shall use existing teacher inservice training funds to prepare teachers of public school courses presenting any model of origins to give balanced treatment to the creation-science model and the evolution-science model. Existing library acquisition funds shall be used to purchase nonreligious library books as are necessary to give balanced treatment to the creation-science model and the evolution-science model.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:286.7 - Curriculum development

§286.7. Curriculum development

A. Each city and parish school board shall develop and provide to each public school classroom teacher in the system a curriculum guide on presentation of creation-science.

B. The governor shall designate seven creation-scientists who shall provide resource services in the development of curriculum guides to any city or parish school board upon request. Each such creation-scientist shall be designated from among the full-time faculty members teaching in any college and university in Louisiana. These creation-scientists shall serve at the pleasure of the governor and without compensation.

Added by Acts 1981, No. 685, §1.

NOTE: The Balanced Treatment for Creation-Science and Evolution-Science Act, R.S. 17:286.1 to 286.7, was held unconstitutional in Edwards v. Aguillard, La. 1987, 107 S.Ct. 2573, 96 L.Ed.2d 510.



RS 17:291 - Repealed by Acts 2010, No. 500, §1.

SUBPART E. PART-TIME SCHOOLS

§291. Repealed by Acts 2010, No. 500, §1.



RS 17:292 - Repealed by Acts 2010, No. 500, §1.

§292. Repealed by Acts 2010, No. 500, §1.



RS 17:293 - Repealed by Acts 2010, No. 500, §1.

§293. Repealed by Acts 2010, No. 500, §1.



RS 17:294 - Repealed by Acts 2010, No. 500, §1.

§294. Repealed by Acts 2010, No. 500, §1.



RS 17:295 - Repealed by Acts 2010, No. 500, §1.

§295. Repealed by Acts 2010, No. 500, §1.



RS 17:321 - Repealed by Acts 1956, No. 319, 8; Acts 1960, No. 496, IX

SUBPART F. CHANGE OF USE OR

CLASSIFICATION OF SCHOOLS

§321. Repealed by Acts 1956, No. 319, §8; Acts 1960, No. 496, §IX



RS 17:322 - Repealed by Acts 2010, No. 500, §1.

§322. Repealed by Acts 2010, No. 500, §1.



RS 17:323 - Repealed by Acts 2010, No. 500, §1.

§323. Repealed by Acts 2010, No. 500, §1.



RS 17:324 - Repealed by Acts 2010, No. 500, §1.

§324. Repealed by Acts 2010, No. 500, §1.



RS 17:325 - Repealed by Acts 2010, No. 500, §1.

§325. Repealed by Acts 2010, No. 500, §1.



RS 17:326 - Repealed by Acts 2010, No. 500, §1.

§326. Repealed by Acts 2010, No. 500, §1.



RS 17:331 - Repealed by Acts 2010, No. 544, §1.

SUBPART G-1. HIGH SCHOOL STUDENTS DATA BASE

§331. Repealed by Acts 2010, No. 544, §1.



RS 17:332 - Repealed by Acts 2010, No. 544, §1.

§332. Repealed by Acts 2010, No. 544, §1.



RS 17:333 - Repealed by Acts 2010, No. 544, §1.

§333. Repealed by Acts 2010, No. 544, §1.



RS 17:334 - Repealed by Acts 2010, No. 544, §1.

§334. Repealed by Acts 2010, No. 544, §1.



RS 17:334.1 - Repealed by Acts 2010, No. 544, §1.

§334.1. Repealed by Acts 2010, No. 544, §1.



RS 17:335 - Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.

SUBPART G-2. OPERATION OF SEPARATE SCHOOLS

FOR WHITE AND COLORED

§335. Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.



RS 17:336 - Repealed by Acts 1960, 1st Ex.Sess., No. 7, 1, eff. Nov. 8, 1960

§336. Repealed by Acts 1960, 1st Ex.Sess., No. 7, §1, eff. Nov. 8, 1960



RS 17:337 - Repealed by Acts 1960, 1st Ex.Sess., No. 8, eff. Nov. 8, 1960

§337. Repealed by Acts 1960, 1st Ex.Sess., No. 8, eff. Nov. 8, 1960



RS 17:341 - Purpose

SUBPART H. YEAR-ROUND OPERATION OF SCHOOLS

§341. Purpose

In order to provide for improved curricula; to promote the maximum utilization of public schoolhouses and other school facilities; to increase the efficiency of administration; and to make possible the realization of the full potential of students and school professionals, the legislature hereby enacts this Subpart for the purpose of providing a program of year-round operation of the public schools of this state. The legislature finds that the cost of education is substantially increased when many physical school facilities sit idle for three months of the year and that the rural and pioneer conditions which dictated summer closing of public schools no longer prevail in many areas of the state.

Added by Acts 1975, No. 664, §1.



RS 17:342 - Year-round operation

§342. Year-round operation

Any public school system in this state may convert to year-round operation under the provisions of this Subpart.

Added by Acts 1975, No. 664, §1.



RS 17:343 - Feasibility study; proposed plan of operation

§343. Feasibility study; proposed plan of operation

A. The school board of any school system proposing to convert to a year-round operation shall study the feasibility thereof and prepare a plan of operation and submit the results of such study and plan to the Louisiana State Board of Elementary and Secondary Education.

B. The feasibility study required by Subsection A shall be conducted pursuant to rules and regulations of the Louisiana State Board of Elementary and Secondary Education. Such study shall take into account the following:

(1) The present and projected enrollment of the system as a whole and for each grade actually taught.

(2) The extent of utilization of existing schoolhouses and other school facilities.

(3) The savings of future construction costs that would result from year-round operation.

(4) The problems of school staffing.

(5) The probability of public acceptance; and

(6) Such other matters as may be required by the Louisiana State Board of Elementary and Secondary Education.

C. The proposed plan of operation required by Subsection A shall be made pursuant to rules and regulations of the Louisiana State Board of Elementary and Secondary Education, and shall show all aspects of the proposed operation and shall provide for the following:

(1) The minimum number of days of school attendance for each pupil in each school year, pursuant to the requirements of R.S. 17:225.

(2) Any attendance center at which year-round operations shall be conducted, including the change of such center as the changing characteristics of the system may require.

(3) The basis of pupil assignments to the particular year for instruction and to attendance centers, including provisions for student transfers.

(4) Curriculum development and organization.

(5) Staffing, with adequate provisions for vacations and opportunities for professional growth of certified staff and faculty members.

(6) Student vacation time.

(7) Transportation and maintenance provisions; and

(8) Such other matters as the Louisiana State Board of Elementary and Secondary Education may require.

D. The feasibility study and the proposed plan of operation required by Subsection A shall also each contain an estimate of the total costs involved.

Added by Acts 1975, No. 664, §1.



RS 17:344 - Approval required prior to implementation

§344. Approval required prior to implementation

Except with respect to any year-round program of any school system in effect prior to September 12, 1975, no action shall be taken by any school board to implement a year-round operation of schools until the feasibility study and proposed plan of operation have been approved by the Louisiana State Board of Elementary and Secondary Education, and until the said board approves the implementation and determines that the implementation meets the requirements of this Subpart.

Added by Acts 1975, No. 664, §1.



RS 17:345 - Rules and regulations

§345. Rules and regulations

The Louisiana State Board of Elementary and Secondary Education shall adopt any and all rules and regulations necessary to implement and administer the provisions and intent of this Subpart. Pursuant to this authority, the board is hereby authorized to implement and administer this Subpart by providing the following:

(1) Formulas for the computation and distribution of funds so that a school system which converts to year-round operation receives the same amount of funds from each of the various sources as it would have received had it not so converted.

(2) Formulas for the computation and the providing of salaries and other benefits for all school personnel.

(3) For teacher contracts and tenure pursuant to the requirements of R.S. 17:441 through R.S. 17:471; and

(4) For any other requirements as the board may deem necessary.

Added by Acts 1975, No. 664, §1.



RS 17:346 - Rules and regulations; conflict with other laws

§346. Rules and regulations; conflict with other laws

All rules and regulations adopted by the Louisiana State Board of Elementary and Secondary Education shall be adopted so as to implement the general intent and purpose of the laws of this state which may appear in conflict with the provisions of this Subpart.

Added by Acts 1975, No. 664, §1.



RS 17:346.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§346.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:347 - Funding

§347. Funding

Any additional costs incurred by a school system as a result of the operation of year-round schools shall be paid by the school board of such system in accordance with the general laws of this state.

Added by Acts 1975, No. 664, §1.



RS 17:348 - Louisiana Schools for the Deaf and Visually Impaired; Louisiana Special Education Center; year-round operation; continuing service

§348. Louisiana Schools for the Deaf and Visually Impaired; Louisiana Special Education Center; year-round operation; continuing service

A. The Louisiana Schools for the Deaf and Visually Impaired and the Louisiana Special Education Center may operate year-round under the provisions of this Subpart, subject to the approval of the superintendent of the Special School District and subject to the availability of funds.

B. Special educational services at the Louisiana Special Education Center may be continued to be provided until the thirty-second birthday for individuals with severe physically handicapping conditions who are receiving work skill training and who have not reached employable proficiency by their twenty-second birthday, subject to the approval of the superintendent of the Special School District and subject to the availability of funds.

C. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

D, E. Repealed by Acts 2012, No. 441, §3.

Added by Acts 1979, No. 584, §1. Amended by Acts 1980, No. 441, §1; Acts 1985, No. 924, §1, eff. July 23, 1985; Acts 1992, No. 911, §2; Acts 2000, 1st Ex. Sess., No. 15, §1, eff. April 14, 2000; Acts 2012, No. 441, §§1, 3; Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 17:348.1 - To 348.7 Repealed by Acts 1960, 1st Ex.Sess., No. 6, 1, eff. Nov. 8, 1960

SUBPART I. CLOSING OF INTEGRATED SCHOOLS

§348.1. §§348.1 to 348.7 Repealed by Acts 1960, 1st Ex.Sess., No. 6, §1, eff. Nov. 8, 1960



RS 17:349.1 - Repealed by Acts 2004, No. 449, §1.

SUBPART J. CLOSURE OF PUBLIC SCHOOLS

BY EXECUTIVE OR LEGISLATIVE AUTHORITY

§349.1. Repealed by Acts 2004, No. 449, §1.



RS 17:349.2 - Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.

§349.2. Repealed by Acts 2004, No. 135, §1, and Acts 2004, No. 449, §1.



RS 17:349.3 - Repealed by Acts 2004, No. 449, §1.

§349.3. Repealed by Acts 2004, No. 449, §1.



RS 17:349.4 - Repealed by Acts 2004, No. 449, §1.

§349.4. Repealed by Acts 2004, No. 449, §1.



RS 17:349.5 - Repealed by Acts 2004, No. 449, §1.

§349.5. Repealed by Acts 2004, No. 449, §1.



RS 17:350.1 - Repealed by Acts 1985, No. 831, 1.

SUBPART K. SUSPENDING OR CLOSING PUBLIC SCHOOLS

§350.1. Repealed by Acts 1985, No. 831, §1.



RS 17:350.2 - Repealed by Acts 2004, No. 449, §1.

§350.2. Repealed by Acts 2004, No. 449, §1.



RS 17:350.3 - Repealed by Acts 2004, No. 449, §1.

§350.3. Repealed by Acts 2004, No. 449, §1.



RS 17:350.4 - Repealed by Acts 2004, No. 449, §1.

§350.4. Repealed by Acts 2004, No. 449, §1.



RS 17:350.5 - Repealed by Acts 2004, No. 449, §1.

§350.5. Repealed by Acts 2004, No. 449, §1.



RS 17:350.6 - Repealed by Acts 2004, No. 449, §1.

§350.6. Repealed by Acts 2004, No. 449, §1.



RS 17:350.7 - Repealed by Acts 2004, No. 449, §1.

§350.7. Repealed by Acts 2004, No. 449, §1.



RS 17:350.8 - Repealed by Acts 2004, No. 449, §1.

§350.8. Repealed by Acts 2004, No. 449, §1.



RS 17:350.9 - Repealed by Acts 2004, No. 449, §1.

§350.9. Repealed by Acts 2004, No. 449, §1.



RS 17:350.10 - Repealed by Acts 2004, No. 449, §1.

§350.10. Repealed by Acts 2004, No. 449, §1.



RS 17:350.11 - Repealed by Acts 2004, No. 449, §1.

§350.11. Repealed by Acts 2004, No. 449, §1.



RS 17:350.12 - Repealed by Acts 2004, No. 449, §1.

§350.12. Repealed by Acts 2004, No. 449, §1.



RS 17:350.13 - Repealed by Acts 2004, No. 449, §1.

§350.13. Repealed by Acts 2004, No. 449, §1.



RS 17:350.14 - Repealed by Acts 2004, No. 449, §1.

§350.14. Repealed by Acts 2004, No. 449, §1.



RS 17:350.21 - University laboratory schools operated by Louisiana State University and Agricultural and Mechanical College and by Southern University and Agricultural and Mechanical College; funding formula

SUBPART L. LABORATORY SCHOOL FUNDING

§350.21. University laboratory schools operated by Louisiana State University and Agricultural and Mechanical College and by Southern University and Agricultural and Mechanical College; funding formula

A. Any elementary or secondary school operated by Louisiana State University and Agricultural and Mechanical College or by Southern University and Agricultural and Mechanical College shall be considered a public elementary or secondary school and, as such, shall be annually appropriated funds as determined by applying the formula contained in Subsection B of this Section.

B. Each student, as identified by the preceding year's October first membership, at the schools provided for in Subsection A of this Section shall be provided for and funded as provided for in Article VIII, Section 13 of the Constitution of Louisiana. The State Board of Elementary and Secondary Education shall allocate annually from the minimum foundation program an amount per student in each school equal to the amount allocated per student to the East Baton Rouge Parish School Board.

C. The funds appropriated for the schools provided for in this Section shall be allocated to the institution of higher education operating such a school. Each such institution of higher education shall expend such funds to operate such schools.

D. The funds provided pursuant to the provisions of this Section during any one fiscal year shall not supplant funding provided by a higher education institution for the previous fiscal year to any elementary or secondary school operated by the institution.

E. Notwithstanding any provision of this Section to the contrary, the funding provided pursuant to the provisions of this Section shall not exceed the average per pupil funding provided by the minimum foundation program formula for other elementary or secondary schools operated by public institutions of higher education.

Acts 1995, No. 919, §1, eff. June 28, 1995; Acts 1997, No. 880, §1.



RS 17:351 - Free school books and other materials of instruction

PART IV. FREE SCHOOL BOOKS AND OTHER

MATERIALS OF INSTRUCTION

§351. Free school books and other materials of instruction

A.(1) The State Board of Elementary and Secondary Education shall prescribe and adopt school books and other materials of instruction, which it shall supply without charge to the children of this state at the elementary and secondary levels out of funds appropriated therefor by the legislature in accordance with the requirements of Article VIII, Section 13(A) of the Constitution of Louisiana.

(2) The State Board of Elementary and Secondary Education shall prescribe and adopt those school books and other materials of instruction which accurately reflect the contributions and achievements of people of differing races.

(3) The State Board of Elementary and Secondary Education shall prescribe and adopt those school books and other materials of instruction which promote an understanding of the history and values of the people of the United States and Louisiana, including the free enterprise system, private property, constitutional liberties, democratic values, and traditional standards of moral values.

B. The board also shall prescribe and supply schoolbooks and other materials of instruction for use by students attending vocational-technical schools and programs under the jurisdiction of the board.

C.(1) The board shall establish rules and procedures for supplying schoolbooks and other materials of instruction approved by the State Board of Elementary and Secondary Education as required by this Section for children participating in any home study program approved by the board when available. Such rules and procedures shall include but not be limited to a requirement that any schoolbooks and other materials of instruction provided pursuant to this Subsection shall be made available only to the child or children of the parent or legal guardian obtaining approval for a home study program.

(2) The board shall provide a copy of such rules and procedures to any parent or legal guardian applying for approval of a home study program.

D. Notwithstanding any law, rule, regulation, or policy to the contrary, a city, parish, or other local public school board may use state funds to purchase computer hardware.

Acts 1975, No. 646, §1; Acts 1991, No. 338, §1; Acts 1993, No. 299, §1, eff. June 2, 1993; Acts 2010, No. 328, §1, eff. June 18, 2010.



RS 17:352 - Books, films, other school materials; screening required

§352. Books, films, other school materials; screening required

A.(1) The State Board of Elementary and Secondary Education or the state Department of Education shall take such action as is necessary to assure that all school books and materials of instruction submitted for state adoption are thoroughly screened, reviewed, and approved as to their content by the State Board of Elementary and Secondary Education and the local parish or city school board concerned.

(2) The State Board of Elementary and Secondary Education or the state Department of Education shall take such action as is necessary to assure that any state committee or other group responsible for screening, reviewing, and evaluating any materials of instruction and computer and related technological equipment and supplies, including but not limited to any group created pursuant to the provisions of R.S. 17:415.1, shall contain a membership not less than one-third of which are teachers as defined in R.S. 17:415.1.

B. The State Board of Elementary and Secondary Education shall maintain a copy of all approved textbooks and teaching materials. Such textbooks and teaching materials shall be maintained in the Department of Education for a period of one year following their initial approval and thereafter shall be maintained in the department's book depository during the time they are approved for use in Louisiana's public schools. Such textbooks and teaching materials shall be available for public inspection during regular office hours.

C. The State Board of Elementary and Secondary Education shall adopt rules and regulations to carry out the provisions of this Section.

D. Whoever intentionally violates any provision of this Section shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed five hundred dollars or by imprisonment for not to exceed six months, or both.

Acts 1975, No. 646, §1. Amended by Acts 1981, No. 618, §1; Acts 1997, No. 1024, §1; Acts 1999, No. 190, §1.



RS 17:353 - Costs of administration; textbooks and instructional material distribution to nonpublic school students

§353. Costs of administration; textbooks and instructional material distribution to nonpublic school students

A. Beginning with the 1993-1994 school year, each city and parish school board which disburses school library books, textbooks, and other materials of instruction to nonpublic school students shall submit to the superintendent of education such documentation as he may require to verify the administrative costs incurred by the school board in the disbursement of such books and instructional materials.

B. The verified costs of administration incurred by each city and parish school board shall be paid by the state.

Acts 1993, No. 650, §1, eff. June 16, 1993.



RS 17:354 - Academic Improvement Fund; creation; purpose; uses

§354. Academic Improvement Fund; creation; purpose; uses

A. The "Academic Improvement Fund", hereinafter referred to as the "fund", is hereby created within the state treasury. The source of monies deposited into the fund shall be legislative appropriation. Monies in the fund shall be subject to appropriation by the legislature and shall be available exclusively for programs which provide opportunities to students to acquire the skills to achieve academic success and become employable, productive, and responsible citizens.

B. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Such monies shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C, D. Repealed by Acts 2001, No. 1182, §9, eff. July 1, 2001.

Acts 1997, No. 473, §1, eff. June 30, 1997; Acts 1998, 1st Ex. Sess., No. 52, §1, eff. April 28, 1998; Acts 2001, No. 1182, §§2 and 9, eff. July 1, 2001.



RS 17:355 - Parental access to instructional materials

§355. Parental access to instructional materials

A. A parent of a child attending a public elementary or secondary school shall be entitled to access to instructional materials as provided in this Section.

B. A parent is entitled to:

(1) Review instructional materials used by or administered to the parent's child.

(2) Review any survey before the survey is administered or distributed by a school to a student.

C. Each local school board shall adopt rules and policies for each school to make instructional materials readily available for review as provided in this Section. The rules may specify reasonable hours for review. The rules shall provide that the school shall provide access to instructional materials to a parent upon request. If a parent requests a paper copy of material that can be readily copied using school equipment, such copy shall be provided. The rules shall establish reasonable and customary fees to be collected by the school to cover the cost of providing such copies. No provision of law or school board policy shall prohibit or interfere with a parent's ability to make his own copies on school premises via mobile or other device. The principal of each school shall ensure that the school complies with such rules.

D. For purposes of this Section:

(1) "Instructional materials" means content that conveys the knowledge or skills of a subject in the school curriculum through a medium or a combination of media for conveying information to a student. It also includes any nonsecure test, nonsecure assessment, or survey administered to a student. The term also includes books, supplementary materials, teaching aids, computer software, magnetic media, DVD, CD-ROM, computer courseware, online material, information, or services, or an electronic medium or other means of conveying information to the student or otherwise contributing to the learning process.

(2) "Parent" means the parent or legal guardian of a child.

(3) "Survey" means any evaluative instrument or questionnaire that is not an assessment of academic knowledge, skills, or abilities, administered as part of a state, national, or international assessment or by itself.

Acts 2014, No. 436, §1, eff. Aug. 1, 2014.



RS 17:361 - Required reports and records; cost reimbursement to approved nonpublic schools

PART IV-A. REIMBURSEMENT OF REQUIRED COSTS

§361. Required reports and records; cost reimbursement to approved nonpublic schools

The superintendent of education, in accordance with rules and regulations adopted by the Board of Elementary and Secondary Education, shall annually reimburse each approved nonpublic school, for each school year beginning on and after July, 1979, an amount equal to the actual cost incurred by each such school during the preceding school year for providing school services, maintaining records and completing and filing reports required by law, regulation or requirement of a state department, state agency, or local school board to be rendered to the state, including but not limited to any forms, reports or records relative to school approval or evaluation, public attendance, pupil health and pupil health testing, transportation of pupils, federally-funded educational programs including school lunch and breakfast programs, school textbooks and supplies, library books, pupil appraisal, pupil progress, transfer of pupils, teacher certification, teacher continuing education programs, unemployment, annual school data, and any other education-related data which are now or hereafter shall be required of such nonpublic school by law, regulation or requirement of a state department, state agency, or local school board.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:362 - Applications for reimbursement

§362. Applications for reimbursement

Each school which seeks reimbursement pursuant to this Part shall submit to the superintendent an application therefor, together with such additional reports and documents as the superintendent may require, at such times, in such form, and containing such information as the superintendent may prescribe in order to carry out the purposes of this Part.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:363 - Maintenance of records

§363. Maintenance of records

Each school which seeks reimbursement pursuant to this Part shall maintain a separate account or system of accounts for the expenses incurred in rendering the required services for which reimbursement is authorized by R.S. 17:361. Such records and accounts shall contain such information and be maintained in accordance with regulations adopted by the board, but for expenditures made in the school year 1979-1980, the application for reimbursement made in 1980, pursuant to R.S. 17:361 shall be supported by such reports and documents as the superintendent shall require. In promulgating such regulations concerning records and accounts and in requiring supportive documents with respect to expenditures incurred in the school year 1979-1980, the superintendent shall implement the audit procedures provided in R.S. 17:365. The records and accounts supporting reimbursement for each school year shall be preserved at the school until the completion of such audit procedures.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:364 - Payment

§364. Payment

No payment to a school shall be made pursuant to this Part until the superintendent has approved the application submitted pursuant to R.S. 17:362.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:365 - Audit

§365. Audit

No application for reimbursement under this Part shall be approved except upon such audit of vouchers or other documents by the superintendent as is necessary to insure that such payment is lawful and proper.

The legislative auditor may from time to time examine, in accordance with the provisions of R.S. 24:513, any and all accounts and records of a school which have been maintained pursuant to this Part in support of an application for reimbursement, for the purpose of determining the cost to such school of rendering the services referred to in R.S. 17:361. If after such audit it is determined that any school has received funds in excess of the actual cost of providing such services, such school shall immediately reimburse the state in such excess amount.

Added by Acts 1980, No. 205, §1, eff. July 11, 1980.



RS 17:371 - Purpose

PART IV-B. QUALITY SCIENCE AND MATHEMATICS PROGRAM

SUBPART A. GENERAL PROVISIONS

§371. Purpose

A. The future of Louisiana, its economy, and the quality of life it provides for its citizens depends on the quality of education provided to its children. A critical element of a proper education is appropriate and challenging instruction in science and mathematics. For such instruction to be available, teachers must be properly trained and motivated and must have available the quality and quantity of equipment and materials such instruction requires.

B. It is the purpose of this Part to establish a mechanism by which a continuous supply of appropriate supplies and materials can be obtained, maintained, and made available to those teachers who are ready and able to use it in providing appropriate and challenging instruction in science and mathematics to their students.

Acts 1992, No. 1093, §1.



RS 17:372 - Definitions

§372. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Council" means the Quality Science and Mathematics Council.

(2) "Program" means the Quality Science and Mathematics Program.

(3) "Teacher" means any employee of a parish or city school board who holds a teacher's certificate and whose legal employment requires such teacher's certificate.

Acts 1992, No. 1093, §1.



RS 17:373 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

SUBPART B. QUALITY SCIENCE AND MATHEMATICS

TRUST AND EQUIPPING FUNDS

§373. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 17:374 - Quality Science and Mathematics Council; creation; membership; terms; vacancies; domicile; meetings; compensation

SUBPART C. QUALITY SCIENCE AND MATHEMATICS COUNCIL

§374. Quality Science and Mathematics Council; creation; membership; terms; vacancies; domicile; meetings; compensation

A.(1) There is hereby established the Quality Science and Mathematics Council, referred to in this Part as the "council", to administer and provide for the Quality Science and Mathematics Program.

(2) The council shall be comprised of one member of the State Board of Elementary and Secondary Education selected by the board, two members from the state Department of Education appointed by the superintendent of education, and two members of each of the following organizations chosen by the organization:

(a) Louisiana Science Teachers Association.

(b) Louisiana Association of Teachers of Mathematics.

(c) Louisiana Science Supervisors Organization.

(d) Louisiana Council of Supervisors of Mathematics.

(e) Louisiana Principals Association.

(f) Louisiana School Boards Association.

(g) The Board of Directors for the Louisiana School of Math, Science, and the Arts.

B. The members of the council shall serve one-year terms and may be reappointed. A member may be removed by the council only for cause found after a hearing. Vacancies shall be filled for the remainder of the unexpired term by the organization represented by the member who created the vacancy.

C. The council shall be domiciled in Baton Rouge. It shall meet at least quarterly, but may meet more often upon the call of the chair, who shall call a meeting upon the request of a majority of the members. A majority of the members shall constitute a quorum for the conduct of business. No official action may be taken without the affirmative approval of at least a majority of a quorum at a meeting called for the consideration of such business. The council shall annually elect a chair and may elect such other officers as the council determines are necessary for the efficient conduct of its business.

D. The members of the council shall serve without compensation, except for reimbursement of actual expenses incurred for the official business of the council in conformity with state law for the travel of state employees.

E. The council may employ an executive director who shall be an unclassified employee in the state civil service and such classified employees as are necessary to efficiently conduct the business of the council and pursue the purposes of this program.

Acts 1992, No. 1093, §1; Acts 2014, No. 832, §8(A).



RS 17:375 - Duties and responsibilities of the council

§375. Duties and responsibilities of the council

A. The council shall:

(1) Annually allocate all monies appropriated to the council in a manner that is consistent with the program, the goals of this Part, and the established policies and rules of the council.

(2) Adopt and promulgate such policies, rules, and regulations as are necessary for the conduct of the council's meetings, staff management, and other internal business, and as are necessary for the conduct of the program. The policies and rules concerned with the conduct of the program shall be adopted pursuant to the Administrative Procedure Act.

(3) Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

(4) Establish the criteria and eligibility standards for the receipt of materials and supplies provided by this program.

(5) Establish an inventory process for equipment and supplies distributed as provided by this program and a monitoring process for its use.

(6) Seek opportunities to participate in programs involving the training of teachers of science and mathematics.

(7) Act as an informational source for teachers and school personnel seeking ways to improve science and mathematics education.

(8) Work with other state agencies, including institutions of higher education, to improve science and mathematics education.

B. The council may:

(1) Establish priorities in any expenditure or training programs.

(2) Enter into contracts or agreements with government agencies, governmental subdivisions, or private vendors, as is necessary to further the purpose of the program and any priorities established by the council.

(3) Seek and expend private grants or donations.

(4) Provide, by contract, interagency agreement, or otherwise, for any offices required for the council, the executive director, and other members of the staff and for any necessary administrative support with any state agency, including an institution of higher education or on any other basis provided by law.

Acts 1992, No. 1093, §1; Acts 2001, No. 1185, §§1 and 8, eff. July 1, 2001.



RS 17:376 - Quality Science and Mathematics Program; establishment; participation; phase-in

SUBPART D. QUALITY SCIENCE AND

MATHEMATICS PROGRAM

§376. Quality Science and Mathematics Program; establishment; participation; phase-in

A.(1) There is hereby established the "Quality Science and Mathematics Program", referred to in this Part as "the program". The program shall provide for the distribution of science and mathematics supplies and equipment to teachers in this state.

(2) The supplies and equipment shall be allotted according to a priority established by the council and on a basis established by the council. Such priority may include consideration of the willingness of city and parish school systems to provide a portion of the supplies or equipment. No supplies and equipment may be placed in any school without the express written authorization of the school principal or his authorized agent. All supplies and equipment placed with a teacher shall become property of the school.

B. No monies allocated by the council to teachers or school systems shall be spent on consumables, field trips, or teacher training.

Acts 1992, No. 1093, §1.



RS 17:377 - Quality Science and Mathematics Program; oversight

§377. Quality Science and Mathematics Program; oversight

A. The activities of the council and the implementation of the program may be reviewed by the House Committee on Education and the Senate Committee on Education and the rules and regulations shall be subject to review as provided by the Administrative Procedure Act.

B. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.

Acts 1992, No. 1093, §1; Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:381 - Acceptance of donations by state and parish school boards

PART V. DONATIONS FOR EDUCATIONAL

OR LITERARY PURPOSES

§381. Acceptance of donations by state and parish school boards

The state board of education and the several parish school boards may, in accordance with the provisions of this Part, accept and administer any donation that may be made to them for educational or literary purposes.

NOTE: See HCR 360 and HCR 105 of the 1999 R.S. relative to donations to schools from gaming licensees or permittees.



RS 17:382 - Administration of property in conformity with act of donation

§382. Administration of property in conformity with act of donation

The donees shall administer the property entrusted to them in conformity with the directions contained in the act of donation and for this purpose they are vested with all the necessary powers of administration.



RS 17:383 - Mode of administration; donor's right to prescribe

§383. Mode of administration; donor's right to prescribe

The donor may prescribe the manner in which the property shall be administered and the object to which it or any part thereof, or the revenues from the same, shall be applied.



RS 17:384 - Restrictions on alienability of property donated

§384. Restrictions on alienability of property donated

The donor cannot make the property inalienable, but he may prescribe the manner and the circumstances under which the donees may sell, mortgage, or otherwise encumber the whole or any portion of the property donated, or the manner in which investments once made, may be changed.



RS 17:385 - Laws relative to fidei commissa, etc., inapplicable

§385. Laws relative to fidei commissa, etc., inapplicable

The laws of Louisiana relative to substitutions, fidei commissa, and trusts, shall not apply or affect in any manner the donations authorized by and made in conformity with the provisions of this Part.



RS 17:386 - Remuneration for administering donations

§386. Remuneration for administering donations

The boards of education to which any donation has been made in conformity with the provisions of this Part are not entitled to any remuneration for their services in the administration of the same, unless expressly granted in the act of donation.



RS 17:391.1 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

PART VI. PUBLIC SCHOOL ACCOUNTABILITY

AND ASSESSMENT

§391.1. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:391.2 - Definitions

§391.2. Definitions

As used in this Part, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Communication skills" means the arts of reading, writing, and speaking the English language.

(2) "Basic computational skills" means skill in basic arithmetic and mathematics.

(3) "School board" means a parish or city school board.

(4) "Public education" means the elementary and secondary level educational programs funded by the state and local government in the public schools and other institutions providing educational programs.

(5) "Public schools" means the public elementary and secondary schools governed by the parish and city school boards.

(6) "School district" means the area of each parish or municipality under the jurisdiction of a school board.

(7) "School personnel" means the teachers, librarians, counselors, administrators, and other professional personnel of the public schools of the state including members of the professional staff of the state Department of Education.

(8) "Educational accountability" means the respective responsibilities and duties, under the provisions of this Part, of local school boards, administrators, principals, teachers, and other personnel; the state Department of Education and its personnel; parents, students, and any other governing authority.

Acts 1977, No. 621, §1.



RS 17:391.3 - Program for educational accountability

§391.3. Program for educational accountability

A. The superintendent of education shall develop a guide for educational accountability for the public schools of the state no later than May 1, 1977. Such guide shall be the basis for a comprehensive plan for an education accountability program which shall be developed by the superintendent no later than July 1, 1980. The educational accountability program and the guide therefor developed as provided herein shall apply to all parish and city school systems in the state. The initial guide and the annual revisions thereof as developed shall be approved by the Joint Legislative Committee on Education no later than January 1, 1978, and each year thereafter.

B. Specifically, but without limitation, the program shall:

(1) Establish and provide for implementation of a procedure for the continuous identification, examination, and improvement of the goals of education in the state.

(2) Establish basic uniform statewide skills and concepts for each grade level and subject area, including but not limited to, reading, writing, and mathematics.

(3) Identify performance objectives which will lead directly to the achievement of pupil proficiencies.

(4) Develop evaluation instruments including, but not limited to, tests to provide the evaluation required.

(5) Develop and implement an overall evaluation design to provide for continuous and comprehensive review of the progress of school pupils toward the established goals and objectives, the evaluation to be conducted by teaching staff members of the school district under the direction of the chief school administrator of the district, and

(6) Provide for an annual report by the chief school administrator of each school district to the superintendent of education of the results of the evaluation of the progress of pupils accomplished as provided in Paragraph (4) above.

In order to provide for the orderly implementation of the accountability program, identification and establishment of statewide skills and concepts for each grade level and subject area, and evaluation of the achievement of these skills shall be accomplished for the school year 1977-1978, for the subject area of reading; for the school year 1978-1979, for the additional subject area of mathematics; and for the school year 1979-1980, for the additional subject area of writing; and thereafter other subject areas should be added.

C. Pursuant to this Part, the state Department of Education and local school boards, teachers, and administrators shall develop goals, objectives, and programs of educational accountability for the school districts which are in accordance with those of the program of educational accountability, and the goals and objectives thereof, established by the superintendent. Any parish or city system which has implemented or begun implementing an educational accountability and assessment program may continue such program to the extent that the program, and its goals and objectives, conform to the provisions of this Part. Any such program, and the goals and objectives thereof, shall be modified by the local school system to comply with the provisions of this Part.

D. The superintendent of education shall prescribe guidelines for reporting to the parents the progress of each pupil, including but not limited to parent-teachers' conferences, report cards, and pupil progress charts.

E. In carrying out the accountability program, the local school boards and the state Department of Education shall identify and define educational variables which may affect learning. These variables shall include, but not be limited to, the physical, intellectual, social, and emotional development of pupils. Educational variables surveys or studies shall be conducted by the state Department of Education to assess their relationship to learning. Results of these surveys or studies will be used to assist teachers, administrators, and other school personnel in the teaching-learning process.

Acts 1977, No. 621, §1.



RS 17:391.4 - Pupil proficiency

§391.4. Pupil proficiency

A. The superintendent of education shall, by January 1, 1978, establish reasonable minimum levels of pupil proficiency in the basic communication and computational skills which shall be integrated into instructional programs. The superintendent of education shall, by January 1, 1979, develop and administer a uniform system of assessment based in part on criterion referenced tests to determine pupil status, pupil progress, and the degree to which such minimum proficiency standards have been met. The grade levels involved in such assessment shall be chosen by the superintendent. The local school governing bodies shall cooperate with the superintendent and the state Department of Education in the administration of this Section.

B. The school board of each district shall for the 1978-1979 school year and annually thereafter prepare a report of the aforementioned assessment results which shall include pupil assessment by grade and subject area for each school in the district, including those grade levels as established by the superintendent; and the board shall file such report with the superintendent of education.

C. The state superintendent of education shall make an annual report of the aforementioned assessment results. Such report shall include, but not be limited to, a report of the assessment results by grade and subject area for each school district of the state. The superintendent, by January 1, 1980, shall also include in such report an analysis and recommendations concerning the costs and differential effectiveness of instructional programs.

D. In addition, the state Department of Education shall prepare and submit an annual report to each school district in the state, and to the education committees of both houses of the legislature, containing an analysis, on a district-by-district basis, of the results and test scores of the testing program in the basic skills courses. The report shall include, but shall not be limited to, an analysis of the following operational factors having a substantive relationship to or bearing on such results:

(1) Average class size in grades one to three, inclusive.

(2) Pupil-teacher ratio in grades one to eight, inclusive.

(3) Average transitory factors as derived from dividing the average daily attendance of the district or selected schools by the total annual enrollment of the district.

(4) Analysis of compensatory educational needs in each parish and city school system, and

(5) Provide for an explanation of factors affecting the assessment results.

(6) Analysis of curriculum, textbooks and/or other teaching material as related to the grade or subject areas tested.

E. All test scores of individual students, average scores for individual classes or schools, and average scores for individual school systems shall be exempt from the public records act (L.R.S. 44:1-7). School boards may choose to release test data if it does not identify individual students, classes, or teachers. All test scores or test averages released to the public, however, must be accompanied by a complete analysis of socioeconomic factors beyond the control of the school or school system which have an effect on student scores.

Acts 1977, No. 621, §1.



RS 17:391.5 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§391.5. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:391.6 - Content course evaluation

§391.6. Content course evaluation

A. From time to time, as the superintendent of education may determine, the state Department of Education shall conduct studies of the effectiveness of various courses, in addition to the basic communication and computation skills courses, offered by the public schools of this state. Such studies shall include details of the specific objectives of the courses and the level of achievement attained by students enrolled in such courses and, for this purpose, the department may use the results of any test administered under the provisions of this Part.

B. Upon the completion of such a study by the state Department of Education pursuant to this Section, the department shall report its findings, and recommendations, if any, to the legislature not later than January 1 of the year succeeding completion of the study.

C. The department shall maintain the anonymity of all students involved and local school board personnel. The department may make analyses involving other factors, including but not limited to general categories of pedagogies in use, type of district organization, geographic area, socioeconomic data, size of school district, or other analytical items which may prove useful.

D. The governing board of any school district shall cooperate fully with the superintendent of education in making its schools available for such studies; provided, that the state Department of Education shall provide all necessary materials. Such evaluation materials may include texts, books, references, tests, library print and nonprint materials, equipment, and other materials necessary for the orderly conduct of a study.

Acts 1977, No. 621, §1.



RS 17:391.7 - Testing

§391.7. Testing

A. Each school board shall report to the superintendent of education, pursuant to rules and regulations established by and pursuant to this Part, the results of all achievement and scholastic aptitude tests administered pursuant to this Part or any other standardized tests administered pursuant to this Part.

B. The districtwide results of such tests, but not the score or relative position of individual pupils, shall be reported by the school board at least once a year at a regularly scheduled meeting.

C. At the request of the superintendent of education, and in accordance with rules and regulations which the superintendent of education may adopt, each parish superintendent of schools shall cooperate with and give assistance to individual local schools under his jurisdiction in carrying out the testing programs of such districts and other duties imposed on school boards and school districts by this Part.

D. No city or parish superintendent of schools, nor any principal or teacher of any elementary or secondary school under his charge shall carry on any program of specific preparation of the pupils within the district for the testing program using the particular test used therein. The tests shall reflect the objectives and goals adopted for each subject and/or grade level as established pursuant to R.S. 17:391.4.

E. Repealed by Acts 1979, No. 750, §4, eff. July 20, 1979.

F. Prior to administration, descriptions of tests and other evaluation instruments, either prescribed by or developed pursuant to this Part, shall be submitted to all school personnel and the parents of all pupils subject to such tests.

G. No provision of this Part shall be construed to mean, require, or direct any city or parish school system to develop any tests or test programs under this Part or the guidelines established pursuant to this Part. The Department of Education shall develop and provide for the administration of all tests and test programs pursuant to this Part, and the guidelines established pursuant thereto; provided, however, that the superintendent of education may require city and parish school systems to administer tests and test programs under this Part and said guidelines if funds are made available specifically for this purpose. No provision of this Part shall be construed in any manner so as to prohibit any city or parish school system from developing and administering any tests or test programs for local use.

Acts 1977, No. 621, §1. Amended by Acts 1978, No. 346, §1.



RS 17:391.8 - Reports

§391.8. Reports

The superintendent of education shall make such reports to the legislature in addition to those specifically required in this Part as he shall deem appropriate and shall be required to make such recommendations to the legislature as he deems appropriate concerning appropriate or necessary legislation with respect to the results of the accountability and assessment programs established by and pursuant to this Part.

Acts 1977, No. 621, §1.



RS 17:391.9 - Public school accreditation

§391.9. Public school accreditation

Not later than the 1979-1980 school year, the superintendent of education shall develop and institute accreditation standards for public schools based upon the attainment of educational objectives and goals established by this Part; provided, however, that such accreditation standards shall take into account the educational advantages and disadvantages imposed upon pupils by the home and out-of-school environment. The superintendent of education shall implement a system of public school accreditation in such school year based on such standards. Attainment of educational objectives and goals established by this part shall be one factor to be considered in the accreditation of public schools along with other factors now being considered.

Acts 1977, No. 621, §1.



RS 17:391.10 - Monitoring of programs by Department of Education

§391.10. Monitoring of programs by Department of Education

A. The state Department of Education shall periodically monitor all programs of educational accountability established pursuant to the provisions of this Part. The methodology to be used in monitoring such programs shall be established by the state Department of Education with the approval of its governing authority and shall be sufficient to determine whether such programs have been implemented, to what extent they have been implemented, and whether such programs comply with the provisions of this Part. Copies of the accountability evaluation procedure, evaluation forms, and program as established by the local school board and approved by the state Department of Education shall be distributed through the local school systems to all employees affected by the educational accountability program.

B. If, in conducting such monitoring, the state Department of Education determines that a school system has failed to implement its programs of educational accountability properly or that a school system has failed to comply with the provisions of this Part, the state Department of Education shall notify such system of such failure, and the school system shall correct such failure within sixty calendar days after receiving such notification. The state Department of Education shall also notify the State Board of Elementary and Secondary Education of such failure by the school system.

If the failures are not corrected within the prescribed sixty calendar days, the state Department of Education shall notify the State Board of Elementary and Secondary Education of such continued failure and shall recommend to the board whatever sanctions against such school system the department deems appropriate. The State Board of Elementary and Secondary Education shall act upon such recommendation within sixty calendar days after its receipt.

Added by Acts 1980, No. 605, §1.



RS 17:391.11 - School readiness assessment; kindergarten instrument selection; administration; reporting

§391.11. School readiness assessment; kindergarten instrument selection; administration; reporting

A. The governing authority of each public school offering kindergarten classes shall require that every child entering kindergarten for the first time be given a valid and reliable readiness assessment. The results of this assessment shall be used for measuring student readiness for kindergarten and for planning instruction.

B. The state Department of Education shall review, in consultation with the Child Care Association of Louisiana, the Louisiana Head Start Association, and BrightStart, Louisiana's Early Childhood Advisory Council, the available valid and reliable individually administered readiness tests and shall recommend to the State Board of Elementary and Secondary Education tests acceptable for use as provided in this Section.

C. Each child entering kindergarten for the first time shall be assessed at the beginning of the school year. The parent or guardian of each child shall be advised of the nature of the child's level of readiness.

D. Each public school governing authority shall report to the state Department of Education assessment results by school on an annual basis by December first of each year as required by the state Department of Education.

E. The state shall pay the cost of state required assessment materials and reporting required by law or regulation pursuant to this Section.

Acts 1985, No. 257, §1, eff. July 6, 1985; Acts 1986, No. 146, §1, eff. July 2, 1986; Acts 1986, No 407, §1; Acts 1989, No. 241, §1, eff. June 26, 1989; Acts 1989, No. 478, §1; Acts 2011, No. 249, §1.

NOTE: SEE ACTS 1986, NO. 146, §4.

NOTE: See Acts 2011, No. 249, §2, relative to implementation of Section as funds are available and full implementation by the 2015-2016 school year.



RS 17:391.12 - Repealed by Acts 1986, No. 146, 3, eff. July 2, 1986.

§391.12. Repealed by Acts 1986, No. 146, §3, eff. July 2, 1986.



RS 17:391.13 - Talent Search Program

§391.13. Talent Search Program

The state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall develop a Talent Search Program at the junior high school level to identify students with above-average abilities and to encourage their entry into programs which further develop those abilities. The program shall be based upon standards developed by the board which shall incorporate provisions of current student testing programs.

Acts 1985, No. 257, §1, eff. July 6, 1985.



RS 17:392 - Repealed by Acts 1988, No. 659, 2, eff. July 15, 1988.

§392. Repealed by Acts 1988, No. 659, §2, eff. July 15, 1988.



RS 17:392.1 - Screening and intervention; purpose; applicability; city and parish school system, duties

PART VI-A. SCREENING AND INTERVENTION

FOR SCHOOL SUCCESS

§392.1. Screening and intervention; purpose; applicability; city and parish school system, duties

A.(1) The legislature acknowledges that identification of and adjustment to the individual characteristics that affect a child's learning style will improve a child's opportunity to succeed in school. Some of the characteristics that some children bring to school with them are products of learning disorders and/or social or environmental risk factors that, if identified, acknowledged, and addressed can be mitigated or alleviated.

(2) It is the purpose of this Part to intervene with regard to any impediments to a successful school experience that exist for children as early as possible in their schooling and to bring to bear all resources that can be made available in a school setting to address any difficulty a child may have and make it possible for him to begin school ready and able to learn.

B.(1) Every child in public school in grades kindergarten through third shall be screened, at least once, for the existence of impediments to a successful school experience. No child shall be screened if his parent or tutor objects to such screening.

(2) Such impediments shall include:

(a) Dyslexia and related disorders, as defined in R.S. 17:7(11).

(b) Attention deficit disorder.

(c) Social and environmental factors that put a child "at risk" as that term has been defined by the state Department of Education, pursuant to R.S. 17:7.5(A).

(3) In doing such screenings, a priority shall be placed on screening any student referred for screening, pursuant to R.S. 17:7(11); however, if a child is so referred, a screening for all other impediments shall be done at the same time.

C. Screenings as required by this Section shall have one or more of the following results:

(1) No indication of need for services.

(2) Indication of need for services to ameliorate the effect of a possible learning disorder.

(3) Indication of need for assistance to ameliorate the effect of a possible at-risk factor.

(4) Referral for further evaluation for the existence of eligibility for the receipt of special education services.

D. Children in need of services and/or assistance shall have it provided to them. Services for disorders shall be provided in accordance with R.S. 17:7(11). Children who are referred for further evaluation shall be provided further evaluation in accordance with Chapter 8 of this Title. Children who are in need of assistance shall have it provided to them in accordance with this Part.

E. The screenings required by this Section shall be done directly by elementary guidance counselors, pupil appraisal personnel, teachers, or any other professional employees of the school system who have been appropriately trained, all of whom shall operate as advocates for the children identified as needing services or assistance pursuant to this Part. No screenings shall be done by persons who have not been trained to do such screenings, consistent with the requirements established for such training by the State Board of Elementary and Secondary Education.

Acts 1992, No. 1120, §1, eff. July 14, 1992; Acts 1999, No. 581, §1, eff. July 1, 1999.



RS 17:392.2 - Repealed by Acts 1999, No. 581, 2, eff. July 1, 1999.

§392.2. Repealed by Acts 1999, No. 581, §2, eff. July 1, 1999.



RS 17:392.3 - Implementation

§392.3. Implementation

It is the intention of the legislature that the costs relative to the implementation of the provisions of this Part shall be covered by funds appropriated by the state. Such funds shall include those appropriated pursuant to the minimum foundation program.

Acts 1992, No. 1120, §1, eff. July 14, 1992; Acts 1999, No. 581, §1, eff. July 1, 1999.



RS 17:393 - Opportunity classes; first grade high-risk students; pilot program

PART VI-B. OPPORTUNITY CLASSES

§393. Opportunity classes; first grade high-risk students; pilot program

A. As used in this Part, the following words, terms, and phrases shall have the meaning ascribed to them in this Subsection, except when the context clearly indicates a different meaning:

(1) "High risk student" means a student who has been evaluated after a year of kindergarten and has been determined by the local system to lack the academic and social skills necessary for first grade.

(2) "Opportunity class" means a separate self-contained full-time classroom staffed by a certified teacher who is trained to provide instruction appropriate to meet the needs of high risk students. When possible, any such teacher shall possess a master's degree and five years of teaching experience.

B. Beginning with the 1988-1989 school year, the Department of Education with the approval of the State Board of Elementary and Secondary Education shall establish guidelines for a pilot program designed for high-risk first grade students which shall be designated "opportunity classes". The guidelines shall include but not be limited to the following:

(1) Emphasis on individual developmental skills.

(2) Emphasis on individual academic progress.

(3) An evaluation plan which monitors the educational progress, growth, and achievement of the students and the effectiveness of the local program.

C. Prior to the 1989-1990 school year, the state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, shall select ten pilot classes across the state from written proposals for such classes submitted by local systems. Such proposals shall be based on the guidelines specified in Subsection B and shall also include the following information.

(1) A statement of educational objectives.

(2) A review of the appropriate literature.

(3) A description of course content to be taught.

D. The ten pilot classes shall be implemented and conducted during the 1989-1990 school year.

E. Funds for development, implementation, monitoring, and evaluation of the pilot program shall be appropriated specifically for the purposes enumerated in this Part.

F. The state superintendent of education shall review all information relative to pilot classes and report to the Joint Committee on Education concerning student progress and program effectiveness prior to the 1990 Regular Session of the Louisiana Legislature.

G. The provisions of Subsections A through E of this Section shall not be effective after the completion of the 1989-1990 school year unless this Part is reenacted subsequent to the 1989 Regular Session of the Louisiana Legislature.

Acts 1986, No. 699, §1, eff. July 8, 1986; Acts 1988, No. 835, §1.



RS 17:394 - Short title

PART VII. LOUISIANA REMEDIAL EDUCATION

§394. Short title

This Part shall be known and may be cited as the "Louisiana Remedial Education Act."

Added by Acts 1980, No. 433, §1, eff. July 21, 1980; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:395 - Statement of purpose

§395. Statement of purpose

A. The purpose of this Part is to provide supplemental funds for the delivery of supplemental remedial instruction adapted for those eligible students in the elementary and secondary schools of this state as set forth in the city and parish school board pupil progression plans approved by the State Board of Elementary and Secondary Education. A program of remedial education shall be put into place by local parish and city parish school systems following regulations adopted by the Department of Education and approved by the state board pursuant to R.S. 17:24.4. All eligible students shall be provided with appropriate remedial instruction.

B. Student mastery of grade appropriate skills remediated in English language arts and mathematics shall be evaluated in terms of mastery criteria established through the city and parish pupil progression plans as approved by the department and state board. Beyond the goal of achievement in grade appropriate skills, additional goals of this Part are to give students a sense of success, prevent their alienation from school, and prevent their early departure from school.

C. Instruction in the state-funded remedial program shall be based on student deficits as identified through the state testing program in English language arts and mathematics. Included in the instruction shall be the mastery of the prerequisite skills in the areas of deficiency.

D. The parish and city school boards shall develop, as part of their pupil progression plans, mastery criteria based on the state board-approved Louisiana state standards. These mastery criteria shall be used in determining the extent of student achievement in those grade appropriate skills of English language arts and mathematics in which he was found deficient. The parish and city school boards shall describe the methods used to measure student achievement of these criteria.

E. Each student achieving mastery criteria shall continue receiving instruction for maintenance of grade appropriate skills. The amount of instruction shall be based upon student need.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:396 - Definitions

§396. Definitions

As used in this Part, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Department" means the Department of Education.

(2) "Pupil progression plan" means the comprehensive plan developed and adopted by each city and parish school board which shall be based on student performance in the state testing program with goals and objectives which are compatible with the Louisiana competency-based education program contained within R.S. 17:24.4, and which supplements the standards approved by the State Board of Elementary and Secondary Education. Particular emphasis shall be placed upon the student's mastery of grade appropriate skills in English language arts and mathematics before recommendations are made for the student's promotion or placement, provided that other factors shall be considered.

(3) "Remedial program" means a program to assist students to overcome educational deficits identified as a result of the state's testing program.

(4) "State board" means the State Board of Elementary and Secondary Education.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:397 - Student eligibility

§397. Student eligibility

A student eligible for remedial education shall be defined as a student in the elementary and secondary schools of this state who does not meet the performance standards as established by the department and approved by the state board. Each city and parish school board shall maintain a systematic process for identifying children who are eligible for remedial education.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:398 - Allocation of funds; pilot programs; inclusion within the minimum foundation program

§398. Allocation of funds; pilot programs; inclusion within the minimum foundation program

A. Funds shall be appropriated annually to the department for the remedial education program in the form of a line item within the general appropriations bill. These funds shall be distributed to the parish and city school boards on a per pupil per subject area basis to be used solely for those students requiring remedial education. Compensatory or remedial teachers shall possess the appropriate certification as required by the state board. Parish and city school boards may employ educators already employed as regular or special education classroom teachers to provide remedial instruction. These educators may receive additional compensation for remedial instruction, provided the services are performed in addition to their regular duties. Parish and city school boards may employ other qualified personnel to provide remedial instruction in accordance with regulations adopted by the state board.

B. For funding purposes, a student receiving remediation in English language arts and mathematics shall be counted for both areas. Students who are counted to generate funds for remedial education are also eligible to generate allotments for regular or special education teachers, or both. Students receiving services directed toward the educational deficits identified through the state testing program shall be eligible for funding. Local remedial plans shall comply with established regulations adopted by the department and approved by the state board pursuant to R.S. 17:24.4.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987; Acts 1992, No. 454, §1.



RS 17:399 - Program for remedial education; distribution of funds to local city and parish school boards; regulations

§399. Program for remedial education; distribution of funds to local city and parish school boards; regulations

A. To be eligible to receive funds under this Part, a city or parish school board shall describe in writing its proposed remedial education program as set forth in its pupil progression plan according to regulations adopted by the state board. The description shall include all remedial instruction and proposals for program improvement. Proposals shall include a narrative which shall incorporate the following:

(1) A statement of the educational objectives and how they are determined.

(2) The student population to be served and the selection criteria to be used.

(3) The methodologies to be utilized in meeting the educational problems.

(4) A description of the course content to be taught.

(5) A detailed budget including excess costs above regular programs.

(6) An evaluation plan encompassing both the educational process and the extent of growth and achievement evidenced by pupils.

B. The programs provided by funds received under this Part shall meet the following criteria:

(1) The program is based on performance objectives related to educational achievement in grade appropriate skills addressed through the statewide curriculum standards for required subjects, and provides supplementary services designed to meet the educational needs of each participating student.

(2) The program is evaluated according to regulations approved by the state board.

(3) The state and local funds expended in the program shall be accounted for separately from all other funds expended by the city or parish school board. Expenditures shall be reported as a categorical program in the manner prescribed by the state board.

(4) The program shall be coordinated with locally funded or federally funded, or both, remedial education programs, but shall remain as a separate remedial program to be funded by the state.

(5) Each pupil progression plan shall contain an assurance that the use of grant funds will not result in a decrease in the use for educationally deprived children of state, local, or federal funds which, in the absence of funds under the remedial education program, have been made available for the education of such children. No project under the remedial education program shall be approved unless the state funds for the remedial education program will not be used to supplant other state, local, or federal funds being used for the education of such students.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:400 - Administration; technical assistance and monitoring; rules and regulations by the state board; annual reporting; effectiveness

§400. Administration; technical assistance and monitoring; rules and regulations by the state board; annual reporting; effectiveness

A. The department shall be utilized as needed to provide technical assistance to the city and parish school boards and to carry out the department's responsibilities for reviewing, monitoring, and evaluating the remedial programs conducted under this Part. If the department determines through its monitoring authority that a city or parish board is not actually providing the type of remedial education program that was approved through its pupil progression plan or is not complying with state evaluation regulations, the department shall withhold remedial education funding until such time as it is determined that the school board is in compliance with its approved pupil progression plan and with state evaluation regulations.

B. The state board shall adopt rules which in its opinion are necessary to assure that the programs in each city and parish school system are carried out in a manner consistent with the purpose and intent of this Part. The state superintendent of education shall prepare an annual report which shall contain:

(1) The number of students participating in programs under this Part.

(2) The level of student achievement.

(3) An analysis of the expenditure of funds by the city and parish boards.

The report shall be transmitted to the state board and the Joint Committee on Education of the Louisiana Legislature.

Added by Acts 1980, No. 433, §1, eff. July 21, 1980. Amended by Acts 1982, No. 138, §1, eff. July 12, 1982; Acts 1986, No. 698, §1, eff. June 1, 1987.



RS 17:401 - Repealed by Acts 2010, No. 652, §1.

§401. Repealed by Acts 2010, No. 652, §1.



RS 17:401.11 - Purpose

PART VII-A. SUMMER ENRICHMENT PROGRAMS

§401.11. Purpose

A. It is the primary purpose of this Part to provide for enriching the educational opportunities and experiences of all public school students in Louisiana who, for any reason, need extra instruction, reinforcement, or time on task in order to be able to achieve mastery of the basic skills of reading, mathematics, and writing.

B. It is the secondary purpose of this Part to provide an opportunity to city and parish school systems to explore the best and most engaging ways to help children learn and master basic skills with the maximum of flexibility and sufficient resources so that such information may be used to enhance instruction in regular school year practice.

Acts 1997, No. 735, §1, eff. July 9, 1997.



RS 17:401.12 - Summer enrichment programs; mandate; content; student eligibility

§401.12. Summer enrichment programs; mandate; content; student eligibility

A.(1) Each city and parish school system shall operate a sufficient number of schools to provide for grades kindergarten through four during the summer so that every student in the system who needs extra instruction, reinforcement, or time on task in order to be able to achieve mastery of the basic skills of reading, mathematics, and writing may attend school in the summer.

(2) Except for courses which are intended to be equivalent to regular school year courses and for which credit for course completion may be awarded to complete curricular mandates, systems may operate programs during summer on whatever basis best facilitates student learning. This means that school boards, school administrators, and teachers may experiment with schedules, materials, instructional personnel, class size, use of technology and any other element of planning, presentation, or environment that may facilitate student learning.

(3) Any school system may provide for transportation, school food service, or any other appropriate support function which facilitates the attendance and retention of any student who is eligible for the program.

(4) Every system shall plan its summer enrichment program with input from the community, including parents, students, community leaders, business interests, and any other source of interest or potential collaboration.

B.(1) Any student who was enrolled in grades kindergarten through four in any school in the city or parish school system in the prior year who meets any of the following requirements is eligible to attend a summer enrichment program as required in this Part:

(a) Is recommended by his classroom teacher as a student who is in need of extra assistance and would benefit from the program.

(b) Has failed to achieve the mastery criteria established on any state mandated criterion referenced test administered to the student in the past year.

(c) Is reading one or more grade levels below the grade which the student will be attending in the succeeding school year.

(d) Has been recommended for retention in the same grade as attended in the past school year.

(2)(a) Enrollment in the summer enrichment program provided in this Part is voluntary and requires that the parent or legal guardian of any student register his child in the program.

(b) Prior to the end of each regular school year, every school shall provide the parent or guardian of every student in the school who will be eligible with written notice of the summer enrichment program planned in the school system. Such notice shall be descriptive of the programming contents and schedule and shall provide the necessary information for the parent or guardian to enroll his child.

(c) No tuition or fees may be charged for attendance of an eligible child.

C. Any city or parish school system may make the summer enrichment program available to students who are not otherwise eligible as provided in this Section. In such a case, the system may charge tuition to such students.

Acts 1997, No. 735, §1, eff. July 9, 1997.



RS 17:401.13 - Applicability

§401.13. Applicability

This Part shall be effective whenever sufficient funds are appropriated by the legislature.

Acts 1997, No. 735, §1, eff. July 9, 1997.



RS 17:402 - Findings and purpose

PART VIII. THE COMPREHENSIVE ACTION AGAINST ALCOHOL,

DRUGS, AND SUBSTANCE ABUSE IN SCHOOLS ACT

§402. Findings and purpose

A. The legislature finds that the use and abuse of alcohol, drugs, and other substances among the children of school age in this state is a problem of serious concern and destructive societal impact and that the incidence of alcohol, drug, and substance abuse among the young is high. Substance abuse leads to serious consequences and impairs one's ability to perform normally and productively in his educational and social environment. The legislature also finds that dependence on alcohol, drug, or other substances is an illness that can be prevented, identified, and treated. The legislature further finds that substantial alleviation of these problems may result from the development and implementation of comprehensive education programs and counseling in the public school systems of this state, combined with an enhanced law enforcement effort in the area of schools.

B. The purpose of this Part is to create a comprehensive program of alcohol, drug, and substance abuse prevention and education, which brings together the education system and the criminal justice system to educate, prevent, and punish such abuses, culminating in a drug free zone in and around the public schools in the state. The existence of such zones should enhance the whole community by bringing a clear-minded student into an environment more conducive to learning.

Acts 1989, No. 171, §1.



RS 17:403 - Section on drug free schools and communities; program; section administrator; counselors

§403. Section on drug free schools and communities; program; section administrator; counselors

A. The State Board of Elementary and Secondary Education and the state superintendent of education shall establish and maintain within the bureau of student services of the state Department of Education a separate program section which shall be designated as the section on drug free schools and communities. The board shall adopt such rules and regulations as are necessary to establish, operate, and maintain a state-wide alcohol, drug, and substance abuse education program for the benefit of students attending the schools of this state. The program may be extended to benefit adult citizens through adult education programs. The program shall be administered through the schools.

B. There shall be a section administrator of the section on drug free schools and communities who shall be appointed by the superintendent. The section administrator shall administer and be responsible for the affairs of the section on drug free schools and communities and the state-wide alcohol, drug, and substance abuse education program.

C.(1) There shall be addictive disorders professionals in every school system who regularly visit every secondary school and elementary school at a maximum of four schools to one counselor, for the purpose of counseling students who have been identified as having an alcohol, drug, or substance abuse problem. The duties of each counselor shall be coordinated by the section on drug-free schools and communities and each employing parish or city school system.

(2) Qualifications for addictive disorders professionals shall be determined, implemented, and enforced by the Department of Health and Hospitals, office of behavioral health.

Acts 1989, No. 171, §1; Acts 2004, No. 803, §1, eff. July 8, 2004; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 17:404 - Establishment of programs of substance abuse

§404. Establishment of programs of substance abuse

A. Each city and parish school board shall establish and maintain in every school such grade appropriate programs of alcohol, drug, and substance abuse prevention, education, information, and counseling as are developed by the section on drug free schools and communities, and approved by the State Board of Elementary and Secondary Education for inclusion in the school program as required in Subsection B of this Section.

B.(l) The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, shall develop, furnish to local school boards, and coordinate the implementation of the programs required by this Section. Such programs shall be included in the school program such that every student in grades kindergarten through nine is involved for a minimum of sixteen contact hours every school year and every student in grades ten through twelve is involved for a minimum of eight contact hours every school year. The required minimum contact hours shall be incorporated into a comprehensive school health program. Each city and parish school system shall enact policies and procedures for implementation of such programs in accordance with guidelines promulgated by the State Board of Elementary and Secondary Education.

(2) In addition, the section on drug free schools and communities shall develop and make available to each school system development programs for teachers and other staff. Such programs shall include procedures for identifying students who exhibit signs of misuse or abuse of such substances and for referral for counseling or treatment, as an alternative to other disciplinary procedures and sanctions provided by law, or in other cases where such referral would be appropriate.

C. The state superintendent of education and the State Board of Elementary and Secondary Education through the section on drug free schools and communities shall continually study the existing programs, resources, and needs of school districts, and shall utilize this data and local school personnel in the development of a state plan and minimum standards for alcohol, drug and substance abuse prevention and education programs required in Subsection A of this Section.

D. Any minor who is a student enrolled in any public or private elementary, secondary, vocational-technical, training, special school or institution in Louisiana who is identified as having a substance abuse problem or who is involved in the production, manufacture, possession, distribution, or dispension of any controlled dangerous substance shall be required to participate in the school drug counseling program as provided in this Section in addition to any other penalties as provided by law. However, nothing herein shall prevent the student from participating in any other drug counseling program in lieu of the one in his school, provided such program is approved by the school system.

Acts 1989, No. 171, §1; Acts 1994, 3rd Ex. Sess., No. 27, §1, eff. July 6, 1994.



RS 17:405 - Drug free zone; notice; signs

§405. Drug free zone; notice; signs

A.(1) A "drug free zone" is:

(a) An area inclusive of any property used for school purposes by any school.

(b) An area within two thousand feet of any property used for school purposes by any school.

(c) A school bus.

(d) Any building or area owned by the state or by a political subdivision and used or operated as a playground or recreational facility.

(e) Any park or recreational area administered by the state.

(f) Any building owned by any quasi public agency or body as defined in R.S. 24:513(A)(1)(b) and used or operated as a community center.

(g) Any public housing dwelling.

(h) Any area inclusive of any property used for a full-time day care center.

(i) Any area within two thousand feet of any property used for the purposes of a full-time day care center.

(2) For purposes of this Section, "school" means any public or private elementary, secondary, or vocational-technical school or any public or private college or university in Louisiana.

(3) For the purposes of this Section, "property used for school purposes by any school" means all property used for school purposes, including but not limited to school playgrounds.

(4) For the purposes of this Section, "full-time day care center" or "property used for a full-time day care center" means any place or facility operated by any institution, society, agency, corporation, person or persons, or any other group pursuant to a license issued by the state for the primary purpose of providing care, supervision, and guidance of seven or more children, not including those related to the care giver, unaccompanied by parent or guardian, on a regular basis for at least twelve and one-half hours in a continuous seven-day week.

B. The local governing authority which has jurisdiction over zoning matters in which each drug free zone is located shall publish a map clearly indicating the boundaries of each drug free zone in accordance with the specifications in Subsection A. The drug free zone map shall be made an official public document and placed with the clerk of court for the parish or parishes in which the drug free zone is located.

C.(1) The state superintendent of education, with the approval of the State Board of Elementary and Secondary Education, and the commissioner of higher education, with the approval of the Board of Regents, shall develop a method by which to mark drug free zones, including the use of signs or other markings suitable to the situation. Signs or other markings shall be located in a visible manner on or near each school and on and in each school bus indicating that such area is a drug free zone, that such zone extends to two thousand feet of school property, and that a felony violation of the Uniform Controlled Dangerous Substances Law will subject the offender to severe penalties under law. The state Department of Education shall assist each school system with providing for the posting required in this Subsection.

(2) The Department of Public Safety and Corrections shall coordinate and provide rules for the establishment of toll free telephone numbers for use in submitting anonymous information regarding drug activity to local law enforcement agencies. Such telephone numbers shall be displayed on the drug free zone signs which shall be manufactured in correctional institutions subject to the regulation of the office of corrections in the Department of Public Safety and Corrections.

D.(1) It shall be unlawful for any person to cover, remove, deface, alter, or destroy any sign or other marking identifying a drug free zone as provided in this Section.

(2) Any violation of this Subsection shall be punishable by a fine of not more than one thousand dollars or by a jail sentence of not more than six months, or both.

Acts 1989, No. 171, §1; Acts 1990, No. 293, §1, eff. July 5, 1990; Acts 1990, No. 1027, §1, eff. July 26, 1990; Acts 1991, No. 464, §1, eff. July 15, 1991; Acts 1999, No. 668, §1; Acts 2003, No. 1173, §1; Acts 2010, No. 506, §1.



RS 17:406 - Short title

PART IX. FAMILY-SCHOOL PARTNERSHIPS

§406. Short title

This Part shall be known and may be cited as the "Family-School Partnership Act".

Acts 1991, No. 448, §1.



RS 17:406.1 - Findings, declaration of necessity, and purpose

§406.1. Findings, declaration of necessity, and purpose

A. It is hereby found and declared that:

(1) It has been clearly demonstrated that parental involvement in the schools is directly related to better student achievement, attitudes, and performance in school.

(2) Demographics of the American family are changing to the degree that significant numbers of children attending school come from families with single parents, families in which both parents are employed outside the home, families in which one or more of the parents lack the education and skill to assist their children in learning, and from environments in which the primary caregiver is not the biological parent.

(3) These demographics mean that current approaches to developing and maintaining partnerships between families and educators require review and modification to make them more responsive to the needs of both families and schools.

(4) The division of state agencies and functions often inhibits the development of coordinated policies to improve family involvement in the learning achievement of children and in the management of the schools.

(5) Effective approaches to involving families more fully as partners in the process of their children's learning require the participation and coordination of numerous state and local, public and private agencies and should be encouraged as a matter of state policy.

B. The purpose of this Part is to encourage state and local agencies to increase the involvement of parents and families in the improvement of the learning achievement of children and in the life of the schools.

Acts 1991, No. 448, §1.



RS 17:406.2 - Coordination of policies

§406.2. Coordination of policies

The State Board of Elementary and Secondary Education shall direct the state superintendent of education to convene, on a quarterly basis, a meeting of representatives of appropriate public and private, state and local agencies to discuss ways and means of coordinating policies to encourage, foster, and promote expanded parental and family involvement in the learning of their children and in the life of the schools. Each year, not later than sixty days prior to the regular session of the legislature, the State Board of Elementary and Secondary Education shall submit to the governor and to the House and Senate Committees on Education a report, based on the discussions held at the quarterly meetings conducted by the state superintendent of education, which shall identify the problems, if any, that state and local agencies are having in increasing the participation and involvement of parents in the learning of their children and in the life of the schools, the suggestions and recommendations that were made to improve such participation and involvement, and the superintendent's and board's response to these suggestions and recommendations.

Acts 1991, No. 448, §1.



RS 17:406.3 - Parental advocacy

§406.3. Parental advocacy

The State Board of Elementary and Secondary Education shall develop and issue necessary and appropriate rules and regulations to implement the provisions of this Part. Such rules and regulations shall include but need not be limited to a requirement that the state Department of Education, each city and parish school board, and each public elementary and secondary school identify a person or persons who shall serve as a parental advocate for the respective school, school board, or state agency. It shall be the function of each such parental advocate to develop and encourage positive means for increasing parental and family involvement and participation in the process of learning by children and in the life of the schools, to listen to and seek to resolve complaints made by parents and families against the respective school, school board, or state agency, and to assist the administrators and other employees of the respective school, school board, and state agency to improve communication and coordination with parents and families.

Acts 1991, No. 448, §1.



RS 17:406.4 - Clearinghouse of parental involvement

§406.4. Clearinghouse of parental involvement

The State Board of Elementary and Secondary Education shall require the state superintendent of education to establish, within the existing organizational structure of the state Department of Education, a clearinghouse of parental involvement. The clearinghouse shall gather, organize, and disseminate information from throughout the nation and state on research, laws, model applications, methods, and other strategies relating to parental and family involvement and participation in the learning of children and in the life of the schools.

Acts 1991, No. 448, §1.



RS 17:406.5 - Demonstration grants and other assistance

§406.5. Demonstration grants and other assistance

A. The State Board of Elementary and Secondary Education, through the state superintendent of education and state Department of Education, is hereby authorized to make demonstration grants and to provide other forms of state assistance to city and parish school boards and to other appropriate public and private agencies for the development of innovative and promising family-school educational partnership activities designed to:

(1) Support the efforts of families, including training, to the maximum extent practicable, to work with children in the home both to attain the instructional objective of the schools and to instill positive attitudes about the importance of education and learning in the life of the child.

(2) Train teachers and other staff personnel to work effectively as educational partners with the families of participating students.

(3) Train families, teachers, and other staff personnel in the schools to build an educational partnership between home and school.

(4) Evaluate how well family involvement activities of the school are working, what barriers exist to greater participation, and what steps are needed to be taken to expand participation in such family involvement activities.

(5) Purchase or develop courseware, software, communication aids, equipment, or materials relating to increasing the involvement and participation of families in the learning of children or in the life of the schools.

(6) Provide family learning or other community education courses in which families, together, may learn reading, math, and other subjects.

B. The provisions of this Section shall be applicable only to the extent that funds are made available for this purpose from public or private sources.

Acts 1991, No. 448, §1.



RS 17:406.6 - Parental involvement school policies; demonstration program

§406.6. Parental involvement school policies; demonstration program

A.(1) The purpose of this Section is to provide a family-school partnership to increase parental involvement in schools, to involve individuals and organizations that work with parents, and implement parental strategies that lead to improvements in student academic achievement as required by the federal No Child Left Behind Act.

(2) It is further the purpose of this Section to authorize experimentation in strategies to increase parental involvement in schools and to establish a mechanism by which the results of such strategies can be evaluated and positive results identified and replicated in city, parish, and other local public school systems throughout the state.

B.(1) A demonstration program is hereby established for two school years, beginning with the 2003-2004 school year.

(2)(a)(i) Provided that funds are available through the Temporary Assistance to Needy Families program, the program established in this Section shall be implemented in any city, parish, or other local public school system and shall include schools that are recipients of federal Title I funds, to be selected by the independent review panel from among all eligible schools identified by the local public school board as having either a lower test score result for students on the most recent Louisiana Educational Assessment Program test than its immediately prior result or less than a five point improvement in such scores as determined by the state Department of Education for use in determining the school's school performance score as part of the school and district accountability program.

(ii) The independent parent review board shall select from among the eligible schools a cross section of elementary, middle, and high schools after considering both the test scores and an assessment of school readiness.

(b) Each participating school shall undergo an official comprehensive evaluation of its parental involvement program conducted by an independent parent review board as defined and provided for in Subsection C of this Section.

(3)(a) Schools that excel in involving parents in meaningful ways, as defined and determined by the independent parent review board, may be eligible for rewards. Those schools determined to have model programs shall receive public recognition.

(b) Schools that are determined to be in noncompliance by the independent parent review board shall be required to comply with the provisions of this Section within a period not to exceed one year from the date of the official review unless a waiver is granted by the independent parent review board.

(c) Failure of schools to comply as deemed necessary by the parent review board may result in the assignment of technical support to assist the school in its efforts and in random monitoring by the independent parent review board.

C.(1)(a) An "independent parent review board" shall be a nonprofit community-based organization whose primary purpose is to increase and facilitate parental involvement in schools by providing the coordination and support necessary to assist participating schools in planning and implementing effective parental involvement activities that improve academic achievement and school performance.

(b) To qualify for selection as an independent parent review board, the nonprofit community-based organization shall:

(i) Have been in existence for at least four years prior to consideration.

(ii) Have an available research-based model for systemic evaluation that can be implemented at scale.

(iii) Provide professional development to teachers, administrators, and district level managers.

(iv) Have experience working in the target communities on related issues.

(v) Have documented success.

(vi) Have experience working with urban or rural schools and families of school-aged children.

(vii) Be able to engage in research activities.

(viii) Have experience with building and working in community-based collaboratives with related agencies.

(c) Such independent parent review board shall be selected by the State Board of Elementary and Secondary Education from applications sent to the state board from qualifying organizations for the purposes as provided herein.

(2) The independent parent review board selected shall:

(a) Involve parents in the planning, review, and improvement of the programs that are part of the parental involvement policy of a participating school.

(b) Conduct, with the involvement of parents, an annual evaluation of the effectiveness of a parental involvement policy of a participating school in improving the academic quality of schools.

(c) Identify barriers to parental involvement in schools and use such strategies to facilitate greater participation by parents.

(d) Assist any participating school to revise its parental involvement policy as may be necessary.

(e) Report the findings of each evaluation from each participating school in the demonstration program to the state board.

(3) The findings from each evaluation shall be considered public information and may be included in the state's report card.

Acts 2003, No. 833, §1, eff. July 1, 2003.



RS 17:406.7 - Parent-teacher conferences; required attendance; consequences

§406.7. Parent-teacher conferences; required attendance; consequences

A.(1) A teacher shall schedule at least two parent-teacher conferences during the first semester each school year. At least one parent or guardian of the child shall attend or participate in at least one of the scheduled parent-teacher conferences.

(2) A teacher may not require a parent or guardian to attend a conference if the conference is deemed to be unnecessary due to the student's academic record.

(3) If a middle school or high school student has more than one teacher, the parent or guardian may participate in the conference by conference call.

B. The governing authority of each elementary and secondary school shall adopt rules relative to failure of the parent or guardian to attend at least one scheduled parent-teacher conference. The rules shall prohibit any negative action against the child as a result of the failure of a parent to attend a parent-teacher conference.

Acts 2012, No. 845, §1.



RS 17:406.8 - Parental involvement; parenting classes; recognition for participation

§406.8. Parental involvement; parenting classes; recognition for participation

A. The governing authority of each public elementary and secondary school is authorized and encouraged to partner with individuals, community and faith-based groups and organizations, and nonprofit and for-profit entities to design and implement programs to increase parental involvement in children's education and schools.

B. The governing authority of each public elementary and secondary school may:

(1) Identify and encourage participation in parenting classes that are designed to increase parental involvement, are provided at low or no cost to parents, and that provide parents with information and skills related to improving student performance, including but not limited to the following:

(a) How to be a positive role model for children and motivate them to do well in school.

(b) How to maximize the benefits of parent-teacher conferences.

(c) The importance of sleep and good nutrition in school performance.

(d) How to help with homework assignments and to establish an environment conducive to their completion.

(e) Techniques for students to improve study habits and classroom performance.

(f) How to access and use any technology provided by the school or school governing authority that furnishes information about school assignments, activities, and events and about student attendance and performance.

(g) The importance of school attendance and the consequences of truancy.

(h) How to help students prepare for entrance into postsecondary education or the workforce.

(i) Ways of becoming involved in a child's school, including volunteer opportunities.

(2) Provide recognition in the following ways to schools and classes in which a high percentage of parents participate in at least two parenting classes:

(a) Solicit donations from individuals, community and faith-based groups and organizations, and nonprofit and for-profit entities to fund rewards such as equipment, supplies, field trips, and other educational activities.

(b) Devise other ways of providing recognition to schools and classes as well as to participating parents.

C.(1) The governing authority of each public elementary and secondary school shall encourage and provide opportunities for parents who participate in parenting classes to encourage participation by other parents, including those whose children are entering a school for the first time.

(2) The governing authority of each public elementary and secondary school and the state Department of Education may identify available funding sources that may be used to provide for such parenting classes.

Acts 2013, No. 306, §1.



RS 17:406.9 - Parents' Bill of Rights for Public Schools

§406.9. Parents' Bill of Rights for Public Schools

A. The legislature finds all of the following:

(1) That parental involvement is a significant factor in increasing student achievement.

(2) That access to student information encourages greater parental involvement.

B. Parents of public school children shall have all of the following rights:

(1) To examine the textbooks, curriculum, and supplemental material used in their child's classroom.

(2) To inspect their child's school records, including all of the following:

(a) Academic records.

(b) Medical or health records.

(c) Records of any mental health counseling.

(d) Records of any vocational counseling.

(3) To be notified when medical services are being offered to their child, except where emergency medical treatment is required. In cases where emergency medical treatment is required, the parent shall be notified as soon as practicable after the treatment is rendered.

(4) To be notified if a criminal action is deemed to have been committed against their child or by their child.

(5) To be notified if law enforcement personnel question their child, except in cases where the parent has been accused of abusing or neglecting the child.

(6) To be notified if their child is taken or removed from the school campus without parental permission.

(7) That the school shall not discriminate against their child based upon the sincerely held religious beliefs of the child's family.

(8) To receive written notice and the option to opt their child out of any surveys that include questions about any of the following:

(a) The student's sexual experiences or attractions.

(b) The student's family beliefs, morality, religion, or political affiliations.

(c) Any mental health or psychological problems of the student or a family member.

(9) To receive written notice and have the option to opt their child out of instruction on topics associated with sexual activity.

C. Notwithstanding anything to the contrary, a public school shall not be required to release any records or information regarding a student's medical or health records or mental health counseling records to a parent during the pendency of an investigation of child abuse or neglect conducted by any law enforcement agency or the Department of Children and Family Services where the parent is the target of the investigation, unless the parent has obtained a court order.

Acts 2014, No. 699, §1.



RS 17:407 - Legislative intent

PART X. LOUISIANA EARLY CHILDHOOD

OPPORTUNITY PROGRAM

§407. Legislative intent

A. The legislature finds and declares as follows:

(1) Developmentally appropriate early childhood programs have produced sizeable gains in the skill levels of educationally disadvantaged and at-risk children.

(2) Early childhood education programs facilitate the development of educationally at-risk young children and increase the chances that they will be more successful students and ultimately more productive citizens.

(3) Funding successful and innovative programs is required to increase the learning opportunities of at-risk children and provide for their optimal development.

(4) Many preschool children live in families in which both parents or the primary caregiver are employed such that these children require full day care in a developmentally appropriate environment.

B. Therefore, it is the intention of the legislature that every at-risk preschool child in Louisiana should have access to an educationally appropriate early childhood program which shall include but not be limited to parental involvement, center-based programs, and before and after care.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.1 - Definitions

§407.1. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section as follows:

(1) "Appropriate early childhood program" means a developmentally appropriate program for young children, ages three to five years, which is in compliance with regulatory guidelines to be issued by the department pursuant to this Part and which is approved by the State Board of Elementary and Secondary Education.

(2) "Department" means the state Department of Education.

(3) "HIPPY" means the Home Instruction Program for Preschool Youngsters.

(4) Repealed by Acts 2009, No. 438, §4(B).

Acts 1992, No. 970, §1, eff. July 9, 1992; Acts 2009, No. 438, §4(B).



RS 17:407.2 - Louisiana Early Childhood Opportunity Program

§407.2. Louisiana Early Childhood Opportunity Program

The department shall establish the Louisiana Early Childhood Opportunity Program to assist in the development and funding of appropriate early childhood programs for educationally at-risk children ages three to five years. Beginning with the 1992-1993 school year, the department, with the approval of its governing authority, shall award grants or contracts to qualified early childhood programs, including but not limited to Head Start, HIPPY, Parents as Teachers (PAT), and programs for youngsters with developmental disabilities or who are educationally or environmentally at-risk, selected by the department in accordance with specified programmatic standards and guidelines to be established by the department with the approval of its governing authority.

Acts 1992, No. 970, §1, eff. July 9, 1992; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:407.3 - Repealed by Acts 2009, No. 438, §4(B).

§407.3. Repealed by Acts 2009, No. 438, §4(B).



RS 17:407.4 - Louisiana HIPPY Coordinator; appointment; duties and responsibilities

§407.4. Louisiana HIPPY Coordinator; appointment; duties and responsibilities

A. There shall be appointed a Louisiana HIPPY coordinator who shall, for an initial period of three years, serve in the office of the governor.

B. No person shall serve as the HIPPY coordinator unless he or she has taken or has agreed to take, upon assuming the office of HIPPY coordinator, the course or courses which are part of the HIPPY Coordinator's Training Program offered by HIPPY, USA.

C. The HIPPY coordinator shall, in addition to working with the department, promote program expansion, encourage local development of HIPPY programs, and provide consultation and guidance to localities interested in developing and implementing HIPPY programs.

D. The department and the HIPPY coordinator shall set standards for funding qualified HIPPY programs.

E. Upon the expiration of the initial three years, the governor and the department shall consult and shall determine the placement of the office of the HIPPY coordinator best suited for the performance of the coordinator's responsibilities.

F. All rules and regulations relating to standards for qualified early childhood programs pursuant to the provisions of this Part shall be promulgated in accordance with the Louisiana Administrative Procedure Act.

Acts 1992, No. 970, §1, eff. July 9, 1992; Acts 2009, No. 438, §4(A).



RS 17:407.5 - Early childhood programs; qualifications; funding

§407.5. Early childhood programs; qualifications; funding

A. Any nonsectarian early childhood program may apply for funding, regardless of the sponsorship of the program. Local school systems may apply for funding to operate early childhood programs, excluding public school kindergarten, however, a qualified early childhood program need not be affiliated with a school system in order to receive funding.

B. A local to state funding match shall be required in the ratio of twenty to eighty percent, except that the department, with the approval of its governing authority, may waive the local match for programs of special merit or may designate other grants or funding sources as satisfying the local match. The local match may consist of cash or appropriate in-kind services, or both.

C. To be considered, an application shall contain all information required by the department's regulatory guidelines, including information concerning program content, educational curriculum models, and plans for compliance with all appropriate regulations. The department shall provide or make available technical assistance to qualified local programs that require assistance in program development in accordance with the grant application.

D. The department, with the approval of its governing authority shall select for funding those applications which comply with the programmatic standards and other relevant criteria as developed.

E. All early childhood programs funded pursuant to the provisions of this Part shall be developmentally appropriate and individualized to meet the needs of each student enrolled.

F. The department shall work to develop model curricula and curriculum guidelines to encourage establishment of appropriate early childhood programs serving at-risk children.

G. All center-based programs funded pursuant to the provisions of this Part shall comply with applicable existing rules and regulations, including but not limited to child care licensing requirements and federal guidelines for Head Start Centers.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.6 - Criteria for determining need

§407.6. Criteria for determining need

The department shall establish criteria for identifying and targeting areas of the state with the greatest need for early childhood programs and for identifying types of programs likely to provide greatest benefit to at-risk children. Among the criteria to be considered in developing guidelines for funding programs pursuant to the provisions of this Part, are the extent to which a program serves children who:

(1) Are from low-income families.

(2) Are from families with low parental educational levels.

(3) Were of low weight or premature at birth.

(4) Live with a teenage parent.

(5) Are or have been a victim of abuse or neglect.

(6) Are from families with experience with substance abuse or addiction.

(7) Are in foster care.

(8) Live in a single-parent family.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.7 - Notification

§407.7. Notification

The department shall annually provide notification to school systems, community leaders, and other appropriate providers, of the availability of funds under the Louisiana Early Childhood Opportunity Program and shall include in such notification the programmatic standards and criteria for determining eligibility for funding under the program and the availability of technical assistance to potentially qualified applicants.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.8 - Participation requirements; implementation

§407.8. Participation requirements; implementation

A. Nothing in this Part shall be construed so as to require any school system to participate in the program as provided by this Part. Further, nothing herein shall be construed so as to require parents or legal guardians to enroll their children in any program established pursuant to this Part.

B. The provisions of this Part shall be implemented only to the extent that funds are made available for this purpose from public or private sources.

Acts 1992, No. 970, §1, eff. July 9, 1992.



RS 17:407.21 - Short title

PART X-A. LOUISIANA EARLY CHILDHOOD EDUCATION

§407.21. Short title

This Part shall be known and may be cited as the "Louisiana Early Childhood Education Act".

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.22 - Legislative findings and intent

§407.22. Legislative findings and intent

A. The legislature finds and declares that:

(1) In order to significantly improve outcomes at all levels of the state's educational system, it is imperative that standards for, and expectations of, our early childhood programs be raised to levels that will promote kindergarten readiness and sustain lifelong learning and achievement.

(2) Publicly-funded early childhood programs should prioritize kindergarten readiness and public monies should fund programs that excel at achieving high levels of kindergarten readiness, or progression towards kindergarten readiness, as applicable for the ages of children served.

(3) Parents who choose to send their children to publicly-funded early childhood programs should have clear and actionable information on the quality of the programs available.

(4) Providers of publicly-funded early childhood programs should be held accountable for the public monies they receive, but given the autonomy to implement an educational program that promotes and achieves kindergarten readiness without undue regulation.

(5) State entities involved in the oversight or provision of early childhood programs should collaborate, set standards of educational achievement for young children that align with standards established for children enrolled in grades kindergarten through twelve, and hold providers of publicly-funded early childhood programs accountable without imposing undue regulation on said programs.

(6) There are high quality early childhood programs in this state that can serve as a model for increasing standards of achievement and financial efficiency in publicly-funded early childhood programs.

(7) Publicly-funded early childhood programs receive a significant amount of public monies that can and should be maximized in pursuit of high quality early childhood programs that achieve high levels of kindergarten readiness or progression towards kindergarten readiness, as applicable for the ages of children served.

(8) Tax incentives created for the purpose of promoting high quality early childhood programs should be awarded based on kindergarten readiness, or progression towards kindergarten readiness, as applicable for the ages of children served.

(9) A fragmented system of standards, funding, and oversight of the state's publicly-funded early childhood programs serves as a barrier to providing every child with the high quality services and programs which he deserves and to providing parents with the information needed to make an informed choice when selecting the programs that best fit the needs of their children.

B. It is the intent of the legislature that a comprehensive and integrated delivery system for early childhood care and education be created to ensure that every child enters kindergarten healthy and ready to learn.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.23 - Early Childhood Care and Education Network; creation; components; duties and responsibilities

§407.23. Early Childhood Care and Education Network; creation; components; duties and responsibilities

A. Not later than July 1, 2013, the State Board of Elementary and Secondary Education, hereinafter called the state board, shall create a comprehensive and integrated network through which to manage and oversee all programs funded through state or federal resources that provide early childhood care or educational services.

B. To facilitate the creation of this network, the state board shall:

(1) Establish a definition of kindergarten readiness aligned with state content standards for elementary and secondary schools.

(2) Establish performance targets for children under the age of three and academic standards for kindergarten readiness for three- and four-year old children to be used in publicly-funded early childhood education programs.

(3) Create a uniform assessment and accountability system for publicly- funded early childhood education programs that includes a letter grade indicative of student performance.

(4) Coordinate with the Department of Children and Family Services and the Department of Health and Hospitals to align the standards for the licensing of child care facilities, including the requirements for participation in the Louisiana Quality Start Child Care Rating System, with the standards established for early childhood education programs.

(5) Establish a timeline for the creation and implementation of the early childhood care and education network that shall be fully implemented by the beginning of the 2015-2016 school year.

C.(1) In creating this network, the state board, through the state Department of Education, shall work cooperatively and collaboratively with the Department of Children and Family Services and the Department of Health and Hospitals to establish a seamless early childhood educational system that is coordinated and integrated across all programs and related state agencies, regardless of public funding source.

(2)(a) The state Department of Education shall submit the plans and recommendations formulated by the impacted agencies to Louisiana's Early Childhood Advisory Council, the Child Care Association of Louisiana, and the nonpublic school commission appointed by the state board pursuant to R.S. 17:11 for review and comment.

(b) Each reviewing entity shall submit its comments and recommendations to the state Department of Education, which shall prepare a summary report to be submitted to the state board for its consideration not later than January 1, 2013.

(3) By not later than March 1, 2013, the state board shall submit a written report to each member of the legislature, the Senate Committee on Education secretary, and the House Committee on Education secretary on the status of development of the early childhood care and education network. Such report shall include but not be limited to any recommendations relative to changes in law or administrative policy needed to properly implement the network.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.24 - Rules

§407.24. Rules

The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.25 - Applicability; limitation

§407.25. Applicability; limitation

This Part shall not apply to early childhood programs that receive public funds solely for food and nutrition assistance.

Acts 2012, No. 3, §1, eff. April 18, 2012.



RS 17:407.26 - The Cecil J. Picard LA 4 Early Childhood Program

§407.26. The Cecil J. Picard LA 4 Early Childhood Program

A. The state Department of Education, referred to in this Section as the "department", shall allocate funding, out of monies appropriated for such purpose, to each public school system that applies for such funding and uses the funding solely for the purpose of providing a program for early childhood development and enrichment activity classes in compliance with the requirements of this Section, which shall be named "The Cecil J. Picard LA 4 Early Childhood Program" and shall be referred to in this Section as "the LA 4 program". Such classes shall be referred to in this Section as "LA 4 classes".

B. Subject to the availability of funds, the LA 4 program shall be available to every eligible child. To be eligible for the LA 4 program, a child shall meet all of the following criteria:

(1) He is four years old or eligible to enroll in kindergarten in the following school year pursuant to R.S. 17:151.3.

(2) He meets the requirements of R.S. 17:170 relative to immunization documentation required for regular school enrollment.

(3) He applies to the LA 4 program.

C. The cost of the LA 4 program shall be as follows:

(1) For children who are "at risk", as defined in the rules and regulations of the State Board of Elementary and Secondary Education, referred to in this Section as the "state board", the LA 4 program shall be provided at no cost, except for any applicable lunch cost and the cost of before and after care.

(2) For children who are not "at risk", tuition may be charged on a sliding scale in an amount not to exceed that necessary for the public school system to provide the program.

(3) For all children, both "at risk" and not "at risk", each public school system offering the LA 4 program may charge a fee for the cost of meals and the cost of before and after care, subject to state board rules and regulations.

D. Beginning with LA 4 program applications for the 2015-2016 school year:

(1) The department shall annually determine the demand for the LA 4 program.

(2) The state board shall consider such demand, the availability of public funds to support the program, and the eligibility of public school systems to receive funds for the program and annually determine the following:

(a) The cost of funding all LA 4 program applicants who both meet the eligibility requirements provided in Subsection B of this Section and who are determined to be "at-risk".

(b) The method for equitably distributing available funds to eligible public school systems.

(c) The difference in dollar amount between the funding required to meet the measured funding demand and the funding available in the fiscal year.

E. Each participating school system may work collaboratively with other publicly funded and Type III licensed providers of early childhood education that serve children residing within the jurisdiction of the system, including Head Start and other federal programs, in providing the LA 4 program. Such collaboration may include agreements to share resources if such agreements are documented, no regulation of any provider is compromised or violated, and a clear demarcation of responsibility as to costs, employee supervision, and program administration is maintained.

F.(1) Beginning with the 2014-2015 school year and continuing thereafter, each participating school system shall use a percentage of the total increase in funding for the LA 4 program received each year in excess of the amount received during the previous school year to provide LA 4 classes through collaborative agreements with nonschool system providers of early childhood education that serve children residing within the geographic boundaries of the school system, that meet the definition of an early learning center as provided in Paragraph (2) of this Subsection, and that have attained the minimum quality rating as established by the state board required to be eligible to participate in the program, as follows:

(a) For a school year in which the per pupil allocation for the LA 4 program is less than five thousand dollars per child, each participating school system shall use at least five percent of the total increase in funding over the previous school year to provide LA 4 classes through collaborative agreements with nonschool system providers.

(b) For a school year in which the per pupil allocation for the LA 4 program is five thousand dollars per child or more, each participating school system shall use at least ten percent of the total increase in funding over the previous school year to provide LA 4 classes through collaborative agreements with nonschool system providers.

(2) For the purposes of this Section, "early learning center" means any child day care center, Early Head Start Center, Head Start Center, or stand-alone prekindergarten program not attached to a school.

(3) Such collaborative agreements may include but shall not be limited to the following options:

(a) The participating school system may lease physical space from a nonschool system provider for an LA 4 class.

(b) The participating school system may provide a lead teacher with the nonschool system provider supplying the physical space and all other personnel, materials, or supplies needed to meet LA 4 program requirements.

(c) The nonschool system provider supplies the physical space and all of the teaching and ancillary personnel, materials, and supplies needed to meet LA 4 program requirements.

(4) Participating school systems shall explore all feasible supports to enable nonschool system providers of early childhood education to meet the requirements of the LA 4 program, including providing teachers employed by the school system to teach LA 4 classes in nonschool system provider settings, provided such teachers are certified to serve as a lead teacher in accordance with Subparagraph (H)(3)(a) of this Section.

(5) A nonschool system provider of early childhood education that serves children residing within the jurisdiction of a participating public school system and that wishes to participate in the LA 4 program shall apply to the board of the school system in accordance with the time lines and regulations established by the state board. Such application shall, at a minimum, include the following information:

(a) Verification that the applicant is a provider of early childhood education that meets the definition of an early learning center as provided in this Subsection and has attained the minimum quality rating required to be eligible to participate in the program as established by the state board.

(b) Documentation that the provider meets the requirements for participation in the program as provided by state law and state board regulation.

(c) Documentation relative to the provider's organizational, governance, and operational structure.

(d) Documentation relative to the provider's policies, programs, and practices in place to ensure parental involvement.

(e) Documentation relative to the provider's personnel policies and employment practices.

(f) Documentation relative to the provider's rules and regulations applicable to children, including disciplinary policies and procedures.

(g) Documentation relative to the adequacy of the provider's facilities and equipment.

(h) Documentation relative to the types and amounts of the provider's insurance coverage.

(i) Documentation relative to applicable teacher certification requirements.

(6) The provisions of R.S. 17:15 shall be applicable to all employees of an early learning center that enters into a collaborative agreement with a school board to provide LA 4 classes in a nonschool system provider setting, and each early learning center shall comply with all rules and regulations established by the participating school system pursuant to such law relative to criminal history review.

(7)(a) A waiver of the requirement specified in Paragraph (1) of this Subsection may be granted to a participating school system by the state board if the school system provides documentation acceptable to the state board that it meets at least one of the following conditions:

(i) There are no early learning centers located within the geographic boundaries of the participating school system that have attained the minimum quality rating required to be eligible to participate in the program as established by the state board.

(ii) The participating school system did not receive an application from an early learning center seeking to collaborate in the provision of LA 4 classes.

(iii) After a good faith effort and for good cause shown the participating school system and early learning center were unable to reach an agreement regarding the provision of LA 4 classes in a nonschool system provider setting.

(b) The state board shall send written notification to a participating school system as to whether its application for a waiver has been granted. However, a waiver shall not be granted for more than one school year at a time.

(c) Notwithstanding any other provision of law, in any given school year the provisions of this Subsection shall not apply to a participating school system with excess capacity in its LA 4 program nor shall such a system be required to seek or be granted a waiver from the state board of such requirements.

G. In addition to determining the demand for and distribution of funds for the LA 4 program, the state board shall assess all other funding streams in order to facilitate diverse delivery and fulfill demand to the greatest extent possible.

H. Each public school system operating the LA 4 program shall include or provide for the following:

(1) A full-day program for the hours of the day and the number of days that a regular school program in the school system is in session.

(2) A program of developmentally appropriate early childhood education, the content of which shall meet the standards required for accreditation of a high- quality early childhood education program as determined by the state board.

(3)(a) A teacher in each classroom, referred to in this Section as the "lead teacher", who is in charge of the classroom, supervises other adults employed in the classroom, plans the activities for the children in the classroom, and is one of the following:

(i) Certified by the department in nursery school education, kindergarten, or early intervention.

(ii) If the superintendent of the employing school system certifies by sworn affidavit that no qualified applicant with a certificate as provided in Item (i) of this Subparagraph has applied for the position, then a teacher certified by the department pursuant to rules adopted by the state board.

(iii) If the superintendent of the employing school system certifies by sworn affidavit that no qualified applicant with a certificate as provided in Item (i) or (ii) of this Subparagraph has applied for the position, then the recipient of a degree in elementary education, kindergarten, early childhood education, or early intervention and employed pursuant to the interim emergency policy of the state board for hiring non-certified personnel.

(b) The employment, retaining, or reemployment of any person as a lead teacher who is qualified in any way other than as provided in Item (a)(i) of this Paragraph may occur only if such teacher can document consistently working toward obtaining the qualifications in Item (a)(i) of this Paragraph in compliance with the requirements of state board rule or is otherwise deemed qualified in accordance with rules adopted by the state board.

(4) A student-to-lead teacher ratio of no more than twenty-to-one and a student-to-adult staff member ratio of no more than ten-to-one.

(5) Classroom and instructional supplies consistent with the standards required in Paragraph (2) of this Subsection and consistent with standards required by state board rule.

(6) Required professional development, in compliance with state board rule, for lead teachers and all other persons whose employment in the LA 4 program involves direct contact with children.

(7) Adequate and appropriate space and facilities.

I. The department shall do all of the following:

(1) Provide technical assistance to each public school system operating the LA 4 program and ensure that each participating school system complies with the requirements of this Section and all rules adopted pursuant to this Section.

(2) Develop and implement a system of evaluating the efficiency and effectiveness of the LA 4 program and conduct a study of the long-term effects of the program on the school success of the participating children.

(3) Provide regular, scheduled, and appropriate professional development for lead teachers and all other persons whose employment in the LA 4 program involves direct contact with children pursuant to Paragraph (H)(6) of this Section.

Acts 2014, No. 644, §1.



RS 17:407.27 - The Cecil J. Picard LA 4 Early Childhood Program; early childhood development and enrichment activity classes; financial assistance

§407.27. The Cecil J. Picard LA 4 Early Childhood Program; early childhood development and enrichment activity classes; financial assistance

A. Notwithstanding any other provision of law to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any participating school district for a student who is enrolled in Cecil J. Picard LA 4 Early Childhood Program classes.

B.(1) Recognizing the success and growth of the Cecil J. Picard LA 4 Early Childhood Program and in order to maintain the long-term financial stability of the program, private businesses, industry, foundations, charities, and other groups may request from the division of administration that, notwithstanding any provision of law to the contrary, they may create privately funded scholarship programs to make payments to participating school districts on behalf of qualified students. If the division of administration were to approve a private scholarship program then any scholarship funds received by a participating school district from a private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the allocation to the participating school district such that the allocation shall be an amount that is equal to the dollar amount that the allocation would have been if no private scholarship funds had been received less the amount of private scholarship funds received by the participating school district.

(2) This Subsection shall in no way be interpreted in such a manner that a participating school district would receive less benefits from a combination of the allocation from the program and the private scholarship funds received than it would have received solely from the allocation if there had been no private scholarship funded. Therefore, to the extent that any privately funded scholarship funds provided for in this Subsection made to a participating school district are for an amount less than the amount the participating school district would have otherwise received as an allocation if no such private scholarship funds had been paid under this Subsection, then the participating school district shall receive that difference as an allocation under the program.

(3) As provided in this Subsection, when a participating school district receives privately funded scholarship funds pursuant to this Subsection, the annual appropriation of state funds for the Cecil J. Picard LA 4 Early Childhood Program shall be reduced by the amount of the private scholarship program funds so received. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of the reduction as specified by the commissioner of administration into the Overcollections Fund created in R. S. 39:100.21 and credit the deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

C. Nothing in this Section shall be construed or implemented in a manner that would cause the loss of any federal or other funding for any early childhood programs or services, including but not limited to the Cecil J. Picard LA 4 Early Childhood Program and the Child Care and Development Fund.

Acts 2014, No. 780, §1, eff. July 1, 2014.



RS 17:407.28 - Federal Funds for the Child Care and Development Fund Programs; state Department of Education's authority to receive

§407.28. Federal Funds for the Child Care and Development Fund Programs; state Department of Education's authority to receive

A. Upon transfer of lead agency authority from the state Department of Children and Family Services to the state Department of Education for the Child Care and Development Fund, the state Department of Education may accept and direct the disbursement of funds appropriated by any act of Congress and apportioned to the state for use in connection with any Child Care and Development Fund programs. The state Department of Education shall deposit all such funds received from the federal government with the state treasurer who shall, subject to legislative appropriation, make disbursements upon the recommendation of the state Department of Education. Prior to the transfer of lead agency authority, the state Department of Children and Family Services shall seek input and approval from the state Department of Education in the development of the Child Care and Development Fund State Plan or any amendments to such plan prior to its submittal to the United States Department of Health and Human Services.

B. The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement the Child Care and Development Fund State Plan. The state Department of Education shall develop and implement the state plan in accordance with such rules and regulations.

C. Prior to the transfer of lead agency authority from the state Department of Children and Family Services to the state Department of Education, the departments shall enter into a cooperative endeavor agreement to ensure a coordinated and seamless transition that does not interrupt the provision of state services nor unduly impact the operation or function of either agency. The transition shall occur in such a manner that is cost neutral to the state. The cooperative endeavor agreement entered into by the agencies to facilitate the transfer of the grant and services shall ensure the transfer of funds from the state Department of Education to the state Department of Children and Family Services in an amount sufficient to fully fund the indirect costs of the state Department of Children and Family Services which were previously funded by the Child Care and Development Fund, until such time as another funding source is identified by the state Department of Children and Family Services to pay for those indirect costs. This agreement between the state Department of Education and the state Department of Children and Family Services may also allow services to be purchased by the state Department of Education including but not limited to fulfilling grant requirements, data reporting, and services to clients.

D. Lead agency authority shall transfer no later than July 1, 2015. The date shall be established in the cooperative endeavor agreement. The cooperative endeavor agreement shall be submitted to the Joint Legislative Committee on the Budget for review.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014



RS 17:407.31 - Short title

PART X-B. EARLY LEARNING CENTER LICENSING

§407.31. Short title

This Part may be cited as the "Early Learning Center Licensing Act".

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.32 - Legislative intent; declaration of purpose and policy

§407.32. Legislative intent; declaration of purpose and policy

It is the intent of the legislature to protect the health, safety, and well-being of the children of the state who are in out-of-home care on a regular or consistent basis. Toward that end, it is the purpose of this Part to establish statewide minimum standards for the safety and well-being of children in early learning centers, to ensure maintenance of these standards, and to regulate conditions in these centers through a program of licensing. The State Board of Elementary and Secondary Education shall promulgate rules and regulations to implement a program of licensing for early learning centers and the state Department of Education shall administer the licensing program pursuant to such rules and regulations.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.33 - Definitions

§407.33. Definitions

A. As used in this Part, the following definitions shall apply unless the context clearly states otherwise:

(1) "Camp" means any place or facility operated by any institution, society, agency, corporation, person or persons, or any other group which serves only children five years of age or older and operates only when school is not in session during the summer months or school holidays.

(2) "Child" means a person who has not reached age eighteen or otherwise been legally emancipated.

(3) "Child day care center" means any place or facility operated by any institution, political subdivision, society, agency, corporation, person or persons, or any other group for the purpose of providing care, supervision, and guidance of seven or more children, not including those related to the caregiver, unaccompanied by parent or legal custodian, on a regular basis for at least twelve and one-half hours in a continuous seven-day week. If a child day care center provides transportation or arranges for transportation to and from the center, either directly or by contract with third parties, all hours during which a child is being transported shall be included in calculating the hours of operation. A child day care center that remains open for more than twelve and one-half hours in a continuous seven-day week, and in which no individual child remains for more than twenty-four hours in one continuous stay shall be known as a full-time child day care center. A child day care center that remains open after 9:00 p.m. shall meet the regulations established for nighttime care.

(4) "Department" means the Department of Education.

(5) "Early learning center" means any child day care center, Early Head Start Center, Head Start Center, or stand-alone prekindergarten program not attached to a school.

(6) "Head Start and Early Head Start Programs" mean the federally-funded early childhood care and education programs that promote and teach school readiness to children ages birth to five from low-income families and provide services in the areas of education, social services for families, nutrition, family engagement, health and mental health, as well as providing the physical plant and instructional staff members for such purposes.

(7) "License type" means the type of license applied for or held, which shall include Type I, Type II, and Type III.

(8) "Related" or "relative" means a natural or adopted child or grandchild of the caregiver or a child in the legal custody of the caregiver.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.34 - Requirement of licensure

§407.34. Requirement of licensure

All early learning centers shall be licensed prior to beginning operations in Louisiana. Early learning center licenses shall be of three types: Type I, Type II, and Type III.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.35 - Exemptions from licensure requirements

§407.35. Exemptions from licensure requirements

A. Public and nonpublic day schools serving children in grades kindergarten and above, including any prekindergarten programs attached thereto, as well as camps, and care given without charge, shall be exempt from the provisions of this Part.

B. A recognized religious organization which is qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code, which remains open for not more than twenty-four hours in a continuous seven-day week, and in which no individual child remains for more than twenty-four hours in one continuous stay shall not be considered an early learning center for the purposes of this Part.

C. Nothing in this Part shall apply to children in programs licensed or operated by the Department of Health and Hospitals or the Department of Children and Family Services.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.36 - Types of Licenses

§407.36. Types of Licenses

A. A "Type I license" is the type of license issued to an early learning center that is owned or operated by a church or religious organization that is qualified as a tax exempt organization under Section 501(c) of the Internal Revenue Code and that receives no state or federal funds from any source, whether directly or indirectly. A "Type I license" is also the type of license issued to an early learning center holding a "Class B" license prior to the effective date of this Part.

(1) No early learning center holding a Type I license shall receive any state or federal funds, from any source, whether directly or indirectly.

(2) If an early learning center holding a Type I license receives any state or federal funds, its license shall be automatically revoked.

B. A "Type II license" is the type of license issued to an early learning center that either receives no state or federal funds from any source, whether directly or indirectly, or whose only source of state or federal funds is from the United States Department of Agriculture's food and nutrition programs, hereinafter referred to in this Part as "federal food and nutrition programs".

(1) No early learning center holding a Type II license shall receive any state or federal funds, from any source, whether directly or indirectly, other than those funds received solely for federal food and nutrition programs.

(2) If an early learning center holding a Type II license receives any state or federal funds, whether directly or indirectly, other than those received solely for federal food and nutrition programs, its license shall be automatically revoked.

C. A "Type III license" is the type of license issued to any early learning center which receives state or federal funds, directly or indirectly, from any source other than the federal food and nutrition programs. Type III early learning centers shall meet the performance and academic standards of the Early Childhood Care and Education Network regarding kindergarten readiness as determined by the State Board of Elementary and Secondary Education.

D. Nothing in this Section shall prevent an early learning center otherwise qualified for a Type I license to voluntarily seek a Type II or Type III license, or an early learning center otherwise qualified for a Type II license to voluntarily seek a Type III license, provided that such early learning center meets the standards set forth for such license.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.37 - Operating without a license; penalties

§407.37. Operating without a license; penalties

A. Whoever operates any early learning center without a valid license issued by the department shall be fined by the department not less than one thousand dollars for each day of such offense.

B. If any early learning center operates without a valid license issued by the department, the department may file suit in the district court in the parish in which the center is located for injunctive relief, including a temporary restraining order, to restrain the institution, agency, corporation, person or persons, or any other group operating the center from continuing the violation.

Acts 2014, No. 868, §2, eff. Oct.1, 2014.



RS 17:407.38 - Transitional provisions; applicable regulations

§407.38. Transitional provisions; applicable regulations

A. Until such time as rules are promulgated by the State Board of Elementary and Secondary Education to implement the types of licenses required by R.S. 17:407.36, early learning centers shall continue to follow the administrative rules contained in the Louisiana Administrative Code for the licensure of Class A and Class B child care facilities.

B. The administrative rules contained in the Louisiana Administrative Code promulgated by the Department of Children and Family Services which govern or are applicable to the programs and operations transferred from the Department of Children and Family Services to the Department of Education by this Act shall continue to be effective until the Board of Elementary and Secondary Education promulgates rules to implement the types of licenses required by R.S. 17:407.36.

C. Upon promulgation by the State Board of Elementary and Secondary Education of rules to implement the three types of licenses:

(1) All existing early learning centers possessing a Class B license shall be issued a Type I license as provided by rule, unless the center meets the definition of a Type II license, in which case it shall be issued a Type II license as provided by rule.

(2) All existing early learning centers possessing a Class A license that meet the definition of a Type II license shall be issued a Type II license as provided by rule.

(3) All existing early learning centers possessing a Class A license that meets the definition of a Type III license shall be issued a Type III license as provided by rule.

D. Any early learning center that intends to change its license type at any time during the following calendar year shall apply for a new license no later than December first of the preceding year. This Subsection shall not apply to early learning centers changing location or ownership that are required to apply for a new license.

E. The department shall maintain on its website all the information that is required by state and federal funding sources, which shall be easily accessible to the public, including but not limited to program statistics for the Child Care Assistance Program that includes monthly and year-end fiscal year totals of the number of children and amount of benefits of the current year and previous years back to 2004, monthly statistics of the number of children and the amount of benefits by parish, applications processed by parish, unduplicated count of paid providers by month, redeterminations, and cases by parish and fiscal year. The department shall also include information on each licensed facility for the last fifteen visits, including licensed capacity, license type, and current rating.

Acts 2014, No. 868, §2, eff. Oct., 1, 2014.



RS 17:407.39 - Licenses; application; temporary or provisional; fees

§407.39. Licenses; application; temporary or provisional; fees

A. Application for licensure of a new early learning center shall be made by the center to the department using forms furnished by the department. Upon receipt of an application for a license and verification that minimum requirements for such license as established by rule are satisfied, and upon verifying that the center is in compliance with all applicable state and local laws and regulations, the department shall issue a Type I, Type II, or Type III license for such period as may be provided for by rule.

B. The State Board of Elementary and Secondary Education may provide by rule for the issuance of temporary, provisional, or extended licenses for each license type if a disapproval has not been received from any state or local agency authorized by any laws or rules to inspect or approve such centers.

C. A license of any type shall apply only to the location stated on the application, and such license, once issued, shall not be transferable from one person to another or from one location to another. If the location or ownership of the center is changed, then the license shall be automatically revoked.

D. Each licensed center shall display its license in a prominent place at the center.

E. There shall be an annual license fee for each type of early learning center in an amount equal to the annual license fee in effect for all Class A and Class B child care facilities possessing such license upon the effective date of this Section, without an increase in the amount of such fees.

F. There shall be an annual license fee of twenty-five dollars for any license issued to an early learning center providing care for fifteen or fewer children; one hundred dollars for any license issued to an early learning center providing care for at least sixteen but no more than fifty children; one hundred seventy-five dollars for any license issued to an early learning center providing care for at least fifty-one but no more than one hundred children; and two hundred fifty dollars for any license issued to an early learning center providing care for more than one hundred children.

G. The annual licensure fees provided in this Section shall not apply to Type I early learning centers.

H. Annual fees for any type or category of license shall not be increased unless expressly authorized by statute as provided in Article VII, Section 2.1 of the Constitution of Louisiana.

Acts 2014, No. 868, §2, eff. Oct., 1, 2014.



RS 17:407.40 - Rules, regulations and standards for licenses

§407.40. Rules, regulations and standards for licenses

A. The State Board of Elementary and Secondary Education shall promulgate regulations for each type of license which, at a minimum, shall accomplish all of the following:

(1) Promote the health, safety, and welfare of children attending any early learning center.

(2) Promote safe and proper physical facilities at all early learning centers.

(3) Ensure adequate supervision of those attending early learning centers.

(4) Ensure adequate and healthy food service in early learning centers where food is offered.

(5) Prohibit discrimination on the basis of race, color, creed, sex, national origin, handicap, ancestry, or whether the child is being breastfed. However, nothing in this Paragraph shall be construed to affect, limit, or otherwise restrict the hiring or admission policies of an early learning center owned by a church or religious organization, or prohibit such a center from giving preference in hiring or admission to members of the church or denomination.

(6) Include procedures for the receipt, recordation, and disposition of complaints.

B.(1) Every early learning center approved for licensure by the department shall be required to have all of the following:

(a) Approval from the office of state fire marshal.

(b) Approval from the Department of Health and Hospitals.

(2) Each Type III early learning center shall also be required to obtain approval from the department of adherence to the performance and academic standards of the Early Childhood Care and Education Network regarding kindergarten readiness as determined by the State Board of Elementary and Secondary Education. The department shall base its approval upon the uniform accountability system as promulgated by the State Board of Elementary and Secondary Education.

C. The State Board of Elementary and Secondary Education shall conduct a comprehensive review of all standards, rules, and regulations for all licenses every three years.

D. The State Board of Elementary and Secondary Education, upon request by the department, may waive compliance with a licensing minimum standard upon determination that the economic impact is sufficiently great to make compliance impractical, as long as the health and well-being of the staff or children is not imperiled. If it is determined that the early learning center is meeting or exceeding the intent of a standard or regulation, the standard or regulation may be deemed to be met.

E. Nothing in the rules, regulations, and standards adopted pursuant to this Section shall authorize or require medical examination, immunization, or treatment of any child whose parents object to such examination, immunization, or treatment.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.41 - State Central Registry Disclosure Requirement

§407.41. State Central Registry Disclosure Requirement

A. No individual whose name is recorded on the state central registry within the Department of Children and Family Services as a perpetrator for a justified finding of abuse or neglect of a child shall own or operate a licensed early learning center or shall be hired by a licensed early learning center as an employee or volunteer of any kind, including any therapeutic professionals, extracurricular personnel, and other independent contractors, unless there is a finding by the Department of Children and Family Services that the individual does not pose a risk to children.

B. Any owner, operator, current or prospective employee, or volunteer of a licensed early learning center shall report annually, and at any time upon the request of the department, on the state central registry disclosure form promulgated by the Department of Children and Family Services, whether or not his name is currently recorded on the state central registry for a justified finding of abuse or neglect and he is the named perpetrator.

C. Any such current or prospective employee or volunteer of a licensed early learning center shall submit the state central registry disclosure form to the owner or operator of the facility, who shall maintain the documents in accordance with current licensing requirements. Any state central registry disclosure form that is maintained in an early learning center licensing file shall be confidential and subject to the confidentiality provisions of R.S. 46:56(F) pertaining to the investigations of abuse and neglect.

D. Any owner, operator, current or prospective employee, or volunteer of a licensed early learning center who knowingly falsifies the information on the state central registry disclosure form shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

E. Any owner, operator, current or prospective employee, or volunteer of a licensed early learning center who discloses that he is currently recorded on the state central registry for a justified finding of abuse or neglect shall be entitled to a risk assessment evaluation provided by the Department of Children and Family Services to determine whether the individual poses a risk to children. Any such individual who is determined to pose a risk to children shall have the right to file an appeal in accordance with R.S. 49:992 of the Administrative Procedure Act. Any such determination shall be kept on file at all times by the Department of Children and Family Services.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.42 - Criminal History Review

§407.42. Criminal History Review

A. No person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) shall directly or indirectly own, operate, or participate in the governance of an early learning center, or shall be hired by any early learning center as a volunteer or employee of any kind, including any therapeutic professionals, extracurricular personnel, and other independent contractors, or shall be hired by the department in a position whose duties include the performance of licensing inspections in early learning centers.

B.(1) The State Board of Elementary and Secondary Education shall establish by regulation, requirements and procedures consistent with the provisions of R.S. 15:587.1 under which:

(a) The owner or operator of an early learning center may request information concerning whether or not any owner or volunteer, applicant, or employee of any kind including contractors, of an early learning center has been arrested for or convicted of or pled nolo contendere to any criminal offense.

(b) The department may request information concerning whether or not an applicant or employee of the department in a position whose duties include the performance of licensing inspections has been arrested for or convicted of or pled nolo contendere to any criminal offense.

(2) Included in this regulation shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information prior to employment of such person. A person who has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information may be temporarily hired pending the report from the bureau as to any convictions of or pleas of nolo contendere by the person to a crime listed in R.S. 15:587.1(C).

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.43 - Inspections

§407.43. Inspections

It shall be the duty of the department, through its duly authorized agents, to inspect at regular intervals not to exceed one year, and as deemed necessary by the department, and without previous notice, all early learning centers subject to the provisions of this Part. The department shall also develop and facilitate coordination with and among other authorized agencies making inspections at regular intervals. The early learning centers shall be open to inspection by authorized inspection personnel and by parents or legal custodians of children in care only during working hours.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.44 - Denial, refusal to renew, or revocation of license; written notice

§407.44. Denial, refusal to renew, or revocation of license; written notice

The department shall have the power to deny, revoke, or refuse to renew a license for an early learning center if an applicant has failed to comply with the provisions of this Part or any applicable, published rule or regulation of the State Board of Elementary and Secondary Education relating to early learning centers. If a license is denied or revoked, or renewal is refused, the action shall be effective when made, and the department shall notify the applicant or licensee of such action in writing immediately, and of the reason for the denial or revocation, or refusal to renew the license.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.45 - Denial, refusal to renew, or revocation of license; appeal procedure

§407.45. Denial, refusal to renew, or revocation of license; appeal procedure

A. Upon the refusal of the department to grant or renew a license or upon the revocation of a license, the applicant or licensee having been refused a license or renewal, or having had a license revoked shall have the right to appeal such action to the division of administrative law by submitting a written request for an appeal to the department within thirty calendar days after receipt of the notification of the refusal to grant a license, or within fifteen calendar days after receipt of the notification of the refusal to renew or revocation. The department shall notify the division of administrative law within ten calendar days of receipt of a request for an appeal and the appeal hearing shall be held no later than thirty calendar days after such notice, with an administrative ruling no later than fifteen calendar days from the date of a hearing for revocation or refusal to renew a license, or within thirty days from the date of a hearing for the denial of a new license. This provision shall in no way preclude the right of the party to seek relief through mandamus suit against the department, as provided by law.

B. Notwithstanding any law, rule, regulation, or provision to the contrary, including but not limited to R.S. 49:964(A)(2), the department shall be entitled to seek judicial review from any final decision or order rendered by the division of administrative law in any appeal hearing arising under this Part. The venue of judicial review shall be the district court of the parish in which the licensee is located.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.46 - Operating in violation of regulations; penalties and fines

§407.46. Operating in violation of regulations; penalties and fines

A.(1) For violations related to supervision, criminal history record checks, the state central registry disclosure form, staff-to-child ratios, motor vehicle checks, or failure to report critical incidents, the department may issue a written warning that includes a corrective action plan, in lieu of revocation, upon any person or entity violating these requirements if such condition or occurrence does not pose an imminent threat to the health, safety, rights, or welfare of a child. Failure to implement a corrective action plan issued pursuant to this Section may result in either the assessment of a civil fine or license revocation or may result in both actions being taken by the department. Such civil fine shall not exceed two hundred fifty dollars per day for each assessment; however, the aggregate fines assessed for violations determined in any consecutive twelve-month period shall not exceed two thousand dollars.

(2) The State Board of Elementary and Secondary Education shall adopt rules in accordance with the Administrative Procedure Act that articulate factors in determining the type of sanction imposed including the severity of risk, the actual harm and mitigating circumstances, the failure to implement a written corrective action plan, the history of noncompliance, an explanation of the treatment of continuing and repeat deficiencies, evidence of a good-faith effort to comply, and any other relevant factors. The authority to impose sanctions pursuant to this Section shall commence on the effective date of the rules promulgated pursuant to this Section.

B. The State Board of Elementary and Secondary Education shall adopt rules and regulations in accordance with the Administrative Procedure Act to provide for notice to the early learning center of any violation, for a departmental reconsideration process for sanctions issued, and for an appeal procedure including judicial review. Such appeal shall be suspensive. All appeals pursuant to this Subsection shall be heard by the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The division shall furnish to the facility or agency a copy of the decision, together with notice of the manner for requesting judicial review. During the pendency of an appeal, an early learning center may continue to receive funding for services provided to those eligible children as determined by the department.

C. The department may institute any necessary civil court action to collect fines imposed and not timely appealed. No child care facility shall claim imposed fines as reimbursable. Interest shall begin to accrue at the current judicial rate on the day following the date on which any fines become due and payable. All costs of any successful action to collect such fines, including travel expenses and reasonable attorney fees, shall be awarded to the department in addition to the fines.

D.(1) Civil fines collected pursuant to the provisions of this Section shall be deposited immediately into the treasury.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to the monies being placed in the state general fund, an amount equal to the amount deposited as provided in Paragraph (1) of this Subsection shall be credited to a special fund hereby created in the state treasury to be known as the "Early Learning Center Licensing Trust Fund", hereinafter referred to as "the fund". The monies in the fund shall be subject to annual appropriation and shall be available exclusively for use by the department for the education and training of employees, staff, or other personnel of child care facilities.

(3) The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund. All unexpended and unencumbered monies remaining in the fund at the end of the fiscal year shall remain in the fund.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.47 - Complaints against centers

§407.47. Complaints against centers

It shall be the duty of the department, through its duly authorized agents, to report all complaints, including but not limited to complaints alleging child abuse or the prevention or spread of communicable diseases, against any early learning center to the appropriate agencies for investigation and disposition.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.48 - Disclosure of center information

§407.48. Disclosure of center information

A. The department shall make available, upon written request of a parent or legal custodian of any child who has applied for placement in an early learning center licensed by the department, the following information relative to such early learning center:

(1) Any violations of standards, rules, or regulations in the prior twelve months.

(2) Any waivers of minimum standards authorized for such early learning center.

B. Requests may be sent by email, facsimile, or mail and shall include the name of each early learning center for which information is requested.

C. Early learning centers shall make available to parents or legal custodians information on how to view or obtain copies of early learning center licensing inspections from the department's website.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.49 - Parent-child relationship

§407.49. Parent-child relationship

The State Board of Elementary and Secondary Education and the department shall not interfere with the parent-child relationship regarding the religious training of a child, where all of the following conditions are met:

(1) The parent or legal custodian has enrolled their child in a child care facility, including but not limited to a child residential facility, operated by a religious, nonprofit organization which is exempt from federal income taxes pursuant to 26 U.S.C. 501(c)(3).

(2) Where, as a condition of enrollment, the child is required to attend religious services or classes and the parent or legal custodian of the child agrees to such condition.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.50 - Immunization information; influenza

§407.50. Immunization information; influenza

A. Each licensed early learning center, before November first of each year, shall make available to each child's parent or legal custodian information relative to the risks associated with influenza and the availability, effectiveness, known contraindications and possible side effects of the influenza immunization. Such information shall include the causes and symptoms of influenza, the means by which influenza is spread, the places where a parent or legal custodian may obtain additional information, and where a child may be immunized against influenza. Such information shall be updated annually if new information on such disease is available.

B.(1) The Department of Health and Hospitals shall develop and provide information on influenza immunization to the department. The department shall provide such information to each licensed early learning center, which shall make the information available to each child's parent or legal custodian pursuant to Subsection A of this Section.

(2) The Department of Health and Hospitals and the department shall determine respectively the most cost-effective and efficient means of distributing such information.

C. The department, in consultation with the Department of Health and Hospitals, shall establish by rules and regulations all guidelines and procedures for carrying out the provisions of this Section in accordance with the Administrative Procedure Act.

D. Nothing in this Section shall be construed to require any licensed early learning center, the department, or the Department of Health and Hospitals to provide or pay for immunizations against influenza.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.51 - Advisory Council

§407.51. Advisory Council

A. The board shall establish an Advisory Council on Early Childhood Care and Education that shall consist of the following members:

(1) Two representatives of Type III early learning centers, selected by the state superintendent of education.

(2) One representative of a Type II early learning center, selected by the state superintendent of education.

(3) One representative of a Type I early learning center, selected by the state superintendent of education.

(4) Two representatives of Head Start programs, one of which shall be operated by a local education agency and selected by the state board, and one of which shall be operated by a nonlocal education agency and selected by the state superintendent of education from a list of three persons nominated by the Louisiana Head Start Association.

(5) Two representatives of local education agencies operating publicly-funded early childhood programs other than Head Start, selected by the state board.

(6) Two representatives of Louisiana nonprofit advocacy organizations having a focus on early childhood education, selected by the state superintendent.

(7) Two representatives of approved nonpublic schools with publicly-funded early childhood care and education programs, selected by the state board.

(8) One professional or faculty member having child development or early childhood education expertise from a Louisiana post-secondary education institution, selected by the commissioner of higher education.

(9) The president of the Louisiana Chapter of the American Academy of Pediatrics, or his designee.

(10) One representative of an advocacy or service organization that focuses on serving children with disabilities, selected by the state superintendent.

(11) One representative of a Louisiana business or community organization, selected by the state board.

(12) One parent of a child currently enrolled in a publicly-funded early learning center or prekindergarten program, selected by the state board.

B. The council shall include nonvoting ex officio members who may advise and contribute to discussions pertaining to early childhood care and education, including but not limited to the following:

(1) The chairmen of the House Committee on Education, Senate Committee on Education, House Committee on Health and Welfare, and Senate Committee on Health and Welfare, or their designees.

(2) The secretary of the Department of Children and Family Services or his designee.

(3) The state director of the Louisiana State Head Start Collaboration Project.

(4) A representative of the state agency responsible for programs under Section 619 or Part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.).

(5) The director of the Maternal and Child Health Program at the Department of Health and Hospitals.

(6) The director of the Child and Adult Care Food Program at the Department of Education.

(7) The Louisiana State Fire Marshal, or his designee.

(8) A representative from the office of sanitarian services at the Department of Health and Hospitals.

(9) A representative from the Louisiana Workforce Commission.

(10) A representative from the Louisiana State Police Bureau of Criminal Identification and Information.

C. The council shall serve in an advisory capacity to the board and shall comply with the Open Meetings Law.

D. The chair shall be elected by the voting members of the council.

E. Council members shall not receive compensation or a per diem for their services or attendance at council meetings.

F. The Department of Education shall provide staff support for the council, including but not limited to the scheduling of meetings, providing public notice of scheduled meetings, and including information about the council and its meeting minutes on its website. Council meeting minutes shall be provided to the state board at its next regularly scheduled meeting.

G. The council shall meet at least quarterly, with the meetings to be called by the chair or the state superintendent as needed. The chair shall set the agenda.

H. The council shall provide input and guidance to the board and the Department of Education on matters pertaining to the development and implementation of rules, regulations, bulletins, policies or standards related to all publicly-funded early care and education programs, including early learning centers, enrollment in early learning centers, the Cecil J. Picard LA4 Early Childhood Program, the Child Care and Development Fund Block Grant or the Child Care Assistance Program, Early Head Start, and Head Start.

I. Prior to its submission to the United States Department of Health and Human Services, the department shall consult and provide a draft of the state plan for the Child Care and Development Fund and its budget, and any amendments to the state plan including budget revisions, and provide an opportunity for the council to make recommendations. Recommendations made by the council shall be reported to the state board.

J. Prior to the board's consideration of any rule or standard related to early learning centers, enrollment in early learning centers, the Cecil J. Picard LA4 Early Childhood Program, the Child Care and Development Fund Block Grant or the Child Care Assistance Program, the department shall consult with and provide a draft of the proposed rules to the council, and provide an opportunity for the council to make recommendations. Recommendations made by the council shall be reported to the state board prior to their adoption. Nothing herein shall prevent the board from adopting an emergency rule pursuant to the Administrative Procedure Act. The provisions of this Subsection shall not apply to the adoption of emergency rules. However, the department shall notify the council of any meetings of the State Board of Elementary and Secondary Education at which emergency rules pertaining to matters described in Subsection H of this Section will be considered. Such notification shall be given at the same time that public notice of the meeting is given and shall include a draft of the proposed emergency rule.

K. The department shall provide quarterly reports on the implementation and progress, activities, and status of the Early Childhood Care and Education Network, including the creation and implementation of an accountability system for early care and education programs and the transition of the Child Care and Development Block Grant and licensure to the Department of Education. Any recommendations by the council shall be reflected in meeting minutes.

L. The department shall provide the council with reports not less than annually of the following activities, provided that data is available, pursuant to a schedule agreed upon by the chair and the state superintendent of education:

(1) A description of each publicly-funded early care and education program, including the eligibility criteria, the program requirements, average number of hours and days of the program, and the amount of total funding and source of funding for each program. The description shall also include a specific description of the fee structure for the Child Care Assistance Program.

(2) The number of children served in each publicly-funded early childhood care and education program in Louisiana, broken down by the age of the child and amount of public funding per child per program.

(3) The number of early learning centers by each licensing type and at each quality level as determined by the accountability system then in place, and the number of children served at each age in each type at each quality level.

(4) Description of the training and support provided to each program and the amount of funding for this by program and source of funds.

(5) Description of unmet family demand for early care and education in Louisiana.

(6) Description of the goals for the upcoming fiscal year for early care and education in Louisiana, including outcome indicators that will be used to measure progress, and a description of the progress made in achieving the previous year's goals.

(7) Description and results of any evaluations of the early care and education programs in the state.

(8) Description of the early care and education workforce, including an analysis of the status of the current early care and education workforce, including demographics, certifications and education levels, participation and level on any professional development ladder, and the participation in any teacher tax credits. The description shall also include information about salaries and benefits, and a comparison of these to similarly qualified employees in other but related fields, and an analysis of the workforce capacity necessary to meet the state's early care and education needs.

M. Any reports provided by the department and any council recommendations shall be included in meeting minutes.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.52 - Coordination

§407.52. Coordination

The Department of Education shall coordinate with the office of state fire marshal and the Department of Health and Hospitals to align standards for licensing of early learning centers with the standards for early childhood education programs.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.53 - Rules

§407.53. Rules

The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act to carry out the provisions of this Part.

Acts 2014, No. 868, §2, eff. Oct. 1, 2014.



RS 17:407.61 - Short title

PART X-C. Family Child Day Care Home Registration Law

§407.61. Short title

This Part may be cited as the "Family Child Day Care Home Registration Law".

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.62 - Definitions

§407.62. Definitions

As used in this Part, the following definitions shall apply unless the context clearly states otherwise.

(1) "Child" means a person who has not reached the age of eighteen years. The words "child" and "children" are used interchangeably in this Part.

(2) "Child and Adult Care Food Program" means the federal nutrition reimbursement program as funded by the United States Department of Agriculture through the state Department of Education.

(3) "Child Care and Development Fund" means the child care programs funded through the federal Child Care and Development Fund Block Grant Act and administered by the state Department of Education.

(4) "Department" means the Department of Health and Hospitals or the Department of Education, as indicated by the context.

(5) "Family child day care home" means any place, facility, or home operated by any institution, society, agency, corporation, person or persons, or any other group for the primary purpose of providing care, supervision, and guidance of six or fewer children.

(6) "Relative" or "related" means the child, grandchild, niece, or nephew of the primary child care provider in a family child day care home.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.63 - Requirement for registration; exemptions

§407.63. Requirement for registration; exemptions

A. All family child day care homes that receive state or federal funds, directly or indirectly, shall be registered.

B. Family child day care homes that do not receive state or federal funds, directly or indirectly, and individuals who provide care for only related family members, shall not be required to be registered.

C. All family child day care homes shall be registered prior to receiving any state or federal funds, directly or indirectly.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.64 - Rules and regulations; inspection requirements

§407.64. Rules and regulations; inspection requirements

A. The Department of Health and Hospitals shall promulgate rules and regulations in accordance with the Administrative Procedure Act to carry out the provisions of this Part for all family child day care homes which receive state or federal funds except those family child day care homes which participate in the United States Child and Adult Care Food Program or the Child Care and Development Fund.

B. The Department of Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to carry out the provisions of this Part for those family child day care homes that participate in the United States Child and Adult Care Food Program or the Child Care and Development Fund.

C. A family child day care home shall be inspected and approved by the office of state fire marshal in accordance with the rules and regulations as established under Subsections A and B of this Section, developed in consultation with the office of state fire marshal.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.65 - Inspections

§407.65. Inspections

The Department of Education, through its duly authorized agents, shall reserve the right to visit and inspect registered family child day care homes as deemed necessary by the department. All family child day care homes shall be open to inspection by the department, parents, and by other authorized inspection personnel during normal working hours or when children are in care.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.66 - Fees

§407.66. Fees

A.(1) The office of state fire marshal shall have the authority to charge each family child day care home applying for registration or renewal of registration an annual fee for services. This fee shall be adopted in accordance with the Administrative Procedure Act.

(2) A fee shall be charged to cover the cost of inspection for family child day care homes regulated by the Department of Education in accordance to R.S. 17:407.64(B). The fee shall be set at thirty dollars per inspection and used for the sole purpose of employing personnel to perform such inspections.

B. The office of state fire marshal shall transfer sufficient funds to the Department of Health and Hospitals or the Department of Education for those family child day care homes which receive state or federal funds but do not participate in the United States Child and Adult Care Food Program to carry out the registration process in accordance with this Part.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.67 - Revocation or refusal to renew registration; written notice

§407.67. Revocation or refusal to renew registration; written notice

The authorized department shall have the authority to deny, revoke, or refuse to renew a registration of a registered family child day care home if an applicant has failed to comply with the provisions of this Part, any applicable published rule or regulation relating to registered family child day care homes, or any other state, federal, or local rule or regulation. If a registration is denied, revoked, or withdrawn, the action shall be effective when made and the family child day care home shall be notified in writing. This notice shall give the reason for denial, revocation, or withdrawal of the registration.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.68 - Revocation or refusal of registration; appeal procedure

§407.68. Revocation or refusal of registration; appeal procedure

Upon the refusal of the department to grant or renew a registration or upon the revocation of a registration, the family child day care home having been refused a registration or renewal or having had a registration revoked shall have the right to appeal such action to the division of administrative law by submitting a written request for an appeal to the department within thirty calendar days after receipt of the notification of the refusal or revocation. The department shall notify the division of administrative law within ten calendar days of receipt of a request for an appeal and the appeal hearing shall be held no later than thirty calendar days after such notice, with an administrative ruling no later than thirty calendar days from the date of the hearing. This provision shall in no way preclude the right of the party to seek relief through mandamus suit against the department, as provided by law.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.69 - Operating without or in violation of registration; penalty; injunctive relief

§407.69. Operating without or in violation of registration; penalty; injunctive relief

A. Whoever operates a family child day care home required to be registered under this Part without a valid registration issued by the department shall be fined not less than twenty-five dollars nor more than one hundred dollars. Each day of operation in violation of the requirements of this Part shall constitute a separate offense.

B. The department may also file suit in the district court in the parish in which the family child day care home is located for injunctive relief, including a temporary restraining order, to restrain the family child day care home from continuing the violation.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.70 - Notification of health and safety violations

§407.70. Notification of health and safety violations

The department shall notify the appropriate agencies if it is determined that one or more violations exist within a family child day care home which place the health and well-being of a child or children in imminent danger.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.71 - Grounds for revocation or refusal to renew registration; criminal activities; lack of CPR or first aid training

§407.71. Grounds for revocation or refusal to renew registration; criminal activities; lack of CPR or first aid training

A. No family child day care home may have in its employ, or living in the home, any person who has been convicted of or pled nolo contendere to a crime listed in R.S. 15:587.1(C). The cost of any criminal background check which may be required by the department as proof of compliance with this Subsection shall be the responsibility of the family child day care home.

B. The primary child care provider of any family child day care home shall have documented current certification in either Infant/Child CPR or Infant/Child/Adult CPR.

C. The department may deny, revoke, or refuse to renew any registration of a family child day care home which violates the provisions of this Section.

D. The provisions of this Section shall not apply to a family child day care home in which the primary child care provider at such home is related to all the children receiving child care at such home.

E. The provisions of this Section shall not apply to a family child day care home registered with the Department of Education solely for participation in the United States Child and Adult Care Food Program.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.72 - Orientation

§407.72. Orientation

A. All family child day care home providers receiving payments from the Department of Education shall be required to participate in a four-hour orientation. The orientation curriculum shall include but not be limited to the following subjects: recordkeeping; immunization schedules and requirements; recognizing signs of child abuse; child abuse prevention; communicating with parents; age appropriate activities for young children; child development; child safety; and nutritional needs of children. The orientation will count toward the required hours of professional development training mandated by the Department of Education.

B. New family child day care home providers are required to provide proof of orientation participation within twelve months after beginning operation. New providers, at the time of application, are required to sign an agreement committing to attend the required orientation within twelve months.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.81 - Legislative intent; declaration of policy

PART X-D. Early Learning Staff

§407.81. Legislative intent; declaration of policy

It is the intent of the legislature to protect the health, safety, and well-being of the children of the state who are in out-of-home care on a regular or consistent basis. To that end, it shall be the policy of the state to ensure protection of children in care by encouraging early learning staff to obtain certification through early childhood educational training programs.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.82 - Definitions.

§407.82. Definitions.

As used in this Part, the following definitions shall apply:

(1) "Early learning staff" means a person employed as a full-time staff member in a licensed early learning center or a registered family child day care home.

(2) "Department" means the Department of Education.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.83 - Early learning staff; training

§407.83. Early learning staff; training

Early learning staff who participate in an early childhood educational training program approved by the department may be eligible for a scholarship funded by the state. Such scholarship shall be awarded only if funds are appropriated by the federal government for such purpose.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.84 - Departmental duties and responsibilities

§407.84. Departmental duties and responsibilities

A. The department shall administer the provisions of this Part and shall be responsible for all matters pertaining to establishing the scholarship amount and the method of payment to eligible early learning staff.

B. The department shall develop guidelines and procedures to implement the provisions of this Part and to establish the amount of scholarships. The guidelines for determining the scholarship amount may include the number of training hours earned, the type of training selected, the cost of the training to early learning staff, the benefit of the training to the state and to the children served, and other points considered essential by the department.

Acts 2014, No. 868, §3, eff. Feb. 1, 2015.



RS 17:407.91 - Definitions

PART X-E. LOUISIANA EARLY LEARNING

ENROLLMENT COORDINATION

§407.91. Definitions

As used in this Part, the following definitions shall apply:

A. "Coverage area" means the parish, parishes, or other geographical area within the jurisdiction of a local early learning enrollment coordinator.

B. "Department" means the state Department of Education.

C. "Local early learning enrollment coordinator" means an approved entity that conducts a process for informing families about publicly-funded and Type III licensed early childhood care and education programs in the coverage area; collects family preferences; develops and uses a common application process; annually determines demand for publicly-funded early childhood care and education within the coverage area; and makes recommendations to the department for the distribution of available publicly-funded early childhood care and education slots for at-risk children within its coverage area.

D. "State Board" means the State Board of Elementary and Secondary Education.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.92 - Authorization of local early learning enrollment coordinators

§407.92. Authorization of local early learning enrollment coordinators

A. Prior to authorizing local early learning enrollment coordinators, the state board shall:

(1) By September 1, 2014:

(a) Provide the governing authority of each public school system and each early learning center, nonpublic school which provides publicly-funded early childhood services, and Head Start grantee located within the geographic boundaries of the public school system with an assessment of the extent to which these providers of early childhood services coordinate their efforts to:

(i) Inform families about the availability of publicly-funded and Type III licensed early childhood care and education programs serving students four years of age or younger.

(ii) Coordinate enrollment, eligibility criteria, and waiting lists to ensure that families are referred to other available publicly-funded early childhood programs should they be ineligible for or unable to access their primary choice.

(iii) Collect family preferences regarding enrollment choices for publicly-funded and Type III licensed early childhood care and education programs.

(iv) Enroll at-risk children, using available public funds, based upon stated family preferences.

(b) Provide public school systems, early learning centers, nonpublic schools, Early Head Start grantees, and Head Start grantees with a designated time period in which the local early enrollment coordination activities will be developed and implemented.

(2) By October 1, 2015:

(a) Publish a list of public school systems within whose geographic boundaries there is no coordinated effort by the public school system and the early learning centers, nonpublic schools which provide publicly-funded early childhood services, and Head Start grantees to:

(i) Inform families about the availability of publicly-funded and Type III licensed early childhood care and education programs serving students four years of age or younger.

(ii) Coordinate enrollment, eligibility criteria, and waiting lists to ensure that families are referred to other available publicly-funded early childhood programs should they be ineligible for or unable to access their primary choice.

(iii) Collect family preferences regarding enrollment choices for publicly-funded and Type III licensed early childhood care and education programs.

(iv) Enroll at-risk children, using available public funds, based upon stated family preferences.

(b) Provide public school systems, early learning centers, nonpublic schools, Early Head Start grantees, and Head Start grantees with a designated time period in which the local early enrollment coordination activities will be developed and implemented.

(3) By June 30, 2015, approve a process to authorize entities as local early learning enrollment coordinators to begin performing required services in the geographic boundaries of public school systems identified pursuant to Paragraph (1) of this Subsection, in the 2015-2016 school year.

(4) Not certify any entity as a local early learning enrollment coordinator under this Section unless it is in compliance with procedures and regulations established by the state board. The entity shall be a state agency, a public school system, a nonprofit or for-profit corporation having an educational or social services mission, including but not limited to a nonprofit corporation of a philanthropic or policy nature, a Louisiana public postsecondary education institution, or a nonprofit corporation established by the governing authority of a parish or municipality.

(5) Review each proposed local early learning enrollment coordinator in a timely manner and determine whether each proposed local early learning enrollment coordinator complies with the law and rules and whether the proposal is valid, complete, and financially well-structured.

(6) Approve a process by which the department serves as the local early learning enrollment coordinator for those coverage areas without an approved entity.

(7) Promulgate rules establishing an appeals process and designating the department to oversee the process through which families and early learning centers have the opportunity to appeal decisions made by local early learning enrollment coordinators.

B.(1) The initial authorization of a local early learning enrollment coordinator shall be for a period up to five years.

(2) After the initial authorization period, the state board may grant renewal of authorization for additional periods of not less than three years nor more than five years after thorough review of the local early learning enrollment coordinator activities.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.93 - Responsibilities of approved local early learning enrollment coordinators

§407.93. Responsibilities of approved local early learning enrollment coordinators

In accordance with R.S. 17:407.22, local early learning enrollment coordinators shall support families in accessing high-quality publicly-funded early childhood care and education by:

(1) Conducting a process for disseminating information about early childhood care and education programs and collecting family preferences in order to make distribution recommendations.

(2) Using a common application process, annually determine family demand for publicly-funded early childhood care and education within the coverage area.

(3) Providing a recommendation to the department of the distribution of available publicly-funded early childhood care and education slots within the coverage area.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.94 - Funding of approved local early learning enrollment coordinators

§407.94. Funding of approved local early learning enrollment coordinators

A.(1) For a coverage area identified by the state board as requiring an early learning enrollment coordinator, the department shall allocate not more than one percent of the public funds appropriated for each early childhood care and education program in the coverage area to support the local early learning enrollment coordinator in performing the services required by this Part. However, Head Start programs shall fund their respective recruitment, selection, and enrollment system mandated by applicable federal laws, regulations, standards, and grant requirements. Head Start programs shall collaborate with local schools and early learning centers to conduct combined recruitment enrollment activities as defined in R.S. 17:407.92.

(2) The amount allocated from the funding for each early childhood care and education program shall be proportionate to the number of children in the program enrolled by the local early learning enrollment coordinator for the coverage area.

(3) If an allocation cannot be made from a funding stream to support the early learning enrollment coordinator for a coverage area, the amount established for that funding stream to support the early learning enrollment coordinator shall be allocated from the remaining program funding streams in an amount proportionate to the number of children in each program enrolled by the local early learning enrollment coordinator for the coverage area.

(4) The state board shall not allocate additional funds to support early learning enrollment coordinators, as provided in Paragraph (3) of this Subsection, from the funding stream for any early childhood care and education program that has a per-child allocation or subsidy below the state average per-child allocation or subsidy for all programs included in the enrollment system.

(5) The department may use funds allocated pursuant to this Subsection to support any local enrollment pilot programs during the 2014-2015 school year in order to inform the establishment of rules adopted by the state board on or before June 30, 2015.

B. The department may establish start-up or incubation grants to encourage sufficient supply of high-quality local early learning enrollment coordinators.

C. The local early learning enrollment coordinator shall annually submit to the department an independent financial audit conducted by a certified public accountant who has been approved by the legislative auditor. Such audit shall be accompanied by the auditor's statement that the report is free of material misstatements. The audit shall be limited in scope to those records necessary to ensure that the local early learning enrollment coordinator has used funds to perform required services, and it shall be submitted to the legislative auditor for review and investigation of any irregularities or audit findings. The local early learning enrollment coordinator shall return to the state any funds that the legislative auditor determines were expended in a manner inconsistent with state law or state board regulations. The cost of such audit shall be paid by the department from funds provided pursuant to Subsection A of this Section.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.95 - Rules

§407.95. Rules

The state board shall adopt all rules and regulations required in this Part in accordance with the Administrative Procedure Act.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:407.96 - Compliance

§407.96. Compliance

Nothing in this Part shall prevent any Head Start grantee or Early Head Start grantee from complying with all applicable federal laws, regulations, standards, and grant requirements.

Acts 2014, No. 717, §1, eff. June 18, 2014.



RS 17:408.1 - Caddo Educational Excellence Fund; creation; investment

PART XI. EDUCATIONAL EXCELLENCE FUNDS

§408.1. Caddo Educational Excellence Fund; creation; investment

A. There is hereby established the Caddo Educational Excellence Fund, hereafter in this Section called the "fund", which shall be a permanent trust fund in the official repository of the Caddo Parish School Board, held and invested on behalf of the Caddo Parish School Board, the investment income of which may be withdrawn by the Caddo Parish School Board during January of each calendar year on its own warrant. All money thus withdrawn shall be expended only as authorized in Subsection C of this Section.

B. Funds collected pursuant to R.S. 4:552(A) and allocated pursuant to R.S. 4:552(A)(2)(d) shall be periodically transferred to the official repository of the Caddo Parish School Board. The funds shall be invested in the same manner as monies in the state general fund are invested. Earnings on principal may also be invested. However, the amount of earnings shall be kept account of separately from fund principal and shall be available for the school board to withdraw as provided in this Section.

C. All money withdrawn from the fund shall be expended by the Caddo Parish School Board solely for the purposes of instructional enhancement. Such enhancement may include: provision of materials and supplies, including computers and other technological upgrades; training for students, faculty, and administrators on the use of materials; professional development of teachers; establishment of exemplary programs of instruction. Such enhancement may not include costs of additional administrators, increases in salaries or benefits for employees, or maintenance or custodial costs. Audits of the Caddo Parish School Board by the legislative auditor shall specifically address compliance with the provisions of this Section.

Acts 1995, No. 743, §2.



RS 17:408.2 - Bossier Education Excellence Fund; purpose; creation; investment; restrictions on use of principal; withdrawal of earnings; expenditures from earnings limited to educational enhancement

§408.2. Bossier Education Excellence Fund; purpose; creation; investment; restrictions on use of principal; withdrawal of earnings; expenditures from earnings limited to educational enhancement

A. The Bossier Education Excellence Fund is established in recognition of the need to earmark and set aside a portion of the earnings from riverboat gaming in Bossier Parish which is an industry in that parish, to be used exclusively for educational enhancements that will ultimately improve economic development opportunities in that parish and the surrounding area.

B.(1) The Bossier Education Excellence Fund, hereafter referred to as the "fund", is hereby created as a special fund in the state treasury. Any funds collected pursuant to R.S. 4:552(A) and allocated pursuant to R.S. 4:552(A)(2)(g) and all monies imposed pursuant to R.S. 4:163.1(D) and allocated pursuant to R.S. 4:163.1(D)(2)(c) shall be transferred to the depository of the Bossier Parish School Board. The school board shall invest the principal of the fund only in direct obligations of the United States government and in time certificates of deposit of state banks organized under the laws of Louisiana and national banks having their principal office in Louisiana. Earnings on principal may also be invested. However, the amount of earnings shall be kept account of separately from fund principal and shall be available for the school board to withdraw as provided in this Section.

(2) All monies attributable to the Bossier Education Excellence Fund as enacted by Act No. 370 of the 1985 Regular Session of the Louisiana Legislature1 and unexpended on August 15, 1995, shall be deposited in the fund created in this Section and the expenditure of such funds shall be subject to the provisions of this Section.

C. The principal of the Bossier Education Excellence Fund may not be appropriated and shall be used only for making income-producing investments. Beginning January first of each year, the Bossier Parish School Board, on its own warrant, may withdraw from the fund an amount not to exceed the earnings which have accrued to the fund during the prior calendar year.

D. The Bossier Parish School Board shall use earnings from the fund only for enhancements to the education program in Bossier Parish. Earnings may not be used for administrative, custodial, or maintenance expenses nor for capital expenses. Equipment and supplies purchased with such funds shall be for educational purposes only. Audits of the Bossier Parish School Board by the legislative auditor shall specifically address compliance with the provisions of this Section.

Acts 1995, No. 743, §2.

1R.S. 17:2261 et seq. repealed by Acts 1992, No. 984, §18.



RS 17:411 - TEACHERS AND EMPLOYEES

CHAPTER 2. TEACHERS AND EMPLOYEES

PART I. GENERAL PROVISIONS

§411. Teacher aides; qualifications

A. For purposes of this Section, "teacher aide" means any person employed by a city or parish school board on a full-time basis to assist a teacher in a public elementary or secondary classroom with the routine tasks inherent in conducting such class including but not limited to record keeping, preparation of classwork, the preparation of displays, assistance in student discipline matters, and grading student work, who has all of the following qualifications:

(1) Is at least twenty years of age.

(2) Possesses a high school diploma or its equivalent.

(3) Has taken a nationally validated achievement test and scored such as to demonstrate a level of achievement equivalent to the normal achievement level of a tenth grade student.

B. Notwithstanding any provision of law to the contrary, commencing with the beginning of the 1985-1986 school year every person employed on a full-time basis to assist the teacher in any public school classroom in this state, kindergarten through twelfth grade, regardless of the source of such employment and regardless of the source of revenue to fund the salary of such person, shall meet the requirements to be a teacher aide as provided in Subsection A of this Section.

C.(1) Notwithstanding any provision of this Section, no teacher aide employed prior to the effective date of this Section by any city or parish school board which provides tenure for its teacher aides shall be subject to the requirements of this Section.

(2) Notwithstanding any provision of this Section, the superintendent of any city or parish school system may, in his discretion, exempt from the provisions of this Section any teacher aide who was employed in this system prior to the effective date of this Section and who is not exempt under the provisions of Paragraph (1) of this Subsection.

Acts 1984, No. 756, §1, eff. July 13, 1984. Acts 1984, No. 699, §1, eff. July 13, 1984.



RS 17:412 - Repealed by Acts 2010, No. 501, §1.

§412. Repealed by Acts 2010, No. 501, §1.



RS 17:413 - Prerequisites for employment

§413. Prerequisites for employment

No person shall be appointed to teach without a written contract for the scholastic year in which the teaching is to be done. Every teacher shall hold a certificate of a grade sufficiently high to meet the requirements of his position. Parish superintendents of schools shall ascertain definitely, before contracting with a teacher, that the teacher holds a certificate issued by the state board of education.

This Section shall not be construed as requiring a written contract to be made for any scholastic year with regular and permanent teachers enjoying tenure.



RS 17:414 - Qualification of teacher as prerequisite to payment

§414. Qualification of teacher as prerequisite to payment

Before receiving any remuneration for services rendered, every teacher of any school supported wholly or in part with public funds must have been fully qualified to teach in the public schools of Louisiana and have been employed by the school authority authorized to employ teachers.



RS 17:414.1 - Public elementary and secondary school principals; duties

§414.1. Public elementary and secondary school principals; duties

The principal for each public elementary and secondary school shall be appointed by and serve under the direction of the local superintendent of schools as the administrative officer of the school to which he is assigned. Consistent with the requirements of law and the rules and regulations of the State Board of Elementary and Secondary Education and the local public school board by which he is employed, he shall have administrative responsibility for the direction and supervision of the personnel and activities and the administration of the affairs of that school.

Added by Acts 1976, No. 456, §1; Acts 2012, No. 1, §1, eff. July 1, 2012.



RS 17:414.2 - Influence by superintendent, principals, and others on student grades; board's duty; limitations on grade changes

§414.2. Influence by superintendent, principals, and others on student grades; board's duty; limitations on grade changes

A. No school board member, school superintendent, assistant superintendent, principal, guidance counselor, other teachers, or other administrative staff members of the school or the central staff of a parish or city school board shall attempt, directly or indirectly, to influence, alter, or otherwise affect the grade received by a student from his teacher except as otherwise specifically permitted by this Section.

B.(1) A teacher's determination of a student's grade as a measure of the academic achievement or proficiency of the student shall not be altered or changed in any manner by any school official or employee other than the teacher except as provided in this Subsection.

(2) A school official or employee having authority pursuant to formally adopted written rules and procedures adopted by the governing authority of the public elementary or secondary school to change a student's grade can take such action only upon it being determined that the grade is an error or that the grade is demonstrably inconsistent with the teacher's grading policy.

C. A teacher's determination of a student's grade as a measure of the academic achievement or proficiency of the student shall not be used in any manner as a basis for assessing or evaluating the teacher's performance except for grade changes occurring pursuant to the provisions of this Section.

Acts 1989, No. 556, §1; Acts 1997, No. 630, §1, eff. July 1, 1997.



RS 17:414.3 - School fund; management, expenditure, and accounting; duties of school principal; accounts for certain closed schools; committees; creation and authority; policies

§414.3. School fund; management, expenditure, and accounting; duties of school principal; accounts for certain closed schools; committees; creation and authority; policies

A. The principal of every public elementary and secondary school shall maintain a school fund as provided for in this Section for the management of any money which accrues to benefit his school. The money provided by the state or the city or parish school system for support of the regular instructional program or the school facility shall not be included in the school fund provided for in this Section; such money shall be managed as directed by the agency from which it is received.

B.(1) The monies in the school fund shall be deposited in a single bank account, preferably interest-bearing, on which checks may be drawn. The bank shall be selected in the manner required by the policy or direction of the school board or, if there is no policy or direction, at the discretion of the principal.

(2) Separate records or ledgers shall be maintained by the principal, or his designee from among the school staff, for each of the following sources of deposits into the school fund account:

(a) Each club, organization, association, class, athletic team, or other organizational unit within the school, the existence of which complies with school and school board policy; the membership of which is either students, faculty, or employees of the school; and which generates money by collecting dues, conducting fundraisers, charging admission, or some other money generating activity for a purpose which the entity intends to control.

(b) Each donation made to the school by an entity outside the school, whether it be a parents club, community, business, or civic organization, or other donor, when such donation is made for a specific or restricted use or purpose.

(c) All donations made by any entity referred to in Subparagraphs (a) and (b) of this Paragraph as well as all monies raised by the school population generally which are unrestricted and which are intended for discretionary use to benefit the school, its students, faculty, employees, programs, or facilities.

(d) All monies raised in a school-wide effort for a specific use or purpose.

(e) Any other money source, temporary or permanent, which is identifiable, approved by the principal, and has a need to maintain a record or ledger.

(3)(a) No money shall be drawn on the school fund account without a request therefor; no withdrawal shall occur unless the check carries the signature of the principal, or the administrator who assumes his duties during his absence.

(b) No monies shall be drawn on the school fund account unless the request for withdrawal of funds carries two signatures, one of which shall always be the principal's.

(c) The other signature shall be:

(i) In the case of a request for withdrawal by an entity which has deposited pursuant to the status described in R.S. 17:414.3(B)(2)(a) and (e), an officer, member, or sponsor of the entity, designated by the entity.

(ii) In the case of a request for withdrawal for the pursuit of a restricted use or purpose as described in R.S. 17:414.3(B)(2)(b), another school administrator, faculty member, or employee who is approved by the donor and is familiar with the purpose of the donation.

(iii) In the case of a request for withdrawal of money deposited pursuant to R.S. 17:414.3(B)(2)(c) or (d), any other school administrator, faculty member, or employee.

(d) Withdrawals may be made for estimated amounts of anticipated need, but in such cases shall be accounted for with receipts, which accounting shall be reflected in the school fund records and which receipts shall be retained with the record until the report provided for in R.S. 17:414.3(C) is approved by the superintendent.

(e)(i) Money deposited in the school fund pursuant to R.S. 17:414.3(B)(2)(a), (b), (d), and (e) shall be used according to the purpose for which it was generated or for the purposes selected by the depositing entities, provided such expenditures are approved by the principal as indicated by his signature on checks for withdrawals.

(ii) Money deposited in the school fund pursuant to R.S. 17:414.3(B)(2)(c) may be expended at the discretion of the principal provided such expenditures are for the benefit of all or any of the school's students, faculty, staff, facility, or program and provided the ledger reflects the expenditure.

(4) Deposits in the school fund account shall be made by the principal, or his designee from among the school staff.

(5) Every deposit or withdrawal from the school fund account shall be entered in the separately maintained record as provided in Paragraph (2) of this Subsection.

(6) The records of the school fund shall be reconciled monthly with the school fund account statement of the bank regarding activity in the school fund account. Bank statements shall be signed by the principal, once reconciled with the records, and retained with the school fund record. The school fund records shall be reviewed annually by the principal and one other member of his administrative staff. Such review shall be reflected in the record by the signature of both reviewers.

(7)(a) Any amount of money in the school fund account in excess of that needed to permit the access described in this Section may be invested by the principal in accordance with R.S. 33:2955. However, balances in the school fund account shall include all monies deposited pursuant to R.S. 17:414.3(2)(a), (b), and (e) unless the depositing entity approves the investment of any portion of its deposits as provided in this Paragraph, which approval shall be in writing and maintained with the school fund record.

(b) Any investments made pursuant to this Paragraph shall be recorded in the records of the school fund, shall be reported as required in Subsection C of this Section, and shall be accounted for in any review or reconciliation of the school fund.

(c) Earnings on any investment made pursuant to this Paragraph shall be considered the same as, and may be expended as, provided in R.S. 17:413.2(B)(3)(e)(ii).

C. Each school principal shall report on his school's fund annually to the superintendent or a member of his staff designated by him, at a regular time designated by the superintendent. The report shall be sufficiently detailed to notify the superintendent of account balances, significant deposits, significant expenditures, and any unresolved errors or discrepancies. The superintendent shall approve such reports in writing to the school within two months of receiving the report or shall notify the principal of any further information needed or examination required. The superintendent shall be responsible for notifying the school board of the apparent need for further examination, supervision, or intervention. The school board may require and provide for an audit of the school fund of any school within its jurisdiction at any time.

D. No agency of state government, or any of its branches, shall supervise, regulate, or audit the school funds provided for in this Section, except upon request of a city or parish school board.

E. Nothing in this Section shall be construed to permit an expenditure that is otherwise prohibited by law.

F.(1) Notwithstanding any provision of this Section to the contrary, any monies deposited in a school fund account pursuant to Subsections A through E of this Section and that cannot be accessed and expended in accordance with the procedures and for the purposes as specified in such Subsections due to the school's closure for reasons of natural catastrophe or disaster as certified by the state superintendent of education shall be placed under the control of the city, parish, or other local public school board having jurisdiction over the school prior to its closure, and such funds shall be accessible for investment, withdrawal, and expenditure in accordance with the provisions of this Subsection. The school fund account of any school transferred to the jurisdiction of the Recovery School District within five months after a natural catastrophe or disaster as certified by the state superintendent of education shall be placed under the control of the superintendent of the Recovery School District or other Recovery School District employee holding the equivalent position.

(2)(a) Each city, parish, and other local public school board or the superintendent of the Recovery School District or other Recovery School District employee holding the equivalent position having control of one or more school fund accounts pursuant to the provisions of this Subsection shall create a committee composed of five members as follows:

(i) The superintendent of the school system or the Recovery School District superintendent or other Recovery School District employee holding the equivalent position, as applicable.

(ii) The chief financial officer of the school system or other school system employee holding the equivalent position or the chief financial officer of the Recovery School District or other Recovery School District employee holding the equivalent position, as applicable.

(iii) A member of the local community appointed by the school board or the Recovery School District superintendent or other Recovery School District employee holding the equivalent position, as applicable.

(iv) A member of the city, parish, or other local school board appointed by the president thereof, or the president of the State Board of Elementary and Secondary Education or his designee from among the members of that board.

(v) The state superintendent of education or his designee from among the employees of the Department of Education.

(b) The appointed members of the committee shall serve at the pleasure of the appointing authority, and a vacancy in the appointed position shall be filled in the same manner as the original appointment.

(c) The committee shall elect a chairman and such other officers as it deems necessary. An official action of the committee shall require the favorable vote of at least three members.

(d) The committee shall meet on call of the chairman and may meet at such other times as determined by the committee by formal action. The initial meeting of the committee shall be called by the superintendent of the school system or the superintendent of the Recovery School District or other Recovery School District employee holding the equivalent position, as applicable.

(e) All meetings and other activities of the committee shall be subject to applicable provisions of the Open Meetings Law (R.S. 42:11 et seq.) and the Public Records Law (R.S. 44:1 et seq.).

(f)(i) The committee shall have the authority to invest, withdraw, and expend the monies in the closed school's school fund account with first priority given to meeting the financial obligations incurred in connection with such account prior to the school's closure, if applicable. The committee shall designate two of its members to have signatory authority over the school fund account.

(ii) Committee members with designated signatory authority over the school fund account shall fulfill all requirements prescribed by the federally insured financial institution where the account is established with respect to drawing funds from the account within thirty days of such designation.

(iii) No money shall be drawn on the school fund account without a request therefor approved by the committee, and no withdrawal shall occur unless the check carries the signature of both committee members with designated signatory authority.

(g) All existing financial obligations shall be met as soon as possible after a school's closing.

(h) Any monies remaining in the account after such financial obligations have been met shall be retained by the committee for a period of four years from the date of the school's closure. Schools that reopen prior to such four-year period shall be given control over the school's school fund account immediately upon reopening. The funds in any school fund account of a school that does not reopen within four years after being closed may be expended by the committee for purposes which directly benefit students, but shall not be used for any recurring purposes. If multiple schools in a school system are closed, the school fund accounts for such schools shall be managed as a single account after the four-year period has ended. Any expenditure of funds from a school fund account in excess of the fund's outstanding obligations shall be used for purposes which directly benefit students, but shall not be used for any recurring purposes. The committee shall offer to return to the donor any restricted donations made pursuant to the provisions of Subsection B of this Section prior to the use of such donated funds by the committee for any purpose contrary to the restrictions on such donation.

(i) Notwithstanding any other provision of law to the contrary, actions for the recovery of obligations payable from the school fund account of a school closed pursuant to this Subsection are subject to a liberative prescription of two years commencing on the date the payment is exigible. The continuity of services by the obligee shall not prevent prescription of any obligation due to that portion of such services already rendered on the date the school closed. The provisions of this Subparagraph shall apply to all obligations and accounts receivable in existence at the time of the school closing.

(j) The committee shall have the authority to invest the funds in accordance with the provisions of Paragraph (B)(7) of this Section.

(3) Each city, parish, and other local public school board and the administering agency of the Recovery School District having control of one or more school fund accounts pursuant to the provisions of this Subsection shall adopt policies necessary to implement the provisions of this Subsection. Such policies shall include but shall not be limited to procedures consistent with the provisions of this Subsection for the investment, withdrawal, expenditure, and proper accounting of the monies in the school fund account, and the minimum evidence necessary to establish an obligation.

(4) The provisions of this Subsection are subject to the provisions of R.S. 6:317 and shall not conflict with or alter the contractual provisions of any agreement entered into with any federally insured financial institution holding school funds pursuant to a deposit agreement, time certificate of deposit, investment contract, or any similar agreement.

(5) The provisions of this Subsection shall be retroactive to August 29, 2005.

Acts 1990, No. 1066, §1, eff. July 27, 1990; Acts 2007, No. 341, §1, eff. July 9, 2007.



RS 17:415 - School records; duty to keep reports by school principal

§415. School records; duty to keep reports by school principal

Local superintendents and teachers of the public schools of the state shall make and keep such school records as shall be prescribed by the state superintendent of education, prior to receiving their monthly salaries. Each principal of a school shall make to the local superintendent of schools such reports as may be required, including but not limited to the disciplinary reports required in R.S. 17:416(A)(4). If any principal wilfully neglects or fails to do this, the local superintendent of schools may withhold the salary due until the report is satisfactorily made.

Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:415.1 - Materials; adoption procedures; definition

§415.1. Materials; adoption procedures; definition

A. Any interested citizen may request that his name be included on the mailing list for textbook adoption information by writing to the Director of the Bureau of Materials of Instruction and Textbooks, State Department of Education, Capitol Station, Baton Rouge, La. Any person who has made this request shall be timely notified of the name and address of each member of all textbook adoption committees and the Textbook and Media Advisory Council, the times, places, and agenda of all committee and council meetings, and the titles, authors, and publishers of all textbooks proposed for adoption.

B.(1) All textbook adoption committees appointed by the superintendent of elementary and secondary education shall contain a membership not less than one-third of which are teachers, not less than one-third of which are parents who are not public educators, and the remainder of which are other persons. All meetings of textbook adoption committees and the Textbook and Media Advisory Council shall be open to the public. Any member of the public may attend and file written or make oral objections to any textbook under consideration. The State Board of Elementary and Secondary Education shall adopt a form whereby any member of the public may file written objections to any textbook being considered for adoption.

(2) For purposes of this Subsection, the term "teacher" shall mean any person employed by a city or parish school board who, as a condition of employment, is required to hold a valid teaching certificate issued by the state Department of Education.

C. The state Department of Education shall ensure that all textbooks being considered for state adoption are placed, prior to state adoption and for a period of at least ninety days, in two cooperating public library branches in Baton Rouge, in three cooperating public library branches in New Orleans to be determined by the New Orleans Public Library system, and in a cooperating public library in Shreveport, Monroe, Alexandria, Lake Charles, Lafayette, Houma, Covington, Hammond, Metairie, Marrero, Bossier City, Natchitoches, Ruston, DeRidder, New Iberia, Opelousas, Bogalusa, and any other city designated by the superintendent of elementary and secondary education. Any interested person may inspect and review the books during the period when they are on display. Four samples of each such textbook shall be made available for such inspection and review at each such library. Three such samples shall be made available to be checked out from each such library by any interested person according to rules and regulations that the state Department of Education shall establish for such purpose. The locations and dates of availability of such textbooks shall be posted by the state Department of Education on its web site in the form of a press release which shall remain posted online for the duration of the review period.

D. The state Department of Education shall make every effort to ensure that an electronic version of any textbook or instructional material under consideration for adoption is made available to members of textbook adoption committees prior to adoption.

Added by Acts 1981, No. 872, §1; Acts 1985, No. 649, §1; Acts 1997, No. 1024, §1; Acts 1999, No. 190, §1; Acts 2006, No. 804, §1; Acts 2010, No. 659, §1.



RS 17:416 - Discipline of pupils; suspension; expulsion

§416. Discipline of students; suspension; expulsion

A.(1)(a) Every teacher and other school employee shall endeavor to hold every student to a strict accountability for any disorderly conduct in school or on the playgrounds of the school, on the street or road while going to or returning from school, on any school bus, during intermission or recess, or at any school-sponsored activity or function.

(b)(i) Each teacher may take disciplinary action to correct a student who disrupts normal classroom activities, who is disrespectful to a teacher, who willfully disobeys a teacher, who uses abusive or foul language directed at a teacher or another student, who engages in bullying, who violates school rules, or who interferes with an orderly education process.

(ii) In addition to those procedures set forth in R.S. 17:416.13 regarding bullying, disciplinary action may include but is not limited to:

(aa) Oral or written reprimands.

(bb) Referral for a counseling session which shall include but shall not be limited to conflict resolution, social responsibility, family responsibility, peer mediation, and stress management.

(cc) Written notification to parents of disruptive or unacceptable behavior, a copy of which shall be provided to the principal.

(dd) Other disciplinary measures approved by the principal and faculty of the school and in compliance with school board policy.

(c)(i) When a student's behavior prevents the orderly instruction of other students or poses an immediate threat to the safety or physical well being of any student or teacher, when a student exhibits disrespectful behavior toward the teacher such as using foul or abusive language or gestures directed at or threatening a student or a teacher, when a student violates the school's code of conduct, or when a student exhibits other disruptive, dangerous, or unruly behavior, including inappropriate physical contact, inappropriate verbal conduct, sexual or other harassment, bullying, throwing objects, inciting other students to misbehave, or destroying property, the teacher may have the student immediately removed from his classroom and placed in the custody of the principal or his designee. A student removed from the classroom pursuant to this Subparagraph shall be assigned school work missed and shall receive either partial or full credit for such work if it is completed satisfactorily and timely as determined by the principal or his designee, upon the recommendation of the student's teacher; however, the teacher shall not be required to interrupt class instruction time to prepare any such assignment.

(ii)(aa) Upon being sent to the principal's office pursuant to the provisions of this Subparagraph, the principal or his designee shall advise the pupil of the particular misconduct of which he is accused as well as the basis for such accusation, and the pupil shall be given an opportunity at that time to explain his version of the facts. The principal or his designee then shall conduct a counseling session with the pupil as may be appropriate to establish a course of action, consistent with school board policy to identify and correct the behavior for which the pupil is being disciplined.

(bb) The principal or his designee shall provide oral or written notification to the parent or legal guardian of any pupil removed from the classroom pursuant to the provisions of this Subparagraph. Such notification shall include a description of any disciplinary action taken.

(cc) The principal or his designee may provide oral or written feedback to teachers initiating the removal of pupils from the classroom. The principal or his designee may provide to such teachers guidance and support on practicing effective classroom management including but not limited to positive behavior supports.

(dd) The principal or designee shall follow all procedures set forth in R.S. 17:416.13 regarding bullying.

(iii) A pupil in kindergarten through grade six removed from a class pursuant to this Subparagraph shall not be permitted to return to the class for at least thirty minutes unless agreed to by the teacher initiating the disciplinary action. A pupil in grades seven through twelve removed from a class pursuant to this Subparagraph shall not be permitted to return to the class during the same class period unless agreed to by the teacher initiating the disciplinary action. Additionally, the pupil shall not be readmitted to the class until the principal has implemented one of the following disciplinary measures:

(aa) In-school suspension.

(bb) Detention.

(cc) Suspension.

(dd) Initiation of expulsion hearings.

(ee) Assignment to an alternative school.

(ff) Requiring the completion of all assigned school and homework which would have been assigned and completed by the student during the period of suspension.

(gg) Any other disciplinary measure authorized by the principal with the concurrence of the teacher or the building level committee pursuant to law and board policy.

(iv) When a pupil is removed from a classroom pursuant to this Subparagraph, the teacher may require that the parent, tutor, or legal guardian of the pupil have a conference with the teacher in the presence of the principal or his designee before the pupil is readmitted.

(v) Upon the third removal from the same classroom pursuant to this Subparagraph, the teacher and the principal shall discuss the disruptive behavior patterns of the pupil and the potentially appropriate disciplinary measure before the principal implements a disciplinary measure. If appropriate, a referral of the matter may be made to an appropriate building level committee. In addition, a conference between the teacher or other appropriate school employee and the pupil's parent, tutor, or legal guardian shall be required prior to the pupil being readmitted.

(vi)(aa) If disruptive behavior persists, the teacher may request that the principal transfer the pupil into another setting.

(bb) Each city, parish, or other local public school board may adopt a policy that requires the parent or legal guardian of a pupil removed from the classroom pursuant to this Subparagraph to attend after school or Saturday intervention sessions with the pupil. The school board may refer a parent who fails to attend such session to the court of competent jurisdiction in accordance with Chapter 2 of Title VII of the Louisiana Children's Code. Each time a parent is referred to the court of competent jurisdiction, the court may impose a fine of not less than twenty-five dollars and not more than two hundred fifty dollars, forty hours of court-approved school or community service activities, or a combination of forty hours of court-approved school or community service and attendance at a court-approved family counseling program by both a parent or legal guardian and the pupil, and may suspend any recreational license issued by the Department of Wildlife and Fisheries.

(vii)(aa) Notwithstanding any provision of law to the contrary, whenever a pupil is formally accused of violating the provisions of R.S. 14:34.3 or school disciplinary rules, or both, by committing a battery on any school employee or is formally accused of violating the provisions of R.S. 14:38.2 or school disciplinary rules, or both, by committing an assault on any school employee, the principal shall suspend the pupil from school immediately and the pupil shall be removed immediately from the school premises without the benefit of the suspension procedures provided by this Section; however, the necessary notifications and other procedures shall follow as soon as is practicable.

(bb) No pupil suspended in accordance with the provisions of this Item shall be considered for readmission to the school to which the school employee, allegedly assaulted or battered, or both, by the pupil, is assigned until all hearings and appeals associated with the alleged violation have been exhausted.

(cc) Except when the school system has no other school of suitable grade level for the pupil to attend, no pupil found guilty by a court of competent jurisdiction of violating the provisions of R.S. 14:34.3 or 38.2, or both, or found guilty at a school system suspension hearing of committing a battery on any school employee or committing an assault on any school employee, or both, shall be assigned to attend or shall attend the school to which the school employee battered or assaulted by the pupil is assigned.

(dd) Notwithstanding any provision of R.S. 17:158 to the contrary, a school system shall not be required to provide transportation to any pupil reassigned to attend a school pursuant to the provisions of this Item if providing such transportation for the pupil will result in additional transportation costs to the school system.

(2) As used in this Section:

(a)(i) "In-school suspension" means removing a pupil from his normal classroom setting but maintaining him under supervision within the school. Pupils participating in in-school suspension may receive credit for work performed during the in-school suspension. However, any pupil who fails to comply fully with the rules for in-school suspension shall be subject to immediate suspension.

(ii) Each city and parish school board shall adopt rules regarding the implementation of in-school suspension by no later than January 1, 1995.

(b)(i) "Detention" means activities, assignments, or work held before the normal school day, after the normal school day, or on weekends.

(ii) Failure or refusal by a pupil to participate in assigned detention shall subject the pupil to immediate suspension.

(iii) Assignments, activities, or work which may be assigned during detention include but are not limited to counseling, homework assignments, behavior modification programs, or other activities aimed at improving the self-esteem of the pupil.

(iv) Each city and parish school board shall adopt rules regarding the implementation of detention by no later than January 1, 1995.

(c) Unless otherwise defined as a permanent expulsion and except as otherwise provided by Subsections B and C of this Section, "expulsion" shall be defined as a removal from all regular school settings for a period of not less than one school semester. During an expulsion the superintendent shall place the pupil in an alternative school or in an alternative educational placement.

(d) "Bullying" is defined in R.S. 17:416.13.

(3)(a) A school principal may suspend from school or suspend from riding on any school bus any student who:

(i) Is guilty of willful disobedience.

(ii) Treats a teacher, principal, superintendent, member, or employee of the local school board with intentional disrespect.

(iii) Makes against any one of them an unfounded charge.

(iv) Uses unchaste or profane language.

(v) Is guilty of immoral or vicious practices, or of conduct or habits injurious to his associates.

(vi) Uses tobacco or who possesses alcoholic beverages or any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law, in any form, in school buildings, on school grounds, or on school buses owned by, contracted to, or jointly owned by any city or parish school board.

(vii) Disturbs the school and habitually violates any rule.

(viii) Cuts, defaces, or injures any part of public school buildings, any property belonging to the buildings, or any school buses owned by, contracted to, or jointly owned by any city or parish school board.

(ix) Writes any profane or obscene language or draws obscene pictures in or on any school material or on any public school premises, or on any fence, pole, sidewalk, or building on the way to or from school, or on any school bus, including those owned by, contracted to, or jointly owned by any city or parish school board.

(x) Is found carrying firearms, knives, or other implements which can be used as weapons, the careless use of which might inflict harm or injury.

(xi) Throws missiles liable to injure other persons on the school grounds or while on any school bus, including those owned by, contracted to, or jointly owned by any city or parish school board.

(xii) Instigates or participates in fights while under school supervision.

(xiii) Violates traffic and safety regulations.

(xiv) Leaves the school premises without permission.

(xv) Leaves his classroom during class hours or detention without permission.

(xvi) Is habitually tardy or absent.

(xvii) Has engaged in bullying.

(xviii) Commits any other serious offense.

(b)(i) Prior to any suspension, the school principal, or his designee, shall advise the pupil in question of the particular misconduct of which he is accused as well as the basis for such accusation, and the pupil shall be given an opportunity at that time to explain his version of the facts to the school principal or his designee. In each case of suspension or expulsion the school principal, or his designee, shall contact by telephone at the telephone number shown on the pupil's registration card or send a certified letter at the address shown on the pupil's registration card to the parent, tutor, or legal guardian of the pupil in question giving notice of the suspension or expulsion, the reasons therefor and establishing a date and time for a conference with the principal or his designee as a requirement for readmitting the pupil provided that in the case of expulsion, the contact with the parent or guardian shall include a certified letter. If the parent, tutor, or legal guardian fails to attend the required conference within five school days of mailing the certified letter or other contact with the parent, the truancy laws shall become effective. On not more than one occasion each school year when the parent, tutor, or legal guardian refuses to respond, the principal may determine whether readmitting the pupil is in the best interest of the student. On any subsequent occasions in the same year, the pupil shall not be readmitted unless the parent, tutor, legal guardian, court, or other appointed representative responds. A pupil whose presence in or about a school poses a continued danger to any person or property or an ongoing threat of disruption to the academic process shall be immediately removed from the school premises without the benefit of the procedure described hereinabove; however, the necessary procedure shall follow as soon as is practicable.

(ii)(aa) In any case where a teacher, principal, or other school employee is authorized in this Section to require the parent, tutor, or legal guardian of a pupil who is under the age of eighteen and not judicially emancipated or emancipated by marriage to attend a conference or meeting regarding the pupil's behavior and, after notice, the parent, tutor, or legal guardian willfully refuses to attend, the principal or his designee, shall file a complaint with a court exercising juvenile jurisdiction, pursuant to Children's Code Article 730(8) and 731. The principal may file a complaint pursuant to Children's Code Article 730(1) or any other applicable ground when, in his judgment, doing so is in the best interests of the pupil.

(bb) The principal, assistant principal, or child attendance and welfare supervisor or his assistant of any school, public or nonpublic, shall be a representative of an agency having the responsibility or ability to supply services to a family as that phrase is used in Children's Code Article 731(A).

(c) Any parent, tutor or legal guardian of a pupil suspended shall have the right to appeal to the city or parish superintendent of schools or his designee, who shall conduct a hearing on the merits. The decision of the superintendent of schools on the merits of the case, as well as the term of suspension, shall be final, reserving to the superintendent of schools the right to remit any portion of the time of suspension.

(d) A pupil suspended for damages to any property belonging to the school system or to property contracted to the school system shall not be readmitted until payment in full has been made for such damage or until directed by the superintendent of schools. If the property damaged is a school bus owned by, contracted to, or jointly owned by any parish or city school board, a pupil suspended for such damage shall not be permitted to enter or ride any school bus until payment in full has been made for such damage or until directed by the superintendent of schools.

(e) A pupil who is suspended for ten days or fewer shall be assigned school work missed while he is suspended and shall receive either partial or full credit for such work if it is completed satisfactorily and timely as determined by the principal or his designee, upon the recommendation of the pupil's teacher. A pupil who is suspended for more than ten days, or is expelled and receives educational services at an alternative school site, shall be assigned work by a certified teacher and shall receive credit for school work if it is completed satisfactorily and timely as determined by the teacher. Such work shall be aligned with the curriculum used at the school from which the pupil was suspended or expelled.

(f) When a pupil is suspended for a second time within one school year, the principal may require that a counseling session be held with the parent and pupil by the school counselor if a counselor is assigned or available to that school. In the event there is no school counselor available, the principal may require a conference between the parent, pupil, and all the pupil's teachers and the principal or other administrator.

(4) The governing authority of each public elementary and secondary school shall adopt such rules and regulations as it deems necessary to implement the provisions of this Subsection and of R.S. 17:416.13. Such rules and regulations shall include but not be limited to the following provisions:

(a) A procedure permitting any teacher or other school employee to report any violation of the provisions of this Subsection to the appropriate school principal. The procedure shall provide for the uniform use throughout the school system of two forms to report incidents of alleged discipline violations. One form shall be used to report only school transportation-related incidents and one form shall be used to report all other incidents.

(i) The form for reporting a transportation-related incident shall provide for the following information:

(aa) Bus number and name of driver.

(bb) Pupil name and grade level.

(cc) School name and name of the principal.

(dd) Date of the incident and whether it occurred on the way to or on the way from the school or school function.

(ee) A menu of check-off items to indicate the nature of the incident, including fighting or bullying at the bus stop, fighting or bullying on the bus, smoking on the bus, leaving the bus without permission, boarding the bus at the incorrect stop, showing disrespect toward the driver, committing an immoral or vicious act, throwing objects within the bus or out of bus windows or doors, refusing to occupy an assigned seat, using profane language, showing willful disobedience, defacing the bus, carrying objects or implements which can be used as weapons, or committing some other undesignated violation.

(ff) Space to provide specific remarks and comments concerning the incident and alleged discipline violation.

(gg) Space to indicate a pupil's prior history of discipline violations related to school transportation incidents.

(hh) A statement to be signed and dated by the bus driver or other school employee, if applicable, that the named pupil is causing a discipline problem, that disciplinary action against the pupil is recommended, and that the signatory desires to be informed of action taken on the incident report or the reasons for not taking action.

(ii) A space to report action taken on the incident report, including a menu of check off items to indicate that a parent or other person responsible for the pupil's school attendance has been contacted, that a conference has been conducted with the pupil's parent or other responsible person, that the pupil has been reprimanded, that the pupil has been suspended from receiving school transportation services and for what period of time, that the pupil has been suspended from school and for what period of time, or that some other action has been taken and an explanation of such action. The report on action taken shall be dated and signed by the school principal.

(jj) Space for comments and remarks by the pupil or a pupil's parent or other responsible person concerning the incident and action taken.

(kk) A menu of check off items to indicate that copies of the completed document have been supplied to the pupil's parent or other responsible person, the school's pupil file, the school employee filing the incident report, the supervisor of transportation services for the school system, and the principal.

(ll) Such other information as may be determined by the city or parish school board.

(ii) The form for reporting a nontransportation-related incident shall provide for the following information:

(aa) School name.

(bb) Name and telephone number of the pupil.

(cc) Indication of whether the pupil is in regular or special education and the pupil's homeroom number.

(dd) Time and location of the incident.

(ee) Space to provide specific remarks and comments concerning the incident and alleged discipline violation.

(ff) A menu of check off items indicating action taken by the teacher, including having a conference with the pupil, assigning remedial work, referring the pupil to a counselor, referring the pupil to a social worker, placing the pupil in detention, or taking other action with an explanation of such other action.

(gg) A menu of check off items indicating the type and date of contact with the pupil's parent or other person responsible for the pupil's school attendance, including by phone, by letter, by school conference, or by behavior reports.

(hh) A space for recommendations from the teacher or other school employee initiating the incident report.

(ii) A statement to be signed and dated by the teacher or other school employee initiating the incident report that the named pupil is causing a discipline problem, that disciplinary action against the pupil is recommended, and that the signatory desires to be informed of action taken on the incident report or the reasons for not taking action.

(jj) A space to report action taken on the incident report, including a menu of check off items to indicate contact with the pupil's parent or other responsible person, conduct of a conference with the pupil and the pupil's parent or other responsible person and a summary of conference proceedings, referral to a counselor, issuance of a reprimand, placement on detention, placement on probation, suspension, or that some other action has been taken and an explanation of such action. The report on action taken shall be dated and signed by the school principal.

(kk) Space for comments and remarks by the pupil or a pupil's parent or other responsible person concerning the incident and action taken.

(ll) A menu of check off items to indicate that copies of the completed document have been supplied to the pupil's parent or other responsible person, the school's pupil file, the teacher or other school employee filing the incident report, and the principal.

(mm) Such other information as may be determined by the city or parish school board.

(iii) The State Board of Elementary and Secondary Education shall develop the forms necessary to implement the provisions of this Subparagraph and such forms shall be used by each city and parish school board.

(b) Procedures implementing the provisions of R.S. 17:416.13 regarding bullying.

(c) A procedure requiring that, within a reasonable period of time, a principal shall review any such report and then act upon it as provided by this Section, or R.S. 17:416.13, or explain the reasons for failing to act to the local superintendent of schools or his designee and to the teacher, other school employee, student, parent, or legal guardian reporting the violation.

(5) The provisions of this Subsection shall not be construed to conflict with any federal or state rules or regulations or other guidelines affecting special education students as defined in R.S. 17:1943 et seq.

B.(1)(a) Any student after being suspended for committing any of the offenses enumerated in this Section may be expelled, upon recommendation by the principal of the public school in which said student is enrolled, which recommended expulsion shall be subject to the provisions of Subsection C.

(b)(i) Notwithstanding the provisions of Subsection A of this Section, the principal shall immediately suspend a student who is found carrying or possessing a firearm or another dangerous instrumentality other than a knife, or who possesses, distributes, sells, gives, or loans any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law, in any form. He shall immediately recommend the student's expulsion in accordance with Subsection C of this Section.

(ii)(aa) Except as provided in Item (c)(i) of this Paragraph, no student shall be permitted to carry or possess a knife of any blade length.

(bb) A student who is found carrying or possessing a knife with a blade less than two inches in length may be suspended by the school principal as provided in Paragraph (A)(3) of this Section; however, in appropriate cases such student, at a minimum, shall be placed in in-school suspension.

(cc) The principal shall immediately suspend a student who is found carrying or possessing a knife the blade of which equals or exceeds two inches in length. He also shall immediately recommend the student's expulsion in accordance with Subsection C of this Section, except that, in the case of a student less than eleven years of age in pre-kindergarten through grade five, the principal may, but shall not be required to, recommend the student's expulsion in accordance with Subsection C of this Section.

(c) The provisions of this Section shall not apply to the following:

(i) A student carrying or possessing a firearm or knife for purposes of involvement in a school class or course or school approved cocurricular or extracurricular activity or any other activity approved by the appropriate school officials.

(ii) A student possessing any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law that has been obtained directly or pursuant to a valid prescription or order from a licensed physician. However, such student shall carry evidence of that prescription or physician's order on his person at all times when in possession of any controlled dangerous substance which shall be subject to verification.

(2) Any pupil who has been suspended on three occasions for committing any of the offenses enumerated in this Subsection or Subsection C of this Section during the same school year shall, upon committing the fourth such offense, be expelled from all the public schools of the city, parish, or other local public school system wherein he resided until the beginning of the next regular school year, and the pupil's reinstatement shall be subject to the review and approval of the local school board.

(3)(a)(i) No student who has been expelled pursuant to the provisions of this Section shall be admitted to any public school in any other parish or city school system in the state except upon the review and approval of the school board of the school system to which he seeks admittance.

(ii) No student who has been expelled from any public or nonpublic school outside the state of Louisiana or any nonpublic school within Louisiana for committing any of the offenses enumerated in this Section shall be admitted to any public school in the state except upon the review and approval of the governing body of the admitting school.

(b) No student who has been expelled pursuant to the provisions of Paragraph (C)(2) of this Section shall be readmitted to a public school in the city, parish, or other local public school system from which he was expelled prior to the completion of the specified period of expulsion, unless he has complied with the provisions of Subparagraph (C)(2)(d) of this Section.

(c) To facilitate the review and approval mandated by this Paragraph, any student who has been expelled from any public or nonpublic school within or outside the state of Louisiana shall provide to any public school or school system in the state to which the student is seeking admission information on the dates of any expulsions and the reason or reasons for which the student was expelled. Additionally, the transfer of a student's records by any public school or school system in the state to any other public or nonpublic school or school system shall include information on the dates of any expulsions and the reason or reasons for which the student was expelled.

(d)(i) In addition to any other limitations established by this Subsection on the admission of previously expelled pupils to public elementary and secondary schools in Louisiana, no pupil who has been expelled from any public or nonpublic school within or outside the state of Louisiana for possessing on school property or on a school bus a firearm, knife, or other dangerous weapon or instrumentality customarily used or intended for probable use as a dangerous weapon, or for possessing, possessing with intent to distribute, or distributing, selling, giving, or loaning while on school property or on a school bus any controlled dangerous substance governed by the Uniform Controlled Dangerous Substances Law shall be admitted to any public elementary or secondary school in the state, or readmitted to any such school on a probationary basis prior to the completion of the minimum period of expulsion as provided in Subsection C of this Section, until the pupil produces written documentation that he and his parent or legal guardian have enrolled and participated in an appropriate rehabilitation or counseling program related to the reason or reasons for the pupil's expulsion.

(ii) The rehabilitation or counseling required by the provisions of this Subparagraph shall be provided by existing or new programs approved by the juvenile or family court having jurisdiction, if applicable, or by the school system and shall be at no additional cost to the school system. Such rehabilitation or counseling programs may include the following components relative to successful programs, approaches, and activities for parental involvement which better equip parents to provide support for the education of their children:

(aa) Enhancing parenting skills and expanding curriculum offerings relative to character development, the development of a healthy self-esteem and sense of personal and social responsibility, violence prevention, and conflict resolution.

(bb) Raising the educational level of the parents of public school students through instruction in basic skills.

(cc) Improving developmental skills of students to prepare them for academic success.

(dd) Providing a role model for the child through parental interest in education.

(ee) Enabling parents to become familiar with and comfortable in the school setting.

(ff) Enhancing the relationship of the parent and child through planned, structured parent-school interaction.

(gg) Demonstrating to parents their power to affect their child's ability to learn.

(iii) The requirements of this Subparagraph for a student's enrollment and participation in a rehabilitation or counseling program shall be waived by the school system upon a documented showing by the student that no appropriate program is available in the area or that the student cannot enroll or participate due to financial hardship.

(iv) The provisions of this Subparagraph shall be applicable to exceptional children provided special education services pursuant to Part I of Chapter 8 of this Title only to the extent the provisions are not in conflict with federal rules, regulations, and guidelines applicable to the education of exceptional students.

C.(1) Upon the recommendation by a principal for the expulsion of any student as authorized by Subsection B hereof, a hearing shall be conducted by the superintendent or by any other person designated so to do by the superintendent to determine the facts of the case and make a finding of whether or not the student is guilty of conduct warranting a recommendation of expulsion. Upon the conclusion of the hearing and upon a finding that the student is guilty of conduct warranting expulsion, the superintendent, or his designee, shall determine whether such student shall be expelled from the school system or if other corrective or disciplinary action shall be taken. At said hearing the principal or teacher concerned may be represented by any person appointed by the superintendent. The concerned teacher shall be permitted to attend such hearing and shall be permitted to present information the teacher believes relevant. Until such hearing takes place the student shall remain suspended from the school. At such hearing the student may be represented by any person of his choice.

(2)(a)(i) Notwithstanding the provisions of Subsection B of this Section, any student sixteen years of age or older found guilty of being in possession of a firearm on school property, on a school bus, or in actual possession at a school-sponsored event, pursuant to a hearing as provided for by Paragraph (1) of this Subsection, shall be expelled from school for a minimum period of four complete school semesters and shall be referred to the district attorney for appropriate action. However, the superintendent of a city, parish, or other local public school system may modify the length of such minimum expulsion requirement on a case-by-case basis, provided such modification is in writing.

(ii) Notwithstanding the provisions of Subsection B of this Section, any student sixteen years of age or older found guilty of possession of, or knowledge of and intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school sponsored event pursuant to a hearing as provided for by Paragraph (1) of this Subsection shall be expelled from school for a minimum period of four complete school semesters.

(b)(i) Any student who is under sixteen years of age and in grades six through twelve and who is found guilty of being in possession of a firearm on school property, on a school bus, or in actual possession at a school sponsored event, pursuant to a hearing as provided for by Paragraph (1) of this Subsection, shall be expelled from school for a minimum period of four complete school semesters, and shall be referred to the district attorney for appropriate action. However, the superintendent of a city, parish, or other local public school system may modify the length of such minimum expulsion requirement on a case-by-case basis, provided such modification is in writing.

(ii) Any student who is under sixteen years of age and in grades six through twelve and who is found guilty of possession of, or knowledge of and intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school sponsored event pursuant to a hearing as provided for by Paragraph (1) of this Subsection shall be expelled from school for a minimum period of two complete school semesters.

(c)(i) Any case involving a student in kindergarten through grade five found guilty of being in possession of a firearm on school property, on a school bus, or in actual possession at a school sponsored event, pursuant to a hearing as provided for by Paragraph (1) of this Subsection, shall be expelled from school for a minimum period of two complete school semesters and shall be referred to the district attorney for appropriate action. However, the superintendent of a city, parish, or other local public school system may modify the length of such minimum expulsion requirement on a case-by-case basis, provided such modification is in writing.

(ii) Any case involving a student in kindergarten through grade five found guilty of possession of, or knowledge of and intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school sponsored event pursuant to a hearing as provided for by Paragraph (1) of this Subsection shall be referred to the city, parish, or other local public school board where the student attends school through a recommendation for action from the superintendent.

(d)(i) Any student expelled from school may be readmitted on a probationary basis to school at any time during the specified period of expulsion on such terms and conditions as may be stipulated by the city, parish, or other local public school board and agreed to in writing by the student and by the student's parent or other person responsible for the student's school attendance. Such terms and conditions may include but need not be limited to placing the student in a suitable alternative education program as determined by the school board. However, any such written agreement shall include a provision that upon the school principal or superintendent of schools making a determination that the student has violated any term or condition agreed to, the student shall be immediately removed from the school premises without the benefit of any hearing or other procedure applicable to student suspensions and expulsions. As soon thereafter as possible, the principal or his designee shall provide verbal notice to the superintendent of schools of any such determination and also shall attempt to provide such verbal notice to the student's parent or other person responsible for the student's school attendance. The principal or his designee also shall provide written notice of the determination and the reasons therefor to the superintendent and to the student's parent or other responsible person.

(ii) Any student expelled pursuant to the provisions of this Subsection or Subsection B of this Section seeking readmission on a probationary basis prior to the end of the specified period of expulsion must also comply with the provisions of Subparagraph (B)(3)(d) of this Section.

(iii) The provisions of this Subparagraph shall not be applicable to any student found guilty by a court of competent jurisdiction, or adjudicated a delinquent by a court of competent jurisdiction, of a criminal violation of any provision of Title 14 of the Louisiana Revised Statutes of 1950 which is related to the reason for the suspension, unless the judge finds otherwise.

(3)(a) Any student arrested for possession of, or intentional distribution of, or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property shall be referred by the school principal or his designee, within five days after such arrest, for testing or screening by a qualified medical professional for evidence of abuse of alcohol, illegal narcotics, drugs, or other controlled dangerous substances.

(b) If evidence of abuse is found, the student shall be referred to an alcohol and drug abuse treatment professional chosen by the student's parent or tutor. If the student is found by the professional to be in need of treatment, and if the student agrees to cooperate in the recommended treatment, as certified in writing by the medical professional, such documentation may be used to initiate reopening the student's case. The school board shall take into consideration the student's agreement to receive treatment as a positive factor in the final decision relative to any final disciplinary action.

(4) The parent or tutor of the pupil may, within five days after the decision is rendered, request the city or parish school board to review the findings of the superintendent or his designee at a time set by the school board; otherwise the decision of the superintendent shall be final. If requested, as herein provided, and after reviewing the findings of the superintendent or his designee, the school board may affirm, modify, or reverse the action previously taken.

(5) The parent or tutor of the pupil may, within ten days, appeal to the district court for the parish in which the student's school is located, an adverse ruling of the school board in upholding the action of the superintendent or his designee. The court may reverse or revise the ruling of the school board upon a finding that the ruling of the board was based on an absence of any relevant evidence in support thereof.

D.(1) The conviction of any student of a felony or the incarceration of any student in a juvenile institution for an act which had it been committed by an adult would have constituted a felony may be cause for expulsion of the student for a period of time as determined by the board. The expulsion shall require the vote of two-thirds of the elected members of the school board.

(2) The conviction of any student of a felony or the incarceration of any student in a juvenile institution for an act, whether said act is committed in this state or outside this state, which had it been committed by an adult would have constituted a felony in this state may be sufficient cause for any public school system superintendent to refuse admission of said student to any school except upon review and approval of a majority of the elected members of the school board when request for admission is made to the board.

E. The provisions of this Section shall be applicable to exceptional children provided special education services pursuant to Part I of Chapter 8 of this Title to the maximum extent allowed by federal law and rules applicable to the education of exceptional children in the state. No policy adopted by the State Board of Elementary and Secondary Education applicable to exceptional children as provided in this Subsection shall be more restrictive than required by federal law and rules.

F. Notwithstanding any provision of this Section to the contrary, school officials shall have total discretion and shall exercise such discretion in imposing on a pupil any disciplinary actions authorized by this Section for possession by a pupil of a firearm or knife on school property when such firearm or knife is stored in a motor vehicle and there is no evidence of the pupil's intent to use the firearm or knife in a criminal manner.

G. The State Board of Elementary and Secondary Education shall formulate, develop, adopt, and fully implement by not later than the beginning of the 1998-1999 school year methods and procedures for use as part of the board's school-approval process to determine whether or not state laws and board policies regarding student discipline are being fully complied with by a school's administrators, teachers, and other employees. Any school determined not to be in compliance with such laws and procedures shall not be approved. The provisions of this Subsection shall not apply to private schools.

H.(1) Effective for the 1997-1998 school year and thereafter, no pupil shall be disciplined in any manner by the governing authority of a public elementary or secondary school or by any public elementary or secondary school administrator, teacher, or other school employee for the use of force upon another person when it can be reasonably concluded that the use of such force more probably than not was committed solely for the purpose of preventing a forcible offense against the pupil or a forcible offense provided that the force used must be reasonable and apparently necessary to prevent such offense.

(2) A pupil who is the aggressor or who brings on a difficulty cannot claim the right provided by this Subsection to defend himself.

I.(1) Effective beginning with the 1999-2000 school year and thereafter, any public school administrator and any administrator's designee who is required to make a recommendation, decide an issue, or take action in a matter involving the discipline of a pupil shall both recuse themselves from doing so whenever a member of the immediate family of the school administrator or of the administrator's designee is involved in any manner in the recommendation to be made, the issue to be decided, or the action to be taken. In case of such recusal, the recommendation shall be made by, the issued decided by, or the action taken by the school system superintendent or an impartial designee of the superintendent.

(2) For the purposes of this Subsection, immediate family means the individual's children, brothers, sisters, parents, and spouse and the children, brothers, sisters, and parents of the spouse.

Acts 1962, No. 206, §1; Acts 1970, No. 194, §1; Acts 1970, No. 306, §1; Acts 1974, No. 683, §1; Acts 1975, No. 216, §1; Acts 1978, No. 60, §1; Acts 1982, No. 847, §1; Acts 1983, No. 140, §1; Acts 1983, No. 587, §1; Acts 1985, No. 391, §1, eff. July 10, 1985; Acts 1986, No. 1052, §1; Acts 1989, No. 575, §1; Acts 1990, No. 620, §1; Acts 1990, No. 626, §1; Acts 1990, No. 909, §1; Acts 1991, No. 437, §1, eff. July 12, 1991; Acts 1992, No. 216, §1, eff. June 10, 1992; Acts 1992, No. 229, §1, eff. June 10, 1992; Acts 1992, §749, §1, eff. July 7, 1992; Acts 1993, No. 67, §1, eff. May 26, 1993; Acts 1993, No. 305, §1, eff. June 2, 1993; Acts 1993, No. 802, §1, eff. June 22, 1993; Acts 1994, 3rd Ex. Sess., No. 45, §2; Acts 1994, 3rd Ex. Sess., No. 108, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 127, §1, eff. July 7, 1994; Acts 1995, No. 80, §1, eff. June 12, 1995; Acts 1995, No. 283, §1, eff. June 14, 1995; Acts 1995, No. 1042, §1, eff. June 29, 1995; Acts 1995, No. 1292, §1, eff. June 29, 1995; Acts 1996, 1st Ex. Sess., No. 74, §1, eff. May 10, 1996; Acts 1997, No. 424, §1, eff. July 1, 1997; Acts 1997, No. 443, §1, eff. July 1, 1997; Acts 1997, No. 459, §1, eff. June 22, 1997; Acts 1997, No. 556, §1, eff. July 1, 1997; Acts 1997, No. 1387, §1, eff. July 1, 1997; Acts 1999, No. 766, §1, eff. July 2, 1999; Acts 1999, No. 1061, §1, eff. July 9, 1999; Acts 2003, No. 97, §1, eff. May 28, 2003; Acts 2003, No. 471, §1; Acts 2005, No. 369, §1; Acts 2006, No. 733, §2, eff. July 1, 2006; Acts 2007, No. 385, §1; Acts 2008, No. 145, §1; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2009, No. 240, §1; Acts 2010, No. 861, §8; Acts 2012, No. 831, §1, eff. June 14, 2012; Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:416.1 - Discipline of pupils; additional disciplinary authority

§416.1. Discipline of pupils; additional disciplinary authority

A. In addition to the specific disciplinary measures authorized in R.S. 17:416 teachers, principals, and administrators of the public schools may, subject to any rules as may be adopted by the parish or city school board, employ other reasonable disciplinary and corrective measures to maintain order in the schools; provided, however, that nothing in this Section shall be construed as superseding the provisions of R.S. 17:416 relative to the disciplining of students, suspensions, and expulsions.

B. Each parish and city school board shall have the discretion with respect to the use of corporal punishment. In those cases in which a parish or city school board decides to use corporal punishment, each parish or city school board shall adopt such rules and regulations as it deems necessary to implement and control any form of corporal punishment in the schools in its district.

C. Should any teacher, principal, or administrator in the public school system be sued for damages by any student, the parent of any student or other persons qualified to bring suit on behalf of such student based upon the act or omission of such teacher, principal, or administrator in the directing of and disciplining of school children under their care and supervision, it shall be the responsibility of the school board employing such teacher, principal, or administrator to provide such defendant with a legal defense to such suit including reasonable attorney's fees, investigatory costs, and other related expenses. Should any such teacher, principal, or administrator be cast in judgment for damages in such suit, it shall be the obligation of the school board employing such defendant to indemnify him fully against such judgment including all principal, interest, and costs. Nothing in this Section shall require a school board to indemnify a teacher, principal, or administrator against a judgment wherein there is a specific decree in the judgment that the action of the teacher, principal, or administrator was malicious, and willfully and deliberately intended to cause bodily harm.

D.(1) In addition to the specific disciplinary measures authorized in R.S. 17:416, a principal or headmaster at a public or private school shall notify the Department of Public Safety and Corrections, office of motor vehicles, of any student between the ages of fourteen and eighteen who has been subjected to a disciplinary action as provided in Paragraph (2) of this Subsection.

(2) As used in this Subsection, "disciplinary action" means an expulsion or suspension from school for ten or more consecutive school days or an assignment to an alternative educational setting for ten or more consecutive school days in accordance with any policy of the school or of the local public school board, limited to expulsions, suspensions, and assignments to alternative educational settings for infractions involving the sale or possession of drugs, alcohol, or any other illegal substance, the possession of a firearm, or an infraction involving assault or battery on a member of the school faculty or staff. The governing authority of any public elementary or secondary school shall promulgate rules and regulations to implement the provisions of this Section.

(3) Any such student who has been subjected to a disciplinary action as provided in Paragraph (2) of this Subsection shall have his driver's license for the operation of a motor vehicle suspended for a period of one year, in accordance with the provisions of R.S. 32:431. The terms "license" or "driver's license" shall include a Class "E" learner's license and intermediate license as provided for in R.S. 32:407.

Added by Acts 1975, No. 559, §1; Acts 1988, No. 898, §1; Acts 2003, No. 732, §1, eff. Jan. 1, 2004.



RS 17:416.2 - Supervision of suspended or expelled students; alternative education programs

§416.2. Supervision of suspended or expelled students; alternative education programs

A.(1) Any student suspended or expelled from school pursuant to the provisions of R.S. 17:416, shall remain under the supervision of the governing authority of the city, parish, or other local public school system taking such action using alternative education programs for suspended and expelled students. Alternative education programs of any local public school shall be approved by the State Board of Elementary and Secondary Education; however, no school system shall be liable for any student attending an alternative education program at a location other than a school site.

(2) A student expelled pursuant to the provisions of R.S. 17:416(B) and (C)(2) may be readmitted only to a city, parish, or other local public school in the school system from which he was expelled prior to the completion of the specified period of expulsion, in accordance with the provisions of R.S. 17:416(C)(2)(d).

(3)(a) Any student placed in an alternative school or an alternative education program, including but not limited to any student receiving education services pursuant to an agreement subject to Paragraph (D)(2) of this Section, shall attend and participate in such school, program, or education services.

(b) The parent, tutor, or legal guardian of any such student shall ensure attendance as required by this Paragraph and any violation of this Subparagraph shall be subject to the provisions of R.S. 17:221(A)(2) and (3).

(c) Visiting teachers or supervisors of child welfare and attendance, with the approval of the superintendent of the local public school system, shall file proceedings in court to enforce the provisions of this Paragraph.

B. Repealed by Acts 2012, No. 831, §2, eff. June 14, 2012.

C. For purposes of this Section, alternative education programs may mean programs designed to offer variations of traditional instructional programs and strategies for the purpose of increasing the likelihood that students who are unmotivated or unsuccessful in traditional programs or who are disruptive in the traditional school environment remain in school and obtain a high school diploma. Alternative programs may include but not be limited to programs that hold students to strict standards of behavior in highly structured and controlled environments, sometimes referred to as "boot camps", "police schools", or "court schools".

D.(1) The State Board of Elementary and Secondary Education shall adopt the necessary rules and regulations to provide for the implementation of the provisions of this Section.

(2) Such rules and regulations shall include provisions for cases in which a school governing authority enters into an agreement with an education service provider for the education of a student who meets any of the following criteria:

(a) Has been adjudicated delinquent by a court having juvenile jurisdiction as defined in Article 302 of the Louisiana Children's Code.

(b) Has been adjudicated by a court as a member of a family in need of services and is assigned by the office of juvenile justice to a community-based program or facility.

(c) Is in the custody of the office of juvenile justice as a result of an adjudication and is assigned by the office of juvenile justice to a community-based program or facility.

(d) Is a student who has been suspended or expelled pursuant to the provisions of R.S. 17:416(B) or (C)(2).

(3) Rules and regulations pursuant to Paragraph (2) of this Subsection shall include all of the following:

(a) Such services shall be provided to the school governing authority at the actual costs incurred by the provider, not to exceed for each student the pro rata share of the combined state and local per pupil amount of the minimum foundation program for such governing authority.

(b) In an effort to support the on-time graduation of students who are suspended, expelled, or at high risk for dropping out or entry into the juvenile justice system, academic, behavioral, and mental health interventions must be provided. Interventions offered shall include but not be limited to the following:

(i) Academic interventions and supports:

(aa) Targeted academic interventions focused on assessed needs in math and reading using an evidence-based and research-supported curriculum.

(bb) Use of validated monthly assessments to monitor individual student academic progress.

(cc) Implementation of research-supported instructional strategies such as differentiated instruction, experiential education, project-based learning, and computer-assisted instruction to support assessed needs and content mastery.

(dd) Opportunities to participate in credit recovery to support progression towards on-time graduation.

(ee) On-site access to at least one career or vocational certification option.

(ii) Behavioral interventions and supports:

(aa) Positive behavioral supports with a high ratio of positive reinforcement over punishment.

(bb) Behavioral shaping steps aligned to assessed behavioral needs and goals.

(cc) Mentoring and frequent behavioral feedback focused on individualized shaping steps for students enrolled.

(dd) Successive approximations and reinforcements to develop more complex social behaviors.

(iii) Mental health interventions and supports:

(aa) Evidence-based cognitive behavioral interventions to address, anger, impulsivity, and aggression.

(bb) Interventions to address past childhood traumas, including forms of abuse and neglect, being a victim of or a witness to violence, and involvement in natural disasters.

(cc) Interventions to address substance use and to prevent substance abuse.

(dd) Interventions to build life skills and social skills in order to increase employability and success in the community.

(4) Nothing in this Section shall prevent any nonprofit organization that provides alternative education services to a school governing authority from applying to operate a charter school pursuant to R.S. 17:3983.

(5) The governing authority of a Type 5 charter school shall receive approval from the superintendent of the Recovery School District before entering into an agreement with an educational service provider for alternative education services pursuant to the provisions of this Section, and any such agreement shall not be subject to the provisions of Subparagraph (3)(a) of this Subsection.

(6) Any agreement in effect on the effective date of this Paragraph and any prospective agreement between the Recovery School District and an educational service provider for alternative education shall not be subject to Subparagraph (3)(a) of this Subsection, but shall be approved by the state superintendent of education.

E. Notwithstanding any provision of R.S. 17:158 to the contrary, a school system shall not be required to provide transportation to any student suspended or expelled from school pursuant to the provisions of R.S. 17:416 and remaining under the supervision of the governing authority of the school system taking such action pursuant to Subsection A of this Section if providing such transportation for the student will result in additional transportation costs to the school system. No school system shall be liable for any suspended or expelled student providing his own transportation pursuant to the provisions of this Section.

F. Repealed by Acts 2012, No. 831, §2, eff. June 14, 2012.

G. The provisions of this Section shall not be applicable to any student suspended for up to ten days.

H. The Department of Education shall monitor each city, parish, and other local public school system annually for compliance with the provisions of this Section.

Added by Acts 1975, No. 762, §1; Acts 1994, 3rd Ex. Sess., No. 102, §1, eff. July 7, 1994; Acts 1995, No. 671, §1; Acts 2007, No. 385, §1; Acts 2012, No. 831, §§1, 2, eff. June 14, 2012.



RS 17:416.3 - Search of students' persons, desks, lockers, other areas; defense of suits against school personnel; indemnification; reporting of implements seized

§416.3. Search of students' persons, desks, lockers, other areas; defense of suits against school personnel; indemnification; reporting of implements seized

A.(1) The parish and city school systems of the state are the exclusive owners of all public school buildings and all desks and lockers within the building assigned to any student and any other area of any public school building or grounds set aside specifically for the personal use of the students. Any teacher, principal, school security guard, or administrator in any parish or city school system of the state may search any building, desk, locker, area, or grounds for evidence that the law, a school rule, or parish or city school board policy has been violated.

(2)(a) The teacher, principal, school security guard, or administrator may search the person of a student or his personal effects when, based on the attendant circumstances at the time of the search, there are reasonable grounds to suspect that the search will reveal evidence that the student has violated the law, a school rule, or a school board policy. Such a search shall be conducted in a manner that is reasonably related to the purpose of the search and not excessively intrusive in light of the age or sex of the student and the nature of the suspected offense.

(b) Random searches with a metal detector of students or their personal effects may be conducted at any time, provided they are conducted without deliberate touching of the student.

B.(1) If any teacher, principal, school security guard, or administrator in the public school system is sued for damages by any student, the parent of any student, or other person qualified to bring suit on behalf of the student, based upon a search of that student's person, desk, locker, or any other area of a school building or grounds set aside specifically for that student's personal use, when the teacher, principal, school security guard, or administrator reasonably believed that the student had weapons, illegal drugs, alcohol, stolen goods, or other materials or objects the possession of which is a violation of the parish or city school board policy on his person, or had reasonable belief that such desk, locker, or other area contained such items, or based upon a search using a metal detector, it shall be the responsibility of the school board employing such teacher, principal, school security guard, or administrator to provide the defendant with legal defense, including reasonable attorney's fees, investigatory costs, and other related expenses.

(2) If any such teacher, principal, school security guard, or administrator is cast in judgment for damages in the suit, it shall be the obligation of the school board employing the defendant to indemnify him fully against such judgment, including all principal, interest, and costs.

(3) Nothing in this Section shall require a school board to indemnify a teacher, principal, school security guard, or administrator against a judgment wherein there is a specific finding that the action of the teacher, principal, school security guard, or administrator was maliciously, wilfully, and deliberately intended to harass, embarrass, or intimidate the student.

C.(1)(a) On or before January 1, 1995, each parish and city school board shall adopt a policy that is consistent with Subsection A of this Section to provide for reasonable search and seizure by public school teachers, principals, and other school administrators of students' persons, desks, lockers, or other school areas for evidence that the law, a school rule, or a parish or city school board policy has been violated.

(b) Such policy shall include at a minimum:

(i) Specification of standards regarding procedures for searching students to prevent excessive intrusion.

(ii) Specification of standards for retaining and securing confiscated implements and materials.

(iii) Directions regarding the disposal of implements and materials reported to law enforcement authorities when such authorities notify the principal that the implements and materials need not be retained.

(iv) Specification of disciplinary action when a principal or designated administrator violates any provision of this Section.

(2)(a) Nothing in this Section shall require defense and/or indemnification by a school board, a principal, or other school administrator for suits regarding search and seizure unless such acts are in accordance with the policy adopted by the school board that employs him, if the policy is declared to be reasonable by a court of competent jurisdiction.

(b) No teacher, principal, school security guard, or administrator shall be held personally liable for any action authorized by this Section and performed in accordance with school board policies adopted pursuant to this Section.

D.(1) Upon the seizure by any public school teacher, principal, school security guard, or administrator of any firearm, bomb, knife, or other implement which can be used as a weapon and the careless use of which might inflict harm or injury or any controlled dangerous substance as defined in R.S. 40:961(7), the principal or his designated administrator shall report the confiscation of such implement or material to the appropriate law enforcement officials. The principal or his designated administrator may report the confiscation of any other implement or material.

(2) Any implement or material required by Paragraph (1) of this Subsection to be reported to law enforcement officials shall be retained and secured by the school principal in such a manner as to prevent the destruction, alteration, or disappearance of it until such time as the law enforcement authority either takes custody of the implement or material or provides notice to the school principal that it need no longer be retained. In the case that it need not be retained, the school principal shall comply with his school board's policy regarding disposal of the item.

(3) The failure of any principal or designated administrator to report the confiscation of such implement or material or the failure to retain and secure such implement or material shall be reported by the law enforcement authority to the employing school board which shall take disciplinary action pursuant to its policy.

E. The provisions of this Section shall apply to the State Board of Elementary and Secondary Education as it relates to state schools operated by the board in the same way it applies to city and parish school boards.

Added by Acts 1977, No. 658, §1. Amended by Acts 1981, No. 872, §1; Acts 1982, No. 675, §1, eff. July 22, 1982; Acts 1983, No. 378, §1; Acts 1991, No. 328, §1, eff. July 6, 1991; Acts 1992, No. 161, §1; Acts 1994, 3rd Ex. Sess., No. 24, §1, eff. July 6, 1994.



RS 17:416.4 - Civil liability; legal defense and indemnification of all public school employees

§416.4. Civil liability; legal defense and indemnification of all public school employees

A. In addition to the provisions of R.S. 17:416.1(C), 416.3(B) and (C)(2)(a), and 416.6(B), should any public school employee be sued for damages by any student or any person qualified to bring suit on behalf of any student based on any action or statement or the omission of any action or statement by such employee when in the proper course and scope of his duties as defined by the school board employing such employee, then it shall be the obligation of said school board to provide such defendant with a legal defense to such suit including reasonable attorney fees, investigatory costs, and other related expenses. Should any such employee be cast in judgment for damages in such suit, it shall be the obligation of the school board employing such defendant to indemnify him fully against such judgment including all principal, interest, and costs, except that the school board shall not be responsible for any costs which the court stipulates are to be borne by a party other than the employee or school board.

B. If the school board provided the defense and the judgment makes an award to the employee for damages or other awards for costs or any fees, the employee shall reimburse the school board for its costs incurred for the defense. The requirement of reimbursement by the employee shall not exceed the award received by the employee.

C. Nothing in this Section shall require a school board to indemnify an employee against a judgment wherein there is a specific decree in the judgment that the action of the employee was maliciously, willfully, and deliberately intended to cause bodily harm or to harass or intimidate the student or where there is a specific decree in the judgment that the employee purposefully or with gross disregard of the facts ignored the complaints of the student, or the student's parent or guardian, that the student was being bullied and the bullying led to the physical harm or death of the student.

D. It shall be the responsibility of each city and parish school board to notify its employees of the provisions for legal defense and indemnification as provided in this Section and to provide such information in writing in a clear and concise manner to its employees on an annual basis prior to the beginning of each school year.

E. For purposes of this Section, the term city and parish school board shall include the municipal school systems recognized by the provisions of Article VIII, Section 13(D) of the Constitution of Louisiana.

Acts 1983, No. 378, §1; Acts 1997, No. 619, §1; Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:416.5 - Same; attorney fees

§416.5. Same; attorney fees

If a judgment is rendered in favor of the teacher in an action provided for in R.S. 17:416.4, it may include an award for attorney fees if the court finds that the action was brought in bad faith or was otherwise brought without sufficient merit.

Added by Acts 1983, No. 378, §2.



RS 17:416.6 - Search of persons entering public school buildings or grounds

§416.6. Search of persons entering public school buildings or grounds

A. Notwithstanding any other provision of law to the contrary, any school principal, administrator, or school security guard may search the person, handbag, briefcase, purse, or other object in possession of any person who is not a student enrolled at the school, or a school employee while in any school building or on school grounds either by conducting a random search with a metal detector or when there is reasonable suspicion that such person has any weapons, illegal drugs, alcohol, stolen goods, or other materials or objects the possession of which is a violation of the parish or city school board's policy.

B. If any principal, administrator, or school security guard is sued for damages by any person based upon a search of the person, handbag, briefcase, purse, or other object in possession of that person after the principal, administrator, or school security guard conducts a random search with a metal detector or has a reasonable suspicion that the person had weapons, illegal drugs, alcohol, stolen goods, or other materials or objects the possession of which is a violation of the parish or city school board policy, it shall be the responsibility of the school board employing such principal, administrator, or school security guard, to indemnify him fully against such judgment, including all principal, interest, and costs. Nothing in this Section shall require a school board to indemnify a principal, administrator, or school security guard against a judgment wherein there is a specific finding that the action of the principal, administrator, or school security guard was maliciously, wilfully, and deliberately intended to harass, embarrass, or intimidate the visitor.

C. The provisions of this Section shall not apply to any state or local law enforcement officer while in the performance of his official duties.

Acts 1991, No. 328, §1, eff. July 6, 1991.



RS 17:416.7 - Dress codes; authorization; notification requirement

§416.7. Dress codes; authorization; notification requirement

A.(1) Each city, parish, or other local public school board may adopt such rules and regulations as it deems necessary to implement a school dress code, which may include the use of uniforms. Each school may select a uniform for its students and shall display such uniform for a reasonable period prior to the proposed effective date of the dress code.

(2) If a city, parish, or other local public school board adopts a school dress code, it shall notify, in writing, the parent or guardian of each student of the dress code specifications and their effective date.

(3) If a city, parish, or other local public school board adopts a new uniform policy or modifies an existing uniform policy, it shall notify, in writing, the parent or guardian of each student of the uniform policy adoption or uniform policy modification at least sixty days prior to the effective date of the policy or modification to the policy.

B.(1) Nothing in this Section shall prohibit a city, parish, or other local public school board from requiring a new dress code or uniform policy or modifying an existing dress code or uniform policy without providing the required notice in the event of what the school board deems an emergency. For the purposes of this Subsection, "emergency" means an actual or imminent threat to health or safety which may result in loss of life, injury, or property damage.

(2) Nothing in this Section shall require the additional expenditure of school or school board funds.

Acts 1992, No. 481, §1; Acts 1997, No. 414, §1; Acts 2010, No. 757, §1.



RS 17:416.8 - Discipline policy review committees; school option

§416.8. Discipline policy review committees; school option

A.(1)(a) Each city and parish school board shall establish a discipline policy review committee composed of sixteen members as follows:

(i) Five classroom teachers to be elected by their peers with at least one teacher each representing an elementary, middle or junior high, and high school.

(ii) One special education teacher to be elected by his peers.

(iii) Two guidance counselors to be elected by their peers.

(iv) Two principals to be elected by their peers, one representing an elementary school and one representing a high school.

(v) One school bus operator to be elected by his peers.

(vi) One child welfare and attendance supervisor to be elected by his peers.

(vii) One school board member to be elected by his peers.

(viii) The local superintendent or his designee.

(ix) Two parents to be appointed by a method as provided by rules and regulations adopted by the State Board of Elementary and Secondary Education.

(b) The discipline policy review committee shall review all school board discipline policies and make recommendations to the school board for appropriate revisions to such policies.

(c) Each committee shall be established no later than November 1, 1994, and shall make its recommendations to its respective school board no later than February 1, 1995.

(2) Each school board shall review its discipline policies prior to the end of the 1994-1995 school year and shall review such policies at least annually thereafter. Following a public hearing on the recommendations of the discipline policy review committee, each school board's discipline policies shall delineate the specific consistent actions to be taken by teachers and other designated school employees to maintain order in the schools and on the school grounds. In addition, such policies shall contain specific consistent penalties which shall be imposed when pupils violate school discipline policies or state laws on school discipline. Copies of school board discipline policies shall be distributed to each school within its jurisdiction prior to the beginning of the 1995-1996 school session. In addition, copies of current school board discipline policies shall be distributed to each school within its jurisdiction prior to the beginning of the 1999-2000 school year and each school year thereafter. Each board shall provide each pupil and his parent, tutor, or legal guardian with a copy of the board's current discipline policy. In addition, each school shall plan and conduct meetings necessary to fully inform all employees and pupils of all such policies within the first week of each school year. Meetings also shall be held throughout the school year as may be necessary to inform new employees and new pupils of such policies.

B. Except as may be provided otherwise for the development or review of a school's discipline policy under the terms of a collective bargaining agreement applicable to the public school, the administrators, teachers, and parents at each public school shall meet during the 1995-1996 school year and develop or review the discipline policy for their school and such policy shall be reviewed at least annually thereafter. In all cases, a school's discipline policy shall be in compliance with current state law and school board policies.

C. However, if, on August 27, 1994, there is in existence a discipline policy review committee which serves the same function for any city or parish school board or for any public school in the state, such existing committee shall remain in existence and shall retain the composition and authority under which it was created.

Acts 1994, 3rd Ex. Sess., No. 45, §2; Acts 1999, No. 1086, §1, eff. July 9, 1999.



RS 17:416.9 - Schools' duty as to safety; imminent danger to teachers; inspection; restraining order; other relief

§416.9. Schools' duty as to safety; imminent danger to teachers; inspection; restraining order; other relief

A. Each city or parish school board shall furnish to each teacher a place of employment free from recognized dangers or hazards that are causing or likely to cause serious injury or death to its teachers.

B.(1) Any teacher or representative of a teacher who reasonably and in good faith believes that an imminent danger to such teacher exists may request the principal of his school to investigate and resolve the situation. If the teacher remains unsatisfied with the response to his request, he may request the superintendent of the system where the teacher is employed to cause an inspection of such teacher's school to occur. The superintendent shall notify the school board and shall undertake to resolve the situation within six months from the request.

(2) If the situation has not been resolved to the satisfaction of the teacher requesting the inspection, the teacher may request the state superintendent of education to cause an inspection of such teacher's school to occur. Such request shall be directed to the superintendent or his authorized representative and shall provide notice of any perceived danger. Any such request shall be reduced to writing, shall set forth with reasonable particularity the grounds for the request, and shall be signed by the teacher or his representative. A copy of the request shall be provided to the principal of the school not later than the time of inspection as ordered by the state superintendent. Upon the request of the person making request for inspection, any copies of the request shall delete his name and the names of any individual teachers referred to therein.

C. If upon receipt of such request the state superintendent or his authorized representative determines that there are reasonable grounds to believe that an inspection is warranted, he shall make an inspection of such school as soon as practicable, to determine if danger exists. If the superintendent or his authorized representative determines there are no reasonable grounds to believe that danger exists, he shall notify the principal of the school and the teacher or his representative in writing of such determination.

D. If upon inspection, the state superintendent or his authorized representative determines that an imminent danger exists from which there is a reasonable probability that serious injury or death could result to any teacher, the superintendent or his authorized representative may issue an order to the city or parish school board immediately restraining any such condition, practice, method, process, or means in the school. Any order issued under this Subsection may require the city or parish school board to take such steps as may be necessary to avoid, correct or remove such danger and prohibit the employment or presence of any teacher in locations or under conditions where such danger exists.

E. Whenever the state superintendent or his authorized representative determines that a condition, practice, method, process, or means described in Subsection D of this Section exists in any school, he shall promptly inform the requesting teacher and the principal of the danger.

F. At any time that an order restraining any condition, practice, method, process, or means described in Subsection D of this Section is issued by the state superintendent or his authorized representative, he may in addition request the State Board of Elementary and Secondary Education to make an application to the district court of the parish wherein such condition, practice, method, process, or means exists for a temporary restraining order or such other relief as appears to be appropriate under the circumstances.

G. In addition to and after having invoked the powers of restraint vested in the state superintendent as provided in Subsection D of this Section, the district courts of this state shall have jurisdiction upon petition of the superintendent and the State Board of Elementary and Secondary Education to enjoin any condition, practice, method, process, or means in any school from which there is a reasonable probability that serious injury or death could result to any teacher. Any order issued under this Subsection may require such steps to be taken as may be necessary to avoid, correct or remove such danger and prohibit the employment or presence of any teacher in locations or under conditions where such danger exists.

H. For purposes of this Section, "teacher" means any teacher or instructor, administrator, staff person, or employee of any public elementary or secondary school.

Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:416.10 - Visitor authorization; public elementary or secondary school grounds, buildings, and other facilities

§416.10. Visitor authorization; public elementary or secondary school grounds, buildings, and other facilities

A.(1) To provide learning environments that are humane, just, and designed to promote excellence and to better maintain safety and good order at public elementary and secondary schools in this state, effective with the beginning of the 1994-1995 school year and thereafter, no person shall go on public elementary or secondary school grounds or in any public elementary or secondary school building or other school facility as a visitor during school hours without authority of the appropriate school official as provided by rules adopted pursuant to this Section.

(2) Whoever violates the provisions of this Subsection shall be fined not more than two hundred fifty dollars or imprisoned not more than thirty days, or both.

(3) For purposes of this Section, "visitor" shall mean any person except:

(a) An employee of the school or school system.

(b) A member of the school or school system's governing authority.

(c) A student enrolled in the school system.

(d) A parent, guardian, or other person authorized by a parent or guardian who is delivering the pupil to school at the beginning of the school day or is picking up the pupil from school at the end of the school day.

B. Every governing authority of a public elementary or secondary school in the state, by not later than thirty days prior to the beginning of the 1994-1995 school year, shall develop and adopt written rules, regulations, and procedures for granting authority to persons to go on public school grounds or in any public school building or other school facility as a visitor during school hours and for notifying visitors of such rules, regulations, and procedures.

C. Nothing in this Section shall be interpreted:

(1) To deny access onto public school grounds or into any public school building or other school facility to any organization or religious group otherwise permitted to use such grounds, buildings, or facilities.

(2) To affect in any way the power of a public elementary or secondary school governing authority to provide relative to access by representatives of school employee organizations to school employees on public school grounds or in any public school building or other school facility.

Acts 1994, 3rd Ex. Sess., No. 91, §1, eff. July 7, 1994.



RS 17:416.11 - Discipline of pupils; limitation of liability

§416.11. Discipline of pupils; limitation of liability

A. No teacher, principal, or administrator in a public school system or in an approved nonpublic school shall be personally liable for any act or failure to act in the directing of or disciplining of school children under his care and supervision, unless such act or failure to act was malicious and willfully and deliberately intended to cause bodily harm.

B. This Section shall not be applicable to the operation, use, or maintenance of any motor vehicle.

Acts 1997, No. 401, §1.



RS 17:416.12 - Students; appropriate conduct; compliance

§416.12. Students; appropriate conduct; compliance

A. Beginning with the 1999-2000 school year and thereafter, each city and parish school board shall require each student in each public school in kindergarten through fifth grade under the jurisdiction of the board to exhibit appropriate conduct as required in Subsection B of this Section.

B. When any public school student is speaking with any public school system employee while on school property or at a school sponsored event, such student shall address and respond to such public school system employee by using the respectful terms "Yes, Ma'am" and "No, Ma'am" or "Yes, Sir" and "No, Sir", as appropriate, or "Yes, Miss, Mrs., or Ms. (Surname)" and "No, Miss, Mrs., or Ms. (Surname)" or "Yes, Mr. (Surname)" and "No, Mr. (Surname)", as appropriate, each such title to be followed by the appropriate surname.

C. Each city and parish school board shall provide for incorporation of the requirements of this Section into any existing discipline policy or policies or any code of conduct of the school system or of each school within its jurisdiction.

D. Each city and parish school board shall take or provide for such appropriate actions necessary to discipline any student who fails to comply with the requirements of Subsection B of this Section. Provided however, no school board may provide suspension nor expulsion from school as an appropriate punishment for violation of the mandates of this Section.

E.(1) Beginning with the 2000-2001 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade six.

(2) Beginning with the 2001-2002 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade seven.

(3) Beginning with the 2002-2003 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade eight.

(4) Beginning with the 2003-2004 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade nine.

(5) Beginning with the 2004-2005 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade ten.

(6) Beginning with the 2005-2006 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade eleven.

(7) Beginning with the 2006-2007 school year and thereafter, the provisions of Subsection B of this Section also shall apply to public school students in grade twelve.

Acts 1999, No. 917, §1, eff. July 6, 1999.



RS 17:416.13 - Student code of conduct; requirement; bullying; prohibition; notice; reporting; accountability

§416.13. Student code of conduct; requirement; bullying; prohibition; notice; reporting; accountability

A. Code of Conduct. The governing authority of each public elementary and secondary school shall adopt a student code of conduct for the students in the schools under its jurisdiction. The code of conduct shall be in compliance with all existing rules, regulations, and policies of the school board and of the State Board of Elementary and Secondary Education and all state laws relative to student discipline and shall include any necessary disciplinary action to be taken against any student who violates the code of conduct.

B. Bullying Policy. (1) The governing authority of each public elementary and secondary school shall adopt, and incorporate into the student code of conduct, a policy prohibiting the bullying of a student by another student, which includes the definition of bullying as provided in Subsection C of this Section. This policy must be implemented in a manner that is ongoing throughout the school year and integrated with a school's curriculum, a school's discipline policies, and other violence prevention efforts.

(2) The governing authority of each public elementary and secondary school shall:

(a) Conduct a review of the student code of conduct required by this Section and amend the code as may be necessary to assure that the policy prohibiting the bullying of a student by another student specifically addresses the behavior constituting bullying, the effect the behavior has on others, including bystanders, and the disciplinary and criminal consequences, and includes the definition of bullying as provided in Subsection C of this Section.

(b) Create a program to provide a minimum of four hours of training for new employees who have contact with students and two hours of training each year for all school employees who have contact with students, including bus drivers, with respect to bullying. The training shall specifically include the following:

(i) How to recognize the behaviors defined as bullying in Subsection C of this Section.

(ii) How to identify students at each grade level in the employee's school who are most likely to become victims of bullying, while not excluding any student from protection from bullying.

(iii) How to use appropriate intervention and remediation techniques and procedures.

(iv) The procedures by which incidents of bullying are to be reported to school officials.

(v) Information on suicide prevention, including the relationship between suicide risk factors and bullying. This content shall be based on information supported by peer-reviewed research conducted in compliance with accepted scientific methods and recognized as accurate by leading professional organizations and agencies with relevant experience.

C. Definition of Bullying. "Bullying" means:

(1) A pattern of any one or more of the following:

(a) Gestures, including but not limited to obscene gestures and making faces.

(b) Written, electronic, or verbal communications, including but not limited to calling names, threatening harm, taunting, malicious teasing, or spreading untrue rumors. Electronic communication includes but is not limited to a communication or image transmitted by email, instant message, text message, blog, or social networking website through the use of a telephone, mobile phone, pager, computer, or other electronic device.

(c) Physical acts, including but not limited to hitting, kicking, pushing, tripping, choking, damaging personal property, or unauthorized use of personal property.

(d) Repeatedly and purposefully shunning or excluding from activities.

(2)(a) Where the pattern of behavior as provided in Paragraph (1) of this Subsection is exhibited toward a student, more than once, by another student or group of students and occurs, or is received by, a student while on school property, at a school-sponsored or school-related function or activity, in any school bus or van, at any designated school bus stop, in any other school or private vehicle used to transport students to and from schools, or any school-sponsored activity or event.

(b) The pattern of behavior as provided in Paragraph (1) of this Subsection must have the effect of physically harming a student, placing the student in reasonable fear of physical harm, damaging a student's property, placing the student in reasonable fear of damage to the student's property, or must be sufficiently severe, persistent, and pervasive enough to either create an intimidating or threatening educational environment, have the effect of substantially interfering with a student's performance in school, or have the effect of substantially disrupting the orderly operation of the school.

D. The State Board of Elementary and Secondary Education, in collaboration with the state Department of Education, shall develop and adopt rules and regulations to implement the provisions of this Section relative to the procedures and processes to be used to report and investigate bullying and which shall include but not be limited to:

(1) Notice to Students and Parents. The governing authority of each public elementary and secondary school shall inform each student, orally and in writing at the orientation required under R.S. 17:416.20, of the prohibition against bullying of a student by another student, the nature and consequences of such actions, including the potential criminal consequences and loss of driver's license as provided in R.S. 17:416.1, and the proper process and procedure for reporting any incidents involving such prohibited actions. A copy of the written notice shall also be delivered to each student's parent or legal guardian.

(2) Reporting. (a) The governing authority of each public elementary and secondary school shall develop a procedure for the reporting of incidents of bullying. This shall include a form for the purposes of bullying reports. The form shall include an affirmation of truth of statement. Any bullying report submitted regardless of recipient shall use this form, but additional information may be provided. The form shall be available on the Department of Education's website.

(b) Students and parents. Any student who believes that he has been, or is currently, the victim of bullying, or any student, or any parent or guardian, who witnesses bullying or has good reason to believe bullying is taking place, may report the situation to a school official. A student, or parent or guardian, may also report concerns regarding bullying to a teacher, counselor, other school employee, or to any parent chaperoning or supervising a school function or activity. Any report of bullying shall remain confidential.

(c) School personnel. Any teacher, counselor, bus driver, or other school employee, whether full or part time, and any parent chaperoning or supervising a school function or activity, who witnesses bullying or who learns of bullying from a student pursuant to Subparagraph (b) of this Paragraph, shall report the incident to a school official. A verbal report shall be submitted by the school employee or the parent on the same day as the employee or parent witnessed or otherwise learned of the bullying incident and a written report shall be filed no later than two days thereafter.

(d) Retaliation. Retaliation against any person who reports bullying in good faith, who is thought to have reported bullying, who files a complaint, or who otherwise participates in an investigation or inquiry concerning allegations of bullying is prohibited conduct and subject to discipline. School and district resources shall not be used to prohibit or dissuade any person who meets the specifications of this Subparagraph.

(e) False Reports. Intentionally making false reports about bullying to school officials is prohibited conduct and will result in the appropriate disciplinary measures as determined by the governing authority of the school in accordance with the rules and regulations of the State Board of Elementary and Secondary Education.

(3) Investigation Procedure. The State Board of Elementary and Secondary Education shall develop and adopt a procedure for the investigation of reports of bullying of a student by another student. The procedure shall include the following:

(a) Scope of investigation. An investigation shall include an interview of the reporter, the victim, the alleged bully, and any witnesses, and shall include obtaining copies or photographs of any audio-visual evidence.

(b) Timing. The school shall begin an investigation of any complaint that is properly reported and that alleges conduct prohibited in this Section the next business day during which school is in session after the report is received by the school official. The investigation shall be completed not later than ten school days after the date the written report of the incident is submitted to the appropriate school official. If additional information is received after the end of the ten-day period, the school principal or his designee shall amend all documents and reports required by this Section to reflect such information.

(c) Appeal. (i) If the school official does not take timely and effective action pursuant to this Section, the student, parent, or school employee may report the bullying incident to the city, parish, or other local school board or local school governing authority. The school board or school governing authority shall begin an investigation of any complaint that is properly reported and that alleges conduct prohibited in this Section the next business day during which school is in session after the report is received by a school board or governing authority official.

(ii) If the school board does not take timely and effective action, the student, parent, or other school employee may report the bullying incident to the state Department of Education. The department shall track the number of reports, shall notify in writing the superintendent and the president of the school's governing authority, and shall publish the number of reports by school district or governing authority on its website. The department shall provide both the number of actual reports received and the number of reports received by affected student.

(iii) For the purposes of this Section, a report means a written document that meets the requirements of Subparagraph (2)(a) of this Subsection.

(d) Parental Notification.

(i) Upon receiving a report of bullying, the school official shall notify the student's parent or legal guardian according to the definition of notice created by the state Department of Education.

(ii) Under no circumstances shall the delivery of the notice to the parent or legal guardian, which is required by this Subsection, be the responsibility of an involved student. Delivery of the notice by an involved student shall not constitute notice as is required pursuant to this Subsection.

(iii) Before any student under the age of eighteen is interviewed, his parent or legal guardian shall be notified by the school official of the allegations made and shall have the opportunity to attend any interviews with his child conducted as part of the investigation. If, after three attempts in a forty-eight-hour period, the parents or legal guardians of a student cannot be reached or do not respond, the student may be interviewed.

(iv) The State Board of Elementary and Secondary Education, in collaboration with the state Department of Education, shall develop a procedure for meetings with the parent or legal guardian of the victim and the parent or legal guardian of the alleged perpetrator. This procedure shall include:

(aa) Separate meetings with the parents or legal guardians of the victim and the parents or legal guardians of the alleged perpetrator.

(bb) Notification of parents or legal guardians of the victim and of the alleged perpetrator of the available potential consequences, penalties, and counseling options.

(cc) In any case where a teacher, principal, or other school employee is authorized in this Section to require the parent or legal guardian of a student who is under the age of eighteen and not judicially emancipated or emancipated by marriage to attend a conference or meeting regarding the student's behavior and, after notice, the parent, tutor, or legal guardian willfully refuses to attend, that the principal or his designee shall file a complaint with a court exercising juvenile jurisdiction, pursuant to Children's Code Article 730(8) and 731. The principal may file a complaint pursuant to Children's Code Article 730(1) or any other applicable ground when, in his judgment, doing so is in the best interests of the student.

(e) Disciplinary Action. If the school has received a report of bullying, has determined that an act of bullying has occurred, and after meeting with the parent or legal guardian of the students involved, the school official shall:

(i) Take prompt and appropriate disciplinary action, pursuant to R.S. 17:416 and 416.1, against the student that the school official determines has engaged in conduct which constitutes bullying, if appropriate.

(ii) Report criminal conduct to law enforcement, if appropriate.

(f) Parental Relief. (i) If a parent, legal guardian, teacher, or other school official has made four or more reports of separate instances of bullying, as provided in Paragraph (2) of this Subsection, and no investigation pursuant to Paragraph (3) of this Subsection has occurred, the parent or legal guardian with responsibility for decisions regarding the education of the victim about whom the report or reports have been made may exercise an option to have the student enroll in or attend another school operated by the governing authority of the public elementary or secondary school in which the student was enrolled on the dates when at least three of the reports were submitted.

(ii) The parent shall file a request with the superintendent for the transfer of the student to another school under the governing authority's jurisdiction.

(iii) The governing authority of the public elementary or secondary school in which the student is enrolled shall make a seat available at another public elementary or secondary school under its jurisdiction within ten school days of the parent or legal guardian's request for a transfer. If the governing authority has no other school under its jurisdiction serving the grade level of the victim, within fifteen school days of receiving the request, the superintendent or director of the governing authority shall:

(aa) Inform the student and his parent or legal guardian and facilitate the student's enrollment in a statewide virtual school.

(bb) Offer the student a placement in a full-time virtual program or virtual school under the jurisdiction of the school's governing authority.

(cc) Enter into a memorandum of understanding with the superintendent or director of another governing authority to secure a placement and provide for the transfer of the student to a school serving the grade level of the victim under the jurisdiction of the governing authority, pursuant to R.S. 17:105 and 105.1.

(iv) If no seat or other placement pursuant to Item (iii) of this Subparagraph is made available within thirty calendar days of the receipt by the superintendent of the request, the parent or legal guardian may request a hearing with the school's governing authority, which shall be public or private at the option of the parent or legal guardian. The school's governing authority shall grant the hearing at the next scheduled meeting or within sixty calendar days, whichever is sooner.

(v) At the end of any school year, the parent or legal guardian may make a request to the governing authority of the school at which the student was enrolled when at least three of the reports were filed to transfer the student back to the school. The governing authority shall make a seat available at the school at which the student was originally enrolled. No other schools shall qualify for transfer under this Subparagraph.

(g) Documentation. (i) The state Department of Education shall develop a behavior incidence checklist that the governing authority of each public elementary and secondary school shall use to document the details of each reported incident of bullying.

(ii) The governing authority of each public elementary and secondary school shall report all such documented incidences of bullying to the state Department of Education as prescribed in rules adopted by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act and documented incidents in reports received by the local superintendent of schools pursuant to R.S. 17:415.

(iii) After the investigation and meeting with the parents, pursuant to this Section, a school, local school board or other local school governing authority shall:

(aa) Compose a written document containing the findings of the investigation, including input from the students' parents or legal guardian, and the decision by the school or school system official. The document shall be placed in the school records of both students.

(bb) Promptly notify the complainant of the findings of the investigation and that remedial action has been taken, if such release of information does not violate the law.

(cc) Keep complaints and investigative reports confidential, except as provided in this Section and where disclosure is required to be made pursuant to 20 U.S.C. 1232g or by other applicable federal laws, rules, or regulations or by state law.

(dd) Maintain complaints and investigative reports for three years in the event that disclosure is warranted by law enforcement officials.

(ee) As applicable, provide a copy of any reports and investigative documents to the governing authority of the school in order that the governing authority can comply with the provisions of R.S. 17:416.1.

(ff) As applicable, provide a copy of any reports and investigative documents to the state Department of Education. Upon receipt, the department shall remove any reports related to the investigative documents from notation on the department's website, but shall maintain a record of those reports for three years.

E. Parental Responsibilities. Nothing herein shall be deemed to interfere with the authority and the responsibility that a parent or legal guardian has for the student at all times, but particularly when the student is not on the school premises, is not engaged in a school-sponsored function or school-sponsored activity, and is not being transported by school-sponsored means of transportation.

F. This Section shall not be interpreted to conflict with or supercede the provisions requiring mandatory reporting pursuant to Louisiana Children's Code Article 609 and as enforced through R.S. 14:403.

G. Preclusion. (1) This Section shall not be interpreted to prevent a victim of bullying, or his parent or legal guardian, from seeking redress under any other available law, either civil or criminal.

(2) Nothing in this Section is intended to infringe upon the right of a school employee or student to exercise their right of free speech.

H. Construction; equal protection. All students subject to the provisions of this Section shall be protected equally and without regard to the subject matter or the motivating animus of the bullying.

Acts 1999, No. 969, §1, eff. July 9, 1999; Acts 2001, No. 230, §1, eff. June 1, 2001; Acts 2010, No. 755, §1, eff. June 29, 2010; Acts 2012, No. 861, §1, eff. June 14, 2012; Acts 2013, No. 329, §1.



RS 17:416.14 - Repealed by Acts 2012, No. 861, §6, eff. June 14, 2012.

§416.14. Repealed by Acts 2012, No. 861, §6, eff. June 14, 2012.



RS 17:416.15 - Zero tolerance policies; authorization; conflict resolution classes; fees; compliance

§416.15. Zero tolerance policies; authorization; conflict resolution classes; fees; compliance

Any city, parish, or other local public school board may adopt and implement a zero tolerance policy for fighting in the schools under its jurisdiction. Such policy may include a requirement that a student who is disciplined pursuant to the policy and such student's parent or parents shall attend a conflict resolution class or classes and may include provisions for the school board to take appropriate action, as determined by the board, against any student or parent who fails to comply with the class attendance requirement. Such classes may be provided by the school board or other appropriate provider as determined by the board. Any city, parish, or other local public school board may charge a fee for such attendance in an amount as may be determined by the board. However, such fee amount shall not exceed one hundred dollars.

Acts 2001, No. 230, §1, eff. June 1, 2001.



RS 17:416.16 - School crisis management and response plans

§416.16. School crisis management and response plans

A.(1) For the purposes of this Section, a "crisis management and response plan" means a plan to address school safety and the incidence of a shooting or other violence at schools, on school buses, and at school-related activities; to respond effectively to such incidents; and to ensure that every student, teacher, and school employee has access to a safe, secure, and orderly school that is conducive to learning. Such plans shall also address the management of any other emergency situation.

(2) A school crisis management and response plan shall be prepared by each public school principal jointly with local law enforcement, fire, public safety, and emergency preparedness officials. In preparing the plan, the principal and such officials shall consider and include, if appropriate, input from students enrolled in the school and their parents, teachers at the school, other school employees, and community leaders.

(3) The plan, which shall focus on preventing the loss of life and the injury of students and teachers and other school employees, shall detail the roles and responsibilities of each school employee and the relevant coordination agreements, services, and security measures of a school in the event of a shooting or other violent incident or emergency situation.

(4) The plan may provide for the counseling of students by mental health professionals in the event of a shooting or other violent incident or emergency situation, encouraging peer helper programs, and identifying students who may have experienced rejection or other traumatic life events.

B.(1) Each public school principal, jointly with local law enforcement, fire, public safety, and emergency preparedness officials, shall review the plan at least once annually and shall revise the plan as necessary. In reviewing and revising the plan, the principal and such officials shall consider and include input, if appropriate, from students enrolled in the school and their parents, teachers at the school, other school employees, and community leaders. Each principal shall submit such plan in writing to the local school superintendent for approval at least once annually, including upon each revision.

(2) The superintendent shall make an annual report to the public school governing authority on the status of the plan of each school under the governing authority's jurisdiction.

C.(1) Within the first thirty days of each school year, each public school principal shall conduct a safety drill to rehearse the components of the plan. Not later than seven days after the drill, the principal shall submit a written report summarizing the details of the drill to the local superintendent. The superintendent may comment on the drill to the principal, who may consider such comments in revising the plan.

(2) Each public school principal shall notify all teachers and other school employees regarding revisions made to the plan.

D. Each plan shall provide that classroom doors with locks that are in compliance with all fire safety standards promulgated by the office of state fire marshal code enforcement and building safety of the Department of Public Safety and Corrections shall remain locked during instructional time. Each plan shall provide that a locked door shall not obstruct egress.

E. If a school has a resource officer as authorized in R.S. 17:416.19 or a Junior Reserve Officer Training Corps instructor, he shall join the principal and local law enforcement, fire, public safety, and emergency preparedness officials in preparing the plan and participate in any review or revision of the plan.

F. Each school year, each public school principal shall be responsible for providing in-service training, which may be incorporated into a meeting or training session held for another purpose, for all teachers and school employees pertaining to the plan and may involve local law enforcement, fire, public safety, and emergency preparedness officials in the preparation and presentation of the training.

G. Each public school principal shall keep a copy of the approved plan in his office and shall provide a copy to the following individuals, each of whom shall be responsible for keeping in his respective office a copy of the plan that is readily accessible in the event of a school shooting or other violent incident or emergency situation:

(1) The president of the local school board.

(2) The local school superintendent.

(3) The chief of police of the municipality or the sheriff of the parish where the school is located, as applicable, as well as the local fire chief whose office is in closest geographic proximity to the school.

H. For the purposes of this Section, for a charter school, the "local superintendent" shall mean the chief executive officer of the school or other employee holding an equivalent position.

I.(1) The governing authority of each public elementary and secondary school may adopt rules and regulations as it deems necessary to provide for the implementation of the provisions of this Section.

(2) The State Board of Elementary and Secondary Education, in consultation with the Nonpublic School Commission, shall adopt rules and regulations requiring the governing authorities of nonpublic schools to address school safety. These rules and regulations shall address management and response in the event of a shooting or other violent incident on school campuses, school buses, and at school-related activities and shall provide for a safe, secure, and orderly school that is conducive to learning for every student, teacher, and school employee. These rules and regulations may also address management and response in the event of any other emergency situation.

J. In accordance with R.S. 44:3.1, school crisis management and response plans shall not be subject to the Public Records Law.

Acts 2001, No. 313, §1, eff. June 6, 2001; Acts 2013, No. 50, §1.



RS 17:416.17 - Youth development and assistance programs; legislative findings and purpose; school authority for programs for elementary students

§416.17. Youth development and assistance programs; legislative findings and purpose; school authority for programs for elementary students

A.(1) The legislature finds that early identification and intervention of aggressive, antisocial, or delinquent behaviors are critical components in recognizing and preventing chronic juvenile delinquency in later years.

(2) The legislature further finds that school-based preventive interventions for violent or aggressive behavior in youth are recognized as beneficial to the overall developmental success of students.

(3) The legislature recognizes that the introduction of violence prevention strategies in the early elementary grades may reduce the incidence of delinquent behaviors in the later grades, especially when such programs include parental involvement in the prevention and intervention strategies.

(4) The purpose of this Section is to authorize elementary schools to develop prevention and intervention strategies to address disruptions and violence in schools to create safe school environments in which teachers can teach and students can learn and which increase student and family connectedness to the school.

B. A school may, upon approval of its governing authority, develop and offer youth development and assistance programs that employ violence prevention and intervention initiatives for students in kindergarten and the elementary grades. Such programs shall provide for early identification of and support for students who are at risk before their behavior escalates into aggression or disruption, disciplinary problems, or juvenile delinquency.

C.(1) A youth development and assistance program may consist of age- or grade-appropriate alternative classrooms during school or special intervention or prevention programs before, after, or during the school day.

(2) Such programs may include but shall not be limited to the following components:

(a) Provision of services for students including behavioral training and intervention techniques that promote cooperation and enhance interpersonal and conflict resolution skills, peer mediation, anger management, bullying prevention, life skills training, mentoring, counseling, and tutoring programs that improve academic achievement.

(b)(i) Provision of services which support the parents of students identified with behavioral needs that may need intervention or support. Such parent services may include literacy services or parental training.

(ii) Required participation of any parent of a student so identified in such intervention at the school or other designated facility.

(c) Collaboration with community-based organizations, including but not limited to youth services, civic, social services, mental health, volunteer services, and juvenile justice agencies.

D. The provisions of this Section shall be implemented upon the approval of each city, parish, or other local public school board of any program submitted by a school and the availability of funds to a school for such purpose.

Acts 2001, No. 786, §1, eff. June 26, 2001.



RS 17:416.18 - Teacher Bill of Rights

§416.18. Teacher Bill of Rights

A. Respecting the authority of teachers is essential to creating an environment conducive to learning, effective instruction in the classroom, and proper administration of city, parish, and other local public schools. To maintain and protect that authority, it is important that teachers, administrators, parents, and students are fully informed of the various rights conferred upon teachers pursuant to this Section, which are:

(1) A teacher has the right to teach free from the fear of frivolous lawsuits, including the right to qualified immunity and to a legal defense, and to indemnification by the employing school board, pursuant to R.S. 17:416.1(C), 416.4, 416.5, and 416.11, for actions taken in the performance of duties of the teacher's employment.

(2) A teacher has the right to appropriately discipline students in accordance with R.S. 17:223 and 416 through 416.16 and any city, parish, or other local public school board regulation.

(3) A teacher has the right to remove any persistently disruptive student from his classroom when the student's behavior prevents the orderly instruction of other students or when the student displays impudent or defiant behavior and to place the student in the custody of the principal or his designee pursuant to R.S. 17:416(A)(1)(c).

(4) A teacher has the right to have his or her professional judgment and discretion respected by school and district administrators in any disciplinary action taken by the teacher in accordance with school and district policy and with R.S.17:416(A)(1)(c).

(5) A teacher has the right to teach in a safe, secure, and orderly environment that is conducive to learning and free from recognized dangers or hazards that are causing or likely to cause serious injury in accordance with R.S. 17:416.9 and 416.16.

(6) A teacher has the right to be treated with civility and respect as provided in R.S. 17:416.12.

(7) A teacher has the right to communicate with and to request the participation of parents in appropriate student disciplinary decisions pursuant to R.S. 17:235.1 and 416(A).

(8) A teacher has the right to complete only paperwork that is not excessively burdensome and that, if required by law or regulation, adheres to the law or regulation and does not result in overly cumbersome interpretations of that law or regulation.

(9) A beginning teacher has the right to receive leadership and support in accordance with R.S. 17:3881, including the assignment of a qualified, experienced mentor who commits to helping him become a competent, confident professional in the classroom and offers support and assistance as needed to meet performance standards and professional expectations.

(10) A teacher has the right to be afforded time during the school day or week to collaborate with other teachers.

B. No city, parish, or other local public school board shall establish policies that prevent teachers from exercising the rights provided in this Section or in any other provision included in R.S. 17:416 through 416.16.

C. The provisions of this Section shall not be construed to supersede any other state law, State Board of Elementary and Secondary Education policy, or city, parish, or other local public school board policy enacted or adopted relative to the discipline of students.

D. Each city, parish, or other local public school board shall provide a copy of this Section to all teachers at the beginning of each school year. Each such school board also shall post a copy of the rights provided in this Section in a prominent place in every school and administrative building it operates and provide such a copy to parents or legal guardians of all children attending such schools in a form and manner approved by the school board. Each city, parish, or other local public school board and every school under its jurisdiction that maintains an Internet website shall post on such website a copy of the Teacher Bill of Rights required by this Section.

Acts 2003, No. 1252, §1, eff. July 7, 2003; Acts 2008, No. 155, §1, eff. June 12, 2008; Acts 2013, No. 329, §1.



RS 17:416.19 - School resource officers

§416.19. School resource officers

A. Any city, parish, or other local public school system and any nonpublic school may make or enter into agreements with a local law enforcement agency to provide for school resource officers. Any city, parish, or other local public school system and any nonpublic school shall ensure that any school resource officer provided by a local law enforcement agency as provided in this Section is in compliance with the provisions of Subsection B of this Section.

B.(1) A "school resource officer" shall be a peace officer as defined in R.S. 40:2402(3).

(2) A "school resource officer" shall be certified by a nationally accredited school resource officer program or a state school resource officer training program certified by the Council on Peace Officer Standards and Training.

C. The Council on Peace Officers Standards and Training shall review and approve any advanced, in-service, or specialized training for school resource officers as the council shall deem advisable.

Acts 2004, No. 547, §1, eff. Aug. 15, 2005.



RS 17:416.20 - Student conduct standards; awareness and understanding by students; required orientation; guidelines

§416.20. Student conduct standards; awareness and understanding by students; required orientation; guidelines

A. In addition to any other requirements established by law, rule, or regulation relative to student discipline and conduct, the governing authority of a public elementary or secondary school shall require that every student be provided an orientation during the first five days of each school year regarding school disciplinary rules and provisions of the code of student conduct applicable to such students, including but not limited to the policy on bullying as provided in R.S. 17:416.13. Orientation instruction shall be provided by the school principal or his designees and shall include but not be limited to consequences for failing to comply with such school disciplinary rules and code requirements, including suspension, expulsion, the possibility of suspension of a student's driver's license for one year as provided in R.S. 17:416.1, and the possible criminal consequences of violent acts committed on school property, at a school-sponsored function, or in a firearm-free zone. The orientation also shall clearly communicate to students the rights afforded teachers pursuant to R.S. 17:416.18 and other applicable law relative to the discipline of students.

B. The orientation instruction required by this Section shall be age and grade appropriate and shall give full consideration as to whether the student is in a regular or special program of education.

C. Any student who for any reason does not receive the orientation provided for by this Section during the first five days of a school year shall be provided such orientation during the first five days of such student's attendance at the public elementary or secondary school.

Acts 2008, No. 365, §1, eff. June 21, 2008; Acts 2012, No. 861, §1, eff. June 14, 2012.



RS 17:416.21 - Behavior of students with exceptionalities; use of seclusion and physical restraint

§416.21. Behavior of students with exceptionalities; use of seclusion and physical restraint

A. As used in this Section:

(1) "Imminent risk of harm" means an immediate and impending threat of a person causing substantial physical injury to self or others.

(2)(a) "Mechanical restraint" means the application of any device or object used to limit a person's movement.

(b) Mechanical restraint does not include:

(i) A protective or stabilizing device used in strict accordance with the manufacturer's instructions for proper use and which is used in compliance with orders issued by an appropriately licensed health care provider.

(ii) Any device used by a duly licensed law enforcement officer in the execution of his official duties.

(3)(a) "Physical restraint" means bodily force used to limit a person's movement.

(b) Physical restraint does not include:

(i) Consensual, solicited, or unintentional contact.

(ii) Holding of a student, by a school employee, for less than five minutes in any given hour or class period for the protection of the student or others.

(iii) Holding of a student, by one school employee, for the purpose of calming or comforting the student, provided the student's freedom of movement or normal access to his or her body is not restricted.

(iv) Minimal physical contact for the purpose of safely escorting a student from one area to another.

(v) Minimal physical contact for the purpose of assisting the student in completing a task or response.

(4) "Positive behavior interventions and support" means a systematic approach to embed evidence-based practices and data-driven decision making when addressing student behavior in order to improve school climate and culture.

(5) "School employee" means a teacher, paraprofessional, administrator, support staff member, or a provider of related services.

(6) "Seclusion" means a procedure that isolates and confines a student in a separate room or area until he or she is no longer an immediate danger to self or others.

(7) "Seclusion room" means a room or other confined area, used on an individual basis, in which a student is removed from the regular classroom setting for a limited time to allow the student the opportunity to regain control in a private setting and from which the student is involuntarily prevented from leaving.

(8) "Written guidelines and procedures" means the written guidelines and procedures adopted by a school's governing authority regarding appropriate responses to student behavior that may require immediate intervention.

B.(1) Seclusion shall be used only:

(a) For behaviors that involve an imminent risk of harm.

(b) As a last resort when de-escalation attempts have failed and the student continues to pose an imminent threat to self or others.

(2) Seclusion shall not be used to address behaviors such as general noncompliance, self-stimulation, and academic refusal. Such behaviors shall be responded to with less stringent and less restrictive techniques.

(3)(a) A seclusion room shall be used only as a last resort if and when less restrictive measures, such as positive behavioral supports, constructive and non-physical de-escalation, and restructuring of a student's environment, have failed to stop a student's actions that pose an imminent risk of harm.

(b) A student shall be placed in a seclusion room only by a school employee who uses accepted methods of escorting a student to a seclusion room, placing a student in a seclusion room, and supervising a student while he or she is in the seclusion room.

(c) Only one student may be placed in a seclusion room at any given time, and the school employee supervising the student must be able to see and hear the student the entire time the student is placed in the seclusion room.

(4) A seclusion room shall:

(a) Be free of any object that poses a danger to the student placed in the room.

(b) Have an observation window and be of a size that is appropriate for the student's size, behavior, and chronological and developmental age.

(c) Have a ceiling height and heating, cooling, ventilation, and lighting systems comparable to operating classrooms in the school.

C.(1) Physical restraint shall be used only:

(a) When a student's behavior presents a threat of imminent risk of harm to self or others and only as a last resort to protect the safety of self and others.

(b) To the degree necessary to stop dangerous behavior.

(c) In a manner that causes no physical injury to the student, results in the least possible discomfort, and does not interfere in any way with a student's breathing or ability to communicate with others.

(2) No student shall be subjected to any form of mechanical restraint.

(3) No student shall be physically restrained in a manner that places excessive pressure on the student's chest or back or that causes asphyxia.

(4) A student shall be physically restrained only in a manner that is directly proportionate to the circumstances and to the student's size, age, and severity of behavior.

D. Seclusion and physical restraint shall not be used as a form of discipline or punishment, as a threat to control, bully, or obtain behavioral compliance, or for the convenience of school personnel.

E. No student shall be subjected to unreasonable, unsafe, or unwarranted use of seclusion or physical restraint.

F. A student shall not be placed in seclusion or physically restrained if he or she is known to have any medical or psychological condition that precludes such action, as certified by a licensed health care provider in a written statement provided to the school in which the student is enrolled.

G. A student who has been placed in seclusion or has been physically restrained shall be monitored continuously. Such monitoring shall be documented at least every fifteen minutes and adjustments made accordingly, based upon observations of the student's behavior.

H. A student shall be removed from seclusion or released from physical restraint as soon as the reasons for justifying such action have subsided.

I.(1) The parent or other legal guardian of a student who has been placed in seclusion or physically restrained shall be notified as soon as possible. The student's parent or other legal guardian shall also be notified in writing, within twenty-four hours, of each incident of seclusion or physical restraint. Such notice shall include the reason for such seclusion or physical restraint, the procedures used, the length of time of the student's seclusion or physical restraint, and the names and titles of any school employee involved.

(2) The director or supervisor of special education shall be notified any time a student is placed in seclusion or is physically restrained.

J. A school employee who has placed a student in seclusion or who has physically restrained a student shall document and report each incident in accordance with the policies adopted by the school's governing authority. Such report shall be submitted to the school principal not later than the school day immediately following the day on which the student was placed in seclusion or physically restrained and a copy shall be provided to the student's parent or legal guardian.

K. If a student is involved in five incidents in a single school year involving the use of physical restraint or seclusion, the student's Individualized Education Plan team shall review and revise the student's behavior intervention plan to include any appropriate and necessary behavioral supports.

L. The documentation compiled for a student who has been placed in seclusion or has been physically restrained and whose challenging behavior continues or escalates shall be reviewed at least once every three weeks.

M.(1) The governing authority of each public elementary and secondary school shall adopt written guidelines and procedures regarding:

(a) Reporting requirements and follow-up procedures.

(b) Notification requirements for school officials and a student's parent or other legal guardian.

(c) An explanation of the methods of physical restraint and the school employee training requirements relative to the use of restraint.

(2)(a) These guidelines and procedures shall be provided to all school employees and every parent of a student with an exceptionality.

(b) The provisions of Subparagraph (a) of this Paragraph shall not be applicable to the parent of a student who has been deemed to be gifted or talented unless the student has been identified as also having a disability.

N.(1) The governing authority of each public elementary and secondary school shall report all instances where seclusion or physical restraint is used to address student behavior to the Department of Education.

(2) The Department of Education shall maintain a database of all reported incidents of seclusion and physical restraint of students with exceptionalities and shall disaggregate the data for analysis by school; student age, race, ethnicity, and gender; student disability, where applicable; and any involved school employees.

Acts 2011, No. 328, §1, eff. June 29, 2011; Acts 2013, No. 1, §1.



RS 17:417 - Courses of study and school regulations; enforcement by teachers

§417. Courses of study and school regulations; enforcement by teachers

Teachers shall faithfully enforce the school courses of study and the regulations prescribed in pursuance of law; and if any teacher wilfully refuses or neglects to comply with such requirements, the parish superintendent shall withhold the salary of such teacher until the teacher properly performs his duties in such respect.



RS 17:418 - Salaries; teachers and other school employees

§418. Salaries; teachers and other school employees

A.(1) The governing authority of each local public elementary and secondary school, the state special schools, and the schools and programs administered through the special school district shall establish salary schedules by which to determine the salaries to be paid to teachers and all other school employees. The salaries as provided therein shall be considered as full compensation for all work required and performed within each employee's prescribed scope of duties and responsibilities.

(2) Such salary schedules shall be established and published not later than January 1, 2013, and shall become effective for all employees not later than the beginning of the 2013-2014 school year.

B.(1) Salary schedules established for teachers, administrators, and other certified school personnel shall be based upon the following criteria, with no one criterion accounting for more than fifty percent of the formula used to compute such employees' salaries:

(a) Effectiveness, as determined by the performance evaluation program as provided in R.S. 17:3881 through 3905.

(b) Demand inclusive of area of certification, particular school need, geographic area, and subject area, which may include advanced degree levels.

(c) Experience.

(2) No teacher or administrator who is rated "ineffective" pursuant to the performance evaluation program as provided in R.S. 17:3881 through 3905 shall receive a higher salary in the year following the evaluation than he received in the year of the evaluation.

C.(1) The amount of the annual salary paid to a teacher or other school employee in any school year shall not be reduced below the amount of such salary paid during the previous school year, nor shall the amount of the annual salary paid to such school personnel be reduced at any time during an academic year.

(2) Each vocational agricultural teacher employed by a city, parish, or other local public school board shall teach a twelve-month program for a twelve-month budget period and shall be paid a proportional salary for a twelve-month budget period according to the salary schedule established by his employing school board.

(3) The limitations on the reduction in the amount of the annual salary paid to teachers and other school employees shall not be applicable to:

(a) The correction of any accounting errors or to a reduction necessitated by the elimination of a state program or state funding.

(b) The reduction of any local salary supplement funded, in whole or in part, from a revenue source requiring voter approval when such voter approval has not been obtained.

(c) A teacher or other school employee who has been promoted to a position of higher salary is demoted in accordance with applicable law and local board or special school district policy to a lower position. In such case, the teacher or other school employee shall return to the salary previously received in the lower position from which he was promoted.

D. The provisions of this Section shall not apply to any employee who is in the classified service of the state.

Acts 2012, No. 1, §2, eff. July 1, 2012.



RS 17:419 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§419. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:419.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§419.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:419.2 - Extra compensation for school support personnel

§419.2. Extra compensation for school support personnel

A. All noncertificated support personnel employed by city, parish, or other local public school systems and noncertificated, unclassified support personnel employed by the Louisiana School for the Visually Impaired, the Louisiana School for the Deaf, the Louisiana Special Education Center, the Louisiana School for Math, Science and the Arts, the Southern University Lab School, the Louisiana State University Lab School, the New Orleans Center for the Creative Arts, the special school districts, the office of juvenile justice in the Department of Public Safety and Corrections, and nonpublic lunchroom employees eligible for state salary supplements shall be paid by the state extra compensation as provided in Subsection B of this Section. The annual state extra compensation shall be paid only to those support personnel not paid exclusively from federal funds.

B. The annual state extra compensation shall be allocated on a per employee basis with an average employer retirement contribution rate of eight percent. The total allocation per employee shall be five hundred fourteen dollars with a minimum payment to each employee of four hundred seventy-six dollars. The extra compensation for part-time employees shall be a prorated amount based on the time worked by the part-time employee compared to the time worked by a full-time employee.

C. The amount to be distributed to each city, parish, or other local public school system and each of the other entities provided in Subsection A of this Section shall be no greater than the amount distributed in Fiscal Year 2002-2003 from the funds appropriated in Act 13 of the 2002 Regular Session of the Legislature.

D. In any year in which the Minimum Foundation Program formula adopted by the legislature contains the extra compensation paid by the state for support personnel employed by city, parish, or other local public school systems, extra compensation for such personnel as provided in this Section shall not be in force and effect for such year and for any succeeding year in which such formula remains in effect.

Acts 2003, No. 1143, §1, eff. July 1, 2003; Acts 2008, No. 565, §2.



RS 17:419.3 - Compensation for school support employees serving as substitute teachers

§419.3. Compensation for school support employees serving as substitute teachers

A. A school support employee shall be compensated at a rate not less than that of a substitute teacher for all work performed as a substitute teacher. Compensation for such work shall not be considered an increase in base salary and shall not be considered in the calculation of the employee's salary in the following school year. The provisions of this Subsection shall not apply to any day on which the school support employee performs work as a substitute teacher for less than a single class period.

B. Each city, parish, and other local public school board shall establish a policy which provides a standardized method for school support personnel to report work performed as a substitute teacher.

C. For purposes of this Section, "school support employee" means an employee of the school board whose regular employment with the board does not require a teaching certificate.

Acts 2014, No. 231, §1.



RS 17:420 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§420. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:420.1 - Inclusion of employers' contributions for budget purposes

§420.1. Inclusion of employers' contributions for budget purposes

The State Board of Education shall include the employers' contribution due to Teachers' Retirement System of Louisiana on all salaries payable as a result of a statewide minimum salary schedule adopted by the legislature or by a schedule established in the cost program of the minimum foundation program in the formula for computing the state equalization fund distribution, together with distributions from the teachers salary fund into which the legislature is authorized to make appropriations from the general fund of the state, as follows:

(1) The amount allowed in the cost portion of the equalization distribution formula for teachers salaries, visiting teachers salaries, and supervisors salaries shall be multiplied by the current employer contribution rate and the sum thereof included as a line item in the cost program.

(2) The total amount of salaries payable to other school employees who are members of the Teachers' Retirement System of Louisiana shall be multiplied by the current employer contribution rate and the sum thereof included as a line item in the cost program.

Added by Acts 1972, No. 112, §2.



RS 17:421 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.2 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.2. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.3 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.3. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.4 - Salary increases, noninstructional school personnel

§421.4. Salary increases, noninstructional school personnel

A. The salary increase funded by Act No. 12 of the 1991 Regular Session of the Legislature for noninstructional school employees, including teacher aides and paraprofessionals, school bus drivers, food service workers, including school lunch employees provided a pay increase pursuant to Act No. 713 of the 1972 Regular Session of the Legislature, school nurses, clerical, custodial, and maintenance personnel, and any other employees of a city or parish school board or unclassified noninstructional employees of the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, and the Special School District who are not required to hold a teacher's certificate as a condition of employment, shall continue to be paid to such employees from year to year. The legislature annually shall appropriate sufficient funds for this purpose and shall make such funds available to the employing school boards.

B. Any increase in the expenditures of a city or parish school board or of the State Board of Elementary and Secondary Education resulting from a state-mandated increase in the salaries of noninstructional school personnel shall be fully funded by the state. Such funds shall be made available to the respective school boards. For purposes of this Subsection, noninstructional school personnel shall mean teacher aides and paraprofessionals, school bus drivers, food service workers, school nurses, clerical, custodial, and maintenance personnel, and any other employee of a parish or city school board or unclassified noninstructional employee of the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, and the Special School District who is not required to hold a teacher's certificate as a condition of employment.

Acts 1992, No. 199, §1, eff. July 1, 1992; Acts 1993, No. 260, §1, eff. July 1, 1993; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:421.5 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§421.5. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:421.6 - Adjustments in salaries of teachers having certificates issued by the National Board for Professional Teaching Standards

§421.6. Adjustments in salaries of teachers having certificates issued by the National Board for Professional Teaching Standards

A.(1) Effective for the 1999-2000 school year and thereafter, a full-time teacher who holds both a valid Louisiana regular teaching certificate approved by the State Board of Elementary and Secondary Education and a valid certificate issued by the National Board for Professional Teaching Standards and who is employed by a school board to provide instruction to students shall receive from the school board, in addition to his annual salary as provided by law and school board policy, an annual amount of not less than five thousand dollars with such additional amount to be distributed in the same manner as the annual salary. For any teacher awarded the certificate issued by the National Board for Professional Teaching Standards during the 1999-2000 school year or thereafter, such additional amount shall be paid to the teacher beginning in the school year immediately following the school year in which the teacher is awarded the certificate.

(2) Effective for the 2001-2002 school year and thereafter, a school administrator who holds both a valid Louisiana regular teaching certificate approved by the State Board of Elementary and Secondary Education and a valid certificate issued by the National Board for Professional Teaching Standards which was earned while teaching and who is employed by a school board shall receive the same salary adjustment as provided for teachers in Paragraph (1) of this Subsection.

B. Subject to the appropriation of funds for this purpose, the amount of the salary adjustment provided by a school board to a teacher or school administrator pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education. However, no such reimbursement shall exceed five thousand dollars per year per teacher or school administrator, including retirement benefits.

C. In addition to any other requirements of this Section, to receive the salary adjustment provided by this Section, an otherwise eligible person shall have been awarded the initial certificate issued by the National Board for Professional Teaching Standards prior to July 1, 2013. However, the employing school board may, but shall not be required to, pay the additional amount to an otherwise eligible person who was awarded the initial credential issued by the National Board for Professional Teaching Standards on or after July 1, 2013.

D. For the purposes of this Section, school board shall mean the governing authority of any public elementary or secondary school.

Acts 1999, No. 975, §1, eff. July 9, 1999; Acts 2001, No. 42, §1; Acts 2001, No. 312, §1, eff. June 6, 2001; Acts 2006, No. 253, §1; Acts 2013, No. 319, §1.



RS 17:421.7 - Support Education in Louisiana First Fund

§421.7. Support Education in Louisiana First Fund

A. There is hereby established, as a special fund in the state treasury, the Support Education in Louisiana First Fund (the SELF Fund). After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which becomes due and payable within any fiscal year, the treasurer shall pay to the SELF Fund an amount equal to the monies received by the state treasury from the avails of the franchise fees charged pursuant to R.S. 27:91(C)(2) through (4) and the revenues required to be deposited in the SELF Fund pursuant to R.S. 27:92(B)(2)(b) and R.S. 27:270(A)(3). The monies in this fund shall be used only as provided in Subsection B of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of each fiscal year shall remain in the fund and shall retain their allocation for use and expenditure in accordance with the provisions of Subsection B of this Section. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on the investment of monies in this fund shall be credited to the fund, following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

B. Monies in the SELF Fund shall be used and expended solely as follows:

(1) Seventy percent of the monies in the fund shall be used to provide an increase in the salary of certain public pre-kindergarten through twelfth grade certificated personnel as defined in the annual Profile of Education Personnel report and for other public pre-kindergarten through twelfth grade classroom teachers in Fiscal Year 2001-2002 and annually to support such increase.

(2) Thirty percent of the monies in the fund shall be used to provide public postsecondary education faculty salary increases, including related benefits, to be distributed in accordance with a plan developed jointly by the Board of Regents and the Division of Administration in Fiscal Year 2001-2002 and annually to support such increase.

C.(1) In Fiscal Year 2001-2002, if any monies in the fund are not available for appropriation for the uses set forth in Subsection B for whatever reason, including but not limited to being designated nonrecurring revenue as defined in R.S. 39:2(27), the governor shall provide for the allocation of monies from other sources or funds or direct the commissioner of administration to reduce appropriations for the executive branch of government, except for appropriations to elementary and secondary education with the consent of the State Board of Elementary and Secondary Education and for appropriations to postsecondary education, such that the monies provided through the governor's actions in total shall equal the amount appropriated from the SELF Fund for such uses which is not available. The reallocation of monies by the governor or the reduction of appropriations provided in this Subsection shall be used for the purposes set forth in Subsection B, subject to the approval of the Joint Legislative Committee on the Budget.

(2) In no event shall an appropriation made pursuant to this Section be subject to any budget reduction by the governor.

Acts 2001, 1st Ex. Sess., No. 1, §1, eff. March 21, 2001; Acts 2001, 1st Ex. Sess., No. 3, §1, eff. March 27, 2001; Acts 2004, No. 32, §1, eff. July 1, 2004.



RS 17:421.8 - Supplements to salaries of school counselors having certain certificates issued by the National Board for Certified Counselors

§421.8. Supplements to salaries of school counselors having certain certificates issued by the National Board for Certified Counselors

A.(1) Effective for the 2001-2002 school year and thereafter, a full-time school counselor who holds both a valid Louisiana counseling credential approved and issued by the State Board of Elementary and Secondary Education and a National Certified School Counselor credential issued by the National Board for Certified Counselors and who is employed by a school board to provide services to students shall receive from the school board, in addition to annual salary, an annual amount of five thousand dollars with such additional amount to be distributed in the same manner as the annual salary.

(2) To receive the salary supplement provided by this Section, an otherwise eligible person shall have been awarded the initial credential issued by the National Board for Certified Counselors prior to July 1, 2013. However, the employing school board may, but shall not be required to, pay the additional amount to an otherwise eligible person who was awarded the initial credential issued by the National Board for Certified Counselors on or after July 1, 2013.

B.(1) Any school counselor verified to have been awarded the certificate issued by the National Board for Certified Counselors shall be paid the initial supplement beginning in the school year immediately following the school year in which the school counselor is awarded the certificate provided he submits appropriate documentation to his employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than August first of each year for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school counselor pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school counselor.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2001-2002 school year an otherwise eligible person shall have been awarded the initial credential issued by the National Board for Certified Counselors before July 1, 2001, and shall provide such documentation of validity to the school board prior to September 1, 2001.

E. The salary supplement of any school counselor authorized by this Section shall continue for a period not to exceed the term of the national professional certificate as determined by the National Board for Certified Counselors, which is a period not to exceed five years. However, such supplement shall continue in effect without interruption as long as the school counselor provides to the school board documentation of renewal by the national board.

F. For the purposes of this Section, "school board" means the governing authority of any public elementary or secondary school.

Acts 2001, No. 682, §1, eff. June 25, 2001; Acts 2003, No. 474, §1, eff. June 20, 2003; Acts 2006, No. 151, §1; Acts 2013, No. 319, §1.



RS 17:421.9 - Supplements to salaries of school psychologists having certain credentials issued by the National School Psychology Certification Board

§421.9. Supplements to salaries of school psychologists having certain credentials issued by the National School Psychology Certification Board

A. A full-time school psychologist who holds both a valid Louisiana ancillary certificate approved and issued by the state Department of Education and a National Certified School Psychologist credential issued by the National School Psychology Certification Board and who is employed by a school board to provide services to students shall receive from the school board, in addition to annual salary, an annual amount not to exceed five thousand dollars with such amount to be distributed in the same manner as the annual salary.

B.(1) Any school psychologist verified to have been awarded the certificate issued by the National School Psychology Certification Board by June thirtieth shall be paid the initial supplement beginning in the school year immediately following such date provided he submits appropriate documentation to his employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than a date to be determined no later than September 15, 2004, by the State Board of Elementary and Secondary Education for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school psychologist pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school psychologist.

D. The salary supplement of any school psychologist authorized by this Section shall continue for a period not to exceed the term of the national professional certificate as determined by the National School Psychology Certification Board, which is a period not to exceed three years. However, such supplement shall continue in effect without interruption as long as the school psychologist provides to the school board documentation of renewal by the national board.

E. For the purposes of this Section, "school board" means the governing authority of any public elementary or secondary school.

F.(1) The supplements provided for in this Section shall be phased-in as follows:

(a) Those who are entitled to a supplement under this Section in the 2003-2004 school year shall receive one thousand dollars.

(b) Those who are entitled to a supplement under this Section in the 2004-2005 school year shall receive two thousand five hundred dollars.

(c) Those who are entitled to a supplement under this Section in the 2005-2006 school year and thereafter shall receive the supplement otherwise provided for in this Section.

(2) The provisions for phasing-in payments pursuant to Paragraph (1) of this Subsection shall not extend the period of eligibility to receive payments.

(3) No school board shall be required to pay the supplement to any school psychologist as provided in Subsection A of this Section until funds are appropriated by the legislature specifically for this purpose.

G. In addition to any other requirements of this Section, to receive the salary adjustment provided by this Section, an otherwise eligible person shall be awarded the initial credential issued by the National School Psychology Certification Board prior to July 1, 2013. However, the employing school board may, but shall not be required to, pay the additional amount to an otherwise eligible person who was awarded the initial credential issued by the National School Psychology Certification Board on or after July 1, 2013. This Subsection is enacted to determine if the salary adjustment will attract and retain full-time school psychologists who hold a valid ancillary certificate approved and issued by the state Department of Education.

Acts 2003, No. 511, §1; Acts 2004, No. 243, §1, eff. June 15, 2004; Acts 2006, No. 73, §1, eff. May 25, 2006; Acts 2013, No. 319, §1.



RS 17:421.10 - Supplements to salaries of school social workers having certain certificates issued by the National Association of Social Workers

§421.10. Supplements to salaries of school social workers having certain certificates issued by the National Association of Social Workers

A. Effective for the 2003-2004 school year and thereafter, a full-time school social worker who holds both a valid professional ancillary certificate in school social work issued by the state Department of Education and the Certified School Social Work Specialist credential issued by the National Association of Social Workers and who is employed by a school board to provide social work services to students shall receive from the school board, in addition to annual salary, an annual amount of five thousand dollars with such additional amount to be distributed in the same manner as the annual salary provided the amount for such supplement has been appropriated to the state Department of Education for reimbursement pursuant to Subsection C of this Section.

B.(1) Any school social worker verified to have been awarded the Certified School Social Work Specialist credential issued by the National Association of Social Workers by June thirtieth shall be paid the initial supplement beginning in the school year immediately following such date provided he submits appropriate documentation to the employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than a date to be determined no later than September 15, 2004, by the State Board of Elementary and Secondary Education for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school social worker pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school social worker.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2003-2004 school year, an otherwise eligible person shall have been awarded the initial credential issued by the National Association of Social Workers before July 1, 2003, and shall provide such documentation of validity to the school board prior to September 1, 2003.

E. The salary supplement of any school social worker authorized by this Section shall continue for a period not to exceed the term of the national certificate as determined by the National Association of Social Workers, which is a period not to exceed two years. However, such supplement shall continue in effect without interruption as long as the school social worker provides to the school board documentation of renewal by the national board.

F.(1) The supplements provided for in this Section shall be implemented over a three-year period as follows:

(a) Those who are entitled to a supplement under this Section in the 2003-2004 school year shall receive one thousand dollars.

(b) Those who are entitled to a supplement under this Section in the 2004-2005 school year shall receive two thousand five hundred dollars.

(c) Those who are entitled to a supplement under this Section in the 2005-2006 school year and thereafter shall receive the supplement otherwise provided for in this Section.

(2) The provisions of Paragraph (1) of this Subsection for implementation of payments shall not extend the period of eligibility to receive payments.

G. For the purposes of this Section, "school board" means the governing authority of any public elementary or secondary school.

Acts 2003, No. 937, §1, eff. July 1, 2003; Acts 2004, No. 243, §1, eff. June 15, 2004.

NOTE: See Acts 2003, No. 937, §2, relative to implementation of the Act and eligibility for the salary supplement.



RS 17:421.11 - Supplements to salaries of school speech-language pathologists and audiologists having certain certificates issued by the American Speech-Language Hearing Association

§421.11. Supplements to salaries of school speech-language pathologists and audiologists having certain certificates issued by the American Speech-Language Hearing Association

A. Effective for the 2003-2004 school year and thereafter, a full-time school speech-language pathologist or audiologist who holds a valid Louisiana credential approved and issued by the state Department of Education, a license approved and issued by the Louisiana Board of Examiners for Speech-Language Pathology and Audiology, and a Certificate of Clinical Competence issued by the American Speech-Language Hearing Association and who is employed by a school board to provide or coordinate services to students shall receive from the school board, in addition to annual salary, an annual amount of five thousand dollars with such additional amount to be distributed in the same manner as the annual salary provided the amount for such supplement has been appropriated to the state Department of Education for reimbursement pursuant to Subsection C of this Section.

B.(1) Any school speech-language pathologist or audiologist verified to have been awarded the certificate issued by the American Speech-Language Hearing Association by June thirtieth shall be paid the initial supplement beginning in the school year immediately following such date provided he submits appropriate documentation to the employing school board.

(2) The school board shall submit the appropriate documentation as required by the Department of Education no later than a date to be determined no later than September 15, 2004, by the State Board of Elementary and Secondary Education for verification of the documentation and in order to receive reimbursement as provided in Subsection C of this Section.

C. Subject to the appropriation of funds for this purpose, the amount of the salary supplement provided by a school board to a school speech-language pathologist or audiologist pursuant to the provisions of this Section shall be reimbursed to the school board annually by the state Department of Education out of funds appropriated for such purpose. However, no such reimbursement shall exceed five thousand dollars per year per school speech-language pathologist or audiologist.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2003-2004 school year, an otherwise eligible person shall have been awarded the initial certificate issued by the American Speech-Language Hearing Association before July 1, 2003, and shall provide such documentation of validity to the school board prior to September 1, 2003.

E. The salary supplement of any school speech-language pathologist or audiologist authorized by this Section shall continue for a period not to exceed the term of the national certificate as determined by the American Speech-Language Hearing Association, which is a certificate that is renewed annually. However, such supplement shall continue in effect without interruption as long as the school speech-language pathologist or audiologist provides to the school board documentation of certificate renewal by the American Speech-Language Hearing Association.

F.(1) The supplements provided for in this Section shall be implemented over a three-year period as follows:

(a) Those who are entitled to a supplement under this Section in the 2003-2004 school year shall receive one thousand dollars.

(b) Those who are entitled to a supplement under this Section in the 2004-2005 school year shall receive two thousand five hundred dollars.

(c) Those who are entitled to a supplement under this Section in the 2005-2006 school year and thereafter shall receive the supplement otherwise provided for in this Section.

(2) The provisions of Paragraph (1) of this Subsection for implementation of payments shall not extend the period of eligibility to receive payments.

G. For the purposes of this Section, "school board" shall mean the governing authority of any public elementary or secondary school.

Acts 2003, No. 952, §1, eff. July 1, 2003; Acts 2004, No. 243, §1, eff. June 15, 2004.

NOTE: See Acts 2003, No. 952, §2, relative to implementation of the Act and eligibility for the salary supplement.



RS 17:421.12 - Supplements to salaries of school educational diagnosticians having certain credentials issued by the National Certification of Educational Diagnosticians Board

§421.12. Supplements to salaries of school educational diagnosticians having certain credentials issued by the National Certification of Educational Diagnosticians Board

A. A full-time school educational diagnostician who holds a valid Louisiana teaching certificate or ancillary certificate, an educational diagnostician certification approved and issued by the state Department of Education, and a Nationally Certified Educational Diagnostician credential issued by the National Certification of Educational Diagnosticians Board and who is employed by a school board to provide educational diagnostic services to students or to provide supervision of any kind to educational diagnosticians shall receive from the school board, in addition to an annual salary, an annual amount of five thousand dollars when federal funds applied for this purpose by the local school system are available for distribution in the same manner as the annual salary.

B.(1) Any educational diagnostician who meets the requirements of Subsection A of this Section and who has been verified to have been awarded the Nationally Certified Educational Diagnostician credential issued by the National Certification of Educational Diagnosticians Board shall be paid the initial supplement beginning in the school year immediately following the school year in which he is awarded the credential if he submits appropriate documentation to the employing school board.

(2) The school board shall maintain documentation indicating the number of nationally certified educational diagnosticians employed by the school board who are receiving the supplement.

C. A school board shall budget, receive, and expend federal funds that are or may be allocated to implement the provisions of this Section.

D. In addition to any other requirements of this Section, to receive the salary supplement provided by this Section for the fall school term of the 2014-2015 school year, an otherwise eligible person shall have been awarded the initial credential issued by the National Certification of Educational Diagnosticians Board before July 1, 2013, and shall provide documentation of validity to the school board prior to September 1, 2013.

E. The salary supplement of any educational diagnostician authorized by this Section shall continue for a period not to exceed the term of the national credential as determined by the National Certification of Educational Diagnosticians Board; however, such supplement shall continue in effect without interruption as long as the educational diagnostician provides to the school board documentation of credential renewal by the National Certification of Educational Diagnosticians Board.

F. For the purposes of this Section, "school board" shall mean the governing authority of any city, parish, or other local public elementary or secondary school.

Acts 2013, No. 393, §1, eff. June 18, 2013.



RS 17:422 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012

§422. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.1 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.1. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.2 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.2. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.3 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.3. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.4 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.4. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.5 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§422.5. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:422.6 - Hourly wages and salaries for school employees; reduction limitations; definition

§422.6. Hourly wages and salaries for school employees; reduction limitations; definition

A. Notwithstanding any other provisions of law to the contrary, the amount of the hourly wage or annual salary paid to any school employee shall not be reduced for any school year below the amount paid to the school employee in hourly wage or annual salary during the previous school year, nor shall the amount of the hourly wage or annual salary paid to any school employee be reduced at any time during an academic year.

B. For purposes of this Section, the term "school employee" shall mean, without limitation, a teacher aide, paraprofessional, school bus driver, food service worker, clerical, custodial, and maintenance personnel, and any other employee of a city or parish school board, of the Louisiana School for the Deaf, the Louisiana School for the Visually Impaired, the Louisiana Special Education Center, or of the Special School District who is not required to hold a teacher's certificate as a condition of employment.

C. The provisions of this Section shall not apply to the reduction of any local salary funded, in whole or in part, from a revenue source requiring voter approval when such voter approval has not been obtained or when the reduction is necessary as a result of a decrease in revenues received from the production of or exploration for minerals, including severance taxes, royalty payments, bonus payments, or rentals.

D. Nothing in this Section shall be construed to prevent local school boards from reducing personnel or staff as may be necessary.

E. For purposes of this Section, local bonuses or one-time special salary increases shall not be considered as salary.

Acts 1992, No. 1023, §1, eff. July 13, 1992; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:423 - Persons entering military service; right to prior service credit

§423. Persons entering military service; right to prior service credit

Anything in this Part to the contrary notwithstanding, any person who shall have served on active duty in the armed forces of the United States during World War II or the Korean or Viet Nam conflicts shall receive credit under the minimum salary schedule provided for in R.S. 17:419 through 422 for the period that he served in the armed forces of the United States.

The term "person", as used in this Section, shall mean and include only a person who was a regularly employed teacher, as that term is defined in R.S. 17:441, by a school system of this state prior to the time of induction for service in World War II or the Korean or Viet Nam conflicts; provided, however, that notwithstanding any other provision of this Section any credit which has heretofore been granted by any parish or city school board under the minimum salary schedule established by R.S. 17:419 through 421 for military service rendered prior to the effective date of Act No. 585 of 1972 shall not be denied, and if such credit has heretofore been discontinued it shall be restored and henceforth continued in effect just as if such credit had never been interrupted, stopped, or denied.

Added by Acts 1956, No. 286, §1. Amended by Acts 1972, No. 585, §1; Acts 1974, No. 602, §1; Acts 1976, No. 148, §1.



RS 17:424 - Credit for years of service to teachers transferring

§424. Credit for years of service to teachers transferring

A. Any teacher in the public school system of Louisiana who transferred from one to another parish or city school system of this state after July 1, 1956, shall be given full credit for the years of satisfactory teaching service previously rendered in the public school system of the state.

B. The parish or city school board by which any such teacher is presently employed shall determine the years of service rendered by any such teacher prior to the date of transfer and such prior service shall be taken into consideration in computing the salary to be paid such teacher under the provisions of this Section; provided that this Section shall apply to any transferred teacher who taught the two school years immediately preceding the date of transfer, or who has taught at least two years immediately following the date of such transfer.

C. Salaries of transferred teachers shall be determined in compliance with the provisions of this Section, commencing with the school year 1958-59.

Added by Acts 1956, No. 287, §1. Amended by Acts 1958, No. 70, §§1 to 3.



RS 17:424.1 - Credit for teaching service in the United States armed forces institute school system

§424.1. Credit for teaching service in the United States armed forces institute school system

Any Louisiana certified teacher in the United States armed forces institute school system, who has taught academic subjects consecutively in Louisiana, and who transferred from the United States armed forces institute to a parish or city school system of this state, shall be given full credit on the teachers salary schedule of the parish or city school system concerned, for the years and months of satisfactory teaching service previously rendered in the United States armed forces institute school system of the state.

Added by Acts 1962, No. 81, §1.



RS 17:424.2 - Credit for teaching in state-approved private elementary and secondary school under state minimum salary schedule

§424.2. Credit for teaching in state-approved private elementary and secondary school under state minimum salary schedule

Any teacher holding a valid Louisiana teaching certificate at the time of rendering teaching services for which he was properly certificated in a private elementary or secondary school approved by the State Department of Education shall receive experience credit for such services under the state minimum salary schedule provided for in R.S. 17:419-422 when employed by any parish or city school board or by any special school in Louisiana; provided, however, that he shall not receive credit for such teaching services for any year in which he was not properly certificated for the services which he performed, nor shall he receive credit whether certificated or not for teaching services rendered in any year in which the private school employing him was not approved by the State Department of Education.

Added by Acts 1976, No. 107, §1.



RS 17:424.3 - Credit for teaching in out-of-state public elementary and secondary schools under state minimum salary schedule

§424.3. Credit for teaching in out-of-state public elementary and secondary schools under state minimum salary schedule

Any teacher holding a valid Louisiana teaching certificate in the public school system of Louisiana who has transferred to Louisiana from the public school system of another state and who, at the time of such transfer, held a valid teacher's certificate from that state shall be given full credit under the state minimum salary schedule provided for in R.S. 17:419-422 for the years of satisfactory teaching service previously rendered in the public school system of that state.

Added by Acts 1977, No. 231, §1.



RS 17:425 - Payment of accrued sick leave upon retirement or death

§425. Payment of accrued sick leave upon retirement or death

Notwithstanding any other provision of the law to the contrary, beginning July 1, 1973, any parish or city school board, the State Board of Elementary and Secondary Education, or other boards of control of publicly supported educational institutions upon the retirement of any employee of such boards or upon his death prior to retirement, shall pay to such employee or to his heirs or assigns all sick leave which has accrued to such employee but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of unused sick leave. Such pay shall be at the rate of pay received by the employee or teacher at the time of retirement or death prior to retirement. However, a city or parish school board may pay such unused sick leave beyond twenty-five days on a uniform basis not to exceed forty-five days at its discretion. Any payment of such unused sick leave beyond twenty-five days shall be based on affordability and the availability of funds. No unused sick leave beyond twenty-five days paid for under the provisions of this Section shall be used in the calculation of retirement benefits and no state funds shall be used for the payment of such sick leave.

Acts 1991, No. 560, §1, eff. Dec. 1, 1990.



RS 17:425.1 - Payment of severance pay; DROP participants

§425.1. Payment of severance pay; DROP participants

Notwithstanding any other provision of law to the contrary, any employee of a parish or city school board, Special School District Number One, the State Board of Elementary and Secondary Education, or other boards of control of publicly supported elementary or secondary schools or public institutions of higher education who participates in the Deferred Retirement Option Program provided by R.S. 11:786 or 1152 shall be eligible for and may elect to receive on a one-time only basis severance pay upon entering the program on the same basis as any other employee who retires or otherwise leaves employment.

Acts 1993, No. 302, §1, eff. June 2, 1993.



RS 17:425.2 - Payment for unused sick and annual leave; certain unclassified employees

§425.2. Payment for unused sick and annual leave; certain unclassified employees

A. For purposes of this Section the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Severance pay" shall mean payment for unused sick and annual leave as otherwise provided by law except for the time of payment as provided in this Section.

(2) "Unclassified postsecondary education employee" shall mean an employee of the Board of Regents, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana system, or the Board of Supervisors of Community and Technical Colleges, or of any college or university under the jurisdiction of any such boards who is in the unclassified state service.

B. The provisions of this Section shall only be applicable to unclassified postsecondary education employees of a higher education management board, or any college or university under the jurisdiction of such board, in the event such provisions are approved by the management board to be applicable to such employees.

C. Notwithstanding any provision of law to the contrary, including but not limited to R.S. 42:421(B), R.S. 11:424(E), and R.S. 17:2149(7) and 3312(7), an unclassified postsecondary education employee who is a member of the Louisiana State Employees' Retirement System who continues in employment after becoming eligible for retirement may elect to be paid severance pay by his employer at the time such employee becomes eligible for retirement or at anytime thereafter during such continued employment. Any unclassified postsecondary education employee who does not elect to be paid severance pay under the provisions of this Section shall be paid severance pay as otherwise provided by law.

D. Any unclassified postsecondary education employee who elects to be paid severance pay while continuing employment as authorized by this Section shall be paid severance pay as otherwise provided by law, except that such severance pay shall be paid at the time selected by the employee and shall be calculated based upon the rate of pay received by the employee at the time such severance pay is paid and shall not exceed five hundred hours of the employee's unused sick and annual leave. The payment of severance pay by his employer pursuant to this Section shall be the only severance pay paid to any employee who elects to be paid severance pursuant to this Section, and such employee shall not be eligible for and shall not be paid any additional severance pay pursuant to any other provision of law at any later time regardless of whether or not such employee has any remaining or additional unused sick or annual leave to his credit.

E. Any unclassified postsecondary education employee who is a member of the Louisiana State Employees' Retirement System, who is employed as an unclassified postsecondary education employee on the effective date of this Section, and who is eligible for retirement or is participating in the Deferred Retirement Option Plan of the Louisiana State Employees' Retirement System on the effective date of this Section shall be eligible to elect to receive severance pay pursuant to this Section.

Acts 2004, No. 690, §2, eff. July 6, 2004.



RS 17:426 - Repealed by Acts 2010, No. 501, §1.

§426. Repealed by Acts 2010, No. 501, §1.



RS 17:427 - Teachers of exceptional children; compensation

§427. Teachers of exceptional children; compensation

Teachers of exceptional children who are employed in the public schools of this state and who are certified under the latest requirements as set forth by the State Board of Elementary and Secondary Education as teachers of exceptional children may be paid an amount equal to their base pay plus ten per cent of this base pay provided, however, that no teacher presently receiving base pay plus ten per cent will receive a reduction in pay.

Added by Acts 1960, No. 275, §1. Amended by Acts 1977, No. 607, §1.



RS 17:427.1 - Legislative findings; intent

§427.1. Legislative findings; intent

A. The legislature finds that:

(1) There is a critical shortage of certified teachers in the state especially in the areas of mathematics, biology, chemistry, physics, and special education.

(2) Postsecondary institutions of higher education are not graduating a sufficient number of teacher applicants in these critical teacher shortage areas to address existing needs.

(3) Incentives are needed in order to attract more individuals into the teaching profession and to encourage them to become certified and teach in these critical shortage areas.

B. Therefore, it is the intention of the legislature, in enacting R.S. 17:427.1 and 427.2, to encourage more individuals to enter the teaching profession and to increase the percentage of certified teachers in the state, especially in the areas of mathematics, biology, chemistry, physics, and special education.

Acts 2001, No. 125, §1.



RS 17:427.2 - Critical Teacher Shortage Incentive Program; creation; purpose; definitions; contracts; administration; implementation; reporting; funding

§427.2. Critical Teacher Shortage Incentive Program; creation; purpose; definitions; contracts; administration; implementation; reporting; funding

A. There is hereby created the Critical Teacher Shortage Incentive Program, referred to in this Section as the "program", for the purpose of providing each newly certified teacher who agrees to practice his profession as a classroom teacher in the elementary or secondary schools of the state in the area of mathematics, biology, chemistry, physics, or special education, three thousand dollars per year for the first four consecutive years for which the teacher practices his profession as provided in this Section.

B. For purposes of this Section, "newly certified teacher" shall mean an individual who holds a valid Louisiana teaching certificate issued by the state Department of Education in the area of mathematics, biology, chemistry, physics, or special education and who becomes employed as a classroom teacher in at least one of such areas of certification in a public elementary or secondary school in this state for the first time for the 2004-2005 school year.

C. The program shall be administered by the State Board of Elementary and Secondary Education, referred to in this Section as the "board", in accordance with such rules and regulations, established by the board pursuant to the Administrative Procedure Act, as are necessary for the implementation and administration of the program. Such rules and regulations shall include but shall not be limited to a requirement that the teacher enter into a contract with the board as part of the teacher certification process, agreeing to the terms and conditions as set forth in the contract including those specified in Subsection A of this Section. The board shall determine for each year of the contract with the teacher whether or not the teacher has complied with the terms of the contract. In making such determination the board shall consult with the principal of the school where the teacher is employed, who shall certify to the board at the end of each school year whether or not the teacher has met the terms of the contract relative to employment in his area of certification. If the teacher fails to comply with the terms of the contract as determined by the board, the teacher shall not receive the amount of funds as specified in Subsection A of this Section for that year.

D. Implementation of the program as provided in this Section shall be subject to the appropriation of funds for such purpose.

E. The State Board of Elementary and Secondary Education shall provide a written report annually to the House Committee on Education and the Senate Committee on Education on the implementation of the program. Such report shall include but shall not be limited to data collected by the board that identifies the critical teacher shortage areas that exist each year, if any, and the number of certified teachers employed in each area, as well as those needed in each area. At least once every two years, the House Committee on Education and the Senate Committee on Education shall meet jointly to review the data collected to determine if there is a continued need for the program and to recommend any necessary changes to the program based upon the information submitted by the board.

Acts 2001, No. 125, §1; Acts 2003, No. 1069, §1.



RS 17:427.3 - Teach Louisiana First Program; purpose; eligibility criteria; incentive payments; reports; administration; funding

§427.3. Teach Louisiana First Program; purpose; eligibility criteria; incentive payments; reports; administration; funding

A. There is hereby created the Teach Louisiana First Program, referred to in this Section as the "program", for the purpose of providing incentives to reduce the shortage of teachers certified to teach certain core subjects in low-performing public schools as defined by the State Board of Elementary and Secondary Education, referred to in this Section as the "state board", pursuant to policies adopted by the state board for implementation of the school and district accountability system.

B.(1)(a) The program shall provide for the payment, pursuant to a contract with the Louisiana Student Financial Assistance Commission, referred to in this Section as the "administering agency", of incentive pay to highly qualified teachers who are employed by city, parish, or other local public school boards, referred to in this Section as a "school board", selected by the state Department of Education, referred to in this Section as the "department", pursuant to standards established by the state board, all as provided in this Section.

(b) The incentive payment provided to teachers participating in this program shall be in addition to any salary adjustment received by a teacher holding a valid certificate issued by the National Board for Professional Teaching Standards pursuant to R.S. 17:421.6.

(2) The state board shall by rule adopted pursuant to the Administrative Procedure Act and through the department:

(a) Establish the criteria for and identify the low-performing schools in which teachers eligible to receive incentives pursuant to this Section may be employed and designate the core subjects within such schools that are critical to the school's improvement.

(b) Determine the interest of the school board with jurisdiction over a school identified pursuant to Subparagraph (a) of this Paragraph in participating in the program and provide such school board with all criteria and guidelines regarding the program.

(c) Establish the criteria for identifying teachers eligible to receive incentives pursuant to this Section.

(d)(i) Establish and execute a system of prioritization for the allocation of authority to employ teachers eligible to receive incentives pursuant to this Section.

(ii) In determining such prioritization, the state board shall establish and consider criteria including:

(aa) School performance scores.

(bb) District performance scores.

(cc) Percentage of uncertified teachers.

(dd) Poverty level.

(iii) The state board shall seek to provide for the employment of such teachers in a sufficient number in a school to create improvement in student achievement and in school and district performance.

(e)(i) Pursuant to the system of prioritization established pursuant to Subparagraph (d) of this Paragraph, select and notify participating school boards and specify the schools and the core subjects that teachers who shall receive incentives pursuant to this Section may be hired to teach.

(ii) Provide for the reallocation of positions which remain unfilled by selected schools.

(f) Cooperatively establish and cause to be conducted a periodic evaluation of the program to measure its effectiveness in promoting the program purpose specified in this Section.

(g) Define "core subjects" for the purposes of this program.

(h) Determine the allocation of available funds to participating school boards in the event there are insufficient funds appropriated to provide for the payment of incentives to each eligible teacher, including those already participating in the program, and for notification of the allocation to the administering agency.

C.(1) To participate in the program, a teacher shall be employed by a school board to teach a core subject in a low-performing school specified pursuant to this Section, sign an employment contract with the school board to teach in a selected school in a subject area in which the applicant is certified, sign a program contract with the administering agency to receive the incentive payment pursuant to the program, and meet one of the following sets of criteria:

(a) Have completed a state-approved teacher training program, have satisfactorily passed the examination required by R.S. 17:7(6)(b) as reported by the department, meet the requirements of federal law for designation as a highly qualified teacher in a Title I school, and have held a valid Louisiana teaching certificate issued by the department in the subject area or areas in which the applicant is contracted to teach for not more than the two years immediately preceding the execution of a teaching contract with a school board for participation in the program.

(b) Have at least three years of classroom teaching experience, hold a valid Louisiana teaching certificate issued by the department in the subject area or areas in which the applicant is contracted to teach, and meet the requirements of federal law for designation as a highly qualified teacher in a Title I school.

(2) In addition to meeting the eligibility criteria as provided in Paragraph (1) of this Subsection, each applicant shall meet all other requirements for certification and employment as a teacher in public schools required by law and the rules and regulations of the state board, comply with all provisions of the school board's employment contract, and comply with the administering agency's program contract for receipt of an incentive payment.

(3) To participate, a teacher may be employed in the school system, but shall be newly assigned to the low-performing school or re-hired to teach in a school that has been reconstituted pursuant to state board policy.

D.(1) Each school board which employs a teacher who meets the criteria set forth in Paragraph (C)(1) and Subparagraph (C)(1)(a) of this Section and enters into a contract with the school board to participate in the program, upon execution of a program contract by the administering agency, shall receive a payment of four thousand dollars to be paid by the school board to such teacher for the first year of teaching as provided in this Section. For each of the three consecutive years immediately following the first year of teaching, if the teacher is continued in the program by the school board based upon its evaluation of the teacher's performance and the school is continued in the program as determined by the department, the school board which employs the teacher shall receive four thousand dollars or, upon the teacher meeting the teaching experience requirements of Subparagraph (C)(1)(b) of this Section shall receive six thousand dollars per year to be paid by the school board to such teacher as provided in this Section.

(2) Each school board which employs the teacher who meets the criteria set forth in Paragraph (C)(1) and Subparagraph (C)(1)(b) of this Section and enters into a contract with the school board to participate in the program, upon execution of a program contract by the administering agency, shall receive a payment of six thousand dollars to be paid by the school board to such teacher for the first year of teaching as provided in this Section. For each of the three consecutive years immediately following the first year of teaching, if the teacher is continued in the program by the school board based upon its evaluation of the teacher's performance and the school is continued in the program as determined by the department, the school board which employs the teacher shall receive six thousand dollars for each year of participation in the program up to the limitation prescribed in Paragraph (3) of this Subsection.

(3) No program participant shall receive any incentive payment as provided in this Section for more than four consecutive years of teaching as provided in this Section and the total amount of incentive payments provided to any participant for such four-year period shall not exceed twenty-four thousand dollars.

(4) Each participating school board shall provide the incentive pay to which a teacher is entitled pursuant to this Section in three payments. The first shall be paid at the beginning of the school year; the second at the conclusion of the first one-half of the school year; the third at the conclusion of the school year. Such payments may be included in the teacher's regular pay check that occurs at the designated time or may be paid in an additional and separate check. The exact time for the payments required by this Paragraph shall be determined by the employing school board provided such times generally meet the requirements of this Paragraph.

(5) If any program participant incurred federal student loan debt in the course of his education prior to participation in the program, such participant may elect to apply any payments he has received pursuant to the program toward the loan debt. In such case, the administering agency shall forward the amount as designated by the participant, up to the maximum amount of the incentive payment due to the participant, to the holder of the federal student loan to apply toward the participant's loan debt.

E.(1) Prior to receiving an incentive payment pursuant to this Section, each teacher who has met the requirements of this Section for participation in the program shall enter into a program contract with the administering agency in which the teacher agrees to the terms and conditions upon which the payment shall be made. Such contract shall include the terms and provisions as are necessary to carry out the purpose of the program including an agreement by the applicant to reimburse to the state the amount of the incentive payment received for any program year in which the applicant fails to teach for the complete year pursuant to notification by the employing school board to the department and the administering agency unless the debt is forgiven by the administering agency in part or in whole for justifiable cause as established by the administering agency. The contract shall be prepared by the administering agency in consultation and cooperation with the department, shall be approved by the attorney general, and shall be signed by such officer or employee of the administering agency as it shall designate and shall be signed by the teacher.

(2) The obligation of the teacher to repay an incentive payment pursuant to the provisions of this Section shall remain in effect until the teacher has completed the year of teaching for which the payment is made in compliance with the terms and conditions of the school board's employment contract and the administering agency's program contract or has repaid the amount of the payment and any interest that may be charged thereon, all in accordance with the terms of the program contract.

(3) Upon the teacher's breach of any terms of the contract with the school board or the administering agency, or both, the administering agency shall take all necessary steps to secure collection of any incentive payment authorized, up to and including referral to the attorney general for collection.

(4) The attorney general shall be responsible for collection of any balance due to the state from a participant for breach of a contract as required by this Section.

F.(1) The program shall be administered by the Louisiana Student Financial Assistance Commission which shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the implementation of the program.

(2) Such rules and regulations shall include the following:

(a) Applications, contract forms, audit procedures, and deadlines for receipt by the commission of any information or reports required for the implementation of the program.

(b) Procedures to be used by school boards participating in the program to receive incentive payments and provide needed information to the administering agency.

(c) Procedures for recovering from school boards unused funding.

(d) Procedures for school boards to report changes in the employment status and the teaching performance of teachers hired by such boards.

(e) Procedures for determining the number of program positions that may be allocated annually based upon available funds and the priorities set by the state board.

(f) Guidelines for the submission, including deadlines, of information as required for administration of the program.

(g) Procedures and requirements for providing incentive payments to participating schools.

(h) Procedures for ensuring compliance with the terms of program contracts and recovering incentive payments when either the teacher, the school, or the school board does not comply with the terms of the contracts or the requirements of the program.

(i) Such other matters as the commission deems necessary and proper to carry out the purpose of the program.

G. The commission may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for the implementation of the program.

H.(1) The state board, the department, and the participating schools and school boards shall provide information to the administering agency at times required by the administering agency as needed to administer the program.

(2) By not later than March 1, 2010, the state board shall submit a written report to the House Committee on Education and the Senate Committee on Education on data collected by the board to determine whether significant student achievement improvements have been made by those students who were taught by teachers participating in the program, and whether improvements have been made in school and district performance as a result of the program, and whether such improvements are sufficient to warrant continuation of the program.

I.(1) Each school board allocated a program position shall employ an eligible program applicant to teach a specified core subject in a low-performing school under its jurisdiction that has been selected to participate.

(2) If the school board has not employed a qualified applicant within the period prescribed by the commission following the date of notification of participation, the school board shall return any allocated money to the commission for reallocation.

(3) Within thirty days of the change in employment status of a teacher filling a program position, the school board shall report the change using the procedure established by the commission.

(4) If a school board's program teaching positions are continued for additional years, prior to contracting with the incumbent in the position, the school board shall report to the commission on the teacher's performance as a program participant and such performance shall be rated at least satisfactory for continuation in the program.

J. Each college of education at any public postsecondary education institution shall encourage participation in the program by students enrolled in the teacher education program offered by the college.

K. The implementation of the program as provided in this Section shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2003, No. 982, §1; Acts 2005, No. 115, §1, eff. June 21, 2005.



RS 17:427.4 - Intent; purpose; teachers' homebuyer program; authorization

§427.4. Intent; purpose; teachers' homebuyer program; authorization

A.(1) It is the intent of the legislature to make teacher quality a priority. Therefore, it is necessary to create an incentive and initiative program to entice teachers to earn certification and qualification, including certification by the National Board for Professional Teaching Standards. Research indicates that one of the greatest factors impacting student achievement is the quality of the classroom teacher. It has been shown that there is an emerging teacher shortage in Louisiana and especially in the Acadiana, East Coast, Florida, and North Central parishes and the Louisiana delta region which are experiencing a more extensive shortage, thus threatening the education of children in these areas. The state's poor and rural areas face enormous and unique problems in attracting certified and highly qualified educators to their schools. Finally, it is the intention of the legislature to provide incentives for qualified classroom teachers to locate and teach in disadvantaged and underserved geographical areas of the state by encouraging and increasing the availability of such teachers for the benefit of children in elementary and secondary schools.

(2) As used in this Section, the following terms shall have the following meanings, unless the context requires otherwise:

(a) "Disadvantaged geographical area" means an area designated by the Advisory Panel on the Louisiana Teachers' Homebuyers Program, including, but not limited to the Acadiana, East Coast, Florida, and North Central parishes and the Louisiana delta region of the state.

(b) "Eligible teacher" means an individual who:

(i) Holds a valid Louisiana teaching certificate issued by the state Department of Education.

(ii) Meets all requirements for certification and employment as a teacher in public schools required by law and the rules and regulations of the state board.

(iii) Is employed by a city, parish, or other local public school board as a classroom teacher in a public school located in a disadvantaged geographical area that has been designated as a low-performing school as defined by the state board.

(c) "Program" means the Louisiana Teachers' Homebuyers Program established pursuant to this Section.

(d) "State board" means the State Board of Elementary and Secondary Education.

(e) Repealed by Acts 2010, No. 743, §4B, eff. July 1, 2010.

B. The Louisiana Teachers' Homebuyer Program is hereby established as a special home loan and loan closing assistance program for any eligible teacher. The treasurer shall identify disadvantaged geographical areas in the state. The State Board of Elementary and Secondary Education through the state Department of Education shall identify low-performing schools as defined by the state board which are located in disadvantaged geographical areas.

C. The state treasurer is hereby authorized to administer the program in conjunction with the Federal National Mortgage Association (Fannie Mae). The treasurer may contract or enter into any agreement with one or more public or private entities to provide assistance in implementing and administering the program. The treasurer shall adopt any rules or regulations necessary for the implementation and administration of the program pursuant to the Administrative Procedure Act.

D-G. Repealed by Acts 2010, No. 743, §4B. eff. July 1, 2010.

Acts 2004, No. 738, §1; Acts 2005, No. 340, §1, eff. June 30, 2005; Acts 2010, No. 743, §§4A, 4B, eff. July 1, 2010.



RS 17:427.5 - Qualified teachers' incentive program; authorization

§427.5. Qualified teachers' incentive program; authorization

A. The purpose of this Section is to provide additional incentives for qualified classroom teachers to locate and teach in disadvantaged and under-served geographical areas of the state by encouraging and increasing the availability of such teachers for the benefit of children in public elementary and secondary schools.

B.(1) The Louisiana Qualified Teachers' Incentive Program is hereby established as a special program for any eligible classroom teacher who agrees to teach in a low-performing public school located in a disadvantaged and underserved geographical area of the state, all as identified by the State Board of Elementary and Secondary Education.

(2) For the purpose of eligibility for the program established in this Section, "eligible classroom teacher" means an individual who meets all of the following conditions and complies with all other applicable provisions of this Section:

(a) Holds a valid Louisiana teaching certificate issued by the state Department of Education and teaches in the field of certification.

(b) Has not had a certification or licensure requirement waived by the state on an emergency, temporary, or provisional basis.

(c) Has the equivalent of an academic major, or has passed the Louisiana licensing content-specific Praxis exam, or has earned a master's degree in the content area taught.

(d) Meets the definition of a highly qualified teacher under the federal No Child Left Behind Act which calls for a highly qualified teacher who demonstrates subject knowledge and skills in reading, writing, mathematics, and other basic subject areas to be placed in every classroom by the end of the 2005-2006 school year.

C.(1) The State Board of Elementary and Secondary Education shall formulate, develop, and approve components of the Louisiana Qualified Teachers' Incentive Program established by this Section and shall provide for the program to be administered by the state superintendent of education.

(2) The State Board of Elementary and Secondary Education, in accordance with the Administrative Procedure Act, shall adopt rules and regulations necessary for the implementation and administration of the Louisiana Qualified Teachers' Incentive Program.

Acts 2005, No. 340, §1, eff. June 30, 2005.



RS 17:428 - Supervisors, principals, teachers and other employees prohibited from serving on employing school board; service on neighboring or other school board

§428. Supervisors, principals, teachers and other employees prohibited from serving on employing school board; service on neighboring or other school board

A. After July 27, 1960 no supervisor, principal or teacher or any other school employee of any school board in this state shall be eligible to serve as a member of the board employing such person; however, such person shall be eligible to serve on any other parish or city school board if duly elected or appointed thereto. Whenever any supervisor, principal, teacher or other school employee is elected as a member of any parish or city school board or accepts any appointment to fill an unexpired term thereon and such board is his employer, he shall immediately submit his resignation to his employing board of which he is now a member. Should any such person fail to submit his resignation, the position he holds under such employing board shall be declared vacated by the taking of the oath of office as a member of the employing board. No resignation shall be required of any supervisor, principal, teacher, or other school employee because of his election or appointment to a parish or city school board of which he is not an employee.

B. The provisions of this Section shall not apply to any person holding office on July 27, 1960 until the end of the terms of such persons nor to any person who takes office on or before February 1, 1961.

C. Repealed by Acts 1997, No. 763, §1.

Added by Acts 1960, No. 437, §§1, 2. Amended by Acts 1966, No. 439, §1; Acts 1970, No. 387, §1; Acts 1997, No. 763, §1.



RS 17:429 - Repealed by Acts 2004, No. 449, §1.

§429. Repealed by Acts 2004, No. 449, §1.



RS 17:430 - Applicants for public school employment; disclosure requirements; penalties; definitions

§430. Applicants for public school employment; disclosure requirements; penalties; definitions

A.(1) Except as provided in Subsection C of this Section, each applicant for public school employment shall be required to disclose the following in accordance with procedures adopted by the governing authority of the public elementary or secondary school in which the applicant seeks employment:

(a) All actual cases of sexual misconduct with a minor or student by the applicant.

(b) All investigations of sexual misconduct by the applicant with a minor or student that occurred within thirty-six months prior to the applicant's resignation, dismissal, or retirement from school employment.

(c) All actual or investigated cases of abuse or neglect as specified in R.S. 17:81.9(A)(1)(b) of a minor or student by the applicant.

(2) Any applicant who knowingly and willfully violates the provisions of this Section shall be guilty of a misdemeanor offense and shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

B. For purposes of this Section, "sexual misconduct" shall be as defined pursuant to R.S. 17:81.9(J) and "abuse" and "neglect" shall be as defined in Children's Code Article 603.

C. If an investigation determined that a formal allegation of an applicant was inconclusive, unjustified, or otherwise without cause for further formal pursuit, the applicant shall not be required to disclose such information as required in Subsection A of this Section.

Acts 2009, No. 223, §1.



RS 17:431 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§431. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:432 - Outstanding teachers; superintendents' awards; other merit awards

§432. Outstanding teachers; superintendents' awards; other merit awards

A.(1) Beginning with the 1986-1987 school year and annually thereafter, the superintendent of each city, parish, or other local public school system shall select one teacher from the elementary schools in the system, one teacher from the middle or junior high schools in the system, and one teacher from the high schools in the system to receive the outstanding elementary, outstanding middle or junior high school, and outstanding high school teacher of the year award.

(2) The selection of these three outstanding teachers shall be based upon minimum criteria established by the state Department of Education with the approval of the State Board of Elementary and Secondary Education and shall include the establishment of objective procedures to consider the following factors:

(a) Teaching skill and dedication.

(b) Plans to continue active teaching status.

(c) Respect of and rapport with students.

(d) Respect of and rapport with parents.

(e) Respect of and rapport with coworkers.

(f) Community leadership.

(g) Contributions to school groups and activities.

(h) Affiliations with educational organizations.

(i) Student achievement.

(3) The department with the approval of the board shall establish procedures to include teachers from special schools in the selection process.

B. Nominations for the teacher of the year awards shall be submitted by each school principal to the city, parish, or other local public school system superintendent and shall be made by teachers or teacher groups through use of procedures established by the local system for this purpose. The final selection process shall include a formal mechanism to obtain teacher, parental, and community recommendations and opinions.

C. Each such superintendent shall report to the state Department of Education on the three selections made from the respective school system for outstanding teacher of the year.

D. Award recipients shall be suitably recognized by award by the local superintendent of an appropriate plaque or certificate of merit at a reception or other honorary meeting or ceremony. The recipients may also be presented a monetary award by the local superintendent in an amount approved by the local school board. Such monetary award shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics. The state Department of Education shall provide for recognition of award recipients by the state superintendent of education.

E. Any city, parish, or other local public school board shall have authority to grant other merit awards to employees to encourage and reward outstanding performance and unusual and meritorious accomplishments, including suggestions which promote economy and efficiency in the organization and management of the school system. Prior to the granting of any such award, a school board shall formulate, adopt, and maintain a written policy setting forth the minimum criteria and objective procedures for determining an award recipient. An award recipient shall be suitably recognized by presentation by the local superintendent of an appropriate plaque, certificate of merit, or cash award at a reception or other honorary meeting or ceremony. Nothing in this Subsection shall be construed to provide for merit pay.

Acts 1985, No. 115, §1; Acts 1986, No. 134, §1, eff. June 26, 1986; Acts 1986, No. 308, §1, eff. June 30, 1986; Acts 1986, No. 305, §1; Acts 1995, No. 289, §1; Acts 2003, No. 297, §1.



RS 17:432.1 - Outstanding school support employee award; definition; selection; recognition

§432.1. Outstanding school support employee award; definition; selection; recognition

A. For purposes of this Section, "school support employee" shall mean, without limitation, teacher aides and paraprofessionals, school bus drivers, food service workers, clerical, custodial, and maintenance personnel, and any other employee of a city, parish, or other local public school board who is not required to hold a teacher's certificate as a condition of employment.

B.(1) Beginning with the 1990-1991 school year and annually thereafter, the superintendent of each such system shall select one school support employee from the elementary schools in the system, one school support employee from the middle or junior high schools in the system, and one school support employee from the high schools in the system to receive the outstanding elementary school, outstanding middle or junior high school, and outstanding high school support employee of the year award.

(2) The selection of these three outstanding school support employees shall be based upon minimum criteria established by the state Department of Education with the approval of the State Board of Elementary and Secondary Education and shall include the establishment of objective procedures to consider the following factors:

(a) Skill and dedication.

(b) Plans to continue active employment status.

(c) Respect of and rapport with students.

(d) Respect of and rapport with coworkers.

(e) Respect of and rapport with teachers.

(f) Community leadership.

(3) The department with the approval of the board shall establish procedures to include school support employees from special schools in the selection process.

(4) The department with the approval of the board shall establish procedures for the categorization of school support employees into each classification specified in Subsection A for purposes of selection of recipients for such awards.

C. Any nominations from each school system participating in the school support employee of the year awards program shall be submitted by each school principal to the city, parish, or other local public school system superintendent and shall be made by school support employees or school support employee groups through use of procedures established by the local system for this purpose. The final selection process shall include a formal mechanism to obtain school support employee, teacher, and community recommendations and opinions.

D. The superintendent for each school system participating in the school support employee of the year awards program shall report to the state Department of Education on the three selections made from the respective school system for outstanding school support employee of the year.

E. Award recipients shall be suitably recognized by award by the local superintendent of an appropriate plaque or certificate of merit at a reception or other honorary meeting or ceremony. The recipients may also be presented a monetary award by the local superintendent in an amount approved by the local school board. Such monetary award shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics. The state Department of Education shall provide for recognition of award recipients by the state superintendent of education.

Acts 1990, No. 1081, §1; Acts 1993, No. 648, §1, eff. June 16, 1993; Acts 1995, No. 289, §1; Acts 2003, No. 297, §1.



RS 17:433 - Outstanding state teacher award

§433. Outstanding state teacher award

A. Beginning with the 1986-1987 school year and annually thereafter, one outstanding state elementary teacher, one outstanding state middle or junior high school teacher, one outstanding state high school teacher, and one outstanding state teacher shall be selected from each year's winners of the outstanding local teacher of the year awards.

B.(1) The state Department of Education with the approval of the State Board of Elementary and Secondary Education shall establish a selection process for naming the four outstanding state teachers annually, which shall include regional selection committees and a state selection committee appointed by the state superintendent of education and objective procedures to consider the following factors:

(a) Teaching skill and dedication.

(b) Plans to continue active teaching status.

(c) Respect of and rapport with students.

(d) Respect of and rapport with parents.

(e) Respect of and rapport with coworkers.

(f) Community leadership.

(g) Contributions to school groups and activities.

(h) Affiliations with educational organizations.

(i) Student achievement.

(2) The final selection process shall also include a formal mechanism to obtain teacher, parental, and community recommendations and opinion. Award recipients shall be suitably recognized at the state level by an appropriate ceremony for that purpose.

C. The state teacher of the year shall participate in any national teacher of the year contest, when appropriate.

D. Monetary awards shall be provided to the state teachers of the year at the state level when funds are available, and may be provided from private sources subject to the approval of the State Board of Elementary and Secondary Education. Such monetary award shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics.

Acts 1986, No. 134, §1, eff. June 26, 1986; Acts 1986, No. 308, §1, eff. June 30, 1986; Acts 1995, No. 289, §1; Acts 2003, No. 743, §1, eff. June 27, 2003.



RS 17:433.1 - Outstanding state principal awards

§433.1. Outstanding state principal awards

A. One outstanding state elementary principal, one outstanding state middle or junior high school principal, and one outstanding state high school principal shall be selected from each year's winners of the outstanding local principal of the year awards.

B.(1) The State Department of Education with the approval of the State Board of Elementary and Secondary Education shall establish a selection process for naming the three outstanding state principals annually, which shall include regional selection committees and a state selection committee appointed by the state superintendent of education.

(2) Award recipients shall be suitably recognized at the state level by an appropriate ceremony for that purpose.

C. The state principals of the year shall participate in any national principal of the year contest, when appropriate.

D. Monetary awards shall be provided to the state principals of the year at the state level when funds are available, and may be provided from private sources subject to the approval of the State Board of Elementary and Secondary Education. Such monetary awards shall not be a violation of R.S. 42:1111 or any other provision of the Code of Governmental Ethics.

Acts 2003, No. 743, §1, eff. June 27, 2003.



RS 17:434 - Planning time and lunch periods for teachers; required

§434. Planning time and lunch periods for teachers; required

A.(1) The State Board of Elementary and Secondary Education shall adopt necessary rules and regulations requiring, beginning with the 2000-2001 school year, each city and parish school board to provide a minimum of forty-five minutes daily planning time, or its weekly equivalent, and a minimum of thirty minutes for lunch each day which shall be duty-free for every teacher actively engaged in the instruction and supervision of students in the public schools. Implementation of planning time and lunch periods as required in this Section for teachers shall not result in a lengthened school day.

(2) The provisions of this Subsection shall be subject to the availability of state funds for this purpose.

B. Nothing in this Section shall be construed to affect the provisions of R.S. 17:154.1 relative to required instructional time in the school day.

C. This Section shall not apply to a city or parish school board operating under the terms of a collective bargaining agreement applicable to teachers employed by the board.

Acts 1988, No. 832, §1; Acts 1999, No. 1143, §1.



RS 17:435 - Administering catheters; conditions; restrictions

§435. Administering catheters; conditions; restrictions

A. No city or parish school board shall require any employee other than a registered nurse or licensed medical physician to catheterize any student until all of the following conditions have been met:

(1) A registered nurse or licensed medical physician, employed by a city or parish school board, has assessed the health status of the specific child in his specific educational setting. The registered nurse has determined that according to the Louisiana Legal Standards of Nursing Practice the procedure could be safely performed, the results are predictable and could be delegated to someone other than a registered nurse following documented training.

(2) The registered nurse or licensed medical physician shall train at least two employees to catheterize the specific child in his educational setting. The employees shall be given not less than eight hours of training in the area of catheterization of students.

(3) Following the training provided for in Paragraph (2), no catheterization may be performed unless prescribed in writing by a licensed medical physician. The employee, other than the registered nurse or licensed medical physician, shall be required to complete, under the direct supervision of a registered nurse, a minimum of five catheterizations. Upon one hundred percent successful completion of these catheterizations, the registered nurse or licensed medical physician and the trainee shall sign a standard form indicating that the trainee has attained the prescribed level of competency. A copy of this form shall be kept on file by the school system.

(4) Individuals who are required to perform catheterizations and have been trained according to the provisions of this Section, may not decline to perform such service except as exempted by a licensed medical physician or a registered nurse. The reasons for such exemption shall be documented and certified by the licensed medical physician or a registered nurse within seventy-two hours.

(5) Any employee shall have the right to request that another school board employee be present while catheterizing the student, to serve as a witness to the procedure. After making such a request, the employee shall not be required to catheterize a student without such a witness.

B. The provisions of this Section shall be restricted to those students who have had intermittent catheterization prescribed as a treatment for urinary or neurologic disfunction and not for continuous bladder drainage or to obtain urine specimens for diagnostic purposes. No employee shall be requested to catheterize any student for continuous bladder drainage or to obtain urine specimens for diagnostic purposes.

Acts 1990, No. 1048, §1, eff. July 27, 1990.



RS 17:436 - Performing noncomplex health procedures; definitions; conditions; restrictions; safety equipment, materials, and supplies

§436. Performing noncomplex health procedures; definitions; conditions; restrictions; safety equipment, materials, and supplies

A. As used in this Section, the term "noncomplex health procedure" shall mean a task which is safely performed according to exact directions, with no need to alter the standard procedure, and which yields predictable results. It shall include the following:

(1) Modified activities of daily living which require special instruction such as toileting/diapering, bowel/bladder training, toilet training, oral/dental hygiene, lifting/positioning, and oral feeding.

(2) Health maintenance procedures such as postural drainage, percussion, tracheostomy suctioning, and gastrostomy feeding and monitoring of these procedures.

(3) Screenings such as growth, vital signs, hearing, vision, and scoliosis.

B. No city or parish school board shall require any employee other than a registered nurse, licensed medical physician, or an appropriate licensed health professional to perform noncomplex health procedures until all the following conditions have been met:

(1) A registered nurse or a licensed medical physician and, when appropriate, another licensed health professional employed by a city or parish school board, has assessed the health status of the specific child in his specific educational setting and has determined that, according to the legal standards of the respective licensed health professional performing such procedure, the procedure can be safely performed, the results are predictable, and the procedure can be delegated to someone other than a licensed health professional following documented training.

(2) The registered nurse or the licensed medical physician and, when appropriate, another licensed health professional shall train, in his or her area of expertise, at least two such employees to perform noncomplex health procedures on the specific child in his educational setting. The employees shall be given not less than four hours of training in the area of noncomplex health procedures.

(3)(a) Following the training provided for in Paragraph (2), no noncomplex health procedure, except screenings and activities of daily living such as toileting/diapering, toilet training, oral/dental hygiene, oral feeding, lifting, and positioning may be performed unless prescribed in writing by a physician licensed to practice medicine in the state of Louisiana or an adjacent state.

(b) The employee, other than the registered nurse, licensed medical physician, or appropriate licensed health professional shall be required to complete, under the direct supervision or coordination of a registered nurse, a minimum of three satisfactory demonstrations. Upon satisfactory completion of these noncomplex health procedures, the registered nurse, licensed medical physician, or appropriate licensed health professional and the trainee shall sign a standard form indicating that the trainee has attained the prescribed level of competency. A copy of this form shall be kept on file by the school system.

(4) Individuals who are required to perform noncomplex health procedures and have been trained according to the provisions of this Section, may not decline to perform such service at the time indicated except as exempted for reasons as noted by the licensed medical physician or registered nurse. The reasons for such exemption shall be documented and certified by the licensed medical physician or a registered nurse within seventy-two hours.

(5) Any employee shall have the right to request that another school board employee be present while he or she is performing noncomplex health procedures for a student, to serve as a witness to the procedure. After making such a request, the employee shall not be required to perform noncomplex health procedures without such a witness.

C. For the purposes of this Section, "employee" means any appropriate member of the education staff.

D. Each city and parish school board shall provide the necessary safety equipment, materials, and supplies to each employee who performs noncomplex health procedures as provided in this Section. Such safety equipment, materials, and supplies shall include but shall not be limited to gloves, anti-bacterial soaps and wipes, paper towels, and masks.

E. Notwithstanding any provision of law or any rule, regulation, or policy to the contrary, no employee other than a registered nurse, licensed medical physician, an appropriate licensed health professional, or hired and trained unlicensed nursing personnel or unlicensed assistive personnel as defined by the Louisiana State Board of Nursing shall be required to perform a tracheostomy suctioning procedure on any child in an educational setting. However, nothing in this Section shall prohibit an employee who volunteers to perform such procedure and who complies with the training and demonstration requirements as provided in Paragraphs (B)(2) and (3) of this Section from being allowed to perform such procedure on a child in an educational setting.

F. For purposes of this Section, "appropriate licensed health professional" shall include a licensed practical nurse.

Acts 1991, No. 760, §1, eff. July 19, 1991; Acts 1992, No. 469, §1; Acts 1995, No. 752, §1; Acts 1997, No. 804, §1; Acts 2008, No. 802, §1; Acts 2009, No. 414, §1.



RS 17:436.1 - Administration of medication; definition; conditions; restrictions

§436.1. Administration of medication; definition; conditions; restrictions

A. As used in this Section, the term "medication" shall include all prescription and nonprescription drugs.

B. No city or parish school board shall require any employee other than a registered nurse or licensed medical physician to administer medication until all the following conditions have been met:

(1) The city or parish school board has promulgated guidelines based upon a policy set by the State Board of Elementary and Secondary Education and the Louisiana State Board of Nursing which specifically establishes the procedure to be followed for the administration of medication at each school and which at a minimum provides that:

(a) No medication shall be administered to any student without an order from a licensed physician or dentist who is licensed to practice medicine or dentistry in the state of Louisiana or an adjacent state or any other authorized prescriber authorized in the state of Louisiana to prescribe medications or devices and a letter of request and authorization from the student's parent or guardian.

(b) No medication shall be administered to any student unless it is provided to the school in a container that meets acceptable pharmaceutical standards.

(c) Both the letter from the parent or guardian and the medication container shall contain clear instructions identifying the student's name, RX number if any, date, frequency, name of the medication, dosage, route, and physician's, dentist's, or other authorized prescriber's name.

(2) At least two employees at each school have received not less than six hours of training in the administration of medication, including general and child specific training, from a registered nurse, a licensed medical physician, or both.

(3) A registered nurse and/or licensed medical physician employed by a city or parish school board has assessed the health status of the specific child in his specific educational setting and has determined that, according to the legal standards of the respective licensed health professional when performing such procedure, the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

(4) A registered nurse and/or a licensed medical physician employed by a city or parish school board has reviewed the physician's, dentist's, or other authorized prescriber's order and the parent or guardian's request that the medication be administered and has determined that the administration of medication can be safely performed by and delegated to someone who has received documented training with documented competence other than a licensed health professional.

C. Individuals who are required to administer medication and have been trained according to the provisions of this Section may not decline to perform such service at the time indicated except as exempted for reasons as noted in writing by the licensed medical physician or the registered nurse. The reasons for such exemptions shall be documented and certified by the licensed medical physician or the registered nurse within seventy-two hours of the request for the exemption.

D. Any employee shall have the right to request that another school board employee be present while he is administering the medication to a student to serve as a witness. After making such a request the employee shall not be required to administer the medicine without such a witness.

E. In the absence of the training program as provided in this Section, no city or parish school board shall require any employee other than a registered nurse and/or licensed medical physician to administer medication.

F. Nothing contained in this Section shall be interpreted in such a manner as to relieve a city or parish school board of its duty and obligation to staff all schools with certified nurses.

G. For the purposes of this Section, the terms city or parish school board shall include all governing authorities of public elementary and secondary schools.

H. For the purposes of this Section, the term "authorized prescriber" means a person licensed, registered, or otherwise authorized by the appropriate licensing board to prescribe drugs in the course of professional practice.

I. Notwithstanding any other provisions of this Section, in a school system which is unable after a diligent attempt to employ a full-time registered nurse, a registered nurse shall be employed part time as necessary to provide the services required by this Section. In such a case, the nurse shall be compensated on an hourly basis in an amount which is equal to the average amount paid hourly for a nurse with similar experience in hospitals located within the region of the school district.

J.(1) Notwithstanding any provision of law or any rule, regulation, or policy to the contrary, the governing authority of each public elementary and secondary school shall permit the self-administration of medications by a student with asthma or the use of auto-injectable epinephrine by a student at risk of anaphylaxis, provided that the student's parent or other legal guardian provides the school in which the student is enrolled with the following documentation:

(a) Written authorization for the student to carry and self-administer such prescribed medications.

(b) Written certification from a licensed medical physician or other authorized prescriber that the student:

(i) Has asthma or is at risk of having anaphylaxis.

(ii) Has received instruction in the proper method of self-administration of the student's prescribed medications to treat asthma or anaphylaxis.

(c) A written treatment plan from the student's licensed medical physician or other authorized prescriber for managing asthma or anaphylactic episodes. The treatment plan must be signed by the student, the student's parent or other legal guardian, and the student's licensed medical physician or other authorized prescriber and shall also contain the following information:

(i) The name, purpose, and prescribed dosage of the medications to be self-administered.

(ii) The time or times the medications are to be regularly administered and under what additional special circumstances the medications are to be administered.

(iii) The length of time for which the medications are prescribed.

(d) Any other documentation required by the governing authority of the public elementary or secondary school.

(2) The documentation required by Paragraph (1) of this Subsection shall be kept on file in the office of the school nurse or other designated school official.

(3) The governing authority of the public elementary and secondary school shall inform the parent or other legal guardian of the student in writing that the school and its employees shall incur no liability as a result of any injury sustained by the student from the self-administration of medications used to treat asthma or anaphylaxis. The parent or other legal guardian of the student shall sign a statement acknowledging that the school shall incur no liability and that the parent or other legal guardian shall indemnify and hold harmless the school and its employees against any claims that may arise relating to the self-administration of medications used to treat asthma or anaphylaxis.

(4) For the purposes of this Subsection:

(a) "Auto-injectable epinephrine" means a medical device for the immediate self-administration of epinephrine by a person at risk for anaphylaxis.

(b) "Inhaler" means a medical device that delivers a metered dose of medication to alleviate the symptoms of asthma.

(5) A student who has been granted permission to self-administer medication pursuant to this Subsection shall be allowed to carry and store with the school nurse or other designated school official an inhaler or auto-injectable epinephrine, or both, at all times.

(6) Permission for the self-administration of asthma medications or use of auto-injectable epinephrine by a student shall be effective only for the school year in which permission is granted. Permission for self-administration of asthma medications or the use of auto-injectable epinephrine by a student shall be granted each subsequent school year, provided all of the requirements of this Subsection are fulfilled.

(7) Upon obtaining permission to self-administer asthma medication or to use auto-injectable epinephrine pursuant to this Subsection, a student shall be permitted to possess and self-administer such prescribed medication at any time while on school property or while attending a school sponsored activity.

(8) A student who uses any medication permitted pursuant to this Subsection in a manner other than as prescribed shall be subject to disciplinary action; however, such disciplinary action shall not limit or restrict such student's immediate access to such prescribed medication.

K.(1) Notwithstanding any provision of law or any rule, regulation, or policy to the contrary, the governing authority of each public elementary and secondary school shall adopt a policy authorizing a school nurse or trained school employee to administer auto-injectable epinephrine, as defined in Subparagraph (J)(4)(a) of this Section, to a student who the school nurse or trained school employee, in good faith, professionally believes is having an anaphylactic reaction, whether or not such student has a prescription for epinephrine. At least one employee at each school shall receive training from a registered nurse or a licensed medical physician in the administration of auto-injectable epinephrine. The school nurse or trained employee may administer the auto-injectable epinephrine to respond to a student's anaphylactic reaction, under a standing protocol from a physician licensed to practice medicine in the state.

(2) Each public elementary and secondary school may maintain a supply of auto-injectable epinephrine at the school in a locked, secure, and easily accessible location. A licensed physician may prescribe epinephrine auto-injectors in the name of the school system or the individual school to be maintained for use when deemed necessary pursuant to the provisions of this Subsection.

(3) Each school shall include the policy required by this Subsection in its student handbook and post such policy on the school's website, if it has one. Such policy shall also be disclosed to any parent or other legal guardian who notifies the school in which the student is enrolled, in writing, that the student has an allergy or other condition which puts him at risk of anaphylaxis.

Acts 1993, No. 87, §1; Acts 1995, No. 752, §1; Acts 2001, No. 636, §1; Acts 2009, No. 145, §1, eff. June 25, 2009; Acts 2012, No. 624, §1, eff. June 7, 2012.



RS 17:436.2 - Psychotropic drugs; school board and charter school policies; prohibition; teacher recommendations; definitions

§436.2. Psychotropic drugs; school board and charter school policies; prohibition; teacher recommendations; definitions

A. By not later than November 1, 2006, each city, parish, and other local public school board and charter school shall adopt policies prohibiting any teacher employed by the board or charter school from taking any of the following actions:

(1) Recommending that a student be administered a pyschotropic drug.

(2) Specifying or identifying any specific mental health diagnosis for a student.

(3) Using a parent's or guardian's refusal to consent to the administration of a psychotropic drug to a student or to a psychiatric evaluation, screening, or examination of a student as grounds for prohibiting the student from attending any class or participating in any school-related activity or as the sole basis of accusations of child abuse or neglect against the parent or guardian.

B. The provisions of this Section shall not be construed so as to prohibit any of the following:

(1) An employee of a city, parish, or other local public school board or charter school who is a registered nurse, nurse practitioner, physician, or an appropriately credentialed mental health professional or teacher from recommending that a student be evaluated by an appropriate medical practitioner.

(2) A teacher or other certified employee of a city, parish, or other local public school board or charter school from suggesting a student be assessed or evaluated by qualified employees of the school board or charter school who perform such function.

(3) A teacher assessing or evaluating any element of a student's academic readiness, performance, or achievement.

(4) Any employee of a city, parish, or other local public school board or charter school from discussing any aspect of a student's behavior or academic progress with the student's parent or guardian or any other employee of the school board or charter school.

C. For purposes of this Section:

(1) "Psychotropic drug" shall mean a substance that is used in the diagnosis, treatment, or prevention of a disease or as a component of a medication and is intended to have an altering effect on perception, emotion, or behavior.

(2) "Teacher" shall mean any person employed by a city, parish, or other local public school board or charter school, who, as a condition of employment, is required to hold a valid teaching certificate issued by the state Department of Education and any person employed by a city, parish, or other local public school board or charter school as a substitute teacher.

D. The provisions of this Section shall not interfere with the development and implementation of an individualized education program for any child with an exceptionality as provided pursuant to any state or federal law, rule, or regulation.

Acts 2006, No. 825, §1.



RS 17:436.3 - Students with diabetes; management and treatment plans; provision of care; unlicensed diabetes care assistants; student self-monitoring and treatment

§436.3. Students with diabetes; management and treatment plans; provision of care; unlicensed diabetes care assistants; student self-monitoring and treatment

A.(1) Beginning with the 2012-2013 school year, a diabetes management and treatment plan shall be submitted by each student with diabetes enrolled in a public or nonpublic elementary or secondary school who seeks care for his diabetes while at school or while participating in a school-related activity and shall be updated on an annual basis. Such plan shall be developed by the physician or other licensed health care provider recognized by the Centers for Medicare and Medicaid Services who is selected by the parent or guardian to be responsible for such student's diabetes treatment and a current copy of such plan shall be kept on file at the school in which the student is enrolled.

(2) A student's diabetes management and treatment plan shall contain:

(a) An evaluation of the student's level of understanding of his condition and his ability to manage his diabetes.

(b) The diabetes-related healthcare services the student may receive or self-administer at school or during a school-related activity.

(c) A timetable, including dosage instructions, of any diabetes medications to be administered to the student or self-administered by the student.

(d) The signature of the student, the student's parent or legal guardian, and the physician responsible for the student's diabetes treatment.

(3) The parent or legal guardian of a student with diabetes shall annually submit a copy of the student's diabetes management and treatment plan to the principal of the school in which the student is enrolled. The plan shall be reviewed by the appropriate school personnel:

(a) Prior to or within five days after the beginning of each school year.

(b) Upon enrollment, if the student enrolls in the school after the beginning of the school year.

(c) As soon as practicable following the student's receipt of a diagnosis of diabetes.

B.(1) The school nurse shall provide care to a student with diabetes, or assist a student with the self-care of his diabetes, in accordance with the student's diabetes management and treatment plan. If a school has no school nurse assigned to the school on a full-time basis, or the school nurse is unavailable, an unlicensed diabetes care assistant may provide care to a student with diabetes, or assist a student with the self-care of his diabetes, as provided in this Section.

(2) Each school may adopt a policy to ensure that a school nurse, or at least one unlicensed diabetes care assistant, shall be present and available to provide care to a student with diabetes during the regular school day or during school-related activities, in accordance with the student's diabetes management and treatment plan.

C.(1) For purposes of this Section, "unlicensed diabetes care assistant" means a school employee who volunteers to be trained in accordance with this Section.

(2) The principal of the school, in consultation with the school nurse if one is available, may:

(a) Seek school employees who are not healthcare professionals and who are willing to be trained to serve as unlicensed diabetes care assistants and provide care to students with diabetes pursuant to the provisions of this Section. A school employee shall not be subject to any penalty or disciplinary action for refusing to serve as an unlicensed diabetes care assistant.

(b) Make efforts to ensure that the school has at least one unlicensed diabetes care assistant, if the school has a full-time nurse, or at least three unlicensed diabetes care assistants if the school has no full-time nurse.

(3) An unlicensed diabetes care assistant shall serve under the supervision of the school nurse or the school principal.

(4) An unlicensed diabetes care assistant, in accordance with the diabetes management and treatment plan on file for a student, may provide diabetes care to a student, or assist a student in the self-care of his diabetes, including but not limited to:

(a) Checking and recording blood glucose and ketone levels.

(b) Responding to blood glucose levels outside of the target range established for a student.

(c) Administering glucagon and other emergency treatments as prescribed in a student's diabetes management and treatment plan.

(d) Administering, or assisting a student in administering, insulin through the insulin delivery system prescribed in the student's diabetes management and treatment plan.

(e) Administering oral diabetes medications to a student as prescribed in the student's diabetes management and treatment plan.

(f) Assisting a student to follow the instructions in his diabetes management and treatment plan relative to meals, snacks, and physical activity.

(5)(a) An unlicensed diabetes care assistant may provide diabetes care to a student only in accordance with the student's diabetes management and treatment plan, and then only if the student's parent or legal guardian signs an agreement authorizing such care by the unlicensed diabetes care assistant and such agreement is on file with the school.

(b) An unlicensed diabetes care assistant shall exercise reasonable judgment in deciding whether to contact a healthcare professional in the event of a medical emergency involving a student with diabetes.

(c) In the performance of his duties as provided in this Section, an unlicensed diabetes care assistant who assists a student in compliance with a student's diabetes management and treatment plan as provided in this Section shall be exempt from any applicable state law or rule that restricts the activities that may be performed by a person who is not a healthcare professional.

(d) An unlicensed diabetes care assistant shall be immune from any liability for any act or omission to act related to the provision of care to a student with diabetes, or assisting a student with the self-care of his diabetes.

(6) The State Board of Elementary and Secondary Education and the Louisiana State Board of Nursing jointly shall promulgate rules and regulations specifying methods and a curriculum for the training of unlicensed diabetes care assistants in accordance with the Administrative Procedure Act. The rules and regulations shall utilize the guidelines as required by this Section and by the latest National Diabetes Education Program, "Helping the Student with Diabetes Succeed: A Guide for School Personnel". In developing such rules and regulations, the boards shall include the following in the rule-making process:

(a) The Department of Health and Hospitals.

(b) The American Diabetes Association.

(c) The Juvenile Diabetes Research Foundation International.

(d) The American Association of Diabetes Educators.

(7) Training for an unlicensed diabetes care assistant may be provided by a healthcare professional with expertise in caring for persons with diabetes or by the school nurse and shall include:

(a) Recognizing the symptoms of hypoglycemia and hyperglycemia.

(b) Understanding the details of a student's diabetes management and treatment plan.

(c) Understanding the proper action to take if a student's blood glucose levels are outside the target ranges specified in his diabetes management and treatment plan.

(d) Performing finger sticks to check blood glucose levels, checking urine ketone levels, and properly recording the results.

(e) Properly administering glucagon and insulin and properly recording the results.

(f) Recognizing complications which require emergency assistance.

(g) Understanding the recommended schedules and food intake for meals and snacks for a student with diabetes, the effect of physical activity on blood glucose levels, and the proper actions to be taken if a student's schedule is disrupted.

D. In accordance with a student's diabetes management and treatment plan, a school shall permit the student to attend to the self-management and care of his diabetes, which may include the following activities:

(a) Performing blood glucose level checks.

(b) Self-administration of insulin through the insulin delivery system specified in the student's diabetes management and treatment plan.

(c) Treatment of hypoglycemia and hyperglycemia as specified in the student's diabetes management and treatment plan.

(d) Possessing on the student's person, at any time, such supplies or equipment as are necessary to monitor and care for the student's diabetes.

(e) Otherwise attending to the management and care of the student's diabetes in the classroom, in any area of the school or school grounds, or at any school-related activity.

E. With written permission from a student's parent or legal guardian, a school may provide a school employee with responsibility for providing transportation for a student with diabetes, or supervising a student with diabetes during an off-campus activity, with an information sheet that provides the following information:

(a) The identity of the student with diabetes.

(b) A description of potential emergencies that may occur as a result of the student's diabetes and the appropriate responses to such emergencies.

(c) The telephone number of the person to be contacted in case of an emergency involving the student with diabetes.

F. No physician, nurse, school employee, school, or school district shall be liable for civil damages or subject to disciplinary action under professional licensing regulations or school disciplinary policies as a result of the activities authorized by this Section.

Acts 2012, No. 858, §1, eff. June 14, 2012.



RS 17:437 - Communicable disease prevention and control; in-service educational training; materials and supplies

§437. Communicable disease prevention and control; in-service educational training; materials and supplies

A.(1) The State Board of Elementary and Secondary Education shall formulate, develop, adopt, and begin providing, by not later than the 1992-1993 school year and thereafter, an in-service training program to educate all school employees on generally accepted practices and precautions to prevent the occurrence and/or spread of communicable diseases in the school setting.

(2) The board shall adopt rules, regulations, and procedures necessary to implement the provisions of this Section. Such rules, regulations, and procedures shall include but not be limited to provisions for all employees of the school system to be able to participate in the in-service training program mandated by this Section.

B. The board shall provide the necessary materials and supplies to each school employee who is deemed by the board to need them and those who request them for the use of the employee in preventing the occurrence and/or spread of communicable diseases in the school setting.

Acts 1992, No. 529, §1, eff. June 29, 1992.



RS 17:437.1 - Suicide prevention; in-service training; materials and supplies; limitation on liability

§437.1. Suicide prevention; in-service training; materials and supplies; limitation on liability

A. The State Board of Elementary and Secondary Education shall develop and adopt guidelines for in-service training in suicide prevention as provided for in Subsection B of this Section. The board shall identify suitable materials for use in such training.

B. The board shall adopt rules to require that all public school teachers, school counselors, and principals and, as determined by the board, other school administrators for whom such training is deemed beneficial participate annually in at least two hours of in-service training in suicide prevention and that such training begin not later than the 2008-2009 school year. Such rules shall include provisions permitting such training to be provided by self-review of suitable materials.

C.(1) No person shall have a cause of action for any loss or damage caused by any act or omission resulting from the implementation of the provisions of this Section or resulting from any training, or lack thereof, required by this Section, unless such loss or damage was caused by willful or wanton misconduct.

(2) The training, or lack thereof, required by the provisions of this Section shall not be construed to impose any specific duty of care.

D. This Section shall be known and may be cited as the "Jason Flatt Act".

Acts 2008, No. 219, §1, eff. June 16, 2008.



RS 17:438 - Permitted withholdings; exceptions

§438. Permitted withholdings; exceptions

A. Any teacher or other employee of a parish or city school board may authorize his employing school board to deduct and withhold from his earnings a specific amount for such pay periods as may be designated, for the payment of regular dues owed by such teacher or other employee to any organization of teachers or other school employees.

B. No deduction shall be made from the earnings of any teacher or other employee for the purpose permitted by this Section unless fifty or more teachers or other employees or ten percent of the total number of employees, including teachers, whichever is less have requested such deduction be made and the deduction is specifically and voluntarily authorized in writing by the teacher or other employee. If such authority is provided and a request for such deduction made, the school board shall honor the request and provide for the deduction; however, if any system documents to the satisfaction of the State Board of Elementary and Secondary Education that it has already acquired payroll checks that will not accommodate the request, the school board shall provide for such deduction as soon as possible but, in no case later than the beginning of the school year following the request.

C. Any amount withheld in accordance with the provisions of this Section shall be remitted to the organization designated on a regularly scheduled basis as determined by the employing board.

D. This Section shall not apply to a city or parish school board operating under the terms of a collective bargaining agreement applicable to teachers employed by the board.

Acts 1992, No. 1076, §1, eff. July 14, 1992.



RS 17:439 - Limitation of liability; statements or actions; exceptions

§439. Limitation of liability; statements or actions; exceptions

A. Except as otherwise provided in this Section, no person shall have a cause of action against any school employee based on any statement made or action taken by the school employee provided that the action or statement was within the course and scope of the school employee's duties as defined by the school board in which the school employee is employed and was within the specific guidelines for school employee behavior as established by that school board.

B. As used in this Section, the terms "school employee" means any school employee who has direct contact with students in the course and scope of the school employee's duties as defined by the school board by which the school employee is employed, and includes but is not limited to school-based administrators, classroom teachers, coaches, librarians, counselors, teachers' aides, clerical employees, lunchroom workers, custodial workers, school bus drivers, and school bus drivers' aides.

C. The immunity from liability established by this Section shall not apply to any action or statement by a school employee that was maliciously, willfully, and deliberately intended to cause bodily harm to a student or to harass or intimidate a student.

D. The provisions of this Section shall not apply to the negligence of any school employee operating a motor vehicle, to the extent that liability for such negligence is covered by insurance or self-insurance.

E. The provisions of this Section are not intended to supersede or repeal any other provision of this Part and are intended to supplement the other provisions of this Part.

Acts 1999, No. 689, §1.



RS 17:440 - School employees; prohibition on use of social security numbers as personal identifiers

§440. School employees; prohibition on use of social security numbers as personal identifiers

A. For the purposes of this Section:

(1) "School board" shall include any city, parish, or other local public school board and the governing authority of any nonpublic school.

(2) "Teacher or school employee" shall include teachers and school employees employed by a school board.

B. Except as required by any applicable state or federal law, rule, or regulation or policy of the State Board of Elementary and Secondary Education, no school board shall use the social security number of a teacher or school employee as a means of identification for such teacher or school employee.

C. No teacher or school employee in the course of his employment shall be required to include or provide his social security number on any form or other written document unless:

(1) A social security number is required by any applicable state or federal law, rule, or regulation or policy of the State Board of Elementary and Secondary Education; or

(2) The form or written document is required for employment, retirement, application for leave, or an individualized education plan.

D. No school board and no school official or employee shall provide access to any form or document on which the social security number of a teacher or school employee appears to any person other than the following:

(1) Any official or employee of the school at which the teacher or school employee works, of the employing school board, of the state Department of Education, or of the State Board of Elementary and Secondary Education, when such access is necessary for the performance of the duties and responsibilities of the official or employee.

(2) Any person authorized to have such access by the teacher or school employee.

Acts 2001, No. 798, §1.



RS 17:440.1 - School employees; first aid training; policies

§440.1. School employees; first aid training; policies

A. This Section shall be known and may be cited as the "Torri Palms-Moore Act".

B. Each city, parish, and other local public school board shall adopt a policy to require that each school employee who participates in any required in-service training program shall receive first aid orientation and training.

Acts 2010, No. 752, §1.



RS 17:441 - Definitions

PART II. TENURE

SUBPART A. TEACHERS IN GENERAL

§441. Definitions

For purposes of this Subpart:

(1) "Teacher" means:

(a) Any employee of a local public school board, state special school, or a school or program administered by the special school district who holds a teacher's certificate and whose legal employment requires such teacher's certificate.

(b) Any school lunch supervisor employed by a local public school board who holds a special parish school lunch supervisor's certificate issued by the state Department of Education and whose employment requires such certificate. No employee as defined in this Subparagraph hired on or after July 1, 2012, shall be eligible to acquire tenure.

(2) "Discipline" and "disciplinary action" shall include only suspension without pay, reduction in pay, or involuntary demotion or dismissal.

(3) "Written notice" is considered given when the notice is hand delivered to the teacher or on the day it is delivered to the teacher by registered mail, certified mail, or a commercial courier as defined in R.S. 13:3204(D).

Amended by Acts 1975, No. 284, §1; Acts 2012, No. 1, §3, eff. July 1, 2012; Acts 2014, No. 570, §1, eff. June 9, 2014.



RS 17:442 - Tenure

§442. Tenure

A.(1)(a) A teacher who has acquired tenure before September 1, 2012, retains tenure and is subject to the provisions of this Section.

(b) Effective beginning on July 1, 2012, a teacher rated "highly effective" for five years within a six-year period pursuant to the performance evaluation program as provided in R.S. 17:3881 through 3905 shall be granted tenure.

(2) A teacher paid with federal funds shall not be eligible to acquire tenure, nor shall time spent in employment paid with federal funds be counted toward the time required for acquisition of tenure.

B. The school superintendent shall notify a teacher, in writing, when tenure has been awarded and the teacher is deemed to have acquired tenure on the date specified therein. A teacher who is not awarded tenure remains an at-will employee of the public school board or the special school district but shall acquire tenure upon meeting the criteria established in Subsection A of this Section.

C.(1) A tenured teacher who receives a final performance rating of "ineffective" pursuant to the performance evaluation program as provided in R.S. 17:3881 through 3905 shall lose his tenure and all rights related thereto immediately upon exhaustion of the grievance procedure established pursuant to R.S. 17:3883(A)(5), unless the "ineffective" performance rating is reversed, and such rating shall constitute sufficient grounds for disciplinary action pursuant to R.S. 17:443(A). If a teacher is found "highly effective" based on the evidence of the growth portion of the evaluation but is found "ineffective" according to the observation portion, within thirty days after such finding, the teacher shall be entitled to a second observation by members of a team of three designees, chosen by the local superintendent, which shall not include the principal.

(2) Such teacher shall reacquire tenure if the teacher receives a performance rating of "highly effective" for five years within a six-year period subsequent to receiving an "ineffective" rating as provided in Subsection A of this Section.

Acts 2012, No. 1, §3, eff. July 1, 2012; Acts 2014, No. 570, §1, eff. June 9, 2014.



RS 17:443 - Discipline of teachers; procedure; right of review

§443. Discipline of teachers; procedure; right of review

A. The school superintendent may take disciplinary action against any nontenured teacher after providing such teacher with the written reasons therefor and providing the teacher the opportunity to respond. The teacher shall have seven days to respond, and such response shall be included in the teacher's personnel file. The superintendent shall notify the teacher in writing of his final decision. Within sixty days of such notice, the teacher may seek summary review in a district court pursuant to Code of Civil Procedure Article 2592. The district court's review shall be limited to determining whether the action taken by the superintendent was arbitrary or capricious.

B.(1) A teacher with tenure shall not be disciplined except upon written and signed charges by the superintendent or his designee of poor performance, willful neglect of duty, incompetency, dishonesty, immorality, or of being a member of or contributing to any group, organization, movement, or corporation that is by law or injunction prohibited from operating in the state of Louisiana, and then only if furnished with a copy of such written charges and given the opportunity to respond. The teacher shall have ten calendar days from written notice of the charges to respond, in person or in writing. Following review of the teacher's response, the superintendent may take interim disciplinary action, which may include placing the teacher on administrative leave. The teacher shall not be placed on administrative leave without pay unless the teacher has been arrested for a violation of any of the following: R.S. 14:42 through 43.5, 80 through 81.5, any other sexual offense affecting minors, any of the crimes provided in R.S. 15:587.1, or any justified complaint of child abuse or neglect on file in the central registry pursuant to Children's Code Article 615. Within ten calendar days after written notice of the interim disciplinary action or within ten calendar days after receipt of the teacher's response if no interim disciplinary action is taken, a teacher may request a hearing before a disciplinary hearing officer. If the teacher fails to timely request a hearing, the disciplinary action becomes final.

(2)(a) Upon request for a review hearing, the superintendent shall randomly appoint a hearing officer from a list of persons previously approved by the school board to serve as "disciplinary hearing officers" for the school board. The school board shall maintain a list of at least five hearing officers for districts of fewer than twenty thousand students and a list of at least ten hearing officers for districts with more than twenty thousand students according to the February first student membership count. If a school board fails to maintain such a list, a superintendent may randomly appoint a hearing officer from a list of persons previously approved by the State Board of Elementary and Secondary Education. Only the following persons may serve as a disciplinary hearing officer: a mediator qualified under R.S. 9:4106, an arbitrator approved by the American Arbitration Association or the Federal Mediation and Conciliation Service, an attorney, or a retired member of the judiciary.

(b) Such hearing may be private or public, at the option of the teacher, and shall commence no sooner than ten calendar days nor later than thirty calendar days after receipt of the teacher's request for such hearing. For purposes of this Section, the disciplinary hearing officer shall have the power to issue subpoenas. The school board shall adopt and maintain procedures to govern the conduct of the hearing, which shall include, at a minimum, a method for the examination of witnesses and the introduction of evidence and for the presence of a court reporter and maintenance of the court reporter's record. The teacher shall have the right to appear before the disciplinary hearing officer with witnesses on his behalf and with counsel of his selection. The disciplinary hearing officer shall hold a hearing and review on whether the interim decision of the superintendent was arbitrary or capricious and shall either affirm or reverse the action of the superintendent. The disciplinary hearing officer shall notify the superintendent and the teacher of his final determination, with written reasons, within ten days from the date of the hearing. If the superintendent's disciplinary action is affirmed, it shall become effective upon the teacher's receipt of the decision of the disciplinary hearing officer. If the superintendent's disciplinary action is reversed, the teacher shall be restored to duty.

(3) Within sixty days from the postmarked date of written notification of the decision of the disciplinary hearing officer, the school board or the teacher may petition a court of competent jurisdiction to review the matter as a summary proceeding pursuant to Code of Civil Procedure Article 2592. The court shall determine, based on the record of the disciplinary review hearing, whether the disciplinary hearing officer abused his discretion in deciding whether the action of the superintendent was arbitrary or capricious. If the action of the superintendent is reversed by the court and the teacher is ordered reinstated and restored to duty, the teacher shall be entitled to full pay for any loss of time or salary he may have sustained by reason of the action of the superintendent.

C. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

D. The time periods contained in this Section may be extended by mutual agreement of the parties. However, paid administrative leave as provided in Paragraph (B)(1) of this Section shall not exceed fifty days from notice of the superintendent's interim decision.

Amended by Acts 1956, No. 249, §1; Acts 1972, No. 329, §1; Acts 1980, No. 631, §1; Acts 2003, No. 273, §1; Acts 2012, No. 1, §3, eff. July 1, 2012; Acts 2014, No. 570, §1, eff. June 9, 2014.



RS 17:444 - Promotions to and employment into positions of higher salary and tenure

§444. Promotions to and employment into positions of higher salary and tenure

A. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

B.(1) Whenever a teacher who has acquired tenure, as set forth in R.S. 17:442, in a local public school system or the special school district is promoted by the superintendent by moving such teacher from a position of lower salary to one of higher salary, such teacher shall not be eligible to earn tenure in the position to which he is promoted, but shall retain any tenure acquired as a teacher, pursuant to R.S. 17:442.

(2), (3) Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

(4)(a)(i) Except as provided otherwise by R.S. 17:54(B), relative to the maximum term of a superintendent of schools elected by a city or parish school board, the employment provided for in this Section shall be for a term of not less than two years, except when such employment is for a temporary position, nor more than four years, and said term shall be specified in a written contract, which shall contain performance objectives.

(ii) Notwithstanding the provisions of R.S. 42:3 and except as provided otherwise by R.S. 17:54(B), relative to the maximum term of a superintendent of schools elected by a city or parish school board, the term of employment provided in this Section may be for a longer period of time than the term of office of the employing school board.

(b) Except as otherwise provided in this Subsection, any person promoted to a higher position pursuant to this Section shall possess a standard Louisiana teaching certificate as well as appropriate administrative/supervisory endorsement when a teaching certificate is a qualification requirement for the post to which the person is being promoted. Any person holding a provisional teaching certificate shall not be promoted to a higher position, except when a person meeting the requirements of this Subsection is not available for employment within the parish or city school system subject to all other requirements as provided by law.

(c)(i) The board and the employee may enter into subsequent contracts of employment. Not less than one hundred and twenty days prior to the termination of such a contract, the superintendent shall notify the employee of termination of employment under such contract, or in lieu thereof the board and the employer may negotiate and enter into a contract for subsequent employment.

(ii) The employee may choose not to enter into subsequent contracts and may either terminate his employment or, if he has acquired permanent status as a teacher, resume employment as a teacher.

(iii) The employee shall be retained during the term of a contract unless the employee is found incompetent or inefficient or is found to have failed to fulfill the terms and performance objectives of his contract. However, before an employee can be removed during the contract period, he shall have the right to written charges and a hearing before a disciplinary hearing officer in the manner provided in R.S. 17:443.

(iv) The board shall negotiate and offer a new contract at the expiration of each existing contract unless the superintendent recommends against a new contract based on an evaluation of the contractee as provided for in R.S. 17:391.5, or unless failure to offer a new contract is based on a cause sufficient to support a mid-contract termination as provided in Item (iii) of this Subparagraph, or unless the position has been discontinued, or unless the position has been eliminated as a result of district reorganization, provided that should the position be re-created, the employee, if still employed by the board, shall have first right of refusal to the re-created position.

(v) If the contracted employee is removed or not renewed and had previously acquired permanent status as a teacher, he shall be returned to his former position as a teacher or to a position paying the same salary as his former position as a teacher unless he chooses to terminate his employment.

(d) Prior to the board's approval of any initial or subsequent contract of employment pursuant to the provisions of this Section, the superintendent shall disclose all terms of such a contract to the board.

(5) The provisions of this Subsection shall apply only to those whose promotion to or employment in a higher position as provided herein, occurs on or after August 1, 1985.

Acts 1968, No. 494, §1; Acts 1985, No. 988, §1, eff. July 23, 1985; Acts 1988, No. 228, §1, eff. July 6, 1988; Acts 1988, No. 900, §1; Acts 1990, No. 729, §1; Acts 1991, No. 779, §1, eff. July 19, 1991; Acts 1991, No. 781, §1, eff. July 19, 1991; Acts 1998, 1st Ex. Sess., No. 107, §1, eff. July 1, 1998; Acts 2012, No. 1, §§3, 4, eff. July 1, 2012; Acts 2014, No. 548, §1, eff. June 9, 2014; Acts 2014, No. 570, §1, eff. June 9, 2014.

NOTE: See Acts 1998, 1st Ex. Sess., No. 107 re: prospective application of Act.



RS 17:445 - Rules and regulations impairing provisions prohibited

§445. Rules and regulations impairing provisions prohibited

Nothing contained in the Revised Statutes of Louisiana shall be construed as conferring upon any parish or city school board the authority to make rules and regulations which may impair or nullify the provisions of this Subpart.

Added by Acts 1968, No. 494, §2.



RS 17:446 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§446. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:461 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

SUBPART B. TEACHERS--ORLEANS PARISH

§461. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:462 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§462. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:463 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§463. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:464 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§464. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:471 - TEACHERS EMPLOYED IN STATE INSTITUTIONS

SUBPART B-1. TEACHERS EMPLOYED IN STATE INSTITUTIONS

§471. Teacher defined; probationary term; tenure; discipline and removal from office

A. The word "teacher", as used herein, shall mean any employee of the Department of Corrections who holds a teacher's certificate issued by the Department of Education of the state of Louisiana pursuant to the laws of the state of Louisiana and to the rules and regulations adopted by the state Board of Elementary and Secondary Education and whose contract with the Department of Corrections requires instruction of persons confined in any institution under the jurisdiction of the Department of Corrections. All teachers employed by the Department of Corrections shall be subject to the employee rules and regulations of the Department of Corrections and the penalties provided therein for violations.

B. The probationary term of each teacher shall be for a period of three years, commencing on the date of the first contract of employment at an institution. A probationary teacher may be dismissed, or otherwise disciplined by the Department of Corrections, upon written recommendation, accompanied by valid reasons therefor, of the secretary of corrections. However, all teachers who have attained permanent status on or before the effective date of this Section shall maintain their permanent status and teachers on probation before the effective date of this Section will not have their probationary terms lengthened solely because of passage of this Section.

C. Any teacher found unsatisfactory by the Department of Corrections at the expiration of the probationary term shall be notified in writing that their employment contract will not be renewed. In absence of such notice a probationary teacher shall become a regular and permanent teacher employed by the Department of Corrections.

D. A permanent teacher employed by the Department of Corrections shall not be disciplined or removed from office except upon written and signed charges of wilful neglect of duty, incompetence, dishonesty, or violation of the rules and regulations governing employees of the department, and then only if found guilty of such charges after a hearing by the Department of Corrections. All hearings conducted pursuant to this Section shall be in accordance with the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 relative to adjudication. Judicial review of a decision of the board shall also be in accordance with Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1954, No. 588, §1. Amended by Acts 1980, No. 610, §1, eff. July 23, 1980.



RS 17:491 - Definitions

SUBPART C. SCHOOL BUS OPERATORS

§491. Definitions

A. As used in this Subpart, the term "school bus operator" means any employee of any city, parish, or other local public school board whose duty it is to transport students in any board school bus or activity bus to and from any school of suitable grade approved by the state Department of Education or to and from any school-related activity. Such employee shall be certified to have participated in any school bus drivers instructional program or in-service training provided by the state Department of Education as provided for in R.S. 17:497.4, shall have attained the age of twenty-one years, and shall be certified to have passed any physical examination required by the department. It shall be unlawful for anyone not certified as provided herein to transport school students to and from any such school.

B. Employees of city, parish, and other local public school boards who drive buses to colleges or universities may, at the discretion of the employing school board, be exempted from the age requirements provided by this Section but shall meet those age requirements provided in R.S. 17:160.

Amended by Acts 1960, No. 83, §1; Acts 1980, No. 408, §1; Acts 1981, No. 731, §1; Acts 2012, No. 704, §1, eff. June 11, 2012.



RS 17:491.1 - Preemployment driving record examination

§491.1. Preemployment driving record examination

A. Prior to any person becoming employed as a regular or substitute school bus operator for the first time, each city and parish school board shall examine the prospective employee's driving record for the five year period immediately preceding the date of employment. Such record must be acceptable according to standards developed jointly by the State Board of Elementary and Secondary Education and the Department of Public Safety and Corrections and approved and promulgated as a rule by the board. The Department of Public Safety and Corrections shall provide for the examination of driving records as provided in this Section. Any person whose driving record is found to be unacceptable shall not be employed as a school bus operator.

B. The standards referenced in Subsection A hereof shall be developed by the State Board of Elementary and Secondary Education and the Department of Public Safety and Corrections and approved and promulgated as a rule by each school board prior to January 1, 1989, and the provisions of this Section shall only be applicable with respect to persons hired as regular or substitute bus operators for the first time on and after January 1, 1989.

Acts 1988, No. 509, §1.



RS 17:491.2 - Limitations on driving privileges

§491.2. Limitations on driving privileges

A. Effective for the 1997-1998 school year and thereafter, each governing authority of a public elementary or secondary school shall prohibit a school bus operator who tests positive for the presence of marijuana, opioids, amphetamines, phencyclidine, or other controlled dangerous substance as defined in R.S. 40:961(7), or for whom testing indicates a blood alcohol level of .08 percent by weight or higher from driving a school or activity bus or from otherwise transporting students until the governing authority determines, in accordance with rules and regulations adopted pursuant to this Section, that the school bus operator may return to driving a school or activity bus. The provisions of this Subsection shall apply only to any test for blood alcohol level which is administered in the scope of or as a result of the operator's employment as a school bus operator.

B. Each governing authority of a public elementary or secondary school shall adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1310, §1, eff. July 1, 1997.



RS 17:491.3 - Reporting of certain arrests; requirements; failure to report

§491.3. Reporting of certain arrests; requirements; failure to report

A. Effective January 1, 2011, and thereafter, a school bus operator shall report his arrest for a violation of R.S. 14:98, 98.1, or any other law or ordinance that prohibits operating a vehicle while under the influence of alcohol or any abused substance or controlled dangerous substance set forth in the schedules provided in R.S. 40:964.

B. The report required by Subsection A of this Section shall be made by the operator to a person or persons as specified by the governing authority of the school in rules and regulations required by this Section. Such report shall be made within twenty-four hours of the arrest or prior to the operator next reporting for his work assignment as a school bus operator, whichever time period is shorter. Such report shall be made by the school bus operator regardless of who owns or leases the vehicle being driven by the operator at the time of the offense for which he was arrested and regardless of whether the operator was performing an official duty or responsibility as a school bus operator at the time of the offense.

C. The provisions of this Section shall apply to an arrest occurring after December 31, 2010, for a violation as specified in Subsection A of this Section.

D.(1) A school bus operator who fails to comply with the provisions of this Section shall be terminated by the governing authority employing the operator if such operator is serving a probationary term of employment as provided by R.S. 17:492 or if the provisions of law relative to probation and tenure of bus operators are not applicable to the operator.

(2) A school bus operator employed by a city, parish, or other local public school board who is a regular and permanent employee of the board as provided by R.S. 17:492 shall be subject to removal as provided by R.S. 17:493 for failure to comply with the provisions of this Section. Written and signed charges alleging such failure shall be brought against the bus operator.

E. The governing authority of each public elementary or secondary school, by not later than October 1, 2010, shall adopt rules, regulations, and procedures necessary to administer the provisions of this Section. Such rules, regulations, and procedures shall be consistent with the provisions of this Section.

F. For the purposes of this Section, "school bus operator" means any employee of a city, parish, or other local public school board or other governing authority of a public elementary or secondary school whose duty it is to transport students in any school bus or activity bus to and from a school approved by the State Board of Elementary and Secondary Education or to and from any school-related activity.

Acts 2010, No. 533, §1, eff. June 24, 2010.



RS 17:492 - Probation and tenure of bus operators

§492. Probation and tenure of bus operators

A. Each school bus operator shall serve a probationary term of three years reckoned from the date of his first employment in the city, parish, or other local public school system in which the operator is serving his probation. During the probationary term, the city, parish, or other local public school board may dismiss or discharge any operator upon the written recommendation of the local superintendent of schools accompanied by valid reasons therefor. A school board shall immediately dismiss or discharge an operator who is convicted of or has pled nolo contendere to a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated or any of the following offenses relative to operating a vehicle while intoxicated, regardless of whether the violation occurred while the operator was performing an official duty or responsibility as a school bus operator at the time of the offense:

(1) R.S. 14:98, operating a vehicle while intoxicated.

(2) R.S. 14:32.1, vehicular homicide.

(3) R.S. 14:32.8(A)(2), third degree feticide.

(4) R.S. 14:39.1, vehicular negligent injuring.

(5) R.S. 14:39.2, first degree vehicular negligent injuring.

B. Except as provided in Subsection D of this Section, any school bus operator found unsatisfactory by the school board at the expiration of the probationary term shall be notified in writing by the board that he has been discharged or dismissed; in the absence of such notification such probationary school bus operator shall automatically become a regular and permanent operator in the employ of the school board of the school system in which he has successfully served his probationary term.

C. In order to acquire tenure under the provisions hereof, each school bus operator shall personally operate and drive the school bus he is employed to operate; no one shall acquire tenure in the operation of more than one school bus.

D.(1) The provisions of Subsection B of this Section, relative to a school bus operator becoming a regular and permanent operator, are not applicable to any school bus operator whose date of first employment with the school system is July 1, 2012, or thereafter.

(2) After the expiration of the probationary term provided in Subsection A of this Section, a school bus operator whose date of first employment with a school system is July 1, 2012, or thereafter, may be removed from his position as provided by the personnel policy of the employing school board. A school board shall immediately terminate a school bus operator who is convicted of or has pled nolo contendere to a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated or any of the following offenses relative to operating a vehicle while intoxicated, regardless of whether the violation occurred while the operator was performing an official duty or responsibility as a school bus operator at the time of the offense:

(a) R.S. 14:98, operating a vehicle while intoxicated.

(b) R.S. 14:32.1, vehicular homicide.

(c) R.S. 14:32.8(A)(2), third degree feticide.

(d) R.S. 14:39.1, vehicular negligent injuring.

(e) R.S. 14:39.2, first degree vehicular negligent injuring.

Acts 2012, No. 704, §1, eff. June 11, 2012; Acts 2013, No. 137, §1, eff. July 1, 2013.

NOTE: See Acts 2013, No. 137, §2, relative to the applicability of Act for certain convictions and pleas occurring prior to July 1, 2013.



RS 17:493 - Removal of bus operators; procedures; right to appeal

§493. Removal of bus operators; procedures; right to appeal

A. A permanent school bus operator shall not be removed from his position except upon written and signed charges of willful neglect of duty, or incompetence, or immorality, or drunkenness while on duty, or failure to comply with the reporting requirements of R.S. 17:491.3 relative to being arrested for one or more of the specified offenses, or physical disability to perform his duties, or failure to keep his transfer equipment in a safe, comfortable, and practical operating condition, or of being a member of or contributing to any group, organization, movement, or corporation that is prohibited by law or injunction from operating in the state, and then only if found guilty after a hearing by the school board of the parish or city in which the school bus operator is employed. Additional grounds for the removal of any permanent school bus operator shall be:

(1) The abolition, discontinuance, or consolidation of routes, but then only if it is found as a fact, after a hearing by the school board of the parish or city, that it is in the best interests of the school system to abolish, discontinue, or consolidate said route or routes.

(2) A conviction of or plea of nolo contendere to a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated or any of the following offenses relative to operating a vehicle while intoxicated regardless of whether the violation occurred while the operator was performing an official duty or responsibility as a school bus operator at the time of the offense:

(a) R.S. 14:98, operating a vehicle while intoxicated.

(b) R.S. 14:32.1, vehicular homicide.

(c) R.S. 14:32.8(A)(2), third degree feticide.

(d) R.S. 14:39.1, vehicular negligent injuring.

(e) R.S. 14:39.2, first degree vehicular negligent injuring.

B. All hearings hereunder shall be private or public, at the option of the operator affected thereby. At least twenty days in advance of the date of the hearing the superintendent, with approval of the school board, shall furnish the affected operator a copy of the written grounds on which said abolition, discontinuance, or consolidation of routes is sought. The operator affected shall have the right to appear before the board with witnesses in his behalf and with counsel of his selection, all of whom shall be heard by the board at said hearing. For the purpose of conducting hearings hereunder, the board shall have the power to issue subpoenas to compel the attendance of all witnesses on behalf of the operator. Nothing herein contained shall impair the right of appeal to a court of competent jurisdiction.

C. If a permanent school bus operator is found guilty by a school board, after due and legal hearing as provided herein, on charges of willful neglect of duty, or of incompetency, or immorality, or drunkenness while on duty, or failure to comply with the reporting requirements of R.S. 17:491.3, relative to being arrested for one or more of the specified offenses, or physical disability to perform his duties, or failure to keep his transfer equipment in a safe, comfortable, and practical operating condition, or of being a member of or contributing to any group, organization, movement, or corporation that is prohibited by law or injunction from operating in the state, or if the operator is convicted of or has pled nolo contendere to a violation of any offense as specified in Paragraph (A)(2) of this Section, and ordered removed from his position or disciplined by the board, the superintendent with approval of the board shall furnish to the school bus operator a written statement of recommendation of removal or discipline, which shall include but not be limited to the exact reason, offense, or instance upon which the recommendation is based. Such operator may, not more than one year from the date of the said finding, petition a court of competent jurisdiction for a full hearing to review the action of the school board, and the court shall have jurisdiction to affirm or reverse the action of the school board in the matter. If the finding of the school board is reversed by the court and the operator is ordered reinstated and restored to duty, the operator shall be entitled to full pay for any loss of time or salary he may have sustained by reason of the action of the said school board.

D. In the event that one or more school bus operators must be removed due to the abolition, discontinuance, or consolidation of routes, the principle of seniority shall apply, so that the last school bus operator hired to serve within the school system to be affected shall be the first to be removed.

E. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1956, No. 248, §1; Acts 1970, No. 494, §1; Acts 1975, No. 418, §1; Acts 1983, No. 581, §1; Acts 2003, No. 273, §1; Acts 2010, No. 533, §1, eff. June 24, 2010; Acts 2013, No. 137, §1, eff. July 1, 2013.

NOTE: See Acts 2013, No. 137, §2, relative to the applicability of Act for certain convictions and pleas occurring prior to July 1, 2013.



RS 17:493.1 - Filling route vacancies

§493.1. Filling route vacancies

A.(1)(a) Whenever a school bus operator is needed to drive a new route or a route vacated by a previous operator, the school bus operator who is tenured and has acquired the greatest seniority shall be offered the opportunity to and may change from driving his route to the vacant route before another operator is selected.

(b) If the tenured bus operator with the greatest seniority chooses not to change to the vacant route, the route shall then be offered in order of seniority to a school bus operator who has acquired tenure.

(c) If no tenured operator chooses to change to the vacant route, the route shall then be offered to a full-time probationary bus operator.

(d) If no regular bus operator, tenured or probationary, chooses to change to the vacant route, then a substitute bus operator shall be selected for the position from a list of approved substitute school bus operators.

(2) If a regular bus operator chooses to change routes as provided in this Section, then his vacant route shall be filled using the process described in this Subsection.

B. A substitute operator shall not be used to fill a route vacancy except as provided in R.S. 17:500(C)(2)(b) and (c).

C. Only if a city or parish school board is required, in filling a vacant route pursuant to Subsection A of this Section, to bear an increase in unreimbursed costs for nonpassenger miles over those attributable to the previous operator who vacated the route, may a school system select an operator to fill the vacant route on a different basis.

D. Notwithstanding any provision of this Section to the contrary, whenever a school bus operator owning his own bus retires, a route shall be offered first to any person meeting the requirements of the school board who is willing to acquire the bus of the retiring operator by a method which guarantees that the driver receives full appraised value for his bus using regularly accepted appraisal methods to determine fair market value. The provisions of this Subsection shall be applicable only when the bus owned by the retiring operator has been manufactured within a period of five years immediately prior to the operator's retirement and the operator is retiring due to a documented physical disability.

Acts 1986, No. 117, §1; Acts 1992, No. 180, §1; Acts 1993, No. 826, §1, eff. June 22, 1993; Acts 1995, No. 948, §1; Acts 1997, No. 551, §1, eff. July 1, 1997.



RS 17:494 - Rules and regulations impairing provisions prohibited

§494. Rules and regulations impairing provisions prohibited

Nothing contained in the Revised Statutes of Louisiana shall be construed as conferring upon any parish school board the authority to make rules and regulations which may impair or nullify the provisions of this Sub-part.



RS 17:495 - Establishment of minimum salary schedules

§495. Establishment of minimum salary schedules

The Louisiana State Board of Education is hereby authorized and directed to establish and maintain a minimum salary schedule to be paid school bus drivers in the public schools of the state of Louisiana and to maintain a minimum rate of compensation to be paid for the operation of school busses in the public school system of the state of Louisiana.

Added by Acts 1954, No. 74, §1. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1.



RS 17:496 - Minimum salaries

§496. Minimum salaries

A. Beginning July 1, 1982, all school bus drivers in the public schools of the state of Louisiana driving buses fourteen feet or longer in length shall receive minimum salaries on a nine-month basis of six thousand nine hundred sixty-five dollars and sixty cents.

B. Beginning July 1, 1982, drivers of school buses having a length of less than fourteen feet and drivers of station wagons or carryalls, which are used to transport sixteen or more special education students, shall receive minimum salaries on a nine-month basis of five thousand eight hundred fifty-three dollars and eighty-six cents.

C. The salaries of drivers of vehicles used solely on feeder routes shall not be governed by the provisions of this Subpart but shall be fixed by the various school boards and the provisions of R.S. 17:497 shall not be applicable to such operations.

D. These minimum rates shall not apply to salaries paid student drivers in those systems which in 1955-1956 or thereafter employed student drivers. Any such systems shall receive actual expenses as reimbursement, provided the base pay does not exceed the rates stipulated herein. The term "student driver" means a driver of a school bus who is attending a public school in the state of Louisiana, other than colleges, trade schools, and universities.

E. For the purpose of receiving state reimbursement for actual expenses under the provisions of this Section, all buses which have a capacity to transport sixteen or more students under the provisions of R.S. 17:1941 et seq. and which meet federal and state requirements, shall be considered as buses fourteen feet or longer in length.

F. The minimum salaries established in this Section shall be paid separately from any reimbursement for the minimum rate of operation provided in R.S. 17:497.

Added by Acts 1954, No. 74, §2. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1; Acts 1964, Ex.Sess., No. 27, §1; Acts 1968, No. 397, §3; Acts 1970, No. 625, §1; Acts 1975, No. 736, §1; Acts 1976, No. 291, §1; Acts 1979, No. 259, §1, eff. July 10, 1979; Acts 1980, No. 383, §1; Acts 1982, No. 254, §1, eff. July 1, 1982.



RS 17:496.1 - Minimum salaries

§496.1. Minimum salaries

Any person who operates a school bus for the fall and spring semesters of a state university, college, or junior college for the transportation of students attending such university, college, or junior college as provided in R.S. 17:3381, shall be entitled to and shall receive for such operation the entire minimum salary provided by R.S. 17:496; provided further, however, that any person who operates a school bus providing such transportation during any summer semester shall be entitled to and shall receive a proportionate amount of the minimum salary provided by R.S. 17:496 for each day of actual operation of a bus during any summer semester, to be calculated by dividing the total minimum salary for fall and spring semesters by one hundred eighty, multiplied by the number of days of actual operation.

Added by Acts 1979, No. 552, §1.



RS 17:497 - School bus drivers; operational schedules

§497. School bus drivers; operational schedules

A.(1) Beginning with the fall term of 1986, and continuing thereafter, there shall be paid to the operators thereof, as defined herein, for the operation of each school bus operated in the public school system of the state of Louisiana, a rate of compensation for such operation in accordance with the following schedule:

Beginning Fall Term, 1986 and thereafter

(All figures are on a cents per mile basis.)

First 6

Next 6

Over 12

Miles

Miles

Miles

Length of bus

0-6.0

6.1-12.0

12.0 Plus

39 feet or more

117.80

107.08

80.29

38 feet or more,

but less than 39 feet

112.44

101.72

80.29

34 feet or more,

but less than 38 feet

107.08

96.36

80.29

28 feet or more,

but less than 34 feet

101.72

91.01

74.94

26 feet or more,

but less than 28 feet

96.36

85.66

74.94

23 feet or more,

but less than 26 feet

91.01

80.30

74.94

21 feet or more,

but less than 23 feet

85.66

74.94

69.59

19 feet or more,

but less than 21 feet

80.30

69.59

64.25

17 feet or more,

but less than 19 feet

80.30

64.25

58.89

14 feet or more,

but less than 17 feet

53.54

48.17

37.47

Less than 14 feet

buses, station wagons,

and carryalls

53.54

48.17

37.47

(2) The compensation, as computed in accordance with the schedule contained in this Section shall be paid for a minimum of one hundred eighty days during the nine-month school year, and for the number of days of actual operation for any summer semester.

(3) The State Board of Elementary and Secondary Education by rule shall establish the method to be used for computing bus length for purposes of this Section. The method established by the board shall be uniformly applicable to each city and parish school system and such method shall be used by a city or parish school board to the exclusion of all others.

B. The term "operator" as used in this Section shall mean any individual, parish, or city school board who owns and is responsible for the operation, maintenance, and replacement of a school bus operated in the public schools of the state, including state universities, colleges and junior colleges.

C. The term "mileage one-way" as used in this Section shall mean the distance the bus travels after picking up its first child and until it reaches the final destination or school of said route or routes officially designated by each school board.

D.(1) Each school board shall designate the size of the bus to be used on each official regular school bus route. When an operator deems it necessary to purchase a bus, either new or used for not more than five years from the date of manufacture, of the designated size to be used on an official regular school bus route, he shall obtain the approval for the purchase by the school board or its duly designated officer or agent. After purchasing a new or used bus not more than five years old, so approved, no operator shall be penalized as a result of the change by the school board in the designated size of the bus or the length of the route within a five-year period following such purchase of a bus. However, the period shall be seven years for those operators who purchase a new bus after July 1, 1985.

(2) No city or parish school board shall approve the purchase by an operator of a used bus when the sole purpose of such purchase is to extend the protected period against penalty provided for in this Subsection.

(3) The distribution of state funds for school transportation to the city and parish school boards shall include any costs incurred by school boards in complying with these provisions.

E. Beginning with the first pay period commencing on or after January 1, 1965, any parish or city school system exempt from the provisions of R.S. 17:496 shall participate in this Section in the same manner as other parish and city school systems.

F.(1) When funds become available, and continuing thereafter, there shall be paid to the operators thereof, as defined herein, for the operation of each school bus operated in the public school system of the state of Louisiana, a rate of compensation for such operation in accordance with the following schedule:

Beginning Fall Term, 1986 and Thereafter

Length of bus

Cents per mile

39 feet or more

117.80

38 feet or more, but less than 39 feet

112.44

34 feet or more, but less than 38 feet

107.08

28 feet or more, but less than 34 feet

101.72

26 feet or more, but less than 28 feet

96.36

23 feet or more, but less than 26 feet

91.01

21 feet or more, but less than 23 feet

85.66

19 feet or more, but less than 21 feet

80.30

17 feet or more, but less than 19 feet

80.30

14 feet or more, but less than 17 feet

53.54

Less than 14 feet buses, station wagons, and carryalls

53.54

(2) The compensation, as computed in accordance with the schedules contained in this Section, shall be paid for a minimum of one hundred eighty days during the nine-month school year, and for the number of days of actual operation for any summer semester. However, until funds become available, payment shall be made as provided in Subsection A of this Section.

Added by Acts 1954, No. 74, §3. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1; Acts 1964, Ex.Sess., No. 27, §1; Acts 1966, No. 167, §1; Acts 1967, No. 58, §1; Acts 1968, No. 397, §4; Acts 1968, Ex.Sess., No. 40, §1; Acts 1970, No. 586, §1; Acts 1970, No. 625, §2; Acts 1971, No. 103, §1; Acts 1974, No. 206, §1; Acts 1978, No. 37, §1; Acts 1979, No. 452, §1, eff. July 13, 1979; Acts 1980, No. 147, §1, eff. July 2, 1980; Acts 1980, No. 382, §1; Acts 1983, No. 658, §1; Acts 1985, No. 619, §1; Acts 1986, No. 140, §1, eff. beginning of 1986 fall term; Acts 1986, No. 360, §1; Acts 1986, No. 1025, §1; Acts 1992, No. 1086, §1.



RS 17:497.1 - Operation compensation for certain school bus operators

§497.1. Operation compensation for certain school bus operators

No school bus operator shall have his total compensation for the operation of a school bus received in accordance with R.S. 17:497 reduced for any school year within a five-year period because his route is altered or changed pursuant to or as a result of a court order or other order or plan necessarily implemented to comply with any provisions of law or court decisions relating to the bussing of school children in the public schools. For a five-year period extending from the effective date of such alteration or change in route, any such school bus operator so affected shall receive, in lieu of compensation as provided in R.S. 17:497, compensation for the operation of a school bus that is equal to the average compensation received during the three immediately preceding school years, or the reduced compensation computed under the provisions of R.S. 17:497, whichever is greater, provided however that the provisions of this section shall apply in St. Landry Parish only.

The provisions of this section shall apply only when the school bus operator is the owner of the school bus.

Added by Acts 1970, No. 333, §1.



RS 17:497.2 - Remuneration for participation in in-service training programs

§497.2. Remuneration for participation in in-service training programs

Any school bus drivers who participate in the school bus driver's instructional program provided through the state Department of Education shall receive as remuneration the sum of six dollars for each hour of instruction in such program, not to exceed forty-eight dollars per school year.

Added by Acts 1978, No. 37, §2. Amended by Acts 1980, No. 408, §1.



RS 17:497.3 - In-service training; schedule

§497.3. In-service training; schedule

A. The State Board of Elementary and Secondary Education shall adopt a policy effective no later than the beginning of the 1986-1987 school year providing for the scheduling of in-service training for school bus drivers.

B. Beginning with the 1987-1988 school year, the schedule shall provide that all school bus drivers, including any school board employee who drives a bus on an occasional basis to transport students to and from school activities, shall attend in-service training not more frequently than once every other school year.

C. A city or parish school board shall have authority to provide in-service training for school bus drivers on a more frequent basis than established by the policy of the State Board of Elementary and Secondary Education when such training is at no expense to the state.

Acts 1986, No. 284, §1, eff. June 30, 1986; Acts 1987, No. 315, §1, eff. July 6, 1987.



RS 17:497.4 - Training and certification; school bus operators; training sessions

§497.4. Training and certification; school bus operators; training sessions

Notwithstanding any other provision of law to the contrary, the state Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall develop and implement a program for the training and certification of school bus operators for the purpose of increasing the number of certified school bus operators in the state. The program shall include training sessions of at least two days each to be held throughout the state which shall be conducted by certified instructors as selected by the department. The number, dates, frequency, and locations of such training sessions shall be determined by the department which shall be responsible for disseminating all information relative to such training sessions to each city and parish school system, in a timely fashion.

Acts 1999, No. 377, §1, eff. June 16, 1999.



RS 17:498 - Ownership of bus; determination of salary

§498. Ownership of bus; determination of salary

Where the operator of a school bus is the owner thereof, he shall be paid by voucher-check stating the amount of the minimum salary as set out in R.S. 17:496 and the full amount of reimbursement for operation as set out in R.S. 17:497. Where the school bus is jointly owned by the driver and the school board, they shall share in the ratio of their investment and expense to the amounts as set out in the schedule in R.S. 17:497.

Added by Acts 1954, No. 74, §4. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1.



RS 17:499 - Insufficiency of appropriation; effect

§499. Insufficiency of appropriation; effect

This schedule shall become effective only as sufficient funds are appropriated by the Legislature to put it into effect; if the funds appropriated by the Legislature are insufficient to fully comply with this Sub-part, the minimum compensation herein provided shall be reduced proportionately; provided, however, that no school bus operator or driver in the public school system of the State of Louisiana shall receive or be paid less during 1964-1965 nor during any subsequent year while this schedule is in effect than the amount paid to or received by him during the 1963-1964 school year for nine months' work, except as to student drivers, and also except where the length of the route of any such driver in 1964-1965 or any subsequent year is less than the length of the route of such driver during 1963-1964, in which event the reduction in total compensation shall not exceed the reduction in the amount to be reimbursed the school board, out of state funds, for the operation of said route brought about by the reduction in the length of the route.

Added by Acts 1954, No. 74, §5. Amended by Acts 1955, No. 57, §1; Acts 1955, No. 58, §1; Acts 1956, No. 112, §1; Acts 1964, Ex.Sess., No. 27, §1.



RS 17:499.1 - Minimum salaries; exceptions

§499.1. Minimum salaries; exceptions

No school bus operator or driver in the public school system of the State of Louisiana shall receive or be paid less during 1964-65 nor during any subsequent year, until otherwise provided by law, than the amount paid to or received by him during the 1963-64 school year for nine months' work, except as to student drivers, and also except where the length of the route of any such drivers in 1964-65 or any subsequent year is less than the length of the route of such driver during 1963-64, in which event the reduction in total compensation shall not exceed the reduction in the amount to be reimbursed the school board, out of state funds, for the operation of said route brought about by the reduction in the length of the route.

Added by Acts 1964, No. 320, §1.



RS 17:500 - Sick leave for school bus operators; minimum pay for substitute

§500. Sick leave for school bus operators; minimum pay for substitute

A. The term "school bus operator", as used in this section, shall mean any individual who operates a school bus transporting children under the supervision of the public school system of the state of Louisiana.

B.(1) All school bus operators employed by the parish and the city school boards of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Such sick leave when not used in any year shall be accumulated to the credit of the school bus operator without limitation. Provided that when a school bus operator is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness; provided, further, that the parish and city school boards are authorized to adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The parish and city school boards may grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.

(2) The minimum of ten days of sick leave provided in this Subsection shall be allowed based on a school bus operator beginning work at the beginning of a school year. In the case of a school bus operator who begins work in the first month of a school year, ten days shall be allowed; in the case of a school bus operator who begins work in the second month of a school year, nine days shall be allowed; in the case of a school bus operator who begins work in the third month of a school year, eight days shall be allowed; in the case of a school bus operator who begins work in the fourth month of a school year, seven days shall be allowed; in the case of a school bus operator who begins work in the fifth month of a school year, six days shall be allowed; in the case of a school bus operator who begins work in the sixth month of a school year, five days shall be allowed; in the case of a school bus operator who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of a school bus operator who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

(3) Upon the retirement of any school bus operator, or upon his death prior to retirement, his employer shall pay to such school bus operator, or to his heirs or assigns, sick leave which has accrued to such school bus operator, but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of such unused sick leave. Such pay shall be at the rate of pay received by the school bus operator at the time of retirement or death prior to retirement; provided that any parish or city school board may pay such unused sick leave beyond twenty-five days at its discretion.

C.(1) Each substitute school bus operator, substituting for a regular school bus operator who is on sick or emergency leave, shall be paid by the employing school board a daily sum for each day's actual operation of the bus, which shall be not less than sixty-five percent of the daily rate of pay being paid the regular bus operator, to be computed by dividing the annual pay of the regular operator by the number of school days in the regularly scheduled session, exclusive of any compensation or mileage allowance for use of a privately owned bus.

(2)(a) The provisions of this Subsection for the compensation of a substitute school bus operator are applicable and may be used only when the regular operator is on leave and is expected to return to his route.

(b)(i) Whenever a vacancy occurs on a route due to death, resignation, retirement, or the expiration of the regular operator's approved leave or a new route is established, the route shall be filled with a regular school bus operator as provided in R.S. 17:493.1 no later than the following school year unless the route is consolidated or eliminated.

(ii) A substitute bus operator may only be used as a temporary measure until a permanent operator can be appointed to a route. A substitute operator may not drive a route for a period that exceeds the end of the school year during which the operator began driving the route. The vacant route shall be filled in accordance with R.S. 17:493.1.

(c) If an operator is on approved leave, his route shall not be considered a vacant route. A substitute shall be used to drive a route for an operator on approved leave regardless of the length of time of the approved leave.

Acts 1954, No. 146, §§1, 2; Acts 1958, No. 398, §1; Acts 1960, No. 255, §2; Acts 1970, No. 646, §1; Acts 1984, No. 129, §1; Acts 1985, No. 369, §1; Acts 1990, No. 1077, §1; Acts 1993, No. 826, §1, eff. June 22, 1993; Acts 1995, No. 948, §1; Acts 1999, No. 663, §1, eff. July 1, 1999.



RS 17:500.1 - School bus operators; sick leave

§500.1. School bus operators; sick leave

Any school bus operator as defined in R.S. 17:500 who is injured or incapacitated in his official capacity as a result of physical assault and battery by any student or person, shall receive sick leave without reduction in pay while incapacitated as a result of such injury; provided, however, that when a school bus operator is absent for six or more consecutive days as a result of such injury or incapacitation, he shall be required to present a certificate from a physician certifying such injury or incapacitation. The sick leave authorized by this section shall be in addition to all other sick leave authorized by R.S. 17:500, provided that additional sick leave for incapacity as a result of physical assault and battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement, or compensated for in any other manner except as authorized in this section.

Added by Acts 1976, No. 501, §1.



RS 17:500.2 - School bus operators; extended sick leave

§500.2. School bus operators; extended sick leave

A.(1) Every city, parish, and other local public school board shall permit each school bus operator to take up to ninety days of extended sick leave in each six-year period of employment, which may be used for a medical necessity in the manner provided in this Section, at any time that the school bus operator has no remaining regular sick leave balance.

(2) As used in this Section, the following terms shall have the following meanings:

(a) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or daughter, or a legal ward of a school bus operator standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(b) "Immediate family member" means a spouse, parent, or child of a school bus operator.

(c) "Medical necessity" means the result of catastrophic illness or injury, a life threatening condition, a chronic condition, or an incapacitating condition, as certified by a physician, of a school bus driver or an immediate family member.

(d) "Parent" means the biological parent of a school bus operator or an individual who stood in loco parentis to the school bus operator.

B.(1) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(2) The balance of days of extended leave available to a school bus operator shall transfer with such school bus operator from one public school employer to another without loss of days and without restoration of days.

(3) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to a school bus operator.

C.(1) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(2) Any school bus operator on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

D.(1) No school bus operator may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(a) The school bus operator can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(b) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(2) Any violation of this prohibition may require the school bus operator to return to the employer all compensation paid during any week of extended leave in which the school bus driver worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

E.(1)(a) On every occasion that a school bus operator uses extended sick leave, a statement from a licensed physician certifying that it is a medical necessity for the school bus operator to be absent for at least ten consecutive work days shall be presented prior to the extension of such leave.

(b) Repealed by Acts 2014, No. 659, §2.

(2)(a) If the board or superintendent, upon review of the application, questions the validity or accuracy of the certification, the board or superintendent, as the case may be, referred to in this Paragraph as the "challenging party", may require the school bus operator or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the challenging party. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the challenging party finds medical necessity, the leave shall be granted.

(b) If the physician selected by the challenging party disagrees with the certification of the physician selected by the school bus operator, then the challenging party may require the school bus operator or the immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the challenging party. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the challenging party in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in R.S. 17:500(B), the board shall adopt a policy regarding providing for employees suffering from catastrophic and long-term illness.

(ii) The board may, as part of a collective bargaining agreement, or by its own policy, provide additional compensation or extended leave days in excess of what is required in this Section.

(e) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Each city, parish, and other local public school board shall develop and implement a sick leave bank policy to allow for the donation of sick leave among school bus operators.

G. Each city, parish, and other local public school board annually shall submit a report to the state Department of Education on the number of leave requests granted each year pursuant to this Section, the number of leave requests denied, and the reason or reasons for such denials.

H. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Added by Acts 1981, No. 829, §1, eff. Aug. 2, 1981; Acts 1999, No. 1341, §1; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §2, eff. June 13, 2012; Acts 2014, No. 659, §§1, 2; Acts 2014, No. 849, §1, eff. June 23, 2014.

NOTE: See Acts 1999, No. 1341, §2 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §1, relative to increases in teacher compensation (amends Acts 1999, No. 1341, §2.).

NOTE: See also Acts 2004, No. 778, §1, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1341, §2, as amended by Acts 2001, No. 338, §1).



RS 17:521 - Definitions

SUBPART D. EMPLOYEES OTHER THAN TEACHERS

IN ORLEANS PARISH

§521. Definitions

As used in this Sub-part the term "employee" means any person in the employ of the Orleans Parish school board who is not a teacher or whose legal employment does not require the holding of a teacher's certificate.



RS 17:522 - Probationary term and tenure; employees other than teachers

§522. Probationary term and tenure; employees other than teachers

A. Each employee of the Orleans Parish School Board shall serve a probationary term of three years, such probationary term to be reckoned from the date of his first appointment to the position in which he is serving his probation. During this probationary term, the Orleans Parish School Board may dismiss or discharge any probationary employee upon the written recommendation of the superintendent of the Orleans Parish School Board, accompanied by valid reasons therefor.

B.(1) Any employee found unsatisfactory by the Orleans Parish School Board shall be notified in writing before the expiration of his probationary term that he has been discharged or dismissed. In the absence of such written notification, the probationary employee shall automatically become a regular and permanent employee of the Orleans Parish School Board at the expiration of his probationary term.

(2) All employees of the Orleans Parish School Board on July 26, 1944, who have served satisfactorily for more than three years are declared to be regular and permanent employees of the Orleans Parish School Board.

C.(1) Whenever an employee who has not completed the probationary period required to acquire permanent status is employed by the Orleans Parish School Board for a project or program of limited and specified duration or is employed in a position in which the employee is paid with funds other than operational funds generated from regular state or local sources, the time of service in such employment shall not be considered service time for purposes of completion of the probationary term required to acquire permanent status.

(2) Whenever an employee has acquired permanent status in the Orleans Parish school system and then is employed by the parish school board for a project or program of limited and specified duration or is employed in a position in which the employee is paid with funds other than operational funds generated from regular state or local sources, such employee shall not have or acquire regular and permanent status in such position, but shall retain any regular and permanent status previously acquired.

D. No employee, as defined in R.S. 17:521, hired by the Orleans Parish School Board on or after July 1, 2007, shall be eligible to acquire permanent status.

Acts 1988, No. 80, §1; Acts 2007, No. 251, §1, eff. July 1, 2007.



RS 17:523 - Permanent employees; causes for removal; procedure

§523. Permanent employees; causes for removal; procedure

A. A regular or permanent employee shall not be dismissed or discharged, except upon written and signed charges of willful neglect of duty, or of incompetency, dishonesty, immorality, or of insubordination, or of being a member of or of contributing to any group, organization, movement or corporation that is prohibited by law or injunction from operating in the state of Louisiana, and then only if found guilty after a hearing by the Orleans Parish School Board, which hearing at the option of said employee may be private or public. The Orleans Parish School Board shall furnish the employee a copy of the written charges at least fifteen days in advance of the date set for the hearing. The employee shall have the right to appear before the Orleans Parish School Board at said hearing with witnesses in his behalf, and with counsel of his selection, all of whom shall be heard by the board at the hearing.

B. Nothing herein contained shall impair the right of appeal to the court of appropriate jurisdiction.

C. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Amended by Acts 1956, No. 250, §1; Acts 1975, No. 639, §1; Acts 2003, No. 273, §1.



RS 17:524 - Rules and regulations impairing provisions prohibited

§524. Rules and regulations impairing provisions prohibited

A. Nothing contained in the Louisiana Revised Statutes of 1950 shall be construed as conferring upon the Orleans Parish School Board the authority to adopt rules and regulations which may impair or nullify the provisions of this Subpart. However, the school board may adopt and implement policies and procedures for reducing the work force of its employees other than teachers for reason of economy, without complying with the provisions of this Subpart. No employee having regular and permanent status shall be laid off until all probationary persons have been laid off within the same job classification.

B. For the purposes of this Section, "reasons of economy" means when a position is abolished because of lack of funds, after considering all other reductions in cost that can be made.

Amended by Acts 1988, No. 79, §1.



RS 17:525 - Promotion of employees other than teachers

§525. Promotion of employees other than teachers

A.(1) An employee, as defined in R.S. 17:521, who has acquired regular and permanent status in the school system and is promoted to a position paying a higher salary, shall serve a probationary period of three years in the higher position before acquiring permanent status therein but shall retain the permanent status previously acquired in the lower position from which he was promoted.

(2) During the probationary period in the position to which an employee was promoted:

(a) The employee may be returned to his former position, or to one paying the same salary as his former position, only if the provisions of R.S. 17:522 are complied with.

(b) The employee may not be discharged, or demoted to any position paying a salary less than that paid by the highest permanent position previously held, unless the provisions of R.S. 17:523 are complied with.

B. An employee who has not completed the probationary period for employees other than teachers, as set forth in R.S. 17:522, or for a particular position as provided for herein, and is promoted to a position paying a higher salary, may add service in the higher paid position to the time served in the lower paid position in order to complete the required probationary period in the lower paid position.

C. A permanent employee who is promoted to a position paying a higher salary on or after July 1, 2007, shall not be eligible to acquire permanent status in the higher position but shall retain the permanent status previously acquired in the lower position from which he was promoted.

Added by Acts 1968, No. 517, §1; Acts 2001, No. 489, §1, eff. June 21, 2001; Acts 2002, 1st Ex. Sess., No. 27, §1, eff. April 18, 2002; Acts 2007, No. 251, §1, eff. July 1, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:531 - Definitions

SUBPART E. CERTAIN SCHOOL EMPLOYEES

IN IBERVILLE PARISH

§531. Definitions

As used in this subpart the term "employee" means any person in the employ of the Iberville Parish School Board who is a member of or is eligible for membership in the State Teachers' Retirement System of Louisiana and who is not covered by the provisions of the State Teachers' Tenure Act.1

Added by Acts 1972, No. 194, §1.

1R.S. 17:441 et seq.



RS 17:532 - Probationary term and tenure

§532. Probationary term and tenure

A. Each employee of the Iberville Parish School Board shall serve a probationary term of three years, reckoned from the date of his first appointment to the position in which he is serving his probation. During this probationary term, the Iberville Parish School Board may dismiss or discharge any probationary employee upon the written recommendation of the parish superintendent of schools, accompanied by valid reasons therefor.

B. Any employee found unsatisfactory by the Iberville Parish School Board shall be notified in writing, before the expiration of his probationary term, that he has been discharged or dismissed. In the absence of such written notification, the probationary employee shall automatically become a regular and permanent employee of the Iberville Parish School Board at the expiration of his probationary term. All employees of the school board on July 28, 1972, who have served satisfactorily for more than three years, are declared to be regular and permanent employees of the Iberville Parish School Board.

C. No employee, as defined in R.S. 17:531, hired on or after July 1, 2012, shall be eligible to acquire permanent status.

Added by Acts 1972, No. 194, §1; Acts 2012, No. 1, §3, eff. July 1, 2012.



RS 17:533 - Permanent employees; causes for removal; procedure

§533. Permanent employees; causes for removal; procedure

A. A regular or permanent employee shall not be dismissed or discharged except upon written and signed charges of willful neglect of duty, incompetency, dishonesty, immorality, insubordination or of being a member of or of contributing to any group, organization, movement or corporation that is by law or injunction prohibited from operating in the state of Louisiana, and then only if found guilty after a hearing by the Iberville Parish School Board. The hearing, at the option of the employee, may be private or public. The employee shall be furnished by the Iberville Parish School Board, at least fifteen days in advance of the date set for the hearing, with a copy of the written charges. The employee shall have the right to appear before the Iberville Parish School Board at the hearing with witnesses in his behalf, and with counsel of his selection, all of whom shall be heard by the board at the hearing.

B. Nothing herein contained shall impair the right of appeal to the court of appropriate jurisdiction.

C. For the purposes of this Section, immorality shall mean any conviction of a felony offense affecting the public morals enumerated in Part V of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

Added by Acts 1972, No. 194, §1; Acts 2003, No. 273, §1.



RS 17:534 - Promotions; probationary periods and tenure

§534. Promotions; probationary periods and tenure

A. An employee, as defined in R.S. 17:531, who has acquired regular and permanent status in the employ of the Iberville Parish School Board, as set forth in R.S. 17:532, and is promoted to a position paying a higher salary, shall serve a probationary period of three years in the higher position before acquiring permanent status therein, but shall retain the permanent status previously acquired in the lower position from which he was promoted. During the probationary period in the position to which promoted:

(1) An employee may be returned to his former position only if there has been compliance with the provisions of R.S. 17:532.

(2) An employee may not be discharged or demoted to any position paying a salary less than that paid by the highest permanent position previously held unless there has been compliance with the provisions of R.S. 17:533.

B. An employee who has not completed the probationary period for employees, as set forth in R.S. 17:532 and is promoted to a position paying a higher salary, may add service in the higher paid position to the time served in the lower paid position in order to complete the required probationary period in the lower paid position.

Added by Acts 1972, No. 194, §1.



RS 17:535 - Rules and regulations impairing provisions prohibited

§535. Rules and regulations impairing provisions prohibited

Nothing contained in the Louisiana Revised Statutes of 1950, as amended, shall be construed as conferring upon the Iberville Parish School Board the authority to adopt rules and regulations which impair or nullify the provisions of this subpart.

Added by Acts 1972, No. 194, §1.



RS 17:540 - Definitions

SUBPART F. FULL-TIME EMPLOYEES OF

VOCATIONAL-TECHNICAL SCHOOLS

§540. Definitions

For the purposes of this Subpart, the following terms and phrases are used as defined by this Section:

(1)(a) "Board" means the Board of Supervisors of Community and Technical Colleges.

(b) Further, any reference in this Subpart to the State Board of Elementary and Secondary Education insofar as such reference is related to the exercise of jurisdiction over employees of a vocational-technical school shall mean and be interpreted to mean the Board of Supervisors of Community and Technical Colleges.

(2) "Employee" means any full-time teacher or instructional personnel of a vocational-technical school.

(3) "Vocational-technical school" means any vocational-technical school under the jurisdiction of the Board of Supervisors of Community and Technical Colleges.

Added by Acts 1976, No. 661, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:541 - Probation and tenure of employees

§541. Probation and tenure of employees

A.(1) Except as otherwise provided by Paragraph (2) of this Subsection, all employees of vocational-technical schools shall serve a probationary term of three years during which term the board may dismiss or discharge any such probationary employee upon recommendation of the chief school administrator, accompanied by the written reasons therefor.

(2) Beginning with the 1990-1991 school year and thereafter, the probationary term for a vocational-technical school employee required by the State Board of Elementary and Secondary Education to hold a valid vocational-technical certificate entitling the holder to teach in the vocational area of the actual teaching assignment shall be for not less than three years and shall terminate after three years only upon a showing that the employee holds the vocational-technical certificate required by the board.

B.(1) Any probationary employee found unsatisfactory by his director or the regional director shall be notified by certified mail of any charges made against him and shall be afforded an opportunity to respond to the stated charges. In the absence of such notification during the probationary term provided by Subsection A of this Section, the probationary employee shall automatically become a regular and permanent employee.

(2) The Board of Supervisors of Community and Technical Colleges shall develop and adopt a formal plan and procedure for observing and evaluating such employees. Such observation and evaluation shall continue from the time the employee begins work at the school until the employee resigns, retires, or is dismissed from that school, and such employee shall be told of the formal plan and procedure and the results of any observations and evaluations.

(3) All employees having served for more than three consecutive years as of August 1, 1977, are declared to be regular and permanent employees.

Acts 1990, No. 632, §1, eff. July 19, 1990; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:542 - Permanent employees; causes for removal; procedure

§542. Permanent employees; causes for removal; procedure

A. A permanent employee shall not be removed except on written and signed charges of willful neglect of duty, incompetency, dishonesty of being a member of or contributing to any group, organization, movement or corporation that is prohibited by law or injunction from operating in the state of Louisiana, and then only if found guilty after a hearing by a committee of the board hereby authorized to be established therefor, which hearing may be private or public, at the option of the employee. At least thirty days in advance of the date of the hearing, the chief school administrator shall furnish the board with the following:

(1) A copy of the written charges.

(2) A list of the names and last known addresses of all witnesses the board committee may or will use at the hearing.

(3) A copy of all documents the board committee will or may introduce during the course of the hearing.

The employee shall have the right to appear before the committee of the board with witnesses in his behalf and with counsel of his selection all of whom shall be heard by the committee at the said hearing. At least fifteen days in advance of the date of the hearing, the employee shall furnish to the chief school administrator the following:

(1) A list of the names and addresses of all witnesses the employee may or will use at the hearing.

(2) A copy of all documents the employee will or may introduce during the course of the hearing.

Nothing herein contained shall be construed as depriving the board or any employee thereof of any right of action it or they may be entitled to under the constitution and laws of the state of Louisiana.

For the purpose of conducting hearings or investigations hereunder, the committee of the board shall have the power to administer oaths and affirmations and the power to issue subpoenas in the name of the state of Louisiana to compel the attendance of witnesses and the production of documentary evidence. All such subpoenas shall be served by the sheriff or any deputy of the parish to which the same is directed; and such sheriff or deputy shall be entitled to no fee for serving such subpoenas. In the event any person fails or refuses to obey a subpoena issued hereunder, any district court of this state within the jurisdiction of which the hearing is held or within the jurisdiction of which said person is found or resides, upon application by the board or its representatives, shall have the power to compel such person to appear before the committee and to give testimony or produce evidence as ordered; and any failure to obey such an order of the court may be punished by the court issuing the same as a contempt thereof.

B. If a permanent employee is found guilty by the committee, after due and legal hearing as provided herein, on charges of willful neglect of duty, or of incompetency, or of being a member of or of contributing to any group, organization, movement or corporation that is prohibited by law or injunction from operating in the state of Louisiana, and ordered removed from office or disciplined by the said board committee, the employee may, not more than one year from the date of said finding, petition a court of competent jurisdiction for a full hearing to review the action of the board committee and the court shall have jurisdiction to affirm or reverse the action of the committee in the matter. If the finding of the board committee is reversed by the court and the employee is ordered reinstated and restored to duty, the employee shall be entitled to full pay for any loss of time or salary he may have sustained by reason of the action of the said board committee.

C. When a specified course is discontinued at any one vocational-technical school, a tenured instructor shall have seniority employment rights in that program or its equivalent in that school. In cases where the above does not apply such instructor is no longer protected by this section but shall have the first option to be employed if the discontinued course or its equivalent is reinstated at his former school.

Added by Acts 1976, No. 661, §1. Amended by Acts 1977, No. 346, §1.



RS 17:543 - Promotions; protection of tenure

§543. Promotions; protection of tenure

Whenever an employee who has acquired permanent status, as set forth in R.S. 17:541 and R.S. 17:542, is promoted by moving such employee from a position of lower salary to one of higher salary, such employee shall serve a probationary period in the higher position before acquiring permanent status therein, but shall retain the permanent status acquired in the lower position from which he or she was promoted.

During the probationary period in the position to which promoted an employee shall not be disciplined, removed or demoted to the lower position from which he or she was promoted except in compliance with the provisions of R.S. 17:541. At the expiration of the probationary period in the higher position, an employee, unless removed or demoted in accordance with R.S. 17:541, shall automatically acquire permanent status in the higher position and thereafter may not be disciplined, removed or demoted from such higher position except in compliance with the provisions of R.S. 17:542.

Where an employee has not completed the probationary period for employees as required by R.S. 17:541, or for a particular promotional position as established herein, and is promoted to a higher position, the probationary period shall continue to run and at the end of such three-year probationary period the employee shall automatically acquire permanent status in the previously held position until permanent status in the new positions acquired by compliance with the provisions of this Section. All employees shall be given credit for time served in employment in their capacity as such.

Added by Acts 1976, No. 661, §1.



RS 17:544 - Rules and regulations impairing provisions prohibited

§544. Rules and regulations impairing provisions prohibited

Nothing contained in the Louisiana Revised Statutes shall be construed as conferring upon the Board of Elementary and Secondary Education the authority to make rules and regulations which may impair or nullify the provisions of this Subpart.

Added by Acts 1976, No. 661, §1.



RS 17:711 - Redesignated as R.S. 11:901.1-901.17 pursuant to R.S. 24:253.

PART III-A. SUPPLEMENT TO TEACHERS'

RETIREMENT ALLOWANCE

§§711-720.5. Redesignated as R.S. 11:901.1-901.17 pursuant to R.S. 24:253.



RS 17:721 - Redesignated as R.S. 11:901.18-901.27 pursuant to R.S. 24:253.

PART IV. OLD AGE ASSISTANCE AND SUPPLEMENTARY

BENEFITS TO RETIRING TEACHERS

§§721-730. Redesignated as R.S. 11:901.18-901.27 pursuant to R.S. 24:253.



RS 17:741 - Redesignated as R.S. 11:901.28-901.34 pursuant to R.S. 24:253.

PART V. OLD AGE AND DISABILITY BENEFITS TO TEACHERS

NOT ELIGIBLE TO OTHER RETIREMENT BENEFITS

§§741-746. Redesignated as R.S. 11:901.28-901.34 pursuant to R.S. 24:253.



RS 17:761 - Redesignated R.S. 11:901.35-901.38 pursuant to R.S. 24:253.

PART VI. RETIREMENT AND DISABILITY PAYMENTS

PAYABLE BY PARISHES (ORLEANS EXCEPTED)

§§761-764. Redesignated R.S. 11:901.35-901.38 pursuant to R.S. 24:253.



RS 17:771 - To 781 redesignated as R.S. 11:921 to 931 by Acts 1991, No. 74, 3.

PART VII. OPTIONAL RETIREMENT PLAN FOR ACADEMIC

AND ADMINISTRATIVE EMPLOYEES OF PUBLIC

INSTITUTIONS OF HIGHER EDUCATION

§771. §§771 to 781 redesignated as R.S. 11:921 to 931 by Acts 1991, No. 74, §3.



RS 17:881 - To 994 redesignated as R.S. 11:1001 to 1204 by Acts 1991, No. 74, 3.

PART VIII. STATE-SCHOOL EMPLOYEES RETIREMENT SYSTEM

§881. §§881 to 994 redesignated as R.S. 11:1001 to 1204 by Acts 1991, No. 74, §3.



RS 17:1011 - Redesignated as R.S. 11:951.1-951.88 pursuant to R.S. 24:253.

PART IX. ORLEANS PARISH SCHOOL EMPLOYEES

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§1011-1128. Redesignated as R.S. 11:951.1-951.88 pursuant to R.S. 24:253.



RS 17:1170 - Definitions

PART X. LEAVES OF ABSENCE

SUBPART A. SABBATICAL LEAVES

§1170. Definitions

As used in this Subpart, the words "teacher" or "teaching staff" shall include any person employed by a city, parish, or other local public school board in the state of Louisiana who holds a valid teaching certificate issued by the state Department of Education and any social worker, guidance counselor, school nurse, audiologist, educational diagnostician, speech-language pathologist, or school psychologist employed by a city, parish, or other local public school board in the state who holds the appropriate valid professional ancillary certificate issued by the state Department of Education. For a school nurse, a professional ancillary certificate means a Type A, Type B, or Type C certificate.

Acts 1990, No. 643, §1; Acts 2004, No. 509, §1, eff. July 1, 2004; Acts 2010, No. 470, §1.



RS 17:1171 - Eligibility for sabbatical leaves

§1171. Eligibility for sabbatical leaves

A. Members of the teaching staff of public schools in all parishes and municipalities of the state of Louisiana shall be eligible for sabbatical leaves, for the purpose of professional or cultural improvement or medical leave for the two semesters immediately following any twelve or more consecutive semesters of active service in the parish where the teacher is employed, or for the one semester immediately following any six or more consecutive semesters of service.

B. Active service accumulated toward sabbatical leave as provided in Subsection A hereof shall not be deemed to be interrupted by any of the following:

(1) Absence on sick leave under Subpart B of this Part.

(2) Absence on maternity leave as provided under Subpart C of this Part, provided that such leave shall be for the period of disability occasioned by pregnancy or childbirth as determined by a certificate from the employee's attending physician.

(3) Absence on involuntary military service in the armed forces of the United States.

(4) Absence on military leave under the provisions of R.S. 17:1215.

C. Notwithstanding any other provision of this Section to the contrary, any city or parish school board, at the time it grants a leave of absence without pay under the provisions of R.S. 17:1186, may declare that all or certain of such leaves shall not be deemed to interrupt the accumulation of active service toward sabbatical leave.

Amended by Acts 1965, No. 106, §1; Acts 1978, No. 385, §1; Acts 1981, No. 295, §1; Acts 1999, No. 1342, §1; Acts 2003, No. 682, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1172 - Applications for leave; time for filing; notification of approval or denial

§1172. Applications for leave; time for filing; notification of approval or denial

A. Applications for sabbatical leave shall be made on a form to be provided by the superintendent of schools in the parish or city where the teacher is employed. Applications shall be sent to the superintendent by registered mail at least sixty days preceding the beginning of the semester of the school year for which leave is requested, except that, where a teacher has become sick during a semester and requests medical leave for the purpose of recuperating from such sickness, it shall be sufficient if the application is mailed thirty days before the date upon which the requested leave is to commence.

B. The superintendent shall inform the teacher of the approval or denial of such leave at least thirty days preceding the beginning of the semester of the school year for which the leave is requested, except that, where a teacher has become sick during a semester and has requested medical leave, the superintendent shall inform the teacher of the approval or denial of such leave as soon as possible after receipt of his request for leave.

Amended by Acts 1972, No. 438, §1; Acts 1980, No. 232, §1; Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1173 - Method of selecting and order of preference among applicants

§1173. Method of selecting and order of preference among applicants

A. Whenever, in accordance with the provisions of this Subpart, some of the applications cannot be granted, from among those which would otherwise be granted, those to be granted, except as specified in this Section, shall be determined in the following manner:

(1) Preference in every case shall be given to the applicant who has rendered active service in the school system of the parish affected for the greatest number of consecutive semesters immediately preceding the period for which leave is requested, provided that where any two applicants rank equally in point of continuous service, preference in every case shall be given to the applicant who has rendered service in the school system for the greater total number of semesters.

(2) When any two applicants rank equally both in point of continuous service and in point of total service, preference in every case shall be given to the applicant whose date of birth is earlier.

(3) Applicants whose applications are filed in the first thirty days of the semester shall be given preference over those who seek medical leave under the special provisions relating to sickness during a school semester.

B. Whenever, in accordance with the method of selection outlined herein, the quota established for medical leave has been filled, all remaining applications shall be rejected and shall be disregarded in any further selection of applicants for that semester. Those whose applications are rejected have the right to reapply in any future semester.

Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1174 - Notification of grant or rejection of application

§1174. Notification of grant or rejection of application

Every applicant shall be notified by the superintendent in writing within sixty days after the final day for the filing of the application whether the application has been granted or rejected; when the application is for medical leave from sickness the superintendent shall notify the applicant within thirty days from the date of the filing of the application whether the application has been granted or rejected. If the application has been rejected, the reasons for such rejection shall be specified.

Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1175 - Information required in application

§1175. Information required in application

A. No person whose application for sabbatical leave has been granted shall be denied such leave.

B. Every application shall specify all of the following:

(1) The period for which leave is requested.

(2) Whether leave is requested for the purpose of professional or cultural improvement, or for the purpose of medical leave.

(3) The precise manner, insofar as possible, in which such leave, if granted, will be spent.

(4) The semesters spent in active service in the parish school system from which leave is requested.

(5) The date of birth of applicant.

C.(1) The application shall contain a statement, over the signature of the applicant, that he agrees to comply with the provisions of this Subpart.

(2)(a) Every application for sabbatical medical leave shall be accompanied by a statement from a licensed physician certifying that the leave is medically necessary.

(b)(i) If the board, upon review of the application, questions the validity or accuracy of the certification, the board may require the applicant, as a condition for continued consideration of the application, to be examined by a licensed physician selected by the board. In such a case, the board shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the board finds medical necessity, the leave application shall be granted.

(ii) If the physician selected by the board disagrees with the certification of the physician selected by the applicant, then the board may require the applicant, as a condition for continued consideration of the application, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the school board. All costs of an examination and any required tests by a third doctor shall be paid by the board. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the board in the form of a sworn statement, as referenced in R.S. 14:125.

(d) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1176 - Grounds for rejection of application

§1176. Grounds for rejection of application

A. Any applicant who, at the expiration of the semester in which he applies, is ineligible for the sabbatical leave requested or who has not complied with the provisions of R.S. 17:1172 through 1174, shall have his or her application rejected, but all other applicants may have their applications granted, provided that all leaves requested in such applications could be taken without violating the following provision: At no time during the school year shall the number of persons on sabbatical leave exceed five percent of the total number of teachers employed in a given school system.

B. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Acts 1999, No. 1342, §1; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §3, eff. June 13, 2012.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1177 - Manner in which leave may be spent

§1177. Manner in which leave may be spent

A.(1) Every person on medical leave is prohibited from undertaking any gainful employment during such leave unless all of the following conditions are met:

(a) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of such leave.

(b) The doctor who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the leave is granted.

(c) The board authorizes such part-time work.

(2) Violation of the prohibition in this Subsection shall result in the medical leave being rescinded.

(3) Every person on sabbatical leave for the purpose of professional or cultural improvement during each semester of leave shall pursue a program of study earning at least nine undergraduate credit hours provided such hours directly improve the person's skills and knowledge as a teacher, six graduate credit hours, or be certified a full-time student at an institution of higher learning accredited by the board of education of the state or territory in which the institution is located.

B. If less than fifteen weeks is so spent, the number of weeks less than fifteen not so spent shall be spent pursuing a program of independent study, research, authorship, or investigation which involves an approximately equivalent amount of work and which is approved by the employing school board; or engaging in travel which is so planned as to be of definite educational value and which is approved by the employing school board.

C.(1) Each person granted sabbatical leave as a condition of the leave shall be prohibited from being employed during his leave by any public or private elementary or secondary school in Louisiana or in any other state.

(2) The board may grant such additional leave or compensation as it may establish and fix.

Amended by Acts 1977, No. 715, §1. Acts 1984, No. 835, §1, eff. July 13, 1984; Acts 1988, No. 824, §1, eff. July 18, 1988; Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1178 - Reports on manner of spending leave

§1178. Reports on manner of spending leave

Every person on sabbatical leave shall transmit to the superintendent within thirty days after the beginning of each semester of leave a written report of approximately one hundred words, of the manner in which such leave will be spent, and within thirty days after the end of such leave, a written report of approximately two hundred and fifty words, of the manner in which such leave has been spent. In case such person has elected to spend any semester in accordance with provisions of R.S. 17:1177(1), the initial report shall indicate the institution being attended and the number of credit hours being taken, and the final report shall be accompanied by official evidence that the number of credit hours required has been taken at the institution specified.



RS 17:1179 - Termination of leave

§1179. Termination of leave

Any person who fails to comply with the provisions of R.S. 17:1177 and 17:1178 may have his leave terminated by the superintendent at any time, except where non-compliance is due to conditions which would have constituted sufficient grounds for failing to perform his duties had he been in active service.



RS 17:1180 - Sabbatical leave not to preclude salary increase

§1180. Sabbatical leave not to preclude salary increase

No person on sabbatical leave shall be denied the regular increment of increase in salary because of absence on sabbatical leave.



RS 17:1181 - Service on sabbatical leave as active service for retirement purposes

§1181. Service on sabbatical leave as active service for retirement purposes

Service on sabbatical leave shall count as active service for the purpose of retirement and contributions to the retirement fund shall be continued.



RS 17:1182 - Return to same position

§1182. Return to same position

Every person on sabbatical leave shall be returned at the beginning of the semester immediately following such leave to the same position at the same school from which such leave was taken, unless otherwise agreed to by him.



RS 17:1183 - Rights of person on leave

§1183. Rights of person on leave

Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his position and employment which he would have enjoyed had he not taken his leave but remained in active service in the schools in which he is employed.



RS 17:1184 - Compensation while on leave

§1184. Compensation while on leave

Each person granted sabbatical leave shall receive and be paid compensation at the rate of sixty-five percent of the person's salary at the time the leave begins.

Amended by Acts 1952, No. 186, §1; Acts 1960, No. 585, §1; Acts 1970, No. 388, §1; Acts 1999, No. 1342, §1.

NOTE: See Acts 1999, No. 1342, §2 relative to sabbaticals already granted and §3 relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §2 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §3).

NOTE: See also Acts 2004, No. 778, §2, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1342, §3, as amended by Acts 2001, No. 338, §2).



RS 17:1185 - Payment of compensation to persons on leave

§1185. Payment of compensation to persons on leave

Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the teaching staff are paid, and in the same manner.



RS 17:1186 - Leave without pay; preservation of tenure rights

§1186. Leave without pay; preservation of tenure rights

A. Parish and city school boards throughout the state may grant leaves of absence, without pay, for periods not exceeding one year, to any regularly employed teacher or other employee, who requests such leave in writing, whenever in the discretion of the board such leave is in the best interests of the public school system. The granting of such leaves shall not affect any tenure rights which the applicant may have acquired prior thereto.

B. Parish and city school boards shall grant a leave of absence, without pay, to any regularly employed teacher or other employee who is a president of a statewide professional education organization with a membership of more than ten thousand members, during his or her term of office, not to exceed six consecutive years. The granting of such leave shall not affect any tenure rights which may have been previously acquired.

Added by Acts 1954, No. 647, §1; Acts 1987, No. 163, §1; Acts 2003, No. 746, §1.



RS 17:1187 - Persons granted sabbatical leave; return to service

§1187. Persons granted sabbatical leave; return to service

A. Each person granted sabbatical leave shall sign an agreement or contract with his employing school board stipulating that, as a condition of his sabbatical leave and in order to be eligible for compensation during such leave, he will return to service for one semester for each semester of leave following the expiration of his leave in the school system granting the leave.

B. Should a person taking sabbatical leave fail to return to service in the school system granting leave for one semester for each semester of leave following the expiration of such leave for any reason other than incapacitating illness as certified by two physicians, that person shall forfeit all compensation received during the leave period. Provided however, any school board may waive the provisions of this Section in accordance with prepublished criteria if it deems to be in the best interest of the school system to do so. No such waiver shall favor or discriminate against any employee or applicant because of his job description, age, race, or sex.

C. Notwithstanding any provision of Subsection B herein, no person who, upon the expiration of his sabbatical leave, immediately begins employment with a state-operated educational agency, city or parish school board, department, school, college, or university instead of returning to the school system which granted him such leave, shall be required to forfeit that portion of compensation paid to him by the state while he was on such leave. However, such person shall be required to reimburse the school system which granted him such leave any salary paid to him by such school system while he was on leave, except as provided in Subsection B herein.

Added by Acts 1977, No. 715, §2. Acts 1983, No. 230, §1; Acts 1986, No. 811, §1.



RS 17:1200 - Definitions

SUBPART B. SICK LEAVE

§1200. Definitions

A. As used in this Subpart, except in R.S. 17:1201, the words "teacher" or "teaching staff" shall include any member of the teaching staff of a public school in the state of Louisiana and any social worker, guidance counselor, or school psychologist employed by a city, parish, or other local public school board in the state who holds, as applicable, a valid professional ancillary certificate in school social work, guidance counseling, or school psychology issued by the state Department of Education.

B. As used in R.S. 17:1201, the words "teacher" or "teaching staff" shall include any person employed by a city, parish, or other local public school board in the state of Louisiana who holds a valid teaching certificate issued by the state Department of Education and any social worker, guidance counselor, or school psychologist employed by a city, parish, or other local public school board in the state who holds, as applicable, a valid professional ancillary certificate in school social work, guidance counseling, or school psychology issued by the state Department of Education.

Acts 1990, No. 643, §1; Acts 2004, No. 509, §1, eff. July 1, 2004.



RS 17:1201 - Amount of sick leave; reimbursement; injury on the job

§1201. Amount of sick leave; reimbursement; injury on the job

A.(1) Every member of the teaching staff employed by any parish or city school board of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Any portion of such sick leave not used in any year shall be accumulated to the credit of the member of the teaching staff without limitation. However, upon initial employment a member of the teaching staff employed by a school board shall not be allowed any sick leave in a school year unless and until he reports for duty and actually performs work for the board during that school year at which time the ten days otherwise provided for in this Paragraph shall accrue. The minimum of ten days of sick leave provided in this Subsection shall be allowed based on a member of the teaching staff beginning work at the beginning of a school year. In the case of a member of the teaching staff who begins work in the first month of a school year, ten days shall be allowed; in the case of a member of the teaching staff who begins work in the second month of a school year, nine days shall be allowed; in the case of a member of the teaching staff who begins work in the third month of a school year, eight days shall be allowed; in the case of a member of the teaching staff who begins work in the fourth month of a school year, seven days shall be allowed; in the case of a member of the teaching staff who begins work in the fifth month of a school year, six days shall be allowed; in the case of a member of the teaching staff who begins work in the sixth month of a school year, five days shall be allowed; in the case of a member of the teaching staff who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of a member of the teaching staff who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

(a) Any parish or city school board may reimburse a member of the teaching staff for any unused sick leave accumulated prior to the current year up to ten days during any school year upon the request by a member of the teaching staff. At the time of such request, the parish or city school board shall inform the member of the teaching staff making the request of the prohibition as provided in Subparagraph (c) of this Paragraph.

(b) A parish or city school board electing to reimburse a member of the teaching staff as provided in Subparagraph (a) of this Paragraph shall establish a rate of pay for this reimbursement which shall be not more than seventy-five dollars per day.

(c) Any unused sick leave reimbursed to a member of the teaching staff as provided in this Paragraph shall not be used in the calculation of any employee benefit otherwise applicable including retirement or severance pay.

(d) Any teacher reimbursed pursuant to the provisions of this Paragraph shall be eligible for payment for extended sick leave only for such number of days absent for which extended sick leave is granted which exceeds the number of days for which the teacher has been reimbursed under the provisions of this Paragraph.

(2) When a member of the teaching staff is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness. Each parish and city school board may adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The parish and city school boards may grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.

(3) All sick leave accumulated by each member of the teaching staff pursuant to the provisions of this Subsection shall be vested in the member of the teaching staff by whom such leave has been accumulated. In the event of the transfer of such member of the teaching staff from one city or parish public school system to another in this state, or upon the return of such member of the teaching staff to the same school system within five years or such longer period of time as may be approved by the governing authority of the school system to which the member of the teaching staff returned, regardless of the dates on which the leave was accumulated or the date of the transfer or return of the member of the teaching staff, such vested leave shall be transferred or returned to or continued by the school system to which he transfers or returns and shall be retained to the credit of such member of the teaching staff. When any member of the teaching staff uses accrued sick leave which has been transferred from one public school system to another, the sick leave used shall be assessed against the most recent sick leave earned and accrued and successively from sick leave accrued last to sick leave accrued first.

(4) All actual costs incurred by any city or parish school board as a result of the use by any member of the teaching staff of any accumulated leave transferred, returned, or continued as provided in Paragraph (3) of this Subsection shall be paid by the employing city or parish school board.

B. Upon the retirement of any public school member of the teaching staff, or upon his death prior to retirement, his employer shall pay to such member of the teaching staff or to his heirs or assigns, sick leave which has accrued to such member of the teaching staff but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of such unused sick leave. Such pay shall be at the rate of pay received by the member of the teaching staff at the time of retirement or death prior to retirement; provided that any parish or city school board may pay such unused sick leave beyond twenty-five days at its discretion.

C.(1)(a) Any member of the teaching staff of the public schools who is injured or disabled while acting in his official capacity as a result of assault or battery by any student or person shall receive sick leave without reduction in pay and without reduction in accrued sick leave days while disabled as a result of such assault or battery. However, such member of the teaching staff shall be required to present a certificate from a physician certifying such injury and disability. If the member of the teaching staff who is receiving sick leave without reduction as provided in this Section begins to draw his benefit from the Teachers' Retirement System of Louisiana, the leave shall cease.

(b)(i) Any member of the teaching staff of the public schools who while acting in his official capacity is injured or disabled as a result of physical contact with a student while providing physical assistance to a student to prevent danger or risk of injury to the student shall receive sick leave for a period up to one calendar year without reduction in pay and without reduction in accrued sick leave days while injured or disabled as a result of rendering such assistance. Such member of the teaching staff shall be required to present a certificate from a physician selected by the teaching staff member certifying such injury or disability. Nothing in this Subsection shall prohibit a city, parish, or other local public school board from extending this period beyond one calendar year.

(ii) If the school board questions the validity or accuracy of the physician certification provided for in Item (i) of this Subparagraph, the board may require the teaching staff member to be examined by a physician selected by the board. In such a case, the board shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the board certifies the injury or disability, the leave shall be granted. If the physician selected by the school board disagrees with the certificate of the physician selected by the teaching staff member, then the board may require the staff member to be examined by a third physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the board. All costs of an examination and any tests required by a third physician shall be paid by the board. The opinion of the third physician shall be determinative of the issue.

(iii) The opinion of each physician consulted as provided in this Subparagraph shall be submitted to the board in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(2) The sick leave authorized by this Subsection shall be in addition to all other sick leave authorized in this Section, provided that additional sick leave earned during the period of disability as a result of such assault and battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement or compensated for in any other manner except as authorized in this Subsection.

D.(1) Any member of the teaching staff in the public schools who is injured or disabled while acting in his official capacity shall be entitled to weekly wage benefits under the worker's compensation law of the state of Louisiana and/or to sick leave benefits under Subsection A of this Section, at his option, but in no event shall such benefits exceed the total amount of the regular salary the member of the teaching staff was receiving at the time the injury or disability occurred.

(2) In any case in which a member of the teaching staff personally elects to supplement worker's compensation with accumulated sick leave, the amount of sick leave used shall be calculated on an hourly basis.

Acts 1990, No. 643, §1; Acts 1991, No. 360, §1, eff. July 6, 1991; Acts 1995, No. 663, §1; Acts 1995, No. 1089, §1; Acts 1999, No. 663, §1, eff. July 1, 1999; Acts 2004, No. 603, §1, eff. July 1, 2004; Acts 2014, No. 741, §1.



RS 17:1202 - Teachers; extended sick leave

§1202. Teachers; extended sick leave

A.(1) Every city, parish, and other local public school board shall permit:

(a) Each teacher to take up to ninety days of extended sick leave in each six-year period of employment, which may be used for a medical necessity in the manner provided in this Section at any time that the teacher has no remaining regular sick leave balance.

(b) Each teacher granted maternity leave in accordance with the provisions of R.S. 17:48 or 1211 and who has no remaining sick leave balance available to take in the manner provided in this Section up to thirty days of additional extended sick leave in each six-year period of employment for personal illness relating to pregnancy, illness of an infant, or for required medical visits certified by a physician as relating to infant or maternal health.

(2) As used in this Section the following terms shall have the following meanings:

(a) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or daughter, or a legal ward of a teacher standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(b) "Immediate family member" means a spouse, parent, or child of a teacher.

(c) "Infant" means a child under one year of age.

(d) "Medical necessity" means the result of catastrophic illness or injury, a life threatening condition, a chronic condition, or an incapacitating condition, as certified by a physician, of a teacher or an immediate family member.

(e) "Parent" means the biological parent of a teacher or an individual who stood in loco parentis to the teacher.

B.(1) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(2) The balance of days of extended leave available to a teacher shall transfer with such teacher from one public school employer to another without loss of days and without restoration of days.

(3) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to a teacher.

C.(1) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(2) Any teacher on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

D.(1) No teacher may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(a) The teacher can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(b) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(2) Any violation of this prohibition may require the teacher to return to the employer all compensation paid during any week of extended leave in which the teacher worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

E.(1)(a) On every occasion that a teacher uses extended sick leave, a statement from a licensed physician certifying that it is for personal illness relating to pregnancy, illness of an infant, or for required medical visits related to infant or maternal health or that it is a medical necessity shall be presented prior to the extension of such leave.

(b) Repealed by Acts 2014, No. 659, §2.

(c) The physician statement required by this Paragraph may be presented and the extended sick leave may be requested subsequent to the teacher's return to service. In such a case, the extended leave shall be granted for all days for which such leave is requested and the required documentation is presented provided the leave is requested and the required documentation is presented within three days after the teacher returns to service.

(2)(a) If the board or superintendent, upon review of the application, questions the validity or accuracy of the certification, the board or superintendent, as the case may be, referred to in this Paragraph as the "challenging party", may require the teacher or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the challenging party. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the challenging party finds medical necessity, the leave shall be granted.

(b) If the physician selected by the challenging party disagrees with the certification of the physician selected by the teacher or the immediate family member, then the challenging party may require the teacher or the immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the challenging party. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the challenging party in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in R.S. 17:1201(A)(2), the board shall adopt a policy regarding providing for employees suffering from catastrophic and long-term illness.

(ii) The board may, as part of a collective bargaining agreement, or by its own policy, provide additional compensation or extended leave days in excess of what is required in this Section.

(3) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Each city, parish, and other local public school board shall develop and implement a sick leave bank policy to allow for the donation of sick leave among teachers.

G. Each city, parish, and other local public school board annually shall submit a report to the state Department of Education on the number of leave requests granted each year pursuant to this Section, the number of leave requests denied, and the reason or reasons for such denials.

H. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Acts 1987, No. 656, §1; Acts 1999, No. 1341, §1; Acts 2001, No. 278, §1, eff. June 7, 2001; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §2, eff. June 13, 2012; Acts 2014, No. 659, §§1, 2; Acts 2014, No. 849, §1, eff. June 23, 2014.

NOTE: See Acts 1999, No. 1341, §2, relative to increases in teacher compensation.

NOTE: See also Acts 2001, No. 338, §1 relative to increases in teacher compensation (amends Acts 1999, No. 1342, §2).

NOTE: See also Acts 2004, No. 778, §1, relative to increases in teacher compensation and §3 relative to a required report by BESE (amends Acts 1999, No. 1341, §2, as amended by Acts 2001, No. 338, §1).



RS 17:1203 - Pay deduction for tardiness

§1203. Pay deduction for tardiness

No teacher employed in the public schools shall suffer any loss or deduction of pay for tardiness, unless such tardiness has caused loss of time from official class duties, on more than two occasions and for a period of one hour or more, during any one school year. In all cases where deduction of pay may be made as herein provided, the amount of pay deducted shall be based on one day's pay proportioned to the period of tardiness. To definitely fix and establish the extent of time tardy, a teacher, upon request of his superior or principal, shall sign a slip stating the time of her arrival and reporting for duty; and if not requested so to do, he may voluntarily sign such slip and present it to the principal or superior.



RS 17:1204 - Penalty for violations

§1204. Penalty for violations

Whoever violates the provisions of this Sub-part shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not less than five days nor more than thirty days, or both.



RS 17:1205 - Employee" defined

§1205. "Employee" defined

The term "employee" as used in R.S. 17:1206-17:1207 shall be construed to be any person in the employ of any parish or city school board of the state of Louisiana who is not a teacher or whose employment does not require the holding of a teacher's certificate or who is not employed as a bus driver.

Added by Acts 1958, No. 408, §1.



RS 17:1206 - Ten days sick leave for employees; cumulation of unused sick leave

§1206. Ten days sick leave for employees; cumulation of unused sick leave

A.(1) All such employees, as defined in R.S. 17:1205, shall be entitled to and shall be allowed a minimum of ten days leave of absence as sick leave or in case of other emergencies, per school year, without loss of pay. Any portion of such sick leave not used in any year shall be accumulated to the credit of the employee without limitation. When such employee is absent for six or more consecutive days because of personal illness, he shall be required to present a certificate from a physician certifying such illness. Each parish and city school board may adopt such rules and regulations as are necessary relative to the use of such sick leave, either current or accumulated, for emergencies. The parish and city school boards may grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.

(2) The minimum of ten days of sick leave provided in this Subsection shall be allowed based on an employee beginning work at the beginning of a school year. In the case of an employee who begins work in the first month of a school year, ten days shall be allowed; in the case of an employee who begins work in the second month of a school year, nine days shall be allowed; in the case of an employee who begins work in the third month of a school year, eight days shall be allowed; in the case of an employee who begins work in the fourth month of a school year, seven days shall be allowed; in the case of an employee who begins work in the fifth month of a school year, six days shall be allowed; in the case of an employee who begins work in the sixth month of a school year, five days shall be allowed; in the case of an employee who begins work in the seventh month of a school year, four days shall be allowed; and, in the case of am employee who begins work in the eighth month or thereafter of a school year, three days shall be allowed.

B.(1) All sick leave accumulated by such employees pursuant to the provisions of this Subsection shall be vested in the employee by whom such leave has been accumulated. In the event of the transfer of such employee from one city or parish public school system to another in this state or upon the return of such employee to the same school system within five years or such longer period of time as may be approved by the governing authority of the school system to which the employee returned, regardless of the dates on which the leave was accumulated or the date of the transfer or return of the employee, such vested leave shall be transferred or returned to or continued by the school system to which he transfers or returns and shall be retained to the credit of such employee. When any such employee uses accrued sick leave which has been transferred from one public school system to another, the sick leave used shall be assessed against the most recent sick leave earned and accrued and successively from sick leave accrued last to sick leave accrued first.

(2) All actual costs incurred by any city or parish school board as a result of the use by any such employee of any accumulated leave transferred, returned, or continued as provided in Paragraph (1) of this Subsection shall be paid by the employing city or parish school board.

Added by Acts 1958, No. 408, §2. Amended by Acts 1960, No. 255, §4; Acts 1992, No. 509, §1; Acts 1995, No. 663, §1; Acts 1999, No. 663, §1, eff. July 1, 1999.



RS 17:1206.1 - School employees; sick leave

§1206.1. School employees; sick leave

A.(1) Any employee of the parish or city school boards of this state, as the word "employee" is defined in R.S. 17:1205, who is injured or disabled while acting in his official capacity as a result of assault or battery by any student or person, shall receive sick leave without reduction in pay and without reduction in accrued sick leave days while injured or disabled as a result of such assault or battery; however, when such employee is absent for six or more consecutive days as a result of such injury or disability, he shall be required to present a certificate from a physician certifying such injury or disability. If the employee of the parish or city school board who is receiving sick leave without reduction as described in this Section begins to draw his benefit from the Teachers' Retirement System of Louisiana or the Louisiana School Employees' Retirement System, the leave shall cease.

(2) The sick leave authorized by this Section shall be in addition to all other sick leave authorized by R.S. 17:1206, provided that additional sick leave for injury or disability as a result of assault or battery shall not be accumulated from year to year, nor shall such additional sick leave be compensated for at death or retirement, or compensated for in any other manner except as authorized in this Section.

B. Any employee of the parish or city school boards of this state, as the word "employee" is defined in R.S. 17:1205, who is injured or disabled while acting in his official capacity as a result of physical contact with a student while providing physical assistance to a student to prevent danger or risk of injury to the student, shall receive sick leave for a period up to ninety days without reduction in pay and without reduction in accrued sick leave days while injured or disabled as a result of rendering such assistance. Such employee shall be required to present a certificate from a physician certifying such injury or disability. Nothing in this Section shall prohibit a city or parish school board from extending this period beyond ninety days.

Acts 1991, No. 360, §1, eff. July 6, 1991; Acts 2014, No. 741, §1.



RS 17:1206.2 - Employees; extended sick leave

§1206.2. Employees; extended sick leave

A.(1) Every city, parish, and other local public school board shall permit each employee, as defined in R.S. 17:1205, to take up to ninety days of extended sick leave in each six-year period of employment which may be used for a medical necessity in the manner provided in this Section at any time that the employee has no remaining regular sick leave balance.

(2) As used in this Section the following terms shall have the following meanings:

(a) "Child" means a biological son or daughter, an adopted son or daughter, a foster son or daughter, a stepson or stepdaughter, or a legal ward of an employee standing in loco parentis to that ward who is either under the age of eighteen, or who is eighteen years of age but under twenty-four years of age and is a full-time student, or who is nineteen years of age or older and incapable of self-care because of a mental or physical disability.

(b) "Immediate family member" means a spouse, parent, or child of an employee.

(c) "Medical necessity" means the result of catastrophic illness or injury, a life threatening condition, a chronic condition, or an incapacitating condition, as certified by a physician, of an employee or an immediate family member.

(d) "Parent" means the biological parent of an employee or an individual who stood in loco parentis to the employee.

B.(1) Unused days during any six-year period of employment shall not cumulate or carry forward into the next six-year period of employment.

(2) The balance of days of extended leave available to an employee shall transfer with such employee from one public school employer to another without loss of days and without restoration of days.

(3) Interruptions of service between periods of employment with a public school employer shall not be included in any calculation of a six-year period, such that any employment with any public school employer, regardless of when it occurs, shall be included in any determination of the balance of days of extended sick leave available to an employee.

C.(1) All time while on extended sick leave is regular service time for all purposes for which service time is calculated or used.

(2) Any employee on extended sick leave shall be paid sixty-five percent of the salary paid to him at the time the extended sick leave begins.

D.(1) No employee may undertake additional gainful employment while on extended sick leave, unless all of the following conditions are met:

(a) The employee can demonstrate that he will be working not more than twenty hours a week in a part-time job that he has been working for not less than one hundred twenty days prior to the beginning of any period of extended sick leave.

(b) The physician who certifies the medical necessity of the leave indicates that such part-time work does not impair the purpose for which the extended leave is required.

(2) Any violation of this prohibition may require the employee to return to the employer all compensation paid during any week of extended leave in which the employee worked more than twenty hours and to reimburse the employer all related employment costs attributable to such period as calculated by the employer, without any restoration of such days.

E.(1)(a) On every occasion when an employee uses extended sick leave, a statement from a licensed physician certifying that it is a medical necessity for the employee to be absent for at least ten consecutive work days shall be presented prior to the extension of such leave.

(b) Repealed by Acts 2014, No. 659, §2.

(c) The physician statement required by this Paragraph may be presented and the extended sick leave may be requested subsequent to the employee's return to service. In such a case, the extended leave shall be granted for all days for which such leave is requested and the required documentation is presented provided the leave is requested and the required documentation is presented within three days after the employee returns to service.

(2)(a) If the board or superintendent, upon review of the application, questions the validity or accuracy of the certification, the board or superintendent, as the case may be, referred to in this Paragraph as the "challenging party", may require the employee or the immediate family member, as a condition for continued extended leave, to be examined by a licensed physician selected by the challenging party. In such a case, the employer shall pay all costs of the examination and any tests determined to be necessary. If the physician selected by the challenging party finds medical necessity, the leave shall be granted.

(b) If the physician selected by the challenging party disagrees with the certification of the physician selected by the employee or the immediate family member, then the challenging party may require the employee or the immediate family member, as a condition for continued extension of sick leave, to be examined by a third licensed appropriate physician whose name appears next in the rotation of physicians on a list established by the local medical society for such purpose and maintained by the challenging party. All costs of an examination and any required tests by a third doctor shall be paid by the employer. The opinion of the third physician shall be determinative of the issue.

(c) The opinion of all physicians consulted as provided in this Paragraph shall be submitted to the challenging party in the form of a sworn statement which shall be subject to the provisions of R.S. 14:125.

(d)(i) In addition to the authority provided in R.S. 17:1206(A)(1), the board shall adopt a policy regarding providing for employees suffering from catastrophic and long-term illness.

(ii) The board may, as part of a collective bargaining agreement, or by its own policy provide additional compensation or extended leave days in excess of what is required in this Section.

(3) All information contained in any statement from a physician shall be confidential and shall not be subject to the public records law.

F. Each city, parish, and other local public school board shall develop and implement a sick leave bank policy to allow for the donation of sick leave among employees.

G. Each city, parish, and other local public school board annually shall submit a report to the state Department of Education on the number of leave requests granted each year pursuant to this Section, the number of leave requests denied, and the reason or reasons for such denials.

H. Notwithstanding any other provision of law to the contrary, all decisions relative to the granting of leave pursuant to this Section shall be made by the superintendent of the local public school system.

Acts 2008, No. 457, §1; Acts 2010, No. 861, §8; Acts 2011, No. 405, §2, eff. July 1, 2011; Acts 2012, No. 788, §2, eff. June 13, 2012; Acts 2014, No. 659, §§1, 2; Acts 2014, No. 849, §1, eff. June 23, 2014.



RS 17:1207 - Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.

§1207. Repealed by Acts 2012, No. 1, §4, eff. July 1, 2012.



RS 17:1208 - PERSONAL LEAVE

SUBPART B-1. PERSONAL LEAVE

§1208. Amount of personal leave

Every teacher employed by a parish or city school board of this state, except those employees who receive annual leave, shall be entitled to and shall be allowed to use up to two days absence during each school year to be used for such purposes as may be determined by the individual teacher without loss of pay. The teacher requesting such leave shall give his principal at least twenty-four hours notice prior to taking the leave without loss of pay. Personal leave shall be charged to and deducted from the teacher's sick leave for the current year or sick leave accumulated as provided in R.S. 17:1201. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

Added by Acts 1976, No. 519, §1; Acts 1984, No. 854, §1; Acts 1987, No. 296, §1; Acts 1987, No. 639, §1, eff. July 9, 1987.



RS 17:1208.1 - School employees; amount and use of personal leave

§1208.1. School employees; amount and use of personal leave

NOTE: AS AMENDED BY ACTS 1987, NO. 296, §1:

A. All employees, as defined in R.S. 17:1205, except those employees who receive annual leave, shall be entitled to and shall be allowed up to two days absence during each school year to be taken from current or accumulated sick leave and to be used for such purposes as may be determined by the individual employee without loss of pay. The employee requesting such leave shall give his supervisor at least twenty-four hours notice prior to taking the leave without loss of pay.

B. Personal leave shall be charged to and deducted from current or unused sick leave as of the date personal leave is taken. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

C. The provisions of this Section shall have no effect on any school system which has in effect on and after September 15, 1982, a policy relative to personal leave for school employees.

NOTE: AS AMENDED BY ACTS 1987, NO. 639, §1, EFF. JULY 9, 1987:

A. All such employees, as defined in R.S. 17:1205, upon accumulating unused sick leave under the provisions of R.S. 17:1206, except those employees who receive annual leave, shall be entitled to and shall be allowed up to two days absence during each school year for such purposes as may be determined by the individual employee without loss of pay. Each parish and city school board shall adopt a uniform policy on personal leave which would apply to all such employees of the district under its jurisdiction.

B. Personal leave shall be charged to and deducted from the employee's sick leave for the current year or sick leave accumulated as provided in R.S. 17:1206. Personal leave shall not be accumulated from year to year, nor shall personal leave be compensated for upon death or retirement or paid in any other manner except as provided for in this Section.

C. The provisions of this Section shall have no effect on any school system which has in effect on and after September 15, 1982, a policy relative to personal leave for school employees.

Added by Acts 1982, No. 624, §1. Acts 1987, No. 296, §1; Acts 1987, No. 639, §1, eff. July 9, 1987.



RS 17:1210 - LEAVE FOR JURY DUTY

SUBPART B-2. LEAVE FOR JURY DUTY

§1210. Jury duty leave authorized; salary

A. Any person who is regularly employed by a city or parish school board shall, upon call or subpoena to serve on a federal, state, or district petit, grand, or trial jury, be granted a leave of absence by such school board for the period of time required for such jury duty. Such leave of absence shall be granted without loss of sick, emergency, or personal leave or any other benefit, and shall not be deemed to interrupt service accumulated toward sabbatical leave.

B. No person who is regularly employed by a city or parish school board shall suffer loss of salary because of being granted such leave of absence; however, for the period of time during which he serves on a jury, such teacher shall be paid the difference between his regular salary as a teacher or other school employee and the amount he receives as a juror. Such teacher or other school employee shall be responsible for reporting such salary difference to the superintendent of the city or parish school system in which he is employed. Each city or parish school board shall enact rules and regulations for the administration of this Section and may establish additional provisions relative to the authorization of leave to perform duties required by the judicial process.

Added by Acts 1980, No. 182, §1.



RS 17:1211 - Maternity leave for teachers; tenure status unaffected; definition

SUBPART C. MATERNITY LEAVE

§1211. Maternity leave for teachers; tenure status unaffected; definition

A. The city and parish school boards throughout the state shall grant leaves of absence to regularly employed women teachers for a reasonable time before and after childbirth. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of R.S. 17:441 through 17:444 or R.S. 17:461 through 17:463.

B. As used in this Subpart, the word "teacher" shall include any member of the teaching staff of a public school in the state and any social worker or school psychologist employed by a local school board in the state who holds a valid professional ancillary certificate in school social work or school psychology issued by the state Department of Education.

Acts 1985, No. 590, §1.



RS 17:1212 - Substitute teachers to fill vacancies; appointment

§1212. Substitute teachers to fill vacancies; appointment

The position vacated by a teacher who has been granted a maternity leave, or by a teacher transferred to the position vacated by a teacher taking a maternity leave, in accordance with R.S. 17:1211, may be filled by the respective school boards by the appointment of substitute teachers.



RS 17:1213 - Tenure rights of substitute teachers

§1213. Tenure rights of substitute teachers

A substitute teacher appointed under the provisions of R.S. 17:1212 shall not acquire any of the tenure rights or privileges provided for in R.S. 17:441 through R.S. 17:444 or in R.S. 17:461 through R.S. 17:463, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.



RS 17:1215 - Military leave for teachers; tenure status unaffected

SUBPART D. MILITARY LEAVE

§1215. Military leave for teachers; tenure status unaffected

The city and parish school boards throughout the state shall grant leaves of absence to regularly employed teachers serving in the military service or in the armed forces of the United States for a period dating from induction, enlistment, enrollment, or call to service. The granting of such leaves shall not affect any of the tenure rights which the teacher may have acquired prior thereto under the provisions of R.S. 17:441 through 17:444 or R.S. 17:461 through 17:463.

Added by Acts 1950, 2nd Ex.Sess., No. 14, §1.



RS 17:1216 - Substitute teachers to fill vacancies; appointment

§1216. Substitute teachers to fill vacancies; appointment

The position vacated by a teacher who has been granted a military leave, or by a teacher transferred to the position vacated by a teacher granted a military leave, in accordance with R.S. 17:1215, may be filled by the respective school boards by the appointment of substitute teachers.

Added by Acts 1950, 2nd Ex.Sess., No. 14, §1.



RS 17:1217 - Tenure rights of substitute teachers

§1217. Tenure rights of substitute teachers

A substitute teacher appointed under the provisions of R.S. 17:1216 shall not acquire any of the tenure rights or privileges provided for in R.S. 17:441 through R.S. 17:444 or in R.S. 17:461 through R.S. 17:463, unless the substitute teacher has subsequently been appointed to fill a regular vacancy and has the necessary qualifications.

Added by Acts 1950, 2nd Ex.Sess., No. 14, §1.



RS 17:1221 - Authority to contract for group life insurance; former employees

PART XI. GROUP INSURANCE

§1221. Authority to contract for group life insurance; former employees

Parish school boards, the state board of education or other boards of control of publicly supported educational institutions may be and are hereby specifically authorized to make contracts of insurance with any insurance company legally authorized to do business in this state insuring its employees or any class or classes thereof under a policy or policies of group insurance covering the lives of such employees; and, for such purposes, may agree to pay part or all of the premiums or charges for any such contracts out of any funds appropriated for the purpose and included in the budgets of said parish school boards and institutions. And there shall be included in the term "employee" any former employee enjoying the benefit of retirement.

Amended by Acts 1950, No. 181, §1.



RS 17:1222 - Premiums

§1222. Premiums

The said boards and publicly supported educational institutions are legally authorized, enabled, and permitted to deduct from the employee's pay, salary or compensation, such parts of the premiums as are payable by the employee and as may be authorized in writing by the employee. Provided further that in the event any former employee be enjoying the benefits of any retirement plan because of former employment, such an employee shall have the right so to notify his former employer in writing of his desire to accept the benefits of said group insurance and shall according to the usual method of payment of installments as premiums pay into said institution his pro rata share of said premiums and said employer shall make the contribution as intended under R.S. 17:1221 and this Section.

Amended by Acts 1950, No. 181, §2.



RS 17:1223 - Authority to contract for group hospital insurance; payment of premiums; coverage; voluntary nature of participation

§1223. Authority to contract for group hospital insurance; payment of premiums; coverage; voluntary nature of participation

A.(1) The parish or city school board, the State Board of Elementary and Secondary Education, and other boards of control of publicly supported educational institutions may make contracts for group medical, surgical, and hospital benefits and services with any insurance company, hospital service, and physician service legally authorized to do business in this state providing for medical, surgical, and hospital service and benefits for its employees or any class or classes thereof, including superintendents of schools and members of the school board, under a policy or policies of group insurance or contracts covering hospital, medical, and surgical benefits and services to such persons and for such purposes, may agree to pay part or all of the premiums or charges for any such contracts out of any funds appropriated for the purpose and included in the budgets of the parish or city school boards and institutions.

(2) The parish or city school boards may also contract for medical, surgical, and hospital service and benefits for such persons' family members and dependents and may agree to pay part or all of the premiums or charges therefor out of funds appropriated for the purpose and included in its budget. All other boards and institutions authorized hereunder to enter into such contracts may also provide for medical, surgical, and hospital service and benefits for such persons' family members and dependents provided the cost of such service and benefits is paid for solely by the persons.

(3) The parish or city school boards may also contract for medical, surgical, and hospital service and benefits for the surviving spouses and dependents of deceased school system employees or retired employees who were, during their lifetimes, eligible for and entitled to such benefits and services and participants in and parties to such a contract provided the cost of such service and benefits is paid for solely by the surviving spouses and dependents. Such surviving spouses and dependents shall have the same rights and responsibilities under the contract as other members of the group and shall in all respects, except payment of premiums or charges by the employer, be treated as other members of the group.

(4) The term "employee", as used in this Section, shall include any former employee now retired.

B. The said parish school boards and publicly supported educational institutions are legally authorized, enabled, and permitted to deduct from the employee's pay, salary or compensation, such parts of the premiums as are payable by the employee and as may be authorized in writing by the employee.

C. Nothing herein contained shall be construed to make it compulsory upon any employees herein designated to accept or join in any plan of group insurance or to assign or authorize deductions from their wages or salaries in payment of premiums therefor.

Added by Acts 1952, No. 338, §§1, 2. Amended by Acts 1975, No. 365, §1; Acts 1976, No. 597, §1; Acts 1981, No. 340, §1, eff. July 16, 1981; Acts 1984, No. 771, §1, eff. July 13, 1984.



RS 17:1224 - Alternative means of providing for benefits

§1224. Alternative means of providing for benefits

A. In addition to and as an alternative to the authority granted by this Part or by any other provisions of law to provide for employee benefits, including but not limited to group insurance, benefits, or services for medical, dental, hospital, and nursing care and other compensation on account of sickness, disability, or death, or any other related benefits, parish or city school boards in parishes or cities having a population of over one hundred thirty-five thousand may establish a trust for these purposes and for the additional purpose of providing professional development programs and benefits for its employees, and may pay, out of monies appropriated and budgeted therefor, part or all of the costs, charges, or contributions necessary for the establishment and administration thereof, as may be determined by the provisions of the trust.

B. With the establishment of the trust, the parish or city school board in parishes or cities having a population over one hundred thirty-five thousand shall be considered a person and/or employer in creating the trust for the benefit of employees.

C. The trust shall provide for the actuarial soundness thereof and may provide for the method of determining the eligibility of participants, the schedule of benefits, procedures for making and paying claims, the use of group insurance policies, the source or sources of funding, the administration of the trust, and related matters.

D. For the purpose of this Section the terms "person" and "employer" shall be defined as provided in R.S. 9:1921 and 1922.

E. Any trust established pursuant to this Section shall be subject to legislative oversight and the legislative auditor's review as provided in R.S. 24:513.

Acts 1991, No. 79, §1, eff. June 25, 1991; Acts 1992, No. 468, §1; Acts 2001, No. 685, §1.



RS 17:1231 - Short title

PART XII. SCHOOL EMPLOYEE PERSONNEL FILES

§1231. Short title

This Act shall be known and may be cited as the "School Employee Personnel Files Act".

Acts 1987, No. 174, §1.



RS 17:1232 - Statement of purpose

§1232. Statement of purpose

In furtherance of its constitutional mandate to provide for the education of the citizens of this state and to establish and maintain a public education system, the legislature enacts this Part in order to provide for the development and implementation of a uniform system for the use and maintenance of a school employee personnel file to be followed by all local school systems. To accomplish this purpose, it is the intent of the legislature:

(1) To provide for the establishment of procedures for immediate notification to school employees of the filing of any document into their personnel file.

(2) To assure that each school employee has an opportunity to rebut and respond to any document placed into that school employee's personnel file.

(3) To provide the time frame within which to file such a response and/or rebuttal.

(4) To assure that any document from a school employee's personnel file forwarded to another location shall be accompanied by the school employee's response and rebuttal to the document.

Acts 1987, No. 174, §1.



RS 17:1233 - Definitions

§1233. Definitions

The following words, terms, and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Document" means any written or otherwise tangible material intended to be or actually used as a part of or any evidence of the work history of any school employee including but not limited to any and all reports, comments, reprimands, correspondence, memoranda, evaluations, observations, and grievances relative to a particular school employee.

(2) "Personnel file" means the file or files which contain the cumulative collection of any and all documents maintained by the school system with respect to each individual school employee.

(3) "Personnel file custodian" means those persons employed by the school system charged with the duty of maintaining and preserving the personnel files.

(4) "School system" means a parish or city school system.

(5) "Third party" means any person or entity not regularly employed or employed under a contract by the school system in which the school employee is employed.

Acts 1987, No. 174, §1.



RS 17:1234 - Requisite signature of school employee on all documents placed in personnel file

§1234. Requisite signature of school employee on all documents placed in personnel file

A. Each document concerning a school employee shall be placed in the employee's personnel file within a reasonable time and no document, except those resulting from routine recordkeeping, shall be placed in a school employee's personnel file by any school system employee, unless and until that school employee is presented with the original document and a copy thereof prior to its filing.

B. Upon receipt of the original document and copy of the same, the school employee shall sign the original document as an acknowledgement of the receipt of the copy of the document. Such signature shall not be construed as an agreement to the contents of the document.

Acts 1987, No. 174, §1.



RS 17:1235 - Rebuttal and response

§1235. Rebuttal and response

A. Each school employee shall be given the opportunity to rebut and to respond to a document placed in his personnel file including but not limited to any document placed in such file on or before September 1, 1987.

B. The rebuttal and response must be in written form and once filed shall be attached to the document to which the response and rebuttal applies, and thus become a permanent part of the school employee's personnel file as long as the document remains a part of the personnel file.

C. No document or copy thereof, to which a response and rebuttal has been filed, shall be used for any purpose whatsoever unless the rebuttal and response or copy thereof is attached to the document or copy sought to be used.

D. A school employee shall have the right to receive proof of any allegations and statements contained in a document placed in his file that the school employee believes to be inaccurate, invalid, or misrepresented. If such proof is not presented, the document containing the allegations and statements shall be removed from the school employee's personnel file and destroyed.

E. If, at anytime, a city, parish, or other local public school board takes any personnel action against a school employee based upon any document that was placed in the employee's personnel file on or before September 1, 1987, the school employee shall be given the opportunity to rebut and respond to such document.

Acts 1987, No. 174, §1; Acts 2006, No. 300, §1.



RS 17:1236 - Procedure for filing of rebuttal and response

§1236. Procedure for filing of rebuttal and response

A. Any rebuttal and response to a document placed in a school employee's personnel file shall be filed by the school employee within fifteen school days from the date on which the school employee signs the document acknowledging its receipt.

B. The school employee may be granted an additional ten school days for the filing of the rebuttal and response, provided the school employee requests such an extension in writing addressed to the personnel file custodian within the original fifteen-day period. The personnel file custodian's consent to the ten-day extension of time shall not be unreasonably withheld.

C. The rebuttal and response shall be deemed filed by the delivery of the original and one copy of the rebuttal and response to the personnel file custodian. The personnel file custodian shall then sign and date the original rebuttal and response and file the same into the school employee's personnel file. The personnel file custodian shall also sign and date a copy of the rebuttal and response and return the same to the school employee.

Acts 1987, No. 174, §1.



RS 17:1237 - Access to files

§1237. Access to files

A. No school employee shall be denied access to his personnel file. The contents of a school employee's personnel file shall not be divulged to third parties absent the express written consent of the school employee, except when ordered by a court or by subpoena, and no school system employee other than the personnel file custodian or the superintendent of schools for the system, or the designee of either who shall be a school system employee shall be allowed access to a school employee's personnel file without the school employee's express written consent, unless that employee is charged with the duty of supervising that particular school employee's performance. In the case that a personnel file should be accessed by the superintendent or someone designated by him, the employee whose file was so accessed shall receive written notice of the fact and the name and title of the person who was permitted access. All persons permitted access under this Section shall maintain the confidentiality of those documents in the file which are not matters of public record.

B. Any school employee requesting to see his personnel file shall be given access to his entire personnel file, including but not limited to all documents placed in the employee's file on or before September 1, 1987, except for any portion of the file maintained at his specific work site, at a single location, and within a reasonable time after making the request. Such an employee shall be given access to any portion of his personnel file maintained at his work site, including but not limited to all documents placed in the employee's file on or before September 1, 1987, at such site and at any reasonable time.

Acts 1987, No. 174, §1; Acts 2006, No. 300, §1.



RS 17:1238 - Public records; effect of this Part

§1238. Public records; effect of this Part

Nothing in this Part shall be construed to supersede the provisions of Chapter 1 of Title 44 of the Revised Statutes of 1950 to the extent that those provisions otherwise apply.

Acts 1987, No. 174, §1.



RS 17:1239 - To 1250 Repealed by Acts 1982, No. 718, 11; Acts 1982, No. 769, 3.

§1239. §§1239 to 1250 Repealed by Acts 1982, No. 718, §11; Acts 1982, No. 769, §3.



RS 17:1251 - Purpose

PART XII-A TEACHER RECRUITMENT CLEARINGHOUSE

§1251. Purpose

The purpose of this Part is to encourage the employment of the best qualified teachers in all school systems by establishing a central clearinghouse in this state containing all teachers' past personnel files.

Acts 1988, No. 457, §1.



RS 17:1252 - Establishment of clearinghouse

§1252. Establishment of clearinghouse

A.(1) The Department of Education, with the approval of the State Board of Elementary and Secondary Education, may establish a Teacher Recruitment Clearinghouse. The clearinghouse shall be a depository for the personnel files of all persons who were employed by any city or parish school system, or by the State Board of Elementary and Secondary Education, or by any college or university to teach in any elementary or secondary school who have ceased to be employed for any reason other than death or retirement.

(2) Such files shall be maintained as confidential, except that with the permission of the teacher, any school employer, public or private may review the contents of any teacher's folder when considering him for employment. Further, the department may extract from each deposited personnel file the teacher's name, certification status, areas of certification, and address for inclusion in an availability list that shall be regularly published and circulated to each city and parish school board and any other school system employer who requests the list. Any teacher whose personnel file has been deposited with the clearinghouse may request, in writing, that his name and information not be included on such availability list. All such requests shall be honored.

B. The State Board of Elementary and Secondary Education shall formulate and adopt appropriate regulations for the governance of the Teacher Recruitment Clearinghouse.

C. For the purposes of this Part, "personnel file" shall be defined as provided in R.S. 17:1233(2).

Acts 1988, No. 457, §1.



RS 17:1253 - Clearinghouse; database

§1253. Clearinghouse; database

The Department of Education may, in addition to the requirement of R.S. 17:1252, undertake the following with regard to the Teacher Recruitment Clearinghouse:

(1) Promote clearinghouse activities in newspapers, professional publications, websites, and institutions of higher learning.

(2) Provide annual reports to the legislature and the governor on the supply and demand for teachers.

(3) Assist school systems in locating qualified teachers to fill positions.

Acts 1988, No. 457, §1; Acts 2001, No. 1032, §6.



RS 17:1254 - To 1302 Repealed by Acts 1982, No. 718, 11; Acts 1982, No. 769, 3.

§1254. §§1254 to 1302 Repealed by Acts 1982, No. 718, §11; Acts 1982, No. 769, §3.



RS 17:1315 - Purchase of annuities by school boards for teachers and other school employees; income taxation thereof

PART XIII. PURCHASE OF ANNUITIES BY SCHOOL BOARDS

§1315. Purchase of annuities by school boards for teachers and other school employees; income taxation thereof

A. For the purpose of providing tax-sheltered annuities to its teachers and other employees, each parish school board and each city school board is hereby authorized to purchase annuities from any insurer or insurers authorized to do business in this state, and for this purpose each school board may enter into agreements with any of its teachers and other employees to provide that the teacher's or other employee's salary may be reduced by the amount set aside to purchase his or her annuity, even though such reduction may bring the net salary paid below the minimum salary required by law.

B. The provisions of this section shall not operate to repeal R.S. 17:864, but shall be supplemental thereto.

C. Any amounts so set aside and used to purchase annuities as provided in Subsection A of this Section shall not be subject to state income taxation in the year so set aside and used to purchase such annuities, but said amounts shall be subject to state income taxation in the years and to the extent in which such teachers and other school employees actually receive payments under said annuities.

Added by Acts 1963, No. 117, §1. Amended by Acts 1966, No. 371, §1.



RS 17:1321 - Repealed by Acts 2010, No. 500, §1.

PART XIV. LOUISIANA SECULAR EDUCATIONAL

SERVICES LAW

§1321. Repealed by Acts 2010, No. 500, §1.



RS 17:1322 - Repealed by Acts 2010, No. 500, §1.

§1322. Repealed by Acts 2010, No. 500, §1.



RS 17:1323 - Repealed by Acts 2010, No. 500, §1.

§1323. Repealed by Acts 2010, No. 500, §1.



RS 17:1324 - Repealed by Acts 2010, No. 500, §1.

§1324. Repealed by Acts 2010, No. 500, §1.



RS 17:1325 - Repealed by Acts 2010, No. 500, §1.

§1325. Repealed by Acts 2010, No. 500, §1.



RS 17:1371 - Creation of school districts by parish school boards

CHAPTER 3. SCHOOL DISTRICTS

§1371. Creation of school districts by parish school boards

A. Parish school boards may at any time create school districts composed of the parish as a whole or any part or parts thereof and may also, with the consent of the respective school boards of one or more adjoining parishes, create school districts composed of a part of the parish and a part or parts of such adjoining parishes, and shall have complete discretion in the fixing of the boundaries of all such school districts, but may not create a new school district within the parish if such new school district embraces part of any school district already existing within such parish, except as follows:

(1) A school district may be created comprising an entire parish even though there are existing school districts in such parish, and school districts may be created within a school district comprising the entire parish;

(2) A consolidated school district may be created within a parish and may include therein one or more existing school districts, with or without the addition thereto of territory not at the time lying within the boundaries of an existing school district, and school districts may be created with a consolidated school district;

(3) A school district may be enlarged through the addition thereto of territory not at the time lying within an existing district, and the original district and the district as so enlarged shall not be construed to be overlapping districts within the prohibition of this section;

(4) School districts may be created under the provisions of R.S. 17:1372 even though they overlap existing school districts.

(5)(a) In the parishes of Bienville, Claiborne, East Feliciana, Grant, Jackson, West Baton Rouge, West Feliciana, and Winn, a school district may be enlarged through the addition thereto of territory which lies within an existing school district, and the district as so enlarged shall not be construed to be an overlapping district within the prohibition of this Section.

(b) An existing district within the meaning of this Subsection shall be understood to mean a school district theretofore created which has outstanding indebtedness or which has voted an unexpired special tax.

B. In addition, in any parish in which there is only one parish school district governed by a parish school board and only one municipal school district governed by a municipal school board, solely for purposes of the creation of school districts by the parish school board pursuant to the provisions of this section, the said parish school district shall be considered as a school district comprising the entire parish and said parish school board is hereby authorized to create not more than two parish school districts within the said parish school district; provided, however, that should the parish school board of the parish of Ouachita create parish school districts within its existing parish school district, the Ouachita Parish School Board shall create two parish school districts and the center of the Ouachita River running in a north-south direction shall be the dividing line between the two districts. Said school districts shall be created as herein provided and no election shall be required as a condition precedent to the creation of any such school district or districts. Each school district so created shall be a political subdivision of the state and may issue bonds and vote special taxes up to the full amounts permitted by the Constitution of Louisiana. The provisions of this subsection shall not be construed as affecting and shall not be applied in such manner as to affect any municipal school board or municipal school district in any manner whatsoever.

C. No election shall be required as a condition precedent to the creation of any school district. Every school district so created shall be a political subdivision of the state and may issue bonds and vote special taxes up to the full amounts permitted by the Constitution of Louisiana, regardless of whether such school district may lie within the boundaries of a consolidated school district or a school district comprising all of the territory of a parish, and regardless of whether such school district may contain within its boundaries one or more other school districts as permitted by the foregoing provisions of this section.

Amended by Acts 1950, No. 159, §1; Acts 1956, No. 231, §1; Acts 1958, No. 123, §1; Acts 1974, No. 345, §1; Acts 1991, No. 470, §1, eff. July 15, 1991; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:1371.1 - School districts formed under R.S. 17:1371; confirmation

§1371.1. School districts formed under R.S. 17:1371; confirmation

School districts heretofore formed in a manner permitted by R.S. 17:1371 as amended by Act 159 of 1950, are hereby ratified and confirmed, to the same extent as though said authority existed at the time of their formation or establishment.

Added by Acts 1950, No. 159, §2.



RS 17:1371.2 - Proceedings for creation of school districts, incurring of indebtedness, special taxes; confirmation

§1371.2. Proceedings for creation of school districts, incurring of indebtedness, special taxes; confirmation

All proceedings heretofore had by the parish school board of any parish creating or purporting to create any school district in such parish, and any proceedings which may have been heretofore had in any such district for the authorization of bonds, certificates of indebtedness or special taxes, are hereby validated, ratified and confirmed, and each such district is hereby found and declared to be a validly existing school district possessing all powers permitted to be exercised by school districts under the laws of Louisiana. All special taxes so voted at elections in such districts may be levied as authorized in such elections, and any such district which has heretofore voted or authorized the issuance of bonds or certificates of indebtedness which have not yet been issued may proceed with the issuance thereof pursuant to proceedings therefor heretofore taken, as such proceedings now exist or may hereafter be amended by the parish school board.

Added by Acts 1954, No. 303, §1.



RS 17:1372 - Establishment of sub-districts; restrictions; special taxes and bond issues

§1372. Establishment of sub-districts; restrictions; special taxes and bond issues

School sub-districts shall not be created within a school district except as provided in this Section.

A parish school board may, with the approval of the Louisiana State Bond and Tax Board, create a school sub-district within a district whenever the population of such district has suddenly increased by reason of industrial or oil development.

Bond issues and special taxes may be voted in such sub-district in the manner provided by law for school districts.

After the creation of a school sub-district as provided in this Section, the property therein shall be subject to taxation for the retirement and payment of bonds and special taxes previously voted and levied in the old district, and for the retirement and payment of bond issues and special taxes thereafter voted by the qualified voters of the sub-district.



RS 17:1373 - Parish school board as governing body of school districts; authority to hold special school tax elections

§1373. Parish school board as governing body of school districts; authority to hold special school tax elections

The parish school board is the governing body of all school districts created by it and has the power to order, conduct and hold all elections in these districts for purposes of voting special school taxes.

The governing body of a school district composed of parts of two or more adjoining parishes shall be and remain, as long as the school district continues in existence, the parish school board of the parish in which is situated the greatest amount of taxable property as shown by the assessment rolls of the adjoining parishes.



RS 17:1374 - To 1376 Repealed by Acts 1958, No. 123, 2.

§1374. §§1374 to 1376 Repealed by Acts 1958, No. 123, §2.



RS 17:1377 - Validation of existing consolidated districts; proceedings for bond issues

§1377. Validation of existing consolidated districts; proceedings for bond issues

Consolidated school districts created by parish school boards prior to July 28, 1948 are approved, validated and ratified and their legal existence recognized. Any proceedings therefore taken by any parish school board to authorize the issuance of bonds of such consolidated school districts under any laws then existing are approved, validated, and ratified, and such proceedings may be completed under any of those laws that may be applicable.



RS 17:1378 - Assumption by consolidated districts of indebtedness of included districts; election required

§1378. Assumption by consolidated districts of indebtedness of included districts; election required

Any consolidated school district may assume all or any part of the bonded or other indebtedness of any school district included therein at its creation. The assumption must be approved by a majority of the qualified electors of each of the consolidated school districts at an election to be held for the purpose in accordance with the uniform procedure for the conduct of special elections provided for in Act 18 of the First Extraordinary Session of 1975.

Amended by Acts 1975, No. 353, §1.



RS 17:1379 - Consolidation of school systems; call of election

§1379. Consolidation of school systems; call of election

An election shall be called for the purpose of consolidating two or more school systems, in accordance with Article VIII, Section 10(C) of the Constitution of Louisiana, pursuant to an act of the legislature or a resolution adopted by each of the affected school boards. Consolidation of two or more school systems shall be subject to the approval by a majority of the electors voting, in each school system affected, in such election held for this purpose.

Acts 2012, No. 691, §1.



RS 17:1380 - Repealed by Acts 2010, No. 500, §1.

§1380. Repealed by Acts 2010, No. 500, §1.



RS 17:1381 - Repealed by Acts 2010, No. 500, §1.

§1381. Repealed by Acts 2010, No. 500, §1.



RS 17:1382 - Repealed by Acts 2010, No. 500, §1.

§1382. Repealed by Acts 2010, No. 500, §1, eff. .



RS 17:1421 - LOUISIANA STATE UNIVERSITY

CHAPTER 4. LOUISIANA STATE UNIVERSITY

AND AGRICULTURAL AND MECHANICAL COLLEGE

PART I. ORGANIZATION, ADMINISTRATION, AND OPERATION

SUBPART A. GENERAL PROVISIONS

§1421. §§1421 to 1425 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1441 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART B. LOCATION AND PURPOSES

§1441. §§1421, 1422 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1451 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART C. BOARD OF SUPERVISORS

§1451. §§1451, 1452 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1453 - Terms and appointment of members of board

§1453. Terms and appointment of members of board

A. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is created as a body corporate in accordance with the provisions of Article VIII, Section 7 of the Constitution of 1974. The board shall be composed of fifteen members appointed by the governor with the consent of the Senate. Two members shall be appointed from each congressional district and the remaining member or members shall be appointed from the state at large. Each member shall serve a term of six years, which shall expire on June 1 of the sixth year of the term to which he is appointed, or until his successor is appointed and takes office.

B. A vacancy on the board occurring prior to the expiration of the term shall be filled for the unexpired portion of the term within thirty days of the effective date of the vacancy by appointment by the governor, with the consent of the Senate. Within twenty-four hours after being informed of a vacancy on the board, the chairman of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

C. In order to effectuate the provisions of Subsection A hereof, each member of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College whose term had not expired on December 31, 1974, shall become an initial member of the board and shall serve until the term to which he was appointed expires. In addition, not later than ten days after the date of the election of initial members to the Louisiana State Board of Elementary and Secondary Education or, if no election is held, no later than the last day on which initial appointments are required by law to be made by the governor to the State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities, the governor shall appoint, with the consent of the Senate, three initial members for the following terms: (1) one member whose term shall expire June 1, 1978; (2) one member whose term shall expire June 1, 1980, and (3) one member whose term shall expire on June 1, 1976. In making these initial appointments the governor shall, to the extent possible, comply with the provisions of Subsection A hereof.

D. The successor of any member shall be appointed to serve for the remainder of the term of such member. In making such appointment as any vacancy occurs, the governor shall comply with the provisions of Subsection A above until such time as the board includes two members from each congressional district and one or more members at large. As vacancies occur and as terms expire, the governor shall make appointments so as to ensure that each congressional district is represented by not less than two members who are residents of and are domiciled in such district. Thereafter, the successor of each member, with the exception of the member or members at large, shall be a citizen and resident of the same congressional district as the member replaced.

E. The governor must make his nominations to fill all existing vacancies on the board and submit such nominations to the Senate for confirmation not later than the tenth day of June of each year.

F. The first meeting of the board created in this Section shall be held within ten days after the promulgation of the returns of the election for which provision is made in R.S. 17:22(B), or if no such election is held, within ten days after the appointment by the governor of initial members of the board and of the Louisiana State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities as provided by law. In no event shall the first meeting of the board be held later than May 10, 1975.

G. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College created by Section 7 of Article XII of the Louisiana Constitution of 1921 shall continue to exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law until the first meeting of the board created in this Section is held. Should a vacancy occur on the board of supervisors created by the 1921 Constitution after midnight of December 31, 1974 and prior to the first meeting of the board created herein, it shall be filled by appointment by the governor, but any member so appointed shall serve only for such time and for such purposes as are provided in this Subsection and shall not be considered as a member whose term had not expired on December 31, 1974.

H. On and after the date of the first meeting of the board, the obligations heretofore incurred by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College created by Article XII, Section 7 of the Constitution of 1921 in connection with any contract or agreement shall be preserved and discharged by the board created in this Section. All of these obligations and all books, papers, records, money and other property heretofore owned, possessed, controlled or used by the former board in the exercise of its functions and, to the extent practicable and necessary, all employees heretofore engaged in the performance of the functions of the former board are hereby transferred to the board created in this Section, effective on the date of the first meeting of the board and subject to all applicable state civil service rules and regulations and those of the applicable employees' retirement systems.

Amended by Acts 1974, Ex.Sess., No. 5, §1, eff. Jan. 1, 1975; Acts 1978, No. 52, §1, eff. June 7, 1978; Acts 2012, No. 803, §3, eff. Dec. 10, 2012.



RS 17:1454 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

§1454. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1455 - Meetings of board; quorum and vote for official action

§1455. Meetings of board; quorum and vote for official action

A. The board shall hold at least one regular meeting in each quarter of each calendar year. Other regular meetings and special meetings may be called and held as provided in the bylaws, or by any rule, regulation or resolution adopted by the board. The board shall fix the time and determine the place of all meetings.

B. Ten members of the board, eligible to vote, shall constitute a quorum for the transaction of official business. Notwithstanding the provisions of R.S. 17:3356, or of any other law to the contrary, official action of the board shall require the favorable vote of a majority of the members present and voting, and in any event the favorable vote of at least seven members must be cast in favor of any such action. Voting by proxy is prohibited.

Amended by Acts 1976, No. 135, §1, eff. July 1, 1976; Acts 1978, No. 52, §2, eff. June 7, 1978; Acts 1997, No. 543, §1, eff. July 3, 1997.



RS 17:1456 - Officers and employees of the board

§1456. Officers and employees of the board

At its first regular meeting in the third quarter of each calendar year the board shall elect from its voting membership a chairman and a vice-chairman, who shall also be chairman-elect, and may elect such other officers as it may deem necessary. Each officer shall serve for a term of one year or until his successor is duly elected, qualified and inducted into office.

The chairman shall preside over all meetings of the board, and shall appoint the members of all committees. In the absence of the chairman, his duties shall be performed by the chairman-elect.

The secretary to the board, designated in accordance with the provisions of R.S. 17:3302, shall be responsible for keeping the minutes of the meetings of the board and its committees and shall be the custodian of the seal of the university and of all the records of the board. The board shall appoint suitable persons, who are not members of the board, to act as its administrative secretary and its assistant administrative secretary. The administrative secretary shall have custody, under the supervision and control of the secretary, of the seal and records of the board. The administrative secretary shall cause to be filed, indexed and preserved the minutes, papers and documents pertaining to the business, affairs and proceedings of the board and of its committees.

Copies of all minutes, papers and other documents of the board or of its committees may be certified to be true and correct copies thereof by the chairman, the secretary, the administrative secretary or the assistant administrative secretary.

Amended by Acts 1976, No. 135, §1, eff. July 1, 1976.



RS 17:1457 - To 1462 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

§1457. §§1457 to 1462 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1471 - To 1474 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART D. UNIVERSITY OFFICERS AND FACULTY

§1471. §§1471 to 1474 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1491 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

PART II. DIVISIONS, BRANCHES AND DEPARTMENTS

SUBPART A. GENERAL PROVISIONS

§1491. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1492 - Louisiana Geological Survey

§1492. Louisiana Geological Survey

The Louisiana Geological Survey shall be located at Louisiana State University and Agricultural and Mechanical College and shall be a part of that institution. The Louisiana Geological Survey shall maintain current surface and subsurface geological surveys of the entire state and shall work in cooperation with other state entities and other political subdivisions as appropriate and required by law.

Acts 1997, No. 239, §1.



RS 17:1501 - Louisiana State University at Alexandria; governance; location

SUBPART B. LOUISIANA STATE UNIVERSITY AT ALEXANDRIA

§1501. Louisiana State University at Alexandria; governance; location

Louisiana State University at Alexandria is an institution within the Louisiana State University system and under the supervision and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as provided in R.S. 17:3215. This school shall be located in the vicinity of the city of Alexandria, Rapides Parish, Louisiana.

Amended by Acts 2001, No. 402, §1, eff. June 14, 2001.



RS 17:1501.1 - Louisiana State University at Alexandria; baccalaureate degrees authorized

§1501.1. Louisiana State University at Alexandria; baccalaureate degrees authorized

A. The Board of Regents may provide for the conversion of Louisiana State University at Alexandria to an institution offering baccalaureate degrees.

B. Louisiana State University at Alexandria is recognized and defined as an institution offering baccalaureate degrees. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Regents shall provide for implementation accordingly, subject to the provisions of this Section.

Acts 2000, 2d Ex. Sess., No. 4, §1, eff. June 28, 2000; Acts 2001, No. 402, §1, eff. June 14, 2001.



RS 17:1501.2 - Tuition and attendance fee amounts; Louisiana State University at Alexandria

§1501.2. Tuition and attendance fee amounts; Louisiana State University at Alexandria

In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5), 3351.1, and 3351.5, and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following tuition and attendance fee amounts for students, as applicable, at Louisiana State University at Alexandria:

(1) A tuition amount of nine hundred seventy-three dollars per semester effective for the Fall, 2003 semester and an additional increase of one hundred sixty-seven dollars per semester effective for the Fall, 2004 semester and thereafter.

(2) Effective for the Fall, 2003 semester and thereafter:

(a) A registration fee of fifteen dollars.

(b) A laboratory fee of ten dollars per laboratory course hour.

(c) A one-time international student fee of sixty dollars.

Acts 2003, No. 1023, §1, eff. July 2, 2003.



RS 17:1502 - DEAN LEE AGRICULTURAL CENTER

SUBPART B-1. DEAN LEE AGRICULTURAL CENTER

§1502. Name of school

The Louisiana State University School of Vocational Agriculture at Chambers in Rapides Parish, Louisiana, shall hereafter be known as the "Dean Lee Agricultural Center".

Added by Acts 1956, No. 57, §1.



RS 17:1503 - Funds

§1503. Funds

All funds appropriated to or available for use by the Louisiana State University School of Vocational Agriculture are hereby transferred to and shall be used by the Dean Lee Agricultural Center.

Added by Acts 1956, No. 57, §2.



RS 17:1511 - College established; four-year college curriculum

SUBPART C. LOUISIANA STATE UNIVERSITY IN SHREVEPORT

§1511. College established; four-year college curriculum

A. There is hereby established, in accordance with the approval thereof granted by the Louisiana Coordinating Council for Higher Education in January, 1972, as a branch or extension of Louisiana State University and Agricultural and Mechanical College, a four-year college which shall be located in the Shreveport-Bossier City area, and shall be designated as Louisiana State University in Shreveport.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is authorized and directed to evolve and effectuate such plans as are necessary to convert the existing two-year institution located in the Shreveport-Bossier City area and designated as Louisiana State University in Shreveport as a four-year institution of higher learning.

C. REPEALED BY ACTS 1991, NO. 14, §1.

Added by Acts 1964, No. 41, §1. Amended by Acts 1972, No. 66, §1; Acts 1991, No. 14, §1.



RS 17:1512 - Location; land acquisition and construction

§1512. Location; land acquisition and construction

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall determine the location for the college, shall acquire the necessary land therefor and shall construct, equip and furnish the buildings necessary therefor.

Added by Acts 1964, No. 41, §2.



RS 17:1513 - Administration

§1513. Administration

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the college.

Added by Acts 1964, No. 41, §3.



RS 17:1516 - Creation; administration

SUBPART C-1. LOUISIANA STATE UNIVERSITY

HEALTH SCIENCES CENTER--SHREVEPORT

§1516. Creation; administration

A. The Louisiana State University Health Sciences Center at Shreveport is hereby created and established at Shreveport, Louisiana.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the affairs of the institution herein provided for.

Added by Acts 1965, No. 2, §§1, 2; Acts 2005, No. 145, §1, eff. July 1, 2005.



RS 17:1517 - Louisiana State University and Agricultural and Mechanical College Medical School at Shreveport; Louisiana State University Health Sciences Center at Shreveport; composition

§1517. Louisiana State University and Agricultural and Mechanical College Medical School at Shreveport; Louisiana State University Health Sciences Center at Shreveport; composition

A. Louisiana State University Hospital at Shreveport is hereby merged with the Louisiana State University Health Sciences Center at Shreveport, Louisiana. Said health sciences center shall be maintained as a teaching institution and as an institution for the reception and medical and surgical treatment of the indigent and medically underserved in Louisiana.

B. The funds, property, obligations, and functions of the Louisiana State University Health Sciences Center at Shreveport, including the Louisiana State University Hospital at Shreveport are hereby transferred to and vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College which shall administer the affairs of the health sciences center herein provided.

C. The present membership of the Board of Directors of the Confederate Memorial Medical Center is hereby terminated and said board of directors abolished in its entirety and the powers and duties of the board and the direction and management of the Confederate Memorial Medical Center at Shreveport are hereby transferred to and vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

D. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as a body corporate shall have authority to exercise all power to direct, control, supervise, and manage the Louisiana State University Hospital at Shreveport, including but not limited to the following:

(1) To order, establish, alter and put into execution all bylaws and ordinances which the board thinks best suited to the interests and better regulation of said hospital;

(2) To appoint the several persons the board finds necessary for the service of the hospital and to fix their compensation;

(3) At each meeting to appoint a committee who shall visit and inspect the hospital and who shall enforce the execution of the regulations of the board; and

(4) To deliver to the legislature, within the first ten days of each regular session:

(a) a copy of the descriptive list of each patient for the preceding year;

(b) a statement exhibiting the nature of the diseases attended to at the hospital for the preceding year, including the number of patients admitted, the number of persons dead, cured or discharged from the hospital for any other cause, the number of them born therein and the number remaining in the hospital; and

(c) a detailed statement of the receipts and expenditures of the preceding year and all such other information as the board may think proper.

E. The board of supervisors shall manage and administer the affairs of the hospital and may:

(1) Repair, improve, rent or lease its property, of whatever nature and kind, and enter into any kind or nature of contracts, for the best advantage of the institution;

(2) Accept, in behalf of the hospital, all donations and legacies, under any and all title whatsoever, which may be made by private or public instrument of writing by codicil, will, or in any other manner; provided that the title to any property, real or personal, purchased for the use of or donated to and accepted for the use of the hospital shall vest in and belong to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, for the sole and exclusive use and benefit of the Louisiana State University and Agricultural and Mechanical College Medical School in Shreveport; or

(3) By vote of two-thirds of the members of the board, sell so much of the property as may be necessary to purchase, build or improve a hospital of dimensions and size adequate to the object of the institution.

F. This transfer and merger shall become effective on October 1, 1976.

Added by Acts 1976, No. 470, §1; Acts 2001, No. 1032, §6; Acts 2005, No. 145, §1, eff. July 1, 2005.



RS 17:1517.1 - Louisiana State University Health Sciences Center at Shreveport; utilization of hospital revenues

§1517.1. Louisiana State University Health Sciences Center at Shreveport; utilization of hospital revenues

In the event that the Louisiana State University Hospital at Shreveport generates revenues for the provision of health care services to patients in excess of hospital-based expenditures during the course of a state fiscal year, amounts in excess of thirty million dollars shall not be utilized to fund the non-hospital expenditures of the Louisiana State University Health Sciences Center at Shreveport during that fiscal year.

Acts 2008, No. 562, §1, eff. July 1, 2009.



RS 17:1518 - E.A. Conway Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

§1518. E.A. Conway Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

A.(1) The E.A. Conway Medical Center at Monroe, hereinafter referred to as the "medical center", is hereby merged with and shall become a part of the Louisiana State University Health Sciences Center at Shreveport, hereinafter referred to as the "health sciences center".

(2) The medical center shall be operated primarily for the medical care of the uninsured and medically indigent residents of the state and others in need of medical care and as a teaching institution. "Medically indigent" means any person below two hundred percent of the Federal Poverty Level and uninsured.

B. Management of the medical center shall be the responsibility of the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, which shall have authority to exercise all power to direct, control, supervise, and manage the medical center. As part of the health sciences center, the medical center shall be maintained and operated in the same manner as those components of the health sciences center which provide medical care. The medical center shall have access to all new health care initiatives and enjoy the benefits of technology and equipment acquired for the maintenance or enhancement of the delivery of medical care by organizations comprising the health sciences center.

C. All employees engaged in the performance of duties relating to the functions of the medical center shall become employees of the health sciences center and shall continue to perform their duties and maintain their rights, privileges, and benefits in accordance with all laws, rules, and regulations applicable to civil service employees and employees of the health sciences center. Medical center employees shall be eligible for the same benefits and professional development opportunities as similarly situated employees of the health sciences center.

D. All books, papers, records, money, accounts receivable, actions, and all property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by the medical center are hereby transferred to the health sciences center. For accounting purposes all liabilities, expenses, obligations, accounts receivable, revenues, and similar items shall be deemed to have been transferred to the health sciences center to the same extent as if originally made.

E.(1) The medical center shall be an organizational unit within the health sciences center and shall be a separate line item within the appropriation schedule.

(2) In the event of a budget deficit or fiscal emergency, neither funds nor personnel shall be reduced from either the medical center or the health sciences center to offset or compensate for such deficit or emergency in the other center.

F. Neither the medical center nor the emergency room shall be closed without legislative approval. The health sciences center shall not authorize the medical center to reduce health care services provided by the facility in any manner that causes annual expenditures for the facility to be reduced on an annualized basis by greater than thirty-five percent of the previous year actual spending level. Funding may be provided by any local, regional, state, federal, or private sources to augment existing funding or to restore reduced funding. Legislative approval may be granted by either concurrent resolution or appropriate action in the General Appropriation Act.

G. The medical center shall continue its commitment to collaborate with and support rural physicians and rural hospitals in the northeast Louisiana area by sponsoring continuing medical education, furnishing medical consultation to and with physicians, and rendering other support as may be appropriate, within available resources.

H. The E.A. Conway Medical Center Advisory Council is hereby established. The council shall consist of fourteen members who shall serve without compensation. Each legislator representing the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, or West Carroll shall appoint one member to serve on the advisory council. One member shall be appointed by the hospital administrator. One member shall by appointed by the hospital employee union. Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two successive terms only. The council shall meet at least once in each quarter of each calendar year or upon call of the secretary or chairman. Seven members shall constitute a quorum. The council shall elect from its members a chairman, a vice chairman, and secretary, and such committees as it deems necessary to carry out its duties, each for a term or one year. All meetings of the council shall be public, and except as otherwise provided by law, all records of the council shall be open to inspection. Within thirty days after their appointment, the members of the council shall take an oath, before any person authorized to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state. The domicile of the council shall be in the city of Monroe. The council shall inquire into the needs of the employment service industry, the administration of this Section, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the state, the health of the public, and the welfare and progress of the hospital industry, and confer and advise with the secretary as to how the council may best serve the E.A. Conway Medical Center.

I.(1) This merger shall become effective on July 1, 2003; however, no changes at the medical center, either administrative or fiscal, shall take place prior to such date without the written consent of the chancellor of the health sciences center.

(2) The Health Care Services Division of the Louisiana State University Medical Center shall work with the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, to effectuate a complete and timely transition of the management of the medical center to the health sciences center, including but not limited to the electronic transfer of data or the sale of computerized services by the Health Care Services Division, or both.

Acts 2003, No. 872, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872.



RS 17:1518.1 - Huey P. Long Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

§1518.1. Huey P. Long Medical Center; merger with Louisiana State University Health Sciences Center at Shreveport

A.(1) The Huey P. Long Medical Center in Pineville is hereby merged with and shall become a part of the Louisiana State University Health Sciences Center at Shreveport, hereinafter referred to in this Section as the "health sciences center".

(2) The Huey P. Long Medical Center shall be operated primarily for the medical care of the uninsured and medically indigent residents of the state and others in need of medical care and as a teaching institution. For purposes of this Section, "medically indigent" means any person whose household income is below two hundred percent of the federal poverty level and who is uninsured.

B. Management of the Huey P. Long Medical Center shall be the responsibility of the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, which shall have authority to exercise all power to direct, control, supervise, and manage the medical center. As part of the health sciences center, the Huey P. Long Medical Center shall be maintained and operated in the same manner as those components of the health sciences center which provide medical care. The Huey P. Long Medical Center shall have access to all new health care initiatives and enjoy the benefits of technology and equipment acquired for the maintenance or enhancement of the delivery of medical care by organizations comprising the health sciences center.

C. All employees engaged in the performance of duties relating to the functions of the Huey P. Long Medical Center shall become employees of the health sciences center and shall continue to perform their duties and maintain their rights, privileges, and benefits in accordance with all laws, rules, and regulations applicable to civil service employees and employees of the health sciences center. Huey P. Long Medical Center employees shall be eligible for the same benefits and professional development opportunities as similarly situated employees of the health sciences center.

D. All books, papers, records, money, accounts receivable, accounts payable, payroll payables (benefits), outstanding debt, contractual obligations, actions, and all property of every kind, movable and immovable, real and personal, heretofore possessed, controlled, or used by the Huey P. Long Medical Center are hereby transferred to the health sciences center. For accounting purposes all liabilities at fiscal year end, accounts payable, payroll payables (benefits), outstanding debt, contractual obligations, expenses, obligations at fiscal year end, accounts receivable at fiscal year end, revenues, and similar items shall be deemed to have been transferred to the health sciences center to the same extent as if originally made. All outstanding cost reporting and Uncompensated Care Cost (UCC) receivables and payables from current and prior year activity shall transfer to the health sciences center.

E.(1) The Huey P. Long Medical Center shall be an organizational unit within the health sciences center and shall be a separate line item within the appropriation schedule.

(2) In the event of a budget deficit or fiscal emergency, neither funds nor personnel shall be reduced from either the Huey P. Long Medical Center or the health sciences center to offset or compensate for such deficit or emergency in the other center.

F. Neither the Huey P. Long Medical Center nor the emergency room shall be closed without legislative approval. The health sciences center shall not authorize the Huey P. Long Medical Center to reduce health care services provided by the facility in any manner that causes annual expenditures for the facility to be reduced on an annualized basis by greater than thirty-five percent of the previous year actual spending level. Funding may be provided by any local, regional, state, federal, or private sources to augment existing funding or to restore reduced funding. Legislative approval may be granted by either concurrent resolution or other appropriate legislative action in an appropriation act.

G. The Huey P. Long Medical Center shall continue its commitment to collaborate with and support rural physicians and rural hospitals in the central Louisiana area by sponsoring continuing medical education, furnishing medical consultation to and with physicians, and rendering other support as may be appropriate, within available resources.

H.(1)(a) The Huey P. Long Medical Center Advisory Council is hereby established. The council shall consist of fifteen members who shall serve without compensation. One member shall be the chancellor of the health sciences center, or his designee. One member shall be the medical director of the Huey P. Long Medical Center, or his designee. One member shall be the hospital administrator of the Huey P. Long Medical Center, or his designee. One member shall be the dean of the Tulane University School of Medicine, or his designee. One member shall be appointed by the hospital employee union. The chancellor of the health sciences center shall appoint ten members to the advisory council as follows:

(i) One member shall be appointed from a list of nominees, who are domiciled in Avoyelles Parish, submitted by the state legislators who represent such parish.

(ii) One member shall be appointed from a list of nominees, who are domiciled in Catahoula Parish, submitted by the state legislators who represent such parish.

(iii) One member shall be appointed from a list of nominees, who are domiciled in Concordia Parish, submitted by the state legislators who represent such parish.

(iv) One member shall be appointed from a list of nominees, who are domiciled in Grant Parish, submitted by the state legislators who represent such parish.

(v) One member shall be appointed from a list of nominees, who are domiciled in LaSalle Parish, submitted by the state legislators who represent such parish.

(vi) Three members shall be appointed from a list of nominees, who are domiciled in Rapides Parish, submitted by the state legislators who represent such parish.

(vii) One member shall be appointed from a list of nominees, who are domiciled in Vernon Parish, submitted by the state legislators who represent such parish.

(viii) One member shall be appointed from a list of nominees, who are domiciled in Winn Parish, submitted by the state legislators who represent such parish.

(b) Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two consecutive terms only.

(c) The council shall meet at least once in each quarter of each calendar year or upon call of the chairman. Eight members shall constitute a quorum. The council shall elect from its members a chairman, vice chairman, and secretary, and such committees as it deems necessary to carry out its duties, each for a term of one year. The council shall be subject to the Open Meetings Law (R.S. 42:11 et seq.) and the Public Records Law (R.S. 44:1 et seq.).

(d) Within thirty days after their appointment, the members of the council shall take an oath, before an officer authorized by law to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state.

(e) The domicile of the council shall be in the city of Pineville.

(2) The council shall:

(a) Inquire into the needs of the population and health care providers in the catchment area, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the catchment area, the health of the public in this area, and the welfare and progress of the hospitals in the catchment area.

(b) Confer and advise the hospital administrator as to how the council may best serve the Huey P. Long Medical Center.

I.(1) This merger shall become effective on July 1, 2007; however, no changes at the Huey P. Long Medical Center, either administrative or fiscal, shall take place prior to such date without the written consent of the chancellor of the health sciences center.

(2) The health care services division (HCSD) of the Louisiana State University Health Sciences Center at New Orleans shall work with the Louisiana State University Health Sciences Center at Shreveport, office of the chancellor, to effectuate a complete and timely transition of the management of the Huey P. Long Medical Center to the health sciences center, including but not limited to the electronic transfer of data or the sale of computerized services by the HCSD, or both.

(3) Louisiana State University Health Sciences Center at Shreveport and HCSD of the Louisiana State University Health Sciences Center at New Orleans jointly shall prepare and agree to a memorandum of understanding (MOU) to effect an orderly, fair, and equitable transfer of all Huey P. Long Medical Center activity from HCSD of the Louisiana State University Health Sciences Center at New Orleans to the Louisiana State University Health Sciences Center at Shreveport. The MOU shall allow for the reimbursement of transition expenses of the Louisiana State University Health Sciences Center at New Orleans and HCSD of the Louisiana State University Health Sciences Center at New Orleans during the transition period. The transition shall be completed no later than one hundred eighty days following the beginning of the fiscal year, taking into consideration the transfer of the information technology systems; the activity centered on the fiscal year end close, annual financial report preparation, and the cost report preparation; and other operational transitional issues. The MOU shall be presented to and approved by the Senate Committee on Health and Welfare and the House Committee on Health and Welfare upon its completion and prior to the parties entering into the MOU.

J. Notwithstanding any other law to the contrary, the health sciences center shall in all cases give preference to individuals who are blind, under the administration of the Louisiana Workforce Commission, and shall work jointly with the Louisiana Workforce Commission to ensure proper operation of vending stands, vending machines, and other small business concessions which are currently in operation on the premises and shall give priority to similar concessions in the future in accordance with R.S. 23:3023. No other vending stands, vending machines, or small business concessions shall be operated on the same premises with vending stands, vending machines, or other small business concessions operated under the provisions of this Subsection. No individual who is blind shall be required to pay any fee, service charge, or equivalent thereof in the operation of a vending stand, vending machines, or other small business concessions in hospitals or the premises transferred pursuant to this Section, nor shall an individual who is blind be disturbed in the security of the operation of the vending stand, vending machine, or small business concession in any way, without reasonable or just cause. The provisions of this Subsection shall not prevent the health sciences center from permitting the operation of gift shops or similar concessions by voluntary organizations which contribute the proceeds to the hospital or which spend the proceeds on behalf of the hospital.

Acts 2007, No. 220, §1, eff. July 2, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2010, No. 861, §8; Acts 2010, No. 939, §1, eff. July 1, 2010.



RS 17:1518.2 - Huey P. Long Medical Center; administration

§1518.2. Huey P. Long Medical Center; administration

The LSU Health Sciences Center at Shreveport, through its chancellor, shall enter into a cooperative endeavor agreement with Tulane University Health Sciences Center to include the current residency program in obstetrics offered by Tulane University Health Sciences Center.

Acts 2007, No. 220, §1, eff. July 2, 2007.



RS 17:1519 - Title

SUBPART C-2. LSU HEALTH SCIENCES

CENTER -- HEALTH CARE SERVICES DIVISION

§1519. Title

This Subpart shall be known as the "Louisiana State University Health Care Services Division Act".

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 872, §1, eff. July 1, 2003; Acts 2003, No. 906, §1, eff. July 1, 2003.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872.



RS 17:1519.1 - Definitions

§1519.1. Definitions

As used in this Subpart, the terms defined in this Section shall have the meanings herein given to them, except where the context clearly indicates otherwise.

(1) "Academic health center" means an organization that has a medical school, one or more other health professional schools or programs, and one or more affiliated teaching hospitals.

(2) "Administrative board" means the administrative board for the Medical Center of Louisiana at New Orleans created by cooperative endeavor agreement pursuant to R.S. 17:1519.9.

(3) "Board" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(4) "Chancellor" means either the chancellor of the LSU Health Sciences Center at New Orleans or the chancellor of the LSU Health Sciences Center at Shreveport. "Chancellors" means both such chancellors.

(5) "Health care services division" or "division" means the organizational unit of the LSU Health Sciences Center at New Orleans comprised of the hospitals and administrative personnel immediately responsible for the operation of the division.

(6) "Huey P. Long Medical Center" means the Huey P. Long Medical Center and any facilities owned or leased by the board to provide services formerly or currently provided by the hospital.

(7) "LSU Health Sciences Center" and "LSU HSC" mean the Louisiana State University Health Sciences Center at New Orleans or the Louisiana State University Health Sciences Center at Shreveport. "LSU Health Sciences Center at New Orleans" and "LSU HSC-NO" mean the Louisiana State University Health Sciences Center at New Orleans. "LSU Health Sciences Center-Shreveport" and "LSU HSC-S" mean the Louisiana State University Health Sciences Center at Shreveport.

(8) "LSU HSC hospitals" means the health care institutions set forth in R.S. 17:1519.2(B), together with all programs and facilities thereof. "LSU HSC-NO hospitals" means all the health care institutions set forth in R.S. 17:1519.2(B)(1), together with all the programs and facilities thereof.

(9) "LSU HSC-S hospitals" means all the health care institutions set forth in R.S. 17:1519.2(B)(3), together with all the programs and facilities thereof.

(10) "Medical Center of Louisiana at New Orleans" means Charity Hospital and the Medical Center of Louisiana at New Orleans including University Hospital at New Orleans.

(11) "University Hospital Shreveport" means Louisiana State University Hospital Shreveport, which merged with the LSU Health Sciences Center at Shreveport pursuant to R.S. 17:1517.

(12) "Medically indigent" means any person whose income is below two hundred percent of the federal poverty level and who is uninsured.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 872, §2, eff. July 1, 2003; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2007, No. 220, §1, eff. July 2, 2007.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872 to the extent in conflict.

NOTE: See R.S. 17:1519(5) as amended by Acts 2003, No. 872, §1, and repeal of R.S. 17:1519.1(B)(4) in Acts 2003, No. 872, §2, all superceded by Acts 2003, No. 906, as provided in Acts 2003, No. 872, §3.



RS 17:1519.2 - State hospitals operated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as part of the Louisiana State University Health Sciences Center

§1519.2. State hospitals operated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as part of the Louisiana State University Health Sciences Center

A.(1) The board shall own and operate the hospitals set forth in Subsection B, and any successor entities, in its discretion, as more specifically provided in this Subpart.

(2) The Board of Regents shall not include the division in either its funding formula or master planning process.

B.(1) The LSU Health Sciences Center-New Orleans shall be responsible for the following hospitals, including all programs and facilities thereof:

(a) Medical Center of Louisiana at New Orleans.

(b) Earl K. Long Medical Center in Baton Rouge.

(c) University Medical Center in Lafayette.

(d) Leonard J. Chabert Medical Center in Houma.

(e) Lallie Kemp Regional Medical Center in Independence.

(f) Bogalusa Medical Center in Bogalusa.

(g) W. O. Moss Regional Medical Center in Lake Charles.

(h) University Medical Center in Baton Rouge.

(i) Repealed by Acts 2007, No. 220, §2, eff. July 2, 2007.

(2) Operation and management of the LSU HSC-NO hospitals shall be the responsibility of the board pursuant to this Subpart.

(3) LSU Health Sciences Center-Shreveport shall be responsible for the following hospitals, including all programs and facilities thereof:

(a) University Hospital Shreveport.

(b) E.A. Conway Medical Center in Monroe.

(c) Huey P. Long Medical Center in Pineville.

(4) Operation and management of the LSU HSC-S hospitals shall be the responsibility of the board pursuant to R.S. 17:1517.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2001, No. 1024, §1, eff. July 1, 2001; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2004, No. 717, §1; Acts 2007, No. 220, §§1 and 2, eff. July 2, 2007.



RS 17:1519.3 - Louisiana State University Health Sciences Center-New Orleans; health care services division organization

§1519.3. Louisiana State University Health Sciences Center-New Orleans; health care services division organization

A. The division and its component hospitals shall be under the immediate direction and control of the LSU HSC-NO subject to the overall direction, supervision, and management of the board.

B. No hospital nor any emergency room may be closed without legislative approval. Such approval may be granted by the legislature either by concurrent resolution or by appropriate action in the General Appropriation Act.

C. The board or the division shall not authorize a hospital to reduce health care services provided by any one of the hospitals of the Health Care Services Division in any manner which causes expenditures of any hospital to be reduced on an annualized basis by greater than thirty-five percent of the previous fiscal year actual spending level. If any services are reduced by greater than fifteen percent in any one year, legislative approval must be obtained before reducing such services greater than fifteen percent in any year for the next three years. Funding may be provided by any local, regional, state, federal, or private sources to augment existing funding or to restore reduced funding.

D. In no event shall emergency medical treatment be denied to anyone in the nearest general hospital owned or operated by the board.

E. Louisiana State University Health Sciences Center-New Orleans shall furnish to the Senate and House committees on health and welfare the same reports that are prepared quarterly and submitted to the Joint Legislative Committee on the Budget. Such reports shall be submitted at the same time that they are made available to the Joint Legislative Committee on the Budget.

F. Louisiana State University Health Sciences Center-New Orleans shall furnish to the Senate and House committees on health and welfare the same reports that are furnished to the Louisiana State University Board of Supervisors. Such report shall be submitted at the same time that they are made available to the Board of Supervisors. Such reports shall include but not be limited to a fiscal year overview and any planned reductions at division hospitals.

G. Louisiana State University Health Sciences Center-New Orleans shall furnish to the Senate and House committees on health and welfare quarterly reports, individually by hospital, on the length of time that patients wait for services provided by the division hospitals.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 141, §1, eff. June 9, 1999; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2001, No. 1024, §1, eff. July 1, 2001; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2004, No. 629, §1.



RS 17:1519.4 - Objects of the Louisiana State University Health Sciences Center in operating the Louisiana State University Health Sciences Center-New Orleans hospitals

§1519.4. Objects of the Louisiana State University Health Sciences Center in operating the Louisiana State University Health Sciences Center-New Orleans hospitals

A. The LSU Health Sciences Centers shall establish an overall role, scope, and mission statement for hospitals of the division consistent with state law and the historical mission of the hospitals of providing medical care to any resident of the state of Louisiana, including the medically indigent and uninsured population.

(1) In developing the role, scope, and mission, the LSU Health Sciences Center-New Orleans shall consult with the respective hospital advisory committees and administrative boards to increase the number of minority doctors, relying on evidence-based guidelines to determine what care is given.

(2) The LSU Health Sciences Center-New Orleans shall submit such recommendations to the board for approval.

B. The objects and purposes of the LSU Health Sciences Center-New Orleans in operating the hospitals of the division shall include:

(1) Providing access to high quality medical care for patients, including the medically indigent and uninsured.

(2) Developing medical and clinical manpower through accredited residency and other health education programs.

(3) Operating efficiently and cost effectively with the revenue it reasonably expects to collect, as reflected in the operating budget approved by the board.

(4) While achieving its objectives, working cooperatively with other health care providers and agencies to improve health outcomes.

C. Those persons who are determined not to be medically indigent or uninsured and who present with non-emergency medical conditions or requiring services not otherwise available shall be admitted on a space available basis and shall be reasonably charged for treatment or service received.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 2001, No. 1024, §§1 and 2, eff. July 1, 2001; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.5 - Powers of board

§1519.5. Powers of board

A. The board as a body corporate shall have authority to exercise all power to direct, control, supervise, and manage the division and the hospitals, including without limitation each of the powers set forth in this Section.

(1) Each such power shall be construed as in addition to and not in limitation of the powers inherent in the board and those set forth elsewhere in this Subpart.

(2) Except as explicitly limited by the board, such powers may be exercised on its behalf by the chancellor of the LSU HSC-NO. The chancellor of the LSU HSC-NO may delegate any such powers to the chief executive officer of the division, who may further delegate them to individual hospital administrators.

B. With respect to its operation of the division and the hospitals, the board shall have and may exercise all of the powers otherwise vested in it. Its powers shall include without limitation the power and right:

(1) To represent the public interest in providing hospital and medical care in the region served.

(2) To make, alter, amend, and implement rules and regulations governing the conduct of any hospital or medical facility under its administration.

(3) To appoint a medical staff for each hospital, in accordance with the hospital's medical staff bylaws.

(4) To appoint standing and special committees that may be necessary or appropriate to carry out the purposes of this Subpart.

(5) To enter into such contracts and agreements with any state or federal agency or instrumentality or any other public or private party as may be necessary to procure aid, grants or other funding to assist the division and the hospitals in carrying out the purposes of this Subpart.

(6) To perform comprehensive health planning in cooperation with other public or private institutions and agencies engaged in providing hospital and other health services to residents of the state.

(7) To provide for coordination in the delivery of services provided by the LSU HSC-NO with those services provided by the Department of Health and Hospitals, local health departments, federally qualified health centers, and other providers.

(8) To perform other acts necessary or appropriate in order for the hospitals to qualify for accreditation by appropriate accrediting bodies, including the Joint Commission on Accreditation of Healthcare Organizations.

(9) To operate or participate in managed care organizations or systems, including without limitation a Medicaid managed care plan and to operate or participate in conformity with federal managed care regulations and standards including but not limited to the regulations and standards for capital solvency, claims payments, and medical management, and to enter into contracts or create new entities as necessary to do so.

(10) To perform any other acts necessary or appropriate for the carrying out of the objects and purposes of this Subpart.

C. The board shall be subject to the laws relating to state procurement systems for supplies, equipment, and services and for professional, personal, consulting, or social services as stated in R.S. 39:1551 et seq. Furthermore, in accordance with R.S. 23:3023(A), the division shall in all cases give preference to individuals who are blind, under the administration of the Louisiana Workforce Commission, in the operation of vending stands, vending machines, and small concessions. No other vending stands, vending machines, or small concessions shall be operated on the same premises, nor shall any blind vendor be required to pay any fee, service charge, or equivalent thereof for the operation of a vending stand, vending machine, or other small concession.

D. The board, or on its behalf the division, shall continue to enter into annual affiliation or other such agreements with other academic health centers or institutions that wish to continue such agreements.

(1) Based upon the allocation of medical education resources as provided by R.S. 36:254(A)(14), the board, through the division, shall enter into annual agreements with other academic health centers or other institutions that have historically provided medical education services for a hospital.

(a) Notwithstanding any other provision of this Subpart, the physicians, medical residents, and fellows of such an academic health center or institution shall have access to the respective hospital as provided in such agreement.

(b) Such access shall include the right of the members of the faculty or staff of the academic health center or institution who are on the medical staff of the hospital to admit patients to the respective hospital and afford the academic health center or institution the availability of house officer training positions at the hospital as provided in the agreement.

(2) The physician members of each such academic health center or institution shall provide supervision of its house officers at the respective hospital and shall provide professional services to the hospital, and the academic health center or institution shall be entitled to reimbursement for the services of its physicians, residents, and fellows, all as provided in the annual agreement.

(3) Any academic health center, institution, or any of their physicians who treat patients at a hospital may bill third party payers, including the Medicare and Medicaid programs, for patient care services provided by such academic health center, institution, or physician or may receive payment for such services billed and collected by the hospital for such services in accordance with the annual agreement.

(4) Notwithstanding any provisions of this Subpart to the contrary, the board shall respect the historic relationship between Leonard J. Chabert Medical Center and the Alton Ochsner Medical Foundation in medical residency and fellowship educational programs. The board shall continue, in accordance with this Subpart, to enter into annual agreements with Alton Ochsner Medical Foundation under which Alton Ochsner Medical Foundation shall continue to direct the medical residency and fellowship educational programs conducted at Leonard J. Chabert Medical Center.

E. Nothing in this Subpart shall restrict the authority inherent in the board or otherwise conveyed to it by law.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2010, No. 939, §1, eff. July 1, 2010.



RS 17:1519.6 - Funding and budget

§1519.6. Funding and budget

A. The health care services division shall be an organizational unit within the LSU HSC-NO and shall be budgeted as a single appropriation separate and distinct from the appropriation or budget for any other institution or school under the supervision and management of the board. The appropriation for the health care services division shall only indicate the amount of state general fund dollars appropriated to this schedule and shall exclude state general funds for Medicaid and Medicaid-Uncompensated Care. All other funds generated by hospital operations shall be deposited directly into the Health Care Services Fund without appropriation. Funds from other institutions, schools, or divisions under the management of the board shall not be used to offset any deficit which may occur within the health care services division, and, conversely, funds from the health care services division shall not be used to offset any deficit which may occur within other institutions, schools, or divisions under the management of the board.

B. The LSU Health Sciences Center-New Orleans is authorized to establish and maintain such funds for the division as the board deems appropriate.

C. Revenues from the Medicaid program for Medicaid costs included in the operating budget for hospitals operated by the LSU Health Sciences Center-New Orleans and the LSU Health Sciences Center-Shreveport shall not exceed the amount of such revenues which are budgeted and allocated for such purpose in the Medicaid budget until implementation by the Department of Health and Hospitals of a common Medicaid payment methodology for all state and nonstate acute care hospitals. To ensure compliance with the Rural Hospital Preservation Act, any Medicaid common payment methodology applicable to a rural hospital as defined in R.S. 40:1300.143(3) shall maximize Medicaid reimbursement as required by R.S. 40:1300.144(A)(2). If the amount of such revenues budgeted and allocated for such purpose in the Medicaid budget is revised during a fiscal year, the Department of Health and Hospitals shall notify the board of such revision. Upon receipt of the notification, the board shall adjust the operating budget for these hospitals which adjustment shall be in conformity with the revision.

D. The LSU Health Sciences Center shall continue its commitment to collaborate with and support rural physicians and rural hospitals throughout Louisiana through sponsoring continuing medical education, furnishing medical consultation to physicians, and rendering other support as may be appropriate, within available resources. Notwithstanding any other provision of law to the contrary, the LSU Health Sciences Center-New Orleans nor any subdivision or affiliate thereof, either directly or indirectly through their medical staff members, faculty practice plan members, employees, independent contractors, agents or assigns shall undertake to offer in any parish a health care service provided at the time by a rural hospital in that parish without first consulting with each such rural hospital in the parish, and affording each such rural hospital the maximum practical opportunity to participate in the provision of such health care services. For the purposes of this Subsection, "rural hospital" means a hospital defined in the Rural Hospital Preservation Act.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 141, §1, eff. June 9, 1999; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 906, §1, eff. July 1, 2003; Acts 2004, No. 629, §1; Acts 2005, No. 182, §1, eff. June 28, 2005; Acts 2005, No. 328, §1; Acts 2006, No. 521, §1.

NOTE: See Acts 2005, No. 182, §4, which provides that the provisions of the Act supersede the provisions as enacted by Acts 2005, No. 328 to the extent that they conflict.



RS 17:1519.7 - Hospital advisory committees

§1519.7. Hospital advisory committees

A. A community advisory committee shall represent each area served by a hospital in the division, and the board may establish other hospital committee structures in its discretion. The board shall establish bylaws to govern community advisory committees and any other hospital committee structure and shall set terms of office for committee members.

B. The board, upon recommendation of the division, shall appoint members to the community advisory committees as the board deems appropriate. Such appointments shall be submitted to the Senate for confirmation.

C. In selecting community advisory committee members, an effort shall be made to reflect the demographic diversity of the community the hospital serves including age, gender, race, and other relevant factors. The board shall solicit and accept nominations from the community at large and from organizations representing community interests, including without limitation health professionals, religious and community leaders, consumer advocates, and consumers of hospital services.

D. Each community advisory committee shall select its own officers. Community advisory committee members shall serve without remuneration, but may be reimbursed for expenses directly related to their service on the committee in accordance with state travel regulations established by the division of administration.

E. Each community advisory committee shall perform the following functions:

(1) Assess unmet health needs within the community and make recommendations on ways to meet such needs.

(2) Review the performance of the hospital in meeting its established patient care goals and make recommendations on improving performance, increasing the number of minority doctors, relying on evidence-based guidelines to determine what care is given and revising goals as needed.

(3) Review plans that would result in changes in health services that would be available in the community and recommend changes as needed.

(4) Review proposed agreements with other providers of health care services that might impact the accessibility or quality of health care services in the hospital and recommend changes as needed.

(5) Safeguard the patient care mission of its respective hospital.

(6) Work with the local hospital administration and the board to educate the community about the role, functions, and impact of the hospital.

(7) Perform such other duties as the board shall determine.

F. Each committee may provide recommendations to the administration of the hospital or hospitals which it advises, to the division, to the LSU HSC-NO, or to the board as the committee deems appropriate. If the committee believes that proposed changes in health care services would undermine access in the community to needed health services or would undermine the quality of patient care, the committee shall send a resolution indicating its objections to the board.

G. Each community advisory committee shall receive staff support from the division. Such support will include a staff member selected by the hospital in consultation with the committee. Such support shall include the provision of health information such as the Health Care Report Card, parish health profiles, and other timely, accurate, and relevant information from the Department of Health and Hospitals and other sources as requested by the members of the community advisory committee.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.8 - Audit and reporting requirements

§1519.8. Audit and reporting requirements

A. The division will engage in audits of its financial transactions under the same terms and with the same frequency as other components of the Louisiana State University system.

B. The division will issue routine reports of its operations under the same terms and with the same frequency as other components of the Louisiana State University system, or as otherwise required of all hospitals licensed by the Department of Health and Hospitals.

C. Beginning July 1, 2003, the division shall report to the Joint Legislative Committee on the Budget and the Department of Health and Hospitals quarterly on the division's actual and projected expenses and revenues. The reports shall include, for each hospital and the executive administration and general support program, a complete and detailed accounting on a cash basis of all revenues by source, including but not limited to, state general fund, Medicaid, Medicaid-Uncompensated Care, Medicare, self-pay and commercial insurance, federal grants, and receipts from any other public or private entity, and all expenditures for the prior quarter in a form and manner approved by the Joint Legislative Committee on the Budget. The reports shall also include, for each hospital and the executive administration and general support program for the current quarter and the next three quarters, projections of the costs that will be eligible for reimbursement from Medicaid payments or uncompensated care payments to be made by the Department of Health and Hospitals.

Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.9 - Medical Center of Louisiana at New Orleans; administration

§1519.9. Medical Center of Louisiana at New Orleans; administration

A. The LSU Health Sciences Center-New Orleans, through its chancellor, shall continue to enter into a cooperative endeavor agreement with Tulane University Health Sciences Center, through its senior vice president, and the secretary of Department of Health and Hospitals, or his designee, for the administration of the Medical Center of Louisiana at New Orleans. For purposes of this Section, administration shall include budgets, staffing, medical services, contracting, and other administrative services. It also shall include distribution of graduate medical education resources for the Medical Center of Louisiana at New Orleans, except as provided in R.S. 36:254(A)(14).

B. Any such cooperative endeavor agreement shall include the establishment of an administrative board.

(1) Notwithstanding the provisions of R.S. 42:1101 et seq., the administrative board shall be comprised of fifteen representatives, three from the LSU HSC-NO, three from the Tulane University Health Sciences Center, three from Xavier University, three from the Department of Health and Hospitals, one each from Dillard University and Southern University at New Orleans, which collectively shall have one vote, and the chief executive officer of the division, who will serve as an ex officio non-voting member. Each institution shall have one vote with the exception of Dillard University and Southern University at New Orleans. Each administrative board member shall have a fiduciary duty to the Medical Center of Louisiana at New Orleans.

(2) The administrative board shall have policymaking authority for the administration of the Medical Center of Louisiana at New Orleans.

C. The cooperative endeavor agreements shall require that policymaking decisions by the administrative board require unanimous vote of the institutions represented on the administrative board prior to implementation.

D. Policymaking decisions or recommendations can include:

(1) The hiring and firing of the chief executive officer for the Medical Center of Louisiana at New Orleans.

(2) The hiring and firing of the medical director for the Medical Center of Louisiana at New Orleans.

(3) The addition, reduction, discontinuation, or transfer of medical services.

(4) The establishment and maintenance of practices and procedures to ensure compliance with the standards set by the Joint Commission on Accreditation of Healthcare Organizations.

(5) The establishment and maintenance of practices and procedures designed to meet requirements of medical school accrediting bodies and graduate medical education accrediting bodies.

(6) Annual distribution of house staff and faculty resources between the LSU HSC-NO and Tulane University Health Sciences Center.

(7) The establishment of any contract or affiliation for medical services or medical education.

(8) Amendments to the medical staff bylaws and hospital policies and procedures.

(9) Any expenditures for new or expanded major clinical educational research programs.

E. Notwithstanding the provisions of this Section, changes in the responsibility for providing anesthesiology, radiology, and pathology shall require the approval of the board through the chancellor of the LSU HSC-NO.

F. Any dispute arising out of matters pursuant to this Section may be referred to non-binding arbitration by any one of the five institutions represented on the administrative board.

(1) One arbitrator shall be selected by each institution represented on the administrative board and those five arbitrators shall name an additional two arbitrators to the panel, one of whom shall serve as chair.

(2) If the panel is unable to make a determination or if any one of the institutions represented on the administrative board is not satisfied with the determination of the panel, any one of the institutions represented on the administrative board may appeal to the commissioner of administration for a final determination.

Acts 2000, 1st Ex. Sess., No. 127, §2, eff. April 19, 2000; Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.10 - Repealed by Acts 2007, No. 220, §2, eff. July 2, 2007.

§1519.10. Repealed by Acts 2007, No. 220, §2, eff. July 2, 2007.



RS 17:1519.11 - E.A. Conway Medical Center; Advisory Council

§1519.11. E.A. Conway Medical Center; Advisory Council

A.(1) E.A. Conway Medical Center Advisory Council is hereby established. The council shall consist of fourteen members who shall serve without compensation. Legislators representing the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll shall each appoint a member to serve on the advisory council. One member shall be appointed by the hospital administrator. One member shall be appointed by the hospital employee union.

(2) Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two successive terms only.

(3) The council shall meet at least once in each quarter of each calendar year or upon call of the secretary or the chairman. Seven members shall constitute a quorum. The council shall elect from its members a chairman, a vice chairman and secretary, and such committees as it deems necessary to carry out its duties, each for a term of one year. All meetings of the council shall be public, and except as otherwise provided by law, all records of the council shall be open to inspection.

(4) Within thirty days after their appointment, the members of the council shall take an oath, before any person authorized to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state.

(5) The domicile of the council shall be in the city of Monroe.

B. The council shall:

(1) Inquire into the needs of the population and health care providers in the catchment area, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the catchment area, the health of the public in this area, and the welfare and progress of the hospitals in the catchment area.

(2) Confer and advise the hospital administrator as to how the council may best serve the E.A. Conway Medical Center.

Acts 2003, No. 906, §1, eff. July 1, 2003.

NOTE: See R.S. 17:1518(H) as enacted by Acts 2003, No. 872, relative to E.A. Conway Medical Center Advisory Council.



RS 17:1519.12 - Medical Education Commission

§1519.12. Medical Education Commission

A. There is hereby established the Medical Education Commission within the office of the secretary of the Department of Health and Hospitals.

B. Notwithstanding the provisions of R.S. 42:1101, the Medical Education Commission shall be composed of four members as follows:

(1) The chancellor of the LSU Health Sciences Center-New Orleans or his designee.

(2) The chancellor of the LSU Health Sciences Center-Shreveport or his designee.

(3) The senior vice president for health sciences of Tulane University Health Sciences Center or his designee.

(4) The chief executive officer of the Alton Ochsner Medical Foundation or his designee.

C. The Medical Education Commission shall:

(1) Make recommendations to the secretary of the Department of Health and Hospitals on the distribution of funding for residency positions, residency supervision, and other medical education resources for the LSU HSC hospitals among medical education programs providing services in such hospitals.

(2) Analyze and make recommendations to the secretary of the Department of Health and Hospitals regarding appropriate formulas to be used in calculating the amounts to be paid to a medical institution in support of its training programs in the LSU HSC hospitals.

Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.13 - Repealed by Acts 2013, No. 184, §1.

§1519.13. Repealed by Acts 2013, No. 184, §1.



RS 17:1519.14 - Southern University Planning Council

§1519.14. Southern University Planning Council

A. There is hereby established the Southern University Planning Council within the LSU Health Sciences Center New Orleans-Health Care Services Division.

B. The Southern University Planning Council shall be composed of three representatives from Southern University appointed by the chancellor of Southern University's Baton Rouge Campus, and three representatives from LSU Health Sciences Center New Orleans appointed by its chancellor.

C. The Southern University Planning Council shall meet as often as necessary for the purpose of coordinating nursing and other health training programs at the Earl K. Long Medical Center in Baton Rouge.

Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.15 - Lallie Kemp Regional Medical Center Advisory Council

§1519.15. Lallie Kemp Regional Medical Center Advisory Council

A.(1) Lallie Kemp Regional Medical Center Advisory Council is hereby established. The council shall consist of eleven members who shall serve without compensation. Legislators representing the parishes of St. Helena and Tangipahoa shall appoint nine members to serve on the advisory council. Each legislator representing portions of St. Helena and Tangipahoa parish shall appoint one member. One member shall be appointed by the hospital administrator. One member shall be appointed by the hospital employee union.

(2) Each member of the council shall hold office until the appointment and qualification of his successor. Members shall be appointed for a term of four years. Members may serve two successive terms only.

(3) The council shall meet at least once in each quarter of each calendar year or upon call of the secretary or the chairman. Six members shall constitute a quorum. The council shall elect from its members a chairman, a vice chairman and secretary, and such committees as it deems necessary to carry out its duties, each for a term of one year. All meetings of the council shall be public, and except as otherwise provided by law, all records of the council shall be open to inspection.

(4) Within thirty days after their appointment, the members of the council shall take an oath, before any person authorized to administer oaths, to faithfully and impartially perform their duties. Such oaths shall be filed with the secretary of state.

(5) The domicile of the council shall be in the city of Independence.

B. The council shall:

(1) Inquire into the needs of the population and health care providers in the catchment area, the matter of the policies thereof, and make such recommendations with respect thereto as may be deemed important and necessary for the welfare of the catchment area, the health of the public in this area, and the welfare and progress of the hospitals in the catchment area.

(2) Confer and advise the hospital administrator as to how the council may best serve the Lallie Kemp Regional Medical Center.

Acts 2003, No. 906, §1, eff. July 1, 2003.



RS 17:1519.16 - Employees of Louisiana State University Health Sciences Center medical centers; health care professional employee pools

§1519.16. Employees of Louisiana State University Health Sciences Center medical centers; health care professional employee pools

A. The legislature recognizes that it is important that the LSU HSC medical centers are competitive in employing scarce health care professionals to meet staffing shortages and to supplement the core of permanent classified health care professionals.

B.(1) For the purposes provided in Subsection A of this Section, each LSU HSC medical center may facilitate the employment of health care professionals for the medical center by establishing an unclassified health care professional employee pool, hereinafter in this Section referred to as a "pool". As more specifically provided in this Section and in R.S. 11:162(E) and R.S. 42:398 and 808(D), employees in positions in any such pool shall not be eligible for the same benefits as classified health care professionals.

(2)(a) For purposes of this Section, a "health care professional" shall mean a licensed registered nurse or a licensed practical nurse and such allied health professionals as shall be agreed upon by the particular medical center and the State Civil Service Commission.

(b) For purposes of this Section, an "LSU HSC medical center" shall mean any of the medical centers or hospitals operated by and under the authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as enumerated in R.S. 17:1519.2(B).

C. A pool shall be comprised of unclassified health care professionals employed by a particular LSU HSC medical center for the purposes provided in Subsection A of this Section. The inclusion of a position in a pool shall be subject to the prior approval by the State Civil Service Commission and notification to AFSCME Louisiana Council 17. Approved unclassified pool positions shall not exceed ten percent of full-time equivalencies in any approved category without approval of the state Department of Civil Service and concurrence of AFSCME Louisiana Council 17.

D. If a health care professional will be employed in a pool position, the appointing authority shall provide the prospective employee information about the position as otherwise required by law, including R.S. 11:162(E) and R.S. 42:398 and 808(D).

E. An employee who is employed in a position in a pool may be employed on a full-time or a part-time basis.

Acts 2005, No. 223, §2, eff. July 1, 2005.



RS 17:1519.17 - Louisiana State University Health Sciences Center medical centers' physicians; authority to render certain opinions

§1519.17. Louisiana State University Health Sciences Center medical centers' physicians; authority to render certain opinions

Each licensed physician serving on the staff of any of the Louisiana State University Health Sciences Center medical centers and his full-time supervisory medical staff member, by joint signature, are hereby required, when requested by a social security claimant who is, or who has been, a patient of the physician at such medical center and who has a treating relationship with the patient in the appropriate field and sufficient knowledge to render an opinion, to provide descriptive statements and opinions for the patient with respect to the patient's medical condition, employability, and ability to function, upon which disability determinations may be based. Nothing in this Section shall prohibit a medical center from requiring payment for the medical center's current evaluation and management level services, but no such service shall be denied due to a patient's inability to pay. Nothing in this Section shall prohibit Social Security Administration funding from being used to pay for such services.

Acts 2008, No. 549, §1; Acts 2010, No. 861, §8.



RS 17:1519.17.1 - Physicians of Louisiana State University Health Sciences Center medical centers and clinics; study of prospective requirement to serve on State Medical Disability Board

§1519.17.1. Physicians of Louisiana State University Health Sciences Center medical centers and clinics; study of prospective requirement to serve on State Medical Disability Board

A. There is hereby created within the health care services division a task force to study and make recommendations concerning a prospective requirement for service by state-affiliated physicians on the State Medical Disability Board upon request of the Firefighters' Retirement System.

B. The task force shall be composed of the following six members:

(1) The chairman of the board of trustees of the Firefighters' Retirement System.

(2) The executive director of the Firefighters' Retirement System.

(3) The actuary of the Firefighters' Retirement System.

(4) One member representing the medical school of the Louisiana State University Health Sciences Center at Shreveport.

(5) One member representing the medical school of the Louisiana State University Health Sciences Center at New Orleans.

(6) One member representing the health care services division of the Louisiana State University Health Sciences Center at New Orleans.

C. The purpose of the task force shall be to study a prospective requirement for service by state-affiliated physicians on the State Medical Disability Board upon request of the Firefighters' Retirement System, and to make policy recommendations concerning this prospective requirement to the legislative committees on health and welfare and retirement.

D. The task force shall convene on or before September 1, 2014, and shall terminate on September 1, 2015.

E. No later than sixty days prior to the convening of the 2015 Regular Session of the Legislature of Louisiana, the task force shall submit findings from its study in the form of a written report to the House Committee on Health and Welfare, the Senate Committee on Health and Welfare, the House Committee on Retirement, and the Senate Committee on Retirement.

F. For purposes of this Section, "state-affiliated physician" means any physician licensed to practice medicine by the Louisiana State Board of Medical Examiners who meets either of the following criteria:

(1) Is a member of the faculty of a Louisiana State University Health Sciences Center.

(2) Has admitting privileges or regularly engages in the practice of medicine at any hospital or medical clinic of a Louisiana State University Health Sciences Center medical center and is employed by either of the following:

(a) The state of Louisiana.

(b) A private entity operating a Louisiana State University Health Sciences Center medical center through a cooperative endeavor agreement or other contractual arrangement with the state of Louisiana.

Acts 2014, No. 441, §1.



RS 17:1519.18 - University Medical Center in Lafayette; coordinated school health and wellness centers pilot program

§1519.18. University Medical Center in Lafayette; coordinated school health and wellness centers pilot program

A. The legislature hereby finds and declares that good health is essential to a child's success in school and in life, and that delivery of basic health care and family support services in a school-based setting is a highly practical and fiscally prudent means of achieving positive outcomes in the overall well-being of children, their families, and communities of this state.

B. The University Medical Center in Lafayette is hereby authorized to enter into a cooperative endeavor with the Lafayette Parish School System to develop a pilot program for coordinated school health and wellness centers.

C. The goals of the pilot program shall include, without limitation, the following:

(1) To provide primary care services to students and their family members such that avoidable emergency department utilization is reduced and reliance on costly treatments for preventable conditions diminishes in the community.

(2) To provide incentives which facilitate greater involvement on the part of parents and other family members in the education of children.

(3) To further provide for increased access to preventive care and treatment delivered in schools and other community-based settings.

(4) To optimize Medicaid federal financial participation through provision of primary care.

(5) To adapt successfully to systemic health policy changes during and pursuant to implementation of the Patient Protection and Affordable Care Act (P.L. 111-148) in a manner which maximizes health benefits to children and families.

(6) To design its system of services in such a manner as to facilitate replication of the program by partnerships among other hospitals and schools of this state.

D. No later than six months after commencement of services of the pilot program, and annually thereafter, the University Medical Center in Lafayette, in collaboration with the Lafayette Parish School System and other community partners of the program, shall develop a written report comprising an evaluation of major program aspects and shall submit such report to the House Committee on Education, the Senate Committee on Education, the House Committee on Health and Welfare, and the Senate Committee on Health and Welfare.

E. The pilot program provided for in this Section shall be subject to the availability of funds for such purpose. The source of monies for the pilot program may be any appropriation by the legislature, including federal funds, any public or private donations, gifts, or grants from individuals, corporations, nonprofit organizations, or other business entities, and any other monies which may be provided by law.

F. The pilot program provided for in this Section shall not offer any services, counseling, or referral activities which are prohibited pursuant to the provisions of R.S. 40:31.3(C).

Acts 2012, No. 421, §1.



RS 17:1521 - Establishment

SUBPART D. JUNIOR COLLEGE, EUNICE

§1521. Establishment

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is hereby authorized to establish, as a branch or extension of Louisiana State University and Agricultural and Mechanical College a two-year junior commuters' college which shall be located at Eunice in the Eunice, Crowley, Jennings and Ville Platte area.

Added by Acts 1964, No. 74, §1.



RS 17:1522 - Land acquisition; construction

§1522. Land acquisition; construction

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may acquire the necessary land therefor and shall construct, equip and furnish the buildings necessary therefor.

Added by Acts 1964, No. 74, §2.



RS 17:1523 - Administration

§1523. Administration

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the college.

Added by Acts 1964, No. 74, §3.



RS 17:1531 - Establishment

SUBPART E. JUNIOR COLLEGE IN CATAHOULA, CONCORDIA,

TENSAS, LASALLE, FRANKLIN AND CALDWELL PARISH AREA

§1531. Establishment

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is hereby authorized to establish, as a branch or extension of Louisiana State University and Agricultural and Mechanical College, a two-year junior commuters' college which shall be located in one of the parishes of Catahoula, Concordia, Tensas, LaSalle, Franklin and Caldwell at a location which the board of supervisors determines as in the best interests of the state, after consideration of geographical factors and potential attendance factors.

Added by Acts 1966, No. 163, §1.



RS 17:1532 - Land acquisition; construction

§1532. Land acquisition; construction

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may acquire the necessary land therefor, and shall construct, equip and furnish the buildings necessary therefor.

Added by Acts 1966, No. 163, §1.



RS 17:1533 - Administration

§1533. Administration

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall administer the college.

Added by Acts 1966, No. 163, §1.



RS 17:1541 - Collection and publication of historical records

SUBPART F. DEPARTMENT OF ARCHIVES

§1541. Collection and publication of historical records

The Louisiana State University and Agricultural and Mechanical College may, through its department of archives, receive and collect public records or documents and materials bearing upon the history of the state, edit and publish official records and other historical materials, and make a survey of the official records of the state, its parishes and other subdivisions.



RS 17:1542 - Public officers to turn over documents to department of archives; copies, certification and fees charged

§1542. Public officers to turn over documents to department of archives; copies, certification and fees charged

State, parish and other officials may turn over to the department of archives of Louisiana State University and Agricultural and Mechanical College for permanent preservation therein, any books, records, documents, newspaper files, original papers, or manuscripts not in current use in their offices. When so surrendered, copies therefrom shall be made and certified upon application of any party interested. This certification shall have the same force and effect as if made by the officer originally in custody of them. For each such certification the same fee shall be charged as would have been charged by the official originally having custody of such documents and records, and this fee when collected by the department of archives, shall be remitted promptly to the said official.



RS 17:1543 - Copies of documents in custody of department of archives receivable in evidence

§1543. Copies of documents in custody of department of archives receivable in evidence

Duly certified copies of any book, record, document, newspaper file, original paper, or manuscript in the custody of the department of archives of the Louisiana State University, shall be received in evidence with the same effect as the originals thereof.



RS 17:1551 - Establishment and location

SUBPART G. METROPOLITAN BRANCH OF LOUISIANA

STATE UNIVERSITY AND AGRICULTURAL

AND MECHANICAL COLLEGE

§1551. Establishment and location

There is hereby established, as a branch or extension and as an integral part of Louisiana State University and Agricultural and Mechanical College, a metropolitan commuters college, which shall be located in the greater New Orleans metropolitan area, which shall be known as the University of New Orleans. This college shall at all times be and remain under the control, supervision, and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

Added by Acts 1956, No. 60, §1. Amended by Acts 1966, No. 159, §1; Acts 1975, No. 513, §1.



RS 17:1552 - Acquisition of land and buildings

§1552. Acquisition of land and buildings

The Board of Supervisors of said Louisiana State University and Agricultural and Mechanical College is vested with full authority to determine the location of and acquire the land and buildings deemed necessary for the establishment of such branch.

Added by Acts 1956, No. 60, §2. Amended Acts 1966, No. 159, §1.



RS 17:1553 - Multipurpose assembly center; operational authority; advisory committee

§1553. Multipurpose assembly center; operational authority; advisory committee

Any multipurpose assembly center constructed on the east campus of the University of New Orleans shall be owned by and under the operational authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, which body shall make the facility available to the community at large, and particularly to all educational institutions in the New Orleans area, for academic, cultural, and other appropriate uses.

Acts 1989, No. 662, §2, eff. July 7, 1989.



RS 17:1554 - Senator Nat G. Kiefer University of New Orleans Lakefront Arena

§1554. Senator Nat G. Kiefer University of New Orleans Lakefront Arena

The multipurpose assembly center constructed on the east campus of the University of New Orleans, owned and operated by and under the authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College known as the University of New Orleans Lakefront Arena is hereby designated and shall hereafter be known as the "Senator Nat G. Kiefer University of New Orleans Lakefront Arena".

Acts 1986, No. 603, §1.



RS 17:1555 - Establishment authorized; administration

SUBPART H. JUNIOR COLLEGE, ST. TAMMANY

§1555. Establishment authorized; administration

A. Louisiana State University and Agricultural and Mechanical College is hereby authorized to establish a two-year junior commuters' college which shall be located in the parish of St. Tammany.

B. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is hereby authorized to acquire the necessary land therefor and to construct, equip and furnish the buildings necessary therefor.

C. To authorize the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College to administer the college.

Added by Acts 1966, No. 269, §§1 to 3.



RS 17:1571 - To 1575 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

PART III. LEASE OF UNIVERSITY LANDS

SUBPART A. LEASES TO RELIGIOUS ORGANIZATIONS

§1571. §§1571 to 1575 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1581 - To 1586 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART B. LEASES TO FRATERNAL ORGANIZATIONS

§1581. §1581 to 1586 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1591 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

SUBPART C. LEASE OF MINERAL RIGHTS

§1591. §§1591, 1592 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1601.1 - Pete Maravich Assembly Center

PART IV. MISCELLANEOUS PROVISIONS

SUBPART A. GENERAL PROVISIONS

§1601.1. Pete Maravich Assembly Center

The multipurpose assembly center located on the main campus of Louisiana State University, operated by and under the authority of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, is designated and shall be known hereafter as the "Pete Maravich Assembly Center".

Acts 1988, No. 901, §1.



RS 17:1601.2 - The Louisiana Museum of Natural History

§1601.2. The Louisiana Museum of Natural History

The Louisiana State University Museum of Natural History, including all constituent collections thereof as designated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, is hereby declared to be the official museum of natural history for the state of Louisiana and shall be known as the "Louisiana Museum of Natural History".

Acts 1999, No. 143, §1.



RS 17:1601.3 - Chester Creighton Owen Building; Leesville/Fort Polk campus; Northwestern State University

§1601.3. Chester Creighton Owen Building; Leesville/Fort Polk campus; Northwestern State University

The building known as "Building C" located on the Leesville/Fort Polk campus of Northwestern State University, under the management and supervision of the Board of Supervisors for the University of Louisiana System, is designated and shall be known hereafter as the "Chester Creighton Owen Building".

Acts 2003, No. 37, §1, eff. May 23, 2003.



RS 17:1601.4 - Dr. Leonard C. Barnes Administration Building

§1601.4. Dr. Leonard C. Barnes Administration Building

Notwithstanding the provisions of R.S. 14:316 or any other law to the contrary, the administration building located on the Shreveport campus of Southern University, operated by and under the authority of the Board of Supervisors of Southern University, is designated and shall be known hereafter as the "Dr. Leonard C. Barnes Administration Building".

Acts 2003, No. 330, §1, eff. June 13, 2003.



RS 17:1601.5 - Isaac Greggs Band Hall

§1601.5. Isaac Greggs Band Hall

Notwithstanding the provisions of R.S. 14:316 or any other law to the contrary, the band hall located on Elton C. Harrison Drive on the Baton Rouge campus of Southern University, operated by and under the authority of the Board of Supervisors of Southern University and Agricultural and Mechanical College, is designated and shall be known hereafter as the "Isaac Greggs Band Hall".

Acts 2003, No. 429, §1, eff. June 18, 2003.



RS 17:1601.6 - The Dean Millie M. Charles School of Social Work

§1601.6. The Dean Millie M. Charles School of Social Work

The school of social work building being constructed and located on the north side of Southern University at New Orleans, operated by and under the authority of the Board of Supervisors of Southern University and Agricultural and Mechanical College System, is designated and shall be known hereafter as the "Dean Millie M. Charles School of Social Work".

Acts 2005, No. 108, §1.



RS 17:1601.7 - Dr. Dolores Richard Spikes Honors College Building

§1601.7. Dr. Dolores Richard Spikes Honors College Building

Notwithstanding any provision of law to the contrary, the Honors College building located on B.A. Little Drive on the Baton Rouge campus of Southern University, operated by and under the authority of the Board of Supervisors of Southern University and Agricultural and Mechanical College, is designated and shall be known hereafter as the "Dr. Dolores Richard Spikes Honors College Building".

Acts 2007, No. 350, §1, eff. July 9, 2007.



RS 17:1606 - Medical scholarship; recipient to serve as physician at institution under jurisdiction of department of corrections

SUBPART B. SCHOLARSHIPS

§1606. Medical scholarship; recipient to serve as physician at institution under jurisdiction of department of corrections

Upon the request of the department of corrections, the board of supervisors of the Louisiana State University and Agricultural and Mechanical College shall award annually a four year scholarship to the medical school of the Louisiana State University and Agricultural and Mechanical College. The recipient of any such scholarship may attend the medical school without the necessity of paying tuition, matriculation, registration, laboratory, athletic, medical or other special fees, and may receive a stipend from the board of supervisors. No person shall be awarded any such scholarship unless such person agrees to enter into a contract with the department of corrections to serve as a physician at an institution under the jurisdiction of the department at a rate of pay provided in appropriate civil service pay schedules for a period of two years after such person is awarded a certificate to practice medicine in the state of Louisiana.

Added by Acts 1974, No. 258, §1.



RS 17:1607 - Medical scholarship; recipient to serve as physician at the forensic unit of East Louisiana State Hospital

§1607. Medical scholarship; recipient to serve as physician at the forensic unit of East Louisiana State Hospital

Upon the recommendation of the director of the forensic unit of the East Louisiana State Hospital at Jackson and subsequent approval by the medical school of the Louisiana State University and Agricultural and Mechanical College the board of supervisors of the Louisiana State University and Agricultural and Mechanical College shall award annually a four year scholarship to the medical school of the Louisiana State University and Agricultural and Mechanical College. The recipient of any such scholarship may attend the medical school without the necessity of paying tuition, matriculation, registration, laboratory, athletic, medical or other special fees, and may receive a stipend from the board of supervisors. No person shall be awarded any such scholarship unless such person agrees to serve as a physician at the forensic unit of the East Louisiana State Hospital at Jackson at the rate of pay provided in appropriate civil service pay schedules for a period of two years after such person is awarded a certificate to practice medicine in the state of Louisiana. Any person awarded such a scholarship shall pay back to the state of Louisiana all funds received from such a scholarship if he fails to complete this required two year service or a pro rata percentage of funds received if he completes less than two years service.

Added by Acts 1974, No. 360, §1.



RS 17:1608 - Scholarship awarded by members of public postsecondary education management boards; report

§1608. Scholarship awarded by members of public postsecondary education management boards; report

A. The chief executive officer of each public postsecondary education management board shall annually report to the legislature every scholarship awarded by a member of the management board for the preceding academic year.

B. The report shall be submitted electronically to the president of the Senate and the speaker of the House of Representatives no later than August first of each year. The report shall be a public record. The management board shall contemporaneously make the report available on its website for public inspection.

C. The report shall provide the name of each scholarship recipient, the name of the board member making the award, whether such scholarship consists of a waiver of tuition or a cash award, or both, and the annual dollar value of the scholarship. If the scholarship includes a cash award, the source of such funds shall be identified.

D. The information included in the report shall be considered directory information as defined by the federal Family Educational Rights and Privacy Act, without further limitation by the public postsecondary institution. No other personally identifiable information in the student educational records of a scholarship recipient shall be included in the report, unless authorized by such federal act.

E. The failure to submit the report required by this Section shall suspend the power of all members of the management board to further award any such scholarships until the report has been submitted as required.

F. The provisions of this Section shall be known and may be cited as the Board Scholarship Reporting Act.

Acts 2013, No. 340, §1, eff. June 17, 2013.



RS 17:1611 - Redesignated as R.S. 11:952.1-952.71 pursuant to R.S. 24:253.

PART V. LOUISIANA STATE UNIVERSITY

RETIREMENT SYSTEM

SUBPART A. GENERAL PROVISIONS

§§1611-1644. Redesignated as R.S. 11:952.1-952.71 pursuant to R.S. 24:253.



RS 17:1651 - STATE COLLEGES AND UNIVERSITIES

CHAPTER 5. STATE COLLEGES AND UNIVERSITIES

PART I. LEASE OF GROUNDS OF STATE COLLEGES

TO FRATERNAL AND OTHER ORGANIZATIONS

§1651. §§1651 to 1655 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1671 - Declaration of public need for scholarship assistance; establishment of scholarship program

PART II. STUDENT BENEFITS

SUBPART A. SCHOLARSHIPS

§1671. Declaration of public need for scholarship assistance; establishment of scholarship program

The Legislature declares that although enrollments in institutions of higher education in this state and throughout the nation continue to increase at a rapid pace, and although the state now provides a limited scholarship program for students attending an institution of higher education in Louisiana, there continues to exist an underdevelopment of the state's human talent and resources because of the inability of many able but needy students to finance a higher educational program.

The legislature further declares that the state can achieve its full economic and social potential only if every individual has the opportunity to contribute to the full extent of his capabilities and only if the state assists in removing such financial barriers to his educational goals as may remain after the individual has utilized all resources and work opportunities available to him.

It is therefore the policy of the legislature and the purpose of this subpart to establish, within the limits of appropriations made therefor from time to time by the legislature, a broad scale state scholarship program designed to guarantee that the most able and needy students from all sectors of the state are given the opportunity to continue their program of self improvement in an approved institution of higher education of their choice located in this state.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1672 - Definitions

§1672. Definitions

A. The term "department" shall mean the State Department of Education.

B. The term "approved institutions of higher education" shall mean Centenary College, Dillard University, St. Mary's Dominican College, Holy Cross College, Louisiana College, Loyola University, Tulane University, and Xavier University, all in Louisiana, and all other institutions of higher education in the state, public or private, approved by the department.

C. The terms "scholarship" or "scholarship program" shall mean a scholarship or the scholarship program authorized and established by the provisions of this subpart.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1673 - Scholarship program to be administered by state department of education

§1673. Scholarship program to be administered by state department of education

The scholarship program established and authorized by this subpart shall be administered by the state department of education.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1674 - Powers and duties of department

§1674. Powers and duties of department

Subject to the provisions of this subpart and within the limits of appropriations made by the legislature, the department is authorized and empowered: (1) to prepare and supervise the issuance of public information concerning the scholarship program; (2) to prescribe the form and regulate the submission of applications for scholarships; (3) administer or contract for the administration of such examinations as may be prescribed by the department; (4) select qualified recipients of scholarship grants; (5) award scholarships; (6) accept grants, gifts, bequests and devises of real and personal property for the purposes of the scholarship program; (7) cooperate with approved institutions of higher education in the state and their governing boards in the administration of the scholarship program; (8) make the final decision pertaining to residency of an applicant for scholarship or renewal of scholarship; (9) prescribe the duties and fix the compensation of all such employees; and (10) promulgate reasonable rules and regulations not inconsistent with the provisions of this section relating to the administration of the scholarship program.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1675 - Eligibility for a scholarship

§1675. Eligibility for a scholarship

A person shall be eligible for consideration for a scholarship if:

(1) He is a citizen of the United States;

(2) He has been a resident of the state for three years immediately preceding the date of his application for a scholarship or a renewal of a scholarship;

(3) He meets the admission requirements of the approved institution of higher education of his choice;

(4) He satisfactorily meets the qualifications of financial need, character and academic promise, as well as academic achievement, as established by the department;

(5) He shall not be a major in religious studies or theology.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975.



RS 17:1676 - Recipients and awards of scholarships

§1676. Recipients and awards of scholarships

A. The scholarship recipient shall be free to attend any approved institution of higher education in this state. The institution is not required to accept the scholarship recipient for enrollment, but is free to exact compliance with its own admission requirements, standards, and policies.

B. Scholarship grants shall be made to undergraduate students only.

C. Each scholarship is renewable until the course of study is completed, but not to exceed an additional three academic years beyond the first year of the award. These may not necessarily be consecutive years and the scholarship will be terminated if the student receives his degree in a shorter period of time. Qualifications for renewal will include maintaining satisfactory academic standing, making normal progress toward completion of the course of study, and continued eligibility, as determined by the department.

D. Scholarship awards shall be made without regard to the applicant's race, disability, as defined in R.S. 51:2232(11), creed, color, sex, national origin, or ancestry; and in making scholarship awards, the department shall provide a fair and equitable geographical distribution of the awards and shall treat all approved institutions of higher education in a fair and equitable manner.

E. Scholarship awards shall be limited to the payment of tuition and academic fees and shall not exceed for an academic year the lesser of four hundred dollars or the actual amount of tuition and academic fees payable by the scholarship recipient, which shall not exceed the tuition and academic fees generally charged by the institution to all resident undergraduate students.

F. Payment of scholarships shall be made directly to the institution.

G. In the event that a scholarship recipient transfers from one approved institution of higher education to another, his scholarship shall be transferable only with the approval of the department.

H. Should the recipient terminate his enrollment for any reason during the academic year, the unused portion of the scholarship shall be returned to the department by the institution according to the institution's own policy for issuing refunds.

I. The financial assistance granted herein shall be in addition to any other financial assistance from whatever source.

Added by Acts 1974, No. 695, §1, eff. July 1, 1975; Acts 1993, No. 820, §3.



RS 17:1681 - SPECIAL SCHOLARSHIPS

SUBPART A-1. SPECIAL SCHOLARSHIPS

§1681. Children of police officers and deputy sheriffs; definitions

A. The term police officers shall include only persons employed or engaged as commissioned police officers on a full-time basis by the State of Louisiana or any of its political subdivisions. The term deputy sheriff shall include only persons employed or engaged as commissioned law enforcement officers on a full-time basis by a parish of the State of Louisiana.

B. College or university means any institution of post secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. Room and board charges means the fee or charge for lodging, quarters or food furnished by a college or university, on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

D. Books means text books, reference books, manuals, and other aids to instruction which are required to be purchased by a student in a given course of study.

E. Semester means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

F. Child means the offspring of a police officer or his spouse or a deputy sheriff or his spouse living in the same household with and dependent upon the municipal police officer or deputy sheriff, as the case may be, for support and the offspring of a police officer or deputy sheriff dependent upon him for support, whether or not living in the same household.

Added by Acts 1974, No. 353, §1.



RS 17:1681.1 - Scholarships for children of police officers, deputy sheriffs, or certain probation and parole officers killed or permanently disabled in performance of duty; certain other investigative employees

§1681.1. Scholarships for children of police officers, deputy sheriffs, or certain probation and parole officers killed or permanently disabled in performance of duty; certain other investigative employees

A. Any child of a police officer, deputy sheriff, or adult probation and parole officer within the division of probation and parole of the Department of Public Safety and Corrections who was or is killed or permanently disabled after January 1, 1973, in the course and scope of the performance of his duties as such, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees or other charges for tuition, books, reference manuals, and other aids to instruction required in any undertaken course and room and board as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor's degree offered by such college or university.

B. In no event shall such scholarship exceed eight semesters for any one child.

C. The requirements of and benefits for any child of a law enforcement officer as provided in this Section shall also apply to any child of any state employee who was or is killed after January 1, 2011, in the performance of his duties conducting investigations, serving subpoenas, warrants, pleadings, or other orders of the court, or collecting evidence as provided in R.S. 40:1665.2(B)(20).

Added by Acts 1974, No. 353, §1; Acts 1997, No. 868, §1; Acts 1999, No. 822, §1; Acts 2012, No. 668, §1, eff. June 7, 2012; Acts 2014, No. 158, §§3 and 7.



RS 17:1682 - Children and spouses of firefighters; definitions

§1682. Children and spouses of firefighters; definitions

A. The term "firefighters" shall include (1) all persons employed or engaged on a full-time basis by a governmental subdivision of the State of Louisiana, including any parish or fire protection district, which maintains a full-time regularly paid firefighting force, for firefighting or fire protection duties and services, and (2) all persons engaged as firefighters in firefighting, or fire protection duties and services as a member of a volunteer fire department in any parish or fire protection district, including operators of a fire alarm system when such operators are members of the regularly constituted or volunteer fire department, and including those secretarial and clerical employees and mechanics who are killed in the course and scope of the performance of the duties of a firefighter and are subject to any firefighters' civil service law as established by the constitution or laws of the state of Louisiana.

B. "College or university" means any institution of post secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. "Room and board charges" means the fee or charge for lodging, quarters or food furnished by a college or university, on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

D. "Books" means text books, reference books, manuals or other aids to instruction which are required to be purchased by a student in a given course of study.

E. "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

F. "Child" means the offspring of a firefighter living in the same household with and dependent upon the firefighter for support and the offspring of a firefighter dependent upon him for support, whether or not living in the same household.

G. "Performance of duties as a firefighter" means activities directly related to duties relating to civil disorders, hurricanes and fighting active fires.

H. "Spouse" means the wife or husband of the firefighter who is living in the same household and who is dependent upon the firefighter for support if the firefighter is alive and is permanently disabled as a result of an injury sustained in the performance of his duties as a firefighter. Spouse also means the wife or husband of a firefighter who is deceased and who was living in the same household and was dependent upon the firefighter for support at the time of the injury which occurred in the performance of his duties as a firefighter and which resulted in the firefighter's death.

Added by Acts 1974, No. 262, §1; Acts 2004, No. 697, §1.



RS 17:1682.1 - Scholarships for children of firefighters killed or disabled in performance of duty

§1682.1. Scholarships for children of firefighters killed or disabled in performance of duty

A. Any child of a firefighter injured in the course and scope of the performance of his duties as such, which injury causes death or serious injury resulting in an inability to be employed, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees, tuitions, or other charges, including room and board charges, as long as such child meets the academic requirements and maintains a "C" average for each semester and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of two hundred fifty dollars per semester from such college or university as an allowance for books and all of the above sums shall be paid out of funds appropriated from the general fund of the state of Louisiana.

B. In no event shall any child be allowed more than ten semesters under the provisions of this Section.

Added by Acts 1974, No. 262, §2; Acts 1985, No. 873, §1, eff. July 23, 1985; Acts 1997, No. 455, §1; Acts 1997, No. 514, §1, eff. July 3, 1997.



RS 17:1682.2 - Scholarships for spouses of firefighters killed or disabled in performance of duty; scholarships for disabled firefighters

§1682.2. Scholarships for spouses of firefighters killed or disabled in performance of duty; scholarships for disabled firefighters

A. The spouse of a firefighter who is injured in the course and scope of the performance of his duties and the injury causes death or serious injury resulting in an inability to be employed, which spouse is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees, tuition, or other charges, including room and board charges. As long as such spouse meets the academic requirements and maintains a "C" average for each semester and complies with the rules and regulations of such college or university required for attendance therein as a full-time student such spouse shall receive the exemption. Such exemption shall exist for such spouse for the number of semesters required of a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such spouse shall be entitled to a cash grant of two hundred fifty dollars per semester from such college or university as an allowance for books and all of the above sums shall be paid out of funds appropriated from the general fund of the state of Louisiana.

B. In no event shall any spouse be allowed more than ten semesters under the provisions of this Section.

C. Any firefighter who is injured in the performance of duties as a firefighter and such injury results in an inability to be employed, and the firefighter is otherwise eligible and meets all of the entrance requirements of a college or university, such firefighter shall be admitted to such college or university without the payment of any fees, tuition, or other charges, including room and board charges, as long as such firefighter meets the academic requirements and maintains a "C" average for each semester and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such firefighter for the number of semesters required of a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such firefighter shall be entitled to a cash grant of two hundred fifty dollars per semester from such college or university as an allowance for books and all of the above sums shall be paid out of funds appropriated from the general fund of the state of Louisiana.

D. In no event shall any injured firefighter be allowed more than ten semesters under the provisions of this Section.

Acts 2004, No. 697, §1.



RS 17:1683 - Children of sanitation workers; definitions

§1683. Children of sanitation workers; definitions

A. The term "sanitation workers" shall include all persons employed or engaged on a full-time basis by a governmental subdivision of the state of Louisiana, including any parish, municipality, or garbage district which maintains a full-time regularly paid sanitation department, for collecting or disposing of garbage and other waste matter.

B. "College or university" means any institution of post secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. "Room and board charges" means the fee or charge for lodging, quarters or food furnished by a college or university on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

D. "Books" means textbooks, reference books, manuals, or other aids to instruction which are required to be purchased by a student in a given course of study.

E. "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

F. "Child" means the offspring of a sanitation worker or his spouse living in the same household with and dependent upon the sanitation worker for support, and the offspring of a sanitation worker dependent upon him for support, whether or not living in the same household.

Added by Acts 1974, No. 711, §1.



RS 17:1683.1 - Scholarships for children of sanitation workers injured or killed in performance of duty

§1683.1. Scholarships for children of sanitation workers injured or killed in performance of duty

A. Any child of a sanitation worker injured in the course and scope of the performance of his duties as such, which injury causes death, serious injury resulting in an inability to be employed, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted through a special appropriation from the general fund to such college or university without payment of any fees, tuitions, or other charges, including room and board charges, as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor's degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of $125.00 per semester from such college or university as an allowance for books.

B. If the award of this scholarship should result in the reduction of scholarship and/or student aid available to such child from the U.S. Government, then the portion of said scholarship causing such reduction shall be adjusted or reduced accordingly.

Added by Acts 1974, No. 711, §§2, 3.



RS 17:1684 - Children of school teachers and other school employees; definitions; scholarships for children of teachers and school employees killed or permanently and totally disabled as a consequence of physical assault and battery in performance of duty

§1684. Children of school teachers and other school employees; definitions; scholarships for children of teachers and school employees killed or permanently and totally disabled as a consequence of physical assault and battery in performance of duty

A. Definitions

As used in this Section, the following words and phrases have the meaning ascribed to them in this Subsection unless a different meaning is plainly required by the context:

(1) The term "school teachers and other school employees" shall include only persons employed by a parish or city school board.

(2) "College or university" means any public institution of postsecondary education in this state governed by the Board of Regents, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, or the Board of Supervisors of Community and Technical Colleges.

(3) "Room and board charges" means the fee or charge for lodging, quarters or food furnished by a college or university, on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services.

(4) "Books" means text books, reference books, manuals, and other aids to instruction which are required to be purchased by a student in a given course of study.

(5) "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester or otherwise.

(6) "Child" means the offspring of a school teacher or other school employee or his spouse living in the same household with and dependent upon the school teacher or other school employee, as the case may be, for support and the offspring of a school teacher or other school employee dependent upon him for support, whether or not living in the same household.

B.(1) Any child of a school teacher or other school employee, when such teacher or other school employee was or is killed or permanently and totally disabled as a consequence of physical assault and battery after June 30, 1976, in the course and scope of the performance of his duties as such, which child is otherwise eligible and meets all of the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees for tuition, books or other charges, including room and board charges, as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required of a full-time student to obtain one bachelor's degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of one hundred twenty-five dollars per semester from such college or university as an allowance for books. Upon approval by the Board of Regents, the Division of Administration shall reimburse the appropriate institution and costs incurred in providing such services for children of school teachers or other school employees killed or permanently and totally disabled.

(2) In no event shall such scholarship exceed eight semesters, or the equivalent of four nine-months school terms, whichever is longer in duration, for any one child.

Added by Acts 1976, No. 74, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1685 - Children of correctional officers; definitions

§1685. Children of correctional officers; definitions

A. The term "correctional officers" shall include all persons employed on a full-time basis by the Louisiana Department of Corrections as security correctional officers and all administrative, clerical, maintenance or other employees of the Louisiana Department of Corrections who, during the normal course of their official daily duties, are required to come in close personal contact with inmates who have been convicted of felonies and incarcerated in or on the grounds of a penal institution.

B. "College or university" means any institution of post-secondary education situated in this state, operated by an agency, board or other body created by the constitution or laws of this state, operated in whole or in part with funds appropriated for that purpose by the legislature and authorized to confer degrees in the arts and sciences.

C. "Room and board charges" means the fee charged for lodging, quarters or food furnished by a college or university on its campus, and for which a regular and periodic charge is made to all students availing themselves of such services. All normal activity or other relevant fees shall likewise be included herein.

D. "Books" means textbooks, reference books, manuals, or other aids to instruction which are required to be purchased by a student in a given course of study.

E. "Semester" means a regularly fixed period of instruction for which credit is given whether a semester, quarter, trimester, or otherwise.

F. "Child" means the natural, adopted, or acknowledged offspring of a correctional officer or his or her spouse living in the same household with and dependent upon the correctional officer for support, and the offspring of a correctional officer dependent upon him or her for support whether or not living in the same household.

Added by Acts 1979, No. 197, §1; Acts 2004, No. 26, §9.



RS 17:1685.1 - Scholarships for children of correctional officers injured or killed in performance of duty

§1685.1. Scholarships for children of correctional officers injured or killed in performance of duty

Any child of a correctional officer, as defined in R.S. 17:1685, which correctional officer is killed or permanently disabled in the course and scope of the performance of his duties as such, which child is otherwise eligible and meets all the entrance requirements of a college or university, shall be admitted to such college or university without the payment of any fees for tuitions, books or other charges, including room and board charges, as long as such child meets the academic standards and complies with the rules and regulations of such college or university required for attendance therein as a full-time student. Such exemption shall exist for such child for the number of semesters required for a full-time student to obtain one bachelor degree offered by such college or university. In addition thereto, such child shall be entitled to a cash grant of one hundred twenty-five dollars per semester from such college or university as an allowance for books.

In no event shall such scholarships exceed eight semesters for any one child.

No benefits shall be granted under the provisions of this Section unless funds are appropriated or otherwise made available for that purpose by the legislature. Any funds lost to any public college or university as a result of this Act shall be reimbursed to that college or university by the state of Louisiana.

Added by Acts 1979, No. 197, §1.



RS 17:1686 - Scholarship for a child of a military person killed in performance of duty

§1686. Scholarship for a child of a military person killed in performance of duty

A. As used in this Section:

(1) "Books" means textbooks, reference books, manuals, or other aids to instruction which are required to be purchased by a student in a given course of study.

(2) "Child" means the natural, adopted, or acknowledged offspring of a military person or his or her spouse living in the same household with and dependent upon the military person for support and the offspring of a military person dependent upon him or her for support whether or not living in the same household.

(3) "Military person" means any person who meets all of the following criteria:

(a) Has served on active duty in the armed forces of the United States in certain theaters of military operation at any time beginning September 11, 2001, through the date as declared by the United States government to be the termination of service for members of the armed forces.

(b) Is eligible for the award of the Afghanistan Campaign Medal or the Global War on Terrorism Expeditionary Medal.

(c) Served in Operation Enduring Freedom or Operation Iraqi Freedom.

(d) Was domiciled in Louisiana for civilian purposes and named Louisiana a home of residence for military purposes when inducted into active service.

(e) During the course of his or her official duty was killed or later died as a result of injuries sustained in the course of such duty.

(4) "Room and board charges" means any fee charged for lodging, quarters, or food furnished by the public postsecondary institution on its campus for which a regular and periodic charge is made to all students availing themselves of such services and all standard activity, academic, or other fees required for enrollment.

B. Any child of a military person, as defined in Subsection A of this Section, who is eligible for admission and enrollment in a public postsecondary institution of education in Louisiana shall be admitted and enrolled in such institution without the payment of any fees for tuition, books, or room and board charges as long as such child meets the academic standards and complies with the rules and regulations of such institution required for enrollment and continued attendance as a full-time student. Such exemption shall exist for such child for the length of time required for a full-time student to obtain a baccalaureate or other undergraduate degree or completion certificate offered by such institution which, in no event, shall exceed eight semesters or the equivalent of eight semesters for any one child in any public postsecondary education institution that offers degrees at the baccalaureate level or higher or four semesters in any other public postsecondary education institution. In addition, such child shall be entitled to a cash grant of one hundred twenty-five dollars per semester or the equivalent from such institution as an allowance for books.

C.(1) No benefits shall be granted under the provisions of this Section unless the student can demonstrate that he or she does not qualify for federal grant aid.

(2) Additionally, if a student is receiving other financial assistance that when combined with the tuition waiver granted under this Section exceeds the "cost of attendance" as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965, as amended, the amount of the waiver shall be reduced by the amount of such excess.

Acts 2005, No. 501, §1, eff. July 12, 2005.



RS 17:1687 - Tuition and fee exemption; persons in foster care; eligibility; duration; foster care status; verification; funding; definitions

§1687. Tuition and fee exemption; persons in foster care; eligibility; duration; foster care status; verification; funding; definitions

A. Beginning with the Fall 2006 academic semester or session, as applicable, any person as defined in Subsection B of this Section who is eligible for admission and enrollment in a public postsecondary education institution in Louisiana shall be admitted and enrolled in such institution without the payment of any tuition or mandatory fee amount as long as such person meets the academic standards and complies with the rules and regulations of the institution required for enrollment and continued attendance as a full-time student. Such exemption shall exist for such person for the length of time required for a full-time student to obtain a baccalaureate or other undergraduate degree or completion certificate as offered by such institution, as applicable, or until the person's twenty-fifth birthday, whichever occurs first.

B. For purposes of this Section, the term "person" shall mean any individual who was in the care, custody, or guardianship of the office of children and family services of the Department of Children and Family Services in the foster care program for any nine of the twenty-four months immediately prior to his eighteenth birthday.

C. For purposes of this Section, the foster care status of any person eligible to receive the exemption as provided in this Section shall be verified by the office of children and family services of the Department of Children and Family Services prior to such person initially receiving such exemption.

D. Implementation of the provisions of this Section shall be subject to the appropriation of funds for this purpose.

E. For purposes of this Section, tuition and mandatory fee amounts shall mean those tuition and fee amounts payable by the state on behalf of a student who receives an award pursuant to the Taylor Opportunity Program for Students.

Acts 2006, No. 738, §1, eff. June 29, 2006; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:1691 - To 1694 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART B. SPECIAL BENEFITS TO STUDENTS

OF AGRICULTURE

§1691. §§1691 to 1694 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1711 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

SUBPART C. FREE TRANSPORTATION FOR

COLLEGE STUDENTS

§1711. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:1731 - To 1733 Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975.

SUBPART D. STATE LOANS TO STUDENTS

§1731. §§1731 to 1733 Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975.



RS 17:1751 - Creation of parish school loan funds; purpose

SUBPART E. PARISH LOANS TO STUDENTS

§1751. Creation of parish school loan funds; purpose

There is created in every parish of this state a parish school loan fund under the name and style "(Name of Parish) Parish School Loan Fund." This fund has for its object and purpose to advance money or loans to worthy high school graduates of each parish in order to enable them to continue their education in any state endowed university, college or institution of this state or in any business school or college which meets with the approval of the Parish School Loan Fund Committee created in R.S. 17:1752.

Amended by Acts 1956, No. 398, §1.



RS 17:1752 - Parish school loan fund committee

§1752. Parish school loan fund committee

The parish school loan fund of each parish shall be under the authority and control of a committee under the name and style "(Name of Parish) Parish School Loan Fund Committee." This committee shall be composed of the president of the governing authority of the parish, the president of the parish school board, of another member of the governing authority of the parish appointed by it, and of another member of the parish school board appointed by the parish school board. All references in this Section to the president of the governing authority of the parish and to the governing authority of the parish, shall, in the parish of Orleans, apply, respectively, to the mayor and the council of New Orleans. All vacancies on this committee shall be filled in the manner in which the original appointments were made. The parish superintendent of schools in each parish shall be ex-officio secretary and treasurer of the parish school loan fund committee domiciled in his parish. The members of the committee and the parish superintendent of schools shall serve without compensation, when acting under the authority of this Sub-part.

Amended by Acts 1954, No. 646, §1.



RS 17:1753 - Loan fund committees to be bodies corporate

§1753. Loan fund committees to be bodies corporate

The parish school loan fund committees created under this Sub-part are constituted bodies corporate with the power to sue and be sued.



RS 17:1754 - Treasurer of committee to give bond

§1754. Treasurer of committee to give bond

The treasurer of the parish school loan fund committee shall give an indemnity bond in such sum as may be determined by the committee, made in favor of the governor of the state, or his successor in office. The committee shall pay the premium of this bond.



RS 17:1755 - Auditing accounts of loan fund

§1755. Auditing accounts of loan fund

The legislative auditor of the state of Louisiana, or any official who succeeds to the duties of said officer, shall, at least once each calendar year, audit the accounts of each parish school loan fund.

Acts 2001, No. 1102, §4.



RS 17:1756 - Local governing authority; contribution to loan fund; scholarships

§1756. Local governing authority; contribution to loan fund; scholarships

A. The governing body of each parish may appropriate out of its current revenues each calendar year, as a donation to the parish school loan fund of its parish, a sum or sums which in the aggregate will not exceed twenty-five hundred dollars for each member of the House of Representatives representing that parish in the legislature of Louisiana.

B. The governing body of any parish may grant scholastic expenses or scholarships not to exceed in the aggregate total four thousand dollars per annum to assist worthy high school graduates to attend any state-endowed university or other college or institution of learning in this state, or any business school or college which meets with the approval of the Parish School Loan Fund Committee created by R.S. 17:1752.

Amended by Acts 1950, No. 64, §1; Acts 1956, No. 398, §2; Acts 1983, No. 120, §1



RS 17:1757 - Donations to loan fund from private sources

§1757. Donations to loan fund from private sources

Each parish school loan fund may be augmented by donations by private individuals, companies, corporations, or from any other source, and, such donations, when made, shall be used and accounted for in the same manner as will be the moneys made available and appropriated by the governing authority of the parish.



RS 17:1758 - Co-operation of school boards with parish school loan fund committees

§1758. Co-operation of school boards with parish school loan fund committees

The parish school boards may cooperate with the parish government, and the parish school loan fund committees in the respective parishes, in assisting worthy high school graduates to continue their education in any state endowed university, college or institution of this state, or any business school or college which meets with the approval of the parish school loan fund committee provided in R.S. 17:1752.

Amended by Acts 1956, No. 398, §3.



RS 17:1759 - Applications for loans; interest; maximum loan

§1759. Applications for loans; interest; maximum loan

Each parish school loan fund committee shall receive applications for loans, grant or refuse the same to high-school graduates residing within the parish where the committee is domiciled, regulate the rate of interest which shall not exceed four per centum per annum on loans granted, provide for the repayment of all sums loaned, and in general to do and perform all duties in compliance with this Sub-part. No individual shall be permitted in any year of twelve months to borrow a sum in excess of four hundred dollars.



RS 17:1760 - Intention to replace beneficiary scholarships

§1760. Intention to replace beneficiary scholarships

The parish school loan fund of each parish shall, under a system of loans rather than donations, replace, upon the expiration of beneficiary scholarships now authorized and in force, all outright donations by police juries to beneficiary students for the purpose of enabling them to attend state endowed universities, colleges and institutions of this state.



RS 17:1761 - Dissolution of parish school loan funds and committees

§1761. Dissolution of parish school loan funds and committees

Upon the written declaration by the secretary-treasurer of a parish school loan fund committee that the fund is inactive and no longer serving a public purpose, a parish school loan fund committee, by a majority vote of its members, may provide for the dissolution of the fund and of the committee. Upon dissolution of a parish school loan fund, any assets of such fund shall be distributed by the secretary-treasurer of the loan fund committee to the original contributors in proportion to their original contribution of funds. If the secretary-treasurer certifies in writing to the committee that for good and proper reason all or any part of fund assets cannot be distributed in this manner, those assets that cannot be returned to the original contributors shall be transferred by the committee's secretary-treasurer to the general operating account of the parish school board.

Acts 1989, No. 425, §1.



RS 17:1781 - To 1785 Repealed by Acts 1978, No. 135, 4

SUBPART F. THOMAS H. HARRIS SCHOLARSHIP FOUNDATION

§1781. §§1781 to 1785 Repealed by Acts 1978, No. 135, §4



RS 17:1791 - Higher tuition or fees not to be charged

SUBPART G. NONRESIDENT ATHLETIC SCHOLARSHIPS

§1791. Higher tuition or fees not to be charged

No student in any state college, university, or institution of higher learning who is granted an athletic scholarship at such institution and who is not a resident of this state shall be charged or required to pay any tuition or fees in an amount in excess of that which is charged students who are residents of this state.

Added by Acts 1956, No 296, §1.



RS 17:1793.1 - To 1793.4 Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981.

SUBPART H. HIGHER EDUCATION FACILITIES COMMISSION

§1793.1. §§1793.1 to 1793.4 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.



RS 17:1801 - Hazing prohibited; penalties

PART III. MISCELLANEOUS PROVISIONS

§1801. Hazing prohibited; penalties

Hazing in any form, or the use of any method of initiation into fraternal organizations in any educational institution supported wholly or in part by public funds, which is likely to cause bodily danger or physical punishment to any student or other person attending any such institution is prohibited.

Whoever violates the provisions of this Section shall be fined not less than ten dollars nor more than one hundred dollars, or imprisoned for not less than ten days nor more than thirty days, or both, and in addition, shall be expelled from the educational institution and not permitted to return during the current session or term in which the violation occurs.



RS 17:1802 - Cordell Hull Foundation

§1802. Cordell Hull Foundation

A. The Louisiana State University and Agricultural and Mechanical College and all other state supported colleges and universities are hereby authorized and directed to cooperate with the Cordell Hull Foundation in its educational activities.

B. In cooperation and collaboration said universities are hereby authorized to waive tuition fees for scholars attending state supported universities and receiving aid and assistance from the Cordell Hull Foundation.

Added by Acts 1954, No. 200, §§1, 2.



RS 17:1803 - Parking violations on campuses of state owned colleges and universities; maximum fine

§1803. Parking violations on campuses of state owned colleges and universities; maximum fine

The fine which may be imposed for violation of any parking regulation established by the governing authority of any state supported college or university in this state, including Louisiana State University and Agricultural and Mechanical College, where the violation occurred upon the streets and roadways of such college or university, shall not exceed the sum of one dollar.

Added by Acts 1958, No. 297, §1.

{{NOTE: UNCONSTITUTIONAL; THIS SECTION WAS HELD UNCONSTITUTIONAL BY THE LOUISIANA SUPREME COURT IN THE CASE OF STUDENT GOVERNMENT ASSOCIATION OF LOUISIANA STATE UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGE, MAIN CAMPUS, BATON ROUGE V. BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGE, 1972, 264 SO.2D 916.}}



RS 17:1804 - Retention and use of permit funds

§1804. Retention and use of permit funds

Funds collected by state colleges and universities for parking permits, including any unexpended balances on hand on June 30 of each year, may be reserved and retained indefinitely for use only for future construction and repair and maintenance of parking facilities, including streets, roadways, walks, and walkways leading into such parking facilities and for operation of these parking programs and for all operations incidental to campus related parking; however, no funds appropriated from the state general fund for operating expenses may be expended for construction, repair, or maintenance of parking facilities until all proceeds from such parking permits have been expended.

Added by Acts 1978, No. 353, §1.



RS 17:1805 - Authority of university or college police officer

§1805. Authority of university or college police officer

A.(1) Those persons who are university or college police officers responsible for maintaining general order and exercising police power on the campus of a state-supported or a private college or university shall be designated as university or college police officers.

(2) Each such person named as a police officer by the president of the college or university shall be commissioned as a university or college police officer by the Department of Public Safety and Corrections or as provided in Subsection E of this Section. Such commission shall remain in force and in effect at the pleasure of the employing college or university.

(3) While in or out of uniform, these police officers shall have the right to carry concealed weapons and to exercise the power of arrest when discharging their duties on their respective campuses and on all streets, roads, and rights-of-way to the extent they are within or contiguous to the perimeter of such campuses. In the discharge of their duties on campus and while in hot pursuit on or off the campus, each university or college police officer may exercise the power of arrest.

(4) Each such police officer shall execute a bond in the amount of ten thousand dollars in favor of the state for the faithful performance of his duties. The premium on the bond shall be paid by the employing institution.

B. Any person arrested by a college or university police officer, in the exercise of the power hereinabove granted, shall be immediately transferred by such officer to the custody of the sheriff or city police wherein the arrest occurs.

C. On and after January 1, 1975, no person shall be commissioned as a college or university police officer, unless prior to such commissioning the person has, as a minimum requirement, completed and graduated from the six-weeks program of the Basic Law Enforcement Training Academy of Louisiana State University and Agricultural and Mechanical College or possesses equivalent training or experience.

D. Upon authorization by the chief administrative officer of the educational institution, a college or university police officer shall have authority to discharge his duties off campus as follows:

(1) If engaging in intelligence gathering activity.

(2) When investigating a crime committed on campus.

(3) When transporting prisoners in furtherance of duties as set forth in this Section.

(4) When transporting money, securities, or other valuables on behalf of the college or university.

(5) While providing security or protective services for visiting dignitaries to the college or university both on and off the campus.

(6) If specifically requested by the chief law enforcement officer of the parish or city.

E. Notwithstanding any of the provisions of this Section to the contrary, any state supported or private college or university situated within the territorial limits of the city of New Orleans may, at the option of the college or university, have its campus police officers commissioned as university or college police officers by the city's police department, rather than the Department of Public Safety and Corrections, upon complying with the requirements and regulations as may be prescribed by the city's police department for the commissioning of special officers. Such commissions issued by the city's police department shall confer upon such campus police officers all rights and privileges as are enumerated in this Section with respect to officers commissioned through and by the Department of Public Safety and Corrections; provided, however, that such officers shall not be entitled to supplemental pay for municipal police officers.

F. Notwithstanding any provision of this Section to the contrary, on July 1, 1991 and thereafter, no person shall be commissioned as a university or college police officer by the Department of Public Safety and Corrections or as otherwise provided in Subsection E of this Section until there has been a determination made by the commissioning authority that the particular public or private college or university naming the police officer is in compliance with the provisions of R.S. 17:3351(C), or, in the case of a private college or university, is in compliance with substantially similar requirements adopted by the particular institution, relative to reporting certain statistics on reported criminal offenses, adopting certain written security policies and procedures, and publishing certain such policies and procedures.

G. Each person who is employed as a full-time college or university police officer may carry a concealed handgun, whether in uniform or not and whether on or off duty, provided the person meets the requirements for college and university police officers set forth in this Section and is certified by the Council on Peace Officer Standards and Training.

Acts 1968, No. 529, §§1, 2; Acts 1974, No. 269, §1; Acts 1978, No. 754, §1; Acts 1979, No. 594, §1; Acts 1981, No. 874, §1; Acts 1984, No. 478, §1; Acts 1990, No. 916, §1, eff. July 25, 1990; Acts 1991, No. 289, §8; Acts 1995, No. 1192, §1; Acts 1997, No. 508, §2; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011.



RS 17:1806 - Student membership on management boards

§1806. Student membership on management boards

A.(1) There shall be one student member on the Board of Supervisors for the University of Louisiana System, on the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and on the Board of Supervisors of Southern University and Agricultural and Mechanical College. Each such student member shall be selected by and from the membership of a council composed of the student body presidents of the colleges and universities under the management and supervision of the respective boards.

(2) There shall be two student members on the Board of Supervisors of Community and Technical Colleges. One student member shall be selected by and from the membership of a council composed of the student body presidents of the community colleges under the management and supervision of the board and one student member shall be selected by and from the membership of a council composed of the student body presidents of the vocational-technical schools under the management and supervision of the board.

(3) At the time of the appointment each student member shall be a full-time student at the vocational-technical school, community college, college, or university at which he is enrolled and shall be ineligible to succeed himself. Each student member shall serve for a term of one year, except that each student member selected for a term beginning on September 1, 2001, shall serve only until May 31, 2002; thereafter, their successors shall serve for a term of one year. The student member shall serve until his successor takes office.

B. The student member of each board shall have all the privileges and rights of other board members and shall receive the same per diem, travel, and other expenses as other members of the board to which he is appointed.

C. A vacancy in the office of the student member shall be filled for the unexpired portion of the term in the manner as the original appointment was made.

D. The student members shall be selected as provided in this Section for a term beginning on June first of each year.

E. Repealed by Acts 2001, No. 93, §2, eff. May 24, 2001.

Added by Acts 1975, Ex.Sess., No. 2, §1; Amended by Acts 1980, No. 515, §1, eff. Dec. 8, 1980; Acts 1987, No. 357, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 93, §§1 and 2, eff. May 24, 2001.



RS 17:1807 - Persons over fifty-five; exemption from tuition; fifty percent reduction in cost of textbooks

§1807. Persons over fifty-five; exemption from tuition; fifty percent reduction in cost of textbooks

A. Any person age fifty-five years or over who registers for one or more courses of instruction at a public college or university in this state and who is a resident of this state shall be exempt from the payment of tuition and other registration fees and shall receive a fifty percent reduction in the cost of textbooks, reference books, manuals, and other aids to instruction which are required by any course in which such student is enrolled when purchased from a public college or university operated bookstore.

B. Any funds lost to any public college or university as a result of this Section shall be reimbursed to the college or university by the state.

C. The tuition exemption and reduction in textbook costs provided in this Section shall be provided only if and to the extent that there are sufficient funds appropriated by the legislature to reimburse the public college or university granting them.

Acts 1990, No. 824, §1, eff. July 24, 1990; Acts 1995, No. 307, §1.



RS 17:1808 - Registration and licensure of postsecondary, academic degree-granting institutions

§1808. Registration and licensure of postsecondary, academic degree-granting institutions

A. The purpose of this Section is to insure the viability and worth of instruction offered in this state by any postsecondary, academic degree-granting institution by requiring that such instruction meet minimal academic and physical plant standards, and to protect both the student, who invests his time and money in such instruction, and the public, which often must rely on postsecondary instruction and degrees as proof of the competence of an individual.

B.(1) All public and private postsecondary, academic degree-granting institutions offering instruction in this state, including correspondence schools domiciled in Louisiana, which are not subject to Chapter 24-A of this Title shall register with the Board of Regents. Registration shall be completed prior to the offering of instruction by the institution.

(2) Registration shall be in writing and shall include but not be limited to the following:

(a) Name and in-state address of the institution.

(b) Location of its main campus or office.

(c) Courses offered in Louisiana.

(d) Degrees offered in Louisiana.

(e) Name of its chief administrative officer.

(f) Names and addresses of the members of its board of directors or appropriate governing board.

(g) Description of its physical facilities in Louisiana.

(h) Information relative to the institution's accreditation or official candidate status from a regional or professional accrediting agency which is recognized by the United States Department of Education.

(3) All information included in such registration shall be updated annually by the institution.

(4) Registration with the Board of Regents shall in no way constitute state approval or accreditation of any institution and shall not be used in any form of advertisement by any institution.

C.(1) Prior to April 1, 1992, the Board of Regents shall:

(a) Adopt rules and regulations necessary for the licensure of all postsecondary, academic degree-granting institutions offering instruction in this state.

(b) Establish criteria and requirements for licensure.

(c) License any institution which satisfies the criteria and requirements.

(d)(i) Establish licensure fees and adopt procedures for collecting and expending such fees.

(ii) Effective September 1, 2012, the Board of Regents may increase, by up to seven hundred fifty dollars, the licensure fees previously established pursuant to this Subparagraph.

(2) The criteria and requirements shall include, but not be limited to, the following:

(a) Qualifications of faculty.

(b) Academic program standards.

(c) Physical plant including the library and research equipment.

(d) Institutional financial operations.

(e) Maintenance of records.

(f) Student services.

(g) Organization and administration.

(h) Procedures for student admissions, graduation, and tuition and fee refunds, where applicable.

(i) Consistency of the institution's stated purpose with its proposed offerings.

(j) Prohibition against false or misleading advertising.

D. On and after April 1, 1992, any postsecondary, academic degree-granting institution operating or proposing to initiate operations in Louisiana shall not operate unless licensed by the Board of Regents.

E.(1) Licensure may be required biennially and may be granted for a period not to exceed ten years. The Board of Regents may conduct on-site visits and require such information as may be necessary to monitor institutional compliance with this Section.

(2)(a) If at any time the Board of Regents determines that an institution's application for an initial license shall be denied or that its current license shall be revoked, the board shall insure written notice is given to such institution noting the criteria and requirements it has failed to satisfy and informing the institution that its license shall be denied or revoked unless all noted deficiencies are corrected within thirty days.

(b) Within thirty days of the date of such notice, any applicant or licensee who is aggrieved by the proposed denial or revocation of a license may request a hearing. If such a hearing is requested, the Board of Regents shall call a public hearing within sixty days, unless the board finds that all deficiencies have been corrected.

(c) At the hearing, the applicant or licensee may appear in person or be represented by counsel and may present evidence in support of the issuance or maintenance of the license. Any interested person may appear at the hearing and present oral or written evidence with respect to the license in question. Strict rules of evidence shall not apply except to the extent provided for in R.S. 49:956.

(d) The hearing officer shall, within seven days of the hearing's conclusion, recommend to the Board of Regents that the license be granted, denied, renewed, or revoked.

(3) The Board of Regents may call a public hearing at the time it considers any such recommendation provided such public hearing has been requested by registered mail, by the applicant or licensee.

F. If the Board of Regents determines that an institution has failed to satisfy any requirement for licensure, the board shall, by written order, deny or revoke such license, and, in the case of an institution already operating in Louisiana, direct that it immediately cease enrolling additional students and that it cease its Louisiana operations at the end of the current quarter, semester, or comparable academic period, as applicable, but no later than one hundred fifty days from the date of the board's written order. If the order is issued between quarters, semesters, or comparable academic periods, or within thirty days prior to the expiration of such period, the board may specify that the institution cease its Louisiana operations within thirty days and immediately cease enrolling additional students.

G. No institution, except those exempted pursuant to Subsection J of this Section, shall be approved for veterans benefits by the Department of Veterans Affairs, unless licensed by the Board of Regents; nor shall the teacher education curriculum of any institution not licensed by the Board of Regents be approved by the State Board of Elementary and Secondary Education.

H. The attorney general may seek injunctive relief against any institution not in compliance with any provision of this Section, and all costs incurred by the state in connection with such action shall be borne by such institution if found to be not in compliance with this Section.

I.(1) Any action of the Board of Regents taken in accordance with the provisions of Subsection F of this Section which results in the denial or revocation of a license may be appealed within thirty days of such action to the district court of the parish in which the Board of Regents is located.

(2) Evidence presented in such appeal shall be limited to the whole record of the application for initial licensure or the renewal of a license, including:

(a) All pleadings, motions, intermediate rulings.

(b) Evidence received or considered or a resume thereof, if not transcribed.

(c) A statement of matters officially noticed except matters so obvious that statement of them would serve no useful purpose.

(d) Offers of proof, objections, and rulings thereon.

(e) Proposed findings and exceptions.

(f) Any decision, opinion, or report by the office presiding at the hearing.

J.(1) Each public and independent institution of higher education funded in whole or in part through general appropriations of the state of Louisiana in Fiscal Year 1992 or which is specifically eligible for funding under the provisions of R.S. 17:2053(D) or which was a member of the Louisiana Association of Independent Colleges and Universities on January 1, 2001, shall be exempt from the provisions of this Section except as provided in Subsection K of this Section.

(2) Any institution whose primary purpose is to provide religious training or theological education, including sacred music, and whose degree is limited to evidence of completion of that education shall be exempt from the provisions of Subsections C through I of this Section; however, any such institution which also offers academic degrees that are not awarded for the completion of religious training or theological education, including sacred music, shall, to the extent of such nonreligious, nontheological degrees, be subject to the provisions of Subsections C through I of this Section. Nothing in this Paragraph shall be construed to prevent an institution which falls within the provisions of this Paragraph from providing instruction or courses which could be considered secular.

(3) Any institution granted a tax exemption under the provisions of Section 501(c)(3) of the federal Internal Revenue Code, other than those institutions provided for in Paragraph J(2) of this Section, to which the provisions of this Section were not applicable prior to August 15, 1999, shall comply with the provisions of Subsection B of this Section by not later than January 15, 2000. Subsequent to such compliance, the Board of Regents shall establish a time frame within which the licensure process shall be completed.

K.(1) The Board of Regents may, if it deems such agreements to be consistent with the purposes of this Chapter, negotiate and enter into state authorization reciprocity agreements that allow accredited postsecondary academic degree-granting institutions located in one state to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents shall administer such agreements.

(2) If the Board of Regents enters into such an agreement, any accredited postsecondary academic degree-granting institution located in Louisiana may apply to the Board of Regents for authorization to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents may approve or disapprove any such application. If the Board of Regents approves an application, the period of approval shall not be longer than one year. The Board of Regents shall assess an application fee not to exceed one thousand five hundred dollars for the initial and for each annual application to defray the costs of reviewing and evaluating such applications.

(3) Any accredited postsecondary academic degree-granting institution approved by another state and offering online instruction to Louisiana residents shall be exempt from the provisions of this Section, subject to the terms of such agreements.

L. The provisions of the Administrative Procedure Act shall be applicable to any rule or regulation adopted by the Board of Regents pursuant to this Section.

Acts 1991, No. 129, §1; Acts 1995, No. 1006, §1, eff. June 29, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 971, §1; Acts 2006, No. 316, §1, eff. June 13, 2006; Acts 2012, No. 278, §1, eff. May 25, 2012; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2014, No. 13, §1, eff. May 7, 2014.

NOTE: See Acts 2012, No. 278, §2, regarding authority of Board of Regents to increase fees in accordance with R.S. 17:1808(C)(1)(d)(ii).



RS 17:1809 - Small business development center; University of Louisiana at Monroe; authority to operate

§1809. Small business development center; University of Louisiana at Monroe; authority to operate

A. The University of Louisiana at Monroe is hereby authorized to establish and operate a small business development center which may aid and assist small businesses in solving problems inherent in such enterprises. The establishment and operation of the center shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors for the University of Louisiana System.

B. The university herein named is further authorized to utilize all of its colleges or departments in operating the center and providing needed services.

C. The administration of Northeast Louisiana University at Monroe shall develop criteria which shall be used in determining what businesses are small businesses for purposes of qualification for aid and services.

Added by Acts 1981, No. 279, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1810 - Small business development and management institute; Southern University at New Orleans; authority to operate

§1810. Small business development and management institute; Southern University at New Orleans; authority to operate

A. Southern University at New Orleans is hereby authorized to establish and operate a small business development and management institute which may aid and assist small businesses in solving problems inherent in such enterprises. The establishment and operation of the institute shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors of Southern University and Agricultural and Mechanical College.

B. Southern University at New Orleans is further authorized to utilize all of its colleges or departments in operating the institute and providing needed services.

C. The administration of Southern University at New Orleans shall develop criteria to be used in determining what businesses are small businesses for purposes of qualification for aid and services.

Added by Acts 1982, No. 78, §1



RS 17:1811 - Awards for Louisiana livestock

§1811. Awards for Louisiana livestock

A-D. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.

E.(1) For the purpose of improving the quality of livestock exhibited by Louisiana youths, a premium schedule shall be established by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College which will recognize and differentiate Louisiana-bred livestock and reward exhibitors of such livestock in greater proportion than exhibitors of livestock not bred in Louisiana.

(2) Funding for such premiums shall be appropriated to Louisiana State University Center for Agricultural Sciences and Rural Development in Baton Rouge, Louisiana and to Southern University in Baton Rouge, Louisiana by the legislature from fees, commissions, and monies collected by the state from race meetings in the amounts provided under R.S. 4:163(L) and from any other sources from which monies may be made available.

(3) Such funds shall be distributed in accordance with the premium schedule at the State Livestock Show held at Louisiana State University and Agricultural and Mechanical College in Baton Rouge, at the six district livestock shows held in Alexandria, Covington, Delhi, Lafayette, Lake Charles, and Shreveport, at such other locations as may hereafter be designated by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as sites for district livestock shows, and at the Junior Livestock Show held at Southern University in Baton Rouge.

Added by Acts 1982, No. 275, §1, eff. July 18, 1982. Acts 1984, No. 560, §2, eff. July 12, 1984; Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 17:1812 - Small business development and management institute; Northwestern State University at Natchitoches; authority to operate

§1812. Small business development and management institute; Northwestern State University at Natchitoches; authority to operate

A. Northwestern State University at Natchitoches is hereby authorized to establish and operate a small business development and management institute which may aid and assist small businesses in solving problems inherent in such enterprises. The establishment and operation of the institute shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors for the University of Louisiana System.

B. Northwestern University at Natchitoches is further authorized to utilize all of its colleges or departments in operating the institute and providing needed services.

C. The administration of Northwestern State University at Natchitoches shall develop criteria to be used in determining what businesses are small businesses for purposes of qualification for aid and services.

Added by Acts 1983, No. 143, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1813 - Computer literacy center; Northwestern State University at Natchitoches; authority to operate

§1813. Computer literacy center; Northwestern State University at Natchitoches; authority to operate

A. Northwestern State University at Natchitoches is hereby authorized to establish and operate a computer literacy center. The establishment and operation of the center shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors for the University of Louisiana System.

B. Northwestern State University at Natchitoches is further authorized to utilize all of its colleges or departments in operating the center and providing needed services.

Acts 1984, No. 152, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1814 - Nonpublic postsecondary educational institutions; submission of required data; limitation of liability

§1814. Nonpublic postsecondary educational institutions; submission of required data; limitation of liability

A. When the Louisiana Association of Independent Colleges and Universities, or any of its member institutions, provide to the Board of Regents confidential student data or records concerning students enrolled in Louisiana Association of Independent Colleges and Universities member institutions, pursuant to a law, rule, or regulation, neither the Louisiana Association of Independent Colleges and Universities, nor any member institution thereof, shall be held liable in any court of law for any breach of confidentiality of such information, provided the breach resulted from actions of the Board of Regents or its staff and not from the transmission of the data or records by the Louisiana Association of Independent Colleges and Universities or any of its member institutions prior to the receipt of such data or records by the board.

B. The provisions of this Section shall apply to any student data or records that are confidential under state or federal law, including, but not limited to, the federal Family Educational Rights and Privacy Act of 1974.

Acts 2010, No. 452, §1.



RS 17:1815 - Louisiana Hall of Fame for the Arts; Northwestern State University; creation

§1815. Louisiana Hall of Fame for the Arts; Northwestern State University; creation

A. There is hereby created the Louisiana Hall of Fame for the Arts which shall be located at the A. A. Fredericks Center for Creative and Performing Arts at Northwestern State University at Natchitoches and which shall be under the joint sponsorship of Northwestern State University and the Louisiana School for Math, Science and the Arts. The hall of fame is established to honor and provide suitable recognition to native and resident Louisianians who have demonstrated meritorious development and achieved statewide, national, and international acclaim in the creative and performing arts, namely, dance, music, theater/film, and visual arts.

B. Elections to the Louisiana Hall of Fame for the Arts shall be made by the election board of the hall of fame and shall be made in accordance with guidelines and eligibility requirements set out in the constitution of the hall of fame.

C. The election board of the hall of fame shall be composed of nine members, all representative of the arts named above, who shall be appointed by the governor for terms of five years, except that in making his initial appointments, the governor shall appoint one member to serve for a term of one year, two for two years, two for three years, two for four years, and two for five years. The board shall include representation from the following:

(1) Public and private institutions of higher learning in the state.

(2) State, regional, and city arts councils.

(3) Performing arts journalists.

(4) A representative of the Louisiana School for Math, Science and the Arts and a representative of Northwestern State University, who shall serve as cochairpersons of the board.

D. The election board shall elect a secretary, and may elect other officers as deemed necessary for its efficient operation. Members of the board shall serve without compensation. The board shall appoint from its membership an executive committee which shall draft a constitution for the Louisiana Hall of Fame for the Arts. The constitution shall become effective upon approval by the election board.

E. Nominations to the hall of fame shall be made by any interested person and presented in writing to the board in accordance with the guidelines and procedures outlined in the constitution of the hall of fame.

F. Those persons elected to the hall of fame shall be presented with appropriate awards, and an appropriate public display commemorating the achievements of the recipients shall be placed at the site selected for the hall of fame in the A. A. Fredericks Center for Creative and Performing Arts at Natchitoches.

Acts 1985, No. 119, §1.



RS 17:1816 - Sickle cell anemia research center; Southern University and Agricultural and Mechanical College at Baton Rouge; authority to operate

§1816. Sickle cell anemia research center; Southern University and Agricultural and Mechanical College at Baton Rouge; authority to operate

A. Southern University and Agricultural and Mechanical College at Baton Rouge may establish and operate a sickle cell anemia research center. The establishment and operation of the center shall be subject to the constitutional authority of the Board of Regents and the Board of Supervisors of Southern University and Agricultural and Mechanical College.

B. The purposes of the center are as follows:

(1) To research, develop, and conduct a nationally recognized short and long range research program into the causes of sickle cell disease and its cure.

(2) To establish cooperative relationships between the center, the Department of Health and Hospitals, other universities, and national and international associations and agencies.

C. Southern University and Agricultural and Mechanical College at Baton Rouge may use all of its colleges or departments in operating the center and providing needed services.

D. Funds may be provided by the state of Louisiana by appropriation from the general fund, from federal funds, or from any other public or governmental source of funding or from any donation, grant, or any other private source of funding.

Acts 1992, No. 319, §1.



RS 17:1817 - Offices of minority health; Southern University Board of Supervisors; authority to create; purposes

§1817. Offices of minority health; Southern University Board of Supervisors; authority to create; purposes

A. The Board of Supervisors of Southern University and Agricultural and Mechanical College may create and operate an office or offices of minority health. The creation and operation of the office or offices shall be subject to the constitutional authority of the board and of the Board of Regents.

B. The purposes of the office or offices are to conduct research and develop policy as follows:

(1) To monitor behavior, attitudes, and health outcomes over periods of time relative to prevalence of tobacco use among youth and adults, per capita consumption of tobacco products, and exposure to environmental tobacco smoke.

(2) To evaluate the effectiveness of specific interventions to support ongoing improvement and assure modification of programs that are not accomplishing their goals.

(3) To serve as a resource for policy development at the state and local level, and in the private sector, concerning tobacco use, particularly in public places, including by way of example prevention of exposure to second-hand smoke and work-site cessation services.

C. In the creation and operation of the office or offices of minority health as provided in this Section, the board may provide for staff necessary to operate the office programs, provide support, make grants, monitor contracts and programs, and evaluate these efforts to assure success.

D. Funding for any such office shall be subject to legislative appropriation.

Acts 1999, No. 1319, §1.



RS 17:1818 - Disclosure of gifts made to higher education institutions by foreign governments, persons, and entities

§1818. Disclosure of gifts made to higher education institutions by foreign governments, persons, and entities

A. As used in this Section, the following terms shall have the following meanings unless the context clearly requires otherwise:

(1) "Fiscal year" shall mean the fiscal year of the state of Louisiana.

(2) "Foreign government" shall mean any government other than the United States government or the government of a state or a political subdivision thereof and shall include an agent of such government.

(3) "Foreign legal entity" shall mean any of the following:

(a) Any legal entity created under the laws of a foreign government.

(b) Any legal entity created under the laws of the United States or of any state of the United States if a majority of the ownership of the stock of such legal entity is directly or indirectly owned legally or beneficially by one or more foreign governments or one or more foreign persons or one or more legal entities created under the laws of a foreign government or if a majority of the membership of any such entity is composed of foreign persons or legal entities created under the laws of a foreign government and shall include an agent of such legal entity.

(4) "Foreign person" shall mean any individual who is not a citizen or national of the United States or a trust territory or protectorate of the United States and shall include an agent of such individual.

(5) "Gift" shall mean an endowment, scholarship, gift, donation, grant, or award of money or property of any kind. "Gift" shall include entering into a contract or other agreement to make a gift.

(6) "Higher education institution" shall mean each Louisiana public postsecondary, academic degree-granting institution.

B.(1) Every higher education institution shall disclose the amount, terms, restrictions, and requirements attached to or made a part of any gift of a value in excess of two hundred fifty thousand dollars made to such institution by a foreign government, foreign legal entity, or foreign person in any fiscal year. If the foreign government, foreign legal entity, or foreign person makes more than one gift to an institution in any fiscal year, and the total value of those gifts in such fiscal year exceeds two hundred fifty thousand dollars, the institution shall disclose all of such gifts received.

(2) The disclosure required by this Section shall be made in a report to the Board of Regents, which shall be filed with the Board of Regents no later than thirty days after the final day of the fiscal year.

C. The report required by Subsection B of this Section shall include all of the following:

(1) The amount of the gift and the date on which the gift was made to the higher education institution.

(2) If the gift is conditional, matching, or designated for a particular purpose, full details of the conditions, matching provisions, or designation.

(3) The name of the foreign government, in the case of a gift by a foreign government.

(4) The name of the foreign country in which a foreign entity or foreign person is principally located or resides, in the case of a gift by a foreign entity or foreign person.

(5) The name of the foreign entity, in the case of a gift which either:

(a) Contains conditions or restrictions regarding the control of curricula, employment or termination of faculty, admission of students, or student fees; or

(b) Is contingent upon the agreement of the institution to take any specific public position or actions or to award any honorary degree.

(6) The purpose or purposes for which the gift will be used.

D. The report and all information in the report shall be a public record.

E. At the request of the Board of Regents, the attorney general may file a civil action to compel a higher education institution to comply with the provisions of this Section.

F. The Board of Regents may adopt rules, in accordance with the Administrative Procedure Act, to provide for implementation of this Section.

Acts 2010, No. 715, §1.



RS 17:1821 - Creation; administration

PART III-A. ELAINE P. NUNEZ COMMUNITY COLLEGE

§1821. Creation; administration

A. The Elaine P. Nunez Community College is hereby created and established in St. Bernard Parish.

B. The Board of Supervisors of Community and Technical Colleges shall manage the affairs of the institution created and provided for in this Part.

Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1822 - Elaine P. Nunez Vocational-Technical Institute and the St. Bernard Parish Community College; merger

§1822. Elaine P. Nunez Vocational-Technical Institute and the St. Bernard Parish Community College; merger

A. The Elaine P. Nunez Vocational-Technical Institute is hereby merged with the St. Bernard Parish Community College to form the Elaine P. Nunez Community College which shall be developed, maintained, and managed as a comprehensive community college offering vocational programs as well as one and two-year occupational and academic programs. The academic programs shall be transferrable to other state institutions in accordance with approved program development and articulation agreements among the institutions.

B. The funds, property, and obligations of the institutions that are hereby merged are vested in the Elaine P. Nunez Community College under the management of the Board of Supervisors of Community and Technical Colleges in the same manner and with the same limitations as other institutions in the system.

C. After the effective date of the creation of the Elaine P. Nunez Community College:

(1) All students enrolled in programs in either of the preexisting institutions shall be permitted to complete their programs at no greater cost or different conditions than what would have been the case prior to the merger.

(2) All faculty members and employees at either of the preexisting institutions shall be retained in their positions, pursuant to the same policies and conditions applicable to them under the preexisting institutions, pursuant to the provisions of this Paragraph. The administration of the community college, established in this Part, shall undertake a careful and deliberate review of the programs, faculty, and employees of each of the preexisting institutions and provide for a transition consistent with the mission of the community college that provides an opportunity to the faculty and employees of the preexisting institutions to undertake roles in the new institution that are at least equivalent to their roles in the preexisting institutions. Such opportunity shall include provision of additional training or professional development at no cost to the faculty member or employee as is necessary to prepare such faculty member or employee to undertake his role in the community college.

(3) Students, faculty, and employees of the community college shall be entitled to and eligible for all benefits provided by law or regulation for students, faculty, and employees of other two-year institutions of higher education.

Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1825 - Bossier Parish Community College

PART III-B. BOSSIER PARISH COMMUNITY COLLEGE

§1825. Bossier Parish Community College

A. Pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system, the authority granted the legislature by Article VIII, Section 10(A) of the Constitution of Louisiana to enact laws affecting parish school board systems in existence on the effective date of the constitution, and the authority granted to the legislature by Article VIII, Section 5(D)(3) to transfer an institution from one board to another by law enacted by two-thirds of the elected members of each house, the funds, obligations, programs, and functions of the Bossier Parish Community College are transferred effective July 1, 1999, to and hereby are vested in the Board of Supervisors of Community and Technical Colleges. The name of the institution shall be Bossier Parish Community College and the institution shall be located in Bossier Parish.

B.(1)(a) Effective July 1, 1997, and thereafter, the Board of Trustees for State Colleges and Universities shall supervise and manage the affairs of the Bossier Parish Community College.

(b) Effective July 1, 1999, and thereafter, the Board of Supervisors of Community and Technical Colleges shall succeed the Board of Trustees for State Colleges and Universities as the supervising and managing board.

(2) By not later than June 30, 1997, the Board of Trustees for State Colleges and Universities shall enter into an agreement with the Bossier Parish School Board for the use by the University of Louisiana system of all lands, buildings and improvements, facilities, and other property having title vested in the public and subject to management, administration, and control by the Bossier Parish School Board for the programs and functions of the Bossier Parish Community College.

C. After the effective date of the transfer of the Bossier Parish Community College to the Board of Trustees for State Colleges and Universities:

(1) Any student enrolled in a program of study at the community college prior to the date of transfer, including the Activating Inquisitive Minds program, shall be permitted to complete such program of study at no greater cost or conditions other than those which were applicable to the student prior to the transfer. Additionally, the Activating Inquisitive Minds program shall continue to be offered at the community college and program participation shall be at no cost to the student.

(2) Any person employed at the community college prior to the date of transfer shall have the right to be retained in his position pursuant to the same policies and conditions applicable to such person prior to the date of transfer. The Board of Trustees for State Colleges and Universities shall undertake a careful and deliberate review of the programs and employees at the community college and provide for an employee transition that is consistent with the mission of the community college and that provides opportunities for the employee to undertake a role at the community college at least equivalent to his position prior to the transfer. Such opportunities shall include but not be limited to providing additional training or professional development, or both, at no cost to the employee as is necessary to prepare the employee to undertake his role at the community college subsequent to the transfer.

(3) A student, faculty member, or other employee of the community college shall be entitled to and eligible for all benefits provided by law, rule, or regulation for students, faculty, and employees, respectively, of other public two-year institutions of higher education in the University of Louisiana system.

Acts 1997, No. 33, §1, eff. May 29, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1831 - Board of Supervisors for the University of Louisiana System; creation; membership; terms of office; vacancies

PART IV. BOARD OF SUPERVISORS FOR THE UNIVERSITY OF

LOUISIANA SYSTEM

§1831. Board of Supervisors for the University of Louisiana System; creation; membership; terms of office; vacancies

A. The Board of Supervisors for the University of Louisiana System, referred to hereinafter in this part as the board, is created as a body corporate.

B. The board shall be composed of fifteen members. Two members from each congressional district shall be appointed by the governor and one or more members shall be appointed by the governor from the state at large. All such appointments shall be made with the consent of the Senate.

C. The terms of the members shall be six years, except that the terms of the initial members shall be as provided in Subsection E of R.S. 17:1832. Members shall serve until their successors are appointed and take office.

D.(1) A vacancy occurring prior to the expiration of a term shall be filled for the unexpired portion of the term within thirty days after the effective date of the vacancy by appointment by the governor, with the consent of the Senate.

(2) Within twenty-four hours after being informed of a vacancy on the board, the president of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975; Acts 2012, No. 803, §3, eff. Dec. 10, 2012; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1832 - Initial members of board; selection; term of office

§1832. Initial members of board; selection; term of office

A. Each member of the State Board of Education created by Article XII, Section 4 of the Louisiana Constitution of 1921 whose term had not expired on December 31, 1974 who elects to become a member of the board as provided in Act 2 of the 1974 Extraordinary Session shall serve as an initial member of the board until the expiration of the term for which he was elected to the State Board of Education.

B. If any member of the State Board of Education whose term had not expired on December 31, 1974 who was elected from any one of the congressional districts does not elect to serve as a member of the board, an initial member of the board shall be appointed by the governor from the respective congressional district or districts, with the consent of the Senate, not later than ten days after the date set for the election held as provided in R.S. 17:22(B) or, if no election is required, within ten days after receipt by the governor from the secretary of state of the statement of the appointments to be made as provided in Act 2 of the 1974 Extraordinary Session.

C. If one or more members of the State Board of Education whose term had not expired on December 31, 1974, who were elected from the Public Service Commission districts do not elect to serve as members of the board, the governor shall appoint an initial member to the board from the state at large. He shall also appoint initial members, each from a different congressional district, equal in number to one less than the number of members of the State Board of Education who were elected from Public Service Commission districts who do not elect to serve on the board. In addition, the governor shall appoint one additional initial member from each of the congressional districts from which no previous appointment has been made under the provisions of this subsection, excluding the member appointed at large. Appointments made by the governor pursuant to this subsection shall be subject to Senate confirmation and shall be made not later than the final date for appointments provided in R.S. 17:22(C).

D. If the members of the State Board of Education whose terms had not expired on December 31, 1974, who were elected from Public Service Commission districts elect to serve as members of the board, the governor shall appoint an additional initial member from each of the five congressional districts of which such members are not residents and shall appoint one member from the state at large. Appointments made pursuant to this subsection shall be subject to Senate confirmation and shall be made not later than the final date for appointments provided in R.S. 17:22(C).

E. The terms of the initial members of the board shall be as follows:

(1) If a member of the State Board of Education whose term had not expired on December 31, 1974, who was elected from one of the congressional districts, elects to serve as a member of the board, his term shall expire at the time herein set forth for the respective district from which he was elected:

(a) First Congressional District--December 31, 1980;

(b) Second Congressional District--December 31, 1978;

(c) Third Congressional District--December 31, 1982;

(d) Fourth Congressional District--December 31, 1982;

(e) Fifth Congressional District--December 31, 1978;

(f) Sixth Congressional District--December 31, 1976;

(g) Seventh Congressional District--December 31, 1976;

(h) Eighth Congressional District--December 31, 1980.

(2) If a member of the State Board of Education whose term had not expired on December 31, 1974, who was elected from one of the congressional districts, does not elect to serve as a member of the board, the term of the initial member appointed from that respective district under the provisions of Subsection B of R.S. 17:1832 shall expire at the time herein set forth for the respective district from which he was appointed:

(a) First Congressional District--December 31, 1980;

(b) Second Congressional District--December 31, 1978;

(c) Third Congressional District--December 31, 1982;

(d) Fourth Congressional District--December 31, 1982;

(e) Fifth Congressional District--December 31, 1978;

(f) Sixth Congressional District--December 31, 1976;

(g) Seventh Congressional District--December 31, 1976;

(h) Eighth Congressional District--December 31, 1980.

(3) The term of each member of the board appointed from congressional districts as provided in Subsections C and D above shall expire at the time herein set forth for the respective district from which he was appointed:

(a) First Congressional District--December 31, 1978;

(b) Second Congressional District--December 31, 1976;

(c) Third Congressional District--December 31, 1976;

(d) Fourth Congressional District--December 31, 1978;

(e) Fifth Congressional District--December 31, 1980;

(f) Sixth Congressional District--December 31, 1980;

(g) Seventh Congressional District--December 31, 1980;

(h) Eighth Congressional District--December 31, 1978.

The term of the member appointed at large under the provisions of said subsections shall expire on December 31, 1976.

F. Any vacancy in the office of an initial member shall be filled as provided in R.S. 17:1831(D).

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975.



RS 17:1833 - Domicile; organization; meetings of board

§1833. Domicile; organization; meetings of board

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a president and a vice-president and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Nine members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members.

D. The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents and records appertaining to the board shall be filed at the domicile of the board.

E. The board shall meet on or before the second Monday in January of each year, at other times as fixed by the board or upon call of the president. The first meeting of the board shall be held in Baton Rouge on the call of the governor within ten days after the promulgation of the results of the election as required by R.S. 17:22(B), or if no such election is held, within ten days after the appointment of members by the governor as provided in R.S. 17:22(C) and R.S. 17:1832. In no event shall the first meeting of the board be held later than May 10, 1975.

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975.



RS 17:1834 - Transitional provisions

§1834. Transitional provisions

A. The State Board of Education created by Section 4 of Article XII of the Louisiana Constitution of 1921 shall continue to exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law which pertain to state colleges and universities until the first meeting of the Board of Trustees for State Colleges and Universities is held as provided in this chapter. Should a vacancy occur on the State Board of Education after midnight of December 31, 1974, and prior to the first meeting of the Board of Trustees for State Colleges and Universities, it shall be filled by appointment by the governor but any member so appointed shall serve only for such time and for such purposes as are provided in this section and shall not be considered as a member whose term had not expired on December 31, 1974.

B. The obligations heretofore incurred by the State Board of Education created by Article XII, Section 4 of the Constitution of 1921 in connection with any contract or agreement with respect to colleges and universities under its jurisdictions, excluding Southern University, are hereby transferred to the board created in this Section. All employees heretofore engaged in the performance of the higher education functions of the former board shall continue in the performance of those functions, except as to Southern University, for the board herein created and shall retain all rights, privileges and benefits that they enjoyed under the former board.

Added by Acts 1974, Ex.Sess., No. 4, §1, eff. Jan. 1, 1975.



RS 17:1835 - Bossier Parish Community College; tuition, fees, and charges

§1835. Bossier Parish Community College; tuition, fees, and charges

Except as otherwise provided for in R.S. 17:1825(C)(1), the Board of Supervisors of Community and Technical Colleges is authorized to establish tuition amounts and other fees and charges applicable to students attending Bossier Parish Community College that are consistent with tuition amounts and other fees and charges applicable to students attending other public institutions of higher education in the state which offer associate but not baccalaureate degrees.

Acts 1997, No. 1457, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1851 - Board of Supervisors of Southern University and Agricultural and Mechanical College; creation; membership; terms of office; vacancies

CHAPTER 5-A. SOUTHERN UNIVERSITY AND

AGRICULTURAL AND MECHANICAL COLLEGE

§1851. Board of Supervisors of Southern University and Agricultural and Mechanical College; creation; membership; terms of office; vacancies

A. The Board of Supervisors of Southern University and Agricultural and Mechanical College, referred to hereinafter in this chapter as the board, is created as a body corporate.

B. The board shall be composed of fifteen members to be appointed by the governor, two members from each congressional district and the remaining member or members from the state at large. All such appointments shall be made with the consent of the Senate.

C. The terms of the members shall be six years, except that the terms of the initial members shall be as provided in R.S. 17:1852. Members shall serve until their successors are appointed and take office.

D. A vacancy occurring prior to the expiration of a term shall be filled for the unexpired portion of the term within thirty days of the effective date of the vacancy by appointment by the governor, with the consent of the Senate. Within twenty-four hours after being informed of a vacancy on the board, the chairman of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975; Acts 2012, No. 803, §3, eff. Dec. 10, 2012.



RS 17:1852 - Initial members of board; term of office

§1852. Initial members of board; term of office

A. The initial members of the board shall be appointed by the governor not later than ten days after the date of the election of members to the Louisiana State Board of Elementary and Secondary Education or, if no election is held, no later than the last day on which initial appointments are required by law to be made by the governor to the State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities. All appointments shall be subject to Senate confirmation. The terms of initial members appointed from congressional districts shall expire as herein set forth for the respective districts from which they are appointed:

(1) First Congressional District--one member, December 31, 1976 and one member, December 31, 1980;

(2) Second Congressional District--one member, December 31, 1978 and one member, December 31, 1980;

(3) Third Congressional District--one member, December 31, 1976 and one member, December 31, 1978;

(4) Fourth Congressional District--one member, December 31, 1976 and one member, December 31, 1980;

(5) Fifth Congressional District--one member, December 31, 1978 and one member, December 31, 1980;

(6) Sixth Congressional District--one member, December 31, 1976 and one member, December 31, 1978;

(7) Seventh Congressional District--one member, December 31, 1976 and one member, December 31, 1980;

(8) Eighth Congressional District--one member, December 31, 1978 and one member, December 31, 1980. The term of the initial member appointed at large shall expire on December 31, 1978.

B. Any vacancy in the office of an initial member shall be filled as provided in R.S. 17:1851(D).

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975.



RS 17:1853 - Domicile, organization and meetings of board

§1853. Domicile, organization and meetings of board

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a chairman and a vice-chairman and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Nine members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members.

D. The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents and records appertaining to the board shall be filed at the domicile of the board.

E. The board shall meet on or before the second Monday in January of each year, at other times as fixed by the board, or upon call of the chairman. The first meeting of the board, shall be held in Baton Rouge on the call of the governor within ten days after the promulgation of the returns of the election of initial members of the Louisiana State Board of Elementary and Secondary Education as provided in R.S. 17:22(B), or if no election is held, within ten days after the appointment by the governor of initial members to the board and to the Louisiana State Board of Elementary and Secondary Education and the Board of Trustees for State Colleges and Universities. In no event shall the first meeting of the board be held later than May 10, 1975.

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975.



RS 17:1854 - Transitional provisions

§1854. Transitional provisions

A. The State Board of Education created by Section 4 of Article XII of the Louisiana Constitution of 1921 shall continue to exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law which pertain to Southern University and Agricultural and Mechanical College and the Southern University system until the first meeting of the Board of Supervisors of Southern University and Agricultural and Mechanical College is held as provided in R.S. 17:1853(E). Should a vacancy occur on the State Board of Education after midnight of December 31, 1974 and prior to the first meeting of the Board of Supervisors of Southern University and Agricultural and Mechanical College, it shall be filled by appointment by the governor but any member so appointed shall serve only for such time and for such purposes as are provided in this section and shall not be considered as a member whose term had not expired on December 31, 1974.

B. The obligations heretofore incurred by the State Board of Education created by Article XII, Section 4 of the Constitution of 1921 in connection with any contract or agreement with respect to Southern University and Agricultural and Mechanical College shall be preserved and discharged by the board created in this section. All of such obligations and all books, papers, records, money and other property heretofore owned, possessed, controlled or used by the former board in the exercise of its functions with respect to Southern University are hereby transferred to the board created in this section, effective on the date of the first meeting of the board.

Added by Acts 1974, Ex.Sess., No. 6, §1, eff. Jan. 1, 1975.



RS 17:1855 - Student tuition and attendance fees; program fees; authority to impose

§1855. Student tuition and attendance fees; program fees; authority to impose

A. In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose the following amounts as tuition and attendance fees for nonresident students for an academic year:

(1) At Southern University and Agricultural and Mechanical College at Baton Rouge, excluding the law center, an amount of one thousand three dollars for undergraduate students and an amount of one thousand one hundred thirty dollars for graduate students.

(2) At Southern University and Agricultural and Mechanical College at Baton Rouge for students enrolled at the law center, an amount of one thousand four hundred dollars.

(3) At Southern University at New Orleans, an amount of eight hundred eighty-five dollars for undergraduate students and an amount of six hundred ninety-four dollars for graduate students.

(4) At Southern University at Shreveport, an amount of six hundred six dollars for undergraduate students.

B. In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose a student teaching fee, for resident and nonresident students, of two hundred dollars for the semester that a student is enrolled in student teaching at Southern University at New Orleans.

C. In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose a program fee not to exceed two hundred dollars per student per semester, for students at Southern University at Shreveport pursuing the clinical portion of their studies in allied health programs, subject to the approval of the Joint Legislative Committee on the Budget.

D.(1) In addition to the authority granted the Board of Supervisors of Southern University and Agricultural and Mechanical College by Paragraph (A)(2) of this Section, R.S. 17:3351(A)(5), and R.S. 17:3351.1 and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose the following increases in annual tuition amounts for full-time resident and nonresident students enrolled at the law center:

(a) For students enrolling during the 2003-2004 academic year, an increase of eight hundred fifteen dollars from the annual tuition amount in effect for the 2002-2003 academic year.

(b) For students enrolling during the 2004-2005 academic year, an increase of eight hundred fifteen dollars from the annual tuition amount in effect for the 2003-2004 academic year.

(c) For students enrolling during the 2005-2006 academic year and thereafter, an increase of eight hundred fifteen dollars from the annual tuition amount in effect for the 2004-2005 academic year.

(2) In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by Paragraph (A)(2) of this Section, Paragraph (1) of this Subsection, R.S. 17:3351(A)(5) and 3351.1, and in accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the board may impose the following increases in annual tuition amounts for full-time resident and nonresident students enrolled at the law center:

(a) For full-time students in the first year class in Fall 2008, an increase of five hundred dollars from the annual tuition amount in effect for the 2007-2008 academic year. The tuition amount authorized by this Subparagraph for such students shall continue and shall not be increased through the Spring 2011 semester.

(b) For full-time students in the first year class in Fall 2009, an increase of five hundred dollars from the annual tuition amount in effect for the 2008-2009 academic year. The tuition amount authorized by this Subparagraph for such students shall continue and shall not be increased through the Spring 2012 semester.

(c) For full-time students in the first year class in Fall 2010 and thereafter and for full-time students in the first year class in the fall of subsequent years and thereafter, an increase of five hundred dollars from the annual tuition amount in effect for the 2009-2010 academic year.

(3) The authority to impose tuition amounts provided by this Subsection shall include the authority to impose proportional amounts for part-time students and for summer sessions. Proceeds from the tuition increases authorized by this Subsection shall not be used to pay salaries of law center administrators or other university or university system administrators.

Acts 1997, No. 856, §1, eff. July 10, 1997; Acts 2001, No. 1117, §1, eff. June 28, 2001; Acts 2003, No. 976, §1, eff. July 1, 2003; Acts 2008, No. 899, §1, eff. July 10, 2008.



RS 17:1855.1 - Academic excellence fee; amount; waivers; Southern University and Agricultural and Mechanical College

§1855.1. Academic excellence fee; amount; waivers; Southern University and Agricultural and Mechanical College

A. In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:1855(A)(2), 3351(A)(5), and 3351.1 and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision effective for the Fall, 2003, academic session and thereafter. The fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount per student shall not exceed ten dollars per credit hour per academic session and shall not exceed one hundred twenty dollars per academic session.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

C. Fee proceeds shall be used to promote academic excellence at each institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:1855.2 - Southern University Laboratory School; tuition; increase; amounts

§1855.2. Southern University Laboratory School; tuition; increase; amounts

In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:1855, 1855.1, 3351(A)(5), and 3351.1 and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may increase the amount of tuition charged per student at the university laboratory school by the following amounts:

(1) For the 2006-2007 school year and thereafter, by an amount not to exceed five hundred dollars.

(2) For the 2007-2008 school year and thereafter, by an additional amount not to exceed five hundred dollars.

(3) For the 2012-2013 school year and thereafter, by an additional amount not to exceed five hundred dollars.

Acts 2006, No. 437, §1, eff. June 15, 2006; Acts 2012, No. 420, §1.



RS 17:1871 - Board of Supervisors of Community and Technical Colleges; establishment; members; qualifications and terms; vacancies; duties

CHAPTER 5-B. LOUISIANA COMMUNITY

AND TECHNICAL COLLEGES

§1871. Board of Supervisors of Community and Technical Colleges; establishment; members; qualifications and terms; vacancies; duties

A.(1)(a) The Board of Supervisors of Community and Technical Colleges is created as a body corporate. The board shall be composed of fifteen members appointed by the governor with the consent of the Senate and of such appointments:

(i) One member shall be appointed by the governor from among three persons nominated by the Louisiana AFL-CIO.

(ii) One member shall be appointed by the governor from among three persons nominated by the Louisiana Association of Business and Industry.

(iii) Two members shall be appointed by the governor from among six persons nominated by the State Board of Elementary and Secondary Education.

(b) In addition, the board shall have two student members who shall serve one-year terms and shall be selected as provided in R.S. 17:1806.

(c) Of the members selected and appointed by the governor, there shall be two members from each congressional district and the remaining member or members from the state at large.

(2)(a) The term of each initial gubernatorial appointee to the Board of Supervisors of Community and Technical Colleges shall be assigned by the appointing governor so that five of the initial appointments expire on July 1, 2001, five of the initial appointments expire on July 1, 2003, and five of the initial appointments expire on July 1, 2005. Thereafter, all gubernatorial appointees shall serve terms of six years.

(b) At least three members appointed by the governor as a successor to the initial appointees whose terms expire on July 1, 2005, and their successors shall have significant experience in vocational education. At least two of the members appointed by the governor as successors to the members whose terms expire on July 1, 2007, and at least two of their successors shall have significant experience in vocational education. At least one of the members appointed by the governor as a successor to the members whose terms expire on July 1, 2009, and at least one of their successors shall have significant experience in vocational education.

(3) The board should be representative of the state's population by race and gender to ensure diversity.

(4) A vacancy on the board occurring prior to the expiration of a term shall be filled for the remainder of the unexpired term by appointment by the governor, with consent of the Senate.

B. The board shall:

(1) Supervise and manage the public institutions of higher education assigned to its jurisdiction and the public institutions which exclusively or predominantly provide programs of vocational-technical education.

(2) Participate as other education boards in the educational governance structure of the state.

(3) Cooperate and work together with the Board of Regents in seeking to ensure that community and technical college programs are responsive to the needs of students for education and training and businesses for educated and trained employees.

(4) Maximize the use of facilities, faculties, and other resources already in place to provide for the education and training of students and to increase access to such education and training, including assistance to students to adequately prepare them for their pursuit of a postsecondary or higher education.

(5) Adopt practices and guidelines to provide for minimizing the number of administrators employed in the Louisiana Community and Technical College System and the proportion of the system budget allocated for costs associated with administration, consistent with principles contained in the Board of Regents' funding formula for higher education.

(6) Continue development of articulation agreements between institutions under the management of the board and institutions managed by other postsecondary management boards, both public and private.

(7) Cooperate and work together with the State Board of Elementary and Secondary Education to improve linkages and career and technical education pathways between high schools and community and technical colleges including but not limited to the following:

(a) Aligning existing career and technical education programs to more industry-driven programs.

(b) Expanding career and technical education programs and related opportunities for high school students.

(c) Creating articulated courses and programs between high schools and community and technical colleges.

(8) Beginning July 1, 2010, and thereafter, establish, operate, and maintain a statewide adult education program and adopt such regulations as may be necessary for the provision of such program.

C. In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the board may equalize the tuition and registration fee amounts for online courses offered by the public postsecondary education institutions under its jurisdiction by setting a uniform tuition and registration fee for each such course in an amount up to the highest amount authorized by law for such courses in effect on July 1, 2009. Such uniform tuition and registration fee amounts shall not be raised unless authorized by law.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2005, No. 141, §1, eff. June 28, 2005; Acts 2006, No. 99, §1; Acts 2009, No. 307, §1, eff. July 1, 2009; Acts 2010, No. 132, §1, eff. July 1, 2010; Acts 2010, No. 732, §1, eff. July 1, 2010.



RS 17:1872 - Meetings of board; quorum and vote for official action

§1872. Meetings of board; quorum and vote for official action

A. The board shall hold at least one regular meeting in each quarter of each calendar year. Other regular meetings and special meetings may be called and held as provided in the bylaws, or by any rule, regulation, or resolution adopted by the board. The board shall fix the time and determine the place of all meetings.

B. Nine members of the board shall constitute a quorum for the transaction of official business. Official action of the board shall require the favorable vote of a majority of the members present and voting and, in any event, the favorable vote of at least seven members must be cast in favor of any such action. Voting by proxy is prohibited.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1873 - Officers and employees of the board

§1873. Officers and employees of the board

A. The board shall elect from its membership a chairman and a vice chairman, who shall also be chairman-elect, and may elect such other officers as it may deem necessary. Each officer shall serve for a term of one year or until his successor is duly elected, qualified, and inducted into office.

B. The chairman shall preside over all meetings of the board, and shall appoint the members of all committees. In the absence of the chairman, his duties shall be performed by the chairman-elect.

C.(1) The secretary to the board, designated in accordance with the provisions of R.S. 17:3302, shall be responsible for keeping the minutes of the meetings of the board and its committees and shall be the custodian of the seal of the system and of all the records of the board. The board shall appoint suitable persons, who are not members of the board, to act as its administrative secretary and its assistant administrative secretary. The administrative secretary shall have custody, under the supervision and control of the secretary, of the records of the board. The administrative secretary shall cause to be filed, indexed, and preserved the minutes, papers, and documents pertaining to the business, affairs, and proceedings of the board and of its committees.

(2) Copies of all minutes, papers, and other documents of the board or of its committees may be certified to be true and correct copies thereof by the chairman, the secretary, the administrative secretary, or the assistant administrative secretary.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1874 - Workforce Training Rapid Response Fund

§1874. Workforce Training Rapid Response Fund

A. It is an important responsibility of the state to promote workforce development and provide significant opportunity for business and labor to assist in the development and delivery of workforce education and workforce training policy, programs, and performance standards. Carrying out this responsibility requires the development of strategies that will upgrade the skills of our existing workforce and prepare new workers with the skills for a constantly changing economy. Institutions of higher education play a vital role in providing an education that will augment workforce development, and the legislature hereby declares its intent to provide a mechanism to provide supplemental funding for workforce training. The entity to manage and control the Workforce Training Rapid Response Fund shall be the Board of Supervisors of the Louisiana Community and Technical College System, hereinafter referred to as "the board".

B.(1) There is hereby created in the state treasury, as a special fund, the Workforce Training Rapid Response Fund, hereinafter referred to as the "fund", which will supplement the cost of high-demand workforce training programs in order to fill urgent market needs, as determined by economic and employment projections.

(2) Monies in the fund shall be invested in the same manner as monies in the general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(3) The state treasurer is directed to deposit into the fund at the beginning of each fiscal year an amount sufficient to bring the unencumbered balance in the fund to ten million dollars. Monies in the fund shall be appropriated, administered, and used solely as provided in Subsection C of this Section.

C.(1) Monies in the fund shall be appropriated to the board and used in accordance with a strategic plan to be developed as provided in this Subsection exclusively for workforce education which shall assist an individual in his ability to function as an adequate employee in a workplace, including education directed at refining or developing literacy or other basic education skills; programs directed at lifelong learning or continuing education; job readiness training; vocational, technical, or occupation education; worker or workplace education; articulated career path programs and constituent courses of such programs that lead to initial or continuing licensure, certification, or associate degree level accreditation; and other education programs whose purpose is to assist citizens to improve their employment opportunities.

(2) The board is hereby authorized to receive the appropriations for the exclusive purpose of workforce education in accordance with the provisions of this Section.

(3) The executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, the commissioner of higher education, the chairman of the Workforce Investment Council, and the chief executive officer of the Louisiana Community and Technical College System, collectively, shall approve a strategic plan that provides direction to the board regarding the expenditure of funds appropriated from the fund. The strategic plan shall be based on the following:

(a) Labor market information.

(b) Occupational forecast data.

(c) Business and industry input.

(d) Workforce education program costs.

(e) The current and anticipated workforce demands of business and industry on a regional basis.

(f) The potential economic impact of addressing such workforce demands.

(g) Available resources, such as facilities, curricula, and instructors.

(h) Regional needs and priorities, including geographic regions and regional economies.

(i) The anticipated time frame for establishing or expanding educational or training programs to address such workforce demands.

(j) The potential participants available to enter such educational or training programs.

(k) Related workforce considerations.

(4) The executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, and the chief executive officer of the system, collectively, shall monitor whether the funds are being used in accordance with the strategic plan and the effectiveness of the board's workforce development efforts and report these findings to the Board of Regents on an annual basis.

D. The fund is in addition to, and separate from, any monies allocated to the institutions under the management and control of the board or any other postsecondary education board. The availability of the fund shall not in any way substitute, limit, or otherwise affect the allocation of any funds otherwise available to those institutions under state or federal laws.

E. The executive director of the Louisiana Workforce Commission, the secretary of the Department of Economic Development, and the chief executive officer of the board annually shall report to the Senate Committee on Labor and Industrial Relations and the House Committee on Labor and Industrial Relations and such committees shall have oversight of the use of monies in the fund.

Acts 2008, No. 890, §1, eff. July 9, 2008; Acts 2010, No. 861, §8.



RS 17:1875 - Centers of Excellence Program; creation; operation; funding

§1875. Centers of Excellence Program; creation; operation; funding

A. The Board of Supervisors of Community and Technical Colleges, with the approval of and in coordination with the Board of Regents, may establish a Centers of Excellence Program to provide customized educational and training programs to meet areas of need as identified by Louisiana business and industry.

B.(1) The board may establish an advisory board composed of not more than seven individuals representing private businesses with high workforce training demands, which shall have the following duties:

(a) Assist in the identification of the needs of business and industry.

(b) Provide consultation regarding admissions, curriculum, equipment needs, tuition and fee models, and other aspects of the operation of a Center of Excellence as prescribed by the board.

(2) No public funds shall be used to compensate a member of the advisory board for the performance of his duties on the board or to pay any per diem or other expenses related to the performance of his duties as a board member.

C.(1) A Center of Excellence may be established only with private sector support, including funding or the donation of land or equipment, and shall be operated on a business model conducive to real-time market responsiveness which provides for flexibility in pricing, service delivery, and administration.

(2) The Board of Supervisors of Community and Technical Colleges may establish a tuition and fee structure for a Center of Excellence that differs from that established for other courses or programs offered by institutions within the Louisiana Community and Technical College System.

Acts 2010, No. 555, §1.



RS 17:1901 - TULANE UNIVERSITY

CHAPTER 6. TULANE UNIVERSITY

CHAPTER 7. EDUCATIONAL COMPACTS

PART I. SOUTHERN REGIONAL EDUCATION COMPACT

§1901. Regional education compact; state's authority to contract

The action of the Governor of Louisiana in entering into a compact on behalf of the State of Louisiana with the states joining therein for co-operative regional education purposes is hereby authorized and ratified subject to the approval of said compact by the Congress of the United States, which compact is substantially as follows:

THE SOUTHERN REGIONAL EDUCATION COMPACT

WHEREAS, the states who are parties hereto have during the past several years conducted careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the Southern States in the professional, technological, scientific, literary and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region; and

WHEREAS, Meharry Medical College of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the Southern states, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the Southern states and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the said states who are parties hereto; and

WHEREAS, the said states desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

NOW, THEREFORE, in consideration of the mutual agreements, covenants and obligations assumed by the respective states who are parties hereto (hereinafter referred to as "states"), the said several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purpose of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent states and derived from other sources for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

The states do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the "board"), the members of which board shall consist of the governor of each state, ex officio, and four additional citizens of each state to be appointed by the governor thereof, at least one of whom shall be selected from the field of education, and at least one of whom shall be a member of the legislature of that state. The governor shall continue as a member of the board during his tenure of office as governor of the state, but the members of the board appointed by the governor shall hold office for a period of four years except that in the original appointments one board member so appointed by the governor shall be designated at the time of his appointment to serve an initial term of two years, one board member to serve an initial term of three years, and the remaining board members to serve the full term of four years, but thereafter the successor of each appointed board member shall serve the full term of four years. Vacancies on the board caused by death, resignation, refusal or inability to serve, shall be filled by appointment by the governor for the unexpired portion of the term. The officers of the board shall be a chairman, a vice chairman, a secretary, a treasurer, and such additional officers as may be created by the board from time to time. The board shall meet annually and officers shall be elected to hold office until the next annual meeting. The board shall have the right to formulate and establish by-laws not inconsistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it including the right to create and appoint an executive committee and a finance committee with such powers and authority as the board may delegate to them from time to time. The board may, within its discretion, elect as its chairman a person who is not a member of the board, provided such person resides within a signatory state, and upon such election such person shall become a member of the board with all the rights and privileges of such membership.

It shall be the duty of the board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the states, of such character and type and for such educational purposes, professional, technological, scientific, literary, or otherwise, as they may deem and determine to be proper, necessary or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in said board as the agency of and for the use and benefit of the said states and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment and operation of such educational institutions.

In addition to the power and authority heretofore granted, the board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the board, to provide adequate services and facilities for the graduate, professional, and technical education for the benefit of the citizens of the respective state residing within the region, and such additional and general power and authority as may be vested in the board from time to time by legislative enactment of the said states.

Any two or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the board representing such states provided such agreement is submitted to and approved by the board prior to the establishment of such institutions.

Each state agrees that, when authorized by the legislature, it will from time to time make available and pay over to said board such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States of America; or upon such other basis as may be agreed upon.

This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six or more of the states whose governors have subscribed hereto within a period of eighteen months from the date hereof. When and if six or more states shall have given legislative approval of this compact within said eighteen months period, it shall be and become binding upon such six or more states 80 days after the date of legislative approval by the sixth state and the governors of such six or more states shall forthwith name the members of the board from their states as hereinabove set out, and the board shall then meet on call of the governor of any state approving this compact, at which time the board shall elect officers, adopt by-laws, appoint committees and otherwise fully organize. Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two years from the date hereof, upon such conditions as may be agreed upon at the time. Provided, however, that with respect to any state whose constitution may require amendment in order to permit legislative approval of the compact, such state or states shall become parties hereto upon approval of this compact by legislative action within seven years from the date hereof, upon such conditions as may be agreed upon at the time.

After becoming effective this compact shall thereafter continue without limitation of time; provided, however, that it may be terminated at any time by unanimous action of the states and provided further that any state may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two years after written notice thereof to the board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal. Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the board or to any of the funds of the board held under the terms of this compact.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said state, as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting state, its members on the board and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one year immediately following the date of such default this compact may be terminated with respect to such defaulting state by an affirmative vote of three-fourths of the members of the board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining states thereunder.

IN WITNESS WHEREOF this compact has been approved and signed by governors of the several states, subject to the approval of their respective legislatures in the manner hereinabove set out, as of the _______ day of ______, 1948.

Amended by Acts 1956, No. 281, §1.



RS 17:1902 - Reciprocal contracts for educational facilities with other states or institutions; authority to make

§1902. Reciprocal contracts for educational facilities with other states or institutions; authority to make

Institutions of higher learning which receive all or part of their support from the state may, subject to the approval and under such rules and regulations as the state board of education and the board of supervisors of Louisiana state university shall determine, provide educational facilities in such institution to residents of another state, under contracts entered into with such other state, its agencies or educational institutions.

They may likewise contract with other states or their institutions of higher learning, or with any private institutions of higher learning within or outside the state, to provide educational facilities to residents of Louisiana at an expense to the student not exceeding the probable cost he would pay if the facilities were provided by the Louisiana institution.



RS 17:1903 - Repealed by Acts 2001, No. 1137, 1.

§1903. Repealed by Acts 2001, No. 1137, §1.



RS 17:1904 - Repealed by Acts 2001, No. 1137, 1.

§1904. Repealed by Acts 2001, No. 1137, §1.



RS 17:1911 - Ratification; text of compact

PART II. COMPACT FOR COOPERATIVE EFFORTS

§1911. Ratification; text of compact

The action of the governor of this state in entering into a compact on behalf of the State of Louisiana with the states joining therein for cooperative efforts for improving and expanding education is hereby authorized and ratified subject to the approval of said compact by the Congress of the United States, which compact is substantially as follows:

A COMPACT

WHEREAS, the proper education of all citizens is one of the most important responsibilities of the States to preserve a free and open society in the United States; and,

WHEREAS, the increasing demands of our whole national life for improving and expanding educational services require a broad exchange of research data and information concerning the problems and practices of education; and,

WHEREAS, there is a vital need for strengthening the voices of the States in the formulation of alternative nationwide educational policies,

THE STATES AFFIRM the need for close and continuing consultation among our several States on all matters of education, and do hereby establish this Compact for Education.

ARTICLE I

PURPOSE AND POLICY

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the State and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the Nation, so that the executive and legislative branches of State Government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of State and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in education opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and States.

C. The party States recognize that each of them has an interest in the quality and quantity of education furnished in each of the other States, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the Nation, and because the products and services contributing to the health, welfare and economic advancement of each State are supplied in significant part by persons educated in other States.

ARTICLE II

STATE DEFINED

As used in this Compact, "State" means a State, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

THE COMMISSION

A. The Educational Commission of the States, hereinafter called "the Commission", is hereby established. The Commission shall consist of seven members representing each party State. One of such members shall be the Governor; two shall be members of the State legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. If the laws of a State prevent legislators from serving on the Commission, six members shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. In addition to any other principles or requirements which a State may establish for the appointment and service of its members on the Commission, the guiding principle for the composition of the membership on the Commission from each party State shall be that the members representing such State shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the State Government, higher education, the State education system, local education, lay and professional, public and non-public educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the Governor, having responsibility for one or more programs of public education. In addition to the members of the Commission representing the party States, there may be not to exceed ten non-voting commissioners selected by the steering committee for terms of one year. Such Commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the Commission shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the Commissioners are present. The Commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the Executive Director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(j).

C. The Commission shall have a seal.

D. The Commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vice chairman and a treasurer. The Commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate shall be bonded in such amount as the Commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party State, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel. The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

F. The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this Paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

I. The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.

J. The Commission annually shall make to the Governor and legislature of each party State a report covering the activities of the Commission for the preceding year. The Commission may make such additional reports as it may deem desirable.

ARTICLE IV

POWERS

In addition to authority conferred on the Commission by other provisions of the compact, the Commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this Article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

COOPERATION WITH FEDERAL GOVERNMENT

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the Commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to Federal law, and may be drawn from any one or more branches of the Federal Government, but no such representative shall have a vote on the Commission.

B. The Commission may provide information and make recommendations to any executive or legislative agency or officer of the Federal Government concerning the common educational policies of the States, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

COMMITTEES

A. To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a steering committee of thirty members which, subject to the provisions of this compact and consistent with the policies of the Commission, shall be constituted and function as provided in the by-laws of the Commission. One-third of the voting membership of the steering committee shall consist of Governors, and the remainder shall consist of other members of the Commission. A Federal representative on the Commission may serve with the Steering Committee but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the Commission shall be elected as follows: fifteen for one year and fifteen for two years. The chairman, vice chairman, and treasurer of the Commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in those offices. Vacancies in the steering committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The Commission may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the States concerned, be established to consider any matter of special concern to two or more of the party States.

C. The Commission may establish such additional committees as its by-laws may provide.

ARTICLE VII

FINANCE

A. The Commission shall advise the Governor or designated officer or officers of each party State of its budget and estimated expenditures for such period as may be required by the laws of that party State. Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party States.

C. The Commission shall not pledge the credit of any party States. The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(g) of this compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it pursuant to Article III(g) thereof, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

D. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedure established by its by-laws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

E. The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

F. Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VIII

ELIGIBLE PARTIES ENTRY INTO AND WITHDRAWAL

A. This compact shall have as eligible parties all States, Territories, and Possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term "Governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any State or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make this State a party only until December 31, 1967. During any period when a State is participating in this compact through gubernatorial action, the Governor shall appoint those persons who, in addition to himself, shall serve as the members of the Commission from his State, and shall provide to the Commission an equitable share of the financial support of the Commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C of this Article, any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any Government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any Government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating therein, the compact shall remain in full force and effect as to the State affected as to all severable matters.

Added by Acts 1966, No. 364, §1.



RS 17:1912 - Repealed by Acts 1972, No. 680, 2

§1912. Repealed by Acts 1972, No. 680, §2



RS 17:1913 - Bylaws; state not bound

§1913. Bylaws; state not bound

Pursuant to Article III(i) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the office of the governor, the State Department of Education, and the secretary of state. Nothing contained herein shall be construed as binding the State of Louisiana to appropriate or provide any specific amount of money for operations of the Educational Commission of the States or as binding or obligating the state to act favorably upon the recommendations of the commission with reference to the budget or other matters.

Added by Acts 1966, No. 364, §3. Amended by Acts 1972, No. 680, §1.



RS 17:1915 - Ratification; text of compact

PART III. INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

§1915. Ratification; text of compact

The action of the governor of this state in entering into a compact on behalf of the State of Louisiana with the states joining therein for cooperative efforts for ensuring educational opportunity and access for children of military families is hereby authorized and ratified, which compact is substantially as follows:

INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY

FOR MILITARY CHILDREN

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

B. "Children of military families" means a school-aged child, enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner” means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E. "Educational records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homework facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means (1) the formal and physical process of transferring from school to school or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service" means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement.

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. Inactive members of the national guard and military reserves.

2. Members of the uniformed services now retired, except as provided in Section A.

3. Veterans of the uniformed services, except as provided in Section A.

4. Other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age. Students shall be allowed to continue their enrollment at the grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to gifted and talented programs and English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP). In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment.

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. States shall accept exit or end-of-course exams required for graduation from the sending state, national norm referenced achievement tests, or alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during senior year. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States Department of Defense shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures.

2. Disclose matters specifically exempted from disclosure by federal and state statute.

3. Disclose trade secrets or commercial or financial information which is privileged or confidential.

4. Involve accusing a person of a crime, or formally censuring a person.

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

6. Disclose investigative records compiled for law enforcement purposes.

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission.

2. Establishing an executive committee, and such other committees as may be necessary.

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission.

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting.

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission.

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel.

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission.

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions.

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person’s state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority. The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight.

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution.

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement.

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non voting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact or enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws.

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact.

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

Acts 2009, No. 297, §1, eff. Jan. 1, 2010.



RS 17:1921 - Findings and purpose

CHAPTER 7-A. LOUISIANA CANCER RESEARCH CENTER OF

L.S.U. HEALTH SCIENCES CENTER IN NEW ORLEANS/TULANE

HEALTH SCIENCES CENTER

§1921. Findings and purpose

The purpose of this Chapter is to create the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center with the primary function of conducting research and promoting education in the diagnosis, detection, and treatment of cancer in its pursuit of obtaining National Cancer Institute (NCI) designation for the two health sciences centers in New Orleans, Louisiana. Data from multiple sources indicate that Louisiana's citizens suffer disproportionately from a high rate of cancer-induced deaths. The latest statistics from the American Cancer Society show that Louisiana has the highest cancer mortality rate in the nation. Approximately one hundred eighty Louisiana citizens die each week from cancer, and the cost to the state's economy is close to four hundred million dollars per year in lost productivity from excessive early death from cancer. By coordinating and focusing the cancer research efforts at the Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center and by providing modern new research resources and infrastructure, the cancer centers in New Orleans will be able to develop their current facilities and recruit the new faculty members necessary to achieve the designation as an NCI designated cancer center, the recognized gold standard for excellence in cancer research, treatment, and prevention. There are sixty such centers in the United States, but none in Louisiana, Mississippi, or Arkansas. The closest NCI designated cancer centers are three hundred fifty miles to the west of New Orleans at the M.D. Anderson Hospital in Houston, Texas, and three hundred fifty miles to the northeast of New Orleans at the University of Alabama Medical Center in Birmingham, Alabama.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1922 - Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center; creation; domicile; fiscal year

§1922. Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center; creation; domicile; fiscal year

The Louisiana Cancer Research Center of L.S.U. Health Sciences Center in New Orleans/Tulane Health Sciences Center, hereafter referred to as "center", is hereby created as a body corporate under the administration of a governance board as provided in this Chapter and in accordance with R.S. 17:3390(B). The domicile of the center shall be Orleans Parish. The center shall operate on a fiscal year basis commencing on July first and ending on June thirtieth of each year.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1923 - Governing board; membership

§1923. Governing board; membership

A. The governance board of the center shall exercise all powers, rights, and duties conferred upon the center by this Chapter or other provisions of law. The board shall consist of the senior vice president for health sciences of Tulane University Health Sciences Center, a senior Louisiana State University Health Sciences Center representative appointed by the president of the Louisiana State University System, a member appointed by the senior vice president for health sciences of Tulane University Health Sciences Center, a member appointed by the president of the Louisiana State University System from the Louisiana State University Health Sciences Center, the secretary of the Department of Economic Development or his designee, the chairman of the Louisiana Board of Regents or his designee, and such other persons as may be appointed by the unanimous consent of the board. The appointed members of the governance board shall serve for terms of four years each. Any appointment to fill a vacancy on the board shall be made for the unexpired term of the member whose death, resignation, or removal created such vacancy.

B. The members of the board shall not receive compensation by reason of their membership on the board or attendance at the meetings of the board. Members of the board shall receive a per diem allowance to be established by the board in an amount not to exceed the amount of per diem authorized for members of the legislature. All members may be reimbursed for travel expenses incurred in the performance of their official duties. The travel expense reimbursement shall be fixed by the center in an amount not to exceed those authorized under state travel regulations.

C. The senior vice president for health sciences of Tulane University Health Sciences Center and the senior Louisiana State University Health Sciences Center representative appointed by the president of the Louisiana State University System shall serve as the chairperson and vice chairperson on an alternating annual basis according to the bylaws. The board shall elect on an annual basis a secretary-treasurer of the board and such other officers as the members determine necessary. The chairperson shall sign and execute all vouchers and other orders for the disbursement of funds belonging to the center upon authorization by the board. A majority of the members of the board shall constitute a quorum for the transaction of all business of the center. Meetings of the board shall be held at a time and place as determined by and at the call of the chairperson or when requested by a majority of the members.

D. Members of the board while acting within the scope of their duties and responsibilities as board members shall not be subject to any personal liability resulting from carrying out the powers and duties conferred on them as members of the board, and shall have the indemnification rights provided in R.S. 13:5108.1, et seq., with respect to such actions.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1924 - Purposes and powers of the center

§1924. Purposes and powers of the center

The governance board of the center shall have authority to:

(1) Sue and be sued, including the right to recover all debts owing to the center, and to retain legal counsel therefor.

(2) Actively seek and accept donations, bequests, and other forms of financial assistance for educational and research purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or any other person or agency which are not in contravention of the constitution and laws of the state.

(3) Purchase and maintain equipment and make improvements to facilities necessary for the use of the center.

(4) Approve the appointment of such administrative officers and other personnel as the governance board deems necessary and designate their titles. The compensation of all officers and employees shall be fixed by the governance board and the officers so appointed shall serve at the pleasure of the governance board.

(5) Adopt, amend, and repeal rules and regulations necessary or proper for the business of the center.

(6) Enter into contracts and agreements with other agencies and entities with respect to cooperative enterprises and undertakings relating to or associated with the purposes of the center.

(7) Perform such other functions as are necessary or incidental to the supervision and management of the center.

(8) Employ the proceeds of all donations, grants, and requests made to the center so as to effect the purposes of and in accordance with the terms and conditions of such donations, grants, and requests.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1925 - Executive director; appointment; functions

§1925. Executive director; appointment; functions

The governance board may appoint a chief administrative officer who shall be the executive director of the center. The executive director of the center shall serve at the pleasure of the governance board and shall, with the approval of the governance board, appoint and remove all professional, research, technical, clerical, and other employees of the center. The compensation of the executive director shall be fixed by the governance board.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1926 - Reports

§1926. Reports

The governance board shall present a strategic plan and annual progress report to the Joint Legislative Committee on the Budget, the Louisiana Board of Regents, and the Department of Economic Development not later than February first of each year. The governance board shall make such other reports as are required by the Joint Legislative Committee on the Budget.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1927 - Audits

§1927. Audits

The books and accounts of the center shall be subject to audit not less than annually by the legislative auditor in accordance with applicable law.

Acts 2002, 1st Ex. Sess., No. 41, §1.



RS 17:1941 - Statement of policy

CHAPTER 8. EDUCATION OF STUDENTS

WITH EXCEPTIONALITIES

PART I. EDUCATIONAL OPPORTUNITIES FOR

STUDENTS WITH EXCEPTIONALITIES

§1941. Statement of policy

It is and shall be the duty of state and local educational agencies of the state of Louisiana to provide a free appropriate public education in the least restrictive environment to every student with an exceptionality, ages three through twenty-one, who is a resident therein.

Acts 1977, No. 754, §1; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1.



RS 17:1942 - Definitions

§1942. Definitions

A. For purposes of this Chapter, the definitions in the Individuals with Disabilities Education Improvement Act of 2004 are hereby adopted unless otherwise provided by this Chapter or duly adopted regulations or policies.

B. A "student with an exceptionality", including a student with a disability, is any student who is evaluated according to state and federal regulation or policy and is deemed to have a mental disability, hearing impairment (including deafness), multiple disabilities, deaf-blindness, speech or language impairment, visual impairment (including blindness), emotional disturbance, orthopedic impairment, other health impairment, specific learning disability, traumatic brain injury, autism, or as deemed to be gifted or talented, and as a result requires special education and related services. A student with an exceptionality may include, as determined by the local education agency, a student experiencing developmental delay ages three through eight.

C. "Education service agency" means a regional public multiservice administrative agency authorized by state law to develop, manage, and provide services or programs to local education agencies and includes any other public institution or agency having administrative control and direction over a public elementary or secondary school.

D. "Local education agency" means a public board of education or other public authority legally constituted within Louisiana for administrative control and direction of or to perform a service function for public elementary or secondary schools in a city, parish, or other local public school district or other political subdivision. The term includes an education service agency and special schools and school districts as that term is used in R.S. 17:1945 and any other public institution or agency having administrative control and direction of a public elementary or secondary school.

E. "Resident" as it applies to a student with an exceptionality for purposes of this Chapter shall mean any one of the following:

(1) The student is a resident within the geographical boundaries of the local education agency in which the student's parent or parents have their legal residence, unless the parent or parents have relinquished custody of the student. In such case, the student is a resident within the geographical boundaries of the local education agency in which the student's legal custodian or custodians have their legal residence.

(2) If a student's parents are divorced, the student is a resident of the local education agency in which the student's domiciliary or custodial parent or parents have their legal residence.

(3) If a student is in foster care, the student is a resident of the local education agency in which the parent or parents with whom the student lived immediately prior to being placed into foster care have their legal residence.

Acts 1977, No. 754, §1; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1.



RS 17:1942.1 - Repealed by Acts 2008, No. 376, §2.

§1942.1. Repealed by Acts 2008, No. 376, §2.



RS 17:1943 - Administration and supervision

§1943. Administration and supervision

A.(1) Except as otherwise provided in Paragraph (2) of this Subsection, the provisions of this Chapter shall be administered at the state level by the Department of Education, with the approval of the State Board of Elementary and Secondary Education, and on the city or parish level by local education agencies.

(2) The Department of Education, with the approval of the State Board of Elementary and Secondary Education, shall provide only general supervision and monitoring when the provisions of this Chapter are administered through or in other state agencies.

B.(1) The State Board of Elementary and Secondary Education shall promulgate rules, regulations, and policies necessary for the administration of this Chapter and the implementation of the requirements of the Individuals with Disabilities Education Improvement Act of 2004.

(2)(a) The governor or his designee shall ensure that an interagency agreement or other mechanism for interagency coordination is in effect between each public agency described in Subparagraph (b) of this Paragraph and the state educational agency, in order to ensure that all services described in Subparagraph (b) of this Paragraph that are needed to ensure a free appropriate public education are provided, including the provision of such services during the pendency of any dispute under Item (iii) of this Subparagraph. Such agreement or mechanism shall include the following:

(i) An identification of, or a method for defining, the financial responsibility of each agency for providing services described in Subparagraph (b) of this Paragraph to ensure a free appropriate public education to students with disabilities, provided that the financial responsibility of each public agency described in Subparagraph (b) of this Paragraph, including the state Medicaid agency and other public insurers of students with disabilities, shall precede the financial responsibility of the local education agency or the state agency responsible for developing the student's individualized education program.

(ii) The conditions, terms, and procedures under which a local education agency shall be reimbursed by other agencies.

(iii) Procedures for resolving interagency disputes, including procedures under which local education agencies may initiate proceedings, under the agreement or other mechanism to secure reimbursement from other agencies or otherwise implement the provisions of the agreement or mechanism.

(iv) Policies and procedures for agencies to determine and identify the interagency coordination responsibilities of each agency to promote the coordination and timely and appropriate delivery of services described in Subparagraph (b) of this Paragraph.

(b) If any public agency other than an educational agency is otherwise obligated under federal or state law, or assigned responsibility under state policy or pursuant to Subparagraph (a) of this Paragraph, to provide or pay for any services that are also considered special education or related services that are necessary for ensuring a free appropriate public education to students with disabilities within the state, such public agency shall fulfill that obligation or responsibility, either directly or through contract or other arrangement.

(c) If a public agency other than an educational agency fails to provide or pay for the special education and related services described in Subparagraph (b) of this Paragraph, the local education agency or state agency responsible for developing the student's individualized education program shall provide or pay for such services to the student. Such local education agency or state agency may then claim reimbursement for the services from the public agency that failed to provide or pay for such services, and such public agency shall reimburse the local education agency or state agency pursuant to the terms of the interagency agreement or other mechanism described in Item (a)(i) of this Paragraph according to the procedures established in such agreement pursuant to Item (a)(ii) of this Paragraph.

(d) The requirements of Subparagraph (a) of this Paragraph may be met through state law or regulation, signed agreements between respective agency officials that clearly identify the responsibilities of each agency relating to the provision of services, or other appropriate written methods as determined by the governor or his designee.

C. The Department of Education shall establish pupil-teacher ratios and class sizes taking into account the chronological age of the student with an exceptionality, the severity of the disability, and the type of exceptionality.

Acts 1977, No. 754, §1. Acts 1984, No. 851, §1; Acts 1987, No. 640, §1, eff. July 9, 1987; Acts 1990, No. 1072, §1; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2001, No. 181, §1; Acts 2002, 1st Ex. Sess., No. 92, §1, eff. April 18, 2002; Acts 2008, No. 376, §1.

NOTE: SEE ACTS 1984, NO. 851, §3 AND §4.



RS 17:1944 - Local education agency; responsibilities

§1944. Local education agency; responsibilities

A. Subject to the conditions and limitations of this Chapter, local education agencies as defined in R.S. 17:1942, in providing for the education of students with exceptionalities within their jurisdiction, shall have in effect policies, procedures, and programs that are consistent with state policies and procedures.

B. Special education and related services may be provided by local education agencies for eligible children under three years of age.

C. Except as otherwise specifically permitted by the State Board of Elementary and Secondary Education, there shall be a chronological age span of not more than three years, and special education classes shall be grouped to provide for the most efficient delivery of services in accordance with the student's individualized education program.

D. Whenever adequate education results can best be obtained by providing cooperative special education and related services, the local education agencies shall establish and maintain such facilities and programs according to procedures established by the Department of Education with the approval of the State Board of Elementary and Secondary Education. Adjacent and nearby local education agencies shall pool their resources for this purpose. The local education agency within whose boundaries said facility is located shall be designated as the coordinating fiscal agency.

E. Local education agencies shall provide whatever transportation is necessary to implement any individualized education program for a student with an exceptionality. Transportation shall be provided in cooperative programs according to the method established in the contract between the cooperating agencies or districts and shall also be in accordance with the student's individualized education program.

Acts 1977, No. 754, §1; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1.



RS 17:1945 - Special schools and school districts

§1945. Special schools and school districts

A. The Special School District shall be considered an educational service agency administered by the Department of Education, subject to the limitations of such units which shall include no authority to levy tax. The Special School District shall have the responsibility and authority to create and fill positions to serve the students in the district subject to the availability of funds.

(1) The state superintendent of education shall be the governing authority for the Special School District.

(2) The Special School District includes:

(a) Louisiana special schools.

(b) Special School Programs.

(3) The services of the Special School District shall be available to all eligible students as described in this Section, regardless of their place of residence within the state.

B.(1) The Louisiana Schools for the Deaf and Visually Impaired, and the Louisiana Special Education Center, referred to as Louisiana Special Schools, are residential schools established to provide such academic, vocational, and other related services as may be required.

(2) The Louisiana Special Schools shall establish an annual enrollment deadline for admission to each of the respective schools. After a school's deadline, any other children with hearing, visual, or orthopedic impairments may enroll at the request of their parents, guardians, appointed custodians, or other legal surrogates if the school, as applicable, determines that there are sufficient resources to meet the needs of these children as well as the needs of the children enrolled prior to the enrollment deadline.

(3) The Louisiana Special Schools may share services and functions, including but not limited to fiscal, human resources, maintenance, security, physical plant, food, transportation, admissions, diagnostics, and health services, to the extent that sharing such services and functions is not in conflict with federal laws and rules applicable to the education of students with exceptionalities.

C.(1) Special School Programs shall be established to provide:

(a) Special education and related services to any eligible student with exceptionalities who is in any state-operated facility that provides only a general education program.

(b) Appropriate educational services to any eligible student in a state-operated facility that does not provide an educational program.

(2) Special School Programs may provide appropriate educational services at facilities where public agencies place students who are in the care or custody of the public agency or students whose education is the responsibility of the public agency.

(3) Special School Programs may provide the services authorized in this Section to students until their twenty-fifth birthday and may provide the services authorized in this Section to students regardless of age, pursuant to an agreement between Special School Programs and the facility or the public agency that placed the student.

(4), (5) Repealed by Acts 2012, No. 441, §3.

Acts 1977, No. 754, §1. Amended by Acts 1980, No. 258, §1, eff. June 30, 1980; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2008, No. 376, §1; Acts 2010, No. 325, §1; Acts 2012, No. 441, §§1, 3.



RS 17:1946 - Procedural safeguards

§1946. Procedural safeguards

A. The Department of Education and the local education agencies shall establish and maintain regulations and procedures in accordance with this Section and the Individuals with Disabilities Education Improvement Act of 2004 to ensure that students with exceptionalities and their parents are provided procedural safeguards with respect to the provision of free appropriate public education by such agencies.

B.(1) The right of a parent or public agency to initiate a request for a special education due process hearing shall prescribe within one year of the date the parent or public agency knew or should have known about the alleged action that forms the basis of the request.

(2) The one-year timeline does not apply to a parent if the parent was prevented from filing the due process hearing request due to either specific misrepresentations by the local education agency that it had resolved the problem forming the basis of the due process hearing request or the local education agency's withholding of information from the parent that was required to be provided by this Chapter and the Individuals with Disabilities Education Improvement Act of 2004.

C.(1) No person, who is an employee of a public school system, or his employer, who in good faith renders school health services and medical services to students with exceptionalities which are required by state or federal law, shall be liable for any civil damages as a result of any act or omission in rendering the care or services required.

(2) No individual appointed according to state or federal law to serve as a surrogate parent who in good faith performs the functions of such appointment which functions are required by state or federal law shall be liable for any civil damages as a result of any act or omission in rendering services in accordance with the functions of said appointment.

(3) The provisions of this Section shall not exempt from liability those individuals who intentionally or by grossly negligent acts or omissions cause damages to a student with an exceptionality or other individual participating in a special education program for individuals with exceptionalities.

D.(1) Except as provided in this Section, all oral and written communications and records made during the state mediation, whether or not conducted under this Chapter and whether before or after the institution of formal judicial proceedings, are not subject to disclosure and may not be used as evidence in any judicial or administrative proceeding.

(2) The state neutral individualized education program facilitator in an individualized education program meeting and the state mediator in a mediation shall not be required to testify concerning the mediation or individualized education program proceedings and are not subject to process or subpoena, issued in any judicial or administrative procedure, which requires the disclosure of any communications or records of the mediation, except with respect to the following:

(a) Reports made by the mediator to the state, only as to whether the parties appeared, whether the mediation took place, and whether a settlement resulted therein.

(b) A judicial determination of the meaning or enforceability of an agreement resulting from a mediation procedure if the court determines that testimony concerning what occurred in the mediation proceeding is necessary to prevent fraud or manifest injustice.

(3) The confidentiality provisions of this Section do not extend to statements, materials, and other tangible evidence, or communications that are otherwise subject to discovery or are otherwise admissible, merely because they were presented in the course of mediation, if they are based on proof independent of any communication or record made in mediation.

(4) If this Section conflicts with other legal requirements for disclosure of communications or materials, the issue of confidentiality may be presented to the court having jurisdiction of the proceedings to determine, in camera, whether the facts, circumstances, and context of the communications or materials sought to be disclosed warrant a protective order or whether the communications or materials are subject to disclosure.

(5) Confidentiality, in whole or in part, may be waived when all parties and the mediator specifically agree in writing.

Acts 1977, No. 754, §1. Amended by Acts 1979, No. 728, §1, eff. July 20, 1979; Acts 1992, No. 433, §1, eff. June 20, 1992; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1992, No. 911, §1; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 1999, No. 188, §1; Acts 2008, No. 376, §1.



RS 17:1947 - Funding

§1947. Funding

A. Funding for public school special educational services as provided by local education agencies shall be as follows:

(1) Each local education agency shall provide special education and related services to students with exceptionalities who are located within its geographical boundaries, including children who are placed in a private residential facility or an intermediate care facility for persons with developmental disabilities for any reason by any individual or agency; however, the agency shall pay the cost of such services only for such students who are residents within the geographical boundaries of the agency. Each local education agency shall provide child find and evaluation to nonresident students who attend a parentally placed private elementary or secondary school.

(2) If a local education agency provides special education and related services to a student with an exceptionality who is located within the geographical boundaries of such agency but is not a resident thereof, including children who are placed in a private residential facility or an intermediate care facility for persons with developmental disabilities for any reason by any individual or agency, the cost of any special education and related services shall be reimbursed by the local education agency within the boundaries of which the student resides, except as provided in Paragraph (3) of this Subsection.

(3) If a student with an exceptionality is living in a private residential facility in this state but the student is not a resident of this state, the local education agency providing any special education and related services to that student shall be reimbursed by the residential facility for the cost of providing those services.

B. The state shall be responsible for funding the costs of special education and related services for students enrolled in the special school district and special schools as provided for in R.S. 17:1945.

C. The Department of Education and local education authorities may, under policies established by the State Board of Elementary and Secondary Education, enter into purchase of service agreements or contracts with other public or nonpublic agencies to provide special education and related services.

Acts 1977, No. 754, §1; Acts 1990, No. 1046, §1; Acts 1992, No. 458, §1, eff. June 20, 1992; Acts 1998, 1st Ex. Sess., No. 109, §1, eff. May 5, 1998; Acts 2001, No. 181, §1; Acts 2008, No. 376, §1; Acts 2009, No. 303, §1; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:1947.1 - Repealed by Acts 2008, No. 376, §2.

§1947.1. Repealed by Acts 2008, No. 376, §2.



RS 17:1948 - Repealed by Acts 2008, No. 376, §2.

§1948. Repealed by Acts 2008, No. 376, §2.



RS 17:1949 - Repealed by Acts 2008, No. 376, §2.

§1949. Repealed by Acts 2008, No. 376, §2.



RS 17:1950 - Repealed by Acts 2008, No. 376, §2.

§1950. Repealed by Acts 2008, No. 376, §2.



RS 17:1951 - Repealed by Acts 2008, No. 376, §2.

§1951. Repealed by Acts 2008, No. 376, §2.



RS 17:1952 - Repealed by Acts 2008, No. 376, §2.

§1952. Repealed by Acts 2008, No. 376, §2.



RS 17:1953 - Repealed by Acts 2008, No. 376, §2.

§1953. Repealed by Acts 2008, No. 376, §2.



RS 17:1954 - Repealed by Acts 2008, No. 376, §2.

§1954. Repealed by Acts 2008, No. 376, §2.



RS 17:1955 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1955. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1956 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1956. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1957 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1957. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1958 - Repealed by Acts 2008, No. 376, §2.

§1958. Repealed by Acts 2008, No. 376, §2.



RS 17:1959 - Repealed by Acts 1998, 1st Ex. Sess., No. 109, 2, eff. May 5, 1998.

§1959. Repealed by Acts 1998, 1st Ex. Sess., No. 109, §2, eff. May 5, 1998.



RS 17:1960 - The Deaf Child's Bill of Rights; legislative recognition

§1960. The Deaf Child's Bill of Rights; legislative recognition

The Louisiana Association of the Deaf and the United States Congress recognize that children who are deaf or hard of hearing have the same rights and potential to become independent and self-actualizing as children who are not hearing impaired. Therefore the legislature recognizes the Deaf Child's Bill of Rights as follows:

(1) Children who are deaf or hard of hearing are entitled to appropriate screening and assessment of hearing and vision capabilities and communication and language needs at the earliest possible age and to the continuation of screening services throughout the educational experience.

(2) Children who are deaf or hard of hearing are entitled to early intervention to provide for acquisition of solid language bases developed at the earliest possible age.

(3) Children who are deaf or hard of hearing are entitled to their parents' or guardians' full and informed participation in their educational planning.

(4) Children who are deaf or hard of hearing are entitled to adult role models who are deaf or hard of hearing.

(5) Children who are deaf or hard of hearing are entitled to meet and associate with their peers.

(6) Children who are deaf or hard of hearing are entitled to qualified teachers, interpreters, and resource personnel who communicate effectively with each child in that child's mode of communication.

(7) Children who are deaf or hard of hearing are entitled to placement best suited to each child's individual needs, including but not limited to social, emotional, and cultural needs, with consideration for the child's age, degree of hearing loss, academic level, mode of communication, style of learning, motivational level, and amount of family support.

(8) Children who are deaf or hard of hearing are entitled to individual considerations for free, appropriate education across a full spectrum of educational programs.

(9) Children who are deaf or hard of hearing are entitled to full support services provided by qualified professionals in their educational settings.

(10) Children who are deaf or hard of hearing are entitled to full access to all programs in their educational settings.

(11) Deaf and hard-of-hearing children are entitled to have the public fully informed concerning medical, cultural, and linguistic issues of deafness and hearing loss.

(12) Children who are deaf or hard of hearing are entitled, where appropriate, to have deaf and hard-of-hearing adults directly involved in determining the extent, content, and purpose of all programs that affect their education.

Acts 1993, No. 292, §1.



RS 17:1961 - Legislative intent

PART II. LOUISIANA SCHOOL OF MATH,

SCIENCE, AND THE ARTS

§1961. Legislative intent

It is the intent of the legislature to establish an independent, residential school for certain high school students with the express purpose of providing a more challenging educational experience for the gifted and talented children of this state and of developing such children to their full potential.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982.



RS 17:1962 - Definitions

§1962. Definitions

As used in this Part, the following words, terms and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Department" means the state department of education.

(2) "School" means the Louisiana School of Math, Science, and the Arts.

(3) "State Board" means the State Board of Elementary and Secondary Education.

(4) "State superintendent" means the state superintendent of education.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982.



RS 17:1963 - Louisiana School of Math, Science, and the Arts; creation; location; governance; relationship with educational boards and state superintendent

§1963. Louisiana School of Math, Science, and the Arts; creation; location; governance; relationship with educational boards and state superintendent

A. There is hereby created the Louisiana School of Math, Science, and the Arts which shall be a residential institution located on the campus of Northwestern State University of Louisiana at Natchitoches. The school shall open and formally begin operation with the fall semester of 1983. The school shall be funded by the state from monies appropriated therefor; and, full-time students at the school shall attend without payment of tuition.

B. The school shall be governed by a board of directors whose membership, powers, duties, and responsibilities shall be as hereinafter provided.

C. The school shall be independent of the control of the state superintendent and of all local and state education boards except its board of directors.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982; Acts 1986, No. 292, §1; Acts 2010, No. 117, §1.



RS 17:1964 - Board of directors; creation; membership; terms; powers, duties, and functions; voting; compensation

§1964. Board of directors; creation; membership; terms; powers, duties, and functions; voting; compensation

A. There is hereby created a board of directors for the school, sometimes hereinafter referred to as the "board". The board shall be composed of twenty-four members as follows:

(1) The president of the state board or his designee.

(2) The state superintendent or his designee.

(3) The commissioner of higher education or his designee.

(4) The assistant superintendent of special education for the department or his designee.

(5) The assistant superintendent for academic programs for the department or his designee.

(6) The dean of education of Northwestern State University of Louisiana at Natchitoches.

(7) Two members of the House Committee on Education who shall be appointed by the chairman of that committee.

(8) Two members of the Senate Committee on Education who shall be appointed by the chairman of that committee.

(9) The president of the Louisiana Superintendent's Association.

(10) The president of the Louisiana Association for the Gifted and Talented.

(11) One teacher who shall be a member of the faculty of the school and who shall be elected by the members of such faculty.

(12) Eight persons who shall be appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

(13) The section chief for gifted and talented services within the office of special education services of the department.

(14) One teacher who shall be appointed by the state superintendent from the state at large and confirmed by the Senate.

(15) The president of the Louisiana School of Math, Science, and the Arts Alumni Association or his designee.

B. The terms of the members of the board shall be for four years and shall run concurrently with the terms of all statewide elected officials. The terms of the initial members shall commence with their appointment and shall end when their successors take office on the second Monday of March, 1984, however, members may succeed themselves.

C. The board is hereby authorized to:

(1) Accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws.

(2) Purchase land and equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law.

(3) Lease land or other property belonging to it or to the school, subject to approval of the commissioner of administration and in accordance with law.

(4) Sell or exchange land or other real property not needed for school purposes, but only when specifically authorized by law and then only in accordance with the procedures provided in R.S. 41:892 for the sale of unused school lands. The sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(5) Adopt, amend, or repeal rules, regulations, and policies necessary or proper for the conduct of the business of the board.

(6) Award certificates and issue diplomas for successful completion of programs of study. All such certificates and diplomas shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(11) to any student who successfully completes the program of study adopted by the board.

(7) Enter into contracts and agreements which have been recommended by the director, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or program affecting education in the school. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(8) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

(9) The board shall delegate to the director such of its powers and duties as it deems appropriate to aid the director in the efficient administration of his responsibility for the implementation of the policies of the board.

D. In addition to the authorities granted herein and any powers, duties, and responsibilities vested by any other applicable laws, the board shall:

(1) Adopt rules, regulations, and policies necessary for the efficient operation of the school.

(2) Establish criteria to be used in determining eligibility of applicants for enrollment.

(3) Determine subjects and extracurricular activities to be offered. Such subjects shall initially be subject to approval by the state board, and thereafter, changes in the subjects shall be subject to approval by the state board.

(4) Select a director who shall be the chief administrative officer of the school and who shall administer the rules, regulations, and policies adopted by the board pursuant hereto. The director shall also be the chief administrative officer of the board and shall be responsible for all the administrative functions, duties, and needs of the board. Until such time as the board selects a director, the state superintendent of education shall serve as the chief administrative officer of the board and shall be responsible for the duties of the director as they relate to the board. The state superintendent of education shall relinquish such administrative duties to the director when such director officially assumes his duties with the board.

(5) Determine faculty and staff positions necessary for the efficient operation of the school and select personnel for such positions.

(6) Prepare and adopt an annual budget necessary for the continued operation of the school.

(7) Pay the expenses of the board and its members and the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the school out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the school.

(8) Exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction all monies appropriated or otherwise made available for purposes of the board and of such school and programs.

(9) Prescribe and select for use in the school free school books and other materials of instruction for children enrolled in the school and programs under its jurisdiction for which the legislature provides funds. Wherever practical, the board shall select the same school books and other materials of instruction as are adopted by the state board.

(10) Prepare and adopt or approve programs of study and rules, bylaws, and regulations for the discipline of students and for the government of the school and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the staff and faculty of the school. Such programs of study shall initially be subject to approval by the state board, and thereafter, any changes in such programs of study shall be subject to approval by the state board.

(11) Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers. Such qualifications shall initially be subject to approval by the state board, and thereafter, any changes in such qualifications shall be subject to approval by the state board.

(12) Notwithstanding any provision of law to the contrary, especially R.S. 17:441 et seq., adopt rules and regulations under which faculty members may become permanent employees of the school.

(13) Develop and adopt a formula or system under which students shall be admitted. Such formula or system shall be sufficient to insure that at least one qualified applicant for admission from within the geographical boundaries of each city and parish school system shall be admitted to the school each year. If no qualified applicant from a city or parish public school system applies for admission, then the slot(s) available to that school system shall be lost to that system for that school year and shall be reallocated by the board to provide for the admission of qualified applicants from other public systems.

(14) Adopt rules and regulations to provide for the evaluation of any applicant who has not been evaluated but who meets all other criteria for participation in the program.

(15)(a) Impose room, board, and other fees for all full-time students, with the provision that any student who is incapable of paying such fees due to economic hardship shall be exempt from or subject to reduction of the requirements of this Paragraph.

(b) Effective June 1, 2000, and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may increase the amount of any or all of the following fees imposed for students attending the school up to the following maximum amounts:

(i) For room and board for the regular school year, one thousand dollars per year.

(ii) For security deposit, one hundred fifty dollars per year.

(iii) For computer use, twenty-five dollars per year.

(iv) For science laboratory for juniors and seniors, twenty-five dollars per year.

(c) Additionally, the board may impose a new room and board fee for students attending the school during a summer session, and such fee shall not exceed four hundred dollars per student per summer session.

(16) Establish criteria to be used in determining those students who shall be exempt from the requirements of Paragraph (15) of this Subsection.

(17) Develop and adopt a policy providing for sabbatical leave for certified employees in accordance with the provisions of R.S. 17:1170 et seq.

E. Ten members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board, including ex officio members, shall be voting members.

F. Members of the board shall be compensated for all actual vouchered expenses incurred in the performance of their duties and functions as required by this Chapter. Such expenses shall be paid by the Division of Administration from funds appropriated therefor by the legislature and upon the warrant of the board.

G. The board of directors shall serve as the local educational agency for the school.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982; Acts 1985, No. 89, §1; Acts 1986, No. 292, §1; Acts 1999, No. 698, §1; Acts 2000, 1st Ex. Sess., No. 19, §1, eff. June 1, 2000; Acts 2004, No. 503, §1, eff. June 25, 2004; Acts 2008, No. 362, §1.



RS 17:1965 - Programs and operation

§1965. Programs and operation

A. The school shall operate on the same semester basis as the public college or university at which it is located. Full-time students shall be enrolled for both the fall and spring semesters and may enroll in the summer semester.

B. A summer semester shall be offered for full-time students and for students who qualify to attend the school during such semester.

C. The school shall also offer short courses, workshops, seminars, weekend instructional programs, and other innovative programs which can be used to offer instruction to students not enrolled as full-time students in the school.

D. The pupil-teacher ratio in all regular academic classes at such school shall not exceed fifteen students to one classroom teacher; however, such pupil-teacher ratio may exceed that limit in the offering of programs provided in Subsection C herein, and in the offering of physical education courses or special enrichment courses.

E. The school, at the discretion of its board of directors, may provide extension courses and campuses on the campuses of other colleges and universities.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982.



RS 17:1966 - Extracurricular activities

§1966. Extracurricular activities

A. Whenever possible, the school shall offer such extracurricular activities as may be found in any public secondary school in the state. The Natchitoches Parish public school system shall to the extent practicable allow the students of the school to participate in any extracurricular activities the system may offer which the school cannot, particularly music and varsity athletics.

B. Any student attending the school shall be eligible to participate in any extracurricular activity at any nonpublic school that is located within the attendance zone of the school provided that such nonpublic school is approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and is in compliance with the criteria set forth in Brumfield, et al. v. Dodd, et al., 425 F. Supp. 528.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982. Amended by Acts 1982, No. 151, §1, eff. July 12, 1982; Acts 2003, No. 346, §1, eff. June 13, 2003.



RS 17:1967 - Eligibility limited to high school sophomores, juniors, and seniors.

§1967. Eligibility limited to high school sophomores, juniors, and seniors.

The school shall admit high school sophomores, juniors, and seniors.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982; Acts 2010, No. 121, §1, eff. June 8, 2010.



RS 17:1968 - Funding; acceptance of other funds

§1968. Funding; acceptance of other funds

A. Funds for the operation of the school and the programs provided by the school shall come from monies appropriated therefor by the legislature.

B. Nothing in this Chapter shall be so construed as to prohibit or prevent the board from accepting federal funds or monies from any corporation or other private contributor for use in operating the school or providing programs by the school.

Added by Acts 1981, No. 932, §1, eff. Sept. 1, 1982.



RS 17:1968.1 - Funding; inclusion in the minimum foundation program formula; other appropriated state funds

§1968.1. Funding; inclusion in the minimum foundation program formula; other appropriated state funds

A.(1) The board of directors of the Louisiana School for Math, Science, and the Arts annually shall prepare and adopt a recommended formula to adequately fund the educational programs at the school. The formula shall have as its goal to provide state funding for the school which shall not be less than the average funding on a per student basis at peer institutions in other states having similar programs and enrollments and may provide for achieving its goal over a multiyear period. The recommended formula shall be submitted to the division of administration as the total budget request for the school.

(2) Funding for the school shall be provided through appropriations made directly to the school from the state general fund and through funds appropriated for the minimum foundation program and allocated to the school by the Department of Education.

B.(1) For the purposes of this Section, the Louisiana School for Math, Science, and the Arts shall be considered a public secondary school and, as such, shall be included by the State Board of Elementary and Secondary Education in the formula required by Article VIII, Section 13 of the Constitution of Louisiana used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools.

(2) Minimum foundation program funds allocated to the school shall be based upon the school's enrollment, which shall be determined in the same manner as for other public schools, and each student shall be funded at one hundred percent of the state per pupil amount as contained in the minimum foundation program budget letter approved by the State Board of Elementary and Secondary Education.

C. The amount of funding for any budget request submitted as provided in this Section that is not provided through the minimum foundation program formula shall be determined by the legislature.

Acts 2010, No. 656, §1, eff. June 29, 2010.



RS 17:1969 - Repealed by Acts 2010, No. 656, §2, eff. June 29, 2010.

§1969. Repealed by Acts 2010, No. 656, §2, eff. June 29, 2010.



RS 17:1970.1 - Legislative intent

PART II-A. LOUIS ARMSTRONG HIGH SCHOOL

FOR THE ARTS

§1970.1. Legislative intent

It is the intent of the legislature to establish a college-based residential school for certain high school students with the express purpose of providing a more challenging educational experience and a more enriched creative environment for the children of this state who have a demonstrated talent for and interest in pursuing the creative and performing arts and of developing such children to their full potential. This school will serve only as a magnet school for the arts, and not as a magnet school for mathematics nor the sciences. There shall be no duplication of programs already offered by the Louisiana School for Math, Science and the Arts in Natchitoches. Beyond a demonstration of minimum competencies expected of all equivalent high school students in Louisiana, admission criteria at the Louis Armstrong High School for the Arts shall not be based upon competitive academic testing, but exclusively upon auditions or submission of creative writing and art.

Acts 1997, No. 1350, §1.



RS 17:1970.2 - Definitions

§1970.2. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Department" means the state Department of Education.

(2) "School" means the Louis Armstrong High School for the Arts.

(3) "State board" means the State Board of Elementary and Secondary Education.

(4) "State superintendent" means the state superintendent of education.

(5) "University" means the University of Louisiana at Lafayette.

Acts 1997, No. 1350, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1970.3 - Louis Armstrong High School for the Arts; creation; location; governance; relationship with the University of Southwestern Louisiana

§1970.3. Louis Armstrong High School for the Arts; creation; location; governance; relationship with the University of Southwestern Louisiana

A. There is hereby created the Louis Armstrong High School for the Arts which shall be a residential institution located on a satellite campus of the University of Southwestern Louisiana at a location in Vermilion Parish. The school may open and begin operation in the fall semester of 1999 only if all capital construction needs for the first ten years have been met or funding for such construction has been secured. The school may be funded by the state from monies appropriated for this purpose. Full-time students at the school may have the same state support, and pay the same fees and tuition, as the Louisiana School for Math, Science and the Arts in Natchitoches.

B. The school shall be considered as and shall be governed as a part of the campus of the University of Southwestern Louisiana.

C. The school shall be managed by a school board whose membership, powers, and duties shall be as provided in this Part.

Acts 1997, No. 1350, §1.



RS 17:1970.4 - School board; creation; membership; terms; powers and duties; voting; compensation

§1970.4. School board; creation; membership; terms; powers and duties; voting; compensation

A. There is hereby created a school board for the school, sometimes hereinafter referred to as the "board".

B. The board shall be composed of seven members who reside within a sixty-mile radius of the campus of the school as follows:

(1) Two appointees of the governor.

(2) One appointee of the lieutenant governor.

(3) One faculty member of the College of Arts at the university appointed by the university president or a person appointed by the university president who resides within a sixty-mile radius of the campus who is deemed by the president to qualify for such a faculty position.

(4) One faculty member of the College of Sciences at the university appointed by the university president or a person appointed by the university president who resides within a sixty-mile radius of the campus who is deemed by the president to qualify for such a faculty position.

(5) One faculty member of the College of Liberal Arts at the university appointed by the university president or a person appointed by the university president who resides within a sixty-mile radius of the campus who is deemed by the president to qualify for such a faculty position.

(6) One appointee of the state superintendent to be replaced by a member of the student body at the school who is elected by the student body.

C.(1)(a) Except as provided in Paragraph (2) of this Subsection and Subparagraph (b) of this Paragraph, the term of each member of the board shall be four years.

(b) The terms of the initial members shall be as follows:

(i) One appointee of the governor shall serve a two-year term and one a four-year term, as designated by the governor.

(ii) The appointee of the lieutenant governor shall serve a three-year term.

(iii) One of the faculty appointees of the university president shall serve a two-year term, one a three-year term, and one a four-year term, as designated by the university president.

(2) The appointee of the state superintendent shall serve only as an initial member of the board. In January, 2000 and thereafter, the school student member, elected by the student body pursuant to a process adopted by the student government association, shall serve a one-year term and he may not succeed himself.

(3) All board members shall serve without compensation.

D.(1) The board may:

(a) Accept donations, bequests, or other forms of financial assistance from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and laws of this state.

(b) Purchase land, buildings, and equipment and make improvements to facilities necessary for the use of the school, in accordance with applicable law and subject to the approval of the Board of Supervisors for the University of Louisiana System.

(c) Lease land or other property belonging to it or to the school, subject to approval of the Board of Supervisors for the University of Louisiana System.

(d) Sell or exchange land or other real property not needed for school purposes, but only when specifically authorized by law and then only in accordance with the approval of the Board of Supervisors for the University of Louisiana System. Any sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(e) Adopt, amend, or repeal rules and policies necessary or proper for the conduct of the business of the board.

(f) Award certificates and issue diplomas for successful completion of programs of study. All such certificates and diplomas shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(11) to any student who successfully completes the program of study adopted by the board.

(g) Enter into contracts and agreements which have been recommended by the principal, in accordance with applicable law, and to the extent that funds are specifically appropriated therefor, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or programs affecting education in the school. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(h) Perform such other functions as are necessary to the supervision and control of those phases of education under its supervision and control.

(i) The board shall delegate to the principal such of its powers and duties as it determines appropriate to aid the principal in the efficient administration of his responsibility for the implementation of the policies of the board.

(2) The board shall:

(a) Adopt rules and policies necessary for the efficient operation of the school.

(b) Establish criteria to be used in determining eligibility of applicants for enrollment.

(c) Determine subjects and extracurricular activities to be offered. Such subjects shall initially be subject to approval by the state board, and thereafter, changes in the subjects shall be subject to approval by the state board.

(d) Select a principal, subject to the approval of the president of the university, who shall be the chief administrative officer of the school and who shall administer the rules and policies adopted by the board. The principal shall also be the chief administrative officer of the board and shall be responsible for all the administrative functions, duties, and needs of the board. Until such time as the board selects a principal, an appointee of the president of the university shall serve as the chief administrative officer of the board and shall be responsible for the duties of the principal as they relate to the board.

(e) Determine faculty and staff positions necessary for the efficient operation of the school and select personnel for such positions.

(f) Prepare and adopt an annual budget necessary for the continued operation of the school and submit it to the president of the university for his approval and inclusion in the university budget.

(g) Pay the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the school out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the school.

(h) Exercise budgetary responsibility and allocate for expenditure by the school and programs under its jurisdiction pursuant to its approved budget all monies appropriated or otherwise made available for purposes of the board and of such school and programs.

(i) Prescribe and select for use in the school free school books and other materials of instruction for children enrolled in the school and programs under its jurisdiction for which the legislature provides funds. Wherever practical, the board shall select the same school books and other materials of instruction as are adopted by the state board.

(j) Prepare and adopt or approve programs of study and rules for the discipline of students and for the government of the school and programs under its jurisdiction, which shall not be inconsistent with law and which shall be enforced by the staff and faculty of the school. Such programs of study shall initially be subject to approval by the state board, and thereafter, any changes in such programs of study shall be subject to approval by the state board.

(k) Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers. Such qualifications shall initially be subject to approval by the state board, and thereafter, any changes in such qualifications shall be subject to approval by the state board.

(l) Notwithstanding any provision of law to the contrary, especially R.S. 17:441 et seq., adopt rules and regulations under which faculty members may become permanent employees of the school.

(m) Develop and adopt a formula or system under which students shall be admitted. Such formula or system shall be sufficient to insure that at least one qualified applicant for admission from within the geographical boundaries of each city and parish school system shall be admitted to the school each year. If no qualified applicant from a city or parish public school system applies for admission, then the admission position available to that school system shall be lost to that system for that school year and shall be reallocated by the board to provide for the admission of qualified applicants from other public systems.

(n) Adopt rules to provide for the audition of any applicant who has not been auditioned but who meets all other criteria for participation in the program.

(o) Impose room, board, and other fees for all full-time students, with the provision that any student who is incapable of paying such fees due to economic hardship shall be exempt from or subject to reduction of the requirements of this Subparagraph.

(p) Establish criteria to be used in determining those students who shall be exempt from the requirements of Subparagraph (o) of this Paragraph.

E. Four members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

F. The school board shall serve as the local educational agency for the school.

Acts 1997, No. 1350, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:1970.5 - Programs and operation

§1970.5. Programs and operation

A. The school shall operate on the same semester basis as the public college or university at which it is located. Full-time students shall be enrolled for both the fall and spring semesters and may enroll in the summer semester.

B. A summer semester shall be offered for full-time students and for students who qualify to attend the school during such semester.

C. The school shall also offer short courses, workshops, seminars, weekend instructional programs, and other innovative programs which can be used to offer instruction to students not enrolled as full-time students in the school.

D. The pupil-teacher ratio in all regular academic classes at such school shall not exceed fifteen students to one classroom teacher; however, such pupil-teacher ratio may exceed that limit in the offering of programs provided in Subsection C herein, and in the offering of physical education courses or special enrichment courses.

E. The school, at the discretion of its board of directors, may provide extension courses and classes on the campuses of other colleges and universities.

Acts 1997, No. 1350, §1.



RS 17:1970.6 - Extracurricular activities

§1970.6. Extracurricular activities

Whenever possible, the school shall offer such extracurricular activities as may be found in any public secondary school in the state and shall work to make arrangements with surrounding city and parish school systems to provide such opportunities.

Acts 1997, No. 1350, §1.



RS 17:1970.7 - Eligibility of students; auditions

§1970.7. Eligibility of students; auditions

A. The school shall admit high school juniors and seniors as resident students and high school sophomores as day students.

B. Prior to admission, each student shall establish his eligibility for admission by audition pursuant to the rules and policies of the school board.

Acts 1997, No. 1350, §1.



RS 17:1970.8 - Funding; acceptance of other funds

§1970.8. Funding; acceptance of other funds

A. Funds for the operation of the school and the programs provided by the school shall come from monies appropriated therefor by the legislature.

B. Nothing in this Part shall be so construed as to prohibit or prevent the board from accepting federal funds or monies from any corporation or other private contributor for use in establishing school facilities, operating the school, maintaining the school, or providing programs by the school.

Acts 1997, No. 1350, §1.



RS 17:1970.9 - Funding formula

§1970.9. Funding formula

A. The school board of the Louis Armstrong High School for the Arts annually shall prepare and adopt a recommended formula to adequately fund the educational programs at the school. The formula shall be identical to that adopted by the Louisiana School for Math, Science and the Arts in Natchitoches.

B.(1) The recommended formula shall be submitted to the State Board of Elementary and Secondary Education for review and approval and shall be returned to the school board on a timely basis for submission of the annual budget request for the school. Prior to approval of the formula by the state board, the state board may return the formula adopted by the school board to the school board and may recommend to the school board an amended formula for consideration by the school board and submission to the state board for approval.

(2) Subsequent to the approval of the initial formula as required by this Section, whenever the State Board of Elementary and Secondary Education fails to approve the formula most recently adopted by the school board, the last formula adopted by the school board and approved by the State Board of Elementary and Secondary Education shall be used to adequately fund the educational programs at the school.

C. The school board of the school shall include in its annual budget request sufficient monies to fully fund the cost to the state for the school based on the adopted and approved formula.

D. If the State Board of Elementary and Secondary Education fails to approve the formula as provided by this Section, the school board shall prepare its annual budget request as otherwise provided by law.

E. The amount of funding for any budget request submitted as provided in this Section shall be determined by the legislature. No appropriation made under the provisions of this Section shall exceed on a per-student basis any amount appropriated in the same fiscal year to the Louisiana School for Math, Science and the Arts in Natchitoches.

Acts 1997, No. 1350, §1.



RS 17:1970.21 - Legislative intent

PART II-B. NEW ORLEANS CENTER FOR CREATIVE ARTS

§1970.21. Legislative intent

It is the intention of the legislature to enrich the cultural life of Louisiana, to honor the history and past contribution of the state to the creative and performing arts, and to provide continuing opportunities for the development of young artists by preserving and enlarging a program for providing professional training to high school students by reorganizing the program as a state agency. It is intended that the state shall make use of the facility in a manner consistent with the history, traditions, goals, and principles of the New Orleans Center for Creative Arts as it existed prior to July 1, 2000. It is intended that the center be dedicated to providing professional quality opportunities for training, coaching, and performing for those students who aspire to be artists, performers, and arts technicians and who have demonstrated an aptitude for such work. It is intended that the center also act as a center to provide expanded opportunities for the community to experience and appreciate excellence in the creative arts.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.22 - Definitions

§1970.22. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Board" means the Board of Directors of the New Orleans Center for Creative Arts.

(2) "Center" means the New Orleans Center for Creative Arts.

(3) "State board" means the State Board of Elementary and Secondary Education.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.23 - New Orleans Center for Creative Arts; creation; purpose; governance

§1970.23. New Orleans Center for Creative Arts; creation; purpose; governance

A. There is hereby created the New Orleans Center for the Creative Arts which shall be a state center primarily for the training of high school students operated in a facility owned by the state which was designed and built to house a program of professional quality training, coaching, and performing for students who aspire to be artists, performers, and arts technicians. The center shall provide for the enrollment of qualified students from the state of Louisiana. The center shall begin operation as a state center as provided in this Part beginning July 1, 2000. The center shall be an agency of state government and shall be independent of the control of the state superintendent and of all local and state education boards, except the New Orleans Center for the Creative Arts board of directors.

B. The center shall be governed and managed by a board of directors the membership of which and the powers and duties of which shall be as provided in this Part.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.24 - Board of directors; creation; membership; terms; powers and duties; voting; compensation

§1970.24. Board of directors; creation; membership; terms; powers and duties; voting; compensation

A. There is hereby created a New Orleans Center for Creative Arts board of directors to govern and provide for the management of the center.

B.(1) The board of directors shall be composed of thirteen persons as follows:

(a)(i) Effective until June 30, 2012, two members appointed by the Orleans Parish School Board, whose terms shall expire on June 30, 2012.

(ii) Effective July 1, 2012, and thereafter, two members as follows:

(aa) One member appointed by the Orleans Parish School Board. He may be replaced by resolution of the school board.

(bb) An employee of the state Department of Education appointed by the state superintendent of education.

(b)(i) Effective until June 30, 2010, two members appointed by the governor, neither of whom is serving as the vice president of the board on June 24, 2010, and at least one of whom shall be a member of a minority racial group in the state, whose terms shall expire on June 30, 2010.

(ii) Effective July 1, 2010, and thereafter, two members appointed by the governor, at least one of whom shall be a member of a minority racial group in the state.

(iii)(aa) Effective until June 30, 2012, one person appointed by the governor and serving as the vice president of the board upon the effective date of this Act* whose term shall expire on June 30, 2012.

(bb) Effective July 1, 2012, and thereafter, one person appointed by the governor who shall be from outside the greater New Orleans region.

(c) Six persons shall be appointed by the governor from among nominees as follows:

(i)(aa) Effective until June 30, 2010, one member from among nominees submitted by the mayor of the city of New Orleans and identified by him as a professional creative artist, whose term shall expire on June 30, 2010.

(bb) Effective July 1, 2010, and thereafter, one member from among nominees submitted by the mayor of the city of New Orleans.

(ii)(aa) Effective until June 30, 2012, one member from among nominees submitted either by the presidents of Dillard University, Xavier University, and Southern University at New Orleans, acting jointly either personally or by a person designated from among their most senior university colleagues, or by one such president or his designee for one term alternated with the other presidents or their designees for subsequent terms, as decided by them jointly, whose term shall expire on June 30, 2012.

(bb) Effective July 1, 2012, and thereafter, one member from among nominees submitted either by the presidents of Dillard University, Xavier University, and Southern University at New Orleans, acting jointly either personally or by a person designated from among their most senior university colleagues, or by one such president or his designee for one term alternated with the other presidents or their designees for subsequent terms, as decided by them jointly.

(iii)(aa) Effective until June 30, 2012, two members from among nominees submitted by the New Orleans Center for the Creative Arts Institute, whose terms shall expire on June 30, 2012.

(bb) Effective July 1, 2012, and thereafter, two members from among nominees submitted by the New Orleans Center for Creative Arts Institute.

(iv)(aa) Effective until June 30, 2010, two members from among nominees submitted by the parents association or the faculty or the alumni association of the New Orleans Center for Creative Arts as decided by such organizations, whose terms shall expire on June 30, 2010.

(bb) Effective July 1, 2010, and thereafter, two members as follows:

(I) One member from among nominees submitted by the faculty and employed as at least a half-time faculty member.

(II) One member who is an alumnus or alumna of the center selected from among nominees submitted by the president/chief executive officer of the center.

(d) The member of the Louisiana House of Representatives in whose election district the center's main campus is located or his designee.

(e) The member of the Louisiana Senate in whose election district the center's main campus is located or his designee.

(2)(a) Each set of nominees shall contain ranked nominations and not less than twice the number of nominees as there are positions to be filled on the board by appointment from among them.

(b)(i) Except as provided in Item (ii) of this Subparagraph, the governor shall provide those with nominating responsibility and authority, not less than thirty days notice of the deadline to submit nominations. If the deadline for submission provided by the governor expires without submission, the governor may fill such board position without reference to the nomination otherwise required for such position.

(ii) In the case of initial appointments to the board, the governor shall provide as much notice as possible.

(3) Vacancies on the board shall be filled for the remainder of an unexpired term and in the same manner and from the same nominating source as was the vacating board member.

C.(1) Except as otherwise provided, all board members shall serve a four-year term and may be reappointed subject to the nomination process.

(2) The successor of each member shall be appointed in the same manner as his predecessor unless otherwise provided.

(3) Members of the board shall continue to serve until replaced.

D. Each board member shall serve without compensation, except for the reimbursement of expenses incurred in the furtherance of duties in compliance with the provisions for the reimbursement of such expenses to state employees pursuant to regulations established by the division of administration.

E.(1) The board shall perform or direct the performance of all of the following in compliance with the provisions of this Part, including the expression of the intentions of the legislature:

(a) Adopt rules and policies necessary for the efficient and effective operation of the center.

(b) Monitor criteria to be used in determining the eligibility of applicants for enrollment.

(c) Transfer and augment the curriculum offered in the center prior to its establishment as provided in this Part.

(d) Hire and evaluate the president or chief executive officer to manage the center.

(e) Prepare and adopt an annual budget in compliance with the requirements for budgeting for state agencies.

(f) Pay the salaries and expenses, including but not necessarily restricted to facilities, equipment, and supplies of the faculty and staff of the center out of funds appropriated or otherwise made available for the operating and administrative expenses of the board and the center.

(g) Exercise budgetary responsibility and allocate for expenditure by the center and programs under its jurisdiction pursuant to its approved budget all monies appropriated or otherwise made available for purposes of the board and of such center and programs.

(h) Prescribe and select for use in the center free school books and other materials of instruction for children enrolled in the center and programs under its jurisdiction for which the legislature provides funds. Wherever practical, the board shall select the same school books and other materials of instruction as are adopted by the state board.

(i) Notwithstanding any provisions of law to the contrary, prescribe the qualifications and provide for the certification of teachers.

(j) Notwithstanding any provision of law to the contrary, especially R.S. 17:441 et seq., adopt rules and regulations under which faculty members may become permanent employees of the center.

(k) Adopt rules to provide for the audition of any applicant who has not been auditioned but who meets all other criteria for participation in the program.

(l) Adopt and impose necessary fees in compliance with the Administrative Procedure Act.

(m) Adopt rules, regulations, and policies necessary to establish a grievance procedure that shall guarantee a fair hearing and a fair and objective resolution of complaints on grievances by any nonclassified employee by the president or chief executive officer and, if necessary, the board.

(n) Applicable to nonclassified employees of the New Orleans Center for Creative Arts who were employed by the Orleans Parish School Board at the New Orleans Center for the Creative Arts prior to July 1, 2000, provide for the availability of health insurance coverage and benefits that result in no diminishment of coverage or benefits over the health insurance coverage and benefits available to such employees as Orleans Parish school employees at the time of the transfer or provide sufficient additional salary to compensate for any diminishment.

(o)(i) Develop a plan to enter into cooperative agreements for the purpose of providing the educational services provided for in R.S. 17:1970.23(A) to students in city, parish, and other local school systems in a parish having a population between two hundred thousand and four hundred thousand persons according to the latest federal decennial census. The school systems to be included in the plan shall be limited to those which specifically request the board to enter into such cooperative agreements with them by December 31, 2008.

(ii) Submit a written report to the House Committee on Education and the Senate Committee on Education not later than sixty days prior to the beginning of the 2009 Regular Session of the Legislature which contents shall include but not be limited to suggested changes in any laws, rules, or regulations needed to accomplish such purpose.

(2) The board may:

(a) Accept donations, bequests, or other forms of financial assistance from any public or private person or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency that are not in contravention of the constitution and laws of this state.

(b) Purchase land, buildings, and equipment and make improvements to facilities necessary for the use of the center, in accordance with applicable law.

(c) Lease land or other property belonging to it or to the center, subject to the approval of the commissioner of administration and in accordance with law.

(d) Sell or exchange land or other real property not needed for center purposes, but only when specifically authorized by law and then only in accordance with the approval of the commissioner of administration. Any sale shall be authorized by resolution adopted by the board, and the act of sale shall be signed by the president of the board or such other person to whom the signing may be delegated by the board in the authorizing resolution.

(e) Adopt, amend, or repeal rules and policies necessary or proper for the conduct of the business of the board.

(f) Award certificates for successful completion of programs of study. All such certificates shall be in addition to a regular high school diploma which shall be issued by the state board in accordance with the provisions of R.S. 17:6(11) to any student who successfully completes the program of study adopted by the state board. The center may grant a state-issued high school diploma to any student who successfully meets minimum high school graduation requirements as established by the state board.

(g) To the extent that funds are available, enter into contracts and agreements, in accordance with applicable law, with other public agencies with respect to cooperative enterprises and undertakings related to or associated with an educational purpose or programs affecting education in the center. This shall not preclude the board from entering into other such contracts and agreements that it may deem necessary to carry out its duties and functions.

(h) Perform such other functions as are necessary to the supervision and control of those phases of education and creative arts programming under its supervision and control.

(i) Delegate to center administrators such of its powers and duties as it determines appropriate to aid the efficient administration.

(j) Work cooperatively with, and as appropriate contract with the New Orleans Center for Creative Arts Institute, a nonprofit entity established for the purpose of providing support to the center.

F. Seven members of the board shall constitute a quorum for the transaction of business, and all official action of the board shall require the favorable vote of a majority of those members present and voting. All members of the board shall be voting members.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2008, No. 741, §1; Acts 2010, No. 525, §2, eff. June 24, 2010; Acts 2014, No. 211, §1.



RS 17:1970.25 - Eligibility of students; auditions

§1970.25. Eligibility of students; auditions

A. The center shall primarily1 admit high school students.

B. Prior to admission, each student shall establish his eligibility for admission by audition pursuant to the rules and policies of the board.

C. Exceptionally talented students in grades prior to the tenth grade may be considered and accepted for admission upon meeting all admission and audition requirements.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.

1As appears in enrolled bill.



RS 17:1970.26 - Administration, faculty, staff; classification status; benefits

§1970.26. Administration, faculty, staff; classification status; benefits

A.(1) All center administrators, faculty members, and other professional employees of the board shall be nonclassified employees of the state. All such nonclassified employees shall be members of the Teachers' Retirement System of Louisiana.

(2)(a) All clerical, security, and other nonprofessional employees of the board shall be classified employees of the state.

(b) Any classified employee who was an employee of the Orleans Parish School Board at the New Orleans Center for Creative Arts prior to July 1, 2000, who continues as an employee of the New Orleans Center for Creative Arts beginning July 1, 2000, may, by not later than October 1, 2000, elect to continue as a member of the retirement system of which he was a member prior to July 1, 2000. Such election shall be in writing and a copy shall be provided to both the Louisiana State Employees' Retirement System and the system in which he is electing to continue as a member. If no such election is made, the employee shall be a member of the Louisiana State Employees' Retirement System.

B.(1) Every employee of the board shall be eligible for health insurance and other benefits accorded to state employees as provided by law.

(2) Any employee of the New Orleans Center for the Creative Arts as established in this Part who was employed by the Orleans Parish School Board at the New Orleans Center for the Creative Arts prior to July 1, 2000, shall be permitted, at the recommendation of the primary center administrator, to transfer to the employment of the Board of Directors of the New Orleans Center for the Creative Arts.

C.(1) The following laws may be made applicable to any nonclassified employee and shall be applicable to each nonclassified employee of the New Orleans Center for Creative Arts who was employed by the Orleans Parish School Board at the New Orleans Center for the Creative Arts prior to July 1, 2000, to the same degree as such provisions apply generally and subject to revision by law:

(a) Tenure (R.S. 17:461 through 463).

(b) Sabbatical leave, both professional and medical (R.S. 17:1170 through 1187).

(c) Sick leave (R.S. 17:1201 through 1202).

(d) Personal leave (R.S. 17:1208).

(e) Leave for jury duty (R.S. 17:1210).

(f) Maternity leave (R.S. 17:1211).

(g) Military leave (R.S. 17:1215).

(h) Provisions relative to service credit (R.S. 17:424, 424.1, 424.2, and 424.3).

(i) Provisions relative to compensation for extended school days (R.S. 17:154.2).

(j) Provisions relative to the minimum number of work days (R.S. 17:154.3).

(k) Provisions prohibiting the reduction of salary below that of the previous year (R.S. 17:421.3(E)).

(l) Provisions prohibiting certain persons from influencing a student's grade (R.S. 17:414.2).

(m) Provisions relative to school employee personnel files (R.S. 17:1231 through 1238).

(n) Provisions relative to school personnel evaluation (R.S. 17:3901 through 3904).

(2) Notwithstanding the provisions of Subparagraphs (b) through (g) of Paragraph (1) of this Subsection, policies and provisions regarding leave for center administrators shall be determined by the board, including the annual calendar.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.27 - Funding; acceptance of other funds

§1970.27. Funding; acceptance of other funds

A. Funds for the operation of the center and the programs provided by the center shall come from monies appropriated therefor by the legislature.

B. Nothing in this Section shall be so construed as to prohibit or prevent the board of directors of the center from accepting federal funds or monies from any corporation or other private contributor for use in establishing center facilities, operating the center, maintaining the center, or providing programs by the center.

Acts 2000, 1st Ex. Sess., No. 60, §2, eff. July 1, 2000; Acts 2010, No. 525, §2, eff. June 24, 2010.



RS 17:1970.31 - Legislative intent

PART II-C. INTERNATIONAL SCHOOL IN LAFAYETTE

§1970.31. Legislative intent

A. It is the intent of the legislature to establish a world language immersion school for the express purpose of providing an expansive and challenging educational experience for the students of this state, thereby enabling such students to reach their full potential and be productive citizens.

B. The legislature finds that the development of a world language skills program and cultural expertise are crucial in addressing the economic challenges facing the state and nation in the global marketplace. Professions including but not limited to law, health care, education, tourism, hospitality, agriculture, and oil and gas all require an international dimension that reflects the ever-changing world environment and Louisiana's increasingly diverse population.

C. The legislature recognizes that sustained, intensive, continuous sequences of second language study results in the following benefits:

(1) Increases awareness of and appreciation for other cultures and people.

(2) Develops a high proficiency in a second or third target language other than English.

(3) Enhances problem-solving capabilities.

(4) Improves memory and listening skills, and has a positive effect on intellectual growth.

(5) Enhances understanding of an individual's primary language.

(6) Better prepares students for the twenty-first century job market.

(7) Preserves the heritage language of Acadians and the related economic value of the Cajun Creole culture in Louisiana.

Acts 2012, No. 851, §1, eff. June 14, 2012.



RS 17:1970.32 - International school in Lafayette; exploratory committee; creation; membership; terms; duties and functions; voting; compensation

§1970.32. International school in Lafayette; exploratory committee; creation; membership; terms; duties and functions; voting; compensation

A. There is hereby created an exploratory committee, hereinafter referred to as "committee", to develop a plan regarding the creation and establishment of an international language immersion school at the University of Louisiana at Lafayette. The membership of the committee shall be as follows:

(1) The executive director of the Cecil J. Picard Center for Child Development and Lifelong Learning, or his designee.

(2) The executive director of Le Centre International De Lafayette, or his designee.

(3) One member to represent the French Consulate, appointed by the Consulate General of France in New Orleans, who shall serve as an ex officio member.

(4) Two members of the Council for the Development of French in Louisiana, appointed by the chairman thereof.

(5) The city-parish president of Lafayette Parish, or his designee.

(6) The superintendent of schools for the Lafayette Parish School System, or his designee.

(7) One member to represent the Greater Lafayette Chamber of Commerce, appointed by the president of the chamber.

(8) One member of the Senate whose district is located in Lafayette Parish.

(9) Two members of the House of Representatives whose districts are located in Lafayette Parish.

(10) A member of the Senate who is a member of the Acadiana delegation and whose district does not include Lafayette Parish, appointed by the president of the Senate.

(11) A member of the House of Representatives who is a member of the Acadiana delegation and whose district does not include Lafayette Parish, appointed by the speaker of the House.

(12) The state superintendent of education, or his designee.

(13) The president of the University of Louisiana at Lafayette, or his designee.

(14) The president of the Lafayette Economic Development Authority, or his designee.

B. The committee shall:

(1) Consider the location, structure, management, and operation of an international language immersion school.

(2) Research potential agreements, in accordance with applicable law, with other public agencies with respect to developing partnerships and cooperative enterprises and undertakings related to or associated with an educational purpose or educational program affecting education at the school.

(3) Provide for the collaboration and partnership with similarly designed schools.

(4) Determine the curriculum to be offered at the school, including French as the primary immersion language and consider the addition of other languages to the curriculum, including but not limited to Spanish and Mandarin Chinese.

(5) Establish criteria to be used in determining eligibility of students for enrollment.

(6) Determine the number of students to be served by the school.

(7) Determine the number and type of faculty and staff positions necessary for the efficient operation of the school.

(8) Determine the budget necessary for the operation of the school.

(9) Determine the feasibility of opening the school by the beginning of the 2014-2015 school year.

(10) Provide for the consideration of any other item or requirement that may be necessary to establish an international language immersion school.

C. Nine members of the committee shall constitute a quorum and all official action of the committee shall require the favorable vote of a majority of those members present and voting. All members of the committee, including ex officio members, shall be voting members.

D. Members of the committee shall serve until such time as the school is established and begins operation.

E. Members of the committee shall serve without compensation.

Acts 2012, No. 851, §1, eff. June 14, 2012.



RS 17:1970.33 - Report

§1970.33. Report

The committee shall submit a written report and implementation plan for the establishment of an international language immersion school to the Senate Committee on Education and House Committee on Education not later than March 31, 2013.

Acts 2012, No. 851, §1, eff. June 14, 2012.



RS 17:1971 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

PART III. CHILDNET:

LOUISIANA'S EARLY INTERVENTION PROGRAM

FOR INFANTS AND TODDLERS WITH

SPECIAL NEEDS AND THEIR FAMILIES

§1971. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1972 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1972. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1973 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1973. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1974 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1974. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1975 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1975. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1976 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1976. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1977 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1977. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1978 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1978. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1979 - Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

§1979. Repealed by Acts 2013, No. 417, §3, eff. June 21, 2013.

NOTE: See Acts 2013, No. 417, §4, relative to the effectiveness of administrative rules promulgated for ChildNet and Early Steps programs.



RS 17:1981 - Short title

PART IV. BLIND PERSONS' LITERACY

RIGHTS AND EDUCATION

§1981. Short title

This Part shall be known and may be cited as the "Blind Persons' Literacy Rights and Education Act".

Acts 1992, No. 923, §1.



RS 17:1982 - Definitions

§1982. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section as follows:

(1) "Blind student" means an individual who is eligible for special education services and who:

(a) Has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than twenty degrees.

(b) Has a medically indicated expectation of visual deterioration.

(2) "Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(3) "Functional vision assessment" is an organized plan for observing how a student uses vision to perform routine tasks and assesses whether a visual impairment is interfering with the learning process.

(4) "Individualized education program" means a written statement developed for a student eligible for special education services pursuant to Section 602(a)(20) of Part A of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1401(a).

Acts 1992, No. 923, §1.



RS 17:1983 - Individualized planning and assessment

§1983. Individualized planning and assessment

The assessment required for each blind student shall include a braille skills inventory, including a statement of strengths and deficits along with a functional vision assessment for students with vision in order to determine if braille instruction is needed to achieve satisfactory educational progress. Braille instruction and use are not required by this Part if, in the course of developing the student's individualized education program, the team concurs that the student's visual impairment does not affect reading and writing performance commensurate with ability. Nothing in this Part shall require the exclusive use of braille if other special education services are appropriate to the student's educational needs. The provisions of other appropriate services shall not preclude braille use or instruction.

Acts 1992, No. 923, §1.



RS 17:1984 - Standards of competency and instruction

§1984. Standards of competency and instruction

Instruction in braille reading and writing shall be sufficient to enable each blind student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level. The student's individualized education program shall specify:

(1) The results obtained from the inventory required by R.S. 17:1983.

(2) How braille will be implemented as the primary mode for learning through integration with other classroom activities.

(3) The date on which braille instruction will commence.

(4) The length of the period of instruction and the frequency and duration of each instructional session.

(5) The level of competency in braille reading and writing to be achieved by the end of the period and the objective assessment measures to be used.

(6) If a decision has been made under the provisions of R.S. 17:1983 that braille instruction or use is not required for the student.

Acts 1992, No. 923, §1.



RS 17:1985 - Instructional materials

§1985. Instructional materials

Beginning with the 1993-1994 textbook adoption cycle, the State Board of Elementary and Secondary Education shall require a publisher to furnish to the state Department of Education, its designated depository, or the American Printing House for the Blind, not later than ninety days after final adoption of a textbook, computer diskettes for literary subjects in a standard format approved by the State Board of Elementary and Secondary Education from which braille versions of the textbook can be produced. The publisher shall furnish the department with computer diskettes in a standard format for nonliterary subjects, including natural sciences, computer science, mathematics, and music, when braille specialty code translation software is available.

Acts 1992, No. 923, §1.



RS 17:1986 - Teacher certification

§1986. Teacher certification

As part of the certification process pursuant to the provisions of R.S. 17:7(6), on or after July 1, 1993, teachers seeking certification in the education of blind and visually impaired students shall be required to demonstrate competence in reading and writing braille as verified by a college of education. Such competencies shall be consistent with standards adopted by the National Library Service for the Blind and Physically Handicapped, Library of Congress, Washington, D.C.

Acts 1992, No. 923, §1.



RS 17:1987 - School district for certain correctional centers for youth

PART V. SCHOOL DISTRICT FOR CERTAIN

CORRECTIONAL CENTERS FOR YOUTH

§1987. School district for certain correctional centers for youth

A.(1) A school district is hereby established to provide an appropriate education for youths who, pursuant to the order of a court of competent jurisdiction, are placed in the custody of the Department of Public Safety and Corrections and assigned by such department for confinement in any correctional center for youth that is privately operated in accordance with a cooperative endeavor or contract agreement with the state or any political subdivision.

(2) The school district shall be administered by the state Department of Education which may provide educational services by interagency agreement, contract with private or public providers, or by direct operation of a school. The educational services being provided shall meet all standards required by the State Board of Elementary and Secondary Education for the operation of an alternative school as authorized by law.

B. This district shall be considered an intermediate educational unit, subject to the limitations of such units which shall include no authority to levy tax.

C. The state shall annually appropriate sufficient monies to fund any school in the district created in this Part in an amount equal to not less than the per pupil amount allocated pursuant to the Minimum Foundation Program formula to the city or parish school district in which each such correctional center for youth is located. The appropriation shall be made to the administering agency for the district which may be expended by the agency for the provision of educational services in the same manner as such money may be expended by intermediate educational units in providing educational services to students subject to the limitations in Paragraph A(2) of this Section.

D.(1) The provisions of Part I-A of Chapter 1 of this Title relative to benefits, privileges, and rights of certain employees in state special schools, including but not limited to provisions relative to compensation, probationary and permanent employment status, and sabbatical, sick, personal, maternity, and military leaves also shall be applicable to such employees of the school district established by this Part.

(2) At the time of implementation of the provisions of this Part, any person employed by a city or parish school board in a position to provide educational services to students confined in a state correctional center for youth which is privately operated shall be given priority, if otherwise qualified, for employment in the same or a comparable position to provide educational services to students pursuant to the provisions of this Part.

Acts 1999, No. 810, §1, eff. July 2, 1999.



RS 17:1989.1 - Legislative intent

PART VI. GOVERNOR'S PROGRAM FOR GIFTED CHILDREN

§1989.1. Legislative intent

The legislature hereby recognizes that the Governor's Program for Gifted Children has operated without explicit statutory mandate as an independent, residential summer program for certain elementary, middle, and high school students with the express purpose of providing a more challenging and enriching educational, artistic, and civic experience for the gifted children of this state and of developing such children to their full potential, while instilling in them an appreciation for higher virtues such as civic duty, justice, truth, beauty, and the good. It is the intent of the legislature to continue such program and to establish it by law as more specifically provided in this Part.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.2 - Definitions

§1989.2. Definitions

As used in this Part, the following words, terms, and phrases shall have the meanings ascribed to them in this Section, except where the context clearly indicates a different meaning:

(1) "Director" means the director of the program.

(2) "Program" means the Governor's Program for Gifted Children.

(3) "University" means the college or university at which the program's activities are held, if any.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.3 - Governor's Program for Gifted Children; legislative establishment; location; governance; relationship with educational boards and state superintendent

§1989.3. Governor's Program for Gifted Children; legislative establishment; location; governance; relationship with educational boards and state superintendent

A. There is hereby established the Governor's Program for Gifted Children, hereinafter referred to as "the program", as a residential summer enrichment program for gifted children in grades six through ten, with the exception of certain musically gifted students in grades eleven and twelve. The program shall be located on the campus of McNeese State University in Lake Charles, or at such other facility as shall be determined by the program's director.

B. The program shall be a continuation of the existing program which has operated heretofore without benefit of an explicit statutory mandate.

C. The program is hereby placed within the Department of Education as provided in R.S. 36:801.1, and shall be independent of the control of the state superintendent of education and of all local and state education boards.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.4 - Director of the program; appointment; term; powers; duties; compensation

§1989.4. Director of the program; appointment; term; powers; duties; compensation

A. The program shall be governed by a director whose appointment, term, powers, duties, and compensation shall be as provided in this Section.

B.(1) The person serving as director on June 30, 1999, shall continue to serve as director through August 30, 2004, absent his resignation or death. The governor may, however, remove the director at an earlier date by certifying in writing, giving reasons satisfactory to the superintendent of education and the president or equivalent official of the university at which the program is located, that the director is physically or mentally unable to carry out his statutory duties or is guilty of serious official or ethical misconduct.

(2) All subsequent directors shall be appointed by the governor with the advice and consent of the Senate. In the selection of subsequent directors, the governor shall give serious consideration to any recommendations of the governing authority of any organization which exists primarily to provide financial support and advisory guidance to the program, including but not limited to the board of directors of the Friends of the Governor's Program for Gifted Children, Inc.

C.(1) The terms of subsequent directors shall expire on the thirtieth of August of each year in which regular elections are held for president of the United States. The terms of all directors shall expire on the prescribed date, irrespective of the date on which the director assumes office.

(2) A director may succeed himself for an indefinite number of terms. If, by the expiration of a director's term, the governor has not appointed a successor, the director shall be deemed to have been appointed and confirmed for an additional term.

(3) A person appointed as director by the governor but not yet confirmed by the legislature may serve as acting director pending his confirmation.

(4) If the governor deems it necessary to fill a vacancy in the office of director on an emergency basis, he may appoint an interim director to serve for a period of no greater than ninety days.

D.(1) The director shall exercise full executive, academic, administrative, functional, and fiscal control over all aspects of the program. Without limitation to the foregoing, he shall be authorized to:

(a) Make all decisions pertaining to admission of students to the program, including without limitation the formulation of admissions criteria and student eligibility guidelines, recruiting students, and ruling on the admission of individual students to the program. The director shall be authorized to waive admissions criteria in individual cases or to exclude individual students who meet admission criteria if the director reasonably believes such action to be in the best interests of the applicant or of the program.

(b) Subject to any applicable civil service rules, make all decisions with regard to employment of faculty, administrative personnel, and staff, including determinations pertaining to compensation, terms of employment, and duties. The director shall have the sole authority to make offers of employment on behalf of the program, to terminate employment, and directly or through supervisory personnel appointed by him to control and direct all activities on behalf of the program.

(c) Formulate and implement a budget for the program, direct the deposit and disbursement of funds, and otherwise control the program's fiscal and financial affairs except as may be otherwise provided by law.

(d) Devise and implement the program's curriculum, set academic standards, and select course materials.

(e) Determine the dates of the program's sessions, provided that there shall be at least one session per year of at least six weeks' duration.

(f) Take any other action, not inconsistent with law, reasonable and necessary to carry out the purposes of the program as provided in this Part.

(2) By the first day of October of each year, the director shall report to the governor and the superintendent of education with respect to the following:

(a) The program's detailed budget.

(b) The number of students enrolled, their ages, and the parishes of their residence.

(c) The number of students graduated.

(d) Any other information which the director may see fit to report concerning the program.

(3) Except where prohibited by this Part or otherwise prohibited by law, the director may delegate any of his powers to faculty, staff, or other persons employed by the program.

E. The director shall be compensated for his services in an amount to be determined annually as a part of the program's regular budget formulation procedure.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.5 - Appropriations; other sources of revenue

§1989.5. Appropriations; other sources of revenue

A. The legislature shall appropriate to the program each year sufficient funds for the program's support. Such appropriation shall be made directly to the program and shall not be deposited to the account of or commingled with the funds of any other program or entity.

B. The director may charge reasonable fees and tuition, which shall be paid in the manner as determined by the director.

C. The director, on behalf of the program, shall be authorized to apply for and receive grants, gifts, bequests, and other funds from any public and private sources not prohibited by law, including the federal government. Any grants, bequests, gifts, or other similar funds placed in the possession of the program shall be the sole property of the program and subject to its exclusive control.

D. Funds received from sources other than the legislative appropriation described herein shall not supplant such legislative appropriation, but shall be in addition and supplemental thereto.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.6 - Location of the program; relocation; authority to own and construct facilities

§1989.6. Location of the program; relocation; authority to own and construct facilities

A. The program shall be housed at McNeese State University in Lake Charles or at such other facilities located within the state of Louisiana as the director may select as provided herein.

B. McNeese State University or any other state college or university which houses the program shall:

(1) Make available to the program such available facilities and services as it may reasonably need to conduct its activities, charging to the program only those fees which the college or university charges to youth programs and similar entities conducted under its own auspices, such as band and sports camps, or, if such a fee is not charged, then only those fees necessary to reasonably compensate the university for the actual expense incurred in providing the facility or service.

(2) Make available to the program free of charge or at a reasonable charge not to exceed two percent of the program's appropriation from the legislature for the preceding year suitable office space for the program's director and administrative operations.

C. The director may relocate the program from McNeese State University, as provided below:

(1) The director may designate another state college or university to house the program, with the written consent of the governor and of the president or equivalent official of the college or university to which the program is to be relocated.

(2) The director may relocate the program to other suitable facilities, with the consent of the governor. Such facilities may include facilities owned by the program, which shall have the authority to purchase or construct facilities for its own use. The program may also lease facilities from another entity under such reasonable terms as the director may find suitable.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.7 - Registry of prospective students

§1989.7. Registry of prospective students

A. The Department of Education shall assist the director in identifying candidates for admission to the program, as follows:

(1) By the thirtieth of October of each year, the director shall notify the state superintendent of education in writing of the grade levels or ages, or both, of the participants in the program for the session or sessions in the subsequent year.

(2) By the fifteenth of December of each year, the state superintendent of education shall furnish to the director information regarding each student currently in the grades or of the ages specified whom the state Department of Education's records show to have achieved a score in the ninetieth percentile or higher on any generally administered achievement test or other instrument designed to measure academic or intellectual performance. A test or instrument shall be deemed to be generally administered if it is administered to at least forty percent of the students in any given grade or age group in the state in any particular year. Such information shall include the student's name and that of his parents, his last known address, and the name of the school in which he is enrolled.

B. The director shall treat this information as confidential and shall not disclose it to any person outside the program, nor distribute it to persons employed by the program except as reasonably necessary.

C. If the state superintendent of education is not in possession of the information he is required to provide to the director in this Section, he shall gather that information at no charge to the program and shall maintain that information in his office as a central registry of gifted students, which registry shall be used by the state in its efforts to provide educational opportunities to gifted students. Inclusion in this registry shall not be determinative of whether a child is gifted, which fact shall be determined by means specified elsewhere by law or by regulation.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1989.8 - Miscellaneous powers of program

§1989.8. Miscellaneous powers of program

A. Without limitation to the foregoing, the program, acting through its director or other authorized representatives, has the authority to:

(1) Award diplomas for completion of the program's course of studies.

(2) Conduct seminars and workshops both during the program's session and at other times for gifted children, parents, or teachers of the gifted.

(3) Train teachers to teach gifted children and to award certificates for completion of such training.

(4) Conduct research into methods and techniques for teaching the gifted and publish the results of that research.

(5) Engage in cooperative and joint ventures with other institutions of learning, programs for the gifted, and similar entities related to gifted education.

(6) Conduct activities designed to identify students who are potential students of the program.

(7) Establish and operate programs for the musically gifted.

B. The program may also engage in any other activities reasonably related to its purposes and goals as set forth in this Part and which shall not be contrary to law.

Acts 1999, No. 595, §1, eff. June 30, 1999.



RS 17:1990 - Recovery School District; creation; governance; operation

PART VII. RECOVERY SCHOOL DISTRICT

§1990. Recovery School District; creation; governance; operation

A.(1) The Recovery School District, referred to as the "school district" or the "district", is hereby established to provide an appropriate education for children attending any public elementary or secondary school operated under the jurisdiction and direction of any city, parish, or other local public school board or any other public entity, referred to in this Section as "the prior system", which has been transferred to its jurisdiction pursuant to R.S. 17:10.5 or 10.7.

(2) The school district shall be administered by the state Department of Education, subject to the approval of the State Board of Elementary and Secondary Education, referred to in this Section as "the state board".

B.(1)(a) The school district shall be considered an intermediate educational unit, subject to the limitations of such units which shall include no authority to levy a tax, but which shall include authority to seek, expend, manage, and retain federal funding and grant funding and to otherwise seek, obtain, expend, manage, and retain funding with all the same authority of any city, parish, or other local public school board or other public entity operating a public school, including the right to maintain and manage fund balances.

(b) The expenditure of funds shall be subject to the requirements of the approved Minimum Foundation Program formula that apply to a city, parish, or other local public school system and shall be subject to audit in the same manner.

(c) The school district shall have the same authority and autonomy afforded to city, parish, and other local public school systems under state law regarding the procurement of services, including but not limited to personal, professional, consulting, and social services; the procurement of immovable property; and the leasing of movable property.

(d) The school district shall not be required to utilize or obtain the approval of any state agency, including but not limited to the division of administration or any office within the division of administration or any procurement support team or similar group, when procuring data processing and telecommunications goods or services or in the procurement of materials, supplies, or major repairs or in the disposition of property; however, the school district shall comply with all other applicable provisions of Title 39 of the Louisiana Revised Statutes of 1950 regarding such procurement and disposition of property. Furthermore, notwithstanding any provision of law to the contrary, the school district shall be required to receive the prior approval of the Joint Legislative Committee on the Budget for one or more change orders that cause an excess of one hundred thousand dollars in the aggregate per month to a contract for a project undertaken that would be considered a capital expense.

(e) The school district shall not be required to utilize any selection board, including but not limited to the Louisiana Architects Selection Board, the Louisiana Engineers Selection Board, or the Louisiana Landscape Architects Selection Board when contracting for any public work or professional service, or when contracting for any other service. However, the school district shall comply with all other applicable provisions of Title 38 of the Louisiana Revised Statutes of 1950.

(2)(a) The school district may provide for the supervision, management, and operation of a school placed under its jurisdiction and receive, control, and expend the local, state, and federal funding attributable to that school, with all the same power and authority as the prior system from which it was transferred subject to the requirements of this Section, R.S. 17:10.5, or 10.7, or with any other power and authority otherwise granted to the district by law. As it relates to schools transferred pursuant to R.S. 17:10.7, the authority of the school district is also subject to the approval by the state board of the plan submitted pursuant to R.S. 17:10.7(B)(2)(b). The district may contract with for-profit providers for the general operation of and any needed services for a school under its jurisdiction.

(b) In providing for the operation of schools within its jurisdiction, at any time the district seeks participation by a college or university or a consortium of colleges and universities to provide for the operation of any school or group of schools, colleges, and universities that historically were established to provide education for African American students in the state shall be included in any opportunity to participate.

(3) The school district may require any city, parish, or other local public school board to provide school support or student support services for a school transferred from its jurisdiction including but not limited to student transportation, school food service, or student assessment for special education eligibility that are compliant with all laws and regulations governing such services. In such case, the school district shall reimburse the actual cost to the system providing such services. If a dispute arises between the school district and the system providing such services regarding the cost of such services to be reimbursed, the commissioner of administration or his designee shall determine the cost to be reimbursed.

(4)(a) The school district shall have the right to use any school building and all facilities and property otherwise part of the school and recognized as part of the facilities or assets of the school prior to its placement in the school district and shall have access to such additional facilities as are typically available to the school, its students, and faculty and staff prior to its placement in the school district. Such use shall be unrestricted, except that the school district shall be responsible for and obligated to provide for routine maintenance and repair such that the facilities and property are maintained in as good an order as when the right of use was acquired by the district. There shall be no requirement for the district to provide for the type of extensive repair to buildings or facilities that would be considered to be a capital expense. Such extensive repairs shall be provided by the governing authority of the city, parish, or other local public school system or other public entity which is responsible for the facility.

(b)(i) In the case of the transfer of schools pursuant to R.S. 17:10.7, the school district may, at the discretion of the administering agency and notwithstanding the provisions of Subparagraph (a) of this Paragraph, acquire with the transfer of the schools all the rights and responsibilities of ownership regarding all land, buildings, facilities, and other property that is part of the school being transferred, except that the school district may not transfer the ownership of the land or usable buildings constructed on the land to another, other than in the manner and under the circumstances provided for in Item (iv) of this Subparagraph, save returning the land and such buildings to the stewardship of the prior system. The district may lease land or property, dispose of property other than the land as is necessary to properly manage the operation of the schools, rebuild school buildings, or renovate school buildings.

(ii) No building shall be destroyed pursuant to the authority of the school district unless the destruction of the building has been approved by the office of facility planning in the division of administration.

(iii) In the case that the rights and responsibilities provided for in this Subparagraph are acquired by the school district, the school district, through its administering agency, shall be the exclusive authority to receive, manage, and expend any and all state, local, or federal funding dedicated to or available for the purpose of repairing, renovating, or rebuilding, or building a school building or facility and any and all insurance proceeds attributable to damage done to any property, except that portion of such insurance proceeds used to pay debt owed by the prior system. A portion of all revenues available to the prior system which are dedicated to the repair, maintenance, or capital projects regarding a transferred school whether such revenue is available from tax proceeds, was borrowed, bonded, or was otherwise acquired shall be transferred by the system to the recovery district in an amount equal to the proportion that the number of schools transferred from such school system bears to the total number of schools operated by the school system during the school year immediately proceeding the school year in which the transfer occurred.

(iv) The school district may sell, exchange, or lease any property or building which the school district determines will not be used for providing educational services on or before August 29, 2006 to the governing authority of any independent secondary school which has operated a school approved by the State Board of Elementary and Secondary Education, pursuant to R.S. 17:11, for not less than twenty-five years prior to August 29, 2005, in an area subject to an emergency declaration of the governor as a result of devastation resulting from a hurricane and which is in need of property or facilities in which to locate a school because its prior school building was rendered uninhabitable by the hurricane and cannot be restored to a habitable condition prior to the beginning of the next semester following the hurricane. However, the school district shall not exercise such authority to sell, exchange, or lease any property or building unless it first offers such property or building without cost to the local public school board to which the property belonged prior to its being under the control of the school district and such local public school board refuses at a public meeting to accept the return of the property or building. Property sold, leased, or exchanged under the authority of this Item shall be sold at a price or leased or exchanged based on a value that is determined by averaging the market value appraisals of three appraisers, one selected by the administering agency of the Recovery School District, one selected by the governing authority of the independent secondary school, and a third appraiser selected by the two appraisers selected by the school district and the independent secondary school. The costs of determining the value shall be borne by the independent secondary school. Property sold or exchanged under the authority of this Item shall remain the property of the governing authority to which it was sold or exchanged by the school district regardless of the return of any school under the jurisdiction of the school district to the city, parish, or other local public school system from which it was originally transferred. However, any property sold or exchanged by the school district as authorized in this Item shall, if ever offered for sale or exchange by the governing authority of the independent school, first be offered to the city, parish, or other local public school board to which the property belonged prior to its being under the control of the Recovery School District. The authority granted in this Item may be exercised without compliance with any bidding requirements otherwise required by law. Any proceeds resulting from a lease or sale as provided in this Item shall be directed to the city, parish, or other local public school board to which the property belonged, regardless of it being under the control of the Recovery School District.

C.(1)(a) The state shall annually appropriate sufficient monies to fund any school in the school district created in this Part in an amount equal to but not less than the school's student membership count times one hundred percent of the state share per student as provided in the Minimum Foundation Program approved formula for the city, parish, or other local public school system in which each school placed under the jurisdiction of the district is located as contained in the Minimum Foundation Program budget letter approved by the State Board of Elementary and Secondary Education. The appropriation shall be made to the administering agency for the district and may be expended by the agency for the provision of services to students in the district.

(b) No public monies shall be used to discriminate against protected classes or have the effect of discriminating in providing and ensuring equal education opportunities in Louisiana.

(2)(a)(i) In addition to the appropriation required in Paragraph (1) of this Subsection, any city, parish, or other local public school board which had jurisdiction of a school prior to its transfer to this district annually shall allocate and transfer to the school district an amount of money equal to the number of students enrolled in such a school times the local per pupil amount received by the school system from all of the following sources as provided in the Minimum Foundation Program approved formula, excluding any portion which has been specifically dedicated by the legislature or by voter approval to capital outlay or debt service or which was actually expended by the school board for facilities acquisition and construction as reported to the state Department of Education:

(aa) Sales and use taxes, less any tax collection fee paid by the school system.

(bb) Ad valorem taxes, less any tax collection fee paid by the school system.

(cc) Earnings from sixteenth section lands owned by the school system.

(ii)(aa) Such allocation and transfer shall be accomplished by a reduction in the amount of state funds otherwise to be allocated to the city, parish, or other local public school system as contained in the Minimum Foundation Program budget letter approved by the State Board of Elementary and Secondary Education equal to the amount provided in this Paragraph which reduction shall be allocated to the school district.

(bb) In the case that there are insufficient funds available to provide the total due the school district under this Paragraph if all state funds are reduced and allocated to the school district, the prior system shall transfer a sufficient amount of money remaining from the sources provided in Item (i) of this Subparagraph to the school district. In the case that the prior system's local revenues are insufficient to allow for the allocation to the school district and to allow the prior system to maintain a minimum balance of ten percent of state Minimum Foundation Program funding and ten percent of the local revenues listed in Item (i) of this Subparagraph, local revenues otherwise required to be allocated to the school district shall be reduced to an amount necessary to allow the prior system to maintain such balances. Such maintained minimum balances shall be applied firstly to the prior system's retiree health insurance costs and secondly to the prior system's board administrative costs.

(iii)(aa) In addition to the exclusions allowed pursuant to Item (i) of this Subparagraph, when calculating the amount of money a city, parish, or other local public school board is required to allocate and transfer to the school district relative to schools transferred to the district, the Orleans Parish School Board shall allocate and transfer the share of the local revenue due the district by forward funding the monthly pro rata amount of such revenue due the district each month to the school district, including authorized charter schools in the district, and shall be allowed to exclude an amount equal to the actual amount expended by the board for the following items:

(I) Costs incurred on workers' compensation claims filed against the board prior to August 29, 2005, including related administrative costs.

(II) Costs to defend legal claims arising against the board prior to August 29, 2005, and legal claims against the board after August 29, 2005, that are directly attributable to Hurricane Katrina or Act 35 of the 2005 First Extraordinary Session of the Legislature of Louisiana.

(III) Employer's cost of health insurance for retired participants in the board's plan as of July 1, 2009, which shall not exceed twenty-five percent of the total premium cost.

(IV) A supplement of two hundred dollars per month for health insurance premiums for retired participants in the board's plan as of July 1, 2009.

(V) Costs of short-term borrowing, including but not limited to attorney fees and interest, to provide stabilized cash flow to the Recovery School District and charter schools.

(VI) A fee of one-tenth of one percent of total ad valorem and sales taxes collected.

(bb) The total amount of the exclusions provided for in Subitem (aa) of this Item shall not exceed six million dollars annually. Actual expenditures in excess of six million dollars in any year shall be carried forward for recapture in future years, if available.

(cc) The exclusions provided for in Subitem (aa) of this Item shall expire upon the extinguishment of the costs associated therewith, upon any action of the board to reduce the constitutional millage from the level in effect for Fiscal Year 2009-2010, except as required pursuant to a property reassessment, twelve months following the full settlement of Orleans Parish School Board Special Community Disaster Loans, or twenty tax years from the roll forward millage adoption, whichever occurs first.

(dd) The excluded costs enumerated in Subitem (aa) of this Item shall be included as a schedule to the annual financial statements of the Orleans Parish School Board and audited by its certified public accountant. The contents of the schedule shall be determined jointly by the Orleans Parish School Board and the state Department of Education. The audited financial statements and the schedule shall be submitted to the state Department of Education, to account for any monies so excluded, within one hundred eighty days of the end of each fiscal year. Any audit adjustments to these exclusions shall be added to or deducted from, as the case may be, the subsequent year's exclusions.

(b) In addition to the appropriation required in Paragraph (1) of this Subsection, any public entity, other than a city, parish, or other local public school board which had jurisdiction of a school prior to its transfer to this district shall transfer to the school district an amount of money equal to the average per pupil amount appropriated or allocated for all students times the number of students enrolled in the school transferred from its jurisdiction to the school district from self-generated funds or any other appropriated state funds that exceeds the per pupil amount appropriated pursuant to Paragraph (1) of this Subsection.

(c) All amounts to be appropriated or allocated and transferred pursuant to this Paragraph and Paragraph (B)(3) of this Section shall be estimated or calculated by the state Department of Education based on the most recent local revenue data and projected student counts available. Allocations to be transferred shall be adjusted during the year as necessary to reflect actual student counts and actual prior year local revenue collections.

(3)(a) Except for administrative costs, monies appropriated to the Recovery School District that are attributable to the transfer of a school from a prior school system and monies allocated or transferred from the prior system to the recovery district shall be expended solely on the operation of schools transferred from the prior system to the jurisdiction of the district.

(b) Notwithstanding the requirements of Subparagraph (a) of this Paragraph, in the case that schools are transferred pursuant to R.S. 17:10.7 to the school district, monies appropriated to the school district that are attributable to the transfer of the schools from a prior system and monies allocated or transferred from the prior system to the school district shall be expended on the provision of services to the students who were in attendance at such schools or who would have been eligible to attend such schools transferred from the prior system to the jurisdiction of the district without regard to expending amounts on or in any particular school provided that such services are provided in compliance with the requirements of R.S. 17:10.7(B)(2)(b).

D.(1) The Recovery School District may employ such staff members as it deems necessary. At the time of the transfer of a school to the school district, any certified teacher with regular and direct responsibility for providing classroom instruction to students who is employed in the transferred school by the prior system shall be given priority consideration for employment in the same or a comparable position by the school district.

(2) Any person employed by the prior system in a transferred school may choose to remain in the employ of the prior system and, in that case, the prior system shall retain and reassign such person consistent with its contractual obligations or policies regarding the retention and reassignment of employees.

E.(1)(a) Except as otherwise provided by law for the operation of the school as a Type 5 charter school, benefits and privileges of any person employed in a school by the school district who was employed by the prior system at the time a school is transferred to the district's jurisdiction shall be the same as those required by law for employees in the city, parish, or other local public school systems of this state.

(b) Notwithstanding any provision of Subparagraph (a) of this Paragraph to the contrary, any person employed by the district in a school who was employed by the prior system at the time a school is transferred to the district's jurisdiction, for the purposes of permanent status and the retention upon return to employment in the prior system of any employment benefit right which requires continuous service or which becomes vested based on years of service, or both, shall be granted an approved leave of absence from the prior system for the period of time the school is under the jurisdiction of the district in order to be employed by the district. The period of time any employee is on such leave shall be considered service time by the prior system at any time the employee returns to the prior system's employment. Such approved leave shall not require the prior system to provide for benefits during the time the employee on leave is employed by the district.

(2) Except as otherwise provided by law for the operation of a Type 5 charter school, the benefits and privileges of any person employed in a school by the district or employed by any operator of a district school pursuant to any agreement with the district who was not employed by the prior system at the time the school was transferred to the jurisdiction of the district shall be those determined by the district or the operator at the time of such employment in compliance with any requirement of any applicable contract or requirement of law.

F.(1) Except as otherwise provided in this Subsection, only students who would have been eligible to enroll in or attend the pre-existing school under the jurisdiction of the city, parish, or other local public school board or other public school entity prior to its transfer to the Recovery School District may attend. However, all such students shall be eligible to attend notwithstanding any other provision of law to the contrary.

(2) In addition to students who are eligible to enroll pursuant to the provisions of Paragraph (1) of this Subsection, any student who is eligible to participate in a school choice program established by the prior system shall be permitted to enroll in any school operated under the jurisdiction of the Recovery School District which has capacity for another student in the appropriate grade. Maximum capacity by grade shall be determined by the State Board of Elementary and Secondary Education.

(3) In addition, in the case that schools are transferred to the district pursuant to R.S. 17:10.7 and notwithstanding other requirements of this Subsection, the school district may permit any student eligible to attend any school in the prior system to attend a school operated by the school district in the area of the transferring system.

(4)(a) Notwithstanding any other provision of law to the contrary, the school district and each city, parish, or other local public school board that has had one or more schools transferred to the school district shall enter into a cooperative agreement to allow any student enrolled in a school under its respective jurisdiction to enroll in a school under the jurisdiction of the other, provided the school in which the student seeks to enroll has sufficient capacity at the appropriate grade level.

(b) The chartering authority of any charter school under the jurisdiction of the school district or a city, parish, or other local public school board that enters into a cooperative agreement pursuant to this Paragraph also shall be bound by the terms of such agreement.

(c) The provisions of this Paragraph shall not abridge or contravene the authority of the school district or a city, parish, or other local public school board to establish attendance zones for the schools under its respective jurisdiction in accordance with established policy and any federal court order, judgment, or consent decree.

G. Notwithstanding any provision of this Part, the school district shall not violate any federal court order, judgment, or consent decree.

H. The Recovery School District shall terminate pursuant to Part XII of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 at the same time and subject to the same provisions for re-creation as statutory entities made a part of the Department of Education by law.

I.(1) The superintendent of the Recovery School District shall develop a community outreach plan to engage parents and community leaders in the successful operation and academic improvement of all schools under its jurisdiction and to solicit input on any proposed changes in school governance regarding the establishment of any new school site.

(2) The plan shall be submitted to the State Board of Elementary and Secondary Education and the Senate and House committees on education not later than September 30, 2011, and shall be implemented for use in the 2011-2012 school year and thereafter.

Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2006, No. 455, §1, eff. June 15, 2006; Acts 2007, No. 207, §1, eff. June 27, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2008, No. 485, §1; Acts 2008, No. 767, §1; Acts 2010, No. 640, §1, eff. June 29, 2010; Acts 2010, No. 735, §1; Acts 2011, No. 215, §1, eff. June 27, 2011; Acts 2014, No. 748, §1, eff. June 19, 2014.



RS 17:1991 - CAREER EDUCATION AND REHABILITATION

CHAPTER 9. CAREER EDUCATION AND REHABILITATION

PART I. CAREER EDUCATION

§1991. Definitions

A. As used in this Part, unless otherwise clearly indicated, the following terms have the meanings ascribed below:

(1) "Board" means the Board of Supervisors of Community and Technical Colleges or its successor.

(2) "Department" means the Board of Supervisors of Community and Technical Colleges or its successor.

B. Further, any reference in this Chapter to the State Board of Elementary and Secondary Education, the state Department of Education, or the state superintendent of education insofar as such reference is related to the exercise of jurisdiction over schools providing postsecondary vocational-technical education or the employees thereof shall mean and be interpreted to mean the Board of Supervisors of Community and Technical Colleges, except as is clearly inconsistent with the supervisory jurisdiction of institutions provided by the education governance and management structure established in Article VIII of the Constitution of Louisiana.

Added by Acts 1973, No. 208, §3; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1992 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§1992. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:1993 - Implementation of career education by board and department

§1993. Implementation of career education by board and department

To accomplish the goals set forth in R.S. 17:1992, the board in cooperation with other educational institutions and the department shall implement career education by planning, executing, and administering plans for, but not limited to, the following:

(1) The development of professional skills in career education by preservice training of teachers and counselors and by in-service training of teachers, counselors, administrators and supportive service personnel for which the board may utilize personnel and facilities of the institutions of higher learning that are under its jurisdiction, and may participate in cooperative programs for the same purpose with other institutions of higher learning.

(2) Allocation of vocational-technical teachers throughout the various levels and throughout the system of career education.

(3) Writing or revising the handbook for school administration.

(4) Printing of curricula and printing of guidelines therefor.

(5) Higher levels of training for career students at the institutions of higher learning, including one and two-year certificate and associate degree programs in technical and paraprofessional fields of study.

(6)(a) Development of a program and a set of guidelines for assessment and evaluation of the performance of teaching and administrative personnel. The guidelines shall be reviewed by the House Committee on Education and the Senate Committee on Education of the Louisiana Legislature. Such guidelines shall include but not be limited to the following:

(i) The establishment of criteria of expected teaching performance in each area of teaching and of techniques for the assessment and evaluation of that performance.

(ii) Assessment and evaluation of competence of teachers as it relates to the established criteria.

(iii) The establishment of criteria and the assessment of the performance of administrative personnel.

(iv) Job descriptions for all teachers and administrators, such job descriptions to include a list of all duties.

(b) The superintendent, under the direction of the board, shall implement the assessment and evaluation program for all teachers and administrative personnel and shall determine the methodology, procedures, documentation, records, right of appeal, and reports required in connection with such program. The office of vocational programs shall provide such assistance for the program as the superintendent shall direct.

(7) Determination of current manpower needs for industry and business in each region as established in R.S. 17:1994 for the purpose of determining curricula for the schools in that region. For the purpose of making such determination, the board shall require each regional director to establish a working relationship with local economic development councils, the State Board of Commerce and Industry, and the Louisiana Workforce Commission to determine local manpower needs on a current basis in the region and to develop curricula and programs to meet those needs. Such determination shall be made on a current basis, and the office of vocational programs shall establish a model for such determination.

(8) Development of a mobile training system for the purpose of providing training in vocational-technical programs and courses in areas with a demonstrated need for such programs and courses. The office of vocational programs shall provide such assistance in the development of the system as the superintendent shall direct.

(9) Studying the feasibility of establishment of additional area and branch schools. Any such study shall include information on manpower needs, the most efficient way of meeting those needs, and information on the availability of training in existing schools and space in state owned buildings or the availability of state owned property for the establishment of such schools.

Added by Acts 1973, No. 208, §3. Acts 1984, No. 504, §1; Acts 1992, No. 447, §4; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 17:1994 - Regional coordination and planning of postsecondary vocational-technical education; establishment and composition of regions

§1994. Regional coordination and planning of postsecondary vocational-technical education; establishment and composition of regions

A. The Board of Regents shall formulate and establish geographic regions of the state, in accordance with R.S. 17:3126(D), in order to better provide for administering, coordinating, and planning for programs and functions of the postsecondary vocational-technical schools under the jurisdiction of the Board of Supervisors of Community and Technical Colleges. The Board of Regents, upon the establishment of geographic regions and at such other times as it deems appropriate, shall designate and assign the postsecondary vocational-technical schools under the jurisdiction of the Board of Supervisors of Community and Technical Colleges to an appropriate region.

B. The postsecondary vocational-technical schools under the jurisdiction of the board, or its successor, shall be named and designated as follows:

(1) Louisiana Technical College - Acadian Campus

(2) Louisiana Technical College - Alexandria Campus

(3) Louisiana Technical College - Ascension Campus

(4) Louisiana Technical College - Avoyelles Campus

(5) Louisiana Technical College - Bastrop Campus

(6) Louisiana Technical College - Baton Rouge Campus

(7) Louisiana Technical College - Charles B. Coreil Campus

(8) Louisiana Technical College - Delta-Ouachita Campus

(9) Louisiana Technical College - Evangeline Campus

(10) Louisiana Technical College - Florida Parishes Campus

(11) Louisiana Technical College - Folkes Campus

(12) Louisiana Technical College - Gulf Area Campus

(13) Louisiana Technical College - Hammond Area Campus

(14) Louisiana Technical College - Huey P. Long Campus

(15) Repealed by Acts 2010, No. 521, §1, eff. June 24, 2010.

(16) Louisiana Technical College - Morgan Smith Campus

(17) Louisiana Technical College - Jumonville Memorial Campus

(18) Louisiana Technical College - Lafayette Campus

(19) Louisiana Technical College - Lafourche Campus

(20) Louisiana Technical College - Lamar Salter Campus

(21) Louisiana Technical Resource Center

(22) Louisiana Technical College - Mansfield Campus

(23) Louisiana Technical College - Natchitoches Campus

(24) Louisiana Technical College - North Central Campus

(25) Louisiana Technical College - Northeast Louisiana Campus

(26) Louisiana Technical College - Northwest Louisiana Campus

(27) Louisiana Technical College - Oakdale Campus

(28) Louisiana Technical College - River Parishes Campus

(29) Louisiana Technical College - Ruston Campus

(30) Louisiana Technical College - Sabine Valley Campus

(31) Louisiana Technical College - Shelby M. Jackson Campus

(32) Louisiana Technical College - Shreveport-Bossier Campus

(33),(34) Repealed by Acts 2010, No. 521, §1, eff. June 24, 2010.

(35) Louisiana Technical College - L.E. Fletcher Campus

(36) Louisiana Technical College - Sowela Campus

(37) Louisiana Technical College - Sullivan Campus

(38) Louisiana Technical College - T. H. Harris Campus

(39) Louisiana Technical College - Tallulah Campus

*(40) Louisiana Technical College - Teche Area Campus

(41) Repealed by Acts 2010, No. 521, §1, eff. June 24, 2010.

(42) Louisiana Technical College - Westside Campus

(43) Louisiana Technical College - Young Memorial Campus

C. The Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College as provided for in Paragraphs (B)(5), (8), (24), (25), (29), and (39) of this Section shall be considered part of, and under the management of, the Louisiana Technical College until such time as each institution is merged with Louisiana Delta Community College and all funds, obligations, property, programs, facilities, and functions related to each such technical college campus are transferred to Louisiana Delta Community College.

D. The Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College as provided for in Paragraphs (B)(1), (7), (9), (12), (18), (38), and (40) of this Section shall be considered part of, and under the management of, the Louisiana Technical College until such time as each institution is merged with South Louisiana Community College and all funds, obligations, property, programs, facilities, and functions related to each such technical college campus are transferred to South Louisiana Community College.

E. The Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College as provided for in Paragraphs (B)(6), (11), (17), and (42) of this Section shall be considered part of, and under the management of, the Louisiana Technical College until such time as each institution is merged with Baton Rouge Community College and all funds, obligations, property, programs, facilities, and functions related to each such technical college campus are transferred to Baton Rouge Community College.

Acts 1989, No. 753, §1, eff. July 8, 1989; Acts 1998, 1st Ex. Sess., No. 103, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 405, §1, eff. July 1, 1999; Acts 2010, No. 521, §1, eff. June 24, 2010; Acts 2012, No. 681, §1, eff. June 7, 2012; Acts 2012, No. 767, §1, eff. June 12, 2012; Acts 2013, No. 171, §1, eff. June 7, 2013.

NOTE: R.S. 17:3223.1 and 3223.2 in Acts 1998, 1st Ex. Sess., No. 151 provide for the transfer of Louisiana Technical College - Teche Area Campus to the Board of Trustees for Community and Technical Colleges effective July 1, 1998, but also provide for the merger of this campus with the South Louisiana Community College, not later than July 1, 1999, under certain circumstances. See cited Sections and Section 4 of Act 1998, 1st Ex. Sess., No. 151. The merger did not occur.



RS 17:1994.1 - Jumonville-Memorial Technical Institute

§1994.1. Jumonville-Memorial Technical Institute

The vocational-technical institutions referred to as the Memorial Area Vocational School, located in New Roads, and the J. E. Jumonville, Sr. Technical Institute, a branch of the Memorial Area Vocational School, located in Port Allen, shall be combined into a single budgetary unit and shall be renamed the "Jumonville-Memorial Technical Institute". Subject to change by the Board of Supervisors of Community and Technical Colleges, the Jumonville-Memorial Technical Institute shall continue to offer and provide the prison vocational programs at Louisiana State Penitentiary at Angola, Hunt Correctional Center, and the Louisiana Correctional Institute for Women at St. Gabriel.

Acts 1991, No. 970, §1; Acts 1998, 1st Ex. Sess., No. 103, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1994.2 - Margaret Surles Branch of Louisiana Technical College - Tallulah Campus

§1994.2. Margaret Surles Branch of Louisiana Technical College - Tallulah Campus

The Lake Providence branch of Louisiana Technical College - Tallulah Campus shall be renamed and shall be hereafter known as the "Margaret Surles Branch of Louisiana Technical College - Tallulah Campus".

Acts 1992, No. 132, §1; Acts 1998, 1st Ex. Sess., No. 103, §1.



RS 17:1995 - Regional administration

§1995. Regional administration

All postsecondary vocational-technical schools shall be under the control of the board, which shall adopt policies governing the schools. The board may provide for regional coordination of vocational-technical schools to be administered in the following areas:

(1) Regional fiscal matters.

(2) Personnel matters.

(3) Building standards and maintenance.

(4) Reporting and data collection.

(5) Coordination of instruction.

(6) Such other duties as may be prescribed by the board or department.

Added by Acts 1973, No. 208, §3; Acts 1986, No. 945, §1.



RS 17:1996 - Racial segregation prohibited; personnel

§1996. Racial segregation prohibited; personnel

A. Vocational-technical facilities shall be operated on a racially nonsegregated policy.

B. The Board of Supervisors of Community and Technical Colleges shall establish nonracial objective criteria for the employment, promotion, dismissals, and demotions of all personnel.

C. Whenever the ratio of members of the minority to majority race employed at all levels in the schools is substantially out of keeping with the minority to majority race ratio of persons in the region, affirmative action shall be taken to overcome this disparity with respect to filling new positions, vacancies and making promotions.

Added by Acts 1973, No. 208, §3; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1997 - Open door policy; statewide service

§1997. Open door policy; statewide service

The vocational-technical schools shall be operated under an open door policy and shall serve persons on an equal priority basis, including but not limited to, adults, veterans, high school students, persons who have dropped out of high school and minority ethnic groups. Persons meeting board requirements with respect to age shall be free to enroll in any school in the state and there shall not be any geographic barriers to enrollment.

Added by Acts 1973, No. 208, §3.



RS 17:1997.1 - Residency requirements; tuition fees

§1997.1. Residency requirements; tuition fees

A. The board shall establish residency requirements for all applicants to state postsecondary vocational-technical schools. It shall be the responsibility of each vocational-technical school to ensure that the residency status of each enrolled student is properly documented as required by the board and by law.

B. The board shall establish tuition fees appropriate and necessary to establish night courses and to fund current and new courses. Tuition fees may vary from course to course and from school to school. Each vocational-technical school director shall recommend tuition fees to the board and the board shall adopt tuition fees for each such school.

C. Subject to appropriation by the legislature, the avails of such fees shall be expended for operational and capital needs of the school.

Acts 1984, No. 454, §1; Acts 1986, No. 535, §1; Acts 1987, No. 905, §1.



RS 17:1997.2 - Nonresident student tuition and other fees

§1997.2. Nonresident student tuition and other fees

All state postsecondary vocational-technical schools shall charge and collect from any nonresident student enrolling in a course of study a nonrefundable registration fee and tuition fees fixed by the board. Such registration and tuition fees fixed by the board may exceed fees for residents.

Acts 1984, No. 454, §1; Acts 1986, No. 535, §1.



RS 17:1997.3 - Vocational-technical opportunity program; dropouts

§1997.3. Vocational-technical opportunity program; dropouts

A. Beginning not later than January 1, 1993, the State Board of Elementary and Secondary Education shall develop and implement a comprehensive plan for establishing a vocational-technical opportunity program for public secondary school dropouts.

B. At a minimum, the program shall include provisions for students who have dropped out of a public secondary school to enroll in any public vocational-technical institution in the state, provided that the student shall enroll in any such vocational-technical institution within three years of dropping out of school.

Acts 1992, No. 913, §1.



RS 17:1998 - Advisory councils

§1998. Advisory councils

The board, upon the recommendation of the directors of postsecondary vocational-technical schools, shall appoint an advisory council on career education for each school. The members of all such advisory councils in this state shall serve without pay. Each such council shall be limited to fifteen members and be representative of the state's population by race and gender to ensure diversity and shall be representative equally of employee, employer, and educational and public interests.

Added by Acts 1973, No. 208, §3. Amended by Acts 1980, No. 818, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:1999 - Regional institutes; area schools; branch schools

§1999. Regional institutes; area schools; branch schools

A. In order to provide postsecondary vocational-technical facilities in accordance with needs for the facilities and with efficient administration, operations and budgeting, the postsecondary vocational-technical education facilities shall be classified into the categories defined below, which categories may be further defined by additional criteria, statewide in application and uniform within each classification which may be adopted by the board.

(1) Regional institutes: A regional institute is a facility located in the largest urban area of a region at which a wide variety of programs, ranging approximately from thirty to seventy-five in number, can be offered, and at which vocational-technical education can be offered for the area at which the institute is located, as well as the more technical and sophisticated programs which it is not feasible to efficiently offer at the smaller vocational-technical educational facilities.

(2) Area schools: An area school is a facility serving an attendance area of not less than fifty thousand population except in multiparish areas where distance is a barrier, serving a maximum radius of fifty miles with the majority of the population within twenty-five miles; and providing a minimum of ten diversified programs. No more than one area school shall be located in any approved area unless the area population exceeds three hundred thousand population in which event an additional campus may be established. Area schools shall be located centrally to provide maximum accessibility to population to be served.

(3) Branch schools: A branch school is a facility with fewer than ten diversified programs with a minimum of fifteen students enrolled to initiate a program. Such a facility may be established where extreme natural barriers isolate a sizeable concentration of population from a regional or area school.

(4) Extension courses: Programs administered through regional institutes to provide training in leased or donated facilities in areas that would be isolated or impacted.

B. The board shall have the authority to establish the classification of a school, based on criteria in Part A of this section, and shall have the authority to reclassify a school when it fails to meet such criteria.

The board shall also have the authority to establish extension programs as set forth in R.S. 17:2002.

Added by Acts 1973, No. 208, §3.



RS 17:2000 - Repealed by Acts 1989, No. 753, 2, eff. July 8, 1989.

§2000. Repealed by Acts 1989, No. 753, §2, eff. July 8, 1989.



RS 17:2001 - Continuation of existing schools

§2001. Continuation of existing schools

Those schools in existence at the time of the effective date of this act shall continue in operation unless the State Board of Education, based on criteria, determines that the need for such school no longer exists. Should the board decide to close any school, it shall have authority to dispose of the land and improvements in accordance with state law, and the proceeds derived from such disposition shall be paid to the board and shall be made available by the board for retirement of outstanding bonds issued under Act 209 of the 1973 Regular Session or for capital improvements authorized by Act 209 of the 1973 Regular Session at postsecondary vocational-technical schools, for purchase of equipment for extension programs of postsecondary vocational-technical schools, and/or for purchase of vehicles to transport students to postsecondary vocational-technical schools.

Added by Acts 1973, No. 208, §3.



RS 17:2002 - Extension programs

§2002. Extension programs

A. The board is authorized to establish extension courses or programs, in instances in which a study by the department shows them to be feasible, at:

(1) Plain Dealing

(2) Vivian

(3) The Bienville Trades School at Ringgold, Louisiana

(4) A location in Catahoula Parish, Union Parish, Red River Parish, Grant Parish, Livingston Parish, St. Martin Parish, Vernon Parish, Sabine Parish, Beauregard Parish and Richland Parish

(5) Red River Parish

(6) The Jena area

(7) The south Beauregard Parish area

(8) Springhill

(9) St. Tammany Parish

(10) Washington Parish

(11) Claiborne Parish

(12) Eunice

B. The board is authorized to establish other extension courses, in instances in which a study by the department shows them to be feasible, in impacted or isolated areas of the state.

C. The costs of conducting extension courses and programs shall be a budget item in the budget of the region from which they are conducted.

D. The number of extension courses and programs that will be offered shall be determined by the board.

Added by Acts 1973, No. 208, §3.



RS 17:2003 - Bus transportation

§2003. Bus transportation

Bus transportation to and from post-secondary vocational-technical facilities may be provided for students along major transportation routes of the normal enrollment area when routes can be economically justified. Students in adjoining areas may use the transportation system of either area. Students receiving transportation may be charged a bus transportation fee in an amount sufficient to completely offset the actual cost of providing the transportation service. The State Board of Elementary and Secondary Education shall establish such fees and shall provide for their collection.

Added by Acts 1973, No. 208, §3; Acts 1986, No. 863, §1.



RS 17:2004 - Vocational Curriculum Development and Research Center; separation from Natchitoches Trades School

§2004. Vocational Curriculum Development and Research Center; separation from Natchitoches Trades School

A.(1) The Vocational Curriculum Development and Research Center of the Natchitoches Trades School is hereby removed from under the administration, control, and budget of the Natchitoches Trades School and the regional center. The Vocational Curriculum Development and Research Center is hereby established as a separate legal entity and budget unit headed by a director appointed by the board. The center shall be under the control of the Board of Supervisors of Community and Technical Colleges.

(2) The duties of the center shall include but not be limited to developing, printing, and disseminating vocational curriculum material to all the state-operated vocational schools. Further, the center's duties shall include housing a film library and reproducing printed items for the state's vocational schools and other state agencies in the field of career education and any additional duties that the board may assign to the center.

B.(1) All functions, programs, operations, and responsibilities of the Vocational Curriculum Development and Research Center of the Natchitoches Trades School hereafter shall be exercised solely by the Vocational Curriculum Development and Research Center.

(2) All funds, facilities, materials, personnel, books, records, contractual obligations, and any pending or unfinished business of the Vocational Curriculum Development and Research Center of the Natchitoches Trades School are hereby transferred to the new and separate Vocational Curriculum Development and Research Center under the control of the board.

(3) The center shall be domiciled in Natchitoches.

Added by Acts 1974, No. 355, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2005 - Repealed by Acts 2010, No. 446, §1.

§2005. Repealed by Acts 2010, No. 446, §1.



RS 17:2005.1 - Repealed by Acts 1988, No. 572, 1.

§2005.1. Repealed by Acts 1988, No. 572, §1.



RS 17:2005.2 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2005.2. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2006 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2006. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2006.1 - Repealed by Acts 1997, No. 447, 2, eff. July 1, 1997.

§2006.1. Repealed by Acts 1997, No. 447, §2, eff. July 1, 1997.



RS 17:2007 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2007. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2008 - Repealed by Acts 2005, No. 179, §8, eff. June 28, 2005.

§2008. Repealed by Acts 2005, No. 179, §8, eff. June 28, 2005.



RS 17:2009 - Vocational-technical portable building program

§2009. Vocational-technical portable building program

A. Each vocational-technical school may enter into a sales contract each year for the construction of a portable building.

B. The building contracts shall be subject to approval by the Board of Supervisors of Community and Technical Colleges, which shall formulate and adopt appropriate regulations for the governance of such contracts.

C. Each vocational-technical school which enters into such a building contract shall:

(1) Furnish building plans and build to plan specifications.

(2) Comply with all local and state building codes and federal standards to enable buyers to secure federal or other financing.

(3) Advertise in accordance with state bidding procedures for all materials and for all other applicable items.

(4) Sell the building to the highest bidder prior to beginning construction or upon completion.

D.(1) The proceeds of the sale of any building constructed pursuant to this Section shall be available for expenditure by the school at which the sold building was constructed in accordance with R.S. 39:42(C).

(2) The Board of Supervisors of Community and Technical Colleges shall establish a program for the purpose of advancing monies to any vocational-technical school under the board's jurisdiction having an approved carpentry program to initiate and develop a vocational-technical portable building program as authorized by this Section. The board shall adopt necessary rules and regulations to implement the provisions of this Subsection, and such rules and regulations shall include but not be limited to a procedure whereby monies advanced to any vocational-technical school to initiate and develop a portable building program shall be repaid by it to the department upon the portable building program becoming self-sufficient. Beginning with the 1999-2000 Fiscal Year and annually thereafter, the Board of Supervisors of Community and Technical Colleges shall request sufficient funds from the legislature to effectuate the purposes of this Paragraph.

Acts 1988, No. 737, §1; Acts 1989, No. 242, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2010 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2010. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2011 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2011. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2012 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3, eff. July 1, 1999.

§2012. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.



RS 17:2013 - Repealed by Acts 1998, 1st Ex. Sess., No. 151, 3 eff. July 1, 1999.

§2013. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3 eff. July 1, 1999.



RS 17:2014 - Repealed by Acts 1997, No. 1116, 2.

§2014. Repealed by Acts 1997, No. 1116, §2.



RS 17:2015 - Repealed by Acts 1997, No. 1116, 2.

§2015. Repealed by Acts 1997, No. 1116, §2.



RS 17:2016 - Worksite-based training

§2016. Worksite-based training

A. The state Department of Education may plan, develop, and provide a coordinated, comprehensive program of worksite-based training to encourage and promote the acquisition of skills for earning a living coordinated with basic academic skills consistent with student potential that will enable students to become self-sufficient, to function effectively in society, and to live meaningful, enjoyable lives.

B. The department may, in cooperation with other educational institutions, the community, and the State Board of Elementary and Secondary Education, implement a worksite-based training program by planning, executing, and administering such program and by developing any guidelines as the department shall deem necessary for implementation of the program.

C. The provisions of this Section shall apply only when and to the degree that funding is available.

Acts 1994, 3rd Ex. Sess., No. 71, §1.



RS 17:2031 - Acceptance of federal act to promote vocational education

PART II. FEDERAL AID

SUBPART A. VOCATIONAL EDUCATION

§2031. Acceptance of federal act to promote vocational education

The State of Louisiana accepts all of the provisions and the benefits of an act passed by the Senate and House of Representatives of the United States of America, in Congress assembled, entitled, "An Act to provide for the promotion of vocational education; to provide for cooperation with the States in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the States in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure,"1 approved February 23, 1917, and will observe and comply with all requirements of said act.

120 U.S.C.A. §11 et seq.



RS 17:2032 - State treasurer as custodian of federal funds

§2032. State treasurer as custodian of federal funds

The State treasurer is hereby constituted and appointed the custodian of the moneys paid to the State of Louisiana for vocational education, under the provisions of the act of Congress referred to in R.S. 17:1991, and such moneys shall be paid out in the manner provided by such act for the purposes therein specified.



RS 17:2033 - Board of Supervisors of Community and Technical Colleges as administrative agency

§2033. Board of Supervisors of Community and Technical Colleges as administrative agency

The Board of Supervisors of Community and Technical Colleges is designated as the state agency for the purpose of carrying into effect the provisions of acts of Congress and is authorized and directed to cooperate with the Federal Board for Vocational Education or the agency designated by the federal government in the administration and enforcement of its provisions and perform such official acts and exercise such powers as may be necessary to entitle the state of Louisiana to receive pertinent benefits.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

120 U.S.C.A. §11 et seq.



RS 17:2034 - Disbursements of federal funds

§2034. Disbursements of federal funds

The Board of Supervisors of Community and Technical Colleges has the necessary power to represent the state of Louisiana in any and all matters in reference to the expenditure, distribution, and disbursement of funds received from the United States government, and to appropriate and use the monies in whatever way will, in its discretion, best serve the interests of the state and carry out the spirit and intent of the said act of Congress1 in conformity with its provisions.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

120 U.S.C.A. §11 et seq.



RS 17:2035 - Necessary expenditures; board's authority to make

§2035. Necessary expenditures; board's authority to make

The Board of Supervisors of Community and Technical Colleges may make such expenditures for the actual expenses of the board and for the salaries of assistants and for office and other expenses as in its judgment are necessary for the proper administration of this Subpart.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2036 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§2036. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 17:2041 - To 2045 Repealed by Acts 1977, No. 679, 3, eff. July 25, 1977.

SUBPART B. VOCATIONAL REHABILITATION

§2041. §§2041 to 2045 Repealed by Acts 1977, No. 679, §3, eff. July 25, 1977.



RS 17:2046 - Public lands for vocational-technical school sites

PART III. LEASE OR CONVEYANCE OF LANDS

BY POLITICAL SUBDIVISIONS

§2046. Public lands for vocational-technical school sites

A. As a cooperative endeavor for the public purpose of providing vocational-technical education to the people of this state, any political subdivision may lease or convey to the Board of Supervisors of Community and Technical Colleges, or place under the control of said board for supervision and administration by said board, lands owned by the political subdivision for the purpose of providing a site for the construction and operation of a vocational-technical school or schools by or through said board. "Political subdivision" for the purposes of this Section shall have the same meaning as provided in Article VI, Section 44 of the Constitution of Louisiana.

B. For the purposes of this Subsection, the various school boards of the state are hereby declared to be agents of the state, and as a cooperative endeavor, for the public purpose of providing vocational-technical education to the public, any school board may lease or convey to the Board of Supervisors of Community and Technical Colleges, or place under the control of said board for supervision and administration by said board, sixteenth section lands or school indemnity lands for the purpose of providing a site for construction and operation of a vocational-technical school or schools by or through the said board.

C. Pursuant to the authority granted in Subsection A or Subsection B of this Section, the political subdivision shall perform the following:

(1) Select a site within a portion of such lands to be used for the construction and operation of the vocational-technical school.

(2) Determine the number of acres which shall be included in such site.

(3) Perform any other function necessary to carry out the purposes and authorization of this Section.

D. The political subdivision may accept as consideration for any lease executed, the availability to the citizens of this state of vocational-technical education and the benefits to the people and to the economy flowing therefrom, and any other consideration as may be agreed upon by the parties to the lease. The conveyance herein authorized may be executed with or without consideration as the parties may agree upon.

Added by Acts 1975, No. 183, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2047 - Nurse training programs; student demand; documentation; report; authorization to obtain criminal history record information

PART IV. NURSE TRAINING PROGRAM

§2047. Nurse training programs; student demand; documentation; report; authorization to obtain criminal history record information

A. Every vocational institute, college, and university offering nurses training shall, beginning October 1, 1991, keep a record of every request received for admittance into a nurse training program. Such records shall be maintained for each different program requested and shall document the response to the request, whether the response was admittance, denial, wait listing, or diversion into another program. The record shall contain the reason for the denial of any student requesting admittance into a nurse training program who is denied admission.

B. Such records shall be submitted to the Board of Regents and the postsecondary education management boards on a quarterly basis and also shall be submitted to the Nursing Supply and Demand Council on whatever schedule it requests.

C.(1) The Board of Supervisors of Community and Technical Colleges may:

(a) Request and obtain state and national criminal history record information on any person making application to enroll as a student in a nurse training program at any vocational institute or community college.

(b) Charge and collect from an applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(c) In cooperation with the Louisiana State Board of Practical Nurse Examiners and the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections, promulgate the rules and regulations, and establish procedures in accordance with the Administrative Procedure Act that are necessary to implement the provisions of this Subsection.

(2) Any and all state or national criminal history record information obtained by the board which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for enrollment. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

(3) The board shall provide each institution under its jurisdiction with written standards specifying the requirements that must be met by an applicant to a nurse training program and the grounds on which an applicant may be denied acceptance to a program or denied a license upon completion of a program. The institution shall provide a copy of such standards to any person making application.

Acts 1991, No. 818, §1; Acts 1999, No. 1343, §1, eff. July 1, 1999; Acts 2008, No. 534, §1, eff. June 30, 2008; Acts 2010, No. 861, §8.



RS 17:2048 - Nurse training programs; establishment

§2048. Nurse training programs; establishment

A. The Board of Regents shall seek to expand or establish additional nurse training programs whenever the information reported pursuant to R.S. 17:2047 indicates a consistent lack of availability of places in nurse training programs for qualified applicants.

B. The salary and other benefits of faculty members may be adjusted for nurse training faculty as necessary to attract and retain the necessary number of qualified teachers.

C. Expansion of existing programs or establishment of additional programs shall be sought with due regard for the efficient expenditure of state funds and after consultation with the Nursing Supply and Demand Council.

Acts 1991, No. 818, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2008, No. 534, §1, eff. June 30, 2008.



RS 17:2048.31 - Allied health professionals training programs; student admittance; documentation; records; authorization to obtain criminal history record information

PART IV-A. ALLIED HEALTH PROFESSIONALS

TRAINING PROGRAM

§2048.31. Allied health professionals training programs; student admittance; documentation; records; authorization to obtain criminal history record information

A. Every vocational institute, college, university, school, and institution offering training for an allied health professional identified for study by the commission shall, beginning no later than sixty days after notice to it by the commission, keep a record of every request received for admittance into said training program. Such record shall be maintained for each different program identified and shall document the response to the request, whether the response was admittance, denial, wait listing, or diversion into another program. The record shall contain the reason for the denial of any student requesting admittance into the training program.

B. Such records shall be submitted to the Board of Regents and the postsecondary education management boards on a quarterly basis.

C.(1) The Board of Supervisors of Community and Technical Colleges may:

(a) Request and obtain state and national criminal history record information on any person making application to enroll as a student in a health occupations training program at a vocational institute or community college.

(b) Charge and collect from an applicant, in addition to all other applicable fees and costs, such amount as may be incurred by the board in requesting and obtaining criminal history record information on the applicant.

(c) In cooperation with the Louisiana Bureau of Criminal Identification and Information of the office of state police within the Department of Public Safety and Corrections promulgate the rules and regulations, and establish procedures in accordance with the Administrative Procedure Act that are necessary to implement the provisions of this Subsection.

(2) Any and all state or national criminal history record information obtained by the board which is not already a matter of public record shall be deemed nonpublic and confidential information restricted to the exclusive use of the board, its members, officers, investigators, agents, and attorneys in evaluating the applicant's eligibility or disqualification for enrollment. No such information or records related thereto shall, except with the written consent of the applicant or by order of a court of competent jurisdiction, be released or otherwise disclosed by the board to any other person or agency.

(3) The board shall provide each institution under its jurisdiction with written standards specifying the requirements that must be met by an applicant to a health occupations training program and the grounds on which an applicant may be denied acceptance to a program or denied any license or permit upon completion of a program. The institution shall provide a copy of such standards to any person making application.

Acts 1992, No. 1047, §1; Acts 1999, No. 1343, §1, eff. July 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:2048.32 - Allied health professionals training programs; expansion or establishment; salary of faculty members

§2048.32. Allied health professionals training programs; expansion or establishment; salary of faculty members

A. The Board of Regents and the postsecondary education management boards shall seek to expand or establish additional training programs for identified allied health professionals whenever the information reported pursuant to R.S. 17:2048.31 indicates a consistent lack of availability of places in existing training programs for qualified applicants.

B. The salary and other benefits of faculty members in said programs may be adjusted as necessary to attract and retain the necessary number of qualified teachers.

C. Expansion of existing programs or establishment of additional programs shall be sought with due regard for the efficient expenditure of state funds.

Acts 1992, No. 1047, §1; Acts 1999, No. 1343, §1, eff. July, 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:2048.51 - Louisiana Health Works Commission; creation; membership; compensation; staff and facilities; powers and duties; data collection and reporting

PART IV-B. LOUISIANA HEALTH WORKS COMMISSION

§2048.51. Louisiana Health Works Commission; creation; membership; compensation; staff and facilities; powers and duties; data collection and reporting

A. There is hereby created in the Department of Education, under the jurisdiction of the Board of Regents, the Louisiana Health Works Commission, hereafter referred to as the "commission".

B. The purpose of the commission is to serve as a collaborative working group to integrate and coordinate resources relative to health care workforce development within various state departments and key organizations.

C. The following shall serve as members of the Louisiana Health Works Commission:

(1) The executive director of the Louisiana Workforce Commission or his designee.

(2) The secretary of the Department of Health and Hospitals or his designee.

(3) The president of the Louisiana Hospital Association or his designee.

(4) The executive director of the Louisiana Nursing Home Association or his designee.

(5) The chairman of the Senate Committee on Health and Welfare or his designee.

(6) The chairman of the House Committee on Health and Welfare or his designee.

(7) A representative of the governor's office selected by the governor who shall serve at the pleasure of the governor.

(8) The commissioner of higher education or his designee.

(9) The chairman of the Nursing Supply and Demand Council or his designee.

(10) The dean of the School of Allied Health Professions at Louisiana State University Health Sciences Center at Shreveport or his designee.

(11) The chairman of the Louisiana State Board of Nursing or his designee.

(12) The president of the Louisiana Community and Technical College System or his designee.

(13) The president of the Louisiana Association of Independent Colleges and Universities or his designee.

(14) The chairman of the Medical Education Commission or his designee.

(15) The chairman of the Occupational Forecasting Conference or his designee.

(16) The presiding officer of the Interagency Task Force on the Future of Family Medicine or his designee.

(17) The chairman of the Louisiana State Board of Practical Nurse Examiners or his designee.

(18) The president of the Louisiana State Medical Society or his designee.

D. Members shall serve without compensation.

E. The Board of Regents shall provide the staff and facilities needed by the commission to accomplish its tasks.

F. Each group, organization, and agency shall submit the names of members to the Board of Regents.

G. There shall be an executive committee composed of the following:

(1) The commissioner of higher education or his designee for the commission.

(2) The chairman of the Nursing Supply and Demand Council or his designee for the commission.

(3) The presiding officer of the Interagency Task Force on the Future of Family Medicine or his designee for the commission.

(4) The dean of the School of Allied Health Professions at Louisiana State University Health Sciences Center at Shreveport or his designee for the commission.

(5) The president of the Louisiana Hospital Association or his designee for the commission.

(6) The executive director of the Louisiana Nursing Home Association or his designee.

(7) The president of the Louisiana State Medical Society or his designee.

H. The executive committee shall:

(1) Elect the chairperson of the commission.

(2) Establish rules of procedure to be adopted in accordance with the Administrative Procedure Act.

(3) Perform other tasks as the commission directs or the adopted rules of procedure require.

I. The commission shall meet at least once each calendar quarter unless the executive committee determines that there is no necessity for such a meeting.

J. The commission shall address the workforce issues in the health care industry in Louisiana, support the education of future health care workers, and work to improve the image of health care professions in Louisiana. The commission shall periodically report to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare all accomplishments and recommendations of the commission including an annual report to both committees. The commission shall submit its annual report to such committees by February first of each year.

K. The commission shall study and make recommendations on at least the following workforce issues:

(1) Programs to recruit and retain health care professionals in the Louisiana workforce.

(2) Models for predicting the supply and demand for health care workers in the state.

(3) Incentives for health care workers to practice in Louisiana's medically underserved areas.

L. The commission shall study and make recommendations on at least the following education issues:

(1) Increasing the capacity of existing education programs to maintain or increase the supply of health care professionals in Louisiana.

(2) Incentive programs for faculty retention.

(3) Strategies to increase access of individuals to appropriate entry-level educational programs.

(4) Recruitment and retention models for students in the health care field.

M. The commission shall study and make recommendations on at least the following image issues:

(1) Promotional activities for health careers throughout the Louisiana K-12 school systems.

(2) Creative marketing strategies to improve the image of health care careers.

N. Nothing herein shall dilute the powers of the Medical Education Commission as established by the legislature in R.S. 17:1519.12. Nothing herein shall allow the Louisiana Health Works Commission the authority to negate recommendations by the Medical Education Commission unless approved jointly by the Senate and House health and welfare committees.

O.(1) The Board of Regents, the Health Works Commission, the division of administration, or any contractor working on behalf of these entities shall be authorized to request and receive licensing data, education data, and employment data, including unemployment wage records and other related health workforce data produced by state agencies, including the Louisiana Workforce Commission and the departments of economic development, education, and health and hospitals, obtained pursuant to the administration of this Chapter for any of the expressly stated following purposes:

(a) Compiling statistics which will be used to measure and track the supply of health care professionals from health care training providers, both public and private, including secondary programs, post-secondary programs conducted at community and technical colleges, four-year institutions, graduate schools, proprietary schools, hospital-based programs, and other state-approved training providers.

(b) Compiling employment statistics, which will be used to measure and track the supply and demand of health care professionals actually employed in the state of Louisiana as produced by the Louisiana Workforce Commission.

(c) Compiling statistics which will be used to measure and track the supply of licensed health care professionals as evidenced by licenses and renewed licenses granted by the health care professional boards of the state of Louisiana. Those boards affected shall include but not be limited to:

(i) Louisiana Board of Chiropractic Examiners.

(ii) Louisiana State Board of Dentistry.

(iii) Louisiana State Board of Examiners in Dietetics and Nutrition.

(iv) Louisiana Board for Hearing Aid Dealers.

(v) Louisiana Licensed Professional Counselors Board of Examiners.

(vi) Louisiana State Board of Medical Examiners and related health professions under its jurisdiction.

(vii) Louisiana State Board of Nursing.

(viii) Louisiana Board of Examiners of Nursing Facility Administrators.

(ix) Louisiana State Board of Optometry Examiners.

(x) Louisiana Board of Pharmacy.

(xi) Louisiana State Board of Physical Therapy Examiners.

(xii) Louisiana State Board of Practical Nurse Examiners.

(xiii) Louisiana State Board of Examiners of Psychologists.

(xiv) Louisiana Radiologic Technology Board of Examiners.

(xv) Louisiana State Board of Social Work Examiners.

(xvi) Louisiana Board of Examiners for Speech-Language Pathology and Audiology.

(xvii) Louisiana Professional Vocational Rehabilitation Counselors Board of Examiners.

(xviii) Louisiana Board of Wholesale Drug Distributors.

(xix) Louisiana Department of Health and Hospitals and the health professions under its jurisdiction.

(2) All data shall be submitted in a standardized format agreed upon by the Board of Regents, the Health Works Commission, and representatives of the affected state boards and agencies.

(3) Any individual data provided pursuant to this Subsection shall be confidential. No public employee, commission member, or contractor acting on behalf of a state agency or employee of such a contractor may:

(a) Use any data provided pursuant to this Subsection for any purpose other than the statistical, forecasting, and program purposes for which the data is furnished.

(b) Make public any of the data provided pursuant to this Subsection which would allow the identity of any individual to be inferred by either direct or indirect means.

(c) Retain any personal data as provided in this Subsection that is received by the Board of Regents and the commission or any contractor acting on behalf of the commission. Any personal data must be destroyed within thirty days of completion of its intended purpose as described in this Subsection.

(4) Any person who violates any provision of this Subsection shall be fined not less than one thousand dollars nor more than twenty thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 2008, No. 534, §1, eff. June 30, 2008; Acts 2008, No. 743, §7; Acts 2010, No. 861, §8; Acts 2012, No. 47, §1.



RS 17:2048.61 - Simulation Medical Training and Education Council for Louisiana; creation; membership

PART IV-C. SIMULATION MEDICAL TRAINING AND

EDUCATION COUNCIL FOR LOUISIANA

§2048.61. Simulation Medical Training and Education Council for Louisiana; creation; membership

A. The Louisiana Legislature recognizes that health care organizations take seriously their responsibility to deliver safe and competent care to patients and clients. Professions that have an inherent level of risk, such as the health care disciplines, are incorporating simulation as a means to improve both quality of care and patient safety through individual and team-based programs. Such programs can target learning new medical techniques, inter-professional teamwork, and preparedness for effective response to rare and crisis situations without real life consequences. Louisiana's health care students and practicing professionals statewide will benefit from greater access to simulation medical training, particularly those serving in rural areas. As a result, Louisiana's citizens benefit from better quality health care.

B. There is hereby created in the Department of Education, under the jurisdiction of the Board of Regents, the Simulation Medical Training and Education Council for Louisiana, hereafter referred to as "council". The council shall be placed under the Louisiana Health Works Commission and shall exercise and perform its powers, duties, functions, and responsibilities in the manner provided for agencies transferred in accordance with the provisions of R.S. 36:801.5.

C. The purpose of the council is to develop an infrastructure and governing process to coordinate and maximize simulation training resources and expertise, in both urban and rural areas of the state, and to enhance effective use of simulation training for students, faculty, and practitioners throughout the health professions statewide.

D. The council shall be composed of the following members:

(1) The commissioner of higher education or his designee.

(2) The secretary of the Department of Health and Hospitals or his designee.

(3) The executive director of the Louisiana Workforce Commission or his designee.

(4) The state superintendent of education or his designee with expertise in career education.

(5) The chancellor of the Louisiana State University Health Sciences Center at New Orleans or his designee.

(6) The chancellor of the Louisiana State University Health Sciences Center at Shreveport or his designee.

(7) The president of the University of Louisiana System or his designee.

(8) The president of the Southern University System or his designee.

(9) The president of the Louisiana State University System or his designee.

(10) The president of the Louisiana Community and Technical College System or his designee.

(11) One member representing and appointed by the Louisiana Association of Independent Colleges and Universities.

(12) One member representing and appointed by the Louisiana Area Health Education Center Program.

(13) One member representing and appointed by the Louisiana Hospital Association.

(14) One member representing and appointed by the Louisiana Nursing Home Association.

(15) One member representing and appointed by the Louisiana Ambulance Alliance.

(16) One member representing and appointed by the Louisiana State Board of Medical Examiners.

(17) One member representing and appointed by the Louisiana State Board of Nursing.

(18) One member representing and appointed by the Louisiana State Board of Practical Nurse Examiners.

(19) One member of the House of Representatives, or his designee, appointed by the speaker of the House of Representatives.

(20) One member of the Senate, or his designee, appointed by the president of the Senate.

(21) The executive director of the Governor's Office of Elderly Affairs or his designee.

(22) The governor's policy advisor on health care.

(23) The dean of the Tulane School of Medicine or his designee.

(24) One member representing and appointed by the Louisiana Council of Administrators of Nursing Education.

E. Each member shall be appointed for a term of three years and may be reappointed for subsequent terms.

F. The Board of Regents shall provide the staff and facilities needed by the council to accomplish its tasks. Each group, organization, and agency shall submit the names of members to the Board of Regents.

G. Upon appointment of the members, the council shall elect by majority vote an individual to serve as chair of the council.

H. Members shall serve without compensation or reimbursement for travel.

I. No action shall be taken by the council except by a favorable vote of a majority of the members. An absent member's designee may cast a vote on behalf of the absent member.

J. Prior to March first of each year, the council shall submit a status report on the state of simulation medical training in Louisiana and the proposed plan for meeting the goals of the council to the Louisiana Health Works Commission, who shall submit the report to the governor, the speaker of the House of Representatives, the president of the Senate, and the chairs of the House and Senate health and welfare committees.

Acts 2009, No. 421, §1.



RS 17:2049 - Applicability

PART V. PROFESSIONAL DEVELOPMENT AND SALARIES

OF UNCLASSIFIED EMPLOYEES

§2049. Applicability

The provisions of this Part shall apply to all unclassified persons employed at all public vocational-technical institutes in this state.

Acts 1991, No. 612, §1, eff. July 17, 1991.



RS 17:2049.1 - Employment standards; evaluation

§2049.1. Employment standards; evaluation

Each vocational-technical employee shall meet all employment standards required by the Board of Supervisors of Community and Technical Colleges, and shall be evaluated annually pursuant to the provisions of R.S. 17:2049.2.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2049.2 - Evaluation program; professional development and enhancement; certification

§2049.2. Evaluation program; professional development and enhancement; certification

The Board of Supervisors of Community and Technical Colleges shall:

(1) Develop and implement an employee evaluation system, which system shall, at a minimum, include a competency examination as a prerequisite for employment pursuant to board policy and provide for annual evaluations of all employees. The board shall select the examination instrument to be used for such evaluations and the level of achievement required for successful completion.

(2) Develop and implement a system of professional development and enhancement activities for which qualification points may be earned by employees. Such a system shall be designed to provide an equitable opportunity for all employees to improve their qualification and competency. The system shall include a mechanism for crediting earned qualification points as well as a mechanism for verifying the accuracy of earned points as provided by board policy.

(3) Develop a program for the enhancement of any employee whose competency level is found inadequate. Such a program shall include activities for which qualification points may be earned.

(4) Develop and implement policies for the renewal of certification for employees.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2049.3 - Salary schedule

§2049.3. Salary schedule

A. Effective July 1, 1991, a salary schedule adopted by the State Board of Elementary and Secondary Education shall apply to all unclassified employees in all public vocational-technical institutes.

B. The state Department of Education, at the direction of the board, shall review the records of all employees and determine the proper step and level of each employee on the salary schedule as provided in this Section. Such review shall occur for all employees annually and shall occur in a manner consistent with the provisions of this Part. The department shall also annually review and update employee years of service and the number of qualification points earned and credited to each employee. The review procedure shall include a mechanism for appeal if an employee disagrees with the step and level assigned. Each employee shall be paid by the state based on the number of years of his service and level of qualifications as reflected by the total number of qualification points to his credit.

C. After July 1, 1999, any provision of this Section which has been effective as to any employee subject to the direction of the State Board of Elementary and Secondary Education shall remain effective as to any such employee who after such date is subject to the direction of the Board of Supervisors of Community and Technical Colleges.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2049.4 - Enhancement

§2049.4. Enhancement

Any employee desirous of enhancing his compensation and qualification level may participate in professional development activities developed and approved by the Board of Supervisors of Community and Technical Colleges. Successful participation, upon adequate documentation by the appropriate institute official, shall be credited to the employee as qualification points.

Acts 1991, No. 612, §1, eff. July 17, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2050 - INSTITUTIONS OF LEARNING IN GENERAL

CHAPTER 10. INSTITUTIONS OF LEARNING IN GENERAL

PART I. AUTHORITY TO CONFER DEGREES

SUBPART A. GENERAL PROVISIONS

§2050. Community colleges; recognition; authority to award associate degrees; certificates

A.(1) The legislature hereby recognizes that, based upon legislative request and authority granted by House Concurrent Resolution No. 52 of the Regular Session of 1966, the State Board of Education established a pilot program to utilize existing facilities in at least two high schools within the state for the purpose of offering junior college level accredited courses, and that the State Board of Education, acting under its authority, in 1967 and 1968 approved establishment of thirteenth and fourteenth year pilot programs both in St. Bernard and Bossier Parishes and by subsequent action instructed the state colleges and universities under the jurisdiction of the State Board of Education to accept the credits earned by students participating in these pilot programs. The St. Bernard Parish School Board and the Bossier Parish School Board, by resolution, designated the thirteenth and fourteenth grade program in their parishes as the St. Bernard Parish Community College and the Bossier Parish Community College, respectively.

(2) The legislature further recognizes that the students who have completed a two-year course of instruction at St. Bernard Parish Community College and Bossier Parish Community College have demonstrated the value of their courses of instruction by their performance in four-year institutions of higher learning and in the world of business, and that considerable public funds have been expended to assure adequate facilities and faculty at these two schools to afford quality education beyond the high school level for students within the community in which they live.

B. Any public school or public educational institution which on the effective date of this Section offers courses of study or curricula above the level required for graduation from a public secondary school in this state, some or all of which are accepted for credit by any public or private college or university in Louisiana is a postsecondary institution, and any such institution may grant associate degrees and certificates upon the completion of prescribed, unified courses of study as prescribed by the institution and approved by the appropriate state management boards and the Board of Regents, provided that the approval of the Board of Regents shall be given in accordance with the provisions of Subparagraph D(2) of Section 5 of Article VIII of the Louisiana Constitution of 1974. Such degrees and certificates shall require the specific approval of the Board of Regents.

C.(1) The legislature further recognizes the establishment, beginning July 1, 1992, of the Elaine P. Nunez Community College as a two-year institution of higher education under the management of the Board of Trustees of State Colleges and Universities. After that date the approval of degrees and programs shall be consistent with that for all other similar institutions of higher education, except as necessary for a period of transition and as provided otherwise by R.S. 17:1821 and 1822.

(2) Effective July 1, 1999, the Elaine P. Nunez Community College shall be under the management of the Board of Supervisors of Community and Technical Colleges.

D.(1) Notwithstanding any provision of this Section to the contrary and effective July 1, 1997, the legislature recognizes Bossier Parish Community College as a two-year institution of higher education under the management of the Board of Trustees for State Colleges and Universities. Subsequent to this date, the approval of degrees and programs shall be consistent with that for all other similar institutions of higher education except as provided otherwise by R.S. 17:1825.

(2) Effective July 1, 1999, the Bossier Parish Community College shall be under the management of the Board of Supervisors of Community and Technical Colleges.

Added by Acts 1976, No. 523, §1; Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1997, No. 33, §1, eff. May 29, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:2051 - Authority to confer degree of bachelor of arts or science

§2051. Authority to confer degree of bachelor of arts or science

The governing authorities of institutions of learning in Louisiana offering courses of study extending four years of not fewer than one hundred eighty school days above and beyond graduation from an approved high school, are authorized to confer the degree of bachelor of arts or science on candidates that have satisfactorily completed such courses.



RS 17:2052 - Continuation of right to confer degrees

§2052. Continuation of right to confer degrees

From and after July 20, 1900, all colleges, universities or other institutions of learning, their successors and assigns, to which had theretofore been granted the right to confer literary honors, degrees, or diplomas (such as are usually conferred by colleges and universities) of an academic character, shall continue to enjoy such right, regardless of limitation of time placed upon the exercise thereof by the legislative act granting the same.

All such literary honors, diplomas, or degrees, conferred by such institutions, since the expiration of the period of time fixed by the legislative act granting the right to confer the same, shall have full force and effect whether theretofore or thereafter conferred.



RS 17:2053 - Payments to independent institutions of higher learning for educating Louisiana residents

§2053. Payments to independent institutions of higher learning for educating Louisiana residents

A. The Board of Regents shall semiannually, in January and June of each year, upon application therefor, reimburse nonpublic institutions of higher education located within the state for educating Louisiana residents. Such payments shall be made only from funds appropriated solely for this purpose. The Board of Regents shall report to the legislature annually the eligible institutions, the number of Louisiana residents enrolled, and the total amount paid to each institution hereunder.

B. Payments to such eligible institutions for each semester completed by a Louisiana resident who is a full-time undergraduate or graduate or professional student shall be one tenth of the average state formula appropriated per full-time equivalent student in Louisiana publicly supported colleges and universities during the preceding fiscal year. Reimbursement for educating Louisiana residents will be limited to eight full-time semesters at the undergraduate level and eight full-time semesters at the graduate or professional level.

C. Reimbursement for the education of Louisiana residents who are part-time students shall be calculated according to the following formula. At the end of each semester, the total of all semester hours of instruction completed by Louisiana residents who are part-time undergraduate students shall be divided by twelve to establish full-time equivalency, and the total of all semester hours of instruction completed by part-time graduate students and by part-time professional students shall be divided by nine to establish full-time equivalency. Payments to the eligible nonpublic institutions for educating part-time Louisiana residents shall then be the product of this aggregate full-time equivalency multiplied by one tenth of the average state formula appropriated per full-time equivalent student in Louisiana's publicly supported colleges and universities during the preceding year. Reimbursement for educating part-time students shall be limited to the equivalent of eight full-time semesters at the undergraduate level and eight full-time semesters at the graduate or professional level provided funds are appropriated for such purpose by the Louisiana Legislature.

D. As used in this Section, the term "eligible institutions" shall mean Centenary College, Dillard University, Our Lady of Holy Cross College, Louisiana College, Loyola University, Our Lady of the Lake College, St. Joseph Seminary College, Tulane University, and Xavier University, all in Louisiana. In order to qualify for payments made by the Board of Regents under this Section, eligible institutions shall:

(1) Simultaneously with their application for reimbursement, submit semiannually to the Board of Regents such reports as are required by the board pertaining to this Section.

(2) Maintain and make available for inspection, such records as are necessary for the administration of this Section.

(3) Admit students without regard to race, religion, color, or national origin.

(4) Admit and matriculate students without regard to employment status.

E. In computing the amount due eligible institutions under this Section, there shall be excluded completed semester hours of instruction that have been included for purposes of reimbursement pursuant to any other state statutory program. Students majoring in theology or divinity shall be excluded from the computation of reimbursement due to any eligible institution.

F. Notwithstanding any other provisions of this Section, the total payments to any eligible institution in any year shall not exceed fifteen per cent of its total educational and general expenditures.

G. In determining who is a Louisiana resident for purposes of this Section, the Board of Regents shall apply the same criteria as it applies in determining who qualifies for resident tuition fees at Louisiana State University and Agricultural and Mechanical College. Each nonpublic institution receiving state funds authorized by this Section shall determine the resident status of its students under the criteria promulgated by the Board of Regents and shall maintain residence records of those students who are Louisiana residents. Such records shall be made available to the Board of Regents according to the provisions of Subsection D above.

H. No institution receiving funds under the provisions of this Section shall use any of those funds for religious or intercollegiate athletic purposes. The Board of Regents shall adopt and implement appropriate regulations to assure that no funds granted to an eligible institution under the provisions of this Section are used for religious or intercollegiate athletic purposes.

I. The Board of Regents shall adopt, implement, and enforce regulations to insure that all funds herein provided are used solely for academic purposes.

J. Nothing in this Section shall prohibit an eligible institution from accepting funds for the benefit of students who are Louisiana residents and using such funds as student aid.

Added by Acts 1975, No. 562, §1. Amended by Acts 1976, No. 522, §§1, 2; Acts 1976, No. 491, §§1, 2; Acts 1979, No. 274, §1; Acts 1983, 1st Ex. Sess., No. 17, §1; Acts 1984, No. 887, §1; Acts 1985, No. 410, §1, eff. July 10, 1985; Acts 1995, No. 159, §1, eff. June 12, 1995; Acts 2000, 2d Ex. Sess., No. 13, §1, eff. June 28, 2000; Acts 2008, No. 418, §1, eff. June 21, 2008.



RS 17:2054 - College and university athletics; NCAA and NAIA infractions, sanctions

§2054. College and university athletics; NCAA and NAIA infractions, sanctions

A. The Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Community and Technical Colleges shall adopt and implement policies, procedures, and rules to provide for the dismissal of any employee found by the National Collegiate Athletic Association or the National Association of Intercollegiate Athletics to have committed a deliberate and serious infraction of its rules when such infraction results in sanctions by the association.

B. Each higher education management board shall also adopt and implement policies, procedures, and rules to prohibit the hiring of any person found by the National Collegiate Athletic Association or the National Association of Intercollegiate Athletics to have committed a deliberate and serious infraction of its rules when such infraction results in imposition of sanctions by the association, at any school under its respective jurisdiction for a period of five years.

Acts 1987, No. 718, §1, eff. Oct. 1, 1987; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:2071 - Academy of the Holy Angels

SUBPART B. PARTICULAR INSTITUTIONS

§2071. Academy of the Holy Angels

The Congregation of the Sisters Marianites of Holy Cross, conducting the Academy of the Holy Angels, a religious institution for the education of young ladies, situated in the Parish of Orleans, and recognized as a body corporate, and entitled to the enjoyment and exercise of all the rights, duties and privileges appertaining to civil corporations, has the authority to graduate students and to confer such literary honors and degrees and to grant such diplomas as are conferred and granted by any colleges, universities or seminaries of learning in the United States and Europe, to graduates of the institution, or other persons, as may be provided for under such rules and regulations, and over the signature of such persons as the said corporation may adopt.



RS 17:2072 - St. Paul's College

§2072. St. Paul's College

The faculty of St. Paul's College, under the control of the Benedictine Fathers of Covington, Louisiana, or any corporation which may be established under their management, are authorized to graduate students and to confer degrees of bachelor of science, bachelor of arts, and master of arts, upon graduates of the college, under such rules and regulations and over the signatures of such person or persons as the said faculty or corporation may adopt.



RS 17:2073 - St. Mary's Academy

§2073. St. Mary's Academy

St. Mary's Academy, an institution for the education of young ladies, domiciled in the Parish of Natchitoches, is hereby authorized to grant diplomas to its graduates and confer literary degrees, of Mistress of Art, Master of Art, and such other degrees as are conferred by similar institutions, upon their graduates and others that may be deemed worthy of such honors. In conferring these degrees the academy shall be governed by such rules, regulations and forms, as it may adopt.



RS 17:2074 - Academy of the Immaculate Conception

§2074. Academy of the Immaculate Conception

The Academy of the Immaculate Conception, an institution of learning situated at Opelousas, La., and conducted by the Sisters Marianites of the Holy Cross, is authorized to confer degrees and grant diplomas which, without further requirement, shall qualify the holders thereof for positions as principals or teachers in the public schools of the State, provided that the curriculum of said academy in the arts and sciences and in pedagogy shall be approved by the state board of education of the State of Louisiana. This curriculum shall meet such requirements as may be exacted under existing laws or any law that may hereafter be passed fixing the qualifications of teachers in the public schools of the state.



RS 17:2075 - Loyola University

§2075. Loyola University

Loyola University, a corporation organized under the laws of this State and domiciled in the City of New Orleans, is authorized to confer upon its students, or upon any person deemed by it worthy of such distinction, degrees in the arts and sciences and all the learned professions, such as are granted by other universities in the United States, and to give diplomas or certificates thereof; provided that the curriculum or course of study in the learned professions shall equal that maintained by other standard universities.



RS 17:2076 - Recognition to be given degrees of Loyola University

§2076. Recognition to be given degrees of Loyola University

The degrees and diplomas or certificates conferred by Loyola University shall be recognized by the courts and all officials of this state as entitling the graduates receiving and holding these diplomas or certificates, to the same rights, immunities and privileges in the state of Louisiana as have the graduates of any other university or institution of learning whatsoever.



RS 17:2077 - Notre Dame Seminary

§2077. Notre Dame Seminary

Notre Dame Seminary, a religious, nonprofit corporation organized for the education of candidates for priesthood and other persons and operated in the city of New Orleans under the auspices of the Roman Catholic Church, is authorized to graduate students and to confer such literary honors and degrees and to grant such diplomas to the graduates of this institution or other persons as may be provided for under such rules and regulations and over the signature of such persons as the corporation may adopt as are conferred by any colleges, universities, or seminaries of learning in the United States and Europe.

Acts 1995, No. 387, §1.



RS 17:2078 - Repealed by Acts 1975, No. 313, 3, eff. July 17, 1975

§2078. Repealed by Acts 1975, No. 313, §3, eff. July 17, 1975



RS 17:2079 - St. Joseph's Abbey

§2079. St. Joseph's Abbey

St. Joseph's Abbey, an institution for the education of young men, situated in the Parish of St. Tammany, Louisiana, owned and operated by the corporation known as the St. Joseph's Abbey, shall have the power and is hereby granted authority to graduate students and confer such literary honors and degrees, and to grant such diplomas, as are conferred and granted by any colleges, universities or seminaries of learning in the United States and Europe, to such graduates of such institution, or other persons, as may be provided for under such rules and regulations and over the signature of such persons as such corporation may adopt.

Added by Acts 1956, No. 210, §1.



RS 17:2080 - Repealed by Acts 1975, No. 313, 3, eff. July 1, 1975

§2080. Repealed by Acts 1975, No. 313, §3, eff. July 1, 1975



RS 17:2081 - South Central College

§2081. South Central College

South Central College in Lake Charles, an interdenominational institution for the education of young men and women, situated in the parish of Calcasieu, Louisiana, shall have the power and is hereby granted authority to graduate students and confer such literary honors and degrees, and to grant such diplomas, as are conferred and granted by any colleges, universities or seminaries of learning in the United States and Europe, to such graduates of such institution, or other persons, as may be provided for under such rules and regulations and over the signature of such persons as such corporation may adopt.

Added by Acts 1958, No. 165, §1.



RS 17:2082 - De Lisle College of New Orleans

§2082. De Lisle College of New Orleans

De Lisle College of New Orleans, a religious institution for education of religious and lay persons, owned and operated by a corporation known as The Sisters of the Holy Family, shall have power and is hereby granted authority to graduate students and to confer such literary honors and degrees and to grant such diplomas as are conferred and granted by any colleges, universities or schools of higher education in the United States and Europe, to such graduates of such institution, or other persons, as may be provided for under such rules and regulations and over the signature of such persons as such corporation may adopt.

Added by Acts 1960, No. 516, §1.



RS 17:2083 - Mt. Carmel Junior College

§2083. Mt. Carmel Junior College

The Mount Carmel Junior College in the city of New Orleans, owned and operated by a corporation known as The Congregation of Our Lady of Mount Carmel, shall have the power and is hereby granted authority to graduate students and confer such certificates, literary and academic honors and diplomas as are conferred and granted by any other junior colleges within the state of Louisiana, to such graduates of said institution, or other persons, as may be provided for under such rules and regulations as said corporation may adopt and over the signature of such persons as said corporation may designate.

Added by Acts 1961, No. 74, §1.



RS 17:2084 - Xavier University of Louisiana

§2084. Xavier University of Louisiana

A. Xavier University of Louisiana, a corporation organized under the laws of this state and domiciled in the city of New Orleans, is authorized to confer upon its students, or upon any person deemed by it worthy of such distinction, degrees in the arts and sciences and all the learned professions, such as are granted by other universities in the United States, and to give diplomas or certificates thereof; provided that the curriculum or course of study in the learned professions shall equal that maintained by other standard universities.

B. The degrees and diplomas or certificates conferred by Xavier University of Louisiana shall be recognized by the courts and all officials of this state as entitling the graduates receiving and holding these diplomas or certificates, to the same rights, immunities and privileges in the state of Louisiana as have the graduates of any other university or institution of learning whatsoever.

Added by Acts 1970, No. 606, §1.



RS 17:2085 - New Covenant College

§2085. New Covenant College

A. New Covenant College, with the specific approval by the Louisiana Board of Regents is hereby recognized to be a corporation organized under the laws of this state and domiciled in the city of New Orleans and is hereby authorized and empowered to confer upon its students, or upon any persons deemed by it worthy of such distinction, degrees in the arts and sciences and all of the learned professions, such as are granted by other colleges and universities in the United States, and to give diplomas or certificates thereof; provided that the curricula or courses of study in the learned professions shall equal those maintained by other standard colleges and universities and provided that said college meet all the standards for new colleges and universities as required by the Board of Regents.

B. The degrees and diplomas or certificates shall be recognized by the courts and officials of this state as entitling the graduates and persons receiving the degrees and holding the diplomas or certificates to the same rights, immunities, and privileges in the state of Louisiana as the graduates of any other college, university, or institution of learning.

Added by Acts 1975, No. 780, §1.



RS 17:2091 - Definitions

PART II. MISCELLANEOUS PROVISIONS

SUBPART A. HIGH SCHOOL FRATERNITIES

AND ORGANIZATIONS

§2091. Definitions

A public high school fraternity, sorority or secret society, as contemplated by this Sub-part is defined to be any organization composed, wholly or in part, of public high school pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in such high school or schools on the basis of the decision of the membership of such fraternity, sorority or secret society rather than upon the free choice of any pupil in the school.



RS 17:2092 - Prohibition against fraternities; enforcement

§2092. Prohibition against fraternities; enforcement

Parish school boards may, by a majority vote, prohibit any organization defined in R.S. 17:2091 in the high schools of the parish.

The principals of the schools in which such organizations have been prohibited shall suspend, or expel from the school under their control any person who:

(1) is or remains a member of, or joins or promises to join, or pledges himself to become a member of any organization which has been prohibited, or

(2) solicits or encourages any other person to join or promise to join, or to pledge himself to become a member of any such organization.

All action taken pursuant to this Section by any parish school board or any high school principal shall be subject to the supervision and control of the state board of education.



RS 17:2093 - Person not pupil soliciting membership; penalty

§2093. Person not pupil soliciting membership; penalty

It is unlawful for any person not enrolled in any public high school in any parish in which its school board has prohibited fraternities, sororities, or secret societies to solicit or encourage any pupil enrolled in any such public high school to join or to pledge himself to become a member of any such organization. Whoever violates the provisions of this section shall be fined not less than twenty-five dollars nor more than two hundred fifty dollars for each offense.



RS 17:2111 - Repealed by Acts 2010, No. 500, §1.

SUBPART B. UNRELATED MATTERS

§2111. Repealed by Acts 2010, No. 500, §1.



RS 17:2112 - Testing pupils' sight and hearing; testing for dyslexia; notice to parent or tutor; report to state superintendent

§2112. Testing pupils' sight and hearing; testing for dyslexia; notice to parent or tutor; report to state superintendent

A.(1) Except as otherwise provided in Subsection C of this Section, every city, parish, and other local public school board, during the first semester of the school year or within thirty days after the admission of any pupils entering the school late in the session, shall test the sight, including color screening for all first grade students, and hearing of each and all pupils under their charge, except those pupils whose parent or tutor objects to such examination, as provided for in R.S. 17:156. Such testing shall be completed in accordance with the schedule established by the American Academy of Pediatrics. The State Board of Elementary and Secondary Education may convert the age equivalent as provided by the American Academy of Pediatrics schedule to the academic year equivalent which corresponds to that age.

(2) In addition to the testing and screening required in Paragraph (1) of this Subsection, upon the request of a parent, student, school nurse, classroom teacher, or other school personnel who has reason to believe that a student has a need to be tested for dyslexia, that student shall be referred to the school building level committee for additional testing. Local school boards may provide for additional training for school nurses to aid in identifying dyslexic students.

(3) The school board shall keep a record of such examination, shall be required to follow up on the deficiencies within sixty days, and shall notify in writing the parent or tutor of every pupil found to have any defect of sight or hearing.

B. For purposes of this Section, "dyslexia" shall be defined as difficulty with the alphabet, reading, reading comprehension, writing, and spelling in spite of adequate intelligence, exposure, and cultural opportunity.

C.(1) Effective for the 2005-2006 school year, the provisions of Paragraph (A)(1) of this Section relative to the requirement for testing the sight and hearing of pupils within thirty days after the admission of any pupils entering school late in the session shall not be applicable.

(2) The State Board of Elementary and Secondary Education may adopt rules effective for the 2005-2006 school year relative to the requirement for testing the sight and hearing of pupils entering school late in the session.

Acts 1986, No. 415, §1; Acts 1986, No. 1013, §1; Acts 1987, No. 522, §1; Acts 1989, No. 241, §1, eff. June 26, 1989; Acts 1989, No. 478, §1; Acts 1990, No. 1053, §1; Acts 2003, No. 108, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 22, §1, eff. Nov. 29, 2005; Acts 2013, No. 329, §1.



RS 17:2113 - Repealed by Acts 2010, No. 500, §1.

§2113. Repealed by Acts 2010, No. 500, §1.



RS 17:2114 - Furnishing protective glasses or goggles

§2114. Furnishing protective glasses or goggles

Any student using in the course of his studies any device dangerous or hazardous to the eyes such as welding equipment, acid or abrasives, or any other dangerous devices shall be furnished with and shall wear safety or protective glasses or goggles made of a material suitable to protect the eyes from such hazards.

Added by Acts 1966, No. 75, §1.



RS 17:2115 - Silent prayer or meditation; pledge of allegiance

§2115. Silent prayer or meditation; pledge of allegiance

A. Each parish, city, and other local public school board in the state shall permit the proper school authorities of each school within its jurisdiction to allow an opportunity, at the start of each school day, for those students and teachers desiring to do so to observe a brief time in silent prayer or meditation. The allowance of a brief time for silent prayer or meditation shall not be intended nor interpreted as state support of or interference with religion, nor shall such time allowance be promoted as a religious exercise and the implementation of this Section shall remain neutral toward religion.

B. Each parish and city school board in the state shall also permit the proper authorities of each school to allow the opportunity for group recitation of the "Pledge of Allegiance to the Flag". Such recitation shall occur at the commencement of the first class of each day in all grades and in all public schools.

Acts 1989, No. 380, §2; Acts 1992, No. 320, §1; Acts 1999, No. 904, §1; Acts 2002, 1st Ex. Sess., No. 56, §1.



RS 17:2115.1 - Official prayer; prohibition

§2115.1. Official prayer; prohibition

No public elementary or secondary school shall adopt or use any official or standard prayer and when a voluntary, student-initiated, student-led prayer is offered, it shall be done in accordance with the religious views of the student offering the prayer.

Acts 1995, No. 264, §1.



RS 17:2115.2 - Student participation

§2115.2. Student participation

No student attending any public elementary or secondary school shall be required to participate in any religious activity at such school.

Acts 1995, No. 264, §1.



RS 17:2115.3 - Student-initiated, student-led prayer; participation

§2115.3. Student-initiated, student-led prayer; participation

No law, rule, or policy shall deny to any student attending a public elementary or secondary school the right to participate in voluntary, student-initiated, student-led prayer.

Acts 1995, No. 264, §1.



RS 17:2115.4 - Student meetings

§2115.4. Student meetings

No law, rule, or policy shall prevent any student who attends a public elementary or secondary school and who is responsible for or presiding over a meeting of a school organization or assembly from calling upon a student volunteer to offer an inspirational quotation or statement, offer a voluntary prayer, or lead in silent meditation, at the sole option of the student volunteer.

Acts 1995, No. 264, §1.



RS 17:2115.5 - School grounds

§2115.5. School grounds

No law, rule, or policy shall prevent a student attending any public elementary or secondary school from participating in voluntary, student-initiated, student-led prayer on school property before or after school or during free time.

Acts 1995, No. 264, §1.



RS 17:2115.6 - Student organizations

§2115.6. Student organizations

No student organization at any public elementary or secondary school shall be denied recognition or any privilege or benefit solely because it is religious in nature, has a religious affiliation, or has no religious affiliation.

Acts 1995, No. 264, §1.



RS 17:2115.7 - Commencement address

§2115.7. Commencement address

When a high school student attending any public secondary school is invited to speak at a commencement ceremony for such school, school officials shall not censor the speech for religious content.

Acts 1995, No. 264, §1.



RS 17:2115.8 - Athletic teams

§2115.8. Athletic teams

No law, rule, or policy shall prohibit members of athletic teams at any public elementary and secondary school from engaging in voluntary, student-initiated, student-led prayer.

Acts 1995, No. 264, §1.



RS 17:2115.9 - Nondiscrimination in selection of student volunteers

§2115.9. Nondiscrimination in selection of student volunteers

When student volunteers attending any public elementary or secondary school are called upon to offer an inspirational quotation or statement, offer a prayer, or lead in silent meditation, such students shall be selected at random by a student from among student volunteers without respect to their individual religious beliefs or lack thereof. No student shall be called upon to offer an inspirational quotation or statement, offer a voluntary prayer, or lead in silent meditation unless the student chosen has volunteered to do so.

Acts 1995, No. 264, §1.



RS 17:2115.10 - Classroom time

§2115.10. Classroom time

Nothing in R.S. 17:2115.1 through 2115.10 shall prevent a city or parish school board from adopting rules to reasonably limit the amount of classroom time that may be devoted to the student expression protected by the provisions of R.S. 17:2115.1 through 2115.10.

Acts 1995, No. 264, §1.



RS 17:2115.11 - Prayer; student-initiated; conditions

§2115.11. Prayer; student-initiated; conditions

A. Upon the request of any public school student or students, the proper school authorities may permit students to gather for prayer in a classroom, auditorium, or other space that is not in use, at any time before the school day begins when the school is open and students are allowed on campus, at any time after the school day ends provided that at least one student club or organization is meeting at that time, or at any noninstructional time during the school day. A school employee may be assigned to supervise the gathering if such supervision is also requested by the student or students and the school employee volunteers to supervise the gathering.

B. Any school employee may attend and participate in the gathering if it occurs before the employee's work day begins or after the employee's work day ends.

C. Any parent may attend the gathering if the parent adheres to school procedures for approval of visitors on the school campus.

D. The students may invite persons from the community to attend and participate in the gathering if other school organizations and clubs are allowed to make similar invitations. Such persons shall adhere to school procedures for approval of visitors on the school campus.

Acts 2013, No. 286, §1.



RS 17:2116 - Employment availability information; duty to provide

§2116. Employment availability information; duty to provide

A. Each state owned and operated college or university, including all state owned and operated junior colleges and branches of such colleges and universities, shall continuously provide to its student body current information on the general availability of employment in each area in which the college or university offers a degree program.

B. The information may be developed by the college or university or may be obtained from other reliable sources of such information including the United States Department of Commerce.

C. The information may be provided by posting it in a common area such as a student union building or job placement office or by any mechanism that insures convenient availability to all students. The information shall be updated as often as necessary to keep it current.

Added by Acts 1981, No. 785, §1.



RS 17:2117 - Reading and posting of certain writings, documents, and records; prohibition; limitations; dissemination to local school systems

§2117. Reading and posting of certain writings, documents, and records; prohibition; limitations; dissemination to local school systems

A. No public elementary or secondary school governing authority, superintendent of schools, or school system administrator, nor any public elementary or secondary school principal or administrator shall prohibit any teacher in a public school system of this state from reading and posting in a public school building or classroom or at a school-sponsored event any excerpts or portions of the following:

(1) The preamble to the Constitution of the state of Louisiana.

(2) The Declaration of Independence.

(3) The United States Constitution.

(4) The Mayflower Compact.

(5) The national motto.

(6) The national anthem.

(7) The pledge of allegiance.

(8) The writings, speeches, documents, and proclamations of the founding fathers and presidents of the United States.

(9) Organic documents from the Pre-Colonial, Colonial, Revolutionary, Federalist, and Post-Federalist eras.

(10) United States Supreme Court decisions.

(11) Acts of the United States Congress.

B. No public elementary or secondary school governing authority, superintendent of schools, or school system administrator, nor any public elementary or secondary school principal, administrator, or teacher, in the course and scope of his duties in such capacity, shall censor or suppress in any way any writing, document, record, or other content of any material listed in Subsection A of this Section or any portion thereof based upon religious or other reference or content in any such material.

C. By not later than the start of the 1997-1998 school term, the state superintendent of elementary and secondary education shall notify all public school system superintendents of the provisions of this Section. Each superintendent shall then disseminate to all employees within his school system a copy of the provisions of this Section.

Acts 1997, No. 415, §1, eff. June 22, 1997.



RS 17:2118 - Celebrations in winter

§2118. Celebrations in winter

A. A school board may educate students about the history of traditional celebrations in winter and allow students and district staff to offer traditional greetings regarding the celebrations, including but not limited to:

(1) Merry Christmas.

(2) Happy Hanukkah.

(3) Happy holidays.

(4) Happy Kwanzaa.

B. Except as provided by Subsection C of this Section, a school board may display on school property scenes or symbols associated with traditional celebrations in winter, including a menorah or a Christmas image such as a nativity scene or Christmas tree, if the display includes a scene or symbol of at least one of the following:

(1) More than one religion.

(2) One religion and at least one secular scene or symbol.

C. A display relating to a traditional celebration may not include a message that encourages adherence to a particular religious belief.

Acts 2014, No. 425, §1.



RS 17:2131 - Repealed by Acts 2010, No. 500, §1.

SUBPART C. REQUIREMENTS FOR ADMISSION

TO INSTITUTIONS OF HIGHER LEARNING

§2131. Repealed by Acts 2010, No. 500, §1.



RS 17:2132 - Repealed by Acts 2010, No. 500, §1.

§2132. Repealed by Acts 2010, No. 500, §1.



RS 17:2133 - Repealed by Acts 2010, No. 500, §1.

§2133. Repealed by Acts 2010, No. 500, §1.



RS 17:2134 - Repealed by Acts 2010, No. 500, §1.

§2134. Repealed by Acts 2010, No. 500, §1.



RS 17:2135 - Repealed by Acts 2010, No. 500, §1.

§2135. Repealed by Acts 2010, No. 500, §1.



RS 17:2136 - Tuition fees for residents of other states

§2136. Tuition fees for residents of other states

The State Board of Education and the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College are hereby authorized and directed to take such action as is necessary to increase the tuition fees charged students attending the state-owned and operated colleges and universities who are residents of other states to an amount exceeding the tuition fees charged to in-state students at said institutions by not less than three hundred fifteen dollars per semester and not less than one hundred fifty-five dollars per summer session, if a semester plan is in effect, and by not less than two hundred ten dollars per trimester, if a trimester plan is in effect; provided, however, that any such student who was enrolled as a student and was in good standing during the 1969-1970 school year and/or the 1970 summer session shall be allowed to continue at the same rate of tuition he was then paying so long as he continues as a student in good standing and his education is not interrupted. Failure to attend a summer session or absence due to service in the armed forces of the United States shall not be deemed to be an interruption. The state board of education and the board of supervisors may enter into reciprocal agreements with the governing bodies of the various colleges and universities located in any state adjacent to the State of Louisiana under which the tuition fee charged students who are residents of such adjoining state shall be in the same amount as the tuition fee charged by that state to residents of Louisiana who attend colleges and universities within the same state. The mandatory tuition provided for in this section shall not apply to students enrolled in any graduate school, including schools of medicine and law. The tuition for such students shall be fixed by the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College or the State Board of Education for such schools under their respective authority. Any student residing in a foreign country shall have his or her tuition waived by the President of any state college or university when said foreign student is to attend said institution as a result of a scholarship or stipend given by the State of Louisiana or of any of its agencies.

The various colleges and universities may reduce the nonresident tuition fee by ten per cent for any student who chooses to reside in a campus dormitory.

Added by Acts 1970, No. 440, §1.



RS 17:2137 - Tuition fees for members of the armed forces and dependents and for certain individuals who have served in the armed forces; resident classification

§2137. Tuition fees for members of the armed forces and dependents and for certain individuals who have served in the armed forces; resident classification

A. A child or spouse of a member of the armed forces of the United States stationed in Louisiana on active duty shall be entitled to resident classification for tuition purposes at any state college or university without regard to length of time of residency in the state.

B. A child or spouse of a member of the armed forces of the United States who has been assigned to duty elsewhere immediately following assignment to duty in Louisiana shall be entitled to resident classification for tuition purposes at any state college or university for as long as the child or spouse, as the case may be, continuously resides in Louisiana after the Louisiana duty assignment of the parent or spouse.

C. The burden of proving entitlement to the benefit to this Section shall lie with the applicant therefor.

D. Any individual who was permanently stationed in Louisiana as a member of any branch of the United States Armed Forces, including his dependents, who enrolls as a student at any state owned and operated college or university, shall be classified as a resident for tuition purposes and shall qualify for resident tuition fees at any such state owned and operated college or university, provided that the individual has been continuously residing in Louisiana after being honorably discharged from the United States Armed Forces.

E.(1) Except for tuition charged to a veteran eligible for benefits under the Yellow Ribbon Program pursuant to a Yellow Ribbon Agreement between a public postsecondary education institution and the United States Department of Veteran Affairs under 38 U.S.C. Chapter 33, effective for the 2012-2013 academic year and thereafter, a student who is enrolled in or is applying for enrollment in a Louisiana public college or university and who physically resides in Louisiana for the duration of his enrollment in a state public institution of postsecondary education, who has served in the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), and who also meets the requirements of Paragraph (2) of this Subsection is entitled to resident classification for tuition purposes without regard to length of time of residency in the state.

(2) In addition to the provisions of Paragraph (1) of this Subsection, the student shall meet at least one of the following conditions to qualify for resident classification for tuition amount purposes:

(a) Has served on active duty for a continuous period of no less than two years, and received an Honorable Discharge, as verified by a United States Department of Defense Form 214, within one year of enrolling in a Louisiana public college or university.

(b) Is currently serving in a Reserve Component of the armed forces of the United States as defined by 10 U.S.C.101(c) and as verified by a memorandum from the student's commanding officer.

(c) Has been assigned a service-connected disability by the United States Department of Veterans Affairs.

(3) The Board of Regents and each public postsecondary education management board shall adopt rules and guidelines necessary to implement the provisions of this Subsection.

Added by Acts 1976, No. 286, §1; Acts 1987, No. 532, §1, eff. Aug. 1, 1987; Acts 2012, No. 581, §1, eff. June 7, 2012.



RS 17:2138 - Required ACT score for residents of other states

§2138. Required ACT score for residents of other states

A. As a requirement for admission to any public college or university in the state, any person who is a resident of another state and who is seeking admission to any state public college or university shall have attained a score of at least seventeen on the American College Test or an equivalent score on the Scholastic Aptitude Test.

B. The requirement as provided in Subsection A of this Section shall be in addition to all other eligibility criteria as required for admission by the state public college or university to which the person is seeking admission.

C. Effective for the 2004-2005 academic year and thereafter, the provisions of this Section shall not be applicable to any person who is a resident of another state and who is seeking admission to any Louisiana public college or university supervised and managed by the Board of Supervisors of Community and Technical Colleges.

D. Effective for the 2004-2005 academic year and thereafter, the provisions of this Section shall not be applicable to any person who is a resident of another state and who is seeking admission to any Louisiana public college or university who meets National Collegiate Athletic Association initial eligibility standards required for participation in intercollegiate athletics.

Acts 1997, No. 412, §1, eff. June 22, 1997; Acts 2004, No. 482, §1, eff. June 25, 2004.



RS 17:2148 - Sick leave for unclassified, nonteaching, academic leave

PART III. SICK LEAVE FOR UNCLASSIFIED, NONTEACHING,

ACADEMIC PERSONNEL IN PUBLIC COLLEGES AND

UNIVERSITIES UNDER THE APPROPRIATE

MANAGEMENT BOARDS

§2148. Sick leave for unclassified, nonteaching, academic leave

The appropriate management boards shall recognize the following sick leave policy for unclassified, nonteaching, academic personnel:

A. Employees, work weeks, and definitions.

(1) Appointing authorities shall establish work weeks of forty hours per week for full-time employees who are not academic teaching personnel.

(2) Appointing authorities shall establish work weeks proportionate to paragraph (1) for part-time employees.

(3) Daily attendance and leave records must be maintained for unclassified employees under the jurisdiction of the state board of education. The attendance record shall be signed by the employee and reported monthly to the personnel office.

(4) Definition of sick leave:

(a) Sick leave is leave with pay granted an employee who is suffering with a disability which prevents his performing his usual duties and responsibilities; who requires medical, dental, or optical consultation or treatment.

B. Earning of sick leave for twelve-month employees.

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time state service and shall be creditable at the end of each calendar month in accordance with the following general schedule:

(a) Less than three years of service at the rate of one day of sick leave per month, or the equivalent thereof in hours;

(b) Three years, but less than five years, of service at the rate of one and one-fourth days of sick leave per month, or the equivalent thereof in hours;

(c) Five years, but less than ten years, of service at the rate of one and one-half days of sick leave per month, or the equivalent thereof in hours;

(d) Ten years, but less than fifteen years, of service at the rate of one and three-fourth days of sick leave per month, or the equivalent thereof in hours;

(e) Fifteen or more years of service at the rate of two days of sick leave per month, or the equivalent thereof in hours;

(3) No twelve-month unclassified employee shall be credited with sick leave for any calendar month:

(a) until he has completed the calendar month in which he was employed;

(b) during which he has been on leave without pay for ten or more working days;

(c) while serving in the military.

C. Earning of sick leave for employees employed on basis other than twelve months.

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time service and shall be creditable at the end of each calendar month.

(a)

Service

Service 3

Service 5

Service 10

Service

Length

Summer

Less

but less

but less

but less

15 and

of Con-

Session

than

than

than

than

over

tract

Worked

3 yrs.

5 yrs.

10 yrs.

15 yrs.

yrs.

9 mos.

12 wks.

12

15

18

21

24

9 mos.

9 wks.

11 1/2

14

17 1/4

19 3/4

22 1/2

9 mos.

6 wks.

10 1/2

13

15 3/4

18 1/2

21

9 mos.

None

9

11 1/4

13 1/2

15 3/4

18

(b) For contract periods less than twelve months but different than nine months a proportionate rate should be used.

(3) No unclassified employee employed on a basis less than 12 months shall be credited with sick leave for the reasons cited in paragraphs (3)(a), (3)(b), and (3)(c).

D. Accrued unused sick leave earned by an employee shall be carried forward to the succeeding years without limitation.

E. Transfer of sick leave.

(1) When an employee changes his position from one state agency to another his accumulated sick leave shall be forwarded to the new agency and shall be credited to him.

Added by Acts 1974, No. 339, §1. Amended by Acts 1975, No. 723, §1.



RS 17:2149 - Use of sick leave, non-teaching personnel

§2149. Use of sick leave, non-teaching personnel

A. Sick leave may be used as follows for non-teaching personnel:

(1) Sick leave with pay may be taken by an employee who has sufficient leave to his credit for the following:

(a) Illness or injury which prevents performance of his usual duties.

(b) Medical, dental, or optical consultation or treatment.

(2) The minimum charge for sick leave shall be four hours (1/2 day) and if more, shall be charged in hour increments to the nearest hour.

(3) The employee may use sick leave for maternity purposes when postnatal or prenatal condition of the employee prevents the performance of usual duties provided the employee has sufficient sick leave credit. The limit to the use of sick leave for a postnatal condition is six weeks except if a physician certifies inability to return to work.

(4) An appointing authority may advance sick leave with pay in an amount not exceeding 22 working days to an unclassified employee who has exhausted all his sick leave.

(5) The value of any advanced sick leave which has not been repaid at the time of the employee separation from the unclassified service shall be deducted from his last paycheck and/or paid in cash to the appointing authority unless the separation is for the purpose of moving to another state agency, in which case the advanced sick leave shall be forwarded to the agency accepting him as an employee.

(6) Upon separation caused by disability, death or retirement, all advanced sick leave shall be cancelled.

(7) Upon death or retirement of an unclassified employee, sick leave accrued to his credit shall be computed and the value thereof shall be paid to him provided that the sick leave had been accrued under established leave regulations and a daily attendance record has been maintained for the employee by his supervisor, except that such payment shall not exceed the value of twenty-five working days computed on the basis of a five-day week and on a 4-week per month basis for personnel employed on a less than 12 month employment basis and on the basis of a five-day week and fifty-two week year for twelve-month employees. The rate of pay shall be computed utilizing the base rate the employee is receiving at the time of termination.

Added by Acts 1974, No. 339, §1. Amended by Acts 1975, No. 723, §1.



RS 17:2150 - Applicability

§2150. Applicability

A. Nothing in this Part shall be construed to affect academic teaching personnel.

B. Nothing in this Part shall authorize or require the reduction of any sick leave benefits presently available to any unclassified, non-teaching academic employee under any contract, law, agreement, custom or policy in effect at twelve o'clock noon on July 31, 1974.

Added by Acts 1974, No. 339, §1. Amended by Acts 1975, No. 723, §1.



RS 17:2151 - TAXATION AND FISCAL AFFAIRS

CHAPTER 11. TAXATION AND FISCAL AFFAIRS

PART I. AUTHORITY TO BORROW MONEY

SUBPART A. LOUISIANA STATE BOARD OF EDUCATION

§2151. Board to improve institutional facilities; apportionment of funds

The Louisiana State Board of Education shall construct, repair, equip and furnish necessary buildings and improve the facilities at the educational and charitable institutions of the state, whether such institutions are under its supervision or not. Funds received by the board in accordance with this Sub-part shall be apportioned to the several educational and charitable institutions of the state by the governor and expended by the state board of education; such apportionment may be enforced at the suit of the state board of education by mandamus or other appropriate remedy.



RS 17:2151.1 - Revolving funds; retention of surpluses

§2151.1. Revolving funds; retention of surpluses

A. The colleges under the control of the State Board of Education are authorized to retain any surpluses at the end of each fiscal year resulting from the operations of the various facilities operated within the revolving funds of said colleges and after servicing of bonds issued under authority of Act 619 of 1954; provided that such surpluses are to be expended within one year after the close of each fiscal year for the purchase of equipment, repairs, and improvements to existing revolving fund facilities, when approved by the commissioner of administration.

B. Provided further that this dedication of funds is applicable to any surplus balances in the revolving funds as of June 30, 1956.

Added by Acts 1956, No. 119, §§1, 2.



RS 17:2152 - Board's authority to borrow money and issue bonds for construction, etc., of educational facilities

§2152. Board's authority to borrow money and issue bonds for construction, etc., of educational facilities

In order to obtain ready funds for the purposes authorized in R.S. 17:2151, the board of education may borrow money and, as evidence thereof, issue negotiable bonds or other obligations of the board, not to exceed six million dollars. These bonds may be issued at one time or from time to time, in the discretion of the board.



RS 17:2153 - Acceptance of federal grants

§2153. Acceptance of federal grants

The board of education may accept grants from the president of the United States, pursuant to any act of the Congress of the United States, to be applied to the cost or a portion of the cost of construction of the facilities authorized in R.S. 17:2151, or to the repurchase of the bonds issued pursuant to R.S. 17:2152.



RS 17:2154 - Repealed by Acts 1950, No. 254, 1

§2154. Repealed by Acts 1950, No. 254, §1



RS 17:2155 - Limitations on annual principal and interest requirements

§2155. Limitations on annual principal and interest requirements

The annual principal and interest requirements of any loan authorized in this Sub-part shall not exceed the amount that the taxes dedicated to the payment thereof might reasonably be expected to yield, nor shall the total principal amount thereof exceed the total amount that might reasonably be expected from the said tax during the time the bonds are outstanding.



RS 17:2156 - Interest, etc., of bonds as part of cost for which bonds authorized; bonds not obligations of state

§2156. Interest, etc., of bonds as part of cost for which bonds authorized; bonds not obligations of state

The interest on the bonds or other obligations issued pursuant to this Sub-part, as well as the cost of the issuance of the same including legal, financial, engineering, and other similar expenses, shall form part of the expenditures to be made for the construction, repairs and other expenses authorized by R.S. 17:2151 and for which the bonds are issued.

The bonds or other obligations issued by the board of education under the authority of this Sub-part shall be solely the obligations of the board and not the obligations of the State of Louisiana.



RS 17:2157 - Issuance, form and requisites of bonds or obligations

§2157. Issuance, form and requisites of bonds or obligations

Said bonds or obligations shall be issued in such form and detail, and shall bear such date and maturity dates, beginning not later than four years from their date, and be of such denomination, and executed in such manner, as may be provided by the resolution or resolutions of the Louisiana State Board of Education authorizing the issuance of the bonds or obligations. Said bonds or obligations shall bear interest at a rate not exceeding six per centum per annum, and shall be payable at such time or times, and in such amount or amounts as may be determined by the Louisiana State Board of Education, provided that all bonds or obligations authorized to be issued under this Act shall mature on or before thirty years from the date thereof, and provided further, that said Board may retain an option to redeem said bonds prior to maturity on such terms and conditions as it may direct. Interest on said bonds or obligations shall be payable semiannually, and said bonds or obligations shall be payable at such place or places and in such medium of payment as shall be determined by the board. Said bonds or obligations may be sold at public or private sale, from time to time, in whole or part, and at such price, or prices, as shall be determined by the Louisiana State Board of Education.

Said bonds or obligations may be issued in coupon or registered form, or may be issued in coupon form with such privileges of registration or conversion as may be determined by the board. The board, by resolution, may provide for the issuance of temporary bonds or interim certificates under such terms and conditions as it shall determine.

In case any of the officers whose signatures or countersignatures appear on said bonds or obligations or coupons shall cease to be such officers before the delivery of such bonds or obligations to the purchaser, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until the delivery of the bonds or obligations.



RS 17:2158 - Source of payment

§2158. Source of payment

Said bonds or other obligations shall be payable out of the income, revenue, or funds or avails pledged to the payment thereof as herein provided.



RS 17:2159 - Provision for payment of bonds to be adequate

§2159. Provision for payment of bonds to be adequate

The income or revenues pledged to the payment of bonds or other obligations issued under this Sub-part, shall be so budgeted and pledged as to adequately provide for the payment of the principal of, and interest on, such bonds or other obligations, as the same respectively become due, or prior thereto, in accordance with the terms and provisions of any contract or agreement made by the Louisiana State Board of Education and the purchasers of the bonds.



RS 17:2160 - Portion of corporation franchise tax dedicated to payment of bonds

§2160. Portion of corporation franchise tax dedicated to payment of bonds

So long as there are outstanding and unpaid any bonds or other obligations issued under this Sub-part, or the interest thereon, the annual franchise tax on corporations shall continue to be levied and collected, and there shall be dedicated to the Louisiana State Board of Education from the proceeds of this tax an amount sufficient to pay the principal and interest requirements of the same.

This amount shall be remitted directly by the Secretary of State to the Louisiana State Board of Education for the purpose of paying the bonds or other obligations and the interest thereon, as the same become due and to provide for any required reserve fund therefor.

The amounts dedicated to the board of education as provided in this Section are charged with a first privilege to secure the payment of the bonds or other obligations and the interest thereon and to provide any required reserve fund therefor, until the obligations and the interest thereon are paid.



RS 17:2161 - Loan or grant from federal agencies

§2161. Loan or grant from federal agencies

The board of education may negotiate a loan or grant from any agency of the United States for the purposes authorized in R.S. 17:2151, under the provisions of any federal statute. In order to secure such a loan or grant, the board may enter into any agreements or obligations as are required by the lender, except that no agreement shall be made creating a debt or liability of the State of Louisiana.



RS 17:2162 - Corporate existence of board of education not to be discontinued

§2162. Corporate existence of board of education not to be discontinued

The corporate existence of the Louisiana State Board of Education shall not be discontinued as long as any of the obligations, or the interest thereon, issued under the authority of this Sub-part remain unpaid.



RS 17:2163 - Contractual nature of agreement

§2163. Contractual nature of agreement

The Louisiana State Board of Education may in the resolution authorizing the issuance of bonds or other obligations under the provisions of this Sub-part, provide for the pledge of any or all revenues, which may be pledged under the provisions of this Sub-part for the payment of such bonds or other obligations. It may also include in the resolution providing for the issuance of such bonds or other obligations any agreements which may be desired by Federal Agencies or other purchasers of the bonds or obligations to be issued under the provisions of this Sub-part, such agreements or covenants relating to the security for, or the method of payment of, or other matters relating to the issuance of said bonds or other obligations. Any such provisions, together with the provisions of this Sub-part, shall be deemed to be contracts with the holders of said bonds or other obligations and shall be irrepealable until said bonds or obligations are retired, or the retirement thereof provided for.



RS 17:2181 - Board of supervisors authorized to borrow money

SUBPART B. LOUISIANA STATE UNIVERSITY AND

AGRICULTURAL AND MECHANICAL COLLEGE

§2181. Board of supervisors authorized to borrow money

The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College (hereinafter referred to as the "Board of Supervisors"), or any legal successor thereto, shall have full authority to borrow money from any agency of the United States, or any other person, firm or corporation, or any governmental agency, now in existence or hereafter created, in sums sufficient to provide funds necessary to accomplish or execute any purpose, power, or authority, now or hereafter vested in the board of supervisors by the constitution and laws of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2182 - Authority to issue bonds, etc.

§2182. Authority to issue bonds, etc.

For any such purpose, the board of supervisors may incur debt and as evidence of any such indebtedness, issue bonds, notes, or certificates of indebtedness as hereinafter provided. The power to issue bonds, notes or certificates of indebtedness conferred by this Sub-Part shall be in addition to any other such powers now possessed by or hereafter granted to the board of supervisors by virtue of the constitution and laws of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2183 - Issuance of bonds, etc.; maturity; interest rate; registration

§2183. Issuance of bonds, etc.; maturity; interest rate; registration

The said bonds, notes or certificates of indebtedness shall have all the qualities of negotiable paper, shall be authorized and issued by resolution or resolutions adopted by the Board of Supervisors and shall be of such series, bear such date or dates, mature at such time or times (not exceeding forty years from their respective dates), bear interest at such rate or rates not exceeding six per centum per annum, payable annually or semi-annually, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the revenues pledged to the payment thereof as such resolution or resolutions may provide. The bonds, notes, or certificates of indebtedness shall be signed by the chairman or the vice chairman and attested by the secretary of the board of supervisors, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of the officers who sign the bonds. They shall have affixed thereto the seal of the board of supervisors. Any such bonds, notes or certificates of indebtedness may be issued and delivered notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be upon the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

The board of supervisors may authorize the issuance of refunding bonds, notes, or certificates of indebtedness, for the purpose of refunding outstanding bonds, notes or certificates of indebtedness issued pursuant to this Sub-Part. Such refunding bonds, notes, or certificates of indebtedness may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, notes, or certificates of indebtedness, or may be delivered in exchange for the outstanding bonds, notes, or certificates of indebtedness. The refunding bonds, notes, or certificates of indebtedness shall be authorized in all respects as original bonds, notes, or certificates of indebtedness are herein required to be authorized, and the board of supervisors, in authorizing the refunding bonds, notes, or certificates of indebtedness, shall provide for the security of the bonds, notes, or certificates of indebtedness, the sources from which they are to be paid, and the rights of the holders thereof in all respects, as herein provided for other bonds, notes, or certificates of indebtedness issued under the authority of this Sub-Part. The board of supervisors may also provide that the refunding bonds, notes, or certificates of indebtedness shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds, notes, or certificates of indebtedness refunded. No bonds, notes, or certificates of indebtedness may be refunded hereunder unless they either mature or are callable for redemption under their terms within ten years from the date of issuance of the refunding bonds, notes, or certificates of indebtedness, or unless the holders thereof voluntarily surrender them in exchange for payment.

Acts 1968, No. 331, §1.



RS 17:2184 - Sale of bonds, etc.

§2184. Sale of bonds, etc.

The board of supervisors may sell in such manner and at such time as it determines to be in the best interests of the Board, the bonds, notes, or certificates of indebtedness authorized to be issued by this Sub-Part.

Acts 1968, No. 331, §1.



RS 17:2185 - Use of loan or bond proceeds

§2185. Use of loan or bond proceeds

The proceeds derived from any such loan or from the sale of said bonds, notes, or certificates of indebtedness shall be applied to the purpose for which the debt is incurred by the board of supervisors.

Acts 1968, No. 331, §1.



RS 17:2186 - Pledge of revenues; use of other funds to pay principal and interest

§2186. Pledge of revenues; use of other funds to pay principal and interest

The board of supervisors is authorized to pledge to the payment of bonds, notes, or certificates of indebtedness issued hereunder, a sufficient amount of its revenues (or those of any university or college under its jurisdiction) of any character, not otherwise pledged, set aside or dedicated by law, including, but subject to the requirements of the Louisiana Constitution with respect to the securing of legislative authority therefor, any special or general tax that may be specifically appropriated or dedicated to the maintenance, improvement, endowment or support of said board of supervisors, or any university or college under its jurisdiction, including any unpledged taxes referred to by Section 17 of Article XII of the constitution of the state of Louisiana for the year 1921, as amended; and in such event any tax which has been thus pledged, or a sufficient amount thereof, shall be levied and collected, appropriated, or dedicated, as long as any obligation issued under this Sub-Part and secured in whole or in part by any pledge of such tax is outstanding and unpaid; the board of supervisors is authorized to set aside into a special fund or funds the first moneys received from these sources, until the amount set aside each year shall be sufficient to pay the principal and interest on bonds, notes and certificates of indebtedness issued and due in said year, together with such additional sums as said board of supervisors may deem advisable in order to cover contingencies and to assure marketability of such obligations.

In addition the said board of supervisors is authorized to pledge its full faith and credit to the payment of all bonds, notes and certificates of indebtedness issued hereunder, and in the event the aforesaid revenues shall be insufficient to meet promptly principal of and interest on the bonds or other obligations, as the same fall due, the board of supervisors shall appropriate from any of its funds, not otherwise specifically pledged, any amount that may be necessary to pay the principal and interest as the same become due. Provided that no bonds, notes, certificates, or other evidence of indebtedness issued hereunder shall constitute an indebtedness of the state of Louisiana, nor shall the faith and credit of the state be pledged for the payment of any such bonds, notes, certificates, or other evidence of indebtedness, unless such pledge shall be specifically authorized by the Legislature of Louisiana in the manner prescribed by the constitution of the state of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2187 - Funds to be used exclusively for principal and interest

§2187. Funds to be used exclusively for principal and interest

Any moneys set aside into funds created pursuant to the provisions of R.S. 17:2186 to provide for the payment of the principal and interest on bonds, notes or certificates of indebtedness issued hereunder, shall be used solely for the purpose of paying principal of and interest on bonds, notes, certificates, or other obligations issued hereunder.

Acts 1968, No. 331, §1.



RS 17:2188 - Incontestability; contract

§2188. Incontestability; contract

Bonds, notes or certificates of indebtedness issued hereunder shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders for value. The provisions of the resolution authorizing the issuance of said bonds, notes, or certificates of indebtedness shall create a valid contract between the board of supervisors and each and every holder of said bonds, and the provisions of such contract shall be enforceable by appropriate proceedings to be taken by such holder or holders either at law or in equity. The said bonds, notes, or certificates of indebtedness shall be a valid obligation of the board of supervisors in favor of any holder for value, and no court shall enjoin the payment of the principal or interest thereof, or the setting aside of the revenues pledged to the payment thereof.

Acts 1968, No. 331, §1.



RS 17:2189 - Privilege on funds and revenues dedicated for payment of obligation

§2189. Privilege on funds and revenues dedicated for payment of obligation

Any person, firm, corporation or association of persons holding any of said bonds, notes or certificates shall have a first lien and privilege on such funds and revenues as shall be dedicated by the board of supervisors for the payment of the interest and principal thereof, and the interest and principal shall be paid out of the revenues and funds by preference over all other claims against or obligations of the board of supervisors.

Acts 1968, No. 331, §1.



RS 17:2190 - Agreement to maintain maximum use of revenue producing facilities

§2190. Agreement to maintain maximum use of revenue producing facilities

In any case where fees, rents or revenues of any building or facility of the board of supervisors or any university or college under its jurisdiction, are pledged to the payment of any bonds, notes, certificates or other evidence of indebtedness issued under this Sub-Part, the board of supervisors shall have authority to fix such fees or rentals and to contract or covenant with the purchasers or holders of such bonds, notes, certificates, or other evidence of indebtedness that a maximum occupancy and use of such building or facility from which such fees, rents or revenues are to be derived will be maintained.

Acts 1968, No. 331, §1.



RS 17:2191 - Continuance of corporate existence of board of supervisors; agreement not to dispose of income producing facilities

§2191. Continuance of corporate existence of board of supervisors; agreement not to dispose of income producing facilities

The corporate existence of the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College shall not be discontinued as long as any bonds, notes, or certificates of indebtedness issued in accordance with the provisions of this Sub-Part remain outstanding and unpaid. The board of supervisors may covenant with the purchasers or holders of these bonds, notes, or certificates of indebtedness, that so long as the said bonds, notes, or certificates of indebtedness are outstanding and unpaid, it will not dispose of any of its income producing facilities, the income from which may have been dedicated to the liquidation of the indebtedness, but will continue to own and operate such facilities and continue to charge such rates, rentals and charges for the use and enjoyment of the same as will provide funds sufficient to pay and discharge any indebtedness incurred as herein authorized and the interest thereon as they respectively mature, which agreement shall be binding upon the board of supervisors.

Acts 1968, No. 331, §1.



RS 17:2192 - Tax exemption and eligibility for investment and use as security

§2192. Tax exemption and eligibility for investment and use as security

As provided in Section 4 of Article X of the Constitution of the State of Louisiana for the year 1921, as amended, any obligations issued under this Sub-Part shall be exempt from taxation. Obligations issued hereunder shall be legal investments for the funds in the hands of savings banks, tutors of minors, curators of interdicts, trustees and other fiduciaries, and said bonds may be used for deposit with any officer, board, municipality or any political subdivision in the State of Louisiana, in any case where, by present or future laws, deposit or security is required.

Acts 1968, No. 331, §1.



RS 17:2193 - Mandamus to compel performance of obligation

§2193. Mandamus to compel performance of obligation

The holder or holders of any bond, note, certificate, or other evidence of indebtedness issued under this Sub-Part shall have the right to writs of mandamus against the board of supervisors, or any agent, officer or employee thereof, or against any other person, official or employee charged with any duty in connection with this Sub-Part, to enforce compliance with any provision of this Sub-Part, or of any contract, covenant or obligation entered into by virtue of this Sub-Part, in any court of competent jurisdiction. But this section shall not be construed as authorizing any suit against the state of Louisiana.

Acts 1968, No. 331, §1.



RS 17:2196.1 - Findings and declaration of policy

SUBPART C. ACADEMIC FACILITIES

§2196.1. Findings and declaration of policy

The Legislature of Louisiana hereby finds that the security and welfare of the State of Louisiana require that this and future generations of Louisiana be assured ample opportunity for the fullest development of their intellectual capabilities and that this opportunity will be jeopardized unless Louisiana's colleges and universities are encouraged and assisted in their efforts to accommodate rapidly growing numbers of youth who aspire to a higher education. The Louisiana Legislature further finds and declares that these needs are so great and these steps so urgent that it is incumbent on Louisiana to take positive and immediate action to meet these needs through assistance to institutions of higher education, including graduate and undergraduate institutions, junior and community colleges and technical institutes in providing certain academic facilities.

Added by Acts 1966, No. 376, §1.



RS 17:2196.2 - Definitions

§2196.2. Definitions

In order to take full advantage of the Higher Educational Facilities Act of 19631 (Public Law 88-204, 77 Statutes 363) (hereinafter sometimes referred to as "1963 Act") the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College (hereinafter sometimes called "LSU board") and the Louisiana State Board of Education (hereinafter sometimes called "state board") are hereby authorized to borrow money and issue bonds for construction cost of academic facilities for institutions of higher learning under their administration. No bonds shall be issued pursuant to the authority of this SubPart for any proposed facility unless the issuing board shall have entered into a loan agreement with the U.S. Commissioner of Education under Title III of the 1963 Act, as amended, for financing a portion of the cost of the proposed facility. The term "issuing board" shall refer to either or both LSU board or state board which issues bonds hereunder. "Board" shall refer to LSU board and/or state board.

"Academic facilities" means structures suitable for use as classrooms, laboratories, libraries and related facilities necessary or appropriate for instruction of students, or for research or for administration of the educational or research programs of an institution of higher learning; and maintenance, storage or utility facilities essential to the operation of the foregoing facilities as is provided for in 1963 Act.

"Construction" means (a) erection of new or expansion of existing structures and the acquisition and installation of equipment therefor; or (b) acquisition of existing structures not owned by institution involved; or (c) rehabilitation, alteration, conversion or improvement (including the acquisition and installation of equipment or modernization or replacement of built-in equipment) of existing structures; or (d) a combination of any two or more of the foregoing.

"Facility" shall herein mean academic facilities authorized to be constructed under the provisions of this SubPart.

"Construction cost" includes cost of the construction involved and the cost of necessary acquisition of land on which facility is located, and necessary site improvements to permit its use as intended, and interest on bonds authorized by this SubPart during the period of construction, and shall also include the cost of the issuance of the bonds, including legal, financial, architectural, engineering and other incidental expenses.

Added by Acts 1966, No. 376, §1.

120 U.S.C.A. §701 et seq., which has been affected by later legislation (see Title VII of the Higher Education Act of 1965, 20 U.S.C.A. §1132a et seq.).



RS 17:2196.3 - Corporation franchise tax; dedications

§2196.3. Corporation franchise tax; dedications

So long as there shall be outstanding and unpaid the principal of and interest on any bonds or other obligations issued under this SubPart, the annual franchise tax on corporations levied by Act No. 10 of the First Extraordinary Session of 1935, approved by the Governor March 2, 1935, and the Acts amendatory thereof and supplemental thereto (which tax is hereinafter referred to as "corporation franchise tax") shall continue to be levied and collected and the dedications to: (a) Board of Administrators of Charity Hospital of Louisiana at New Orleans from the proceeds of the said tax in the sum and amount of $1,000,000 per annum pursuant to Act 166 of the Regular Session of 1934, as amended by Act 72 of the Regular Session of 1936 and Act 4 of the Regular Session of 1938, continued by Act [No. 97] of the 1966 Session of the Legislature being House Bill No. 621; (b) Louisiana State Board of Education from the proceeds of the said tax authorized by Act No. 6 of 1938, (c) Board of Supervisors of Louisiana State University and Agricultural and Mechanical College from the proceeds of said tax in the sum and amount of $350,000 per annum pursuant to the authority of Act 54 of the Regular Session of 1950, shall be continued as therein provided. Pledges of the avails of the corporation franchise tax for payment of the outstanding bonds issued pursuant to Act 166 of the Regular Session of 1934, as amended by Act 72 of the Regular Session of 1936, and Act 4 of the Regular Session of 1938, Act No. 6 of the Regular Session of 1938, and Act No. 54 of 1950 are given full faith and effect hereunder, and such bonds and pledges are hereinafter called "prior bonds and pledges." Prior bonds and pledges include $20,000,000 additional bonds authorized by Act No. 97 of the 1966 Legislature, above referred to, provided, however, no new or additional bonds shall be issued, nor pledges or committals shall be made in the future which shall constitute a bond or pledge within the meaning of prior bonds and pledges as herein defined, nor shall any future bonds be issued secured by a pledge of corporation franchise tax which is superior to or on a parity with the lien and pledge of corporation franchise tax securing bonds authorized under this SubPart. Proceeds of corporation franchise tax remaining after payment of all sums required to be made for prior bonds and pledges are irrevocably pledged and dedicated to the payment of bonds herein authorized to be issued, and said tax avails to the extent necessary to pay principal, interest and reserve requirements, if any, on outstanding bonds issued under this SubPart shall be remitted directly by the state treasurer to issuing board. No part of any appropriation by the Legislature out of the General Fund of the State of Louisiana shall be applied to the payment of said bonds or other obligations, or the interest thereon, or any part or portion thereof. This R.S. 17:2196.1 to 17:2196.7 shall not be construed as repealing any part of Act No. 166 of the Regular Session of 1934, as amended by Act No. 72 of the Regular Session of 1936, or any part of Act No. 4 of the Regular Session of 1938, or any part of Act No. 6 of the Regular Session of 1938, or any part of Act 54 of the Regular Session of 1950, but is additional and supplemental thereto.

Added by Acts 1966, No. 376, §1.



RS 17:2196.4 - Pledge

§2196.4. Pledge

The income and revenues pledged to the payment of bonds or other obligations issued under this Subpart as herein provided, shall be so budgeted and pledged as to adequately provide for the payment of the principal and the interest on such bonds or other obligations as the same respectively become due and payable. Board is authorized in the resolution or resolutions authorizing the issuance of bonds or other obligations under the provisions of this Subpart to provide for the pledge of corporation franchise tax avails authorized to be pledged to the payment of such bonds or other obligations. All moneys remaining from the corporation franchise tax in each fiscal year after the treasurer of Louisiana shall have first set aside and paid over to issuing board the amounts required for the payment of principal of and interest on outstanding bonds issued by issuing board under the provisions of this Subpart, shall be transferred and paid to the special funds and General Fund of the State of Louisiana as required by law, but the payment of the principal of and interest on bonds issued hereunder by issuing board shall constitute a primary charge on said corporation franchise tax avails subject only to prior bonds and pledges as herein defined, and shall have priority over all other claims of whatever nature, upon the avails of corporation franchise tax. Bonds herein authorized may be issued from time to time as funds are necessary to construct facilities under 1963 Act. All bonds issued hereunder shall rank on a parity, and shall be payable from the same corporation franchise tax avails pledged and dedicated to the payment of principal of and interest on any bonds issued hereunder, provided, however, that the maximum amount to be pledged on account of the principal, interest, and reserve requirements with respect to all bonds issued hereunder, shall, in the aggregate, not exceed the sum of $650,000 in any fiscal year. The legislature may from time to time increase the limitation above the sum of $650,000 in any fiscal year provided in the preceding sentence without violating contractual agreements with bondholders.

Added by Acts 1966, No. 376, §1. Amended by Acts 1969, No. 103, §1; Acts 1970, No. 577, §1.



RS 17:2196.5 - Bonds

§2196.5. Bonds

Bonds issued under the provisions of this Sub-Part C shall be solely the obligations of the issuing board and not the State of Louisiana, and shall contain a recital to that effect. The principal and interest of said bonds, irrespective of the dates of issuance thereof, shall be payable, on a parity with outstanding bonds previously authorized and issued under the provisions of this Sub-Part. The payment of the principal and interest of said bonds shall be a first charge upon corporation franchise tax avails subordinate only to prior bonds and pledges, and the Treasurer of the State of Louisiana shall, in each fiscal year, set aside and pay over to the issuing board from corporation franchise tax avails for the payment of the principal of and the interest on all bonds issued under the authority of this Sub-Part, which may then be outstanding, the aggregate amount of the principal and interest due thereon in such fiscal year. The amounts received from the state treasurer out of corporation franchise tax in each fiscal year, subject to prior bonds and pledges, shall be irrevocably and irrepealably pledged and dedicated to the payment of the principal of and the interest on all outstanding bonds issued under the provisions of this Sub-Part C. Said bonds shall mature at such time or times as the issuing board shall determine within thirty (30) years from their date of issue, and shall bear interest at a rate or rates not exceeding five per centum (5%) per annum, payable semi-annually, and shall be in such denominations and form, with such provisions for registration as to principal, or as to principal and interest, and reconversion as the issuing board shall determine, and shall be redeemable at such time or times and with or without such redemption premiums as shall be determined by the issuing board and set forth in said bonds. Issuing board may in the resolution authorizing bonds hereunder, provide for the initial issuance of a single bond representing the entire amount of an issue or bonds of various denominations representing designated blocks or portions of an issue. The issuing board may in any such resolution make such provision for installment payments of the principal amount of such single bond or bonds as it may consider desirable, and may provide for the making of such bond or bonds registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons for the endorsing of payments of interest on the bond or bonds. The issuing board may further make provision in any such resolution for the manner and circumstances in and under which such single bond or bonds may in the future at the request of the holder or holders be converted into bonds of small denominations, which bonds of small denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest. Such resolution may also provide for the creation of reserve funds to be used for preventing or remedying a default in the payment of principal and interest on bonds authorized hereunder. The principal and interest of said bonds shall be payable in lawful money of the United States of America at the office of the Treasurer of the State of Louisiana, in the city of Baton Rouge, Louisiana, or a bank designated by the original purchaser at the option of the holder. Said bonds shall be sold to the highest bidder upon sealed proposals at public sale for not less than par and accrued interest after advertisement published at least ten (10) days in advance of the date of sale in newspapers or financial journals published in the cities of New Orleans, Louisiana, and New York, New York, reserving to said issuing board the right to reject any and all bids, and the right to readvertise for new bids in the manner herein provided. Issuing board by resolution may provide for the issuance of temporary bonds under the terms and conditions it shall determine.

No proceedings or approvals with respect to such bonds or the issuance and sale thereof shall be necessary except such as are contemplated by this Sub-Part C, and interest on said bonds issued under this Sub-Part is exempt from all taxation in Louisiana.

The bonds authorized to be issued hereunder shall be signed by the issuing board's presiding officer and by its secretary, or with the facsimile signature of its presiding officer, attested by its secretary. Any coupons attached to said bonds shall bear the facsimile signature of the secretary of the issuing board. Said bonds are hereby declared to have the qualities of negotiable instruments under the law of Louisiana, and shall not be invalid for any irregularity or defect in the proceedings for the issuance and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof.

The corporate existence of LSU board and state board, herein declared to be bodies politic, shall continue until all the bonds or other obligations issued under the provisions of this Sub-Part and the interest thereon shall have been fully paid and retired. So long as any of the bonds issued hereunder are outstanding and unpaid, the proceeds of the corporation franchise tax shall continue to be levied and collected and no laws shall be adopted by the Legislature of Louisiana affecting adversely the collection thereof, and subject to prior bonds and pledges the proceeds of said tax shall be irrevocably and irrepealably pledged and dedicated to the payment of the principal of and interest on bonds issued under the provisions of this Sub-Part.

The proceeds of the bonds herein authorized to be issued and sold shall be deposited in a special construction fund with issuing board, and shall be disbursed as herein authorized by the issuing board.

Added by Acts 1966, No. 376, §1.



RS 17:2196.6 - Limitation on bond issues

§2196.6. Limitation on bond issues

No bonds shall be issued under the authority of this Sub-Part unless the avails of corporation franchise tax collected during the preceding fiscal year shall have been not less than two times the maximum payment required to be made in any subsequent year on account of the principal and interest requirements with respect to prior bonds and pledges and bonds issued and outstanding under authority of this Sub-Part and the bonds then proposed to be issued under this Sub-Part, which fact shall be certified to the issuing board by the Treasurer of Louisiana and the determination of such facts so made by the Treasurer of Louisiana shall be conclusive.

Added by Acts 1966, No. 376, §1.



RS 17:2196.7 - Refunding bonds, state treasurer approval; prescription

§2196.7. Refunding bonds, state treasurer approval; prescription

The issuing board is hereby authorized to issue bonds under the provisions of this Sub-Part for the purpose of refunding any bonds issued hereunder at or prior to maturity thereof or any date upon which such bonds shall be redeemable according to their terms, which bonds shall be secured by a pledge of the avails of corporation franchise tax, which refunding bonds shall rank on a parity with all other bonds issued under the authority of this Sub-Part; provided, however, that the principal amount of such refunding bonds maturing in any year shall not exceed the principal amount of the bonds to be refunded which would have matured in such year, and provided further, that such refunding bonds shall mature on or prior to the final maturity date of any of the bonds issued hereunder. Such refunding bonds may be exchanged par for par for the bonds so refunded or may be sold in the manner herein provided for the sale of bonds issued under the authority of this Sub-Part. Issuing board shall file with the state treasurer a certified copy of the resolution or resolutions authorizing the issuance and fixing the form and details of the bonds or other obligations issued under the authority of this Sub-Part. State Treasurer shall review such resolution or resolutions to determine if requirements of the next to the last sentence of R.S. 17:2196.4 and the requirements of R.S. 17:2196.6 have been complied with. State treasurer may hold in abeyance approving or disapproving proposed resolution or resolutions pending receipt of sealed bids for the sale of bonds. No bid for purchase of bonds shall be accepted by board until State Treasurer shall have approved such resolution or resolutions. State Treasurer shall endorse on any resolution or resolutions approved by him under this Section, date said resolution or resolutions are approved by him, and for a period of thirty days after such date of approval any person in interest shall have the right to institute an appropriate action or proceeding to contest the validity of the bonds therein authorized, or the dedication of avails of the annual corporation franchise tax pledged to the payment of the principal of and interest on the bonds, all as herein provided, or any other provisions of such resolution. If no such action or proceedings shall have been instituted within such thirty day period, the authority to issue the bonds, the validity of the dedication and the pledge of the corporation franchise tax avails, the expenditure of the proceeds derived from the sale of said bonds for the purpose herein provided, and the validity of all of the provisions of such resolution and of the proceedings in connection with the authorization and issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

Added by Acts 1966, No. 376, §1.



RS 17:2196.8 - Interest rate on bonds

§2196.8. Interest rate on bonds

Notwithstanding any other provisions of Subpart C, Part 1, Chapter 11 of Title 17 after July 13, 1970, the board through the State Bond Commission as created by R.S. 39:1401-39:1406 may issue and sell bonds under the provisions of said Subpart C for the purposes therein at a rate or rates of interest to be determined by the State Bond Commission but which rate of interest shall not exceed that rate of interest permitted for conventional interest in Louisiana.

Added by Acts 1968, No. 95, §1. Amended by Acts 1970, No. 282, §1, emerg. eff. July 13, 1970 at 2:39 P.M.



RS 17:2196.9 - Issuance of bonds under annual interest grants with U.S. Commissioner of Education

§2196.9. Issuance of bonds under annual interest grants with U.S. Commissioner of Education

Notwithstanding any other provisions of Subpart C of Part 1 of Chapter 11 of Title 17, after July 13, 1970, the board through the State Bond Commission as created by R.S. 39:1401-39:1406 is hereby authorized to issue and sell bonds under the provisions of said Subpart C for the purposes therein if the issuing board shall have entered into an annual interest grant agreement with the U.S. Commissioner of Education under Title 3 of the 1963 Act as amended on a portion of the bonds to be issued under Subpart C hereof.

Added by Acts 1970, No. 283, §1, emerg. eff. July 13, 1970 at 2:40 P.M.



RS 17:2201 - Ad valorem tax for university

PART II. TAXES FOR SUPPORT OF SCHOOLS

SUBPART A. LOUISIANA STATE UNIVERSITY AND

AGRICULTURAL AND MECHANICAL COLLEGE

§2201. Ad valorem tax for university

There shall be an annual tax of one half of one mill on the dollar of all taxable property in the state as provided in R.S. 47:1701 and R.S. 47:1704.



RS 17:2207 - REPEALED BY ACTS 1992, NO. 984, 18.

SUBPART B. LOUISIANA STATE UNIVERSITY

ENDOWMENT FOR EXCELLENCE

§2207. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2208 - REPEALED BY ACTS 1992, NO. 984, 18.

§2208. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2209 - REPEALED BY ACTS 1992, NO. 984, 18.

§2209. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2210 - REPEALED BY ACTS 1992, NO. 984, 18.

§2210. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2231 - Deposits in state treasury by educational institutions

PART III. MISCELLANEOUS

§2231. Deposits in state treasury by educational institutions

The president and trustees of any institution of learning established in the State of Louisiana, which is or may be hereafter incorporated as a body politic, in conformity with the constitution and laws of this State, who may wish so to do, can deposit in the treasury of the State of Louisiana all sums of money intended solely for the uses and purposes of such institutions of learning; and all sums so deposited shall be invested in the bonds or obligations of the State of Louisiana or of the United States, and the interest accruing thereon, as realized, shall be paid over to such corporation or again invested as they may desire.



RS 17:2232 - Investment by state of endowment deposit

§2232. Investment by state of endowment deposit

Should any endowment be made either by donation, inter vivos or mortis causa, to establish a professorship in any institution of learning in the State, duly incorporated, on the principal being deposited in the State treasury, the same shall be invested, and the interest as realized shall be paid over as stipulated in R.S. 17:2231, and it shall be the duty of the Auditor of Public Accounts and the State Treasurer to make the investments to the greatest advantage and interest of said institution.



RS 17:2233 - REPEALED BY ACTS 1992, NO. 729, 1, EFF. JULY 6, 1992.

§2233. REPEALED BY ACTS 1992, NO. 729, §1, EFF. JULY 6, 1992.



RS 17:2234 - Prohibition on appropriating or allocating of funds for paying public school funds

§2234. Prohibition on appropriating or allocating of funds for paying public school funds

No funds of the state shall be appropriated to or be allocated for the use of any parish or city school board for the purpose of paying any deficit arising out of the operations of its public school system, unless at the time that such appropriation or allocation of funds is proposed to be made it is determined by the Division of Administration that the parish or city school board has levied and is collecting the full five mill tax authorized to be levied by Article XII, Section 15 FIRST of the Constitution1 and also five mills of the seven mill tax authorized to be levied by Article XII, Section 15 FOURTH of the Constitution,2 or unless at the time that such appropriation or allocation of funds is proposed to be made it is determined by the Division of Administration that the parish or city school board has levied and is collecting a one cent sales tax in lieu of the five mills of the seven mill tax authorized to be levied by Article XII, Section 15 FOURTH of the Constitution and that the sales tax so levied shall equal or exceed the said five mills tax, and also has levied and is collecting at least five mills of the twelve mills of ad valorem taxes authorized by the constitutional provisions hereinabove referred to.

Added by Acts 1961, No. 61, §1. Amended by Acts 1962, No. 249, §1; Acts 1963, No. 62, §1.

1LSA-Const.1921, Art. 12, §15 FIRST (see, now, LSA-Const. Art. 8, §13(C) First).

2LSA-Const.1921, Art. 12, §15 FOURTH (see, now, LSA-Const. Art. 8, §13(C) Third).



RS 17:2235 - Prohibition on receipt or expenditure of funds where school system exceeded minimum salary schedule

§2235. Prohibition on receipt or expenditure of funds where school system exceeded minimum salary schedule

No parish or city school board shall be eligible to receive or to expend any funds of the state of Louisiana for the purpose of meeting any deficit which has arisen in the operation of its public school system if such parish or city school board, at the time the deficit was sustained, was paying salaries to teachers in its employ which exceeded the amounts contained in the minimum salary schedule as fixed by R.S. 17:421.

Added by Acts 1961, No. 88, §1.



RS 17:2236 - Prohibition on use of state funds by institutions of higher learning to support communistic or atheistic activities; return of funds

§2236. Prohibition on use of state funds by institutions of higher learning to support communistic or atheistic activities; return of funds

A. Any monies from state funds appropriated, allocated or proposed to be used by any institution of higher education shall not be used or made in any way available to finance, sponsor, support, foster or conduct any program, activity, seminar or any other function, or hire any speaker, or support any campus activity or organization that is communistic or atheistic, or to be used for any purpose for the benefit of, or in connection with any such communistic or atheistic activity.

B. The Board of Supervisors of the Louisiana State Agricultural and Mechanical College or the State Board of Education shall determine, for the institutions under their respective jurisdictions, if any state funds have been appropriated, allocated or proposed to be used for any of the aforementioned acts, and if such determination is made, these funds shall be transmitted without delay and shall be placed in the state general fund. If any of the aforementioned activities occur before a determination by the Board of Supervisors of the Louisiana State Agricultural and Mechanical College or the State Board of Education of said communistic or atheistic activities, and a later determination of such activity is made by said boards, then the respective board shall transmit the amount of state funds expended for such purposes to the state general fund.

C. The Board of Supervisors of the Louisiana State Agricultural and Mechanical College and the State Board of Education are authorized to make appropriate rules and regulations providing for the implementation of this section, and to more specifically define the philosophy and activities prohibited by subsection A hereof.

Added by Acts 1967, No. 7, §§1 to 3.



RS 17:2251 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

PART IV. LOUISIANA EDUCATION FACILITIES AUTHORITY

§2251. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2252 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2252. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2253 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2253. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2254 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2254. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2255 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2255. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2256 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2256. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2257 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2257. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2258 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2258. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2259 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2259. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2260 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2260. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2261 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2261. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2262 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§2262. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 17:2263 - REPEALED BY ACTS 1992, NO. 984, 18.

§2263. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2264 - REPEALED BY ACTS 1992, NO. 984, 18.

§2264. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:2271 - SCIENTIFIC RESEARCH

CHAPTER 12. SCIENTIFIC RESEARCH

PART I. ANATOMICAL BOARD

§2271. Creation and organization of board; membership; general powers

A. There is created an Anatomical Board, domiciled in the city of New Orleans, Louisiana, composed of nine members as follows:

(1) The head and two faculty members of the Department of Anatomy of Tulane University School of Medicine;

(2) The head and two faculty members of the combined Department of Anatomy of Louisiana State University School of Medicine at New Orleans and Louisiana State University School of Dentistry; and

(3) The head and two faculty members of the Department of Anatomy of Louisiana State University School of Medicine at Shreveport.

B. The deans of Tulane University School of Medicine, Louisiana State University School of Medicine at New Orleans, Louisiana State University School of Dentistry, and Louisiana State University School of Medicine at Shreveport shall be entitled to attend and participate in all meetings of the board, but shall not be empowered to vote as members of the board.

C. The board may adopt its own by-laws, elect or otherwise designate or select its own officers and agents and determine their compensation. It may also establish rules and regulations for its government and organization and for the removal of its officers and agents.

Amended by Acts 1968, No. 250, §1.



RS 17:2272 - Purposes for which created

§2272. Purposes for which created

The anatomical board is created for the purpose of regulating the collection, storage and distribution of unclaimed bodies of deceased persons required to be buried at public expense, or parts or organs of such bodies, for the purpose of advancing medical science.

Amended by Acts 1960, No. 131, §1.



RS 17:2273 - Meetings of the board

§2273. Meetings of the board

There shall be at least one regular meeting of the board each year, to be held at such time and place as the board may determine. Each department of anatomy represented in the board will be entitled to one vote only, in any matter to be voted upon.

Amended by Acts 1968, No. 250, §1.



RS 17:2274 - Bodies of persons required to be buried at public expense; notice to board; receipt of bodies by board

§2274. Bodies of persons required to be buried at public expense; notice to board; receipt of bodies by board

A. The superintendents or wardens of hospitals, asylums, penitentiaries or other similar institutions, and all state, parish, or city officials or other persons having custody of the bodies of deceased persons required to be buried at public expense, shall notify the Anatomical Board of the availability of the same, and that there exists no legal prohibition against the release thereof. This notice shall be given not later than thirty-six hours from the death of the person deceased.

B. Upon receipt of this notice, the board may accept the bodies available, and it or its authorized agents shall be permitted to transport the same from any point within the state to its domicile in the city of New Orleans, or its resident offices elsewhere in the state; and, upon receipt of this notice, the board may authorize and allow immediate removal of eyes from the bodies available by qualified medical practitioners when the eyes so removed are to be used for the purpose of advancing medical science or for the replacement or rehabilitation of eyes in living persons. No claim or right of action of any sort in favor of any person and against any doctor, nurse, hospital, or any other person or organization, corporate or otherwise, shall arise out of or result from the removal of eyes from the bodies made available to the board under the terms of this section.

C. All bodies received by the board shall be used solely for the purpose of promoting anatomical knowledge and research or for the replacement or rehabilitation of diseased eyes or other parts of the body or organs of living persons.

D. All expenses incurred in connection with the notice, delivery and transportation of the bodies to the city of New Orleans, or elsewhere, shall be paid by the board. The board shall also assume all the expenses incurred in disposing of the remains of these bodies after the same have been used in accordance with the provisions of this Part.

Amended by Acts 1960, No. 131, §1; Acts 1968, No. 250, §1.



RS 17:2275 - Distribution of bodies among schools

§2275. Distribution of bodies among schools

A. Except to the extent that eyes may have been removed pursuant to the provisions of R.S. 17:2274, the bodies received by the board shall be allocated by it to the following three departments of anatomy:

(1) Tulane University School of Medicine,

(2) Louisiana State University School of Medicine at New Orleans combined with Louisiana State University School of Dentistry, and

(3) Louisiana State University School of Medicine at Shreveport, in proportion to the number of students enrolled for courses of study in human anatomy in each of the aforesaid departments of anatomy. The head of each of the three foregoing departments of anatomy shall furnish to the secretary of the Anatomical Board a list showing the number of such students within thirty days after the first day of each term.

B. Each department of anatomy receiving a body from the Anatomical Board shall hold the same for a period of at least ninety days during which time any relative or friend of the person deceased may claim the body for interment purposes.

Amended by Acts 1960, No. 131, §1; Acts 1968, No. 250, §1.



RS 17:2276 - Records showing receipt and disposition of bodies

§2276. Records showing receipt and disposition of bodies

The secretary of the board shall keep an accurate record of all bodies received by the board, showing the dates of receipt and distribution, or other disposition made of them, the sources from which received, and the educational institutions to which sent. This record shall be open to inspection by the members of the board and by the persons, or their authorized representatives, from whom the bodies were received.



RS 17:2277 - Bond to be furnished by schools

§2277. Bond to be furnished by schools

All educational institutions receiving bodies under the provisions of this Part shall give a bond, approved as to form by the Attorney General, in favor of the anatomical board in the penal sum of one thousand dollars, conditioned that the bodies received by them under the provisions of this Part shall be used only for the promotion or application of anatomical knowledge or science. The anatomical board shall also furnish a like bond in favor of the Secretary of State subject to the same conditions and stipulations.



RS 17:2278 - Financial contributions of schools

§2278. Financial contributions of schools

Each educational institution accepting the provisions of this Part shall remit to the anatomical board a sum to be fixed by the board proportionate to the total number of anatomy students in attendance, as provided in R.S. 17:2275, or so much per capita for each such student, within sixty days after the beginning of each academic session. These funds shall be used by the board for defraying the expenses incurred in conducting the affairs of the board, and shall be under the exclusive custody and control of the board.



RS 17:2279 - Transportation of bodies

§2279. Transportation of bodies

In the distribution and transportation of bodies as provided in R.S. 17:2274 and 17:2275, the board may employ any public carrier having a transmittal permit issued by the local registrar of vital statistics authorizing the removal thereof. All bodies being transported shall be properly encased and delivered free from public observation.



RS 17:2280 - Penal provisions

§2280. Penal provisions

Whoever sells or buys bodies of deceased persons or parts thereof, or in any way traffics in the same, or transmits or causes to be transmitted such bodies or parts thereof to any place outside the state, except as provided in this Part, shall be fined not more than two hundred dollars, or imprisoned for not more than one year, or both.

This Section shall not apply to the transportation of human specimens outside the state for temporary use at scientific meetings or exhibits by any physician or dentist licensed to practice his profession in Louisiana, or by any teacher or investigator of anatomy in the employ of the institutions enumerated in R.S. 17:2271.



RS 17:2351 - Definitions

PART II. ANATOMICAL GIFT ACT

§2351. Definitions

(1) "Adult" means a person who has attained eighteen years of age.

(2) "Agent" means a person:

(a) Authorized to make health care decisions on behalf of the principal by a power of attorney for health care; or

(b) Expressly authorized to make an anatomical gift on behalf of the principal by any other record signed by the principal.

(3) "Anatomical gift" or "gift" means a donation of all or part of a human body to take effect after the death of the donor for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased person whose body or part is or may be the source of an anatomical gift. The term does not include a stillborn infant and, subject to restrictions imposed by law, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the person who makes, amends, revokes, or refuses to make an anatomical gift, or an adult who exhibited special care and concern for the person. The term does not include a recipient of an anatomical gift in accordance with the provisions of R.S. 17:2353.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means a person whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations thereof.

(9) "Driver's license" means a license or permit issued by the Louisiana Department of Public Safety and Corrections, office of motor vehicles, to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of a person. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the laws of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means a card issued by the Louisiana Department of Public Safety and Corrections, office of motor vehicles.

(14) "Know" means to have actual knowledge.

(15) "Minor" means a person who has not yet attained eighteen years of age.

(16) "Organ procurement organization" means a person designated by the secretary of the United States Department of Health and Human Services as an eye bank, organ procurement organization, or tissue bank.

(17) "Parent" means a person whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means a person authorized and licensed to practice medicine or osteopathy under the laws of any state.

(21) "Prospective donor" means a person who is dead or near death and has been determined by a procurement organization to have a part that may be medically suitable for transplantation, therapy, research, or education. The term does not include a person who has made a refusal.

(22) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(23) "Recipient" means a person into whose body a part of a decedent has been or is intended to be transplanted.

(24) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(25) "Refusal" means a record created pursuant to the provisions of R.S. 17:2354.1 that expressly states an intent to bar other persons from making an anatomical gift of a body or part of a person.

(26) "Sign" means, with the present intent to authenticate or adopt a record either:

(a) To execute or adopt a tangible symbol.

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(27) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(28) "Technician" means any individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(29) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(30) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(31) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

Acts 1968, No. 651, §1. Amended by Acts 1976, No. 357, §2; Acts 1997, No. 99, §1, eff. June 11, 1997; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2352 - Applicability; persons who may make an anatomical gift prior to the death of the donor

§2352. Applicability; persons who may make an anatomical gift prior to the death of the donor

A. The provisions of this Part shall apply to an anatomical gift or amendment, revocation, or refusal to make an anatomical gift.

B. Subject to the provisions of R.S. 17:2354.2, an anatomical gift of a body or part of the donor may be made during his life for the purpose of transplantation, therapy, research, or education as provided in R.S. 17:2354 by any of the following:

(1) An adult donor.

(2) A minor donor, if he has been emancipated or authorized under state law to apply for a driver's license.

(3) An agent of the donor, unless the power of attorney for health care or other record prohibits it.

(4) A parent of the donor, if he is an unemancipated minor.

(5) The guardian of the donor.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2352.1 - Coordination of procurement and use

§2352.1. Coordination of procurement and use

Each hospital in this state shall enter into an agreement or affiliation with procurement organizations for the coordination of procurement and use of anatomical gifts.

Acts 1991, No. 699, §1, eff. Jan. 1, 1992; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2353 - Persons who may receive anatomical gifts; purpose of anatomical gifts

§2353. Persons who may receive anatomical gifts; purpose of anatomical gifts

A. An anatomical gift may be made to any of the following:

(1) Any hospital, accredited medical school, dental school, college, university, organ procurement organization, or other appropriate person, for research or education.

(2) Subject to the provisions of Subsection B of this Section, a person designated by a donor.

(3) An eye or tissue bank.

B. If an anatomical gift to a person in accordance with this Section cannot be transplanted into the recipient, the part passes in accordance with the provisions of Subsection G of this Section in the absence of an express, contrary indication by the donor.

C. If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person in accordance with Subsection A of this Section but identifies the purpose for which an anatomical gift may be used, the following shall apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

D. For the purposes of Subsection C of this Section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

E. If an anatomical gift of one or more specific parts is made but does not name a person in accordance with Subsection A of this Section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with the provisions of Subsection G of this Section.

F. If a document of gift specifies a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with the provisions of Subsection G of this Section.

G. For purposes of Subsections B, E, and F of this Section the following shall apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

H. An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift made in accordance with Paragraph (A)(2) of this Section, passes to the organ procurement organization as custodian of the organ.

I. If an anatomical gift does not pass pursuant to the provisions of Subsections A through H of this Section, or the body or part of the decedent is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person obligated to properly dispose of the body or part.

J. A person may not accept an anatomical gift if he knows the gift was not effectively made pursuant to the provisions of R.S. 17:2354 or 2356 or if the person knows that the decedent made a refusal in accordance with the provisions of R.S. 17:2354.1 that has not been revoked. For purposes of this Subsection, if a person knows that an anatomical gift was made on a document of gift, the person is presumed to know of any amendment, revocation, or refusal made to the same document of gift.

K. The Louisiana-designated organ procurement organization may transfer a vascular organ to an out-of-state organ procurement organization or suitable out-of-state recipient for transplantation only if a suitable recipient in the state of Louisiana cannot be found in a reasonable amount of time.

L. Except as otherwise provided in Paragraph (A)(2) of this Section, nothing in this Part affects the allocation of organs for transplantation or therapy.

Acts 1968, No. 651, §1; Acts 1997, No. 99, §1, eff. June 11, 1997; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354 - Manner of executing anatomical gift prior to death of donor

§2354. Manner of executing anatomical gift prior to death of donor

A. A donor may make an anatomical gift by any of the following:

(1) Authorizing a statement or symbol indicating that he has made an anatomical gift to be imprinted on his driver's license or identification card.

(2) Executing a will.

(3) Any form of communication addressed to at least two adults, at least one of whom is a disinterested witness, during a terminal illness or injury.

B. A donor or other person authorized to make an anatomical gift pursuant to R.S. 17:2352 may make a gift by a donor card or other record signed by the person making the gift or by authorizing that a statement or symbol indicating that a gift has been made be included on a donor registry . If the donor or other person is physically unable to sign a record, the record may be signed by another person at the direction of the person making the gift and the record shall:

(1) Be witnessed by two adults, one of whom is a disinterested witness, who have signed at the request of the person making the gift; and

(2) State that it has been signed and witnessed as provided in Paragraph (1) of this Subsection.

C. Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

D. An anatomical gift executed in a will takes effect upon the death of the donor whether or not the will is probated. Invalidation of the will after the death of the donor does not invalidate the gift.

E. [Blank]

F, G. Repealed by Acts 2010, No. 937, §3, eff. July 1, 2010.

Acts 1968, No. 651, §1. Amended by Acts 1974, No. 266, §2; Acts 1976, No. 357, §§1, 2; Acts 2004, No. 872, §1, eff. July 12, 2004; Acts 2010, No. 937, §§2, 3, eff. July 1, 2010.



RS 17:2354.1 - Coroner's consent for eye enucleation

§2354.1. Refusal to make anatomical gift; effect

A. A person may refuse to make an anatomical gift of his body or part by executing any of the following:

(1) A signed record in accordance with Subsection B of this Section or if he is physically unable to sign, another person acting at the direction of the person shall sign.

(2) A will and testament, whether or not the will is admitted to probate or invalidated after his death.

(3) Any form of communication made by the person during a terminal illness or injury addressed to at least two adults, one of whom is a disinterested witness.

B. A signed record, shall be witnessed by at least two adults, one of whom is a disinterested witness, and shall state that it has been signed and witnessed as provided in Subsection A of this Section.

C. A person who has made a refusal to make an anatomical gift, may amend or revoke the refusal in any of the following ways:

(1) In the manner provided in Subsection A of this Section for making a refusal.

(2) By subsequently making an anatomical gift in accordance with R.S. 17:2354 that is inconsistent with the refusal.

(3) By destroying or canceling the record or a portion thereof evidencing the refusal, with the intent of revocation.

D. Except as otherwise provided in R.S. 17:2354.2, in the absence of an express contrary indication set forth in the refusal, an unrevoked refusal bars all other persons from making an anatomical gift of the body or part of the person.

Added by Acts 1977, No. 724, §2. Amended by Acts 1978, No. 138, §1; Acts 1992, No. 642, §1, eff. Jan. 1, 1993; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.2 - Coroner's consent for kidney removal

§2354.2. Preclusive effect of anatomical gift; amendment; revocation

A. Except as otherwise provided in Subsection G of this Section and subject to Subsection F of this Section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of the body or part of the donor if the gift complies with R.S. 17:2354 or 2356.

B. A revocation of a gift in accordance with R.S. 17:2356 is not a refusal and does not bar another person from making an anatomical gift of the body or part of the donor in accordance with this Part.

C. If a person other than the donor makes an unrevoked anatomical gift of the body or part or the donor in accordance with R.S. 17:2354 or amends a gift of the body or part of the donor in accordance with R.S. 17:2356, another person may not make, amend, or revoke the gift in accordance with R.S. 17:2356.

D. A revocation of an anatomical gift of the body or part of a donor in accordance with R.S. 17:2356 by a person other than the donor does not bar another person from making an anatomical gift of the body or part in accordance with R.S. 17:2354 or 2356.

E. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of a gift of another part at a later time by the donor or another person.

F. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift, an anatomical gift of a part for one or more of the purposes in R.S. 17:2352 is not a limitation on the making of an anatomical gift of the part for any other purpose in accordance with R.S. 17:2354 or 2356.

G. If an unemancipated minor donor dies, his reasonably available parent may revoke or amend the anatomical gift.

Added by Acts 1980, No. 529, §1; Acts 1992, No. 642, §1, eff. Jan. 1, 1993; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.3 - Authority to make an anatomical gift of a body or part

§2354.3. Authority to make an anatomical gift of a body or part

A. Subject to Subsections B and C of this Section and unless barred by R.S. 17:2354.1 or 2354.2, an anatomical gift of the body or part of a decedent for the purpose of transplantation, therapy, research, or education may be made by any reasonably available member of the following classes, in the following order of priority:

(1) The agent who could have made an anatomical gift in accordance with R.S. 17:2352 immediately before the death of the decedent.

(2) The surviving spouse of the decedent.

(3) The adult children of the decedent.

(4) The parents of the decedent.

(5) The adult siblings of the decedent.

(6) The adult grandchildren of the decedent.

(7) The grandparents of the decedent.

(8) An adult who exhibited special care and concern for the decedent.

(9) The person acting as guardian of the decedent at the time of death.

(10) Any other person having the authority to dispose of the body of the decedent.

B. If there is more than one member of a class listed in Subsection A of this Section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass in accordance with R.S. 17:2353 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

C. A person may not make an anatomical gift if at the time of the death of the decedent, a person in a higher ranking class is reasonably available to make or to object to the making of an anatomical gift.

D. A person authorized to make an anatomical gift pursuant to R.S. 17:2352 or this Section may make an anatomical gift by any of the following:

(1) Verbally, by telephone, provided that the conversation is recorded and a record of such conversation is maintained.

(2) Verbally when expressed or given before two witnesses.

(3) Verbally, by telephone, provided that the conversation is witnessed.

Acts 1985, No. 311, §1; Acts 1986, No. 551, §1; Acts 1992, No. 642, §1, eff. Jan. 1, 1993; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.4 - Sale or purchase of parts prohibited

§2354.4. Sale or purchase of parts prohibited

A. Except as otherwise provided in Subsection B of this Section, a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy, if removal of the part is intended to occur after the death of the person, shall upon conviction be subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding five years with or without hard labor, or both.

B. A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

C-K. Repealed by Acts 2010, No. 937, §3, eff. July 1, 2010.

Acts 1986, No. 416, §1; Acts 1997, No. 99, §1, eff. June 11, 1997; Acts 2010, No. 937, §§2, 3, eff. July 1, 2010.



RS 17:2354.5 - Other prohibited acts

§2354.5. Other prohibited acts

A person, who to obtain financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, amendment, or revocation thereof, or a refusal shall be subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding five years with or without hard labor, or both.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.6 - Immunity

§2354.6. Immunity

A. A person acting in good faith in accordance with this Part or with the applicable anatomical gift law of another state, shall not be liable in a civil action, criminal prosecution, or administrative proceeding for any loss or damage caused by any act or omission.

B. Neither the person making an anatomical gift nor the estate of the donor shall be liable for any injury or damage that results from the making or use of the gift unless the injury or damage was caused by the gross negligence or willful or wanton actions of the person.

C. In determining whether an anatomical gift has been made, amended, or revoked in accordance with this Part, a person may rely upon representations in accordance with R.S. 17:2354.2 relating to his relationship with the donor or prospective donor unless the person knows that the representation is untrue.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.7 - Law governing validity; choice of law; presumption

§2354.7. Law governing validity; choice of law; presumption

A. A valid document of gift shall be executed in accordance with the provisions of this Part, the laws of the state or country where it was executed, or the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

B. If a document of gift is valid in accordance with this Part, the law of this state governs the interpretation of the document of gift.

C. A person may presume that a document of gift or amendment thereto is valid unless that person knows that it is not validly executed or it was revoked.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.8 - Donor registry

§2354.8. Donor registry

A. The secretary of the Department of Health and Hospitals may establish or contract for the establishment of a donor registry.

B. The Louisiana Department of Public Safety and Corrections, office of motor vehicles, shall cooperate with any person administering any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding the making, amendment to, or revocation of an anatomical gift.

C. A donor registry shall be accessible seven days a week, twenty-four hours a day and allow each of the following:

(1) A donor or other person authorized in accordance with R.S. 17:2352 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift.

(2) A procurement organization to obtain relevant information to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

D. Personally identifiable information on a donor registry may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift, for any purpose except to determine, at or near the death of the donor, whether he has made, amended, or revoked an anatomical gift.

E. This Section does not prohibit any person from creating or maintaining a donor registry that is not established by or contracted with the state. Any such registry shall comply with Subsections C and D of this Section.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2354.9 - Effect of anatomical gift on advance health care directives

§2354.9. Effect of anatomical gift on advance health care directives

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Advance health care directive" means a power of attorney for health care or a record signed by a prospective donor containing his direction concerning health care decisions.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstance in which a life support system may be withheld or withdrawn from the donor.

(3) "Health care decision" means any decision made regarding the health care of the prospective donor.

B. If a prospective donor has a declaration or advance health care directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the attending physician and the donor shall confer to resolve the conflict. If the conflict cannot be resolved, a reasonably available agent acting for the declaration or directive, or if none, another person authorized by law to make health care decisions on behalf of the donor, shall act for him to resolve the conflict. The conflict shall be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the donor in accordance with R.S. 17:2354.2. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if doing so is not contraindicated by appropriate end of life care.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2355 - Delivery of document of gift; right to examine

§2355. Delivery of document of gift; right to examine

A. A document of gift need not be delivered during the lifetime of the donor to be effective.

B. Upon or after the death of the donor, a person in possession of a document of gift or a refusal to make an anatomical gift shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift or by a person to which the gift may pass in accordance with this Part.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2355.1 - Search for document of anatomical gift; notification

§2355.1. Search for document of anatomical gift; notification

A. The following persons shall make a reasonable search of a person reasonably believed to be near death for a document of gift or other information identifying the person as a donor or a person who has refused to make such a donation:

(1) Any law enforcement officer, fireman, paramedic, or any other emergency rescuer assisting the person.

(2) A coroner or his designee.

(3) Any hospital, as soon as practical after the arrival of the person.

B. Upon death of a person, a coroner or his designee shall make a reasonable search of that person for a document of gift or other information as a donor or a person who has refused to make such a donation.

C. If a document of gift or refusal to make an anatomical gift is located in accordance with this Section, and the person or decedent to whom the document is related is taken to a hospital, the document of gift or refusal shall be sent to the hospital.

D. A person shall not be subject to criminal or civil liability for failing to discharge the duties imposed by this Section but may be subject to administrative sanctions.

Acts 1991, No. 699, §1, eff. Jan. 1, 1992; Acts 2010, No. 937, §§2, 3, eff. July 1, 2010; Acts 2014, No. 390, §3.



RS 17:2356 - Revocation or amendment of the gift before death

§2356. Revocation or amendment of the gift before death

A. A person authorized to make an anatomical gift in accordance with this Part may amend or revoke the gift by a signed record or a later-executed document of gift that amends or revokes a previous gift or portion of a gift either expressly or by inconsistency.

B. A signed record in accordance with Subsection A of this Section shall be witnessed by at least two adults, one of whom is a disinterested witness, and state that it has been signed and witnessed in accordance with law.

C. An anatomical gift executed in accordance with this Part may be revoked by destruction, cancellation of the document of gift, or cancellation of the portion of the document of gift used to make the gift, with the intent to revoke.

D. Any anatomical gift made by a will may be revoked or amended in the manner provided for revocation or amendment of wills or as provided in Subsection A of this Section.

E. A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, one of whom is disinterested.

F. A person authorized to make an anatomical gift in accordance with this Section may make a gift by executing a signed document of gift or by oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

G. Subject to Subsection E of this Section, an anatomical gift by an authorized person may be amended or revoked orally or in a record by any reasonably available member of a higher ranking class. If more than one member of the class is available, the gift may be amended only if a majority of the members agree or revoked only if a majority of the members agree or are equally divided.

H. A revocation in accordance with Subsection C of this Section is effective only if before an incision has been made to remove a part from the body of the donor or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

Acts 1968, No. 651, §1. Acts 1984, No. 196, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2357 - Rights and duties of procurement organizations; others

§2357. Rights and duties of procurement organizations; others

A. When a hospital refers a person at or near death to a procurement organization, the procurement organization shall make a reasonable search of the records of the office of motor vehicles and any known donor registry to ascertain whether the person has made an anatomical gift.

B. A procurement organization shall be allowed reasonable access to information in the records of the office of motor vehicles to ascertain whether a person at or near death is a donor.

C. When a hospital refers a person at or near death to a procurement organization, the procurement organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or may be the subject of an anatomical gift for transplantation, therapy, research, or education. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the person expressed a contrary intent.

D. Unless otherwise prohibited by law, at any time after the death of a donor, the person to which a part passes in accordance with R.S. 17:2353 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

E. Unless otherwise prohibited by law, an examination in accordance with this Section may include an examination of all medical and dental records of the donor or prospective donor.

F. Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows he was emancipated, it shall conduct a reasonable search for his parents and provide them with an opportunity to revoke or amend the anatomical gift or the refusal.

G. Upon referral by a hospital in accordance with Subsection A of this Section, a procurement organization shall make a reasonable search for any person listed in R.S. 17:2354.2 having priority to make an anatomical gift on behalf of a person. If a procurement organization receives information that an anatomical gift was made, amended, or revoked, it shall promptly advise the person of all relevant information.

H. Subject to R.S. 17:2353, the rights of the person to which a part passes in accordance with this Part are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this Part, a person that accepts an anatomical gift of an entire body may allow embalming, burial, cremation, and use of remains in a funeral service. If the gift is a part, the person to which the part passes shall cause it to be removed without unnecessary mutilation prior to embalming, burial, or cremation.

I. Neither the physician who attends the decedent at death nor the physician who determines the time of the death may participate in the procedures for removing or transplanting a part from the decedent.

J. A qualified physician or technician may remove a donated part from the body of a donor.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2358 - Uniformity of application and construction

§2358. Uniformity of application and construction

In applying and construing this Part, consideration shall be given to the need to promote uniformity of the law with respect to this subject matter among states that enact it.

Acts 1968, No. 651, §1; Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2358.1 - Relation to electronic signatures in global and national commerce

§2358.1. Relation to electronic signatures in global and national commerce

This Part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 7001 of that Act, or authorize electronic delivery of any of the notices described in Section 7003(b) of that Act.

Acts 2010, No. 937, §2, eff. July 1, 2010.



RS 17:2359 - Short title

§2359. Short title

This Part may be cited as the Anatomical Gift Act.

Acts 1968, No. 651, §1.



RS 17:2501 - LOUISIANA EDUCATIONAL

CHAPTER 13. LOUISIANA EDUCATIONAL

TELEVISION AUTHORITY

§2501. Statement of purpose

A. In order to promote the use of educational and public television and radio in the state of Louisiana to further the education and cultural enrichment of its citizens, it is hereby declared to be in the public interest that the Louisiana Educational Television Authority be created within the executive department of the state government.

B. The Authority is created for the purpose of making the benefits of educational and public television and radio available to and promoting their use by inhabitants of Louisiana, and to this end it is hereby empowered and directed to survey, study and appraise the need for an overall plan for the use of television and radio facilities available for noncommercial educational and public use in the state. The Authority is empowered to act as the official agency of the state to be the licensee of the stations or channels needed to implement the purposes of this Chapter, except that it shall not be the licensee of any presently existing noncommercial educational public television and radio stations within the State of Louisiana. The Authority is specifically charged to cooperate with all presently existing noncommercial educational public television and radio stations within the State of Louisiana and with the duty of controlling and supervising the use of all other channels and frequencies reserved by the Federal Communications Commission to Louisiana for noncommercial, educational public use.

C. The authority shall have as a special mission the preservation and utilization of the French language and the promotion and development of Louisiana's French culture and heritage. To that end, the authority shall air programs in the French language and shall offer programs in the French language to the same extent as other minority programming is broadcast.

D. The other purposes of the Authority are:

(1) To lease, purchase, construct, own, operate, manage, and be the licensee of educational and public television and radio stations, production centers, and all other related equipment and facilities for the production and/or transmission of open circuit, closed circuit, and any other transmission means necessary to provide complete network coverage of educational and public television and radio in the state of Louisiana.

(2) To cooperate with all licensed educational and public television and radio stations and networks, and to cooperate with any other nonprofit corporations which are organized for the purpose of operating public television and radio stations.

(3) To acquire or assist in the acquisition of land and the planning, construction, and development of the facilities for educational and public television and radio in the state of Louisiana.

Acts 1971, No. 13, §2; Acts 1989, No. 540, §1.



RS 17:2502 - Definitions

§2502. Definitions

The term "Authority" means the Louisiana Educational Television Authority, and when used in connection with action authorized to be taken by the Authority, means the Authority acting by and through its members.

Added by Acts 1971, No. 13, §2.



RS 17:2503 - Louisiana Educational Television Authority; creation; domicile; membership; term; vacancies; quorum; staff

§2503. Louisiana Educational Television Authority; creation; domicile; membership; term; vacancies; quorum; staff

A. There is hereby created within the executive department of the State of Louisiana the Louisiana Educational Television Authority, which is hereby declared to be a body corporate and public, constituting an instrumentality of the State of Louisiana, exercising public and essential governmental functions.

B. The domicile of the Authority shall be in the City of Baton Rouge. The Authority may establish such other offices within the state as shall be deemed advisable by the Authority.

C. The power to establish policy to carry out the intent of this Chapter shall be vested in the members of the authority, which shall consist of the governor, the state superintendent of education, the president of the State Board of Elementary and Secondary Education, the chairman of the Board of Friends of Louisiana Public Broadcasting, or their designees, and those persons selected as hereinafter provided:

(1) Seven members, one member from each congressional district in the state and the remaining member or members from the state at large, shall be appointed by the governor, with the advice and consent of the Senate.

(2) One member shall be appointed by the governor from a panel of three names submitted by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(3) One member shall be appointed by the governor from a panel of three names submitted by the Board of Regents.

(4) One member shall be appointed by the governor from among the presidents, officers, or deans of the then existing private colleges or universities in Louisiana.

(5) One member shall be appointed by the governor from a panel of three names submitted by the board of directors of the Louisiana School Boards Association.

(6) One member shall be appointed by the governor from among the then active teachers of the public elementary or secondary schools in Louisiana.

(7) One member shall be appointed by the governor from a panel of three names submitted by the board of directors of the Louisiana Association of Broadcasters.

(8) One member shall be appointed by the governor from a panel of three names submitted by the board of directors of the Louisiana Council for Music and Performing Arts, Inc.

(9) One member shall be appointed by the governor from a panel of three names submitted by the secretary of the Department of Health and Hospitals.

(10) One member to be appointed by the governor from a panel of three names to be submitted by the Council for the Development of French in Louisiana.

(11) One member to be appointed by the governor from the membership of the Louisiana AFL-CIO from a panel of three names to be submitted to him by the Louisiana AFL-CIO.

D. No person appointed directly by the governor (except that person appointed under Subsection (C)(6) of this section) or nominated by any of the nominating groups or individuals shall hold any other office of profit or trust under the United States, the State of Louisiana, or any political subdivision thereof, nor shall any member of the Authority have any financial interest in any facilities with which the Authority is authorized to deal.

E. The terms of members shall be overlapping to insure that ordinarily members will be replaced every two years.

Accordingly, initial terms shall be as follows:

1) Serving initial terms of two years shall be the members appointed from the panels submitted by the Louisiana Coordinating Council for Higher Education, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Directors of the Louisiana School Boards Association, the Louisiana AFL-CIO, from the first and fifth congressional districts.

2) Serving initial terms of four years shall be the members appointed by the panels submitted by the Board of Directors of the Louisiana Association of Broadcasters, the Board of Directors of the Louisiana Council for Music and Performing Arts, the Director of the State Department of Hospitals and the members appointed from the second, fourth and sixth congressional districts.

3) Serving terms of six years shall be the members appointed from among the presidents, officers or deans of the then existing private colleges or universities in Louisiana, from among the then active teachers of the public elementary or secondary schools in Louisiana, the member from the Council for the Development of French in Louisiana and the members appointed from the third, seventh and eighth congressional districts.

Thereafter, all members shall serve terms of six years, or until their successors are duly appointed and qualified.

F. Vacancies occurring for any reason, including expiration of the term, shall be filled in the same manner as the original appointment; provided, however, that appointments to fill vacancies occurring during the term shall be for the unexpired portion of the term only.

G. Ten members shall constitute a quorum for the transaction of business.

H. The Authority shall employ a professionally qualified executive director to carry out the policies established by the Authority. The executive director shall employ such staff as is necessary to carry out the policies and directives of the Authority and to operate and administer the functions of the Authority. The compensation of the executive director shall be determined by the Authority, and he shall be in the unclassified service of the state.

Acts 1971, No. 13, §2; Acts 1990, No. 660, §1, eff. July 19, 1990; Acts 1991, No. 2, §1, eff. Jan. 13, 1992; Acts 2012, No. 803, §4.



RS 17:2504 - Meetings; rules; officers; compensation

§2504. Meetings; rules; officers; compensation

A. The Authority shall adopt rules for the transaction of its business and shall keep a record of its resolutions, transactions, findings and determinations.

B. The Authority shall meet at such times as provided by its rules, but not less than bimonthly.

C. The Authority shall elect a chairman, vice-chairman, secretary and a treasurer and such other officers as it shall determine. Officers shall serve for a term of one year, or until their successors are duly appointed and qualified.

D. Members of the Authority shall receive a per diem of twenty-five dollars for each day actually spent in the attendance at meetings of the Authority or in the performance of duties assigned by the Authority for specific projects, and shall be reimbursed for actual expenses while attending meetings and other Authority business. Such payments shall be made in accordance with state regulations.

Added by Acts 1971, No. 13, §2.



RS 17:2505 - Powers, duties and functions

§2505. Powers, duties and functions

To accomplish the purposes of this Chapter and for the general welfare of education in Louisiana, the Authority shall have the following powers, duties and functions:

1. Subject to the provisions of Subparagraphs (a), (b) and (c) of this subsection, the Authority shall have full responsibility and control over the preparation, content, coordination and programming of all programs.

(a) The State Department of Education shall have the sole responsibility for and control over the preparation, content and programming of all instructional television programs used to supplement elementary and secondary education curricula in the schools of the state and shall have priority as to scheduling of television programs during school hours.

(b) The State Department of Hospitals shall have the sole responsibility for and control over the preparation, coordination and programming of all medical instructional television programs.

(c) The State Board of Education and the Board of Supervisors of Louisiana State University, respectively, shall have the sole responsibility for and control over the coordination and programming of all instructional television programs used for granting college credits.

2. To designate the location of stations so as to utilize any presently unused channels and frequencies reserved by the Federal Communications Commission to Louisiana for noncommercial educational and public use.

3. To make rules and regulations to govern the operation of all stations licensed to the Authority and the programs televised and broadcast over such stations.

4. To own and operate television and radio stations utilizing noncommercial educational and public channels and to contract with nonprofit corporations, educational institutions and other governmental agencies for the operation of such stations.

5. To appoint a program director and an advisory board in each of the congressional districts of the state in which there is located an educational television station licensed to the Authority. The advisory board shall consist of not less than nine nor more than fifteen members. The member of the Authority for each congressional district shall serve as chairman of that district's advisory board, except that there shall be but one program director, one advisory board and one chairman for the fifth and eighth congressional districts.

6. To control programming for the entire state network and to preempt programming for all stations licensed to the Authority. The Authority shall provide in its rules for local option time for each station licensed to the Authority. Control of local programming during such local option time shall be vested in the advisory board for each station.

7. To request and to receive such state funds for public broadcasting construction and operation as may be appropriated or allocated to it, and to solicit and receive contributions, matching funds, gifts, bequests and devices from any source, including federal, state or local, public or private.

8. To enter into agreements with federal, state or local, public or private agencies, departments, institutions, firms, corporations, or persons for the production, transmission, sale, lease or purchase of public television and radio programs, and to lease antenna space on television and radio towers which are owned by or leased to the Authority.

9. To appoint advisory committees of any nature.

10. To initiate or receive for review and approval all applications for educational television and radio licenses submitted to the Federal Communications Commission for or on behalf of any public school system, junior college, institution of higher learning, or private educational institution.

11. To prescribe official state approved standards for appropriate television equipment which may be purchased by any public school, junior college, institution of higher learning, or municipal educational organization in order to insure a standard of quality and technical compatibility throughout the state.

12. To provide consultative services in all aspects of public television and radio to any agency, public or private, within the state.

13. To serve as a clearing house for information on television and radio for educational purposes.

14. The authority shall establish standards and specifications for the television equipment purchased or leased for use in any statewide television system by any public school boards, public schools, junior colleges, institutions of higher learning, and other public agencies, who shall all comply with said standards when purchasing or leasing television equipment for use in a statewide television system.

Added by Acts 1971, No. 13, §2. Amended by Acts 1972, No. 758, §1.



RS 17:2506 - Political prohibitions; Federal Communications Commission Regulations

§2506. Political prohibitions; Federal Communications Commission Regulations

No station licensed to the Authority shall be used for, nor shall any network or local programs be devoted to, the presentation of biased or one-sided aspects of partisan politics, or to advocating or opposing any present or prospective political candidacy, or to advocating or opposing any legislation currently being considered or prepared. All stations licensed to the Authority must be used in compliance with the rules and regulations of the Federal Communications Commission.

Added by Acts 1971, No. 13, §2.



RS 17:2507 - Distribution of funds

§2507. Distribution of funds

A.(1) The Louisiana Educational Television Authority, herein referred to as "the authority", shall include in its annual operating budget request to the division of administration, as a separate item, a request for certain funds to be distributed to qualified public television and radio stations not licensed to the authority.

(2) "Qualified public television and radio stations" shall mean television or radio stations certified by the Corporation for Public Broadcasting for participation in the Community Service Grant Program or its replacement program. Additionally, qualified television stations shall serve an area of the state of Louisiana which is not served by the authority, and agree to provide carriage of instructional television upon request of the authority, at such times and upon such terms and conditions specified by the authority, as it is mandated by the appropriate state educational agencies.

B. The items to be included in the annual operating budget request pursuant to Subsection A for the support of qualified television stations not licensed to the authority shall be calculated as an amount equal to seventeen and one-half percent of the funds to be derived from the state general fund for ongoing operations of the authority, and an additional amount equal to fifteen percent of the request for television stations not licensed to the authority shall be requested for the support of qualified radio stations not licensed to the authority. The base amount used for calculation of the requests for qualified television and radio stations shall not include funds requested by the authority for services beyond the scope of broadcast activities common to television and radio stations not licensed to the authority, nor shall the base amount include funds requested for expenditures on behalf of the recipient television and radio stations not licensed to the authority.

C. Funds requested by the authority for support of qualified television and radio stations shall constitute the total requests forwarded on behalf of the participating entities.

D. Upon enactment of the general appropriations bill, the authority shall identify those funds made available for distribution to qualified public television and radio stations not licensed by the authority.

E. Funds made available for qualified radio stations in state appropriation enacted in the general appropriations bill will be apportioned to qualified radio stations on the basis of their relative participation in the Community Service Grant Program or its replacement program. Participation shall be calculated using the most recent certified data available from the Corporation for Public Broadcasting, provided that each qualified radio station shall have requested inclusion in the distribution on or before July 1st of the year in which the pertinent general appropriations bill shall apply.

F. Funds made available in the general appropriations bill for qualified television stations not licensed by the authority shall be apportioned to qualified television stations not licensed by the authority on the basis of their relative participation in the Community Service Grant Program. Participation shall be calculated using the most recent certified data available from the Corporation for Public Broadcasting, provided that each qualified television station shall have requested inclusion in the distribution on or before July 1st of the year in which the pertinent general appropriations bill shall apply.

G. Certified data for the purposes of distribution shall be a percentage claim upon the Community Service Grant distribution which has been officially adopted by the governing body of the Corporation for Public Broadcasting on or before July 1st of the year in which the pertinent general appropriations bill shall apply.

H. Each qualified public television and radio station not licensed by the authority which receives funds pursuant to this Section shall maintain financial records in accordance with generally accepted accounting principles, and shall certify its eligibility to meet the foregoing criteria through submission of a statement of eligibility when requesting inclusion in the distribution to the authority.

I. Each qualified public television and radio station not licensed by the authority which receives funds pursuant to this Section shall:

(1) Provide access upon request to the legislative auditor for all matters pertaining to receipt of said funds.

(2) Cause to be conducted an annual financial audit by an independent certified public accounting firm licensed by a regulatory authority of the state of Louisiana for that purpose, which audit shall be in accordance with auditing standards.

(3) Provide the authority with a copy of the annual audit.

(4) Furnish to the authority, upon request, such other financial information as may be required by the authority.

J. Funds determined to be available for distribution to qualified public television and radio stations not licensed by the authority shall not be reported by the recipient television and radio stations not licensed to the authority to the Corporation for Public Broadcasting as non-federal financial support, or in any other manner, for the purpose of determining the future Community Service Grant share of the recipient nonauthority licensee.

Acts 1985, No. 557, §1, eff. July 12, 1985.



RS 17:2508 - Repealed by Acts 1968, No. 533, 2

§2508. Repealed by Acts 1968, No. 533, §2



RS 17:2751 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B)

CHAPTER 14. LOUISIANA SYSTEMIC INITIATIVES PROGRAM

PART I. GENERAL PROVISIONS

§2751. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2752 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2752. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2753 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

PART II. PROGRAM

§2753. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2754 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2754. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2757 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

PART III. PROGRAM ADMINISTRATION

§2757. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2758 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2758. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2759 - Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).

§2759. Repealed by Acts 2014, No. 452, §1, eff. June 4, 2014; Repealed by Acts 2014, No. 832, §8(B).



RS 17:2801 - EDUCATIONAL COOPERATIVE LAW

CHAPTER 15. EDUCATIONAL COOPERATIVE LAW

§2801. Short title

This Chapter shall be known and may be referred to by the short title: "Educational Cooperative Law."

Added by Acts 1958, No. 257, §1.



RS 17:2802 - Purpose for organization of cooperatives

§2802. Purpose for organization of cooperatives

Cooperative, nonprofit membership corporations may be organized under this Chapter for the purpose of conducting private elementary or secondary schools or educational facilities.

Added by Acts 1958, No. 257, §2.



RS 17:2803 - Definitions

§2803. Definitions

As used in this chapter:

(1) "Cooperative" means a corporation organized under this Chapter and a corporation which becomes subject to this Chapter in the manner hereinafter provided.

(2) "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to joint membership.

(3) "Person" includes any natural person, firm, association, corporation, business trust, partnership, state or political subdivision or agency thereof, or any body politic.

Added by Acts 1958, No. 257, §3.



RS 17:2804 - Powers of cooperative

§2804. Powers of cooperative

A cooperative may:

(1) Sue and be sued, in its corporate name;

(2) Have existence for a period of not more than ninety-nine years;

(3) Adopt a corporate seal and alter the same at pleasure;

(4) Plan, acquire, offer and provide all types of elementary and secondary educational services;

(5) Plan, acquire, offer and provide all types of educational facilities necessary and offer, sell and issue notes, bonds, and other evidences of indebtedness;

(6) Make loans to persons to whom educational services will be supplied by the cooperative for the purpose of, and otherwise assist such persons in, constructing, maintaining and operating educational facilities;

(7) Become a member in one or more other cooperatives or corporations or own stock therein;

(8) Construct, purchase, take, receive, lease as lessee, or otherwise acquire, and own, hold, use, equip, maintain, and operate, and sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber all types of educational facilities, including transportation facilities and any and all kinds of classes of real or personal property whatsoever, which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

(9) Purchase or otherwise acquire, and own, hold, use and exercise and sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber, franchises, rights, privileges, licenses, rights of way and easements;

(10) Borrow money and otherwise contract indebtedness, and issue notes, bonds, and other evidences of indebtedness therefor, and secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income;

(11) Construct, maintain and operate educational facilities, subject, however, to the requirements that are imposed by health and safety laws of this state;

(12) Conduct its business and exercise any or all of its powers within or without this state;

(13) Adopt, amend and repeal by-laws; and

(14) Do and perform any and all other acts and things, and have and exercise any and all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

Added by Acts 1958, No. 257, §4.



RS 17:2805 - Name of cooperative

§2805. Name of cooperative

The name of each cooperative shall include the words "Educational" and "Cooperative," and the abbreviation "Inc.,". The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "Educational" and "Cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of this Chapter.

Added by Acts 1958, No. 257, §5.



RS 17:2806 - Organizers

§2806. Organizers

Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

Added by Acts 1958, No. 257, §6.



RS 17:2807 - Articles

§2807. Articles

A. The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this Chapter. The articles shall be executed by authentic act, signed by each of the incorporators, and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The names and addresses of the persons who shall constitute its first board of directors;

(5) Its duration; and

(6) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of its business and affairs.

B. The articles of incorporation shall be submitted to the secretary of state for filing as provided in this Chapter.

C. It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate power vested in a cooperative under this Chapter.

Added by Acts 1958, No. 257, §7.



RS 17:2808 - By-laws

§2808. By-laws

The original by-laws of a cooperative shall be adopted by its board of directors. The first by-laws of a new cooperative resulting from a consolidation, or the surviving cooperative resulting from a merger or the converted corporation resulting from a conversion, as provided in this Chapter, shall be adopted by the board of directors named in articles of conversion, merger or consolidation, as the case may be. Thereafter by-laws shall be adopted, amended or repealed by its members. The by-laws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this Chapter or with its articles of incorporation.

Added by Acts 1958, No. 257, §8.



RS 17:2809 - Membership; annual meeting; special meetings; place of meeting; notice; quorum; voting

§2809. Membership; annual meeting; special meetings; place of meeting; notice; quorum; voting

A. No person who is not an incorporator shall become or remain a member of a cooperative unless such person is the parent, tutor or guardian of, or the person standing in loco parentis to, a child or children using the educational services or facilities furnished by the cooperative or a child or children who have used such facilities within the preceding two years. The by-laws may provide that any person, including an incorporator, shall cease to be a member thereof, unless a child or children of whom he is the parent, tutor or guardian, or the person standing in loco parentis, makes use of the educational services or facilities of the cooperative within a specified time after such person has become a member thereof.

B. An annual meeting of the members shall be held at such time as provided in the by-laws.

C. Special meetings of the members shall be called by the board of directors, by any three directors, by not less than ten per centum of the members, or by the president.

D. Meetings of members shall be held at such place as may be provided in the by-laws. In the absence of any such provision, all meetings shall be held in the city or town in which the principal office of the cooperative is located.

E. Except as hereinafter otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten or more than twenty-five days before the date of the meeting.

F. Five per centum of all members, present in person, shall constitute a quorum for the transaction of business at all meetings of the members, unless the by-laws prescribe the presence of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

G. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person, but, if the by-laws so provide, may also be by proxy or by mail, or both. If the by-laws provide for voting by proxy or by mail, they shall also prescribe the conditions under which proxy or mail voting shall be exercised. In any event, only members may act as proxies and no member may act as proxy for more than three members at any meeting of the members.

Added by Acts 1958, No. 257, §9.



RS 17:2810 - Board of directors

§2810. Board of directors

A. The business and affairs of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof. The by-laws shall prescribe the number of directors, their qualifications, other than those provided for in this Chapter, the manner of holding meetings of the board of directors and of the election of successors to directors who shall resign, die, or otherwise be incapable of acting. The by-laws may also provide for the removal of directors from office and for the election of their successors. Without approval of the members, directors shall not receive any salaries for their services as directors. However, directors may not be employed by the cooperative in any capacity involving compensation. The by-laws may, however, provide that a fixed fee and expenses of attendance, if any, may be allowed to each director for attendance at each meeting of the board of directors.

B. The directors of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the by-laws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next following annual meeting of the members, except as hereinafter otherwise provided. Each director shall hold office for the term for which he is elected or until his successor has been elected and qualified.

C. The by-laws may provide that, in lieu of electing the whole number of directors annually, the directors shall be divided into two classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the directors of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting. At each annual meeting after such classification a number of directors equal to the number of the class whose term expired at the time for such meeting shall be elected to hold office until the second succeeding annual meeting.

D. A majority of the board of directors shall constitute a quorum.

E. If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected as director.

F. The board of directors may exercise all of the powers of a cooperative except such as are conferred upon the members by this Chapter, or its articles of incorporation or by-laws.

Added by Acts 1958, No. 257, §10.



RS 17:2811 - Division and redivision of territory into districts

§2811. Division and redivision of territory into districts

Notwithstanding any other provision of this Chapter, or any other statute, the by-laws may provide for the division and redivision of the territory served or to be served by a cooperative into two or more districts. In such case the by-laws shall prescribe the manner in which the several districts shall function with respect to the nomination and election of directors and otherwise, and may provide for the election and powers of district delegates. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

Added by Acts 1958, No. 257, §11.



RS 17:2812 - Officers, agents and employees

§2812. Officers, agents and employees

The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of directors. No person shall continue to hold any of the above offices after he has ceased to be a director. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the by-laws.

Added by Acts 1958, No. 257, §12.



RS 17:2813 - Amendment of articles; change of location

§2813. Amendment of articles; change of location

A. A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be approved first by the board of directors and shall be submitted then to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such meeting; and

(2) Upon such approval by the members, articles of amendment shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The date of the filing of its articles of incorporation in the office of the secretary of state; and

(d) The amendment to its articles of incorporation.

(3) The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with. Such articles of amendment and affidavit shall be submitted to the secretary of state for filing as approved in this Chapter.

B. A cooperative may, without amending its articles of incorporation, upon authorization of its board of directors, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice-president under its seal attested by its secretary, in the office of the secretary of state, and also in the office of the recorder of mortgages or the clerk of court in each parish in which its articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty days after the filing of such certificate of change of principal office in the office of recorder of mortgages or clerk of court of any parish, file therein certified copies of its articles of incorporation and all amendments thereto, if the same are not already on file therein.

Added by Acts 1958, No. 257, §13.



RS 17:2814 - Consolidation of cooperatives

§2814. Consolidation of cooperatives

Any two or more cooperatives, each of which is hereinafter designated, a "consolidating cooperative," may consolidate into a new cooperative, hereinafter designated the "new cooperative," by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of each consolidating cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(b) The name of the new cooperative and address of its principal office;

(c) The names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(d) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into membership in the new cooperative and the issuance of certificates of membership in respect of such converted memberships; and

(e) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative.

(2) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating cooperative then shall be submitted to a vote of the members thereof at any annual or special meeting thereof, the notice of which shall set forth particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of each consolidating cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed by authentic act on behalf of each consolidating cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the secretary of state for filing as provided in this Chapter.

Added by Acts 1958, No. 257, §14.



RS 17:2815 - Merger of cooperatives

§2815. Merger of cooperatives

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives in the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of directors of each merging cooperative and by the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the office of the secretary of state;

(b) The name of the surviving cooperative and the address of its principal office;

(c) The names and addresses of the persons who shall constitute the first board of directors of the surviving cooperative;

(d) A statement that the merging cooperatives elect to be merged into the surviving cooperative;

(e) The terms and conditions of the merger and mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted membership; and

(f) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative.

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective cooperatives, parties to the proposed merger, then shall be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of each cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed by authentic act on behalf of each such cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this Section were duly complied with by such cooperative. Such articles of merger and affidavit shall be submitted to the secretary of state for filing as provided in this Chapter.

Added by Acts 1958, No. 257, §15.



RS 17:2816 - Effect of consolidation or merger

§2816. Effect of consolidation or merger

The effect of consolidation or merger shall be:

(1) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative which, in the case of a consolidation, shall be the new cooperative provided for in articles of consolidation, and in the case of a merger, shall be that cooperative described in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease.

(2) The new or surviving cooperative shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this Chapter, and shall possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, and all property, real and personal, application for membership, all debts due on whatever account, and all other choses in action, of each of the consolidating or merging cooperatives, and furthermore all and every interest of, or belonging to or due to, each of the cooperatives so consolidated or merged, shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of such consolidation or merger.

(3) The new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place.

(4) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger.

(5) In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

Added by Acts 1958, No. 257, §16.



RS 17:2817 - Conversion of corporations providing educational services into cooperatives

§2817. Conversion of corporations providing educational services into cooperatives

Any corporation under the laws of this state for the purpose, among others, of providing educational services and facilities, may be converted into a cooperative and become subject to this Chapter with the same effect as if originally organized under this Chapter by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a cooperative and proposed articles of conversion to give effect thereto shall be first approved by the board of directors of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of the corporation prior to its conversion into a cooperative;

(b) The address of the principal office of such corporation;

(c) The date of the filing of the articles of incorporation of such corporation in the office of the secretary of state;

(d) The statute or statutes under which such corporation was organized;

(e) The name assumed by such corporation;

(f) A statement that such corporation elects to become a cooperative, subject to this Chapter;

(g) The names and addresses of the persons who shall constitute the first board of directors of the converted corporation upon filing of the articles of conversion;

(h) The manner and basis of converting memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(i) Any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business and affairs of such corporation.

(2) The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of directors of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth all particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two-thirds of the capital stock of such corporation represented at such meeting.

(3) Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed by authentic act on behalf of such corporation by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice-president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this Section with respect to the approval of its trustees or directors and its members or stockholders of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the secretary of state for filing as provided in this Chapter. The term "articles of incorporation" as used in this Chapter shall be deemed to include the articles of conversion of a converted corporation.

Added by Acts 1958, No. 257, §17.



RS 17:2818 - Propositions submitted to members

§2818. Propositions submitted to members

Notwithstanding any other provision of this Chapter, any proposition embodied in a petition signed by not less than ten per centum of the members of a cooperative, together with any document submitted with such petition to give effect to its proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within forty-five days after the presentation of such petition, or, if the date of the next annual meeting of members falls within ninety days after such presentation, or if the petitioner so requests, at such annual meeting. The approval of the board of directors shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this Chapter. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this Chapter shall, in such cases, be modified to show compliance with the provisions of this Section.

Added by Acts 1958, No. 257, §18.



RS 17:2819 - Dissolution

§2819. Dissolution

A. A cooperative which has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators. The articles of dissolution shall be submitted to the secretary of state for filing as provided in this Chapter. The articles of dissolution shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all servitudes have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

B. A cooperative which has commenced business may dissolve voluntarily and liquidate its affairs in the following manner:

(1) The board of directors shall first recommend that the cooperative be dissolved voluntarily and thereafter the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting the notice of which shall set forth such proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members voting thereon at such meeting;

(2) Upon such approval, a certificate of election to dissolve, hereinafter designated as the "certificate" shall be executed by authentic act on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) The name of the cooperative;

(b) The address of its principal office;

(c) The names and addresses of its directors; and

(d) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative. The president or vice-president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such certificate and affidavit shall be submitted to the secretary of state for filing as provided in this Chapter.

(3) Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except in so far as may be necessary for winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) After filing of the certificate and affidavit by the secretary of state the board of directors shall immediately cause notice of the liquidation proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the parish in which the principal office of the cooperative is located;

(5) The board of directors shall have full power to liquidate and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations and liabilities, and do all other things required to liquidate its business and affairs, and after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members;

(6) When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor, and all of the remaining property and assets of the cooperative shall have been distributed pursuant to the provisions of this Section, the board of directors shall authorize the execution of articles of dissolution which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this Chapter and shall state:

(a) The name of the cooperative;

(b) The address of the principal office of the cooperative;

(c) That the cooperative has heretofore delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of his office;

(d) That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provisions have been made therefor;

(e) That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this Section; and

(f) That there are no actions or suits pending against the cooperative. The president or vice-president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this Sub-section were duly complied with. Such articles of dissolution and affidavit accompanied by proof of publication required in this Sub-section, shall be submitted to the secretary of state for filing as provided in this chapter.

Added by Acts 1958, No. 257, §19.



RS 17:2820 - Filing of documents

§2820. Filing of documents

Articles of incorporation, amendment, consolidation, merger, conversion or dissolution, as the case may be, when executed by authentic act shall be presented to the secretary of state for filing in the records of his office. If the secretary of state shall find that the articles presented conform to the requirements of this Chapter, he shall, upon the payment of the fees as in this Chapter provided, file the articles so presented in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein shall be in effect. The secretary of state immediately upon filing in his office of any articles pursuant to this Chapter shall transmit a certified copy thereof to the recorder of mortgages or clerk of court of the parish in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion or dissolution shall be located. The recorder of mortgages or clerk of court of any parish upon receipt of any such certified copy, shall file and index the same in the records of his office, but the failure of the secretary of state or of the recorder of mortgages or clerk of court of the parish to comply with the provisions of this Section shall not invalidate such articles. The provisions of this Section shall also apply to certificates of election to dissolve and affidavits of compliance executed pursuant to R.S. 17:2819B.

Added by Acts 1958, No. 257, §20.



RS 17:2821 - Use of revenues

§2821. Use of revenues

A. Revenues of a cooperative for any fiscal year shall first be used to:

(1) Defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

(2) Pay interest and principal of obligations of the cooperative coming due in such fiscal year;

(3) Finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) Provide a reasonable reserve for working capital;

(5) Provide a reserve for the payment of indebtedness of the cooperative maturing more than one year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and payments in respect thereof required to be made during the next following fiscal year; and

(6) Provide a fund for education in cooperation and for the dissemination of information concerning the services made available by the cooperative.

B. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

Added by Acts 1958, No. 257, §21.



RS 17:2822 - Sale, mortgage or lease of property

§2822. Sale, mortgage or lease of property

A cooperative may not sell, mortgage, lease or otherwise dispose of or encumber all or any substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than a majority of all of the members of the cooperative. However, notwithstanding anything herein contained, or any other provisions of law,

(1) The board of directors may sell, lease or otherwise dispose of all or a substantial portion of such property to another cooperative authorized to transact business in the state pursuant to this Chapter upon the authorization of a majority of those members of the cooperative present at a duly held meeting of the members thereof and

(2) The board of directors of the cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative to the state of Louisiana or any instrumentality or agency thereof.

Added by Acts 1958, No. 257, §22.



RS 17:2823 - Immunity of members

§2823. Immunity of members

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

Added by Acts 1958, No. 257, §23.



RS 17:2824 - Liens

§2824. Liens

Notwithstanding the provisions of any other law, upon the recordation as a mortgage on real property of any mortgage, deed of trust, or other instrument executed by a cooperative, which, by its terms creates a lien upon both real and personal property then owned or after-acquired, the lien thereof shall attach to all property of such cooperative then owned, described in such mortgage, deed of trust or other instrument and to all after-acquired property described therein immediately upon the acquisition thereof by such cooperative and the lien so created shall be superior to all claims of creditors of such cooperative and purchasers of such property and to all other liens affecting such property, except liens of prior record.

Added by Acts 1958, No. 257, §24.



RS 17:2825 - Notice; waiver

§2825. Notice; waiver

Whenever any notice is required to be given under the provisions of this Chapter or under the provisions of the articles of incorporation or by-laws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting attends such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting has not been lawfully called or convened.

Added by Acts 1958, No. 257, §25.



RS 17:2826 - Fees

§2826. Fees

Each cooperative shall pay annually, on or before the first day of October, to the department of revenue, a fee of ten dollars for each one hundred persons or fraction thereof to whom educational services are supplied within the state by it, but shall be exempt from all other excise and income taxes whatsoever.

Added by Acts 1958, No. 257, §26.



RS 17:2827 - Blue sky law inapplicable

§2827. Blue sky law inapplicable

The provisions of Part X of Chapter 2 of Title 51 shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative pursuant to this Chapter to the state of Louisiana or any agency or instrumentality thereof, or to any mortgage or deed of trust executed to secure the same. The provisions of said Part shall not apply to the issuance of membership certificates by any cooperative.

Added by Acts 1958, No. 257, §27.



RS 17:2828 - Construction

§2828. Construction

This Chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

Added by Acts 1958, No. 257, §28.



RS 17:2829 - Fidelity bonds; audits

§2829. Fidelity bonds; audits

A. No Educational Cooperative Corporation organized under the provisions of R.S. 17:2801-17:2828 shall receive any payments of funds as grants-in-aid for pupils attending non-sectarian private schools, until all officers and employees of any such educational cooperative corporation, having custody and control of funds, shall have furnished bond in favor of the educational cooperative corporations, in a sum fixed by said corporation, which bond shall not be for less than one-fourth over and above any amount that may come into the possession of said corporation, and which shall be increased or diminished accordingly. The premium on such bond shall be paid by the corporation.

B. Audits shall be made by any educational cooperative corporation of its accounts by a certified public accountant at least annually. Copies of the reports of such audits shall be furnished to the members of the educational cooperative corporation.

Added by Acts 1960, 2nd Ex.Sess., No. 4, §§1, 2.



RS 17:2830 - Employment of teachers

§2830. Employment of teachers

Any educational cooperative established pursuant to R.S. 17:2801-17:2828 is authorized and empowered to enter into contracts of employment with teachers qualified under the certification standards of the Louisiana State Board of Education and laws of Louisiana for terms of at least five years, but not more than ten years to perform teaching services and services related to teaching for the educational cooperative.

Added by Acts 1961, 2nd Ex.Sess., No. 4, §1.



RS 17:2831 - Salaries and wages

§2831. Salaries and wages

No teacher, school bus driver, school lunch worker, janitor or other school personnel shall be employed by any educational cooperative established pursuant to R.S. 17:2801-17:2828 at a salary or wage which is either less than or in excess of any minimum salary schedule or law heretofore adopted by the legislature to govern the salaries or wages of any school teachers, school bus drivers, school lunch workers, janitors or any other school personnel.

Added by Acts 1961, 2nd Ex.Sess., No. 4, §2.



RS 17:2851 - Repealed by Acts 2010, No. 500, §1.

CHAPTER 16. SEMINARS ON AMERICAN

SYSTEM OF GOVERNMENT

§2851. Repealed by Acts 2010, No. 500, §1.



RS 17:2852 - Repealed by Acts 2010, No. 500, §1.

§2852. Repealed by Acts 2010, No. 500, §1.



RS 17:2853 - Repealed by Acts 2010, No. 500, §1, eff. July 1, 2010.

§2853. Repealed by Acts 2010, No. 500, §1, eff. July 1, 2010.



RS 17:2901 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

CHAPTER 17. LOUISIANA GEOGRAPHY EDUCATION

INITIATIVE PROGRAM

PART I. GENERAL PROVISIONS

§2901. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2902 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2902. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2906 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

PART II. PROGRAM

§2906. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2907 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2907. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2911 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

PART III. PROGRAM ADMINISTRATION

§2911. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2912 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2912. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2913 - Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.

§2913. Repealed by Acts 2010, No. 743, §5, eff. July 1, 2010.



RS 17:2921 - Short title

CHAPTER 18. LOUISIANA STUDENT COLLEGE AND CAREER

READINESS ACT

§2921. Short title

This Chapter may be cited as the Louisiana Student College and Career Readiness Act.

Acts 2009, No. 257, §1, eff. July 1, 2009.



RS 17:2922 - Purpose and goal

§2922. Purpose and goal

The State Board of Elementary and Secondary Education, in consultation and collaboration with the postsecondary education management boards through the Board of Regents, shall establish state strategic initiatives to improve high school graduation rates and ensure student readiness for postsecondary education and career opportunities. Such strategies shall seamlessly connect pre-kindergarten through grade twelve education with postsecondary education and the workplace.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2923 - Applied and hybrid courses; local course development

§2923. Curriculum development and alignment

A. The State Board of Elementary and Secondary Education shall develop middle and high school curricula that are aligned with state content standards, embed twenty-first century work skills, and provide students with the opportunity to enroll in rigorous career-focused programs of study in high-demand, high-wage, high-skill career fields that are aligned with workforce demands, future employment opportunities, and regional and state economic development priorities.

B. The board shall align the curriculum for the middle grades with high school readiness standards and redesign the eighth and ninth grade curriculum to ensure that students who are unprepared for a rigorous high school curriculum can successfully complete high school graduation requirements. Such curriculum revisions shall specifically provide for strategies and targeted support to reduce the number of students leaving eighth grade underprepared for high school coursework which may include flexible scheduling, catch-up classes in mathematics and reading/language arts, student mentoring, and career exploration classes.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2924 - Applied and hybrid courses; local course development

§2924. Applied and hybrid courses; local course development

A. The State Board of Elementary and Secondary Education, in collaboration with the Board of Regents, local school boards, and teacher organizations, shall develop applied and hybrid courses that combine rigorous academic content with relevant career education that creates links between what a student does in school to what they want to do in life. Such courses may result in a credit in both the academic and the career technical course and successfully transfer to technical and community colleges and four-year postsecondary educational institutions where applicable.

B. City, parish, and other local public school boards may develop and implement applied, hybrid, and career and technical courses to meet local needs, subject to board approval. The board shall provide templates, technical assistance, and professional development to assist local school districts with course development and implementation.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2925 - Individual graduation plans

§2925. Individual graduation plans

A.(1) By the end of the eighth grade, every student, with the assistance of his parent or other legal custodian and school counselor, and for a student with an exceptionality as defined in R.S. 17:1942(B), except a student identified as gifted or talented and who has no other exceptionality, the student's Individualized Education Program team, if applicable, shall begin to develop an Individual Graduation Plan to guide the next academic year's course work and to assist the student in exploring educational and career possibilities and in making appropriate secondary and postsecondary education decisions as part of an overall postsecondary plan.

(2) By the end of the eighth grade, each student's Individual Graduation Plan, or the student's Individualized Education Plan, if applicable, shall list the required core courses to be taken through the tenth grade and shall identify the courses to be taken in the first year of high school. Students who fail to meet the standard for promotion to the ninth grade, pursuant to policies adopted by the State Board of Elementary and Secondary Education, shall have any necessary remedial courses included in their Individual Graduation Plan. The plan shall be reviewed annually and updated as necessary to identify the courses to be taken each year until all required core courses are completed.

(3) By the end of the tenth grade, each student's Individual Graduation Plan, based on the student's academic record, talents and interests, shall outline high school graduation requirements relevant to the student's chosen postsecondary goals. Each student, with the assistance of his parent or other legal custodian and school counselor shall choose the high school curriculum framework and related graduation requirements that best meet his postsecondary goals. Each student's Individual Graduation Plan, or the student's Individualized Education Plan, if applicable, shall include the recommended sequence of courses for successful completion of a standard diploma and shall be reviewed annually and updated or revised as needed.

(4) The Individual Graduation Plan shall be sufficiently flexible to allow the student to change his program of study, yet be sufficiently structured to ensure that the student will meet the high school graduation requirements for his chosen major, or the requirements of the student's Individualized Education Plan, if applicable, and be qualified for admission to a postsecondary education institution or to enter the workforce.

(5) Each student's Individual Graduation Plan shall be signed by the student, his parent or other legal custodian, and the school counselor.

B. To provide a foundation for the development of the Individual Graduation Plan, schools shall provide career awareness and exploration activities to all students in grades six through eight that create linkages between what a student does in school and what he wants to achieve in life. Such activities shall include career interest inventories and information to assist them in the career decision making process and may include job shadowing, job mentoring, and job internships.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2014, No. 643, §1; Acts 2014, No. 833, §1.



RS 17:2926 - Student guidance and counseling; training and professional development

§2926. Student guidance and counseling; training and professional development

A. The State Board of Elementary and Secondary Education shall develop a guidance and advisement policy for the middle and high school grades that local school districts can use to equip school guidance personnel with the skills and information needed to:

(1) Help students identify their goals and assist students and their parents in developing and revising individualized graduation plans.

(2) Ensure that all students receive the assistance they need to stay in school, achieve at the expected levels, and fulfill the high school graduation requirements for their chosen major.

B. The Department of Education shall provide professional development and in-service training opportunities to school guidance personnel regarding development of individual graduation plans. Such activities shall provide information relative to high-demand, high-skill, high-wage job opportunities that require a certification, or postsecondary associate or baccalaureate degree and how a combination of rigorous academic and career-technical education courses can prepare students for these fields.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2927 - Early identification of underprepared students; support and assistance

§2927. Early identification of underprepared students; support and assistance

A. The State Board of Elementary and Secondary Education shall seek to establish a culture in all schools and school systems in which failure is not an option and all students are supported to meet or exceed grade-level standards. Schools shall take steps to implement instructional strategies designed to provide students in all classes with engaging, challenging assignments based upon real-world tasks through which students are required to creatively solve problems, interpret and evaluate information, and communicate effectively.

B. The board shall develop objective criteria for schools to use in the identification of students, as early as the sixth grade, who are at risk of being underprepared for the next level of study and develop strategies to address their specific needs and provide them with the opportunity to graduate from high school and develop the skills necessary to successfully enter the workforce.

C. The Department of Education shall provide professional development and support to principals and teachers to assist them in implementing new planning and instructional strategies that will engage more students intellectually, emotionally, socially, and behaviorally in the learning process and that create learning environments in which students can see the value of the information and skills they are required to learn and are thus motivated to achieve.

D. The board shall allow schools and school districts sufficient flexibility in scheduling options and the length of the school day and year in order to provide middle and high school students with the range of programs and supports they may deem necessary to ensure that more students graduate from high school and are prepared for postsecondary education and careers.

E.(1) The board shall require all city, parish, and other local public school boards to implement existing programs that provide academic support, dual enrollment opportunities, industry-based skills training, soft skills training, work-based learning opportunities, and adult mentoring to students, as funding is available.

(2) City, parish, and other local public school boards shall identify any available funds that could be utilized to support immediate implementation of such programs, including funding provided through the minimum foundation program and other sources of local, state, federal, or private funding.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2928 - Graduation goals; responsibility; recognition for graduation rates and student academic achievement

§2928. Graduation goals; responsibility; recognition for graduation rates and student academic achievement

A.(1) The State Board of Elementary and Secondary Education shall establish improved high school graduation rates as a top educational priority, and the board and the state superintendent of education are hereby charged with the responsibility to achieve a high school graduation rate of eighty percent by the end of the 2013-2014 school year, while maintaining the integrity of the required curriculum for each major.

(2) Progress toward achieving this goal shall be made part of the board's annual performance evaluation process for the state superintendent of education.

(3) The board shall submit a written report regarding school, district, and statewide graduation rates for the prior school year, including trend data, to the Senate and House Committees on Education and to the governor not later than October first of each year.

(4) If the Senate and House Committees on Education determine that satisfactory progress toward meeting the established graduation rate goal is not being made, the committees shall jointly make recommendations to the legislature regarding additional actions they deem necessary to facilitate achievement of the stated goal.

B.(1) The State Board of Elementary and Secondary Education shall revise the school and student accountability system to recognize schools and school districts that improve their high school graduation rates and for the number of students who successfully complete programs that lead to industry-based certifications and International Baccalaureate, Advanced Placement, and dual enrollment courses.

(2) International Baccalaureate, Advanced Placement, and dual enrollment courses, and any related examinations as approved by the board, shall be given equal status and recognition by the board for purposes of determining school performance scores and letter grades.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8; Acts 2014, No. 483, §1, eff. June 5, 2014.



RS 17:2929 - Articulation and transfer of credit

§2929. Articulation and transfer of credit

Every city, parish, and other local public school board shall develop interinstitutional articulation and transfer agreements with technical colleges, community colleges, and four-year colleges and universities, in accordance with policies, rules, and regulations adopted by the Board of Regents and the State Board of Elementary and Secondary Education, that will facilitate communication, interaction, articulation, acceleration, transfer of credit, and the efficient use of faculty, equipment, and facilities.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2930 - Collaboration with business and industry; coordination with workforce needs

§2930. Collaboration with business and industry; coordination with workforce needs

A. The State Board of Elementary and Secondary Education, the Department of Education, the Board of Regents, and the postsecondary education management boards shall work with the designated representative from the Louisiana Workforce Commission to facilitate the identification of regional and state workforce needs and work-based educational and training opportunities and to ensure coordination in the delivery of career and technical education across all educational agencies and institutions.

B. Every city, parish, and other local public school board shall convene biannual public meetings with representatives of career and technical education advisory committees, local workforce investment boards, and colleges and universities in their region to discuss regional workforce needs and the educational, training, and work-based learning opportunities that should be provided to students to meet both individual and workforce needs.

C. The State Board of Elementary and Secondary Education shall expand existing programs that recruit and train individuals with experience and skills in business and industry, but with no prior teaching experience, to teach courses in the public schools in their specific area of expertise; provided that utilizing such instructional personnel does not prevent the full articulation and transfer of credit for students who complete such courses.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2931 - Rules and regulations

§2931. Rules and regulations

The State Board of Elementary and Secondary Education, in consultation with the Board of Regents and the Louisiana Workforce Commission, shall adopt rules and regulations to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 2009, No. 257, §1, eff. July 1, 2009.



RS 17:2932 - Implementation; funding

§2932. Implementation; funding

A. The provisions of this Chapter shall be implemented as expeditiously and to the maximum extent possible utilizing any and all available funding sources, as annually appropriated by the legislature.

B. The State Board of Elementary and Secondary Education shall diligently pursue the funding necessary to fully implement the provisions of this Chapter and shall develop a timeline to prioritize and provide for implementation in phases if deemed necessary.

Acts 2009, No. 257, §1, eff. July 1, 2009; Acts 2010, No. 861, §8.



RS 17:2951 - LOUISIANA FINANCIAL

CHAPTER 18. LOUISIANA FINANCIAL

ASSISTANCE COMMISSION

§2951. §§2951 to 2959 Repealed by Acts 1972, No. 404, §1.



RS 17:2971 - To 2981 Repealed by Acts 1972, No. 402, 1.

CHAPTER 18-A. LOUISIANA EDUCATION COMMISSION

FOR NEEDY CHILDREN [REPEALED]

§2971. §§2971 to 2981 Repealed by Acts 1972, No. 402, §1.



RS 17:2990.1 - Legislative policy

CHAPTER 18-B. EQUAL OPPORTUNITY EDUCATION

ASSISTANCE ACT

§2990.1. Legislative policy

The legislature of this state, in the exercise of its police and general welfare powers, declares the public policy of the state as follows:

WHEREAS, one out of every six children attending schools in Louisiana attend a nonpublic elementary or secondary school, with a total of more than 163,000 children being enrolled by their parents in nonpublic schools of this state and with the cost of their education being borne by their parents and other nonpublic sources; and

WHEREAS, the state and local school districts of the state are at present (1970-71) spending approximately $737.90 annually to educate each child enrolled in a public elementary or secondary school; and

WHEREAS, the general public of Louisiana saves approximately $119.1 million annually in public school operating costs alone as a result of students' attendance at nonpublic schools; and

WHEREAS, the public interest is best served through competition in educational opportunity offered by public and nonpublic schools, provided both meet the standards established for schools by the constitution and laws of the state; and

WHEREAS, parents with lower incomes are less well able to exercise their right to choose between sending their children to public or nonpublic schools solely because of their economic condition,

THEREFORE, it is declared to be in the interest of the citizens of Louisiana that nonpublic schools continue to serve the children of Louisiana, and further that lower income parents be afforded financial assistance in order that they may exercise their constitutional right to choose between public and nonpublic schools.

It is further recognized and declared that parents should not be deprived of their right to choose between public and nonpublic schools merely because of their economic condition.

It is further declared that financial assistance to lower income parents who choose to send their children to nonpublic schools will benefit the general welfare of the state of Louisiana and of public and nonpublic schools and enable those parents to exercise fundamental constitutional rights.

Added by Acts 1972, No. 94, §2.



RS 17:2990.2 - Definitions

§2990.2. Definitions

As used herein, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "child", "children" or "student" means any child or children between the ages of six and fifteen whose attendance at a public or private day school is required by Louisiana Revised Statutes 17:221 who attends a nonpublic school and all such children beyond the age of fifteen up to the age of eighteen actually enrolled in a nonpublic school as defined herein.

(2) "parent" or "low income parent" means the parent, tutor or other person residing within the state of Louisiana having control or charge of any child herein defined whose total annual income for the previous year did not exceed $7,500.00 or, who meets the requirements of R.S. 17:2990.3(2).

(3) "nonpublic school" means any nonprofit elementary or secondary school within the state of Louisiana or which may hereafter be established within the state of Louisiana, offering education to the children of this state in any grades from grades one through twelve, wherein a pupil may fulfill the requirements of the Compulsory School Attendance Law and is in compliance with the Civil Rights Acts of 1964.

(4) "total annual income" means the total amount actually earned in the tax year as reflected in the federal or state income tax return. If both parents earn income, both shall be considered in determining the total.

Added by Acts 1972, No. 94, §3.



RS 17:2990.3 - Assistance; tuition and income

§2990.3. Assistance; tuition and income

Financial assistance shall be given to any lower income parent who:

(1) Has a child or children in a nonpublic school and has paid a tuition to that school for the current school year in an amount in excess of $75.00 per child in grades 1 through 8, or in excess of $100.00 per child in grades 9 through 12, and

(2) Has a total income for the previous year which does not exceed $7,500.00. Provided, that any parent whose total annual income exceeds $7,500.00 shall receive the amount specified in R.S. 17:2990.5, less any amount of tax credit given by the state of Louisiana as a consequence of his children's enrollment in a nonpublic school. Provided further, that in no event shall the financial assistance exceed the amounts stated in R.S. 17:2990.5.

Added by Acts 1972, No. 94, §4.



RS 17:2990.4 - Administration; receipts and income tax returns

§2990.4. Administration; receipts and income tax returns

The superintendent of education, or a person or persons duly appointed by him, shall administer the provisions of this chapter. Said administration shall be as simplified as is possible. Assistance shall be given upon:

(1) The parent submitting a paid receipt showing payment of tuition for the current school year to a nonpublic school in excess of $75.00 per child in grades 1 through 8, or in excess of $100.00 per child in grades 9 through 12, and

(2) a copy of the parents' previous year's state and/or federal income tax return, as the superintendent of education may determine in administering this act, showing that the requirements of R.S. 17:2990.3(2) are met.

Added by Acts 1972, No. 94, §5.



RS 17:2990.5 - Reimbursement

§2990.5. Reimbursement

Upon complying with the conditions as set forth in R.S. 17:2990.4, the superintendent of education, or a person or persons duly appointed by him, shall reimburse to the parent a sum amounting to $50.00 per student in grades 1 through 8 and $75.00 per student in grades 9 through 12. This sum shall be reduced by the superintendent of education in the event it should exceed 30% of the total cost of educating a public school student in the state.

Added by Acts 1972, No. 94, §6.



RS 17:2990.6 - Short title

§2990.6. Short title

This chapter shall be known and may be cited as the Equal Opportunity Education Assistance Act.

Added by Acts 1972, No. 94, §1.



RS 17:3001 - GUIDANCE COUNSELORS AND DIRECTORS

CHAPTER 19. GUIDANCE COUNSELORS AND DIRECTORS

§3001. Declaration of policy

It is hereby declared that the welfare of the people of the state of Louisiana and future progress of our nation requires that the talents of its youth be developed to their fullest possible extent and that the waste of any student's talent, no matter what its nature, is not in the best interests of the present or future welfare of the citizens of our state.

Added by Acts 1962, No. 319, §1.



RS 17:3002 - Definition of terms

§3002. Definition of terms

A. The terms "guidance counselor," "guidance director," and "practice of school guidance counseling" for the purposes of this Chapter shall have the meaning respectively ascribed to them in this Section.

B. "Guidance counselor" is a member of the school faculty who by training and background, is qualified to engage in educational and vocational guidance. The purpose of a guidance counselor is to help students to arrive at their full potential through a process involving direct contact between the counselor and a student, parents, teachers, school administrators and/or others.

C. "Guidance director" is a member of the school faculty who functions as a guidance counselor but has the following additional responsibilities in the school system:

(1) The director aids teachers by gathering and interpreting facts which will enable the student to take advantage of the educational opportunities available and to maximize personal growth and development.

(2) The director fosters a greater understanding between teachers and parents of the emotional, social, and academic problems of the individual student as well as the potentialities and limitations of the student.

D.(1) The "practice of school guidance counseling" means the rendering, offering to render, or supervising those who render to individuals or groups of pupils within the elementary, secondary, and postsecondary schools, services involving the application of counseling procedures for learning how to solve problems and make decisions.

(2) In the practice of counseling:

(a) The counselor serves as an advocate for children within the adult structure of the school and community and has as his or her prime responsibility, services to and for the pupil, and

(b) The counselor does not include among his or her responsibilities the administration of disciplinary action, substitute teaching, or administrative clerical duties.

(3) A guidance counselor shall devote not less than two-thirds of each academic school year to the practice of school guidance counseling.

Added by Acts 1962, No. 319, §2. Amended by Acts 1976, No. 389, §1; Acts 1977, No. 334, §1; Acts 1994, 3rd Ex. Sess., No. 45, §2.



RS 17:3003 - Authorization for employment

§3003. Authorization for employment

The Louisiana State Board of Education is authorized and directed to use these funds for the purpose of providing employment for guidance counselors and directors in each parish and city school system.

Added by Acts 1962, No. 319, §3.



RS 17:3004 - Selection and responsibility

§3004. Selection and responsibility

The guidance counselors and directors shall be selected by and be responsible to the local school officials in each parish and city school system.

Added by Acts 1962, No. 319, §4.



RS 17:3005 - Elementary school guidance counselors; availability; guidelines; requirements; guidance services; work time; exceptions; reporting; funding

§3005. Elementary school guidance counselors; availability; guidelines; requirements; guidance services; work time; exceptions; reporting; funding

A. Each parish and city school board shall provide elementary school guidance counselors for all students in kindergarten through grade six in the public elementary schools in the state in accordance with guidelines as established by the State Board of Elementary and Secondary Education. Such guidelines shall require that there shall be one guidance counselor for every four hundred students.

B. Any elementary school guidance counselor employed by a parish or city school board pursuant to the provisions of this Section shall be certified as required by the state of Louisiana.

C. Such guidance counselors shall provide preventive and developmental guidance services to all public elementary school students in kindergarten through grade six in order to prepare them for middle, junior, and senior high school responsibilities and their social and physical development. In providing such guidance services, the counselors may:

(1) Aid children in academic development through the use and interpretation of test scores, improved pupil self-concept, and early identification and attention to problems that are deterrents to learning and development.

(2) Serve as consultants to teachers relative to the use of test scores and improvement of the learning environment, use of out-of-state school resources and agencies, and development of a home-school liaison.

(3) Offer services related to the identification and placement of children with handicapping conditions.

(4) Serve as a consultant to parents, in a liaison capacity, as a resource in understanding growth and development problems, and as an aid in understanding how some nonschool factors affect learning and achievement of children.

(5) Serve as a resource in decreasing discipline and other at-risk behavioral problems through an understanding of peer relations, teacher-pupil relations, social awareness, drug awareness, and others.

(6) Aid in improving school attendance and retention by implementing an early identification and prevention program for potential attendance and retention problems.

(7) Serve as a resource to parents in decreasing the incidence of juvenile delinquency by early intervention through guidance and counseling services.

(8) Consult with teachers in implementing a career development program which, at the elementary school level, includes self-awareness, job awareness, and prevocational orientation.

(9) Provide an available source for youngsters needing someone to "just listen" to their problems or concerns.

D. Guidance counselors shall spend the majority of their time on providing direct counseling related to students.

E. Nothing in Subsection A of this Section shall prohibit any parish or city school board from employing more elementary school guidance counselors than provided in Subsection A.

F. The State Board of Elementary and Secondary Education shall annually report to the legislature on the implementation and effectiveness of the program as provided in this Section.

G. The provisions of this Section shall become effective upon the provision of funds for this purpose in the Minimum Foundation Program.

Acts 1991, No. 911, §1.



RS 17:3006 - School guidance counselors; academic profiles; public high schools; required

§3006. School guidance counselors; academic profiles; public high schools; required

Each school guidance counselor employed in a public high school shall complete an academic profile for each student in the ninth grade using LA ePortal, or any other appropriate web-based student guidance system. The profile shall include but not be limited to the student's academic and personal goals, planning for college, exploring careers, participation in extracurricular activities, and other skills and interests. All information contained in the profile also shall be included in the student's individual graduation plan developed pursuant to R.S. 17:183.2 and 2925. The counselor shall involve the student and the student's parent or legal guardian in completing the student's profile and shall meet with the student and his parent or legal guardian to review and revise the profile accordingly each year that the student is enrolled in the school.

Acts 2010, No. 704, §1.



RS 17:3021 - Louisiana Student Financial Assistance Commission

CHAPTER 20. HIGHER EDUCATION ASSISTANCE

§3021. Louisiana Student Financial Assistance Commission

There is hereby created the Louisiana Student Financial Assistance Commission. Any reference to the Governor's Special Commission on Education Services in law or in any rule or regulation shall be deemed to apply to the Louisiana Student Financial Assistance Commission. The purpose of such commission is to supervise, control, direct, and administer state and federal programs to provide loans to assist persons in meeting the expenses of higher education, and state and federal scholarship programs for higher education in accordance with the provisions of this Chapter.

Acts 1978, No. 135, §2; Acts 1979, No. 349, §1; Acts 1980, No. 815, §1; Acts 1990, No. 1054, §1; Acts 1995, No. 713, §1; Acts 2003, No. 393, §1, eff. June 18, 2003.



RS 17:3022 - Membership and organization

§3022. Membership and organization

A.(1) The Louisiana Student Financial Assistance Commission, hereafter referred to as "the commission", shall be composed of twenty-one members, to consist of the executive secretary to the governor or his designee, who shall serve as ex officio chairman; the state superintendent of education, the president of the State Board of Elementary and Secondary Education, the chairpersons of the Board of Regents, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, or their designees from the other members of their respective boards; the chairperson of the Louisiana Association of Independent Colleges and Universities or his designee who shall be an administrator at or a member of a governing board of a Louisiana independent institution of higher education; five persons, who shall be qualified electors of the state, one to be selected by each of the boards of postsecondary and higher education by the membership of each of said boards and who shall serve at the pleasure of the board; one person who shall be a qualified elector of the state to be selected by the board of the Louisiana Association of Independent Colleges and Universities by the members of that board and who shall serve at the pleasure of the association; one person who shall be the owner of a fully accredited proprietary school in Louisiana, as defined by R.S. 17:3141.2, to be appointed by the governor; one person who shall be a director or employee of a state-operated postsecondary vocational-technical school to be appointed by the governor; two persons to be appointed by the governor from a list of the names of five persons submitted by the Louisiana Bankers' Association; and two student members to be selected from among the student members of the boards of postsecondary and higher education and from among the students of member institutions of the Louisiana Association of Independent Colleges and Universities as follows:

(a) One student member of the commission shall be a student member of one of the boards of postsecondary education in the state, with each of the student members of the boards serving a one-year term on the commission on a rotating basis. The order of the rotation shall be as follows:

(i) The student member of the Board of Supervisors for the University of Louisiana System.

(ii) The student member of the Board of Supervisors of Community and Technical Colleges who represents the community college division of the system.

(iii) The student member of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(iv) The student member of the Board of Supervisors of Southern University and Agricultural and Mechanical College.

(v) The student member of the Board of Supervisors of Community and Technical Colleges who represents the vocational-technical division of the system.

(b) One student member to be selected by the board of the Louisiana Association of Independent Colleges and Universities from the student bodies of its member institutions.

(2) Any designee serving as a member of the commission in place of and at the pleasure of the chairman of a higher education board and any qualified elector selected as a member by the membership of a higher education board and serving at its pleasure, may serve for a term of not in excess of three years. Such a member may be reappointed for an additional term or terms not in excess of three years for each such term. All gubernatorial appointees shall be subject to Senate confirmation.

B. The commission shall select a qualified professional director to administer the functions, responsibilities, and programs of the office of student financial assistance of the Department of Education, as provided in R.S. 36:650, as enacted by Act No. 83 of the 1977 Regular Session of the Louisiana Legislature as directed by the commission.

C. Members of the commission shall receive compensation for their services at the rate of fifty dollars per diem and shall be reimbursed for their necessary travel expenses actually incurred in the conduct of the business of the commission. The commission is limited to twelve meetings per year for which per diem may be drawn by commission members.

D. The commission shall provide for the holding of regular and special meetings. A majority of the commissioners shall constitute a quorum for the transaction of any business and, unless a greater number is required by the rules of the commission, the act of a majority of the commissioners present at any meeting shall be the act of the commission.

E. The commission shall adopt rules for the conduct of the commission and may appoint such other officers and employees as necessary and may fix their compensation and prescribe their duties.

Acts 1978, No. 135, §2; Acts 1980, No. 438, §1; Acts 1985, No. 879, §1, eff. July 23, 1985; Acts 1987, No. 84, §1; Acts 1990, No. 1054, §1; Acts 1992, No. 263, §1, eff. June 10, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2004, No. 201, §1, eff. July 1, 2004; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3023 - Powers and duties

§3023. Powers and duties

A. The Louisiana Student Financial Assistance Commission may:

(1) Guarantee the loan of money to lending agencies and/or any holders of such loans, subject to the requirement of R.S. 17:3023.4 and upon such other terms and conditions as the commission may prescribe, for persons attending or planning to attend institutions of higher education to assist them in meeting their expenses of higher education, including graduate, professional, vocational, business, or technical education.

(2)(a) Pay to the lending agencies and/or any holders of such loans the interest as prescribed in R.S. 17:3023.4, on loans made to students, as long as the student is enrolled in any institution of higher learning approved by the commission, or for not in excess of three years during which the borrower is in the active military service of the United States.

(b) When federal funds are available to refund the commission for payment of interest on student loans, periodic installment payments of principal may be delayed, and interest may accrue and may be paid during any period:

(i) Not in excess of three years during which the borrower is a member of the armed forces of the United States.

(ii) Not in excess of three years during which the borrower is in service as a volunteer under the Peace Corps Act.

(iii) Not in excess of three years during which the borrower is in service as a volunteer under Title VIII of the Economic Opportunity Act of 1964.

(3) Operate in the other capacities permitted by federal law and regulation in the Title IV student financial assistance programs administered by the commission.

(4) Reject or take or hold and administer, on behalf of the commission and for any of its purposes, real property, personal property, and monies, or any interest therein, and the income therefrom, either absolutely or in trust, for any purpose of the commission. The commission may invest its funds in any investments in which funds of the state employees retirement system may be invested pursuant to R.S. 11:517. The commission may acquire property or monies for its purposes by the acceptance of gifts, grants, appropriations, bequests, devises, or loans.

(5) Enter into such contracts, as may be desirable, with institutions of higher education, upon such terms as may be agreed upon between the commission and the institution, to provide for the administration by such institution of any loan or loan plan guaranteed by the commission, including but not limited to applications therefor and repayment thereof.

(6) Enter into contracts with any bank or other lending agency and/or any holder of such loan upon such terms as may be agreed upon between the commission and the bank or other lending agency or holder, to provide for the administration by such bank or other lending agency or holder, of any loan or loan plan guaranteed by the commission including but not limited to applications therefor and terms of repayment thereof, and to establish the conditions for payment by the commission to the bank or other lending agency and/or the holder of the guarantee on any loan. A loan shall be defaulted when the bank or other lending agency and/or holder makes application to the commission for payment on the loan stating that such loan is in default in accordance with the terms of a contract executed under this Paragraph.

(7) Sue and be sued in the name of the commission.

(8) Collect loans guaranteed by the commission on which the commission has met its guarantee obligations.

(9) Adopt rules and regulations in accordance with the provisions of the Administrative Procedure Act, not inconsistent with the provisions of this Chapter, governing the guarantee, disbursement, and/or servicing of loans made by the commission, and governing any other matters relating to the activities of the commission. Such rules and regulations shall include procedures for the denial of licenses, permits, and certificates required by the state to practice or engage in a trade, occupation, or profession to applicants and renewal applicants in default on the repayment of loans guaranteed by the commission, for the conditional issuance or renewal of such a license, permit, or certificate pending an applicant's compliance with loan repayment requirements, and for other matters necessary to implement the provisions of R.S. 37:2951.

(10) Perform such other acts as may be necessary or appropriate to carry out effectively the objects and purposes of the commission.

(11) Notwithstanding any other provisions of law, enter into agreements with the United States Department of Education and other public or private entities for any purpose related to the administration of student financial assistance programs pursuant to the Higher Education Act of 1965, 20 U.S.C. 1070 et seq., as amended or as hereafter amended.

(12) Define, for the purposes of this Chapter, the meaning of "Louisiana residency".

B. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

Acts 1978, No. 135, §2; Acts 1979, No. 349, §2; Acts 1980, No. 790, §1, eff. Aug. 1, 1980; Acts 1980, No. 815, §2; Acts 1982, No. 413, §1; Acts 1982, No. 835, §1, eff. Aug. 4, 1982; Acts 1990, No. 689, §1, eff. July 20, 1990; Acts 1995, No. 713, §1; Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3023.1 - Credit unions, savings and loan associations, schools and insurance companies as lending agencies

§3023.1. Credit unions, savings and loan associations, schools and insurance companies as lending agencies

A. Credit unions, savings and loan associations, schools and insurance companies domiciled, licensed, or registered to do business in the state of Louisiana shall be eligible as lending agencies in the same manner as banks, under the provisions of this Chapter, except as provided in this Section.

NOTE: SUBSECTIONS B, C, AND D AS THEY APPEAR BELOW WERE OMITTED FROM THE TEXT OF ACTS 1985, NO. 132, §1.

B. Notwithstanding any other provisions of law, credit unions organized under the laws of the state of Louisiana shall, pursuant to regulations of the commissioner of financial institutions, have the power to make insured loans to students who qualify for a student loan in accordance with the provisions of this Chapter or in accordance with the provisions of any federal law relating to federally insured student loan programs.

C. Savings and loan associations in Louisiana shall be empowered to make student loans guaranteed by the commission up to five percent of their assets in accordance with the provisions of any federal law relating to federally insured student loan programs.

D. Postsecondary schools in Louisiana shall be empowered to make student loans guaranteed by the commission in accordance with the provisions of the Federal Higher Education Act of 1965 as amended or as hereafter amended.

E. Insurance companies domiciled, licensed, or registered to do business and subject to examination and supervision by an agency of the state shall be empowered to make student loans guaranteed by the commission pursuant to the provisions of applicable state laws and the provisions of the Federal Higher Education Act of 1965, as amended or hereafter amended.

Acts 1983, No. 183, §1, eff. June 24, 1983; Acts 1985, No. 132, §1, eff. June 29, 1985.



RS 17:3023.2 - Repealed by Acts 1980, No. 790, 5, eff. Aug. 1, 1980; Acts 1980, No. 815, 7

§3023.2. Repealed by Acts 1980, No. 790, §5, eff. Aug. 1, 1980; Acts 1980, No. 815, §7



RS 17:3023.3 - Loan of reserve funds

§3023.3. Loan of reserve funds

The Louisiana Student Financial Assistance Commission is empowered to authorize the granting of guaranteed student loans made pursuant to the provisions of this Chapter out of reserve funds of said commission, and shall have the authority to sell or discount, or both, said loans to banks, credit unions and other authorized lending institutions, at such consideration and upon such terms as may be agreed upon by the commission.

Acts 1978, No. 135, §2; Acts 1980, No. 815, §4.



RS 17:3023.4 - Student loan guarantees

§3023.4. Student loan guarantees

A. Notwithstanding any other provisions of law, the Louisiana Student Financial Assistance Commission is hereby authorized to guarantee loans made to students attending or planning to attend institutions of higher education, including graduate, professional, vocational, business, or technical education, subject to the conditions, limitations, reinsurance provisions and in accordance with the terms and provisions of and within the amounts established by 20 U.S.C. §1071 et seq., or in accordance with the provisions of any federal law or regulations relating to student loan guarantee or insurance programs, provided that the aggregate value of all loans guaranteed and outstanding at any one time shall not exceed fifteen times the total value of funds, investments, properties, and other assets of the commission except that this guarantee may be further expanded by use of federal credit.

B. The guarantee shall be for the maximum percentage of the unpaid principal and interest of each loan permitted by the Federal Higher Education Act of 1965, as amended or as hereafter amended.

C. The interest charged on any guaranteed loans shall not exceed the maximum interest rate authorized by the Federal Higher Education Act of 1965,1 as amended or as hereafter amended.

Acts 1978, No. 135, §2; Acts 1978, No. 589, §1; Acts 1979, No. 761, §§1, 2, eff. July 20, 1979; Acts 1980, No. 790, §1, eff. Aug. 1, 1980; Acts 1980, No. 815, §5; Acts 1981, No. 378, §1, eff. July 17, 1981; Acts 1982, No. 835, §1, eff. Aug. 4, 1982; Acts 1995, No. 713, §1.

1See 20 U.S.C.A. §1001 et seq.



RS 17:3023.4.1 - Additional loans to assist students; The Louisiana PLUS Program

§3023.4.1. Additional loans to assist students; The Louisiana PLUS Program

A. In addition to student loans authorized in Section 3023.4, parents of dependent undergraduate and vocational students, and graduate students shall be eligible to borrow funds under this Section. No loan under this Section shall exceed three thousand dollars to a parent for any one dependent or to a graduate student for the fiscal year, nor shall the total outstanding loans under this Section to a parent for one dependent or to a graduate student exceed fifteen thousand dollars at any time.

B. Independent undergraduate and vocational students shall also be eligible to borrow funds under this Section.

C. The provisions of this Section shall be implemented in accordance with the terms and provisions of and within the amounts established by 20 U.S.C. §1078-2.

Added by Acts 1981, No. 378, §2, eff. July 17, 1981. Amended by Acts 1982, No. 835, §1, eff. Aug. 4, 1982.



RS 17:3023.5 - Repealed by Acts 1982, No. 835, 3, eff. Aug. 4, 1982

§3023.5. Repealed by Acts 1982, No. 835, §3, eff. Aug. 4, 1982



RS 17:3023.6 - Age does not bar loan

§3023.6. Age does not bar loan

Any person otherwise qualifying for a loan guaranteed by the Louisiana Student Financial Assistance Commission shall not be disqualified by reason of his being under the age of twenty-one and, for the purpose of applying for, receiving, and repaying such a loan, any such person, notwithstanding the provisions of any law to the contrary, shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges and obligations of a person of full age with respect thereto.

Acts 1978, No. 135, §2.



RS 17:3023.7 - Tax exemption

§3023.7. Tax exemption

All property and income of the Louisiana Student Financial Assistance Commission used exclusively for the purposes of this Chapter shall be exempt from all taxes and assessments.

Acts 1978, No. 135, §2.



RS 17:3023.8 - Examination by commissioner of financial institutions

§3023.8. Examination by commissioner of financial institutions

The Louisiana Student Financial Assistance Commission shall be subject to examination by the commissioner of financial institutions, but shall not be deemed to be a banking organization nor be required to pay a fee for any such supervision or examination. The commission shall make an annual report of its condition to the governor, the legislature, and the commissioner of financial institutions on or before June 30.

Acts 1978, No. 135, §2.



RS 17:3023.8.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3023.8.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3023.9 - Dissolution

§3023.9. Dissolution

The Louisiana Student Financial Assistance Commission shall not be dissolved until all loans guaranteed have been paid by the borrower, or if in default, by the commission, and all other student-assistance-related agreements have terminated. Thereafter, upon dissolution of the Louisiana Student Financial Assistance Commission, or upon cessation of its activities, all the property and monies of such commission shall be vested in the state of Louisiana and shall be credited to the general fund of the state.

Acts 1978, No. 135, §2; Acts 1995, No. 713, §1.



RS 17:3024 - Acceptance and use of funds

§3024. Acceptance and use of funds

The Louisiana Student Financial Assistance Commission shall accept any contributions or subsidies made to it from state funds and shall use the funds to meet administrative expenses for any of its purposes and to provide a reserve fund to guarantee loans made pursuant to the provisions of this Chapter and to pay interest on guaranteed loans, as provided by R.S. 17:3023.

Acts 1978, No. 135, §2; Acts 1995, No. 713, §1.



RS 17:3024.1 - Student loans as security for deposit of public funds

§3024.1. Student loans as security for deposit of public funds

Notes representing loans to students which are guaranteed by this commission in accordance with a contract agreement under the provisions of this Chapter, may be pledged as collateral security for deposit of public funds as required in R.S. 39:403 and R.S. 39:1221.

Acts 1978, No. 135, §2.



RS 17:3024.2 - Appropriation for guaranteed student loan program

§3024.2. Appropriation for guaranteed student loan program

The legislature shall annually appropriate sufficient funds to pay those eligible claims resulting from the guarantee of student loans by the Louisiana Student Financial Assistance Commission under this Chapter, but only to the extent that anticipated federal reinsurance or reimbursement payments pursuant to 20 U.S.C. §1071 et seq., and any other monies available to the Louisiana Student Financial Assistance Commission for such purpose are insufficient to pay such claims.

Added by Acts 1982, No. 529, §1, eff. July 22, 1982.



RS 17:3025 - Legal services; in-house counsel

§3025. Legal services; in-house counsel

A. Pursuant to the provisions of R.S. 42:261(K), the Louisiana Student Financial Assistance Commission may retain and employ counsel for the following purposes:

(1) To interpret federal statutes and regulations governing the guaranteed student loan program pursuant to Title IV of the Federal Higher Education Act of 1965, as amended.

(2) To draft and review commission policies, regulations, and forms used in the administration of the guaranteed student loan program.

(3) To file proof of claim on petitions for relief filed pursuant to the bankruptcy provisions of Title 11, U.S.C. Chapters 7 and 13 by persons holding guaranteed student loans.

(4) To classify bankruptcies with respect to collectability in accordance with federal guidelines.

(5) To represent the commission in courtroom bankruptcy proceedings and file complaints when repayment terms are unsatisfactory.

(6) To draft contracts authorized by R.S. 17:3023.

(7) To research legal questions and seek the opinion of the attorney general as necessary.

(8) To research and draft proposed changes to state statutes as mandated by the commission or by changes in federal statutes or regulations.

(9) To render such other services as are consistent with the duties of counsel as approved by the attorney general.

B. In all other legal matters the commission shall be represented by the attorney general in accordance with the provisions of R.S. 42:261.

C. The compensation of the counsel retained and employed pursuant to this Section shall be fixed and paid by the commission with the approval of the governor.

Acts 1987, No. 267, §1.



RS 17:3026 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3026. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3027 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3027. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3028 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3028. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3029 - Blank

§3029. Blank



RS 17:3030 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3030. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3031 - State student incentive grant; federal participation

§3031. State student incentive grant; federal participation

A. The Louisiana Student Financial Assistance Commission is empowered to administer the state student incentive grant program for student financial aid as provided in Title IV of the Federal Higher Education Act,1 as amended, and to prescribe appropriate rules and regulations applicable thereto. The commission is authorized to enter into contracts or agreements with the federal government for their financial participation in the program on such terms and conditions as may be agreed upon by the commission.

B. The commission is authorized to implement a program to train and further acquaint administrators of financial aid and assistance with the federal and state programs of student financial aid, pursuant to the Federal Higher Education Act as amended by Public Law 94-482.2 The commission shall design and develop this program in consultation with the statewide financial aid administrators association. The commission may provide appropriate rules and regulations in order to execute this provision. The commission is authorized to enter into contracts or agreements with the federal government for their financial participation in the program on such terms and conditions as may be agreed upon by the commission.

Acts 1978, No. 135, §2.

120 U.S.C.A. §1001 et seq.

2See 20 U.S.C.A. §1001 et seq.; 42 U.S.C.A. §§2751, 2753, 2754.



RS 17:3032 - To 3034 Blank

§3032. §§3032 to 3034 Blank



RS 17:3035 - State scholarship program for needy students; administration

§3035. State scholarship program for needy students; administration

The Louisiana Student Financial Assistance Commission is empowered to administer the state scholarship program for needy students authorized and established by Section 3023.6 of Title 17 of the Louisiana Revised Statutes of 1950 and to prescribe appropriate rules and regulations applicable thereto.

Acts 1978, No. 135, §2.



RS 17:3036 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3036. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3036.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3036.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

CHAPTER 20-A. GUARANTEE OF MEDICAL AND DENTAL

SCHOOL LOANS FOR RURAL PRACTITIONERS

§3041. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.2 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.2. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.3 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.3. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.4 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.4. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.5 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.5. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.6 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.6. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.7 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3041.7. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3041.10 - Tuition payment program for medical students; Louisiana State University Health Sciences Center; eligibility; applications; definition

CHAPTER 20-A-1. TUITION PAYMENT PROGRAM

FOR MEDICAL SCHOOL STUDENTS

§3041.10. Tuition payment program for medical students; Louisiana State University Health Sciences Center; eligibility; applications; definition

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", shall provide for and administer a tuition payment program for students who meet all of the following eligibility criteria:

(1) Are bona fide citizens and residents of the state of Louisiana.

(2) Desire to become doctors of medicine.

(3) Are acceptable for enrollment at one of the medical schools of Louisiana State University.

(4) Agree to practice the profession in a rural or medically disadvantaged area in Louisiana as determined by the Louisiana State University Health Sciences Center, acting jointly with the Tulane University School of Medicine, for at least five consecutive years after completion of their medical education and upon becoming licensed, practicing physicians.

B. The purpose of the program shall be to bring about an adequate supply of doctors of medicine who will engage in the general practice of medicine in the rural or medically disadvantaged areas of the state by inducing a sufficient number of the graduates from Louisiana State University Health Sciences Center to remain in or relocate to rural or medically disadvantaged areas of Louisiana to practice their profession, thus affording adequate medical care to the people of Louisiana in the areas where there is a shortage of medical doctors.

C. The commission, in collaboration with the Louisiana State University Health Sciences Center, shall accept and review applications for such tuition payment program and shall determine the recipients of the tuition payments; however, the number of recipients shall not exceed ten in any one year.

D. For the purposes of this Chapter, "tuition" shall mean full tuition and room and board costs.

Acts 1997, No. 281, §1; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2004, No. 894, §1.



RS 17:3041.11 - Contracts

§3041.11. Contracts

The applicant shall enter into a contract with the state of Louisiana, agreeing to the terms and conditions upon which the tuition shall be paid, and such contract shall be prepared, approved, and signed by the chairman of the commission and shall be signed by the applicant. If the applicant fails to abide by the terms of the contract, the applicant shall be responsible for full and immediate payment in an amount equal to double the amount of any tuition paid on his behalf through the program as provided in this Chapter, and the commission shall take all necessary steps to secure collection of the payment.

Acts 1997, No. 281, §1; Acts 2004, No. 894, §1.



RS 17:3041.12 - Louisiana State University Health Sciences Center; contracts

§3041.12. Louisiana State University Health Sciences Center; contracts

The commission shall enter into such contracts for students who have been admitted to the medical school, and the money obligations of such contract as made by the commission with the medical school shall be paid for out of funds to be provided in accordance with law for such purposes.

Acts 1997, No. 281, §1; Acts 1999, No. 802, §1, eff. July 2, 1999.



RS 17:3041.13 - Cancellation

§3041.13. Cancellation

The commission shall have authority to cancel any contract made between it and any applicant upon cause deemed sufficient by the commission, and the commission shall have authority to cancel such contracts which it may lawfully cancel made with any of the schools as herein provided.

Acts 1997, No. 281, §1.



RS 17:3041.14 - Funding

§3041.14. Funding

Implementation of the tuition payment program as provided in this Chapter shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 1997, No. 281, §1.



RS 17:3041.15 - Rules and regulations

§3041.15. Rules and regulations

The commission shall prescribe such rules and regulations as it deems necessary and proper to implement the provisions of this Chapter.

Acts 1997, No. 281, §1.



RS 17:3041.21 - Tuition payment program for medical students; Tulane University School of Medicine; eligibility; applications; definition

CHAPTER 20-A-2. TUITION PAYMENT PROGRAM FOR MEDICAL SCHOOL

STUDENTS-TULANE UNIVERSITY SCHOOL OF MEDICINE

§3041.21. Tuition payment program for medical students; Tulane University School of Medicine; eligibility; applications; definition

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", shall provide for and administer a tuition payment program for students who meet all of the following eligibility criteria:

(1) Are bona fide citizens and residents of the state of Louisiana.

(2) Desire to become doctors of medicine.

(3) Are acceptable for enrollment at the Tulane University School of Medicine.

(4) Agree to practice the profession in a rural or medically disadvantaged area in Louisiana as determined as provided in R.S. 17:3041.10(A)(4) for at least five consecutive years after completion of their medical education and upon becoming licensed, practicing physicians.

B. The purpose of the program shall be to bring about an adequate supply of doctors of medicine who will engage in the general practice of medicine in the rural or medically disadvantaged areas of the state by inducing a sufficient number of the graduates from the Tulane University School of Medicine to remain in or relocate to rural or medically disadvantaged areas of Louisiana to practice their profession, thus affording adequate medical care to the people of Louisiana in the areas where there is a shortage of medical doctors.

C. The commission, in collaboration with the Tulane University School of Medicine, shall accept and review applications for such tuition payment program and shall determine the recipients of the tuition payments; however, the number of recipients shall not exceed five in any one year.

D. For the purposes of the program, "tuition" shall mean full tuition and room and board costs in an amount to be determined by the commission to equal the amounts paid for students participating in the tuition payment program as provided in R.S. 17:3041.10 through 3041.15.

Acts 2004, No. 894, §1.



RS 17:3041.22 - Contracts

§3041.22. Contracts

The applicant shall enter into a contract with the state of Louisiana, agreeing to the terms and conditions upon which the tuition shall be paid, and such contract shall be prepared, approved, and signed by the chairman of the commission and shall be signed by the applicant. If the applicant fails to abide by the terms of the contract, the applicant shall be responsible for full and immediate payment in an amount equal to double the amount of any tuition paid on his behalf through the program, and the commission shall take all necessary steps to secure collection of the payment.

Acts 2004, No. 894, §1.



RS 17:3041.23 - Tulane University School of Medicine; contracts

§3041.23. Tulane University School of Medicine; contracts

The commission shall enter into such contracts for students who have been admitted to the medical school, and the money obligations of any such contract as made by the commission with the medical school shall be paid for out of funds to be provided in accordance with law for such purposes.

Acts 2004, No. 894, §1.



RS 17:3041.24 - Cancellation

§3041.24. Cancellation

The commission shall have authority to cancel any contract made between it and any applicant upon cause deemed sufficient by the commission, and the commission shall have authority to cancel such contracts which it may lawfully cancel made with the Tulane University School of Medicine and any of the schools as herein provided.

Acts 2004, No. 894, §1.



RS 17:3041.25 - Funding

§3041.25. Funding

Implementation of the program shall be subject to the appropriation of funds by the legislature for this purpose.

Acts 2004, No. 894, §1.



RS 17:3041.26 - Rules and regulations

§3041.26. Rules and regulations

The commission shall prescribe such rules and regulations as it deems necessary and proper to implement the provisions of this Chapter.

Acts 2004, No. 894, §1.



RS 17:3042 - Legislative findings; purpose

CHAPTER 20-B. LOUISIANA TAYLOR OPPORTUNITY PROGRAM

FOR STUDENTS-TEACHERS

§3042. Legislative findings; purpose

A. The legislature finds that there is a critical shortage of teachers in the state and it is the intent of the legislature to fund an adequate supply of teachers with demonstrated academic ability. The legislature further finds that funding such a supply of teachers is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to engage in a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain degrees from higher education institutions which will qualify them to become certified classroom teachers within the state. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable teachers by inducing a sufficient number of the outstanding graduates of the colleges of this state to remain in Louisiana to practice teaching in the classroom, thus affording adequate, quality education to the people of Louisiana.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1991, No. 817, §1, eff. July 23, 1991; Acts 1997, No. 476, §1; Acts 2008, No. 652, §4, eff. July 1, 2008.



RS 17:3042.1 - Loans for students enrolled in colleges or universities to prepare to teach

§3042.1. Loans for students enrolled in colleges or universities to prepare to teach

A.(1) In addition to all other powers and duties of the Louisiana Student Financial Assistance Commission, the commission may make loans to a student who meets all of the following requirements:

(a) Is a bona fide citizen and resident of the state.

(b) Desires to become a teacher and has been accepted to enroll in a public or independent college or university in this state.

(c) Has a composite score on the American College Test or the Scholastic Aptitude Test which is, or is the equivalent to, a twenty-three on the 1990 version of the American College Test, or an equivalent concordant value on any subsequent version of such test or on the Scholastic Aptitude Test.

(d) Has a cumulative high school grade point average of at least a 3.25 on a 4.0 scale.

(e) Has successfully completed high school course work which constitutes a core curriculum and meets standards for admission to the eligible college or university. The core curriculum and the eligible college or university shall be as provided in R.S. 17:3048.1(A)(1).

(f) Meets such other qualifications as the commission may prescribe by rule.

(2) The commission also may make loans to a student who meets the requirements of any one of the following Subparagraphs:

(a) Meets the requirements of Subparagraphs (1)(a) and (b) of this Subsection, has successfully completed not less than forty-eight credit hours of academic course work from an accredited college or university, has a cumulative grade point average on such course work of at least 3.00 calculated on a 4.00 scale, and meets such other qualifications as the commission may prescribe by rule.

(b) Meets the requirements of Subparagraphs (1)(a) and (b) of this Subsection, has a baccalaureate degree from an accredited college or university, has a cumulative undergraduate grade point average of at least 3.00 calculated on a 4.00 scale, and meets such other qualifications as the commission may prescribe by rule.

(c) Meets the requirements of Subparagraphs (1)(a) and (b) of this Subsection, has at least a master's degree from an accredited college or university, and meets such other qualifications as the commission may prescribe by rule.

B. The authority of the commission to make loans to persons eligible as provided in this Chapter shall be exercised in accordance with and be subject to the provisions of this Chapter.

C. The commission may make a loan to a student whom it deems to be qualified, upon such terms and conditions as the commission may impose in accordance with the provisions of this Chapter, provided the student intends to acquire a degree from a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads to a degree in education or intends to pursue an alternative program which leads to regular certification as a teacher as provided by the State Board of Elementary and Secondary Education.

D. Any student to whom the commission has made a loan shall be required to maintain a cumulative college grade point average of at least 3.0 on a 4.0 scale at the conclusion of each academic year and to enter a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads either to a degree in education or to regular certification as a teacher as soon as the student has earned sufficient credits to do so. If at any time a student who is receiving a loan fails to maintain the cumulative grade point average required by this Chapter for continued eligibility for this program or is placed on academic probation by the college or university he attends, he shall be ineligible for additional loans under this Chapter. The commission may resume making loans as provided in this Chapter when and if a student regains the cumulative grade point average required by this Chapter for continuing eligibility and is no longer on academic probation, provided that the period of ineligibility did not persist for more than two years from the date of loss of eligibility. The commission, by rule, may provide that a loan made to a student who leaves school for reasons specified by rule may be continued at the discretion of the commission.

E. It shall be the duty of the Louisiana Student Financial Assistance Commission, hereinafter referred to in this Chapter as "the commission", to:

(1) Accept and review each application for such a loan;

(2) To make careful and full investigation of the qualifications of each applicant; and

(3) To determine his or her eligibility to become the recipient of such a loan and to continue to be eligible for such loan.

F. The commission may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981. Amended by Acts 1982, No. 401, §1, eff. July 20, 1982; Acts 1984, No. 282, §1, eff. July 1, 1984; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1989, No. 476, §1; Acts 1991, No. 817, §1, eff. July 23, 1991; Acts 1997, No. 476, §1; Acts 1998, 1st Ex. Sess., No. 165, §1, eff. May 7, 1998.



RS 17:3042.2 - Amount; requirements

§3042.2. Amount; requirements

A.(1) A loan may be made by the commission pursuant to this Chapter for not in excess of four thousand dollars per undergraduate year for up to eight semesters or the equivalent of eight semesters at schools operating on a different schedule for any approved applicant who intends to acquire a degree in education from a program approved by the State Board of Elementary and Secondary Education as provided in R.S. 17:3042.1(C), provided such loan is used to defray the tuition and other expenses of any such applicant at a public or commission-approved independent college or university in Louisiana.

(2) A loan may be made by the commission pursuant to this Chapter for not in excess of six thousand dollars per undergraduate year for up to eight semesters or the equivalent of eight semesters at schools operating on a different schedule for any approved applicant who intends to acquire a degree in either the area of mathematics or chemistry and who intends to pursue an alternative program which leads to regular certification as a teacher as provided in R.S. 17:3042.1(C), provided such loan is used to defray the tuition and other expenses of any such applicant at a public or commission-approved independent college or university in Louisiana.

B. A loan made under the provisions of this Chapter to any applicant shall not exceed the amount provided in this Chapter, and shall be under such terms and conditions as may be provided under rules and regulations of the commission.

C. A student for whom a loan is made by the commission pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the commission. Notwithstanding the foregoing, the commission shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession as a classroom teacher in the elementary or secondary schools of the state. One year's funding of the loan together with the interest thereon shall be forgiven by the commission for the applicant for each year of practicing his profession in any elementary or secondary school in Louisiana.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981. Amended by Acts 1983, No. 354, §1; Acts 1984, No. 282, §1, eff. July 1, 1984; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1988, No. 116, §1; Acts 1991, No. 817, §1, eff. July 23, 1991; Acts 1997, No. 476, §1.



RS 17:3042.3 - Contract required; cancellation

§3042.3. Contract required; cancellation

A. Before the commission makes a loan for an applicant, the applicant shall enter into a contract with the Louisiana Student Financial Assistance Commission, agreeing to the terms and conditions upon which the loan shall be made, which said contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the attorney general and shall be signed by such officer or employee of the commission as the commission shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the commission has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the commission, the remaining amount of the loan paid to the applicant which the commission has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the commission and the applicant and the commission shall take all necessary steps to secure collection.

C. The commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the commission.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986.



RS 17:3042.4 - Colleges and universities; contracts; cancellation

§3042.4. Colleges and universities; contracts; cancellation

A. The commission may make inquiry of the colleges and universities of Louisiana, make such arrangements and enter into such contracts or agreements with institutions of higher education in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the commission and the institution to provide for the administration by the institution of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof. Such contracts and agreements shall be approved by the attorney general.

B. The commission shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the colleges or universities as herein provided.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981. Amended by Acts 1982, No. 401, §1, eff. July 20, 1982; Acts 1984, No. 282, §1, eff. July 1, 1984; Acts 1986, No. 583, §1, eff. July 2, 1986.



RS 17:3042.5 - Funding

§3042.5. Funding

The commission may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986; Acts 1992, No. 984, §6.



RS 17:3042.6 - Reports

§3042.6. Reports

The commission shall make an annual report to the legislature of its activities under the provisions of this Chapter.

Added by Acts 1981, No. 934, §1, eff. Aug. 2, 1981; Acts 1986, No. 583, §1, eff. July 2, 1986.



RS 17:3042.7 - Louisiana Teacher Corps

§3042.7. Louisiana Teacher Corps

A. A student for whom a loan is made pursuant to this Chapter and under the provisions of this Section shall, upon graduation and acceptance of a teaching position pursuant to this Section, be a member of the Louisiana Teacher Corps.

B.(1) Notwithstanding any other provision of this Chapter, the commission shall forgive any loan made to an applicant in return for services rendered by the applicant by practicing his profession as a classroom teacher in an elementary or secondary school which is located in an economically disadvantaged region of the state as shall be defined by the State Board of Elementary and Secondary Education. Two year's funding of the loan together with the interest thereon shall be forgiven by the commission for the applicant for each year of practicing his profession in an elementary or secondary school in an economically disadvantaged region of Louisiana.

(2) Applicants for this program shall meet all the requirements of this Chapter.

C. The provisions of this Section shall be implemented beginning with the 1993-1994 school year and thereafter.

Acts 1992, No. 507, §1.



RS 17:3042.8 - Repealed by Acts 2003, No. 560, §4, eff. June 27, 2003, and Acts 2003, No. 1195, §5, eff. July 3, 2003.

§3042.8. Repealed by Acts 2003, No. 560, §4, eff. June 27, 2003, and Acts 2003, No. 1195, §5, eff. July 3, 2003.



RS 17:3042.11 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

CHAPTER 20-B-1. TEACHERS EDUCATION TRUST FUND

INCENTIVE PROGRAM

§3042.11. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 17:3042.12 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.12. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.13 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.13. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.14 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.14. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.21 - Repealed by Acts 1997, No. 1116, 2.

§3042.21. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.22 - Repealed by Acts 1997, No. 1116, 2.

§3042.22. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.23 - Repealed by Acts 1997, No. 1116, 2.

§3042.23. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.24 - Repealed by Acts 1997, No. 1116, 2.

§3042.24. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.25 - Repealed by Acts 1997, No. 1116, 2.

§3042.25. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.26 - Repealed by Acts 1997, No. 1116, 2.

§3042.26. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.27 - Repealed by Acts 1997, No. 1116, 2.

§3042.27. Repealed by Acts 1997, No. 1116, §2.



RS 17:3042.31 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

CHAPTER 20-B-3. LOUISIANA HONORS

SCHOLARSHIP PROGRAM

§3042.31. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.32 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.32. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.33 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.33. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.34 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.34. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.35 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.35. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.36 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3042.36. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3042.41 - BIENVILLE PARISH SCHOOL

CHAPTER 20-B-4. BIENVILLE PARISH SCHOOL

BOARD LOAN PROGRAM FOR TEACHER PREPARATION

§3042.41. Legislative findings; purpose

A. The legislature finds that there is a critical shortage of teachers in the state and it is the intent of the legislature to provide for an adequate supply of teachers with demonstrated academic ability. The legislature further finds that funding such a supply of teachers is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to provide for a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain degrees from higher education institutions which will qualify them to become certified classroom teachers. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable teachers in areas of teacher shortage by inducing a sufficient number of the outstanding graduates of the colleges of this state to remain in Louisiana to practice teaching in the classrooms of Bienville Parish, thus affording adequate, quality education to the people of this parish which has a need for teachers.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.42 - Loans for students enrolled in colleges or universities to prepare to teach; Bienville Parish School Board; authority

§3042.42. Loans for students enrolled in colleges or universities to prepare to teach; Bienville Parish School Board; authority

A. The Bienville Parish School Board, hereinafter referred to as "the board", may, with the use of board funds, make loans to a student who meets all of the following requirements:

(1) Is a bona fide citizen and resident of the state and is domiciled in Bienville Parish.

(2) Desires to become a teacher and has been accepted to enroll in a public college or university in this state.

(3) Has a composite score on the American College Test or the Scholastic Aptitude Test which is, or is the equivalent to, a nineteen on the 1990 version of the American College Test, or an equivalent concordant value on any subsequent version of such test.

(4) Meets such other qualifications as the board may prescribe by rule.

B. The board may make a loan to a student who it deems to be qualified, upon such terms and conditions as the board may impose in accordance with the provisions of this Chapter, provided the student intends to acquire a degree from a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads to a degree in education or intends to pursue an alternative program which leads to regular certification as a teacher as provided by the State Board of Elementary and Secondary Education. Additionally, the student shall be pursuing certification in an area in which there is a shortage of qualified teachers as determined by the school board after conducting a duly advertised public hearing.

C. Any student to whom the board has made a loan shall be required to maintain a cumulative college grade point average of at least 3.0 on a 4.0 scale and to enter a program approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:7.2 which leads either to a degree in education or to regular certification as a teacher as soon as the student has earned sufficient credits to do so.

D. It shall be the duty of the board to do all of the following:

(1) Accept and review each application for such a loan.

(2) Make careful and full investigation of the qualifications of each applicant.

(3) Determine the eligibility of the applicant to become the recipient of such a loan and to continue to be eligible for such loan.

E. The board may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter which shall include and provide for an open and competitive process for determining loan recipients.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.43 - Amount; requirements

§3042.43. Amount; requirements

A. A loan may be made by the board pursuant to this Chapter for an amount not in excess of two thousand dollars per undergraduate year or a total of eight thousand dollars for any approved applicant, provided such loan is used to defray the tuition and other expenses of any such applicant at a public college or university in Louisiana.

B. A student for whom a loan is made by the board pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the board. Notwithstanding the foregoing, the board shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession as a classroom teacher in any public elementary or secondary school in Bienville Parish in an area of critical shortage as designated in writing by the board. One year's funding of the loan together with the interest thereon shall be forgiven by the board for the applicant for each two years of practicing his profession in any elementary or secondary school in Bienville Parish as provided in this Subsection.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.44 - Contract required; cancellation

§3042.44. Contract required; cancellation

A. Before the board makes a loan for an applicant, the applicant shall enter into a contract with the board, agreeing to the terms and conditions upon which the loan shall be made, which said contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the board and shall be signed by such officer or employee of the board as the board shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the board has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the board, the remaining amount of the loan paid to the applicant which the board has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the board and the applicant and the board shall take all necessary steps to secure collection.

C. The board is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the board.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.45 - Colleges and universities; contracts; cancellation

§3042.45. Colleges and universities; contracts; cancellation

A. The board may make inquiry of the colleges and universities of Louisiana, make such arrangements, and enter into such contracts or agreements with institutions of higher education in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the board and the institution to provide for the administration by the institution of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof.

B. The board shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the colleges or universities as herein provided.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.46 - Funding

§3042.46. Funding

The board may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.47 - Board resolution; public hearing

§3042.47. Board resolution; public hearing

If the board determines to establish a loan program as provided in this Chapter, it shall do so by appropriate resolution. Prior to adopting such resolution, the board shall conduct a public hearing on the issue of establishing the program which shall have been advertised in the official journal of the board at least once and which shall be held at least fifteen days prior to the adoption of the resolution.

Acts 1997, No. 425, §1, eff. June 22, 1997.



RS 17:3042.51 - Legislative findings; purpose

CHAPTER 20-B-5. GUARANTEE OF NURSING SCHOOL LOANS

FOR CERTAIN NURSING STUDENTS

§3042.51. Legislative findings; purpose

A. The legislature finds that there is a critical shortage of nurses in the state and it is the intent of the legislature to provide for an adequate supply of nurses who will practice nursing in the state of Louisiana. The legislature further finds that funding such a supply of nurses is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to provide for a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain degrees or diplomas from postsecondary education institutions which will qualify them to become licensed practical nurses, registered nurses, or nurse faculty. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable licensed practical nurses, registered nurses, and nurse faculty by inducing a sufficient number of the graduates of the colleges, universities, and nursing schools of this state to remain in Louisiana to practice or teach nursing, thus affording adequate, quality nursing care to the people of the state.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.52 - Loans for certain nursing students; Louisiana Student Financial Assistance Commission; authority

§3042.52. Loans for certain nursing students; Louisiana Student Financial Assistance Commission; authority

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", may with the use of funds appropriated for such purpose, make loans to a student who meets all of the requirements in Paragraph (1) of this Subsection and any one of the requirements in Paragraph (2) of this Subsection:

(1)(a) Is a bona fide citizen and resident of the state. However, first priority shall be given to students who have been residents of the state for at least two years.

(b) Meets such other qualifications as the commission may prescribe by rule.

(2)(a) Desires to become a licensed practical nurse and has been accepted to enroll in a nursing program in this state approved by the Louisiana State Board of Practical Nurse Examiners.

(b) Desires to become a registered nurse and has been accepted to enroll in a nursing program in this state approved by the Louisiana State Board of Nursing.

(c) Desires to become qualified to teach nursing and has been accepted to enroll in a master of science in nursing program in this state approved by the Louisiana State Board of Nursing.

B. The commission may make a loan to a student who it deems to be qualified, upon such terms and conditions as the commission may impose in accordance with the provisions of this Chapter, provided the student intends to acquire a degree or diploma from a program approved by the Louisiana State Board of Nursing or the Louisiana State Board of Practical Nurse Examiners which leads to a degree or diploma in licensed practical nursing or registered nursing or leads to a degree which qualifies such individual to teach nursing.

C. Any student to whom the commission has made a loan shall be required to maintain all requirements set forth by the college, university, or nursing school such student is attending.

D. It shall be the duty of the commission to do all of the following:

(1) Accept and review each application for such a loan.

(2) Make careful and full investigation of the qualifications of each applicant.

(3) Determine the eligibility of the applicant to become the recipient of such a loan and to continue to be eligible for such loan.

E. The commission may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter which shall include and provide for an open and competitive process for determining loan recipients.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.53 - Amount; requirements

§3042.53. Amount; requirements

A. A loan may be made by the commission pursuant to this Chapter for not in excess of the actual tuition charges per postsecondary year, provided such loan is used to defray the tuition of any such applicant at a college, university, or school of nursing.

B. A student for whom a loan is made by the commission pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the commission. Notwithstanding the foregoing, the commission shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession full time as a nurse or nurse faculty member in the state of Louisiana. One year's funding of the loan together with the interest thereon shall be forgiven by the commission for the applicant for each year of practicing as a licensed practical nurse, registered nurse, or nurse faculty in the state of Louisiana as provided in this Subsection.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.54 - Contract required; cancellation

§3042.54. Contract required; cancellation

A. Before the commission makes a loan for an applicant, the applicant shall enter into a contract with the commission, agreeing to the terms and conditions upon which the loan shall be made, which said contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the commission and shall be signed by such officer or employee of the commission as the commission shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the commission has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the commission, the remaining amount of the loan paid to the applicant which the commission has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the commission and the applicant and the commission shall take all necessary steps to secure collection.

C. The commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the commission.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.55 - Colleges, universities, and nursing schools; contracts; cancellation

§3042.55. Colleges, universities, and nursing schools; contracts; cancellation

A. The commission may make inquiry of the colleges, universities, and nursing schools of Louisiana, make such arrangements and enter into such contracts or agreements with institutions of postsecondary education and nursing schools in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the commission and the institution or school to provide for the administration by the institution of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof.

B. The commission shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the colleges or universities as herein provided.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.56 - Funding

§3042.56. Funding

The commission may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Acts 2003, No. 885, §1, eff. July 1, 2003.



RS 17:3042.61 - Legislative findings; purpose; definitions

CHAPTER 20-B-6. VETERINARY SCHOOL LOANS

FOR CERTAIN VETERINARY STUDENTS

§3042.61. Legislative findings; purpose; definitions

A. The legislature finds that there is a critical shortage of food animal veterinarians in the state, and it is the intent of the legislature to provide for an adequate supply of veterinarians who will practice food animal veterinary medicine in the state of Louisiana. The legislature further finds that funding such a supply of food animal veterinarians is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to provide for a cooperative endeavor to effectuate such purpose.

B. It is the purpose and intent of this Chapter to provide for loans to eligible applicants who will obtain doctor of veterinary medicine degrees from schools of veterinary medicine which will qualify them to become food animal veterinarians. Additionally, the purpose of such loans shall be to bring about an adequate supply of capable food animal veterinarians by inducing a sufficient number of the graduates of the schools of veterinary medicine of this state to remain in Louisiana to practice food animal veterinary medicine.

C. For the purposes of this Chapter, a school of veterinary medicine shall be defined as any veterinary college or division of a university or college in Louisiana that offers the degree of doctor of veterinary medicine or its equivalent and that conforms to the standards required for accreditation by the American Veterinary Medical Association and approved by the Louisiana Board of Veterinary Medicine.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.62 - Loans for certain veterinary students; Louisiana Student Financial Assistance Commission; authority

§3042.62. Loans for certain veterinary students; Louisiana Student Financial Assistance Commission; authority

A. The Louisiana Student Financial Assistance Commission, hereinafter referred to as "the commission", may use funds appropriated for or otherwise available to the commission for such purpose to make loans to not more than four students each year who each meet all of the following eligibility criteria:

(1) Is a bona fide citizen and resident of the state. However, first priority shall be given to students who have been residents of the state for at least two years.

(2) Has been accepted to enroll in a school of veterinary medicine.

(3) Intends to acquire a doctor of veterinary medicine degree from a school of veterinary medicine.

(4) Intends to practice as a food animal veterinarian in the state of Louisiana.

(5) Meets such other qualifications as the commission may prescribe by rule.

B. The commission may make a loan to a student who it deems to be qualified, upon such terms and conditions as the commission may impose in accordance with the provisions of this Chapter.

C. Any student to whom the commission has made a loan shall be required to maintain all requirements set forth by the school of veterinary medicine such student is attending.

D. It shall be the duty of the commission to do all of the following:

(1) Accept and review each application for such a loan.

(2) Make careful and full investigation of the qualifications of each applicant.

(3) Determine the eligibility of the applicant to become the recipient of such a loan and to continue to be eligible for such loan.

E. The commission may prescribe such rules and regulations as it deems necessary and proper to carry out the purposes of this Chapter which shall include and provide for an open and competitive process for determining loan recipients.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.63 - Amount; requirements

§3042.63. Amount; requirements

A. A loan may be made by the commission pursuant to this Chapter for not in excess of the amount of actual tuition charges to be paid by the student to a school of veterinary medicine, provided such loan is used to defray the tuition of any such applicant at a school of veterinary medicine. Such a loan shall be made at such time, in such amounts, and in such increments as the commission shall determine and as shall be provided in the contract with the applicant as provided in this Chapter.

B. A student for whom a loan is made by the commission pursuant to the provisions of this Chapter shall be required to repay the full amount of the loan and interest thereon to the commission. Notwithstanding the foregoing, the commission shall forgive such a loan to the applicant in return for services rendered by the applicant by practicing his or her profession full time as a food animal veterinarian in the state of Louisiana. A portion of the loan equal to a year's tuition charges together with the interest thereon shall be forgiven for the student by the commission for each year the student practices as a food animal veterinarian in the state of Louisiana as provided in this Subsection.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.64 - Contract required; cancellation

§3042.64. Contract required; cancellation

A. Before the commission makes a loan for an applicant, the applicant shall enter into a contract with the commission, agreeing to the terms and conditions upon which the loan shall be made, which contract shall include such terms and provisions as will carry out the full purpose and intent of this Chapter. The form for the contract shall be prepared and approved by the commission, shall be signed by such officer or employee of the commission as the commission shall designate, and shall be signed by the applicant.

B.(1) The obligation of the applicant to repay a loan pursuant to the provisions of this Chapter shall remain in effect until the applicant has repaid the loan and the interest thereon as provided in this Chapter or the commission has forgiven the loan, all in accordance with the terms of the contract with the applicant for the loan.

(2) Upon breach of any terms of the contract by the applicant, or for any cause deemed sufficient by the commission, the remaining amount of the loan paid to the applicant which the commission has not forgiven in return for service shall become due and payable by the applicant in accordance with the terms of the contract between the commission and the applicant, and the commission shall take all necessary steps to secure collection, up to and including referral to the attorney general for collection.

(3) The attorney general shall be responsible for collection of any balance due to the state from a participant for breach of a contract as required by this Section.

C. The commission is hereby vested with full and complete authority and power to sue in its own name any applicant for any balance due on a loan made by the commission.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.65 - Schools of veterinary medicine; contracts; cancellation

§3042.65. Schools of veterinary medicine; contracts; cancellation

A. The commission may make inquiry of the schools of veterinary medicine of Louisiana and may make such arrangements and enter into such contracts or agreements with schools of veterinary medicine in the state as shall be appropriate to carry out the provisions of this Chapter. Such contracts and agreements shall include such provisions as shall be agreed upon by the commission and the school to provide for the administration by the school of loans made pursuant to the provisions of this Chapter, including applications therefor and repayment thereof.

B. The commission shall have authority to cancel such contracts and agreements, which it may lawfully cancel, made with any of the schools of veterinary medicine as herein provided.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3042.66 - Funding

§3042.66. Funding

The commission may receive and accept funds from public and private sources to meet administrative and other expenses of the implementation of this Chapter.

Acts 2004, No. 809, §1, eff. July 12, 2004.



RS 17:3043 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

CHAPTER 20-C. TUITION ASSISTANCE GRANTS PROGRAM

§3043. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3043.1 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3043.1. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3043.2 - Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.

§3043.2. Repealed by Acts 2003, No. 393, §3, eff. June 18, 2003.



RS 17:3044.1 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

CHAPTER 20-D. MINORITY HEALTH PROFESSIONS

EDUCATION FOUNDATION

§3044.1. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.2 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.2. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.3 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.3. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.4 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.4. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3044.5 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3044.5. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3045 - Purpose

CHAPTER 20-E. LOUISIANA OPPORTUNITY LOAN PROGRAM

§3045. Purpose

It is the purpose of this Chapter to assist middle income students in meeting the rising costs of higher education and thereby increase the educational opportunities of such students by providing low interest rate student loans to assist Louisiana students in furthering their higher education goals.

Acts 1991, No. 799, §1, eff. July 22, 1991.



RS 17:3045.1 - Louisiana Opportunity Loan Program; creation; management

§3045.1. Louisiana Opportunity Loan Program; creation; management

A. There is hereby created the Louisiana Opportunity Loan Program to provide low interest non-subsidized educational loans to students without having to meet an income requirement. Such loans may be referred to as "LA-OP Loans".

B. The program shall be administered and managed by the Louisiana Student Financial Assistance Commission, referred to in this Chapter as "the commission".

Acts 1991, No. 799, §1, eff. July 22, 1991.



RS 17:3045.2 - Louisiana Opportunity Loan Fund, creation

§3045.2. Louisiana Opportunity Loan Fund, creation

A. There shall be established in the state treasury the Louisiana Opportunity Loan Fund, referred to herein as the "LA-OP Loan Fund".

B. Such funds as are made available for the Louisiana Opportunity Loan Program by donation from private sources shall be deposited immediately upon receipt into the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to being placed in the state general fund, all of the earnings on the investment of monies in the LA-OP Loan Fund shall be credited to the LA-OP Loan Fund. The monies in this fund shall be used solely as provided in R.S. 17:3045.3 as appropriated by the legislature.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.3 - Appropriation; procedure

§3045.3. Appropriation; procedure

The commission may administer and manage all money, including any appropriation to the commission from the state general fund for the purpose of making loans pursuant to this Chapter, all interest made on loans pursuant to this Chapter and all principal repaid on loans that has been appropriated in whatever manner maximizes the amount of money available for LA-OP loans that is consistent with federal reinsurance requirements and state budget practices.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991; Acts 2012, No. 834, §2, eff. July 1, 2012.



RS 17:3045.4 - Louisiana Financial Assistance Commission; duties

§3045.4. Louisiana Financial Assistance Commission; duties

The commission shall:

(1) Serve as a direct lender of non-subsidized student loans.

(2) Accept and review each loan application.

(3) Determine the applicant's eligibility and continued eligibility.

(4) Collect any balance which may become due as the result of default on any loan, for which purpose the commission shall have all the same authority as they have for the guaranteed student loan program.

(5) Provide by rule for:

(a) A mechanism for informing students of the availability of the loans.

(b) The creation of all applications, forms, promissory notes, and other instruments necessary for the administration of the program.

(c) An interest rate, which rate shall not exceed the maximum interest rate authorized by the Federal Higher Education Act of 1965.

(d) Any other items necessary for the administration of the program.

Acts 1991, No. 799, §1, eff. July 22, 1991.



RS 17:3045.5 - Loan amounts

§3045.5. Loan amounts

The annual and aggregate loan limits for each eligible student borrower shall be in accordance with those limits established for the Stafford Loan Program authorized by Title IV of the Higher Education Act of 1965 as amended.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.6 - Eligibility requirements

§3045.6. Eligibility requirements

Students desiring to receive a loan under the provisions of this Chapter shall meet all of the following requirements:

(1) Be a resident of Louisiana as defined by the commission.

(2) Be a United States citizen, national, or eligible permanent resident of the United States.

(3) Be enrolled full time at any state public postsecondary institution or any institution that is a member of the Louisiana Association of Independent Colleges and Universities and be making satisfactory academic progress, or be accepted for initial enrollment at such institution.

(4) Not be in default on any other student loans or owe a refund to any financial aid program.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.7 - Repayment of loans

§3045.7. Repayment of loans

All repaid principal and interest resulting from repayment of a loan shall be credited to the commission for the commission's use in making further loans.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991.



RS 17:3045.8 - Loan funds; availability

§3045.8. Loan funds; availability

The receipt of a LA-OP loan by an eligible borrower is subject to the availability of lending capital provided by appropriation.

Acts 1991, No. 799, §1, eff. July 22, 1991; Acts 1991, 3rd E.S., No. 3, §1, eff. Aug. 5, 1991; Acts 2012, No. 834, §2, eff. July 1, 2012.



RS 17:3046 - Louisiana GO Grant program; legislative findings

CHAPTER 20-F. LOUISIANA GO GRANT PROGRAM

§3046. Louisiana GO Grant program; legislative findings

A. The legislature finds that a college education should be available to all qualified students, regardless of their financial means, and declares that the Louisiana GO Grant program established by the Board of Regents has enhanced access to postsecondary educational opportunities for Louisiana students with demonstrated financial need by providing critically needed assistance to help cover the cost of attending postsecondary education institutions in the state. The legislature further finds that leveraging access to postsecondary education for students with demonstrated financial need ensures that all qualified students are afforded an opportunity to achieve their full educational potential, increase their overall quality of life, and maximize their contribution to the state's economic development.

B. Notwithstanding any other provision of this Chapter to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any eligible postsecondary institution for a student who is a recipient of a Louisiana GO Grant.

Acts 2010, No. 655, §1, eff. June 29, 2010; Acts 2014, No. 778, §1, eff. July 1, 2014.



RS 17:3046.1 - Eligibility

§3046.1. Eligibility

The Board of Regents shall provide for the participation of any student who meets the following requirements:

(1) Is a Louisiana resident at the time of application.

(2) Meets the admission requirements and is enrolled in a Louisiana public college or university or a regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities, hereafter referred to collectively as "eligible colleges and universities".

(3) Is a recipient of a federal Pell Grant or has submitted a Free Application for Federal Student Aid and is a recipient of a financial need grant from an eligible college or university or any other need-based aid as determined by the Board of Regents.

(4) Is determined to have unmet needs with regards to the ability to pay the cost of attendance for the eligible college or university in which the student is enrolled.

(5) Maintains steady academic progress as defined by the Board of Regents for continued participation.

(6) Meets any other eligibility criteria the Board of Regents may require.

Acts 2010, No. 655, §1, eff. June 29, 2010.



RS 17:3046.2 - Administration; rulemaking authority

§3046.2. Administration; rulemaking authority

A. The Board of Regents shall establish the criteria for initial and continuing eligibility, the method for determining the award amount, and other program requirements not otherwise provided in this Chapter.

B. The Louisiana Student Financial Assistance Commission, through the office of student financial assistance, shall administer the program and shall adopt rules necessary to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 2010, No. 655, §1, eff. June 29, 2010.



RS 17:3046.3 - Private Scholarships

§3046.3 Private Scholarships

A. Recognizing the success and growth of the Louisiana GO Grant program and in order to maintain the long-term financial stability of the program, private businesses, industry, foundations, charities, individuals and other groups may request from the division of administration that, notwithstanding any provision of law to the contrary, they may create privately funded scholarship programs to make payments to eligible colleges and universities on behalf of individual students. If the division of administration were to approve a private scholarship program then any scholarship funds received by an eligible college or university from a private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the grant award to the eligible college or university attributable to that student such that the grant award associated with that student shall be an amount that is equal to the dollar amount that the grant would have been if no such private scholarship funds had been received less the amount of private scholarship funds received by the eligible college or university on behalf of that student.

B. This Section shall in no way be interpreted in such a manner that a student could receive less benefits from a combination of the grants from the program and the private scholarship funded on his behalf then he would have received solely from the grant program if there had been no private scholarship funded on his behalf. Therefore, to the extent that any privately funded scholarship funds provided for in this Section made to an eligible college or university on behalf of a qualified student are for an amount less than the amount a given student would have otherwise received as a grant if no such private scholarship funds had been paid under this Section and the criteria established by the Board of Regents, then the eligible college or university shall receive that difference on behalf of the student as the student's grant from the Louisiana GO Grant program.

C. As provided in this Section, when an eligible college or university receives privately funded scholarship funds on behalf of a student, the state funds for the Louisiana GO Grant program shall be reduced by the amount of the private scholarship program funds so received. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of the reduction as specified by the commissioner of administration into the Overcollections Fund created in R. S. 39:100.21 and credit the deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

Acts 2014, No. 778, §1, eff. July 1, 2014.



RS 17:3046.4 - Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.

3046.4 Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.



RS 17:3046.5 - Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.

3046.5 Terminated July 9, 1998. See Acts 1992, No. 938, §1, and Acts 1995, No. 1296, §1.



RS 17:3048.1 - Program awards; eligibility; amounts; limitations; funding; administration

CHAPTER 20-G. TAYLOR OPPORTUNITY PROGRAM FOR STUDENTS

§3048.1. Program awards; eligibility; amounts; limitations; funding; administration

A.(1) As part of the Louisiana Taylor Opportunity Program for Students, the state shall financially assist any student who enrolls on a full-time basis in a public college or university in this state or a regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities, hereafter in this Chapter referred to collectively as "eligible colleges or universities", to pursue an academic undergraduate degree or, as provided by this Subsection, skill or occupational training as defined by the administering agency including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, and who meets the qualifications of Subparagraph (b), (c), or (d) of this Paragraph and all of the applicable following qualifications:

(a)(i) For a student graduating from high school during the 1996-1997 or the 1997-1998 school year who actually enrolled in an eligible institution and received an award letter notifying him that he was an eligible recipient of a TOPS award beginning in the fall of 1998, has actually resided in Louisiana during the twenty-four months preceding college or university enrollment.

(ii) For a student graduating from high school during the 1998-1999 school year, has actually resided in Louisiana during the twenty-four months preceding college or university enrollment.

(iii)(aa) For a student graduating from high school during the 1999-2000 school year or thereafter, is a citizen of the United States and if an independent student, as defined by the administering agency, is a resident of Louisiana or if a dependent student, as defined by the administering agency, has a parent or court-ordered custodian who is a resident of Louisiana during the twenty-four months preceding the date of the student's graduation from high school, or is eligible pursuant to the alternative means of determining residency for dependent students provided by Paragraph (C)(4) of this Section, or is the dependent child of a resident of Louisiana on active duty with the United States armed forces who is stationed outside Louisiana but who claims Louisiana as his official state of legal residence and who has filed a Louisiana state income tax return for the most recent two years, or is the dependent child of a nonresident of Louisiana on active duty with the United States armed forces who is stationed in Louisiana under permanent change of station orders and who not later than one hundred eighty days after reporting to such station changes his military personnel records to establish Louisiana as his official state of legal residence and complies with Louisiana income tax laws and regulations for the time period while stationed in Louisiana. A student who is not a citizen of the United States but who is eligible to apply for such citizenship shall be deemed to satisfy the citizenship requirement of this Subitem if within sixty days after the date the student attains the age of majority, the student applies to become a citizen of the United States and obtains such citizenship within one year after the date of application.

(bb) Notwithstanding the requirements of Subitem (aa) of this Item, any independent or dependent student who is a resident of this state and who graduates from a public or approved nonpublic high school in this state in the 2002-2003 school year or thereafter shall meet the requirements of this Item if he is a citizen of the United States and actually resides or lives in this state for the period of his last two full years of high school culminating in graduation as certified by the high school.

(cc) Notwithstanding the requirements of Subitem (aa) of this Item, any student who is the dependent child of a member of the United States Armed Forces who is not a resident of this state, is living in this state under permanent change of station orders but does not claim Louisiana as his state of legal residence, who graduates from a public or approved nonpublic high school in this state in the 2000-2001 academic school year or thereafter shall meet the requirements of this Item if he is a citizen of the United States and actually lives in this state for the period of his last two full years of high school culminating in graduation as certified by the high school.

(dd)(I) Notwithstanding the requirements of Subitem (aa) of this Item, any displaced student as defined by R.S. 17:3048.7(A)(2) who graduates from an out-of-state school during the 2006-2007 school year and is awarded a Louisiana Distance Diploma issued by the Department of Education shall meet the requirements of this Item if he is a citizen of the United States and if such student actually resided in Louisiana during his entire tenth grade year of high school and was enrolled for such time in an eligible Louisiana high school or, for dependent students, if the displaced student has a parent or court-ordered custodian who actually resided in a parish listed in R.S. 17:3048.7(A)(2)(a) for at least the twelve months prior to August 26, 2005, or in a parish listed in R.S. 17:3048.7(A)(2)(b) for at least the twelve months prior to September 20, 2005.

(II) Notwithstanding any other provision of this Section to the contrary, a displaced student who meets the residency requirement of this Subitem shall not be required to have for the respective awards a higher minimum composite score on the American College Test or on the Scholastic Aptitude Test than required for a student who graduates from an eligible Louisiana high school provided such student has, for TOPS-Tech and Opportunity awards, a cumulative high school grade point average on all courses on the high school transcript of at least 2.50 calculated on a 4.00 scale or, for Performance and Honors awards, a cumulative high school grade point average on all courses on the high school transcript of at least 3.50 calculated on a 4.00 scale.

(ee) With regard to meeting the requirements of being a citizen of the United States:

(I) For a student graduating from high school prior to the 2002-2003 school year, a student who is not a citizen of the United States but who is eligible to apply for such citizenship shall be deemed to satisfy the citizenship requirement of this Subitem if within sixty days after the date the student attains the age of majority, the student applies to become a citizen of the United States and obtains such citizenship within one year after the date of application.

(II) For a student graduating from high school during the 2002-2003 school year and thereafter, a student who is not a citizen of the United States but who is a permanent resident, as defined by the United States Immigration and Naturalization Service, and is eligible to apply for United States citizenship shall be deemed to satisfy the citizenship requirement of this Subparagraph.

(III) An award under this Chapter shall be reinstated for any student who was determined eligible prior to the 2002-2003 school year, and such award was subsequently canceled due solely to that student's failure to become a United States citizen within one year after the date of the application, provided the student is a permanent resident, as defined by the United States Immigration and Naturalization Service, and is eligible to apply for United States citizenship or is now a United States citizen.

(ff)(I) Notwithstanding the requirements of Subitem (aa) of this Item, for any dependent student graduating from an out-of-state high school during the 2006-2007 school year whose parent or court-ordered custodian was a member of the United States armed forces who, in the year 2006, moved from Louisiana under a permanent change of station orders and retired from the armed forces, and changed his military personnel records to reflect a change of his state of legal residence from Louisiana to another state, shall meet the requirements of this Item, provided that such parent or court-ordered custodian changes his military personnel records from the other state to reestablish Louisiana as his state of legal residence no later than July 1, 2007, and has filed a Louisiana state income tax return for the two years preceding the date of the dependent's graduation from high school.

(II) Notwithstanding any other initial student eligibility requirement of this Chapter to the contrary, any dependent student who meets the requirements of this Subitem shall qualify for an award under this Chapter if the student has a composite score on the 1990 version of the American College Test which is at least two points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(iv) For the purposes of this Subparagraph, residency shall be demonstrated by proof of the following as required by the administering agency or by other proof required by the administering agency by rule:

(aa) If registered to vote, is registered in Louisiana.

(bb) If licensed to drive a motor vehicle, is in possession of a Louisiana driver's license.

(cc) If owning a motor vehicle located within Louisiana, is in possession of Louisiana registration for that vehicle.

(dd) If earning an income, has filed a Louisiana state income tax return and has complied with state income tax laws and regulations.

(b)(i) Has been certified as provided in Subsection D of this Section to have graduated from a public high school or a nonpublic high school which has been approved by the State Board of Elementary and Secondary Education, has a minimum cumulative grade point average of 2.50 calculated on a 4.00 scale, has a composite score on the 1990 version of the American College Test which is at least equal to or higher than the state's average composite score, rounded to the nearest whole number, reported for the prior year but never less than twenty or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test, and, unless granted an exception for cause by the administering agency, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service. As distinguished from all other students qualifying for this program, a student who meets the requirements of this Subparagraph shall be the recipient of an "Opportunity Award" for the purposes of this program.

(ii)(aa) Beginning with the 2002-2003 school year and thereafter, the minimum cumulative grade point average specified in Item (i) of this Subparagraph shall be calculated by using only the grades obtained by the student in completing the core curriculum requirements established by this Section.

(bb) Beginning with students graduating in the 2017-2018 school year and thereafter, the calculation of the minimum cumulative grade point average specified in Item (i) of this Subparagraph shall utilize a five-point scale for grades earned in certain Advanced Placement courses, International Baccalaureate courses, gifted and talented courses, honors courses, articulated courses for college credit, and dual enrollment courses as approved by the Board of Regents and the State Board of Elementary and Secondary Education, which may result in a student earning a cumulative grade point average that exceeds 4.00. For such courses, five quality points shall be assigned to a letter grade of "A", four quality points shall be assigned to a letter grade of "B", three quality points shall be assigned to a letter grade of "C", two quality points shall be assigned to a letter grade of "D", and zero quality points shall be assigned to a letter grade of "F".

(c)(i)(aa) Has been certified as provided in Subsection D of this Section to have graduated from a public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education, has enrolled, unless granted an exception for cause by the administering agency, in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school, except as provided in Subitem (bb) of this Item, has achieved a minimum cumulative grade point average of 3.50 calculated on a 4.00 scale, and has a composite score on the 1990 version of the American College Test of twenty-three or higher or an equivalent concordant value on any enhanced or revised version of such test or on the Scholastic Aptitude Test. As distinguished from all other students qualifying for this program, a student who meets the requirements of this Subparagraph shall receive and be recognized as the recipient of a "Performance Award" for the purposes of this program.

(bb) If the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduates from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(ii)(aa) Beginning with the 2002-2003 school year and thereafter, the minimum cumulative grade point average specified in Item (i) of this Subparagraph shall be calculated by using only the grades obtained by the student in completing the core curriculum requirements established by this Section.

(bb) Beginning with students graduating in the 2017-2018 school year and thereafter, the calculation of the minimum cumulative grade point average specified in Item (i) of this Subparagraph shall utilize a five-point scale for grades earned in certain Advanced Placement courses, International Baccalaureate courses, gifted and talented courses, honors courses, articulated courses for college credit, and dual enrollment courses as approved by the Board of Regents and the State Board of Elementary and Secondary Education, which may result in a student earning a cumulative grade point average that exceeds 4.00. For such courses, five quality points shall be assigned to a letter grade of "A", four quality points shall be assigned to a letter grade of "B", three quality points shall be assigned to a letter grade of "C", two quality points shall be assigned to a letter grade of "D", and zero quality points shall be assigned to a letter grade of "F".

(iii) Effective beginning with the 2003-2004 award year and thereafter, any student who meets all of the requirements of this Subparagraph and other applicable provisions of this Chapter except for having achieved the minimum high school cumulative grade point average specified in Item (i) of this Subparagraph shall be eligible for a Performance Award provided the student meets each of the following conditions:

(aa) Has a composite score on the 1990 version of the American College Test of twenty-four or higher or an equivalent concordant value on any enhanced or revised version of such test or on the Scholastic Aptitude Test.

(bb) Has achieved a minimum cumulative high school grade point average of 3.00 on a 4.00 scale when calculated in accordance with applicable rules adopted by the administering agency and such calculation is based on ten or more of the grades being grades for completion of honors curriculum courses, gifted curriculum courses, or advanced placement courses, or any combination of such courses, and the high school awards grades for such courses on a 4.0 scale or higher.

(cc) Has graduated during the 2002-2003 school year or thereafter from a Louisiana public high school or from a nonpublic high school which has been approved by the State Board of Elementary and Secondary Education and which meets the requirements of Subsection T of this Section.

(dd) No student graduating from high school during the 2006-2007 school year or thereafter shall receive an initial award under the provisions of this Item. However, any student granted an award pursuant to the provisions of this Item prior to the 2006-2007 school year, including those granted an award prior to the amendment of this Item by Act 1235 of the 2003 Regular Session of the Legislature, may continue under such award as long as continuation requirements in this Section are met.

(d)(i) Has been certified as provided in Subsection D of this Section to have graduated from a public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education with a minimum cumulative grade point average of 3.50 on a 4.00 scale and a score of twenty-seven or higher on the 1990 version of the American College Test or an equivalent concordant value on any enhanced or revised version of such test or on the Scholastic Aptitude Test, and, unless granted an exception for cause by the administering agency, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service. As distinguished from all other students qualifying for this program, a student who meets the requirements of this Subparagraph shall receive and be recognized as the recipient of an "Honors Award" for the purposes of this program.

(ii)(aa) Beginning with the 2002-2003 school year and thereafter, the minimum cumulative grade point average specified in Item (i) of this Subparagraph shall be calculated by using only the grades obtained by the student in completing the core curriculum requirements established by this Section.

(bb) Beginning with students graduating in the 2017-2018 school year and thereafter, the calculation of the minimum cumulative grade point average specified in Item (i) of this Subparagraph shall utilize a five-point scale for grades earned in certain Advanced Placement courses, International Baccalaureate courses, gifted and talented courses, honors courses, articulated courses for college credit, and dual enrollment courses as approved by the Board of Regents and the State Board of Elementary and Secondary Education, which may result in a student earning a cumulative grade point average that exceeds 4.00. For such courses, five quality points shall be assigned to a letter grade of "A", four quality points shall be assigned to a letter grade of "B", three quality points shall be assigned to a letter grade of "C", two quality points shall be assigned to a letter grade of "D", and zero quality points shall be assigned to a letter grade of "F".

(e) Except as otherwise provided by this Section and through the 2006-2007 school year, has successfully completed at least sixteen and one-half units of high school course work, which constitutes a core curriculum, and meets standards for admission to the desired college or university. Except as otherwise provided by this Section and beginning with the 2007-2008 school year through the 2012-2013 school year, meets standards for admission to the desired college or university and has successfully completed at least seventeen and one-half units of high school course work as permitted by this Subparagraph, which constitutes a core curriculum. Except as otherwise provided by this Section and beginning with the 2013-2014 school year through the 2016-2017 school year, meets the standards for admission to the desired college or university and has successfully completed at least nineteen units of high school course work as permitted by this Subparagraph, which constitutes a core curriculum. For students qualifying under Subparagraph (A)(1)(c) of this Section, the core curriculum requirements of this Subparagraph shall become effective beginning with the high school graduating class of 1998, except that the core curriculum requirement for a Performance Award shall be waived for any student graduating during the 1997-1998 school year who is certified as having graduated within the top five percent of his graduating class at a Louisiana public high school or nonpublic high school which is approved by the State Board of Elementary and Secondary Education. Except as otherwise provided by this Section, the core curriculum shall be defined as follows:

(i) English I, II, III, and IV (four units).

(ii) Algebra I (one unit) or Applied Algebra 1A and 1B (two units) and Algebra II (one unit).

(iii) Geometry, Trigonometry, Calculus, or comparable Advanced Mathematics (one unit through the 2012-2013 school year, two units beginning with the 2013-2014 school year and thereafter).

(iv) Biology (one unit).

(v) Chemistry (one unit).

(vi) Earth Science, Environmental Science, Physical Science, Biology II, Chemistry II, Physics, Physics II, Physics for Technology, or Agriscience I and II (both for one unit)(one unit through the 2012-2013 school year, two units beginning with the 2013-2014 school year and thereafter).

(vii) American History (one unit).

(viii) World History, Western Civilization, or World Geography (one unit through the 2012-2013 school year); World History, Western Civilization, World Geography, or History of Religion (two units beginning with the 2013-2014 school year and thereafter).

(ix) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(x) Fine Arts Survey (one unit; or through the 2012-2013 school year substitute two units of performance courses in music, dance, or theater; or substitute two units of visual art courses; or substitute two units of studio art courses; or substitute one unit as an elective from among the other subjects listed in this core curriculum); beginning with the 2013-2014 school year and thereafter, Fine Arts Survey (one unit or substitute one unit of a performance course in music, dance, or theater; or substitute one unit of a visual art course; or substitute one unit of a studio art course; or substitute one unit of drafting).

(xi) Foreign Language (one unit for students graduating from high school during the 1996-1997 school year or the 1997-1998 school year; two units in a single language for students graduating from high school during the 1998-1999 school year and thereafter).

(xii) Computer Science, Computer Literacy, or Business Computer Applications (one-half unit; or substitute at least one-half unit of an elective course related to computers that is approved by the State Board of Elementary and Secondary Education; or substitute at least one-half unit as an elective from among the other subjects listed in this core curriculum). The provisions of this Item shall not be applicable to any student who graduates during the 2013-2014 school year or thereafter.

(xiii) For students who graduate during the 2007-2008 school year and continuing through the 2012-2013 school year, at least one unit as an elective from among the following math subjects: Geometry, Calculus, or approved advanced math substitute, or the following science subjects: Biology II, Chemistry II, Physics or Physics II.

(xiv) Trigonometry will no longer be included in the core curriculum for students graduating after the 2004-2005 school year.

(f) Except as otherwise provided by this Section and beginning with students graduating in the 2017-2018 school year and thereafter, meets the standards for admission to the desired college or university and has successfully completed a core curriculum which consists of nineteen units of high school course work as follows:

(i) English - Four Units

(aa) English I.

(bb) English II.

(cc) One unit chosen from the following: English III, AP English Language Arts and Composition, or English III IB (Language A or Literature and Performance).

(dd) One unit chosen from the following: English IV, AP English Literature and Composition, or English IV IB (Language A or Literature and Performance).

(ii) Mathematics - Four Units

(aa) Algebra I (one unit), Geometry (one unit), and Algebra II (one unit). Integrated Mathematics I, Integrated Mathematics II, and Integrated Mathematics III may be substituted for the Algebra I, Geometry, and Algebra II sequence.

(bb) One unit chosen from the following: Algebra III; Advanced Math Functions and Statistics, Advanced Math-Pre-Calculus, Pre-Calculus, or Math Methods I IB (Mathematical Studies SL); Calculus, AP Calculus AB, or Math Methods II IB (Mathematics SL); AP Calculus BC; Probability and Statistics or AP Statistics; IB Further Mathematics HL; IB Mathematics HL.

(iii) Science - Four Units

(aa) Biology I.

(bb) Chemistry I.

(cc) Two units chosen from the following: Earth Science; Environmental Science; Physical Science; Agriscience I and Agriscience II (one unit combined); Chemistry II, AP Chemistry, or IB Chemistry II; AP Environmental Science or IB Environmental Systems; Physics I, AP Physics B, or IB Physics I; AP Physics C: Electricity and Magnetism, AP Physics C: Mechanics, or IB Physics II; AP Physics I and AP Physics II; Biology II, AP Biology, or IB Biology II.

(iv) Social Studies - Four Units

(aa) One unit chosen from the following: U.S. History, AP US History, or IB US History.

(bb) One unit chosen from the following: Civics, Government, AP US Government and Politics: Comparative, AP US Government and Politics: United States.

(cc) Two units chosen from the following: Western Civilization, European History, or AP European History; World Geography, AP Human Geography, or IB Geography; World History, AP World History, or World History IB; History of Religion; IB Economics, Economics, AP Macroeconomics, or AP Microeconomics.

(dd) One unit of Civics may be substituted to satisfy the combined subject matter requirements enumerated in Subitems (bb) and (cc) of this Item.

(ee) Two units chosen from the following: Western Civilization, European History, or AP European History; World Geography, AP Human Geography, or IB Geography; World History, AP World History, or World History IB; History of Religion; IB Economics.

(v) Foreign Language - Two Units

Two units in the same language, which may include the following: AP Chinese Language and Culture, AP French Language and Culture, AP German Language and Culture, AP Italian Language and Culture, AP Japanese Language and Culture, AP Latin, AP Spanish Language and Culture, French IV IB, French V IB, Spanish IV IB, and Spanish V IB.

(vi) Art - One unit

One unit chosen from the following: Performance course in Music, Dance, or Theatre; Fine Arts Survey; Art I, II, III, and IV; Talented Art I, II, III, and IV; Talented Music I, II, III, and IV; Talented Theater Arts I, II, III, and IV; Speech III and Speech IV (one unit combined); AP Art History; AP Studio Art: 2-D Design; AP Studio Art: 3-D Design; AP Studio Art: Drawing; AP Music Theory; Film Study I IB; Film Study II IB; Music I IB; Music II IB; Art Design III IB; Art Design IV IB; Theatre I IB; or Drafting.

(vii) For the purposes of this Subsection, any core curriculum course that is taken by a student who has been identified as gifted pursuant to State Board of Elementary and Secondary Education policy and that is taken in fulfillment of the student's Individualized Education Plan shall be considered a gifted course and shall fulfill the core curriculum requirement in its given subject area.

(g) Has no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

(h) Students funded through the Louisiana minimum foundation program and who are attending any high school in an adjoining state pursuant to an agreement in effect as of June 4, 1994, between the parish school system and the local governing authority of the school in the adjoining state, shall be considered as having graduated from a state-approved nonpublic high school for the purpose of qualifying under Subparagraphs (A)(1)(b), (c), and (d).

(2) Any student who applies for an Opportunity Award in accordance with Subparagraph (A)(1)(b), who enrolled in any public college or university in the state to pursue an academic undergraduate degree or skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, and who meets the qualifications enumerated in Subparagraphs (A)(1)(a), (e), and (f), shall be awarded by the state an amount determined by the administering agency to equal the tuition charged by the public college or university attended in the state. For any student who meets such qualifications and who has enrolled at any regionally accredited independent college or university in the state which is a member of the Louisiana Association of Independent Colleges and Universities to pursue an academic undergraduate degree or skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount to be determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities that offer academic undergraduate degrees at the baccalaureate level or an amount to be determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities who are enrolled in the permitted skill or occupational training, as may be applicable.

(3) Any student who applies for a Performance or an Honors Award in accordance with Subparagraph (A)(1)(c) or (d) and who meets the qualifications enumerated in Subparagraphs (A)(1)(a), (e), and (f) shall have payments made on their behalf as follows:

(a) For any student who qualifies to receive an Honors Award in accordance with Subparagraph (A)(1)(d) and who has enrolled at any public college or university in the state to pursue an academic undergraduate degree or to pursue skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount determined by the administering agency to equal the tuition charged by the public college or university attended in the state, plus the sum of four hundred dollars per semester or eight hundred dollars per academic year.

(b) For any student who qualifies to receive an Honors Award in accordance with Subparagraph (A)(1)(d) and who has enrolled at any regionally accredited independent college or university in the state which is a member of the Louisiana Association of Independent Colleges and Universities to pursue an academic undergraduate degree or skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount determined by the administering agency to equal the weighted average of the amounts awarded under this Section for students attending public colleges and universities that offer academic undergraduate degrees at the baccalaureate level or an amount to be determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities who are enrolled in the permitted skill or occupational training, as may be applicable, plus the sum of four hundred dollars per semester or eight hundred dollars per academic year.

(c) For any student who qualifies to receive a Performance Award in accordance with Subparagraph (A)(1)(c) and who has enrolled at any public college or university in the state to pursue an academic undergraduate degree or to pursue skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount equal to the tuition charged by the public college or university attended in the state, plus the sum of two hundred dollars per semester or four hundred dollars per academic year.

(d) For any student who qualifies to receive a Performance Award in accordance with Subparagraph (A)(1)(c) and who has enrolled at any regionally accredited independent college or university in the state which is a member of the Louisiana Association of Independent Colleges and Universities to pursue an academic undergraduate degree or skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount determined by the administering agency to equal the weighted average of the amounts awarded under this Section for students attending public colleges and universities that offer academic undergraduate degrees at the baccalaureate level or an amount to be determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities who are enrolled in the permitted skill or occupational training, as may be applicable, plus the sum of two hundred dollars per semester or four hundred dollars per academic year.

(4) To maintain continued state payment of an amount equal to tuition and other amounts pursuant to an award under this Chapter once enrolled in college a student shall meet all of the following:

(a)(i) If pursuing an academic undergraduate degree, make steady academic progress toward a degree as defined by the administering agency, earning not less than the minimum number of hours of credit required for full-time standing in each academic year or the required number of hours needed to complete the undergraduate degree during that semester or quarter.

(ii) If pursuing skill or occupational training as provided for by this Subsection, make steady academic progress as defined by the administering agency toward completion of the requirements of the program in which enrolled earning not less than the minimum number of hours of credit required for full-time standing or the required number of hours needed to complete the program's requirements.

(iii) If at any time a student fails to maintain the cumulative grade point average required for continuation in the program or as of the end of any semester or term during the academic year fails to make steady academic progress as defined by the administering agency, such student shall become ineligible for further payments. Payments limited to those provided in Paragraph (A)(2) of this Section regardless of whether the originally granted award was an Opportunity, Performance, or Honors Award may be reinstated upon attainment of the grade point average required by this Paragraph for a student to maintain continued state payments once enrolled in college and the standards for steady academic progress as defined by the administering agency, provided that the student has maintained other continuation requirements and the period of ineligibility did not persist for more than two years from the date of loss of eligibility. If this two-year period is interrupted due to a student's active duty service in the United States Armed Forces, the two-year period shall be extended for a length of time equal to the student's active duty service, not to exceed four years, unless the student reenlists in the United States Armed Forces and maintains continuous active duty, in which case the period shall be extended for a length of time equal to the student's active duty service; or unless the student is granted an exception for cause by the administering agency.

(b)(i) If pursuing an academic undergraduate degree, maintain continuous enrollment for not less than two semesters or three quarters in each successive academic year, unless granted an exception for cause by the administering agency.

(ii) If pursuing skill or occupational training as provided for by this Subsection, maintain continuous enrollment as a full-time student unless granted an exception for cause by the administering agency.

(c) For students qualifying for an Opportunity Award under Subparagraph (A)(1)(b), have a cumulative grade point average of the following as evaluated at the end of each academic year:

(i) At least 2.30 calculated on a 4.00 scale after completion of twenty-four hours of credit.

(ii) At least 2.50 calculated on a 4.00 scale after completion of forty-eight hours of credit.

(d)(i) For students qualifying to receive a Performance or an Honors Award under Subparagraph (A)(1)(c) or (d) of this Section, have a cumulative grade point average of at least 3.00 on a 4.00 scale at the end of each academic year.

(ii) However, if at any time an otherwise eligible student receiving a Performance Award or an Honors Award in accordance with the provisions of this Chapter fails to have a cumulative grade point average of at least 3.00 on a 4.00 scale at the end of any academic year but has and continues to maintain a cumulative grade point average at least equal to that required by Subparagraph (c) of this Paragraph for continued participation by a recipient of an Opportunity Award, the student receiving a Performance Award or an Honors Award shall remain eligible for state payments but only in the amount provided for in Paragraph (A)(2) of this Section for a recipient of an Opportunity Award. The provisions of this Item shall apply to all students who receive state payments pursuant to a Performance Award or an Honors Award, including all such students from the beginning of the program.

(e) Have no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

(5)(a) Notwithstanding any provision of this Section to the contrary, any student who meets all applicable initial and continuing program eligibility requirements of this Section for an Opportunity, Performance, or Honors Award may use such award at an out-of-state nonpublic college or university when each of the following conditions is met:

(i) The college or university is accredited by a regional accrediting organization recognized by the United States Department of Education.

(ii) All programs and services at the college or university are specifically designed to accommodate deaf and hard-of-hearing students.

(iii) Deaf and hard-of-hearing students comprise the majority of students enrolled at the college or university at the undergraduate level.

(iv) The award recipient meets the admission requirements of the college or university that are applicable to deaf and hard-of-hearing students.

(v) The initial program award is made to the student for the 2005-2006 award year or thereafter.

(vi) The college or university provides to the administering agency such information as would otherwise be required by the agency for program administration purposes from an eligible Louisiana college or university if the student was enrolled in such Louisiana institution.

(b)(i) For any student who is the recipient of an Opportunity Award and who is eligible to use the award at an out-of-state nonpublic college or university pursuant to the provisions of Subparagraph (a) of this Paragraph, the award amount to pursue an academic undergraduate degree shall be an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending Louisiana public colleges and universities that offer academic undergraduate degrees.

(ii) For any student who is the recipient of a Performance Award and who is eligible to use the award at an out-of-state nonpublic college or university pursuant to the provisions of Subparagraph (a) of this Paragraph, the award amount to pursue an academic undergraduate degree shall be an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending Louisiana public colleges and universities that offer academic undergraduate degrees plus the sum of two hundred dollars per semester or four hundred dollars per academic year.

(iii) For any student who is the recipient of an Honors Award and who is eligible to use the award at an out-of-state nonpublic college or university pursuant to the provisions of Subparagraph (a) of this Paragraph, the award amount to pursue an academic undergraduate degree shall be an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending Louisiana public colleges and universities that offer academic undergraduate degrees plus the sum of four hundred dollars per semester or eight hundred dollars per academic year.

B.(1) A student who meets the requirements of this Subsection shall be the recipient of a "TOPS-Tech Award" for the purposes of this program.

(2) As part of the Louisiana Taylor Opportunity Program for Students, for students graduating from high school through the 1999-2000 school year the state shall award an amount determined by the administering agency to equal the actual cost of tuition of any student who enrolls on a full-time basis in a Louisiana public postsecondary institution to pursue skill or occupational training, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, and who meets the following qualifications and all other applicable qualifications of this Chapter and for students graduating from high school during the 2000-2001 school year and thereafter the state shall award an amount determined by the administering agency in accordance with the provisions of Subparagraph (f) of this Paragraph for any student who enrolls on a full-time basis in an eligible college or university as defined in Subsection A of this Section to pursue skill or occupational training as defined by the Board of Regents, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, and who meets the following qualifications and all other applicable qualifications of this Chapter:

(a)(i) For any student graduating from high school through the 1999-2000 school year, complies with the provisions of Subparagraphs (A)(1)(a) and (b) of this Section, except that enrollment shall be in a Louisiana public postsecondary institution and except that the student shall have a composite score on the specified American College Test of nineteen or higher or an equivalent concordant value on any enhanced or revised version of such test or on the Scholastic Aptitude Test.

(ii) For any student graduating from high school during the 2000-2001 school year and thereafter, complies with the provisions of Subparagraphs (A)(1)(a) and (b) of this Section, except that the student shall have a composite score on the specified American College Test of seventeen or higher or an equivalent concordant value on any enhanced or revised version of such test or on the Scholastic Aptitude Test. For any student graduating from high school during the 2010-2011 school year and thereafter, the student may, as an alternative requirement, have attained a silver level score on the assessments of the ACT WorkKeys system.

(b) Through the 2001-2002 school year and except as otherwise provided by this Section, has successfully completed at least sixteen and one-half units of high school course work, which constitutes a core curriculum, and meets standards for admission to the desired eligible college or university. Except as otherwise provided by this Section, a student may qualify for a TOPS-Tech Award by meeting the core curriculum requirements of Subparagraph (A)(1)(e) or (B)(2)(c) of this Section or the core curriculum defined as follows:

(i) English I, II, III, and IV (four units, or substitute one unit of Business English for English IV).

(ii) Algebra I (one unit) or Applied Algebra 1A and 1B (two units) and Algebra II (one unit).

(iii) Geometry or Applied Geometry, Trigonometry, Calculus, or comparable Advanced Mathematics (one unit).

(iv) Biology (one unit).

(v) Chemistry or Applied Physics (one unit).

(vi) Earth Science, Environmental Science, Agriscience I and II (both for one unit), Physical Science, Biology II, Chemistry II, Physics, Physics II, or Physics for Technology (one unit).

(vii) American History (one unit).

(viii) World History, Western Civilization, or World Geography (one unit).

(ix) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(x) Fine Arts Survey or any approved vocational course in the areas of Agriscience, Business Education, Family and Consumer Science, Health Occupations, Marketing Education, Technology Education, or Trade and Industrial Education (one unit); or substitute two units of performance courses in music, dance, or theater; or substitute two units of visual art courses; or substitute two units of studio art courses; or substitute one unit as an elective from among the other subjects listed in this core curriculum.

(xi) Foreign Language (one unit for students graduating from high school during the 1996-1997 school year or the 1997-1998 school year; two units in a single language for students graduating from high school during the 1998-1999 school year and thereafter) or Technical Writing, Speech 1, or Speech II (two units).

(xii) Computer Science, Computer Literacy, or Business Computer Applications (one-half unit; or substitute at least one-half unit of an elective course related to computers that is approved by the State Board of Elementary and Secondary Education; or substitute at least one-half unit as an elective from among the other subjects listed in this core curriculum).

(c) Except as otherwise provided by this Section, has successfully completed a core curriculum, and meets standards for admission to the desired eligible college or university. The core curriculum specified in Subparagraph (b) of this Paragraph shall be effective only for high school graduates through the 2001-2002 school year; thereafter, a student shall meet the core curriculum requirements as specified in this Subparagraph. Except as otherwise provided by this Section, a student may qualify for a TOPS-Tech Award by meeting the core curriculum requirements of Subparagraph (A)(1)(e) or (f) of this Section or the core curriculum defined as follows:

(i) English I, II, III, and IV (four units, or substitute one unit of Business English for English IV).

(ii) Algebra I (one unit); or both Algebra I, Part 1 and Algebra I, Part 2; or both Applied Mathematics I and Applied Mathematics II.

(iii) Geometry, Applied Mathematics III, Algebra II, Financial Mathematics, Advanced Mathematics I, Advanced Mathematics II, Discrete Mathematics, or Probability and Statistics (two units). Integrated Mathematics I, II, and III may be substituted for Algebra I, Geometry, and Algebra II, and shall be considered the equivalent of the three required math units.

(iv) Biology (one unit).

(v) Repealed by Acts 2014, No. 737, §2, eff. June 19, 2014.

(vi) Earth Science, Environmental Science, Agriscience I and II (both for one unit), Physical Science, Integrated Science, Biology II, Chemistry or Applied Chemistry, Chemistry II, Physics, Physics II, or Physics for Technology (two units).

(vii) American History (one unit).

(viii) World History, Western Civilization, or World Geography (one unit).

(ix) Civics and Free Enterprise (one unit combined) or Civics (one unit, nonpublic).

(x) Remaining core courses shall be selected from one of the following options:

(aa) OPTION 1, consisting of four units as follows:

(aaa) Fine Arts Survey (one unit) or drafting (one unit) or substitute two units of performance courses in music, dance, or theater; or substitute two units of visual art courses; or substitute two units of studio art courses; or a course from the career and technical program of studies that is approved by the State Board of Elementary and Secondary Education; or substitute one unit as an elective from among the other subjects listed in this core curriculum.

(bbb) Foreign Language, Technical Writing, Speech I, or Speech II (two units).

(ccc) One unit from the secondary computer education program of studies that is approved by the State Board of Elementary and Secondary Education.

(bb) OPTION 2, consisting of six units required as a concentration under the career options law as follows:

(aaa) At least four units in a career major comprised of a sequence of related specialty courses.

(bbb) At least two units in related or technical fields, including credit in a basic computer course.

(d) Has no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

(e) Students funded through the Louisiana minimum foundation program and who are attending any high school in an adjoining state pursuant to an agreement in effect as of June 4, 1994, between the parish school system and the local governing authority of the school in the adjoining state shall be considered as having graduated from a state-approved nonpublic high school for the purpose of qualifying under this Section.

(f)(i) For any student attending an eligible public college or university that does not offer an academic undergraduate degree at the baccalaureate level or higher, the amount shall equal the actual cost of tuition.

(ii) For any student attending an eligible college or university other than as provided for in Item (i) of this Subparagraph, the amount shall equal the weighted average of amounts paid pursuant to Item (i) of this Subparagraph.

(3) To maintain continued state payment of an amount equal to tuition pursuant to a TOPS-Tech Award once enrolled in an institution, a student shall meet all of the following:

(a) Make steady academic progress as defined by the administering agency toward completion of the requirements of the program in which enrolled earning not less than the minimum number of hours of credit required for full-time standing or the required number of hours needed to complete the program's requirements. If at any time a student fails to maintain the cumulative grade point average required for continuation in the program or as of the end of any term during the school year fails to make steady academic progress as defined by the administering agency, the student shall become ineligible for further payments. Payments may be reinstated upon attainment of the grade point average required for continuation of the original award and the standards for steady academic progress as defined by the administering agency, provided that the student has maintained other continuation requirements and the period of ineligibility did not persist for more than one year from the date of loss of eligibility. If this one-year period is interrupted due to a student's active duty service in the United States Armed Forces, the one-year period shall be extended for a length of time equal to the student's active duty service, not to exceed four years, unless the student reenlists in the United States Armed Forces and maintains continuous active duty, in which case the period shall be extended for a length of time equal to the student's active duty service; or unless the student is granted an exception for cause by the administering agency.

(b) Maintain continuous enrollment as a full-time student unless granted an exception for cause by the administering agency.

(c) Have a cumulative grade point average of at least 2.5 calculated on a 4.00 scale.

(d) Have no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the United States Armed Forces and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

(4)(a) In addition to the provisions of the introductory paragraph of Paragraph (A)(1) of this Section and effective for the 2009-2010 award year and thereafter, for purposes of the TOPS-Tech Award as provided by this Chapter, the term "eligible colleges and universities" shall include any school that has a valid and current certificate of registration issued by the State Board of Cosmetology in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education and any proprietary school that has a valid and current license issued by the Board of Regents in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education. Such a school also shall comply with all other applicable provisions of this Chapter and rules adopted by the administering agency relative to a college or university being initially eligible and remaining eligible for program purposes.

(b) For a student who is the recipient of a TOPS-Tech award and who enrolls in a school that is eligible pursuant to the provisions of Subparagraph (a) of this Paragraph to pursue skill or occupational training as defined by the Board of Regents, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities who are enrolled in the permitted skill or occupational training, as may be applicable.

(5)(a) In addition to the provisions of the introductory paragraph of Paragraph (A)(1) of this Section and effective for the 2010-2011 award year and thereafter, a student who is the recipient of an Opportunity, Performance, or Honors award and who pursues skill or occupational training as defined by the Board of Regents, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, may use the award at any school that has a valid and current certificate of registration issued by the Louisiana State Board of Cosmetology in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education and at any proprietary school that has a valid and current license issued by the Board of Regents in accordance with law and that is accredited by an accrediting organization recognized by the United States Department of Education. Such a school shall comply with all other applicable provisions of this Chapter and rules adopted by the administering agency relative to a college or university being initially eligible and remaining eligible for program purposes.

(b) For a student who is the recipient of an Opportunity, Performance, or Honors award and who enrolls in a school that is eligible pursuant to the provisions of Subparagraph (a) of this Paragraph to pursue the skill or occupational training as defined by the Board of Regents, including a vocational or technical education certificate or diploma program or a nonacademic undergraduate degree, the state shall award an amount determined by the administering agency to equal the weighted average of amounts paid under this Section for students attending public colleges and universities who are enrolled in the permitted skill or occupational training, as may be applicable.

C.(1) The provisions of this Section shall be administered by the Louisiana Student Financial Assistance Commission. The administering agency may provide by rule adopted as provided by the Administrative Procedure Act for all matters necessary to the implementation of this Section.

(2) Except as otherwise provided by this Paragraph, the administering agency by rule shall provide for:

(a) A mechanism for informing all students of the availability of the assistance provided pursuant to this Section early enough in their schooling that a salutary motivational effect is possible.

(b) Applications, forms, financial audit procedures, eligibility and other program audit procedures, and other matters related to efficient operation, including timelines and deadlines for receipt by the administering agency of any information required to implement the provisions of this Chapter. The administering agency may provide an alternative application for students who can demonstrate that they do not qualify for federal grant aid.

(c)(i) A procedure for waiver through the 2002-2003 school year of the requirement that a student complete the high school curriculum specified in Subparagraphs (A)(1)(e) and (B)(2)(b) of this Section, upon proper documentation by the high school's principal or authorized designee that failure to comply with such requirement was due solely to the fact that the required course or courses were not available to the applicant at the school attended.

(ii) A procedure whereby any student graduating from high school during the 1996-1997 or the 1997-1998 school year who is required to meet the provisions of Items (A)(1)(e)(xi) or (B)(2)(b)(xi) of this Section relative to successful completion of one unit of Foreign Language shall be able to meet such requirement after graduating from high school.

(iii) A procedure for waiver of the requirement that a student complete the high school curriculum specified in this Section upon proper documentation by the high school's principal or authorized designee that the student is an exceptional child as defined by R.S. 17:1943(4), excluding gifted and talented, and that failure to comply with the specified curriculum was due solely to the student's exceptionality.

(iv) A procedure for waiver of a high school curriculum requirement specified in this Section for any student not otherwise covered by the provisions of Item (iii) of this Subparagraph but who has one or more learning, visual, hearing, or physical disabilities diagnosed by a person licensed or certified to diagnose such disability, when the diagnosis states the need for the student to be provided special accommodation by the high school relative to the curriculum requirement, the student requested and was provided such special accommodation by the high school, and failure to comply with the curriculum requirement was due solely to the student being disabled.

(d) A requirement that all reports of student performance or disability submitted to the administering agency and used to determine student eligibility be certified by the responsible authority.

(e) Guidelines and procedures by which the administering agency, subject to prior approval by the State Board of Elementary and Secondary Education, may update the course name and establish course equivalencies for any course included in the definition of core curriculum provided by this Section, including necessary changes to course names and equivalencies for Advanced Placement and International Baccalaureate courses as prescribed by the College Board or the International Baccalaureate Foundation. The guidelines and procedures shall include but not be limited to a requirement that any change in a course name and the establishment of any course equivalency be done by rule adopted by the administering agency and a requirement that prior to issuing a notice of intent to consider any such rule the administering agency shall consult with and seek the written comments and recommendations of the Board of Regents on making the name change or establishing the course equivalency.

(f) Guidelines and procedures directing that when tuition is paid from a source other than the award made pursuant to this Section, the award shall be applied by the institution attended by the student toward payment of expenses other than tuition which are described in the term "cost of attendance" as that term is defined in 20 U.S.C. 1087(II), as amended, for the purpose of qualifying the student or his parent or court-ordered custodian for the federal income tax credits provided for under 26 U.S.C. 25A.

(g)(i)(aa) Guidelines and procedures permitting the administering agency to receive and consider an application for an initial award, an application for the continuation of an award, or an application to return from an out-of-state college or university under this Chapter that is received by the agency after the final deadline established by the agency for the receipt of such application but not later than one hundred twenty days after the deadline.

(bb) Guidelines and procedures permitting the administering agency, for the 2007-2008 academic year and thereafter, to receive and consider an application for an award under this Chapter as authorized by Subsection W of this Section that is received by the agency after the final deadline established by the agency for the receipt of such application, but not later than one hundred twenty days after the deadline.

(ii) When granting an award based on an application that is considered by the agency pursuant to the provisions of this Subparagraph and such application is received by the agency not later than sixty days after the final deadline, the agency shall reduce the time period of eligibility for the award as set forth in Subsection H of this Section by one semester or an equivalent number of units at an eligible institution which operates on a schedule based on units other than semesters.

(iii) When granting an award based on an application that is considered by the agency pursuant to the provisions of this Subparagraph and such application is received by the agency more than sixty days after the final deadline, the agency shall reduce the time period of eligibility for the award as set forth in Subsection H of this Section by two semesters or an equivalent number of units at an eligible institution which operates on a schedule based on units other than semesters.

(h)(i)(aa) Guidelines and procedures permitting the administering agency to receive and consider, beginning with awards made for the 2000-2001 academic year and through the 2002-2003 academic year, an applicant's qualifying score on the American College Test or on the Scholastic Aptitude Test that is obtained on an authorized testing date after the date of the applicant's high school graduation but prior to July first of the year of such graduation.

(bb) Guidelines and procedures permitting the administering agency to receive and consider, beginning with awards made for the 2003-2004 academic year and thereafter, an applicant's qualifying score on the American College Test or on the Scholastic Aptitude Test which is first obtained on an authorized testing date after the national April ACT testing date in the year of the applicant's high school graduation but prior to July first of the year of such graduation.

(cc) Guidelines and procedures permitting the administering agency to receive and consider, beginning with awards made for the 2011-2012 academic year and thereafter, an applicant's qualifying score on the ACT or on the SAT which is first obtained on an authorized testing date after the national April ACT testing date in the year of the applicant's high school graduation but prior to July first of the year of such graduation or, if the administering authority determines that the applicant was prevented from taking the test prior to July first of the year of graduation due to circumstances beyond the immediate control of the student and attributable to the administration of the test, prior to September thirtieth of the year of such graduation.

(ii) When granting an award to an applicant whose qualifying test score is considered by the agency pursuant to the provisions of this Subparagraph, the agency shall reduce the time period of eligibility for the award as set forth in Subsection H of this Section by one semester or an equivalent number of units at an eligible institution which operates on a schedule based on units other than semesters.

(3) In addition to any other requirements of this Chapter, the administering agency shall notify all appropriate public and nonpublic school personnel, including school counselors, of any changes in law or agency rules relative to the Taylor Opportunity Program for Students no later than sixty days after such change.

(4) Repealed by Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011.

(5) Notwithstanding any provision of this Section to the contrary, including but not limited to Items (A)(1)(c)(i) and (d)(i) and effective with students who graduate during the 2007-2008 school year and thereafter from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education and that meets other provisions of this Section applicable to nonpublic schools, the minimum cumulative high school grade point average necessary for such students to be eligible for an initial Performance Award or Honors Award shall be 3.00 on a 4.00 scale and such grade point average shall be calculated by using only the grades obtained by the student in completing the core curriculum requirements established by this Section.

D. Each city and parish school board for the high school under its jurisdiction or the principals of such high schools and the principal or headmaster of each nonpublic high school approved by the State Board of Elementary and Secondary Education shall:

(1) Using the criteria in Subparagraphs (A)(1)(b), (c), (d), and (e) as the minimum qualifications for selection, identify and certify to the administering agency those achieving the required academic standards to qualify for an award pursuant to this Section.

(2) Using the criteria in Subparagraphs (A)(1)(b) and (B)(2)(b) as the minimum qualifications for selection, identify and certify to the administering agency those achieving the required academic standards to qualify for a TOPS-Tech award pursuant to this Section.

E.(1) The legislature annually shall appropriate to the administering agency funds which, together with any other funds available, are sufficient to cover the costs required to be paid, both initial and continuing, for the coming academic year. All such payments shall be made by the administering agency directly to the institution to which such payment is due after notice to the institution that the state shall pay, on behalf of the qualifying student, the applicable amount stipulated in this Section and after notice from the institution that the student has actually enrolled.

(2) Effective beginning with the 1999-2000 academic year and thereafter, no state payments made on behalf of any student receiving an award pursuant to the provisions of this Chapter shall be used by an institution of higher education to supplant the granting of free tuition for such student pursuant to a scholarship given in accordance with the provisions of Act No. 43 of the 1884 Regular Session of the Legislature, as amended.

F. The administering agency may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for this purpose.

G. Implementation of the tuition payment program provided by this Section shall be subject to the appropriation of funds for this purpose.

H.(1) No student shall be eligible for tuition payment pursuant to this Section for the Opportunity Award, the Performance Award, or the Honors Award for more than eight semesters or an equivalent number of units in an eligible institution which operates on a schedule based on units other than semesters, unless an extension is granted by the administering agency in accordance with its rules.

(2) No student shall be eligible for tuition payment pursuant to this Section for the TOPS-Tech Award for more than two years unless an extension is granted by the administering agency in accordance with its rules.

(3)(a) Any student receiving an Opportunity, Performance, or Honors award who successfully completes an academic undergraduate degree in less than the eight semesters or its equivalent of award benefits provided by this Subsection shall be eligible to continue to receive all applicable award benefits, in accordance with the limitations as specified in Subparagraph (c) of this Paragraph, for any remaining semester or semesters or the equivalent thereof of eligibility not used to obtain the undergraduate degree provided such student pursues a postgraduate academic degree at an eligible institution and the student continues to meet all academic and other requirements provided by this Section and by rule of the administering agency for continued receipt of the award as an undergraduate except as such requirements, including requirements provided by this Section for undergraduate students, may be modified by the administering agency as necessary to apply such requirements to postgraduate study.

(b) In developing rules to implement this Paragraph, the administering agency shall establish reasonable time lines and deadlines for receipt of any information required to implement this Paragraph both for current and subsequent students receiving Opportunity, Performance, or Honors awards and for any student previously receiving such an award who successfully completed an academic undergraduate degree in less than eight semesters. Such rules shall also provide for appropriate notice to all such students of the time lines, deadlines, and rules governing implementation of this Paragraph.

(c) The amount of the award benefits relative to tuition as provided for in Subparagraph (a) of this Paragraph shall not exceed the amounts determined by the administering agency to equal the tuition charged for the postgraduate study or for undergraduate full-time enrollment charged by the highest cost public college university in the state, whichever amount is less.

I. A grant awarded pursuant to this Section may be combined with a disbursement from the Louisiana Student Tuition Assistance and Revenue Trust Program, as provided in R.S. 17:3091 through 3099.2, to pay the student's tuition, and any portion of the grant which is offset by such a disbursement shall then be expended in payment of current year educational expenses as defined by the administering agency and billed to the student by the institution. Any remaining balance of the grant award may then be expended by the student in payment of room and board.

J. No student shall receive a grant pursuant to this Section in an amount greater than the tuition charged by the institution attended or, if the student is the recipient of a Performance or an Honors Award as defined by Subparagraphs (A)(1)(c) and (d) of this Section, the amount stipulated in this Section for such awards. The institution shall credit any amount in excess of the cost of tuition to the student's account to pay room and board or other "cost of attendance". The student shall apply for a federal grant prior to receiving a grant of state funds under this Section unless the student can demonstrate that he does not qualify for federal grant aid.

K.(1)(a) Notwithstanding any provision of this Section to the contrary, any student who qualifies for an award as provided in this Section and who also qualifies for any other financial assistance offered by the state public college or university which the student attends shall be allowed to combine such award and financial assistance in any manner to cover any "cost of attendance" as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965 as amended, including room and board, books, and other instructional materials.

(b) Additionally, notwithstanding any provision of this Section to the contrary and effective for the 2004-2005 award year and thereafter, any student who qualifies for an award as provided in this Section shall be allowed to use such award in any manner to cover any "cost of attendance" at an eligible public college or university as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965 as amended.

(2) If a student is receiving other financial assistance that, when combined with a tuition payment under this Section, exceeds the "cost of attendance" as determined for that student in accordance with regulations governing the award of federal student aid under Title IV of the Higher Education Act of 1965, as amended, the amount of the tuition payment shall be reduced by the amount of such excess.

(3)(a)(i) Any student who receives a financial assistance award pursuant to this Section may elect to accept the award on the basis provided in this Paragraph. The student may elect to delay the acceptance of his financial assistance award until after the student, if he is not claimed as a dependent of a parent or court-ordered custodian on a federal income tax return, or his parent or court-ordered custodian, if he is claimed as a dependent on a federal income tax return, files his federal income tax return.

(ii) If the student delays the acceptance of his award and the student, parent, or court-ordered custodian claims a federal income tax credit for money expended on educational tuition for the postsecondary education of the student, the administering agency shall pay directly to the student an amount equal to the amount of the award that would have been paid to the eligible institution on behalf of the student less the amount of the tax credit claimed plus as an incentive for claiming the credit and thus reducing the cost to the state of this program, an amount equal to twenty-five percent of the amount of the credit claimed.

(iii) If the student delays the acceptance of his award and the student, parent, or court-ordered custodian does not claim such a credit, then the amount of the award that would have been paid to the eligible institution on behalf of the student shall be paid directly to the student.

(b) In order to receive the additional incentive payment provided for in Item (a)(ii) of this Paragraph, the student, parent, or court-ordered custodian filing the return shall provide such proof to the administering agency of the amount of federal income tax credit for money expended on educational tuition claimed as required by the agency, including access to their federal income tax records or other appropriate records.

(c) In any case in which the award amount is paid directly to the student as a result of an election under this Paragraph, the amount of the award may be expended on any item considered as part of the "cost of attendance" as determined for that student in accordance with regulations governing the award for federal student aid under Title IV of the Higher Education Act of 1965, as amended.

(d) The administering agency shall establish by rule the procedure and time schedules necessary for a student to make the election provided for in this Paragraph, for receipt of notice of such an election by the agency, and for delayed payment of the award and any applicable incentive.

(e) In any case in which a federal income tax credit claim for tuition is disallowed, no additional payment shall be made by the agency as a result.

(f) The election provided for in this Paragraph may be made in any year for which the student is eligible for an award under this Paragraph.

L. Each student who initially qualifies for more than one award under the provisions of this Section shall receive the award requiring the most rigorous eligibility criteria.

M. Notwithstanding any other provision of this Chapter to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any eligible postsecondary institution for a student who is a recipient of a Louisiana Taylor Opportunity Program for Students award.

N.(1) In the event the legislature appropriates insufficient money to fund all awards made to students qualifying under the provisions of this Section, the number of students to whom awards shall be made shall be reduced as necessary pursuant to a procedure set out by rule adopted by the administering agency. The procedure shall provide for such reduction to be based on the scores on the American College Test and then on the ability of each student's family to pay the student's tuition as evidenced by the expected family contribution determined by using the standardized federal methodology for establishing student financial need. The procedure shall provide that reductions of awards made necessary by insufficient appropriations shall first eliminate the cohort of students who score lowest on the American College Test. The procedures shall provide that within that cohort of students, those whose families are most able to pay the student's tuition shall be eliminated first. After insufficient appropriations require the elimination of all students in such cohort, the procedures shall require repeating the process with those students in the next highest score cohort.

(2) Among students denied their awards as provided in this Subsection, those students whose families have the least capacity to pay shall be the first to receive their awards if monies become available. Any student for whom the expected family contribution cannot be determined as provided for in Paragraph (1) of this Subsection shall be denied his award until the legislature appropriates sufficient monies to fund all awards made to students qualifying under the provisions of this Section.

O. In lieu of the payment of tuition as provided in this Section, any student participating in the program provided by R.S. 29:36.1 for persons serving in the Louisiana National Guard shall receive the tuition exemption as provided therein. However, in addition to any other payments provided for by this Section:

(1) For any student who is participating in the tuition exemption program provided by R.S. 29:36.1 and who also meets the qualifications provided in this Section for receipt of an Opportunity Award or a TOPS-Tech Award, the state shall pay on behalf of such student a sum of three hundred dollars per semester or six hundred dollars per academic year to be applied toward the cost of books and other instructional materials.

(2) For any student who is participating in the tuition exemption program provided by R.S. 29:36.1 and who also meets the qualifications provided in this Section for receipt of a Performance Award, the state shall pay on behalf of the student a sum of three hundred dollars per semester or six hundred dollars per academic year to be applied toward the cost of books and other instructional materials plus the sum of four hundred dollars per semester or eight hundred dollars per academic year for other educational expenses as defined by the Louisiana Student Financial Assistance Commission.

(3) For any student who is participating in the tuition exemption program provided by R.S. 29:36.1 and who also meets the qualifications provided in this Section for receipt of an Honors Award, the state shall pay on behalf of the student a sum of three hundred dollars per semester or six hundred dollars per academic year to be applied toward the cost of books and other instructional materials plus the sum of eight hundred dollars per semester or one thousand six hundred dollars per academic year for other educational expenses as defined by the Louisiana Student Financial Assistance Commission.

P.(1) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive a TOPS-Tech Award pursuant to this Section provided each of the applicable following conditions are met:

(a) The student has been certified by the principal or headmaster to have met one of the following criteria:

(i) The student graduated during the 1996-1997 or the 1997-1998 school year or thereafter from an out-of-state high school which has been approved by the appropriate state educational agency in the state in which the school is located.

(ii) The student graduated from an out-of-state high school which is accredited by the Southern Association of Colleges and Schools and meets the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana.

(iii) The student graduated during the 2002-2003 school year or thereafter from an out-of-state high school that is accredited by a regional accrediting organization recognized by the United States Department of Education and meets the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana.

(iv) The student graduated from a high school which has been approved by the United States Department of Defense.

(v) The student graduated during the 2009-2010 school year or thereafter with an International Baccalaureate Diploma from an out-of-state high school approved by the International Baccalaureate Organization to issue such a diploma.

(b) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(c) Unless granted an exception for cause by the administering agency, the student has enrolled in a Louisiana public postsecondary institution as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in a Louisiana public postsecondary institution as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(d) The student meets the eligibility requirements provided in Subparagraphs (A)(1)(a) and (f) of this Section.

(2) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive an Opportunity Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraph (1)(a) of this Subsection.

(b) Unless granted an exception for cause by the administering agency, the student has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(c) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(d) The student meets the eligibility requirements provided in Subparagraphs (A)(1)(a) and (f) of this Section.

(3) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive a Performance Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraph (1)(a) of this Subsection.

(b) Unless granted an exception for cause by the administering agency, the student has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(c) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(d) The student meets the eligibility requirements provided in Subparagraphs (A)(1)(a) and (f) of this Section.

(4) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive an Honors Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraph (1)(a) of this Subsection.

(b) Unless granted an exception for cause by the administering agency, the student has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after graduating from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(c) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(d) The student meets the eligibility requirements provided in Subparagraphs (A)(1)(a) and (f) of this Section.

Q.(1) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive a TOPS-Tech Award pursuant to this Section provided each of the following conditions are met:

(a) The student has been certified by a parent or court-ordered custodian to have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education. Additionally, the student, if ever enrolled in a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education, must have begun his studies in the approved home study program no later than the conclusion of the tenth grade year.

(b) The student meets the citizenship and residency requirements provided in Subparagraph (A)(1)(a) of this Section.

(c) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(d) Unless granted an exception for cause by the administering agency, the student has enrolled in a Louisiana public postsecondary institution as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student's initial application is received by the administering agency or, if the student joins the United States Armed Forces within one year after completing the home study program, has enrolled in a Louisiana public postsecondary institution as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student's initial application is received by the administering agency; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student completed the home study program, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(e) The student meets the eligibility requirements provided in Subparagraph (A)(1)(f) of this Section.

(2) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive an Opportunity Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraphs (1)(a), (b), and (d) of this Subsection.

(b) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(c) The student meets the eligibility requirements provided in Subparagraph (A)(1)(f) of this Section.

(3) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive a Performance Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraphs (1)(a), (b), and (d) of this Subsection.

(b) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(c) The student meets the eligibility requirements provided in Subparagraph (A)(1)(f) of this Section.

(4) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive an Honors Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraphs (1)(a), (b), and (d) of this Subsection.

(b) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(c) The student meets the eligibility requirements provided in Subparagraph (A)(1)(f) of this Section.

(5)(a) Notwithstanding any provision of Subparagraph (1)(c), (2)(b), (3)(b), or (4)(b) of this Subsection to the contrary and effective for a student qualifying for an initial program award for the 2005-2006 through the 2007-2008 award year pursuant to this Subsection, the student shall have a composite score on the 1990 version of the American College Test which is at least two points higher than that otherwise required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(b)(i) Notwithstanding any provision of Subparagraph (1)(c), (2)(b), (3)(b), or (4)(b) of this Subsection to the contrary and effective for a student qualifying for an initial TOPS-Tech Award or Opportunity Award for the 2008-2009 award year or thereafter pursuant to this Subsection, the student shall have a minimum composite score on the 1990 version of the American College Test which is at least two points higher than that otherwise required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(ii) Notwithstanding any provision of Subparagraph (1)(c), (2)(b), (3)(b), or (4)(b) of this Subsection to the contrary and effective for a student qualifying for an initial Performance Award or Honors Award for the 2008-2009 award year or thereafter pursuant to this Subsection, the student shall have a minimum composite score on the 1990 version of the American College Test which is at least one point higher than that otherwise required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

R. To qualify for an award pursuant to the provisions of this Chapter, any student who has successfully completed a home study program approved by the State Board of Elementary and Secondary Education and who has previously attended a Louisiana public high school, a Louisiana nonpublic high school, or an out-of-state high school shall be required to provide certification from the principal, headmaster, or other appropriate person at the high school previously attended that the student was in good standing at the time the student last attended such school.

S.(1) Notwithstanding any rule by the administering agency to the contrary, no student who is otherwise qualified for an award under this Chapter and who graduated during the 1997-1998 school year from a Louisiana public high school or nonpublic high school that is approved by the State Board of Elementary and Secondary Education and who submitted a qualifying score on the American College Test and who obtained such qualifying score on an authorized testing date after the date of the student's high school graduation but prior to July 1, 1998, shall be determined by the administering agency to be ineligible for an award due solely to the fact that the student took the test after graduating from high school.

(2) Notwithstanding any rule by the administering agency to the contrary, no dependent student who is otherwise qualified for an award under this Chapter and who graduated during the 1997-1998 school year from a Louisiana public high school or nonpublic high school that is approved by the State Board of Elementary and Secondary Education shall be determined by the administering agency to be ineligible for an award due solely to the fact that the student's parents became nonresidents during the student's senior year in high school provided that the parents were residents of Louisiana as provided for by this Section during the twenty-four months preceding the date they became nonresidents.

(3) Notwithstanding any rule by the administering agency to the contrary, no student who is otherwise qualified for an award under this Chapter and who graduated during the 1998-1999 school year from a Louisiana public high school or nonpublic high school that is approved by the State Board of Elementary and Secondary Education and who submitted a qualifying score on the American College Test and who obtained such qualifying score on an authorized testing date after the date of the student's high school graduation but prior to July 1, 1999, shall be determined by the administering agency to be ineligible for an award due solely to the fact that the student took the test after graduating from high school.

(4)(a) Notwithstanding any provision of this Chapter or administering agency rule to the contrary, for any student who meets each of the following conditions the state shall award, beginning with the 2000-2001 academic year and continuing for the remainder of the student's program eligibility, the sum of two hundred dollars per semester or four hundred dollars per academic year which shall be in addition to the amount determined to equal the tuition charged by the public college or university attended or, if applicable, the amount provided by this Section for attendance at an eligible nonpublic college or university:

(i) Prior to June 18, 1999, the student was determined by the administering agency to be eligible for a Performance Award pursuant to the provisions of this Chapter but chose to receive and was awarded an Opportunity Award.

(ii) The student, once enrolled at an eligible institution, met and continues to meet all requirements of this Chapter to maintain continued state payment for a Performance Award.

(b) Notwithstanding any provision of this Chapter or administering agency rule to the contrary, for any student who meets each of the following conditions the state shall award, beginning with the 2000-2001 academic year and continuing for the remainder of the student's program eligibility, the sum of four hundred dollars per semester or eight hundred dollars per academic year which shall be in addition to the amount determined to equal the tuition charged by the public college or university attended or, if applicable, the amount provided by this Section for attendance at an eligible nonpublic college or university:

(i) Prior to June 18, 1999, the student was determined by the administering agency to be eligible for an Honors Award pursuant to the provisions of this Chapter but chose to receive and was awarded an Opportunity Award.

(ii) The student, once enrolled at an eligible institution, met and continues to meet all requirements of this Chapter to maintain continued state payment for an Honors Award.

(5) Notwithstanding any rule by the administering agency to the contrary, no student who graduates from high school in less than four years and who receives an award under this Chapter shall be restricted or otherwise delayed as to the date the award may be first used at an eligible institution due to the student having graduated from high school in less than four years.

T.(1) In addition to any other eligibility requirement provided for by this Chapter for a student graduating from a Louisiana nonpublic high school to be eligible for an award under this Chapter, beginning with applicants who graduate from a nonpublic high school during the 1999-2000 school year and thereafter, the nonpublic high school from which the student graduates shall be approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and, in addition, shall meet the standards required by the board for the students in such school to be eligible to receive from the state the benefit of appropriations for such items as transportation, textbooks, and administrative cost reimbursement.

(2) Notwithstanding the requirements of this Subsection, those nonpublic high schools that, not later than May 15, 2000, were approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and applied for and had their application forwarded by the state Department of Education seeking the approval necessary for the students in such school to be eligible to receive from the state the benefits of appropriations for such items as transportation, textbooks, and administrative cost reimbursement shall have until the 2003-2004 school year to meet the latter requirement in order for the graduates from such high school to be eligible for an award under this Chapter.

U. Annually, the Louisiana Student Financial Assistance Commission shall, with the cooperation and assistance of the state's institutions of postsecondary education, query each first-time recipient of a Taylor Opportunity Program for Students award to determine the extent to which receiving the award influenced the decision of the student to attend a Louisiana college or university.

V.(1) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive a TOPS-Tech Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets one of the following criteria:

(i) The student has been certified by the principal or headmaster to have graduated during the 2000-2001 school year or thereafter from a high school located outside of the United States and its territories which meets the standards adopted by the State Board of Elementary and Secondary Education for approval of nonpublic schools in Louisiana and which is accredited by an accrediting organization recognized by the United States Department of Education.

(ii) The student has been certified by a parent or court-ordered custodian to have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education conducted outside the United States and its territories.

(iii) The student has been certified by the principal or headmaster to have graduated during the 2009-2010 school year or thereafter with an International Baccalaureate Diploma from a high school located outside of the United States and its territories and approved by the International Baccalaureate Organization to issue such a diploma.

(b) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that otherwise required by this Section for a TOPS-Tech Award for a student graduating from a Louisiana public high school or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(c)(i) If graduating from a high school and unless granted an exception for cause by the administering agency, the student has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from high school or, if the student joins the United States Armed Forces within one year after the date that the student graduated from high school, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from high school; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student graduated from high school, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(ii) If a completer of a home study program approved by the State Board of Elementary and Secondary Education and unless granted an exception for cause by the administering agency, the student has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student completed a home study program approved by the State Board of Elementary and Secondary Education or, if the student joins the United States Armed Forces within one year after the date that the student completed a home study program approved by the State Board of Elementary and Secondary Education, has enrolled in an eligible college or university as a first-time freshman not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student completed a home study program approved by the State Board of Elementary and Secondary Education; however, effective for the 1996-1997 school year and thereafter, if, on or prior to the fifth anniversary of the date that the student completed the home study program, the student reenlists in the United States Armed Forces and maintains continuous active duty, the five-year period shall be extended to the semester immediately following the one-year anniversary of the student's separation from active duty service.

(d) The student meets the eligibility requirements provided in Items (A)(1)(a)(iii) and (iv) and Subparagraph (A)(1)(f) of this Section, provided however that a parent or court-ordered custodian who is living outside the United States and its territories, is actively engaged in work or another activity on behalf of a Louisiana employer or sponsor, and is not on active duty with the United States armed forces, may meet the residency requirement specified in Subsection A of this Section for dependent students by providing evidence satisfactory to the administering agency that the parent or court-ordered custodian complies with all of the following:

(i) Was a resident of Louisiana who actually lived in Louisiana for at least the twenty-four months preceding the date he started the work or activity outside the United States and its territories.

(ii) Has remained a resident of Louisiana through the date of the student's graduation from high school or completion of a home study program approved by the State Board of Elementary and Secondary Education.

(2) Notwithstanding any initial student eligibility requirement of this Chapter to the contrary, a student shall be eligible to receive an Opportunity Award pursuant to this Section provided each of the following conditions are met:

(a) The student meets the eligibility requirements provided in Subparagraphs (1)(a), (c), and (d) of this Subsection.

(b) The student has a composite score on the 1990 version of the American College Test which is at least three points higher than that otherwise required by this Section for an Opportunity Award for a student graduating from a Louisiana public high school or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(3)(a) Notwithstanding any provision of Subparagraph (1)(b) or (2)(b) of this Subsection to the contrary and effective for a student qualifying for an initial program award for the 2005-2006 through the 2007-2008 award year pursuant to this Subsection, the student who is a completer of a home study program approved by the State Board of Elementary and Secondary Education shall have a composite score on the 1990 version of the American College Test which is at least two points higher than that required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

(b) Notwithstanding any provision of Subparagraph (1)(b) or (2)(b) of this Subsection to the contrary and effective for a student qualifying for an initial TOPS-Tech or Opportunity award for the 2007-2008 award year or thereafter pursuant to this Subsection, the student, if a completer of a home study program approved by the State Board of Elementary and Secondary Education, shall have a minimum composite score on the 1990 version of the American College Test which is at least two points higher than that otherwise required by this Section for a student graduating from a Louisiana public high school or nonpublic high school which has been approved by the State Board of Elementary and Secondary Education or an equivalent concordant value on an enhanced or revised version of such test or on the Scholastic Aptitude Test.

W. Notwithstanding any provision of this Chapter to the contrary, any otherwise qualified student who meets each of the following conditions and who enrolls as a first-time freshman in an out-of-state college or university, or beginning with the 2009-2010 academic year, first enrolls as a first-time freshman in an eligible college or university in Louisiana and subsequently enrolls in an out-of-state college or university, may use the program award provided for by this Section at an eligible college or university in Louisiana in accordance with this Subsection and other applicable provisions of this Chapter; however, the time period of award eligibility set forth in Subsection H of this Section shall be reduced by an equivalent number of units as may be applicable for each semester or equivalent time period that the student is enrolled in an out-of-state college or university:

(1) The student has been determined by the administering agency to meet the initial eligibility requirements established by this Section for an Opportunity, Performance, or Honors award.

(2)(a) The student enrolled as a first-time freshman in an out-of-state college or university in accordance with the timelines specified by this Section for such enrollment in an eligible college or university in Louisiana and the out-of-state college or university is accredited by a regional accrediting organization recognized by the United States Department of Education, or

(b) The student enrolled as a first-time freshman in an eligible college or university in Louisiana in accordance with the timelines specified by this Section for such enrollment, who subsequently enrolled in an out-of-state college or university that is accredited by a regional accrediting organization recognized by the United States Department of Education, and then reenrolled in an eligible college or university in Louisiana during the 2009-2010 academic year or thereafter.

(3) While enrolled in such an out-of-state college or university the student met all requirements of this Section that would have been applicable to such student for continuation of the initial award if the student had enrolled in an eligible college or university in Louisiana.

(4) The student graduated from high school during the 2001-2002 school year or thereafter.

X.(1) In addition to other provisions of this Section relative to student eligibility for Opportunity, Performance, and Honors awards and beginning with the 2004-2005 award year and thereafter, a student who meets each of the following conditions shall be eligible for such an award as provided by this Subsection:

(a) The student meets the citizenship requirements established by this Section for program awards and actually resides in this state for at least two years prior to the student's first enrollment in an eligible college.

(b) The student does not meet the initial eligibility requirements for an Opportunity, Performance, or Honors award pursuant to any other provision of this Section.

(c) As certified by a psychologist or psychiatrist licensed to practice in Louisiana, the student has a score that is at least in the superior range on the Wechsler Intelligence Scale for Children (Third Edition) or revised version of such instrument or, if provided for by the administering agency by rule, has an equivalent score on a comparable diagnostic instrument.

(d) As certified by a psychologist or psychiatrist licensed to practice in Louisiana, the student has a composite score that is at least at the ninetieth percentile at the twelfth grade level in the reading, mathematics, and written language portions of the Wechsler Individual Achievement Test (Second Edition) or revised version of such test or, if provided for by the administering agency by rule, has an equivalent score on a comparable test.

(e) Prior to enrolling for the first time in an eligible college or university, the student meets the requirements of this Section otherwise applicable to a student who graduates from an eligible Louisiana high school relative to the student having at least the minimum composite score on the American College Test or having an equivalent score on the Scholastic Aptitude Test as specified for the respective awards.

(f) The student enrolls in an eligible college or university and after successful completion of twelve hours of credit the student is enrolled in such a college or university on a full-time basis no later than his nineteenth birthday to pursue an academic undergraduate degree at the baccalaureate level. A student's award pursuant to the provisions of this Subsection shall be effective upon such enrollment on a full-time basis.

(g) The student makes steady academic progress as defined by the administering agency toward the baccalaureate degree, earns not less than the minimum number of hours of credit required for full-time standing or the required number of hours needed to complete the degree program requirements, and while pursuing such baccalaureate degree maintains a cumulative grade point average as otherwise required by this Section for the particular award made to the student.

(h) Except as otherwise provided by this Subsection, the student meets and continues to meet all requirements of this Section relative to a student remaining eligible for the particular program award made to the student once a student is enrolled in an eligible college or university.

(2) State payments on behalf of a student eligible for an award pursuant to this Subsection shall be in the same amounts as otherwise provided for by this Section for such award. The awards provided by this Subsection shall be for no more than eight semesters or an equivalent number of units in a college or university which operates on a schedule based on units other than semesters unless an extension is granted by the administering agency in accordance with its rules.

Y.(1) Recognizing the success and growth of the TOPS program and in order to maintain the long-term financial stability of the TOPS program, private businesses, industry, foundations, charities, and other individuals or groups may request from the division of administration that, notwithstanding any provision of law to the contrary, they may create scholarship programs to make payments to eligible colleges and universities on behalf of individual students. If the division of administration were to approve a private scholarship program then any scholarship funds received by an eligible college or university from such private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the TOPS award associated with that student to an amount that is equal to the dollar amount that the award would have been if no such private scholarship funds had been received less the amount of private scholarship funds received by the eligible college or university.

(2) This Subsection shall in no way be interpreted in such a manner that a student could receive less benefits from a combination of the TOPS award from the program and the private scholarship funded on his behalf then he would have received solely from the TOPS program if there had been no private scholarship funded on his behalf. Therefore, to the extent that any privately funded scholarship funds provided for in this Subsection made to an eligible college or university on behalf of a qualified student are for an amount less than the amount a given student would have otherwise received if no such private scholarship funds had been paid as an award under the TOPS Program, then the eligible college or university shall receive that difference on behalf of the student as the student's award from the TOPS program.

(3) As provided in this Subsection, when an eligible college or university receives privately funded scholarship funds on behalf of a student, the state funds for the TOPS program shall be reduced by the amount of the private scholarship program funds so received. It is understood and provided that a reduction shall not effect the estimated nature of the TOPS appropriation as provided in the act or acts that contain such appropriations. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of such reduction as specified by the commissioner of administration into the Overcollections Fund created in R.S. 39:100.21 and credit the deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

Acts 1997, No. 1375, §1; Acts 1998, 1st Ex. Sess., No. 165, §1, eff. May 7, 1998; Acts 1999, No. 438, §1, eff. June 18, 1999; Acts 1999, No. 777, §1, eff. July 2, 1999; Acts 1999, No. 805, §1, eff. July 2, 1999; Acts 1999, No. 1196, §1, eff. July 9, 1999; Acts 1999, No. 1302, §1, eff. July 12, 1999; Acts 2000, 1st Ex. Sess., No. 69, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 73, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 105, §1, eff. April 17, 2000; Acts 2000, 1st Ex. Sess., No. 110, §1, eff. April 18, 2000; Acts 2000, 1st Ex. Sess., No. 133, §1, eff. April 19, 2000; Acts 2001, No. 1042, §1, eff. June 28, 2001; Acts 2001, No. 1053, §1, eff. June 28, 2001; Acts 2001, No. 1144, §1, eff. June 27, 2001; Acts 2001, No. 1192, §1, eff. June 29, 2001; Acts 2001, No. 1221, §1, eff. July 2, 2001; Acts 2003, No. 63, §1, eff. May 28, 2003; Acts 2003, No. 81, §1, eff. May 28, 2003; Acts 2003, No. 214, §1, eff. June 5, 2003; Acts 2003, No. 220, §1, eff. June 5, 2003; Acts 2003, No. 401, §1, eff. June 18, 2003; Acts 2003, No. 1121, §1, eff. July 2, 2003; Acts 2003, No. 1235, §1, eff. July 7, 2003; Acts 2003, No. 1237, §§1, 2, eff. July 7, 2003; Acts 2004, No. 472, §1, eff. June 25, 2004; Acts 2004, No. 507, §1, eff. June 25, 2004; Acts 2004, No. 625, §1; Acts 2004, No. 800, §1, eff. June 25, 2004; Acts 2004, No. 804, §1, eff. July 11, 2004; Acts 2005, No. 105, §1; Acts 2005, No. 194, §1, eff. June 29, 2005; Acts 2005, No. 412, §1, eff. July 11, 2005; Acts 2007, No. 372, §1, eff. July 10, 2007; Acts 2007, No. 412, §1, eff. July 10, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2008, No. 652, §§1,5, eff. July 1, 2008; Acts 2008, No. 754, §1, eff. July 6, 2008; Acts 2009, No. 232, §1, eff. July 1, 2009; Acts 2010, No. 201, §1, eff. June 14, 2010; Acts 2010, No. 647, §1, eff. July 1, 2010; Acts 2010, No. 724, §1, eff. June 29, 2010; Acts 2010, No. 758, §1, eff. June 29, 2010; Acts 2011, 1st Ex. Sess., No. 41, §2, eff. June 12, 2011; Acts 2011, No. 203, §1, eff. June 24, 2011; Acts 2012, No. 108, §1, eff. May 11, 2012; Acts 2012, No. 215, §1, eff. May 22, 2012; Acts 2013, No. 140, §1, eff. June 7, 2013; Acts 2013, No. 359, §1, eff. June 17, 2013; Acts 2014, No. 566, §1; Acts 2014, No. 733, §1, eff. June 19, 2014; Acts 2014, No. 737, §§1,2, eff. June 19, 2014; Acts 2014, No. 778, §1, eff. July 1, 2014.



RS 17:3048.2 - Effectiveness of Chapter; continuance of certain tuition payments

§3048.2. Effectiveness of Chapter; continuance of certain tuition payments

A. Awards pursuant to this Chapter may be made for the first time such that payments would be made beginning with the 1998-1999 school year.

B. Students graduating from high school or who have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education during a 1996-1997 school year and thereafter may apply for and if otherwise qualified be eligible to receive an Opportunity Award, Performance Award, or Honors Award as provided by this Chapter.

C. Students graduating from high school or who have successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education during the 1997-1998 school year and thereafter may apply for and if otherwise qualified be eligible to receive the TOPS-Tech Award as provided by this Chapter.

D. Any requirements of this Chapter that an award recipient must have enrolled in an eligible institution as a first-time freshman shall be waived for students who graduated from high school or successfully completed at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education during the 1996-1997 school year.

E.(1) Notwithstanding the provisions of R.S. 17:3048.1(N), any student made eligible for an award under this Chapter pursuant to an Act of the 1998 First Extraordinary Session of the Legislature who would not have been eligible under this Chapter prior to such enactment shall receive an award only after all awards to all students who are eligible pursuant to the requirements of this Chapter as they existed prior to any Act of the 1998 First Extraordinary Session of the Legislature are fully funded.

(2) Should there be insufficient appropriations to fund an award for all students who were made eligible for an award under this Chapter by an Act of the 1998 First Extraordinary Session of the Legislature, then a reduction shall be made in the awards for such students by application of the procedures provided in R.S. 17:3048.1(N).

(3) The provisions of this Subsection shall apply only for the 1998-1999 school year.

F. All students for whom tuition payments were awarded prior to the 1998-1999 school year and pursuant to the provisions of R.S. 17:3026 as it existed prior to the effective date of this Subsection shall receive their award as an Opportunity Award pursuant to R.S. 17:3048.1(A)(1)(c) without the application to the student of any eligibility requirements of that program which exceed the requirements of R.S. 17:3026 as it existed prior to the effective date of this Subsection and without the application of any limitations of that program which would detrimentally affect the student.

G. All students for whom tuition payments were awarded prior to the 1998-1999 school year and pursuant to the provisions of R.S. 17:3042.31 through 3042.36 as such provisions existed prior to the effective date of this Subsection shall receive their award as a Performance Award pursuant to R.S. 17:3048.1(A)(1)(d) without the application to the student of any eligibility requirements of that program which exceed the requirements of R.S. 17:3042.31 through 3042.36 as such provisions existed prior to the effective date of this Subsection and without the application of any limitations of that program which would detrimentally affect the student.

Acts 1997, No. 1375, §1; Acts 1998, 1st Ex. Sess., No. 165, §1, eff. May 7, 1998; Acts 2003, No. 393, §1, eff. June 18, 2003.



RS 17:3048.3 - Program information reporting system; implementation; requirements; applicability; participation by eligible institutions and others

§3048.3. Program information reporting system; implementation; requirements; applicability; participation by eligible institutions and others

A.(1) The Board of Regents shall formulate, develop, establish, and implement a uniform Taylor Opportunity Program for Students information reporting system for the purposes of policy analysis and program evaluation and for providing accurate data and statistics to the legislature, the governor and appropriate executive branch agencies, and the public relative to the program's impact on the state and on students.

(2) In formulating and developing the information reporting system, the Board of Regents shall consult with and seek written recommendations from the Louisiana Student Financial Assistance Commission, each college or university eligible for participation in the Taylor Opportunity Program for Students, each of the public postsecondary education management boards, the Louisiana Association of Independent Colleges and Universities, legislators, and knowledgeable others as determined appropriate by the Board of Regents.

(3) It is the intention of the legislature that the reporting system provided by this Section and the requirements thereof shall be applicable to all Taylor Opportunity Program for Students applicants, all award recipients regardless of eligible college or university attended, and all such eligible colleges and universities. Effective for the 2002-2003 award year and thereafter, compliance with the requirements of the Taylor Opportunity Program for Students information reporting system shall be a condition for an eligible college or university to remain eligible to receive payments from the state on behalf of an award recipient. Compliance determinations shall be made annually by the Board of Regents.

B. The Taylor Opportunity Program for Students information reporting system shall include but not be limited to the following:

(1) A report prepared as of the end of the Fall semester and again as of the end of the Spring semester or equivalent periods of time during each academic year relative to the rate of retention of program awards by students as they progress from semester to semester or other equivalent periods of time as may be applicable once enrolled at an eligible college or university. The data shall be reported by institution attended, by the two-digit classification of instructional program, and by program award category and shall include the percent of students losing program eligibility due to not earning the minimum number of credit hours, the percent of students losing program eligibility due to not having the required cumulative grade point average, and the percent of students losing program eligibility for failing to make steady academic progress.

(2) The persistence rates at colleges and universities of freshman, sophomore, junior, and senior students receiving a program award reported by award category and by award year.

(3) The graduation rates or rates of completion of the chosen postsecondary education program if otherwise applicable for students receiving a program award, reported by award category and award year, including for those graduating with an academic degree at the baccalaureate level the rate for persons graduating within four years, within five years, and within six years, respectively.

(4) The mean length of time required for a student receiving a program award to graduate with an academic degree at the baccalaureate level or to complete the chosen postsecondary education program if otherwise applicable with such information being reported by award category and by award year.

(5) An annual report on the number of applicants as well as the percent of high school graduates by high school and by parish who apply for a program award, by award category, and the percent of those students who subsequently enroll in a college or university.

(6) Statistical studies on the relationship between the courses taken and grades earned by a high school student and the student's score on the American College Test or the Scholastic Aptitude Test. Relative to public high schools, such statistical studies shall use student course and grade data that is otherwise available from the schools and such studies shall be conducted at no additional cost to the governing authority of any public high school.

(7) Demographic information of program award recipients, including but not limited to race, gender, and parents' household income.

(8) High school grade point average and ACT or concordant SAT scores of program award recipients grouped by mean, median, and mode.

(9) High school grade point average and ACT or concordant SAT score cross-referenced with those students who lost the award and those who were placed on probationary status and the reasons therefor.

C. When necessary due to limitations in existing secondary data sources and systems, the Board of Regents, consistent with the general provisions of this Section, may modify any specific requirement of this Section. However, prior to making any such modifications the board shall report in writing to the House Committee on Education and the Senate Committee on Education on the proposed action and the board shall have received approval from each committee relative to the proposed action.

D. The Board of Regents shall submit a written report including all of the information required by this Section for the preceding academic year to the Senate Committee on Education and the House Committee on Education, not later than December first of each year.

E. All information reported pursuant to this Section shall be reported in the aggregate only and shall contain no personally identifiable information for any recipient of a program award.

Acts 2001, No. 1202, §1, eff. June 29, 2001; Acts 2008, No. 652, §1, eff. July 1, 2008; Acts 2014, No. 587, §1, eff. June 9, 2014.



RS 17:3048.4 - Notice to students and parents

§3048.4. Notice to students and parents

The State Board of Elementary and Secondary Education shall require that the governing authority of every public secondary school include as a component of a student's Five Year Educational Plan as required by R.S. 17:183.2 comprehensive information relative to the Taylor Opportunity Program for Students and program eligibility requirements for each of the awards. Additionally, the parent or other person responsible for the student's school attendance at the ninth grade level shall be required to return to the school at the start of the student's ninth grade year a signed notice that the program information and eligibility requirements have been reviewed by the parent or other responsible person and by the student and that, for informational and data collection purposes only, expresses the intent of the parent or other responsible person as to whether or not the student will be pursuing the necessary program of studies to be eligible for a Taylor Opportunity Program for Students award.

Acts 2001, No. 1202, §1, eff. June 29, 2001; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3048.5 - TOPS-Tech Early Start Award; purpose; eligibility; award amounts limitations; administration; implementation; reports

§3048.5. TOPS-Tech Early Start Award; purpose; eligibility; award amounts limitations; administration; implementation; reports

A. The TOPS-Tech Early Start Award is hereby established as part of the Louisiana Taylor Opportunity Program for Students for eligible eleventh and twelfth grade students attending Louisiana public high schools.

B.(1) A TOPS-Tech Early Start Award may be used to fund any technical or applied course leading to an Industry-Based Certification, a Certificate of Applied Science, and a Certificate of Technical Sciences offered at a Louisiana public or nonpublic postsecondary education institution or by any Louisiana training provider recognized by the Louisiana Workforce Commission and approved by the State Board of Elementary and Secondary Education as provided in Paragraph (4) of this Subsection when such certification or certificate is approved by the Workforce Investment Council as meeting the following requirements:

(a) Is identified by the Occupation Forecasting Conference as a credential for an occupation in top demand in Louisiana.

(b) Is recognized by the State Industry-Based Certification Leadership Council.

(2) An eligible recipient may receive a TOPS-Tech Early Start Award for two semesters during the eleventh grade and two semesters during the twelfth grade, excluding summer sessions.

(3) The administering agency, on behalf of a TOPS-Tech Early Start Award recipient, shall pay to the Louisiana postsecondary education institution in which the student is enrolled in an eligible program of studies or a training program provider an amount of one hundred fifty dollars for each three credit-hour or equivalent time course taken by the student, not to exceed two such courses per high school semester for an eleventh-grade student and two such courses per high school semester for a twelfth-grade student.

(4)(a) By January thirty-first annually, the State Board of Elementary and Secondary Education shall determine which training program providers it approves for the academic year that begins in the fall of that year.

(b) For the 2014-2015 academic year, the number of training program providers at which a TOPS-Tech Early Start Award may be used shall be limited to five providers as selected by the State Board of Elementary and Secondary Education.

(c) The State Board of Elementary and Secondary Education shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Paragraph.

(5) Implementation of the provisions of this Section shall be subject to the appropriation of funds for this purpose.

C. An application for a TOPS-Tech Early Start Award shall be required at a time and in a manner and form established by the administering agency. At a minimum, information necessary to fully inform Louisiana public high school students and their parents on the requirements of and procedures for applying for the award shall be made available by the administering agency in the same manner as required by law for other awards provided by the Taylor Opportunity Program for Students.

D. To be eligible for an initial TOPS-Tech Early Start Award, a student shall meet each of the following conditions and comply with other applicable provisions of this Section and administering agency rules:

(1) Be in the eleventh or twelfth grade in a Louisiana public school.

(2) Have prepared a five-year education and career plan, including a sequence of related courses with a career focus as provided by Subpart A-1 of Part III of Chapter 1 of this Title.

(3) Have a cumulative high school grade point average on all courses attempted of not less than 2.0 when calculated on a 4.0 scale.

(4) Score at least fifteen on the English subsection and fifteen on the mathematics subsection of the ACT PLAN assessment administered as part of Louisiana's Educational Planning and Assessment System.

E. To maintain continuing eligibility for a TOPS-Tech Early Start Award, a student must meet each of the following conditions and comply with other applicable provisions of this Section and administering agency rules:

(1) Be a student in good standing in a Louisiana public high school.

(2) Maintain a cumulative high school grade point average on all courses attempted of not less than 2.0 when calculated on a 4.0 scale.

(3) Be a student in good standing while enrolled in a Louisiana public or nonpublic postsecondary education institution or training program and continue to pursue one or more courses leading to an industry-based credential.

F.(1) The provisions of this Section shall be administered by the Louisiana Student Financial Assistance Commission, herein referred to as the "administering agency". Except as otherwise provided by this Section, the authority granted to and limitations placed on the administering agency by R.S. 17:3048.1 relative to administering other awards pursuant to the Taylor Opportunity Program for Students shall be deemed to apply also to the administration of the TOPS-Tech Early Start Award.

(2) The agency shall adopt, in accordance with the Administrative Procedure Act, rules to implement and administer the provisions of this Section. Such rules shall include but not be limited to necessary guidelines, policies, procedures, forms, and time lines.

G. Prior to the convening of each regular legislative session, the Louisiana Student Financial Assistance Commission shall provide to the governor, the House Committee on Education, and the Senate Committee on Education a written review and analysis of TOPS-Tech Early Start awards relative to award use by students and the benefits therefrom as well as the impact on subsequent use by students of TOPS-Tech awards.

Acts 2005, No. 348, §1, eff. June 30, 2005; Acts 2008, No. 652, §1, eff. July 1, 2008; Acts 2014, No. 737, §1, eff. June 19, 2014.



RS 17:3048.6 - Initial eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

§3048.6. Initial eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

A.(1)(a) The legislature finds that due to the effects of natural disasters declared by the governor on August 26, 2005, relative to Hurricane Katrina, and on September 20, 2005, relative to Hurricane Rita, it is in the best interest for the education of the people of the state that initial eligibility requirements established in R.S. 17:3048.1 for awards pursuant to the Taylor Opportunity Program for Students be modified as provided by this Section for the 2005-2006, 2006-2007, 2007-2008, and 2008-2009 school years for students displaced as a result of the disasters.

(b) Notwithstanding any provision of this Section to the contrary, all modifications of initial eligibility requirements established in R.S. 17:3048.1 for awards pursuant to the Taylor Opportunity Program for Students provided by this Section for the 2005-2006 school year for a displaced student and for a dependent student pursuant to the provisions of Subitems (B)(1)(c)(ii)(aa) and (bb) of this Section shall be applicable to a displaced student and a dependent student, as applicable, for the 2006-2007, 2007-2008, and 2008-2009 school years.

(2) For the purposes of this Section, the phrase "a student displaced as a result of the disasters", hereinafter referred to in this Section as a "displaced student", shall mean a student who meets either or both of the following conditions:

(a) The student, on August 26, 2005, was enrolled in a public high school or a nonpublic high school having the approvals by the State Board of Elementary and Secondary Education required by R.S. 17:3048.1 for program eligibility purposes and such school was located in Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Tammany, Tangipahoa, or Washington Parish or the student resided in such a parish and was enrolled in a home study program approved by the State Board of Elementary and Secondary Education.

(b) The student, on September 20, 2005, was enrolled in a public high school or a nonpublic high school having the approvals by the State Board of Elementary and Secondary Education required by R.S. 17:3048.1 for program eligibility purposes and such school was located in Acadia, Allen, Beauregard, Calcasieu, Cameron, Iberia, Jefferson Davis, St. Mary, Terrebonne, or Vermilion Parish or the student resided in such a parish and was enrolled in a home study program approved by the State Board of Elementary and Secondary Education.

B.(1) Relative to initial eligibility requirements for a Taylor Opportunity Program for Students award applicable to a student displaced during the 2005-2006 school year, the Louisiana Student Financial Assistance Commission, in accordance with the Administrative Procedure Act, shall provide by rule as follows:

(a) A displaced student who has been certified by the principal or headmaster to have graduated during the 2005-2006 school year from an out-of-state high school that meets the criteria to be an eligible out-of-state high school as provided in R.S. 17:3048.1(P)(1)(a) shall not be required to have for the respective awards a higher minimum composite score on the American College Test or on the Scholastic Aptitude Test than required for a student who graduates from an eligible Louisiana high school provided such student has, for a TOPS-Tech Award or Opportunity Award, a cumulative high school grade point average on all courses on the high school transcript of at least 2.50 calculated on a 4.00 scale or, for a Performance or Honors award, a cumulative high school grade point average on all courses on the high school transcript of at least 3.50 calculated on a 4.00 scale.

(b) The program requirement that a student who graduates from an eligible Louisiana high school during the 2005-2006 school year must have successfully completed the applicable core curriculum shall be waived for a displaced student upon proper documentation by the student's high school principal or headmaster or authorized designee that failure to comply with such requirement is due solely to the fact that the required course or courses were not available to the student at the school attended.

(c)(i) A dependent or independent displaced student shall be deemed to meet the residency requirements for a program award if such student actually resided in Louisiana during his entire eleventh grade year of high school and was enrolled for such time in an eligible Louisiana high school or, for dependent students, if the displaced student has a parent or court-ordered custodian who actually resided in a parish listed in Subparagraph (A)(2)(a) of this Section for at least the twelve months prior to August 26, 2005, or in a parish listed in Subparagraph (A)(2)(b) of this Section for at least the twelve months prior to September 20, 2005.

(ii)(aa) A parent or court-ordered custodian of a dependent student who is eligible for a program award pursuant to the provisions of R.S. 17:3048.1(P), relative to students who graduate from certain out-of-state high schools, and who was displaced as a resident from a parish listed in Subparagraph (A)(2)(a) of this Section due to Hurricane Katrina shall be deemed to meet program residency requirements if such parent or court-ordered custodian actually resided in Louisiana for at least the twelve months prior to August 26, 2005.

(bb) A parent or court-ordered custodian of a dependent student who is eligible for a program award pursuant to the provisions of R.S. 17:3048.1(P), relative to students who graduate from certain out-of-state high schools, and who was displaced as a resident from a parish listed in Subparagraph (A)(2)(b) of this Section due to Hurricane Rita shall be deemed to meet program residency requirements if such parent or court-ordered custodian actually resided in Louisiana for at least the twelve months prior to September 20, 2005.

(d) A displaced student who during the 2005-2006 school year successfully completes at the twelfth grade level a home study program approved by the State Board of Elementary and Secondary Education shall be eligible for program awards by complying with the provisions of R.S. 17:3048.1(Q), relative to certain students who have successfully completed home study programs approved by the state board. In such case, the statutory requirement that a student, if ever enrolled in a eligible Louisiana high school, must have begun his approved home study program no later than the conclusion of the tenth grade year shall not apply to the displaced student.

(2)(a)(i) Relative to initial eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 school year to a displaced student, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of R.S. 17:3048.1 that imposes on such displaced student a program requirement or condition that such student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of Hurricane Katrina or Rita, or both.

(ii) Relative to initial eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 school year to any student displaced during the 2005-2006 school year as a consequence of a disaster or emergency other than Hurricane Katrina or Rita and for which the governor declares a state of emergency to exist, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of R.S. 17:3048.1 that imposes on such student a program requirement or condition that the student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of the declared disaster or emergency.

(b) In addition to provisions of the Administrative Procedure Act relative to oversight by the legislature of the adoption of commission rules, the Joint Legislative Committee on the Budget, in accordance with procedures and threshold amounts established by the committee, shall have oversight and approval authority over any rule proposed for adoption pursuant to the provisions of this Paragraph that has a significant program or other cost, or both, to the state.

C. The Louisiana Student Financial Assistance Commission shall take all administrative action necessary to expedite full implementation of the provisions of this Section. The commission also shall disseminate information to displaced students and others regarding program changes pursuant to the provisions of this Section in the most timely manner possible.

Acts 2005, 1st Ex. Sess., No. 65, §1, eff. Dec. 6, 2005; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3048.7 - Continuing eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

§3048.7. Continuing eligibility for program awards; students displaced by certain natural disasters; waivers and exceptions; limitations

A.(1) The legislature finds that due to the effects of natural disasters declared by the governor on August 26, 2005, relative to Hurricane Katrina, and on September 20, 2005, relative to Hurricane Rita, it is in the best interest for the education of the people of the state that continuing eligibility requirements established in R.S. 17:3048.1 for awards pursuant to the Taylor Opportunity Program for Students be modified as provided by this Section for the 2005-2006 academic year for students displaced as a result of either, or both, of the disasters.

(2) For the purposes of this Section, the phrase "a student displaced as a result of either, or both, of the disasters", hereinafter referred to in this Section as a "displaced student", shall mean a person who meets any of the following conditions:

(a) The person, on August 26, 2005, was eligible for or had a program award and had a home of record in Jefferson, Lafourche, Orleans, Plaquemines, St. Bernard, St. Tammany, Tangipahoa, or Washington Parish.

(b) The person, on September 20, 2005, was eligible for or had a program award and had a home of record in Acadia, Allen, Beauregard, Calcasieu, Cameron, Iberia, Jefferson Davis, St. Mary, Terrebonne, or Vermilion Parish.

(c) The person, on August 26, 2005, was eligible for or had a program award and was enrolled in an eligible Louisiana institution listed below:

(i) Delgado Community College

(ii) Dillard University

(iii) Louisiana State University Health Sciences Center at New Orleans

(iv) Louisiana Technical College: Jefferson, Sidney N. Collier, Slidell, Sullivan, and West Jefferson campuses

(v) Loyola University

(vi) New Orleans Baptist Theological Seminary

(vii) Nunez Community College

(viii) Our Lady of Holy Cross College

(ix) St. Joseph Seminary College

(x) Southern University at New Orleans

(xi) Tulane University

(xii) University of New Orleans

(xiii) Xavier University

(d) The person, on September 20, 2005, was eligible for or had a program award and was enrolled in McNeese State University or Sowela Technical Community College.

(3) For the purposes of Subparagraphs (2)(a) and (b) of this Subsection, "home of record" for a dependent student shall mean the domiciliary address of the student's parent or court-ordered custodian and for an independent student shall mean the domiciliary address of such student.

B.(1) Relative to continuing eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 academic year to a student displaced during the 2005-2006 academic year, the Louisiana Student Financial Assistance Commission, in accordance with the Administrative Procedure Act, shall provide by rule as follows:

(a)(i) The provisions of R.S. 17:3048.1(W) permitting a student qualified for a program award who enrolls as a first-time freshman in an eligible out-of-state college or university to subsequently use the award at an eligible Louisiana college or university shall apply to a displaced student except that the time period of award eligibility shall not be reduced due to the student's attendance at an eligible out-of-state institution during the 2005-2006 academic year.

(ii) Relative to a displaced student having a suspended program award due to the student not meeting a requirement relative to having a specified grade point average or making steady academic progress, the respective time periods provided in R.S. 17:3048.1 for the student to meet such requirement or lose program eligibility shall be extended on a one-for-one basis for each semester or other term in which the student does not enroll on a full-time basis in an eligible college or university during the 2005-2006 academic year.

(iii) The program award for a displaced student shall not be canceled if the student enrolls during the 2005-2006 academic year in an eligible out-of-state institution subsequent to use of a program award at an eligible Louisiana college or university. Additionally, the periods of time provided in R.S. 17:3048.1 for use by eligible recipients of program awards shall not be reduced for those semesters or terms such displaced student was enrolled in an eligible out-of-state institution during the 2005-2006 academic year and the unused period of time shall remain available to the displaced student for use at an eligible Louisiana college or university.

(iv) In addition to the provisions of R.S. 17:3048.1(B)(2) permitting a recipient to use a TOPS-Tech Award at an eligible Louisiana college or university to pursue skill or occupational training, as defined by the Board of Regents, including a vocational or technical education certificate or diploma program or a nonacademic degree, a TOPS-Tech Award also may be used during the 2005-2006 academic year by a displaced student to enroll on a full-time basis at an eligible Louisiana college or university granting academic undergraduate degrees to take courses that contribute to the pursuit of a skill or occupation. In such case, the award amount paid by the state on behalf of the student shall be at the Opportunity Award level.

(2)(a)(i) Relative to continuing eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 academic year to a student displaced during the 2005-2006 academic year, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of R.S. 17:3048.1 that imposes on a displaced student a program requirement or condition that such student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of Hurricane Katrina or Rita, or both.

(ii) Relative to continuing eligibility requirements for a Taylor Opportunity Program for Students award applicable for the 2005-2006 academic year to any student displaced during the 2005-2006 academic year as a consequence of a disaster or emergency other than Hurricane Katrina or Rita and for which the governor declares a state of emergency to exist, the Louisiana Student Financial Assistance Commission, in consultation with the commissioner of higher education and in accordance with the Administrative Procedure Act, shall by rule waive any provision of R.S. 17:3048.1 that imposes on such student a program requirement or condition that the student cannot comply with or meet when it is determined by the commission that a failure to comply with the requirement or meet the condition, more likely than not, is due solely to a consequence of the declared disaster or emergency.

(b) In addition to provisions of the Administrative Procedure Act relative to oversight by the legislature of the adoption of commission rules, the Joint Legislative Committee on the Budget, in accordance with procedures and threshold amounts established by the committee, shall have oversight and approval authority over any rule proposed for adoption pursuant to the provisions of this Paragraph that has a significant program or other cost, or both, to the state.

C. The Louisiana Student Financial Assistance Commission shall take all administrative action necessary to expedite full implementation of the provisions of this Section. The commission also shall disseminate information to displaced students and others regarding program changes pursuant to the provisions of this Section in the most timely manner possible.

Acts 2005, 1st Ex. Sess., No. 64, §1, eff. Dec. 6, 2005; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3050.1 - Purpose

CHAPTER 20-H. GRANT OPPORTUNITY FOR YOUTH

CHALLENGE SKILL TRAINING PROGRAM

§3050.1. Purpose

It is the purpose of this Chapter to encourage and assist those students who graduate from the Louisiana National Guard's Youth ChalleNGe Program to continue their education and enhance their skills by providing for tuition at an eligible Louisiana postsecondary institution to further their skills and occupational training in a technical program.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3050.2 - Tuition grants; eligibility; continuation; limits

§3050.2. Tuition grants; eligibility; continuation; limits

A.(1) As part of the Grant Opportunity for Youth ChalleNGe Skills Training Program, hereinafter referred to as the "GO-Youth ChalleNGe Program", the state shall award a grant in an amount determined by the administering agency to equal the actual cost of tuition of any student who enrolls on a full-time basis in a Louisiana public postsecondary institution to pursue skill or occupational training, including a vocational technical education certificate or diploma or a nonacademic undergraduate degree.

(2) The state shall award a grant in an amount determined by the administering agency to be equal to the average grant amount paid under this Section for students attending a public postsecondary institution to any student who enrolls on a full-time basis at a regionally accredited independent college or university in the state that is a member of the Louisiana Association of Independent Colleges or Universities to pursue skill or occupational training, including a vocational technical education certificate or diploma or a nonacademic undergraduate degree.

(3) To be eligible for a grant as provided for in this Section, a student must meet all of the following qualifications and all other applicable qualifications of this Chapter:

(a) Is a resident of Louisiana, as defined by the administering agency, during the twenty-four months preceding enrollment in a technical program at an eligible postsecondary institution.

(b) Has been certified to have graduated from the Youth ChalleNGe Program and earned a general education diploma, and unless granted an exception for cause by the administering agency, has enrolled in an eligible postsecondary institution not later than the semester, excluding summer semesters or sessions, immediately following the first anniversary of the date that the student graduated from the Louisiana National Guard's Youth ChalleNGe Program, or if the student joins the armed forces of the United States upon graduation has enrolled in an eligible postsecondary institution not later than the semester, excluding summer semesters or sessions, immediately following the fifth anniversary of the date that the student graduated from the Louisiana National Guard's Youth ChalleNGe Program.

(c) Has no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the armed forces of the United States and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

B.(1) To continue such grant to pursue skill or occupational training, the student shall meet all of the following requirements:

(a) Maintain continuous enrollment as a full-time student unless granted an exception for cause by the administering agency.

(b) Make steady progress as defined by the administering agency toward completion of the requirements of the program in which enrolled earning not less than the minimum hours of credit required for full-time standing or the required number of hours needed to complete the program's requirements.

(c) Have a cumulative grade point average of at least 2.5 calculated on a 4.00 scale.

(d) Have no criminal conviction, except for misdemeanor traffic violations and, if the student has been in the armed forces of the United States and has separated from such service, has received an honorable discharge or general discharge under honorable conditions.

(2) If at any time a student fails to maintain the cumulative grade point average required for continuation of the grant or as of the end of any term during the school year fails to make steady progress as defined by the administering agency, the student shall become ineligible for further tuition grant payments. Payments may be reinstated upon attainment of the grade point average required for continuation of the tuition grant and the standards for steady progress, provided that the student has maintained other continuation requirements and the period of ineligibility did not persist for more than one year from the date of loss of eligibility.

C. No student shall be eligible for a tuition grant pursuant to this Section for more than two years unless an extension is granted by the administering agency in accordance with its rules.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3050.3 - Administration

§3050.3. Administration

The GO-Youth ChalleNGe Program shall be under the administration of the Louisiana Student Financial Assistance Commission, which shall prescribe appropriate rules and regulations applicable thereto in accordance with this Chapter.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3050.4 - Funding

§3050.4. Funding

A. The legislature annually shall appropriate to the administering agency funds which, together with any other funds available, are sufficient to cover the grants awarded by the state pursuant to this Chapter and the cost of administering the program.

B. All tuition grants shall be paid by the administering agency directly to the institution to which such tuition is due after notice to the institution that the state shall pay, on behalf of the qualifying student, the applicable amount stipulated in this Chapter, and after notice from the institution, that the student has actually enrolled.

C. The administering agency may seek, accept, and expend funds from any source, including private business, industry, foundations, and other groups as well as any federal or other governmental funding available for this purpose.

D. Implementation of the Grant Opportunity for Youth ChalleNGe Skills Training Program shall be subject to the availability of funds for this purpose.

Acts 2003, No. 826, §1, eff. July 1, 2003.



RS 17:3051 - HEALTH EDUCATION AUTHORITY OF LOUISIANA

CHAPTER 21. HEALTH EDUCATION AUTHORITY OF LOUISIANA

§3051. Statement of purpose and function

In order to promote the medical and/or health educational activities of various public and private institutions and organizations in the state of Louisiana and to promote health and welfare of its citizens through encouraging and assisting in the provision of medical care and prompt and efficient health and health related services at reasonable cost by public and private institutions and organizations in modern, well-equipped facilities, and to strive to achieve superlative standards of attainment in health care and education that will place Louisiana in the position of regional, national, and international leadership in those fields, it is hereby declared to be in the public interest that the Health Education Authority of Louisiana be created within the Department of Health and Hospitals. The purposes and functions of the authority are:

(1) To operate, in accordance with a master plan, a cooperative and coordinated multi-institutional complex that will serve to attract, encourage and assist public and private institutions and organizations that are dedicated to exemplary patient care, health science education and biomedical research, as well as organizations providing facilities and/or services deemed appropriate by the authority, to locate and/or operate in a functional geographic relationship with said complex.

(2) To aid in the development of health care and education programs by the primary and participating institutions and to assist in the coordination of planning and in implementing the attainment of the objectives of such institutions.

(3) To acquire or assist in the acquisition of land and the planning, acquisition, construction, reconstruction, rehabilitation, improvement and development of facilities in the complex and primary service area for the use of the primary and participating institutions, and the development, acquisition, construction, reconstruction, rehabilitation, improvement and operation of jointly usable facilities for such institutions, and

(4) To assist in or provide for the financing of any of the above and foregoing activities or facilities in the manner hereinafter authorized.

Added by Acts 1968, No. 112, §1, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1975, Ex.Sess., No. 24, §1, eff. Jan. 28, 1975; Acts 1977, No. 725, §1; Acts 1978, No. 439, §1.



RS 17:3052 - Definitions

§3052. Definitions

The following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Act" shall mean Act 112 of the Regular Session of the Legislature of Louisiana for the year 1968, as amended, which Act as so amended now appears as La.R.S. 17:3051 to La.R.S. 17:3060, inclusive, and all future acts supplemental thereto or amendatory thereof.

(2) "Authority" shall mean the Health Education Authority of Louisiana, and when used in connection with action authorized to be taken by the authority, shall mean the authority acting by and through its board of trustees.

(3) "Board" shall mean the board of trustees of the Health Education Authority of Louisiana.

(4) "Complex" shall mean the Louisiana Medical Complex at New Orleans, to consist of that area of land within the primary service area designated by the master plan of the authority as heretofore or hereafter adopted by the authority, provided that the area of land bounded by and including LaSalle Street, Perdido Street, Clara Street and Poydras Street in the city of New Orleans shall not be included within the said Louisiana Medical Complex.

(5) "Executive director" shall mean the executive director of the Health Education Authority of Louisiana.

(6) "Participating institutions" shall mean those institutions which apply to and are designated by the authority, other than primary institutions, and consisting of (a) public or private hospital, medical or health corporations or institutions located or desiring to locate in the complex or (b) public or private hospital, medical or health corporations or institutions which deliver medical or health services or provide facilities therefor outside the complex but within the primary service area.

(7) "Primary institutions" shall mean Charity Hospital of Louisiana at New Orleans, Louisiana State University and Agricultural and Mechanical College, and Tulane University of Louisiana.

(8) "Primary service area" means that area within a radius of ten miles of Charity Hospital of Louisiana at New Orleans.

(9) "Project" shall mean any specific facility, work or improvement undertaken or to be financed by the authority under the provisions of the Act.

Added by Acts 1968, No. 112, §2, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1975, Ex.Sess., No. 24, §1, eff. Jan. 28, 1975; Acts 1980, No. 759, §1, eff. July 31, 1980.



RS 17:3053 - Health Education Authority of Louisiana; creation; domicile; membership; terms; vacancies; quorum; staff

§3053. Health Education Authority of Louisiana; creation; domicile; membership; terms; vacancies; quorum; staff

A. There is hereby created in the office of management and finance of the Department of Health and Hospitals the Health Education Authority of Louisiana, which is hereby declared to be a body corporate and public, constituting an instrumentality of the state of Louisiana and exercising public and essential governmental functions. The domicile of the authority shall be in the city of New Orleans.

B. The power to establish policy to carry out the intent of this Chapter shall be vested in a board of trustees which shall consist of the governor as ex-officio trustee and thirteen persons selected as follows:

(1) Two members shall be appointed by the governor from a list of six names submitted by the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

(2) Two members shall be appointed by the governor from a list of six names submitted by the Board of Administrators of the Tulane Educational Fund, Tulane University of Louisiana.

(3) Two members shall be appointed by the governor from a list of six names submitted by the Board of Administrators of Charity Hospital of Louisiana at New Orleans.

(4) Two members shall be appointed by the governor from a list of six names submitted by the Executive Board of the Louisiana State Medical Society.

(5) One member shall be appointed by the governor from a list of six names submitted by the statewide dental associations.

(6) One member shall be appointed by the mayor of the city of New Orleans with the advice and consent of the Commission Council from a list of five names, one each submitted by the Board of Administrators of the Tulane Educational Fund, Tulane University of Louisiana; the Board of Administrators of Charity Hospital of Louisiana at New Orleans; the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; local dental association memberships including Orleans Parish dentists; and the Orleans Parish Medical Society.

(7) Three members shall be appointed by the governor from the state at large.

C. No person appointed directly by the governor or mayor or nominated by any of the nominating groups or individuals shall be associated in any staff or advisory capacity for which he receives payment for services from Louisiana State University and Agricultural and Mechanical College, Tulane University of Louisiana, or Charity Hospital of Louisiana at New Orleans, any statewide dental association, or the Louisiana State Medical Society.

D. Each appointment by the governor shall be submitted to the Senate for confirmation.

E. Members of the board who are appointed by the governor shall serve at the pleasure of the governor. The member appointed by the mayor of New Orleans shall serve a term of six years.

F. A vacancy occurring on the board for any reason shall be filled in the same manner as the original appointment.

G. The board shall employ a professionally qualified executive director to carry out the policies established by the board. The secretary of the Department of Health and Hospitals shall employ such staff as is necessary to carry out the policies and directives of the board and to operate and administer the functions of the authority. The compensation of the executive director shall be determined by the board and he shall be in the unclassified service of the state.

Added by Acts 1968, No. 112, §3, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1977, No. 725, §2; Acts 1978, No. 439, §1; Acts 1984, No. 727, §1, eff. July 13, 1984; Acts 1985, No. 705, §1.

{{NOTE: SEE ACTS 1984, NO. 727, §2.}}



RS 17:3054 - Meetings; rules; officers; compensation

§3054. Meetings; rules; officers; compensation

A. The board shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings and determinations. Eight members shall constitute a quorum for the transaction of business.

B. The board shall meet at such times as provided by its rules.

C. The governor shall designate one member of the board to serve as chairman. The board shall elect a vice-chairman, secretary, treasurer, and such other officers as it shall determine. Officers elected by the board shall serve a term of one year.

D. No member of the authority shall receive compensation or per diem for service on the authority, but shall be reimbursed for actual expenses while attending meetings and other authority business; such payments to be made in accordance with appropriate state regulations.

Added by Acts 1968, No. 112, §4, emerg. eff. July 17, 1968, at 11:40 A.M. Acts 1984, No. 727, §1, eff. July 13, 1984.



RS 17:3055 - Powers; duties; functions

§3055. Powers; duties; functions

To accomplish the purposes of this Act, and for the general welfare and health of the citizens of Louisiana, the Health Education Authority of Louisiana shall have the following powers, duties and functions:

(1) To designate as a participating institution any public or private hospital, medical or health corporation or institution which delivers medical and health services or provides facilities therefor within the primary service area and which applies for and is accepted in accordance with rules and regulations promulgated by the board of trustees of the authority. The board of trustees of the authority is hereby authorized to promulgate rules and regulations with respect to the primary or participating institutions, which rules and regulations shall be consistent with the purposes of the authority.

(2) To sue and be sued in its own name.

(3) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers and other such employees and agents as may be necessary to carry out its purposes, and to fix their compensation.

(4) To make contracts of every nature and to execute all instruments necessary or convenient for the carrying out of its business, and to pledge, hypothecate or otherwise encumber all or any of its receipts as security for all or any of the obligations of the authority.

(5) To solicit, accept and collect funds, federal, state or local grants, donations and contributions in cash or in property and to take by will or bequest, donation, devise or other legal means, in trust or absolutely, real or personal property, whether tangible or intangible, subject to the terms, conditions or limitations contained in the instrument by which such property is acquired. The authority is hereby specifically empowered to serve as the beneficiary of a public trust heretofore or hereafter created pursuant to R.S. 9:2341 to 2347 as now or hereafter amended. The authority may also accept and expend any sum appropriated by the federal government, the state of Louisiana, or any political subdivision or agency thereof for the purpose of administering this Act or for the carrying out of any purposes or functions of the authority authorized thereby.

(6) To acquire real and personal property by lease, purchase, donation or otherwise, including, but not limited to, the following: land; oil, gas and mineral rights; stocks; bonds; notes; and any other things of value. Title thereto shall be taken in the name of the authority. The authority shall have the right to expropriate real property in accordance with the provisions of Part I of Title 19 of the Louisiana Revised Statutes of 1950, as amended, in connection with the financing of projects of primary institutions, but only in accordance with its master plan, provided that the authority shall not have the right to acquire property belonging to public institutions or private educational, medical, or religious institutions without the consent of those institutions. The authority of the Health Education Authority of Louisiana to expropriate property shall be limited to the geographic area located within the boundaries of the Louisiana Medical Complex at New Orleans as shown in the master plan of the authority in effect on January 1, 1975, provided that the area of land bounded by and including LaSalle Street, Perdido Street, Clara Street and Poydras Street in the city of New Orleans shall not be included within said Louisiana Medical Complex.

(7) To own, hold, sell, mortgage, convey, lease, rent, alienate and otherwise manage, contract with reference to, or dispose of, all or any part of its property, real or personal, or services, on any terms and conditions as may be lawful and consistent with the provisions and objectives of this Act, and likewise to invest all proceeds and income of such property in any type or kind of property, real or personal, tangible or intangible, as appears advisable to the board; provided that the authority shall not lease any facility acquired for demolition, including individual rooms or apartments or housing accommodations acquired for such purpose, for longer than a period of one year at a time.

(8) To borrow money from any available source for any of the purposes of the authority, and in evidence of the money so borrowed, to issue negotiable notes, bonds and certificates of indebtedness; to provide for the payment of such obligations by pledge of all or any of its income, revenues and receipts, and to make and execute mortgages to further secure such obligations.

(9) To formulate a general master plan of development of the complex in coordination with the master development plans of the primary institutions and in coordination with the health plans of the official state health planning agency and the state and officially recognized areawide health councils for the purpose of harmonizing the medical and health educational activities and facilities of primary institutions and of participating institutions locating in the complex. Prior to initiation of any major facet, or change of any major facet, of the master plan for complex facilities by primary institutions, the authority shall hold public hearings at which time the ideas and views of institutions and persons concerned with the practice of medicine or the provision of health care and health and medical research, and training, and medical and health education will be solicited and considered. The authority may acquire land and acquire, construct, reconstruct, rehabilitate or improve facilities for the primary institutions and participating institutions locating in the complex only in accordance with its master plan. The primary institutions and participating institutions locating in the complex may independently acquire property and finance, plan and construct facilities appropriate to the complex if, in the opinion of the authority, the function, scale and location of the facilities adheres to the general master plan of the authority.

(10) To construct, acquire, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, or to enter into contracts for the management and operation of hospitals, sanitariums, clinics, laboratories, or any other facility, building or structure of the primary and/or participating institutions in the complex or primary service area which may be of use or benefit in the teaching, training or practice of medical science and the treatment of human ailments, or for such other facilities as the authority shall find useful in the study of, research in, or treatment of illnesses or infirmities. The authority may construct, acquire, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, or enter into contracts for the management and operation of support facilities for primary and/or participating institutions in the complex or primary service area that are useful, necessary or convenient for the orderly conduct of such institutions, including but not limited to: parking facilities, ambulatory care facilities, office buildings for physicians or dealers in medical accessories, dormitories, homes or residences for the medical profession, including interns, nurses, students or other officers or employees of the primary or participating institutions, or for the use of relatives or visitors of patients in the hospitals or other institutions within the complex or primary service area. The authority may finance, acquire property for and plan and acquire, construct, reconstruct, rehabilitate or improve facilities for, and provide and operate, central services and shared facilities for the common use of the primary and participating institutions in the complex. The authority may, at its option, rent, lease or sell the use of these facilities or services, or provide them at no cost. The authority may not acquire, construct, reconstruct, rehabilitate, improve or develop any of the facilities herein authorized except at the request of any one of the primary or participating institutions and, in the case of primary institutions, only if the authority has determined, after a public hearing held thereon, that there is a public need and necessity for the proposed facilities.

(11) To fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project of the authority or any portion thereof, and to contract with any other person, partnership, association or corporation or other body, public or private in respect thereto.

(12) To charge to and apportion among the primary and participating institutions, in such manner as it may determine, administrative costs and expenses incurred by the authority in the exercise of the powers and duties conferred by this Act in connection with those projects involving such primary and participating institutions.

Added by Acts 1968, No. 112, §5, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1975, Ex.Sess., No. 24, §1, eff. Jan. 28, 1975; Acts 1980, No. 759, §2, eff. July 31, 1980.



RS 17:3055.1 - Leases

§3055.1. Leases

The Health Education Authority of Louisiana is authorized to lease to or from the State of Louisiana or any political subdivision or agency thereof, the United States of America or any agency thereof, for medical and health education and auxiliary purposes, including parking, any public lands and improvements thereon in the manner provided by Part III of Title 41 of the Louisiana Revised Statutes of 1950.

In order to assist the authority in carrying out its functions, duties and responsibilities, the State of Louisiana is authorized to lease lands and improvements owned by it to the authority, for medical and health education and auxiliary purposes, including parking, and any and all leases heretofore entered into by and between the state and the authority for medical and health education and auxiliary purposes, including parking, are hereby ratified, confirmed and approved.

Added by Acts 1972, No. 407, §1, emerg. eff. July 12, 1972, at 11:40 A.M.



RS 17:3056 - Bonds of the authority

§3056. Bonds of the authority

A.(1) To obtain funds to defray costs of the acquisition of land, the acquisition or construction of buildings, structures, and other facilities, including furnishings and equipment therefor, the authority may incur debt and issue bonds for an amount not in excess of four hundred million dollars. Said bonds shall be negotiable instruments and shall be solely the obligations of the authority and not of the state of Louisiana. Said bonds and the income thereof shall be exempt from all taxation in the state of Louisiana. Said bonds shall be payable out of the income, revenues, and receipts derived or to be derived from the properties and facilities maintained and operated by the authority or received by the authority from any other sources whatsoever, including, but not by way of limitation, other monies which, by law or contract, may be made available to the authority; however, such bonds shall not be payable out of any funds received by the authority under the Medicaid program. In addition to the pledge of income, revenues, or receipts to secure said bonds, the authority may further secure their payment by a conventional mortgage upon any or all of the properties constructed or acquired or to be constructed or acquired by it. Such bonds shall be authorized and issued by resolution of the authority and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenues, and receipts of the authority as such resolution may provide. The bonds shall be signed by such officers as the authority shall determine, and coupon bonds shall have attached thereto interest coupons bearing the facsimile signatures of such officer or officers as the authority shall designate. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered. Such bonds may be sold in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof.

(2) Notwithstanding any other provision of this Chapter to the contrary, the authority may incur debt and issue bonds, as provided in this Section, for the Louisiana State University Health Science Center in Shreveport.

B. The authority may in any resolution authorizing the issuance of such bonds enter into such covenants with the future holder or holders of the bonds as to the management and operation of facilities, the lease or rental thereof, the imposition and collection of fees and charges for services and facilities furnished by the authority, the disposition of such fees and revenues, the issuance of future bonds and the creation of future liens and encumbrances against such facilities and the revenues therefrom, the carrying of insurance on the facilities, the keeping of books and records, and other pertinent matters, as may be deemed proper by the authority to assure the marketability of the bonds, provided such covenants are not inconsistent with the provisions of this Chapter. Any holder of the bonds or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the authority and officials thereof by the resolution authorizing the issuance of bonds not inconsistent with the provisions of this Chapter. If any bond issued hereunder is permitted to go into default as to principal or interest, any court of competent jurisdiction may pursuant to the application of the holder of the bond, appoint a receiver for the facilities of the authority, which receiver shall be under the duty of operating the facilities and collecting and distributing the revenues thereof pledged to the payment of the bonds, pursuant to the provisions and requirements of this Act and the resolution authorizing the bonds. As hereinbefore provided, such bonds may in the discretion of the authority be additionally secured by conventional mortgage on all or any part of the properties or facilities acquired, constructed, extended or improved with the proceeds thereof, and the authority shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and the provisions to be therein contained.

C. If more than one series of bonds is issued hereunder payable from the revenues of any facility, priority of lien on such revenues shall depend on the time of delivery of the bonds, each series enjoying a lien prior and superior to that enjoyed by any series of bonds subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds for the issuance of additional bonds in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings. As to any issue or series of bonds which may be authorized as a unit but delivered from time to time in blocks, the authority may in the proceedings authorizing the issuance of the bonds provide that all of the bonds of the series or issue shall be coequal as to lien regardless of the time of delivery.

D. The authority may issue bonds under this Chapter payable from the revenues to be derived from two or more facilities owned and operated by the authority (whether or not such facilities are related or used in conjunction) for the purpose of constructing, acquiring, extending or improving any one or more of the facilities, which bonds may be additionally secured by a conventional mortgage upon such facilities; provided, however, in no event shall the bonds constitute a claim against any property or revenue of the authority not specially pledged or hypothecated for payment of such bonds.

E. The authority may authorize the issuance of refunding bonds of the authority for the purpose of refunding outstanding bonds issued pursuant to this Chapter. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds, or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the authority in authorizing the refunding bonds shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Chapter. The authority may also provide that the refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds refunded.

F. It may be provided in the resolution authorizing any bonds hereunder that such bonds shall recite that they are issued under authority of this Chapter. Such recital shall conclusively import full compliance with all of the provisions of this Chapter and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value after thirty days from the date of publication of the resolution authorizing their issuance.

G. For a period of thirty days from the date of publication of the resolution authorizing the issuance of any bonds hereunder, which publication shall be made in a newspaper of general circulation in the city of New Orleans, Louisiana, or in the city of Baton Rouge, Louisiana, any person or persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action or proceedings are begun contesting the validity of the bonds within the thirty days herein prescribed, the authority to issue the bonds and to provide for the payment thereof, the legality thereof and of all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters. Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law of the State of Louisiana.

H. No bonds of the authority shall be issued or sold by the State Bond Commission without the prior approval of the secretary of the Department of Health and Hospitals.

Added by Acts 1968, No. 112, §6, emerg. eff. July 17, 1968, at 11:40 A.M. Amended by Acts 1978, No. 439, §1; Acts 2001, No. 420, §1, eff. June 15, 2001.



RS 17:3057 - Limitation on exercise of power

§3057. Limitation on exercise of power

The authority shall never exercise any power, express or implied, which would infringe upon the autonomy of the primary institutions.

Added by Acts 1968, No. 112, §7, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3058 - Professional advisory committees

§3058. Professional advisory committees

The authority shall appoint committees to assist in the carrying out of its business. Membership on said committees need not be restricted to primary and/or participating institutions of the complex, but may be drawn from all institutions, organizations, and persons concerned with the delivery of health services. The authority shall also consult with advisory committees appointed by medical and health related organizations and nonprovider consumer groups.

Added by Acts 1968, No. 112, §8, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3059 - Hearings

§3059. Hearings

Wherever the provisions of this Chapter require the authority to hold a hearing, notice of such hearing shall be given at least ten days in advance by publication in the official journal of the state and in a newspaper having general circulation in Orleans Parish, and by notifying all members of the board of trustees and the chairmen of the boards of each of the primary institutions. Such hearings shall be open to the public and shall be conducted in accordance with rules adopted by the board of trustees.

Added by Acts 1968, No. 112, §9, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3060 - R.S. 40:2113 and 40:2113.1 unaffected

§3060. R.S. 40:2113 and 40:2113.1 unaffected

No provision of this Chapter shall be construed so as to modify, change or in any way affect the provisions of R.S. 40:2113 and R.S. 40:2113.1, as they apply to the Charity Hospital of Louisiana at New Orleans.

Added by Acts 1968, No. 112, §10, emerg. eff. July 17, 1968, at 11:40 A.M.



RS 17:3081 - LOUISIANA COLLEGE TUITION

CHAPTER 22. LOUISIANA COLLEGE TUITION

CREDIT PROGRAM

§3081. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3082 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3082. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3083 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3083. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3084 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3084. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3085 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3085. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3086 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3086. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3087 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3087. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3088 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3088. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3089 - Repealed by Acts 1995, No. 547, 2, eff. June 18, 1995.

§3089. Repealed by Acts 1995, No. 547, §2, eff. June 18, 1995.



RS 17:3091 - Louisiana Student Tuition Assistance and Revenue Trust Program; creation; purpose; legislative intent

CHAPTER 22-A. LOUISIANA STUDENT TUITION

ASSISTANCE AND REVENUE TRUST PROGRAM

§3091. Louisiana Student Tuition Assistance and Revenue Trust Program; creation; purpose; legislative intent

A. In order to help make education affordable and accessible to all citizens of Louisiana, to assist in the maintenance of state institutions of postsecondary education by helping to provide a more stable financial base to these institutions, to provide the citizens of Louisiana with financing assistance for education at an institution of postsecondary education and protection against rising tuition costs, to encourage saving to enhance the ability of citizens to obtain access to institutions of postsecondary education, to encourage academic excellence, to promote a well-educated and financially secure population to the ultimate benefit of all citizens of the state, and to encourage a recognition that financing an education is an investment in the future, there is hereby created the Louisiana Student Tuition Assistance and Revenue Trust Program which may hereafter be referred to as the "START" Program. The program shall consist of the establishment of education savings accounts by individuals, groups, or organizations and provisions for the routine deposit of funds to cover the future educational costs of a designated beneficiary.

B. The legislature hereby finds that the Louisiana Student Tuition Assistance and Revenue Trust Program created by this Chapter is an official state function, offered through an agency of the state which receives state appropriations.

C.(1) It is the intention of the legislature that the START Program shall be a qualified tuition program as defined in Section 529 of the federal Internal Revenue Code, as amended. Any provision of this Chapter determined to be in conflict with any requirement of the code as applicable to a qualified tuition program shall be superseded by such code provision to the extent necessary to assure that the START Program continues to meet the code's definition of a qualified tuition program.

(2) Any requirement of this Chapter determined to be more restrictive than the requirements of the federal Internal Revenue Code as applicable to a qualified tuition program may be modified to conform with code requirement by the Louisiana Tuition Trust Authority in accordance with the Administrative Procedure Act.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002.



RS 17:3092 - Definitions

§3092. Definitions

For the purposes of this Chapter, the following words, terms, and phrases shall have the following meanings, unless the context clearly requires otherwise:

(1) "Beneficiary" means a person designated in an education savings account owner's agreement, or by the authority when authorized by an account owner meeting the classification requirements of R.S. 17:3096(A)(1)(e), as the individual entitled to apply the savings accrued in an education savings account to the payment of his qualified higher education expenses.

(2) "Earnings enhancement" is a payment credited to an education savings account, on behalf of the beneficiary of the account, to help offset the beneficiary's qualified higher education expenses at a college or university. The purpose of the earnings enhancement is to encourage persons eligible to establish education savings accounts to save for the future qualified higher education expenses of a designated beneficiary. Earnings enhancement is determined by the account owner's annual income and annual deposits of principal. The earnings enhancements and the interest earned thereon may only be disbursed from an account pro rata with the disbursement of deposits to pay the beneficiary's qualified higher education expenses at an eligible college or university. An earnings enhancement may not be refunded.

(3) "Education savings account" is a savings account established by an individual, a group of individuals, or an organization pursuant to the program created by this Chapter for a beneficiary.

(4) "Fixed earnings" means the placement of all the deposits in an education savings account and the interest earned thereon in investments with fixed earnings.

(5) "Institution of postsecondary education" means either a state college, university, or technical college or institute or an independent college or university located in this state that is approved by the United States Secretary of Education or a public or independent college or a university located outside this state that is approved by the United States Secretary of Education or a proprietary school licensed pursuant to Chapter 24-A of this Title.

(6) "Member of the family" means, with respect to any designated beneficiary:

(a) The spouse of such beneficiary.

(b) An individual who bears one of the following relationships to such beneficiary:

(i) A son or daughter of the beneficiary, or a descendant of either.

(ii) A stepson or stepdaughter of the beneficiary.

(iii) A brother, sister, stepbrother, or stepsister of the beneficiary.

(iv) The father or mother of the beneficiary, or an ancestor of either.

(v) A stepfather or stepmother of the beneficiary.

(vi) A son or daughter of a brother or sister of the beneficiary.

(vii) A brother or sister of the father or mother of the beneficiary.

(viii) A son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of the taxpayer.

(c) The spouse of any individual described in Subparagraph (b) of this Paragraph.

(7) "Other persons" means, with respect to any designated beneficiary, any person, whether natural or juridical, who is not a member of the family, including but not limited to individuals, groups, trusts, estates, associations, organizations, partnerships, and corporations.

(8) "Qualified higher education expenses" shall have the same meaning as that term is defined in 26 U.S.C. 529(e)(3) as amended.

(9) "Redemption value" means the cash value of the education savings account attributable to the sum of the principal invested, the interest earned on principal and authorized to be credited to the account by the authority, any earnings enhancements appropriated by the legislature and authorized by the authority to be credited to the account and the interest earned on earnings enhancements, less any earnings enhancements or interest thereon restricted from expenditure, and any fees due and imposed by rule of the authority.

(10) "Savings Enhancement Fund" is the subaccount established within the Tuition and Savings Fund by the state treasurer to receive funds appropriated by the legislature or donated from any other source for the purpose of funding earnings enhancements. The funds deposited in this subaccount shall only be used to make earnings enhancements to beneficiaries of education savings accounts, as annually appropriated by the legislature.

(11) "Trade date" means the date that a deposit to an investment option that includes variable earnings is assigned a value in units, the date a disbursement or refund from an investment option that includes variable earnings is assigned a value, or the date a change in investment options that includes variable earnings is assigned a value, whichever is applicable.

(12) "Tuition" means the mandatory educational charges imposed by an institution of postsecondary education and all fees required as a condition of enrollment, as delineated by the Louisiana Tuition Trust Authority.

(13) "Variable earnings" means that portion of funds in an education savings account invested in equities.

(14) "Variable Earnings Transaction Fund" means the subaccount established by the state treasurer within the Louisiana Education Tuition and Savings Fund to receive earnings funds as described in R.S. 17:3095(H).

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 1999, No. 1282, §1, eff. July 12, 1999; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2006, No. 279, §1, eff. June 8, 2006; Acts 2012, No. 658, §1, eff. June 7, 2012.



RS 17:3093 - Louisiana Tuition Trust Authority; creation; powers

§3093. Louisiana Tuition Trust Authority; creation; powers

A. There is hereby created the Louisiana Tuition Trust Authority, which shall have the powers enumerated in this Chapter.

B.(1) The Louisiana Tuition Trust Authority shall consist of the Louisiana Student Financial Assistance Commission, except as modified by Paragraph (2) of this Subsection, and hereinafter shall be referred to as the authority. The authority shall operate under the same laws, rules, and guidelines and with the same officer selection and employment policies as the commission, except when inconsistent with this Chapter.

(2) The membership of the authority shall consist of the following persons:

(a) The members of the Louisiana Student Financial Assistance Commission exclusive of the two persons appointed by the governor from names submitted by the Louisiana Bankers' Association.

(b) An officer of a bank in Louisiana who is a member of the Louisiana Bankers' Association and who is nominated by the association and appointed by the governor.

(c) One member of the House of Representatives appointed by the speaker and one member of the Senate appointed by the president.

(d) The state treasurer who shall be an ex officio voting member of the authority.

(3) The authority shall meet at least annually at the call of the chairman and at such other times as the chairman or the authority determines necessary. The authority may establish and delegate to an executive committee such duties and responsibilities as the authority determines appropriate, except that the authority may not delegate to the executive committee the final determination of the rate of interest to be paid on education savings accounts of record at the close of the calendar year. Upon such delegation, the executive committee shall have the authority to act pursuant to such delegation without further approval or action by the authority.

(4) A majority of the authority shall constitute a quorum of the authority, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the authority. A majority of the executive committee shall constitute a quorum of the executive committee, and the affirmative vote of a majority of the executive committee members present shall be necessary for any action taken by the executive committee. No vacancy in the membership of the authority or the executive committee shall impair the rights of a quorum to exercise all rights and perform all duties of the authority or the executive committee respectively.

C. In addition to any other powers conferred by this Chapter, the authority may do any of the following:

(1) Purchase insurance from insurers licensed to do business in this state providing for coverage against any loss in connection with the authority's property, assets, or activities or to further ensure the value of education savings accounts.

(2) Indemnify or purchase policies on behalf of members, officers, and employees of the authority from insurers licensed to do business in this state providing for coverage for any liability incurred in connection with any civil action, demand, or claim against a director, officer, or employee by reason of an act or omission by the director, officer, or employee that was not manifestly outside the scope of his employment or official duties or with malicious purpose, in bad faith, or in a wanton or reckless manner.

(3) Make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise and discharge of the powers and duties of the authority.

(4) Promote, advertise, and publicize the Louisiana Student Tuition Assistance and Revenue Trust Program.

(5) Enter into agreements with any agency of the state or its political subdivisions or with private employers under which an employee may agree to have a designated amount deducted in each payroll period from the wages or salary due him for the purpose of depositing said funds in the education savings account established by the employee.

(6) Solicit, accept, and expend gifts or grants.

D.(1) The authority shall, by adoption of rules pursuant to the Administrative Procedure Act, provide for the following:

(a) The establishment and imposition of reasonable residency requirements for beneficiaries of those applying to establish an education savings account.

(b) The establishment and imposition of reasonable limits on the number of education savings account participants.

(c) The establishment and imposition of limits on the amount which may accrue in an account on behalf of any beneficiary.

(d) The establishment and imposition of restrictions on the substitution of one beneficiary for another.

(e) The establishment and imposition of restrictions on the transfer of ownership of education savings accounts.

(f) The determination of the rate of interest to be paid on education savings accounts of record at the close of a calendar year, provided that such rate is not a negative rate and is approved by the state treasurer.

(g) The disposition of abandoned accounts in compliance with state law.

(h) The establishment and imposition of restrictions on investment of deposits in an education savings account and the interest earned thereon.

(i) A procedure for the authority to identify qualified students for designation as beneficiary when authorized to make such a designation by an account owner meeting the classification requirements of R.S. 17:3096(A)(1)(e).

(2) The authority may, but only by adoption of rules pursuant to the Administrative Procedure Act, provide for any of the following:

(a) The establishment, imposition, and collection of necessary and proper fees in connection with service provided or cost incurred in the implementation or administration of this Chapter.

(b) Such other rules as are necessary and proper for the implementation and administration of this Chapter.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2004, No. 201, §1, eff. July 1, 2004.



RS 17:3094 - Cooperation of state agencies

§3094. Cooperation of state agencies

The authority shall develop a plan for the establishment of education saving accounts. The Board of Regents, and any other state agency requested to do so, shall cooperate with the authority and provide technical assistance upon request. To facilitate participation in the program, such plan shall allow for the deposit of small sums of money on a regular, incremental basis.

Acts 1995, No. 547, §1, eff. June 18, 1995.



RS 17:3095 - Education savings accounts; types, use, limitations, and disclosures

§3095. Education savings accounts; types, use, limitations, and disclosures

A.(1)(a) The Louisiana Tuition Trust Authority may enter into an account owner's agreement with any person who qualifies under R.S. 17:3096(A) for the creation of an education savings account on behalf of a beneficiary. When the number of available agreements is limited, preference shall be given to the establishment of account owner agreements with resident account owners who are establishing accounts for resident beneficiaries.

(b) For tax years beginning on and after January 1, 2001, amounts which an account owner deposits into an education savings account shall be exempt from inclusion in the account owner's taxable income for the purposes of state income tax up to a maximum of two thousand four hundred dollars per account owned per taxable year for account owners filing single returns and up to a maximum of four thousand eight hundred dollars per beneficiary per taxable year for account owners filing joint returns, as provided in R.S. 47:293(6)(a)(vi). If an account owner deposits less than the maximum two thousand four hundred dollars per year in an owned account and files a single return or if married account owners deposit less than the maximum of four thousand eight hundred dollars per year in an account or accounts for a beneficiary and file a joint return, the difference between the total deposits and two thousand four hundred dollars or four thousand eight hundred dollars, respectively, will roll over to subsequent years and will be exempt from inclusion in the account owner's taxable income for the purposes of state income tax in addition to the two thousand four hundred dollars or four thousand eight hundred dollars in the year actually deposited, as provided in R.S. 47:293(6)(a)(vi).

(c) For tax years beginning on and after January 1, 2005, twice the amount that an account owner donates into an education savings account classified under R.S. 17:3096(A)(1)(e) shall be exempt from inclusion in the account owner's taxable income for the purposes of state income tax, up to a maximum donation of two thousand four hundred dollars per account owned, per taxable year, if the beneficiary's family reported a federal adjusted gross income of less than thirty thousand dollars or the beneficiary was entitled to a free lunch under the Richard B. Russell National School Act (42 USC 1751 et seq.), as provided in R.S. 47:293(6)(a)(viii). If an account owner deposits less than the amount that would qualify for the maximum exclusion or two thousand four hundred dollars per year in an owned account, the difference between the total deposits and two thousand four hundred dollars will roll over to subsequent years and shall increase the amount of deposits that qualify for the double exclusion from the account owner's taxable income for the purposes of state income tax in addition to the applicable exclusion for the year actually deposited, as provided in R.S. 47:293(6)(a)(vi).

(2) The funds deposited in an education savings account shall be disbursed from the account to the account owner, beneficiary or institution of postsecondary education, as directed by the account owner, for the qualified higher education expenses of the beneficiary not to exceed the redemption value of the account.

(3) Nothing in this Chapter, or in any education savings account owner's agreement entered into pursuant to this Chapter, shall be construed as a guarantee by the state, the authority, or any institution of postsecondary education that a beneficiary of an education savings account will be admitted to an institution of postsecondary education, or, upon admission to an institution of postsecondary education, will be permitted to continue to attend or will receive a degree, diploma, or any other affirmation of program completion from an institution of postsecondary education. Nothing in this Chapter or in any education savings account owner's agreement entered into pursuant to this Chapter shall be considered a guarantee that the beneficiary's cost of tuition at an institution of postsecondary education will be covered in full by the proceeds of the beneficiary's education savings account.

(4) Subject to the limitation imposed by R.S. 17:3098(B), the authority shall guarantee payment of the redemption value of an education savings account in which the deposits and interest are invested in fixed earnings.

(5) Nothing in this Chapter, or in any education savings account owner's agreement entered into pursuant to this Chapter, shall be construed as a guarantee of payment of the redemption value of an education savings account by the state, the authority, or any institution of postsecondary education for deposits and interest invested in variable earnings.

B. Repealed by Acts 1999, No. 1282, §2, eff. July 12, 1999.

C. The following information shall be disclosed in writing to each person completing an account owner's agreement for the purpose of opening an education savings account:

(1) The terms and conditions for opening, maintaining, terminating, or redeeming an education savings account.

(2) Any restrictions on the substitution of another individual for the original beneficiary.

(3) The person entitled to terminate the account owner's agreement.

(4) The terms and conditions under which the agreement may be terminated and the amount of the refund, if any, to which the person terminating the agreement, or that person's designee, is entitled upon termination.

(5) The obligation of the authority to make payments to a beneficiary, or an institution of postsecondary education on behalf of a beneficiary, under Subsection A of this Section, based upon the redemption value accrued on behalf of the beneficiary.

(6) The method by which withdrawals from the education savings account shall be applied toward payment of qualified higher education expenses.

(7) The period of time during which the beneficiary may receive benefits under the agreement.

(8) The terms and conditions under which money may be wholly or partially withdrawn from the program.

(9) A clear statement that the act of establishing an education savings account pursuant to this Chapter does not guarantee full payment of tuition on behalf of the beneficiary.

(10) A clear statement of fees that may be imposed and collected and an estimate of the amount of such fees for the two years following the establishment of an agreement.

(11) All other rights and obligations of the purchaser and the authority and any other terms, conditions, and provisions the authority considers necessary and appropriate.

D. An education savings account depositor's agreement may provide that the authority will pay directly to the institution of postsecondary education in which the beneficiary is enrolled the amount represented by the qualified higher education expenses incurred that term.

E.(1) On or before the first day of July following the year in which the program is implemented, and each year thereafter, the authority shall project five years' qualified higher education expenses at the institution of postsecondary education designated by the beneficiary, to the date of the beneficiary's first scheduled enrollment in that institution, and advise the owner of an education savings account of the owner's progress in saving to meet those costs.

(2) Prior to the close of the calendar year in which the program is implemented and each year thereafter on a date specified by the authority, the state treasurer shall determine and report to the authority the total earnings and the rate of return achieved on deposits in the Louisiana Education Tuition and Savings Fund. Based upon the fund's reported earnings, the authority shall establish the rate of interest to be applied to the accumulated principal and interest in education savings accounts of record, subject to approval by the state treasurer. The authority shall calculate and credit the appropriate amount of interest earnings to each such account prior to the close of the calendar year.

F. If the redemption value of an education savings account is in excess of the maximum allowed to be saved pursuant to the provisions of 26 U.S.C. 529 as amended for qualified higher education expenses, the excess value shall be treated in accordance with R.S. 17:3098.

G. Neither education savings accounts nor any reversion of the savings into cash payments for the purpose of paying the qualified higher education expenses of a beneficiary pursuant to this Chapter shall be taxable for state income tax purposes. Interest credited to an education savings account which is refunded to the holder by the authority shall be taxable for state income tax purposes and shall be reported by the authority to the holder in January of the year following the year the refund was made, in accordance with applicable tax codes.

H.(1) Checks and electronic funds transfers through the Automated Clearing House Network, or its successor, received for deposit in a variable earnings option shall be invested by the state treasurer in fixed earnings prior to the trade date. All earnings from such investments from the beginning of the program shall be the property of the state and shall be deposited in the Variable Earnings Transaction Fund.

(2) Any increase in the value of an account over the amount deposited shall be forfeited by the account owner and deposited in the Variable Earnings Transaction Fund if the deposit was used to purchase units in a variable earnings option and made by check or Automated Clearing House Network a transfer that, subsequent to the trade date, was not honored by the financial institution on which it was drawn.

(3) Any increase in the value of an account over the amount deposited shall be forfeited by the account owner and deposited in the Variable Earnings Transaction Fund if the account was invested in a variable earnings option and terminated within twelve months of the date the account was opened.

(4) The monies in the Variable Earnings Transaction Fund shall be used by the authority to pay a financial institution's charges and any loss in value between the purchase and redemption of units in a variable earnings option resulting from a check deposit or Automated Clearing House Network transfer that, subsequent to the trade date, is not honored by the financial institution on which it was drawn.

(5) Monies in the Variable Earnings Transaction Fund declared surplus by the authority shall be appropriated to the Savings Enhancement Fund to be used as earnings enhancements.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 1999, No. 1282, §§1, 2, eff. July 12, 1999; Acts 2000, No. 45, §1, eff. July 1, 2000; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002; Acts 2004, No. 329, §2, eff. June 18, 2004; Acts 2005, No. 292, §1; Acts 2006, No. 279, §1, eff. June 8, 2006.



RS 17:3096 - Education savings accounts; creation, terms, and conditions

§3096. Education savings accounts; creation, terms, and conditions

A.(1) An education savings account shall be established for an account owner who is determined by the authority to qualify under one of the following classifications:

(a) A person or persons determined by the authority to be the parent, grandparent, or court-ordered custodian of the person being designated as beneficiary of the account or who claim the person being designated as beneficiary as a dependent on their federal income tax return, or an independent student and, at the time of the initiation of the agreement, the person or beneficiary is a resident of the state.

(b) A person determined by the authority to be a member of the family of the beneficiary and, at the time of the initiation of the agreement, the person or the beneficiary is a resident of the state.

(c) Any other person and, at the time of the initiation of the agreement, the beneficiary is a resident of the state.

(d) Any other person who, at the time of the initiation of the agreement, is a resident of the state and the beneficiary is not a resident of the state.

(e) Any other person or any government entity, and at the time of the initiation of the agreement:

(i) The beneficiary is a resident of the state.

(ii) The federal adjusted income of the beneficiary's family is less than thirty thousand dollars or the beneficiary must be eligible for a free lunch under the Richard B. Russell National School Act (42 USC 1751 et seq.).

(iii) The beneficiary is not a member of the account owner's family nor a member of the family of any member or employee of the authority and the office of student financial assistance.

(iv) The deposits to the account are an irrevocable donation by the owner.

(2) The person completing the account owner's agreement for an education savings account shall be the "owner" of the account.

B.(1) An education savings account may be established for a person who is an "independent student" as defined by the Higher Education Act of 1965 as amended or as hereafter amended, who files an individual federal income tax return in their name, and designates himself as the beneficiary of the education savings account.

(2) Accounts established by the authority under this Subsection shall differ from other education savings accounts by the following:

(a) The beneficiary of the account may not be changed or substituted unless the new beneficiary is "a member of the family" as that term is defined in 26 U.S.C. 529(e)(2) as amended.

(b) An account established under this Subsection shall be fully funded as defined under Subsection D of this Section.

C.(1)(a) An education savings account may have only one designated beneficiary. The account owner shall designate the beneficiary, provided that an account owner meeting the classification requirements of R.S. 17:3096(A)(1)(e) may authorize the authority to designate the beneficiary.

(b) The beneficiary designated by the authority shall meet the following minimum qualifications:

(i) Be a resident of the state.

(ii) The federal adjusted gross income of the beneficiary's family must be less than thirty thousand dollars or the beneficiary must be eligible for a free lunch under the Richard B. Russell National School Act (42 USC 1751 et seq.).

(iii) Not a member of the account owner's family nor a member of the family of any member or employee of the authority and the office of student financial assistance.

(iv) Demonstrate superior early academic preparation in the third grade by achieving a score on the Iowa Tests of Basic Skills, Stanford 9 Test or TerraNova Test that is in the top two quartiles.

(2) Persons who are eligible to establish an education savings account for more than one beneficiary shall establish a separate account for each beneficiary. The beneficiary of each account so established shall be eligible for earnings enhancements in accordance with Subsection E of this Section and the account shall be subject to all other terms, conditions, and fees applicable to an education savings account.

D. Accounts which are fully funded are no longer eligible for state-appropriated earnings enhancements. For purposes of this Chapter, fully funded shall mean that the redemption value is equal to or greater than the projected sum of five times the annual qualified higher education expenses at the highest cost Louisiana public college or university, projected to the scheduled date of the beneficiary's first enrollment into a college or university. For purposes of this Chapter, the scheduled date of the beneficiary's first enrollment into an institution of postsecondary education shall be the expected date of enrollment as reported by the beneficiary.

E.(1) Annually, the authority shall credit the beneficiary of an education savings account an earnings enhancement as calculated pursuant to this Paragraph. An earnings enhancement shall be determined by adding the deposits made to the account by the owner during the calendar year and multiplying that sum by the rate appropriate to the owner as determined by Paragraph (3) of this Subsection. Earnings enhancements awarded in any year shall not exceed the balance in the Savings Enhancement Fund. The authority shall reduce earnings enhancement rates, pro rata, so that the total of the earnings enhancements to be awarded in any year does not exceed the balance in the Savings Enhancement Fund.

(2) For purposes of this Subsection, the deposits made to an account by the owner include all deposits of principal made to an education savings account during the calendar year ending December thirty-first of the year on which the earnings enhancement will be based, provided such amount is not more than the projected sum of five times the annual qualified higher education expenses at the highest cost Louisiana public college or university, projected to the scheduled date of the beneficiary's first enrollment into an institution of higher education.

(3)(a) Effective for calendar years beginning January 1, 2001, the earnings enhancement rate applicable to an account established by a person or persons identified in Subparagraph (A)(1)(a) or (b) of this Section shall be determined by the adjusted gross income reported by the owner of the account on his federal tax return for the taxable year immediately preceding the year in which the beneficiary of the account is being considered for an earnings enhancement, according to the following schedule:

Reported Federal

Adjusted Gross Income

Earnings Enhancement Rate

0 to $29,999

14%

$30,000 to $44,999

12%

$45,000 to $59,999

9%

$60,000 to $74,999

6%

$75,000 to $99,999

4%

$100,000 and above

2%

(b) Effective for calendar years beginning January 1, 2001, the earnings enhancement rate applicable to an account established by a person or persons identified in Subparagraph (A)(1)(c) of this Section shall be fixed at the earnings enhancement rate for account owners who are members of the family of the beneficiary who report an adjusted gross income of one hundred thousand dollars and above.

(c) An account established by a person or persons identified in Subparagraph (A)(1)(d) of this Section shall not be eligible for an earnings enhancement.

(d) The earnings enhancement rate for an account established by a person or persons identified in Subparagraph (A)(1)(e) of this Section shall be determined by the adjusted gross income reported by the family of the beneficiary of the account on its federal tax return for the taxable year immediately preceding the year in which the beneficiary of the account is being considered for an earnings enhancement, according to the schedule in Subparagraph (a) of this Paragraph.

F. To be eligible in any given year for the crediting of an earnings enhancement to an education savings account on behalf of the beneficiary, the owner must authorize the authority to access the owner's prior year state tax return filed with the Louisiana Department of Revenue or provide the authority a copy of his federal income tax return filed for the prior year.

G. The right of a beneficiary to the assets of an education savings account shall not be subject to and is expressly dispensed from collation, execution, garnishment, attachment, the operation of bankruptcy or the insolvency laws or other process of law. Monies paid into or out of the assets and the income of any validly existing qualified tuition program authorized by Section 529 of the Internal Revenue Code of 1986 as amended, including but not limited to an education savings account as defined in R.S. 17:3092, shall not be liable to attachment, levy, garnishment, or legal process in the state in favor of any creditor of or claimant against any program participant, owner, or contributor, or program.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 658, §2; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 1999, No. 1282, §1, eff. July 12, 1999; Acts 2000, No. 45, §1, eff. July 1, 2000; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2010, No. 671, §1.



RS 17:3097 - Repealed by Acts 2001, No. 332, 3, eff. June 6, 2001.

§3097. Repealed by Acts 2001, No. 332, §3, eff. June 6, 2001.



RS 17:3098 - Termination of depositor's agreements; refund; conversion of the account to money

§3098. Termination of depositor's agreements; refund; conversion of the account to money

A.(1) Unless otherwise provided for in the agreement, an education savings account owner's agreement may be terminated by the person entering into the agreement, the beneficiary, or by any person or combination of persons designated in the agreement as provided in this Section.

(2) An education savings account owner's agreement may be terminated under any of the following circumstances:

(a) Upon the death of the beneficiary.

(b) Upon notification to the Louisiana Tuition Trust Authority in writing that the beneficiary has decided not to attend an institution of higher education and requests that the education savings account be terminated.

(c) Upon completion of the requirements for a degree, diploma, or other affirmation of program completion at an institution of postsecondary education.

(d) Upon the occurrence of other circumstances determined by the authority to be grounds for termination.

B.(1) The authority shall determine the method and schedule for payment of refunds upon termination of an education savings account.

(2) The amount of the refund to which the person designated in the account owner's agreement is entitled shall be equal to the following:

(a) The actual amount of the deposits or the current value of the deposits, whichever is less, if the account has been open for less than twelve months.

(b) The redemption value of the education savings account invested in fixed earnings at the time of the refund, minus any earnings enhancements, and interest earned thereon, previously credited but not expended from the account, if the account has been open for twelve or more months.

(c) The value of the education savings account invested in variable earnings at the time of the refund, minus any earnings enhancements and interest earned thereon previously credited but not expended from the account, if the account has been open for twelve or more months.

(3) Monies in accounts opened by juridical persons or classified under R.S. 17:3096(A)(1)(e) of this Chapter may not be refunded; however, the account owner or the authority, if the account owner has authorized the authority to designate the beneficiary, may designate a new beneficiary:

(a) Upon the death of the beneficiary.

(b) If the beneficiary has decided not to attend an institution of higher education.

(c) Upon the beneficiary's completion of the requirements for a degree, diploma, or other affirmation of program completion at an institution of postsecondary education.

C. If the beneficiary is the recipient of a scholarship, waiver of tuition, or similar subvention that the authority determines cannot be converted into money by the beneficiary, the authority shall, during each academic term that the beneficiary furnishes the authority such information about the scholarship, waiver, or similar subvention as the authority requires, refund to the person designated in the owner's agreement an amount from the owner's education savings account equal to the value of the scholarship, waiver, or similar subvention awarded to the beneficiary. The authority may, at its sole option, designate the institution of postsecondary education at which the beneficiary is enrolled as the agent of the authority for purposes of refunds pursuant to this Subsection.

D. If, in any academic term for which withdrawals from the education savings account have been used to pay all or part of a beneficiary's qualified higher education expenses, the beneficiary withdraws from the institution of postsecondary education at which the beneficiary is enrolled prior to the end of the academic term, a pro rata share of any refund of the qualified higher education expenses resulting from the beneficiary's withdrawal from the institution, equal to that portion of the qualified higher education expenses paid by disbursements from the education savings account, shall be made to the authority, unless the authority designates a different procedure. The authority shall credit any refund to the appropriate education savings account.

E. Amounts of money deposited which were exempt from state income taxation pursuant to R.S. 17:3095(A)(1)(b) and R.S. 47:293(6)(a)(vi) which are refunded to the account owner upon termination of an account or conversion of the amount as otherwise provided in this Section shall be declared as income for the purposes of state income taxation.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2000, No. 45, §1, eff. July 1, 2000; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2003, No. 221, §2, eff. June 5, 2003; Acts 2004, No. 329, §1, eff. June 18, 2004.



RS 17:3099 - Louisiana Education and Tuition Savings Fund; use

§3099. Louisiana Education and Tuition Savings Fund; use

A. The assets of the Louisiana Tuition Trust Authority reserved for payment of the obligations of the authority pursuant to its agreements with account owners shall be placed in the Louisiana Education Tuition and Savings Fund created pursuant to R.S. 17:3129.4(C). Funds received by the authority of the state treasurer from persons making deposits in their education savings accounts, all interest and investment income earned by the fund, and all other receipts of the authority from any other source which the authority determines appropriate, shall be deposited in the fund. Any claim for redemption or withdrawal pursuant to an education savings account owner's agreement shall be solely against the assets of the fund. No account owner or beneficiary of an education savings account shall have any claim against the state general fund or other funds or revenue sources of the state, or against the funds of any state institution of higher education.

B. Unless otherwise provided by the authority, the assets of the Louisiana Student Tuition Assistance and Revenue Trust Program in the Tuition and Savings Fund shall be expended in the following order:

(1) To make payments to beneficiaries, or institutions of higher education on behalf of beneficiaries.

(2) To make refunds.

C. Notwithstanding the provisions of any other law, if at any time the amount in the Tuition and Savings Fund is insufficient to meet the payment demands made upon the fund which represent obligations listed in Subsection B of this Section, then the funds necessary to meet these payment obligations in full shall be appropriated.

D. All disbursements from the Tuition and Savings Fund for the Louisiana Student Tuition Assistance and Revenue Trust Program shall be made by the treasurer on order of the authority.

E. The state treasurer shall cause the investment of the assets of the Louisiana Student Tuition Assistance and Revenue Trust Program in the fund and, notwithstanding R.S. 17:3129.4(C), may cause investment in any investments in which public retirement boards are authorized by law to invest, provided that up to one hundred percent of deposits to an education savings account may be invested in equity securities when an account owner has selected an equity investment option and that such investments in equity securities shall not be included in any limitation on investment in equity securities. The instruments of title of all investments shall be delivered to the state treasurer or to a qualified trustee designated by him. Assets of the program in the fund shall be administered by the treasurer so that the assets will achieve the highest possible investment return to education savings accounts consistent with the security of principal, and be sufficient to satisfy the obligations of the authority.

F. The authority shall maintain an individual account for each account owner's agreement showing the beneficiary of that agreement and the accumulated value of the principal deposited, interest earned on deposits, earnings enhancements credited, and interest earned on earnings enhancements, pursuant to that agreement. Upon request of any beneficiary or person who has entered into an account owner's agreement, the authority shall provide a statement indicating, in the case of a beneficiary, or in the case of a person who has entered into an account owner's agreement, the accumulated value of the principal deposited, interest earned on deposits, earnings enhancements credited, interest earned on earnings enhancements, and the amounts used or refunded, pursuant to the agreement. A beneficiary and an account owner may request a statement under this Subsection at anytime, subject to any fee that the authority may impose for requests in excess of one per year.

G. In January of each year, the authority shall report to each person who received any payments or refunds from the authority during the preceding year information relative to the value of such payments or refunds.

H. All records of the authority indicating the identity of purchasers and beneficiaries of education savings accounts and the amounts used or refunded under an account owner's agreement are not public records.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 1997, No. 1416, §1, eff. July 15, 1997; Acts 2001, No. 332, §1, eff. June 6, 2001; Acts 2002, 1st Ex. Sess., No. 20, §1, eff. April 18, 2002.



RS 17:3099.1 - Annual financial report; audits

§3099.1. Annual financial report; audits

The authority shall be audited in accordance with the provisions of R.S. 24:513. A copy of the audit report shall be provided to the governor, the president of the Senate, and the speaker of the House of Representatives. Copies of the audited financial report also shall be made available, upon request, to persons entering into contracts with the authority and to prospective account owners in education savings accounts.

Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 2001, No. 332, §1, eff. June 6, 2001.



RS 17:3099.2 - Effectiveness

§3099.2. Effectiveness

The Louisiana Tuition Trust Authority shall undertake operation of the program created by this Chapter upon receipt of an appropriation or an award or donation from any other source sufficient to fund the authority's initial start-up and operational expenses. Funds appropriated, awarded, or donated to the authority for this purpose shall be carried forward from year to year and may be expended by the authority as appropriated. Appropriations to the authority from the Tuition and Savings Fund which remain at the end of each fiscal year shall not be returned to the general fund but shall be deposited in the Tuition and Savings Fund.

Acts 1995, No. 547, §1, eff. June 18, 1995.



RS 17:3101 - PRESERVATION OF EDUCATIONAL PROCESS

CHAPTER 23. PRESERVATION OF EDUCATIONAL PROCESS

§3101. Declaration of purpose

The maintenance and preservation of the normal educational process at the institutions of higher learning of the state of Louisiana and the ability of each individual student to pursue an education are essential to the welfare of the State of Louisiana.

The purpose of this Chapter is to accord such processes and pursuits the fullest protection from interference and disruption.

It is recognized that attendance by a student and employment of faculty, administrators and all other employees at an institution of higher learning are not compulsory as to individuals concerned. Their presence at the institution of higher learning is a privilege, not a right; it is optional and voluntary.

Added by Acts 1969, No. 59, §1.



RS 17:3102 - Definitions

§3102. Definitions

For the purposes of this Chapter the following definitions shall apply:

(1) "Institution of higher learning" means any state owned and operated college or university now or hereafter established, and includes all state owned and operated junior colleges and branches of such colleges and universities.

(2) "Normal educational process" includes, but is not necessarily limited to, the privilege and ability of students, faculty, administrators and other personnel to study, teach, administer and perform their duties at the institution of higher learning as well as to do all things necessary and incidental to these pursuits.

(3) "Student" means any person who is enrolled at any institution of higher learning.

(4) "Member of the faculty" means any person employed by the institution of higher learning to instruct students.

(5) "Member or employee of the administrative staff" includes all other persons employed by the institution of higher learning.

(6) "Governing authority" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, as relates to the power and authority of that body to govern the affairs of that university, and means the Louisiana State Board of Education, as relates to the power and authority of that board to govern all other state owned and operated colleges and universities.

Added by Acts 1969, No. 59, §1.



RS 17:3103 - Disruptive acts defined; dismissal and notification thereof

§3103. Disruptive acts defined; dismissal and notification thereof

Any student, member of the faculty, administrative official or other employee of any institution of higher learning of this state who:

(1) Organizes, and/or participates in, and/or holds himself out to be a part of any demonstration, protest, riot or other activity on or immediately adjacent to the grounds of any such institution, the effect of which is willfully to interfere with or disrupt the normal educational process or administration at such institution; or

(2) Enters into any building or structure of such institution alone or as a member of a group, when the effect of such entry into or presence within the building or structure is willfully to interfere with or disrupt the normal educational process or administration at such institution; or

(3) Willfully destroys, defaces, disfeatures, disfigures or in any other way damages public property on the grounds of said institution; or

(4) Willfully fails to obey any lawful order of a peace officer or any person to whom is delegated the authority to act in such capacity at said institution; or

(5) In any way willfully and directly aids, abets or encourages any of the foregoing acts may be expelled or dismissed from such institution effective immediately upon written notification of expulsion or dismissal signed by the president or his designated representative and delivered by registered mail at the last known address of the recipient. Any person so dismissed or expelled shall have the right to appeal the decision by which such action was taken. All appeals shall be heard by a panel which shall be composed of the members of the governing authority of the institution of higher learning; provided, however, that either or both of said authorities may adopt rules and regulations authorizing the president of the governing authority to appoint a special panel, composed of not less than three nor more than five members of the governing authority, to hear any appeal presented to it, and in such case the decision of the special panel shall constitute the decision of the governing authority in the same manner and to the same extent as if the hearing had been before the whole membership of the governing authority.

Added by Acts 1969, No. 59, §1.



RS 17:3104 - Content of notification of dismissal

§3104. Content of notification of dismissal

The notice of expulsion or dismissal shall specifically set forth the ground or grounds upon which expulsion or dismissal is based, as well as contain a short and clear statement of the facts upon which the expulsion or dismissal is based. In addition, the notice shall inform the recipient that he may, within thirty days after the date of expulsion or dismissal order, request a hearing before the governing authority of the particular institution of higher learning in which he is enrolled and/or employed. The hearing before the governing authority shall be held and its decision rendered not later than thirty days after the date of the request for such hearing by the individual concerned.

Added by Acts 1969, No. 59, §1.



RS 17:3105 - Rules and regulations; tenure laws

§3105. Rules and regulations; tenure laws

The governing authority of the various institutions of higher learning may adopt rules and regulations for the conduct of hearings to be held under the provisions of this Chapter. Nothing in this Sub-Part shall be construed as authorizing the dismissal of a teacher except for the commission of any of the acts herein prohibited. In all other cases of dismissal of a teacher, the tenure laws of this state shall apply. All rules and regulations so adopted shall conform to the applicable provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950, as amended.

Added by Acts 1969, No. 59, §1.



RS 17:3106 - Recording the fact of dismissal

§3106. Recording the fact of dismissal

Thirty days after expulsion or, if a hearing is demanded, the completion of the hearing, if the governing authority sustains the order expelling a student, a notation shall be made on the student's transcript reflecting the date of and the reasons for the expulsion.

Added by Acts 1969, No. 59, §1.



RS 17:3107 - Prohibition against enrolling or employing dismissed student, faculty or employee

§3107. Prohibition against enrolling or employing dismissed student, faculty or employee

No student, faculty member, member of the administrative staff or other employee expelled or dismissed under the provisions of this Chapter shall be eligible to be enrolled or employed in any capacity in any state owned and operated institution of higher learning in this state for a period of one year from the date of the expulsion or dismissal.

Added by Acts 1969, No. 59, §1.



RS 17:3108 - Exemptions; peaceful and lawful assembly; labor disputes

§3108. Exemptions; peaceful and lawful assembly; labor disputes

Nothing in this Chapter shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including any labor dispute between an institution of higher learning and its employees, or any contractor or subcontractor or any employees thereof. Providing that nothing herein contained shall apply to a bona fide legal labor organization or to any of its legal activities such as picketing, lawful assembly or concerted activities in the interest of its members for the purpose of accomplishing or securing more favorable wage standards, hours of employment and working conditions.

Added by Acts 1969, No. 59, §1.



RS 17:3109 - State of emergency; request by president of institution of higher learning for proclamation

§3109. State of emergency; request by president of institution of higher learning for proclamation

During any time of riot, tumult or similar emergency or in the event of reasonable apprehension of immediate danger thereof, and upon a finding by the president of an institution of higher learning that the safety of students, faculty and/or employees is imperiled or likely to be imperiled thereby and a further determination that the local law enforcement agencies have failed, refused or for any reason are unable to enforce any applicable laws of this state, the president shall request that the governor proclaim the existence of a state of emergency within the confines of the campus and that all means available to the governor be utilized to restore peace and order to said campus.

Added by Acts 1969, No. 59, §1.



RS 17:3121 - Board of Regents; creation; membership; terms of office; vacancies; responsibilities

CHAPTER 24. BOARD OF REGENTS

PART I. GENERAL PROVISIONS

§3121. Board of Regents; creation; membership; terms of office; vacancies; responsibilities

A. The Louisiana Board of Regents, referred to hereinafter in this chapter as the board, is created as a body corporate.

B. The board shall be composed of fifteen members appointed by the governor with the consent of the Senate, who are electors of the state. Two members shall be from each congressional district and the remaining member or members from the state at large.

C. The terms of the members shall be six years, except that the terms of the initial members shall be as provided in R.S. 17:3122. Members shall serve until their successors are appointed and take office.

D. A vacancy occurring prior to the expiration of a term shall be filled for the unexpired portion of the term within thirty days after the date on which the vacancy occurs by appointment by the governor, with the consent of the Senate. Within twenty-four hours after being informed of a vacancy on the board, the chairman of the board or the officer exercising his duties shall notify the governor by certified mail of the vacancy and the effective date thereof.

E. The board shall be the representative of public higher education and be responsible for providing advice and recommendations concerning higher education to the governor and the legislature.

Acts 1974, Ex.Sess., No. 7, §1, eff. Jan. 1, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 2011, No. 418, §2, eff. July 12, 2011; Acts 2012, No. 803, §3, eff. Dec. 10, 2012.



RS 17:3121.1 - Student membership on the board

§3121.1. Student membership on the board

A. There shall be one student member of the Board of Regents. The student member shall be elected to the board by and from the membership of a council composed of the student body presidents-elect of the colleges and universities under the jurisdiction of the board. The board shall establish procedures for the election of the student member by the newly elected council of student body presidents to assure representation from each management system under the board's jurisdiction within a reasonable number of years to be established by the board. The newly elected council of student body presidents shall meet upon the call of the incumbent student member. Such meeting shall occur after the spring election of all student body presidents of the member colleges and universities and before May thirty-first of each year.

B. The student member shall be elected for a one-year term beginning on June first of each year, except that the student member elected for a term beginning on September 1, 2001, shall serve only until May 31, 2002. A student member shall be elected in the manner provided in Subsection A of this Section and as otherwise provided by the board for a one-year term beginning September 1, 2001; thereafter, a student member shall be elected for a one-year term beginning on June first of each year. The student member shall serve until his successor takes office.

C. The student member shall have all the privileges and rights of other board members and shall receive the same per diem, travel, and other expenses as other members of the board.

D. A vacancy in the office of the student member shall be filled for the unexpired portion of the term in the manner provided in Subsection A herein and as otherwise provided by the board.

Added by Acts 1981, No. 275, §1, eff. July 13, 1981; Acts 1987, No. 357, §1; Acts 2001, No. 93, §1, eff. May 24, 2001.



RS 17:3122 - Initial members of board; term of office

§3122. Initial members of board; term of office

A. Each member of the Louisiana Coordinating Council for Higher Education created by Article XII, Section 7 of the Louisiana Constitution of 1921 appointed by the governor whose term had not expired on December 31, 1974, shall become an initial member of the Louisiana Board of Regents until the term to which he was appointed expires. No later than January 5, 1975, the governor shall appoint such additional initial members as are necessary to complete the membership of the board. In making his appointments the governor shall designate the expiration date of the term to which each initial member is appointed. Such designation shall be made in such manner as to cause the terms of five initial members to expire in 1976, five in 1978 and five in 1980. The appointment of initial members shall be made in accordance with the provisions of R.S. 17:3121(B).

B. Any vacancy in the office of an initial member shall be filled as provided in R.S. 17:3121(D).

Acts 1974, Ex.Sess. No. 7, §1, eff. Jan. 1, 1975



RS 17:3123 - Domicile; organization and meetings of board; rules

§3123. Domicile; organization and meetings of board; rules

A. The board shall be domiciled in the city of Baton Rouge, parish of East Baton Rouge.

B. The members of the board shall elect from among their number a chairman and a vice-chairman and such other officers as they deem necessary, whose terms shall be as fixed by the board.

C. Eight members of the board shall constitute a quorum for the transaction of business and all official action of the board shall require the favorable vote of a majority of the members of the board.

D.(1) The board shall adopt rules for the transaction of its business and shall keep an accurate record of all of its proceedings and official actions. All papers, documents and records appertaining to the board shall be filed at the domicile of the board.

(2) All rules adopted by the board, exclusive of those regulating only the internal management of the board's affairs, and those adopted in exercising and fulfilling its duties and functions as specifically enumerated in Article VIII, Section 5(D) of the Louisiana Constitution, shall be adopted in accordance with the Administrative Procedure Act.

(3) The board shall submit a copy of any order, rule, regulation, plan, agreement, policy, or recommendation, other than those regulating only the internal management of the board's affairs, that is not adopted in accordance with the provisions of the Administrative Procedure Act to the Senate Committee on Education and the House Committee on Education, along with the written reasons and explanations therefor and a summary report of the proceedings of any public hearings conducted prior to the adoption of such order, rule, regulation, plan, policy, or recommendation.

E. The board shall meet on or before the second Monday in January of each year, at other times as fixed by the board, or upon call of the chairman. The board shall meet at least twice yearly with the State Board of Elementary and Secondary Education in accordance with the provisions of Paragraph D of Section 5 of Article VIII of the Louisiana Constitution of 1974.

F. The first meeting of the board shall be held in Baton Rouge on the call of the governor within ten days after the appointment by the governor of initial members of the board. In no event shall the first meeting of the board be held later than January 15, 1975.

Acts 1974, Ex.Sess. No. 7, §1, eff. Jan. 1, 1975; Acts 2010, No. 648, §1, eff. June 29, 2010.



RS 17:3123.1 - Commissioner of higher education; appointment; qualifications; powers, duties and functions; compensation

§3123.1. Commissioner of higher education; appointment; qualifications; powers, duties and functions; compensation

A. The Board of Regents shall appoint a commissioner of higher education to administer and implement board programs and policies and who shall possess such qualifications and have such other powers, functions, duties, and responsibilities as established by the board or as provided by law.

B. The commissioner of higher education shall be appointed by a two-thirds vote of the total membership of the Board of Regents and shall be subject to confirmation by the Senate.

C. The salary of the commissioner of higher education shall be determined by the Board of Regents.

Acts 2010, No. 648, §1, eff. June 29, 2010; Acts 2014, No. 854, §1, eff. June 23, 2014.



RS 17:3123.2 - Internet broadcast of board and committee meetings; archives

§3123.2. Internet broadcast of board and committee meetings; archives

A. The board shall broadcast over the Internet live audio and video streams of all its board and committee meetings held in Baton Rouge.

B. All meetings broadcast in accordance with Subsection A of this Section shall be recorded, archived, and made accessible to the public for at least one year after the date of the meeting.

C. The provisions of this Section shall apply to all meetings of the board and its committees, but shall not apply to executive sessions held in accordance with the Louisiana Open Meetings Law as provided in R.S. 42:11 et seq.

D. The audio and video records created pursuant to this Section shall not be construed in a manner to be the official record, or any part of the official record, of the proceedings of a meeting of the board or any of its committees.

E. If the board is precluded from fulfilling the requirements of this Section due to a technical problem beyond its control, or when the only meeting room available lacks the equipment necessary to facilitate Internet broadcast, the failure to broadcast or record the proceedings of a meeting of the board or any of its committees shall not be construed to be a violation of the provisions of this Section.

Acts 2010, No. 696, §1, eff. Jan. 1, 2011.



RS 17:3124 - Transitional provisions

§3124. Transitional provisions

A. The Louisiana Coordinating Council for Higher Education created by Section 7 of Article XII of the Louisiana Constitution of 1921 shall continue to have and exercise all power and authority granted to and perform all functions provided for such board by the Louisiana Constitution of 1921 or by law until the first meeting of the Louisiana Board of Regents is held as provided in R.S. 17:3123.

B. On and after the date of the first meeting of the board, the contractual obligations heretofore incurred by the Louisiana Coordinating Council for Higher Education shall be discharged by the Louisiana Board of Regents. All books, papers, records, money and other property heretofore owned, possessed, controlled or used by the Louisiana Coordinating Council for Higher Education in the exercise of its functions and, to the extent practicable and necessary, all employees heretofore engaged in the performance of the functions of the Louisiana Coordinating Council for Higher Education are hereby transferred to the Louisiana Board of Regents effective on the date of the first meeting of the board and subject to all applicable state civil service rules and regulations and those of the applicable employees' retirement systems.

Acts 1974, Ex.Sess. No. 7, §1, eff. Jan. 1, 1975.



RS 17:3125 - Power to revise or eliminate programs

§3125. Power to revise or eliminate programs

The Board of Regents shall have the power to revise or eliminate an existing degree program, department of instruction, division, or similar subdivision of any public institution of higher education.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975.



RS 17:3126 - Power to disapprove; approve; or modify; service regions, establishment

§3126. Power to disapprove; approve; or modify; service regions, establishment

A. The Board of Regents shall have the power to approve, disapprove, or modify a proposed degree program, department of instruction, division or similar subdivision.

B. No college or university may institute a new degree program or department of instruction, division, or similar subdivision without the final approval of the Board of Regents.

C.(1) In exercising its power pursuant to this Section regarding program approval of institutions under the jurisdiction of the Board of Supervisors of Community and Technical Colleges, the Board of Regents shall include in any such consideration the need for broad citizen access to the education and training services provided by such institutions and shall endeavor to expand such access through use of all available resources, including programs which are provided through electronic transmission.

(2) The Board of Supervisors of Community and Technical Colleges shall determine the feasibility of establishing a means of awarding associate degrees and certificates below the rank of baccalaureate by using the instructional resources of existing institutions. The Board of Supervisors of Community and Technical Colleges may award such degrees, provided that the board and the Board of Regents agree that such awards are feasible and advantageous to the citizens of Louisiana and that sufficient appropriations are available for this purpose.

(3) The provision of any program subject to the supervision and management of and offered at any institution under the jurisdiction of the Board of Supervisors of Community and Technical Colleges which is not a degree program shall require no approval beyond that of the Board of Community and Technical Colleges.

(4) The Board of Supervisors of Community and Technical Colleges, with the approval of the Board of Regents, may enter into agreements or contract with the board having supervision and management of any public institution of higher education for the provision by any such institution of courses and services leading to an associate degree offered by the Board of Supervisors of Community and Technical Colleges.

D.(1) The Board of Regents shall formulate and establish geographic regions of the state in order to maximize the use of the instructional and physical resources of existing state postsecondary educational institutions and regionally accredited independent postsecondary educational institutions and to provide broad citizen access to the education and training services provided by such institutions. The board shall establish the regions such that at least one public institution of higher education which awards baccalaureate degrees shall be within the geographic boundaries of or shall be assigned by the Board of Regents to each region.

(2)(a) The Board of Regents shall evaluate the instructional and physical resources of such existing institutions within each region, including the resources of existing higher education institutions, and shall assure maximum use thereof before recommending the creation of any new postsecondary institution within the region. The Board of Regents may provide for the use within a region of existing resources from outside the region before recommending the creation of any new postsecondary institution within the region.

(b) Such evaluation shall also be used by the board to create efficiencies, increase student access, enhance academic quality, further the goals established by the master plan for postsecondary education, and for any other purpose that will serve to advance postsecondary education in each region and the state as a whole.

(c) With the exception of those matters enumerated in Article VIII, Section 5 of the Constitution of Louisiana that require legislative approval, the Board of Regents shall adopt such policies and take such actions deemed appropriate and necessary to maximize the use of all resources available to support and promote postsecondary education in the state.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2010, No. 447, §1, eff. June 22, 2010.



RS 17:3127 - Power with respect to new institutions

§3127. Power with respect to new institutions

The Board of Regents shall have the power to study the need for and feasibility of any new institution of post-secondary education, including branches of institutions and conversion of two-year institutions to institutions offering longer courses of study. If the creation of a new institution, the addition of another management board, or the transfer of an existing institution from one board to another is proposed the Board of Regents shall report its written findings and recommendations to the legislature within one year. Only after the report has been filed, or, after one year if no report is filed, may the legislature take affirmative action on such a proposal and then only by law enacted by two-thirds of the elected members of each house.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975.



RS 17:3128 - Power to formulate master plan; mission establishment

§3128. Power to formulate master plan; mission establishment

A. The Board of Regents shall have the power to formulate and make timely revision of a master plan for postsecondary education. As a minimum, the plan shall include a formula for equitable distribution of funds to the institutions of postsecondary education. The board shall submit its plan and formula for funding to the governor and the legislature.

B.(1) After consultation with each postsecondary education management board, the chancellor, and the president of each public institution of postsecondary education, the Board of Regents shall devise, describe, and establish a mission for each public university system and for each institution within each system. Each mission statement shall be included in and form the basis of the master plan provided for in Subsection A of this Section. Initial mission statements shall be completed no later than January 15, 1989, shall be reviewed periodically, and shall be individually revised as often thereafter as is necessary to achieve and maintain the institutional balance necessary to diversity, access, and excellence.

(2) The Board of Regents shall make such recommendations for legislative or gubernatorial action necessary to support the development of each system and institution as provided in its mission statement. Annually, the board shall report to the legislature and the governor on the status of higher education relative to the mission statements, including in such report all revisions since the last report and any recommendations for legislative or gubernatorial action.

(3) Each mission statement devised pursuant to this Section shall include a description of:

(a) The intended role and scope of each system and institution, describing with some specificity its geographic service area and the student population intended to be served;

(b) Its public service contribution;

(c) Its academic and research goals, particularly describing programs being emphasized; and

(d) Its contribution toward, and proper role in, the collective goals of public higher education of diversity, access, and excellence.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1987, No. 241, §1, eff. July 3, 1987; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 2010, No. 447, §1, eff. June 22, 2010.



RS 17:3128.1 - Power to survey, evaluate, and implement incubator facilities on state college and university campuses

§3128.1. Power to survey, evaluate, and implement incubator facilities on state college and university campuses

A. The Board of Regents shall conduct a survey of state colleges and universities for the purpose of establishing incubator facilities as defined in R.S. 51:1122(4) on qualified campuses. In order to complete such study, the board shall establish criteria for evaluation of institutions which shall include, but not be limited to the following information:

(1) Computer capabilities.

(2) Qualified personnel.

(3) Qualified student manpower.

(4) Research laboratories and support facilities.

B. The board shall use the criteria established pursuant to Subsection A in order to evaluate the potential for incubator facilities on campuses and recommend such facilities on qualified campuses.

C. The board shall report criteria established, data developed, and other relevant information and shall make recommendations for implementation of incubator facilities to the governor, the speaker of the House of Representatives, the president of the Senate, the chairmen of the House Committee on Commerce and the Senate Committee on Commerce, the chairman of the Small Business Development Corporation, and the secretary of the state Department of Economic Development pursuant to its study no later than January 1, 1987.

Acts 1986, No. 589, §1, eff. July 2, 1986.



RS 17:3129 - Power to recommend budget

§3129. Power to recommend budget

A. The Board of Regents may require that every higher education management board submit to it, at a time it specifies, an annual budget proposal for operational and capital needs of each institution under the control of each management board.

B.(1) The Board of Regents shall submit to the governor and to the legislature its budget recommendations for all institutions of higher learning in the state.

(2)(a) The Board of Regents shall submit to the governor and to the legislature the priorities for capital construction and improvements for all institutions of higher learning in the state. At the same time as it submits such priorities, the board shall submit its recommendations for the budget for capital construction and improvements to the governor and the legislature.

(b) The legislature shall consider the recommendations of the Board of Regents regarding the budget for capital construction and improvements. The recommendations of the Board of Regents shall be considered prior to adoption of the capital construction budget by the legislature for projects from the priority list submitted by the Board of Regents.

C. The legislature shall appropriate funds for the operating and administrative expenses of the state boards created by or pursuant to Article VIII of the Constitution of Louisiana. Appropriations for the institutions of postsecondary education shall be made to their managing boards. The funds appropriated shall be administered by the managing boards and used solely as provided by law.

D.(1) Pursuant to Subsection A of this Section, the Board of Regents shall require, as a part of any annual budget proposal submitted to it by a higher education management board for the operational and capital needs of an institution, that such proposal include recommended funding needed to make the facilities and learning environments at the institution accessible to persons with motor and sensory impairments.

(2) The Board of Regents, in consultation with the Department of Children and Family Services and other appropriate persons, as determined by the board, shall develop and adopt rules and guidelines to be used for determining such recommended funding. Such rules and guidelines shall include but not be limited to an initial review and analysis, with an annual update thereafter, of the institution's facilities and learning environments from the standpoint of accessibility to persons with motor and sensory impairments. Such review and analysis shall include a determination as to whether or not the institution's facilities and learning environments are in compliance with the federal Americans with Disabilities Act and other applicable federal and state laws and agency rules and regulations.

(3) Budget recommendations submitted annually by the Board of Regents pursuant to Subsection B of this Section shall consider recommended funding based upon the management board recommendations made pursuant to Paragraph D(1) of this Section.

E. The Board of Regents shall formulate and adopt a formula for distribution of funds appropriated by the legislature for deferred maintenance. This formula shall be effective for all institutions of postsecondary education and shall give priority to those institutions with preventive maintenance programs.

F. Any formula formulated and adopted by the Board of Regents for funding institutions of postsecondary education in the ensuing year as provided in this Section shall be annually reported to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations, not later than March thirty-first of each year.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1992, No. 495, §1; Acts 1995, No. 944, §1, eff. July 1, 1995; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 2010, No. 899, §1; Acts 2013, No. 280, §1, eff. June 14, 2013.



RS 17:3129.1 - Power to provide for articulation

§3129.1. Power to provide for articulation

A.(1) The Board of Regents shall cause the postsecondary management boards to adopt and implement, no later than the beginning of the fall term of 2000, in the institutions under their jurisdiction common core courses that articulate from any institution of public higher education to any other such institution, taking into consideration the accreditation criteria of the institution receiving the credit.

(2) By the fall term of 2001, the Board of Regents shall cause the postsecondary management boards to adopt and implement articulated units of course work common among specified degree programs, taking into consideration the accreditation criteria of the institution receiving the credit.

(3) By the fall term of 2002, the Board of Regents shall have provided for the implementation of a computer-based system of articulation assessment that is accessible by all postsecondary students.

(4) Beginning in 2003, the Board of Regents shall report in writing by December thirty-first of each year to the House and Senate Committees on Education on the extent to which the course articulation goals and objectives provided for by this Subsection have been achieved and the plan and time line to fully accomplish these purposes.

B.(1) The Board of Regents and the State Board of Elementary and Secondary Education, in cooperation with the Board of Supervisors of Community and Technical Colleges and local school boards, shall implement, no later than the beginning of the fall term of 2000, articulation agreements that provide opportunities for secondary school students to take vocational-technical courses and community college courses provided by institutions managed by the Board of Supervisors for Community and Technical Colleges. Such opportunities shall be provided either on-site at the secondary or the postsecondary institution or at another location in a manner that takes into account cost-effectiveness for the institutions providing the instruction and accessibility for students.

(2) The Board of Regents and the State Board of Elementary and Secondary Education shall report to the legislature by December thirty-first of each year beginning with December 31, 2000, on the status of such articulation programs, including the types of programs being offered and the specific number of secondary students taking advantage of such opportunities.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2003, No. 383, §1, eff. June 18, 2003.



RS 17:3129.2 - Postsecondary education; outcomes-based funding formula; creation; components; approval; implementation; reports

§3129.2. Postsecondary education; outcomes-based funding formula; creation; components; approval; implementation; reports

A. The legislature finds that:

(1) There is a direct correlation between postsecondary educational attainment, individual earning power and quality of life, and the overall economic health and prosperity of the state.

(2) Alignment of postsecondary program offerings with economic development and workforce needs and increased emphasis on the production of postsecondary degrees and certifications that provide the holder with greater earning potential are necessary and essential to the state's economic well-being and the welfare of the people of Louisiana.

(3) The number of Louisiana residents with postsecondary degrees and certificates must significantly increase in order to meet the state's current and projected workforce demands.

(4) Any measurement of the success of Louisiana's postsecondary educational system must necessarily include indicators that compare the performance of individual institutions to that demonstrated by statistically peer institutions across the country.

(5) The current retention, completion, and graduation rates of most of Louisiana's public colleges and universities are below regional and national averages, and it is both responsible and in the best interest of the state to allocate educational resources in a manner that effectively supports our public postsecondary institutions and promotes and prioritizes outcomes at the campus level.

(6) The state's Master Plan for Postsecondary Education and postsecondary education funding formula must reflect student and state priorities and promote and drive the changes needed to make Louisiana's public postsecondary educational system more productive, more efficient, more affordable, more accountable, and better aligned with the state's economic development and workforce needs.

B. The commissioner of higher education and the president of each public postsecondary education system shall jointly and collaboratively:

(1) Review the postsecondary education funding formula and develop a comprehensive outcomes-based funding formula that ensures the equitable allocation of state funds to public postsecondary educational institutions, appropriately considers costs, places significant emphasis on student and institutional outcomes, and aligns with the state's economic development and workforce needs.

(2) Consult with and solicit meaningful feedback and guidance from institutional presidents, chancellors, faculty, chief academic officers, chief financial officers, students, and business and civic leaders.

(3) Make recommendations for any changes needed in the Master Plan for Postsecondary Education and the Louisiana Granting Resources and Autonomy for Diplomas Act as provided in R.S. 17:3139, et seq., to support and facilitate implementation of the outcomes-based funding formula.

C. In creating the outcomes-based funding formula, the commissioner of higher education and the postsecondary system presidents shall focus upon developing the optimal methodology by which to allocate postsecondary funding in a manner that provides incentives for institutions to achieve desired outcomes. The following factors shall be considered and included in the formula as deemed appropriate:

(1) Student success factors, including retention, timely progression toward degree completion, cost of completion, certificate and degree production, and successful transfer of students from community and technical colleges to four-year degree-granting institutions.

(2) Alignment with economic development and workforce needs, including certificate and degree production in science, technology, engineering, mathematics, and other high-demand fields and the potential earning power of graduates.

(3) Research and innovation, including research expenditures, technology transfer, and commercialization.

(4) Funding, including credit hour costs and cost of certificate and degree completion.

(5) Any other factor or metric that would promote desired student and institutional outcomes.

D. The outcomes-based funding formula shall:

(1) Appropriately consider the role, scope, and mission of each postsecondary institution.

(2) Establish a concise set of outcomes to be measured for each postsecondary institution and define metrics for each outcome that are reliable, accurate, nationally recognized, and benchmark the performance of each institution compared to its statistical peers in other states, wherever valid comparable data is available.

(3) Determine the optimal allocation of state appropriated funds to each postsecondary institution based upon operational costs, performance outcomes, and performance-based, targeted incentives. However, the amount to be allocated based upon performance outcomes must be sufficient to incentivize increased performance at the campus level.

(4) Consider the characteristics unique to each individual postsecondary institution, including community and technical colleges and professional schools, such as student enrollment characteristics and geographic location and delivery area.

(5) Include safeguards to prevent sudden, dramatic changes in the funding level of any postsecondary institution.

(6) Contain a timeline for full formula implementation.

E. Implementation of the outcomes-based funding formula shall begin as soon as practicable, but not later than the beginning of the 2016-2017 fiscal year.

F.(1) Not later than December 31, 2015, the commissioner of higher education shall submit a written report containing the proposed outcomes-based funding formula and related recommendations for related policy and statutory changes to the Board of Regents for its consideration and approval.

(2) The Board of Regents shall review the report and subsequently submit the report, the proposed outcomes-based funding formula, and the board's comments and recommendations to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations, not later than January 31, 2016.

G. The commissioner of higher education and the postsecondary system presidents shall collectively re-evaluate the postsecondary education funding formula at least once every two years and submit a written report regarding the formula's effectiveness and the performance of each postsecondary institution to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations.

Acts 2014, No. 462, §1, eff. June 4, 2014.



RS 17:3129.3 - Louisiana classroom teacher and vocational-technical school instructor enrollment program; creation; regulations; limitations

§3129.3. Louisiana classroom teacher and vocational-technical school instructor enrollment program; creation; regulations; limitations

A. The Board of Regents shall develop, in concert with the institutions of higher learning under its jurisdiction and their management boards, a program for the enrollment of Louisiana full-time classroom teachers and vocational-technical school instructors in courses of instruction for college credit offered on the main campus of said institutions, on a tuition-free basis, where space is available and where the applicant teacher or instructor meets any prerequisite course requirements and all other requirements of this Section. The program shall be implemented at no additional cost to the state. However, any institution having a teacher or instructor enrolled pursuant to the provisions of this Section may count such enrollment in its computation of student credit hours. All fees required for enrollment, except tuition, shall be paid by the teacher or instructor. For purposes of this Section, "classroom teacher" shall be defined as any full-time classroom teacher employed by a city or parish school board and holding a valid Louisiana teacher's certificate, and any full-time classroom teacher employed by a nonpublic school approved by the State Board of Elementary and Secondary Education.

B. The program shall be implemented not later than January 1, 1994.1

C.(1)(a) By September 1, 19931, the board shall adopt rules and regulations to carry out the purposes of the program and, prior to adoption, shall submit them to the House Committee on Education and the Senate Committee on Education for review and comment.

(b) By September 1, 1995, the board shall adopt rules and regulations to implement provisions relative to participation of vocational-technical school instructors and, prior to adoption, shall submit them to the House Committee on Education and the Senate Committee on Education for review and comment.

(2) Such rules and regulations shall include but not be limited to the following:

(a) A requirement that the appropriate administrator at the institution approve space availability for the program and that such approval shall be granted absent any documented evidence that space is not available.

(b) A requirement that space availability shall be determined only after the deadline established by the institution for student schedule changes.

(c)(i) A requirement that to be eligible to participate in the program, a teacher or instructor shall not otherwise be eligible to enroll in such course or courses pursuant to the continuing education tuition exemption program established by the State Board of Elementary and Secondary Education.

(ii) By August 1, 1995, the State Board of Elementary and Secondary Education shall provide a copy of the guidelines and eligibility requirements for the continuing education tuition exemption program administered by the board to each institution and if any revisions are made to such guidelines and requirements after such time, the board shall provide the revised guidelines and requirements to each institution on a timely basis.

(iii) Upon receipt of the guidelines and requirements for the continuing education tuition exemption program as provided in Item (ii) of this Subparagraph, each institution shall be responsible for determining eligibility for enrollment in the program as provided by this Section.

(iv) Any teacher who is otherwise eligible for the program as provided by this Section and who is denied enrollment into the continuing education tuition exemption program as provided by the State Board of Elementary and Secondary Education due to insufficient funding for the program for the semester or quarter in which the teacher applies, shall be eligible to participate in the program as provided by this Section.

(d) A requirement limiting the course enrollment of a classroom teacher or instructor pursuant to the provisions of this Section to not more than six credit hours for any one semester or its equivalent for attendance at any institution operating on a quarter system. There shall be no limitation on course enrollment during summer sessions.

(e) A requirement that participation in the program by a classroom teacher or vocational-technical school instructor during any one school year shall obligate such teacher to practice his profession as a classroom teacher in the elementary or secondary schools of the state and such instructor to practice his profession as an instructor in the state vocational-technical schools for at least the subsequent school year.

Acts 1993, No. 253, §1, eff. June 2, 1993; Acts 1995, No. 1010, §1, eff. June 29, 1995; Acts 1995, No. 1213, §1.

1As appears in enrolled bill.



RS 17:3129.4 - Louisiana Education Tuition and Savings Plan and Fund

§3129.4. Louisiana Education Tuition and Savings Plan and Fund

A. The Board of Regents, or its successor, is authorized to formulate, develop, adopt, implement, then manage and otherwise administer the Louisiana Education Tuition and Savings Plan, which shall be comprised of an education savings program based on issuance of interest-bearing education notes. Prior to adoption by the Board of Regents, the board shall submit the proposed plan in writing to the House and Senate Committees on Education for review and comment.

B. The Board of Regents is authorized to adopt appropriate and necessary rules, regulations, and program guidelines to implement an education savings program based on issuance by the state of interest bearing education notes. Such rules, regulations, and program guidelines shall be consistent with the provisions of this Section relating to the education savings plan and shall include but not be limited to the following:

(1) The program shall be designed to allow parents and other eligible participants to purchase, at a discounted rate, interest bearing education notes issued by the state in the name of a qualified beneficiary and redeemable for permitted educational expenses incurred by the beneficiary upon acceptance by and matriculation at any public or private institution of higher education in the state.

(2) Eligible participants shall include parents, family members, and other persons, within or without the state; however, the qualified beneficiary shall be a Louisiana resident at the time of purchase of the note. The program shall include provisions setting forth the circumstances and terms under which a purchaser of an education note may substitute one qualified person for another as a beneficiary.

(3) The education notes shall be marketed in various denominations, including one thousand dollar denominations, shall have from five to twenty-two year maturities, and shall pay accrued interest upon maturity as provided for by the program.

(4) Interest earned by the purchaser on an education note shall be exempt from Louisiana income tax.

(5) The program shall provide that if a qualified beneficiary is not admitted to a state public or private institution of higher education or chooses to attend an out-of-state higher education institution, the purchaser of the education note may redeem the note, minus administrative fees, with a substantial penalty applied to the return of accrued interest which shall be provided for by the rules.

(6) The program shall permit a purchaser of an education note to redeem the note upon the death or permanent and total disability of the qualified beneficiary without penalty. The program also shall provide for other circumstances when the education note is not or cannot be used for permitted purposes.

C.(1) There shall be established in the state treasury as a special permanent fund the Louisiana Education Tuition and Savings Fund, hereinafter referred to as the "Tuition and Savings Fund". The fund shall be comprised of separate accounts for the Louisiana Student Tuition Assistance and Revenue Trust Program established in Chapter 22-A of this Title and for the educational savings program authorized by this Section. A "Savings Enhancement Fund" shall be established as a special permanent sub-account within the Louisiana Student Tuition Assistance and Revenue Trust Program Account. As budgeted by the Louisiana Tuition Trust Authority, the legislature shall annually appropriate state general funds to be deposited by the state treasurer in the Savings Enhancement Fund. Monies in the Savings Enhancement Fund shall be used, as appropriated, to make earnings enhancements to the beneficiaries of eligible education savings accounts established under the Louisiana Student Tuition Assistance and Revenue Trust Program by Chapter 22-A of this Title. All revenues and interest earnings generated pursuant to programs of the Louisiana Education Tuition and Savings Plan and the Louisiana Student Tuition Assistance and Revenue Trust Program shall be credited to their respective fund accounts or sub-accounts. The monies in this fund shall be used solely to finance the permitted educational benefits provided by the respective programs. All unexpended and unencumbered monies in fund accounts and their respective sub-accounts at the end of a fiscal year shall remain in such fund accounts or sub-accounts and be available for appropriation in the next fiscal year. The monies in the fund shall be invested by the state treasurer in accordance with state law and as provided for by program rules, regulations, and guidelines, and interest earned on the investment of these monies shall be credited to the respective fund accounts or sub-accounts, following compliance with the requirement of Article VII, Section 9(B) of the constitution relative to the Bond Security and Redemption Fund. However, principal deposited by account owners and interest earned thereon is not public money and therefore is not subject to the requirements of Article VII, Section 9(B) of the constitution.

(2) The legislature shall make yearly appropriations from the respective account and sub-account, if applicable, to the Board of Regents for the purposes established in this Section and to the Louisiana Tuition Trust Authority for the purposes established in Chapter 22-A of this Title.

D. Repealed by Acts 1993, No. 732, §2, eff. June 21, 1993.

Acts 1989, No. 252, §1, eff. June 26, 1989; Acts 1990, No. 969, §1, eff. July 23, 1990; Acts 1993, No. 732, §§1 and 2, eff. June 21, 1993; Acts 1995, No. 547, §1, eff. June 18, 1995; Acts 2003, No. 221, §2, eff. June 5, 2003.



RS 17:3129.5 - State tuition and fee policy; Board of Regents; study and formulate; legislative approval of authority to increase tuition or fees; implementation; reports

§3129.5. State tuition and fee policy; Board of Regents; study and formulate; legislative approval of authority to increase tuition or fees; implementation; reports

A. The Board of Regents shall study and formulate a state tuition and fee policy which shall be applicable to each public postsecondary education institution and system in the state. The policy shall be developed in cooperation and consultation with each public postsecondary education management board. The Board of Regents shall take into consideration the cost of education provided by each type of institution, the proportion of such costs typically paid by students, the economic status of the citizens of the state of Louisiana, the overall rates of increase in public postsecondary education costs and tuition, the existing status of tuition and fees in Louisiana relative to its peer states, and other pertinent factors as may be determined by the Board of Regents after consultation with the postsecondary education management boards. The tuition and fee policy shall establish a framework for the imposition of student tuition and fees by the respective postsecondary education management boards. The delegation of authority to the postsecondary education management boards to establish tuition and fees in accordance with policies adopted by the Board of Regents pursuant hereto shall not be construed to authorize the Board of Regents to set a specific tuition or fee.

B. Prior to the implementation of the initial increase in fees or tuition pursuant to such policy, the authority for the postsecondary education management boards to increase tuition or fees consistent with the policy shall be approved by the legislature by law by the favorable vote of two-thirds of the elected members of both houses of the legislature. Such approval shall constitute compliance with the requirements of Article VII, Section 2.1 of the Constitution of Louisiana for any subsequent increases pursuant to the policy.

C. The Board of Regents and each of the management boards shall report annually to the Joint Legislative Committee on the Budget by not later than February first of each year on the status of the implementation of the state tuition and fee policy.

Acts 2003, No. 1105, §1.



RS 17:3129.6 - Higher Education Initiatives Fund

§3129.6. Higher Education Initiatives Fund

A. The "Higher Education Initiatives Fund", hereinafter referred to in this Section as the "fund", is hereby created within the state treasury for the purpose of improvement of Louisiana's higher education institutions, including but not limited to improvement of university-based teaching training programs and development of innovative teaching strategies, development of additional distance learning university classrooms, including infrastructure connections and purchase of equipment, and enhancement of library and scientific equipment.

B. The sources of monies deposited into the fund shall be legislative appropriation and grants, gifts, and donations received by the state for the purposes of this Section. Monies in the fund shall be subject to appropriation by the legislature and shall be available exclusively for higher education institutions or for the Board of Regents, hereinafter referred to in this Section as the "board". The board shall develop regulations and guidelines for the distribution and allocation of monies appropriated to the board which shall be subject to approval by the Joint Legislative Committee on the Budget. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Such monies shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C. Repealed by Acts 2001, No. 1182, §10, eff. July 1, 2001.

Acts 1997, No. 482, §1, eff. June 30, 1997; Acts 2001, No. 1182, §§3 and 10, eff. July 1, 2001; Acts 2004, No. 585, §1, eff. July 1, 2004.



RS 17:3129.7 - Development of state student financial aid plan; master plan

§3129.7. Development of state student financial aid plan; master plan

The Board of Regents shall develop and maintain a comprehensive state student financial aid plan that supports the Master Plan for Public Postsecondary Education. In developing the plan, the board shall consider all sources of financial aid available to students attending or seeking to attend postsecondary education institutions in Louisiana and the financial needs of such students. The plan shall contain recommendations regarding student financial aid necessary to implement the policies and achieve the goals and objectives defined in the Master Plan for Public Postsecondary Education. Prior to the implementation of such recommendations, they shall be reviewed and approved by the Senate Committee on Education and the House Committee on Education.

Acts 2004, No. 695, §1.



RS 17:3129.8 - Articulation of credits earned in secondary and postsecondary institutions

§3129.8. Articulation of credits earned in secondary and postsecondary institutions

A. The Board of Regents and the State Board of Elementary and Secondary Education shall collaboratively provide for the adoption and implementation of a comprehensive system of articulation of Carnegie Units earned in a secondary school and college credit hours earned in a postsecondary institution.

B. The Board of Regents shall cause the postsecondary education management boards to collaboratively provide for the adoption and implementation of a comprehensive system of course articulation between all institutions of public higher education for all college credit units earned in such institutions.

C. The articulation plans required in Subsections A and B of this Section shall be implemented not later than July 1, 2010.

D.(1) The Board of Regents and the State Board of Elementary and Secondary Education shall submit a written report to the Senate Committee on Education and the House Committee on Education not later than March fifteenth of each year detailing the progress made in implementing the articulation plan required in Subsection A of this Section.

(2) The Board of Regents shall submit a written report to the Senate Committee on Education and the House Committee on Education not later than March fifteenth of each year detailing the progress made in implementing the articulation plan required in Subsection B of this Section.

Acts 2008, No. 464, §1.



RS 17:3130 - Other powers

§3130. Other powers

A. All powers of management over public institutions of postsecondary education not specifically vested in the Board of Regents by Article VIII, Section 5 of the Constitution of Louisiana, are reserved to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors for the University of Louisiana System, as to the institutions under the control of each.

B.(1)(a) All constitutional responsibilities of the Board of Regents, including the development of a formula for equitable distribution of funds, provisions of the master plan for postsecondary education, and any other board policy that is part of a statewide plan or has statewide application, shall apply to all public postsecondary education institutions.

(b) Such formula for the ensuing year shall be annually reported to the Senate Committee on Education, the Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations, not later than March thirty-first of each year.

(2) In the event of a mid-year budget reduction affecting postsecondary education and higher education, no such reduction shall disproportionately reduce the total budgeted funding for any postsecondary or higher education system, nor shall such a reduction result in a disproportional reduction for either division of the Louisiana Community and Technical College System.

(3) The Board of Regents shall determine during the next Master Plan revision process the appropriate role of universities in offering associate degree programs in view of the creation of the Board of Supervisors of Community and Technical Colleges whose authority is limited to the management of institutions offering less than baccalaureate level certificates and degrees.

C.(1) The legislature hereby finds that it is critical to utilize a tool such as Joint Rule No. 4 which is an established process for the development and preparation of fiscal notes by the legislative auditor or the legislative fiscal office to estimate the cost for a five-year period of time during deliberations on instruments of a fiscal nature. These fiscal notes provide estimates of the impact not only for revenue and expenditure costs to state departments, agencies, and higher education institutions throughout the state, but also session subject matter, including but not limited to tax increases, decreases, fee increases and repeals, tax exemptions, suspensions, credits, rebates, exclusions, and deductions, among others. The legislature hereby finds that in order to properly track and assess the impact of legislation over time, it is necessary to periodically evaluate the extent to which fiscal impacts have changed from the original estimates. The management of state resources requires a comparative review of the growth of initial projections to actual year-end results. When expenditure and revenue initiatives exceed original estimates, the maintenance of balanced budgets becomes exceedingly difficult to achieve. To address this issue, the Joint Legislative Committee on the Budget should require an annual examination of the estimated results compared to actual implemented results. The review of intended versus actual results should apply to both state departments, agencies, boards, and commissions, as well as higher education institutions. A process for review shall be established by the Joint Legislative Committee on the Budget and all findings shall be reported to all members of the legislature.

(2) As provided by R.S. 17:3351(F), beginning October 1, 2013, and each year thereafter, the Board of Regents shall review the reports of legislation with significant fiscal impact submitted by the various public postsecondary education management boards. After the Board of Regents has performed its review of the reports submitted by the management boards, the reports shall be submitted to the Joint Legislative Committee on the Budget by October thirtieth of each year as required by R.S. 24:653(L).

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2010, No. 447, §1, eff. June 22, 2010; Acts 2010, No. 899, §1; Acts 2013, No. 96, §1, eff. July 1, 2013; Acts 2013, No. 220, §6, eff. June 11, 2013; Acts 2013, No. 280, §1, eff. June 14, 2013.



RS 17:3131 - Orders

§3131. Orders

Orders of the Board of Regents issued pursuant to its powers as provided in R.S. 17:3125 to 17:3129 shall be promulgated and issued to and implemented or enforced by the appropriate management board.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998.



RS 17:3132 - Channels of communication

§3132. Channels of communication

All requests by the Board of Regents for information relative to the exercise of its powers shall be forwarded to the chairman of the appropriate management board, through its secretary, and each management board shall be responsible for providing within a reasonable time the information requested.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998.



RS 17:3133 - Public hearings; due process

§3133. Public hearings; due process

A. In exercising and fulfilling its powers, duties and functions as specifically enumerated in Article VIII, Section 5(D), Paragraphs (1) and (4) of the Louisiana Constitution, the Board of Regents shall before adopting or issuing an order, rule, regulation, plan, policy or recommendation, hold public hearings at which all students, faculty, staff, administrators, management boards and interested citizens may appear and present testimony. The Board of Regents shall accompany each such order, rule, regulation, plan, policy and recommendation with written reasons therefor, explaining in detail the reasons for its actions.

B. The Board of Regents shall submit a copy of any order, rule, regulation, plan, agreement, policy, or recommendation so adopted to the Senate Committee on Education and the House Committee on Education, along with the written reasons and explanations therefor and a summary report of the proceedings of the public hearings conducted in accordance with the provisions of this Section.

Added by Acts 1975, No. 313, §1, eff. July 17, 1975; Acts 2010, No. 648, §1, eff. June 29, 2010.



RS 17:3134 - Accountability in higher education; legislative intent; definitions; reporting forms

§3134. Accountability in higher education; legislative intent; definitions; reporting forms

A.(1) It is the intent of the legislature that an accountability process be established and implemented to provide for the systematic, ongoing evaluation of quality and effectiveness in the public institutions of higher education in Louisiana that may be used to initiate curriculum, programmatic, funding, policy, or planning changes in higher education.

(2) It is further the intent of the legislature that the accountability process monitor performance at the institutional level in each of the major areas of research, student learning and development, faculty development and quality, and to assure that progress toward providing excellent educational programming and opportunities consistent with the institutional role, scope, and mission of each of the public institutions of higher education is being made and funded.

B. The accountability process shall be developed by the Board of Regents in a collaborative effort involving each higher education management board.

C.(1) The Board of Regents shall be the authorized agency for administration, implementation, monitoring, and evaluation of the accountability process and is authorized to, but is not limited to, the following:

(a) Adopt the appropriate measures, necessary standard definitions, and program guidelines to implement an accountability process for public institutions of higher education.

(b) Identify institutional and systemwide performance standards and performance goals.

(c) Develop appropriate reporting procedures and formats for use by the institutions in reporting data.

(d) Develop a process for allocating funding in an objective and measurable manner designed to assure adequate resources are available to achieve excellent educational programming and opportunity consistent with each institution's role, scope, and mission and to provide incentive and reward for excellence in institutional performance.

(e) Submit an annual report to the governor and to the Committees on Education of the Senate and the House of Representatives beginning in 1997.

(2) The Board of Regents shall adopt such rules and regulations as may be necessary in implementing this Section, which shall include but shall not be limited to the final recommendations of the Accountability in Public Higher Education Advisory Committee.

D. The Board of Regents may require that every public higher education institution submit to it, at a time it specifies, an annual accountability report of institutional effectiveness to include the data as it may determine.

E. The provisions of this Section shall be mandatory only to the extent that the necessary funds are appropriated to the Board of Regents for this purpose.

Acts 1993, No. 237, §1; Acts 1995, No. 459, §1; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998.



RS 17:3135 - Requirement to notify campus community of availability of registered sex offender information

§3135. Requirement to notify campus community of availability of registered sex offender information

A. In compliance with the provisions of 20 U.S.C. 1092(f)(1)(I), each institution of postsecondary education in the state shall issue a statement informing students, faculty, and staff where they can obtain information identifying sex offenders who are enrolled or employed at the institution. At a minimum, the statement shall include information as to how to access the Louisiana Bureau of Criminal Identification and Information and the State Sex Offender and Child Predator Registry.

B. The Board of Regents shall develop a policy to insure that each institution of postsecondary education in the state shall issue the statement required by this Section. The policy developed by the board shall include procedures for the receipt and dissemination of such information by the institutions and for the monitoring of the implementation of the procedures by the management board of the institutions.

Acts 2003, No. 215, §2.



RS 17:3136 - Disclosure of postsecondary student education records; access to parents of dependent children

§3136. Disclosure of postsecondary student education records; access to parents of dependent children

A. The purpose of this Section is to provide for the access of a parent to view the education records of their dependent child as provided under the federal Family Educational Rights and Privacy Act.

B. The Board of Regents shall require each postsecondary education management board to submit a policy from each of its institutions that provides for the notification to parents that information from an education record of a student may be disclosed to the parent of a dependent child, as defined in Section 152 of the Internal Revenue Code, as provided in this Section and in compliance with 20 USC 1232g and 34 CFR 99 et seq., as amended.

C.(1) Each policy shall, at a minimum, provide for:

(a) Notification to parents of the provisions of the federal Family Educational Rights and Privacy Act and the requirements to access a dependent child's records.

(b) A requirement that a parent verify and document that a student is the dependent child of the parent.

(2) If circumstances effectively prevent the parent from viewing the student's education record, then the institution may do one of the following:

(i) Provide the parent with a copy of the records requested.

(ii) Make other arrangements for the parent to view the records requested.

(3) An institution may charge a fee to copy or mail an education record which is made for the parent, unless the imposition of such a fee effectively prevents a parent from viewing such records.

D. An institution shall provide access to either parent of a dependent child under the federal Family Educational Rights and Privacy Act and R.S. 9:351, unless evidence has been provided that a court has issued an order revoking these rights.

E. Any policy adopted by a public institution of postsecondary education under the provisions of this Section shall comply with the federal Family Educational Rights and Privacy Act (20 USC 1232g and 34 CFR 99 et seq., as amended).

Acts 2003, No. 540, §1, eff. June 27, 2003.



RS 17:3137 - Dual enrollment program; legislative findings; eligible participants

§3137. Dual enrollment program; legislative findings; eligible participants

A.(1) The legislature hereby finds and declares that the dual enrollment program established by the Board of Regents has enhanced curricular options available to eligible high school students by providing an opportunity to enroll in postsecondary coursework creditable toward a career certificate or an associate or baccalaureate degree.

(2) The legislature further finds that the availability of successful dual enrollment opportunities will increase the academic performance and educational attainment for all Louisiana students.

B. The Board of Regents shall provide for the participation of any student who meets the following requirements:

(1) Is enrolled in a Louisiana public high school.

(2) Is at least fifteen years of age.

(3) Is currently in the eleventh or twelfth grade.

(4) Meets any other eligibility criteria as the Board of Regents may require.

C. Any student who is enrolled in a Louisiana nonpublic high school or participates in a home school program of education and who meets the eligibility requirements as specified in Paragraphs (B)(2), (3), and (4) of this Section shall be eligible to participate in the Board of Regents dual enrollment program. State funds shall not be used to pay the tuition of a nonpublic high school student or a home study student who is dually enrolled in a participating postsecondary institution. However, the amount of tuition charged to such students shall be the same as is paid by the state on behalf of a student attending a public high school.

D. The Board of Regents, in consultation with the Louisiana Student Financial Assistance Commission, shall study and report in writing to the Senate Committee on Education and the House Committee on Education by not later than sixty days prior to the convening of the 2009 Regular Session of the legislature on the estimated cost of providing state dollars, beginning with Fiscal Year 2009-2010 and continuing thereafter, to fund participation in the dual enrollment program of otherwise eligible students who attend nonpublic high schools, both state-approved schools as well as others, or participate in home study programs, both state-approved programs as well as others, in the same manner as provided for eligible students attending public high schools.

Acts 2008, No. 460, §1.



RS 17:3138 - Louisiana common application; development; implementation

§3138. Louisiana common application; development; implementation

A.(1)(a) The Board of Regents, in collaboration with the public postsecondary education management boards, the chairman of the Senate Committee on Education or his designee, and the chairman of the House Committee on Education or his designee, shall provide for the development and implementation of a common application whereby Louisiana residents and nonresidents may apply to any public college and university in the state.

(b) When developing the implementation plan for the common application, consideration shall be given to best practices for successful implementation, implementation costs, development and maintenance of a website to facilitate the common application process, and the duties and responsibilities of the Board of Regents and the postsecondary education systems and institutions.

(2) Regionally accredited independent colleges and universities that are members of the Louisiana Association of Independent Colleges and Universities may also utilize the Louisiana common application.

B. Each public college and university shall accept the Louisiana common application, which a student may complete one time and submit to as many institutions as he wishes to apply. Applications may be submitted electronically or in a paper format, as specified by the individual postsecondary institution.

C. Each public college and university may impose such application fees as authorized by law and may separately collect such supplemental documentation and information as it deems necessary to properly evaluate the student's application.

D. Notwithstanding the provisions of Subsection B of this Section, if a student chooses to utilize the "Common Application" developed and administered by the not-for-profit membership organization, The Common Application, Inc., a public college or university may accept such application in lieu of the Louisiana common application required by this Section.

E. The Louisiana common application shall be fully implemented and available to students applying for admission for the 2016-2017 academic year.

F. The provisions of this Section shall not apply to graduate or professional schools or degree programs.

Acts 2014, No. 732, §1, eff. June 19, 2014.



RS 17:3138.1 - Remedial Education Commission; creation; purpose; membership; duties; reporting; termination

§3138.1. Remedial Education Commission; creation; purpose; membership; duties; reporting; termination

A.(1) The legislature finds that the state must greatly increase the number of its citizens who hold a postsecondary education credential by creating an environment that increases the desire to learn and continuously gain knowledge.

(2) The legislature further finds that more citizens must not only earn a high school diploma but also must successfully access and navigate the postsecondary education system throughout their lives in order to acquire the knowledge and skills needed to be productive workers and engaged citizens.

(3) The legislature further finds that in order to achieve a more educated citizenry, the expectations of college readiness must be clearly communicated to educators, prospective students enrolled in high school, and the students' parents.

(4) The legislature further finds that there exists a large population of adults that could benefit from completion of postsecondary education and that many of these nontraditional adult students have specific remediation needs.

(5) The legislature further finds that the use of data concerning successful strategies for identifying and remediating students at significant transition points could assist public elementary and secondary schools and public postsecondary education institutions in identifying students who need additional educational services and assistance and in providing for such services at the most appropriate junctures using the most cost-effective methods.

(6) The legislature further finds that it is in the best interest of the state's public education system and the students of the state to create a commission to review the relevant data and recommend best practices and strategies for identifying and assisting students to ensure that they are successful throughout their academic careers, no matter the point of entry.

B. There is hereby created the Remedial Education Commission, referred to in this Section as the "commission", for the purposes of studying and reviewing the data on educational services provided in public elementary and secondary schools and remedial education provided at public postsecondary education institutions, of recommending best practices and strategies to be used by public elementary and secondary schools and public postsecondary education institutions in providing such educational services, and of recommending any necessary statutory and regulatory changes to the legislature, the State Board of Elementary and Secondary Education, and the Board of Regents related to the study.

C. The membership of the commission shall be as follows:

(1) The commissioner of higher education or his designee.

(2) The state superintendent of education or his designee.

(3) The president of the State Board of Elementary and Secondary Education or his designee.

(4) The president of the Louisiana Community and Technical College System or his designee.

(5) The chairman of the House Committee on Education or his designee.

(6) The chairman of the Senate Committee on Education or his designee.

(7) Repealed by Acts 2013, No. 327, §2.

(8) The following persons to be appointed by the commissioner of higher education:

(a) A representative from a public postsecondary four-year institution.

(b) A representative from a public postsecondary two-year institution.

(c) A representative from the Louisiana Association for Developmental Education with experience in intervention education services and remedial education as a researcher or practitioner.

(d) A nontraditional adult student attending a public postsecondary education institution.

(e) A representative from the Board of Regents with responsibilities in implementing remedial education.

(9) The following persons to be appointed by the state superintendent of education:

(a) A middle or high school teacher employed in a public school located in an urban area of the state.

(b) A middle or high school teacher employed in a public school located in a rural area of the state.

(c) A parent of a student enrolled in a public middle or high school.

(10) A member of the Louisiana School Boards Association to be appointed by the association's president.

D. All legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the commission as is normally provided for meetings of legislative committees. Other members of the commission shall serve without compensation.

E. The commission is a joint collaboration between the Board of Regents and the State Board of Elementary and Secondary Education. The Board of Regents and the state Department of Education shall designate staff to assist the commission in performing its duties and responsibilities.

F. The commissioner of higher education shall convene the commission for its first meeting by September 15, 2011, at which meeting the members of the commission shall select a chairman and a vice chairman. The commission shall meet upon the call of the chairman as often as deemed necessary to carry out its duties and shall establish a meeting schedule and time line for completion of its duties.

G. The commission shall study and make recommendations on at least the following:

(1) The data and research on intervention education services and remedial education and the identification of best practices and strategies for recognizing students in need of such services and for providing such services at the appropriate juncture at the elementary, secondary, and postsecondary education levels.

(2) K-12 to postsecondary education transition issues including the alignment of high school graduation requirements and course curriculum with college expectations.

(3) The need for clear entrance and exit standards for all remedial courses and the transferability of credit for such courses to all public postsecondary education institutions in the state.

(4) Strategies and data for reducing the need for remediation of high school graduates, offering more dual credit opportunities for high school students, and increasing the college-going rate of adults.

(5) The capacity of the community and technical colleges to provide all remedial education services and, if it is found that the community and technical colleges lack the capacity to be the sole provider of such services, that there are adequate transition plans in place until the capacity is reached.

(6) The role of distance learning and other innovative alternatives to traditional instruction and delivery methods for remedial education.

(7) The success of students engaged in remedial education programs at public postsecondary education institutions in terms of their retention and graduation rates as compared to those students not placed in remedial education.

(8) The creation of a formalized professional development program and communication system where remedial education faculty from both secondary and postsecondary education regularly meet to gain knowledge in best practices and trends in the instruction and delivery of remedial education and to share changes in expectations and maintain communication.

H. The commission shall be authorized to request and receive education data and other related data and information produced by any public entity and such entity shall respond to the request in a timely manner. All requested data and information shall be submitted in a standardized format as determined by the commission.

I. The commission shall submit a written report of its study findings and recommendations to the House Committee on Education and the Senate Committee on Education by not later than sixty days prior to the convening of the 2012 Regular Session of the Legislature of Louisiana. Such report also shall include recommendations for any changes to laws, rules, or guidelines that the commission deems necessary in order to strengthen the ability of the public schools and public postsecondary education institutions in identifying and assisting students as they strive to college readiness and achieve academic success.

J. The commission shall terminate on June 30, 2012.

Acts 2011, No. 187, §1, eff. June 24, 2011; Acts 2013, No. 327, §2.



RS 17:3138.2 - Competitive Core Growth Fund

§3138.2. Competitive Core Growth Fund

A. There is hereby established as a special fund in the state treasury the Competitive Core Growth Fund, hereafter referred to as "the fund". Subject to appropriation of monies into the fund by the legislature, the state treasurer is directed to deposit into the fund at the beginning of each fiscal year an amount equal to at least fifteen and one quarter percent of the amount of monies deposited into the Workforce and Innovation for a Stronger Economy Fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

B. Monies in the fund shall be appropriated to the Board of Regents to be allocated to postsecondary education institutions in order to better align each institution with the minimum postsecondary education funding formula implementation rate. Monies in the fund shall be used to calculate a minimum implementation rate of the postsecondary education funding formula. The Board of Regents shall annually establish an allocation of the monies in the fund based on a comparison of the postsecondary education funding formula appropriation of each institution in the current fiscal year with the projected postsecondary education funding formula cost for that institution in the next fiscal year. Monies in the fund shall be allocated to the institutions with the lowest implementation rates to bring the institutions closer to the minimum implementation rate.

Acts 2014, No. 646, §2, eff. June 12, 2014.



RS 17:3138.3 - Science, Technology, Engineering, and Math (STEM) Upgrade Fund

§3138.3. Science, Technology, Engineering, and Math (STEM) Upgrade Fund

A. There is hereby established as a special fund in the state treasury the Science, Technology, Engineering, and Math (STEM) Upgrade Fund, hereafter referred to as "the fund". Subject to appropriation of monies into the fund by the legislature, the state treasurer is directed to deposit into the fund at the beginning of each fiscal year an amount equal to at least five percent of the amount of monies deposited into the Workforce and Innovation for a Stronger Economy Fund. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

B. Monies in the fund shall be appropriated to the Board of Regents and allocated as follows:

(1) One million dollars for STEM upgrades at Southern University and Agricultural and Mechanical College.

(2) One million dollars for STEM upgrades at Grambling State University.

Acts 2014, No. 646, §2, eff. June 12, 2014.



RS 17:3138.4 - Workforce and Innovation for a Stronger Economy Fund

3138.4. Workforce and Innovation for a Stronger Economy Fund

A. The "Workforce and Innovation for a Stronger Economy Fund", hereinafter referred to in this Section as the "fund", is hereby created within the state treasury as a special fund for the purpose of funding degree and certificate production and research priorities in high demand fields through programs offered by Louisiana's public postsecondary education institutions to meet the state's future workforce and innovation needs.

B. Monies in the fund shall be invested in the same manner as monies in the general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Subject to an annual appropriation by the legislature, each fiscal year the sum of forty million dollars shall be deposited into the fund. Monies in the fund shall be appropriated and administered as provided in this Section.

D.(1) Monies in the fund shall be appropriated to the Board of Regents to be distributed to and used by postsecondary education institutions in accordance with a statewide workforce demand and gap analysis to be developed as provided for in this Section.

(2) The funds distributed pursuant to this Section shall be used by the institution towards degree and certificate production pursuant to the workforce demand and gap analysis and research priorities according to implementation plans.

(3) Any funds distributed to any institution that remain unexpended or unobligated at the end of the fiscal year shall be available for use in the subsequent fiscal year by an institution pursuant to their implementation plan.

(4)(a) Funding shall be distributed by the Board of Regents only upon receipt of certification by the postsecondary education management board on behalf of the receiving public postsecondary education institution that a match of no less than twenty percent of the amount of funding to be distributed has been guaranteed by a private entity. Match certification shall be reported to the Joint Legislative Committee on the Budget within thirty days of the receipt. The certification shall detail the type of private match to be provided, which may include: cash; in-kind donations of technology, personnel, construction materials, facility modification, or tangible property; internships; scholarships; sponsorship of staff or faculty; or faculty endowment. The Workforce and Innovation for a Stronger Economy Fund Strategic Planning (WISE) Council may authorize a match for an institution in types other than those provided for in this Paragraph, upon request of the system president.

(b) In any fiscal year that the total appropriated funds from the sum of the state general fund and dedicated funds for higher education are below the appropriated funding in the prior fiscal year, the WISE Council may at its discretion, delay or waive requirements as set forth in Subparagraph (a) of this Paragraph.

E.(1) A Workforce and Innovation for a Stronger Economy Fund Strategic Planning Council, to be referred to as the "WISE Council", shall be established as an independent subcommittee of the Board of Regents and shall be comprised of the president-chancellor of Louisiana State University, the president of the Southern University System, the president of the University of Louisiana System, the president of the Louisiana Community and Technical College System, the commissioner of higher education, the secretary of the Department of Economic Development, the executive director of the Louisiana Workforce Commission, and the chairman of the Workforce Investment Council, or their successors.

(2)(a) The WISE Council shall develop a method for the distribution of monies in the fund in alignment with the statewide workforce demand and gap analysis and research priorities as provided in this Section. The methodology for the distribution shall be reevaluated no more than once every three years unless a majority of the WISE Council vote to reevaluate the methodology more often.

(b) The methodology of distribution shall be as follows:

(i) Eighty percent of funds distributed shall be based on degree and certificate production in fields required for four- or five-star jobs, as defined by the Louisiana Workforce Commission's Louisiana Star Jobs program or its successors and weighted by cost and a prioritization of high demand degree and certificate production based on data provided by the Department of Economic Development and the Louisiana Workforce Commission.

(ii) Twenty percent of funds distributed shall be based on federally funded research expenditures as defined by the National Science Foundation.

(iii) The WISE Council shall have the authority to adjust the percentage of the distributions by no more than ten percent relative to the distribution of funds between degree certification production in Item (i) of this Subparagraph and federally funded research expenditures in Item (ii) of this Subparagraph. However, in no event shall the distribution based on federally funded research expenditures be reduced below twenty percent.

(3) The WISE Council shall prepare a statewide workforce demand and gap analysis which shall include:

(a) Statewide and regional degree and certificate production and research priorities based on an analysis of credential completion at all Louisiana postsecondary education institutions and workforce demand.

(b) A prioritization of high-demand degree and certificate production based on data provided by the Department of Economic Development and the Louisiana Workforce Commission.

(4) The WISE Council and the Board of Regents shall review and approve the statewide workforce demand and gap analysis and research priorities.

(5) The WISE Council shall review and approve implementation plans submitted by institutions. The implementation plans shall include at a minimum a plan for expenditure of monies and outcomes expected.

(6) The system presidents shall report annually to the WISE Council on progress towards degree and certificate and research priorities in accordance with the implementation plans.

F. The statewide workforce demand and gap analysis, including any revisions to the analysis, distribution of funds, and implementation plans shall be posted on the Board of Regents' website.

G. The WISE Council may create policies and procedures for its own management but shall meet no less than two times per year.

H. The Board of Regents, on behalf of postsecondary education, shall provide annual reporting to the Senate Committee on Education, Senate Committee on Finance, the House Committee on Education, and the House Committee on Appropriations. Such reports shall include the statewide workforce demand and gap analysis, including any revisions to the analysis, distribution of funds, and implementation plans.

I. The Board of Regents shall promulgate rules developed jointly and collaboratively by the commissioner of higher education and the system presidents for the administration of the fund. Prior to final adoption, the rules shall be approved by the WISE Council.

J. The fund is in addition to, and separate from, any monies appropriated or allocated to any postsecondary education management board. Allocations from this fund shall not be included in the Board of Regents' funding formula calculation, nor shall it supplant any state general fund allocations provided to institutions. The availability of the fund shall not in any way substitute, limit, or otherwise affect the allocation of any funds otherwise available to those institutions under state or federal laws.

K. All actions of the WISE Council and the implementation of this Section shall be subject to the approval of the Board of Regents.

Acts 2014, No. 803, §1, eff. June 19, 2014.



RS 17:3139 - Title

PART II. LOUISIANA GRANTING RESOURCES

AND AUTONOMY FOR DIPLOMAS ACT

§3139. Title

This Part shall be known and may be cited as the "Louisiana Granting Resources and Autonomy for Diplomas Act".

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.1 - Purpose

§3139.1. Purpose

The purpose of this Part is to support the state's public postsecondary education institutions in remaining competitive and increasing their overall effectiveness and efficiency by requiring that the institutions achieve specific, measurable performance objectives aimed at improving college completion and at meeting the state's current and future workforce and economic development needs, by improving the quality and type of data available on these objectives and institutions' respective progress towards them, and by granting the institutions limited operational autonomy and flexibility in exchange for achieving such objectives.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.2 - Performance agreements; objectives

§3139.2. Performance agreements; objectives

Effective beginning with the 2011 Fiscal Year, any public postsecondary education institution, including professional schools, may enter into an initial performance agreement with the Board of Regents in order to be granted limited operational autonomy and flexibility as provided in R.S. 17:3139.5 in exchange for committing to meet established targets for the following performance objectives as applicable to the institution as determined by the Board of Regents:

(1) Student success.

(a) Implement policies established by the institution's management board to achieve cohort graduation rate and graduation productivity goals that are consistent with institutional peers. For purposes of this Part, peer institutions shall mean those institutions as defined by the Board of Regents in accordance with R.S. 17:3351(A)(5)(e)(i).

(b) Increase the percentage of program completers at all levels each year.

(c) Develop partnerships with high schools to prepare students for postsecondary education.

(d) Increase passage rates on licensure and certification exams and workforce foundational skills.

(e) For the purposes of this Part, successful attainment of the student success objectives shall be required for determination by the Board of Regents that an institution has met the short-term targets of the performance agreement as provided in this Section. An institution which has failed to meet its same-institution graduation rate, program completer, and retention rate targets, as appropriate for the mission of the institution, shall not be deemed by the Board of Regents to have met the requirements of its performance agreement for the year.

(2) Articulation and transfer.

(a) Phase in increased admission standards and other necessary policies by the end of the 2012 Fiscal Year in order to increase student retention and graduation rates.

(b) Provide feedback to community colleges and technical college campuses on the performance of associate degree recipients enrolled at the institution.

(c) Develop referral agreements with community colleges and technical college campuses to redirect students who fail to qualify for admission into the institution.

(d) Demonstrate collaboration in implementing the articulation and transfer requirements as provided in R.S. 17:3161 through 3169.

(3) Workforce and economic development.

(a) Eliminate academic program offerings that have low student completer rates as identified by the Board of Regents or are not aligned with current or strategic workforce needs of the state, region, or both as identified by the Louisiana Workforce Commission and Louisiana Economic Development.

(b) Increase the use of technology for distance learning to expand educational offerings.

(c) Increase research productivity especially in key economic development industries and technology transfer at institutions to levels consistent with the institution's peers.

(d) To the extent that information can be obtained, demonstrate progress in increasing the number of students placed in jobs and in increasing the performance of associate degree recipients who transfer to institutions that offer academic undergraduate degrees at the baccalaureate level or higher.

(4) Institutional efficiency and accountability.

(a) Eliminate remedial education course offerings and developmental study programs unless such courses or programs cannot be offered at a community college in the same geographic area.

(b) Eliminate associate degree program offerings unless such programs cannot be offered at a community college in the same geographic area or when the Board of Regents has certified educational or workforce needs.

(c) Upon entering the initial performance agreement, adhere to a schedule established by the institution's management board to increase nonresident tuition amounts that are not less than the average tuition amount charged to Louisiana residents attending peer institutions in other Southern Regional Education Board states and monitor the impact of such increases on the institution. However, for each public historically black college or university, the nonresident tuition amounts shall not be less than the average tuition amount charged to Louisiana residents attending public historically black colleges and universities in other Southern Regional Education Board states.

(d) Designate centers of excellence as defined by the Board of Regents which have received a favorable academic assessment from the Board of Regents and have demonstrated substantial progress toward meeting the following goals:

(i) Offering a specialized program that involves partnerships between the institution and business and industry, national laboratories, research centers, and other institutions.

(ii) Aligning with current and strategic statewide and regional workforce needs as identified by the Louisiana Workforce Commission and Louisiana Economic Development.

(iii) Having a high percentage of graduates or completers each year as compared to the state average percentage of graduates and that of the institution's peers.

(iv) Having a high number of graduates or completers who enter productive careers or continue their education in advanced degree programs, whether at the same or another institution.

(v) Having a high level of research productivity and technology transfer.

(5) Each institution annually shall submit a report to the Board of Regents, which shall publish the report on its website, the legislative auditor, the legislature, and the division of administration containing certain organizational data, including but not limited to the following:

(a) Number of students by classification.

(b) Number of instructional staff members.

(c) Average class student-to-instructor ratio.

(d) Average number of students per instructor.

(e) Number of non-instructional staff members in academic colleges and departments.

(f) Number of staff in administrative areas.

(g) The institution's organization chart containing all departments and personnel in the institution down to the second level of the organization below the president, chancellor, or equivalent position.

(h) Salaries of all personnel identified in Subparagraph (g) of this Paragraph and the date, amount, and type of all increases in salary received since June 30, 2008.

(i) A cost performance analysis to include by institution:

(i) Total operating budget by function, amount, and percent of total, reported in a manner consistent with the National Association of College and University Business Officers guidelines.

(ii) Average yearly cost of attendance as reported to the United States Department of Education.

(iii) Average time to degree for completion of academic programs at all levels.

(iv) Average cost per degree awarded by degree level.

(v) Average cost per non-completer by degree program entered.

(j) All expenditures of the institution for that year.

(k) Any additional data requested by the speaker of the House of Representatives or the president of the Senate.

(6) Any additional performance objectives as determined by the Board of Regents.

(7) Any performance objectives defined in the formula funding performance model adopted by the Board of Regents for Fiscal Year 2010-2011 shall be aligned with performance objectives defined in this Section.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.3 - Annual review; revocation; modifications

§3139.3. Annual review; revocation; modifications

A. The initial performance agreement and each subsequent agreement shall be a six-year agreement and shall be reviewed annually by the Board of Regents. The Board of Regents may revoke an agreement at any time if it determines that an institution has failed to abide by the terms of the agreement.

B. The Board of Regents may lower the established targets for performance objectives contained in an institution's performance agreement only in the event extraordinary circumstances prevent the institution from meeting such targets. Such modifications shall be subject to approval by the Joint Legislative Committee on the Budget. The Board of Regents, in consultation with the institution and its management board, may raise, at the time of the annual review, the established targets for performance objectives contained in an institution's performance agreement to continue institutional progress and shall notify the House Committee on Education and the Senate Committee on Education, in writing, of any such increases.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.4 - Legislative auditor; performance analysis

§3139.4. Legislative auditor; performance analysis

The legislative auditor, in cooperation and coordination with the Board of Regents, shall annually audit data submitted or to be submitted by institutions to the Board of Regents as indicators of meeting performance objective targets established by or pursuant to this Part to ensure that the data is reliable. The auditor shall complete all audits pursuant to this Section and report his findings to the Board of Regents and to the legislature prior to the board's annual vote on whether an institution will be able to exercise tuition authority and operational autonomies pursuant to this Part. Each institution shall provide to the legislative auditor all of the information that the auditor requests to conduct audits pursuant to this Section. The legislative auditor shall charge the actual costs of such audits to the institution being audited; however, no institution shall be charged more than ten thousand dollars for such audits in any single fiscal year unless a higher amount is authorized by the Legislative Audit Advisory Council. The council may authorize the auditor to charge an institution more than ten thousand dollars in a fiscal year if the additional actual costs are proven to be related to the scope of work described in this Section. No provision of this Section shall be construed to limit the authority of the auditor under any other provision of law. The legislative auditor shall, to the extent that he determines feasible and in the best interests of the state, take steps to minimize disruption of normal operations at the institutions such as conducting such audits in conjunction with the institution's financial audit.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 367, §1, eff. June 29, 2011.



RS 17:3139.5 - Autonomies granted

§3139.5. Autonomies granted

Notwithstanding any other provision of law to the contrary, each institution that enters into a performance agreement shall be granted the authorities and autonomies as provided in this Section. However, nothing herein shall suspend the requirements of R.S. 39:1593.1.

(1) For the 2010-2011 Fiscal Year, pursuant to policies adopted by the institution's management board and in addition to the authority provided in R.S. 17:3351(A)(5)(e), the authority to increase tuition and mandatory fee amounts by up to five percent annually.

(2) For the 2011-2012 Fiscal Year, if the Board of Regents has determined that the institution has met the short-term targets established in the performance agreement, in addition to the authority provided in R.S. 17:3351(A)(5)(e), the authority to increase tuition and mandatory fee amounts by up to five percent annually.

(3) Beginning with the 2012-2013 Fiscal Year and thereafter, if the Board of Regents has determined that the institution has met the short-term targets established in the performance agreement and demonstrated progress on long-term targets, the institution shall be authorized to:

(a) Increase tuition and fee amounts by up to ten percent annually, without legislative approval, until the institution reaches the average tuition and fee amounts of its peer institutions. Tuition and fee amounts for peer institutions shall be weighted based upon the median household income in Southern Regional Education Board states in which respective peer institutions are located. The median household income in such states shall be compared with the median household income in Louisiana, and any differences between the average of the states shall be factored into the allowable tuition and fee amount increase for the respective institution.

(b) Upon reaching the average tuition and fee amounts as specified in Subparagraph (a) of this Paragraph, increase tuition and fee amounts as necessary to maintain tuition and fee amounts as close to that average as practical.

(4) Each postsecondary education management board shall establish criteria for waiving any tuition or mandatory fee increase as authorized in this Section in cases of financial hardship. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any public institution of postsecondary education.

(5) Operational autonomies. (a) Base level. Notwithstanding any provision of law to the contrary, any institution that is determined by the Board of Regents to have met the short-term targets established in the performance agreement may be granted the autonomies as provided in this Subparagraph; however, no institution shall be granted such an autonomy until after the division of administration determines that for the following year the institution possesses the capacity relevant to the autonomy including, at a minimum, a review of the most recent fiscal audit by the legislative auditor.

(i) Authority to retain any funds which remain unexpended and unobligated at the end of the fiscal year for use at the institution's discretion pursuant to R.S. 17:3386, and subject to the prior review and approval of the Joint Legislative Committee on the Budget.

(ii) Authority to execute contracts up to a value of forty-nine thousand nine hundred ninety-nine dollars within a twelve-month period in accordance with the delegation of authority by the office of state procurement pursuant to R.S. 39:1488.

(iii) Authority to identify and dispose of obsolete equipment, excluding vehicles and items deemed by federal law to be of a dangerous nature, up to an original acquisition value of five thousand dollars.

(iv) Authority to be excluded from oversight or review by the office of information technology, as provided in R.S. 39:15.3, for purchases with an academic research or classroom instructional purpose.

(v) Authority to exclude from its table of organization any position that is fully funded by nonappropriated funds.

(b) Intermediate level. Notwithstanding any provision of law to the contrary and in addition to the base level autonomies granted pursuant to Subparagraph (a) of this Paragraph, any institution that is determined by the Board of Regents to have met the short-term targets established in the performance agreement may be granted the autonomies as provided in this Subparagraph; however, no institution shall be granted such an autonomy until after the division of administration determines that for the following year the institution possesses the capacity relevant to the autonomy including, at a minimum, a review of the most recent fiscal audit by the legislative auditor, and the institution has met the Board of Regents' requirements for significantly streamlining its academic service delivery to students to meet regional workforce needs as provided in Item (vi) of this Subparagraph. Any autonomy granted pursuant to this Subparagraph shall be subject to the prior review and approval of the Joint Legislative Committee on the Budget.

(i) Notwithstanding the provisions of R.S. 39:1702, authority to procure materials, supplies, equipment, and services through any purchasing agreements established by a not-for-profit cooperative buying organization located in the United States, if such purchasing agreements have been established pursuant to a competitive bid proposal process. Prior to joining a not-for-profit cooperative buying organization, the institution shall publish a notice of intent to join such not-for-profit cooperative buying organization in the official journal of the state and of the parish in which the institution is located. Prior to entering any purchasing agreement with a not-for-profit cooperative buying organization, the institution shall publish a notice of intent to enter such purchasing agreement through a centralized, electronic, interactive environment administered by the division of administration as provided in R.S. 39:1593 and on the institution's website and shall allow fifteen days for interested vendors to submit proposals for the materials, supplies, equipment, or services. The proposals submitted by interested vendors shall adhere to the request for proposal or solicitation issued by the cooperative buying organization. The institution shall review the proposals submitted by interested vendors and compare the proposals to the cooperative buying organization agreement to determine the lowest responsive and responsible vendor. The institution shall utilize the lowest responsive and responsible vendor for the procurement. For purposes of this Item, lowest responsive and responsible bidder shall be defined as set forth in R.S. 39:1591.

(ii) Authority to directly administer minor facility capital outlay projects without oversight or control by the office of facility planning and control. For purposes of this Item, minor facilities projects shall mean, in addition to the authority provided in R.S. 39:128, those that do not require the use of and coordination between more than two trades or that do not require the use of the professional services of an architect or engineer pursuant to the provisions of R.S. 39:1482 and 1484.

(iii) Authority to join an existing cooperative purchasing agreement in accordance with R.S. 39:1702 and Item (i) of this Subparagraph. Prior to joining a not-for-profit cooperative buying organization, the institution shall publish a notice of intent to join such not-for-profit cooperative buying organization in the official journal of the state and of the parish in which the institution is located. Prior to entering any purchasing agreement with a not-for-profit cooperative buying organization, the institution shall publish a notice of intent to enter such purchasing agreement through a centralized, electronic, interactive environment administered by the division of administration as provided in R.S. 39:1593 and on the institution's website and shall allow fifteen days for interested vendors to submit proposals for the materials, supplies, equipment, or services. The proposals submitted by interested vendors shall adhere to the request for proposal or solicitation issued by the cooperative buying organization. The institution shall review the proposals submitted by interested vendors and compare the proposals to the cooperative buying organization agreement to determine the lowest responsive and responsible vendor. The institution shall utilize the lowest responsive and responsible vendor for the procurement. For purposes of this Item, lowest responsive and responsible bidder shall be defined as set forth in R.S. 39:1591.

(iv) Authority to use reverse auctions. For purposes of this Item, reverse auction means a competitive online solicitation process on the Internet for products, supplies, services, and other materials in which vendors compete against each other in real time in an open and interactive environment.

(v) Authority for the director of purchasing at a college or university to make a determination to use a competitive request for proposal process as provided in R.S. 39:1593(C) without the approval of the commissioner of administration or the director of state purchasing.

(vi) For purposes of this Subparagraph, for an institution to meet the requirement of significantly streamlining academic service delivery, the institution shall have acted on at least two items from a list approved by the Board of Regents, which shall include the following:

(aa) The review of all of its programs and academic offerings and appropriate action to improve those programs and academic offerings through modification, consolidation, or elimination, including consideration of online delivery of academic offerings to meet workforce needs and maximize resources.

(bb) The review and streamlining of all course offerings to align with program requirements and facilitate on-time graduation.

(cc) If a two-year institution, the review of nonacademic programs and degrees and appropriate action to improve such programs and degrees through modification, consolidation, or elimination, including consideration of online delivery of academic offerings.

(dd) If a four-year institution, raised the minimum composite score on the American College Test required for admission to at least two points higher than the Board of Regents baseline appropriate for its type of institution. This requirement shall be notwithstanding a student's grade point average. Opting not to participate in this requirement shall not preclude an institution from implementing minimum admission standards in accordance with Board of Regents policy.

(c) High level. Notwithstanding any provision of law to the contrary and in addition to the base level and intermediate level autonomies granted pursuant to Subparagraphs (a) and (b) of this Paragraph, any institution that is determined by the Board of Regents to have met the short-term targets established in the performance agreement may be granted the autonomies as provided in this Subparagraph; however, no institution shall be granted such an autonomy until after the division of administration determines that for the following year the institution possesses the capacity relevant to the autonomy including, at a minimum, a review of the most recent fiscal audit by the legislative auditor and has a one hundred fifty percent of normal-time Integrated Postsecondary Education Data System graduation rate within five percent of the average graduation rate for its classification according to the Southern Regional Education Board.

(i) Authority to participate in a pilot procurement code as established by the initial qualifying institution in each postsecondary educational system to be in place for an initial period of three years and approved by the division of administration. The initial qualifying institution in each postsecondary educational system may establish a pilot procurement code pursuant to rules and regulations adopted in accordance with the Administrative Procedure Act. An institution granted this autonomy may use this pilot procurement code in lieu of the Louisiana Procurement Code as provided in R.S. 39:15.3, 196 through 200, 1481 through 1526, and 1551 through 1755, subject to the prior review and approval of the Joint Legislative Committee on the Budget. Any extension beyond the initial period of three years shall be submitted to the Joint Legislative Committee on the Budget for review and approval for a period not to exceed three years. Any changes to the pilot procurement plan after the approval for any three-year period shall be submitted to the Joint Legislative Committee on the Budget for approval. With the approval of the division of administration and the Joint Legislative Committee on the Budget, a pilot procurement code may provide that other institutions under the same postsecondary education management board as the initial qualifying institution may utilize the pilot procurement code, provided the procurement is conducted under the auspices of a shared services model managed by the qualifying institution.

(ii)(aa) Exemption from participation in the state's risk management program established by R.S. 39:1527 et seq. and administered by the office of risk management, pursuant to a phased-in plan of implementation as determined by the institution in collaboration with the attorney general and the division of administration, subject to the prior review and approval of the Joint Legislative Committee on the Budget. This exemption shall not include the coverage provided by the state's risk management program pursuant to R.S. 40:1299.39.

(bb) Nothing in this exemption shall abrogate, amend, or alter the authority of the attorney general or the Department of Justice under Article IV, Sections 1 and 8 of the Constitution of Louisiana or any other provision of law to represent the state and all departments and agencies of state government in all litigation arising out of or involving tort or contract. Any institution that is granted an exemption under this Item shall enter into an interagency agreement with the attorney general and pay the attorney general reasonable attorney fees and expenses incurred in representing the institution.

(cc) Nothing in this Item shall be construed as creating any independent or separate cause of action against the state. The state shall continue to be sued only through the exempt institution's management board and cannot be sued in addition to or separately from the exempt institution's management board in any cause of action asserted against the exempt institution. Neither the state nor the office of risk management shall be responsible for payment of any judgment against the exempt institution's management board. The state's obligation to indemnify a covered individual as provided in R.S. 13:5108.1 shall not be performed by the office of risk management.

(dd) Any contract between the exempt institution's management board and its insurer shall name the state as an additional insured. Any provision in any contract between the exempt institution's management board and its insurer that conflicts with the provisions of this Section shall be deemed null and void.

(ee) Nothing in this Item shall be construed to adversely affect any of the substantive and procedural provisions and limitations applicable to actions against the state, including but not limited to the provisions of R.S. 13:5106, 5107, 5108.1, and 5112, and R.S. 9:2800 which would continue to apply equally to any exempted institution. Those provisions that will not apply are those that are specifically excluded in this Section. Upon transfer of each line of coverage to the exempted institution under this Section, the provisions of R.S. 39:1527 et seq., as well as the provisions of R.S. 13:5106(B)(3)(c), shall not apply to the line of coverage so transferred, nor to any claims asserted against the exempted institution within the transferred line of coverage.

(iii) Notwithstanding the provisions of R.S. 39:113, authority to administer all facilities projects funded with self-generated revenue, federal funds, donations, grants, or revenue bonds, including all projects falling under R.S. 39:128; however, excluding those projects falling under R.S. 39:128, these projects shall not be exempted from the capital outlay budget or any requirements as pertains thereto.

(iv) Authority to invest funds as defined by R.S. 49:327(C), in addition to those instruments laid out in R.S. 49:327(B)(1), in tax exempt bonds and other taxable governmental bonds issued by any state or a political subdivision or public corporation of any state, provided that such bonds are rated by a nationally recognized rating agency as investment grade. The investment policy governing such investment as defined by R.S. 49:327(C)(1)(b) shall define the allocation of funds among instruments and the term of maturity of the instruments, subject to the prior review and approval of the investment advisory committee. If an institution pursuant to the Board of Regents' annual review is either no longer meeting its short-term targets or is determined by the division of administration to no longer possess the capacity relevant to this autonomy, or both, authority to invest additional funds shall be limited to those instruments defined by R.S. 49:327(B)(1) and (C), and shall exclude further investments in tax exempt bonds and other taxable government bonds issued by any state or a political subdivision or public corporation of any state.

(6)(a) Any operational autonomies granted to an institution pursuant to this Section shall terminate immediately upon revocation of the institution's six-year performance agreement by the Board of Regents. The Board of Regents shall notify the Joint Legislative Committee on the Budget of any such revocation of a performance agreement.

(b) Any operational autonomy granted to an institution pursuant to this Section shall terminate immediately upon determination by the division of administration that an institution has failed to maintain the operational capacity relevant to that autonomy. The division of administration shall notify the Joint Legislative Committee on the Budget of any institution's failure to maintain the operational capacity relevant to any previously granted operational autonomy.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011; Acts 2012, No. 811, §5, eff. July 7, 2012; Acts 2014, No. 749, §1; Acts 2014, No. 864, §§4 and 5.



RS 17:3139.6 - Monitoring; reporting; renewal

§3139.6. Monitoring; reporting; renewal

(1) The Board of Regents annually shall monitor and report to the legislature and the governor on each participating institution's progress in meeting the established targets for performance objectives as specified in R.S. 17:3139.2. At the end of the first six years and each subsequent six-year period, the Board of Regents shall determine whether to recommend renewal of an institution's performance agreement subject to the approval of the Joint Legislative Committee on the Budget. Such determination shall be based on the recommendations of a review panel established by the Board of Regents to conduct a comprehensive review and evaluation of the institution's progress in meeting the performance objectives. The composition of the review panel shall be the same as is provided in R.S. 17:3138(C) with the addition of two representatives from the business community, who each possess a postsecondary degree, one recommended by the speaker of the House of Representatives and one recommended by the president of the Senate.

(2) If an institution's initial performance agreement is renewed after six years, the institution in exchange shall:

(a) Further increase cohort graduation rate goals as specified in R.S. 17:3139.2(1)(a) including the following, as applicable:

(i) A graduation rate of at least seventy-five percent for any institution classified as a "Four-Year 1" institution by the Southern Regional Education Board.

(ii) A graduation rate of at least sixty percent for any institution classified as a "Four-Year 2" institution by the Southern Regional Education Board.

(iii) A graduation rate of at least fifty percent for any institution classified as a "Four-Year 3", "Four-Year 4", "Four-Year 5", or "Four-Year 6" institution by the Southern Regional Education Board.

(iv) For any community college and technical college campus, a graduation rate that is at least equal to the Southern Regional Education Board average for peer institutions.

(b) Continue to make progress in meeting all other performance objectives as contained in the initial agreement.

(c) Meet any additional performance objectives as determined by the Board of Regents.

(3) If an institution's performance agreement is renewed after six years, the institution in exchange shall:

(a) Maintain the same graduation rates as specified in Paragraph (2) of this Section.

(b) Continue to make progress in meeting all other performance objectives as contained in the initial agreement.

(c) Meet any additional performance objectives as determined by the Board of Regents.

(4) The Board of Regents shall inventory all institutional student records systems and recommend a plan to standardize and integrate such systems to include student transcript analysis and degree auditing components. This system shall include all undergraduate students and at a minimum and by student, the number of course credits earned, the number of course credits needed for degree completion, a time line for successful degree completion that shows if the student is behind, on track, or ahead, and course credits needed as determined by the student's declared area of concentration. The Board of Regents shall report on the progress of such standardization to the legislature and the division of administration sixty days prior to the 2012 Regular Session of the Legislature of Louisiana and annually thereafter on the performance of qualifying institutions at achieving on-time graduation based on the student tracking and records system. The report shall be posted on the Board of Regents' website and shall be made easily accessible to the public.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3139.7 - Certification of agreement by management board

§3139.7. Certification of agreement by management board

Any agreements between the Board of Regents and public postsecondary education institutions authorized by the Louisiana Granting Resources and Autonomy for Diplomas Act shall be certified by the respective management boards of those institutions.

Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3141.1 - Legislative intent

CHAPTER 24-A. PROPRIETARY SCHOOLS

§3141.1. Legislative intent

This chapter is enacted in the exercise of the police powers of the state, to promote the public health, safety and welfare by safeguarding the people and legitimate proprietary schools of this state against incompetent, dishonest or unprincipled trade, technical and business schools of various kinds and operators, owners and/or solicitors thereof.

Added by Acts 1972, No. 311, §1.



RS 17:3141.2 - Definitions

§3141.2. Definitions

The following words and phrases, when used in this Chapter, shall have the meaning herein ascribed to them unless the context clearly indicates a different meaning:

(1) "Board" means Board of Regents.

(2) "Commission" means the "Advisory Commission on Proprietary Schools" created herein.

(3) "Notice to the school" means written correspondence sent to the address contained in the application or affidavit.

(4) "Owner" of a school means, if the school is owned by one or more individuals, each individual; if the school is owned by a partnership, the owners of the school are the partnership and each partner; if the school is owned by a corporation, the owners of the school are the corporation, the officers and directors of the corporation and any stockholder who owns five percent or more, of the total aggregate number of shares of all types of stock issued by the corporation that owns the school, or of any corporation owning stock, directly or indirectly, of the corporation that owns the school.

(5) "Proprietary school", hereinafter referred to as "school", means any business enterprise operated for a profit or on a nonprofit basis which maintains a place of business within this state, or which sells or offers for sale any course of instruction in this state, either by correspondence using the mails or by any other means of communication, or by personal solicitation, and which offers or maintains a course or courses of instruction or study, or at which place of business such a course or courses of instruction or study is available through classroom or Internet instruction, or both, to a person or persons for the purpose of training or preparing such person for a field of endeavor in a business, trade, technical, or industrial occupation, except as hereinafter excluded. The definition of a proprietary school shall not include:

(a) A school or educational institution supported entirely or partly by public funds from either a local or state source;

(b) A parochial, denominational or eleemosynary school or institution that provides religious training or theological education; however, any school or institution that also offers training in a secular field of endeavor shall be subject to the provisions of this Chapter;

(c) A school or training program which offers instruction primarily in the field of recreation, health, entertainment, or personal enrichment and which does not purport to prepare or qualify persons for employment as determined by the commission;

(d) A course or courses of instruction or study sponsored by an employer for the training and preparation of its own employees when the employer is not primarily engaged in the business of selling or offering courses of instruction or study;

(e) A course or courses of study or instruction sponsored by a recognized trade, business or professional organization for the instruction of the members of such organization;

(f) Private colleges and universities which only award a baccalaureate or higher degree and which maintain and operate educational programs for which credits are given;

(g) A private school which provides a basic academic education comparable to that provided in the public schools of the state;

(h) A school offering a program only for children under six years of age;

(i) A school which is regulated and licensed under the laws of this state;

(j) A private tutor, teacher or individual engaged in giving private tutoring or lessons to five persons or less in nonschool connected activities severed from the regular curriculum of a school as determined by the commission; or

(k) A day-camp.

(l) A training program that does not have attendance requirements in place for persons taking the courses and which offers for sale only nonsequential and noncontinuous courses of one week duration or less which do not exceed twenty hours of training.

(m) A manufacturer-certified training center that offers, at no additional charge to the person receiving training, manufacturer-authorized training that is included as part of the manufacturer's pricing package to prepare persons for certification conferred by the manufacturer and that uses course equipment and materials which are developed and sold by the manufacturer and course instructors and facilities which are certified by the manufacturer.

(n) A school or business enterprise which offers instruction to prepare students for tests which are required for entry into a postsecondary program of study.

(o) A school or business enterprise which offers yoga teacher training.

(6) "School employee" means all instructors, administrators, solicitors, clerical and office personnel employed by the school.

(7) "Solicitor" means a person who solicits business for a proprietary school or who offers to sell or sells in this state any instruction or course of instruction offered by a proprietary school.

(8) "Teach out" means the time remaining in an affected student's course of study.

(9) "Treasurer" means the state treasurer.

(10) Repealed by Acts 1991, No. 943, §2, eff. July 24, 1991.

(11) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

Added by Acts 1972, No. 311, §1. Amended by Acts 1980, No. 423, §1; Acts 1980, No. 457, §1; Acts 1989, No. 798, §1; Acts 1991, No. 943, §2, eff. July 24, 1991; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1997, No. 280, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000; Acts 2001, No. 140, §1; Acts 2003, No. 267, §1; Acts 2011, No. 80, §1, eff. July 1, 2011.



RS 17:3141.3 - Advisory Commission on Proprietary Schools; creation of; membership; terms; rules and regulations

§3141.3. Advisory Commission on Proprietary Schools; creation of; membership; terms; rules and regulations

A. There is hereby established under the jurisdiction of the Board of Regents an Advisory Commission on Proprietary Schools, composed of nine members to be appointed by the following:

(1) One member by the commissioner of higher education.

(2) Two members by the Board of Regents.

(3) Three members by the Louisiana Proprietary Schools Association.

(4) One member by the Board of Supervisors of Community and Technical Colleges.

(5) One member by the State Association of Better Business Bureaus.

(6) One member by the Louisiana Association of Chamber of Commerce Executives.

B.(1) Each member shall serve for a term of four years and until their successors are appointed or qualified, except that of the initial members of the commission, two shall be appointed to serve for two year terms each, two for three years each, and three for four years each, the terms of each of the members being designated initially by the state superintendent of education.

(2) Any vacancy occurring in the membership of the commission shall be filled by the appointing authority who has designated the member in the same manner as the member whose term has expired or whose unexpired term is being filled.

(3) Members to be appointed after July 1, 1999 by the commissioner of higher education and the Board of Regents shall replace the members appointed by the superintendent of education and the State Board of Elementary and Secondary Education for the remainder of the term to be served by such member. Thereafter all successors shall be appointed as provided in this Section.

C. The members shall serve without compensation, but shall be reimbursed for actual expenses incurred in attending meetings of the commission.

D.(1) The commission shall elect annually from its membership a chairman and a vice chairman.

(2) The commission also shall adopt rules and regulations it deems necessary to administer its functions and which are not in conflict with Board of Regents policy. Such rules and regulations shall include but not be limited to:

(a) Establishing acceptable standards, consistent with prevailing accreditation standards, for the conduct of solicitors and for the operation of schools.

(b) Providing for investigation of complaints related to the established standards and for the disposition of such complaints.

(c) Providing remedies, including but not limited to restitution orders, fines, and other appropriate measures for violation of established standards.

E. The commission shall promulgate written regulations and requirements pursuant to the provisions of this Chapter, and shall additionally provide for a student complaint procedure which shall be applicable to all licensed proprietary schools. The commission shall provide for a mechanism for informing all students of the availability of the student complaint procedure and shall furnish to anyone, within thirty days of receipt of a written request, a copy of the said regulations and requirements.

F. The Board of Regents shall provide for the monitoring of all proprietary schools to ensure that all advertising and representations made on behalf of the school to a prospective student are truthful and free from misrepresentation and fraud.

G. The Advisory Commission on Proprietary Schools shall be advisory in nature, but may have such powers and duties as set forth in this Chapter, subject to approval of and oversight by the Board of Regents. The board may ratify, annul, or modify any rule, decision, finding, or order of the commission as it deems appropriate. Any action taken by the commission pursuant to the provisions of this Chapter shall not be effective until ratified by the board.

Added by Acts 1972, No. 311, §1. Amended by Acts 1977, No. 69, §1; Acts 1988, No. 881, §1; Acts 1989, No. 798, §1; Acts 1991, No. 844, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000; Acts 2003, No. 267, §1; Acts 2006, No. 223, §1, eff. June 2, 2006.



RS 17:3141.4 - Licenses

§3141.4. Licenses

A.(1) On and after October 1, 1972, no proprietary school covered by the provisions of this Chapter shall do business in this state unless the owner thereof holds a valid license approved and issued by the State Board of Elementary and Secondary Education or, beginning July 1, 1999, the Board of Regents. Applications for such licenses shall be made to the commission and shall be issued to each applicant who meets the qualifications set forth in this Chapter and such rules established by the Board of Regents and regulations as are established by the commission in conformity therewith.

(2)(a) On and after October 1, 1972, no course of instruction shall be established, offered or given, and no diploma, degree, or other written evidence of proficiency or achievement shall be offered or awarded until the owner of the school planning to offer or offering such course of instruction, diplomas, or degrees has obtained a license. Unless the prior written approval of the Board of Regents shall have been obtained on or before June 1, 2000, no student enrollment in such course of instructions shall be solicited through advertising, agents, mail circulars, or other means. Any such approval shall be granted at the discretion of the board. Such approval, if given, shall require that copies of any written materials used for such solicitation be provided to the board and any monies received from prospective students by an applicant school prior to receipt of its proprietary school license, whether for application fees, tuition or otherwise, shall be placed in an escrow account in favor of the Board of Regents.

(b) Courses, classes, or programs in progress on October 1, 1971, may continue until completed.

B.(1) The initial license fee shall be two thousand dollars. The annual renewal fee for any school whose previous year's gross tuition income is less than fifty thousand dollars shall be five hundred dollars. The annual renewal fee for any school whose previous year's gross tuition income is equal to or greater than fifty thousand dollars shall be one thousand dollars, or the school's previous year's gross tuition income multiplied by twenty-five hundredths of one percent, whichever is greater.

(2) If the application for a license renewal is not received at the commission office at least thirty days prior to its expiration date, in addition to the renewal fee, there shall be a delinquent fee of five hundred dollars. The annual license fee for a sales representative shall be one hundred dollars. The reinstatement licensure fee for a suspended school shall be five hundred dollars. No portion of any license fee shall be subject to refund.

(3) Any income earned by a proprietary school for courses of instruction which are not subject to licensure shall not be used in the calculation of license renewal fees for such school.

(4) For the purposes of this Chapter, an application for a change of ownership for a proprietary school already licensed by the Board of Regents shall be treated as an initial license application.

C. The application for an initial license or for a change of ownership shall require from the applicant the following minimum information:

(1) The name of the applicant and the name of the proprietary school offering the course of instruction.

(2) The addresses of the applicant and the school or schools, administrative offices, dormitories and cafeterias, and any other food service and housing establishments connected in any way to the school.

(3) The legal structure of the school (individually owned, partnership or corporation) and the names and addresses of all owners of the school, and if owned by a corporation, the date and state of incorporation, the charter number, and the names and addresses of the officers, directors and all stockholders owning more than five percent of the outstanding shares of the corporation.

(4) An audited balance sheet of the school prepared within six months prior to the date of the initial application for licensure or the effective date of a change of ownership by a certified public accountant.

(5) The names, addresses, educational and teaching qualifications and teaching fields of all instructors employed by the school.

(6) A list of equipment available for instruction in each course of study taught by the school.

(7) The maximum number of students to be enrolled in each course of instruction offered by the school and the ratio of equipment and instructors to students.

(8) The specific fields and courses of instruction which will be offered and the specific purpose of such instruction.

(9) A copy of all contracts or agreements which will be signed by students attending said school.

(10) A copy of all current catalogues, bulletins, published materials, form letters, circulars, and all advertising copy which is transmitted to the public or prospective students.

(11)(a) An affidavit by each owner, and solicitor containing all of the following information:

(i) The full name and address of the person and the capacity in which he serves the school.

(ii) The city, parish or county, and state of the person's permanent residence and places of residence for the past five years.

(iii) The name and address of the person's employer or employers for the past five years.

(iv) Whether or not the person has ever been convicted of a felony or a crime involving fraud or any misdemeanor other than a traffic violation.

(v) Three persons who may be contacted concerning the person's good moral character.

(b) Notwithstanding the provisions of this Paragraph, in the case of office and clerical personnel, the owner may submit an affidavit setting forth the above information concerning all clerical and office personnel, which information shall be based upon the owner's investigation and knowledge. Information submitted to the commission pursuant to the provisions of this Section shall not be open to public inspection.

(12) A copy of all written contracts or written outlines of all oral commitments or agreements made by the applicant with an apparent house owner for student housing, or with the owner of an establishment serving food to students, or with any other person planning to perform services for the students to be enrolled and to whom the students may be referred by the school.

(13) A detailed outline of each career program, including the number of courses required for completion of each career program and a description of each course.

(14) Any other information as may be required by the Board of Regents.

D.(1)(a) Any proprietary school accredited by a nationally recognized accrediting agency approved by the United States Office of Education under the provisions of Chapter 33, Title 38, U.S. Code, and subsequent federal legislation which requires the evaluation of such agencies and the issuance of an official list by that office shall not be required to file the information required by Paragraphs (4) through (14) of Subsection C of this Section. However, the commission may, after due notice to the school, require filing of the information contained in Paragraphs (4) through (14) of Subsection C of this Section. In lieu thereof, the owner may file an affidavit attesting to such accreditation or approval as provided herein with the license fee attached thereto.

(b) Additionally, the application shall require from the applicant the following information:

(i) A current balance sheet of the school prepared by a certified public accountant and indicating that all financial records of the school are maintained in accordance with accepted business practices. Information contained in the balance sheet shall be certified as being true and correct by an officer of the corporation.

(ii) The names, addresses, educational, and teaching qualifications and teaching fields of all instructors employed by the school.

(iii) A list of equipment available for instruction in the school.

(iv) The maximum number of students to be enrolled in each course of instruction offered by the school and the ratios of equipment and instructors to students.

(v) The specific fields and courses of instruction which will be offered and the specific purpose of such instruction.

(vi) A copy of all contracts and agreements which will be signed by students attending the school.

(vii) A copy of all current catalogs, bulletins, and published materials which are transmitted to the public or prospective students.

(viii) A copy of all written contracts or written outlines of all oral commitments or agreements made by the applicant with an apparent house owner for student housing, or with the owner of an establishment serving food to students, or with any other person planning to perform services for the students to be enrolled and to whom the students may be referred by the school.

(ix) An affidavit by each owner and solicitor, containing the following information:

(aa) His full name and address and the capacity in which he serves the school.

(bb) The city, parish or county, and state of his permanent residence and places of residence for the past five years.

(cc) The name and address of his employer or employers for the past five years.

(dd) Whether or not he has ever been convicted of a felony or a crime involving fraud or any misdemeanor other than a traffic violation.

(ee) Three persons who may be contacted concerning his good moral character.

(c) Notwithstanding the provisions of this Paragraph, in the case of office and clerical personnel, the owner or chief executive officer may submit an affidavit setting forth the above information concerning all clerical and office personnel, which information shall be based upon the owner's or chief executive officer's investigation and knowledge. Information submitted to the commission pursuant to the provisions of this Subparagraph shall not be open to public inspection.

(2)(a) In the event approval or accreditation is withdrawn from the school, the owner shall immediately notify the Board of Regents of the withdrawal of accreditation or approval and shall file with the commission within ninety days thereafter all of the information required by Subsection C of this Section.

(b) Failure by a school to provide the commission with any of the items of information enumerated in this Subsection in a timely manner as prescribed by law shall be subject to a fine not to exceed five hundred dollars. Each day that any such failure continues shall constitute a separate offense.

E.(1) No proprietary school shall have its license renewed if the school has failed to make any student tuition refunds in the manner provided by state and federal laws and regulations.

(2) Evidence of the school's refund compliance shall be submitted to the commission with payment for the annual renewal of the school's license. If the school is owned by an individual or a partnership, evidence of compliance shall be in the form of a notarized affidavit signed by all owners, or all partners, of the school affirming that all refunds have been made as of the date of application for license renewal. If the school is owned by a corporation, evidence of compliance shall be a corporate resolution stating that all refunds have been made. Such resolution shall be made at a scheduled meeting of the corporation's board of directors and issued in proper form by the corporate secretary.

F. The Board of Regents may conduct on-site visits and require such information as may be necessary to grant a license and monitor institutional compliance with this Section.

Added by Acts 1972, No. 311, §1; Amended by Acts 1974, No. 397, §1; Acts 1977, No. 442, §1, eff. Jan. 1, 1978; Acts 1980, No. 475, §1, eff. July 1, 1980; Acts 1987, No. 366, §1, eff. July 1, 1987; Acts 1988, No. 748, §1; Acts 1988, No. 881, §1; Acts 1989, No. 798, §1; Acts 1991, No. 943, §1, eff. July 24, 1991; Acts 1992, No. 935, §1, eff. July 1, 1992; Acts 1993, No. 762, §1, eff. July 1, 1993; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1997, No. 280, §1, eff. June 17, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 800, §2, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.

NOTE: See Acts 1999, No. 800, §§ 3 and 4.



RS 17:3141.5 - License; minimum standards; temporary licenses; duration of license; bond

§3141.5. License; minimum standards; temporary licenses; duration of license; bond

A. No applicant shall be issued a license in this state until the Board of Regents has first determined that the school maintains substantially the following minimum standards:

(1) The school has qualified instructors, and that each instructor has, at a minimum, a baccalaureate degree. In those subject areas which do not require traditional academic credentials, each instructor holds alternate credentials appropriate to the subject area in which he teaches including a certificate, diploma, license, or other degree from a recognized institution or organization as determined by the board.

(2) All advertising and representations made on behalf of the school to prospective students are truthful and free from misrepresentation and fraud.

(3) Any dormitory or eating facility offered by the school or with which the school has any contractual connection is clean, healthful, safe, and adequate for the number of students proposed to be served, and supervision of the same is adequately maintained at all times.

(4) The premises and conditions under which the students work or study are sanitary, healthful, and safe according to the standards set forth by the Department of Health and Hospitals.

(5) Prior to enrollment the student has been presented with a published statement of total tuition charges and/or part payments thereof, fees required, and all charges to be made for books, equipment, and supplies needed by the student and, if housing is provided for students, all charges therefor, or if housing is not furnished, a statement to that effect.

(6)(a) The school adheres to a tuition refund schedule as presented to the student in published form in the enrollment contract prior to enrollment in the event the student discontinues the training or is excluded therefrom.

(b) For any course consisting of any combination of home study lessons or local classroom lessons and resident training which must be completed before the student will achieve the stated objectives of the training, a pro rata refund policy shall apply as follows:

(i) In the case of classroom lessons, if the number of classroom lessons completed is equal to, or greater than, fifty percent of the total number of lessons in the classroom portion of the course of instruction, the student is not entitled to any refund of tuition associated with the classroom portion of the course of instruction. If the number of classroom lessons completed is less than fifty percent of the lessons in the classroom portion of the course of instruction, the percentage of classroom tuition to be refunded shall be determined by subtracting the amount of tuition for the classroom portion of the course that the school has earned from the total amount the student has paid the school for the classroom portion of the course. The percentage of the classroom tuition earned by the school shall be determined by dividing the total number of classroom lessons in the course of instruction, into the total number of classroom lessons completed as of the last recorded date of attendance, rounded upward to the nearest ten percent.

(ii) In the case of home study lessons, the pro rata refund shall be that portion of the period of enrollment for home study for which the student has been charged that remains and shall be determined by dividing the total number of lessons for which the student has been charged into the total number of lessons not submitted by the student.

(iii) An administration or registration fee not to exceed one hundred fifty dollars also shall be retained by the school.

(7) The school is equipped and able at all times to comply with its contractual relationships with the enrolled students.

(8) The facilities, class instruction rooms, housing quarters, and eating facilities are at all reasonable times open to inspection by the state superintendent of education, the commission, its members and staff, or designated agents and the representatives of the Department of Health and Hospitals.

(9) All equipment furnished is suitable and similar to that which is customarily used in the work that would be preferred by a student taking that course of instruction upon completion of the course.

(10) The school provides evidence that it meets local and state guidelines and standards, relative to zoning, occupational licensure, health, and safety.

B. A license shall be issued or denied within sixty days after receipt of the application by the board. A license shall be valid only for the school and courses for which it is issued and shall not include other schools or branches operated by the owner. No new course shall be offered by any school holding a license until it is approved by the Board of Regents upon the recommendation of the commission, in accordance with procedure which shall be established by the board.

C.(1) Each license shall be valid for not more than two years from the date of issuance, and thereafter for a period to be determined by the Board of Regents or until revoked for cause by the board. The effective date of the first license renewal shall be established by the board.

(2) Each application for license renewal must be received by the board within the time period provided in R.S. 17:3141.4(B)(2) and shall contain such information as may be required by the board.

(3) Each license shall be assigned a number and shall be displayed on the premises of an institution.

(4) No license shall be transferable and in the event of a change of ownership of the school, the license shall be revoked unless the new owner notifies the commission within ten days of the sale and files a license application within the time period prescribed by the commission. If the school is owned by a corporation, a change of ownership is deemed to occur when fifty percent or more of all types in the aggregate of the corporation's stock has been transferred to a person or persons other than the person or persons who were stockholders at the time the school license was issued.

D.(1)(a) Each application for a license shall be accompanied by a surety bond in the amount of ten thousand dollars or such equivalent security as the board may accept. A bond shall be issued by a surety authorized to do business in this state and shall be filed with the commissioner of higher education. The term of the bond shall be continuous, but shall be subject to cancellation by the surety in the manner described in this Section. The bond shall provide blanket coverage for the acts of all persons engaged as agents of the school without naming them and without regard to the time they are engaged during the term of the bond.

(b) Such bond shall provide for the indemnification of any person suffering loss or damage as a result of any of the following:

(i) Any fraud or misrepresentation used in procuring his enrollment.

(ii) The failure on the part of the school to carry out and comply with each and every contract and agreement made and entered into by the school, acting by and through its officers, agents, or representatives with any student or enrollee.

(iii) The inability of the student to complete the course or courses because the school ceased operation or failed to furnish the facilities advertised or included in the contracted agreement.

(iv) The failure on the part of the school to adequately maintain all student records, which shall include the failure to transfer such records in accordance with the provisions of R.S. 17:3141.16(D)(3) and (4).

(2) The surety bond shall cover the period of the license except when the surety is released in the manner provided herein. A surety on the bond may be released therefrom after the surety has made a written notice thereof directed to the commission and to the Board of Regents at least thirty days prior to the release. The release shall not affect the liability of the surety for acts arising prior to the release of the surety.

E. The surety may terminate the bond upon giving a sixty-day written notice to the principal, the commission, and the Board of Regents; however, the liability of the surety for the acts of the principal and its agents shall continue during the sixty-day period. The notice shall not release the surety from liability which accrues before the cancellation becomes final but which is discovered after that date and which arose at any time during the term of the bond. Unless the bond is replaced by that of another surety before the expiration of the sixty-day period, the license shall be suspended by the board. Any person required to file a bond may file in lieu thereof cash, a certificate of deposit or government bonds in the amount of ten thousand dollars. The deposit shall be subject to the same terms and conditions as required herein for surety bonds. Any interest or earnings on such deposits are payable to the depositor.

F.(1) The license shall be suspended by the Board of Regents for failure to pay fees or to submit updated information on changes in staff and school programs once each year, not less than thirty days prior to the expiration date of such license.

(2) In addition the license shall be suspended by the Board of Regents if the proprietary school is no longer covered by a surety bond as required by this Section; however, the commissioner of higher education shall cause said proprietary school to receive written notice of the suspension at least thirty days prior to the release of said surety to the effect that said license shall be suspended until a reinstatement licensure fee and another surety bond is filed. The surety bond shall be filed in the same manner and amount as required for the initial surety bond.

(3) Notwithstanding the provisions of this Subsection, no school exempted from filing information under the provisions of R.S. 17:3141.4(D) shall be affected by the provisions of this Subsection.

G. Notwithstanding the provisions of this Section, a proprietary school shall not be required to post the surety bond if the school does not require students to pay tuition for course study more than one month in advance, the school has been in continuous operation for at least five years, and the school has met all of the regulations of the commission and rules established by the Board of Regents.

Acts 1972, No. 311, §1; Acts 1974, No. 397, §1; Acts 1978, No. 340, §1; Acts 1980, No. 476, §1; Acts 1988, No. 881, §1; Acts 1989, No. 798, §1; Acts 1990, No. 1049, §1; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000; Acts 2006, No. 223, §1, eff. June 2, 2006.



RS 17:3141.6 - Denial of license; hearing

§3141.6. Denial of license; hearing

A.(1) If the commission or the commissioner of higher education recommends the denial of a license, the commissioner of higher education shall within five days thereafter so notify the applicant in writing.

(2) Any applicant who is aggrieved by a denial of a license may within fourteen days after receipt of notice of such denial file with the executive secretary of the commission a request for a hearing before the commission at its next regular meeting. If such a hearing is requested, then the matter shall not be presented to the Board of Regents until a hearing is held by the commission. At said hearing, the applicant may appear in person or by counsel and may present evidence in support of the granting of the license. Any interested person may appear and present oral and documentary evidence to the commission concerning the issuance of a license to the applicant. Strict rules of evidence shall not apply.

(3) The commission shall within seven days issue a statement giving reasons for its recommendation that a license be granted or denied.

(4) Pending the final determination of the issuance or denial of the license a school in operation as of July 31, 1972, may continue to operate.

B. If the Board of Regents receives a recommendation from the commission or the commissioner of higher education that a license be denied, then a hearing may be held at the time the Board of Regents considers the recommendation if the applicant notified the secretary of the Board of Regents, by registered mail prior to its meeting that he desires a public hearing. If the Board of Regents denies a license without a public hearing, then the applicant may at the next meeting of said board request such a hearing.

C. No new license shall be issued to any school if any owner of the school has been, or is, an owner of a proprietary school at the time the school failed to make any student tuition refund according to tuition refund guidelines and provisions of state and federal law and regulations.

Acts 1989, No. 798, §1; Acts 1995, No. 1270, §1, eff. July 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.7 - Court appeal

§3141.7. Court appeal

Any applicant for a license who is dissatisfied with the ruling of the Board of Regents after public hearing may file a written appeal to the district court for the parish in which the applicant resides within ninety days after notice of the final determination of the Board of Regents. Written notice of the appeal shall be served on the presiding officer of the Board of Regents, stating the reasons therefor. The decision of the district court shall be final.

Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.8 - Revocation of license; causes; appeal; injunction; subpoena power

§3141.8. Revocation of license; causes; appeal; injunction; subpoena power

A. The Board of Regents, after recommendation by the state commissioner of higher education or the commission, shall have the authority to suspend, revoke, or cancel any license issued by it or to place certain specified conditions upon the continued operation thereunder.

B. A school with a suspended license may continue to teach those students currently enrolled in a course, but shall not enroll any new students. The suspension shall remain in effect until the deficiency causing the suspension has been removed. The commission shall report to the Board of Regents the name of any school whose license has been suspended.

C. The Board of Regents shall notify the holder of the license of its decision to suspend, revoke, or cancel the license. At any time within thirty days prior to the revocation or conditioning of a license, the Board of Regents, upon request of the holder of the license, shall afford the holder an opportunity to be heard in person or by counsel. Strict rules of evidence shall not apply.

D. Within thirty days prior to the date set for a hearing on such revocation or restriction, the Board of Regents shall notify in writing the holder of such license of the date and purpose of the hearing and assign therein the grounds for the action contemplated to be taken. Upon the favorable vote by at least two-thirds of the authorized membership of the board, the Board of Regents may revoke, cancel, suspend, or restrict licensure for any of the following reasons:

(1) The signing of an application or the holding of a permit by a person who has pleaded guilty to a felony or has been found guilty of a felony.

(2) Failure to comply with a commitment made in an application for a license.

(3) Failure to maintain the minimum standard set forth in R.S. 17:3141.5(A).

(4) Failure to maintain sufficient financial resources as evidenced by an audited balance sheet or letter of credit reflecting solvency.

(5) Acceptance or use by the owner of any school of the services of a solicitor who does not hold a permit required by this Chapter.

(6) The failure of the license holder to comply with the provisions of this Chapter or any written rule or regulation of the commission.

(7) The use by an employee, solicitor or representative of the school, with the knowledge of the owner, of fraud or misrepresentation in procuring the enrollment of a student, or if any such incident is called to the attention of the owner failure by the owner to take remedial steps, including restitution of fees collected and expenses incurred by the prospective student.

(8) Failure on the part of the school to comply with each and every contract and agreement made and entered into by it or by its representative with any student.

(9) The use by the school or any representative thereof of deceptive or fraudulent advertising in any form.

(10) The violation by the owner of a school of the provisions of R.S. 17:3141.14.

(11) The filing of false information with the commission, the commissioner of higher education, or the Board of Regents by an owner of a school or by any holder of a license or a permit.

(12) The failure of the owner of the school to notify the commission in writing of the withdrawal of accreditation or approval, as required in R.S. 17:3141.4(D).

(13) Failure to provide facilities or equipment for offering courses of instruction in a safe and sanitary condition.

E. After a hearing before the commission, a recommendation shall be made to the board for a final decision on the revocation of the license.

F. Any final decision or determination of the Board of Regents may be appealed to the district court in accordance with the procedure provided for in R.S. 17:3141.7.

Acts 1972, No. 311, §1; Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.



RS 17:3141.9 - Solicitor; permit required; fee; bond

§3141.9. Solicitor; permit required; fee; bond

A.(1) No person shall sell any course of instruction or solicit students therefor in this state unless he first applies for and obtains a permit as a solicitor. The fee for each permit and each renewal thereof shall be one hundred dollars. If the solicitor represents more than one school, he shall obtain a separate permit for each school he represents.

(2) Upon approval of the application for a permit, the Board of Regents shall issue a permit in the form of a pocket card to the solicitor, giving his name, address, permit number, and the name and address of his employing school, and certifying that the person whose name appears on the card is an authorized solicitor of the school.

(3) Each permit shall be valid for one year from the date on which it is issued.

B.(1) The application for a permit shall be made on forms which shall be furnished by the board and shall be accompanied by a surety bond acceptable to the board in the sum of one thousand dollars. Such bond shall be continuous. It shall be issued by a solvent surety authorized to do business in this state, shall be filed with the commissioner of higher education, and shall be conditioned to provide indemnification to any student suffering loss as a result of any fraud of misrepresentation used by the permittee in procuring his enrollment. The bond may be supplied by a solicitor for a school or by the school itself as a blanket bond covering each of its agents in the amount of one thousand dollars.

(2) The liability of the surety on such bond for each solicitor covered shall not exceed the sum of one thousand dollars as an aggregate for all students for all breaches of the conditions of the bond by such solicitors.

(3) The surety of any such bond may cancel the same upon giving thirty days' notice in writing to the commission and the board and upon giving such notice shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation.

(4) Each application for renewal shall be accompanied by a surety bond as provided in this Section.

C. All fees collected for the issuance or renewal of permits required by this Section shall be retained by the board for use solely by the board in administering the provisions of this Chapter, and no part thereof shall revert to the state general fund at the end of any fiscal year.

Acts 1972, No. 311, §1; Acts 1989, No. 798, §1; Acts 1991, No. 943, §1, eff. July 24, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.



RS 17:3141.10 - Permits; denial of; procedure

§3141.10. Permits; denial of; procedure

Permits applied for in accordance with the provisions of R.S. 17:3141.9 shall be granted or denied within sixty days after receipt of the application.

Acts 1989, No. 798, §1.



RS 17:3141.11 - Revocation of permit; causes; procedure

§3141.11. Revocation of permit; causes; procedure

A. Any permit issued to a solicitor may be revoked by the Board of Regents if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation, or upon a finding by the commission that the permit holder is not of good moral character.

B. The Board of Regents shall notify the holder of the permit in writing of its decision to revoke such permit. At any time within thirty days prior to such revocation, upon request of the solicitor, the commission shall afford the solicitor an opportunity to be heard in person or by counsel. Strict rules of evidence shall not apply. On or before thirty days prior to the date set for the hearing, the commission shall notify the aggrieved solicitor of the date and purpose of the hearing and the grounds for the contemplated revocation of the permit. The action of the commission shall be determined by a vote of a majority of the members of the commission. Any final decision of the commission may be appealed to the Board of Regents.

Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.12 - Recovery on contracts

§3141.12. Recovery on contracts

No recovery shall be had on any contract for or in connection with a course of instruction by any owner selling or administering such course if the solicitor for such owner was not the holder of a valid permit as required by the provisions of this chapter at the time the contract was negotiated or the course sold.

Added by Acts 1972, No. 311, §1.



RS 17:3141.13 - Advertising

§3141.13. Advertising

No person engaged in any form of advertising business shall prepare any advertising materials for or on behalf of any owner or solicitor required to obtain a license or permit under the provisions of this chapter until such advertiser shall have first obtained from the commission information that the person for whom the advertising materials are to be prepared is the holder of a valid license or a permit issued in accordance with the provisions of this chapter.

Added by Acts 1972, No. 311, §1.



RS 17:3141.14 - Prohibited acts; penalty; injunctive relief

§3141.14. Prohibited acts; penalty; injunctive relief

A. It shall be unlawful for any owner of a school or a representative of a proprietary school offering courses of instruction in this state to:

(1) Operate such school without a valid license; or

(2) Operate such school without a valid surety bond; or

(3) Utilize advertising designed to mislead or deceive prospective students; or

(4) Accept a contract from a solicitor who does not hold a valid permit issued in accordance with the provisions of this chapter; or

(5) Violate any of the provisions of this chapter.

B. It shall be unlawful for any person selling or offering to sell courses of instruction in this state to:

(1) Solicit a prospective student without holding a permit as required by the provisions of this chapter; or

(2) Solicit a prospective student without having a bond as required by the provisions of this chapter; or

(3) Use fraud or misrepresentation in procuring a student's enrollment; or

(4) Violate any of the provisions of this chapter.

C. Any owner, school employee, or solicitor who is found guilty of any act prohibited by the provisions of this Chapter shall be guilty of a misdemeanor and shall be fined not to exceed five hundred dollars. Each day that any such act continues shall constitute a separate offense.

D. Whenever the commissioner of higher education or the commission has probable cause to believe that any owner of a proprietary school or any solicitor of the owner who sells or offers to sell any course of instruction has committed any of the acts prohibited by this Chapter, the commission or commissioner of higher education shall petition a court of competent jurisdiction for an injunction restraining the committing of such acts.

Acts 1972, No. 311, §1; Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.15 - Degree granting status

§3141.15. Degree granting status

A.(1) The Board of Regents shall approve or disapprove occupational degree proposals as submitted by eligible licensed postsecondary proprietary schools under its jurisdiction.

(2) The Board of Regents shall approve or disapprove associate degrees in the arts proposals and associate degrees in the sciences proposals as submitted by eligible licensed postsecondary proprietary schools under its jurisdiction.

B.(1) Postsecondary proprietary schools shall be eligible for degree granting status for occupational degrees if they are:

(a) Licensed by the Board of Regents.

(b) Domiciled in the state of Louisiana.

(c) Accredited by the Association of Independent Colleges and Schools, the National Association of Trade and Technical Schools, or the Southern Association for Colleges and Schools, or a regional or national accrediting agency recognized by the United States Department of Education.

(2) Postsecondary proprietary schools shall be eligible for degree granting status for either an associate of arts degree or an associate of science degree or both if they are:

(a) Licensed by the Board of Regents.

(b) Domiciled in the state of Louisiana.

(c) Accredited at the junior college level by the Southern Association of Colleges and Schools.

C.(1) The Board of Regents shall revoke the occupational degree granting status of any postsecondary proprietary school which loses its accreditation as required in Subparagraph B(1)(c) of this Section.

(2) The Board of Regents shall revoke the associate of arts and associate of science degree granting status of any postsecondary proprietary school which loses its accreditation by the Southern Association of Colleges and Schools.

D.(1) Eligible postsecondary proprietary schools shall award a nonacademic degree entitled "The Associate in Occupational Studies". All advertising, recruiting, and publications shall state clearly that such occupational degree awarded by a postsecondary proprietary school is nonacademic and does not imply, promise, or guarantee transferability.

(2) Eligible postsecondary proprietary schools shall award either the associate of arts degree or the associate of science degree, or both. All advertising, recruiting, and publications shall state clearly that the academic credits awarded for these degrees, while transferable to other regionally accredited colleges and universities, shall be applied toward degrees at the receiving institution at the discretion of the receiving institution.

(3) Postsecondary proprietary schools shall be eligible to award associate of arts degrees and associate of science degrees if they are:

(a) Licensed by the Board of Regents.

(b) Domiciled in the state of Louisiana.

(c) Accredited at the junior college level by the Association of Independent Colleges and Schools, the Southern Association of Colleges and Schools, or a regional or national accrediting agency recognized by the United States Department of Education.

(d) Determined by the Board of Regents to be in full compliance with the following criteria, as measured against the collegiate-level requirements set forth in the junior college standards of the school's accrediting agency:

(i) Degree credit requirements. The school may award an associate degree only upon the successful completion by students of a minimum of sixty semester hours, ninety quarter hours, or their equivalent. Transfer and award of credit for appropriate work at other accredited institutions may be granted.

(ii) Professional and general education requirements. Of the total credits required for the associate degree, there shall be a minimum of thirty semester hours, forty-five quarter hours, or their equivalent, in courses within the areas of concentration; and a minimum of fifteen semester hours, twenty-three quarter hours, or their equivalent, in general education courses. General education courses include subjects other than the courses within the areas of concentration. General education courses, as distinguished from professional courses, shall place emphasis on principles and theory and not on practical applications.

(iii) Curriculum. The curriculum shall quantitatively and qualitatively approximate the standards at other collegiate institutions in Louisiana offering associate degrees, with due allowance for meeting special vocational objectives. Instructional procedures, texts, and materials shall be appropriate to the purposes, curricula, and standards of collegiate institutions in Louisiana.

(iv) Enrollment. Enrollment in the second year of a two-year program must be sufficient to support regularly scheduled classes and laboratory work. Second-year work shall be based upon appropriate first-year prerequisites.

(v) Faculty preparation. (aa) A junior college shall have an adequate and competent faculty working under conditions that encourage the best efforts of each student. The size of the faculty shall be appropriate to the total student enrollment.

(bb) During any academic term, a faculty member shall not be assigned to teach in more than three fields of instruction. Instructors shall be assigned in terms of their major and minor academic preparation and related professional experience.

(cc) At least one-half of those subjects which are part of the curriculum of an associate degree program, including those core courses common to nondegree programs, shall be taught by faculty members possessing graduate degrees, professional degrees such as J.D. or M.D., or baccalaureate degrees plus recognized professional certification such as C.P.A. or R.N. The only exception for the requirement of an advanced degree shall be in the case of instructors of subjects in areas which normally are not academically credentialed or which are not normally credentialed with graduate degrees.

(vi) Librarian. A professionally trained librarian shall devote at least twenty hours a week to the direction and supervision of the library and related instructional resources, and have a staff adequate to provide full-time assistance to students and faculty.

(vii) Library budget. An adequate, annual budgetary allocation shall be expended for the purchase of books, periodicals, equipment, and other materials.

(viii) Library functions. The functions of the library shall be appropriate to the educational programs of the college. The library shall provide the study and reading facilities necessary to make the educational programs effective. There shall be evidence that library facilities are appropriately used by students and faculty. The Dewey decimal, Library of Congress, or other appropriate system of classification shall be used. Records of circulation and inventory shall be current and accurate.

(ix) Library holdings. A library for a proprietary school granting associate of arts or associate of science degrees shall contain up-to-date titles appropriate for the size of the institution and the breadth of its educational programs, as well as magazines and essential professional periodicals. Consideration also shall be given to supplementary library resources contracted for by the institution on behalf of its student body. The availability of the library shall accommodate the educational objectives of both the day and the evening students of the college.

E. Each student admitted to an associate degree program in an accredited postsecondary proprietary school shall be required to:

(1) Have a high school diploma or equivalent.

(2) Complete a minimum of two years, four semesters, or six quarters of course work for each associate degree program.

(3) Complete a minimum of sixty semester hours or, if applicable, ninety quarter hours of course work for each associate of arts or associate of science degree program.

F. Each associate degree program shall meet the following minimum requirements:

(1) That seventy-five percent of the course of study in an associate in occupational studies program shall be in a specific occupational area.

(2) That associate of arts and associate of science programs require:

(a) At least sixty semester hours or, if applicable, ninety quarter hours of course work.

(b) At least thirty semester hours or, if applicable, forty-five quarter hours of course work in the area of concentration.

(c) At least fifteen semester hours or, if applicable, twenty-three quarter hours of course work in general education courses, with six of these semester hours, or if applicable, nine quarter hours being in college level English courses and six of these semester hours or, if applicable, nine quarter hours being in college level mathematics courses. General education courses shall be those courses which have subject matter outside the area of concentration and which place emphasis on principles and theory and not on practical applications.

(3) That transfer and award of credit for appropriate work at other institutions accredited by the Southern Association of Colleges and Schools may be granted.

G.(1) The Board of Regents may, if it deems such agreements to be consistent with the purposes of this Chapter, negotiate and enter into state authorization reciprocity agreements that allow accredited degree-granting proprietary schools located in one state to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents shall administer such agreements.

(2) If the Board of Regents enters into such an agreement, any accredited degree-granting proprietary schools located in Louisiana and licensed by the Board of Regents pursuant to this Chapter may apply to the Board of Regents for authorization to offer online instruction in other states pursuant to the terms of the reciprocity agreement. The Board of Regents may approve or disapprove any such application. If the Board of Regents approves an application, the period of approval shall not be longer than one year. The Board of Regents shall assess an application fee not to exceed one thousand five hundred dollars for the initial application and for each annual application to defray the costs of reviewing and evaluating such applications.

(3) Any accredited, degree-granting proprietary school approved by another state and offering online instruction to Louisiana residents shall be exempt from the provisions of this Chapter, subject to the terms of such agreements.

H. Nothing herein shall impair the right of private colleges to award degrees.

Added by Acts 1976, No. 207, §1; Amended by Acts 1988, No. 575, §1; Acts 1992, No. 1004, §1, eff. July 13, 1992; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2014, No. 13, §1, eff. May 7, 2014.



RS 17:3141.16 - Proprietary school student protection fund and program

§3141.16. Proprietary school student protection fund and program

A. There shall be established in the state treasury as a special permanent fund the Proprietary School Students Protection Fund, hereinafter referred to as the "Student Protection Fund". Following compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, all monies generated pursuant to the provisions of this Section shall be deposited into the Student Protection Fund, and monies in this fund shall be used solely to make refunds of unearned tuition as provided for by this Chapter. The monies in this fund shall be invested by the state treasurer in the same manner as for the state general fund and interest earned on the investment of these monies shall be credited to the Student Protection Fund. All unexpended and unencumbered monies in this fund at the end of a fiscal year shall remain in such fund and be available for expenditure in the next fiscal year. The legislature shall make yearly appropriations from the fund to the Board of Regents for the purposes of the proprietary school student protection program.

B.(1) All proprietary schools licensed under the provisions of this Chapter prior to September 3, 1989, shall make payments to the Student Protection Fund according to the following graduated schedule beginning July 1, 1991, and annually thereafter. For the calculation of the first payment, the assessment period shall be July 1, 1990 to June 30, 1991. Subsequent payments shall be calculated upon annual assessment period beginning July first of each year.

(2) Except for the initial payment, all proprietary schools licensed subsequent to September 3, 1989, shall make payments to the Student Protection Fund according to the following graduated schedule beginning one year after licensure by the board and annually thereafter. The first payment to the Student Protection Fund by such schools shall be one thousand dollars and shall accompany application for licensure. Should the gross tuition collected by such a school during the first assessment period after licensure require an adjustment, such adjustment shall be made in accordance with the applicable provisions of this Section.

STUDENT PROTECTION FUND SCHEDULE

Gross Tuition Collected During

Annual Payment

Assessment Period

$

1

-

24,999

$

200.00

$

25,000

-

49,999

$

250.00

$

50,000

-

99,999

$

300.00

$

100,000

-

199,999

$

400.00

$

200,000

-

299,999

$

500.00

$

300,000

-

399,999

$

600.00

$

400,000

-

499,999

$

700.00

$

500,000

-

749,999

$

1,000.00

$

750,000

-

999,999

$

1,250.00

$

1,000,000

-

1,499,999

$

1,500.00

$

1,500,000

-

and above

$

2,000.00

(3) All payments to the Student Protection Fund shall be made to the executive secretary of the Advisory Commission on Proprietary Schools. Except in cases of overpayment, all payments to the Student Protection Fund shall be nonrefundable.

(4) Nontuition revenues and all income generated from contract training services shall be exempt from the calculation of a school's gross tuition revenues.

(5) Repealed by Acts 1991, No. 943, §2, eff. July 24, 1991.

(6) Payments required pursuant to R.S. 17:3141.16 shall be a condition of doing business in the state and failure to make any such payment within thirty days following the date on which it is due shall result in the loss of licensure as granted under the provisions of R.S. 17:3141.4. The executive secretary of the Advisory Commission on Proprietary Schools shall provide written notice of the required payment to each school not less than thirty days prior to the due date of such payment.

(7) If an audit of tuition revenues conducted by the Board of Regents determines that a school has paid into the Proprietary School Student Protection Fund an amount less than was required, the school shall pay said amount required to the executive secretary of the Advisory Commission on Proprietary Schools within thirty days of receipt of written notice from the superintendent or his designee of the amount of the underpayment.

(8) If an audit of tuition revenues conducted by the Board of Regents determines that a school has paid into the Proprietary School Student Protection Fund an amount more than was required, subsequent payment or payments by the school shall be appropriately credited by the commissioner of higher education or his designee until such credited payment or payments equal the amount of the overpayment.

C.(1) Forms developed and provided annually by the commissioner of higher education to calculate payments due the Student Protection Fund shall be completed by the school and submitted annually to the executive secretary of the Advisory Commission on Proprietary Schools. The school director or persons designated to sign on his behalf shall attest that the information provided is correct and complete.

(2) A school shall maintain accurate and complete financial records showing all tuition amounts paid to such school by or on behalf of each student.

D.(1) No payment shall be paid from the fund until the avails from the surety bond required by R.S. 17:3141.5(D) have been exhausted.

(2) Claims against the fund shall be considered from currently enrolled students only when there is a lack of availability for that student to transfer for the time remaining in his course of study, at no additional cost, to a similar program within the student's local area, as determined by the Advisory Commission on Proprietary Schools. The receiving school shall in no way be liable for any transferring student's tuition refunds.

(3) A school shall keep records of:

(a) The name and permanent address of each student.

(b) The date each student began instruction at the school.

(c) The enrollment agreement of each student.

(d) Information about each program in which the student was or is enrolled, including the names of the program, length in hours where applicable, or for home study schools, program length in lessons, tuition paid in each calendar quarter, number of hours where applicable, of instruction or where appropriate, completed by the student at the end of each calendar quarter, and date of last instruction or of program completion.

(e) Other such information as required by the Board of Regents by rule.

(4) These records shall be kept current and on file at the school and be available for inspection by the commissioner of higher education or his designee upon request. In the event of cessation of operation, these records shall be transferred to the commissioner of higher education within ten days of cessation of operation. In the event of seizure or confiscation of records by those legally authorized, a copy of all records of students affected by the cessation of operation shall be sent to the commissioner of higher education.

(5) A school shall inform its students in writing of their rights under the provisions governing the Student Protection Fund. Application for refund shall be made on forms provided by the commissioner of higher education after determination of cessation of operation of the school.

(6) A student in applying for refund under the provisions of this Section shall specify any and all sources and amounts of tuition which were paid on the student's behalf. The commissioner of higher education shall direct the executive secretary of the Advisory Commission on Proprietary Schools to pay pro rata refunds to the student or appropriate individuals or organizations which paid tuition on behalf of the student.

(7) A student, as a condition of accepting the refund payment, must sign such forms as prescribed by the superintendent that subrogate to the state of Louisiana all rights of action, claims, and demands which the student may have against the school for tuition reimbursement to the extent of the refund the student receives from the state.

(8) If a school's cessation of operation renders eligible a student, governmental agency or other organization, or any person for a refund, reasonable effort must be made to acquire such a refund from such school, surety bond as required by R.S. 17:3141.5(D), or any other school resources, and any refund payments for tuition from any other source made to a student as a result of this cessation of operation shall be deducted from the obligation of the fund.

(9) A claim shall be made against the fund only if it arises out of the cessation of operation by an institution on or after September 3, 1989, and after claims are made against the surety bond or other school resources.

(10) In the event of the cessation of operation of any authorized school after July 1, 1999, the Board of Regents shall have the authority to authorize the seizure and sale at public auction of all unsecured assets of the school, with all proceeds to be deposited in the Proprietary School Student Protection Fund. Cessation of operation shall mean the cessation of all instructional and business operations directly related to the offering of education and training as authorized under the provisions of this Chapter, with no reasonable prospect of resuming operations.

E.(1)(a) Any student enrolled in a proprietary school licensed under the provisions of R.S. 17:3141.4 through 3141.17, who is unable to complete a course or unit of instruction at such school because of cessation of operation of the school and who has paid tuition for such course or unit of instruction, may make application to the commissioner of higher education for a refund of tuition from the Student Protection Fund established pursuant to R.S. 17:3141.16 to the extent that such fund exists or has reached the level necessary to pay outstanding approved claims.

(b) Upon such application, the commissioner of higher education shall determine whether the applicant is unable to complete a course or unit of instruction because of the cessation of operation of the school to which tuition has been paid. The commissioner of higher education may summon by subpoena any person, records, or documents pertinent to the making of a determination regarding cessation of operation.

(c) If the commissioner of higher education finds that the applicant is entitled to a refund of tuition because of the cessation of operation of the school, the commissioner of higher education shall determine the amount of an appropriate refund which shall be equal to or a portion of the tuition paid for the uncompleted course or unit of instruction. Thereafter, if the commissioner of higher education determines that the surety bond or other school financial resources are inadequate to repay the obligation, the commissioner of higher education shall direct the executive secretary of the Advisory Commission on Proprietary Schools to pay the refund to the applicant or persons, agencies, or organizations indicated by the applicant who has paid tuition on the student's behalf. If the student is a minor, payment shall be made to the student's parent, parents, or legal guardian.

(2) Each recipient of a tuition refund made in accordance with the provisions of this Section shall assign all rights to the state of any action against the school or its owner or owners for tuition amounts reimbursed pursuant to this Section. Upon such assignment, the Board of Regents may take appropriate action against the school or its owner or owners in order to reimburse the Student Protection Fund for any expenses or claims that are paid from the fund and to reimburse the state for the reasonable and necessary expenses in undertaking such action.

F. The Board of Regents shall adopt necessary rules and regulations based on recommendations from the commission providing for the cessation of payments into the Student Protection Fund by schools licensed under the provisions of this Chapter upon the fund balance reaching a minimum of eight hundred thousand dollars and for the resumption of payments into the fund whenever the fund balance is less than seven hundred fifty thousand dollars.

G.(1) Notwithstanding the provisions of Subsection A of this Section, there is hereby established a special account within the Proprietary School Students Protection Fund to be known as the Proprietary School Student Records and Administration Account, hereinafter referred to as the "Administration Account". Any balance in the Student Protection Fund on July 1, 2000, that exceeds eight hundred thousand dollars, as provided in Subsection F of this Section, shall be deposited into the Administration Account. All interest earned on the fund after July 1, 2000, shall be deposited in the Administration Account. All deposits made to the Student Protection Fund after July 1, 2000, shall be made in accordance with the provisions of Subsection B of this Section.

(2) Amounts from the Administration Account shall be pledged and dedicated solely and exclusively for costs associated with the Board of Regents functions as they relate to the administration of proprietary schools and for the creation of a digital student records management system.

Acts 1989, No. 798, §1; Acts 1991, No. 943, §§1, 2, eff. July 24, 1991; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 63, §1, eff. April 17, 2000.



RS 17:3141.17 - Administration

§3141.17. Administration

A. All funds collected from proprietary schools licensed under the provisions of this Chapter, except payments made to the Student Protection Fund, shall be used exclusively for implementing and otherwise administering the provisions of this Chapter. The Board of Regents shall make an annual accounting to the Advisory Commission on Proprietary Schools of all funds collected and all expenditures made under the provisions of this Chapter.

B. There shall be within the Board of Regents employee positions assigned to implement and otherwise administer the provisions of this Chapter. The duties and responsibilities of such employees shall be determined by the commissioner of higher education, subject to the approval of the Board of Regents, but shall include responsibility for all administrative, clerical, legal, and financial matters associated with the licensing, monitoring, and evaluation of proprietary schools governed by the provisions of this Chapter and with the operation of the Advisory Commission on Proprietary Schools.

Acts 1989, No. 798, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3141.18 - Investigation of complaints; hearings; administrative enforcement; judicial review

§3141.18. Investigation of complaints; hearings; administrative enforcement; judicial review

A. Based on information gathered from its investigation of complaints as provided for in R.S. 17:3141.3(D)(2)(b), the commission shall determine whether a violation has occurred. The commission shall send a notice of the violation to the school or to the solicitor specifying the standard violated, the remedy proposed, and the procedure by which an administrative hearing may be requested.

B. For purposes of an investigation or hearing, the commission may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any records which the commission deems relevant or material to the investigation or hearing.

C. In the event that a party fails or refuses to obey a subpoena or to comply with a request for information, the Board of Regents or the commission may make application to the Nineteenth Judicial District Court, which shall have jurisdiction to issue an order requiring the party involved to appear before the board, to produce evidence, or to give testimony touching on the matter under consideration. Any failure to obey such an order of the court may be punished by the court as a contempt thereof.

D. Following an opportunity for a hearing, the commission shall transmit its findings to the board. The board shall review the findings of the commission and shall render a written decision. The board shall consider the record of proceedings conducted before the board and may accept, reject, or modify the recommendations of the commission and may provide for corrective action including but not limited to restitution orders and fines, which fines shall not exceed five hundred dollars per violation.

E. Any party aggrieved by any decision or order of the commission or Board of Regents may seek judicial review in accordance with the provisions of the Administrative Procedure Act.

F. No cause of action shall exist against any student who in good faith makes a report, cooperates in the investigation by the commission, or participates in judicial proceedings, and each student shall have immunity from civil or criminal liability that might otherwise be incurred or imposed. This immunity from liability shall not extend to any person who makes a report known to be false or with reckless disregard for the truth of the report.

Acts 1991, No. 844, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2006, No. 223, §1, eff. June 2, 2006.



RS 17:3141.19 - Transition from the State Board of Elementary and Secondary Education to the Board of Regents

§3141.19. Transition from the State Board of Elementary and Secondary Education to the Board of Regents

Any obligations incurred by the State Board of Elementary and Secondary Education and the state Department of Education prior to July 1, 1999 in any respect regarding the Proprietary School Commission or any aspect of providing for the licensing and regulation of proprietary schools shall be preserved and discharged by the Board of Regents. The Board of Regents shall act as successor to the State Board of Elementary and Secondary Education and the state Department of Education in all respects insofar as such obligations exist. Further, all books, papers, records, money and other property owned, possessed, controlled, or used by the State Board of Elementary and Secondary Education and the state Department of Education in the exercise of their functions relating to proprietary schools are hereby transferred to the Board of Regents. All employees heretofore engaged in the exercise of the function of the State Board of Elementary and Secondary Education or the state Department of Education relating to proprietary schools shall, insofar as practicable, continue as employees of the Board of Regents, subject to Board of Regents approval, and shall retain all rights, privileges, and benefits enjoyed by each under the State Board of Elementary and Secondary Education and the state Department of Education.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3151 - ADMISSION REQUIREMENTS FOR

CHAPTER 25. ADMISSION REQUIREMENTS FOR

POSTSECONDARY EDUCATIONAL INSTITUTIONS

§3151. Draft registration, prerequisite to enrollment; exemptions

A.(1) Except as provided in Subsections B and C of this Section, no person who is required to register for the federal draft under the federal Military Selective Service Act shall be eligible to enroll in any postsecondary educational institution which receives any state or federal funds until such person has registered for such draft, as evidenced by a statement of compliance pursuant to rules and regulations promulgated by the management board of the respective postsecondary institution. Any such rules and regulations shall include a requirement that, in addition to a statement of compliance, such person shall also submit written proof of draft registration and a statement of selective service status as provided in this Subsection.

(2) "A statement of selective service status" shall mean a statement on an application for admission to any postsecondary educational institution as specified in this Subsection, signed by the applicant and sworn under penalty of perjury, that:

(a) The person is registered with the selective service system in accordance with the Military Selective Service Act; or

(b) The person is not required to register with the selective service system because the person is:

(i) Under eighteen years of age.

(ii) In the armed forces of the United States on active duty, other than in a reserve or national guard unit.

(iii) Excused from registration for any other reason provided by federal law and that reason is included in the statement.

B. A veteran of the armed forces of the United States may submit a copy of his discharge papers or his discharge certificate in lieu of the statement of compliance required by Subsection A of this Section.

C. A person who has not registered for the federal draft, as provided in Subsection A of this Section shall be eligible to enroll in a post-secondary school if both of the following occur:

(1) The requirement for the person to register has terminated or become inapplicable to the person.

(2) The person makes a showing satisfactory to the appropriate management board, pursuant to rules promulgated by the board, that the failure of the person to register was not a knowing and willful failure to register.

Acts 1985, No. 185, §1; Acts 1987, No. 214, §1; Acts 1999, No. 345, §1.



RS 17:3152 - To 3154 Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§3152. §§3152 to 3154 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981.



RS 17:3161 - Articulation and transfer of credit; secondary and postsecondary institutions

CHAPTER 25-A. ARTICULATION AND TRANSFER

§3161. Articulation and transfer of credit; secondary and postsecondary institutions

The postsecondary education management boards, the State Board of Elementary and Secondary Education, and city, parish, and other local public school boards shall jointly develop and implement articulation and transfer programs and agreements that facilitate and maximize the seamless transfer of credits between and among public secondary and postsecondary educational institutions and that make the most efficient use of faculty, equipment, and facilities. Regionally accredited independent colleges and universities that are members of the Louisiana Association of Independent Colleges and Universities are encouraged to participate with public educational institutions in developing programs and agreements to expedite the transfer of students and credits between secondary and postsecondary educational institutions.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2010, No. 861, §8.



RS 17:3162 - Statewide Articulation and Transfer Council; creation; purpose; membership; duties and responsibilities

§3162. Statewide Articulation and Transfer Council; creation; purpose; membership; duties and responsibilities

A. The commissioner of higher education, in consultation with the postsecondary education management boards and the State Board of Elementary and Secondary Education, shall establish a Statewide Articulation and Transfer Council, hereinafter referred to as the "council," that shall report to the commissioner of higher education. All council recommendations and decisions shall be submitted to the commissioner of higher education for presentation to the Board of Regents for approval.

B. The council shall consist of members representing each four-year college and university system, the community and technical college system, public elementary and secondary education, and nonpublic education, provided any eligible nonpublic postsecondary educational institution elects to participate. Council membership shall provide for equitable representation of all educational institutions and levels. The commissioner of higher education shall appoint a chair from among the membership.

C. The council shall, with appropriate faculty consultation:

(1) Coordinate, oversee, and monitor the seamless articulation and transfer of credit between and among secondary schools, technical colleges, community colleges, and four-year colleges and universities.

(2) Monitor the development of interinstitutional agreements between and among public schools, technical colleges, community colleges, and four-year colleges and universities to facilitate interaction, articulation, acceleration, and the efficient use of faculty, equipment, and facilities.

(3) Develop a statewide articulation and transfer agreement to govern the transfer of credits between and among educational institutions at all levels.

(4) Oversee the development of a statewide core curriculum for lower-division course work that will be fully accepted in its entirety and creditable to the baccalaureate degree by all four-year colleges and universities. Such curriculum shall be comprised of specified general education courses and common degree program prerequisites.

(5) Oversee the development, implementation, and maintenance of a statewide course numbering system.

(6) Establish committees or advisory groups composed of secondary and postsecondary faculty members to determine course comparability, to facilitate articulation in subject areas, and as otherwise deemed necessary to carry out the council's duties and responsibilities.

(7) Approve common degree program prerequisites across program areas and course and credit-by-exam equivalencies, and establish passing scores and course and credit equivalencies for exams administered pursuant to accelerated programs including, but not limited to, the Advanced Placement, International Baccalaureate, and College-Level Examination Program.

(8) Develop policies to align articulation and transfer policies established by educational institutions including, but not limited to, admissions criteria, student guidance and counseling, and grade forgiveness.

(9) Provide for end-of-course testing, if necessary and appropriate, for any course the council has approved as eligible for transfer to a postsecondary educational institution.

(10) Establish monitoring, compliance, and reporting systems based upon uniform data collection and reporting methods to facilitate and ensure statewide and institutional compliance with statewide articulation and transfer policies. Data collected shall include:

(a) The number of students enrolled in associate degree transfer programs.

(b) Each student's rate of progress through transfer programs.

(c) The number and percentage of students who complete associate degree transfer programs.

(d) The number of students earning associate degrees that transfer to four-year colleges and universities.

(e) The number of credits earned, degrees awarded, and time to completion of degree for students who have previously transferred associate degrees.

(11) Establish an appeals process to resolve disagreements between transferring students and receiving educational institutions regarding the transfer and acceptance of credits earned at another institution.

(12) Ensure that all articulation and transfer policies and practices approved by the council are compliant with the rules and regulations established by all appropriate institutional accrediting agencies as recognized by the United States Department of Education.

(13) Periodically, but at least annually, review articulation and transfer policies and make recommendations to the commissioner of higher education who shall then make recommendations to the legislature for needed revisions.

(14) Perform such other duties as may be provided by law or the commissioner of higher education.

D. The council, with appropriate consultation and collaboration with the Board of Supervisors of Community and Technical Colleges, shall oversee the development and implementation of a process to award and transfer college credit for the academic content embedded in career and technical education and industry-based certification courses as provided in R.S. 17:3165.1.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2013, No. 174, §1, eff. June 7, 2013.



RS 17:3163 - Statewide Articulation and Transfer Agreement

§3163. Statewide Articulation and Transfer Agreement

A. The Board of Regents and the State Board of Elementary and Secondary Education shall enter into a statewide articulation agreement that shall govern the articulation and transfer of credit between and among the state's public secondary and postsecondary educational institutions.

B. The statewide articulation agreement shall, at a minimum:

(1) Guarantee the transfer of general education courses and common degree program prerequisites.

(2) Guarantee that every graduate of a community college awarded an associate of arts or an associate of science degree approved by the council for transfer to a four-year postsecondary educational institution shall be deemed to have met all general education and other core curriculum requirements and must be granted admission to the upper division of any state public four-year college or university, in accordance with each institution's general transfer admission requirements, except to a limited access program or a program that has audition or other specialized admission requirements, as approved by the Board of Regents.

(3) Provide that graduates awarded an associate of arts or an associate of science degree approved by the council for transfer and who transfer to a four-year college or university shall not be required to take any additional general education courses to fulfill baccalaureate degree requirements.

(4) Provide that graduates awarded an associate of arts or an associate of science degree approved by the council for transfer shall receive priority for admission to a state four-year college or university over out-of-state students.

(5) Guarantee the statewide articulation of appropriate career and technical education programs and workforce development programs and transfer of course credits between secondary schools and technical and community colleges.

(6) Provide for acceptance by postsecondary educational institutions of credits earned in accelerated programs such as dual enrollment and the Advanced Placement, International Baccalaureate, and College-Level Examination programs.

(7) Guarantee the transfer of equivalent courses under the statewide course numbering system.

(8) Establish a common college transcript.

Acts 2009, No. 356, §1, eff. July 6, 2009.



RS 17:3164 - Common Course Numbering System

§3164. Common Course Numbering System

A.(1) In accordance with council policy, the Board of Regents shall develop, coordinate, and maintain a statewide course numbering system for postsecondary and dual enrollment education in all public secondary and postsecondary educational institutions as a means to facilitate program planning and the transfer of students and course credits between and among secondary and postsecondary educational institutions.

(2)(a) The development and ongoing maintenance of the statewide course numbering system, including determining course equivalencies, shall be accomplished with the assistance of appropriate committees that shall include faculty members representing public and participating nonpublic educational institutions.

(b) The development and implementation of the statewide common course numbering system shall be prioritized as follows:

(i) All courses contained in the general education core curriculum as established by the Board of Regents.

(ii) All courses required for completion of the associate of arts and associate of science transfer degrees.

(iii) All remaining lower division courses.

(iv) All remaining undergraduate courses.

B.(1)(a) The commissioner of higher education, in collaboration with the higher education management boards, shall appoint faculty committees representing all participating institutions to recommend the appropriate level for each course, including postsecondary career and technical education courses, included in the statewide course numbering system.

(b) A course designated as an upper-division level course shall be characterized by a need for advanced academic preparation and skills that a student is unlikely to achieve without significant prior coursework.

(c) A course that is designated as a lower-division level course may be offered by any duly accredited community college.

(2) The Board of Regents shall approve the course level designations for all courses included in the statewide numbering system.

(3) The statewide course numbering system shall include the courses at the approved levels.

C.(1) Courses that have the same academic content and are taught by faculty with comparable credentials shall be considered equivalent courses and shall be given the same course designation.

(2) Equivalent courses shall be guaranteed to transfer to any educational institution participating in the statewide course numbering system.

D.(1) The Board of Regents shall provide that credits to be accepted by a receiving institution are appropriately evaluated to ensure that the faculty possess credentials that are comparable to those required by the accrediting body of the receiving institution.

(2) The award of credit by receiving institutions may be limited to courses that are entered in the statewide course numbering system.

E. The course catalog and registration process for each postsecondary education institution shall include the courses at their designated levels and statewide course number.

F.(1) Every public and nonpublic educational institution that participates in the statewide course numbering system shall be fully accredited by the appropriate education accrediting body.

(2) Each educational institution that awards associate of arts or associate of science degrees approved by the council for transfer to a four-year postsecondary educational institution and each four-year postsecondary educational institution that admits graduates of such associate degree programs shall be appropriately accredited by the Southern Association of Colleges and Schools - Commission on Colleges.

G. Regionally accredited independent colleges and universities that are members of the Louisiana Association of Independent Colleges and Universities are encouraged to participate in the statewide course numbering system.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2012, No. 623, §1, eff. June 7, 2012.



RS 17:3165 - Common core curriculum; general education courses; common prerequisites; other degree requirements

§3165. Common core curriculum; general education courses; common prerequisites; other degree requirements

A. The Board of Regents, in collaboration with the postsecondary education management boards and institutions, shall:

(1) Identify the degree programs offered by public colleges and universities and the postsecondary career and technical education programs offered by community colleges, technical colleges, and city, parish, and other local public school boards.

(2) Identify those courses that meet general education requirements within each major area of study, which shall be identified by their statewide course number. All public postsecondary educational institutions shall accept such general education courses.

(3) Identify all courses offered by colleges and universities and accepted for credit toward a degree and appropriately identify them in the statewide numbering system as either general education or required as a prerequisite for a degree.

(4)(a) Identify common degree program prerequisite courses and course substitutions for degree programs across all postsecondary education institutions. Common degree program prerequisites shall be offered and accepted by all postsecondary institutions, except in cases approved by the Board of Regents.

(b) Develop a centralized database containing the list of courses and course substitutions that meet the prerequisite requirements for each postsecondary certificate, industry-based certification, and associate and baccalaureate degree program.

B. The postsecondary education management boards shall identify their core curricula. The public technical colleges, community colleges, and four-year colleges and universities shall work with the State Board of Elementary and Secondary Education and public schools and school districts to assure that high school curricula coordinate with the core curricula and to prepare students for postsecondary study.

C. The core curricula for associate in arts and associate in science degree programs approved by the council for transfer to four-year postsecondary educational institutions shall be approved and adopted by the Board of Regents.

D.(1) The Board of Regents shall monitor and regulate the number of credits required to complete each baccalaureate degree program and shall establish a standard number of credits required to complete associate degree programs approved by the council for transfer to a four-year postsecondary educational institution.

(2) A baccalaureate degree program shall not require more than one hundred twenty semester hours of college credit for degree completion without approval from the board, except for degree programs which require additional credit hours to meet certification or accreditation requirements.

(3) An associate in arts and an associate in science degree shall require no more than sixty semester hours of college credit, including thirty-nine hours of general education coursework and twenty-one hours of coursework that constitute prerequisites for a baccalaureate degree.

E. The commissioner of higher education shall appoint faculty committees representing community and technical colleges and public high school faculties to recommend criteria, including a standard program length, for each postsecondary career certificate program, diploma, and degree offered by a technical college or a community college.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2010, No. 861, §8; Acts 2012, No. 622, §1.



RS 17:3165.1 - Academic transfer modules; career and technical education and industry-based certification courses

§3165.1. Academic transfer modules; career and technical education and industry-based certification courses

A. To provide a career pathway between career and technical education and industry-based certification programs and academic degree programs offered by public community colleges, the Board of Supervisors of Community and Technical Colleges shall establish a process to recognize the academic content embedded in career and technical education and industry-based certification courses, award college-level credit for such content, and guarantee the transfer of such credit to any public state community college.

B. The board shall:

(1) Develop "academic transfer modules" to recognize the academic content embedded in career and technical education and industry-based certification courses which can be applied to award a student with partial or full credit in an equivalent academic course offered by any public state community college.

(a) The content of each academic transfer module may be contained in a single course or a sequence of courses.

(b) Each academic transfer module shall be equal to at least one college credit hour and modules can be combined to become the academic equivalent of a complete academic college course.

(2) Align the content contained in each academic transfer module with the content standards and learning competencies established for the equivalent academic college course to which the module will be applied.

(3) Develop testing, as necessary, to validate the content of each academic transfer module to ensure its academic equivalency to the college course to which the module will be applied.

(4) Develop a process whereby academic transfer modules may be banked until such time as the student enrolls in an academic degree program offered by a public state community college and such modules can be transferred for academic college credit.

(5) Ensure that career and technical education and industry-based certification course instructors are trained and meet the standards required for such courses and course work to be eligible for transfer for college credit.

(6) Collaborate and coordinate with the State Board of Elementary and Secondary Education to ensure that students enrolled in postsecondary career and technical education and industry-based certification courses offered through local public school systems and secondary schools shall also be eligible to earn academic transfer modules pursuant to the provisions of this Section.

(7) Submit the individual academic transfer modules and the process developed to transfer the postsecondary credit earned through such modules to the receiving community college to the Statewide Articulation and Transfer Council for consideration and recommendations. With the approval of the council, the board shall submit the proposed transfer process to the Board of Regents for approval prior to implementation.

C. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the Senate Committee on Education and the House Committee on Education, not later than September thirtieth of each year, regarding the status of the implementation of the academic transfer module process as provided by this Section.

Acts 2013, No. 174, §1, eff. June 7, 2013.



RS 17:3166 - Student guidance and counseling

§3166. Student guidance and counseling

A. The Board of Regents shall develop and maintain a comprehensive, web-based system to provide information to students, advisers, and faculty regarding statewide articulation and transfer policies and requirements. This system shall include information relative to:

(1) The Statewide Articulation and Transfer Council.

(2) The statewide articulation agreement.

(3) The statewide course numbering system.

(4) Articulation policies and rules.

(5) General education courses and common degree program prerequisites.

(6) Course and degree requirements for all fields of study.

(7) Planning and advising resources.

B. Each educational institution shall designate an existing staff or faculty member to serve as a transfer counselor to advise students and administer articulation and transfer functions and operations.

Acts 2009, No. 356, §1, eff. July 6, 2009.



RS 17:3167 - Implementation and funding

§3167. Implementation and funding

A. The Board of Regents shall appoint the members of the Statewide Articulation and Transfer Council not later than August 1, 2009.

B. The Statewide Articulation and Transfer Council shall hold an organizational meeting not later than September 1, 2009.

C. The statewide articulation agreement shall be developed and adopted not later than March 1, 2010.

D. All public postsecondary educational institutions shall be prepared to and shall implement the full articulation and transfer of associate of arts and associate of science degrees approved by the council for transfer to a four-year postsecondary educational institution by the beginning of the 2010-2011 academic year.

E.(1) Common course numbers and content for the courses contained in the Board of Regents' general education core curriculum shall be established during the 2012-2013 academic year.

(2) Common course numbers and content for the courses required for completion of the associate of arts and associate of science transfer degrees shall be established during the 2013-2014 academic year.

(3) Common course numbers and content for all remaining lower division courses shall be established during the 2014-2015 academic year.

(4) Common course numbers and content for all remaining undergraduate courses shall be established by the end of the 2015-2016 academic year.

F. The Board of Regents shall ensure that sufficient funding is made available to implement the provisions of this Chapter and may utilize state appropriations, federal funds, funds made available through other sources, or funds realized through realignment of other programs administered by the board.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2012, No. 623, §1, eff. June 7, 2012.



RS 17:3167.1 - Secondary and postsecondary education boards; consultation and collaboration

§3167.1. Secondary and postsecondary education boards; consultation and collaboration

A. The Board of Regents, the State Board of Elementary and Secondary Education, and the public postsecondary education management boards shall establish a process by which the commissioner of higher education, or his designee, and the state superintendent of education, or his designee, and representatives of each respective board shall meet at least once quarterly, upon the call of the commissioner of higher education, to discuss and make recommendations to the Statewide Articulation and Transfer Council and the Board of Regents on matters including but not limited to the following:

(1) The appropriate role and responsibilities of each board in implementing the statewide articulation and transfer policies and agreements required by this Chapter.

(2) The status of current and proposed policies, activities, and initiatives designed to promote and facilitate the seamless transfer of academic credits across their respective institutions and systems.

(3) Methods to enhance and maximize student knowledge and utilization of articulation and transfer policies and programs to ensure that every student is provided the most direct and time-efficient pathway to earning a postsecondary degree or credential.

(4) Methods to overcome all obstacles and barriers preventing the efficient and effective development and implementation of successful articulation and transfer policies and practices, including any regulatory and statutory changes deemed necessary.

B. The commissioner of higher education shall include a summary of the proceedings of all meetings conducted pursuant to this Section, including any recommendations for policy or statutory changes, in the Board of Regents' annual report on the status of articulation and transfer activities required by R.S. 17:3168.

Acts 2014, No. 480, §1, eff. June 5, 2014.



RS 17:3168 - Reporting

*3168. Reporting

The Board of Regents shall submit a written report to the Senate and House committees on education, not later than September thirtieth of each year, on the status of statewide articulation and transfer of credit across all educational institutions in Louisiana as provided in this Chapter. Such report shall, at a minimum, include the following:

(1) The number and percentage of students who complete an associate transfer degree program.

(2) The number and percentage of students who earn an associate transfer degree and subsequently transfer to a four-year college or university.

(3) The number and percentage of transfer students who complete a baccalaureate degree, to be reported in aggregate and by the individual postsecondary institution awarding such degree.

(4) A comparison of the academic performance of transfer students and native students including the number of credits earned, degrees awarded, and time to completion of degree. Such information shall be reported in aggregate and by each institution of postsecondary education.

(5) The status of the implementation of the academic transfer module process developed pursuant to R.S. 17:3165.1.

Acts 2009, No. 356, §1, eff. July 6, 2009; Acts 2012, No. 623, §1, eff. June 7, 2012; Acts 2013, No. 174, §1, eff. June 7, 2013.



RS 17:3169 - Rules

§3169. Rules

The Board of Regents shall adopt such rules and regulations as are deemed necessary to implement the provisions of this Chapter in accordance with the Administrative Procedure Act.

Acts 2009, No. 356, §1, eff. July 6, 2009.



RS 17:3201 - Application of Chapter

CHAPTER 26. COLLEGES AND UNIVERSITIES

PART I. APPLICATION OF CHAPTER AND DEFINITIONS

§3201. Application of Chapter

A. Except as otherwise specifically provided in this Chapter, the provisions of this Chapter shall apply in the same manner and to the same extent to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Community and Technical Colleges, and any other board vested with the supervision and management of institutions of postsecondary education hereafter created.

B.(1) Except as otherwise provided by law for employees of public institutions predominantly or exclusively providing vocational-technical educational programs, the provisions of this Chapter shall apply in the same manner and to the same extent to the institutions and the employees thereof that are under the management of the Board of Supervisors of Community and Technical Colleges as such provisions apply to those institutions and the employees thereof under the management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors for the University of Louisiana System.

(2) A student, faculty member, or other employee of an institution of higher education transferred from another management board to the Board of Supervisors of Community and Technical Colleges shall retain all previously earned benefits provided by law, rule, or regulation and shall continue to earn such benefits as provided by law, rule, or regulation prior to the transfer and, if otherwise qualified, shall be eligible for any additional benefits as may be provided for such student, faculty member, or other employee by law, rule, or regulation.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:3202 - Definitions

§3202. Definitions

Unless the context otherwise clearly indicates, the following words shall have the meaning hereinafter ascribed to each:

(1) "Board" or "boards" means the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges, or any of these boards.

(2) "Community college" means any postsecondary institution which offers an associate academic degree as well as vocational-technical and other educational programs, but which is not approved to offer a baccalaureate degree.

(3) "Postsecondary education system" or "system" means and refers to the programs and institutions under the jurisdiction of the respective management boards for postsecondary education created by or under authority of the Constitution of Louisiana.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:3205 - Qualifications of members of boards

PART II. MANAGEMENT BOARDS

§3205. Qualifications of members of boards

No member of the faculty and no officer or employee of a university or college shall be eligible hereafter for appointment to any board which has authority for his/her appointment. However, this provision shall not prohibit the appointment of any person serving in an emeritus capacity to a board other than the board under which he served.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3206 - Compensation of board members

§3206. Compensation of board members

Each member of the board shall be paid a per diem of fifty dollars for each day of actual attendance at meetings of the board or of a committee appointed by the board on which the member serves, or while on business for the board assigned by it, plus travel and other expenses incurred in the performance of official duties. Reimbursement of travel and expenses shall be in conformity with regulations governing such expenses of state officials.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3207 - Executive committee of boards; powers and duties

§3207. Executive committee of boards; powers and duties

A. For the prompt and efficient transaction of business each board may create from its membership an executive committee, which shall consist of the chairman and vice-chairman of the board and such additional number of members as the board shall determine. The members shall record the proceedings of each meeting of the executive committee.

B. A majority of the members of the executive committee shall constitute a quorum for the transaction of business; however, whenever the board has delegated to the executive committee full power to act with respect to a matter, affirmative action by a majority of the entire membership of the executive committee shall be required.

The executive committee shall meet monthly except in those months in which the board holds meetings.

C. The executive committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board. It also shall take such action as is necessary when an emergency requiring immediate action arises during an interim between board meetings. All acts of the executive committee shall be submitted to the board for ratification or rejection at its next meeting, except in matters where the board has delegated to the executive committee full power to act.

D. Each board may create and through its by-laws regulate the appointment, meetings, duties and functions of any additional standing or special committees which it deems necessary or expedient.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3215 - Louisiana State University system

PART III. UNIVERSITY SYSTEMS

§3215. Louisiana State University system

The Louisiana State University system is composed of the institutions under the supervision and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as follows:

(1) Louisiana State University and Agricultural and Mechanical College, located at Baton Rouge and designated as the premier flagship university for the state.

(2) Repealed by Acts 2011, No. 419, §2, eff. July 12, 2011.

(3) Louisiana State University at Alexandria, located at Chambers.

(4) Louisiana State University at Eunice.

(5) Louisiana State University at Shreveport.

(6) Louisiana State University Health Sciences Center at New Orleans, which shall include medical and related health schools and programs located in New Orleans including those state's medical centers transferred to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College as provided in Subpart C-2 of Part II of Chapter 4 of this Title, subject to provisions of R.S. 17:1519 et seq.

(7) Louisiana State University Health Sciences Center at Shreveport, which shall include the medical school and related schools at Shreveport, Louisiana State University Hospital at Shreveport, E. A. Conway Medical Center at Monroe, and Huey P. Long Medical Center in Pineville.

(8) The Center for Agricultural Sciences and Rural Development which administers the agricultural extension and research programs of the board throughout the state. The center shall also be responsible for conducting river water research.

(9) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1976, No. 385, §1, eff. Oct. 1, 1976; Acts 1991, No. 987, §1; Acts 1995, No. 45, §1, eff. June 8, 1995; Acts 1995, No. 634, §1, eff. June 20, 1995; Acts 1997, No. 3, §1, eff. July 1, 1997; Acts 1999, No. 802, §1, eff. July 2, 1999; Acts 2003, No. 872, §1, eff. July 1, 2003; Acts 2005, No. 145, §1, eff. July 1, 2005; Acts 2007, No. 220, §1, eff. July 2, 2007; Acts 2011, No. 419, §2, eff. July 12, 2011.

NOTE: Acts 1995, No. 634, §3 provides that Act 634 shall prevail over any conflicting Act of the same session.

NOTE: See Acts 2003, No. 872, §3, relative to provisions of Acts 2003, No. 906, superceding Act 872.



RS 17:3216 - Southern University system

§3216. Southern University system

The Southern University system is composed of the institutions under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College as follows:

(1) Southern University and Agricultural and Mechanical College at Baton Rouge.

(2) Southern University at Shreveport.

(3) Southern University at New Orleans.

(4), (5) Repealed by Acts 1978, No. 683, §4.

(6) The agricultural extension and research programs administered by the board.

(7) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors of Southern University and Agricultural and Mechanical College.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3217 - University of Louisiana System

§3217. University of Louisiana System

The University of Louisiana System is composed of the institutions under the supervision and management of the Board of Supervisors for the University of Louisiana System as follows:

(1) Grambling State University at Grambling.

(2) Louisiana Tech University at Ruston.

(3) McNeese State University at Lake Charles.

(4) Nicholls State University at Thibodaux.

(5) Northwestern State University of Louisiana at Natchitoches.

(6) Southeastern Louisiana University at Hammond.

(7) The University of Louisiana at Lafayette.

(8) The University of Louisiana at Monroe.

(9) The University of New Orleans.

(10) Any other college, university, school, institution or program now or hereafter under the supervision and management of the Board of Supervisors for the University of Louisiana System.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1980, No. 250, §1; Acts 1992, No. 341, §1, eff. July 1, 1992; Acts 1995, No. 45, §1, eff. June 8, 1995; Acts 1995, No. 634, §1, eff. June 20, 1995; Acts 1997, No. 33, §1, eff. May 29, 1997; Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2011, No. 419, §1, eff. July 12, 2011.



RS 17:3217.1 - Louisiana Community and Technical College System

§3217.1. Louisiana Community and Technical College system

A. The Louisiana Community and Technical College System is composed of the institutions under the supervision and management of the Board of Supervisors of Community and Technical Colleges as follows:

(1) Baton Rouge Community College.

(2) Bossier Parish Community College in Bossier Parish.

(3) Central Louisiana Technical Community College.

(4) Delgado Community College.

(5) Elaine P. Nunez Community College.

(6) L.E. Fletcher Technical Community College.

(7) Louisiana Delta Community College.

(8) Northshore Technical Community College.

(9) River Parishes Community College.

(10) South Louisiana Community College.

(11) Sowela Technical Community College.

(12) All public postsecondary technical colleges which provide vocational-technical education.

(13) Any other community college, technical college, or other institution or program now or hereafter under the supervision and management of the Board of Supervisors of Community and Technical Colleges.

B. The transfer of any institution of higher education to the Louisiana Community and Technical College System effected by this Section on July 1, 1999, shall not change the mission of or adversely affect the accreditation of such institution.

C.(1) In recognition of the critical importance and value of vocational and technical education in the implementation of initiatives, including college and career readiness, workforce development, adult learning, and workforce competitiveness, that are necessary to the fulfillment of the constitutional goal of providing learning environments, at all stages of human development, that are designed to promote excellence in order that every individual may develop to his full potential, to comply with the provisions of Article VIII, Section 7.1(A) of the Constitution of Louisiana, and in recognition of the critical importance and high value the services emanating from such initiatives have for the citizens of this state, this Subsection provides for and requires the thoughtful, but timely, reorganization of vocational and technical education services within the Louisiana Community and Technical College System.

(2)(a) Not later than August 16, 2005, the commissioner of higher education shall appoint or assign a person with the appropriate expertise and background to research, prepare, and propose a plan for the organization of the technical division in compliance with this Subsection for presentation to the board in time for the thoughtful consideration of its members and action by the board as required in Paragraph (3) of this Subsection.

(b) In preparing such plan, the person shall consider and account for the population patterns across the state, the enrollment patterns in the various institutions of postsecondary education in the state, the evidence of commuting patterns in each area of the state, the level of accreditation of the various community colleges and other institutions that are part of the Community and Technical College System, and the programs in place at the various institutions.

(c) In researching the plan, the person shall consult with representatives of the students to be served, the faculty of the institutions involved, the businesses and industries in each region, and the members of the legislature in each region.

(d)(i) The plan shall include a proposal to reconfigure the state level technical resources to become the technical division of the Louisiana Community and Technical College System.

(ii) The function of the state level unit shall include:

(aa) Statewide leadership and coordination of rapid-response workforce development.

(bb) Statewide leadership on adult learning with an emphasis on developing the community and technical college capacity as providers of adult literacy and adult education services.

(cc) Professional development and other support services to the institutions providing for technical education and workforce development.

(dd) Curriculum development.

(ee) Advocacy for the technical education mission with the Board of Supervisors of the Louisiana Community and Technical College System.

(3)(a)(i) Not later than February 15, 2006, the Board of Supervisors of the Community and Technical Colleges System shall take action on the proposed plan for technical division as provided in this Section.

(ii) Not later than March 15, 2006, the technical division and the requirements of this Subsection shall be operational.

(b) The technical division shall define regions based on evidence of commuting patterns and regional labor markets.

(c) The administrative and operational leadership structure for each region shall be established according to the variation of the institutions and components that are part of or planned for the region in compliance with the plan approved and made operational by the board of supervisors.

(d) Such structure shall include providing for regional coordinating authority that will bring about the greatest efficiency in administering technical services within the region which shall include the preparation and submission to the Board of Supervisors of the Louisiana Community and Technical College System for its approval an annual proposed operational and capital outlay budget for each institution, based on a budget submitted by the head of each such institution in the region, and a proposed budget for the operation of his office.

D.(1) Beginning July 1, 2010, and thereafter, the board of supervisors shall:

(a) Adopt such rules and regulations as are necessary to establish, operate, and maintain a statewide program of adult education to eliminate adult illiteracy and to provide opportunities for adults to pursue a course or courses of study which upon completion will entitle them to be issued a Louisiana high school equivalency diploma.

(b) Fully fund the cost of a statewide adult education program and shall allocate such funds appropriated therefor based on an adopted formula.

(2) Each program of adult education shall meet eligibility criteria established and adopted by the board and be subject to the overall administration and supervision provided by this Subsection. Quality indicators and performance-based criteria, as established and adopted by the board, shall be used to allocate funds on an annual basis.

Acts 1997, No. 917, §1, eff. July 10, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2005, No. 506, §1; Acts 2010, No. 132, §1, eff. July 1, 2010; Acts 2010, No. 732, §1, eff. July 1, 2010; Acts 2011, No. 163, §1; Acts 2011, No. 209, §1, eff. June 27, 2011; Acts 2012, No. 760, §1, eff. June 12, 2012.



RS 17:3217.2 - Orleans Regional Technical Institute, merger with Delgado Community College

§3217.2. Orleans Regional Technical Institute, merger with Delgado Community College

A.(1) Effective July 1, 1997, the Orleans Regional Technical Institute is hereby merged with Delgado Community College in the University of Louisiana system and on this date the funds, property, obligations, programs, and functions of the Orleans Regional Technical Institute are transferred from the State Board of Elementary and Secondary Education to and hereby are vested in the Board of Trustees for State Colleges and Universities.

(2) Effective July 1, 1999, Delgado Community College as provided for in Paragraph (1) of this Subsection is transferred to the Louisiana Community and Technical College System under the management of the Board of Supervisors of Community and Technical Colleges.

B.(1) Any student enrolled in a program of study at the Orleans Regional Technical Institute at the time of the merger with Delgado Community College shall be permitted to complete such program of study at no greater cost or conditions than those applicable to the student prior to the merger.

(2) Any person employed at the Orleans Regional Technical Institute on the date of merger with Delgado Community College shall have the right to be retained in his position pursuant to the same policies and conditions applicable to such person prior to the merger. The Board of Trustees for State Colleges and Universities shall conduct a careful and deliberate review of the programs and employees at the former technical institute and provide for an employee transition that is consistent with the mission of Delgado Community College and that provides opportunities for an employee to have a role at the community college at least equivalent to his position prior to the merger. Such opportunities shall include but not be limited to providing such additional training or professional development, or both, at no cost to the employee as is necessary to prepare the employee to undertake his role at the community college subsequent to the transfer. After July 1, 1999, the Board of Supervisors of Community and Technical Colleges shall continue the policies established by the Board of Trustees for State Colleges and Universities as provided in this Paragraph.

(3) A student, faculty member, or other employee of the technical institute on the date of the merger with Delgado Community College shall be entitled to and eligible for all benefits provided by law, rule, or regulation for students, faculty, and employees, respectively, of other public two-year institutions of higher education in the University of Louisiana system and, after July 1, 1999, the Louisiana Community and Technical College System.

(4) The Division of Occupational Studies at Delgado Community College shall be headed by a dean. The dean of the division initially shall be the individual serving as the director of the Orleans Regional Technical Institute on the date of merger with Delgado Community College. All occupational programs at Delgado Community College shall be under the Division of Occupational Studies. The dean of occupational studies, under the supervision of the Board of Supervisors of Community and Technical Colleges, shall have the authority to maintain the same vocational technical curriculum as all other technical colleges in the state.

C. Prior to July 1, 1997, the Board of Trustees for State Colleges and Universities shall conduct an independent audit of the Orleans Regional Technical Institute to establish the assets, liabilities, and fund balances of the institute.

D. Notwithstanding any provision of law to the contrary, Delgado Community College shall give preference in the operation of vending stands, vending machines, and other concessions operated on the premises of the former technical institute to blind persons pursuant to programs for such persons administered by the Louisiana Workforce Commission. Additionally, no other vending stands, vending machines, or other concessions shall be operated on the same premises as the vending stands, vending machines, and other concessions given preference by this Subsection. No blind person shall be required to pay any fee, service charge, or other cost to operate any vending stand, vending machine, or other concession on the premises of the former technical institute and no blind person operating such a vending stand, vending machine, or other concession on such premises shall be adversely impacted in any way in the operation of such stand, machine, or concession without reasonable or just cause.

E. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the House Committee on Education and the Senate Committee on Education by not later than December 31, 1998, on the effects of the transfer of the Orleans Regional Technical Institute. The report shall compare the program with the program prior to the transfer with particular emphasis on access by students to occupational training programs compared to such access prior to transfer, including statistics relative to student applications, admissions, and admission refusals.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 1999, No. 624, §1, eff. July 1, 1999; Acts 2014, No. 811, §8, eff. June 23, 2014.



RS 17:3217.3 - Louisiana Technical College; merger of certain campuses with Louisiana Delta Community College

§3217.3. Louisiana Technical College; merger of certain campuses with Louisiana Delta Community College

A. Effective July 1, 2012, or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College are hereby merged with Louisiana Delta Community College, and on the effective date of the merger all funds, obligations, property, programs, facilities, and functions related to such technical college campuses are hereby transferred to Louisiana Delta Community College.

B. All performance agreements between the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College and Louisiana Delta Community College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to the effective date of this Section shall remain in effect until such time as the performance agreement between Louisiana Delta Community College and the Board of Regents is modified to reflect the expanded mission of that institution and such modified performance agreement is certified by the Board of Supervisors of Community and Technical Colleges.

C.(1) Louisiana Delta Community College shall provide educational programs and services through the locations and facilities that served as the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College prior to the effective date of this Section, and through any other postsecondary campus or institution which may become a part of Louisiana Delta Community College or its primary service delivery area.

(2) Any student enrolled in a program or course of study at the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, or Tallulah campuses of the Louisiana Technical College shall be permitted to complete such program or course of study at no greater cost or conditions than those applicable to the student prior to the merger of such campuses with Louisiana Delta Community College, provided all applicable aid and scholarships are first applied to the student's cost of attendance and the student completes his program or course of study within two years of such merger.

D. The Board of Supervisors of Community and Technical Colleges shall review the programs and employees of the Bastrop, Delta-Ouachita, North Central, Northeast Louisiana, Ruston, and Tallulah campuses of the Louisiana Technical College and Louisiana Delta Community College and provide for an employee transition at all affected institutions and campuses consistent with effective and efficient delivery of educational services and the expanded mission of Louisiana Delta Community College.

Acts 2012, No. 681, §1, eff. June 7, 2012.



RS 17:3217.4 - Louisiana Technical College; merger of certain campuses with South Louisiana Community College

§3217.4. Louisiana Technical College; merger of certain campuses with South Louisiana Community College

A. Effective July 1, 2012 or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College are hereby merged with South Louisiana Community College, and, on the effective date of the merger, all funds, obligations, property, programs, facilities, and functions related to such technical college campuses are hereby transferred to South Louisiana Community College.

B. All performance agreements between the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College and South Louisiana Community College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to the effective date of this Section shall remain in effect until such time as the performance agreement between South Louisiana Community College and the Board of Regents is modified to reflect the expanded mission of that institution and such modified performance agreement is certified by the Board of Supervisors of Community and Technical Colleges.

C.(1) South Louisiana Community College shall provide educational programs and services through the locations and facilities that served as the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College prior to the effective date of this Section, and through any other postsecondary campus or institution which may become a part of South Louisiana Community College or its primary service delivery area.

(2) Any student enrolled in a program or course of study at the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, or Teche Area campuses of the Louisiana Technical College shall be permitted to complete such program or course of study at no greater cost or conditions than those applicable to the student prior to the merger of such campuses with South Louisiana Community College, provided all applicable aid and scholarships are first applied to the student's cost of attendance and the student completes his program or course of study within two years of such merger.

D. The Board of Supervisors of Community and Technical Colleges shall review the programs and employees of the Acadian, Charles B. Coreil, Evangeline, Gulf Area, Lafayette, T. H. Harris, and Teche Area campuses of the Louisiana Technical College and South Louisiana Community College and provide for an employee transition at all affected institutions and campuses consistent with effective and efficient delivery of educational services and the expanded mission of South Louisiana Community College.

Acts 2012, No. 767, §1, eff. June 12, 2012.



RS 17:3217.5 - Louisiana Technical College; merger of certain campuses with Baton Rouge Community College

§3217.5. Louisiana Technical College; merger of certain campuses with Baton Rouge Community College

A. Effective July 1, 2013, or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College are hereby merged with Baton Rouge Community College, and, on the effective date of the merger, all funds, obligations, property, programs, facilities, and functions related to such technical college campuses are hereby transferred to Baton Rouge Community College.

B. All performance agreements between the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College and Baton Rouge Community College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to the effective date of this Section shall remain in effect until such time as the performance agreement between Baton Rouge Community College and the Board of Regents is modified to reflect the expanded mission of that institution and such modified performance agreement is certified by the Board of Supervisors of Community and Technical Colleges.

C.(1) Baton Rouge Community College shall provide educational and skills and technical programs and services through the locations and facilities that served as the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College prior to the effective date of this Section, and through any other postsecondary campus or institution which may become a part of Baton Rouge Community College or its primary service delivery area.

(2) Any student enrolled in a program or course of study at the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College shall be permitted to complete such program or course of study at no greater cost or conditions, including the manner in which applicable aid and scholarships are administered, than those applicable to the student prior to the merger of such campuses with Baton Rouge Community College, provided the student completes his program or course of study within two years of such merger.

D. The Board of Supervisors of Community and Technical Colleges shall review the programs and employees of the Baton Rouge, Folkes, Jumonville Memorial, and Westside campuses of the Louisiana Technical College and Baton Rouge Community College and provide for an employee transition at all affected institutions and campuses consistent with effective and efficient delivery of educational services and the expanded mission of Baton Rouge Community College.

Acts 2013, No. 171, §1, eff. June 7, 2013.



RS 17:3218 - Authority of system boards

§3218. Authority of system boards

The corporate authority, internal and otherwise, vested in the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors for the University of Louisiana System to supervise and manage the systems under the jurisdiction of each, extends to all the colleges and universities, branches, centers of learning, or extensions of such systems now existing or hereafter established.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3219 - Domicile of boards

§3219. Domicile of boards

A. The domicile of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges shall be in East Baton Rouge Parish, and the location shall not be changed except by statute.

B. Each board shall designate the physical location of its domicile and appoint an agent for service of process and shall file all such information with the secretary of state.

Amended by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 934, §1.



RS 17:3220 - Purposes

§3220. Purposes

The college, technical, community colleges, and university systems are established and maintained to serve the educational needs of the people of the state.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3221 - Designation of universities as land grant colleges of state

§3221. Designation of universities as land grant colleges of state

Louisiana State University and Agricultural and Mechanical College and Southern University and Agricultural and Mechanical College are hereby designated as the land grant colleges of the state of Louisiana, and as such shall continue legally authorized to accept the benefits of the various acts of Congress, and amendments thereto, making appropriation for education in agriculture and the mechanic arts, military science and tactics, agricultural extension and experimentation, and all other grants to land grant colleges made by the various acts of Congress.

Added by Acts 1975, No. 313, §2, eff. July 17, 1971.



RS 17:3222 - Community college; East Baton Rouge Parish; management and operation

§3222. Community college; East Baton Rouge Parish; management and operation

A. There is hereby established a two-year institution of higher education which shall be located in East Baton Rouge Parish and shall be known as the Baton Rouge Community College.

B.(1) The community college established in Subsection A of this Section shall be under the control, supervision, and management of the Board of Supervisors of Community and Technical Colleges. The community college shall have such operating authority and limitations as is determined by the board.

(2) The provisions of this Section are intended to undertake compliance with the pertinent portions of the settlement agreement entered into by the parties on November 14, 1994, to United States of America v. State of Louisiana, et al., Civil Action No. 80-3300, United States District Court for the Eastern District.

Acts 1995, No. 921, §1, eff. June 28, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: Acts 1995, No. 921 included the following language retained by the Law Institute only as a note: "The provisions of this Section are intended to undertake compliance with the pertinent portions of the settlement agreement entered into by the parties on November 14, 1994 to United States of America v. State of Louisiana, et al., Civil Action No. 80-3300, United States District Court for the Eastern District".



RS 17:3223 - South Louisiana Community College; creation, management, and operation

§3223. South Louisiana Community College; creation, management, and operation

A. Pursuant to the duty and responsibility placed with the legislature by Article VIII, Section 1 of the Constitution of Louisiana to establish and maintain a public educational system and the authority granted the legislature by Article VIII, Section 5(D)(3) to create a new institution by law enacted by two-thirds of the elected members of each house, the South Louisiana Community College in Lafayette Parish is hereby created and established as a comprehensive, multi-campus, public two-year institution of higher education. The institution and its programs shall be managed and supervised by the Board of Supervisors of Community and Technical Colleges, subject to the appropriate approval of and oversight by the Board of Regents.

B. The Board of Regents and the Board of Supervisors of Community and Technical Colleges shall adopt necessary rules and regulations to implement the provisions of this Section. Such rules and regulations shall include but not be limited to the following guidelines, procedures, and requirements:

(1) The institution and its programs shall be developed to be operational and ready to begin providing instructional services to students no later than the start of the 1999-2000 academic year.

(2) The primary service delivery area of the community college shall be comprised of the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary, and Vermilion. Campuses or sites may be established in each of these parishes using public technical college facilities whenever possible. The institution shall be domiciled in Lafayette Parish. T. H. Harris Technical College in Opelousas shall serve as the site for the college campus in St. Landry Parish. If space is available, the technical college in each parish shall be the primary site for the vocational component of the community college. If space is available, the academic component may be offered at the technical college site in each parish. Where the primary service delivery area overlaps with the service area developed by the Board of Regents for Louisiana State University at Eunice, the Board of Supervisors of Community and Technical Colleges shall work in close cooperation with the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, officials at Louisiana State University at Eunice, and the Board of Regents to minimize unnecessary duplication of programs and services.

(3) The institution and its programs shall be developed to assure the delivery of coordinated and articulated educational services in each parish comprising the primary service delivery area.

(4) The institution and its programs shall be developed in a manner that maximizes the use of existing state and local resources and facilities in each parish comprising the college's primary service delivery area. This may include entering into cooperative service agreements, or contracts, or both, with other public education institutions and facilities in each parish comprising the institution's primary service delivery area, including public secondary schools, technical colleges, and higher education institutions, to provide for credentialed faculty and instructional services from qualified persons, the use of classroom and laboratory facilities, and library resources. The institution shall be established with adequate facilities, resources, services, and programs to meet accreditation requirements. Additionally, it is the intention of the legislature that programs and services of the community college involving occupational, career, and vocational-technical education be provided through cooperative agreements with existing public vocational-technical education facilities within the primary service delivery area to the extent that such existing facilities can efficiently and effectively meet the needs of the community college.

(5) The Board of Supervisors of Community and Technical Colleges is authorized to establish tuition amounts and other fees and charges applicable to students attending South Louisiana Community College that are consistent with tuition amounts and other fees and charges applicable to students attending other public two-year institutions of higher education in the University of Louisiana System.

C. The Board of Supervisors of Community and Technical Colleges may appoint an advisory board made up of two members of the State Board of Elementary and Secondary Education who reside in the South Louisiana Community College primary service delivery area, two members of the Board of Supervisors of Community and Technical Colleges, and local community representatives from business and labor. The Louisiana Community and Technical Colleges president, the state superintendent of education, the commissioner of higher education, and the president of South Louisiana Community College shall serve as ex officio members.

D. The Board of Supervisors of Community and Technical Colleges and the Board of Regents shall work closely with the Commission on Colleges of the Southern Association of Colleges and Schools for accreditation. The institution shall be structured so as to fully satisfy all requirements of the Southern Association of Colleges and Schools to assure accreditation.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 94, §1, eff. May 5, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: See Acts 1997, No. 1369, §§3, 4.



RS 17:3223.1 - Louisiana Technical College--Teche Area Campus; transfer to Board of Trustees for State Colleges and Universities; merger with South Louisiana Community College

§3223.1. Louisiana Technical College--Teche Area Campus; transfer to Board of Trustees for State Colleges and Universities; merger with South Louisiana Community College

A.(1) Effective July 1, 1998, the funds, property, obligations, programs, and functions of the Louisiana Technical College--Teche Area Campus are transferred from the State Board of Elementary and Secondary Education to and hereby are vested in the Board of Trustees for State Colleges and Universities.

(2) Effective July 1, 1998, and thereafter, the Board of Trustees for State Colleges and Universities shall supervise and manage the affairs of the technical college. No action shall be taken as a result of the transfer of Louisiana Technical College--Teche Area Campus to the Board of Trustees for State Colleges and Universities that adversely affects the accreditation of the technical college.

B.(1) Any student enrolled in a program of study at the Louisiana Technical College--Teche Area Campus at the time of the transfer to the Board of Trustees for State Colleges and Universities shall be permitted to complete such program of study at no greater cost or conditions than those applicable to the student prior to the transfer.

(2) Any person employed at the Louisiana Technical College--Teche Area Campus on the date of transfer to the Board of Trustees for State Colleges and Universities shall have the right to be retained in his position pursuant to the same policies and conditions applicable to such person prior to the transfer. The Board of Trustees for State Colleges and Universities shall conduct a careful and deliberate review of the programs and employees at the technical college and provide for an employee transition that is consistent with the mission of the technical college and that provides opportunities for an employee to have a role at the technical college under the supervision and management of the Board of Trustees for State Colleges and Universities at least equivalent to his position prior to the transfer. Such opportunities shall include but not be limited to providing such additional training or professional development, or both, at no cost to the employee as is necessary to prepare the employee to undertake his role at the technical college subsequent to the transfer.

C.(1) Upon certification by the commissioner of higher education that South Louisiana Community College has been appropriately accredited, the Board of Trustees for State Colleges and Universities may merge Louisiana Technical College--Teche Area Campus with South Louisiana Community College in the University of Louisiana System.

(2) A student, faculty member, or other employee of the Louisiana Technical College--Teche Area Campus on the date of the merger with South Louisiana Community College shall be entitled to and eligible for all benefits provided by law, rule, or regulation for students, faculty, and employees, respectively, of other public community colleges in the University of Louisiana System.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. May 7, 1998.



RS 17:3223.2 - Louisiana Technical College--Teche Area Campus; transfer to Board of Supervisors of Community and Technical Colleges; conditions

§3223.2. Louisiana Technical College--Teche Area Campus; transfer to Board of Supervisors of Community and Technical Colleges; conditions

If not merged with South Louisiana Community College as provided for by R.S. 17:3223.1(C), effective July 1, 1999, the funds, property, obligations, programs, and functions of the Louisiana Technical College--Teche Area Campus are transferred from the Board of Trustees for State Colleges and Universities to and hereby are vested in the Board of Supervisors of Community and Technical Colleges. Effective July 1, 1999, and thereafter, the Board of Supervisors of Community and Technical Colleges shall supervise and manage the affairs of the technical college.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3224 - River Parishes Community College; creation; administration and operation

§3224. River Parishes Community College; creation; administration and operation

A. There is hereby established a comprehensive two-year institution of higher education which shall be known as "River Parishes Community College". Classes shall begin in the fall of 1999.

B. The site for the campus for this institution shall be at the Ascension Campus of the Louisiana Technical College in the area of Sorrento, Louisiana.

C. The River Parishes Community College shall be under the direction of a president and under the supervision of the Board of Supervisors of Community and Technical Colleges.

D. The institution and its programs shall be developed in a manner that maximizes the use of existing state and local resources and facilities in each parish comprising the college's primary service delivery area. This may include entering into cooperative service agreements, or contracts, or both, with other public education institutions and facilities in each parish comprising the institution's primary service delivery area, including public secondary schools, technical colleges, and higher education institutions, to provide for credentialed faculty and instructional services from qualified persons, the use of classroom and laboratory facilities, and library resources. The institution shall be established with adequate facilities, resources, services, and programs to meet accreditation requirements.

E. The River Parishes Community College may establish a local advisory board.

F. The creation of the River Parishes Community College shall have no effect on the operation or administration of the Ascension Campus of the Louisiana Technical College.

G. The River Parishes Community College may use any available public facility in the service region for conducting its programming, including particularly the facilities of the public technical college.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: See Acts 1997, No. 1369, §§3, 4.



RS 17:3225 - Louisiana Delta Community College; creation

§3225. Louisiana Delta Community College; creation

The Louisiana Delta Community College is hereby created in the area of the Monroe Regional Planning and Economic Development District as a comprehensive, two-year institution of higher education as part of the Louisiana Community and Technical College system under the management of the Board of Supervisors of Community and Technical Colleges. Such community college shall offer classes at appropriate satellite locations, including in East Carroll Parish.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.

NOTE: See Acts 1997, No. 1369, §§3, 4.



RS 17:3226 - Learning centers; Jefferson Parish; Rapides Parish; Northeast Delta Learning Center; authorization

§3226. Learning centers; Jefferson Parish; Rapides Parish; Northeast Delta Learning Center; authorization

A. The Board of Regents may establish a learning center as a consortium of existing institutions of postsecondary education to provide a comprehensive offering of college courses in Jefferson Parish with two locations. One location shall be at or near the geographic center of the portion of the parish on the east bank of the Mississippi River and one shall be at or near the geographic center of the portion of the parish on the west bank of the Mississippi River. The Board of Regents shall provide for the operation, management, and supervision of the learning center and ensure the cost-effective delivery of courses and programs to the area through the use of existing institutions and their offerings.

B. The Board of Supervisors for the University of Louisiana System or the Board of Supervisors of Community and Technical Colleges, in cooperation with the Board of Regents, shall take such action as necessary to establish a means of awarding certificates and academic and occupational degrees in Jefferson Parish using the instructional resources of existing institutions. Courses which lead to such certificates and academic or occupational degrees shall be offered no later than the fall semester of 1998.

C. The Board of Regents may establish a learning center in Rapides Parish as a consortium of existing institutions of postsecondary education to ensure provision of a comprehensive offering of college courses and programs in Louisiana Economic Development District 6. The Learning Center for Rapides Parish created by this Subsection shall be the successor to the University Center for Rapides Parish in existence prior to the enactment of this Subsection. The Board of Regents shall take such actions as necessary to provide for the transfer to the Learning Center for Rapides Parish created by this Subsection of all funds, facilities, equipment, other property, and all other financial resources of or due to the former university center and to accomplish the purposes of this Subsection and provide for a smooth transition in implementing the provisions of this Subsection. The Board of Regents shall provide for the operation, management, and supervision of the Learning Center for Rapides Parish and ensure the cost-effective delivery of courses and programs to the region through the use of existing institutions and their offerings.

D.(1) The Board of Regents may establish a learning center as a consortium of existing institutions of postsecondary education and others to provide a comprehensive offering of college courses and other educational services in the Northwest Louisiana delta region to the residents of East Carroll, Madison, and Tensas parishes. One location shall be at or near the geographic center of the parishes at 1005 W. Green Street or such other suitable location in Tallulah, Louisiana. The Board of Regents shall, subject to the provisions of R.S. 17:3229 and 3229.1, be responsible for the operation, management, and supervision of the learning center and ensure the cost-effective delivery of courses and programs to the area through the use of existing institutions and their offerings.

(2) The Board of Supervisors for the University of Louisiana System and the Board of Supervisors of Community and Technical Colleges, in cooperation with the Board of Regents, shall take such action as necessary to establish a means of awarding certificates and academic and occupational degrees in the Northeast Louisiana delta region using the instructional resources of existing institutions.

Acts 1997, No. 1369, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 1132, §1, eff. June 28, 2001; Acts 2004, No. 721, §1; Acts 2013, No. 220, §6, eff. June 11, 2013.

NOTE: See Acts 1997, No. 1369, §§3, 4.

NOTE: Re Subsection D, see Acts 2004, No. 721, §§3 and 4, which provide that the provisions of the Act do not become effective until appropriation of funds and until the state assumes full ownership of the property formerly known as Swanson Correctional Center for Youth-Madison Parish Unit facility at Tallulah.

NOTE: See Acts 2003, No. 1225, §7, as amended by Acts 2004, No. 721, §§2 and 5, relative to the Northeast La. Delta Learning Center.

NOTE: See Acts 2004, No. 721, §4, as amended by Acts 2005, No. 461, §1, relative to effectiveness of provisions of R.S. 17:3226 and relative to transfer of property.



RS 17:3227 - Learning centers; duplicate courses or programs

§3227. Learning centers; duplicate courses or programs

No learning center of an existing institution of higher education or a consortium of existing institutions of higher education authorized to provide offerings of college courses which is located within five miles of an existing community college campus shall offer any course or program which duplicates a course or program offered at that community college campus.

Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999.



RS 17:3228 - Learning centers; authorization

§3228. Learning centers; authorization

A. The Board of Regents may establish learning centers designed to develop and use consortia of existing institutions of postsecondary education to provide comprehensive offerings of college courses and programs in Louisiana Economic Development Districts 3 and 5, those service delivery areas of the state which have no public community college and are not adequately provided with postsecondary education services. No learning center shall be established pursuant to the provisions of this Section in any economic development district in which a public community college exists unless the establishment of the learning center is approved by adoption of a concurrent resolution by the legislature. Any funding necessary for the operation of a learning center established pursuant to the provisions of this Section shall be subject to a specific appropriation for this purpose.

B.(1) The Board of Regents shall provide for the operation, management, and supervision of the learning centers and ensure the cost-effective delivery of courses and programs through the use of existing institutions and their offerings.

(2) The Board of Regents may assign responsibility for management and supervision of a learning center to a management board, an individual institution, or a combination of institutions through the execution of a memorandum of understanding, agreement, or contract between the appropriate entities.

C. The Board of Regents may provide for the establishment, appointment, and operation of advisory councils to advise and make recommendations regarding program needs, operation of the centers, and related matters. Membership on such councils shall include substantial representation from the local communities where such learning centers are located.

Acts 2001, No. 1132, §1, eff. June 28, 2001.



RS 17:3229 - Northeast Delta Learning Center

§3229. Northeast Delta Learning Center

A. The Board of Regents shall be responsible for the management and supervision of the Northeast Delta Learning Center.

B. In managing and supervising the Northeast Delta Learning Center, the Board of Regents shall have the following duties, responsibilities, and powers:

(1) The board may request and accept monies both private and public to further the purposes of the learning center, including but not limited to planning, acquisition, and development. The board shall employ a director and establish compensation and terms of employment. The board shall authorize the director to employ and supervise such other employees as are necessary to carry out the functions of the learning center. The board shall provide for the effective and efficient management of the learning center whose purpose is to provide the region with comprehensive educational services and assist in building a seamless education system in the Northeast Louisiana delta region.

(2) The board in coordination with the executive director and staff members shall implement educational enhancement services, including but not limited to:

(a) Educational services for students including GED courses, remedial education, and training and preparation for advanced degrees.

(b) Educational support and enhancement for local school districts, including teacher certification courses, on-going instruction method workshops and classes, and curriculum development training and assistance.

(c) Specialized programs for students with mental and/or learning disabilities.

(d) Workforce development that operates in coordination with local and statewide economic development needs and opportunities, including training and courses in health care, cosmetology, technology and communications.

(e) Serving as an incubator for small businesses.

(f) Serving as the location for the consolidation of Tallulah High School and Reuben McCall Senior High School of the Madison Parish school system.

(3) The board shall ensure that all courses and curriculum are in accordance with state and federal educational standards. The board shall be guided in its efforts by the advice, input, and information provided by the Northeast Louisiana Delta Learning Center Advisory Board.

(4) The Board of Regents shall provide for educational courses through an individual institution, or a combination of institutions through the execution of a memorandum of understanding, agreement, or contract between the appropriate entities.

Acts 2004, No. 721, §1.

NOTE: See Acts 2004, No. 721, §§3 and 4, which provide that the provisions of the Act do not become effective until appropriation of funds and until the state assumes full ownership of the property formerly known as Swanson Correctional Center for Youth-Madison Parish Unit facility at Tallulah.

NOTE: See Acts 2003, No. 1225, §7, as amended by Acts 2004, No. 721, §§2 and 5, relative to the Northeast La. Delta Learning Center.

NOTE: See Acts 2004, No. 721, §4, as amended by Acts 2005, No. 461, §1, relative to effectiveness of provisions of R.S. 17:3229 and relative to transfer of property.



RS 17:3229.1 - Northeast Louisiana Delta Learning Center Advisory Board

§3229.1. Northeast Louisiana Delta Learning Center Advisory Board

A. There shall be a Northeast Louisiana Delta Learning Center Advisory Board comprised of one representative from the following entities:

(1) Lake Providence City Council.

(2) East Carroll Parish School Board.

(3) East Carroll Parish Police Jury.

(4) East Carroll Parish Chamber of Commerce.

(5) Tallulah City Council.

(6) Madison Parish School Board.

(7) Madison Parish Police Jury.

(8) Madison Parish Chamber of Commerce.

(9) The boards of aldermen of the towns of St. Joseph, Newellton, and Waterproof.

(10) Tensas Parish School Board.

(11) Tensas Parish Policy Jury.

(12) Tensas Parish Chamber of Commerce.

(13) East Carroll Port Commission.

(14) Madison Parish Port Commission.

(15) Louisiana Community and Technical College System.

(16) Louisiana Delta Community College.

(17) Louisiana Technical Community College - Tallulah/Lake Providence Branch.

(18) Louisiana Board of Regents.

(19) Louisiana Association of Educators.

(20) The senator representing Senate District No. 34 or designee.

(21) The representative representing House of Representatives District No. 21 or designee.

(22) The representative representing House of Representatives District No. 19 or designee.

(23) Northeast Louisiana Delta Community Development Corporation.

(24) Louisiana Delta Coalition for Education and Economic Development.

(25) Northeast Louisiana Delta Learning Center Commission Student Association.

(26) Louisiana Center Against Poverty.

B. Representatives to the advisory board shall be appointed or elected by each entity according to that entities' own processes and procedures and shall serve without compensation. Representatives shall serve for a term of one year. Representatives may serve more than one term, if elected or appointed by each individual body according to the body's own processes and procedures. Vacancies occurring prior to the expiration of the term shall be filled by another representative elected or appointed by the same body which elected or appointed the original representative. The advisory board shall elect from its membership a chairperson and other positions as it deems necessary to carry out its duties.

C. The advisory board shall provide advice, input, and information to the Board of Regents for the purpose of assisting the board in reaching its goals for implementation of the learning center. The advisory board shall meet at least quarterly for the first year, and thereafter with such frequency as it determines necessary. The advisory board shall keep a record of its meetings, resolutions, transactions, studies, and findings, which shall be a public record. All meetings of the advisory board shall be subject to the laws relative to open meetings of public bodies, R.S. 42:11 et seq.

Acts 2004, No. 721, §1.

NOTE: See Acts 2004, No. 721, §§3 and 4, which provide that the provisions of the Act do not become effective until appropriation of funds and until the state assumes full ownership of the property formerly known as Swanson Correctional Center for Youth-Madison Parish Unit facility at Tallulah.

NOTE: See Acts 2003, No. 1225, §7, as amended by Acts 2004, No. 721, §§2 and 5, relative to the Northeast La. Delta Learning Center.

NOTE: See Acts 2004, No. 721, §4, as amended by Acts 2005, No. 461, §1, relative to effectiveness of provisions of R.S. 17:3229.1 and relative to transfer of property.



RS 17:3230 - The University of New Orleans; transfer to the University of Louisiana System

§3230. The University of New Orleans; transfer to the University of Louisiana System

A.(1) Not later than August 1, 2011, the chancellor of the University of New Orleans shall submit a letter to the president of the Southern Association for Colleges and Schools, Commission on Colleges, stating his intent for a change in governance for the institution from the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College to the Board of Supervisors for the University of Louisiana System.

(2) The chancellor, faculty, and administration of the University of New Orleans shall take every action necessary to efficiently and expeditiously comply with all established timelines, requirements, and procedures to ensure that the requested change of governance may be effected immediately upon receipt of commission approval.

B.(1) Pursuant to the authority granted to the legislature by Article VIII, Section 5(D)(3) of the Constitution of Louisiana to transfer an institution from one board to another by law enacted by two-thirds of the elected members of each house, the University of New Orleans, and the assets, funds, obligations, liabilities, programs, and functions related thereto, are hereby transferred to the University of Louisiana System, and shall be under the management and supervision of the Board of Supervisors for the University of Louisiana System.

(2) The provisions of this Subsection shall become effective immediately upon receipt of approval from the Southern Association for Colleges and Schools, Commission on Colleges, for the requested change in governance.

C. The Board of Supervisors for the University of Louisiana System shall develop policies and procedures to resolve issues related to the status and tenure of employees of the University of New Orleans which may arise from the transfer of the institution to the University of Louisiana System.

D. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall:

(1) Continue to exercise its authority to supervise and manage the University of New Orleans until such time as the Southern Association for Colleges and Schools, Commission on Colleges, grants approval for the requested change in governance and transfer of the University of New Orleans to the University of Louisiana System.

(2)(a) Work cooperatively and collaboratively with the Board of Supervisors for the University of Louisiana System to ensure that the requested transfer may be effected immediately upon receipt of commission approval for the change in governance.

(b) Prior to receipt of such approval, enter into agreements to transfer as many administrative and supervisory functions as possible with respect to the University of New Orleans to the University of Louisiana System, without adversely impacting the accreditation status of the institution.

(3) Upon receipt of such approval, immediately transfer all assets, funds, facilities, property, obligations, liabilities, programs, and functions relative to the University of New Orleans to the University of Louisiana System.

E. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall not:

(1) Interfere with, or impede in any way, the processes to transfer the University of New Orleans to the University of Louisiana System.

(2) Sell, transfer, or otherwise remove any asset or thing of value, movable or immovable, tangible or intangible, attributable to or owned by the University of New Orleans, or owned, leased by, or operated by any foundation related to such institution. In addition, access to any asset leased to any foundation related to the University of New Orleans shall not be restricted or denied.

(3) Incur, transfer or assign any debt or other responsibility or obligation to the University of New Orleans that is not properly attributable to the institution.

(4)(a) Disproportionately reduce or reallocate the level of funding that would otherwise be allocated to the University of New Orleans pursuant to the postsecondary education funding formula.

(b) Until such time as the University of New Orleans is transferred to the University of Louisiana System, impose any budget reductions or changes in funding allocations upon the institution without prior review and approval from the Joint Legislative Committee on the Budget.

(5) Take any personnel action with regard to any instructional or administrative employee of the University of New Orleans without the prior approval of the Board of Supervisors for the University of Louisiana System.

F. The commissioner of administration shall ensure that sufficient funds and resources are available to fully effect the transfer of the University of New Orleans to the University of Louisiana System. Such funding and resources shall not impact the Board of Regents' formula for the equitable distribution of funds to institutions of postsecondary education.

G.(1) The University of New Orleans, pursuant to their agreement with the University of New Orleans Foundation, shall reimburse the state for the purchase of available insurance for indemnification and costs which may arise from the transfer; provided however, that the state of Louisiana shall indemnify and hold harmless the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors for the University of Louisiana System for any liability and costs which may result from the transfer of existing contracts, financing, or immovable property.

(2) Effective beginning with the 2011-2012 Fiscal Year, any and all funds previously paid by the University of New Orleans to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall be paid instead to the Board of Supervisors for the University of Louisiana System; however, the total amount of such payments shall not be less than that paid during the 2010-2011 Fiscal Year.

H. The legislature shall appropriate sufficient funds to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors for the University of Louisiana System to fully effect the transfer of the University of New Orleans to the University of Louisiana System.

Acts 2011, No. 419, §1, eff. July 12, 2011.



RS 17:3231 - Northshore Technical Community College; creation, management, and operation

§3231. Northshore Technical Community College; creation, management, and operation

A.(1) Pursuant to the authority granted the legislature by Article VIII, Section 5(D)(3) of the Constitution of Louisiana to create a new institution by law enacted by two-thirds of the elected members of each house, the Northshore Technical Community College is hereby created and established as a multi-campus, public institution of postsecondary education. The institution and its programs shall be under the supervision and management of the Board of Supervisors of Community and Technical Colleges, subject to the appropriate approval of and oversight by the Board of Regents.

(2) The institution shall provide a comprehensive educational program to meet the needs of the students and communities within its primary service delivery area. Such program may include career and technical education and training, workforce development training, adult basic education, continuing education, general education, associate degree programs, college transfer degree programs, and other educational programs and opportunities.

B. The Northshore Technical Community College may grant certificates, diplomas, associate degrees, and associate transfer degrees as authorized by the Board of Supervisors of Community and Technical Colleges and the appropriate regional accrediting body as recognized by the United States Department of Education.

C. The Northshore Technical Community College shall provide educational programs and services through the Florida Parishes Campus, the Hammond Area Campus, and the Sullivan Campus of the Louisiana Technical College, and any other postsecondary campus or institution which may become a part of the Northshore Technical Community College or its primary service delivery area.

D. The Board of Supervisors of Community and Technical Colleges and the Board of Regents shall work closely with the Northshore Technical Community College and the appropriate accrediting body to ensure that the institution and all program offerings are fully accredited.

E. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the Senate Committee on Education and the House Committee on Education relative to the status of the Northshore Technical Community College, not later than January 1, 2012.

Acts 2011, No. 209, §1, eff. June 27, 2011.



RS 17:3232 - Central Louisiana Technical Community College; creation, management, and operation

§3232. Central Louisiana Technical Community College; creation, management, and operation

A.(1) Pursuant to the authority granted the legislature by Article VIII, Section 5(D)(3) of the Constitution of Louisiana to create a new institution by law enacted by two-thirds of the elected members of each house and effective July 1, 2012, or at the appropriate time thereafter as determined by formal action taken by the Board of Supervisors of Community and Technical Colleges, the Central Louisiana Technical Community College is hereby created and established as a multi-campus, public institution of postsecondary education. The institution and its programs shall be under the supervision and management of the Board of Supervisors of Community and Technical Colleges, subject to the appropriate approval of and oversight by the Board of Regents.

(2) The Central Louisiana Technical Community College shall provide a comprehensive educational program that meets the needs of the students and communities within its primary service delivery area. Such program may include career and technical education and training, workforce development training, adult basic education, continuing education, general education, associate degree programs, college transfer degree programs, and other educational programs and opportunities.

B. The Central Louisiana Technical Community College may grant certificates, diplomas, associate degrees, and associate transfer degrees as authorized by the Board of Supervisors of Community and Technical Colleges and the appropriate regional accrediting body as recognized by the United States Department of Education.

C. The Central Louisiana Technical Community College shall provide educational programs and services through the location and facilities that served as the Alexandria campus, the Avoyelles campus, the Huey P. Long campus, the Lamar Salter campus, the Oakdale campus, and the Shelby M. Jackson campus of the Louisiana Technical College prior to June 12, 2012, and through any other postsecondary campus or institution which may become a part of the Central Louisiana Technical Community College or its primary service delivery area.

D. The Board of Supervisors of Community and Technical Colleges and the Board of Regents shall work closely with the Central Louisiana Technical Community College and the appropriate accrediting body to ensure that the institution and all program offerings are fully accredited. Appropriations for the Central Louisiana Technical Community College for Fiscal Year 2012-2013 and for each subsequent fiscal year until the college earns regional accreditation shall not be less than the appropriation for the Alexandria, Avoyelles, Huey P. Long, Lamar Salter, Oakdale, and Shelby M. Jackson campuses of the Louisiana Technical College available on July 1, 2011.

E. All performance agreements between the Alexandria, Avoyelles, Huey P. Long, Lamar Salter, Oakdale, and the Shelby M. Jackson campuses of the Louisiana Technical College and the Board of Regents executed pursuant to the provisions of R.S. 17:3139 et seq., prior to June 12, 2012, shall remain in effect until such time as the Central Louisiana Technical Community College and the Board of Regents enter into a performance agreement and such agreement is certified by the Board of Supervisors of Community and Technical Colleges.

F. The Board of Supervisors of Community and Technical Colleges shall submit a written report to the Senate Committee on Education and the House Committee on Education relative to the status of the Central Louisiana Technical Community College, not later than January 1, 2013.

Acts 2012, No. 760, §1, eff. June 12, 2012.



RS 17:3241 - Legislative intent; goals

PART III-A. POSTSECONDARY EDUCATION DELIVERY SYSTEM FOR

THE NEW ORLEANS REGION

§3241. Legislative intent; goals

A. It is the intent of the legislature that a comprehensive, integrated regional delivery system be provided for the delivery of public postsecondary education services in the New Orleans region which system will:

(1) Provide a world class educational environment that will meet the academic needs and interests of every student, while providing each student with the support, assistance, and guidance necessary to attain his or her educational goals and aspirations.

(2) Ensure that students who are academically unprepared are provided the educational resources they need to have a reasonable chance for success in their academic pursuits.

(3) Raise the educational attainment of the population, improve the quality of life, and contribute to the economic well being of the New Orleans region.

(4) Make optimal use of facilities, faculties, and other academic and fiscal resources associated with the public postsecondary institutions in the region.

B. The legislature finds that these goals will best be accomplished through the following actions:

(1) The Board of Regents shall adopt by not later than February 1, 2012, a written plan of action including timelines, deadlines, requirements, and procedures for achieving the goals specified in Subsection A of this Section as such goals relate to the powers, duties, functions, and responsibilities of the board provided by Article VIII, Section 5, of the Constitution of Louisiana and other applicable law. The board shall submit copies of the adopted action plan to the House Committee on Education and the Senate Committee on Education.

(2) The Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges each shall adopt by not later than February 1, 2012, a written plan of action including timelines, deadlines, requirements, and procedures for achieving the goals specified in Subsection A of this Section as they relate to the powers, duties, functions, and responsibilities of the boards provided by Article VIII, Section 5(E), of the Constitution of Louisiana and other applicable law. Each board also shall submit copies of its adopted action plan to the House Committee on Education and the Senate Committee on Education.

Acts 2011, No. 419, §1, eff. July 12, 2011.



RS 17:3301 - Organization of postsecondary systems

PART IV. ORGANIZATION

§3301. Organization of postsecondary systems

A.(1) The organization of each postsecondary system and of each postsecondary institution within each system shall be determined by its board.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Louisiana Community and Technical College System shall be comprised of two divisions, the vocational-technical division which shall include all public postsecondary vocational-technical schools and the community college division which shall include the community colleges in the system.

B. Each board shall appoint such administrative officers and other employees of the board as it deems necessary and designate their titles. In making its appointments, each board shall give consideration to the recommendations of the president or chief administrative officer and, in proper cases, to the head of any college or university affected by an appointment.

C. The compensation of these officers and employees shall be fixed by the board, and the officers so appointed shall serve at the pleasure of the board. Appointments of classified employees shall be in conformity with applicable civil service laws, rules and regulations.

D. Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999.



RS 17:3302 - President of a public postsecondary education system; appointment; salary

§3302. President of a public postsecondary education system; appointment; salary

A. There shall be a president of each public postsecondary education system, who shall be the executive officer of the postsecondary system and shall serve as secretary to the system's governing board and its executive committee and standing and special committees. The system's governing board shall select and appoint the system president. During the selection process, the Board of Regents or its designee shall be given the opportunity to interview the person to be chosen to serve as system president on issues related to statewide planning and coordination. The system president shall serve at the pleasure of the appointing board. His salary shall be fixed by and recorded in the proceedings of the board.

B. Except as herein otherwise provided and subject to the control and supervision of the board, each president or chief administrative officer shall be responsible to the board for the conduct of the affairs of the postsecondary system. He shall execute and enforce all of the decisions, orders, rules, and regulations of the board with respect to the conduct of the postsecondary system.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1997, No. 1360, §2, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2006, No. 463, §1, eff. June 15, 2006.



RS 17:3303 - Heads of colleges and universities

§3303. Heads of public colleges and universities

There shall be a head of each public college and university who shall be appointed by its governing board taking into consideration the recommendations of the president or chief executive officer of the system. The board shall adopt an appropriate title by which each head shall be designated. The head of each public college and university shall serve at the pleasure of the board at a salary fixed by the board.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1997, No. 1360, §2, eff. Jan. 1, 1998; Acts 2006, No. 463, §1, eff. June 15, 2006.



RS 17:3304 - Faculty

§3304. Faculty

A. Members of the instructional staff of each college and university having the rank of instructor or higher and persons engaged in library, artistic, research and investigative positions of equal dignity, shall constitute the faculty of each college and university. The head of each college or university and its academic officers shall be members of the faculty.

B. The designation of faculty status by this Section shall not affect or change any provision of law affecting or relating to the retirement of any person, and the retirement of all faculty personnel shall be governed by applicable retirement or other applicable laws.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3305 - Employment and compensation of faculty; administrative and professional staff; and classified employees

§3305. Employment and compensation of faculty; administrative and professional staff; and classified employees

A. The head of each college and university shall appoint and fix the salaries and the duties of the members of the faculty and administrative and professional staff for the college or university he heads, subject to the recommendation of the president or chief administrative officer of the system and approval of the appropriate management board.

B. The head of each college and university, subject to applicable civil service laws, rules and regulations and approval by the president or chief administrative officer of the system and the appropriate board, shall appoint and fix the salaries and duties of the classified employees needed for the operation of the college or university he heads.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3306 - Salary increases; restrictions

§3306. Salary increases; restrictions

A. Beginning with the fall term of the 1984-1985 school year, and thereafter, all funds appropriated by the legislature for the purpose of granting salary increases, whether in a specified amount or in an amount determined by a percentage calculation, to all academic and administrative employees of the public institutions of higher education over and above the salary paid to each such employee during the previous school year shall be paid by such institutions to each such employee as specified by the legislature, whether in a specified amount or in an amount determined by a percentage calculation.

B. No public institution of higher education or management board of any such institution shall divert any portion of the funds appropriated by the legislature as provided in Subsection A of this Section for any other purpose including but not limited to granting salary increases in amounts greater than those intended by the legislature to any such employee based on merit or for any other cause.

Acts 1984, No. 738, §1.



RS 17:3311 - Sick leave for unclassified; academic personnel

PART V. SICK LEAVE

§3311. Sick leave for unclassified; academic personnel

Each board vested with management and supervision of colleges and universities shall recognize the following sick leave policy for unclassified and academic personnel:

A. Employees, work weeks, and definitions

(1) Appointing authorities shall establish work weeks of forty hours per week for full-time employees. The purpose of establishing the forty hour week is merely to provide appointing authorities a system of accounting for and the taking of sick leave. Nothing contained in this Act or in any other provision of the Revised Statutes shall be construed as requiring academic teaching personnel, whether employed on a twelve month basis or on a basis other than twelve months, to be physically present in their classrooms, laboratories, offices, or any other place where their employment duties are performed, for the period of forty hours per week.

(2) Appointing authorities shall establish work weeks proportionate to Paragraph (1) for part-time employees.

(3) Daily attendance and leave records must be maintained for unclassified employees under the jurisdiction of each board. Each board may, in the exercise of its discretion, adopt an attendance form which is designed merely to indicate that academic teaching personnel were either present or absent from their usual duty posts during the usual working day of such personnel. The attendance record shall be signed by the employee and reported monthly to the personnel office.

(4) Definition of sick leave: Sick leave is leave with pay granted an employee who is suffering from a disability which prevents his performing his usual duties and responsibilities and who requires medical, dental, or optical consultation or treatment.

B. Earning of sick leave for twelve-month employees

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time state service and shall be creditable at the end of each calendar month in accordance with the following general schedule:

(a) Less than three years of service: at the rate of one day of sick leave per month, or the equivalent thereof in hours.

(b) Three years but less than five years of service: at the rate of one and one-fourth days of sick leave per month, or the equivalent thereof in hours.

(c) Five years but less than ten years of service: at the rate of one and one-half days of sick leave per month, or the equivalent thereof in hours.

(d) Ten years but less than fifteen years of service: at the rate of one and three-fourth days of sick leave per month, or the equivalent thereof in hours.

(e) Fifteen or more years of service: at the rate of two days of sick leave per month, or the equivalent thereof in hours.

(3) No twelve-month unclassified employee shall be credited with sick leave for any calendar month:

(a) until he has completed the calendar month in which he was employed;

(b) during which he has been on leave without pay for ten or more working days;

(c) while serving in the military.

C. Earning of sick leave for employees employed on basis other than twelve months

(1) Sick leave shall be earned by each employee who has a regular tour of duty.

(2) The earning of such leave shall be based on the equivalent of years of full-time service and shall be creditable at the end of each calendar month as follows:

(a)

Service

Service

Service

Service

3 but

5 but

10 but

Service

Length

Summer

Less

less

less

less

15 and

of Con-

Session

than

than 5

than 10

than 15

over

tract

Worked

3 yrs.

Years

Years

Years

yrs.

9 mos.

12 wks.

12

15

18

21

24

9 mos.

9 wks.

11 1/4

14

17 1/4

19 3/4

22 1/2

9 mos.

6 wks.

10 1/2

13

15 3/4

18 1/2

21

9 mos.

None

9

11 1/4

13 1/2

15 3/4

18

(b) For contract periods less than twelve months but different from nine months a proportionate rate should be used.

(3) No unclassified employee employed on a basis less than twelve months shall be credited with sick leave for the reason cited in Subparagraphs (a), (b) and (c) of Paragraph (3) of Subsection B of this Section.

D. Accrued unused sick leave earned by an employee shall be carried forward to the succeeding years without limitation.

E. Transfer of sick leave.

When an employee changes his position from one state agency to another his accumulated sick leave shall be forwarded to the new agency and shall be credited to him.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3312 - Use of sick leave

§3312. Use of sick leave

A. Sick leave may be used as follows:

(1) Sick leave with pay may be taken by an employee who has sufficient leave to his credit for the following:

(a) Illness or injury which prevents performance of his usual duties.

(b) Medical, dental, or optical consultation or treatment.

(2) The minimum charge for sick leave shall be four hours (1/2 day) and if more, shall be charged in hour increments to the nearest hour.

(3) The employee may use sick leave for maternity purposes when postnatal or prenatal condition of the employee prevents the performance of usual duties provided the employee has sufficient sick leave credit. The limit to the use of sick leave for a postnatal condition is six weeks except if a physician certifies inability to return to work.

(4) An appointing authority may advance sick leave with pay in an amount not exceeding twenty-two working days to an unclassified employee who has exhausted all his sick leave.

(5) The value of any advanced sick leave which has not been repaid at the time of the employee separation from the unclassified service shall be deducted from his last paycheck and/or paid in cash to the appointing authority unless the separation is for the purpose of moving to another state agency, in which case the advanced sick leave shall be forwarded to the agency accepting him as an employee.

(6) Upon separation caused by disability, death or retirement, all advanced sick leave shall be cancelled.

(7) Upon death or retirement of an unclassified employee, sick leave accrued to his credit shall be computed and the value thereof shall be paid to him provided that the sick leave had been accrued under established leave regulations and a daily attendance record has been maintained for the employee by his supervisor, except that such payment shall not exceed the value of twenty-five working days computed on the basis of a five-day week and on a four-week per month basis for personnel employed on a less than twelve month employment basis and on the basis of a five-day week and fifty-two week year for twelve-month employees. The rate of pay shall be computed utilizing the base rate the employee is receiving at the time of termination.

B.(1) Notwithstanding any provision of Subsection A of this Section to the contrary, every unclassified employee who is employed by a public postsecondary education management board shall be entitled to and shall be allowed to use up to two days absence during each academic year without loss of pay for personal purposes as may be determined by the employee. The employee requesting such personal leave shall give his immediate supervisor at least twenty-four hours notice prior to taking the leave. The personal leave shall be charged to and deducted from the employee's sick leave for the current year or sick leave accumulated as provided by R.S. 17:3311. Personal leave shall not be accumulated from year to year nor shall personal leave be compensated for upon the death or retirement of the employee or paid in any other manner except as provided by this Subsection.

(2) The provisions of this Subsection shall not be applicable to any unclassified employee who receives annual leave.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 2008, No. 508, §1.



RS 17:3313 - Applicability

§3313. Applicability

Nothing in this Part shall authorize or require the reduction of any sick leave benefits presently available to any unclassified, academic employee under any contract, law, agreement, custom or policy in effect at twelve o'clock noon on July 31, 1974.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3321 - Eligibility for sabbatical leaves

PART V-A. SABBATICAL LEAVE

§3321. Eligibility for sabbatical leaves

A. Full-time members of the faculty of each public college and university in the state shall be eligible to apply for sabbatical leaves for the purpose of professional or cultural improvement, for the purpose of study or research, or for the purpose of rest and recuperation, for the two semesters (fifty-two weeks for twelve-month employees) immediately following any six or more consecutive years of active service in the institution where such individual is employed or for the one semester (twenty-six weeks for twelve-month employees) immediately following any three or more consecutive years of such service, provided that absence on sick leave shall not be deemed to interrupt the active service herein provided for. A sabbatical leave taken during a summer shall be considered a semester for leave purposes.

B. At no time during any semester of an academic year shall the number of persons on leave at any public college or university in the state exceed five percent of the total faculty at said college or university.

Acts 1991, No. 858, §1.



RS 17:3322 - Application procedures

§3322. Application procedures

Application procedures for sabbatical leave shall be established by the appropriate management boards governing the institutions of higher education in the state. Such procedures shall include but shall not be limited to application forms, filing deadlines, method of selection, notification of approval or denial, and grounds for rejection of applications.

Acts 1991, No. 858, §1.



RS 17:3323 - Manner in which leave may be spent

§3323. Manner in which leave may be spent

A. Every person on sabbatical leave for the purpose of rest and recuperation shall spend such leave in a manner calculated to attain that purpose.

B. No person who applies for sabbatical leave for the purpose of study or research will receive outside compensation for such study or research, unless such compensation and such leave is approved in writing in advance by the president of the institution where such person is employed.

Acts 1991, No. 858, §1.



RS 17:3324 - Reports on manner of spending leave

§3324. Reports on manner of spending leave

The appropriate management boards shall prescribe a method whereby every person on sabbatical leave shall report on the manner in which such leave was spent after each leave period is completed. Such evidence shall be submitted to indicate that the purpose for which the leave was granted has been achieved.

Acts 1991, No. 858, §1.



RS 17:3325 - Penalties for noncompliance

§3325. Penalties for noncompliance

Refusal by a faculty member to comply with the provisions of this Part may result in the forfeiture of tenure and ineligibility for increase of salary and promotion in rank until the necessary requirements are met.

Acts 1991, No. 858, §1.



RS 17:3326 - Compensation while on leave

§3326. Compensation while on leave

Each person granted sabbatical leave shall receive and be paid compensation for the period of leave approved at the rate and according to procedures promulgated by the appropriate management board. The employer and employee shall contribute to the retirement system on the basis of the annual salary rate while the employee is on leave.

Acts 1991, No. 858, §1.



RS 17:3327 - Payment of compensation to persons on leave

§3327. Payment of compensation to persons on leave

Compensation payable to persons on sabbatical leave shall be paid at the times at which salaries of the other members of the faculty are paid and in the same manner.

Acts 1991, No. 858, §1.



RS 17:3328 - Person granted sabbatical leave; return to service

§3328. Person granted sabbatical leave; return to service

Each person granted sabbatical leave shall sign an agreement or contract with his employing institution stipulating that as a condition of his sabbatical leave and in order to be eligible for compensation during such leave, he will return to his employing institution for at least one year of further service after the leave is completed.

Acts 1991, No. 858, §1.



RS 17:3351 - General powers, duties, and functions of postsecondary education management boards

PART VI. POWERS AND DUTIES OF MANAGEMENT BOARDS

§3351. General powers, duties, and functions of postsecondary education management boards

A. Subject only to the powers of the Board of Regents specifically enumerated in Article VIII, Section 5 of the Constitution of Louisiana, and as otherwise provided by law, each postsecondary system management board as a body corporate shall have authority to exercise power necessary to supervise and manage the day-to-day operations of institutions of postsecondary education under its control, including but not limited to the following:

(1) Sue and be sued, including the right to recover all debts owing to the board or any university or college under its management, and to retain legal counsel therefor.

(2) Actively seek and accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and to comply with rules and regulations governing grants from the federal government or any other person or agency which are not in contravention of the constitution and laws.

NOTE: Paragraph (3) eff. until July 1, 2016, see Acts 2014, No. 454, §1.

(3) Receive and expend or allocate for expenditure to the institutions under its jurisdiction all monies appropriated or otherwise made available for purposes of the board or the institutions under its jurisdiction according to the master plan for higher education.

NOTE: Paragraph (3) as amended by Acts 2014, No. 454, §1, eff. July 1, 2016.

(3)(a) Receive and expend or allocate for expenditure to the institutions under its jurisdiction all monies appropriated or otherwise made available for purposes of the board or the institutions under its jurisdiction according to the master plan for postsecondary education, the funding formula adopted by the Board of Regents, and, except as otherwise provided in the general or a supplemental appropriations bill, the Board of Regents' budget recommendations.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, each board may redirect an amount not to exceed five percent of the allocation specified by the formula for each institution under its control to address specific issues that might arise during the budget allocation process.

(ii) An amount greater than five percent of the allocation specified by the formula for each institution may be redirected in the event of a natural disaster or other emergency situation, as certified by the Board of Regents and approved by the Joint Legislative Committee on the Budget.

(4) Borrow money and issue notes, bonds or certificates of indebtedness for the same and pledge fees, rents and revenues to guarantee payment thereof, in accordance with law and with approval of the State Bond Commission.

(5)(a) In accordance with any other applicable provision of this Paragraph, determine the fees which shall be paid by students.

(b)(i) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, each management board also shall have authority to establish tuition and mandatory attendance fee amounts applicable to nonresident students at an institution under its supervision and management that at least equal the average amount of annual tuition and mandatory attendance fees for the ensuing fiscal year applicable to nonresident students, at institutions in states comprising the Southern Regional Education Board, excluding Louisiana, which are in the same category as established by the Southern Regional Education Board. Such amounts shall be based on the latest available information that is obtainable by the Board of Regents from the regional education board.

(ii) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the Board of Supervisors for the University of Louisiana System, respectively, also shall have authority to make a total increase in the tuition amount applicable to resident students at an institution under its supervision and management such that the tuition amount for an academic year shall not exceed the amount in effect on June 28, 2000, by more than two hundred fifty dollars.

(iii)(aa) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Community and Technical Colleges also shall have authority to make a total increase in the tuition amount applicable to resident students at an institution under its supervision and management such that the tuition amount for an academic year, or comparable period of time for Louisiana Technical College, shall not exceed the amount in effect on June 28, 2000, by more than two hundred fifty dollars nor by more than one hundred dollars at Louisiana Technical College.

(bb) Notwithstanding the limitation provided in Subitem (aa) of this Item or any authority provided to the board by this Subparagraph and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, tuition and mandatory attendance fee amounts established by the Board of Supervisors of Community and Technical Colleges and applicable to students enrolled in L. E. Fletcher Technical-Community College and Sowela Technical-Community College may be increased but shall not exceed the median amount of tuition and mandatory attendance fees applicable to students enrolled in other Louisiana public colleges and universities offering academic undergraduate degrees at the associate degree level but not baccalaureate degrees. The Board of Supervisors of Community and Technical Colleges shall report in writing to the House and Senate Committees on Education by not later than sixty days prior to the beginning of each regular legislative session on the purposes for which monies received from the tuition increase authorized by this Subitem have been expended.

(cc)(I) Notwithstanding the limitation provided by Subitem (aa) of this Item or any authority provided to the board by this Subparagraph and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Community and Technical Colleges is authorized to increase the tuition amount and the mandatory fee amount applicable to resident students at community and at technical-community colleges under its supervision and management provided the total combined tuition and mandatory fee amounts for an academic year do not exceed the highest total combined tuition and mandatory fee amounts in effect for such students on July 1, 2011. Increases in tuition and mandatory fee amounts pursuant to this Subsubitem shall be effective beginning with the fall semester of the 2011-2012 academic year and continuing thereafter. Additionally, the board may provide for the uniform imposition of tuition and mandatory fee amounts for students at community and at technical-community colleges under its supervision and management on a per-credit-hour basis; however, total amounts charged on a per-credit-hour basis shall not exceed the maximum amounts for full-time status otherwise authorized by this Subsubitem.

(II) Notwithstanding the limitation provided by Subitem (aa) of this Item or any authority provided to the board by this Subparagraph and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Community and Technical Colleges is authorized to increase the tuition amount and the mandatory fee amount applicable to resident students at the Louisiana Technical College provided the total combined tuition and mandatory fee amounts do not exceed two thousand dollars for an academic year or comparable period of time. Any increase in amounts shall be implemented in such a manner that one-third of the increase shall be effective beginning with the fall semester of the 2011-2012 academic year and continuing thereafter, an additional one-third shall be effective beginning with the fall semester of the 2012-2013 academic year and continuing thereafter, and the final one-third shall be effective beginning with the fall semester of the 2013-2014 academic year and continuing thereafter. Additionally, the board may provide for the uniform imposition of tuition and mandatory fee amounts for students at the Louisiana Technical College on a per-credit-hour basis; however, total amounts charged on a per-credit-hour basis shall not exceed the maximum amounts for full-time status otherwise authorized by this Subsubitem.

(iv) No increase in tuition or mandatory attendance fee amounts established pursuant to the provisions of this Subparagraph shall affect tuition for any joint apprenticeship program.

(v) Prior to imposing any increase or increases in tuition or mandatory attendance fee amounts, or both, established pursuant to the provisions of this Subparagraph, each management board shall establish criteria for waivers of such increase or increases in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students affected by the increase or increases in a timely manner such that the prospective student can be aware of the increase or increases and the availability of waivers thereto prior to the student having to make any final decision concerning attendance at the college or university.

(vi) The authority granted each management board by this Subparagraph to establish tuition and mandatory attendance fee amounts shall include the authority to establish proportional amounts applicable to part-time students and to students enrolled for summer terms and for intersession terms.

(vii) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana and in addition to any other authority provided by this Subparagraph, each management board may establish tuition and mandatory attendance fee amounts applicable to resident students at an institution under its supervision and management and, effective January 1, 2002, may adjust such tuition and mandatory fee amounts not to exceed a rate of increase of three percent annually, subject to the approval of the Joint Legislative Committee on the Budget. The authority granted by the provisions of this Item shall terminate July 1, 2005.

(c) The Board of Supervisors for the University of Louisiana System is authorized to establish the tuition amounts and other fees and charges applicable to students enrolled in the Doctor of Pharmacy Program at the University of Louisiana at Monroe to be consistent with tuition amounts and other fees charged to students in Doctor of Pharmacy Programs in states comprising the Southern Regional Education Board.

(d)(i) In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, each management board may provide for the assessment of an operational fee at each institution under its management and supervision in an amount not to exceed four percent of the total mandatory tuition and fee amount in effect for each institution on August 15, 2004.

(ii) The authority granted each management board by this Subparagraph to impose an operational fee shall include the authority to establish proportional amounts applicable to part-time students and to students enrolled for summer and intersession terms.

(iii) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(iv) The fee shall be in addition to any other tuition or attendance fees and charges established by the board, and the fee shall be paid by all students. However, the boards shall establish criteria for waiving the fee in cases of financial hardship as determined by each board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

(v) At any postsecondary institution, any excess of revenue resulting from the imposition of an operational fee as authorized in this Subparagraph over mandated costs applicable to the institution in any fiscal year shall be used by the institution solely for the enhancement of any instructional programs and may not be used to pay the salary of any university or university system administrator as is provided for the use of the academic excellence fee.

(e)(i) In accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana and in addition to any other authority provided by this Paragraph, each management board may establish tuition and mandatory attendance fee amounts applicable to resident students at an institution under its supervision and management and, effective July 1, 2008, may adjust such tuition and mandatory fee amounts at a rate not to exceed three percent annually if the tuition and mandatory fee amount in effect for the institution is ten percent or less below the average or median tuition and mandatory fee amount of the institution's peers, at a rate not to exceed four percent annually if the tuition and mandatory fee amount in effect for the institution is more than ten percent but less than twenty percent below the average or median tuition and mandatory fee amount of the institution's peers, or at a rate not to exceed five percent annually if the tuition and mandatory fee amount in effect for the institution is twenty percent or more below the average or median tuition and mandatory fee amount of the institution's peers. The Board of Regents shall establish guidelines on the use of data available from the Southern Regional Education Board and other national sources in determining appropriate institution peers and peer average or median tuition and mandatory fee rates. Such guidelines shall be adopted after consultation and coordination with the management boards. The authority to increase tuition and mandatory fee amounts granted by the provisions of this Subparagraph shall be applicable for the 2008-2009, 2009-2010, 2010-2011, and 2011-2012 academic years only and shall terminate June 30, 2012. Beginning with the 2009-2010 academic year, the authority to increase tuition and mandatory fee amounts granted by the provisions of this Subparagraph shall be subject to the approval of the Joint Legislative Committee on the Budget.

(ii) The authority granted each management board by this Subparagraph to establish tuition and mandatory fee amounts shall include the authority to establish proportional amounts applicable to part-time students and to students enrolled for summer and intersession terms.

(iii) Prior to imposing any increase or increases in tuition or mandatory attendance fee amounts, or both, established pursuant to the provisions of this Subparagraph, each management board shall establish criteria for waivers of such increase or increases in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students affected by the increase or increases in a timely manner such that the prospective student can be aware of the increase or increases and the availability of waivers prior to the student making any final decision concerning attendance at the college or university.

(6) Purchase land and purchase or construct buildings necessary for the use of the university system, subject to the approval of the Board of Regents and in accordance with applicable laws.

(7) Purchase equipment, properly maintain and make improvements to facilities necessary for the use of the university system, in accordance with applicable laws.

(8) Lease land or other property belonging to it or to any college or university within its system, in accordance with law.

(9) Sell, transfer or exchange land or other property not needed for university purposes, in accordance with law.

(10) Employ or approve the employment, fix or approve the salaries, and fix or approve the duties and functions of personnel for the board and the university system in accordance with the provisions of this Chapter. Notwithstanding any law to the contrary, any increase in salary for an administrator of any public college or university or of any postsecondary education management board shall comply with the administrative salary policy guidelines adopted by the Board of Regents.

(11) Review and approve curricula, programs of study, departments of instruction, divisions, or similar subdivisions established by the faculties of the university system and forward such curricula, programs of study, departments of instruction, divisions, or similar subdivisions to the Board of Regents for final approval.

(12) Adopt, amend or repeal rules and regulations necessary or proper for the business of the board and for the government of the colleges and universities comprising its system and for promoting their purposes.

(13) Adopt, amend or repeal rules and regulations for the government and discipline of students.

(14) Affiliate with any institution giving any special course of instruction, upon such terms as the board deems expedient, which terms may include the retention by such institution of the control of property, faculty and staff.

(15) Award certificates, confer degrees and issue diplomas certifying the same.

(16) Enter into contracts and agreements with other public agencies with respect to cooperative enterprises and undertakings relating to or associated with college or university purposes and programs, in accordance with applicable laws.

(17) Adopt academic calendars, which shall, among other things, make provision for an appropriate and reasonable number of days during which academic teaching personnel may, with necessary approval of appropriate university officials, be permitted to be absent from their duty posts; the time herein provided for shall be in lieu of annual leave granted unclassified state employees by R.S. 42:421. Provided, however, when an academic teaching employee covered by this Act retires, or whenever any such employee dies before retirement and while holding membership in any retirement system to which the state contributes in whole or in part, leaving a surviving spouse or dependent or both, who are entitled to benefits from the retirement system, the unused days shall be added to the employee's membership service in the same manner and to the same extent as if the employee had continued in state service until the time such number of unused days have elapsed, dating from the date of the employee's death.

(18) Perform such other functions as are necessary or incidental to the supervision and management of the university system it supervises and manages.

B. In addition to the powers and duties vested by Subsection A of this Section and any other applicable laws, each board, as soon as practicable, shall adopt:

(1) Bylaws setting forth the respective rights, duties and responsibilities of the board, the various administrative officers, and the faculty. These bylaws shall be specific in fixing responsibility and in describing lines of authority, without being so detailed as to encumber the machinery of government with undue formality. These bylaws may provide appropriate rules under which they may be amended from time to time.

(2) Rules and regulations which may provide for:

(a) A method of obtaining expression of faculty opinion when appointments are to be made to the offices of president, or head of a college or university, chief academic officer of a college or university, deans, directors, and heads or chairmen of departments.

(b)(i) The establishment, award, and continuance of fellowships, scholarships, and all other forms of student aid. Such rules shall be so designed as to promote high standards of achievement and scholarship in the respective recipients and to insure the award and continuance of fellowships and scholarships solely upon the basis of merit, and other forms of student aid strictly upon the basis of necessity and merit.

(ii) Such rules and regulations may include the establishment, award, and continuance of tuition waivers to any student for purposes of gender equity who participates in an intercollegiate athletic program and who is pursuing an undergraduate degree provided that the student meets the academic standards and complies with the rules and regulations of the college or university such student is attending relative to requirements for attendance as a full-time student. The tuition waivers may be offered at any campus under the jurisdiction of each management board; however, no management board shall issue more than an aggregate of fifty tuition waivers per campus during an academic year and not more than fifty percent of such tuition waivers shall be issued to out-of-state residents.

(c) The administration of the various student loan funds and the granting and repayment of such loans. Each board shall withhold any academic and financial aid transcripts of students in default on the repayment of an obligation to the Louisiana Student Financial Assistance Commission or its successor, until such time as release is authorized by the commission or its successor. Such release shall be dependent upon acceptable repayment arrangements being made by the defaulted student borrower. The rules and regulations adopted by each board to implement the provisions of this Subparagraph relative to the withholding of academic and financial aid transcripts shall include a due process procedure permitting a student, if the student desires, to appear before the board prior to any action withholding such student's transcript.

(d) It shall be the further duty of the board to employ the proceeds of all donations, grants, subscriptions and bequests to a university, or to any school, college or division, or in trust therefor, so as to effectuate the purposes and accord with the terms and conditions of such donations, grants, subscriptions and bequests.

(3) Policies and rules authorizing state colleges and universities to develop and conduct courses of study and curricula for inmates and personnel at state correctional institutions, pursuant to authorization by the Department of Public Safety and Corrections. The courses of study to be offered shall be developed by the college or university and approved by the governing board.

C.(1) In addition to any other powers and duties authorized by this Section, each board shall adopt, by not later than January 1, 1990, a policy requiring each institution under the supervision and management of that board to report, on at least a monthly basis, the numbers and types of reported criminal offenses occurring on property owned or under the control of the institution. Such report shall be made to the appropriate management board and shall be a public record. The form and content of such reports shall be prescribed by the management board but shall be such as to be acceptable for the purposes of compiling uniform crime reports. The report provided for by this Subsection shall be limited to those offenses included in Part I of the most recently published edition of the Uniform Crime Reports for the United States as printed by the Federal Bureau of Investigation and the United States Department of Justice.

(2) The policy also shall require each institution to publish in its catalog basic information about security procedures and practices maintained by the institution. Such information, to the extent not otherwise exempt by law from disclosure, shall include but need not be limited to the following:

(a) The enforcement authority and training requirements for campus police and other security personnel.

(b) The number of security personnel employed by type, including full-time, part-time, and supplemental personnel.

(c) Basic procedures for responding to emergencies or criminal actions and special services for the reporting of emergencies and criminal actions, such as the provision of an emergency telephone number for student and employee use.

(d) The administrative office responsible for security and campus police services.

(3) The policy also shall require each institution to develop and adopt written security rules, regulations, and procedures. Such rules, regulations, and procedures shall include but need not be limited to the following information:

(a) Procedures for responding to emergencies or criminal actions.

(b) Procedures for securing campus buildings and residence halls.

(c) Procedures for investigating violations of criminal statutes and university regulations.

(d) Procedures related to campus police and other security personnel activity within student housing.

(e) Rules and regulations governing the possession and use of firearms by campus police and other security personnel.

(f) Rules and regulations governing the possession and use of firearms on campus by employees, students, and visitors.

(g) Security considerations used in the construction, maintenance, groundskeeping, and lighting of campus buildings and grounds.

(h) Methods used to inform the campus community about security matters.

D. In addition to any other powers and duties authorized by this Section, each board shall adopt, by not later than January 1, 2004, a policy requiring each institution under the board's supervision and management to include as a part of any material made available by the institution to students and prospective students about any course offering at the institution a list of other Louisiana public colleges and universities that will recognize a student's successful completion of such course both for academic credit in general and for credit toward meeting degree program requirements at the other institutions.

E.(1) In addition to any other power, duty, or function authorized by this Section, each board shall adopt, by not later than January 1, 2012, a policy requiring each institution under the board's supervision and management to award educational credits to a student enrolled in the institution, who is also a veteran, for courses that are part of the student's military training or service and that meet the standards of the American Council on Education or equivalent standards for awarding academic credit if the award of educational credit is based upon the institution's admission standards and its role, scope, and mission.

(2) Each board shall adopt necessary rules, regulations, and procedures to implement the provisions of this Subsection, effective beginning with the 2012-2013 academic year and continuing thereafter.

(3) For the purposes of this Subsection, the word "veteran" means a citizen of the United States or a resident alien who has been released from military service under a condition other than dishonorable and who meets at least one of the following conditions:

(a) Has engaged in active duty in the United States Armed Forces.

(b) Is a member of the national guard or is a reserve enlistee called to active duty for purposes other than training.

(c) Was a cadet or midshipman at a United States Armed Forces service academy.

F. Each public postsecondary education management board shall annually conduct a review to identify any legislation that has been implemented and has been operational for at least six months in the prior year that affects the board or the institutions under its control and has a fiscal impact which has increased by the amount of one million dollars or more over the amount of the fiscal note as the bill was enacted. The analysis should also report the impact to the higher education institutions in terms of operations and personnel. Each management board shall compile the report and submit the report to the Board of Regents by September thirtieth of each year in accordance with the provisions of R.S. 17:3130(C). The report shall be in a manner as provided by R.S. 24:653(L)(2).

G. Each board may name buildings at institutions under its supervision and management in honor of living persons pursuant to a policy adopted by the board applicable to such actions. Such policy may include criteria to be used for the naming of buildings in honor of living persons. If the policy requires a monetary donation as a condition of naming buildings in honor of living persons, the policy shall require that such donation be made to an alumni association or a foundation that raises private funds for the support of the institution as provided in R.S. 17:3390.

Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1988, No. 791, §1; Acts 1989, No. 543, §1, eff. July 5, 1989; Acts 1990, No. 808, §1; Acts 1995, No. 258, §1; Acts 1997, No. 1360, §1, eff. Jan. 1, 1998; Acts 1997, No. 1458, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 94, §2, eff. May 5, 1998; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2000, 2d Ex. Sess., No. 4, §1, eff. June 28, 2000; Acts 2001, No. 955, §1, eff. June 26, 2001; Acts 2001, No. 1117, §1, eff. June 28, 2001; Acts 2003, No. 383, §1, eff. June 18, 2003; Acts 2004, No. 288, §1, eff. June 15, 2004; Acts 2004, No. 788, §1, eff. July 8, 2004; Acts 2008, No. 652, §1, eff. July 1, 2008; Acts 2008, No. 915, §1, eff. July 14, 2008; Acts 2010, No. 447, §1, eff. June 22, 2010; Acts 2011, No. 191, §1, eff. June 24, 2011; Acts 2011, No. 196, §1, eff. June 24, 2011; Acts 2013, No. 79, §1; Acts 2013, No. 96, §1, eff. July 1, 2013; Acts 2013, No. 220, §6, eff. June 11, 2013; Acts 2014, No. 454, §1, eff. July 1, 2016.

NOTE: See H.C.R. No. 217 of 2001 R.S. relative to date by which tuition and fees shall be established pursuant to R.S. 17:3351(A)(5)(b)(i).

NOTE: See Acts 1999, No. 991, as amended by Acts 2004, No. 214, relative to authority of LSU Bd. of Supervisors to change tuition amounts at the university laboratory school.



RS 17:3351.1 - Technology fee; authority to assess; use of proceeds

§3351.1. Technology fee; authority to assess; use of proceeds

A.(1) The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Community and Technical Colleges, and the Board of Supervisors of Southern University and Agricultural and Mechanical College, each may provide, by the favorable vote of two-thirds of the members of the respective board, for the assessment of a student technology fee at the institutions of postsecondary education under their respective supervision and management. The student technology fee shall be five dollars per course credit hour.

(2) Prior to the assessment of the technology fee at any institution, the governing body of the student government association at the particular institution shall have approved the assessment and may establish the maximum amount of any such assessment per student per semester by a vote of at least two-thirds of the members of the governing body; however, the maximum amount per student per semester shall not exceed one hundred dollars. The fee shall be paid by each student and no student shall be exempted from paying the fee. Monies derived from the fee assessed at each institution shall be restricted and accounted for separately and shall be used for the particular institution.

(3) The respective board shall terminate the assessment of any such fee at any institution at which at least two-thirds of the members of the governing board of the student government association vote to terminate the assessment of the fee. Action by the respective board to terminate the assessment shall be by vote of at least a majority of the members of the respective board.

B.(1) Proceeds from the assessment of the technology fee shall be used in accordance with a written plan developed by the institution for purposes of implementing, replacing, improving, and expanding technologies to benefit student life and learning and such use shall be in compliance with any applicable provisions of the federal Americans with Disabilities Act of 1990. In developing the written plan, the institution shall provide students with the opportunity to make recommendations concerning the use of fee proceeds.

(2) For the purposes of this Section, "technologies" includes but is not limited to instructional and laboratory equipment and the networking and supporting computer and telecommunications infrastructure necessary to support these activities.

C. Each institution at which the technology fee is assessed shall make an annual accounting to its management board of the use of monies derived from the fee.

Acts 1997, No. 1450, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3351.2 - Dissemination of certain information by public postsecondary education institutions

§3351.2. Dissemination of certain information by public postsecondary education institutions

A. No public postsecondary education institution shall:

(1) Permit the dissemination on the institutional campus of solicitations, advertisements, applications, or information concerning consumer credit cards, as defined in R.S. 9:3516(15), to undergraduate students during registration for classes.

(2) Permit any employee of the institution to disseminate solicitations, advertisements, applications, or information concerning consumer credit cards, as defined in R.S. 9:3516(15), to undergraduate students at any time.

(3) Provide to an extender of credit, as defined in R.S. 9:3516(18), for compensation or consideration of any kind any student information.

B. The governing authority for each such institution shall provide by rule for the enforcement of these prohibitions.

Acts 1999, No. 934, §1.



RS 17:3351.3 - Academic excellence fee; Louisiana State University and Agricultural and Mechanical College

§3351.3. Academic excellence fee; Louisiana State University and Agricultural and Mechanical College

A. In accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may provide for the assessment of an academic excellence fee at Louisiana State University and Agricultural and Mechanical College located at Baton Rouge and designated as the premier flagship university for the state. This fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount shall not exceed one hundred twenty-five dollars per semester for a student who is enrolled on a full-time basis and shall be prorated for a part-time student.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students except:

(a) Students who are recipients of federal Pell Grants as authorized under Title IV of the Higher Education Act of 1965, as amended.

(b) Students who initially enrolled at the institution prior to the 2000-2001 academic year and who are continuing recipients of an award under the Taylor Opportunity Program for Students.

C.(1) In addition to the fees authorized in Subsections A and B of this Section and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, beginning with students enrolling for the Fall, 2003, academic session the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision.

(2) The fee amount shall not exceed ten dollars per credit hour per academic session and shall not exceed one hundred twenty dollars per academic session.

(3) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(4) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

D. Fee proceeds shall be used to promote academic excellence at the institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2000, 1st Ex. Sess., No. 100, §1, eff. April 17, 2000; Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.4 - Voluntary deferred salary agreements

§3351.4. Voluntary deferred salary agreements

A. Notwithstanding any other law to the contrary, each postsecondary education management board as a body corporate shall have authority to defer payment of all or any part of the salary of one or more employees pursuant to one or more deferred salary agreements made with the employee or employees. For purposes of this Section, deferred salary is any amount of salary or compensation that is to be paid or provided to the employee in any period or periods later than the period in which the earned salary is usually and customarily paid. Any deferred salary agreement entered into pursuant to this Section:

(1) Shall be voluntary on the part of the employee or employees.

(2) Shall be in writing made prior to the period in which the employment services are rendered by the employee or employees.

(3) Shall specify the amount of the salary to be deferred and the date or method for determining the date on which the deferred salary shall be paid.

(4) Shall specify the investment or expenditure of the deferred salary during the deferral period.

(5) Shall specify the manner in which the deferred salary and any earnings thereon or any appreciation thereof shall be paid or remitted to the employee or employees.

(6) Shall specify whether or not the deferred salary is subject to retirement benefits.

B. Deferred salary shall not constitute public funds after it has been earned by the employee or employees and shall be invested or expended in the manner and for the purposes as set forth in the deferred salary agreement. The employee or employees may receive all economic benefits and shall bear all risk of loss of any expenditure or investment made pursuant to the deferred salary agreement. This Section shall not apply to any agreement which would otherwise be an eligible deferred compensation plan for purposes of Section 457 of the Internal Revenue Code as amended. Each postsecondary education management board as a body corporate shall have authority to act on behalf of its employee or employees to acquire insurance, fixed income investments, equities, cash equivalents, or other investments specified in the deferred salary agreement, provided such acquisitions are made solely with funds from deferred salary or from other voluntary contributions by the employee and are made pursuant to a deferred salary agreement. Furthermore, each postsecondary education management board as a body corporate shall have the authority to establish trusts to implement deferred salary agreements and to serve as trustee for any trusts so established. Deferred salary placed in a trust shall not constitute public funds. Deferred salary may be deducted by the employer from the pay, salary, or compensation of the participating employee or employees when authorized in writing by the participating employee or employees. Each postsecondary education management board as a body corporate is authorized to implement pension and insurance programs for the benefit of their employees, provided that such programs do not conflict with or alter any existing statutory pension and insurance program. Each management board is hereby authorized to subscribe to or purchase stock of a corporation or association, including but not limited to the power to subscribe to or purchase equities in implementing or providing such pension or other insurance programs. Pursuant to this provision, each management board may offer stock options to their employees as part of a compensation package. Each postsecondary education management board shall have the authority to establish trusts to implement pension and insurance programs and to serve as trustee for any trust so established.

Acts 2001, No. 145, §1.



RS 17:3351.5 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts

§3351.5. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following program fee amounts and increases in tuition and attendance fee amounts:

(1) For a full-time undergraduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport for the Fall, 2002, semester or thereafter, a one-time increase in tuition and mandatory attendance fees by an amount of forty-six dollars per semester.

(2) For a full-time graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport for the Fall, 2002, semester or thereafter, a one-time increase in tuition and mandatory attendance fees by an amount of three hundred one dollars per semester.

(3) For a full-time graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, a one-time increase in tuition and mandatory attendance fees by an amount of two hundred sixty-two dollars per semester.

(4) For a full-time student who is a Louisiana resident and who is enrolling in the Dentistry Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, a one-time increase in annual tuition and mandatory attendance fees by an amount of one thousand one hundred twelve dollars.

(5) For a full-time student who is a Louisiana resident and who is enrolling in the Medicine Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, a one-time increase in annual tuition and mandatory attendance fees by an amount of one thousand two hundred thirty dollars.

(6) For a full-time student who is a Louisiana resident and who is enrolling in the Master of Nursing, Nurse Anesthetist Program of the School of Nursing at the Louisiana State University Health Sciences Center in New Orleans for the Fall, 2002, semester or thereafter, an annual fee not to exceed seven thousand five hundred dollars.

(7)(a) For a full-time student who is currently enrolled in the School of Veterinary Medicine and seeking a Doctor of Veterinary Medicine degree, an increase in tuition by an amount of seven hundred fifty dollars for the Fall 2003 semester and thereafter.

(b) For a full-time student who is enrolling for the first time in the School of Veterinary Medicine and seeking a Doctor of Veterinary Medicine degree, an increase in tuition by an amount of one thousand five hundred dollars for the Fall 2003 semester and thereafter.

(c) Proceeds from the tuition increases authorized by this Paragraph shall not be used to pay salaries of administrators at the School of Veterinary Medicine or other university or university system administrators.

B. The authority to impose the tuition amounts and the attendance and program fee amounts provided by Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. Prior to imposing any increase in tuition or attendance fee amounts or any program fee amount authorized by this Section, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall establish criteria for waivers of such amounts in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all affected prospective students in a timely manner so the prospective student can be aware of the increase or fee amount and the availability of waivers thereto prior to the student having to make any final decision concerning attendance.

Acts 2002, 1st Ex. Sess., No. 138, §1, eff. April 23, 2002; Acts 2003, No. 1071, §1, eff. July 2, 2003.



RS 17:3351.6 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and nonresident fee amounts for the Paul M. Hebert Law Center

§3351.6. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and nonresident fee amounts for the Paul M. Hebert Law Center

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5) and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases in tuition and nonresident attendance fee amounts:

(1) For full-time students in the first year class at the Paul M. Hebert Law Center for the Fall, 2002, semester, an increase in tuition by an amount of five hundred forty-five dollars per semester and an increase in the nonresident attendance fee by an amount of five hundred forty-two dollars and fifty cents per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and shall not be increased through the Spring, 2005, semester.

(2) For full-time students in the first year class at the Paul M. Hebert Law Center for the Fall, 2003, semester, an increase in tuition by an amount of one thousand ninety dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand eighty-five dollars per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and not be increased through the Spring, 2006, semester.

(3) For full-time students in the first year class at the Paul M. Hebert Law Center for the Fall, 2004, semester or in a first year class in a subsequent year, an increase in tuition by an amount of one thousand six hundred thirty-five dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand six hundred twenty-seven dollars and fifty cents per semester.

(4) For full-time students in the first-year class at the Paul M. Hebert Law Center for the Fall 2008 semester, an increase in tuition by an amount of five hundred dollars per semester and an increase in the nonresident attendance fee by an amount of five hundred dollars per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and shall not be increased through the Spring 2011 semester.

(5) For full-time students in the first-year class at the Paul M. Hebert Law Center for the Fall 2009 semester, an increase in tuition by an amount of one thousand dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand dollars per semester. The tuition and nonresident attendance fee amounts authorized by this Paragraph for such students shall continue and not be increased through the Spring 2012 semester.

(6) For full-time students in the first-year class at the Paul M. Hebert Law Center for the Fall 2010 semester or in the first-year class in a subsequent year, an increase in tuition by an amount of one thousand five hundred dollars per semester and an increase in the nonresident attendance fee by an amount of one thousand five hundred dollars per semester.

B. The increases in tuition and nonresident attendance fee amounts authorized by Paragraphs (A)(1), (2), and (3) of this Section shall be increases from the tuition and nonresident attendance fee amounts in effect for the Spring 2002 semester. The increases in tuition and nonresident attendance fee amounts authorized by Paragraphs (A)(4), (5), and (6) of this Section shall be increases from the tuition and nonresident attendance fee amounts in effect for the Spring 2008 semester.

C. The authority to impose the tuition and nonresident attendance fee amounts provided by Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

D. The tuition and nonresident attendance fee amounts authorized by this Section shall be imposed on the basis of a student's classification as a member of a class of a particular year and in the amounts then applicable to members of that class without regard to the date that a student first enrolled at the Paul M. Hebert Law Center.

Acts 2002, 1st Ex. Sess., No. 139, §1, eff. April 23, 2002; Acts 2008, No. 840, §1, eff. July 9, 2008.



RS 17:3351.7 - Facilities use and maintenance fee increase; amount; waivers; limitations; University of New Orleans

§3351.7. Facilities use and maintenance fee increase; amount; waivers; limitations; University of New Orleans

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5), 3351.1, 3351.3, 3351.5, 3351.6, and Act No. 493 of the 1999 Regular Session of the Legislature and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose, at the University of New Orleans, an increase in the facilities use and maintenance fee by an amount of sixty dollars per semester for full-time undergraduate and graduate students effective for the Fall, 2003, semester and thereafter.

B.(1) The fee increase amount shall be applied proportionally for part-time students and for summer sessions.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

C. The fee increase shall be paid by all students. However, the board shall establish criteria for waiving the fee increase in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

D. No proceeds for the fee increase authorized by this Section shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 963, §1, eff. July 1, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.8 - Facilities use and maintenance fee increase; amount; waivers; limitations; Southern University at New Orleans

§3351.8. Facilities use and maintenance fee increase; amount; waivers; limitations; Southern University at New Orleans

A. In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by R.S. 17:1855, 3351(A)(5), and 3351.1, and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose, at Southern University at New Orleans, an increase in the facilities use and maintenance fee for a total amount of such fee not to exceed sixty dollars per semester for full-time undergraduate and graduate students effective for the Fall, 2003, semester and thereafter.

B.(1) The fee increase amount shall be applied proportionally for part-time students and for summer sessions.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

C. The fee increase shall be paid by all students. However, the board shall establish criteria for waiving the fee increase in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

D. No proceeds for the fee increase authorized by this Section shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 963, §1, eff. July 1, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.9 - Academic excellence fee; amount; waivers; University of Louisiana System

§3351.9. Academic excellence fee; amount; waivers; University of Louisiana System

A. In addition to the authority granted to the Board of Supervisors for the University of Louisiana System by R.S. 17:3351(A)(5) and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision effective for the Fall, 2003, academic session and thereafter. The fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount per student shall not exceed ten dollars per credit hour per academic session and shall not exceed one hundred twenty dollars per academic session.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

C. Fee proceeds shall be used to promote academic excellence at each institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.10 - Academic excellence fee; amount; waivers; Louisiana Community and Technical College System

§3351.10. Academic excellence fee; amount; waivers; Louisiana Community and Technical College System

A. In addition to the authority granted to the Board of Supervisors of Community and Technical Colleges by R.S. 17:1871(B) and 3351(A)(5) and in accordance with Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may provide for the assessment of an academic excellence fee at each institution under its management and supervision effective for the Fall, 2003, academic session and thereafter. The fee shall be in addition to any other tuition or attendance fees and charges established by the board.

B.(1) The fee amount per student shall not exceed seven dollars and fifty cents per credit hour per academic session and shall not exceed ninety dollars per academic session.

(2) The fee shall not be a cost that is payable by the state on behalf of any student who is a recipient of an award under the Taylor Opportunity Program for Students.

(3) The fee shall be paid by all students. However, the board shall establish criteria for waiving the fee in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance at any institution under the management and supervision of the board.

(4) The fee shall not be imposed on students in an apprenticeship program.

C. Fee proceeds shall be used to promote academic excellence at each institution by enhancing instructional programs. However, no proceeds shall be used to pay the salary of any university or university system administrator.

Acts 2003, No. 1132, §1, eff. July 2, 2003; Acts 2008, No. 652, §1, eff. July 1, 2008.



RS 17:3351.11 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; Health Sciences Centers; waivers

§3351.11. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; Health Sciences Centers; waivers

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by R.S. 17:3351(A)(5), 3351.1, 3351.3, and 3351.5, and Act No. 493 of the 1999 Regular Session and Act 138 of the First Extraordinary Session of 2002 of the Legislature and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following program tuition and attendance fee amounts:

(1) For a full-time undergraduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand seven hundred seventy-one dollars per semester.

(2) For a full-time graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of two thousand seventy-eight dollars per semester.

(3) For a full-time student who is a Louisiana resident and who is enrolling in the Dentistry Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of nine thousand eight hundred ninety-four dollars per year.

(4) For a full-time student who is a Louisiana resident and who is enrolling in the Dental Hygiene Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand two hundred ninety-five dollars per semester.

(5) For a full-time graduate student who is a Louisiana resident and who is enrolling in the Graduate Studies Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of two thousand seventy-eight dollars per semester.

(6) For a full-time student who is a Louisiana resident and who is enrolling in the Medicine Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of eleven thousand six hundred thirteen dollars per year.

(7) For a full-time graduate student who is a Louisiana resident and who is enrolling in the Nursing Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand six hundred dollars per semester.

(8) For a full-time undergraduate student who is a Louisiana resident and who is enrolling in the Nursing Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand three hundred thirteen dollars per semester.

(9) For a full-time student who is a Louisiana resident and who is enrolling in the Master of Nursing, Nurse Anesthetist Program of the School of Nursing at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of eight thousand four hundred ninety-eight dollars per year.

(10) For a full-time student who is a Louisiana resident and who is enrolling in the Doctor of Audiology Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, a fee not to exceed two thousand seventy-eight dollars per semester.

(11) For a full-time student who is a Louisiana resident and who is enrolling in the Master of Public Health Program (Preprofessional) at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed four thousand nine hundred twenty-eight dollars.

(12) For a full-time student who is a nonresident and who is enrolling in the Master of Public Health Program (Preprofessional) at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed six thousand fifty-three dollars.

(13) For a full-time student who is a Louisiana resident or a nonresident and who is enrolling in the Master of Public Health Program (Professional) at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed six thousand one hundred twenty-eight dollars.

(14) For a full-time student who is a Louisiana resident or a nonresident and who is enrolling in the Master of Public Health Executive Program at the Louisiana State University Health Sciences Center in New Orleans for the Fall 2004 semester and thereafter, an annual fee not to exceed twelve thousand nine hundred twenty-eight dollars.

(15) For a full-time undergraduate or graduate student who is a Louisiana resident and who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand eight hundred twenty-four dollars per semester.

(16) For a full-time student who is a Louisiana resident and who is enrolling in the Graduate Studies Program at the Louisiana State University Health Sciences Center in Shreveport for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of one thousand four hundred thirty-one dollars per semester.

(17) For a full-time student who is a Louisiana resident and who is enrolling in the Medicine Program at the Louisiana State University Health Sciences Center in Shreveport for the Fall 2004 semester and thereafter, tuition and mandatory attendance fees of ten thousand fifty-two dollars per year.

(18) For a full-time graduate student who is a Louisiana resident and who is enrolling in the Doctor of Physical Therapy Program at the Louisiana State University Health Sciences Center in New Orleans or Shreveport for the Fall 2006 semester and any fall or spring semester thereafter, tuition and mandatory attendance fees of four thousand dollars per fall or spring semester.

B. The authority to impose the tuition amounts and the attendance and program fee amounts provided by Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. Prior to imposing any increase in tuition or attendance fee amounts or any program fee amount authorized by this Section, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College shall establish criteria for waivers of such amounts in cases of financial hardship. Information about such waivers and the criteria and procedures for obtaining a waiver shall be made available to all affected prospective students in a timely manner so the prospective student can be aware of the increase or fee amount and the availability of waivers thereto prior to the student having to make any final decision concerning attendance.

D.(1) In addition to the authority granted by Subsection A of this Section, other provisions of law as cited in the introductory paragraph of Subsection A of this Section, and any other provision of law including but not limited to R.S. 17:3139.5, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, may increase tuition and fee amounts, without additional legislative approval, for students enrolled or enrolling in the Louisiana State University Health Sciences Center-New Orleans School of Medicine or School of Dentistry or the Louisiana State University Health Sciences Center-Shreveport School of Medicine by up to five percent each year for five years beginning with the 2011-2012 academic year.

(2) The authority granted by Paragraph (1) of this Subsection shall be in addition to and independent of all other authority to increase tuition and fees at the Louisiana State University Health Sciences Center-New Orleans School of Medicine or School of Dentistry or the Louisiana State University Health Sciences Center-Shreveport School of Medicine.

(3) Notwithstanding any provision of this Subsection or of any other law to the contrary, tuition and fee amounts at the Louisiana State University Health Sciences Center-New Orleans School of Medicine or School of Dentistry or the Louisiana State University Health Sciences Center-Shreveport School of Medicine shall be weighted based upon median household income as provided in R.S. 17:3139.5(3)(a) and shall not exceed average tuition and fee amounts of their respective peer institutions. For purposes of this Subsection, "peer institutions" shall have the meaning provided by guidelines established by the Board of Regents in the same manner as provided by R.S. 17:3351(A)(5)(e)(i).

E. In addition to the authority granted by this Section and any other provision of law, including but not limited to R.S. 17:3139.5, and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may impose the following fees for students enrolled in the Louisiana State University Health Sciences Center-New Orleans School of Dentistry for the 2013-2014 academic year and thereafter:

(1) A dental supply fee of three hundred dollars per academic year for students in the doctor of dental surgery program, the dental hygiene program, and the dental laboratory technology program.

(2) A prosthetic device fee of two hundred seventy-five dollars per academic year for second-year students in the doctor of dental surgery program.

Acts 2004, No. 788, §1, eff. July 8, 2004; Acts 2006, No. 95, §1, eff. July 1, 2006; Acts 2011, No. 297, §1, eff. June 28, 2011; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.12 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; Professional Program Fee; masters degree in business administration; Louisiana State University and Agricultural and Mechanical College

§3351.12. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; Professional Program Fee; masters degree in business administration; Louisiana State University and Agricultural and Mechanical College

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by other provisions of this Title authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose a Professional Program Fee in the amount not to exceed two thousand dollars per semester on students enrolled full time in seeking a Masters of Business Administration degree at Louisiana State University and Agricultural and Mechanical College or the University of New Orleans.

B. The fee authorized in this Section shall be effective for both resident and nonresident students and shall be in effect beginning in the Fall 2005 semester.

C. The authority to impose the fee amounts provided by Subsection A of this Section shall include the authority to provide for a schedule of gradual imposition until the maximum amount is imposed and to impose proportional amounts for part-time students and for summer sessions.

Acts 2004, No. 788, §1, eff. July 8, 2004.



RS 17:3351.13 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration; School of Veterinary Medicine

§3351.13. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration; School of Veterinary Medicine

A. In addition to the authority granted to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College by law authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases in tuition and attendance fee amounts effective for the Fall 2009 semester and thereafter:

(1) For a full-time graduate student who is enrolling in any four-year institution under its management and supervision, an increase in tuition by an amount which shall not exceed thirty dollars per credit hour per semester.

(2) For a full-time student who is seeking a Masters of Business Administration degree at any institution under its management and supervision, an increase in tuition by an amount of one thousand dollars per semester, which shall be inclusive of the increase in graduate student tuition authorized in Paragraph (1) of this Subsection.

(3) For a full-time student who is enrolling in the School of Veterinary Medicine and seeking a Doctor of Veterinary Medicine degree, an increase in tuition by an amount of seven hundred fifty dollars per semester.

(4) For a full-time student who is enrolling in the School of Medicine at the Louisiana State University Health Sciences Center in Shreveport and seeking a Doctor of Medicine degree, an increase in tuition by an amount of five hundred dollars per semester.

(5) For a full-time student who is enrolling in the School of Allied Health Professions at the Louisiana State University Health Sciences Center in Shreveport and seeking a master's degree in occupational therapy, communications disorders, or health sciences, an increase in tuition by an amount of five hundred dollars per semester.

B. The board shall establish criteria for waiving the tuition increases authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

C. The authority to impose the increases provided in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

Acts 2009, No. 313, §1, eff. July 1, 2009.



RS 17:3351.14 - Board of Supervisors of Southern University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration

§3351.14. Board of Supervisors of Southern University and Agricultural and Mechanical College; tuition and attendance fee amounts; graduate students; masters degree in business administration

A. In addition to the authority granted to the Board of Supervisors of Southern University and Agricultural and Mechanical College by law authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases, effective for the Fall 2009 semester and thereafter, in tuition and attendance fee amounts:

(1) For a full-time graduate student who is enrolling in any four-year institution under its management and supervision by an amount which shall not exceed thirty dollars per credit hour per semester.

(2) For a full-time student who is seeking a masters of business administration degree at any institution under its management and supervision, an increase in tuition by an amount of up to one thousand dollars per semester, which shall be inclusive of the increase in graduate student tuition authorized in Paragraph (1) of this Subsection.

B. The board shall establish criteria for waiving the tuition increase authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

C. The authority to impose the increase provided in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

Acts 2009, No. 313, §1, eff. July 1, 2009.



RS 17:3351.15 - Board of Supervisors for the University of Louisiana System; tuition and attendance fee amounts; graduate students; masters degree in business administration

§3351.15. Board of Supervisors for the University of Louisiana System; tuition and attendance fee amounts; graduate students; masters degree in business administration

A. In addition to the authority granted to the Board of Supervisors for the University of Louisiana System by law authorizing such board to provide for and impose fees and in accordance with the provisions of Article VII, Section 2.1(A) of the Constitution of Louisiana, the board may impose the following increases, effective for the Fall 2009 academic session and thereafter, in tuition and attendance fee amounts:

(1) For a full-time graduate student who is enrolling in any institution under its management and supervision by an amount which shall not exceed thirty dollars per credit hour per academic session.

(2) For a full-time student who is seeking a masters of business administration degree at any institution under its management and supervision, an increase in tuition by an amount of up to one thousand dollars per academic session, which shall be inclusive of the increase in graduate student tuition authorized in Paragraph (1) of this Subsection.

B. The board shall establish criteria for waiving the tuition increase authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

C. The authority to impose the increase provided in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

Acts 2009, No. 313, §1, eff. July 1, 2009.



RS 17:3351.16 - Louisiana Community and Technical College System; electronic and digital textbooks and instructional materials; student charges

§3351.16. Louisiana Community and Technical College System; electronic and digital textbooks and instructional materials; student charges

A. In an effort to reduce the cost of course materials to students and provide a convenient means for students to purchase course materials in a single transaction in lieu of purchasing content separately, the Board of Supervisors of Community and Technical Colleges shall make every effort to ensure that electronic and digital versions are available for all prescribed textbooks and other digital instructional materials and shall develop a program for the encouragement and sale of electronic and digital textbooks and instructional materials.

B. Beginning in the Fall 2011 semester and thereafter, the board shall:

(1) Direct institutions under its management to clearly communicate the board's desire to increase the availability and accessibility of electronic and digital textbooks and other digital instructional materials in community and technical colleges when inviting publishers to participate in the textbook selection process and encourage all publishers to make available electronic and digital versions of the products they offer in addition to the printed version.

(2) Adopt such rules and regulations as are necessary for the sale and distribution of electronic and digital textbook content, or fractions of electronic and digital textbook content, instructional materials and assessments.

C.(1) The board is authorized to charge a student who chooses to purchase electronic and digital textbooks and other digital instructional materials an amount not greater than the actual cost of such electronic and digital textbooks and instructional materials.

(2) The board may not charge the student for any administrative, handling, or other related costs associated with the provision of electronic and digital textbooks and other digital instructional materials.

(3) Notwithstanding any provision of law to the contrary, any monies derived from such charges shall remain with the Louisiana Community and Technical College System and shall not be deposited into the state general fund. Such monies shall be used exclusively to lower the costs of electronic and digital textbooks and other digital instructional materials for students.

(4) Nothing in this Section shall be construed to affect the terms of a contract entered into by the board prior to June 28, 2011.

(5) Nothing in this Section shall be construed to supersede the institutional autonomy or academic freedom of instructors, faculty members, or academic departments involved in the selection of college textbooks and other instructional materials.

Acts 2011, No. 308, §1, eff. June 28, 2011.



RS 17:3351.17 - Distance education; tuition and attendance fees; waivers; public postsecondary education management boards

§3351.17. Distance education; tuition and attendance fees; waivers; public postsecondary education management boards

A. In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges may impose at each institution under its respective management and supervision for the Fall 2013 semester and thereafter tuition and attendance fees for students enrolled in an academic degree program offered entirely through distance education as defined by the Southern Association of Colleges and Schools when such program is comparable to a program offered through traditional in-person classroom instruction.

B. The authority granted in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. Each board shall establish criteria for waiving the tuition and fees authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.18 - Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; digital media program fee; amount; waivers

§3351.18. Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; digital media program fee; amount; waivers

A. In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may impose at Louisiana State University and Agricultural and Mechanical College at Baton Rouge for the Fall 2013 semester and thereafter a digital media program fee for students enrolled in graduate and professional degree programs in digital media in an amount not to exceed two thousand five hundred dollars per semester.

B. The authority granted in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

C. The board shall establish criteria for waiving the fee authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3351.19 - Building use fee; amount; waivers; public postsecondary education management boards

§3351.19. Building use fee; amount; waivers; public postsecondary education management boards

A. In addition to the authority granted by any other provision of law, including but not limited to R.S. 17:3139.5, 3351.7, and 3351.8, and in accordance with Article VII, Section 2.1 of the Constitution of Louisiana, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Supervisors for the University of Louisiana System, and the Board of Supervisors of Community and Technical Colleges may impose at each institution under its respective management and supervision, for the Fall 2013 semester and thereafter, a building use fee. The amount of the fee shall not exceed forty-eight dollars per semester or any higher fee amount otherwise specifically authorized by law.

B. The proceeds of the fee shall be used to construct, acquire, repair, maintain, operate, or improve the facilities and physical infrastructure of the institution collecting the fee.

C. The authority granted in Subsection A of this Section shall include the authority to impose proportional amounts for part-time students and for summer sessions.

D. Each board shall establish criteria for waiving the fee authorized in Subsection A of this Section in cases of financial hardship as determined by the board. Information relative to such waivers and the criteria and procedures for obtaining a waiver shall be made available to all prospective students in a timely manner such that each student is informed of the availability of a waiver prior to the student making a final decision concerning attendance.

Acts 2013, No. 426, §1, eff. June 21, 2013.



RS 17:3352 - Degrees; conditions

§3352. Degrees; conditions

A. Each board shall confer degrees evidencing satisfactory completion of the principal courses of study and award diplomas in certification thereof at the colleges and universities under its jurisdiction. However, no degree shall be issued to a student who has failed to comply with all grade point requirements for obtaining such degree as published in the institution's catalog. Each board may provide for the issuance of certificates to evidence satisfactory pursuance of studies not leading to a degree. Any board also may confer appropriate honorary degrees on any persons who have made substantial achievements in literary, artistic, scientific, or technical fields of endeavor, but no degree, whether honorary or earned, shall be conferred except by vote of the board upon the recommendation of the president or chief administrative officer of the system, head of the college or university, and of the faculty of the appropriate college, school, or division of a college or university.

B. All earned degrees and certificates conferred by each board shall be recognized by the courts and other officials of Louisiana as entitling the graduates holding such degrees to the same rights, privileges and immunities in the state of Louisiana as the diplomas, degrees or certificates of any other institution of learning.

Added by Acts 1975, No. 313, §2, eff. July 1, 1975. Acts 1991, No. 744, §1.



RS 17:3353 - Cooperation with public agencies

§3353. Cooperation with public agencies

A. Each board may enter into contracts and agreements with any public agency for the establishment of state or other public offices on the property and in the buildings of the university. It also can enter into contracts and agreements for joint construction, equipment, maintenance and financing of such buildings, and enter into contracts and agreements for the joint financing, supervision and conduct of cooperative enterprises and undertakings.

B. Any public agency is authorized to enter into contracts and agreements with any board for the purposes mentioned in this Section.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3354 - Independent audit of financial transactions of a university system, college or university

§3354. Independent audit of financial transactions of a university system, college or university

A. Any board may from time to time cause to be made an independent audit of the financial transactions and accounts of its university system or of any college or university therein.

B. For the performance of an independent audit a board shall employ auditors who have no financial interest in the activities of its university system and who are under no contract of employment or retainer with the university system or any department or division of the state government for purposes other than independent audit. At least one responsible member of the auditing firm or group selected shall be qualified to practice as a certified public accountant.

C. Upon completion of an independent audit, a complete and detailed report of the findings and recommendations of the auditors shall be printed by the board and copies thereof transmitted to the governor and the legislative auditor. The expense of the audit and report shall be borne by the university system out of appropriations.

D. Nothing herein contained shall be construed to eliminate the necessity of an audit required by law to be made by any public auditing agency.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3355 - Contracts and purchases; livestock shows and rodeos; food services

§3355. Contracts and purchases; livestock shows and rodeos; food services

A. All purchases, contracts and other business transactions shall be made on terms most favorable to the college or university for which the purchase is made, the contract is executed or to which the business transaction relates. All purchases made and contracts executed shall conform to applicable state laws relating to competitive bidding and the letting of contracts. The purchasing agent of each college and university shall be a deputy purchasing agent of the state central purchasing agency.

B. Notwithstanding the provisions of Subsection A of this Section, each board is hereby authorized and directed to advertise for bids, and to award to the lowest bidder, to contract for the holding and conducting of livestock shows and rodeos.

C. Notwithstanding any other law to the contrary, the management board of any state college or university may after advertisement for and receipt of bids, contract with the lowest responsible bidder for food services, vending operations, and similar other services for a term not to exceed three years. Such a contract may include an option to renew the contract on a year to year basis, not to exceed a period of three years. No increase in a renewal contract price shall exceed the percentage of increase in the consumer's wholesale price index since the previous contract was entered. Such contracts, or renewals of contracts, shall also be approved by the state Division of Administration.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1976, No. 610, §1.



RS 17:3356 - Official action of boards; vote required

§3356. Official action of boards; vote required

Notwithstanding any other provision of law to the contrary, all official actions of each board shall require the favorable vote of nine members.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3361 - Authority of boards to execute leases

PART VII. LEASES OF COLLEGE AND UNIVERSITY PROPERTIES

SUBPART A. LEASES TO ORGANIZATIONS

§3361. Authority of boards to execute leases

A. Each board may grant leases of any portion or portions of the grounds or campus of any college or university or of other immovable property under its supervision and management, for a term not to exceed ninety-nine years for each lease, to any of the following:

(1) An organized national or local college or university fraternity or sorority.

(2)(a) A religious, quasi-religious, or benevolent organization or other nonprofit corporation or association. However, any lease to a nonprofit corporation or association pursuant to this Section resulting in the construction of improvements on or after January 1, 2007, on college or university property shall be subject to design and construction oversight by the office of facility planning and control within the division of administration.

(b) As used in this Paragraph, the phrase "design and construction oversight" means (i) the right to review and approve plans and specifications prior to the commencement of construction and to require such changes as may be necessary to comply with applicable building codes, space standards, where appropriate, and standards ensuring quality of construction, and (ii) the right to conduct periodic inspections during construction to ensure that work is being performed in compliance with the approved plans and specifications.

(c) Each higher education management board shall adopt, subject to approval by the division of administration, office of facility planning and control, and in consultation with the Board of Regents, proposed space standards and quality standards and exceptions thereto on or before January 1, 2007. Changes to the adopted standards shall be subject to the same approval process. The approval of the office of facility planning and control is in addition to the policies and procedures of the Board of Regents and in no way abrogates any authority granted by law to the Board of Regents.

(3) A military organization under the supervision of the state of Louisiana or of the United States of America.

(4) A public body.

(5) A private entity, provided such private entity shall be obligated under the terms of the lease agreement to construct improvements on the leased premises which will further the educational, scientific, research, or public service functions of the board and provided further that the private entity has been selected pursuant to a competitive bid or competitive proposal process.

(6) A business to be located in an area designated by the college or university as a business incubator or research park, subject to the following conditions:

(a) The initial term of the lease shall not exceed thirty years, with an option to renew the lease twice. Each such renewal period shall not exceed ten years.

(b) "Research park" shall mean a Louisiana research park as defined in R.S. 51:1923(11).

B. Each board may permit the lessees to erect, construct, and maintain thereon fraternity or sorority houses or homes, student centers, facilities for religious worship and instruction, armories, storehouses, and other structures. Contracts entered into by a private lessee for the performance of work on the leased premises or the erection, construction, or maintenance of improvements on the leased premises shall not constitute public works contracts.

C. The land leased to any fraternity, sorority, religious or quasi-religious organization shall not exceed one acre.

D. The architectural plans for each house or other structure shall be approved by the board prior to construction on the leased grounds.

E. The provisions of R.S. 39:1643 and Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950 shall not be applicable to agreements authorized by this Part.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1; Acts 1999, No. 167, §1; Acts 2006, No. 758, §1, eff. June 30, 2006; Acts 2012, No. 657, §1.



RS 17:3361.1 - Leases for fundraisers that involve firearms

§3361.1. Leases for fundraisers that involve firearms

A. If property at a public postsecondary education institution is leased to a nonprofit corporation or association for the purpose of holding a fundraising event, the lease may authorize and provide for the auction and sale of firearms at the event.

B. Any such lease shall include at a minimum the following conditions:

(1) The firearms to be auctioned are exhibited in a static display at the event.

(2) Campus security is present at the event.

(3) The event shall be held indoors.

(4) The firearms to be auctioned are equipped with a safety lock or other safety feature that renders the firearm nonoperational.

Acts 2014, No. 324, §2.



RS 17:3362 - Rules and regulations governing construction and maintenance of structures

§3362. Rules and regulations governing construction and maintenance of structures

A. Unless waived by written consent of the board, each board, before granting any lease or leases under the provisions of this Subpart, shall, either directly or through the head of the college or university, formulate and adopt such rules, regulations and requirements as it deems necessary or desirable, relative to the erection, construction and maintenance of fraternity or sorority houses, student centers, armories, storehouses or other structures. Any such rules, regulations and requirements shall be incorporated into the contract of lease as a condition precedent to the validity thereof.

B. Unless waived by written consent of the board, there shall be reserved to the board, whether or not stipulated in the lease, the right to require the removal of any fraternity or sorority house, student center, armory, storehouse or other structure erected under the provisions of this Subpart, in the event that the lessee fails, neglects or refuses to comply with the rules, regulations or requirements.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1.



RS 17:3363 - Amendment of rules and regulations

§3363. Amendment of rules and regulations

From time to time each board may amend its rules, regulations, and requirements adopted in accordance with this Subpart, but no such amendments shall affect leases previously granted. However, each board shall have the authority to change its rules, regulations and requirements as to past or present leases to fraternities or sororities.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3364 - Rules governing conduct and social activities of people in structures

§3364. Rules governing conduct and social activities of people in structures

Each board, either directly or through the president of the college or university, may adopt such rules or regulations as it deems necessary or desirable relative to the conduct and social activities of people in the houses or other structures erected on the leased grounds under the provisions of this Subpart and may amend these rules and regulations in such manner as is deemed to be in the best interest of the college or university. Unless waived by written consent of the board, failure of any lessee to conform to the rules and regulations shall be cause for the immediate termination of the lease and removal of the houses and structures at the option of the board, and the board shall be the sole judge of the rules and of conformity or nonconformity thereto.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1.



RS 17:3365 - Transfer of lease; sublease; mortgage on structure and lease

§3365. Transfer of lease; sublease; mortgage on structure and lease

A. With the prior written consent and approval of the board, all or any portion of the property or the improvements constructed thereon may be assigned or subleased under such terms and conditions as authorized by the board. The board may lease back all or any portion of the property or the improvements constructed thereon under such terms and conditions as authorized by the board. The term of any assignment, sublease or leaseback may equal but not exceed the term of the original lease.

B. Lessees may grant mortgages on the improvements erected on the leased premises and on the lease, but all such mortgages, as well as the rights of the mortgagees, shall be subject to the rules and regulations and to all the provisions of this Part.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 1985, No. 416, §1.



RS 17:3366 - Assistance to college or university sponsored organizations in construction or maintenance of house

§3366. Assistance to college or university sponsored organizations in construction or maintenance of house

Each board may assist any college or university sponsored organization under the supervision of said college or university in the erection, construction or maintenance of facilities on the grounds of the university by unconditionally endorsing or guaranteeing any loan heretofore or hereafter made by any person for such purpose, and in such a manner, for such terms, and on such conditions as the board deems advisable. No such loan shall be so endorsed or guaranteed until the amount, terms and conditions of the loan have been approved by the State Bond Commission; however, this requirement shall not apply to loans endorsed or guaranteed prior to the effective date of this Subpart, or to renewals of such loans.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3367 - Authority to execute mineral leases on college and university lands; term; use of revenues

SUBPART B. MINERAL LEASES

§3367. Authority to execute mineral leases on college and university lands; term; use of revenues

A. Each board is authorized to execute and fix the terms and conditions of oil, gas and mineral leases upon any lands owned in whole or in part by the board or held by it for the use and benefit of any college or university under its supervision and management for the purpose of exploration, development, drilling and mining for oil, gas and other minerals in accordance with the provisions of Article IX, Sections 4 and 5 of the 1974 Constitution of the state of Louisiana.

B. Each lease sought to be executed under authority of this Section shall require the prior approval of the State Mineral and Energy Board.

C.(1) Revenues from oil, gas, and mineral leases executed by each board as authorized in Subsection A of this Section shall be allocated to the board which executed the lease, or its successor, and shall be used by the recipient board solely for the benefit of the college or university located on the leased properties. As to each such college or university, these revenues shall be in addition to any other revenues or funds appropriated or otherwise provided for or available to the college or university, and in no case shall any of these revenues be computed or considered by the division of administration or otherwise in determining the amounts to be appropriated to or for the college or university in the general appropriation act or any other act, and in no case shall these revenues, or any part of them, be computed or considered in determination of the allocation of funds under the Board of Regents appropriation formula for higher education.

(2) The revenues received under this Subsection for a college or university shall be used for the following purposes:

(a) To alleviate safety hazards and other bona fide emergency conditions.

(b) To make needed major repairs to buildings, grounds, streets, and parking lots, purchase land, and upgrade utility systems of that institution.

(c) For new capital construction or capital acquisitions.

(d) For establishment of permanent endowment funds from which investment earnings are used for scholarships or as salaries or a supplement for salaries or for other expenses directly related to scholarly work for faculty members at the college or university.

(e) For other operating expenses upon approval of the appropriate public postsecondary education management board.

(3) In order to ensure that the highest priority shall be given to the projects aimed at preserving and improving existing facilities, the Board of Regents shall recommend priorities for emergencies and major repairs required on the college and university campuses.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1976, No. 474, §1; Acts 1991, No. 897, §1; Acts 2009, No. 196, §1, eff. July 1, 2009; Acts 2010, No. 395, §1.



RS 17:3371 - Student loan funds

PART VIII. STUDENT AID

§3371. Student loan funds

A. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is the official custodian and responsible for the administration of the diamond jubilee loan fund.

B. Each board is the official custodian and responsible for the administration of all funds created and held in trust for the purpose of making loans to needy students at any of the colleges and universities under its supervision and management. It shall have full power to sue for the recovery of any unpaid loans made from such funds.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975.



RS 17:3381 - Transportation for college students; transportation for other students subject to restrictions; authority to establish and collect bus transportation fees

PART IX. MISCELLANEOUS PROVISIONS

§3381. Transportation for college students; transportation for other students subject to restrictions; authority to establish and collect bus transportation fees

A. A city, parish, or other local public school board may enter into contracts with individuals, partnerships, or corporations domiciled in this state to furnish transportation to students attending any institution under the supervision and management of the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, or the Board of Supervisors of Southern University and Agricultural and Mechanical College, or may furnish such transportation themselves, and pay for the same in the manner provided for defraying other expenses. Students receiving transportation may be charged a bus transportation fee in an amount not to exceed the actual cost of providing the transportation service. A school board shall establish such fees and shall provide for their collection.

B. A city or parish school board may adopt rules and regulations in accordance with this Section under which students other than qualified college students, such as exceptional or vocational-technical students, may be transported. However, the provision of transportation to such other students shall not result in the denial of transportation to an otherwise qualified college student nor result in the increase of the direct cost of buses and salaries and expenses of bus operators incurred by the school board in providing such transportation. Students receiving transportation may be charged a bus transportation fee in an amount sufficient to completely offset the actual cost of providing the transportation service. A school board shall establish such fees and shall provide for their collection.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975. Amended by Acts 1982, No. 298, §1; Acts 1986, No. 863, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3382 - Teacher certification programs in instruction of elementary school French

§3382. Teacher certification programs in instruction of elementary school French

A. The Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College are hereby required to direct institutions under their control which presently offer teacher certification programs in the instruction of high school French, to similarly offer teacher certification programs in the instruction of elementary school French.

B. The provisions of Subsection A shall not be construed to prevent an institution from offering teacher certification in elementary school French even though said institution lacks a teacher certification program in high school French.

Added by Acts 1975, No. 313, §2, eff. July 17, 1975; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3383 - Repealed by Acts 1998, 1st Ex. Sess., No. 116, 2.

§3383. Repealed by Acts 1998, 1st Ex. Sess., No. 116, §2.



RS 17:3384 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§3384. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 17:3385 - Cessation of regionally accredited institutions of higher education; notification; preservation of student records

§3385. Cessation of regionally accredited institutions of higher education; notification; preservation of student records

A. Except as provided in Subsection B of this Section, at least ninety days prior to any regionally accredited institution of higher education ceasing to function as an institution of higher education, the chief executive officer of the institution shall:

(1) Notify the Board of Regents of the intention to cease the institution's operations as an institution of higher education and to include in such notification the anticipated date of cessation.

(2) Designate an organization with which the institution has made arrangements to serve as the repository for the institution's student records and notify the Board of Regents of the name, telephone number, and address of the organization.

(3) Make whatever arrangements with the organization designated to serve as a repository for student records as are necessary to assure that:

(a) Every student record or a legible copy thereof is transported to the designated organization not more than ten days following the day the institution ceases to operate as an institution of higher education.

(b) Each student's record once under the control of the designated repository is preserved in a manner which insures that the records are continually available to:

(i) Each former student for the ordering of transcripts or any other legitimate purpose.

(ii) The appropriate state agency for audit of any state program for aid to institutions or students. Such records shall be maintained within the boundaries of the state until the appropriate state agency has had a reasonable opportunity to conduct such an audit.

(iii) For any other purpose required by law.

B. Whenever the decision to cease to operate a regionally accredited institution of higher education is reached by the governing authority of such institution less than ninety days from the anticipated date of cessation, the chief executive officer of such institution shall provide the notifications required in Subsection A of this Section within twenty-four hours of the occurrence of the decision.

C. For the purposes of this Section, the following definitions shall apply:

(1) "Arrangements" means any contract or other agreement, compensated or otherwise, which requires the repository organization to perform the functions as prescribed in Paragraph (3) of Subsection A of this Section.

(2) "Organization" means any governmental agency, office, or department; public or independent institution of higher education; or, any profit or nonprofit enterprise or business.

(3) "Student record" means any record that contains an indication of academic achievement, registration, or attendance of any student that has ever attended the institution of higher education which is ceasing operations. Such records may be preserved in the original or in any copy form, including microfilm, which is true and accurate and may readily be used for reproduction.

Acts 1984, No. 248, §1, eff. June 30, 1984.



RS 17:3386 - Surplus funds; retention; use; exceptions

§3386. Surplus funds; retention; use; exceptions

A. Except as otherwise provided by this Section, any public college or university or any consortium of colleges and universities which adopts a building and facility preventative maintenance program approved by the Board of Regents may retain any funds appropriated or allocated to such college, university, or consortium thereof from the state general fund which remain unexpended and unobligated at the end of the fiscal year, provided that not less than fifty percent of such retained funds shall be maintained by the college, university, or consortium thereof in a preventative maintenance reserve fund, and the monies from such reserve fund shall be used solely for preventative maintenance purposes in accordance with the approved plan. Retained funds shall be spent only on nonrecurring projects and such expenditures are subject to approval by the appropriate postsecondary education management board, the Board of Regents, and the Joint Legislative Committee on the Budget. Such expenditures shall be contained in a report submitted to the Board of Regents no later than September fifteenth.

B. Before approving the building and facility preventative maintenance program of a public college, university, or consortium thereof, the Board of Regents shall determine that the college, university, or consortium thereof has a preventative maintenance reserve fund.

C. The provisions of this Section shall not apply to any state general fund appropriation which was made for a specific purpose in the General Appropriation Act for any fiscal year and which remains unexpended or unobligated at the end of any fiscal year. Such monies shall not be retained by any institution identified in Subsection A of this Section.

D. Except as otherwise provided by this Section, no public postsecondary education institution as provided in Subsection A of this Section may carry forward more than two percent of its prior fiscal year's state general fund appropriation or allocation under the provisions of Subsections A and B of this Section.

E. Notwithstanding any provision of law to the contrary, an institution that is determined by the Board of Regents to have met the short-term targets established in the performance agreement entered into pursuant to Part II of Chapter 24 of this Title (R.S. 17:3139, et. seq.) may retain any funds appropriated or allocated to such college, university, or consortium thereof, excluding those as specified in Subsection C of this Section, which remain unexpended and unobligated at the end of the fiscal year, in accordance with R.S. 17:3139.5(5)(a)(i) and such funds shall be used at the institution's discretion.

Acts 1988, No. 912, §1; Acts 1995, No. 910, §1, eff. June 28, 1995; Acts 1997, No. 1478, §1, eff. July 15, 1997; Acts 2010, No. 741, §1, eff. June 29, 2010; Acts 2011, No. 418, §1, eff. July 12, 2011.



RS 17:3387 - Bus transportation to and from postsecondary institutions; authority of postsecondary institutions including vocational-technical schools to contract; payment of costs

§3387. Bus transportation to and from postsecondary institutions; authority of postsecondary institutions including vocational-technical schools to contract; payment of costs

A. Any institution under the supervision and management of the Board of Supervisors for the University of Louisiana System, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Community and Technical Colleges, or the Board of Supervisors of Southern University and Agricultural and Mechanical College may enter into contracts with individuals, partnerships, or corporations domiciled in this state to furnish bus transportation to students attending the respective institution.

B. Bus transportation to and from postsecondary education institutions may be provided, under this Section, for students along major transportation routes of the normal enrollment area and where routes can be economically justified.

C. The direct costs of providing such transportation, including salaries and expenses of bus operators, shall be borne by the individual institutions and the costs shall be paid out of student fees assessed to those students who use such transportation. The management boards may provide for the establishment and collection of fees to cover the cost of such transportation or a portion of such cost.

Acts 1987, No. 368, §1; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2013, No. 220, §6, eff. June 11, 2013.



RS 17:3388 - Fluency in the English language; faculty; evaluation; certification; penalties

§3388. Fluency in the English language; faculty; evaluation; certification; penalties

A.(1) After September 1, 1992, no member of the instructional faculty who has failed to demonstrate fluency in the English language shall teach any course in any public college or university. The higher education management boards shall adopt and implement procedures that are consistent with Board of Regents policy to assess and certify the English fluency of every member of the instructional faculty.

(2) Certification shall be submitted to the Board of Regents in the form and manner it prescribes. Such submission, however, shall occur not later than one year following the employment of a member of the instructional faculty.

B. "Instructional faculty" as used in this Section shall mean every member of an institution of higher education, other than visiting faculty but including graduate teaching assistants, who teaches one or more undergraduate credit courses. However, nothing in this Section shall be interpreted to include the requirement of English fluency instruction in any of the following courses:

(a) Foreign language courses or courses designed to be taught predominately in a foreign language.

(b) Student participatory and activity courses such as clinics, studios, seminars, and laboratories.

(c) Special arrangement courses such as individualized instruction and independent study courses.

(d) Continuing education courses.

Acts 1991, No. 754, §1.



RS 17:3389 - University research and development parks; tax exemptions

§3389. University research and development parks; tax exemptions

A. The legislature finds that development of research and development parks in association with public or regionally accredited independent universities in the state, with quality facilities for research and development, manufacturing of goods resulting from and related to research and development activities, and related support services and concerns, will benefit the citizens of Louisiana through improved scientific information and technology and through improved economic conditions and creation of jobs. It is the intent of this Section to provide for the reduction in taxes which would otherwise be payable by concerns which conduct such enterprises and activities in order to encourage their location in such park areas and to provide them with greater resources which may be used for further development and economic activity which will further expand the capabilities of the concerns located in such parks.

B. For purposes of this Section, the following terms shall have the meaning hereinafter ascribed to them, unless the context clearly indicates otherwise:

(1) "Board" means the State Board of Commerce and Industry, or its successor.

(2) "Committee" means the Joint Legislative Committee on the Budget.

(3) "Concern" means any manufacturing, research and development, support, or service business entity whose primary activity is related to research and development or support of such entities and which meets eligibility criteria established by the secretary by rule. A concern shall be technology-based and innovatively growth-oriented as defined by rules promulgated by the secretary.

(4) "Department" means the Department of Economic Development.

(5) "Governing authority" means the governing body of a political subdivision.

(6) "Park area" means the area included in any research and development park which is operated in association with a public or regionally accredited independent university in the state.

(7) "Political subdivision" means a political subdivision as defined in Article VI, Section 44(2) of the Constitution of Louisiana.

(8) "Secretary" means the secretary of the Department of Economic Development.

C.(1) The board, with the approval of the governor and the committee, may enter into contracts for periods not exceeding five years with concerns located or to be located in the park area under which such concerns are granted rebates of, exemptions from, and/or credits for the taxes imposed by this state and by political subdivisions as provided in Subsection E, upon the terms, conditions, and limitations specified in this Section and subject to such other terms, conditions, and limitations as the board, on recommendation of the department, deems to be in the best interests of the state.

(2) Each contract entered into under authority of this Section may be renewed for periods of up to five years, provided that the total number of years of rebate, exemption, and/or credit shall not exceed ten years. Rebates, exemptions, or credits may only be granted for expenditures made after the date of the preliminary approval by the Board of Commerce and Industry. Any renewal of a rebate and/or exemption shall become effective only if the governing authority levying the tax approves such renewal prior to action by the board to renew such rebate and/or exemption.

(3) The authority of the board to contract for rebates of and/or exemptions from taxation of a political subdivision shall become effective when the governing authority of the political subdivision files with the board a resolution, duly adopted by the governing authority, which provides for participation by the political subdivision in the program provided by this Section and provides that the board is authorized to grant rebates and/or exemptions from the taxation of the political subdivision as provided in this Section. A separate resolution shall be required to authorize the granting of rebates and/or exemptions for each park area which is wholly or partly within the jurisdiction of the political subdivision.

(4) Upon violation of any of the terms and conditions of the contract under which rebates, exemptions, and/or credits are granted, the board, with approval of the governor, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the rebate of, exemption from, and/or credit for taxation granted under any contract entered into under this Section may be terminated.

(5)(a) All rebates of, exemptions from, and/or credits for state taxation granted under contracts entered into under authority of this Section shall be listed, together with the amount thereof, by the board and a copy of each such listing shall be submitted to the Department of Revenue which shall maintain a record thereof and shall include such rebates, exemptions, and/or credits in the annual tax exemption report prepared under authority of R.S. 47:1517. Whenever any such rebate, exemption, and/or credit, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify the Department of Revenue.

(b) All rebates of and/or exemptions from taxation of a political subdivision granted under contracts entered into under authority of this Section shall be listed, together with the amount of the rebates and/or exemptions, by the board and a copy of each such listing shall be submitted to the governing authority of each affected political subdivision and to the agency or officer which collects such taxes. The governing authority shall maintain a record thereof. Whenever any such rebate and/or exemption, or any part thereof, ceases by reason of a violation of the terms of the contract under which it was granted, or for any other cause, the board shall notify any affected governing authority and the tax collecting officer or agency.

D.(1) Applications for contracts of rebate, exemption, and/or credit shall be addressed to the department. A copy of any application requesting rebate of and/or exemption from taxes of any political subdivision shall be transmitted by the applicant to the governing authority of each political subdivision levying any such taxes. The department shall review the application to determine whether the requirements for a contract have been satisfied, and shall determine whether rebates, exemptions, and/or credits should be provided in a contract or contracts. The Department of Revenue shall aid the department in determining whether the tax information furnished by the applicant is true and correct.

(2) The board shall review any recommendations for rebates, exemptions, and/or credits made by the department. The board shall conduct public hearings on any application for rebate, exemption, and/or credit, upon such terms and under such procedures as it shall promulgate by regulation. Notice of such hearing shall be given to the governing authority of any political subdivision which levies taxes for which rebate and/or exemption is requested. The board shall forward its recommendations, together with all supporting documents and the recommendations of the department, to the governor and the committee.

(3) The department and the board may make and promulgate such rules and regulations consistent with the provisions of this Section as are necessary to carry out the provisions of this Section. The board, based upon recommendations by the department and the Department of Revenue, shall establish by rule criteria for granting rebates, exemptions, and/or credits pursuant to this Section. Such criteria shall be established so as to assure that rebates, exemptions, and/or credits are granted to concerns which are viable and which will contribute to the improved technology of the state and to the development of the park and the expanded capability of the concern requesting the rebate, exemption, and/or credit and of other concerns in the park. Such criteria may provide for consideration of any and all factors which are relevant to the continued and expanded operations of the applicant, including but not limited to the following:

(a) The benefits to the state in terms of continued employment opportunities, expenditures for goods and services, and contributions to the revenue base of the state and local governments, and the creation of new and additional permanent jobs.

(b) Competitive conditions existing in other states or in foreign nations.

(c) The economic viability of the applicant, and the effect of any tax rebates, exemptions, and/or credits on economic viability.

(d) The effects on the applicant of temporary supply and demand conditions.

(e) The effect of casualties and/or natural disasters.

(f) The effects of United States and foreign trade policies.

(g) The effect of federal laws and regulations bearing on the economic viability within the state of the applicant.

(h) The competitive effect of like or similar rebates, exemptions, and/or credits granted to other applicants.

E.(1) Whenever the governor and the committee find that a concern satisfies the requirements of this Section and the criteria established by rule, they shall advise the board that it may enter into a contract with such concern providing for the tax rebates, tax exemptions, and/or tax credits as provided in this Section.

(2) Exemptions from taxation may be granted for any of the following:

(a) The state corporation franchise tax.

(b) The state corporation income tax.

(c) Any other taxes imposed directly by the state on the applicant.

(3) Rebates for taxes paid may be granted for any of the following:

(a) Sales and use taxes imposed by the state and/or any political subdivision on machinery and equipment to be used by the applicant, on materials and building supplies, whether purchased directly or through a contractor, to be used in repair, reconstruction, modification, or construction of plant or facilities, and on materials and supplies necessary for or used in the manufacture or production of the product of the applicant.

(b) Sales and use taxes imposed by the state or by any political subdivision on any other goods and services used or consumed by the applicant.

(4)(a)(i) The total annual amount of state tax rebates and/or exemptions granted to a concern under the provisions of Paragraphs E(2) and (3) for any fiscal year shall not exceed thirty percent of the liability for corporate franchise, income, and state sales and use taxes of the concern during the fiscal year preceding the fiscal year for which the rebates and/or exemptions are granted, or such amount as shall be established by contract.

(ii) The total annual amount of rebates of sales taxes of a political subdivision granted to a concern under the provisions of Subparagraphs E(3)(a) and (b) for any fiscal year shall not exceed one hundred percent of the liability for sales taxes due to that political subdivision by the concern during the fiscal year preceding the fiscal year for which the rebates are granted, or such amount as shall be established by contract.

(iii) No firm, foreign or domestic, subsidiary, contractor, supplier, support service, or coentity shall be allowed any rebate, exemption, and/or credit authorized pursuant to Items E(4)(a)(i) and (ii) unless the facility is physically located within the confines of the park area.

(b) Notwithstanding the provisions of Item E(4)(a)(i), in addition, a tax credit may be granted against the tax liability due for the corporation income tax, and the corporation franchise tax, which credit shall not exceed the cost of purchase by the concern of machinery and scientific equipment used on premises of a concern located in the park area. Such cost may be allocated to the tax liability for up to five tax years as established by contract. Board rules shall provide for the types of machinery and scientific equipment which shall be eligible for this credit.

F. In addition to the rebates, exemptions, and/or credits provided by this Section, the board shall promulgate rules and regulations which clarify the term "manufacturing establishment" for ad valorem tax exemption purposes, pursuant to Article VII, Section 21(F) of the Constitution of Louisiana, as it relates to research and development related manufacturing and manufacturing in support thereof in order to enable concerns in a park area which engage in any activity which may be eligible for ad valorem tax exemptions to apply therefor. No ad valorem tax exemption shall be for more than a total of five years, with the option of renewal for another five years. However, the total number of years of exemption shall not exceed ten years.

Acts 1991, No. 1023, §2; Acts 1992, No. 990, §2.



RS 17:3390 - Private nonprofit corporations which support public higher education institutions; findings; status; private funds

§3390. Private nonprofit corporations which support public higher education institutions; findings; status; private funds

A. The legislature finds that private support enhances the programs, facilities, and research and educational opportunities offered by public institutions of higher education in Louisiana. Therefore, each higher education management board and institution is hereby encouraged to promote the activities of alumni associations, foundations, and other private, nonprofit organizations that raise private funds for the support of public institutions of higher education. Further, it is recognized that private, nonprofit organizations under the direction and control of private individuals who support institutions of higher education are effective in obtaining private support for those institutions.

B. A nonprofit corporation, whose principal purpose is to support one or more programs, facilities, or research or educational opportunities offered by public institutions of higher education, including but not limited to any nonprofit corporation whose primary purpose is to finance the design, construction, renovation, or equipping of facilities to be leased to such public institutions of higher learning, shall be a private entity that shall not be deemed to be a public or quasi public corporation or an administrative unit, public servant, employee, or agent of any institution of higher education for any purpose whatsoever if it meets all of the following criteria:

(1) The majority of the voting members of the corporation's board of directors are not members or employees of a higher education management board.

(2) The corporation is under the management and control of a board of directors elected by the members or shareholders of the corporation.

(3) The corporation reimburses, either directly or through in-kind services, the cost of housing, personnel, which personnel shall remain public servants for all purposes, and other support furnished to the corporation by any institution of higher education, if any such support is furnished.

C. The receipt, investment, or expenditure of public funds shall not affect the private status of any corporation meeting the criteria set forth in Subsection B of this Section; however, books and records of any such corporation, to the extent that such books and records directly pertain to the receipt, investment, or expenditure of public funds, shall be subject to R.S. 44:1 et seq. No other books and records of any such corporation shall be subject to R.S. 44:1 et seq.

D.(1) Alumni associations, alumni foundations, and other private, nonprofit alumni organizations that raise private funds for the support of public institutions of higher education, and nonprofit corporations whose primary purpose is to finance the design, construction, renovation, or equipping of facilities to be leased to such public institutions of higher education, shall have a financial accounting system established pursuant to customary and current accepted accounting standards. Except as provided in Paragraph (3) of this Subsection, the financial affairs of the organizations shall be audited annually in accordance with generally accepted auditing standards by an independent professional auditor who shall furnish to the legislative auditor copies of his annual audit.

(2) With regard to an audit received by the legislative auditor from any nonprofit corporation, the primary purpose of which is to design, construct, renovate, or equip a facility to be leased to a public institution of higher learning which is under the management of the Board of Supervisors of Community and Technical Colleges, the legislative auditor may recommend to the Legislative Audit Advisory Council that an audit be conducted by the legislative auditor pursuant to and in the manner provided in R.S. 24:513. Upon such recommendation, the Legislative Audit Advisory Council may direct that such an audit be conducted.

(3)(a) Any alumni association, alumni foundation, or other private, nonprofit alumni organization that raises private funds for the support of a public institution of higher education which receives seventy-five thousand dollars or less in funds in a fiscal year shall not be required to have an audit. However, the organization shall execute a certification indicating that it received seventy-five thousand dollars or less in funds in the fiscal year and shall prepare a sworn financial statement.

(b) The sworn financial statement required by this Paragraph shall be prepared in accordance with generally accepted accounting principles and include the disclosures required by state and federal regulations. The sworn financial statement shall include a recital that it presents fairly, in all material respects, the financial condition and results of operations of the organization; that the organization has maintained a system of internal control structure sufficient to safeguard assets and comply with laws and regulations; and that the organization has complied with all laws and regulations or shall acknowledge exceptions thereto.

(c) Copies of the certification and sworn financial statement shall be furnished to the legislative auditor.

E.(1) Any institution of higher education may permit a private, nonprofit corporation to purchase tickets to any event sponsored by the institution not to exceed twelve percent of the tickets available for the event.

(2) In addition to any tickets purchased pursuant to the authorization in Paragraph (1) of this Subsection and only with the prior approval of the appropriate higher education management board, any institution of higher education may permit a private, nonprofit corporation to purchase tickets to any athletic event sponsored by the institution when the event is held in a facility owned by the institution and the tickets provide access to seats or seating areas located in an addition to the facility which is constructed by the corporation.

(3) If the corporation pays the full price of admission for which such tickets are sold to other members of the public, then any funds received by the corporation from the resale of the tickets shall not be public funds for any purpose.

F. Notwithstanding any other provision of this Section or of other law to the contrary, any request for payments of over one thousand dollars for any single transaction to, or on behalf of, or to reimburse the expense of a public employee of a public higher education institution or a public employee or officer of a management board of a public higher education institution by a nonprofit organization shall be approved in writing by the appropriate public higher education management board in accordance with written policies and procedures. All requests, approvals, and documents provided to a higher education institution or management board in connection with such requests or approvals, shall be retained by the public higher education institution or public higher education management board and shall be subject to inspection, examination, copying, and reproduction in accordance with the provisions of R.S. 44:1 et seq.

Acts 1992, No. 1055, §1; Acts 1998, 1st Ex. Sess., No. 125, §1, eff. May 5, 1998; Acts 2004, No. 533, §1, eff. June 25, 2004; Acts 2004, No. 710, §1; Acts 2008, No. 505, §1, eff. June 25, 2008.



RS 17:3394.1 - Community and technical colleges facilities improvement and enhancement; intent

PART IX-A. COMMUNITY AND TECHNICAL COLLEGES FACILITIES

IMPROVEMENT AND ENHANCEMENT

§3394.1. Community and technical colleges facilities improvement and enhancement; intent

It is the intent of the legislature to ensure that the institutions of the Louisiana Community and Technical College System are responsive to the workforce needs of this state. This Part enumerates specific facilities within that system which have been determined to be extraordinarily vital to the state's response to the need for a competent and skilled workforce and which are in need of capital improvement or enhancement. The authorities granted to the Board of Supervisors of Community and Technical Colleges pursuant to this Part are intended to facilitate the finance of capital improvements and enhancements for the projects enumerated herein and to ensure their completion in an expeditious manner.

Acts 2007, No. 391, §1, eff. June 30, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008.



RS 17:3394.2 - Definitions

§3394.2. Definitions

As used in this Part, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Annual appropriation dependency clause" shall mean a clause which shall be included in any financing arrangement which provides that if, after a diligent and good faith effort by the state to appropriate funds for the payment of sums due under a financing agreement, such funds are not appropriated, such agreement shall be terminated, and the state shall not be liable for the payment of further sums due thereunder.

(2) "Board" means the Board of Supervisors of Community and Technical Colleges.

(3) "Corporation" means the nonprofit corporation which may be utilized to accomplish the purposes of this Part.

(4) "Division of administration" means the division of administration created within the office of the governor by Title 39 of the Louisiana Revised Statutes of 1950.

(5) "Project" means the acquisition, purchase, construction, renovation, improvement, or expansion of a public facility, to be financed as authorized and provided in this Part and R.S. 17:3361, et seq., to be limited to those public facilities and purposes identified in R.S. 17:3394.3.

(6) "Public facilities" means buildings, equipment, and other permanent property or immovable property of the colleges within the Louisiana Community and Technical College System, as specifically identified in R.S. 17:3394.3.

Acts 2007, No. 391, §1, eff. June 30, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008.



RS 17:3394.3 - Authority of board to execute agreements related to the finance of capital improvements and enhancements

§3394.3. Authority of board to execute agreements related to the finance of capital improvements and enhancements

A.(1) Projects contained in this Section may, at the direction of the board, be funded through the issuance of bonds, notes, or other evidences of indebtedness or through financing programs provided by the Louisiana Local Government Environmental Facilities and Community Development Authority, pursuant to R.S. 33:4548.1 et seq., or a public trust duly organized pursuant to R.S. 9:2341 et seq., having for its beneficiary the state, with the approval of the State Bond Commission.

(2) Bonds, notes, or other evidences of indebtedness may be issued as serial bonds or as term bonds and shall bear such date or dates, mature at such time or times, not exceeding thirty years from their respective dates, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in R.S. 39:1426 et seq., be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, as may be provided in the indenture, trust agreement, or resolution relating to such bonds. Bonds, notes, or other evidences of indebtedness may be sold in such manner and from time to time as may be determined by the issuer and the board to be most beneficial, subject to approval of the State Bond Commission.

(3) Projects contained in this Section shall not be required to be included in the annual comprehensive capital budget nor obtain legislative approval as provided in R.S. 39:112(G).

(4) Construction projects contained in this Section shall be managed and administered by a nonprofit corporation established for such purposes, regardless of the source of revenues used to fund such construction projects.

(5) The board shall exercise its authority granted pursuant to R.S. 17:3361, et seq., as may be necessary to provide for the completion of the projects enumerated in this Section. The board may grant leases of property under its supervision to a nonprofit corporation or to an entity authorized to issue bonds as set forth in Paragraph (1) of this Subsection for the purpose of financing such projects, and the sum total amount to be financed therefor shall equal no more than the total value of all projects listed herein, plus an amount equal to fifteen percent of such total, together with other requirements including but not limited to costs of issuance, capitalized interest, if any, credit enhancement and related costs. Notwithstanding any provision of R.S. 17:3361, et seq., to the contrary, the term of any lease agreement made for purposes of this Part shall not exceed thirty years. No monies shall be appropriated for the purposes set forth in this Part for the projects set forth in Subsection B of this Section until July 1, 2008. No monies shall be appropriated for the purposes set forth in this Part for the projects set forth in Subsection C of this Section until July 1, 2015.

B. For the purposes of this Part, the following projects and the projects set forth in Subsection C of this Section shall comprise the entirety of public facilities and projects to be financed under the authorities of this Part and R.S. 17:3361 et seq. with respect to these projects. The dollar value listed, plus an amount equal to fifteen percent, together with other requirements including but not limited to costs of issuance, capitalized interest, if any, credit enhancement and related costs, is the maximum amount that may be financed for each of the following projects:

(1) LOUISIANA TECHNICAL COLLEGE

(a) Evangeline Campus, St. Martin

Region 4

$8,000,000

Replacement of campus buildings on campus-owned land across

the street from existing location.

(b) Huey P. Long Campus, Winnfield

Region 6

$10,000,000

Replace and relocate facilities to more accessible location on

college-owned land.

(c) Northwest Louisiana Campus, Minden

Region 7

$14,000,000

Expand campus in location on college-owned land.

(d) Young Memorial Campus, Morgan City

Region 3

$5,200,000

Construct buildings needed for non-marine programs.

(e) Florida Parishes Campus, Greensburg

Region 9

$8,000,000

Acquisition of eight-acre site and construction of facilities.

(f) Westside Campus, Plaquemine

Region 2

$3,000,000

Replacement of buildings and relocation of campus.

(g) Gulf Area Campus, Abbeville

Region 4

$6,000,000

Restoration of current facilities.

(h) Shelby M. Jackson Campus, Ferriday

Region 6

$4,500,000

Repair and replacement of facilities on college-owned land.

(i) Sidney N. Collier Campus, New Orleans

Region 1

$11,900,000

Relocation of campus, acquire land and buildings.

(2) COMMUNITY COLLEGES

(a) L.E. Fletcher Technical Community College, Houma

$21,300,000

Construction of classroom lab and office building; water survival

training facility at LAMPI and construction of marine/welding

transportation building.

(b) Sowela Technical Community College, Lake Charles

$13,000,000

Acquire adjacent land and construction of classroom and

student facilities.

(c) River Parishes Community College, Sorrento

$17,000,000

Acquire land and facilities and construction of additional facilities.

(d) Delgado Community College, New Orleans

Issac Delgado Hall

$ 786,800

Restore existing building.

Student Services

$2,618,350

Restore existing building.

Maritime and Industrial Training Center

$6,425,000

Relocate from City Park to New Orleans East.

Learning Resources Center

$4,114,165

Demolition and construction.

(e) Elaine P. Nunez Community College, Chalmette

Arts and Sciences Building

$97,187

Restore existing building.

Allied Health Building

$707,362

Restore existing building.

Physical Activity Center

$737,225

Restore existing building.

Shop Building-B

$971,757

Restore existing building.

Stewart Administration Building

$1,716,914

Add second floor to existing building.

Classroom Building A

$981,671

Restore existing building.

(3) Statewide Student and Financial Information System

$10,000,000

(4) The amounts set forth in this Subsection are estimates and the funding for any project may be increased to meet any contingencies by an amount not to exceed fifteen percent of the amounts set forth in the Subsection.

C. The projects set forth in Subsection B of this Section and the following projects shall comprise the entirety of public facilities and projects to be financed under the authorities of this Part and R.S. 17:3361 et seq., with respect to these projects. Each project set forth below shall require a no less than twelve percent private match. No project shall be financed until all private funds are available for that project. The dollar value listed for each project, plus an amount equal to fifteen percent, together with other requirements including but not limited to costs of issuance, capitalized interest, if any, credit enhancement and related costs, is the maximum amount that may be financed for each of the following projects:

(1) WORKFORCE AND TECHNICAL EDUCATION

(a)

Baton Rouge Community College,

East Baton Rouge Parish

New Workforce Training Center

$ 8,100,000

(b)

Baton Rouge Community College,

Smiley Heights Campus

East Baton Rouge Parish

Technology Center

$10,200,000

(c)

Bossier Parish Community College,

Bossier City Campus, Bossier Parish

Science, Technology, Engineering and

Math (STEM) Building

$18,500,000

(d)

Capital Area Technical College, Baton

Rouge Campus, East Baton Rouge Parish

Welding Center

$ 3,330,000

(e)

Central Louisiana Technical Community College,

Alexandria Campus, Rapides Parish

Workforce Industrial Training Campus

$19,000,000

(f)

Delgado Community College, Charity School

of Nursing, Orleans Parish

New Nursing and Allied Training Building

$34,000,000

(g)

Delgado Community College, River City Campus,

West Bank, Jefferson Parish

Training Center for Transportation, Maritime,

Engineering

$14,000,000

(h)

Delgado Community College, New Orleans

Orleans Parish

Center for Hospitality and Culinary

$ 9,000,000

(i)

Delgado Community College, Westbank Campus,

Orleans Parish

Advanced Technology Center

$12,000,000

(j)

Delgado Community College, Blair Campus,

Metairie, Jefferson Parish

Advanced Workforce Training

$ 7,200,000

(k)

Delgado Community College,

Avondale, Jefferson Parish

Advanced Manufacturing Center of Excellence

$10,000,000

(l)

Louisiana Delta Community College,

Winnsboro, Franklin Parish

Technology and Career Program Training Center

$ 4,590,000

(m)

Louisiana Delta Community College,

Jonesboro, Jackson Parish

Welding, Vehicle Operation and Industrial

Training Center

$ 2,700,000

(n)

Louisiana Delta Community College,

Ruston, Lincoln Parish

Nursing, Welding, Workforce Training Campus

$ 8,100,000

(o)

Louisiana Delta Community College,

Monroe, Ouachita Parish

Technology Center

$ 7,200,000

(p)

Louisiana Delta Community College,

Tallulah, Madison Parish

Upgrade/Advanced Workforce Training Campus

$ 2,500,000

(q)

Northshore Technical Community College,

Lacombe, St. Tammany Parish

Training Center for Industrial Technologies

$ 9,000,000

(r)

Northshore Technical Community College,

Livingston Parish

Community College Workforce Training Center

$ 5,130,000

(s)

Northwest Louisiana Technical College,

Minden Campus, Webster Parish

Workforce Development Center

$ 2,250,000

(t)

River Parishes Community College,

Gonzales, Ascension Parish

Center for Advance Technology

$ 8,100,000

(u)

South Central Louisiana Technical College,

River Parishes Campus, Reserve,

St. John the Baptist Parish

New PTech Building

$ 3,888,000

(v)

South Central Louisiana Technical College,

River Parishes Campus, Reserve, St. John the Baptist Parish

Center for Advancement of Technical Education

Building

$ 3,712,500

(w)

South Central Louisiana Technical College,

Young Memorial Campus, Morgan City,

St. Mary Parish

Marine Operations and Industrial Safety

Training Center

$ 3,330,000

(x)

South Louisiana Community College,

Lafayette Campus, Lafayette Parish

Allied Health and Science Training

Program Building

$15,000,000

(y)

SOWELA Technical Community College,

Morgan Smith Campus, Jennings,

Jefferson Davis Parish

Automotive, Welding, Nursing and Industrial

Programs Campus

$ 9,000,000

(2) STUDENT SERVICES, COUNSELING AND ADVISING

(a)

L.E. Fletcher Technical Community College,

Schriever, Terrebonne Parish

One Stop Shop for All Student Activities

$ 4,500,000

(b)

Nunez Community College,

Chalmette, St. Bernard Parish

Student Testing and Career Counseling Center

$ 6,480,000

(c)

SOWELA Technical Community College,

Main Campus, Lake Charles, Calcasieu Parish

One Stop Shop for Student Programs and Services

$ 7,200,000

(3) SAFETY, SECURITY AND INFRASTRUCTURE

Capital Area Technical College Campus,

Baton Rouge, East Baton Rouge Parish

Secured Parking Building for Students

$ 3,600,000

(4) The amounts set forth in this Subsection are estimates and the funding for any project may be increased to meet any contingencies by an amount not to exceed fifteen percent of the amounts set forth in this Subsection.

Acts 2007, No. 391, §1, eff. June 30, 2007; Acts 2008, No. 220, §7, eff. June 14, 2008; Acts 2013, No. 360, §1, eff. June 17, 2013.



RS 17:3396 - Purpose

PART X. STIMULUS TO ECONOMIC AND

EDUCATIONAL DEVELOPMENT

SUBPART A. RESEARCH PARK CORPORATION

§3396. Purpose

The Louisiana Legislature recognizes that economic development can be fostered by the encouragement of advanced technologies and better employment opportunities and that Louisiana must promote research and economic development opportunities through the encouragement of high technology. The legislature therefor authorizes the establishment of the Research Park Corporation as a public, nonprofit corporation authorized to create, develop, construct, operate, manage, and finance a research and development park in cooperation with the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, and the governing authority of the appropriate municipality or parish.

Acts 1992, No. 882, §1; Acts 1995, No. 912, §2, eff. June 28, 1995.



RS 17:3396.1 - Construction of part; supplemental and additional nature

§3396.1. Construction of part; supplemental and additional nature

This Part shall be deemed to provide a complete, additional, and alternative method for doing the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws.

Acts 1992, No. 882, §1.



RS 17:3396.2 - Definition of corporation

§3396.2. Definition of corporation

As used in this Part, unless the context clearly indicates or requires other or different meaning or intent, the word "corporation" shall mean the nonprofit corporation authorized to be formed by this Part or any corporation succeeding to the principal functions thereof or to which the powers conferred upon the corporation by this Part. It is further declared that any such corporation shall not constitute an instrumentality of the state, a state agency, board, or commission, or a political subdivision.

Acts 1992, No. 882, §1.



RS 17:3396.3 - Functions of corporation

§3396.3. Functions of corporation

A. There is hereby authorized the formation and incorporation of a public nonprofit corporation to be known as the "Research Park Corporation". Said corporation shall have its principal place of business in the appropriate municipality or parish.

B. The purpose and functions of the corporation shall be as follows:

(1) To promote the development of high technology industries and research in Louisiana.

(2) To create, develop, construct, operate, manage, and finance research and development parks.

(3) To increase opportunities for employment in Louisiana.

(4) To promote research and development in Louisiana.

(5) To promote cooperation between the public and the private sector with respect to research and development.

(6) To promote and assist institutions of higher education under the management of the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors of Southern University and Agricultural and Mechanical College in the field of research and development.

(7) To promote and assist the governing authority of the appropriate municipality or parish to encourage research and development, to increase opportunities for employment, and to attract high technology industries in such area.

(8) To attract nationally prominent scientists and researchers to the appropriate municipality or parish, to Louisiana, and to Louisiana State University and Agricultural and Mechanical College and Southern University and Agricultural and Mechanical College.

(9) To maximize the research capabilities of the state.

Acts 1992, No. 882, §1.



RS 17:3396.4 - Membership of board of directors; vacancies; compensation; expenses; executive committee

§3396.4. Membership of board of directors; vacancies; compensation; expenses; executive committee

A. The corporation shall be managed by a board of directors consisting of not less than nine and not more than twelve members. The following individuals shall serve on the board of directors:

(1) The designee of the mayor-president of the city of Baton Rouge and the parish of East Baton Rouge.

(2) The designee of the president of the Louisiana State University system.

(3) The designee of the president of the Southern University System.

(4) The designee of the secretary of the Department of Economic Development.

(5) One member selected by the Economic Freedom Association.

(6) In addition, the board members designated in Paragraphs (1) through (5) of this Subsection shall elect at least four but not more than seven individuals to represent the business sector to serve on the board of directors. Any vacancy occurring among the elected members shall be filled in accordance with the bylaws of the corporation.

B. Board members serving by virtue of their appointive or elected offices shall serve during the time that they are elected or appointed to their respective offices. Initial terms of the elected members designated in Paragraph (A)(6) of this Section shall be three years. Elected members may succeed themselves if reelected.

C. Members of the board of directors shall serve without compensation, but the corporation may reimburse such members, or the institutions which they represent, for necessary expenses incurred in the discharge of their duties if such compensation does not violate any other provision of law to the contrary.

D.(1)(a) For the prompt and efficient transaction of business, the bylaws established pursuant to R.S. 17:3396.5(6) may provide for an executive committee of the board of directors and allot to such committee all functions and powers of the board, subject to the general direction and control of the board and the provisions of this Section.

(b) The committee shall consist of seven members of the board of directors, as follows:

(i) Chairman of the board.

(ii) Vice chairman of the board.

(iii) Secretary of the board.

(iv) Treasurer of the board.

(v) Three additional members of the board, elected as provided in the bylaws of the board to one year terms. Such members shall be eligible for reelection to subsequent terms.

(c) The members shall record the proceedings of each meeting of the executive committee.

(2) A majority of the members of the executive committee shall constitute a quorum for the transaction of business and a majority of a quorum shall be required to take action. However, when the board has delegated to the committee full power to act to bind the board with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(3) The executive committee shall meet at the call of the board chairman.

(4)(a) The executive committee shall:

(i) Consider such matters as are delegated or referred to it by the board.

(ii) Execute such orders and resolutions as shall be assigned to it at any meeting of the board.

(iii) Take such action as necessary when an emergency requiring immediate action arises during the interim between board meetings.

(b) All acts of the executive committee shall be submitted to the board for ratification or rejection at its next meeting except acts on which the board has delegated to the executive committee full power to act to bind the board.

(c) The provisions of R.S. 17:3396.8 shall apply to the actions of the executive committee in the same manner and to the same extent as it does to the board.

Acts 1992, No. 882, §1; Acts 1995, No. 294, §1; Acts 2002, 1st Ex. Sess., No. 21, §1, eff. April 18, 2002; Acts 2003, No. 995, §1, eff. July 2, 2003; Acts 2008, No. 419, §1.



RS 17:3396.5 - Powers

§3396.5. Powers

In addition to the powers granted it by the Nonprofit Corporation Law, as provided in Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, the corporation shall have the following powers and authorities:

(1) To acquire, purchase, hold, use, improve, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein.

(2) To receive and accept from any agency of the United States or any agency of the state of Louisiana or any municipality, parish, or other political subdivision thereof, or from any individual, association, or corporation, gifts, grants, or donations of monies or other property for achieving any of the purposes of this Part, and to invest and disperse funds of the corporation.

(3) To create, develop, construct, operate, manage, and finance research and development parks, related facilities, and infrastructure.

(4) To receive and accept from any source loans, contributions, or grants for or in aid of any purpose of the corporation, or the financing thereof in either money, property, labor, or other things of value.

(5) From time to time to borrow money and incur debt.

(6) To make bylaws for the management and regulation of its affairs.

(7) To make and enter into contracts and to execute all instruments necessary or convenient for the carrying out of business.

(8) To make and enter into cooperative endeavor agreements with the United States, or its agencies, or with any public or private association, corporation, or individual.

(9) To delegate authority to any agent or establish any committee in order to accomplish the purposes of the corporation.

(10) To mortgage, pledge, hypothecate, or otherwise encumber the property, real, personal, or mixed, or facilities, or revenues of the corporation as security for notes, evidences of indebtedness, or other obligations of the corporation and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal, and the revenues therefrom.

(11) To maintain an inventory of research efforts in Louisiana.

(12) To attract investments in research and development and high technology industries by focusing attention on various educational, cultural, scientific, and economic activities in Louisiana and by assisting potential investors with information requested to determine whether to invest in Louisiana.

(13) To hire an executive director or president, who shall be an employee of the corporation, to manage the day to day affairs of the corporation.

Acts 1992, No. 882, §1.



RS 17:3396.6 - Liability of board members

§3396.6. Liability of board members

No member of the board of directors of the corporation shall be liable personally for any indebtedness issued by the corporation or be subject to any personal liability or accountability by reason of the issuance thereof.

Acts 1992, No. 882, §1.



RS 17:3396.7 - Debt or liability

§3396.7. Debt or liability

No evidence of debt issued by the corporation shall be deemed to constitute a debt, liability, or obligation of the state, a state agency, or any political subdivision thereof.

Acts 1992, No. 882, §1.



RS 17:3396.8 - Applicability of other laws

§3396.8. Applicability of other laws

A. Except as otherwise provided in this Section, the corporation shall be subject to the Public Records Law, the Open Meetings Law, and the Code of Governmental Ethics. Until thirty days prior to the date the board of directors is scheduled to consummate a final sale or lease of any immovable property owned by the corporation, the board may meet in executive session to discuss negotiations between the corporation and any prospective vendor or lessee of that property. R.S. 44:31 through 35 shall not apply to any records related to the negotiations of or to the terms of such a sale or lease until thirty days prior to the date the board of directors is scheduled to consummate a final sale or lease. The board shall give written public notice of its intention to consummate a final sale or lease at least thirty days prior to the date on which the board intends to take such action. This notice shall comply with the procedural provisions of R.S. 42:19.

B. The corporation shall issue a report to the public annually specifying the number of prospects managed, the Standard Industrial Classification (SIC) Code, the number of location contracts finalized, the number of prospects still active and the negotiations status, and the number of negotiations terminated and the reasons for termination.

C. Notwithstanding any other provision of this Part to the contrary, that portion of the documents evidencing proprietary information or trade secrets of either the corporation or the prospective vendee or lessee shall not be subject to the Public Records Law for any reason whatsoever.

Acts 1992, No. 882, §1.



RS 17:3396.9 - Dissolution of corporation

§3396.9. Dissolution of corporation

Upon dissolution of the corporation, all of the funds, property, both movable and immovable, and both tangible or intangible, assets, interests, rights, and all other property whatsoever, shall become owned by and shall inure to the benefit of the state.

Acts 1992, No. 882, §1.



RS 17:3397.1 - Purpose of Subpart

SUBPART A-1. REGIONAL RESEARCH AND DEVELOPMENT PARKS

§3397.1. Purpose of Subpart

The Louisiana Legislature recognizes that economic development is fostered by the encouragement of advanced technologies and better employment opportunities to retain and enhance existing businesses and industries and to recruit new businesses and industries and that research and development opportunities must be promoted. The legislature therefor authorizes the establishment of regional research and development parks.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.2 - Construction of Subpart

§3397.2. Construction of Subpart

This Subpart is a complete, additional, and alternative method for doing what is authorized hereby and is supplemental and additional to powers conferred by other laws.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.3 - Corporation defined; status

§3397.3. Corporation defined; status

A. As used in this Subpart, "corporation" means a nonprofit corporation organized under and pursuant to the Nonprofit Corporation Law, as provided in Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

B. In the exercise of the powers, functions, and activities authorized by this Subpart, a corporation shall not constitute an instrumentality of the state, a state agency, board, or commission, or a political subdivision.

C. Repealed by Acts 2008, No. 815, §5.

Acts 2004, No. 672, §1, eff. July 5, 2004; Acts 2008, No. 815, §5.



RS 17:3397.4 - Regional research and development parks; purposes

§3397.4. Regional research and development parks; purposes

Regional research and development parks may be developed and operated for any or all of the following purposes:

(1) To promote the use of technology in existing businesses and industries and the development of high technology businesses and industries in the region and the state.

(2) To increase opportunities for employment in the region and the state, by promoting training in technology for the existing labor force, and assisting in the recruitment of labor, particularly former Louisiana residents, for high technology businesses and industries.

(3) To promote research and development in a region of the state and the application of such research and development in the region and throughout the state.

(4) To promote, create, develop, and strengthen cooperation between the public and the private sector with respect to research and development, including the development of business incubators and technology transfer.

(5) To promote and assist institutions of higher education in the field of research and development.

(6) To promote and assist local governments in the region to encourage research and development, to increase opportunities for employment, to advance the use of technology in existing businesses and industries, and to attract high technology businesses and industries to the region.

(7) To attract nationally prominent scientists and researchers to the region, the state, and to institutions of higher education in this state.

(8) To maximize the research capabilities of the region and the state.

(9) To promote the diversification of the economy of the region and the state to include technology and knowledge-based businesses and industries.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.5 - Powers

§3397.5. Powers

In addition to the powers granted it by the Nonprofit Corporation Law, as provided in Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950, a corporation under this Subpart shall have the following powers and authorities:

(1) To acquire, purchase, hold, use, improve, lease, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein.

(2) To create, develop, construct, operate, manage, and finance regional research and development parks, related facilities, and infrastructure, independently or in cooperation with other private or public entities, including one or more institutions of higher education.

(3) To receive and accept from any source donations, contributions, or grants of monies or other property for achieving any purpose of this Subpart.

(4) To borrow money and incur debt to finance any activity of the corporation under this Subpart and for such purpose to mortgage, pledge, hypothecate, or otherwise encumber the property, real, personal, or mixed, or facilities, or revenues of the corporation as security for notes, evidences of indebtedness, or other obligations of the corporation and to assign or pledge all or any portion of its interest in property, corporeal or incorporeal, and the revenues therefrom.

(5) To make and enter into cooperative endeavor agreements with the United States, or its agencies, or with any public or private association, corporation, or individual.

(6) To attract investments in research and development and high technology businesses and industries by conducting and focusing attention on various educational, cultural, scientific, and economic activities in the region and the state, assisting potential investors with information requested to determine whether to invest in the region or in the state, and promoting technology transfer.

(7) To perform any activity necessary to qualify as a "Louisiana research park" and to have a "qualified technology fund" as defined in R.S. 51:1923.

(8) To perform any activity necessary to be a "research and development park" and operate a "park area" as defined in R.S. 17:3389.

(9) To conduct activities that address natural or environmental issues that impact community safety and the economic climate of the region, including the regionalization of emergency response systems.

(10) To evaluate the industrial and social climates of foreign communities to determine whether it is conducive to expansion of industries of the region to such communities.

(11) To establish formal partnership agreements with foreign communities that have mutual economic and industrial interests with companies in the region and the state.

(12) To conduct activities that retain and enhance existing businesses and industries in the region and the state through research and development and that diversify the economy to include technology and knowledge-based businesses and industries.

(13) To promote and conduct activities to train the existing labor force in technology and to recruit labor from other states, particularly former Louisiana residents, for high technology businesses and industries.

(14) To conduct activities for any purpose or pursuant to any other authorization set forth in this Subpart which capitalize on the state's assets, including its natural resources and its people; maximize the benefits of the state's resources by promoting value-added products and a qualified labor force; match the competencies of the labor force with the market demands; and promote the coordination of information between employers, potential employees, and sources of employee training and recruitment to match employer needs and employee skills.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.6 - Debt or liability

§3397.6. Debt or liability

No evidence of debt issued by a corporation under this Subpart shall be deemed to constitute a debt, liability, or obligation of the state, a state agency, or any political subdivision thereof.

Acts 2004, No. 672, §1, eff. July 5, 2004.



RS 17:3397.11 - UNO Slidell Technology Park Fund

SUBPART A-2. UNO SLIDELL TECHNOLOGY PARK FUND

§3397.11. UNO Slidell Technology Park Fund

A. The UNO Slidell Technology Park Fund, hereinafter referred to as the "fund", is hereby created in the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, the state treasurer shall deposit into the fund an amount equal to all monies received by the state in consideration of the conveyance, transfer, assignment, lease or delivery of the state's interest, excluding mineral rights, of certain properties to the city of Slidell pursuant to the terms and provisions of Act No. 17 of the 2007 Regular Session of the Legislature.

B. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be deposited in and credited to the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Monies in the fund shall be appropriated, administered, and used solely as provided in Subsection C of this Section.

C. Subject to appropriation by the legislature, monies in the UNO Slidell Technology Park Fund shall be used solely by the University of New Orleans to provide for the acquisition of land, planning, development, infrastructure improvements, and construction of a technology park in the city of Slidell.

Acts 2008, No. 909, §1, eff. July 1, 2008.



RS 17:3398.1 - Partnerships with business and industry; applied research

SUBPART B. STIMULUS PROGRAMS

§3398.1. Partnerships with business and industry; applied research

A. Consistent with institutional mission, state institutions of higher education shall pursue the development of opportunities to establish partnerships with businesses and industries to develop or refine products, methods for construction, production, and the conduct of business, and procedures for training and evaluating employees.

B. The development of opportunities as provided in Subsection A of this Section shall specifically include enhanced capacities to do applied research, product development, and incubation of new ideas and businesses.

Acts 1995, No. 912, §1, eff. June 28, 1995.



RS 17:3398.2 - Business and industry advisory boards

§3398.2. Business and industry advisory boards

A. The president or chancellor of each institution of higher education shall establish an advisory board made up of a cross section of owners of small businesses and chief executive officers of larger businesses or industries who do business in the general service region of the institution. Each such board shall meet regularly with the president or chancellor to explore research efforts, cooperative endeavors, and other kinds of joint undertakings which have potential for being beneficial to the business community and the institution of higher education.

B. The Board of Supervisors of the Louisiana Community and Technical College System shall establish an advisory board, to be known as the Process Technology Advisory Board, which shall assist the board of supervisors in developing and maintaining two-year associate degree programs in process technology.

C. The advisory board shall be comprised of the following:

(1) The president of the Louisiana Community and Technical College System or his designee.

(2) A representative from the Board of Regents.

(3) A representative from the Louisiana Workforce Investment Council.

(4) The industry chairs or their representatives of the regional process technology education committees.

(5) A representative from the executive committee of the Gulf Coast Process Technology Alliance.

(6) The directors or deans of the regional college process technology programs.

(7) The president of the Louisiana Chemical Association.

(8) Two citizens with expertise in process technology appointed at-large by the governor.

D. The advisory board shall provide statewide coordination of the Louisiana process technology education program as a whole and shall address multi-regional issues and coordinate regional process technology efforts at the state level.

E. The mission of the advisory board shall include the following:

(1) Support and provide common oversight for regional process technology education committees.

(2) Provide guidance and support for a consistent set of standards and program accountability.

(3) Recommend curriculum content and changes.

(4) Support major facilities funding, design, and construction.

(5) Provide for a focal point for communicating regional job opportunities.

(6) Identify roles of relevant industry associations in supporting the process technology education programs.

(7) Develop and maintain formal connections with the Gulf Coast Process Technology Alliance and the International Process Technology Alliance, particularly in the area of standardized curriculum development and materials.

F. The regional process technology education committees shall continue to recommend process technology programs at the regional level.

Acts 1995, No. 912, §1, eff. June 28, 1995; Acts 2003, No. 507, §1, eff. June 20, 2003; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 17:3398.3 - Faculty assistance to business

§3398.3. Faculty assistance to business

A. The members of the faculty at each institution of higher education shall be encouraged to enter into projects designed to assist business and industry in the state. In addition to research, both theoretical and applied, systems analyses, training, student intern programs, and other such joint and mutually beneficial projects shall be encouraged. Such projects shall be credited to the faculty member as community or public service projects.

B. The management board of each system of higher education shall review its policies and the policies of each of its member institutions regarding requirements for faculty involvement in service projects as well as institutional commitment to service to the community. Expansion of such service requirements to specifically include and encourage assistance to advance economic development in the community by assisting business shall be included in each such policy.

Acts 1995, No. 912, §1, eff. June 28, 1995.



RS 17:3398.4 - Consortia

§3398.4. Consortia

The Board of Regents shall develop and adopt a program designed to underwrite the forming of consortia among institutions of higher education for the purpose of sharing available expertise and resources in order to build mutually beneficial relationships with business and industry in this state. Such consortia shall each have as the basis for their design, the expansion of economic opportunity, the enhancement of educational opportunity, or the improvement of the quality of life in this state.

Acts 1995, No. 912, §1, eff. June 28, 1995.



RS 17:3399.5 - Standing committees of the Board of Regents and the higher education management boards; cross membership; functions

PART XI. HIGHER EDUCATION BOARD ORGANIZATION

§3399.5. Standing committees of the Board of Regents and the higher education management boards; cross membership; functions

A. In addition to any other committee each board determines necessary for the efficient and effective conduct of its business and the conduct of its duties, the Board of Regents and each higher education management board shall maintain the following standing committees:

(1) Finance.

(2) Academic and Student Affairs.

(3) Facilities and Property.

(4) Legislative.

B. In addition to any other committee the Board of Regents determines necessary for the efficient and effective conduct of its business and the conduct of its duties, the Board of Regents shall maintain a Planning and Research Committee.

C.(1) Each standing committee of the Board of Regents listed in Subsection A of this Section shall include, as a member, a member of each of the higher education management boards as designated by each board. If the management board member on any regents committee is unable to attend any meeting, an alternate management board member previously designated by that board may attend and vote on his behalf.

(2) In determining the number of members necessary to have a quorum as well as in determining whether or not a quorum exists, all higher education management board members who are serving on a standing committee of the Board of Regents shall be counted by such committee.

(3) All higher education management board members who are serving on a standing committee of the Board of Regents shall have, as such a committee member, all the same rights and privileges as any other member of the committee, including the right to vote.

Acts 1997, No. 1360, §3, eff. Jan. 1, 1998.



RS 17:3401 - MONTESSORI SCHOOLS AND TEACHERS

CHAPTER 27. MONTESSORI SCHOOLS AND TEACHERS

§3401. Accreditation of Montessori schools and certification of Montessori teachers; procedure; loss of accreditation

A. The Louisiana Montessori Association, or its successor, shall submit to the state superintendent of education a list of schools and teachers certified by the association as Montessori schools and Class A Montessori teachers for accreditation or certification by the State Board of Elementary and Secondary Education as Montessori schools and Louisiana state Montessori teachers. The association shall also submit to the state superintendent of education in connection therewith any additional reasonable information required by the aforementioned board. The State Board of Elementary and Secondary Education shall accredit such schools and certify teachers so accredited or certified by the state superintendent of education under the provisions of this Chapter, as Montessori schools and Louisiana state Montessori teachers. The provisions of this Chapter shall apply only to accreditation of nonpublic Montessori schools.

B. The state superintendent of education shall appoint a school accreditation committee to insure compliance with this Chapter. The committee shall consist of five members who shall be appointed by the superintendent of education from a list of not fewer than seven names to be submitted by the Louisiana Montessori Association. Such committee may recommend to the superintendent of education accreditation of schools in compliance with this Chapter or loss of accreditation of those schools not in compliance with the provisions of this Chapter.

This committee shall serve without compensation or expenses.

Added by Acts 1976, No. 290, §1. Amended by Acts 1982, No. 400, §1, eff. July 20, 1982.



RS 17:3402 - Minimum requirements for school certification; admission policies; environment; program

§3402. Minimum requirements for school certification; admission policies; environment; program

The minimum requirements for certification as a Montessori school shall be as follows:

A. Admission policies

All admissions in a Montessori school shall be open to all persons of all races, creeds, or color, and to all persons with disabilities as defined in R.S. 51:2232(11).

B. Physical plant

The physical plant must comply with state and local fire and health regulations and with applicable building codes.

C. Environment

(1) The environment shall be prepared, arranged and equipped to structure the child's free movement and responsibility. There shall be space so each child can move freely without interrupting activities of others. The school shall be attractive, cheerful, orderly, clean and in good repair to evoke in the children a positive response to beauty and to life, and to satisfy their need for order. It shall be free of health and safety hazards.

(2) There shall be furnishings and arrangements to encourage the children to become more self reliant and independent in caring for their own needs. There shall be lightweight, movable, child-sized furnishings. The equipment shall be arranged on low, easy-to-reach shelves in an orderly way, with materials of the same general classification placed together.

(3) Each child shall have a special place to keep his personal belongings and school work. Freedom with responsibility leading to independent self direction shall be a basic consideration.

(4) An outdoor play area shall be easily accessible.

(5) General requirements indoors are:

(a) Low child accessible shelving in neutral or light colors for placement of materials with adequate space for placement without crowding.

(b) Walls in light or neutral colors to adequately emphasize the materials.

(c) Child-sized furniture, tables and chairs.

(d) Each child shall have a special place for his personal belongings and school work.

(e) Flooring shall be of a type that can be kept clean and safe.

(f) Rugs and mats shall be available and accessible to the children and shall have orderly storage.

(g) Adequate lighting--if possible, one hundred sixty watts fluorescent for every one hundred square feet of floor space.

(h) There shall be thirty square feet of working space per child or thirty-five square feet per child of total usable facilities.

(i) Every school should have child accessible toilet facilities adequate to the number of children. They should be clean and have adequate hand washing facilities.

(6) General requirements outdoors are:

(a) Seventy-five square feet of outdoor space for each child in the group at any one time.

(b) Outdoor space shall be easily accessible, safe and protected, and shall be fenced.

(c) Outdoor equipment shall be safe and provide adequate opportunities for a variety of large muscle activities.

(d) The outdoor area shall be pleasant and attractive with some gardening opportunities available.

D. The program

The requirements for the program are:

(1) Montessori Junior School begins at six years of age and continues through the age of eighteen years, approximately. Thus, the junior school encompasses the child's learning experience from kindergarten through high school.

(2) Early enrollment shall be encouraged, starting between the ages of two and one-half to three and one-half years or earlier, to take advantage of early sensitive periods for learning.

(3) Placement at the primary or junior level shall be determined by the child's achievement and level of development.

(4) The classroom shall have, if possible, a mixed age group spanning at least three years so that the children will have a variety of models from which to learn. Attendance through kindergarten age shall be encouraged for maximum benefit of the program.

(5) The class shall meet five days a week for a minimum of three hours a day to provide the necessary learning continuity in classes for students below six years of age. Montessori junior classes of students six years of age and above shall meet a minimum of one hundred and eighty days per year, five days a week, a minimum of twenty-eight hours per week, excluding lunch and recess.

(6) Parents shall be allowed to observe the children at work.

(7) The school shall have a full range of Montessori equipment for all age groups; basically: practical life--activities that cultivate ability to care for self and environment; sensorial--activities that sharpen the senses in preparation for accurate observation of the physical world; academic and cultural--activities that develop ability in such subjects as language, reading, writing, mathematics, geography, history, life science, art, music, dance, dramatics, construction, and a second language.

(8) The materials shall be self teaching so children can learn from them by self discovery and voluntary repetition rather than by rote memorization of what someone tells them about the materials. The children shall work independently once the materials are introduced.

(9) The materials shall require active participation of the children so that the major part of their learning comes from concrete sensorial experience.

(10) The materials shall reflect reality and nature so that children can organize their perceptions of the world accurately.

(11) The materials shall be open ended so that it is possible for children to learn more than one concept from each piece.

(12) The materials shall isolate only one factor of difference to emphasize the particular attribute or concept.

(13) The art materials shall be basically structured to allow the children to freely create their own ideas after the teacher has initially demonstrated their use.

(14) The Montessori materials shall be introduced sequentially.

(15) The materials shall be attractive and of the best quality affordable to provide stimulation for new exploration or imagination. They shall be clean, orderly, and in good repair.

(16) The program shall provide annual standardized testing for Montessori junior students six years of age and above.

E.(1) Each Montessori school shall have at least one Class A Montessori teacher, and each class shall have at least one Class B Montessori teacher with an assistant possessing a baccalaureate degree.

(2) Each Montessori junior school and junior class with students six years of age and above shall have at least one teacher certified in Montessori for the age level which he serves, and possessing a baccalaureate degree.

F.(1) Provisional accreditation may be granted for a school with a Class B certified teacher who is working toward a baccalaureate degree taking a minimum of six hours per year.

(2) Provisional accreditation may be granted for a Montessori junior school for three years, provided each teacher of a junior school class possessing a baccalaureate degree is working toward Montessori junior certification.

Added by Acts 1976, No. 290, §1. Amended by Acts 1982, No. 400, §1, eff. July 20, 1982; Acts 1993, No. 820, §3; Acts 2014, No. 34, §1.



RS 17:3403 - Minimum requirements for teacher certification; authorization for supplemental compensation

§3403. Minimum requirements for teacher certification; authorization for supplemental compensation

A. Montessori teachers having the requirements set forth below shall be certified by the appropriate Montessori organization as follows:

(1) A "Class A" teacher shall have a certification from either the American Montessori Society, the Association Montessori Internationale, the St. Nicholas Training Course of London, or the Montessori World Education Institute, or any other Montessori training course jointly approved by the State Board of Elementary and Secondary Education and the Louisiana Montessori Association, plus a baccalaureate degree and at least one year of teaching experience in a Montessori school.

(2) A "Class B" teacher shall have a certification from either the American Montessori Society, the Association Montessori Internationale, the St. Nicholas Training Course of London, or the Montessori World Education Institute, or any other Montessori training course jointly approved by the State Board of Elementary and Secondary Education and the Louisiana Montessori Association, plus at least one year of teaching experience in a Montessori school.

(3) A "Class C" teacher shall have a certification from either the American Montessori Society, the Association Montessori Internationale, the St. Nicholas Training Course of London, or the Montessori World Education Institute, or any other Montessori course jointly approved by the State Board of Elementary and Secondary Education and the Louisiana Montessori Association.

B. A teacher who teaches a junior class shall have Montessori certification for the age levels which he teaches and a baccalaureate degree.

C. Notwithstanding any other provision of law to the contrary, any person teaching in a Montessori school who receives a salary paid by the government of France may receive additional compensation paid by the employing school out of funds available to the school for such purpose whether such funds are part of its normal operating budget or are provided by its parent organization or any local, state, or federal educational organization or foundation. The school may compensate the person up to the amount of the difference in salary paid such person by the government of France and the average salary of a teacher in a public school in Louisiana with comparable qualifications and experience.

Added by Acts 1976, No. 290, §1. Amended by Acts 1982, No. 400, §1, eff. July 20, 1982; Acts 2000, 1st Ex. Sess., No. 56, §1, eff. April 17, 2000.



RS 17:3451 - Purpose

CHAPTER 28. LOUISIANA UNIVERSITIES MARINE

CONSORTIUM FOR RESEARCH AND EDUCATION

§3451. Purpose

The purpose of this Chapter is to create the Louisiana Universities Marine Consortium for Research and Education as a statewide entity with the primary function of conducting research and promoting education in the marine sciences and marine technology, particularly where related to coastal resources and the impact of energy related industries upon these coastal resources. Such functions shall be performed by the Louisiana Universities Marine Consortium on the Louisiana gulf coast.

Added by Acts 1979, No. 557, §1; Acts 2012, No. 768, §1.



RS 17:3452 - Louisiana Universities Marine Consortium for Research and Education; creation; membership

§3452. Louisiana Universities Marine Consortium for Research and Education; creation; membership

The Louisiana Universities Marine Consortium for Research and Education, referred to hereinafter as the consortium, is hereby created as a body corporate under the authority of the Board of Regents to be administered by an executive board as provided in this Chapter.

Added by Acts 1979, No. 557, §1; Acts 1995, No. 1243, §1, eff. June 29, 1995.



RS 17:3453 - Executive Board of the Louisiana Universities Marine Consortium for Research and Education; creation; membership; terms of office; vacancies; compensation; organization; duties

§3453. Executive Board of the Louisiana Universities Marine Consortium for Research and Education; creation; membership; terms of office; vacancies; compensation; organization; duties

A. There is hereby created the Executive Board of the Louisiana Universities Marine Consortium for Research and Education within the Department of Education as provided by R.S. 36:651(M) and 801.4. The executive board shall administer the affairs of the consortium. The executive board shall report to and be responsible to the Board of Regents on all fiscal and programmatic matters. The executive board shall appoint an executive director of the consortium who shall report to the board. The executive board shall meet not less often than twice annually.

B.(1) The Executive Board of the Louisiana Universities Marine Consortium for Research and Education shall be composed as follows:

(a) The vice chancellor of research for Louisiana State University and Agricultural and Mechanical College, who shall serve as a voting member.

(b) A vice chancellor or dean, appointed by the chancellor of Louisiana State University and Agricultural and Mechanical College, who shall serve as a non-voting member.

(c) The vice president of research for Louisiana Tech University, who shall serve as a voting member.

(d) A vice president or dean, appointed by the president of Louisiana Tech University, who shall serve as a non-voting member.

(e) A vice president, appointed by the president of Nicholls State University, who shall serve as a voting member.

(f) A vice president or dean, appointed by the president of Nicholls State University, who shall serve as a non-voting member.

(g) The vice president of research for Tulane University, who shall serve as a voting member.

(h) A vice president or dean, appointed by the president of Tulane University, who shall serve as a non-voting member.

(i) The vice president of research for the University of New Orleans, who shall serve as a voting member.

(j) A vice president or dean, appointed by the president of the University of New Orleans, who shall serve as a non-voting member.

(k) The vice president of research for the University of Louisiana at Lafayette, who shall serve as a voting member.

(l) A vice president or dean, appointed by the president of the University of Louisiana at Lafayette, who shall serve as a non-voting member.

(m) A vice president or dean, appointed by the president of the University of Louisiana at Monroe, who shall serve as a voting member.

(n) A vice president or dean, appointed by the president of the University of Louisiana at Monroe, who shall serve as a non-voting member.

(o) The chair of the board's Science and Education Advisory Council, who shall serve as a voting member.

(p) A member of the staff of the Board of Regents, appointed by the commissioner of higher education, who shall serve as a non-voting member.

(q) A representative from the State Board of Elementary and Secondary Education, appointed by the president of the board, who shall serve as a non-voting member.

(2) Only voting members shall be counted for the purpose of constituting a quorum for the transaction of official business.

C. The executive board shall be domiciled in East Baton Rouge Parish.

D. Each member of the executive board shall serve without compensation except for reimbursement of all necessary travel expenses incurred in the performance of official duties of the board, such expenses to be paid in conformity with regulations governing state officials.

E. The executive board shall be chaired, for a one-year term, by either a vice president or vice chancellor of research. No member may serve more than two consecutive terms as board chair.

F. Repealed by Acts 2012, No. 251, §1; Acts 2012, No. 768, §2.

Added by Acts 1979, No. 557, §1; Amended by Acts 1988, No. 434, §1; Acts 1995, No. 1243, §1, eff. June 29, 1995; Acts 2012, No. 251, §1; Acts 2012, No. 768, §§1, 2.



RS 17:3453.1 - Science and Education Advisory Council; creation; membership; duties

§3453.1. Science and Education Advisory Council; creation; membership; duties

A. The Science and Education Advisory Council is hereby created to provide advice and information as requested by the executive board.

B. The Science and Education Advisory Council shall be composed of the following members:

(1) One representative from each four-year public college and university, each of whom shall be a faculty member appointed by the president or chancellor of each institution.

(2) One representative from each of the member institutions of the Louisiana Association of Independent Colleges and Universities, each of whom shall be a faculty member appointed by the president or chancellor of each institution.

(3) One representative from the Louisiana Community and Technical College System, appointed by the president of such system.

C. The advisory council shall meet as necessary to respond to requests from the executive board as well as to provide the board with the benefit of perspectives represented on the council.

Acts 2012, No. 768, §1.



RS 17:3454 - Louisiana Universities Marine Consortium for Research and Education; governance, funding

§3454. Louisiana Universities Marine Consortium for Research and Education; governance, funding

A. The Louisiana Universities Marine Consortium for Research and Education shall be subject to the governance of the Board of Regents. The board shall serve as fiscal agent for the consortium and shall review and approve the consortium's budgetary request and operating budget and shall review and approve all funds appropriately awarded or bequeathed to the consortium. The executive board of the consortium shall prepare and submit all budget requests and other budgetary documents required by the Board of Regents for its approval. All funds appropriated to the consortium shall be appropriated as a separate line item within the appropriation of the Board of Regents.

B. As the governing body of the Louisiana Universities Marine Consortium for Research and Education, the executive board of the consortium shall have authority to:

(1) Sue and be sued, including the right to recover all debts owing to the consortium, and to retain legal counsel therefor.

(2) Actively seek and accept donations, bequests, or other forms of financial assistance for educational purposes from any public or private person or agency and comply with rules and regulations governing grants from the federal government or any other person or agency which are not in contravention of the constitution and laws of the state of Louisiana.

(3) Determine the fees which shall be paid by students.

(4) Purchase land and purchase or construct buildings necessary for the use of the consortium in accordance with applicable laws; provided that all valid campsite leases dated on or before April 16, 1979, including the option to extend the leases for an additional ten-year period, as provided for in R.S. 41:1211 et seq., shall remain in full force and effect.

(5) Purchase equipment, properly maintain, and make improvements to facilities necessary for the use of the consortium in accordance with applicable state laws.

(6)(a) Except as otherwise provided in this Chapter, approve the appointment of such administrative officers and other personnel as the executive board deems necessary and designate their titles. In making its appointments, the executive board shall give consideration to the recommendations of the executive director and, in proper cases, to the head of any college or university affected by an appointment. Appointments of classified employees shall be in conformity with applicable civil service laws, rules, and regulations.

(b) The compensation of all officers and employees, except those classified civil service employees, shall be fixed by the executive board and the officers so appointed shall serve at the pleasure of the executive board.

(7) Formulate curricula and programs of study.

(8) Adopt, amend, or repeal rules and regulations necessary or proper for the business of the consortium.

(9) Affiliate with any institution giving any special course of instruction, upon such terms as the executive board deems expedient, which terms may include the retention by such institution of the control of property, faculty, and staff.

(10) Enter into contracts and agreements with other public agencies with respect to cooperative enterprises and undertakings relating to or associated with college or university purposes and programs in accordance with applicable laws.

(11) Perform such other functions as are necessary or incidental to the supervision and management of the consortium.

(12) Employ the proceeds of all donations, grants, subscriptions, and bequests made to the consortium so as to effect the purposes of and in accordance with the terms and conditions of such donations, grants, subscriptions, and bequests.

(13) Establish such subcommittees as may be necessary to assist the executive board in the implementation of the provisions of this Chapter.

(14) Adopt necessary rules and regulations regarding the hours of employment and the accrual and use of sick leave and annual leave for all personnel employed by the consortium.

C. The executive board may enter into contracts and agreements with any public agency for the establishment of state or other public offices on the property and in the buildings belonging to or under the control of the consortium. The executive board also may enter into contracts and agreements for joint construction, equipment, maintenance, and financing of such buildings, and enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings.

D. The liability of any of the acts of the consortium or any of its employees, or persons associated with any property of the consortium, shall be the liability of the consortium as represented by the executive board.

Added by Acts 1979, No. 557, §1; Acts 1987, No. 386, §1; Acts 1988, No. 993, §2; Acts 1988, No. 995, §2; Acts 1995, No. 1243, §1, eff. June 29, 1995.

{{NOTE: SEE ACTS 1988, NO. 993, §3 AND ACTS 1988, NO. 995, §3.}}

{{NOTE: SEE ACTS 1990, NO. 299, §§1 AND 2 WHICH AMENDS ACTS 1988, NO. 993, §3 AND 995, §3.}}



RS 17:3455 - Executive director; appointment; functions

§3455. Executive director; appointment; functions

The executive board may appoint a chief administrative officer who shall be the executive director of the consortium. The executive director of the consortium shall serve at the pleasure of the executive board and shall, with the approval of the executive board and subject to the applicable civil service laws, rules, and regulations of the state, appoint and remove all professional, research, technical, clerical, and stenographic employees of the consortium. The compensation of the executive director shall be fixed by the executive board. The executive director shall serve as secretary to the executive board, the executive committee, and any additional committees appointed by the executive board to assist in the implementation of the provisions of this Chapter.

Added by Acts 1979, No. 557, §1; Acts 1995, No. 1243, §1, eff. June 29, 1995.



RS 17:3456 - Annual report; master plan

§3456. Annual report; master plan

A.(1) The executive board, in consultation with the Science and Education Advisory Council, shall formulate a five-year master plan for the consortium's marine science and education programs and initiatives and shall make timely revisions to such plan as warranted and necessary.

(2) The initial master plan required by this Subsection shall be submitted to the Board of Regents not later than February 1, 2013.

B.(1) On or before December thirty-first of each year, the executive director shall submit an annual report of the activities of the consortium to the executive board together with any additional information the executive board may require.

(2) The chair of the executive board, the executive director of the board, and the chair of the Science and Education Advisory Council shall annually make a joint report to the Board of Regents regarding the consortium's efficacy in achieving its overall mission through implementation of the master plan.

Added by Acts 1979, No. 557, §1. Amended by Acts 1995, No. 1243, §1, eff. June 29, 1995; Acts 2012, No. 768, §1.



RS 17:3601 - LOUISIANA EDUCATIONAL EMPLOYEES

CHAPTER 29. LOUISIANA EDUCATIONAL EMPLOYEES

PROFESSIONAL IMPROVEMENT PROGRAM

PART I. GENERAL PROVISIONS

§3601. Purpose

It is the purpose of this Chapter to provide a mechanism by which professional educational employees in public elementary and secondary schools of this state will have an opportunity for continuing professional growth and improvement in order to enable them to acquire and bring into the classroom innovative ideas, insight, greater competence, and better methods of instruction.

Added by Acts 1980, No. 207, §1.



RS 17:3602 - Definitions

§3602. Definitions

As used in this Chapter, unless otherwise clearly indicated, these terms have the following meanings:

(1) "Department" means the Department of Education.

(2) "Lifetime certificate" means a teaching certificate issued by the department which is permanent and need not be renewed.

(3) "Plan" means an uncompleted professional improvement program.

(4) "Professional Improvement Points" sometimes herein referred to as "PIPS," means units by which the effort and quality of improvement activities are measured.

(5) "Program" means a completed five-year professional improvement program, or refers to the subject of this Chapter.

(6) "Public School" means any public elementary, middle, junior high, or high school in this state.

(7) "Teacher" means any public school classroom teacher, librarian, guidance counselor, secondary vocational instructor, principal, assistant principal, or other personnel for whom a valid Louisiana teaching certificate is required for employment; any teacher in an institution which offers thirteenth and fourteenth grade instruction; any speech therapist who possesses a valid Louisiana ancillary certificate issued by the State Board of Elementary and Secondary Education; and any instructor seeking to continue in the program who has been transferred from the Department of Public Safety and Corrections to vocational-technical schools under the State Board of Elementary and Secondary Education.

(8) "Teaching certificate" means a certificate issued by the department to school personnel pursuant to the requirements fixed by the department or by law.

Added by Acts 1980, No. 207, §1. Amended by Acts 1981, No. 617, §1; Acts 1982, No. 433, §1, eff. July 21, 1982; Acts 1984, No. 257, §1, eff. July 13, 1984; Acts 1985, No. 713, §1.



RS 17:3603 - Applicability and participation

§3603. Applicability and participation

A. The provisions of this Chapter apply to all teachers except those with less than three years of teaching experience.

B. Participation in the program is voluntary. A teacher who elects not to participate in the program shall continue to be paid according to the state minimum salary schedule as provided for in R.S. 17:421.3 and any payment plan in effect in the public school system in which he or she is employed.

C. The following persons shall not be eligible to participate in the program provided for in this Chapter:

(1) Any person owing reimbursement as provided in R.S. 17:7.3(C), to the state superintendent for monies paid in his behalf for participation in the continuing education program for teachers.

(2) Any person owing reimbursement, as provided in R.S. 17:3621.1, to the state superintendent for monies paid to him for participating in the program provided in this Chapter.

D. No teacher may submit or pursue more than one five-year program, and no teacher may initiate a five-year program after June 30, 1984. Provided however, that any application pending approval as of May 30, 1984 shall be considered and if approved such applicant shall be permitted to initiate his five-year program after June 30, 1984.

Added by Acts 1980, No. 207, §1. Acts 1983, 1st Ex. Sess., No. 44, §2, eff. Jan. 19, 1983; Acts 1984, No. 257, §1, eff. July 13, 1984.



RS 17:3609 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

PART II. PROFESSIONAL IMPROVEMENT PROGRAM

SUBPART A. ADMINISTRATION

§3609. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3610 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3610. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3611 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3611. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3612 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3612. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3613 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3613. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3614 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3614. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3615 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3615. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3616 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3616. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3617 - REPEALED BY ACTS 1990, NO. 4, 2, EFF. SEPT. 30, 1990.

§3617. REPEALED BY ACTS 1990, NO. 4, §2, EFF. SEPT. 30, 1990.



RS 17:3621 - Compensation

SUBPART B. PROFESSIONAL IMPROVEMENT

PROGRAM DEVELOPMENT

§3621. Compensation

During the time the plan is pursued and after such plan is successfully completed as hereinafter provided, each participating teacher shall be paid compensation by the state as contained in R.S. 17:421.3 and, in addition, shall be paid as an inducement an amount for such participation according to the schedule below:

BACH-

SPECIAL-

YEARS OF

ELOR'S

MASTER'S

MASTER'S

IST IN

PH.D OR

EXPERIENCE

DEGREE

DEGREE

PLUS 30

ED.

ED.D.

3

$1129

$1155

$1155

$1193

$1257

4

1155

1180

1180

1219

1297

5

1180

1219

1225

1266

1337

6

1206

1257

1270

1310

1377

7

1231

1297

1317

1357

1417

8

1257

1337

1364

1404

1457

9

1297

1377

1411

1451

1497

10

1337

1417

1457

1497

1538

11

1437

1457

1504

1544

1578

12

1505

1529

1551

1591

1618

13

1738

1749

1861

1909

1941

14

1738

1894

2016

2068

2103

15

1872

2040

2171

2227

2265

16

1872

2040

2171

2227

2265

17

1872

2040

2171

2227

2265

18

2273

2477

2637

2705

2750

19

2273

2477

2637

2705

2750

20

2273

2477

2637

2705

2750

21

2674

2915

3102

3182

3235

22

2674

2915

3102

3182

3235

23

2674

2915

3102

3182

3235

24

2674

2915

3102

3182

3235

25

3075

3352

3567

3659

3721

Notwithstanding any provision of this Chapter to the contrary, any teacher who successfully completes his five-year professional improvement program as provided in this Chapter and who chooses not to continue in the program shall not have his annual salary diminished below the salary he would be receiving under the provisions of this Section at the time of his successful completion of his five-year program.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981.

{{NOTE: ACTS 1989, NO. 190, §4 PURPORTS TO REPEAL PART II OF CHAPTER 29 OF TITLE 17; HOWEVER, IT REPEALS §§3609 THROUGH 3617 ONLY. LAW INSTITUTE RETAINED SUBPARTS B AND C.}}



RS 17:3621.1 - Reimbursement of compensation

§3621.1. Reimbursement of compensation

A. Each teacher participating in a professional improvement program in accordance with the provisions of this Chapter shall enter into a written agreement with the state superintendent of education obligating such teacher to reimburse the state superintendent of education for all compensation paid by the state to such teacher as a participant in such program in excess of that provided for such teacher under R.S. 17:421.3 or the statute providing state paid salary for such teacher. Reimbursement shall be required from the teacher in any one year in which he does not successfully complete all the elements prescribed in his program for that year in accordance with R.S. 17:3623(A), except as provided in R.S. 17:3653.

B. When any teacher fails to successfully complete all the elements prescribed for any one year of his program as herein provided, except as provided in R.S. 17:3653, he shall reimburse the state superintendent of education all monies paid to him by the state as a participant in such program in excess of the amount provided for such teacher in R.S. 17:421.3 or the statute providing state paid salary for such teacher for that year. The State Professional Improvement Committee, provided for in R.S. 17:3610, shall adopt rules and regulations to establish a procedure by which this reimbursement shall be accomplished. If any teacher fails to make timely reimbursement to the state superintendent of education in accordance with the provisions of this Section and the rules and regulations adopted pursuant hereto, there shall be imposed a specific penalty to be added to such reimbursement in the amount of five percent of such reimbursement. Such penalty and the original reimbursement amount shall constitute a legal obligation of the teacher. The attorney general shall collect all such obligations which are not timely paid on behalf of the superintendent of education, or, if requested by the superintendent, the school board which currently employs such teacher shall collect such obligation, in which case the attorney general shall be released from such responsibility. Costs incurred by local school boards in the required collection of such obligations shall be reimbursed by the state in the same manner as provided in R.S. 17:3654.

C. Any participant whose plan is found to contain activities or pursuits not approved for participants in his area of certification or not otherwise approved by the state committee shall lose all PIPS awarded for such activities or pursuits, and, if the total PIPS awarded after such deduction has been made are not sufficient to qualify such participant for an enhanced salary under the provisions of this Chapter, he shall be required to reimburse the state superintendent of education for any enhanced salary received, such reimbursement to be accomplished as provided in this Section. The state committee shall determine whether reimbursement shall be required in accordance with the provisions of this Subsection.

Added by Acts 1981, No. 336, §1, eff. July 15, 1981.



RS 17:3621.2 - Continuation of compensation

§3621.2. Continuation of compensation

A. Notwithstanding any provision of this Chapter to the contrary, a teacher who has successfully completed his professional improvement program and has terminated his employment with a city or parish school board shall receive the additional compensation provided in R.S. 17:3621 upon subsequent employment with a local school board or a vocational-technical school subject to either of the following conditions:

(1) That the teacher was employed by a city or parish school board as a teacher of vocational-technical courses and such courses were eliminated by such school board or the teacher was terminated as the result of a reduction-in-force action by the employing school board and such teacher was subsequently employed as an instructor by a state vocational-technical school.

(2) That the teacher was employed by a city or parish school board and was employed by any city or parish school board within three years from the date prior employment was terminated.

B. Any teacher who has begun his professional improvement program but has not completed such program and who takes a leave of absence to pursue a doctor's degree at an institution of higher education and upon completion of such degree is employed by a city or parish school board in a teaching position or as a counselor shall be permitted to resume his professional improvement program and may substitute any academic courses completed in such degree program for those required by his professional improvement program pursuant to R.S. 17:3622.

Acts 1990, No. 650, §1, eff. July 19, 1990.



RS 17:3621.3 - Hearing officer; debt collection; state district court

§3621.3. Hearing officer; debt collection; state district court

Prior to the expiration of the state committee, the state superintendent, with the approval of the State Board of Elementary and Secondary Education, shall appoint a nonpartisan hearing officer to hear and determine cases involving debt collections. All appeals from the hearing officer regarding debt collections shall be taken directly to the Nineteenth Judicial District Court for East Baton Rouge Parish.

Acts 1990, No. 4, §1, eff. May 23, 1990.



RS 17:3622 - Program components

§3622. Program components

A. Each participating teacher shall pursue activities in each of two categories, namely, in-service training and academic pursuits. Guidelines and criteria for acceptable activities shall be fixed by the state committee.

B. Acceptable academic activities shall be as follows:

(1) Relevant formal college courses, either at the undergraduate or graduate level, offered by an accredited institution of higher education. Classroom teachers shall enroll in courses in either their area of certification or job assignment, and all other participants in the program shall enroll in courses in the area of their job responsibility. Notwithstanding any provision of law to the contrary, classroom teachers in the program shall pursue formal college courses as follows:

(a) Beginning with plans approved for participation in the program year beginning July 1, 1984 and thereafter, elementary teachers shall pursue a minimum of two courses in the subject matter area in which they teach if they take four or five such courses and shall pursue a minimum of one course in the subject matter area in which they teach if they take three or less such courses, and the remainder of such courses may be teacher education courses.

(b) Each secondary classroom teacher who includes two such courses in his plan shall pursue both courses in the subject area in which he teaches, and neither such course shall be scheduled from among courses of or relating to pedagogy nor from among courses offered by any college of education.

(c) Each secondary classroom teacher who includes three such courses in his plan may pursue not more than one course from among courses of or relating to pedagogy, and two courses in his plan shall be in the subject matter area in which he teaches, provided that neither such course shall be scheduled from among the courses offered by any college of education.

(d) Each secondary classroom teacher who includes four such courses in his plan may pursue not more than two courses from among courses of or relating to pedagogy, and two courses in his plan shall be in the subject matter area in which he teaches, provided that neither such course shall be scheduled from among courses offered by any college of education.

(e) Each secondary classroom teacher who includes five or more courses in his plan may pursue not more than two courses from among those of or relating to pedagogy, and two courses in his plan shall be in the subject matter area in which he teaches, provided that neither such course shall be scheduled from among the courses offered by any college of education. The Local Professional Improvement Committee shall determine whether the remaining course or courses in his plan shall be in the subject matter area in which he teaches, shall be taken from among courses of or relating to pedagogy, or both.

(f) The subject matter area requirements established herein may be waived by the aforementioned committee for physical education and special education teachers and for any other teacher to the extent that courses of or relating to pedagogy were pursued or enrolled in prior to May 1, 1983, as a part of their approved professional improvement program plan.

(g) For the purposes of this Paragraph, "subject matter area in which they teach" is defined as any subject area being taught by the teacher or for which the teacher is certified. Also, for purposes of this Paragraph, "pedagogy" is defined as the art of teaching, science of teaching, or profession of teaching.

(h) Notwithstanding any provision of this Section to the contrary, the state committee shall formulate guidelines for allowing classroom teachers to include in their program plans formal college courses not within their area of certification, job assignment, or responsibility, if successful completion of such courses will qualify such teacher to be certified to teach in another subject matter area or areas in which a critical shortage of qualified classroom teachers exists in the school system in which such teacher is employed. The bureau of higher education and teacher certification in the state Department of Education shall develop criteria and supply data for determining areas in which a critical shortage of qualified classroom teachers exists and the state and local committees shall use the criteria and data in approving plans of teachers seeking certification in such shortage areas.

(i) Beginning with the approval of programs for participation in the program year beginning July 1, 1984, any teacher seeking certification to qualify to teach in one of the identified areas of critical shortage as provided in Subparagraph (h) may elect to take in any program year a college course which moves him toward that certification in lieu of the inservice activity in addition to any other college courses he takes to satisfy the academic requirement. The substitution of college courses for inservice activities may continue until the teacher achieves certification.

(j) In cases in which a subject matter area course as required by this Subsection for inclusion in a teacher's five-year plan is not available and the teacher documents that no suitable existing or anticipated alternative course outside a college of education is available then the local committee, subject to the approval of the state committee, shall allow the teacher to substitute a course offered by a college of education for inclusion in the teacher's plan.

(k) Beginning with the approval of programs for participation in the program year beginning July 1st, 1985, in those accredited institutions of higher education operating on a semester system, any college course for which a teacher seeks academic activity credit shall actually meet and class shall be conducted for the amount of time as follows:

(i) For one semester hour of college credit, the course shall meet and be conducted for a minimum of seven hundred and fifty minutes and shall meet and be conducted on at least five separate days for a minimum time of fifty minutes each day.

(ii) For two semester hours of college credit, the course shall meet and be conducted for a minimum of fifteen hundred minutes and shall meet and be conducted on at least ten separate days for a minimum time of fifty minutes each day.

(iii) For three semester hours of college credit, the course shall meet and be conducted for a minimum of two thousand two hundred and fifty minutes and shall meet and be conducted on at least fifteen separate days for a minimum time of fifty minutes each day.

(iv) For more than three semester hours of college credit, the course shall meet and be conducted for a minimum of the number of minutes required for one semester hour of college credit multiplied by the number of semester hours of college credit being offered, shall meet and be conducted for the number of separate days required for one semester hour of college credit multiplied by the number of semester hours of college credit being offered, and shall meet for not less than fifty minutes per day, excluding breaks.

(l) Beginning with the approval of programs for participation in the program year beginning July 1st, 1985, in those accredited institutions of higher education operating on a quarter system, a course offering one, two, three, or more semester hours of college credit shall actually meet and class shall be conducted for the minimum total number of minutes required in R.S. 17:3622(B)(1)(k)(i), (ii), (iii), and (iv) above, respectively, and shall be conducted on no fewer than the number of days as follows:

(i) For one semester hour of college credit, the course shall meet and be conducted on at least four separate days.

(ii) For two semester hours of college credit, the course shall meet and be conducted on at least seven separate days.

(iii) For three semester hours of college credit, and for more than three semester hours of college credit, the course shall meet and be conducted on at least ten separate days.

(2) Supervision of students enrolled in a preservice teacher training curricula at an accredited institution of higher education.

(3) Preparation and conducting of workshops approved by the state committee and recognized professional organizations or public bodies as promulgated by the state committee.

(4) Development and implementation of innovative and exemplary programs.

C. Acceptable in-service training activities shall be as follows:

(1) Educational conferences by a public body, an accredited institution of higher education, a non-profit foundation, or a professional organization or association of recognized stature as promulgated by the statewide committee.

(2) Workshops approved by a local public school board or the department.

(3) Seminars sponsored by a public body, an accredited institution of higher education, a non-profit foundation, a professional organization or association of recognized stature promulgated by the state committee, or the department.

(4) Task forces whose purpose is to develop education programs.

(5)(a) Tutoring of students in public elementary or secondary schools who are determined by their regular teachers to be in need of tutoring.

(b) In providing for the inclusion of this component in an individual participant's plan, the state committee shall develop a listing of teachers whom it has determined are qualified to provide such tutoring in the various subject areas. No teacher who is not included on such listing may include tutoring as a component in his plan.

(c) The state committee shall determine the number of PIPS to be awarded for tutoring based on the amount of time spent by the participant in tutoring students.

(d) The number of PIPS awarded for tutoring shall be no fewer than one-fourth nor more than one-half of those PIPS required for in-service training activities.

(6) Subject to approval by the State Professional Improvement Committee, training by the personnel from the Substance Abuse Prevention Education Program in the Department of Education for participation in a Substance Abuse Prevention Team.

D. Notwithstanding any provision of this Section to the contrary, no academic or in-service training activity shall be acceptable which requires educators to enter into any commitment beyond that required for completion of that academic or in-service training activity.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981; Acts 1982, No. 262, §1, eff. July 18, 1982; Acts 1982, No. 841, §1, eff. Aug. 4, 1982; Acts 1983, 1st Ex. Sess., No. 43, §1; eff. Jan. 19, 1983; Acts 1983, No. 414, §1; Acts 1983, No. 506, §1, eff. July 7, 1983; Acts 1984, No. 698, §1, eff. July 13, 1984; Acts 1985, No. 86, §1, eff. June 29, 1985.



RS 17:3623 - Program development

§3623. Program development

A. Each participating teacher shall submit to his local committee, in writing, a professional improvement program plan for five years, which shall be based on his needs as determined through self evaluation of career needs and interests as determined in conjunction with the local committee. Each plan shall indicate as specifically as possible the activities intended to be pursued, the time for completion, and the goals to be reached. Each plan shall be subdivided into one-year increments and shall contain an estimate by the teacher of the number of PIPS each activity should be awarded.

B.(1) Each city and parish school superintendent may submit to his local committee, in writing, recommendations relative to the types of subject matter area courses and in-service training that, based on his assessment of the overall needs of the teachers in his school system, would most benefit those teachers in fulfilling the purposes of this program as provided in R.S. 17:3601.

(2) Each local committee shall review the recommendations submitted to it by the local city or parish school superintendent pursuant to this Subsection and may consider such recommendations if they are in compliance with state law and state committee guidelines.

C. Each submitted plan shall be reviewed, evaluated, and if necessary, modified by the local committee which shall assign the number of PIPS to be awarded for each activity planned as determined by the state committee in accordance with R.S. 17:3613(3). The local committee shall require that the total PIPS planned to be earned in each five-year plan is the number required by the state committee.

D. Each participant may modify his plan during the five years with the approval of the local committee if such modification does not reduce the total number of PIPS required to be earned for successful completion of the program. A participant who transfers from one public school system to another may continue to follow the plan approved by the local committee in the system from which the transfer was made.

E. No participant shall include in his plan any course or seminar he has previously undertaken and successfully completed; however, participants on Substance Abuse Prevention Education teams as provided under R.S. 17:3622(C)(6) may receive PIPS for continued participation on such teams for a period not to exceed three years.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981; Acts 1982, No. 433, §1, eff. July 21, 1982; Acts 1983, No. 505, §1, eff. July 1, 1984.

{{NOTE: SECTION 2 OF ACTS 1983, NO. 505, §1 OF WHICH AMENDED R.S. 17:3623(E), PROVIDES THAT THE "ACT SHALL BECOME EFFECTIVE ON JANUARY 1, 1984, AND THEREAFTER SHALL BE CONSIDERED BY EACH LOCAL SYSTEM PROFESSIONAL IMPROVEMENT COMMITTEE IN DETERMINING WHETHER EACH LOUISIANA EDUCATIONAL EMPLOYEES PROFESSIONAL IMPROVEMENT PROGRAM PLAN SUBMITTED TO IT IS ACCEPTABLE; HOWEVER, THE PROVISIONS OF THIS ACT SHALL HAVE NO EFFECT UPON ANY ONE-YEAR INCREMENT OF SUCH PLAN DEVELOPED BY THE PARTICIPANT PURSUANT TO R.S. 17:3622(A) AND UNDERTAKEN PRIOR TO THAT DATE."}}



RS 17:3624 - Program evaluation

§3624. Program evaluation

A. Periodically, but not less than once each year, each participant shall submit a written report with proper documentation of the activities completed, as of that time. The local committee shall review the report, fix the number of PIPS actually earned for the completed activities, and recommend any necessary modification of the plan.

B.(1) At the completion of each five-year plan, the local committee shall review the activities completed and notify the teacher and the state committee in writing that:

(a) The five-year program has been successfully completed by the teacher; or

(b) The five-year program has not been successfully completed, with reasons for such decision; or

(c) Upon application of the participant, a one-year extension for completion has been granted because of extenuating circumstances.

(2) Beginning with the approval of plans for participation in the program year beginning July 1, 1985 and notwithstanding any other provision to the contrary, any teacher who obtains fifteen hours of college credit in his field, or its equivalent, and seventy-five clock hours of in-service education in a five-year period shall be considered as having obtained the reasonable quota of self-improvement required by this Chapter.

C. Any teacher whose employment required a teaching certificate at the time he submitted his professional improvement plan in writing to his local committee, received approval by the local committee as required in R.S. 17:3623, and then successfully completed his program before the State Professional Improvement Committee declared such program ineligible, shall be eligible to receive those benefits provided in R.S. 17:3621.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981; Acts 1983, No. 99, §1, eff. June 24, 1983; Acts 1988, No. 766, §1.



RS 17:3625 - Professional improvement points

§3625. Professional improvement points

Professional Improvement Points (PIPS) shall be awarded upon a determination by the local committee that such points have been earned. No such points shall be awarded for participation in any activities considered regular responsibilities and for which compensation is already paid.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981.

{{NOTE: ACTS 1989, NO. 190, §4 PURPORTS TO REPEAL PART II OF CHAPTER 29 OF TITLE 17; HOWEVER, IT REPEALS §§3609 THROUGH 3617 ONLY. LAW INSTITUTE RETAINED SUBPARTS B AND C.}}



RS 17:3631 - Appeal to local committee

SUBPART C. APPEALS PROCEDURES

§3631. Appeal to local committee

Each participating teacher who is required to successfully complete successive five-year professional improvement programs shall have the right to appeal an adverse decision of the local committee with regard to the fixing of PIPS earned or a decision that the teacher has failed to successfully complete a program. A procedure for appeals to the local committee shall be developed by the state committee.

Added by Acts 1980, No. 207, §1, eff. July 1, 1981.



RS 17:3632 - Appeal to the state committee

§3632. Appeal to the state committee

If a teacher who has appealed the decision of the local committee is aggrieved by such decision, he or she may serve written notification to the state and local committees of intent to seek a hearing before the state committee or its successor. The application shall be made to the state committee or its successor within ninety days after the decision provided for in R.S. 17:3631 is rendered, and a hearing before the state committee or its successor shall be held within thirty days thereafter. At this hearing both the teacher and the local committee may appear, be represented by counsel, produce witnesses, and submit written evidence. The state committee or its successor shall notify both the local committee and the teacher in writing of its decision, which shall be final, within five days after such hearing.

Acts 1990, No. 650, §1, eff. July 19, 1990.



RS 17:3652 - Teaching certificates

PART III. TEACHING CERTIFICATES

§3652. Teaching certificates

A. The provisions of this Chapter shall have no effect on the existing requirements for initial certification or the designated types of certificates.

B. Certificates subsequent to the initial certificate issued to a participating teacher shall contain an endorsement of participation in a professional improvement program.

Added by Acts 1980, No. 207, §1.



RS 17:3653 - Failure by participants to successfully complete program

§3653. Failure by participants to successfully complete program

If a participating teacher fails to complete his or her approved program during the five-year period or within an additional year if there were acceptable extenuating circumstances, his or her certificate shall be renewed without the endorsement and the additional compensation shall cease.

Added by Acts 1980, No. 207, §1. Acts 1984, No. 257, §1, eff. July 13, 1984.



RS 17:3654 - Costs of program

PART IV. COSTS OF PROGRAM

§3654. Costs of program

All costs of the program provided for herein that require any local expenditure of school board funds shall be reimbursed by the state.

Added by Acts 1980, No. 207, §1.



RS 17:3661 - Funding of program

PART V. FUNDING OF PROGRAM

§3661. Funding of program

The Louisiana Educational Employees Professional Improvement Program established herein shall be funded with monies specifically appropriated therefore by the Louisiana Legislature, except as otherwise provided in this Chapter; however, no funds shall be appropriated for this purpose until after funds have been appropriated to fully fund the teachers' minimum salary schedule provided for in R.S. 17:421.3 and any cost-of-living increases granted by the legislature.

Added by Acts 1980, No. 207, §1. Amended by Acts 1981, No. 337, §1, eff. July 15, 1981.



RS 17:3667 - Reporting deadlines

PART VI. REPORTING DEADLINES

§3667. Reporting deadlines

A. Except as provided in Subsection B of this Section with respect to the items indicated the following reporting deadlines shall apply:

(1) The annual written report of completed activities as required by R.S. 17:3624(A) shall be submitted by each participant to the local committee no later than July 15.

(2) The notification by a local committee to any participant that his report of completed activities has been disapproved shall be submitted to that participant no later than July 30.

(3) All reports required by this Chapter or by regulation of the state committee pursuant to authority granted in this Chapter of a local committee to the state committee shall be submitted no later than August 1.

(4) Any appeal to the local committee, pursuant to R.S. 17:3631, shall be decided by the local committee no later than August 10.

(5) Each appeal to the state committee, pursuant to R.S. 17:3632, shall be decided by the state committee no later than September 30.

B. Whenever any date of a deadline established in Subsection A of this Section occurs on a weekend or holiday, the next following business day shall be the required deadline.

Acts 1984, No. 745, §1, eff. July 13, 1984.



RS 17:3701 - Repealed by Acts 2010, No. 500, §1.

CHAPTER 30. LOUISIANA EDUCATIONAL FACILITIES

ASBESTOS DETECTION PROGRAM

PART I. GENERAL PROVISIONS

§3701. Repealed by Acts 2010, No. 500, §1.



RS 17:3702 - Repealed by Acts 2010, No. 500, §1.

§3702. Repealed by Acts 2010, No. 500, §1.



RS 17:3707 - Repealed by Acts 2010, No. 500, §1.

PART II. ASBESTOS DETECTION PROGRAM

§3707. Repealed by Acts 2010, No. 500, §1.



RS 17:3708 - Repealed by Acts 2010, No. 500, §1.

§3708. Repealed by Acts 2010, No. 500, §1.



RS 17:3709 - Repealed by Acts 2010, No. 500, §1.

§3709. Repealed by Acts 2010, No. 500, §1.



RS 17:3710 - Repealed by Acts 2010, No. 500, §1.

§3710. Repealed by Acts 2010, No. 500, §1.



RS 17:3711 - Repealed by Acts 2010, No. 500, §1.

§3711. Repealed by Acts 2010, No. 500, §1.



RS 17:3713 - Repealed by Acts 2010, No. 500, §1.

PART III. SUITS FOR DAMAGES

§3713. Repealed by Acts 2010, No. 500, §1.



RS 17:3721 - LOUISIANA TEACHING INTERNSHIP PROGRAM

CHAPTER 31. LOUISIANA TEACHING INTERNSHIP PROGRAM

PART I. GENERAL PROVISIONS

§3721. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3722 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3722. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3723 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3723. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3727 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

PART II. PROGRAM

§3727. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3728 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3728. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3729 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3729. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3730 - Repealed by Acts 1994, 3rd Ex. Sess., No. 1, 3, eff. June 22, 1994.

§3730. Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3737 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

PART III. COMMISSION

§3737. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3738 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3738. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3739 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3739. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3740 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3740. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3741 - REPEALED BY ACTS 1991, NO. 326, 2, EFF. JULY 6, 1991.

§3741. REPEALED BY ACTS 1991, NO. 326, §2, EFF. JULY 6, 1991.



RS 17:3751 - To 3755 Repealed by Acts 1987, No. 198, 1., eff. June 19, 1987; Acts 1987, No. 934, 1, eff. July 20, 1987.

§3751. §§3751 to 3755 Repealed by Acts 1987, No. 198, §1., eff. June 19, 1987; Acts 1987, No. 934, §1, eff. July 20, 1987.



RS 17:3761 - LEADERSHIP DEVELOPMENT CENTER

CHAPTER 32. LEADERSHIP DEVELOPMENT CENTER

§3761. Leadership Development Center; creation; functions and duties

A. The Leadership Development Center, hereinafter referred to as the "center", is hereby created within the Department of Education.

B. The State Board of Elementary and Secondary Education shall have sole authority and responsibility for establishing policies governing the specific functions and duties of the center, as well as for the development and application of appropriate guidelines and procedures necessary for the oversight and review of the activities of the center. The Department of Education shall be responsible for the administration and operation of the center within the guidelines and procedures provided by the State Board of Elementary and Secondary Education.

C. The center shall offer programs designed to meet the professional development needs of existing and prospective school administrators, as expressed in the comprehensive school leadership development plan pursuant to R.S. 17:3765(C). Such programs may be offered either regionally or in a centralized location as may be appropriate to the nature, numbers and physical distribution of the prospective recipients of the training.

Acts 1987, No. 198, §1, eff. June 19, 1987; Acts 1987, No. 934, §1, eff. July 20, 1987; Acts 1989, No. 190, §1, eff. June 26, 1989; Acts 1999, No. 406, §1.



RS 17:3762 - Repealed by Acts 1999, No. 406, 2.

§3762. Repealed by Acts 1999, No. 406, §2.



RS 17:3763 - Repealed by Acts 1999, No. 406, 2.

§3763. Repealed by Acts 1999, No. 406, §2.



RS 17:3764 - Repealed by Acts 1999, No. 406, 2.

§3764. Repealed by Acts 1999, No. 406, §2.



RS 17:3765 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§3765. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 17:3771 - PROFESSIONAL GROWTH PROGRAM

CHAPTER 33. PROFESSIONAL GROWTH PROGRAM

§3771. Purpose

It is the purpose of this Chapter to provide a professional growth program to assist classroom teachers in realizing their potential by establishing a teacher mentor program of formative professional assistance to identify and isolate the characteristics of a teacher's performance so that strengths can be built upon and weaknesses remedied.

Acts 1986, No. 713, §1.



RS 17:3772 - Definitions

§3772. Definitions

In this Chapter, these words shall have the following meanings, unless the context clearly requires otherwise:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Department" means the State Department of Education.

(3) "Mentor" means any teacher qualified and selected pursuant to R.S. 17:3774 and who associates with and assists another teacher for the purpose of aiding his professional growth.

(4) "New teacher" means any full time employee of a city or parish school board who is engaged to and does directly provide instruction to students, who holds a valid regular Louisiana teaching certificate, and who is engaged in his first year of teaching.

(5) "Program" means the Professional Growth Program created in this Chapter.

(6) "System" means any or the appropriate city or parish school board.

Acts 1986, No. 713, §1.



RS 17:3773 - Pilot program; administration; procedure

§3773. Pilot program; administration; procedure

A. Upon the direction of the department, each system shall select one school within its jurisdiction, the principal of which is willing to participate in this program, which does or is likely to have several new teachers and which has several teachers who meet the qualifications to be a mentor who are willing to participate. The principal in each selected school shall explain the program to all the new teachers in his school and shall ascertain which of them would be willing to participate in the program. If more than one new teacher is willing to participate, the principal shall select the new teacher by random lot who shall participate. If no new teachers are willing to participate, the system shall select another school. Immediately after the selection of the participating new teacher, the principal shall cause a secret ballot election to occur to select from among all teachers in his school who are qualified and willing to be a mentor the teacher who shall be recommended as the mentor. In such election each certified member of the faculty, excluding administrators and new teachers, shall have one vote. Should the recommended teacher fail to be named a mentor by the system, another election shall be held to choose from among the remaining candidates.

B. The mentor and the teacher shall interact together for the announced duration of this program, during which time they shall be permitted by the principal to consult with each other as freely as possible, regularly observe each other in the classroom, and collaborate on such projects as they desire. The principal shall be as cooperative as possible in arranging schedules so that observations can take place. Exchanges between the new teacher and the mentor shall be considered confidential and neither shall be required or permitted, except as is mutually agreeable, to reveal the nature of their exchanges or any personal information shared or learned as a result of their relationship. However, any teaching techniques, strategies, classroom management procedures, or other such information learned by either as a result of this process shall not be confidential and shall be shared during the evaluation of the program as provided in R.S. 17:3776. The mentor, new teacher, and principal shall meet at least twice a month to discuss the program and to make any recommendations to one another that may make the program more beneficial.

C. The mentor shall be compensated for all work done as a mentor outside of his regular required workday, not to exceed ten hours a week. All such hours shall be accounted for to the principal who shall report them as necessary for payroll purposes to the system. Such additional compensation shall be paid for by state money allocated for the program pursuant to R.S. 17:3777 and shall be paid based on an hourly wage calculated by prorating the amount of regular compensation, including enhancements resulting from participation in the Louisiana Educational Employees Professional Improvement Program, when applicable, which are attributable to the state over the total number of hours of work contained in a school year.

D. The board shall adopt and promulgate such rules and guidelines for the conducting of this program as it deems necessary in order to achieve the maximum beneficial result. Such rules shall include whatever reporting procedures are necessary.

Acts 1986, No. 713, §1.



RS 17:3774 - Mentors; qualifications; selection

§3774. Mentors; qualifications; selection

A. To be a mentor, a teacher shall have all of the following qualifications:

(1) Be willing and able to serve as a mentor to any new teacher to whom he is assigned.

(2) Hold a regular Louisiana teaching certificate.

(3) Have taught for a minimum of ten years in the public schools in this state.

(4) Have taught a minimum of three years in the system in which he becomes a mentor.

(5) Hold a master's degree.

(6) Have successfully completed at least a three credit hour college course in supervision of instruction or supervision of student teaching.

(7) Be certified to teach in the same areas as the new teacher to be assisted.

B. To be named a mentor, the faculty's recommendation shall be made to the superintendent who shall recommend to the local school board that such person be named a mentor. The status of mentor requires the approval of the system.

Acts 1986, No. 713, §1.



RS 17:3775 - Program evaluation

§3775. Program evaluation

A. The program shall be thoroughly evaluated in each parish immediately following its conclusion by a team which shall be comprised as follows:

(1) One system member, selected by the system.

(2) The superintendent.

(3) One teacher, other than a participant, selected by the largest teacher organization in the local school system.

(4) The teacher mentor.

(5) The new teacher.

(6) The principal of the school in which the program was piloted.

B. The team shall acquire and document as much information as possible from the participating new teacher, mentor, and principal about their reactions to the program, its value, means to improve it, and recommendations with regard to its continuation. Information shall also be solicited from other members of the faculty and staff in the participating school, particularly the experiences of other new teachers.

C. The team shall formulate a report on the experience of the Professional Growth Program in their parish in which the team shall make recommendations concerning the continuation, expansion, or termination of the program. The report shall be forwarded to the department which shall present the reports of all participating parishes to the board along with any recommendations the department wishes to make.

D. The board shall, not later than the beginning of the 1992 Regular Session of the Legislature, make a recommendation to the legislature about whether the program should be continued, expanded, or terminated.

Acts 1986, No. 713, §1; Acts 1988, No. 722, §1; Acts 1990, No. 985, §1.



RS 17:3776 - Effectiveness

§3776. Effectiveness

The program created in this Chapter shall be conducted as a pilot program for no more than two consecutive semesters of school which shall begin no later than the spring semester in 1991. However, if after the completion of two such semesters, the board should consider it appropriate and useful, the program created herein may be conducted for no more than two additional semesters. Thereafter, the authority for the conducting of the program shall cease and such program may not be continued or expanded without further legislative action.

Acts 1990, No. 985, §1.



RS 17:3777 - REPEALED BY ACTS 1990, NO. 985, 2.

§3777. REPEALED BY ACTS 1990, NO. 985, §2.



RS 17:3781 - Repealed by Acts 2011, No. 418, §1, eff. June 28, 2011.

CHAPTER 34. REGIONAL SERVICE CENTERS

§3781. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3782 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§3782. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3783 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§3783. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3784 - Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.

§3784. Repealed by Acts 2011, No. 302, §2, eff. June 28, 2011.



RS 17:3801 - Louisiana Education Quality Trust Fund, hereinafter referred to in this Part as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund"

CHAPTER 35. LOUISIANA CONSTITUTIONAL EDUCATION FUNDS

PART I. LOUISIANA EDUCATION QUALITY TRUST FUND, hereinafter also

known as the "KEVIN P. REILLY, SR. LOUISIANA EDUCATION QUALITY

TRUST FUND"

§3801. Louisiana Education Quality Trust Fund, hereinafter referred to in this Part as the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund"

A.(1) There shall be established in the state treasury as a special permanent trust fund, the "Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund", henceforth referred to as the "Permanent Trust Fund". After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the constitution, and notwithstanding Article XIV, Section 10 of the constitution, the treasurer shall deposit in and credit to the Permanent Trust Fund all money which is received from the federal government under Section 1337(g) of Title 43 of the United States Code which is attributable to mineral production activity or leasing activity on the Outer Continental Shelf which has been held in escrow pending a settlement between the United States and the state of Louisiana, except the first one hundred million dollars so received; twenty-five percent of the recurring revenues received under Section 1337(g) of Title 43 of the United States Code which are attributable to mineral production activity or leasing activity on the Outer Continental Shelf; twenty-five percent of the interest income earned on investment of monies in the Permanent Trust Fund; and seventy-five percent of realized capital gains and twenty-five percent of dividend income earned on investment of the Permanent Trust Fund. No appropriation shall be made from the Permanent Trust Fund.

(2) After six hundred million dollars has been credited to the Permanent Trust Fund from those monies received from the federal government under Section 1337(g) of Title 43 of the United States Code which are attributable to mineral production activity or leasing activity on the Outer Continental Shelf which has been held in escrow pending a settlement between the United States and the state of Louisiana, the sum of fifty million dollars shall be credited from such monies to the Coastal Environment Protection Trust Fund, as established in R.S. 30:313; all such funds in excess of seven hundred fifty million dollars shall be credited to the Permanent Trust Fund.

(3) After allocation of money to the Bond Security and Redemption Fund as provided in Article VII, Section 9(B) of the constitution, and notwithstanding Article XIV, Section 10 of the constitution, seventy-five percent of the recurring revenues received under Section 1337(g) of Title 43 of the United States Code which are attributable to mineral production activity or leasing activity, seventy-five percent of the interest income earned on investment of the Permanent Trust Fund, and twenty-five percent of realized capital gains and seventy-five percent of the dividend income earned on investment of the Permanent Trust Fund shall be deposited and credited to a special fund which is hereby created in the state treasury and which shall be known as the Louisiana Quality Education Support Fund, hereinafter referred to as the "Support Fund". Beginning July 1, 2001, and only as to and in the accounting of earnings after that date, the treasurer shall account for earnings from the Permanent Fund in a manner which allocates the earnings between the Permanent Fund and the Support Fund in the proportions as herein provided as such earnings are realized. Beginning July 1, 2001, and only as to and in the accounting of earnings after that date, the treasurer shall account for earnings attributable to Support Fund balances due the boards of education separately and allocate such earnings to the credit of each board respectively.

(4) All recurring revenues and interest earnings shall be credited to the respective funds as provided in Paragraphs (1) and (2) above until the balance in the Permanent Trust Fund equals two billion dollars. After the Permanent Trust Fund reaches a balance of two billion dollars, all interest earnings on the Permanent Trust Fund shall be credited to the Support Fund and all recurring revenues shall be credited to the State General Fund.

B. The money credited to the Permanent Trust Fund pursuant to Subsection A of this Section shall be permanently credited to the Permanent Trust Fund and shall be invested by the treasurer.

C.(1) The amounts in the Support Fund shall be available for appropriation to pay expenses incurred for outside investment managers for the investment and management of the Permanent Trust Fund and for other custody, investment, and disbursement costs directly attributable to the Permanent Trust Fund, and for educational purposes only as provided in these Sections.1

(2) The State Board of Elementary and Secondary Education and the Board of Regents each shall annually submit to the legislature and the governor not less than sixty days prior to the beginning of each regular session of the legislature a proposed program and budget for the expenditure of the monies in the Support Fund. Proposals for such expenditures shall be designed to improve the quality of education. Except for monies appropriated to pay expenses incurred in investment and management of the Permanent Trust Fund, monies appropriated from the Support Fund by the legislature shall be disbursed to the Board of Regents and the State Board of Elementary and Secondary Education to be allocated by them as provided by law or the constitution to the programs as previously approved by the legislature.

(3) The treasurer shall disburse not more than fifty percent of the monies in the Support Fund as that money is appropriated by the legislature and allocated by the Board of Regents for any or all of the following higher educational purposes to enhance economic development:

(a) The carefully defined research efforts of public and private universities in Louisiana.

(b) The endowment of chairs for eminent scholars.

(c) The enhancement of the quality of academic, research, or agricultural departments or units within a community college, college, or university. These funds shall not be used for athletic purposes or programs.

(d) The recruitment of superior graduate students.

(4) The treasurer shall disburse not more than fifty percent of the monies in the Support Fund as that money is appropriated by the legislature and allocated by the State Board of Elementary and Secondary Education for any or all of the following elementary and secondary educational purposes:

(a) To provide compensation to city or parish school board professional instructional employees.

(b) To insure an adequate supply of superior textbooks, library books, equipment, and other instructional materials.

(c) To fund exemplary programs in elementary, secondary, or vocational-technical schools designed to improve elementary and secondary student academic achievement, or vocational-technical skill.

(d) To fund carefully defined research efforts, including pilot programs, designed to improve elementary and secondary student academic achievement.

(e) To fund summer school remediation programs and preschool programs.

(f) To fund the teaching of foreign languages in elementary and secondary schools.

(g) To fund an adequate supply of teachers by providing scholarships or stipends to prospective teachers in academic areas where there is a critical teacher shortage.

D. The monies appropriated by the legislature and disbursed from the Support Fund shall not displace, replace, or supplant appropriations from the general fund for the purposes of implementing the Minimum Foundation Program or displace, replace, or supplant funding for higher education. For higher education, this Subsection shall mean that no appropriation for any fiscal year from the Support Fund shall be made for any higher education purpose for which a general fund appropriation was made the previous year unless the total appropriations for that fiscal year from the state general fund for higher education exceed general fund appropriations for higher education for the previous year. This Subsection shall in no way limit general fund appropriations in excess of the minimum amounts herein established.

E.(1) No funds appropriated by the legislature and disbursed from the support fund shall be used to provide training, instructional materials, or other educational assistance under any of the allowable educational purposes enumerated in Subsection C of this Section to any person in his capacity as an employee or prospective employee of any entity under a private management contract with the state nor shall any such funds be used to pay any entity for expenses associated with training of personnel to provide services to the state under a private management contract.

(2) A "private management contract" shall be defined for purposes of this Subsection as any contract entered into by the state or any of its agencies for the operation, maintenance, or management of any state correctional facility or the management or administration of any state correctional service.

(3) Repealed by Acts 1998, 1st Ex. Sess., No. 151, §3, eff. July 1, 1999.

F. In lieu of the appropriation or allocation of funds from the Louisiana Quality Education Support Fund, the legislature shall appropriate annually for vocational-technical education purposes the amount of three million four hundred thousand dollars.

Acts 1985, No. 949, §1, eff. July 1, 1985, Sept. 6, 1985, and July 1, 1986; Acts 1990, No. 1002, §1; Acts 1991, No. 747, §1; Acts 1994, 3rd Ex. Sess., No. 136, §2, eff. Jan. 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §§1, 3, eff. July 1, 1999; Acts 2001, No. 698, §1; Acts 2001, No. 765, §§1 and 2, eff. June 26, 2001; Acts 2013, No. 56, §1, eff. May 29, 2013.

NOTE: SEE ACTS 1994, 3RD EX. SESS., §4.

1As appears in enrolled bill.



RS 17:3801.1 - Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund

§3801.1. Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund; history

A. The late Kevin P. Reilly, Sr. served as a member of the Louisiana House of Representatives from 1972 to 1988. During that time, Representative Reilly was chairman of the House Committee on Appropriations for fourteen years of his sixteen-year tenure in the House of Representatives.

B. In 1985, as a member of the House of Representatives, Kevin P. Reilly, Sr. promoted and provided key leadership in the formation of the Louisiana Education Quality Trust Fund, also known as the "8(g) Fund" or the "8(g) Trust Fund". This trust fund earmarks certain oil and natural gas royalties for elementary, secondary, and higher education funding purposes. The initial trust fund balance was five hundred forty-one million dollars.

C. In 2013, the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, has a current balance of one billion one hundred fifty million dollars, of which forty-two million four hundred thousand dollars is forecast to be available for allocation to elementary, secondary, and higher education funding purposes in Fiscal Year 2012-2013. Since inception, the trust fund has provided in excess of one billion four hundred thirty million dollars to a variety of education enhancements and opportunities for Louisiana students at every level of education, which is an increase of one hundred twelve percent over the life of the fund.

Acts 2013, No. 56, §1, eff. May 29, 2013.



RS 17:3802 - Appropriations; procedure; limitation; administration

§3802. Appropriations; procedure; limitation; administration

A.(1) Consistent with the provisions of the Constitution of Louisiana, the legislature shall appropriate the total amount of the funds in the Louisiana Quality Education Support Fund, hereinafter referred to as the "support fund", intended for higher educational purposes to the Board of Regents and the total amount intended for elementary and secondary educational purposes to the State Board of Elementary and Secondary Education itemized by program or other recipient purpose. Such itemization shall occur in both the executive budget and in the general appropriation bill and, except as otherwise provided by the constitution, budget and appropriation functions shall be conducted as provided by law. Passage of the general appropriation bill shall constitute legislative approval of the programs or purposes to which money is appropriated.

(2) Appropriations shall be allocated to the recipients and warranted from the treasury by the respective boards, as needed and in amounts, the total of which in any fiscal year, do not exceed the total appropriation for the item. Each board shall act as a fiscal manager for the disbursement of support fund monies, as provided in this Section and the constitution.

B. All monies appropriated, as provided in this Section, which remain unallocated or for which no bona fide liability exists, pursuant to R.S. 39:136.1, shall remain to the credit of the respective board to which the money was originally appropriated to be added to the support fund sum for appropriation in the year succeeding the determination of the actual amount of such balance. In addition, any revenues or interest earnings which are deposited in the support fund in any fiscal year, but were not appropriated for that year, shall remain to the credit of the respective boards for appropriation in the succeeding year.

C.(1) Certain costs of the education boards attributable to meeting the requirements of the constitution to select programs, develop a proposed program and budget, act as fiscal managers in allocating funds, and other administrative responsibilities insofar as management of the support fund are concerned are acknowledged as inherent and properly paid out of support fund monies.

(2) Appropriations to cover such administrative costs, however, shall be limited and regulated in order to maximize the funds available for improving the quality of education as follows:

(a) No more than three percent of the average annual amount of actual expenditures by each board for the most recent three previous fiscal years for which actual expenditures are available shall be appropriated for such purposes to each board, subject to a thorough review, with the goal of limiting such costs to those necessary and proper, by appropriate executive agencies during the budget process and the legislature and its agencies during the appropriation process.

(b) Appropriations for salaries and benefits shall be made only to pay persons employed on a full time basis whose proportional time is spent in pursuit of the functions described in Paragraph (1) of this Subsection.

(c) No costs directly attributable to a member of the Board of Regents or the State Board of Elementary and Secondary Education, such as travel or per diem shall be paid from support fund monies.

(d) The education funds committee shall annually review all administrative expenditures and report to the legislature as to the efficiency of such administration as well as to any recommended changes.

(3) The education boards may allow the use of a portion of the money allocated by them for approved programs or purposes for the recovery of verified indirect costs relative to such programs pursuant to procedures adopted by the boards.

(4) Costs attributable to the state treasurer exercising responsibility for the custody, investment, and disbursement of the monies in the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, and the support fund are administrative costs properly paid out of support fund monies, and shall be paid by appropriation from the support fund. Such costs include costs attributable to fees charged by any financial institution for providing custodial services not to exceed two percent of amounts managed costs incurred for outside investment managers for the investment and management of the Permanent Trust Fund not to exceed two percent of amounts managed and other direct costs incurred by the treasurer. Other costs related to these funds shall be paid by appropriation from the state general fund. All appropriations made to, or upon the request of, the state treasurer, related to the management of either the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, or the support fund shall be subject to review of the education funds committee.

(5) Costs attributable to the Board of Regents and the State Board of Elementary and Secondary Education for use of external peer-review consultants for purposes of review, evaluation, and assessment of program proposals are recognized as costs appropriately borne by the respective support fund programs and shall be paid from the category of expenditure related to the program for which the review, evaluation, and assessment applies.

Acts 1989, No. 675, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 136, §2, eff. Jan. 1, 1995; Acts 1998, 1st Ex. Sess., No. 151, §1, eff. July 1, 1999; Acts 2001, No. 698, §1; Acts 2006, No. 703, §1, eff. June 29, 2006; Acts 2012, No. 841, §1; Acts 2013, No. 56, §1, eff. May 29, 2013.



RS 17:3803 - Investment authority; treasurer

§3803. Investment authority; treasurer

A. Findings and determinations. The state of Louisiana is entitled to receive certain revenues, hereinafter referred to as the "offshore revenues", from the federal government pursuant to Section 1337(g) of Title 43 of the United States Code which offshore revenues are attributable to mineral production activity or leasing activity on the Outer Continental Shelf, and said offshore revenues will be deposited into certain dedicated funds established pursuant to the constitution and laws of the state. It is found and determined that existing laws of the state governing the investment of public funds do not provide sufficient flexibility to the state or the opportunity to maximize its return on investment of the offshore revenues to be received from the federal government. It is the desire of the legislature to grant additional authority to the state treasurer with respect to the investment of offshore revenues so as to permit the investment of such moneys in certificates of deposit and certain obligations of the United States government and its agencies as will generate a favorable return to the state and will allow moneys to be available for use at the time needed.

B. Grant of authority.

(1) The state treasurer is hereby authorized and directed to invest offshore revenues which are deposited into any fund created pursuant to the constitution or statutes of the state which are determined by the state treasurer to be available for investment in the following permitted investments:

(a) Time certificates of deposit of state banks organized under the laws of Louisiana, national banks having their principal offices in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703, or share accounts and share certificate accounts of federally or state-chartered credit unions. The funds so invested shall not exceed at any time the amount insured by the Federal Savings and Loan Insurance Corporation in any one savings and loan association and shall not exceed at any time the amount insured by the National Credit Union Administration, or other deposit insurance corporation, in any one credit union, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by R.S. 49:321.

(b) Direct obligations of the United States government, a United States government agency, a United States government instrumentality, or a United States government-sponsored enterprise, the timely payment of the principal and interest of which is fully and explicitly guaranteed by the full faith and credit of the government of the United States of America, and contained in a list promulgated by the state treasurer.

(c) Direct obligations of a United States government agency, United States government instrumentality, or United States government-sponsored enterprise, the timely payment of principal and interest of which is fully guaranteed by the issuing entity, but are not explicitly guaranteed by the full faith and credit of the government of the United States, and contained in a list promulgated by the state treasurer.

(d) Stocks of any corporation listed on the New York Stock Exchange, the American Stock Exchange, the National Association of Securities Dealers Automated Quotations System, or other such stock exchange domiciled in the United States and registered with the United States Securities and Exchange Commission, provided that the total investment in such stocks at any one time shall not exceed thirty-five percent of the market value of all funds held by the treasurer in the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund.

(e) Investment grade commercial paper and investment grade corporate notes and bonds traded in United States markets, denominated in United States dollars, issued in the United States by a corporation whose common stock is listed on the New York Stock Exchange, the American Stock Exchange, the National Association of Securities Dealers Automated Quotations System, or other such stock exchange domiciled in the United States and registered with the United States Securities and Exchange Commission.

(f) Money market funds consisting solely of securities otherwise eligible for investment by the treasurer pursuant to this Section.

(g) Open end mutual funds, closed end mutual funds, and unit investment trusts consisting solely of securities otherwise eligible for investment by the state treasurer.

(h) Tax exempt bonds and other taxable governmental bonds. In addition to all other investment authority related to the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, the state treasurer may invest in tax exempt bonds as defined in R.S. 49:342(C), and in taxable bonds issued by any state or a political subdivision or public corporation of any state, provided that such taxable bonds are rated at the time the investment is made by a nationally recognized rating agency in one of the three highest rating categories of that rating agency.

(i) Bonds, debentures, notes, or other similar obligations issued in the United States market, denominated in United States dollars and are the direct legal obligations of a foreign nation which the International Monetary Fund lists as an industrial country, for which investments in and/or business transactions with are not prohibited or restricted by any law, regulation, or rule of the United States or the state of Louisiana, and for which the full faith and credit of such nation has been pledged for the payment of principal and interest; provided that any such security shall be rated at least A- or better by Standard & Poor's Corporation or A3 or better by Moody's, Inc., or an equivalent investment grade by a securities ratings organization accepted by the National Association of Insurance Commissioners; and, provided further that the total investment in such foreign securities at any one time shall not exceed five percent of the market value of all investments held by the treasurer in the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, or any other fund or investment of funds subject to this investment authority.

(j) Any investment managers hired on a contract basis to advise the treasurer regarding such investments shall be selected by the treasurer, subject to the approval of the State Bond Commission, in accordance with a request for proposal process using strict selection criteria based on sound industry principles. The contract, as approved by the State Bond Commission, shall be on a fee, together with minimum exchange fee, basis or on a commission basis only. The state treasurer shall adopt and promulgate rules and regulations for such investments and for the selection of outside investment managers.

(k) Open-end mutual funds, closed-end mutual funds, exchange traded funds, and unit investment trusts consisting solely of international securities constructed to match or track the components of a market index provided by globally recognized index providers, including but not limited to MSCI, FTSE, Dow Jones, Standard & Poor's, Barclays, Citigroup, or any of their affiliates or successors and assigns; however, the total investment in any and all such index funds at any one time shall not exceed ten percent of the market value of all funds held by the treasurer in the Louisiana Education Quality Trust Fund. Nothing in this Subparagraph shall be construed to allow the state treasurer to invest directly in the common stock of foreign companies known to do business with nations that support terrorism.

(2) Investments made under authority of this Section shall mature on such date or dates determined by the state treasurer in the exercise of prudent judgment as will generate a favorable return to the state and will allow the monies to be available for use at the time needed. The state treasurer shall prepare and submit for approval a plan for such investments to the Board of Regents and the State Board of Elementary and Secondary Education and the State Bond Commission. The state treasurer shall report annually to the Joint Legislative Committee on the Budget, the House Committee on Education, and the Senate Committee on Education on the activity of such investments.

(3) Banks issuing time certificates of deposit under authority of this Section shall pay interest at a rate not less than the rate determined by the United States Treasury to have been the average interest rate plus one percent per annum on the last previous sale of treasury bills with the same length of maturity; provided that if at any time the interest rate so determined is in excess of the maximum rate banks are permitted to pay on time certificates of deposit for the same period of time by regulations of the Federal Reserve System of the Federal Deposit Insurance Corporation, the interest rate shall be the maximum established by those regulations.

C. Annual report. On or before November first of each year, the state treasurer shall prepare and submit to the Board of Regents and the Board of Elementary and Secondary Education for their review a report on the performance of the fund. The state treasurer shall also submit a copy of the report to the Joint Legislative Committee on the Budget, the House Committee on Education, and the Senate Committee on Education.

D. Powers. Nothing contained in this Section is or shall be construed as a restriction or a limitation upon any other powers had and possessed by the state and this Section is cumulative and in addition to any such powers.

E. Repurchase agreements.

(1) In addition to all other investment authority related to the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, the state treasurer may enter into direct security repurchase agreements, reverse security repurchase agreements, and securities lending contracts in order to generate passive income.

(2) For the purposes of this Subsection:

(a) "Direct security repurchase agreement" means an agreement and transaction in which:

(i) Securities are purchased by the state from a registered securities broker or dealer for a rate and a guarantee to buy them back from the state.

(ii) The state holds the securities for a specified time.

(iii) The state sells those securities back to the broker or dealer at an agreed upon price.

(b) "Reverse security repurchase agreements" means an agreement and transaction in which securities are sold by the state to a registered securities broker or dealer for a rate and a guarantee to sell them back to the state, the broker or dealer holds the securities for a specified time, and then the state buys back the securities from the broker or dealer at an agreed upon price.

(c) "Securities lending contracts" means an agreement and transaction in which securities are supplied to a registered securities broker or dealer for a rate and secured by a pledge of collateral with a value equal to or greater than the securities supplied.

Acts 1989, No. 675, §1, eff. July 1, 1989; Acts 1994, 3rd Ex. Sess., No. 136, §2, eff. Jan. 1, 1995; Acts 2001, No. 698, §1; Acts 2004, No. 654, §1, eff. July 1, 2004; Acts 2006, No. 289, §1; Acts 2013, No. 56, §1, eff. May 29, 2013; Acts 2014, No. 92, §1.



RS 17:3804 - Legislative oversight

§3804. Legislative oversight

A. The Joint Legislative Committee on the Budget and the Joint Legislative Committee on Education, each referred to as the "education funds committee" in R.S. 17:3802 through 3804, shall have oversight authority as provided in this Section.

B. The purpose of the education funds committee is to oversee the operation of the Kevin P. Reilly, Sr. Louisiana Education Quality Trust Fund, and the Louisiana Quality Education Support Fund. The education funds committee may recommend revisions in the program and budget of either board. The education funds committee shall forward its recommendations to the appropriate board.

C. The education funds committee shall:

(1) Meet, upon call of the chair, as often as necessary but not less often than twice a year. A meeting shall occur before the beginning of each regular session but after receipt of the proposed programs and budgets as required by the constitution. A meeting shall also occur during the year at an appropriate time to examine the quality of the programs to which trust fund monies were appropriated and allocated.

(2) Hold hearings on and review the proposed program and budget, including administrative costs, of the State Board of Elementary and Secondary Education and the Board of Regents.

(3) Examine and report on the quality and efficacy of any expenditures made from the support fund designed to improve education.

D. The education funds committee may:

(1) Review the policies and procedures used by the State Board of Elementary and Secondary Education and the Board of Regents to award and allocate monies from the support fund.

(2) Adopt such rules and regulations with regard to its own functions and procedures as are consistent with the efficient conduct of its duties.

(3) Incur such expenses as are necessary for carrying out its duties and responsibilities in accordance with procedures established by the rules of the respective houses.

(4) Review program evaluations conducted by the Board of Elementary and Secondary Education and the Board of Regents and fiscal audits conducted by the Legislative Auditor.

Acts 1989, No. 675, §1, eff. July 1, 1989; Acts 2013, No. 56, §1, eff. May 29, 2013.



RS 17:3805 - Education Excellence Fund; prioritized plan for expenditure; legislative approval; fund amounts and investment earnings credited to ineligible entities

PART II. EDUCATION EXCELLENCE FUND

§3805. Education Excellence Fund; prioritized plan for expenditure; legislative approval; fund amounts and investment earnings credited to ineligible entities

A. As required by Article VII, Section 10.8(C)(3)(g) of the constitution, prioritized plans for the expenditure of funds from the Education Excellence Fund which are prepared and submitted to the state Department of Education and approved by the department shall be approved by the legislature, as provided by law, prior to funds being distributed to any school or school system. The consideration of such plans for approval shall be as provided in this Section.

B. The appropriate standing committees of the legislature shall be the Senate Committee on Education and the House Committee on Education. Approval by both committees shall be required. Upon receipt of those plans which have been approved by the state Department of Education, the standing committees shall meet, either separately or jointly, to consider and act on the plans. Approval shall be by motion which may be offered for all plans considered at any meeting in globo or may, at the discretion of the chairperson conducting the meeting, be acted on separately. Approval by either committee, meeting separately, shall require a favorable vote on the motion by a majority of the members present and voting, a quorum of the committee being present. Approval by the two committees, meeting jointly, shall require a favorable vote on the motion by a majority of the members thereof from each house present and voting, each house voting separately, a quorum of the joint committee being present.

C. The plans shall be presented for consideration by the state Department of Education.

D. The chairperson of either the Senate committee or the House committee may invite other members of their respective houses to attend any meeting at which plans are considered for approval, and, if invited, such members may participate as members in the hearings. However, only members of the standing committees on education will be counted in determining the number of votes necessary for approval and only such members may vote.

E.(1) A plan which has been approved as provided in this Section may be the basis for the expenditure of any funds received in the coming year from the Education Excellence Fund.

(2) Such a plan may be revised and continue to be the basis for expending funds in the coming year upon a showing, satisfactory to the state Department of Education, that the revision is either technical, as provided in this Paragraph, and does not require further approval as provided in this Paragraph or that the planned expenditures are either no longer possible or will not address the goal originally sought to be achieved. Those revisions which are technical and do not require further approval are those that retain the essential aspects of the original plan approved by the legislature which require only technical or minor revisions that do not result in significant variation from the plan as presented to and approved by the legislature. Such revisions may be accepted by the department as corrections which do not require further legislative approval. Those revisions which significantly vary from the original plan, once approved by the department, shall be submitted for the approval of legislative committees as provided for the original approval in this Section.

F. To assure that Education Excellence Fund monies support excellence in educational practice, fund amounts and investment earnings attributable to such amounts credited by the state treasurer for a recipient entity shall revert to the fund whenever the entity no longer meets the conditions required for such entity to be eligible for an allocation from the fund.

Acts 2001, No. 765, §3, eff. June 26, 2001; Acts 2004, No. 384, §1, eff. June 23, 2004.



RS 17:3821 - TEACHER INCENTIVE PAY MODELS PROGRAM

CHAPTER 36. TEACHER INCENTIVE PAY MODELS PROGRAM

PART I. GENERAL PROVISIONS

§3821. Purpose

The purpose of the program provided in this Chapter is to create a basis for educational policy makers to make informed decisions about statewide implementation of any teacher incentive program involving differential pay for teachers from research done within this state. It is further the purpose of this Chapter to exploit the talents and abilities of the educational leaders and employees in the public school systems of this state by calling on them to develop, propose, and experiment with incentive pay programs for teachers and to directly involve teachers in determining which programs will most favorably affect the quality of public school education in this state.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3822 - Definitions

§3822. Definitions

As used in this Chapter, the following words and phrases shall have the meanings provided in this Section, unless the context clearly requires otherwise:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Committee" means the Teacher Incentive Pay Models Program Advisory Committee.

(3) "Department" means the state Department of Education.

(4) "Local system" means the appropriate city or parish school board or system.

(5) "Local superintendent" means the appropriate city or parish school superintendent.

(6) "Pilot program" means a pilot teacher incentive pay program submitted, approved, or undertaken pursuant to the provisions of this Chapter.

(7) "Program" means the Teacher Incentive Pay Models Program established in this Chapter.

(8) "Superintendent" means the state superintendent of education.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3825 - Teacher Incentive Pay Models Program; establishment

PART II. TEACHER INCENTIVE PAY MODELS PROGRAM

§3825. Teacher Incentive Pay Models Program; establishment

A. There is hereby established the Teacher Incentive Pay Models Program.

B. Not later than September 15th, 1985, the department shall invite in writing each local system to submit to the department a proposal for a teacher incentive pay pilot program. The written invitation to submit proposals shall be accompanied by guidelines concerning the requirements for submission of such proposals and an explanation of the program created by this Chapter. The guidelines shall be approved by the board prior to their distribution and shall contain information concerning what creditable research done throughout the country indicates are elements of a successful teacher incentive pay program and any other information the board deems advisable or helpful.

C. The department shall consider and evaluate each proposal submitted and recommend to the board not more than thirty proposals which meet the requirements in R.S. 17:3826. The board shall select not more than ten of the proposals submitted by the department which in the opinion of the board, after receiving recommendations from the committee, appear to have the highest potential for making meaningful improvement in the quality of education in this state. The local systems which submit approved proposals shall receive notice of such approval not later than January 15th, 1986 and shall receive from the department a grant of not more than thirty thousand dollars to fund the completion of the pilot program plan and to fund its implementation for the 1986-1987 school year.

D. Each school system to which a grant is made shall submit to the board, for its approval, not later than April 15th, 1986, a complete pilot program plan, pursuant to R.S. 17:3826. After receiving the board's approval, each such local system shall implement its pilot program during the 1986-1987 school year. Not later than June 30th, 1987, each such local system shall submit a final report on the results of its program, as required by R.S. 17:3826(C) to the board. At the time of submitting a final report, each local system may make a request to continue the pilot program with whatever changes the system deems necessary.

E. From among those local systems which make a request to continue their pilot programs for another year, the board shall select not more than three systems. Each local system approved for continuance pursuant to this Subsection shall receive notice of such approval not later than August 1st, 1987 and shall receive from the department a grant of not more than thirty thousand dollars to continue the pilot program for the 1987-1988 school year.

F. Not later than June 30th, 1988 each local school system which conducted a pilot program during the 1987-1988 school year shall submit a final report to the board.

G. The board shall review and evaluate the pilot programs conducted under this Chapter during the 1987-1988 school year and may consider other programs. Using the information gained from all the pilot programs conducted pursuant to this program, the board shall select one program conducted during the 1987-1988 school year and require the department to use it as a model to design a teacher incentive pay program for full statewide implementation, modifying it as necessary.

H. The board shall present the statewide teacher incentive pay program designed pursuant to Subsection G of this Section in writing to the governor and the Senate and House of Representatives committees on education, along with supporting documentation resulting from the preliminary pilot programs. The board shall not implement such a program without a prior legislative enactment.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3826 - Requirements; proposals; pilot program plans; final reports

§3826. Requirements; proposals; pilot program plans; final reports

A. To be considered for selection pursuant to R.S. 17:3825(C) each proposal submitted shall contain, at a minimum, all of the following:

(1) A written statement signed by the local superintendent and the president of the local system board confirming that the pilot project to be developed contains the program elements required in this Subsection and complies fully with any guidelines required by the board.

(2) Identification of the pilot program's prototype which shall be one of the following:

(a) A pure compensation plan which provides a variance in the annual salary of a teacher as a function of performance and provides that those teachers who perform best are given more compensation.

(b) A career ladder program which advances teachers up career rungs with accompanying salary increases based purely on longevity and evaluation.

(c) A career ladder program which advances teachers up career ladder rungs with accompanying salary increases based not only on longevity and evaluation but also on the contribution of extended responsibility services, or time.

(d) A combination of the prototypes in Subparagraph (a), (b), or (c) of this Paragraph.

(3) A descriptive overview of the basic process to be employed in devising the pilot program plan, listing all activities and procedures to be implemented to develop the pilot program plan.

(4) A detailed description of plans to insure substantial teacher involvement in the development of the pilot program plan.

(5) A detailed description of plans to involve nonteachers in the development of the pilot program plan.

(6) A proposed budget for developing the pilot program plan and for its implementation.

(7) Information required by the board in the guidelines submitted with the invitation to submit proposals which shall include geographic and demographic information about the local system.

B. Pilot program plans to be submitted pursuant to R.S. 17:3825(D) shall contain at a minimum all of the following:

(1) A detailed explanation of implementation procedures.

(2) A detailed explanation of the schedule for implementation.

(3) A detailed explanation of all steps taken in developing the pilot program plan.

(4) A detailed explanation of the goals and objectives of the pilot program.

(5) A detailed explanation of monies from the grant expended in development of the pilot program plan and a detailed proposal for the expenditure of the balance of the grant.

C. Final reports submitted pursuant to R.S. 17:3825(D) shall thoroughly document the pilot program and its results and contain the recommendation of the local system with regard to the program it piloted and the probable effectiveness of the program should it be implemented on a statewide basis. The final report shall contain an accounting of all grant monies expended. Each local system shall return to the department any of the money granted pursuant to this Chapter, the expenditure of which is unaccounted.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3827 - State Board of Elementary and Secondary Education; duties; powers

§3827. State Board of Elementary and Secondary Education; duties; powers

A. When the state superintendent advises the board of what he has reason to believe is a serious impairment of educational quality in any local system piloting a program pursuant to this Chapter resulting from such pilot program or when the board takes its own account of such an occurrence, the board may intervene in the pilot program and require corrective action. If such corrective action fails to correct the impairment, the board may withdraw the approval for the pilot program and demand return of any unexpended funds.

B. The board shall:

(1) Adopt and promulgate any rules necessary for the implementation of this Chapter.

(2) Establish a Teacher Incentive Pay Model Program Advisory Committee made up of not more than fifteen nor less than nine members representing teachers, administrators, school boards, commerce and industry, parents, and government. The members shall be selected by the board to review and advise the board on the rules adopted for implementation of this Chapter, all program materials, and the quality of all proposals, plans, and reports submitted by local systems pursuant to this Chapter. The committee shall meet as necessary to fulfill its function. The committee members shall serve without compensation but shall be reimbursed actual expenses incurred in the performance of their duties by the board out of its budget.

Acts 1985, No. 601, §1, eff. July 13, 1985.



RS 17:3831 - TEACHER INCENTIVE PROGRAMS

CHAPTER 37. TEACHER INCENTIVE PROGRAMS

§3831. Definitions

As used in this Chapter, the following words and phrases shall have the meanings provided in this Section, unless the context clearly requires otherwise:

(1) "Local system" means the appropriate city or parish school board or system.

(2) "Local superintendent" means the appropriate city or parish school superintendent.

(3) "Program" means a program limited to providing incentive pay to teachers for not using sick leave days.

Acts 1999, No. 1231, §1, eff. July 9, 1999.



RS 17:3832 - Teacher incentive programs; establishment

§3832. Teacher incentive programs; establishment

Any local system may establish a program for awarding incentive pay to its teachers for not using sick leave. The program shall include the criteria for eligibility for incentive pay, the amount of incentive pay, the method by which teachers shall be reviewed for eligibility, and how such eligibility shall be determined. Determination of the amount of incentive pay which eligible teachers are to receive shall be made by the local system. The incentive pay awarded under a program for not using sick leave established pursuant to this Chapter shall be in addition to any other salary the teacher is entitled to receive from the local system, the state, or any other governmental entity. Any incentive payment shall be nonrecurring and shall be made solely from local funds.

Acts 1999, No. 1231, §1, eff. July 9, 1999.



RS 17:3833 - Reports

§3833. Reports

A. No later than March first of each year, each local system which implements and maintains a program pursuant to this Chapter shall make a written report to the governor, the State Board of Elementary and Secondary Education, and the Senate and House Committees on Education.

B. Each report shall contain, at a minimum:

(1) A written statement signed by the local superintendent and the president of the local system board confirming that the program contains the elements required by this Chapter.

(2) The goals and objectives of the program.

(3) Program activities for the immediate preceding calendar year.

(4) The results and effectiveness of the program.

Acts 1999, No. 1231, §1, eff. July 9, 1999.



RS 17:3834 - REPEALED BY ACTS 1992, NO. 317, 1.

§3834. REPEALED BY ACTS 1992, NO. 317, §1.



RS 17:3851 - LOUISIANA HIGHER EDUCATION TRUST FUND

CHAPTER 38. LOUISIANA HIGHER EDUCATION TRUST FUND

§3851. REPEALED BY ACTS 1992, NO. 984, §18.



RS 17:3871 - THE CHILDREN FIRST ACT

CHAPTER 39. THE CHILDREN FIRST ACT

PART I. GENERAL PROVISIONS

§3871. Short title

This Chapter may be referred to and may be cited as "The Children First Act".

Acts 1988, No. 659, §1, eff. July 15, 1988.

{{NOTE: ACTS 1988, NO. 659, §3, PROVIDES THAT IF R.S. 17:421.3 IS NOT FUNDED, THE PROVISIONS OF THIS CHAPTER, AS ENACTED BY SAID ACT, SHALL BE NULL AND VOID.}}



RS 17:3872 - Purpose

§3872. Purpose

It is the purpose of this Chapter to provide a unified, farsighted, and intense program of school improvement designed to center resources and effort on continually improving the quality in the public school classrooms in this state. The legislature finds that it is in the classroom that teaching and learning occur and, therefore, this Chapter is designed, and it is the intention of the legislature, to put the children first.

Acts 1988, No. 659, §1, eff. July 15, 1988.



RS 17:3873 - Definitions

§3873. Definitions

Unless the context clearly requires otherwise, the following words or phrases shall have the following meanings:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Department" means the state Department of Education.

(3) Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.

(4) "Local board" means a city or parish school board and, as it relates to educators employed by it, the State Board of Elementary and Secondary Education.

(5) Repealed by Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.

Acts 1988, No. 659, §1, eff. July 15, 1988; Acts 1994, 3rd Ex. Sess., No. 1, §3, eff. June 22, 1994.



RS 17:3881 - Purpose

PART II. PROFESSIONAL EMPLOYEE QUALITY DEVELOPMENT

SUBPART A. GENERAL PROVISIONS

§3881. Purpose

A. It is the purpose of this Part to establish periodic evaluations of performance and effectiveness, based in part on growth in student achievement using a value-added assessment model as determined by the board, and continuous professional development as integral aspects of professional careers in education.

B. It is the purpose of the professional employee evaluation program to:

(1) Provide assurance to the citizens of the state that the quality of instruction and administrative performance in each public school system, building, and classroom is being evaluated and maintained at levels essential for effective schools in an attempt to ensure that every student is taught by an effective teacher and every school is managed by an effective school leader.

(2) Provide clear performance expectations and significant regular information on such performance to all teachers and administrators in the public schools while protecting their dignity and right to fair and equitable treatment.

(3) Provide a consistent means for teachers and administrators to obtain assistance in the development of essential teaching or administrative skills.

(4) Establish professional development as an integral and expected part of a professional career in education, including both the employee's commitment to participating and the employer's commitment to providing the time and resources necessary.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 1997, No. 838, §1, eff. Aug. 1, 1998; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3882 - Definitions

§3882. Definitions.

For the purposes of this Part, the following definitions shall apply:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Components of effective teaching" means the elements of teaching performance defined by the board, in formal, recognized collaboration with educators and other stakeholders involved in education, to be critical to providing effective classroom instruction. As used in the evaluation programs, the term includes any elements of the components being rated.

(3) "Department" means the state Department of Education.

(4) "Evaluation" means the process by which a local board monitors the continuing performance of its teachers and administrators.

(5) "Local board" means a city, parish, or other local public school board.

(6) "Performance expectations " means the elements of effective leadership approved by the board that shall be included as evaluation criteria for all building-level administrators.

(7) "Teacher" or "Administrator" means any person whose employment requires professional certification issued under the rules of the board.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 1995, No. 60, §1, eff. June 12, 1995; Acts 1997, No. 838, §1, eff. Aug. 1, 1998; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3883 - State Board of Elementary and Secondary Education; powers and duties

§3883. State Board of Elementary and Secondary Education; powers and duties

A. The board shall:

(1) Establish the components of effective teaching, including measures of effectiveness, which shall be periodically reviewed and revised as necessary.

(2) Develop, adopt, and promulgate, in accordance with the Administrative Procedure Act, all rules necessary for the implementation of this Part.

(3) Set standards to use in determining whether the teacher has successfully met the evaluation qualifications for retaining or acquiring regular teacher certification.

(4) Conduct training and regular staff development in evaluation skills as needed.

(5) Develop and adopt grievance procedure requirements for any teacher or administrator aggrieved by any rating by a local board which results from the implementation of this Part. Such requirements shall contain, at a minimum, provisions for the following:

(a) That the teacher or administrator be provided a copy of the evaluation and the evaluators' data recording forms and any documentation related thereto and be entitled to respond as provided in R.S. 17:3884.

(b) That the teacher or administrator be assured of due process, including representation, in all aspects of the evaluation grievance procedures.

(c) That the local board shall administer the evaluation in a fair, objective, and consistent manner and shall comply with all rules and regulations adopted by the board and that the failure to do so shall be a grievable matter.

(6)(a) Require the Accountability Commission established by the board to convene an advisory subcommittee of the commission to report on and make recommendations regarding the overall effectiveness of the evaluation program, including but not limited to any recommendations for changes to board policy or state law with respect to the value-added assessment model as determined by the board pursuant to R.S. 17:3902(B)(5), measures of student growth for grades and subjects for which value-added data are not available and for personnel for whom value-added data are not available as established by the board pursuant to R.S. 17:3902(B)(5), and elements of evaluation and standards for effectiveness as defined by the board pursuant to R.S. 17:3902(B)(introductory paragraph). The subcommittee shall have the following members:

(i) One member of the House of Representatives appointed by the speaker of the House of Representatives.

(ii) One member of the Senate appointed by the president of the Senate.

(iii) At least six members who are public school teachers. The speaker of the House of Representatives and the president of the Senate shall each appoint three teachers and shall collaborate in making their appointments to ensure that the following requirements are met:

(aa) Two of the teachers shall teach students in grades three, four, or five; two shall teach students in grades six, seven, or eight; and two shall teach students in grades nine, ten, eleven, or twelve.

(bb) All of the teachers shall teach subjects for which value-added data are available.

(cc) One teacher shall be appointed from each congressional district of the state.

(iv) Each member of the Accountability Commission.

(b) The members of the subcommittee shall serve without compensation.

(c) The initial meeting of the subcommittee shall be held not later than September 30, 2014.

(d) The subcommittee shall submit its initial report and recommendations to the board and the Senate and House committees on education by not later than sixty days prior to the beginning of the 2015 Regular Session of the Legislature of Louisiana and shall submit a subsequent report and further recommendations by not later than sixty days prior to the beginning of the 2016 Regular Session of the Legislature of Louisiana.

(7) Submit a written report to the Senate Committee on Education and the House Committee on Education not later than sixty days prior to the 2011 and the 2012 regular sessions of the legislature regarding the status of the development of the value-added assessment model as specified in R.S. 17:3902(B)(5) and the methodology used in such development. The committees may meet separately or jointly and may disapprove the assessment model so presented upon majority vote of each committee, if the committees determine that the methodology is arbitrary or not evidence-based.

(8) Beginning in 2013 and thereafter, submit a written report to the Senate Committee on Education and the House Committee on Education, not later than March first of each year, and at such other times as requested by the committees, regarding the implementation, results, and effectiveness of the value-added assessment model as provided in this Part.

B. The board may:

(1) Make recommendations to the legislature regarding any changes needed to this Part.

(2) Establish state review teams, as needed, to review the school personnel evaluation plans for compliance with all applicable laws and regulations to implement such evaluation plans and to provide for the exchange of information regarding them.

(3) Continue to develop, test, and improve the process and content of professional evaluation with input from appropriate educator groups.

(4) Continue to expand opportunities for the growth and development of professional employees.

(5)(a) Request that the department monitor evaluation programs as necessary. The method to be used in monitoring such programs shall be established by the department with the approval of the board and shall be sufficient to determine the extent to which any programs have been implemented, and whether such programs comply with the provisions of this Part. The department shall submit a report to the Senate Committee on Education and the House Committee on Education which contains the details of any monitoring methods developed pursuant to this Subparagraph.

(b) If, in conducting such monitoring, the department determines that a school system has failed to implement its evaluation program or has otherwise failed to comply with the provisions of this Part, the department shall notify the local board of such failure, and the school system shall correct such failure within sixty calendar days after receiving such notification. The department also shall notify the board of such failure, by the school system.

(c) If the failure is not corrected within the prescribed sixty calendar days, the department shall notify the board of such continued failure and shall recommend to the board whatever sanctions against such school system the department deems appropriate which may include withholding funds distributed pursuant to the minimum foundation program formula until the corrections are made. The board shall act upon such recommendation within sixty calendar days after its receipt of the notification.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 1997, No. 838, §1, eff. Aug. 1, 1998; Acts 2000, 1st Ex. Sess., No. 38, §§1, 2, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2014, No. 240, §1.



RS 17:3884 - Evaluation records; response; access

§3884. Evaluation records; response; access

A.(1) Each evaluation required in this Part shall be documented in writing and a copy shall be transmitted to the school employee not later than fifteen days after the evaluation takes place. The employee shall have the right to initiate a written reaction or response to the evaluation. Such response and evaluation shall become a permanent attachment to the official personnel file for the employee.

(2) After the evaluation and any documentation related thereto has been transmitted to the employee, upon request of the employee, and before the end of the school year, a meeting shall be held between the employee and the appropriate official of the local board in order that the employee may respond to the evaluation and have the opportunity to amend, remove, or strike any information proven to be inaccurate or invalid as may be found within the written documentation and from the employee's personnel file. The employee shall have the right to receive proof by documentation of any item contained in the evaluation that the employee believes to be inaccurate, invalid, or misrepresented. If such documentation is not presented, such items shall be removed from the evaluation record and shall not be the basis for any decision of the board regarding certification or the local board regarding any employee action.

B. Copies of the evaluation results and any documentation related thereto of any school employee may be retained by the local board, the board, or the department and, if retained, are confidential, do not constitute a public record, and shall not be released or shown to any person except:

(1) To the evaluated school employee or his designated representative.

(2) To authorized school system officers and employees for all personnel matters, including employment application, and for any hearing, which relates to personnel matters, which includes the authorized representative of any school or school system, public or private, to which the employee has made application for employment.

(3) For introduction in evidence or discovery in any court action between the board and a teacher in which either:

(a) The competency of the teacher is at issue.

(b) The evaluation was an exhibit at a hearing, the result of which is challenged.

C. The superintendent of education shall make available to the public the data specified in R.S. 17:3902(B)(5) as may be useful for conducting statistical analyses and evaluations of educational personnel but shall not reveal information pertaining to the evaluation report of a particular employee. Beginning with the 2012-2013 school year, such public information may include school level student growth data as specified in R.S. 17:3902(B)(5).

D. Any local board wishing to hire a person who has been evaluated pursuant to this Chapter, whether that person is already employed by that school system or not, shall request such person's evaluation results as part of the application process. The board to which application is being made shall inform the applicant that as part of the mandated process, the applicant's evaluation results will be requested. The applicant shall be given the opportunity to apply, review the information received, and provide any response or information the applicant deems appropriate.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3885 - Beginning and continuing teacher assistance

§3885. Beginning and continuing teacher assistance

A. During the first three years of employment, beginning teachers shall be provided by the local board with professional development opportunities and assistance designed to enhance teaching competencies in accordance with rules and regulations promulgated by the board.

B. The local board shall provide targeted professional development to teachers to address deficiencies identified in the evaluation process.

Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3886 - Teaching credentials; regular certification, permanent certification; effect of evaluation

§3886. Teaching credentials; regular certification, permanent certification; effect of evaluation

A. If a teacher's evaluation demonstrates that he has met the standard for effectiveness as determined by the board, using value-added data, for three years during the initial certification or renewal process, a certificate shall be issued or renewed unless the board receives evidence from the local board, through an appeal, that justifies discontinuation. Similarly, if a teacher's evaluation demonstrates that he has not met the standard for effectiveness as determined by the board, using either value-added data or other components of the evaluation, for three years during the initial certification or renewal process, the board shall not issue or renew a certificate unless evidence of effectiveness is received from the local board, through an appeal, that justifies the issuance of a certificate.

B. Persons who seek a regular teacher certificate and hold a teacher certificate from out of state and have out-of-state teaching experience of three years or more shall not be credited with their years of teaching experience in the issuance of any teaching credential until receipt of a successful evaluation as provided by board policy.

Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3891 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

SUBPART B. TEACHER ASSISTANCE AND

ASSESSMENT PROGRAM

§3891. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3892 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3892. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3893 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3893. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3894 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3894. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3895 - Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.

§3895. Repealed by Acts 2010, No. 54, §4, eff. May 27, 2010.



RS 17:3896 - Repealed by Acts 1997, No. 838, 1.

§3896. Repealed by Acts 1997, No. 838, §1.



RS 17:3901 - Applicability

SUBPART C. SCHOOL PERSONNEL EVALUATION

§3901. Applicability

This Subpart and the program provided herein shall apply to all teachers and administrators.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3902 - Evaluation program; process

§3902. Evaluation program; process

A. Every teacher and administrator who has been employed by a local board shall be formally evaluated annually by the local board pursuant to this Subpart.

B. The elements of evaluation and standards for effectiveness shall be defined by the board pursuant to rules and regulations promulgated for such purpose. Such rules and regulations shall require that, at a minimum, local evaluation plans contain the following elements:

(1) A job description. The local board shall establish a job description for every category of teacher and administrator pursuant to its evaluation plan. Such job descriptions shall contain the criteria on which the teacher or administrator shall be evaluated. Each teacher or administrator shall be provided with his job description prior to the beginning of his first employment in the school system in his position and each time the job description is revised. The teacher or administrator shall acknowledge receipt of the job description by signing a copy thereof.

(2) A professional growth plan. A professional growth plan shall be developed by each teacher and administrator, collaboratively with his evaluator or evaluators during the beginning of each evaluation period. Such plan shall be designed to assist each teacher and administrator in meeting the standards for effectiveness, effectively addressing the social, developmental, and emotional needs of students and maintaining a classroom environment that is conducive to learning. Each such plan shall include a statement of the professional development objectives of the teacher or administrator as well as the strategies the teacher or administrator intends to employ toward the realization of each objective.

(3) Observation and conferencing. The evaluator or evaluators of each teacher or administrator shall conduct a pre-observation conference during which the teacher or administrator shall provide the evaluator or evaluators with relevant information. A teacher shall provide information concerning the planning of the lesson to be observed as well as any other information the teacher considers pertinent. The observation shall occur at a time and place established in advance, shall be of sufficient duration to provide meaningful data which, in the case of a teacher, shall be not less than the duration of one complete lesson. In the case of a teacher, the observation shall be conducted using the components of effective teaching, as well as any additional local board criteria included in the job description. In the case of an administrator, the observation may consist of the collection of prescribed performance documentation and shall be conducted using applicable components of effective teaching, elements prescribed by board rule, and any additional local board criteria included in the job description. A post-observation conference shall be conducted to discuss commendation and recommendations.

(4) Classroom visitation. The evaluator may, on his own initiative or upon the request of a teacher or administrator he has evaluated, periodically visit the teacher or administrator to monitor progress toward achievement of professional growth plan objectives and provide support or assistance.

(5) Measure of effectiveness. Fifty percent of such evaluations shall be based on evidence of growth in student achievement using a value-added assessment model as determined by the board for grade levels and subjects for which value-added data is available. For grade levels and subjects for which value-added data is not available and for personnel for whom value-added data is not available, the board shall establish measures of student growth. The model shall take into account important student factors, including but not limited to special education, eligibility for free or reduced price meals, student attendance, and student discipline. However, neither the value-added model nor the measures of student growth for grade levels and subjects for which value-added data are not available shall, in any given year, include a test score or data of a student who has ten or more unexcused absences in any school semester in that year. The state board shall develop and adopt a policy to invalidate such student growth data for any teacher for any school year in which there is a natural disaster or any other unexpected event that results in the temporary closure of the school.

C.(1) At the conclusion of each year's evaluation, the evaluator or evaluators shall determine whether the teacher or administrator is effective or ineffective pursuant to the evaluation plan. Such determination shall be transmitted to the local board.

(2)(a) Any teacher or administrator who fails to meet the standard of performance with regard to effectiveness shall be placed in an intensive assistance program designed to address the complexity of the teacher's deficiencies and shall be formally re-evaluated. A teacher or administrator shall be informed in writing of placement in an intensive assistance program and provided in writing with the reasons for such placement.

(b) Each intensive assistance program shall be designed for the individual teacher or administrator involving the evaluator or evaluators and the teacher or administrator and shall include at a minimum:

(i) Specific steps to be taken to improve.

(ii) The assistance, support, and resources to be provided by the local board.

(iii) An expected time line for achieving the objectives and the procedures for monitoring progress including observations and conferences. The time line shall not exceed two years.

(iv) The action to be taken if improvement is not demonstrated.

(v) If the intensive assistance program required pursuant to this Paragraph is not completed in conformity with its provisions or if the teacher or administrator is determined to be ineffective after a formal evaluation conducted immediately upon completion of the program, then the local board shall timely initiate termination proceedings pursuant to Part II of Chapter 2 of this Title.

(3) The board shall determine a standard for highly effective teachers for use by local boards to recognize, reward, and retain teachers who demonstrate a high level of effectiveness.

D. Nothing contained in this Section shall diminish the right of the local board to evaluate employees or to make employment decisions or of principals and other employees with supervisory responsibilities to observe the employees they supervise.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2014, No. 515, §1.



RS 17:3903 - Evaluators; selection and training

§3903. Evaluators; selection and training

A. Each local board shall establish and maintain an accountability relationships register in accordance with rules adopted by the board for such purpose. The register shall contain clear definition of who shall be the evaluator or evaluators of whom within the ranks of teachers and administrators. The evaluators of classroom teachers shall be defined as the school principal or assistant principal or his respective supervisory level designees.

B. Every employee with responsibility for evaluating a teacher or administrator shall receive training as provided in this Part.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2000, 1st Ex. Sess., No. 38, §1, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 1010.



RS 17:3904 - Local boards; power and duties

§3904. Local boards; power and duties

A. Each local board shall:

(1) Develop and maintain a program of local evaluation in accordance with rules and regulations promulgated by the board for every teacher and administrator employed by the local board.

(2) Create, revise, and disseminate to each professional employee a job description which shall be the statement of performance expectations and the basis of any evaluation criteria conducted pursuant to this Subpart.

(3) Cooperate with the board and the department in whatever manner is necessary to implement this Subpart, including providing for the training of evaluators.

(4) Assist in developing the mechanisms necessary for rapid transmission of evaluation information and reports to teachers and administrators and for maintenance of the confidentiality of such information, except for information to be made available to the public in accordance with R.S. 17:3884(C).

(5) Incorporate the evaluation plan required by this Subpart into its general employee policies.

(6) Incorporate the elements of the program in this Subpart into any performance-based contracts with its employees.

B. Each local board may expand the scope of the program in this Subpart to apply to all employees of the board.

Acts 1994, 3rd Ex. Sess., No. 1, §2, eff. June 22, 1994; Acts 2000, 1st Ex. Sess., No. 38, §1, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3905 - Reports to the department

§3905. Reports to the department

The department may request a local board to submit to the department the local evaluation plan and the accountability relationships registry, including such revisions as are made for the succeeding evaluation period and upon such request, the local board shall provide the requested information in a timely manner.

Acts 2000, 1st Ex. Sess., No. 38, §1, eff. April 14, 2000; Acts 2010, No. 54, §1, eff. May 27, 2010.



RS 17:3911 - Data collection system; establishment

PART III. SCHOOL EXCELLENCE

SUBPART A. PROGRESS PROFILES AND DATA COLLECTION

§3911. Data collection system; establishment

A. The department shall establish a standardized data collection and analysis system which shall be used to collect the data provided in Subsection B of this Section and shall be the basis for the creation of the progress profiles provided for in this Subpart.

B.(1) The data collection system shall provide for but shall not be limited to the regular collection of the following information on a per school basis:

(a) The results of all tests required by law or board regulation, including results from any state required criterion-referenced test, norm-referenced test, and graduation exit exam.

(b) College readiness test information, including American College Test scores.

(c) School performance scores pursuant to R.S. 17:10.1.

(d) Dropout rates, as defined by board rule.

(e) Student attendance rates.

(f) High school completion rates.

(g) Faculty information.

(h) Financial information.

(i) Student discipline information, including suspensions and expulsions.

(j) Class size information.

(k) Such other data as the board may approve.

(2) The data collection system may also provide for but shall not be limited to the regular collection of the following information:

(a) Faculty attendance rates.

(b) Number of students in advanced placement classes.

(c) Number of National Merit Scholarship finalists and semi-finalists.

(d) Socio-demographic student information.

(e) Such other data as the board may approve.

(3) Each city and parish school board shall ensure that all schools under its jurisdiction accurately report student discipline information, including referrals by teachers for serious disciplinary offenses, using the uniform reporting form developed by the State Board of Elementary and Secondary Education in accordance with the provisions of R.S. 17:416(A)(4)(a)(iii). Each board shall have school-level summaries of the reported student discipline information prepared for its use and shall formally review and analyze the summary information on a regular basis. Upon request by the state Department of Education, the student discipline information required by this Paragraph also shall be collected as part of the data collection system provided for by this Section.

C. The department shall:

(1) Develop all procedures and formats for the defining and reporting of all data and statistical components and annually review them.

(2) Assist each local board in compiling the information by identifying and providing any required and discretionary information currently collected at the state level.

(3) Perform the statistical analysis necessary to aggregate the reported data.

(4) Coordinate all existing and new data collection efforts so as to minimize paperwork at the school and school system level.

(5) Repealed by Acts 1999, No. 1373, §2, eff. July 12, 1999.

D. The board shall review and approve, modify, or reject the data collection system created by the department pursuant to this Section.

Acts 1988, No. 659, §1, eff. July 15, 1988; Acts 1992, No. 325, §1, eff. June 17, 1992; Acts 1996, 1st Ex. Sess., No. 40, §1; Acts 1999, No. 1373, §§1, 2, eff. July 12, 1999.



RS 17:3912 - Progress profiles; preparation; distribution

§3912. Progress profiles; preparation; distribution

A. Using, at a minimum, the data required to be collected pursuant to R.S. 17:3911(B), the department shall annually prepare and produce a state-level progress profile, a district-level progress profile for each public school system, and a school-level progress profile for each public school. Each profile shall be produced in a format common to all of them which shall be designed by the department so as to provide to school-based users all pertinent information in a readily usable form and to provide to the public all pertinent information in a clear and understandable form. The state-level and each district-level profile shall contain the last three years of trend information as required by R.S. 17:10.2(C). Each school profile shall contain all of the information relevant to the school as required to be collected pursuant to R.S. 17:3911(B) as well as the same information for the school system as a whole and the state. In addition, a parent-level progress profile shall be prepared containing, at a minimum, results from required state tests and other relevant information used to compute a school's performance score as part of the district and school accountability program.

B. All such profiles shall be public record and each school and school system shall be provided a copy of its profile by the department without cost. Each district shall provide to parents a free copy of the parent-level profile of the school which the parent's child or children attend. Additionally, the department shall provide a summary report on the content of the profiles to the board, the governor, and the members of the legislature. The parent-level profile shall be in a format and of a nature that is easy to read, clear, and understandable.

C. The purpose of the profiles provided for in this Section shall be to establish a data base for educational planning, increase accountability at all levels, provide information to parents of school children and the public about the status of education, to provide achievement and performance information to schools and colleges, and to foster a permanent and productive link between the elementary and secondary schools and the colleges and universities.

D.(1) Annually, each state college and university shall report to the State Board of Elementary and Secondary Education information pertaining to the performance of its students who are enrolled as first-time freshmen at that college or university, including remediation rates. Such performance information shall be categorized by high school in a format approved by the State Board of Elementary and Secondary Education. Additionally, the board annually shall request comparable information from each independent college or university in the state that is a member of the Louisiana Association of Independent Colleges and Universities.

(2) The state Department of Education shall make the information as provided in this Subsection available to legislators, all city and parish school systems, and the public.

(3) By January 1, 2000, the State Board of Elementary and Secondary Education, in conjunction with the Board of Regents and the Louisiana Association of Independent Colleges and Universities, shall submit a report to the legislature which specifies the types of first-time freshman performance data to be annually collected and reported pursuant to this Section, and the responsibilities to be undertaken by each relevant entity to ensure the accuracy of the reported information.

Acts 1988, No. 659, §1, eff. July 15, 1988; Acts 1993, No. 377, §1, eff. June 7, 1993; Acts 1993, No. 903, §1, eff. June 23, 1993; Acts 1999, No. 1373, §1, eff. July 12, 1999.



RS 17:3913 - Transfer of personally identifiable student information

§3913. Transfer of personally identifiable student information

A.(1) Parents and citizens are increasingly concerned about the commercial and criminal uses of student information. It is therefore the intent of this Section to ensure that parents and citizens have an accurate picture of those transfers. The legislature finds that, if they are provided accurate information, parents and citizens will be in a better position to judge the validity and safety of various transfers and to bring focused pressure to bear on policy makers when they have concerns.

(2) The purpose of this Section is to increase awareness of the transfer of student information by requiring the state Department of Education and local education agencies to publicize such information on their Internet websites.

B. By January 1, 2015, the state Department of Education shall make available on its website information about the transfer of personally identifiable student information. Such information shall include but need not be limited to all of the following:

(1) A profile of each authorized recipient of such information.

(2) A copy of the signed agreement between the department and the authorized recipient.

(3) A complete listing of all of the data elements authorized to be transferred.

(4) A statement of the intended use of the information, including references to legal authority or legal requirements associated with the transfer of such information.

(5) The name and contact information of the individual serving as the primary point of contact for inquiries about the agreement.

(6) A process by which parents of students attending public schools may register a complaint related to the unauthorized transfer of personally identifiable student information.

C. By January 1, 2015, each local education agency that has a website shall make available on its website information about the transfer of personally identifiable student information. Such information shall include but need not be limited to all of the following:

(1) A profile of each authorized recipient of such information.

(2) A copy of the signed agreement between the local education agency and the authorized recipient.

(3) A complete listing of all of the data elements authorized to be transferred.

(4) A statement of the intended use of the information, including references to legal authority or legal requirements associated with the transfer of such information.

(5) The name and contact information of the individual serving as the primary point of contact for inquiries about the agreement.

(6) A process by which parents of students attending public schools may register a complaint related to the unauthorized transfer of personally identifiable student information.

D. The information specified in Paragraphs (B)(1) through (5) and (C)(1) through (5) of this Section shall be made available on the respective website no later than ten business days following the execution of an agreement providing for a transfer of personally identifiable student information and shall remain available for the duration of the agreement.

Acts 2014, No. 677, §1.



RS 17:3914 - Student information; privacy; legislative intent; definitions; prohibitions; parental access; penalties

§3914. Student information; privacy; legislative intent; definitions; prohibitions; parental access; penalties

A. The legislature hereby declares that all personally identifiable information is protected as a right to privacy under the Constitution of Louisiana and the Constitution of the United States.

B.(1) For purposes of this Section, "personally identifiable information" is defined as information about an individual that can be used on its own or with other information to identify, contact, or locate a single individual, including but not limited to the following:

(a) Any information that can be used to distinguish or trace an individual's identity such as full name, social security number, date and place of birth, mother's maiden name, or biometric records.

(b) Any other information that is linked or linkable to an individual such as medical, educational, financial, and employment information.

(c) Two or more pieces of information that separately or when linked together can be used to reasonably ascertain the identity of the person.

(2) For purposes of this Section, "aggregate data" are statistics and other information that relate to broad classes, groups, or categories from which it is not possible to distinguish the identities of individuals.

(3) For purposes of this Section, "parent or legal guardian" shall mean a student's parent, legal guardian, or other person responsible for the student.

C.(1) Notwithstanding any provision of this Subpart or any other law to the contrary, no official or employee of a city, parish, or other local public school system shall require the collection of any of the following student information unless voluntarily disclosed by the parent or legal guardian:

(a) Political affiliations or beliefs of the student or the student's parent.

(b) Mental or psychological problems of the student or the student's family.

(c) Sexual behavior or attitudes.

(d) Illegal, anti-social, self-incriminating, or demeaning behavior.

(e) Critical appraisals of other individuals with whom a student has a close family relationship.

(f) Legally recognized privileged or analogous relationships, such as those of lawyers, physicians, and ministers.

(g) Religious practices, affiliations, or beliefs of the student or the student's parent.

(h) Family income.

(i) Biometric information.

(j) Social security number.

(k) Gun ownership.

(l) Home Internet Protocol Address.

(m) External digital identity.

(2) Beginning June 1, 2015, no official or employee of a city, parish, or other local public school system shall provide personally identifiable student information to any member of the school board or to any other person or public or private entity, except such an official or employee may, in accordance with State Board of Elementary and Secondary Education regulation or applicable state and federal law:

(a) Provide a student's identification number as provided in Paragraph (3) of this Subsection and aggregate data to the local school board, the state Department of Education, or the State Board of Elementary and Secondary Education solely for the purpose of satisfying state and federal reporting requirements.

(b) Provide to the state Department of Education, for the purpose of satisfying state and federal assessment, auditing, funding, monitoring, program administration, and state accountability requirements, information from which enough personally identifiable information has been removed such that the remaining information does not identify a student and there is no basis to believe that the information alone can be used to identify a student. No official or employee of the state Department of Education shall share such information with any person or public or private entity located outside of Louisiana, other than for purposes of academic analysis of assessments.

(c) Provide personally identifiable information regarding a particular student to any person or public or private entity if the sharing of the particular information with the particular recipient of the information has been authorized in writing by the parent or legal guardian of the student, or by a student who has reached the age of legal majority, or if the information is provided to a person authorized by the state, including the legislative auditor, to audit processes including student enrollment counts. Any recipient of such information shall maintain the confidentiality of such information. Any person who knowingly and willingly fails to maintain the confidentiality of such information shall be subject to the penalties provided in Subsection G of this Section.

(d) Provide for the transfer of student information pursuant to the provisions of R.S. 17:112.

(3) By not later than May 1, 2015, the state Department of Education shall develop a system of unique student identification numbers. By not later than June 1, 2015, each local public school board shall assign such a number to every student enrolled in a public elementary or secondary school. Student identification numbers shall not include or be based on social security numbers, and a student shall retain his student identification number for his tenure in Louisiana public elementary and secondary schools.

D.(1) Except as provided in Paragraphs (2) and (3) of this Subsection, no person or public or private entity shall access a public school computer system on which student information is stored. No official or employee of a public school system shall authorize access to such a computer system to any person or public or private entity except as authorized by Paragraphs (2) and (3) of this Subsection.

(2) The following persons may access a public school computer system on which student information for students at a particular school is stored:

(a) A student who has reached the age of eighteen or is judicially emancipated or emancipated by marriage and the parent or legal guardian of a student who is under the age of eighteen and not emancipated. For a student who has reached the age of eighteen or is emancipated, such access is limited to information about the student. For the parent or legal guardian of a student who has not reached the age of eighteen and is not emancipated, such access shall be limited to information about the student. A student who has reached the age of eighteen or is emancipated and the parent or legal guardian of a student who has not reached the age of eighteen and is not emancipated may authorize, in writing, another person to access such information.

(b) A teacher of record. Such access shall be limited to information about his current students.

(c) The school principal and school registrar.

(d) A school system employee employed at the school and designated by the principal. Such access shall be limited to student information necessary to perform his duties.

(e) A person authorized by the superintendent to maintain or repair the computer system or to provide services that the school system would otherwise provide.

(f) A person authorized by the state to audit student records.

(3) The following persons may access a computer system of a city, parish, or other local public school system on which student information for students from throughout the system is stored:

(a) The superintendent of the school system.

(b) A school system employee designated by the superintendent. Such access shall be limited to student information necessary to perform his duties.

(c) A person authorized by the superintendent to maintain or repair the computer system or to provide services that the school system would otherwise provide.

(d) A person authorized by the state to audit student records.

(4) Any person who is authorized by this Subsection to access a public school computer system, except a parent or legal guardian, shall maintain the confidentiality of any student information to which he has access. Failure to maintain the confidentiality of such information is punishable as provided in Subsection G of this Section.

E.(1) No person who has access to student information shall convert the student information as specified in Subparagraph (C)(2)(b) of this Section such that the remaining information can be used to identify a student.

(2) The State Board of Elementary and Secondary Education and the state Department of Education shall not require a city, parish, or other local public school system to limit a student's learning opportunity or opportunities to explore any occupation based upon predictive modeling.

F.(1) A city, parish, or other local public school board may contract with a private entity for student and other education services, and pursuant to such contract, student information, including personally identifiable information and cumulative records, may be transferred to computers operated and maintained by the private entity for such purpose.

(2) No contractor pursuant to this Subsection shall allow access to, release, or allow the release of student information to any person or entity except as specified in the contract.

(3) A contract pursuant to this Subsection shall include requirements regarding the protection of student information which at a minimum include provision for all of the following:

(a) Guidelines for authorizing access to computer systems on which student information is stored including guidelines for authentication of authorized access.

(b) Privacy compliance standards.

(c) Privacy and security audits performed under the direction of the local school superintendent.

(d) Breach planning, notification, and remediation procedures.

(e) Information storage, retention, and disposition policies.

(f) Disposal of all information from the servers of the contractor upon termination of the contract, unless otherwise directed by an applicable legal requirement or otherwise specified in the contract and subject to the privacy protection provisions of this Part. Upon termination of the contract, all information removed from the contractor's servers shall be returned to the city, parish, or other local public school board.

(4) Any person who knowingly and willingly violates the provisions of this Subsection shall be fined not more than ten thousand dollars or imprisoned for not more than three years, or both.

G. Except as provided in Paragraph (F)(4) of this Section, a person who violates any provision of this Section shall be punished by imprisonment for not more than six months or by a fine of not more than ten thousand dollars.

H. Nothing in this Section shall prohibit a school system employee employed at the school and a person authorized by the superintendent of the school system from having access to a student's records as may be necessary to perform his duties.

I. The provisions of this Part shall apply to each charter school, its governing authority, and any education management organization under contract to operate a charter school.

J.(1) No city, parish, or other local public school system, local or state governmental agency, public or private entity, or any person with access to personally identifiable student information shall sell, transfer, share, or process any student data for use in commercial advertising, or marketing, or any other commercial purpose, unless otherwise stipulated in a contract for services as provided in Subsection (F) of this Section.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to a student's parent or legal guardian, or a student who has reached the legal age of majority.

K.(1) Notwithstanding any provision of this Part to the contrary, the governing authority of each public school, with the permission of a student's parent or legal guardian, shall collect the following personally identifiable information for each student enrolled in grades eight through twelve:

(a) Full name.

(b) Date of birth.

(c) Social security number.

(d) Student transcript data.

(2) The governing authority of a public school shall disclose the information collected pursuant to Paragraph (1) of this Subsection, upon request, only to a Louisiana postsecondary educational institution, to be used solely for the purpose of processing applications for admission, and to the Office of Student Financial Assistance, to be used solely for the purpose of processing applications made to the office for state and federal grant and for required grant program reporting.

(3)(a) Beginning in the eighth grade, the governing authority of each public school shall annually, at the beginning of each school year, provide a form to be signed by the parent or legal guardian of each student enrolled in the school, whereby the student's parent or legal guardian may provide consent or deny consent for the collection and disclosure of the student's information as provided in Paragraphs (1) and (2) of this Subsection.

(b) No data shall be collected pursuant to this Subsection, unless a student's parent or legal guardian provides written consent.

(c) The form will contain the following:

(i) A statement notifying the student's parent or legal guardian exactly what items of student information will be collected and that disclosure of the student information collected will be restricted to Louisiana postsecondary educational institutions and the Office of Student Financial Assistance to be used solely for the purpose of processing applications for admission and for state and federal financial aid.

(ii) A statement whereby a student's parent or legal guardian acknowledges that failure to provide written consent for the collection and disclosure of the student's information as provided in this Subsection may result in delays or may prevent successful application for admission to a postsecondary educational institution and for state and federal student financial aid. This statement shall be displayed prominently and shall be printed in bold type.

(4) The governing authority of each public school, each Louisiana postsecondary educational institution, and the Office of Student Financial Assistance shall destroy all data collected for purposes of this Subsection not later than five years after the student graduates, unless otherwise required by state or federal law or regulation.

Acts 2014, No. 837, §1.



RS 17:3917 - Repealed by Acts 1997, No. 478, 3, eff. June 30, 1997.

SUBPART B. SCHOOL INCENTIVE PROGRAM

§3917. Repealed by Acts 1997, No. 478, §3, eff. June 30, 1997.



RS 17:3918 - Repealed by Acts 1997, No. 478, 3, eff. June 30, 1997.

§3918. Repealed by Acts 1997, No. 478, §3, eff. June 30, 1997.



RS 17:3919 - Repealed by Acts 1997, No. 478, 3, eff. June 30, 1997.

§3919. Repealed by Acts 1997, No. 478, §3, eff. June 30, 1997.



RS 17:3921 - Purpose

PART IV. STATEWIDE DEVELOPMENT OF

INSTRUCTIONAL TECHNOLOGY

§3921. Purpose

In order to prepare students for the twenty-first century, it is the policy of this state that a comprehensive technology and technology-based instruction curriculum and program be available to all students to the maximum extent possible to ensure a quality education. It is further the purpose of this Part to utilize in a comprehensive manner appropriate computer and communications technology in all aspects of instruction.

Acts 1991, No. 1036, §1, eff. July 26, 1991.



RS 17:3921.1 - Office of instructional technology; functions and duties

§3921.1. Office of instructional technology; functions and duties

A. The office of instructional technology is hereby created within the Department of Education.

B. The office shall:

(1) Identify those school districts without adequate computer and technological facilities and programs and assess the status of computer literacy programs in every city and parish school district in this state to assure that every student can meet the high school graduation requirements for computer literacy.

(2) Develop a long-range plan for computer literacy and other technological programs, such that every student is afforded an opportunity to maximize his familiarity and facility with computers.

(3) Maintain and expand, as needed, the technological capabilities and expertise of school teachers, school districts, and regional service centers to provide comprehensive delivery of the following:

(a) Curricula and inservice training.

(b) Technical assistance.

(c) Instructional software.

(d) Any other text, graphics, audio or video or computerized communications equipment and services.

(4) Encourage and develop innovative programs in technology and technology-based systems for instructional purposes in the classroom.

(5) Foster computer literacy among public school students so that by the year 2000, all high school graduates are computer capable.

(6) Evaluate, coordinate, and expand innovative instructional technological programs such as STAR schools.

(7) Research and develop any information, rules, or regulations needed to facilitate the implementation of this Part.

(8) Complete such other tasks as necessary to implement effectively the provisions of this Part.

Acts 1991, No. 1036, §1, eff. July 26, 1991.



RS 17:3921.2 - Statewide Educational Technology Plan

§3921.2. Statewide Educational Technology Plan

A. The state Department of Education shall develop and implement a statewide educational technology plan that ensures that every public elementary and secondary school and classroom has the infrastructure and capacity necessary to provide a high-quality, digital instructional environment that maximizes the integration of technology into the classroom and enhances and improves student engagement and learning.

B. The plan shall do all of the following:

(1) Establish recommended standards for devices, Internet bandwidth, software applications, and local network capacity.

(2) Establish clear short-term and long-term goals and standards for school technology readiness and develop a realistic strategy, timeline, and cost estimates to meet both minimum and optimal standards.

(3) Ensure that every classroom has reliable, high-speed, wireless, broadband Internet access and connectivity for computers, white boards, smart boards, and other interactive devices.

(4) Consider the technology needs of high poverty and rural areas.

(5) Identify and utilize all available Internet bandwidth assets provided through a request for proposal process through which both public and private entities shall be considered.

(6) Provide for the development and implementation of a strategy to provide training and ongoing professional development to ensure that teachers and other school level staff have the skills necessary to effectively and efficiently utilize the technology infrastructure, software, data management, and online resources.

(7) Require every school and school system to develop and implement an Internet safety policy that protects students from harmful materials and prevents unauthorized access to content and resources. The policy shall comply with all state and federal student laws, including the Family Educational Rights Privacy Act of 1974 and the Children's Internet Protection Act of 2000.

C. In developing the plan, the department shall do both of the following:

(1) Conduct a technology needs assessment of all schools and school systems, including an inventory of existing hardware and software, internal and external networks, servers, workstations, and operating systems.

(2) Evaluate the current technology readiness status of every public elementary and secondary school, including hardware, software, and broadband capacity.

D. The state superintendent of education shall do all of the following:

(1) Identify the costs for upgrading existing software and equipment, acquiring new software and equipment, ongoing maintenance, and technical support and develop a funding strategy, including state contracts to provide for cost savings wherever possible.

(2) Identify and develop funding mechanisms to support implementation of the plan.

(3) Inform schools and school systems of available technology funding sources and applicable timelines and deadlines and encourage local schools and school systems to maximize the use of existing local, state, and federal funding sources for technology purposes.

(4) Conduct and publish a technology readiness assessment of each public school twice a year including a review of devices, Internet bandwidth, school and school system expenditures on technology, and use of state technology contracts.

(5) Provide ongoing guidance and technical assistance to schools and school systems.

(6) Evaluate the statewide school technology plan and update as often as necessary, but not less than once per year, to keep current with technological advances.

E. The Board of Regents shall collaborate and cooperate with the state Department of Education to develop policies and procedures to allow public elementary and secondary schools access to all available Internet assets provided through a request for proposal process through which both public and private entities shall be considered.

F. The state Department of Education shall submit a written report to the Senate Committee on Education and the House Committee on Education, not later than January fifteenth of each year, regarding implementation of the statewide education technology plan and the status of technology readiness of each public school and school system.

Acts 2014, No. 772, §1.



RS 17:3921.3 - Repealed by Acts 1995, No. 1262, 1.

§3921.3. Repealed by Acts 1995, No. 1262, §1.



RS 17:3921.4 - Repealed by Acts 1995, No. 1262, 1.

§3921.4. Repealed by Acts 1995, No. 1262, §1.



RS 17:3931 - OFFICE OF LIFE-LONG LEARNING

CHAPTER 40. OFFICE OF LIFE-LONG LEARNING

§3931. Office of life-long learning; creation; purpose; staffing

A. The office of life-long learning, hereinafter referred to as the "office", is created within the office of the governor.

B. The office shall have the following purposes and goals:

(1) To facilitate the development and coordination of literacy efforts in the state, both public and private.

(2) To increase the number of persons served, thereby enabling them to better their employment and enhance their self-esteem and participation in and enjoyment of the activities of our society.

(3) To advise the governor and other policymakers on all matters relating to literacy.

(4) To make recommendations for the budgeting, allocation, and appropriation of all monies available for adult literacy services, state, federal, public, and private.

(5) To provide an evaluation system and a reporting mechanism for all services provided.

(6) To recommend change and suggest new approaches to adult literacy.

(7) To serve as a public advocate, representing literacy providers, students, public sector and private literacy endeavors.

(8) To establish literacy criteria.

(9) To help every citizen of this state to gain the ability to use printed and written information, to function in society, to achieve one's goals, and to enhance one's knowledge and potential.

(10) To encourage all persons who are sixteen years of age or older and not enrolled in school to enroll in an adult literacy program.

C.(1) The office shall define literacy at multiple levels in order to provide a common frame of reference and a system of targeting groups most in need of literacy services.

(2) The levels of literacy shall, at a minimum include the following:

(a) Level One shall include the most minimal skills of reading, writing, and simple arithmetic.

(b) Level Two shall indicate a level of reading, writing, and computation at a level compatible with functioning in society.

(c) Level Three shall include the ability to read, write, and compute at levels equal to more sophisticated occupational demands and personal desires.

D. The office shall be administered by a director, who shall be appointed by the governor to serve at his pleasure. The director shall employ necessary staff to carry out the duties and functions of the office.

Acts 1989, No. 88, §1, eff. June 16, 1989; Acts 1992, No. 278, §1.



RS 17:3932 - Powers and duties

§3932. Powers and duties

A. The office shall:

(1) Coordinate all state and local adult literacy services.

(2) Work with the commissioner of administration, the State Board of Elementary and Secondary Education, the Departments of Education, Public Safety and Corrections, Labor, Economic Development, and Social Services, the office of the state library in the Department of Culture, Recreation and Tourism, the office of elderly affairs in the office of the governor, and all other agencies, departments and offices deemed necessary to establish appropriate literacy programs.

(3) Make recommendations for the budgeting, allocation, and appropriation of funds for all state literacy efforts and allocate all private funds made available to the office of literacy.

(4) Survey adult literacy needs and monitor and document how those needs are addressed.

(5) Evaluate and report annually to the legislature on the efficacy of adult literacy service providers, particularly detailing the receipt and disbursement of all funds appropriated to the office.

(6) Make recommendations to the governor, the legislature, and other policymakers concerning adult literacy.

B. The office may:

(1) Receive, accept, and expend any funds made available to the office.

(2) Appear as, or act in any other capacity as, an advocate for the cause of adult literacy, including addressing the legislature and any other agencies or bodies.

(3) Adopt and promulgate rules as necessary pursuant to the Administrative Procedure Act. Such rules shall include but need not be limited to procedures for the office of literacy to review and comment on all requests by state agencies for funding outside of state government for literacy efforts.

(4) Assist the private, statewide literacy foundation or any other governmental or non-governmental entity with promoting the cause of adult literacy.

(5) Establish and provide support for such advisory committees as is deemed useful or necessary.

Acts 1989, No. 88, §1, eff. June 16, 1989.



RS 17:3951 - College and Career Readiness Commission; creation; purpose; duties and responsibilities; membership; vacancies; compensation; reporting

CHAPTER 41.

COLLEGE AND CAREER READINESS COMMISSION

§3951. College and Career Readiness Commission; creation; purpose; duties and responsibilities; membership; vacancies; compensation; reporting

A. There is hereby created the College and Career Readiness Commission, referred to in this Chapter as the "commission" for the purpose of making recommendations for the development of statewide policies, guiding principles, and programs that address the current and future economic needs of the state and promoting student success in high school and in life beyond secondary education.

B. The membership of the commission shall be as follows:

(1) The governor or his designee.

(2) The state superintendent of education or his designee.

(3) Four members of the State Board of Elementary and Secondary Education, to be appointed by the president of the board.

(4) The commissioner of higher education or his designee.

(5) The chairman of the Board of Regents or his designee.

(6) The chairman of the House Committee on Education or his designee.

(7) The chairman of the Senate Committee on Education or his designee.

(8) The president of the Louisiana Community and Technical College System or his designee.

(9) The president of the University of Louisiana System or his designee.

(10) The deputy secretary of the office of juvenile justice or his designee.

(11) The executive director of the Louisiana Workforce Commission or his designee.

(12) The chairman of the Louisiana Workforce Investment Council or his designee.

(13) Repealed by Acts 2009, No. 438, §1, eff. August 15, 2009.

(14) An adult with a disability or a parent of a child with a disability, to be appointed by the state superintendent of education.

(15) The current Louisiana High School Teacher of the Year.

(16) The current Louisiana High School Principal of the Year.

(17) Representatives of each of the following groups, organizations, or agencies, as provided in this Paragraph, selected by the respective group, organization, or agency:

(a) A representative of the Louisiana Association of Educators.

(b) A representative of the Louisiana Federation of Teachers.

(c) A representative of the Associated Professional Educators of Louisiana.

(d) A representative of the Louisiana School Boards Association.

(e) A representative of the Louisiana Association of School Superintendents.

(f) A representative of the Louisiana Association of Principals.

(g) A representative of the Louisiana Association of Special Education Administrators.

(h) A representative of the Louisiana Parent-Teacher Association.

(i) A representative of the Louisiana Association of School Executives.

(18) Two representatives from business, civic, labor, or community organizations, to be appointed by the governor.

(19) A current high school senior, to be appointed by the governor.

(20) A dean of a college of education of a Louisiana public college or university, to be appointed by the commissioner of higher education.

(21) A representative of the Louisiana Nonpublic School Commission selected by the Louisiana Nonpublic School Commission.

C.(1) Members of the commission shall serve at the pleasure of the appointing authority. Vacancies shall be filled in the manner of the original appointment.

(2) A member shall be removed from the commission and his seat declared vacant if any of the following apply:

(a) The member is no longer a legal resident of the state.

(b) The member fails to remain active in the organization he was appointed to represent or is no longer employed by the agency he was appointed to represent.

(c) The member is absent from two consecutive meetings of the commission, unless such absences are excused by the chairman.

D. All legislative members of the commission shall receive the same per diem and travel allowance for attending meetings of the commission as is normally provided for meetings of legislative committees, payable out of funds appropriated for expenses of the legislature. Other members of the commission shall receive no compensation for their services, but may be reimbursed for actual expenses in accordance with state travel regulations should funds become available for this purpose.

E. The chairman of the commission shall be appointed by the governor, with the advice of the State Board of Elementary and Secondary Education and the Board of Regents.

F. The governor shall convene the commission for its first meeting after the effective date of this Chapter and shall designate staff to assist the commission in performing its duties and responsibilities.

G. In making its recommendations pursuant to Subsection A of this Section, the commission shall consider the following:

(1) Strategies for increasing dual enrollment opportunities for high school students, including but not limited to an emphasis on the following:

(a) Early entry into postsecondary education institutions.

(b) The identification of funding sources for such dual enrollment opportunities.

(c) Improved articulation agreements between secondary schools and postsecondary education institutions.

(2) Strategies for increasing awareness among postsecondary education institutions of the reform efforts made at the high school level, including but not limited to an emphasis on the following:

(a) Strengthening the value of the state's high school diploma endorsements.

(b) Defining the levels of knowledge and skills necessary for students who are enrolling in courses for credit at postsecondary education institutions and encouraging secondary schools and postsecondary education systems to align their standards and assessments with such knowledge and skill levels.

(3) Strategies for better integration of the WorkKeys job skill assessment system into high school preparation programs and initiatives.

(4) Strategies for increasing the rigor of the high school curriculum, including but not limited to emphasis on establishing a default core curriculum and exploring the concept of testing students at the end of each course that the student completes.

(5) Strategies for reducing the number of high school dropouts in the state, including but not limited to strategies and opportunities for students who have fallen behind academically to make the progress necessary in order to be eligible to graduate from high school.

(6) Strategies for improving high school students' senior year in order for such year to be a meaningful and academically enriched time in preparing such students for graduation and life beyond high school.

(7) Diploma options for high school students.

(8) Strategies for including the American Diploma Project Network in any recommendations relative to efforts to raise high school standards to help high school students to better achieve in postsecondary education and work after graduation.

(9) Any other strategies or initiatives that the commission deems important and necessary in carrying out its duties and responsibilities pursuant to this Chapter.

H. The commission annually shall submit a written report of its findings and recommendations to the governor, the House Committee on Education, the Senate Committee on Education, the State Board of Elementary and Secondary Education, and the Board of Regents by not later than January thirty-first.

Acts 2005, No. 233, §1, eff. June 29, 2005; Acts 2008, No. 156, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2009, No. 438, §1; Acts 2011, No. 163, §1; Acts 2012, No. 183, §1.



RS 17:3952 - Repealed by Acts 1995, No. 1262.

§3952. Repealed by Acts 1995, No. 1262.



RS 17:3953 - Repealed by Acts 1995, No. 1262, 1.

§3953. Repealed by Acts 1995, No. 1262, §1.



RS 17:3954 - Repealed by Acts 1995, No. 1262.

§3954. Repealed by Acts 1995, No. 1262.



RS 17:3955 - Repealed by Acts 1995, No. 1262, 1.

§3955. Repealed by Acts 1995, No. 1262, §1.



RS 17:3956 - Repealed by Acts 1995, No. 1262, 1.

§3956. Repealed by Acts 1995, No. 1262, §1.



RS 17:3957 - Repealed by Acts 1995, No. 1262, 1.

§3957. Repealed by Acts 1995, No. 1262, §1.



RS 17:3958 - Repealed by Acts 1995, No. 1262, 1.

§3958. Repealed by Acts 1995, No. 1262, §1.



RS 17:3959 - Repealed by Acts 1995, No. 1262, 1.

§3959. Repealed by Acts 1995, No. 1262, §1.



RS 17:3971 - CHARTER SCHOOL DEMONSTRATION

CHAPTER 42. CHARTER SCHOOL DEMONSTRATION

PROGRAMS LAW

PART I. GENERAL PROVISIONS

§3971. Short citation

This Chapter shall be known and may be cited as the "Charter School Demonstration Programs Law".

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997.



RS 17:3972 - Intent and purpose

§3972. Intent and purpose

A. It is the intention of the legislature in enacting this Chapter to authorize experimentation by city and parish school boards by authorizing the creation of innovative kinds of independent public schools for pupils. Further, it is the intention of the legislature to provide a framework for such experimentation by the creation of such schools, a means for all persons with valid ideas and motivation to participate in the experiment, and a mechanism by which experiment results can be analyzed, the positive results repeated or replicated, if appropriate, and the negative results identified and eliminated. Finally, it is the intention of the legislature that the best interests of at-risk pupils shall be the overriding consideration in implementing the provisions of this Chapter.

B.(1) The purposes of this Chapter shall be to provide opportunities for educators and others interested in educating pupils to form, operate, or be employed within a charter school with each such school designed to accomplish one or more of the following objectives:

(a) Improve pupil learning and, in general, the public school system.

(b) Increase learning opportunities and access to quality education for pupils.

(c) Encourage the use of different and innovative teaching methods and a variety of governance, management, and administrative structures.

(d) Require appropriate assessment and measurement of academic learning results.

(e) Account better and more thoroughly for educational results.

(f) Create new professional opportunities for teachers and other school employees, including the opportunity to be responsible for the learning program at the school site.

(2) It is not a purpose of this Chapter to permit establishment of a charter school to be used as the means of keeping open an existing public school that otherwise would be closed. Such a circumstance, however, shall not preclude approval of a proposed charter that otherwise fulfills a purpose of this Chapter and for which the proposal clearly demonstrates that the educational program proposed to be offered will improve the achievement levels of the students enrolled in that school.

(3) It is not a purpose of this Chapter to provide a means of funding for nonpublic schools or any home study program.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999.



RS 17:3973 - Definitions

§3973. Definitions

As used in this Chapter, the following words, terms, and phrases shall have the meanings ascribed to them in this Section except when the context clearly indicates a different meaning:

(1) "At-risk pupil" means any pupil about whom at least one of the following is true:

(a) Is eligible to participate in the federal free or reduced lunch program by demonstrating that he meets the income requirements established for participation in the program, not necessarily by participating in the program.

(b) Is under the age of twenty and has been withdrawn from school prior to graduation for not less than one semester.

(c) Is under the age of twenty and has failed to achieve the required score on any portion of the examination required for high school graduation.

(d) Is in the eighth grade or below and is reading two or more grade levels below grade level as determined by one or more of the tests required pursuant to R.S. 17:24.4.

(e) Has been identified as a student with an exceptionality as defined in R.S. 17:1942 not including gifted and talented.

(f) Is the mother or father of a child.

(2)(a) "Charter school" means an independent public school that provides a program of elementary or secondary education, or both, established pursuant to and in accordance with the provisions of this Chapter to provide a learning environment that will improve pupil achievement. Nothing in this Chapter shall be construed to prohibit a Type 1, Type 1B, Type 2, Type 3, Type 3B, or Type 4 charter school from having a residential component.

(b) Charter schools shall be one of the following types:

(i) Type 1, which means a new school operated as the result of and pursuant to a charter between the nonprofit corporation created to operate the school and a local school board. Within such Type 1 charter schools, only pupils who would be eligible to attend a public school operated by the local school board within the same city or parish will be eligible to attend as provided in the charter.

(ii) Type 2, which means a new school or a preexisting public school converted and operated as the result of and pursuant to a charter between the nonprofit corporation created to operate the school and the State Board of Elementary and Secondary Education. Prior to the creation of such a charter to convert a preexisting school, it shall be approved by the professional faculty and staff of the preexisting school and by the parents or guardians of children enrolled in the school as provided in R.S. 17:3983(C). Within such Type 2 charter schools, pupils who reside within the state will be eligible to attend as provided in the charter. Creation of a Type 2 charter school shall comply with the provisions of R.S. 17:3983(A)(2)(a)(i).

(iii) Type 3, which means a preexisting public school converted and operated as the result of and pursuant to a charter between a nonprofit corporation and the local school board. Prior to the creation of such a charter, the local school board may require approval of a proposal to create such a charter by the members of the faculty and staff of the preexisting school who are certified by the state board and by the parents or guardians of children enrolled in the school as provided in R.S. 17:3983(C). Within such Type 3 schools, only pupils who would be eligible to attend a public school operated by the local school board granting the charter, or pupils from the same area as those permitted to attend the preexisting school will be eligible to attend as provided in the charter.

(iv) Type 4, which means a preexisting public school converted and operated or a new school operated as the result of and pursuant to a charter between a local school board and the State Board of Elementary and Secondary Education. Prior to the creation of such a charter to convert a preexisting school, the state board may require approval of a proposal to create such a charter by the professional faculty and staff of the preexisting school and by the parents or guardians of children enrolled in the school as provided in R.S. 17:3983(C). Within such Type 4 schools, unless an agreement with another city, parish, or other local public school board is reached to allow students to attend the charter school, only pupils who would be eligible to attend a public school operated by the local school board or pupils from the same areas as those permitted to attend the preexisting school will be eligible to attend as provided in the charter.

(v)(aa) Type 5, which means a preexisting public school transferred to the Recovery School District as a school determined to be failing pursuant to R.S. 17:10.5 or 10.7 and operated as the result of and pursuant to a charter between a nonprofit corporation and the State Board of Elementary and Secondary Education. The chartering authority shall review each Type 5 charter proposal in compliance with the Principles and Standards for Quality Charter School Authorizing as promulgated by the National Association of Charter School Authorizers. Except as otherwise provided in R.S. 17:10.7 or 1990, and notwithstanding the provisions of R.S. 17:3991(B)(1), within such Type 5 charter school, only pupils who would have been eligible to enroll in or attend the preexisting school under the jurisdiction of the city, parish, or other local public school board or other public school entity prior to its transfer to the Recovery School District may attend. However, all such pupils shall be eligible to attend notwithstanding any other provision of this Chapter to the contrary.

(bb) In addition to pupils who are eligible to enroll pursuant to the provisions of Subitem (aa) of this Item, any student who is eligible to participate in a school choice program established by the prior system shall be permitted to enroll in a Type 5 charter which has capacity for another student in the appropriate grade. Maximum capacity by grade shall be provided in the charter agreement.

(cc)(I) No member of the State Board of Elementary and Secondary Education shall be a member of the governing or management board of any Type 5 charter school. No member of any city, parish, or other local public school board shall be a member of the governing or management board of any Type 5 charter school within the jurisdictional area of such city, parish, or other local public school board.

(II) No member of a governing or management board of any Type 5 charter school shall be an elected official as defined by R.S. 42:1102(9). No member of such a board shall have been an elected official for a period of at least one year prior to appointment to such board.

(dd) A Type 5 charter school that is transferred from the Recovery School District to the administration and management of the transferring local school system pursuant to R.S. 17:10.5 or 10.7 and rules adopted by the state board shall no longer be determined to be failing and shall be converted to a Type 3B charter school.

(vi) Type 1B, which means a new school or a preexisting public school operated as the result of and pursuant to a charter between the nonprofit corporation created to operate the school and a local charter authorizer. Within such charter schools, pupils who reside within the state will be eligible to attend as provided in the charter.

(vii) Type 3B, which means a former Type 5 charter school transferred from the Recovery School District to the administration and management of the transferring local school system pursuant to R.S. 17:10.5 or 10.7 and rules adopted by the state board. The local school board shall permit a Type 3B charter school to remain in the facility in which it was located at the time of transfer or shall provide the Type 3B charter school with another facility for use. Pursuant to rules and regulations adopted by the state board, the state board may require a Type 3B charter school to participate in unified processes common to other public schools located in the same parish or school district boundaries that are critical to providing equity and access to students and families, such as processes for student enrollment, expulsion, and transportation.

(3) "Chartering authority" means either a local school board, a local charter authorizer, or the State Board of Elementary and Secondary Education.

(4) "Local charter authorizer" means an entity certified by the state board in accordance with this Chapter to enter into agreements with chartering groups.

(5) "Local school board" means any city, parish, or other local public school board.

(6) "Public service organization" means any community-based group of fifty or more persons incorporated under the laws of this state that meets all of the following requirements:

(a) Has a charitable, eleemosynary, or philanthropic purpose.

(b) Is qualified as a tax-exempt organization under Section 501(c) of the United States Internal Revenue Code and is organized for a public purpose.

(7) "State board" means the State Board of Elementary and Secondary Education.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 1999, No. 1339, §1, eff. July 12, 1999; Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2009, No. 278, §1, eff. July 1, 2009; Acts 2010, No. 324, §1, eff. July 1, 2010; Acts 2011, No. 181, §1; Acts 2012, No. 2, §1; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 330, §1.



RS 17:3974 - Prohibitions; persons convicted of felony offenses

§3974. Prohibitions; persons convicted of felony offenses

A. No local charter authorizer shall be certified which has an officer, administrator, director, or any person having managerial authority who has been convicted of or has pled nolo contendere to any crime defined as a felony or has been convicted under the laws of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would be a felony. The provisions of this Subsection shall not apply to any person who has been pardoned or if more than fifteen years have elapsed after the date of the completion of his original sentence.

B. No person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) shall be hired by a charter school as a teacher, substitute teacher, bus driver, substitute bus driver, or janitor, or as a temporary, part-time, or permanent school employee of any kind.

Acts 2012, No. 2, §1.



RS 17:3981 - State Board of Elementary and Secondary Education; powers and duties relative to charter schools

PART II. STATE CHARTERING AUTHORITY

§3981. State Board of Elementary and Secondary Education; powers and duties relative to charter schools

The State Board of Elementary and Secondary Education shall:

(1) Administer loans as provided in Part VI of this Chapter for assisting in meeting the costs required to establish a charter school as well as the costs of operation.

(2) Enter into any proposed charter that complies with this Chapter and the rules adopted pursuant to the authority in this Chapter that the board determines is a valid, complete, financially well-structured, and educationally sound proposal that offers potential for fulfilling the purposes of this Chapter.

(3) Adopt, pursuant to the Administrative Procedure Act, such rules as the board determines is necessary to efficiently, effectively, and fairly undertake its duties.

(4) Review each proposed charter in a timely manner and determine whether each proposed charter complies with the law and rules and whether the proposal is valid, complete, financially well-structured, educationally sound, whether it provides for a master plan for improving behavior and discipline in accordance with R.S. 17:252, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Chapter. The board shall engage in an application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and shall provide for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise.

(5) Determine the policy and provide direction to the state Department of Education for providing the oversight of the operation of charter schools chartered with the board.

(6) Upon the request of any school system with fewer than five thousand students, provide technical assistance to the system in determining the potential financial impact of any proposed charter school on the operation of the system.

(7) Approve common charter applications developed by the state Department of Education for use by all chartering authorities in the state. The application shall allow a potential chartering group to propose any number of charter schools through a single application.

(8) Actively recruit chartering groups that offer a program of study or propose to offer a program of study that effectively addresses regional workforce needs, such as career and technical education, industry-based certifications, and vocational course work.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 2006, No. 630, §1; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2010, No. 756, §1, eff. June 29, 2010; Acts 2012, No. 2, §1.



RS 17:3981.1 - State board; powers and duties relative to local charter authorizers

§3981.1. State board; powers and duties relative to local charter authorizers

A. The state board shall:

(1) Approve a process for certifying entities as local charter authorizers as more fully specified in this Section.

(2) Not certify any entity as a local charter authorizer under this Section unless it is in compliance with procedures and regulations established by the state board and the entity meets all of the following requirements:

(a) The entity is either a state agency or a nonprofit corporation having an educational mission, including but not limited to a nonprofit corporation of a philanthropic or policy nature, a Louisiana public postsecondary education institution, or a nonprofit corporation established by the governing authority of a parish or municipality.

(b) The entity does not operate any charter schools. An entity which operates charter schools may not be certified as a local charter authorizer.

(c) The entity has been incorporated for not less than three years.

(d) The entity has in its possession not less than five hundred thousand dollars in assets net of liabilities as reported to the Department of Revenue.

(3) Review each proposed local charter authorizer in a timely manner and determine whether each proposed local charter authorizer complies with the law and rules and whether the proposal is valid, complete, financially well-structured, and educationally sound, whether it provides for a master plan of academic excellence relative to the schools it shall oversee, whether it provides a plan for developing the capacity to authorize not fewer than five schools and assures the state board that it intends to authorize not fewer than five schools, and whether it offers potential for fulfilling the purposes of this Chapter. The board shall engage in an application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and shall provide for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise.

(4) Certify not more than five local charter authorizers to operate in any regional labor market area, as defined by the Louisiana Workforce Commission, at any given time.

(5) Approve a process by which charter schools authorized by a local charter authorizer shall be transferred to the state board as Type 2 or Type 5 charter schools should the local charter authorizer lose its certification by the state board or otherwise cease to exist.

(6) Monitor and evaluate the schools authorized by a local charter authorizer in accordance with the school and district accountability system.

B. The initial certification of a local charter authorizer shall be for a period of five years. After the third year of operation of any charter school authorized by the local chartering authorizer, the state board shall conduct a thorough review of the authorizer's activities and the performance of the charter schools authorized by the local charter authorizer, in accordance with the school and district accountability system. If the average performance of these charter schools is a letter grade of "C", "D", or "F" or any variation thereof, the authorizer shall be placed on probation and submit a plan for improving the performance of the schools under its authority to the state board.

C.(1) If the average performance of the charter schools authorized by the local charter authorizer is a letter grade of "C" or any variation thereof after the initial certification period, the state board may recertify the local charter authorizer under the condition that the local charter authorizer may not authorize any additional schools until the average performance of the charter schools authorized by the local charter authorizer is a letter grade of "A" or "B" or any variation thereof. The local charter authorizer may maintain the charter schools it has previously approved.

(2) If the average performance of the charter schools authorized by the local charter authorizer is a letter grade of "D" or "F" or any variation thereof after the initial certification period, the state board shall not recertify the local charter authorizer and shall provide for the transfer of the charter schools authorized by the local charter authorizer to the state board as Type 2 or Type 5 charter schools.

D. After the initial certification period, the state board may grant renewal of certification for additional periods of not less than three years nor more than ten years after thorough review of the local chartering authority's activities and the performance of the charter schools authorized by the local charter authorizer. The state board shall continue to conduct a thorough review of the authorizer's activities and the performance of the charter schools authorized by the local charter authorizer, in accordance with the school and district accountability system, every three years.

E. If the average performance of the charter schools authorized by the local charter authorizer is a letter grade of "C" or any variation thereof after any three-year review, the local charter authorizer may not authorize any additional schools until the average performance of those schools is a letter grade of "A" or "B" or any variation thereof. If the average performance of the charter schools authorized by the local charter authorizer is a letter grade of "D" or "F" or any variation thereof after any three-year review, the state board shall cancel the local charter authorizer's certification and provide for the transfer of those schools to the state board as Type 2 or Type 5 charter schools.

F. The state board may rescind a charter approval or agreement between a local charter authorizer and a chartering group if the state board finds that in approving the applicant or entering the agreement the authorizer has failed to comply with laws and regulations, including but not limited to whether the local charter authorizer has engaged in a transparent application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and has provided for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise.

G. The state board may rescind a charter approval or agreement between a local charter authorizer and a chartering group if the chartering group has been found by the state board to have a repeating pattern of abuse, neglect, and mistreatment of students.

Acts 2012, No. 2, §1.



RS 17:3981.2 - Local charter authorizers; powers and duties

§3981.2. Local charter authorizers; powers and duties

A.(1)(a) A local charter authorizer shall comply with R.S. 17:3983 and shall review and formally act upon charter proposals received within time lines established by the State Board of Elementary and Secondary Education that are consistent with national best practices in charter school authorizing. Such time lines shall require, at a minimum, an annual charter process in which local charter authorizers are afforded at least ninety days to evaluate such applications. In conducting such review, the local charter authorizer shall determine whether the proposed charter complies with the law and rules, whether the proposal is valid, complete, financially well-structured, and educationally sound, whether it provides for a master plan for improving behavior and discipline in accordance with R.S. 17:252, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Chapter. The local charter authorizer shall engage in a transparent application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and shall provide for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise. Each local charter authorizer shall use a common charter application developed by the state Department of Education and approved by the state board, but may request additional information from applicants as needed.

(b) A local charter authorizer may accept charter proposals and notify charter applicants of its final decision pursuant to time lines approved by the state board. Notifications of charter proposals denied shall include written explanation of the reasons for such denial.

(2) The local charter authorizer shall make public through its website, and in printed form upon request, the following:

(a) The guidelines for submitting a charter proposal in accordance with Paragraph (1) of this Subsection.

(b) All forms required for submission of a charter proposal.

(c) The time lines established for accepting and reviewing charter proposals.

(d) The process that will be used to review charter proposals submitted to the board.

(e) The name and contact information for a primary point of contact for charter proposals.

(3) If a charter applicant believes that a local charter authorizer has not complied with Paragraphs (1) and (2) of this Subsection in its evaluation of an application, the charter applicant may submit its proposal to the state board for its review and approval as a Type 2 charter. If the state board determines that the local charter authorizer failed to comply with Paragraphs (1) and (2) of this Subsection, it shall notify the local charter authorizer of that determination and may proceed with its own review of the charter application. The state board shall review each proposal according to the process set forth in R.S. 17:3981(4) and shall provide written notification of its final decision to the charter applicant pursuant to time lines established by the state board.

B. If a local charter authorizer loses its certification from the state board or otherwise ceases to exist, all of its public assets which it has acquired as a local charter authorizer pursuant to this Chapter shall become the property of the state board; provided however, that the state board shall first afford the local school district within whose boundaries the assets are located the option to purchase or otherwise acquire such public assets. Each charter school authorizer shall document all assets acquired with private funds.

C. Any nonprofit corporation certified by the State Board of Elementary and Secondary Education as a local charter authorizer shall be subject to the Open Meetings Law in accordance with R.S. 42:11 et seq., the Public Records Law in accordance with R.S. 44:1 et seq., and the Code of Governmental Ethics in accordance with R.S. 42:1101 et seq. when exercising its authority as a local charter authorizer.

D. A nonprofit corporation certified by the State Board of Elementary and Secondary Education as a local charter authorizer shall submit to the Department of Education an annual independent financial audit performed by a certified public accountant who has been approved by the legislative auditor. The audit shall be performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide. The completed audit shall be submitted annually to the Department of Education and the legislative auditor and shall be subject to the provisions of R.S. 24:513 in so far as it pertains to quasi-public agencies.

Acts 2012, No. 2, §1.



RS 17:3982 - Local school boards; duties

§3982. Local school boards; duties

A.(1)(a)(i) Local school boards shall comply with R.S. 17:3983 and shall review and formally act upon each charter proposal received within time lines established by the State Board of Elementary and Secondary Education that are consistent with national best practices in charter school authorizing. Such time lines shall require, at a minimum, an annual charter application process in which local school boards are afforded at least ninety days to evaluate such applications. In conducting such review, the local school board shall determine whether each proposed charter complies with the law and rules, whether the proposal is valid, complete, financially well-structured, and educationally sound, whether it provides for a master plan for improving behavior and discipline in accordance with R.S. 17:252, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Chapter. The local board shall engage in a transparent application review process that complies with the latest Principles and Standards for Quality Charter School Authorizing, as promulgated by the National Association of Charter School Authorizers, and shall provide for an independent evaluation of the charter proposal by a third party with educational, organizational, legal, and financial expertise. Each local board shall use a common charter application developed by the state Department of Education and approved by the state board, but may request additional information from applicants as needed.

(ii) A local school board may accept charter proposals and notify charter applicants of its final decision pursuant to time lines approved by the state board. Notifications of charter proposals denied shall include written explanation of the reasons for such denial.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, school boards which govern a local system that has been declared to be in academic crisis, as defined in R.S. 17:10.6, shall not consider, review, or act upon charter applications for a Type 1 charter school and shall notify the proponents of any pending Type 1 charter proposal or any newly submitted Type 1 charter proposal that the board is ineligible to act on such applications and that each such application may, therefore, be submitted to the state board as a Type 2 proposal pursuant to R.S. 17:3983(A)(2)(a)(ii).

(2) The local school board shall make public through its website, and in printed form upon request, the guidelines for submitting a charter proposal, all forms required for submission of a charter proposal, the time lines established for accepting and reviewing charter proposals in accordance with Item (1)(a)(ii) of this Subsection, the process that will be used to review charter proposals submitted to the board, and the name and contact information for a primary point of contact for charter proposals.

(3) If a charter applicant believes that a local school board has not complied with Paragraphs (1) and (2) of this Subsection in its evaluation of an application, the charter applicant may submit its proposal to the state board for its review and approval as a Type 2 charter. If the state board determines that the school board failed to comply with Paragraphs (1) and (2) of this Subsection, it shall notify the school board of that determination and may proceed with its own review of the charter application. The state board shall review each proposal according to the process set forth in R.S. 17:3981(4) and shall provide written notification of its final decision to the charter applicant pursuant to time lines established by the state board.

B.(1) Local school boards shall make available to chartering groups any vacant school facilities or any facility slated to be vacant for lease or purchase up to fair market value. In the case of a Type 1B or a Type 2 charter school created as a result of a conversion, the facility and all property within the existing school shall be made available to that chartering group. In return for the use of the facility and its contents, the chartering group shall pay a proportionate share of the local school board's bonded indebtedness to be calculated in the same manner as set forth in R.S. 17:1990(C)(2)(a)(i). If such facilities were constructed at no cost to the local school board, then such facilities including all equipment, books, instructional materials, and furniture within such facilities shall be provided to the charter school at no cost.

(2) If a chartering group determines that a facility or property that was purchased from the Orleans Parish School Board is no longer needed for an educational purpose, the group shall first offer to sell the facility or property back to the Orleans Parish School Board prior to seeking to dispose of it to any other person or entity.

Acts 1995, No. 192, §1, eff. June 14, 1995; Acts 1997, No. 447, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2010, No. 334, §1; Acts 2010, No. 722, §1; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2012, No. 2, §1; Acts 2012, No. 708, §1.



RS 17:3983 - Chartering process by type; eligibility; limitations; faculty approval; parental approval

PART III. CHARTERING PROCESS, REVISION,

AND RENEWAL

§3983. Chartering process by type; eligibility; limitations; faculty approval; parental approval

A.(1) Any of the following may form a nonprofit corporation for the purpose of proposing a charter as provided in this Subsection, provided that the group submitting the charter school proposal includes three or more persons holding valid and current Louisiana teaching certificates:

(a) A group of three or more teachers.

(b) A group of ten or more citizens.

(c) A public service organization.

(d) A business or corporate entity registered to do business in Louisiana pursuant to law, excluding any business or corporate entity subject to the provisions of R.S. 18:1505.2(L) as provided in R.S. 18:1505.2(L)(3).

(e) A Louisiana college or university, licensed by the Board of Regents, pursuant to R.S. 17:1808.

(f) The faculty and staff of any city or parish public school or any local school board.

(g) The state Department of Education, subject to the approval of the state board.

(2)(a)(i) Each proposal for a Type 1 or Type 3 charter school shall first be made to the local school board with jurisdiction where the school is to be located, except as provided for in Item (ii) or (iii) of this Subparagraph, by submitting a written proposal. If, after review as required by R.S. 17:3982, the local school board denies the proposal, or if conditions placed on the proposal by the local school board, as provided in Paragraph (B)(2) of this Section, are not acceptable to the chartering group, then a proposal for a Type 2 charter school may be made to the state board.

(ii) A proposal for a Type 1 charter school that would otherwise be made to a local school board except that the local system is in academic crisis shall, in the discretion of the proponents of the proposal, be made to the state board as a Type 2 proposal.

(iii) If the local school system in which a chartering group intends to apply to operate a school has received a letter grade designation of "D" or "F" or any variation thereof, then a proposal for a Type 2 charter school may be made to the state board.

(b) All proposals for a Type 4 charter school shall be made to the State Board of Elementary and Secondary Education.

(c) All proposals for a Type 5 charter school shall be made to the State Board of Elementary and Secondary Education, and such proposals may be considered by the state board only upon the recommendation of the administering agency of the Recovery School District.

(d) Each proposal for a Type 1B charter school shall be made to a certified local charter authorizer. If, after review as required by R.S. 17:3981.2, the local charter authorizer denies the proposal, or if conditions placed on the proposal by the local charter authorizer, as provided in Paragraph (B)(2) of this Section, are not acceptable to those proposing the charter, then a proposal for a Type 2 charter school may be made to the state board.

(3)(a) The state board shall review and take action on every Type 2 and Type 4 charter application it receives.

(b) For Type 2 charter school proposals, the state board shall notify the local school board of the district in which the proposed charter school is to be located about the receipt of such proposal. The local board, as well as other interested groups, shall be allowed to provide written information regarding the proposal and allowed to present information at a scheduled public meeting of the state board prior to any determination being made by the state board.

(c) Each proposal received by the state board shall be carefully reviewed and shall be approved only after there has been a specific determination by the board that the proposed school will be operated in compliance with all applicable state and federal laws, rules, and regulations, that the accounting and financial practices to be used are sound and in accordance with generally accepted standards for similar entities, and that the educational program to be offered will comply with all requirements of this Chapter and be based on generally accepted education research findings applicable to the pupils to be served, including but not limited to school discipline practices and policies that incorporate positive behavior interventions and supports, restorative justice, and other research-based discipline practices and classroom management strategies and otherwise conform to the model master discipline plan required in accordance with R.S. 17:252.

(d)(i) Not later than January 1, 2013, the state board shall create a process for authorizing multiple charter schools for qualified chartering groups that have a demonstrated record of success. The process shall include the evaluation of performance of chartering groups that do not operate any schools in Louisiana based on the performance of schools operated in other states.

(ii) Chartering groups that meet the criteria established pursuant to Item (i) of this Subparagraph are eligible to apply for and be granted approval of multiple charter agreements through a single application. Only after each such school meets specified performance targets, as determined by the chartering authority, may the chartering group open a subsequent approved school.

(4)(a) A local school board and a local charter authorizer may enter into any charter it finds valid, complete, financially well-structured, and educationally sound after meeting the requirements of this Chapter. Each such charter entered into shall be reported by the local school board or local charter authorizer to the state board not less than two business days following the event.

(b) The state board may approve applications for charters as it has determined acceptable pursuant to R.S. 17:3981(2).

(c) A charter school shall begin operation by not later than twenty-four months after the final approval of the charter, unless such charter school is engaged in desegregation compliance issues and therefore must begin operation by not later than thirty-six months. However, upon request, the chartering authority may extend the time period within which any charter school must begin operation. If such operation does not occur, the charter for that school shall be automatically revoked although a new charter may be proposed.

(d) Prior to the consideration of a charter school proposal by any local school board, a local charter authorizer, or the state board, each charter applicant shall be afforded the opportunity to provide a written response to the independent evaluation conducted in accordance with R.S. 17:3981(4), 3981.2(A)(1)(a), or 3982(A)(1)(a)(i), as applicable. Such response shall be available to the independent reviewers for consideration prior to issuing a final recommendation to the chartering authority. However, if a proposal is not approved by the local school board or local charter authorizer and then also not approved by the state board within the same approval cycle, then the proposal shall be submitted to the local school board or a local charter authorizer for its consideration during the next approval cycle prior to being submitted to the state board.

(e) A charter school, once approved, shall not begin operation sooner than eight months after such approval is granted, unless the chartering authority agrees to a lesser time period.

(5) Repealed by Acts 2003, No. 9, §3, eff. Nov. 6, 2003.

B.(1) Each application for a charter, except for a Type 4 charter school, shall be submitted to the pertinent chartering authority by a nonprofit corporation established in accordance with the laws of this state.

(2) Additionally, each approved charter may be approved subject to whatever other resolutory or suspensive conditions the chartering authority requires provided those entering into the charter agree with the conditions. If the local board or local charter authorizer seeks to amend the charter agreement in a manner that is unacceptable to the charter school or if the charter school finds requested terms for charter renewal to be unacceptable, the charter school may petition the state board to convert to a Type 2 charter school. Upon receipt of such request, the state board shall notify the local board or local charter authorizer of the request and shall permit the local board or local charter authorizer to provide a response prior to any action on such request.

C.(1)(a) Approval by the faculty and staff who are certified by the state board of a preexisting school proposed to be converted to a charter school requires a favorable vote of the majority of the members of such faculty and staff, voting together each with one vote, at the preexisting school at an election held for such purpose. The number needed for approval shall be determined by the number of eligible employees assigned to such school on October first preceding the election. The election shall be held by secret ballot.

(b) Such an election may be repeated in any school for approval of the same or a different charter proposal; however, such an election may occur no more often than once in any school year.

(2) Approval by the parents or guardians of pupils attending a preexisting school proposed to be converted to a charter school requires a favorable vote of the majority of the parents or guardians of pupils enrolled in the school at the time of the election who are voting, provided the number of votes cast equals at least fifty percent of the number of pupils. There shall be one vote for each pupil enrolled in the school which may be cast by one parent or guardian for each pupil.

D.(1) Prior to approving a charter for a Type 1 or Type 3 school, the local school board considering the proposal shall hold a public meeting for the purpose of considering the proposal and receiving public input. Such meeting shall be held after reasonable efforts have been made by the board to notify the public of the meeting and its content.

(2) Prior to approving a charter for a Type 1B school, the local charter authorizer considering the proposal shall hold a public meeting for the purpose of receiving public input. Such meeting shall be held in the geographic area to be served by the school after reasonable efforts have been made to notify the public of the meeting and its content.

E.(1) Approval by a local school board shall require an affirmative vote of a majority of the membership of the board.

(2) Approval by the State Board of Elementary and Secondary Education shall require an affirmative vote of at least six members.

(3) Approval by a local charter authorizer shall be in accordance with the conditions of its certification as established by the state board.

F. As it relates to Type 5 charters:

(1) The limitations specified in R.S. 17:3991(B)(1) and (3) and the provisions of Subparagraphs (A)(3)(a) and (4)(b) and (e) and Subsections C and D of this Section shall not apply to or limit or restrict the number of such charters.

(2) No proposal for operating such a charter school shall be approved nor shall such a school be operated by any person, whether a natural person or artificial entity, who or which has less than five years of significant experience, as determined by the state board, operating or working for or with a person who operates a public, private, or charter school, a public or private postsecondary institution, or a for-profit business or a non- or not-for-profit entity which provides academic instruction to students.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §2; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1339, §1, eff. July 12, 1999; Acts 2001, No. 991, §1, eff. June 27, 2001; Acts 2003, No. 9, §§1, 3, eff. Nov. 6, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2008, No. 350, §1; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2009, No. 292, §1, eff. July 1, 2009; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2010, No. 861, §8; Acts 2011, No. 131, §1; Acts 2011, No. 213, §1, eff. June 27, 2011; Acts 2012, No. 2, §1.



RS 17:3983.1 - Initial charter school proposals and applications; notification to state legislators

§3983.1. Initial charter school proposals and applications; notification to state legislators

A.(1) At the time a chartering group submits its initial proposal or application to operate a charter school to the appropriate chartering authority pursuant to the provisions of this Chapter, the chartering authority shall notify each state senator and state representative in whose district the charter school is to be located that such proposal or application has been submitted. Such notification shall be limited to the date the proposal or application was submitted, the chartering authority to which the proposal or application was submitted, the type of charter school the chartering group seeks to operate, and the location of the proposed charter school.

(2) The chartering authority shall also notify each state senator and state representative in whose district the charter school is to be located whether the proposal or application to operate a charter school was approved or denied.

(3) The notifications required by this Section shall be sent by both postal mail and electronic mail to each legislator's district office.

B. The provisions of this Section shall not apply to renewals of the charter of an existing charter school.

Acts 2014, No. 729, §1, eff. June 19, 2014.



RS 17:3991 - Charter schools; requirements; limitations; renewal; amendment; revocation

PART IV. CHARTER CONTENTS, RENEWAL, AND

REVOCATION AND CHARTER SCHOOL

AUTHORITIES AND LIMITATIONS

§3991. Charter schools; requirements; limitations; renewal; amendment; revocation

A.(1)(a) Except for a Type 4 charter school, a charter school approved and established in accordance with the provisions of this Chapter shall be organized as a nonprofit corporation under applicable state and federal laws.

(b) Should a charter school be established with a governing or management board, the members of such shall receive no compensation other than reimbursement of actual expenses incurred while fulfilling duties as a member of such a board.

(c)(i) A charter school shall be prohibited from employing, in any manner, any member of the governing or management board of such school.

(ii) Not more than twenty percent of the members of any governing or management board of a charter school shall be members of the same immediate family. Members of the same immediate family shall include a board member and any other board members to whom he is related as defined in R.S. 42:1102(13) and any other board members to whom any of them are so related.

(iii) Each charter school shall be in full compliance with the provisions of this Subparagraph by not later than January 1, 2004.

(2) Consistent with the provisions of this Chapter, a charter school and its officers and employees may exercise any power and perform any function necessary, requisite, or proper for the management of the charter school not denied by its charter, the provisions of this Chapter, or other laws applicable to the charter school.

B. Each proposed charter shall contain or make provision for the following:

(1)(a)(i) That for Type 1 and Type 2 charter schools created as new schools, the percentage of the total number of pupils enrolled in the charter school based on the October first pupil membership who are at risk, in the manner provided in R.S. 17:3973(1)(a), shall be equal to not less than eighty-five percent of the average percentage of pupils enrolled in the local public school districts from which the charter school enrolls its students who are eligible to participate in the federal free and reduced lunch program. The remaining number of pupils enrolled in the charter school which would be required to have the same percentage of at-risk pupils as the percentage of pupils in the district who are eligible to participate in the federal free and reduced cost lunch program may be comprised of pupils who are at risk as is otherwise provided in R.S. 17:3973(1). For the purposes of fulfilling the provisions of this Section, the at-risk percentage for the city or parish school system shall remain fixed during the term of the approved charter at the percentage which existed during the school year that the charter proposal was approved, unless otherwise specified in the charter that the charter school will reflect the current year's at-risk percentage.

(ii) Except as provided in Subitem (cc) of this Item, the requirements of Item (i) of this Subparagraph shall not apply to any charter school which is established with the educational mission of meeting the needs of pupils who are the dependent children of military personnel provided that all of the following conditions are met:

(aa) The charter school predominantly enrolls pupils who, at the time of enrollment, are the dependent children of military personnel.

(bb) All dependent children of military personnel who seek admission to the school and who are at risk as defined in R.S. 17:3973(1) are admitted to the school.

(cc) In the enrollment of pupils from the general population in the community where the charter school is located who are not dependent children of military personnel, the charter school shall comply with the provisions of Item (i) of this Subparagraph, except that the requirements contained therein shall apply to and be based upon only such general population pupils admitted.

(b)(i) That for Type 2 charter schools created as a result of a conversion, Type 3 and Type 4 charter schools, the percentage of the total number of pupils enrolled in the charter school based on the October first pupil membership who are at-risk, in the manner provided in R.S. 17:3973(1)(a), unless otherwise agreed to as part of the charter agreement by the chartering authority, shall be equal to not less than the percentage of the total of pupils enrolled in the school in the school year prior to the establishment of the charter school that were eligible to participate in the federal free and reduced cost lunch program.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, that for Type 2, Type 3, and Type 4 charter schools in Richland Parish, the percentage of the total number of pupils enrolled in the charter school based on the October first pupil membership who are at risk, in the manner provided in R.S. 17:3973(1)(a), shall be, as near as practicable, not more than the percentage of the total number of pupils enrolled in the public elementary and secondary schools and in the state-approved nonpublic elementary and secondary schools located in the local public school district in which the charter school is located who are eligible to participate in the federal free and reduced lunch program. However, in no case shall the initial enrollment of such a school nor the cohort of students enrolled for each new school year have, as near as practicable, fewer than fifty percent students who are at risk in the manner provided in R.S. 17:3973(1)(a).

(c) For the purposes of this Section, students holding a valid passport from the country of France shall not be counted when calculating the overall at-risk percentage of the charter school.

(d) The provisions of this Paragraph and Paragraph (3) of this Subsection shall not apply to Type 5 or 3B charters.

(2) A statement of the school's role, scope, and mission.

(3) Admission requirements, if any, that are consistent with the school's role, scope, and mission may be established pursuant to rules promulgated by the state board. Such admission requirements shall be specific and shall include a system for admission decisions which precludes exclusion of pupils based on race, religion, gender, ethnicity, national origin, intelligence level as ascertained by an intelligence quotient examination, or identification as a student with an exceptionality as defined in R.S. 17:1942(B). Such admission requirements may include, however, specific requirements related to a school's mission such as auditions for schools with a performing arts mission or proficiency in a foreign language for schools with a language immersion mission. Any school which was chartered prior to July 1, 2012, and which incorporated achievement of a certain academic record as part of its admission requirements may continue to utilize such admission requirements. No local board shall assign any pupil to attend a charter school.

(4)(a) A description of the jurisdiction within which a pupil shall reside or otherwise be eligible to attend a public school in order to be eligible for admission.

(b) A description of the geographic boundaries circumscribing the neighborhood immediately surrounding the charter school from which students residing within may be given preference for enrollment as provided in Subsection C of this Section.

(5) A financial and accounting plan sufficient to permit a governmental audit.

(6) A description of how the proposed charter school fulfills one or more of the purposes specified in this Chapter.

(7) A description of the education program offered by the school and how specifically that program will meet the needs of the at-risk pupils to be served.

(8) The specific academic and other educational results to be achieved, the timelines for such achievement, and how results will be measured and assessed.

(9) Repealed by Acts 2012, No. 2, §2.

(10) The organizational, governance, and operational structure of the school. Any qualifications required of charter school administrators and governing board members shall be as prescribed in the charter school agreement.

(11) Policies, programs, and practices to ensure parental involvement.

(12) Personnel policies and employment practices applicable to the school's officers and employees.

(13) Assurance that teachers and other school employees will be evaluated in accordance with R.S. 17:3997.

(14) School rules and regulations applicable to pupils including disciplinary policies and procedures that incorporate research-based discipline programs, such as positive behavioral interventions and supports and restorative justice principles in accordance with R.S. 17:252.

(15) Information concerning the school location and the adequacy of its facilities and equipment. Such information shall include a statement of the procedures to be followed and disposition of facilities and equipment should the charter be terminated or not renewed.

(16) Management and accounting practices to be employed.

(17) Provisions regarding liability issues.

(18) Types and amounts of insurance coverage provided.

(19) The methods and procedures to be used for monitoring the charter school by the chartering authority. Such methods and procedures shall be established through agreement by all parties and shall include the right of the chartering authority and its designated officer to visit and inspect the charter school on a reasonable basis.

(20) A requirement that curriculum shall be focused on the intellectual domain with intellectual development defined as acquisition of discrete technical and academic skills. No curriculum at a charter school shall be offered that would limit in any way the ability of a pupil to attend the school in the public school system that the student would otherwise attend if not enrolled at the charter school.

(21) A requirement that charter schools regularly assess the academic progress of their pupils, including the participation of such pupils in the state testing programs, and share such information with parents. The state Department of Education shall work directly with each charter school regarding the implementation of the state testing program in those schools.

(22) A requirement that a pupil shall have a mastery of grade-appropriate skills before the pupil can be recommended for promotion or promoted.

(23) Provisions regarding the security of the school. If a local school board provides security services for its schools then it shall make such services available to any of its Type 1, 3, 3B, or 4 charter schools on terms as provided within the charter agreement.

(24) A plan for collecting data in accordance with R.S. 17:3911.

C. A charter school shall:

(1)(a) Enroll an eligible pupil who is eligible under the residency requirements established in the charter as required in Paragraph (B)(4) of this Section and who submits a timely application unless the total number of eligible applicants exceeds the capacity of a program, class, grade level, or school.

(b) An application shall be timely if it is submitted within the period designated by the charter school, which period shall not be less than one month nor more than three months. There shall be an established application period for each successive school year.

(c)(i) Except as is provided in Items (ii) and (iii) of this Subparagraph, the charter school shall admit no pupil during the application period, but shall wait until the period has ended. If fewer eligible pupils have applied than is the maximum the school can admit, then all eligible pupils shall be admitted and additional pupils may apply and be admitted for the school year to which the application period applies until the maximum number is admitted, except as is necessary to meet the requirements of Paragraph (B)(1) of this Section. If the total number of eligible applicants exceeds the capacity of a program, class, grade level, or school, admission to the program, class, grade level, or school shall be based on an admissions lottery conducted from among the total number of eligible applicants done in such a fashion as to assure compliance with Paragraph (B)(1) of this Section.

(ii) In the case of the creation of a charter by the conversion of a preexisting school, pupils enrolled in the preexisting school shall be given preference over all other applicants and the applications procedure shall be established in a fashion that provides ample opportunity for such pupils to exercise the right for preferential admission.

(iii) A charter school may modify its enrollment procedures in order to give preference to students previously enrolled in the school and their siblings and to give preference to siblings submitting their applications to enroll in the school for the first time, as long as there is compliance with the provisions of Paragraph (B)(1) of this Section.

(iv) Unless otherwise provided for within the charter, charter schools may not enroll in any given year more than one hundred twenty percent of the total number of students which had been approved in their charter without formally amending their charter. The state board may authorize the state superintendent of education and the superintendent of the Recovery School District to amend the charter of any Type 5 charter school participating in a unified enrollment system administered by the Recovery School District for the purpose of adjusting student enrollment limitations.

(d) Beginning with the 2011-2012 school year, each elementary and middle charter school, other than a Type 2 charter school, may request from and be granted by its chartering authority the authority to give preference in its enrollment procedures to students residing within the neighborhood immediately surrounding the school. The geographic boundaries of the neighborhood immediately surrounding such school shall be determined by the school's chartering authority.

(2) Conduct the pupil assessments required by the state board for pupils in other public schools pursuant to R.S. 17:24.4.

(3) Be subject to any court-ordered desegregation plan in effect for the city or parish school system.

(4) Comply with the criteria set forth in Brumfield, et al. v. Dodd, et al., 425 F. Supp. 528.

(5) Be nonsectarian in its programs, admissions policies, and employment practices.

(6) Employ instructional staff who have at least a baccalaureate degree and who shall be subject to all provisions of state law relative to background checks applicable to the employment of public school personnel.

D.(1) A charter school may negotiate with the local school board in whose jurisdiction it is located for use of facilities and the operation and maintenance thereof, for pupil transportation, and for other support services provided by the board to other public schools in the system.

(2)(a)(i) Notwithstanding the provisions of R.S. 17:158(A), if the local school board is requested to provide transportation services to a charter school student pursuant to R.S. 17:158, then the charter school receiving the transportation services shall reimburse the local school board for the actual cost of providing such transportation unless an amount less than actual cost is agreed upon by both parties.

(ii) Providing transportation services pursuant to the provisions of this Paragraph and the amount reimbursed to the local school board by a charter school for such services shall be in accordance with a written agreement entered into for this purpose by the charter school and the local school board prior to any transportation services being provided by the board for students at the charter school.

(iii) By not later than ninety days following the end of each fiscal year, the local school board shall provide the charter school with an itemized accounting of the actual cost of transportation services provided to the charter school students.

(b) The provisions of this Paragraph shall not apply to any contract or agreement for providing transportation services between a charter school and the local school board which is in effect on August 15, 2007.

E. A charter school shall not:

(1) Be supported by or affiliated with any religion or religious organization or institution; however, a charter school may receive from any such organization or institution support or student services including but not limited to mentoring, volunteering, fundraising, or tutoring.

(2) Result from the conversion of any private school or any home study program, as defined in R.S. 17:236.

(3) Charge any pupil any tuition or an attendance fee of any kind.

(4) Discriminate among potential employees, employees, or pupils in violation of any state or federal law.

(5)(a) Hire a person who has been convicted of or has pled nolo contendere to a crime listed in R.S. 15:587.1(C) as a teacher, substitute teacher, bus driver, substitute bus driver, janitor, or a school employee who might reasonably be expected to be placed in a position of supervisory or disciplinary authority over school children unless approved in writing by a district judge of the parish and the district attorney. This statement of approval shall be kept on file at all times by the school and shall be produced upon request to any law enforcement officer.

(b) The board shall establish regulations, requirements and procedures consistent with the provisions of R.S. 15:587.1 under which the school systems shall determine whether an applicant or employee has been convicted of or pled nolo contendere to crimes listed in R.S. 15:587.1(C), except R.S. 14:74. Included in this regulation shall be the requirement and the procedure for the submission of a person's fingerprints in a form acceptable to the Louisiana Bureau of Criminal Identification and Information prior to employment of such person. A person who has submitted his fingerprints to the Louisiana Bureau of Criminal Identification and Information may be temporarily hired pending the report from the bureau as to any convictions of or pleas of nolo contendere by the person to a crime listed in R.S. 15:587.1(C), except R.S. 14:74.

F. Except for a Type 4 charter school, a local school board shall not assign any pupil or employee to a charter school or interfere in any way with the operation and management of a charter school except as provided by the approved charter, the provisions of this Chapter, or other law applicable to the charter school or its officers or employees.

G. Any pupil enrolled in a charter school who decides not to attend such charter school shall be permitted by the local school board to attend the public school that the pupil would otherwise attend if not enrolled at the charter school.

H. Any assets acquired by a Type 1, 1B, 2, 3, 3B, or 5 charter school are the property of that charter school for the duration of that school's charter agreement. Any assets acquired by a Type 4 charter school are the property of the local school board. If the charter agreement of any Type 1, 1B, 2, 3, 3B, or 5 charter school is revoked or the school otherwise ceases to operate, all assets purchased with any public funds become the property of the chartering authority. Assets that become the property of a local charter authorizer pursuant to this Subsection shall be used solely for purposes of operating charter schools. Charter schools are to maintain records of any assets acquired with any private funds which remain the property of the nonprofit group operating the charter school.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 14, §1; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 1999, No. 1339, §1, eff. July 12, 1999; Acts 2001, No. 453, §1, eff. June 21, 2001; Acts 2001, No. 592, §1, eff. June 22, 2001; Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2003, No. 381, §1; Acts 2008, No. 458, §1, eff. July 1, 2008; Acts 2009, No. 123, §1, eff. June 26, 2009; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2012, No. 2, §§1, 2; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 330, §1.



RS 17:3991.1 - Corporate partners; enrollment preferences and board membership

§3991.1. Corporate partners; enrollment preferences and board membership

A. The legislature finds and declares that:

(1) The economic vitality of the state is dependent upon the education of its people, including its current and future workforce.

(2) The performance of Louisiana's public education system is critical in providing every Louisiana child with the ability to graduate equipped to enter college or the workplace, obtain a rewarding and self-sustaining career, and contribute to society in meaningful ways.

(3) High-quality educational options are essential to the academic growth of Louisiana's students and the ability of the state to attract businesses, a highly talented workforce, and expand existing businesses.

(4) Partnerships between businesses and the state's public education system can result in positive outcomes for children, providing much needed resources for schools and rich experiences for students to help prepare them to be effective employees and productive citizens.

B.(1) Notwithstanding geographic or other requirements for enrollment contained in this Chapter, a charter agreement may provide, initially or by amendment, for the enrollment of and an enrollment preference for dependent children of permanent employees of a corporate partner as defined by Subsection C of this Section. Up to fifty percent of the school's maximum enrollment may be reserved for the enrollment of such children. The charter agreement shall specify both the school's maximum enrollment and the maximum proportion set aside for implementation of this enrollment preference.

(2) A charter agreement may provide, initially or by amendment, for a corporate partner to have representation on its governing or management board; however, such representation may not constitute a majority of the board. Such membership is subject to all other provisions of law except any contrary provision in this Chapter.

C. For purposes of this Section, a corporate partner is any legal entity, whether for profit or not for profit, registered with the secretary of state, except a corporation identified in R.S. 18:1505.2(L)(3), that has, acting individually or as part of a consortium of corporations, donated one or more of the following to the school:

(1) The land on which the school is built.

(2) The school building or the space the school occupies. If the corporate partner is leasing the building or space to the school, the enrollment preference or board membership may only be provided in the charter agreement if the lease provides that the building or space is made available without cost and if the term of the lease is not less than the duration of the charter agreement.

(3) Major renovations to the existing school building or other capital improvements including major investments in technology. For purposes of this Paragraph, a major renovation to the existing school building means changes that provide significant opportunities for substantial improvement including but not limited to a structural change to the foundation, roof, floor, or interior or exterior walls or extension of an existing facility to increase its floor area; or an extensive alteration of an existing facility, such as a change in its function or purpose, even if such renovation does not include any structural change to the facility. A major investment in technology includes but is not limited to a donation of hardware, software, Internet access, Internet hardware, enterprise systems, software licenses, smart board technology, or audiovisual equipment. The value of a major renovation or of an investment of technology shall be equal to at least fifty percent of the per pupil allocation of state funds by the minimum foundation program formula for that year for the parish in which the school is located multiplied by the school's enrollment as defined in the charter agreement.

D. For the duration of the enrollment preference specified in Paragraph (B)(1) of this Section, the corporate partner shall enter annually into a memorandum of understanding with the charter school with which it has entered into a partnership which memorandum shall specify the methods by which the corporate partner shall support the charter school, including but not limited to internships for students, career counseling, academic tutoring, or enrichment activities.

E.(1) An enrollment preference pursuant to Paragraph (B)(1) of this Section shall not be implemented in a way that displaces children enrolled at the school at the time the charter agreement or amendment providing for the preference is authorized.

(2) Enrollment at the school shall otherwise be as provided by this Chapter except that the requirement of R.S. 17:3991(B)(1)(a)(i) shall apply to and be based upon only students who are not dependent children of permanent employees of a corporate partner.

Acts 2011, No. 417, §1, eff. July 12, 2011.



RS 17:3992 - Charter revision and renewal

§3992. Charter revision and renewal

A.(1) Unless revoked as provided for in Subsection C of this Section, an approved school charter shall be valid for an initial period of four years and may be extended for a maximum initial term of five years, contingent upon the results of a review conducted after the completion of the third year as provided in R.S. 17:3998. The charter may be renewed for additional periods of not less than three nor more than ten years after thorough review by the approving chartering authority of the charter school's operations and compliance with charter requirements. The chartering authority shall notify the chartering group in writing of any decisions made relative to the renewal or nonrenewal of a school's charter not later than January thirty-first of the year in which the charter would expire. A notification that a charter will not be renewed shall include written explanation of the reasons for such non-renewal. Pursuant to Subsection C of this Section and using such annual review process, a charter may be revoked for failure to meet agreed-upon academic results as specified in the charter.

(2)(a) No charter shall be renewed unless the charter renewal applicant can demonstrate, using standardized test scores, improvement in the academic performance of pupils over the term of the charter school's existence.

(b) Each charter school shall be provided by its chartering authority with the criteria and procedures that will be used when considering whether to renew a school's charter.

(c) A charter school which has met or exceeded for the three preceding school years the benchmarks established for it in accordance with the school and district accountability system, has demonstrated growth in student academic achievement for the three proceeding schools years, and has had no significant audit findings during the term of the charter agreement shall be deemed a high-performing school, and such school's charter shall be automatically renewed.

(3) A Type 2 charter school that has been renewed as provided in this Subsection shall be funded by the state as provided in R.S. 17:3995(A)(6).

B. Subsequent to approval, a school charter may be amended by the approving chartering authority by an affirmative vote of at least a majority of the membership of the chartering authority when such amendment is proposed by the charter school's governing authority and the amendment will better permit the charter school to achieve its stated objectives. No amendment shall be the basis of extending the duration of the original charter.

C. A school charter may be revoked by the authority that approved its charter upon a determination by an affirmative vote of at least a majority of the local board membership or upon the affirmative vote of a majority of the members of the State Board of Elementary and Secondary Education, whichever approved the charter, that the charter school or its officers or employees did any of the following:

(1) Committed a material violation of any of the conditions, standards, or procedures provided for in the approved charter.

(2) Failed to meet or pursue within the agreed timelines any of the academic and other educational results specified in the approved charter.

(3) Failed to meet generally accepted accounting standards of fiscal management.

(4) Violated any provision of law applicable to a charter school, its officers, or employees.

D. For each charter school which has received a letter grade designation of "A" or "B" or any variation thereof and has met the criteria of Subparagraph (A)(2)(c) of this Section pursuant to automatic renewal, a charter operator shall be eligible to open and operate two additional schools that serve the same grade levels and the same enrollment boundaries as defined in the charter agreement of the school meeting the criteria of Subparagraph (A)(2)(c) of this Section without formal application to the chartering authority with which the charter agreement for the school that meets the criteria of Subparagraph (A)(2)(c) of this Section is held. The chartering group shall notify its chartering authority of its intent to open one or two additional charter schools pursuant to this Subsection at least one hundred twenty calendar days prior to the day on which each additional school shall enroll students. At least ninety calendar days prior to the day on which each additional school shall enroll students, the chartering authority shall enter into a charter agreement with the chartering group for each additional school and shall notify the state board of its action.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2004, No. 735, §1; Acts 2008, No. 202, §1, eff. June 13, 2008; Acts 2010, No. 334, §1; Acts 2010, No. 722, §1; Acts 2012, No. 2, §1.



RS 17:3993 - Liability

§3993. Liability

A. The local school board and its members individually are immune from civil liability for any damages arising with respect to all activities related to the operation of any type of charter school they may authorize as a chartering authority, except as is otherwise specifically provided in a charter.

B. The State Board of Elementary and Secondary Education and its members individually are immune from civil liability for any damages arising with respect to all activities related to the operation of any type of charter school they may authorize as a chartering authority, except as is otherwise specifically provided in a charter.

Acts 1997, No. 477, §1, eff. June 30, 1997.



RS 17:3994 - Litigation costs

PART V. OPERATION OF A CHARTER SCHOOL

§3994. Litigation costs

In the event litigation is necessary to recover any public funds paid to a charter school under authority of this Chapter, the charter school shall be liable for all court costs, attorney fees, and expenses.

Acts 2001, No. 991, §1, eff. June 27, 2001.



RS 17:3995 - Charter school funding

§3995. Charter school funding

A.(1) For the purpose of funding, a Type 1, Type 3, Type 3B, and Type 4 charter school shall be considered an approved public school of the local school board entering into the charter agreement and shall receive a per pupil amount each year from the local school board based on the October first membership count of the charter school. Type 1B and Type 2 charter schools shall receive a per pupil amount each year authorized by the state board each year as provided in the minimum foundation program approved formula. The per pupil amount provided to a Type 1, 1B, 2, 3, 3B, or 4 charter school shall be computed annually and shall be equal to no less than the per pupil amount received by the school district in which the charter school is located from the following sources based on the district's October first membership count:

(a) The state-funded per pupil allocation received by the district pursuant to the most recent legislatively approved minimum foundation program formula resolution, including all levels.

(b)(i) Local revenues received during the prior year by the school district from the following sources:

(aa) Sales and use taxes, less any tax collection fee paid by the school district.

(bb) Ad valorem taxes, less any tax collection fee paid by the school district.

(cc) Earnings from sixteenth section lands owned by the school district.

(ii) For the purposes of this Subparagraph, local revenues shall exclude any portion which has been specifically dedicated by the legislature or by voter approval to capital outlay or debt service.

(iii) For the purposes of this Subparagraph, local revenues of the Orleans Parish School Board also shall exclude the amounts set forth in R.S. 17:1990(C)(2)(a)(iii) until such provisions relative to the specified amounts expire.

(c) The provisions of this Paragraph permitting the calculation of the per pupil amount to be provided to a Type 1, 1B, 2, 3, 3B, or 4 charter school to exclude any portion of local revenues specifically dedicated by the legislature or by voter approval to capital outlay or debt service, shall be applicable only to a charter school housed in a facility or facilities provided by the district in which the charter school is located.

(2)(a) Initial allocation of the per pupil amount required in Paragraph (1) of this Subsection shall be based on estimates provided by the state Department of Education using the most recent projected prior year local revenue data and projected pupil counts available. Allocations shall be adjusted during the year to reflect actual pupil counts and actual prior year local revenue collections.

(b) In order to provide for adjustments in allocations made to Type 2 charter schools as a result of changes in enrollment, the State Board of Elementary and Secondary Education may provide annually for a February fifteenth pupil membership count to reflect any changes in pupil enrollment that may occur after October first of each year. Any allocation adjustment made pursuant to this Subparagraph shall not be retroactive and shall be applicable for the period from March first through the end of the school year. The provisions of this Subparagraph relative to an allocation adjustment shall not be applicable to any Type 2 charter school that has had an increase or decrease in student enrollment of five percent or less in any school year for which the February fifteenth membership count occurs.

(3) Notwithstanding Paragraph (1) of this Subsection, a district with one or more Type 3B charter schools shall distribute minimum foundation program formula funds to each Type 1, 3, 3B, and 4 charter school using the weighted allocations provided for in the most recently adopted minimum foundation program formula, except that any school board in a parish that contains a municipality with a population of three hundred thousand or more persons according to the latest federal decennial census shall use the allocation method provided for in this Paragraph no earlier than the 2018-2019 fiscal year for all Type 1 and 3 charter schools authorized by the school board and in operation prior to the 2013-2014 school year. Until that time, those schools shall be funded as provided in Paragraph (1) of this Subsection. For all other Type 1, 3, and 4 charter schools in such a parish, the school board may request the use of a differentiated distribution methodology to be approved by the state Department of Education prior to implementation.

(4)(a)(i) The state board, a local school board, and a local charter authorizer may annually charge each charter school they authorize a fee in an amount equal to two percent of the total per pupil amount as defined by this Subsection that is received by a charter school for administrative overhead costs incurred by the chartering authority for considering the charter application and any amendment thereto, providing monitoring and oversight of the school, collecting and analyzing data of the school, and for reporting on school performance. Such fee amount shall be withheld from the per pupil amount in monthly increments and shall not be applicable to any federal money or grants received by the charter school. Administrative overhead costs shall not include any cost incurred by the chartering authority to provide purchased services to the charter school. As provided by Subparagraph (b) of this Paragraph, a chartering authority or the Recovery School District, if applicable, may provide other services for a charter school and charge the actual cost of providing such services, but no such arrangement shall be required as a condition for authorizing the charter school.

(ii) The state Department of Education may withhold and retain from state funds otherwise allocated to a local public school system through the minimum foundation program formula an amount equal to one quarter of one percent of the fee amount charged to a Type 3B charter school pursuant to Item (i) of this Subparagraph for administrative costs incurred by the department for providing financial oversight and monitoring of such charter schools.

(b) A charter school may contract with the chartering authority, or with the Recovery School District for a Type 5 charter school, for the direct purchase of specific services in addition to those included in administrative overhead costs, including but not limited to food services, special education services, transportation services, custodial and maintenance services, media services, technology services, library services, health services, and health benefits for active and retired employees. Such services shall be provided to the charter school at the actual costs incurred by the chartering authority or the Recovery School District as applicable. The amount paid by a charter school for such purchased services shall be in accordance with a written agreement entered into for this purpose by the charter school and the chartering authority or the Recovery School District as applicable. Such agreement shall be negotiated and executed prior to the beginning of each school year. Absent such an agreement as provided by this Subparagraph, the chartering authority or, if applicable, the Recovery School District shall have no authority to withhold from the charter school any funds relative to providing such services.

(c) At least thirty days prior to the beginning of each fiscal year, each charter school shall be provided by its chartering authority with a projected budget detailing anticipated administrative overhead costs and planned uses for fees charged for such costs. By not later than ninety days following the end of each fiscal year, each charter school shall be provided by its chartering authority an itemized accounting of all administrative overhead costs. Additionally, by not later than ninety days following the end of each fiscal year, each charter school shall be provided by its chartering authority or the Recovery School District, if applicable, an itemized accounting of the actual cost of each purchased service provided to the charter school.

(5) Within fifteen days of the receipt of any state, local, or other funding to which the charter school is entitled or which came as a result of students enrolled in the charter school, the chartering authority shall ensure that those funds are available for use by such charter schools.

(6)(a) A Type 2 school which has been renewed as provided in R.S. 17:3992(A) annually shall be funded in the full amount calculated as provided for in Paragraph (1) of this Subsection. Such full funding shall be provided as a priority prior to the allocation of state funding to any other charter school funded by the state.

(b) The full funding required in this Subsection shall include in any calculation all pupils enrolled pursuant to any authority of a renewed Type 2 charter to increase the enrollment of such school whether caused by increasing the number of pupils in authorized grades or by adding sequential grades pursuant to the school's charter or other authority granted by the state board.

B. For each pupil enrolled in a charter school who is entitled to special education services, any state special education funding beyond that provided in the minimum foundation program and any federal funds for special education for that pupil that would have been allocated for that pupil shall be allocated to the charter school which the pupil attends.

C. Any approved charter school shall be eligible for any other federal, restricted state, and unrestricted state funding for which the school or its pupils qualify. Each charter school shall receive at a minimum their per pupil share for any state or federal grant program such as any funding provided for technology, teacher supplies, kindergarten through third grade reading and mathematics, summer school, and other remediation funding, as well as any other state or federal grant program where funding is distributed on a per pupil basis and a charter school is eligible to receive the funding under the terms of the grant. The charter school shall comply with the terms of the grant. The chartering authority shall ensure that such funds are made available for use by any charter school no less than fifteen days after the chartering authority receives such funding from the state or the federal government, provided the chartering authority applied for such funding directly. A charter school may apply for and receive funding directly from the state or federal government.

D. Any approved charter school may solicit, accept, and administer donations or any other financial assistance in the form of money, grants, property, loans, or personal services for educational purposes from any public or private person, corporation, or agency and comply with rules and regulations governing grants from the federal government or from any other person or agency, which are not in contravention of the constitution and any other law.

E. If any charter school fails to open and serve pupils or closes for any reason, the charter school shall refund all equipment and cash on hand which can be attributed to state or local funding to the state or to the local school district as appropriate.

F. Every pupil enrolled in a charter school shall be counted in the school's total pupil count for purposes of funding including each pupil who is pursuing a high school diploma or participating in a pre-general education development skills program as defined by policy adopted by the State Board of Elementary and Secondary Education. No child enrolled in a prekindergarten program offered by a charter school shall be counted for purposes of funding pursuant to the provisions of Subsection A of this Section unless such funding is specifically provided for such purpose. However, such school shall be eligible for any other funding that may become available pursuant to the provisions of Subsection C of this Section for children enrolled in prekindergarten programs.

G. In addition to any other funds received, each charter school created as a new school rather than as a conversion school shall receive for each student based on average daily membership in the charter school for the first five years of its existence an amount equaling the average per student budgeted amount for each of those five years by the district in which the charter school is located for facility acquisition and construction services. The provisions of this Subsection shall apply only if and to the extent that funds are appropriated therefor by the legislature.

H. Any Type 1B, 2, or 5 charter school shall be considered the local education agency for funding purposes and statutory definitions pursuant to rules adopted by the state board.

I. The local school board shall remain the local education agency for any Type 1, 3, or 4 charter school.

J. A Type 5 charter school shall have the option to remain its own local education agency for funding purposes and statutory definitions upon conversion to a Type 3B charter school pursuant to rules adopted by the state board. Pursuant to this Subsection, the state board shall adopt rules for a Type 3B charter school considered its own local education agency and such rules shall:

(1) Provide for the delineation of financial and programmatic obligations of the charter school related to the receipt of funds as a local education agency.

(2) Authorize the state superintendent of education to rescind the local education agency status of a charter school should the charter school fail to meet the financial and programmatic obligations approved by the state board pursuant to this Subsection.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 2001, No. 988, §1, eff. June 27, 2001; Acts 2001, No. 991, §1, eff. June 27, 2001; Acts 2001, No. 1076, §1, eff. June 28, 2001; Acts 2003, No. 260, §1; Acts 2004, No. 735, §1; Acts 2005, No. 305, §1; Acts 2008, No. 202, §1, eff. June 13, 2008; Acts 2008, No. 744, §1, eff. July 6, 2008; Acts 2009, No. 292, §1, eff. July 1, 2009; Acts 2010, No. 370, §§1, 2, eff. July 1, 2010; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1; Acts 2012, No. 811, §5, eff. July 1, 2012; Acts 2013, No. 330, §1.



RS 17:3996 - Charter schools; exemptions; requirements

§3996. Charter schools; exemptions; requirements

A. Notwithstanding any state law, rule, or regulation to the contrary and except as may be otherwise specifically provided for in an approved charter, a charter school established and operated in accordance with the provisions of this Chapter and its approved charter and the school's officers and employees shall be exempt from all rules and regulations of the state board and those of any local school board that are applicable to public schools and to public school officers and employees except for the following rules and regulations otherwise applicable to public schools regarding:

(1) Building maintenance.

(2) Facility accessibility.

(3) Asbestos detection and abatement.

(4) The Sanitary Code.

(5) Pesticide use and safety.

(6) Fire safety.

(7) Safe work environments.

(8) The possession and safe use of weapons and hazardous materials.

(9) Adolescent health initiatives and school health centers.

(10) Hearing and vision screenings.

(11) Immunizations and health records.

(12) Communicable disease prevention.

(13) Drug use prevention.

(14) Eye safety and the use of protective goggles.

(15) Missing children identification procedures.

(16) Repealed by Acts 2012, No. 2, §2.

(17) School and district accountability system.

B. Notwithstanding any state law, rule, or regulation to the contrary and except as may be otherwise specifically provided for in an approved charter, a charter school established and operated in accordance with the provisions of this Chapter and its approved charter and the school's officers and employees shall be exempt from all statutory mandates or other statutory requirements that are applicable to public schools and to public school officers and employees except for the following laws otherwise applicable to public schools with the same grades:

(1) School entrance age, R.S. 17:222.

(2) Corporal punishment and suspension of students, R.S. 17:223.

(3) Expulsion of students, R.S. 17:224.

(4) Repealed by Acts 2012, No. 2, §2.

(5) Attendance reporting, R.S. 17:232.

(6) Admission of home study students, R.S. 17:236.2.

(7) Unauthorized use of electronic communication devices, R.S. 17:239.

(8) Smoking, R.S. 17:240.

(9) Open meetings, R.S. 42:11 et seq.

(10) Public records, R.S. 44:1 et seq.

(11) Teaching regarding the United States Constitution, R.S. 17:261.

(12) Teaching regarding the Federalist Papers and the Declaration of Independence, R.S. 17:268.

(13) Repealed by Acts 2010, No. 327, §2.

(14) Teaching regarding Civics and Free Enterprise, R.S. 17:274.1.

(15) Teaching regarding sex, R.S. 17:281.

(16) Religious liberty of students, R.S. 17:2115 et seq.

(17) Pupil assessment, R.S. 17:24.4.

(18) Any school and district accountability system required by law of a public school of similar grade or type.

(19) Public bids for the erection, construction, alteration, improvement, or repair of a public facility or immovable property, Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

(20) Code of Governmental Ethics, R.S. 42:1101 et seq., with the exception of R.S. 42:1119 as it applies to any person employed by a charter school prior to August 15, 2003.

(21) Electronic communication by an employee at a school to a student enrolled at that school, R.S. 17:81(Q).

(22) Teaching regarding the state's safe haven relinquishments law, R.S. 17:81(R).

(23) Inspection and operation of fire safety and prevention equipment, R.S. 17:81(S).

(24) Teaching regarding dating violence, R.S. 17:81(T).

(25) Reporting by a school bus operator employed by the governing authority of a public elementary or secondary school of his arrest for one or more of the specified offenses relative to operating a vehicle, R.S. 17:491.3.

(26) School master plans for supporting student behavior and discipline, R.S. 17:252.

(27) Data collection system, R.S. 17:3911.

(28) Reporting by a school employee employed by the governing authority of a public elementary or secondary school of his arrest for one or more of the specified offenses relative to sexual morality affecting minors, R.S. 17:16, any of the crimes provided in R.S. 15:587.1, or any justified complaint of child abuse or neglect on file in the central registry pursuant to Article 615 of the Children's Code.

(29) Seclusion and physical restraint of students with exceptionalities, R.S. 17:416.21.

(30) Teaching regarding Internet and cell phone safety, R.S. 17:280.

(31) Instruction on the Founding Principles of the United States of America in American history and civics courses, R.S. 17:265.

(32) Procedures on bullying pursuant to R.S. 17:416.13.

(33) School crisis management and response plans, R.S. 17:416.16.

(34) Instruction relative to cardiopulmonary resuscitation and the use of automatic external defibrillators, R.S. 17:81(X).

(35) Instruction relative to child assault awareness and prevention, R.S. 17:81(Y).

(36) Deferred compensation plans, R.S. 17:81(Z).

(37) School bus loading and unloading provisions, R.S. 17:158(J).

(38) Student information, R.S. 17:3913.

C.(1) A charter school established and operated in accordance with the provisions of this Chapter shall comply with state and federal laws and regulations otherwise applicable to public schools with respect to civil rights and individuals with disabilities.

(2) A charter school established and operated in accordance with the provisions of this Chapter shall accordingly recruit, employ, and train teachers, administrators, and other employees without regard to race, color, religion, sex, or national origin. Race, color, religion, sex, and national origin shall not constitute bona fide occupational qualifications. Proficiency in a foreign language may constitute a bona fide occupational qualification for a teacher who spends more than half of his daily instruction time providing instruction in or teaching in a foreign language.

D. Notwithstanding any state law, rule, or regulation to the contrary, the provisions of any collective bargaining agreement entered into by the local school board in whose jurisdiction the charter school is located shall apply to a charter school established and operated in accordance with the provisions of this Chapter and its approved charter and the school's officers and employees, except as otherwise provided for in the approved charter.

E. To graduate from a charter high school, pupils shall be able to demonstrate competency in the content of every course required for high school graduation. The state board shall provide by rule relative to a determination that such competencies have been acquired. In addition, any examination required by the state board or by law as a requirement for graduation from public high schools shall apply to pupils at charter high schools. Charter schools choosing to have their students demonstrate course competencies in a manner different from the traditional Carnegie unit approach where students take specific courses shall describe in their charter proposal how the school plans to work with the public higher education management boards regarding the acceptance by public institutions of higher education of such competencies.

F. Notwithstanding any other provision of law to the contrary, a charter school established and operated in accordance with the provisions of this Chapter shall be subject to appropriate financial audits in accordance with R.S. 24:513 et seq.

G. All charter schools established and operated in accordance with the provisions of this Chapter shall comply with the provisions of R.S. 39:1301 through 1315. Each Type 1, 3, 3B, and 4 charter school annually shall submit its budget to the local school board that approved its charter, and such board shall submit the charter school's budget to the state superintendent of education in accordance with the provisions of R.S. 17:88. Each Type 1B charter school annually shall submit its budget to its authorizer. Each Type 2 and Type 5 charter school annually shall submit its budget directly to the state superintendent of education.

H. In addition to the requirements of Subsection G of this Section, the State Board of Elementary and Secondary Education shall adopt rules and regulations for prescribing forms and practices for budgeting, accounting, and financial reporting, both interim and annual, for Type 2 and Type 5 charter schools.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 821, §1, eff. July 2, 1999; Acts 2001, No. 991, §1, eff. June 27, 2001; Acts 2003, No. 9, §1, eff. Nov. 6, 2003; Acts 2003, No. 381, §1; Acts 2009, No. 214, §1, eff. July 1, 2009; Acts 2009, No. 284, §1, eff. July 1, 2009; Acts 2009, No. 413, §1, eff. July 1, 2009; Acts 2010, No. 321, §1, eff. July 1, 2010; Acts 2010, No. 327, §§1, 2; Acts 2010, No. 533, §1, eff. June 24, 2010; Acts 2010, No. 756, §2, eff. Jan. 1, 2011; Acts 2011, No. 267, §1, eff. June 28, 2011; Acts 2011, No. 328, §1, eff. June 29, 2011; Acts 2012, No. 2, §§1, 2; Acts 2012, No. 384, §1; Acts 2012, No. 393, §2; Acts 2012, No. 861, §1, eff. June 14, 2012; Acts 2013, No. 50, §1; Acts 2013, No. 330, §1; Acts 2014, No. 443, §1; Acts 2014, No. 517, §1; Acts 2014, No. 525, §1; Acts 2014, No. 547, §1, eff. June 9, 2014; Acts 2014, No. 654, §1; Acts 2014, No. 837, §1.



RS 17:3997 - Charter school employees

§3997. Charter school employees

A.(1)(a) The governing authority of any charter school may employ such faculty and staff members as it deems necessary. All potential charter school employees shall be notified of the specific benefits they will be offered, as specified in the school's charter agreement.

(b) The nonprofit organization shall have exclusive authority over all employment decisions at the charter schools. However, as provided for in the charter, a nonprofit organization may enter into a contract with a for-profit organization to manage the charter school and may delegate to the for-profit organization such authority over employment decisions at the charter school as the nonprofit organization deems necessary and proper. Any delegation of this authority must be specifically delegated in a service provider agreement.

(c) The governing authority of any Type 5 charter school may bargain and enter into a collectively bargained contract on behalf of all or any group of its employees. The provisions of this Subparagraph supersede the provisions of R.S. 17:3996(D) as it relates to Type 5 charter schools.

(2) Employees employed by any charter school who, previous to employment in the charter school, were employees of a local school board shall, if such employees desire, be placed on leave of absence pursuant to Subsection B of this Section. However, for the duration of such leave each such employee shall continue to contribute to and be a member of the school employees' or teachers' retirement system, and earn service credit for the accrual of retirement benefits. However, service time while employed by a charter school shall not accrue toward the acquisition of permanent status.

(3)(a) Employment in any charter school for all employees other than those provided for in Paragraph (2) of this Subsection shall be deemed to be employment in a public elementary or secondary school in the state regarding eligibility for any or all benefits which would otherwise accrue under state law to such an employee in any other elementary or secondary school, including but not limited to membership in the school employees' and teachers' retirement systems. However, participation of the charter school and its employees in such benefit programs shall be contingent upon provisions contained in the school's approved charter.

(b)(i) The provisions of such charter may require only teachers employed by the charter school who previous to employment in the charter school were employees of a local school board to continue active membership in the Teachers' Retirement System of Louisiana for the duration of their employment as charter school teachers, regardless of their leave status.

(ii) The provisions of Item (i) of this Subparagraph enacted by the Act that originated as Senate Bill No. 31 of the 2012 Regular Session of the Legislature1 shall not become effective until the Teachers' Retirement System of Louisiana is in receipt of a private letter ruling issued by the Internal Revenue Service, pursuant to a request by the system for such a ruling, concluding that the provisions of Item (i) of this Subparagraph will not adversely affect the status of the system as a qualified governmental plan under the Internal Revenue Code.

(4) With regard to participation in the public retirement systems:

(a) The compensation that the teacher or school employee would have received if employed by the local public school system shall be used to determine employee and employer contribution levels of the respective retirement systems.

(b) Any compensation paid to a teacher or school employee which exceeds the salary that would have been received if employed by the local school system shall not be deemed as compensation solely for the purpose of the calculation of future retirement benefits.

B.(1)(a) A local school board shall grant a leave of absence, not to exceed three years, to any employee in its school system requesting such leave in order to be employed in a charter school.

(b)(i) The provisions of Subparagraph (a) of this Paragraph shall be in effect through June 30, 2010.

(ii) A leave of absence granted by a local school board pursuant to the provisions of this Section prior to July 1, 2010, shall continue to be governed by all applicable provisions of this Section.

(2)(a) At the end of the first year of leave authorized by this Subsection, an employee may return to his former teaching position with the local school board.

(b) At the end of the second year of leave authorized by this Subsection, an employee may make a written request to the local school board to return to the school system to a comparable position from which the leave was granted. Upon such request, the employee shall be permitted to return to a comparable position even if such return necessitates a reduction in force by the local school board in accordance with the provisions of R.S. 17:81.4.

(c)(i) Except as otherwise provided by Item (ii) of this Subparagraph, at the end of the third year of leave authorized by this Subsection, an employee shall either make a written request to the local school board to return to the school system in a comparable position, if one is available, or resign from the position from which the leave was granted. Any employee requesting to return to the school system in a comparable position shall be permitted to return even if such return necessitates a reduction in force by the local school board in accordance with the provisions of R.S. 17:81.4.

(ii)(aa) Any employee granted a three-year leave of absence pursuant to the provisions of Paragraph (1) of this Subsection and who would otherwise be required to take, during the 2007-2008 school year or the 2008-2009 school year, one of the actions specified in Item (i) of this Subparagraph relative to returning to or resigning from the school system granting leave may request, in lieu of taking such action, an additional leave of absence from the local school board not to exceed two years. The request for additional leave shall be made in the same manner and in accordance with the same timeline as applicable to a request to return to the school system. A request for additional leave pursuant to the provisions of this Item shall be granted by the local school board.

(bb) At the end of the additional leave period authorized by this Item, an employee shall either make a written request to the local school board to return to the school system in a comparable position, if one is available, or resign from the position from which the leave was granted. Any employee requesting to return to the local school system in a comparable position shall be permitted to return even if such return necessitates a reduction in force by the local school board in accordance with the provisions of R.S. 17:81.4.

(3) The local school board may require that any request to return to the city or parish school system be made at least ninety days before the employee would otherwise have to report for duty.

(4)(a) Notwithstanding any provision of law, rule, or regulation to the contrary, upon the return of a teacher to the city or parish school system such teacher shall retain permanent status gained in the public school system prior to the leave authorized by this Subsection even if the teacher is terminated by the charter school.

(b) Upon the return of an employee to the city or parish school system, such employee shall not lose any right of retirement or salary status or any other benefits to which the employee would have been entitled had he not taken a leave of absence to teach in a charter school.

(5) Each local school board shall permit any employee granted leave under this Subsection to continue to participate in any group insurance program in which he was otherwise entitled to participate subject to the same conditions and costs.

C.(1)(a) Notwithstanding the provisions of Subsections A and B of this Section and in addition to those provisions, the state board or any local school board may contract with any charter school to provide all or any portion of the faculty and staff of such school. In such a case, any such faculty and staff members shall be employees of the contracting state or local board and shall continue as such employees to receive all the same benefits as other such employees, except as otherwise specified in the charter.

(b) No state or local board employee may be assigned by his employer to serve in a charter school involuntarily. No action taken or assignment made regarding any employee of a state or local board in any charter school shall affect the status of the employee as an employee of the board.

(2) The governing authority of the charter school shall have complete and exclusive control over all decisions regarding assignment, responsibilities, and conduct when such an employee is hired to work at, or is employed in, its charter school.

D.(1)(a) Each governing authority of a charter school annually shall evaluate every teacher and administrator employed at the school using the value-added assessment model and measures of student growth as determined by the State Board of Elementary and Secondary Education pursuant to R.S. 17:3902(B)(5).

(b) The governing authority of a charter school shall terminate the employment of any teacher or administrator determined to be ineffective for three consecutive years pursuant to the evaluation required by this Section.

(2) By the beginning of the 2012-2013 school year, fifty percent of each teacher and administrator evaluation conducted pursuant to Paragraph (1) of this Subsection shall be based on evidence of growth in student achievement using the value-added assessment model as determined by the state board for grade levels and subjects for which value-added data is available. For grade levels and subjects for which value-added data is not available, the state board shall establish measures of student growth. The model shall take into account important student factors, including but not limited to special education, eligibility for free or reduced price meals, student attendance, and student discipline. The state board shall develop and adopt a policy to invalidate such student growth data for any teacher for any school year in which there is a natural disaster or any other unexpected event that results in the temporary closure of the school.

(3) The state superintendent of education shall make available to the public the data specified in R.S. 17:3902(B)(5) as may be useful for conducting statistical analyses and evaluations of educational personnel, but shall not reveal information pertaining to the evaluation report of a particular employee. Beginning with the 2012-2013 school year, such public information may include school level student growth data as specified in R.S. 17:3902(B)(5).

(4)(a) The State Board of Elementary and Secondary Education may request that the state Department of Education monitor evaluation programs established pursuant to this Section as necessary. The method to be used in monitoring such programs shall be established by the department with the approval of the board and shall be sufficient to determine the extent to which any programs have been implemented, and whether such programs comply with the provisions of this Section.

(b) If, in conducting such monitoring, the department determines that the governing authority of a charter school has failed to implement its evaluation program or has otherwise failed to comply with the provisions of this Section, the department shall notify the charter school governing authority of such failure, and the charter school governing authority shall correct such failure within sixty calendar days after receiving such notification. The department also shall notify the State Board of Elementary and Secondary Education of such failure, by the charter school governing authority.

(c) If the failure is not corrected within the prescribed sixty calendar days, the department shall notify the board of such continued failure and shall recommend to the board whatever sanctions against such charter school governing authority the department deems appropriate, which may include withholding funds distributed pursuant to the minimum foundation program formula until the corrections are made. The board shall act upon such recommendation within sixty calendar days after its receipt of the notification.

E.(1) The provisions of this Section apply to all charter schools except for Type 4 charter schools. The employees in Type 4 charter schools are in all respects employees of the local school board entering into the charter and shall be entitled to the benefits, and be subject to conditions of employment, as prescribed by the local school board within the charter.

(2) The transfer of an employee of a local school board to a Type 4 charter school shall be governed by the transfer policy of the local school board.

F.(1) The State Board of Elementary and Secondary Education, hereinafter referred to as the "board", shall develop and administer a process for consideration and settlement of claims by former employees of the Northwood Preparatory High School, a nonprofit corporation domiciled in Amite, Louisiana, hereinafter referred to as the "school", for earned but unpaid wages and benefits as the board deems appropriate, subject to the provisions of this Subsection and pursuant to the availability of funds as provided in Paragraph (4) of this Subsection.

(2)(a) The board shall develop and administer a process for determining eligibility for settlement and payment of claims for unpaid wages and benefits by former employees of the school, as well as determining the amounts due each claimant and the execution of settlements with respect to claims. While the board shall establish the criteria for eligibility for settlement of a claim, at a minimum, a claimant shall have been employed by the school at the time of its closure and shall make a claim in accordance with the requirements of the board no later than July 30, 2003. Any former employee of the school who makes a claim for unpaid wages and benefits, who is determined by the board to be eligible for consideration for payment of unpaid wages and benefits shall execute a receipt, release, and waiver of any past, present, or future cause of action against the state and its departments, agencies, subdivisions, boards, and commissions, and the Tangipahoa Parish School Board with respect to earned but unpaid wages and benefits, hereinafter referred to as a "settlement agreement". Such settlement agreements shall contain a clause which provides that neither the state nor any of its departments, agencies, subdivisions, boards, and commissions, nor the Tangipahoa Parish School Board shall bear any liability to pay any compensation to a claimant unless the provisions of Subparagraphs (b) and (c) of this Paragraph are met:

(b) After all settlements have been executed by the board with all claimants who made a valid claim by July 30, 2003, the board shall certify that a settlement has been effected with every person who was employed at the school at the time of its closure.

(c) The cooperative endeavor agreement executed by the Louisiana Department of Education and the Tangipahoa Parish School Board on March 25, 2003, has been amended to extend the effective date of the contract through December 31, 2003, and to expand the purposes of the contract to include payments either in whole or in part to the former employees of the school who have entered into settlement agreements with the board.

(3) The board shall complete its consideration and settlement of claims as provided herein no later than September 30, 2003. If the conditions of Subparagraphs (b) and (c) of Paragraph (2) are met, the board shall then transmit a copy of all settlement agreements not later than December 1, 2003, to the Tangipahoa Parish School Board for its use in determining the payments to be made to the former employees.

(4) In the event the conditions of Subparagraphs (b) and (c) of Paragraph (2) and Paragraph (3) of this Subsection are met, the Tangipahoa Parish School Board shall make payments to satisfy the settlement agreements, to the extent that monies are available from the cooperative endeavor agreement with the State Department of Education, with the amount of each payment made at the discretion of the Tangipahoa Parish School Board based on monies available.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 1999, No. 1210, §1; Acts 2001, No. 20, §1, eff. May 22, 2001; Acts 2003, No. 944, §1, eff. July 1, 2003; Acts 2005, 1st Ex. Sess., No. 35, §1, eff. Nov. 30, 2005; Acts 2008, No. 497, §1, eff. June 25, 2008; Acts 2010, No. 54, §1, eff. May 27, 2010; Acts 2010, No. 324, §1, eff. July 1, 2010; Acts 2010, No. 861, §8; Acts 2010, No. 999, §2; Acts 2012, No. 298, §2, eff. July 1, 2012.

1Acts 2012, No. 298.



RS 17:3998 - Reports; review

§3998. Reports; review

A. Each chartering authority shall report to the state board on the number of schools chartered, the status of those schools, and any recommendations by July first of each year.

B. Each charter school shall be reviewed by its chartering authority after the completion of the third year. If the charter school is achieving its stated goals and objectives pursuant to its approved charter, then the chartering authority shall extend the duration of the charter for a maximum initial term of five years as provided in R.S. 17:3992(A)(1). If the charter school is not achieving its stated goals and objectives pursuant to its approved charter, then the chartering authority shall not extend the duration of the charter, and the charter shall expire at the end of the school's fourth year.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2012, No. 2, §1.



RS 17:3999 - Application of Chapter

§3999. Application of Chapter

All charter schools shall be governed by the law in effect on August 15, 2003. Thereafter, if the provisions of this Chapter are amended, all charter schools shall comply with the law as amended within ninety days of its effective date.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2003, No. 381, §1.



RS 17:4001 - Louisiana Charter School Start-Up Loan Fund; creation; purpose; distribution

PART VI. LOUISIANA CHARTER SCHOOL

START-UP LOAN FUND

§4001. Louisiana Charter School Start-Up Loan Fund; creation; purpose; distribution

A. The Louisiana Charter School Start-Up Loan Fund, hereafter referred to as the "fund", is hereby created within the state treasury for the purposes of providing a source for funding no-interest loans to assist both existing and new Type 1, Type 1B, Type 2, or Type 3 charter schools with initial start-up funding and for funding the administrative and legal cost associated with the charter school program.

B. All monies appropriated to the fund and any grants, other donations, or other sources of financial assistance directed to the fund shall be deposited into the fund. Monies in the fund shall be subject to appropriation by the legislature and shall be appropriated to the State Board of Elementary and Secondary Education for allocation by the board as no-interest loans for the purposes provided in this Section or for other educational purposes as determined by the legislature. All unexpended and unencumbered monies remaining in such fund at the end of each fiscal year shall remain in the fund. The monies in such fund shall be invested by the state treasurer in accordance with state law, and interest earned on the investment of these monies shall be credited to the fund, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund.

C.(1) The state board shall administer the use of the monies appropriated from the fund and shall adopt rules in accordance with the Administrative Procedure Act. The adopted rules shall specify that state board approval of any Type 2 charter school proposal that includes within its budget a request for loan funding which complies with the provisions of this Section and details regarding how those loan funds are to be expended, shall constitute the approval of that loan amount. No additional loan application paperwork shall be required. Any Type 1 or Type 3 charter school approved by their local school board and a Type 1B charter school approved by a certified local charter authorizer shall be required to submit no more than their approved charter proposal and a detailed budget identifying how any loan funds are to be expended and how such request complies with the provisions of this Section. The state board may reject any such request which does not comply with terms of this Section. Such rules shall also note that any loan funding may be used only to purchase tangible items such as equipment, technology, instructional materials, and facility acquisition, upgrade, and repairs. Such equipment or other items shall become the property of the state if the loan is not fully repaid by virtue of the school ceasing to operate during the three years of automatic loan repayment as noted in Paragraph (3) of this Subsection.

(2) Loans shall be made only to Type 1, Type 1B, Type 2, and Type 3 charter schools and shall not exceed one hundred thousand dollars to pay for charter school start-up and early operating expenses. No money lent as provided in this Section may be used to pay prior debts of the nonprofit corporation which formed the charter school, any of the natural persons principally involved in forming the charter school, or any former or current business or nonprofit venture of any such natural persons for any purchase not related to the creation of the charter school, or to pay to members of the immediate family of any such natural persons, or to make any investments.

(3) Loans to qualifying charter schools shall be repaid with no interest and may be made by the authority for terms of up to three years. Loan repayment shall occur by having the state Department of Education automatically reduce the last state payment or payments for each charter school by one-third of the total loan amount during the initial three years of the loan term. The state Department of Education shall instead deposit those funds with the state treasury in the Louisiana Charter School Start-up Loan Fund.

(4) The state board shall not knowingly approve the loan portion of any Type 2 charter school's budget proposal if the background checks required by the state board reveals that any person principal to the charter school proposal has been convicted of any felony related to misappropriation of funds or theft.

Acts 1997, No. 477, §1, eff. June 30, 1997; Acts 1999, No. 757, §1, eff. July 2, 1999; Acts 2001, No. 1182, §2, eff. July 1, 2001; Acts 2012, No. 2, §1; Acts 2012, No. 811, §5, eff. July 1, 2012.



RS 17:4002.1 - Course providers; short title

PART VII. COURSE PROVIDERS

§4002.1. Course providers; short title

This Part shall be known as the "Course Choice Program".

Acts 2012, No. 2, §1.



RS 17:4002.2 - Legislative findings

§4002.2. Legislative findings

The legislature finds and declares that:

(1) It is in the public interest that all Louisiana school children have access to the type and format of education that best meets the needs of the individual student, that each student has different needs that merit a variety of course choices on the individual student level, and that the state has the right, responsibility, duty, and obligation to accomplish the objective of a quality, individualized education for all Louisiana children.

(2) Enrollment of children in course work offered by course providers is in compliance with the objectives of Louisiana's compulsory attendance law; course providers in Louisiana make a significant educational and economic contribution towards meeting the goal of a quality, individualized education for every Louisiana school child; and Louisiana has recognized and encouraged that contribution through online education and dual enrollment in postsecondary education institutions for many years.

(3) Effective course providers exist in Louisiana.

(4) Course providers can offer a quality, individualized education to students and it is in the public interest to offer students the means of accessing the educational opportunities offered by course providers by providing students with the public funds allocated to them from local and state sources to enroll in such courses.

(5) Postsecondary education institutions can serve as quality course providers for students who seek advanced level course work or technical or vocational instruction.

(6) Online or virtual course providers can serve as quality course providers for students who desire additional access to high quality courses, especially but not limited to students enrolled in low-performing public schools, students who for reasons of geography may not be able to exercise their right to educational choice, and students who may desire an alternative schooling schedule or calendar.

(7) Business and industry can serve as quality course providers that offer course work in their particular field or expertise with the goal of increasing the skilled workforce required for a robust Louisiana economy.

Acts 2012, No. 2, §1.



RS 17:4002.3 - Definitions

§4002.3. Definitions

As used in this Part, unless otherwise clearly indicated, the following terms mean:

(1) "Course provider" means an entity that offers individual courses in person or online, including but not limited to online or virtual education providers, postsecondary education institutions, including any postsecondary institution under the management of the Board of Supervisors of Community and Technical Colleges, and corporations that offer vocational or technical course work in their field, and have been authorized to provide such courses by the state board.

(2) "Eligible funded student" means any student who resides in Louisiana and meets the following criteria:

(a) Is attending a public elementary or secondary school.

(b) Has obtained approval from the local school superintendent or other person designated by the governing authority of the school that he attends to enroll in a course pursuant to this Part.

(3) "Eligible participating student" means any student who resides in Louisiana and meets one of the following criteria:

(a) Is a scholarship recipient as defined in R.S. 17:4013 attending a participating school in accordance with R.S. 17:4011 through 4025.

(b) Is attending a nonpublic school that is approved, provisionally approved, or probationally approved by the state board pursuant to R.S. 17:11.

(c) Is enrolled in a home study program approved by the state board.

(3) "Eligible participating student" means any student who resides in Louisiana and meets one of the following criteria:

(a) Is attending a public school that has received a letter grade of "A"or "B", or any variation thereof, according to the school and district accountability system.

(b) Is attending a nonpublic school that is approved, provisionally approved, or probationally approved by the state board pursuant to R.S. 17:11.

(c) Is enrolled in a home study program approved by the state board.

(4) "State board" means the State Board of Elementary and Secondary Education.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §1, eff. June 5, 2014.



RS 17:4002.4 - State board; powers and duties relative to course providers

§4002.4. State board; powers and duties relative to course providers

A.(1) The state board shall create a process for authorizing course providers that shall determine whether each proposed course provider complies with the law and rules, whether the proposal is valid, complete, financially well-structured, and educationally sound, whether it provides a plan for collecting data in accordance with R.S. 17:3911, and whether it offers potential for fulfilling the purposes of this Part. The state board shall provide for an independent evaluation of the proposal by a third party with educational, organizational, legal, and financial expertise.

(2) The process shall provide for an agreement between the state and board and the course provider that shall include, at a minimum, a plan for implementing or providing the following:

(a) Administration of state assessments to eligible funded students, as required by the school and district accountability system.

(b) The parishes or local school systems in which the course provider will operate.

(c) Proposed courses offered, alignment of the courses by the course provider with the requirements of R.S. 17:24.4, and the designated length of each course offered.

(d) Alignment of the courses offered by the course provider with any type of approved Louisiana diploma, including those provided in R.S. 17:183.2, 183.3, and 236.1.

(e) Assurances that the course provider shall, to the best of its ability, collaborate and coordinate with a local school system in which a eligible funded student or eligible participating student is enrolled full time.

B.(1) The initial authorization of the course provider shall be for a period of three years. After the second year of the initial authorization period, the state board shall conduct a thorough review of the course provider's activities and the academic performance of the students enrolled in courses offered by the course provider in accordance with the school and district accountability system. If the performance of the students enrolled in courses offered by the course provider pursuant to the school and district accountability system does not meet performance standards set by the state board, the state board shall place the course provider on probation.

(2) After the initial three-year authorization period, the state board may reauthorize the course provider for additional periods of not less than three years nor more than five years after thorough review of the course provider's activities and the achievement of students enrolled in courses offered by the course provider.

(3) The state board shall monitor and evaluate the course provider in accordance with performance expectations set forth by the state board in which student achievement is the predominant criterion.

(4) The state board shall create a process for common course numbering of all courses listed in the course catalogue and for determining whether courses are in compliance with R.S. 17:24.4. For courses offered by postsecondary education institutions that are authorized course providers, the state board shall consult with the Board of Regents.

C. The state board shall create and maintain a reciprocal teacher certification process for teachers who reside in other states but who are employed by authorized course providers and teach virtual education courses to satisfy the state certification requirements pursuant to R.S. 17:7.1.

D.(1) The state board shall create a course catalogue for all courses offered, by parish, and shall timely update the catalogue prior to the beginning of each school year.

(2) The state board shall include any course offered for dual enrollment by a Louisiana public institution of postsecondary education in the course catalogue, with no requirement for course approval by the board or the Department of Education, provided the course meets the Carnegie unit requirements for high school graduation.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §1, eff. June 5, 2014.



RS 17:4002.5 - Public school governing authority duties; accountability; rules

§4002.5. Public school governing authority duties; accountability; rules

A. The governing authority of each public elementary and secondary school shall establish policies and procedures whereby an eligible funded student may be granted approval to enroll in a course pursuant to this Part, which shall also provide for the following:

(1) Determination of whether a requested course is academically appropriate for the student.

(2) Credits earned through the course provider shall appear on each student's official transcript and count fully towards the requirements of any approved Louisiana diploma.

(3) State assessments as required by the school and district accountability system shall be administered to each student.

(4) All services to which each student would be entitled if attending the school in which he is enrolled full time for all courses, including but not limited to special education services pursuant to the student's Individual Education Plan shall be provided.

B. Each local public school system shall make available to all students the course catalogue as provided by the state board during the annual course enrollment process for that local school system.

C. Repealed by Acts 2014, No. 482, §2, eff. June 5, 2014.

D. The aggregate test scores of students who are enrolled in a course pursuant to this Part and in accordance with Subsection A of this Section shall be counted in the school performance score for the school in which the student is enrolled full time. The test scores shall be reported to and published by the state Department of Education for each course provider in an easy to understand format and on the department's website.

E. Repealed by Acts 2014, No. 482, §2, eff. June 5, 2014.

F. The state board shall adopt rules necessary to implement this Part in accordance with the Administrative Procedure Act.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §§1, 2, eff. June 5, 2014.



RS 17:4002.6 - Course providers; funding; course amounts

§4002.6. Course providers; funding; course amounts

A. The course provider shall receive a course amount for each eligible funded student, as approved by the State Board of Elementary and Secondary Education.

B. The course provider may charge tuition to any eligible participating student in an amount approved by the Department of Education.

C.(1) Fifty percent of the course amount or tuition to be paid to the course provider shall be paid upon student enrollment in a course, and fifty percent shall be paid upon course completion, according to the published course length.

(2) If a student does not complete a course according to the published course length, and the course provider has received the first payment pursuant to Paragraph (1) of this Subsection, the course provider shall receive an additional forty percent of the course amount as provided in Subsections A and B of this Section, provided the student completes and receives credit for the course prior to leaving school pursuant to R.S. 17:221 or graduating from high school.

(3)(a) The state shall disburse any funds allocated, appropriated, or otherwise made available for the purposes of this Part to each city and parish public school system and other public school.

(b) Any such funds that are not committed for use by the school system or other public school shall be subject to reallocation to another public school system or other public school for the purposes of this Part.

Acts 2012, No. 2, §1; Acts 2014, No. 482, §1, eff. June 5, 2014.



RS 17:4011 - Short title

CHAPTER 43. SCHOOL CHOICE SCHOLARSHIPS

PART I. STUDENT SCHOLARSHIPS FOR

EDUCATIONAL EXCELLENCE PROGRAM

§4011. Short title

This Chapter shall be known and may be cited as the "Student Scholarships for Educational Excellence Act".

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 515, §2; Acts 2012, No. 2, §1.



RS 17:4012 - Legislative findings

§4012. Legislative findings

The legislature finds and declares that:

(1) It is in the public interest that all Louisiana schoolchildren receive the best education that its citizens can provide, and the state of Louisiana has the right, responsibility, duty, and obligation to accomplish the objective of quality education for all Louisiana children.

(2) Attendance of children at nonpublic schools constitutes compliance with the objectives of Louisiana's compulsory attendance law; nonpublic schools in Louisiana make a significant educational and economic contribution towards meeting the goal of a quality education for every Louisiana school child; and Louisiana has recognized and encouraged that contribution through providing textbooks and transportation to students attending approved nonpublic schools for many decades.

(3) Effective nonpublic schools exist in Louisiana's school systems.

(4) Nonpublic schools can offer a quality education to students and it is in the public interest to offer students in all systems the means of accessing the educational opportunities offered by nonpublic schools by providing them with scholarships to attend such schools.

(5) Academically acceptable public schools can serve as quality alternatives for students attending low-performing public schools.

(6) It is the intent of this Chapter to create additional options for all children, including those with special needs or requiring special education services.

(7) Any delay in implementation of this Chapter would work to the detriment of children.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1.



RS 17:4013 - Definitions

§4013. Definitions

As used in this Chapter, unless otherwise clearly indicated, the following terms mean:

(1) "Department" means the state Department of Education.

(2) "Eligible student" means a student who resides in Louisiana, is a member of a family with a total income that does not exceed two hundred fifty percent of the current federal poverty guidelines as established by the federal office of management and budget, and who meets any one of the following criteria:

(a) Is entering kindergarten and has enrolled in the local school system in which the public school he would have otherwise attended is located or in a school under the jurisdiction of the Recovery School District. Each local school system or the Recovery School District shall conduct its annual kindergarten enrollment process and shall report such enrollment to the department prior to the program enrollment process.

(b) Was enrolled in a public school in Louisiana on October first and on February first of the most recent school year pursuant to the definition of student membership established by the state board for purposes of the minimum foundation program formula, and such school received a letter grade of "C", "D", or "F" or any variation thereof, for the most recent year pursuant to the school and district accountability system.

(c) Received a scholarship pursuant to this Chapter in the previous school year.

(3) "Participating school" means a nonpublic school that meets program requirements and seeks to enroll scholarship recipients pursuant to this Chapter or a public school that meets program requirements and seeks to enroll scholarship recipients pursuant to this Chapter subject to any court-ordered desegregation plan in effect for the school system in which the public school is located.

(4) "Program" means the Student Scholarships for Educational Excellence Program.

(5) "Scholarship" means the funds awarded to a parent or other legal guardian on behalf of an eligible student to attend a participating public or nonpublic school pursuant to this Chapter.

(6) "Scholarship recipient" means an eligible student who is awarded a scholarship pursuant to this Chapter.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2011, 1st Ex. Sess., No. 41, §1, eff. June 12, 2011; Acts 2012, No. 2, §1.



RS 17:4014 - Student Scholarships for Educational Excellence Program; creation

§4014. Student Scholarships for Educational Excellence Program; creation

The Student Scholarships for Educational Excellence Program is hereby created and shall be administered by the department.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4015 - Program administration

§4015. Program administration

In administering the program pursuant to this Chapter, the department shall:

(1) Determine student eligibility for scholarships.

(2) Receive notice of intent from schools seeking to participate in the program which shall include the number of available seats per grade and whether the school elects to offer an enrollment preference to a student based on the parish in which the student resides, and qualify such schools for participation in the program. For eligible public schools, the notice of intent shall be submitted by the principal of the school with the approval of the local superintendent. The local school board shall delegate the authority to participate in the program to the local superintendent.

(3)(a) Accept applications from parents or legal guardians of eligible students and award scholarships to eligible students. Each application shall indicate the parent or legal guardian's choice or choices of participating schools.

(b) In the event there are more eligible students who submit applications than there are available seats at participating schools for any grade, the department shall conduct a random selection process to award scholarships that provides each eligible student an equal opportunity for selection. Only after each student who attended or otherwise would be attending a public school that received a letter grade of "D" or "F" or any variation thereof has been placed at a participating school which the parent or legal guardian indicated as a choice on the eligible student's application shall a student who attended a public school that received a letter grade of "C" or any variation thereof be entered into the random selection process. At such time, each student who attended or otherwise would be attending a public school that received a letter grade of "C" or any variation thereof shall be provided an equal opportunity for selection into that particular participating school. However, the department may give preference to the following:

(i) Siblings of students already enrolled in the participating school.

(ii) Students enrolled in the Nonpublic School Early Childhood Development Program at the participating school.

(iii) Participating students transferring from an ineligible school pursuant to this Section.

(iv) Students residing in the parishes as indicated pursuant to the notice of intent, if applicable.

(c) For the purposes of the random selection process, twins, triplets, quadruplets, and other such multiple births shall constitute one individual.

(4) Notify parents or legal guardians of eligible students who applied for scholarships whether they have been awarded a scholarship and placed at a particular participating school. The scholarship recipient shall be placed through the random selection process and according to his indicated preferences as provided in Paragraph (3) of this Section. For the purposes of this Section, a unified enrollment system administered by the Recovery School District may be considered the random selection process. The department shall continue the random selection process until each seat is filled according to the time line established by the department.

(5) Remit scholarship payments to participating schools on behalf of a scholarship recipient.

(6) Receive independent financial audits from participating nonpublic schools as required by R.S. 17:4022(3).

(7) Annually publish the following information for all schools participating in the program:

(a) The most recent aggregate average proficiency rates on state assessments for scholarship recipients enrolled at each participating school.

(b) A list of all public schools with a letter grade of "C", "D", or "F", or any variation thereof.

(c) The rate at which scholarship recipients finish the highest grade level offered at a participating school, by entering cohort.

(d) The retention rate for scholarship recipients.

(e) The percentage of parents or legal guardians of scholarship recipients who are satisfied with the participating school.

(f) Repealed by Acts 2013, No. 220, §29, June 11, 2013.

(8)(a) Place any participating school that fails to comply with the audit provisions pursuant to R.S. 17:4022(3) on probation for a period of one year during which such school shall not be permitted to enroll additional scholarship recipients.

(b) If such school is not in full compliance by the end of the one-year probationary period, the school shall be ineligible to participate in the program until such time as the department has determined that the school is in full compliance.

(c) The department shall assist any scholarship recipient attending a school that is ineligible to participate in the program in transferring to another participating school, provided such school has sufficient capacity at the appropriate grade level.

(9) On or before August 1, 2012, develop criteria for participation that include an accountability system for participating students at participating schools. After August 1, 2012, the accountability system shall not be altered except by an act of the legislature, except for adjustments to individual numeric performance targets and thresholds made by the state superintendent of education pursuant to rules and regulations adopted by the State Board of Elementary and Secondary Education as provided in R.S. 17:4025(A).

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2013, No. 139, §1, eff. June 7, 2013; Acts 2013, No. 220, §§6, 29, eff. June 11, 2013.



RS 17:4016 - Scholarship amounts; funding

§4016. Scholarship amounts; funding

A. The department shall allocate annually from funds appropriated or otherwise available for the program an amount per pupil to each participating school equal to the amount allocated per pupil as provided in the minimum foundation program formula, inclusive of the calculations of both the local and state per pupil allocations, to the local school system in which the scholarship recipient resides, considering all student characteristics. For a participating school that charges tuition, if the maximum amount of tuition plus incidental or supplementary fees that are charged to non-scholarship students enrolled in such school and any costs incurred in administering the tests required pursuant to R.S. 17:4023 is less than the amount allocated per pupil to the local school system in which the student resides, then the amount allocated per pupil to the school shall be equal to the sum of such maximum tuition amount, such incidental or supplementary fees charged to non-scholarship students, and such testing costs.

B.(1) If a scholarship recipient enrolled in a participating nonpublic school would have been entitled to receive special education services in the public school he would otherwise be attending, his parent or legal guardian shall acknowledge in writing, as part of the enrollment process that the parent or legal guardian agrees to accept only such services as are available to all students enrolled in the nonpublic school.

(2) The parent or legal guardian may make a parental placement to receive special education and related services from a participating nonpublic school that has demonstrated the capacity to offer such services. In such case, the nonpublic school may charge a higher tuition for students receiving such services, and the department shall allocate annually from the funds appropriated or otherwise available to the program an amount per pupil to each participating nonpublic school equal to a special education tuition amount based on the cost of providing special education services identified for that student to the participating nonpublic school. This amount shall be in addition to the participating nonpublic school's maximum scholarship payment as described in Subsection A of this Section but the total of the payment and the special education tuition shall not exceed the amount that would be allocated as provided in Subsection A of this Section for that student to the local school system if the student otherwise would be attending public school.

(3)(a) A participating nonpublic school shall not discriminate against a child with special educational needs during the program admissions process. However, as a nonpublic school, a participating school is required to offer only those services that it already provides or such services as necessary to assist students with special needs that it can provide with minor adjustments. A nonpublic school may partner with the local school system to provide special education services.

(b) Information regarding the services a participating school is able to and shall provide, the services the local school system is able to and shall provide, and the services the local school system currently provides to children with special needs who are enrolled in a nonpublic school shall be made available by the department to parents and legal guardians prior to the enrollment process.

(4) To be determined to have demonstrated capacity to offer special education services pursuant to Paragraph (2) of this Subsection, a participating nonpublic school shall meet all of the following criteria:

(a) Has existed and provided educational services to students with exceptionalities as defined in R.S. 17:1942, excluding students deemed to be gifted or talented, for at least two years prior to participation in the program and such provision of services shall be pursuant to an established program in place at the school that includes instruction by teachers holding appropriate certification in special education or other appropriate education or training as defined by the department and that is in accordance with a student's Individual Education Plan.

(b) In accordance with time lines as determined by the department, inform the department of the types of student exceptionalities as defined in R.S. 17:1942(B) that the school is able to serve.

C. Each scholarship recipient is a member of the local school system in which he attended or otherwise would be attending public school for that school year. Prior to the program enrollment process and in accordance with a time line specified by the department for this purpose, students entering kindergarten shall enroll in the membership of the local school system in which they otherwise would be attending public school for that school year. Each local school system shall conduct its annual kindergarten enrollment process in accordance with the department's time line and shall report such enrollment to the department prior to the program enrollment process.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2014, No. 779, §1, eff. July 1, 2014.



RS 17:4017 - Payment of scholarships

§4017. Payment of scholarships

A. The amount to be paid for a scholarship shall be divided into four equal payments to be made to each participating school in September, December, February, and May of each school year. Payments shall be based on per pupil count dates as determined by the department. No refunds shall be made to the department or to the parent or legal guardian if the scholarship recipient withdraws from the program or is otherwise not enrolled prior to the next count date. The school in which the scholarship recipient is enrolled on the next count date shall receive the next payment.

B. Notwithstanding any other provision of this Chapter to the contrary, any public or private entity, including any nonprofit organization, may make a directed donation to any participating school for a student who is a recipient of a Student Scholarships for Educational Excellence scholarship.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2014, No. 779, §1, eff. July 1, 2014.



RS 17:4018 - Student eligibility

§4018. Student eligibility

Scholarship recipients shall remain eligible to receive scholarships in each succeeding year that they remain enrolled in a participating school through grade twelve. Eligibility shall continue if a recipient transfers from one participating school to another participating school.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4019 - Private scholarships

§4019. Private scholarships

A. Recognizing the success of the program and in order to maintain the long-term financial stability of the program, private businesses, industry, foundations, charities, and other groups may request from the division of administration that, notwithstanding any provision of law to the contrary, they may create privately funded scholarship programs to make payments to participating schools on behalf of individual students. If the division of administration were to approve such a private scholarship program then any private scholarship funds received by a participating school from such private scholarship program on behalf of a student shall cause a reduction in the dollar amount of the Student Scholarships for Educational Excellence scholarship to the participating school attributable to that student such that the Student Scholarships for Educational Excellence scholarship associated with that student shall be an amount that is equal to the dollar amount that the Student Scholarships for Educational Excellence scholarship would have been if no such private scholarship funds had been received less the amount of private scholarship funds received by the participating school on behalf of that student.

B. This Section shall in no way be interpreted in such a manner that a student could receive less benefits from a combination of the Student Scholarships for Educational Excellence scholarship and the private scholarship funded on his behalf than he would have received solely from the Student Scholarships for Educational Excellence scholarship if there had been no such private scholarship funded on his behalf. Therefore, to the extent any such privately funded scholarship funds provided for in this Section made to a participating school on behalf of a qualified student are for an amount less than the amount a given student would have otherwise received as a Student Scholarships for Educational Excellence scholarship if no such private scholarship funds had been paid under this Section, then the participating school shall receive that difference on behalf of the student as the student's Student Scholarships for Educational Excellence scholarship.

C. As provided in this Section, when a participating school receives privately funded scholarship funds on behalf of a student pursuant to this Section, the annual appropriation of state funds for the Student Scholarships for Educational Excellence program shall be reduced by the amount of such private scholarship program funds so received. The commissioner of administration shall determine and specify the amount of the reduction from the source of the funds to provide the maximum benefit to the state from the privately funded scholarship program. The state treasurer shall deposit the amount of such reduction as specified by the commissioner of administration into the Overcollections Fund created in R.S. 39:100.21 and credit such deposit to an account within the fund hereby established and created to be known as the "Program Participation Savings Account".

Acts 2014, No. 779, §1, eff. July 1, 2014.



RS 17:4020 - School participation; application

§4020. School participation; application

A. Participation in this program by a school is voluntary, and nothing in this Chapter shall be construed to authorize any additional regulation of participating schools beyond that specifically authorized by this Chapter.

B. Any school that wishes to participate in the program and enroll scholarship recipients annually shall notify the department of its intent to participate in the program by February first of the previous school year; except that for the 2012-2013 school year, a school that seeks to participate in the program shall notify the department of its intent to participate not later than June 30, 2012. The notice shall specify the number of seats the school will have available for scholarship recipients at each grade level and the maximum amount of tuition attributable to each available seat, as applicable.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1.



RS 17:4021 - School eligibility

§4021. School eligibility

A. To be eligible to participate in the program, a nonpublic school shall meet all of the following criteria:

(1) Be approved, provisionally approved, or probationally approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11.

(2) Comply with the criteria set forth in Brumfield, et al. v. Dodd, et al. 425 F. Supp. 528.

(3) Enrollment of scholarship recipients in a participating school that has been approved, provisionally approved, or probationally approved for less than two years shall not exceed twenty percent of such school's total student enrollment.

B. To be eligible to participate in the program, a public school shall have received a letter grade of "A" or "B", or any variation thereof, for the most recent school year pursuant to the school and district accountability system.

C. Scholarship recipients enrolled in a participating school that fails to meet the eligibility criteria established in this Section may transfer to another participating school for the succeeding school year without loss of eligibility, and such recipients shall be given preference for enrollment at other participating schools.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4022 - Participating schools; requirements

§4022. Participating schools; requirements

Each participating school shall:

(1) Use an open admissions process in enrolling scholarship recipients in the program and shall not require any additional eligibility criteria other than those specified in R.S. 17:4013(2).

(2) Within ten business days of the first day of school as determined by the participating school, notify the department of scholarship recipients enrolled.

(3) Submit to the department an independent financial audit of the school conducted by a certified public accountant who has been approved by the legislative auditor. Such audit shall be accompanied by the auditor's statement that the report is free of material misstatements and fairly presents the participating school's maximum tuition or actual cost of educating a student pursuant to R.S. 17:4016. The audit shall be limited in scope to those records necessary for the department to make scholarship payments to the participating school and shall be submitted to the legislative auditor for review and investigation of any irregularities or audit findings. The participating school shall account for all scholarship funds separately from other funds by maintaining funds in a separate account or by using accounting procedures that allow the legislative auditor to identify the separate funds pursuant to the authority of this Section. Such accounting shall allow for thorough auditing of the receipt and expenditure of state scholarship funds allocated through the Louisiana Department of Education. The participating school shall return to the state any funds that the legislative auditor determines were expended in a manner inconsistent with state law or program regulations. The cost of such audit shall be paid by the department from funds appropriated by the legislature to implement the provisions of this Chapter.

(4) Accept the scholarship amounts provided to scholarship recipients as full payment of all educational costs, including incidental or supplementary fees that are charged to all enrolled students including but not limited to meals, field trips, and before- or after-school care.

(5) Allow scholarship recipients to remain enrolled in the school for the duration of the school year at no additional cost to the state or the recipients' parents or legal guardians if the school voluntarily withdraws from the program. However, a scholarship recipient may be expelled from the school according to the school's discipline policy and the school shall report such dismissal to the department within two business days of such dismissal. If funding is not available to continue the program, the participating school shall allow a scholarship recipient to remain enrolled in such school, provided such recipient meets the school's requirements for continued enrollment and his parent or legal guardian assumes responsibility for paying the tuition and fees charged to all students enrolled in the school.

(6) Prior to enrollment, inform the parent or legal guardian of a scholarship recipient of any and all rules, policies, and procedures of such school, including but not limited to academic policies, disciplinary rules, and procedures of the school. Enrollment of a scholarship recipient in a participating school constitutes acceptance of any such rules, policies, and procedures of such school.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1; Acts 2014, No. 467, §1.



RS 17:4023 - Testing

§4023. Testing

A participating nonpublic school shall ensure that scholarship recipients are administered all examinations required pursuant to the school and district accountability system at the prescribed grade levels and that the results of such examinations are provided to parents or legal guardians.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4024 - Reports

§4024. Reports

A. The department annually shall report to the Senate Committee on Education, the House Committee on Education, the Joint Legislative Committee on the Budget, and each individual legislator regarding the implementation of the program. The report, at a minimum, shall include the following information:

(1) The total number of students receiving scholarships.

(2) A list of all schools participating in the program.

(3) A list of all schools participating in the program grouped by legislative district.

(4) The total student enrollment of each participating school, the number of scholarship recipients enrolled in each school, and the percentage of the total enrollment of each school represented by scholarship recipients.

(5) Aggregate test result data for the scholarship recipients enrolled in each participating school.

B. Not later than April thirtieth of each year, the department shall send a printed copy of the report required by this Section to each legislative committee as provided in Subsection A of this Section and to each member of the legislature.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2010, No. 861, §8; Acts 2012, No. 2, §1; Acts 2014, No. 728, §1, eff. June 19, 2014.



RS 17:4025 - Rules; severability

§4025. Rules; severability

A. The State Board of Elementary and Secondary Education shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

B. If any provision of this Chapter or the application thereof is held invalid, such invalidity shall not affect other provisions or applications of this Chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this Chapter are hereby declared severable.

C. The severability provision hereof shall be broadly construed so as to give effect to each and every possible provision or application of this Chapter which is not specifically held invalid, unlawful, or unconstitutional.

Acts 2008, No. 509, §1, eff. June 25, 2008; Acts 2012, No. 2, §1.



RS 17:4031 - School choice; students with exceptionalities; pilot program; establishment; purpose; student eligibility; nonpublic school eligibility; administration; implementation; reporting

PART II. SCHOOL CHOICE PROGRAM

§4031. School choice program; students with exceptionalities; establishment; purpose; student eligibility; nonpublic school eligibility; educational certificates; administration; implementation; reporting

A. The purpose of the program established in this Section is to provide certain students with exceptionalities the opportunity to attend schools of their parents' choosing that provide educational services that specifically address the needs of such students.

B.(1) The School Choice Program for Certain Students with Exceptionalities, hereinafter referred to as the "program", is hereby established in each parish having a population in excess of one hundred ninety thousand persons according to the most recent federal decennial census.

(2) Any student who meets all of the following criteria is an eligible student:

(a) The student has been evaluated by a local education agency as defined in R.S. 17:1942, is determined to be in need of services for autism, a mental disability, emotional disturbance, developmental delay, other health impairment, specific learning disability, or traumatic brain injury, and has one of the following plans: an Individual Education Plan, a services plan in accordance with Title 34 of the Code of Federal Regulations Part 300.37, or a plan that is created by the nonpublic school that the student will attend and that clearly identifies the services provided by the school and specifies how those services adequately address the student's needs.

(b) The student is eligible to attend public school.

(c) Repealed by Acts 2014, No. 272, §2.

C.(1) The state Department of Education, hereafter in this Part referred to as the "department", shall administer and provide for implementation of the program pursuant to rules and regulations developed and adopted for such purpose by the State Board of Elementary and Secondary Education in accordance with the Administrative Procedure Act. Such rules and regulations shall include procedures and guidelines permitting a parent or guardian of an eligible student who chooses to enroll the student in an eligible nonpublic school as provided in Subsection D of this Section to apply for an educational certificate, which is to be applied to the cost of educational services offered by the school and which is redeemable by the school from the department upon verification from the school that the student is enrolled in the school. The value of each certificate shall be determined by the department; the value shall be equivalent to fifty percent of the per pupil allocation of state funds to the city, parish, or other local public school district in which the eligible student is residing for that school year but shall not exceed the amount of tuition charged by the eligible nonpublic school. The funds to be paid for a certificate shall be divided into four equal payments to be made to each participating school in September, November, February, and May of each school year. Payments shall be based on per pupil count dates as determined by the department.

(2) Any cost of educational services above the amount of the certificate issued to the parent or guardian shall not be paid by the state.

D.(1) To be eligible to participate in the program and accept eligible students for enrollment in the program, a nonpublic school shall meet all of the following criteria:

(a) Be approved by the State Board of Elementary and Secondary Education pursuant to R.S. 17:11 and have been so approved for the school year prior to the school's participation in the program.

(b) Comply with the criteria set forth in Brumfield, et al. v. Dodd, et al. 425 F. Supp. 528.

(c) Has existed and provided educational services to students with exceptionalities as defined in R.S. 17:1942, excluding students deemed to be gifted or talented, for at least two years prior to participation in the program and such provision of services shall be pursuant to an established program in place at the school that includes instruction by teachers holding appropriate certification in special education or other appropriate education or training as defined by the department and that is in accordance with a student's Individual Education Plan and rules and regulations developed as required in this Section.

(2) In accordance with time lines as determined by the department, each eligible nonpublic school choosing to participate in the program shall inform the department of the types of student exceptionalities as defined in R.S. 17:1942 that the school is willing to serve. Each school may determine the number of eligible students it will accept in any year of program participation and may establish criteria for enrollment of students. Each school shall have discretion in enrolling eligible students for participation in the program and no school shall be required to accept any eligible student.

(3) No eligible nonpublic school shall require any student seeking to enroll and participate in the program to take an entrance examination.

(4) Prior to enrollment, each eligible nonpublic school shall inform the parent or guardian of an eligible student of all rules, policies, and procedures of such school including but not limited to academic policies and disciplinary policies and procedures. Enrollment of an eligible student in the school shall constitute acceptance of such rules, policies, and procedures by the parent or guardian individually and on behalf of the eligible student. An eligible student may be expelled from the school in accordance with the school's discipline policies or may be disqualified from enrollment if the student is no longer eligible for the program as determined by the department.

(5) Enrollment of eligible students shall be completed not later than April thirtieth of the school year prior to the year of participation by the school, and the school shall submit a list of all eligible students enrolled in the school to the department not later than June first of such year.

E.(1) The department shall submit a report to the House Committee on Education and the Senate Committee on Education not later than August 1, 2012, on the implementation of the program. The report shall include but shall not be limited to the number of eligible students participating in the program, the name of each participating nonpublic school, and the number of eligible students each school enrolled for participation in the program.

(2) The department shall submit a report to the House Committee on Education and the Senate Committee on Education not later than December 1, 2014, on the implementation of the program. The report shall include but shall not be limited to the same information required in Paragraph (1) of this Subsection and also shall include the department's recommendations as to whether the program should continue in the program eligible parishes or be implemented statewide.

Acts 2010, No. 515, §1; Acts 2012, No. 424, §1; Acts 2014, No. 272, §§1, 2.



RS 17:4035 - CHAPTER 43-A. PUBLIC SCHOOL CHOICE-Short title

CHAPTER 43-A. PUBLIC SCHOOL CHOICE

§4035. Short title

This Part shall be known and may be cited as the "Louisiana Public School Choice Act".

Acts 2014, No. 853, §1, eff. June 23, 2014.



RS 17:4035.1 - Public School Choice

§4035.1. Public School Choice

A. Notwithstanding any provision of law to the contrary, beginning with the 2014-2015 school year, the parent or other legal guardian of any student may enroll his child in the public school of his choice, without regard to residence, school system geographic boundaries, or attendance zones, provided both of the following apply:

(1) The public school in which the student was most recently enrolled, or would otherwise attend, received a school performance letter grade of "D" or "F" for the most recent school year, pursuant to the state's school and district accountability system.

(2) The school in which the student seeks to enroll received a school performance letter grade of "A", "B", or "C" for the most recent school year, pursuant to the state's school and district accountability system, and has sufficient capacity at the appropriate grade level.

B. The authority to enroll a student in the public school of choice shall not be permitted and shall not be exercised if doing so violates the order of a court of competent jurisdiction.

C. Notwithstanding the provisions of R.S. 17:158 to the contrary, a school system shall not be required to provide transportation to any student enrolled in a public school pursuant to this Section that is located outside of the geographic boundaries of the school system in which the student resides, if providing such transportation will result in additional cost to the school system.

D. Any student enrolled in a public school pursuant to the provisions of this Section shall be counted by the local public school system in which he is enrolled for purposes of the Minimum Foundation Program and formula, and any other available state or federal funding for which the student is eligible.

E.(1) The governing authority of each public elementary and secondary school shall work collaboratively and cooperatively to ensure compliance with the provisions of this Section and shall adopt a policy to govern student transfers authorized by this Section.

(2) Any student transfer pursuant to the provisions of this Section shall comply with the policy adopted by the governing authority of the school in which the student seeks to enroll.

Acts 2014, No. 853, §1, eff. June 23, 2014.



RS 17:4041 - Definitions

CHAPTER 44. RED TAPE REDUCTION AND LOCAL

EMPOWERMENT WAIVER PROGRAM

§4041. Definitions

As used in this Chapter, unless otherwise clearly indicated, the following terms mean:

(1) "Board" means the State Board of Elementary and Secondary Education.

(2) "Department" means the state Department of Education.

(3) "District" means any city, parish, or other local public school district, the Recovery School District, and the Special School District.

(4) "Governing authority" means the governing authority of any public elementary or secondary school.

(5) "Low-performing school" means an academically unacceptable school as determined by the board.

(6) "Superintendent" means the superintendent of any city, parish, or other local public school district, the director of the Special School District, and the superintendent of the Recovery School District.

(7) "Waiver" means a waiver granted pursuant to and in accordance with this Chapter which exempts the recipient district from any provision of this Title or from any rule, regulation, or policy of the board that is applicable to public schools and to public school officers and employees. A waiver may be granted for any combination of such laws, rules, regulations, or policies, including but not limited to those related to instructional time, curriculum, funding, personnel, student-to-personnel ratios, and student support; however, Subpart B of Part III of Chapter 1 of Title 17 of the Louisiana Revised Statutes of 1950, R.S. 17:158, 416.2, 3902 and laws, rules, and regulations identified in R.S. 17:3996(B) and those related to matters identified in R.S. 17:3996(A) shall not be waived. Also, any limitation or restriction on outsourcing of food, clerical, custodial, or paraprofessional services shall not be waived.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4042 - Authority of the board to grant waivers

§4042. Authority of the board to grant waivers

Notwithstanding any provision of law to the contrary, the board may, upon receipt of a waiver application from a governing authority as set forth in this Chapter and with the goal of improving quality of instruction and student academic achievement, issue a waiver to any district.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4043 - Requests for waivers

§4043. Requests for waivers

A. A governing authority may request a waiver for any school, any combination of schools, or all schools under his district's jurisdiction. However, a governing authority shall not request a waiver for any school unless a majority of the classroom teachers employed in the school, voting by secret ballot, vote in favor of inclusion of such school in the waiver request.

B. A governing authority requesting a waiver shall submit to the board a written waiver request that does all of the following:

(1) Identifies the specific laws, rules, regulations, and policies from which waiver is sought.

(2) Identifies the school or schools that will be covered by the waiver.

(3) Describes the policies and procedures that will be instituted as a substitute for the waived provisions.

(4) Describes how the proposed waiver will accomplish all of the following:

(a) Increase the quality of instruction for students.

(b) Improve the academic achievement of students.

(c) Improve teaching effectiveness within schools.

(5) Describes, for each school year, specific, measurable educational goals and the methods to be used annually to measure progress in meeting such goals.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4044 - Terms and conditions of waivers for low-performing schools

§4044. Terms and conditions of waivers for low-performing schools

A. The board shall require any low-performing school covered by a waiver to meet certain terms and conditions aimed at improving teacher effectiveness, quality of instruction, and student academic achievement. The governing authority of such school shall:

(1) Ensure the effectiveness of the school's teachers pursuant to Part II of Chapter 39 of Title 17 of the Louisiana Revised Statutes of 1950.

(2) Ensure the improvement of quality of instruction and student academic achievement by implementing one of the following four intervention options at each low-performing school covered by the waiver:

(a) Turnaround: Put in place new leadership and a majority of new staff, new governance, and improved instructional programs, and provide the school with sufficient operational flexibility such as the ability to select staff, control its budget as approved by the school's governing authority, and increase learning time.

(b) Restart: Convert the school to a charter school. However, every teacher employed in such school prior to its conversion to a charter school, who has been determined to be effective in accordance with the provisions of Part II of Chapter 39 of Title 17 of the Louisiana Revised Statutes of 1950, shall be given the option to remain at the school or to be reassigned by the governing authority to another school under its jurisdiction.

(c) School Closure: Close the school and place its students in a high-performing school within the district.

(d) Transformation: Hire a new principal and implement a suite of best practices including comprehensive instructional management reform and measures of effective teaching. The board shall not grant a waiver to a district that proposes to use this option for more than fifty percent of the low-performing schools covered by the waiver.

(3) A district that has implemented one or more of the interventions described in Paragraph (2) of this Subsection for its low-performing schools in the two academic years immediately preceding the waiver application is not eligible to receive a waiver for such schools unless both of the following apply:

(a) The school has met its statewide accountability growth target or surpassed the statewide growth average during such two-year period of implementation.

(b) The district agrees to implement any remaining conditions of school intervention as required by the board.

B. A school implementing any of the intervention options prescribed in Paragraph (A)(2) of this Section shall not be subject to transfer to the Recovery School District for the duration of the waiver period. Upon termination of the waiver, a school that has not met its growth targets as established by the school and district accountability system shall be transferred to the jurisdiction of the Recovery School District or the governing authority of such school shall enter into a memorandum of understanding with the Recovery School District which shall govern the operation of the school.

C. A school that entered into a memorandum of understanding with the Recovery School District prior to receipt of a waiver, and which upon expiration of the memorandum of understanding or termination of the waiver has not met its growth targets as established by the school and district accountability system, shall be transferred to the jurisdiction of the Recovery School District.

D. A school under the jurisdiction of the Recovery School District which has been granted a waiver, and upon termination of the waiver has not met its growth targets as established by the school and district accountability system, shall be subject to one of the following actions as determined by the board:

(1) A school that is directly operated by the Recovery School District shall be converted to a charter school. If the school is a charter school, the Recovery School District shall terminate the school's charter and enter into a contract with a new chartering group for the operation of the school. Such schools shall remain under the jurisdiction of the Recovery School District.

(2) The school shall be closed and its students transferred to a higher performing school within the Recovery School District.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4045 - Grant, denial, or extension of waivers

§4045. Grant, denial, or extension of waivers

A. If the requirements provided in this Chapter are met, the board may grant a waiver as requested or grant a waiver subject to specified modifications. The waiver shall be effective for a specified period of up to four years unless terminated sooner by the board.

B. The terms and conditions of any waiver granted pursuant to this Chapter shall be reduced to writing by and approved by the board and agreed to and signed by the superintendent, subject to the approval of the governing authority, in the manner prescribed by the board. The written document containing the terms and conditions of the waiver shall not constitute a contract between the board and the governing authority.

C. The board may, upon request from the governing authority and a recommendation from the department, extend the waiver period if it determines that the waiver has been effective in enabling the school to carry out the activities for which the waiver was requested and the waiver has contributed to improved quality of instruction and student academic achievement. Any such extension shall not prevent a school otherwise eligible from being subject to transfer to the Recovery School District.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4046 - Reporting requirements

§4046. Reporting requirements

A. The governing authority of any school that receives a waiver pursuant to this Chapter shall provide periodic reports on progress in achieving specific benchmarks set forth by the board and shall provide, upon the request of the board, periodic reports on the uses and effectiveness of the waiver.

B. Not later than March first of each year, the board shall submit a report to the Senate Committee on Education and the House Committee on Education:

(1) Summarizing the uses of waivers granted pursuant to this Chapter.

(2) Describing whether such waivers:

(a) Increased the quality of instruction to students.

(b) Improved the academic achievement of students.

(3) Recommending any proposed legislative changes, if district success in improving quality of instruction and academic achievement under a waiver indicates that changes in an existing provision of law would be appropriate for all districts.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4047 - Termination of waivers

§4047. Termination of waivers

A. The board shall terminate a waiver, either completely or with respect to individual schools, if the board determines that the performance of the schools has been inadequate to justify a continuation of the waiver or if the waiver is no longer necessary to achieve its original purposes.

B. The board shall terminate a waiver as applied to a low-performing school if the school has failed to implement the requirements set forth in R.S. 17:4044 within two years of the granting of the waiver and may terminate a waiver as applied to a low-performing school that has not met its statewide accountability growth targets for three consecutive years while under the waiver or has not met any other required condition or benchmark.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4048 - Rules

§4048. Rules

The board shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Chapter.

Acts 2010, No. 749, §1, eff. June 29, 2010.



RS 17:4049 - Other waiver provisions

§4049. Other waiver provisions

The provisions of this Chapter shall not be applicable to any waiver otherwise provided for by law or rule.

Acts 2010, No. 749, §1, eff. June 29, 2010.






TITLE 18 - Louisiana Election Code

RS 18:1 - TITLE 18 LOUISIANA ELECTION CODE

TITLE 18

LOUISIANA ELECTION CODE

CHAPTER 1. GENERAL PROVISIONS

§1. Short title; citation

A. Title 18 shall constitute and be known as the "Louisiana Election Code", and its Chapters, Parts, Subparts, and Sections may be cited officially as Chapters, Parts, and Sections of either the Louisiana Election Code or Title 18 of the Louisiana Revised Statutes of 1950. In the latter case, the Sections shall be cited in the manner provided in R.S. 1:1.

B. The Louisiana Election Code shall regulate the conduct of elections and political subdivisions shall be prohibited from adopting any law, resolution, or ordinance relative to elections and the conduct thereof, including campaign finance, except as otherwise specifically authorized in this code.

Acts 1989, No. 56, §1, eff. June 16, 1989.

{{NOTE: ACTS 1989, NO. 56, §2 VOIDS LOCAL LAWS, ORDINANCES, AND RESOLUTIONS PREVIOUSLY ADOPTED WHICH ARE PROHIBITED BY THIS SECTION.}}



RS 18:2 - Definitions

§2. Definitions

As used in this Code, the following words and terms shall have the meanings hereinafter ascribed to each, unless the context clearly indicates another meaning:

(1) "Clerk of court" or "clerk" means the clerk of the district court, except that in any parish having a civil district court and a criminal district court, these terms mean the clerk of the criminal district court.

(2) "Federal election" means a general, special, primary, or runoff election for federal office; a convention or caucus of a political party which has authority to nominate a candidate for federal office; a primary election held for the selection of delegates to a national nominating convention of a political party; and a primary election held for the expression of a preference for the nomination of individuals for election to the office of president.

(3) "Federal office" means the office of president or vice president of the United States or of senator or representative in the United States Congress.

(4) "Immediate family" means the individual's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, and the parents of his spouse.

(5) "Parish governing authority" or "governing authority of the parish" with respect to Orleans Parish means the city council.

(5.1) "Polling place" means any location where voting, either early or on election day, is conducted pursuant to this Code.

(6) "Precinct" means the smallest political unit of a ward having defined geographical boundaries.

(7) "Signature" means the name of a person which is signed. Signature in this Title includes the handwritten, electronic, or digitized name of an individual, except when the handwritten signature of the individual is specifically required.

(8) "Under an order of imprisonment" means a sentence of confinement, whether or not suspended, whether or not the subject of the order has been placed on probation, with or without supervision, and whether or not the subject of the order has been paroled.

(9) "Voter registration agency" means an office designated under R.S. 18:116(A) to perform voter registration activities.

(10) "Voting district" means a geographical area composed of one or more precincts in a parish in which every elector within that area votes in the same congressional district, statewide board or commission district, judicial district, Senate District, House of Representative District, parish governing authority district, local and ward office district, municipal office district, and all other special election districts.

(11) "Ward" means a police jury ward in a parish and in parishes having no police jury wards means the subdivision of the parish equivalent to a police jury ward.

Acts 1976, No. 697, §1, Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1991, No. 277, §1; Acts 1993, No. 465, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:3 - Petitions submitted to registrars of voters

§3. Petitions submitted to registrars of voters

A. Notwithstanding any other provision of law to the contrary, every petition submitted to a registrar of voters for certification shall contain the following information:

(1) The handwritten signature of the voter who is signing the petition; however, if a person is unable to write, the incapacitated person shall affix his mark to the petition and the person circulating the petition shall affix the name of the incapacitated person provided he does so in the presence of two witnesses who shall also sign their names as witnesses to the mark.

(2) The date the voter signed the petition.

(3) The signer's ward/district/precinct and date of birth.

(4) The address at which the signer is registered to vote, including municipal number, apartment number, rural route, and box number.

(5) Name of the signer either typed or legibly written.

(6) Name of the person who witnessed and who obtained the signature.

(7) Date on which the person witnessed and obtained the signature.

B. Whenever the registrar is required to certify signatures on a petition pursuant to any provision of the constitution or laws of this state, the registrar shall not honor the written request of any voter or signatory who either desires to have his signature stricken from the petition or desires to have his signature added to the petition unless such addition or deletion is expressly authorized by law. The chairman or other person responsible for the filing of the petition with the registrar shall file notice with the registrar three days prior to submission of the petition for certification, unless such submission is done within three days prior to the expiration of the period for submission of the petition for certification. Such notice shall be a public record.

C. In determining the number of persons signing the petition who are electors in the voting area for the purpose of certifying the petition, the registrar shall not include any person who has not affixed to the petition his signature and the address at which he is registered to vote, any person whose signature has not been verified by the registrar, or any person whose name does not appear on the registrar's roll of electors. To verify a signature on a petition, the registrar shall compare the handwritten signature on the petition with the signature on the original application card or any subsequent signature in the records of the registrar, including but not limited to precinct registers and affidavits filed pursuant to the provisions of R.S. 18:111(C), or any microfilm, microfiche, or scanned or electronically captured computerized images of such documents. If the signatures are sufficiently alike to identify the person who signed the petition as the person who is the registered voter, the signature shall be verified. The signature of an elector shall include the surname under which the elector is registered to vote. The signature may include the elector's surname, first, and middle name, the initials of his surname, first, and middle name, or any combination thereof as the form in which his name appears on the petition, but shall not designate a title, designation, or deceptive name, nor shall it designate an occupational or professional description or abbreviation. However, the signature of a married woman may include her husband's surname, first, and middle name, the initials of his surname, first, and middle name, or any combination thereof, preceded by the title "Mrs." as the form in which her name appears on the petition, but only if she has registered under her husband's name preceded by the title "Mrs.".

D. The provisions of this Section shall not be applicable to petitions for elections to be held pursuant to the provisions of Chapter 3 of Title 26 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 669, §1; Acts 1988, No. 809, §1; Acts 1995, No. 312, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1032, §7; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:16 - Repealed by Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

CHAPTER 2. STATE ADMINISTRATION

PART I. COMMISSIONER OF ELECTIONS

§16. Repealed by Acts 2001, No. 451, §1, eff. Jan. 12, 2004.



RS 18:17 - Blank

§17. Blank



RS 18:18 - Secretary of state; powers and duties

CHAPTER 2. STATE ADMINISTRATION

PART I. SECRETARY OF STATE; REGISTRATION;

VOTING MACHINES

§18. Secretary of state; powers and duties

A. The secretary of state shall administer the laws relating to custody of voting machines and voter registration, and for the purpose he shall:

(1) Subject to applicable civil service laws and applicable provisions of this Title, employ and fix the salaries and duties of necessary staff to carry out such functions.

(2) Direct and assist the registrars of voters of the state with respect to matters pertaining to the registration of voters as provided by law.

(3) Prescribe uniform rules, regulations, forms, and instructions, which shall be approved by the attorney general and thereafter shall be applied uniformly by each registrar of voters in the state. These rules, regulations, forms, and instructions shall include but not necessarily be restricted to forms of applications for registration, records, affidavits and statements, documents, and general procedures to be used by the registrars of voters, none of which shall be inconsistent with the constitution and laws of the United States or of this state.

(4) Be responsible for obtaining statistics and data relating to the registration of voters from the registrars throughout the state and for the compilation of such statistics and data in an annual report which shall be submitted to the Legislature of Louisiana not later than the first day of each regular session.

(5) Perform such other functions and duties and exercise such other powers as are conferred upon him by this Title.

(6) Coordinate the responsibilities of this state under the National Voter Registration Act of 1993 (P.L. 103-31) as required by 42 U.S.C. Section 1973gg-8.

(7) Prescribe uniform rules, regulations, forms, and instructions as to the use of electronic voting machines, as defined by R.S. 18:1351(12)(b), in the conduct of early voting, which shall be approved by the attorney general and thereafter shall be applied uniformly by each registrar of voters in the state.

(8)(a) Prescribe uniform rules, regulations, forms, and instructions as to standards for effective nonpartisan voter education, which shall be approved by the attorney general and thereafter shall be implemented uniformly by each registrar of voters in the state. In developing the standards, the secretary of state shall review current voter education programs within the state. The standards shall address but shall not be limited to voter education concerning voter registration, balloting procedures for voting absentee by mail, during early voting, and at the polling places, distribution of sample ballots, and effective voter education methods, including the use of public service announcements and other public awareness methods. By December fifteenth of each general election year, each registrar of voters shall report to the secretary of state a detailed description of the voter education programs implemented in his parish. The secretary of state, upon receipt of such information, shall prepare a report on the effectiveness of voter education programs and shall submit the report to the governor, the president of the Senate, and the speaker of the House of Representatives by January thirty-first of each year following a general election.

(b) Develop activities, events, informational posters and pamphlets, and public service announcements for the implementation of an annual voter registration week and generally be responsible for implementation of such week. It is the policy of the state of Louisiana to encourage full participation in voting by all citizens of this state. To this end, in odd-numbered years, the official state voter registration week shall be the last full week which occurs two weeks prior to the close of registration records for the regular fall primary election. In even-numbered years, the official state voter registration week shall be the second full week in May.

(9) Provide for the voluntary registration of individuals or entities that conduct voter registration drives in the state of Louisiana.

B. The commissioner of elections shall be appointed by the secretary of state subject to Senate confirmation. He shall serve at the pleasure of the secretary of state at a salary fixed by the secretary of state, which salary shall not exceed the amount approved for such position by the legislature while in session. The commissioner of elections shall have the same qualifications as required for statewide elected officials. He shall have such responsibilities and perform such duties as shall be prescribed by the secretary of state.

C. The department of state shall be responsible for assistance to registrars, administration of rules and regulations of the secretary of state relating to the registration of voters, and matters pertaining to the reporting, compilation, and dissemination of registration statistics and information.

D. The secretary of state may enter into cooperative agreements with other states or the Electronic Registration Information Center to share voter registration information or data for purposes of determining whether a voter is registered in more than one state and for the maintenance of the state voter registration computer system. The secretary of state shall include in any such cooperative agreement a provision for the privacy of the information or data that complies fully with applicable state and federal law.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 286, §1, eff. Jan. 12, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §2, eff. Jan. 1, 2009; Acts 2013, No. 383, §3, eff. Jan. 1, 2014; Acts 2014, No. 59, §1, eff. May 16, 2014.



RS 18:18.1 - Political activities prohibited

§18.1. Political activities prohibited

A. Neither the commissioner of elections nor any employee of the elections division within the Department of State who is in the unclassified state service shall participate or engage in political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires.

B. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:18.2 - Certain political activities prohibited; secretary of state

§18.2. Certain political activities prohibited; secretary of state

A. The secretary of state may participate or engage in political activity related to his own candidacy for election to public office, including soliciting contributions for his campaign and taking an active part in the management of the affairs of his campaign and his principal campaign committee. He may also exercise his right as a citizen to express his opinion privately and to cast his vote as he desires. The secretary of state shall not participate or engage in any other political activity, including the candidacy of any other person for election to public office; membership on any other national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or other candidate; or taking active part in the management of the affairs of a political party, faction, other candidate, or any other political campaign.

B. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

Acts 2006, No. 415, §1.



RS 18:19 - Contracts for storage of voting machines; public bid; negotiation

§19. Contracts for storage of voting machines; public bid; negotiation

A.(1) Each contract entered into by the secretary of state for the lease of any building or portion thereof for the storage of voting machines shall be advertised and awarded to the lowest responsible bidder in accordance with the applicable provisions of R.S. 39:1551 et seq. For the purposes of advertising, awarding, and administering contracts for the lease of space for the storage of voting machines, the secretary of state may utilize any applicable procurement regulation promulgated in accordance with the Administrative Procedure Act by the commissioner of administration.

(2) In addition to all other notices and advertisements for bids required, the secretary of state shall furnish notice of the invitation for bids at least thirty days prior to the opening of bids for each contract for the storage of voting machines for a parish in the following manner:

(a) Publish notice of the invitation for bids in a newspaper of general circulation printed in such parish, or if there is no newspaper printed in such parish, in a newspaper printed in the nearest parish, that has a general circulation in the parish covered by the contract.

(b) Send such notice to the clerk of court for such parish who shall prominently post such notice in his office.

(c) Notify the parish governing authority for such parish of the contract and that such parish governing authority is allowed to bid on such contract.

(3) Contracts for the lease of space for storage of voting machines may be entered into on a parish or regional basis with a storage facility in each parish. If a single contract provides for the storage of voting machines for more than one parish, then the notices required by this Subsection shall be provided in each parish covered by such contract in accordance with this Subsection and there shall be a storage facility in each such parish.

B.(1) Notwithstanding the provisions of Subsection A of this Section or any other provision of law to the contrary, the secretary of state may modify any existing lease between the department and a lessor by negotiation, if the following conditions exist:

(a) Additional storage space is required in order to accommodate an increase in the number of voting machines due to an increase in population of the affected parish.

(b) Additional storage space is required in order to accommodate voting machines of a different configuration than the voting machines stored under the original lease agreement.

(2) No modification to a lease through negotiation shall be made the effect of which increases the existing price per square foot by more than twenty-five percent, and no modification to a lease through negotiation shall be made in the first two years or the last two years of the term of any such lease.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:20 - Contracts for a signature digitization/verification system

§20. Contracts for a signature digitization/verification system

The secretary of state may enter into contracts necessary to provide for a signature digitization/verification system to be used to carry out the functions of election officials.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:21 - Blank

§21. Blank



RS 18:22 - Blank

§22. Blank



RS 18:23 - State Board of Election Supervisors

PART II. STATE BOARD OF ELECTION SUPERVISORS

§23. State Board of Election Supervisors

A. The State Board of Election Supervisors is created and established in the Department of State as provided in R.S. 36:802. The board shall be composed of the following seven persons:

(1) The Lieutenant Governor.

(2) The secretary of state.

(3) The attorney general.

(4) The commissioner of elections or a designee of the secretary of state, as determined by the secretary of state. The secretary of state shall notify the board in writing of any such designation.

(5) One member of the Clerks of Court Association, who shall be elected by the membership thereof to serve a four year term concurrent with that of the governor. A vacancy shall be filled in the same manner for the remainder of the unexpired term.

(6) One member of the Registrars of Voters Association, who shall be elected by the membership thereof to serve a four year term concurrent with that of the governor. A vacancy shall be filled in the same manner for the remainder of the unexpired term.

(7) One member, who shall be appointed by the governor from a list of nominees submitted by the presidents of Centenary College at Shreveport, Dillard University at New Orleans, Louisiana College at Pineville, Loyola University at New Orleans, Tulane University of Louisiana at New Orleans, and Xavier University at New Orleans, each of whom shall submit one nominee who shall not be an elected or appointed public official. The term of office of each appointed member shall be concurrent with the term of the governor making the appointment. Each appointment by the governor shall be submitted to the Senate for confirmation. A vacancy in the office of a member appointed by the governor shall be filled in the same manner as the original appointment and for the remainder of the unexpired term.

B. Four members of the board shall constitute a quorum for the transaction of business, and all actions of the board shall require the affirmative vote of at least four members.

C. The board shall be domiciled in Baton Rouge.

D. The board shall elect a chairman and a vice chairman from among its members.

E.(1) The lieutenant governor, attorney general, and secretary of state each may designate a particular named employee from within his department to permanently act for him and in his place in his absence from meetings of the board. The public official shall notify the board in writing of his designation or any redesignation.

(2) The Registrars of Voters Association and the Clerks of Court Association each may elect an alternate member from their membership to permanently act for and in the place of the registrar or clerk, as the case may be, in his absence from meetings of the board. The president of each association shall notify the board in writing of the alternate member so elected.

F. The board shall hold such meetings as are necessary to effectuate its purposes and shall meet upon call of the chairman or upon the request of any three members.

G. The members of the board shall not receive any compensation but shall be reimbursed for reasonable expenses incurred in the performance of the work of the board.

Acts 1980, No. 681, §1, eff. July 24, 1980. Amended by Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 831, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2003, No. 774, §4.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:24 - Powers and duties; authority to intervene in actions

§24. Powers and duties; authority to intervene in actions

A. To accomplish the purposes of this Part and Subpart G of Part V of Chapter 5 of this Title, the board shall have the following powers, duties, and functions:

(1) To adopt, amend, and repeal such rules and regulations as are necessary for the transaction of its business and to implement the provisions of this Part and Subpart G of Part V of Chapter 5 of this Title.

(2) To conduct hearings as provided in this Part and Subpart G of Part V of Chapter 5 of this Title.

(3) To review election laws and procedures and to report to the legislature as required by this Part.

(4) To employ an executive director, legal counsel, and such other personnel as the board deems necessary and appropriate.

(5) To exercise such other powers and duties as are necessary to effectuate the purposes of the board as set forth in this Part and not inconsistent with such provisions.

B. To accomplish the purposes of Subpart G of Part V of Chapter 5 of this Title, the board shall also have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities.

Acts 1980, No. 681, §1, eff. July 24, 1980. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 831, §1; Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:25 - Annual reports

§25. Annual reports

A. The board shall regularly review all election laws and all procedures used in the conducting of elections in this state.

B. The board shall annually report to the House and Governmental Affairs Committee of the House of Representatives and the Senate and Governmental Affairs Committee of the Senate its findings, observations, and recommendations concerning all aspects of elections in this state. The report shall be submitted no later than January fifteenth each year and shall include but shall not be limited to the following subjects: election laws in general, registration procedures, election procedures, election officials, voting machines, tabulation and transmission of election returns, procedures used for casting and counting absentee by mail and early voting ballots, and any other aspect of elections the board deems appropriate.

Acts 1980, No. 681, §1, eff. July 24, 1980; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:26 - Repealed by Acts 1988, No. 831, 2.

§26. Repealed by Acts 1988, No. 831, §2.



RS 18:27 - Political activities prohibited

§27. Political activities prohibited

A. No employee of the board who is in the unclassified state service shall participate or engage in political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires.

B. As used herein, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

Added by Acts 1982, No. 778, §1, eff. Aug. 4, 1982.



RS 18:31 - State voter registration computer system; parish computer system

PART III. STATE VOTER REGISTRATION

COMPUTER SYSTEM

§31. State voter registration computer system; parish computer system

A. The secretary of state shall establish a state voter registration computer system for the registration of voters throughout the state in accordance with the provisions of this Title.

B. The secretary of state shall adopt rules and regulations with respect to all records, data, and information required for registration of voters and the transfer of copies thereof to the department. The secretary of state shall establish, by rule, a uniform cost for the preparation of lists of registered voters. However, no charges for preparation or transmission of voter registration data shall apply to the office of motor vehicles of the Department of Public Safety and Corrections, when the transmitted data is used to verify voter registration information against driver's license and social security information. All rules and regulations shall be adopted pursuant to the Administrative Procedure Act.

C. All revenues derived from the sale of lists of registered voters and related statistical information and from the use of the Department of State's information system shall be deposited in the state general fund to the credit of the Department of State. The secretary of state shall utilize such revenues to offset and supplement costs relating to the operation of the state voter registration computer system.

D. Pursuant to the provisions of R.S. 18:18(A)(4), the secretary of state shall submit to the legislature an annual report in a format requested by the legislature which includes a list of registered voters and other data associated with registered voters to be used for redistricting and other legislative purposes. Such lists and data shall be updated quarterly as requested by the legislature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1984, No. 672, §1; Acts 1985, No. 754, §1; Acts 1988, No. 909, §2, eff. Jan. 1, 1989; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2003, No. 1220, §2, eff. July 3, 2003, and §3, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.

NOTE: See Acts 2003, No. 1220, §5, relative to effective date.



RS 18:41 - Louisiana Elections Integrity; administration of Part

PART IV. LOUISIANA ELECTIONS INTEGRITY

§41. Louisiana Elections Integrity; administration of Part

A. The Board of Ethics, hereafter in this Part referred to as the "board", shall administer the provisions of this Part.

B. Board members shall be paid the same per diem as members of the legislature for each day of attendance at board meetings and shall be reimbursed actual expenses incurred in attending board meetings and in conducting board business.

C. The board shall hold such meetings as are necessary to effectuate its purposes and shall meet upon call of the chairman or upon the request of any three members.

Acts 1989, No. 45, §1; Acts 1996, 1st Ex. Sess., §11, eff. Jan. 1, 1997.



RS 18:42 - Rule making power

§42. Rule making power

The board shall have power to adopt and promulgate rules and regulations necessary to implement the provisions of this Part.

Acts 1989, No. 45, §1.



RS 18:43 - Investigations and hearings; certain elections

§43. Investigations and hearings; certain elections

A. The board may investigate any aspect of any election, except as provided in R.S. 18:45. The board may initiate such an investigation upon the receipt of a sworn statement by any registered voter of this state alleging error, fraud, irregularity, or other unlawful activity in the conduct of an election.

B. The board may convene in any location in the state for the purpose of conducting hearings and receiving testimony concerning any irregularity, error, or apparent violation of law in any election. It may convene upon the receipt by the board of a sworn statement by any registered voter of this state alleging error, fraud, irregularity, or other unlawful activity in the conduct of an election.

C. The board shall have the power and authority to subpoena witnesses, administer oaths, compel the production of books, documents, records, and papers, public and private, and to do all other things necessary in carrying out its duties and responsibilities.

D. Failure to comply with any order of the board, issued in accordance with or under authority hereof, refusal to testify, or any act of disrespect or of disorderly or contemptuous behavior before the board shall constitute contempt of the board, and the board shall have the power and authority to institute proceedings in any court of competent jurisdiction for the punishment thereof as provided by the constitution and laws. False swearing or perjury before the board shall in like manner be punished in accordance with the laws of the state.

E. All proceedings in connection with any investigation by the board shall be conducted in closed session, and for that purpose, such proceedings shall be exempt from the provisions of the Public Meetings Law. All records pertaining to such proceedings shall be exempt from the provisions of the Public Records Law. They shall remain confidential and not be open for public inspection unless and until they are entered into the record of any court, except as specifically provided in R.S. 18:44(C). However, the records and findings of the board pertaining to any such proceedings shall be made available to the attorney general, to any district attorney having jurisdiction of the matter contained in such records or findings upon formal written request, or in response to the order of any court having jurisdiction of the matter contained in such records or findings. Any person appearing before the board shall be entitled to the right to counsel.

Acts 1989, No. 45, §1.



RS 18:44 - Contesting election; referral for prosecution

§44. Contesting election; referral for prosecution

A. Whenever the board determines as a result of an investigation that violations of law, irregularities, error, or fraud have occurred in the conduct of an election which in the judgment of the board has resulted in the apparent qualification for the general election or the apparent election of a candidate not entitled to be so qualified or elected, the board, upon the favorable vote of three members, may institute suit to contest the election in order to protect the interest and rights of the state in fair and honest elections. In addition, for the same cause and upon the same vote, the board may intervene in any suit instituted by any other party to contest an election.

B. In any suit instituted by the board to contest an election, the provisions of Chapter 9 of this Title shall apply, except that:

(1) An action instituted by the board to contest an election shall be brought in the district court for the parish where the state capitol is situated.

(2) In any such suit, each candidate for said office and the secretary of state shall be impleaded and shall be a party to the suit. The board shall be a party to the suit, and the board may implead as parties other persons whose interest in the subject matter, by reason of their ministerial duties or otherwise, would be directly or indirectly affected to the extent that their joinder would be necessary for a complete adjudication of the controversy.

(3) In any such suit, the petition shall be styled:

"In re the Election for (office)"

(4) The petition shall cite:

(a) Each candidate for said office; and

(b) The secretary of state in his official capacity as the chief election officer of the state.

(5) The petition shall contain, but shall not be limited to, the following:

(a) The grounds on which the election is contested;

(b) The allegation that except for substantial irregularities or error, fraud, or other unlawful activities in the conduct of the election, a different candidate would have qualified for a general election or would have been elected.

(6) The petition shall comply with Article 891 of the Louisiana Code of Civil Procedure, except to the extent that the provisions of that Article or the Articles cited therein conflict with the provisions of this Section.

(7) Service of process shall be on the secretary of state, or the commissioner of elections as provided herein, and shall otherwise comply substantially with the provisions of R.S. 18:1408. By filing notice of candidacy a state candidate appoints the secretary of state, or the commissioner of elections as provided herein, as his agent for service of process in any action instituted by the board under provisions of this Section. If the secretary of state is a named candidate in the petition, then the commissioner of elections shall be the agent for service of process for all candidates, and in such case, additionally, a copy of the citation and petition shall be served on the secretary of state in his official capacity as chief election officer of the state.

(8) There shall be no named party defendant; provided however, that for purposes of the provisions of Chapter 9 of Title 18 which are applicable to suits instituted under this Section, the word "party" in this Section shall mean "defendant" in the provisions of said Chapter 9.

(9) Each party in a suit instituted under this Section is considered as being both a plaintiff and a defendant with respect to all other parties. A party is not required to answer the petition, but if he answers, he shall do so prior to trial. No exceptions or responsive pleadings may be filed to the answer of a party, and every fact alleged therein is considered as denied or avoided by effect of law as to all other parties. If a party does not appear on the date set for the trial, either in person or through counsel, such failure to appear precludes him from thereafter filing an answer, and from asserting his claims or defenses in the suit and the court shall not appoint an attorney to represent him pursuant to R.S. 18:1409(A).

(10) Each party may appear and assert his claim or defense as he sees fit.

(11) The court may grant the board injunctive relief prohibiting the parties from instituting or prosecuting in any court of this state or of the United States any other action or proceeding on the matters involved in the suit.

(12) The court may render judgment for costs, or any part thereof, against any party, as it may consider equitable.

C. Whenever the board determines as a result of an investigation or otherwise that a violation of the Election Code has occurred which is subject to criminal penalties, the board shall present all information concerning such alleged violation to the district attorney for the judicial district in which the alleged violation occurred. The district attorney may immediately proceed with such criminal actions or investigations as are justified by the facts presented or available to him. The information presented by the board to the district attorney shall be presented to the attorney general and the governor who shall keep such information strictly confidential, except that the attorney general may proceed with any action permissible within the provisions of Article IV, Section 8 of the Louisiana Constitution of 1974.

Acts 1989, No. 45, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:45 - Limitations on powers and duties of board

§45. Limitations on powers and duties of board

A. The provisions of R.S. 18:43 and 44 shall be applicable only to elections for the office of governor, lieutenant governor, secretary of state, state treasurer, attorney general, commissioner of agriculture, commissioner of insurance, United States senator, United States congressman, public service commissioner, member of the State Board of Elementary and Secondary Education, and justice of the supreme court.

B. The powers, duties, functions, and authority of the board as provided in this Part shall in no way apply or extend to any provisions of the Campaign Finance Disclosure Act contained in Chapter 11 of the Election Code and the board shall have no authority under the provisions of this Part to make any investigation or exercise any other power, duty, function, or authority in relation to the provisions of Chapter 11 of Title 18.

Acts 1989, No. 45, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:46 - Annual reports

§46. Annual reports

The board may report to the legislature any findings, observations, or recommendations concerning elections in this state which it determines, in the course of its investigations or otherwise, should be brought to the attention of the legislature. Such reports may be made annually prior to the annual regular session of the legislature, or at such other times as the board may deem appropriate.

Acts 1989, No. 45, §1.



RS 18:47 - Staff; assistance to board

§47. Staff; assistance to board

A. The board may employ an executive director. The executive director shall serve as secretary to the board. The board may employ such other staff as it deems necessary or appropriate. It may employ staff on a full-time or part-time basis and may procure temporary or intermittent services as it deems necessary. The board may employ attorneys and it may procure the services of attorneys on a temporary or part-time basis as it deems necessary.

B. Every officer, department, board, or commission of the state or of any of its political subdivisions shall provide assistance, including use of facilities and investigatory personnel, upon the request of the board.

Acts 1989, No. 45, §1.



RS 18:49.1 - Elections compliance unit; powers and duties

PART V. ELECTIONS COMPLIANCE UNIT

§49.1. Elections compliance unit; powers and duties

A. An elections compliance unit is created in the Department of State. The purposes of the unit shall be to:

(1) Initiate independent inquiries and conduct independent investigations into allegations of election irregularities in any municipality or parish of the state.

(2) Respond to notifications or complaints alleging election irregularities generated by election officials or any other person.

(3) Review notices and reports of election irregularities and conduct investigations of any incidents that it determines require further investigation.

B. For purposes of investigation, the elections compliance unit shall have the authority to:

(1) Issue subpoenas to compel the production of records and other documents from any registrar of voters.

(2) Receive sworn statements.

C. Notwithstanding any other provision of law to the contrary, a member of the Elections Compliance Unit, upon the receipt of a complaint of any election irregularity, may enter a polling place during early voting or on election day for the purposes of checking the overall operations of the polling place or investigating any potential violation of the Louisiana Election Code.

D. If during the course of investigation, the elections compliance unit determines that there may be a violation of any criminal law or provision of the Louisiana Election Code, the findings of the investigation shall be turned over to the appropriate prosecutorial agency for further investigation or prosecution.

Acts 2004, No. 517, §2, eff. June 25, 2004; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:51 - Registrar for each parish; appointment; tenure; books and records; commission; bond and oath

CHAPTER 3. REGISTRARS OF VOTERS

§51. Registrar for each parish; appointment; tenure; books and records; commission; bond and oath

A. There shall be a registrar of voters for each parish in the state, who shall be appointed by the governing authority of the parish.

B. The governor shall issue a commission to each registrar, who thereupon shall make the bond, subscribe to the oath, and receive the compensation prescribed in this Chapter.

C.(1) A vacancy for any cause in the office of registrar shall be filled by the parish governing authority within thirty days after the date on which the vacancy occurs. Until the appointment is made, the chief deputy shall perform the duties of the registrar in a parish having a chief deputy. If there is no chief deputy, within forty-eight hours after the office becomes vacant, the parish governing authority shall appoint a person temporarily to perform the duties of the registrar until the parish governing authority fills the vacancy as herein provided. However, if the parish governing authority neither fills the vacancy nor, in a parish having no chief deputy, designates a person temporarily to perform the duties of registrar within forty-eight hours after the office becomes vacant, the State Board of Election Supervisors shall appoint a person to perform the duties until the parish governing authority fills the vacancy. A person appointed temporarily to perform the duties of registrar shall have authority to register voters in accordance with law.

(2) The person performing the duties of registrar until the parish governing authority makes its appointment shall be issued a commission by the governor and shall give the bond required of a registrar of voters, unless the person previously has done so in his capacity as deputy registrar. He shall receive the compensation prescribed by this Chapter for the registrar. If the person appointed by the State Board of Election Supervisors held a position in the office of the registrar prior to such appointment, then upon the appointment of a registrar to fill the vacancy, he shall be eligible to return to the position previously held.

D. A registrar who has no chief deputy or other permanent employee shall file an affidavit with the parish governing authority and the secretary of state designating a person as chief deputy who would operate the registrar's office in the event the registrar becomes unable to name a chief deputy and perform his duties due to illness, injury, or disability.

Acts 1976, No. 693 §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:52 - Qualification of registrars

§52. Qualification of registrars

Each registrar shall be a resident and qualified voter of the parish in which he is to perform his duties.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:53 - Tenure; removal from office; may not be own immediate successor

§53. Tenure; removal from office; may not be own immediate successor

A. A registrar shall be subject to removal by the State Board of Election Supervisors for willful misconduct relating to his official duty, willful and persistent failure to perform his duty, persistent public conduct prejudicial to the administration of the laws relative to the registration of voters that brings the office into disrepute, or conviction of a felony.

B.(1) A registrar accused of any of the types of conduct set forth in Subsection A or convicted of a felony shall be subject to immediate suspension from office, with or without pay, by majority vote of the State Board of Election Supervisors.

(2) If the board receives a resolution from a parish governing authority as provided in this Paragraph accusing the parish registrar of any of the types of conduct set forth in Subsection A, the board shall schedule a hearing on the accusations contained in the resolution within thirty days of the receipt of such resolution. Such resolution must be adopted by a favorable vote of at least two-thirds of the membership of the parish governing authority and transmitted to the chairman of the board by certified mail, return receipt requested. The provisions of this Paragraph shall in no way be construed to limit the powers conferred upon the board by Paragraph (1).

(3) Prior to removal of a registrar from office, the board shall afford the registrar a hearing in accordance with the provisions of the Administrative Procedure Act.

(4) A registrar may apply for judicial review of an adverse decision of the board by trial de novo, as provided by R.S. 49:964, and by appeal, as provided by R.S. 49:965.

C. No registrar who has been removed from office may be reappointed as his own immediate successor.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 747, §1.



RS 18:54 - Qualification; date; duplicate oath; bond; approval of bond

§54. Qualification; date; duplicate oath; bond; approval of bond

Within thirty days after the date of his commission, each registrar shall qualify for office by subscribing to the oath of office prescribed by the constitution. The oath shall be filed with the clerk of court and a duplicate original or a certified copy thereof shall be filed with the secretary of state and with the state treasurer. In a parish containing a municipality with a population of three hundred thousand or more, the oath shall be filed with the clerk of the civil district court. Each registrar also shall file with the state treasurer a bond, in favor of the governor and with security, for the faithful performance of the duties required of him and for the payment of such damages as may be sustained by his failure to discharge his duties. The sureties on the bond shall be with a company authorized to do business in Louisiana, and in each parish the bond shall be in the amount of five thousand dollars.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1991, No. 277, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:55 - Compensation of registrar of voters; amount and manner of payment; reduction during tenure prohibited; prohibited increase

§55. Compensation of registrar of voters; amount and manner of payment; reduction during tenure prohibited; prohibited increase

A.(1) The annual salary of registrars of voters shall be based on the most recent population figures as shown by the latest federal decennial census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) The salary ranges and pay schedule for the registrars shall be as follows:

Population Range

Step 1

Step 2

Step 3

Step 4

0 to 40,000

$57,769

$59,502

$61,287

$63,126

40,001 to 60,000

$64,188

$66,113

$68,097

$70,140

60,001 to 100,000

$70,607

$72,725

$74,907

$77,154

100,001 to 200,000

$77,026

$79,337

$81,717

$84,168

200,001 to 1,000,000

$83,445

$85,948

$88,526

$91,182

Population Range

Step 5

Step 6

Step 7

Step 8

0 to 40,000

$65,019

$66,970

$68,979

$71,049

40,001 to 60,000

$72,244

$74,441

$76,644

$78,943

60,001 to 100,000

$79,469

$81,853

$84,309

$86,838

100,001 to 200,000

$86,693

$89,294

$91,973

$94,732

200,001 to 1,000,000

$93,918

$96,735

$99,637

$102,626

Population Range

Step 9

Step 10

Step 11

Step 12

0 to 40,000

$73,180

$75,375

$77,637

$79,966

40,001 to 60,000

$81,311

$83,751

$86,263

$88,851

60,001 to 100,000

$89,443

$92,126

$94,890

$97,737

100,001 to 200,000

$97,574

$100,501

$103,516

$106,622

200,001 to 1,000,000

$105,705

$108,876

$112,143

$115,507

(3)(a) A person appointed by the parish governing authority as registrar on or after July 1, 1997, shall be employed with an annual salary of step one of the appropriate population range, unless the person is promoted from chief deputy or confidential assistant and such would result in a reduction in compensation. In such an instance, the newly appointed registrar shall receive a salary increase to the amount of the nearest step in the appropriate population range which will provide a minimum increase in salary of five hundred dollars.

(b) Each parish governing authority shall continue to compensate its registrars at no less than the same annual dollar amount as that paid by the particular parish on July 1, 1991, including both the prior mandated parish portion and any supplements authorized. The difference between the amount of compensation due each registrar and the amount payable by the parish governing authority shall be paid by the state through the secretary of state.

(4)(a) Each registrar shall automatically receive an annual salary increase to the next step on July first until his annual salary equals the highest step of the appropriate population range. However, a registrar whose salary is less than step one of the appropriate population range shall receive an annual salary increase of four thousand five hundred dollars until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the amount of the nearest step which will provide an increase of not less than five hundred dollars.

(b) Each registrar whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for the merit evaluation shall be determined by the secretary of state in conjunction with the Registrar of Voters Association. It shall provide that each registrar be evaluated by the secretary of state or his designee acting on his behalf. Upon a finding of "excellent" on a merit evaluation, the registrar shall receive a salary increase to the next step until the registrar's salary is equal to the highest step of the appropriate population range.

B. No law to increase or decrease that portion of the salary payable by the parish shall be enacted hereafter unless notice of intent to enact such a law has been published on two separate days, without cost to the state, in the official journal of each locality affected by the enactment of the increase or decrease in the salary figures. The last day of publication shall be at least thirty days prior to introduction of the bill.

C. The annual compensation of each registrar of voters shall be based upon the most recent census taken by the United States Government, Louisiana Tech University population estimates for Louisiana parishes, or upon the population figures of each parish as determined by its governing authority as provided by law.

D. The state portion of each salary shall be paid biweekly by the state through the secretary of state, and the parish portion of each salary shall be paid monthly by the parish governing authority on the warrant of the respective registrars. The funds for the parish portion of the salary shall be annually appropriated by the parish governing authority and the funds for the state portion of the salary shall be annually appropriated to the secretary of state.

E. The registrars of voters shall receive cost-of-living salary increases whenever such salary increases are given to state employees and a similar structure adjustment shall be made in the entire registrars' pay schedule.

F. Notwithstanding any other provision of this Chapter to the contrary, no registrar shall receive an increase in salary as provided in Paragraph (A)(4) of this Section during a time period when the State Civil Service Commission has suspended the authority to award merit increases to classified employees.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, 1st Ex.Sess., No. 37, §2, eff. Jan. 1978; Acts 1979, No. 236, §4, eff. Sept. 1, 1979; Acts 1979, No. 295, §3; Acts 1980, No. 634, §1, eff. Sept. 1, 1980; Acts 1980, No. 716, §3; Acts 1983, No. 299, §1; Acts 1986, No. 669, §1; Acts 1991, No. 277, §1; Acts 1991, No. 395, §1, eff. July 1, 1991; Acts 1997, No. 1008, §1, eff. July 1, 1997; Acts 1999, No. 972, §1, eff. July 1, 1999; Acts 2003, No. 683, §1, eff. July 1, 2003; Acts 2007, No. 254, §1, eff. July 1, 2007; Acts 2010, No. 622, §1, eff. June 25, 2010.

NOTE: See Acts 1983, No. 299, §§2 and 3.



RS 18:56 - Salary supplement

§56. Salary supplement

The salaries provided by law for the registrar, the chief deputy, and any other unclassified employees may be supplemented by the parish governing authority.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1991, No. 395, §1, eff. July 1, 1991; Acts 1999, No. 972, §1, eff. July 1, 1999.

{{NOTE: SEE ACTS 1991, NO. 395, §§2 AND 4.}}



RS 18:57 - Reduction of compensation while holding office or employment prohibited

§57. Reduction of compensation while holding office or employment prohibited

A. The compensation of any registrar, chief deputy, or other unclassified employee which is payable in accordance with the provisions of R.S. 18:55 and 59 shall not be reduced while he holds his office or position, or as a result of promotion.

B. Subsequent to the 1990 federal decennial census, if the most recent population figures referred to in R.S. 18:55(A) and 59(B) and (C) decrease from the prior population figures so as to change the population range of the parish, the registrar of voters, chief deputy, and confidential assistant shall be compensated at the population range for such prior parish population while each holds his office. If the most recent population figures referred to in R.S. 18:55(A) and 59(B) and (C) increase over the prior parish population so as to change the population range of the parish, the registrar of voters, chief deputy, and confidential assistant shall receive an increase in compensation to the nearest step in the new population range or a minimum increase of five hundred dollars for the registrar, three hundred dollars for the chief deputy, and two hundred dollars for the confidential assistant.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1991, No. 395, §1, eff. July 1, 1991.

{{NOTE: SEE ACTS 1991, NO. 395, §§2 AND 4.}}



RS 18:58 - Powers and duties of registrars

§58. Powers and duties of registrars

A. Subject to the direction of the secretary of state and as provided by law, the registrar in each parish shall be responsible for the registration of voters in the parish he serves and for the administration and enforcement of the laws and the rules and regulations of the secretary of state relating to the registration of such voters. He shall participate in the state voter registration computer system established pursuant to R.S. 18:31 and shall provide all necessary assistance to the secretary of state to effectuate the inclusion of his parish in that system.

B.(1) The registrar shall be responsible for conducting absentee by mail and early voting in the parish he serves, as provided by Chapter 7 of this Code.

(2) The registrar shall assign voters in the state voter registration computer system according to each voting district in the parish from which an election is to be conducted. For a primary election, the assignment of voters shall be completed on or before the fifth business day prior to the opening of qualifying for the primary election. For a general election, the assignment of voters shall be completed on or before the fifty-first day prior to the general election.

C. The registrar may administer any oath required by Chapters 2, 3, 4, and 7 of this Code.

D. Repealed by Acts 1995, No. 312, §2, eff. Jan. 1, 1996.

E. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1984, No. 672, §1; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1992, No. 978, §1; Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995; Acts 1995, No. 312, §2, eff. Jan. 1, 1996; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2005, No. 220, §4, eff. Jan.1, 2006; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:59 - Deputies, confidential assistants, and other permanent office employees; temporary employees; appointment and compensation; prohibited increase in compensation

§59. Deputies, confidential assistants, and other permanent office employees; temporary employees; appointment and compensation; prohibited increase in compensation

A. Except as otherwise provided by law and in conformity with applicable civil service laws, registrars may appoint deputies, confidential assistants, and other office employees. A deputy registrar shall be a qualified voter of the state of Louisiana. Each deputy shall take the constitutional oath of office. A confidential assistant may perform all the duties of a chief deputy if he meets the qualifications of a deputy.

B.(1) The annual salary of the chief deputy registrar of voters in each parish shall be based on the most recent population figures as shown by the latest federal decennial census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) The salary ranges and pay schedule for the chief deputy shall be as follows:

Population Range

Step 1

Step 2

Step 3

Step 4

0 to 40,000

$33,697

$34,708

$35,750

$36,822

40,001 to 60,000

$40,117

$41,321

$42,560

$43,837

60,001 to 100,000

$46,537

$47,933

$49,371

$50,852

100,001 to 200,000

$52,956

$54,544

$56,181

$57,866

200,001 to 1,000,000

$59,375

$61,156

$62,991

$64,880

Population Range

Step 5

Step 6

Step 7

Step 8

0 to 40,000

$37,927

$39,064

$40,236

$41,443

40,001 to 60,000

$45,152

$46,507

$47,902

$49,339

60,001 to 100,000

$52,378

$53,949

$55,568

$57,235

100,001 to 200,000

$59,602

$61,390

$63,232

$65,129

200,001 to 1,000,000

$66,827

$68,831

$70,896

$73,023

Population Range

Step 9

Step 10

Step 11

Step 12

0 to 40,000

$42,687

$43,967

$45,286

$46,645

40,001 to 60,000

$50,819

$52,344

$53,914

$55,532

60,001 to 100,000

$58,952

$60,720

$62,542

$64,418

100,001 to 200,000

$67,083

$69,095

$71,168

$73,303

200,001 to 1,000,000

$75,214

$77,470

$79,795

$82,188

(3)(a) A person appointed as chief deputy by the registrar on or after July 1, 1997, shall be employed with an annual salary of step one of the appropriate population range unless the appointment is a promotion from confidential assistant of the parish and would result in a reduction in compensation. In such an instance, the newly appointed chief deputy shall receive an increase in salary of the amount required to place him on the nearest step and give him a minimum increase of three hundred dollars.

(b) Each parish governing authority shall continue to compensate its chief deputy registrar at no less than the same annual dollar amount as that paid by the particular parish on July 1, 1991, including both the prior mandated portion and any supplements authorized. The difference between the amount of compensation due each chief deputy and the amount payable by the parish governing authority shall be paid by the state through the secretary of state.

(4)(a) Each chief deputy shall automatically receive an annual salary increase to the next step on July first until his salary equals the highest step of the appropriate population range. However, a chief deputy whose salary is less than step one of the applicable population range shall receive an annual salary increase of four thousand five hundred dollars until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the amount of the nearest step which will provide an increase of not less than three hundred dollars.

(b) Each chief deputy whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for the merit evaluation shall be determined by the Registrar of Voters Association. It shall provide that each chief deputy will be evaluated by the registrar of his parish. Upon a finding of "excellent" on a merit evaluation, the chief deputy shall receive a salary increase to the next step until his salary equals the highest step of the appropriate population range.

C.(1) The annual salary of the confidential assistant to the registrar of voters in each parish shall be based on the most recent population figures as shown by the latest federal decennial census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) The salary ranges and pay schedule for the confidential assistant shall be as follows:

Population Range

Step 1

Step 2

Step 3

Step 4

0 to 40,000

$27,281

$28,099

$28,942

$29,810

40,001 to 60,000

$33,699

$34,710

$35,751

$36,823

60,001 to 100,000

$40,117

$41,321

$42,560

$43,837

100,001 to 200,000

$46,537

$47,933

$49,371

$50,852

200,001 to 1,000,000

$52,956

$54,544

$56,181

$57,866

Population Range

Step 5

Step 6

Step 7

Step 8

0 to 40,000

$30,704

$31,626

$32,574

$33,552

40,001 to 60,000

$37,928

$39,066

$40,238

$41,445

60,001 to 100,000

$45,152

$46,507

$47,902

$49,339

100,001 to 200,000

$52,378

$53,949

$55,568

$57,235

200,001 to 1,000,000

$59,602

$61,390

$63,232

$65,129

Population Range

Step 9

Step 10

Step 11

Step 12

0 to 40,000

$34,558

$35,595

$36,663

$37,763

40,001 to 60,000

$42,688

$43,969

$45,288

$46,647

60,001 to 100,000

$50,819

$52,344

$53,914

$55,532

100,001 to 200,000

$58,952

$60,720

$62,542

$64,418

200,001 to 1,000,000

$67,083

$69,095

$71,168

$73,303

(3)(a) A person appointed by the registrar as confidential assistant on or after July 1, 1997, shall be employed with an annual salary of step one of the appropriate population range.

(b) Each parish shall continue to compensate its confidential assistant at no less than the same annual dollar amount as that paid by the particular parish on July 1, 1991, including both the prior mandated portion and any supplements authorized. The difference between the amount of compensation due each confidential assistant and the amount payable by the parish governing authority shall be paid by the state through the secretary of state.

(4)(a) Each confidential assistant shall automatically receive an annual salary increase to the next step on July first until his salary equals the highest step of the appropriate population range. However, a confidential assistant whose salary is less than step one of the appropriate population range shall receive a salary increase of four thousand five hundred dollars until that amount would cause his salary to exceed step one. At that time, he shall receive a salary increase to the amount of the nearest step which would provide an increase of not less than two hundred dollars.

(b) Each confidential assistant whose salary is at the level of step one or higher shall be evaluated as to merit in January. The criteria and procedure for the merit evaluation shall be determined by the Registrar of Voters Association. It shall provide that each confidential assistant be evaluated by the registrar of his parish. Upon a finding of "excellent" on a merit evaluation, the confidential assistant shall receive a salary increase to the next step until the confidential assistant's salary is equal to the highest step of the appropriate population range.

D. No law to increase or decrease that portion of the salary payable by the parish shall be enacted hereafter unless notice of intent to enact such a law has been published on two separate days, without cost to the state, in the official journal of each locality affected by the enactment of the increase or decrease in the salary figures. The last day of publication shall be at least thirty days prior to introduction of the bill.

E. The annual compensation of each chief deputy registrar of voters and confidential assistant shall be based upon the most recent census taken by the United States Government, the Louisiana Tech University population estimates for Louisiana parishes, or upon the population figures of each parish as determined by its governing authority as provided by law.

F. The state portion of the salary of each chief deputy registrar of voters and confidential assistant shall be paid biweekly by the state through the secretary of state, and the parish portion of the salary shall be paid monthly by the parish governing authority on the warrant of each chief deputy and confidential assistant. The funds for the parish portion of the salary shall be annually appropriated by the parish governing authority and the funds for the state portion of the salary shall be annually appropriated by the legislature to the secretary of state.

G.(1) The annual salary of a person employed on July 1, 1991, in the position of chief deputy registrar of voters or confidential assistant shall not be decreased by the provisions of this Section.

(2) When the position of chief deputy registrar of voters or confidential assistant is vacated, the salary for such position shall be paid in accordance with the provisions of Subsections B and C hereof.

H. The portion of the salaries of permanent employees, other than registrars, chief deputies, and confidential assistants, which is being paid by the state on August 30, 1983, shall be paid by the state and the portion of such salaries being paid by the parish governing authority on August 30, 1983, shall be paid by the parish governing authority. The state shall pay one-half the salary and the parish governing authority shall pay one-half the salary of such permanent employees who are employed after August 30, 1983.

I.(1) A registrar may employ and fix the compensation of such additional temporary personnel as he finds necessary from time to time in order to efficiently perform a duty imposed upon him by law within the time the law requires that the duty be performed. The compensation so fixed shall be approved by the parish governing authority and shall be paid from funds appropriated by the parish governing authority.

(2) Temporary personnel, whether or not compensated, may with the authorization of the registrar be utilized for the purpose of registering voters and conducting absentee by mail and early voting.

J. In any parish in which the registrar had no extra clerical personnel on the effective date of the code, the registrar shall receive fifteen hundred dollars per year for extra clerical help and for expenses. However, in any of such parishes the registrar, in addition to employing extra clerical help or in lieu thereof, may appoint a deputy registrar, whose salary shall be paid out of this additional fifteen hundred dollars per year. A deputy registrar so appointed shall be governed by all of the provisions of law relating to deputy registrars of voters.

K. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

L. The chief deputy registrar and confidential assistant shall receive cost-of-living salary increases whenever such salary increases are given to state employees and a similar structure adjustment shall be made in the entire pay schedule.

M.(1) Notwithstanding any other provision of this Chapter to the contrary, no chief deputy shall receive an increase in salary as provided in Paragraph (B)(4) of this Section during a time period when the State Civil Service Commission has suspended the authority to award merit increases to classified employees.

(2) Notwithstanding any other provision of this Chapter to the contrary, no confidential assistant shall receive an increase in salary as provided in Paragraph (C)(4) of this Section during a time period when the State Civil Service Commission has suspended the authority to award merit increases to classified employees.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 163, §2, eff. Jan. 1, 1978; Acts 1977, No. 314, §1, eff. Jan. 1, 1978; Acts 1977, No. 322, §2, eff. Jan. 1, 1978; Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1977, No. 569, §3, eff. Jan. 1, 1978; Acts 1977, No. 578, §1, eff. Jan. 1, 1978; Acts 1977, No. 615, §3, eff. Jan. 1, 1978; Acts 1977, No. 708, §1, eff. Jan. 1, 1978; Acts 1977, 1st Ex.Sess., No. 37, §2, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1979, No. 236, §4, eff. Sept. 1, 1979; Acts 1979, No. 276, §1; Acts 1980, No. 463, §1; Acts 1980, No. 479, §1; Acts 1980, No. 634, §1; eff. Sept. 1, 1980; Acts 1980, No. 716, §3; Acts 1981, No. 213, §1, eff. Jan. 1, 1982; Acts 1981, No. 669, §1; Acts 1981, No. 687, §1; Acts 1981, No. 750, §1, eff. July 23, 1981; Acts 1982, No. 25, §1, eff. July 1, 1982; Acts 1982, No. 30, §1, eff. July 9, 1982; Acts 1982, No. 50, §1; Acts 1982, No. 141, §1, eff. July 12, 1982; Acts 1982, No. 149, §1, eff. July 12, 1982; Acts 1983, No. 299, §1; Acts 1986, No. 669, §1; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1991, No. 277, §1; Acts 1991, No. 395, §1, eff. July 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 1997, No. 1008, §1, eff. July 1, 1997; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 972, §1, eff. July 1, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 683, §1, eff. July 1, 2003; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2007, No. 254, §1, eff. July 1, 2007; Acts 2009, No. 369, §1; Acts 2010, No. 622, §1, eff. June 25, 2010.

NOTE: See Acts 1983, No. 299, §§2 and 3.



RS 18:59.1 - Payment of state portion of salaries and expenses of registrars; secretary of state

§59.1. Payment of state portion of salaries and expenses of registrars; secretary of state

A. All monies made available from state funds for the payment of the state portion of the salaries and expenses of registrars of voters and their confidential assistants, deputy registrars, and other personnel shall be appropriated to and be paid to each such person by the secretary of state in accordance with each appropriation for the purpose. The secretary of state shall include in his annual budget an amount necessary for the purpose, and the monies so appropriated shall be withdrawn from the treasury upon warrants drawn by the secretary of state and payments therefrom shall be made in accordance with applicable law.

B, C. Repealed by Acts 1985, No. 754, §2.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1985, No. 754, §2; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:59.2 - Number of employee positions established; increase; decrease

§59.2. Number of employee positions established; increase; decrease

A.(1) Except as otherwise provided in this Section, the number of authorized positions for state employees in the office of a registrar of voters, including the position of registrar of voters, shall be based on parish population figures as shown by the latest federal census, the Louisiana Tech University population estimates for Louisiana parishes, or as determined by the governing authority of each parish in accordance with law.

(2) Based on the parish population range as shown by the latest federal census, the Louisiana Tech University population estimates for Louisiana parishes, or census of the parish governing authority, the maximum number of authorized positions in each parish is established as follows:

PARISH

POPULATION RANGE

NUMBER OF POSITIONS

(1)

0 to 30,000

2

(2)

30,001 to 65,000

3

(3)

65,001 to 100,000

4

(4)

100,001 to 200,000

5

(5)

200,001 to 300,000

7

(6)

300,001 to 400,000

10

(7)

400,001 to 475,000

13

(8)

475,001 to 1,000,000

17

B.(1) In addition to the number of authorized positions established in the office of a registrar of voters as provided in Subsection A of this Section, two state employee positions are established for each permanent branch office in existence in each parish on the effective date of this Section or thereafter established, except that three state employee positions are established for the permanent branch office located in city hall of Orleans Parish.

(2) In addition to the number of authorized positions established in the office of a registrar of voters as provided in Subsection A of this Section and Paragraph (1) of this Subsection, one state employee position is established in the office of the registrar of voters in St. Landry Parish, subject to annual appropriations of the legislature.

C. Upon the release of the latest census by the United States government, the number of authorized positions for state employees in the office of each registrar of voters, including the position of registrar of voters, shall be based upon that census and upon succeeding censuses taken by the United States government, the Louisiana Tech University population estimates for Louisiana parishes, or upon the population figures of each parish as determined by its governing authority as provided by law.

D.(1) If a reduction in the number of positions in the office of a registrar is necessary because the number of positions established in the office of a registrar of voters on the effective date of this Section is greater than the number of positions established in Subsections A and B hereof, the number of such positions shall be reduced by attrition at a rate not to exceed one position per calendar year.

(2) If a reduction in the number of positions in the office of a registrar of voters is necessary because of a change in parish population pursuant to Subsection C hereof, the number of positions shall be reduced by attrition.

E. Employee positions established in the office of a registrar of voters pursuant to Subsections A and B hereof that exceed the number of positions established in the office of a registrar of voters on the effective date of this Section or that increase pursuant to a change in population in accordance with Subsection C hereof shall not be filled until the parish governing authority has appropriated the parish portion of the salary for each position and the legislature has appropriated to the secretary of state the state portion of the salary for each such position.

F. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1983, No. 154, §1; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1991, No. 277, §1; Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2010, No. 765, §1.

NOTE: See Acts 2010, No. 765, §2, in re additional employeee position in St. Landry.



RS 18:59.3 - Registrar of voters and unclassified employees; increased salary mandated; additional increase authorized

§59.3. Registrar of voters and unclassified employees; increased salary mandated; additional increase authorized

A. In addition to any salary authorized by law, each registrar of voters and each of his employees in the unclassified service shall receive a salary increase in an amount equal to five percent of his total salary on the effective date of this Section, such increase to be paid by the state.

B. Each parish governing authority is hereby authorized, pursuant to the authority of this Section and of R.S. 18:56, to approve and pay an additional salary increase to the registrar of voters and each of his employees in the unclassified service, such increase to be in an amount equal to five percent of his total salary on the effective date of this Section and to be paid by the parish governing authority.

Acts 1984, No. 685, §1.



RS 18:59.4 - The Louisiana Voter Registration Administrators' Certification Program; requirements; compensation

§59.4. The Louisiana Voter Registration Administrators' Certification Program; requirements; compensation

A. The Louisiana Voter Registration Administrators' Certification program is hereby established to formalize and recognize the professional standards of registrars of voters, chief deputy registrars, and confidential assistants to registrars of voters in the state.

B. The voter registration administrators' certification program is designed to provide registrars of voters, chief deputy registrars, and confidential assistants educational courses and a curriculum to develop core skills required for election and voter registration administration and to establish additional professional bonds of achievement. The program will accomplish these goals by introducing registrars of voters, chief deputy registrars, and confidential assistants to registrars of voters to new ideas that will enhance effective performance in registration administration; creating opportunities to enhance professional development through attendance and involvement in respective state associations; emphasizing the need for continued maintenance of high standards for the registrars of voters offices; and providing recognition for the attainment of enhanced managerial and administrative skills.

C. Only those persons holding the position of registrar of voters, chief deputy registrar, and confidential assistant to a registrar of voters shall be eligible for participation in the voter registration administrators' certification program.

D.(1) The requisite education and training will be provided through courses of the Certified Elections Registration Administrator program administered through Auburn University and the Election Center, a national certification designation. Any course taken by a registrar of voters, chief deputy registrar, or confidential assistant shall be a course that is required for the attainment of certification or maintenance of such certification.

(2) The voter registration administrators' certification program requires the following: a minimum of twelve courses of twelve hours in length for a total of one hundred forty-four hours to be completed within five years; maintenance of a yearly rating of "excellent" as determined through the standards specified in R.S. 18:55(A); five years work experience related to the administration of elections and voter registration; and completion of all continuing education course hours required to maintain certification. If these requirements are not met, the registrar of voters, chief deputy registrar, or confidential assistant, as the case may be, will lose certification and certification compensation until certification requirements are once again attained.

E.(1) The voter registration administrators' certification program committee is hereby created to govern the certification program. The certification committee shall be composed of five members who shall serve one-year terms and who may be reappointed. The members shall be appointed as follows:

(a) One member shall be the chairman of the Legislative Committee of the Registrar of Voters Association who shall serve as chairman of the committee.

(b) One member shall be the chairman of the subcommittee of the Legislative Committee of the Registrar of Voters Association appointed to explore the creation of a certification program.

(c) Three members shall be registrars of voters, chief deputy registrars, or confidential assistants to registrars of voters who have received the designation of Certified Elections Registration Administrator.

(2)(a) Documents establishing the successful completion of the certification program shall be submitted to and approved by the certification committee. Upon approval of the application for certification, a person holding the position of registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall receive the designation of Louisiana Certified Elections Administrator and notice of the approval shall be forwarded to the legislative auditor by the certification committee.

(b) If, on July 1, 2006, a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters has completed the educational and experience requirements as provided in Subsection D of this Section and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and such approval documented to the secretary of state, the registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall be granted a seven percent increase in his annual salary as set forth in R.S. 18:55 or 59.

(c) A registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall complete the requirements of Subsections D and E of this Section in order to receive the seven percent compensation enhancement. If a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters does not complete the certification program as provided in Subsections D and E of this Section, his salary shall remain as provided in R.S. 18:55 or 59. If, after certification, a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters does not receive certification renewal within each five-year period, his salary shall revert back to the salary scale provided for in R.S. 18:55 or 59. Notwithstanding the provisions of R.S. 18:57, the failure to maintain certification shall result in the loss of the compensation enhancement provided for in this Section.

Acts 2004, No. 785, §1, eff. July 1, 2004.



RS 18:60 - Removal of deputies and employees

§60. Removal of deputies and employees

Subject to applicable civil service law, a registrar may remove any deputy, clerk, or other employee.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:61 - Deputy acting for registrar; administration of oaths

§61. Deputy acting for registrar; administration of oaths

A.(1) For the purpose of carrying out the provisions of the constitution and laws relating to registration of voters, and when authorized by the registrar, a deputy registrar may act for and in the name of the registrar by whom he is employed. No clerk or other employee in a registrar's office may register any person to vote unless he meets the qualifications set forth in R.S. 18:59 for deputy registrars and is deputized for the purpose.

(2) A person employed by a registrar as a confidential assistant may be so deputized without losing his status as confidential assistant in the unclassified service by reason thereof as long as he remains employed as confidential assistant, and in such case he shall receive only the salary of confidential assistant.

B. A deputy registrar may administer any oath required by Chapters 2, 3, 4, and 7 of this Code.

C. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995.



RS 18:61.1 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§61.1. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:61.2 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§61.2. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:62 - Political activities prohibited

§62. Political activities prohibited

A. No registrar of voters, deputy registrar, or other employee of a registrar who is in the unclassified state service shall participate or engage in: political activity, including his own or any other candidacy for election to public office; membership on any national, state, or local committee of a political party or faction; making or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article X, Section 9(C) of the Constitution of Louisiana.

B. All deputy registrars and other employees of a registrar who are in the classified state service shall be subject to the constitution and laws, and the regulations adopted pursuant thereto, affecting political activities by persons in the classified state service.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1989, No. 574, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995.



RS 18:63 - Ineligibility to hold elective or appointive public office

§63. Ineligibility to hold elective or appointive public office

A registrar, deputy registrar, or employee of a registrar shall not be eligible to hold any elective or appointive public office or position with the United States or the state or any of its agencies or political subdivisions, except as otherwise specifically provided by law.

Acts 1976, No. 697, eff. Jan. 1, 1978.



RS 18:64 - Attorney general as legal adviser to registrar

§64. Attorney general as legal adviser to registrar

The attorney general shall be the attorney and legal adviser to each registrar. However, he may designate the appropriate district attorney to represent a registrar or, with respect to a particular matter he may authorize a registrar to employ special counsel and, subject to approval of the attorney general, fix his compensation, which shall be paid by the parish governing authority.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:101 - Registration to vote; qualifications; more than one residence; presidential elections

CHAPTER 4. REGISTRATION OF VOTERS

PART I. REGISTRATION

§101. Registration to vote; qualifications; more than one residence; presidential elections

A.(1) Every citizen of Louisiana who is at least eighteen years of age or will attain that age on or before the next election, is an actual bona fide resident of this state, and the parish, municipality, if any, and precinct in which he offers to register as a voter, is not disfranchised, and who complies with the provisions of this Chapter shall be eligible to register to vote in local, state and national elections held in this state.

(2) Any person age seventeen and who is otherwise qualified to vote may register to vote at any time prior to the first election at which he shall have attained the age of eighteen years. However, no one, under the age of eighteen years shall be permitted to vote in any election.

(3) A person who is sixteen years of age may register to vote in the manner provided in R.S. 18:114(B)(1). However, no one under the age of eighteen years shall be permitted to vote in any election.

B. For purposes of the laws governing voter registration and voting, "resident" means a citizen who resides in this state and in the parish, municipality, if any, and precinct in which he offers to register and vote, with an intention to reside there indefinitely. If a citizen resides at more than one place in the state with an intention to reside there indefinitely, he may register and vote only at one of the places at which he resides. If a person claims a homestead exemption, pursuant to Article VII, Section 20 of the Constitution of Louisiana, on one of the residences, he shall register and vote in the precinct in which that residence is located, except that a person who resides in a nursing home as defined in R.S. 40:2009.2 or in a veterans' home operated by the state or federal government may register and vote at the address where the nursing home or veterans' home is located. For purposes of voter registration and voting, the residence of a married woman shall be determined in the same manner as is required for any other citizen. A citizen of this state shall not be or remain registered or vote in more than one place of residence at any one time.

C. Any bona fide full-time student attending an institution of higher learning in this state may choose as his residence and may register to vote either at the place where he resides while attending the institution or at the place where he resides when not attending such institution, but he shall not have more than one residence at any one time for purposes of registering to vote. Such a student need not have an intent to reside indefinitely at the place where he offers to register.

D. A person who is otherwise qualified to vote in this state, who has begun residence in another state or another political subdivision of this state after the thirtieth day before an election for president and vice president of the United States or for electors for president and vice president and who for that reason does not satisfy the registration requirements set forth in this Chapter, may vote in such an election:

(1) In person in the place in this state where he resided immediately before his removal, if he satisfied the requirements to vote in that place as of the date of his change of residence, or

(2) By absentee by mail ballot in the place in this state where he resided immediately prior to his removal, if he satisfies the requirements for absentee by mail voting in that place except for his nonresident status and the reasons for his absence.

E.(1) A citizen of the United States residing outside the United States who was domiciled in this state immediately prior to his departure from the United States and who is at least eighteen years of age or will attain that age on or before the next national election, and who is not disfranchised, shall be eligible to register absentee and vote absentee by mail if he meets the following qualifications:

(a) He has complied with the registration procedures set forth in this Title;

(b) He does not maintain a domicile, is not registered to vote, and is not voting in any other state or election district of another state or territory or in any territory or possession of the United States; and

(c) He has a valid passport or card of identity and registration issued under the authority of the secretary of state of the United States, or if he does not have a valid passport or card of identity and registration, he has a certified copy of a birth certificate or a naturalization certificate and a proof of identity, such as a vehicle operator's license or an expired passport, that includes a photograph and handwritten signature. A short-form birth certification card shall be acceptable as a certified copy of the birth certificate.

(2) A certain intent to return to the state of Louisiana shall not be necessary. Such person shall be eligible to register and vote for any candidate.

F. A person who has been involuntarily displaced from his place of residence by the effects of a gubernatorially declared state of emergency shall not be considered to have vacated his residence and shall be considered to be an actual bona fide resident of the state and parish in which he is registered to vote unless any of the following occurs:

(1) He changes his registration address.

(2) He claims a homestead exemption pursuant to Article VII, Section 20 of the Constitution of Louisiana on a different residence.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1 eff. Jan. 1, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 661, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1997, No. 139, §1, eff. Jan. 1, 1998; Acts 2000, 1st Ex. Sess., No. 118, §3, eff. April 19, 2000; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 269, §1, eff. June 8, 2006; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2012, No. 451, §1; Acts 2014, No. 173, §2, eff. Jan. 1, 2015.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:101.1 - Verification of registration information

§101.1. Verification of registration information

The voter registration information provided by the applicant shall be verified as follows:

A. Applicants who have a Louisiana driver's license, Louisiana special identification card, or social security number:

(1) The registration information provided by the applicant shall be verified to ensure that the Louisiana driver's license number, Louisiana special identification card number, or the last four digits of the social security number provided by the applicant match the information maintained by the Louisiana Department of Public Safety and Corrections or the Social Security Administration.

(a) If a match is made, the registrar of voters shall add the applicant to the official list of voters and the registrar shall send a notice of registration to the applicant.

(b) If a match cannot be made, the registrar of voters shall notify the applicant in writing and inform him that he has ten days from the date on which the verification letter was mailed to respond to the verification letter. If the applicant responds to the verification letter and the registrar determines that the registration information can be verified and that he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. In the event the applicant does not respond to the verification letter within ten days, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's verification letter is returned by the United States Postal Service, the application shall be rejected and the registrar shall attempt to notify the applicant of such action.

(c) In the event the applicant responds to the verification letter and the registrar determines that the registration information cannot be verified, the registrar shall notify the applicant in writing and inform him that he has ten days from the date on which the final verification letter was mailed to appear in person at the registrar of voters office to prove his identity. If the applicant appears in person and the registrar determines that the applicant is able to prove his identity and that he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. If the applicant fails to appear in person at the registrar of voters office or fails to prove his identity, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's final verification letter is returned by the United States Postal Service, the application shall be rejected and the registrar shall attempt to notify the applicant of such action.

B. Applicants who do not have a Louisiana driver's license, Louisiana special identification card, or social security number:

(1) The registration information provided by an applicant who does not have a Louisiana driver's license, Louisiana special identification card, or social security number shall be verified with one of the following:

(a) A copy of a current and valid photo identification.

(b) A copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the applicant.

(2) If the applicant has not provided the registration information required in this Subsection, the registrar of voters shall notify the applicant in writing of the missing information and inform him that he has ten days from the date on which the notice was mailed to provide the information. If the applicant provides the information and the registrar determines that he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. In the event the applicant does not respond to the request for the missing information within ten days, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's request for missing information is returned by the United States Postal Service, the application shall be rejected and the registrar shall attempt to notify the applicant of such action.

Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:102 - Ineligible persons

§102. Ineligible persons

A. No person shall be permitted to register or vote who is:

(1) Under an order of imprisonment, as defined in R.S. 18:2(8), for conviction of a felony; or

(2) Interdicted after being judicially declared to be mentally incompetent as a result of a full interdiction proceeding pursuant to Civil Code Article 389. A person subject to a limited interdiction pursuant to Civil Code Article 390 shall be permitted to register and vote unless the court in that proceeding specifically suspends the interdicted person's right to vote in the judgment of interdiction. If a person was previously subject to full interdiction, which has been changed to a limited interdiction, that person shall be eligible to register and vote unless the judgment of limited interdiction specifically suspends that right.

B. Notwithstanding the provisions of Paragraph (A)(1) of this Section or any other provision of law to the contrary, a person who was convicted of a felony prior to the effective date of the 1974 Constitution of Louisiana who has fully satisfied and completed his sentence shall not be ineligible to register to vote, nor shall he be prohibited from voting, based upon that conviction.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2003, No. 856, §1, eff. July 1, 2003; Acts 2004, No. 575, §1, eff. Jan. 1, 2005.



RS 18:102.1 - Persons with intellectual or cognitive disabilities

§102.1. Persons with intellectual or cognitive disabilities

A. It is the policy of the state of Louisiana to encourage the full participation in voting by all citizens of this state, including persons with intellectual or cognitive disabilities who have not been declared to be mentally incompetent pursuant to a full interdiction, or whose right to vote has not been suspended by a limited interdiction, regardless of such person's living arrangements, which include but shall not be limited to a group home, long-term care facility, or treatment facility.

B. The Department of Health and Hospitals shall promulgate rules and regulations in accordance with the Administrative Procedure Act to ensure that persons with intellectual or cognitive disabilities for whom the department provides care and treatment who are not subject to a full interdiction or a limited interdiction in which the right to register and vote has specifically been suspended are permitted to do so in compliance with federal and state laws and regulations. Such rules and regulations shall be proposed within ninety days of the effective date* of this Section and such rules and regulations shall be subject to oversight by the Senate and Governmental Affairs Committee and the House and Governmental Affairs Committee in the manner provided in the Administrative Procedure Act.

Acts 1985, No. 465, §1; Acts 2004, No. 575, §1, eff. Jan. 1, 2005; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.

*Enacted in 1985



RS 18:103 - Personal appearance of applicant required; exceptions

§103. Personal appearance of applicant required; exceptions

A. Except as otherwise specifically provided by law, any person who meets the qualifications for voter registration and desires to register as an elector shall apply to do so by making application in person to a registrar or deputy registrar of the parish in which he seeks to register, by submission of the federal postcard application form as authorized in this Code, by application through the Department of Public Safety and Corrections, by application through designated voter registration agencies, electronically on the secretary of state's website if the person has a valid Louisiana driver's license or Louisiana special identification card issued pursuant to R.S. 40:1321, or by mail using the national mail voter registration form as promulgated by the United States Election Assistance Commission, the state mail voter registration form, or a computer-generated form thereof containing the same requests for information as prescribed by R.S. 18:104 or as contained on the national mail voter registration form.

B. Any citizen of Louisiana who meets the qualifications set forth in R.S. 18:101 and who is a legal resident of this state, whether or not he has a place of abode in this state, but who is unable to appear in person to register because he is in the United States Service, as defined in R.S. 18:1302, may register by mail using the state mail voter registration form in accordance with the following provisions:

(1) The applicant shall mail or transmit electronically a written request to register to the registrar of the parish of which he was a resident prior to entry into the United States Service.

(2) Upon receipt of the request, the registrar shall mail to the applicant at his United States Service address or transmit electronically to the applicant the application form for registration.

(3) Upon receipt of the document, the applicant shall:

(a) Complete the application form, including the applicant's handwritten signature.

(b) Return the document by mail, facsimile, or other means of transmission to the registrar.

(4) Upon receipt of the completed document, the registrar shall, if the evidence establishes that the applicant meets the requirements for registration, register the applicant and mail the notice of registration required by R.S. 18:109 to the applicant at his United States Service address.

(5) Nothing in this Subsection shall deny to any person in the United States Service the right to register in person as set forth in this Chapter.

C. A person who meets the qualifications set forth in R.S. 18:101(E) who is unable to appear in person to register because he is residing outside the United States may register by mail using the state mail voter registration form in accordance with the following provisions:

(1) The applicant shall mail or transmit electronically a written request to register to the registrar of the parish in which he was last domiciled immediately prior to his departure from the United States.

(2) Upon receipt of such request, the registrar shall mail to the applicant at his address outside the United States or transmit electronically to the applicant the application form for registration.

(3) Upon receipt of the document, the applicant shall:

(a) Complete the application form, including the applicant's handwritten signature.

(b) Return the document by mail, facsimile, or other means of transmission to the registrar.

(4) Upon receipt of the completed document, the registrar shall, if the evidence establishes that the applicant meets the requirements for registration, register the applicant and mail the notice of registration required by R.S. 18:109 to the applicant at his address outside the United States.

(5) Nothing in this Subsection shall deny to any person residing outside the United States the right to register in person as provided in this Chapter.

D. Nothing in this Section shall deny to any member of the United States Service, as defined in R.S. 18:1302, or to any person residing outside of the United States, the right to submit the Federal Post Card Application or the national voter registration form, in lieu of the application provided for in this Section, for purposes of registering to vote. Such a registrant shall not be required to complete or sign the Federal Post Card Application or the national voter registration form in the presence of a person who is authorized to administer oaths or otherwise to obtain the signature of a person who is authorized to administer oaths on said application. The Federal Post Card Application or the national voter registration form may be transmitted to the registrar of voters by mail, facsimile, or other means of transmission.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1984, No. 672, §1; Acts 1985, No. 754, §2; Acts 1986, No. 669, §1; Acts 1986, No. 425, §1; Acts 1987, No. 746, §1; Acts 1988, No. 909, §2, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1032, §7; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2009, No. 369, §1; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011.



RS 18:104 - Application for registration; form

§104. Application for registration; form

A. The secretary of state, subject to approval by the attorney general as to content, shall prescribe the form that shall be used uniformly by each registrar in the state and any person authorized to accept voter registration applications in registering qualified citizens to vote. The form shall contain spaces for at least the following information with respect to the applicant:

(1) Date of application.

(2) Name.

(3) Sex and date of birth.

(4) Municipality, parish or county, state or province, and country of birth.

(5) Whether the applicant is currently under an order of imprisonment for conviction of a felony.

(6) Whether the applicant is currently under a judgment of full interdiction for mental incompetence, or a limited interdiction in which the right to register and vote has specifically been suspended.

(7) Place of residence, including street or apartment number or both, municipality (if any), and if a rural address, sufficient information, in addition to route and post box number, to identify the precinct of residence, and mailing address.

(8) Name of state, parish, ward and precinct number, and the registration number.

(9) Place of last residence.

(10) The state and parish or county of last registration.

(11) Political party affiliation or, if none, an entry to that effect.

(12) Information sufficient for clear and precise identification of the applicant as the person he claims to be and subsequently for his identification at the polls. This information may include mother's maiden name, father's middle name, name of spouse, occupation, and employer.

(13) Whether or not the applicant requires assistance when he votes, and if so, the reason therefor. If the person is unable to read or write English, the form shall show in which language he is entitled to printed materials and ballots and assistance if his language is one of a minority language group under a determination made under the federal Voting Rights Act.*

(14) Space for changes of address within the parish, changes of name, changes of party affiliation, dates of any of these, and remarks.

(15) The application form also shall inform the applicant of the penalty for violation of applicable laws relating to registration of voters and shall contain an affidavit to be subscribed, through a handwritten signature, attesting that the applicant is a United States citizen and that the facts given by him on this application are true to the best of his knowledge and belief. When the registration application is completed at the office of motor vehicles of the Department of Public Safety and Corrections or electronically on the secretary of state's website, an electronically captured signature of the applicant shall suffice as a handwritten signature of the applicant.

(16) Louisiana driver's license number or Louisiana special identification card number, if issued, or if no Louisiana driver's license or Louisiana special identification card has been issued, the last four digits of the social security number, if issued. The full social security number of the applicant may be provided on a voluntary basis by the applicant. If the applicant has neither a Louisiana driver's license, a Louisiana special identification card, or a social security number, the applicant shall attach one of the following items to his application:

(a) A copy of a current and valid photo identification.

(b) A copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the applicant.

(17) Ethnic origin, which shall at least include Hispanic, American Indian, Asian, and other as choices.

B. In no event shall information with respect to race or ethnic origin be required for registration. However, such information may be given voluntarily by the applicant for registration and a registrar may keep statistics with respect to race and ethnic origin.

C. Upon request, the registrar shall furnish each applicant a copy of his application form, and the applicant shall be informed that he may obtain such copy.

D. The secretary of state may require such reasonable additional information as he deems necessary for the effective registration of voters.

E. No voter registration application form except that prescribed by the secretary of state shall be used by any registrar.

F. The secretary of state may remove any spaces for information on the form required by this Section if such requirement does not receive preclearance pursuant to the Voting Rights Act of 1965.

G. No voter registration application shall be complete unless the applicant provides one of the forms of identification provided for in Paragraph (16) of Subsection A of this Section.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 446, §1; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 201, §2, eff. Jan. 1, 1992; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2003, No. 1022, §1; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 575, §1, eff. Jan. 1, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 60, §1, eff. May 16, 2014.

*NOTE: See 42 U.S.C.A. §1973b.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:105 - Establishment of identity; proof of naturalization of foreign-born applicant

§105. Establishment of identity; proof of naturalization of foreign-born applicant

A. Except as otherwise provided by the laws governing absentee registration, electronic registration, and mail registration, each applicant shall establish his identity, age, and residency. The registrar or any person authorized to accept voter registration applications shall require the applicant to submit his current Louisiana driver's license, if he has one, or his birth certificate, or other documentation which reasonably and sufficiently establishes the applicant's identity, age, and residency. A birth certificate shall be used only to establish the applicant's identity and age. For the purposes of this Subsection, a short-form birth certification card shall be acceptable as a birth certificate. If the registrar or any person authorized to accept voter registration applications has good reason to believe that the applicant is not the person he represents himself to be or is not qualified to register as provided in R.S. 18:101, he shall require the applicant to produce two witnesses who reside in his precinct to make oath to establish his identity, age, and residency.

B.(1) In addition to the proof otherwise required by this Section, an applicant of foreign birth who has been naturalized shall prove that he has been legally naturalized under the laws of the United States.

(2) If he has never previously registered in the parish or is not at the time of the application registered in any other parish in the state, he shall present to the registrar either a certificate of naturalization under the seal of the court in which the naturalization took place, attested by the clerk of that court, or his current United States passport.

(3) If he claims to be a naturalized citizen by reason of the naturalization of a parent and he has not been registered previously in the parish or is not at the time of application registered in any other parish in the state, he shall present to the registrar either the certificate of naturalization of the parent attested by the clerk of the court in which the naturalization took place or his current United States passport.

C. In addition to the proof otherwise required by this Section, a person who claims to be a citizen of the United States other than by birth or naturalization shall prove such citizenship. If he has never previously registered in the parish or is not at the time of application registered in any other parish in the state, he shall present to the registrar his certificate of citizenship, certificate of repatriation issued under the laws of the United States, or his current United States passport.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 29, §1, eff. July 9, 1982; Acts 1984, No. 672, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2000, 1st Ex. Sess., No. 118, §3, eff. April 19, 2000; Acts 2009, No. 187, §1, eff. April 1, 2010.



RS 18:106 - Physical disability; inability to write English; language minority groups; execution of documents; assistance

§106. Physical disability; inability to write English; language minority groups; execution of documents; assistance

A. Upon the request of an applicant for registration or for any registered voter, without any formality, the registrar shall assist such person in the filling and execution of an application, affidavit, or other form or document governed by the voter registration laws. Any person authorized to accept voter registration applications shall assist such person in the completion and execution of an application used for registration, change of address, or change of name.

B. If the person requesting assistance has a physical disability or is unable to read or write English, the registrar or any person authorized to accept voter registration applications shall assist the person by reading the documents to him and by executing the documents by writing what the person dictates. If the applicant or voter does not speak English adequately for such dictation, the dictation shall be given and taken through an interpreter. If the applicant or voter is able to sign his name to the document, he shall do so. If he is unable to sign his name, he shall sign with his mark in the presence of two witnesses, who shall sign as witnesses to his mark.

C.(1) If subsequent to registration a voter acquires a physical disability and needs assistance in voting, he shall notify the appropriate registrar in person or by mail and shall furnish the registrar proof of disability.

(2) For purposes of this Subsection proof of disability means one of the following:

(a) A certificate of a medical doctor or optometrist certifying to the irremediable nature of the physical disability.

(b) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by R.S. 47:463.4.

(c) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(3) If notifying the registrar by mail, in addition to notice and proof of disability, the voter shall furnish the registrar a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter, or a form on which the person has listed the names and addresses of at least two persons residing in his precinct who could make oath, if required, to the effect that the person is physically disabled. If he is unable to sign his name to the notice sent by mail, he shall sign it with his mark witnessed by the signatures of two witnesses.

(4) The failure of a voter to comply with this Subsection, or the furnishing of notice and proof during the time that the registration records are closed, shall not deprive the voter of his right to vote and to receive assistance in voting if he complies with the requirements of the laws governing the conduct of elections with respect to assistance to voters in casting their votes.

D. If an applicant for registration or registered voter is a member of a language minority group, as determined under the federal Voting Rights Act that entitles the applicant to registration notices, forms, instructions, materials, information, or other assistance in the language applicable to his language minority group, the registrar or any person authorized to accept voter registration applications shall supply such materials, information, and assistance in conformity with the federal Voting Rights Act.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:106.1 - Change of registration for voters with disabilities and documentation establishing disability

§106.1. Change of registration for voters with disabilities and documentation establishing disability

A. If a person with a disability who is registered to vote in one parish changes his registration to another parish, he shall be eligible to vote absentee by mail in his new parish of registration without having to submit to the registrar of voters for the new parish additional documentation establishing his disability, provided the person is otherwise qualified to vote and meets one of the following conditions:

(1) Prior to January 1, 2010, the person was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010.

(2) The person had submitted to the registrar for his previous parish of registration current proof of disability from a physician along with a certification from the physician indicating that by reason of the voter's disability the voter is unable to appear in person to vote either during early voting or at the polling place on election day.

B. The registrar of voters for the new parish of registration shall request a copy of the documentation on file relating to the person's disability from the registrar of voters for the person's previous parish of registration.

Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:107 - Party affiliation not required for registration; change in party affiliation

§107. Party affiliation not required for registration; change in party affiliation

A. An applicant need not be a member of a political party or declare a party affiliation in order to be registered, but in such case the words "no party" or an abbreviation thereof on the application form shall be circled.

B. An elector may change his party affiliation by making application therefor in writing to the registrar. When he receives the request, the registrar shall note the political party designated by the registrant and the date of the change in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form.

C. If a registrant has registered without declaration of party affiliation and afterwards desires to affiliate with a party, he shall make written application therefor to the registrar, and the registrar shall enter in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form, the party the registrant selects and the date of the change.

D. If a registrant has registered with a declaration of party affiliation and afterwards desires to affiliate with no party, he shall make written application therefor to the registrar, and the registrar shall enter in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form, the words "no party" or an abbreviation thereof and the date of the change.

E. The provisions of Subsections B, C, and D of this Section, relative to party affiliation, shall be subject to the provisions of R.S. 18:135(B).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2012, No. 533, §1, eff. Jan. 1, 2013.



RS 18:108 - Prior registration; surrender of certificate or notice of registration before new registration; change of place of registration

§108. Prior registration; surrender of certificate or notice of registration before new registration; change of place of registration

A. If the registrant's application indicates that the applicant previously registered as a voter in any other parish, and if the previous voter registration certificate or notice of registration is available, then before making a new registration the registrar shall require the applicant to surrender his previous certificate or notice for cancellation. The registrar shall promptly notify the registrar of the parish in which the applicant has registered previously, through the statewide voter registration system, of the present registration. The other registrar shall verify the cancellation of the voter's registration in the other parish; however, the cancellation shall not be made as long as the registrant has the right to vote in the parish of his former residence as provided in R.S. 18:110(C).

B. Notwithstanding the provisions of Subsection A of this Section, the statewide voter registration system may identify a duplicate registration based upon criteria as established by the Department of State. If all criteria correspond exactly, the Department of State or the registrar receiving a new registration shall transfer the registration through the statewide voter registration system to the parish of the registrar receiving the new application, which shall cancel such duplicate registration in the other parish; however, the cancellation shall not be made as long as the registrant has the right to vote in the parish of his former residence as provided in R.S. 18:110(C). The Department of State shall promptly give notice of any cancellation made pursuant to this Subsection to the registrar of the parish in which the applicant was previously registered.

C. For any voter whose registration has been canceled because the voter has registered in another parish or in another state, if such voter makes application to register in the parish in which he was previously registered to vote within three years after the cancellation of his registration in that parish, and the registrar determines that he is qualified to register to vote in that parish, the voter's information in the statewide voter registration system from his previous registration shall be reinstated, except that any necessary changes shall be made to such information, including but not limited to the voter's new address, and he shall receive an updated certificate or notice of registration.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 255, §1, eff. June 8, 2006; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:109 - Notice of registration and change in registration

§109. Notice of registration and change in registration

After receiving from the registrar the information concerning a new registrant or a change in name, address, or polling place made with respect to the registration of any person, the Department of State promptly shall deliver a notice to the appropriate registrar that the person is registered or that his registration has been changed. The registrar shall then mail the notice, postage prepaid, to each new registrant and to each person whose registration was changed. The notice shall show the parish, ward, precinct, and registration address of the registrant. The notice shall list an abbreviation of the name of the political party if the registrant is registered as being affiliated with a recognized political party, "other" if the registrant is registered as being affiliated with a political party that is not recognized, or "no party" or an abbreviation thereof if the registrant is registered with no political party affiliation. However, the registrar shall not be required to send such a notice to any voter who is on the inactive list of voters unless the change in registration involves a change in the voter's address. The secretary of state shall prescribe the form to be used on the notice; however, "Return Service Requested" shall be printed on the front of the notice, and the return address shall be that of the registrar. When a notice is returned by the postmaster, the registrar shall proceed in accordance with the applicable provisions of Part V of this Chapter.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §§1 and 2, eff. Jan. 1, 1989; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 533, §1, eff. Jan. 1, 2013.



RS 18:110 - Removal from precinct; removal from parish

§110. Removal from precinct; removal from parish

A.(1) At any time prior to closing of registration for any election a registrant who changes his residence within the parish may change his registration without reregistering by making application by mail to the registrar or by appearing in person at the office of the registrar and making application for a change of registration or by any other manner authorized in this Part. If the registrant is unable to sign his name to the application, he shall sign it with his mark, witnessed by the signatures of two witnesses. The application shall state that he is unable to sign his name.

(2) The application shall contain the name in full; address appearing on the registration records; present residence, including apartment or room number, if any; date of change of residence; date of application, and signature of voter.

(3) Upon receipt of an application for a change of registration, the registrar shall compare the signature on the application with the signature on the original application card, any subsequent signature in the records of the registrar, or the signature on any microfilm, microfiche, or scanned or electronically captured computerized images of documents in the records of the registrar. If the signatures are sufficiently alike to identify the applicant as the registered voter, the change shall be made and the date of the change of residence and the new ward and precinct shall be recorded in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application form. If the application is signed by a mark witnessed by the signatures of two witnesses, the registrar shall make the change on the basis of the application.

(4) The registrar shall send the notice referred to in R.S. 18:109 to a voter whose registration is changed.

B.(1) A change of registration based upon a change of residence within a parish received after the closing of registration for a primary election shall become effective the day after the general election or special general election when a special primary election is held in conjunction with a general election except as follows:

(a) A person whose registration has been canceled pursuant to R.S. 18:193(G).

(b) A person whose registration has been canceled or whose address has been corrected pursuant to R.S. 18:196(C).

(2) The change of residence of a registrant from one precinct to another in the same parish does not deprive him of the right to remain as a legal registrant, as to all issues upon which he was entitled to vote prior to his change of residence, in the precinct from which he has removed until he changes his registration as provided in Subsection A of this Section and has the right to vote in the precinct to which he has moved.

(3) However, in a regularly scheduled general election where the only candidate's election appearing on any ballot in the parish is a special primary election, then in such instance, the change shall become effective prior to the special primary election. In a regularly scheduled or special general election, where the change of registration does not change any issues or candidate offices upon which the voter was entitled to vote prior to the change, the change shall become effective prior to the regularly scheduled or special general election.

C. The removal from one parish to another parish does not deprive any registrant of the right to remain a legal registrant in the parish from which he has removed, as to all issues upon which he was entitled to vote prior to his change of residence, until he registers and has the right to vote in the parish to which he has moved or until three months after he moved, whichever is sooner.

D. Any registrant may have his name cancelled from the file of eligible voters by filing a written statement of such request with the registrar of voters for the parish in which he is registered.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 157, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 448, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:111 - Change of name

§111. Change of name

A. In order to remain a legal registrant, a person who changes his name by virtue of a judgment of court shall produce in the presence of or, if required, file with the registrar or any person authorized to accept voter registration applications a certified copy of the judgment or his affidavit setting forth the pertinent facts containing the change of name.

B. A married woman, at her option, may be registered in her maiden name, her present husband's name, or in a hyphenated combination thereof. If divorced, widowed, or remarried, she may be registered in her maiden name, in the surname of her deceased or former or present husband, or in a hyphenated combination thereof. A change of name allowed by this Subsection shall be made by producing in the presence of the registrar or other person authorized to accept voter registration applications her affidavit stating the name under which she desires to be registered as allowed by this Section.

C. If a registered voter, subsequent to his registration, is no longer capable of signing his name without using a mark, he shall file an affidavit, meeting the requirements of R.S. 18:200, with the registrar of voters attesting to that fact and stating the reason for such a change in signature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1988, No. 317, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:112 - Endorsement of changes

§112. Endorsement of changes

Whenever any change is made with respect to the registration of any person, the date of the change and all pertinent information concerning the change shall be entered by the registrar in the registrant's information on the state voter registration computer system. If the original application is available in hard copy in the registrar's office, the document indicating the change shall be attached to the original application for registration and any other official registration records.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:113 - Denial of registration; remedies of applicant

§113. Denial of registration; remedies of applicant

A. Any person who alleges that he possesses the qualifications for voting who is denied registration or reinstatement may apply for relief, without cost, to the district court having jurisdiction of civil causes for the district in which he offers to register or seeks to be reinstated.

B. In addition to the rights and remedies established by Subsection A of this Section, a person who violates the provisions of the National Voter Registration Act of 1993 shall be subject to the provisions for enforcement and to the penalties contained in such Act.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995.



RS 18:114 - Registration at driver's license facilities

§114. Registration at driver's license facilities

A. It is the intention of the legislature to encourage the broadest possible participation in the electoral process by the citizens of this state. Therefore, voter registration services provided for in this Section shall be available at all driver's license facilities in this state.

B.(1) Each application to obtain, renew, or change the name or address on a driver's license or identification card issued by the Department of Public Safety and Corrections made by an applicant who is eighteen years or older shall also serve as an application for voter registration by the applicant unless the applicant declines to register to vote through specific declination or by failing to sign the voter registration application. Each application to obtain a driver's license issued by the Department of Public Safety and Corrections made by an applicant who is sixteen years old shall also serve as an application for voter registration by the applicant unless the applicant declines to register to vote through specific declination or by failing to sign the voter registration application. In addition, any person age seventeen may register to vote at any time prior to the first election at which he shall have attained the age of eighteen years. However, no one under the age of eighteen years shall be permitted to vote in any election.

(2) Any change of address or change of name submitted to the Department of Public Safety and Corrections for the purpose of changing the information contained on a driver's license or identification card issued by the Department of Public Safety and Corrections shall serve as a notification of change of address or change of name for voter registration unless the registrant states at the time of submitting the change of address or change of name that the change is not for voter registration purposes.

C. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

D. The secretary of state shall design and provide a standard notice informing the public of the eligibility requirements for and availability of voter registration, which notice shall be posted in each driver's license facility of the state.

E. The secretary of state and the deputy secretary for public safety services of the Department of Public Safety and Corrections shall develop voter registration application forms for use at driver's license facilities. Such forms shall be in conformity with the National Voter Registration Act of 1993.

F. Procedures for voter registration pursuant to this Section shall be as follows:

(1) The notice form, as provided for herein, shall be posted in a prominent place in each driver's license facility wherein voter registration applications are to be accepted.

(2) Any employee authorized to accept an application to obtain, renew, or change the name or address on a driver's license or identification card shall offer voter registration to any person making such an application and, upon request, shall provide assistance to any person who desires to register to vote. Such assistance may consist of answering any question that person might have about completing the registration form. However, if the person requesting assistance has a physical disability or is unable to read or write English, the authorized employee shall provide such assistance as is allowed to be provided by registrars of voters under the provisions of R.S. 18:106.

(3) Prior to generating the portion of the form which is an individual registration form, the authorized employee shall require the applicant to submit his current Louisiana driver's license, if he has one, or his birth certificate or birth certification card, or other documentation which reasonably and sufficiently establishes the applicant's identity, age, and residency.

(4) Each applicant shall be required to complete the registration application form in the presence of an authorized employee.

(5) Upon completion of the registration application form, the applicant shall return the form to an authorized employee.

(6) The authorized employee shall ensure that the registration form has been completely filled out.

(7) The applicant shall sign the affidavit provision of the registration form before the authorized employee who, for purposes of this Section, shall be authorized to administer any oath required on the registration form. The authorized employee shall inform the applicant that he will not be officially registered to vote until the application is received and approved by the registrar of voters.

(8) Upon completion of these procedures, the authorized employee shall, within five working days, return the completed registration application to the registrar of voters within the parish where the office is located who shall transmit such application to the appropriate registrar of voters for the parish in which the applicant resides, as determined from the information contained on the registration application. If a registration application is accepted within five days before the last day for registration, each driver's license facility shall transmit the completed voter registration application forms at the conclusion of each business day. If the information contained on the application form is insufficient to register the applicant, the registrar of voters shall mail a notice to the applicant at the address provided on the application form informing the applicant that he has ten days from the date on which the notice was mailed to provide the necessary information. If the applicant fails to provide the necessary information within that time, the applicant shall not be registered and the registrar shall so advise the applicant.

(9) Upon receipt of the completed registration form, the registrar shall, if the information thereon establishes that the applicant meets the requirements for registration, register the applicant and mail notice of registration to the applicant's residence, as provided on the application. Any completed voter registration application transmitted to and received by a registrar by a driver's license facility shall be considered an update of any existing registration for that person. However, if a registrar accepts any application for registration, change of name, or change of address that has been received by a driver's license facility while the registration records are closed for a particular election as required by R.S. 18:135(A), none of the changes in a registration shall be effective until at least the day after the particular election has been held. In the case of a change of address, the change shall be effective in accordance with the provisions of R.S. 18:110(B).

G. No individual shall be registered to vote pursuant to this Section if he does not meet the requirements for registration as provided in Chapter 4 of Title 18 of the Louisiana Revised Statutes of 1950, except where said provisions are specifically in conflict herewith.

H. Any public official or employee who attempts to register any person without complying with the applicable provisions of this Section shall be subject to a fine of not more than five hundred dollars or be imprisoned for not more than six months, or both.

I. The secretary of state, after consultation with the deputy secretary for public safety services of the Department of Public Safety and Corrections, shall adopt rules and regulations to provide for the implementation of this Section. Such rules and regulations shall be adopted in accordance with the Administrative Procedure Act and shall be subject to oversight by the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs.

J. The transmittal of a change of address or change of name shall be handled in the same manner as the transmittal of a voter registration application.

K. If an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes. The fact that any particular applicant has submitted an application to register to vote at a driver's license facility shall be kept confidential and shall be used only for voter registration purposes.

L. Each driver's license facility shall maintain such statistical records on the number of applications to register to vote as requested by the secretary of state.

Acts 1989, No. 792, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 2000, 1st Ex. Sess., No. 118, §3, eff. April 19, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 173, §2, eff. Jan. 1, 2015.



RS 18:115 - Registration by mail

§115. Registration by mail

A.(1) In addition to the national mail voter registration form promulgated by the United States Election Assistance Commission, the secretary of state shall design and distribute a state mail voter registration application form. The state mail voter registration form shall include the eligibility requirements for registration.

(2) A person may apply to register to vote by mail by completing, signing through handwritten signature, and returning either the national voter registration form or the state mail voter registration form to the registrar of voters for the parish in which the applicant resides.

(3) Repealed by Acts 2013, No. 383, §4.

B.(1) The registrar of voters shall determine the eligibility of an applicant in the following manner:

(a) The registrar shall mail a verification mailing to the applicant at the address provided on the application form. The mailing shall instruct the postmaster to deliver only as addressed or return to sender, with return postage guaranteed. If such mailing is not returned to the registrar within ten days from the date of mailing, the applicant shall be added to the official list of voters and the registrar of voters shall send a notice of registration to the applicant. However, if the verification mailing is returned to the registrar by the United States Postal Service, the registrar shall not add the applicant's name to the official list of voters and shall attempt to notify the applicant of such action.

(b) If an applicant fails to provide all of the required information on the application for voter registration, the registrar shall notify the applicant in writing of the missing information and inform him that he has ten days from the date on which the notice was mailed to provide the information. This written notification shall be considered the verification mailing as required by Subparagraph (a) of this Paragraph. If the applicant provides the information and the registrar determines he is eligible to register, the applicant shall be added to the official list of voters and the registrar shall send a notice of registration to the applicant. In the event the applicant does not respond to the request for the missing information within ten days, the application shall be rejected and the registrar shall so advise the applicant in writing. If the registrar's request for the missing information is returned by the United States Postal Service, the applicant's name shall not be added to the official list of voters and the registrar shall attempt to notify the applicant of such action.

(2) The registrar shall maintain a list of persons to whom verification mailings have been sent within thirty days prior to a particular election.

C. Any mail voter registration application received by the registrar of voters shall be considered an update to any existing voter registration for that person. However, in order to change the name of a registration based on a mail voter registration application, the registrar shall require a copy of such documentation as provided for in R.S. 18:111.

D. The parish registrar of voters shall obtain from the secretary of state and maintain a supply of mail voter registration application forms for distribution and for voter registration. The mail voter registration application forms shall be made available through governmental and private entities. Such forms shall be available for organized voter registration programs.

E.(1) Mail voter registration applications returned through the United States Postal Service shall be deemed to have been made as of the date of the postmark affixed to such application by the United States Postal Service, or if no such postmark is affixed or if the postmark affixed by the United States Postal Service is illegible or bears no date, such application shall be deemed to have been made timely if received through the United States mail by the registrar of voters no later than the close of business on the thirtieth day prior to an election.

(2) Mail voter registration applications returned by a third party must be received by any registrar of voters no later than the registration deadline for a particular election in order for the applicant to be eligible to vote in that election.

(3) In any other case, a mail voter registration form shall be deemed received timely if received by any registrar of voters no later than the registration deadline for a particular election.

F.(1) Any registered voter who has registered by mail and has not previously voted in the parish in which he is registered shall vote:

(a) During early voting in the office of the registrar of voters, or

(b) In person at the precinct in which he is registered to vote.

(2) The provisions of Paragraph (1) of this Subsection shall not apply in the case of the following:

(a)(i) A person who is otherwise entitled to vote under the provisions of the Uniformed and Overseas Citizens Absentee Voting Act or the Voting Accessibility for the Elderly and Handicapped Act.

(ii) Any person who is otherwise entitled to vote and who prior to January 1, 2010, was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010.

(iii) Any person who is otherwise entitled to vote and who has submitted to the registrar of voters current proof of disability from a physician along with a certification from the physician which indicates that by reason of the person's disability the person is unable to appear in person to vote either during early voting or at the polling place on election day, and if the person submitted the proof of disability to registrar by mail, who included in his submission to the registrar a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the person, or a form on which the person has listed the names and addresses of at least two persons residing in his precinct who could make oath, if required, to the effect that the person is physically disabled.

(b) A person who is a student at an institution for higher learning located outside of the registrant's parish of residence, when such student submits a copy of his student identification or fee bill showing current enrollment with the application to vote by mail.

(c) A person who appears in the office of the parish registrar of voters where he is registered to vote prior to the opening of the period for conducting early voting for the scheduled election and establishes his identity pursuant to the provisions of R.S. 18:105(A).

(d) A person who is a program participant in the Louisiana Department of State Address Confidentiality Program pursuant to Part III of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950.

G. Upon receipt by the registrar of voters of an undelivered notice of registration, the registrar shall immediately begin the procedure set forth in R.S. 18:193 and place the voter on the inactive list of voters.

H. Each registrar of voters shall maintain such statistical records on the number of applications to register to vote by mail, except military and overseas applicants who register by using the Federal Post Card Application, as requested by the secretary of state.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1999, No. 1381, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, 1st Ex. Sess., No. 2, §1, eff. Feb. 23, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2013, No. 383, §4.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:115.1 - Electronic registration

§115.1. Electronic registration

A. A person who has a valid Louisiana driver's license or Louisiana special identification card issued pursuant to R.S. 40:1321 may apply to register to vote or make changes to his existing registration by completing and submitting an electronic voter registration application on the secretary of state's website.

B. The secretary of state shall design and implement a system to allow for electronic voter registration as provided in this Section.

C.(1) The electronic voter registration application shall contain spaces for the information required pursuant to R.S. 18:104, except that the applicant shall attest that the facts given by him on the application are true to the best of his knowledge and belief, and such attestation shall take the place of the affidavit required pursuant to R.S. 18:104(A)(15).

(2) The applicant shall assent to the use of his Louisiana driver's license or Louisiana special identification card signature for voter registration purposes.

(3) The applicant shall not be allowed to submit the application unless it is complete.

(4)(a) Immediately upon submission of the application, the information submitted by the applicant shall be checked to ensure that the Louisiana driver's license number or Louisiana special identification card number submitted by the applicant matches the information maintained by the Department of Public Safety and Corrections.

(b) If a match is made, the secretary of state shall electronically forward the information provided in the application, along with a digital copy of the applicant's signature obtained from the Department of Public Safety and Corrections, to the appropriate registrar of voters to determine the eligibility of the applicant in accordance with Chapter 4 of this Title. The applicant shall be immediately informed that his application has been electronically forwarded to the appropriate registrar of voters, but that the applicant will not be officially registered to vote or that changes to his existing registration will not be made until his application is received and approved by the registrar of voters.

(c) If a match cannot be made, the secretary of state shall not electronically forward the application. The applicant shall be immediately informed that his application cannot be processed, and he shall be instructed to print his completed application and mail it to the registrar of voters for the parish in which the applicant resides.

D. An electronic voter registration application shall be deemed to have been made as of the date the applicant is informed pursuant to Subparagraph (C)(4)(b) of this Section that his application has been electronically forwarded to the appropriate registrar of voters by the secretary of state.

E. The secretary of state may employ additional security measures to ensure the accuracy and integrity of electronic voter registration applications.

F. The provisions of R.S. 18:115(F) shall apply to a person who has registered to vote pursuant to this Section and who has not previously voted in the parish in which he is registered.

G. Each registrar of voters shall maintain such statistical records on electronic voter registration applications as requested by the secretary of state.

Acts 2009, No. 187, §1, eff. April 1, 2010; Acts 2013, No. 383, §2.



RS 18:116 - Voter registration agencies

§116. Voter registration agencies

A.(1) Voter registration services shall be provided at the following voter registration agencies:

(a) Public assistance agencies that administer or provide services under the food stamp, Medicaid, the supplemental food for Women, Infants and Children (WIC), and the Family Independence Temporary Assistance Program (FITAP) programs, or their successors, and any other public assistance agencies, if any, which the secretary of state shall designate by rule.

(b) All offices in the state that provide state funded programs primarily engaged in providing services to persons with disabilities.

(c) Recruitment offices of the Armed Forces of the United States.

(2) In addition to the offices listed in Paragraph (1) of this Subsection, the secretary of state shall designate by rule in accordance with the Administrative Procedure Act other offices within the state as designated voter registration agencies. Such offices may include but not be limited to:

(a) State or local governmental offices such as public libraries, public schools, including the office of a secondary school guidance counselor, offices of municipal clerks, and government revenue offices.

(b) Federal and nongovernmental offices, with the agreement of such offices.

B.(1) At each designated voter registration agency, the following services shall be provided during regular office hours:

(a) Distribution of a mail voter registration application form to any applicant who is qualified to register.

(b) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance.

(c) Acceptance of completed voter registration application forms for submission to the registrar of voters within the parish where the voter registration agency is located.

(d) Acceptance of any change of address or change of name submitted by a registrant to an agency which shall serve as a notification of change of address or change of name for voter registration unless the registrant states at the time of submitting the change that the change is not for voter registration purposes. The transmittal procedure shall be handled in the same manner as voter registration applications.

(2) Persons providing the services described in this Subsection shall not:

(a) Seek to influence an applicant's political preference.

(b) Display any political preference or political party or body allegiance.

(c) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from applying to register to vote.

(d) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to apply to register or not to apply to register to vote has any bearing on the availability of services or benefits.

C.(1) A designated voter registration agency as provided in Subsection A of this Section shall:

(a) Distribute a mail voter registration application form with each application for such service or assistance and with each recertification, renewal, or change of address form relating to such service or assistance unless the applicant declines in writing to register to vote.

(b) Distribute a form to accompany the mail voter registration application form which includes:

(i) A statement of voter registration eligibility requirements.

(ii) The question "If you are not registered to vote where you live now, would you like to apply to register to vote here today?".

(iii) Boxes for the applicant to check to indicate whether the applicant is presently registered, would like to register, or declines to register to vote with the statement "IF YOU DO NOT CHECK ANY BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME." in close proximity to the boxes and in prominent type.

(iv) The statements "If you would like help in filling out the voter registration form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application in private."

(v) The statement "If you believe that someone has interfered with your right to register or to decline to register to vote or your right to privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the secretary of state." and the current address and telephone number of the secretary of state.

(2) Any designated voter registration agency as provided in Subparagraphs A(1)(a) and (b) of this Section shall also include on the form which accompanies the voter registration application form the statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency."

(3) If an applicant fails to check any box on the form required by this Subsection, the applicant shall be deemed to have declined to apply to register to vote.

(4) Each applicant who decides to register to vote shall be provided the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance.

(5) If a designated voter registration agency provides services to a person with a disability at the person's home, the agency shall provide the same services described in this Section at the person's home.

(6) No information relating to a declination to apply to register to vote may be used for any purpose other than voter registration and shall not be subject to public inspection.

D. Each designated voter registration agency shall transmit no later than five days after acceptance, all completed voter registration applications to the registrar of voters within the parish where the voter registration agency is located who shall transmit such applications to the appropriate registrar of voters for the parish in which the applicant resides, as determined from the information contained on the registration application. If a registration application is accepted within five days before the last day for registration, each agency shall transmit the completed voter registration application forms to the registrar at the conclusion of each business day.

E. Upon receipt of the completed registration form, the registrar shall determine the eligibility of the applicant as provided in R.S. 18:115(B). Any completed voter registration application transmitted to and received by a registrar by a designated voter registration agency shall be considered an update to any existing registration for that person. However, if a registrar accepts any application for registration, change of name, or change of address that has been received by a designated voter registration agency while the registration records are closed for a particular election as required by R.S. 18:135(A), none of the changes shall be effective until at least the day after the particular election has been held. In the case of a change of address, the change shall be effective in accordance with the provisions of R.S. 18:110(B).

F. The fact that an applicant submitted an application to register to vote at a designated voter registration agency shall be kept confidential and will be used only for voter registration purposes.

G. Each designated voter registration agency shall maintain such statistical records on the number of applications to register to vote as requested by the secretary of state.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1155, §5; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2008, No. 310, §1; Acts 2013, No. 383, §2.



RS 18:117 - Training for accepting voter registration applications

§117. Training for accepting voter registration applications

A. The secretary of state in conjunction with the registrars of voters shall be responsible for developing all employee training programs necessitated for acceptance of voter registration applications under the provisions of R.S. 18:114 and 116.

B. The secretary of state in conjunction with the registrars of voters shall be responsible for training those personnel of the Department of Public Safety and Corrections and voter registration agencies responsible for training other personnel in those same agencies.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:118 - Voter registration application form availability; firearm retailers

§118. Voter registration application form availability; firearm retailers

A. It is the intention of the legislature to increase the participation in the electoral process by the citizens of the state. Therefore, voter registration application forms, as provided for in this Section, may be made available to purchasers of firearms at the point of purchase from firearm retailers located in the state.

B. For the purposes of this Section:

(1) "Firearm" means any pistol, revolver, rifle, or shotgun that is designed to fire or is capable of firing fixed cartridge ammunition or from which a shot or projectile is discharged by an explosive.

(2) "Firearm retailer" means any retailer who possesses a Type 01 Federal Firearms License and employs twenty-five or more full-time employees.

C. Firearm retailers who make voter registration applications available may register with the secretary of state to receive voter registration information and procedures.

Acts 2013, No. 405, §1, eff. June 19, 2013.



RS 18:131 - Place of registration; office and mobile registration unit defined

PART II. OFFICES, OFFICE HOURS, CLOSE OF REGISTRATION

§131. Place of registration; office and mobile registration unit defined

A. Except as otherwise provided by law, all acts required for registration shall require the personal appearance of the applicant or registrant and shall be done only in an office of the registrar.

B. For purposes of this Part, "office" includes any branch office or mobile registration unit authorized by law.

C. For purposes of this Part, "mobile registration unit" means an office on wheels or which is portable.

D. No registrar shall have or operate an office unless authorized by state law.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:132 - Offices furnished registrar; supplies; expenses

§132. Offices furnished registrar; supplies; expenses

A. Except as otherwise provided by law, the governing authority of each parish shall furnish the office space required by law for the registrar and also shall be responsible for the cost of all equipment and supplies, including all furniture, books, stationery, and other expenses for the operation of each office necessary to enable the registrar fully to discharge his duties. The parish governing authority shall provide space for the registrar's principal office in the courthouse or in close proximity thereto, and this office shall be accessible and convenient to the residents of the parish. The space to be used for this office shall be specifically designated by the parish governing authority, which shall designate adequate space to enable the registrar to fully discharge his duties. No other official or unit of government shall have authority to designate or allocate such office space. Before the expenses are paid, the registrar shall furnish the head of the parish governing authority a budget of anticipated expenses for each succeeding year.

B. If the office of the registrar is destroyed, inaccessible, or unsafe during or following a gubernatorially declared state of emergency, the registrar may utilize a temporary office to discharge his duties until an office that meets the requirements of this Section becomes available. Such temporary office shall be located within the parish, or if there is no appropriate location within the parish due to the emergency, then in an immediately adjacent parish, or if there is no appropriate location in any immediately adjacent parish due to the emergency, then in the nearest parish in which there is an appropriate location.

Acts 1976, No. 697, §1 eff. Jan. 1978; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:133 - Branch offices; mobile registration units; mandatory registration drives

§133. Branch offices; mobile registration units; mandatory registration drives

A. All branch offices, whether temporary or permanent, shall be located in permanent buildings, except mobile registration units. However, if a branch office of a registrar is destroyed, inaccessible, or unsafe during or following a gubernatorially declared state of emergency, the registrar may utilize a temporary building as a branch office until an office that meets the requirements of this Section becomes available. Such branch office shall be located within the parish, or if there is no appropriate location within the parish due to the emergency, then in an immediately adjacent parish, or if there is no appropriate location in any immediately adjacent parish due to the emergency, then in the nearest parish in which there is an appropriate location.

B. Any or all branch offices, whether permanent or temporary, and any or all mobile registration units, in operation on December 31, 1977, may be continued in operation by the governing authority heretofore responsible therefor, and those continued in operation shall continue to be funded by the state or local authorities heretofore made responsible therefor.

C. In addition to the offices continued in Subsection B of this Section, the registrar of each parish, with prior approval and at the expense of the parish governing authority, may provide permanent branch offices at sites selected by, and operated by the registrar.

D. In addition to the offices required or authorized by this Section, the registrar of each parish, with prior approval of the parish governing authority, may establish, maintain and operate additional temporary branch offices for the registration of voters. The location of these offices shall be determined by the registrar.

E. In each parish, the parish governing authority may provide for one or more mobile registration units for the registration of voters within the parish, which shall be at the expense of the parish governing authority. The registration books shall not be carried in any such mobile unit. In each of these parishes the registrar shall activate the mobile registration units whenever he deems it necessary in order to afford maximum registration service to the residents of the parish. The locations of these units shall be determined by the registrar. Each mobile unit shall be equipped with a fire extinguisher.

The provisions of this Subsection shall not be construed to allow house-to-house registration of voters.

F. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 754, §1; Acts 1988, No. 661, §1; Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:133.1 - Temporary branch office; deputy registrar; appointment; compensation

§133.1. Temporary branch office; deputy registrar; appointment; compensation

Notwithstanding any other provisions of this Chapter, the registrar of voters of Jefferson Parish shall establish a temporary branch office or offices at Grand Isle at such location or locations as he deems appropriate which shall be open for business during the hours and on the days that he deems that activity justifies it. The registrar shall appoint a citizen of the town of Grand Isle on a temporary year-to-year basis to act as a deputy registrar and shall fix his compensation. The compensation so fixed shall be approved by the parish governing authority and shall be paid from funds appropriated by the parish governing authority.

Added by Acts 1978, No. 721, §1.



RS 18:134 - Office hours

§134. Office hours

A. A registrar shall keep his principal office open for business on those days that state departments are open. A registrar shall observe the holidays that are provided by law or proclaimed by the governor for state departments. On days that a registrar's office is open, his office hours shall be from 8:00 a.m. until 4:30 p.m. Notwithstanding any provision of this Subsection, any registrar may keep his principal office open during additional hours and on additional days.

B. Each registrar shall keep each permanent branch office open for business during the hours and on the days he deems the activity justifies it.

C. Each registrar shall keep each temporary branch office and each mobile registration unit open for business during the hours and on the days that he deems that activity justifies it.

D. Additional hours and days during which a principal office is to be kept open, as authorized by Subsection A of this Section, and the hours and days during which each office or mobile unit is to be kept open, under the provisions of Subsections B and C of this Section, and the hours and days of early voting, shall be specified and advertised in advance by the registrar by means of the news media.

E.(1) On election days the principal office of the registrar shall remain open from 7:00 a.m. until 9:00 p.m. The registrar or a deputy registrar designated by him shall remain in the office during that time.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, on days when a regularly scheduled congressional primary election is held, the principal office of the registrar shall remain open from 6:00 a.m. until 9:00 p.m. The registrar or a deputy registrar designated by him shall remain in the office during that time.

F. It shall be lawful to register persons on Sundays and holidays.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544 §1, eff. Jan. 1, 1978; Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2007, No. 240, §1; Acts 2009, No. 176, §1; Acts 2012, No. 577, §1, eff. Jan. 1, 2013.



RS 18:135 - Close of registration

§135. Close of registration

A.(1) Registrars shall close the registration records thirty days prior to an election. However, if the deadline falls on a legal holiday, the registrars shall close the registration records on the first day after such holiday which is not a Saturday, Sunday, or other legal holiday.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, if because of an emergency as declared by the governor or by the parish president the registrar is unable to open at least one office in the parish on the day on which the registration records are to be closed pursuant to Paragraph (1) of this Subsection, the registrar shall not close the registration records on that day. In such case, the registrar shall close the registration records on the first business day thereafter that the registrar opens an office in the parish, and an application for any entry or change in a registration received by the registrar on this day shall be deemed to have been received as of the day the registration records were to be closed pursuant to Paragraph (1) of this Subsection.

(b) The registrar shall notify the secretary of state as soon as possible upon determining that the registrar will be unable to open at least one office in the parish on the day on which the registration records are to be closed pursuant to Paragraph (1) of this Subsection.

(c) This Paragraph shall not apply if the registrar fails to open an office before the twentieth day prior to the day of the election. In such case, the registration records shall be considered to have been closed as provided in Paragraph (1) of this Subsection.

(d) For purposes of this Paragraph, "parish president" means the president of any parish, mayor-president, mayor of New Orleans, or police jury president.

B. Except as otherwise provided by law, no entries or changes in the registration records shall be made thereafter except:

(1) To carry into effect at any time prior to the date of the election an order of a court in the case of an application and appeal heard and determined as provided for in this Title.

(2) Repealed by Act 1988, No. 909, §2, eff. Jan. 1, 1989.

(3) To effect cancellations and erasures as required or authorized by this Chapter.

C. Except as otherwise provided by law, while the registration records are closed as required by Subsection A of this Section, registrars shall accept any application for registration, change of address, change of party affiliation or nonaffiliation, change of name, or application for any other lawful entry or change in a registration, but none of these shall be effective until at least the day after the election has been held.

Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §§1, 2, eff. Jan. 1, 1989; Acts 1990, No. 107, §2, eff. Dec. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1999, No. 1381, §1; Acts 2009, No. 181, §1.



RS 18:135.1 - Close of voter registration; plan by secretary of state; gubernatorial and legislative approval

§135.1. Close of voter registration; plan by secretary of state; gubernatorial and legislative approval

A. The Legislature of Louisiana recognizes that as new voting technology and equipment becomes available, it may become feasible to shorten the period of time between the close of registration and the election, which may be more convenient to voters and increase citizen participation in the electoral process, while at the same time protecting the integrity of the electoral process. Therefore, the secretary of state shall examine all of the issues regarding shortening the time period between the close of voter registration and the election, including the availability and use of new voting technology and equipment, any necessary procedural changes relative to voter registration and the conduct of the election, whether or not it is feasible to shorten the period of time between the close of voter registration and the election, and if so, by how many days. In examining the issues, the secretary of state shall consult with the registrars of voters and the clerks of court for their input, advice, and recommendations. The secretary of state shall report his findings to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs no later than January 1, 2007, and at least biennially thereafter.

B. If the secretary of state certifies that it is feasible to shorten the period of time between the close of voter registration and the election and a majority of the members of each committee concur that such change is feasible, the secretary of state shall develop a plan in writing that proposes to change the close of voter registration, the number of days prior to the election that voter registration would close, what types of voting technology and equipment would be used, and any necessary procedural changes relative to voter registration and the conduct of the election.

C. The written plan to change the close of voter registration shall be submitted by the secretary of state to the Senate Committee on Senate and Governmental Affairs, the House Committee on House and Governmental Affairs, and the governor as soon as practicable following the committees' concurrence with his certification. If a majority of the members of the Senate Committee on Senate and Governmental Affairs and of the House Committee on House and Governmental Affairs approve the plan, such plan shall be submitted to the members of each house of the legislature for approval by mail ballot as provided in this Section. If a majority of the members of each house of the legislature and the governor approve the plan, the secretary of state shall take all steps necessary to implement the plan and all officials of the state and of any political subdivision thereof shall cooperate with and provide assistance to the secretary of state as necessary to implement the plan.

D.(1) In order to obtain the approval of a majority of the elected members of each house of the legislature, the secretary of the Senate and the clerk of the House of Representatives shall jointly prepare and transmit a ballot to each member of the legislature by certified mail with return receipt requested unless the legislature is in session and the ballots may be distributed and returned during the session as provided in this Subsection.

(2)(a) The ballot shall be uniform and the materials sent with the ballot shall include:

(i) A copy of the secretary of state's certification that it is feasible to shorten the period of time between the close of voter registration and the election and the number of days the time period would be reduced.

(ii) A copy of the plan for the change of the close of voter registration.

(iii) A copy of the roll call votes of the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs on the approval of the plan.

(iv) The date and time on which the ballot may be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, in order for the ballot to be valid.

(b) Each ballot shall contain the name of the member to whom it is to be mailed or delivered, and the member shall sign the ballot after casting his vote.

(3) The ballots mailed to all members shall be postmarked on the same day and shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within fifteen days after the postmarked date; or, when such ballots are delivered to the members of the legislature while in session, the ballots shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within five days after the date the ballots were delivered to members. No ballot received after five o'clock p.m. on the fifth day after the date on which the ballots were delivered to the members during session or after five o'clock p.m. on the fifteenth day after the date on which the ballots were mailed shall be valid or counted, and the date and time received shall be marked on each such ballot and the ballot shall be marked "Invalid". Prior to five o'clock p.m. on the fifth day after the date when delivered to the members of the legislature while in session or prior to five o'clock p.m. on the fifteenth day after the postmarked date if mailed to the members of the legislature, a member may withdraw his ballot or change his vote upon his written request.

(4) At any time after the deadline for submitting the ballots as provided in Paragraph (3) of this Subsection, but prior to the eighteenth day after the date on which the ballots were mailed, or prior to the eighth day after the date on which the ballots were delivered to the members of the legislature in session, the secretary of the Senate and the clerk of the House of Representatives shall jointly open and tabulate the vote in roll call order for each house of the legislature. The clerk and the secretary shall hold such ballots unopened and shall not disclose the contents to any person until the day when such ballots are opened and tabulated. The tabulation sheet shall indicate by name each member who voted in favor of the plan, each member who voted against the plan, each member who did not return the ballot by the deadline, and each member whose ballot was invalid because it was not marked or signed by the member. The secretary of the Senate and the clerk of the House of Representatives shall each sign the tabulation sheet and cause a certified copy thereof to be transmitted to the secretary of state, the governor, and the chairmen of the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs.

(5) The tabulation sheet shall be a public record.

(6) If regular mail service is impaired, the secretary of the Senate and the clerk of the House of Representatives shall utilize any method necessary to deliver the ballots, including commercial delivery, electronic transmission, or hand delivery, and shall keep a record of the manner of delivery utilized to deliver the ballot to each member and the date the ballot was so transmitted to each member. For the purposes of this Subsection, if such an alternative delivery method is so required, the date on which the ballot was so transmitted shall be considered to be the date postmarked.

Acts 2006, No. 505, §1, eff. June 22, 2006.



RS 18:151 - Custody of records

PART III. RECORDS BY REGISTRARS

§151. Custody of records

A. The original application for registration, together with the registers, records, files, books, and paraphernalia used for conduct of the registrar's office, shall be kept under the control and in the custody of the registrar at his principal office and shall be removed therefrom only as provided in this Section, as authorized by law, or on order of a competent court. However, if his permanent branch office is separated from his principal office by navigable waters, the registrar may allow his records to be kept both in his principal office and the permanent branch office.

B. The original application for registration or any of the registers, records, files, books, and paraphernalia used for conduct of the registrar's office shall be released, upon the request of the secretary of state, to the control and custody of the secretary of state, or his designee, for scanning or, upon request of the registrar, entering registration information into the state voter registration computer system. The secretary of state shall be responsible for the preservation and maintenance of all such materials released to him, or to his designee, until the materials have been returned to the control and custody of the registrar.

C. For purposes of this Part, the original application for registration shall include the actual document or form completed by the voter and all documented changes thereto.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2009, No. 369, §1.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:152 - Required records

§152. Required records

A.(1) Each registrar shall retain the following records in accordance with an approved retention schedule as required by R.S. 44:411:

(a) All original applications for registration, if available in hard copy, filed alphabetically for the entire parish or for each ward and precinct or for each precinct of the parish, or microfilm, microfiche, or scanned or electronically captured computerized images of such documents.

(b) The originals of all affidavits made pursuant to this Chapter or microfilm, microfiche, or scanned or electronically captured computerized images of such documents.

(c) The original of each report made by any person required by this Chapter to make a report to the registrar.

(d) Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.

(2) Repealed by Acts 2009, No. 186, §3, effective June 29, 2009.

B. Each registrar shall keep a master file consisting of all original applications for registration made by persons who are currently registered, if available in hard copy, arranged alphabetically for the parish or for each ward and precinct or for each precinct of the parish, or any microfilm, microfiche, or scanned or electronically captured computerized images of such documents. The parish governing authority shall provide the registrar with safe, secure, and fireproof storage space for use as a depository for the master file.

C.(1) The Department of State shall provide each registrar with an updated registration list upon request by the registrar for office use.

(2)(a) Prior to each election, the registrar shall obtain one current precinct register for each precinct in the parish where an election is to be held. The Department of State shall provide the registrar with one duplicate precinct register in electronic form. Such registers shall contain both the official list of voters and the inactive list of voters. Each precinct register shall contain information for identification of the voter at the polls, a space which the voter shall sign at the time he votes, a space for the initials of the commissioner at the polls, a space for the date of the election, and space for such other information as is deemed necessary.

(b) Prior to delivery of the precinct register to the contractor authorized by the secretary of state to deliver voting machines pursuant to R.S. 18:1371, the registrar shall add the names and collateral information on those mail registrants that were verified after the printing of the precinct register. Such listing of registrants shall be considered to be a supplement to the official list of voters and a part of the precinct register. Subsequent to the delivery of the precinct register, the registrar shall add the names and collateral information on those mail registrants that were verified after the delivery of the precinct register. Such listing of registrants shall be considered another supplement to the official list of voters and a part of the precinct register. Any supplemental list so produced shall be delivered to the precinct in the same manner as a list of absentee voters who voted absentee by mail and whose ballots were received after the precinct register was sealed.

(3) The precinct register shall be used at the polls for identification and the voting record. The duplicate precinct register is the duplicate for reference or temporary use in case of loss, mutilation, or destruction of the precinct register. The voting record of each registrant shall be entered on the computer system as soon as feasible following an election.

(4) The registration records to be used at the polls for voter identification shall contain information, if applicable, showing that the registrant has a physical disability or is unable to read. If the registrant is unable to read or write English, the records shall show in which language he is entitled to printed materials, ballots, and assistance if he is a member of a language minority group under a determination made under the federal Voting Rights Act. A voter entitled to assistance whose record so indicates may be given such assistance at the polls at the voter's request.

D. The registrar in each parish shall keep a cancellation file in which he shall place the original application for registration of each person whose registration is canceled, if the original application is available in hard copy in the registrar's office.

E. The secretary of state shall prescribe uniform forms, as provided by R.S. 18:18, for the making of records pertaining to all aspects of the registration of voters, which shall be the only forms which may be used by the registrar in each parish.

F. The secretary of state shall adopt regulations, as provided by R.S. 18:18, governing the manner of registering persons to vote and the making and keeping of registration records.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2009, No. 186, §§2, 3, eff. June 29, 2009; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:152.1 - Destruction of records of the registrar of voters

§152.1. Destruction of records of the registrar of voters

If original records of a registrar of voters are destroyed as a result of catastrophic loss or damage and there are no microfilm, microfiche, or scanned or electronically captured computerized images of the original records of voters, every attempt shall be made to re-create the records of voters who are not canceled. Computer records from the secretary of state's database shall be deemed the original records until such time as the records can be recreated.

Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:153 - Tax rolls

§153. Tax rolls

A copy of the latest filed tax roll shall be made available to the registrar of each parish upon his request, so that he may prepare the list to be used in any election in which property ownership is a legally valid requisite for voting.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:154 - Records open to inspection; copying; exceptions

§154. Records open to inspection; copying; exceptions

A. The records of each registrar are public records and at all times during office hours shall be open to inspection, except the early voting applications of voters.

B. When twenty-five or more qualified voters of a parish request in writing that the registrar permit the copying of any part of his records, except the early voting confirmation sheets, he shall allow this to be done by hand or otherwise, if so requested, unless such reproduction seriously interferes with the registration of voters or otherwise seriously interferes with the performance of the duties imposed on his office by law. In such instances, the registrar shall cause his employees to make copies of the requested records or print the information electronically, if the electronic copy contains the same information, and deliver them to the voters or request the secretary of state to reproduce such records which may then be forwarded to the registrar for delivery to the voters. Copying by the registrar or his employees or the secretary of state or printing an electronic copy shall be done in the presence of a representative of the requesting voters, if they so request.

C.(1) Notwithstanding any provision of this Section to the contrary, the registrar, the clerk of court, the Department of State, the office of motor vehicles of the Department of Public Safety and Corrections and any entity that contracts with the office, each voter registration agency and any entity that contracts with a voter registration agency, and any person who handles the voter registration application form of another person shall be prohibited from circulating on a commercial list or otherwise disclosing the following:

(a) The fact that a registered voter is entitled to assistance in voting.

(b) The social security number of a registered voter.

(c) The driver's license number of a registered voter.

(d) The day and month of the date of birth of a registered voter.

(e) The mother's maiden name of a registered voter.

(f) The electronic mail address of a registered voter.

(g) The short message service number of a registered voter.

(2)(a) The provisions of Paragraph (1) of this Subsection shall not apply to voter registration data transmitted to the office of motor vehicles of the Department of Public Safety and Corrections, for the purposes of verifying the accuracy and authenticity of the social security number, driver's license number, or full date of birth provided by the voter. The office of motor vehicles shall not disclose information concerning a registered voter transmitted pursuant to this Subparagraph, except that it may transmit such information to the United States Social Security Administration for the purposes of verifying the accuracy and authenticity of the social security number provided by the voter.

(b) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Department of State or registrar of voters may transmit the full date of birth of a registered voter to the Supervisory Committee on Campaign Finance Disclosure to verify the identity of a candidate for purposes of campaign finance reporting. The supervisory committee shall not disclose the full date of birth of a registered voter transmitted pursuant to this Subparagraph.

(c) Notwithstanding the provisions of Paragraph (1) of this Subsection, the Department of State or registrar of voters may provide to a clerk of court the full date of birth of a registered voter for the preparation of a general venire selection in accordance with R.S. 18:175. The clerk of court shall not disclose the full date of birth of a registered voter provided pursuant to this Subparagraph.

(d) The provisions of Paragraph (1) of this Subsection shall not apply to voter registration information or data transmitted to a state or the Electronic Registration Information Center for purposes of determining whether a voter is registered to vote in more than one state and for the maintenance of the state voter registration computer system.

D.(1) Notwithstanding the provisions of this Section, the registrar shall not disclose the name and address of a law enforcement officer, other than on a general list, if he has received certification from the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(2) Notwithstanding the provisions of this Section, the Department of State shall not disclose the name and address of a law enforcement officer, other than on a general list, if the secretary of state has received certification from the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(3) Notwithstanding any provision of this Section to the contrary, the clerk of court shall not disclose the name and address of a law enforcement officer if the state voter registration computer system indicates that certification has been received from the law enforcement agency employing the officer that the officer is engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

(4) Any agency employing a law enforcement officer availing himself of Paragraph (1) or (2) of this Subsection shall also issue decertification notices to the registrar of voters and the secretary of state when the officer is no longer engaging in hazardous activities to the extent that it is necessary for his name and address to be kept confidential.

E. Notwithstanding the provisions of this Section or any other law to the contrary, the registrar of voters shall allow inspection of voter registration applications or copies thereof. However, information relating to a particular individual's declination to register to vote or information relating to the specific public assistance agency or motor vehicle office through which a particular individual registered to vote shall be confidential and shall not be used for any purpose other than voter registration.

F.(1) Notwithstanding any provision of this Section to the contrary, the registrar shall not disclose the name and physical address of a program participant in the Department of State Address Confidentiality Program, as provided in R.S. 44:51 et seq.

(2) Notwithstanding any provision of this Section to the contrary, the Department of State shall not disclose the name and physical address of a program participant in the Department of State Address Confidentiality Program, as provided in R.S. 44:51 et seq.

(3) Notwithstanding any provision of this Section to the contrary, the clerk of court shall not disclose the name and physical address of a program participant in the Department of State Address Confidentiality Program, as provided in R.S. 44:51 et seq.

G. Notwithstanding any provision of this Section to the contrary, the registrar, the clerk of court, and the Department of State shall be prohibited from disclosing the following:

(1) Any information of a type exempted from disclosure pursuant to any other Subsection of this Section received from another state pursuant to a cooperative agreement authorized by R.S. 18:18(D).

(2) Any geographical coding of addresses of registered voters.

(3) An application to vote absentee by mail, or information contained therein, until the applicant has returned his voted ballot to the registrar.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 505, §1; Acts 1991, No. 810, §1; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 43, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2006, No. 613, §2; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 520, §1, eff. June 30, 2008; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2014, No. 59, §1, eff. May 16, 2014; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:155 - Refusal or neglect to grant right of inspection; remedies

§155. Refusal or neglect to grant right of inspection; remedies

A. If the registrar fails or refuses to comply with any provision of R.S. 18:154, the voter or voters may apply to the district court having jurisdiction for a peremptory order to the registrar to comply therewith. The rule shall be returnable within forty-eight hours, and the court shall hear the rule in summary manner and by preference, in term time or vacation, and shall decide it within twenty-four hours after submission.

B. If the court finds that the plaintiff is entitled to the relief sought, it shall enter its order requiring performance by the registrar and shall hold the registrar in contempt if he does not comply within three days after entry of the order.

C. This remedy shall not preclude any other civil remedy against or criminal prosecution of the registrar provided in this Title for such failure or refusal.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:156 - Alteration, defacing, destruction, or removal of records

§156. Alteration, defacing, destruction, or removal of records

Except as provided by law, no registrar, deputy, or employee of a registrar, or any person having access to or the right of inspection, copying, or photographing of any book, card, record, or other document pertaining to the registration of voters, shall alter, add to, deface, or destroy any such document, or remove it from the custody of the registrar. However, nothing in this Section prevents a competent court from requiring the registrar to produce in court, in any proceeding pending therein, any document, book, card, or record which the court believes to be necessary and material to the determination of the proceeding. However, such documents shall not become permanent records of the court, but shall be returned to the custody of the registrar immediately after inspection by the court. The court may require a photostatic copy thereof to be placed in the record.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:157 - Delivery of precinct registers to election authorities

§157. Delivery of precinct registers to election authorities

The registrar shall seal a precinct register for each precinct in the parish which is involved in the election, which shall contain both the official list of voters and inactive list of voters in each precinct and shall be bound in a pressboard binder, labeled with the correct ward and the precinct number, and shall surrender such to the contractor authorized by the secretary of state to deliver voting machines pursuant to R.S. 18:1371, not less than three days before the opening hour of the election.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.



RS 18:158 - Retention of absentee ballots and records; retention of registration records for federal elections

§158. Retention of absentee by mail and early voting ballots and records; retention of registration records for federal elections

A. The registrar of voters in each parish shall keep and maintain all records relating to absentee by mail and early voting as provided in Chapter 7 of this Title.

B. The registrar of voters in each parish shall keep and maintain for a period of twenty-two months from the date of the election all applications for registration and registration records received for purposes of voting in an election involving the office of President of the United States, Vice President of the United States, presidential elector, United States Senator, or United States Representative.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1985, No. 755, §1; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:171 - Report of convictions of felony

PART IV. REPORTS TO REGISTRARS

§171. Report of convictions of felony

A. The clerk of a court having jurisdiction over a criminal proceeding shall record in the minute book in his office each conviction of a felony for which there is an order of imprisonment and the name, aliases, date of birth, sex, and address of the person subject to the conviction. This recordation shall be made immediately after the judgment is signed.

B. If requested, the sheriff and district attorney shall provide information regarding a person convicted of a felony to a registrar of voters, if available, including the convicted felon's date of birth, driver's license number, address, and mother's maiden name.

C.(1) By January 1, 1992, the secretary of the Department of Public Safety and Corrections shall send to the Department of State a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, sex, and address as such information exists in the database of any person who has a felony conviction and who is currently under the custody or supervision of the Department of Public Safety and Corrections.

(2) Beginning February 1992, the secretary of the Department of Public Safety and Corrections shall send to the Department of State a supplemental report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, sex, and address as such information exists in the database of any person who has a felony conviction, who is currently under the custody or supervision of the Department of Public Safety and Corrections, and whose name was not on the report sent by January 1, 1992, or any subsequent supplemental report. Such supplemental report shall be sent to the Department of State on no less than a quarterly basis. Upon receipt of any supplemental report, the Department of State shall confirm that the information therein has been entered into the department's databases and provide for correction, if necessary.

(3) The Department of State shall send to the registrar of voters of each parish such information received from the Department of Public Safety and Corrections regarding persons with a felony conviction on no less than a quarterly basis.

D. If a conviction recorded by a clerk pursuant to this Section is overturned, the clerk of court shall give written notice of the vacation of the judgment to the appropriate registrar of voters.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1991, No. 261, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:171.1 - Conviction of felony in federal court; notification

§171.1. Conviction of felony in federal court; notification

A.(1) Each United States attorney shall give written notice of any felony conviction of a person for which there is an order of imprisonment in a district court of the United States to the secretary of state.

(2) The notice shall include the name of the offender, the offender's age and residence address, the date of entry of the judgment, a description of the offenses of which the offender was convicted, and the sentence imposed by the court.

B. The secretary of state shall send to the registrar of voters of each parish such information received from a United States attorney regarding persons with a definitive felony conviction.

C. Upon request of the registrar of voters, the United States attorney shall provide such additional information as the United States attorney may have concerning the identity of the offender and the offense of which the offender was convicted.

D. If a conviction of which notice was given pursuant to this Section is overturned, the United States attorney shall give written notice of the vacation of the judgment to the secretary of state. The secretary of state shall send such notice of the vacation of the judgment to the appropriate registrar of voters.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:172 - Judgment of interdiction for mental incompetence

§172. Judgment of interdiction for mental incompetence

The clerk of a court having jurisdiction over an interdiction shall record in a conveyance book each judgment of full interdiction or a limited interdiction for mental incompetence which specifically suspends the right to register and vote and which has become definitive. This recordation shall be made immediately after the judgment becomes definitive. By the tenth day of each calendar month, the clerk shall transmit to the registrar of voters for his parish a certified copy of the judgment. If the registrar of voters for the parish in which the judgment was rendered determines that the person interdicted is registered to vote in a parish other than the parish in which the judgment was rendered, the registrar of voters for the parish in which the judgment was rendered shall transmit a copy of the judgment to the registrar of voters for the parish where the person interdicted is registered to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 2004, No. 575, §1, eff. Jan. 1, 2005; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:173 - Deaths

§173. Deaths

A. By the tenth day of each month, the secretary of the Department of Health and Hospitals shall send to the registrar in each parish a report, certified as correct over his signature or the signature of his authorized representative, containing the name, address, and sex of each person of at least sixteen years of age who died in the parish within the preceding calendar month.

B. Upon receipt of a certified copy of a death certificate, the registrar of voters shall remove from the voter registration rolls the name of the deceased.

C. By the tenth day of each month the parish health officer shall send notice to the registrar of voters of the death of each person in the parish during the preceding month and shall include the deceased person's parish of residence.

D.(1) By the tenth day of each month, the secretary of the Department of Health and Hospitals shall send to the Department of State a report, certified as correct over his signature or the signature of his authorized representative, containing the name, address, date of birth, sex, and social security number, as such information exists in the database of the Department of Health and Hospitals, of any person sixteen years of age or older who died in each parish of the state within the preceding calendar month.

(2) The Department of State shall cancel the registration of any deceased person when the information provided by the Department of Health and Hospitals corresponds exactly to the criteria for cancellation of voter registration as established in R.S. 18:108. The Department of State shall promptly notify the registrar of the parish in which the voter was registered of such cancellation.

(3) The information received from the Department of Health and Hospitals regarding deceased persons whose registrations were not canceled pursuant to Paragraph (2) of this Subsection shall be sent monthly to the registrar of voters for each parish by the Department of State.

E. The registrar of voters may use information from an obituary notice to cancel a deceased voter's registration if the notice provides sufficient information to properly identify the voter and the registrar has confirmed the voter's death with the office of vital records.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1986, No. 669, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2014, No. 173, §2, eff. Jan. 1, 2015.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:174 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§174. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:175 - Voting list from Department of State

§175. Voting list from Department of State

A. Whenever any authority that is authorized to do so calls an election in the parish, the registrar for that parish shall notify the Department of State to supply him in duplicate both the official list and the inactive list of voters in his parish who are eligible to vote in the election. The request shall be made directly to the secretary of state, who shall furnish the list without delay.

B. Upon his request, the Department of State shall furnish the registrar an error listing for the purpose of correcting his records.

C. Before any person may obtain a list of the registered voters, he shall obtain the consent of the secretary of state or of the registrar. He shall pay such actual cost therefor as may be imposed by the secretary of state.

D.(1) The secretary of state and the appropriate registrar of voters shall provide, without charge or remuneration, to a clerk of court at the clerk's request a complete and accurate annual list or computer tape from the Department of State containing the official list of registered voters in the parish of the clerk for the preparation of a general venire selection.

(2) The registrar of voters shall also provide to the clerk of court, without charge or remuneration, at the clerk's request, monthly updates to the official list of registered voters in the parish for use in maintaining the general venire.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 77, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 303, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2009, No. 369, §1.



RS 18:176 - Suspension and cancellation of registration and challenge of unlawful registration on the basis of reports

§176. Suspension and cancellation of registration and challenge of unlawful registration on the basis of reports

A.(1) The registrar shall send a notice to each person listed on a report received pursuant to R.S. 18:171 or 171.1 and to any person the registrar has reason to believe has been convicted of a felony and is under an order of imprisonment. The notice shall be mailed first class, postage prepaid, to the address on file at the registrar's office.

(2) The notice shall state that the registrar has information that the registrant has been convicted of a felony and is under an order of imprisonment and shall inform the person that he must appear in person at the office of the registrar of voters within twenty-one days after the date on which the notice was mailed to show cause why his registration should not be suspended.

(3)(a) If the registrant appears and shows cause within the twenty-one days, the registrar shall not suspend the registration.

(b) If the registrant fails to appear within the required twenty-one days, the registrar shall suspend the registration in the state voter registration computer system and, if necessary, by drawing in red ink a line through the registrant's name on the precinct register and the duplicate precinct register. Such line shall be initialed by the registrar or employee of the registrar. The registrar shall note in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration that the registrar has been notified of conviction of a felony for which there is an order of imprisonment, and he shall note also the date of the suspension and the date of the report, when applicable. If the original application is available in hard copy in the registrar's office, the registrar shall remove the original application from his file of eligible voters and shall place it in his suspension file. In addition, each person whose registration is suspended under this Subsection shall immediately be notified of the suspension and the reason therefor.

(4) A list of names and addresses of the notices sent under this Subsection and whether or not each registrant responded to such notice shall be maintained for a period of two years and shall be open to inspection and copying as provided in R.S. 18:154.

B. Upon receipt of the report required by R.S. 18:172, the registrar shall suspend the registration of the interdict for the period of interdiction. The registrar shall suspend the registration of each person listed on the report in the state voter registration computer system and, if necessary, by drawing in red ink a line through the name of such person on the precinct register and the duplicate precinct register. Such line shall be initialed by the registrar or employee of the registrar. The registrar shall note in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration that the registrar has been notified of an order of a judgment of interdiction, and he shall note also the date of the suspension and the date of the report. If the original application is available in hard copy in the registrar's office, the registrar shall remove the original application from his file of eligible voters and shall place it in his suspension file. In addition, each person whose registration is suspended under this Subsection shall immediately be notified of the suspension and the reason therefor.

C. Immediately upon receipt of a report required by R.S. 18:173, the registrar shall cancel the registration of each person listed on the report in the state voter registration computer system and, if necessary, by drawing in red ink a line through the name of such person on the precinct register and the duplicate precinct register. Such line shall be initialed by the registrar or employee of the registrar. The registrar shall note in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration that the registrar has received a report of death, and he shall note the date of the cancellation and the date of the report. If the original application is available in hard copy in the registrar's office, the registrar shall remove the original application from his file of eligible voters and shall place it in his cancellation file.

D. Immediately upon receipt of a report required by R.S. 18:174, the registrar shall determine which voters, if any, are unlawfully registered by reason of violation of the provisions of R.S. 18:111, relative to a change of name. The registrar shall promptly challenge the registration of each such voter in the manner provided by R.S. 18:193 and shall take such other action, including cancellation of the registration, as is applicable under this Title.

E. If the registrar determines that a voter's registration has been suspended or cancelled through error of the registrar, the registrar shall reinstate the voter's registration as though the suspension or cancellation had never occurred and shall notify the registrant of the reinstatement.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:177 - Reinstatement of registration after suspension

§177. Reinstatement of registration after suspension

A.(1) The registration of a person whose registration has been suspended by the registrar of voters pursuant to R.S. 18:176 for conviction of a felony shall be reinstated when the person appears in the office of the registrar and provides documentation from the appropriate correction official showing that such person is no longer under an order of imprisonment.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, such documentation may be provided by mail, facsimile, commercial carrier, or hand delivery for the following:

(a) A person who has been approved by the parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010.

(b) A person who has submitted to the registrar current proof of disability from a physician along with a certification from the physician indicating that by reason of the person's disability the person is unable to appear in person to vote either during early voting or at the polling place on election day.

B. The registration of a person who has been interdicted and judicially declared mentally incompetent and whose registration has been suspended by the registrar pursuant to R.S. 18:176 shall be reinstated upon receipt by the registrar of a certified copy of a definitive judgment revoking such interdiction.

Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 1381, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:177.1 - Satisfaction of order of imprisonment; provision of information relative to registaration and reinstatement

§177.1. Satisfaction of order of imprisonment; provision of information relative to registration and reinstatement

The Department of Public Safety and Corrections shall provide each person who completes all orders of imprisonment applicable to him for felony convictions with the following:

(1) Information apprising the person of the requirements and procedures for registering to vote and for reinstatement of registration.

(2) A state mail voter registration application.

Acts 2008, No. 604, §1.



RS 18:178 - Notification on jury venire

§178. Notification on jury venire

A. By the tenth day of each month, the clerk of court shall notify, in writing, the registrar of voters of any returned jury duty notice indicating the person is unable to serve because he no longer resides in the parish. In parishes where the clerk of court is not responsible for handling jury duty notices, the responsible entity shall notify, in writing, the registrar of voters of any such returned jury notices.

B.(1) Upon the expiration of each jury selection panel, each federal district court in the state shall notify the Department of State of any person identified as out of the jurisdiction within the time limit of a particular panel for jury selection.

(2) The Department of State shall send such information received from the federal district courts to the registrar of voters of each parish.

Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:191 - Permanent registration

PART V. CANVASS, CANCELLATION

§191. Permanent registration

The registration of any person as provided in this Chapter shall remain in effect for so long as the registration is not canceled for a cause and in the manner set forth in this Chapter.

Acts 1989, No. 652, §1.



RS 18:192 - Annual canvass; costs

§192. Annual canvass; costs

A.(1)(a) No later than June thirtieth in each parish, the registrar of voters shall annually canvass the names of the registrants in all precincts in the parish. Failure of the registrar to conduct an annual canvass as provided in this Paragraph shall constitute willful misconduct relating to his official duty for the purposes of R.S. 18:53. The Department of State shall use the United States Postal Service or its licensee to verify the names and addresses of the registrants in all precincts in the state. A verification by the United States Postal Service or its licensee shall constitute a valid canvass of the registered voter.

(b) In conducting the verification, if the United States Postal Service or its licensee provides a corrected address, the Department of State shall furnish the corrected address to the appropriate registrar of voters. Upon receiving a corrected address inside the parish, the Department of State may make the change on the statewide registration system and the registrar of voters may make the change on his records. If a change is made, the registrar shall mail a new voter identification card to the voter using the corrected address provided and an address confirmation card as provided in R.S. 18:193. In the event the new voter identification card using the corrected address is returned to the registrar and the voter has failed to return the address confirmation card, the registrar shall consider the address not corrected. His records should be changed to reflect the prior address on file for that voter. If the corrected address is outside the parish, the registrar of voters shall not make the change on his records and shall send an address confirmation card as provided in R.S. 18:193.

(2) For a registrant whose address was not verified or whose corrected address is outside the parish, the registrar shall send an address confirmation card as set forth in R.S. 18:193.

B. The parish governing authority shall provide to the registrar of voters the funding necessary for the mailing of new voter identification cards in the conduct of the canvass.

C. For the purposes of this Section, "residence address" shall mean the registrant's place of residence except in the case of a registrant to whom the United States Postal Service will not deliver mail to his place of residence, it shall mean the registrant's mailing address.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 544, §1, eff. Jan. 1, 1978; Acts 1986, No. 669, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1989, No. 652, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1990, No. 142, §1; Acts 1991, No. 201, §3, eff. Dec. 31, 1991; Acts 1994, 3rd Ex. Sess., No. 10, §§1, 2, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; H.C.R. 2, 2005 1st Ex. Sess., eff. Nov. 20, 2005; Acts 2008, No. 519, §1, eff. Jan. 1, 2009; Acts 2009, No. 218, §1.



RS 18:193 - Challenge and cancellation of registration; notice; procedures

§193. Challenge and cancellation of registration; notice; procedures

A. When the registrar has reason to believe that a registrant no longer is qualified to be registered, or that a registrant has changed his residence, he shall immediately notify the person by sending the address confirmation card to the registrant and place the voter on the inactive list of voters. However, a person shall not be placed on the inactive list of voters if there is address information available to the registrar from the United States Postal Service or its licensee which indicates the voter has moved to another address within the parish.

B. For the purposes of this Section, "address confirmation card" shall mean a postage prepaid and pre-addressed return card, sent by forwardable mail. The Department of State shall be responsible for developing the address confirmation card and for informing the registrant about his voting rights under the address confirmation process and the address confirmation card shall be submitted by the Department of State to the House and Governmental Affairs Committee of the House of Representatives and the Senate and Governmental Affairs Committee of the Senate for review.

C. If the registrant responds to the address confirmation card and has not moved or has moved within the parish, the registrar shall remove the person's name from the inactive list of voters if it is on the inactive list and correct the voter's address if necessary.

D. If the voter responds to the address confirmation card and has permanently moved outside the parish, the registrar shall cancel the voter's registration.

E. A voter on the inactive list of voters who fails to respond to the address confirmation card shall remain on the inactive list of voters until his address is confirmed in accordance with the procedures set forth in R.S. 18:196 or not later than a period of two regularly scheduled federal general elections, at which time the registrar shall cancel the voter's registration.

F. A list of names and addresses to whom address confirmation notices are sent and whether or not each person responded to the confirmation notice shall be maintained for a period of two years and shall be open to inspection and copying as provided in R.S. 18:154. Ninety days prior to a regularly scheduled federal primary election, the names and addresses of those persons on the inactive list shall be published for one day in the official journal of the parish governing authority or in a newspaper calculated to provide maximum notice in the parish.

G.(1) If the registrar has reason to believe that the name of a person has been illegally or fraudulently placed upon the registration records or that a registrant no longer is qualified to be registered for a reason other than a change of residence or address, or that the registrant has deliberately given an incorrect address, he shall immediately notify the person. The notice shall be mailed first class, postage prepaid, to the address on file at the registrar's office.

(2) The notice shall state the alleged irregularity in the registration and shall inform the person that he must appear in person at the office of the registrar of voters within twenty-one days after the date on which the notice was mailed to show cause why his name should not be removed.

(3) If the registrant fails to appear within the required twenty-one days, the registrar shall cancel his name from the list of eligible voters. If the registrant appears and shows cause within the twenty-one days, the registrar shall not cancel the registration.

(4) Records of such activity shall be maintained in accordance with the provisions provided in Subsection F of this Section.

H. If the registrar determines that a voter's registration has been cancelled through error of the registrar, the registrar shall reinstate the voter's registration as though the cancellation had never occurred and shall notify the registrant of the reinstatement.

I. For the purposes of this Section, "residence address" shall mean the registrant's place of residence except in the case of a registrant to whom the United States Postal Service will not deliver mail to his place of residence, it shall mean the registrant's mailing address.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 225, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1987, No. 890, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 519, §1, eff. Jan. 1, 2009; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:194 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§194. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:195 - Challenge of registrants in the United States Service or temporarily residing outside United States

§195. Challenge of registrants in the United States Service or temporarily residing outside United States

A. If the registrant whose registration is challenged for any lawful cause is a member of the United States Service or is a person who is temporarily residing outside the territorial limits of the United States, the registrar shall mail the registrant an address confirmation card. The registrant's name shall be placed on the inactive list of voters upon mailing of such card.

B.(1) Upon receipt of the address confirmation card or any written request for continued registration, the registrar shall place the registrant's name on the official list of voters.

(2) Upon receipt of a request for an absentee by mail ballot, the registrar shall consider such request an affirmation of registration, place the registrant's name on the official list of voters, and forward the proper ballots.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:196 - Inactive list of voters; procedure for voting

§196. Inactive list of voters; procedure for voting

A.(1) In addition to the official list of voters, there shall be an inactive list of voters which shall consist of registrants who have been mailed an address confirmation card. The names of registrants on the inactive list of voters shall not be counted in computing the number of ballots required for an election, the number of voters required to divide or constitute a precinct, the number of signatures required on any petition, the number of commissioners at a precinct pursuant to R.S. 18:425, the number of voting machines to be allocated and used in each voting precinct pursuant to R.S. 18:1363, or the number of registered voters necessary to recognize or determine the organization of a political party or committee.

(2) However, any registrant whose name appears on the inactive list of voters shall be eligible to sign a petition and such petition signature, if valid, shall be sufficient to return the registrant to the official list of voters. If the registrant still resides at the address on file at the office of the registrar of voters, the address on the petition shall be considered written confirmation of the continuation of that address for that registrant. However, if the address is different from that on file at the office of the registrar of voters, the address on the petition shall be considered written confirmation of the change of address of the registrant.

B. A registrant whose name is on the inactive list of voters may vote:

(1) If the registrant has not changed residence, at the polling place of such registrant's last address upon affirming in writing by completing an address confirmation card affirming that such registrant still resides at the address on file at the office of the registrar of voters.

(2) If the registrant has moved to an address within the parish in the same precinct, at the polling place of such registrant's last address on file at the office of the registrar of voters upon affirming in writing that such registrant resides in the precinct by completing an address confirmation card affirming the new address within the precinct.

(3) If the registrant has moved to an address within the parish in a different precinct, at the polling place of such registrant's last address on file at the office of the registrar of voters for that election only upon affirming in writing that such registrant still resides in the parish by completing an address confirmation card affirming the new address within the parish.

(4) If the registrant has moved to an address outside the parish, at the polling place of such registrant's last address on file at the office of the registrar of voters for that election only upon affirming in writing that such registrant has moved within the last three months and no longer resides in the parish by completing an address confirmation card affirming the new address outside the parish and that the length of time since the move has not exceeded three months. If such registrant does not affirm that he has moved within the last three months, he shall not be permitted to vote.

C.(1) If a registrant whose name appears on the inactive list of voters has appeared at the polls and voted as provided under Paragraph B(1), (2), or (3) of this Section, the registrar shall transfer the registrant's name to the official list of voters and make any necessary corrections in the registrant's registration records. If the registrant appeared at the polls and confirmed that he has moved outside of the parish, the registrar shall cancel the registration of such registrant.

(2) If a registrant whose name appears on the inactive list of voters has voted absentee by mail or during early voting, the registrar shall transfer the registrant's name to the official list of voters and make any necessary corrections in the registrant's registration records if the information on the address confirmation card, as required by R.S. 18:1309, or the residence address provided in an application to vote by mail so indicates. However, if the registrant has confirmed that he has moved outside of the parish, the registrar shall cancel the registration of such registrant.

(3) If a registrant whose name appears on the inactive list of voters has returned an address confirmation card or other signed notice confirming an address change to the registrar of voters that was received after the close of books prior to a primary election and before the close of books for the general election, the registrar shall transfer the registrant's name to the official list of voters prior to the general election and make any necessary corrections in the registrant's registration records.

D. If a registrant who has failed to respond to an address confirmation card and whose name appears on the inactive list of voters does not vote in any election from the date he is placed on the inactive list of voters until the day after the second regularly scheduled general election for federal office held after such date, the registrar shall cancel the registration of the registrant.

Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 369, §1, eff. Aug. 15, 2009, and §2, eff. Jan. 1, 2010.



RS 18:196.1 - Repealed by Acts 1979, No. 229, 5, eff. July 13, 1979

§196.1. Repealed by Acts 1979, No. 229, §5, eff. July 13, 1979



RS 18:197 - Registration; cancellation

§197. Registration; cancellation

No registrar of voters shall cancel the registration of any voter in his parish between any primary election and the subsequent general election occurring in that parish as a result of any of the processes authorized by this Part, except in the case of a person who has been fraudulently placed upon the registration records or in the case of a person whose registration is canceled pursuant to the annual canvass conducted by the registrar.

Acts 1988, No. 78, §1; Acts 1988, No. 829, §1; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:198 - Change of residence or change in address; inquiry by registrar; change of records

§198. Change of residence or change in address; inquiry by registrar; change of records

A. Whenever a registrar has reason to believe that a registrant has changed his residence within the parish or that a change has occurred in the registrant's mailing address within the parish, the registrar shall mail the address confirmation card as provided in R.S. 18:193(B) to the registrant, but shall not place the voter on the inactive list of voters.

B. The card shall inform the voter that he must notify the registrar of his current address.

C. The registrar shall send such card to the registrant's address shown on the registration records and to the address the registrar believes to be the registrant's new address. Upon return of the card, signed by the registrant, the registrar shall enter any change in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration.

D. If the registrant fails to return the card, the registrar then shall follow the procedures set forth in R.S. 18:193 with respect to challenge.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2009, No. 186, §2, eff. June 29, 2009.



RS 18:199 - New registration necessary after cancellation

§199. New registration necessary after cancellation

A. A person whose registration has been canceled shall not be permitted to vote except upon a new registration made in accordance with this Chapter.

B. A cancellation of registration shall not affect the right of any person thereafter to register if he possesses the qualifications to register and vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:200 - Definition of affidavit

§200. Definition of affidavit

For purposes of this Part, an affidavit means an oath or affirmation signed by the affiant before a notary public, or before a deputy registrar of voters or two residents of the parish who sign as witnesses to the registrant's signature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:201 - Change of address caused by action of a parish or municipal governing authority; use of information furnished by U.S. Postal Service

§201. Change of address caused by action of a parish or municipal governing authority; use of information furnished by U.S. Postal Service

A. When the governing authority of a parish or municipality renames a street or road, or assigns a name to a previously unnamed street or road, or reassigns numbers of buildings or lots on a street or road, or assigns numbers to previously unnumbered buildings or lots on a street or road, the governing authority shall transmit a certified report of such action to the registrar of voters of the parish in accordance with the provisions of Subsection B of this Section.

B.(1) The report shall include but not be limited to:

(a) The prior name and new name of the street or road which was renamed.

(b) The prior official designation and new name of the road or street to which a name has been assigned.

(c) The prior numbers and new numbers of dwellings on roads or streets on which the dwellings have been renumbered.

(d) The prior designation, if any, and new numbers of previously unnumbered dwellings on a street or road assigned numbers.

(2) The information required by this Section shall be arranged in a format which will allow the registrar to correlate the name of each occupant with the previous address of such person prior to the action of the governing authority and the new address assigned by the governing authority.

(3) The information required by this Section shall be complete through the date of transmittal to the registrar, which shall be not later than the tenth day after the changes in names of streets or roads or numbers of dwellings become effective.

C.(1) When the registrar determines from the reports required by this Section that the address of a voter has been changed by action of the governing authority of a parish or municipality and that the change was not caused by a change in the place of residence of the voter, the registrar may change the registration records of each voter affected by such action of the governing authority for the sole purpose of correcting the address of the voter on those records.

(2) The registrar may make the changes authorized by this Subsection without authorization of the voter, but notice of such change shall be mailed to the voter not later than ten days after the change is made.

D.(1) The registrar may solicit and receive information relative to rural route changes, number changes, and other address changes imposed by action of local authorities of the United States Postal Service. When the information received from the United States Postal Service indicates that the address of a voter has been changed by action of the postal authority or for any reason except by a change in the place of residence of the voter, the registrar shall change the registration records of the voter affected for the sole purpose of correcting the address of the voter on those records.

(2) The registrar may make the change authorized by this Subsection without authorization of the voter, but notice of the change shall be mailed to the voter not later than ten days after the change is made.

E. The registrar may solicit and receive information from the United States Postal Service relative to address changes caused by a change in the place of residence of the voter. Upon receipt of any address change furnished by the United States Postal Service under the provisions of this Subsection, the registrar shall follow the procedure set forth in R.S. 18:198.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990.



RS 18:221 - Mandatory duties of registrar; ministerial character; compelling performance by mandamus or other process; appeal

PART VI. MISCELLANEOUS PROVISIONS

§221. Mandatory duties of registrar; ministerial character; compelling performance by mandamus or other process; appeal

A. Except as otherwise provided by law, the duties of the registrar are ministerial in character and may be compelled by mandamus or other appropriate process or proceeding at the suit of two or more qualified electors of the parish he serves by any district court having jurisdiction of the parties. The proceeding shall be against the registrar as sole defendant and may be instituted and prosecuted without cost in the district court. It shall be heard and determined by preference, in term time or in vacation.

B. An appeal shall be filed in the appropriate appellate court not later than the fifth day after the judgment is rendered and shall be tried on the original records and by preference over all other cases. The appellate court shall render its decision within twenty-four hours after submission.

When the appeal is perfected, the clerk of the district court shall immediately notify the appellate court in writing. The appellate court shall immediately set the appeal for hearing, without waiting for the record actually to be received, and shall hear the case and render its decision without any delay. The appellate court shall convene in special session if necessary to hear the appeal.

The cost of appeals shall be assessed individually against the losing parties. The appellant shall give bond for a sum to be fixed by the court to cover all such costs.

C. No application for rehearing shall be entertained, but the appellate court may, upon its own motion, correct manifest errors to which its attention is called; however, the case shall be reargued in case of a dissent, as required by Section 8 of Article V of the Louisiana Constitution.

D. An application for a writ or writs may be made to the Supreme Court of Louisiana for review of the action or inaction of the trial court or of the court of appeal not later than the fifth day after the action taken or, in the case of inaction, not later than the fifth day after the expiration of the delay lawfully allowed for the court to take the action sought.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:401 - Purpose and nature of primary and general elections

CHAPTER 5. PRIMARY AND GENERAL ELECTIONS

PART I. GENERAL PROVISIONS

§401. Purpose and nature of primary and general elections

A. Purpose. Primary and general elections are held to elect persons to Congress and to all the elective offices in this state, except the office of presidential elector.

B. Nature. All qualified voters of this state may vote on candidates for public office in primary and general elections without regard to the voter's party affiliation or lack of it, and all candidates for public office who qualify for a primary or general election may be voted on without regard to the candidate's party affiliation or lack of it.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:401.1 - Election emergency; purpose; elections emergency contingency plan

§401.1. Election emergency; purpose; elections emergency contingency plan

A. Due to the possibility of an emergency or common disaster occurring before or during a regularly scheduled or special election, and in order to ensure maximum citizen participation in the electoral process and provide a safe and orderly procedure for persons seeking to qualify or exercise their right to vote, to minimize to whatever degree possible a person's exposure to danger during declared states of emergency, and to protect the integrity of the electoral process, it is hereby found and declared to be necessary to designate a procedure for the emergency suspension or delay and rescheduling of qualifying, early voting, and elections.

B. The governor may, upon issuance of an executive order declaring a state of emergency or impending emergency, suspend or delay any qualifying of candidates, early voting, or elections. The governor shall take such action only upon the certification of the secretary of state that a state of emergency exists. A clerk of court, as the chief election officer of the parish, may bring to the attention of the secretary of state any difficulties occurring in his parish due to natural disasters.

C. If any delays or suspensions are authorized by the governor, the delayed qualifying, early voting or election day voting shall resume or be rescheduled as soon thereafter as is practicable. In the event the voting on election day is delayed or suspended and early voting has been completed prior to the issuance of the executive order delaying or suspending election day voting, early voting for the rescheduled election day may be reopened upon authorization of the governor for a reasonable time prior to the new election date. Notice of the delay or suspension and rescheduling of the election day or early voting shall be published at least once in a newspaper of general circulation in the affected area if time permits and, where practicable, broadcast as a public service announcement on radio and television stations, or by any other means of communication available at that time.

D.(1) As soon as possible following an emergency, the clerk of court shall identify the number of polling places that are functional and the number of polling places that have been destroyed. If a polling place is destroyed, inaccessible, or unsafe, efforts should be made to work with federal, state, and local emergency management agencies to permit the orderly establishment of a new polling place. An alternate emergency location shall be designated by the parish clerk of court in conjunction with the local parish governing authority, represented by its presiding officer, and advertised by any means available.

(2) The clerk of court in conjunction with the secretary of state shall coordinate with local police and the National Guard in an effort to provide security for existing polling places, including securing salvageable voting equipment from destroyed or damaged polling places to prevent further damage and looting.

E. If an election is rescheduled involving a multiparish or statewide office, every effort should be made to withhold returns for the affected races until the affected parishes have conducted rescheduled elections and are able to certify returns to the secretary of state.

F. Computation of all time intervals in the electoral process affected by any delay or suspension shall be redesignated by the secretary of state. Notice thereof shall be disseminated to parish boards of election supervisors as expediently as possible by any means available.

G. Nothing in this Section shall be interpreted as extending or as an extension of the time period for an election.

Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:401.2 - Relocation of polling places; state of emergency

§401.2. Relocation of polling places; state of emergency

A. Notwithstanding the provisions of R.S. 18:534, 535, 536, and 537, if any polling place is determined by the clerk of court in conjunction with the secretary of state to be destroyed, inaccessible, or unsafe due to an emergency or common disaster occurring before or during a regularly scheduled or special election, the secretary of state may issue a certification of a state of emergency allowing the relocation of any such polling place when such action would allow voting to continue without the necessity of the issuance of an executive order by the governor for a suspension or delay pursuant to R.S. 18:401.1(B). Upon issuance of such a certification, the clerk of court and the presiding officer of the parish governing authority shall relocate any such polling place. The polling place shall be relocated to the nearest feasible and accessible location as determined by the secretary of state, upon the recommendation of the clerk of court in conjunction with the presiding officer of the parish governing authority.

B. When a polling place is relocated pursuant to Subsection A, the clerk of court in conjunction with the secretary of state shall give adequate notice of the change of the location to each voter registered to vote at that polling place and to each candidate to be voted on at that polling place, if practicable, in the following manner:

(1) Each candidate shall be given immediate notice by telephone or by electronic means, and by certified mail where reasonable time exists, of the new location of any polling places that have been relocated.

(2) A sign shall be posted at any former polling place directing voters to the new location of the polling place, if practicable.

(3) An employee of the parish governing authority shall be stationed at any former polling place, if practicable, for the purpose of directing potential voters to the new location of the polling place. Such employee shall be required to take the constitutional oath or affirmation. The clerk of court shall administer the oath.

(4) If reasonable time exists, the notice of the change in location shall be published by the clerk of court in the official journal of the parish and in any other newspaper of general circulation in the precinct or precincts affected. Publication of the notice shall appear under the heading, NOTICE OF CHANGE OF POLLING PLACE.

C. The clerk of court may take any other reasonable steps as it deems necessary or desirable to inform the voters and the candidates of the change in location, including but not limited to posting notices on utility poles and advertisements in the electronic media.

Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:401.3 - Emergency plan by secretary of state; gubernatorial and legislative approval

§401.3. Emergency plan by secretary of state; gubernatorial and legislative approval

A. Due to the occurrence of a gubernatorially declared emergency or disaster occurring before or during a regularly scheduled or special election, and in order to ensure maximum citizen participation in the electoral process and provide a safe and orderly procedure for persons seeking to exercise their right to vote, minimize to whatever degree possible a person's exposure to danger during declared states of emergency, and protect the integrity of the electoral process, it is hereby declared to be necessary to provide a procedure for the development of an emergency plan for the holding of elections impaired as a result of such an emergency or disaster.

B.(1) After the issuance of an executive order by the governor declaring a state of emergency and if the secretary of state determines that such emergency impairs an election that may otherwise be held except for technical, mechanical, or logistical problems with respect to the relocation or consolidation of polling places within the parish, potential shortages of commissioners and absentee commissioners, or shortages of voting machines, the secretary of state shall certify such facts and the reasons therefor to the governor, the Senate Committee on Senate and Governmental Affairs, and the House Committee on House and Governmental Affairs. If the governor and a majority of the members of each committee concur that such an emergency plan is necessary, the secretary of state shall develop an emergency plan in writing that proposes a resolution to technical, mechanical, or logistical problems impairing the holding of the election with respect to the relocation or consolidation of polling places within the parish, potential shortages of commissioners and absentee commissioners, or shortages of voting machines.

(2) If, in addition to the resolution of the technical, mechanical, or logistical problems as provided in Paragraph (B)(1) of this Section, the secretary of state determines that it is necessary and feasible to conduct early voting in certain parishes to enable displaced voters to vote, the secretary of state may include in the emergency plan a proposal to conduct early voting at the offices of the registrars in certain parishes in the state. Any early voting authorized by the provisions of this Paragraph shall be conducted in the same manner as provided in R.S. 18:1309(A).

C. The written emergency plan shall be submitted by the secretary of state to the Senate Committee on Senate and Governmental Affairs, the House Committee on House and Governmental Affairs, and the governor as soon as practicable following their concurrence with his certification. If a majority of the members of the Senate Committee on Senate and Governmental Affairs and of the House Committee on House and Governmental Affairs approve the emergency plan, such plan shall be submitted to the members of each house of the legislature for approval by mail ballot as provided in this Section. If a majority of the members of each house of the legislature and the governor approve the emergency plan, the secretary of state shall take all steps necessary to implement the plan and all officials of the state and of any political subdivision thereof shall cooperate with and provide assistance to the secretary of state as necessary to implement the plan.

D.(1) In order to obtain the approval of a majority of the elected members of each house of the legislature, the secretary of the Senate and the clerk of the House of Representatives shall jointly prepare and transmit a ballot to each member of the legislature by certified mail with return receipt requested unless the legislature is in session and the ballots may be distributed and returned during the session as provided in this Subsection.

(2)(a) The ballot shall be uniform and the materials sent with the ballot shall include:

(i) A copy of the secretary of state's certification that the emergency impairs an election that may otherwise be held except for certain technical, mechanical, or logistical problems and the reasons therefor.

(ii) A copy of the emergency plan.

(iii) A copy of the roll call votes of the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs on the approval of the emergency plan.

(iv) The date and time on which the ballot may be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, in order for the ballot to be valid.

(b) Each ballot shall contain the name of the member to whom it is to be mailed or delivered, and the member shall sign the ballot after casting his vote.

(3) The ballots mailed to all members shall be postmarked on the same day and shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within fifteen days after the postmarked date; or, when such ballots are delivered to the members of the legislature while in session, the ballots shall be returned to the secretary of the Senate or the clerk of the House of Representatives, as the case may be, within five days after the date the ballots were delivered to members. No ballot received after five o'clock p.m. on the fifth day after the date on which the ballots were delivered to the members during session or after five o'clock p.m. on the fifteenth day after the date on which the ballots were mailed shall be valid or counted, and the date and time received shall be marked on each such ballot and the ballot shall be marked "Invalid". Prior to five o'clock p.m. on the fifth day after the date when delivered to the members of the legislature while in session or prior to five o'clock p.m. on the fifteenth day after the postmarked date if mailed to the members of the legislature, a member may withdraw his ballot or change his vote upon his written request.

(4) At any time after the deadline for submitting the ballots as provided in Paragraph (3) of this Subsection, but prior to the eighteenth day after the date on which the ballots were mailed, or prior to the eighth day after the date on which the ballots were delivered to the members of the legislature in session, the secretary of the Senate and the clerk of the House of Representatives shall jointly open and tabulate the vote in roll call order for each house of the legislature. The clerk and the secretary shall hold such ballots unopened and shall not disclose the contents to any person until the day when such ballots are opened and tabulated. The tabulation sheet shall indicate by name each member who voted in favor of the plan, each member who voted against the plan, each member who did not return the ballot by the deadline, and each member whose ballot was invalid because it was not marked or signed by the member. The secretary of the Senate and the clerk of the House of Representatives shall each sign the tabulation sheet and cause a certified copy thereof to be transmitted to the secretary of state, the governor, and the chairmen of the Senate Committee on Senate and Governmental Affairs and House Committee on House and Governmental Affairs.

(5) The tabulation sheet shall be a public record.

(6) If regular mail service is impaired, the secretary of the Senate and the clerk of the House of Representatives shall utilize any method necessary to deliver the ballots, including commercial delivery, electronic transmission, or hand delivery, and shall keep a record of the manner of delivery utilized to deliver the ballot to each member and the date the ballot was so transmitted to each member. For the purposes of this Subsection, if such an alternative delivery method is so required, the date on which the ballot was so transmitted shall be considered to be the date postmarked.

Acts 2005, 1st Ex. Sess., No. 40, §1, eff. Dec. 6, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 504, §1, eff. June 22, 2006.



RS 18:401.4 - Terminated July 16, 2006. See Acts 2006, 1st Ex. Sess., No. 3, §1, eff. Feb. 23, 2006.

§401.4. Terminated July 16, 2006. See Acts 2006, 1st Ex. Sess., No. 3, §1, eff. Feb. 23, 2006.



RS 18:402 - Dates of primary and general elections

§402. Dates of primary and general elections

A. Gubernatorial elections. Elections for governor and officers elected at the same time as the governor shall be held every four years, beginning in 1983.

(1) Gubernatorial primary elections shall be held on the second to last Saturday in October of an election year.

(2) Gubernatorial general elections shall be held on the fourth Saturday after the second to last Saturday in October of an election year.

B. Congressional elections. Elections for members of congress and officers elected at the same time as members of congress shall be held every two years, beginning in 1982.

(1) Primary elections for members of congress and officers elected at the same time as members of congress shall be held on the first Tuesday after the first Monday in November of an election year.

(2) General elections for members of congress and officers elected at the same time as members of congress shall be held on the fifth Saturday after the first Tuesday after the first Monday in November of an election year.

C. Municipal and ward elections. In all municipalities with a population of less than three hundred thousand, elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held every four years.

(1) Primary elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held on the first Saturday in April of an election year, or on the first Saturday in March of the presidential election year.

(2) General elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held on the fourth Saturday after the first Saturday in April of an election year unless the primary election for such officers is held on the first Saturday in March; in such case, the general election shall be held on the fourth Saturday after the first Saturday after the first Tuesday in March of an election year.

D. Parochial and municipal elections in a parish containing a municipality with a population of three hundred thousand or more. Elections for parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more shall be held every four years, beginning in 2017, as follows:

(1) Primary elections for parochial and municipal officers shall be held on the third Saturday in October of an election year.

(2) General elections for parochial and municipal officers shall be held on the fourth Saturday after the third Saturday in October of an election year.

E. Special elections to fill newly created office or vacancy in office. An election to fill a newly created office or vacancy in an existing office, except the office of representative in congress, shall be held on the dates fixed by the appropriate authority in the proclamation ordering a special election as follows:

(1) A special primary election shall be held on the first of the following days that is after the date on which the proclamation calling the special primary election was issued, provided that the proclamation was issued at least four weeks prior to the opening of the qualifying period for the special primary election:

(a) The second to last Saturday in October, when the special general election is held on the fourth Saturday after the second to last Saturday in October.

(b) The first Tuesday after the first Monday in November, when the special general election is held on the fifth Saturday after the first Tuesday after the first Monday in November.

(c) The first Saturday in April, when the special general election is held on the fourth Saturday after the first Saturday in April or on the first Saturday in March during the presidential election year; however, commencing in 1986 and every fourth year thereafter, this date shall not be applicable in a parish containing a municipality with a population of three hundred thousand or more.

(d) The third Saturday in October, when the special general election is held on the fourth Saturday after the third Saturday in October of 1985 and every fourth year thereafter.

(e) The third Saturday in October of an election year for parish and municipal officers in a parish containing a municipality with a population of three hundred thousand or more.

(2) A special general election shall be held on one of the following days:

(a) The fourth Saturday after the second to last Saturday in October of 1983 and every fourth year thereafter.

(b) The fifth Saturday after the first Tuesday after the first Monday in November of even-numbered years.

(c) The fourth Saturday after the first Saturday in April of any year unless the primary election is held on the first Saturday in March; in such case, the general election shall be held on the fourth Saturday after the first Saturday after the first Tuesday in March; however, commencing in 1986 and every fourth year thereafter, this date shall not be applicable in a parish containing a municipality with a population of three hundred thousand or more.

(d) The fourth Saturday after the third Saturday in October of 1985 and every fourth year thereafter.

(e) The fourth Saturday after the third Saturday in October in a parish containing a municipality with a population of three hundred thousand or more, when the special primary election in such parish and municipality is held on the third Saturday in October of an election year for parish and municipal officers.

(3) The secretary of state shall not include the name of any candidate on any ballot for a special election to fill a vacancy in any office to which this Subsection is applicable unless such special election has been called in accordance with the provisions of this Subsection and scheduled on one of the dates provided herein. Any elector who is eligible to vote in any such special election may apply for injunctive relief to prohibit the placing of the name of any candidate in an improperly called election on the ballot. Venue for such application shall be in any parish in which the election is called, and the secretary of state shall be the proper party defendant.

F. Bond, tax, or other elections. Every bond, tax, or other election at which a proposition or question is to be submitted to the voters shall be held only on one of the following dates:

(1) The second to last Saturday in October or the fourth Saturday after the second to last Saturday in October of 1983 and every fourth year thereafter.

(2)(a) The first Tuesday after the first Monday in November or the fifth Saturday after the first Tuesday after the first Monday in November of even-numbered years.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the fifth Saturday after the first Tuesday after the first Monday in November shall not be applicable in a parish containing a municipality with a population of three hundred thousand or more for an election relative to a parcel fee imposed within a security or neighborhood improvement district. For purposes of this Subparagraph, "security or neighborhood improvement district" means a special district one of the primary purposes of which is aiding in crime prevention and adding to the security of district residents by providing for an increased presence of law enforcement personnel in the district or otherwise promoting and encouraging security in the district.

(3) The first Saturday in April or the fourth Saturday after the first Saturday in April of any year or on the first Saturday in March or the fourth Saturday after the first Saturday in March during the presidential election year; however, commencing in 1994 and every fourth year thereafter, the first Saturday in April shall not be applicable in a parish containing a municipality with a population of three hundred thousand or more.

(4) The third Saturday in October or the fourth Saturday after the third Saturday in October of 1985 and every fourth year thereafter.

(5) Repealed by Acts 2008, No. 134, §1.

(6) For a parish containing a municipality with a population of three hundred thousand or more, the third Saturday in October or the fourth Saturday after the third Saturday in October in 2017 and every fourth year thereafter.

(7) In case of an emergency, upon application to and approval by the State Bond Commission by two-thirds vote of its total membership, and with approval of the governor, the governing authority of a parish, of a municipality, or of a parish or city school board may conduct a bond or tax election on a Saturday which is not provided for in this Subsection.

G.(1) Prohibited days. No election of any kind shall be held in this state on any of the days of Rosh Hashana, Yom Kippur, Sukkot, Shemini Atzeret, Simchat Torah, the first two days and the last two days of Passover, Shavuot, Tish'a B'Av, the two days preceding Labor Day or the three days preceding Easter. If the date of any election falls on any of the above-named days, the election shall be held on the same weekday of the preceding week.

(2) If the date for the general election is advanced in accordance with the provisions of Paragraph (1) of this Subsection, the primary election shall be advanced the same number of weeks as the general election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 333, §1, eff. Jan. 1, 1978; Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1978, No. 720, §1, eff. July 17, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 43, §1, eff. June 5, 1980; Acts 1980, No. 664, §1, eff. July 24, 1980; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 727, §2, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 1994, 3rd Ex. Sess., No. 42, §1, eff. July 7, 1994; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998 (R.S. 18:402(E)(4) eff. July 1, 1997); Acts 1999, No. 254, §§1, 3, eff. Jan. 1, 2000; Acts 2001, No. 542, §1; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2006, No. 621, §3; Acts 2006, No. 705, §1; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2008, No. 134, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 22, §1; Acts 2011, No. 201, §1, eff. Jan.1, 2012; Acts 2011, No. 293, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 139, §1, eff. May 14, 2012; Acts 2013, No. 95, §1, eff. Jan. 1, 2015; Acts 2013, No. 318, §1; Acts 2014, No. 792, §1.



RS 18:403 - Election records and papers; preservation; public record

§403. Election records and papers; preservation; public record

A. Except as otherwise provided by law, every election official shall retain and preserve, for at least six months after the date of a primary or general election, all records and papers which come into his possession relating to the qualifying of candidates, the selection of commissioners, alternate commissioners, and watchers, and the conduct or results of a primary or general election. These records and papers shall be public records open to inspection by anyone.

B. In an election involving the office of the president of the United States, vice president of the United States, presidential elector, United States senator, or United States representative, all records and papers which come into the possession of an election official relating to any application, registration, or other act requisite to voting in such election shall be kept and maintained for a period of twenty-two months from the date of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:404 - Repealed by Acts 1987, No. 831, 2, eff. Jan. 1, 1988.

§404. Repealed by Acts 1987, No. 831, §2, eff. Jan. 1, 1988.



RS 18:411 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

PART I-A. SPECIAL PROVISIONS FOR CERTAIN

ELECTIONS HELD IN 1992

§411. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:412 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§412. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:413 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§413. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:414 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§414. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:415 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§415. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:416 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§416. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:417 - Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.

§417. Repealed by Acts 2014, No. 60, §2, eff. May 16, 2014.



RS 18:418.1 - Applicability of Part

PART I-B. SPECIAL PROVISIONS FOR CERTAIN ELECTIONS HELD IN 2014

§418.1. Applicability of Part

NOTE: §418.1 as enacted by Acts 2012, No. 729, §1, eff. until June 1, 2014. See Acts 2012, No. 729, §2.

Notwithstanding any other provision of law to the contrary, the provisions contained in this Part shall be applicable in 2014 to the general elections for parochial and municipal officers, special general elections and proposition or question elections held in a parish containing a municipality with a population of three hundred thousand or more.

Acts 2012, No. 729, §§1, 2, eff. Aug. 1, 2012 to June 1, 2014.



RS 18:418.2 - Election dates

§418.2. Election dates

NOTE: §418.2 as enacted by Acts 2012, No. 729, §1, eff. until June 1, 2014. See Acts 2012, No. 729, §2.

General elections for parochial and municipal officers provided in R.S. 18:402(D)(2), special general elections provided in R.S. 18:402(E)(2)(e) and proposition or question elections provided in R.S. 18:402(F)(6) for a parish containing a municipality with a population of three hundred thousand or more shall not be held on the fourth Saturday after the first Saturday in February in 2014, but shall be held on the third Saturday in March.

Acts 2012, No. 729, §§1, 2, eff. Aug. 1, 2012 to June 1, 2014.



RS 18:421 - Secretary of state; first assistant and other employees of the secretary of state

PART II. ELECTION OFFICIALS

SUBPART A. GENERAL PROVISIONS

§421. Secretary of state; first assistant and other employees of the secretary of state

A. The secretary of state is the chief election officer of the state. Except as otherwise provided by law, the first assistant appointed by the secretary of state possesses all the powers and authority granted by law to the secretary of state and may perform any of the duties and exercise any of the functions of the secretary of state. The first assistant and other employees of the secretary of state are subject to his direction and supervision and shall perform the duties assigned to them by law and by the secretary of state. The secretary of state is responsible for the performance or nonperformance of their official duties by his first assistant and other employees.

B. The secretary of state shall develop and print cards of instruction to voters and commissioners, which shall not be inconsistent with the constitution and laws of the United States or of this state and which shall be approved by the attorney general.

C. The secretary of state shall develop an informational pamphlet for the use of commissioners-in-charge and commissioners on election day, which shall contain instructions concerning the procedures to be used in conducting the election at the polls, counting and tabulating the votes, and transmitting the election returns and other election records. The pamphlet shall explain the powers and duties of commissioners-in-charge, commissioners, and watchers.

D. The secretary of state shall prepare examinations for commissioners and commissioners-in-charge as required in R.S. 18:431.1.

E. The informational pamphlet and examinations provided for in Subsections C and D of this Section shall be subject to approval as to content by the attorney general.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1988, No. 831, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:422 - Clerks of court; deputy clerks and other employees of the clerk

§422. Clerks of court; deputy clerks and other employees of the clerk

The clerk of court is the chief election officer of the parish. Except as otherwise provided by law, a deputy clerk of court shall possess all of the powers and authority granted by law to the clerk, and may perform any of the duties and exercise any of the functions of the clerk. Deputy clerks and other employees of a clerk of court are subject to his direction and supervision, and shall perform the duties assigned to them by law, the court, and the clerk. The clerk of court is responsible for the performance or nonperformance of their official duties by his deputies and other employees.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:423 - Parish boards of election supervisors

§423. Parish boards of election supervisors

A. Creation. There is created a board of election supervisors for each parish.

B. Powers and duties. The parish board of election supervisors shall supervise the preparation for and the conduct of all elections held in the parish. All papers filed with the parish board of election supervisors shall be filed with the president or the secretary of the board. The list of watchers shall be filed as provided in R.S. 18:435(B). The parish board of election supervisors shall maintain a permanent street address, which shall be filed with the secretary of state and the clerk of court.

C.(1) Composition. In each parish, the board of election supervisors shall be composed of the registrar of voters, the clerk of court, the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the parish executive committee of the same recognized political party, and one member appointed by the governor.

(2) In a parish where a parish executive committee of a recognized political party has not been formed, the chairman of the state central committee of that political party may appoint a voter who is registered in the parish as being affiliated with the political party to serve on the parish board of election supervisors.

D.(1) Officers. At least every four years, each parish board of election supervisors shall elect one of its members as president of the board and may elect a secretary and any other officers it deems necessary. The parish board of election supervisors shall file a list of its officers with the secretary of state whenever one or more of its officers change.

(2) Employees. In a parish containing a municipality with a population of three hundred thousand or more, the parish board of election supervisors may employ an executive administrator who shall be the principal assistant to the parish board of election supervisors.

E. Compensation. Each member of the parish board of election supervisors shall receive fifty dollars for each day, not to exceed six days, actually spent in the performance of his duties in preparing for and supervising each election held in the parish, except that each member of the board may be compensated for not more than seven days for a presidential or regularly scheduled congressional general election. In addition, each member of the board who is not a public official shall receive fifty dollars for each day spent in court as a subpoenaed witness in litigation concerning the performance of his duties as a member of the parish board of election supervisors in connection with an election.

F. Materials and expenses. The secretary of state shall furnish each parish board of election supervisors with the numbered balls and other materials used to select commissioners-in-charge, commissioners and alternate commissioners.

G. Legal representation. The attorney general shall be the attorney and legal advisor to each parish board of election supervisors. The attorney general may designate the appropriate district attorney to represent a board or, with respect to a particular matter, he may authorize a board to employ special counsel. Any compensation for special counsel shall be fixed by the board, subject to approval by the attorney general, and shall be paid by the parish governing authority.

H. Designees. The clerk of court and the registrar of voters may each appoint a designee to serve in his place on the parish board of election supervisors when he is absent from any meetings of the board. Any designee of the registrar of voters shall be a sworn deputy registrar. For each day of such service the designee of the clerk of court or the registrar of voters shall be paid the same compensation as a member, and the designating member shall not be compensated for that day. Any compensation paid to the designee shall be counted against the designating member's compensation, which shall not exceed six days as provided in Subsection E of this Section.

I. Meetings. Each parish board of election supervisors shall conduct its business in the presence of a quorum.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 534, §1; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1983, No. 520, §1; Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1985, No. 224, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 745, §1; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2007, No. 240, §1; Acts 2009, No. 369, §1; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:424 - Commissioners-in-charge

§424. Commissioners-in-charge

A. Number. There shall be one commissioner-in-charge at every precinct.

B. Qualifications. A commissioner-in-charge shall possess the following qualifications:

(1) He shall be a qualified voter in the parish in which he is to serve who is not entitled to assistance in voting.

(2) He shall not be a candidate for election to public office nor be a member of the immediate family of a candidate for election to public office in the precinct in which he serves.

(3) He shall not have been convicted of an election offense enumerated in Chapter 10 of this Title, and

(4) Except as otherwise provided in R.S. 18:433, he shall have successfully completed a general course of instruction for commissioners-in-charge and provided his correct party affiliation to the clerk.

(5) He shall have served as a commissioner in at least two elections during the last four years.

C. Powers and duties. (1) The commissioner-in-charge shall receive the sealed key envelope from the deputy parish custodian of voting machines at least thirty minutes before the polls open on election day. The commissioner-in-charge shall administer the oath to the commissioners and preside over the election and the counting and tabulation of votes. He also shall deliver the keys to the voting machines, if applicable, the original of the machine certificates, the original of the signed list of commissioners, and one of the original tabulation blank and compiled statement forms to the clerk of court.

(2) The commissioner-in-charge shall not electioneer, engage in political discussions, unnecessarily delay a voter at the polls, or prepare a list of persons voting at the polling place other than the official poll lists.

D. Oath of office. Every commissioner-in-charge shall take the constitutional oath or affirmation. The original oath, signed by the commissioner-in-charge and the officer administering the oath, shall be filed with the parish board of election supervisors before the day of the first election during the term of office for which he has been selected to serve as commissioner-in-charge.

E. Notice of service. The clerk of court of each parish shall transmit to the Department of State the names, addresses, and social security numbers of all persons who served as commissioners-in-charge on election day in that parish no later than seven days after the election. Upon receipt of such information from the parish clerks of court, the Department of State shall compensate any commissioner-in-charge who has served at a polling place on an election day the amount provided in R.S. 18:426.1 within thirty days.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1979, No. 229, §1, eff. Jan. 1, 1980; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1993, No. 465, §1; Acts 1995, No. 310, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1124, §1, eff. July 2, 2003; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2004, No. 693, §1, eff. Jan. 1, 2005.



RS 18:425 - Commissioners

§425. Commissioners

A. Number. (1) In addition to the commissioner-in-charge, at the following elections there shall be the following number of additional commissioners at each precinct:

(a) For the gubernatorial primary and general elections, the congressional primary and general elections, and the primary and general elections for municipal officers in a parish containing a municipality with a population of four hundred seventy-five thousand or more held every four years beginning in 1994:

(i) Four commissioners for precincts with more than three hundred active registered voters.

(ii) Three commissioners for precincts with three hundred active registered voters or less.

(b) For all elections not specifically provided for in Subparagraph (a) of this Paragraph or in Part III of Chapter 6 of this Code:

(i) Three commissioners for precincts with more than three hundred active registered voters eligible to vote in the election.

(ii) Two commissioners for precincts with three hundred or fewer active registered voters eligible to vote in the election.

(2) The governing authority of a municipality, the governing authority of a parish, or the governing authority of a district having a governing authority, with the approval of the parish board of election supervisors, may adopt a resolution to reduce the number of such additional commissioners to not less than two for each precinct in the municipality, in the parish outside of a municipality, or in the district outside of a municipality in a district election, respectively, whenever in the opinion of the governing authority such reduction is not detrimental to the conduct of an election. In no event shall there be less than one commissioner-in-charge and two additional commissioners per precinct.

(3) The parish board of election supervisors may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, for additional commissioners for overcrowded precincts. The written request shall include the number of additional commissioners requested and an explanation of the need for additional commissioners. If the secretary of state determines that there is a need for additional commissioners and that the allocation of additional commissioners is feasible, he may approve the allocation of additional commissioners.

(4) For an election held within one year following the date of the issuance of any gubernatorial proclamation declaring a state of emergency, if a parish board of election supervisors determines that there is a parishwide shortage of commissioners because a significant number of commissioners have been temporarily displaced due to such emergency, the board may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, for additional commissioners from other parishes. The written request shall include the number of additional commissioners requested and an explanation of the need for additional commissioners. If the secretary of state determines that there is a need for additional commissioners and that the allocation of additional commissioners is feasible, the secretary of state shall approve the request and notify the parish board of election supervisors of the parish affected by the emergency. The board of such affected parish shall request the parish boards of election supervisors to submit lists of available commissioners by the fifteenth day prior to the election. The board of the affected parish shall select commissioners to serve in the affected parish from such lists based on availability, proximity and, to the extent possible, the requirements for representation based on recognized political party affiliation as provided for in R.S. 18:434(B)(7). The clerk of court of the affected parish shall ensure that the selected commissioners have received adequate training on the voting machines that are used in the affected parish and on any procedures necessary for the conduct of the election. The selected commissioners, upon approval by the secretary of state, shall be entitled to appropriate reimbursement for travel expenses.

B. Qualifications and classifications. (1) A qualified voter who is not marked for assistance in voting in the precinct register, who does not require the use of the audio ballot in voting, and who is not a candidate in the election may be selected as a commissioner in any precinct of the ward where he is registered to vote, except pursuant to R.S. 18:434(B) and (D) in which case he may be selected as a commissioner in any precinct of the parish where he is registered to vote or as otherwise provided in Paragraph (4) of Subsection A of this Section.

(2)(a) No person shall be selected as a commissioner in a precinct in which a member of his immediate family is a candidate for election to public office.

(b) No person who has been convicted of an election offense enumerated in Chapter 10 of this Title shall serve as a commissioner.

(3) A person shall not serve as a commissioner, except pursuant to R.S. 18:434(D), unless he has attended a course of instruction for commissioners, has received a certificate of instruction during the term of office of the clerk who conducted the school, and has provided his correct party affiliation to the clerk. A commissioner who has received this certificate shall be classified as a certified commissioner. A commissioner selected pursuant to R.S. 18:434(D), who has not been issued such a certificate, shall be classified as an uncertified commissioner.

(4) A person who is at least seventeen years of age, under the age of eighteen, and is not a qualified voter but is otherwise qualified to serve as a commissioner pursuant to this Subsection may be selected to serve as a commissioner in any precinct of the ward where he may register to vote pursuant to R.S. 18:101(A), provided that the person is enrolled in the twelfth grade of any Louisiana public high school or state-approved nonpublic high school, is participating at the twelfth grade level in a home study program approved by the State Board of Elementary and Secondary Education, has received a diploma from any Louisiana public high school or state-approved nonpublic high school, has received a diploma for completion of a home study program approved by the State Board of Elementary and Secondary Education, or has been issued a high school equivalency diploma after successfully completing the test of General Educational Development.

C. Powers and duties. (1) The commissioners shall conduct primary and general elections at each polling place, shall enforce the election laws, and shall maintain order at the polling place during the election and the counting and tabulation of votes.

(2) A commissioner shall not electioneer, engage in political discussions, unnecessarily delay a voter at the polling place, or prepare a list of persons voting at the polling place other than the official poll lists.

D. Oath. On election day, before a commissioner enters upon the performance of his duties, he shall take the constitutional oath or affirmation. The commissioner-in-charge shall administer the oath.

E. Notice of service. Commissioners who serve at the polling place on election day shall receive the compensation provided in R.S. 18:426.1. The clerk of court of each parish shall transmit to the Department of State the names, addresses, and social security numbers of all persons who served as commissioners on election day in that parish no later than seven days after the election. Upon receipt of such information from the parish clerks of court, the Department of State shall compensate any commissioner who has served at a polling place on an election day within thirty days.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978, Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1993, No. 465, §1; Acts 1995, No. 310, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2003, No. 422, §1, eff. June 18, 2003; Acts 2003, No. 1124, §1, eff. July 2, 2003; Acts 2003, No. 1220, §2, (eff. July 3, 2003), §§1 and 4 (eff. Jan. 1, 2004); Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2004, No. 693, §1, eff. Jan. 1, 2005; Acts 2005, No. 335, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:425.1 - Consolidation of polling places; reduction of voting machines and election officials

§425.1. Consolidation of polling places; reduction of voting machines and election officials

A. Notwithstanding the provisions of R.S. 18:424 and 425 or any other provision of law to the contrary, in an election, including the election of any public official, where more than one polling place is within the same location, the parish board of election supervisors may consolidate polling places in that location for that election and may reduce the number of voting machines to be used in the election below the number fixed by R.S. 18:1363 and, in such case, shall notify the parish custodian of voting machines and the secretary of state of the number of machines to be prepared and delivered for the polling places so consolidated.

B. When the parish board of election supervisors consolidates polling places as authorized by Subsection A of this Section, it shall appoint a commissioner-in-charge to serve at each such consolidated polling place and may reduce to not less than two the number of commissioners and alternate commissioners to be appointed to serve at each such polling place.

Acts 1986, No. 705, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:425.2 - Terminated on January 1, 2007. See Acts 2004, No. 693, §1, eff. Jan. 1, 2005 and Acts 2004, No. 746, §1, eff. Jan. 1, 2005.

§425.2. Terminated on January 1, 2007. See Acts 2004, No. 693, §1, eff. Jan. 1, 2005 and Acts 2004, No. 746, §1, eff. Jan. 1, 2005.



RS 18:426 - Alternate commissioners; qualifications, powers, and duties; oath and compensation

§426. Alternate commissioners; qualifications, powers, and duties; oath and compensation

A. Qualifications. (1) A qualified voter who is not entitled to assistance in voting and is not a candidate in the election may be selected as an alternate commissioner in any precinct of the ward where he is registered to vote, except pursuant to R.S. 18:434(D) in which case he may be selected as a commissioner in any precinct of the parish where he is registered to vote or as otherwise provided in R.S. 18:425(A)(4).

(2)(a) No person shall be selected as a commissioner in a precinct in which a member of his immediate family is a candidate for election to public office.

(b) No person who has been convicted of an election offense enumerated in Chapter 10 of this Title shall be selected as an alternate commissioner.

(3) A person shall not be selected as an alternate commissioner unless he has attended a course of instruction for commissioners, has received a certificate of instruction during the term of office of the clerk who conducted the course, and has provided his correct party affiliation to the clerk.

(4) A person who is at least seventeen years of age, under the age of eighteen, and is not a qualified voter but is otherwise qualified to serve as an alternate commissioner pursuant to this Subsection may be selected to serve as an alternate commissioner in any precinct of the ward where he may register to vote pursuant to R.S. 18:101(A), provided that the person is enrolled in the twelfth grade of any Louisiana public high school or state-approved nonpublic high school or is participating at the twelfth grade level in a home study program approved by the State Board of Elementary and Secondary Education.

B. Powers and duties. An alternate commissioner who replaces an absent or unqualified commissioner shall have the same powers and duties and shall possess the same qualifications as a commissioner. An alternate commissioner who does not replace a commissioner shall have the same powers and duties as a watcher.

C. Oath and compensation. An alternate commissioner who replaces an absent or unqualified commissioner shall, before entering upon the performance of his duties as a commissioner, take the same oath as a commissioner, and he shall receive the same compensation as a commissioner.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 465, §1; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:426.1 - Election commissioners; compensation

§426.1. Election commissioners; compensation

Each commissioner who serves at the polling place on election day shall be paid according to the following:

(1) A commissioner-in-charge shall receive two hundred fifty dollars.

(2) A commissioner-in-charge who serves at more than one precinct shall receive three hundred dollars.

(3) A commissioner who has received a certificate of instruction, as provided in R.S. 18:431(A), shall receive one hundred dollars.

(4) A commissioner who has received a certificate of instruction, as provided in R.S. 18:431(B), shall receive two hundred dollars.

(5) An uncertified commissioner shall receive thirty-five dollars.

Acts 2004, No. 693, §1, eff. Jan. 1, 2005; Acts 2007, No. 254, §1, eff. July 1, 2007; Acts 2007, No. 297, §1.

NOTE: See Acts 2007, No. 297, §2, regarding effectiveness.



RS 18:427 - Watchers

§427. Watchers

A. Qualifications. A qualified voter of the state of Louisiana who is not entitled to assistance in voting and is not a candidate in the election may serve as a watcher; however, a watcher who is not a resident of the parish where he serves may not serve as a commissioner.

B. Powers and duties. A watcher shall be admitted within all parts of the polling place during the election day and the counting and tabulation of votes, and shall call any infraction of the law to the attention of the commissioners. A watcher may keep notes on the conduct of the election, but he shall not take part in the counting and tabulation of votes. A watcher shall not electioneer, engage in political discussions, or unnecessarily delay a voter at the polling place. A watcher shall be subject to the authority of the commissioners and shall not interfere with the commissioners in the performance of their duties.

C. Number of watchers inside a polling place. If the number of watchers inside a polling place is so great as to interfere with the orderly conduct of the election, the commissioners shall regulate the number of watchers inside the polling place for each precinct so that the election may be conducted in an orderly manner. The watchers shall draw lots under the supervision of the commissioners to determine which watchers shall be the first to wait outside the polling place, but the amount of time each watcher spends inside the polling place shall, as nearly as practicable, be equal.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:428 - Law enforcement assistance to commissioners

§428. Law enforcement assistance to commissioners

A. Presence at polling places on election day. Law enforcement officers shall not be stationed at polling places on election day, but the commissioners may summon law enforcement officers to assist them in preserving order, enforcing the election laws, or protecting election officials from interference with the performance of their duties. Law enforcement officers shall not be eligible to serve as commissioners-in-charge, commissioners, alternate commissioners, or watchers.

B. Authority over law enforcement officers. A law enforcement officer at a polling place on election day is subject only to the orders of the commissioners at that polling place.

C. Duty of law enforcement officers. A law enforcement officer at a polling place on election day shall assist the commissioners in preserving order, enforcing the election laws, and protecting election officials from interference with the performance of their duties. A law enforcement officer shall not enter a polling place on election day except to vote or to enforce the orders of the commissioners, and a law enforcement officer shall not interfere with the conduct of the election, the voters, or the election officials.

D. The office of the district attorney in each parish in which an election where a candidate appears on the ballot is being conducted may remain open during the hours that polling places are required to be open for voting. However, the office of the district attorney in each parish in which a special bond or tax election is being held shall not remain open during the hours that polling places are required to be open for voting, unless requested by the governing authority.

E. Notwithstanding any provision of this Section to the contrary, law enforcement officers may be stationed at polling places if in the regular course and scope of their duties such law enforcement officers provide security for the public building in which the polling place is located and for the personnel working in such building. Law enforcement officers stationed at a polling place pursuant to the provisions of this Subsection shall not interfere with the conduct of the election, the voters, or the election officials.

F. Law enforcement officers. For purposes of this Code, the term "law enforcement officer" shall mean any employee of the state, a municipality, a sheriff, or other public agency, whose permanent duties actually include the making of arrests, the performing of searches and seizures, or the execution of criminal warrants, and who is responsible for the prevention or detection of crime or for the enforcement of the penal, traffic, or highway laws of this state.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 296, §1; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1986, No. 853, §1; Acts 1988, No. 585, §1; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2009, No. 369, §1; Acts 2013, No. 189, §1.



RS 18:431 - Commissioners; courses of instruction; certificates; reports; list of certified persons furnished by parish board of election supervisors

SUBPART B. INSTRUCTION AND SELECTION OF

COMMISSIONERS AND WATCHERS

§431. Commissioners; courses of instruction; certificates; reports; list of certified persons furnished by parish board of election supervisors

A.(1)(a) At least annually the clerk of court shall conduct a general course of instruction for commissioners. Each such course of instruction shall be open to the public, and the clerk shall publicize each course in a manner reasonably calculated to encourage maximum attendance and participation. For informational purposes, the registrar may assist the clerk of court in conducting the course.

(b) The clerk shall furnish to the persons who attend the course of instruction a copy of the informational pamphlet provided by the secretary of state, and he shall instruct them in the use of voting machines and the duties of commissioners in conducting primary and general elections. The clerk shall instruct the commissioners that it is their duty to offer any voter who does not have picture identification as provided in R.S. 18:562(A) an affidavit to sign to that effect. All such instruction and materials shall be provided pursuant to minimum standards issued by the secretary of state for the course of instruction.

(c) The clerk shall issue a certificate of instruction to each person who attends the course of instruction for commissioners and achieves a satisfactory score on the test issued by the secretary of state for that course of instruction. The clerk is prohibited from issuing a certificate to any person who has not attended the course of instruction for commissioners and achieved a satisfactory score on the test for that course of instruction.

(2)(a) A certificate issued under the provisions of this Subsection to any person who attends and satisfactorily completes a course of instruction shall be valid through December thirty-first of the year of expiration of the term of office of the clerk who conducted the school.

(b) The certificate shall indicate that the commissioner shall notify the clerk of any change in party affiliation and that failure to do so shall result in the commissioner being unable to serve as a commissioner.

(c) After receiving notification of change in party affiliation from the commissioner, the clerk shall notify the parish board of election supervisors of such change.

(3)(a) After each course of instruction for commissioners is completed, the clerk of court shall promptly file a report with the parish board of election supervisors stating the time and place the course of instruction was held, the number of persons who attended the course, the manner in which the course was publicized, and the name, social security number, party affiliation, if any, and mailing address of each person who attended the course to whom a certificate of instruction was issued. The clerk of court shall also provide a report to the secretary of state in the manner required by the secretary of state.

(b) The parish board of election supervisors shall retain and preserve the reports for the unexpired term of office of the clerk who conducted the course of instruction.

(4) From the reports received from the clerk, the parish board of election supervisors shall prepare a list containing the names, addresses, and party affiliations of all persons registered to vote in each ward to whom certificates of instruction have been issued during the term of office of the clerk of court who issued the certificate. The clerks of court shall schedule a general course of instruction for commissioners on some date following the last date for qualifying for office, but at least five days prior to the date for selection of commissioners.

(5) The parish board of election supervisors shall furnish to each commissioner-in-charge a list of the names, addresses, and party affiliations of all persons registered to vote in the ward to whom certificates of instruction have been issued during the term of office of the clerk who issued the certificates of instruction, and who have not been selected as commissioners-in-charge, commissioners, or alternate commissioners for the election.

B.(1) The clerk of court shall conduct a course of instruction for commissioners-in-charge, commissioners, and alternate commissioners who are selected to serve in each election. The course shall be held after the selection of these officials but not less than four days prior to each election. The course shall primarily cover the procedures to be used in the election for which the officials were selected. The clerk of court shall instruct the commissioners-in-charge, commissioners, and alternate commissioners that it is their duty to offer any voter who does not have picture identification as provided in R.S. 18:562(A) an affidavit to sign to that effect.

(2) The clerk of court shall issue a certificate of instruction to each person who attends and satisfactorily completes the course of instruction provided for in this Subsection.

(3) After the completion of a course of instruction required by this Subsection, the clerk of court shall promptly file a report with the parish board of election supervisors stating the name of each person to whom a certificate was issued, the kind of certificate, the social security number, the party affiliation, and the mailing address of each such person. The clerk of court shall also provide a report to the secretary of state in the manner required by the secretary of state.

(4) The parish board of election supervisors shall furnish to each commissioner-in-charge a list of the names, addresses, and party affiliations of all persons registered to vote in the ward who have received certificates of instruction for the course of instruction required by this Subsection.

(5)(a) The clerk of court shall not be required to conduct the pre-election course of instruction provided for in this Subsection if at least fourteen days prior to the election, the clerk of court mails a notice to each commissioner-in-charge, commissioner, and alternate commissioner who has been chosen for the election informing them that the course of instruction will not be conducted for the election. In such case, for purposes of compensation and replacement, the commissioners from that parish shall be treated as though they had attended the pre-election course of instruction.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the clerk of court shall conduct at least one pre-election course of instruction provided for in this Subsection prior to a presidential or congressional general election.

C. When a proposed constitutional amendment is to be included on an election ballot, prior to each course of instruction for commissioners and commissioners-in-charge for such election, the secretary of state shall furnish each clerk of court with a statement, which has been approved by the attorney general, explaining the scope and nature of such proposed amendment in simple, unbiased, concise, and easily understood language. Upon approval, such statement shall be posted on the website of the secretary of state at least until the election returns have been promulgated.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2004, No. 627, §1, eff. Jan. 1, 2005; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:431.1 - Examinations for courses of instruction

§431.1. Examinations for courses of instruction

A. In order to satisfactorily complete the courses of instruction provided for in R.S. 18:431(A) and R.S. 18:433, an applicant for certification shall achieve a minimum score on a written examination as provided in this Section.

B. The secretary of state shall prepare and shall distribute to the several clerks of court the examination to be used for each course of instruction as required by Subsection A of this Section. The secretary of state shall determine the correct answer for each question and shall determine the minimum examination score required for certification.

C. Each examination shall include but shall not necessarily be limited to questions relating to the following subject matter:

(1) Election laws applicable to officials at polling places.

(2) Procedures for the operation and handling of voting machines before, during, and after voting on election day, including the operation of lockouts, recordation and preservation of vote totals, and the locking and sealing of voting machines.

(3) Procedures to be used in processing challenges of voters.

(4) Procedures to be used in preparing, transmitting, and preserving election returns.

(5) Requirements of general election laws which are applicable to commissioners.

(6) Procedures for allowing a person to vote whose name appears on the inactive list of voters.

D. In addition to the requirements set forth in Subsection C above, the examination for the course of instruction provided for in R.S. 18:433(A) shall examine the applicant with respect to procedures pertaining to the powers, functions, duties, and responsibilities of commissioners-in-charge.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1988, No. 831, §1; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §1, eff. Jan. 12, 2004.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:432 - Repealed by Acts 1988, No. 907, 2, eff. Jan. 1, 1989.

§432. Repealed by Acts 1988, No. 907, §2, eff. Jan. 1, 1989.



RS 18:433 - Commissioners-in-charge; course of instruction, selection; commission; disqualification; replacement

§433. Commissioners-in-charge; course of instruction; selection; commission; disqualification; replacement

A. Course of instruction. (1) The clerk of court shall conduct a course of instruction for commissioners-in-charge during the period beginning August first through the end of December of each year. The course shall be open to any certified commissioner who meets the qualifications set forth in R.S. 18:424(B).

(2) Repealed by Acts 2009, No. 369, §3.

(3) During the week prior to the date scheduled for the course of instruction, the clerk shall notify each commissioner of the date, time, and place where he will conduct the course of instruction. The course of instruction shall include but shall not necessarily be restricted to instruction in the operating of voting machines, relevant laws and regulations concerning the conduct of elections, and matters pertaining to the powers and duties of commissioners-in-charge. The clerk shall instruct the commissioners-in-charge that it is their duty to offer any voter who does not have picture identification as provided in R.S. 18:562(A) an affidavit to sign to that effect.

(4) The clerk shall issue a certificate to each person who successfully completes the course of instruction by being present for the entire period of the course.

(5) On or before the last day of December of each year, but after the date of the course of instruction, the clerk of court shall file with the parish board of election supervisors and the secretary of state a certified list containing the name of each person to whom he has issued a certificate, together with the social security number, the party affiliation, the mailing address, and the ward in which each such person is registered to vote.

(6) A person who receives a certificate for attending a course of instruction for commissioners-in-charge may be selected as hereafter provided to serve in any precinct of the ward where he is registered to vote.

B. Selection. (1) The parish board of election supervisors shall meet at 10:00 a.m. on the second Friday in January of each year to select a commissioner-in-charge to serve at each precinct in the parish. The meeting shall be open to the public. The board shall have previously posted a notice on the front door of the courthouse stating the location within the courthouse where the meeting is to be held. The selection of commissioners-in-charge shall be made from the certified list furnished by the clerk as required by Paragraph (A)(5) of this Section and in the manner hereafter set forth.

(2) For any precinct in which only one qualified person on the list resides, that person shall be appointed commissioner-in-charge.

(3) For any precinct in which more than one qualified person on the list resides, the names of all such persons shall be compiled on one list, in alphabetical order according to surnames, and numbered consecutively from first to last. The parish board of election supervisors shall select a person to conduct a drawing. A ball made of plastic or similar material with a number corresponding to each of the numbers on the compiled list of qualified commissioners-in-charge for each precinct shall be placed in a receptacle and thoroughly mixed. The members of the board may participate in the mixing. The person conducting the drawing shall draw one ball from the receptacle and shall announce and publicly display the number on the ball. The person whose number on the compiled list of qualified commissioners-in-charge corresponds with the number on the ball drawn from the receptacle shall be the commissioner-in-charge for the precinct.

(4) For any precinct in which no qualified person on the list resides, the parish board of election supervisors shall select a qualified person whose name is on the list and who resides in the ward in which the precinct is located. The selection shall be by drawing in the same manner as is provided in Paragraph (3) of this Subsection.

(5) If the number of persons eligible to serve as commissioners-in-charge who reside in the ward is insufficient to provide a commissioner-in-charge for each precinct, the parish board of election supervisors shall select a qualified person on the list within the parish. If the number of persons eligible to serve as commissioner-in-charge within the parish is insufficient to provide a commissioner-in-charge for each precinct, the parish board of election supervisors shall appoint sufficient additional persons who have attended a general course of instruction for commissioners and have received a certificate of instruction within the preceding year to provide a commissioner-in-charge for each precinct in each ward.

(6) The parish board of election supervisors may opt to select the commissioner-in-charge for any precinct from the lists of all persons qualified to serve as a commissioner-in-charge in the entire parish without utilizing the selection process set forth in Paragraphs (2) through (5) of this Subsection. The parish board of election supervisors must vote unanimously to make such a selection.

(7) Any person on the list of qualified persons furnished by the clerk who is not chosen as a commissioner-in-charge shall be eligible to serve as a commissioner.

(8) After the commissioners-in-charge are selected, the parish board of election supervisors shall compile a list containing the name, social security number, party affiliation, and mailing address of each and the clerk of court shall enter the list in the state voter registration computer system.

C. Commission. Immediately after the commissioners-in-charge are selected, the parish board of election supervisors shall issue a commission to each commissioner-in-charge.

D. Term of office. A commissioner-in-charge shall serve a term of office of one year, commencing on the third Monday in January of the year of selection, provided that the commissioner-in-charge remains on the list of certified commissioners during his term of office.

E.(1) Removal. The parish board of election supervisors may remove any commissioner-in-charge for cause.

(2) Disqualification. Upon a finding by the parish board of election supervisors that a commissioner-in-charge has performed his duties in a negligent manner, after appropriate hearing and opportunity for the commissioner-in-charge to be heard, the board shall disqualify him from service as a commissioner-in-charge. Such disqualification shall continue until the commissioner-in-charge has been recertified as having again attended the entirety of the course of instruction for commissioners-in-charge conducted pursuant to R.S. 18:433(A). Performance of duties in a negligent manner shall include failure to perform any of the duties of commissioner-in-charge or performance of any of the duties of commissioner-in-charge incorrectly.

F. Vacancy. A vacancy in office caused by the removal for cause, death, disqualification, or resignation of a commissioner-in-charge shall be filled for the remainder of the unexpired term of office in the same manner as the original appointment.

G. Replacement. (1) Except as provided in Subsection H of this Section, if it becomes certain that a commissioner-in-charge will not be able to serve for a primary election, or if a commissioner-in-charge fails to attend a course of instruction held immediately prior to a primary election as provided in R.S. 18:431(B), the parish board of election supervisors shall select a replacement commissioner-in-charge who shall serve for both the primary and general elections. Except as provided in Subsection H of this Section, if it becomes certain that a commissioner-in-charge will not be able to serve for a general election, or if a commissioner-in-charge fails to attend the course of instruction held prior to a general election, the parish board of election supervisors shall select a replacement commissioner-in-charge who shall serve for the general election.

(2) The selection of a replacement commissioner-in-charge as required by Paragraph (1) of this Subsection shall be made promptly upon receipt by the board of the list prepared by the clerk of court of all persons who have successfully completed the course of instruction for a particular election. The replacement commissioner-in-charge shall be selected at random from the following categories in the order of priority listed:

(a) A commissioner or alternate commissioner who has received a certificate of instruction from a course of instruction for commissioners-in-charge and who has successfully completed the course of instruction held immediately prior to the particular election, or, if none,

(b) A commissioner who has received a certificate of instruction from a general course of instruction for commissioners and who has successfully completed the course of instruction held immediately prior to the particular election, or, if none,

(c) An alternate commissioner who has received a certificate of instruction from a general course of instruction for commissioners and who has successfully completed the course of instruction held immediately prior to the particular election.

H. Replacement. (1) If a commissioner-in-charge fails to appear at the polling place at least thirty minutes before the time when the polls are to open on election day, the commissioners in attendance at the polling place shall immediately notify the clerk of court of the absence. Immediately upon receipt of the notice, the clerk of court shall select a replacement commissioner-in-charge for that precinct. Subject to the provisions of Subsection G of this Section, a replacement commissioner-in-charge selected for a primary election also shall serve for the general election. The replacement commissioner-in-charge shall be selected from the following categories in the order of priority listed:

(a) A commissioner serving at the polling place who has attended a course of instruction for commissioners-in-charge and the course of instruction for the particular election.

(b) A person who has attended both a course of instruction for commissioners-in-charge and the course of instruction for the particular election.

(c) A commissioner serving at the polls who has attended the course of instruction for the particular election.

(d) An alternate commissioner serving at the polls who has attended a course of instruction for the particular election.

(2) A commissioner-in-charge who fails to appear at the polling place at least thirty minutes before the opening of the polls on election day is disqualified for the remainder of his term unless he establishes to the satisfaction of the parish board of election supervisors that his absence was for just cause.

I. The president, or in his absence or inability the secretary, of the parish board of election supervisors shall promptly issue a commission to a replacement commissioner-in-charge selected under the provisions of Subsection G or H of this Section. The commissioners present at the polling place shall administer the constitutional oath or affirmation to the replacement commissioners-in-charge.

J. A replacement commissioner-in-charge selected under the provisions of Subsection F, G, or H of this Section shall exercise the same powers, duties, and functions and shall receive the compensation of a commissioner-in-charge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1; Acts 1979, No. 229, §1, eff. Jan. 1, 1980; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 374, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 363, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §§1, 3; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:434 - Commissioners and alternate commissioners; selection; commission; disqualification; replacement

§434. Commissioners and alternate commissioners; selection; commission; disqualification; replacement

A. Time and place of selection. (1) The parish board of election supervisors shall meet at 10:00 a.m. on the twenty-ninth day before a primary election to select the commissioners and alternate commissioners for each precinct. The meeting shall be open to the public. The board shall have previously posted a notice on the front courthouse door designating the location within the courthouse where the meeting is to be held.

(2) The board shall publish at least one notice, in the official journal of the parish, of the date, time, and location of the meeting herein required. The notice shall be published at least five days prior to the date of the meeting.

B. Method of selection. The number of commissioners required for each precinct for the election and the same number of alternate commissioners shall be selected for each precinct from the certified list furnished by the parish board as required in R.S. 18:431(A)(4) in the following manner:

(1) The names of all the qualified commissioners for each precinct shall be compiled on one list, in alphabetical order according to surnames, and numbered consecutively from first to last.

(2) The parish board of election supervisors shall select a person to conduct the drawing.

(3) A ball made of plastic or a similar material with a number corresponding to each of the numbers on the compiled list of proposed commissioners for a precinct shall be placed in a receptacle and thoroughly mixed. The members of the parish board of election supervisors may participate in the mixing.

(4) The person conducting the drawing shall draw the same number of balls as the number of commissioners required to serve the precinct at the election from the receptacle and shall announce and publicly display the number on each ball as it is drawn. Each person whose number on the compiled list of commissioners corresponds with the number on a ball drawn from the receptacle shall be a commissioner for the precinct unless he has already been selected as the commissioner-in-charge for the precinct.

(5) If one of the persons selected already has been selected as the commissioner-in-charge, the ball drawn for that person shall be set aside, and the drawing shall continue until a person not previously selected as the commissioner-in-charge is selected.

(6) The parish board of election supervisors may opt to select one of the commissioners needed in each precinct from the lists of all persons qualified to serve as a commissioner in the entire parish, without utilizing the selection process set forth in Paragraphs (2) through (5) of this Subsection. The parish board of election supervisors must vote unanimously for each precinct for which it makes such a selection.

(7) When the appropriate number of commissioners have been selected, as provided in Paragraphs (4), (5), and (6) of this Subsection, the person conducting the drawing shall determine if each political party recognized pursuant to R.S. 18:441(C) having one or more local or municipal candidates on the ballot to be voted on in the precinct is represented by at least one commissioner. If none, one ball shall be set aside for each political party recognized pursuant to R.S. 18:441(C) thus still to be represented, beginning with the last ball drawn for a person affiliated with a political party recognized pursuant to R.S. 18:441(C) that has more than one commissioner at the precinct. The drawing shall continue until one of the persons affiliated with each of such political parties is selected, unless there are no remaining certified commissioners in the parish to represent such political parties.

(8) After the appropriate number of commissioners have been selected for each of the precincts in an election, the person conducting the selection shall select the alternate commissioners by drawing additional balls from the receptacle for each of the precincts and shall announce and publicly display the number on each ball as it is drawn. Each person whose number on the compiled list of qualified commissioners corresponds with the number on a ball drawn from the receptacle shall be an alternate commissioner for the precinct for which selected unless he already has been selected as the commissioner-in-charge for the precinct, in which event the ball drawn for that person shall be set aside and the drawing shall continue until a person not previously selected as the commissioner-in-charge for the precinct is selected.

(9) The drawing shall continue in this manner until the appropriate number of commissioners and alternate commissioners have been selected for each precinct in each parish. However, if there are not enough qualified commissioners to select the appropriate number of commissioners and alternate commissioners for each precinct, the parish board of election supervisors shall select a person to serve as a commissioner or an alternate commissioner from the list containing the names of persons within that ward who have received certificates of instruction from the clerk of court pursuant to R.S. 18:431(A)(1). If no person on that list is available to serve as a commissioner or alternate commissioner, the parish board of election supervisors shall select any person within the parish who has received a certificate of instruction from the clerk of court pursuant to R.S. 18:431(A)(1).

C. Commission. Once the commissioners and alternate commissioners are selected for a primary and general election, the parish board of election supervisors shall immediately:

(1) Issue a commission to each person who was selected as a commissioner together with a written notice stating the time, date, and place of the course of instruction to be held before the election.

(2) Issue a commission to each person who was selected as an alternate commissioner, together with a written notice stating the time, date, and place of the course of instruction to be held before the election and a written notice stating that an alternate commissioner who does not replace an absent or unqualified commissioner may serve as a watcher in the primary and general elections if his name is included on a timely filed list of watchers.

D. Replacement of a commissioner. (1) If prior to the day of the election a commissioner notifies the parish board of election supervisors that he is unable to serve as commissioner, the parish board of election supervisors shall select an alternate commissioner to serve in place of the absent commissioner. An alternate commissioner who replaces an absent commissioner in a primary election shall replace the absent commissioner in the general election. If there are no alternate commissioners or an insufficient number of alternate commissioners available, the parish board of election supervisors shall select a person to serve as commissioner from the list containing the names of persons within that ward who have received certificates of instruction from the clerk of court pursuant to R.S. 18:431(A)(1). If no person on that list is available to serve as commissioner, the parish board of election supervisors shall select any person within the parish who has received a certificate of instruction from the clerk of court pursuant to R.S. 18:431(A)(1). If there is no such qualified person available, the parish board of election supervisors shall select a watcher.

(2) If a commissioner fails to appear at the polling place at least thirty minutes before the time when the polls are to open on election day, or if a commissioner is selected as commissioner-in-charge, the commissioner-in-charge shall select an alternate commissioner to serve in place of the absent commissioner. An alternate commissioner who replaces an absent commissioner in a primary election shall replace the absent commissioner in the general election. If there are no alternate commissioners or an insufficient number of alternate commissioners available, the commissioner-in-charge shall select a person to serve as commissioner from the list containing the names of those who have received certificates of instruction that was furnished him by the parish board of election supervisors pursuant to R.S. 18:431(A)(5). If no person on that list is available to serve as commissioner, the commissioner-in-charge shall select any person present at the polls who possesses the qualifications of a commissioner as set forth in R.S. 18:425(B). If there is no such qualified person available, the commissioner-in-charge shall select a watcher.

(3) If by 8:00 a.m. on the day of the election the commissioner-in-charge has been unable to replace a commissioner pursuant to this Subsection, any replacement thereafter made shall require the approval of the clerk of court.

E. Disqualification. (1) A commissioner who fails to appear at the polling place at least thirty minutes before the opening of the polls on election day is disqualified from serving as such in the next primary and general elections held in the ward where he is registered to vote unless he establishes to the satisfaction of the parish board of election supervisors that his absence was for just cause.

(2) Upon a finding by the parish board of election supervisors that a certified commissioner has performed his duties in a negligent manner, after appropriate hearing and opportunity for the commissioner to be heard, the board shall disqualify the commissioner from service as a commissioner. Such disqualification shall continue until the commissioner has been recertified as having again attended the course of instruction for commissioners conducted pursuant to R.S. 18:431(A) and as having achieved a satisfactory score on the test prepared by the secretary of state for that course of instruction. Performance of duties in a negligent manner shall include failure to perform any of the duties of commissioner or performance of any of the duties of commissioner incorrectly.

F. Removal for cause. Any commissioner selected under the provisions of R.S. 18:434 may be removed for cause by the parish board of election supervisors at any time after his selection and before the closing of the polls on election day. Any commissioner removed for cause under the provisions of this Subsection shall not serve as a commissioner in any election for twelve months after his removal.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 374, §1, eff. Jan. 1, 1989; Acts 1988, No. 907, §1, eff. Jan. 1, 1989; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §1, July 2, 1991; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 363, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:435 - Watchers; appointment and commission

§435. Watchers; appointment and commission

A. Right to have watchers. (1) Each candidate is entitled to have one watcher at every precinct on election day where the office he seeks is voted on in a primary or general election. The candidate or his authorized representative shall file one list of watchers on a form provided by the secretary of state or on a form which contains the same information as required by the form provided by the secretary of state. When a candidate's list of watchers is filed by the candidate's authorized representative, a letter of authorization from the candidate shall accompany the list of watchers; however, in the case of a presidential election, each slate of candidates for presidential elector is entitled to have one watcher at every precinct. The state central committee of each recognized political party shall be responsible for filing the list of watchers for its slate of candidates for presidential elector. The list of watchers for an independent or other party slate of candidates for presidential elector shall be filed by any person so authorized by the presidential candidate supported by the slate of electors. A letter of authorization from the presidential candidate, or an authorized agent of his campaign, shall accompany the list of watchers.

(2) In addition to the watchers provided for in Paragraph (1), each candidate may designate one watcher as a "super watcher" who shall have the qualifications, powers, and duties of watchers provided for by R.S. 18:427 and who shall be admitted as a watcher in every precinct in the designated parish where the office the candidate seeks is on the ballot in the primary and general election. The selection of the super watcher shall be made in the same manner as for watchers set forth in this Section.

(3) Any person who is supporting or opposing a proposition or question to be submitted to the voters or supporting or opposing the recall of a public officer and who has filed a report required by R.S. 18:1486 for such election is entitled to have one watcher at every precinct where the issue he seeks to influence is voted on in an election. For the purposes of this Subsection, "person" means any individual, partnership, association, labor union, political committee, corporation, or other legal entity, including its subsidiaries.

(4) The commissioners shall regulate the number of watchers inside the polling place as provided in R.S. 18:427.

B. Lists of watchers. A list of watchers shall be filed with the clerk of court before 4:30 p.m. on the tenth day before the primary or general election; however, if the tenth day before the primary or general election falls on a Saturday, Sunday, or other legal holiday, the list shall be filed on the next day which is not a Saturday, Sunday, or other legal holiday. Except for a candidate or recognized political party filing for a slate of candidates for presidential elector, any person filing a list of watchers must attach a certified statement that the report required by R.S. 18:1486 has been filed with the supervisory committee in compliance with the Campaign Finance Disclosure Act. If any candidate submits a list for the primary election and does not submit a list for the general election, the list submitted in the primary election shall be treated as his list submitted for the general election. A list of watchers shall contain only one watcher and one alternate watcher for each precinct where the candidate or person submitting the list is entitled to have a watcher. The list shall be typed or legibly written, and it shall contain the name and mailing address of each watcher and a designation of the precinct where he is to serve.

C. The parish board of election supervisors shall promptly issue a commission to each watcher named on a timely filed list of watchers. A person shall not be commissioned as a watcher if he has been appointed as a commissioner-in-charge or selected as a commissioner in the same election. A person selected as an alternate commissioner may be commissioned as a watcher. However, if the alternate commissioner must replace an absent or unqualified commissioner, he shall not serve as a watcher in the same election and his commission as a watcher shall be deemed void. Prior to the opening of the polls on election day, the parish board of election supervisors shall deliver to each precinct a list of the watchers and alternate watchers who are entitled to serve at the election. The list shall specify the precinct or precincts for which each watcher is eligible to serve. A watcher must present his commission to the commissioner-in-charge of the precinct for which he is eligible to serve prior to serving at the polling place.

D. A candidate, or person as defined in Subsection A of this Section, shall be entitled to have both a watcher and an alternate watcher serve at the same precinct on election day. However, the watcher and alternate watcher may not serve at the same time.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1985, No. 58, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1993, No. 317, §1, eff. Jan. 1, 1994; Acts 1999, No. 697, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 759, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:436 - Election officials at certain special elections

§436. Election officials at certain special elections

A. When a special primary election to fill a vacancy or an anticipated vacancy in elective public office is called to be held at the same time as a previously scheduled general election, or if a previously scheduled election is delayed for any reason, the commissioners who were selected to serve at the previously scheduled primary and general election also shall be the commissioners for the special primary and general elections and any such delayed primary or general election, and the compensation for each shall be only that amount provided for in R.S. 18:426.1 for a day of service as a commissioner or commissioner-in-charge. Each candidate to be voted on in the special primary election or delayed primary election may appoint one watcher for each precinct in which that candidate is to be voted on. Notwithstanding the provisions of R.S. 18:427(C) or of any other law to the contrary, the watchers so appointed shall be allowed to remain in the polling place at all times.

B. When a special general election to fill a vacancy or an anticipated vacancy in elective public office is called to be held at the same time as a previously scheduled primary election, the commissioners who were selected to serve at the special primary election for which the special general election is to be held shall also be the commissioners for both the previously scheduled primary and general elections. In such case the compensation for each shall be only that amount provided for in R.S. 18:426.1 for a day of service as a commissioner or commissioner-in-charge.

Added by Acts 1980, No. 792, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:441 - Recognition

PART III. POLITICAL PARTIES

§441. Recognition

A. A political party shall be recognized in this state pursuant to the provisions of Subsection B or C of this Section.

B.(1) A political party shall be recognized if ninety days prior to the opening of the qualifying period for any election at least one thousand registered voters in the state are registered as being affiliated with such political party; such political party has filed a notarized registration statement as described in Paragraph (2) of this Subsection with the secretary of state; and the political party has paid a registration fee of one thousand dollars to the secretary of state upon filing the registration statement. The political party designation of a candidate shall not be listed on the ballot unless the political party was recognized prior to the close of qualifying for the office the candidate is seeking.

(2) The registration statement filed with the secretary of state by a political party shall be sworn to by an officer of the party, notarized, and shall include the following information:

(a) The name of the political party.

(b) The mailing address of the party within the state of Louisiana.

(c) If the party is affiliated with a national political party, the name of the national party and the address of its national headquarters.

(d) The names, addresses, and official titles of the party's state officers in Louisiana.

(e) A copy of the party's emblem, if any.

(f) Copies of the state party's charter or constitution, its governing bylaws, rules, and regulations.

(3) No registration statement of a political party shall be accepted by the secretary of state, if the secretary of state finds any of the following defects:

(a) The name of the party is identical to or deceptively similar to the name of any other existing political party.

(b) The name of the party is deliberately misleading or fraudulent in any respect.

(c) An emblem submitted by the party is deceptively similar to an emblem or trademark of any other existing political party.

(4) Repealed by Acts. 2014, No. 152, §1, and Acts 2014, No. 594, §1. eff. Jan. 1, 2015.

(5) Any person aggrieved by the filing of a registration statement pursuant to Paragraph (2) of this Subsection alleged to be false, fraudulent, deceptive, substantially misleading, or otherwise prohibited by Paragraph (3) of this Subsection may, within two years of such filing, object to the filing in writing to the secretary of state. The secretary of state, upon determination that the registration statement is defective, shall declare such registration statement null and void, and such political party shall no longer be considered as recognized.

(6) A political party that has been recognized pursuant to the provisions of this Subsection shall cease to be a recognized political party if no registered member of the party qualifies as a candidate in a primary election for any period of four consecutive years.

(7) The secretary of state shall promulgate and adopt rules as necessary to effectuate the provisions and purposes of this Section. Any act or omission of the secretary of state in the implementation of the provisions of this Subsection shall be reviewable upon filing a petition for judicial review in the Nineteenth Judicial District Court.

C.(1) A political party shall be recognized if any one candidate of the political party for presidential elector received at least five percent of the votes cast in this state for presidential electors in the last presidential election, or if any one candidate of the political party for any statewide office received at least five percent of the votes cast for the statewide office in any primary or general election.

(2) A political party that has received recognition pursuant to the provisions of Paragraph (1) of this Subsection shall no longer be recognized if, within any period of four consecutive years, the party no longer complies with the provisions of Paragraph (1) of this Subsection.

D.(1) A political party that has received recognition pursuant to Subsection B of this Section shall not be entitled to representation on a parish board of election supervisors, nor shall such party be subject to the provisions of R.S. 18:443 through 446, unless at least five percent of the registered voters in the state are registered as being affiliated with such political party. A political party that has been recognized pursuant to Paragraph (C)(1) of this Section shall not be entitled to representation on a parish board of election supervisors nor be subject to the provisions of R.S. 18:443 through 446 unless such candidate as provided for in Paragraph (C)(1) of this Section received at least ten percent of the votes cast for such office in the most recent election in which a candidate for such party received the number of votes as specified in Paragraph (C)(1) of Section.

(2) Any political party recognized pursuant to Paragraph (B)(1) of this Section shall not be considered to be a recognized political party pursuant to R.S. 18:1505.2(H).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2004, No. 889, §1, eff. Jan. 1, 2005; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2014, No. 152, §1, eff. Jan. 1, 2015; Acts 2014, No. 594, §1, eff. Jan. 1, 2015.



RS 18:442 - Organization

§442. Organization

A recognized political party shall be controlled and directed by one state central committee and a parish executive committee for each parish.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:443 - State central committee

§443. State central committee

A. A member of the state central committee of a recognized political party shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party.

B.(1) All members of the state central committee of a recognized political party shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend for a period beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1991 shall serve until their successors are chosen.

(2) Candidates for membership on the state central committee of a recognized political party shall qualify for office pursuant to the provisions of Chapter 5 of this Title.

(3) If the number of candidates who qualified for office exceeds the number of candidates to be elected for that office, the candidate who receives the greater number of votes cast shall be elected. If two or more offices of the same character are to be filled, each candidate who received the greater number of votes cast, as compared with the number of votes cast for each other candidate, is elected until all offices are filled. If two or more candidates receive the same number of votes, and as a result thereof, the number of candidates who would otherwise be elected exceed the number of remaining offices, the offices shall be filled by a public drawing of lots among such candidates conducted by the state central committee at its organizational meeting held pursuant to Subsection C hereof.

(4) If, after the close of the qualifying period, the number of candidates for an office for membership on the committee does not exceed the number of persons to be elected to the office, the candidates for that office, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot.

C. The newly-elected members of the state central committee of a recognized political party shall meet at the state capitol, shall take office, and shall organize the committee within forty days following their election. A majority of the newly-elected members of the committee shall constitute a quorum. No member shall exercise the proxy votes of more than three other members at any meeting. A member shall not vote by proxy at more than two consecutive meetings. No member shall exercise the proxy vote of a member who does not reside in the same congressional district as the member who exercises the proxy vote.

D. At the first meeting of the state central committee of a recognized political party, the newly-elected members of the committee shall elect the officers provided for by the rules and regulations of the committee.

E. The state central committee of a recognized political party may adopt rules and regulations for its government that are not inconsistent with the laws of this state, and it may create any committee it deems necessary. Rules and regulations establishing or changing the qualifications for membership on the state central committee or parish executive committees of a recognized political party shall be filed with the secretary of state within ten days after their adoption and shall be published by the state central committee in the Louisiana Register.

F. A vacancy occurs in the membership of the state central committee of a recognized political party when a member dies or no longer meets the qualifications for membership on the state central committee, or no one qualifies and is elected to succeed a member whose four-year term has expired. A vacancy in the membership of a state central committee shall be filled for the remainder of the unexpired term by a member appointed by the chairman of the state central committee.

G. REPEALED BY ACTS 1982, NO. 672, §5, eff. Jan. 14, 1984.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1981, No. 513, §1, eff. July 19, 1981; Acts 1982, No. 672, §1, eff. July 22, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 50, §1; Acts 1986, No. 1030, §1; Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:443.1 - State central committee; composition and apportionment

§443.1. State central committee; composition and apportionment

A.(1) The membership of the state central committee of a recognized political party shall be composed of two hundred ten members.

(2) Two members shall be elected from each of the districts from which members of the House of Representatives of the legislature are elected.

(3) Each office for membership on the state central committee shall constitute a separate and distinct office. For the purpose of nomination and election to office, the offices within a district shall be designated alphabetically as Office "A" and Office "B". Office "A" shall be the designated seat for all female candidates for that district. Office "B" shall be the designated seat for all male candidates for that district. Each office within a district shall be arranged separately on the ballot and shall be designated as Office "A" and Office "B". The electors of the district who are qualified to vote for members of the particular state central committee shall elect one member to the state central committee from among the candidates for each office. The successor to any member shall hold the same office as his predecessor.

B. The membership of the state central committee of a recognized political party with which thirty percent or less of the registered voters in the state are affiliated shall be composed and apportioned as provided in R.S. 18:443.2.

Added by Acts 1982, No. 672, §2, eff. July 22, 1982; Acts 1985, No. 49, §1; Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2004, No. 526, §1, eff. Jan. 1, 2005.

NOTE: SEE ACTS 1987, NO. 119, §§2, 3 & 4.



RS 18:443.2 - State central committee of a recognized political party with thirty percent or less voter registration; election; composition and apportionment

§443.2. State central committee of a recognized political party with thirty percent or less voter registration; election; composition and apportionment

Notwithstanding any provision of law to the contrary, a state central committee of a recognized political party with which thirty percent or less of the registered voters in the state are affiliated on the day of the close of registration for the gubernatorial general election shall be established, composed, apportioned, and elected as follows:

(1) All members of any such state central committee shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party.

(2)(a)(i) A governor who is affiliated with any such recognized political party, or his designee, shall be a member of such state central committee, with all the rights and privileges of an elected member of such committee. Each member of the United States Congress from this state who is affiliated with any such recognized political party shall be a member of such state central committee, with all the rights and privileges of an elected member of such committee.

(ii) Except as otherwise provided in this Subparagraph, all members of any such state central committee shall be elected at the same time as the presidential preference primary election. The term of office shall not extend for a period beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1992 shall serve until noon on the second Saturday following the statewide presidential general election in 1996. Members elected in 1996 shall serve from noon on the second Saturday following the statewide presidential general election in 1996 until noon on the second Saturday following the presidential preference primary in 2000, thereafter members shall serve a four-year term.

(b) Candidates for membership on any such state central committee shall qualify for office pursuant to the provisions of Chapter 5 of this Title.

(c) If the number of candidates who qualified for office exceeds the number of candidates to be elected for that office, the candidate who receives the greater number of votes cast shall be elected. If two or more offices of the same character are to be filled, each candidate who received the greater number of votes cast, as compared with the number of votes cast for each other candidate, is elected until all offices are filled. If two or more candidates receive the same number of votes, and as a result thereof, the number of candidates who would otherwise be elected exceed the number of remaining offices, the offices shall be filled by a public drawing of lots among such candidates conducted by the state central committee at its organizational meeting held pursuant to Paragraph (3) hereof.

(d) If, after the close of the qualifying period, the number of candidates for an office for membership on the committee does not exceed the number of persons to be elected to the office, the candidates for that office, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot.

(3) The members who serve pursuant to Item (2)(a)(i) of this Section and the newly elected members of any such state central committee shall meet at the state capitol, shall take office, and shall organize the committee at noon on the second Saturday following the election of the newly elected members. A majority of the total of the members who serve pursuant to Item (2)(a)(i) of this Section and the newly elected members of the committee shall constitute a quorum. No member shall exercise the proxy votes of more than three other members at any meeting. A member of such state central committee may be present in person or by proxy. Proxies may be exercised in compliance with rules and regulations adopted by the state central committee.

(4) At the first meeting of any such state central committee, the members of the committee shall elect the officers provided for by the rules and regulations of the committee.

(5) A state central committee may adopt rules and regulations for its government that are not inconsistent with the laws of this state, and it may create any committee it deems necessary. The members of such a state central committee who serve on the committee pursuant to Item (2)(a)(i) of this Section shall serve with all rights and privileges on any executive committee or other committee which may be created by such a state central committee the purpose of which is to be responsible for the operations of such recognized political party. Rules and regulations establishing or changing the qualifications for membership on the state central committee or parish executive committees of such recognized political party shall be filed with the secretary of state within ten days after adoption and shall be published by such state central committee in the Louisiana Register.

(6) A vacancy occurs in the membership of any such state central committee when an elected member dies or no longer meets the qualifications for membership on the state central committee, or no one qualifies and is elected to succeed a member whose four-year term has expired. Any such vacancy in the membership of a state central committee shall be filled for the remainder of the unexpired term by a member appointed by the state central committee.

(7) A state central committee shall adopt a plan to provide for the number of members of such committee and the apportionment thereof, and such plan shall be effective if the committee files a copy of the plan with the secretary of state not later than the ninetieth day prior to the opening of qualifying for the election of the members of such state central committee. If a state central committee does not adopt and file a plan as provided herein, the membership of such state central committee shall be composed of one hundred forty-four members with one member elected from each of the districts from which members of the House of Representatives and the Senate of the Legislature are elected.

Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §4, eff. Nov. 1, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 469, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:444 - Parish executive committees

§444. Parish executive committees

A. Qualifications of members. A member of a parish executive committee of a recognized political party shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party. The qualifications for membership on parish executive committees of a recognized political party shall be uniform throughout the state.

B. Election and term. (1) Members of a parish executive committee of a recognized political party shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1991 shall serve until their successors are chosen.

(2) Repealed by Acts 1995, No. 300, §1, eff. June 15, 1995.

(3) Candidates for membership on a parish executive committee of a recognized political party shall qualify for office pursuant to the provisions of Chapter 5 of this Title.

(4)(a) If the number of candidates who qualified for office exceeds the number of candidates to be elected for that office, the candidate who receives the greater number of votes cast shall be elected. If two or more offices of the same character are to be filled, each candidate who received the greater number of votes cast, as compared with the number of votes cast for each other candidate, is elected until all offices are filled. If two or more candidates receive the same number of votes, and as a result thereof, the number of candidates who would otherwise be elected exceed the number of remaining offices, the offices shall be filled by a public drawing of lots among such candidates conducted by a parish executive committee at its organizational meeting held pursuant to Subsection C hereof.

(b) If, after the close of the qualifying period, the number of candidates for membership on a political party committee does not exceed the number of members to be elected to the committee, the candidates for membership on that political party committee, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot.

C. Meetings. (1) The newly-elected members of the parish executive committee of a recognized political party shall meet at the parish courthouse, shall take office, and organize the committee within forty days after their election. A majority of the newly-elected members of the parish executive committee shall constitute a quorum for the purpose of organizing and filling any vacancies which may exist due to death, ineligibility, or failure to fill a vacancy by election.

(2) Proxy voting. A member of a parish executive committee may vote by written proxy subject to the following conditions:

(a) A member shall not vote by proxy at more than two consecutive meetings.

(b) A member shall exercise the proxy votes of no more than two other members at any time.

D. Officers. At the first meeting of the parish executive committee of a recognized political party, the newly-elected members of the committee shall elect the officers provided for by the rules and regulations of the state central committee of that political party, which shall be uniform for all parish executive committees.

E. Powers of the committee. The parish executive committee of a recognized political party may adopt rules and regulations for its government that are not inconsistent with the laws of this state or the rules and regulations of the state central committee, and it may create any committee it deems necessary. The rules and regulations of the parish executive committee of a recognized political party shall be filed with the clerk of court within ten days after their adoption. In parishes which have a civil and a criminal district court, the rules and regulations of a parish executive committee shall be filed with the clerk of the criminal district court.

F. Vacancies. (1) A vacancy occurs in the membership of a parish executive committee of a recognized political party when a member dies or no longer meets the qualifications for membership on the committee, or no person qualifies and is elected to succeed a member whose four-year term has expired.

(2)(a) A vacancy in the membership of a parish executive committee shall be filled by any qualified resident of the parish appointed by the parish executive committee for a vacancy in an at-large position.

(b) A vacancy in the membership left by a representative of a district shall be filled by any qualified resident of the district appointed by the parish executive committee. If no qualified resident of the district will accept the membership, the committee may appoint any qualified resident of the parish to fill the vacancy.

G. Composition. In each parish, except Orleans and Jefferson parishes, the parish executive committee of a recognized political party shall be composed of five members-at-large and as many members as there are members of the parish governing authority. The members-at-large shall be elected from the entire parish, while the additional members shall be elected, one each, from the districts or wards from which the members of the parish governing authority are elected. In Orleans Parish, the parish executive committee of a recognized political party shall be composed of fourteen members elected from each councilmanic district. In Jefferson Parish, the parish executive committee of a recognized political party shall be composed of five members elected from each councilmanic district and ten members elected at large from the entire parish.

H. Removal. (1) An elected member of the parish executive committee is subject to removal from office when one of the following occurs:

(a) A member establishes residence outside of the parish.

(b) A member is convicted of a felony.

(c) A member changes his official party registration.

(2) When a member of a parish executive committee commits any of the grounds for removal set forth in this Subsection, the parish executive committee shall schedule a hearing to review all available information on the incident. The parish executive committee shall provide a ten-day written notice to the member prior to conducting said hearing. Removal of the member, after completion of the hearing by the committee, shall be by a two-thirds vote of a majority of the members of the parish executive committee at a regularly scheduled meeting. A vacancy in the membership of the parish executive committee created by the removal shall be filled by appointment by the parish executive committee at its next regularly scheduled meeting.

I. Party with thirty percent or fewer of registered voters.

(1) Notwithstanding any provision of law to the contrary, beginning in 1988, members of a parish executive committee of a recognized political party with which thirty percent or less of the registered voters of the state are affiliated, except those for Orleans Parish, shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend beyond the time for which the member was elected.

(2) Beginning in 1992, members of a parish executive committee of a recognized political party with which thirty percent or less of the registered voters are affiliated in Orleans Parish shall be elected every four years at the same time as the presidential preference primary election. The terms for which members of such parish executive committee were elected in 1986 are extended until the members are elected at the 1992 presidential preference primary election and take office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 477, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1982, No. 672, §1, eff. July 22, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1986, No. 391, §1; Acts 1986, No. 1019, §1; Acts 1986, No. 1030, §1; Acts 1987, No. 119, §1, eff. June 18, 1987; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1992, No. 800, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 968, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 171, §1; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2008, No. 287, §1; Acts 2012, No. 758, §1, eff. Jan. 1, 2013.

NOTE: SEE ACTS 1987, NO. 119, §§2, 3 & 4.



RS 18:445 - Parish executive committees; formation in parishes where no committee has been elected

§445. Parish executive committees; formation in parishes where no committee has been elected

A. Call for formation. (1) In a parish where a parish executive committee of a recognized political party has not been elected, fifteen or more qualified voters who are registered in the parish as being affiliated with the party may petition the chairman of the state central committee of the party to issue a call to the qualified voters who are registered in the parish as being affiliated with the party for a public meeting to elect a parish executive committee. Within thirty days after receipt of the petition, the chairman of the state central committee shall fix a date for the meeting, appoint a temporary chairman and secretary to open the meeting, and issue a call for the public meeting to elect a parish executive committee. The call shall be published three times in the official parish journal or a newspaper of a general circulation in the parish, and the first publication shall be at least twenty-one days before the day fixed for the meeting.

(2) If there is no chairman of the state central committee or if the chairman of the state central committee fails to issue the call within thirty days after receipt of the petition, the signers of the petition may fix the date of the public meeting and issue the call.

(3) For a recognized political party with which more than thirty percent of the registered voters of the state are affiliated, if after such a public meeting is held, no qualified voter who is registered in the parish as being affiliated with the party qualifies as a candidate for any position on the parish executive committee, the chairman of the state central committee may appoint a qualified voter who is registered in the parish to fill any remaining vacancy.

(4) For a recognized political party with which no more than thirty percent of the registered voters of the state are affiliated, if the qualified voters who are registered in the parish as being affiliated with the party fail to petition the chairman of the state central committee to issue a call for the formation of a parish executive committee, the chairman of the state central committee may fix the date of the public meeting, issue the call, and form a parish executive committee.

B. Public meeting. At the public meeting, a majority of the qualified voters who are registered in the parish as being affiliated with the political party who are present at the meeting shall elect a chairman and a secretary to preside over the meeting. The chairman shall conduct the election of the parish executive committee members, who shall be elected by a majority of the qualified voters present at the meeting who are registered as being affiliated with the party and are residents of the parish, ward, or district from which the committee members are elected.

C. Accreditation. Within ten days after the public meeting, a certified copy of the minutes of the meeting shall be filed with the secretary of state, the clerk of the district court, and the chairman of the state central committee of the party. When the copies of the minutes of the public meeting are filed, the parish executive committee shall be accredited by the state central committee of the party, and the members of the parish executive committee shall be vested with all the authority of duly elected committee members.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1993, No. 981, §1; Acts 2003, No. 910, §1, eff. July 1, 2003.



RS 18:445.1 - Political party committees; election

§445.1. Political party committees; election

Notwithstanding any other provision in this Part, if the presidential preference primary is repealed, all elections for members of a state central committee or a parish executive committee of a recognized political party shall occur at the same time as the statewide presidential general election.

Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:446 - Candidates for membership on political party committees; method of qualifying for a primary election

§446. Candidates for membership on political party committees; method of qualifying for a primary election

A. Candidates for membership on a political party committee are not classified as local candidates. However, a person who desires to become a candidate for membership on a political party committee shall qualify for a primary election by filing the required qualification papers in the manner provided in Part IV of this Chapter for persons who desire to become local candidates.

B. If the committee membership is voted on throughout an entire parish, the candidates shall qualify in the same manner as candidates for a parochial office; if the committee membership is voted on in a special election district, the candidates shall qualify in the same manner as candidates for a district office; and if the committee membership is voted on in a police jury ward or the equivalent subdivision in parishes which have no police jury wards, the candidates shall qualify in the same manner as candidates for a ward office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989.



RS 18:447 - Parish executive committees; fundraising

§447. Parish executive committees; fundraising

A. A parish executive committee of a political party may accept donations, conduct fundraising activities, and accept funds from such activities for the purpose of funding the operation of the committee, in addition to collecting the fees assessed to candidates pursuant to R.S. 18:464.

B. Funds accepted by a parish executive committee pursuant to this Section may be used only as provided in R.S. 18:464(G) for the use of fees received from candidates.

C. Funds accepted by a parish executive committee pursuant to this Section, and the spending of such funds as authorized in this Section, shall be subject to the reporting requirements set forth in Chapter 11 of this Title, and shall be included in the financial statements provided to the legislative auditor and state central committee pursuant to R.S. 18:464(F).

Acts 2001, No. 229, §1.



RS 18:451 - Qualifications of candidates

PART IV. CANDIDATES

SUBPART A. GENERAL PROVISIONS

§451. Qualifications of candidates

A person who meets the qualifications for the office he seeks may become a candidate and be voted on in a primary or general election if he qualifies as a candidate in the election. Except as otherwise provided by law, a candidate shall possess the qualifications for the office he seeks at the time he qualifies for that office. In the event that the qualifications for an office include a residency or domicile requirement, a candidate shall meet the established length of residency or domicile as of the date of qualifying, notwithstanding any other provision of law to the contrary. No person, whether or not currently registered as a voter with the registrar of voters, shall become a candidate if he is under an order of imprisonment for conviction of a felony.

Acts 1976, No. 697, §1, Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 2001, No. 172, §1.



RS 18:451.1 - Local ordinances affecting the qualifications of candidates

§451.1. Local ordinances affecting the qualifications of candidates

Notwithstanding any other provision of law to the contrary, no ordinance of a local governing authority affecting the qualifications of a candidate for an office shall become effective until such ordinance has been duly adopted, promulgated, and if necessary, has been precleared pursuant to the Voting Rights Act of 1965 and no such ordinance of a local governing authority shall become effective during the period between the opening of the qualifying period and the election of a candidate to such office; however, a local governing authority may provide that such ordinance is effective on a date subsequent to the election of a candidate to such office.

Acts 1997, No. 140, §1; Acts 2003, No. 1022, §1.



RS 18:451.2 - Qualifications of candidates for sheriff, tax assessor, and clerk of court

§451.2. Qualifications of candidates for sheriff, tax assessor, and clerk of court

At the time he files his notice of candidacy, a candidate for sheriff, tax assessor, or clerk of court shall have resided in the state for the preceding two years and shall have been actually domiciled for the preceding year in the parish from which he seeks election. The provisions of this Section shall not affect persons holding office on August 15, 1999.

Acts 1999, No. 1381, §1.



RS 18:451.3 - Displaced persons seeking to qualify; domicile, residence

§451.3. Displaced persons seeking to qualify; domicile, residence

If the qualifications for an office include a residency or domiciliary requirement, any person who is seeking election to such office and who has been involuntarily displaced from his residence or domicile by the effects of a gubernatorially declared state of emergency shall not be considered to have vacated his domicile or residence for purposes of qualifying for and subsequently holding office, unless any of the following is true:

(1) He has established a new domicile.

(2) He has changed his registration to an address outside the voting district in which he seeks election.

(3) One year has passed since the end of the declared state of emergency.

Acts 2006, No. 269, §1, eff. June 8, 2006; Acts 2010, No. 827, §1.



RS 18:452 - Classification of candidates

§452. Classification of candidates

Candidates are classified according to the character of the office they seek and are designated as follows:

(1) State candidates are candidates for offices voted on throughout the state or throughout a congressional district, justice of the supreme court, judge of a court of appeal, and candidates for membership on a state board or commission.

(2) Local candidates are candidates for the state legislature and other district offices not included in Paragraph (1) of this Section; parochial offices, including the office of parish judge; and ward offices.

(3) Municipal candidates are candidates for city, town, and village offices.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:453 - Dual candidacy

§453. Dual candidacy

A. General prohibitions. A person shall not become a candidate in a primary or general election for more than one office unless one of the offices is membership on a political party committee, nor shall a person be a candidate at the same time for two or more different offices to be filled at separate elections.

B. Unexpired and succeeding term of office. A person may become a candidate in a primary or general election for the unexpired and the succeeding term of an office when both terms are to be filled at the same election.

C. Political party committees. A person may become a candidate in any primary or general election for membership on more than one committee of a political party, but a person may only become a candidate for one position, either at-large or from a political subdivision, on the same committee of a political party.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:461 - Manner of qualifying

SUBPART B. QUALIFYING FOR A PRIMARY ELECTION

§461. Manner of qualifying

A.(1) A person who desires to become a candidate in a primary election shall qualify as a candidate by timely filing notice of his candidacy, which shall be accompanied either by a nominating petition or by the qualifying fee and any additional fee imposed. A candidate whose notice of candidacy is accompanied by a nominating petition shall not be required to pay any qualifying fee or any additional fee. A candidate serving in the armed forces of the United States who is stationed or deployed outside of the United States shall not be required to pay any qualifying fee or any additional fee.

(2) The notice of candidacy may be filed in any of the following ways:

(a) In person by the candidate.

(b) By certified mail or commercial carrier, provided the notice is received within the qualifying period provided by law by the qualifying official.

(c) By an agent on behalf of the candidate.

(d) By facsimile or electronic mail if filed by a candidate serving in the armed forces of the United States who is stationed or deployed outside of the United States.

(3) No person, whether or not currently registered as a voter with the registrar of voters, shall qualify to become a candidate if he is under an order of imprisonment for conviction of a felony.

B. When a candidate has filed multiple notices of candidacy for election to more than one office at the same election, which multiple candidacies would be in violation of R.S. 18:453, the candidate shall be disqualified as a candidate in all the primary and general elections for all but the last of such offices for which he filed notices of candidacy. The secretary of state shall include the name of the candidate on the ballot for election to the last of such offices for which the candidate filed notices of candidacy and to no other such office for which dual candidacy would be prohibited.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1984, No. 672, §1; Acts 1988, No. 140, §1, eff. Jan. 1, 1989; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 47, §1; Acts 2006, No. 598, §1; Acts 2012, No. 778, §1, eff. June 12, 2012; Acts 2014, No. 63, §1, eff. May 16, 2014.



RS 18:461.1 - Ethics education requirement; certification for ethics education

§461.1. Ethics education requirement; certification for ethics education

A. Any person who becomes a candidate for statewide elective office or the office of state representative or state senator shall be required to obtain at least one hour of ethics education and training in the same manner as required of public servants by R.S. 42:1170.

B. Each person who has qualified for a statewide elective office or the office of state representative or state senator shall certify that he has obtained at least one hour of ethics education and training as required by this Section by executing the certification designed pursuant to Subsection C of this Section. The certification shall be filed with the Board of Ethics no later than three business days after the close of the qualifying period for such office.

C. The certification required by this Section shall be designed by the Board of Ethics and shall at a minimum include the assertion that all of the statements contained in it are true and correct.

D. The certification form and a notice to the candidate regarding the requirements and the availability of education and training shall be included in the informational packets provided for in R.S. 18:463(D).

Acts 2012, No. 707, §1, eff. Jan. 1, 2013.



RS 18:462 - Officials with whom candidates qualify

§462. Officials with whom candidates qualify

A. State candidates shall qualify for a primary election with the secretary of state or a person in his office designated to receive qualifying papers.

B. Local and municipal candidates shall qualify for a primary election with the clerk of court for the parish in which the candidate is registered to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991.



RS 18:463 - Notice of candidacy; campaign finance disclosure; political advertising; penalties

§463. Notice of candidacy; campaign finance disclosure; political advertising; penalties

A.(1)(a) A notice of candidacy shall be in writing and shall state the candidate's name, the office he seeks, the address of his domicile, and the parish, ward, and precinct where he is registered to vote. The candidate shall list on the notice of candidacy the name of the political party if he is registered as being affiliated with a recognized political party, "other" if he is registered as being affiliated with a political party that is not a recognized political party, or "no party" or an abbreviation thereof if he is registered with no political party affiliation. No candidate shall change or add his political party designation, for purposes of printing on the election ballot as required by R.S. 18:551(D), after he has qualified for the election.

(b) The candidate shall designate in the notice the form in which his name shall be printed on the ballot. The candidate may designate his given, first, and middle name, the initials of his given, first, and middle name, a nickname, or any combination thereof as the form in which his name shall be printed on the ballot, but he shall not designate a title, designation, or deceptive name, nor shall he designate an occupational or professional description or abbreviation. If the candidate designates a nickname in place of or in combination with his given name or the initials thereof, the nickname shall be set off with quotation marks and shall be placed immediately preceding his surname. A candidate shall include his surname in his designation of the form in which his name shall be printed on the ballot.

(c) When an agent files a notice of candidacy on behalf of a candidate, the agent shall file with the qualifying official an affidavit attesting that the agent has the authorization and consent of the candidate to file the notice.

(d) When a candidate serving in the armed forces of the United States who is stationed or deployed outside of the United States files his notice of candidacy and does not pay any qualifying fees or any additional fee, he shall file with the qualifying official a certification prepared by the secretary of state certifying that at the time of qualifying he is serving in the armed forces of the United States and he is stationed or deployed outside of the United States and that he is eligible to become a candidate pursuant to United States Department of Defense Directive 1344.10.

(2)(a) The notice of candidacy also shall include a certificate, signed by the candidate, certifying all of the following:

(i) That he has read the notice of his candidacy.

(ii) That he meets the qualifications of the office for which he is qualifying.

(iii) That he is not currently under an order of imprisonment for conviction of a felony and that he is not prohibited from qualifying as a candidate for conviction of a felony pursuant to Article I, Section 10 of the Constitution of Louisiana.

(iv) Except for a candidate for United States senator or representative in congress, that for each of the previous five tax years, he has filed his federal and state income tax returns, has filed for an extension of time for filing either his federal or state income tax return or both, or was not required to file either a federal or state income tax return or both.

(v) That he acknowledges that he is subject to the provisions of the Campaign Finance Disclosure Act if he is a candidate for any office other than United States senator, representative in congress, or member of a committee of a political party and that he does not owe any outstanding fines, fees, or penalties pursuant to the Campaign Finance Disclosure Act.

(vi) That, if he is a major or district office candidate as defined in R.S. 18:1483, he has filed each report he has been required to file by the Campaign Finance Disclosure Act, if any were previously due.

(vii) That he does not owe any outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics.

(viii) That all of the statements contained in it are true and correct.

(b) The certificate shall be executed before a notary public or shall be witnessed by two persons who are registered to vote on the office the candidate seeks. If the candidate is serving outside the state with the armed forces of the United States, his notice of candidacy shall be witnessed by a commissioned officer in the armed forces of the United States.

(c) For the purposes of this Paragraph:

(i) "Outstanding fine, fee, or penalty pursuant to the Campaign Finance Disclosure Act" shall mean a fine, fee, or penalty equal to an amount of two hundred fifty dollars or more assessed by order of the Supervisory Committee on Campaign Finance Disclosure or by final decision of an adjudicatory panel of the Ethics Adjudicatory Board pursuant to the Campaign Finance Disclosure Act that has been converted into a court order for which all appeals have been exhausted or a judgment of a district court assessing civil penalties pursuant to the Campaign Finance Disclosure Act and that has become executory pursuant to R.S. 18:1511.4.1 or 1511.5.

(ii) "Outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics" shall mean a fine, fee, or penalty equal to an amount of two hundred fifty dollars or more imposed by the Board of Ethics for which all appeals have been exhausted.

(iii) "Outstanding fine, fee, or penalty" shall not mean any fine, fee, or penalty that has been paid in full as of the time of the filing of the notice of candidacy.

(3) The notice of candidacy also shall include a certificate, signed by the candidate, certifying that he is knowledgeable of the laws governing election offenses as provided in Chapter 10 of this Title and that he is knowledgeable of the prohibitions relative to erecting, displaying, or posting political campaign signs on any highway right-of-way, publicly owned property or right-of-way, or to or on any public utility pole or stanchion, as provided in R.S. 48:347(D), R.S. 30:2544(A), and R.S. 18:1470. Except as provided in R.S. 30:2544, whoever so erects, displays, or posts political campaign signs on any publicly owned property or right-of-way, or to or on any public utility pole or stanchion shall be guilty of a misdemeanor and shall be fined not in excess of one hundred dollars or imprisoned for not more than thirty days, or both.

(4) An agent who files a notice of candidacy without the authorization or consent of the candidate to file such notice of candidacy shall be guilty of a misdemeanor and shall be fined not in excess of five hundred dollars or imprisoned for not more than thirty days, or both.

B. Repealed by Acts 2008, 1st Ex. Sess., No. 1, §3, eff. Jan. 1, 2009.

C. On the forms for notice of candidacy which are prepared, printed, and distributed by the secretary of state, a notice shall be printed below the signature line which shall inform the candidate that copies of the forms and pamphlets of explanation and instruction which are distributed by the Supervisory Committee on Campaign Finance Disclosure are available from the clerk of court or the committee, and that information contained in the notice of candidacy may be posted on the website of the secretary of state as determined by the secretary of state.

D. Not later than the Friday before the opening of the qualifying period for any primary election, the Supervisory Committee on Campaign Finance Disclosure shall deliver a sufficient number of informational packets containing reporting forms and instructions to all officials with whom candidates will qualify for such primary election. The informational packet shall include a notice to the candidate that questions concerning the Campaign Finance Disclosure Act should be addressed to the Supervisory Committee on Campaign Finance Disclosure, not the official with whom the candidate qualifies. If a candidate qualifies in person, such informational packets shall be distributed to each candidate upon receipt of the candidate's notice of candidacy by the official with whom the candidate qualifies for office. If a candidate qualifies by submitting his notice of candidacy by certified mail, commercial carrier, or agent, such informational packets shall be mailed to the candidate at his mailing address or, if no mailing address is provided, the address of his domicile as set forth in the notice of candidacy within two business days after receipt of the notice of candidacy.

E.(1) A candidate who has filed a notice of candidacy may change the information contained therein by filing a new notice of candidacy and paying the qualifying fee required by R.S. 18:464 during the qualifying period; however, a candidate who is serving in the armed forces of the United States who is stationed or deployed outside of the United States shall not be required to pay the qualifying fee.

(2) No changes to the information contained in a notice of candidacy shall be made after the close of qualifying, except to correct an error made by the qualifying official who entered the information contained in the notice of candidacy into the database of the Department of State.

F. The Board of Ethics shall work in conjunction with the attorney general to create informational packets summarizing provisions of the laws relative to dual officeholding and laws under the jurisdiction of the board applicable to public officials relative to conflicts of interest and prohibited transactions, payments, contracts, and employment. The Board of Ethics shall provide such an informational packet in the same manner as provided in Subsection D of this Section to any candidate who qualifies for office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 786, §2, eff. Jan. 1, 1980; Acts 1982, No. 747, §1, eff. Aug. 2, 1982; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1984, No. 225, §2; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 768, §2; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 1130, §1; Acts 2001, No. 47, §1; Acts 2003, No. 529, §1, eff. June 27, 2003; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005, and §2, eff. June 25, 2004; Acts 2004, No. 829, §1, eff. Jan. 1, 2005; Acts 2004, No. 896, §1, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 1, §3, eff. Jan. 1, 2009; Acts 2008, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 2009; Acts 2010, No. 827, §1; Acts 2011, No. 152, §1; Acts 2012, No. 533, §1, eff. Jan. 1, 2013; Acts 2012, No. 609, §1, eff. June 7, 2012; Acts 2012, No. 758, §1, eff. Jan. 1, 2013; Acts 2012, No. 778, §1, eff. June 12, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:464 - Qualifying fees; additional fees imposed by political party committees; financial statements

§464. Qualifying fees; additional fees imposed by political party committees; financial statements

A. Method of payment. The qualifying fee shall be paid to the official with whom the candidate qualifies and shall accompany the notice of candidacy. The qualifying fee shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union.

B. Amount of qualifying fees. The qualifying fees for candidates in primary elections are:

(1) For state candidates -- seven hundred fifty dollars for governor, four hundred fifty dollars for justice of the supreme court, judge of a court of appeal, and member of the public service commission, and six hundred dollars for all other state candidates.

(2) For local candidates -- three hundred dollars for state senator and district judge, two hundred twenty-five dollars for state representative, parish president, and other district or parochial offices, one hundred fifteen dollars for police juror, parish council member, and school board member, and seventy-five dollars for ward and all other local offices.

(3) For municipal candidates -- forty dollars in a municipality with a population of less than five thousand, seventy-five dollars in a municipality with a population of five thousand or more but less than twenty-five thousand, one hundred fifty dollars in a municipality with a population of twenty-five thousand or more but less than fifty thousand, two hundred twenty-five dollars in a municipality with a population of fifty thousand or more but less than one hundred thousand, three hundred dollars in a municipality with a population of one hundred thousand or more but less than three hundred thousand, and three hundred seventy-five dollars in a municipality with a population of three hundred thousand or more.

(4) For candidates for membership on state central committees and parish executive committees of political parties -- seventy-five dollars.

C. Additional fees imposed by state central committees. (1) A state central committee of a political party may impose an additional fee on a state candidate or a candidate for presidential nominee who is affiliated with that political party. The amount of the additional fee shall be uniform as to all candidates for each office of the same kind or character and in no event shall be in an amount in excess of one-half the qualifying fee fixed by law. If a state central committee of a political party fixes an additional fee, then at the time a state candidate or a candidate for presidential nominee qualifies with the secretary of state, the secretary of state shall collect the additional fee and make a record containing the name of the candidate from whom received, the amount of the fee, and the state central party committee with which the candidate is affiliated. After the close of the qualifying period for state candidates in a primary election, the secretary of state shall immediately transmit all additional fees so collected to the state central committee for the party with which the candidate is affiliated. The fee so imposed and collected shall be retained and used by that state central party committee.

(2) A state central committee of a political party may fix and impose an additional fee on all candidates for membership on that committee; however, if an additional fee as authorized by Paragraph (1) herein is imposed on state candidates, then a fee of not less than twenty-five dollars shall be assessed and collected from all candidates for membership on the state central committee. The additional fee shall be paid at the time of qualification as a candidate and shall be collected by the official with whom the candidate qualifies. The official who collects these additional fees shall make a record containing the name of each candidate from whom received, the amount of the fee, and political party with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the official who collected such additional fees shall immediately transmit all additional fees so collected and the name of each candidate to the state central committee on which the candidate is seeking membership. The fee so imposed and collected shall be retained and used by the state central committee imposing the fee.

(3)(a) In any parish, a state central committee of a political party may impose an additional fee on a local or municipal candidate who is affiliated with that political party. The amount of the additional fee shall be uniform as to all candidates for each office of the same kind or character and in no event shall be in an amount in excess of one-half the qualifying fee fixed by law.

(b) If a state central committee of a political party fixes an additional fee, then at the time a local or municipal candidate qualifies, the additional fee shall be paid to and collected by the official with whom the candidate qualifies. The official who collects these additional fees shall make a record containing the name of each candidate from whom received, the amount of the fee, and political party with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the official who collected the additional fees shall immediately transmit all additional fees so collected and the name of each candidate to the state central committee. The fees so imposed and collected shall be retained and used by the state central committee imposing the fee.

(4) The additional fee imposed by a state central committee of a recognized political party with which thirty percent or less of the registered voters in the state are affiliated at the opening of the qualifying period for all candidates for membership on that committee shall be two hundred sixty-two dollars and fifty cents unless such amount is decreased by resolution adopted by a majority of the members of the state central committee of such party.

D. Additional fees imposed by parish executive committees.

(1)(a) A parish executive committee of a political party in any parish may impose an additional fee on a local or municipal candidate who is affiliated with that political party. The amount of the additional fee shall be uniform as to all candidates for each office of the same kind or character and in no event shall be in an amount in excess of one-half the qualifying fee fixed by law.

(b) If a parish executive committee fixes an additional fee, then at the time a local or municipal candidate qualifies with the clerk of court, the clerk shall collect the additional fee and make a record containing the name of the candidate from whom received, the amount of the fee, and the parish executive committee with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the clerk shall immediately transmit all additional fees so collected to the parish executive committee with which the candidate is affiliated. The fee so imposed and collected shall be retained and used by that parish executive committee.

(2) A parish executive committee of a political party may fix and impose an additional fee on all candidates for membership on such committee; however, in no event shall the additional fee be in an amount in excess of one-half of the qualifying fee fixed by law. If an additional fee as authorized by Paragraph (1) herein is imposed on local and municipal candidates, then a fee of not less than twenty-five dollars shall be assessed and collected from all candidates for membership on the parish executive committee. The additional fee shall be paid at the time of qualification as a candidate and shall be collected by the official with whom the candidate qualifies. The official who collects these additional fees shall make a record containing the name of each candidate from whom received, the amount of the fee, and the political party with which the candidate is affiliated. After the close of the qualifying period for a candidate in a primary election, the official who collected the additional fees shall immediately transmit all additional fees so collected to the parish executive committee on which the candidate is seeking membership. The fee so imposed and collected shall be retained and used by the parish executive committee imposing the fee.

E. Clerks' fees. Each clerk of court may retain from the qualifying fees of each local and municipal candidate and each candidate for membership on a political party committee a fee of not more than ten percent, but not less than ten dollars, which shall be retained by the clerk and used by him to cover his office expenses for filing and recording the candidate's qualifying papers. However, the sums retained by the clerk of court shall be retained only from those qualifying fees that are remitted to the secretary of state.

F. Financial statements. Each state central committee and each parish executive committee shall file a financial statement annually, certified by the treasurer or, if none, by the chairman, as to its accuracy, with the legislative auditor. Each parish executive committee shall file a copy of the financial statement with the state central committee of the party with which it is affiliated. The financial statement shall be in a form approved by the legislative auditor.

G. Use of fees. Fees collected by state central committees and parish executive committees pursuant to this Section shall be used solely for the operation of such committees. No such fees shall be used for the direct benefit of any particular candidate for public office.

H. Notice of imposition of fees. Each state central committee and parish executive committee shall, no later than thirty days prior to the beginning of qualifying, notify, in writing, the secretary of state and the clerk of court of any parish affected, if said committee will impose additional qualifying fees on candidates. However, once the notice of imposition is filed in accordance with this Subsection, a notice need not be filed again unless the state central committee or parish executive committee discontinues such imposition or changes the amount of fees to be imposed.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1982, No. 531, §1, eff. July 22, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 123, §1; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 235, §1; Acts 1989, No. 652, §1; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1992, No. 596, §1; Acts 1992, No. 944, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1997, No. 469, §1; Acts 2003, No. 910, §1, eff. July 1, 2003; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2004, No. 604, §1, eff. Jan. 1, 2005.

NOTE: See Acts 1989, No. 652, §2, relative to disposition of funds from fees.



RS 18:465 - Nominating petitions

§465. Nominating petitions

A. Time and place of filing. A nominating petition shall be filed with the official with whom the candidate qualifies and shall accompany the notice of candidacy.

B. Method of nominating candidates. A person may only be nominated as a candidate in a primary election by persons who are registered to vote on the office he seeks who sign a nominating petition for him no more than one hundred twenty days before the qualifying period opens for candidates in the primary election. In addition to his signature, each voter who signs a nominating petition shall date his signature and shall provide the ward and precinct in which he is registered to vote, his residence address, including the municipal number, the apartment number, if any, the rural route and box number, or any other physical description that will identify his actual place of residence. Once a voter has signed a nominating petition, he may not withdraw the nomination. The secretary of state shall prepare forms which may be used by any person who seeks nomination as a candidate by nominating petition. The secretary of state shall furnish copies of the forms to each clerk of court, and the forms shall be available, upon request, at the office of the secretary of state or at the office of the clerk of court. Nothing in this Subsection shall be construed to require nominating petitions to be filed only on forms prepared by the secretary of state.

C. Number of signatures required. The number of qualified voters who must timely sign a nominating petition is:

(1) For a candidate for an office voted on throughout the state--five thousand, not less than five hundred of which shall be from each of the congressional districts into which the state is divided.

(2) For a candidate for membership on the Public Service Commission--one thousand from within that district.

(3) For a candidate for any of the following offices:

(a) Louisiana Supreme Court Justice--one thousand from within that district.

(b) United States Representatives in Congress--one thousand from within that district.

(c) Member of the State Board of Elementary and Secondary Education--one thousand from within that district.

(d) Judge of a court of appeal--five hundred from within that district.

(e) Any officer elected from throughout a judicial district--five hundred from within the district.

(f) Louisiana Senate--five hundred from within the senatorial district.

(g) Louisiana House of Representatives--four hundred from within the representative district.

(h) Any officer elected from throughout a parish--four hundred.

(i) Any officer elected from throughout a ward--one hundred for member of a parish governing authority and for member of a parish or city school board and one hundred for any other.

(4) For a candidate for a municipal office--fifty in a municipality having a population of five thousand or less, two hundred in a municipality having a population of more than five thousand but less than twenty-five thousand, three hundred in a municipality having a population of twenty-five thousand or more but less than fifty thousand, five hundred in a municipality having a population of fifty thousand or more but less than one hundred thousand, seven hundred fifty in a municipality having a population of one hundred thousand or more but less than three hundred thousand, and one thousand in a municipality having a population of three hundred thousand or more.

(5) For a candidate for membership on a political party committee - the lesser of four hundred or ten percent of the qualified voters in the voting area who are registered as being affiliated with the same political party as the candidate.

(6) Any office not hereinabove provided for shall require the signatures of at least one-half of one percent of the registered voters in the voting area from which the officer is elected. The number of signatures of registered voters required shall be calculated based on the number of voters who are registered thirty days before the qualifying period ends.

(7) Notwithstanding any provision of this Section to the contrary, if qualifying for any public office is reopened pursuant to R.S. 18:469(A) after the death of a candidate - twenty-five in the area from which the public officer is elected.

D. Form. Each sheet of the nominating petition shall set forth the candidate's name, the address of his domicile, the office for which the signers nominate him, the political party with which he is affiliated, if any, and the date of the primary election for which he seeks to qualify. The name of each voter who signed the nominating petition shall be typed or legibly written on the petition, and each signature on the nominating petition shall be dated and witnessed by the candidate or the person who obtained the signature on his behalf. The candidate and all persons who obtained signatures on his behalf shall certify on the nominating petition that to the best of their knowledge, information, and belief all of the signatures on the nominating petition are genuine and all of the statements contained in the nominating petition are true and correct.

E. Certification. (1)(a) A nominating petition shall be submitted to the registrars of voters in the parishes where the signers reside. A nominating petition shall be submitted to the registrars in such parishes not less than thirty days before the qualifying period ends for candidates in the primary election or, in the case of presidential electors, in the presidential election, except that in a special election called pursuant to R.S. 18:402(E), 601(A)(2), or 1279, a nominating petition shall be submitted by the candidate to the registrars of voters in such parishes not less than fourteen days before the qualifying period ends for candidates in the special election. If the final day for submitting a nominating petition to the registrars of voters falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for submitting the nominating petition.

(b) In the case of an election for which qualifying has been reopened pursuant to R.S. 18:469(A) after the death of a candidate, the nominating petition shall be submitted by the candidate during such qualifying period to the registrars of voters in the parishes where the signers reside.

(2) The registrar for each parish shall endorse upon the nominating petitions, whether original or supplemental, the date and time of submission and shall promptly certify the nominating petitions, in the order received, by determining and certifying on each nominating petition which of the signers who provided a residence address in the parish signed the nominating petition timely and are registered to vote on the office the candidate seeks. A supplemental nominating petition shall be certified in the order in which it is received, without regard to the time when the original nominating petition for that candidate was submitted. A registrar may stop certifying the signatures on a nominating petition when the total number of the signers he has certified as having signed the petition timely and as being registered to vote on the office the candidate seeks equals one hundred fifteen percent of the number of qualified voters required to nominate the candidate for the office he seeks. A registrar's certification shall be conclusive as to the number of qualified voters who timely signed a nominating petition, and evidence to the contrary shall not be admitted in an action objecting to the candidacy of the candidate who filed the nominating petition.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2008, No. 522, §1, eff. July 1, 2008; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:466 - Time for qualifying in a primary election

§466. Time for qualifying in a primary election

A notice of candidacy, accompanied either by the qualifying fee or by a nominating petition, is filed timely only if received by the secretary of state, for state candidates, or by the clerk of court, for local or municipal candidates, during the qualifying period for candidates in the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979.



RS 18:467 - Opening of qualifying period

§467. Opening of qualifying period

The qualifying period for candidates in a primary election shall open:

(1) For candidates in a gubernatorial primary election and those in any special primary election to be held at the same time, on the first Tuesday after the first Monday in September of the year of the election.

(2) For candidates in a congressional primary election and those in any special primary election to be held at the same time, on the third Wednesday in August of the year of the election.

(3) For candidates in a primary election for municipal and ward officers who are not elected at the same time as the governor or members of congress in municipalities with a population of less than three hundred thousand and those in any special primary election to be held at the same time, on the second Wednesday in February of the year of the election, unless the primary election is held on the third Saturday after the first Tuesday in March; in such case the qualifying period for candidates in such primary election shall open on the first Wednesday in December of the year prior to the election.

NOTE: Paragraph (4) eff. until Jan. 1, 2015. See Acts 2013, No. 95, §1.

(4) For candidates in a primary election for parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more and in which the municipal and parochial elections are held at the same time, on the second Wednesday in December preceding the year of the election.

NOTE: Paragraph (4) as amended by Acts 2013, No. 95. §1, eff. Jan. 1, 2015.

(4) For candidates in a primary election for parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more and in which the municipal and parochial elections are held at the same time, on the second Wednesday in August in the year of the election.

(5) For candidates in any other special primary election, except for the office of judge, state legislator, or representative in Congress, on the first Wednesday which is at least five days after publication of the proclamation ordering the special election.

(6) For candidates in a primary election held on the third Saturday in October of 1981 and every fourth year thereafter, on the second Wednesday in August of the year of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1978, No. 720, §1; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1984, No. 673, §1, eff. Jan 1, 1985; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 1114, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2011, 1st Ex. Sess., No. 22, §1; Acts 2011, No. 293, §1; Acts 2013, No. 95, §1, eff. Jan. 1, 2015.



RS 18:467.1 - Opening of qualifying period in event of change of date for primary election

§467.1. Opening of qualifying period in event of change of date for primary election

In the event that the date for the primary election is advanced in accordance with R.S. 18:402(G), the qualifying period for candidates in the primary election shall be advanced from the date specified in R.S. 18:467 the same number of weeks as the primary election.

Added by Acts 1980, No. 43, §2, eff. June 5, 1980. Acts 1984, No. 673, §1, eff. Jan. 1, 1985; Acts 1991, No. 201, §2, eff. Jan. 1, 1992.



RS 18:468 - Close of the qualifying period

§468. Close of the qualifying period

A. The qualifying period for candidates in a primary election shall close at 4:30 p.m. on the Friday after the opening of the qualifying period for candidates in the primary election or, if that Friday is a legal holiday, at 4:30 p.m. on the next day which is not a legal holiday.

B. Notwithstanding the provisions of Subsection A of this Section, the qualifying period for candidates in a gubernatorial primary election and those in any special primary election to be held at the same time shall close at 4:30 p.m. on the Thursday after the opening of the qualifying period.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1. eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:469 - Reopening of qualifying period; effect

§469. Reopening of qualifying period; effect

A. When a person who qualified as a candidate and has opposition in a primary election for a public office dies after the close of the qualifying period and before the time for closing the polls on the day of the primary election, the qualifying period for candidates in the primary election for that office shall reopen for candidates on the day after the death and shall close at 4:30 p.m. on the third day after the death or, if that day is a legal holiday, at 4:30 p.m. on the next day which is not a legal holiday. The name of the deceased candidate shall not be printed on the primary election ballot. If the primary election ballot was printed with the deceased candidate's name on it, any votes received by the deceased candidate shall be void and shall not be counted for any purpose whatsoever.

B. Repealed by Acts 2014, No. 42, §2, eff. May 16, 2014.

C. Whenever the qualifying period is reopened as required by Subsection A of this Section, the clerk of court shall cause notice of the reopening, listing the dates and times the period shall run, to be posted in a prominent place at or near the courthouse door and also in a prominent place in the office of the clerk of court. If the qualifying period is reopened solely for the qualification of one or more municipal candidates, or if the municipal offices to be filled by election are in a building other than the courthouse, the clerk of court shall cause the notice provided for herein to be posted in a prominent place at or near the door of the municipal building for the city for which the candidates are seeking an elective office, as well as in the court house and the clerk's office as required by this Subsection.

D. (1) If the qualifying period for candidates reopens within thirty days before a primary election, all the votes cast in the primary election for that public office are void, unless the qualifying period for the office reopened and closed without additional candidates qualifying for the office. If additional candidates qualify for the office and the votes for the primary will be void for that reason, the clerk of court with whom any of the additional candidates qualified shall immediately publish in the official journal of the parish a notice to the electorate that the election for that office has been voided because new candidates qualified. Such notice shall include the dates for the rescheduled primary and general elections. If the election district includes all or part of more than one parish, the clerk of court shall notify the secretary of state, who shall notify the clerk of court of each of the parishes, and the clerk of court shall publish such notice. If the additional candidates have qualified with the secretary of state, he shall publish such notice in the official state journal.

(2) If all the votes cast in a primary election for a public office are void because of the death of a candidate, the primary election for the office shall be held on the date of the general election, and the general election for the office shall be held on the fourth Saturday after the primary election. However, if the primary election is held on the date scheduled for a congressional general election, the general election for the office shall be held on the fifth Saturday after the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 445, §1, eff. July 21, 1980; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1988, No. 329, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 201, §2, eff. Jan. 1, 1992; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 42, §§1, 2, eff. May 16, 2014.



RS 18:470 - Disposition of notices of candidacy; qualifying fees; nomination petitions

§470. Disposition of notices of candidacy; qualifying fees; nomination petitions

A. Notices of candidacy. (1) Upon receipt of a notice of candidacy, the secretary of state or the clerk of court, as the case may be, shall endorse upon it the date and time of filing and either the amount of the qualifying fee paid by the candidate or a statement that a nominating petition was filed by the candidate. If a candidate qualifies in person, a certified copy of the original notice of candidacy shall be furnished to the candidate at the time he qualifies with the qualifying official but after the date and time have been endorsed thereon. If a candidate qualifies by submitting his notice of candidacy by certified mail, commercial carrier, or agent, the qualifying official shall mail a certified copy of the original notice of candidacy after the date and time have been endorsed thereon to the candidate at the address of his domicile as set forth in the notice of candidacy within forty-eight hours after receipt of the notice of candidacy.

(2) At the time a candidate files his notice of candidacy with the clerk of court it shall become a public record and shall be recorded by the clerk of court in the same manner as sales of immovables and the recordation of mortgages and miscellaneous acts are recorded with him. The clerk of court shall place all notices of candidacy for each election in a separate book which he shall keep in his office, and each such notice of candidacy shall be the official document and the official public record. The clerk of court shall daily post a list of all the candidates, and the offices for which they qualify, whose notices of candidacy have been filed with his office.

(3)(a) After the close of the qualifying period, the secretary of state shall transmit a list of the candidates who have qualified with him to the clerk of court in each parish in which the office is to be voted on. After the close of the qualifying period for candidates in a primary election, the clerk of court shall immediately transmit to the secretary of state a certified list of the candidates for each office who have qualified with him. This list shall include the name of each candidate as said candidate designated his name to appear on the ballot on his notice of candidacy form. The clerk shall also immediately forward qualifying fees for candidates to the secretary of state.

(b) If a notice of candidacy, together with the qualifying fee or a nominating petition, is not filed timely or is filed with the wrong official, the official receiving the papers shall endorse the date and time of receipt upon them and shall return them forthwith, either personally or by registered or certified mail, to the candidate filing them.

B. Qualifying fees. The secretary of state shall deliver all qualifying fees to the state treasurer, who shall place the qualifying fees in an escrow account and from that account shall make all refunds required by R.S. 18:501(B). After all required refunds have been made, the treasurer shall remit all funds remaining in the escrow account to the state treasury in accordance with law.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 786, §2, eff. Jan. 1, 1981; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 2001, No. 47, §1.

{{NOTE: SEE ACTS 1991, 1ST E.S., NO. 1, §3.}}



RS 18:470.1 - List of candidates

§470.1. List of candidates

The secretary of state shall furnish the Supervisory Committee, Campaign Finance Disclosure Act, an alphabetical listing of the candidates for each of the offices to be voted on in each election. For a primary election, the list shall be furnished no later than five days after the close of the qualifying period for candidates and for a general election, no later than the day after the day on which the primary election returns are promulgated. For purposes of this Section, "candidate" shall be defined as in R.S. 18:1483.

Added by Acts 1980, No. 786, §2, eff. Jan. 1, 1981.



RS 18:471 - Acts performed with or by clerk of court

§471. Acts performed with or by clerk of court

Wherever in this Code any act is required to be performed with or by the clerk of court, such act shall be performed in the office of the clerk and may be performed by or with the clerk of court or any deputy clerk employed by him designated by him for the purpose.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:481 - Candidates who qualify for a general election

SUBPART C. QUALIFYING FOR A GENERAL ELECTION

§481. Candidates who qualify for a general election

The candidates who qualify for each office remaining to be filled in the general election are those who received the two highest numbers of votes, the four highest number of votes, and so on among those not elected in the primary election, until the maximum number of candidates for each office on the general election ballot is reached.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 282, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:482 - Number of candidates who may qualify for a general election

§482. Number of candidates who may qualify for a general election

Except in the case of a tie vote, the number of candidates for an office who may qualify for the general election is twice the number of persons remaining to be elected to the office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:483 - Effect of tie vote in a primary election

§483. Effect of tie vote in a primary election

If, as a result of a tie vote in a primary election, the number of candidates who would qualify for the general election is more than twice the number of persons remaining to be elected to the office, all of the candidates who received the same number of votes in the primary election qualify for the general election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:491 - Standing to object to candidacy

SUBPART D. OBJECTIONS TO CANDIDACY

§491. Standing to object to candidacy

A. A registered voter may bring an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office for which the plaintiff is qualified to vote.

B. A registered voter may present evidence that a candidate has illegally qualified for elective office. The evidence may be presented to the respective parish district attorney, who shall determine whether or not the evidence presented establishes grounds for objecting to such candidacy and if the district attorney makes such a determination he shall file an action objecting to candidacy within the time limitation provided in R.S. 18:493.

C. In addition to the persons with standing to bring an action objecting to candidacy as provided in Subsections A and B of this Section:

(1) The Supervisory Committee on Campaign Finance Disclosure shall bring or join in an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office on the grounds provided in R.S. 18:492(A)(5).

(2) The Board of Ethics shall bring or join in an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office on the grounds provided in R.S. 18:492(A)(6).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2003, No. 797, §1; Acts 2004, No. 896, §1, eff. Jan. 1, 2005; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 2009; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:492 - Grounds for an objection to candidacy

§492. Grounds for an objection to candidacy

A. An action objecting to the candidacy of a person who qualified as a candidate in a primary election shall be based on one or more of the following grounds:

(1) The defendant failed to qualify for the primary election in the manner prescribed by law.

(2) The defendant failed to qualify for the primary election within the time prescribed by law.

(3) The defendant does not meet the qualifications for the office he seeks in the primary election.

(4) The defendant is prohibited by law from becoming a candidate for one or more of the offices for which he qualified.

(5) The defendant falsely certified on his notice of candidacy that he does not owe any outstanding fines, fees, or penalties pursuant to the Campaign Finance Disclosure Act as provided in R.S. 18:463(A)(2).

(6) The defendant falsely certified on his notice of candidacy that he does not owe any outstanding fines, fees, or penalties pursuant to the Code of Governmental Ethics as provided in R.S. 18:463(A)(2).

(7) The defendant falsely certified on his notice of candidacy that for each of the previous five tax years he has filed his federal and state income tax returns, has filed for an extension of time for filing either his federal or state income tax return or both as provided in R.S. 18:463(A)(2), or was not required to file either a federal or state income tax return or both.

B. A violation of R.S. 18:463(A)(1)(c) by an agent shall not constitute ground for objecting to a candidacy pursuant to Paragraph (A)(1) of this Section.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 47, §1; Acts 2004, No. 896, §1, eff. Jan. 1, 2005; Acts 2008, 1st Ex. Sess., No. 16, §1, eff. Jan. 1, 2009; Acts 2010, No. 827, §1.



RS 18:493 - Time for objecting to candidacy

§493. Time for objecting to candidacy

An action objecting to candidacy shall be commenced in a court of competent jurisdiction within seven days after the close of qualifications for candidates in the primary election. However, if the time interval ends on a Saturday, Sunday, or other legal holiday, then noon of the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the end of the time interval. After the expiration of the time period set forth in this Section, no action shall be commenced objecting to candidacy based on the grounds for objections to candidacy contained in R.S. 18:492 above.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 2005, No. 431, §1, eff. Jan. 1, 2006.



RS 18:494 - Effect of sustaining an objection to candidacy

§494. Effect of sustaining an objection to candidacy

A. Disqualification. When an objection to candidacy is sustained on the ground that the defendant failed to qualify for the primary election in the manner prescribed by law, that the defendant failed to qualify for the primary election within the time prescribed by law, or that the defendant does not meet the qualifications for the office he seeks, the final judgment shall disqualify the defendant as a candidate in the primary election for the office for which he failed to qualify properly.

B. Withdrawal. When an objection to candidacy is sustained on the ground that the defendant is prohibited by law from becoming a candidate for one or more of the offices for which he qualified in the primary election, the final judgment shall order the defendant to remove the grounds for the objection by withdrawing from the primary election for one or more of the offices. If the defendant fails to comply with this judgment within twenty-four hours after it becomes definitive, the court shall render judgment disqualifying the defendant as a candidate for all of the offices for which he qualified in the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:495 - Initiation of action by district attorney; attorney general; court costs and attorney fees

§495. Initiation of action by district attorney; attorney general; court costs and attorney fees

A. If after investigation the district attorney has reason to believe that a convicted felon who is prohibited from qualifying for office pursuant to Article I, Section 10 of the Constitution of Louisiana has filed a notice of candidacy, the district attorney shall immediately bring an action objecting to the candidacy of such person. However, if the district attorney has a conflict or is otherwise unable to bring the action objecting to the candidacy of such person, he shall request the attorney general to bring such action.

B. The district attorney shall have standing to bring such an action pursuant to this Subpart. In addition, if requested in accordance with Subsection A of this Section, the attorney general shall have standing to bring such an action pursuant to this Subpart. The time limitation to commence an action objecting to candidacy prescribed by R.S. 18:493 shall apply to such actions brought by the district attorney or the attorney general.

C. Such an action shall not impede or impair the ability of the district attorney or any other law enforcement official from pursuing any violation of R.S. 18:1461 or any other applicable provision of law.

D. The provisions of this Section shall not be interpreted in any manner to limit or impede the ability of a registered voter to bring an action objecting to candidacy pursuant to the provisions of this Part.

E. The court shall assess all court costs, including any applicable attorney fees, incurred in the institution of the action required by this Section against the subject of the action if such person qualified for office in violation of Article I, Section 10 of the Constitution of Louisiana.

Acts 2003, No. 529, §1, eff. June 27, 2003; Acts 2006, No. 593, §1, eff. Aug. 1, 2006.



RS 18:501 - Procedure for withdrawal

SUBPART E. WITHDRAWAL OF CANDIDATES

§501. Procedure for withdrawal

Prior to the close of the polls on election day, a candidate in a primary or general election may withdraw from the election by filing notice of his withdrawal, signed by the candidate and duly acknowledged by him before an officer authorized to administer oaths, with the secretary of state, who shall forward a copy of the notice of withdrawal filed by a local or municipal candidate to the president of the board of election supervisors and the clerk of court of the parish in which the candidate has qualified.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1984, No. 672, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 329, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:502 - Effect of withdrawal

§502. Effect of withdrawal

A notice of withdrawal shall be effective when it is filed with the secretary of state, and the candidate who filed the notice no longer shall be qualified as a candidate in the election from which he withdrew. If the election ballot was printed with a withdrawn candidate's name on it, any votes received by the withdrawn candidate shall be null and void and shall not be counted for any purpose whatsoever.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981.



RS 18:503 - Notice of withdrawal and disqualification

§503. Notice of withdrawal and disqualification

A.(1) If the early voting election ballot was prepared with a withdrawn candidate's name on it and the withdrawal was filed prior to the close of early voting for the election, the registrar of voters of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the withdrawal of such candidate at any location for early voting where the candidate's name appears on the ballot. Failure to post such notice of withdrawal shall not void the election.

(2) If the early voting election ballot was prepared with the name of a candidate who has been disqualified by final judgment of a court prior to the close of early voting for the election, the registrar of voters of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the disqualification of the candidate at any location for early voting where the candidate's name appears on the ballot. Failure to post such notice of disqualification shall not void the election.

B.(1) If the election ballot was printed with a withdrawn candidate's name on it, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the withdrawal of such candidate at any polling place where the candidate's name appears on the ballot. Such notice shall be posted or placed adjacent to the precinct register so that it is clearly visible. The notice shall be capitalized and in bold typed print of not less than fourteen-point font. Failure to post such notice of withdrawal shall not void the election.

(2) If the election ballot was printed with the name of a candidate who has been disqualified by a final judgment of a court, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the disqualification of such candidate at any polling place where the candidate's name appears on the ballot. Such notice shall be posted or placed adjacent to the precinct register so that it is clearly visible. The notice shall be capitalized and in bold typed print of not less than fourteen-point font. Failure to post such notice of disqualification shall not void the election.

Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 764, §1, eff. July 1, 2008.



RS 18:511 - Election of candidates in a primary election

SUBPART F. ELECTION OF CANDIDATES

§511. Election of candidates in a primary election

A. Majority vote. A candidate who receives a majority of the votes cast for an office in a primary election is elected. If there are two or more offices of the same character to be filled, the number of votes necessary to constitute a majority shall be greater than the result obtained by dividing the total votes cast for all of the candidates by the number of offices to be filled and dividing the result so obtained by two. If more candidates receive a majority than there are offices to be filled, those of such candidates receiving the highest total of votes shall be elected, to the number required to fill all of the offices. Any votes received by a withdrawn candidate or a deceased candidate shall be void and shall not be counted for any purpose whatsoever.

B. Election of unopposed candidates for public office. If, after the close of the qualifying period for candidates in a primary election, the number of candidates for a public office does not exceed the number of persons to be elected to the office, the candidates for that office, or those remaining after the withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot in either the primary or the general election.

C. Election of unopposed candidates for membership on party committees. If, after the close of the qualifying period for candidates in a primary election, the number of candidates for membership on a political party committee does not exceed the number of members to be elected to the committee, the candidates for membership on that political party committee, or those remaining after the death or withdrawal of one or more candidates, are declared elected by the people, and their names shall not appear on the ballot in either the primary or the general election.

D. Effect of a tie vote. If, as a result of a tie vote in a primary election, the number of candidates who would be elected to an office exceeds the number of persons to be elected to the office, the candidates who received the same majority of the votes cast in the primary election are not elected, but they are qualified as candidates in the general election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §eff. Jan. 1, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2005, No. 282, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §2, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:512 - Election of candidates in a general election

§512. Election of candidates in a general election

A. Generally. The candidate who receives the most votes cast for an office in a general election is elected. If there are two or more offices of the same character to be filled, those candidates receiving the highest total number of votes shall be elected, to the number required to fill all of the offices.

B. Election of unopposed candidates. If, as a result of the death or withdrawal of one or more candidates, the number of candidates for an office in a general election does not exceed the number of persons to be elected to the office, the remaining candidates are declared elected by the people, and their names shall not appear on the ballot in the general election.

C. Effect of a tie vote. If, as a result of a tie vote in a general election, the number of candidates who would be elected to an office exceeds the number of persons to be elected to the office, the candidates who received the same number of votes for that office in the general election are not elected. The election for officers thus not elected shall be returned to the people on the third Saturday after the date on which the results in the election at which the tie vote occurred were promulgated.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 2005, No. 282, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §2, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:513 - Certification of candidates elected

§513. Certification of candidates elected

A. Certification of candidates elected for a full term. Within thirty days after the date on which a general election is scheduled to be held, the secretary of state shall certify the name of each candidate elected for a full term to the appropriate official in the following manner:

(1) The name of a candidate elected to the state legislature and the district from which he was elected shall be certified to the appropriate house of the state legislature, and the name of the candidate shall be entered on the rolls of the appropriate house by the secretary of the Senate or the clerk of the House of Representatives.

(2) The name of a candidate elected to Congress and the election results shall be certified as provided by R.S. 18:1277.

(3) The name of a candidate elected as a presidential elector and the election results shall be certified as provided by R.S. 18:1261.

(4) The name of the candidate elected to membership on a political party committee shall be certified to the chairman of the political party committee to which the candidate was elected.

(5) The name of a candidate elected to any other office, except governor or lieutenant governor, shall be certified to the governor, who shall issue a commission to the elected official on the date the term begins as provided by law or the home rule charter or plan of government. If the date the term begins for an official of a municipality elected in accordance with R.S. 18:402(C) is not provided for, the term shall begin July first following the election. If the date the term begins for any other elected official is not provided by law or home rule charter or plan of government, the governor shall issue a commission:

(a) To an official elected for a full term at the gubernatorial election, within thirty days after the date on which the governor is inaugurated.

(b) To an official elected for a full term at the congressional election, within thirty days after the name of the official has been certified to the governor by the secretary of state.

(c) To an official elected for a full term at a municipal election not held at the time of a congressional or gubernatorial election, within thirty days after the name of the official has been certified to the governor by the secretary of state.

(d) To an official elected at a special election to fill an unexpired term, within thirty days after the name of the official has been certified to the governor by the secretary of state.

(e) Repealed by Acts 1996, 1st Ex. Sess., No. 23, §2.

(6) The name of a candidate elected to the office of parish president for the parish of Jefferson or to the Jefferson Parish Council shall be certified by the secretary of state to the governor who shall issue a commission to the elected official which shall not become effective until the first Wednesday after the first Monday in January following the election.

B. Certification of candidates elected for an unexpired term. If a candidate is elected at a special primary or general election for an unexpired term or if he is elected at such an election by the people without opposition, the secretary of state shall promptly certify the name of the candidate elected to the appropriate official named in Paragraphs (1) through (6) of Subsection A of this Section.

C. Certification of candidates elected to a reduced term due to a postponed election. When a reapportionment or redistricting plan fails to receive preclearance pursuant to the Voting Rights Act of 1965 by the deadline set forth in R.S. 18:1941 or 1942 and there is a postponement of the election, the secretary of state shall certify the name of each candidate elected at the postponed election to the appropriate official named in Subsection A of this Section. The certification shall be made within thirty days of the date that every candidate to be elected at the election pursuant to the reapportionment or redistricting plan has been elected.

D. If the secretary of state receives a proclamation calling a special election in accordance with the provision of R.S. 18:583(A), prior to certifying a candidate's name as required by this Section, the secretary of state shall not be required to certify the name of the candidate as being elected to the office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1978, No. 630, §1; Acts 1978, No. 720, §2, eff. July 17, 1978; Acts 1980, No. 444, eff. July 21, 1980; Acts 1986, No. 815, §1; Acts 1996, 1st Ex. Sess., No. 23, §§1, 2; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:514 - Parish with municipality population of three hundred thousand or more; municipal and parochial officers; date of taking office

§514. Parish with municipality population of three hundred thousand or more; municipal and parochial officers; date of taking office

All elected parochial and municipal officers in a parish containing a municipality with a population of three hundred thousand or more shall take office on the first Monday in May of 1982 and each four years thereafter.

Added by Acts 1977, No. 618, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 398, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 277, §1; Acts 2001, No. 542, §1; Acts 2006, No. 621, §20, eff. June 23, 2006; Acts 2011, 1st Ex. Sess., No. 22, §1.



RS 18:521 - Qualifications of voters

PART V. VOTERS AND VOTING

SUBPART A. GENERAL PROVISIONS

§521. Qualifications of voters

A. Candidates for public office. All persons who have registered to vote in this state prior to the time the registration records are closed as required in R.S 18:135 may vote in the election for any candidates except those seeking membership on a committee of a political party with which the voter is not registered as being affiliated.

B. Candidates for party office. (1) In a primary or general election at which members of a political party committee are voted on, only qualified voters who are registered as being affiliated with the same political party as the candidates for membership on a political party committee may vote on such candidates. The secretary of state shall adjust the voting machines so that the candidates for membership on a political party committee may only be voted on by voters who are registered as being affiliated with the same political party as the candidates.

(2) The qualification of a voter to vote on a candidate for membership on a political party committee shall be subject to the following provisions:

(a) A change of party affiliation in his registration shall not permit the registrant to vote for any candidate for membership on a committee of the political party to which he has thus affiliated within thirty days after the date on which the registrar notes the change on the original application form. During this same period he may not vote for any candidate for membership on a party committee for the political party which he has renounced and abandoned, and the registrar shall so inform him;

(b) A designation of party affiliation by a registrant previously not affiliated with a party renders the registrant eligible to vote in the election next following the designation which is at least thirty days after the date on which the registrar notes the party affiliation on the original application form; and

(c) A designation of no party affiliation by a registrant previously affiliated with a party shall be effective for elections held at least thirty days after the date on which the registrar notes the no-party affiliation on the original application form. During this same period he may not vote for any candidate for membership on a party committee for the political party which he has renounced and abandoned, and the registrar shall so inform him.

C. Change of residence. (1) A registrant who changes his residence from one precinct to another in the same parish shall retain the right to vote in the precinct from which he has removed, as to all issues upon which he was entitled to vote prior to his change of residence, until he changes his registration as provided in R.S. 18:110(A). Upon changing registration, such registrant shall have the right to vote in the precinct to which he has moved in accordance with law.

(2) A registrant who changes his residence from one parish to another shall retain the right to vote in the parish from which he has removed, as to all issues upon which he was entitled to vote prior to his change of residence, until he registers in the parish to which he has moved or until three months after he has moved, whichever is sooner. Upon registering in the parish to which he has moved, such registrant shall have the right to vote in such parish in accordance with law. After the three-month period, he shall no longer have the right to vote in the parish from which he has moved.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.



RS 18:522 - Number of candidates for whom a voter may vote

§522. Number of candidates for whom a voter may vote

A. A voter in a primary or a general election must cast at least one vote on the ballot before leaving the voting machine.

B. A voter in a primary or general election may vote for as many of the candidates for an office as there are persons to be elected to the office, or he may vote for fewer.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978.



RS 18:531 - Places for voting in primary and general elections

SUBPART B. PLACES FOR VOTING

§531. Places for voting in primary and general elections

A. Except as otherwise provided by law, a voter in a primary or general election shall vote at the polling place in the precinct where he is registered to vote.

B. Notwithstanding the provisions of any law to the contrary, whenever the polling place to which a voter is assigned is inaccessible to him by reason of a physical disability, the voter may cast his vote at the polling place nearest the precinct at which he is registered which is accessible to the voter, provided such polling place is within the same congressional, senatorial, representative, school board, police jury, councilmanic and all other districts as the precinct at which he is registered. To be permitted to cast his vote at another precinct, the voter, not less than ten days before the election, shall produce satisfactory evidence of his disability to the registrar of voters in the parish in which he is registered. If, in the opinion of the registrar, the voter, due to the physical disability, is unable to cast his vote at the precinct in which he is registered, the registrar shall issue to the voter special authorization to cast his vote at another specifically named precinct as provided in this Section and shall transfer the registration certificate of such voter to that precinct. The authorization so issued shall be shown by the voter to the commissioners at the polling place. The right of a voter to cast his vote in a precinct within the ward and district other than the one in which he is registered shall remain effective for subsequent elections until the voter no longer is in need of the right to vote in another precinct. The voter shall notify the registrar of voters immediately if for any reason such need no longer exists.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 755, §1, eff. Jan. 1, 1978; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.



RS 18:531.1 - Exception to opening polls; alternative voting locations

§531.1. Exception to opening polls; alternative voting locations

A. Notwithstanding any provision of law to the contrary, the polling place for a particular precinct shall not be required to be opened in either of the following circumstances:

(1) When it is determined by the registrar of voters that there are no voters eligible to vote in the voting district in the precinct for any office or proposition on the ballot.

(2) When it is determined by the registrar of voters after the close of early voting, that all voters eligible to vote in the precinct have voted absentee by mail or during early voting.

B. The registrar of voters shall notify the secretary of state and the other members of the parish board of election supervisors of all such determinations.

C. Whenever the polling place for a precinct to which a voter is assigned is not opened pursuant to the provisions of Subsection A of this Section and it is subsequently determined on election day that a voter is eligible to vote and has not voted absentee by mail or during early voting, the voter may cast his vote at the polling place nearest the precinct at which he is registered, provided such polling place has the ballot for which he is eligible to vote on a voting machine. The registrar of voters shall authorize a commissioner at the nearest polling place to allow the voter to vote after the voter completes and signs the affidavit of voter form. If no such polling place is available, the voter may cast his vote by paper ballot in the office of the registrar of voters or at a location designated by the registrar.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:532 - Establishment of precincts

§532. Establishment of precincts

A. Subject to the provisions of R.S. 18:532.1 and 1903, the governing authority of each parish shall establish precincts, define the territorial limits for which each precinct is established, prescribe their boundaries, and designate the precincts. The governing authority of each parish shall by ordinance adopt the establishment and boundaries of each precinct in accordance with the timetable as set forth herein and in accordance with R.S. 18:532.1.

B.(1)(a) Each precinct shall be a contiguous, compact area having clearly defined and clearly observable boundaries coinciding with visible features readily distinguishable on the ground and approved extensions of such features, such as designated highways, roads, streets, rivers, or canals, and depicted on United States Bureau of the Census base maps for the next federal decennial census, except where the precinct boundary is coterminous with the boundary of a parish or an incorporated place when the boundaries of a single precinct contain the entire geographic area of the incorporated place. Except as otherwise provided in this Paragraph, on and after July 1, 1997, any precinct boundary which does not coincide with a visible feature shall be changed by the parish governing authority to coincide with a visible feature in accordance with R.S. 18:532.1.

(b) For the purposes of this Paragraph, the term "approved extension" shall mean an extension of one visible feature to another visible feature which has been approved by the secretary of the Senate and the clerk of the House of Representatives or their designees and which is or which will be a census tabulation boundary.

(2) No precinct shall be wholly contained within the territorial boundaries of another precinct, except that a precinct which contains the entire geographical area of an incorporated place and in which the total number of registered voters at the last general election was less than three hundred may be so contained.

(3) No precinct shall contain more than two thousand two hundred registered voters within its geographic boundaries. Within thirty days after the completion of each canvass, the registrar of voters of each parish shall notify the parish governing authority of every precinct in the parish which contains more than two thousand two hundred registered voters within its geographic boundaries. Within sixty days of such notification, the parish governing authority shall divide such precincts by a visible feature in accordance with R.S. 18:532.1.

(4)(a) No precinct shall contain less than three hundred registered voters within its geographical boundaries, except:

(i) When necessary to make it more convenient for voters in a geographically isolated and unincorporated area to vote. A voter in a geographically isolated and unincorporated area shall mean a voter whose residence is outside an incorporated place and who would have to travel by roadway more than ten miles or cross a public ferry to a polling place to vote if the precinct were not established.

(ii) When the precinct contains the entire geographical area of an incorporated place.

(iii) When the precinct may not be merged with any adjacent precinct due to voting district boundaries, provided that such a precinct has a consolidated polling place with an adjacent precinct and the number of commissioners for the polling place has been reduced in accordance with R.S. 18:425.1 and 1286.1.

(b)(i) No precinct shall be established as authorized in this Paragraph unless it is in compliance with the provisions of R.S. 18:532.1(C) and unless the parish governing authority has submitted documentation to the Department of State that the precinct meets one of the criteria in this Paragraph and the parish governing authority has received written approval for the establishment of the precinct from the secretary of state. However, a precinct may contain less than three hundred registered voters if the parish governing authority is responsible for all election expenses incurred in the precinct as provided in R.S. 18:1400.7.

(ii) In addition to the authority in Item (i) of this Subparagraph, the secretary of state may permit the establishment of precincts with less than three hundred registered voters under extraordinary and unforeseen circumstances.

(c) Within thirty days after the completion of each canvass, beginning with the 1996 canvass, the registrar of voters of each parish shall notify the parish governing authority of every precinct in the parish which contains fewer than three hundred registered voters within its geographic boundaries. Within sixty days after such notification, the parish governing authority shall merge such precincts with other precincts, unless the approval of the Department of State has been granted as provided in this Paragraph.

(5) The provisions of Paragraph (4) of this Subsection shall not be effective from January 1, 2009, through December 31, 2013.

C. Each parish governing authority shall provide and maintain at all times a suitable map showing the current geographical boundaries with designation of precincts and a word description of the precinct geographical boundaries. Each parish governing authority shall send a copy of each map, with description attached, to the registrar of voters and the secretary of state. The map may be composed of one or more sheets but each sheet shall not exceed three feet by four feet. The map shall include all existing roads, streets, railroad tracks, and drainage features but shall not include underground utility lines, land use and zoning symbols or shadings, symbols for vegetation cover, topographic contour lines, and similar items that obscure the basic street pattern and names. All features, names, titles, and symbols on the map shall be clearly shown and legible. The map sheet of the entire parish shall be on a scale of one inch equals one mile to one inch equals two miles. Map sheets of each incorporated place within the parish shall be on a scale of one inch equals eight hundred feet to one inch equals sixteen hundred feet. Each map sheet shall indicate the date of the base map or the date of last revision. Wherever the boundaries of a precinct or incorporated place are coterminous, they shall be clearly indicated as such.

D. The parish governing authority shall also furnish, a map clearly indicating the boundaries of each parish governing authority district, school board district, special election district, representative district, and senate district.

E.(1) In complying with the provisions of this Section for the establishment of precincts and the prescription of their boundaries, each parish governing authority and registrar of voters shall coordinate with the secretary of the Senate and the clerk of the House of Representatives, or their designees, pursuant to their authority to submit a plan for census data for reapportionment under the provisions of Chapter 13 of this Title and shall adopt or adjust precinct boundaries as may be necessary to comply with this Section.

(2) The proposed precinct boundaries submitted to the United States Bureau of the Census by a parish through the secretary of the Senate and the clerk of the House of Representatives or their designees, and approved by the Bureau of the Census as block boundaries for each federal decennial census, shall be the precinct boundaries for the parish for reapportionment purposes following each federal decennial census.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978; Acts 1978, No. 298, §1, eff. July 10, 1978; Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1986, No. 286, §1, eff. June 30, 1986; Acts 1988, No. 329, §1; Acts 1988, No. 403, §1, eff. July 10, 1988; Acts 1990, No. 629, §1; Acts 1992, No. 788, §1, eff. Jan. 1, 1993; Acts 1992, No. 803, §1; Acts 1995, No. 552, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §2, eff. July 1, 1997; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:532.1 - Changing boundaries

§532.1. Changing boundaries

A. The parish governing authority shall have authority, in accordance with this Section, to change the configuration, boundaries, or designation of an election precinct. Any change so determined shall be adopted by ordinance of the parish governing authority. Within fifteen days after adoption of the ordinance, the parish governing authority shall send to the secretary of state a certified copy of the ordinance and a copy of the map showing the new precinct boundaries and designations together with a written description of such boundaries. The parish governing authority shall comply with the provisions of R.S. 18:1941 when changing precinct boundaries.

B.(1) A parish governing authority shall change a precinct only by dividing the precinct into two or more precincts except as provided in Paragraph (2) of this Subsection.

(2)(a) When in order to make it more convenient for voters to vote, or to facilitate the administration of the election process, or to accomplish reapportionment, or to comply with the provisions of R.S. 18:532(B)(1) or (4), it becomes necessary to merge all or part of a precinct with adjacent precincts, a part or parts may be merged but only when the parts that are joined are in the same legislative, Public Service Commission, State Board of Elementary and Secondary Education, state, federal, and local governing authority voting district as such districts have been redistricted subsequent to the release of the latest federal decennial census. However, no precinct shall be merged unless the local governing authorities and the parish, city, or other local public school boards within the area affected by the merger have completed redistricting and received preclearance pursuant to the Voting Rights Act of 1965.

(b) In order to establish block boundaries for the 2010 federal decennial census, proposed precinct consolidations submitted for review through December 31, 2008, in accordance with Subsection C of this Section, shall not be subject to the requirement that the precincts or parts of the precincts shall be in the same state, local, and municipal office voting district and shall not be subject to the provisions of Paragraph (C)(3) of this Section; however, any consolidation accomplished pursuant to the provisions of this Subparagraph shall be effective for the following purposes at the following times:

(i) Not later than January 1, 2010, for the purpose of establishing block boundaries for the 2010 federal decennial census and for reapportionment purposes.

(ii) Not later than July 1, 2011, for all purposes.

(c) The provisions of Subparagraph (b) of this Paragraph shall not apply to consolidations required by R.S. 18:532(B)(4).

(3) Any establishment, division, or merger of precincts as provided in Paragraphs (1) and (2) herein shall be considered a change in precinct boundaries and shall be subject to the requirements of this Section.

C.(1) The parish governing authority shall comply with the provisions of R.S. 18:532(A), (B), (C), and (E) when changing any precinct boundary.

(2)(a) In determining features to be used as precinct boundaries, the parish governing authority shall consult with the secretary of the Senate and the clerk of the House of Representatives or their designees. The parish governing authority shall submit proposed changes in precinct boundaries to the secretary and the clerk or their designees on United States Bureau of the Census maps prepared for the next federal decennial census and, where practicable, by electronic medium. No change in a precinct boundary may be made by the parish governing authority without prior review and approval by the secretary and the clerk or their designees, except as provided in this Paragraph. Such review shall consist of a determination whether the proposed precinct change coincides with a visible feature depicted on a base map that will be used by the United States Bureau of the Census to determine visible tabulation boundaries for the federal decennial census.

(b) The secretary of the Senate and the clerk of the House of Representatives or their designees shall send a report of the findings resulting from the review to the parish governing authority within forty-five days after the receipt of the proposed precinct changes. If the secretary of the Senate and the clerk of the House of Representatives or their designees fail to respond within forty-five days after the receipt of the proposed precinct changes, the proposed visible feature for precinct boundaries shall be deemed to be approved by the secretary of the Senate and the clerk of the House of Representatives or their designees.

(3)(a) In addition to the requirements of Paragraph (2) of this Subsection, when the proposed precinct change involves a merger authorized by Paragraph (B)(2) or Subparagraph (D)(1)(b) of this Section, prior to adoption by ordinance, the parish governing authority shall submit proposed changes of the merger to the secretary of state. No change in a precinct merger may be made by the parish governing authority without prior review and approval by the secretary of state, except as provided in this Paragraph. Such review shall consist of a determination whether the proposed merger of the precincts establishes a precinct or precincts where all parts of each proposed new precinct are in the same state, local, and municipal office voting district.

(b) The secretary of state shall send a report of the findings resulting from the review to the parish governing authority within forty-five days after the receipt of the proposed precinct changes. If the secretary of state fails to respond within forty-five days after the receipt of the proposed precinct mergers, the proposed mergers shall be deemed to be approved by the secretary of state. No precinct shall be merged until all local governing authorities and the parish or city school board within the area affected by the merger have completed redistricting and such redistricting has been precleared pursuant to the Voting Rights Act of 1965.

D.(1)(a) Notwithstanding any other law to the contrary, no election precinct shall be created, divided, abolished, or merged, or the boundaries thereof otherwise changed between January first of any year of which the last digit is nine and December thirty-first of any year of which the last digit is three.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or R.S. 18:1903 to the contrary, if the legislature has completed the reapportionment required by Article III, Section 6 of the Constitution of Louisiana following the latest federal decennial census and has received preclearance pursuant to the Voting Rights Act of 1965, the parish governing authority may merge precincts upon the parish governing authority's certifying in writing to the office of the secretary of state that the parish governing authority and all school boards within the parish have completed all redistricting that is required following the latest federal decennial census and have received preclearance pursuant to the Voting Rights Act of 1965.

(i) A certified copy of the ordinance describing such precinct mergers, a written description of proposed new precinct boundaries, and a copy of a map clearly detailing the precinct boundaries within the parish shall be sent to the secretary of the Senate, and the clerk of the House of Representatives, the secretary of state, the clerk of court, and the registrar of voters of the parish within fifteen days after the adoption of the ordinance.

(ii) No precinct merger shall become effective without prior review and approval by the secretary of state, the secretary of the Senate, and the clerk of the House of Representatives, or their designees. The secretary of state, the secretary of the Senate, and the clerk of the House of Representatives, or their designees shall send a report of the findings of the review to the parish governing authority within forty-five days after receipt of the proposed precinct changes. If the secretary of state, the secretary of the Senate, or the clerk of the House of Representatives, or their designees fail to respond within forty-five days after receipt of the proposed precinct changes, the proposed precinct changes shall be deemed to be approved by the official or designee who failed to respond.

(2)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection or R.S. 18:1903 to the contrary, if after the release of the federal decennial census data a parish governing authority is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or reapportionment plan using the whole precincts submitted to the United States Bureau of the Census, the parish governing authority may divide a precinct into two or more precincts; any such division shall be by a visible feature which is a census tabulation boundary.

(b) Any such parish governing authority shall include the precinct changes in its ordinance establishing its redistricting or reapportionment plan.

(c) Within fifteen days after the adoption of the ordinance, the parish governing authority shall send to the secretary of the Senate and the clerk of the House of Representatives a certified copy of the ordinance and a copy of a map showing the new precinct boundaries together with a written description of such boundaries. If the precinct changes were the result of action in a court of competent jurisdiction, the parish governing authority shall include a certified copy of the court order, and the secretary and the clerk shall likewise be notified of appeals filed or other actions that pertain to any such order or ordinance.

(d) The provisions of this Paragraph shall not be construed as authority for a parish governing authority which has adopted or accomplished redistricting or reapportionment or is able to redistrict or reapportion itself in accordance with applicable law using the whole precincts submitted to the United States Bureau of the Census to divide precincts. Any plan adopted by a parish governing authority in contravention of this Subsection shall be null and void, and no election shall be conducted using any ballot based on such a null and void plan. Any declaration of nullity of a plan pursuant to this Paragraph shall be by a court of competent jurisdiction. In the event a plan is declared null, such declaration shall not affect the validity or legality of any actions taken by, ordinances or regulations adopted by, or contracts entered into by the governing authority elected pursuant to the null plan.

E.(1) A precinct shall not be changed, and no precinct shall be established or altered in any way, including alphabetical division by voter surname, and no annexation shall be implemented during the period commencing on the fifth business day prior to the date the qualifying period opens and ending on the date of the general election.

(2) No precinct change or annexation that is made prior to the fifth business day prior to the date the qualifying period opens shall become effective for the election unless the information required in Subsection A of this Section, including notice of preclearance if required pursuant to the Voting Rights Act of 1965, is received by the secretary of state prior to the fifth business day prior to the date the qualifying period opens.

F. Within fifteen days after the adoption of the ordinance as provided in this Section, the parish governing authority shall send to the secretary of the Senate and the clerk of the House of Representatives, the secretary of state, the clerk of court, and the registrar of voters a certified copy of the ordinance and a copy of a map showing the new precinct boundaries together with a written description of such boundaries.

G, H. Repealed by Acts 2008, No. 136, §3, eff. June 6, 2008.

Added by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1986, No. 286, §1, eff. June 30, 1986; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 329, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 288, §1, eff. July 5, 1990; Acts 1990, No. 629, §§1 and 2; Acts 1992, No. 803, §1; Acts 1993, No. 418, §§1 and 2, eff. Jan. 1, 1994; Acts 1995, No. 552, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §§2, 3, eff. July 1, 1997; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 123, §1, eff. April 23, 2002; Acts 2003, No. 1022, §1; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §§1, 3, eff. June 6, 2008; Acts 2010, No. 824, §2, eff. June 30, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 726, §1; Acts 2014, No. 675, §1.



RS 18:533 - Establishment and location of polling places; responsibility for acts or omissions

§533. Establishment and location of polling places; responsibility for acts or omissions

A. Establishment. (1) The governing authority of each parish shall establish one polling place for each precinct. Each polling place shall be equipped with proper electric current, fixtures, and outlets necessary to properly operate the voting machines and otherwise to conduct the election. Each polling place shall have sanitary facilities available. The governing authority shall complete a survey form prepared by the secretary of state for each polling place in its parish and shall certify to the secretary of state that each polling place meets the accessibility standards for individuals with disabilities adopted by the secretary of state.

(2) The parish governing authority shall, to the extent possible, locate multiple precincts in a polling location, if it determines after due consideration that to locate multiple polling places within the same polling location would be efficient, cost-effective, and convenient to voters.

B. Location. (1) Except as otherwise provided in this Subsection, the polling place for a precinct shall be located in the precinct in a suitable public building and all public bodies are hereby required to allow the use of public buildings as voting precincts without cost or charge when the parish governing authority requires it. If no public building is available, then a precinct may be located on private property. The parish governing authority shall inform the secretary of state as to whether the parish polling places are located in public buildings or on private property.

(2) When, after the exercise of due diligence, the governing authority of a parish is unable to secure a location for a polling place within a precinct, the governing authority may select a location for the polling place which is within the nearest precinct having proper facilities. All other laws relating to the establishment and location of a polling place shall be complied with. The governing authority shall take all reasonable steps to notify the residents of the precinct of the location of the polling place.

C. Prohibited locations. A polling place shall not be located in or on the grounds of:

(1) A place where beverages of high or low alcoholic content are dispensed to the public, but this prohibition shall not prevent the location of a polling place on premises housing a nonprofit organization whose principal business is not the dispensing of beverages of high or low alcoholic content, but no such alcoholic beverages shall be dispensed on such premises during election day or for three hours before the polls open.

(2) A jail, penitentiary, or other penal institution.

(3) A mental hospital or a mental health center.

(4) An eleemosynary institution where wards of the state are confined or housed at state expense, except educational institutions and the United States Marine Hospital No. 88 at Carville.

(5) Private property owned, occupied, or leased by a candidate in the election or the spouse of any such candidate, or an officer or employee of the state or any of its political subdivisions.

D. Payment for use of private property. When it is necessary to pay for the use of private property as a polling place, the payment shall not exceed one hundred fifty dollars for each election.

E. Lease. Prior to the designation by the governing authority of any polling place to be located on private property, the governing authority shall enter into a written lease for such property which lease shall state that the property is to be used as a polling place for a specified precinct and that the polling place is not owned, occupied, or leased by a candidate in the election, or a spouse of any such candidate, or an officer or employee of the state or any of its political subdivisions. Such lease shall be recorded in the office of the clerk of court for the parish wherein such property is located and in addition shall be prominently posted in the office of the registrar of voters. After July 1, 1986, the lease shall also be filed with the secretary of state. The secretary of state shall not pay precinct rental for a polling place if a copy of the lease thereon has not been properly filed at least thirty days prior to the election, unless a change in the location of the polling place was necessitated immediately prior to the election and the governing authority lacked sufficient time to transmit a copy of the lease to the secretary of state prior to the election. Lease contracts entered into immediately prior to the election shall be filed with the secretary of state not later than ten days after the election for payment to be made by the secretary of state. Payments on leases filed later than ten days following an election will not be made by the secretary of state except for subsequent elections.

F. Responsibility for acts or omissions. (1) An owner, lessee, or occupant of a premises to be used by any person as a polling place on any election day shall not be liable to such person for injury to person or property which occurs on the premises while it is being used as a polling place on any election day.

(2) This Subsection does not exclude any liability which would otherwise exist for willful or malicious injury to persons or property or liability imposed on the owner, lessee, or occupant of the premises pursuant to Civil Code Articles 2317 and 2322.

(3) Nothing in this Subsection shall be construed to relieve any person using the premises of another as a polling place from any obligation which he may have in the absence of this Subsection to exercise care in his use of such premises, or from the legal consequences of failure to employ such care.

(4) The word "premises" as used in this Subsection includes lands, private ways, buildings, and structures which are being used as a polling place, or used as access to a polling place, on any election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 580, §1; Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Acts 1984, No. 426, §1; Acts 1985, No. 754, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1995, No. 715, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.

NOTE: See Acts 1995, No. 715, §2, relative to severability.



RS 18:534 - Change of polling places

§534. Change of polling places

A. Once a polling place is established, it may only be changed by a vote of the parish governing authority.

B. The location of a polling place shall not be changed during the period commencing on the date the qualifying period opens and ending on the date of the general election or, in the case of an election date exclusively for bond, tax, or other propositions or questions, during the period commencing on the forty-sixth day prior to the election and ending on the day of the election unless the polling place becomes unavailable due to an emergency caused by an act of God or when privately owned property being used as a polling place becomes unavailable through no fault of the governing authority.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994.



RS 18:535 - Notice of location of precincts and polling places

§535. Notice of location of precincts and polling places

A. Establishment and change. When a precinct or polling place is established or changed, notice of its location shall be published by the parish governing authority. The publication shall be in the official journal of the parish.

B. Before primary elections. The parish board of election supervisors shall publish the location of the polling places in the parish at least once before each primary election. The publication shall be in the official journal of the parish during the third week before the primary election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:536 - Notice of change of location of polling place

§536. Notice of change of location of polling place

A. When a parish governing authority, in accordance with the provisions of R.S. 18:534, changes the location of a polling place during the period commencing on the date the qualifying period opens and ending on the date of the general election or during the period commencing on the forty-sixth day prior to an election and ending on the day of the election for an election date exclusively for bond, tax, or other propositions or questions, the governing authority shall give adequate notice of the change of the location to each voter registered to vote at that polling place and to each candidate to be voted on at that polling place, if applicable, in the following manner:

(1) Each candidate shall be given immediate notice by telephone and by certified mail of the new location of the polling place.

(2) A sign shall be posted at the former polling place directing voters to the new location of the polling place.

(3) An employee of the parish governing authority shall be stationed at the former polling place for the purpose of directing potential voters to the new location of the polling place. Such employee shall be required to take the constitutional oath or affirmation. The clerk of court shall administer the oath.

(4) If reasonable time exists, the notice of the change in location shall be published by the parish governing authority in the official journal of the parish and in any other newspaper of general circulation in the precinct or precincts affected. Publication of the notice shall appear under the heading, NOTICE OF CHANGE OF POLLING PLACE.

B. The governing authority may take such other reasonable steps as it deems necessary or desirable to inform the voters and the candidates of the change in location, including but not limited to posting notices on utility poles and advertisements in the electronic media.

Added by Acts 1978, No. 580, §2. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1993, No. 418, §1, eff. Jan. 1, 1994.



RS 18:537 - Enforcement, venue; penalty

§537. Enforcement, venue; penalty

A. In each instance in which the provisions of R.S. 18:533(E), or 18:536 are violated, each person registered to vote at the affected polling place, and each candidate to be voted on at the affected polling place may institute an action to enforce those provisions. Except as otherwise provided in this Section, such action shall be governed by the provisions of Chapter 9 of this Title.

B. In each instance in which the provisions of R.S. 18:532 and 532.1 are not complied with, the attorney general shall institute an action to enforce those provisions.

C. Actions or proceedings instituted pursuant to R.S. 18:537(B) shall be instituted in the district court for the parish where the state capitol is situated.

D. The defendant shall pay the court costs and reasonable attorney fees incurred in any action or proceeding instituted pursuant to R.S. 18:537(B).

E. The state shall not pay to any parish governing authority the cost of ballots, election materials, or any election expenses incurred by the clerks of court and registrars of voters, as defined in Chapter 8-A of Title 18 of the Louisiana Revised Statutes of 1950, while said parish governing authority is in noncompliance with R.S. 18:532 or R.S. 18:532.1.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985.



RS 18:541 - Opening and closing of the polls

SUBPART C. TIME FOR VOTING

§541. Opening and closing of the polls

A. In the primary and general elections, the polls shall open at 7:00 a.m. on election day and shall close at 8:00 p.m. on election day.

B. Notwithstanding the provisions of Subsection A of this Section, in regularly scheduled congressional primary elections and elections held at the same time, the polls shall open at 6:00 a.m. on election day and shall close at 8 p.m. on election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2012, No. 577, §1, eff. Jan. 1, 2013.



RS 18:542 - Termination of voting

§542. Termination of voting

A person who is in line to vote when the polls close on election day shall be allowed to vote. Voting in a primary or general election shall terminate (1) when the polls close, if no one is in line to vote at that time, or (2) when all the persons who were in line to vote at 8:00 p.m. have been allowed to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:551 - Ballots

SUBPART D. PREPARATION FOR VOTING

§551. Ballots

A. Preparation. The secretary of state shall prepare and certify the absentee by mail ballots, the early voting ballots, and the ballots to be used on the voting machines in primary and general elections.

B. Titles of offices. (1) The titles of the offices to be voted on in a primary or general election shall be listed on the ballot in capital letters in the following order:

(a) President and vice president.

(b) Presidential nominees in a presidential preference primary.

(c) State offices--governor, lieutenant governor, secretary of state, attorney general, treasurer, commissioner of agriculture, commissioner of insurance, United States senator, United States representative, justice of the supreme court, judge of a court of appeal, member of the public service commission, member of another state board or commission, and any other state office.

(d) Local offices--state senator, state representative, district judge, district attorney, judge of a parish court, sheriff, clerk of court, assessor, coroner, police juror, judge and marshal of a city court, member of a school board, member of other local boards and commissions, justice of the peace, and other local offices.

(e) Municipal offices--mayor, chief of police or marshal, alderman or member of a city council, member of a municipal board or commission, and other municipal offices.

(f) Political party offices--member of a state central committee, member-at-large of a parish executive committee, and member of a parish executive committee from a political subdivision. If an election for a political party office appears on the same ballot with an election for presidential nominees in a presidential preference primary election, the secretary of state may place the political party office immediately following the office of presidential nominees of the same political party.

(2) When a special election to fill a newly created office or a vacancy in an existing office is held at the same time as a regularly scheduled election, the secretary of state may list the titles of the offices to be voted on in the special election at the end of the ballot. However, when the geographic area of an office in the regularly scheduled election and in the special election are the same and when the candidates in the regularly scheduled election and in the special election for such office are the same, the title of the office and the names of the candidates shall appear only once on the ballot as provided in this Section and the ballot shall state that the election is being held to fill both the vacancy and the full term for the office. Each elector shall cast the same vote for both the regular and the special election for the office, and the candidates who qualify for the general election shall qualify for the general election for both the regular and the special election for the office, and the candidate who is elected shall be elected to fill both the vacancy and the full term for the office.

(3) The titles of offices not specifically provided for in this Section shall be listed on the ballot in the order determined by the secretary of state.

C. Names and numbers of candidates. The names of the candidates in a primary or general election shall be listed on the ballot as follows:

(1) In a primary election only the names of candidates who qualified for election and were not subsequently disqualified by a judgment rendered in an action objecting to candidacy shall be listed on the ballot. The name of each local candidate shall be listed on the ballot as certified to the secretary of state by the clerk of court and the name of each state candidate shall be listed on the ballot in the form designated by the candidate in his notice of candidacy on file with the secretary of state. The names of the candidates for each office shall be arranged alphabetically by surname and shall be listed below the title of the office, in smaller capital letters. The names of the candidates shall be numbered from first to last. Once the secretary of state has assigned numbers to the candidates on the primary election ballot, the numbers shall not be changed. If the qualifying period reopens because of the death of a candidate, additional candidates who qualify for the primary election shall be given the numbers following the number assigned to the last candidate on the ballot. If two or more candidates have the same surname, the word "Incumbent" shall be listed after the name of each candidate having the same surname who is an incumbent and the residence address shall be listed after the name of each candidate having the same surname who is not an incumbent.

(2) In a general election only the names of the candidates who qualified for election shall be listed on the ballot, and the names shall be listed in the same form as they were listed on the ballot for the primary election. The names of candidates who were elected in the primary election shall not be listed on the ballot. The names of the candidates for each office shall be arranged alphabetically by surname, and shall be listed below the title of the office, in smaller capital letters. The names of the candidates shall be given the same number assigned to them on the primary election ballot.

D. Political party designation. The political party designation of a candidate who is registered as being affiliated with a recognized political party shall be listed on the primary or general election ballot on the same line and immediately after or below the candidate's name. If a candidate is affiliated with a political party, but such party is not a recognized political party, the word "other" shall be placed after his name. If a candidate is not affiliated with any political party, the words "no party" or an abbreviation thereof shall be placed after his name. The secretary of state shall promulgate and adopt rules as necessary to effectuate the provisions and purposes of this Subsection.

E. Uniformity. The names of the candidates shall be listed on the ballot in type of uniform size and style. The spaces between the names of the candidates for each office shall be uniform, and the names of the candidates for one office shall be separated from the names of candidates for another office by sufficient space to avoid confusion. All propositions and constitutional amendments shall be listed on the ballot in type of uniform size and style.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978, Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1988, No. 139, §1, eff. Jan. 1, 1989; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2004, No. 889, §1, eff. Jan. 1, 2005; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2012, No. 533, §1, eff. Jan. 1, 2013.



RS 18:552 - Election materials

§552. Election materials

A. Materials furnished. At least twenty-two days before a primary election and as soon as possible for a general election:

(1) The secretary of state shall furnish the ballots to be used on the voting machines;

(2) The secretary of state shall furnish to the parish custodian of voting machines for each parish in which voting shall be conducted in an election two copies of a statement, which has been approved by the attorney general, explaining the scope and nature of any proposed constitutional amendment on the ballot and two sample ballots for each voting precinct at which voting shall be conducted in an election; and

(3) The secretary of state shall furnish the parish custodian of voting machines for each parish with the election materials required by the rules and regulations of the state board of election supervisors for the conduct of the election at each polling place.

(4) The secretary of state shall furnish to the parish custodian of voting machines for each parish in which voting will be conducted in an election a supply of state mail voter registration application forms. The custodian of voting machines shall distribute the forms to every location in the parish where voting will be conducted, and the forms shall be made available to the public at the polling place at all times when the polling place is open for voting.

B. In the case of a federal election, in addition to the materials provided in Subsection A of this Section, the secretary of state shall supply informational posters as required by the Help America Vote Act of 2002.

C. Delivery of materials. The contractor who delivers the voting machines also shall deliver the election materials to each polling place under the direction and supervision of the parish custodian of voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:553 - Inspection and preparation of voting machines at polling places; precinct registers and supplemental list

§553. Inspection and preparation of voting machines at polling places; precinct registers and supplemental list

A. Delivery of the key envelope. The parish custodian of voting machines shall seal the keys, if applicable, to the voting machines at each polling place in an envelope on which shall be written the ward and precinct number of the polling place, the location of the polling place, and the numbers of the seal and protective counter of each voting machine at the polling place. The parish custodian shall deliver the sealed key envelope to the deputy parish custodian appointed for the polling place, and the deputy parish custodian shall deliver the sealed key envelope to the commissioner-in-charge at the polling place at least thirty minutes before the time for opening the polls on election day.

B. Inspection of the voting machines. After the commissioners take their oath and before the time for opening the polls, the commissioners, in the presence of the watchers, shall prepare the polling place for voting as follows:

(1)(a) Compare the voting machine serial numbers on either side of the machines with the numbers on the envelope containing the keys to the voting machines received from the deputy custodian. Verify that the numbers on the keys also match the serial numbers of the machines. Compare the protective counter numbers on the key envelope with the protective counter numbers on the machines. Compare numbers on the key envelope with the seal numbers on the machines.

(b) If the numbers do not agree, the commissioners shall notify the parish custodian, and the commissioners shall not proceed further in the preparation of the voting machine for voting until a representative of the parish custodian has reexamined the voting machine and certified that it is properly arranged. If the numbers agree, the commissioners shall open the envelope, take out the keys, and open the door.

(2) The commissioners shall cause each machine to produce a zero proof sheet. Determine from the zero proof sheet that each counter on that machine is set at zero. Sign and certify to the correctness of each zero proof sheet. Immediately post each zero proof sheet within the polling place. If any zero proof sheet is illegible or damaged, immediately notify the parish custodian who will take action necessary to make the machine operative. If any zero proof sheet indicates that any candidate or question counter does not register zero, immediately notify the parish custodian, who will, if practical, readjust the counters. If it is impractical to readjust the counters before the polls open, immediately make a written statement of the letter and number designation on each counter and the number registered on the counter. Post this statement at the polling place throughout the election and preserve the statement as part of the election returns.

(3) Check the ballot on the face of each voting machine against the sample ballot supplied by the custodian of voting machines to make certain it is correct. If the ballot is not correct, the commissioners shall notify the parish custodian, and the machine shall not be used until the ballot has been corrected under supervision of the parish custodian or his representatives.

(4) Post the instructions, informational posters, if required, the statement of proposed constitutional amendments on the ballot, and a sample ballot in a conspicuous place at the principal entrance to the polling place, where they shall remain posted throughout the election day.

(5) Leave the voting machines locked against voting until the polls are formally opened and thereafter they shall be operated only by the voters in casting their votes.

(6) Complete in triplicate Certificate No. 1 of the composite certificate designated "Machine Certificates", which shall be prepared and furnished by the secretary of state. This certificate shall state:

(a) The exact time when the keys to the voting machines were delivered.

(b) The serial number on each voting machine.

(c) The number of the seal on each voting machine or cartridge, if applicable.

(d) The number shown on the protective counter on each voting machine.

(e) That the public counter on each machine numbered zero.

C. Disposition of the keys. When the voting machines at the polling place are unlocked for voting, the commissioners shall place the keys to the voting machines in the envelope provided for that purpose. The commissioners, in the presence of the watchers, shall seal and sign the envelope containing the voting machine keys, and the sealed envelope shall be kept with the other election materials until the termination of voting. The keys to the voting machines shall not be used during the election except by mechanics or experts repairing or adjusting a voting machine under the supervision and control of the parish custodian.

D. Operation of voting machines. During the election, the voting machines shall only be operated by voters casting their votes.

E. Maintenance of precinct registers.

(1) The parish custodian of voting machines shall be responsible for delivering a supplemental list of absentee voters who voted absentee by mail and whose ballots were received after the last day for early voting and before election day, if necessary.

(2) For each name appearing on the supplemental list, the commissioners shall mark "Absentee" in the place where the voter usually signs the precinct register and initial the precinct register adjacent to the word "Absentee".

(3) The parish custodian of voting machines shall be responsible for delivering to the precinct a supplement to the official list of voters, if necessary.

(4) Upon receipt of any supplement to the official list of voters, the commissioners shall add the supplement to the precinct register behind the "supplemental" divider.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 627, §1, eff. Jan. 1, 2005; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §2, eff. Jan. 1, 2007.



RS 18:553.1 - Inspection and preparation of paging ballot electronic voting machines at polling places

§553.1. Inspection and preparation of paging ballot electronic voting machines at polling places

Notwithstanding the provisions of R.S. 18:553 regarding the procedures and duties of the commissioners for the inspection and preparation of voting machines, such procedures and duties for polling places using paging ballot electronic voting machines shall be conducted as provided in the informational pamphlet prepared pursuant to R.S. 18:421(C). A copy of the informational pamphlet shall be provided to the standing committees of each house of the legislature which have oversight over elections.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:561 - Poll lists

SUBPART E. PROCEDURE FOR VOTING

§561. Poll lists

Two commissioners at each polling place shall keep duplicate poll lists, numbered consecutively from one to the end. Each such commissioner shall enter the name of every person who votes at the polling place on the poll lists.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:562 - Prerequisites to voting

§562. Prerequisites to voting

A. Identification of voters.

(1) A person who desires to vote in a primary or general election shall give his name and address to a commissioner, who shall announce the applicant's name and address to the persons at the polling place.

(2) Each applicant shall identify himself, in the presence and view of the bystanders, and present to the commissioners a Louisiana driver's license, a Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the applicant. If the applicant does not have a Louisiana driver's license, a Louisiana special identification card, or other generally recognized picture identification card that contains the name and signature of the applicant, the applicant shall complete and sign an affidavit, which is supplied by the secretary of state, to that effect before the commissioners, which affidavit shall include the applicant's date of birth and mother's maiden name. If the applicant is unable to read or write or is otherwise unable to complete the affidavit due to disability, the applicant may receive assistance in completing the affidavit and the commissioner shall make a notation on the affidavit. The applicant may receive the assistance of any person of his choice, including a commissioner, except a candidate, commissioner-in-charge, the applicant's employer or employer's agent, or the applicant's union agent. The commissioners shall place the affidavit in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register. However, an applicant who is allowed to vote without the picture identification required by this Paragraph is subject to challenge as provided in R.S. 18:565.

B. Review of precinct register. The commissioners shall then determine:

(1) If the applicant's name is found in the precinct register on the official list of voters and he has not voted absentee by mail or during early voting, one of the commissioners shall announce the applicant's name again.

(2) If the applicant's name is found in the precinct register on the inactive list of voters and has not voted absentee by mail or during early voting, the applicant may vote after complying with provisions of R.S. 18:196(B). After such compliance, one of the commissioners shall announce the applicant's name again and shall preserve the address confirmation card received from the voter by placing the address confirmation card in the envelope marked "Registrar of Voters" and attaching the envelope to the precinct register.

(3) If the name of a qualified voter was omitted from or incorrectly printed on the precinct register, the commissioner shall:

(a) Contact the registrar of voters to ascertain whether or not the person applying to vote is registered to vote in that precinct.

(b) In the absence of a valid challenge of the voter, allow the applicant to sign an affidavit before a commissioner attesting that he is a qualified registered voter and describing the error or omission in the voter records.

(c) Preserve the applicant's original affidavit as part of the election records by placing it in the envelope marked "Put in Voting Machine" and place the duplicate affidavit in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register.

C. Handwritten signature of the applicant. If the applicant is able to sign his name, he shall sign his handwritten signature in ink in the space for his signature on the precinct register. When the applicant has submitted picture identification to the commissioners, the applicant's signature shall be compared to his signature on the picture identification. If the applicant is unable to sign his name, he shall make his mark in ink in the proper space on the precinct register.

D. Procedure after identification. If satisfied that the applicant has identified himself as the voter named on the precinct register and that he is qualified to vote, a commissioner shall initial the precinct register opposite the voter's signature or mark. The voter then shall be allowed to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 779, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2007, No. 240, §1; Acts 2009, No. 369, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:563 - Procedure for voting

§563. Procedure for voting

A. The commissioners shall not allow more voters to approach the voting machines than there are vacant machines available for voting. Except as otherwise provided by law, the commissioners shall not allow more than one person to enter a voting machine at a time.

B. A pre-teen child may accompany his parent or legal guardian into the voting machine.

C.(1) A voter shall not remain in a voting machine longer than three minutes. If a voter fails to leave a voting machine promptly after a commissioner has notified him that three minutes have elapsed, the commissioners shall have the voter removed from the voting machine.

(2) Notwithstanding Paragraph (1) of this Subsection, a voter receiving assistance in voting pursuant to R.S. 18:564 or a voter using the audio ballot shall be allowed to remain in a voting machine for up to twenty minutes. If such a voter fails to leave a voting machine promptly after a commissioner has notified him that twenty minutes have elapsed, the commissioners shall have the voter removed from the voting machine.

D.(1) In order to cast a vote on a voting machine, a voter shall make at least one selection in a candidate or proposition election. Voting is completed by activating the cast vote mechanism. If the voter has made any selection in a candidate or proposition election but has failed to activate the cast vote mechanism, a commissioner observed by at least one other commissioner shall activate the cast vote mechanism for the fled voter without altering any selections made by the voter.

(2) In order to cast a vote on a paper ballot, a voter must make a selection for a candidate or for or against a proposition by completely filling in the oval to the right of a selection and returning the ballot to the appropriate election official within the applicable deadline set forth by law. If a voter makes selections for more than the number of candidates to be elected for an office or makes selections for and against the same proposition, the selections for that office or proposition will be void.

E. A voter shall promptly leave the polling place after voting and shall not reenter a voting machine.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1987, No. 237, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:564 - Assistance in voting on election day

§564. Assistance in voting on election day

A. Voters entitled to assistance. A voter shall not receive assistance in voting unless he is unable to read, or is unable to vote without assistance because of a physical disability, including being visually impaired. If a voter who is entitled to receive assistance in voting chooses to vote using the audio ballot instead of receiving assistance, and the audio ballot equipment fails, the voter shall be entitled to assistance in voting as provided in this Section.

B. Persons prohibited from assisting voters.

(1) No candidate in any election shall assist any voter in casting his ballot in that election.

(2) No commissioner-in-charge can assist a voter.

(3) No employer or employer's agent can assist an employee in voting.

(4) No union agent can assist a union member in voting.

(5)(a) Except as provided in Paragraphs (1) through (4) of this Subsection, a voter entitled to assistance in voting may receive the assistance of any person of his choice, including a commissioner.

(b) The commissioners shall write the voter's name in the precinct register and write the name of the person, including a commissioner, assisting the voter behind the tab for Assistance to Voters. The person, including a commissioner, assisting the voter shall sign his name behind the tab for Assistance to Voters.

C. Procedure when voter receives assistance. The person or commissioners assisting the voter shall enter the voting machine with the voter and assist him in voting. No other person shall enter the voting machine or assist the voter in voting. No person selected by the voter to assist him shall reveal the name of any person for whom the voter has voted, any proposition upon which he voted, or anything that took place while the voter was being assisted. When a precinct is equipped with a voting machine which provides an audio ballot, the commissioner shall offer the option of voting using the audio ballot to a visually impaired voter or a voter who is unable to read. If the voter elects to vote using such method, the commissioner shall assist the visually impaired voter or the voter who is unable to read with the headset and instruct the voter and the person selected to assist the voter on the use of the audio ballot.

D.(1)(a) Prior to receiving assistance under this Section due to a disability, including visual impairment, the voter shall file with the registrar in person or by mail a statement setting forth the necessity and reasons for this assistance and shall furnish the registrar one of the following:

(i) A certificate of a medical doctor or optometrist certifying to the irremediable nature of the physical disability as proof of disability.

(ii) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(iii) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(b) If the voter is submitting the information required by this Paragraph by mail, he shall also submit to the registrar a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter.

(c) If such statement with such documentation, if applicable, is filed with the registrar as provided in this Paragraph or if a statement with such documentation, if applicable, is presented to the commissioner-in-charge on election day pursuant to Paragraph (2) of this Subsection, the registrar shall indicate such facts in the registrant's information on the state voter registration computer system and, if the original application is available in hard copy in the registrar's office, on the original application for registration. The registrar shall retain the statement and documentation, if applicable. Thereafter, the voter shall not be required to present evidence of any kind at the polls or during early voting.

(2)(a) A voter shall also be entitled to assistance without having filed with the registrar a statement setting forth the necessity and reasons for this assistance if, on election day, the voter presents to the commissioner-in-charge one of the following as proof of disability:

(i) A physician's certificate indicating the voter's inability to vote without assistance because of a physical disability.

(ii) A current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(iii) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(b) The commissioner-in-charge shall place any physician's certificate, statement setting forth the necessity and reasons for assistance, or copy of proof of disability presented by a voter in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register.

E. A voter who has a visible physical disability or who presents a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4, and the person who will be assisting him in voting, shall be allowed to go to the front of the line to cast a ballot at the polls.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1985, No. 754, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1997, No. 752, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 602, §1; Acts 2009, No. 186, §2, eff. June 29, 2009; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 590, §1, eff. June 25, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:565 - Challenge of voters

§565. Challenge of voters

A. Grounds for challenge. A commissioner, watcher, or qualified voter may challenge a person applying to vote in a primary or general election on the ground that:

(1) The applicant is not qualified to vote in the election,

(2) The applicant is not qualified to vote in the precinct, or

(3) The applicant is not the person whose name is shown on the precinct register.

B. Disposition of record of challenge and address confirmation card. The original record of the challenge, signed by the challenger, shall be placed in the envelope marked "Put in Voting Machine" and shall be preserved as part of the election returns. The duplicate record of the challenge and address confirmation card shall be placed in the envelope marked "Registrar of Voters" and the envelope shall be attached to the precinct register.

C. Disposition of the challenge. The commissioners present shall determine the validity of the challenge. If they determine by majority vote that the challenge is valid, the applicant shall not be permitted to vote. However, if the valid challenge has determined that the applicant has moved within the parish or has moved outside the parish within the last three months, the voter shall be allowed to vote upon completing an address confirmation card. If a majority of the commissioners determine that the challenge is invalid, the applicant shall be permitted to vote.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.



RS 18:566 - Provisional voting for federal office; polling place and in-person absentee

SUBPART F. PROVISIONAL VOTING

§566. Provisional voting for federal office; polling place and early voting

A. In an election for federal office, when an applicant's name does not appear on the precinct register and the registrar of voters has not authorized the applicant to vote by affidavit, or the commissioners assert that the applicant is not eligible to vote, and the applicant declares himself to be a registered voter and eligible to vote in the election for federal office, the applicant may cast a provisional ballot for candidates for federal office.

B. Procedure for provisional voting for federal office at a polling place:

(1) The applicant shall first fill in the blanks on the provisional ballot envelope flap and sign the certificate on the envelope flap in the presence of a commissioner attesting that he is a registered voter in the parish and is eligible to vote in the election for federal office. The applicant shall then sign the precinct register on the page marked "Provisional Voters". The commissioner shall record the provisional ballot number on the provisional ballot envelope and then shall provide the applicant the provisional ballot envelope and the provisional ballot listing the federal offices. The applicant shall then mark the provisional ballot according to the printed instructions on its face, place the ballot in the provisional ballot envelope, seal the envelope, and return the provisional ballot envelope to the commissioner. The applicant shall be allowed to mark the provisional ballot in an area and in a manner that protects the secrecy of his vote. The commissioner shall place the provisional ballot envelope inside the envelope marked "Provisional Ballot". The "Provisional Ballot" envelope shall be returned to the registrar of voters, in care of the clerk of court, on election night.

(2) The commissioner shall provide an applicant who casts a provisional ballot with written instructions for how the applicant may ascertain whether the provisional vote was counted, and, if the provisional vote was not counted, the reason the vote was not counted.

C. In an election for federal office during the period of early voting, when an applicant's name does not appear on the precinct register and the registrar of voters has not authorized the applicant to vote by affidavit, or the registrar or deputy registrar asserts that the applicant is not eligible to vote, and the applicant declares himself to be a registered voter and eligible to vote in the election for federal office, the applicant shall be permitted to cast an early voting provisional ballot for candidates for federal office.

D. Procedure for provisional voting for federal office during the period of early voting:

(1) The applicant shall first fill in the blanks on the provisional ballot envelope flap and sign the certificate on the envelope flap in the presence of the registrar or deputy registrar attesting that he is a registered voter in the parish and is eligible to vote in the election for federal office. The applicant shall then sign the precinct register on the page marked "Provisional Voters". If the applicant is voting at a branch office of the registrar, the applicant shall be required to sign and date a register for early voting provisional voters kept by the registrar prior to voting by provisional ballot. The registrar or deputy registrar shall record the provisional ballot number on the provisional ballot envelope flap and then shall provide the applicant the provisional ballot envelope and the provisional ballot listing the federal offices. The applicant shall then mark the provisional ballot according to the printed instructions on its face, place the ballot in the provisional ballot envelope, seal the envelope, and return the provisional ballot envelope to the registrar or deputy registrar. The applicant shall be allowed to mark the provisional ballot in an area and in a manner that protects the secrecy of his vote. The registrar or deputy registrar shall place the provisional ballot envelope inside the envelope marked "Early Voting Provisional Ballot".

(2) The registrar or deputy registrar shall provide an applicant who casts an early voting provisional ballot with written instructions for how the applicant may ascertain whether the provisional vote was counted, and, if the provisional vote was not counted, the reason the vote was not counted.

Acts 2003, No. 423, §1, eff. Jan 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:566.1 - Provisional voting for federal office; order for extension of poll hours during an election for federal office

§566.1. Provisional voting for federal office; order for extension of poll hours during an election for federal office

A. If the poll hours in an election for federal office are extended as a result of a federal or state court order or any other order extending the time established for closing the polls, an individual who votes during the extension shall vote by provisional ballot for federal offices as set forth in R.S. 18:566(B).

B. Any provisional ballot cast pursuant to Subsection A of this Section shall be kept separate and placed by the appropriate election official in the envelope marked "Provisional Ballot - Extended Poll Hours", and shall be counted and tabulated as provided in R.S. 18:566.2.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:566.2 - Tabulation and counting of provisional ballots for federal office

§566.2. Tabulation and counting of provisional ballots for federal office

A. Upon receipt of the "Provisional Ballot" envelope, the registrar of voters shall compile a list of the names of individuals who voted a provisional ballot, including the names of individuals who voted an early voting provisional ballot. On or before the date prescribed for the date of tabulation and counting of provisional ballots set forth in Subsection C of this Section, the registrar of voters, secretary of state, and other state and local agencies shall compile and provide available registration documentation to the parish board of election supervisors for the purposes of determining whether the individual casting a provisional ballot is a registered voter and eligible to vote in the election.

B. The parish board of election supervisors in each parish shall be responsible for the counting and tabulation of all provisional ballots for federal office. The board may utilize parish board commissioners to count the provisional ballots in the parish. If the board determines that parish board commissioners are necessary to count and tabulate the provisional ballots, it shall select parish board commissioners in accordance with the provisions of R.S. 18:1314(D). In a parish where no parish board commissioners are utilized during the counting and tabulation of absentee by mail and early voting ballots, the board may utilize commissioners to count the provisional ballots. The selection and compensation of such commissioners to count and tabulate provisional ballots shall be in the same manner as parish board commissioners as provided for in R.S. 18:1314(D) and (E).

C. Provisional ballots shall be counted on the third day following the election and prior to the compilation of returns pursuant to R.S. 18:574 at the office of the registrar of voters or at a public facility within the parish designated by the parish board of election supervisors. For a presidential or regularly scheduled congressional general election, the provisional ballots may be counted on the third or fourth day, or both, following the election.

D. Candidates, their representatives, and qualified electors may be present during the counting and tabulation of provisional ballots.

E. The board shall count and announce the results of the provisional ballots as the total number of provisional votes cast in the election for each candidate for federal office.

F. The procedure for counting provisional ballots shall be as follows:

(1) A member of the board shall remove the envelopes containing the provisional ballots from the envelopes marked "Provisional Ballot" and "Early Voting Provisional Ballot".

(2) The board shall announce the name of each provisional voter and shall compare the name on the flap of the provisional ballot envelope with the name on the list of provisional voters.

(3) If the board has determined that a provisional ballot shall be counted, a member of the board shall write the provisional ballot number and the word "counted" adjacent to the provisional voter's name on the list of provisional voters. A member of the board shall tear the flap from the envelope containing the provisional ballot, attach the provisional voter's registration documentation to the envelope flap, and leave the envelope sealed.

(4) If the board has determined that a provisional ballot shall not be counted, the members of the board shall leave the flap on the envelope containing the provisional ballot, leave the envelope sealed, and shall write the word "rejected", together with the reason for rejecting the provisional ballot across the envelope containing the ballot. A member of the board shall write the provisional ballot number and the word "rejected" adjacent to the provisional voter's name, together with the reason for rejecting the provisional ballot, on the list of provisional voters. The rejected provisional ballots shall be placed in the special provisional ballot envelope. No rejected provisional ballot shall be counted.

(5) After the validity of all provisional ballots has been determined, the members of the board shall place the original signed list of provisional voters, the flaps removed from the valid provisional ballots and the attached registration documentation in the envelope provided for that purpose, and seal the envelope. Two of the members of the board shall execute the certificate on the envelope and transmit the envelope to the registrar of voters.

(6) The members of the board shall open the envelopes containing the valid provisional ballots and remove the ballots.

(7) The provisional votes cast for a candidate for federal office shall be counted by hand, and the total number of provisional votes cast for a candidate shall be announced in the order the offices and candidates are listed on the provisional ballot. The members of the board shall enter the total number of votes on the final provisional ballot vote report and certify the results.

(8) The original of the final provisional ballot vote report prepared by the parish board of election supervisors shall be transmitted to the clerk of court upon completion of the tabulation of the provisional ballots.

(9) A copy of the signed list of provisional voters and a copy of the final provisional ballot vote report shall be transmitted immediately to the secretary of state.

G. When the flaps of the provisional ballots that were counted and the attached registration documentation have been returned to the registrar of voters, the registrar shall add the name of each provisional voter whose ballot was counted to the list of those who have voted.

H. Upon completion of the tabulation and counting of the provisional ballots, the parish board of election supervisors shall return the provisional ballots and a copy of the final provisional ballot vote report to the special provisional ballot envelope, shall seal the envelope, and shall deliver the envelope to the registrar of voters. The registrar shall preserve the envelope and its contents inviolate and, except upon order of a court of competent jurisdiction, shall not allow the provisional ballot documents to be inspected by anyone until the delay for filing an action contesting the election has lapsed. If an action contesting the election is commenced timely, the registrar shall continue to preserve the envelope and its contents inviolate, subject to the orders of the court, until the final judgment in the action has become definitive.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2009, No. 369, §1; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:567 - Administrative complaint procedure; scope

SUBPART G. ADMINISTRATIVE COMPLAINT PROCEDURE

§567. Administrative complaint procedure; scope

This Subpart provides a uniform, nondiscriminatory procedure for the resolution of any complaint alleging a violation of any provision of Title III of the Help America Vote Act of 2002 for an election for federal office, including a violation that has occurred, is occurring, or is about to occur.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.1 - Definitions

§567.1. Definitions

As used in this Subpart, the following words and terms shall have the meanings hereinafter ascribed to each, unless the context clearly indicates another meaning:

(1) "Board" means the State Board of Election Supervisors.

(2) "Complainant" means the person who files a complaint with the board under this Subpart.

(3) "Federal election" means a general, special, primary, or runoff election for federal office; and a primary election held for the expression of a preference for the nomination of individuals for election to the office of president.

(4) "Respondent" means any state or local election official whose actions relating to a federal election are asserted, in a complaint under this Subpart, to be in violation of Title III of the Help America Vote Act of 2002.

(5) "Title III" means Title III of the Help America Vote Act of 2002, Public Law 107-252, 116 Stat. 1666 (2002), 42 U.S.C. §15481- 15485.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.2 - Filing a complaint

§567.2. Filing a complaint

A. Any person who believes that there is a violation by any state or local election official of any provision of Title III may file a complaint, including a violation which has occurred, is occurring, or is about to occur. The complaint procedures set forth in this Subpart are limited to allegations of violations of Title III in a federal election.

B. The complaint shall be in writing, signed by the complainant, executed before a notary public, and sworn under oath. The complaint shall provide the name and mailing address of the complainant and shall include a description of the alleged violation that is sufficiently detailed to put the board and the respondent on notice of the nature of the alleged violation.

C. The complainant may use any of the following forms to file a complaint:

(1) The form provided by the secretary of state, subject to approval of the attorney general as to content.

(2) Any other form which contains the same information as required by the approved form prepared by the secretary of state.

D. A complaint shall be filed with the secretary of state and shall be filed within ninety days after the final certification of the federal election.

E. The complainant shall mail or deliver a copy of the complaint to each respondent.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.3 - Processing of complaint

§567.3. Processing of complaint

A. The secretary of state or his designee shall examine each complaint and may reject the complaint for filing if any of the following apply:

(1) The complaint does not clearly identify the name of the complainant and include an adequate means of contacting the complainant.

(2) The complaint is not signed by the complainant and notarized.

(3) The complaint does not, on its face, allege a violation of Title III with regard to a federal election.

(4) The complaint is not in proper form.

B. The chairman of the board shall establish a schedule under which the complainant and respondent, as well as any other interested person, may file written submissions concerning the complaint and under which the complaint shall be finally determined.

C. The board may consolidate complaints if they relate to common issues or to the same actions or events.

D.(1) The board shall compile and maintain an official record in connection with each complaint under this Subpart.

(2) The official record shall contain all of the following:

(a) A copy of the complaint, including any amendments requested by the board.

(b) A copy of any written submissions by the complainant, respondent(s), or other interested persons, including any responses authorized by the board.

(c) A written report of any investigation conducted or commissioned by the board.

(d) Copies of all notices and correspondence to or from the board in connection with the complaint.

(e) Originals or copies of any tangible evidence produced at any hearing conducted pursuant to Subsection F of this Section.

(f) The original tape recording produced at any hearing conducted pursuant to Subsection F of this Section and a copy of any hearing transcript.

(g) A copy of any final decision issued pursuant to Subsection G of this Section.

E. If the board has determined that the complaint does not include a clear and concise description of the alleged violation that is sufficiently detailed to put the board and the respondent on notice of the nature of the alleged violation, the board may require the complainant to file an amended complaint. If the complainant fails to file the amended complaint, the chairman of the board shall dismiss the complaint.

F.(1) At the request of the complainant, the board shall conduct a hearing on the record. The request shall be made in writing to the secretary of state no later than ten days after the filing of the complaint or the amended complaint. A request for a hearing made after the deadline set forth in this Subsection shall be denied by the chairman of the board.

(2) The chairman of the board shall establish the date, time, and place for the hearing. He shall give at least five business days' notice of the date, time, and place of the hearing by all of the following means:

(a) By mail to the complainant, each named respondent, and any other person who has made a written request to be advised of the hearing.

(b) On the secretary of state's website.

(c) By posting in a prominent place, available to the general public, at the offices of the secretary of state.

(3) Four members of the board shall constitute a quorum and a quorum is required to conduct any hearing under this Subpart.

(4) The complainant, any respondent, or any other interested person may appear at the hearing and testify or present tangible evidence in connection with the complaint. Each witness shall be sworn. The Louisiana and federal rules of evidence shall not apply to this hearing. The chairman of the board may limit the testimony, if necessary, to ensure that all interested participants are able to present their views. The chairman of the board may recess the hearing and reconvene at a later date, time, and place announced publicly at the hearing.

(5) A complainant, respondent, or other person who testifies or presents evidence at the hearing may, but need not, be represented by an attorney.

(6) The proceedings shall be tape recorded by and at the expense of the board. The recording shall not be transcribed as a matter of course, but the board, a parish board of election supervisors, or any party may obtain a transcript at its own expense. A copy of the transcript shall be filed as part of the record, and any other interested person may examine the record copy.

(7) Any party to the proceedings may file a written brief or memorandum within five business days after the conclusion of the hearing upon authorization of the board. No responsive or reply memoranda will be accepted, except with the specific authorization of the chairman of the board.

G.(1) If there has been no hearing conducted pursuant to Subsection F of this Section, the members of the board shall review the record and determine whether a preponderance of the evidence establishes a violation of Title III. The decision of the board shall require the concurrence of a majority of the members of the board.

(2) At the conclusion of a hearing conducted pursuant to Subsection F of this Section, the board shall determine whether a preponderance of the evidence establishes a violation of Title III. The decision of the board shall require the concurrence of a majority of the members of the board present at the hearing.

(3)(a) If the board determines that a violation of Title III has occurred, the board shall provide an appropriate remedy. The remedy so provided may include an order to any respondent, commanding the respondent to take specified action, or prohibiting the respondent from taking specified action, with respect to past or future elections; however, the remedy shall not include an award of monetary damages, costs, or attorney fees, and shall not invalidate the results of any election or invalidate any ballot or vote cast.

(b) The board shall dismiss the complaint if any of the following apply:

(i) The complaint is not filed within the time set forth in R.S. 18:567.2.

(ii) The board determines that a violation of Title III has not occurred.

(iii) The board determines that there is insufficient evidence to establish a violation of Title III.

(4) The board shall provide reasons for the decision and for any remedy ordered. A written decision shall be issued by the board.

H. Except as specified in Subsection J of this Section, the final decision of the board shall be issued within ninety days from the date the complaint was filed, unless the complainant consents in writing to an extension. The final decision shall be mailed to the complainant, each respondent, and any other person who has made a written request to be advised of the final decision. It shall also be posted on the secretary of state's website.

I. If the board fails to make a final decision within ninety days from the date the complaint was filed, or within any extension to which the complainant consents, the complaint shall be referred for final resolution as provided in Subsection J of this Section. The record compiled pursuant to Subsection D of this Section shall be made available for use pursuant to Subsection J of this Section.

J.(1) If the board fails to render a final decision within the time set forth in Subsection H of this Section, the board shall transmit the record to the Division of Administrative Law on or before the fifth business day after the board's decision was due. The Division of Administrative Law shall assign the complaint to an administrative law judge.

(2) The administrative law judge shall review the record compiled in connection with the complaint, including the tape recording or any transcript of a hearing and any submissions, briefs, or memoranda. The administrative law judge shall not receive additional testimony or evidence, unless the complainant requested a hearing within the deadline set forth in Subsection F of this Section and the hearing was not conducted within the time set forth in Subsection H of this Section. In exceptional cases, the administrative law judge may request that the parties present additional briefs or memoranda.

(3) The administrative law judge shall determine the appropriate resolution of the complaint.

(4) The administrative law judge shall issue a written resolution of the complaint within sixty days after the final board decision was due pursuant to Subsection H of this Section. The sixty-day period shall not be extended. The final resolution of the administrative law judge shall be transmitted to the board. The final resolution shall be mailed by the board to the complainant, each respondent, and any other person who has made a written request to be advised of the final resolution. It shall also be posted on the secretary of state's website. The resolution so provided may include an order to any respondent, commanding the respondent to take specified action, or prohibiting the respondent from taking specified action, with respect to past or future elections; however, the resolution shall not include an award of monetary damages, costs, or attorney fees, and shall not invalidate the results of any election or invalidate any ballot or vote cast.

K. A complaint filed pursuant to this Subpart shall not constitute an election contest pursuant to R.S. 18:1401 et seq.

Acts 2003, No. 423, §1, eff. Jan.1, 2004.



RS 18:567.4 - Computation of time

§567.4. Computation of time

Except as otherwise provided in this Subpart, computation of all time intervals in this Subpart shall include Sundays and other legal holidays. However, if the time interval ends on a Sunday or other legal holiday, then noon of the next legal day shall be deemed to be the end of the time interval.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.5 - Exemption

§567.5. Exemption

The provisions of Chapter 13-B of Title 49 relating to the Division of Administrative Law shall not apply to the administrative hearing process established under this Subpart. The board is exempt from the hearing requirements set forth in Chapter 13-B of Title 49 and shall conduct hearings pursuant to this Subpart. However, the board is authorized to contract with the Division of Administrative Law for the alternative dispute resolution services required by R.S. 18:567.3.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:567.6 - Judicial review

§567.6. Judicial review

The final decision of the board or the final resolution of the administrative law judge may be judicially reviewed by filing a petition in the Nineteenth Judicial District Court, Parish of East Baton Rouge. The petition shall be filed within thirty days after the mailing of the notice of the final decision of the board or the final resolution of the administrative law judge.

Acts 2003, No. 423, §1, eff. Jan. 1, 2004.



RS 18:571 - Counting and tabulating the votes

PART VI. ELECTION RETURNS

§571. Counting and tabulating the votes

A. At the termination of voting in a primary or general election, the commissioners shall announce that voting is terminated. The commissioners in the presence of the watchers shall immediately:

(1) Secure the voting machines against further voting and expose the count on the voting machines, leaving the counter in full view of the watchers.

(2)(a) Cause each voting machine to produce a set of four identical official election results reports.

(b) Examine, sign, and certify each set of official election results reports.

(c) If a voting machine produces a set of official election results reports which is illegible or damaged, notify the parish custodian of voting machines, who shall provide technical assistance in obtaining the election results from such machine.

(3)(a) Complete in triplicate Certificate No. 2 of the composite certificate designated "Machine Certificates", which shall state (i) that the voting machines were secured against further voting, (ii) the exact time the voting machines were secured against further voting, (iii) the number on each voting machine, (iv) the number shown on the public counter of each voting machine, which shall be the total number of voters casting votes on that machine in the election, and (v) the number shown on the protective counter of each voting machine, which shall be the total number of times the machine has been voted in its lifetime.

(b) Sign the completed machine certificates.

(4) Sign and certify to the correctness of the duplicate poll lists.

(5) Announce the results of the election in the order the offices, candidates, and propositions are listed on the ballot, announce that the results of the election will be posted at the polling place for public review, and post the results of the election at a conspicuous place at the polling place for public viewing.

(6) Complete an affidavit. The affidavit shall be prepared by the secretary of state and shall contain the name, address, and last four digits of the social security number of each commissioner and an acknowledgment that the law prohibits disclosure of confidential voter information listed in the precinct register. The affidavit shall be signed by each commissioner and placed in the bag that is delivered to the clerk of court.

(7) Place all duplicate records of challenges, all duplicate precinct register corrections, all voter identification affidavits, any physicians' certificates, and any address confirmation cards in the envelope marked "Registrar of Voters", seal it and attach it to the precinct register, and seal the precinct register.

(8) Seal any original precinct register corrections and original challenges of voters that have been executed, the official election zero proof report, one copy of the official election results reports, one of the duplicate poll lists, and a copy of the machine certificates in the envelope marked "Put in Voting Machine" and place in or attach to a voting machine that envelope and the sealed precinct register.

(9)(a) Lock the doors of the voting machines.

(b) Secure the voting machines and election paraphernalia in accordance with the procedures in the informational pamphlet as provided in R.S. 18:553.1.

(10) Place the keys to the voting machines in an envelope, which then shall be sealed and signed by all of the commissioners.

B. The official election zero proof reports and the official election results reports from each voting machine shall be the official election results and shall form a part of the official election returns.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 471, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2006, No. 403, §2, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:572 - Transmission of election returns; voting machine keys; machine certificates

§572. Transmission of election returns; voting machine keys; machine certificates

A.(1) Upon completion of the counting and tabulating of votes, the commissioner-in-charge shall immediately:

(a) Mail to the secretary of state the following:

(i) One copy of the final result tally sheets.

(ii) Repealed by Acts 2007, No. 240, §2.

(iii) One of the duplicate poll lists.

(iv) One copy of the machine certificates.

(b) Deliver to the clerk of court the following:

(i) The keys to the voting machines, if applicable.

(ii) The original of the machine certificates.

(iii) The original of the signed list of commissioners.

(iv) One copy of the final result tally sheets.

(v) Repealed by Acts 2007, No. 240, §2.

(vi) All election result cartridges, if applicable.

(2) Upon receipt of the items listed above, the clerk of court shall affix the time of receipt upon the election documents which contain election results. The clerk of court shall make a copy of the election results available to the press and public.

B. The commissioner-in-charge shall complete the procedures prescribed by this Section not later than 12:00 o'clock midnight on the day of the election. Failure to comply with this time limit shall not void the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §2; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 1381, §1; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2006, No. 403, §2, eff. Jan 1, 2007; Acts 2007, No. 240, §2.



RS 18:573 - Evidence of election results

§573. Evidence of election results

A. Opening the voting machines. (1) The voting machines used in a primary or general election shall remain locked or otherwise secured and, if applicable, sealed until the third day after the election unless the election is in judicial controversy and a court of competent jurisdiction has ordered the machines opened at an earlier time. However, if the third day falls on a Saturday, Sunday, or other legal holiday, the machines shall be opened and, if applicable, the seals broken on the second day following the election.

(2) On the day immediately preceding the election, the clerk of court shall prominently post in his office a notice of the time and place where the voting machines will be opened after the election. If no order requiring an earlier opening has been issued, then at the time and place designated in the notice, the clerk of court, assisted by at least one member of the parish board of election supervisors, in the presence of the candidates or their representatives who desire to be present, shall open the voting machines and, if applicable, break the seals. Public and protective counter numbers shall be recorded. Verification of the election results on each machine, as provided for in Subsection B and subject to Subsection C of this Section, shall be completed before another machine is opened.

(3) Each voting machine shall be relocked or otherwise secured and, if applicable, resealed after the candidates or their representatives have had a reasonable opportunity to inspect the machine, which shall not be less than thirty minutes after the time designated for opening the machines by the clerk of court in the notice posted in his office. The clerk of court, in the presence of a majority of the parish board of election supervisors, shall reopen any voting machine for reinspection by a candidate or his representative after receipt of a written request for reinspection by the candidate. All reinspections shall be held at 10:00 a.m. on the fifth day after the election and at any time ordered by a court of competent jurisdiction. If the fifth day after the election falls on a holiday or weekend, such reinspection shall be held at 10:00 a.m. on the next working day. Any written request for reinspection of voting machines shall be filed with the clerk of court. The deadline for filing a request for reinspection shall be the last working day prior to the date of the reinspection. Immediately upon receiving any request, the clerk of court shall prominently post in his office a notice of the time and place where the voting machines will be reopened and the name of the candidate requesting that the machines be reopened. The candidate requesting the reinspection shall be responsible for all reasonable costs associated with such reinspection, which shall be payable to the clerk of court. The costs shall be paid at the time the written request for reinspection of voting machines is filed with the clerk of court and shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union. The parish board of election supervisors shall be entitled to reimbursement for attending the reinspection at the rate established in R.S. 18:423(E); however, such reimbursement shall not be counted toward the six-day limitation provided in R.S. 18:423(E). If it is necessary to reopen a voting machine which has been relocked or otherwise secured and, if applicable, resealed to conduct a reinspection thereof, the clerk of court shall relock or otherwise secure and, if applicable, reseal the machine after the reinspection is completed.

(4) The vote totals shown on the machines shall be retained as provided in R.S. 18:1376.

B. Verification of election results. After the machines are opened, the clerk of court, in the presence of the parish board of election supervisors or the members of the board selected by the board as its representatives and the candidates or their representatives, shall immediately verify the total votes cast for each candidate and the total votes cast for and against each proposition as shown on the voting machines or voting machine election result sheets and the total number of absentee by mail and early voting votes cast for each candidate and the total number of absentee by mail and early voting votes cast for and against each proposition as shown by the final absentee by mail and early voting report filed with the clerk by the parish board of election supervisors. The machine votes cast shall be shown separately by each precinct, and the absentee by mail and early voting votes cast shall be shown as the total number of votes cast for each candidate and the total number of votes cast for and against each proposition.

C. The clerk of court may utilize deputy clerks and other employees of his office to assist him in opening the voting machines and verifying the election results as required in Subsections A and B of this Section. Nothing in this Section shall prohibit the clerk from utilizing more than one team of his deputies or employees to perform the duties required of him. To facilitate the verification of election results, two or more voting machines may be opened simultaneously and the results thereon verified.

D. Preservation of election records. At the opening of the voting machines, the clerk of court shall immediately remove the envelope marked "Put in Voting Machine" and shall preserve the envelope and its contents inviolate and, except upon order of a court of competent jurisdiction, shall not allow them to be inspected by anyone until the delay for filing an action contesting any election to office has lapsed. If an action contesting any election to office is commenced timely, the clerk shall continue to preserve these records inviolate, subject to the orders of the court, until the final judgment in the action has become definitive.

E. Transmission and disposition of duplicate challenges, duplicate voters' affidavits, and address confirmation cards.

(1) At the opening of the voting machines, the sealed precinct registers shall be immediately returned to the registrar of voters. Upon receipt of the sealed precinct registers, the registrar shall remove any attached duplicate record of challenges of voters made during the election, any duplicate voters' affidavits made pursuant to R.S. 18:562(B), and any address confirmation cards.

(2) The registrar shall utilize the procedures set forth in Part V of Chapter 4 of this Code to determine the validity of the registration of each challenged voter who did not submit an address confirmation card. In any instance where an address confirmation card was received that stated an address different from the address on file in the registrar's office for a registrant, the registrar shall change or cancel the registration. If an address confirmation card was received that affirmed the address on file in the registrar's office, the registrar shall reinstate the registrant to the official list of voters if he appears on the inactive list of voters. If the address confirmation card was a result of a valid challenge, the registrar shall so inform the district attorney and shall transmit to him the address confirmation card of that person.

(3) The registrar also shall proceed to determine if each voter submitting an affidavit attesting that he is a qualified registered voter and alleging an error or omission on the precinct register is in fact a registered voter qualified to vote in the election. If the registrar determines that any person who has voted in the election by virtue of his submission of such an affidavit was not a registered voter qualified to vote in the election, the registrar shall so inform the district attorney and shall transmit to him the affidavit of that person.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978, Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 712, §1, eff. July 13, 1984; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §2, eff. Jan. 1, 2007; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:574 - Compilation and promulgation of returns

§574. Compilation and promulgation of returns

A.(1) The parish board of election supervisors or the members of the board selected by the board as its representatives shall meet at the time and place designated by the clerk of court for the voting machines to be opened. The board or its representatives shall observe the verification of the votes by the clerk of court.

(2) Immediately after the completion of the verification by the clerk of court and the counting and tabulation of provisional ballots for federal office, if applicable, the board shall publicly prepare two compiled statements of the election returns as shown by the record of the votes made by the clerk of court. The compiled statements shall separately show the machine votes for each candidate and for and against each proposition in each precinct, the total absentee by mail and early voting votes for each candidate and for and against each proposition in the parish, the total provisional votes for each candidate for federal office, and the total of all votes for each candidate and for and against each proposition in the parish.

(3) The board shall complete the compilation of the election returns and file one copy of the compiled statement with the clerk of court no later than 4:00 p.m. on the fourth day after the election. One copy of the compiled statement shall be postmarked no later than 12:00 noon on the fifth day after the election and mailed to the secretary of state. The clerk of court shall transmit the election returns as shown by the compiled statement from the parish board of election supervisors to the secretary of state no later than 12:00 noon on the fifth day after the election. In a parish containing a municipality with a population of three hundred thousand or more, the parish board of election supervisors shall transmit the election returns as shown by their compiled statement to the secretary of state no later than 12:00 noon on the fifth day after the election. Failure to comply with these time limits shall not void the election.

B. By a majority vote of the members, the parish board of election supervisors may attach to the compiled statements a notation of any irregularities observed by the board with respect to:

(1) The security of the place in which the voting machines are located;

(2) The security of the voting machines;

(3) The physical condition of the voting machines;

(4) The physical condition of the election materials in the voting machines;

(5) The substantive contents of the election materials in the voting machines; and

(6) Any other matter affecting the verification of the vote totals by the clerk of court.

C. The compiled statements made by the parish board of election supervisors shall be admissible in court in an action contesting a primary or general election as prima facie proof of the number of votes received by the candidates in the election.

D.(1) The secretary of state shall compile the results of the election for all candidates, proposed constitutional amendments, and recall elections based upon the compilation of the votes transmitted to him by the clerks of court from the compiled statements by the parish boards of election supervisors. In a parish containing a municipality with a population of three hundred thousand or more, the secretary of state shall compile the results of the election for all candidates, proposed constitutional amendments, and recall elections based upon the compilation of the votes transmitted to him by the parish board of election supervisors. The compilation shall be completed and the results thereof shall be announced not later than 12:00 noon on the sixth day after the election.

(2) The secretary of state shall announce the results for state candidates, proposed constitutional amendments, and recall elections and that the results of elections for candidates other than state candidates are available in his office. The results thus announced shall be deemed to be the tentative results of the election and shall not be deemed to be the official results of the election.

E.(1) On or before the twelfth day after the primary or general election, if no action has been timely filed contesting the election to the office of a state candidate, the secretary of state shall promulgate the returns for state candidates, proposed constitutional amendments, and recall elections by publishing in the official journal of the state the names of the state candidates for each office in the election, the text of the proposed constitutional amendment, and recall elections and the number of votes received by each such candidate, proposed constitutional amendment, and recall elections as shown by the returns transmitted by the clerks of court from the compiled statements by the parish boards of election supervisors. In a parish containing a municipality with a population of three hundred thousand or more, the promulgation shall be from the returns transmitted by the parish board of election supervisors. On or before the twelfth day after the primary or general election, if no action has been timely filed contesting the election to office of a candidate other than a state candidate, the secretary of state shall promulgate the returns for the election for candidates other than state candidates by transmitting to the clerk of court for the parish wherein the state capital is located a notice containing the results of the elections for candidates other than state candidates. The clerk of court shall post this notice in a prominent place in his office.

(2) However, if the twelfth day after the primary or general election falls on a Saturday, Sunday, or other legal holiday, and the secretary of state does not promulgate said returns prior to the twelfth day after the primary or general election, he shall promulgate said returns on the next day which is not a Saturday, Sunday, or other legal holiday.

F. Computation of all time intervals in this Section shall include Saturdays, Sundays, and other legal holidays. However, if the final day in a time interval falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day of the time interval. If one or more of the duties in this Section, required to be performed on the fourth, fifth, or sixth day after an election are delayed because of a Saturday, Sunday, or other legal holiday, the duties which follow will be delayed a like amount of time.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, 1st E.S., No. 1, §1, eff. Sept. 1, 1991; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 423, §1, eff. Jan. 1, 2004; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2011, 1st Ex. Sess., No. 32, §1.

NOTE: See Acts 1991, 1st E.S., No. 1, §3.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:575 - Official results of a primary or general election

§575. Official results of a primary or general election

A. Uncontested elections. The election returns compiled and promulgated by the secretary of state shall be the official results of a primary or general election for an office if an action contesting the election for that office is not commenced timely.

B. Contested elections. If an action contesting a primary or general election is commenced timely, the final judgment in the action contesting the election shall determine the result of the election for that office. The result of a contested election shall not be official until the final judgment in the action contesting the election becomes definitive. The secretary of state shall promulgate results of a contested election in accordance with the final judgment of the court as soon as practicable after the final judgment becomes definitive.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998.



RS 18:576 - Election night returns

§576. Election night returns

A. Immediately upon receipt of the tabulation blank and compiled statement forms or voting machine election result sheets and election result cartridges, where utilized, from the commissioners-in-charge, the clerks of court shall tabulate the results from each precinct in the parish.

B. Each clerk of court shall transmit the results of the elections to the secretary of state expeditiously and in accordance with rules and regulations which shall be adopted by the secretary of state.

C. The secretary of state shall compile the results of the elections immediately upon receipt of the results from the clerks of court and shall make the compiled results available to the press and public.

D. The election night results required to be compiled and transmitted by the provisions of this Section shall be unofficial.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:581 - Definitions

PART VII. FILLING OF VACANCIES

SUBPART A. GENERAL PROVISIONS

§581. Definitions

As used in this Title:

(1) "Local governmental subdivision" means a parish or municipality.

(2) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

(3) "Vacancy" occurs in an elective office when the office is or will be unoccupied by reason of the death of the official who was elected to the office, or by reason of his retirement or resignation, removal from office by any means, failure to take office for any reason, or when it becomes certain that the person elected to the office will not take the office on the day when the term for which he was elected commences, or when the person elected to or holding the office no longer meets the residence or domicile requirements of that office, any declaration of retention of domicile to the contrary notwithstanding, or when an office is created due to a reclassification of a municipality.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:582 - Applicability

§582. Applicability

The provisions of this Title shall apply to the filling of vacancies for all offices in this state and its political subdivisions, except those offices for which specific provision otherwise is made or provided for in the constitution.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:583 - Procedure for anticipated vacancies

§583. Procedure for anticipated vacancies

A.(1) The authority required by law to call a special election to fill a vacancy in an office shall issue a proclamation ordering a special election to be held to elect a person to fill the full term of an office when it becomes certain, after the election for the term but prior to its commencement, that a vacancy will exist on the day when the term of the office commences as provided by the constitution or by law. The proclamation ordering the special election shall state the dates, in accordance with R.S. 18:402, on which the primary and general elections will be held.

(2) It shall become certain that a vacancy will exist on the day the term of office commences when the person elected to the office dies or makes a declaration to the secretary of state that he will not accept the office.

B.(1) The declaration provided for herein shall be in writing and shall be signed by the official-elect and duly acknowledged by him before an officer authorized to administer oaths.

(2) The secretary of state shall immediately transmit notice of such declarations to the authority required by law to make the appointment to fill the vacancy and to the authority required by law to call the election to fill the vacancy if said authority is not the same as the authority required to make the appointment.

(3) Such declaration shall become irrevocable when received by the secretary of state, at which time an anticipated vacancy shall be deemed to have occurred.

C. When an elected official has properly tendered a notice of retirement or resignation which specifies a prospective effective date, an anticipated vacancy shall be deemed to have occurred on the date the notice of retirement or resignation becomes irrevocable. However, no special election shall be called to fill the anticipated vacancy if there is one year or less, or with respect to the office of state legislator six months or less, remaining between the prospective effective date contained in the notice of retirement or resignation and the end of the term of office of the resigning official.

D.(1) An appointment to fill an anticipated vacancy shall be made at the time the office is actually vacated and such appointment shall be made in accordance with the provisions of law applicable to the filling of vacancies in the affected office. An appointment to fill an anticipated vacancy that is made prior to the time the office is actually vacated is premature and without effect.

(2) A special election to fill an anticipated vacancy shall be called in accordance with the provisions of law applicable to the filling of vacancies in the affected office except the proclamation calling the special election shall be issued after an anticipated vacancy is deemed to have occurred. In determining the dates to be used to call the special election, the provisions of R.S. 18:402 shall apply.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1991, No. 201, §2, eff. Jan. 1, 1992; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:584 - Repealed by Acts 1980, No. 792, 3, eff. Jan. 1, 1981; Acts 1981, No. 76, 2, eff. June 26, 1981

§584. Repealed by Acts 1980, No. 792, §3, eff. Jan. 1, 1981; Acts 1981, No. 76, §2, eff. June 26, 1981



RS 18:585 - Procedure for vacancies

§585. Procedure for vacancies

A vacancy in office, including a vacancy caused by the failure of any candidate to qualify for election to the office or the failure of a sufficient number of candidates to qualify for the number of positions to be filled in the office, shall be filled in accordance with the provisions of the constitution or of law.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978.



RS 18:591 - Vacancy in office of elective members of state boards and commissions

SUBPART B. STATE OFFICES

§591. Vacancy in office of elective members of state boards and commissions

Within twenty-four hours after any member of a state board or commission has knowledge of a vacancy in an elective office on that state board or commission, he shall notify the governor by certified mail of the vacancy, the date on which it occurred, and the cause thereof. Within twenty days after he is notified of the vacancy, the governor shall appoint a person to fill the vacancy who has the qualifications for the office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. If the unexpired term is one year or less, the member so appointed shall serve for the remainder thereof. If the unexpired term exceeds one year, the governor, within twenty days after he is notified of the vacancy, shall issue his proclamation ordering a special election to fill the vacancy, which shall specify, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held, and in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for the candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. Immediately thereafter the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after issuing the proclamation, the governor shall send a copy of the proclamation to the secretary of state who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with the special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The governor may appoint a person to fill a vacancy and issue a proclamation ordering a special election when he learns of a vacancy, whether or not he has received notice thereof from a state board or commission member. Whenever a special election is required, the governor's appointee shall serve only until the successor is elected and takes office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:601 - Vacancy in state legislative office; legislative service

SUBPART C. LOCAL AND MUNICIPAL OFFICES

§601. Vacancy in state legislative office; legislative service

A.(1) If a vacancy in the office of a state legislator occurs and if six months or more of the term remains unexpired, then within ten days of the vacancy occurring, the presiding officer of the house in which the vacancy occurs shall issue a proclamation advising of the vacancy and ordering a special election to fill the vacancy and shall specify in the proclamation, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held and, in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. The speaker of the House of Representatives or the president of the Senate shall immediately forward such information to the secretary of state, who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The secretary of state shall also publish the proclamation in the official journal of each parish in which the election is to be held.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or R.S. 18:402, if a vacancy in the office of state legislator occurs and if six months or more of the term remains unexpired and in the discretion of the presiding officer of the house of the legislature in which the vacancy occurs a person may be elected and serve during a session of the legislature which occurs prior to the next regularly scheduled election dates provided in R.S. 18:402, then within ten days of the vacancy occurring, the presiding officer of the house in which the vacancy occurs shall determine the dates of the primary and general elections and the dates of the qualifying period for the election and shall issue a proclamation advising of the vacancy and setting forth the election dates and dates of the qualifying period for candidates. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. The speaker of the House of Representatives or the president of the Senate shall immediately forward such information to the secretary of state, who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The secretary of state shall also publish the proclamation in the official journal of each parish in which the election is to be held.

B. For purposes of Article III, Section 4(E) of the Constitution of Louisiana only, the service of a person who is elected to fill an unexpired term in the office of state legislator shall begin at the time such person takes the oath of office before his house of the legislature.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1992, No. 730, §1, eff. July 6, 1992; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2011, No. 201, §1, eff. Jan. 1, 2012.



RS 18:602 - Vacancies in certain local and municipal offices; exceptions

§602. Vacancies in certain local and municipal offices; exceptions

A. When a vacancy occurs in the office of a member of a parish or municipal governing authority or a combination thereof, a mayor, or any other local or municipal office, except an office covered by Subsections B and C of this Section and except the office of judge, state legislator, or marshal of a city or municipal court, and the office is filled by election wholly within the boundaries of a local governmental subdivision, the governing authority of the local governmental subdivision where the vacancy occurs shall within twenty days appoint a person to fill the vacancy who meets the qualifications of the office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. The presiding officer of the governing authority shall not be required to vote on such an appointment to be made by the governing authority of a local governmental subdivision unless a tie vote occurs thereon, in which case he shall vote to break the tie; however, in no case shall the presiding officer vote more than once on the appointment.

B. When a vacancy occurs in the membership of a city or parish school board, the remaining members of the board shall within twenty days declare that the vacancy has occurred and proceed to appoint a person who meets the qualifications of the office to fill the vacancy. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. For the purposes of this Subsection, in addition to the definition of "vacancy" provided in R.S. 18:581, a "vacancy" in a city or parish school board office shall be deemed to have occurred when, in the case of a city school board, a member's residence no longer lies within the jurisdiction of the board or when, in the case of a parish school board, a member changes his domicile from the district he represents or, if elected after reapportionment, is domiciled outside the district he represents at the time he is sworn into office, any declaration of retention of domicile to the contrary notwithstanding.

C.(1) When a vacancy occurs in any of the following offices, the duties of the office shall be assumed by the person hereinafter designated: (a) district attorney, by the first assistant; (b) clerk of a district court, by the chief deputy; (c) coroner, by the chief deputy; (d) sheriff, by the chief criminal deputy, except that in a parish that has both a civil sheriff and a criminal sheriff, the civil sheriff by the chief civil deputy, and the criminal sheriff, by the chief criminal deputy, respectively; and (e) tax assessor, by the chief deputy assessor.

(2)(a) If there is no such person to assume the duties when the vacancy occurs, the governing authority or authorities of the parish or parishes affected shall within twenty days appoint a person having the qualifications of the office to assume the duties of the office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment.

(b) If the vacancy in the office of sheriff occurs after a regularly scheduled election for the office of sheriff but prior to the beginning of the term and there is no chief deputy sheriff as provided in Paragraph (1) of this Subsection to assume the duties of the office, the parish governing authority may appoint the person who was elected to the office of sheriff in the regular election to assume the duties of the office in the manner provided in Subparagraph (a) of this Paragraph.

D. If a vacancy is not filled within the time specified in Subsection A, B, or C of this Section, the governor shall fill the vacancy.

E.(1)(a) If the unexpired term of an office covered by Subsection A of this Section is eighteen months or less, the person appointed to fill the vacancy or designated to assume the duties of the office shall serve for the remainder of the unexpired term.

(b) If the unexpired term of an office covered by Subsection B or C of this Section is one year or less, the person appointed to fill the vacancy or designated to assume the duties of the office shall serve for the remainder of the unexpired term.

(c) If any member of a parish or city school board is removed or suspended from office pursuant to the provisions of R.S. 42:1411, except in the parish of Jefferson, the person appointed to fill the vacancy or to perform the official acts, duties, and functions of that office during the period of suspension shall be eligible in the next election as a candidate for the office to which he is appointed.

(d) If a sheriff is removed or suspended from office pursuant to the provisions of R.S. 42:1411 or 1412 and a person is appointed to assume the duties of the office pursuant to Subparagraph (C)(2)(b) of this Section, the person so appointed shall be eligible in the next election as a candidate for the office to which he is appointed.

(2)(a) If the unexpired term of an office covered by Subsection A of this Section exceeds eighteen months or the unexpired term of an office covered by Subsection B or C of this Section exceeds one year, the governing authority of the local governmental subdivision in which the vacancy occurs, or the school board when the vacancy occurs in its membership, or the governor when a vacancy occurs in the office of district attorney or in an office for which there is not a single governing authority or as provided in Subsection F of this Section, within twenty days after the vacancy occurs, shall issue a proclamation ordering a special election to fill the vacancy and shall specify in the proclamation, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held and, in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. In selecting the dates for such special elections, the governing authority or school board as the case may be, may choose a gubernatorial or congressional election date, if such date is available within eighteen months of the occurrence of the vacancy for an office covered by Subsection A of this Section or within a year of the occurrence of the vacancy for an office covered by Subsection B or C of this Section or may select an election date in accordance with R.S. 18:402. In the cases in which the governor has the authority to select the date for such special elections, the governor shall first choose a gubernatorial or congressional election date. If no such date is available within eighteen months of the occurrence of the vacancy for an office covered by Subsection A of this Section or within a year of the occurrence of the vacancy for an office covered by Subsection B or C of this Section, the governor shall then select an election date in accordance with R.S. 18:402. If the governing authority or school board fails to issue the proclamation within twenty days after the vacancy occurs, the governor shall issue the proclamation.

(b) Immediately thereafter the governing authority, the school board, or the governor, as the case may be, shall publish the proclamation in the official journal of each parish in which the election is to be held.

(c) Within twenty-four hours after issuing the proclamation, the authority or authorities ordering the special election shall send a copy of the proclamation, by certified or registered mail, to the clerk of the district court for the parish in which the vacancy occurred. If the vacancy occurred in the parish of Orleans, the copy of the proclamation shall be so mailed to the clerk of the criminal district court. If the vacancy occurs in an office which affects more than one parish, a copy of the proclamation shall at the same time be so mailed to the clerk of each of the parishes. A copy of the proclamation also shall be mailed to the secretary of state at the same time and in the same manner.

(d) Within twenty-four hours after he receives the copy, the secretary of state shall notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred.

(3) The special election shall be held, without the necessity of a call by the governor, except in the case of a vacancy in the office of district attorney. When a special election is required, the appointee or person designated to assume the duties of the office shall serve only until the successor is elected and takes office.

(4) If the unexpired term of a parish or municipal office covered by Subsection A of this Section is eighteen months or more, but the vacancy occurs within eighteen months of the regularly scheduled primary election for that office, no special election will be called, and the appointee shall serve for the remainder of the term of office.

F. Whenever multiple vacancies in a local or municipal governing authority or in a school board covered by Subsection A or B of this Section reduce the membership of such governing authority or board below the number of total members required to constitute a quorum to conduct official business, the remaining members shall immediately inform the governor of the existence of the vacancies. Within twenty days after he receives this notice, the governor shall make appointments to fill all the vacancies and shall issue a proclamation calling special elections to fill such vacancies if special elections are required under the provisions of this Section. However, if the deadline for making the appointment or issuing the proclamation, if applicable, falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment or issuing such proclamation.

G. The provisions of this Section shall apply to all local governmental subdivisions, including those operating under the provisions of a legislative charter, but shall not apply where the filling of a vacancy otherwise is provided for by the constitution or by the home rule charter or home rule plan of government of the affected local governmental subdivision. Such constitutional home rule plan provisions shall govern the filling of the vacancies, except that the provisions of R.S. 18:402 shall apply to the time and manner of calling the special elections to fill the vacancies.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1979, No. 503, §1; Acts 1980, No. 314, §1; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1981, No. 839, §1; Acts 1985, No. 754, §1; Acts 1986, No. 669, §1; Acts 1990, No. 892, §1; Acts 1992, No. 393, §1, eff. June 19, 1992; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 622, §4, eff. Dec. 11, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 296, §1; Acts 2014, No. 202, §1, eff. May 22, 2014.

NOTE: See Acts 2006, No. 621, §31 regarding vacancies in civil or criminal district courts, the office of the clerk of civil or criminal district courts, and civil or criminal sheriffs.

NOTE: See Acts 2012, No. 296, §2 regarding retroactive application of R.S. 18:602(C)(2)(b) and (E)(1)(c).

NOTE: See R.S. 41:1113(A)(1)(b) relative to eligibility of certain appointees to seek election.



RS 18:603 - Persons designated to assume duties of vacant offices; salary and emoluments; power to appoint

§603. Persons designated to assume duties of vacant offices; salary and emoluments; power to appoint

When a vacancy occurs in an office covered by R.S. 18:602(C), the person designated to assume the duties of the office shall receive the salary and other emoluments of the vacated office until a successor is elected and takes office. A person designated to assume the duties of an office shall take the oath of office and file any bond required for the vacated office. The person who assumes the duties of an office may appoint a person to perform the duties of the office or position he formerly held and the person so appointed shall receive the salary and other emoluments of that office or position.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:604 - Marshal of city or municipal court; temporary absence; vacancy

§604. Marshal of city or municipal court; temporary absence; vacancy

A. When a marshal of a city or municipal court is temporarily absent or unable to act, the judge of that court may appoint a person to serve as marshal during the period of temporary absence or inability.

B.(1) When a vacancy occurs in the office of constable or marshal of a city or municipal court and the unexpired term of the office is one year or less, the chief deputy shall assume such duties and position and shall serve for the remainder of the expired term. However, in those cases where there is no such person to assume the duties when the vacancy occurs, the appropriate governing authority shall within twenty days appoint a person having the qualifications of the office to assume the duties of the office for the remainder of the unexpired term. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. The appointment shall be made by the governing authority of the parish, unless the jurisdiction of the city or municipal court is wholly within the municipal city limits, in which case, such appointment shall be made within twenty days by the municipal governing authority. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. If the appropriate governing authority fails to fill the vacancy within twenty days, the governor shall fill the vacancy. The judge of the city or municipal court which he serves shall fix the amount of the bond.

(2)(a) When the unexpired term exceeds one year, the chief deputy shall assume such duties and position and shall serve until the successor is elected and takes office. If there is no such person to assume the duties when the vacancy occurs, the appropriate governing authority shall within twenty days appoint a person having the qualifications of the office to assume the duties of the office until the successor is elected and takes office. However, if the deadline for making the appointment falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for making such appointment. If the appropriate governing authority fails to fill the vacancy within twenty days, the governor shall fill the vacancy. The appropriate governing authority shall, within twenty days after the vacancy occurs, issue a proclamation ordering a special election to fill the vacancy and shall specify in the proclamation, in accordance with R.S. 18:402, the dates on which the primary and general elections shall be held and, in accordance with R.S. 18:467, 467.1, and 468, the dates of the qualifying period for candidates in the special election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation. If the appropriate governing authority fails to issue the proclamation within twenty days after the vacancy occurs, the governor shall issue the proclamation.

(b) The appropriate governing authority or the governor, as the case may be, shall publish the proclamation in the official journal of the parish in which the election is to be held and also shall immediately send a copy of the proclamation by certified or registered mail to the clerk of the district court for the parish in which the vacancy occurred.

(c) A copy of the proclamation shall also be mailed to the secretary of state who shall within twenty-four hours after receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish board of election supervisors. When a special election is required, the appointee shall serve only until the successor is elected and takes office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 533, §1, eff. July 23, 1980; Acts 1988, No. 329, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 1345, §1; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:621 - Vacancy in office of judge

SUBPART D. OFFICE OF JUDGE

§621. Vacancy in office of judge

A.(1) Within twenty-four hours after having knowledge of a vacancy in the office of a judge, including a vacancy by reason of a newly created judgeship, the supreme court shall give written notice to the governor that the vacancy exists, the date on which it occurred, and the cause thereof.

(2) If more than twelve months of the term remain unexpired, then within ten days after being notified of the vacancy, the governor shall determine the dates on which the special elections to fill the vacancy shall be held and the dates of the qualifying period and shall issue his proclamation ordering a special election and specifying the dates on which the primary and general elections will be held and the dates of the qualifying period for the election. However, if the deadline for issuing the proclamation falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing such proclamation.

(3) The governor shall call any special election to fill a newly created judgeship or a vacancy in an existing judgeship in accordance with the dates for elections set forth in R.S. 18:402, if such dates can be utilized to fill a newly created judgeship or fill a vacancy in an existing judgeship within the period of time prescribed in Article V, Section 22(B) of the Louisiana Constitution. In selecting the dates for such special elections, the governor shall first choose a gubernatorial or congressional election date; if no such date is available during the constitutionally prescribed time period, the governor shall then select another election date, as provided for in R.S. 18:402.

B. Immediately after issuance of the proclamation, the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after its issuance, the governor shall send a copy of the proclamation to the secretary of state. Within twenty-four hours after he receives the copy, the secretary of state shall notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978. Amended by Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 152, §1, eff. as per Section 2, see note; Acts 1986, No. 669, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 431, §1, eff. Jan. 1, 2006.

NOTE: See Acts 2006, No. 621, §31, regarding vacancies in civil or criminal district courts.



RS 18:651 - Applicability

SUBPART E. RESIGNATION OF ELECTED

PUBLIC OFFICER

§651. Applicability

The provisions of this Subpart shall apply to all elected officials of this state and its political subdivisions. The provisions of this Subpart shall not apply to members of the congress.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000.



RS 18:652 - Retirements and resignations

§652. Retirements and resignations

A. Except for members of the legislature and the congress, all notices of retirements or resignations of elected officials shall be filed with the secretary of state. Notices of retirements and resignations of members of the legislature shall be filed with the presiding officer of the house of the legislature to which the member of the legislature was elected.

B. A notice of retirement or resignation shall be in writing, shall be dated, may specify a prospective date on which the retirement or resignation is to be effective, and shall be signed by the official and duly acknowledged by him before an officer authorized to administer oaths.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000.



RS 18:653 - Transmission of notices of retirements and resignations

§653. Transmission of notices of retirements and resignations

The secretary of state shall immediately transmit notice of retirements or resignations filed with him to the authority required by law to make the appointment to fill the vacancy and to the authority required by law to call the election to fill the vacancy, if said authority is not the same as the authority required to make the appointment.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000.



RS 18:654 - Effect of filing of resignations

§654. Effect of filing of resignations

A. Except for members of the legislature, a notice of retirement or resignation shall not be effective until the original notice of retirement or resignation is received by the secretary of state and shall become irrevocable upon such receipt by the secretary of state.

B. A notice of retirement or resignation of a member of the legislature shall become irrevocable upon receipt by the presiding officer of the house of the legislature to which the member was elected.

Added by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:671 - Judgment declaring office vacant

SUBPART F. JUDGMENT DECLARING OFFICE VACANT

§671. Judgment declaring office vacant

A. In addition to other procedures authorized by law, an office shall be considered vacant for purposes of this Part when a judgment declaring the office vacant as provided in this Subpart becomes final.

B. For purposes of this Part, "designated domicile" means the residence or domicile stated on an officeholder's notice of candidacy or on the document evidencing the appointment or selection of the officeholder.

C. For purposes of this Part, "proper official" means the district attorney of the officeholder's designated domicile, except that in the case of an officeholder of a state office, as defined in R.S. 18:452, a state legislator, or a district attorney, the proper official shall be the attorney general, provided that in the case of the attorney general, the proper official shall be the district attorney of the Nineteenth Judicial District.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:672 - Filing of complaint

§672. Filing of complaint

When any voter lawfully registered in the district or geographical area from which an officeholder has been elected, or from which an officeholder has been appointed or otherwise selected to hold an office, has reason to believe that the officeholder no longer meets the residence or domicile requirements of that office, the voter may make a written complaint of that fact to the proper official.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:673 - Official's opinion

§673. Official's opinion

Within twenty days of the receipt of such written complaint, the proper official shall investigate and provide a written opinion, with reasons, as to whether the officeholder meets the residence or domicile requirements of the office he holds to the complainant and to the legislative or executive agency, board, commission, governing authority, or other body or entity of the state or of any political subdivision, to which the officeholder has been elected or appointed. The opinion shall also be published in the official journal of the parish of the officeholder's designated domicile.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:674 - Procedure

§674. Procedure

A. The proper official shall institute suit in the district court of the officeholder's designated domicile to obtain a judgment declaring the office vacant within ten days after the issuance of his opinion, if his opinion is that the officeholder no longer meets the residence or domicile requirements of his office. The matter shall be tried by preference over all other matters and, if the court shall find that the officeholder no longer meets the residence or domicile requirements of his office, a judgment shall be rendered declaring the office vacant, and the vacancy may be filled as provided by law.

B. A hearing on the petition for declaration of vacancy shall be held not more than twenty days after service upon the officeholder whose removal is sought. Judgment shall be rendered in the matter within ten days after trial. Either party may appeal the judgment suspensively within five days after the signing of the judgment, by obtaining an order of appeal and posting bond for a sum fixed by the court to secure the payment of costs. The trial judge shall fix the return day at a time not to exceed five days after the granting of the order of appeal. An application to the supreme court for a writ of certiorari may be made only within three days after the signing of judgment by the court of appeal. Each appellate court to which the action is brought shall place the matter on its preferential docket, shall hear it without delay, and shall render a decision within ten days after oral argument. The granting of an order of suspensive appeal or writ of certiorari suspends the effect of the judgment during the pendency of such proceedings.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:675 - Subpart not exclusive

§675. Subpart not exclusive

The provisions of this Subpart shall not be construed as the exclusive procedure for declaration of vacancy in public office and shall not be construed to repeal any other provision of law for the removal of public officers or declaration of vacancy in public office.

Acts 1988, No. 550, §1, eff. Aug. 1, 1988.



RS 18:1251 - NATIONAL ELECTIONS

CHAPTER 6. NATIONAL ELECTIONS

PART I. PRESIDENTIAL ELECTORS

§1251. Election; time of electing

A. In every fourth year after an election of a president and vice president of the United States, the electors of president and vice president of the United States, hereinafter referred to as "presidential electors," shall be chosen by election by the qualified electors of the state. The election shall be held on the Tuesday following the first Monday in November and shall be conducted and the returns made in accordance with the provisions of this Title, except insofar as such provisions may conflict with the provisions of this Part.

B. One presidential elector shall be chosen from among the qualified electors of each congressional district and two presidential electors shall be chosen from among the qualified electors of the state at large.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1252 - Qualifications

§1252. Qualifications

A. No person shall be elected as a presidential elector who is not a qualified elector of the district for which he is chosen, unless he is elected at large, in which case he shall be a qualified elector of the state. A candidate for presidential elector may be registered to vote with or without a declaration of party affiliation.

B. No United States senator, representative in Congress, or person holding an office of trust or profit under the United States shall be elected a presidential elector.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1253 - Nominating by political parties; certificates of nomination

§1253. Nominating by political parties; certificates of nomination

A. Nominations for candidates for presidential electors made by each recognized political party shall be made in such manner as shall be determined by a resolution adopted by the state central committee of the respective recognized political party. Each recognized political party shall nominate a full slate of candidates for elector, one from each congressional district and two from the state at large.

B. The names of candidates for presidential elector nominated by each recognized political party shall be filed with the secretary of state by a sworn statement, which shall be known as a certificate of nomination. The certificate of nomination shall be sworn to, signed, and filed by the chairman and secretary of the state central committee, except when the state central committee orders the nomination of presidential electors by a convention, in which case the chairman and secretary of the convention shall swear to, sign, and file the certificate of nomination.

C. Each certificate of nomination shall contain: (1) the name and place of residence, including the street and number thereof, if any, of each candidate for presidential elector; (2) the particular office of presidential elector for which each is nominated, that is, the district for which each has been chosen or the designation "At large" in the case of the two at large candidates; (3) the name of the recognized political party making the nomination; (4) the names of the candidates for president and vice president supported by the party. In addition, a certificate of nomination filed by the chairman and secretary of a state central committee shall certify the adoption by the state central committee of the resolution of the committee which authorized the method of nomination, the method of nomination used, and the time and place where the nomination took place. Similarly, a certificate of a nominating convention also shall certify the adoption by the state central committee of the resolution which authorized the convention, the time and place where the convention was held, and the election of the chairman and secretary. Each certificate of nomination filed with the secretary of state shall be accompanied by the notarized affidavit of each candidate for elector signifying that the certificate constitutes his acceptance of the nomination.

D. The certificate of nomination shall constitute full proof of the nominations it recites and shall entitle the candidates for electors to each receive the number of votes received in the election by the party's candidate for president.

E. If the nominees for the offices of president and vice president nominated by a national convention of a recognized political party, together with a slate of candidates for the offices of presidential electors to support such nominees, are not properly certified to the secretary of state by the state central committee of that party prior to 4:30 p.m. on the third Tuesday in August of each year in which a presidential election is to be held, the national chairman of the political party, after notifying the chairman of the state central committee of that political party, shall certify a slate of electors to support such nominees by 4:30 p.m. on the first Friday following the third Tuesday in August. Such certificate filed with the secretary of state shall be accompanied by the notarized affidavit of each candidate for elector signifying that the certificate constitutes his acceptance of the nomination.

F. If the certificate of nomination and notarized affidavit of each candidate for elector are not filed timely with the secretary of state, the secretary of state shall endorse the date and time of receipt upon all documents and shall return them forthwith, either personally or by registered or certified mail, to the national chairman of the political party.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2007, No. 240, §1; Acts 2009, No. 369, §1; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1254 - Slates of independent candidates; nominating petitions and qualifying by payment of qualifying fees

§1254. Slates of independent candidates; nominating petitions and qualifying by payment of qualifying fees

A. A slate of independent candidates for presidential elector may be nominated by nominating petition or may qualify by the payment of a qualifying fee of five hundred dollars. Such qualifying fee shall be paid in accordance with the provisions of R.S. 18:464(A). The period for filing such qualifying fee shall begin on the third Tuesday in July and shall end at 4:30 p.m. on the first Friday following the third Tuesday in August of each year in which a presidential election is to be held. Each qualifying fee shall be accompanied by the notice of candidacy and notarized affidavit of each candidate for elector signifying his acceptance of the nomination. An independent candidate for presidential elector may be registered to vote with or without a declaration of party affiliation.

B. Except as otherwise specifically provided in this Part, a nominating petition for a slate of candidates for the offices of presidential elector shall be signed, filed, and certified as provided in Chapter 5 of this Title for state candidates voted on throughout the State.

C. Nominating petitions for the office of presidential elector shall be in the form prescribed by R.S. 18:465(D), except that in lieu of including the recognized political party with which the candidates are affiliated, the petition shall contain, in not more than three words, the political principle which the candidates represent. Also, in lieu of the date of the primary election for which the candidates seek to qualify, the petition shall include the date of the general election. The petition also shall include the names of the candidate for president and the candidate for vice president whom the candidates for elector support; however, neither the candidate for president nor the candidate for vice president supported by the slate of candidates for electors shall be a candidate for that office supported by a recognized political party or by a slate of candidates for elector who have previously filed a nominating petition or qualified by the payment of a qualifying fee for that election. Each petition shall contain a full slate of candidates for elector, one from each congressional district and two from the state at large. In designating the office for which the candidate is nominated, the petition shall designate the particular office of presidential elector, that is, the district in which the candidate is a qualified elector if he is nominated for the office for that district, or the designation "At large" in the case of the two offices to be filled at large. Each nominating petition shall be accompanied by the notice of candidacy and notarized affidavit of each candidate for elector signifying that the certificate constitutes his acceptance of the nomination.

D. Any slate of candidates for presidential elector that qualifies by payment of a qualifying fee shall be a full slate of candidates for elector, one from each congressional district and two from the state at large, and shall submit with the qualifying fee the following information for each candidate:

(1) The candidate's name;

(2) The address of his domicile;

(3) The office sought;

(4) The names of the candidate for president and the candidate for vice president whom the candidates for elector support; however, neither the candidate for president nor the candidate for vice president supported by the slate of candidates for elector shall be a candidate for that office supported by a recognized political party or by a slate of candidates for elector who have previously filed a nominating petition or qualified by the payment of a qualifying fee for that election;

(5) The recognized political party, if any, with which each candidate for presidential elector is affiliated;

(6) In not more than three words, the political principle that he represents; and

(7) The date of the election for which he seeks to qualify.

E. If the notice of candidacy and notarized affidavit of each candidate for elector, together with the qualifying fee or a nominating petition, are not filed timely with the secretary of state, the secretary of state shall endorse the date and time of receipt upon all documents and shall return them forthwith, either personally or by registered or certified mail, to the candidate or the person who filed them.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1977 No. 523, §1, eff. Jan. 1, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1985, No. 754, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1989; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2009, No. 369, §1; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1255 - Filing nominating petitions

§1255. Filing nominating petitions

A. All nominating petitions of presidential electors shall be filed with the secretary of state during the period beginning on the third Tuesday in July and ending at 4:30 p.m. on the first Friday following the third Tuesday in August of each year in which a presidential election is to be held. The secretary of state shall endorse on the nominating petitions the date and time of filing. Any nominating petitions submitted other than during such period shall be null and void and shall not be accepted by the secretary of state.

B. All nominating petitions filed with the secretary of state shall be open to public inspection, and the secretary of state shall preserve them in his office for at least one year.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 2009, No. 369, §1; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1256 - Withdrawal of candidate

§1256. Withdrawal of candidate

Any person nominated as a candidate may withdraw his candidacy by written statement of withdrawal made, signed, and acknowledged before an officer qualified to administer oaths. The original of the statement shall be filed with the secretary of state, who shall note thereon the date it was filed. The withdrawal shall become effective on the date of the filing. Once filed as herein provided, a statement of withdrawal shall not be returned to the person withdrawing. The effect of his withdrawal shall be as provided in R.S. 18:502.

Acts 1976, No. 697, eff. Jan. 1, 1978.



RS 18:1257 - Objections to certificates of nomination, nominating petitions, and notices of candidacy for those qualifying by payment of fee

§1257. Objections to certificates of nomination, nominating petitions, and notices of candidacy for those qualifying by payment of fee

Certificates of nomination for presidential electors, nominating petitions filed in apparent conformity with the provisions of this Part, and notice of candidacy filed by slates of candidates who qualify by the payment of a qualifying fee, are deemed to be regular, unless an action objecting to their regularity is commenced as otherwise provided in this Title for contests of candidacy.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991.



RS 18:1258 - Vacancy in nomination; procedure; death of candidate

§1258. Vacancy in nomination; procedure; death of candidate

A vacancy by reason of death or withdrawal among the slate of candidates for the office of presidential elector nominated by a recognized political party, whether by a convention or otherwise, shall be filled in the manner which shall be provided by the state central committee of the party. In all other cases, if the candidate who withdrew or died is elected, the remaining presidential electors who are elected shall vote to fill the vacancy as provided in R.S. 18:1264.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1259 - Arrangement of ballot; designation of party candidates

§1259. Arrangement of ballot; designation of party candidates

A. In any year in which presidential electors are to be elected, the secretary of state shall arrange the voting machine ballot in such manner that the names of candidates for president and vice president shall appear on the ballot in the first column, beginning at the top and proceeding downward. If necessary, the listing of the names of candidates for president and vice president may continue in the second and succeeding columns. The names of the presidential electors shall appear on the ballot in the manner as provided for in Subsection B of this Section.

B.(1) The ballot shall be so arranged that the names of the candidate for president and the candidate for vice president nominated by each recognized political party, by nominating petition, or by filing of notices of candidacy accompanied by a qualifying fee shall appear prominently together with the name of the presidential candidate on top and the name of the vice presidential candidate directly underneath.

(2) Directly to the left of the names of the presidential and vice presidential candidates shall appear:

(a) If nominated by a recognized political party, the name of the party and such national party emblem, if any, or state party device, if any, as the state central committee of the party shall direct, and

(b) If nominated by a nominating petition or by the filing of notices of candidacy, the political principal which the candidates support, as stated on the nominating petition or on the notices of candidacy, if any, and the words "Nominating Petition" or the abbreviation "Nom. Petition" shall appear if nominated by petition.

(3) Immediately below the name of the party, or, if nominated by a nominating petition, the words "Nominating Petition" or the abbreviation "Nom. Petition" shall appear the word "Electors".

(4) Immediately below the word "Electors" the names of the presidential electors nominated in support of the nominees for president and vice president of that party or political principal shall appear.

(5) On a voting machine, there shall be a button or candidate selection button with which to mark the ballot opposite each pair of names. On paper ballots, there shall be a single box within which to mark the ballot opposite each pair of names.

(6) In preparing the ballots, the secretary of state shall arrange the names of the candidates of recognized political parties alphabetically, according to the names of the parties, followed by the names of the candidates nominated by nominating petitions and by the filing of notices of candidacy, listed alphabetically by designation of political principal.

C. No candidate nominated other than by a recognized political party shall use the name of any recognized political party in the political or party designation of such candidate.

D. The ballot shall contain the following statement: "A vote for candidates for president and vice president is a vote for each of the electors supporting those candidates."

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008.



RS 18:1260 - Votes for presidential electors

§1260. Votes for presidential electors

A vote for a presidential and a vice presidential candidate shall be a vote for each of the electors nominated in support of those candidates, whether by a recognized political party, by a nominating petition, or by the filing of notices of candidacy accompanied by a qualifying fee.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978; Acts 1990, No. 107, §1, eff. Jan. 1, 1991.



RS 18:1261 - Determination of election results; tie vote; issuance of certificate

§1261. Determination of election results; tie vote; issuance of certificate

A. The secretary of state shall ascertain from the returns the slate of candidates who received the greatest number of votes cast for presidential electors. If two or more of the slates of candidates having the highest number of votes receive the same number of votes, none of the slates of candidates is elected, and the slate of candidates elected shall be selected by a public drawing of lots conducted by the state board of election supervisors from among the slate of candidates who received such highest number of votes in the election. The public drawing of lots shall be conducted at the state capitol on a day and at a time fixed by the board within one week after the results of the election for that office become official. The candidates involved shall be given at least three days' written notice of the time and place of the public drawing of lots.

B. The governor shall issue a certificate of election to the persons elected and authorize them to cast the vote of the state for president and vice president.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 588, §1, eff. Jan. 1, 1978.



RS 18:1262 - Credentials of electors

§1262. Credentials of electors

The governor shall transmit the credentials of presidential electors to the appropriate federal officials in the manner provided by the constitution and laws of the United States.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1263 - Meeting of electors

§1263. Meeting of electors

The electors shall meet in the State Capitol in Baton Rouge on the day appointed for their meeting by federal law and shall execute the duties and services enjoined upon them by the constitution and laws of the United States, in the manner therein prescribed. Notice of the time and place of such meeting shall be transmitted to each elector by the secretary of state no later than seven days preceding the day of the meeting.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1264 - Vacancies; procedure

§1264. Vacancies; procedure

If one or more of the presidential electors fails for any cause to attend at the appointed place at 12:00 noon of the day prescribed for their meeting, the other electors shall fill the vacancy by voice vote by no later than 4:00 p.m. Any person selected to fill such a vacancy in the office of presidential elector from a congressional district shall be a qualified elector of the district for which the vacancy occurred.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1265 - Compensation

§1265. Compensation

Presidential electors shall be paid fifty dollars for attendance at the meeting of electors and shall be paid the same mileage allowance as is provided for state officers and employees on official state business. Such compensation and mileage allowance shall be paid out of funds appropriated to the office of the secretary of state for such purpose.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1271 - Applicable laws

PART II. UNITED STATES CONGRESS

§1271. Applicable laws

Except as otherwise specifically provided in this Part, United States senators and representatives in Congress shall be elected as provided in this Title for the election of public officers.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1272 - United States senators; representatives in congress; time of electing

§1272. United States senators; representatives in congress; time of electing

A. All general elections for representatives in congress shall be held on the fifth Saturday after the first Tuesday after the first Monday in November in even-numbered years. The primary election shall be held on the first Tuesday after the first Monday in November of an election year.

B. One United States senator shall be elected in the year 1980, and every six years thereafter, at the same time and at the same polling places as representatives in Congress. In the same manner, one United States senator shall be elected in the year 1978, and every six years thereafter.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 139, §1, eff. May 14, 2012.



RS 18:1273 - Opening and closing of qualifications for candidates for United States senators and representatives in Congress

§1273. Opening and closing of qualifications for candidates for United States senators and representatives in Congress

When a member of the United States Senate or members of the United States House of Representatives are to be elected at the congressional election or at a special election, qualifications for candidates shall open and close as provided in Chapter 5 of this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1274 - Declaration of candidacy by congressional candidates

§1274. Declaration of candidacy by congressional candidates

Any person desiring to become a candidate in a primary election for United States senator or representative in Congress shall file notification of his candidacy and declaration of his qualifications as provided for state candidates in Chapter 5 of this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1275 - United States senator and representative in Congress; qualifications

§1275. United States senator and representative in Congress; qualifications

A. No person shall be a United States senator who has not attained the age of thirty years and who has not been a citizen of the United States for nine years and who is not, when elected, an inhabitant of this state.

B. No person shall be a representative in Congress who has not attained the age of twenty-five years and who has not been a citizen of the United States for seven years and who is not, when elected, an inhabitant of this state.

C. Notwithstanding any other provision of law to the contrary, the qualifications for United States senators and members of the United States House of Representatives as provided in this Section shall be exclusive.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1275.1 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.1. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.2 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.2. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.3 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.3. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.4 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.4. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.5 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.5. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.6 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.6. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.7 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.7. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.8 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.8. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.9 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.9. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.10 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.10. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.11 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.11. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.12 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.12. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.13 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.13. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.14 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.14. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.15 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.15. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.16 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.16. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.17 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.17. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.18 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.18. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.19 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.19. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.20 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.20. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.21 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.21. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.22 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.22. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.23 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.23. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1275.24 - Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.

§1275.24. Repealed by Acts 2010, No. 570, §2, eff. Jan. 1, 2011.



RS 18:1276 - Repealed by Acts 2011, 1st Ex. Sess., No. 2, §4, eff. noon on Jan. 3, 2013.

§1276. Repealed by Acts 2011, 1st Ex. Sess., No. 2, §4, eff. noon on Jan. 3, 2013.



RS 18:1276.1 - Congressional districts

§1276.1. Congressional districts

Louisiana shall be divided into six congressional districts, and the qualified electors of each district shall elect one representative to the United States House of Representatives. The districts shall be composed as follows:

(1) District 1 is composed of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 51, 52, 53, 54, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 134, 136, 192, 198, 199, 246, 247, 248, 1-GI, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 27-K, 28-K, 34-K, 35-K and 1-L of Jefferson Parish; Precincts 3-2, 3-3, 3-6, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 8-1, 9-1, 9-2, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8, 10-9, 10-10, 10-11, 10-12, 10-13, 10-14, 10-15, 10-16, 11-1 and 11-2 of Lafourche Parish; Precincts 3-20, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-15, 5-16, 5-17, 5-18, 7-41, 7-42, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-18A, 14-19, 14-21, 16-2, 16-3, 17-1, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish; Plaquemines Parish; St. Bernard Parish; St. Tammany Parish; Precincts 40, 40A, 41, 42, 42A, 43, 44, 45, 45A, 46, 47, 48, 49, 70, 70A, 71, 72, 72A, 73, 74, 119, 121B, 122, 122A, 123, 124, 127, 127A, 129, 129A, 133, 133A, 137, 137A, 137B, 137C, 137D, 139, 141, 141A, 143, 145, 149, 149A and 151 of Tangipahoa Parish and Precincts 15, 20, 21, 23, 24, 25, 28, 29, 31, 32, 33, 34, 35, 36, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 69, 70, 71, 72, 73, 78, 80, 83, 84, 85, 88, 89 and 90 of Terrebonne Parish.

(2) District 2 is composed of Precincts 30, 36, 37, 39, 42, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57 and 60 of Ascension Parish; Precincts 1-1, 1-2, 2-2, 6-1, 6-2 and 7-1 of Assumption Parish; Precincts 1-2, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-45, 1-50, 1-51, 1-58, 1-61, 1-62, 1-63, 1-67, 1-77, 1-84, 1-85, 1-86, 1-91, 1-92, 1-93, 1-94, 1-95, 1-100, 1-101, 1-104, 2-1, 2-9, 2-11, 2-13, 2-16, 2-20, 2-22, 2-23, 2-24 and 2-30 of East Baton Rouge Parish; Precincts 1, 2, 3, 6, 7, 8, 10, 11, 12, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 16, 17, 17A, 18, 19, 19A, 20, 21, 22 and 23 of Iberville Parish; Precincts 57, 104, 107, 108, 115, 116, 131, 133, 138, 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179A, 179B, 180, 181, 182, 183, 184, 185A, 185B, 187, 188, 189, 190, 191, 193, 194A, 194B, 195, 196, 197A, 197B, 197C, 200, 201, 202, 203, 204, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, 216A, 216B, 217, 225, 226, 227, 228, 229, 230, 231, 232A, 232B, 234, 235, 236, 237, 238, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 12-G, 13-G, 13-KB, 15-K, 21-K, 22-K, 23-K, 24-K, 26-K, 29-K, 30-K, 31-K, 33-K, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish; Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-14, 3-15, 3-18, 3-19, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 6-1, 6-2, 6-4, 6-6, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-12, 7-13, 7-14, 7-15, 7-16, 7-17, 7-18, 7-19, 7-20, 7-21, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-1, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-31D, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, 9-44Q, 9-45, 9-45A, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-1, 14-17, 14-20, 14-23, 14-24A, 14-25, 14-26, 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B, 15-19C, 16-1, 16-1A, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish; Precincts 1-1, 1-2, 1-3, 1-5, 2-1, 2-2, 2-3, 2-4, 2-5, 3-5, 4-1, 4-2, 4-3, 4-4, 5-1, 5-4, 6-6, 6-7, 6-8, 7-1, 7-2, 7-3 and 7-4 of St. Charles Parish; St. James Parish; Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 4-9, 5-1, 5-2, 5-5, 6-1, 6-3, 6-4 and 7-7 of St. John the Baptist Parish and Precincts 1-1, 3-1A, 3-2, 4-2, 4-3A, 4-4, 4-5 and 5-1 of West Baton Rouge Parish.

(3) District 3 is composed of Acadia Parish; Calcasieu Parish; Cameron Parish; Iberia Parish; Jefferson Davis Parish; Lafayette Parish; Precincts 2-2, 2-6, 2-8 and 3-3 of St. Landry Parish; St. Martin Parish; St. Mary Parish and Vermilion Parish.

(4) District 4 is composed of Allen Parish; Beauregard Parish; Bienville Parish; Bossier Parish; Caddo Parish; Claiborne Parish; De Soto Parish; Evangeline Parish; Natchitoches Parish; Red River Parish; Sabine Parish; Precincts 1-2, 1-2A, 1-3, 1-3A, 1-5, 1-14, 1-19, 1-23, 1-24, 2-1, 2-3, 2-4, 2-5, 2-7, 2-9, 3-2, 4-8, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-8, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-11A, 6-13, 6-14, 6-15, 6-16 and 6-16A of St. Landry Parish; Union Parish; Vernon Parish and Webster Parish.

(5) District 5 is composed of Avoyelles Parish; Caldwell Parish; Catahoula Parish; Concordia Parish; East Carroll Parish; Precincts 1-2B, 3-1A, 3-1B, 3-1C, 3-2A, 3-2B, 4-1A, 4-1B, 4-2, 5-1, 5-3, 7-1, 8-1A and 8-1B of East Feliciana Parish; Franklin Parish; Grant Parish; Jackson Parish; La Salle Parish; Lincoln Parish; Madison Parish; Morehouse Parish; Ouachita Parish; Rapides Parish; Richland Parish; Precincts 1-1 and 6-1 of St. Helena Parish; Precincts 1-1, 1-4, 1-4A, 1-6, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-15, 1-15A, 1-16, 1-17, 1-18, 1-20, 1-21, 1-22, 1-25, 1-26, 1-26A, 1-28, 1-28A, 1-29, 3-1, 3-4, 3-5, 3-6, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-9, 4-10, 4-11, 4-12, 4-12A and 4-13 of St. Landry Parish; Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27, 27A, 28, 28A, 33, 101, 102, 103, 104, 104A, 105, 106, 106A, 106B, 107, 108, 109, 109A, 110, 111, 111A, 112, 114, 115B, 116, 117, 118, 120, 120A, 120B, 121, 121A and 125 of Tangipahoa Parish; Tensas Parish; Washington Parish; West Carroll Parish; West Feliciana Parish and Winn Parish.

(6) District 6 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 40, 41, 43, 58 and 61 of Ascension Parish; Precincts 2-1, 2-3, 3-1, 3-2, 4-1, 4-2, 5-1, 5-2, 5-3, 5-4, 7-2, 8-1 and 9-1 of Assumption Parish; Precincts 1-1, 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-37, 1-38, 1-39, 1-40, 1-41, 1-42, 1-43, 1-44, 1-46, 1-47, 1-48, 1-49, 1-52, 1-53, 1-54, 1-55, 1-56, 1-57, 1-59, 1-60, 1-64, 1-65, 1-66, 1-68, 1-69, 1-70, 1-71, 1-72, 1-73, 1-74, 1-75, 1-78, 1-80, 1-81, 1-82, 1-83, 1-87, 1-88, 1-89, 1-90, 1-97, 1-98, 1-99, 1-102, 1-103, 1-105, 1-107, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-10, 2-12, 2-14, 2-15, 2-17, 2-18, 2-19, 2-21, 2-25, 2-26, 2-27, 2-28, 2-29, 2-31, 2-32, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 3-11, 3-12, 3-13, 3-14, 3-15, 3-16, 3-17, 3-18, 3-19, 3-20, 3-21, 3-22, 3-23, 3-24, 3-25, 3-26, 3-27, 3-28, 3-29, 3-30, 3-31, 3-32, 3-33, 3-34, 3-35, 3-36, 3-37, 3-38, 3-39, 3-40, 3-41, 3-42, 3-43, 3-44, 3-45, 3-46, 3-47, 3-48, 3-49, 3-50, 3-51, 3-52, 3-53, 3-54 and 3-55 of East Baton Rouge Parish; Precincts 1-1, 1-2A, 1-3, 2-1A, 2-1B, 2-1C, 5-2 and 6-1 of East Feliciana Parish; Precincts 4, 5, 6A, 13, 15B, 24, 25, 25A, 25B, 26, 26A, 27, 28, 29, 30, 31 and 32 of Iberville Parish; Precincts 1-1, 1-2, 1-3, 1-4, 2-1, 2-1A, 2-2, 2-3, 2-3A, 2-4, 2-4A, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 3-1, 3-4, 3-5, 5-1, 5-1A, 5-1B, 5-2, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-3, 7-4, 11-3 and 11-4 of Lafourche Parish; Livingston Parish; Pointe Coupee Parish; Precincts 1-6, 3-1, 3-2, 3-3, 3-4, 3-6, 5-2, 5-3, 5-5, 6-1, 6-2, 6-3, 6-4 and 6-5 of St. Charles Parish; Precincts 1-2, 2-1, 2-2, 3-1, 3-2, 3-3, 4-1, 4-2, 5-1, 5-2 and 6-2 of St. Helena Parish; Precincts 4-8, 5-3, 5-4, 5-6, 5-7, 7-2, 7-3, 7-4 and 7-5 of St. John the Baptist Parish; Precincts 1, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 19, 27, 51, 64, 65, 66, 67, 68, 74, 76, 81, 82, 86 and 87 of Terrebonne Parish and Precincts 2-1A, 2-1B, 2-2, 2-3, 3-1B, 4-1, 4-3B, 6-1, 6-2, 7-1, 7-2, 7-3 and 7-4 of West Baton Rouge Parish.

Acts 2011, 1st Ex. Sess., No. 2, §1, eff. noon on Jan. 3, 2013 (eff. for election purposes only for the regular elections in 2012).

NOTE: See Acts 2011, 1st Ex. Sess., No. 2, §5(A), relative to effectiveness of the Act.

NOTE: See Acts 2011, 1st Ex. Sess., No. 2, §2, relative to precincts referenced and territorial limits of districts; see also §3 relative to other officers appointed or elected based on congressional districts.



RS 18:1276.2 - REPEALED BY ACTS 1992, NO. 42, 4, EFF. JUNE 1, 1992.

§1276.2. REPEALED BY ACTS 1992, NO. 42, §4, EFF. JUNE 1, 1992.



RS 18:1276.3 - Repealed by Acts 1994, 2nd Ex. Sess., No. 1, 2, eff. April 25, 1994.

§1276.3. Repealed by Acts 1994, 2nd Ex. Sess., No. 1, §2, eff. April 25, 1994.



RS 18:1277 - Certification of votes cast for United States senator and representative in Congress

§1277. Certification of votes cast for United States senator and representative in Congress

Immediately after the results of the election for United States senator and representatives in Congress become official, the secretary of state shall separately certify the votes cast for United States senator and for each representative in Congress who was elected. Each such certificate shall be signed by the governor and by the secretary of state. Thus certifying the election of the persons determined to have been elected, the governor shall cause the seal of the state to be affixed to each certificate. One copy of the appropriate certificate shall be delivered to each person elected. Another copy of the certificate of the election of the United States senator shall be transmitted by the governor to the President of the United States Senate. A copy of each certificate of the election of representatives in Congress shall be transmitted by the governor to the House of Representatives of the Congress of the United States, directed to the clerk thereof.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1278 - Vacancies; United States senator

§1278. Vacancies; United States senator

A. The governor may fill any vacancy in the office of United States senator by appointment. If the United States Senate is in session when the vacancy occurs, the governor shall appoint a senator to fill the vacancy within ten days after receiving official notice of the vacancy.

B. If a vacancy occurs in the office of United States senator and the unexpired term is more than one year, an appointment to fill the vacancy shall be temporary. Any senator so appointed shall serve until his successor is elected at a special election and takes office. Within ten days after receiving official notice of the vacancy, the governor shall issue a proclamation for special election to fill the vacancy for the unexpired term. The date of the special election shall be established by the governor in accordance with the provisions of R.S. 18:402(E). The dates of the qualifying period shall be established by the governor in accordance with R.S. 18:467, 467.1, and 468. Immediately after issuance of the proclamation, which shall include the dates of the primary and general elections and the dates of the qualifying period, the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after its issuance, the governor shall send a copy of the proclamation to the secretary of state. Within twenty-four hours after he receives the copy, the secretary of state shall notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The election shall be conducted and the returns shall be certified as in regular elections for United States senator.

C. If a vacancy occurs in the office of United States senator and the unexpired term is one year or less, no special election shall be called by the governor and, if a senator is appointed to fill the vacancy, he shall serve for the remainder of the unexpired term, and his successor shall be elected at the next regular election for United States senator.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 38, §1, eff. May 31, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1279 - Vacancies; representatives in congress

§1279. Vacancies; representatives in congress

When a vacancy occurs in the office of representative in congress, the governor shall determine the dates on which the special elections shall be held and the dates of the qualifying period and shall issue a proclamation ordering a special election and specifying the dates on which the primary and general elections will be held and the dates of the qualifying period for the election. Immediately thereafter he shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after issuing the proclamation, the governor shall send a copy of the proclamation to the secretary of state, who shall within twenty-four hours of receipt of the information notify all election officials having any duty to perform in connection with a special election to fill such vacancy, including the parish boards of election supervisors for the parish or parishes in which the vacancy occurred. The election shall be conducted in the same manner and at the same places and the returns shall be certified as in regular congressional elections. If at a primary or general election in a congressional district one representative in congress is to be elected for a full term and another to fill a vacancy, the ballots containing the names of the candidates shall, as a part of the title of the office, designate the term for which the candidates are respectively nominated.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 545, §1, eff. Jan. 1, 1978; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1280 - Contests

§1280. Contests

Except as may be otherwise provided by the constitution and laws of the United States, contests of elections under this Part shall be made as provided in this Title for state candidates.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1280.21 - Presidential preference primary election

PART III. PRESIDENTIAL PREFERENCE PRIMARY

§1280.21. Presidential preference primary election

A. A statewide presidential preference primary election shall be held on the first Saturday in March in 2016 and every fourth year thereafter for the purpose of allowing the electors of each political party in the state which has forty thousand or more registered members to express their preference for a person to be the nominee of the party for president of the United States.

B. Each elector voting in such election may vote only for a candidate who is affiliated with the same party as the elector, except that the state central committee of a recognized political party may allow in its bylaws, electors who are not affiliated with any political party to cast a vote on the ballot of such recognized political party.

C. The state central committee shall notify the Department of State that its bylaws allow for such voting by non-affiliated electors no later than seven days prior to the opening of qualifying for the presidential preference primary. Such notification shall be considered valid and effective for subsequent presidential preference primaries unless the state central committee notifies the Department of State that its bylaws no longer allow for such voting by non-affiliated electors no later than seven days prior to the opening of qualifying for a presidential preference primary.

D. Any elector who is not affiliated with any political party and who is allowed to cast his vote on the ballot of a recognized political party in the presidential preference primary pursuant to this Section shall cast his vote on the ballot of only one recognized political party.

E. Notwithstanding any provisions of this Code to the contrary, in any statewide presidential preference primary election, at any precinct where the presidential preference issue or election of political party officials or both are the only matters on the ballot, the number of election commissioners required in such precinct shall be one commissioner-in-charge and two commissioners.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess.; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1; Acts 2004, No. 678, §1; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2011, No. 293, §1; Acts 2014, No. 792, §1.



RS 18:1280.22 - Candidates; procedure for qualifying

§1280.22. Candidates; procedure for qualifying

A. Candidates for presidential nominee shall qualify in accordance with procedures established by the party. Prior to qualification as a candidate of a political party for presidential nominee, a person shall pay a qualifying fee of seven hundred fifty dollars and any additional fee as authorized by R.S. 18:464(C) or shall have obtained a nominating petition, bearing the handwritten signatures of no less than one thousand registered voters affiliated with the party from each of the congressional districts into which the state is divided. If the candidate is qualifying by paying a fee, the fee shall be paid in cash, by certified or cashier's check drawn on a state or national bank or credit union, by United States postal money order, or by a money order issued by a state or national bank or credit union.

B.(1) The qualifying period for presidential candidates shall open on the first Wednesday in December and shall close at 5:00 p.m. on the following Friday. During the qualifying period, presidential candidates shall file notices of candidacy with the secretary of state.

(2)(a) A notice of candidacy shall be in writing and shall state the candidate's name, the office he seeks, the address of his domicile, and the political party with which he is registered as being affiliated. The political party with which the candidate was affiliated at the time of qualifying is the one which shall appear on the ballot, even if the candidate changes his political party designation after he qualified for the election.

(b) The candidate shall designate in the notice the form in which his name shall be printed on the ballot. The candidate may designate his given, first, and middle name, the initials of his given, first, and middle name, a nickname, or any combination thereof as the form in which his name shall be printed on the ballot. However, he shall not designate a title, designation, or deceptive name, nor shall he designate an occupational or professional description or abbreviation. If the candidate designates a nickname in the place of or in combination with his given name or the initials thereof, the nickname shall be set off with quotation marks and shall be placed immediately preceding his surname. A candidate shall include his surname in his designation of the form in which his name shall be printed on the ballot.

(c) The notice of candidacy also shall include a certificate signed by the candidate, certifying that he has read the notice of his candidacy and that all of the statements contained therein are true and correct. The certificate shall be executed before a notary public. If the candidate is serving outside the state with the armed forces of the United States, his notice of candidacy shall be witnessed by a commissioned officer in the armed forces of the United States.

(d) A notice of candidacy shall be accompanied by the qualifying fee and any additional fee imposed or a nominating petition.

(3)(a) Each sheet of a nominating petition shall set forth the name of the presidential candidate, as it shall appear on the election ballot, the address of the candidate, the political party with which he is affiliated, and the date of the presidential primary.

(b) Each voter who signs a nominating petition shall include his name and residence address.

(c) All persons who obtained signatures shall certify that to the best of their knowledge, information, and belief all of the signatures on the nominating petition are genuine, and all of the statements contained in the petition are true and correct.

(d) A nominating petition shall be submitted to the registrars of voters in the parishes where the signers reside not less than thirty days before the end of the qualifying period.

(e) The registrar for each parish shall endorse upon the nominating petitions, whether original or supplemental, the date and time of submission and shall promptly certify the nominating petitions, in the order received, by determining and certifying on each nominating petition which of the signers are registered to vote in the parish. A registrar may stop certifying the signatures on a nominating petition when the total number of the signers he has certified as having signed the petition timely and as being registered to vote equals fifteen percent more than the number of registered voters required from the congressional district. A registrar's certification shall be conclusive as to number of qualified voters who timely signed a nominating petition, and evidence to the contrary shall not be admitted in an action objecting to the candidacy of a presidential candidate filing the nominating petition.

C. Any person who qualifies as a candidate for presidential nominee may withdraw his candidacy by filing a notice of his withdrawal, that is signed by the candidate, and duly acknowledged before an officer authorized to administer oaths with the secretary of state, who shall note thereon the date it was filed. The withdrawal shall become effective when it is filed with the secretary of state. Once filed as herein provided, a notice of withdrawal shall not be returned to the person withdrawing. The effect of his withdrawal shall be as provided in R.S. 18:502.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess; Acts 1984, No. 673, §1, eff. Jan. 1, 1985; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1992, No. 944, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 1032, §7; Acts 2004, No. 526, §1, eff. Jan. 1, 2005; Acts 2004, No. 604, §1, eff. Jan. 1, 2005; Acts 2006, No. 845, §1, eff. Jan. 1, 2007; Acts 2011, No. 293, §1.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1280.23 - Conduct of election

§1280.23. Conduct of election

Except as otherwise specifically provided in this Part, the election for which provision is made in this Part shall be conducted and the returns thereof published and promulgated as provided in the election laws of the state.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979.



RS 18:1280.24 - Arrangement of ballot

§1280.24. Arrangement of ballot

The ballot for the election provided in this Part shall contain the names of each candidate arranged by party affiliation and placed in alphabetical order within each party.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess.; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1.



RS 18:1280.25 - Voting according to party affiliation

§1280.25. Voting according to party affiliation

No elector may vote in the election provided in this Part for a candidate affiliated with a party in which the elector is not registered, except as provided in R.S. 18:1280.21.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979; S.C.R. No. 4, 1983 2nd Ex. Sess.; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1; Acts 2004, No. 678, §1.



RS 18:1280.26 - Repealed by Acts 1983, No. 681, 2, eff. July 21, 1983.

§1280.26. Repealed by Acts 1983, No. 681, §2, eff. July 21, 1983.



RS 18:1280.27 - Delegates to political party conventions; selection; oaths; voting; allocation among presidential nominees

§1280.27. Delegates to political party conventions; selection; oaths; voting; allocation among presidential nominees

A. Notwithstanding any other provisions of law, at least ninety days prior to a presidential preference primary election, the state governing body of each eligible political party shall establish procedures to be followed in the selection of individual delegates and alternates to the convention of that party, including procedures for the selection of committed and uncommitted delegates. A copy of any rule adopted by the state party committee shall be filed with the secretary of state within seven days after its adoption and shall become public record.

B. Delegates shall be allocated among the presidential candidates according to the results of the presidential primary and according to guidelines established by the governing bodies of the respective parties.

C. Repealed by Acts 1984, No. 672, §3.

Added by Acts 1979, No. 684, §1, eff. Dec. 1, 1979. S.C.R. No. 4, 1983, 2nd Ex. Sess. Acts 1984, No. 672, §1; Acts 1986, No. 35, §1, eff. June 17, 1986; Acts 1986, No. 427, §1.



RS 18:1281 - Statement of purpose

CHAPTER 6-A. BOND, DEBT, AND TAX ELECTIONS

§1281. Statement of purpose

The purpose of this Chapter is to implement Article VI, Section 22 of the Louisiana Constitution of 1974 by establishing a uniform procedure for the conduct of elections to authorize the issuance of bonds, the assumption of indebtedness, and the imposition or increase of taxes by political subdivisions. The procedure for elections set forth in this Chapter shall apply to and shall supersede those provisions of the Louisiana Constitution of 1921 which were continued as statutes under authority of Part II of Article XIV of the Louisiana Constitution of 1974 and existing laws of the state of Louisiana, notwithstanding any contrary provisions contained therein. However, nothing contained in this Chapter shall repeal the limitations in effect on January 1, 1975 on the authority of political subdivisions to impose or increase taxes.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1282 - Political subdivision defined

§1282. Political subdivision defined

For purposes of this Chapter, the term "political subdivision" means a state department, agency, board, or commission; a parish; a municipality; a school board and a school district; a levee board and a levee district; a port board and a port commission; a port, harbor, terminal and industrial district; and any special service district, including but not limited to a road, water, sewerage, fire, protection, recreation, gas utility, or garbage district, and any other board, district, or unit of local government authorized by law to conduct elections for the issuance of bonds, the levying or increasing of any tax, or the assumption of indebtedness.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1283 - Elections

§1283. Elections

A. In every case in which the provisions of the Louisiana Constitution of 1974 as now existing or hereafter amended, or of law, as now existing or hereafter amended or enacted, requires the approval of voters at an election in a political subdivision as a prerequisite to the issuance of bonds, levying or increasing of any tax, or the assumption of indebtedness by said political subdivision, the election shall be held substantially in accordance with the election laws set forth in Title 18 of the Louisiana Revised Statutes of 1950, except that the election shall be called, conducted, canvassed, promulgated, and notice thereof given by the governing authority of the political subdivision in accordance with the procedures hereinafter set forth.

B. The governing authority of the political subdivision may call a special election for any of these purposes to be held on any of the dates set forth in R.S. 18:402(F), and it shall call an election for any of these purposes when requested to do so by the petition in writing of one-fourth of the electors qualified to vote at an election.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1284 - Resolution calling election; proposition

§1284. Resolution calling election; proposition

A. The election shall be ordered by a resolution of the governing authority of the political subdivision which shall state the purpose for which it is called.

B. If the purpose of the election is to authorize the issuance of bonds, the resolution and the proposition submitted to the voters shall state the purpose for which the bonds are to be issued and, if required by the law pursuant to which the bonds are issued, the estimated millage rate to be levied in the first year of issue, the maximum amount of the bonds to be issued, the number of years for which the bonds are to run, and the maximum rate of interest on the bonds.

C. If the purpose of the election is to authorize the levy or increase of a special tax, the resolution and the proposition submitted to the voters shall state the rate, object, and purpose for which the tax is to be levied or increased; the estimated amount reasonably expected to be collected from the levy or increase of the tax for one entire year at the time it is proposed; and, if it is to be limited as to duration, the number of years it is to run. If the purpose of the election is to authorize an increase of a tax, the resolution and the proposition shall also state the rate increase. The contents of any proposition or resolution relative to the issuance of general obligation bonds shall be as provided in Subsection B of this Section.

D. If the purpose of the election is to authorize the assumption of indebtedness, the resolution and the proposition submitted to the voters shall state the amount and nature of the debt to be assumed.

E. In each election ordered by a governing authority of a political subdivision for the purpose of authorizing the issuance of bonds, the proposition on the ballot submitted to the voters shall state the kind and source of revenues which are pledged to retire the bonds.

F.(1) The preparation of the proposition to be submitted to the voters at an election shall be the responsibility of the governing authority of the political subdivision ordering the election. The proposition shall include the information required by this Section in simple, unbiased, concise, and easily understood language and be in the form of a question. The proposition shall not exceed two hundred words in length and shall not include words that are struck through, underscored, or in boldface type.

(2) The secretary of state shall be responsible for ensuring that the proposition complies with the requirements of this Section.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1993, No. 426, §1, eff. Jan. 1, 1994; Acts 2003, No. 1220, §1, eff. Jan.1, 2004; Acts 2006, No. 768, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 591, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §2, eff. Jan. 1, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1285 - Notice of election

§1285. Notice of election

A.(1)(a)(i) Notice of the election shall be given and shall embrace substantially all matters required to be set forth in the resolution ordering the election, including a list of precincts where the proposition will be voted on and an indication for each precinct as to whether or not all registered voters in the precinct will be eligible to vote on the proposition, unless the proposition is to be voted on parishwide.

(ii) If the notice is relative to the increase of a special tax, the notice shall also state the proposed increase in the millage rate of a property tax or percentage rate of sales tax.

(iii) If the notice is relative to an election which affects ad valorem taxation, the notice shall also state that a portion of the monies collected shall be remitted to certain state and statewide retirement systems in the manner required by law.

(iv) The notice shall also state that the governing authority of the political subdivision ordering the election will, in open session, at the hour and place named, proceed to canvass the returns and declare the result of the election.

(b) The list of commissioners for an election called in accordance with R.S. 18:1286(A) is not required to be set forth in the notice of election.

(2) The notice shall be published once a week for four consecutive weeks in the official journal of the political subdivision, or, if there is none, then in a newspaper of general circulation in the parish or, if there is no newspaper of general circulation in the parish, then in a newspaper of general circulation in an adjoining parish. Not less than forty-five days nor more than ninety days shall intervene between the date of the first publication and the date of the election.

B.(1)(a) Written notice of the election and the certificate required by Subparagraph (b) of this Paragraph shall be transmitted to the secretary of state and each clerk of court and registrar of voters in the area affected by the election. If the election is to be held on a primary election date, then such notice and certificate shall be received by the secretary of state at least four weeks prior to the opening of the qualifying period for the primary election. If the election is not to be held on a primary election date, then the notice and certificate shall be received by the secretary of state on or before the forty-sixth day prior to the election. The secretary of state shall not accept any revisions to propositions, including but not limited to changes in title, text, or numerical designations, after the last day for submission of the notice and certificate to the secretary of state.

(b) The secretary of state shall not prepare or certify the ballot with respect to any election for bond, debt, or tax propositions, conducted pursuant to this Chapter, or in respect to any other election where the proposition is subject to approval by the Louisiana State Bond Commission, including but not limited to any proposition to adopt, amend, or repeal a home rule charter which is subject to such approval, until he receives certification in writing from the chairman of that commission that the commission has considered and approved the proposition.

(2) The secretary of state shall not include any proposition on any ballot of any election if such notice and certificate required by Subparagraph (1)(b) of this Subsection are not timely received by the secretary of state. The failure of the clerk of court or registrar of voters to timely receive notice and the certificate, as provided for herein, shall not prevent the secretary of state from including the proposition on the ballot. Any elector who is eligible to vote in the election may apply for injunctive relief to prohibit the placing of a proposition on the ballot if notice and the certificate are not timely received by the secretary of state. Venue for such application shall be in any parish in which the election is called, and the secretary of state shall be a proper party defendant.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; S.C.R. No. 8 of 1981 1st Ex. Sess; Acts 1984, No. 589, §1, eff. July 12, 1984; Acts 1986, No. 669, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989, Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 1114, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 591, §1, eff. Jan. 1, 2011; Acts 2012, No. 139, §2, eff. Jan. 1, 2013; Acts 2012, No. 283, §1, eff. Jan. 1, 2013.



RS 18:1286 - Polling places; election officers

§1286. Polling places; election officers

A. When an election called under the provisions of this Chapter is not held at the same time as the election of any public official, the governing authority of the political subdivision ordering the election shall use the established polling places and provide the voting machines and a compiled statement of qualified voters. On or before the twenty-first day prior to such election, the parish board of election supervisors shall appoint the number of commissioners for each precinct as provided in R.S. 18:425(A)(1)(b) and not less than the same number of alternate commissioners for each precinct, all of whom shall meet the qualifications set forth in Part II of Chapter 5 of this Title. The commissioner-in-charge for each precinct at which an election called under the provisions of this Chapter is held shall be the commissioner-in-charge selected or appointed for such precinct under the provisions of Part II of Chapter 5 of this Title.

B. When an election called under the provisions of this Chapter is held at the same time as the election for any public official, the election shall be held solely in compliance with the provisions of Parts II and V of Chapter 5 of this Title, and the commissioners selected for the election for public officials shall be the commissioners for the election called under the provisions of this Chapter and shall only receive the compensation provided for in R.S. 18:424 and R.S. 18:425.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1985, No. 754, §1; Acts 1988, No. 907, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004.



RS 18:1286.1 - Authority to consolidate polling places; reduce number of election officials

§1286.1. Authority to consolidate polling places; reduce number of election officials

A. Notwithstanding any provision of R.S. 18:1286(A), when an election called under the provisions of this Chapter is not held at the same time as the election of any public official, in cases where more than one polling place is within the same location the parish board of election supervisors may consolidate polling places in that location for that election and may reduce the number of voting machines to be used in the election below the number fixed by R.S. 18:1363 and, in such case, shall notify the parish custodian of voting machines and the secretary of state of the number of machines to be prepared and delivered for the polling places so consolidated.

B. Whenever the parish board of election supervisors consolidates polling places as authorized by Subsection A of this Section, it shall appoint a commissioner-in-charge to serve at each such consolidated polling place and may reduce to not less than two the number of commissioners and alternate commissioners to be appointed to serve at each such polling place.

Added by Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1287 - Election officers; substitutes

§1287. Election officers; substitutes

The commissioner-in-charge and the commissioners shall be present at the polling place at least thirty minutes prior to the time the polls are to open. A commissioner-in-charge who fails to so appear shall be replaced in accordance with R.S. 18:433(H). If any commissioner fails to so appear, or if the number of commissioners present is less than the number necessary to conduct the election as previously established by the governing authority, the commissioner-in-charge shall appoint the necessary number of commissioners in accordance with R.S. 18:434(D)(2).

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978. Amended by Acts 1982, No. 778, §1, eff. Aug. 4, 1982.



RS 18:1288 - Election officers; oaths

§1288. Election officers; oaths

Commissioners-in-charge and commissioners shall take the oath or affirmation as provided by R.S. 18:424 and R.S. 18:425. A commissioner may administer any oath and receive any affidavit provided for in this Chapter.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1289 - Penalty for violations

§1289. Penalty for violations

A. In elections held under the provisions of this Chapter the commissioners shall have the same powers and duties in conducting the elections and in preserving order at the polls as are conferred and imposed upon similar officers under the provisions of this Title for other elections. Whatever is declared in Chapter 10 of this Title to be a felony, misdemeanor or other crime shall be the same for any election held under the provisions of this Chapter and shall be punished in the same manner.

B. Any willful failure or neglect to comply with the requirements of this Chapter or any willful violation by any officer, agent, or employee of any political subdivision availing itself of the provisions of this Chapter shall be punished by a fine of not less than twenty-five dollars or more than five hundred dollars or by imprisonment not exceeding one year, with or without hard labor, or by both fine and imprisonment.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1290 - Qualification of voters

§1290. Qualification of voters

A. All qualified electors of the political subdivision ordering the election shall be entitled to vote in an election on the issuance of bonds, levying or increase of a tax, or the assumption of indebtedness by the political subdivision, and such bonds may be issued, such tax levied or increased, or indebtedness assumed if approved by a vote of a majority in number of the qualified electors voting on the proposition at such election as is provided in this Chapter. No voter shall be required to sign a ballot or vote assessed valuation of property.

B. The registrar of voters shall furnish to the election commissioners appointed to hold the election the precinct register for each precinct or polling place. No defect or irregularity in or omission from the register so furnished shall affect the validity of the election unless it is established that the voters were thereby deprived of votes sufficient in number to have changed the result of the election.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1291 - Voting

§1291. Voting

Except as otherwise provided in this Chapter, voting machines shall be used and the election laws of this state applicable to other elections held under this Title shall govern the conduct of the voting in elections held under this Chapter.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1292 - Canvass of returns

§1292. Canvass of returns

On the date and at the hour and place specified in the notice of election, the governing authority ordering the election, in public session, shall examine and canvass the returns and declare the result of the election. The result shall be promulgated by one publication in a newspaper of general circulation in the political subdivision or, if there is none, in a newspaper of general circulation in the parish or, if there is no newspaper of general circulation in the parish, then in a newspaper of general circulation in an adjoining parish.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1293 - Proces verbal

§1293. Proces verbal

The governing authority ordering the election shall preserve a proces verbal of the canvass. If the election affects ad valorem taxation, the governing authority shall include a copy of the notice of election and proof of publication of the notice in the proces verbal. The governing authority shall forward a copy of the proces verbal to the secretary of state, who shall record it. A copy also shall be forwarded to the clerk of the district court, and in Orleans Parish to the clerk of the civil district court, who shall record it in the mortgage records. A copy shall be retained in the archives of the office of the governing authority ordering the election.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978; Acts 2012, No. 283, §1, eff. Jan. 1, 2013.



RS 18:1294 - Contests

§1294. Contests

For sixty days after promulgation of the results of an election held under this Chapter to incur debt, issue bonds, levy or increase a tax or assume debt, any person in interest may contest the legality of the election, the bond issue provided for, the tax authorized, or the assumption of indebtedness for any cause. After that time no one shall have any cause or right of action to contest the regularity, formality, or legality of the election, tax provisions, or bond authorization, for any cause whatsoever. If the validity of any election, tax, debt assumption, or bond issue authorized or provided for is not raised within the sixty days, the authority to incur or assume debt, levy the tax, or issue the bonds, the legality thereof, and the taxes and other revenues necessary to pay the same shall be conclusively presumed to be valid, and no court shall have authority to inquire into such matters.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1295 - Special election to increase interest rate

§1295. Special election to increase interest rate

A. Any parish, municipality, or other political subdivision of the state in which a special election has been held, at which election the issuance of bonds of said political subdivision has been approved and a maximum rate of interest to be borne by said bonds has been established may, through the respective governing authority thereof, call and hold a special election to authorize the issuance and sale of such bonds at a maximum rate of interest greater than that rate specified in the proposition or propositions previously approved. However, such greater maximum rate of interest so submitted for approval shall not exceed the maximum rate of interest than permitted by the applicable laws of the state for the type of bonds described in the aforesaid proposition or propositions.

B. Any election called and held hereunder shall be held and conducted under the same legal authority under which the previous election was held and conducted unless such laws since have been amended, in which event said election shall be held and conducted in accordance with the laws of the state then in effect with respect to the holding and conducting of special elections to authorize the issuance of such bonds. An election held and conducted hereunder shall have no effect other than to permit the issuance and sale of said bonds at a maximum rate of interest greater than that approved at the previously held election.

C. Notwithstanding any contrary provision of this Chapter, the authority to issue any bonds approved in prior bond elections shall remain in full force and effect.

Added by Acts 1977, No. 545, §2, eff. Jan. 1, 1978.



RS 18:1296 - Repealed by Acts 1984, No. 672, 3.

§1296. Repealed by Acts 1984, No. 672, §3.



RS 18:1299 - Applicability

CHAPTER 6-B. ELECTIONS AT WHICH A PROPOSITION

OR QUESTION IS TO BE SUBMITTED TO THE VOTERS

§1299. Applicability

The provisions of this Chapter provide the procedures to be used in elections, except those provided for in Chapter 6-A of this Code, at which a proposition or question, authorized by the state constitution, by a statute of this state, or by a home rule charter, shall be submitted to the voters.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978. Acts 1984, No. 672, §1.



RS 18:1299.1 - Question or proposition to be voted on; length

§1299.1. Question or proposition to be voted on; length

A. The preparation of a question or proposition to be submitted to the voters at an election shall be the responsibility of the governing authority or other entity calling the election or submitting the question or proposition. The proposition shall be comprised of simple, unbiased, concise, and easily understood language and be in the form of a question. The proposition shall not exceed two hundred words in length and shall not include words that are struck through, underscored, or in boldface type.

B. The secretary of state shall be responsible for ensuring that the proposition complies with the requirements of this Section.

Added by Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1993, No. 426, §1, eff. Jan. 1, 1994; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2012, No. 138, §2, eff. Jan. 1, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1300 - Procedures; notice of election; expenses

§1300. Procedures; notice of election; expenses

A.(1) When an election at which a proposition or question is to be submitted to the voters is held at the same time as an election for any public official, the election shall be held in compliance with the applicable provisions of Chapter 5 and Chapter 6-A of this Title.

(2) The commissioners selected to serve at the election for the public officials also shall serve as the commissioners for the election at which a proposition or question is to be submitted to the voters, and the compensation for each shall be only that amount provided for in R.S. 18:424 and R.S. 18:425 for the day of service as a commissioner or commissioner-in-charge.

B. When an election at which a proposition or question is to be submitted to the voters is not held at the same time as the election of any public official, the election shall be held solely in compliance with and shall be subject to the applicable provisions of Chapter 6-A of this Title.

C.(1) When an election is called under the provisions of this Chapter, written notice of the election shall be transmitted to the secretary of state, the commissioner of elections, and each clerk of court and registrar of voters in the area affected by the election. If the election is to be held on a primary election date, then such notice shall be received by the secretary of state at least four weeks prior to the opening of the qualifying period for the primary election. If the election is not to be held on a primary election date, then such notice shall be received by the secretary of state on or before the forty-sixth day prior to the election.

(2) The secretary of state shall not accept any revisions to propositions or questions, including but not limited to changes in title, text, or numerical designations, after the last day for submission of the notice to the secretary of state. The secretary of state shall not include any proposition or question on any ballot of any election if such notice is not timely received by the secretary of state.

(3) Any elector who is eligible to vote in the election may apply for injunctive relief to prohibit the placing of a proposition on the ballot if notice is not timely received by the secretary of state. Venue for such application shall be in any parish in which the election is called, and the secretary of state shall be a proper party defendant.

D. Repealed by Acts 1983, No. 681, §2, eff. July 21, 1983.

Added by Acts 1978, No. 292, §1, eff. July 6, 1978. Amended by Acts 1980, No. 792, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; H.C.R. No. 8, 1981 1st Ex. Session; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 681, §2, eff. July 21, 1983; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 1114, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 139, §2, eff. Jan. 1, 2013.



RS 18:1300.1 - Recall authorized

CHAPTER 6-C. RECALL ELECTIONS

§1300.1. Recall authorized

Any public officer, excepting judges of the courts of record, may be recalled in accordance with the provisions of this Chapter. However, no recall petition may be submitted for certification to or accepted for certification by the registrar of voters or any other official if less than six months remain in the term of office.

Acts 1992, No. 949, §1, eff. Jan. 1, 1993.



RS 18:1300.2 - Petition for recall election; campaign finance disclosure

§1300.2. Petition for recall election; campaign finance disclosure

A.(1) Whenever the recall of any public officer is sought, a petition shall be directed to the governor. The petition shall be limited to the request that an election be called and held in the voting area for the purpose of recalling the officer. No recall petition shall seek an election for the recall of more than one public officer, individually, in the same recall petition.

(2) The secretary of state shall provide a form approved by the attorney general to be used for the petition for a recall election. Such form shall be in conformity with the provisions of this Chapter and R.S. 18:3. All recall petitions shall be on an approved form or on a form which contains the same information as required by the approved form and any petition not on such a form shall be invalid.

B. All signatures on recall petitions shall be handwritten. This petition shall be signed by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors.

C.(1) Prior to the entering of any signatures on a petition, the chairman designated to represent the petitioners shall file with the secretary of state a copy of the recall petition which will be used and upon receipt of the recall petition the secretary of state shall endorse thereon the fact and the date of filing. A copy shall be transmitted by the secretary of state to the registrar of voters for each parish in which the recall election is to be held. The chairman shall list on the petition every parish which is wholly or partially within the voting area in which the recall election is to be held. The petition shall be deemed filed when it is received in the office of the secretary of state, or at the time it is postmarked by the United States Postal Service or is receipted on a return receipt request form, if it is subsequently received in the office of the secretary of state.

(2) The signed and dated petition shall be submitted to the registrar of voters for each parish within the voting area not later than one hundred eighty days after the day on which the copy of the petition was filed with the secretary of state; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be submitted to the registrar of voters not later than ninety days after the day on which the copy of the petition is filed with the secretary of state. If the final day for submitting the signed and dated petition falls on a Saturday, Sunday, or legal holiday, the deadline for filing such petition shall be on the next day which is not a Saturday, Sunday, or legal holiday.

(3)(a) The chairman shall file notice with the registrar on the third day before the petition is submitted to the registrar that he will submit the petition and the date of such submission, unless such submission is made within three days prior to the expiration of the period for submitting such petition. Such notice of submission shall be a public record. If the notice filed with the registrar on the third day before the petition is submitted includes a date for submitting the signed and dated petition which falls on a Saturday, Sunday, or other legal holiday, the registrar shall so inform the chairman and advise the chairman of the next day which is not a Saturday, Sunday, or other legal holiday and on which the petition is to be submitted.

(b) The chairman shall provide written notice by certified mail, return receipt requested, to the public officer whose recall is sought on the third day before the petition is submitted to the registrar.

D. Each elector, at the time of signing the petition, shall enter his address and the date on which he signed beside or underneath his signature; however, if a person is unable to write, as provided in R.S. 18:1300.4, the two witnesses shall date their signatures. In addition, each petition shall be in compliance with the provisions of R.S. 18:3. In determining the number of qualified electors who signed the petition in any parish, the registrar of voters shall not count any signature which is undated or bears a date prior to the date on which the copy of the petition initially was filed with the secretary of state or after the date of the submission of the petition to the registrar except as otherwise provided in R.S. 18:1300.3(B). The registrar shall not receive or certify a petition submitted to him for certification unless it is submitted to him timely.

E. The secretary of state shall notify the Supervisory Committee on Campaign Finance Disclosure of the filing of a copy of a recall petition to be used to seek the recall of a public officer, including the date of such filing, the officer who is the subject of the petition, and the names and addresses of the chairman and vice chairman designated on the petition. The Campaign Finance Disclosure Act shall be applicable to persons supporting or opposing the recall of a public officer as provided in R.S. 18:1486.

Amended by Acts 1968, No. 590, §1; Acts 1977, No. 473, §1; Acts 1979, No. 148, §1; Acts 1984, No. 672, §1; Acts 1985, No. 754, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 2001, No. 1032, §7; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2010, No. 621, §1.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1300.3 - Certification of registrar of voters; addition or withdrawal of signatures; form of names

§1300.3. Certification of registrar of voters; addition or withdrawal of signatures; form of names

A. The registrar of voters of each parish in the voting area wherein a recall election is sought shall certify on the recall petition, within fifteen working days after it is presented to him for that purpose, the number of names appearing thereon, the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition, and also the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state. However, if any parish wholly or partially within the voting area has more than fifty thousand registered voters, the registrar of voters for each parish within the voting area shall complete such certification on the recall petition within twenty working days after it is presented to him for that purpose. If the final day for the registrar to certify the recall petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for certifying the recall petition. Each registrar also shall indicate on the petition the names appearing thereon who are not electors of the voting area. Each person who participates in the review of the names on the petition for certification by the registrar as required in this Section shall initial each of those portions of the petition which he reviews for certification by the registrar.

B.(1) The registrar of voters shall honor the written request of any voter who either desires to have his handwritten signature stricken from the petition or desires to have his handwritten signature added to the petition at any time after receipt of the signed petition as provided in R.S. 18:1300.2(C) but prior to certification of the petition or within five days after receipt of such signed petition, whichever is earlier. If the deadline for removing or adding a signature to the petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the deadline for removing or adding a signature to the petition. The written request of the voter shall include the name and address of the voter, the signature of the voter, the date of birth of the voter, and the date.

(2) Upon the signature of the voter, the written request of the voter to have his signature stricken or added to the recall petition shall be a public record. Any person in possession of such a written request shall be the custodian thereof. The voter or any other person who is the custodian of the written request shall transmit the written request to the registrar of voters for each parish within the voting area by mail or directly by hand, immediately upon signature of the voter or upon receipt of the signed, written request.

C.(1) When there is no registrar of voters, or deputy registrar of voters in any parish, or in case of the absence or inability of that officer, the clerk of the district court of the parish shall execute the certificate.

(2) Immediately after the recall petition is certified, a copy of the petition shall be made and the original recall petition shall be sent to the governor by the officer executing the certificate. Such copy shall be retained in the office of the registrar of voters in each parish affected by the petition and shall be a public record.

(3) On the date the recall petition is sent to the governor, the registrar of voters or person who executes the certificate as provided in Paragraph (1) of this Subsection shall provide written notice of the certification to the public officer whose recall is sought. The written notice required by this Paragraph shall be sent by certified mail, return receipt requested, to the registration address of the public officer.

D. When any officer designated in this Chapter refuses to execute the certificates provided for, any signer of a recall petition, or the chairman or vice chairman designated to represent the signers, may compel the execution of the certificates by summary process in the district court having jurisdiction over the officer.

E. The registrar of voters shall comply with the provisions of R.S. 18:3(C) when determining the number of qualified electors of the voting area who signed the petition.

Amended by Acts 1952, No. 127, §16; Acts 1975, No. 338, §1; Acts 1977, No. 473, §1; Acts 1980, No. 247, §1; Acts 1982, No. 166, §1, eff. July 14, 1982. Acts 1984, No. 672, §1; Acts 1985, No. 754, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 2001, No. 1032, §7; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2010, No. 621, §1; Acts 2014, No. 60, §1, eff. May 16, 2014.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1300.4 - Signature to recall petition

§1300.4. Signature to recall petition

No person may sign any name to a recall petition other than his own, except in a case where a person is unable to write, in which case the incapacitated person shall affix his mark to the petition and the person circulating the petition shall affix the name and address of the incapacitated person, as well as the date on which the incapacitated person affixed his mark to the petition, provided he does so in the presence of two witnesses who shall also sign their names as witnesses to the mark.

Acts 1987, No. 831, §1, eff. Jan. 1, 1988.



RS 18:1300.5 - Chairman and vice chairman designated in petition; petition designated as a public record

§1300.5. Chairman and vice chairman designated in petition; petition designated as a public record

A. The recall petition shall designate a chairman to act for the signers of the petition in all matters, and a vice chairman to act on order of the chairman or in case of the death, disability, absence, or resignation of the chairman. The petition shall include the full name and residence address of the chairman and the vice chairman. The chairman and vice chairman each shall be a qualified voter in the voting area from which the public official whose recall is being sought is elected.

B. Upon the signature of the first elector, the recall petition, including the name, address, and signature of each elector who has signed thereon, shall be a public record. The chairman, or the vice chairman when acting as the chairman, shall be the custodian thereof. The petition and the custodian shall be subject to all of the provisions of R.S. 44:31 et seq.

C. Upon the filing of the petition pursuant to R.S. 18:1300.2(C)(2), the chairman, or the vice chairman when acting as chairman, shall no longer be the custodian thereof.

Acts 1989, No. 727, §1, eff. Jan. 1, 1990; Acts 2001, No. 21, §1.



RS 18:1300.6 - Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.

§1300.6. Repealed by Acts 2010, No. 797, §2, eff. Jan. 1, 2011.



RS 18:1300.7 - Governor to order election; proclamation; publication

§1300.7. Governor to order election; proclamation; publication

A. If the required number of qualified electors of the voting area sign the petition for recall, the governor shall issue a proclamation ordering an election to be held for the purpose of voting on the question of the recall of the officer. The total number of registered voters in the voting area and the total number of registered voters in the voting area signing the petition shall be calculated from the totals on the certificates of all of the registrars of voters received by the governor. The governor shall issue such proclamation within fifteen days after he receives the certified petitions from all of the registrars of voters in the voting area who have received petitions for certification. If the final day for the governor to issue the proclamation falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for issuing the proclamation. The proclamation shall order the election to be held on the next available date specified in R.S. 18:402(F). If the election is to be held on a primary election date, the proclamation shall be issued on or before the last day for candidates to qualify in the election. If the election is not to be held on a primary election date, then the proclamation shall be issued on or before the forty-sixth day prior to the election.

B. Immediately after the issuance of the proclamation, the governor shall publish the proclamation in the official journal of each parish in which the election is to be held. Within twenty-four hours after issuing the proclamation, the governor shall send a copy of the petition and proclamation, by registered or certified mail, to the clerk of the district court for each parish in which the election is to be held. If the election is to be held in Orleans Parish, the city of New Orleans, the copy of the petition and proclamation shall be mailed to the clerk of the criminal district court. A copy of the petition and proclamation also shall be sent to the secretary of state. Within twenty-four hours after he receives the copies, the secretary of state shall notify all other election officials having any duty to perform in connection with a recall election, including the parish board of election supervisors for the parish or parishes in which the election is held.

C.(1) If the officer subject to the recall election has submitted an irrevocable resignation prior to the first day of early voting and the recall election is the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation, and the recall election shall not be held. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(2)(a) If the officer subject to the recall election has submitted an irrevocable resignation prior to the first day of early voting and the recall election is not the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(b) If the early voting election ballot has already been prepared, the registrar of voters of any parish where such ballot will be used shall, to the extent possible, cause notice to be posted of the resignation of such public officer at each location for early voting in the parish where the recall election appears on the ballot. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

(c) If the election day ballot for the recall of the public officer has not been printed, the recall election shall not appear on the election day ballot. If the election day ballot for the recall of the public officer has been printed with the public officer's name on it, the clerk of court of any parish where the ballot will be used shall, to the extent possible, cause notice to be posted of the resignation of the public officer subject to recall at each polling place in the parish where the public officer's name appears on the ballot for recall. Any votes cast in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

D.(1) If the officer subject to a recall election has submitted an irrevocable resignation anytime during early voting and prior to election day and the recall election is the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation, and early voting shall be canceled, and the recall election shall not be held. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(2)(a) If the officer subject to a recall election has submitted an irrevocable resignation anytime during early voting and prior to election day and the recall election is not the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state when the member subject to the recall election resigns.

(b) The registrar of voters of any parish where the recall election appears on the ballot shall, to the extent possible, cause notice to be posted of the resignation of such public officer at each location for early voting in the parish where the recall election appears on the ballot. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

(c) If the election day ballot for the recall of the public officer has not been printed, the recall election shall not appear on the election day ballot. If the election day ballot has been printed with the public officer's name on it, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause such notice to be posted of the resignation of the public officer subject to recall at each polling place in the parish where the public officer's name appears on the ballot for recall. Any votes cast in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

E.(1) If the officer subject to the recall election has submitted an irrevocable resignation after the close of early voting and prior to election day and the recall election is the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation, and the recall election shall not be held. Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(2)(a) If the officer subject to the recall election has submitted an irrevocable resignation after the close of early voting and prior to election day and the recall election is not the only issue on the ballot, the secretary of state shall notify the governor, governing authority, recall chairman, clerk of court, and registrar of voters of the resignation.

(b) Any votes cast during early voting in the recall election shall be null and void and shall not be counted for any purpose whatsoever. In the case of the recall of a member of the legislature, the presiding officer of the member's house shall notify the secretary of state as soon as possible when the member subject to the recall election resigns.

(c) If the election day ballot for the recall of the public officer has not been printed, the recall election shall not appear on the election day ballot. If the election day ballot for the recall of the public officer has been printed with the public officer's name on it, the clerk of court of any parish where such ballot will be used shall, to the extent possible, cause such notice to be posted of the resignation of the public officer subject to recall at each polling place in the parish where the public officer's name appears on the ballot for recall. Any votes cast in the recall election shall be null and void and shall not be counted for any purpose whatsoever.

Amended by Acts 1978, No. 292, §2, eff. July 6, 1978; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1300.8 - Voting area

§1300.8. Voting area

A. The voting area for an election to recall an officer is the area which composes the state, district, parish, municipality, or ward that the officer represents as of the date the petition is filed with the secretary of state.

B. This area is the basis on which to determine whether the handwritten signatures to the recall petition are sufficient and proper; the number of handwritten signatures required is determined by calculation of the number of electors of the voting area as set forth in R.S. 18:1300.2.

Acts 1995, No. 555, §1, eff. Jan. 1, 1996; Acts 2001, No. 1032, §7.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1300.9 - Recall elections, conduct in accordance with Election Code

§1300.9. Recall elections, conduct in accordance with Election Code

Elections for the recall of any public officer shall be held under and in accordance with the applicable provisions of the Louisiana Election Code, except as otherwise specifically provided in this Chapter.

Amended by Acts 1978, No. 292, §2, eff. July 6, 1978.



RS 18:1300.10 - Commissioners of election

§1300.10. Commissioners of election

The parish board of election supervisors shall name the three commissioners who shall compose the three election commissioners.

Acts 1988, No. 907, §1, eff. Jan. 1, 1989.



RS 18:1300.11 - Preparation of ballots; marking of ballots

§1300.11. Preparation of ballots; marking of ballots

The ballots at recall elections shall be provided and supplied in the same manner as the ballots for general elections, and in accordance with general election laws, except as provided in this Chapter. The top of the ballot shall provide in large capital letters:

"SPECIAL ELECTION FOR THE RECALL OF

(Here state name and title of the officer whose recall is at issue.)"

Then shall follow the number and name of the election district and the location of the polling place. Then shall follow the dates of the election. Then shall follow, in separate lines on the ballot, the following:

"FOR the Recall. _____

AGAINST the Recall. _____"

After the words "FOR the Recall", shall be a blank square, and after the words "AGAINST the Recall", shall be a blank square. The ballot shall provide instructions for voting.

Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:1300.12 - Results of election

§1300.12. Results of election

The majority of the votes cast shall determine the result of the recall election. If the proposition for the recall does not receive a majority of the votes cast, the effort to recall shall have failed. Votes shall be tabulated and returns made, declared, and promulgated as at a general election.

Acts 1995, No. 555, §1, eff. Jan. 1, 1996.



RS 18:1300.13 - Declaration of vacancy; prohibitions

§1300.13. Declaration of vacancy; prohibitions

A. When the majority is in favor of the recall, the public officer is, ipso facto, recalled and removed from office, and the office shall be vacated upon expiration of the time period for contesting the recall election set forth in R.S. 18:1405(H) if an action contesting the recall election is not commenced timely or when the final judgment becomes definitive if an action contesting the recall election is commenced timely, and the office shall be filled as in the case of ordinary vacancies and according to the constitution and laws of the state.

B.(1) A public officer who has been recalled and removed from office shall not be appointed to succeed himself in the office from which he was recalled and removed.

(2) A public officer who has been recalled and removed from office shall be ineligible as a candidate at an election called to fill the vacancy created by the recall of such public officer.

Amended by Acts 1979, No. 229, §2, eff. July 13, 1979; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 690, §1.



RS 18:1300.14 - Failure of recall

§1300.14. Failure of recall

In case any election is called and held for the purpose of deciding upon whether or not any public officer shall be recalled, and at the election the effort to recall fails, then no election shall be held to recall the same officer within eighteen months from date of the election at which the recall failed to carry.



RS 18:1300.15 - Recall proceedings involving governor or Secretary of State

§1300.15. Recall proceedings involving governor or Secretary of State

In all cases where the governor's office is involved in a recall election, the Secretary of State shall issue the proclamation and act in all matters where it is made the duty of the governor to act, and in case the office of Secretary of State is involved, then the governor shall act instead of the Secretary of State.



RS 18:1300.16 - Penalty

§1300.16. Penalty

Whoever violates any provision of this Chapter shall be fined not less than one hundred dollars nor more than one thousand dollars, and imprisoned for not less than thirty days nor more than ninety days.



RS 18:1300.17 - Right to contest preserved

§1300.17. Right to contest preserved

Nothing contained in this Chapter shall be construed to deny to any public officer recalled, or whose recall is sought, the right to contest the recall, or any proceedings in relation thereto, in any court of competent jurisdiction, for fraud or other illegality. The procedural provisions of Chapter 9, Part I, of this Code shall be applicable to such actions.

Acts 1986, No. 669, §1.



RS 18:1300.21 - Discontinuance of certain gaming activities, except as continued by local election

CHAPTER 6-D. GAMING ELECTIONS

§1300.21. Discontinuance of certain gaming activities, except as continued by local election

A.(1) All forms of gaming activity as defined in Paragraph (3) of this Subsection shall be discontinued unless a majority of electors voting in the election provided for in this Section permit the continuance of such gaming activity.

(2) At the time of the 1996 congressional general election, a proposition shall appear on the ballot in every parish to determine whether the conducting of gaming activity shall be permitted in the parish.

(3) As used in this Section, "gaming activity" means with respect to what is authorized by law prior to May 9, 1996, in each parish, the operation of video draw poker devices, the conduct of gaming on a riverboat upon a designated river or waterway, or the conducting of land-based casino gaming operations at the official gaming establishment.

B.(1) The ballot for the election shall provide as follows:

"LOCAL OPTION ELECTION

Within _____ (name of parish or other voting area authorized by law):

(a) Shall the operation of a land-based casino be permitted? YES ( ) NO ( )

(b) Shall riverboat gaming activities be permitted? YES ( ) NO ( )

(c) Shall the operation of video draw poker devices be permitted? YES ( ) NO ( )"

(2) The secretary of state shall prepare the ballot for the election by deleting from the ballot for use in each parish the ballot question pertaining to riverboat gaming in each parish not adjoining a river or waterway designated in R.S. 27:43 and by deleting from the ballot the question pertaining to the land-based casino in each parish in which an official gaming establishment is not located as provided in R.S. 27:203.

C. A majority of votes cast on each proposition shall separately determine that issue for each parish.

D. If a majority of the electors voting in the election vote in favor of permitting the continuation of any gaming activity, then such gaming activity may be conducted in such parish as provided by law. If a majority of the electors voting in the election vote not to continue any gaming activity in the parish, then no license or permit shall be issued to conduct such gaming activity and no such gaming activity may be permitted in that parish. If any such gaming activity was, prior to May 9, 1996, authorized, licensed, or permitted, and conducted in any parish in which the voters vote against continuance of such gaming activity, the licensees or permittees for such gaming activity shall discontinue gaming activity in that parish upon expiration of their current gaming license or upon revocation, suspension, or return thereof if such revocation, suspension, or return occurs prior to expiration of the license. Video draw poker licenses may be renewed twice following the election provided the licensee is in compliance with the law and the rules adopted thereunder. The regulatory and licensing agency for the regulation of video draw poker operations, as authorized by R.S. 27:301 et seq., and for the regulation of riverboats upon which gaming may be conducted as authorized by R.S. 27:41 et seq., shall obtain the results of the election and shall not issue any licenses in parishes where a majority of the voters voting in the election have voted against continuance of gaming activities.

E. In any parish where a land-based casino has been authorized by state law, the election provided for in this Section shall also allow the voters of the parish to vote on the conducting of land-based casino gaming operations in the parish. If the voters vote not to allow the conducting of land-based casino gaming operations in the parish, then the licensing and regulatory agency for the conducting of land-based casino gaming operations shall obtain the results of the elections and no license shall be issued and no such gaming operations shall be permitted in the parish. The operation of land-based casino gaming previously existing in the parish shall be discontinued.

F. The provisions of this Section shall not be construed to be an authorization or expansion of any type of gaming or gambling activity. If a majority of the electors voting in the election vote in favor of gaming activity and one or more forms of such gaming were not authorized by law and conducted within the parish, such a vote shall not be interpreted to authorize that gaming activity to be conducted within the parish without a subsequent Act of the legislature which would authorize or permit that type of gambling activity or operation within the parish.

G. Notwithstanding any other provision of law to the contrary, no gaming operations are to be conducted upon a riverboat berthed or docked at a facility on that portion of Lake Pontchartrain or any waterway connected thereto from the Kenner/Metairie border in Jefferson Parish to the Industrial Canal in Orleans Parish.

H. Notwithstanding any provision of law to the contrary, no more than one riverboat upon which gaming activities are conducted shall be berthed or docked on that portion of Lake Pontchartrain within the city of Kenner. Additionally, no riverboat upon which gaming activities are conducted shall be berthed or docked in the unincorporated portion of Jefferson Parish contiguous to Lake Pontchartrain.

I. Notwithstanding any provision of law to the contrary, no riverboat gaming activities shall be conducted upon a riverboat berthed or docked at a facility on that portion of Lake Pontchartrain or any waterway connected thereto located within St. Tammany Parish.

J. Except as otherwise provided in this Section, the election required in this Section shall be conducted as provided in Chapter 6-B of this Title.*

K. The costs of the election required in this Section shall be borne by the state.

L. Notwithstanding any provision of law to the contrary, no licensee shall berth a riverboat in any parish in which an election was not held pursuant to this Section or in such parish in which such election was held but in which election authority was denied without a favorable vote of the electorate in the parish in which a berth is being sought as provided in this Section.

M. Notwithstanding any provision of law to the contrary, in parishes where riverboats are authorized to conduct gaming activities and a majority of the electors vote not to allow such gaming activities, then the license or permit shall not be reissued nor transferred to another authorized berth in any parish other than in a parish in which a riverboat upon which gaming is conducted is berthed.

Acts 1996, 1st Ex. Sess., No. 57, §1, eff. May 9, 1996; Acts 1997, No. 1235, §2, eff. July 15, 1997.

*R.S. 18:1299 et seq.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 57, §§2, 3, AND 4.



RS 18:1300.22 - Calling of gaming elections as required by the constitution

§1300.22. Calling of gaming elections as required by the constitution

A. Notwithstanding any other law to the contrary, except as otherwise permitted in Subsection B of this Section, any election required by Article XII, Section 6(C) of the Constitution of Louisiana may be called only by an enactment of the legislature which specifically authorizes each such election.

B. If the election is required by Article XII, Section 6(C)(2) of the Constitution of Louisiana, then such an election may be called either by law or by the adoption of a resolution or ordinance of the governing authority of the parish in which such an election would be required provided the license to conduct such riverboat gaming has been approved, subject to the outcome of the election, by the Gaming Control Board prior to the authorization for the election. The election authorized by this Subsection shall only apply to those parishes in which a majority of the electors of the parish voted to permit riverboat gaming in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election.

Acts 1997, No. 1235, §1, eff. July 15, 1997.



RS 18:1300.23 - Riverboat gaming election; procedure; Bossier Parish

§1300.23. Riverboat gaming election; procedure; Bossier Parish

A. A referendum election, as required by Article XII, Section 6(C)(2) of the Constitution of Louisiana, may be called by ordinance or resolution by the parish governing authority and may be held in Bossier Parish on July 19, 1997, or on a succeeding appropriate date selected by the parish governing authority and as provided by law, to consider the proposition of whether to allow additional riverboat gaming, gambling, or wagering operations and activities in Bossier Parish pursuant to a new license to be issued by the Louisiana Gaming Control Board in accordance with the decision of the board entered on March 13, 1997.

B. The proposition on the ballot shall be stated as follows: Shall additional riverboat gaming operations be allowed at a berth or docking facility in Bossier Parish pursuant to a new license to be issued by the Louisiana Gaming Control Board as provided in the board decision entered on March 13, 1997? Yes ( ) No ( )

C. If a majority of those voting thereon vote in favor of allowing such additional riverboat gaming operations and activities, then such additional gaming operations and activities may be conducted in Bossier Parish in accordance with law, subject, however, to the licensing and regulatory authority of the Louisiana Gaming Control Board. No such additional gaming operations and activities shall be conducted unless and until a license is issued by the Louisiana Gaming Control Board.

D. Except as provided in this Section, the election shall be conducted as provided in Chapter 6-B of this Title, including but not limited to those provisions providing for the responsibility of the parish governing authority to provide notice to the public as provided by law.

Acts 1997, No. 36, §1, eff. May 29, 1997.



RS 18:1300.31 - Petition for neighborhood crime prevention and security district and parcel fee

CHAPTER 6-E. NEIGHBORHOOD CRIME PREVENTION

AND SECURITY DISTRICT ELECTIONS

§1300.31. Petition for neighborhood crime prevention and security district and parcel fee

A. Whenever the creation of a neighborhood crime prevention and security district and approval of a parcel fee for such district is proposed as provided for in R.S. 33:9100.21, the board of directors of the homeowners' association or associations of the subdivision or subdivisions which are to compose the district shall adopt a resolution proposing the district and parcel fee addressed to the governing authority of the municipality, if the subdivision or subdivisions are located within a municipality, or the governing authority of the parish if the subdivision or subdivisions are not located within a municipality, hereinafter "the appropriate local governing authority". The resolution shall state all of the following:

(1) The name of the district proposed to be created and its proposed boundaries.

(2) The purpose for which the district is to be formed, including the amount of any parcel fee proposed to be levied on parcels within the district, a definition of the parcels upon which it will be levied, including whether the fee will be levied on all parcels located within the district, or on only improved parcels, the term of the fee, any possible renewal of the fee at the end of such term, and the purposes for which the fee proceeds may be expended.

(3) The composition of the board of commissioners which will govern the district.

(4) A reference to R.S. 33:9100.21 and this Section.

(5) A request that the appropriate local governing authority authorize the collection of signatures within the subdivision or subdivisions comprising the proposed district for a petition requesting the governing authority to call an election to approve the district and parcel fee and, if such petition is signed by not less than thirty percent of the number of the total electors of such subdivision or subdivisions, that the appropriate local governing authority then may adopt a resolution ordering an election for the purpose of creating the district and approving the levy of the parcel fee.

(6) A designation of the chairman to act for the signers of the petition in all matters, and a vice chairman to act on order of the chairman or in case of the death, disability, absence, or resignation of the chairman, including their full names and residence addresses, each of whom shall be a qualified voter in the subdivision or subdivisions for which the district is proposed to be created.

(7) A list of the precincts included within the boundaries of the district and, in the case of a precinct not entirely within the district, a description of the part of the precinct that is within the district. Prior to adoption of the resolution by the association or associations, the association or associations shall submit a description of the boundaries of the proposed district to the registrar of voters for the parish and the registrar shall prepare a precinct list as required by this Paragraph to be included in the resolution.

B.(1) Upon the adoption of a resolution by the appropriate local governing authority authorizing the collection of signatures for such a petition within such area, a petition may be circulated which requests that an election be called and held within the area comprising the proposed district to authorize creation of the district and the levy of the parcel fee.

(2)(a) The secretary of state shall provide a form approved by the attorney general to be used for the petition to request an election to authorize the creation of a neighborhood crime prevention and security district and the levy of a parcel fee for such district. The form shall describe all of the information set forth in Paragraphs (A)(1), (2), and (3) of this Section.

(b) Such form shall be in conformity with the provisions of this Chapter and Chapters 6-A and 6-B of this Title. All such petitions shall be on an approved form or on a form which contains the same information as required by the approved form and any petition not on such a form shall be invalid.

C. All signatures on such petitions shall be handwritten. The appropriate local governing authority shall have the authority to call an election as provided in R.S. 18:1300.33 only if the petition is signed by a number of the electors of the subdivision or subdivisions proposing to create the district as will in number equal not less than thirty percent of the number of the total electors of such voting area wherein and for which an election is petitioned.

D.(1) Prior to the entering of any signatures on a petition, the person designated to represent the petitioners shall file with the appropriate local governing authority as provided for in Subsection A of this Section a copy of the petition which will be used, and upon receipt of the petition, the fact and the date of filing with the governing authority shall be endorsed thereon. A copy shall be transmitted by such governing authority to the secretary of state and to the registrar of voters for the parish in which the election is to be held. The chairman shall describe on the petition the subdivision or subdivisions within the municipality or parish in which the election is to be held. The petition shall be deemed filed when the petition is either:

(a) Received in the office of the appropriate local governing authority.

(b) Postmarked by the United States Postal Service, if subsequently received in the office of the appropriate local governing authority.

(c) Receipted on a return receipt form, if subsequently received by the office of the appropriate local governing authority.

(2) The signed and dated petition shall be submitted to the appropriate local governing authority and to the registrar of voters for the parish not later than one hundred eighty days after the day on which the copy of the petition was filed with the appropriate local governing authority. If the final day for submitting the signed and dated petition falls on a Saturday, Sunday, or legal holiday, the deadline for filing such petition shall be on the next day which is not a Saturday, Sunday, or legal holiday.

(3) The chairman shall file notice with the appropriate local governing authority and the registrar on the third day before the petition is submitted to them that he will submit the petition and the date of such submission, unless such submission is made within three days prior to the expiration of the period for submitting such petition. Such notice of submission shall be a public record. If the notice filed with the appropriate local governing authority and the registrar on the third day before the petition is submitted includes a date for submitting the signed and dated petition which falls on a Saturday, Sunday, or other legal holiday, the appropriate local governing authority shall so inform the chairman and the registrar and advise them of the next day which is not a Saturday, Sunday, or other legal holiday and on which the petition is to be submitted.

E.(1) Each elector, at the time of signing the petition, shall enter his address and the date on which he signed beside or underneath his signature; however, if a person is unable to write, such incapacitated person shall affix his mark to the petition, and the person circulating the petition shall affix the name and address of such incapacitated person, as well as the date on which such incapacitated person affixed his mark to the petition, in the presence of two witnesses who shall also sign their names as witnesses to the mark and date their signatures.

(2) In addition, each petition shall be in compliance with the provisions of R.S. 18:3.

F. In determining the number of qualified electors who signed the petition in any subdivision or subdivisions comprising a proposed district, the registrar of voters shall not count any signature which is undated or bears a date prior to the date on which the copy of the petition initially was filed with the appropriate local governing authority or after the date of the submission of the petition to the appropriate local governing authority, except as provided for in R.S. 18:1300.32(B). The registrar shall not receive or certify a petition submitted to him for certification unless it is submitted to him timely.

Acts 2008, No. 930, §1, eff. July 15, 2008.



RS 18:1300.32 - Certification of registrar of voters; addition or withdrawal of signatures; form of names

§1300.32. Certification of registrar of voters; addition or withdrawal of signatures; form of names

A. The registrar of the parish shall certify on the petition within fifteen working days after it is presented to him for that purpose, the number of names appearing thereon, the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition, and also the total number of electors of the voting area within the parish as of the date of the filing of the petition with the appropriate local governing authority. If the final day for the registrar to certify the petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day for certifying the petition. The registrar also shall indicate on the petition the names appearing thereon who are not electors of the voting area. Each person who participates in the review of the names on the petition for certification by the registrar as required in this Section shall initial each of those portions of the petition which he reviews for certification by the registrar.

B.(1) The registrar of voters shall honor the written request of any voter who either desires to have his handwritten signature stricken from the petition or desires to have his handwritten signature added to the petition at any time after receipt of the signed petition as provided in R.S. 18:1300.31(D) but prior to certification of the petition or within five days after receipt of such signed petition, whichever is earlier. If the deadline for removing or adding a signature to the petition falls on a Saturday, Sunday, or legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the deadline for removing or adding a signature to the petition. The written request of the voter shall include the name and address of the voter, the signature of the voter, the date of birth of the voter, and the date.

(2) Upon the signature of the voter, the written request of the voter to have his signature stricken or added to the petition shall be a public record. Any person in possession of such a written request shall be the custodian thereof. The voter or any other person who is the custodian of the written request shall transmit the written request to the registrar of voters for each parish within the voting area by mail or directly by hand, immediately upon signature of the voter or upon receipt of the signed, written request.

C. When there is no registrar of voters, or deputy registrar of voters in any parish, or in case of the absence or inability of that officer, the clerk of the district court of the parish shall execute the certificate. Immediately after the petition is certified a copy of the petition shall be made and the original petition shall be sent to the appropriate local governing authority by the officer executing the certificate. Such copy shall be retained in the office of the registrar of voters and shall be a public record.

D. When any officer designated in this Chapter refuses to execute the certificates provided for, any signer of a petition, or the chairman or vice chairman designated to represent the signers, may compel the execution of the certificates by summary process in the district court having jurisdiction over the officer.

E. The registrar of voters shall comply with the provisions of R.S. 18:3(C) when determining the number of qualified electors of the voting area who signed the petition.

Acts 2008, No. 930, §1, eff. July 15, 2008; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1300.33 - Appropriate local governing authority to order election

§1300.33. Appropriate local governing authority to order election

A. If the required number of qualified electors within the subdivision or subdivisions proposing the creation of a district and the levy of a parcel fee sign the petition, the appropriate local governing authority may adopt a resolution ordering an election within such area for the purpose of creating the district and approving the levy of the parcel fee in the manner provided for in Chapter 6-A of this Title. Such election shall occur only in a congressional general election or gubernatorial primary election; however, in a parish containing a municipality with a population of three hundred thousand or more, such election shall occur only in a gubernatorial primary election.

B. At least thirty days prior to such election, the local governing authority calling the election shall mail notification of the upcoming election to each registered voter in the proposed district and each owner of a parcel in the proposed district if the owner is not a registered voter. No other election shall be required except as provided by this Section.

Acts 2008, No. 930, §1, eff. July 15, 2008; Acts 2013, No. 318, §1.



RS 18:1301 - Applicability

CHAPTER 7. ABSENTEE BY MAIL AND EARLY VOTING

§1301. Applicability

This Chapter provides a method of voting by absentee by mail and early voting ballot in primary and general elections, bond elections, tax elections, and special elections, which is in addition to the methods otherwise provided in this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.

NOTE: See Acts 2005, No. 220, §3, relative to prohibition on Dept. of State disposing of election materials in implementation of early voting.



RS 18:1302 - Definitions

§1302. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings hereafter ascribed to each:

(1) "Ballot" means a paper ballot or electronic ballot, where applicable.

(2) "Board" means the parish board of election supervisors of each parish. If parish board commissioners are utilized by the parish board of election supervisors to count and tabulate absentee by mail and early voting ballots, the term "board" for the purposes of R.S. 18:1306, 1311, 1312, 1313, 1315, and 1316 shall also mean parish board commissioners.

(3) "Clerk" means the clerk of court of each parish, except that in a parish having both a civil and a criminal sheriff, the word refers to the civil sheriff.

(4) "Early voting" means the period of time from fourteen days to seven days prior to any scheduled election when any person who is qualified to vote may vote in person at a place designated by the registrar as provided in R.S. 18:1309.

(5) "Election official" means the parish board of election supervisors; clerks and their employees who perform duties in the election process; registrars of voters and their employees; the secretary of state and employees of his office who perform duties in the election process; and the poll commissioners, including the commissioner-in-charge.

(6) "Federal postcard application" means an application for absentee by mail ballot as permitted by 50 U.S.C. §1464.

(7) "Registrar" means the registrar of voters of each parish.

(8) "United States Service" means the following persons, and their spouses and dependents:

(a) A member of the armed forces while in active service.

(b) A member of the merchant marine of the United States.

(c) A civil employee of the United States, in any category, while serving outside the territorial limits of the several states of the United States and the District of Columbia, whether or not the employee is subject to the federal civil service laws and the Classification Act of 1949 and whether or not paid from funds appropriated by congress.

(d) A member of a religious group or welfare agency assisting members of the armed forces who is officially attached to and serving with the armed forces.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2007, No. 229, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2014, No. 60, §1, eff. May 16, 2014.

150 U.S.C.A. §1464

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:1303 - Persons entitled to vote in compliance with this Chapter

§1303. Persons entitled to vote in compliance with this Chapter

A. In person. Any person who is qualified to vote may vote during the early voting period at a place designated by the registrar as provided in R.S. 18:1309.

B. By mail. The following persons, otherwise qualified to vote, who expect to be out of the parish on election day, may vote absentee by mail upon meeting the requirements of this Chapter:

(1) A member of the United States Service, as defined in R.S. 18:1302, and his spouse and dependents.

(2) A student, instructor, or professor in an institution of higher learning located outside the parish in which he is qualified to vote and who lives outside of said parish by reason thereof, and his spouse and any dependent accompanying and residing with him.

(3) A minister, priest, rabbi, or other member of the clergy assigned to a religious post outside the parish in which he is registered and his spouse and any dependents accompanying and residing with him.

(4) A person who is or who expects to be temporarily outside the territorial limits of the state or absent from the parish in which he is qualified to vote during the early voting period and on election day.

(5) A person who, after the registration books have closed as required by R.S. 18:135, has moved his residence to another parish and the new residence is more than one hundred miles from the parish seat of the parish of his former residence, in which case he may vote absentee by mail in the parish of his former residence.

(6) A person involuntarily confined in an institution for mental treatment outside the parish in which he is qualified to vote, who is not interdicted and not judicially declared incompetent.

(7) Repealed by Acts 1993, No. 418, §2, eff. Jan. 1, 1994.

(8) A person residing outside the United States.

C. Sequestered jury member. A person who is otherwise qualified to vote, who is a member of a sequestered jury on election day, may vote absentee as provided in R.S. 18:1307.1, R.S. 18:1307.2, and R.S. 18:1308.1, upon meeting the requirements of this Chapter.

D. Hospitalized. (1) A person who is otherwise qualified to vote, who expects to be hospitalized on election day and who did not have knowledge of his proposed hospitalization until after the time for early voting had expired, may vote absentee by mail upon meeting the requirements of this Chapter.

(2) A person who is otherwise qualified to vote, who expects to be hospitalized on election day and who was hospitalized during the time for early voting, may vote absentee by mail upon meeting the requirements of this Chapter.

(3) A person who was hospitalized and released prior to an election but who is either hospitalized or restricted to his bed by his physician during early voting and is restricted to his bed by his physician on election day may vote absentee by mail upon meeting the requirements of this Chapter.

E. Employed upon state waters. A person who by virtue of his employment or occupation expects to be out of his precinct of registration and upon the waters of the state both during the early voting period and on election day may vote absentee by mail upon meeting the requirements of this Chapter.

F. Participants in former program for disabled voters. A person who lives at home and who prior to January 1, 2010, was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010, may vote absentee by mail upon meeting the requirements of this Chapter.

G. Persons incarcerated. A person incarcerated in an institution inside or outside the parish in which he is qualified to vote, who is not under an order of imprisonment for conviction of a felony, may only vote absentee by mail and only upon meeting the requirements of this Chapter and certification to the appropriate registrar by the sheriff of the parish where the person is incarcerated that he is not a convicted felon.

H. A person who is a program participant in the Department of State Address Confidentiality Program pursuant to R.S. 44:52 may vote absentee by mail upon meeting the requirements of this Chapter. The program participant's substitute address shall be used for all purposes relative to voter registration and voting. A program participant's name and physical address shall not be included on any list of registered voters available to the public. A program participant shall not vote during early voting or in person at the polls on election day.

I. Voters with disabilities. (1) Any qualified voter who submits any of the following to the registrar of voters may vote absentee by mail upon meeting the requirements of this Chapter:

(a) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(b) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(c) Current proof of disability from a physician.

(2) Any voter who submits the information required by Paragraph (1) of this Subsection by mail to the registrar shall include a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter or a form on which the voter has listed the names and addresses of at least two persons residing in his precinct who could make oath, if required, to the effect that the voter is physically disabled.

J. Senior Citizen. A person who has attained the age of sixty-five years or more may vote absentee by mail upon meeting the requirements of this Chapter.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 299, §3, eff. Jan. 1, 1978; Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 106, §1; Acts 1981, No. 475, §1. Acts 1983, No. 500, §1, eff. July 6, 1983; Acts 1985, No. 754, §1; Acts 1985, No. 223, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 748, §1; Acts 1992, No. 922, §1; Acts 1993, No. 418, §§1 and 2, eff. Jan. 1, 1994; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2005, No. 220, §1, eff. Jan. 1, 2006 ; Acts 2006, No. 613, §2; Acts 2007, No. 124, §1; Acts 2008, No. 599, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2014, No. 811, §9, eff. June 23, 2014.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1304 - Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.

§1304. Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.



RS 18:1305 - Voting at polls prohibited

§1305. Voting at polls prohibited

A person who has voted either by absentee by mail ballot or during early voting shall not vote in person at the polls on election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2005, No. 220, §1, eff. Jan. 1, 2006.



RS 18:1306 - Preparation and distribution of absentee by mail and early voting ballots

§1306. Preparation and distribution of absentee by mail and early voting ballots

A.(1) The secretary of state shall prepare absentee by mail and early voting ballots. The size and weight of paper, size and type of print, and other matters pertaining to absentee by mail and early voting ballots shall be determined by the secretary of state, subject to approval as to content by the attorney general. All ballots and paraphernalia of the same kind shall be identical as to size and weight of paper, size, type, and color of print, and other matters, except for ballots transmitted electronically to members of the United States Service, as defined in R.S. 18:1302, and to persons residing outside the United States.

(2)(a) Each ballot shall have printed on its face instructions informing the voter of the types of marks which may be used on that ballot to indicate his vote.

(b) The instructions shall inform the voter that a combination of marks may not be used on the same ballot and that the use of more than one type of mark on the same ballot will result in that ballot being voided.

(3) A ballot shall be marked by the voter with a pencil containing black lead, and the instructions printed on the face of the ballot shall inform the voter of this requirement.

(4) The secretary of state shall prepare a special absentee ballot for candidates and constitutional amendments to be voted on in general elections, subject to approval as to content by the attorney general. This special ballot shall only be for use by a qualified voter who is either a member of the United States Service or who resides outside of the United States. Such special ballot shall contain a list of the titles of all offices being contested at the primary election and the candidates qualifying for the primary election for each office, and shall permit the elector to vote in the general election by indicating his order of preference for each candidate for each office. On the special ballot shall also be printed each constitutional amendment to be voted on in the general election. To indicate his order of preference for each candidate for each office to be voted on in the election, the voter shall put the number one next to the name of the candidate who is the voter's first choice, the number two for his second choice and so forth so that, in consecutive numerical order, a number indicating the voter's preference is written by the voter next to each candidate's name on the ballot. A space shall be provided for the voter to indicate his preference for or against each constitutional amendment contained on the ballot. The voter shall not be required to indicate his preference for more than one candidate on the ballot if the voter so chooses. The secretary of state shall also prepare instructions for use of the special ballot, including instructions for voting by mail using an electronically transmitted ballot.

B.(1) The secretary of state shall prepare absentee by mail ballot envelopes, absentee by mail instructions, certificates, and other absentee by mail balloting paraphernalia consistent with the provisions of this Chapter, subject to approval of the attorney general as to content. Notwithstanding the provisions of R.S. 18:1316 relating to distinguishing marks on absentee by mail ballots, absentee by mail voting instructions on absentee by mail ballots to be transmitted by facsimile in accordance with R.S. 18:1308(A)(1)(b) shall inform the voter of the types of marks which may be used on the ballot to indicate his vote. When a court of competent jurisdiction, a registrar of voters, the secretary of state, or other competent authority determines that there exists a literate linguistic minority equal to more than five percent of the total population of any parish, the secretary of state, with approval of the attorney general as to content, shall prepare and furnish absentee by mail and early voting ballots, absentee by mail and early voting instructions, and certificates in the minority language in sufficient quantity to provide to each absentee by mail and early voter requesting voting material in that language.

(2) The secretary of state shall include with the election paraphernalia accompanying absentee by mail ballots instructions, approved by the secretary of state and the attorney general, generally describing the particular absentee by mail counting equipment utilized in the election to count absentee by mail ballots. The instructions shall inform the voter how to cast his vote, which shall include if applicable instructions for marking the absentee by mail ballot and examples of the correct and incorrect methods of marking the ballot.

(3) The secretary of state shall prepare early voting ballots and include with the election paraphernalia accompanying early voting ballots instructions approved by the secretary of state and the attorney general, which generally describe the particular early voting counting equipment used in the election to count early voting ballots or voting machines used to cast early voting ballots. The instructions shall inform the voter how to cast his vote, which shall include if applicable instructions for marking the early voting ballot and examples of the correct and incorrect methods of marking the ballot.

C.(1) At least twenty days before each primary election and at least thirteen days before each general election, the secretary of state shall deliver to the registrar in each parish in which the election is to be held the paper absentee by mail ballots, envelopes, certificates, instructions to be used in voting an absentee by mail ballot in that election, and a statement, approved by the attorney general, explaining the scope and nature of any proposed constitutional amendment. The number of paper absentee by mail ballots and other necessary paraphernalia to be delivered shall be up to ten percent of the registered voters within each parish.

(2) At least twenty days before each primary election the secretary of state shall deliver to the registrar in each parish in which the election is to be held the special absentee ballot for qualified voters who are either members of the United States Service or persons residing outside of the United States. The number of special ballots and other necessary paraphernalia, including instructions for the use of the special ballot, to be so delivered shall be up to one percent of the registered voters within each parish.

D. An absentee by mail ballot envelope shall have printed on its face in red bold face type:

FOR BALLOT ONLY

VIOLATION OF ABSENTEE BY MAIL OR EARLY

VOTING LAWS VOIDS BALLOT

AND MAY RESULT IN CRIMINAL PENALTIES

VOTING AT POLLS AFTER VOTING ABSENTEE BY MAIL

OR DURING EARLY VOTING IS PROHIBITED

AND MAY RESULT IN CRIMINAL PENALTIES

E.(1) An absentee by mail ballot envelope also shall have a perforated extension or flap below the sealing line, which shall bear a certificate prescribed by the secretary of state and approved by the attorney general. The certificate shall include but not necessarily be limited to:

(a) The full name and place of residence of the voter in Louisiana, including state, parish, ward, precinct, city, and street.

(b) The statement of the voter certifying that he applied for the ballot, marked the enclosed ballot(s) himself or that they were marked for him according to his instructions and in his presence.

(c) The statement of the voter that he is entitled to vote at the precinct he names.

(d) Authorization to the parish board of election supervisors to open the envelope and count his ballot.

(e) His mother's maiden name.

(f) An affidavit followed by a line for the handwritten signature or mark of the voter, certifying that the statements made by him are true and correct and that the voter is aware of the penalties for knowingly making a false statement therein, which penalties shall be stated on the certificate.

(g) Spaces for the state and parish or county where it is executed, if executed outside the voter's parish of registration.

(h) Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.

(2)(a) An absentee by mail ballot envelope flap shall also contain a line for the handwritten signature of one witness. The voter may sign the certificate in the presence of one witness and in such a case, the voter shall not be required to obtain the signature of a notary public, but his certificate shall be made under penalty of perjury for providing false or fraudulent information. Above the perforation and along the seal line, the words "DO NOT DETACH FLAP" shall be printed.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, a member of the United States Service or person residing outside of the United States who is registered to vote shall not be required to sign the certificate in the presence of one witness or to obtain the signature of a notary public, but his certificate shall be made under penalty of perjury for providing false or fraudulent information.

F. Repealed by Acts 2013, No. 395, §2, eff. June 18, 2013.

G. Repealed by Acts 2007, No. 240, §2.

H. Repealed by Acts 2005, No. 220, §2, eff. Jan. 1, 2006.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1985, No. 755, §1; Acts 1986, No. 425, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2005, No. 220, §§1, 2, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §§1, 2; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 304, §1, eff. Jan. 1, 2009; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2013, No. 395, §§1, 2, eff. June 18, 2013.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1307 - Application by mail

§1307. Application by mail

A. A person qualified to vote absentee by mail under this Chapter may make application therefor to the registrar by letter; over his signature or mark if the voter is unable to sign his name, signed by two witnesses who witnessed the applicant's mark; setting forth:

(1) The election or elections for which he requests an absentee ballot.

(2) The reason for his request to vote absentee by mail and attaching any documents in support thereof that are required by law. Any person who is or expects to be temporarily outside the territorial limits of the state or absent from the parish in which he is qualified to vote during the early voting period and on election day and who requests an absentee ballot be mailed to an address within the parish shall indicate in his application the dates he will be outside the territorial limits of the state or absent from the parish.

(3) The address to which the absentee ballot or ballots shall be sent. If the address is within the parish or an adjacent parish, such address shall only be the address at which the applicant is registered to vote, his mailing address on file with the registrar of voters, or an address at which he regularly receives mail.

(4) The ward and precinct in which the person is qualified to vote, if known.

(5) The date of birth of the voter.

(6) The maiden name of the voter's mother or other identifying information provided in the voter's application for registration pursuant to R.S. 18:104(A)(12).

(7) The street address in the parish where the voter resides. A post office box is insufficient.

(8) If the person requests that a ballot for a general election be sent in addition to a ballot for the primary, he shall declare in writing to the registrar that he will be eligible to vote absentee by mail in the general election.

B.(1)(a) An application to vote by mail may be delivered to the registrar by any means, including the United States Postal Service, commercial delivery service, hand delivery, or facsimile. If hand delivered by other than a commercial delivery service or the United States Postal Service, the registrar shall require that the person making such delivery sign the application. No person, except the immediate family of any voter, as defined in this code, shall hand deliver more than one voter's application to vote by mail to the registrar of voters.

(b) An application to vote by mail transmitted by facsimile to the registrar of voters shall not be sent on a facsimile machine that is owned, operated, or under the control of a candidate or agent of a party or campaign in the election, unless the application is for the candidate.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, an application to vote by mail may be delivered to the registrar by electronic transmission.

(d) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to applicants who have a valid Louisiana driver's license or Louisiana special identification card issued pursuant to R.S. 40:1321 who are registered to vote, an application to vote by mail may be made by completing and submitting an electronic application to vote by mail on the secretary of state's website.

(2) Except as provided in Subsections C and D of this Section and R.S. 18:1333(D)(1), an application must be received by the registrar not later than 4:30 p.m. on the fourth day prior to the election for which it is requested, and the date received shall be noted thereon. However, if the deadline falls on a Saturday, Sunday, or other legal holiday, then the next day which is not a Saturday, Sunday, or legal holiday shall be deemed to be the final day of the deadline.

C. If the applicant is a member of the United States Service or resides outside the United States, he may use the federal postcard application or an application electronically transmitted by the registrar or secretary of state, and the application shall be received by the registrar no later than 4:30 p.m. on the day before the election. Such application shall be valid for a period extending from the date the application is received in the office of the registrar of voters through two subsequent regularly scheduled federal general elections. If the registrar rejects the application of an applicant who is a member of the United States Service or resides outside the United States, the registrar shall provide the applicant with written reasons for the rejection.

D. If the applicant is eligible to vote absentee by mail pursuant to R.S. 18:1303(D)(1) and submits with his application documentation showing his hospitalization from his physician or the hospital, the application shall be received by the registrar of voters no later than 4:30 p.m. on the day before the election.

E. A person entitled to vote absentee by mail may request in his application for an absentee ballot for a primary election that an absentee ballot for the succeeding general election be sent to him when such ballots become available for distribution; however, in such case, the applicant shall declare in writing to the registrar that he will be eligible to vote absentee by mail in the general election.

F. The registrar shall not send an absentee ballot to an applicant whose application for an absentee ballot does not meet the requirements of Subsection A or B of this Section. If the registrar rejects an application for an absentee ballot, the registrar shall provide the applicant with written reasons for the rejection.

G. If the applicant is eligible to vote absentee by mail pursuant to R.S. 18:1303(F), (I), or (J), his application, if such application meets the requirements of this Section, shall remain valid indefinitely, unless an absentee by mail ballot that has been sent to the applicant is returned to the registrar as undeliverable. If the applicant's absentee by mail ballot is returned to the registrar as undeliverable, the registrar shall send notice by forwardable mail to such applicant that his application will no longer be valid, and the applicant shall be required to submit a new application to the registrar that meets the requirements of this Section and provide a current address before the applicant will be eligible to vote absentee by mail again pursuant to this Section.

H. If the applicant is eligible to vote absentee by mail pursuant to R.S. 18:1303(H), his application, if such application meets the requirements of this Section, shall remain valid as long as the applicant is a program participant in the Department of State Address Confidentiality Program pursuant to Part III of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950. When the applicant ceases participation in the program, the Department of State shall notify the registrar of the parish where the applicant is registered to vote that the applicant is no longer a participant in the program. Upon receipt of the notification from the Department of State, the registrar shall send notice by forwardable mail to the applicant that his application will no longer be valid, and the applicant shall be required to submit a new application to the registrar that meets the requirements of this Section and provide a current address before the applicant will be eligible to vote absentee by mail again pursuant to this Section.

I. If the registrar of voters has reason to believe that the eligibility of a voter to vote absentee by mail pursuant to R.S. 18:1303(I) is based upon false or fraudulent information, he shall immediately notify the parish board of election supervisors. If, after appropriate hearing and opportunity for the voter to be heard, the parish board of election supervisors finds that the voter's eligibility to vote absentee by mail was based upon false or fraudulent information, the board shall inform the appropriate district attorney and the registrar of voters who shall not allow the voter to vote absentee by mail pursuant to R.S. 18:1303(I).

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1985, No. 754, §1; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §§1 and 3, eff. April 23, 2002; Acts 2003, No. 339, §1, eff. June 13, 2003; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 526, §1, eff. Jan. 1, 2005, §2, eff. June 25, 2004; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 124, §1; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 599, §1; Acts 2009, No. 369, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1307.1 - Application by person serving on sequestered jury

§1307.1. Application by person serving on sequestered jury

A. A person qualified to vote absentee pursuant to R.S. 18:1303(C) may make application therefor to the registrar by letter over his signature, setting forth:

(1) The election for which he requests an absentee ballot.

(2) The reason for his request to vote absentee and attaching thereto a certified copy of the court order required by R.S. 18:1307.2.

(3) The address to which the absentee ballot shall be delivered.

(4) The ward and precinct in which the person is qualified to vote, if known.

B. An application must be received by the registrar on the day of the election for which it is requested, and the date received shall be noted thereon by the registrar.

Added by Acts 1981, No. 475, §1.



RS 18:1307.2 - Procedure for absentee voting by member of sequestered jury

§1307.2. Procedure for absentee voting by member of sequestered jury

Upon the request of a person selected to serve as a member of a jury which is sequestered on the day of an election and who is entitled to vote by absentee ballot under the provisions of R.S. 18:1303(C), the court shall so inform the registrar of voters in writing and shall order that the officer of the court in charge of the jury:

(1) Permit the jurors to make application to vote by absentee ballot as set forth in R.S. 18:1307.1 and provide the jurors with the materials needed to make application.

(2) Deliver all of the applications to the registrar of voters no later than noon on the day of the election.

(3) Obtain from the registrar of voters and deliver to the applicants necessary instructions, certificates, ballots, and envelopes as provided in R.S. 18:1308.1(A).

(4) Deliver to the registrar of voters the envelopes containing absentee ballots as set forth in R.S. 18:1308.1, prior to the closing of the polls.

Added by Acts 1981, No. 475, §1; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:1308 - Absentee voting by mail

§1308. Absentee voting by mail

A.(1)(a) Beginning with the date on which the registrar receives the absentee by mail ballots and other necessary paraphernalia from the secretary of state, and thereafter, immediately upon receipt of an application by mail, the registrar shall mail the necessary instructions, certificates, ballots, and envelopes to the applicant at the address furnished by the applicant.

(b) If the voter feels he will not have time to vote timely by mail, the voter may request that the registrar transmit to him by facsimile a ballot, or a second ballot, as the case may be, along with a certificate and waiver of the right to a secret ballot, and the registrar shall do so if he has a facsimile machine in his office. However, the registrar shall not be required to send a second ballot by facsimile if the voter received a ballot by mail. The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted by facsimile to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number. The voter may then mail his voted ballot and completed certificate and waiver back to the registrar or transmit the documents by facsimile at the facsimile machine number designated by the registrar. Upon receipt, the registrar shall place the voted ballot along with the completed certificate and waiver in an appropriately marked envelope and seal it. The registrar and his staff shall take the steps necessary to keep the voted ballots as confidential as practicable.

(2)(a) With respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials shall be mailed as provided by the Uniformed and Overseas Citizens Absentee Voting Act (39 U.S.C. §3406 and 42 U.S.C. §1973ff et seq.) and shall include both the primary election ballot and the special ballot for the general election. The registrar shall mail the materials for candidates for United States senator or United States representative in congressional primary and general elections, candidates for presidential nominee in presidential preference primary elections, and candidates in presidential elections at least forty-five days prior to the election to those voters who have made application to vote absentee by mail by such time.

(b) Notwithstanding the provision of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for United States senator or United States representative in congressional primary and general elections and must include the special ballot or ballots as provided in R.S. 18:1306(A)(4) for the congressional general election. The registrar shall transmit the materials at least forty-five days prior to the election to those voters who have requested electronic transmission by such time.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for presidential nominee in presidential preference primary elections and candidates in presidential elections. The registrar shall transmit the materials at least forty-five days prior to the election to those voters who have requested electronic transmission by such time.

(d) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for state, local, and municipal offices and shall include the special ballot or ballots as provided in R.S. 18:1306(A)(4) for the general election.

(e) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for candidates for political party offices.

(f) Notwithstanding the provisions of Subparagraph (a) of the Paragraph, with respect to members of the United States Service and persons residing outside the United States who are registered to vote, these materials may be electronically transmitted for recall, proposed constitutional amendments, proposition, and question elections.

(g) For mailed ballots, the envelope mailed to the voter shall contain ballot envelopes and a return envelope. The return envelope shall bear the official title and mailing address of the registrar and the name, return address, and precinct or district number of the voter. The voter shall return his voted primary election ballot and special ballot for the general election to the registrar in the appropriate envelope. The registrar of voters shall mail a regular general election absentee ballot to a member of the United States Service or to persons residing overseas only if the regular general election absentee ballot includes one or more elections that were not included on the special ballot sent, as provided herein, to such voter. The envelope for the special ballot shall contain language on the outside of the envelope that clearly designates which envelope is to be used for return of the general election ballot.

(h)(i) For electronically transmitted ballots, the registrar shall transmit the ballot or ballots, certificate, and waiver of the right to a secret ballot to the voter for each ballot mailing. The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted electronically to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number. The voter shall return by facsimile or any means authorized by Subsection B of this Section his voted ballot or ballots and completed certificate and waiver for each ballot mailing. The registrar and his staff shall take the steps necessary to keep each voted ballot as confidential as practicable.

(ii) The voter may use a separate "Security Envelope" and ballot transmittal envelope from the Federal Write-in Absentee Ballot to mail the electronically transmitted presidential preference primary, presidential, congressional primary, or congressional general election ballot or ballots, certificate, and waiver of the right to a secret ballot to the parish registrar of voters for each ballot mailing.

(i) Notwithstanding the provisions of Subparagraphs (a) through (f) of this Paragraph, a voter who is a member of the United States Service or who resides outside the United States and who feels he will not have time to vote timely by mail, may request that the registrar transmit to him by facsimile a ballot, or a second ballot, as the case may be, along with a certificate and waiver of the right to a secret ballot, and the registrar shall do so. The waiver of the right to a secret ballot shall contain the following statement: "My ballot was transmitted by facsimile to me, and I am voluntarily waiving my right to a secret ballot." The waiver shall also contain spaces for the voter's handwritten signature, the date, and the last four digits of the voter's social security number. The voter may then mail his voted ballot and completed certificate and waiver back to the registrar or transmit the documents by facsimile at the facsimile machine number designated by the registrar. Upon receipt, the registrar shall place the voted ballot along with the completed certificate and waiver in an appropriately marked envelope and seal it. The registrar and his staff shall take the steps necessary to keep the voted ballots as confidential as practicable.

(j)(i) The secretary of state as the chief election officer of the state shall take all actions reasonably necessary to allow members of the United States Service and persons residing outside the United States to vote according to the Uniformed and Overseas Citizens Absentee Voting Act or otherwise, whether by mail, facsimile, or other means of transmission of the ballot, notwithstanding any provision of this Code to the contrary.

(ii) The secretary of state as the chief election officer of the state shall take all actions reasonably necessary to allow registered voters who are unable to vote during early voting or at the polling place on election day due to out-of-state work responsibilities relating to a declared emergency to vote, whether by mail, facsimile, or other means of transmission of the ballot.

B. The ballot shall be marked as provided in R.S. 18:1310 and returned to the registrar by the United States Postal Service, a commercial courier, or hand delivery. If delivered by other than the voter, a commercial courier, or the United States Postal Service, the registrar shall require that the person making such delivery sign a statement, prepared by the secretary of state, certifying that he has the authorization and consent of the voter to hand deliver the marked ballot. For purposes of this Subsection, "commercial courier" shall have the same meaning as provided in R.S. 13:3204(D). No person except the immediate family of the voter, as defined in this Code, shall hand deliver more than one marked ballot to the registrar. Upon its receipt, the registrar shall post the name and precinct of the voter as required by R.S. 18:1311.

C. Except as provided in R.S. 18:1308.1(C) and 1311(D)(1) and (5), all ballots received by the registrar by 4:30 p.m. on the day before election day shall be counted.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1981, No. 475, §1; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1986, No. 425, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1991, No. 201, §1, eff. July 2, 1991; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 369, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 140, §1, eff. May 14, 2012; Acts 2013, No. 241, §1, eff. June 12, 2013; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.

NOTE: See Acts 2001, No. 1032, §17.



RS 18:1308.1 - Absentee voting by person serving on sequestered jury

§1308.1. Absentee voting by person serving on sequestered jury

A. Immediately upon receipt of an application, the registrar shall deliver the necessary instructions, certificates, ballots, and envelopes to the officer of the court in charge of the sequestered jury on which the applicant is serving, at the address furnished by the applicant. Each envelope delivered to the officer shall contain two envelopes, one of which shall be the ballot envelope and the other shall be a return envelope bearing the official title and mailing address of the registrar and the name, return address, and precinct or district number of the voter. This latter envelope shall be used by each voter to return his ballot.

B. The ballot shall be marked as provided in R.S. 18:1310 and returned to the registrar by the officer of the court in charge of the sequestered jury. Upon its receipt, the registrar shall post the name and precinct of the voter as required by R.S. 18:1311.

C. All ballots of persons serving on a sequestered jury received by the registrar by the time of closing of the polls on the day of the election shall be counted.

Added by Acts 1981, No. 475, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1308.2 - Voting absentee by mail for candidates for presidential nominee, presidential candidates, and congressional candidates

§1308.2. Voting absentee by mail for candidates for presidential nominee, presidential candidates, and congressional candidates

A.(1) At least forty-six days before each presidential election, the secretary of state shall deliver to each registrar a sufficient quantity of absentee by mail ballots, envelopes, certificates, and instructions, including those to be electronically transmitted, for the election of the president of the United States to be used only by members of the United States Service and persons residing outside the United States who are registered to vote. The absentee by mail ballot shall be prepared according to law.

(2) At least forty-six days before each congressional primary and general election, the secretary of state shall deliver to each registrar a sufficient quantity of primary election absentee by mail ballots for congressional candidates and special absentee by mail ballots for congressional candidates as provided in R.S. 18:1306(A)(4), envelopes, certificates, and instructions, including those to be electronically transmitted, to be used only by members of the United States Service and persons residing outside the United States who are registered to vote.

(3) At least forty-six days before each presidential preference primary election, the secretary of state shall deliver to each registrar a sufficient quantity of absentee by mail ballots, envelopes, certificates, and instructions, including those to be electronically transmitted, for candidates for presidential nominee to be used only by members of the United States Service and persons residing outside the United States who are registered to vote.

B. Voting absentee by mail for candidates for presidential nominee, presidential candidates, and congressional candidates as provided in Subsection A of this Section shall be conducted pursuant to the provisions of this Chapter governing absentee by mail voting generally.

Added by Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1308.3 - Special provision for temporarily displaced persons

§1308.3. Special provision for temporarily displaced persons

A. The Legislature of Louisiana recognizes that due to the recent common disaster and state of emergency an unprecedented number of persons have been temporarily displaced from their parishes of residence for an indefinite period of time. Because the right to vote is a right that is essential to the effective operation of a democratic government, the legislature finds that the state has a compelling interest in securing the right to vote for any temporarily displaced person who may experience greater difficulty exercising his right due to his displaced status.

(1) The legislature, therefore, enacts this Paragraph to provide for the following provisions, applicable to members of the United States service or persons residing outside the United States, to apply to any registered voter temporarily displaced from his parish of residence when he submits with an application to vote by mail an affidavit attesting that he is temporarily displaced from his parish of residence by reason of the state of emergency, that he is eligible to vote in his parish of residence, and that he expects to be out of his parish of registration during early voting and on election day: R.S. 18:1307(C) and 1311(D)(1)(a), except that the application to vote by mail shall be valid for a period of one year following February 23, 2006. The provisions of this Paragraph shall not apply to any person who has not previously voted in his parish of residence either during early voting in the office of the registrar or at the precinct in which he is registered to vote.

(2)(a) The legislature, therefore, additionally enacts this Paragraph to provide for the following provisions, applicable to members of the United States service or persons residing outside the United States, to apply to any registered voter, who registered to vote by mail on or after October 5, 2004 but prior to September 25, 2005, who is temporarily displaced from his parish of residence when he submits with an application to vote by mail an affidavit attesting that he is temporarily displaced from his parish of residence by reason of the state of emergency, that he is eligible to vote in his parish of residence, and that he expects to be out of his parish of registration during early voting and on election day: R.S. 18:115(F)(2)(a), 1307(C), and 1311(D)(1)(a), except that the application to vote by mail shall be valid for a period of one year following February 23, 2006.

(b) Upon expiration of Subparagraph (a) of this Paragraph, any voter who has voted absentee by mail pursuant to Subparagraph (a) who has not voted during early voting at the registrar's office or at the polls on election day shall not be considered to have previously voted in the parish in which he is registered for purposes of R.S. 18:115(F)(1) and shall be subject to the requirements of R.S. 18:115(F)(1).

B. The provisions of R.S. 18:1308(A)(2) shall not apply to absentee by mail voting conducted pursuant to this Section. The provisions of Subsection B, Paragraph (A)(1), and Subparagraph (A)(2)(a) of this Section shall be effective for a period of one year following February 23, 2006.

C. When a person has submitted an application to vote absentee by mail pursuant to this Section, the registrar shall, prior to sending the absentee by mail ballot, contact the appropriate election official in the jurisdiction where the applicant has requested for his absentee by mail ballot to be sent and attempt to verify that the person has not registered to vote in that jurisdiction, or if such jurisdiction has a statewide voter registration database, in that state. If the registrar finds that the person has registered in that jurisdiction or state, the person shall not be permitted to vote absentee by mail and the registrar shall proceed in accordance with the applicable provisions of Part V of Chapter 4 of this Code.

Acts 2006, 1st Ex. Sess., No. 4, §1, eff. Feb. 23, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006.



RS 18:1309 - Early voting; verification

§1309. Early voting; verification

A.(1) The period for conducting early voting shall be from fourteen days to seven days prior to any scheduled election.

(2) During the early voting period, the registrar shall maintain regular office hours, remaining open from 8:30 a.m. to 6:00 p.m. Monday through Saturday. Early voting on each day of the early voting period shall terminate when all persons who were in line to vote at the close of the regular office hours of the registrar's office, as provided in this Paragraph, have been allowed to vote. If the office space of the registrar is insufficient or inconvenient to accommodate early voting, the registrar may provide for an alternate location to conduct early voting, which location shall be in the courthouse or in a public building in the immediate vicinity thereof, and in such case, adequate notice shall be posted at the registrar's office informing the public of the location where early voting is being conducted.

(3) A law enforcement officer shall not interfere with the conduct of the election, the voters, or the election officials. However, a registrar may use law enforcement officers to maintain order at any location where early voting is conducted.

(4) A registrar shall observe the holidays which are provided by law or proclaimed by the governor for state departments during any period for conducting early voting.

B.(1) For the purpose of facilitating early voting, the registrar may designate, in addition to the location for early voting provided in Subsection A of this Section, one branch office wherein early voting may be conducted. Any such branch office shall be located in a public building, and the hours during which early voting may be conducted therein shall be fixed by the registrar as provided in Subsection A of this Section. However, if a branch office of a registrar is destroyed, inaccessible, or unsafe during or following a gubernatorially declared state of emergency, the registrar may utilize a temporary building as a branch office to discharge his duties until an office that meets the requirements of this Section becomes available. Such temporary office shall be located within the parish, or if there is no appropriate location within the parish due to the emergency, then in an immediately adjacent parish, or if there is no appropriate location in any immediately adjacent parish due to the emergency, then in the nearest parish in which there is an appropriate location.

(2) The registrar shall provide or post the instructions, informational posters, if required, the statement of proposed constitutional amendments on the ballot, and a certified screenshot as a sample ballot in a conspicuous place at the principal entrance to the early voting polling place, where they shall remain posted throughout early voting.

C. In parishes which extend in one direction more than fifty miles and which are interspersed with navigable waters, the registrar may designate, in addition to the locations for early voting provided for in Subsections A and B of this Section, one additional branch office wherein early voting may be conducted. Any such branch office shall be located in a public building and the hours during which early voting may be conducted therein shall be fixed by the registrar.

D.(1) Before any voter is allowed to vote during early voting, the registrar or his deputy shall establish the voter's identity by requiring him to submit a Louisiana driver's license, a Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter. If the voter does not have a Louisiana driver's license, a Louisiana special identification card, or other generally recognized picture identification card that contains the name and signature of the voter, the voter shall complete and sign, in the presence of the registrar or his deputy, a voter identification affidavit to that effect provided by the secretary of state, which affidavit shall include the voter's date of birth and mother's maiden name. If the voter is unable to read or write or is otherwise unable to complete the affidavit due to disability, the voter may receive assistance in completing the affidavit, and the registrar or his deputy shall make a notation on the affidavit. The voter may receive the assistance of any person of his choice, including the registrar or his deputy, except a candidate, the voter's employer or employer's agent, or the voter's union agent. The registrar or his deputy shall retain the affidavit in the office of the registrar of voters. If satisfied that the voter has identified himself as the voter registered in the state voter registration computer system or named on the precinct register and that he is qualified to vote, the registrar or his deputy shall initial the precinct register or early voting list kept by the registrar opposite the voter's signature or mark. The voter then shall be allowed to vote. A voter who votes without the picture identification required by this Paragraph is subject to challenge as provided in R.S. 18:1315.

(2) If the voter's name is found in the state voter registration computer system or precinct register on the inactive list of voters, the voter shall be required to complete an address confirmation card to determine his eligibility to vote.

E.(1) The voter's identity having been established as provided in Subsection D of this Section, the voter shall sign or make his mark in the precinct register or early voting list kept by the registrar prior to voting.

(2) The registrar or deputy registrar shall electronically generate an early voting confirmation sheet for each voter using the state voter registration computer system or a form prepared by the secretary of state and retain the confirmation sheet in the office of the registrar to be used by the registrar to verify each early voter at the end of the early voting period. If a paper ballot is used for early voting in lieu of a voting machine, the registrar or deputy registrar shall write "early voting paper ballot voter" across the early voting confirmation sheet for the voter and attach it to the paper ballot envelope.

(3) The voter then shall be allowed to cast his vote in an area and in a manner that protects the secrecy of his vote.

(4)(a) A voter shall not remain in a voting machine longer than three minutes. If a voter fails to leave a voting machine promptly after the registrar or deputy registrar has notified him that three minutes have elapsed, the registrar or deputy registrar shall have the voter removed from the voting machine.

(b) Notwithstanding Subparagraph (a) of this Paragraph, a voter receiving assistance in voting pursuant to R.S. 18:1309.3 or a voter using the audio ballot shall be allowed to remain in a voting machine for up to twenty minutes. If such a voter fails to leave a voting machine promptly after the registrar or deputy registrar has notified him that twenty minutes have elapsed, the registrar or deputy registrar shall have the voter removed from the voting machine.

(5)(a) In order to cast a vote on a voting machine, a voter shall make a selection in a candidate or proposition election. Voting is completed by activating the cast vote mechanism. If the voter has made any selection in a candidate or proposition election but has failed to activate the cast vote mechanism, the registrar or his deputy, observed by a deputy registrar or, in the absence of a deputy registrar, a witness, shall activate the cast vote mechanism for the fled voter without altering any selections made by the voter. In the case of vote activation in the presence of a witness, the registrar or deputy registrar shall record the name and address of the witness.

(b)(i) In order to cast a vote on a paper ballot, a voter must make a selection for a candidate or for or against a proposition by completely filling in the oval to the right of a selection and returning the ballot to the appropriate election official within the applicable deadline set forth by law. If a voter makes selections for more than the number of candidates to be elected for an office or makes selections for and against the same proposition, the selections for that office or proposition will be void.

(ii) If the paper ballot envelope contains a certificate on the envelope flap, the voter shall not be required to sign the certificate. The registrar of voters or deputy registrar shall write "early voting ballot" across the envelope flap and include the voter's name, ward, precinct, and registration number and attach it to the early voting confirmation sheet so that the ballot may be identified for purposes of a challenge filed pursuant to R.S. 18:1315.

(6) If a person who votes during early voting at the registrar's office casts his vote on an incorrect ballot as provided to him by the registrar or his deputy and the time for early voting has not expired, the registrar or his deputy shall write "void, challenge removal" and the reason for the challenge on the confirmation sheet, retain the confirmation sheet, and permit the voter to vote the correct ballot using a paper ballot. The confirmation sheet shall be attached to the paper ballot envelope for review by the parish board of election supervisors on election day and for use by the secretary of state's office in removing the voided ballot from the voting machine as a challenged ballot on election day.

F.(1) At the end of each day during early voting, the registrar shall document on the early voting verification form provided by the secretary of state for each early voting location each of the following:

(a) The total number for the public counters of all early voting machines for the day.

(b) The total number of early voting confirmation sheets for the day.

(c) The total number of early voters from the state voter registration computer system for the day.

(d) Any discrepancies or irregularities observed that prevent the total public counter number from matching the total early voting confirmation sheet number for the day and the total number of early voters from the state voter registration computer system for the day.

(2) Each day, the registrar shall compare the information in the early voting confirmation sheets to the information contained in the state voter registration computer system. If the registrar finds any discrepancies, he shall make a note thereof on the early voting verification form or on a notice of irregularity form provided by the secretary of state that he shall attach to the early voting verification form.

(3) At the end of the early voting period, the registrar shall complete the early voting verification form for each location and sign and certify to its correctness and print an early voter report from the state voter registration computer system listing all early voters from the parish. All early voting verification forms, early voting machine public counter logs, early voting confirmation sheets, early voter reports, and paper ballots voted during early voting shall be placed in the special absentee by mail and early voting envelope or container for delivery to the parish board of election supervisors on election day for the tabulation and counting of early voting ballots.

G. By no later than the day before an election, the registrar shall have received from the branch office and all early voting locations all early voting machine results cartridges, early voting confirmation sheets, early voting verification forms, early voting machine public counter logs, paper ballot envelopes, certificates, early voting lists or duplicate precinct registers, and other election paraphernalia.

H. Prior to delivery of the precinct register to the parish custodian, the registrar shall ensure that the precinct register reflects for each voter whether the voter voted during early voting or voted timely absentee by mail using the words "voted by mail" and, if the register was not used during early voting, "voted early" in the signature line for the voter in the precinct register.

I. In the event of the inability to utilize voting machines for early voting within a parish, the registrar may utilize paper ballots for early voting.

J. Upon approval of the secretary of state, a registrar of voters may utilize commissioners selected and trained by the registrar of voters to assist the registrar during the early voting period in the conduct of early voting by his office. A registrar of voters shall, in seeking the approval of the secretary of state, indicate to the secretary the number of commissioners that is required for such assistance. A commissioner who assists the registrar in the conduct of early voting shall take an oath of office as a deputy registrar for the early voting period and shall complete an affidavit prepared by the secretary of state that contains the name, address, and last four digits of the social security number of the early voting commissioner and an acknowledgment that the law prohibits the disclosure of confidential voter information listed in the precinct register or early voting list kept by the registrar. The affidavit shall be retained in the office of the registrar of voters. A commissioner who assists the registrar in the conduct of early voting shall be paid in accordance with R.S. 18:426.1(3) for each day of such assistance.

K.(1) Only a certified commissioner may be selected to serve as an early voting commissioner.

(2) A person to whom one or more of the following applies shall not serve as an early voting commissioner:

(a) The person is a candidate in the election.

(b) An immediate family member of the person is a candidate for election to public office in the election.

(c) The person is marked for assistance in voting in the precinct register or requires the use of the audio ballot in voting.

(d) The person has been convicted of an election offense enumerated in Chapter 10 of this Title.

L. During early voting the registrar of voters shall make available to the public at each location where early voting is conducted copies of the state mail voter registration application forms.

M.(1)(a) In a parish where early voting is conducted at an additional location pursuant to R.S. 18:1309.2, the registrar may fix the hours and days during which early voting shall be conducted at the additional location during the early voting period if such hours and days of voting are approved by the secretary of state no later than twenty-five days prior to the election.

(b) The registrar shall ensure that adequate notice is posted at the office of the registrar informing the public of the hours and days during which early voting will be conducted at the additional location, and the secretary of state shall post such notice on the secretary of state's website.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to early voting for gubernatorial or congressional elections.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 106, §1, eff. July 3, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 755, §1; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §§1, 3, eff. April 23, 2002; Acts 2003, No. 1220, §2, eff. July 3, 2003; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §1, 4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 569, §1, eff. June 23, 2006; Acts 2007, No. 229, §1; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2008, No. 167, §1, eff. June 12, 2008; Acts 2009, No. 369, §1, eff. Aug. 15, 2009, and §2, eff. Jan. 1, 2010; Acts 2009, No. 436, §2, eff. Jan. 1, 2010; Acts 2012, No. 93, §1, eff. May 11, 2012; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §§1, 5, eff. June 18, 2013; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1309.1 - Preparation of machines for early voting; examination by candidate or his representative; sealing machines

§1309.1. Preparation of machines for early voting; examination by candidate or his representative; sealing machines

A. At the time of qualifying, the parish custodian shall notify each candidate to contact the registrar of voters for the time and place at which the voting machines will be prepared for early voting. The candidate or his representative may be present to observe the preparation of the machines by the registrar of voters with the assistance of the secretary of state's technicians and to observe the testing and sealing of the machines by the registrar of voters in the presence of the parish board of election supervisors. Each candidate or his representative shall be afforded a reasonable opportunity to view the test vote tape for each machine to see that they are in the proper condition for use in the election, which opportunity shall not be less than thirty minutes beginning at the time designated by the registrar of voters to begin preparation of the machines for sealing. However, no candidate, representative, or citizen shall interfere with the registrar of voters, secretary of state's technicians, parish board of election supervisors, or any employee or technician or assume any of their duties.

B. Each candidate or representative shall identify to the registrar of voters the candidate whom he is representing. In addition, any citizen of this state may be present to observe the preparation, testing, and sealing of the machines by the registrar of voters and shall be afforded an opportunity to inspect the test vote tape for each machine to see that they are in proper condition for use for early voting.

C. After the machines have been examined by each candidate, or representative, or citizen who is present, the parish board of election supervisors shall generate a zero tally to ensure that the voting machine's public counter is set at zero and that no votes have been cast for any candidate or for or against any proposition. The registrar of voters shall then seal the voting machine.

D. The registrar of voters shall record the public and protective counter numbers for each early voting machine on a form prepared by the secretary of state for use in verifying the early voting results on election day.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1309.2 - Program for the conduct of early voting at additional locations

§1309.2. Program for the conduct of early voting at additional locations

A. Notwithstanding any other provision of law to the contrary, the secretary of state may develop and implement a program for the conduct of early voting at additional locations within any parish of the state.

B. The secretary of state shall select additional locations for the program based on feasibility, accessibility, and the number of registered voters.

C. In developing the program, the secretary of state shall specifically solicit the input, recommendations, and advice of the registrars of voters and clerks of court on issues such as: the procedures for the conduct of early voting; the tabulation of votes cast at the program locations; the selection of the additional locations and the requirements for such locations; ensuring the integrity and security of the early voting process; and how to ensure that a voter does not vote during early voting in an office of the registrar and at one of the program locations. The registrars of voters and clerks of court in each parish in which an additional location is selected for the program shall assist the secretary of state, as necessary, to implement the program in those parishes.

D.(1) After the development of the program and after any change to the program, the secretary of state shall submit the details of the program and any change to the program, including the locations selected for the program, to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs for review and approval at a joint meeting called for such purpose. No action shall be taken by the joint committee except by the favorable vote of a majority of the members thereof from each house present and voting, each house voting separately.

(2) If approved by the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs, the program and any change to the program shall be implemented.

E. Not later than March first of each year, the secretary of state shall provide a written report to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs. Such report shall provide a review of the program and shall include a description of the types of technology utilized, the costs involved, whether any problems arose, an examination of voter turnout during the program, and any recommendations for legislation.

Acts 2006, No. 349, §1, eff. June 13, 2006; Acts 2008, No. 135, §1, eff. June 6, 2008.



RS 18:1309.3 - Assistance in voting during early voting

§1309.3. Assistance in voting during early voting

A. Voters entitled to assistance during early voting. A voter shall not receive assistance in voting unless he is unable to read or is unable to vote without assistance because of a physical disability, including visual impairment. If a voter who is entitled to receive assistance in voting chooses to vote using the audio ballot instead of receiving assistance and the audio ballot equipment fails, the voter shall be entitled to assistance in voting as provided in this Section.

B. Persons prohibited from assisting voters during early voting. (1) No candidate in any election may assist any voter in casting his ballot in that election.

(2) No employer or employer's agent may assist an employee in voting.

(3) No union agent may assist a union member in voting.

(4)(a) Except as provided in Paragraphs (1) through (3) of this Subsection, a voter entitled to assistance in voting may receive the assistance of any person of his choice, including a registrar or deputy registrar.

(b) The registrar or deputy registrar shall write the voter's name in the precinct register or early voting list kept by the registrar and the name of the person assisting the voter behind the tab for Assistance to Voters. The person assisting the voter, including a registrar or deputy registrar, shall sign his name behind the tab for Assistance to Voters.

C. Procedure when voter receives assistance during early voting. The person assisting the voter shall enter the voting machine with the voter and assist him in voting. No other person shall enter the voting machine or assist the voter in voting. No person assisting the voter shall reveal the name of any person for whom the voter has voted, how he voted on any proposition upon which he voted, or anything that took place while the voter was being assisted. When an early voting location is equipped with a voting machine which provides an audio ballot, the registrar or deputy registrar shall offer the option of voting using the audio ballot to a visually impaired voter or a voter who is unable to read. If the voter elects to vote using the audio ballot, the registrar or deputy registrar shall assist the voter with the headset and instruct the voter or the person selected to assist the voter concerning the use of the audio ballot.

D.(1)(a) Prior to receiving assistance under this Section because of a disability, including visual impairment, the voter shall file with the registrar in person or by mail a statement setting forth the necessity and reasons for this assistance and shall furnish the registrar one of the following:

(i) A certificate of a medical doctor or optometrist certifying to the irremediable nature of the physical disability as proof of disability.

(ii) A copy of a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4.

(iii) A copy of current documentation showing eligibility for social security disability benefits, veteran's disability benefits, paratransit services, benefits from the office for citizens with developmental disabilities, or benefits from Louisiana Rehabilitation Services.

(b) If the voter is submitting the information required by this Paragraph by mail, the voter shall include a copy of his Louisiana driver's license, his Louisiana special identification card issued pursuant to R.S. 40:1321, or other generally recognized picture identification card that contains the name and signature of the voter.

(2) If such statement with such documentation, if applicable, is filed with the registrar as provided in this Subsection or presented to the registrar or deputy registrar during early voting, the registrar shall document those facts in the voter's information on the statewide voter registration system and, as appropriate, on the voter's original application for registration and on any other official registration records. The registrar shall retain the statement and documentation, if applicable. Thereafter, the voter shall not be required to present evidence of any kind during early voting or at the polls.

E. A voter who has a visible physical disability or who presents a current mobility impairment identification card bearing a photograph of the voter and the international symbol of accessibility issued by the secretary of the Department of Public Safety and Corrections as authorized by the provisions of R.S. 47:463.4, and the person who will be assisting him in voting, shall be allowed to go to the front of the line to cast a ballot when early voting.

Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 590, §1, eff. June 25, 2010; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2013, No. 395, §1, eff. June 18, 2013; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:1310 - Execution of certificate; marking of ballot; casting vote; assistance

§1310. Execution of certificate; marking of ballot; casting vote; assistance

A.(1) When a voter receives the absentee voting materials by mail, he first shall fill in all blanks on the certificate on the ballot envelope flap. The voter then shall mark the ballot according to the printed instructions on its face. Then the voter shall place the voted ballot in the envelope, seal the envelope, and sign the certificate on the ballot envelope flap.

(2) When a member of the United States Service or a person residing outside the United States who is registered to vote receives the absentee voting materials by electronic transmission, he first shall print all documents and fill in all blanks on the certificate and the waiver of the right to a secret ballot for each ballot mailing. The voter then shall mark the ballot or ballots according to the printed instructions on its face. The voter shall then place the voted ballot or ballots, completed certificate, and waiver of the right to a secret ballot for each ballot mailing in a separate envelope, seal the envelope, mark "Absentee Ballot Enclosed" on the envelope, and mail the envelope and its contents to the registrar of voters.

B.(1) No candidate in any election shall assist any voter in casting his ballot in that election.

(2) Except as otherwise provided in Paragraph (1) of this Subsection, a person otherwise qualified to vote by absentee by mail who is visually impaired or physically disabled or who is unable to read or write may receive assistance in voting absentee by mail from any person selected by him. The failure of a voter to furnish notice and proof during the time that the registration records are closed shall not deprive the voter of his right to receive assistance in voting if he complies with the requirements of the laws governing the conduct of elections with respect to assistance to voters in casting their votes as required by R.S. 18:564 or 1309.3.

(3) A person who is eligible for assistance in voting absentee by mail or early voting may, in the same manner, seek assistance in the signing of his name or making of his mark. Any person who assists a voter in signing his name or making his mark shall explain to the voter that a signature or mark so made certifies that all statements in the certificate, if applicable, are true and correct and that any person who knowingly provides false or incorrect statements is subject to a fine or imprisonment, or both.

C.(1) Any person who assists a voter in voting absentee by mail shall execute the acknowledgment on the ballot envelope flap prepared by the secretary of state, verifying that the person providing the assistance has marked the ballot in the manner dictated by the voter.

(2) The registrar or deputy registrar shall follow the procedures contained in R.S. 18:1309.3 when paper ballots are used for early voting.

Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1993, No. 418, §1, eff. Jan. 1, 1994; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2007, No. 240, §§1, 2; Acts 2009, No. 436, §1, eff. Jan. 1, 2010; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1311 - List of absentee by mail and early voters; posting; delivery of alphabetized list to precincts; supplements; absentee by mail voter report

§1311. List of absentee by mail and early voters; posting; delivery of alphabetized list to precincts; supplements; absentee by mail voter report

A. Repealed by Acts 2012, No. 213, §1, eff. May 22, 2012.

B. The registrar shall keep a list containing the names of all persons who vote by early voting ballot during early voting and of those whose absentee ballots by mail he has received. He shall post this list in a conspicuous place accessible to the public at the entrance to his office. After the last day for early voting, the registrar shall prepare a list, arranged alphabetically by precinct, of the names of all persons who have voted during early voting or from whom absentee ballots by mail were received on or before the last day for early voting. The registrar shall retain a copy of the list for use by the parish board of election supervisors on election night and shall post a copy of the list in a conspicuous place accessible to the public at the entrance to his office.

C.(1) The registrar shall prepare a supplemental list, arranged alphabetically by precinct, of the names of all persons from whom absentee ballots by mail have been received after the last day for early voting and before election day. The registrar shall deliver the supplemental list for each precinct to the parish custodian. The parish custodian shall then deliver the supplemental list for each precinct to the deputy parish custodian appointed for that precinct when the key envelopes are delivered as provided in R.S. 18:553(A). The registrar shall retain a copy of the supplemental list for use by the parish board of election supervisors on election night and shall post a copy of the supplemental list in a conspicuous place accessible to the public at the entrance to his office.

(2) The registrar shall include the first absentee ballot received from a person voting by mail, if timely received, with those to be counted by the board. Any second or subsequent ballot received from such person shall be considered not timely received.

(3) The registrar shall print an absentee by mail voter report from the state voter registration computer system listing all voters from whom he has received absentee by mail ballots before election day; he shall certify to the correctness of the report and deliver the report to the parish board of election supervisors on election day for use in the tabulation and counting of absentee by mail ballots.

D.(1)(a) Any absentee ballot submitted by a member of the United States Service or person who resides outside of the United States who has made application to vote absentee by mail timely and which ballot is received by the registrar on election day shall be endorsed with the day and hour of receipt and shall be segregated from and kept separately from any other absentee by mail ballot received on or after election day.

(b) For any voter hospitalized who has made timely application to vote absentee in accordance with R.S. 18:1303(D)(1) and whose absentee ballot is received by the registrar on election day, either by hand delivery or facsimile transmission, such absentee ballot shall be endorsed with the day and hour of receipt and shall be segregated from and kept separately from any other absentee by mail ballot received on or after election day.

(2) Upon receipt of any such absentee by mail ballot, the registrar shall include, on a separate list prepared for this purpose, in alphabetical order and by precinct, the name of any such voter in each precinct.

(3) The registrar shall immediately notify the commissioner-in-charge at each precinct for which a name appears on the list.

(4)(a) If the voter has not voted in person at the precinct, the registrar shall instruct the commissioner-in-charge to mark "voted by mail" in the place where the voter would ordinarily sign the precinct register and to initial the precinct register opposite the words "voted by mail". The registrar shall then include the first absentee by mail ballot received, if received timely, with those to be counted by the board, or, if the counting and tabulation of absentee by mail and early voting ballots has commenced, shall transmit such ballot to the board to be counted. Any second or subsequent ballot received from such person shall be considered as not timely received. Accompanying any such absentee by mail ballot shall be a statement certified by the registrar that he has verified that such voter has not voted in person at the precinct where he is registered to vote.

(b) If the voter has voted in person at the precinct, the registrar shall write across the ballot the words "rejected, voted at precinct" and shall include such ballot with all other mail ballots received on or after election day, to be kept unopened for six months, and destroyed.

(5)(a) Upon receipt of the special ballot for members of the United States Service and persons residing outside of the United States, the registrar shall endorse the day and hour of receipt on said ballots and place those received on the day of the election for which the ballot is cast, in an envelope separate from any other mail ballot. The registrar shall include, on a separate list for this purpose, in alphabetical order and by precinct, the name of each voter submitting such special absentee by mail ballot.

(b) Each envelope containing such ballot shall remain sealed until the registrar, after the close of polls on election day, has verified with the commissioner-in-charge at each precinct for which a name appears on the list whether or not such voter has voted in person at that precinct.

(c) If the voter has not voted in person at the precinct, the first special ballot received from the voter by the registrar, if timely received, shall be counted and tabulated in accordance with the provisions of this Chapter relative to absentee mail ballots.

E. The commissioners at the polling place shall use the supplemental list provided for in Subsection C of this Section to insure that persons who have voted absentee by mail do not vote in person at the polls on election day.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978, Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 76, §1, eff. June 26, 1981; Acts 1985, No. 754, §1; Acts 1985, No. 755, §1; Acts 1986, No. 425, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2012, No. 213, §1, eff. May 22, 2012; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1312 - Retention of ballots at registrar's office

§1312. Retention of ballots at registrar's office

A. All absentee by mail ballots, early voting machine results reports, early voting verification forms, early voting machine public counter logs, and early voting confirmation sheets, shall be retained in the office of the registrar of voters except as otherwise provided in this Chapter.

B. All absentee by mail ballots which are received timely shall be removed from the mail return envelope, if applicable, shall be arranged by ward and precinct and placed and retained in a special absentee by mail and early voting ballot envelope or container designated and used only for that purpose, and shall be delivered to the parish board of election supervisors to be counted and tabulated as provided in R.S. 18:1313.

C. After the tabulation of the absentee by mail and early voting ballots on election night, the board shall replace the absentee by mail ballots, early voting machine results reports, early voting verification forms, early voting machine public counter logs, absentee by mail and early voter reports, and early voting confirmation sheets in the special absentee by mail and early voting ballot envelope or container and return the envelope or container to the registrar of voters. The registrar shall retain the special absentee by mail and early voting ballot envelope or container inviolate until the delay for filing an election contest has lapsed, or, if an action contesting the election has been filed, until the judgment in the action becomes definitive.

D. Except as otherwise provided in R.S. 18:1308.1(C) and 1311(D)(1) and (5), all mail ballots received on or after election day shall not be counted, but shall be endorsed with the day and hour of receipt, shall be kept unopened for six months, and then shall be destroyed. Any absentee ballot received by mail or facsimile not the first received from the voter shall be treated as provided in this Subsection.

E. Absentee by mail ballots, early voting machine results reports, early voting verification forms, early voting machine public counter logs, early voting confirmation sheets, absentee by mail and early voter reports, applications for absentee by mail ballots, certificates, and other absentee by mail and early voting ballot paraphernalia associated with an election shall be retained as provided in R.S. 18:403, unless litigation is pending relative to such election. If litigation is pending relative to such election, such paraphernalia shall be retained in accordance with any applicable court order and until the litigation is concluded.

Acts 1976, No. 697, §, eff. Jan. 1, 1978. Amended by Acts 1977, No. 513, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 475, §1; Acts 1985, No. 754, §1; Acts 1985, No. 755, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §1, 4, eff. Jan. 1, 2006; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1313 - Tabulation and counting of absentee by mail and early voting ballots

§1313. Tabulation and counting of absentee by mail and early voting ballots

A. The parish board of election supervisors shall be responsible for the counting and tabulation of all absentee by mail and early voting ballots in the parish. The board may utilize parish board commissioners to count the absentee by mail and early voting ballots in the parish. If the board determines that parish board commissioners are necessary to count and tabulate the absentee by mail and early voting ballots, it shall select parish board commissioners in accordance with the provisions of R.S. 18:1314. If a majority of the members of the board are not present to count the absentee by mail and early voting ballots and no parish board commissioners were previously selected, the members present may select a sufficient number of parish board commissioners on election day to assist in the counting of absentee by mail and early voting ballots.

B.(1) Absentee by mail and early voting ballots shall be counted at a public facility within the parish designated by the registrar of voters at a time fixed by the parish board of election supervisors, which time shall be on election day no later than 8:00 p.m.

(2) Prior to the counting of absentee by mail and early voting ballots on election day, any person authorized by the secretary of state may assist the registrar of voters in the challenge removal process on the early voting machines, in the reading of the early voting machine results cartridges on the secretary of state's equipment, and in producing the early voting machine results report. All early voting machine results reports shall be placed in the special absentee by mail and early voting envelope or container.

C.(1) If the counting and tabulation of absentee by mail and early voting ballots begins prior to the closing of the polls, such counting and tabulation shall be conducted in a location and manner to prevent disclosure of the results prior to the closing of the polls. Each person except a person providing security to the parish board of election supervisors or a person providing technical assistance pursuant to Paragraph (2) of this Subsection who enters the location in which the absentee by mail and early voting ballots are being counted and tabulated shall remain in that location and shall not be allowed to leave except temporarily, and then only when accompanied by a law enforcement officer, and shall not communicate with any person outside until the polls are closed. The parish board of election supervisors may take any action necessary to ensure that no information with respect to the counting and tabulation of absentee by mail and early voting ballots is transmitted from the location where the absentee by mail and early voting ballots are being counted and tabulated prior to the close of the polls on election day.

(2) Any person authorized by the secretary of state may provide security or technical assistance including advice, analysis, diagnosis, or repair for voting machines at the location where absentee by mail and early voting votes are being counted and tabulated. Such security or technical assistance shall be provided only upon the request of the parish board of election supervisors or a team of parish board commissioners, and may be made in person at the location where absentee by mail and early voting votes are being counted and tabulated, or by telephone, or both. Any authorized person providing such security or technical assistance may enter and leave the location where absentee by mail and early voting votes are being counted and tabulated before the closing of the polls and during the process of counting and tabulation. No such person shall disclose any information with respect to the counting and tabulation of absentee by mail and early voting ballots prior to the close of the polls on election day.

D. Candidates, their representatives, and qualified electors may be present during the counting and tabulation of absentee by mail and early voting ballots. If the counting and tabulation of absentee by mail and early voting ballots begin prior to the closing of the polls, the board shall give notice reasonably calculated to inform any person who wants to be present during the counting and tabulation that no person will be allowed to leave or to communicate with any other person outside, until such time as the polls are closed, nor shall any person who is present during the counting and tabulation of absentee by mail and early voting ballots possess a cellular telephone or electronic communication device.

E. The board shall count the absentee by mail and early voting ballots and announce the results after the closing of the polls as the total number of absentee by mail and early voting votes cast in the election for each candidate and the total number cast for and against each proposition.

F. The procedure for counting absentee by mail ballots shall be as follows:

(1) A member of the board shall remove the certificates and special absentee by mail ballots and envelopes containing the absentee by mail ballots from the special absentee by mail and early voting ballot envelope or container.

(2) The board shall announce the name of each absentee by mail voter and the ward and precinct where he is registered to vote, and shall compare the name on the certificate or on the flap of the envelope containing the absentee by mail ballot with the names on the absentee by mail voter report.

(3) The board shall determine the validity of challenges filed in accordance with R.S. 18:1315.

(4) If the board determines that an absentee by mail ballot is valid, a member of the board shall write the words "voted by mail" and his initials on the absentee by mail voter report beside the name of the voter as it appears on the report. If applicable, a member of the board shall tear the flap from the envelope containing the absentee by mail ballot and leave the envelope sealed.

(5) If a majority of the members of the board determine that an absentee by mail ballot is invalid, the members shall leave the flap on the envelope containing the absentee by mail ballot, leave the envelope sealed, and a member of the board shall write the word "rejected", together with the reasons for rejecting the ballot, across the envelope containing the ballot or across the certificate attached to the special absentee by mail ballot. He shall also write the word "rejected" and his initials on the absentee by mail voter report beside the name of the voter as it appears in the report. The rejected absentee by mail ballots and certificates shall be replaced in the special absentee by mail and early voting ballot envelope or container. No rejected absentee by mail ballot shall be counted.

(6) After the validity of all absentee by mail ballots has been determined, the members of the board shall place the valid certificates and the flaps removed from the valid absentee by mail ballots in the envelope or container provided for that purpose and seal the envelope or container. Two of the members shall execute the certificate on the envelope.

(7) The members shall open the envelopes containing the valid absentee by mail ballots and remove the ballots.

(8) The board shall, in accordance with the requirements of R.S. 18:1316, reject any ballot which contains a distinguishing mark or feature making the ballot susceptible of identification. However, a ballot shall not be rejected as containing a distinguishing mark if the ballot was transmitted electronically to a member of the United States Service, as defined in R.S. 18:1302, or a person residing outside the United States.

(9) If a ballot is physically damaged or cannot properly be counted by the counting equipment and the vote cast by the voter is clearly discernible from a physical inspection of the defective ballot, a true duplicate may be made of the defective ballot in the presence of witnesses and substituted for the ballot. The duplicate ballot shall be clearly labeled "duplicate", bear a ballot number which shall be recorded on the defective ballot, and be counted in lieu of the defective ballot. After a ballot has been duplicated, the defective ballot shall be placed in the special absentee by mail and early voting ballot envelope or container, and the duplicate ballot shall be counted with the other valid ballots.

(10) The special absentee ballots cast by members of the United States Service or persons who reside outside of the United States shall be counted by hand.

(11) Repealed by Acts 2013, No. 395, §2, eff. June 18, 2013.

G. The procedure for counting early voting machine ballots and paper ballots voted during early voting shall be as follows:

(1) A member of the board shall remove the early voting verification forms, early voting machine public counter logs, early voting confirmation sheets, paper ballots voted during early voting, early voter report, and all early voting machine results reports from the special absentee by mail and early voting ballot envelope or container.

(2) The board shall review the early voting verification forms and early voting machine public counter logs and, if found to be acceptable to the board, sign each early voting verification form. If the board does not find an early voting verification form to be acceptable, it may review any early voting confirmation sheet and shall document its correction to the early voting verification form and then sign it.

(3) The board shall announce the results from each early voting machine results report for the early voting ballots.

(4) For each paper ballot voted during early voting, the board shall announce the name of the person who voted by paper ballot during early voting and the ward and precinct where he is registered to vote and shall compare the name on the flap of the envelope containing the early voting ballot with the names on the early voter report.

(5) The board shall determine the validity of challenges made in accordance with R.S. 18:1315.

(6) If the board determines that a paper ballot voted during early voting is valid, a member of the board shall write the words "voted early" and his initials on the early voter report beside the name of the voter as it appears on the report. A member of the board shall tear the flap from the envelope containing the paper ballot voted during early voting and leave the envelope sealed.

(7) If a majority of the members of the board determine that a paper ballot voted during early voting is invalid, the members shall leave the flap on the envelope containing the ballot, leave the envelope sealed, and a member of the board shall write the word "rejected" together with the reasons for rejecting the ballot across the envelope containing the ballot. He shall also write the word "rejected" and his initials on the early voter report beside the name of the voter as it appears on the report. The rejected ballot shall be placed in the special absentee by mail and early voting ballot envelope or container. No rejected paper ballot voted during early voting shall be counted.

(8) After the validity of all paper ballots voted during early voting has been determined, the members of the board shall place the valid early voting confirmation sheets and flaps removed from the valid paper ballots voted during early voting in the envelope or container provided for that purpose and seal the envelope or container. Two of the members shall execute the certificate on the envelope or container.

(9) The members shall open the envelopes containing the valid paper ballots voted during early voting and remove the ballots.

(10) The board shall, in accordance with the requirements of R.S. 18:1316, reject any ballot which contains a distinguishing mark or feature making the ballot susceptible of identification.

(11) If a ballot is physically damaged or cannot properly be counted by the counting equipment and the vote cast by the voter is clearly discernible from a physical inspection of the defective ballot, a true duplicate may be made of the defective ballot in the presence of witnesses and substituted for the ballot. The duplicate ballot shall be clearly labeled "duplicate", bear a ballot number which shall be recorded on the defective ballot, and be counted in lieu of the defective ballot. After a ballot has been duplicated, the defective ballot shall be placed in the special absentee by mail and early voting ballot envelope or container, and the duplicate ballot shall be counted with the other valid ballots.

(12)(a) Prior to utilizing any absentee by mail and early voting counting equipment, the parish board of election supervisors shall generate a zero tally to ensure that the equipment's candidate and question counters are set at zero and that no votes have been cast for any candidate or for or against any proposition.

(b) The board shall sign and certify to the correctness of each zero proof sheet and place all zero proof sheets in the special absentee by mail and early voting envelope or container.

(13) The absentee by mail and early voting votes cast for a candidate and those cast for and against a proposition shall be counted and the total number of absentee by mail and early voting votes cast for a candidate and those cast for and against a proposition shall be announced in the order the offices and candidates and propositions are listed on the ballot. The members of the board shall enter the total number of votes on the final absentee by mail and early voting vote report and shall certify the results.

H. The final absentee by mail and early voting vote report prepared by the parish board of election supervisors shall be transmitted to the clerk of court immediately upon completion of the tabulation of the absentee by mail and early voting ballots on election night. A copy of the record shall be transmitted immediately to the secretary of state, and a copy of the record shall be placed in the special absentee by mail and early voting envelope or container.

I. When the absentee by mail and early voter reports have been returned to the registrar of voters, the registrar, based on the information contained in the reports, shall confirm that the words "voted by mail" or "voted early" are written in the proper space on the precinct register for each voter who voted early or absentee by mail.

J.(1) Upon completion of the tabulation and counting of the absentee by mail and early voting ballots, the parish board of election supervisors shall return the absentee by mail and early voting ballots and electronic results report to the special absentee by mail and early voting ballot envelope or container, shall seal the envelope or container, and shall deliver the envelope or container to the registrar of voters. The registrar shall preserve the envelope or container and its contents inviolate and, except upon order of a court of competent jurisdiction, shall not allow the absentee by mail and early voting documents to be inspected by anyone until the delay for filing an action contesting the election has lapsed. If an action contesting the election is commenced timely, the registrar shall continue to preserve the envelope or container and its contents inviolate, subject to the orders of the court, until the final judgment in the action has become definitive.

(2)(a)(i) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the number of absentee by mail and early voting ballots cast for all candidates for an office could make a difference in the outcome of the election for such office, upon the written request of a candidate for such office, the board shall recount the absentee by mail ballots by hand or scanning equipment and early voting ballots electronically, unless paper ballots were used for early voting and in such case, the ballots shall be recounted by hand for such office.

(ii) Notwithstanding the provisions of Paragraph (1) of this Subsection, if the number of absentee by mail and early voting ballots cast for and against a proposition could make a difference in the outcome of the election, upon the written request of a person who voted in the proposition election, the board shall recount the absentee by mail ballots by hand or scanning equipment and early voting ballots electronically, unless paper ballots were used for early voting and in such case, the ballots shall be recounted by hand for such election.

(b) All recounts of absentee by mail and early voting ballots shall be held at 10:00 a.m. or following the reinspection of voting machines on the fifth day after the election and at any time ordered by a court of competent jurisdiction. If the fifth day after the election falls on a holiday or weekend, such recount shall be held on the next working day at 10:00 a.m. or following the reinspection of voting machines. Any written request for recount of absentee by mail and early voting ballots shall be filed with the clerk of court. The deadline for filing a request for recount of absentee by mail and early voting ballots shall be the last working day prior to the date of the recount. Immediately upon receiving any request, the clerk of court shall prominently post in his office a notice of the time and place where the absentee by mail and early voting ballots will be recounted and the name of the candidate or the voter in the proposition election requesting the recount.

(c) Upon completion of the recount of the absentee by mail and early voting ballots, the board shall return the absentee by mail and early voting documents to the special absentee by mail and early voting ballot envelope or container, shall reseal the envelope or container, and shall deliver the envelope or container and its contents to the registrar of voters who shall preserve the envelope or container and its contents in the manner provided for in Paragraph (1) of this Subsection.

(d)(i) The candidate or the voter in the proposition election requesting the recount shall be responsible for all reasonable costs associated with such recount which shall be payable to the clerk of court. The costs shall be paid at the time the written request for the recount is filed with the clerk of court and shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union.

(ii) If the recount changes the outcome of the election, the costs paid by the candidate or voter in the proposition election shall be refunded by the clerk of court, and the costs of the recount shall be a reimbursable election expense as provided in Chapter 8-A of this Title.

(3) A candidate or his representative, in the presence of a majority of the parish board of election supervisors, shall be allowed to inspect the flaps removed from the valid absentee by mail ballots and the flaps removed from the valid early voting ballots when paper ballots are used for early voting. All such inspections shall be held at 10:00 a.m. or following the recount of absentee by mail and early voting ballots on the fifth day after the election and at any time ordered by a court of competent jurisdiction. If the fifth day after the election falls on a holiday or weekend, such inspection shall be held on the next working day at 10:00 a.m. or following the recount of absentee by mail and early voting ballots. Any written request for inspection shall be filed with the clerk of court. The deadline for filing a request for inspection shall be the last working day prior to the date of the inspection. Immediately upon receiving any request, the clerk of court shall prominently post in his office a notice of the time and place where the inspection will occur and the name of the candidate requesting the inspection. The candidate requesting the inspection shall be responsible for all reasonable costs associated with such inspection which shall be payable to the clerk of court. The costs shall be paid at the time the written request for the inspection is filed with the clerk of court and shall be paid in cash or by certified or cashier's check on a state or national bank or credit union, United States postal money order, or money order issued by a state or national bank or credit union.

(4) The parish board of election supervisors shall be entitled to reimbursement at the rate established in R.S. 18:423(E) for attending the recount of absentee by mail and early voting ballots and inspection, but not both if they are conducted on the same day. However, such reimbursement shall not be counted toward the six-day limitation provided in R.S. 18:423(E). No member of the parish board of election supervisors shall be reimbursed for attending a recount of absentee by mail and early voting ballots or inspection if such member received reimbursement for attending the reinspection of voting machines which was conducted on the same day as the recount of the absentee by mail and early voting ballots or inspection.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 672, §1; Acts 1985, No. 755, §1; Acts 1986, No. 669, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2007, No. 240, §1; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 624, §1, eff. June 25, 2010; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013; Acts 2013, No. 395, §§1, 2, eff. June 18, 2013; Acts 2014, No. 615, §1.



RS 18:1314 - Parish board commissioners

§1314. Parish board commissioners

A. Qualifications. A parish board commissioner shall be a registered voter of the parish in which he is selected to serve and shall have the other qualifications of a commissioner as otherwise provided by law.

B. Selection for primary election. (1) The parish board of election supervisors shall determine the number of parish board commissioners necessary to count the absentee by mail and early voting ballots in the parish. The parish board of election supervisors shall select a maximum of six such commissioners. If the parish board of election supervisors determines that the number of parish board commissioners should be increased to more than six, the parish board shall make a request to the secretary of state for the additional parish board commissioners. If the secretary of state or his designee determines that there is a need for the additional parish board commissioners, the parish board shall select the parish board commissioners.

(2) The parish board of election supervisors shall meet at 10:00 a.m. on the fifth day before a primary election and shall select the parish board commissioners and alternate parish board commissioners for the parish in the manner provided by law for the selection of commissioners and alternate commissioners. If there are not enough certified commissioners to select the appropriate number of parish board commissioners and alternate parish board commissioners, the board of election supervisors may select a qualified elector of the parish to serve; however, no such elector shall serve as a parish board commissioner if a certified commissioner has been selected as an alternate parish board commissioner.

(3) Parish board commissioners and alternate parish board commissioners shall be issued commissions, take the oath of office, be replaced, and be disqualified, all in the manner provided by law for commissioners and alternate commissioners.

C. Selection for general election. (1)(a) The parish board of election supervisors shall determine if the number of parish board commissioners necessary to count the absentee by mail and early voting ballots in the general election can be reduced or should be increased from the number which counted absentee by mail and early voting ballots in the primary election.

(b) If it determines that the number cannot be reduced or should be increased, those persons who served as parish board commissioners and alternate parish board commissioners for the parish in the primary election shall serve in the general election, unless replaced or disqualified in the manner provided by law for commissioners and alternate commissioners. If the parish board of election supervisors determines that the number of parish board commissioners should be increased to more than the number of such commissioners who served in the primary election, the parish board shall make a request to the secretary of state for the parish board commissioners. If the secretary of state or his designee determines that there is a need for the additional parish board commissioners, the parish board shall select the additional parish board commissioners.

(2)(a) If the parish board determines that the number of parish board commissioners can be reduced, it shall notify each person who served as a parish board commissioner or alternate parish board commissioner in the primary election of its decision to reduce the number of parish board commissioners and of the date and time of the meeting to select the parish board commissioners for the general election. The parish board shall meet at 10:00 a.m. on the fifth day before a general election and shall select the parish board commissioners and alternate parish board commissioners to serve in the general election for the parish.

(b)(i) The parish board shall prepare a list containing the names of all persons who served as parish board commissioners in the primary election. The parish board commissioners and alternate parish board commissioners for the general election shall be selected from that list in the manner provided by law for the selection of commissioners and alternate commissioners. The parish board commissioners so chosen shall then serve as needed for the general election.

(ii) If the list does not contain sufficient names to select the number of parish board commissioners and alternate parish board commissioners determined by the board to be needed for the general election, the board shall fill any remaining alternate commissioner positions from a list of those persons who were selected as alternate parish board commissioners for the primary election, such list to be prepared and the selection made in the same manner provided in this Section for selection of parish board commissioners for the general election.

(3) If the parish board and the secretary of state or his designee determine that the number of parish board commissioners should be increased, the parish board shall meet at 10:00 a.m. on the fifth day before a general election and shall select the additional parish board commissioners and alternate parish board commissioners to serve in the general election for that parish from the list of certified commissioners who have not been chosen to serve in the general election as a commissioner-in-charge, commissioner, or, if applicable, parish board commissioner in the manner provided by law for the selection of commissioners and alternate commissioners. If there are not enough certified commissioners to select the appropriate number of parish board commissioners and alternate parish board commissioners, the board of election supervisors may select a qualified elector of the parish to serve; however, no such elector shall serve as a parish board commissioner if a certified commissioner has been selected as an alternate parish board commissioner.

D. Selection for provisional ballot counting for a primary or general election. (1) The parish board of election supervisors shall determine if parish board commissioners are necessary to assist the board in counting and tabulating provisional ballots in the parish. If necessary, the parish board of election supervisors shall select the number of parish board commissioners and present the number of parish board commissioners to the secretary of state for approval, either in writing or by telephone.

(2) Upon approval by the secretary of state or his designee, the parish board of election supervisors shall appoint the approved number of parish board commissioners for assistance to the board in counting and tabulating the provisional ballots.

(3) Parish board commissioners for provisional ballot counting shall meet the qualifications set forth in Subsection A of this Section and shall be issued commissions, take the oath of office, be replaced, and be disqualified, all in the same manner as provided for by law for commissioners and alternate commissioners.

E. Compensation. A parish board commissioner who serves on election day or during the counting and tabulating of provisional ballots shall receive fifty dollars or one hundred dollars for each day he serves as provided below:

(1) He shall receive one hundred dollars for elections for which the secretary of state has approved such compensation. The secretary of state may provide such approval upon application by the parish board of election supervisors when it is reasonably expected that a large number of persons will vote prior to election day.

(2) He shall receive fifty dollars for elections other than those provided for in Paragraph (1) of this Subsection.

F. For an election held within one year following the date of the issuance of any gubernatorial proclamation declaring a state of emergency, if a parish board of election supervisors determines that there is a parishwide shortage of parish board commissioners because a significant number of parish board commissioners have been temporarily displaced due to such emergency, the board may submit a written request to the secretary of state for additional parish board commissioners from other parishes in the same manner as provided in R.S. 18:425(A)(4). Approval, selection, training, and reimbursement of expenses of such parish board commissioners shall be in the same manner as provided in R.S. 18:425(A)(4). Nothing in Subsection A of this Section shall prohibit a parish board commissioner from serving in another parish pursuant to this Subsection.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1978, No. 292, §1, eff. July 6, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1984, No. 672, §1; Acts 1985, No. 755, §1; Acts 1988, No. 907, §2, eff. Jan. 1, 1989; Acts 1988, No. 909, §2, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2012, No. 816, §1, eff. June 13, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1315 - Challenge of absentee by mail or early voting ballot

§1315. Challenge of absentee by mail or early voting ballot

A.(1) A candidate or his representative, a member of the board, or a qualified elector may challenge an absentee by mail or early voting ballot for the grounds specified in R.S. 18:565(A), by personally filing his written challenge with the registrar no later than the fourth day before the election for which the ballot is challenged. Such challenge shall be on a form provided by the secretary of state.

(2) The form shall include:

(a) The ground, specified in R.S. 18:565(A), on which the challenge is made.

(b) The election involved.

(c) The specific reason for which the challenge is made.

(d) The name, address, and telephone number, if any, of the person challenging the ballot, all of which shall be written by the person challenging the vote.

(3) The form shall also include information about the date and place where the board will determine the validity of the challenge, which information shall be included by the registrar. Within twenty-four hours after the challenge has been filed, the registrar shall mail a copy of the challenge to the voter whose absentee by mail or early voting ballot is being challenged at the address shown on the registrar's roll of electors. The registrar shall retain the original challenge form and shall transmit it to the place where the absentee by mail or early voting ballot will be counted and tabulated for the use of the board on election day.

B. During the counting of absentee by mail and early voting ballots, any candidate or his representative, member of the board, or qualified elector may challenge an absentee by mail or early voting ballot for cause, other than those grounds specified in R.S. 18:565(A).

C.(1) During the counting of absentee by mail and early voting ballots, at least a majority of the members of the board shall hear and determine the validity of any ballot challenged in accordance with the provisions of Subsection A or B of this Section.

(2) If a challenge in accordance with the provisions of Subsection A of this Section is sustained, the vote shall not be counted, the ballot or early voting confirmation sheet shall be placed in the special absentee by mail and early voting ballot envelope or container, and the board shall notify the voter in writing of the challenge and the cause therefor. This notification shall be on a form provided by the secretary of state and shall be signed by at least a majority of the members of the board. The notice of the challenge and the cause therefor shall be given within three days by mail, addressed to the voter at his place of residence. The board shall retain a copy of the notification. However, if the challenge is based upon a change of residence within the parish or is based upon a change of residence outside the parish that has occurred within the last three months, the ballot shall be counted provided that the voter confirmed his current address as shown by the affidavit of the absentee by mail ballot envelope flap or early voting confirmation sheet or, if the voter is on the inactive list of voters, as shown by the information provided on an address confirmation card.

(3)(a) If a challenge in accordance with the provisions of Subsection B of this Section is sustained, the vote shall not be counted, the board shall write "rejected" and the cause therefor across the ballot envelope or early voting confirmation sheet, and shall place the ballots and early voting confirmation sheets so rejected in the special absentee by mail and early voting ballot envelope or container. The board shall notify the voter in writing of the challenge and the cause therefor. The notification shall be on a form provided by the secretary of state and shall be signed by at least a majority of the members of the board. The notice of the challenge and the cause therefor shall be given within three days by mail addressed to the voter at his place of residence. The board shall retain a copy of the notification.

(b) If a ballot is rejected pursuant to the provisions of R.S. 18:1316, the vote shall not be counted, the board shall write "rejected" and the cause therefor on a separate slip of paper and attach it to the ballot, and shall place the ballots so rejected in the special absentee by mail and early voting ballot envelope or container.

Acts 1985, No. 755, §§1 and 2; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §2, eff. Jan. 1, 2010; Acts 2013, No. 395, §1, eff. June 18, 2013.



RS 18:1316 - Rejection of ballot having distinguishing marks

§1316. Rejection of ballot having distinguishing marks

A. Any ballot with a distinguishing mark or feature making the ballot susceptible of identification shall be rejected if at least a majority of the members of the board determine that the distinguishing mark was made by action of the voter. The marking of the ballot by the voter in such manner that a portion of an authorized mark to indicate a vote inadvertently extends outside the box in which it is to be placed shall not be sufficient cause to reject the ballot. Any ballot containing a combination of authorized marks and any ballot marked by a mark or an instrument other than as instructed on the ballot shall be considered as susceptible of identification and shall be rejected by the board.

B. A ballot transmitted by facsimile shall not be considered as having distinguishing marks.

C. A ballot transmitted electronically to a member of the United States Service, as defined in R.S. 18:1302, or a person residing outside the United States shall not be considered as having distinguishing marks.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 166, §1, eff. July 14, 1982; Acts 1985, No. 755, §1; Acts 1992, No. 438, §1, eff. June 20, 1992; Acts 2010, No. 624, §1, eff. June 25, 2010.



RS 18:1317 - Repealed by Acts 2012, No. 138, §3, eff. May 14, 2012.

§1317. Repealed by Acts 2012, No. 138, §3, eff. May 14, 2012.



RS 18:1318 - Applicability of election laws

§1318. Applicability of election laws

All applicable provisions of this Title which are not inconsistent with the provisions of this Chapter shall apply to voting under this Chapter.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981.



RS 18:1319 - Use of Federal Write-In Absentee Ballot; presidential preference primary, presidential, and congressional elections

§1319. Use of Federal Write-In Absentee Ballot; presidential preference primary, presidential, and congressional elections

A member of the United States Service or a person residing outside the United States who made a timely application to vote absentee by mail as provided in R.S. 18:1307(C) and who did not receive absentee by mail ballots may use the Federal Write-In Absentee Ballot to vote for candidates for presidential nominee, presidential candidates, and congressional candidates. The Federal Write-In Absentee Ballot shall be submitted, processed, and counted in the manner provided in this Chapter.

Acts 2010, No. 624, §2, eff. Dec. 31, 2010; Acts 2011, No. 195, §1, eff. June 24, 2011.



RS 18:1321 - Repealed by Acts 2009, No. 436, §2, eff. January 1, 2010.

CHAPTER 7-A. SPECIAL PROGRAM FOR VOTERS

RESIDING IN NURSING HOMES

§1321. Repealed by Acts 2009, No. 436, §2, eff. January 1, 2010.



RS 18:1325 - Repealed by Acts 1994, 3rd Ex. Sess., No. 10, 2, eff. Jan. 1, 1995.

§1325. Repealed by Acts 1994, 3rd Ex. Sess., No. 10, §2, eff. Jan. 1, 1995.



RS 18:1331 - Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.

§1331. Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.



RS 18:1332 - Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.

§1332. Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.



RS 18:1333 - Voting by persons confined to a nursing home

§1333. Nursing home early voting program; voting by persons residing in a nursing home

A. For purposes of this Section, the term "nursing home" shall have the meaning ascribed to it in R.S. 40:2009.2(1) and, with respect to a person with a physical disability who resides in a hospital for an extended period of time by reason of a physical disability that makes it improbable that he will be able to vote in person at the polls on election day or during early voting, the term also shall mean a hospital. "Nursing home" for the purpose of this Section shall also mean a veterans' home, operated by the state or federal government, where a person, with a physical disability who is unable to vote in person at the polls or during early voting because of a physical disability, resides.

B. A qualified voter who resides in a nursing home within the parish in which he is entitled to vote and who is unable to vote in person at the polls on election day or during early voting as otherwise provided by this Code due to a physical disability may vote early as provided in this Section during the period extending at least one week prior to the beginning day for early voting through the last day for early voting established by R.S. 18:1309.

C. The following voters shall be eligible to vote pursuant to this Section:

(1) A voter who prior to January 1, 2010, was approved by a parish board of election supervisors as being eligible to participate in the Special Program for Handicapped Voters as such program existed prior to January 1, 2010, and who is a resident or has become a resident of a nursing home.

(2) A voter who is a resident of a nursing home who provides to the registrar of voters current proof of disability from a physician along with a certification from the physician which indicates that by reason of the voter's disability the voter is unable to appear in person to vote either during early voting or at the polling place on election day.

D.(1) A voter qualified to vote under this Section shall make application to vote pursuant to this Section to the registrar of voters by letter. An application to vote as provided in this Section shall be submitted to and received by the registrar of voters at least thirty days prior to the election. Such request may be submitted by mail, commercial carrier, or hand delivery. The request shall be submitted over the voter's signature or mark if the voter is unable to sign his name, signed by the registrar, deputy registrar, or one witness; provide the name of the voter and the address of the nursing home; and if qualified pursuant to Paragraph (C)(2) of this Section, provide current proof of disability from a physician along with a certification from the physician which indicates that by reason of the voter's disability the voter is unable to appear in person to vote either during early voting or at the polling place on election day.

(2) Upon receipt of a valid request, the request shall serve as an application to vote pursuant to this Section. The application to vote in the nursing home early voting program as provided in this Section shall remain valid indefinitely unless the voter submits a written request to the registrar to be removed from the program or the voter no longer resides in the nursing home listed in his application. However, if the voter has become a resident of a different nursing home in the parish and has notified the registrar of voters in writing of the change of nursing home address, his application shall remain valid.

E. The registrar shall notify the applicant by letter, at the return nursing home address shown on the request, the day on which a deputy registrar or other qualified person selected by the registrar will be present at the nursing home to permit the applicant to cast his ballot. The registrar shall assign a number to the applicant, that shall be stamped or entered in ink on the upper right side of the letter and also shall be entered in clearly distinguishable figures on the flap of the absentee by mail ballot envelope that will contain the absentee by mail ballot to be delivered to that applicant on the day designated in the letter. If the letter is mailed by the registrar prior to his receipt of the absentee by mail ballots for the election, he shall enter the name of the applicant, his address, ward and precinct, and the number assigned to the applicant on a list that he shall keep for the purpose and, upon receipt of the absentee by mail ballots for the election, he shall enter the number on the absentee by mail ballot envelope as provided in this Subsection.

F.(1) On the day within the period fixed by law for nursing home early voting specified in the letter to the applicant as provided in Subsection E of this Section, the registrar shall go to each nursing home within the parish wherein reside one or more voters who are eligible to vote pursuant to this Section and to whom the registrar mailed the letter provided for in Subsection E of this Section.

(2) The registrar shall have in his possession such materials and supplies as are needed to permit each of such voters to cast an absentee by mail ballot, including but not restricted to absentee by mail ballot envelopes, each of which bears the number corresponding to the number entered on the letter mailed to the applicant as provided by Subsection E of this Section, instructions, certificates, envelopes, acknowledgment forms required by Paragraph (G)(4) of this Section, and a portable metal box equipped with an open slot in its top surface of sufficient size to permit a completed ballot envelope to be deposited in the box. The registrar shall lock the box before he removes it from his office and shall retain the keys in his office.

G. The voting by each voter shall be accomplished in the following manner:

(1) The voter shall present to the registrar the letter he received from the registrar that bears the reply number assigned as provided in Subsection E of this Section. The registrar shall compare the number on the letter with the number on the absentee by mail ballot envelope in his possession and, if they are identical, he shall hand the envelope containing the absentee by mail ballot to the voter. However, if the voter is on the inactive list of voters, the voter must complete an address confirmation card prior to receiving the envelope containing the absentee by mail ballot.

(2) Unless requested by the voter to assist him in voting as provided in Paragraph (4) of this Subsection, the registrar shall retire from the presence of the voter while the voter marks his ballot and completes his ballot envelope.

(3) The voter shall mark his ballot as provided in R.S. 18:1310(A). The voter then shall place the absentee by mail ballot in the absentee by mail ballot envelope, seal the envelope, and sign the certificate on the absentee by mail ballot envelope flap.

(4)(a) The voter may receive assistance from any person selected by him, except a person who is prohibited from assisting a voter pursuant to R.S. 18:1309.3 and the owner, operator, or administrator of the nursing home or an employee of any of them. However, no person except a spouse, blood relative, or the registrar may assist more than one voter in voting.

(b) Any person who assists the voter in signing his name or marking his ballot shall explain to the voter that a signature or mark so made constitutes certification that all statements in the certificate are true and correct and that any person who knowingly provides false or incorrect statements is subject to a fine or imprisonment, or both.

(c) Any person who assists the voter shall execute an acknowledgment, on a form which shall be prescribed and furnished to the registrar of voters by the secretary of state and made available by the registrar of voters through the deputy registrar who appears at the nursing home, verifying that he has marked the ballot in the manner dictated by the voter.

(5) The voter shall notify the registrar when he has completed his voting, and the voter shall place the sealed absentee by mail ballot envelope in the locked metal box.

(6)(a) The registrar shall proceed in the above described manner and using the same procedure for each voter in the nursing home who is qualified to vote in that election.

(b) Upon returning to the registrar's office, the registrar shall unlock the metal box containing the absentee by mail ballots, remove them from the box, and otherwise follow the procedures for the posting of the name, ward, and precinct of the voter, and other procedures as required by R.S. 18:1311 and other applicable provisions of the Election Code relating to absentee by mail and early voting ballots.

(7) Upon receipt of an address confirmation card, the registrar shall reinstate the voter to the official list of voters.

H. Notwithstanding the provisions of this Section, the registrar may utilize the same voting procedures, voting machines, and equipment used for early voting to conduct voting under this Section.

I. The secretary of state may adopt such rules and regulations as are necessary to effectuate the provisions of this Section.

Added by Acts 1983, No. 500, §1, eff. Jan. 1, 1984; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.



RS 18:1334 - Electioneering in connection with voting in nursing homes; enforcement; penalty

§1334. Electioneering in connection with voting in nursing homes; enforcement; penalty

A. During the period extending from seven days prior to the time that voting begins pursuant to R.S. 18:1333 for an election until the polls have closed on election day, no owner, operator, employee, or agent of such owner, operator, or employee, or any stockholder of any nursing home or candidate or employee of or agent or worker for any candidate shall perform or cause to be performed any of the following acts while on duty or on the premises of the facility:

(1) Solicit in any manner or by any means whatsoever any person residing in a nursing home to vote for or against any candidate or proposition being voted on in the election.

(2) Hand out, place, or display campaign cards, pictures, or other campaign literature of any kind or description in the nursing home.

(3) Place or display political signs, pictures, or other forms of political advertising in the nursing home.

B. The law enforcement officers of the political subdivision in which any such election is to be held shall enforce the provisions of this Section when requested to do so by any person. The law enforcement officers shall seize and remove any political cards, signs, pictures, or literature used or displayed in violation of any provision of this Section.

C. Whoever violates any provision of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. For a second offense or any succeeding offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

D.(1) The provisions of this Section shall not prohibit a person, who is not an owner, operator, employee, or agent of such owner, operator, or employee, or any stockholder of any nursing home from performing any of the listed acts in a nursing home in which he is a resident. However, such a person shall not erect in or affix to any of the common areas of the nursing home any political signs, pictures, or other forms of political advertising, or display any such political material within the common areas of the nursing home on the day when the registrar of voters conducts absentee voting at the nursing home.

(2) The provisions of this Section shall not prohibit a person who is not an owner, operator, employee, or agent of such owner, operator, or employee, or any stockholder of any nursing home and who at the direction of or with the consent of a resident of a nursing home from placing political signs, pictures, or other forms of political advertising in the resident's private room in the nursing home.

Added by Acts 1983, No. 500, §1; eff. Jan. 1, 1984; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 403, §1, eff. June 15, 2006; Acts 2009, No. 436, §1, eff. Jan. 1, 2010.



RS 18:1335 - Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.

§1335. Repealed by Acts 2009, No. 436, §2, eff. Jan. 1, 2010.



RS 18:1351 - Definitions

CHAPTER 8. VOTING, VOTING MACHINES, AND

ABSENTEE BY MAIL AND EARLY VOTING COUNTING EQUIPMENT

PART I. GENERAL PROVISIONS

§1351. Definitions

As used in this Chapter, unless otherwise specified, the following terms shall have the meanings herein ascribed to each:

(1) "Absentee by mail and early voting counting equipment" means a device capable of counting and producing results of votes cast on paper absentee by mail and early voting ballots.

(2) "Candidate counters" and "question counters" mean the counters on which are registered numerically the votes cast with respect to candidates and questions.

(3) "Diagram" means a sample ballot illustrative of the official ballot as placed upon the machine, showing the names of the parties, offices, and candidates and statements of questions, in their proper places, and showing the voting devices therefor.

(4) "Election" means and includes all elections held in Louisiana, whether primary, general, or special.

(5) "Electronic voting machine" means a voting machine that displays a full-face ballot, whereby votes are cast by pushing a vote indicator button on the face of the machine or a voting machine that displays a paging ballot, whereby votes are cast by selecting a vote indicator by touching the screen or using available tools on the voting system.

(6) "Model" means a mechanically operated model or miniature of the whole or a part of the face of the voting machine, illustrating the manner of voting.

(7) "Official ballot" means the list of candidates, offices, amendments, questions, or propositions prominently displayed on the front of the voting machine.

(8) "Parish custodian" refers to the parish custodian of voting machines and means the persons designated as such by R.S. 18:1354.

(9) "Protective counter" means a counter, tabulator, or protective device that will register each time the machine is operated.

(10) "Public counter" means a counter, tabulator, or other device on the outside or on the face of the machine, which shall at all times indicate the number of times votes have been cast on a machine at an election.

(11) "Question" means an amendment, proposition, or like matter to be voted on in an election.

(12) "Vote indicator" means the device on a voting machine with which votes upon a candidate or question are indicated.

(13) "Voting machine" means the enclosure occupied by the voter when voting, as formed by the machine, its screen and privacy shield, which shall include electronic voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2006, No. 403, §2, eff. Jan. 1, 2007; Acts 2007, No. 240, §1.



RS 18:1352 - Use of voting machines throughout state; exception for failure of voting equipment, absentee by mail and early voting

§1352. Use of voting machines throughout state; exception for failure of voting equipment, absentee by mail and early voting

A. Voting machines shall be used throughout this state in all elections.

B. Notwithstanding the provisions of Subsection A of this Section, paper ballots may be used when voting machines fail.

C. Nothing in this Chapter shall prohibit absentee by mail and early voting as otherwise provided in this Title.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1353 - Secretary of state; powers and duties; voting machines; voter registration

§1353. Secretary of state; powers and duties; voting machines; voter registration

A. The secretary of state shall administer the laws relating to the custody of voting machines and relating to voter registration.

B. The secretary of state shall prescribe uniform rules and regulations with respect to matters pertaining to the procurement, preparation, and use of voting machines and absentee by mail and early voting counting equipment in the conduct of elections and the duties of each category of persons charged with responsibility for any matter relating to voting machines or absentee by mail and early voting counting equipment. The rules and regulations shall be approved by the attorney general and thereafter shall be distributed by the secretary of state to the election officials having responsibilities relating to elections. The rules and regulations shall be applied uniformly throughout the state.

C. In addition to any other duties and functions now or hereafter provided by law, the secretary of state shall:

(1) Determine general policy and supervise the administration and execution of the laws relating to voting machines.

(2) Be responsible for all procurement, sales, and transfers of voting machines and absentee by mail and early voting counting equipment and for all matters in connection with issuing competitive bids or requests for proposals or the advertising for and opening of bids for or in connection therewith.

(3)(a) Maintain, repair, and store, as provided by law, all voting machines and have custody of them, except when, in accordance with law, the machines are placed in the direct charge and supervision of the parish custodian or of the election commissioners, except as otherwise provided in Subparagraph (b) of this Paragraph.

(b) Maintain and repair all voting machines used for early voting and absentee by mail and early voting counting equipment and designate the registrar of voters in each parish to store all such voting machines and absentee by mail and early voting counting equipment, except when, in accordance with law, such voting machines and absentee by mail and early voting counting equipment are placed in the direct charge and supervision of the parish custodian.

(4) Prepare all machines necessary for each election and deliver the machines and other election supplies, in addition to those supplies he is required to supply to the parish custodian under R.S. 18:552, to the custody of the parish custodian in complete readiness for use at the polls.

(5) Repealed by Acts 2006, No. 403, §3, eff. Jan. 1, 2007.

D. The secretary of state may appoint or employ mechanics, experts, and other assistants when necessary in order to assume the maintenance, upkeep, and proper functioning and operation of the machines, or when necessary in order to explain and demonstrate to the election officials or to the public the proper method of operation of the machines.

E. On the day of each election the secretary of state shall have mechanics and experts available at suitable and convenient places for the purpose of repairing or adjusting any machine which needs repair or adjustment during election day. During this time each of them shall be under the supervision and control of the parish custodian of voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 873, §1; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002, and §2, eff. Jan. 12, 2004; Acts 2005, No. 220, §§1, 4, eff. Jan. 1, 2006; Acts 2006, No. 403, §§2, 3, eff. Jan. 1, 2007; Acts 2014, No. 60, §1, eff. May 16, 2014.

NOTE: See Acts 2001, No. 451, §8(A) and Acts 2002, 1st Ex. Sess., No. 130, §4, relative to effective date.



RS 18:1354 - Parish custodian of voting machines; powers and duties; appointment of deputy custodians

§1354. Parish custodian of voting machines; powers and duties; appointment of deputy custodians

A.(1) The clerk of the district court is ex officio parish custodian of voting machines in each parish, except that in any parish having a civil and a criminal district court the clerk of the criminal district court is ex officio parish custodian of voting machines. The parish custodian of each parish shall assist the secretary of state in the performance of his functions within the parish.

(2) The secretary of state may fix a monthly amount to be paid to parish custodians throughout the state as compensation for their duties in connection with elections. Any such amount fixed shall be in conformity with a uniform compensation schedule that the secretary of state shall adopt and that shall be based on the number of machines allocated to the various parishes. No parish custodian shall be paid more than two hundred dollars per month for such duties. Compensation so paid shall be paid monthly by the secretary of state from any funds appropriated to him for the purpose.

B. In addition to any other duties vested in him by law, the parish custodian shall:

(1) Provide for the instruction of election commissioners and the issuance of certificates of instruction as provided in R.S. 18:431 and 433.

(2) Notify the candidates in each election of the date and time when they may examine the voting machines as provided in R.S. 18:1373.

(3) Certify that the candidate counters, question counters, and public counters are set at zero on the machines, and certify to the number on the protective counter or device of the machines prior to the election, as provided in R.S. 18:1373.

(4) Supervise and have custody of the machines from the time they are taken from the warehouses or other central point for distribution to the polling places until the machines are turned over to the election commissioners, and from the time the machines are surrendered by the election commissioners until they are returned to the secretary of state at the place of storage.

(5) Be responsible for the trucking and delivery of the machines to the polling places. Where necessary, he shall provide guards for the machines in transit and at the polling places, and for this purpose, he may use local law enforcement officers. Upon the request of the parish custodian, the chief administrative officer of the police force shall furnish law enforcement officers for this purpose, and his failure to do so shall be punishable as provided in R.S. 18:1461(B).

(6) No later than the date of the election, notify the candidates of the date, hour, and place or places of the opening of the machines and supervise the opening of the machines.

(7) Receive from the registrar of voters the precinct register of every precinct and the computer voter lists or the duplicate poll lists, which shall be delivered by the contractors employed for the delivery of voting machines to the various precincts prior to the time fixed for opening the polls.

C. The parish custodian of voting machines may employ persons on a temporary basis, as needed, to assist him in the performance of his duties. He may appoint a deputy parish custodian of voting machines for any polling place he deems necessary. He may not appoint as deputy parish custodian of voting machines any person who has been convicted of a felony for which he has not been pardoned. The parish custodian shall not appoint a person who is a candidate or a member of a candidate's immediate family to serve in any polling location where the candidate's name appears on the ballot. The compensation of a deputy parish custodian shall be seventy-five dollars for each election at which he serves. The deputy parish custodian shall deliver the key envelope and the supplemental list to the commissioner-in-charge at least one-half hour before the fixed time for the opening of the polls.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1985, No. 754, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1995, No. 310, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §1, eff. Jan. 1, 2005.



RS 18:1355 - Construction and equipment of machines; requirements

§1355. Construction and equipment of machines; requirements

Each voting machine used in an election shall be so constructed and equipped as to:

(1) Secure to the voter secrecy in the act of voting.

(2) Provide facilities for voting for or against each question that is submitted.

(3) Permit the voter to vote for as many persons for an office as he is lawfully entitled to vote for, but no more. However, where the voter may vote for more than one person for an office, it shall count each vote cast, even though the voter has voted for fewer than the total number of votes he is entitled to cast for a particular office.

(4) Prevent the voter from voting more than once on the same candidate or on the same question.

(5) Permit the voter to vote for or against any question upon which he has a right to vote, but no other.

(6) When used in a primary election at which members of a political party committee are to be voted on, allow election officials to lock out all candidate counters except those of the party with which the voter is affiliated.

(7) Permit all unused vote indicators or devices to be locked out against use.

(8) Correctly register and record and accurately count all votes cast for each candidate and for or against each question.

(9) Be provided with a protective counter or tabulator or protective devices which will prevent any operation of the machine before or after the election.

(10) Be provided with a counter or tabulator which at all times during the election shall show the number of persons who have voted.

(11) Contain one or more automatic locks which, upon exposure of the vote count at any time after the polls are opened on election day, will automatically lock the machine against further operation.

(12) Contain a gong or other sound creating device which will audibly indicate that a voter has left the machine after casting his vote.

(13) Contain, for elections for president and vice president, those devices needed in order to comply with R.S. 18:1259.

(14) Have a lighting device which provides sufficient light to enable voters to read the ballot and to enable the election commissioners to examine the counters or tabulators.

(15) Be provided with a screen, hood, or curtain which is so made and can be so adjusted as to protect the privacy of the voter while voting.

(16) Be capable of being operated by battery power.

(17) Be incapable of being reset, altered, or used except by operating the machine.

(18) Repealed by Acts 2006, No. 403, §3, eff. Jan. 1, 2007.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Acts 1984, No. 672, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2006, No. 403, §§2, 3, eff. Jan. 1, 2007; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 240, §1; Acts 2007, No. 448, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1356 - Repealed by Acts 1987, No. 831, 2, eff. Jan. 1, 1988.

§1356. Repealed by Acts 1987, No. 831, §2, eff. Jan. 1, 1988.



RS 18:1361 - Approval of machines and equipment; certificate; expenses of examination

PART II. ACQUISITION AND ALLOCATION OF

VOTING MACHINES

§1361. Approval of machines and equipment; certificate; expenses of examination

A. The secretary of state may examine any type or make of voting machine upon the request of a representative of the maker or supplier thereof, and if he determines that the machine complies with the requirements of this Chapter and that it meets standards acceptable to him as to durability, accuracy, efficiency, and capacity, he shall approve that type or make of machine for use in this state and shall issue his certificate of approval thereof. In addition, any electronic voting machine procured or used in the state must have been certified by NASED Independent Testing Authorities according to the voting systems standards adopted by the Federal Election Commission. This certificate, together with any relevant reports, drawings, and photographs, shall be a public record.

B. Any absentee by mail and early voting counting equipment to be procured for use in this state shall be certified by the secretary of state as meeting standards acceptable to him as to durability, accuracy, efficiency, and capacity.

C. The secretary of state may employ experts to assist him in making the examination provided for in this Section. The expenses of the services of such experts, not to exceed a total of five hundred dollars, shall be paid prior to the examination by the person requesting examination of the machine. Experts employed in the examination shall sign the certificate of approval made by the secretary of state. No machine shall be used at any election which has not been approved by the secretary of state as herein provided.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1362 - Method of procuring voting machines; parts and supplies; and of contracting for the maintenance of voting machines

§1362. Method of procuring voting machines; parts and supplies; and of contracting for the maintenance of voting machines

A.(1) All voting machines used in this state shall be procured by the secretary of state, out of state funds appropriated for that purpose, on the basis of a competitive request for proposals process or public bids submitted to the secretary of state in accordance with specifications prepared by him. The specifications may require tests and examinations of the operation of the machines, and the secretary of state, for that purpose, may employ experts to report thereon and charge the expense thereof to the responders or bidders. Advertisement and letting of contracts for the procurement of voting machines shall be in accordance with the Louisiana Procurement Code contained in Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950.

(2) Notwithstanding any provision of law to the contrary, particularly the provisions of Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950, the secretary of state is authorized to procure directly from the supplier, through the Department of State, voting machine parts, supplies, and other election paraphernalia and to contract with the manufacturer through the Department of State for the maintenance of the voting machines.

B. Title to all voting machines purchased by the secretary of state shall vest in the state.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1985, No. 754, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2014, No. 60, §1, eff. May 16, 2014.



RS 18:1363 - Number of machines; allocation to precincts; exception; reserve machines

§1363. Number of machines; allocation to precincts; exception; reserve machines

A. In determining the number of voting machines to be purchased and allocated for each voting precinct in each parish or municipality, the minimum number to be allocated shall be as follows:

(1) One machine for each precinct where three hundred or less voters were registered to vote thirty days prior to the election.

(2) Two machines for each precinct where more than three hundred but not more than one thousand voters were registered to vote thirty days prior to the election.

(3) Three machines for each precinct where more than one thousand voters but not more than fourteen hundred voters were registered to vote thirty days prior to the election.

(4) Four machines for each precinct where more than fourteen hundred voters were registered to vote thirty days prior to the election.

(5), (6) Repealed by Acts 2001, No. 1181, §4, eff. June 29, 2001.

B. The parish board of election supervisors may reduce the number of voting machines to be allocated and used in elections called under the provisions of Chapter 6-A or Chapter 6-B of this Code when the election is not held at the same time as the election of any public official. In such case, the parish board of election supervisors shall notify the parish custodian of voting machines and the secretary of state at least three weeks prior to such election, of the number of machines to be prepared and delivered for the polling places.

C. The number of voting machines to be allocated and used in an election, including the election of any public official, where more than one polling place is within the same location and the parish board of election supervisors has consolidated polling places in that location may be reduced for that election in accordance with the provisions of R.S. 18:425.1.

D. The parish board of election supervisors may reduce the number of voting machines to be allocated and used in an election called under the provisions of Chapter 6, Part III of this Title, where the only other election on the ballot is for the election of political party committee members. Not less than twenty-one days prior to such an election, the parish board of election supervisors shall notify the parish custodian of voting machines and the secretary of state of the number of voting machines to be prepared and delivered to each polling place.

E. If any voting machines remain unallocated for an election, the secretary of state first shall reserve a sufficient number, not to exceed five percent of the total available, for use at precincts where a machine is disabled, damaged, or unavailable during election day. The remaining machines shall be allocated by the parish custodian, after consultation with the secretary of state, to the various precincts. As far as practicable the machines shall be distributed so that the precincts having equal or nearly equal numbers of registered voters shall have the same number of machines. If the secretary of state and a parish custodian agree that the use of the remaining machines is unnecessary for the proper and orderly conduct of the election, it shall not be necessary to allocate and use such machines.

F. Notwithstanding the provisions of this Section, if the secretary of state determines that a voting machine shortage exists in a parish, the secretary of state shall first reallocate and move any available voting machines of like type in excess of the requirements of Subsection A of this Section to the parish where the shortage exists. However, if a shortage continues to exist after relocation, the secretary of state may reduce the allocation of voting machines for each precinct and polling place in order to ensure that each polling place is allocated at least one voting machine. Prior to any reduction in allocation of voting machines the secretary of state shall immediately notify the parish board of election supervisors in each affected parish of the reduction of the allocation of voting machines and the parish board of election supervisors shall take whatever action is necessary consistent with the Louisiana Election Code to accommodate the reduced allocation. In addition, the secretary of state shall notify in writing the standing committees of each house of the legislature which have oversight over elections of the shortage and the reasons therefor.

G. The parish board of election supervisors may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, for additional voting machines for overcrowded precincts. The written request shall include the number of additional voting machines requested and an explanation of the need for additional voting machines. If the secretary of state determines that there is a need for additional voting machines and that the provision of additional voting machines is feasible, he may allocate additional voting machines.

H. The parish board of election supervisors may submit a written request to the secretary of state, on or before the twenty-third day prior to an election, to reduce the number of voting machines to be allocated and used in an election other than an election provided for in Subsection B or D of this Section. The written request shall include the proposed reduced number of voting machines and an explanation of the need for the reduction in the number of voting machines. If the secretary of state determines that the reduction in the number of voting machines is feasible, he may reduce the number of voting machines.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1986, No. 705, §1; Acts 1986, No. 669, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002, and §4, eff. June 29, 2001; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 335, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §2, eff. Jan. 1, 2010.



RS 18:1364 - Placement and sufficiency of voting machines and counting equipment for absentee by mail and early voting

§1364. Placement and sufficiency of voting machines and counting equipment for absentee by mail and early voting

A. The secretary of state shall determine the sufficiency of the voting machines and absentee by mail and early voting counting equipment necessary to conduct absentee by mail and early voting in an election. He shall ensure that the number of voting machines and the absentee by mail and early voting counting equipment placed within a parish for an election is adequate and sufficient to process and count the absentee by mail and early voting ballots cast in the election within a reasonable period.

B. Following an election, the secretary of state shall determine whether such voting machines and absentee by mail and early voting counting equipment shall remain with the registrar of voters, whether it shall be transferred to a voting machine warehouse or other storage facility, or whether it shall be relocated to another parish.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.

NOTE: The change from "commissioner of elections" to "secretary of state" was made pursuant to the authority of R.S. 24:253. See Acts 2001, No. 451, §6, eff. Jan. 12, 2004, which provides for the change of references from the Dept. of Elections and Registration to the Department of State and the commissioner of elections to the secretary of state.



RS 18:1365 - Procedures; direct record electronic voting machines

§1365. Procedures; direct record electronic voting machines

Notwithstanding any other provision of the Louisiana Election Code to the contrary, the secretary of state may utilize any procedure necessary to accommodate the use of paging direct record electronic voting machines for voting where possible. Any such procedure shall require the approval of the attorney general. The secretary of state shall immediately notify the presiding officers of the legislature and the standing committees of each house of the legislature which have oversight over elections regarding the procedure to be utilized and the circumstances which caused the need for such procedure. Such notification shall be in writing.

Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.

NOTE: The change from "commissioner of elections" to "secretary of state" was made pursuant to the authority of R.S. 24:253. See Acts 2001, No. 451, §6, eff. Jan. 12, 2004, which provides for the change of references from the Dept. of Elections and Registration to the Department of State and the commissioner of elections to the secretary of state.



RS 18:1371 - Delivery and return of machines and supplies; contract; time of delivery

PART III. PREPARATION, DELIVERY, AND USE OF

VOTING MACHINES

§1371. Delivery and return of machines and supplies; contract; time of delivery

A.(1) The secretary of state shall contract for the delivery to the voting precincts of the machines and other election equipment and supplies for which he is responsible and for their return to the storage warehouses. The specifications for the contract shall be prepared by the secretary of state after consultation with and approval by the parish custodian of the parish in which the contract is to be performed. The contract shall be advertised and let in accordance with the Louisiana Procurement Code. The governing authority of the parish or municipality in which the voting machines are to be used may submit bids and be awarded contracts for the drayage of the voting machines.

(2) In addition to all other notices and advertisements for bids required, the secretary of state shall furnish notice of the invitation for bids at least thirty days prior to the opening of bids for each contract for the delivery of machines to the voting precincts for a parish in the following manner:

(a) Publish notice of the invitation for bids in a newspaper of general circulation printed in such parish or, if there is no newspaper printed in such parish, in a newspaper printed in the nearest parish that has a general circulation in the parish covered by the contract.

(b) Send such notice to the clerk of court for such parish who shall prominently post such notice in his office.

(c) Notify the parish governing authority for such parish of the contract and that such parish governing authority is allowed to bid on such contract.

(3) Contracts for the delivery of voting machines to the voting precincts in a parish may be entered into on a parish or regional basis. If a single contract provides for the delivery of voting machines to the voting precincts in more than one parish then the notices required by this Subsection shall be provided in each parish covered by such contract in accordance with this Subsection.

B. No later than 11:59 p.m. on the day before an election, the contractor, under the supervision of the parish custodian or his representative, shall deliver the proper number of voting machines, a seal for sealing each voting machine after termination of voting, and other election equipment, supplies, and paraphernalia to the polling places of each precinct and shall place the machines in the polling place for use in voting. Each machine shall remain sealed until examined by or under the supervision of the commissioner-in-charge immediately before the polls are opened as required by R.S. 18:553.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 754, §1; Acts 1997, No. 873, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2007, No. 240, §1.



RS 18:1372 - Repealed by Acts 2009, No. 369, §4, eff. Jan. 1, 2010.

§1372. Repealed by Acts 2009, No. 369, §4, eff. Jan. 1, 2010.



RS 18:1373 - Notice of preparation of machines for election; preparation of machines for election; testing and adjusting; examination by candidate or his representative; securing and sealing machines

§1373. Notice of preparation of machines for election; preparation of machines for election; testing and adjusting; examination by candidate or his representative; securing and sealing machines

A.(1) The secretary of state shall notify each parish custodian of the time and place at which he will begin preparing and testing the voting machines for an election. The parish custodian then shall mail a notice to each candidate in the election, stating the time and place at which the preparation and testing of the machines will be conducted, the time and place when the machines will be sealed, and stating that the candidate or his representative may be present to observe the preparation, testing, and sealing of the machines by the parish custodian.

(2) The secretary of state shall prepare the voting machines for the election by placing them in order, inserting the proper ballots, and testing and adjusting the voting machines for the election. A test vote report shall be produced by each machine. In preparing the machines, the secretary of state shall lock out against use on each machine those vote indicators or devices that are not to be used at the election. In preparing and adjusting machines, the secretary of state shall use the mechanics and technicians authorized by R.S. 18:1353.

(3) Each candidate or his representative shall be afforded a reasonable opportunity to inspect and review the test vote of the machines to see that they are in the proper condition for use in the election, which shall not be less than thirty minutes beginning at the time designated by the parish custodian to seal the machines.

(4) No candidate, representative, or citizen shall interfere with the secretary of state or any employee or technician or assume any of their duties during the preparation and testing of the voting machines. Each candidate or representative shall identify to the secretary of state and parish custodian the candidate whom he is representing. In addition, any citizen of this state may be present to observe the preparation, testing, and sealing of the machines by the parish custodian and shall be afforded an opportunity to inspect and review the test vote report of the machines.

(5) After the machines have been prepared and tested by the secretary of state and examined by each candidate or representative, citizen, or parish board member who is present, the parish custodian shall enclose the registration books or lists and other paraphernalia and shall forthwith seal each machine with a numbered seal. At that time, the parish custodian, in the presence of the candidates or their representatives, parish board members, and any citizens who are present, shall certify to the numbers of the machines; that all of the public, candidate, and question counters are set at zero; and as to the number registered on the protective counter of the machine.

B. After each voting machine has been properly secured, sealed, and locked, the keys, if applicable, shall be placed in the key envelope on which shall be written the precinct number and the assigned precinct location of the voting machine, the number of the seal, and the number registered on the protective counter or device. The envelope shall be sealed in the presence of the candidates or their representatives then present and shall be held by the parish custodian or his representative until turned over for delivery to the election commissioners at the polling place on election day.

C. The preparation, testing, inspection, sealing, and locking of the machines and all duties required pursuant to this Part shall be completed as scheduled by the secretary of state and the parish custodian, but in no case later than thirty-six hours prior to the time fixed by law for the opening of the polls.

Acts 1976, No. 697, §4, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §2, eff. Jan. 1, 2010; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1374 - Equipment of polling places; location of machines

§1374. Equipment of polling places; location of machines

To the extent possible, the authority charged with the selection of polling places shall designate polling places which are equipped with proper electric current, fixtures, and outlets necessary to properly operate the voting machines and otherwise conduct the election. Each voting machine shall be placed inside the polling place and shall be in full view of the public from the time the election begins until the last elector has voted. The commissioners and watchers shall be stationed near the voting machines, and the commissioners shall regulate the admission of the voters thereto, and each shall always be in full view of the other election commissioners and watchers and, as far as possible, of the public.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:1375 - Duplicate keys

§1375. Duplicate keys

Any duplicate or extra keys to the machines shall be sealed in an envelope by the parish custodian and the secretary of state and placed in a safe place. The seal shall not be broken or the keys used in any manner except with the consent of both the parish custodian and secretary of state.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1376 - Release of voting machines; return to warehouse; retention of totals; clearing machines and election result cartridges

§1376. Release of voting machines; return to warehouse; retention of totals; clearing machines and election result cartridges

A. Immediately upon completion of the tabulation of the returns and the securing and, if applicable, sealing of the machines at the polling place, the machines shall be released to the parish custodian or his deputy. The parish custodian shall ensure that all voting machines used at the polls within the parish are returned to the appropriate warehouse no later than forty-eight hours after the polls close on election day. Proper provisions shall be made for safeguarding machines after the polls close.

B.(1) For all elections subject to the provisions of this Title, the parish custodian shall ensure that the vote totals on any election result cartridges and the voting machines are retained and that the voting machines are secured and, if applicable, sealed until the secretary of state directs that the voting machines and any election result cartridges be cleared in accordance with Paragraph (2) of this Subsection.

(2) If an action contesting an election is not instituted within the period of time prescribed in R.S. 18:1405(B), then on the day after the lapse of the time for filing such an action the secretary of state shall direct that the voting machines and any election result cartridges be cleared. If an action contesting such an election is timely filed, the secretary of state shall direct that the voting machines and any election result cartridges be cleared when the trial judge certifies to him that the court has obtained all the information from the machines or cartridges necessary for the trial of the action. The trial judge shall so certify no later than the end of the sixth day after the day on which the suit was filed.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1981, No. 77, §1, eff. June 26, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1983, No. 519, §1, eff. July 8, 1983; Acts 1984, No. 712, §1, eff. July 13, 1984; Acts 1985, No. 754, §1; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1989, No. 283, §1, eff. Jan. 1, 1990; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002.



RS 18:1381 - Repealed by Acts 1983, No. 681, 2, eff. July 21, 1983.

PART IV. EXPENSES

§1381. Repealed by Acts 1983, No. 681, §2, eff. July 21, 1983.



RS 18:1382 - Apportionment of expenses

§1382. Apportionment of expenses

The governing bodies of municipalities and parishes covered by the provisions of this Chapter are authorized to purchase suitable sites and to construct and equip suitable buildings for the proper storage of voting machines, and one-half of the costs thereof shall be paid by the governing body of each municipality or parish and the other one-half by the state of Louisiana. The portion to be paid by the state of Louisiana shall be by appropriation for the purpose by the legislature to the secretary of state. In the event of such purchase of sites and construction and maintenance of buildings, the title thereto shall rest one-half in the state and one-half in the parish or municipality coming under the provisions of this Chapter.

Acts 1977, No. 523, §1, eff. Jan. 1, 1978. Amended by Acts 1979, No. 229, §1, eff. July 13, 1979; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1391 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

PART V. ALTERNATIVE VOTING SYSTEMS

SUBPART A. ABSENTEE COUNTING EQUIPMENT

§1391. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1392 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1392. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1393 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1393. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1394 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1394. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1395 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1395. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1396 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1396. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1397 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1397. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1398 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

SUBPART B. VOTING MACHINES

§1398. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1399 - Repealed by Acts 2002, 1st Ex. Sess., No. 130, 3, eff. April 23, 2002.

§1399. Repealed by Acts 2002, 1st Ex. Sess., No. 130, §3, eff. April 23, 2002.



RS 18:1400.1 - Election costs paid by secretary of state; governing authorities; reimbursement

CHAPTER 8-A. ELECTION EXPENSES

§1400.1. Election costs paid by secretary of state; governing authorities; reimbursement

A. The cost of ballots and election materials used in gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of the cost of ballots and election materials. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) The cost of ballots and election materials used in any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of the cost of ballots and election materials. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) The cost of ballots and election materials used in any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of the office or the issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority.

(2) In any special election called only by a local governing authority or only by a parish or city school board solely for the purpose of voting on a proposition under Chapter 6-A of this Title, a fee of ten dollars per certificate and two dollars per page shall be paid to the secretary of state for recording the proces verbal as required by R.S. 18:1293.

(3) To administratively facilitate the payment of costs as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, and all monies so received by the secretary of state shall be remitted to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate the reimbursable costs among the governing authorities as equitably as possible.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983. Acts 1986, No. 783, §1, eff. July 10, 1986; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 963, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:1400.2 - Election costs paid by secretary of state; governing authorities; reimbursement

§1400.2. Election costs paid by secretary of state; governing authorities; reimbursement

A. The costs of publication of the location of polling places; of renting polling places; of drayage; of setting up voting machines; of compensating commissioners and deputy parish custodians; and of transmitting election returns for gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) The cost of publication of the location of polling places; of renting polling places; of drayage; of setting up voting machines; of compensating commissioners and deputy parish custodians; and of transmitting election returns for any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) The cost of publication of the location of polling places; of renting polling places; of drayage; of setting up voting machines, which cost shall be ten dollars per machine; of compensating commissioners and deputy parish custodians; and of transmitting election returns for any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of office or issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. Except as provided in Paragraph (2) of this Subsection, if more than one governing authority is involved in an election, a statement of such expenses shall be transmitted to each governing authority involved in the election and payment thereof shall be prorated among the governing authorities as equitably as possible.

(2) To administratively facilitate the payment of costs with respect to elections as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, who shall remit all such funds to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate its reimbursable costs among the governing authorities as equitably as possible.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983. Acts 1986, No. 426, §1; Acts 1986, No. 783, §1, eff. July 10, 1986; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 963, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:1400.3 - Election expenses incurred by clerks of court and registrars of voters; payment by secretary of state; payment by governing authorities

§1400.3. Election expenses incurred by clerks of court and registrars of voters; payment by secretary of state; payment by governing authorities

A. Election expenses incurred by clerks of court and registrars of voters for gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) Election expenses incurred by clerks of court and registrars of voters for any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) Election expenses incurred by clerks of court and registrars of voters for any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of office or issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. Except as provided in Paragraph (2) of this Subsection, if more than one governing authority is involved in an election, a statement of such expenses shall be transmitted to each governing authority and payment thereof shall be prorated among the governing authorities as equitably as possible.

(2) To administratively facilitate the payment of costs with respect to elections as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, who shall remit all such funds to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate its reimbursable costs among the governing authorities as equitably as possible.

D. For the purposes of this Section, "election expenses incurred by registrars of voters" is defined and limited to the following:

(1) Expenses incurred by a registrar of voters to pay for one or more temporary part-time clerical employees to perform election duties and responsibilities associated with his office as provided in this Title. Such employees shall be paid at an hourly rate established by the registrar not to exceed that of the minimum pay rate associated with pay level 607 in the Administrative Schedule as specified in the classification and pay plan of the Louisiana Department of Civil Service.

(2) Expenses incurred by a registrar of voters to pay a permanent employee below the level of chief deputy and confidential assistant to perform election duties and responsibilities associated with his office during other than normal hours of operation of his office.

(3) Expenses incurred by a registrar of voters to pay postage for absentee by mail ballots.

(4) Expenses of an extraordinary nature incurred by a registrar of voters for an election which have received prior approval of the secretary of state.

(5) Expenses incurred by a registrar of voters to pay for law enforcement officers to maintain order during early voting.

E. For the purposes of this Section, "election expenses incurred by clerks of court" is defined and limited to the following:

(1) Actual expenses incurred by a clerk of court to publish notices required by law in the official journal of the parish and, to insure maximum coverage, in any other journal of the parish or political subdivision thereof. Information contained in such notices shall be limited to that required by law. The secretary of state shall prescribe the size of such notices which shall be uniform throughout the state.

(2) Itemized expenses incurred by a clerk of court to conduct the general courses of instruction for commissioners as provided in R.S. 18:431(A) and the course of instruction for commissioners-in-charge as provided in R.S. 18:433(A).

(3)(a) Documented expenses incurred by a clerk of court to perform or fulfill election duties imposed by law. For the purpose of this Paragraph, such expenses shall include the following:

(i) Expenses for postage and office supplies used in connection with an election or used to fulfill an election duty imposed by law.

(ii) Expenses for rental space and instructional paraphernalia to conduct schools of instruction for commissioners and commissioners-in-charge.

(iii) Expenses for personnel used in connection with an election or used to fulfill an election duty imposed by law. Such expenses shall be itemized and reimbursement shall be authorized only for work not performed during regular office hours of the clerk of court.

(iv) Incidental expenses incurred in conducting the general courses of instruction for commissioners and the course of instruction for commissioners-in-charge. Reimbursement for such expenses shall be limited to one hundred dollars per general commissioner school and one hundred dollars for the commissioner-in-charge school. Maximum reimbursement to a clerk of court for conducting such schools shall be limited to three hundred dollars per calendar year and all reimbursements shall be deposited in the general fund of the clerk of court.

(b) The secretary of state shall establish rules and regulations governing reimbursement for expenses set forth herein and may establish rules and regulations to add other categories of reimbursable expenses. All reimbursements shall be deposited in the general fund of the clerk.

(4) Expenses of an extraordinary nature incurred by a clerk of court for an election which have received prior approval of the secretary of state.

(5) Expenses incurred by a clerk of court to pay for law enforcement officers in accordance with R.S. 18:1354(B)(5).

(6) Expenses incurred by a clerk of court to pay for law enforcement officers to maintain order during tabulation and counting of votes at the office of the clerk of court.

F. Election expenses incurred by the registrars of voters and election expenses incurred by clerks of court, as defined by Subsections D and E of this Section, shall be sent to the secretary of state for payment by the most expeditious means possible, including electronic transfer.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1986, No. 783, §1, eff. July 10, 1986; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 1990, No. 107, §1, eff. Jan. 1, 1991; Acts 1992, No. 963, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1032, §7; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2003, No. 1220, §1, eff. Jan. 1, 2004; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2009, No. 369, §1.



RS 18:1400.4 - Elections costs for parish boards of election supervisors; payment of compensation; reimbursement; expenses

§1400.4. Elections costs for parish boards of election supervisors; payment of compensation; reimbursement; expenses

A. Election expenses incurred by parish boards of election supervisors for gubernatorial and congressional elections, whether or not a gubernatorial or congressional candidate appears on the ballot, shall be paid by the state from funds appropriated to the secretary of state for that purpose, except that when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

B.(1) Election expenses incurred by parish boards of election supervisors for any special election when any of the following appear on the ballot shall be paid by the state from funds appropriated to the secretary of state for that purpose:

(a) A state candidate, as defined in R.S. 18:452(1).

(b) A candidate for the state legislature.

(c) A candidate for judge of a judicial district court or juvenile court or a candidate for judge of the criminal district or civil district court for Orleans Parish.

(d) A candidate for the office of district attorney.

(e) A proposed constitutional amendment.

(2) Notwithstanding the provisions of Paragraph (1), when a local or municipal candidate or a local bond, debt, tax, proposition, or question also appears on the ballot, the state shall be required to pay one-half of such costs. The remaining one-half shall be prorated between the state and all local or municipal entities participating in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. The pro rata share of a local or municipal entity shall be determined by dividing the number of that entity's offices, propositions, or questions on the ballot by the total number of all offices, propositions, or questions on the ballot within that local jurisdiction.

C.(1) Election expenses incurred by parish boards of election supervisors for any election not provided for in Subsections A and B of this Section shall be paid by the appropriate governing authority that relates to the character of office or issue involved in such election. In the case of the offices of justice of the peace and constable of a justice of the peace court, the costs shall be prorated to the parish governing authority. Except as provided in Paragraph (2) of this Subsection, if more than one governing authority is involved in an election, a statement of such expenses shall be transmitted to each governing authority and payment thereof shall be prorated among the governing authorities as equitably as possible.

(2) To administratively facilitate the payment of costs with respect to elections as provided in this Subsection, the secretary of state may initially pay such costs; however, the appropriate governing authority shall reimburse all such costs to the secretary of state, who shall remit all such funds to the state treasurer. If more than one governing authority is involved in an election, the secretary of state shall prorate its reimbursable costs among the governing authorities as equitably as possible.

D. For the purposes of this Section, "election expenses incurred by the parish boards of election supervisors" is defined and limited to the following:

(1) Compensation of each member of the parish board of election supervisors as provided in R.S. 18:423(E).

(2) Expenses of an extraordinary nature incurred by the parish boards of election supervisors for an election which have received prior approval of the secretary of state.

(3) Expenses incurred by a parish board of election supervisors to pay for law enforcement officers used during the tabulation and counting of absentee by mail and early voting ballots.

E. Any other expenses incurred by the parish board of election supervisors in the performance of its duties shall be paid by the state from funds appropriated to the secretary of state for that purpose.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 1986, No. 669, §1; Acts 1990, No. 116, §1; Acts 1992, No. 963, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1400.5 - Costs and expenses of a presidential preference primary election

§1400.5. Costs and expenses of a presidential preference primary election

A. Except as otherwise provided herein, the costs and expenses incurred for a presidential preference primary election shall be paid by the secretary of state as in gubernatorial elections.

B. When a local governing authority is required by this Chapter to pay the costs and expenses incurred for an election, and such election is scheduled to be held on the date of a presidential preference primary election, the local governing authority shall pay all costs and expenses incurred for such elections.

Added by Acts 1983, No. 681, §1, eff. July 21, 1983; Acts 2001, No. 451, §6, eff. Jan. 12, 2004.



RS 18:1400.6 - Costs and expenses of primary and general elections

§1400.6. Costs and expenses of primary and general elections

A. Any local governing authority or school board which receives a request for reimbursement of election costs pursuant to this Title shall pay such reimbursement promptly.

B. Interest on any unpaid balance shall be added to the amount of any such reimbursement for which payment has not been received by the sixtieth day after the date of billing by the secretary of state. Such interest shall be at an annual percentage rate of fifteen percent and shall be received by the secretary of state to be remitted to the state treasurer.

C. If payment for any such reimbursement is not received by the secretary of state on the one hundred twentieth day following the first billing by the secretary of state, the account shall be forwarded to the attorney general for collection. The attorney general is additionally authorized to collect the actual expenses his office incurs in the collection of such account.

Added by Acts 1983, No. 682, §1; Acts 1986, No. 669, §1; Acts 1988, No. 909, §1, eff. Jan. 1, 1989; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002.

NOTE: See Acts 2001, No. 451, §8(A), relative to effective date.



RS 18:1400.7 - Election expenses

§1400.7. Election expenses

Notwithstanding any other provision of law to the contrary, on and after January 1, 1997, the parish governing authority shall be responsible for all election expenses incurred in any precinct which is not in compliance with the provisions of R.S. 18:532(B)(4) and shall reimburse the state for any such costs.

Acts 1995, No. 552, §1, eff. Jan. 1, 1996.



RS 18:1400.8 - Expenses incurred by registrars of voters conducting early voting; payment by secretary of state

§1400.8. Expenses incurred by registrars of voters conducting early voting; payment by secretary of state

Election expenses incurred by a registrar of voters and his permanent employees to perform election duties and responsibilities associated with early voting on any day during the week between 4:30 p.m. and the time that early voting terminates that day and on any Saturday on which early voting is conducted shall be paid by the state from funds appropriated to the secretary of state for that purpose.

Acts 2007, No. 229, §1; Acts 2008, No. 167, §1, eff. June 12, 2008.



RS 18:1400.21 - Help Louisiana Vote Fund

CHAPTER 8-B. HELP LOUISIANA VOTE FUND

§1400.21. Help Louisiana Vote Fund

A. The Help Louisiana Vote Fund is established as a special fund in the state treasury, hereinafter referred to as the "fund", for purposes of improving Louisiana's elections in accordance with the Help America Vote Act of 2002, hereinafter referred to as "HAVA".

B. The sources of money deposited into the fund shall be any federal monies received by the state pursuant to HAVA and any monies appropriated to the fund. State monies appropriated to the fund may be deposited in any account designated in the appropriation. After compliance with the requirements of the Bond Security and Redemption Fund, federal monies shall be deposited into the fund and allocated by the state treasurer to one of the following five accounts. Within ten days of receipt of any federal monies by the state treasurer, the secretary of state shall provide written instructions to the state treasurer with respect to the specific account into which such monies shall be deposited.

(1) The Election Administration Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Section 101 of Title I of HAVA with respect to improving administration of elections. Monies in this account shall be appropriated only for improving the administration of elections, acquisition of equipment and voting system technologies, and other requirements of Title III of HAVA with respect to uniform and nondiscriminatory election technology and administration.

(2) The Voting Systems Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Section 102 of Title I of HAVA with respect to replacement of punch card and lever voting systems or to reimburse the state for expenditures made after January 1, 2001, for replacement of such systems. Reimbursement monies received under Section 102 of Title I of HAVA which are deposited into this account shall be appropriated only for the replacement of lever voting systems or to satisfy the state's responsibilities under Title II of HAVA. All other monies in this account shall be appropriated only for the replacement of lever voting systems.

(3) The HAVA Requirements Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Title II of HAVA designated as requirements payments. Monies in this account shall be appropriated only to meet the requirements of Title III of HAVA with respect to uniform and nondiscriminatory election technology and administration requirements, after which any residual amounts available may be used for improving administration of federal elections.

(4) The Voting Access Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Title II of HAVA with respect to assuring voting access for individuals with disabilities. Monies in this account shall be appropriated only for (a) improvement of polling places to ensure accessibility to individuals with disabilities in a manner that provides the same opportunity for participation, privacy, and independence as for other voters; and (b) providing individuals with disabilities with information about accessible polling places, including outreach programs and training for election officials.

(5) The College Program Account is established within the fund, into which the state treasurer shall deposit monies received pursuant to Title V of HAVA with respect to the Help America Vote College Program. Monies in this account shall be appropriated only for activities and programs to encourage students enrolled at institutions of higher education to assist state and local governments in the administration of elections by serving as nonpartisan poll workers or assistants and to encourage state and local governments to use the services of such students.

C. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. Such monies shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund after compliance with the requirements of the Bond Security and Redemption Fund. The state treasurer shall annually allocate investment earnings among the five accounts proportionally based on the fund balance of each account at the time of the allocation.

Acts 2003, No. 142, §1, eff. May 28, 2003; Acts 2014, No. 811, §9, eff. June 23, 2014.



RS 18:1401 - Objections to candidacy, contests of elections, contests of certification of recall petition; parties authorized to institute actions

CHAPTER 9. CONTESTS AND CHALLENGES

PART I. PROCEDURE FOR OBJECTIONS TO CANDIDACY

AND ELECTION CONTESTS

§1401. Objections to candidacy, contests of elections, contests of certification of recall petition; parties authorized to institute actions

A. A qualified elector may bring an action objecting to the candidacy of a person who qualified as a candidate in a primary election for an office in which the plaintiff is qualified to vote.

B. A candidate who alleges that, except for substantial irregularities or error, or except for fraud or other unlawful activities in the conduct of the election, he would have qualified for a general election or would have been elected may bring an action contesting the election.

C. A person in interest may bring an action contesting any election in which any proposition is submitted to the voters if he alleges that except for irregularities or fraud in the conduct of an election the result would have been different.

D. A qualified elector may bring an action objecting to the calling of a special election to fill a vacancy if he alleges that no special election should have been called or that the special election was called on an improper day.

E.(1) A public officer whose recall is sought may bring an action contesting the certification of the recall petition certified pursuant to R.S. 18:3 and Chapter 6-C of this Title.

(2) The chairman or vice chairman listed on the recall petition may bring an action contesting the certification of the recall petition certified pursuant to R.S. 18:3 and Chapter 6-C of this Title.

F. A public officer who alleges that except for substantial irregularities or error or except for fraud or other unlawful activities in the conduct of the election he would not have been recalled may bring an action contesting the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1980, No. 564, §1, eff. July 23, 1980; Acts 1989, No. 662, §8, eff. July 7, 1989; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1402 - Proper parties

§1402. Proper parties

A. The following persons are the proper parties against whom actions objecting to candidacy shall be instituted:

(1) The person whose candidacy is objected to.

(2) The official, in his official capacity, before whom the person whose candidacy is objected to had qualified.

B.(1) The following persons are the proper parties against whom election contests shall be instituted:

(a) The secretary of state, in his official capacity, when contesting an election on any proposed amendment to the constitution.

(b) The governing authority which called the election, when contesting an election on a proposition.

(c) The person or persons whose eligibility to be a candidate in a general election or whose election to office is contested.

(2) Any candidate in an election which is contested shall be a proper party to and shall have standing to intervene in the action contesting the election.

C. The secretary of state, in his official capacity, shall be made a party defendant to any action contesting an election for public office or an election for the recall of a public officer. The secretary of state, in his official capacity, shall be made defendant to any action objecting to the calling of a special election. The secretary of state, in his official capacity, shall be made a party defendant to any action contesting the certification of a recall petition.

D. Costs of court shall not be assessed against the secretary of state when named as a defendant in any action contesting an election, objecting to candidacy, objecting to the calling of a special election, or contesting the certification of a recall petition.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §1, eff. Jan. 12, 2004; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1403 - Jurisdiction

§1403. Jurisdiction

The district courts shall have exclusive original jurisdiction of actions objecting to candidacy, objecting to the calling of a special election, contesting the certification of a recall petition, and contesting elections. In a judicial district wherein there is a criminal and a civil district court, the civil district court shall have exclusive original jurisdiction.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2010, No. 621, §1.



RS 18:1404 - Venue

§1404. Venue

A.(1) An action objecting to a candidate or contesting an election shall be instituted in the district court for the parish where the state capitol is situated if the action involves an office filled by statewide election and shall be instituted in the district court for any parish included, in whole or part, in the district for the office the action involves.

(2) An action objecting to the calling of a special election shall be instituted in the district court for the parish where the governing authority calling such special election is domiciled. If the governor, president of the Senate, or speaker of the House of Representatives calls the special election, then an action objecting to the calling of such special election shall be instituted in the district court for the parish where the state capitol is situated.

B. An action contesting an election on a proposition, except an election on a proposed constitutional amendment, shall be brought in the district court for the parish where the governing authority calling the election is domiciled.

C. An action contesting an election upon a proposed constitutional amendment shall be brought in the district court for the parish where the state capitol is situated.

D. An action contesting the certification of a recall petition shall be instituted in the district court for a parish included in whole or in part in the voting area wherein the recall election is sought; however if the public officer sought to be recalled is a statewide elected official, an action contesting the certification of a recall petition shall be instituted in the district court for the parish where the state capitol is situated.

E. An action contesting an election for the recall of a public officer shall be instituted in the district court for a parish included in whole or in part in the voting area wherein the recall election is held; however, if the public officer recalled is a statewide elected official, an action contesting the election shall be instituted in the district court for the parish where the state capitol is situated.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1405 - Time for commencement of action

§1405. Time for commencement of action

A. An action objecting to candidacy shall be instituted not later than 4:30 p.m. of the seventh day after the close of qualifications for candidates in the primary election. After the expiration of the time period set forth in this Section, no further action shall be commenced objecting to candidacy based on the grounds for objections to candidacy contained in R.S. 18:492.

B. An action contesting any election involving election to office shall be instituted not later than 4:30 p.m. of the ninth day after the date of the election, and no such contest shall be declared moot because of the performance or nonperformance of a ministerial function including but not limited to matters relating to the printing of ballots for the general election.

C. An action contesting an election on a proposed constitutional amendment shall be instituted not later than 4:30 p.m. of the tenth day after promulgation of the results of the election by the secretary of state.

D. An action contesting an election submitting a proposition to the voters, except a constitutional amendment or a proposition covered by Subsection E of this Section, shall be instituted not later than 4:30 p.m. of the thirtieth day after the official promulgation of the results of the election.

E. An action contesting an election on a proposition submitted to the voters relating to the issuance of bonds, refunding bonds, assuming an indebtedness, or levying a tax shall be instituted not later than 4:30 p.m. of the sixtieth day after official promulgation of the results. If the legality of the election, the bond issue provided for, the tax authorized, or the assumption of indebtedness is not contested within the sixty days herein prescribed, the authority to incur the debt, levy the tax, or issue the bonds, the legality thereof, and the taxes and other revenues necessary to pay the same shall be conclusively presumed to be valid and no court thereafter shall have authority to inquire into such matters.

F. An action contesting the certification of a recall petition shall be instituted after the certification of the recall petition as provided in R.S. 18:1300.3 and not later than 4:30 p.m. of the fifteenth day after the governor has issued the proclamation ordering the recall election or not later than 4:30 p.m. of the fifteenth day after the last day for the governor to call the election if no recall election is called.

G. An action objecting to the calling of a special election shall be instituted not later than 4:30 p.m. of the fourteenth day after the calling of the election.

H. An action contesting any election involving the recall of a public officer shall be instituted not later than 4:30 p.m. of the ninth day after the date of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1982, No. 10, §1, eff. Jan. 1, 1983; Acts 1984, No. 712, §1, eff. July 13, 1984; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2007, No. 448, §1; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1406 - Petition; answer; notification

§1406. Petition; answer; notification

A. An action objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election shall be instituted by filing a petition in a court of competent jurisdiction and venue and posting a copy of the petition in a conspicuous place at the entrance of the office of the clerk of court where the petition is filed.

B. The petition shall set forth in specific detail the facts upon which the objection or contest is based. If the action contests an election involving election to office, the petition shall allege that except for substantial irregularities or error, fraud, or other unlawful activities in the conduct of the election, the petitioner would have qualified for a general election or would have been elected. If the action contests an election involving the recall of a public officer, the petition shall allege that except for substantial irregularities or error, fraud, or other unlawful activities in the conduct of the election, the petitioner would not have been recalled. The trial judge may allow the filing of amended pleadings for good cause shown and in the interest of justice.

C. The defendant shall be served with citation directing him to appear in court no later than 10:00 a.m. on the fourth day after suit was filed, subject, however, to the provisions of R.S. 18:1408(D). The defendant is not required to answer the petition, but if he answers, he shall do so prior to trial.

D. The clerk of court shall immediately notify the secretary of state by telephone and by written notice sent by certified mail when an action objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election has been filed.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1985, No. 754, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1407 - Appointment of agent for service of process

§1407. Appointment of agent for service of process

By filing notice of candidacy a candidate appoints the clerk of court for each parish in which he is to be voted on as his agent for service of process in any action objecting to his candidacy, contesting his qualification as a candidate in a general election, or contesting his election to office.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011.



RS 18:1408 - Service of process; sending notice and copies; documents to be filed

§1408. Service of process; sending notice and copies; documents to be filed

A. If service of process is to be made on the appointed agent, as authorized by R.S. 18:1407, such service shall be made by serving citation on this agent, but at the same time that service is made on the appointed agent, a diligent effort shall be made to make personal service on the defendant at his domiciliary address as shown by his qualifying papers.

B. When service is made on the appointed agent, he shall immediately send notice thereof, together with a copy of the citation, by certified mail, return receipt requested, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state, to addressee only, to the defendant at his domiciliary address as listed in his notice of candidacy. If the appointed agent has reason to believe that the candidate is temporarily absent from his domiciliary address as listed in his notice of candidacy, he shall give additional notice to the candidate in the manner required by this Subsection by mailing a copy of the citation to any place where the candidate temporarily resides.

C. Proof of mailing, certified by the official mark of the United States Postal Service, or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state, along with the return receipt if received by the agent, shall be filed in the proceedings.

D. Service of process on and citation of the appointed agent, together with the posting of the petition as provided in R.S. 18:1406, shall be sufficient service to give the trial court jurisdiction over the person of the defendant.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1999, No. 395, §3.



RS 18:1409 - Trial; decision; appeal

§1409. Trial; decision; appeal

A.(1) Actions objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election shall be tried summarily, without a jury, and in open court. The trial shall begin no later than 10:00 a.m. on the fourth day after suit was filed.

(2) If the defendant does not appear on the date set for the trial, either in person or through counsel, the court shall appoint an attorney at law to represent him by instanter appointment made prior to the commencement of the trial. In a case where a court appointment of an attorney to represent the defendant is made, the proceedings shall be conducted contradictorily against the court-appointed attorney.

(3)(a) The court shall determine the amount of the fee payable to curators ad hoc in accordance with criteria used by the court in fixing curator fees under Code of Civil Procedure Article 5091 et seq.

(b) The court shall tax the curator's fee as costs, and such fee shall be paid by the plaintiff unless the defendant was served personally at least twenty-four hours prior to the hearing and the appointment of a curator ad hoc was necessitated by his failure to appear at the trial, in which case the court may require the defendant to pay the curator's fee.

B.(1) If the action involves the contest of a primary election for a major office, the trial judge, for good cause shown, may postpone the date of the general election for the office as to which the contest was filed for a period not to exceed five weeks.

(2) Whenever the trial of an action contesting a primary election for a major office, extends past 5:00 p.m. on the fourteenth day after the day of the election, the trial judge shall order the general election for the affected office postponed to a Saturday specified by him which is at least thirty days after the date on which the trial court renders judgment.

(3) As used in this Subsection, "major office" means offices voted on throughout the state or a congressional district, the offices of justice of the supreme court or judge of a court of appeal, the offices of members on a state board or commission, or offices which require election from a territorial jurisdiction having a population exceeding two hundred fifty thousand.

C. In all actions, the trial judge shall render judgment within twenty-four hours after the case is submitted to him and shall indicate the date and time rendered on the judgment. The clerk of the trial court shall immediately notify all parties or their counsel of record by telephone and/or facsimile transmission of the judgment.

D. Within twenty-four hours after rendition of judgment, a party aggrieved by the judgment may appeal by obtaining an order of appeal and giving bond for a sum fixed by the court to secure the payment of costs. The clerk of the trial court shall give notice of the order of appeal to the clerk of the court of appeal and to all the parties or their counsel of record. The trial judge shall fix the return day at a time not to exceed three days after rendition of judgment.

E. The clerk of the trial court shall prepare the record on appeal and transmit it to the clerk of the court of appeal on the return day.

F. Immediately upon receipt of the record the clerk of the court of appeal shall notify the parties and the case shall be heard no later than forty-eight hours after the record is lodged with the court of appeal. Judgment shall be rendered within twenty-four hours after the case is argued. The court of appeal shall indicate the date and time rendered on the judgment. The clerk of the court of appeal shall immediately notify all parties or their counsel of record by telephone and/or facsimile transmission of the judgment.

G. An application to the supreme court for a writ of certiorari shall be made within forty-eight hours after judgment is rendered by the court of appeal.

H. The appellate court shall sit en banc in all election contests involving candidates for offices voted on throughout the state or throughout a congressional district, justice of the supreme court, judge of a court of appeal, membership on a state board or commission, district judge, district attorney, or membership in the state legislature. In all other cases arising under this Chapter, the court may sit in panels of three or more as directed by the chief judge.

I. No application for a new trial or for a rehearing shall be entertained by any court, but a court, upon its own motion, may correct manifest error to which its attention is called.

J. As used in this Chapter, judgment shall be deemed to have been rendered when signed by the judge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1983, No. 137, §1, eff. June 24, 1983; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2010, No. 621, §1.



RS 18:1410 - Judgments in objection to candidacy, election contest, or contest of certification of recall petition; transmittal of certified copy to secretary of state

§1410. Judgments in objection to candidacy, election contest, or contest of certification of recall petition; transmittal of certified copy to secretary of state

A certified copy of the judgment rendered in an action objecting to the calling of a special election, objecting to candidacy, contesting the certification of a recall petition, or contesting an election shall be transmitted by the clerk of court to the secretary of state. Upon receipt of a final judgment of a court of competent jurisdiction disqualifying a candidate, the secretary of state shall remove the candidate's name from the ballot if the ballot has not been printed. If the ballot has been printed with the disqualified candidate's name, any votes received by the disqualified candidate shall be void and shall not be counted for any purpose whatsoever.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1985, No. 754, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2010, No. 621, §1.



RS 18:1411 - Depositions

§1411. Depositions

A party to an objection to candidacy, an action contesting the certification of a recall petition, or an election contest may take a deposition relative to the facts specified or to be specified in the petition at any time before the trial, upon giving the other party at least forty-eight hours notice of the time and place the deposition is to be taken. The deposition may be taken before any officer authorized to administer oaths, and the attendance of witnesses and the production of documentary evidence of any kind may be compelled by a court.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2010, No. 621, §1.



RS 18:1412 - Pleadings alleging fraud in conduct of election; delivery to attorney general and district attorney

§1412. Pleadings alleging fraud in conduct of election; delivery to attorney general and district attorney

The clerk of court shall immediately notify by telephone and/or facsimile transmission the attorney general and the district attorney for every parish where fraud is alleged to have occurred and shall deliver a certified copy of any such pleading to the attorney general and to each such district attorney.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:1413 - Computation of time

§1413. Computation of time

Computation of all time intervals in this Chapter shall include Sundays and other legal holidays. However, if the time interval ends on a Sunday or other legal holiday, then noon of the next legal day shall be deemed to be the end of the time interval.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1995, No. 300, §1, eff. June 15, 1995.



RS 18:1414 - Code of Civil Procedure

§1414. Code of Civil Procedure

Any procedural matter not specifically provided for in this Code shall be governed by the Code of Civil Procedure.

Added by Acts 1980, No. 506, §1, eff. Jan. 1, 1981.



RS 18:1415 - Discovery prior to filing a suit contesting an election

§1415. Discovery prior to filing a suit contesting an election

A. Provided an action contesting an election involving election to office has not been filed pursuant to R.S. 18:1405(B), a candidate may conduct limited discovery as provided herein during the period of time after the close of the polls on election day and prior to the expiration of time to file a suit contesting such election.

B. Provided an action contesting an election involving the recall of a public officer has not been filed pursuant to R.S. 18:1405(H), the recalled public officer may conduct limited discovery as provided in this Section during the period of time after the close of the polls on election day and prior to the expiration of time to file a suit contesting such election.

C. Such discovery may be conducted only after execution of an affidavit by a poll watcher, commissioner, or any other election official that he has personal knowledge of an irregularity in the election and only after such affidavit has been filed with a court of competent jurisdiction. The nature of the irregularity shall be specified in the affidavit. The clerk of court shall immediately notify the secretary of state by telephone and by written notice when such affidavit has been filed, and shall notify the opponents of the candidate of the filing of the affidavit. The clerk shall also supply a copy of the affidavit to each opponent of the candidate.

D. Discovery shall be limited to the taking of the deposition of any election official, including his employees, having responsibilities regarding the conduct of such election and the inspection and copying of documents and other records in the custody and control of any such election official, but shall not include access to voting machines prior to the date such machines are opened in accordance with R.S. 18:573. The deposition of a statewide elected official or his employee shall be conducted at the office of such official.

E. Upon the request of the candidate or recalled public officer, after the filing of the affidavit as provided in Subsection C of this Section, the clerk of any district court shall issue subpoenas and subpoenas duces tecum in aid of the taking of depositions and the production of documentary evidence for inspection or copying, or both.

F. The authority for a candidate or recalled public officer to conduct discovery under the provisions of this Section shall cease when an action contesting such election is filed pursuant to R.S. 18:1405(B) or (H).

G. A candidate or recalled public officer who conducts limited discovery as provided in this Section shall be responsible for all reasonable costs associated with such discovery.

Acts 1997, No. 975, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1431 - Fraudulent or illegal votes; uncounted votes; determination of election result

PART II. COURT DETERMINATION OF ELECTION CONTESTS

§1431. Fraudulent or illegal votes; uncounted votes; determination of election result

When the court finds that one or more of the votes cast in a contested election are illegal or fraudulent, the judge shall subtract such vote or votes from the total votes cast for the candidate who received them if the contest involves election to office, from the total vote for or against a proposition if the contest is of an election upon a proposition, or from the total vote for or against the recall of a public officer if the contest involves an election for the recall of a public officer. If the court determines that legal votes cast in the election were excluded in the total votes cast on a candidate, proposition, or recall, then these excluded legal votes shall be added to the total votes on the candidate, proposition, or recall to which they are attributable. Thereafter, and after considering all the evidence, the court shall determine the result of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1432 - Remedies

§1432. Remedies

A.(1) If the trial judge in an action contesting an election determines that: it is impossible to determine the result of election, or the number of qualified voters who were denied the right to vote by the election officials was sufficient to change the result in the election, if they had been allowed to vote, or the number of unqualified voters who were allowed to vote by the election officials was sufficient to change the result of the election if they had not been allowed to vote, or a combination of these factors would have been sufficient to change the result had they not occurred, the judge may render a final judgment declaring the election void and ordering a new primary or general election for all the candidates, or, if the judge determines that the appropriate remedy is the calling of a restricted election, the judge may render a final judgment ordering a restricted election, specifying the date of the election, the appropriate candidates for the election, the office or other position for which the election shall be held, and indicating which voters will be eligible to vote.

(2) If the trial judge in an action contesting an election for the recall of a public officer determines that: it is impossible to determine the result of election, or the number of qualified voters who were denied the right to vote by the election officials was sufficient to change the result in the election, if they had been allowed to vote, or the number of unqualified voters who were allowed to vote by the election officials was sufficient to change the result of the election if they had not been allowed to vote, or a combination of these factors would have been sufficient to change the result had they not occurred, the judge may render a final judgment declaring the election void and ordering a new recall election, or, if the judge determines that the appropriate remedy is the calling of a restricted election, the judge may render a final judgment ordering a restricted election, specifying the date of the election, and indicating which voters will be eligible to vote.

B. If the trial judge determines that an action contesting an election or objecting to candidacy was filed frivolously, he may award all costs of court, plus a reasonable attorney fee, plus damages, to the defendant.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2010, No. 570, §1, eff. Jan. 1, 2011; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1433 - Revote in precincts where voting machine malfunctions if result cannot be otherwise ascertained

§1433. Revote in precincts where voting machine malfunctions if result cannot be otherwise ascertained

A. Notwithstanding the provisions of R.S. 18:1432, if a discrepancy sufficient to change the result of the election between the total votes cast at an election and the votes counted for the candidates in the election or for or against the recall of a public officer occurs as a result of a voting machine malfunction, and an accurate count of the votes cast on the malfunctioning machine cannot be determined by the offering of circumstantial evidence or any other evidence, the court shall order a revote in the precinct where the voting machine malfunctioned, which shall be limited to those persons listed on the poll list as having cast their ballots in person at the polls in the election in which the machine malfunctioned.

B. Notwithstanding the provisions of R.S. 18:1432, if a discrepancy sufficient to change the result of the election between the total votes cast at an election and the votes counted for the candidates in the election or for or against the recall of a public officer occurs as a result of the malfunction of a voting machine used for early voting, and an accurate count of the votes cast on the malfunctioning machine cannot be determined by the offering of circumstantial evidence or any other evidence, the court shall order a revote of electronic early voting ballots in the parish where the voting machine used for early voting malfunctioned, which shall be limited to those persons who voted during early voting in the election.

C. Those persons who cast their votes by paper absentee by mail or early voting ballots in that election shall not be eligible to vote in the revote election. The votes cast by paper absentee by mail or early voting ballot in the first election shall be retained, counted, and added to the voting machine totals in the revote election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 523, §1, eff. Jan. 1, 1978; Acts 2002, 1st Ex. Sess., No. 130, §1, eff. April 23, 2002; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2012, No. 138, §1, eff. May 14, 2012.



RS 18:1433.1 - Revote in elections where precinct contained multiple election districts if result cannot be otherwise ascertained

§1433.1. Revote in elections where precinct contained multiple election districts if result cannot be otherwise ascertained

A. If a discrepancy sufficient to change the result of the election between the total votes cast in an election and the number of eligible voters voting in an election district occurs as a result of any precinct containing multiple election districts in which votes were cast and counted in the wrong election district, the court shall order a revote for that election in the precinct or precincts containing multiple election districts where such a discrepancy occurred.

B. The revote shall include all candidates listed on the ballot in the challenged election for the disputed office. The revote shall be limited to those persons listed on the poll list as having cast their ballots in person at the polls in the election in which the discrepancy occurred.

C. Those persons who cast their votes by absentee by mail or early voting ballots in that election shall not be eligible to vote in the revote election. The votes cast by absentee by mail or early voting ballot in the first election shall be retained, counted, and added to the voting machine totals in the revote election.

Acts 1984, No. 672, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1434 - Waiver of objections to voter qualifications when voter is not challenged at the election

§1434. Waiver of objections to voter qualifications when voter is not challenged at the election

An objection to the qualifications of a voter, except for an objection to a voter who should have been removed from the voter registration rolls pursuant to R.S. 18:173, or to an irregularity in the conduct of the election, which with the exercise of due diligence could have been raised by a challenge of the voter or objections at the polls to the procedure, is deemed waived.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 1997, No. 591, §1.



RS 18:1435 - Votes reported due to tabulation error; determination of result

§1435. Votes reported due to tabulation error; determination of result

When the court finds that one or more of the reported votes in a contested election are the result of an error in tabulation by an election official and the judge can accurately assess which are the correct votes, the judge shall correct the vote totals accordingly. Thereafter, and after considering all the evidence, the court shall determine the result of the election.

Acts 2004, No. 526, §2, eff. June 25, 2004.



RS 18:1451 - Recount of absentee by mail and early voting ballots authorized

PART III. RECOUNT OF ABSENTEE BY MAIL AND EARLY VOTING BALLOTS

§1451. Recount of absentee by mail and early voting ballots authorized

Prior to the trial of an election contest, a party to the suit by ex parte motion may seek a recount of the absentee by mail and early voting ballots if he alleges that there is an error in the counting of the absentee by mail and early voting ballots which would have changed the outcome of the election.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1452 - Costs of recount

§1452. Costs of recount

Upon the recount of the absentee by mail and early voting ballots, if the court determines that the original count of the absentee by mail and early voting ballots was correct or that the error would not have changed the result of the election, the cost of recounting shall be assessed against the party who demanded the recount. If the court determines that an error was made in the original count of the absentee by mail and early voting ballots that changed the result of the election, the cost of recounting the absentee by mail and early voting ballots shall not be assessed against any party.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1453 - Recount procedure

§1453. Recount procedure

A. When a recount is ordered, the trial judge shall appoint counters to conduct the recount. The trial judge shall determine the time and location of the recount. The recount may be held in open court or in any other place the trial judge deems appropriate.

B. The trial judge shall give notice of the time and place of the recount to all interested parties. The parties, or their representatives, may be present at the recount, but the recount shall not be an adversary proceeding.

C. A trial judge who orders a recount shall have jurisdiction to order each registrar of voters to produce the absentee by mail and early voting ballots, each clerk of court to produce the record of the absentee by mail and early voting vote count, and either of them to produce any other documents in his possession which will affect the recount, including election returns. The trial judge shall give notice of the time and place of the recount to the various registrars of voters and clerks of court. Service of a written court order on a registrar of voters or clerk of court shall not be required prior to the commencement of the recount.

D. A trial judge who orders a recount may use any of the facilities of the state, or its boards, agencies, commissions, or departments to implement the recount procedure.

E. The result of the recount shall be announced publicly by the trial judge and shall be delivered to the secretary of state, who shall promulgate the results of the election in conformity with the definitive judgment rendered in the action.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 506, §1, eff. Jan. 1, 1981; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1461 - Bribery of voters; penalties

CHAPTER 10. ELECTION OFFENSES

§1461. Bribery of voters; penalties

A.(1) Bribery of voters is the giving or offering to give, directly or indirectly, any money, or anything of apparent present or prospective value to any voter at any general, primary, or special election, or at any convention of a recognized political party, with the intent to influence the voter in the casting of his ballot. The acceptance of, or the offer to accept, directly or indirectly, any money, or anything of apparent present or prospective value, by any such voters under such circumstances shall also constitute bribery of voters.

(2) Bribery of voters is also the giving or offering to give, directly or indirectly, any money or anything of apparent present or prospective value to secure or influence registration of a person or to secure or influence a person to sign or not sign a recall or other election petition.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

C. In the trial of persons charged with bribery of voters either the bribe-giver or the bribe-taker may give evidence, or make affidavit against the other, and may receive immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1994, 3rd Ex. Sess., No. 10, §1, eff. Jan. 1, 1995; Acts 1997, No. 353, §1; Acts 1997, No. 594, §1; Acts 1997, No. 752, §1; Acts 1999, No. 985, §1; Acts 2001, No. 1181, §1, eff. Jan. 1, 2002; Acts 2004, No. 889, §1, eff. Jan. 1, 2005; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2006, No. 560, §1, eff. Jan. 1, 2007; Acts 2009, No. 570, §1, eff. Jan. 1, 2010; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.1 - Coercion; prohibited practices; penalties

§1461.1. Coercion; prohibited practices; penalties

A.(1) No person shall knowingly coerce or attempt to coerce another person to give or withhold a contribution to influence the nomination or election of a person to the office of president or vice president of the United States, presidential elector, delegate to a political party convention, United States senator, United States congressman, or political party office.

(2) No person based on an individual's contribution, promise to make a contribution, or failure to make a contribution to influence the nomination or election of a person to any of the offices listed in this Subsection shall directly or indirectly affect an individual's employment by means of:

(a) Denial or deprivation or the threat of the denial or deprivation of any employment or position.

(b) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such employment or position.

(c) Discharge, promotion, degradation, or change in any manner in rank, status, or classification, or the threat or promise to do so.

(3)(a) No person based on an individual's contribution, promise to make a contribution, or failure to make any contribution to influence the nomination or election of a person to any of the offices listed in this Subsection shall directly or indirectly affect an individual by means of:

(i) Denial or deprivation or the threat of the denial or deprivation of membership or participation in any organization.

(ii) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such membership or participation in any organization.

(iii) Discharge, promotion, degradation, or change in any manner in rank, status, or classification in any organization, or the threat or promise to do so.

(b)(i) No organization shall directly or indirectly have as a condition of membership or participation, the requirement that a person make a contribution to such organization which will be used by such organization for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to any of the offices listed in this Subsection, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer.

(ii) For the purposes of this Subparagraph, "contribution" shall have the same meaning as provided for in R.S. 18:1483(6) and shall also include any dues or membership fees of any organization.

(c) For the purposes of this Paragraph, "organization" shall mean a partnership, association, labor union, political committee, corporation, or other legal entity, including their subsidiaries.

(4) No political committee, candidate, or other person shall knowingly and willfully make a contribution or expenditure using funds which were obtained through any practice prohibited by this Section.

(5) Any contribution received by a candidate, political committee, or other person who makes expenditures or receives contributions which was obtained through practices prohibited in this Subsection shall escheat to the state and shall be paid over to the state by such candidate, political committee, or such other person.

(6) Penalties for violations of any of the provisions of this Section shall be as provided in R.S. 18:1461(B).

B. Terms used in this Section shall be defined as in Chapter 11 of this Title except that, for purposes of this Section:

(1) "Candidate" shall mean a person who seeks nomination or election to the office of president or vice president of the United States, presidential elector, delegate to a political party convention, United States senator, United States congressman, or political party office. An individual shall be deemed to seek nomination or election to such office if he has, since prior participation in an election, if any, received and accepted a contribution or made an expenditure, or has given his consent for any other person or committee to receive a contribution or make an expenditure with a view to influencing his nomination or election to such office, or taken the action necessary under the laws of the state of Louisiana to qualify himself for nomination or election to such office.

(2) "Person who makes expenditures or receives contributions" shall mean any person, other than a candidate or a political committee, who makes any expenditure or who accepts a contribution, other than to or from a candidate or to or from a political committee, if either said expenditures or said contributions exceed five hundred dollars in the aggregate during the aggregating period provided in the Campaign Finance Disclosure Act which would be applicable to candidates as defined in this Subsection if they were candidates for purposes of the Campaign Finance Disclosure Act.

Acts 1997, No. 542, §1.



RS 18:1461.2 - Election offenses affecting registration and election fraud or forgery; penalties

§1461.2. Election offenses affecting registration and election fraud or forgery; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Vote or attempt to vote more than once at an election.

(2) Vote or attempt to vote, knowing that he is not qualified, or influence or attempt to influence another to vote, knowing such voter to be unqualified or the vote to be fraudulent.

(3) Register, vote, or attempt to register or vote in the name of another or in an assumed or fictitious name, or in any manner other than as provided in this Title.

(4) Forge the name of another or use a fictitious name on an affidavit or document required under this Title.

(5) Procure or submit voter registration applications that are known by the person to be materially false, fictitious, or fraudulent.

(6) Forge, alter, add to, deface, take, destroy, or remove from proper custodial care any book, card, record, voter registration application, election return, nomination papers, withdrawals of candidacy, election supplies, election paraphernalia, or any affidavit or other document required or provided for under the provisions of this Title, unless required to be removed by a court of competent jurisdiction for inspection and photostatic copying for the court record.

(7) Have in his possession an official ballot in violation of any provision of this Title.

(8) Have in his possession the registration certificate of another with intent to violate any provision of this Title.

(9) For purposes other than fulfilling the person's duties relative to registration of voters as provided by law, copy or reproduce a voter registration application that has been submitted by an applicant.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1461.3 - Election offenses affecting election officials or watchers; penalties

§1461.3. Election offenses affecting election officials or watchers; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Being an election official, permit fraudulent votes to be cast, or knowingly count votes not entitled to be cast.

(2) Fail, refuse, or neglect to discharge any duty imposed upon him, either individually or in an official capacity, by any provision of this Title.

(3) Supply a false answer or statement to an election official or in any document required by this Title, or execute an affidavit knowing it to contain false or incorrect information.

B. Whoever violates any provision of Subsection A of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

C. No person shall knowingly, willfully, or intentionally:

(1) Being a registrar, deputy registrar, commissioner-in-charge or commissioner fail to identify an applicant to vote as required by this Title.

(2) Sign another voter's name in the precinct register.

(3) Attempt to influence an election official or watcher in the performance of his duties on election day.

(4) Disobey any lawful instruction of a registrar, deputy registrar, commissioner-in-charge or commissioner or a law enforcement officer providing assistance to maintain order at a polling place.

D. Whoever violates any provision of Subsection C of this Section shall be fined not more than five hundred dollars or be imprisoned in the parish jail for not more than six months, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.4 - Election offenses involving threats or intimidation of voters; penalties

§1461.4. Election offenses involving threats or intimidation of voters; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Intimidate, deceive, or misinform, directly or indirectly, any voter or prospective voter in matters concerning voting or nonvoting or voter registration or nonregistration, or the signing or not signing of a petition, including but not limited to any matter concerning the voluntary affiliation or nonaffiliation of a voter with any political party.

(2) While in the voting booth assisting another person in voting, coerce, compel, or otherwise influence the assisted voter to cast his vote in a certain way.

(3) Intimidate a person by the use of violence, force, or threats with the intent to influence that person's decision to vote or to impede such person's ingress or egress from a polling place.

(4) Without lawful authority, obstruct, hinder, or delay any voter on his way to or while returning home from any polling place where an election is being held or on his way to or while returning home from a place where he can legally exercise a vote concerning candidate representation of his party.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.5 - Election offenses involving bribery, threats or intimidation of election officials or candidates; penalties

§1461.5. Election offenses involving bribery, threats or intimidation of election officials or candidates; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Offer money or anything of apparent present or prospective value or use, directly or indirectly, or engage in any form of intimidation to influence the action or encourage inaction of any election official with regard to the duties of his office.

(2) Give or offer to give, directly or indirectly, any money or anything of apparent present or prospective value to any person who has withdrawn or who was eliminated prior or subsequent to the primary election as a candidate for public office, for the purpose of securing or giving his political support to any remaining candidate or candidates for public office in the primary or general election.

(3) When such person is a candidate for public office who has withdrawn or was eliminated prior to or subsequent to the primary election, accept or offer to accept, directly or indirectly, any money, or anything of apparent present or prospective value that is given for the purpose of securing or giving his political support to any remaining candidate or candidates for public office in the primary or general election.

(4)(a) Give or offer to give, directly or indirectly, any money or any thing of apparent present or prospective value to a candidate for public office for the purpose of securing the candidate's withdrawal from an election.

(b) Solicit or accept, directly or indirectly, money or any thing of apparent present or prospective value to secure the withdrawal from an election of a candidate for public office.

B. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both, for the first offense. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than five thousand dollars or imprisonment at hard labor for not more than five years, or both.

C. In the trial of a person charged with a violation of this Section, either the bribe-giver or the bribe-taker may give evidence, or make affidavit against the other, and may receive immunity from prosecution in favor of the first informer, except for perjury in giving such testimony.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2012, No. 585, §1.



RS 18:1461.6 - Election offenses involving tampering with election equipment; penalties

§1461.6. Election offenses involving tampering with election equipment; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Prior to an election, during transit to a polling place, during early voting, during election day voting or while in storage awaiting certification of election results, with intent to defraud, tamper with any voting equipment so as to attempt to influence the accurate and timely reporting of election results.

(2) Unlawfully, directly or indirectly, possess, tamper with, break, impair, impede, or otherwise interfere with the maintenance, adjustment, delivery, use, or operation of any voting machine or part thereof or with any of the paraphernalia connected with or appertaining thereto.

B. Whoever violates any provision of this Section shall be fined not more than ten thousand dollars or be imprisoned at hard labor for not more than five years, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.7 - Miscellaneous election offenses; penalties

§1461.7. Miscellaneous election offenses; penalties

A. No person shall knowingly, willfully, or intentionally:

(1) Fail to submit to the parish registrar of voters a completed registration application collected through a registration drive within thirty days of receipt of the completed application from the applicant.

(2) As a voter, election official, watcher, or person assisting a voter, allow a ballot to be seen, except as provided by law; announce the manner in which a person has cast his ballot; place a distinguishing mark on a ballot with intent to make the ballot identifiable, or make a false statement concerning ability to mark a ballot without assistance.

(3) When assisting a voter in voting, fail to mark the ballot or vote in the manner dictated by the voter.

(4) Being a physician, certify to the disability of a voter under this Title or certify that a person will be hospitalized on election day, knowing such information to be false.

(5) Breach any mandatory provision of this Title.

B. Whoever violates any provision of Subsection A of this Section shall be fined not more than one thousand dollars or be imprisoned for not more than one year, or both. On a second offense, or any subsequent offense, the penalty shall be a fine of not more than two thousand five hundred dollars or imprisonment for not more than five years, or both.

C. No person shall:

(1) Possess any beverage of alcoholic content in a polling place after having been directed by a registrar or deputy registrar, commissioner-in-charge, commissioner or law enforcement officer providing assistance to maintain order at the polling place to remove or dispose of the beverage.

(2) Appear at a polling place in an intoxicated condition.

(3) Carry or possess a firearm while present in a polling place, except a peace officer as defined by R.S. 40:2402(3)(a), in the performance of his official duties.

D. Whoever violates any provision of Subsection C of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. On a second offense or any subsequent offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1461.8 - Election offense; candidate; forfeiture of office

§1461.8. Election offense; candidate; forfeiture of office

A. Notwithstanding any other provision of law to the contrary and in addition to the penalties provided in R.S. 18:1461 through 1461.7, any candidate who is elected to public office and is convicted of an election offense as provided in R. S. 18:1461, 1461.2(A)(2) or (4), 1461.3(A)(3), 1461.4(A)(1) and 1461.5(A)(2) that is related to his campaign for such public office shall forfeit such public office. If such conviction becomes final prior to the candidate taking the oath of office for such public office, the candidate shall forfeit the public office and shall not be allowed to hold such public office and such public office shall be declared vacant at the time such conviction becomes final. If the conviction for such election offense does not become final until after such candidate has taken the oath of office for such public office, then, at the time such conviction becomes final, he shall forfeit such public office and shall be, ipso facto, removed from such public office and such public office shall be declared vacant.

B. However, if such candidate held such public office at the time of the commission of the election offense, he shall be allowed to serve the remainder of the term he was then serving, but, at the time his conviction for the election offense becomes final, he shall forfeit the public office for the subsequent term. If he has taken the oath of office for the subsequent term, he shall, at the time the conviction for the election offense becomes final, forfeit such public office and shall be, ipso facto, removed from such public office and such public office shall be declared vacant.

C. Any vacancy in a public office occurring as a result of the provisions of this Section shall be filled as in the case of ordinary vacancies and according to the constitution and laws of the state.

Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1462 - Acts prohibited during early voting or on election day; electioneering; intimidation; exceptions; enforcement; penalties

§1462. Acts prohibited during early voting or on election day; electioneering; intimidation; exceptions; enforcement; penalties

A. The Legislature of Louisiana recognizes that the right to vote is a right that is essential to the effective operation of a democratic government. Due to a past, longstanding history of election problems, such as multiple voting, votes being recorded for persons who did not vote, votes being recorded for deceased persons, voting by non-residents, vote buying, and voter intimidation, the legislature finds that the state has a compelling interest in securing a person's right to vote in an environment which is free from intimidation, harassment, confusion, obstruction, and undue influence. The legislature, therefore, enacts this Subsection to provide for a six hundred foot campaign-free zone around polling places to provide to each voter such an environment in which to exercise his right to vote. Except as otherwise specifically provided by law, it shall be unlawful for any person, between the hours of 6:00 a.m. and 9:00 p.m., to perform or cause to be performed any of the following acts within any polling place being used in an election on election day or during early voting, or within a radius of six hundred feet of the entrance to any polling place being used in an election on election day or during early voting:

(1) To solicit in any manner or by any means whatsoever any other person to vote for or against any candidate or proposition being voted on in such election.

(2) To remain within any such polling place or within a radius of six hundred feet of the entrance of any such polling place, except when exercising the right to vote, after having been directed by an election commissioner, law enforcement officer, registrar, or deputy registrar to leave the premises or area of a polling place.

(3) To hand out, place, or display campaign cards, pictures, or other campaign literature of any kind or description whatsoever.

(4) To place or display political signs, pictures, or other forms of political advertising.

(5) To circulate a recall petition or seek handwritten signatures to a recall petition.

B. The provisions hereof shall not apply to the placing and displaying, either by the owner, lessee, or lawful occupant thereof, or with the consent of such owner, lessee or occupant, of political signs or pictures on private property which is not being used as a polling place.

C. The provisions of this Section shall not be construed as prohibiting any appointed election commissioner or any official watcher from remaining in and about the polling place in which he was selected to serve.

D. No election official shall wear any badge, button, pin, or other insignia identifying him with any political candidate or faction.

E. No election official shall in any manner attempt to influence any voter to vote for or against any candidate or proposition being voted on in the election being held in that polling place.

F. The duly constituted law enforcement officers of the political subdivision in which any such election is being held shall enforce the provisions of this Section when requested to do so by a registrar, deputy registrar, commissioner-in-charge or commissioner. The registrar, deputy registrars, commissioners-in-charge and commissioners likewise shall enforce the provisions of this Section at the polling places. The law enforcement officers, commissioners-in-charge, commissioners, deputy registrars and registrar are authorized to seize, remove, and destroy any political cards, signs, pictures, or literature being used or displayed in violation of any of the provisions hereof.

G. Whoever violates any provision of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both. On a second offense or any succeeding offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1980, No. 810, §1; Acts 1982, No. 778, §1, eff. Aug. 4, 1982; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 2004, No. 626, §1; Acts 2005, No. 220, §4, eff. Jan. 1, 2006; Acts 2010, No. 797, §1, eff. Jan. 1, 2011; Acts 2013, No. 383, §1, eff. June 18, 2013.



RS 18:1463 - Political material; ethics; prohibitions

§1463. Political material; ethics; prohibitions

A. The Legislature of Louisiana finds that the state has a compelling interest in taking every necessary step to assure that all elections are held in a fair and ethical manner and finds that an election cannot be held in a fair and ethical manner when any candidate or other person is allowed to print or distribute any material which falsely alleges that a candidate is supported by or affiliated with another candidate, group of candidates, or other person, or a political faction, or to publish statements that make scurrilous, false, or irresponsible adverse comments about a candidate or a proposition. The legislature further finds that the state has a compelling interest to protect the electoral process and that the people have an interest in knowing the identity of each candidate whose number appears on a sample ballot in order to be fully informed and to exercise their right to vote for a candidate of their choice. The legislature further finds that it is essential to the protection of the electoral process that the people be able to know who is responsible for publications in order to more properly evaluate the statements contained in them and to informatively exercise their right to vote. The legislature further finds that it is essential to the protection of the electoral process to prohibit misrepresentation that a person, committee, or organization speaks, writes, or acts on behalf of a candidate, political committee, or political party, or an agent or employee thereof.

B.(1) No person shall cause to be printed or assist in the distribution, transportation, or transmission by any means of any facsimile of an official ballot or cause to be printed, distributed, transported, or transmitted any unofficial sample ballot with the number of a candidate unless the name of the candidate to whom the ballot number was assigned is correctly listed on the ballot.

(2) No person shall cause to be printed or assist in the distribution, transportation, or transmission by any means of any facsimile of an official ballot, or cause to be printed, distributed, transported, or transmitted any unofficial sample ballot containing a photograph, or likeness of any person which falsely alleges, with an intent to misrepresent, that any person or candidate, or group of candidates in an election is endorsed by or supported by another candidate, group of candidates or other person.

C.(1) No person shall cause to be distributed, or transmitted, any oral, visual, or written material containing any statement which he knows or should be reasonably expected to know makes a false statement about a candidate for election in a primary or general election or about a proposition to be submitted to the voters.

(2) Whenever any person, political committee, entity or organization makes a disbursement for the purpose of the financing of any electioneering communication, such communication shall comply with the following items under the following circumstances:

(a) If the communication is paid for and authorized by a candidate, an authorized political committee of a candidate, or its agents, it shall clearly state that the communication has been paid for by such authorized political committee. The name of the political committee paying for the communication shall be given in full and no acronyms shall be used.

(b) If the communication is paid for by other persons, but authorized by a candidate, an authorized political committee of a candidate, or its agents, it shall clearly state that the communication is paid for by such other persons and authorized by such authorized political committee. The name of the authorized political committee shall be given in full and no acronyms shall be used.

(c) If the communication is not authorized by a candidate, a political committee of a candidate, or its agents, it shall clearly state the (i) name, (ii) physical address (not post office box), and (iii) telephone number and the world-wide web address if available of the person, committee, entity or organization who paid for the communication and state that the communication is not authorized by any candidate or candidate committee. The name of the payer shall be given in full and no acronyms shall be used.

(3) If an individual, association, organization, committee, or corporation is responsible for or causes the distribution or transmission of any statements relative to candidates or propositions which do not fully disclose the name of the individual or the name of the association, organization, committee, or corporation, and the full and correct name and address of its chairman or other chief administrative officer and whether or not such individual, association, organization, committee, or corporation supports or opposes such candidate or proposition, such individual, association, organization, committee, or corporation shall report all expenditures incurred in relation to the publication, distribution, transportation, or transmission in accordance with R.S. 18:1491.7, 1495.5, or 1501.1.

(4)(a) No person shall misrepresent himself or any committee or organization under his control as speaking, writing, or otherwise acting for or on behalf of any candidate, political committee, or political party, or any employee or agent thereof.

(b) No person shall willfully and knowingly participate in or conspire to participate in a plan, scheme, or design to misrepresent himself or any committee or organization under his control or under the control of any other participant in the plan, scheme, or design as speaking, writing, or otherwise acting for or on behalf of any candidate, political committee, or political party, or any employee or agent thereof.

(c) A radio or television broadcaster who broadcasts a paid political announcement or advertisement, the content of which the broadcaster had no input in or control over, is not subject to the provisions of this Paragraph.

(5) For purposes of Paragraph (2) of this Subsection, the term "electioneering communication" means any broadcast, cable, or satellite communication that refers to a legally qualified candidate for elected office and is broadcast within sixty days before any election in which such candidate is on the ballot.

D.(1) An affected candidate or voter shall be entitled to an injunction to restrain future violations of Subsections B and C of this Section.

(2) In the event a permanent injunction is granted, reasonable attorney fees shall be allowed the petitioner by the court which shall be taxed as costs to be paid by the defendant.

E. No person shall cause to be distributed or transmitted for or on behalf of a candidate for political office any oral, visual, or written material constituting a paid political announcement or advertisement, which is paid for by a third-party entity, without providing the name of the third-party entity on the face of the advertisement. The name of the third-party entity shall be included on written material, political announcements, and advertisements so that it is clear and understandable. The name of the third-party entity in visual and oral political announcements or advertisements shall be included so that it is clearly understandable as well as audible and visible for not less than three seconds. If the advertisement is placed by a public relations firm, advertising agency, media buyer, or other person who purchases media advertising or time or space for such advertising, such person shall provide the information required by this Section. For the purposes of this Subsection, "person" means any individual, partnership, association, labor union, political committee, corporation, or other legal entity, including its subsidiaries; however, "person" shall not mean any radio station, television broadcast station, cable television company, or newspaper.

F. Whoever violates any provision of this Section shall be fined not more than two thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978. Amended by Acts 1977, No. 543, §1, eff. Jan. 1, 1978; Acts 1988, No. 957, §1; Acts 1991, No. 255, §1; Acts 1993, No. 254, §1; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1223, §1, eff. July 15, 1997; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2001, No. 554, §1; Acts 2008, 1st Ex. Sess., No. 14, §1, eff. Jan. 1, 2010; Acts 2010, No. 797, §1, eff. Jan.1, 2011.



RS 18:1463.1 - Telephone campaign communications; disclosure

§1463.1. Telephone campaign communications; disclosure

A. The Legislature of Louisiana finds that the state has a compelling interest in protecting the integrity of the electoral process and in assuring that the voters are able to know who is responsible for telephone campaign communications in order to more properly evaluate the statements contained in them and to cast a more informed vote. The legislature further finds that it is essential to the protection of the electoral process to prohibit misrepresentation that a person, committee, or organization speaks on behalf of a candidate, political committee, or an agent thereof.

B.(1) No person shall make or cause to be made any telephone call or automated call expressly advocating support or opposition of a candidate, or elected public official, or ballot proposition unless the call identifies the source of the call as provided in this Section.

(2) The source of a call shall be identified as follows:

(a) If the call is paid for and authorized by a candidate, a principal or subsidiary committee of a candidate, or an agent of a candidate or of such a committee, the call shall clearly state that the call has been paid for by the candidate or the committee, as applicable.

(b) If the call is authorized by a candidate, a principal or subsidiary committee of a candidate, or an agent of a candidate or of such a committee, but is paid for by any other person, the call shall clearly state that the call is authorized by such candidate or committee, or agent on behalf of such candidate or committee, as applicable.

(c) If the call is authorized by a political committee that is not a principal or subsidiary committee of a candidate, or by an agent of such a committee, and is paid for by such committee or agent or by any other person, the call shall clearly state that the call is authorized by such committee.

(d) If the call is not authorized by a candidate, a principal or subsidiary committee of a candidate, any other political committee, or an agent of a candidate or of a political committee, and is paid for by any other person, the call shall clearly state who authorized the call.

(3) This Subsection shall not apply to:

(a) Any telephone call in which the individual making the call is not being paid and the individuals participating in the call knew each other prior to the call.

(b) Any telephone call or automated call that is conducted to collect information, including message testing, or for the purpose of polling respondents concerning a candidate, elected public official, or ballot proposition, which is a part of a series of like telephone calls that consists of fewer than one thousand five hundred completed calls that average more than two minutes in duration. Such a call is presumed to be a scientific poll and not a campaign communication subject to the provisions of this Subsection.

C.(1) No person shall make or cause to be made any telephone call or automated call that states or implies that the caller represents any candidate, political committee, or any other person or organization unless the candidate, political committee, person, or organization so represented has given specific approval to the person paying for the call in writing to make such representation. The person who pays for any call subject to the provisions of this Section shall maintain records of all such calls. The person shall also maintain a copy of all such written approvals he has received as required by this Paragraph and shall file a copy of each with the secretary of state before the calls authorized by such approval commence. The filing may be accomplished by facsimile transmission as long as within two days, exclusive of legal holidays, the original approvals received are forwarded by United States mail to the secretary of state.

(2)(a) No person shall make or cause to be made any telephone call or automated call supporting or opposing a candidate, with the knowledge and cooperation of a candidate or a political committee of a candidate, unless the person has received the prior written approval of such candidate or committee.

(b) A copy of each written approval required by this Subsection shall be filed with the secretary of state by the candidate prior to the time the calls authorized by such approval commence. The filing may be accomplished by facsimile transmission as long as within two days, exclusive of legal holidays, the original approvals received are forwarded by United States mail to the secretary of state.

D. For purposes of this Section, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Automated call" includes any call using a prerecorded or artificial voice as part of a calling campaign to deliver information.

(2) "Candidate", "person", "political committee" or "committee", "principal campaign committee", "subsidiary committee", and "public office" shall have the meanings provided in R.S. 18:1483.

(3) "Elected public official" means an individual who holds public office.

(4) "Message testing" means studying for research purposes how individuals react to positive or negative information on a candidate, elected public official, or ballot proposition.

E. Whoever violates any provision of this Section may be punished by a civil fine not to exceed two thousand five hundred dollars. Upon a second or subsequent violation, the penalty shall be a civil fine not to exceed five thousand dollars.

Acts 2008, No. 810, §1.



RS 18:1464 - Excessive charge for political advertisements prohibited; penalty

§1464. Excessive charge for political advertisements prohibited; penalty

A. No daily, bi-weekly, weekly, semi-monthly, or monthly newspaper, journal, periodical, or other publication and no radio station, television station, or chain or network of radio or television stations operating in this state shall assess or charge for political announcements and advertisements any amount which is in excess of the rates assessed and charged for regular commercial advertising.

B. Whoever violates this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978.



RS 18:1465 - Prohibited use of public funds

§1465. Prohibited use of public funds

A. No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization. This provision shall not prohibit the use of public funds for dissemination of factual information relative to a proposition appearing on an election ballot.

B. Whoever violates any provision of this Section shall be fined not more than one thousand dollars or be imprisoned, with or without hard labor, for not more than two years, or both.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1466 - Definitions

§1466. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall have the meanings hereafter ascribed to each:

(1) "Person" shall have the meaning ascribed to it by R.S. 1:10.

(2) "Election official" means:

(a) The parish board of election supervisors.

(b) Clerks and their employees who perform duties in the election process.

(c) Registrars of voters and their employees.

(d) The secretary of state and employees of his office who perform duties in the election process.

(e) Commissioners, including the commissioner-in-charge.

Acts 1976, No. 697, §1, eff. Jan. 1, 1978; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1467 - Conviction in fraudulent vote cases; prohibition from employment in elections

§1467. Conviction in fraudulent vote cases; prohibition from employment in elections

Any person who has been convicted of any crime involving fraud or any violation of this Title while serving in the conduct of an election and in his capacity as a commissioner-in-charge, commissioner, watcher, or employee of a parish custodian of voting machines, or deputy of a clerk of court or law enforcement officer, shall thereafter be prohibited from serving in any of the positions aforementioned in any election or in connection with any election.

Added by Acts 1977, No. 590, §3, eff. Jan. 1, 1978; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.



RS 18:1468 - Contributions in return for endorsement; prohibition

§1468. Contributions in return for endorsement; prohibition

A. No person shall solicit or receive funds nor any thing of value from a candidate or political committee and no candidate or political committee or other person shall pay any funds or any thing of value to any person for the purpose of endorsing, supporting, opposing, or securing an endorsement, support of or opposition to any candidate. Nothing in this Section shall be construed to prohibit the payment by a candidate, political committee, or other person, of funds or any thing of value to a person in return for the conducting, by such person to whom the payment is made, of a social function which is in support of or in opposition to a candidate or political committee of* which otherwise seeks to influence an election.

B. The terms used in this Section shall be defined as in Chapter 11 of this Title.

C. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars or be imprisoned, with or without hard labor, for not more than five years, or both.

Added by Acts 1980, No. 786, §2, eff. Jan. 1, 1981; Acts 2010, No. 797, §1, eff. Jan. 1, 2011.

*SO IN ENROLLED BILL



RS 18:1469 - Bribery of a candidate; crime defined; penalty

§1469. Bribery of a candidate; crime defined; penalty

A. Bribery of a candidate is the giving, promising or offering to give, directly or indirectly, a campaign contribution to a candidate, political committee, or other person, or the accepting, soliciting, offering to accept, directly or indirectly, a campaign contribution, by a candidate, political committee or other person, with the intention that the candidate will provide or influence another to provide the contributor or another person a position of public employment, an appointive governmental position, a public contract, or anything of apparent present or prospective value.

B. The definitions of terms in Chapter 11 of the Louisiana Election Code shall be applicable to this Section.

C. Whoever commits the crime of bribery of a candidate shall be fined not more than one thousand dollars, or imprisoned, with or without hard labor, for not more than five years, or both.

Added by Acts 1980, No. 786, §2, eff. Jan. 1, 1981.



RS 18:1470 - Political advertising; prohibition

§1470. Political advertising; prohibition

Notwithstanding any other provision of law to the contrary, political campaign signs shall not be erected, displayed, or posted on any publicly owned property or right of way, or to or on any public utility pole or stanchion.

Acts 1984, No. 225, §2.



RS 18:1471 - Temporary restraining order; notice; hearing

§1471. Temporary restraining order; notice; hearing

A. Notwithstanding any other provision of law to the contrary, a temporary restraining order shall not issue with respect to an allegation of any practice or procedure contrary to the election laws of the state unless notice is given to the adverse party and an opportunity had for a hearing prior to the local, state, or national election affected.

B. After service of the notice, the temporary restraining order shall be assigned for hearing not less than ten days prior to the election.

C. An appeal may be taken as a matter of right from a temporary restraining order relating to an alleged violation of the Louisiana Election Code. However, such an order shall be suspended during the pendency of an appeal unless the court in its discretion orders otherwise.

Acts 1990, No. 107, §1, eff. Jan. 1, 1991.



RS 18:1472 - Election offenses informational packet for candidates

§1472. Election offenses informational packet for candidates

A. Each candidate who qualifies for election in any primary election shall be provided an informational packet concerning the election offenses provided in this Chapter by the official with whom the candidate qualifies. The informational packet shall contain a summary of such offenses, the applicable enforcement procedures for such offenses, and the penalties for violations and a notice that questions concerning election violations should be directed to the attorney general or his designee and not to the official with whom the candidate qualifies.

B.(1) The informational packet shall be disseminated to each qualifying candidate immediately upon receipt of the candidate's notice of candidacy.

(2) When the notice of candidacy is filed by certified mail, by commercial carrier, or by an agent of the candidate, the informational packet shall be mailed within forty-eight hours of receipt of the notice of candidacy, via United States Postal Service first class mail, to the candidate at the address of his domicile as set forth in the notice of candidacy.

C. The attorney general shall provide for the preparation of the informational packets, including a summary of the election offenses and penalties for violations.

D.(1) Except as provided in Paragraph (B)(2) of this Section, the informational packets concerning election offenses shall be disseminated at the same time the campaign finance disclosure informational packets are disseminated to qualifying candidates as provided in R.S. 18:463. The same procedure utilized in disseminating the campaign finance disclosure packets shall be used to disseminate the informational packet concerning election offenses.

(2) The attorney general shall provide a sufficient number of the informational packets concerning election offenses to the Supervisory Committee on Campaign Finance Disclosure who shall forward such packets to the officials with whom the candidates qualify at the time required for furnishing the campaign finance disclosure information to such officials for dissemination with the campaign finance disclosure information.

Acts 1999, No. 1130, §1; Acts 2001, No. 47, §1; Acts 2001, No. 554, §1.



RS 18:1481 - ELECTION CAMPAIGN FINANCE

CHAPTER 11. ELECTION CAMPAIGN FINANCE

PART I. GENERAL PROVISIONS

§1481. Short title

This Chapter may be cited as the Campaign Finance Disclosure Act.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1482 - Statement of purpose

§1482. Statement of purpose

The legislature recognizes that the effectiveness of representative government is dependent upon a knowledgeable electorate and the confidence of the electorate in their elected public officials. The legislature, therefore, enacts this Chapter to provide public disclosure of the financing of election campaigns and to regulate certain campaign practices.

Acts 1980, No. 786, §1.



RS 18:1483 - Definitions

§1483. Definitions

As used in this Chapter, the following terms shall have the meanings herein given to each unless the context clearly indicates otherwise:

(1) "Affiliated organization" means any organization which is not a political committee but which directly or indirectly establishes, administers, or financially supports a political committee.

(2) "Aggregating period" means:

(a) For a political committee, except a political committee which supports only one candidate, the period from January first of the calendar year through December thirty-first of the same calendar year.

(b) For a candidate, the period from the date on which he became a candidate as defined herein through the closing date for the current report.

(c) For a committee which supports only one candidate, the period from the time when the committee first participates in the election through the closing date for the current report.

(3)(a) "Candidate" means a person who seeks nomination or election to public office, except the office of president or vice president of the United States, presidential elector, delegate to a political party convention, United States senator, United States congressman, or political party office. An individual shall be deemed to seek nomination or election to such office if he has:

(i) Since prior participation in an election, if any, received and accepted a contribution or made an expenditure, or has given his consent for any other person or committee to receive a contribution or make an expenditure with a view to influencing his nomination or election to office whether or not the specific public office for which he will be a candidate is known at the time the contribution is received or the expenditure is made, or

(ii) Taken the action necessary under the laws of the state of Louisiana to qualify himself for nomination or election to public office.

(b) Notwithstanding any provision of R.S. 42:1101 et seq. and specifically notwithstanding any provision of R.S. 42:1115, for purposes of R.S. 42:1123(5) a "candidate" shall mean a "candidate" as defined in this Paragraph and shall also mean any public servant required to file reports under the provisions of this Chapter.

(4) "Chairman" means the principal executive officer of a political committee regardless of his title.

(5) "Closing date" means the date through which the report is complete.

(6)(a) "Contribution", except as otherwise provided in this Chapter, means a gift, conveyance, payment, or deposit of money or anything of value, or the forgiveness of a loan or of a debt, made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer, whether made before or after the election.

(b) "Contribution" shall also include, without limitation:

(i) Contributions in-kind made for any of the purposes stated in this Paragraph, having an attributable monetary value in excess of twenty-five dollars. Contributions in-kind shall include without limitation: the donation by any person, other than a candidate or a political committee, of the services of paid employees, the value of which services exceeds twenty-five dollars, such value to be the amount paid for such services; the donation of, or the donation of the right to use, any item of tangible property when the same is used or consumed and not exchanged or converted to cash or the equivalent of cash and when the accepting candidate, the chairman of the accepting political committee, or accepting person required to file reports under this Chapter and the campaign treasurer of such recipient, if any, determines that its value or the use value, when only the right of use is given, exceeds twenty-five dollars and such determination shall be prima facie evidence of the correctness of the valuation of the item or of the use value when applicable. In addition, successive donations made by the same person, which donations individually are valued below twenty-five dollars but which together exceed such amount, shall be deemed to be in-kind contributions and shall be aggregated for purposes of the requirements of this Chapter. Contributions shall also include expenditures made by any person in cooperation, consultation, or concert, with, or at the request or suggestion of, a candidate, his authorized political committees, or their agents and shall be considered to be a contribution to such candidate.

(ii) A promissory note or written contract to make a contribution as defined above.

(iii) A payment to purchase campaign paraphernalia, such as campaign pins, buttons, badges, flags, emblems, hats, shirts, banners, literature, and similar items, other than expenditures made by a candidate or political committee to purchase its own paraphernalia.

(iv) A payment for tickets to a testimonial or similar fund-raising event.

(c) "Contribution" shall not include:

(i) Personal services provided voluntarily by any person without compensation or by any person who is employed for purposes other than solely campaign purposes by the reporting candidate, by a partnership of which he is a member, or by a corporation of which he owns a majority of the stock.

(ii) Any dues or membership fees of any membership organization or corporation made by its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of supporting, opposing or otherwise influencing the nomination for election, or election, of any person to public office. However, any funds of such an organization or corporation used for the purpose of contributions to candidates or committees or to publicly advocate support or defeat of a candidate or for expenditures as defined in this Chapter shall be reportable and all contributions made by such membership organization or corporation which are otherwise reportable under the provisions of this Chapter shall be reported.

(iii) A transfer of funds between political committees.

(iv) A loan.

(d) A contribution of anything of value other than money or an in-kind contribution shall be considered for all purposes of this Chapter as a contribution of money in the amount of the fair market value thereof.

(7) "District office" means the following offices but shall not include any major office:

(a) The office of a member of the Louisiana Legislature.

(b) All public offices elected parishwide.

(c) All public offices elected in more than one parish.

(d) All public offices elected in any election district containing a population in excess of thirty-five thousand as determined by the most recently published decennial federal census. All public offices elected in any city or parish election in a parish containing a municipality with a population of three hundred thousand or more as determined by the most recent decennial federal census. All elected public offices to a board or governing authority which has, within its jurisdiction, a municipality with a population of two hundred twenty-five thousand or more as determined by the most recent decennial federal census.

(e) The offices of district court judge, except in a judicial district comprised of a single parish with a population in excess of four hundred fifty thousand persons as determined by the most recently published decennial federal census where the election district is parishwide, family court judge, juvenile court judge, city court judge, city court marshal, and city court constable, as long as these offices are elective offices.

(8) "Election" means any primary, general, or special election held, pursuant to the laws of this state or a parish or municipal charter or ordinance or a court order, to choose a public officer or nominee. For purposes of this Chapter, a primary election and a general election for a particular office shall constitute one election. For purposes of the reporting requirements for the support or opposition of a proposition or question submitted to the voters, "election" shall also mean any primary, general, or special election, except local option elections held pursuant to the provisions of Chapter 3 of Title 26 of the Louisiana Revised Statutes of 1950, at which a proposition or question is submitted to the voters in accordance with Chapters 6-A, 6-B, and 6-C of this Code.

(9)(a) "Expenditure" means a purchase, payment, advance, deposit, or gift, of money or anything of value made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer, whether made before or after the election.

(b) "Expenditure" shall also include:

(i) A promissory note or written contract to make an expenditure as defined above.

(ii) Expenditures in-kind which have an attributable monetary value in excess of twenty-five dollars, made for any of the purposes stated in this Paragraph. Expenditures in-kind shall include without limitation: the donation by any person, candidate, or political committee of the services of paid employees, the value of which services exceeds twenty-five dollars, such value to be the amount paid for such services; the donation of, or the donation of the right to use, any item of tangible property when the same is used or consumed and not exchanged or converted to cash or the equivalent of cash and when the donating candidate, the chairman of the donating committee, or the donating person required to file reports under this Chapter, and the campaign treasurer of such donor, if any, determines that its value or the use value, when only the right to use is given, exceeds twenty-five dollars and such determination shall be prima facie evidence of the correctness of the valuation of the item or the use value when applicable. In addition, successive donations made to the same person, which donations individually are valued below twenty-five dollars but which together exceed such amount, shall be deemed to be in-kind expenditures and shall be aggregated for purposes of the requirements of this Chapter.

(c) Expenditures made by a public relations firm, an advertising agency, or agent for a candidate, political committee, or other person required to file reports under this Chapter shall be considered expenditures of the candidate, political committee, or such other person, and must be specifically reported as required by this Chapter. Each such firm, agency, or agent, which makes any expenditure for any candidate, political committee, or other person required to file reports under this Chapter, shall timely furnish to such candidate, political committee, or person such information relative thereto as may be required for compliance with this Chapter.

(d) "Expenditure" shall not include:

(i) Personal services provided voluntarily by any person without compensation or by any person who is employed for purposes other than solely campaign purposes by the reporting candidate, by a partnership of which he is a member, or by a corporation of which he owns a majority of the stock.

(ii) Any communication by any membership organization or business entity to its employees, members, or stockholders, if such membership organization or business entity is not organized primarily for the purpose of supporting, opposing, or otherwise influencing the nomination for election, or election, of any person to public office or for the purpose of supporting or opposing a proposition or question to be submitted to the voters. All other expenditures made by such membership organization or business entity which are otherwise reportable under the provisions of this Chapter shall be reported. For purposes of this definition, business entity means any proprietorship, partnership, corporation, or other legal entity, including their subsidiaries.

(iii) A transfer of funds between political committees.

(iv) A loan.

(e) An expenditure of anything of value other than money or an in-kind expenditure shall be considered for all purposes of this Chapter as an expenditure of money in the amount of the fair market value thereof.

(9.1) "Intentional criminal violation" means conduct which establishes that a violator was in the state of mind which exists when the circumstances indicated that the offender actively desired the prescribed criminal consequences to follow his act or failure to act.

(10) "Loan" means a transfer of money, property, or anything of value in exchange for an obligation to repay in whole or in part, made for the purpose of supporting, opposing, or otherwise influencing the nomination for election, or election, of any person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer, whether made before or after the election.

(11) "Major office" means the following offices: governor, lieutenant governor, secretary of state, attorney general, state treasurer, commissioner of agriculture, commissioner of insurance, the superintendent of education, public service commissioner, justice of the supreme court, court of appeal judge, district court judge in a judicial district comprised of a single parish with a population in excess of four hundred fifty thousand persons as determined by the most recently published decennial federal census where the election district is parishwide, as long as these offices are elective offices, and any candidate for office with an election district containing a population in excess of two hundred fifty thousand persons as determined by the most recently published decennial federal census.

(12) "Participation" or "participating" in an election means the following:

(a) With regard to a candidate, that the candidate was opposed by another candidate in the election; however, any person who is a candidate as defined in this Chapter shall be deemed to participate in the primary election whether or not the candidate has failed to qualify for office after becoming a candidate, has withdrawn from the election, or is unopposed therefor. Additionally, any candidate who withdraws from a general election subsequent to the primary election and prior to the general election who would have been qualified to appear on the general election ballot shall be deemed to participate in the general election, as shall the person who would have been opposed by the one withdrawing.

(b) With regard to a political committee, that the committee:

(i) With regard to the primary election, gave or received a contribution prior to the primary election from, to, or for a candidate participating in that primary election, made an expenditure in support of or in opposition to a candidate participating in that primary election, made a loan to or received a loan from a candidate or committee participating in that primary election, or made a transfer of funds to or from another committee participating in that primary election.

(ii) With regard to the general election, that the committee gave or received a contribution subsequent to the primary election from, to, or for a candidate participating in the general election, made an expenditure in support of or in opposition to a candidate participating in the general election, made a loan to or received a loan from a candidate or committee participating in that general election, or made a transfer of funds to or from another committee participating in the general election.

(c) A candidate or committee which participates in a primary election or the general election shall be deemed to participate in the election.

(d) With regard to a person who solicits or receives any contribution or makes any expenditure in support of or in opposition to a proposition or question submitted to the voters, that said person solicited or received a contribution or made an expenditure of two hundred fifty dollars or more.

(13) "Person" means any individual, partnership, limited liability company or corporation, association, labor union, political committee, corporation, or other legal entity, including their subsidiaries.

(14)(a)(i) "Political committee" or "committee" means two or more persons, other than a husband and wife, and any corporation organized for the primary purpose of supporting or opposing one or more candidates, propositions, recalls of a public officer, or political parties, which accepts contributions in the name of the committee, or makes expenditures from committee funds or in the name of the committee, or makes a transfer of funds to or receives a transfer of funds from another committee, or receives or makes loans in an aggregate amount in excess of five hundred dollars within any calendar year.

(ii) "Political committee" or "committee" shall also include two or more persons, other than a husband or wife, and any corporation which supports or opposes one or more candidates, propositions, recalls of a public officer, or political parties, and which accepts direct payments for personal services related to an election or a campaign in the name of the committee in an aggregate amount in excess of five hundred dollars within any calendar year. Except that an entity that (aa) holds a license or permit duly issued by the appropriate governmental entity to provide the personal services provided, regularly does business in the area, and regularly has done business in the area for at least ninety days prior to the date the personal services are provided and (bb) the personal services provided are the same as the personal services regularly provided by the business in the normal and usual scope of its usual business activities shall not constitute a "political committee" for purposes of the requirements of R.S. 18:1491.1 through 1491.8 which would require such an entity to keep records and submit reports.

(iii) Any state central committee, parish executive committee, and any other committee of any political party which receives contributions or makes expenditures in such amount during such period shall be considered a "political committee" for the purposes of this Chapter.

(b) An entity that during the reporting period has supported candidates in states other than Louisiana; has received less than fifty percent of its total receipts for the applicable reporting period from Louisiana candidates or committees formed to support Louisiana candidates; and has expended less than fifty percent, but not more than twenty thousand dollars, of its total disbursements for the applicable reporting period in support of or in opposition to Louisiana candidates shall not constitute a "political committee" for purposes of requirements of R.S. 18:1491.1 through 1491.8 which would require such an entity to keep records and submit reports.

(c) Repealed by Acts 2008, No. 821, §2, eff. July 8, 2008.

(15) "Principal campaign committee" means a political committee designated by a candidate pursuant to R.S. 18:1491.3(A) or a political committee which has designated subsidiary committee(s).

(16) "Public office" means any state, parish, municipal, ward, district, or other office or position that is filled by election of the voters, except those specifically excepted in Paragraph (3) of this Section.

(17) "Reporting period" shall mean those periods established by R.S. 18:1491.6(G) and R.S. 18:1495.4(G).

(18) "Subsidiary committee" means a political committee other than a principal campaign committee, designated by a candidate or by a principal campaign committee pursuant to R.S. 18:1491.3(B) or R.S. 18:1491.3(C) to receive contributions or make expenditures on behalf of the candidate or the committee.

(19) "Supervisory committee" means the Board of Ethics established in R.S. 42:1132 when functioning as the Supervisory Committee on Campaign Finance Disclosure, as provided in R.S. 18:1511.1, to enforce the provisions of this Chapter.

(20) "Transfer of funds" means any money, regardless of amount, received by a committee from another committee or money given by a committee to another committee.

(21) Repealed by Acts 1988, No. 994, §3, eff. Jan. 1, 1989.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 59, §1, eff. June 17, 1981; Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1984, No. 492, §1; Acts 1986, No. 669, §1; Acts 1987, No. 722, §1, eff. July 16, 1987; Acts 1987, No. 831, §1, eff. Jan. 1, 1988; Acts 1988, No. 994, §§1, 3, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1991, No. 252, §1, eff. July 2, 1991; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 1997, No. 644, §1; Acts 1999, No. 1077, §1; Acts 2000, 1st Ex. Sess., No. 98, §1; Acts 2001, No. 292, §1; Acts 2001, No. 297, §1; Acts 2001, No. 451, §6, eff. Jan. 12, 2004; Acts 2003, No. 1045, §1; Acts 2004, No. 515, §1, eff. June 25, 2004; Acts 2004, No. 528, §1, eff. June 25, 2004; Acts 2004, No. 862, §1, eff. July 12, 2004; Acts 2008, 1st Ex. Sess., No. 26, §1, eff. April 26, 2008; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008; Acts 2008, No. 821, §§1, 2, eff. July 8, 2008; H.C.R. No. 14, 2008 R.S; Acts 2011, 1st Ex. Sess., No. 32, §1.



RS 18:1484 - Disclosure reports; persons required to file

§1484. Disclosure reports; persons required to file

Except as otherwise specifically provided, the following persons or their campaign treasurers, if any, shall file reports of contributions and expenditures as more specifically provided in this Chapter:

(1) Each candidate for major office or district office.

(2) Each candidate for any other public office who does either of the following:

(a) Makes expenditures in excess of two thousand five hundred dollars.

(b) Receives a contribution in excess of two hundred dollars in the aggregate during the aggregating period. For purposes of this Paragraph only, a contribution by a candidate for his own campaign for a public office other than a major office or district office shall not be considered in determining whether the candidate has received a contribution in excess of two hundred dollars in the aggregate.

(3) Each political committee.

(4) Any person other than a candidate or political committee required to file reports under the provisions of Part IV of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 2007, No. 144, §1, eff. June 25, 2007; Acts 2012, No. 411, §1.



RS 18:1485 - Filing; receipt by supervisory committee; special penalties

§1485. Filing; receipt by supervisory committee; special penalties

A. For purposes of this Chapter, a report, statement, or any other paper or document required to be filed with the supervisory committee shall be deemed to be filed when it is received either physically or electronically, by facsimile or e-mail, in the office of the supervisory committee in Baton Rouge, at the time it is hand-delivered, at the time it is postmarked or is receipted on a return receipt requested form by the United States Postal Service, if it is subsequently received in the office of the supervisory committee in Baton Rouge, or at the time it is deposited for delivery with a commercial delivery service as indicated on the receipt or invoice provided by the commercial delivery service, if it is subsequently received in the office of the supervisory committee in Baton Rouge.

B. If the date on which a report is required to be filed occurs on a weekend or a federal or state holiday, the report shall be filed no later than the first working day after the date it would otherwise be due that is not a federal or state holiday.

C. Each candidate for a major or district office and each principal campaign committee of a candidate for a major or district office shall electronically file reports of contributions and expenditures with the supervisory committee through the Board of Ethics Computerized Data Management System as provided in R.S. 42:1158.

D. If a report that is required to be filed pursuant to this Chapter is determined by the supervisory committee to be illegible, the supervisory committee may require the person who has filed such report to resubmit a legible report; however, the report shall be deemed to be received by the supervisory committee on the date that the original, illegible report was received.

E.(1) Each person and political committee required to file reports pursuant to this Chapter that receives contributions or loans in excess of fifty thousand dollars in a calendar year or which makes expenditures in excess of fifty thousand dollars in a calendar year, other than a candidate or an authorized political committee of a candidate or a political committee of a recognized political party, shall file all reports required by this Chapter electronically with the supervisory committee through the Board of Ethics Computerized Data Management System as provided in R.S. 42:1158.

(2) In addition to any other applicable penalties, the failure of a person or political committee required by Paragraph (1) of this Subsection to file a report electronically shall subject such person or political committee to penalties of five hundred dollars per day until the report is filed as required by this Subsection.

F.(1) If a person or committee required by this Section to electronically file a report through the Board of Ethics Computerized Data Management System is unable to do so because of a technical problem beyond the person's or committee's control, the person or committee shall file the report by the date the report is due via other means specified in Subsection A of this Section.

(2) The person or committee shall file with such report a certification detailing the technical problem that prevented the person or committee from electronically filing the report through the Board of Ethics Computerized Data Management System.

(3) The person or committee shall electronically file the report through the Board of Ethics Computerized Data Management System no later than five days after the date the report was originally due.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1984, No. 466, §1, §2; Acts 1998, 1st Ex. Sess., No. 123, §1, eff. Jan. 1, 1999; Acts 1999, No. 164, §1; Acts 1999, No. 254, §1, eff. Jan. 1, 2000; Acts 2005, No. 431, §1, eff. Jan. 1, 2006; Acts 2008, 1st Ex. Sess., No. 17, §1, eff. July 1, 2009; Acts 2008, 1st Ex. Sess., No. 25, §1, eff. Jan. 1, 2010; Acts 2008, 1st Ex. Sess., No. 25, §2, eff. Jan. 1, 2012; Acts 2010, No. 766, §1, eff. June 30, 2010.



RS 18:1486 - Proposition elections; required reports; recall elections

§1486. Proposition elections; required reports; recall elections

A.(1) Any person, including a political committee, who receives and accepts any contribution, loan, or transfer of funds, or makes any expenditure in support of or in opposition to a proposition or question submitted to the voters shall be required to file reports of such contributions and expenditures.

(2) Any person, including a political committee, who receives and accepts any contribution, loan, or transfer of funds, or makes any expenditure in support of or in opposition to the recall of a public officer shall be required to file reports of such contributions and expenditures.

(3) Except as otherwise specifically provided in this Section and in R.S. 18:1505.4 and 1505.5, the provisions for reporting and filing requirements, prohibited practices, recordkeeping, and penalties applicable to political committees shall apply to persons subject to the provisions of Paragraphs (1) and (2) of this Subsection.

B. These requirements shall be applicable only if the aggregate amount of contributions, loans, and transfers of funds received and accepted or expenditures made equals or exceeds two hundred dollars at any time during the aggregating period; except that, with regard to expenditures made in support of or in opposition to a proposition or question submitted to the voters by a person who is not a candidate or a member of the principal campaign committee of a candidate or of a political committee, these requirements shall be applicable only if the aggregate amount of expenditures made equals or exceeds one thousand dollars. "Aggregating period" for purposes of this Section shall mean the period from the date on which the first contribution is received or the first expenditure is made by the person or political committee, whichever is earlier, through the closing date for the last report required to be filed in accordance with this Chapter.

C.(1) The reports required as provided in Paragraph A(1) of this Section shall be filed not later than the thirtieth day prior to the election, which shall be complete through the fortieth day prior to the election, not later than the tenth day prior to the election, which shall be complete through the twentieth day prior to the election, and not later than the fortieth day after the election, which shall be complete through the thirtieth day after the election. During the period from midnight of the twentieth day prior to the election and extending through midnight of election day a report shall be filed within forty-eight hours after the time any contribution, loan, or transfer of funds is received and accepted or expenditure in excess of two hundred dollars is made; if such time falls other than during regular working hours, this report shall be filed with the supervisory committee on the next working day after the report is otherwise due. Such report shall provide information relative to such contributions, loans, and transfers of funds and expenditures in excess of two hundred dollars as provided in R.S. 18:1491.6(C). If the report filed on the fortieth day after the election shows a deficit, the person or political committee reporting shall be required to file supplemental reports as required by R.S. 18:1491.6(D).

(2) Any person or political committee who is required to file reports as provided in Paragraph A(2) of this Section shall file reports as provided in this Chapter according to the following schedule:

(a) Not later than the forty-fifth day after the initial filing of the copy of the recall petition with the secretary of state as provided in R.S. 18:1300.2(C), which report shall be complete through the thirty-fifth day after the filing of the copy of the recall petition with the secretary of state.

(b) Not later than the one hundred thirty-fifth day after the filing of the copy of the recall petition with the secretary of state, which report shall be complete through the one hundred twenty-fifth day after the filing of the copy of the recall petition with the secretary of state.

(c) Not later than the two hundredth day after the filing of the copy of the recall petition with the secretary of state, which report shall be complete through the one hundred ninetieth day after the filing of the copy of the recall petition with the secretary of state, which report shall be the final report, unless the report shows a deficit, in which case supplemental reports shall be filed as required in R.S. 18:1491.6(D), or unless the person or committee is required to file reports as provided in Subparagraph (d) of this Paragraph.

(d) If the recall effort is successful in having the recall question submitted to the voters, the person or political committee shall be required to file reports as provided in Paragraph (1) of this Subsection.

Acts 1987, No. 722, §1, eff. July 16, 1987; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 2010, No. 778, §1, eff. June 30, 2010.



RS 18:1487 - Reports, name and address

§1487. Reports, name and address

Whenever the full name and address of a person is required to be in a report in this Chapter, the party responsible for filing the report shall list the full name and address of the person or the best information he can obtain regarding that person if the full name and/or address is not available.

Added by Acts 1988, No. 994, §1, eff. Jan. 1, 1989.



RS 18:1491.1 - Registration of political committees

PART II. POLITICAL COMMITTEES

§1491.1. Registration of political committees

A. Each political committee, including a subsidiary committee, which knows or anticipates that it will receive contributions or loans, make expenditures or loans, or make a transfer of funds to or receive a transfer of funds from another committee during a calendar year in the aggregate amount exceeding five hundred dollars shall file a statement of organization with the supervisory committee annually after January 1 and no later than January 31 of each calendar year. Any such committee organized after January 31 shall file the required statement of organization no later than the tenth day after its organization. Any committee which, after January 31, knows or anticipates that it will receive contributions, loans, or transfers of funds or make expenditures, loans, or transfers of funds in the aggregate in excess of five hundred dollars during the calendar year shall file the required statement of organization within ten days after the date on which it has information which causes it to know or anticipate that it will receive such contributions, loans, or transfers of funds or make such expenditures, loans, or transfers of funds. If a political committee which knows or anticipates that it will receive contributions, loans, or transfers of funds or make expenditures, loans, or transfers of funds in the aggregate in excess of five hundred dollars during a calendar year, is organized within ten days prior to any election, it shall file the statement of organization required by this Section no later than the third day after such organizing. Any committee required to file supplemental reports under the provisions of R.S. 18:1491.6 shall file the annual statement of organization. The supervisory committee shall issue a certificate of registration to each committee which submits the statement required by this Subsection.

B. The statement of organization shall include:

(1) The name of the committee, and the address of the committee, or of its chairman if the committee has no address.

(2) The names, addresses, and relationships of affiliated organizations.

(3) The name and address of the campaign treasurer of the committee, if any, and of any deputy campaign treasurers of the committee.

(4) The name and address of the committee chairman and the name, address, and position of other principal officers and directors of the committee, if any.

(5) A statement, if applicable, that the committee is a principal campaign committee and the candidate by whom it is designated as a principal campaign committee, if any, or a statement if applicable, that the committee is a subsidiary committee and the committee or candidate by whom it is designated as a subsidiary committee.

(6) A listing of all banks, safety deposit boxes, or other depositories used for committee funds.

(7) The estimated number of members of the committee.

(8) Certification of membership as required by R.S. 18:1505.2(H)(2)(b), if applicable.

(9) A statement, if applicable, that the committee has elected to file monthly reports pursuant to R.S. 18:1491.6(I).

C. Any change in information previously submitted in the annual statement of organization shall be reported to the supervisory committee within ten days following the change.

D. No committee shall receive contributions or loans, make expenditures or loans or make a transfer of funds to or receive a transfer of funds from another committee in the aggregate in excess of five hundred dollars in any calendar year until it has filed the annual statement of organization required by this Section. Any committee which violates the provisions of this Subsection shall be subject to the penalties provided in R.S. 18:1505.5 and R.S. 18:1505.6.

E. The supervisory committee is hereby authorized to impose a fee not to exceed the amount of one hundred dollars for each statement required to be filed under this Section to be remitted to the supervisory committee together with the statement on or before the time the statement is required to be filed. Any statement submitted without the proper fee shall be deemed as not being properly submitted to the supervisory committee. All fees collected hereunder shall be used solely by the supervisory committee for the enforcement of the provisions of this Chapter, as appropriated by the legislature.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §2, eff. July 27, 1988; Acts 2003, No. 935, §1, eff. July 1, 2003.



RS 18:1491.2 - Statement of dissolution

§1491.2. Statement of dissolution

A. Each political committee, including any subsidiary committee, which after having filed an annual statement of organization wishes to dissolve or disband and (1) determines that it no longer meets the criteria in R.S. 18:1491.1(A), or (2) determines that it will no longer receive any contributions, loans, or transfers of funds and will no longer make any expenditures, loans, or transfers of funds, shall file a statement of dissolution with the supervisory committee prior to dissolving. No committee which has unpaid debts or obligations or which has any funds on hand shall file a statement of dissolution, until any debts or obligations have been paid or otherwise extinguished and any funds have been expended or otherwise distributed. A statement of dissolution shall include (1) a certified statement by the committee chairman and campaign treasurer, if any, that the committee has not received contributions, transfers of funds, or loans, or made expenditures, transfers of funds, or loans in the aggregate during the calendar year in excess of five hundred dollars and does not anticipate doing so, or (2) a certified statement by the committee chairman and campaign treasurer, if any, that the committee will receive no contributions, transfers of funds, or loans and will make no expenditures, transfers of funds, or loans, during the remainder of the calendar year. The committee shall file a report of contributions and expenditures containing the information required in R.S. 18:1491.7 with the statement of dissolution.

B. No political committee shall dissolve or file a statement of dissolution as provided in Subsection A above and reorganize under a modified name, charter, or organizational structure merely as a subterfuge to avoid the reporting and other requirements of this Part. Any committee which dissolves or files a statement of dissolution as provided in Subsection A above and is thereafter recreated with substantially the same membership and purposes with the intent to avoid the requirements of this Part, for purposes of this Part, shall be deemed not to have been dissolved and shall be subject to the provisions of this Part as if no dissolution had taken place and no statement of dissolution filed. In addition, any committee which violates the provisions of this Subsection shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1491.3 - Principal campaign committees; subsidiary committees; consolidation of reports

§1491.3. Principal campaign committees; subsidiary committees; consolidation of reports

A. Each candidate may designate one political committee as his principal campaign committee. Such designation shall be in writing and a copy thereof shall be filed with the supervisory committee no later than ten days after such designation is made. Any committee which designates subsidiary committees shall be a principal campaign committee and shall file a self-designation as a principal campaign committee with the supervisory committee at the time it first files a designation of a subsidiary committee. A principal campaign committee of a candidate shall report, in lieu of the candidate, all information required to be reported by the candidate pursuant to R.S. 18:1495.4 and R.S. 18:1495.5.

B. A candidate or a committee which supports or has supported only one candidate may designate additional political committees as subsidiary committees of such candidate or committee.

C. Any committee, except a principal campaign committee, which is organized to support a single candidate shall be a subsidiary committee of the candidate or of the candidate's principal campaign committee unless the candidate files a statement in writing with the supervisory committee that the committee is not his subsidiary committee or a subsidiary of his principal campaign committee and unless he files such a statement the candidate or his principal campaign committee shall designate any such committee as a subsidiary committee within ten days after such committee is organized. No candidate shall file a statement that a committee is not his subsidiary committee or a subsidiary committee of his principal campaign committee if the candidate, his principal campaign committee, or a subsidiary committee of the candidate or of his principal campaign committee makes an expenditure, a loan, or a transfer of funds to or receives a contribution, a loan, or a transfer of funds, from the committee.

D. No committee organized primarily for the purpose of supporting a single candidate shall nominally support an additional candidate or candidates for the purpose of avoiding designation as a subsidiary committee and the requirements of this Part relating to the records and reports of subsidiary committees. Any committee which violates the provisions of this Subsection shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

E. A designation of a subsidiary committee shall be in writing and a copy thereof shall be filed with the supervisory committee no later than ten days after the designation is made. Any candidate who has designated a principal campaign committee shall also file a copy of the designation of each subsidiary committee with his principal campaign committee no later than ten days after the designation is made.

F. A political committee may not be designated as the principal campaign committee of more than one candidate. No political committee which supports or has supported more than one candidate may be designated as a principal campaign committee and no such committee shall be a subsidiary committee.

G.(1) Each subsidiary committee shall maintain all records required by this Part. Each subsidiary committee designated by a candidate shall furnish such records on a timely basis to the principal campaign committee of the candidate, if any, or if none, to the candidate by whom it was designated as a subsidiary committee. Each subsidiary committee designated by a principal campaign committee shall furnish such records on a timely basis to such principal campaign committee.

(2) Each principal campaign committee of a candidate shall receive records furnished to it by subsidiary committees of the candidate for which it is the principal campaign committee and shall consolidate them with its own records and records of the candidate and shall file with the supervisory committee a consolidated report for each report required by this Chapter for committees or candidates. Each principal campaign committee, other than a principal campaign committee of a candidate, shall receive all records furnished to it by its subsidiary committees and shall consolidate them with its own records and shall file with the supervisory committee a consolidated report for each report required by this Part for committees.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1491.4 - Campaign treasurers; campaign depositories; expenditures; petty cash fund

§1491.4. Campaign treasurers; campaign depositories; expenditures; petty cash fund

A. The chairman of each political committee shall be the campaign treasurer of the political committee, unless the political committee appoints a campaign treasurer. Political committees also may appoint one or more deputy campaign treasurers. The names and addresses of any campaign treasurer or deputy campaign treasurer so appointed shall be filed with the supervisory committee in the statement of organization required by R.S. 18:1491.1, or if appointed after the statement of organization is filed, the names and addresses of any campaign treasurer or deputy campaign treasurer shall be reported to the supervisory committee within ten days following appointment.

B.(1) Any person may solicit contributions for or on behalf of the political committee, or sell political paraphernalia, including such items as buttons, flags and literature, or tickets to a testimonial or other fund-raising event, provided that all contribution(s) or proceeds are transmitted directly to the chairman of the political committee or its designated treasurer or a designated deputy treasurer of the committee together with such information as may be required by this Chapter. No chairman of a political committee or designated treasurer or deputy treasurer shall accept such funds without such information and they shall be responsible under the provisions of this Chapter for any errors and omissions in records or reports of such funds. Any contributions or transfer of funds received by a political committee which has appointed a campaign treasurer shall be transferred to the campaign treasurer.

(2) When any person who is not the campaign treasurer or a deputy treasurer of a political committee makes any expenditure for the committee, he shall transmit directly to the campaign treasurer or a deputy treasurer all information concerning the expenditure required by this Chapter. The campaign treasurer of the committee shall be responsible under the provisions of this Chapter for any errors or omissions in the records or reports of such expenditures.

(3) For purposes of all reports required by this Chapter, all contributions received by or transferred to a campaign treasurer or a deputy treasurer of a political committee, and all expenditures made by a campaign treasurer or a deputy treasurer of a political committee or by any other person on behalf of the committee, shall be considered contributions or expenditures of the political committee.

C. Deputy campaign treasurers of a committee may exercise any of the powers and duties of a campaign treasurer as set forth in this Chapter when specifically authorized to do so by the campaign treasurer and the chairman of the political committee.

D.(1) The chairman of each political committee shall designate one or more national or state banks or state or federally chartered savings and loan associations or savings banks, or state or federally chartered credit unions, as the campaign depositories of the committee and may invest in a money market mutual fund and designate such fund as a campaign depository. The committee chairman, the committee campaign treasurer, and any deputy treasurers shall deposit any contributions received by them into an account or accounts maintained at such depository or depositories. No expenditure shall be made by any committee chairman, committee campaign treasurer, deputy treasurer, or any other person on behalf of the committee, except by check drawn on such account or accounts, except as specifically provided in Paragraph (2) of this Subsection and Subsection E of this Section. Each check drawn on any such account shall be made payable to a specific person, except a check made payable to petty cash. Each check drawn on such an account shall indicate the objects or services for which such check is drawn and such check shall be maintained as part of the records required by R.S. 18:1491.5. The name and address of such campaign depository so designated shall be filed with the supervisory committee in the statement of organization required by R.S. 18:1491.1. If any additional depositories are designated, they shall be reported within ten days following such designation as required by R.S. 18:1491.1.

(2) An expenditure may be made by a committee chairman, committee campaign treasurer, deputy treasurer, or other authorized person on behalf of the committee by electronic funds transfer provided that the transfer of funds is to a specific person and that records are maintained as to the objects or services for which such transfer of funds was made. Detailed records of each electronic fund transfer shall be maintained as part of the records required by R.S. 18:1491.5.

(3) A political committee, which is not the principal campaign committee or designated subsidiary committee of a candidate, that makes a contribution to a candidate or to the principal campaign committee or designated subsidiary committee of a candidate shall clearly indicate to the candidate or the principal campaign committee or designated subsidiary committee of the candidate that the contribution is from a political committee either by a designation on the check or by a separate notification attached to the contribution.

E. A political committee may maintain a petty cash fund or funds. A petty cash fund shall be maintained on an imprest system, that is, expenditures may be made in cash from the fund and the fund shall from time to time be restored to its original amount by a transfer of funds from other committee funds of a sum equal to the aggregate of the sums expended from the fund. No expenditure in excess of one hundred dollars shall be made from the petty cash fund and no expenditure shall be made from the petty cash fund for any personal services, except for gratuities paid for the serving of food or drink. No expenditure shall be made from the petty cash fund in violation of R.S. 18:1531. A complete record of petty cash expenditures shall be maintained in accordance with the provisions of R.S. 18:1491.5(D).

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1985, No. 550, §1, eff. July 12, 1985; Acts 1993, No. 199, §1, eff. June 1, 1993; Acts 1997, No. 863, §1; Acts 2010, No. 577, §1, eff. June 25, 2010; Acts 2014, No. 244, §1.



RS 18:1491.5 - Maintenance of records; valuation of in-kind contributions and expenditures

§1491.5. Maintenance of records; valuation of in-kind contributions and expenditures

A. The chairman of each political committee and the campaign treasurer, if the chairman does not act as campaign treasurer, shall be responsible for providing and maintaining such records of campaign finances as are necessary to comply with the provisions of this Part, including but not limited to the records specifically required by this Section.

B.(1) Except as otherwise provided in this Section, the campaign treasurer of each political committee shall keep such records of campaign contributions received and accepted by him or a deputy treasurer as shall be necessary to comply with the provisions of this Part, including the names and addresses of all contributors, and the date of each contribution, the amount or value of the contribution of whatever value, and a description and valuation of all in-kind contributions.

(2) Payments made to purchase campaign paraphernalia, such as campaign pins, buttons, badges, flags, emblems, hats, shirts, banners, literature, and similar items, other than expenditures made by a political committee for its own paraphernalia, and payments for tickets to testimonials and similar fundraising events are contributions, and records thereof shall be maintained, provided that:

(a) In the case of any single transaction involving the sale of items such as campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar material which is for an amount not in excess of twenty-five dollars and the proceeds of which are received and deposited by a political committee, no record need be kept by the campaign treasurer for such recipient committee, except the total amount received and deposited from such sale and the fact that such amount was received from such sale.

(b) No person shall sell or buy campaign paraphernalia in successive single transactions for amounts below those for which specific records are required by this Paragraph as a subterfuge to avoid requirements of this Part that names and addresses of contributors and dates and amounts of contributions be recorded, aggregated, and reported. Such transactions shall be considered single transactions and shall be recorded and reported as provided in this Part. Any person who violates the provisions of this Section shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

(3) The campaign treasurer of each political committee shall also keep such records of campaign expenditures made or contracted as shall be necessary to comply with the provisions of this Part, including the name and address of the person or firm from whom goods or services were purchased or contracted, the date, the amount or value and the purpose of the expenditure, a description of the goods or services purchased or contracted, and a description and valuation of all in-kind expenditures.

(4) All transactions involving the sale of tickets to a testimonial or similar fundraising event shall be evidenced by a record of the names and addresses of the purchasers, the amount of tickets purchased, and the value of the tickets purchased.

C. The valuation of in-kind contributions or expenditures shall be the estimated fair market value thereof at the time received and expended.

D. A record shall be kept of all expenditures made from the petty cash fund for which provision is made in R.S. 18:1491.4, including the name and address of the person or firm from whom goods or services were purchased or contracted, the amount and the purpose of the expenditure, and a description of the goods or services purchased or contracted. In addition, a receipt shall be kept for each such expenditure in any case in which a receipt would normally be provided in the usual course of business.

E. A record shall be kept of each loan made by the committee to or from any person or political committee, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan. In addition, a record shall be kept of the repayment of each such loan and of the source of funds expended for repayment.

F. REPEALED BY ACTS 1993, NO. 199, §2, EFF. JUNE 1, 1993.

G. A record shall also be kept of:

(1) Cash investments and income received therefrom.

(2) All transfers of funds to or from another committee, the name and address of the committee to or from which the transfer is made and the date and amount thereof.

(3) All debts and obligations.

(4) The amount and date of each anonymous contribution and the date each is transmitted to the state as required by this Chapter.

(5) All other receipts, the name and address of the source, and the date and amount thereof.

(6) All other disbursements, the name and address of the person to whom made and the date and amount thereof.

H. Expenditures made by a public relations firm, an advertising agency, or agent for a political committee shall be considered expenditures of the political committee and must be specifically reported as required by this Part. Each such firm, agency, or agent shall timely furnish to such political committee such information relative thereto as may be required for compliance with this Part. Failure by any such firm, agency or agent to timely furnish a political committee such information required for compliance with this Part shall be grounds for a civil action for damages.

I. A campaign treasurer shall preserve records required by this Part for six years; except a campaign treasurer for a committee which supports only one candidate shall preserve such records for two years after the final report which he is required by this Part to file for the election has been filed, including any supplemental reports required.

J. The accounts and records kept by a campaign treasurer under the provisions of this Part shall be available for inspection or use by the supervisory committee in connection with any investigation pursuant to this Chapter, or by any grand jury or court in connection with any proceeding instituted under the provisions of this Chapter; however, such accounts and records shall be kept strictly confidential by the supervisory committee and any court, except to the extent any contents thereof may become a public record in any judicial proceeding to enforce the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1993, No. 199, §2, eff. June 1, 1993.



RS 18:1491.6 - Reports required; reporting times and periods

§1491.6. Reports required; reporting times and periods

A. The chairman of a political committee and the campaign treasurer of the committee, if any, shall be responsible for filing a report of all information required in this Section and R.S. 18:1491.7 with the supervisory committee at the times required in this Section. The political committee chairman and campaign treasurer of the committee, if any, shall certify, in each report, that the information contained in the report is true and correct to the best of their knowledge, information and belief, that no expenditures have been made and no contributions have been received that are not reported therein, and that no information required by this Part has been deliberately omitted.

B. A report shall be filed for a political committee for each regularly scheduled election in which the committee participates according to the following schedule:

(1) Each committee which is participating in the election of a candidate for major office shall file a report no later than the one hundred eightieth day prior to the primary election, which shall be complete through the one hundred ninetieth day prior to the primary election.

(2) Each committee which is participating in the election of a candidate for major office shall file a report no later than the ninetieth day prior to the primary election, which shall be complete through the one hundredth day prior to the primary election.

(3) Each committee shall file a report no later than the thirtieth day prior to the primary election, which shall be complete through the fortieth day prior to the primary election.

(4) Each committee shall file a report no later than the tenth day prior to the primary election which shall be complete through the twentieth day prior to the primary election.

(5) Each committee shall file a report no later than the tenth day prior to the general election which shall be complete through the twentieth day prior to the general election. This shall be the final report for the election for any committee which does not participate in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(6) Each committee shall file a report no later than the fortieth day after the general election which shall be complete through the thirtieth day after the general election. This report shall be the final report for the election for any committee which participated in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(7) The final report of a committee that supports or opposes only one candidate who either withdraws as a candidate or is unopposed for election to the office he seeks shall be the next report due as required in this Subsection as of the date that the candidate withdraws or ascertains that he is unopposed, unless supplemental reports are required as provided in Subsection (D) of this Section. The report shall contain a statement that it is the final report and the reasons therefor.

C. During the period beginning at midnight of the twentieth day prior to a primary election and extending through midnight of primary election day, and during the period beginning at midnight of the twentieth day prior to a general election and extending through midnight of general election day, each committee shall file a report with the supervisory committee of:

(1)(a) The full name and address of each person from whom the committee has received and accepted a contribution, loan, or transfer of funds during such period in excess of the following amounts: a committee participating in the election of a candidate for any major office, one thousand dollars; a committee participating in the election of a candidate for district office, five hundred dollars; a committee participating in the election of a candidate for any other office, two hundred fifty dollars. If the committee is participating in the election of candidates for offices with different reporting amounts, the amount shall be the lowest for any candidate in whose election the committee is participating or in which any committee is participating to which it makes or from which it receives a transfer of funds.

(b) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Any expenditure in excess of two hundred dollars made to a candidate, committee, or person required to file reports by this Chapter, who makes endorsements, including the full name and address of each person to whom such expenditure is made, the amount, date and purpose of each such expenditure, and a brief description and valuation of an in-kind expenditure.

(3) Each report required by this Subsection shall be filed within forty-eight hours after the time the contribution or loan is received or expenditure made. If such time falls other than during regular working hours, the report shall be filed as soon as possible after the opening of the office of the supervisory committee on the next working day after the time at which the report is otherwise due.

D.(1) If the final report of a political committee for an election, as required by Paragraph (5), (6), or (7) of Subsection B of this Section, or the most recent monthly report of a committee pursuant to Subsection I of this Section shows a deficit or a surplus, the chairman and treasurer of the committee, if any, shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1491.7. Such reports shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such a supplemental report shall be filed each year until a report has been filed which shows no deficit and until any surplus campaign funds have been disposed of in accordance with R.S. 18:1505.2(I). The report on surplus funds shall disclose the disbursement of such funds in the same manner as expenditures are reported.

(2) A "deficit", for purposes of this Subsection, means debts or obligations owed by the political committee which are required to be reported by R.S. 18:1491.7(B)(14).

(3)(a) A report need not be filed under this Subsection if the committee is dissolved or disbanded and shows a deficit of less than two thousand five hundred dollars. However, if the political committee is dissolved or disbanded and its deficit is equal to or greater than two thousand five hundred dollars, the political committee shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1491.7. Such report shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such report shall be filed each year for five years or until a report has been filed which shows no deficit or surplus.

(b) However, if after five years the political committee with a deficit receives any contribution or if any repayment occurs on an outstanding debt or loan, such political committee shall file a supplemental report by the following February fifteenth which shall be complete through the preceding December thirty-first.

(c) If the political committee has surplus campaign funds, a report need not be filed under this Subsection if such political committee files an annual report in accordance with Subsection E of this Section which includes such surplus campaign funds.

E. A report shall be filed for each committee of all information required in R.S. 18:1491.7 no later than February fifteenth of each year which shall be complete as of the preceding December thirty-first. The annual report required by this Subsection shall not be required:

(1) If under another provision of this Section, the committee has filed another report of the information required by R.S. 18:1491.7 at any time after the preceding December tenth and prior to the February fifteenth due date, or

(2) If during the preceding year the committee has filed a supplemental report required by Subsection D of this Section and has not otherwise, during the reporting period, supported or opposed a candidate, as such term is defined in R.S. 18:1483(3), or

(3) If the committee has received no contributions, made no expenditures, received or made no loans, and received or made no transfers of funds during the reporting period for such report.

F. The reports required for any regularly scheduled election shall also be filed for any special election to the extent the dates for filing reports occur after the call for the election. The supervisory committee may promulgate rules to effect the provisions of this Subsection. Such rules may waive any report required to be filed within ten days after the call for a special election.

G. The reporting period for all reports of political committees, except the first report of a committee, shall be the period from the time through which the preceding report was complete through the closing date for the particular report. The reporting period for the first report of a committee shall be the period from the time when the committee was organized through the closing date for the particular report.

H. Principal campaign committees shall file consolidated reports for subsidiary committees as more specifically provided in R.S. 18:1491.3.

I.(1) A political committee other than a principal or subsidiary campaign committee of a candidate may file monthly reports due no later than the tenth day of the month following a month in which the committee accepts a contribution or some other receipt or makes an expenditure or some other disbursement rather than file the reports otherwise required by Subsections B, (C)(1), and F of this Section.

(2) Such monthly reports shall include all of the information required to be included in a report pursuant to R.S. 18:1491.7.

(3) A political committee wishing to file monthly reports may do so upon written notification to the supervisory committee of its intention to do so delivered to the supervisory committee no less than forty-five days prior to the due date for the next report the committee would otherwise be required to file. The committee shall file its first monthly report no later than the month following the month in which such notification is so delivered. Such report shall include all information required for reports pursuant to R.S. 18:1491.7 for the period since the committee's last report.

(4) Nothing in this Subsection shall exempt a political committee from filing the reports required by Paragraphs (2) and (3) of Subsection C of this Section.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1984, No. 492, §1; Acts 1987, No. 757, §1; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1999, No. 862, §1, eff. July 2, 1999; Acts 2001, No. 651, §1; Acts 2004, No. 506, §1, eff. June 25, 2004.



RS 18:1491.7 - Reports; contents

§1491.7. Reports; contents

A. Unless otherwise specifically provided, each report required by this Part shall contain the following information: (1) the name and address of the political committee for whom the report is filed; (2) the name and address of the treasurer completing the report; (3) the names and addresses of the committee chairman and of the other principal officers; (4) the name, address, office sought, and party affiliation of each candidate whom the committee is supporting or opposing, and a designation as to whether such committee is supporting or opposing such candidate; (5) whether the committee is supporting or opposing the entire ticket of any party, and, if so, the name of the party; (6) if the report is for a principal campaign committee, a statement that the committee is a principal campaign committee and the name of the candidate, if any, and of all subsidiary committees for whom the principal campaign committee is reporting and the address of such committees, or if a committee has no address, the address of the committee chairman.

B. Each report required to be in conformity with this Section shall contain the following information:

(1) The amount of cash and cash investments on hand at the end of the prior reporting period.

(2) The total of all contributions received and accepted by the committee during the reporting period.

(3) Cash income from investments received during the reporting period.

(4) Contributions received during the reporting period for which the report is being completed shall be reported, and the same shall be reported irrespective of the amount thereof except as otherwise provided, as follows:

(a) The full name and address of each person who has made one or more contributions, except contributions in the form of a payroll deduction or dues check-off system, to and which have been received and accepted by the political committee during the reporting period; the aggregate amount of such contributions, except in-kind contributions, from each person, and the date and amount of each such contribution; and a brief description of each in-kind contribution from each person, the valuation thereof made by the chairman and the campaign treasurer, and the date of the in-kind contribution.

(b) The full name and address of each person who has made one or more contributions in the form of a payroll deduction or dues check-off system in excess of five dollars in the aggregate in a calendar year to and which have been received and accepted by the political committee during the reporting period, and the date and amount of each contribution. In the case of a political committee that supports multiple candidates or issues and receives over ten thousand contributions in the form of a payroll deduction or dues check-off system when no single contributor contributes in excess of twenty-four dollars in the aggregate in a calendar year, such committee may elect to report the names and addresses of its contributors on an annual basis. Political committees making this election shall list the names and addresses of its contributors, the total amount of the contributions received per contributor, and the schedule of the receipt of such contributions on the annual report due by February fifteenth complete through the preceding December thirty-first.

(c) The aggregate amount of all contributions, other than in-kind contributions, received and accepted during the reporting period.

(d) The aggregate valuation of in-kind contributions received during the reporting period.

(5) The gross proceeds received and accepted by the political committee during the reporting period from the sale of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials. Purchases of such campaign items and materials from the committee which are made by the same person and are of such amount as to be reportable, either singly or in the aggregate, under Paragraph (4) hereof, shall be so reported; however, single transactions to purchase such items or materials which are for not in excess of twenty-five dollars must be reported only in the report of gross proceeds and shall not be required in Paragraph (4).

(6) The gross proceeds received and accepted by the political committee during the reporting period from the sale of tickets to testimonials or similar fundraising events. The proceeds of any such sale shall be considered a contribution, and such contributions shall also be reported as provided in Paragraph (4).

(7) The name and address of each political committee from which the reporting political committee received and accepted any transfer of funds during the reporting period, and the amount of each such transfer.

(8) Any other cash receipts, not contributions, received from any other source not included above during the reporting period, for example, refunds of overpayments and the nature, source, and an explanation thereof.

(9) Total of all receipts for the reporting period.

(10) The date and amount of each loan for campaign purposes made or received by the political committee to or from any person or political committee during the reporting period, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(11) The total of all loans made and the total of all loans received during the reporting period.

(12) The total of all expenditures made by the committee during the reporting period.

NOTE: Paragraph (B)(13) eff. until Jan. 1, 2015. See Acts 2014, No. 838, §1.

(13) The full name and address of each person to whom an expenditure has been made by the committee during the reporting period. The amount, purpose, and date of each such expenditure, and the name and address of and office sought by candidates on whose behalf each such expenditure was made shall be reported. A brief description of an in-kind expenditure shall be given, as well as the valuation made by the chairman and the campaign treasurer and the date(s) of the expenditure. When multiple expenditures have been made to the same person during the reporting period, the aggregate amount of such expenditures, other than in-kind expenditures, and the aggregate valuation of in-kind expenditures shall be reported for each such person. The aggregate of all expenditures made during the reporting period, other than in-kind expenditures, and the aggregate valuation of all in-kind expenditures shall also be reported. The aggregate amount expended for each candidate shall also be reported.

NOTE: Paragraph (B)(13) as amended by Acts 2014, No. 838, §1, eff. Jan. 1, 2015.

(13) The full name and address of each person to whom an expenditure has been made by the committee during the reporting period. The amount, a description of the purpose as it relates to the expenditure, the date of each expenditure, and the name and address of and office sought by candidates on whose behalf each such expenditure was made shall be reported. A brief description of an in-kind expenditure shall be given, as well as the valuation made by the chairman and the campaign treasurer and the date(s) of the expenditure. When multiple expenditures have been made to the same person during the reporting period, the aggregate amount of such expenditures, other than in-kind expenditures, and the aggregate valuation of in-kind expenditures shall be reported for each such person. The aggregate of all expenditures made during the reporting period, other than in-kind expenditures, and the aggregate valuation of all in-kind expenditures shall also be reported. The aggregate amount expended for each candidate shall also be reported.

(14) The amount and nature of debts and obligations owed by or to the political committee during the reporting period which relate to the conduct of any political campaign, including but not limited to loans required to be reported under Paragraph (10) of this Subsection.

(15) All payments made during the reporting period to repay loans, the amount, date, and source thereof.

(16) REPEALED BY ACTS 1993, NO. 199, §2, EFF. JUNE 1, 1993.

(17) The total amount of expenditures during the reporting period from the petty cash fund.

(18) The name and address of each political committee to which the reporting political committee made a transfer of funds, during the reporting period, and the date and amount of each such transfer.

(19) The date and amount of each anonymous contribution received and the day each was transmitted to the state as required by R.S. 18:1505.2(B) during the reporting period and the total amount of such anonymous contributions received and transmitted during the reporting period.

(20) The amount of cash and cash investments of the committee on hand at the end of the reporting period.

(21) All other disbursements, not expenditures, during the reporting period, and the nature, recipient, and an explanation thereof.

(22) The total amount of expenditures during the reporting period made in relation to the publication, distribution, transportation, or transmission of statements relative to candidates or propositions which do not fully disclose the name of the individual or the name of the association, organization, committee, or corporation and the full and correct name and address of its chairman or other chief administrative officer and whether or not such individual, association, organization, committee, or corporation supports or opposes such candidate or proposition.

C. Expenditures made by a public relations firm, an advertising agency, or agent for a political committee shall be considered expenditures of the political committee and must be reported as required by this Section. Each such firm, agency, or agent, which makes any expenditure for any political committee shall timely furnish to such political committee such information relative thereto as may be required for compliance with this Part.

D. The supervisory committee may require the reporting of totals of any information otherwise required to be reported, including totals of amounts reported in the current report, or in the current report and other previous reports.

E. The reports required in this Part shall be filed on forms provided by the supervisory committee as more specifically provided in R.S. 18:1511.3.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, § 2, eff. Jan. 1, 1991; Acts 1990, No. 1088, §§1 and 2, eff. Jan. 1, 1991; Acts 1992, No. 751, §1, eff. July 7, 1992; Acts 1993, No. 199, §2, eff. June 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1995, No. 957, §1; Acts 2010, No. 778, §1, eff. June 30, 2010; Acts 2014, No. 838, §1, eff. Jan. 1, 2015; Acts 2014, No. 857, §1.



RS 18:1491.8 - Small campaigns; affidavit in lieu of reports

§1491.8. Small campaigns; affidavit in lieu of reports

Any political committee which did not receive a contribution in excess of two hundred dollars and which did not make expenditures totaling in excess of five thousand dollars in the aggregate during the aggregating period, may file an affidavit setting out such facts, in lieu of any report required by R.S. 18:1491.6; but a separate affidavit shall be required in lieu of any such report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989.



RS 18:1491.9 - Repealed by Acts 2001, No. 297, 2.

§1491.9. Repealed by Acts 2001, No. 297, §2.



RS 18:1495.1 - Report through committee

PART III. CANDIDATES

§1495.1. Report through committee

A. Each candidate may designate a principal campaign committee as provided in R.S. 18:1491.3. If a candidate designates a principal campaign committee, the candidate shall maintain all records required by this Part and furnish them on a timely basis to his principal campaign committee. Each principal campaign committee shall receive all records furnished to it by the candidate, shall consolidate them with its own reports and shall file a consolidated report for reports required by this Chapter for candidates and committees as otherwise provided in this Chapter. In such case, the candidate shall not be required to file separate reports.

B. Each candidate may designate subsidiary committees as provided in R.S. 18:1491.3, and shall designate such subsidiary committees as required in said Section. Any candidate who designates subsidiary committees and who does not designate a principal campaign committee shall receive all records of the subsidiary committees, consolidate them with his own records, and file a consolidated report for reports required by this Chapter for candidates and committees.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1495.2 - Campaign treasurers; campaign depositories; expenditures; petty cash fund

§1495.2. Campaign treasurers; campaign depositories; expenditures; petty cash fund

A. The candidate shall be his own campaign treasurer, unless he appoints a campaign treasurer. Candidates also may appoint one or more deputy campaign treasurers. The names and addresses of any campaign treasurer or deputy campaign treasurer so appointed shall be filed with the supervisory committee at the time of the first report following appointment. Changes in appointment shall be reported in the first report after such change.

B.(1) Any person may solicit contributions for or on behalf of a candidate, or sell political paraphernalia, including such items as buttons, flags and literature, or tickets to a testimonial or other fund-raising event, provided that all contribution(s) or proceeds are transmitted directly to the candidate or his designated treasurer or a designated deputy treasurer together with such information as may be required by this Chapter. No candidate or designated treasurer or deputy treasurer shall accept such funds without such information and they shall be responsible under the provisions of this Chapter for any errors and omissions in records or reports for such funds. Any contribution received by a candidate who has appointed a campaign treasurer shall be transferred to the campaign treasurer.

(2) When any person who is not the campaign treasurer or a deputy treasurer of a candidate makes any expenditure for the candidate, he shall transmit directly to the campaign treasurer or a deputy treasurer all information concerning the expenditure required by this Chapter. The candidate and his campaign treasurer, if any, shall be responsible under the provisions of this Chapter for any errors or omissions in the records or reports of such expenditures.

(3) For purposes of all reports required by this Chapter, all contributions received by or transferred to a campaign treasurer or a deputy treasurer of a candidate and all expenditures made by a campaign treasurer or a deputy treasurer of a candidate or by any other person on behalf of the candidate, shall be considered contributions or expenditures of the candidate.

C. Deputy campaign treasurers of a candidate may exercise any of the powers and duties of a campaign treasurer as set forth in this Chapter when specifically authorized to do so by the campaign treasurer and the candidate.

D.(1) The candidate shall designate one or more national or state banks or state or federally chartered savings and loan associations or savings banks, or state or federally chartered credit unions, as his campaign depositories and may invest in a money market mutual fund and designate such fund as a campaign depository. The candidate, his campaign treasurer, and any deputy treasurers shall deposit any contributions received by them into an account or accounts maintained at such depository or depositories. No expenditure shall be made by any candidate, campaign treasurer, deputy treasurer, or any other person on behalf of the candidate, except by check drawn on such account or accounts, except as specifically provided in Paragraph (2) of this Subsection and Subsection E of this Section. Each check drawn on any such account shall be made payable to a specific person, except a check made payable to petty cash. Each check drawn on such an account shall indicate the objects or services for which such check is drawn and such check shall be maintained as part of the records required by R.S. 18:1495.3. The name and address of each campaign depository so designated shall be filed with the supervisory committee in the first report after such designation. If any additional depositories are designated, they shall be reported in the first report following such designation.

(2) An expenditure may be made by the candidate, campaign treasurer, deputy treasurer, or other authorized person on behalf of the candidate by electronic funds transfer provided that the transfer of funds is to a specific person and that records are maintained as to the objects or services for which such transfer of funds was made. Detailed records of each electronic fund transfer shall be maintained as part of the records required by R.S. 18:1495.3.

E. A candidate may maintain a petty cash fund or funds. A petty cash fund shall be maintained on an imprest system, that is, expenditures may be made in cash from the fund and the fund shall from time to time be restored to its original amount by a transfer of funds from other funds of the candidate of a sum equal to the aggregate of the sums expended from the fund. No expenditure in excess of one hundred dollars shall be made from the petty cash fund and no expenditure shall be made from the petty cash fund for any personal services, except for gratuities paid for the serving of food or drink. No expenditure shall be made from the petty cash fund in violation of R.S. 18:1531. A complete record of petty cash expenditures shall be maintained in accordance with the provisions of R.S. 18:1495.3(D).

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1985, No. 550, §1, eff. July 12, 1985; Acts 1993, No. 199, §1, eff. June 1, 1993; Acts 1997, No. 863, §1; Acts 2010, No. 577, §1, eff. June 25, 2010.



RS 18:1495.3 - Maintenance of records; valuation of in-kind contributions and expenditures

§1495.3. Maintenance of records; valuation of in-kind contributions and expenditures

A. The candidate and the campaign treasurer, if the candidate does not act as campaign treasurer, shall be responsible for providing and maintaining such records of campaign finances as are necessary to comply with the provisions of this Part, including but not limited to the records specifically required by this Section.

B.(1) Except as otherwise provided in this Section, the campaign treasurer for each candidate shall keep such records of campaign contributions received and accepted by him or a deputy treasurer as shall be necessary to comply with the provisions of this Part, including the names and addresses of all contributors, the date of each contribution, the amount or value of the contribution of whatever value, and a description and valuation of all in-kind contributions.

(2) Payments made to purchase campaign paraphernalia, such as campaign pins, buttons, badges, flags, emblems, hats, shirts, banners, literature, and similar items, other than expenditures made by a candidate for his own paraphernalia, and payments for tickets to testimonials and similar fundraising events are contributions, and records thereof shall be maintained, provided that:

(a) In the case of any single transaction involving the sale of items such as campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar material which is for an amount not in excess of twenty-five dollars and the proceeds of which are received and deposited by a candidate, no record need be kept by the campaign treasurer for such recipient candidate, except the total amount received and deposited from such sale and the fact that such amount was received from such sale.

(b) No person shall sell or buy campaign paraphernalia in successive single transactions for amounts below those for which specific records are required by this Paragraph as a subterfuge to avoid requirements of this Part that names and addresses of contributors and dates and amounts of contributions be recorded, aggregated, and reported. Such transactions shall be considered single transactions and shall be recorded and reported as provided in this Part. Any person who violates the provisions of this Section shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

(3)(a) Each campaign treasurer for a candidate shall also keep records of the amounts of all expenditures made by the candidate from his own funds.

(b) The campaign treasurer of each candidate shall also keep such records of campaign expenditures made or contracted as shall be necessary to comply with the provisions of this Part, including the name and address of the person or firm from whom goods or services were purchased or contracted, the date, the amount or value and the purpose of the expenditure, a description of the goods or services purchased or contracted, and a description and valuation of all in-kind expenditures.

(4) All transactions involving the sale of tickets to a testimonial or similar fundraising event shall be evidenced by a record of the names and addresses of the purchasers, the amount of tickets purchased, and the value of the tickets purchased.

C. The valuation of in-kind contributions or expenditures shall be the estimated fair market value thereof at the time received or expended.

D. A record shall be kept of all expenditures made from the petty cash fund for which provision is made in R.S. 18:1495.2, including the name and address of the person or firm from whom goods or services were purchased or contracted, the amount and the purpose of the expenditure, and a description of the goods or services purchased or contracted. In addition, a receipt shall be kept for each such expenditure in any case in which a receipt would normally be provided in the usual course of business.

E. A record shall be kept of each loan made by the candidate to or from any person or political committee, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan. In addition, a record shall be kept of the repayment of each such loan and of the source of funds expended for repayment.

F. REPEALED BY ACTS 1993, NO. 199, §2, EFF. JUNE 1, 1993.

G. A record shall also be kept of:

(1) Cash investments and income received therefrom.

(2) All debts and obligations.

(3) The amount and date of each anonymous contribution and the date each is transmitted to the state as required by this Chapter.

(4) All other receipts, the name and address of the source, and the date and amount thereof.

(5) All other disbursements, the name and address of the person to whom made and the date and amount thereof.

H. Expenditures made by a public relations firm, an advertising agency, or agent for a candidate, shall be considered expenditures of the candidate, and must be specifically reported as required by this Part. Each such firm, agency, or agent shall timely furnish to such candidate such information relative thereto as may be required for compliance with this Part. Failure by any such firm, agency or agent to timely furnish a candidate such information required for compliance with this Part shall be grounds for a civil action for damages.

I. A campaign treasurer shall preserve records required by this Part for two years after the final report which he is required by this Part to file for the election has been filed, including any supplemental reports required.

J. The accounts and records kept by a campaign treasurer under the provisions of this Part shall be available for inspection or use by the supervisory committee in connection with any investigation pursuant to this Chapter, or by any grand jury or court in connection with any proceeding instituted under the provisions of this Chapter; however, such accounts and records shall be kept strictly confidential by the supervisory committee and any court, except to the extent any contents thereof may become a public record in any judicial proceeding to enforce the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1993, No. 199, §2, eff. June 1, 1993.



RS 18:1495.4 - Reports required; reporting times and periods; extension

§1495.4. Reports required; reporting times and periods; extension

A. The candidate and his campaign treasurer, if any, shall be responsible for filing a report of all information required in this Section and R.S. 18:1495.5 with the supervisory committee at the times required in this Section. The candidate and his campaign treasurer, if any, shall certify, in each report, that the information contained in the report is true and correct to the best of their knowledge, information and belief, that no expenditures have been made and no contributions have been received that are not reported therein, and that no information required by this Part has been deliberately omitted.

B. A report shall be filed for a candidate for each regularly scheduled election in which the candidate participates according to the following schedule:

(1) Each candidate for major office shall file a report no later than the one hundred eightieth day prior to the primary election, which shall be complete through the one hundred ninetieth day prior to the primary election.

(2) Each candidate for major office shall file a report no later than the ninetieth day prior to the primary election, which shall be complete through the one hundredth day prior to the primary election.

(3) Each candidate shall file a report no later than the thirtieth day prior to the primary election, which shall be complete through the fortieth day prior to the primary election.

(4) Each candidate shall file a report no later than the tenth day prior to the primary election which shall be complete through the twentieth day prior to the primary election.

(5) Each candidate shall file a report no later than the tenth day prior to the general election which shall be complete through the twentieth day prior to the general election. This shall be the final report for the election for any candidate who does not participate in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(6) Each candidate shall file a report no later than the fortieth day after the general election which shall be complete through the thirtieth day after the general election. This report shall be the final report for the election for any candidate who participated in the general election, unless supplemental reports are required as provided in Subsection D of this Section.

(7) The final report of a candidate who either withdraws as a candidate or is unopposed for election to the office he seeks shall be the next report due as required in this Subsection as of the date that the candidate withdraws or ascertains that he is unopposed, unless supplemental reports are required as provided in Subsection D of this Section. The report shall contain a statement that it is the final report and the reasons therefor.

C. During the period beginning at midnight of the twentieth day prior to a primary election and extending through midnight of primary election day, and during the period beginning at midnight of the twentieth day prior to a general election and extending through midnight of general election day, each candidate shall file a report with the supervisory committee of:

(1)(a) The full name and address of each person from whom the candidate has received and accepted a contribution or loan during such period in excess of the following amounts: a candidate for any major office, one thousand dollars; a candidate for district office, five hundred dollars; a candidate for any other office, two hundred fifty dollars.

(b) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Any expenditure in excess of two hundred dollars made to a candidate, committee, or person required to file reports by this Chapter, who makes endorsements, including the full name and address of each person to whom such expenditure is made, the amount, date, and purpose of each such expenditure, and a brief description and valuation of an in-kind expenditure.

(3) Each report required by this Subsection shall be filed within forty-eight hours after the time the contribution or loan is received or expenditure made. If such time falls other than during regular working hours, the report shall be filed as soon as possible after the opening of the office of the supervisory committee on the next working day after the time at which the report is otherwise due.

D.(1) If the final report of a candidate for an election, as required by Paragraph (5), (6), or (7) of Subsection B of this Section, shows a deficit or a surplus, the candidate and his treasurer, if any, shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1495.5. Such reports shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such a supplemental report shall be filed each year until a report has been filed which shows no deficit and until any surplus campaign funds have been disposed of in accordance with R.S. 18:1505.2(I). The report on surplus funds shall disclose the disbursement of such funds in the same manner as expenditures are reported.

(2) "Deficit", for purposes of this Subsection, means debts or obligations owed by the candidate which are required to be reported by R.S. 18:1495.5(B)(14).

(3)(a) A report need not be filed under this Subsection if the candidate is not an elected public official and shows either a deficit or a surplus of less than two thousand five hundred dollars. However, if the candidate is not an elected public official and his deficit or surplus is equal to or greater than two thousand five hundred dollars, the candidate shall file supplemental reports with the supervisory committee of all information required in R.S. 18:1495.5. Such report shall be filed annually no later than February fifteenth and shall be complete through the preceding December thirty-first. Such report shall be filed each year for five years or until a report has been filed which shows no deficit or surplus.

(b) However, if after five years a candidate with a deficit receives any contribution or if any repayment occurs on an outstanding debt or loan, such candidate shall file a supplemental report by the following February fifteenth which shall be complete through the preceding December thirty-first.

(c) Any individual who was a candidate and who is elected to or is serving in any elected public office during the reporting period for any supplemental report required by this Paragraph shall be considered to be an elected public official for the purposes of this Paragraph whether or not the office to which he is elected is the office for which his candidacy resulted in the deficit or surplus for which a report is required.

(d) If the candidate or former candidate has surplus campaign funds, a report need not be filed under this Subsection if such candidate or former candidate files an annual report in accordance with Subsection E of this Section which includes such surplus campaign funds.

E. A report shall be filed for each candidate, as defined by R.S. 18:1483(3), of all information required in R.S. 18:1495.5 no later than February fifteenth of each year which shall be complete as of the preceding December thirty-first. The annual report required by this Subsection shall not be required:

(1) If under another provision of this Section the candidate has filed another report of the information required by R.S. 18:1495.5 at any time after the preceding December tenth and prior to February fifteenth due date, or

(2) If the candidate files a supplemental report as required by R.S. 18:1495.4(D) and has not otherwise, during the reporting period, become a candidate, as defined in R.S. 18:1483(3), or

(3) If the candidate has received no contributions, made no expenditures, and received or made no loans during the reporting period for such report.

F. The reports required for any regularly scheduled election shall also be filed for any special election to the extent the dates for filing reports occur after the call for the election. The supervisory committee may promulgate rules to effect the provisions of this Subsection. Such rules may waive any report required to be filed within ten days after the call for a special election.

G. The reporting period for all reports of candidates, except the first report for any election, shall be the period from the time through which the preceding report was complete through the closing date for the particular report. The reporting period for the first report of candidate for any election shall be the period from the time when the candidate becomes a candidate through the closing date for the report. Notwithstanding the foregoing, if a candidate is required to file reports in connection with a previous candidacy, the reporting period for the first report for the election shall be the period from the time through which the latest report is complete through the closing date for the particular report.

H. Notwithstanding any other provision of this Section to the contrary, the supervisory committee shall grant any candidate in service in the uniformed services at the time a report is due an automatic extension of thirty days past the deadlines otherwise required by law to file such report if the candidate gives written notice of such service to the supervisory committee prior to the due date of the report. The failure of such a candidate to give such prior notice shall not impair the ability of the candidate to obtain a waiver for good cause pursuant to R.S. 42:1157.2. For purposes of this Subsection, the terms "service in the uniformed services" and "uniformed services" shall have the same meaning as provided in R.S. 29:403.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1984, No. 492, §1; Acts 1987, No. 757, §1; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1999, No. 862, §1, eff. July 2, 1999; Acts 2004, No. 506, §1, eff. June 25, 2004; Acts 2006, No. 782, §1.



RS 18:1495.5 - Reports; contents

§1495.5. Reports; contents

A. Unless otherwise specifically provided, each report required by this Part shall contain the following information:

(1) The name and address of the candidate for whom the report is filed.

(2) The name and address of the treasurer completing the report.

(3) The office sought.

(4) If the candidate has designated any subsidiary committees, the name of all subsidiary committees for whom the candidate is reporting and the address of such committees, or if a committee has no address, the address of the committee chairman.

B. Each report required to be in conformity with this Section shall contain the following information:

(1) The amount of cash and cash investments on hand at the end of the prior reporting period.

(2) The total of all contributions received and accepted by the candidate during the reporting period.

(3) Cash income from investments received during the reporting period.

(4) Contribution(s) received during the reporting period for which the report is being completed shall be reported, and the same shall be reported irrespective of the amount thereof as follows:

(a) The full name and address of each person who has made one or more contributions to and which have been received and accepted by the candidate during the reporting period; the aggregate amount of such contributions, except in-kind contributions, from each person, and the date and amount of each such contribution; and a brief description of each in-kind contribution from each person, the valuation thereof made by the candidate and the campaign treasurer, and the date(s) of the in-kind contribution.

(b) The aggregate amount of all contributions, other than in-kind contributions, received and accepted during the reporting period.

(c) The aggregate valuation of in-kind contributions received during the reporting period.

(5) The gross proceeds received and accepted by the candidate during the reporting period from the sale of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials. Purchases of such campaign items and materials which are made by the same person and which are of such amount as to be reportable, either singly or in the aggregate, under Paragraph (4) hereof, shall be so reported; however, single transactions to purchase such items or materials which are for not in excess of twenty-five dollars must be reported only in the report of gross proceeds and shall not be required to be reported as required in Paragraph (4).

(6) The gross proceeds received and accepted by the candidate during the reporting period from the sale of tickets to testimonials or similar fundraising events. The proceeds of any such sales shall be considered a contribution, and such contributions shall also be reported as provided in Paragraph (4).

(7) Any other cash receipts, not contributions, from any other source not included above during the reporting period, for example, refunds of overpayments and the nature, source, and an explanation thereof.

(8) Total of all receipts for the reporting period.

(9) The date and amount of each loan for campaign purposes made or received by the candidate to or from any person or political committee during the reporting period, together with the full name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding himself or his property, directly or indirectly, for the repayment of all or any part of the loan.

(10) The total of all loans made and the total of all loans received during the reporting period.

(11) The total of all expenditures made by the candidate during the reporting period.

NOTE: Paragraph (B)(12) eff. until Jan. 1, 2015. See Acts 2014, No. 838, §1.

(12) The full name and address of each person to whom an expenditure has been made by the candidate during the reporting period. The amount, purpose, and date of each such expenditure shall be reported. A brief description of an in-kind expenditure shall be given, as well as the valuation made by the candidate and the campaign treasurer and the date(s) of the expenditure. When multiple expenditures have been made to the same person, during the reporting period, the aggregate amount of such expenditures, other than in-kind expenditures, and the aggregate valuation of in-kind expenditures shall be reported for each such person. The aggregate of all expenditures made during the reporting period, other than in-kind expenditures, and the aggregate valuation of all in-kind expenditures shall also be reported. The aggregate amount expended for each candidate shall also be reported.

NOTE: Paragraph (B)(12) as amended by Acts 2014, No. 838, §1, eff. Jan. 1, 2015.

(12) The full name and address of each person to whom an expenditure has been made by the candidate during the reporting period. The amount, a description of the purpose as it relates to the expenditure, and the date of each expenditure shall be reported. A brief description of an in-kind expenditure shall be given, as well as the valuation made by the candidate and the campaign treasurer and the date(s) of the expenditure. When multiple expenditures have been made to the same person, during the reporting period, the aggregate amount of such expenditures, other than in-kind expenditures, and the aggregate valuation of in-kind expenditures shall be reported for each such person. The aggregate of all expenditures made during the reporting period, other than in-kind expenditures, and the aggregate valuation of all in-kind expenditures shall also be reported. The aggregate amount expended for each candidate shall also be reported.

(13) The total amount of monetary expenditures made by the candidate from his own funds during each reporting period.

(14) The amount and nature of debts and obligations owed by or to the candidate, during the reporting period, which relate to the conduct of any political campaign, including but not limited to loans required to be reported under Paragraph (9) of this Subsection.

(15) All payments made during the reporting period to repay loans, the amount, date, and source thereof.

(16) Repealed by Acts 1993, No. 199, §2, eff. June 1, 1993.

(17) The total amount of expenditures during the reporting period from the petty cash fund.

(18) The date and amount of each anonymous contribution received and the date each was transmitted to the state as required by R.S. 18:1505.2(B) during the reporting period and the total amount of such anonymous contributions received and transmitted during the reporting period.

(19) The amount of cash and cash investments of the candidate on hand at the end of the reporting period.

(20) All other disbursements, not expenditures, made during the reporting period, and the nature, recipient, and an explanation thereof.

(21) The total amount of expenditures during the reporting period made in relation to the publication, distribution, transportation, or transmission of statements relative to candidates or propositions which do not fully disclose the name of the individual or the name of the association, organization, committee, or corporation and the full and correct name and address of its chairman or other chief administrative officer and whether or not such individual, association, organization, committee, or corporation supports or opposes such candidate or proposition.

C. Expenditures made by a public relations firm, an advertising agency, or agent for a candidate shall be considered expenditures of the candidate and must be reported as required by this Section. Each such firm, agency, or agent which makes any expenditure for any candidate shall timely furnish to such candidate such information relative thereto as may be required for compliance with this Part.

D. The supervisory committee may require the reporting of totals of any information otherwise required to be reported, including totals of amounts reported in the current report, or in the current report and other previous reports.

E. The reports required in this Part shall be filed on forms provided by the supervisory committee as more specifically provided in R.S. 18:1511.3.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §2, eff. Jan. 1, 1991; Acts 1990, No. 1088, §§1 and 2, eff. Jan. 1, 1991; Acts 1992, No. 751, §1, eff. July 7, 1992; Acts 1993, No. 199, §2, eff. June 1, 1993; Acts 1995, No. 300, §1, eff. June 15, 1995; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 2014, No. 838, §1, eff. Jan. 1, 2015; Acts 2014, No. 857, §1.



RS 18:1495.6 - Small campaigns; affidavit in lieu of reports

§1495.6. Small campaigns; affidavit in lieu of reports

Any candidate, for a major or district office required by this Chapter to file reports of information as provided in R.S. 18:1495.5, who did not receive a contribution in excess of two hundred dollars and who did not make expenditures totaling in excess of five thousand dollars in the aggregate during the aggregating period, may file an affidavit setting out such facts in lieu of each report required by R.S. 18:1495.4, but a separate affidavit shall be required in lieu of each such report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989.



RS 18:1495.7 - Financial disclosure statements

§1495.7. Financial disclosure statements

A.(1) Any person who becomes a candidate for an office for which the holder of the office is required to file financial disclosure statements pursuant to R.S. 42:1124, 1124.2, or 1124.3 shall file a financial disclosure statement as required by R.S. 42:1124, 1124.2, or 1124.3 for the office for which he is a candidate. The statement required by this Section shall be filed within three business days after the close of the qualifying period during which the candidate files his notice of candidacy for the office. If the person is required by R.S. 42:1124, 1124.2, or 1124.3 to file a statement for the office for which he is a candidate, such filing shall satisfy the requirements of this Section.

(2) Any person who becomes a candidate for an office prior to April fifteenth of any calendar year shall not be required to certify on his personal financial disclosure report that he has filed his federal and state income tax returns or filed for an extension thereof for the prior year.

B. Any person who fails to file or fails to timely file the financial statement required by Subsection A of this Section, or who fails to disclose or fails to accurately disclose information required to be included in the financial statement required by Subsection A of this Section, shall be subject to penalties as provided in R.S. 42:1124.4.

Acts 2008, 1st Ex. Sess., No. 1, §1, eff. Jan. 1, 2009; Acts 2008, No. 162, §1, eff. Jan. 1, 2009; Acts 2012, No. 574, §1, eff. Jan. 1, 2013; Acts 2014, No. 744, §1.

NOTE: See Acts 2008, No. 162, §4 regarding applicability to R.S. 42:1124.3.



RS 18:1501.1 - Reports by persons not candidates or committees

PART IV. OTHER PERSONS REQUIRED TO REPORT

§1501.1. Reports by persons not candidates or committees

A.(1) Any person, other than a candidate or a political committee, who makes any expenditure or who accepts a contribution, other than to or from a candidate or to or from a political committee, shall file reports if either said expenditures or said contributions exceed five hundred dollars in the aggregate during the aggregating period as defined for committees.

(2) Each person, other than a candidate or political committee, who makes an expenditure for purposes of canvassing, irrespective of the amount expended, shall submit in writing to the candidate or political committee on whose behalf such expenditure was made the name, address and the last four digits of the social security number of each individual to whom such an expenditure was made.

B. Such reports shall be filed at the same time, shall contain the same information, and shall be certified correct in the same manner as reports required of political committees by this Chapter.

C. In addition to the reports filed in Subsection B of this Section, during the period beginning at midnight of the twentieth day prior to a primary election and extending through midnight of primary election day, and during the period beginning at midnight of the twentieth day prior to a general election and extending through midnight of general election day, any person, other than a candidate or a political committee, who makes any expenditure or who accepts a contribution, other than to or from a candidate or to or from a political committee, shall file a report with the supervisory committee of:

(1) The full name and address of each person from whom such person has received and accepted a contribution, or to whom such person has made an expenditure during such period in excess of the following amounts:

(a) In support or opposition to a candidate for any major office, one thousand dollars.

(b) In support or opposition to a candidate for district office, five hundred dollars.

(c) In support or opposition to a candidate for any other office, five hundred dollars.

(2) Each report required by this Subsection shall be filed within forty-eight hours after the time the contribution is received or expenditure made. If such time falls other than during regular working hours, the report shall be filed as soon as possible after the opening of the office of the supervisory committee on the next working day after the time at which the report is otherwise due.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 2004, No. 862, §1, eff. July 12, 2004; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 20, 2008.



RS 18:1501.2 - Repealed by Acts 2008, No. 821, §2, eff. July 8, 2008.

§1501.2. Repealed by Acts 2008, No. 821, §2, eff. July 8, 2008.



RS 18:1505.1 - Failure to submit report; failure to file report timely or properly

PART V. PROHIBITED PRACTICES AND

LIMITATIONS; PENALTIES

§1505.1. Failure to submit report; failure to file report timely or properly

A. Failure to submit the reports required by this Chapter shall constitute a violation of this Chapter. Failure to submit any such report within three days after the final date for filing shall be presumptive evidence of intent not to file the report.

B. Failure to submit the reports required by this Chapter at the time required shall constitute a violation of this Chapter.

C. Failure to disclose or failure to disclose accurately any information required to be reported by this Chapter shall constitute a violation of this Chapter.

D. Failure to properly submit statements in accordance with R.S. 18:1491.1 shall constitute a violation of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1988, No. 994, §2, eff. July 27, 1988; Acts 2009, No. 369, §1.



RS 18:1505.2 - Contributions; expenditures; certain prohibitions and limitations

§1505.2. Contributions; expenditures; certain prohibitions and limitations

A.(1) No person shall give, furnish, or contribute monies, materials, supplies, or make loans to or in support of a candidate or to any political committee, through or in the name of another, directly or indirectly. This prohibition shall not apply to dues or membership fees of any membership organization or corporation made by its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of supporting, opposing, or otherwise influencing the nomination for election, or election of any person to public office.

(2)(a) Any person who violates the provisions of this Subsection unknowingly shall be assessed a penalty equal to the amount of the contribution plus ten percent.

(b)(i) Any person who violates the provisions of this Subsection knowingly and willfully shall be assessed a penalty equal to twice the amount of the contribution.

(ii) "Knowing and willful" for the purposes of this Subsection means conduct which could have been avoided through the exercise of due diligence.

B.(1) No candidate, political committee, or other person required to file reports under this Chapter shall make any expenditure from funds the source of which is anonymous, and any contribution received by a candidate, political committee, or other person required to file reports under this Chapter from an anonymous source and deposited shall be reported as provided in R.S. 18:1491.7(B)(19) and R.S. 18:1495.5(B)(18) and shall escheat to the state and shall be paid over to the state by such candidate, political committee, or other such person.

(2) Any single transaction involving the sale of items such as political campaign pins, buttons, badges, flags, emblems, hats, banners, literature, and similar materials, which transaction is for not in excess of twenty-five dollars and in which transaction the purchaser is not known, shall not be deemed to constitute an anonymous contribution under the provisions of this Subsection.

C.(1) No person shall make a cash contribution to a candidate or a committee and no candidate or committee shall receive cash contributions in excess of one hundred dollars during any calendar year. Any contribution in excess of such one hundred dollar aggregate amount, other than an in-kind contribution, shall be made by an instrument containing the name of the donor and the name of the payee.

(2) Upon receipt of a cash contribution of one hundred dollars or less, the candidate or committee receiving the contribution shall provide to the contributor a receipt for the exact amount of the contribution; such receipt shall contain the name, address, and social security number of the contributor, shall be signed by the contributor, and the candidate or committee receiving the contribution shall retain a copy of the receipt. If the contributor refuses to furnish his name, address, or social security number or refuses to sign the receipt, the contribution shall be immediately returned to said contributor. If the contributor is unable to write, he shall affix his mark to the receipt, and the person receiving the contribution shall affix the name of the incapacitated person to the receipt, provided he does so in the presence of a witness who shall also sign his name as witness to the mark. The copy of the receipt retained by the candidate or committee provided for in this Subsection shall be available to the supervisory committee for inspection. The supervisory committee shall promulgate rules and regulations relative to the receipt required by this Subsection.

D.(1) No person shall knowingly coerce or attempt to coerce another person to give or withhold a contribution.

(2) No person based on an individual's contribution, promise to make a contribution, or failure to make a contribution shall directly or indirectly affect an individual's employment by means of:

(a) Denial or deprivation or the threat of the denial or deprivation of any employment or position.

(b) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such employment or position.

(c) Discharge, promotion, degradation, or change in any manner in rank or classification, or the threat or promise to do so.

(3)(a) No person based on an individual's contribution, promise to make a contribution, or failure to make any contribution shall directly or indirectly affect an individual by means of:

(i) Denial or deprivation or the threat of the denial or deprivation of membership or participation in any organization.

(ii) Denial or deprivation or the threat of the denial or deprivation of the loss of any compensation, payment, benefit, or other emolument derived from or related to such membership or participation in any organization.

(iii) Discharge, promotion, degradation, or change in any manner in rank, status, or classification in any organization, or the threat or promise to do so.

(b)(i) No organization shall directly or indirectly have as a condition of membership or participation the requirement that a person make a contribution to such organization which will be used by such organization for the purpose of supporting, opposing, or otherwise influencing the nomination or election of any person to public office, for the purpose of supporting or opposing a proposition or question submitted to the voters, or for the purpose of supporting or opposing the recall of a public officer.

(ii) For the purposes of this Subparagraph, "contribution" shall have the same meaning as provided for in R.S. 18:1483(6) and shall also include any dues or membership fees of any organization.

(c) For the purposes of this Paragraph, "organization" shall mean a partnership, association, labor union, political committee, corporation, or other legal entity, including its subsidiaries.

(4) No political committee, candidate, or other person shall knowingly and willfully make a contribution or expenditure using funds which were obtained through practices prohibited in this Subsection.

(5) Any contribution received by a candidate, political committee, or other person required to file reports under this Chapter which was obtained through practices prohibited in this Subsection shall be reported as provided in R.S. 18:1491.7(B)(21) and 1495.5(B)(20) and shall escheat to the state and shall be paid over to the state by such candidate, political committee, or other such person.

E. No expenditure in excess of one hundred dollars shall be made from a petty cash fund and no expenditure shall be made from a petty cash fund for any personal services, except for gratuities paid for the serving of food or drink. No expenditure shall be made from the petty cash fund in violation of R.S. 18:1531.

F. No profit or nonprofit corporation, labor organization, or trade, business, or professional association shall make any campaign contribution or expenditure unless specifically authorized to do so whether: by the vote of the board of directors of the corporation, of the executive board of the labor organization or of the trade, business, or professional association at a regular or special meeting thereof; by the president, vice president, secretary, or treasurer of a corporation or labor organization whom the board has specifically empowered to authorize such contributions or expenditures, or, for a corporation, by any other person designated by resolution of the board of directors of a corporation to authorize contributions or expenditures; or by a vote of the membership of the labor organization. No profit or nonprofit corporation, labor organization or trade, business, or professional association shall make any contribution or expenditure, other than an in-kind contribution or expenditure, except by check.

G. No committee shall receive contributions or loans or make expenditures or loans, or make or receive a transfer of funds to or from another committee in the aggregate in excess of five hundred dollars during a calendar year until it has filed the annual statement of organization required by R.S. 18:1491.1. The chairman and the treasurer of any committee which violates the provisions of this Subsection shall be subject to the penalties provided in this Part. No candidate shall make a contribution to any committee required to file an annual statement of organization by the provisions of R.S. 18:1491.1 which has not filed such a statement.

H.(1)(a) The following contribution limits are established for contributions made to candidates or the principal campaign committee and any subsidiary committee of a candidate for the following offices:

(i) Major office - five thousand dollars.

(ii) District office - two thousand five hundred dollars.

(iii) Other office - one thousand dollars.

(b) The provisions of this Paragraph shall not apply to contributions made to a candidate or the principal or any subsidiary committee of a candidate by a recognized political party or any committee thereof.

(c) Notwithstanding the provisions of Subparagraph (a), the contribution limit for contributions made to an unsuccessful major office candidate, or the principal campaign committee and any subsidiary committee of such unsuccessful candidate, who does not participate in the general election and for the time period for which such candidate has a deficit for expenditures made through the day of the primary election, shall be ten thousand dollars.

(2)(a) Notwithstanding the provisions of Paragraph (1), the following contribution limits are established for contributions by political committees supporting or opposing a candidate for the following offices:

(i) Major office - five thousand dollars.

(ii) District office - two thousand five hundred dollars.

(iii) Other office - one thousand dollars.

(b) Notwithstanding the provisions of Paragraph (1) and Subparagraph (2)(a) of this Subsection, the following campaign contribution limits are established for contributions by political committees supporting or opposing a candidate for the following offices, the membership of which political committee exceeds two hundred and fifty members as of the December thirty-first of the preceding calendar year, and additionally provided that at least two hundred and fifty of the members have each contributed at least fifty dollars to the political committee during the preceding one-year period:

(i) Major office - ten thousand dollars.

(ii) District office - five thousand dollars.

(iii) Other office - two thousand dollars.

No contribution in excess of the limits contained in Subparagraph (2)(a) of this Subsection shall be made by any political committee until such membership certification is made on the statement of organization form required by this Chapter and timely submitted to the supervisory committee by the applicable due date. Any political committee certified under this Paragraph shall notify the supported candidate in writing at the time any contribution is made under this Paragraph.

(c) If the contribution is made to a committee which is supporting or opposing candidates for different offices, the highest applicable limit shall apply.

(d) The provisions of this Paragraph shall not apply to recognized political parties and their committees.

(e) Notwithstanding the provisions of Paragraph (1) and Subparagraph (2)(a) of this Subsection, the contributions limit for contributions by political committees to an unsuccessful major office candidate, or the principal campaign committee and subsidiary committee of such unsuccessful candidate, who does not participate in the general election and for the time period for which such candidate has a deficit for expenditures made through the day of the primary election, shall be ten thousand dollars.

(f) Notwithstanding the provisions of Paragraph (1) and Subparagraphs (2)(a) and (b) of this Subsection, the contributions limit for contributions by political committees certified according to the provisions of Subparagraph (2)(b) to an unsuccessful major office candidate, or the principal campaign committee and subsidiary committee of such unsuccessful candidate, who does not participate in the general election and for the time period for which such candidate has a deficit for expenditures made through the day of the primary election, shall be twenty thousand dollars.

(g) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, the contribution limit for contributions by a political committee to a recognized political party or any committee thereof shall be as provided in Subsection K of this Section.

(3)(a) For purposes of this Subsection, a primary election and a general election shall constitute two separate elections. For purposes of this Subsection, for candidates and committees that participate in a general election, the reporting period for the general election shall be deemed to begin the day following the primary election.

(b) No person shall make a loan, transfer of funds, or contribution, including but not limited to funds for any purchase of campaign materials for more than twenty-five dollars, funds for the purchase of testimonial tickets, and any in-kind contribution, in the aggregate for all reporting periods for an election, as defined in this Paragraph, including reporting periods for any supplemental reports required, in excess of the contribution limits established in Paragraphs (1) and (2) of this Subsection, except as otherwise specifically provided in this Subsection.

(c) No candidate including his principal campaign committee and any subsidiary committee thereof, shall accept from the same contributor a loan, transfer of funds, or contribution, including but not limited to funds for any purchase of campaign materials for more than twenty-five dollars, funds for the purchase of testimonial tickets, and any in-kind contribution, in the aggregate for all reporting periods of an election, as defined in this Paragraph, including reporting periods for any supplemental reports, in excess of the contribution limits established in Paragraph (1) of this Subsection, except as otherwise specifically provided in this Subsection, and except that the provisions of Paragraph (2) shall apply for contributions accepted from a political committee. The provisions of this Subparagraph shall not apply to recognized political parties and their committees.

(d) After January 1, 1989, no person shall make a loan, transfer of funds, or contribution to a candidate including his principal campaign committee with funds loaned to him without disclosing to the candidate or his committee the source of the funds. A candidate or his committee receiving such a loan, transfer of funds, or contribution shall not only report the name of the contributor, but also the source of the funds contributed.

(4) The provisions of this Subsection shall not prohibit a transfer of funds between a candidate or his principal campaign committee and any subsidiary committee thereof, provided that all parties shall comply with applicable reporting requirements.

(5) The provisions of this Subsection shall not apply to any contributions or loans a candidate makes to his own campaign.

(6)(a) For purposes of this Subsection, "loan" shall not include any loan of money by a state bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, or the National Credit Union Administration, any licensed lender under the Louisiana Consumer Credit Law, or an insurance company, other than any overdraft made with respect to a checking or savings account, made in accordance with applicable law and in the ordinary course of business, but such loan:

(i) Shall be considered a loan by each endorser or guarantor, in that proportion of the unpaid balance that each endorser or guarantor bears to the total number of endorsers or guarantors, and such loan by each endorser and guarantor shall be subject to the contribution limits provided in this Subsection;

(ii) Shall be made on a basis which assures repayment, evidenced by a written instrument, and subject to a due date or amortization schedule; and

(iii) Shall bear the usual and customary interest rate of the lending institution.

(7)(a) The total amount of combined contributions for both the primary and general elections, from political committees, which may be accepted by a candidate and his principal and subsidiary campaign committees, shall not exceed the following aggregate amounts:

(i) Major office candidates - eighty thousand dollars.

(ii) District office candidates - sixty thousand dollars.

(iii) Other office candidates - twenty thousand dollars.

(b) The provisions of this Paragraph shall not apply to contributions made by a recognized political party or any committee thereof.

I.(1) On and after January 1, 1991, contributions received by a candidate or a political committee may be expended for any lawful purpose, but such funds shall not be used, loaned, or pledged by any person for any personal use unrelated to a political campaign, the holding of a public office or party position, or, in the case of a political committee, other than a candidate's principal campaign committee or subsidiary committee, the administrative costs or operating expenses of the political committee; except that excess campaign funds may be returned to contributors on a pro rata basis, given as a charitable contribution as provided in 26 USC 170(c), given to a charitable organization as defined in 26 USC 501(c)(3), expended in support of or in opposition to a proposition, political party, or candidacy of any person, or maintained in a segregated fund for use in future political campaigns or activity related to preparing for future candidacy to elective office. However, the use of campaign funds of a candidate or his principal or subsidiary committees to reimburse a candidate for expenses related to his political campaign or his holding of a public office or party position shall not be considered personal use by the candidate. If a candidate is required by state or federal law to pay taxes on the interest earned by campaign funds of the candidate or any political committee of the candidate, the candidate may use the interest on which such tax is paid for such purpose. A payment from campaign funds shall not be considered as having been spent for personal use when the funds are used to replace articles lost, stolen, or damaged in connection with the campaign.

(2) The provisions of this Subsection shall not apply to campaign funds received prior to July 15, 1988.

(3)(a) A candidate or his principal or subsidiary campaign committee shall not make an expenditure of funds derived from contributions for any purpose so long as the candidate owes a fine, fee, or penalty imposed by a final order of a court or the supervisory committee pursuant to the provisions of this Chapter and against which all appeal delays have lapsed. This Paragraph shall apply to all contributions regardless of the date received by the candidate or committee.

(b) Any person who makes an expenditure in violation of Subparagraph (a) of this Paragraph may be assessed a civil penalty not to exceed two hundred percent of the expenditure or one thousand dollars, whichever is greater.

(4) No candidate, political committee, person required to file reports under this Chapter, nor any other person shall use a contribution, loan, or transfer of funds to pay a fine, fee, or penalty imposed pursuant to the provisions of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(5)(a) No candidate nor the principal or any subsidiary political committee of a candidate shall use a contribution, loan, or transfer of funds received by such candidate or committee to make any payment or expenditure to any immediate family member of the candidate.

(b) This Paragraph shall not prohibit a payment or expenditure to a business in which an immediate family member has any ownership interest, provided that all of the following apply:

(i) The business is a bona fide business that is doing business and has been doing business regularly in the state for at least twelve months at the time of the payment or expenditure and the business either:

(aa) Has been registered and in good standing with the secretary of state for at least twelve months at that time and provides goods or services related to the payment or expenditure.

(bb) Holds and has held an occupational license for at least twelve months at that time for a business which provides goods or services related to the payment or expenditure and which license was duly issued by the appropriate local governmental subdivision.

(ii) The payment or expenditure is made solely for campaign purposes.

(iii) The payment or expenditure is made through an arm's length transaction in which the value of the goods or services furnished is commensurate with the consideration provided.

(c) This Paragraph shall not prohibit a candidate nor the principal or any subsidiary political committee of a candidate from using a contribution, loan, or transfer of funds received by such candidate or committee to make a contribution, loan, or transfer of funds to any immediate family member who is a candidate or to any principal or subsidiary political committee of such family member who is a candidate.

(d) For purposes of this Paragraph, "immediate family member" shall mean the candidate's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, his parents, his spouse, and the parents of his spouse.

(e) Any candidate who violates the provisions of this Paragraph or whose principal campaign committee or subsidiary committee violates the provisions of this Paragraph shall be subject to the penalties provided in Subsection J of this Section, and the supervisory committee shall enforce the provisions of this Paragraph as provided in Subsection J of this Section and as otherwise provided in this Chapter.

(6) No candidate, political committee, or other person required to file reports pursuant to this Chapter, shall use a contribution, loan, or transfer of funds received by such candidate, committee, or person to purchase immovable property or a motor vehicle. For purposes of this Paragraph, "motor vehicle" shall have the same meaning as provided in R.S. 32:781.

J.(1) Any candidate, treasurer, or chairman of a political committee who violates any provision of Subsection H or I of this Section shall be assessed a penalty of not more than five thousand dollars or the amount of the violation, whichever is greater, except that the penalty for a knowing and willful violation shall not be more than ten thousand dollars or two hundred percent of the violation, whichever is greater. "Knowing and willful", for purposes of this Subsection, means conduct which could have been avoided through the exercise of due diligence. The civil penalties provided for in R.S. 18:1505.5 shall be inapplicable to violations of Subsection H or I. Enforcement of Subsections H and I shall be in the same manner provided for in Part VI of this Chapter.

(2) The supervisory committee shall institute civil proceedings to collect the civil penalties provided for in this Subsection as soon as the committee determines, as a result of its review and investigation of any sworn complaint or other document or information received by the supervisory committee, that a violation of Subsection H or I of this Section has occurred. If the supervisory committee makes a determination of such violation at least ten days prior to the election in which the candidate, treasurer, or chairman of a political committee in apparent violation is participating, the supervisory committee shall institute such civil proceedings at least by the fourth calendar day prior to the election.

K.(1) During any four year calendar period commencing January 1, 1991 and every fourth year thereafter, no person shall contribute more than one hundred thousand dollars to any political committee or any subsidiary committee of such political committee, other than the principal or any subsidiary committee of a candidate. Such limitation on a contribution shall not apply to any contribution from a national political committee to an affiliated regional or state political committee.

(2) During the time period provided for in Paragraph (1) of this Subsection, no political committee or subsidiary of such political committee, other than the principal or any subsidiary committee of a candidate, shall accept more than one hundred thousand dollars from any person.

(3) The provisions of this Subsection shall not apply to contributions made by a recognized political party or any committee thereof.

L.(1) The legislature recognizes that it is essential to the operation of effective democratic government in this state that citizens have confidence in the electoral process and that elections be conducted so as to prevent influence and the appearance of influence of candidates for public office and of the election process by special interests, particularly by persons substantially interested in the gaming industry in this state.

(2) No person to whom this Subsection is applicable as provided in Paragraph (3) of this Subsection shall make a contribution, loan, or transfer of funds, including but not limited to any in-kind contribution, as defined in this Chapter, to any candidate, any political committee of any such candidate, or to any other political committee which supports or opposes any candidate. This Section shall not prohibit contributions made to any account of a political committee affiliated with a recognized political party organized under the laws of another jurisdiction, where the account is segregated and no funds from such segregated account are used to support or oppose any candidate in this state or any political committee of any candidate in this state, provided that any person to whom this Section applies shall expressly request, prior to making a contribution, that such political committee shall not use such funds to support or oppose any candidate or any political committee of any candidate in Louisiana.

(3) This Subsection shall be applicable to all of the following:

(a)(i) Any person who holds a license or permit as a distributor of gaming devices, who holds a license or permit as a manufacturer of gaming devices, who holds a license or permit as a device service entity, and any person who owns a truck stop or a licensed pari-mutuel or off-track wagering facility which is a licensed device establishment, all pursuant to the Video Draw Poker Devices Control Law.1

(ii) Any person who holds a license to conduct gaming activities on a riverboat, who holds a license or permit as a distributor or supplier of gaming devices or gaming equipment including slot machines, or who holds a license or permit as a manufacturer of gaming devices or gaming equipment including slot machines issued pursuant to the Louisiana Riverboat Economic Development and Gaming Control Act,2 and any person who owns a riverboat upon which gaming activities are licensed to be conducted.

(iii) Any person who holds a license or entered into a contract for the conduct of casino gaming operations, who holds a license or permit as a distributor of gaming devices or gaming equipment including slot machines, or who holds a license or permit as a manufacturer of gaming devices or gaming equipment including slot machines issued pursuant to the Louisiana Economic Development and Gaming Corporation Act,3 and any person who owns a casino where such gaming operations are licensed.

(b)(i) Any person who has an interest, directly or indirectly, in any legal entity included in Subparagraph (a) of this Paragraph. "Interest", as used in this Subparagraph, means ownership by an individual or his spouse, either individually or collectively, of an interest which exceeds ten percent of any legal entity. An indirect interest is ownership through any number of layers of legal entities when twenty-five percent or more of each legal entity is owned by the legal entity ownership beneath it.

(ii) Any holding, intermediary, or subsidiary company of any person included in Subparagraph (a) of this Paragraph and any officer, director, trustee, or partner thereof.

(c) Any officer, director, trustee, partner, or senior management level employee or key employee as defined in R.S. 27:205(19) of any person included in Subparagraph (a) or (b) of this Paragraph.

(d) Any person subject to the provisions of R.S. 27:63(C)(4), 226(C)(4), or 261(D).

(e) The spouse of any person to whom this Subsection is made applicable by this Paragraph.

(4) This Subsection shall not prohibit an expenditure by a candidate for his own campaign or a contribution, loan, or transfer of funds by a candidate to his own political committee.

(5)(a)(i) Any person who makes a contribution, loan, or transfer of funds in violation of this Subsection shall be assessed a civil penalty in the same amounts as provided in Paragraph J(1) of this Section. The penalties provided in R.S. 18:1505.5 shall not be applicable to any violation of this Subsection.

(ii) If a candidate, committee, or person required to file reports is notified by the supervisory committee that a contribution, loan, or transfer of funds to such candidate, committee, or person was made in violation of this Subsection, such contribution, loan, or transfer of funds shall escheat to the state. Any such contribution, loan, or transfer of funds, or an amount equal thereto, shall be paid over to the state by the recipient candidate, committee, or other person required to file reports within ten business days after the recipient candidate, committee, or person required to file reports is notified by the supervisory committee that the contribution, loan, or transfer of funds was made by a person prohibited by this Subsection from making such contribution, loan, or transfer of funds.

(b) The supervisory committee shall institute civil proceedings to collect the civil penalties provided for in this Subsection as provided in Paragraph J(2) of this Section.

(c) The criminal penalties provided in R.S. 18:1505.6(C) shall be applicable to any violation of this Subsection.

(d)(i) In addition to all other applicable penalties, the violation of this Subsection by any person to whom the Subsection is applicable pursuant to Paragraph (3) of this Subsection shall be reported by the supervisory committee to the gaming division of the office of state police, the Riverboat Gaming Commission4 and the board of directors of the Louisiana Economic Development and Gaming Corporation.

(ii) Such a violation of this Subsection shall be prohibited conduct under the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law that renders the violator unsuitable to hold the license which made him subject to the provisions of this Subsection.

(6)(a) The gaming enforcement section of the office of state police of the Department of Public Safety and Corrections, with the technical assistance of the supervisory committee, shall provide written notification of the provisions of this Subsection to each person issued or granted a permit, license, or contract as provided in Paragraph (3)(a)(i) and (ii) of this Subsection.

(b) The Louisiana Economic Development and Gaming Corporation, with the technical assistance of the supervisory committee, shall provide written notification of the provisions of this Subsection to each person issued or granted a permit, license, or contract as provided in Paragraph (3)(a)(iii) of this Subsection.

M.(1) No foreign national shall, directly or through any other person, make any contribution of money or other thing of value, or promise expressly or impliedly, any such contribution, in connection with an election to any political office or in connection with any primary election, convention, or caucus held to select candidates for any political office; nor shall any person solicit, accept, or receive any such contribution from such foreign national.

(2) As used in this Subsection, "foreign national" means:

(a) A foreign principal such as a government of a foreign country or a foreign political party, except that "foreign national" shall not mean any individual.

(b) A partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country, unless authorized and qualified to do business in Louisiana.

(c) An individual who is not a citizen of the United States and who is not lawfully admitted for permanent residence and accorded the privilege of residing permanently in the United States as an immigrant.

(3)(a) Any person who makes a contribution, loan, or transfer of funds in violation of this Subsection shall be subject to the penalties provided in R.S. 18:1505.5 and R.S. 18:1505.6.

(b) If a candidate, committee, or person required to file reports is notified by the supervisory committee that a contribution, loan, or transfer of funds to such candidate, committee, or person was made in violation of this Subsection, such contribution, loan, or transfer of funds shall escheat to the state. Any such contribution, loan, or transfer of funds, or an amount equal thereto, shall be paid over to the state by the recipient candidate, committee, or other person required to file reports within ten business days after the recipient candidate, committee, or person required to file reports is notified by the supervisory committee that the contribution, loan, or transfer of funds was made by a person prohibited by this Subsection from making such contribution, loan, or transfer of funds.

N. Any interest payments made to a candidate from campaign funds of such candidate or any political committee of such candidate on loans made by the candidate to his campaign or to his political committee shall not be considered as having been spent for personal use to the extent that the interest charged on such loans does not exceed the judicial interest rate at the time the loan was made.

O.(1) A fine, fee, or penalty assessed for a violation of this Chapter shall be paid only by the person against whom the fine, fee, or penalty was assessed. All such fines, fees, or penalties may be paid only with the personal funds of such person or with contributions in accordance with Subsection I of this Section; however, the supervisory committee may prohibit a candidate or elected official from using contributions received by, or other campaign funds of, such candidate or elected official or the principal or a subsidiary campaign committee of such candidate or elected official to pay a fine, fee, or penalty, assessed for a violation of this Chapter upon a finding that the violation was intentional or egregious.

(2) "Intentional" for the purposes of this Subsection shall mean actions which, in the considered opinion of the supervisory committee, were designed to avoid full and accurate compliance with the provisions of this Chapter. "Egregious" for the purposes of this Subsection shall mean actions which, in the considered opinion of the supervisory committee, significantly injured the public's right to full and accurate disclosure of the financing of election campaigns.

P. No funds contributed which are subject to the Federal Election Campaign Act of 1971, as amended, to or for a person who seeks election to an office subject to the provisions of said Act shall be transferred, loaned, or contributed by a candidate, his agent, or his federal campaign committee to the candidate, any political committee of such candidate, or to any other political committee which supports the candidate; nor shall the candidate, his federal campaign committee, or his agent use such funds to otherwise support his candidacy.

Q.(1) No legislator or any principal or subsidiary committee of a legislator shall accept or deposit a contribution, loan, or transfer of funds or accept and use any in-kind contribution, as defined in this Chapter, for his own campaign during a regular legislative session.

(2) If a legislator or any principal or subsidiary committee of a legislator receives a contribution, loan, or transfer of funds during a regular legislative session in violation of this Subsection, the legislator shall return such contribution, loan, or transfer of funds to the contributor within ten days after the receipt of such contribution, loan, or transfer of funds. Any contribution, loan, or transfer of funds so returned shall not be deemed to be accepted.

(3)(a)(i) The provisions of this Subsection shall not prohibit an expenditure by a legislator for his own campaign or a contribution, loan, or transfer of funds by a legislator to his own political committee.

(ii) The provisions of this Subsection shall not prohibit a legislator from obtaining a loan for his own campaign from a state bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, or the National Credit Union Administration, any licensed lender under the Louisiana Consumer Credit Law, or an insurance company, made in accordance with applicable law and in the ordinary course of business, provided that the legislator is the sole endorser or guarantor of the loan and that the loan is made on a basis which assures repayment evidenced by a written instrument, is subject to a due date or amortization schedule, and bears the usual and customary interest rate of the lending institution.

(b) The provisions of Paragraphs (Q)(1) and (2) of this Subsection shall not apply to any legislator who is a candidate for the office of United States senator; the office of United States representative; an office which is to be filled by an election which occurs during the regular legislative session during which the contribution, loan, or transfer of funds or in-kind contribution is accepted or within sixty days after such regular legislative session adjourns; or an office other than that of a member of the state legislature. However, if a legislator accepts a contribution, loan, or transfer of funds or in-kind contribution during a regular legislative session for a state or local office to which the prohibition in this Subsection does not apply and the legislator chooses not to seek said office or fails to qualify for said office, such legislator shall return, in the manner prescribed by the supervisory committee, each such contribution, loan, transfer of funds, or in-kind contribution which remains unexpended or unencumbered for expenses directly related to the campaign for said office.

R.(1) Neither the governor nor any principal or subsidiary committee of the governor shall accept or deposit a contribution, loan, or transfer of funds or accept and use any in-kind contribution, as defined in this Chapter, for his own campaign during a regular legislative session or within thirty days after such regular legislative session adjourns.

(2) If the governor or any principal or subsidiary committee of the governor receives a contribution, loan, or transfer of funds in violation of this Subsection, the governor shall return such contribution, loan, or transfer of funds to the contributor within ten days after the receipt of such contribution, loan, or transfer of funds. Any contribution, loan, or transfer of funds so returned shall not be deemed to be accepted.

(3)(a)(i) The provisions of this Subsection shall not prohibit an expenditure by the governor for his own campaign or a contribution, loan, or transfer of funds by the governor to his own political committee.

(ii) The provisions of this Subsection shall not prohibit the governor from obtaining a loan for his own campaign from a state bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration, any licensed lender under the Louisiana Consumer Credit Law, or an insurance company, made in accordance with applicable law and in the ordinary course of business, provided that the governor is the sole endorser or guarantor of the loan and that the loan is made on a basis which assures repayment evidenced by a written instrument, is subject to a due date or amortization schedule, and bears the usual and customary interest rate of the lending institution.

(b) The provisions of Paragraphs (R)(1) and (2) of this Subsection shall not apply if the governor is a candidate for the office of United States senator; the office of United States representative; an office which is to be filled by an election which occurs during the regular legislative session during which the contribution, loan, or transfer of funds or in-kind contribution is accepted or within sixty days after such regular legislative session adjourns; or an office other than that of governor. However, if the governor accepts a contribution, loan, or transfer of funds or in-kind contribution during a regular legislative session or within thirty days after such a regular legislative session adjourns for a state or local office to which the prohibition in this Subsection does not apply and the governor chooses not to seek said office or fails to qualify for said office, the governor shall return, in the manner prescribed by the supervisory committee, each such contribution, loan, transfer of funds, or in-kind contribution which remains unexpended or unencumbered for expenses directly related to such campaign for said office.

S.(1) No candidate for the office of the commissioner of insurance shall accept any campaign contribution, loan, or transfer of funds or accept and use any in-kind contribution for his or her campaign from any service provider who has contracted with the Louisiana Citizens Property Insurance Corporation and which service provider subcontracts with insurance adjusters to adjust claims for the Louisiana Citizens Property Insurance Corporation.

(2) Any contribution, loan, transfer of funds, or any in-kind contribution prohibited under Paragraph (1) of this Subsection made on or after January 1, 2006, shall be returned or refunded to the contributor by the candidate.

(3) As used in this Subsection, the term "service provider" shall include any of the following entities:

(a) An individual.

(b) A person, whether or not incorporated.

(c) A partnership, including the individual partners or members of the partnership.

(d) A corporation, including its individual officers and members of the board of directors.

(e) A limited liability company, or any of its owners, members, or officers.

(f) Any other legal entity which contracts or subcontracts to provide services beneficial to the Louisiana Citizens Property Insurance Corporation.

T. Repealed by Acts 2013, No. 220, §29, eff. June 11, 2013.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1990, No. 997, §1, eff. Jan. 1, 1991; Acts 1992, No. 949, §1, eff. Jan. 1, 1993; Acts 1993, No. 199, §§1 and 2, eff. June 1, 1993; Acts 1996, 1st Ex. Sess., No. 67, §1, eff. July 1, 1996; Acts 1997, No. 542, §1; Acts 1997, No. 1164, §1; Acts 1997, No. 1420, §1, eff. Jan. 1, 1998; Acts 1999, No. 62, §1; Acts 1999, No. 830, §1, eff. July 2, 1999; Acts 1999, No. 958, §1; Acts 2001, No. 294, §1; Acts 2001, No. 340, §1, eff. June 8, 2001; Acts 2001, No. 800, §1; Acts 2001, No. 1208, §1; Acts 2002, 1st Ex. Sess., No. 126, §1, eff. April 23, 2002; Acts 2003, No. 935, §1, eff. July 1, 2003; Acts 2004, No. 115, §1, eff. June 2, 2004; Acts 2004, No. 760, §1, eff. July 6, 2004; Acts 2004, No. 783, §1; Acts 2006, No. 128, §1, eff. June 2, 2006; Acts 2006, No. 849, §1, eff. July 10, 2006; Acts 2008, 1st Ex. Sess., No. 26, §1, eff. April 26, 2008; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008; Acts 2008, No. 821, §1, eff. July 8, 2008; Acts 2009, No. 369, §1; Acts 2010, No. 848, §1, eff. June 30, 2010; Acts 2013, No. 220, §29, eff. June 11, 2013; Acts 2014, No. 613, §1.

1R.S. 27:401 et seq.

2R.S. 27:41 et seq.

3R.S. 27:201 et seq.

4Abolished May 1, 1996. See R.S. 27:31(A)(2).

NOTE: See Acts 1988, No. 994, §4, eff. Jan. 1, 1989.

NOTE: R.S. 18:1505.2(L) - The U.S. Supreme Court refused to review the LA Supreme Court decision in Penn v. Foster, 99-2337 La. 10/29/99, 751 So.2d 823 which held that the prohibitions of R.S. 18:1505.2(L) as applied to those persons set forth in R.S. 18:1505.2(L)(3)(a)(i) (certain licensees under the Video Draw Poker Devices Control Law) are unconstitutional. On June 21, 2002, the La. Supreme Court, in the matter of Casino Association of Louisiana, Inc, et al. v. State of Louisiana, 820 So.2d 494, upheld the constitutionality of the prohibitions of R.S. 18:1505.2(L) as applied to certain licensees under the Louisiana Riverboat Economic Development and Gaming Control Act and the La. Economic Development and Gaming Corporation Act.

NOTE: See Acts 2004, No. 783, §3, relative to severability and applicability.



RS 18:1505.3 - Subterfuge to avoid compliance with Chapter

§1505.3. Subterfuge to avoid compliance with Chapter

A. As more specifically provided in R.S. 18:1491.3(D), no committee shall nominally support an additional candidate or candidates for the purpose of avoiding designation as a subsidiary committee and the requirements of this Chapter. The committee chairman of any committee which violates the provisions of said Subsection D shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

B. As more specifically provided in R.S. 18:1491.2(B) no political committee shall dissolve and reorganize under a modified name, charter, or organizational structure as a subterfuge to avoid the reporting and other requirements of this Chapter. The chairman of any committee(s) which violates the provisions of said Subsection B shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

C. As more specifically provided in R.S. 18:1491.5(B)(2)(b) and R.S. 18:1495.3(B)(2)(b), no person shall sell or buy campaign paraphernalia in successive single transactions for amounts below those for which specific records are required as a subterfuge to avoid the requirements of this Chapter. Any person who violates the provisions of said Paragraphs shall be subject to the penalties provided in R.S. 18:1505.4, R.S. 18:1505.5, and R.S. 18:1505.6.

D.(1)(a) No public relations firm, advertising agency, media buyer, or other person who purchases media advertising time or space shall accept payment for placing any advertisement which purports to be paid for by a particular candidate or political committee from any source other than such candidate or political committee.

(b) Any person who violates the provisions of this Paragraph shall be assessed a penalty by the supervisory committee of not more than five thousand dollars or the amount of the payment, whichever is greater.

(2)(a)(i) No person shall pay for an advertisement which purports to be paid for by a particular candidate or political committee without the consent of such candidate or political committee.

(ii) Any person who violates the provisions of this Subparagraph shall be assessed a penalty by the supervisory committee of not more than five thousand dollars or the amount of the payment, whichever is greater.

(b) If a publisher or broadcaster of an advertisement which purports to be paid for by a particular candidate or political committee accepts payment for such an advertisement from any source other than such candidate or political committee, the publisher or broadcaster shall require, prior to publishing or broadcasting the advertisement, that the person making the payment provide a written statement containing the following:

(i) The full name and address of the individual or name of the organization, committee, or corporation, and the full name and address of its chairman or other chief administrative officer who is the source of the funds used to pay for the advertisement, and

(ii) A statement that the advertisement is being run with the knowledge and consent of the candidate or political committee which the advertisement purports has paid for the advertisement.

(c) A completed form meeting the standards required by the rules promulgated by the Federal Communications Commission with regard to sponsorship identification of political advertisements shall be sufficient to meet the requirements of Subparagraph (b) of this Paragraph.

(d) The publisher or broadcaster shall maintain the statement as a public record at its official business address or at the station address for a period of two years during which time the publisher or broadcaster shall make the statement available for public inspection as the custodian of a public record, pursuant to R.S. 44:1 et seq.

(e) Any person who provides false or inaccurate information in a statement required by this Paragraph shall be assessed a penalty by the supervisory committee of not more than ten thousand dollars.

(3) Nothing in this Subsection shall prohibit any person who publishes or broadcasts political advertisements from accepting payment for a political advertisement from any person, so long as the advertisement does not misrepresent who paid for the advertisement either directly or indirectly through the person who purchased the advertising time or space. However, if a third-party entity pays for a political announcement or advertisement for a candidate, the name of the third-party entity shall be displayed on the face of the advertisement. The font size of such display shall be no less than half of the font size of the content of the advertisement.

(4) The provisions of R.S. 18:1505.5 and 1505.6 shall not apply to violations of this Subsection.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 2001, No. 1194, §1; Acts 2008, 1st Ex. Sess., No. 14, §1, eff. Jan. 1, 2010.



RS 18:1505.4 - Civil penalties; failure to file; timely and accurate filing; forfeiture

§1505.4. Civil penalties; failure to file; timely and accurate filing; forfeiture

A.(1) Any candidate, the treasurer or chairman of a political committee, or any other person required to file any reports under this Chapter, who knowingly fails to file or who knowingly fails to timely file any such reports as are required by this Chapter may be assessed a civil penalty as provided in R.S. 18:1511.4.1 for each day until such report is filed.

(2)(a) The amount of such penalty may be:

(i) One hundred dollars per day, not to exceed two thousand five hundred dollars, for each candidate for major office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(ii) Sixty dollars per day, not to exceed two thousand dollars, for any candidate for district office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(iii) Forty dollars per day, not to exceed one thousand dollars, for any candidate for all other offices and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(iv) Forty dollars per day, not to exceed one thousand dollars, for any person or the treasurer or chairman of any political committee, not supporting or opposing a candidate, but only supporting or opposing any proposition or question submitted to the voters or any recall of a public officer.

(v) Two hundred dollars per day, not to exceed three thousand dollars, for the treasurer or chairman of any political committee supporting or opposing a candidate, other than a candidate's principal or subsidiary campaign committee.

(b) The late filing fees for any report required by R.S. 18:1491.6(C) or R.S. 18:1495.4(C) may not exceed twice those otherwise applicable as provided in this Section.

(3)(a) If a person, other than a political committee, required to file is supporting or opposing a candidate or candidates, the penalty applicable to such candidate or candidates as provided in Item (i), (ii), or (iii) of Subparagraph (2)(a) of this Subsection shall apply.

(b) If a person, other than a political committee, required to file is supporting or opposing candidates with different penalty levels, the penalty shall be the highest penalty for any such candidate.

(4)(a) For reports required by this Chapter which are required to be filed between the time a candidate qualifies and election day, in addition to any penalties which may be imposed under this Section or any other law, the supervisory committee may impose on any person required to file such a report who has not filed such report by the sixth day after the report is due, after an adjudicatory hearing by an adjudicatory panel of the Ethics Adjudicatory Board conducted in accordance with the provisions of the Code of Governmental Ethics, with notice to the party who is the subject of the hearing, an additional civil penalty not to exceed ten thousand dollars.

(b) For all other reports required by this Chapter, in addition to any penalties which may be imposed by this Section or any other law, the supervisory committee may impose on any person required to file such a report who has not filed such report by the eleventh day after the report is due, after an adjudicatory hearing by an adjudicatory panel of the Ethics Adjudicatory Board conducted in accordance with the provisions of the Code of Governmental Ethics, with notice to the party who is the subject of the hearing, an additional civil penalty not to exceed ten thousand dollars.

B. Any candidate, the treasurer or chairman of any political committee, or any other person required to file reports under this Chapter who knowingly and willfully fails to disclose, or knowingly and willfully fails to accurately disclose, any information required by this Chapter to be disclosed in the reports required herein, may be assessed a civil penalty for each day until such information is disclosed by amendment to the appropriate report of such candidate, political committee, or other person. "Knowingly and willfully", for purposes of this Subsection, means conduct which could have been avoided through the exercise of due diligence. Such penalties shall be as provided in Subsection A above.

C.(1) Notwithstanding the provisions of Subsection A of this Section and the provisions of R.S. 18:1511.4.1, for a committee that is supporting, opposing, or otherwise influencing the nomination or election of a person to public office, the maximum amount of the penalty that shall be imposed for knowingly failing to file or knowingly failing to timely file any report required by this Chapter for a special election shall be the total of the expenditures made for the purpose of supporting, opposing, or otherwise influencing the nomination or election of a person or persons to public office in such special election or the maximum penalty under the provisions of Subsection A of this Section, whichever is less.

(2) Notwithstanding any other provision of this Section and the provisions of R.S. 18:1511.4.1, for a committee that is supporting, opposing, or otherwise influencing the nomination or election of a person to public office that has made an expenditure in the form of a direct contribution to a candidate who was an elected official at the time of the contribution and who determines, after the contribution was made, to seek an office other than the office the candidate held at the time the contribution was made, no penalty for knowingly failing to timely file shall be assessed provided the contribution was disclosed on a report filed by the political committee prior to the election in which the candidate participates.

(3) This Subsection shall not apply to a candidate's principal campaign committee or any designated subsidiary committee of a candidate.

D.(1) Any elected official who fails to comply with a final order of a court or the supervisory committee or a final decision of an adjudicatory panel of the Ethics Adjudicatory Board which imposes a fine, fee, or penalty pursuant to this Chapter and against which all appeal delays have lapsed shall be subject to forfeiture of the nonexempt portion of his public salary, as provided in this Subsection, until such time as he has complied with such order or final decision. The forfeiture shall take effect no less than twenty days after notice is sent to the elected official pursuant to Paragraph (2) of this Subsection.

(2) The supervisory committee shall notify the elected official in writing when he is subject to the forfeiture provided for in this Subsection. The notice shall provide the name of the elected official, the office he holds, the amount of the outstanding fines, fees, or penalties which are subject to forfeiture, and the date on which the forfeiture is to take effect. The supervisory committee shall send two copies of the notice by certified mail, one to the campaign address of the elected official on file with the supervisory committee and the other to the official address of the office which he holds. Additionally, the supervisory committee shall send a copy of the notice by certified mail to the entity which is responsible for disbursing the elected official's salary, along with instructions as to the proper method for forwarding the forfeited funds.

(3)(a) "Forfeiture" pursuant to this Subsection shall be an alternative means of collecting an outstanding fine, fee, or penalty imposed by a final order of a court or the supervisory committee pursuant to the provisions of this Chapter and against which all appeal delays have lapsed.

(b) On the next payroll date following the effective date of the forfeiture, and each payroll date thereafter so long as the forfeiture remains in effect, the entity which is responsible for disbursing the elected official's salary shall withhold that portion of the elected official's salary which is not exempt from seizure, as provided in R.S. 13:3881. This portion of the elected official's salary shall be forwarded to the supervisory committee, as directed in the notice. The forfeiture shall remain in effect until such time as the supervisory committee notifies the entity which is responsible for disbursing the elected official's salary that the elected official has complied with the order.

(c) The entity which is responsible for disbursing the elected official's salary may withhold three dollars from the nonexempt portion of the elected official's salary for each pay period during which the forfeiture is in effect to cover the administrative costs of the forfeiture.

(4) The supervisory committee shall treat all sums forwarded to it under this Subsection as payments by the elected official of the outstanding fines, fees, or penalties and shall immediately notify the entity which is responsible for disbursing the elected official's salary when the elected official has complied with the order or when the fines, fees, and penalties have been paid in full from the forfeited funds.

(5) For the purposes of this Subsection, an elected official shall be deemed to have complied with a final order upon paying the fine, fee, or penalty in full or upon entering into and remaining current on an agreement with the supervisory committee providing for a payment schedule. The failure to remain current on a payment schedule shall subject the elected official to forfeiture.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1989, No. 179, §1, eff. Jan. 1, 1990; Acts 1990, No. 180, §1, eff. Jan. 1, 1991; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 1996, 1st Ex. Sess., No. 66, §1, eff. Jan. 1, 1997; Acts 1997, No. 352, §1; Acts 1999, No. 1349, §1, eff. July 12, 1999; Acts 2001, No. 1208, §1; Acts 2012, No. 609, §1, eff. June 7, 2012; Acts 2014, No. 792, §1.



RS 18:1505.5 - Civil penalties; violations of Chapter

§1505.5. Civil penalties; violations of Chapter

A. Except as provided in R.S. 18:1505.4, any person who knowingly and willfully violates any provision of R.S. 18:1505.2 or R.S. 18:1505.3 or any other provision of this Chapter shall be assessed a civil penalty for each violation. "Knowingly and willfully", for purposes of this Subsection, means conduct which could have been avoided through the exercise of due diligence.

B. The amount of such penalty shall be:

(1) Not in excess of five hundred dollars for each candidate for a major office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(2) Not in excess of three hundred dollars for any candidate for district office and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(3) Not in excess of one hundred dollars for any candidate for all other offices and any treasurer or chairman of any political committee designated as a principal campaign committee or subsidiary committee of such a candidate.

(4) Not in excess of one hundred dollars for any person or any treasurer or chairman of any political committee, not supporting or opposing a candidate, but only supporting or opposing any proposition or question submitted to the voters or any recall of a public officer.

(5) Not in excess of one thousand dollars for the treasurer or chairman of any political committee supporting or opposing a candidate, other than a candidate's principal or subsidiary campaign committee.

C.(1)(a) If a person, other than a political committee, required to file is supporting or opposing a candidate or candidates, the penalty applicable to such candidate or candidates as provided in Paragraph (1), (2), or (3) of Subsection B of this Section shall apply.

(b) If a person, other than a political committee, required to file is supporting or opposing candidates with different penalty levels, the penalty shall be the highest penalty for any such candidates.

(2) Each day of violation, if applicable, shall constitute a separate offense. Maximum civil penalties imposed under this Section shall be as provided in R.S. 18:1505.4(A).

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1995, No. 1046, §1, eff. June 29, 1995; Acts 1997, No. 352, §1.



RS 18:1505.6 - Criminal penalties

§1505.6. Criminal penalties

A.(1) It shall be unlawful for any candidate, treasurer, or chairman of a political committee, or any other person required to file reports under this Part to knowingly, wilfully, and fraudulently fail to file or knowingly, wilfully, and fraudulently fail to timely file any such report.

(2) Any candidate, treasurer, or chairman of a political committee, or any other person required to file reports under this Chapter who knowingly, wilfully, and fraudulently fails to file such report or knowingly, wilfully, and fraudulently fails to file such report timely shall, upon conviction, be sentenced to not more than six months in a parish jail or to pay a fine of not more than five hundred dollars, or both.

B.(1) It shall be unlawful for any candidate, treasurer, or chairman of a political committee, or any other person required to file reports under the Chapter knowingly, wilfully, and fraudulently to fail to disclose, or knowingly, wilfully, and fraudulently to disclose inaccurately, any information required to be disclosed in the reports required by this Chapter.

(2) Any candidate, treasurer, or chairman of a political committee, or any other person required to file such reports who knowingly, wilfully, and fraudulently fails to disclose any such information or who knowingly, wilfully, and fraudulently fails to accurately disclose such information shall, upon conviction, be sentenced to not in excess of six months in the parish jail or to pay a fine of not more than five hundred dollars, or both.

C. Any candidate, chairman of a political committee, treasurer, person required to file reports under this Chapter, or any other person who knowingly, wilfully, and fraudulently violates any provision of R.S. 18:1505.2 or R.S. 18:1505.3, or any other provision of this Chapter shall, upon conviction, be sentenced to not in excess of six months in the parish jail or to pay a fine of not more than five hundred dollars, or both.

D.(1) It shall be unlawful for any person to commit an intentional criminal violation of the provisions of R.S. 18:1501.1(A)(2).

(2) Any person who commits an intentional criminal violation of R.S. 18:1501.1(A)(2) shall, upon conviction, be fined not more than twice the amount of such expenditure or compensation or imprisoned, with or without hard labor, for not more than five years, or both.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008.



RS 18:1511.1 - Supervisory Committee on Campaign Finance Disclosure/Board of Ethics; functions; compensation; immunity

PART VI. ENFORCEMENT

§1511.1. Supervisory Committee on Campaign Finance Disclosure/Board of Ethics; functions; compensation; immunity

A. The Supervisory Committee on Campaign Finance Disclosure is established. The Board of Ethics, as established in R.S. 42:1132, shall function as the supervisory committee to administer and enforce the provisions of this Chapter and the rules, regulations, and orders issued hereunder. The members of the Board of Ethics shall constitute the supervisory committee.

B. The members of the supervisory committee shall be paid the same per diem as members of the legislature for each day of attendance at committee meetings, and shall receive reimbursement for vouchered traveling, lodging, and other expenses at the rate established for state employees.

C. The members of the supervisory committee shall be immune from any civil liability for any official action taken in the exercise of their functions pursuant to or in connection with the provisions of this Chapter, except any wrongful and malicious act or gross negligence.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 59, §1, eff. June 17, 1981.



RS 18:1511.2 - Supervisory Committee; rule-making authority; advisory opinions

§1511.2. Supervisory Committee; rule-making authority; advisory opinions

A. The supervisory committee may adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to effectuate the provisions and purposes of this Chapter. Such rules shall be in conformity with the provisions of this Chapter and may include but shall not be limited to any rule to:

(1) Provide for operations of the committee and for committee investigations and proceedings pursuant to this Chapter.

(2) Clarify a provision of this Chapter.

(3) Define a term used in this Chapter.

(4) Apply a general provision of this Chapter or of a committee rule or regulation to specific circumstances.

(5) Repealed by Acts 2014, No. 857, §3.

B. The supervisory committee may render an advisory opinion concerning the application of a general provision of this Chapter, or a general provision prescribed as a rule or regulation by the committee. The supervisory committee may render an opinion in response to a request by any public official, any candidate for public office, any political committee, or the committee may render an advisory opinion on its own initiative. Such an opinion shall not constitute a rule under the provisions of the Administrative Procedure Act and the supervisory committee shall not be subject to that Act in carrying out the provisions of this Subsection.

C. The supervisory committee or the staff of the supervisory committee may request clarification or additional information from a candidate, political committee, or other person required to file reports pursuant to this Chapter, regarding any information disclosed on a report or that is required to be disclosed on a report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 2014, No. 657, §1; Acts 2014, No. 857, §3.



RS 18:1511.3 - Filing of reports; forms; notice

§1511.3. Filing of reports; forms; notice

A.(1) All reports required by this Chapter shall be filed with the supervisory committee as otherwise provided in this Chapter on forms provided by the supervisory committee. The supervisory committee shall prepare forms for all reports required by this Chapter in conformity with the requirements of this Chapter and shall cause such forms to be printed and sufficient copies thereof furnished to the clerks of court and in Orleans Parish to the clerk of the criminal district court, who shall make them available to all persons required to file reports under the provisions of this Chapter. All forms shall contain instructions directing the person filing with whom to file reports. It is the intent of the legislature that the supervisory committee shall provide forms in a simple format in conformity with the requirements of this Chapter.

(2) Notwithstanding the provisions of R.S. 42:1134(A)(1) or the Administrative Procedure Act, all forms required by this Chapter and all instructions and explanation for the completion of such forms prepared by the supervisory committee shall be submitted to the Senate Committee on Senate and Governmental Affairs and the House Committee on House and Governmental Affairs for review and approval. The approval of each legislative committee shall be required prior to the utilization of a form or related instructions or explanation pursuant to this Chapter. Upon receipt of a proposed form, instructions, or explanation, the legislative committees shall meet, either separately or jointly, within sixty days to consider and act on the proposed form, instructions, or explanation. Approval by either legislative committee, meeting separately, shall require a favorable vote of a majority of the members present and voting, a quorum of the legislative committee being present. Approval by the two legislative committees, meeting jointly, shall require a favorable vote of a majority of the members of each legislative committee present and voting, each house voting separately, a quorum of the joint legislative committee being present. If the proposed form, instructions, or explanation fails to receive the approval of both legislative committees within sixty days after submission by the supervisory committee, the proposed form, instructions, or explanation shall be withdrawn from consideration.

B. The supervisory committee shall prepare and distribute to the general public through the offices of the clerks of court and in Orleans Parish the office of the clerk of the criminal district court, booklets of explanation and instruction concerning the provisions of this Chapter in such a manner as to inform the citizens of this state as to the procedures and requirements of this Chapter. The supervisory committee may publish and distribute additional material to assist persons in complying with the provisions of this Chapter.

C. The supervisory committee shall take all action necessary to receive and file the reports, statements, documents, and papers filed with them under the provisions of this Chapter. The supervisory committee shall make copies of any report available to the public upon request.

D. The supervisory committee shall retain all reports for three years from the date of filing.

E. The supervisory committee shall notify each person who has qualified for office the preceding year and whose last filed disclosure report reflects a deficit, each person who filed a supplemental report the preceding year which reflected a deficit, and each declared but unqualified candidate who filed a report the previous year, of the date that the annual report as provided in R.S. 18:1491.6(E) and 18:1495.4(E) is due and of the information required in the report. Each notice shall be mailed at least thirty days prior to the date the report is due; however, failure by the supervisory committee to notify a candidate, committee, or other person as required by this Subsection shall not bar or be a defense to any action brought against a candidate, treasurer or chairman of any committee, or other person by the supervisory committee under the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 652, §1. Acts 1984, No. 466, §1; Acts 1990, No. 1088, §1, eff. Jan. 1, 1991; Acts 2003, No. 935, §1, eff. July 1, 2003; Acts 2006, No. 7, §1; Acts 2014, No. 857, §1.



RS 18:1511.4 - Supervisory committee; investigations

§1511.4. Supervisory committee; investigations

A. The supervisory committee may investigate any apparent or alleged violation of this Chapter. The supervisory committee by a two-thirds vote of its membership may initiate such an investigation when, as a result of its review of reports, other documents or information, filed under provisions of this Chapter, it determines that there is reason to believe a violation of this Chapter has occurred, and it shall initiate an investigation when it makes such a determination upon receipt of a sworn complaint filed with the supervisory committee by any person who believes a violation of the Chapter has occurred.

B. In any investigation under the authority of this Chapter, the supervisory committee may examine or audit records and reports required to be maintained or filed under the provisions of this Chapter.

C.(1) Pursuant to its authority under this Chapter the supervisory committee shall have the power and authority to hold hearings, to subpoena witnesses, administer oaths, compel the production of books, records, and papers, public and private, require the submission under oath of written reports or answers to questions, and to do all that is necessary to effect the provisions of this Chapter.

(2) Upon motion by an affected party including, but not limited to, a candidate, committee, any member of a committee, a prospective witness or any person whose books, records, papers, or other documents are the subject of any subpoena, and for good cause shown, any district court within the jurisdiction of which any inquiry is being conducted may make any order which justice requires to protect such person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following:

(a) That the inquiry not be had.

(b) That the inquiry may be had only upon specified terms and conditions including a designation of the time and place.

(c) That the inquiry shall be conducted by a method other than selected by the supervisory committee.

(d) That certain matters not be inquired into or that the scope of the inquiry be limited to certain matters.

(e) That the inquiry be conducted with no one present except persons designated by the court.

D. Upon petition by the supervisory committee or an adjudicatory panel of the Ethics Adjudicatory Board any district court within the jurisdiction of which any inquiry is being carried on may, in case of refusal to obey a subpoena or order of the supervisory committee or an adjudicatory panel of the Ethics Adjudicatory Board issued pursuant to this Chapter, issue an order requiring compliance. Any failure to obey the order of the court may be punished by the court as a contempt thereof.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1981, No. 59, §1, eff. June 17, 1981; Acts 1996, 1st Ex. Sess., No. 64, §2, eff. Jan. 1, 1997; Acts 2012, No. 609, §1, eff. June 7, 2012.



RS 18:1511.4.1 - Enforcement; failure to file; failure to timely file

§1511.4.1. Enforcement; failure to file; failure to timely file

A. The staff of the supervisory committee may assess and issue a final order for the payment of civil penalties for knowingly failing to file or knowingly failing to timely file in accordance with R.S. 18:1505.4 and rules adopted by the supervisory committee.

B. The supervisory committee may waive all or part of any civil penalties assessed pursuant to Subsection A of this Section. A request for waiver of such penalties shall be made in writing to the supervisory committee, which shall promulgate rules governing the procedure to request a waiver. The supervisory committee may take into consideration the provisions of R.S. 18:1511.5(B) in its consideration of the request for waiver of civil penalties. The final disposition of a waiver request shall not be appealable to the Ethics Adjudicatory Board or a panel thereof.

C.(1) A final order issued pursuant to Subsection A of this Section shall be appealable to an adjudicatory panel of the Ethics Adjudicatory Board which shall conduct an adjudicatory hearing in accordance with the Code of Governmental Ethics.

(2) If a final order is appealed pursuant to Paragraph (1) of this Subsection, an adjudicatory panel of the Ethics Adjudicatory Board shall determine the penalties, if any, that should be imposed in accordance with this Chapter, and shall issue a final decision. The final decision may be appealed as provided in R.S. 42:1142.

(3) The Ethics Adjudicatory Board, or a panel thereof, shall have the power and authority to subpoena witnesses, administer oaths, compel the production of books, records, and papers, public and private, require the submission under oath of written reports or answers to questions, and to do all that is necessary to effect the provisions of this Chapter.

D. When all delays for a request for waiver or appeal have expired, a final order of the supervisory committee or its staff or final decision of an adjudicatory panel of the Ethics Adjudicatory Board shall become executory and may be enforced as any other money judgement. The supervisory committee may file civil proceedings to collect such civil penalties in the district court of the parish in which the candidate, chairman, or treasurer of the political committee or other person required to file reports is domiciled. The proceedings shall be conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure. The proceeds of such civil penalties shall be paid directly to the treasurer of the state of Louisiana.

Acts 2012, No. 609, §1, eff. June 7, 2012.



RS 18:1511.5 - Procedure for enforcement; civil

§1511.5. Procedure for enforcement; civil

A.(1) When the results of the investigation by the supervisory committee indicate that a violation of this Chapter has occurred which is subject to civil penalties, the supervisory committee is authorized to file civil proceedings to collect the civil penalties provided in R.S. 18:1505.4(B) or 1505.5.

(2) The provisions of this Section shall not apply to any action for the payment of civil penalties due pursuant to R.S. 18:1505.4 for knowingly failing to file or knowingly failing to timely file, which shall be governed by R.S. 18:1511.4.1.

(3) Except as provided in R.S. 18:1511.7, these proceedings shall be filed in the district court of the parish in which the candidate, chairman or treasurer of the political committee, or other person required to file reports, is domiciled. The proceedings shall be by rule to show cause and shall be conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure.

B. In determining the amount of the civil penalty to be assessed, the district court shall take into consideration the reason for the failure to file timely, the reason for failing to disclose required information, the reason for inaccurately disclosing required information, the nature of the office sought by the candidate, the nature of the office or offices supported or opposed by a political committee or other person, the significance of the information undisclosed or inaccurately disclosed to the voting public, and whether or not the candidate, chairman or treasurer of the political committee, or other person actually has filed a report or disclosed such information prior to the election or prior to the institution of the rule to show cause.

C. A judgment of a district court assessing such civil penalties may be appealed suspensively to the appropriate court of appeal according to the provisions of the Louisiana Code of Civil Procedure.

D. A judgment assessing civil penalties shall become executory when all delays for appeal have expired according to the Louisiana Code of Civil Procedure, and may be enforced as any other money judgment. However, the proceeds of such civil penalties shall be paid directly to the treasurer of the state of Louisiana.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981. Amended by Acts 1982, No. 266, §1, eff. July 18, 1982; Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1996, 1st Ex. Sess., No. 66, §1, eff. Jan. 1, 1997; Acts 2012, No. 609, §1, eff. June 7, 2012.



RS 18:1511.6 - Procedures for enforcement; criminal

§1511.6. Procedures for enforcement; criminal

A. When the results of the supervisory committee's investigation indicate that a knowing, willful, and fraudulent violation or an intentional criminal violation of this Chapter has occurred, the supervisory committee shall forward all information concerning the alleged violation to the district attorney of the judicial district in which the alleged violation has occurred who shall review such information and make such investigation and initiate such prosecution as he shall deem necessary; except, if the violation occurred with regard to a campaign for the office of district attorney for the judicial district in which the violation took place, the committee shall forward all information concerning the alleged violation to the attorney general who, for cause, when authorized by the court which would have original jurisdiction and subject to judicial review, shall proceed with such criminal prosecutions as are provided by this Chapter.

B. Only the district attorney or attorney general may initiate criminal actions under the provisions of this Chapter. Initiation of such criminal actions by the district attorney or attorney general shall be on the basis of information forwarded by the supervisory committee to the district attorney or attorney general or on the basis of such other information as may be available to the district attorney or the attorney general. The supervisory committee shall have no authority to initiate prosecution.

C. The supervisory committee shall post on its website the name of each person or entity that is the target of any investigation forwarded to the district attorney or attorney general as provided in Subsection A of this Section. The posting shall indicate the date of such referral and the current status of prosecution. The status of each prosecution shall be updated quarterly for two years or until there is a final disposition of the matter, whichever occurs first.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 2008, 1st Ex. Sess., No. 27, §1, eff. March 30, 2008; Acts 2010, No. 904, §1.



RS 18:1511.7 - Venue

§1511.7. Venue

A. Actions or proceedings for violation of R.S. 18:1505.1 shall be brought in the parish of East Baton Rouge.

B. Except as provided in Subsection A, actions or prosecutions for any violation of this Chapter shall be brought in the parish of the domicile of the offender and prosecutions shall be instituted by the district attorney of that parish.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1511.8 - Secrecy of proceedings

§1511.8. Secrecy of proceedings

A. Each complaint received by the supervisory committee, each review by the committee of reports for compliance with the provisions of this Chapter, and all information forwarded to or gathered by the supervisory committee with regard to such complaints or reviews and all investigation and proceedings of the supervisory committee with regard to the same shall be kept strictly confidential until such time that action with which the supervisory committee or the district attorney has proceeded, or in the case of possible criminal violations in campaigns for district attorney any action with which the attorney general has proceeded, becomes a public record, the prescriptive period has elapsed, or the matter is otherwise finally disposed of. In no event shall such records, evidence, testimony, notes or other data become public records unless and until civil or criminal charges have been instituted in accordance with this Chapter. This prohibition, however, shall not preclude the supervisory committee from: (a) divulging statistical information concerning complaints, reviews, alleged violations, referrals to district attorneys, and similar matters, or (b) divulging that a review or investigation was made or a complaint received with regard to a person or committee, and, upon investigation, no substantial reason was found to believe that a violation of this Chapter has occurred.

B. The attorney general or district attorney shall, prior to the use of any such accounts or records in any criminal proceeding, file a motion in a court of proper jurisdiction requesting a determination by such court of the relevancy or materiality of such accounts or records to a prosecution for violation of this Chapter. The court shall render such determination at an in camera proceeding which shall be confidential and not open to the public. If the court determines that the aforementioned accounts or records are relevant and material to the prosecution in accordance with this Chapter, then such accounts or records shall cease to be confidential in nature and may be introduced as evidence in a criminal proceeding without further restriction. The proceedings in connection with this Subsection shall be conducted in accordance with the provisions of the Louisiana Code of Criminal Procedure1 governing motions to suppress evidence.

C. Prior to the use of any such accounts or records in any civil proceeding, the supervisory committee shall file a motion in a court of proper jurisdiction requesting a determination by such court of the relevancy or materiality of such accounts or records to an action for violation of this Chapter. The court shall render such determination at an in camera proceeding which shall be confidential and not open to the public. If the court determines that the aforementioned accounts or records are relevant and material to an action in accordance with this Chapter, then such accounts or records shall cease to be confidential in nature and may be introduced as evidence in a proceeding without further restriction.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.

1LSA-C.Cr.P. Art. 703.



RS 18:1511.9 - Immunity from prosecution; prohibition

§1511.9. Immunity from prosecution; prohibition

No person shall be granted immunity from prosecution for testimony or for providing information in connection with any investigation or proceeding conducted under the provisions of this Chapter.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1511.10 - False complaints

§1511.10. False complaints

Any person who knowingly and willfully files a false complaint with the supervisory committee, any person who knowingly and willfully discloses the contents of any complaint, any person who knowingly and willfully discloses any information forwarded to the appropriate officials with such a complaint, or any person who knowingly and willfully discloses any proceedings of the supervisory committee before any action with which the supervisory committee or district attorney has proceeded or, in the case of criminal actions relating to campaigns for district attorney, any action with which the attorney general has proceeded, becomes a public record, or before the prescriptive period has elapsed or the matter is otherwise finally disposed of, shall be guilty of a misdemeanor and shall be fined not in excess of five hundred dollars, or imprisoned for not in excess of six months, or both. The supervisory committee, district attorney or the attorney general investigating any complaint filed with the supervisory committee or any matter under their review or investigation under the provisions of this Chapter may concurrently investigate such complaint with a view to determining if there has been any violation of this Chapter, or if the complainant has knowingly and willfully filed a false complaint.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981.



RS 18:1511.11 - Precedence of actions; limitation of actions

§1511.11. Precedence of actions; limitation of actions

A. Any action brought under the provisions of this Chapter shall be advanced on the docket of the district court in which filed, and shall take precedence over and be considered in advance of all other actions other than actions brought under this Chapter.

B. Actions for violation of this Chapter must be commenced before three years have elapsed from the date of the violation or, if the violation is contained in a report, before one year has elapsed from filing of the relevant report.

Acts 1980, No. 786, §1, eff. Jan. 1, 1981; Acts 1997, No. 286, §1.



RS 18:1511.12 - Legislative intent

§1511.12. Legislative intent

In amending and reenacting this Chapter in 1980 and subsequently, it is and was the intent of the legislature that the provisions of R.S. 18:1491.6(D) and R.S. 18:1495.4(D) are remedial and supplemental in nature and, therefore, shall apply retroactively to candidates and committees which were covered by the deficit reporting provisions of this Chapter before and after such amendments.

Added by Acts 1982, No. 266, §1, eff. July 18, 1982.



RS 18:1531 - Transportation of voters

PART VII. ELECTION DAY EXPENDITURES

§1531. Transportation of voters

A. No person or political committee shall accept or agree to accept, either directly or indirectly, from a candidate, a political committee, or a person required to file reports pursuant to R.S. 18:1501.1, or from a person on behalf of a candidate, a political committee, or a person so required to file reports, anything of economic value, including any reimbursement of costs, for the purpose of conveying an elector or causing an elector to be conveyed in a motor vehicle to a polling place for the purpose of voting in an election or to any place where early voting is being conducted for the purpose of early voting, or for driving or being in charge of any motor vehicle being so used.

B. No candidate, political committee, or person required to file reports pursuant to R.S. 18:1501.1, and no person on behalf of a candidate, a political committee, or a person so required to file reports, shall pay, or agree or offer to pay, anything of economic value, including any reimbursement of costs, to any person or political committee for the purpose of conveying an elector or causing an elector to be conveyed in a motor vehicle to a polling place for the purpose of voting in an election or to any place where early voting is being conducted for the purpose of early voting, or for driving or being in charge of a motor vehicle being so used.

C. Whoever violates the provisions of this Section shall be assessed a civil fine of not more than two thousand five hundred dollars. On a second violation, or any succeeding violation, the penalty shall be a civil fine of not more than five thousand dollars. The provisions of R.S. 18:1505.6 shall not apply to violations of this Section.

D.(1) The provisions of this Section shall not be applicable to any person who gratuitously transports voters to the polls on election day or who gratuitously transports voters to vote during early voting.

(2) The provisions of this Section shall not prohibit paying or offering or agreeing to pay any bona fide bus, taxi, or transportation service, which holds a license or permit duly issued by the appropriate governmental entity and which regularly does business in the area, to convey an elector to vote or vote during early voting, nor shall this Section prohibit any such bus, taxi, or transportation service from accepting or agreeing to accept such a payment.

Added by Acts 1981, No. 716, §1, eff. July 23, 1981; Acts 1993, No. 199, §1, eff. June 1, 1993; Acts 2005, No. 220, §4, eff. Jan. 1, 2006.



RS 18:1532 - Disclosure of expenditures for election day

§1532. Disclosure of expenditures for election day

A. In addition to all other reports required by this Chapter, not later than ten days after a primary election and not later than ten days after a general election, each candidate, each political committee, and each person required to file reports pursuant to this Chapter shall file a report with the supervisory committee, on such form as the committee shall provide, which shall include:

(1) The total amount of expenditures the candidate, committee, or person required to report has made for each category of expenditures listed below for services performed or advertising broadcast or published on election day:

(a) Television advertising.

(b) Radio advertising.

(c) Newspaper advertising.

(d) Services by election day workers paid by the candidate, committee, or other person required to report.

(e) Contributions or expenditures to organizations for election day activities or services in support of a candidate or candidates or in opposition to a candidate or candidates.

(f) Automated calls using a prerecorded or artificial voice as part of the calling.

(2) The name and address of each individual to whom a monetary expenditure was made by the candidate, committee, or person required to file, for services performed on election day.

(3) The name and address of each individual to whom a monetary expenditure was made by an organization, to whom the candidate, committee, or person has made a contribution or expenditure for purposes of the support of the organization, for services performed on election day and the name and address of the organization. Such information shall be provided to the candidate, committee, or person required to report under this Section by the organization to whom the candidate, committee, or person made a contribution or expenditure for purposes of the support of the organization.

(4) The name and address of any person, as defined in R.S. 18:1483, to whom the candidate, committee, or person required to report made an expenditure directly or indirectly for services performed or advertising broadcast or published on election day, except as reported pursuant to Paragraphs (2) and (3).

(5) The amount paid to each individual listed pursuant to Paragraphs (2), (3), and (4) and the purpose of the payment.

NOTE: Subsection B eff. until Jan 1, 2015. See Acts 2014, No. 786, §1.

B. Notwithstanding the provisions of Subsection A of this Section, or any other provision of law to the contrary, a political committee other than a candidate's committee which has not made any election day expenditures shall not be required to file the report required by this Section for that election day.

NOTE: Subsection B as amended by Acts 2014, No. 786, §1, eff. Jan. 1, 2015.

B. Notwithstanding the provisions of Subsection A of this Section, or any other provision of law to the contrary, a candidate, political committee, or other person required to file reports pursuant to this Chapter who has not made any election day expenditures shall not be required to file the report required by this Section for that election day.

Acts 1988, No. 994, §1, eff. Jan. 1, 1989; Acts 1990, No. 180, §2, eff. Jan. 1, 1991; Acts 2001, No. 295, §1; Acts 2003, No. 935, §1, eff. July 1, 2003; Acts 2014, No. 786, §1, eff. Jan. 1, 2015.



RS 18:1551 - Exception

PART VIII. SPECIAL PROVISIONS FOR DECEASED

CANDIDATES WITH DEFICITS

§1551. Exception

Notwithstanding any contrary provision of this Chapter, the provisions of this Part shall apply to circumstances existing when a candidate dies leaving a deficit which would have otherwise required reports to be filed if the candidate were not deceased.

Acts 2011, No. 208, §1.



RS 18:1552 - Persons authorized to file reports

§1552. Persons authorized to file reports

A. If the provisions of this Part are utilized, the personal representative of the estate of the deceased candidate shall be responsible for filing the required reports. The personal representative of the deceased candidate shall send notice to the supervisory committee of his intent to utilize the provisions of this Part to resolve the deficit of the deceased candidate.

B. For purposes of this Part, "personal representative" shall have the same meaning as provided in R.S. 9:2260.1.

Acts 2011, No. 208, §1.



RS 18:1553 - Reports; contents; due dates

§1553. Reports; contents; due dates

The reports shall be filed at the same time, shall contain the same information, and shall be certified correct in the same manner as reports required by this Chapter for candidates with deficits.

Acts 2011, No. 208, §1.



RS 18:1554 - Contribution limitations

§1554. Contribution limitations

A. Notwithstanding the provisions of R.S. 18:1505.2(H), the contribution limit for contributions to a deceased candidate who has a deficit, or the principal campaign committee of such a deceased candidate, shall be ten thousand dollars per calendar year until there is no deficit.

B. Any contributions received in excess of the deficit shall be returned to the contributors on a pro rata basis.

Acts 2011, No. 208, §1.



RS 18:1555 - Penalties

§1555. Penalties

A. The penalty provisions of Part V of this Chapter shall not be applicable to violations of this Part.

B. If a violation of this Part occurs, the supervisory committee shall notify the personal representative of the deceased candidate that each contribution received after the violation shall be returned to the contributor and that no further contributions, except contributions from a family member of the deceased candidate, may be solicited or received to resolve the deficit. For purposes of this Subsection, "family member" shall mean the spouse of the deceased, children of the deceased and their spouses, parents of the deceased, parents of the spouse of the deceased, grandparents of the deceased, siblings of the deceased and their spouses, and siblings of the parents of the deceased and their spouses.

Acts 2011, No. 208, §1.



RS 18:1651 - REGISTRARS OF VOTERS

CHAPTER 12. REGISTRARS OF VOTERS

EMPLOYEES' RETIREMENT SYSTEM

§1651. §§1651 to 1844 redesignated by Acts 1991, No. 74, §3. See, now, Title 11.



RS 18:1901 - CENSUS DATA FOR REAPPORTIONMENT

CHAPTER 13. CENSUS DATA FOR REAPPORTIONMENT

§1901. Purpose

It is the purpose of this Chapter to provide for participation by the state of Louisiana in programs of the Bureau of the Census of the United States Department of Commerce which provide for furnishing census information to the states for purposes of reapportionment, pursuant to federal laws for that purpose.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982.



RS 18:1902 - State liaison

§1902. State liaison

A. The secretary of the Senate and the clerk of the House of Representatives, or their designees, jointly, shall serve as the state liaison with the United States Bureau of the Census on all matters related to the tabulation of population and other census information for purposes of reapportionment. The secretary and the clerk, jointly, may submit to the bureau, on behalf of the state, a plan identifying the geographic areas for which specific tabulations of population or other census information are desired for reapportionment purposes, in accordance with criteria established by the United States Secretary of Commerce, and may supply such other information as may be required by the census bureau or the Secretary of Commerce in order to furnish the state such tabulations.

B. The secretary of the Senate and the clerk of the House of Representatives, jointly, shall furnish the parish governing authorities and the parish registrars of voters instructions and assistance to enable them to provide the secretary and the clerk such maps and information as may be necessary to comply timely with the census bureau requirements.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985.



RS 18:1903 - Precincts; boundary changes

§1903. Precincts; boundary changes

Except as otherwise provided in R.S. 18:532.1(D)(2), no election precinct shall be created, divided, abolished, or merged, or the boundaries thereof otherwise changed between January first of any year of which the last digit is nine and December thirty-first of any year of which the last digit is three.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1997, No. 1420, §2, eff. July 1, 1997; Acts 1999, No. 254, §2, eff. July 1, 1999; Acts 2004, No. 526, §2, eff. June 25, 2004; Acts 2008, No. 136, §1, eff. June 6, 2008; Acts 2010, No. 824, §2, eff. June 30, 2010.



RS 18:1904 - Cooperation of state agencies and officials

§1904. Cooperation of state agencies and officials

All state agencies and officials shall cooperate with the secretary of the Senate and the clerk of the House of Representatives in carrying out the purposes of this Chapter and shall furnish the secretary and clerk all such statistical information, maps, and other data as they may request to comply with requirements of the Bureau of the Census.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982; Acts 1985, No. 670, §1, eff. July 16, 1985; Acts 1997, No. 1420, §2, eff. July 1, 1997.



RS 18:1905 - Cooperation of local governments and officials

§1905. Cooperation of local governments and officials

All parish and municipal governing authorities and officials shall cooperate with the secretary of the Senate and clerk of the House of Representatives in carrying out the purposes of this Chapter and shall furnish to the secretary and clerk upon request such information as may be required by the census bureau, including but not limited to precinct maps.

Added by Acts 1976, No. 626, §1, eff. Aug. 4, 1976. Amended by Acts 1982, No. 559, §1, eff. July 22, 1982.



RS 18:1906 - Tabulation for reapportionment; legislature

§1906. Tabulation for reapportionment; legislature

In accordance with Article III, Section 6(A) of the Constitution of Louisiana, the tabulation of population for each decennial census on the basis of which the legislature shall reapportion the representation in each house shall be the tabulation of population reported and transmitted by the United States Bureau of the Census to the governor and the legislature within one year after the census date, under the provisions of Public Law 94-171. Such tabulation of population shall be the sole basis for the establishment of legislative districts, and no other or subsequent tabulation of population shall be considered or utilized in such reapportionment.

Acts 1990, No. 288, §1, eff. July 5, 1990.



RS 18:1907 - Repealed by Acts 2001, No. 1137, 1.

§1907. Repealed by Acts 2001, No. 1137, §1.



RS 18:1921 - Applicability

CHAPTER 13-A. LOCAL REAPPORTIONMENT

§1921. Applicability

This Chapter applies to any local governing body, including but not limited to any police jury, city or parish council, or school board, which is required under the constitution or laws of this state or of the United States to reapportion its voting districts following each decennial census.

Acts 1984, No. 672, §1.



RS 18:1922 - Time for reapportionment; submission under Voting Rights Act

§1922. Time for reapportionment; submission under Voting Rights Act

A. Unless a different period of time is specified by the constitution or by statute, the governing authority of each local governing body shall reapportion its voting districts by the end of the year following the year in which the population of this state is reported to the president of the United States for each decennial census.

B. If the governing body is subject to the preclearance provisions of Section 5 of the Voting Rights Act of 1965, the governing authority shall submit the reapportionment plan for preclearance no later than one hundred twenty days after the adoption of the reapportionment plan by the governing authority.

Acts 1984, No. 672, §1; Acts 2003, No. 1022, §1.

*42 U.S.C. 1971 et seq.



RS 18:1923 - Failure to comply; misfeasance; sanctions

§1923. Failure to comply; misfeasance; sanctions

A. Failure to meet any of the requirements of R.S. 18:1922 shall be misfeasance in office.

B. Failure to meet any of the requirements of R.S. 18:1922 may subject the local governing authority to the sanction of having the amount of any state revenue sharing funds payable to that governing authority withheld, reduced, or both.

Acts 1984, No. 672, §1.



RS 18:1941 - Voting Rights Act submission by political subdivisions; copy to secretary of state

CHAPTER 13-B. SUBMISSIONS PURSUANT TO

THE VOTING RIGHTS ACT

§1941. Voting Rights Act submission by political subdivisions; copy to secretary of state

A. Each political subdivision of this state which submits for preclearance any proposed change in voting practice or procedure pursuant to Section 5 of the Voting Rights Act of 1965* shall, at the same time as the submission, send a copy of its submission, by certified mail, to the secretary of state, clerk of court, and registrar of voters. The political subdivision shall also send to the secretary of state, clerk of court, and registrar of voters, by certified mail, a copy of any response to the submission.

B. The entity responsible for sending a copy of the submission and any response thereto to the secretary of state, clerk of court, and registrar of voters, as required pursuant to this Section, is the submitting authority as defined in the Voting Rights Act of 1965.

C. In order for an office which is included in a reapportionment or redistricting plan to be included on the ballot for an election, a notice that such plan has been precleared pursuant to the Voting Rights Act of 1965 shall be received by the secretary of state not later than 5:00 p.m. of the fifth business day prior to the scheduled opening of the qualifying period for the election. If the notice of preclearance is not timely received by the secretary of state, the election shall be postponed and shall be scheduled at the next available election date and such election shall not be considered a special election. The secretary of state shall not include on the ballot for the election any office for which notice of preclearance of the reapportionment or redistricting plan is not timely received.

Acts 1984, No. 672, §1; Acts 2003, No. 1022, §1; Acts 2012, No. 138, §1, eff. May 14, 2012.

*42 U.S.C. 1971, et seq.



RS 18:1942 - Preclearance of state reapportionment plan pursuant to Voting Rights Act; copy to secretary of state

§1942. Preclearance of state reapportionment plan pursuant to Voting Rights Act; copy to secretary of state

In order for an office which is included in a reapportionment or redistricting plan enacted by the legislature, or ordered by a state court of competent jurisdiction to replace or in lieu of a plan enacted by the legislature, to be included on the ballot for an election, a notice that such plan has been precleared pursuant to the Voting Rights Act of 1965 shall be sent to the secretary of state by the person or entity that submitted the plan for preclearance and shall be received by the secretary of state not later than 5:00 p.m. of the fifth business day prior to the scheduled opening of the qualifying period for the election. If the notice of preclearance is not timely received by the secretary of state, the election shall be postponed and shall be scheduled at the next available election date and such election shall not be considered a special election. The secretary of state shall not include on the ballot for the election any office for which notice of the preclearance of the reapportionment or redistricting plan is not timely received.

Acts 2003, No. 1022, §1.



RS 18:1951 - Maps of reapportioned districts; Department of Transportation and Development

CHAPTER 14. REAPPORTIONMENT MAPS

§1951. Maps of reapportioned districts; Department of Transportation and Development

The Department of Transportation and Development is authorized to prepare maps of the Louisiana congressional districts, legislative districts, Louisiana State Board of Elementary and Secondary Education districts, and Louisiana Public Service Commission districts following reapportionment of the districts as otherwise provided by law.

Added by Acts 1983, No. 519, §2, eff. July 8, 1983; Acts 1991, No. 330, §1, eff. July 6, 1991.






TITLE 19 - Expropriation

RS 19:1 - TITLE 19 EXPROPRIATION

TITLE 19

EXPROPRIATION

PART I. GENERAL PROVISIONS

§1. "Property" defined

As used in this part, the term "property" means immovable property, including servitudes and other rights in or to immovable property.

Amended by Acts 1974, Ex.Sess. No. 11, §1, eff. Jan. 1, 1975.



RS 19:2 - Expropriation by state or certain corporations, limited liability companies, or other legal entities

§2. Expropriation by state or certain corporations, limited liability companies, or other legal entities

Prior to filing an expropriation suit, an expropriating authority shall attempt in good faith to reach an agreement as to compensation with the owner of the property sought to be taken and comply with all of the requirements of R.S. 19:2.2. If unable to reach an agreement with the owner as to compensation, any of the following may expropriate needed property:

(1) The state or its political corporations or subdivisions created for the purpose of exercising any state governmental powers.

(2) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the construction of railroads, toll roads, or navigation canals.

(3) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the construction or operation of street railways, urban railways, or inter-urban railways.

(4) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the construction or operation of waterworks, filtration and treating plants, or sewerage plants to supply the public with water and sewerage.

(5) Any domestic or foreign corporation, limited liability company, or other legal entity created for, or engaged in, the piping and marketing of natural gas for the purpose of supplying the public with natural gas as a common carrier or contract carrier or any domestic or foreign corporation, limited liability company, or other legal entity which is or will be a natural gas company or an intrastate natural gas transporter as defined by federal or state law, composed entirely of such entities or composed of the wholly owned subsidiaries of such entities. As used in this Paragraph, "contract carrier" means any legal entity that transports natural gas for compensation or hire pursuant to special contract or agreement with unaffiliated third parties.

(6) Any domestic or foreign corporation, limited liability company, or other legal entity created for the purpose of, or engaged in, transmitting intelligence by telegraph or telephone.

(7) Any domestic or foreign corporation, limited liability company, or other legal entity created for the purpose of, or engaged in, generating, transmitting, and distributing or for transmitting or distributing electricity and steam for power, lighting, heating, or other such uses. The generating plants, buildings, transmission lines, stations, and substations expropriated or for which property was expropriated shall be so located, constructed, operated, and maintained as not to be dangerous to persons or property nor interfere with the use of the wires of other wire using companies or, more than is necessary, with the convenience of the landowners.

(8) All persons included in the definition of common carrier pipelines as set forth in R.S. 45:251.

(9) Any domestic or foreign corporation, limited liability company, or other legal entity created for or engaged in piping or marketing of coal or lignite in whatever form or mixture convenient for transportation within a pipeline as otherwise provided for in R.S. 30:721 through 723.

(10) Any domestic or foreign corporation, limited liability company, or other legal entity composed of such corporations or wholly owned subsidiaries thereof engaged in the piping or marketing of carbon dioxide for use in connection with a secondary or tertiary recovery project for the enhanced recovery of liquid or gaseous hydrocarbons approved by the commissioner of conservation. Property located in Louisiana may be so expropriated for the transportation of carbon dioxide for underground injection in connection with such projects located in Louisiana or in other states or jurisdictions.

(11) Any domestic or foreign corporation, limited liability company, or other legal entity engaged in any of the activities otherwise provided for in this Section.

(12) Any domestic or foreign corporation, limited liability company, or other legal entity composed of such corporations or wholly owned subsidiaries thereof engaged in the injection of carbon dioxide for the underground storage of carbon dioxide approved by the commissioner of conservation. Property located in Louisiana may be so expropriated for the underground storage of carbon dioxide in connection with such storage facility projects located in Louisiana, including but not limited to surface and subsurface rights, mineral rights, and other property interests necessary or useful for the purpose of constructing, operating, or modifying a carbon dioxide facility. This Paragraph shall have no effect on nor does it grant expropriation of the mineral rights or other property rights associated with the approvals required for injection of carbon dioxide into enhanced recovery projects approved by the commissioner under R.S. 30:4.

Amended by Acts 1966, No. 62, §1; Acts 1974, Ex.Sess. No. 11, §1; eff. Jan. 1, 1975; Acts 1977, No. 452, §1; Acts 1977, No. 561, §2; Acts 1980, No. 116, §1, eff. June 26, 1980; Acts 1981, No. 760, §1; Acts 1999, No. 358, §1, eff. June 16, 1999; Acts 2001, No. 4, §1, eff. May 8, 2001; Acts 2007, No. 428, §1, eff. July 11, 2007; Acts 2009, No. 517, §1; Acts 2012, No. 702, §1.



RS 19:2.1 - Petition for expropriation; place of filing; contents; claims for damages; prescription

§2.1. Petition for expropriation; place of filing; contents; claims for damages; prescription

A. The rights of expropriation granted in R.S. 19:2 shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides; but if the owner does not reside in any of the parishes into which the property extends, the petition may be filed in any of the parishes into which the property extends. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purposes for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall conclude with a prayer that the property be adjudicated to the plaintiff with just compensation paid to the owner, as provided in this part.

B. All claims for property by, or for damages to the owner caused by the expropriation of property pursuant to R.S. 19:2 shall be barred by the prescription of two years commencing on the date on which the property was actually occupied and used for the purposes of the expropriation.

Added by Acts 1950, No. 238, §1; Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:2.2 - Expropriation by expropriating authorities referred to in R.S. 19:2

§2.2. Expropriation by expropriating authorities referred to in R.S. 19:2

A. Before exercising the rights of expropriation provided by R.S. 19:2, any expropriating authority referred to in R.S. 19:2 shall comply with the following:

(1) Provide the owner whose property is to be taken with the following information from its appraisal or evaluation as to the amount of compensation due the owner for the full extent of his loss:

(a) The name, address, and qualifications of the person or persons preparing the appraisal or evaluation.

(b) The amount of compensation estimated in the appraisal or evaluation.

(c) A description of the methodology used in the appraisal or evaluation.

(2) Offer to compensate the owner a specific amount not less than the lowest appraisal or evaluation.

B. In addition to the requirements of Subsection A of this Section, each expropriating authority other than the state or its political corporations or subdivisions shall, at least thirty days prior to the filing of a petition for expropriation, send a letter by certified mail, return receipt requested, to the owner at his last known address setting forth in detail or attaching the following:

(1) The basis on which the expropriating authority exercises its power.

(2) The purpose, terms, and conditions of the proposed acquisition.

(3) The compensation to be paid for the rights sought to be acquired.

(4) A complete copy of all appraisals of, or including, the subject property previously obtained by the expropriating authority.

(5) A plat of survey signed by a Louisiana licensed surveyor illustrating the proposed location and boundary of the proposed acquisition, and any temporary servitudes or work spaces. If the expropriating authority is unable to obtain access to the property for formal surveying, a plat that fairly identifies the proposed boundary and servitudes may be utilized.

(6) A description and proposed location of any proposed above-ground facilities to be located on the property.

(7) A statement by the entity of considerations for the proposed route or area to be acquired.

C. Prior to exercising the rights of expropriation provided by R.S. 19:2, the state or any of its departments, offices, boards, commissions, agencies, or instrumentalities, except the Department of Transportation and Development, and except political subdivisions, but specifically including levee districts and their boards, shall, upon request of the owner whose property is to be taken, provide the owner with the results of tests by the Louisiana Geological Survey that show whether or not sand or gravel is present in the property. The test shall be done at no cost to the property owner.

Acts 1988, No. 636, §1; Acts 1991, No. 1030, §1; Acts 2012, No. 702, §1.



RS 19:3 - Property not subject to expropriation

§3. Property not subject to expropriation

A. No graveyard or cemetery shall be expropriated unless the court finds that the route of expropriation cannot be diverted from that proposed by the plaintiff without great public loss or inconvenience. This Subsection shall not apply to a graveyard or cemetery in which no interred remains are located at the time the plaintiff makes its first offer to acquire the rights sought to be acquired.

B. No mortgage shall be expropriated. The provisions of this Subsection shall not apply to any expropriating authority authorized by R.S. 19:2 that seeks to expropriate needed property that is subject to a mortgage. The provisions of R.S. 19:11 shall apply in such cases.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2014, No. 632, §1.



RS 19:4 - Trial without jury except to determine compensation

§4. Trial without jury except to determine compensation

Expropriation cases shall be tried before the court without a jury, except that a party shall have the right to trial by jury to determine compensation. If the plaintiff desires a trial by jury the demand shall be made in the petition. If the defendant desires trial by jury he shall file his demand therefor within the time for filing his answer. Once any party has timely demanded a jury trial, that demand is effective against and binding upon all parties and cannot thereafter be waived without the consent of all parties.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975.



RS 19:5 - Time of trial; notice to defendant

§5. Time of trial; notice to defendant

A. Upon the institution of a suit for expropriation, the trial court shall issue an order fixing the time of the trial of the suit which shall not be less than sixty days from the filing of the suit.

B. The clerk of court shall issue to the defendant, at least sixty days before the time fixed for the trial, a notice accompanied by a certified copy of the petition, copies of all exhibits, and a certified copy of the order for trial.

C. The notice shall contain the following:

(1) The date of issuance.

(2) The title of the cause.

(3) The name of the person to whom it is addressed.

(4) The title and location of the court issuing it.

(5) The date fixed for trial.

(6) A statement that the defendant must file an answer, exception, or other responsive pleading within the thirty-day period after service of citation and that failure to do so within the thirty-day period constitutes a waiver by the defendant of all defenses to the suit except claims for compensation.

Acts 1983, No. 408, §1; Acts 2012, No. 702, §1.



RS 19:6 - Service of answer on plaintiff

§6. Service of answer on plaintiff

The defendant shall file any answer, exceptions, or other responsive pleadings within thirty days after the service upon the defendant of the notice of the time fixed for the trial. The answer, exceptions, or other responsive pleadings shall be served personally or by mail on either the plaintiff or its attorney of record in the suit.

Amended by Acts 1970, No. 429, §1. Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:7 - Failure to timely file by defendant; forfeiture of defenses

§7. Failure to timely file by defendant; forfeiture of defenses

Failure of the defendant in any such suit to timely file any answer, exceptions, or other responsive pleadings constitutes a waiver by the defendant of all defenses to the suit except claims for compensation.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:8 - Trial with dispatch; judgment; appraisals; payment in court registry

§8. Trial with dispatch; judgment; appraisals; payment in court registry

A.(1) Expropriation suits shall be tried by preference and shall be conducted with the greatest possible dispatch. All issues shall be decided by the trial judge, except compensation when either party has demanded a trial by jury to determine compensation.

(2) Notwithstanding the provisions of R.S. 19:5, if the defendant files a timely answer, exception, or other responsive pleading challenging any issue other than compensation, the court shall set the matter for hearing within thirty days after filing of the pleading and shall render a decision within five days after the case is submitted, which time periods may be extended for good cause shown. If the court rules in favor of the expropriating authority, upon motion of either party, the trial on compensation shall be set within forty-five days thereafter, which time period may be extended for good cause shown.

(3) Immediately after compensation has been determined, the plaintiff shall, upon motion of the defendant, present evidence as to the highest amount it offered the defendant for the property and severance damages, if any, prior to the trial on the merits. After hearing evidence on the issue, the court shall determine the highest amount offered. If the highest amount offered is less than the compensation awarded for the property and severance damages, if any, the court may award reasonable attorney fees to the defendant. The expropriating authority shall not be entitled to possession or ownership of the property until a final judgment has been rendered and payment has been made to the owner or paid into the registry of the court, except as may otherwise be stipulated by the parties.

B. If either party has demanded a trial by jury to determine compensation, the trial shall be in accordance with the general laws regulating trial by jury, except as provided in this Part and except that in order to render any verdict, five of the jurors must concur therein. The jury shall consist of six jurors. The judge may allow the jurors to take a concise summary into the jury room as provided in R.S. 48:451.18. The number of peremptory challenges is as provided for in R.S. 48:451.9.

C. After the trial to determine compensation the court shall render judgment against the plaintiff in the amount of the compensation determined to be due the owner.

D. The expropriating authority shall present its evidence of value first.

E. Absent an express stipulation by the parties, the plaintiff shall present a prima facie case of the public and necessary purpose of the proposed acquisition.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:9 - Measure of compensation; "extent of loss"

§9. Measure of compensation; "extent of loss"

A. In determining the value of the property to be expropriated, and any damages caused to the defendant by the expropriation, the basis of compensation shall be the value which the property possessed before the contemplated improvement was proposed, without deducting therefrom any general or specific benefits derived by the owner from the contemplated improvement or work.

B. The defendant shall be compensated to the full extent of his loss. The court shall include in its consideration the difference between the rate of interest of any existing mortgage on an owner-occupied residence and the prevailing rate of interest required to obtain a mortgage on another owner-occupied residence of equal value.

Amended by Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975; Acts 1983, No. 33, §1; Acts 2012, No. 702, §1.



RS 19:10 - Transfer of ownership

§10. Transfer of ownership

Payment by the plaintiff to the owner of the compensation fixed in the final judgment to be due or the deposit thereof in the registry of the court for the benefit of the persons entitled thereto entitles the plaintiff to the property rights described in the judgment of expropriation.

Amended by Acts 1970, No. 477, §1; Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975.



RS 19:11 - Encumbered property; distribution of price to creditors

§11. Encumbered property; distribution of price to creditors

Whenever any property encumbered with mortgages or privileges of any kind is expropriated pursuant to this part, the property passes to the person expropriating it free and clear of all encumbrances. Any amount awarded pursuant to the provisions of this part shall be paid into the court by which the expropriation is made and distributed to the mortgage and privileged creditors according to their priority.

Amended by Acts 1974, Ex.Sess. No. 11, §1, eff. Jan. 1, 1975.



RS 19:12 - Tender of true value refused; costs

§12. Tender of true value refused; costs

If the highest amount offered prior to the filing of the expropriation suit is equal to or more than the final award, the court may, in its discretion, order the defendant to pay all or a portion of the costs of the expropriation proceedings.

Amended by Acts 1974, Ex.Sess. No. 11, §1, eff. Jan. 1, 1975; Acts 2012, No. 702, §1.



RS 19:13 - Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

§13. Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

No party to any expropriation proceeding shall be entitled to or granted a suspensive appeal from any order, judgment, or decree rendered in such proceeding, whether such order, judgment, or decree is on the merits, exceptions, or special pleas and defenses, or compensation, or any or all of them. The whole of the judgment, however, shall be subject to the decision of the appellate court on review under a devolutive appeal, and the delays for taking such appeal shall commence upon the signing of the judgment determining compensation. If any change in the amount awarded is made on such appeal, the plaintiff shall pay the additional assessment or recover the surplus paid.

Amended by Acts 1954, No. 706, §1. Acts 1960, No. 108, §1; Acts 1974, Ex.Sess., No. 11, §1, eff. Jan. 1, 1975.



RS 19:14 - Possession of property; removal of facilities; objection; waiver

§14. Possession of property; removal of facilities; objection; waiver

A. In any case where the state or its political corporation or subdivision has actually, in good faith believing it had authority to do so, taken possession of privately owned immovable property of another, and constructed facilities upon, under, or over such property with the consent or acquiescence of the owner of the property, such owner shall be deemed to have waived his right to contest the necessity for the taking and to receive just compensation prior to the taking, but he shall be entitled to bring an action for such compensation, to be determined in accordance with the provisions of R.S. 19:9, for the taking of his property or interest therein, the just compensation to be determined as of the time of the taking of the property, or right or interest therein, and such action shall proceed as if the state, its political corporation, or subdivision had filed a petition for expropriation as provided for in R.S. 19:2.1.

B. In the case where any expropriating authority referred to in R.S. 19:2, other than the state or its political corporations or subdivisions, has actually, in good faith believing it had the authority to do so, taken possession of privately owned immovable property of another and constructed facilities upon, under, or over such property with the consent or acquiescence of the owner of the property, it shall be presumed that the owner of the property has waived his right to receive just compensation prior to the taking, and he shall be entitled only to bring an action for judicial determination of whether the taking was for a public and necessary purpose and for just compensation to be determined in accordance with R.S. 19:9, as of the time of the taking of the property, or right or interest therein, and such action shall proceed as nearly as may be as if the expropriating authority had filed a petition for expropriation as provided for in R.S. 19:2.1.

C. The provisions of Subsection A of this Section shall apply only to privately owned immovable property over which the state or its political corporation or subdivision has exercised actual possession in good faith for ten years and has completed construction of facilities upon, under, or over such property. The provisions of this Section shall not be deemed to authorize the acquisition of any interest in privately owned immovable property adjoining such facilities, including but not limited to a servitude, right of use, or any right of passage across or access to the private immovable property adjoining such facilities.

Added by Acts 1976, No. 504, §1; Acts 2007, No. 362, §1; Acts 2012, No. 702, §1.



RS 19:15 - Jury costs; demand by expropriating authority

§15. Jury costs; demand by expropriating authority

If the expropriating authority has demanded a jury trial to determine compensation, the costs of the jury trial shall be assessed against the expropriating authority.

Acts 1990, No. 133, §2.



RS 19:16 - Expropriation by public entity; authority

§16. Expropriation by public entity; authority

Nothing in this Part shall alter or amend the authority of or the procedure for the state or its political corporations or subdivisions to expropriate property as otherwise provided by law.

Acts 2012, No. 702, §1.



RS 19:51 - To 66 Repealed by Acts 1974, Ex.Sess., No. 11, 2, eff. Jan. 1, 1975.

PART II. SPECIAL HIGHWAY EXPROPRIATION PROCEDURE

§51. §§51 to 66 Repealed by Acts 1974, Ex.Sess., No. 11, §2, eff. Jan. 1, 1975.



RS 19:101 - Property defined

PART III. EXPROPRIATION BY MUNICIPAL CORPORATIONS

§101. Property defined

As used in this Part, the term "property" means immovable property, including servitudes and other rights in or to immovable property, and any electric light, gas or waterworks plants.

Added by Acts 1977, No. 453, §1.



RS 19:102 - Expropriation by municipal corporations

§102. Expropriation by municipal corporations

Where a price cannot be agreed upon with the owner, any municipal corporation of Louisiana may expropriate property whenever such a course is determined to be necessary for the public interest by the governing authority of the municipality; provided, however, in case of the acquisition of any electric light, gas or waterworks property or plant, or of any railroad property, such determination shall not be conclusive as to whether the purpose of the taking is necessary, which, if contested, is a judicial question to be decided independently by the trial judge. Where the same person is the owner of gas, electric light, and waterworks plants, or of more than one of any one kind of plant, the municipal corporation may not expropriate any one of the plants without expropriating all of the plants within its jurisdiction owned by the same person.

Added by Acts 1977, No. 453, §1.



RS 19:103 - Petition for expropriation; place of filing; contents; claims for damages; prescription

§103. Petition for expropriation; place of filing; contents; claims for damages; prescription

A. The rights of expropriation granted in R.S. 19:102 shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides; but if the owner does not reside in any of the parishes into which the property extends, the petition may be filed in any of the parishes into which the property extends. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purposes for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known and present in the state.

(3) The petition shall conclude with a prayer that the property be adjudicated to the plaintiff with just compensation paid to the owner, as provided in this part.

B. All claims for property by, or for damages to the owner caused by the expropriation of property pursuant to R.S. 19:102 shall be barred by the prescription of two years commencing on the date on which the property was actually occupied and used for the purposes of the expropriation.

Added by Acts 1977, No. 453, §1.



RS 19:104 - Property not subject to expropriation

§104. Property not subject to expropriation

A. No graveyard or cemetery shall be expropriated unless the court finds that the route of the proposed improvement cannot be diverted from that proposed by the plaintiff without great public loss or inconvenience.

B. No mortgage shall be expropriated.

Added by Acts 1977, No. 453, §1; Acts 2014, No. 632, §1.



RS 19:105 - Trial without jury except to determine compensation

§105. Trial without jury except to determine compensation

Expropriation cases shall be tried before the court without a jury, except that a party shall have the right to trial by jury to determine compensation. If the plaintiff desires a trial by jury the demand shall be made in the petition. If the defendant desires trial by jury he shall file his demand therefor within the time for filing his answer. Once any party has timely demanded a jury trial, that demand is effective against and binding upon all parties and cannot thereafter be waived without the consent of all parties.

Added by Acts 1977, No. 453, §1.



RS 19:106 - Time of trial; notice to defendant

§106. Time of trial; notice to defendant

Upon the institution of a suit for expropriation, the trial court shall issue an order fixing the time of the trial of the suit. The clerk of court shall thereupon certify a copy of the plaintiff's petition and of the order and issue a notice to the defendant of the time fixed for the trial. The time fixed for trial shall in no event be more than sixty days after the petition is filed. In the event of a subsequent continuance for any cause, the court shall refix the trial date not more than thirty days after the granting of the continuance.

The notice issued by the clerk of court, together with a certified copy of the plaintiff's petition and of the order shall be served on the defendant at least thirty days before the time fixed for the trial of the suit.

Added by Acts 1977, No. 453, §1. Amended by Acts 1979, No. 405, §1.



RS 19:107 - Service of answer on plaintiff

§107. Service of answer on plaintiff

The defendant shall file an answer within fifteen days after the service upon the defendant of the notice of the time fixed for the trial. The answer shall be served personally or by mail on either the plaintiff or his attorney of record in the suit.

Added by Acts 1977, No. 453, §1.



RS 19:108 - Failure to timely file an answer by defendant forfeits defenses

§108. Failure to timely file an answer by defendant forfeits defenses

Failure of the defendant in any such suit to file his answer timely constitutes a waiver by the defendant of all defenses to the suit except claims for money as compensation for the property sought to be expropriated and claims for money as damages to other property.

Added by Acts 1977, No. 453, §1.



RS 19:109 - Trial in or out of term with dispatch; judgment; appraisals; payment in court registry

§109. Trial in or out of term with dispatch; judgment; appraisals; payment in court registry

A. Expropriation suits shall be tried in term time or in vacation and shall be conducted with preference and with the greatest possible dispatch. Judgments may be signed in term time or in vacation. All issues shall be decided by the trial judge. However, when a jury trial has been demanded, the judge shall hear the evidence on all issues, other than the measure of compensation and shall render a decision within five days. If the trial judge decides in favor of the expropriating authority, then within thirty days after such decision, a jury shall be impaneled to determine the measure of compensation. Immediately after compensation has been determined, the plaintiff shall, upon motion of the defendant, present evidence as to the highest amount it offered the defendant for the property prior to trial on the merits. After hearing evidence on the issue, the court shall determine the highest amount offered. If the highest amount offered is less than the compensation awarded, the court may award reasonable attorney fees. The expropriating authority shall not be entitled to possession or ownership of the property until a final judgment has been rendered and payment has been made to the owner or paid into the registry of the court, except as may otherwise be stipulated by the parties.

B. If either party has demanded a trial by jury to determine compensation, the trial shall be in accordance with the general laws regulating trial by jury, except as provided in this Part and except that in order to render any verdict, five of the jurors must concur therein. The jury shall consist of six jurors. The judge may allow the jurors to take a concise summary into the jury room as provided in R.S. 48:451.18. The number of peremptory challenges allowed shall be as provided for in R.S. 48:451.9.

C. After the trial to determine compensation the court shall render judgment against the plaintiff in the amount of the compensation determined to be due the owner.

D. The expropriating authority shall present its evidence of value first.

Added by Acts 1977, No. 453, §1.



RS 19:110 - Measure of compensation; "extent of loss"

§110. Measure of compensation; "extent of loss"

A. In estimating the value of the property to be expropriated, the basis of assessment shall be the value which the property possessed before the contemplated improvement was proposed, without deducting therefrom any amount for the benefit derived by the owner from the contemplated improvement or work.

B. The owner shall be compensated to the full extent of his loss. The court shall include in its consideration the difference between the rate of interest of any existing mortgage on an owner-occupied residence and the prevailing rate of interest required to secure a mortgage on another owner-occupied residence of equal value.

Added by Acts 1977, No. 453, §1. Acts 1983, No. 33, §1.



RS 19:111 - Transfer of ownership

§111. Transfer of ownership

Payment by the plaintiff to the owner of the compensation fixed in the final judgment to be due or the deposit thereof in the registry of the court for the benefit of the persons entitled thereto entitles the plaintiff to the property rights described in the judgment of expropriation.

Added by Acts 1977, No. 453, §1.



RS 19:111.1 - Compensation for expropriation; funds abandoned in registry of court; town of Berwick

§111.1. Compensation for expropriation; funds abandoned in registry of court; town of Berwick

A. If, prior to January 1, 1990, the town of Berwick, as the expropriating authority, paid into the registry of the court monetary funds for the expropriation of property pursuant to R.S. 19:111, the town of Berwick shall retain the right to make a claim of ownership to the funds deposited in the registry of the court.

B. If the funds remain unclaimed for a period of twelve years after the funds are deposited pursuant to Subsection A of this Section, the town of Berwick shall become the owner of the funds, and the funds shall be returned to the town of Berwick.

C. If, subsequent to the return of the funds to the town of Berwick, the property owner from whom the property was expropriated, or his heirs or assigns, establishes a legal right to and ownership of the funds, or any part thereof, in a court of competent jurisdiction, the town of Berwick shall reimburse the property owner from whom the property was expropriated, or his heirs or assigns, the amount of the funds which the court determines is due to the person, or his heirs or assigns.

Acts 2001, No. 836, §2.



RS 19:112 - Encumbered property; distribution of price to creditors

§112. Encumbered property; distribution of price to creditors

Whenever any property encumbered with mortgages or privileges of any kind is expropriated pursuant to this Part, the property passes to the person expropriating it free and clear of all encumbrances. Any amount awarded pursuant to the provisions of this Part shall be paid into the court by which the expropriation is made and distributed to the mortgage and privileged creditors according to their priority.

Added by Acts 1977, No. 453, §1.



RS 19:113 - Tender of true value refused; costs

§113. Tender of true value refused; costs

If a tender is made of the true value of the property to the owner thereof, before proceeding to a forced expropriation, the costs of the expropriation proceedings shall be paid by the owner.

Added by Acts 1977, No. 453, §1.



RS 19:114 - Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

§114. Appeal; payment of award to owner or deposit in court as entitling plaintiff to property

No party to any expropriation proceeding shall be entitled to or granted a suspensive appeal from any order, judgment, or decree rendered in such proceeding, whether such order, judgment, or decree is on the merits, exceptions, or special pleas and defenses, or compensation, or any or all of them. The whole of the judgment, however, shall be subject to the decision of the appellate court on review under a devolutive appeal, and the delays for taking such appeal shall commence upon the signing of the judgment determining compensation. If any change in the amount awarded is made on such appeal, the plaintiff shall pay the additional assessment or recover the surplus paid.

Added by Acts 1977, No. 453, §1.



RS 19:115 - Possession of property; construction of facilities; objection; waiver

§115. Possession of property; construction of facilities; objection; waiver

In any case where a municipal corporation has actually, in good faith believing it had authority to do so, taken possession of privately owned, immovable property of another, and constructed facilities upon, under or over such property with the consent or acquiescence of the owner of the property, such owner shall be deemed to have waived his right to contest the necessity for the taking and to receive just compensation prior to the taking, but he shall be entitled to bring an action for such compensation, to be determined in accordance with the provisions of Section 110 of this Title, for the taking of his property or interest therein, the just compensation to be determined as of the time of the taking of the property, or right or interest therein, and such action shall proceed as if the municipal corporation had filed a petition for expropriation as provided for in Section 103 of this Title.

Added by Acts 1977, No. 453, §1.



RS 19:116 - Jury costs; demand by municipal corporation

§116. Jury costs; demand by municipal corporation

If the municipal corporation has demanded a jury trial to determine compensation, the costs of the jury trial shall be assessed against the municipal corporation.

Acts 1990, No. 133, §2.



RS 19:121 - Property defined

PART III-A. EXPROPRIATION OF PORTIONS OF PROPERTY

BY A DECLARATION OF TAKING

§121. Property defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes and other rights in or to immovable property, where there are no buildings or structures for support or shelter.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1986, No. 62, §1.



RS 19:122 - Authority to expropriate and acquisition of property for street or drainage projects prior to judgment

§122. Authority to expropriate and acquisition of property for street or drainage projects prior to judgment

A. When the cities of Bossier City and Shreveport cannot amicably acquire property needed for street, drainage, water, or sewerage projects, they may acquire the same by expropriation and may acquire the property prior to judgment in the trial court on the amount of compensation due to the owner of the property.

B. Except as otherwise provided in this Part, such expropriation by the cities of Bossier City and Shreveport shall be conducted in the manner that the Department of Transportation and Development is permitted to expropriate property for highway purposes, as set forth in R.S. 48:449 through 459.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1; Acts 1989, No. 481, §1.



RS 19:123 - Contents of petition for expropriation; place of filing

§123. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, where the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides, but if the owner does not reside in any one of the parishes into which the property extends, the petition may be filed in any one of the parishes. In all such cases, the court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a resolution adopted by the city council authorizing and declaring that the taking is necessary or useful for the purposes of this Part.

(b) A certificate signed by the city engineer or, in his absence, his principal assistant, declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the city engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 1985, No. 548, §1, eff. July 12, 1985.



RS 19:124 - Prayer of petition; ex parte order for deposit

§124. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for street, drainage, water, or sewerage projects. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1.



RS 19:125 - Vesting of title

§125. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the cities of Bossier City and Shreveport upon final court order declaring that the property described in the petition has been taken for street, drainage, water, or sewerage projects, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the city may enter upon and take possession of the property.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1; Acts 1989, No. 481, §1.



RS 19:126 - Notice to defendant

§126. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1985, No. 548, §1, eff. July 12, 1985.



RS 19:127 - Contesting validity of proposed taking; waiver of defenses

§127. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the street, drainage, water, or sewerage project was not expropriated for a public purpose may file a motion to dismiss the suit within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1.



RS 19:128 - Defendant's answer; requirements; delay for filing

§128. Defendant's answer; requirements; delay for filing

Where property is expropriated pursuant to this Part any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the city that it has finally accepted the construction of the street, drainage, water, or sewerage project for which the property was expropriated; provided, he may file his answer prior to the date he is notified by the city.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1985, No. 548, §1, eff. July 12, 1985; Acts 1987, No. 255, §1.



RS 19:129 - Nonuse; penalties

§129. Nonuse; penalties

If the actual construction has not commenced on the water or sewerage project for which property was taken pursuant to this Part within twenty-four months from the date of the expropriation of the property, the cities of Bossier City and Shreveport shall be liable to any person from whom such property was taken for an amount equal to the compensation paid or due to such person for the taking of his property.

Acts 1987, No. 255, §1; Acts 1989, No. 481, §1.



RS 19:131 - Property defined

PART III-B. EXPROPRIATION OF PROPERTY BY

A DECLARATION OF TAKING BY EAST BATON ROUGE

PARISH AND THE CITY OF BATON ROUGE

§131. Property defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes and other rights in or to immovable property, and the term "governing authority" means the governing authority of the parish of East Baton Rouge and the city of Baton Rouge.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.1 - Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

§131.1. Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

A. After August 15, 2001, and until December 31, 2005, when the governing authority cannot amicably acquire property needed for sewer, drainage, or road projects, the city of Baton Rouge and parish of East Baton Rouge may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. If the owners are known and can be located, the governing authority must engage in good faith negotiations with the owner or owners of the subject property to acquire the property by conventional agreement, and it must make at least one written offer to purchase the property for a specific price. Thereafter, if the governing authority concludes that it cannot amicably acquire the subject property, it must, at least thirty days prior to filing a petition, notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. If the notice is returned unclaimed, the governing authority shall mail the letter of notification by regular mail and wait thirty days from the date of mailing prior to filing suit. The letter of notification must also inform the owner that if, within thirty days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

B. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.2 - Contents of petition for expropriation; place of filing

§131.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. The court wherein the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed thereto the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the parish engineer or, in his absence, his principal assistant, declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the parish engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(e) A copy of the written offer to purchase and the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:131.1(A).

Acts 1989, No. 224, §1, eff. June 26, 1989.



RS 19:131.3 - Prayer of petition; ex parte order for deposit

§131.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for sewer, drainage, or road projects by the city of Baton Rouge and parish of East Baton Rouge. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.4 - Vesting of title

§131.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for sewer, drainage, or road projects by the city of Baton Rouge and parish of East Baton Rouge, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.5 - Notice to defendant

§131.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1989, No. 224, §1, eff. June 26, 1989.



RS 19:131.6 - Contesting validity of proposed taking; waiver of defenses

§131.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken by the city of Baton Rouge and parish of East Baton Rouge was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within thirty days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1989, No. 224, §1, eff. June 26, 1989; Acts 2001, No. 228, §1.



RS 19:131.7 - Defendant's answer; requirements; delay for filing

§131.7. Defendant's answer; requirements; delay for filing

Where property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1989, No. 224, §1, eff. June 26, 1989.



RS 19:132 - Property, governing authority defined

PART III-C. EXPROPRIATION OF PROPERTY BY

A DECLARATION OF TAKING BY CITY OF ALEXANDRIA

OR CITY OF NEW ORLEANS

§132. Property, governing authority defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property, where there are no buildings or structures for support or shelter; the term "governing authority" means the governing authority of the city of Alexandria or the governing authority of the city of New Orleans.

Acts 1991, No. 101, §1; Acts 2004, No. 90, §1, eff. May 28, 2004.



RS 19:132.1 - Authority to expropriate; acquisition of property for street, drainage, water, utility, sewerage, or other capital project prior to judgment

§132.1. Authority to expropriate; acquisition of property for street, drainage, water, utility, sewerage, or other capital project prior to judgment

A. When the governing authority cannot amicably acquire property needed by the city of Alexandria or by the city of New Orleans for a street, drainage, water, utility, sewerage, or other capital project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1991, No. 101, §1; Acts 1992, No. 474, §1; Acts 2004, No. 90, §1, eff. May 28, 2004.



RS 19:132.2 - Contents of petition for expropriation; place of filing

§132.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) If the taking includes a right of way, a certificate signed by the city engineer declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the city engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(e) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:132.1.

Acts 1991, No. 101, §1; Acts 1992, No. 474, §1.



RS 19:132.3 - Prayer of petition; ex parte order for deposit

§132.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the street, drainage, water, utility, sewerage, or other capital project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1991, No. 101, §1; Acts 1992, No. 474, §1.



RS 19:132.4 - Vesting of title

§132.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1991, No. 101, §1.



RS 19:132.5 - Notice to defendant

§132.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1991, No. 101, §1.



RS 19:132.6 - Contesting validity of proposed taking; waiver of defenses

§132.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1991, No. 101, §1.



RS 19:132.7 - Defendant's answer; requirements; delay for filing

§132.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1991, No. 101, §1.



RS 19:132.8 - Nonuse; penalties

§132.8. Nonuse; penalties

If the actual construction has not commenced on the project for which the property was taken pursuant to this Part within twenty-four months from the date of the expropriation of the property, the city of Alexandria or the city of New Orleans, as the case may be, shall be liable to any person from whom the property was taken for an amount equal to the compensation paid or due to him for the taking.

Acts 1991, No. 101, §1; Acts 2004, No. 90, §1, eff. May 28, 2004.



RS 19:133 - Property, governing authority, project, defined

PART III-D. EXPROPRIATION OF PROPERTY

BY A DECLARATION OF TAKING BY TOWN OF COLFAX

§133. Property, governing authority, project, defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights of way, and other rights in or to immovable property; the term "governing authority" means the governing authority of the town of Colfax; and the term "project" means the Aloha-Rigolette Area Louisiana Project.

Acts 1991, No. 583, §1.



RS 19:133.1 - Authority to expropriate and acquisition of property for Aloha-Rigolette Area Louisiana Project prior to judgment

§133.1. Authority to expropriate and acquisition of property for Aloha-Rigolette Area Louisiana Project prior to judgment

A. From September 6, 1991 until December 31, 2004, when the governing authority cannot amicably acquire property needed for the Aloha-Rigolette Area Louisiana Project, including property outside of the municipality and outside of the parish in which it is located, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. The governing authority must engage in good faith negotiations with the owner or owners of the subject property to acquire the property by conventional agreement, and it must make at least one written offer to purchase the property for a specific price.

B. Thereafter, if the governing authority concludes that it cannot amicably acquire the subject property, it must, at least fifteen days prior to filing a petition, notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1991, No. 583, §1; Acts 1999, No. 686, §1.



RS 19:133.2 - Contents of petition for expropriation; place of filing

§133.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated. However, if the property to be expropriated extends into two or more parishes and the owner of the property resides in one of them, the petition shall be filed in the district court of the parish where the owner resides; if the owner does not reside in one of those parishes, the petition may be filed in any one of them. The court in which the petition is filed shall have jurisdiction to adjudicate as to all the property involved.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the project director declaring that he has fixed the right of way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the project director declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 1991, No. 583, §1.



RS 19:133.3 - Prayer of petition; ex parte order for deposit

§133.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the Aloha-Rigolette Area Louisiana Project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1991, No. 583, §1.



RS 19:133.4 - Vesting of title

§133.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1991, No. 583, §1.



RS 19:133.5 - Notice to defendant

§133.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1991, No. 583, §1.



RS 19:133.6 - Contesting validity of proposed taking; waiver of defenses

§133.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1991, No. 583, §1.



RS 19:133.7 - Defendant's answer; requirements; delay for filing

§133.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1991, No. 583, §1.



RS 19:134 - Property, governing authority defined

PART III-E. EXPROPRIATION OF PROPERTY BY

A DECLARATION OF TAKING BY PARISH OF CALCASIEU

AND THE CITY OF LAKE CHARLES

§134. Property, governing authority defined

As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property, where there are no buildings or structures for support or shelter; the term "governing authority" means the governing authority of the parish of Calcasieu or the city of Lake Charles.

Acts 1992, No. 702, §1; Acts 2010, No. 181, §1, eff. June 9, 2010.



RS 19:134.1 - Authority to expropriate; acquisition of property for street, drainage, water, utility, or sewerage projects prior to judgment

§134.1. Authority to expropriate; acquisition of property for street, drainage, water, utility, or sewerage projects prior to judgment

A. When the governing authority cannot amicably acquire property needed by the parish of Calcasieu or the city of Lake Charles for a street, drainage, water, utility, or sewerage project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. This notice provision must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 1992, No. 702, §1; Acts 2010, No. 181, §1, eff. June 9, 2010.



RS 19:134.2 - Contents of petition for expropriation; place of filing

§134.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the parish or city engineer declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the parish or city engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(e) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:134.1(B).

Acts 1992, No. 702, §1; Acts 2010, No. 181, §1, eff. June 9, 2010.



RS 19:134.3 - Prayer of petition; ex parte order for deposit

§134.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the street, drainage, water, utility, or sewerage project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 1992, No. 702, §1.



RS 19:134.4 - Vesting of title

§134.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 1992, No. 702, §1.



RS 19:134.5 - Notice to defendant

§134.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 1992, No. 702, §1.



RS 19:134.6 - Contesting validity of proposed taking; waiver of defenses

§134.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose or to raise other defenses to the taking must file a motion to dismiss within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 1992, No. 702, §1.



RS 19:134.7 - Defendant's answer; requirements; delay for filing

§134.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 1992, No. 702, §1.



RS 19:135 - Property, governing authority defined

PART III-F. EXPROPRIATION OF PROPERTY BY A DECLARATION

OF TAKING BY THE CITY OF RUSTON

§135. Property, governing authority defined

As used in this Part, the term:

(1) "Property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property.

(2) "Governing authority" means the governing authority of the city of Ruston.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.1 - Authority to expropriate; acquisition of property for certain purposes

§135.1. Authority to expropriate; acquisition of property for certain purposes

A. When the city of Ruston cannot amicably acquire property needed by the city for a street, road, drainage, water, utility, sewerage, electric, or other capital project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.2 - Contents of petition for expropriation; place of filing

§135.2. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority of the city of Ruston authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) If the taking includes a right-of-way, a certificate signed by the city engineer or consulting engineer declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience.

(c) A certificate signed by the director of public works and the city engineer or consulting engineer declaring that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(d) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.3 - Prayer of petition; ex parte order for deposit

§135.3. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for the street, road, drainage, water, utility, sewerage, electric, or other capital project. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.4 - Vesting of title

§135.4. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the city of Ruston upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the city of Ruston may enter upon and take possession of the property.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:135.5 - Notice to defendant

§135.5. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that a petition has been filed to expropriate the property described in the petition.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2003, No. 1212, §1.



RS 19:135.6 - Contesting validity of proposed taking; waiver of defenses

§135.6. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken for the project was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within fifteen days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation or damages.

Acts 2003, No. 1212, §1.



RS 19:135.7 - Defendant's answer; requirements; delay for filing

§135.7. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the city of Ruston that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2003, No. 1212, §1; Acts 2008, No. 809, §1.



RS 19:136 - Purpose

PART III-G. EXPROPRIATION OF ABANDONED OR BLIGHTED PROPERTY

BY A DECLARATION OF TAKING BY THE CITY OF NEW ORLEANS AND

THE CITY OF GRAMBLING

§136. Purpose

In an effort to control the rising number of abandoned or blighted properties throughout the state and to slow urban blight, the legislature finds it necessary to implement a mechanism by which the city of New Orleans and the city of Grambling are empowered to more readily obtain abandoned or blighted properties. The provisions of this Part are intended to provide a means by which governing authorities may revitalize economically depressed areas by placing abandoned or blighted properties back into the economic stream of commerce through the rehabilitation of the abandoned or blighted property. The procedure created by this Part shall be in addition to any other procedure authorized by law.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004; Acts 2006, No. 196, §1.



RS 19:136.1 - Definitions

§136.1. Definitions

For the purposes of this Part, unless the context clearly otherwise requires or unless otherwise defined in specific portions of this Part, the following words or phrases shall have the respective meanings:

(1) "Abandoned property" means property that is vacant or not lawfully occupied. The term "vacant or not lawfully occupied" shall include but shall not be limited to any premises which are not actually occupied by its owner, lessee, or other invitee or if occupied, without utilities, and has been left unsecured or inadequately secured from unauthorized entry to the extent that the premises could be entered and utilized by vagrants or other uninvited persons as a place of harborage or any premises which by reason of dilapidation, deterioration, state of disrepair, or other such status is otherwise detrimental to or endangers the public safety, health, or welfare.

(2) "Blighted property" means any commercial or residential premises, including a vacant lot, which has been declared vacant, uninhabitable, or hazardous by an administrative hearing officer acting pursuant to R.S. 13:2575 and 2576, or any other applicable law.

(3) "Governing authority" means the city of New Orleans or any assignee thereof which is authorized by the municipality to carry out the purpose of this Part, or the city of Grambling.

(4) "Notice" means the sending of written communication to a person entitled to receive notice pursuant to this Part by any of the following methods:

(a) By means of registered or certified mail, return receipt requested, to an owner at the address of the owner listed in the assessor's office for the parish in which the abandoned or blighted property is located.

(b) In the same manner as service of citation or other process as provided for in the Louisiana Code of Civil Procedure and R.S. 13:3201 et seq., whether made by a sheriff, deputy sheriff, or constable or as otherwise provided by law in any civil matters.

(c) By a duly authorized building inspector or other representative of the political subdivision, as provided by ordinance.

(d) In the event that the owners are absent or unable to be notified in accordance with Subparagraphs (4)(a) through (c) of this Section, notice may be made by publication once a week for two consecutive weeks in an official journal of the political subdivision in which the property is located.

(e) Repealed by Acts 2004, No. 755, §2, eff. July 6, 2004.

(5) "Owner" means any person having an ownership interest in the property as shown in the conveyance records of the parish in which the property is located, including but not limited to ownership or leasehold interest.

(6) "Property" means any portion of immovable property, including servitudes, leases, rights-of-way, and other rights in or to immovable property.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §§1, 2, eff. July 6, 2004; Acts 2006, No. 196, §1.



RS 19:136.2 - Authority to expropriate; acquisition of abandoned or blighted property prior to judgment

§136.2. Authority to expropriate; acquisition of abandoned or blighted property prior to judgment

A. When the governing authority cannot amicably acquire property needed by the governing authority for the rehabilitation of abandoned or blighted property in order to return it to commerce, it may acquire the same by expropriation and may acquire the abandoned or blighted property prior to judgment in the trial court fixing the amount of compensation due to the owner of the abandoned or blighted property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority shall send notice to the owner of its intention to expropriate the property pursuant to this Part. The letter of notification shall also inform the owner that if, within fifteen days after being served with the citation and pleading, (1) he does not object to the taking on the grounds that it is not for a public purpose or (2) he fails to show that the abandoned or blighted conditions of the property have been substantially rehabilitated and that all taxes and public liens have been paid, he shall waive all defenses to the taking except claims for compensation or damages.

C. Except for the provisions of R.S. 48:453(E), 456(A)(3) and (B), and as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.3 - Contents of petition for expropriation; place of filing

§136.3. Contents of petition for expropriation; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is located.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, a legal description of the property being expropriated, and the name of the record owner or owners.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority generally authorizing the taking of abandoned or blighted property and declaring that it is necessary or useful for the purposes of this Part.

(b) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the actual taking, use, damage, or destruction, as the case may be. It shall be signed by a qualified and licensed real estate appraiser who made the estimate and shall include the date on which the appraisal was made.

(c) A copy of the letter of notification of intention to expropriate the property, as required by R.S. 19:136.2(B), and an affidavit setting forth the efforts to notify the owner.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.4 - Prayer of petition; ex parte order for deposit; value determination

§136.4. Prayer of petition; ex parte order for deposit; value determination

The petition shall conclude with a prayer that the abandoned or blighted property be declared taken for the purpose of rehabilitating economically depressed property by placing it back into the economic stream of commerce. Upon presentation of the petition, the court shall issue an order directing that the amount of the appraisal be deposited in the registry of the court. Upon the deposit of the amount of the appraisal in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property as contained in the petition.

Acts 2003, No. 984, §1.



RS 19:136.5 - Vesting of title

§136.5. Vesting of title

Upon presentation of the receipt issued by the clerk of court, the court shall render an immediate ex parte order transferring and vesting full and complete right, title, and ownership in and to the property unto the governing authority, free and clear of all rights of all interested owners, and all such rights and interests shall be transferred to and attach to the funds on deposit. The rights and interests of all creditors shall be transferred and attach to the funds on deposit. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2003, No. 984, §1.



RS 19:136.6 - Notice to defendant

§136.6. Notice to defendant

Upon receipt of the deposit and the ex parte order, the clerk of court shall comply with all laws governing citation as to each named defendant.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.7 - Contesting validity of proposed taking; waiver of defenses

§136.7. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest and oppose the validity of the taking on the grounds that (1) the property taken was not expropriated for a public purpose or (2) the abandoned or blighted conditions of the property have been substantially rehabilitated, and all taxes and governmental liens have been paid, shall file a motion to dismiss the taking within fifteen days after the date on which the citation was served on him or a court-appointed curator on his behalf. The motion to dismiss the taking shall be served pursuant to Code of Civil Procedure Article 1314. This motion shall be tried contradictorily as a summary proceeding with preference over all other matters to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. The ex parte order vesting title in the governing authority shall become final upon the failure of the defendant to timely file the opposition provided in Subsection A of this Section. If the defendant files an opposition, the ex parte order becomes final upon the rendering of a judgment in favor of the governing authority on the trial of the opposition or as otherwise provided in the Code of Civil Procedure.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.8 - Defendant's answer; requirements; delay for filing

§136.8. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to the district court for the parish in which the property is located to determine the measure of compensation to which he is entitled, if:

(1) The defendant or owner applies for a trial within fifteen days from the date of service upon him, or a curator ad hoc appointed for him, or within an extended period of time granted by the court for good cause not to exceed sixty days, otherwise it shall be conclusively presumed that the amount deposited by the governing authority is correct and the defendant or owner shall thereafter be barred from disputing the deposited amount.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated.

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.9 - Encumbrances and taxes

§136.9. Encumbrances and taxes

A. Subsequent to the rendition of the ex parte order of expropriation, the governing authority shall notify all parties having any mortgage, lien, or encumbrance on the property of the pendency of the proceedings. Such notices shall be sent to all such parties as may be reasonably ascertained. Notices may be sent as provided for herein. The rights and interest of all creditors shall be transferred and attached to the funds on deposit. The court shall have summary jurisdiction to rank the creditors according to law and their respective priority and order distribution of the funds.

B. The expropriated property shall be vested in the governing authority free and clear of all mortgages, liens, privileges, and encumbrances. All inscriptions for taxes, tax liens, and governmental charges shall be canceled according to law upon payment of same to the extent that the funds are available from the amount deposited into the registry of the court. When the ex parte order vesting title in the governmental authority becomes final, as provided in R.S. 19:136.7(B), the court shall order, upon ex parte motion, the Recorder of Mortgages to cancel and erase all liens, mortgages, and encumbrances affecting the expropriated property and shall also order the taxing authority to cancel and erase all taxes, tax liens, and governmental charges against the property.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.10 - Repealed by Acts 2004, No. 755, §2, eff. July 6, 2004.

§136.10. Repealed by Acts 2004, No. 755, §2, eff. July 6, 2004.



RS 19:136.11 - Acquisition by third persons

§136.11. Acquisition by third persons

The governing authority shall provide an equal opportunity for all natural or juridical persons, including but not limited to sole proprietorships, partnerships, corporations, or limited liability companies, whether for profit or nonprofit, to acquire property expropriated pursuant to the provisions of this Part when the governing authority decides to sell, convey, or otherwise dispose of any property expropriated pursuant to the provisions of this Part. Notwithstanding the foregoing provisions, the governing authority may establish a preference for the allocation of these properties to low-income families, directly or through for-profit or nonprofit organizations which will have rehabilitated or constructed housing on the property.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.12 - Sale of expropriated property

§136.12. Sale of expropriated property

Notwithstanding any other provision of law to the contrary, the municipality may sell property acquired pursuant to this Part at public or private sale. Before any such sale may be made, the governing authority shall enact an ordinance generally approving said sales. Said ordinance shall state whether such sales shall be by public or private sale. If the ordinance states that such sale shall or may be by private sale, the ordinance shall establish a fair and equitable policy which shall have uniform application for determining the sale price. For purposes of this Section, the sale of property acquired pursuant to this Part shall not be considered the sale of surplus property or of property owned by the municipality.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:136.13 - Notice of sale; private and public

§136.13. Notice of sale; private and public

A. If property is sold at private sale, the municipality shall on a quarterly basis publish a short description of how the municipality is making properties, acquired pursuant to this Part, available for purchase by the public. The municipality shall also publish on a quarterly basis a list of properties acquired pursuant to this Part that have been sold by the municipality in the preceding quarter, which list shall include the name of the purchaser, the municipal address of the property sold or, if no municipal address is available, the district, lot, and square number, and the price at which the property was sold.

B. If property is sold at public sale, notice of the sale shall be published at least twice in the manner provided by law for sales under judicial process. The advertisement of the notice of the public sale shall contain the date of the sale, the place and time of the sale, the municipal address of the property subject to such sale or, if no municipal address is available, the district, lot, and square number, and the terms of the sale.

Acts 2003, No. 984, §1; Acts 2004, No. 755, §1, eff. July 6, 2004.



RS 19:138 - §138. City of Pineville; Susek Drive Project; acquisition of property prior to judgment; definitions

PART III-H. EXPROPRIATION OF PROPERTY BY A

DECLARATION OF TAKING BY CITY OF PINEVILLE

§138. City of Pineville; Susek Drive Project; acquisition of property prior to judgment; definitions

A. When the governing authority of the city of Pineville cannot amicably acquire property needed for its Susek Drive Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights of way, and other rights in or to immovable property; the term "governing authority" means the governing authority of the city of Pineville; and the term "project" means the Susek Drive Project.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.1 - Contents of petition; place of filing

§138.1. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:138.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.2 - Prayer of the petition; ex parte order of taking

§138.2. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.3 - Vesting of title

§138.3. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.4 - Notice to defendant

§138.4. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.5 - Contesting validity of taking; waiver of defenses

§138.5 Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within fifteen days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.6 - Defendant's answer; requirements; delay for filing

§138.6. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:138.7 - Grant as additional authority

§138.7. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2004, No. 59, §1, eff. May 28, 2004.



RS 19:139 - City of Lafayette and parish of Lafayette; Kaliste City of Lafayette and parish of Lafayette; Kaliste Saloom Road Widening Project; acquisition of property prior to judgment; definitions

PART III-I. EXPROPRIATION OF PROPERTY BY A DECLARATION

OF TAKING BY CITY OF LAFAYETTE AND PARISH OF LAFAYETTE

§139. City of Lafayette and parish of Lafayette; Kaliste Saloom Road Widening Project; acquisition of property prior to judgment; definitions

A. When the governing authority cannot amicably acquire property needed by the city of Lafayette and the parish of Lafayette for the Kaliste Saloom Road Widening Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority shall notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification shall also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part shall be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property; the term "governing authority" means the city of Lafayette and parish of Lafayette; and the term "project" means the Kaliste Saloom Road Widening Project.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.1 - Contents of petition; place of filing

§139.1. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it all of the following:

(a) A certified copy of a resolution or ordinance adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:139(B).

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.2 - Prayer of the petition; ex parte order of taking

§139.2. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.3 - Vesting of title

§139.3. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.4 - Notice to defendant

§139.4. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.5 - Contesting validity of taking; waiver of defenses

§139.5. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within fifteen days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.6 - Defendant's answer; requirements; delay for filing

§139.6. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.7 - Grant as additional authority

§139.7. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2009, No. 19, §1, eff. June 12, 2009.



RS 19:139.11 - City of Youngsville; Chemin Metairie Phase II Project; acquisition of property prior to judgment; definitions

PART III-J. EXPROPRIATION OF PROPERTY BY A DECLARATION

OF TAKING BY CITY OF YOUNGSVILLE

§139.11. City of Youngsville; Chemin Metairie Phase II Project; acquisition of property prior to judgment; definitions

A. When the governing authority cannot amicably acquire property needed by the city of Youngsville for its Chemin Metairie Phase II Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the record owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority shall notify the record owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification shall also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part shall be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property; the term "governing authority" means the city of Youngsville; and the term "project" means the Chemin Metairie Phase II Project.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.12 - Contents of petition; place of filing

§139.12. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it all of the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:139.11(B).

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.13 - Prayer of the petition; ex parte order of taking

§139.13. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.14 - Vesting of title

§139.14. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.15 - Notice to defendant

§139.15. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each named defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each named defendant in the manner provided for the service of citations.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.16 - Contesting validity of taking; waiver of defenses

§139.16. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within fifteen days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.17 - Defendant's answer; requirements; delay for filing

§139.17. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:139.18 - Grant as additional authority

§139.18. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2009, No. 290, §1, eff. July 1, 2009.



RS 19:141 - Acquisition of property prior to judgment

PART IV. EXPROPRIATION BY PORT COMMISSIONS,

PORT AUTHORITIES, LOUISIANA STATE UNIVERSITY, AND

THE DEPARTMENT OF PUBLIC WORKS, STATE OF LOUISIANA

§141. Acquisition of property prior to judgment

In any suit for the expropriation of property, including the fee simple title and servitudes, all port commissions and port authorities created by the constitution or statutes of Louisiana; Louisiana State University and Agricultural and Mechanical College; the Department of Public Works, State of Louisiana and the Sabine River Authority, State of Louisiana, may acquire the property prior to judgment in the trial court in the manner provided in this Part.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §1.



RS 19:142 - Contents of petition

§142. Contents of petition

The petition shall contain the allegations required in R.S. 19:2.1, but shall have annexed thereto the following:

(1) A certified copy of a resolution adopted by the board of commissioners of the commission or authority filing the petition or by the Board of Supervisors of Louisiana State University with the concurrence of not less than two-thirds of its members, declaring that the taking is necessary or useful for the purposes for which the commission authority or university was created or if the petition is filed on behalf of the department of public works, a statement of like nature by the director of public works.

(2) A certificate signed by the consulting engineer of the port commission or authority, by a person designated for that purpose by the board of supervisors of Louisiana State University or by the chief engineer of the department of public works, where the expropriation is sought by the department of public works or by the Sabine River Authority declaring that he has made a determination of the amount and location of the property or servitude required for the purposes set forth in the petition and that in his opinion the property or servitude is neither excessive nor inadequate for such purposes.

(3) A statement of the amount of money estimated to be just and adequate compensation for the taking, showing any estimate of damages and of value of improvements as separate items. It shall be signed by those who made the estimate, showing the capacity in which they acted and the date on which it was made.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §2.



RS 19:143 - Appointment of estimators; restrictions in selection

§143. Appointment of estimators; restrictions in selection

The plaintiff shall select two or more persons to make the estimate, but at least one of them must be a licensed realtor who is familiar with land values in the vicinity of the property to be taken.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §3.



RS 19:144 - Prayer of the petition; ex parte order of taking

§144. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property and/or servitude be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Added by Acts 1958, No. 204, §1.



RS 19:145 - Vesting of title

§145. Vesting of title

Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights as contained in the petition. Upon such deposits, title to the property and property rights specified in the petition shall vest in the plaintiff and the right to just and adequate compensation therefor shall vest in the persons entitled thereto.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §4.



RS 19:146 - Notice to defendant

§146. Notice to defendant

Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Added by Acts 1958, No. 204, §1.



RS 19:147 - Contesting validity or extent of taking; waiver of defenses; judgment on validity or extent of taking

§147. Contesting validity or extent of taking; waiver of defenses; judgment on validity or extent of taking

A. Any defendant desiring to contest the validity or extent of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within twenty days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with the plaintiff.

B. Failure to file the motion to dismiss or to serve a copy thereof on the plaintiff within twenty days from the date the notice was served on him constitutes a waiver of all defenses to the suit except claims for compensation.

C. In the event a defendant files a timely motion to dismiss challenging the validity or extent of the taking, the court shall set the matter for hearing within thirty days after the filing of the motion to dismiss and shall render a decision within five days after the case is submitted. A judgment rendered determining the validity or the extent of the taking pursuant to this Part shall be signed and designated as a final judgment by the court for the purpose of an immediate appeal.

Added by Acts 1958, No. 204, §1; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:148 - Right of possession; limitation by the court

§148. Right of possession; limitation by the court

If there are no buildings located wholly or partially upon the property described in the petition, the plaintiff shall be entitled to enter upon and take possession of the property upon the deposit of the estimated compensation.

If any building is located wholly or partially upon the property described in the petition, the court may postpone the right of entry for any period not to exceed thirty days from the date on which the last of any party defendant was served with the notice. The court may fix a reasonable rental to be paid to the plaintiff by a defendant in possession of the property for each day he remains in possession after the withdrawal of any part of the amount deposited.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §5.



RS 19:149 - Withdrawal of amount deposited

§149. Withdrawal of amount deposited

Upon the application of any party in interest, and upon due notice to all parties, the court may order that the money deposited, or any part thereof, be paid forthwith to the person entitled thereto for or on account of the just and adequate compensation to be awarded in the proceedings.

The court may make such orders as shall be just and equitable to direct the payment of taxes, encumbrances and other charges out of the money deposited.

Added by Acts 1958, No. 204, §1.



RS 19:150 - Determining value where entire tract expropriated; jury demand

§150. Determining value where entire tract expropriated; jury demand

A. Where an entire lot, block or tract of land is expropriated, any defendant may apply for a trial to determine the market value of the property expropriated, provided:

(1) He files an answer within thirty days from the date he is served with the notice required by R.S. 19:146.

(2) His answer sets forth the amount he claims.

(3) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

B. If the defendant desires a trial by jury, he shall file his demand for a jury trial within thirty days from the date he is served with the notice required by R.S. 19:146. Failure to demand a jury within the time provided constitutes a waiver of the right to a jury trial.

C. Upon the filing of the answer, the court shall issue an order fixing the time of the trial of the suit. The clerk of court shall thereupon issue a notice to all parties who did not join in the answer of the time fixed for the trial. This notice shall be served at least twenty days before the time fixed for the trial and in the manner provided by law for the service of citations.

Added by Acts 1958, No. 204, §1; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:151 - Determining value and damages where part of a tract is expropriated; jury demand

§151. Determining value and damages where part of a tract is expropriated; jury demand

A. Where a portion of a lot, block or tract of land is expropriated, any defendant may apply for a trial to determine the just and adequate compensation to which he is entitled, provided:

(1) He files an answer within one year from the date he is notified in writing, by certified mail, by the plaintiff that it has finally accepted the construction of the facility or facilities for which the property was expropriated.

(2) His answer sets forth the amount he claims as the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

B. If the defendant desires a trial by jury, he shall include a demand for trial by jury in his answer or separate pleading. The answer or separate pleading demanding a trial by jury shall be filed not later than the time period during which the defendant has to file his answer pursuant to this Section. Failure to demand a jury within the time provided constitutes a waiver of the right to a jury trial.

C. Upon the filing of the answer, the court shall issue an order fixing the time of the trial of the suit on compensation. The clerk of court shall thereupon issue a notice to all parties who did not join in the answer of the time fixed for the trial. This notice shall be served at least twenty days before the time fixed for trial and in the same manner provided for the service of citations.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §6; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:152 - Laches by defendant forfeits defenses

§152. Laches by defendant forfeits defenses

Failure of a defendant to file his answer timely or to serve copies thereof timely constitutes a waiver of all his defenses to the suit.

Added by Acts 1958, No. 204, §1.



RS 19:153 - Measure of compensation; burden of proof

§153. Measure of compensation; burden of proof

The market value is determined as in general expropriation suits but as of the time the estimated compensation was deposited in the registry of the court.

Damage to the remainder of the property is determined as of the date of the trial.

In either case the defendant has the burden of proving his claim.

Added by Acts 1958, No. 204, §1.



RS 19:154 - Trial according to general expropriation laws

§154. Trial according to general expropriation laws

Except as provided in this Part, these suits are tried in accordance with the provisions of the general expropriation laws.

Added by Acts 1958, No. 204, §1.



RS 19:155 - Judgment to provide interest

§155. Judgment to provide interest

The judgment rendered therein shall include, as part of the just compensation awarded, interest at the rate of five per centum per annum on the amount finally awarded as of the date title vests in the plaintiff to the date of payment; but interest shall not be allowed on so much thereof as has been deposited in the registry of the court.

Added by Acts 1958, No. 204, §1.



RS 19:156 - Judgment as to difference awarded

§156. Judgment as to difference awarded

If the compensation finally awarded exceeds the amount so deposited, the court shall enter judgment against the plaintiff and in favor of the persons entitled thereto for the amount of the deficiency.

If the compensation finally awarded is less than the amount so deposited, the court shall enter judgment in favor of the plaintiff and against the proper parties for the amount of the excess.

Added by Acts 1958, No. 204, §1. Amended by Acts 1962, No. 40, §7.



RS 19:157 - Distribution of final award

§157. Distribution of final award

The court also has the power to make such orders as are just and equitable with respect to distribution of the amount finally awarded.

Added by Acts 1958, No. 204, §1.



RS 19:158 - Grant as additional authority

§158. Grant as additional authority

The right to take possession and title in advance of final judgment, as provided herein, is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted, and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Added by Acts 1958, No. 204, §1.



RS 19:159 - Appeal; expedited review; effect of appeall

§159. Appeal; expedited review; effect of appeal

A. No party to an expropriation proceeding filed pursuant to this Part shall be entitled to or granted a suspensive appeal from any order, judgment, or decree rendered in such proceeding, whether such order, judgment, or decree is on the merits, exceptions, or special pleas and defenses, or compensation, or any or all of them.

B. Any judgment determining the validity or the extent of the taking pursuant to R.S. 19:147, shall be subject to a devolutive appeal, and the delays for taking such an appeal shall commence upon the signing of that judgment.

C. The appellate court shall consider an appeal of a judgment rendered pursuant to R.S. 19:147, on an expedited basis.

D. No appeal in any expropriation suit brought under these provisions shall operate to prevent or delay the vesting of title in the plaintiff.

Added by Acts 1958, No. 204, §1; Acts 2014, No. 625, §1.

NOTE: See Acts 2014, No. 625, §2, relative to applicability.



RS 19:160 - Divesting of title

§160. Divesting of title

The plaintiff shall not be divested by court order of any title acquired under these provisions except where such court finds that the property was not taken for a public use. In the event of such findings, the court shall enter such judgment as may be necessary to compensate the defendant for the period during which the property was in the possession of the plaintiff and to recover for the plaintiff any award paid.

Added by Acts 1958, No. 204, §1.



RS 19:201 - Attorney fees; unsuccessful or abandoned expropriation suits

PART V. MISCELLANEOUS PROVISIONS

§201. Attorney fees; unsuccessful or abandoned expropriation suits

A. A court of Louisiana having jurisdiction of a proceeding instituted by any expropriating authority referred to in R.S. 19:2 shall award the owner of any right, or title to, or interest in the property sought to be expropriated such sum as will, in the opinion of the court, reimburse such owner for his reasonable attorney fees, and court costs, actually incurred because of the expropriation proceeding, if the final judgment is that the plaintiff does not acquire at least fifty percent of the immovable property requested in the petition for expropriation or if the proceeding is abandoned by the plaintiff. If the expropriating authority is the state or its political corporations or subdivisions, any such award shall be paid from the same funds from which the purchase price of the property would have been paid.

B. The rights of the owner herein fixed are in addition to any other rights he may have under the Constitution of Louisiana.

Added by Acts 1972, No. 121, §1; Acts 2011, No. 316, §1, eff. June 28, 2011; Acts 2012, No. 702, §1.



RS 19:251 - Lafourche Parish Water District No.1; acquisition of property prior to judgment; definitions

PART VI. EXPROPRIATION BY A DECLARATION OF TAKING BY

THE LAFOURCHE PARISH WATER DISTRICT NO. 1

§251. Lafourche Parish Water District No.1; acquisition of property prior to judgment; definitions

A. When the Lafourche Parish Water District No. 1 cannot amicably acquire property needed for its waterworks or sewerage systems, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the district must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the district shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights-of-way, and other rights in or to immovable property, but shall not include any property, utility plant, or facilities owned by any private waterworks or sewerage system.

Acts 2001, No. 210, §1.



RS 19:252 - Contents of petition; place of filing

§252. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the district in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the district authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the district declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:251.

Acts 2001, No. 210, §1.



RS 19:253 - Prayer of the petition; ex parte order of taking

§253. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 210, §1.



RS 19:254 - Vesting of title

§254. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the district upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the district may enter upon and take possession of the property.

Acts 2001, No. 210, §1.



RS 19:255 - Notice to defendant

§255. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 210, §1.



RS 19:256 - Contesting validity of taking; waiver of defenses

§256. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 210, §1.



RS 19:257 - Defendant's answer; requirements; delay for filing

§257. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the district that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the district.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 210, §1.



RS 19:258 - Grant as additional authority

§258. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 210, §1.



RS 19:271 - Terrebonne Parish Consolidated Government; authority to expropriate; acquisition of property prior to judgment; definitions

PART VII. EXPROPRIATION BY A DECLARATION OF TAKING

BY THE TERREBONNE PARISH CONSOLIDATED GOVERNMENT

§271. Terrebonne Parish Consolidated Government; authority to expropriate; acquisition of property prior to judgment; definitions

A. When the Terrebonne Parish Consolidated Government cannot amicably acquire property needed for a street, parish road or highway, drainage, flood protection, utility, or sewerage project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. The expropriation of any property pursuant to the provisions of this Part must first be approved by two-thirds of the elected membership of the parish council of the Terrebonne Parish Consolidated Government by the adoption of an ordinance declaring that the taking is necessary or useful for the purposes of this Part.

B. At least fifteen days prior to filing a petition for expropriation, the parish administration must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the parish government shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights-of-way, and other rights in or to immovable property, but shall not include any property, utility plant, or facilities owned by any private waterworks or sewerage system.

Acts 2001, No. 470, §1.



RS 19:272 - Contents of petition; place of filing

§272. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the plaintiff in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of the ordinance adopted by the parish council authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the parish or consulting engineer declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:271.

Acts 2001, No. 470, §1.



RS 19:273 - Prayer of the petition; ex parte order of taking

§273. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 470, §1.



RS 19:274 - Vesting of title

§274. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2001, No. 470, §1.



RS 19:275 - Notice to defendant

§275. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 470, §1.



RS 19:276 - Contesting validity of taking; waiver of defenses

§276. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 470, §1.



RS 19:277 - Defendant's answer; requirements; delay for filing

§277. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 470, §1.



RS 19:278 - Grant as additional authority

§278. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 470, §1.



RS 19:291 - Consolidated Terrebonne Parish Waterworks District No. 1; authority to expropriate; acquisition of property prior to judgment; definitions

PART VIII. EXPROPRIATION BY A DECLARATION OF

TAKING BY THE CONSOLIDATED TERREBONNE PARISH

WATERWORKS DISTRICT NO. 1

§291. Consolidated Terrebonne Parish Waterworks District No. 1; authority to expropriate; acquisition of property prior to judgment; definitions

A.(1) When the Consolidated Terrebonne Parish Waterworks District No. 1 cannot amicably acquire property needed for a waterworks project authorized by R.S. 33:7712, for the acquisition of property needed in conjunction with a state highway, flood, or drainage project, or for the relocation of utilities, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

(2) The expropriation of any property pursuant to the provisions of this Part must first be approved by a two-thirds vote of the members of the board of commissioners at a public meeting called for that purpose. The meeting of the board shall comply with the provisions of the Open Meetings Law, R.S. 42:1 et seq., except that written public notice of the meeting shall be given at least fifteen days prior to the date of the meeting. The approval of the board shall be in the form of a resolution of the board declaring that the taking is necessary or useful for the purposes of this Part.

B. After complying with the provisions of Subsection A of this Section, at least fifteen days prior to filing a petition for expropriation, the board must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the board shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 450.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights of way, and other rights in or to immovable property, but shall not include any property, utility plant, or facilities owned by any private waterworks or sewerage system.

Acts 2001, No. 471, §1.



RS 19:292 - Contents of petition; place of filing

§292. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the board of commissioners as required by R.S. 19:291(A)(2) authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the district declaring that he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and that the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:291.

Acts 2001, No. 471, §1.



RS 19:293 - Prayer of the petition; ex parte order of taking

§293. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 471, §1.



RS 19:294 - Vesting of title

§294. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the district upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the district may enter upon and take possession of the property.

Acts 2001, No. 471, §1.



RS 19:295 - Notice to defendant

§295. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 471, §1.



RS 19:296 - Contesting validity of taking; waiver of defenses

§296. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 471, §1.



RS 19:297 - Defendant's answer; requirements; delay for filing

§297. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the district that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the district.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 471, §1.



RS 19:298 - Grant as additional authority

§298. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 471, §1.



RS 19:311 - Town of Bernice; Rail Spur Project; acquisition of property prior to judgment; definitions

PART IX. EXPROPRIATION BY A DECLARATION OF

TAKING BY THE TOWN OF BERNICE

§311. Town of Bernice; Rail Spur Project; acquisition of property prior to judgment; definitions

A. When the governing authority of the town of Bernice cannot amicably acquire property needed for its Rail Spur Project, it may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property.

B. At least fifteen days prior to filing a petition for expropriation, the governing authority must notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. The letter of notification must also inform the owner that if, within fifteen days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

C. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

D. As used in this Part, the term "property" means any portion of immovable property including servitudes, rights-of-way, and other rights in or to immovable property.

Acts 2001, No. 853, §1.



RS 19:312 - Contents of petition; place of filing

§312. Contents of petition; place of filing

The right of expropriation granted by this Part shall be exercised in the following manner:

(1) A petition shall be filed by the governing authority in the district court of the parish in which the property to be expropriated is situated.

(2) The petition shall contain a statement of the purpose for which the property is to be expropriated, describing the property necessary therefor with a plan of the same, a description of the improvements thereon, if any, and the name of the owner if known.

(3) The petition shall have annexed to it the following:

(a) A certified copy of a resolution adopted by the governing authority authorizing the taking and declaring that it is necessary or useful for the purposes of this Part.

(b) A certificate signed by the consulting engineer for the governing authority declaring that (i) he has fixed the right-of-way in a manner sufficient in his judgment to provide for the public interest, safety, and convenience and (ii) the location and design of the proposed improvements are in accordance with the best modern practices adopted in the interest of the safety and convenience of the public.

(c) An itemized statement of the amount of money estimated to be the full extent of the owner's loss for the taking or the damage, or both, as the case may be. It shall be signed by those who made the estimate, showing the capacity in which they acted, and the date on which it was made.

(d) A copy of the return receipt from the letter of notification of intention to expropriate the property, as required by R.S. 19:311.

Acts 2001, No. 853, §1.



RS 19:313 - Prayer of the petition; ex parte order of taking

§313. Prayer of the petition; ex parte order of taking

The petition shall conclude with a prayer that the property be declared taken for public purposes and, upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court and declaring that the property described in the petition has been taken for public purposes at the time of the deposit.

Acts 2001, No. 853, §1.



RS 19:314 - Vesting of title

§314. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for the project, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2001, No. 853, §1.



RS 19:315 - Notice to defendant

§315. Notice to defendant

A. Upon receipt of the deposit, the clerk of court shall issue a notice to each defendant in the suit, notifying him that the property described in the petition has been expropriated for public purposes.

B. This notice, together with a certified copy of the order, the petition, and the clerk's receipt for the deposit, shall be delivered by the clerk to the proper sheriff for service on each defendant in the manner provided for the service of citations.

Acts 2001, No. 853, §1.



RS 19:316 - Contesting validity of taking; waiver of defenses

§316. Contesting validity of taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property was not expropriated for a public use may file a motion to dismiss the suit within ten days from the date the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or his attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided or to serve a copy thereof on the plaintiff constitutes a waiver of all defenses to the suit except claims for compensation or damages.

Acts 2001, No. 853, §1.



RS 19:317 - Defendant's answer; requirements; delay for filing

§317. Defendant's answer; requirements; delay for filing

When property is expropriated pursuant to this Part, any defendant may apply for a trial to determine the measure of compensation to which he is entitled, if:

(1) He files an answer within one year from the date he is notified in writing by the governing authority that it has finally accepted the construction project for which the property was expropriated. However, he may file his answer prior to the date he is notified by the governing authority.

(2) His answer sets forth the amount he claims, including the value of each parcel expropriated and the amount he claims as damages to the remainder of his property.

(3) His damage claim is reasonably itemized.

(4) His answer has a certificate thereon showing that a copy thereof has been served personally or by mail on all parties to the suit who have not joined in the answer.

Acts 2001, No. 853, §1.



RS 19:318 - Grant as additional authority

§318. Grant as additional authority

The right to take possession and title as provided in this Part is in addition to any right or authority conferred by the laws of this state under which expropriation proceedings may be conducted and shall not be construed as abrogating, eliminating, or modifying any such right or authority.

Acts 2001, No. 853, §1.



RS 19:351 - Property, governing authority defined

PART X. EXPROPRIATION BY A DECLARATION

OF TAKING BY CERTAIN PARISHES

§351. Property, governing authority defined

As used in this Part:

(1) "Governing authority" means the governing authority of the parish of St. Tammany.

(2) "Property" means any portion of immovable property, including servitudes, rights-of-way, and other rights in or to immovable property.

Acts 2006, No. 542, §1, eff. June 22, 2006; Acts 2010, No. 198, §1, eff. June 9, 2010.



RS 19:352 - Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

§352. Authority to expropriate and acquisition of property for sewer, drainage, or road projects prior to judgment

A. When the governing authority cannot amicably acquire property needed for sewer, drainage, or road projects, the parish may acquire the same by expropriation and may acquire the property prior to judgment in the trial court fixing the amount of compensation due to the owner of the property. If the owners are known and can be located, the governing authority must engage in good faith negotiations with the owner or owners of the subject property to acquire the property by conventional agreement, and it must make at least one written offer to purchase the property for a specific price. Thereafter, if the governing authority concludes that it cannot amicably acquire the subject property, it must, at least thirty days prior to filing a petition, notify the owner or owners by certified mail, return receipt requested, of its intention to expropriate the property pursuant to this Part. If the notice is returned unclaimed, the governing authority shall mail the letter of notification by regular mail and wait thirty days from the date of mailing prior to filing suit. The letter of notification must also inform the owner that if, within thirty days after being served with the notice of suit, he does not object to the taking on the ground that it is not for a public purpose, then he will waive all defenses to the taking except claims for compensation or damages. A copy of this Part must be enclosed with the letter of notification.

B. Except as otherwise provided in this Part, such expropriation by the governing authority shall be conducted in the manner that the Department of Transportation and Development may expropriate property for highway purposes, as set forth in R.S. 48:441 through 460.

Acts 2006, No. 542, §1, eff. June 22, 2006; Acts 2010, No. 198, §1, eff. June 9, 2010.



RS 19:353 - Prayer of petition; ex parte order for deposit

§353. Prayer of petition; ex parte order for deposit

The petition shall conclude with a prayer that the property be declared taken for sewer, drainage, or road projects by the parish. Upon presentation of the petition, the court shall issue an order directing that the amount of the estimate be deposited in the registry of the court. Upon the deposit of the amount of the estimate in the registry of the court, for the use and benefit of the persons entitled thereto, the clerk shall issue a receipt showing the amount deposited, the date it was deposited, the style and number of the cause, and the description of the property and property rights, as contained in the petition.

Acts 2006, No. 542, §1, eff. June 22, 2006.



RS 19:354 - Vesting of title

§354. Vesting of title

Title to the property and the property rights specified in the petition shall vest in the governing authority upon final court order declaring that the property described in the petition has been taken for sewer, drainage, or road projects by the parish, and the right to just and adequate compensation therefor shall vest in the persons entitled thereto. Upon vesting of title, the governing authority may enter upon and take possession of the property.

Acts 2006, No. 542, §1, eff. June 22, 2006.



RS 19:355 - Contesting validity of proposed taking; waiver of defenses

§355. Contesting validity of proposed taking; waiver of defenses

A. Any defendant desiring to contest the validity of the taking on the ground that the property taken by the parish was not expropriated for a public purpose must file a motion to dismiss or other defenses to the taking within thirty days after the date on which the notice was served on him. He shall certify thereon that a copy thereof has been served personally or by mail on either the plaintiff or its attorney of record in the suit. This motion shall be tried contradictorily with preference to the judge alone and shall be decided prior to fixing the case for trial on the compensation or damages due to the defendant.

B. Failure to file the motion within the time provided constitutes a waiver of all defenses to the taking except claims for compensation for damages.

Acts 2006, No. 542, §1, eff. June 22, 2006.






TITLE 20 - Homesteads and Exemptions

RS 20:1 - Declaration of homestead; exemption from seizure and sale; debts excluded from exemption; waiver

TITLE 20. HOMESTEADS AND EXEMPTIONS

PART I. HOMESTEADS

§1. Declaration of homestead; exemption from seizure and sale; debts excluded from exemption; waiver; certain proceeds from property insurance exempted

A.(1) The bona fide homestead consists of a residence occupied by the owner and the land on which the residence is located, including any building and appurtenances located thereon, and any contiguous tracts up to a total of five acres if the residence is within a municipality, or up to a total of two hundred acres of land if the residence is not located in a municipality.

(2) The homestead is exempt from seizure and sale under any writ, mandate, or process whatsoever, except as provided by Subsections C and D of this Section. This exemption extends to thirty-five thousand dollars in value of the homestead, except in the case of obligations arising directly as a result of a catastrophic or terminal illness or injury, in which case the exemption shall apply to the full value of the homestead based upon its value one year before such seizure. This homestead exemption from seizure and sale shall extend automatically to the proceeds from any property insurance policy received as a result of damage caused by a gubernatorially declared disaster to a homestead and that are held separately in an escrow account identified as insurance proceeds paid from the damage of a homestead for its repair or replacement.

(3) For the purposes of this Section, "catastrophic or terminal illness or injury" shall mean an illness or injury which creates uninsured obligations to health care providers of more than ten thousand dollars and which are greater than fifty percent of the annual adjusted gross income of the debtor, as established by an average of federal income tax returns for the three preceding years.

B. The exemption provided in Subsection A shall extend to the surviving spouse or minor children of a deceased owner and shall apply when the homestead is occupied as such and title to it is in either the husband or wife but not to more than one homestead owned by the husband or the wife. The exemption shall continue to apply to a homestead otherwise eligible while owned in indivision by the spouses, and occupied by either of them, when the community property regime of which the homestead is a part is dissolved by judgment which so provides, pursuant to R.S. 9:381 et seq., or Article 159 or 2375 of the Louisiana Civil Code. If either spouse becomes the sole owner and continues to occupy the homestead as such, the exemption as to that spouse shall be deemed to have continued uninterrupted.

C. This exemption shall not apply to any of the following debts:

(1) For the purchase price of property or any part of such purchase price.

(2) For labor, money, and material furnished for building, repairing, or improving the homestead.

(3) For liabilities incurred by any public officer, or fiduciary, or any attorney at law, for money collected or received on deposits.

(4) For taxes or assessments.

(5) For rent which bears a privilege upon said property.

(6) For the amount which may be due a homestead or building and loan association for a loan made by it on the security of the property; provided, that if at the time of making such loan the borrower be married, and not separated from bed and board from the other spouse, the latter shall have consented thereto.

(7) For the amount which may be due for money advanced on the security of a mortgage on said property; provided, that if at the time of granting such mortgage the mortgagor be married, and not separated from bed and board from the other spouse, the latter shall have consented thereto.

(8) For any obligation arising from the conviction of a felony or misdemeanor which has the possibility of imprisonment of at least six months.

D. The right to sell voluntarily any property that is exempt as a homestead shall be preserved, but no sale shall destroy or impair any rights of creditors thereon. Any person entitled to a homestead may waive same, in whole or in part, by signing a written waiver thereof; a copy of such waiver shall be provided to the homeowner; however, if the person is married, and not separated from bed and board from the other spouse, then the waiver shall not be effective unless signed by the latter, and all such waivers shall be recorded in the mortgage records of the parish where the homestead is situated. However, if the homestead is the separate property of one of the spouses, the homestead exemption may be waived by that spouse alone in any mortgage granted on the homestead, without the necessity of obtaining a waiver from the non-owning spouse. The waiver may be either general or special and shall have effect from the time of recording. The waiver shall not be required or permitted for the rendering of medical treatment, medical services, or hospitalization. Notwithstanding any other provision of law to the contrary, a waiver of exemption from seizure as to an exempted homestead shall automatically include insurance for that property to the extent subject to the creditor's mortgage or security interest.

Amended by Acts 1977, No. 466, §1; Acts 1980, No. 249, §1, eff. July 12, 1980; Acts 1999, No. 1365, §1, eff. Jan. 1, 2000; Acts 2004, No. 481, §1; Acts 2006, No. 601, §2; Acts 2009, No. 201, §2, eff. June 30, 2009.



RS 20:31 - School property exempt from seizure

PART II. EXEMPTIONS

§31. School property exempt from seizure

Property dedicated to the use of and belonging to public schools or employed by municipal corporations for that purpose, is exempt from seizure.



RS 20:32 - Garnishment of exempt wages by certain lenders prohibited; penalty

§32. Garnishment of exempt wages by certain lenders prohibited; penalty

No person engaged in lending money at more than ten per cent per year, nor any member, officer, agent, or employee of any such person, shall employ garnishment process against any legally exempt salary or wages of a debtor in an attempt to enforce payment of a debt.

Whoever violates this Section shall be imprisoned not less than sixty days nor more than ninety days.



RS 20:33 - Pension, annuity, and gratuity payment by employers

§33. Pension, annuity, and gratuity payment by employers

The following shall be exempt from all liability for any debt except alimony and child support:

(1) All pensions, tax-deferred arrangements, and annuity contracts, as defined and to the same extent prescribed in R.S. 13:3881.

(2) All gratuitous payments made by employers to their employees or former employees, or to the widow, or heirs, or beneficiaries of their employees or former employees, whether such payments are made in consideration of the length of service rendered by the employee, his age, death, or otherwise.

Acts 1952, No. 117, §1. Amended by Acts 1968, No. 577, §1; Acts 1983, No. 362, §1; Acts 1999, No. 63, §2.



RS 20:34 - Repealed by Acts 1954, No. 181, 1.

§34. Repealed by Acts 1954, No. 181, §1.






TITLE 21 - Hotels and Lodging Houses

RS 21:1 - TITLE 21 HOTELS AND LODGING HOUSES

TITLE 21 HOTELS AND LODGING HOUSES

CHAPTER 1. SANITARY CONDITIONS

§1. Bed linens; duty as to

A. Every hotel, motel, or innkeeper shall furnish clean and fresh bed linens, unused by any other person since the last laundering thereof, on all beds assigned to the use of any guest or patron of such inn, motel, or hotel.

B. Whoever fails or refuses to comply with the provisions and requirements of this Section shall be fined not less than one hundred and fifty dollars nor more than five hundred dollars, or be imprisoned for not more than ten days, or both.

C. The provisions of this Section shall be enforced by the state health officer and the office of health services and environmental quality of the Department of Health and Hospitals as provided for in R.S. 40:5, at the request of the parish health officer in the parish where the hotel, motel, or inn is located.

Amended by Acts 1982, No. 32, §1.



RS 21:2 - Screens

§2. Screens

Every hotel or innkeeper shall properly screen with wire cloth or gauze, mesh not to be less than sixteen to the inch, the doors and windows of the kitchen and dining-room, and all openings therein, of such inn or hotel.

Whoever fails or refuses to comply with the provisions and requirements of this Section shall be fined not less than five dollars nor more than twenty-five dollars.



RS 21:3 - Bathrooms and toilet facilities; duty as to

§3. Bathrooms and toilet facilities; duty as to

A. Every keeper, manager, or person in charge of the conduct of any hotel, motel, or inn shall keep the closets, bathrooms, and toilet facilities provided for the use of its guests and patrons cleaned and maintained in a sanitary condition.

B. Whoever fails or refuses to comply with the provisions and requirements of this Section shall be fined not less than one hundred and fifty dollars nor more than five hundred dollars, or be imprisoned for not more than ten days, or both.

C. The provisions of this Section shall be enforced by the state health officer and the office of health services and environmental quality of the Department of Health and Hospitals as provided for in R.S. 40:5, at the request of the parish health officer in the parish where the hotel, motel, or inn is located.

Amended by Acts 1982, No. 32, §1.



RS 21:4 - Governing bodies' authority to prohibit hourly rentals

§4. Governing bodies' authority to prohibit hourly rentals

Any municipality or city or parish governing authority may prohibit any hotel, motel, or inn or bed and breakfast from charging for a room for less than a twenty-four-hour period. No such entity shall charge an hourly rate.

Acts 2001, No. 920, §1.



RS 21:5 - Boarding houses, provisions inapplicable

§5. Boarding houses, provisions inapplicable

This Chapter does not apply to private boarding houses.



RS 21:21 - OFFENSES BY GUESTS

CHAPTER 2. OFFENSES BY GUESTS

PART I. FRAUD IN OBTAINING ACCOMMODATIONS

§21. Fraud in obtaining accommodations; worthless checks and other fraudulent acts

A. No person shall:

(1) Obtain accommodations at any hotel, inn, boarding house or restaurant or procure food without paying therefor, with intent to defraud, except when credit is given by express agreement.

(2) Obtain credit with intent to defraud at any hotel, inn, boarding house or restaurant for food or accommodations by a false showing of baggage or effects.

(3) Remove or cause to be removed any baggage or effects from any hotel, inn, boarding house or restaurant without the consent of the owner or manager before having paid the proper charges due for food or accommodations.

(4) Draw, endorse, utter, or deliver to any hotel, inn, boarding house or restaurant any check, draft, or order for the payment of money upon any bank or other depository, in payment of the proper charges due for food, lodging, beverages or anything of value, knowing at the time that there is not sufficient credit with the drawee bank or other depository for the payment in full of the instrument upon its presentation.

(5) Obtain accommodations, food, property or services by the use of a credit card, knowing or having reasonable cause to believe that such card has been revoked, or was obtained, is retained, or is being used fraudulently.

(6) Obtain accommodations, food, property or services by other than the use of a credit card from any hotel, inn, boarding house or restaurant by the use of deception knowing he is without sufficient means to pay for them.

(7) Sell or offer to sell accommodations at any hotel during the weekend of the National Football League Superbowl game, Bayou Classic game, Sugar Bowl game, and during the period of the National Collegiate Athletic Association Final Four Tournament, in excess of thirty percent more than the highest advertised rack rate charged by the hotel, inn, or boarding house.

B. Whoever violates any provision of this Section shall be fined not more than five hundred dollars, or imprisoned, with or without hard labor, for not more than two years, or both.

Amended by Acts 1958, No. 420, §1; Acts 1968, No. 539, §1; Acts 1977, No. 168, §1; Acts 1990, No. 941, §1, eff. July 25, 1990.



RS 21:22 - Prima facie evidence of intent to defraud

§22. Prima facie evidence of intent to defraud

The failure of any person to pay the proper charges due for any food, lodging, beverages, or anything of value due to any hotel, inn, boarding house or restaurant before departing from the premises, without first personally appearing before the room clerk or other agent of the establishment before departing and protesting the amount alleged to be due, or without working out satisfactory credit arrangements for the payment thereof, is prima facie evidence of intent to defraud, within the meaning of R.S. 21:21; and the failure of the person drawing, endorsing, uttering or delivering any check, draft or order to any hotel, inn, boarding house or restaurant in payment of food, lodging, beverages or anything of value, to honor the same within five days after the receipt of written notice of its nonpayment upon presentation, is prima facie evidence of intent to defraud, within the meaning of R.S. 21:21.

Amended by Acts 1958, No. 420, §1; Acts 1968, No. 539, §1.



RS 21:23 - Credit with bank or depositary, meaning of

§23. Credit with bank or depositary, meaning of

The words "credit with the drawee bank or other depositary", as used in R.S. 21:21 shall be construed to mean an arrangement or understanding with the bank or other depositary for the payment of the check, draft or order.



RS 21:24 - Restitution; continuation of prosecution

§24. Restitution; continuation of prosecution

Whenever the owner or the agent, servant, officer or employee of the owner of any hotel, inn, boarding house or restaurant signs a complaint against any person, charging that person with a violation of R.S. 21:21, the payment by the person charged of the amount claimed to be due the hotel, inn, boarding house or restaurant shall not be grounds for dismissal of the complaint so filed and the owner or the agent, servant, officer or employee of the owner of such hotel, inn, boarding house or restaurant shall continue to prosecute such charge or charges and cooperate fully with the prosecuting authorities in the prosecution of such charge or charges.

Added by Acts 1968, No. 539, §2.



RS 21:25 - Extradition of violators; payment of expenses

§25. Extradition of violators; payment of expenses

Whenever the owner, or the agent, servant, officer or employee of the owner of any hotel, inn, boarding house or restaurant signs a complaint against any person, charging that person with a violation of R.S. 21:21, and such person is found outside the state of Louisiana, the owner of the hotel, inn, boarding house or restaurant filing the complaint may, if called upon so to do, pay the necessary and reasonable expenses of extraditing the person charged and bringing him back to the parish in which the charge is filed, such payment to be made to the prosecuting authorities seeking to enforce the complaint.

Added by Acts 1968, No. 539, §2.



RS 21:51 - Pet animals, taking into hotel rooms, etc., prohibited; penalty; exemptions

PART II. ANIMALS AND PETS

§51. Pet animals; prohibitions relative to hotels and motels; penalty; exemptions

A. No person shall take, and no owner, manager, or person in charge of any hotel or motel shall permit any person to take any dog, cat, or pet animal into any hotel room or into the sleeping quarters or bedrooms of any hotel or motel where there is posted in a conspicuous place a sign to the effect that dogs, cats, and pet animals are prohibited therein.

B. Whoever violates this Section shall be fined not more than twenty-five dollars or be imprisoned for not more than thirty days, or both.

C. This Section shall not apply to guide dogs or service dogs used by blind persons, visually impaired persons, deaf persons, hearing impaired persons, and other persons with physical disabilities who have been taught to use such dogs at a qualified dog guide or service school.

Amended by Acts 1962, No. 33, §1; Acts 1993, No. 763, §1; Acts 2014, No. 811, §10, eff. June 23, 2014.



RS 21:52 - Guide or service dog, rights and privileges of owners and trainers; penalties for violations

§52. Guide or service dog; rights and privileges of owners and trainers; penalties for violations

A. Any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability who is accompanied by a properly controlled dog which such person has been taught to use as a guide or for service at a qualified dog guide or service school, or any person who is qualified to provide training for a guide dog or service animal and is accompanied by a guide dog in training, is entitled to the full and equal accommodations, advantages, facilities, and privileges of all public accommodation, amusement, or resort, and other places to which the general public is invited, and shall be entitled to take such dog into such conveyances and places, subject only to the accommodations and limitations applicable to all persons not so accompanied, provided that the dog shall not occupy a seat in any public conveyance.

B. Any person, firm, or corporation, or agent, representative, or employee of any person, firm, or corporation who deprives any blind person, visually impaired person, deaf person, hearing impaired person, or person with any other physical disability, or any person who is accompanied by a guide dog in training of any right conferred by Subsection A of this Section, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined a sum not to exceed five hundred dollars, or be imprisoned in the parish jail for a period not to exceed ninety days, or both, within the discretion of the judge; and for every such offense such person shall forfeit and pay a sum not to exceed five hundred dollars to any person aggrieved thereby, to be recovered in any court of competent jurisdiction in the parish where such offense was committed.

C. The provisions of Subsections A and B of this Section shall be inapplicable unless the person, as described in Subsections A and B of this Section, accompanied by a guide or service dog, shall furnish evidence as to the training of the dog, which evidence shall be obtained from the training agency or school by which the dog has been trained. If the person is accompanied by a guide dog in training as described in Subsection A of this Section, that person shall furnish evidence of his qualifications to provide training for a guide dog, or the provisions of Subsections A and B of this Section shall be inapplicable.

Added by Acts 1954, No. 83, §1. Amended by Acts 1962, No. 33, §1; Acts 1981, No. 407, §1; Acts 1993, No. 763, §1; Acts 2009, No. 373, §1; Acts 2014, No. 811, §10, eff. June 23, 2014.



RS 21:75 - REMOVAL AND EJECTION OF GUEST

CHAPTER 3. REMOVAL AND EJECTION OF GUEST

§75. Hotels, motels, and campgrounds; expiration of stay

No person shall remain in a hotel or motel, or in or on a campsite, where his term or stay has expired if the person has been given written notice of his agreed departure date and checkout time at the time he registered at the motel, hotel, or campground, and the person has been given verbal or written notice to leave the hotel or motel room, or campsite at least one hour prior to the time required to leave.

Added by Acts 1978, No. 751, §1. Amended by Acts 1979, No. 708, §1; Acts 1981, No. 764, §1.



RS 21:76 - Removal of occupant and belongings

§76. Removal of occupant and belongings

The person and other occupants, and their personal belongings, may be removed by the appropriate lawful authority, provided the conditions of R.S. 21:75 have been met. No action for damages or otherwise shall be allowed in a court of law against the owners, operators, or managers of the hotel, motel, or campground or an appropriate lawful authority for reasonable exercise of rights pursuant to the provisions of this Chapter.

This Chapter shall not apply in case of serious medical emergency requiring the continued use of the room or campsite.

Added by Acts 1978, No. 751, §1. Amended by Acts 1981, No. 764, §1.



RS 21:77 - Penalty

§77. Penalty

Willful violation of any provisions of this Chapter shall be a misdemeanor punishable by a fine of not more than one hundred dollars and each violation shall be a separate offense.

Added by Acts 1978, No. 751, §1.



RS 21:201 - Legislative findings

CHAPTER 4. NEW ORLEANS HOTEL SURCHARGE

FOR TOURISM PROMOTION

§201. Legislative findings

The legislature hereby finds and declares all of the following:

(1) There is a direct correlation between the amount of funds spent on destination-based marketing, sales and promotion of a locality and an increase in the number of conventions, meetings, visitors, occupancy of hotels, retail sales of food, beverages and other items, admissions to cultural and other entertainment venues, collections of related state and local sales and use taxes, job creation, and a resulting general economic vitality of the traveler economy and related businesses in the locality.

(2) It is in the state's public interest and vital to the welfare of the state's economy to facilitate and encourage cooperating public-private partnerships for the enhancement and expansion of the traveler economy and to provide for increased hotel occupancy, tourism, economic development and job creation in Orleans Parish.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:202 - Purpose

§202. Purpose

This Chapter is enacted for the purpose of facilitating the collection and use of private-sector-originated supplementary funds to market and promote greater New Orleans as a traveler destination and to provide for increased economic activity within its traveler economy, including an increased number of conventions, meetings, visitors, hotel occupancy, food, beverage and other retail sales, tourism, including cultural and family tourism, job creation and other economic development and related purposes through an optional, self-generated, private-sector hotel self-assessment program.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:203 - Definitions

§203. Definitions

For the purposes of this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Assessed hotel" means a person operating a hotel and required to pay a hotel assessment pursuant to this Chapter and, until the hotel assessment is first levied, any person operating a hotel authorized to vote in the referendum.

(2) "City" means the city of New Orleans.

(3) "Hotel" means any establishment engaged in the business of furnishing or providing rooms intended or designed for dwelling, lodging, or sleeping purposes to transient guests where such establishment consists of ten or more guest rooms but does not include any hospital, convalescent or nursing home or sanitarium, or any hotel-like facility operated by or in connection with a hospital or medical clinic providing rooms exclusively for patients and their families.

(4) "Hotel assessment" means any assessment that is: (a) levied under this Chapter by a tourism organization on its members that are operators of hotels located in Orleans Parish; (b) calculated by reference either to room occupancy or room sales; and (c) for the general purposes of the organization, or otherwise for the direct or indirect benefit of the tourism industry and economic development, for sales, marketing and promotion, and for driving and hosting tourism growth and visitors.

(5) "Operator of a hotel" means the person in whose name the occupational license for the hotel is issued by the city.

(6) "Person" means an individual, public entity, firm, corporation, partnership, limited liability company, trust, association, or any other business entity or juridical person, whether operating on a for-profit or nonprofit basis.

(7) "Referendum" means any vote by assessed hotels by mailed ballot of measures proposed by the tourism organization in accordance with the provisions of this Chapter.

(8) "Surcharge" means any charge in addition to the daily room charge for services to a hotel guest that is required to be paid in order to occupy a room and any hotel assessment that is passed through to hotel guests as a charge on the guest folio. Surcharge does not include charges for food and beverages, Internet access, spa access or other goods or services sold at the hotel unless the payment for the goods or services is required in connection with the use of the hotel room.

(9) "Tourism organization" means any private nonprofit corporation domiciled in Orleans Parish that is a nationally accredited comprehensive membership-based organization engaged in destination sales and marketing, visitor support and other tourism related activities including the New Orleans Convention and Visitors Bureau.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:204 - Levy of hotel assessments; use of proceeds

§204. Levy of hotel assessments; use of proceeds

A. A tourism organization, under authority of its articles or bylaws, may levy a hotel assessment of up to one and three quarters percent of the daily room charge upon its hotel members in Orleans Parish under this Chapter for destination marketing, sales, public relations and for other matters deemed by the tourism organization to benefit directly or indirectly economic development, the traveler economy, and tourism growth, as shall be approved by resolution of the board of directors of the tourism organization and ratified by a vote of the assessed hotels in a referendum conducted in accordance with R.S. 21:206.

B. A hotel assessment proposed to be levied under this Chapter by a tourism organization shall be authorized by its board of directors or other governing body by resolution that describes in general terms the hotel assessment to be levied and includes a statement that the hotel assessment is to be levied under this Chapter and shall be approved in a referendum of the assessed hotels as provided in R.S. 21:206.

C. A hotel operator shall not be liable for payment of a hotel assessment under this Chapter for any time period in which it is not a member of the tourism organization.

D. Notwithstanding any other provision of law, an assessed hotel shall place the hotel assessment as a mandatory surcharge on the folio and in so doing shall comply with R.S. 21:205(C). Receipts from any such surcharge for hotel assessments levied pursuant to this Chapter are not part of gross receipt or gross revenue for any purpose, including the calculation of hotel sales or occupancy taxes or state income taxes and are not part of income pursuant to any lease or operator agreement. Payment of the assessment to the tourism organization shall not be taken as a deduction from income for state income tax purposes.

E. Any hotel assessment levied and passed through to a guest as a surcharge in accordance with this Chapter is an enforceable obligation of the guest to the same extent as daily room charges and other lawful surcharges.

F. Procedures for collection of hotel assessments, interest charges and penalties for delinquent remittance of hotel assessments to the tourism organization or other matters incident to the hotel assessment shall be as provided by resolution or in the bylaws of the tourism organization. The state, the city, and any and all of their agencies and political subdivisions may, upon the request of a tourism organization, enter into a cooperative endeavor agreement with the tourism organization for the collection of hotel assessments on behalf of the tourism organization.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:205 - Disclosure of surcharges

§205. Disclosure of surcharges

A. Rate schedules setting forth room charges and any surcharges as required by this Chapter for hotels shall be posted or disclosed in all hotels and shall be delivered to the director of the department of finance of the city as required by applicable local ordinances.

B. Each operator of a hotel shall comply with applicable local ordinances relating to furnishing a schedule of charges for the rental or use of hotel rooms and shall include therein surcharges in effect for the following year, a schedule of binding rates, applicable surcharges, and length-of-stay requirements.

C. An operator of a hotel shall place line itemization of any hotel assessment for which the operator is responsible on the guest folio as a charge to the guest immediately after, or included in, the itemization of hotel tax and occupancy tax. All hotel assessments to be passed through to guests as surcharges shall be disclosed on all information or communication platforms of the hotel in the same manner as are other surcharges and hotel and occupancy taxes as required by applicable laws and regulations.

D. The provisions of this Chapter shall not supersede or limit the authority of a tourism organization to levy assessments on its members under the Nonprofit Corporation Law or other applicable law and apply only to assessments that are declared by resolution of the board of directors or other governing body of the tourism organization to be made under this Chapter.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:206 - Referendum

§206. Referendum

A. Any hotel assessment to be levied pursuant to this Chapter shall be approved by a vote of the assessed hotels in a referendum conducted in accordance with this Section. A referendum of all assessed hotels shall be called by the president of the Greater New Orleans Hotel and Lodging Association, Inc., by written notice mailed to all hotel operators identified by the tourism organization as its members in accordance with such procedures as the tourism organization may establish in its discretion. In any referendum, each assessed hotel shall have a number of votes equal to the number of its hotel rooms as shown on its occupational license. In any referendum, two-thirds of the votes cast shall be required to approve or ratify any hotel assessment.

B. The written notice of the referendum shall include a description of any proposed hotel assessment, including the effective date thereof, a ballot, and a statement of the referendum period, which shall be not less than thirty days from the date of the mailing of the notice and a ballot. Ballots may be delivered to the Greater New Orleans Hotel and Lodging Association, Inc., or any other person designated for the purpose of receiving, tabulating and counting ballots at any time during the referendum period. The Greater New Orleans Hotel and Lodging Association, Inc., may in its discretion extend the referendum period not more than fifteen additional days. At the close of the referendum period, the Greater New Orleans Hotel and Lodging Association, Inc., or other person designated for the purpose of receiving, tabulating and counting ballots shall count and tabulate the ballots received during the referendum period. All ballots shall be presumed to be valid. A notice of the results of the referendum shall be mailed by the Greater New Orleans Hotel and Lodging Association, Inc., or any other person designated for the purpose of receiving, tabulating and counting ballots to the tourism organization and the assessed hotels.

C. The costs of the referendum, in the first instance, shall be paid by the tourism organization and shall be reimbursed from hotel assessments as received.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:207 - Liberal construction

§207. Liberal construction

This Chapter, being necessary for the welfare of the state, the city, the parish and its residents, shall be liberally construed to effect the purposes thereof.

Acts 2013, No. 410, §1, eff. June 20, 2013.



RS 21:208 - Severability

§208. Severability

The provisions of this Chapter are severable. It is intended that if any provision of this Chapter should be adjudged invalid or unenforceable, then such provision shall be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions of this Chapter.

Acts 2013, No. 410, §1, eff. June 20, 2013.






TITLE 22 - Insurance

RS 22:1 - Louisiana Insurance Code

TITLE 22. INSURANCE CODE

CHAPTER 1. GENERAL PROVISIONS

PART I. TITLE, DEFINITIONS, CLASSIFICATIONS, AND

OTHER REGULATORY MATTERS

§1. Louisiana Insurance Code

This Title shall be known and may be cited as the "Louisiana Insurance Code".

Acts 1958, No. 125; Acts 1993, No. 664, §1; Acts 2003, No. 135, §1.



RS 22:2 - Insurance regulated in the public interest

SUBPART A. OFFICE OF THE INSURANCE COMMISSIONER;

GENERAL DUTIES AND RESPONSIBILITIES

§2. Insurance regulated in the public interest

A.(1) Insurance is an industry affected with the public interest and it is the purpose of this Code to regulate that industry in all its phases. Pursuant to the authority contained in the Constitution of Louisiana, the office of the commissioner of insurance is created. It shall be the duty of the commissioner of insurance to administer the provisions of this Code. The term of office of the commissioner shall be four years and said officer shall be elected at the election for governor and other state officers.

(2) The commissioner shall appoint a chief deputy commissioner and also an assistant to the commissioner, both of whom shall serve at his pleasure and whose salaries and duties shall be fixed by him.

(3) The chief deputy commissioner shall have the authority to perform all the acts and duties of the office of the commissioner of insurance in the absence of the commissioner of insurance, in case of his inability to act, or under his direction.

B. The commissioner shall maintain, as confidential, any document or information received from the National Association of Insurance Commissioners, insurance department of other states, international, federal, or state law enforcement agencies, and international, federal, or state regulatory agencies with statutory oversight over the financial services industry, which is confidential under the law of the state that sent the document or the applicable laws and regulations of the federal agency. The commissioner may provide documents or information, including otherwise confidential documents or information, to state, federal, or international law enforcement agencies, to the National Association of Insurance Commissioners, insurance departments of other states, or to other state, federal, or international regulatory agencies with statutory oversight over the financial services industry, including but not limited to the Louisiana Office of Financial Institutions, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state. The sharing of confidential or privileged information in accordance with this Subsection shall not be deemed a waiver of any privilege or claim of confidentiality in the documents, materials, or information. The commissioner is authorized to use such documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

C. The commissioner of insurance shall assess every insurer subject to the jurisdiction of the Department of Insurance, as provided by law.

D. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies, funds, proceeds, and fees except for insurance premium taxes, and dedicated funds for the Municipal Police Employee's Retirement System, Sheriff's Pension and Relief Fund, and the Firefighters' Retirement System received or collected by the commissioner under the provisions of this Title shall be deposited immediately upon receipt into the state treasury and shall be credited to the Bond Security and Redemption Fund.

E. The commissioner of insurance shall have the authority to make reasonable rules and regulations, not inconsistent with law, to enforce, carry out, and make effective the implementation of this Code.

Acts 1958, No. 125. Amended by Acts 1960, No. 138, §1; Acts 1965, No. 61, §6; Acts 1969, No. 11, §4; Acts 1974, No. 433, §4; Acts 1979, No. 236, §5, eff. Sept. 1, 1979; Acts 1980, No. 376, §4, eff. Sept. 1, 1980; Acts 1981, No. 636, §7, eff. Sept. 1, 1981; Acts 1982, No. 637, §1; Acts 1990, No. 641, §1; Acts 1992, No. 811, §1; Acts 1995, No. 846, §1, eff. Jan. 8, 1996; Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 1999, No. 885, §1, eff. June 30, 1999; Acts 2001, No. 1169, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 933, §1; Subsection J redesignated from R.S. 22:8(B) and Subsection K redesignated from R.S. 22:8(C) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:2.1 - Redesignated as R.S. 22:42 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2.1. Redesignated as R.S. 22:42 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3 - Composition of Department of Insurance

§3. Composition of Department of Insurance

The Department of Insurance shall be comprised of the office of the commissioner, the office of management and finance, the office of property and casualty, the office of licensing and compliance, the office of financial solvency, the office of consumer advocacy, the office of health insurance, the division of insurance fraud, the division of legal services, the division of public affairs, the division of minority affairs, and any other office or division that may be included by the Executive Reorganization Act or other law. Each office or division shall be administered as prescribed by Titles 36 and 39 of the Louisiana Revised Statutes of 1950.

Acts 1986, No. 473, §1, eff. July 1, 1986; Acts 1992, No. 984, §7; Acts 1999, No. 885, §1, eff. June 30, 1999; Acts 2001, No. 184, §1, eff. July 1, 2001; Redesignated from R.S. 22:8(A) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 217, §1.

NOTE: Former R.S. 22:3 redesignated as R.S. 22:11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:4 - Redesignated as R.S. 22:12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§4. Redesignated as R.S. 22:12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:5 - Redesignated as R.S. 22:46 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§5. Redesignated as R.S. 22:46 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:6 - Redesignated as R.S. 22:47 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§6. Redesignated as R.S. 22:47 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:7 - Redesignated from R.S. 22:13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§7. Redesignated from R.S. 22:13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:8 - R.S. 22:8(A) redesignated as R.S. 22:3 and R.S. 22:8(B) and (C) redesignated as R.S. 22:2(J) and (K) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§8. R.S. 22:8(A) redesignated as R.S. 22:3 and R.S. 22:8(B) and (C) redesignated as R.S. 22:2(J) and (K) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:9 - Redesignated as R.S. 22:2161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§9. Redesignated as R.S. 22:2161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:10 - Redesignated as R.S. 22:971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§10. Redesignated as R.S. 22:971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:11 - Rules and regulations by commissioner

SUBPART B. COMPLIANCE WITH CODE REQUIRED;

RULES AND REGULATIONS BY COMMISSIONER;

QUALIFICATION REQUIRED

§11. Rules and regulations by commissioner

A. The commissioner of insurance may promulgate rules and regulations that he determines are necessary for implementation of this Title. Such implementation shall be subject to the legislative oversight of the House of Representatives and Senate committees on insurance in accordance with R.S. 49:968.

B. In addition to any other powers granted by the Louisiana Insurance Code, the commissioner of insurance is hereby empowered to promulgate any rule or regulation necessary to meet the requirements for the accreditation of the Louisiana Department of Insurance under the National Association of Insurance Commissioners, Financial Regulation Standards and Accreditation Program. Such implementation shall be subject to the legislative oversight of the Senate and House committees on insurance in accordance with R.S. 49:968.

Acts 1958, No. 125. Amended by Acts 1979, No. 117, §1; Acts 1992, No. 463, §1; Redesignated from R.S. 22:3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:11 redesignated as R.S. 22:1824 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:11.1 - Redesignated as R.S. 22:1009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§11.1. Redesignated as R.S. 22:1009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:12 - Insurer; qualification required; compliance with Code required

§12. Insurer; qualification required; compliance with Code required

No person shall act as an insurer in this state unless properly qualified as an insurer of a type permitted under the provisions of this Code. No person shall be authorized to transact or shall transact a business of insurance in this state without complying with the provisions of this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:12 redesignated as R.S. 22:1825 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:13 - Penalty for violations

§13. Penalty for violations

A. Whoever intentionally violates, aids, abets, counsels, or procures another person to intentionally violate any provision of this Code, upon conviction, unless a specific penalty is provided elsewhere in this Code, and in addition to any revocation, suspension, or forfeiture of any license, power, or privilege provided for in this Code, if a corporation, shall be fined not more than fifty thousand dollars; a natural person shall be fined not more than ten thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

B. The provisions of this Section shall not be applicable to a violation of any provision of Subpart A of Part I of Chapter 5 of this Code, R.S. 22:1541 et seq.

Added by Acts 1979, No. 255, §1. Acts 1992, No. 1113, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:13 redesignated as R.S. 22:14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:14 - Violations reported by employees; retaliation by insurer prohibited

§14. Violations reported by employees; retaliation by insurer prohibited

A. Any insurer transacting business in this state is prohibited from penalizing any of its employees for reporting to the commissioner of insurance or other appropriate authorities, in good faith, a suspected violation of this Code, or any law in this Title relative to required reserves, capital, assets, deposits, minimum and operating surplus, investments, and separate accounts of entities regulated by the Department of Insurance, illegal discrimination against a person, or other prohibitory provisions that provide criminal penalties for their violation, or any rule with criminal sanctions adopted by the commissioner of insurance. For purposes of this Section, "penalize" or "penalizing" shall include:

(1) Discharging, disciplining, demoting, transferring, or otherwise discriminating against an employee of the insurer.

(2) Reducing the benefits, pay, or work privileges of an employee of the insurer.

(3) Preparing a negative work performance evaluation of an employee of the insurer.

(4) Threatening to take any of the actions described in Paragraphs (1) through (3) of this Subsection.

B. Whenever the commissioner of insurance, a state agency, or law enforcement agency conducts an investigation based upon a written sworn report or with the participation of an employee as provided in this Section, it may not disclose the identity of the employee without the employee's consent. If it is determined that such disclosure is required for an administrative proceeding or criminal prosecution based upon the findings of the investigation, then the person or entity conducting the investigation shall notify the employee prior to disclosure of the employee's identity. Any hearing under this Section shall be conducted in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. Any employee who makes a written sworn report on the activities of an insurer, as described in this Section, to the commissioner of insurance or appropriate authority, is not subject to civil liability for making the report and no civil cause of action may arise against the employee for making the report. This immunity shall apply provided that the information available to the employee would support a reasonable belief that the activity, policy, or practice reported violates this Code, a rule, or the law as described above, or impairs or endangers the solvency of the insurer. No such immunity shall apply to any report that is fraudulent or made in bad faith. Employees who intentionally make fraudulent reports or make reports in bad faith shall be guilty of the crime of false swearing and subject to the penalties provided for in R.S. 14:125.

D.(1) To the extent necessary to protect the anonymity of the employee who makes a written sworn report under this Section, the records of the commissioner of insurance or other state or law enforcement agency referring to the report shall be confidential for purposes of the state public records laws and are not subject to inspection or copying as a public record.

(2) The Department of Insurance shall report the name of the employee to the insurer if the statement is determined by the commissioner of insurance to be false or made in bad faith.

E. In addition to any other applicable penalties, any insurer found to be in violation of this Section shall be subject to a fine not to exceed ten thousand dollars.

Acts 1993, No. 1033, §1; Redesignated from R.S. 22:13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:14 redesignated as R.S. 22:2261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:15 - Repealed by Acts 2009, No. 503, §2.

§15. Repealed by Acts 2009, No. 503, §2.



RS 22:16 - Failure to comply with written orders or directives; penalties

§16. Failure to comply with written orders or directives; penalties

If any insurance company or rating organization fails to comply with a written directive or order issued by the commissioner of insurance pursuant to this Subpart within thirty days of the issuance thereof, the commissioner may levy and receive a fine of up to twenty-five thousand dollars. If a hearing has been requested by the insurance company or rating organization, the penalty shall not be imposed until such time as the division of administrative law makes a finding and issues an order that the penalty is warranted in a proper hearing, held in the manner provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1978, No. 524, §1; Acts 1987, No. 313, §1; Acts 1990, No. 647, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1447 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:17 - Particular provisions prevail

§17. Particular provisions prevail

Provisions of this Code relating to a particular kind of insurance or a particular type of insurer or to a particular matter shall prevail over provisions relating to insurance in general, or to insurers in general, or to such matter in general.

Acts 1958, No. 125; Redesignated from R.S. 22:1456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:18 - Suspension or revocation of insurers' licenses; fines; orders

§18. Suspension or revocation of insurers' licenses; fines; orders

A. The commissioner of insurance may, as a penalty, in accordance with R.S. 49:961, refuse to renew, or may suspend, or revoke the certificate of authority or license of any insurer, person, or entity violating any of the provisions of this Code, or in lieu of suspension or revocation of a certificate or license duly issued, the commissioner may levy a fine not to exceed one thousand dollars for each violation per insurer, person, or entity, up to one hundred thousand dollars aggregate for all violations in a calendar year per insurer, person, or entity, when such violations warrant the refusal, suspension, or revocation of such certificate or license, or the imposition of the fine. The commissioner is also authorized to order any insurer, person, or entity to cease and desist any such action that violates any provision of this Code. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. If the insurer has demanded a timely hearing, the penalty or fine ordered by the commissioner shall not be imposed until such time as the division of administrative law makes a finding that the penalty or fine is warranted in a proper hearing, held in the manner provided in Chapter 12 of this Title.

B. The commissioner may deny, refuse to renew, suspend, or revoke any certificate of authority of any health insurer that writes a limited benefit line of health insurance or otherwise issues a health policy in the same limited benefit line in the state or for a citizen of the state within five years after it has ceased to write such limited benefit line of health insurance in the state. A limited benefit line of health insurance means a specified form of health benefit coverage as defined in R.S. 22:47(2)(c).

Acts 1958, No. 125. Amended by Acts 1964, No. 147, §1; Acts 1991, No. 517, §1; Acts 1993, No. 663, §2, eff. June 16, 1993; Redesignated from R.S. 22:1457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2012, No. 319, §1.



RS 22:19 - Duration of licenses

§19. Duration of licenses

All licenses issued to foreign or domestic insurers of any kind, including fraternal benefit societies, producers, and all other persons, shall remain in effect until cancelled, suspended, revoked, or the renewal thereof refused, provided all requirements of this Title relating to such insurers or persons are met.

Acts 1958, No. 125. Amended by Acts 1964, No. 145, §1, effective Jan. 1, 1965; Acts 2003, No. 136, §1; Redesignated from R.S. 22:1458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:21 - Agreement on agents' compensation prohibited

§21. Agreement on producers' compensation prohibited

No insurer shall enter into any combination or agreement with another insurer to prevent its legally authorized producers and representatives in this state from accepting a higher compensation than that paid by any party or parties to such agreement.

Acts 1958, No. 125; Redesignated from R.S. 22:1452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:21 redesignated as R.S. 22:2221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:22 - Repealed by Acts 2009, No. 503, §2.

§22. Repealed by Acts 2009, No. 503, §2.



RS 22:23 - Exclusive use of expirations

§23. Exclusive use of expirations

A.(1) Except as otherwise provided herein, for purposes of soliciting, selling, or negotiating the renewal or sale of insurance coverage, insurance products, or insurance services, an insurance producer shall have the exclusive use of expirations, records, or other written or electronic information directly related to an insurance application submitted by or an insurance policy written through an insurance producer. No insurance company, managing general agent, surplus lines insurance broker, wholesale broker, third party administrator, or residual markets including but not limited to the Louisiana Automobile Insurance Plan, the Louisiana Joint Reinsurance Plan, or the Louisiana Insurance Underwriting Plan, shall use such expirations, records, or other written or electronic information to solicit, sell, or negotiate the renewal or sale of insurance coverage, insurance products, or insurance services to the insured, either directly or by providing such information to others without the express written consent of the insurance producer.

(2) Such expirations, records, or other written or electronic information may be used to review an application, issue a policy, or for any other purpose necessary for placing such business through the insurance producer. Such expirations, records, or other written or electronic information may also be used for any other purpose which does not involve the soliciting, selling, or negotiating the renewal or sale of insurance coverage, insurance products, or insurance services.

B. This Section shall not apply:

(1) When the insured requests, individually or through another producer, that the insurance company renew the policy or write other insurance business.

(2) When the insurance producer has, by contract, agreed to act exclusively for one company or group of affiliated insurance companies, in which case the rights of the producer shall be determined by the terms of the producer's contract with that company or affiliated group.

(3) When the producer is in default for nonpayment of premiums or other monies due and owing for which the agent is in default under the producer's contract or other agreement with the insurer, unless there is a legitimate dispute as to monies owed.

(4) When the agency contract is terminated and the insurance company is required by law to continue coverage for the insured; however, in that event, the insurance company shall continue to pay the producer commissions on such policies that the company is required to renew during the thirty-six month period following the effective date of the termination or three years, whichever is sooner. The commission shall be at the insurer's prevailing commission rates in effect on the date of renewal for that class or line of business in effect on the date of renewal for producers whose contracts are not terminated.

(5) To policies providing group coverage and health insurance.

C. The producer and insurer may in a written agreement, separate from the agency contract, mutually agree to terms different than the provisions set forth in this Section. The terms of any such agreement shall be negotiated in good faith between the parties.

D.(1) The commissioner of insurance may adopt rules, in accordance with the Administrative Procedure Act, to enforce the provisions of this Section and any violation of this Section or the rules adopted thereunder shall be subject to regulation by the commissioner of insurance under R.S. 22:18.

(2) In addition, the producer shall have a right to a claim for lost commissions. Such claim shall be resolved in accordance with the dispute resolution terms in the applicable contract or agreement. In the absence of any dispute resolution term, the parties shall attempt to resolve their dispute through mediation. If the claim is not resolved through mediation, the claim may be resolved through binding arbitration if the parties agree. In the absence of an agreement to resolve the claim through binding arbitration, the producer may maintain a civil action in a court of competent jurisdiction for lost commissions.

(3)(a) All life insurance, disability income, long-term care, and annuity files, whether paper or electronic, submitted to an insurance company, are owned by the insurance company. The producer who sold the policy has the right to retain a copy of the file submitted to the issuing company. The producer has the right to retain a copy of the file after terminating his affiliation with the issuing company, unless the producer and the issuing company agree in writing that the producer shall not have such a right. Should the issuing company wish to make copies of the information retained by the producer, such copies shall be made at the issuing company's expense.

(b) This Paragraph shall not apply to any policy issued under the home service marketing distribution system referenced in R.S. 22:1962(C).

(c) As used in this Paragraph, files include all records, written or electronic, that were gathered and maintained by the producer.

(d) Notwithstanding any other provision of this Paragraph to the contrary, information a producer may retain shall not include real-time data and updates maintained on the insurance company computer system or any data protected by the Gramm-Leach-Bliley Act, 15 U.S.C. 6801-15 U.S.C. 6809, or the security laws.

(4) Except as provided in this Section, nothing in this Section shall be interpreted as impairing any rights in law or contract currently enjoyed by any party.

Acts 1999, No. 1186, §1; Acts 2008, No. 137, §1; Redesignated from R.S. 22:1474 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:23 redesignated as R.S. 22:2223 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:24 - Life and health sales quotas; prohibitions

§24. Life and health sales quotas; prohibitions

No existing contract between an insurer and a producer may be amended to add any provision that may require, as a quota, a producer to sell a specific number of life or health policies or a specific dollar amount of life or health insurance, unless that contract contains a provision requiring the producer to sell life or health insurance.

Acts 2001, No. 287, §1; Redesignated from R.S. 22:1475 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:25.1 - Redesignated as R.S. 22:2231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§25.1. Redesignated as R.S. 22:2231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:25.2 - Redesignated as R.S. 22:2232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§25.2. Redesignated as R.S. 22:2232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:31 - Division of minority affairs

SUBPART C. EQUAL OPPORTUNITY IN INSURANCE

§31. Division of minority affairs

A. There is hereby created within the Department of Insurance a division of minority affairs which shall have the following functions and duties:

(1) To assist in coordinating the activities of the Advisory Committee on Equal Opportunity.

(2) To maintain a list of a contact person within each insurance company transacting business in this state who is specifically charged with a duty by the company to respond to inquiries from members of minority groups regarding opportunities for employment, appointment as producers, and contracting for services with insurance companies.

(3) In cooperation with insurance companies transacting business in the state, to establish educational and informational services to foster a greater awareness of the opportunities available in the insurance industry and of the skills, training, and education necessary to prepare for opportunities in employment, appointment as producers, and contracting for services with insurance companies.

(4) To assist members of minority groups in obtaining employment, producer or agency contracts, and contracting for services with insurance companies transacting business in Louisiana.

(5) To submit an annual report by April first of each year to the House and Senate insurance committees relative to educational and informational services made available to minorities, the number and types of inquiries, and all available relevant information from applicants and producers.

(6)(a) To develop a pilot program that seeks to address the needs and concerns of minority and women producers in this state. The pilot program, at a minimum, shall provide training for producers in all areas of agency management, training and education for agency personnel, and automation support for the producers in the pilot program. The commissioner of insurance may adopt rules and regulations necessary for the implementation of the provisions of this Subsection.

(b) This Paragraph shall not apply to producers who exclusively sell insurance for one company or a group of companies under common management that already has a training program in place for all producers.

B. The division of minority affairs may conduct a survey of insurance companies doing business in Louisiana in order to seek information and data relative to the policies and practices of hiring of and contracting with minorities. The survey, data, and responses thereto shall not be a public record as defined by the Public Records Law and shall be exempt from disclosure, except such exemption shall not apply with respect to the aggregated number of minorities hired and the positions for which they were hired.

Acts 1984, No. 850, §1; Acts 1992, No. 377, §1, eff. June 17, 1992; Acts 1993, No. 380, §1; Acts 1999, No. 885, §1, eff. June 30, 1999; Redesignated from R.S. 22:1921 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 209, §1.

NOTE: Former R.S. 22:31 redesignated as R.S. 22:61 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:32 - Advisory Committee on Equal Opportunity

§32. Advisory Committee on Equal Opportunity

A.(1) There is hereby created within the Department of Insurance, in the division of minority affairs, the Advisory Committee on Equal Opportunity. The committee shall be composed of twenty-five members. Twenty-four members shall be appointed by the governor and shall serve at his pleasure. The deputy commissioner of minority affairs shall serve ex officio as the twenty-fifth member. Five members shall be appointed from a list of nominees submitted by the Louisiana chapter of The National Association for the Advancement of Colored People, the Urban League of Greater New Orleans, Inc., the Baton Rouge chapter of the National Association for the Advancement of Colored People, the Monroe chapter of the National Association for the Advancement of Colored People, and the Shreveport chapter of the National Association for the Advancement of Colored People. Two members shall be appointed from a list of nominees submitted by the deans of the business schools of Dillard University, Xavier University, Southern University, and Grambling University. Seventeen members shall be appointed from a list of nominees, one nominee to be submitted by each of the following associations or groups:

(a) Louisiana Insurers' Conference.

(b) American Council of Life Insurance.

(c) Life Insurers' Conference.

(d) National Association of Life Companies.

(e) Louisiana Association of Fire and Casualty Companies.

(f) Property Casualty Insurers Association of America.

(g) American Insurance Association.

(h) Repealed by Acts 2009, No. 503, §2.

(i) Louisiana Association of Health Plans.

(j) Property and casualty insurers unaffiliated with the trade associations designated in the preceding Subparagraphs.

(k) The state chapter of the Louis A. Martinet Society.

(l) Independent Insurance Agents and Brokers of Louisiana.

(m) Louisiana Realtists Association.

(n) Louisiana Black Chamber of Commerce.

(o) An organization representing Hispanic Americans, as identified by the commissioner of insurance.

(p) An organization representing Asian Americans, as identified by the commissioner of insurance.

(q) An organization representing Native Americans, as identified by the commissioner of insurance.

(r) Greater Southwest Louisiana Black Chamber of Commerce.

(2) Each appointment by the governor shall be submitted to the Senate for confirmation.

(3) The committee shall serve without compensation, except for compensation for mileage, meals, and necessary lodging expenses incurred in connection with actual attendance at meetings of the committee or while on business of the committee assigned by the committee, but only when properly vouchered.

(4) For the conducting of business, a quorum shall mean a simple majority of members appointed present with no fewer than ten members present.

B. The committee shall assist the commissioner of insurance and the division of minority affairs in establishing educational and informational services to foster a greater awareness of the opportunities available in the insurance industry and of the skills, training, and education necessary to prepare for opportunities in employment, appointment as producers, and contracting for services with insurance companies transacting business in Louisiana. The commissioner of insurance shall promulgate rules and regulations to implement this Subpart.

C. The committee shall review all complaints alleging a violation of the provisions of this Subpart. Upon receipt of a complaint, the committee shall notify the insurer against whom the complaint was filed of the nature of the complaint and provide the insurer with an opportunity to make a written explanation. As a part of the response, the insurer may submit to the committee any affirmative action plan it may have in effect. The committee shall consider any affirmative action plan submitted to it, along with any other pertinent information submitted to it, in determining whether the insurer has engaged in a pattern or practice of employment discrimination prohibited by Part IV of Chapter 3-A of Title 23, R.S. 23:332 et seq.

D. The committee shall report apparent violations of this Subpart to the commissioner of insurance, who may then, and only then, commence enforcement proceedings in accordance with R.S. 22:33.

E. Nothing contained in this Section or in R.S. 22:31 shall be construed to expand the coverage of Part IV of Chapter 3-A of Title 23, R.S. 23:332 et seq., for purposes of the sanctions authorized against insurers under R.S. 22:33.

Acts 1984, No. 850, §1; Acts 1992, No. 1134, §1; Acts 1993, No. 89, §1; Acts 1999, No. 885, §1, eff. June 30, 1999; Acts 2001, No. 168, §1; Redesignated from R.S. 22:1922 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2; Acts 2013, No. 85, §1.

NOTE: Former R.S. 22:32 redesignated as R.S. 22:62 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:33 - Sanctions

§33. Sanctions

A. Whenever the commissioner of insurance receives notification of an apparent violation from the advisory committee, and determines that an insurer has engaged in a pattern or practice of employment discrimination prohibited by Part IV of Chapter 3-A of Title 23, R.S. 23:332 et seq., he may issue an order requiring the insurer to cease and desist engaging in such unlawful act or practice. If the insurer does not comply with the cease and desist order, the commissioner may then:

(1) Require the insurer to file an affirmative action plan in accordance with rules and regulations adopted by the commissioner. If the insurer fails to file such affirmative action plan, the commissioner may then:

(2) Levy a civil penalty of up to ten thousand dollars against the insurer. If, after levy of such a fine, the violation still exists, the commissioner may then:

(3) Restrict the insurer's agency appointment powers.

B. Nothing in this Subpart shall be construed to authorize the commissioner to revoke a certificate of authority of any insurer for any violation of this Subpart.

C. The authority of the commissioner to impose any sanctions provided for in this Section shall not apply in any of the following instances:

(1) When there is an order or a conciliation agreement in effect rendered by a federal court or federal agency arising out of the same facts.

(2) When there is a complaint pending with a federal court or federal agency arising out of the same facts.

(3) When there is a complaint filed with the appropriate federal agency and with the commissioner under the provisions of this Subpart involving the same parties, with respect to the same subject matter, and arising out of the same facts or circumstances.

(4) When the insurer has an affirmative action plan. The plan shall contain the following minimum requirements:

(a) A stated purpose of the insurer to foster equal opportunities for minorities.

(b) The delineation of active steps and efforts by the insurer reasonably calculated to achieve the stated purpose.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1984, No. 850, §1; Redesignated from R.S. 22:1923 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:33 redesignated as R.S. 22:63 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:34 - Discrimination prohibited

§34. Discrimination prohibited

No insurer shall make or permit any unfair discrimination in favor of particular individuals or persons, or between insureds or subjects of insurance having substantially like insuring risk, and exposure factors, or expense elements, in the terms or conditions of any insurance contract, or in the rate or amount of premium charged therefor, or in the benefits payable or in any other rights or privileges accruing thereunder. This provision shall not prohibit fair discrimination by a life insurer as between individuals having unequal life expectancies.

Acts 1958, No. 125; Redesignated from R.S. 22:652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:34 redesignated as R.S. 22:64 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:35 - Discrimination; failure to provide coverage; penalties; right of action

§35. Discrimination; failure to provide coverage; penalties; right of action

A. No insurer shall refuse to issue or fail to renew any policy or contract of property and casualty insurance to a person or business, solely because of the race of the applicant or the economic condition of the area in which the property sought to be insured is located, unless such refusal to issue or failure to renew is based on sound actuarial principles or is related to actual experience.

B. Any insurer violating this Section shall be fined ten thousand dollars for each occurrence.

C. The commissioner of insurance shall promulgate rules and regulations necessary for the enforcement of this Section. The rules and regulations shall, at a minimum, provide a mechanism in which complaints concerning alleged discriminatory practices by insurers can be received and investigated. The rules and regulations shall also contain a provision allowing for an administrative hearing in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., prior to the imposition of the penalty outlined in Subsection B of this Section.

D. Any person discriminated against in violation of this Section shall have a personal right of action against the insurer and may file suit against the insurer in a court of competent jurisdiction. Upon a finding of discrimination on the part of the insurer, the insurer shall be responsible for actual damages suffered by the injured party and reasonable attorney fees.

Acts 1993, No. 381, §1; Redesignated from R.S. 22:652.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:35 redesignated as R.S. 22:65 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:37 - Redesignated as R.S. 22:66 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§37. Redesignated as R.S. 22:66 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:38 - Redesignated as R.S. 22:67 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§38. Redesignated as R.S. 22:67 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:39 - Redesignated as R.S. 22:68 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§39. Redesignated as R.S. 22:68 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:40 - Redesignated as R.S. 22:69 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§40. Redesignated as R.S. 22:69 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:41 - Policyholder bill of rights

SUBPART D. INSURANCE IN GENERAL

§41. Policyholder bill of rights

The following items exist in Louisiana statutes and shall serve as standards for a policyholder bill of rights and do not create additional causes of actions or further penalties not otherwise provided under Louisiana statutes:

(1) Policyholders shall have the right to competitive pricing practices and marketing methods that enable them to determine the best value among comparable coverage in accordance with R.S. 22:1964.

(2) Policyholders shall have the right to insurance advertising that is not false and other selling approaches that provide accurate and balanced information on the benefits and limitations of a policy in accordance with R.S. 22:1964.

(3) Policyholders shall have the right to an insurance company that is financially stable.

(4) Policyholders shall have the right to be treated fairly and be free from unfair or deceptive acts or practices in accordance with R.S. 22:1961 et seq.

(5) Policyholders shall have the right to receive service from competent, honest insurance producers that will answer their questions promptly.

(6) Policyholders shall have the right to receive the appropriate disclosure form as an insert in the front of the policy that complies with R.S. 22:1319 and 1332.

(7) Policyholders shall have the right to balanced and positive regulation by the Department of Insurance.

(8) Policyholders shall have the right to check the license status of an insurance company, producer, or adjuster.

(9) Policyholders shall have the right to receive written notice of cancellation or nonrenewal at least thirty days prior to the effective date of the cancellation or nonrenewal, unless the cancellation or nonrenewal is for non-payment of premium and shall have the right to protection from improper cancellation or nonrenewal in accordance with R.S. 22:1265 and 1333.

(10) Policyholders shall have the right to receive in writing the reason for any cancellation or nonrenewal of coverage. The written statement must provide an explanation for the cancellation or nonrenewal of coverage.

(11) Policyholders shall have the right to cancel their policy and receive a refund of any unearned premium. If a policy was funded by a premium finance company, the unearned premium will be returned to the premium finance company to pay toward the policyholder's financing loan.

(12) Policyholders shall have the right to a written notification detailing any change in policy provisions at renewal.

(13) Policyholders shall have the right to receive payment of the amount of any property damage claim, or a portion of the claim, due or a written offer to settle any property damage claim within thirty days after receipt of satisfactory proof of loss in accordance with R.S. 22:1892 and 1973. If a claim is denied, policyholders shall have the right to receive a written explanation as to the reason for denial, in whole or in part, of any claim made under their policy of insurance.

(14) Relative to first party property damage claims, policyholders shall have the right to request and receive from the insurance company any estimates, bids, plans, measurements, drawings, engineer reports, contractor reports, statements or documents that are not legally privileged that the insurance company prepared, had prepared, or used during its adjustment of the policyholder's claim. A company may keep confidential adjuster notes, logs, and any documents prepared in conjunction with a fraud investigation.

(15) Policyholders shall have the right to file a complaint against any insurance company, producer, or adjuster with the Department of Insurance, and have that complaint investigated by the department.

(16) Policyholders shall have the right to a readable policy, to receive a complete property insurance policy, and to request a duplicate or replacement policy as needed.

(17) Policyholders shall have the right to the remedies provided for in R.S. 22:1892 if an insurer violates that Section in the handling of the claim.

Acts 2007, No. 222, §1, eff. July 2, 2007; Redesignated from R.S. 22:1455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:42 - Public records; forms and methods; electronic signatures and filings; timely filing of papers

§42. Public records; forms and methods; electronic signatures and filings; timely filing of papers

A. Notwithstanding any other provision of law to the contrary, any public record maintained by the commissioner of insurance may be kept in any written, photographic, microfilm, or other similar form or method, or may be kept by any magnetic, electronic, optical, or similar form of data compilation which is approved for such use in a rule promulgated by the commissioner. No such magnetic, electronic, optical, or similar form of data compilation shall be approved unless it provides reasonable safeguards against erasure or alteration.

B. The commissioner may, at his discretion, cause any public record maintained by him or any part thereof to be microfilmed, or otherwise reproduced, in order to accomplish efficient storage and preservation of such records.

C. A certified copy of a public record maintained by the commissioner shall be deemed to be an original for all purposes and shall be admissible in evidence in all courts or administrative agencies as if it were the original.

D. Subject to such guidelines and limitations as may be promulgated by the commissioner, electronic signatures are hereby authorized.

E. The commissioner shall promulgate rules to regulate the use of electronic signatures. Such rules may include limitations upon which documents may be signed electronically.

F. The commissioner may permit or require rate, form or any other filings, along with any accompanying supplementary rate information or supporting information, to be filed electronically.

G. If the commissioner permits or requires electronic filings pursuant to Subsection F of this Section, the commissioner shall arrange for payment of filing fees by electronic funds transfer.

H. The time for acting on filings made electronically shall be the same as the time for acting on filings made in writing. Filings made electronically shall be considered received by the commissioner when received in the electronic data processing system used by the commissioner to review filings, unless received on a weekend or legal holiday, in which case filings are deemed received on the next business day. Communications from the commissioner to persons making filings electronically shall be considered received by that person when the communication is sent to the person making the filing.

I. Grounds for approval, disapproval, or withdrawal of approval for filings made electronically shall be the same grounds for these actions as to filings made in writing, except that the commissioner may waive filing requirements relating to filings made in writing, such as requirements for original signatures or the number of copies, and the commissioner may disapprove or withdraw approval of a filing if it does not comply with the commissioner's requirements for electronic filings.

J. Filings made electronically shall be subject to the law of this state relating to inspection of public records pursuant to the Public Records Act, Title 44 of the Louisiana Revised Statutes of 1950, or any other applicable law.

K. The commissioner may promulgate rules and regulations which the commissioner deems necessary for the administration of electronic filings.

L. Notwithstanding any other law to the contrary, the filing of papers, including but not limited to applications, forms, reports, returns, statements, and filings of any kind with the commissioner subject to the exceptions and provisions in Subsections A through K of this Section shall not be subject to the provisions of R.S. 1:60 but shall be subject to other relevant provisions of law or rules or regulations of the commissioner.

Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 2001, No. 1032, §8; Redesignated from R.S. 22:2.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:42.1 - Confidentiality of information; exceptions

§42.1. Confidentiality of information; exceptions

A. Notwithstanding the provisions of Subsections B and C of this Section, the commissioner shall comply with the provisions of R.S. 22:43; however, no identifier listed in Subsection E of this Section of any of the following persons shall be part of the separate file, record, or report required pursuant to R.S. 22:43 when recording information about any complaint or the compilation of statistical data:

(1) The individual who is the subject of any health information, health information record, or the working papers, recorded information, documents, or copies thereof or related thereto.

(2) Anyone identified as, or who it is reasonable to believe is, a relative, employer, or household member of the individual who is described in Paragraph (1) of this Subsection, where the relative, employer, or household member is listed in any record described in Paragraph (1) of this Subsection.

B.(1) All health information in the custody of the Department of Insurance shall be confidential. No part of any health information, health information record, or the working papers, recorded information, documents, or copies thereof or related thereto, produced by, obtained by, or disclosed to the commissioner, or any other person, and in the custody of the commissioner shall be disclosed under Title 44 of the Louisiana Revised Statutes of 1950.

(2) "Health information" means any information in any form or medium, transmitted or maintained in any manner, and in the custody of the department that relates to the past, present, or future physical or mental health or condition of an individual, the provision of health care, including medications and prescriptions, to an individual, or the past, present, or future payment for the provision of health care, including medications and prescriptions, to an individual.

C. No records, or the working papers, recorded information, documents, or copies thereof or related thereto, produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of or after the resolution of a complaint against any person or entity subject to the jurisdiction of the Department of Insurance and which are in the custody of the commissioner, shall be disclosed under Title 44 of the Louisiana Revised Statutes of 1950.

D.(1) Nothing in this Section shall prohibit the communication of health information or health information records, or copies thereof, in the custody of the commissioner to:

(a) The individual who is the subject of the health information or health information record.

(b) The authorized representative of the individual who is the subject of the health information or health information record.

(c) A third party when written authorization is provided by the individual who is the subject of the health information record or by the authorized representative of the individual who is the subject of the health information or health information record.

(2) Nothing in this Section shall prohibit the disclosure of copies of the complaint filed by the complainant or insured, the response by the person or entity subject to the jurisdiction of the department, or the final disposition to:

(a) The complainant or insured.

(b) The authorized representative of the complainant or insured.

(c) A third party when written authorization is provided by the complainant or insured or by the authorized representative of the complainant or insured.

(3) Nothing in this Section shall prohibit the communication of facts, documents, or other information that is part of a record described in this Section, or the working papers, recorded information, documents, or copies thereof or related thereto, produced by, obtained by, or disclosed to the commissioner, or any other person and in the custody of the commissioner to a state or federal prosecuting attorney, a law enforcement agency, the office of the state inspector general, the state legislative auditor, or the attorney general of this state in connection with their statutory authority, or to any agency or communication district for the purpose of achieving coordinated and effective protection of the public health, safety, or welfare. The department shall also share information with any state or federal agency for the purpose of investigating or determining insurance or tax fraud or the offset of any governmental benefit or with any other government entity authorized by law to conduct any audit, investigation, or similar activity in connection with the administration of any state or federally funded program.

(4) Nothing in this Section shall prohibit the commissioner from using any records or other information in the custody of the department in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

E. The identifiers described in this Section as confidential shall be the following:

(1) Names.

(2) All geographic subdivisions smaller than a state, including street address, city, county or parish, precinct, zip code, and any equivalent geocodes, except for the initial three digits of a zip code if, according to the current publicly available data from the Bureau of the Census:

(a) The geographic unit formed by combining all zip codes with the same three initial digits contains more than 20,000 people; and

(b) The initial three digits of a zip code for all such geographic units containing 20,000 or fewer people is changed to 000.

(3) All elements of dates, except year, for dates directly related to an individual, including birth date, admission date, discharge date, date of death, and all ages over eighty-nine and all elements of dates, including year, indicative of such age, except that such ages and elements may be aggregated into a single category of age ninety or older.

(4) Telephone numbers.

(5) Facsimile numbers.

(6) Electronic mail addresses.

(7) Social security numbers.

(8) Medical record numbers.

(9) Health plan beneficiary numbers.

(10) Account numbers.

(11) Certificate and license numbers.

(12) Vehicle identifiers and serial numbers, including license plate numbers.

(13) Device identifiers and serial numbers.

(14) Web Universal Resource Locators (URLs).

(15) Internet Protocol (IP) address numbers.

(16) Biometric identifiers, including finger- and voice-prints.

(17) Full face photographic images and any comparable images.

(18) Any other unique identifying number, characteristic, or code.

F. The retention period for records described in this Section shall be no less than three calendar years, and the records may be disposed of thereafter according to R.S. 44:401 et seq.

Acts 2009, No. 367, §1, eff. July 6, 2009; Acts 2012, No. 642, §1, eff. June 7, 2012.



RS 22:43 - Complaints against persons and entities subject to the jurisdiction of the Department of Insurance; file by person or entity subject to jurisdiction; public information

§43. Complaints against persons and entities subject to the jurisdiction of the Department of Insurance; file by person or entity subject to jurisdiction; public information

A. The department shall file all complaints which it receives against a person or entity subject to the jurisdiction of the department in a separate file for each such person or entity subject to the jurisdiction of the department. This record shall be maintained in such a manner as to permit the public to readily ascertain information concerning complaints against any person or entity subject to the jurisdiction of the department, without the necessity of reviewing each individual complaint. The retention period for each record described in this Section shall be no less than three calendar years, and any record may be disposed of thereafter according to R.S. 44:401 et seq. The commissioner shall avail himself of such computer equipment as he has available to perform this task.

B.(1) The record required by this Section shall contain the following information:

(a) Date of complaint.

(b) Name of the respondent person or entity against whom the complaint is lodged.

(c) Category of the complainant or insured.

(d) Category of the respondent person or entity against whom the complaint is lodged.

(e) Reason for the complaint.

(f) Disposition.

(g) Date of disposition.

(h) The response of the respondent, person or entity against whom the complaint is lodged in addition to the type of coverage.

(i) Type of coverage.

(2) It shall be sufficient for compliance with this Section that the commissioner uses the same coded categorical descriptors established by the National Association of Insurance Commissioners (NAIC) Complaint Database System (CDS) for the commissioner's database fields for the following categorical descriptors:

(a) Category of the complainant or insured.

(b) Category of the respondent person or entity.

(c) Type of coverage.

(d) Reason for complaint.

(e) Disposition.

(3) Where a categorical descriptor for the category of the complainant or insured, category of the respondent person or entity, type of coverage, reason for complaint, or disposition is unique to the state of Louisiana, that unique categorical descriptor shall be reported, and the commissioner shall be in compliance with this Section when using that unique categorical descriptor.

(4) Where the response of the person or entity against whom the complaint is lodged is reported, it shall be sufficient for the commissioner to disclose the following applicable categorical descriptors:

(a) Respondent agreed with complainant.

(b) Respondent disagreed with complainant.

(c) Respondent asserted that insufficient information was provided in the complaint.

(d) No response was provided by respondent.

(e) Respondent did not contest the complaint.

(f) Respondent completed corrective action.

(g) Respondent provided information.

(h) Respondent provided an incomplete response.

(i) Respondent appealed the disposition.

(5) If respondent completes corrective action, the commissioner shall disclose the applicable categorical descriptor for the specific corrective action completed by reporting that categorical descriptor in the categorical descriptor database field for corrective actions.

(6) If an appeal is taken, the final disposition on appeal shall be provided subject to any decision of the appellate tribunal.

(7) The computer program employed by the commissioner shall, at a minimum, be able to sort the information in the database on any of the fields described in this Subsection and print out a written report thereof no later than sixty days from June 7, 2012.

(8) Where there was a final disposition of a complaint prior to June 7, 2012 and the record of that complaint is in the custody of the department, it shall be sufficient for the commissioner to report the information required under this Section utilizing the database described in this Section. It shall not be necessary for those records of complaints to be reviewed for the purpose of applying new categorical descriptors or for new categorical descriptors to be applied to those complaints.

C. Failure to maintain this record in the manner prescribed herein shall constitute malfeasance on the part of the commissioner of insurance.

Acts 1990, No. 622, §1; Redesignated from R.S. 22:1467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 642, §1, eff. June 7, 2012.



RS 22:44 - False or fraudulent material information

§44. False or fraudulent material information

A. It shall be unlawful for any person to intentionally and knowingly supply false or fraudulent material information pertaining to any document or statement required by the Department of Insurance.

B. Whoever violates the provisions of this Section shall be imprisoned, with or without hard labor, for not more than five years, or fined not more than five thousand dollars, or both.

Acts 1992, No. 464, §1; Redesignated from R.S. 22:1462.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:45 - Attorney general; writ of mandamus

§45. Attorney general; writ of mandamus

A. In any matter involving the enforcement of the provisions of this Title in which the attorney general deems that the commissioner of insurance is acting improperly, or failing to act in a manner requiring action, he may petition the 19th Judicial District Court for a writ of mandamus to compel the commissioner of insurance to act in the manner provided by law.

B. Any such petition for a writ of mandamus shall be tried by preference, and the court shall hear the matter and rule on it within three court days, unless the parties shall mutually agree to an extension thereof.

C. If the court is of the opinion that the public interest requires it, it shall grant the writ and order the commissioner of insurance to take such action as the court finds to be appropriate. Failure of the commissioner of insurance to comply with such an order shall be punishable as contempt.

Acts 1991, No. 383, §1, eff. July 6, 1991; Acts 1991, No. 984, §1, eff. July 24, 1991; Redesignated from R.S. 22:1468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: See Acts 1991, No. 383, §1; R.S. 22:1468(D) provides for appeal by writ application to the supreme court.



RS 22:46 - General definitions

§46. General definitions

In this Code, unless the context otherwise requires, the following definitions shall be applicable:

(1) "Alien insurer" is one formed under the laws of any country other than the United States.

(2) "Approved unauthorized insurer" means an insurer without a certificate of authority, or otherwise qualified under the provisions of this Code, that meets the eligibility criteria of R.S. 22:435(A)(2) and (B) and is on the list of approved unauthorized insurers under the provisions of R.S. 22:436, and from which a licensed surplus lines broker may procure insurance under the provisions of R.S. 22:432.

(3) "Authorized insurer" means an insurer with a certificate of authority or license issued under provisions of this Code or otherwise qualified under R.S. 22:481 et seq.

(4) "Commissioner of Insurance" as that office is created and defined by this Code shall have full power and authority to act as insurance commissioner for the state of Louisiana and is hereby declared to be the proper officer to act for this state and to represent this state as a member of the National Association of Insurance Commissioners. "Commissioner" shall mean the commissioner of insurance.

(5) "Control", relative to ownership, shall mean ownership representing or the authority to represent over fifty percent of the total one hundred percent ownership.

(5.1) "Department" shall mean the Department of Insurance.

(6) "Directive" means a written communication or order issued by or on behalf of the commissioner of insurance to a person whose activities are regulated by this Title, which instructs the person to act in conformance with this Title, or any rule or regulation adopted in accordance with the Administrative Procedure Act.

(7) "Domestic insurer" is one formed under the laws of this state.

(7.1) "Eligible unauthorized insurer" means an insurer without a certificate of authority, or otherwise qualified under the provisions of this Code, that meets the eligibility criteria of R.S. 22:435(A)(2) and (B) and from which a licensed surplus lines broker may procure insurance under the provisions of R.S. 22:432.

(8) "Foreign insurer" is one formed under the laws of any other state or territory of the United States or the District of Columbia.

(8.1)(a) "Home state" means, with respect to an insured on a surplus lines insurance policy, one of the following:

(i) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence.

(ii) If one hundred percent of the insured risk is located out of the state referred to in Item (i) of this Subparagraph, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(iii) If more than one insured from an affiliated group are named insureds on a single surplus lines insurance contract, the state, as determined pursuant to Item (i) or (ii) of this Subparagraph, of the member of the affiliated group that has the largest percentage of premium attributed to it under the surplus lines insurance contract.

(b) The home state as determined in Subparagraph (a) of this Paragraph is the state that has sole statutory and regulatory jurisdiction over the placement of surplus lines insurance pursuant to 15 U.S.C. 8202 and the exclusive authority to require the payment of any premium tax on surplus lines insurance pursuant to 15 U.S.C. 8201.

(9)(a) "Insurance" is a contract whereby one undertakes to indemnify another or pay a specified amount upon determinable contingencies. It shall include any trust, plan or agreement, popularly known as employee benefit trusts, not specifically exempted from state regulation under Public Law 93-406, except collectively bargained union welfare plans, single employer plans or plans of the state or political subdivisions. The term "insurance" shall not include any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

(b)(i) The establishment prior to twelve noon on October 1, 2010, and operation thereafter of at least one or more professional or public liability trust funds by a statewide hospital association in this state for the purpose of providing a means by which any type of professional malpractice or public liability claims or judgments arising from such claims against hospitals which are members of the association and claims against members of societies of the association shall be paid or settled shall not be deemed to be insurance and such trust or trusts shall not be deemed to be licensed, admitted or authorized insurers but shall be subject to Subpart E of Part III of Chapter 2 of this Title, R.S. 22:651 et seq., Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., and Chapters 8 and 12 of this Title, R.S. 22:1981 et seq. and R.S. 22:2191 et seq. An annual audited statement for each such trust shall be filed with the commissioner of insurance by June thirtieth of each year for the immediately preceding year ending December thirty-first or within six months of the close of the fiscal year, only if records are not maintained on a calendar year basis. The commissioner of insurance shall also have the authority to examine the books, records and affairs of the trust funds.

(ii) After twelve noon on October 1, 2010, the establishment and subsequent operation of one or more professional or public liability trust funds by a statewide hospital association in this state for the purpose of providing a means by which any type of professional malpractice or public liability claims or judgments arising from such claims against hospitals which are members of the association and claims against members of societies of the association shall be paid or settled shall be deemed to be insurance and such trust or trusts shall be subject to the provisions of this Code.

(c)(i) The establishment prior to twelve noon on October 1, 2010, and operation thereafter of professional and public liability trust funds by a nonprofit beneficiary organization as set forth in Subpart N of Part I of Chapter 2 of this Title, R.S. 22:401 et seq., shall not be deemed to be insurance and the trusts shall not be deemed to be a licensed, admitted, or authorized insurer but shall be subject to Subpart E of Part III of Chapter 2 of this Title, Part IV of Chapter 7 of this Title, and Chapters 8 and 12 of this Title. An annual audited statement shall be filed with the commissioner of insurance by June thirtieth of each year for the immediately preceding year ending December thirty-first or within six months of the close of the fiscal year, only if records are not maintained on a calendar year basis. The commissioner of insurance shall also have the authority to examine the books, records, and affairs of the trust fund.

(ii) After twelve noon on October 1, 2010, the establishment and subsequent operation of professional and public liability trust funds by a nonprofit beneficiary organization for the purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability claims or judgments arising from such claims shall be deemed to be insurance and such trust or trusts shall be subject to the provisions of this Code.

(d)(i) The establishment prior to twelve noon on October 1, 2010, and operation thereafter of at least one or more professional, trade, and occupational or public liability trust funds by professional associations in this state for the purpose of providing a means by which professional malpractice and public liability claims or judgments arising from such claims against members of the associations shall be paid or settled shall not be deemed to be insurance, and the trust shall not be deemed to be a licensed, admitted, or authorized insurer but shall be subject to Subpart E of Part III of Chapter 2 of this Title, Part IV of Chapter 7 of this Title, and Chapters 8 and 12 of this Title. An annual audited statement shall be filed with the commissioner of insurance by June thirtieth of each year for the immediately preceding year ending December thirty-first or within six months of the close of the fiscal year, only if records are not maintained on a calendar year basis. The commissioner of insurance shall also have the authority to examine the books, records, and affairs of the trust fund.

(ii) After twelve noon on October 1, 2010, the establishment and subsequent operation of one or more professional, trade, and occupational or public liability trust funds by professional associations in this state for the purpose of providing a means by which professional malpractice and public liability claims or judgments arising from such claims against members of the associations shall be paid or settled shall be deemed to be insurance and such trust or trusts shall be subject to the provisions of this Code.

(10) "Insurer" includes every person engaged in the business of making contracts of insurance, other than a fraternal benefit society. A reciprocal, an inter-insurance exchange, insurance exchange syndicate, or a Lloyds organization is an "insurer". Any person who provides an employee benefit trust as specified in Subparagraph (9)(a) of this Section is an insurer. A health maintenance organization is an insurer but only for the purposes enumerated in R.S. 22:242(7). The term "insurer" shall not include any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, nor shall such arrangement or trust be deemed an insurer.

(11) "Life insurer" shall mean all insurers issuing life insurance contracts, including industrial and service insurers.

(11.1) "Officer" shall mean a president, vice president, treasurer, actuary, secretary, controller, and any other person who performs for the company functions corresponding to those performed by the foregoing officers.

(12) "Person" means any individual, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, limited liability company, or corporation.

(13) "Premium" means all sums charged, received, or deposited as consideration for the purchase or continuance of insurance for a definitely stated term, and shall include any assessment, membership, policy, survey, inspection, service or similar fee or charge made by an insurer as a part of the consideration for the purchase or continuance of insurance. The term premium, as used in R.S. 22:885(B) and 887(D), shall not include any assessment, membership, policy, survey, inspection, service, or similar fee or charge made by an insurer as part of the consideration for the purchase or continuance of insurance.

(13.1) "Producer" shall mean a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance and includes all persons or business entities otherwise referred to in this Code as "insurance agent", "agent", "insurance broker", "broker", "insurance solicitor", "solicitor", or "surplus lines broker".

(14) "Resident" shall mean any individual, company, insurer, partnership, association, organization, corporation, reciprocal or inter-insurance exchange, business, or trust that principally resides or maintains a principal place of business in this state.

(15) "Secretary of state" means the secretary of state of the state of Louisiana where that designation appears, to the extent that the functions to be performed by the secretary of state as designated therein involve the recordation of documents or his appointment as attorney to accept service of process in legal proceedings.

(16) "Small company" means a domestic life insurer which does business exclusively in the state of Louisiana, with admitted assets not exceeding ten million dollars and having gross annual premiums not exceeding two million dollars.

(17) "Surplus lines insurance" means any property and casualty insurance in this state on property, risk, or exposure located or to be performed in this state, permitted to be placed through a licensed surplus lines broker with an approved unauthorized insurer or eligible unauthorized insurer.

(18) "Unauthorized insurer" means an insurer which does not possess a certificate of authority to do business in the state.

Acts 1958, No. 125. Amended by Acts 1975, No. 324, §1; Acts 1978, No. 545, §1; Acts 1986, No. 375, §1; Acts 1986, No. 574, §1; Acts 1986, No. 902, §1; Acts 1989, No. 602, §1, eff. Sept. 1, 1989; Acts 1989, No. 666, §1, eff. Sept. 1, 1989; Acts 1993, No. 59, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 1999, No. 1312, §1, eff. July 12, 1999; Acts 2002, 1st Ex. Sess., No. 87, §1; Acts 2003, No. 70, §1; Acts 2004, No. 325, §1, eff. June 18, 2004; Redesignated from R.S. 22:5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 338, §1; Acts 2010, No. 415, §1, eff. June 21, 2010; Acts 2010, No. 794, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.



RS 22:47 - Kinds of insurance

§47. Kinds of insurance

Insurance shall be classified as follows:

(1) Life. Insurance on human lives and insurances appertaining thereto or connected therewith. For the purposes of this Code, the transacting of life insurance includes additional benefits, including the acceleration of life benefits in advance of the time they would otherwise be payable, in the event of death by accident; additional benefits in event of the total and permanent disability of the insured; and optional modes of settlement of proceeds.

(2) Health and accident.

(a) Insurance of human beings against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement, or expense resulting from sickness or old age, including insurance wherein the benefits are covered at a higher level when health care is received from a defined network of health care providers, provided, however, that such insurance meets all applicable requirements of Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq., for provision of coverage through designated providers of medical services.

(b) Health stop loss. Insurance against major expenses incurred by an employee benefit plan due to the illness or injury of a covered employee or against major expenses incurred by a health care provider at financial risk for provision of health care to persons under an agreement.

(c) Limited benefit. Health and accident insurance policy designed, advertised, and marketed to supplement major medical insurance that includes accident-only, the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), dental, disability income, fixed indemnity, long-term care, Medicare supplement, specified disease, vision, and any other health and accident insurance, other than basic hospital expense, basic medical-surgical expense, or other major medical insurance.

(3) Vehicle.

(a) Insurance against loss or damage to any land vehicle or any draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, and against any loss or liability resulting from or incident to ownership, maintenance, or use of any such vehicle or animal.

(b) Insurance against accidental death or accidental injury to individuals, including the named insured, while the individuals are in, entering, alighting from, adjusting, repairing, cranking, or being struck by a vehicle or draft or riding animal, if such insurance is issued as part of insurance on the vehicle or draft or riding animal.

(4) Liability.

(a) Insurance against the liability of the insured for the death, injury, or disability of an employee or other person, and insurance against the liability of the insured for damage to or destruction of another person's property.

(b) Insurance coverage that provides indemnity, on behalf of an insured, for any legal responsibility from the damage to or the destruction of another person's property or the infliction of injury on another person that is caused by an insured's negligence, carelessness, or failure to act.

(5) Workers' compensation. Insurance of the obligations accepted by, imposed upon, or assumed by employers under law for workers' compensation, which may include employers' liability. Any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, is not insurance nor shall such arrangement or trust be deemed to be insurance.

(6) Burglary and forgery. Insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, or otherwise, including the personal property floater; also coverage of expenses associated with kidnapping or ransom demands.

(7) Repealed by Acts 2009, No. 326, §2.

(8) Fidelity. A contract whereby one becomes a guarantor for any person in any position or place of trust or as custodian of money or property, public or private.

(9) Title. Insurance of owners of property or others having an interest therein, against loss by encumbrance, or defective titles, or adverse claim to title, and services connected therewith.

(10) Fire and allied lines.

(a) Insurance against loss or damage by fire, smoke and smudge, lightning, or other electrical disturbances.

(b) Insurance against loss or damage by earthquake, windstorms, cyclone, tornado, tempests, hail, frost, snow, ice, sleet, flood, rain, drought, or other weather or climatic conditions including excess or deficiency of moisture or rising of the waters of the ocean or its tributaries.

(c) Insurance against loss or damage by bombardment, invasion, insurrection, riot, strikes, civil war or commotion, military or usurped power, or explosion, other than explosion of steam boilers and the breaking of fly wheels.

(d) Insurance authorizing the insurer to repair, rebuild, or replace with new materials of like size, kind, and quality, property damaged or destroyed by fire, or other perils insured against.

(e) Insurance against loss or damage to property from any other hazard or cause and against loss consequential upon such loss or damage.

(f) Insurance against loss or damage to glass including lettering, ornamentation, and fittings from any cause.

(g) Insurance against loss by death or damage to livestock from disease, lightning, tornadoes, cyclones, accidents, and every other casual or accidental cause; also against theft.

(11) Steam boiler and sprinkler leakage.

(a) Insurance against loss or damage to property and any liability of the insured resulting from the ownership, maintenance or use of elevators, except loss by fire or caused by the explosion of or accidents to boilers, pipes, pressure containers, machinery, and apparatus of any kind and any apparatus connected thereto, or used for creating, transmitting or applying power, light, heat, steam or refrigeration, and including the making of, inspection of and issuing certificates of inspection upon elevators, boilers, machinery and apparatus of any kind and all mechanical apparatus and appliances appertaining thereto;

(b) Insurance against loss or damage by water entering through leaks or openings in buildings, or from the breakage or leakage of a sprinkler, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designed to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports, or against loss or damage from any cause to such sprinkler, pumps, water pipes, plumbing, tanks, apparatus, conduits, or containers.

(12) Crop. Insurance against loss or damage from insects, hail, diseases, or other causes to trees, crops, or other products of the soil.

(13) Marine and transportation.

(a) Insurance against loss or damage to vessels, craft, aircraft, or vehicles of every kind, excluding vehicles operating under their own power or while in storage not incidental to transportation, as well as all goods, freights, cargoes, live animals, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any or all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks.

(b) Insurance against loss or damage to persons or property in connection with or appertaining to marine, inland marine, transit, or transportation insurance, including liability for loss of or damage to either arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance, but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobiles.

(c) Insurance against loss or damage to precious stones, jewels, jewelry, gold, silver, and other precious metals whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise, which shall include jewelers' block insurance.

(d) Insurance against loss or damage to bridges, tunnels, and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents, and supplies held in storage, unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion are the only hazards to be covered; and to piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion; and to other aids to navigation and transportation, including dry docks and marine railways, dams, and appurtenant facilities for the control of waterways, against all risks.

(e) Marine protection and indemnity insurance provides coverage for any legal liability assumed by an insured for loss, damage, or expense incident to ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for the loss of or damage to the property of another person, except this definition shall not include vessels and watercraft under five tons gross weight.

(f) Veterinary care plan insurance providing care for a pet animal of an insured owner in the event of illness, accident, or death.

(g) Insurance against financial loss due to trip cancellation or interruption, lost or damaged baggage, trip or baggage delay, missed connections, or changes in itinerary.

(14) Miscellaneous. Any other kind of loss, damage, or liability properly the subject of insurance and not within any other kind or kinds of insurance as defined in this Section, if such insurance is not contrary to law or public policy.

(15) Homeowners' insurance. A policy of insurance on a one- or two-family owner-occupied premises, which combines fire and allied lines with any one or more perils of casualty, liability, or other types of insurance within one policy form at a single premium, where the insurer's liability for damage to the premises under said policy is determined with reference to the replacement value of the premises.

(16)(a) Credit life, health, and accident insurance. Insurance generally sold in connection with a credit transaction partially or wholly extinguish the credit obligation, including but not limited to agreements, contracts, or policies of insurance containing the following: credit life, credit health, and disability. The amount of credit insurance issued pursuant to a credit transaction shall not exceed the total sum payable under the contract, including all loan finance and credit service charges. It also includes accidental death and dismemberment insurance sold in connection with a credit transaction that may or may not require benefits payable to wholly or partially extinguish the credit obligation.

(b) Credit property and casualty insurance. Insurance generally sold in connection with a credit transaction and limited to partially or wholly extinguishing the credit obligation, including but not limited to agreements, contracts, or policies of insurance containing any of the following: involuntary unemployment, vendors single interest, vendors dual interest, and credit fire, or GAP. The credit obligation is the total sum payable, including all loan finance charges and credit service charges, pursuant to the credit transaction.

(17) Annuity. A contract sold by insurance companies that pays an income benefit for the life of a person, for the lives of two or more persons, or for a specified period of time, or a contract that may provide for a series of payments to be made or received at regular intervals at the direction of the contract holder.

(18) Surety. A contract whereby one becomes a surety or guarantor for the performance of any person of any lawful obligation, undertaking, agreement, or contract of any kind, except contracts or policies of insurance; or guaranteeing against loss or damage resulting from failure of debtors to pay their obligations to the insured; and underwriting blanket bonds; however, no insurer, except the Federal Deposit Insurance Corporation, the National Credit Union Administration, or any similar insurance corporation hereinafter created by the Congress of the United States or the legislature of any state shall insure deposits in banks, savings and loan associations, credit unions, finance operations, or similar institutions.

(19) Industrial fire. Fire and allied lines insurance policies issued through producers operating on the debit agency system, under which system a weekly or monthly collection percentage is paid based either on actual weekly or monthly premium collections or weekly or monthly increases of premium collections and where the face amount of the insurance provided covering buildings and other structures or contents under the same ownership shall not exceed forty thousand dollars for the structure and forty thousand dollars for contents.

Acts 1958, No. 125. Amended by Acts 1969, No. 73, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1983, No. 351, §2; Acts 1991, No. 909, §1; Acts 1995, No. 593, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 1999, No. 294, §2; Acts 1999, No. 1312, §1, eff. July 12, 1999; Acts 2001, No. 64, §1, eff. May 24, 2001; Acts 2003, No. 132, §1; Acts 2004, No. 441, §1, eff. June 24, 2004; Acts 2005, No. 27, §1, eff. June 9, 2005; Redesignated from R.S. 22:6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §§1, 2, eff. Jan. 1, 2010; Acts 2009, No. 503, §1; Acts 2010, No. 794, §1.



RS 22:48 - Types of insurers and other risk bearing entities

§48. Types of insurers and other risk bearing entities

A. The following entities are regulated by specific provisions in the Louisiana Insurance Code:

(1) Domestic stock insurers.

(2) Domestic mutual insurers.

(3) Domestic service insurers.

(4) Industrial insurers.

(5) Reciprocal insurers.

(6) Nonprofit funeral service associations.

(7) Mutual insurance holding companies.

(8) Health maintenance organizations.

(9) Fraternal benefit societies.

(10) Foreign and alien insurers.

(11) Vehicle mechanical breakdown insurers.

(12) Property residual value insurers.

(13) Nonprofit beneficiary organizations and risk indemnification trusts.

(14) Surplus line insurers.

(15) Group self insurers, provided that any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, shall not be regulated under the Louisiana Insurance Code.

(16) Risk retention groups.

(17) Title insurers.

B. The provisions of this Section shall not preclude the Department of Insurance from regulating any other entity that meets the definition of an insurer or risk bearing entity as defined in this Title unless specifically excluded from regulation by the department.

Acts 2008, No. 410, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 794, §1.



RS 22:49 - Repealed by Acts 2009, No. 503, §2.

§49. Repealed by Acts 2009, No. 503, §2.



RS 22:50 - Reimbursement to a unique provider of health services

§50. Reimbursement to a unique provider of health services

Health insurance issuers shall provide coverage and reimbursement to a unique provider of health services for catastrophically ill children, as defined by R.S. 40:1300.291(A)(1), located outside the state of Louisiana in accordance with the terms and conditions of the policy of insurance between the insured and the insurer.

Acts 2009, No. 419, §1.



RS 22:61 - Incorporators

CHAPTER 2. REQUIREMENTS FOR INSURERS AND

OTHER RISK BEARING ENTITIES

PART I. KINDS OF INSURERS

SUBPART A. DOMESTIC INSURERS - GENERALLY

§61. Incorporators

Five or more natural persons of full age, or fully relieved by emancipation of all disabilities attaching to minority, who are citizens of the United States and a majority of whom are residents of this state, may form a corporation for the purpose of transacting any class or classes of insurance permitted under this Code as a stock or mutual company.

Acts 1958, No. 125; Redesignated from R.S. 22:31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:62 - Articles of incorporation

§62. Articles of incorporation

Articles of incorporation shall be executed by authentic act signed by each of the incorporators and shall state in the English language:

(1) The name of the corporation, which shall not be the same as nor deceptively similar to the name of any other domestic insurer or of any alien or foreign insurer authorized to do business in this state unless (a) such other domestic, alien or foreign insurer is about to change its name or to cease to do business or is being wound up, or such foreign corporation is about to withdraw from doing business in this state, and the written consent of such other insurer to the adoption of its name or a deceptively similar name has been given in writing and is filed with the articles, or (b) such other insurer has heretofore been authorized to do business in this state for more than two years and has never actively engaged in business;

(2) The purpose or purposes for which it is formed;

(3) Its duration;

(4) The location and post office address of its registered office;

(5) The full names and post office addresses and municipal addresses or locations, which shall not be a post office box only, of its registered agents for service of process.

(6) The amount of paid in capital and minimum surplus, or initial fund, with which the corporation will begin business;

(7) If a stock company, the number of shares, the amount of each share, and the time when and the manner in which payment on stock subscribed shall be made;

(8) The names of the first directors, their post office address, and their classification and terms of office if they be named in the articles. Where the first board of directors is not named in the articles, the articles shall provide the place where, the date when the organization is to be perfected, and a meeting of the stockholders or policyholders for that purpose must be held not more than sixty days after the execution of the articles. At that meeting the directors shall be elected;

(9) The name and post office address of each of the incorporators, and, if a stock company, a statement of the number and class of shares subscribed by each, if any.

(10) The designation of general officers, the number of directors, which shall not be less than five nor more than fifty, and the mode and manner in which directors shall be elected, and officers elected or appointed;

(11) Any other provision for the regulation of the business and the conduct of the affairs of the corporation, not prohibited by this Code or the other laws of this state.

Acts 1958, No. 125; Acts 2006, No. 340, §1, eff. June 13, 2006; Redesignated from R.S. 22:32 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:63 - Approval of articles

§63. Approval of articles

Such articles shall be submitted to the commissioner of insurance for his examination and approval either before or after execution, but before recordation. The commissioner shall not approve such articles unless they strictly conform with the provisions of the Louisiana Insurance Code, being this Title.

Acts 1958, No. 125. Amended by Acts 1979, No. 152, §1; Redesignated from R.S. 22:33 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:64 - Recordation

§64. Recordation

A. The articles, or a multiple original thereof, after having been submitted to and approved by the commissioner of insurance, shall be recorded in the office of the recorder of mortgages of the parish in which the registered office of the corporation is situated and two certified copies of the articles, bearing the certificate of the proper recorder of mortgages, showing the date and hour when the articles were filed for record in his office, shall be delivered to the commissioner of insurance and one of said copies recorded in his office; and when all taxes, fees and charges have been paid as required by law, the commissioner of insurance shall certify the date and hour when the corporate existence began, according to the certificate of the recorder of mortgages showing the date and hour when the original articles were filed for record in the office of such recorder.

B. The corporation shall not have authority to transact an insurance business until a certificate of authority to transact such business is issued to it by the commissioner of insurance.

C. Repealed by Acts 2009, No. 503, §2.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Acts 1999, No. 342, §6; Redesignated from R.S. 22:34 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §2.



RS 22:65 - Application for certificate of authority

§65. Application for certificate of authority

An application shall be made by the first directors to the commissioner of insurance for a certificate of authority which shall be accompanied by:

(1) A copy of the acceptance of trust duly executed by each director.

(2) A copy of the oath of office taken by each officer.

(3) A statement verified by the oath of its president and its secretary, showing that said company is duly organized and that its funds are invested as required by law.

(4) An agreement signed by its president and secretary to abide by and comply with the rates, except for life, health and accident insurance, rules and regulations formulated and adopted by the commissioner of insurance or any duly authorized state board or commission.

(5) Repealed by Acts 2009, No. 503, §2.

(6) A copy of the bylaws, which in case of a mutual insurer must specify the minimum and maximum contingent liability of its policyholders for the payment of losses incurred under its policies.

(7) Repealed by Acts 2009, No. 503, §2.

(8) A statement verified by the oath of its president and its secretary, disclosing the identity and percentage of ownership of the company owners.

(9) Biographical background information, on a form prescribed by the commissioner, for each owner of a controlling interest, at least ten percent ownership, for each director, and for each officer.

(10) An agreement, at least three consecutive years in duration, signed by its president, engaging an independent qualified auditor who is a member in good standing with either the American Institute of Certified Public Accountants or with the Society of Financial Examiners which has designated the auditor as a certified financial examiner, to provide the commissioner an annual audited financial statement as required by the commissioner.

(11)(a) If a property or casualty insurer, an agreement, at least three consecutive years in duration, signed by its president engaging an independent qualified actuary who is a member in good standing of the American Academy of Actuaries or the Casualty Actuarial Society, to provide to the commissioner an annual actuarial reserves analysis as required by the commissioner.

(b) If a life or health insurer, an agreement, at least three consecutive years in duration, signed by its president engaging an independent qualified actuary who is a member in good standing of the American Academy of Actuaries, to provide to the commissioner an annual actuarial reserves analysis as required by the commissioner.

(c) The commissioner may adopt rules and regulations to implement the provisions of this Paragraph pursuant to the Administrative Procedure Act.

Acts 1958, No. 125; Acts 1989, No. 604, §1, eff. Sept. 1, 1989; Acts 1991, No. 771, §1; Acts 1992, No. 704, §1; Redesignated from R.S. 22:35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.



RS 22:66 - Initial examination: issuance of certificate of authority

§66. Initial examination: issuance of certificate of authority

Upon receipt of the application for a certificate of authority, the commissioner of insurance shall cause an initial examination to be made of the corporation. If, in the opinion of the commissioner of insurance, the examination shows the corporation to be duly organized and to have complied with all requirements of law, he shall notify the applicant and issue a certificate of authority to the corporation.

Acts 1958, No. 125; Redesignated from R.S. 22:37 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:67 - Amendment to articles of incorporation

§67. Amendment to articles of incorporation

A. An incorporated insurer may, at a meeting of the shareholders or members duly called upon notice for this specific purpose and in the manner herein provided, amend its articles of incorporation. Such amendment altering the articles may be adopted by the vote of the holders of two-thirds of the voting power of all persons present or represented by proxy entitled under the articles to vote.

B. After the amendment has been duly adopted, an authentic act setting forth the amendment and the manner of adoption thereof shall be executed by such person or persons authorized to do so at the meeting. A full copy of the minutes of the meeting at which such amendment was adopted, certified as a true copy by the secretary of the insurer or of the meeting, shall be annexed to the authentic act. The articles of amendment or multiple originals thereof shall be approved and recorded in the same manner as that provided herein for the original articles of incorporation.

C. The provisions of Subsections A and B of this Section shall not be applicable when an incorporated insurer changes either its registered agent or address, or both. In any such change, the incorporated insurer shall provide the commissioner of insurance with the board resolution and notice, in the manner provided for by Part III of Chapter 1 of Title 12 of the Louisiana Revised Statutes of 1950, R.S. 12:31 et seq.

Acts 1958, No. 125. Acts 1983, No. 305, §1; Redesignated from R.S. 22:38 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:68 - Books and records of domestic insurer; securities

§68. Books and records of domestic insurer; securities

A. Every domestic and redomesticated insurer shall keep its books, records, documents, accounts, and vouchers in such manner that its financial condition, affairs, and operations can be ascertained and so that its financial statements filed with the commissioner can be readily verified and its compliance with the law determined. Such insurer may cause any or all such books, records, documents, accounts, and vouchers to be photographed or reproduced on film. Any such photographs, microphotographs, optical imaging, or film reproductions of any original books, records, documents, accounts, and vouchers shall for all purposes be considered the same as the originals thereof and a transcript, exemplification, or certified copy of any such photograph, microphotograph, optical imaging, or film reproduction shall for all purposes be deemed to be a transcript, exemplification, or certified copy of the original. Any original so reproduced may thereafter be disposed of or destroyed, as provided for in Subsection B of this Section, if provision is made for preserving and examining such reproductions.

B. All such original books, records, documents, accounts, and vouchers, or such reproductions thereof, of the home office of any domestic company or of any principal United States office of a foreign or alien company located in this state shall be preserved and kept available in this state for the purpose of examination. At a minimum all such original records shall be maintained for the period commencing on the first day following the last period examined by the commissioner through the subsequent examination period, or five years, whichever is greater. Such original records may, however, be kept and maintained outside this state if, according to a plan adopted by the company's board of directors and approved by the commissioner, it maintains suitable records in lieu thereof.

C. Any domestic company may maintain for its securities a limited agency, custodial or depository account, or other type of account for the safekeeping of those securities; collecting the income from those securities; and providing supportive accounting services relating to such safekeeping and collection; all provided the domestic company maintains full investment discretion over those securities. The commissioner of insurance is hereby authorized to promulgate rules and regulations pursuant to this Subsection.

D. Any director, officer, agent, or employee of any company who destroys any such books, records, or documents without the authority of the commissioner in violation of this Section or who fails to keep the books, records, documents, accounts, and vouchers required by this Section shall be fined not more than five thousand dollars.

Added by Acts 1979, No. 115, §1; Acts 2001, No. 302, §1; Acts 2004, No. 342, §1; Redesignated from R.S. 22:39 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 7, §3, eff. May 19, 2010; Acts 2010, No. 212, §1.



RS 22:69 - Business Corporation Law governs when Insurance Code silent

§69. Business Corporation Law governs when Insurance Code silent

The provisions of the Louisiana Business Corporation Law, as provided in R.S. 12:1 through R.S. 12:178, and other provisions of said Title 12 relative to business corporations, shall apply to the regulation of the business and the conduct of the affairs of any domestic insurer which has been incorporated pursuant to the provisions of this Subpart and Subpart B of this Part, in those situations in which the provisions of this Title are silent. If a conflict exists between the provisions of this Title and said provisions of Title 12, the provisions of the Louisiana Insurance Code shall govern.

Added by Acts 1981, No. 715, §1; Redesignated from R.S. 22:40 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:70 - Prior approval required before a domestic insurer may apply for admission to another state or country

§70. Prior approval required before a domestic insurer may apply for admission to another state or country

No domestic insurer may apply for admission to another state or country without first having obtained the approval of the commissioner of insurance of the state of Louisiana. Such approval shall not be withheld unless such application would be detrimental to the policyholders of the state of Louisiana or threaten the financial solvency of the company.

Added by Acts 1976, No. 454, §1; Redesignated from R.S. 22:1461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:71 - Conversion requirements

§71. Conversion requirements

No domestic life insurer may convert to a type of insurer having greater insuring power without meeting the full capital, surplus, and deposit requirements of the type insurer to which it desires to convert.

Acts 1958, No. 125. Amended by Acts 1960, No. 167, §1; Acts 1975, No. 575, §1; Acts 1997, No. 1449, §2; Redesignated from R.S. 22:801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:71 redesignated as R.S. 22:81 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:71.1 - Redesignated as R.S. 22:82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§71.1. Redesignated as R.S. 22:82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:71.2 - Redesignated as R.S. 22:83 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§71.2. Redesignated as R.S. 22:83 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:72 - Stock and mutual conversions

§72. Stock and mutual conversions

A. No domestic insurer may convert from a stock to a mutual, or from a mutual to a stock insurer, or from any type insurer to any other type insurer, except as provided in R.S. 22:71 unless a plan of conversion is submitted to and approved by the commissioner of insurance.

B. The commissioner of insurance shall not approve any such conversion unless in his opinion after a full investigation the best interests of the policyholders of any such insurer will be served.

C. The conversion of a mutual life insurer or a mutual life insurance holding company shall also comply with Subpart H-1 of this Part, R.S. 22:236 et seq. "Mutual life insurer" and "mutual life insurance holding company" shall have the meanings set forth in R.S. 22:236.

Acts 1958, No. 125; Acts 2008, No. 307, §1, eff. June 18, 2008; Redesignated from R.S. 22:806 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:72 redesignated as R.S. 22:84 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:73 - Order of dissolution

§73. Order of dissolution

A. If the insurer against whom the petition for liquidation is filed be a corporation and the petition prays for dissolution of such insurer, the court shall have jurisdiction either before or after final liquidation of the property, business, and affairs of such insurer, after citation of an order to show cause as aforesaid and a full hearing, to enter a decree dissolving such insurer. The court may likewise, regardless of whether an order of liquidation is sought or has been obtained, upon proper petition by the commissioner of insurance, order dissolution of an insurer when it has failed to qualify for a certificate of authority authorizing it to commence the transaction of its business, or when an insurer has no assets and no means for payment of liabilities. In any such decree of dissolution, the court may, upon satisfactory demonstration that all of the assets of the insurer shall be applied to payment of liabilities of the insurer in the manner and priority as provided by law, and after such notice and hearing as the court shall require, issue an order discharging the insurer of all unsatisfied liabilities.

B. Notwithstanding any provision of Subsection A of this Section, upon application by the commissioner of insurance and following notice as prescribed by the court and a hearing, the court may authorize the commissioner of insurance to sell the corporation as an entity, together with any of its licenses to do business, despite the entry of an order of liquidation. The sale may be made on terms and conditions the court deems appropriate including but not limited to the distribution of the proceeds of the sale of the corporate entity and licenses for the benefit of policyholders and creditors in the manner set forth in R.S. 22:2025. The legal existence of a legal entity that is placed under an order of rehabilitation, liquidation, or conservation shall be terminated only if the court orders its dissolution as a legal entity, as provided in this Section.

Acts 1958, No. 125; Acts 1989, No. 446, §1, eff. Sept. 1, 1989; Acts 1993, No. 955, §1; Redesignated from R.S. 22:741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:73 redesignated as R.S. 22:85 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:74 - Insurers prohibited from engaging in other businesses

§74. Insurers prohibited from engaging in other businesses

No domestic insurer shall deal or trade in buying or selling goods, wares, or merchandise except articles insured by it on which losses are claimed and except in replacing, rebuilding, or repairing insured property as provided in its policies. A domestic insurer shall also not discount commercial or other than first mortgage paper nor engage in any banking business whatsoever.

Acts 2009, No. 503, §1.



RS 22:75 - Change of state of domicile of admitted insurer; conversion to foreign insurer; effects of redomestication

§75. Change of state of domicile of admitted insurer; conversion to foreign insurer; effects of redomestication

A. Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may, upon approval of the commissioner of insurance, become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. The domestic insurer shall be entitled to like certificates and licenses to transact business in Louisiana and shall be subject to the authority and jurisdiction of this state.

B. Any domestic insurer may, upon the approval of the commissioner of insurance, transfer its domicile to any other state in which it is admitted to transact the business of insurance and, upon such a transfer, shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer. The commissioner of insurance may approve any such proposed transfer unless he determines such transfer to not be in the interest of the policyholders of this state.

C. The certificate of authority, agents, appointments and licenses, rates, and other items which the commissioner of insurance allows, in his discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in Louisiana. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner of insurance. Every transferring insurer shall file new policy forms with the commissioner of insurance on or before the effective date of the transfer but may use existing policy forms, with appropriate endorsements, if allowed by and under such conditions as approved by the commissioner of insurance. However, every such transferring insurer shall notify the commissioner of insurance of the details of the proposed transfer and shall promptly file any resulting amendments to corporate documents which are filed or required to be filed with the commissioner of insurance.

D. The commissioner may refuse any redomestication pursuant to this Section if the insurer has ceased writing a sub-line of health insurance or otherwise issues a policy in the same sub-line in the state within the prior five years.

Acts 1988, No. 165, §1, eff. June 29, 1988; Acts 1993, No. 663, §2, eff. June 16, 1993; Redesignated from R.S. 22:1461.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:1486 by Acts 2010, No. 703, §3, eff. Jan. 1, 2011.



RS 22:76 - Redesignated as R.S. 22:88 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§76. Redesignated as R.S. 22:88 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:77 - Redesignated as R.S. 22:89 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§77. Redesignated as R.S. 22:89 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:78 - Redesignated as R.S. 22:90 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§78. Redesignated as R.S. 22:90 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:79 - Redesignated as R.S. 22:91 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§79. Redesignated as R.S. 22:91 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:80 - Redesignated as R.S. 22:92 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§80. Redesignated as R.S. 22:92 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:83 - Additional capital and surplus

§83. Additional capital and surplus

The commissioner may require a domestic stock insurer to have and maintain a greater amount of capital and surplus than prescribed in R.S. 22:81 or 82, based upon the type, volume, and nature of insurance business transacted. The commissioner is authorized to promulgate such rules and regulations as he may deem necessary to carry out the provisions of this Section.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:71.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:84 - Payment for capital stock

§84. Payment for capital stock

A. Capital stock of any insurer shall be paid-in in cash within twelve months from the date of its charter, and no certificate of shares and no policies shall be issued by it until the whole paid-in capital and minimum surplus required and specified in the articles of incorporation are paid in. A majority of the directors shall certify on oath that this requirement has been met and the money paid in is held as the capital of the company to be invested as required by this Code.

B. The stock insurer may borrow a sum of money sufficient to meet additional contributions to surplus which may be required in excess of the minimum capital and surplus stated for a Louisiana insurer, upon agreement with the lender that the loan with interest at a rate not exceeding ten percent per annum shall be repaid only in the event that, after such repayment with interest, the insurer shall be left possessed of sufficient assets to meet all of its liabilities, to maintain a full reserve against all its policies, and to maintain the minimum capital and surplus required by R.S. 22:81. Such debentures must be issued on a form provided or approved by the commissioner of insurance and registered with his office, and all repayments of principal and payment of interest must be approved by the commissioner.

Acts 1958, No. 125. Amended by Acts 1982, No. 341, §1; Redesignated from R.S. 22:72 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:84 redesignated as R.S. 22:95 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:85 - Increase in capital stock

§85. Increase in capital stock

A. Any domestic stock insurer may increase the amount of its capital stock upon a vote of two-thirds of its board of directors, ratified by a vote of two-thirds of the stockholders voting, at a meeting called for that purpose, after a notice is published once a week for four consecutive weeks in the official journal of the parish of domicile, and a notice is mailed to each stockholder at least thirty days prior to the date of such meeting. However, the requirement for publication of the meeting notice in the official journal may be waived by unanimous written consent of all stockholders.

B.(1) Upon the completion of the proceedings, the company shall submit to the commissioner of insurance a certificate setting forth the amount of the increase and the fact of the transaction signed and sworn to by its president, secretary, and a majority of its directors.

(2) If the commissioner of insurance finds the facts conform to the law, he shall approve the increase in capital, and the charter shall be amended in the manner specified in R.S. 22:67.

C. Within one year after such meeting of stockholders at which such increase shall be made, the new subscriptions shall be paid in cash, or in assets qualifying for investments for domestic insurance companies as defined in R.S. 22:584, except in the case of stock dividends, and new stock certificates issued.

Acts 1958, No. 125. Amended by Acts 1960, No. 165, §1; Acts 1962, No. 304, §1; Acts 1970, No. 85, §1; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:86 - Dividends on stock

§86. Dividends on stock

No domestic stock insurer shall declare and pay any dividends to its stockholders unless its capital is fully paid in cash and is unimpaired and it has a surplus beyond its capital stock and the initial minimum surplus required and all other liabilities equal to fifteen percent of its capital stock, provided that this restriction shall not apply to an insurer when its paid-in capital and surplus exceed the minimum required by this Code by one hundred percent or more.

Acts 1958, No. 125; Redesignated from R.S. 22:74 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:87 - Stock dividends

§87. Stock dividends

Stock dividends may be declared and paid in the manner specified in R.S. 22:85 except that publication of the notice and the payment in cash shall not be required.

Acts 1958, No. 125; Redesignated from R.S. 22:75 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:88 - Sales of stock

§88. Sales of stock

A.(1) All sales of stock as defined in this Section shall be made in accordance with the regulations contained in this Section.

(2) When used in this Section, the following terms shall have the following respective meanings:

(a)(i) "Security" as used in this Section shall include any insurance stock, note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest, or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate, or certificate of deposit for security, any certificate of deposit, or group or index of securities, or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing issued by an insurance company, an investment, or holding company with a stated purpose, either by charter or prospectus, of forming an insurance company.

(ii) For the purposes of this Section, security shall not mean any insurance or endowment policy or annuity contract under which any insurance company promises to pay a fixed number of dollars either in a lump sum or periodically for life or some other specified period nor any variable life or annuity contract as provided for in and regulated by this Title and issued by a life insurance company licensed to do business in the state of Louisiana.

(b) "Person" shall include a natural person, a corporation created under the laws of this state, or of any other state, country, sovereignty, or political subdivision thereof, a partnership, an association, a joint stock company, and any unincorporated association or organization.

(c) "Sale" or "sell" shall include every disposition, or attempt to dispose of a security as defined in this Section or interest in such a security for value. Any security as defined in this Section given or delivered with, or as a bonus on account of, any purchase of such securities or any other thing, shall be conclusively presumed to constitute a part of the subject of such purchase and to have been sold for value. "Sale" or "sell" shall also include an exchange, an attempt to sell, an option of sale, a solicitation of a sale, a subscription of an offer to sell, directly or by an agent, or a circular, letter, advertisement, or otherwise, except an isolated transaction in which any security as defined in this Section is sold, offered for sale or delivery by the owner not being made in the course of repeated and successive transactions of a like character by such owner, provided the owner is not the underwriter of such security.

(d) "Dealer" shall include every person, or investment counsel or investment counselor, as those terms are generally used, other than a salesman, as hereinafter defined, who in this state engages either for all or part of his time, directly or through an agent in the business of selling any securities as defined in this Section issued by another person or purchasing or otherwise acquiring such securities from another for the purpose of re-selling them or of offering them for sale to the public, or offering, buying, selling, or otherwise dealing or trading in such securities as principal or agent for a commodity or commission or at a profit, or who deals in futures or differences in market quotations of prices or values of any such securities; however, the word "dealer" shall not include a person having no place of business in this state who sells or offers to sell securities exclusively to brokers or dealers actually engaged in buying and selling such securities as a business.

(e) "Issuer" shall mean and include every person who proposes to issue, has issued or who shall hereafter issue any security as defined in this Section. Any person who acts as a promoter for and on behalf of a corporation, unincorporated association, or partnership of any kind, formed or to be formed, shall be deemed to be an issuer.

(f) "Salesman" shall include every natural person, including producers, other than a dealer, employed or appointed or authorized by a dealer or issuer to sell securities as defined in this section in any manner in this state. The partners of a partnership and the executive officers of a corporation or other corporate entity or association registered as a dealer shall not be salesmen within the meaning of this definition.

(g) "Broker" shall mean dealer as defined in this Subsection.

(h) "Agent" shall mean salesman as defined in this Subsection.

(i) "Commissioner" shall mean the commissioner of insurance of the state of Louisiana.

B. Exempt securities. Except as hereinafter otherwise expressly provided, the provisions of this Section shall not apply to any of the following classes of securities:

(1) Securities appearing in any list of securities dealt in on the New York or American Stock Exchange, and which securities have been so listed pursuant to official authorization by such exchange, and also all securities senior to any securities so listed, or represented by subscription rights which have been so listed or evidences of indebtedness guaranteed by companies, any stock of which is so listed, such securities to be exempt only so long as such listing shall remain in effect. The commissioner shall have the power to deny this exemption with reference to any particular security listed on any such exchanges, by order published in such manner as the commissioner shall find proper.

(2) Securities appearing in any list of securities dealt in on any other recognized and responsible stock exchange which has been previously approved by the commissioner, and which securities have been so listed pursuant to official authorization by such exchange, and also all securities senior to any securities so listed, or represented by subscription rights which have been so listed, or evidences of indebtedness guaranteed by companies any stock of which is so listed, such securities to be exempt only so long as such listing shall remain in effect. The commissioner shall have power at any time to withdraw approval theretofore granted by him to any exchange, and upon such withdrawal no security listed on such exchange shall be entitled to the benefit of such exemption, unless such security is also listed upon an exchange mentioned in Paragraph (1) of this Subsection, and has not been denied this exemption by the commissioner as provided in Paragraph (1).

(3) Any security, other than common stock, providing for a fixed return which has been outstanding and in the hands of the public for a period of not less than five years, upon which no default in payment of principal or failure to pay the return fixed, has occurred for a continuous immediately preceding period of five years.

C.(1) Except as hereinafter expressly provided, the provisions of this Section shall not apply to the sale of any security in any of the following transactions:

(a) At any judicial, executor's, administrator's, tutor's, curator's, or liquidator's sale, or at any sale by a receiver, syndic, or trustee in insolvency or bankruptcy.

(b) By or for the account of a pledge holder or mortgagee selling or offering for sale or delivery in the ordinary course of business, and not for the purpose of avoiding the provisions of this Section, to liquidate a bona fide debt, a security pledged in good faith as security for such debt.

(c) An isolated transaction in which any security is sold, offered for sale, subscription, or delivery by the owner thereof, or by his representative for the owner's account, such sale or offer for sale, subscription, or delivery not being made in the course of repeated and successive transactions of a like character by such owner, or on his account by such representative, and such owner or representative not being the underwriter of such security.

(d) The distribution by a corporation, actively engaged in the business authorized by its charter, of securities to its stockholders or other security holders as a stock dividend or other distribution out of earnings or surplus; or the issuance of securities to the security holders or other creditors of a corporation in the process of a bona fide reorganization or liquidation of such corporation made in good faith and not for the purpose of avoiding the provisions of this Section, either in exchange for the securities of such security holders or claims of such creditors or partly for cash and partly in exchange for the securities or claims of such security holders or creditors; or the issuance of additional capital stock of a corporation sold or distributed by it among its own stockholders exclusively, where no commission or other remuneration is paid or given directly or indirectly in connection with the sale or distribution of such increased capital stock.

(e) The transfer or exchange by one corporation to another corporation of their own securities in connection with a consolidation or merger of such corporations, or in the exchange of outstanding shares for a greater or smaller number of shares of the same corporation.

(f) The sale, transfer, or delivery of any securities to any bank, savings institution, trust company, insurance company, or to any corporation or to any broker or dealer; provided, that such broker or dealer is actually engaged in buying and selling securities as a business.

(g) The sale by a registered dealer, acting either as principal or agent, of securities theretofore sold and distributed to the public, provided that:

(i) Such securities are sold at prices reasonably related to the current market price thereof at the time of sale, and if such registered dealer is acting as agent, the commission collected by such registered dealer on account of the sale thereof is not in excess of usual and customary commissions collected with respect to securities and transactions having comparable characteristics; and

(ii) Such securities do not constitute an unsold allotment to or subscription by such dealer as a participant in the distribution of such securities by the issuer or by or through an underwriter; and

(iii) Either Moody's, Standard and Poor's, or Fetch securities manuals, or any other recognized securities manuals approved by the commissioner of insurance, contain the names of the issuer's officers and directors, a balance sheet of the issuer as of a date not more than eighteen months prior to the date of such sale, and a profit and loss statement for either the fiscal year preceding that date or the most recent year of operations.

(2) The commissioner may revoke the exemption afforded by this Subsection with respect to any securities by issuing an order to that effect if he finds that the further sale of such securities in this state would work or tend to work a fraud on purchasers thereof.

D.(1) No insurance securities or securities in an investment or holding company with a stated purpose, either by charter or prospectus, of forming an insurance company shall be sold within this state unless such securities have been registered as hereinafter defined. Registration of stocks as defined in this Section, shall be deemed to include the registration of rights to subscribe to such stock if the statement under Subsection E of this Section required for registration of such stock includes any provision that such rights are to be issued. A record of the registration of insurance securities or securities in an investment or holding company as defined in Subsection A of this Section shall be kept in a register of securities to be kept in the office of the commissioner, in which register shall also be recorded any orders entered by the commissioner with respect to such securities. Such registration, and all information with respect to the securities registered in accordance with this Section, shall be open to public inspection.

(2) The commissioner of insurance shall have the right to adopt such rules and regulations as he may deem necessary to carry out the purposes of this Section.

(3) The commissioner of insurance may take depositions, compel production of books and records, subpoena witnesses or documentary evidence, administer oaths, and examine under oath any individual relative to the sale of securities as defined in this Section. Any person who testifies falsely or makes any false affidavit during the course of such an examination under this Section shall be guilty of perjury.

E.(1) Securities as defined in this Section shall be registered by the filing of the issuer, or of any dealer registered with the office of the commissioner of insurance, in the office of the commissioner with respect to such securities of the following:

(a) Name of issuer, location, and, if incorporated, place of incorporation.

(b) A brief description of the security, including amount of the issue.

(c) Amount of securities to be offered in the state.

(d) The par value, the price at which the securities are to be offered for sale to the public, and a statement as to how the proceeds are to be used, including commissions to be paid, which commissions, however, shall in no event exceed fifteen percent.

(e) A copy of the circular or prospectus to be used by the issuer or dealer for the public offering.

(f) Any other information or documents required by the commissioner of insurance.

(2) Every statement required to be filed with the commissioner under any of the provisions of this Section shall be transmitted by United States mail, and the commissioner shall never receive nor shall he be authorized to receive or accept for filing any statement or documents transmitted to him by any mode other than by United States mail.

(3) The filing of such statement and documents in the office of the commissioner, and the payment of the fee provided for in this Subsection shall, after being authorized by the commissioner, constitute the registration of such securities. Upon such registration, such securities may be sold in this state by any registered dealer, subject, however, to the further order of the commissioner as provided in this Subsection. Every registration under this Section for an insurance company on primary issues of stock shall expire in accordance with the statutory provisions of R.S. 22:85. Every registration under this Section for an investment or holding company, or on issued and outstanding shares of stock of an insurance company, shall expire on December thirty-first of each year, but new registrations for the succeeding period or succeeding year, as the case may be, shall be issued upon written application and upon payment of the fee as provided in this Subsection.

(4) If, at any time in the opinion of the commissioner, the information contained in the statement, circular, or prospectus filed is, or has become, misleading, incorrect, inadequate, or incomplete, or the sale or offering for sale of the security as defined in this Section may work or tend to work a fraud, the commissioner may require from the person filing such statement such further information as may in his judgment be necessary to establish the classification of such security as claimed in said statement, or to enable the commissioner to ascertain whether other steps should be taken and the registration rejected or revoked on any ground specified in Subsection F of this Section and the commissioner may refuse to register or suspend the right to sell such security pending further investigation by entering an order specifying the grounds for such action, and by notifying by mail, or personally, or by telephone confirmed in writing, or by telegraph, the person filing such a statement and documents, and every registered dealer who shall have notified the commissioner of an intention to sell such security. The refusal to furnish information required by the commissioner within a reasonable time to be fixed by the commissioner may be a proper ground for the entry of such order of suspension. The commissioner shall notify every registered dealer of such order and upon the entry of any such order of suspension, no further sales of such security shall be made until the further order of the commissioner.

(5) In the event of the entry of such order of rejection or suspension, the aggrieved party may demand a prompt hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. If no hearing is timely requested the commissioner shall enter a final order prohibiting sales of such security, with his findings with respect thereto. Until the entry of such final order, the rejection or suspension of the right to sell, though binding upon the persons notified thereof, shall be deemed confidential, and shall not be published, unless it shall appear that the order of suspension has been violated after notice. If, however, upon a hearing the division of administrative law shall find that the security being offered for sale will neither be fraudulent nor result in fraud, the commissioner shall forthwith enter an order revoking such order of suspension and such security shall be restored to its status as a security registered under this Section as of the date of such order of suspension.

(6) At the time of filing the statement and documents enumerated in this Subsection and upon re-registration, the applicant shall pay to the commissioner a fee of one-twentieth of one percent of the aggregate price of such securities to be sold in this state, for which the applicant is seeking registration, but in no case shall such fee be less than twenty-five dollars or more than two hundred dollars. The commissioner of insurance is authorized to withhold the funds collected under this Section to defray the expenses actually and necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

F. Revocation of registration of securities as defined in this Section.

(1) The commissioner may revoke the registration of any security as defined in this Section by entering an order to that effect, with his findings in respect thereto, if upon the examination into the affairs of the issuer, it shall appear that the company:

(a) Is insolvent.

(b) Has violated any of the provisions of this Section, or any order of the commissioner of which such issuer has notice, or any of the rules and regulations adopted by the commissioner of insurance under this Section.

(c) Has been or is engaged or is about to engage in a fraudulent transaction.

(d) Is in any other way dishonest or has made any fraudulent representations in any prospectus or in any circular or other literature that has been distributed concerning the issuer or its securities.

(e) Is of bad business repute.

(f) Does not conduct its business in accordance with law.

(g) That the affairs of the insurance company or other company issuing such securities are in an unsound condition.

(h) That the enterprise or business or the security offered is not based upon sound business principles.

(2) In making such examination, the commissioner shall have access to and may compel the production of all the books and papers of such insurance company or other company issuing such securities, subpoena witnesses, and administer oaths to and examine the officers of such issuer, or any expert, whose statement was filed by any issuer in connection with an application, or any other person connected therewith as to its business and affairs, and may also require a balance sheet exhibiting the assets and liabilities of any such issuer or its income statement, or both, to be certified to by a public accountant either of this state, or of any other state approved by the commissioner. The commissioner may also require that any statement made on the authority of any expert be verified by another expert to be selected by the commissioner.

(3) Whenever the commissioner may deem it necessary, he may also require such balance sheets or income statements or statements of experts to be made more specific in such particulars as the commissioner of insurance shall point out, or to be brought down to the latest practicable date.

(4) If any issuer of securities as defined in this Section shall refuse to permit an examination to be made by the commissioner, or if it should refuse or fail to cause, at its own expense, any statement or valuation required to be made by an expert to be verified by another expert selected by the commissioner, it shall be proper ground for revocation of registration.

(5) If the commissioner shall deem it necessary, he may enter an order suspending the right to sell such securities pending any investigation provided that the order shall state the grounds for taking such action.

(6) Notice of the entry of such order shall be given by mail, or personally, or by telephone confirmed in writing, or by telegraph, to the issuer of such securities, which company shall in turn notify every registered dealer.

(7) Before an order is made final, the insurance company or other issuer applying for registration shall on application be entitled to a hearing, and after such hearing the commissioner shall notify it of the final ruling on the matter.

G. Consent to service. Upon any application for registration where the issuer is not domiciled in this state, there shall be filed with such application the irrevocable written consent of the issuer that in suits, proceedings, and actions growing out of the violation of any provision of this Section, the service on the commissioner of any notice, process, or pleadings therein, authorized by law, shall be as valid and binding as if due service had been made on the issuer. Any such action shall be brought either in the parish of the plaintiff's domicile or in the parish of East Baton Rouge. Said written consent shall be authenticated by the seal of said issuer, if it has a seal, and by the acknowledged signature of a member of the co-partnership or company, or by the acknowledged signature of any officer of the incorporated or unincorporated association, if it be an incorporated or unincorporated association, duly authorized by resolution of the board of directors, trustees, or managers of the corporation or association, and shall in such case be accompanied by a duly certified copy of the resolution of the board of directors, trustees, or managers of the corporation or association authorizing the officers to execute same. In case any process or pleadings mentioned in this Section are served upon the commissioner, it shall be by duplicate copies, one of which shall be filed in the office of the commissioner and another immediately forwarded by the commissioner by registered mail to the principal office of the issuer against which said process or pleadings are directed.

H. Registration of dealers and salesmen.

(1) No dealer or salesman shall engage in business in this state as such dealer or salesman or sell any securities as defined in this Section unless he has been registered as a dealer or salesman in the office of the commissioner pursuant to the provisions of this Section.

(2) An application for registration, in writing, shall be sent by United States mail to the commissioner to be filed in the office of the commissioner in such form as the commissioner may prescribe, duly verified by oath, which shall state the principal place of business or office of the applicant, wherever situated, and the location of the principal office and all branch offices in this state, if any, the name or style of doing business, the names, residence, and business addresses of all persons interested in the business as principals, co-partners, officers, and directors, specifying as to each his capacity and title, the general plan and character of business, and the length of time the dealer has been engaged in business. The commissioner may also require such additional information as to the applicant's previous history, record, and association as he may deem necessary to establish the good repute in business of the applicant.

(3) There shall be filed by each dealer with such application for registration, where such dealer is not domiciled in this state, an irrevocable written consent of the dealer that in all suits, proceedings, or actions growing out of the violation of any provision of this Section, the service on the commissioner of any notice, process, or pleading therein authorized by the laws of this state, shall be as valid and binding as if due service had been made on the dealer. The place for bringing any such action and the manner in which the written consent shall be authenticated are the same as outlined in Subsection G of this Section.

(4) If the commissioner shall find that the applicant is of good repute and has complied with the provisions of this Section, including the payment of the fee provided for in this Subsection, he shall register such applicant as a dealer.

(5) Upon the written application of a registered dealer and general satisfactory showing as to good character and the payment of the proper fee, the commissioner shall register as a salesman of such dealer such natural person as the dealer may request. Such registration shall cease upon the termination of the employment of such salesman by such dealer.

(6) The names and addresses of all persons approved for registration as dealers or salesmen and all order with respect thereto shall be recorded in a register of dealers and salesmen kept in the office of the commissioner, which shall be open to public inspection. Every registration under this Section shall expire on December thirty-first of each year, but new registrations for the succeeding year shall be issued upon written application and upon payment of the fee as provided for in this Subsection without filing of further statements or furnishing any further information, unless specifically required by the commissioner. Applications for renewals must be made not less than thirty days nor more than sixty days before the first day of the ensuing year, otherwise they shall be treated as original applications.

(7) The fee for such registration and for each annual renewal shall be fifty dollars in the case of dealers and ten dollars in the case of salesmen. The commissioner of insurance is authorized to withhold the funds collected under this Section to defray the expenses actually and necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

(8) Changes in registration occasioned by changes in the personnel of a partnership or in the principals, co-partners, officers, or directors of any dealer may be made from time to time by written application setting forth the facts with respect to such change.

(9) Any issuer of a security as defined in this Section required to be registered under the provisions of this Section, selling such securities except in exempt transactions as herein defined shall be deemed a dealer within the meaning of this Section and required to comply with all the provisions hereof.

I. Revocation of dealers' and salesmen's registration.

(1) Registration under Subsection H of this Section may be refused or any registration granted may be revoked by the commissioner if after a reasonable notice and a hearing the commissioner determines that such applicant or registrant so registered has committed any of the following acts:

(a) Has violated any provision of this Section or any regulation made hereunder pursuant to this Section.

(b) Has made a material false statement in the application for registration.

(c) Has been guilty of a fraudulent act in connection with any sale of securities as defined in this Section, or has been or is engaged or is about to engage in making fictitious or pretended sales or purchases of any such securities or has been or is engaged or is about to engage in any practice or sale of such securities which is fraudulent or in violation of the law.

(d) Has demonstrated his unworthiness to transact the business of dealer or salesman.

(2) In cases of charges against a salesman, notice thereof shall also be given the dealer employing such salesman.

(3) The aggrieved party whose registration is refused or revoked may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. Notwithstanding any law to the contrary, if a hearing is timely requested by the aggrieved party, the commissioner's order or act shall be stayed until the decision of the division of administrative law is issued. The commissioner may seek an expedited hearing before the division of administrative law to suspend the registration, pending the outcome of the main hearing.

(4) Until the entry of a final order by the division of administrative law, any suspension of such dealer's registration, though binding upon the persons notified thereof, shall be deemed confidential, and shall not be published unless it shall appear that the order of suspension has been violated after notice.

(5) In the event the commissioner determines to refuse or to revoke a registration as provided in this Subsection, he shall enter a final order herein with his findings on the register of dealers and salesmen; and suspension or revocation of the registration of a dealer shall also suspend or revoke the registration of all his salesmen.

(6) It shall be sufficient cause for refusal or cancellation of registration in case of a partnership or corporation or any unincorporated association, if any member of a partnership or any officer or director of the corporation or association has been guilty of any act or omission which would be cause for refusing or revoking the registration of an individual dealer or salesman.

J. Escrow agreement. If the statement containing information as to insurance securities which are required to be registered shall disclose that any such insurance securities shall have been or shall be intended to be issued for any organization or promotion fees or expenses, the amount and nature thereof shall be fully set forth and the commissioner may require that such insurance securities so issued in payment for organization or promotion fees or expenses shall be delivered in escrow to the commissioner or other depository satisfactory to the commissioner under an escrow agreement that the owners of such insurance securities shall not be entitled to withdraw such insurance securities from escrow until all other stockholders who have paid for their stock in cash shall have been paid a dividend or dividends aggregating not less than six percent, shown to the satisfaction of said commissioner to have actually been earned on the investment in any stock so held, and in case of dissolution or insolvency during the time such insurance securities are held in escrow, the owners of such insurance securities shall not participate in the assets until after the owners of all other securities shall have been paid in full.

K. Injunctions.

(1) Whenever it shall appear to the commissioner, either upon complaint or otherwise, that in the issuance, sale, promotion, negotiation, advertisement, or distribution of any securities as defined in this Section within this state, any person has committed any of the following acts, the commissioner may investigate and, upon evidence satisfactory to him, may, in addition to any other remedies, bring action in the name and on behalf of the state of Louisiana against such person and any other person or persons concerned in or in any way participating in or about to participate in such fraudulent practices or acting in violation of this Section, to enjoin such person and such other person or persons from continuing such fraudulent practices or engaging therein or doing any act or acts in furtherance thereof, or in violation of this Section:

(a) Has employed or employs, or is about to employ any device, scheme, or artifice to defraud or for obtaining money or property by means of any false pretense, representation, or promise.

(b) Has made, makes, or attempts to make in this state fictitious or pretended purchases or sales of securities as defined in this Section.

(c) Has engaged in or engages in or is about to engage in any practice or transaction or course of business relating to the purchase or sale of securities as defined in this Section:

(i) Which is in violation of law, or in violation of any of the rules and regulations adopted by the commissioner of insurance under this Section.

(ii) Which is fraudulent.

(iii) Which is operated, or which would operate, as a fraud upon the purchaser, any one or all of which devices, schemes, artifices, fictitious or pretended purchases or sales of securities as defined in this Section, practices, transactions, and courses of business are hereby declared to be and are referred to in this Section as fraudulent practices.

(d) Is acting as a dealer or salesman within this state without being duly registered as such dealer or salesman as provided in this Section.

(2) In any such court proceedings, the commissioner may apply for and on due showing be entitled to have issued the court's subpoena requiring forthwith: the appearance of any defendant and its employees, salesmen, or agents; the production of documents, books, and records as may appear necessary for the hearing of such petition; and testimony and evidence concerning the acts or conduct or things complained of in such application for injunction. In such action, the district court of the domicile of any of the persons, firms, or corporations involved, or the district court of the parish of East Baton Rouge shall have jurisdiction of the parties and the subject matter, and a judgment may be entered awarding such injunctive relief as may be proper.

L. Remedies. Every sale of securities as defined in this Section, the registration of which has been revoked or suspended by the commissioner, or made by any unregistered dealer or salesman, or by any dealer or salesman whose license has been suspended or revoked, shall be voidable at the election of the purchaser, and the person making such sale, and every director, officer, or agent of or for such seller who shall have personally participated or aided in any way in the making of such sales, shall be liable in solid to such purchaser upon tender of such securities sold, or of the contract made, for the full amount paid by such purchaser with interest, all taxable court costs and a reasonable attorney's fee to be fixed by the court; provided that no such action shall be brought for the recovery of the purchase price after thirteen months from the date of such sale, or the delivery of such security to the purchaser, whichever date is latest; and provided, further, that the aforesaid interest shall be computed at the rate of six percent per annum, less, in any case, the amount of any income from said insurance securities that may have been received by such purchaser.

M. Violations; penalties.

(1)(a) No issuer of securities as defined in this Section, or any officer, director, trustee, or agent thereof, or any dealer shall sell or offer to sell any such securities without full compliance with the provisions of this Section.

(b) Whoever violates this Paragraph shall be fined not more than five thousand dollars for the first offense and not more than twenty-five thousand dollars for each subsequent offense, and the officer, director, trustee or agent thereof, or the issuer, if a natural person, may be imprisoned for not more than one year, or both.

(2)(a) No person or corporation, whether acting on his or its own behalf, or on behalf of another, shall violate any of the provisions of this Section.

(b) Whoever violates this Paragraph shall be fined not less than one hundred dollars nor more than five hundred dollars for the first offense, and not less than five hundred dollars nor more than one thousand dollars for each subsequent offense, or imprisoned for not more than six months for the first offense, nor more than one year for each subsequent offense, or both.

(3)(a) No dealer or salesman shall make any statement or representation not authorized by the issuer, or by a dealer registering securities under the provisions of Subsection E of this Section, or any statement or representation at variance with, or not reasonably predicated upon, statements and documents filed by the issuer or dealer in the office of the commissioner.

(b) Whoever violates this Paragraph shall be fined not more than one thousand dollars for the first offense, and not more than five thousand dollars for each subsequent offense, or imprisoned for not more than six months for the first offense and for not more than one year for each subsequent offense, or both.

(4)(a) No person shall sign any statement, list, inventory, balance sheet, or other paper or document required by any provision of this Section to be verified or sworn to, knowing any representation therein contained to be false, misleading, or untrue, and the depositing of any such statement or document in the office of the commissioner shall be deemed prima facie evidence of knowledge of the falsity thereof or of any representation therein contained, and of the wilful signing of such statement or document.

(b) Whoever violates this Paragraph shall be guilty of perjury.

N. Statutory and civil remedies. Nothing in this Section shall limit any statutory or civil right of any person to bring action in any court for any act involved in the sale of securities as defined in this Section, or the right of this state to punish any person for any violation of any law. The attorney general and each of the district attorneys throughout this state, with regard to violations of this Section in their respective districts, shall lend full assistance to the commissioner in any investigations or prosecutions that the commissioner may deem necessary under the provisions of this Section.

O. Appeals. An appeal from the division of administrative law may be taken by the aggrieved person in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

P. Fees.

(1) In the event that any issue of securities as defined in this Section is not registered for any cause by the commissioner, the commissioner is hereby authorized to withhold from the application fee the sum of twenty-five dollars to defray the expense actually and necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

(2) In the event that the application of any dealer or salesman is for any cause not approved by the commissioner, the commissioner is hereby authorized to withhold from the application fee the sum of ten dollars in the case of a dealer and the sum of two and one-half dollars in the case of a salesman to defray the expenses actually necessarily incurred by him for salaries and expenses in carrying out the purposes of this Section.

Q. Construction. Nothing in this Section shall be construed to relieve insurance companies from making reports now or hereafter required by law to be made to the commissioner, or to any other state department or agency, or from paying the fees, taxes, and charges now or hereafter to be paid by insurance companies. This Section shall never be construed to repeal any law now in force regulating the organization of insurance companies in this state or the admission of any foreign insurance company, but the provisions of this Section shall be additional to any provisions otherwise regulating the business of insurance.

Acts 1958, No. 125. Amended by Acts 1958, No. 83, §§1, 3; Acts 1960, No. 164, §§1 to 3; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:76 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:89 - Impairment of stock to be made good

§89. Impairment of stock to be made good

In the event the paid-in capital stock and initial minimum surplus required of any domestic stock insurer is impaired, the commissioner of insurance shall determine the amount of such impairment and issue a written requisition to the insurer to require its stockholders to make good the amount of the impairment or deficiency within such period as he may designate, but not more than ninety days from the service of such requisition. The insurer shall call upon its stockholders ratably for such amount as is necessary to make up the impairment. If any stockholder refuses or neglects to pay the amount called for after proper notice, the insurer, through its directors, shall require the return of the certificate of stock held by such stockholder and issue to him in lieu thereof new certificates for such number of shares as he may be entitled to in proportion that the ascertained value of the assets of the corporation, as determined by the commissioner of insurance, bears to its original capital, the corporation paying for any fractional parts of shares. The directors may create new stock and issue certificates therefor and dispose of the same at not less than par for an amount sufficient to make up the original capital of the corporation. If the amount of any such impairment or deficiency cannot be made good within the time specified, the commissioner of insurance may proceed against the company in the manner provided in R.S. 22:73, 96, and Chapter 9 of this Title and Subpart H of Part III of this Chapter.

Acts 1958, No. 125; Redesignated from R.S. 22:77 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:90 - Impairment removed by reduction of stock

§90. Impairment removed by reduction of stock

Should the sum of the impaired paid-in capital and minimum surplus be equal to or in excess of the minimum amount of the original paid-in capital and minimum surplus, as required in R.S. 22:81, the commissioner of insurance, in lieu of demanding that the impairment be made good, may permit the reduction of the capital in the sum of the impairment. In that event, it shall be the duty of the board of directors to call in the old certificates of stock and issue new certificates of stock and issue new certificates for the number of shares which each stockholder is entitled to in the proportion that the reduced capital bears to the original capital.

Acts 1958, No. 125; Redesignated from R.S. 22:78 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:91 - Stockholders' meetings

§91. Stockholders' meetings

Domestic stock insurers shall hold at least one stockholders' meeting annually at a time and place specified in the articles of incorporation or by-laws of the insurer. Each stockholder shall be entitled to vote each share of stock which he holds in his own name at any and all stockholders' meetings. The right to vote any share of stock may be conferred upon another stockholder by a written proxy. Any proxy may be revoked at any time by the owner of the shares upon written notice to the secretary of the insurer or the presiding officer at any meeting.

Acts 1958, No. 125; Redesignated from R.S. 22:79 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:92 - Preferred stock

§92. Preferred stock

Notwithstanding any other law to the contrary, preferred stock or any other stock without voting rights may be authorized for issuance at any time in the future. Prior approval for the authorization of such stock shall be obtained from the commissioner and the commissioner shall have the right to revoke such authority for good cause. Such stock shall be fully paid at the time of issuance.

Acts 1988, No. 159, §1; Redesignated from R.S. 22:80 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:93 - Elections; officers and directors

§93. Elections; officers and directors

Election of officers and directors shall be made in the manner specified in the articles of incorporation or bylaws of the insurer provided that:

(1) Each stockholder shall be entitled to one vote for each share standing in his name in the books of the corporation at the election of directors, provided policyholders may also participate in such elections to the extent authorized by the articles of incorporation of the insurer.

(2) Repealed by Acts 2004, No. 525, §1.

(3) Each director, before being qualified to act, shall file with the secretary of the insurer a written acceptance of his trust.

(4) Vacancies in the board of directors are to be filled by the directors or the stockholders as the articles of incorporation or by-laws of the insurer may provide.

(5) Directors may call special meetings of the stockholders whenever they deem it proper and must call such a meeting upon the written application of the owners of one-fourth of the capital stock.

(6) The board of directors shall meet quarterly during the year and more often as may be required in the bylaws of the company.

(7) The directors shall annually elect a president, who shall be a member of the board, a secretary, and such other officers as the articles of incorporation or by-laws may provide.

Acts 1958, No. 125. Amended by Acts 1962, No. 306, §1; Acts 1978, No. 765, §1; Acts 1982, No. 248, §1; Acts 2004, No. 525, §1; Redesignated from R.S. 22:81 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:94 - Duties of officers

§94. Duties of officers

A. The president or, in his absence, the one so designated to act for him, shall preside at all meetings of the directors and of the stockholders, unless otherwise provided in the charter or bylaws.

B. The secretary shall keep a record of the votes and proceedings of all meetings of the directors and stockholders, a list of the stockholders, the number of shares standing in the name of each, and a record of all transfers of shares. The secretary, or other authorized officer, shall keep a record of policies issued and all authorized assignments, cancellations, and transfers thereof. He shall keep such other books and perform such other duties as the president and board of directors may require. The intentional making of any false record by the secretary or any other officer of the insurer shall be deemed an act of perjury.

Acts 1958, No. 125. Amended by Acts 1974, No. 4, §1; Redesignated from R.S. 22:82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:95 - Existing insurers: capital requirements and powers

§95. Existing insurers: capital requirements and powers

A. Any domestic stock insurer incorporated prior to 12:00 noon of October 1, 1948 is hereby brought under all the provisions of this Code except that its capital may continue in the amount named in its articles of incorporation during the existing term thereof and it shall have such powers as it possessed prior to October 1, 1948 except as provided in Sub-section B of this Section.

B. In the event any such insurer desires to enlarge its insuring powers to incorporate additional kinds of insurance not included in its articles of incorporation as of 12:00 noon on October 1, 1948 the capital of such insurer must be increased to meet the full requirements of this Code.

C. This Section shall not apply to those insurers within the terms of R.S. 22:134 and

22:148.

Acts 1958, No. 125; Redesignated from R.S. 22:84 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:96 - Voluntary dissolution

§96. Voluntary dissolution

A. A domestic insurer may, after a two-thirds affirmative vote of its stockholders, policyholders or subscribers, voluntarily discontinue its business and dissolve its corporate existence by: (1) consolidation or merger; (2) reinsuring its entire business under Subpart E of Part III of this Chapter, R.S. 22:651, et seq.; or (3) cancelling its policy obligations and refunding the pro rata unearned premiums thereon, except as to its life insurance contracts, which shall be reinsured pursuant to Subpart E of Part III of this Chapter. After adequate provision has been made for the protection of its policyholders and creditors, such domestic insurer may petition the commissioner of insurance to distribute its remaining assets to its stockholders, policyholders, or subscribers as may be provided in a dissolution agreement. No such plan of voluntary dissolution under this Section shall be effective until approved in writing by the commissioner of insurance.

B. When the commissioner of insurance has determined that all the proper steps have been taken and that adequate provision has been made to protect the policyholders and creditors of the retiring insurer, he shall issue a formal certificate of dissolution to such insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:764 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:111 - Surplus requirements; applicants prior to September 1, 1989

SUBPART C. DOMESTIC MUTUAL INSURERS

§111. Surplus requirements; applicants prior to September 1, 1989

A. Domestic mutual insurers who apply for a certificate of authority prior to September 1, 1989, may transact the following kinds of insurance in this state upon qualifying therefor and by having an initial minimum surplus represented by assets as follows:

Initial

Minimum

Insurance

Surplus

(1)

Life

$ 300,000

(2)

Health and accident

300,000

(1) and (2) above

300,000

(3)

Vehicle

1,000,000

(4)

Liability

1,000,000

(5)

Workers' compensation

(a) Any company organized and authorized to

transact workers' compensation only on or

before July 27, 1966

150,000

(b) Any company organized and authorized to

transact workers' compensation only after

July 27, 1966

1,000,000

(6)

Burglary and forgery

1,000,000

(7)

Fidelity

1,000,000

(8)

Title

75,000

(9)

Fire and allied lines

1,000,000

(10)

Steam boiler and sprinkler leakage

1,000,000

(11)

Crop

(a) Any company organized and authorized to

transact crop insurance only on or before

July 27, 1966

250,000

(b) Any company organized and authorized to

transact crop insurance only after

July 27, 1966

1,000,000

(12)

Marine and transportation (except hull)

1,000,000

(13)

Miscellaneous

1,000,000

(14)

Homeowners' insurance

1,000,000

(15)

Credit life, health, and accident insurance

300,000

(16)

Credit property and casualty insurance

1,000,000

(17)

Annuity

300,000

(18)

Surety

1,000,000

(19)

Industrial fire

300,000

(20)

All insurances, except life and title

1,000,000

B. Authority shall be granted mutual insurers upon compliance with all applicable requirements to transact combinations of kinds of insurance except as follows:

(1) An insurer authorized to transact life insurance shall not be authorized to transact any additional kind of insurance other than:

(a) Health and accident insurance.

(b) Annuity.

(c) Credit life, health, and accident insurance.

(2) An insurer authorized to transact title insurance shall not be authorized to transact any additional kind of insurance.

C. Domestic mutual insurers who apply for a certificate of authority on or after September 1, 1989, shall meet the initial minimum surplus and operating surplus requirements and other requirements of R.S. 22:112.

Acts 1958, No. 125. Amended by Acts 1958, No. 103, §1; Acts 1962, No. 49, §1; Acts 1966, No. 71, §1; Acts 1980, No. 471, §1; Acts 1980, 2nd Ex.Sess., No. 5, §1, eff. Sept. 15, 1980; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1985, No. 504, §1; Acts 1989, No. 561, §1; Redesignated from R.S. 22:121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.



RS 22:112 - Surplus requirements; applicants on and after September 1, 1989

§112. Surplus requirements; applicants on and after September 1, 1989

A. Domestic mutual insurers who apply for a certificate of authority on or after September 1, 1989, may transact the following kinds of insurance in this state upon qualifying therefor and by having an initial minimum surplus and operating surplus represented by assets as follows:

Initial

Minimum

Operating

Insurance

Surplus

Surplus

(1)

Life

$2,000,000

$1,000,000

(2)

Health and accident

2,000,000

1,000,000

(1) and (2) above

2,000,000

1,000,000

(3)

Vehicle

2,000,000

1,000,000

(4)

Liability

2,000,000

1,000,000

(5)

Workers' compensation

2,000,000

1,000,000

(6)

Burglary and forgery

2,000,000

1,000,000

(7)

Fidelity

2,000,000

1,000,000

(8)

Title

500,000

500,000

(9)

Fire and allied lines

2,000,000

1,000,000

(10)

Steam boiler and sprinkler leakage

2,000,000

1,000,000

(11)

Crop

2,000,000

1,000,000

(12)

Marine and transportation (except hull)

2,000,000

1,000,000

(13)

Miscellaneous

2,000,000

1,000,000

(14)

Homeowners' insurance

2,000,000

1,000,000

(15)

Credit life, health, and accident insurance

2,000,000

1,000,000

(16)

Credit property and casualty insurance

2,000,000

1,000,000

(17)

Annuity

2,000,000

1,000,000

(18)

Surety

2,000,000

1,000,000

(19)

Industrial fire

1,000,000

1,000,000

(20)

All insurances, except life and title

2,000,000

1,000,000

B. Authority shall be granted mutual insurers upon compliance with all applicable requirements to transact combinations of kinds of insurance except as follows:

(1) An insurer authorized to transact life insurance shall not be authorized to transact any additional kind of insurance other than:

(a) Health and accident insurance.

(b) Annuity.

(c) Credit life, health, and accident insurance.

(2) An insurer authorized to transact title insurance shall not be authorized to transact any additional kinds of insurance.

C. For the purposes of this Section, assets representing at least fifty percent of the operating surplus shall be maintained in cash or cash equivalents prescribed by the commissioner.

Acts 1989, No. 561, §1; Redesignated from R.S. 22:121.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.



RS 22:113 - Additional surplus

§113. Additional surplus

The commissioner may require a domestic mutual insurer to have and maintain a greater amount of surplus than prescribed in R.S. 22:111 or 112, based upon the type, volume, and nature of insurance business transacted. The commissioner is authorized to promulgate such rules and regulations as he may deem necessary to carry out the provisions of this Section.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:121.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:114 - Hull insurance

§114. Hull insurance

A. For the purposes of this Section, "hull insurance" is that part of marine and transportation insurance limited to the total or partial loss of a commercial fishing vessel and any tackle, fittings, equipment, stores, boats, furniture, machinery, and appurtenances thereon due to any natural or man-made causes.

B. A nonprofit domestic mutual insurer organized to provide hull insurance, in whole or in part, is exempted from the surplus requirements listed in R.S. 22:111(A)(17). Such insurer may provide hull insurance, in whole or in part, not to exceed the amount of paid-in surplus, but in no case shall the minimum surplus be less than one hundred thousand dollars.

C. The insurer under this Section may provide hull insurance in any amount and for any coverage as the bylaws or charter of the insurer provide.

D. The insurer under this Section shall conform to all applicable provisions of this Title and all rules and regulations of the commissioner of insurance.

Acts 1985, No. 504, §1; Redesignated from R.S. 22:122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:115 - Surplus to be paid in cash

§115. Surplus to be paid in cash

The initial minimum surplus of any insurer shall be paid in cash within twelve months from the date of its charter and no policies shall be issued by it until the total amount required by law and specified in the charter is paid-in. A majority of the directors shall certify under oath that this requirement has been met and that the money paid-in is held as assets of the insurer to be invested as required by this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:116 - Methods of acquiring surplus

§116. Methods of acquiring surplus

The initial minimum sum required may be raised by the insurer in either of the following manners:

(1) By payment in advance of premiums by persons who desire to become policyholders and members of the mutual insurer. Such payments must be made in cash, and all sums so received shall be delivered in escrow to a depository satisfactory to the commissioner of insurance under an escrow agreement providing that the organizers or promoters of the mutual insurer shall not be entitled to withdraw such sums so deposited in escrow until sufficient initial minimum surplus shall have been raised within the prescribed period of time as provided by R.S. 22:115, and further containing a provision that in case sufficient funds have not been raised within the said prescribed period, all funds so deposited in escrow shall be refunded to the advance premium payors by the escrow agent.

(2) The mutual insurer may borrow a sum of money sufficient to defray the reasonable expenses of its organization and to meet the requirements of R.S. 22:111 upon an agreement with the lender that the same, with interest at a rate not exceeding eight percent per annum, shall be repaid only in the event that after such repayment with interest, the insurer shall be left possessed of sufficient assets to meet all of its liabilities and to maintain a full reserve against all its policies and to maintain the minimum surplus required by R.S. 22:111. Such agreement shall provide that the insurer shall have the option to make such payment of the loan or any part thereof whenever it shall be able to do so in accordance with the requirements of this Section.

Acts 1958, No. 125. Amended by Acts 1962, No. 48, §1; Redesignated from R.S. 22:124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:117 - Dividends

§117. Dividends

No domestic mutual insurer shall pay any dividends to its policyholders unless it has a surplus beyond the initial minimum surplus required and all other liabilities, except a liability created under R.S. 22:116(2), equal to fifteen percent of such initial minimum surplus.

Acts 1958, No. 125; Redesignated from R.S. 22:125 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:118 - Impairment of surplus; how made good

§118. Impairment of surplus; how made good

Any impairment in the initial minimum surplus required of a mutual insurer may be made good by funds obtained in accordance with R.S. 22:116(2), provided the transaction is submitted to and approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:126 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:119 - Policyholders' meetings; voting rights

§119. Policyholders' meetings; voting rights

A. Domestic mutual insurers shall hold at least one policyholders' meeting annually at a time and place specified in the charter or bylaws of the insurer. Each policyholder shall be entitled to one vote on matters coming before corporate meetings of the policyholders, subject to such reasonable minimum requirements as to duration of his policy and amount of insurance held as may be made in the insurer's charter or by-laws.

B. The right to vote by any policyholder may be conferred upon any other policyholder by a written proxy. Any proxy may be revoked at any time by the policyholder, upon written notice to the secretary of the insurer or the presiding officer at any meeting.

Acts 1958, No. 125; Redesignated from R.S. 22:127 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:120 - Elections of officers and directors

§120. Elections of officers and directors

Election of officers and directors shall be made in the manner specified in the charter or bylaws of the insurer, provided that:

(1) Each policyholder shall be entitled to one vote in accordance with the provisions of R.S. 22:119;

(2) At least a majority of the directors shall be policyholders of the insurer;

(3) Each director, before being qualified to act, shall file with the secretary of the company a written acceptance of his trust;

(4) Vacancies in the board of directors are to be filled by the directors or the policyholders as the charter or bylaws of the insurer may provide;

(5) Directors may call special meetings of the policyholders whenever they deem it proper and must call such a meeting upon the written application of the owners of one-tenth of the amount of insurance in force as of the preceding December thirty-first report of the insurer;

(6) The board of directors shall meet at least six times a year and as often as may be required in the bylaws of the company;

(7) The directors shall annually elect a president, who shall be a member of the board, a secretary, and such other officers as the charter or bylaws may provide. However, the directors of a risk retention insurer to which the laws of this Subpart apply shall annually elect from the nonpolicy holder directors a president, a secretary, and such other officers as the charter or bylaws may provide.

Acts 1958, No. 125. Amended by Acts 1964, No. 134, §1; Acts 1989, No. 689, §1; Redesignated from R.S. 22:128 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:121 - Duties of officers

§121. Duties of officers

The president or, in his absence, the one so designated to act for him, shall preside at all meetings of the directors and of the policyholders, unless otherwise provided in the charter or bylaws. The secretary shall keep a record of the votes and proceedings of all meetings of the directors and policyholders. The secretary, or other authorized officer, shall keep a record of the policyholders, and of all policies issued and all authorized assignments, cancellations and transfers thereof. He shall keep such other books and perform such other duties as the president and directors may require. The intentional making of any false record by the secretary or any other officer of the insurer shall be deemed an act of perjury.

Acts 1958, No. 125. Amended by Acts 1974, No. 4, §1; Redesignated from R.S. 22:129 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:121 redesignated as R.S. 22:111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:121.1 - Redesignated as R.S. 22:112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§121.1. Redesignated as R.S. 22:112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:121.2 - Redesignated as R.S. 22:113 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§121.2. Redesignated as R.S. 22:113 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:122 - Non-assessable policies; authority to issue

§122. Non-assessable policies; authority to issue

Except as provided in R.S. 22:114, any domestic mutual insurer not organized under the legal reserve plan for the writing of life insurance, as defined under R.S. 22:47(1), authorized so to do by its charter may issue policies without contingent mutual liability of the policyholder for assessment upon approval of the commissioner of insurance and upon compliance with the following requirements:

(1) It shall have and at all times maintain a surplus as determined from its last annual statement, which is at least equal to the minimum capital and the paid-in surplus required on organization of a domestic stock insurer organized under the provisions of this Code.

(2) It shall have submitted a copy of its proposed non-assessable policy or policies for approval of the commissioner of insurance and shall have obtained his approval thereof.

Acts 1958, No. 125; Redesignated from R.S. 22:131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:122 redesignated as R.S. 22:114 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:123 - Policyholders' liability

§123. Policyholders' liability

A. Except as to non-assessable policies, any contract of insurance issued by a mutual insurer shall provide for the contingent liability of the subscriber for payment of actual losses and expenses incurred while such contract was in force. Such contingent liability shall be in an amount as specified in the by-laws but not less than one annual premium.

B. Each assessable policy issued by the insurer shall plainly set forth a statement of the contingent liability.

C. The contingent liability of each policyholder for the obligations of a mutual insurer shall not be joint but shall be individual and several.

Acts 1958, No. 125; Redesignated from R.S. 22:132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:123 redesignated as R.S. 22:115 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:124 - Domestic nonprofit mutual associations; insurer

§124. Domestic nonprofit mutual associations; insurer

Notwithstanding any law, regulation, or definition to the contrary, a domestic nonprofit mutual association, as defined in this Section, is deemed to be an insurer for the purposes of all surplus requirements, policy reserve requirements, and liquidation, conservation, rehabilitation, and receivership proceedings all as defined and set out in this Title. For purposes of this Section, a domestic nonprofit mutual association shall include a domestic nonprofit mutual association which is engaged exclusively in the business of furnishing hospital service, medical, or surgical benefits, or any similar entity.

Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:124 redesignated as R.S. 22:116 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:125 - Redesignated as R.S. 22:117 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§125. Redesignated as R.S. 22:117 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:126 - Redesignated as R.S. 22:118 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§126. Redesignated as R.S. 22:118 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:127 - Redesignated as R.S. 22:119 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§127. Redesignated as R.S. 22:119 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:128 - Redesignated as R.S. 22:120 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§128. Redesignated as R.S. 22:120 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:129 - Redesignated as R.S. 22:121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§129. Redesignated as R.S. 22:121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:131 - Service insurance defined

SUBPART D. DOMESTIC SERVICE INSURERS

§131. Service insurance defined

Service insurance is hereby defined and shall be construed to be that insurance for which stipulated premiums are regularly payable and collectible and the policies or benefit certificates for which:

(1) Promise or agree to furnish the insured a funeral, the value of which shall not exceed five hundred dollars, or

(2) Promise or agree to furnish hospitalization to the insured upon his sickness or other physical disability, not exceeding five hundred dollars in any policy year.

Acts 1958, No. 125; Redesignated from R.S. 22:291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:131 redesignated as R.S. 22:122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:132 - Policy provisions

§132. Policy provisions

A. No service insurer shall issue a policy for a term of more than twenty years and all policies issued shall be incontestable after the lapse of one year from the date of its issue, except for nonpayment of premiums or assessments. Thirty days written notice must be given to the policyholder before any policy shall be lapsed or forfeited for nonpayment of premiums or assessments. All policy forms, endorsements, riders, and applications must be submitted to and approved by the commissioner of insurance before being used.

B. Each policy must specify those things which constitute the service to be furnished, performed, or rendered; and must also provide on the face of the funeral benefit policy a stated cash payment which will be made in lieu of such services in the event it is impossible or impractical to furnish such services as set forth in the policy. This cash payment shall be not less than one hundred percent of the stated value of such services.

C. If for any reason the beneficiary does not avail himself of the contractual services as set forth in the funeral policy when it is practical and possible to furnish such services, then, in lieu thereof, the policy shall provide for a stated cash payment which shall not be less than seventy-five percent of the face amount.

D. Such funeral policies shall also conform to the requirements of R.S. 22:149(A)(2), (4), (5), (6), (7), (8), and (9).

Acts 1958, No. 125. Amended by Acts 1964, No. 125, §1; Acts 1972, No. 246, §1, eff. Jan. 1, 1973; Acts 1977, No. 116, §1, eff. Jan. 1, 1978; Redesignated from R.S. 22:292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:132 redesignated as R.S. 22:123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:133 - Deposits

§133. Deposits

All domestic service insurers shall, in addition to all other requirements, deposit with the commissioner of insurance a safekeeping or trust receipt of a bank doing business within this state or a savings and loan association chartered to do business in this state, indicating that five thousand dollars in money or approved bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than twenty thousand dollars has been deposited, the value thereof to be maintained. Such deposit shall be held subject to the claim of any judgment creditor arising and accruing by virtue of any policy or certificates issued by such insurer, through judgment obtained against it in any court of this state, or in any federal court in this state.

Acts 1958, No. 125. Amended by Acts 1960, No. 166, §1; Acts 1981, No. 856, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:133 redesignated as R.S. 22:124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:134 - Capital requirements

§134. Capital requirements

All domestic insurers qualifying to write service insurance only shall in lieu of the capital requirements of R.S. 22:81 or the minimum surplus requirements of R.S. 22:111 and 22:114, have a paid-in capital of ten thousand dollars and a minimum surplus of five thousand dollars, if a stock insurer, or a minimum surplus of fifteen thousand dollars, if a mutual insurer, before beginning business. All service insurers authorized as of 12:00 noon on July 27, 1960 may continue to operate without meeting the increased capital and surplus requirements.

Acts 1958, No. 125. Amended by Acts 1960, No. 174, §1; Redesignated from R.S. 22:294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:135 - Incorporation of service insurers prohibited

§135. Incorporation of service insurers prohibited

No domestic service insurance company may be organized and no alien or foreign service insurer may be qualified by this Subpart to do business in this state after twelve o'clock noon of August 1, 1964.

Added by Acts 1964, No. 151, §1; Redesignated from R.S. 22:295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:141 - Industrial insurance defined

SUBPART E. INDUSTRIAL INSURERS

§141. Industrial insurance defined

Industrial life insurance is hereby defined and shall be construed to be that insurance which is issued by: (1) a domestic life insurance company, qualified as an industrial insurer; or (2) a life insurer, domestic or foreign, whose policies provide any or all of the benefits enumerated in R.S. 22:142, and whose policies shall not exceed the limitation set forth therein and whose policy provisions and nonforfeiture benefits are at least as favorable to the policyholder as those contained in R.S. 22:146 and 149, respectively.

Acts 1958, No. 125. Amended by Acts 1958, No. 94, §2, eff. Jan. 1, 1959 at 12:00 Noon; Redesignated from R.S. 22:251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:142 - Limitations

§142. Limitations

A. No domestic industrial insurer whose capital, surplus, and deposit or whose minimum initial surplus and deposit is less than that required by R.S. 22:81 or 111 shall issue any policy or contract, or combination of policies or contracts, on a single life, in excess of the following limitations:

(1) A life insurance policy, including funeral benefits, in the aggregate value of two thousand five hundred dollars in death benefits, exclusive of multiple indemnity benefits.

(2) A disability policy in the aggregate benefits of forty dollars per week.

(3) A policy providing benefits for dismembered and broken limbs, and/or loss of eyesight in the aggregate of one thousand dollars per policy year.

(4) A policy which provides benefits for the payment for or furnishing of hospitalization, drugs, attending physicians and surgical costs in the aggregate of one thousand dollars per policy year.

(5) A policy providing accidental death benefits of one thousand dollars.

B. Repealed by Acts 1997, No. 184, §2.

C. The limits provided in Subsection A of this Section shall be increased to the underwriting limits provided in R.S. 22:148 for those insurers who are entitled to increased underwriting powers under its provisions.

D. No insurer shall issue an industrial life insurance policy on more than a single life, except life insurance covering the spouse and/or the minor children of an insured under a policy naming each member of the insured's family thereby covered and stipulating a separate premium for each such family member determined according to the attained age of each.

Acts 1958, No. 125. Amended by Acts 1958, No. 95, §1, eff. Jan. 1, 1959 at 12:00 Noon; Acts 1960, No. 431, §1; Acts 1974, No. 4, §2; Acts 1997, No. 184, §§1, 2; Redesignated from R.S. 22:252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:143 - Funeral described; benefits payable

§143. Funeral described; benefits payable

A.(1) Every funeral policy shall state the dollar value of the funeral to be furnished and shall specify therein those benefits which shall constitute the funeral to be furnished. If upon the death of the insured, the dollar value of the funeral to be furnished, as stated in the policy or policies, is less than the retail price of the funeral benefits specified in the policy or policies, the beneficiary shall be entitled to a cash payment which shall be equal to one hundred percent of the face amount of the policy or policies.

(2) It is the intent of the legislature that under no circumstances shall an insurer be required to provide services or reimburse to a beneficiary at amounts greater than the stated dollar amount of the policy.

(3) The provisions of this Subsection are interpretive of this Subpart and are intended to explain the original intent.

(4) The provisions of this Subsection shall be applicable to all claims existing or actions pending on July 6, 2004, and all claims arising or actions filed on or after July 6, 2004. The provisions of this Paragraph shall not be construed to affect any claim arising from or involving any misrepresentation as to the terms and conditions of the policy by an insurer or its agent to the insured.

B.(1) If for any reason the beneficiary does not avail himself of the contractual services as set forth in the funeral policy, in lieu thereof, the policy shall provide for a stated cash payment, which shall not be less than one hundred percent of the face amount of the policy on policies written after January 1, 1978.

(2) If the casket offered is not the casket described in the policy, the beneficiary may choose to not accept the offered casket and the funeral provider shall agree to substitute a casket other than the one offered by the funeral provider. The beneficiary shall be entitled to select and purchase the substitute casket at retail without forfeiting the remaining contractual funeral services specifically enumerated in the policy.

(3) If for any other reason the beneficiary and the funeral provider agree to substitute a casket other than the one described in the policy, the beneficiary shall be entitled to select and purchase the substitute casket at retail without forfeiting the remaining contractual funeral services specifically enumerated in the policy.

C. Every funeral policy which includes among its benefits the payment for burial lot, tombstone, marker, plot, tomb, vault or coping shall state in dollars the value of the said benefits, and shall specify therein those things which shall constitute the said benefits to be furnished. Such policy shall be valued without the reduction of reserves provided for in R.S. 22:751. In the event such services are not furnished or paid for by the insurer then the amount of insurance shall be paid in cash to the beneficiary by the insurer, at the option of the beneficiary.

D. No funeral service policies as described in R.S. 22:131(1), 142, 143, 192, and 197 shall be sold after 12:00 midnight July 31, 1997.

Acts 1958, No. 125. Amended by Acts 1962, No. 329, §1; Acts 1964, No. 124, §1; Acts 1972, No. 246, §1, eff. Jan. 1, 1973; Acts 1977, No. 116, §1, eff. Jan. 1, 1978; Acts 1997, No. 949, §1; Acts 2004, No. 689, §1, eff. July 6, 2004; Redesignated from R.S. 22:253 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:144 - Capital requirements

§144. Capital requirements

All domestic insurers organized after 12:00 noon on July 27, 1960, qualifying to write industrial life insurance only, shall, in lieu of the capital requirements of R.S. 22:81, or the minimum surplus requirements of R.S. 22:111 and 22:114, have a paid-in capital of thirty thousand dollars, and a minimum surplus of thirty thousand dollars, if a stock insurer, or a minimum surplus of sixty thousand dollars, if a mutual insurer, before beginning business.

Acts 1958, No. 125. Amended by Acts 1960, No. 150, §1; Redesignated from R.S. 22:254 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:145 - Deposit

§145. Deposit

A.(1) All domestic industrial insurers organized after 12:00 noon on the effective date of this Act, shall deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business in Louisiana, or a savings and loan association chartered to do business in Louisiana, indicating that fifty thousand dollars in money, or approved bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than fifty thousand dollars has been deposited.

(2) All domestic industrial insurers already organized and qualified as of 12:00 noon on the effective date of this Section, shall maintain the minimum deposit required under the law as of that date, and thereafter shall increase their deposit at the rate of five hundred dollars for each one thousand new policyholders until said deposit reaches fifty thousand dollars.

B. This deposit shall be held subject to any claim, lien, or judgment that may be judicially obtained against any such insurer in any court of this state or any federal court in this state, arising from any contract of insurance entered into in this state.

Acts 1958, No. 125. Amended by Acts 1960, No. 151, §1; Acts 1974, No. 4, §2; Acts 1981, No. 856, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:255 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:146 - Nonforfeiture benefits

§146. Nonforfeiture benefits

A. From and after twelve o'clock noon of October 1, 1948, no policy of industrial life insurance, other than a term policy of twenty years or less, shall be issued or delivered in this state unless the same shall contain in substance the following provisions: that in the event of default of premium payments, after premiums have been paid for five years, the insured shall be entitled to a stipulated form of insurance, or a cash value, the net value of which shall be at least equal to two-thirds of the reserve on the policy at the end of the policy quarter year nearest to the date to which premiums have been paid, computed in accordance with R.S. 22:751 from which any existing indebtedness to the company on or secured by the policy shall be deducted, provided that the said reserve shall not be less than the legal minimum standard, as provided in this Code, for such valuation of policies, and that in computing paid-up or extended insurance granted as a nonforfeiture benefit under this section, the insurer may use single premiums based upon the Standard Industrial Table of Mortality with interest at not more than three and one-half percent per annum.

B. Within eight weeks after the due date of the first defaulted premium on policies of industrial life insurance on which premiums have been paid for five full years, application shall be made in writing by the assured, on blanks to be furnished by the insurer at the insured's request for that purpose, for paid-up insurance, payable at the same time, and under the same conditions, except as to payment of premiums, as the original policy, or for the continuance of the insurance in force at its full amount, less any indebtedness to the insurer, for such period as the net reserve will purchase, or for cash value of the policy, all computed as provided in this Section. The term of temporary insurance herein provided for shall include the period of grace, if any. If no option herein provided for shall be availed of by the assured, the reserve herein provided, without further action on the part of the assured, shall be applied either to purchase paid-up insurance or to continue the insurance in force at its full amount as provided in this Section. However, in the case of any endowment policy, if the sum applicable to the purchase of temporary insurance be more than sufficient to continue the insurance to the end of the endowment term named in the policy the excess shall be used to purchase in the same amount pure endowment insurance payable at the end of the endowment term named in the policy under the conditions on which the original policy was issued. The policy shall state which of the two forms will be automatic. In calculating nonforfeiture values as herein provided there shall be included all dividend additions from participating policies.

C. The insurer shall, at any time after five full years' premiums have been paid at the request of the insured in writing, furnish the insured with a statement showing the nonforfeiture benefits available under his policy in terms of dollars, and years, months and days of insurance protection, unless this information is shown by appropriate tables in his policy.

D. Any condition or stipulation in any policy of industrial life insurance contrary to the provisions of this section, or any attempted waiver of such provisions shall be void. Nothing in this section shall limit the right of industrial life insurers to include multiple indemnity benefits in any policy issued by them.

E. A table or tables showing the cash value and the insurance available as an automatic option must be included in each policy, except funeral policies which must contain a table showing the insurance available as an automatic option.

Acts 1958, No. 125. Amended by Acts 1958, No. 93, §1; Acts 1974, No. 4, §2; Redesignated from R.S. 22:256 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:147 - Policies under standard non-forfeiture law excepted

§147. Policies under standard non-forfeiture law excepted

The provisions of R.S. 22:146 shall not apply to any policy issued by any industrial insurer under the provisions of R.S. 22:936.

Acts 1958, No. 125; Redesignated from R.S. 22:257 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:148 - Powers of existing industrial insurers

§148. Powers of existing industrial insurers

Industrial insurers already organized and qualified under the industrial laws of this state as of twelve o'clock noon of October 1, 1948, shall continue to have the same underwriting powers they had as of that date without the necessity of meeting the increased capital or deposit requirements of this Code. All policies issued subsequent to twelve o'clock noon of October 1, 1948, by such insurers must conform to the provisions of this code, except as to the amount of insurance which may be written on a single life. No industrial insurer, not authorized to write policies in excess of one thousand two hundred fifty dollars as of twelve o'clock noon of October 1, 1948, can acquire such authority except by conversion to another type insurer, provided, however, that when any domestic industrial insurer, not so previously authorized, shall meet the minimum capital, surplus and deposit requirements, if a stock company, or the minimum initial surplus and deposit requirements, if a mutual company, required by this Code of an ordinary insurer, it may, after appropriate charter amendment and without conversion to an ordinary insurer, or after conversion, issue industrial insurance on a single life in an amount not to exceed two thousand five hundred dollars exclusive of multiple indemnity, subject to all other provisions of this Subpart applicable to industrial insurers except as to amount.

Acts 1958, No. 125. Amended by Acts 1974, No. 4, §2; Redesignated from R.S. 22:258 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:149 - Required policy provisions

§149. Required policy provisions

A. All industrial life insurance policies, delivered or issued for delivery in this state, shall contain, in substance, the following provisions, or provisions submitted by the insurer which in the opinion of the commissioner of insurance are more favorable to policyholders:

(1) Grace period. A provision that the insured is entitled to a grace period of four weeks within which the payment of any premium after the first may be made, except that where premiums are payable monthly, or less frequently, the period of grace shall be either one month or thirty days, during which period of grace the policy shall continue in full force but in case the policy becomes a claim within said grace period any overdue premiums may be deducted in any settlement under the policy.

(2) The contract. A provision that the policy shall constitute the entire contract between the parties, or at the option of the insurer, a provision that the policy and the application therefor shall constitute the entire contract between the parties, and in the latter case the policy must contain a provision that all statements made by the insured shall, in the absence of fraud, be deemed to be representations and not warranties.

(3) Incontestability. A provision that the policy shall be incontestable after it shall have been in force during the lifetime of the insured for a specified period, not more than two years from its date, except for nonpayment of premiums and except for violation of the conditions of the policy relative to naval or military service, or services auxiliary thereto, and except as to provisions relating to benefits in the event of disability as defined in the policy, and those granting additional insurance specifically against death by accident or by accidental means, or to additional insurance against loss of, or loss of use of, specific members of the body. Provided a clause in any policy of industrial life insurance issued under this Code providing such policy shall be incontestable after a specified period shall preclude only the contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions which exclude or restrict coverages approved in this Paragraph whether or not such restriction or exclusions are excepted in such clause; nor upon a provision regarding misstatement of age as provided in Paragraph (4) of this Subsection, whether or not such provision is excepted in such clause.

(4) Misstatement of age. A provision that if the age of the person insured, or the age of any other person considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium paid would have purchased at the correct age or ages.

(5) Participating policy. If the policy is a participating policy, a provision that the insurer shall periodically ascertain and apportion any divisible surplus accruing on the policy.

(6) Reinstatement. A provision that the policy may be reinstated at any time within one year from the due date of the premium in default unless the cash surrender value has been paid, or the extension period expired, upon the production of evidence of insurability including good health satisfactory to the insurer and the payment of all overdue premiums and any unpaid loans or advances made by the insurer against the policy with interest at a rate not exceeding six percent payable annually.

(7) Claim provision. A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death or after a specified period not exceeding two months after receipt of such proof.

(8) Subject of insurance. A title on the face of the policy briefly describing its form.

(9) Beneficiary requirement. A space on the front or back page of the policy for the name of the beneficiary designated with a reservation of the right to designate or change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. Such policy may also contain a provision that the insurer may make any payment or grant any non-forfeiture provision to any of the insured's relatives by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention, or burial of the insured, and the production by the insurer of a receipt signed by any of said persons shall be evidence that such payment or privilege has been made or granted to the person or persons entitled thereto and that all claims under the policy have been fully satisfied.

B. Exclusions and limitations. No policy of industrial life insurance issued under this Section shall contain any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except the following provisions, or provisions which in the opinion of the insurance commissioner are substantially the same or more favorable to the policyholders:

(1) Provisions excluding or restricting coverage in the event of death occurring:

(a) As a result of war declared or undeclared under conditions specified in the policy.

(b) While in:

(i) The military, naval, or air forces of any country at war declared or undeclared.

(ii) Any ambulance, medical, hospital, or civilian noncombatant units serving with such forces, either while serving with or within six months after termination of service in such forces or units.

(c) As a result of self-destruction while sane or insane within two years from the date of issue of the policy.

(d) As a result of aviation under conditions specified in the policy.

(e) Within two years from date of issue of the policy as a result of a specified hazardous occupation or occupations, or while the insured is residing in a specified foreign country or countries.

(2) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(a), (c), (d), or (e) of this Subsection, the insurer shall pay an amount not less than the reserve on the policy, together with the reserve for any paid-up additions thereto and any dividends standing to the credit of the policy, less any indebtedness to the insurer on the policy, including interest due or accrued.

(3) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(b) of this Subsection, the insurer shall pay the greater of: (a) the amount specified in Paragraph (2) of this Subsection; or (b) the amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums thereon and less any indebtedness to the insurer on the policy, including interest due or accrued.

(4) None of the provisions of this Subsection shall apply to policies issued under R.S. 22:143 and 751(E), nor to any accidental benefits in the event such death be by accident or accidental means included in a life policy.

Acts 1958, No. 125. Amended by Acts 1958, No. 96, §1; Acts 1960, No. 168, §1; Redesignated from R.S. 22:259 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:150 - Exceptions

§150. Exceptions

The requirements in R.S. 22:149 shall not be applicable as follows:

(1) When an industrial life insurance policy is issued by any domestic, foreign, or alien insurer providing other benefits, in addition to life insurance, the provisions of R.S. 22:149 shall apply only to the life insurance portion of the policy.

(2) Any of the provisions of R.S. 22:149 or portions thereof not applicable to non-participating or term or paid-up policies shall to that extent not be incorporated therein.

Acts 1958, No. 125; Redesignated from R.S. 22:260 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:161 - Scope of Subpart

SUBPART F. RECIPROCAL INSURERS

§161. Scope of Subpart

A. This Subpart shall apply to all reciprocal insurers organized or authorized to transact business in this state.

B. As used in this Subpart, "subscriber" means the participant or policyholder; "attorney-in-fact" means the representative of the subscribers through whom reciprocal insurance is exchanged; and "reciprocal insurer" means the organization or group of all the subscribers.

Acts 1958, No. 125; Redesignated from R.S. 22:431 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:162 - Subscribers

§162. Subscribers

Any person, partnership, private corporation, board, association, estate, trustee, or fiduciary may be a subscriber of a reciprocal insurer. All reciprocal or inter-insurance contracts exchanged among such subscribers shall be executed by an attorney-in-fact common to all subscribers.

Acts 1958, No. 125; Redesignated from R.S. 22:432 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:162 redesignated as R.S. 22:751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:162.1 - Redesignated as R.S. 22:752 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§162.1. Redesignated as R.S. 22:752 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:163 - Name; suits

§163. Name; suits

A reciprocal insurer shall:

(1) Have and use a business name, which shall include the words "Reciprocal" or "Inter-Insurance Exchange" or "Underwriters" or "Underwriting" or be supplemented by the words "A Reciprocal" or "An Inter-Insurance Exchange." Such name shall not be the same as or deceptively similar to the name of any other insurer organized or authorized to transact business in this state.

(2) Sue and be sued in its own name.

Acts 1958, No. 125; Redesignated from R.S. 22:433 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:163 redesignated as R.S. 22:753 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:164 - Insuring powers

§164. Insuring powers

A. A reciprocal insurer may be authorized to exchange contracts covering any kind or kinds of insurance defined by this Code, other than life or title insurance.

B. A reciprocal insurer may purchase reinsurance upon the risk of any subscriber, and may grant reinsurance as to any kind of insurance which it is authorized to transact direct.

Acts 1958, No. 125; Redesignated from R.S. 22:434 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:164 redesignated as R.S. 22:754 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:165 - Minimum application and surplus requirements

§165. Minimum application and surplus requirements

A. A domestic reciprocal insurer, if it has otherwise complied with the provisions of this Code, may be authorized to exchange contracts of insurance in this state upon qualifying therefor and by having initial minimum assets as follows:

Initial

Minimum

Insurance

Surplus

(1)

Health and accident

$ 300,000

(2)

Vehicle

1,000,000

(3)

Liability

1,000,000

(4)

Workers' compensation

(a) Any company organized and authorized to

transact workers' compensation only on or

before July 27, 1966

150,000

(b) Any company organized and authorized to

transact workers' compensation only after

July 27, 1966

1,000,000

(5)

Burglary and forgery

1,000,000

(6)

Fidelity

1,000,000

(7)

Title

75,000

(8)

Fire and allied lines

1,000,000

(9)

Steam boiler and sprinkler damage

1,000,000

(10)

Crop

(a) Any company organized and authorized to

transact crop insurance only on or before

July 27, 1966

250,000

(b) Any company organized and authorized to

transact crop insurance only after

July 27, 1966

1,000,000

(11)

Marine and transportation

1,000,000

(12)

Miscellaneous

1,000,000

(13)

Homeowners' insurance

1,000,000

(14)

Credit health and accident insurance

300,000

(15)

Credit property and casualty insurance

1,000,000

(16)

Surety

1,000,000

(17)

Industrial fire

300,000

(18)

All insurances, except life and title

1,000,000

B. Insurers already organized and qualified under the laws of this state as of July 27, 1966, shall continue to have the same underwriting powers they had as of that date, provided all such insurers shall increase the surplus requirements to the amounts set out in Subsection A of this Section on or before August 1, 1967.

Acts 1958, No. 125. Amended by Acts 1958, No. 102, §1; Acts 1962, No. 50, §1; Acts 1966, No. 72, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 22:435 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:165 redesignated as R.S. 22:755 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:166 - Power of attorney

§166. Power of attorney

A. The rights and powers of the attorney-in-fact of a reciprocal insurer shall be as provided in the power of attorney or other authority of the attorney-in-fact given it by the subscribers, which shall be set forth:

(1) The powers of and the general services to be performed by the attorney-in-fact.

(2) The address of the principal office of the attorney-in-fact.

(3) That the attorney-in-fact is authorized to accept service of process on behalf of the reciprocal insurer and to authorize the secretary of state or some other person in his office during his absence he may designate to receive service of process in actions against the insurer upon contracts exchanged.

(4) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney-in-fact and the items of expense, in addition to losses, to be paid by the reciprocal.

(5) A provision for a cash premium or deposit.

(6) Except as to non-assessable policies, a provision for a contingent several liability of each subscriber in an amount of not less than one nor more than ten times the cash premium or deposit stated in the contract.

(7) Any other lawful provisions deemed advisable.

B. The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement or any amendment thereof shall be used or be effective in this state until approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:437 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:166 redesignated as R.S. 22:934 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:167 - Declaration of organization

§167. Declaration of organization

The attorney-in-fact of subscribers who desire to form a reciprocal insurer under this Subpart shall sign and acknowledge, before an officer authorized to take acknowledgments, a declaration of organization setting forth:

(1) The name of the reciprocal insurer and the attorney-in-fact.

(2) The location of the insurer's principal office, which shall be the same as that of the attorney-in-fact, and shall be maintained within this state.

(3) The kinds of insurance proposed to be transacted.

(4) The names and addresses of the officers and directors of the attorney-in-fact, if a corporation, or of its members, if a firm.

(5) The minimum and maximum liability of the subscriber for the payment of losses occurring under its policies.

(6) Any other lawful provisions deemed advisable.

Acts 1958, No. 125; Redesignated from R.S. 22:438 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:167 redesignated as R.S. 22:935 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:168 - Documents to be filed

§168. Documents to be filed

A. Upon execution of the declaration of organization, there shall be filed with the commissioner of insurance the following:

(1) The declaration of organization.

(2) A copy of the power of attorney of the attorney-in-fact under or by virtue of which insurance contracts are to be effected or exchanged.

(3) The insurer's irrevocable authorization of the secretary of state, and his successors in office, to receive legal process issued in this state against the insurer.

(4) All forms of insurance policies or contracts and endorsements proposed to be used and the forms of applications therefor.

B. Upon approval of the commissioner of insurance, he shall record with the secretary of state a copy of the insurer's irrevocable authorization of the secretary of state, and his successors in office, to receive legal process issued in this state against the insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:439 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:168 redesignated as R.S. 22:936 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:169 - Repealed by Acts 2009, No. 503, §2.

§169. Repealed by Acts 2009, No. 503, §2.



RS 22:170 - Authority to solicit applications

§170. Authority to solicit applications

If the commissioner of insurance finds that the documents required to be filed with him are in conformity with law, he shall approve such documents and issue to the attorney-in-fact a permit, which shall expire at the end of one year from its date, authorizing the attorney-in-fact to solicit applications, advance premiums and deposits for insurance in accordance with this Code on the form of application for insurance filed with him, and to do such other acts as may be necessary and proper in order to complete the organization of the reciprocal insurer and to entitle it to receive a certificate of authority to transact an insurance business.

Acts 1958, No. 125; Redesignated from R.S. 22:441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:170 redesignated as R.S. 22:931 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:170.1 - Redesignated as R.S. 22:932 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§170.1. Redesignated as R.S. 22:932 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:171 - Deposit

§171. Deposit

Each domestic reciprocal insurer shall make and maintain with the commissioner of insurance a safekeeping or trust receipt from a bank doing business in this state indicating that a deposit of cash or approved securities has been made in an amount required by Part II of Chapter 3 of this Title.

Acts 1958, No. 125. Amended by Acts 1981, No. 856, §1; Redesignated from R.S. 22:442 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:171 redesignated as R.S. 22:904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:172 - Certificate of authority

§172. Certificate of authority

When the commissioner of insurance has been notified that the required bona fide applications have been received and that the reciprocal insurer has received from each subscriber the full annual premium or premium deposit required for each policy applied for and has on hand the initial surplus provided in R.S. 22:165, if it is to transact one kind of business only is on hand, he shall conduct an examination of the insurer. If he finds that the organization is complete, and that all of the requirements of the Code have been met, he shall issue to the attorney-in-fact a certificate of authority in the name of the insurer to transact the kind or kinds of business specified therein. No attorney-in-fact shall transact any business of insurance until the certificate of authority has been received nor any business not specified in such certificate of authority.

Acts 1958, No. 125; Redesignated from R.S. 22:443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:172 redesignated as R.S. 22:884 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:173 - Policies effective

§173. Policies effective

Any policy applied for by an original subscriber shall become effective upon the issuance of the certificate of authority to the reciprocal insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:444 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:173 redesignated as R.S. 22:951 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:173.1 - Redesignated as R.S. 22:952 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§173.1. Redesignated as R.S. 22:952 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:174 - Subscribers' liability

§174. Subscribers' liability

A. Except as to non-assessable policies, any contract of insurance exchanged pursuant to this Subpart shall provide for a contingent several liability of the subscriber for payment of actual losses and expenses incurred while such contract was in force. Such contingent liability shall be in an amount as specified in the declaration of organization.

B. Each assessable policy issued by the insurer shall plainly set forth a statement of the contingent liability.

C. The contingent liability of each subscriber for the obligations of the reciprocal insurer shall not be joint, but shall be individual and several.

Acts 1958, No. 125; Redesignated from R.S. 22:445 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:174 redesignated as R.S. 22:961 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:175 - Non-assessable contracts

§175. Non-assessable contracts

Any domestic reciprocal insurer authorized so to do by its declaration of organization may issue policies without contingent liability of the subscriber for assessment upon approval of the commissioner of insurance and upon compliance with the following requirements:

(1) It shall have and at all times maintain a surplus as determined from its last annual statement, which is at least equal to the minimum capital and the paid in surplus required on organization of a domestic stock insurer organized under the provisions of this Code.

(2) It shall have submitted a copy of its proposed non-assessable policy or policies for approval of the commissioner of insurance and shall have obtained his approval thereof.

Acts 1958, No. 125; Redesignated from R.S. 22:446 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:175 redesignated as R.S. 22:941 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:176 - Contributed surplus

§176. Contributed surplus

The attorney-in-fact or subscribers of a reciprocal insurer may make contributions to surplus under agreements approved by the commissioner of insurance which may provide for the payment of interest not exceeding eight percent per annum and shall provide that the contributions and interest thereon shall be repaid only out of the surplus of such insurer in excess of the original surplus required of such insurer by R.S. 22:165. Such excess of surplus shall be calculated upon the fair market value of the assets of the insurer, and any contributions to surplus shall constitute and be enforceable as a liability of the insurer only as against such excess of surplus. Any unpaid balance of such contributions to surplus shall be reported in the annual statement to be filed with the commissioner of insurance and no part of such contributions shall be repaid to the contributors, except under such terms and in such circumstances as are approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:447 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:176 redesignated as R.S. 22:942 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:176.1 - Redesignated as R.S. 22:943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§176.1. Redesignated as R.S. 22:943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:177 - Process

§177. Process

A. Legal process may be served upon such insurer by service upon the insurer's attorney-in-fact at the principal office of the attorney-in-fact or by service upon the secretary of state. Service of process upon an individual subscriber shall not constitute service upon the insurer.

B. When such process is served upon the secretary of state, duplicate copies of such process shall be delivered to him and he shall immediately forward one copy of such process to the insurer's attorney-in-fact, by registered or certified mail, or by commercial courier as defined in R.S. 13:3204(D), giving the day and hour of such service.

Acts 1958, No. 125; Redesignated from R.S. 22:448 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 544, §3.

NOTE: Former R.S. 22:177 redesignated as R.S. 22:905 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:178 - Share in savings

§178. Share in savings

A reciprocal insurer may from time to time return to its subscribers any savings or credits accruing to their accounts. Any such distribution shall not unfairly discriminate between classes of risks, or policies, or between subscribers.

Acts 1958, No. 125; Redesignated from R.S. 22:449 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:178 redesignated as R.S. 22:906 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:179 - Subscribers' account

§179. Subscribers' account

The attorney-in-fact, in addition to the books of account of the reciprocal, shall keep and maintain a separate account for each individual subscriber, setting forth therein the date or periods of the subscriber's participation in the exchange of insurance, the subscriber's deposits, the savings returned to the subscriber and such other information as may be necessary for the determination of the subscriber's proportionate share, if any, of the surplus funds of the reciprocal insurer in case of liquidation. The attorney-in-fact shall not be required to file a list of the subscribers with the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:450 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:179 redesignated as R.S. 22:907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:180 - Annual statements

§180. Annual statements

The annual statement of a reciprocal insurer shall be made and filed by the attorney-in-fact.

Acts 1958, No. 125; Redesignated from R.S. 22:451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:180 redesignated as R.S. 22:903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:181 - Reserves

§181. Reserves

Each reciprocal insurer subject to this Subpart shall maintain the same reserves, calculated in the same manner and upon the same basis as the reserves required to be maintained by stock and mutual insurers transacting the same kind or kinds of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:181 redesignated as R.S. 22:916 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:182 - Amendment of declaration of organization

§182. Amendment of declaration of organization

The attorney-in-fact of any domestic reciprocal insurer upon written approval of at least a majority of the subscribers, may amend the declaration of organization of such insurer in any respect not in violation of law, but the declaration of organization may not be amended to include any provision prohibited, or to delete any provision required in the original organization of the insurer under this Code. Any amendment to the declaration of organization shall be signed and acknowledged by the attorney-in-fact, approved by the commissioner of insurance and filed with the secretary of state in the same manner as the original declaration of organization. If the commissioner of insurance finds such amendment to be in conformity with law, he shall endorse his approval thereon and the amendment shall be recorded in the manner provided in R.S. 22:168.

Acts 1958, No. 125; Redesignated from R.S. 22:453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:182 redesignated as R.S. 22:908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:183 - Application for receiver

§183. Application for receiver

No proceedings for the dissolution of, or the appointment of a receiver for, any domestic reciprocal insurer shall be entertained by any court in this state unless the same is made by the commissioner of insurance in accordance with R.S. 22:73, 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:184 - Penalties

§184. Penalties

No person shall act as attorney-in-fact for a reciprocal insurer except in accordance with the provisions of this Subpart and any person who violates any of the provisions of this Section or who knowingly participates in or abets such violation shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than one thousand dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:185 - Application of other sections

§185. Application of other sections

Except as otherwise provided in this Subpart, every reciprocal insurer shall be subject to other applicable provisions of this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:191 - Definitions

SUBPART G. NONPROFIT

FUNERAL SERVICE ASSOCIATIONS

§191. Definitions

For the purposes of this Subpart, the terms stated in this Section have the meanings assigned to them, respectively, unless the context otherwise requires:

(1) "Nonprofit funeral service association" or "nonprofit association" means a corporation organized, incorporated, and operated under the provisions of this Subpart which furnishes to its policyholders funeral services, supplies, and other benefits hereinafter authorized on the assessment or cooperative plan, but the term shall not be construed to affect or apply to grand or subordinate lodges of Masons, Odd Fellows, Knights of Columbus, Daughters of America, or any other fraternal benefit society organized and qualified prior to 12:00 noon, October 1, 1948.

(2) "Policyholder" means any person who is named as a beneficiary in a policy or certificate of membership issued by a nonprofit funeral association.

(3) "Insured bank" means a bank, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(4) "Funeral services and supplies" means the general and usual services rendered and supplies furnished by undertakers, embalmers, and funeral directors.

Acts 1958, No. 125; Redesignated from R.S. 22:331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:191 redesignated as R.S. 22:1791 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:191.1 - Redesignated as R.S. 22:1792 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§191.1. Redesignated as R.S. 22:1792 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:192 - Incorporation and qualification of incorporators

§192. Incorporation and qualification of incorporators

A.(1) Five or more natural persons who are residents of this state of full age, or fully relieved by emancipation of all disabilities attaching to minority, may form a nonprofit corporation, under the provisions of this Subpart, having for its purpose the establishing, maintaining, and operating of a nonprofit funeral service plan.

(2) No such insurer, however, may be organized and no alien or foreign insurer may be qualified hereunder to do business in this state after 12:00 noon of August 1, 1956.

B. All associations now operating and authorized under this Subpart, as of 12:00 noon, August 1, 1956, to do business in this state, may continue to operate, provided that, from and after December 31, 1956, all policies issued by such insurers and the income therefrom and investment thereof, shall be subject to and in accordance with the laws and regulations of this state relative to industrial life insurance, and especially subject to the provisions of this Code relative to domestic industrial insurers, and shall be authorized to issue only funeral benefit policies in amounts not exceeding an aggregate of five hundred dollars, including the amount of any existing assessment policies, on any single life, with no multiple indemnity benefits. The operation of all present insurers shall be governed by the provisions of this Subpart and by all the applicable provisions of this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:332 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:192 redesignated as R.S. 22:1793 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:192.1 - Redesignated as R.S. 22:1794 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§192.1. Redesignated as R.S. 22:1794 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:193 - Articles of incorporation

§193. Articles of incorporation

A. Articles of incorporation shall be executed by authentic act signed by each of the incorporators, or by his agent duly authorized by authentic act, which authorization shall be attached to the articles of incorporation, and shall state:

(1) The name of the association.

(2) That it is formed for the purposes of establishing, maintaining, and operating a nonprofit funeral service plan.

(3) Its duration.

(4) The location and post office address of its principal office.

(5) The full names and post office addresses of officers designated by it for service of process.

(6) The number, terms of office, and manner of election of directors and officers and the names and post office addresses and respective titles of the first officers.

(7) Provisions for meetings at least annually of the policyholders.

B. In addition to the information specified in Subsection A of this Section, the articles may contain any provision creating, defining, dividing, limiting, or regulating the powers of the directors, officers, or policyholders or any other provisions not inconsistent with this Subpart or the laws of this state for the carrying out of the purposes and the conduct of the affairs of the association.

Acts 1958, No. 125; Redesignated from R.S. 22:333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:193 redesignated as R.S. 22:1795 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:193.1 - Redesignated as R.S. 22:1796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§193.1. Redesignated as R.S. 22:1796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:194 - The corporate name

§194. The corporate name

A. The corporate name must end with the words "Funeral Association" or the words "Funeral Association Incorporated" or the words and abbreviation "Funeral Association, Inc."

B. The corporate name shall not be the same as nor deceptively similar to the name of any other domestic insurer nor any foreign insurer authorized to do business in this state.

Acts 1958, No. 125; Redesignated from R.S. 22:334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:194 redesignated as R.S. 22:1797 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:194.1 - Redesignated as R.S. 22:1798 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§194.1. Redesignated as R.S. 22:1798 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:195 - Filing and recording articles; application for certificate of authority; issuing certificates of incorporation and authority

§195. Filing and recording articles; application for certificate of authority; issuing certificates of incorporation and authority

A. The articles, or a multiple original thereof, shall be recorded in the office of the recorder of mortgages of the parish in which the registered office of the association is situated and a certified copy of the articles bearing the certificate of the proper recorder of mortgages showing the date when the articles were filed for record in his office, together with an application signed by the first directors for a certificate of authority to operate under this Subpart, shall be delivered to the commissioner of insurance. If the commissioner of insurance finds the facts conform to the law, he shall approve same, and the articles shall be recorded in the manner specified in R.S. 22:64.

B. There shall be attached to the application for certificate of authority the following:

(1) A sworn statement of its president or vice-president and treasurer showing:

(a) The number of persons, which shall not be less than five hundred, who have, in good faith, made application in writing for policies and the number of those persons who fall within each class or group as provided in the bylaws of the association.

(b) That there has been created and deposited with an insured bank to the credit of the association a sum of money as a reserve fund equal to the aggregate amount of the initial membership fees, as required by the bylaws, of all persons who have made application in writing for policies or the sum of ten thousand dollars, whichever is the greater.

(c) That the association has created no debts and is under no obligation except to issue policies to the persons who have made application therefor.

(2) Copies of proposed forms of applications, policies, or membership certificates and bylaws.

(3) Treasurer's fidelity bond in the sum of two thousand five hundred dollars, signed by the treasurer of the association and a surety approved by the commissioner of insurance.

C. When all taxes, fees and charges have been paid as required by law, the provisions as outlined in R.S. 22:64 shall be complied with.

Acts 1958, No. 125; Redesignated from R.S. 22:335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:195 redesignated as R.S. 22:1799 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:196 - Application for policies

§196. Application for policies

A. All applications for policies shall be signed on a written, typewritten, or printed form identical with the form of application filed with the commissioner of insurance for policies of the type to be issued and, in addition to the signature of the applicant, or his mark in case he is unable to write, must be signed by the officer or agent of the association soliciting or receiving the application. No producer may sign any application which he has not personally solicited or received.

B. The applications for policies must state: the age on the nearest birthday of each person for whose benefit the application is made; that no person named in the application as a beneficiary is less than one month nor more than seventy years of age; that each person named in the application as a beneficiary is in good health, free from any chronic disease, and not under treatment by any doctor and that, subject to its incontestability after one year from its date, except for nonpayment of assessments, any misrepresentation in the application in regard to the health or age of any beneficiary at the time the application is signed will forfeit all rights to policy benefits; and such other statements not inconsistent herewith as may be required by the articles or bylaws.

C. All applications for policies must be kept on file in the office of the association. When any policyholder shall die, the application of such policyholder shall be retained for a period of at least three years after his death and the original applications for all policies which subsequently become lapsed or forfeited shall be retained for a period of at least three years after the date of the lapse or forfeiture thereof.

D. A policyholder in good health and not over seventy years of age who has permitted his policy to lapse may rejoin upon terms fixed in the bylaws of the association and signing a statement in regard to his health as in the original application. Policyholders whose policies have lapsed and who are over seventy and under ninety years of age may reinstate only in the old age group.

E. In the case of family group policies, the application must be signed by one or more members of the family group to be covered by the policy.

Acts 1958, No. 125; Redesignated from R.S. 22:336 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:196 redesignated as R.S. 22:1800 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:197 - Policies

§197. Policies

A. Every policy issued by any association authorized under this Subpart shall have plainly printed on the first page thereof the words "Assessment or Cooperative Plan", shall specify the services which it promises to furnish, the contingency upon which it agrees to furnish the same, the name of each beneficiary, the class or group in which each beneficiary is placed, the amount of each assessment to be required of each beneficiary, and the value of the benefit to be furnished each beneficiary. There shall be printed on each policy, either on the reverse thereof or a sheet attached thereto, a copy of the bylaws of the association. The policy may also contain any other provision, language, or appendage not calculated to operate as a fraud upon, or mislead, the policyholder.

B. No policy shall be issued which provides for any benefit in excess of three hundred dollars for any one individual and no policy shall be issued which provides for any benefit in excess of two hundred dollars for any person who is at the time of the issuance of the policy more than sixty years of age.

C. No person may hold a policy of more than one association at one time. When one person holds more than one policy, the one first issued shall be regarded as in effect and policies subsequently issued as null and void.

D. Groups of insureds seventy years of age or older are authorized, but all records, accounts, funds, expenses, and other matters shall be kept separate from other groups.

E. Every policy issued by any association authorized pursuant to this Subpart shall be incontestable after one year from the date of its issue except for nonpayment of assessments.

Acts 1958, No. 125; Acts 1999, No. 1304, §1, eff. July 12, 1999; Redesignated from R.S. 22:337 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:197 redesignated as R.S. 22:1801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:198 - Bylaws

§198. Bylaws

A. The board of directors of an association authorized under this Subpart may make and alter bylaws not inconsistent with the law or articles. The initial bylaws filed with the articles shall be signed by the first directors named in the articles.

B. The bylaws of all associations authorized under this Subpart shall contain:

(1) A statement that the treasurer shall make all assessments and pay out all money belonging to the association.

(2) The name of the undertaker or funeral directing firm with which the association has contracted to furnish the services specified in the policies.

(3) A description of the various classes or groups into which the policyholders are divided, the benefits to be furnished each class or group, the amount of the assessment of the members of each class or group, and the contingency upon which the assessment shall or may be made.

(4) The period of delay after assessment, which shall be not less than thirty days, within which assessments must be paid in order to prevent the forfeiture of policies.

(5) The person, firm, or corporation to be notified in event of the death of a policyholder or beneficiary.

(6) The time and place of the annual meeting of policyholders.

(7) The notice and manner of calling special meetings of policyholders.

C. The bylaws may contain any other lawful provisions which may be desired for the purpose of defining, limiting, and regulating the exercise of the authority of the association, directors, officers, or policyholders.

Acts 1958, No. 125; Redesignated from R.S. 22:338 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:198 redesignated as R.S. 22:1802 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:199 - Amendment of articles and by-laws

§199. Amendment of articles and bylaws

A. The articles may be amended by the board of directors with the approval of the commissioner of insurance. The amendment shall be adopted by the board at any regular or special meeting and then submitted to the commissioner of insurance, who shall approve the same unless it is contrary to law. Upon its approval by the commissioner of insurance, the amendment shall be recorded in the manner provided in R.S. 22:67.

B. The board of directors may at any regular or special meeting adopt amendments to the bylaws, subject to the approval of the commissioner of insurance, but no amendment that provides for the extension of the benefits of the policies of the association to a group or class of persons not previously provided for or provides for any change with respect to the benefits to be furnished any group or class of policyholders or provides for any change regarding the amount of any assessments or contingency upon which any assessment shall or may be made or provides for any change as to the period of delay within which assessments shall be paid in order to prevent the forfeiture of policies or changes the time or place of the annual meeting of policyholders shall be approved unless ratified by the policyholders at a regular or special called meeting of policyholders.

Acts 1958, No. 125; Redesignated from R.S. 22:339 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:199 redesignated as R.S. 22:1803 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:200 - Directors

§200. Directors

A. Subject to such limitations, restrictions, or reservations as may be provided in the articles, the bylaws, or this Subpart, all of the corporate powers shall be vested in and the affairs of the association shall be managed by a board of not less than three nor more than fifteen directors who shall be policyholders in good standing.

B. The number, qualifications, terms of office, manner of election, time and place of and manner of calling and holding meetings, powers and duties, and method of and cause for removal of directors may, subject to the provisions of this Subpart, be prescribed by the articles or bylaws.

C. Unless otherwise provided in the articles, a majority of the board of directors shall be necessary to constitute a quorum for the exercise of any of the powers conferred by the articles or this Subpart upon the board.

Acts 1958, No. 125; Redesignated from R.S. 22:340 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:200 redesignated as R.S. 22:1804 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:200.1 - Redesignated as R.S. 22:1805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§200.1. Redesignated as R.S. 22:1805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:201 - Officers and agents

§201. Officers and directors

A. The board of directors shall elect a president, a vice-president, a secretary, and a treasurer, all of whom, except the treasurer, shall be members of the board of directors. Any two of these officers may be combined in one person and should the office of treasurer and another one of the officers be combined in one person, that officer need not be a member of the board of directors. The treasurer may be a member of the board.

B. The president shall be ex officio chairman of the board of directors. He shall preside at all meetings of the board and at all meetings of the policyholders and shall perform such other duties and functions as are required or permitted by this Subpart and the provisions of the articles. In the absence of the president, the vice-president shall act in his place and stead.

C. The secretary shall record all proceedings of the meetings of the board of directors and policyholders and perform such other duties and functions as are required or permitted by this Subpart and the provisions of the articles.

D. The qualifications, terms of office, manner of election, and the powers and duties of the officers may, subject to the provisions of this Subpart, be prescribed by the articles or bylaws. No person shall solicit, write, or issue any policy under this Subpart without having first been duly licensed by the commissioner of insurance as a producer.

Acts 1958, No. 125; Redesignated from R.S. 22:341 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:202 - Policyholders' meetings

§202. Policyholders' meetings

A. Meetings of the policyholders shall be held at such times and places as the articles and bylaws may provide but the articles and bylaws shall provide for the manner of calling and the notice to be given of special meetings of the policyholders. The articles or bylaws shall provide that notice of any special meeting of policyholders shall be in writing addressed to each policyholder and deposited in the mails at the location of the office of the corporation with postage paid not less than fifteen days prior to the meeting date.

B. In case of family group policies, notice given to the head of the family group covered thereby shall be deemed sufficient notice to all of the members of such group.

C. The policyholders present at any regular or special meeting of policyholders shall constitute a quorum and any act which requires the authorization or approval of the policyholders shall be valid if authorized or approved by the majority of those present at any such meeting.

Acts 1958, No. 125; Redesignated from R.S. 22:342 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:203 - Funds

§203. Funds

A. All funds of every association operating under this Subpart shall be deposited with one or more insured banks doing business in the state of Louisiana. Two separate funds shall be maintained by each association, one to be known and designated with the depository as a general fund and the other to be known and designated with the depository as a reserve fund. The reserve fund shall not exceed the deposit amount insured by the Federal Deposit Insurance Corporation (FDIC) in any one institution.

B. All funds of any association, except its reserve fund, shall be deposited in the general fund and may be withdrawn only by check or voucher for the purpose of paying benefits for policyholders and expenses authorized by the provisions of this Subpart.

C. Ten percent of the aggregate amount received from each assessment shall be deposited in a reserve fund until a reserve of ten thousand dollars is accumulated. Nothing contained herein shall prevent the accumulation of larger reserves if desired. Said reserve fund may not be used for any purpose except at the direction of the commissioner of insurance upon the liquidation or dissolution of the association or its merger with another association, or unless an emergency exists which makes it necessary or advisable to withdraw part of the reserve for the purpose of paying benefits for policyholders, in which event the withdrawal of such parts thereof as may be necessary to meet the emergency may be authorized by the commissioner of insurance and made for said purpose upon satisfactory provisions for the reaccumulation of the reserve so withdrawn. Any association may accept any gift or donation inter vivos or mortis causa provided the same does not create any obligation upon the association, and unless otherwise designated by the donor, the proceeds of such gift or donation shall be deposited in the general fund of the association.

D. No money may be borrowed by the association and the assets of the association may not be pledged for any purpose. Except as hereinafter authorized, the funds of the association may not be loaned for any purpose. The reserve fund of the association may only be invested in bonds of the state of Louisiana, the United States of America, or cash, and deposited with a bank authorized to do business in the state of Louisiana, with a safekeeping or trust receipt from the bank deposited with the commissioner of insurance.

Acts 1958, No. 125. Amended by Acts 1981, No. 856, §1; Acts 1993, No. 784, §1; Redesignated from R.S. 22:343 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:204 - Service

§204. Service

Except as hereinafter authorized, funeral services and supplies only can be furnished by any association operating hereunder and payment therefor shall be made to the undertaker or funeral-directing firm furnishing the funeral and not the family of the deceased. The funeral services and supplies shall be furnished by the undertaker or funeral-directing firm named in the bylaws of the association but in a case of emergency the undertaker or firm so named, upon being notified of the death of a policyholder, may select another undertaker or firm to provide the services and supplies, in which event payment of the stipulated benefit shall be made in cash to the undertaker or funeral-directing firm named in the bylaws of the association.

Acts 1958, No. 125; Redesignated from R.S. 22:344 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:205 - Uniform classes of policyholders and stipulated benefits; assessments

§205. Uniform classes of policyholders and stipulated benefits; assessments

A. The classification or grouping of policyholders into classes according to age and the value of the benefit provided in the policies shall be uniform and, except as hereinafter specified, all associations operating hereunder shall prescribe the same per capita rate of assessment for each class or age group entitled under the provisions of its policies to the same amount of benefit.

B. The classification or groupings of policyholders and per capita assessment of each class or group shall be filed with the commissioner of insurance.

C. Any association operating hereunder may issue policies embracing any or all the approved classifications or groupings of policyholders until December 31, 1982, and provide for the payment of benefits and per capita rates of assessment accordingly, but except as herein expressly authorized, shall not adopt any different classifications, groupings, or rates.

D. Policies providing for benefits not in excess of one hundred fifty dollars may be issued to persons between the ages of seventy and ninety years at special rates approved by the commissioner of insurance.

E. Policies may, in addition to the benefits herein specially authorized, provide for the payment of a thirty-five dollar benefit for children of policyholders who are stillborn or who die before reaching the age of three months.

F. Assessments must be made often enough to provide funds to meet the current obligations of the association, keep out of debt, and maintain the reserve fund required by this Subpart, and in no case shall any association levy less than four assessments annually. At least once every year there shall be furnished to all policyholders a statement of the receipts and disbursements since the previous statement, a list of the names of the policyholders who have died since the date of the previous statement, and the amount or value of the benefit furnished to each.

G. All policyholders receiving policies more than sixty days prior to an assessment must be included in the assessment.

Acts 1958, No. 125. Amended by Acts 1964, No. 152, §1; Acts 1981, No. 386, §1, eff. Jan. 1, 1982; Redesignated from R.S. 22:345 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:206 - Expenses

§206. Expenses

The expenses of necessary printing, stationery, postage, office supplies and expenses, clerical hire, statutory fees, and examination fees may be paid by the association. The total of all expenses shall not exceed twenty-five percent of each assessment and shall be paid out of the general fund of the association.

Acts 1958, No. 125; Redesignated from R.S. 22:346 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:207 - Indebtedness

§207. Indebtedness

All associations are prohibited from creating any indebtedness except for expenses and benefits to policyholders and all debts for expenses and benefits to policyholders must be paid within sixty days after they arise.

Acts 1958, No. 125; Redesignated from R.S. 22:347 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:208 - Books and records

§208. Books and records

Every association shall keep at its office a record of all proceedings of the board of directors and policyholders in regular or special called meetings and shall keep such other books, accounts and records as may be necessary to accurately reflect at all times the actual condition of the association and whether or not it is complying with the provisions of this Subpart, the articles and bylaws. All records of the association shall be available for inspection by representatives of the office of the commissioner of insurance and the policyholders at all times. The books of an association may be closed not more than thirty days prior to an assessment.

Acts 1958, No. 125; Redesignated from R.S. 22:348 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:209 - Examinations

§209. Examinations

A representative of the office of the commissioner of insurance shall make an examination of the books, papers, and affairs of each association once in every five years and may make an examination more often if it is made to appear to the commissioner of insurance that the association is not complying with the provisions of this Subpart or its articles or bylaws.

Acts 1958, No. 125; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:349 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:210 - Reports and financial statements

§210. Reports and financial statements

Every association shall, on or before the first day of March in each year, make and file with the commissioner of insurance a report of its affairs and its operations during the year ending on the thirty-first of December immediately preceding. Such report shall be signed by the president or vice-president and the secretary and treasurer and shall contain the following:

(1) The number of policies in force at the beginning and at the end of the year and the aggregate face value thereof;

(2) The number of policies issued during the year;

(3) The number of policies lapsed during the year;

(4) The number of death losses;

(5) The number of death losses paid;

(6) The number of death losses compromised or resisted and a brief statement of the reason;

(7) The number of assessments which have been made during the year;

(8) The total amount received from death assessments during the year;

(9) The total amount of benefits paid on death losses;

(10) An itemized statement of all expenses paid during the year;

(11) The amount of general funds, the amount of the reserve fund, the name of the bank or banks wherein the same are deposited, and the amount on deposit with each depository.

Acts 1958, No. 125; Redesignated from R.S. 22:350 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:211 - Expiration of certificate of authority; renewal

§211. Expiration of certificate of authority; renewal

Every certificate of authority issued by the commissioner of insurance to any association shall continue in force until the thirty-first day of March, inclusive, next following its issuance, unless the same be sooner revoked, and shall be reinstated each year upon compliance with all of the provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:351 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:211 redesignated as R.S. 22:972 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:212 - Merger and consolidation

§212. Merger and consolidation

A. Any two or more associations operating under this Subpart having in the aggregate a number of policyholders of not less than five hundred to each of the constituent associations may merge or become consolidated by complying with the provisions of this Section.

B. The boards of directors of the constituent associations shall enter into an agreement by authentic act setting forth the terms, conditions, and the plan of the proposed merger or consolidation and shall submit the same to the commissioner of insurance for his approval. If from an examination made by him or his authorized representative, it shall appear to the commissioner of insurance that the proposed plan is feasible and that the same will not operate injuriously to the policyholders of any of the constituent associations, he shall approve the same and the merger or consolidation shall become effective upon his approval. The commissioner of insurance may, if he deems it advisable, direct that meetings of the policyholders of the constituent associations or any of them be called for the purpose of ratifying or approving the proposed plan.

C. In addition to the other requirements of this Section, any association incorporated or hereinafter incorporated under the provisions of this Subpart may with the consent of the board of directors and any other association or corporation operating a nonprofit funeral association other than under the provisions of this Subpart by and with the consent of the officers or board of directors of the other association or corporation, as provided for under the bylaws, rules, and regulations of the association or corporation, and upon approval of the commissioner of insurance or his authorized representative, if the plan shall appear to the commissioner of insurance or his authorized representative to be feasible and that the same will not appear to operate injuriously to the policyholders of either association, shall by written contract in authentic form, assume the debts, policies, and obligations of the other association or corporation and continue to satisfy the terms and conditions of the outstanding policies or contracts under the same rates as provided for in the policies until all policies outstanding have expired, provided that all new policies shall be issued according to the provisions of this Subpart, and by and under the name of the association incorporated under the provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:352 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:212 redesignated as R.S. 22:973 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213 - Liquidation

§213. Liquidation

A. Whenever the board of directors of any association operating under this Subpart shall be desirous of discontinuing the operations of the association, it shall immediately notify the commissioner of insurance and submit a plan for the liquidation of the association. The commissioner of insurance shall cause an examination of the association to be made and if it appears that the association has complied with all the provisions of this Subpart, he shall direct that a meeting of the policyholders be called, at which meeting the proposed plan of liquidation shall be submitted and if approved by the policyholders, shall be carried into effect. At such meeting, the policyholders shall be permitted, if they elect to do so, to elect a new board of directors and in lieu of liquidating continue the operation of the association. Should the policyholders disapprove of the plan of liquidation and fail to reorganize in such a manner as to continue the operation of the association, the association shall be liquidated under the direction of the commissioner of insurance as in the case of associations which have persisted in the violation of the provisions of this Subpart, the articles, or bylaws.

B. Whenever it appears to the commissioner of insurance that any association is failing to comply with the provisions of this Subpart or its articles or bylaws in any respect, he shall immediately notify the officers of the association to that effect, specifying in what respects it is claimed that the association is failing to comply and if after such notice the association persists in the violations of the provisions hereof, the commissioner of insurance shall proceed to apply for liquidation of the association in accordance with R.S. 22:73, 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:353 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:213 redesignated as R.S. 22:975 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.1 - Redesignated as R.S. 22:1021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.1. Redesignated as R.S. 22:1021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.2 - Redesignated as R.S. 22:976 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.2. Redesignated as R.S. 22:976 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.3 - Redesignated as R.S. 22:977 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.3. Redesignated as R.S. 22:977 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.4 - Redesignated as R.S. 22:980 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.4. Redesignated as R.S. 22:980 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.5 - Redesignated as R.S. 22:1156 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.5. Redesignated as R.S. 22:1156 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.6 - Redesignated as R.S. 22:1022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.6. Redesignated as R.S. 22:1022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:213.7 - Redesignated as R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§213.7. Redesignated as R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:214 - Fees payable

§214. Fees payable

Every nonprofit funeral service association shall pay the following fees:

(1) To the secretary of state:

(a) For filing and recording articles, twenty-five cents per one hundred words.

(b) For certificate of recordation, one dollar.

(2) To the commissioner of insurance:

(a) For each certificate of authority, twenty-five dollars.

(b) For each examination, not exceeding twenty-five dollars per diem and expenses for each examiner.

(c) For each producer's license, two dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:354 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:214.2 - Redesignated as R.S. 22:981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§214.2. Redesignated as R.S. 22:981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:214.3 - Redesignated as R.S. 22:982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§214.3. Redesignated as R.S. 22:982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215 - Exemption from taxation

§215. Exemption from taxation

All nonprofit funeral service associations operating hereunder are declared to be charitable and beneficial institutions and they as well as all of their receipts, funds, reserves, and all of their property, except real estate, used in connection with the operation of their affairs shall be exempted from any and all forms of taxation, except the fees prescribed in R.S. 22:214, by the state or any of its political subdivisions.

Acts 1958, No. 125; Redesignated from R.S. 22:355 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:215 redesignated as R.S. 22:1000 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.1 - Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.1. Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.2 - Redesignated as R.S. 22:1001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.2. Redesignated as R.S. 22:1001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.3 - Redesignated as R.S. 22:1002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.3. Redesignated as R.S. 22:1002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.4 - Redesignated as R.S. 22:1003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.4. Redesignated as R.S. 22:1003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.5 - Redesignated as R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.5. Redesignated as R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.6 - Redesignated as R.S. 22:1006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.6. Redesignated as R.S. 22:1006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.7 - Redesignated as R.S. 22:1045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.7. Redesignated as R.S. 22:1045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.8 - Redesignated as R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.8. Redesignated as R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.9 - Redesignated as R.S. 22:978 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.9. Redesignated as R.S. 22:978 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.10 - Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.10. Redesignated as R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.11 - Redesignated as R.S. 22:1028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.11. Redesignated as R.S. 22:1028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.12 - Redesignated as R.S. 22:1029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.12. Redesignated as R.S. 22:1029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.13 - Redesignated as R.S. 22:1046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.13. Redesignated as R.S. 22:1046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.14 - Redesignated as R.S. 22:1030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.14. Redesignated as R.S. 22:1030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.15 - Redesignated as R.S. 22:1031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.15. Redesignated as R.S. 22:1031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.16 - Redesignated as R.S. 22:1032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.16. Redesignated as R.S. 22:1032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.17 - Redesignated as R.S. 22:1033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.17. Redesignated as R.S. 22:1033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.18 - Redesignated as R.S. 22:1007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.18. Redesignated as R.S. 22:1007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.19 - Redesignated as R.S. 22:1008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.19. Redesignated as R.S. 22:1008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.20 - Redesignated as R.S. 22:999 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.20. Redesignated as R.S. 22:999 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.21 - Redesignated as R.S. 22:1034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.21. Redesignated as R.S. 22:1034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.22 - Redesignated as R.S. 22:1035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.22. Redesignated as R.S. 22:1035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.23 - Redesignated as R.S. 22:1036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.23. Redesignated as R.S. 22:1036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.24 - Redesignated as R.S. 22:1037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.24. Redesignated as R.S. 22:1037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:215.25 - Redesignated as R.S. 22:1038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§215.25. Redesignated as R.S. 22:1038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:216 - Penalties

§216. Penalties

A. Any person who shall solicit any application for or issue or cause to be issued any policy or membership certificate of any association within the provisions of this Subpart without a certificate of authority having been procured by such association from the commissioner of insurance or after such certificate has expired or become suspended or revoked, or any person representing himself to be a producer without having been duly licensed as provided in this Subpart shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or be imprisoned for not more than three months or both at the discretion of the court.

B. Any officer, director, or producer of any association embraced within the provisions of this Subpart who shall wilfully commit any of the following acts and any officer, director, or producer of any such association who shall wilfully condone or acquiesce in any of these acts shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars or be imprisoned for not more than six months or both at the discretion of the court:

(1) Soliciting or receiving any application which does not comply with R.S. 22:196(A) or (B).

(2) Failing to retain the original applications for policies as required by R.S. 22:196(C).

(3) Issuing any policy which does not comply with R.S. 22:197.

(4) Failing to maintain the reserve fund required by R.S. 22:203.

(5) Withdrawing any funds of such association in any other manner than is specifically authorized in this Subpart.

(6) Issuing any policy or make or cause to be made any assessment not provided for or authorized by R.S. 22:205.

(7) Failing to maintain books or records as required by R.S. 22:208.

(8) Refusing to any duly authorized representative of the office of the commissioner of insurance access to the books and records of the association.

(9) Failing to file or failing to file within the required time the reports required by R.S. 22:210.

(10) Making or causing to be made any assessment without a certificate of authority having been secured from the commissioner of insurance or after such certificate has expired or become suspended or revoked.

(11) Making or causing to be made any assessment for any death which occurred prior to the date as of which any previous assessment was made as shown by the statement and list accompanying such previous assessment.

(12) Failing to furnish with any assessment a statement of the receipts and disbursements of the previous assessment and list of the names of the policyholders who have died since the previous assessment and the value or amount of benefit furnished each.

(13) Failing to include in any assessment any policyholder who has received a policy more than sixty days prior to such assessment.

C. Any person who at one time holds or is named as the beneficiary in more than one policy of any association embraced within the provisions of this Subpart; or who at one time holds or is named as the beneficiary in policies of more than one association embraced within the provisions of this Subpart shall in addition to incurring the penalty of the nullity of that one of the policies which was subsequently issued, forfeit all fees or assessments paid on account of such subsequently issued policy.

D. The treasurer of any association who shall wilfully and without reasonable cause make any assessment on account of the death of any person who died prior to the date as of which the previous assessment was made as indicated by the statement of the receipts and disbursements of such previous assessment, the surety on his bond and any officer, director of any such association or any other persons who shall wilfully condone or acquiesce in such conduct, shall be liable in solido to the association at the instance of any policyholder for the amount of the benefit paid for such decedent.

Acts 1958, No. 125; Redesignated from R.S. 22:356 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:216 redesignated as R.S. 22:989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:217 - Redesignated as R.S. 22:992 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§217. Redesignated as R.S. 22:992 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:218 - Redesignated as R.S. 22:993 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§218. Redesignated as R.S. 22:993 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:219 - Redesignated as R.S. 22:983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§219. Redesignated as R.S. 22:983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:220 - Redesignated as R.S. 22:985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§220. Redesignated as R.S. 22:985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:221 - Redesignated as R.S. 22:986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§221. Redesignated as R.S. 22:986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:222 - Redesignated as R.S. 22:987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§222. Redesignated as R.S. 22:987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:223 - Redesignated as R.S. 22:1039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§223. Redesignated as R.S. 22:1039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:224 - Redesignated as R.S. 22:1111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§224. Redesignated as R.S. 22:1111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:225 - Redesignated as R.S. 22:1010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§225. Redesignated as R.S. 22:1010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:226 - Redesignated as R.S. 22:1011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§226. Redesignated as R.S. 22:1011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:227 - Redesignated as R.S. 22:1004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§227. Redesignated as R.S. 22:1004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228 - Redesignated as R.S. 22:1012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228. Redesignated as R.S. 22:1012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.1 - Redesignated as R.S. 22:1091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.1. Redesignated as R.S. 22:1091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.2 - Redesignated as R.S. 22:1092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.2. Redesignated as R.S. 22:1092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.4 - Redesignated as R.S. 22:1093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.4. Redesignated as R.S. 22:1093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.5 - Redesignated as R.S. 22:1094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.5. Redesignated as R.S. 22:1094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.6 - Redesignated as R.S. 22:1095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.6. Redesignated as R.S. 22:1095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.7 - Redesignated as R.S. 22:1040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.7. Redesignated as R.S. 22:1040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:228.8 - Redesignated as R.S. 22:1013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§228.8. Redesignated as R.S. 22:1013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229 - Redesignated as R.S. 22:1096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229. Redesignated as R.S. 22:1096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229.1 - Redesignated as R.S. 22:979 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229.1. Redesignated as R.S. 22:979 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229.2 - Redesignated as R.S. 22:1041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229.2. Redesignated as R.S. 22:1041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:229.3 - Redesignated as R.S. 22:1014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§229.3. Redesignated as R.S. 22:1014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230 - Redesignated as R.S. 22:990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230. Redesignated as R.S. 22:990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.1 - Redesignated as R.S. 22:1042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.1. Redesignated as R.S. 22:1042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.2 - Redesignated as R.S. 22:988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.2. Redesignated as R.S. 22:988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.4 - Redesignated as R.S. 22:1044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.4. Redesignated as R.S. 22:1044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.5 - Redesignated as R.S. 22:1047 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.5. Redesignated as R.S. 22:1047 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.6 - Redesignated as R.S. 22:1005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.6. Redesignated as R.S. 22:1005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:230.7 - Redesignated as R.S. 22:1048 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§230.7. Redesignated as R.S. 22:1048 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:231 - Mutual insurance holding companies

SUBPART H. MUTUAL INSURANCE HOLDING COMPANIES

§231. Mutual insurance holding companies

A domestic mutual insurance company, upon approval of the commissioner, may reorganize by forming a mutual insurance holding company based upon a mutual plan or by merging its policyholders' membership interests into such a mutual insurance holding company. The reorganized insurance company shall continue, without interruption, its corporate existence as a stock insurance company subsidiary to the mutual insurance holding company or as a stock insurance company subsidiary to an intermediate holding company which is a subsidiary of the mutual insurance holding company. A reorganization under this Section is subject to the provisions of R.S. 22:691 et seq., the Insurance Holding Company System Regulatory Law.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:820 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: See Acts 1997, No. 1482, §2, regarding nonapplicability to certain nonprofit mutual associations.

NOTE: Former R.S. 22:231 redesignated as R.S. 22:1201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:232 - Applicability of demutualization provisions

§232. Applicability of demutualization provisions

R.S. 22:71 and 72 are applicable to a demutualization of a mutual insurance holding company which resulted from the reorganization of a domestic mutual insurance company reorganized under this Subpart as if it were a mutual insurance company. R.S. 22:71 and 72 are not applicable to a reorganization or merger pursuant to this Subpart.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:821 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:232 redesignated as R.S. 22:1202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:232.1 - Mutual insurance holding company plan of reorganization

§232.1. Mutual insurance holding company plan of reorganization

A. An insurer seeking to reorganize under R.S. 22:231 shall submit a proposed plan of reorganization to the commissioner. The plan shall include the following:

(1) The establishment of a mutual insurance holding company with at least one stock insurance company subsidiary, the majority of shares of which must be owned, either directly or through an intermediate stock holding company, by the mutual insurance holding company.

(2) A statement analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization.

(3) A statement indicating how the reorganization will protect the immediate and long-term interests of policyholders.

(4) A statement providing for voting rights related to the corporate affairs of the mutual insurance holding company for existing policyholders of the reorganized insurance company consistent with the voting rights of policyholders of mutual insurance companies as set forth in this Title.

(5) A statement providing for voting rights of new policyholders of the reorganized insurance company with respect to the corporate affairs of the mutual insurance holding company consistent with the voting rights of policyholders of mutual insurance companies as set forth in this Title.

(6) A statement of the number of members of the board of directors of the mutual insurance holding company, unless provided for in the articles of incorporation or bylaws, a majority of whom must be policyholders of the reorganized insurance company.

(7) A copy of the articles of incorporation and bylaws of the mutual insurance holding company, the reorganizing insurance company, and the intermediate holding company.

(8) The names, addresses, and biographical information of all corporate officers of the proposed mutual insurance holding company and the members of its board of directors in a format ordinarily required under this Subpart.

(9) Information sufficient to demonstrate that the financial condition of the reorganizing insurance company will not be diminished upon reorganization.

(10) A description of any plans for the initial sale of stock of the reorganizing insurance company or the intermediate holding company.

(11) Any other information requested by the commissioner, in accordance with regulations promulgated under the Administrative Procedure Act.

B. The commissioner, after a public hearing as provided in R.S. 22:694(D), if satisfied that the interests of the policyholders are properly protected and that the plan of reorganization is fair and equitable to the policyholders, shall approve the proposed plan of reorganization and may require as a condition of approval such modifications of the proposed plan of reorganization as the commissioner finds necessary for the protection of the policyholders' interests. The commissioner may not approve a reorganization of an insurer pursuant to R.S. 22:231 unless, with respect to such reorganization, an opinion has been obtained from an actuarial firm employing or associated with more than fifty actuaries who are members of the American Academy of Actuaries attesting that the reorganization of the insurer does not unfairly enrich the officers and directors of the reorganizing insurer. The commissioner may retain consultants as provided in R.S. 22:694(D)(3). A reorganization pursuant to R.S. 22:231 is subject to the provisions of R.S. 22:694(A), (B), and (C).

C. The plan of reorganization shall be approved by a vote of two-thirds of the policyholders of the domestic mutual insurance company entitled to vote on matters coming before corporate meetings of the policyholders, present or represented by special ballot or special proxy, at a meeting of the policyholders convened for that purpose, after at least thirty days written notice to each policyholder at his last known address, or upon a greater percentage of vote where required by the charter of the mutual insurance company.

D. All of the initial shares of the capital stock of the reorganized insurance company shall be issued to the mutual insurance holding company or to an intermediate holding company which is a subsidiary of the mutual insurance holding company. Any membership interests of the policyholders of the reorganized insurance company shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company, which shall provide that each policyholder of the reorganized insurance company shall be entitled to one vote on matters coming before corporate meetings of the mutual insurance holding company, subject to such reasonable minimum requirements as to duration of the policy and amount of insurance held as may be made in the mutual insurance holding company's charter or bylaws.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:695 by Acts 2012, No. 294, §3.



RS 22:232.2 - Incorporation of a mutual insurance holding company

§232.2. Incorporation of a mutual insurance holding company

A. A mutual insurance holding company or an intermediate holding company resulting from the reorganization of a domestic mutual insurance company under R.S. 22:231 shall be incorporated pursuant to Title 12 of the Louisiana Revised Statutes of 1950, the Louisiana Business Corporation Law, R.S. 12:1 through 178, and shall be subject to its provisions and other provisions of Title 12 relative to business corporations, except that:

(1) The articles of incorporation and any amendments thereto shall be prepared in accordance with R.S. 22:62 or 67 and shall be subject to prior approval of the commissioner in the same manner as those of a domestic incorporated insurer.

(2) After approval of the commissioner, the articles showing the approval of the commissioner shall be filed in the office of the secretary of state together with an initial report, as prescribed by R.S. 12:101. If the first directors are not named in the articles of incorporation and the initial report, a supplemental report, setting forth their names and addresses, and signed by each incorporator or by any shareholder, shall be filed with the secretary of state and filed for record as provided by Paragraph (5) of this Subsection as soon as they have been selected.

(3) If the secretary of state finds that the articles have been approved by the commissioner and that the articles and initial report are in compliance with this Subpart and Title 12 of the Louisiana Revised Statutes of 1950, and after all fees have been paid as required by law, the secretary of state shall record the articles and the initial report in his office, endorse on each the date and issue a certificate of incorporation that shall show the date. The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, or by the commissioner to prohibit, suspend, or limit the corporation's right to conduct business as a mutual insurance holding company or an intermediate holding company, the certificate of incorporation shall be only prima facie evidence of due incorporation.

(4) Upon the issuance of the certificate of incorporation, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time when the articles were filed with the secretary of state.

(5) A multiple original of the articles or a copy certified by the secretary of state, with a copy of the certificate of incorporation, and a multiple original of the initial report, or a copy certified by the secretary of state, shall be filed in the office of the recorder of mortgages of the parish in which the registered office of the corporation is situated, and a certified copy of the articles and initial report, bearing the certificate of the proper parish recorder with a copy of the certificate of incorporation, shall be filed with the commissioner.

B. The commissioner shall retain jurisdiction over a mutual insurance holding company and an intermediate holding company established pursuant to R.S. 22:231 to protect policyholders' interests, and the mutual insurance holding company shall be subject to the requirements of this Subpart and the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., to the same extent as any domestic insurer.

C. Any investments of the mutual insurance holding company, other than its investments in the intermediate holding company or the insurance company reorganized under R.S. 22:231, shall be subject to the limitations of Subpart B of this Part as if the mutual insurance holding company were a domestic insurer. A mutual insurance holding company and an intermediate holding company organized under this Section shall be deemed an insurer that pays a license tax under Parts I and III of Chapter 3 of this Title, R.S. 22:791 et seq. and R.S. 22:821 et seq., and R.S. 22:831 through 838 and 842 through 846 for the purposes of R.S. 22:791.

D. Notwithstanding anything in the Louisiana Business Corporation Law, R.S. 12:1 through 178, meetings of the mutual insurance holding company and the exercise of a member's voting rights shall be governed by R.S. 22:119 through 121 and a written proxy conferred upon another policyholder either prior to, contemporaneously with, or after a reorganization under R.S. 22:231, shall remain in force indefinitely until revoked by the member.

E. Neither the mutual insurance holding company nor any intermediate holding company shall hold a certificate of authority or engage in the business of insurance.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 730, §1, eff. June 29, 2010; Redesignated from R.S. 22:696 by Acts 2012, No. 294, §3.



RS 22:232.3 - Merger of foreign mutual insurance company

§232.3. Merger of foreign mutual insurance company

A. Subject to the prior approval of the commissioner, and upon the approval of the appropriate regulatory body in its domiciliary state either prior to or contingent upon the approval of the commissioner, a foreign mutual insurance company may reorganize by merging its policyholders' membership interests into a mutual insurance holding company established pursuant to R.S. 22:231 and continuing the corporate existence of the reorganizing foreign mutual insurance company as a foreign stock insurance company subsidiary of the mutual insurance holding company.

B. The commissioner, after a public hearing as provided in R.S. 22:694(D), may approve the proposed merger. The commissioner may retain consultants as provided in R.S. 22:694(D)(3). A merger pursuant to this Section is subject to R.S. 22:694(A), (B), and (C). The reorganizing foreign mutual insurance company may remain a foreign company or foreign corporation after the merger and may be admitted to do business in this state.

C. A foreign mutual insurance company which is a party to the merger may at the same time redomesticate in this state by complying with the applicable requirements of this state and its state of domicile.

D. The provisions of R.S. 22:695(D) shall apply to a merger authorized under this Section.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:697 by Acts 2012, No. 294, §3.



RS 22:232.4 - Capital stock of a reorganized insurance company

§232.4. Capital stock of a reorganized insurance company

A.(1) A mutual insurance holding company established pursuant to R.S. 22:231 shall at all times own a majority of the voting shares of the capital stock of insurance companies reorganized under R.S. 22:231.

(2) As used in this Section, "majority of the voting shares of the capital stock" means shares of the capital stock of the reorganized insurance company which carry the right to cast a majority of the votes entitled to be cast by all of the outstanding shares of the capital stock of the reorganized insurance company for the election of directors and on all other matters submitted to a vote of the shareholders of the reorganized insurance company.

(3) Ownership of a majority of the voting shares of the capital stock of the reorganized insurance company, which are required by this Section to be at all times owned by a parent mutual insurance holding company, includes indirect ownership through an intermediate holding company in a corporate structure approved by the commissioner. However, indirect ownership through an intermediate holding company shall not result in the mutual insurance holding company owning less than the equivalent of a majority of the voting shares of the capital stock of the reorganized insurance company.

B. In addition to the limitations on dividends set forth in the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., any dividends paid by an insurance company reorganized pursuant to R.S. 22:231 must be paid to the shareholders of record in an equal amount with respect to each issued and outstanding share, regardless of the classes of stock issued by the insurance company.

C. The majority of the voting shares of the capital stock of an insurance company reorganized under R.S. 22:231 shall not be conveyed, transferred, assigned, pledged, subjected to a security interest or lien, encumbered, or otherwise hypothecated or alienated by the mutual insurance holding company or intermediate holding company. Any conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation of, in or on the majority of the voting shares of the reorganized insurance company which is required by this Section to be at all times owned by a mutual insurance holding company, is in violation of this Section and shall be void in inverse chronological order of the date of such conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, or hypothecation or alienation, as to the shares necessary to constitute a majority of such voting shares. The majority of the voting shares of the capital stock of the reorganized insurance company which is required by this Section to be at all times owned by a mutual insurance holding company shall not be subject to execution and levy as provided in Book IV, Execution of Judgments, and Book V, Summary and Executory Proceedings, of the Louisiana Code of Civil Procedure.

D. The shares of the capital stock of the surviving or new company resulting from a merger or consolidation of two or more reorganized insurance companies or two or more intermediate holding companies which were subsidiaries of the same mutual insurance holding company are subject to the same requirements, restrictions, and limitations as provided in this Section to which the shares of the merging or consolidating reorganized insurance companies or intermediate holding companies were subject by this Section prior to the merger or consolidation.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:698 by Acts 2012, No. 294, §3.



RS 22:232.5 - Insurer's rehabilitation and liquidation

§232.5. Insurer's rehabilitation and liquidation

A mutual insurance holding company established pursuant to R.S. 22:231 is deemed to be an insurer subject to R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., and shall automatically be a party to any proceeding under that Part involving an insurance company which, as a result of a reorganization pursuant to R.S. 22:231, is a subsidiary of the mutual insurance holding company or an intermediate holding company. In any proceeding under R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title involving an insurance company reorganized under R.S. 22:231, the assets of the mutual insurance holding company are deemed to be assets of the estate of the reorganized insurance company for purposes of satisfying the claims of the reorganized insurance company's policyholders. A mutual insurance holding company shall not dissolve or liquidate without the approval of the commissioner or as ordered by the district court pursuant to R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Redesignated from R.S. 22:699 by Acts 2012, No. 294, §3.



RS 22:232.6 - Applicability; membership interests

§232.6. Applicability; membership interests

A membership interest in a domestic mutual insurance holding company established under R.S. 22:231 shall not constitute a security as defined in Part X of Chapter 2 of Title 51 of the Louisiana Revised Statutes of 1950, the Louisiana Securities Law.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:700 by Acts 2012, No. 294, §3.



RS 22:232.7 - Sale of stock

§232.7. Sale of stock

An intermediate holding company established and an insurance company reorganized pursuant to R.S. 22:231 may issue stock to any persons legally permitted to own stock, provided that the mutual insurance holding company at all times owns either directly or indirectly a majority of the voting shares of the capital stock of the reorganized insurance company as required by R.S. 22:698. Except with respect to stock issued directly or indirectly for ownership by the mutual insurance holding company, the reorganized insurance company, or the intermediate holding company shall, prior to the initial issuance of stock, obtain a fairness opinion with respect to the value of the stock to be issued from an investment banking organization with experience and established credentials in the evaluation of insurance organizations. No solicitation for the sale of the stock of an insurance company reorganized under R.S. 22:231 or the intermediate holding company established under R.S. 22:231 may be made except in accordance with the provisions of R.S. 22:88.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Redesignated from R.S. 22:701 by Acts 2012, No. 294, §3.



RS 22:232.8 - Failure to give notice

§232.8. Failure to give notice

If the mutual insurance company complies substantially and in good faith with the notice requirements of R.S. 22:695, the mutual insurance company's failure to give any policyholder any required notice does not impair the validity of any action taken under R.S. 22:231 or this Subpart.

Acts 1997, No. 1482, §1; Redesignated from R.S. 22:1004.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Redesignated from R.S. 22:702 by Acts 2012, No. 294, §3.



RS 22:233 - Redesignated as R.S. 22:1203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§233. Redesignated as R.S. 22:1203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:234 - Redesignated as R.S. 22:1204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§234. Redesignated as R.S. 22:1204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:235 - Redesignated as R.S. 22:1205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§235. Redesignated as R.S. 22:1205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:236 - Definitions

SUBPART H-1. CONVERSIONS OF MUTUAL LIFE INSURERS AND

MUTUAL LIFE INSURANCE HOLDING COMPANIES

§236. Definitions

As used in this Subpart, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Adoption date" means the date as of which the board of directors of the reorganizing mutual initially approves and adopts the plan of reorganization.

(2) "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the person specified.

(3) "Commissioner" means the commissioner of insurance, or his deputy, or the Department of Insurance, as appropriate.

(4) "Control" has the meaning set forth in R.S. 22:692.

(5) "Dividend protections" means provisions in a plan of reorganization designed to protect, through a closed block or other means, the reasonable dividend expectations of policyholders who own individual, dividend-paying policies.

(6) "Effective date" means the date upon which the reorganization of the reorganizing mutual is effective, as provided in R.S. 22:236.8.

(7) "Eligible member" means a person who, on the adoption date, owns, or is deemed by the plan of reorganization to own, a policy of a mutual insurer or a reorganized insurer that is, or that is deemed by the plan of reorganization to be, in force with such insurer on such adoption date, or a person who is deemed eligible by the plan of reorganization.

(8) "Member" means: (a) with respect to a mutual insurer, a policyholder who owns or is deemed by the plan of reorganization to own a policy of the mutual insurer; or (b) with respect to a mutual insurance holding company, a member of such mutual insurance holding company, as defined in such company's articles of incorporation and bylaws or as defined in the plan of reorganization.

(9) "Membership interest" means: (a) with respect to a mutual insurer, all rights and interests of a policyholder as a member arising under the mutual insurer's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, with regard to the surplus of the mutual insurer not apportioned or declared by the board of directors for policyholder dividends; or (b) with respect to a mutual insurance holding company, all rights and interests of the member arising under the mutual insurance holding company's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, to receive consideration upon the demutualization or liquidation of the mutual insurance holding company.

(10) "Mutual insurance holding company" and "mutual life insurance holding company" both mean a domestic mutual holding company formed as a result of the conversion of a mutual insurer as defined in this Subpart pursuant to R.S. 22:231 and 691 et seq. in accordance with a plan of reorganization approved by the commissioner.

(11) "Mutual insurer" and "mutual life insurer" both mean for purposes of this Subpart a domestic mutual insurer subject to Subpart C of this Part, R.S. 22:111 et seq., that is authorized to transact life, or life and accident and health insurance in this state, but does not mean a domestic nonprofit mutual association as described in R.S. 22:124.

(12) "Parent corporation" means a stock corporation that is or has been organized for the purpose of acquiring, directly or indirectly, all of the common shares of a reorganized insurer.

(13) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, a limited liability company, a limited liability partnership, a government or governmental agency, a state or political subdivision of a state, board, estate, trustee or fiduciary, or any other legal entity.

(14) "Plan of reorganization" means the plan of reorganization adopted by the reorganizing mutual in compliance with this Subpart.

(15) "Policy" means an individual or group policy of insurance or annuity contract issued, or deemed by the plan of reorganization to have been issued, by a mutual insurer or by a reorganized insurer. If a policy is a group policy, the individual certificates or other evidences of interests in the group policy shall not be treated as separate policies; however, in the case of a policy or contract that was issued to a trust or group established or deemed by the plan of reorganization to have been established by the mutual insurer or the reorganized insurer, the reorganizing mutual may provide in its plan of reorganization that each certificate or other evidence of interest is deemed to be a policy for the sole purpose of determining the rights, if any, of the holders of those certificates to receive consideration under the plan of reorganization.

(16) "Policyholder" means a person who, on the basis of the records and the organizational documents of the mutual insurer or reorganized insurer, is deemed to be a policyholder of such insurer.

(17) "Qualified voter" is a member of the reorganizing mutual that is entitled to vote on matters coming before corporate meetings of the reorganizing mutual pursuant to its articles of incorporation and bylaws.

(18) "Reorganized company" means either: (a) a reorganized insurer resulting from the reorganization of a mutual insurer under this Subpart; or (b) a reorganized insurance holding company.

(19) "Reorganized insurance holding company" means a former mutual insurance holding company reorganized as a stock insurance holding company, or a stock insurance holding company into which a mutual insurance holding company has been merged, pursuant to a plan of reorganization under this Subpart.

(20) "Reorganized insurer" means: (a) with respect to a conversion of a mutual insurer under this Subpart, the domestic stock insurer into which a mutual insurer is being or has been reorganized; or (b) with respect to the conversion of a mutual insurance holding company under this Subpart, any former mutual insurance company previously reorganized as a stock insurance company as part of a mutual insurance holding company reorganization under R.S. 22:231 and 695 or under the mutual insurance holding company laws of another state.

(21) "Reorganizing mutual" means a mutual insurer or mutual insurance holding company that is reorganizing pursuant to this Subpart.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2009, No. 503, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.

NOTE: Former R.S. 22:236 redesignated as R.S. 22:1206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:236.1 - Conversion of mutual insurers and mutual insurance holding companies authorized

§236.1. Conversion of mutual insurers and mutual insurance holding companies authorized

A. A mutual insurer may, pursuant to R.S. 22:71 and 72 and to the provisions of this Subpart, reorganize into a stock insurance company that may be or become a subsidiary of a parent corporation that is or has been formed for the purpose of acquiring, directly or indirectly, all of the common stock of such reorganized insurer.

B. A mutual insurance holding company may, pursuant to the provisions of this Subpart, reorganize into a stock insurance holding company.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.2 - Plan of reorganization

§236.2. Plan of reorganization

A. A reorganizing mutual seeking to reorganize pursuant to the provisions of this Subpart shall submit a proposed plan of reorganization to the commissioner. The plan of reorganization shall include the following:

(1) A statement analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization.

(2) A statement indicating how the reorganization will protect the immediate and long-term interests, and serve the best interests of policyholders.

(3) Copies of the articles of incorporation and bylaws of the reorganized company and any affiliate parent corporation, stockholding companies, and reorganized insurers.

(4) Information sufficient to demonstrate that the financial condition of any reorganized insurer will not be diminished upon reorganization.

(5) A description of any plans for the initial sale of stock of the reorganizing mutual or any parent corporation or affiliate stockholding company.

B. The plan of reorganization shall:

(1) Provide that all membership interests in the reorganizing mutual shall be extinguished as of the effective date.

(2) Require the distribution of consideration, in a fair and equitable manner, to all eligible members upon extinguishment of the membership interests.

(3) Specify the manner in which the aggregate value of the consideration shall be determined and the method by which the consideration shall be allocated among eligible members.

(4) Provide dividend protections for the reasonable dividend expectations of policyholders of any reorganized insurer, all as set forth in R.S. 22:236.3.

C. The plan of reorganization shall have been duly adopted by action of not less than two-thirds of the members of the entire board of directors of the reorganizing mutual.

D. A plan of reorganization filed with the commissioner pursuant to this Section shall be accompanied by the proposed forms of notice required by R.S. 22:236.4(C) and 236.5(C).

E. All information, documents, and copies thereof obtained by or disclosed to the commissioner, the Department of Insurance, or its designated representative in the course of an examination of a proposed plan of reorganization shall be treated in accordance with R.S. 22:706.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.3 - Consideration and dividend protections

§236.3. Consideration and dividend protections

A. In effecting a conversion of a reorganizing mutual, each eligible member shall be entitled to consideration in an amount equal to his or its equitable share of the value of the reorganizing mutual as provided for in the plan of reorganization, as follows:

(1) The consideration to be distributed to eligible members may consist of cash, stock of the reorganized company or its parent corporation, or if appropriate for tax or other reasons, additional life insurance and annuity benefits, any combination of these forms of consideration, or other forms of consideration acceptable to the commissioner. The form or forms of consideration to be distributed to an eligible member may differ according to the class or category of policy owned by the eligible member. The choice of the form or forms of consideration to be distributed to eligible members in accordance with the class or category of policy owned by such members may take into account such factors as the type of policy with respect to which the consideration is being distributed and the amount being distributed with respect to such policies, the country of residence, or tax status of the member or other appropriate factors; however, if the consideration to be distributed to an eligible member will be in a form other than common stock of a publicly traded company, the plan of reorganization shall include provisions for determining, in a reasonable manner, the value of the consideration by means of reference to the per share public market value of the registered common stock of the reorganized company or its parent corporation or another method acceptable to the commissioner.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from a qualified investment banker that the provision of consideration upon the extinguishment of the membership interests pursuant to the plan of reorganization is fair to the eligible members, as a group, from a financial point of view.

B. The method of allocating consideration among eligible members shall be fair and equitable, as follows:

(1) The method shall provide for each eligible member to receive: (a) a fixed component of consideration or a variable component of consideration, or both; or (b) any other component of consideration acceptable to the commissioner. Components may reflect, based upon fair and equitable formulas, methods, and assumptions, factors such as estimated proportionate historical and prospective contributions to surplus of classes or groupings of policies and contracts to the aggregate component of consideration being distributed to eligible members, with each eligible member receiving a distribution in accordance with the type of policy owned by the eligible member, or other factors the commissioner may approve.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from an actuary who is a member of the American Academy of Actuaries that the methodology and underlying assumptions for allocation of consideration among eligible members are reasonable and appropriate and the resulting allocation is fair and equitable.

C. At the option of the reorganizing mutual, any shares of the reorganized insurer or its parent corporation included in the eligible members' consideration may be placed on the effective date of the reorganization in a trust or other entity existing for the exclusive benefit of eligible members and established for the purpose of effecting the reorganization, such consideration or the proceeds of the sale of such consideration to be distributed to such eligible members by means of a process specified in the plan of reorganization and not to last more than twenty-one years after the effective date of the reorganization or until notification of the death of the eligible member or the death of the insured, whichever occurs first.

D.(1) The plan of reorganization shall provide for the reasonable dividend expectations of policyholders of any reorganized insurer through the establishment, or in the case of a reorganizing mutual insurance holding company the continuation, of dividend protections, which may consist of a closed block or any other method acceptable to the commissioner. The sole purpose of any dividend protections shall be to provide for reasonable policyholder dividend expectations.

(2) Any dividend protections provision may be limited to participating individual life insurance policies and participating individual annuity contracts in force or deemed to be in force by the plan of reorganization on the effective date of the reorganization, or, in the case of a reorganized insurer in a mutual insurance holding company system, on the effective date of its reorganization as such, for which the insurer has or had an experience-based dividend scale due, paid or accrued by action of the board of directors of the insurer in the year in which the plan of reorganization is or was adopted; however, other categories of policies and benefits not described in this Paragraph may be included or excluded, subject to the approval of the commissioner.

(3) In the event that dividend protections have been provided to policyholders of a reorganized insurer as part of a previous plan of reorganization, such dividend protections may be continued in effect without change in satisfaction of the requirements of this Section.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2009, No. 503, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:236.4 - Approval by commissioner after public hearing

§236.4. Approval by commissioner after public hearing

A. The commissioner shall hold a public hearing upon notice as set forth in this Section to hear evidence upon whether the plan of reorganization: (1) properly protects the interests of the policyholders as such and as members, (2) serves the best interests of policyholders and members, and (3) is fair and equitable to policyholders and members. Subpart G of Part III of this Chapter, R.S. 22:691 et seq., is not applicable to any hearing held under this Subpart, and any such hearing shall be governed by the procedures set forth herein.

B.(1) Within thirty days after the closing of the administrative record after the public hearing as provided in this Section, the commissioner shall issue a final order or decision approving the plan if satisfied that each of the following conditions are met:

(a) The interests of the policyholders as such and as members are properly protected.

(b) The plan of reorganization serves the best interests of policyholders and members.

(c) The plan of reorganization is fair and equitable to policyholders and members.

(2) Any such final decision or order by the commissioner shall be subject to any modifications of the plan of reorganization the commissioner finds necessary for the protection of the policyholders and members.

C. Subject to the review and appeal process provided in Subsection E of this Section, the commissioner's public hearing shall be the exclusive hearing with respect to the plan of reorganization. Not less than thirty days notice of such public hearing shall be provided by the reorganizing mutual to qualified voters and to such additional persons and in such manner as may be specified by the commissioner. The commissioner may promulgate procedures, rules, and regulations for the conduct of the public hearing.

D. The commissioner may retain at the reorganizing mutual's expense such attorneys, actuaries, accountants, and other experts as may be reasonably necessary to assist the commissioner in his examination of a proposed conversion, including any part of such examination that may occur, at the request of a reorganizing mutual, prior to a plan of reorganization having been filed with the commissioner pursuant to R.S. 22:236.2. Such experts must prepare a projection of the amount of time and expenses necessary to complete the examination, and all work of these experts is subject to review. If the projected amount of time and expenses required to complete the examination appear excessive, the reorganizing mutual may petition the commissioner for appropriate relief, and the commissioner's decision shall be final.

E.(1) An aggrieved party may appeal the commissioner's final order to the Nineteenth Judicial District Court within thirty days of the order. The aggrieved party may also apply for a stay of the commissioner's order.

(2) The district court reviewing an order of the commissioner shall consider only the certified administrative record and the issues raised before the commissioner. The district court reviewing an order of the commissioner shall not modify or set aside the order unless the court finds: (a) error to the prejudice of the appellant's substantial rights arising from the commissioner's application of the law so grossly as necessarily to imply bad faith; (b) the commissioner's order or decision was procured by fraud; (c) the commissioner acted outside of the statutory authority of the Department of Insurance; or (d) the commissioner's action was arbitrary and capricious. Any appeal of the district court's review of the commissioner's order shall be taken within thirty days of the judgment of the district court; if not so taken, the right to have an appellate court review or restrain action under the commissioner's order or decision shall be preempted and shall forever expire. Collateral attacks on an order of the commissioner are impermissible and shall be dismissed by the reviewing court.

(3) In any action challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart, the reorganizing mutual or reorganized company shall be entitled at any stage of the proceedings before final judgment to petition the court to require the plaintiff or plaintiffs to give security for the reasonable costs, including attorney fees, which may be incurred by the reorganizing mutual or reorganized company, to which security the reorganizing mutual or reorganized company shall have recourse in such amount as the court having jurisdiction of such action shall determine upon termination of such action. The amount of security may thereafter from time to time be increased or decreased in the discretion of the court having jurisdiction of such action upon a showing that the security provided has or may become inadequate or excessive. If the court renders judgment in favor of the reorganizing mutual or reorganized company, the court may in its discretion award attorney fees and costs to such prevailing party.

F. The provisions of this Section shall apply to all actions challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart and R.S. 22:71 and 72.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:236.5 - Approval by qualified voters

§236.5. Approval by qualified voters

A. The plan of reorganization shall be approved at a meeting convened for that purpose by a vote of not less than two-thirds of the qualified voters of the reorganizing mutual entitled to vote on matters and present or represented by special ballot or special proxy.

B. The meeting of qualified voters to consider the plan of reorganization shall occur after the public hearing before the commissioner, and the closing of the administrative record after the public hearing shall not occur until such time as it includes certification by the reorganizing mutual to the commissioner of the vote on the plan of reorganization by the qualified voters of the reorganizing mutual.

C. All qualified voters shall be given notice of their opportunity to vote on the plan of reorganization, which notice shall include a copy of the plan of reorganization or a summary thereof and which shall be in a form that the commissioner has determined is adequate and may be provided to qualified voters. The notice may be combined with notice of the public hearing. The notice shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than thirty days before the date of the meeting of qualified voters to vote on the plan of reorganization. If the reorganizing mutual complies substantially and in good faith with the notice requirements of this Section, the failure of any person to actually receive any required notice will not impair the validity of any action taken under this Subpart.

D. A quorum for the meeting of qualified voters to consider the plan of reorganization shall consist of the qualified voters present or represented by special ballot or special proxy.

E. Voting, ballot, and proxy submission may take place electronically or telephonically consistent with the requirements of the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.6 - Limitations on acquisition of beneficial ownership

§236.6. Limitations on acquisition of beneficial ownership

A. Except as otherwise specifically provided in the plan of reorganization, prior to and for a period of five years following the effective date of the reorganization, no person or persons acting in concert, other than the reorganized company or any employee benefit plans or trusts sponsored by the reorganized company or its corporate affiliates, shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of five percent or more of any class of a voting security of the reorganized company or any person that owns or controls a majority or all of the voting securities of the reorganized company without the prior approval by the commissioner of an application for acquisition filed by that person with the commissioner.

B. The commissioner shall not approve an application for acquisition unless he finds each of the following:

(1) The acquisition would not frustrate the plan of reorganization as approved by the qualified voters and the commissioner.

(2) The board of directors of the reorganized company or its parent corporation, as applicable, has approved the acquisition, or extraordinary circumstances not contemplated in the plan of reorganization have arisen that would warrant their approval of the acquisition.

(3) The acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers. In determining whether an acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers, the commissioner may consider such factors as he deems relevant, which may but are not required to include any or all of the following: (a) the possible effects on shareholders, employers, suppliers, creditors, and customers of the reorganized company and its affiliates; (b) possible effects on the economy of the communities in which the reorganized company is located, and on that of this state; and (c) company and policyholders of the reorganized insurer or insurers, including but not limited to the possibility that those interests may be best served by the continued independence of the reorganized company.

C. No security that is the subject of any agreement or arrangement regarding acquisition or that is acquired or to be acquired in contravention of this Section or of an order of the commissioner may be voted at any shareholders' meeting, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; however, no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the reorganized insurer or a person that owns or controls a majority or all of the voting securities of the reorganized insurer or unless the courts of this state have so ordered.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.7 - Limitations on compensation of directors, officers, agents, and employees

§236.7. Limitations on compensation of directors, officers, agents, and employees

Except as set forth in the plan of reorganization approved by the qualified voters and the commissioner or in a stock-based compensation program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute, no director, officer, agent, or employee of the reorganizing mutual shall receive any fee, commission, or other valuable consideration, other than his usual regular salary and compensation, that is contingent upon the plan of reorganization becoming approved or effective or is based upon aiding, promoting, or assisting in the approval or effectuation of the plan of reorganization. This Section shall not prohibit compensation programs or arrangements including programs and arrangements involving the use of the stock of the reorganized company or its parent corporation, which are to become effective simultaneously with the plan of reorganization or thereafter, provided such programs and arrangements are contained in the plan of reorganization approved by the qualified voters and the commissioner or in a program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute. This Section shall not be deemed to prohibit such a program or arrangement from being adopted after the effective date of a reorganization.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.8 - Filing of certificate of compliance; effective date of reorganization

§236.8. Filing of certificate of compliance; effective date of reorganization

A. On or prior to the effective date of the reorganization, the reorganizing mutual shall file with the commissioner a certificate stating that:

(1) All of the conditions set forth in the plan of reorganization, including a final order by the commissioner granting permission to reorganize in accordance with the plan of reorganization pursuant to R.S. 22:236.4 and approval by qualified voters pursuant to R.S. 22:236.5, have been satisfied.

(2) The board of directors of the reorganizing mutual has not abandoned the plan of reorganization.

B. Notwithstanding anything in R.S. 12:23, the articles of incorporation of the reorganizing mutual shall be approved and recorded in accordance with the provisions of R.S. 22:63 and 64.

C. The reorganization shall be effective upon the date and hour certified by the commissioner, which shall be the later of: (1) the date and hour when the articles of incorporation were filed for record in the office of the proper recorder of mortgages; or (2) such other date and time specified in the articles of incorporation as the date and hour when the reorganization shall be effective, which shall not be later than the tenth day after the date the articles of incorporation are recorded.

Acts 2008, No. 307, §1, eff. June 17, 2008; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:236.9 - Effect of reorganization

§236.9. Effect of reorganization

A. With respect to the conversion of a mutual insurer, upon the effective date, the mutual insurer shall immediately become a stock insurer, all membership interests shall be extinguished, and the reorganized insurer or its parent corporation will act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. The reorganized insurer shall be a continuation of the mutual insurer, and the reorganization in no way shall annul, modify, or change any of the mutual insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization. After reorganization, the reorganized insurer shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall be vested in all the rights, franchises, and interests of the mutual insurer in and to every species of property without any deed or transfer, and the reorganized insurer shall succeed to all the obligations and liabilities of the mutual insurer, and retain all rights and contracts existing prior to conversion, except as provided in the plan of reorganization.

B. With respect to the conversion of a mutual insurance holding company, upon the effective date, the membership interests of the members of the mutual insurance holding company shall be extinguished, and the reorganized company shall act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. Each reorganized insurer within the mutual insurance holding company system will continue its corporate existence as a stock insurer within a stock insurance holding company system, and the reorganization shall in no way annul, modify, or change any of such reorganized insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.10 - Abandoning or amending plan of reorganization

§236.10. Abandoning or amending plan of reorganization

The reorganizing mutual may, by action of not less than two-thirds of its board of directors, abandon or amend the plan of reorganization at any time before the effective date. No amendment made after the public hearing required by R.S. 22:236.4 shall change the plan of reorganization in a manner which the commissioner determines is materially disadvantageous to policyholders or members unless a further public hearing is held on the plan as amended.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:236.11 - Directors and officers of the reorganized company

§236.11. Directors and officers of the reorganized company

The directors and officers of the reorganizing mutual, unless otherwise specified in the plan of reorganization, shall serve as the directors and officers of the reorganized company until new directors and officers are duly elected pursuant to the articles of incorporation and bylaws of the reorganized company.

Acts 2008, No. 307, §1, eff. June 17, 2008.



RS 22:237 - Corporate reorganization

SUBPART H-2. CONVERSIONS OF DOMESTIC MUTUAL NON-LIFE

INSURERS AND MUTUAL INSURANCE HOLDING COMPANIES

§237. Corporate reorganization

The conversion of a mutual non-life insurer or a mutual non-life insurance holding company pursuant to R.S. 22:71 and 72 shall also comply with the provisions of this Subpart. "Mutual non-life insurer" and "mutual non-life insurance holding company" shall have the meanings as set forth in R.S. 22:237.2.

Acts 2009, No. 234, §1.



RS 22:237.1 - Applicability of provisions

§237.1. Applicability of provisions

The provisions of R.S. 22:71 and 72 shall apply to a demutualization of a mutual non-life insurance holding company which resulted from the reorganization of a domestic mutual non-life insurance company reorganized pursuant to R.S. 22:231 as if it were a mutual life insurance company.

Acts 2009, No. 234, §1.



RS 22:237.2 - Definitions

§237.2. Definitions

As used in this Subpart, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Adoption date" means the date as of which the board of directors of the reorganizing mutual initially approves and adopts the plan of reorganization.

(2) "Affiliate" means a person who directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the person specified.

(3) "Commissioner" means the commissioner of insurance, or his deputy, or the Department of Insurance, as appropriate.

(4) "Control" means the same as that set forth in R.S. 22:692.

(5) "Dividend protections" means provisions in a plan of reorganization designed to protect, through a closed block or other means, the reasonable dividend expectations of policyholders who own individual, dividend-paying policies.

(6) "Effective date" means the date upon which the reorganization of the reorganizing mutual is effective, as provided in R.S. 22:237.10.

(7) "Eligible member" means a person who, on the adoption date, owns, or is deemed by the plan of reorganization to own, a policy of a mutual insurer or a reorganized insurer that is, or that is deemed by the plan of reorganization to be, in force with such insurer on such adoption date, or a person who is deemed eligible by the plan of reorganization.

(8) "Member" means: (a) with respect to a mutual insurer, a policyholder who owns or is deemed by the plan of reorganization to own a policy of the mutual insurer; or (b) with respect to a mutual insurance holding company, a member of such mutual insurance holding company, as defined in such company's articles of incorporation and bylaws or as defined in the plan of reorganization.

(9) "Membership interest" means: (a) with respect to a mutual insurer, all rights and interests of a policyholder as a member arising under the mutual insurer's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, with regard to the surplus of the mutual insurer not apportioned or declared by the board of directors for policyholder dividends; or (b) with respect to a mutual insurance holding company, all rights and interests of the member arising under the mutual insurance holding company's articles of incorporation and bylaws, by law or otherwise, which rights include but are not limited to the right, if any, to vote and the right, if any, to receive consideration upon the demutualization or liquidation of the mutual insurance holding company.

(10) "Mutual insurance holding company" and "mutual non-life insurance holding company" both mean a domestic mutual holding company formed as a result of the conversion of a mutual insurer as defined in this Subpart pursuant to R.S. 22:231 et seq., and R.S. 22:691 et seq., in accordance with a plan of reorganization approved by the commissioner.

(11) "Mutual insurer" and "mutual non-life insurer" both mean for purposes of this Subpart a domestic mutual insurer subject to Subpart C of this Part, R.S. 22:111 et seq., that is authorized to transact any lines of insurance in this state, except the lines described in R.S. 22:47 (1), (2), and (9) but does not mean a domestic nonprofit mutual association as described in R.S. 22:124 nor an insurer organized pursuant to R.S. 23:1393 et seq.

(12) "Parent corporation" means a corporation, including a limited liability company, that is or has been organized for the purpose of acquiring, directly or indirectly, all of the common shares of a reorganized insurer.

(13) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, a limited liability company, a limited liability partnership, a government or governmental agency, a state or political subdivision of a state, board, estate, trustee or fiduciary, or any other legal entity.

(14) "Plan of reorganization" means the plan of reorganization adopted by the reorganizing mutual in compliance with this Subpart.

(15) "Policy" means an individual or group policy of insurance issued, or deemed by the plan of reorganization to have been issued, by a mutual insurer or by a reorganized insurer. If a policy is a group policy, the individual certificates or other evidences of interests in the group policy shall not be treated as separate policies; however, in the case of a policy or contract that was issued to a trust or group established or deemed by the plan of reorganization to have been established by the mutual insurer or the reorganized insurer, the reorganizing mutual may provide in its plan of reorganization that each certificate or other evidence of interest is deemed to be a policy for the sole purpose of determining the rights, if any, of the holders of those certificates to receive consideration under the plan of reorganization.

(16) "Policyholder" means a person who, on the basis of the records and the organizational documents of the mutual insurer or reorganized insurer, is deemed to be a policyholder of such insurer.

(17) "Qualified voter" is a member of the reorganizing mutual that is entitled to vote on matters coming before corporate meetings of the reorganizing mutual pursuant to its articles of incorporation and bylaws.

(18) "Reorganized company" means either: (a) a reorganized insurer resulting from the reorganization of a mutual insurer under this Subpart; or (b) a reorganized insurance holding company.

(19) "Reorganized insurance holding company" means a former mutual insurance holding company reorganized as a stock insurance holding company, or a stock insurance holding company into which a mutual insurance holding company has been merged, pursuant to a plan of reorganization under this Subpart.

(20) "Reorganized insurer" means: (a) with respect to a conversion of a mutual insurer under this Subpart, the domestic stock insurer into which a mutual insurer is being or has been reorganized; or (b) with respect to the conversion of a mutual insurance holding company under this Subpart, any former mutual insurance company previously reorganized as a stock insurance company as part of a mutual insurance holding company reorganization under R.S. 22:231 et seq., and R.S. 22:695 et seq., or under the mutual insurance holding company laws of another state.

(21) "Reorganizing mutual" means a mutual insurer or mutual insurance holding company that is reorganizing pursuant to this Subpart.

Acts 2009, No. 234, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:237.3 - Conversion of mutual insurers and mutual insurance holding companies authorized

§237.3. Conversion of mutual insurers and mutual insurance holding companies authorized

A. A mutual insurer may, pursuant to R.S. 22:71 and 72 and the provisions of this Subpart, reorganize into a stock insurance company that may be or become a subsidiary of a parent corporation that is or has been formed for the purpose of acquiring, directly or indirectly, all of the common stock of such reorganized insurer.

B. A mutual insurance holding company may, pursuant to the provisions of this Subpart, reorganize into a stock insurance holding company.

Acts 2009, No. 234, §1.



RS 22:237.4 - Plan of reorganization

§237.4. Plan of reorganization

A. A reorganizing mutual seeking to reorganize pursuant to the provisions of this Subpart shall submit a proposed plan of reorganization to the commissioner. The plan of reorganization shall include the following:

(1) A statement analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization.

(2) A statement indicating how the reorganization will protect the immediate and long-term interests, and serve the best interests of policyholders.

(3) Copies of the articles of incorporation and bylaws of the reorganized company and any affiliate parent corporation, stockholding companies, and reorganized insurers.

(4) Information sufficient to demonstrate that the financial condition of any reorganized insurer will not be diminished upon reorganization.

(5) A description of any plans for the initial sale of stock of the reorganizing mutual or any parent corporation or affiliate stockholding company.

B. The plan of reorganization shall:

(1) Provide that all membership interests in the reorganizing mutual shall be extinguished as of the effective date.

(2) Require the distribution of consideration, in a fair and equitable manner, to all eligible members upon extinguishment of the membership interests.

(3) Specify the manner in which the aggregate value of the consideration shall be determined and the method by which the consideration shall be allocated among eligible members.

(4) Provide dividend protections for the reasonable dividend expectations, if any, of policyholders of any reorganized insurer, all as set forth in R.S. 22:237.5.

C. The plan of reorganization shall have been duly adopted by action of not less than two-thirds of the members of the entire board of directors of the reorganizing mutual.

D. A plan of reorganization filed with the commissioner pursuant to this Section shall be accompanied by the proposed forms of notice required by R.S. 22:237.6(C) and 237.7(C).

E. All information, documents, and copies thereof obtained by or disclosed to the commissioner, the Department of Insurance, or its designated representative in the course of an examination of a proposed plan of reorganization shall be treated in accordance with R.S. 22:706.

Acts 2009, No. 234, §1.



RS 22:237.5 - Consideration and dividend protections

§237.5. Consideration and dividend protections

A. In effecting a conversion of a reorganizing mutual, each eligible member shall be entitled to consideration in an amount equal to his or its equitable share of the value of the reorganizing mutual as provided for in the plan of reorganization, as follows:

(1) The consideration to be distributed to eligible members may consist of cash, stock of the reorganized company or its parent corporation, subscription rights, premium credits, any combination of these forms of consideration, or other forms of consideration acceptable to the commissioner. The form or forms of consideration to be distributed to an eligible member may differ according to the class or category of policy owned by the eligible member. The choice of the form or forms of consideration to be distributed to eligible members in accordance with the class or category of policy owned by such members may take into account such factors as the type of policy with respect to which the consideration is being distributed and the amount being distributed with respect to such policies, the country of residence, or tax status of the member or other appropriate factors; however, if the consideration to be distributed to an eligible member will be in a form other than common stock of a publicly traded company, the plan of reorganization shall include provisions for determining, in a reasonable manner, the value of the consideration by means of reference to the per share public market value of the registered common stock of the reorganized company or its parent corporation or another method acceptable to the commissioner, which provisions may, but are not required to, include an appraisal or valuation.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from a qualified investment banker that the provision of consideration upon the extinguishment of the membership interests pursuant to the plan of reorganization is fair to the eligible members, as a group, from a financial point of view.

B. The method of allocating consideration among eligible members shall be fair and equitable, as follows:

(1) The method shall provide for each eligible member to receive: (a) a fixed component of consideration or a variable component of consideration, or both; or (b) any other component of consideration acceptable to the commissioner. Components may reflect, based upon fair and equitable formulas, methods, and assumptions, factors such as (x) the ratio which the net premiums (gross premiums less return premiums and dividends paid) such eligible member has properly and timely paid to the insurer as a policyholder on insurance policies in effect during the three years immediately preceding the adoption date bears to the total net premiums received by the insurer from all eligible members as policyholders; or (y) estimated proportionate historical and prospective contributions to surplus of classes or groupings of policies and contracts to the aggregate component of consideration being distributed to eligible members, with each eligible member receiving a distribution in accordance with the type of policy owned by the eligible member; or (z) other factors the commissioner may approve.

(2) The reorganizing mutual shall obtain an opinion addressed to the board of directors of the reorganizing mutual from an actuary who is a member of the American Academy of Actuaries that the methodology and underlying assumptions for allocation of consideration among eligible members are reasonable and appropriate and the resulting allocation is fair and equitable.

C. At the option of the reorganizing mutual, any shares of the reorganized insurer or its parent corporation included in the eligible members' consideration may be placed on the effective date of the reorganization in a trust or other entity existing for the exclusive benefit of eligible members and established for the purpose of effecting the reorganization, such consideration or the proceeds of the sale of such consideration to be distributed to such eligible members by means of a process specified in the plan of reorganization and not to last more than twenty-one years after the effective date of the reorganization or until notification of the death of the eligible member or the death of the insured, whichever occurs first.

D.(1) The plan of reorganization shall provide for the reasonable dividend expectations, if any, of policyholders of any reorganized insurer through the establishment, or in the case of a reorganizing mutual insurance holding company the continuation, of dividend protections, which may consist of a closed block or any other method acceptable to the commissioner. The sole purpose of any dividend protections shall be to provide for reasonable policyholder dividend expectations, if any.

(2) Any dividend protection provision may be limited to participating individual policies in force or deemed to be in force by the plan of reorganization on the effective date of the reorganization, or, in the case of a reorganized insurer in a mutual insurance holding company system, on the effective date of its reorganization as such, for which the insurer has or had an experience-based dividend scale due, paid or accrued by action of the board of directors of the insurer in the year in which the plan of reorganization is or was adopted; however, other categories of policies and benefits not described in this Paragraph may be included or excluded, subject to the approval of the commissioner.

(3) If dividend protections have been provided to policyholders of a reorganized insurer as part of a previous plan of reorganization, such dividend protections may be continued in effect without change in satisfaction of the requirements of this Section.

Acts 2009, No. 234, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:237.6 - Approval by commissioner after public hearing

§237.6. Approval by commissioner after public hearing

A. The commissioner shall hold a public hearing upon notice as set forth in this Section to hear evidence upon whether the plan of reorganization: (1) properly protects the interests of the policyholders as such and as members, (2) serves the best interests of policyholders and members, and (3) is fair and equitable to policyholders and members. The provisions of Subpart G of Part III of this Chapter, R.S. 22:691 et seq., shall not be applicable to any hearing held under this Subpart, and any such hearing shall be governed by the procedures set forth in this Subpart.

B.(1) Within thirty days after the closing of the administrative record after the public hearing as provided in this Section, the commissioner shall issue a final order or decision approving the plan if satisfied that each of the following conditions are met:

(a) The interests of the policyholders as such and as members are properly protected.

(b) The plan of reorganization serves the best interests of policyholders and members.

(c) The plan of reorganization is fair and equitable to policyholders and members.

(2) Any such final decision or order by the commissioner shall be subject to any modifications of the plan of reorganization the commissioner finds necessary for the protection of the policyholders and members.

C. Subject to the review and appeal process under Subsection E of this Section, the commissioner's public hearing shall be the exclusive hearing with respect to the plan of reorganization. Not less than thirty days notice of such public hearing shall be provided by the reorganizing mutual to qualified voters and to such additional persons and in such manner as may be specified by the commissioner. The commissioner may promulgate procedures, rules, and regulations for the conduct of the public hearing.

D. The commissioner may retain at the reorganizing mutual's expense such attorneys, actuaries, accountants, and other experts as may be reasonably necessary to assist the commissioner in his examination of a proposed conversion, including any part of such examination that may occur, at the request of a reorganizing mutual, prior to a plan of reorganization having been filed with the commissioner pursuant to R.S. 22:237.4. Such experts shall prepare a projection of the amount of time and expenses necessary to complete the examination, and all work of these experts is subject to review. If the projected amount of time and expenses required to complete the examination appear excessive, the reorganizing mutual may petition the commissioner for appropriate relief, and the commissioner's decision shall be final.

E.(1) An aggrieved party may appeal the commissioner's final order to the Nineteenth Judicial District Court within thirty days of the order. The aggrieved party may also apply for a stay of the commissioner's order.

(2) The district court reviewing an order of the commissioner shall consider only the certified administrative record and the issues raised before the commissioner. The district court reviewing an order of the commissioner shall not modify or set aside the order unless the court finds: (a) error to the prejudice of the appellant's substantial rights arising from the commissioner's application of the law so grossly as necessarily to imply bad faith; (b) the commissioner's order or decision was procured by fraud; (c) the commissioner acted outside of the statutory authority of the Department of Insurance; or (d) the commissioner's action was arbitrary and capricious. Any appeal of the district court's review of the commissioner's order shall be taken within thirty days of the judgment of the district court; if no appeal is taken, the right to have an appellate court review or restrain action under the commissioner's order or decision shall be preempted and shall forever expire. Collateral attacks on an order of the commissioner are impermissible and shall be dismissed by the reviewing court.

(3) In any action challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart, the reorganizing mutual or reorganized company shall be entitled at any stage of the proceedings before final judgment to petition the court to require the plaintiff or plaintiffs to give security for the reasonable costs, including attorney fees, which may be incurred by the reorganizing mutual or reorganized company, to which security the reorganizing mutual or reorganized company shall have recourse in such amount as the court having jurisdiction of such action shall determine upon termination of such action. The amount of security may thereafter from time to time be increased or decreased in the discretion of the court having jurisdiction of such action upon a showing that the security provided has or may become inadequate or excessive. If the court renders judgment in favor of the reorganizing mutual or reorganized company, the court may in its discretion award attorney fees and costs to such prevailing party.

F. The provisions of this Section shall apply to all actions challenging the validity of or arising out of any action taken or proposed to be taken under this Subpart and R.S. 22:71 and 72.

Acts 2009, No. 234, §1.



RS 22:237.7 - Approval by qualified voters

§237.7. Approval by qualified voters

A. The plan of reorganization shall be approved at a meeting convened for that purpose by a vote of not less than two-thirds of the qualified voters of the reorganizing mutual entitled to vote on matters and present or represented by special ballot or special proxy.

B. The meeting of qualified voters to consider the plan of reorganization shall occur after the public hearing before the commissioner, and the closing of the administrative record after the public hearing shall not occur until such time as it includes certification by the reorganizing mutual to the commissioner of the vote on the plan of reorganization by the qualified voters of the reorganizing mutual.

C. All qualified voters shall be given notice of their opportunity to vote on the plan of reorganization, which notice shall include a copy of the plan of reorganization or a summary thereof and which shall be in a form that the commissioner has determined is adequate and may be provided to qualified voters. The notice may be combined with notice of the public hearing. The notice shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than thirty days before the date of the meeting of qualified voters to vote on the plan of reorganization. If the reorganizing mutual complies substantially and in good faith with the notice requirements of this Section, the failure of any person to actually receive any required notice will not impair the validity of any action taken under this Subpart.

D. A quorum for the meeting of qualified voters to consider the plan of reorganization shall consist of the qualified voters present or represented by special ballot or special proxy.

E. Voting, ballot, and proxy submission may take place electronically or telephonically consistent with the requirements of the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

Acts 2009, No. 234, §1.



RS 22:237.8 - Limitations on acquisition of beneficial ownership

§237.8. Limitations on acquisition of beneficial ownership

A. Except as otherwise specifically provided in the plan of reorganization, prior to and for a period of five years following the effective date of the reorganization, no person or persons acting in concert, other than the reorganized company or any employee benefit plans or trusts sponsored by the reorganized company or its corporate affiliates, shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of five percent or more of any class of a voting security of the reorganized company or any person that owns or controls a majority or all of the voting securities of the reorganized company without the prior approval by the commissioner of an application for acquisition filed by that person with the commissioner.

B. The commissioner shall not approve an application for acquisition unless he finds each of the following:

(1) The acquisition would not frustrate the plan of reorganization as approved by the qualified voters and the commissioner.

(2) The board of directors of the reorganized company or its parent corporation, as applicable, has approved the acquisition, or extraordinary circumstances not contemplated in the plan of reorganization have arisen that would warrant their approval of the acquisition.

(3) The acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers. In determining whether an acquisition would be in the best interest of the reorganized company and policyholders of the reorganized insurer or insurers, the commissioner may consider such factors as he deems relevant, which may but are not required to include any or all of the following: (a) the possible effects on shareholders, employers, suppliers, creditors, and customers of the reorganized company and its affiliates; (b) possible effects on the economy of the communities in which the reorganized company is located, and on that of this state; and (c) company and policyholders of the reorganized insurer or insurers, including but not limited to the possibility that those interests may be best served by the continued independence of the reorganized company.

C. No security that is the subject of any agreement or arrangement regarding acquisition or that is acquired or to be acquired in contravention of this Section or of an order of the commissioner may be voted at any shareholders' meeting, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; however, no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the reorganized insurer or a person that owns or controls a majority or all of the voting securities of the reorganized insurer or unless the courts of this state have so ordered.

Acts 2009, No. 234, §1.



RS 22:237.9 - Limitations on compensation of directors, officers, agents, and employees

§237.9. Limitations on compensation of directors, officers, agents, and employees

Except as set forth in the plan of reorganization approved by the qualified voters and the commissioner or in a stock-based compensation program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute, no director, officer, agent, or employee of the reorganizing mutual shall receive any fee, commission, or other valuable consideration, other than his regular salary and compensation, that is contingent upon the plan of reorganization becoming approved or effective or is based upon aiding, promoting, or assisting in the approval or effectuation of the plan of reorganization. This Section shall not prohibit compensation programs or arrangements including programs and arrangements involving the use of the stock of the reorganized company or its parent corporation, which are to become effective simultaneously with the plan of reorganization or thereafter, provided such programs and arrangements are contained in the plan of reorganization approved by the qualified voters and the commissioner or in a program or arrangement using options or other securities previously registered with the commissioner pursuant to R.S. 22:88 or any successor statute. This Section shall not be deemed to prohibit such a program or arrangement from being adopted after the effective date of a reorganization.

Acts 2009, No. 234, §1.



RS 22:237.10 - Filing of certificate of compliance; effective date of reorganization

§237.10. Filing of certificate of compliance; effective date of reorganization

A. On or prior to the effective date of the reorganization, the reorganizing mutual shall file with the commissioner a certificate stating that:

(1) All of the conditions set forth in the plan of reorganization, including a final order by the commissioner granting permission to reorganize in accordance with the plan of reorganization pursuant to R.S. 22:237.6 and approval by qualified voters pursuant to R.S. 22:237.7, have been satisfied.

(2) The board of directors of the reorganizing mutual has not abandoned the plan of reorganization.

B. Notwithstanding the provisions of R.S. 12:23, the articles of incorporation of the reorganizing mutual shall be approved and recorded in accordance with the provisions of R.S. 22:63 and 64.

C. The reorganization shall be effective upon the date and hour certified by the commissioner, which shall be the later of: (1) the date and hour when the articles of incorporation were filed for record in the office of the proper recorder of mortgages; or (2) such other date and time specified in the articles of incorporation as the date and hour when the reorganization shall be effective, which shall not be later than the tenth day after the date the articles of incorporation are recorded.

Acts 2009, No. 234, §1; Acts 2010, No. 730, §1, eff. June 29, 2010.



RS 22:237.11 - Effect of reorganization

§237.11. Effect of reorganization

A. With respect to the conversion of a mutual insurer, upon the effective date, the mutual insurer shall immediately become a stock insurer, all membership interests shall be extinguished, and the reorganized insurer or its parent corporation will act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. The reorganized insurer shall be a continuation of the mutual insurer, and the reorganization in no way shall annul, modify, or change any of the mutual insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization. After reorganization, the reorganized insurer shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall be vested in all the rights, franchises, and interests of the mutual insurer in and to every species of property without any deed or transfer, and the reorganized insurer shall succeed to all the obligations and liabilities of the mutual insurer, and retain all rights and contracts existing prior to conversion, except as provided in the plan of reorganization.

B. With respect to the conversion of a mutual insurance holding company, upon the effective date, the membership interests of the members of the mutual insurance holding company shall be extinguished, and the reorganized company shall act in good faith to convey consideration to eligible members pursuant to the plan of reorganization. Each reorganized insurer within the mutual insurance holding company system will continue its corporate existence as a stock insurer within a stock insurance holding company system, and the reorganization shall in no way annul, modify, or change any of such reorganized insurer's existing suits, rights, contracts, or liabilities, except as provided in the plan of reorganization.

Acts 2009, No. 234, §1.



RS 22:237.12 - Abandoning or amending plan of reorganization

§237.12. Abandoning or amending plan of reorganization

The reorganizing mutual may, by action of not less than two-thirds of its board of directors, abandon or amend the plan of reorganization at any time before the effective date. No amendment made after the public hearing required by R.S. 22:237.6 shall change the plan of reorganization in a manner which the commissioner determines is materially disadvantageous to policyholders or members unless a further public hearing is held on the plan as amended.

Acts 2009, No. 234, §1.



RS 22:237.13 - Directors and officers of the reorganized company

§237.13. Directors and officers of the reorganized company

The directors and officers of the reorganizing mutual, unless otherwise specified in the plan of reorganization, shall serve as the directors and officers of the reorganized company until new directors and officers are duly elected pursuant to the articles of incorporation and bylaws of the reorganized company.

Acts 2009, No. 234, §1.



RS 22:238 - Redesignated as R.S. 22:1208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§238. Redesignated as R.S. 22:1208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239 - Redesignated as R.S. 22:1209 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239. Redesignated as R.S. 22:1209 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239.1 - Redesignated as R.S. 22:1210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239.1. Redesignated as R.S. 22:1210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239.2 - Redesignated as R.S. 22:1211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239.2. Redesignated as R.S. 22:1211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:239.3 - Redesignated as R.S. 22:1212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§239.3. Redesignated as R.S. 22:1212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:240 - Redesignated as R.S. 22:1213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§240. Redesignated as R.S. 22:1213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:241 - Short title

SUBPART I. HEALTH MAINTENANCE ORGANIZATIONS

§241. Short title

This Subpart may be cited as the Health Maintenance Organization Act.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:241 redesignated as R.S. 22:1214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:242 - Definitions

§242. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance.

(2) "Secretary" means the secretary of the Department of Health and Hospitals.

(3) "Basic health care services" means emergency care, inpatient hospital and physician care, outpatient medical and chiropractic services, and laboratory and x-ray services. The term shall include optional coverage for mental health services for alcohol or drug abuse. With respect to chiropractic services, such services shall be provided on a referral basis at the request of the enrollee who presents a condition of an orthopedic or neurological nature necessitating referral, the treatment for which falls within the scope of a licensed chiropractor. The term shall also include coverage for low protein food products as provided in R.S. 22:246.

(4) "Enrollee" means an individual who is enrolled in a health maintenance organization.

(5) "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee setting out the coverage to which the enrollee is entitled by reason of payment of a prepaid charge.

(6) "Health care services" means any services rendered by providers which include but are not limited to medical and surgical care; psychological, optometric, optic, chiropractic, podiatric, nursing, and pharmaceutical services; health education, rehabilitative, and home health services; physical therapy; inpatient and outpatient hospital services; dietary and nutritional services; laboratory and ambulance services; and any other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability. Health care services shall also mean dental care, limited to oral and maxillofacial surgery as performed by board qualified oral and maxillofacial surgeons. The term shall also include an annual Pap test for cervical cancer and minimum mammography examination as defined in R.S. 22:1028 and coverage for low protein food products as provided in R.S. 22:246.

(7) "Health maintenance organization" means any corporation organized and domiciled in this state which undertakes to provide or arrange for the provision of basic health care services to enrollees in return for a prepaid charge. The health maintenance organization may also provide or arrange for the provision of other health care services to enrollees on a prepayment or other financial basis. A health maintenance organization is deemed to be an insurer for the purposes of R.S. 22:73, 96, 691 through 713, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., R.S. 22:1022 and 1023, Part II of Chapter 7 of this Title, R.S. 22:1921 through 1929, and Chapter 9 of this Title, R.S. 22:2001 et seq. A health maintenance organization shall not be considered an insurer for any other purpose.

(8) "Provider" means any physician, hospital, or other person, organization, institution, or group of persons licensed or otherwise authorized in this state to furnish health care services.

(9) "Subscriber" means the person who is responsible for payment to a health maintenance organization or whose employment or other status, except for family dependence, is the basis for eligibility for enrollment in the health maintenance organization.

(10) "Point of service policy" means any policy of coverage that meets the definition of a health and accident insurance policy pursuant to R.S. 22:34, 35, 851-870, 872-883, 885-889, 901, 902, 944, 945, 972-983, 985-990, 992-1015, 1021-1048, 1091-1097, 1111, 1156, 1261-1270, 1281-1283, 1285-1288, 1290-1293, 1295-1297, 1331, 1333-1335, 1441, 1555, 1811, 1821-1823, and 1891-1894.

Acts 1986, No. 1065, §1; Acts 1989, No. 666, §1, eff. Sept. 1, 1989; Acts 1991, No. 387, §1; Acts 1991, No. 994, §1; Acts 1992, No. 316, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 1997, No. 1418, §1; Acts 1999, No. 878, §1, eff. July 2, 1999; Acts 2003, No. 829, §1; Redesignated from R.S. 22:2002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:242 redesignated as R.S. 22:1215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:243 - Incorporation

§243. Incorporation

A. Three or more artificial or natural persons capable of contracting, who are citizens of the United States and a majority of whom are residents of this state, may act as incorporators to form a corporation for the purpose of transacting business as a health maintenance organization.

B. Articles of incorporation shall be executed by authentic act signed by each of the incorporators and shall state in the English language:

(1) The name of the corporation, which shall not be the same as nor deceptively similar to the name of any other unaffiliated health maintenance organization authorized to do business in this state unless:

(a) Such other health maintenance organization is about to change its name or to cease to do business or is being wound up, and the written consent of such other health maintenance organization to the adoption of its name or a deceptively similar name has been given in writing and is filed with the articles, or

(b) Such other health maintenance organization has heretofore been authorized to do business in this state for more than two years and has never actively engaged in business.

(2) The purpose or purposes for which it is formed.

(3) Its duration.

(4) The location and post office address of its registered office.

(5) The full names and post office addresses and municipal addresses or locations, which shall not be a post office box only, of its registered agents for service of process.

(6) The amount of paid-in capital and minimum surplus, or initial fund, with which the corporation will begin business.

(7) The number of authorized shares, the par value of each share, the time when and the manner in which payment on stock subscribed shall be made.

(8) The names of the first directors, their post office address, and their classification and terms of office if they be named in the articles. Where the first board of directors is not named in the articles, the articles shall provide the place where and the date when the organization is to be perfected, and a meeting of the stockholders for that purpose must be held not more than sixty days after the execution of the articles. At that meeting the directors shall be elected.

(9) The name and post office address of each of the incorporators and a statement of the number and class of shares subscribed by each, if any.

(10) The designation of general officers, the number of directors, which shall not be less than three nor more than fifty, and the mode and manner in which directors shall be elected, and officers elected or appointed.

(11) Any other provision for the regulation of the business and the conduct of the affairs of the corporation, not prohibited by the laws of this state.

C. Such articles shall be submitted to the commissioner for his examination for a period not to exceed thirty days from receipt and approval either before or after execution, but before recordation. The commissioner shall not approve such articles unless they strictly conform with the provisions of this Subpart.

D.(1) After the payment of all fees owed to the Department of Insurance, the articles showing the approval of the commissioner shall be filed in the office of the secretary of state together with an initial report, as prescribed by R.S. 12:101. If the first directors are not named in the articles of incorporation and the initial report, a supplemental report, setting forth their names and addresses, and signed by each incorporator or by any shareholder, shall be filed with the secretary of state and filed for record as provided by Paragraph (4) of this Subsection as soon as they have been selected.

(2) If the secretary of state finds that the articles have been approved by the commissioner and that the articles and initial report are in compliance with this Subpart and Title 12 of the Louisiana Revised Statutes, and after all fees have been paid as required by law, the secretary of state shall record the articles and the initial report in his office, endorse on each the date and, if requested, the hour of filing thereof with him, and issue a certificate of incorporation that shall show the date and, if endorsed on the articles, the hour of filing of the articles with him. The certificate of incorporation shall be conclusive evidence of the fact that the corporation has been duly incorporated except that in any proceeding brought by the state to annul, forfeit, or vacate a corporation's franchise, or by the commissioner to prohibit, suspend or limit the corporation's right to conduct business as a health maintenance organization, the certificate of incorporation shall be only prima facie evidence of due incorporation.

(3) Upon the issuance of the certificate of incorporation, the corporation shall be duly incorporated, and the corporate existence shall begin, as of the time when the articles were filed with the secretary of state.

(4) A multiple original of the articles or a copy certified by the secretary of state, with a copy of the certificate of incorporation, and a multiple original of the initial report, or a copy certified by the secretary of state, shall be filed in the office of the recorder of mortgages of the parish in which the registered office of the corporation is situated, and a certified copy of the articles and initial report, bearing the certificate of the proper parish recorder with a copy of the certificate of incorporation, shall be filed with the commissioner.

(5) The corporation shall not have authority to transact a health maintenance organization business until a certificate of authority to transact such business is issued to it by the commissioner.

E.(1) Except as otherwise provided in the articles of incorporation, an incorporated health maintenance organization may amend its articles of incorporation in the manner provided in R.S. 12:31.

(2) After such amendment has been duly adopted, an authentic act setting forth the amendment and the manner of adoption thereof shall be executed by such person or persons authorized to do so at the meeting. A full copy of the resolution adopting such amendment, certified as true copy by the secretary of the health maintenance organization, shall be annexed to the authentic act. The articles of amendment shall be approved by the commissioner and recorded with the secretary of state, the recorder of mortgages, and the commissioner, in the same manner as that provided herein for the original articles of incorporation.

(3) The provisions of Paragraphs (1) and (2) of this Subsection shall not be applicable when an incorporated health maintenance organization changes either its registered agent or address, or both. In any such change, the incorporated health maintenance organization shall provide the commissioner with the board resolution and notice and shall follow the requirements of Part X of Chapter 1, Title 12 of the Louisiana Revised Statutes of 1950.

F. The provisions of R.S. 12:1 through R.S. 12:178, and other provisions of the Louisiana Revised Statutes of 1950, relative to business corporations, shall apply to the regulation of the business and the conduct of the affairs of any health maintenance organization which has been incorporated pursuant to the provisions of this Subpart. If a conflict exists between the provisions of this Subpart and said provisions of Title 12, the provisions of this Subpart shall govern.

Acts 1986, No. 1065, §1; Acts 1999, No. 342, §6; Acts 2006, No. 342, §1, eff. June 13, 2006; Redesignated from R.S. 22:2003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 84, §1.



RS 22:244 - Application for certificate of authority to do business as a health maintenance organization in this state

§244. Application for certificate of authority to do business as a health maintenance organization in this state

A. Notwithstanding any other provision of law to the contrary, an application for a certificate of authority shall be made by the corporation to the commissioner in compliance with Subsection C of this Section. No corporation or other person or legal entity shall establish or operate a health maintenance organization in this state without having first obtained a certificate of authority to do so under this Subpart.

B. Every health maintenance organization holding a certificate of authority issued by the commissioner prior to the effective date of this Subpart, may continue to operate as a health maintenance organization under this Subpart, provided that, within ninety days of the effective date, each health maintenance organization in existence on the effective date shall file with the commissioner any additional documents required by Subsection C of this Section that have not been previously filed and shall take the actions necessary for full compliance with this Subpart. Health maintenance organizations organized prior to the effective date of this Subpart and doing business as a Louisiana partnership shall not be required to become a corporate entity, and shall be deemed to meet and satisfy the definition of health maintenance organizations under R.S. 22:242(7). The additional filings shall constitute a reapplication for certification and each such health maintenance organization may continue to operate until the commissioner acts upon said reapplication. In the event that a health maintenance organization in existence on the effective date of this Subpart fails to timely file the additional documents and take the additional actions necessary for full compliance, the commissioner may suspend or revoke the health maintenance organization's certificate of authority as provided in R.S. 22:257.

C. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(1) A copy of the bylaws, rules and regulations, or similar documents, if any, regulating the conduct of the internal affairs of the applicant.

(2) Biographical background information, on a form prescribed by the commissioner, for all of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, the principal officers, and each shareholder with over ten percent interest.

(3) A copy of the contract or the form of any contract made, or to be made, between the applicant and any provider of health care services or between the applicant and those persons listed in Paragraph (2) of this Subsection. The payment rendered or to be rendered to such provider or person shall be deemed confidential and shall not be divulged by the commissioner, or his staff, except that payment may be disclosed and become public record in any legislative, administrative, or judicial proceeding or inquiry.

(4) A statement describing the applicant's method of providing for health care services and describing the professional services to be rendered. This statement shall include the health care delivery capabilities of the plan including the number of primary physicians, the number of nonprimary physicians identified by specialty, the numbers and types of licensed health care support staff, and the number of contracted hospitals. For purposes of this subdivision, primary physicians may include general and family practitioners, internists, pediatricians, obstetricians, and gynecologists.

(5) A copy of the form of evidence of coverage to be issued to the enrollees.

(6) A copy of the form of the individual contract which is to be issued to individual subscribers and the form of the group contract which is to be issued to employers, unions, trustees, or other organizations. These contracts shall provide coverage for basic health care services and may at the option of the health maintenance organization, provide coverage for other health care services.

(7) Financial statements verified by an officer or other authorized representative of the applicant showing the applicant's assets, liabilities, and sources of financial support. The commissioner may require that the financial statements be made on forms prescribed by the National Association of Insurance Commissioners. If the applicant's financial affairs are audited by independent certified accountants, a copy of the applicant's most recent certified financial statement shall be deemed to satisfy this requirement unless the commissioner directs that additional or more recent financial information is required for the proper administration of this Subpart.

(8) A description of the proposed method of marketing.

(9) A financial plan which includes a projection of operating results anticipated until the organization has had a net income for at least one year.

(10) A statement as to the sources of working capital as well as any other sources of funding.

(11) A statement reasonably describing the geographic service area or areas to be served by the health maintenance organization; this statement shall also include a listing of principal and other offices maintained in this state by the health maintenance organization.

(12) A description of the enrollee grievance procedures to be utilized which comply with R.S. 22:267.

(13) A description of the procedures and programs for internal review of the quality of health care. Such procedures and programs shall demonstrate adherence to nationally recognized standards which will reasonably lead to plan accreditation under standards recognized by the commissioner. The description of procedures and programs for internal review of the quality of health care shall include an accreditation plan outlining the steps being taken to become fully accredited.

(14) Reinsurance, stop loss, and excess loss insurance or agreements, if any.

(15) A fidelity bond or evidence of insurance which meets the requirements of R.S. 22:250(B).

D.(1) An applicant, or a health maintenance organization holding a certificate of authority granted hereunder, unless otherwise provided for in this Subpart, shall file a notice describing any material modification of the operation. A material modification shall be a change in operations as follows:

(a) A change of ten percent or more of the ownership of the health maintenance organization.

(b) A reduction or expansion of twenty percent or more in the service area of the health maintenance organization.

(c) A change in the evidence of coverage.

(d) A change in the individual contract or the group contract.

(e) A change in reinsurance, stop loss, or excess loss insurance or agreements.

(f) A change in the accreditation standing of the plan or, in the case of a plan which is in the process of being accredited, a change in the accreditation plan approved by the commissioner.

(2) The notice shall be filed with the commissioner prior to the modification. If the commissioner does not disapprove the proposed modification within thirty days of filing, or request a thirty day extension in writing, the modification shall be deemed approved.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:244 redesignated as R.S. 22:2241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:245 - Hearing impaired interpreter expenses; requirement

§245. Hearing impaired interpreter expenses; requirement

As a requirement for authorization to do business in this state pursuant to R.S. 22:244, all health maintenance organizations shall provide coverage for expenses incurred by any hearing impaired enrollee for services performed by a qualified interpreter/transliterator, other than a family member of the enrollee, when such services are used by the enrollee in connection with medical treatment or diagnostic consultations performed by a health care provider.

Acts 1997, No. 1313, §1; Acts 1997, No. 1324, §1; Redesignated from R.S. 22:2004.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:245 redesignated as R.S. 22:2242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:246 - Inherited metabolic diseases; coverage for food products

§246. Inherited metabolic diseases; coverage for food products

A. Every health maintenance organization granted a certificate of authority under this Subpart and every insurer licensed under the provisions of Subpart C of Part I of Chapter 2 of this Title that engages in health maintenance organization activities authorized and regulated pursuant to this Subpart shall provide coverage to each enrollee or family member of an enrollee, subject to applicable deductibles, coinsurance, and copayments, for low protein food products for treatment of inherited metabolic diseases, if the low protein food products are medically necessary and, if applicable, are obtained from a source approved by the health maintenance organization or health insurer, provided coverage will not be denied if the health maintenance organization or health insurer does not approve a source.

B. As used in this Section, the following words shall have the following meanings:

(1) "Inherited metabolic disease" shall mean a disease caused by an inherited abnormality of body chemistry. These diseases shall be limited to:

(a) Glutaric Acidemia.

(b) Isovaleric Acidemia (IVA).

(c) Maple Syrup Urine Disease (MSUD).

(d) Methylmalonic Acidemia (MMA).

(e) Phenylketonuria (PKU)

(f) Propionic Acidemia.

(g) Tyrosinemia.

(h) Urea Cycle Defects.

(2) "Low protein food products" shall mean a food product that is especially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease. Low protein food products shall not include a natural food that is naturally low in protein.

C. Coverage provided pursuant to this Section shall not exceed eligible benefits of two hundred dollars per month.

D. Repealed by Acts 2009, No. 503, §2.

Acts 2003, No. 829, §1; Redesignated from R.S. 22:2004.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §2.

NOTE: Former R.S. 22:246 redesignated as R.S. 22:2243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:246.1 - Redesignated as R.S. 22:2244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§246.1. Redesignated as R.S. 22:2244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:247 - Reimbursement for chiropractic services

§247. Reimbursement for chiropractic services

Notwithstanding any provision of any policy or contract of insurance or health benefits issued by a health maintenance organization, whenever such policy or contract provides for payment or reimbursement for any service, and such service may be legally performed by a chiropractor licensed in this state, such payment or reimbursement under such policy or contract shall not be denied when such service is rendered by a person so licensed. Terminology in such policy or contract deemed discriminatory against any such person or method of practice shall be void.

Acts 2005, No. 395, §1; Redesignated from R.S. 22:2004.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:247 redesignated as R.S. 22:2245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:248 - Issuance of certificate of authority

§248. Issuance of certificate of authority

A. Within ninety days of receipt of a completed application, the commissioner shall issue a certificate of authority to do business in the state to a corporation filing an application and paying the prescribed fees, if the commissioner determines that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations.

(2) The applicant will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for co-payments.

(3) The applicant is financially responsible and may be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner may consider:

(a) The financial soundness of the arrangements for health care services and the schedule of charges used in connection therewith.

(b) The adequacy of working capital.

(c) Any agreement with an insurer, a hospital or medical service corporation, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the health maintenance organization.

(d) Any agreement between a health maintenance organization and providers for the provision of health care or other related services which holds the enrollee harmless from liability of any kind to the provider or any other third party for services rendered to the enrollee.

(e) Any deposit of cash or securities submitted in accordance with R.S. 22:254.

B. A copy of each certificate of authority shall be filed by the commissioner with the secretary.

C. Every certificate of authority issued under this Subpart shall remain in effect until revoked or suspended by the commissioner.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:248 redesignated as R.S. 22:2246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:249 - Authority of health maintenance organizations

§249. Authority of health maintenance organizations

Subject to the provisions of R.S. 22:260(E) and regulations adopted and approved by the commissioner, the authority of a health maintenance organization includes but is not limited to the following:

(1) The authority to purchase, lease, construct, renovate, operate, or maintain hospitals, medical facilities, nursing care and intermediate care facilities, their ancillary equipment, and such property, including the stock of corporations, as may reasonably be required for its administrative offices or for such other purposes as may be necessary in the transaction of the business of the health maintenance organization.

(2) The authority to make secured or guaranteed loans to providers under contract with the health maintenance organization in furtherance of its operations or the making of the loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities, hospitals, nursing care and intermediate care facilities, and other institutions of like nature providing health care services to enrollees, or in furtherance of a program providing health care services to its enrollees.

(3) The authority to furnish health care services through providers which are under contract with or employed by the health maintenance organization.

(4) The authority to contract with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration.

(5) The authority to contract with an insurance company licensed to do business in this state or with a hospital or medical service corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization.

(6) The authority to offer other health care services in addition to basic health care services.

(7) The authority to coordinate benefits, subrogate to third party funds, and engage in the assignment of claims to the extent that insurers are permitted to do so by the laws of this state.

(8) The authority to issue point of service policies that have been approved by the commissioner to groups and individuals. The indemnity exposure of such policies shall conform to the same solvency requirements for claim reserves that are required of accident and health insurance companies licensed to operate in this state.

Acts 1986, No. 1065, §1; Acts 1999, No. 878, §1, eff. July 2, 1999; Redesignated from R.S. 22:2006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:249 redesignated as R.S. 22:2247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250 - Fiduciary duties of certain persons; bond required; encumbering assets

§250. Fiduciary duties of certain persons; bond required; encumbering assets

A. Any director, officer, or employee of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such health maintenance organization shall be responsible for such funds in a fiduciary relationship to the health maintenance organization.

B. A health maintenance organization shall maintain in force a fidelity bond on employees and officers in an amount not less than one hundred thousand dollars or insurance in a form satisfactory to the commissioner in lieu of such bond. All such bonds or insurance shall be written with at least a one-year discovery period and if written with less than a three-year discovery period shall contain a provision that no cancellation or termination of the bond or insurance, whether by or at the request of the insured or by the underwriter, shall take effect prior to the expiration of ninety days after written notice of such cancellation or termination has been filed with the commissioner, unless an earlier date of such cancellation or termination is approved by the commissioner.

C. No asset of a health maintenance organization may be encumbered, pledged, or utilized to secure a loan or to confer a personal benefit on any officer, director, employee, agent, stockholder, or any beneficiary of any trust of any other person responsible to the health maintenance organization; however, nothing herein contained shall prevent any such person from receiving benefits as an enrollee. Any person and any officer, director, employee, agent, partner, stockholder, or any beneficiary of any trust violating this provision shall be fined two times the amount of the benefit conferred but not less than ten thousand dollars and shall be removed forthwith from any office, position, capacity, or relationship with the health maintenance organization.

D. In the event any situation described in Subsection C of this Section occurs, the commissioner shall have a cause of action and standing to sue to recover and conserve such property.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:250.1 - Redesignated as R.S. 22:1061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.1. Redesignated as R.S. 22:1061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.2 - Redesignated as R.S. 22:1062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.2. Redesignated as R.S. 22:1062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.3 - Redesignated as R.S. 22:1063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.3. Redesignated as R.S. 22:1063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.4 - Redesignated as R.S. 22:1065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.4. Redesignated as R.S. 22:1065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.5 - Redesignated as R.S. 22:1066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.5. Redesignated as R.S. 22:1066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.6 - Redesignated as R.S. 22:1067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.6. Redesignated as R.S. 22:1067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.7 - Redesignated as R.S. 22:1068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.7. Redesignated as R.S. 22:1068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.8 - Redesignated as R.S. 22:1069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.8. Redesignated as R.S. 22:1069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.9 - Redesignated as R.S. 22:1070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.9. Redesignated as R.S. 22:1070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.10 - Redesignated as R.S. 22:1071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.10. Redesignated as R.S. 22:1071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.11 - Redesignated as R.S. 22:1072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.11. Redesignated as R.S. 22:1072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.12 - Redesignated as R.S. 22:1073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.12. Redesignated as R.S. 22:1073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.13 - Redesignated as R.S. 22:1074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.13. Redesignated as R.S. 22:1074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.14 - Redesignated as R.S. 22:1064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.14. Redesignated as R.S. 22:1064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.15 - Redesignated as R.S. 22:1075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.15. Redesignated as R.S. 22:1075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.16 - Redesignated as R.S. 22:1076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.16. Redesignated as R.S. 22:1076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.17 - Redesignated as R.S. 22:1077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.17. Redesignated as R.S. 22:1077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.18 - Redesignated as R.S. 22:984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.18. Redesignated as R.S. 22:984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.19 - Redesignated as R.S. 22:1078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.19. Redesignated as R.S. 22:1078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.20 - Redesignated as R.S. 22:1079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.20. Redesignated as R.S. 22:1079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.31 - Redesignated as R.S. 22:1831 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.31. Redesignated as R.S. 22:1831 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.32 - Redesignated as R.S. 22:1832 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.32. Redesignated as R.S. 22:1832 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.33 - Redesignated as R.S. 22:1833 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.33. Redesignated as R.S. 22:1833 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.34 - Redesignated as R.S. 22:1834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.34. Redesignated as R.S. 22:1834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.35 - Redesignated as R.S. 22:1835 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.35. Redesignated as R.S. 22:1835 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.36 - Redesignated as R.S. 22:1836 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.36. Redesignated as R.S. 22:1836 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.37 - Redesignated as R.S. 22:1837 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.37. Redesignated as R.S. 22:1837 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.38 - Redesignated as R.S. 22:1838 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.38. Redesignated as R.S. 22:1838 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.41 - Redesignated as R.S. 22:1871 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.41. Redesignated as R.S. 22:1871 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.42 - Redesignated as R.S. 22:1872 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.42 Redesignated as R.S. 22:1872 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.43 - Redesignated as R.S. 22:1873 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.43. Redesignated as R.S. 22:1873 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.44 - Redesignated as R.S. 22:1874 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.44. Redesignated as R.S. 22:1874 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.45 - Redesignated as R.S. 22:1875 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.45. Redesignated as R.S. 22:1875 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.46 - Redesignated as R.S. 22:1876 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.46. Redesignated as R.S. 22:1876 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.47 - Redesignated as R.S. 22:1877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.47. Redesignated as R.S. 22:1877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.48 - Redesignated as R.S. 22:1878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.48. Redesignated as R.S. 22:1878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.51 - Redesignated as R.S. 22:1851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.51. Redesignated as R.S. 22:1851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.52 - Redesignated as R.S. 22:1852 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.52. Redesignated as R.S. 22:1852 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.53 - Redesignated as R.S. 22:1853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.53. Redesignated as R.S. 22:1853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.54 - Redesignated as R.S. 22:1854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.54. Redesignated as R.S. 22:1854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.55 - Redesignated as R.S. 22:1855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.55. Redesignated as R.S. 22:1855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.56 - Redesignated as R.S. 22:1856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.56. Redesignated as R.S. 22:1856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.57 - Redesignated as R.S. 22:1857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.57. Redesignated as R.S. 22:1857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.58 - Redesignated as R.S. 22:1858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.58. Redesignated as R.S. 22:1858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.59 - Redesignated as R.S. 22:1859 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.59. Redesignated as R.S. 22:1859 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.60 - Redesignated as R.S. 22:1860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.60. Redesignated as R.S. 22:1860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.61 - Redesignated as R.S. 22:1861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.61. Redesignated as R.S. 22:1861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:250.62 - Redesignated as R.S. 22:1862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§250.62. Redesignated as R.S. 22:1862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:251 - Books and records of health maintenance organizations

§251. Books and records of health maintenance organizations

A. Every health maintenance organization shall maintain the books and records relating to activities conducted in the state in its offices within the state pursuant to the provisions of this Subpart. Such health maintenance organization may cause any or all such books, records, documents, accounts, and vouchers to be photographed or reproduced on film. Any such photographs, microphotographs, optical imaging, or film reproductions of any original books, records, documents, accounts, and vouchers shall for all purposes be considered the same as the originals thereof and a transcript, exemplification, or certified copy of any such photograph, microphotograph, optical imaging, or film reproduction shall for all purposes be deemed to be a transcript, exemplification, or certified copy of the original. Any original so reproduced may thereafter be disposed of or destroyed, as provided for in Subsection B of this Section, if provision is made for preserving and examining such reproductions.

B. All such original books, records, documents, accounts, and vouchers, or such reproductions thereof, shall be preserved and kept available in this state for the purpose of examination and until authority to destroy or otherwise dispose of such records is secured from the commissioner. At a minimum all such original records shall be maintained for the period commencing on the first day following the last period examined by the commissioner through the subsequent examination period, or five years, whichever is greater. Such original records may, however, be kept and maintained outside this state if, according to a plan adopted by the company's board of directors and approved by the commissioner, it maintains suitable records in lieu thereof.

C. If books and records are located outside the state, the health maintenance organization shall make the records and books available to the commissioner at a location within this state or pay reasonable and necessary expenses for the commissioner or his representative to examine them at the place where the records and books are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect the books and records on behalf of the commissioner.

Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:2007.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 84, §1.

NOTE: Former R.S. 22:251 redesignated as R.S. 22:141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:252 - Annual report

§252. Annual report

A. On or before the first day of March, every health maintenance organization shall annually file a report with the commissioner covering the preceding calendar year and shall file a copy of the report with the secretary of the Department of Health and Hospitals. The report shall be verified by at least two principal officers or duly authorized representatives of the health maintenance organization. The report shall be on forms prescribed by the National Association of Insurance Commissioners. The report shall be accompanied by the filing fee and any penalty for unauthorized late filing set forth in R.S. 22:269.

B. The commissioner for good cause may grant an extension of up to thirty days for the filing of the annual report.

C. In addition to Subsection A of this Section, the following reports shall also be filed with the commissioner:

(1) Quarterly statements as required by R.S. 22:571.

(2) Management and discussion reports as required by R.S. 22:571 and the National Association of Insurance Commissioners Annual Statement Instructions Handbook.

(3) A CPA-audited report as required by R.S. 22:673 and any applicable regulation issued by the Department of Insurance.

(4) Holding Company Act filings as required under Subpart G of Part III of this Chapter, R.S. 22:691 et seq.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:2008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:252 redesignated as R.S. 22:142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:253 - Investments

§253. Investments

With the exception of investments made in accordance with R.S. 22:249(1) and (2) a health maintenance organization shall be restricted to making the same types of investments as permitted for the investment of assets by life insurance companies licensed to do business in this state.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:253 redesignated as R.S. 22:143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:254 - Protection against insolvency

§254. Protection against insolvency

A. Prior to the issuance of any certificate of authority, each health maintenance organization applying therefor shall deposit with the commissioner a safe keeping receipt or trust receipt from banking corporations doing a banking business within the state of Louisiana or from a savings and loan association or other insured financial institution chartered to do business in the state of Louisiana, evidencing that the health maintenance organization has deposited with the several institutions one million dollars in cash to guarantee its financial responsibility. No single deposit shall exceed the insured deposit limit of any financial depository.

B. Each certificate or other evidence of deposit or security shall contain a restriction which reads as follows, to wit:

ACKNOWLEDGMENT OF RESTRICTION

The cash or other deposit evidenced by this certificate shall be held by the issuer, its successors, and assigns, to demonstrate to the Louisiana Department of Insurance that the owner-payee of the certificate is financially responsible and capable of performing its obligations as a health maintenance organization. This certificate shall be renewed and renegotiated between the issuer and the owner-payee without the necessity of the certificate's release or surrender and funds evidenced hereby shall remain on deposit at or with the issuing institution, its successors or assigns, until notice of release or a demand of payment signed by the duly authorized elected incumbent commissioner of insurance of the state of Louisiana, or his duly authorized deputy, has been presented to issuer. Any issuer making payment to the commissioner upon his written demand and upon a showing of good cause shall not be liable in any manner to the owner-payee or any other person for having made such disbursements of funds. Interest earned on the funds evidenced hereby shall be paid to the owner-payee on a regular periodic basis as agreed to by the issuer and the owner-payee.

C. Each health maintenance organization shall establish prior to the issuance of any certificate of authority, and shall maintain as long as it does business in Louisiana as a health maintenance organization, capital and surplus in the amount of three million dollars.

D.(1) In lieu of the one million dollar aggregate deposit or deposits provided by Subsection A of this Section, each health maintenance organization applying for a certificate of authority may deposit with the commissioner an irrevocable letter or letters of credit issued in his favor in the amount of one million dollars in the aggregate, which shall be issued and maintained subject to the terms and conditions hereinafter set forth. The letter or letters of credit shall be issued by a banking corporation doing a banking business within the state of Louisiana or a savings and loan association or other insured financial institution chartered to do business in the state of Louisiana.

(2) Each letter of credit shall be issued for a term of three years from date thereof. Once issued, the letter or letters of credit shall not be cancelled regardless of the financial status of the applicant or the bank during the term thereof. Every letter of credit shall contain the following restrictions, to wit: After the initial three-year term, the letter or letters of credit shall be automatically extended, renewed, and reissued from year to year unless notice to the contrary by the issuing bank or institution is given to the commissioner by registered mail not less than ninety days prior to the expiration date. Upon receipt of notice that the letter or letters of credit will not be renewed, the commissioner shall have the following options:

(a) He may convert the letter or letters of credit to a cash deposit by calling for funding or payment in full thereon;

(b) He may accept a substitute letter or letters of credit if they meet all requirements of this Subpart; or

(c) He may convert the letter or letters of credit to a cash deposit and suspend the certificate of authority as provided by R.S. 22:257.

E. After three years of successful operations, the commissioner may, but is not required to, waive or release up to twenty-five percent of the aggregate total deposits or letters of credit requirement set forth in Subsections A and D of this Section whenever he is satisfied that the organization has sufficient net worth and an adequate history of generating net income to assure its financial viability, or that its performance and obligations are reasonably guaranteed by an organization with sufficient net worth and with an adequate history of generating net income, or that the assets of the organization or its contracts with insurers, hospital or medical service corporations, governments, or other organizations are sufficient to reasonably assure the performance of its obligations as a health maintenance organization, to fully protect all enrollees, and to guarantee the services to which all enrollees are entitled.

F.(1) No letter or letters of credit issued or other security provided for herein shall be revoked, cancelled, terminated, substituted, or withdrawn by any issuing bank or financial institution without the written approval of, and ninety days prior written notice to, the commissioner at his office in Baton Rouge, such notices to be given by registered mail return receipt requested. Upon receipt of any such notice, the commissioner may exercise the powers and options granted hereinabove with respect to the letter or letters of credit. Upon a final decision of which option the commissioner will exercise, he shall give written notice by registered mail to the issuing bank or institution and the health maintenance organization at least ten days prior to termination of the letter or letters of credit. The issuer of the letter or letters of credit shall fully fund the letter or letters of credit within twenty-four hours after receipt of notice to do so from the commissioner.

(2) Upon failure of any bank or financial institution to fund any letter or letters of credit, the commissioner shall proceed to collect same by rule to show cause by applying to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge.

G. In the liquidation or windup of the affairs of the health maintenance organization, notwithstanding any provision of law to the contrary, the commissioner shall assure any payments authorized by the Department of Insurance and issued prior to any order of liquidation are honored; thereafter, the following schedule of preferences shall be followed:

(1) The commissioner's costs and expenses of administration, including unpaid federal and state employment withholding taxes.

(2) Compensation actually owing to employees other than officers of a health maintenance organization for services rendered within three months prior to the commencement of a proceeding against the health maintenance organization under this Subpart, but not exceeding two thousand five hundred dollars for such employee, shall be paid prior to the payment of any other debt or claim and in the discretion of the commissioner may be paid as soon as practicable after the proceeding has commenced. However, at all times the commissioner shall reserve such funds as will in his opinion be sufficient for the payment of all claims in Paragraphs (1) through (3) of this Subsection. This priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of such employees.

(3) Claims for covered benefits prior to cancellation that are filed within ninety days of an order of liquidation. The commissioner shall, within one hundred twenty days, present a plan for timely payment of such claims to the court for approval. The Department of Insurance shall not require refiling any claim received for covered benefits or provision of any proof of claim that would otherwise be applicable to non-benefit claims. The maximum amount paid shall not exceed the amount that would be paid under Title XVIII of the Social Security Act, 42 U.S.C. §301 et seq. The department shall establish reasonable amounts for any services or supplies covered under a health policy or contract for which an amount has not been determined under the federal Medicare program.

(4) Claims for unearned premiums or other premium refunds.

(5) All other claims, including claims for covered benefits provided prior to cancellation that are not filed within ninety days of an order of liquidation.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 54, §1.

NOTE: Former R.S. 22:254 redesignated as R.S. 22:144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:255 - Regulation of agents

§255. Regulation of producers

The commissioner may, after notice and public hearing, promulgate such reasonable rules and regulations as are necessary to provide for the licensing of producers. A producer means a person licensed as a life and health insurance producer in the state of Louisiana who is appointed or employed by a health maintenance organization to engage in solicitation of membership in such organization. It shall not include a person enrolling members on behalf of an employer, union, or other organization to whom a master group contract has been issued.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:255 redesignated as R.S. 22:145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:256 - Examination of health maintenance organization and other parties

§256. Examination of health maintenance organization and other parties

A. The commissioner or a member of his staff may make an examination of the affairs of any health maintenance organization as often as it is reasonably necessary for the protection of the interest of the people of this state, but not less frequently than once every five years.

B. The commissioner or a member of his staff shall conduct all examinations in accordance with R.S. 22:1981 through 1995.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:2012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:256 redesignated as R.S. 22:146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:257 - Suspension or revocation of certificate of authority

§257. Suspension or revocation of certificate of authority

A. The commissioner may suspend or revoke any certificate of authority issued to a health maintenance organization under this Subpart if he finds that any of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any information submitted under R.S. 22:244, unless the health maintenance organization filed with the commissioner those modifications as required by R.S. 22:244(D).

(2) The health maintenance organization does not provide or arrange for basic health care services.

(3) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.

(4) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner.

(5) The continued operation of the health maintenance organization would be hazardous to its enrollees.

(6) The health maintenance organization has otherwise failed to substantially comply with this Subpart.

(7) The health maintenance organization has failed to file or to timely file any of the financial statements as required under this Subpart.

(8) The health maintenance organization has failed to comply with any requirements of any provision found under this Subpart.

(9) The health maintenance organization has failed to maintain a statutory deposit as required pursuant to R.S. 22:254.

B. A certificate of authority shall be suspended or revoked only after compliance with the requirements of R.S. 22:259 except in cases where such delay would cause irreparable harm or substantial monetary loss in the opinion of the commissioner. In lieu of suspension or revocation of a license duly issued, the commissioner may levy a fine not to exceed one thousand dollars for each violation and up to one hundred thousand dollars aggregate for all violations in a calendar year. The commissioner of insurance is authorized to suspend the imposition of the fines authorized under this Section.

C. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

D. When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage without further liability to the enrollee.

E. Where a certificate of authority is revoked or in the liquidation or windup of the affairs of a health maintenance organization, the commissioner shall have the right to enforce, for the benefit of the enrollees, contract performance by any provider or other third party who had contracted with the health maintenance organization.

F. The commissioner is specifically empowered to take over and liquidate the affairs of any health maintenance organization experiencing financial difficulty at such time as he deems it necessary by applying to the Nineteenth Judicial District Court for permission to take over and fix the conditions thereof. The Nineteenth Judicial District Court shall have exclusive jurisdiction over any suit arising from such takeover and liquidation. The commissioner shall be authorized to issue appropriate regulations to implement an orderly procedure to wind up the affairs of any financially troubled health maintenance organization.

G. The commissioner may proceed by summary proceeding and shall not be required to give bond or security.

Acts 1986, No. 1065, §1; Acts 1995, No. 1231, §1, eff. Sept. 1, 1995; Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:247 redesignated as R.S. 22:147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:258 - Regulations

§258. Regulations

The commissioner may, after notice and hearing, promulgate such rules and regulations, as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be subject to rulemaking and review in accordance with the Administrative Procedure Act.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:258 redesignated as R.S. 22:148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:259 - Administrative procedures

§259. Administrative procedures

When the commissioner has cause to believe that grounds for the denial, suspension, or revocation of an application for a certificate of authority exist, in accordance with R.S. 49:961, he shall issue an order denying, suspending, or revoking the application and shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension, or revocation. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:259 redesignated as R.S. 22:149 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:260 - Statutory construction; relationship to other laws

§260. Statutory construction; relationship to other laws

A. Except as otherwise provided in this Subpart and in R.S. 22:1037, provisions of the insurance law and provisions of Subpart C of this Part, R.S. 22:111 et seq., shall not be applicable to any health maintenance organization granted a certificate of authority under this Subpart. This provision shall not apply to an insurer or an entity licensed under the provisions of Subpart C of this Part except with respect to its health maintenance organization activities authorized and regulated pursuant to this Subpart.

B. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals, but such health professionals shall be individually subject to the laws, rules, and regulations governing their individual profession.

C. Every health maintenance organization shall make available in writing to its potential enrollees a reasonable explanation of the services to be provided or arranged for. This explanation shall also identify those services excluded from coverage and shall set forth the methods of access to all forms of treatment or class of providers included in the plan.

D. Any health maintenance organization authorized under this Subpart shall not practice medicine and shall not be deemed to practice medicine, provided however, that the administrative treatment guidelines of the health maintenance organization shall not impinge upon nor encumber the independent medical judgment of the treating physician or health care provider. Nothing in this Subsection shall be construed to prevent a health maintenance organization from conducting a utilization review and quality assurance program.

E. Each health maintenance organization shall meet the following requirements:

(1) All facilities located in this state including but not limited to hospitals, medical facilities, and nursing care and intermediate care facilities to be utilized by the health maintenance organization shall be licensed, if such licensure is required by law.

(2) All personnel employed by or under contract to the health maintenance organization shall be licensed or certified by their respective board or agency, if such licensure or certification is required by law.

(3) All equipment required to be licensed or registered by law shall be so licensed or registered and the operating personnel for such equipment shall be licensed or certified as required by law.

Acts 1986, No. 1065, §1; Acts 2003, No. 190, §1; Redesignated from R.S. 22:2016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:260 redesignated as R.S. 22:150 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:261 - Repealed by Acts 2009, No. 503, §2.

§261. Repealed by Acts 2009, No. 503, §2.



RS 22:262 - Technical advice, advisors, and other technical services

§262. Technical advice, advisors, and other technical services

A. The commissioner or the secretary may at any time call upon any other state agency, to serve as an advisor on technical or health care matters and for such technical data, statistics, or other information as he may from time to time require in the administration and enforcement of this Subpart.

B. In the event it is necessary for the commissioner or secretary to invoke or defend any legal proceedings arising hereunder or with respect hereto, the attorney general of the state shall serve as legal counsel of record for the commissioner or secretary.

C. Every health maintenance organization which has been licensed under this Subpart shall submit to the commissioner a plan for accreditation under an organization or entity recognized by the commissioner. The commissioner shall be authorized to make an inspection no less frequently than once every three years of each health maintenance organization, which has not been accredited by an organization or entity recognized by the commissioner, to determine whether it is adhering to the minimum standards for utilization review and grievances. The commissioner shall be authorized to establish agreements with the secretary for review of such health maintenance organization's contractual providers and the quality of services it offers and provides to its enrollees. Within thirty days after inspection, the secretary shall transmit a report of such inspection to the governor with a copy thereof transmitted to the commissioner. The costs of all such inspections shall be assessed as regulatory costs by the commissioner.

Acts 1986, No. 1065, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:263 - Requirements of provider contracts; prohibited incentives; definitions

§263. Requirements of provider contracts; prohibited incentives; definitions

A. Every contract between a health maintenance organization and a provider of health care services shall be in writing, and shall set forth:

(1) That in the event the health maintenance organization fails to pay for covered health care services as set forth in the evidence of coverage, the subscriber or enrollee shall not be liable to the provider for any sums owed by the health maintenance organization.

(2) The methodology by which payment will be made.

(3) The procedure for processing and resolving grievances as required under R.S. 22:267. Such information shall include the location and telephone number where grievances may be submitted.

B. In the event that the contract has not been reduced to writing as required by this Section or that the contract fails to contain the required prohibition, the contracting provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the health maintenance organization.

C. No contracting provider, or agent, trustee, or assignee thereof, may maintain any action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization.

D.(1) A health care provider that does not contract with a health maintenance organization may pursue collection from a health maintenance organization for emergency services rendered, provided that the health care provider has no direct knowledge or information that a patient is an enrollee of a health maintenance organization. The health care provider shall only collect:

(a) From the health maintenance organization the amount paid to participating providers for the same services.

(b) From the patient, subscriber, or enrollee the difference, if any, between the amount charged for such services and the amount received from the health maintenance organization.

(2) An anesthesiologist, pathologist, or a radiologist who is not a participating provider but who provides health care services at a facility that contracts with a health maintenance organization may pursue collection from the health maintenance organization for health care services rendered provided that the anesthesiologist, pathologist, or radiologist has no direct knowledge or information that a patient is an enrollee of the health maintenance organization. The provider shall only collect:

(a) From the health maintenance organization the amount paid to participating providers for the same services.

(b) From the patient, subscriber, or enrollee the difference, if any, between the amount charged for such services and the amount received from the health maintenance organization.

E. A health maintenance organization, managed care organization, or their contracting entities shall not include provisions in their contracts with health care providers which include an incentive or specific payment made directly, in any form, to a health care provider or health care provider group as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services provided with respect to a specific insured or groups of insureds with similar medical conditions.

F. Nothing in this Section shall be construed to prohibit contracts that contain incentive plans that involve general payments, such as capitation payments, or shared-risk arrangements that are not tied to specific medical decisions involving a specific insured or groups of insureds with similar medical conditions. The payments rendered or to be rendered to physicians, physician groups, or other licensed health care practitioners under these arrangements shall be deemed confidential information.

G. As used in Subsections E and F of this Section, the following definitions shall apply:

(1) "Managed care organization" means a licensed insurance company, hospital, or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care entity may include but it is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(2) "Managed care plan" means a plan operated by a managed care organization which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan shall also mean a plan that has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

Acts 1986, No. 1065, §1; Acts 1995, No. 1159, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Acts 1997, No. 897, §1; Redesignated from R.S. 22:2018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:264 - Restriction on alienations or transfers of certificate of authority

§264. Restriction on alienations or transfers of certificate of authority

A certificate of authority shall not be disposed of, sold, transferred, or utilized by any person other than the applicant except as authorized by the commissioner. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2019 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:265 - Confidentiality of medical information

§265. Confidentiality of medical information

A. Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or potential enrollee obtained from such persons or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except:

(1) To the extent that it may be necessary to carry out the purposes of this Subpart or as otherwise permitted by law.

(2) Upon the express consent of the enrollee or potential enrollee.

(3) Pursuant to statute or court order for the production of evidence or the discovery thereof.

(4) In the event of a claim or litigation between such person and the health maintenance organization, wherein such data or information is pertinent.

B. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health maintenance organization is entitled.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2020 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:266 - Medical necessity review

§266. Medical necessity review

Every health maintenance organization shall assure full compliance with Subpart F of Part III of Chapter 4 of this Title, R.S. 22:1121 et seq., in establishing procedures for continuous review of quality of care, performance of providers, utilization of health services, facilities, and costs. The medical necessity review requirements and administrative treatment guidelines of the health maintenance organization shall not fall below the appropriate standard of care and shall not impinge upon the independent medical judgment of the treating health care provider. Nothing in this Section shall be construed to prevent a health maintenance organization from conducting a medical necessity review and quality assurance program.

Acts 1986, No. 1065, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Acts 1997, No. 1324, §1; Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:2021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:267 - Enrollee grievance procedure

§267. Enrollee grievance procedure

A. Every health maintenance organization shall establish and maintain a grievance system approved by the commissioner under which enrollees may submit their grievances to the health maintenance organization. Each system shall provide reasonable procedures which shall insure adequate consideration of enrollee grievances and rectification when appropriate.

B. Every health maintenance organization shall inform its subscribers and enrollees upon enrollment in the health maintenance organization and annually thereafter of the procedure for processing and resolving grievances. Such information shall include the location and telephone number where grievances may be submitted.

C. The health maintenance organization shall keep in its files all copies of complaints, and the responses thereto, for a period of five years.

D. The commissioner, in compliance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq., shall be authorized to issue such rules, regulations, and orders as shall be necessary to implement procedures that assure that plan members and participating providers have the opportunity for the appropriate resolution of their grievances. Accreditation by a nationally recognized accrediting body or entity recognized by the commissioner shall be evidence of meeting the requirements of this Section.

Acts 1986, No. 1065, §1; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:268 - Reports to the governor

§268. Reports to the governor

The secretary and the commissioner each shall report annually to the governor on the activities of his office with respect to health maintenance organizations and shall make such suggestions for change or improvement as may be in the best interest of the state and the industry.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:269 - Fees

§269. Fees

A. The following fees shall be collected in advance by the secretary of state for health maintenance organization:

(1)    For filing a charter, other documents, and

amendments thereto, per page                                                $ 2.50

(2)    For certified copies of any document,

per page                                                                                  $ 2.00

B. The following fees and licenses shall be collected in advance by the commissioner of insurance for health maintenance organizations:

(1)    Certificates of authority                                                       $ 500.00

(2)    Repealed by Acts 2012, No. 206, §1.

(3)    (a)    For filing annual statement                                             250.00

(b)    Penalty for unauthorized late filing                             1,000.00

(4)    Initial examination of health maintenance

organization companies                                                        1,000.00

(5)    Repealed by Acts 2012, No. 206, §1.

(6), (7) Repealed by Acts 1996, 1st Ex. Sess., No. 71, §2, eff. May 10, 1996.

(8)    The commissioner may assess additional

regulatory fees due to costs incurred by the

Louisiana Department of Insurance.

Acts 1986, No. 1065, §1; Acts 1996, 1st Ex. Sess., No. 71, §2, eff. May 10, 1996; Acts 2001, No. 161, §1; Redesignated from R.S. 22:2024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 206, §1.



RS 22:270 - Taxes and tax base

§270. Taxes and tax base

A. In lieu of the state income tax and the corporate franchise tax levied in Title 47 of the Louisiana Revised Statutes of 1950, every health maintenance organization authorized and certified to engage in the business of issuing contracts or other evidences or similar forms of coverage to enrollees for health care services or prepaid medical services in this state, including Louisiana partnerships authorized under R.S. 22:244(B), shall pay an annual license tax on the gross amount of its receipts from contracts and other evidences of coverage at the same rate as the license tax on life insurance companies provided in R.S. 22:842 and R.S. 22:844.

B. The license taxes levied under this Section shall be paid to the commissioner at Baton Rouge and shall be remitted on a quarterly basis by the same procedure as established under R.S. 22:845. The tax payment shall be accompanied by a license tax form supplied by the commissioner and completed in full by the health maintenance organizations. Nothing contained herein shall be construed as relieving any insurer from paying to the commissioner the fees otherwise required for qualifying to do business, or for the renewal thereof.

C. Taxes due hereunder shall be paid in advance based on writings of the previous calendar year computed on the same base as provided for in R.S. 22:843.

D. The tax credit provided pursuant to R.S. 22:832 shall apply the same for health maintenance organizations as for insurance companies.

E. The provisions of R.S. 22:846 shall apply in the event a health maintenance organization fails to pay a license tax required by this Section.

F. The commissioner of insurance shall follow the provisions of R.S. 22:795 regarding the maintenance of books and records and the disposition of collections.

Acts 1986, No. 1065, §1; Redesignated from R.S. 22:2025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:271 - Enrollment application; required statement; annual notification and disclosure of information

§271. Enrollment application; required statement; annual notification and disclosure of information

A. Every application for enrollment in a health maintenance organization shall contain the following statement conspicuously displayed on the front of such application in at least ten point bold-face capital letters:

"NOTICE - YOU MUST PERSONALLY BEAR ALL COSTS IF YOU UTILIZE HEALTH CARE NOT AUTHORIZED BY THIS PLAN OR PURCHASE DRUGS WHICH ARE NOT AUTHORIZED BY THIS PLAN."

B. The commissioner shall assess a penalty if he determines that a health maintenance organization's enrollment application or annual notices do not contain the language required in this Section. Any insurer violation of this Section shall be considered an unfair trade practice and subject to the penalties provided for under R.S. 22:1969.

C. Every subscriber and enrollee shall at the time of enrollment and annually thereafter be provided with a written notice which fully explains copayment and deduction amounts applicable to each covered service. Any separate deductible amounts shall be fully disclosed. The written notice shall be printed in ten-point or larger type and shall outline any limitations on the choice of primary care physicians, access to specialists, and application of preexisting medical condition exclusions from coverage.

D. Every subscriber, enrollee, and participating provider shall be provided with an annual plan notification statement which provides:

(1) A listing of compensation mechanisms utilized to pay providers including incentive arrangements.

(2) A description of the services or treatments which will be covered under the plan.

(3) A statement regarding the coverage of experimental treatments.

(4) A statement regarding the coverage of prescription drugs. Such statement shall include the procedure used for adding or deleting coverage of specific prescribed drugs.

Acts 1989, No. 695, §1, eff. Jan 1, 1990; Acts 1997, No. 238, §1, eff. June 16, 1997; Redesignated from R.S. 22:2026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:272 - Notice required for certain prepaid charge rate increases, cancellation or nonrenewal of service agreements; other requirements

§272. Notice required for certain prepaid charge rate increases, cancellation or nonrenewal of service agreements; other requirements

A.(1) Every health maintenance organization regulated by this Subpart shall notify each master contract group in writing at least forty-five days before any increase of twenty percent or more in prepaid charges or at least sixty days before any cancellation or nonrenewal of an agreement for basic health care services.

(2) The notice required by Paragraph (1) of this Subsection may be waived for a basic health care service agreement which covers one hundred or more persons, provided a provision for such waiver is made part of the basic health care services agreement agreed upon by the insurer and the holder of the master contract.

B. Nothing in this Section shall be construed to grant to the health maintenance organization any additional authorization in relation to cancellation, nonrenewal, or other termination of an agreement for basic health care services and all provisions of this Subpart which regulate such events shall apply. No basic health care services agreement shall be cancelled, nonrenewed, or otherwise terminated because the health maintenance organization failed to meet the notice provisions of this Section.

C.(1) The notice provisions of Subsections A and B of this Section shall not apply to cancellations due to nonpayment on a timely basis of the prepaid charges.

(2) Every health maintenance organization issuing a contract for health care services shall include in such contract a provision providing the subscriber or enrollee a grace period of thirty days from the date the prepaid charge was due. If the prepaid charge is paid during the grace period, then coverage shall remain in effect pursuant to the provisions of the contract.

(3) Whenever a health maintenance organization does not receive a prepaid charge payment fifteen days prior to the end of the grace period, the health maintenance organization shall mail, by first class mail, a notice to the subscriber or enrollee. The notice shall state that if the prepaid charge has not been paid by the end of the grace period, the contract will lapse as provided by the provisions of the contract. The notice shall also state that the contract will be reinstated with no penalties whatsoever to the subscriber or enrollee if the full payment is received within the period allowed for reinstatement.

D.(1)(a) Every health maintenance organization authorized under this Subpart may include in its plan obstetricians or gynecologists as primary care physicians. In addition, the health maintenance organization shall not limit direct access to an in-network obstetrician or gynecologist for routine gynecological care. This selection shall be permitted without penalty or denial of the benefits provided under the health maintenance organization.

(b) Routine gynecological care as used in this Section shall mean a minimum of two routine annual visits, provided that the second visit shall be permitted based upon medical need only, and follow-up treatment within sixty days following either visit if related to a condition diagnosed or treated during the visits, and any care related to a pregnancy. Nothing in this Section shall prevent a policy, program, or plan from requiring that an obstetrician-gynecologist treating a covered patient coordinate that care with the patient's primary care physician, if applicable, or in conjunction with other oversight procedures.

(2) Any provision in a health maintenance organization plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

E.(1) Every health maintenance organization regulated by this Subpart which provides coverage for mastectomy surgery shall provide coverage for reconstruction of the breast on which surgery has been performed and surgery and reconstruction of the other breast to produce a symmetrical appearance. The coverage required by this Section shall be subject to the reconstructive surgery or surgeries which are part of the treatment plan agreed to by the patient and the attending physician. The coverage for the reconstructive surgery shall only be required if the reconstructive surgery is performed under the same policy or plan under which the mastectomy was performed. This coverage shall be subject to the same deductible, co-insurance, and copayment provisions applicable to the coverage for mastectomy surgery.

(2) The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts.

F. Every health maintenance organization authorized under this Subpart shall also be subject to the requirements of Subpart B of Part II of Chapter 6 of this Title, R.S. 22:1831 et seq.

Acts 1990, No. 538, §1; Acts 1995, No. 637, §1; Acts 1997, No. 1313, §1; Acts 1997, No. 1341, §1; Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:2027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:281 - Fraternal benefit societies

SUBPART J. FRATERNAL BENEFIT SOCIETIES

§281. Fraternal benefit societies

A fraternal benefit society is any incorporated society, order, or supreme lodge, without capital stock, including one exempted under the provisions of R.S. 22:317(A)(2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this Subpart.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:541 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:282 - Lodge system defined

§282. Lodge system defined

A. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once each month in furtherance of the purposes of the society.

B. A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:542 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:283 - Representative form of government defined

§283. Representative form of government defined

A. A society has a representative form of government when all of the following requirements are met:

(1) It has a supreme governing body constituted in one of the following ways:

(a) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number of the total delegates, and shall not have less than a majority of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected, shall meet at least once every four years, and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(b) Direct Election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member shall not exceed four years. Vacancies on the board between elections shall be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(2) The officers of the society are elected either by the supreme governing body or by the board of directors.

(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly.

(4) Each voting member shall have one vote; no vote shall be cast by proxy.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:543 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:284 - General definitions

§284. General definitions

As used in this Subpart, the following terms shall have the meanings herein given to each unless the context clearly indicates otherwise:

(1) "Benefit contract" means the agreement for provision of benefits authorized by R.S. 22:296, as that agreement is described in R.S. 22:299(A).

(2) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(3) "Certificate" means the document issued as written evidence of the benefit contract.

(4) "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated.

(5) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

(6) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate.

(7) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(8) "Society" means fraternal benefit society.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:544 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:285 - Purposes and powers

§285. Purposes and powers

A. A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in R.S. 22:296.

(2) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others. Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

B. Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carry into effect the objects and purposes of the society.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:545 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:286 - Qualifications for membership

§286. Qualifications for membership

A. A society shall specify in its laws or rules:

(1) Eligibility standards for each class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen and not greater than age twenty-one.

(2) The process for admission to membership for each membership class.

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

B. A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

C. Membership rights in the society are personal to the member and are not assignable.

Acts 1958, No. 125. Amended by Acts 1972, No. 768, §7; Acts 1987, No. 470, eff. Jan. 1, 1988; Redesignated from R.S. 22:546 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:287 - Location of office, meetings, communications to members, grievance procedures

§287. Location of office, meetings, communications to members, grievance procedures

A. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

B.(1) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June first of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

C. A society may provide in its laws or rules for grievance or complaint procedures for members.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:547 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:288 - No personal liability

§288. No personal liability

A. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

B.(1) Any person who, by reason of the fact that he is or was a director, officer, employee, or agent of any society or of any firm, corporation, or organization which he served in any capacity at the request of any society, incurs reasonable expenses or the imposition of liabilities, or both, arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, may be indemnified and reimbursed by that society for such expenses and liabilities. A person shall not be so indemnified or reimbursed in relation to any matter in such action, suit, or proceeding as to which he shall finally be adjudged to be or has been guilty of breach of a duty as a director, officer, employee, or agent of the society, or in relation to any matter in such action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his conduct was unlawful.

(2) The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his heirs, executors, and administrators.

C. A society shall have the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by him in any such capacity or arising out of his status as such, whether the society would have the power to indemnify the person against such liability under this Section.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:548 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:289 - Waiver

§289. Waiver

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:549 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:290 - Organization

§290. Organization

A domestic society organized pursuant to this Subpart shall be formed as follows:

(1) Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may execute by authentic act or by private act duly acknowledged articles of incorporation, in which shall be stated:

(a) The proposed corporate name of the society, which shall not so closely resemble the name of any other society or insurance company as to be misleading or confusing.

(b) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this Subpart.

(c) The names and resident addresses of the incorporators and the names, resident addresses, and official titles of all the officers, trustees, directors, or other persons who are to exercise general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

(2) The articles of incorporation, certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with and approved by the commissioner of insurance, who may require such further information as the commissioner deems necessary. The articles of incorporation, bylaws, and rules shall also be filed with the secretary of state. The bond with sureties approved by the commissioner of insurance shall be in such amount, but not less than three hundred thousand dollars nor more than one million five hundred thousand dollars, as required by the commissioner of insurance of which the minimum must be maintained if the association is to maintain its certificate of authority. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this Subpart and all provisions of the law have been complied with, the commissioner of insurance shall so certify, and the secretary of state shall file the articles of incorporation in the manner provided in R.S. 22:64. The commissioner of insurance shall furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(3) No preliminary certificate of authority granted under the provisions of this Section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner of insurance upon cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as provided herein. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as provided hereinafter.

(4) Upon receipt of a preliminary certificate of authority from the commissioner of insurance, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, or allow, or offer or promise to pay or allow, any benefit to any person until all of the following conditions are met:

(a) Actual bona fide applications for benefits have been secured on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society.

(b) At least ten subordinate lodges have been established into which the five hundred applicants have been admitted.

(c) There has been submitted to the commissioner of insurance, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names and addresses, the date each was admitted, the name and number of the subordinate lodge of which each applicant is a member, the amount of benefits to be granted and the premiums collected therefor.

(d) It shall have been shown to the commissioner of insurance, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least one hundred and fifty thousand dollars. The advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as provided herein, the premiums shall be returned to said applicants.

(5) The commissioner of insurance may make such examination and require such further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this Subpart. The certificate of authority shall be prima facie evidence of the existence of the society at the date of issuance of such certificate. The commissioner of insurance shall cause a record of the certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(6) Any incorporated society authorized to transact business in this state shall not be required to reincorporate. Any voluntary fraternal benefit association may incorporate hereunder.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:550 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:291 - Amendments to laws

§291. Amendments to laws

A. A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

B. No amendment to the laws of any domestic society shall take effect unless approved by the commissioner of insurance who shall approve such amendment if he finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the commissioner of insurance disapproves any such amendment within sixty days after the filing of same, the amendment shall be considered approved. The approval or disapproval of the commissioner of insurance shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the commissioner disapproves the amendment, the reasons therefor shall be stated in the written notice. Within ninety days after approval by the commissioner of insurance a certified copy of the amendment shall be filed with the secretary of state.

C. Within ninety days after the approval thereof by the commissioner of insurance, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that they have been duly addressed and mailed, shall be prima facie evidence that such amendments, or synopsis thereof, have been furnished the addressee.

D. Every foreign or alien society authorized to do business in this state shall file with the commissioner of insurance and the secretary of state a duly certified copy of all amendments of, or additions to, its laws within ninety days after enactment.

E. Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:291 redesignated as R.S. 22:131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:292 - Institutions

§292. Institutions

A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by R.S. 22:285(A)(2). Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:292 redesignated as R.S. 22:132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:293 - Reinsurance

§293. Reinsurance

A. A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the commissioner of insurance, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner of insurance. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after the effective date of this Subpart, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

B. Notwithstanding the limitation in Subsection A of this Section, a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner of insurance under R.S. 22:294.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:293 redesignated as R.S. 22:133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:294 - Consolidations and mergers

§294. Consolidations and mergers

A. A domestic society may consolidate or merge with any other society by complying with the provisions of this Section. It shall file with the commissioner of insurance the following documents:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger.

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner of insurance but not earlier than December thirty-first, next preceding the date of the contract.

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws permit, by mail.

(4) Evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

B. If the commissioner of insurance finds that the contract is in conformity with the provisions of this Section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect, and said contract of consolidation or merger, upon being filed with the secretary of state, shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective until it has been approved as provided by the laws of such state or territory and a certificate of such approval has been filed with the commissioner of insurance of this state or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective until it has been approved by the commissioner of insurance of such state or territory and a certificate of such approval filed with the commissioner of insurance of this state.

C. Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

D. The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:294 redesignated as R.S. 22:134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:295 - Conversion of fraternal benefit society into mutual life insurance company

§295. Conversion of fraternal benefit society into mutual life insurance company

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the Louisiana Insurance Code for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect until approved by the commissioner of insurance who may give such approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:295 redesignated as R.S. 22:135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:296 - Benefits

§296. Benefits

A. A society may provide the following contractual benefits in any form:

(1) Death benefits.

(2) Endowment benefits.

(3) Annuity benefits.

(4) Temporary or permanent disability benefits.

(5) Hospital, medical or nursing benefits.

(6) Monument or tombstone benefits to the memory of deceased members.

(7) Such other benefits as authorized for life insurers and which are not inconsistent with this Subpart.

B. A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in Subsection A of this Section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:297 - Beneficiaries

§297. Beneficiaries

A. The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

B. A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expenses occasioned by the burial of the member.

C. If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:557 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:298 - Benefits not attachable

§298. Benefits not attachable

No money or other benefit, charity, relief, or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:558 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:299 - The benefit contract

§299. The benefit contract

A. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

B. Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

C. Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

D. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates or the owner may accept a proportionate reduction in benefits under the certificate, or both. The society may specify the manner of the election and which alternative is to be presumed if no election is made. This must be placed in bold print on the first page of the contract.

E. Copies of any of the documents mentioned in this Section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

F. No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner of insurance in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this Subpart shall meet the standard contract provision requirements not inconsistent with the Subpart for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

G. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

H. A society may specify the terms and conditions on which benefit contracts may be assigned.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:300 - Nonforfeiture benefits, cash surrender values, certificate loans, and other options

§300. Nonforfeiture benefits, cash surrender values, certificate loans, and other options

A. For certificates issued prior to one year after the effective date of this Subpart, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this Subpart.

B. For certificates issued on or after one year from the effective date of this Subpart for which reserves are computed on the commissioner's 1941 Standard Ordinary Mortality Table, the commissioner's 1941 Standard Industrial Table or the commissioner's 1958 Standard Ordinary Mortality Table, or the commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:301 - Investments

§301. Investments

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirement of this Section for the investment of funds.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:561 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:302 - Funds

§302. Funds

A. All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

B. A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

C. A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may for persons having beneficial interests therein provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which R.S. 22:299(B) and (D) shall not apply.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:562 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:303 - Exemptions

§303. Exemptions

Except as herein provided, societies shall be governed by this Subpart and shall be exempt from all other provisions of the insurance laws of this state unless they be expressly designated therein, or unless it is specifically made applicable by this Subpart.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:563 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:304 - Taxation

§304. Taxation

Every society organized or licensed under this Subpart is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all state, parish, district, municipal, or school tax, other than taxes on real estate and office equipment.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:564 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:305 - Valuation

§305. Valuation

A. Standards of valuation for certificates issued prior to one year after the effective date of this Subpart shall be those provided by the laws applicable immediately prior to the effective date of this Subpart.

B. The minimum standards of valuation for certificates issued on or after one year from the effective date of this Subpart shall be based on the following tables:

(1) For certificates of life insurance, the commissioner's 1941 Standard Ordinary Mortality Table, the commissioner's 1941 Standard Industrial Mortality Table, the commissioner's 1958 Standard Ordinary Mortality Table, the commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers.

(2) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits, and for noncancellable accident and health benefits, such tables as are authorized for use by life insurers in this state.

C. All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

D. The commissioner of insurance may, in his discretion, accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner of insurance may, in his discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

E. Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:565 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:306 - Reports

§306. Reports

Reports shall be filed in accordance with the provisions of this Section as follows:

(1) Every society transacting business in this state shall annually, on or before March first, unless for cause shown such time has been extended by the commissioner of insurance, file with the commissioner of insurance a true statement of its financial condition, transactions, and affairs for the preceding calendar year. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner of insurance.

(2) As part of the annual statement herein required, each society shall, on or before March first, file with the commissioner of insurance a valuation of its certificates in force on December thirty-first of this year preceding, provided the commissioner of insurance may, in his discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in R.S. 22:305. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(3) A society neglecting to file the annual statement in the form and within the time provided by this Section shall forfeit one hundred dollars for each day during which neglect continues, and, upon notice by the commissioner of insurance to that effect, its authority to do business in this state shall cease while such default continues.

Acts 1958, No. 125; Amended by Acts 1977, No. 691, §1; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:566 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:307 - Annual license

§307. Annual license

Societies which are now authorized to transact business in this state may continue such business until April first next following the effective date of this Subpart. The authority of such societies and all societies hereafter licensed, may thereafter be renewed annually, but in all cases to terminate on the succeeding April first. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. For each such license or renewal the society shall pay the commissioner of insurance a fee of twenty-five dollars. A duly certified copy of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this Subpart.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:567 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:308 - Examination of societies; no adverse publications

§308. Examination of societies; no adverse publications

A. The commissioner of insurance, or any person he may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination to domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

B. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner of insurance, provided that no examination shall be charged a domestic society and the examination fee for a foreign or alien society shall not exceed twenty-five dollars per day for each examiner.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:568 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:309 - Foreign or alien society; admission

§309. Foreign or alien society; admission

A. No foreign or alien society shall transact business in this state without a license issued by the commissioner of insurance. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this Subpart applicable to domestic societies. Any such society may be licensed to transact business in this state upon filing the following with the commissioner of insurance:

(1) A duly certified copy of its articles of incorporation.

(2) A copy of its bylaws, certified by its secretary or corresponding officer.

(3) A power of attorney to the secretary of state as prescribed in R.S. 22:314.

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner of insurance, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the commissioner of insurance of this state.

(5) Certification from the proper official of its home, state, territory, province, or country that the society is legally incorporated and licensed to transact business therein.

(6) Copies of its certificate forms.

(7) Such other information as the commissioner of insurance may deem necessary and upon a showing that its assets are invested in accordance with the provisions of this Subpart.

B. After approval by the commissioner of insurance and upon filing with the secretary of state of a duly certified copy of its articles of incorporation and bylaws, certified by its secretary or corresponding officer, and a power of attorney as hereinabove provided, the commissioner of insurance shall issue a license to such society to do business in this state until the following April first, and such license shall upon compliance with the provisions of this Section be renewed annually, but in all cases to terminate on the succeeding April first; however, the license shall continue in full force and effect until the new license is issued or specifically refused. Each foreign society shall pay the commissioner of insurance twenty-five dollars for each such license or renewal.

C. If the commissioner of insurance refuses to license any society, he shall reduce his ruling, order, or decision to writing and file the same in his office, and shall furnish a copy thereof, together with a statement of his reasons thereof, to the secretary, or other corresponding officer of the society.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:569 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:310 - Injunction; liquidation; receivership of domestic society

§310. Injunction; liquidation; receivership of domestic society

A.(1) The commissioner of insurance shall notify a domestic society in writing of a deficiency and of the need to correct the deficiency when the society has done one of the following:

(a) Exceeded its powers.

(b) Failed to comply with any provision of this Subpart.

(c) Failed to fulfill its contracts in good faith.

(d) Failed to maintain its membership of four hundred or more after an existence of one year or more.

(e) Conducted business fraudulently or in a manner hazardous to its members, creditors, the public, or the business.

(2) After such notice, the society shall have a thirty day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause at a hearing conducted in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq., why it should not be enjoined from carrying on any business until the violation complained of has been corrected, or why an action should not be commenced against the society under R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

B. Whenever a receiver is to be appointed for a domestic society, the commissioner of insurance shall be appointed as the receiver.

C. The provisions of this Section relating to a hearing and any action by the commissioner of insurance under R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., shall be applicable to a society which shall voluntarily determine to discontinue business.

Acts 1958, No. 125; Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:570 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:311 - Suspension, revocation or refusal of license of foreign or alien society

§311. Suspension, revocation or refusal of license of foreign or alien society

A.(1) The commissioner of insurance shall notify in writing a foreign or alien society transacting or applying to transact business in this state of a deficiency and of the need to correct the deficiency when the society has done one of the following:

(a) Exceeded its powers.

(b) Failed to comply with any of the provisions of this Subpart.

(c) Failed to fulfill its contracts in good faith.

(d) Conducted its business fraudulently or in a manner hazardous to its members, creditors, or the public.

(2) After such notice the society shall have a thirty day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause why its license should not be suspended, revoked, or refused.

B. If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that such suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this state.

C. Nothing contained in this Section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:571 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:312 - Injunction

§312. Injunction

No application or petition for injunction against any domestic, foreign, or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the commissioner of insurance.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:313 - Unfair methods of competition; unfair and deceptive acts and practices

§313. Unfair methods of competition; unfair and deceptive acts and practices

Every society authorized to do business in this state shall be subject to the provisions of Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., relating to unfair methods of competition and unfair or deceptive acts or practices; however, nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or as applying to or affecting the offering of benefits exclusively to members of persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:574 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:314 - Service of process

§314. Service of process

A. Every society authorized to do business in this state shall appoint in writing the secretary of state to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of such appointment, certified by the secretary of state, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

B. Service shall only be made upon the secretary of state, or if absent, upon the person in charge of the secretary's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the secretary of state, he shall forthwith forward one of the duplicate copies by registered mail, postage prepaid, or by commercial courier as defined in R.S. 13:3204(D), when the party to be served is located outside of this state, directed to the secretary or corresponding officer of the society. No such service shall require a society to file its answer, pleading, or defense in less than thirty days from the date of mailing the copy of the service to the society. Legal process shall not be served upon a society except in the manner herein provided.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Acts 1999, No. 395, §4; Redesignated from R.S. 22:575 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:315 - Review

§315. Review

All decisions and findings of the commissioner of insurance made under the provisions of this Subpart shall be subject to review in any court of competent jurisdiction of this state.

Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:576 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:316 - Penalties

§316. Penalties

A. Any person who willfully makes a false or fraudulent statement in or relating to an application for membership in, or for the purpose of obtaining money or a benefit from, any society, shall be guilty of a misdemeanor, and upon conviction shall be fined not less than one hundred dollars nor more than five hundred dollars and imprisoned for not less than thirty days nor more than six months, or both.

B. Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this Subpart or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

C. Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall be guilty of a misdemeanor, and upon conviction shall be fined not less than fifty dollars nor more than two hundred dollars.

D. Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this Subpart for which a penalty is not otherwise prescribed, shall upon conviction be subject to a fine not exceeding two hundred dollars.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:577 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:317 - Exemption of certain societies

§317. Exemption of certain societies

A. Nothing contained in this Subpart shall be construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges.

(2) Orders, societies, or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations.

(3) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than four hundred dollars or disability benefits of not more than three hundred fifty dollars to any person in any one year, or both.

(4) Domestic societies or associations of a purely religious, charitable, or benevolent description, which provide for a death benefit of not more than four hundred dollars or for disability benefits of not more than three hundred fifty dollars to any one person in any one year, or both.

B. Any such society or association described in Paragraphs (3) or (4) of Subsection A of this Section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in Paragraph (4) of Subsection A of this Section which has more than one thousand members, shall not be exempted from the provisions of this Subpart, but shall comply with all requirements thereof.

C. No society which, by the provisions of this Section, is exempt from the requirements of this Subpart, except any society described in Paragraph (2) of Subsection A of this Section shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

D. Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this Subpart, except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to such society.

E. The commissioner of insurance may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether the society or association is exempt from the provisions of this Subpart.

F. Societies exempted under the provisions of this Section shall also be exempt from all other provisions of the insurance laws of this state.

Acts 1958, No. 125. Acts 1987, No. 470, §1, eff. Jan. 1, 1988; Redesignated from R.S. 22:578 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:318 - Health care sharing ministry; definitions

SUBPART J-1. HEALTH CARE SHARING MINISTRIES

§318. Health care sharing ministry; definitions

As used in this Subpart, "health care sharing ministry" means a faith-based, nonprofit, tax-exempt organization that does each of the following:

(1) Limits its participants to those who are of a similar faith and acts as a facilitator between participants who have financial or medical needs and those participants with the ability to provide financial or medical assistance in accordance with criteria established by the ministry.

(2) Provides amounts that participants may contribute without assumption of risk or promise to pay by the participants or by the ministry.

(3) Provides a written monthly statement to all participants listing the total dollar amount of qualified financial or medical needs submitted to the ministry and the dollar amount actually published or assigned to the participants for their contribution.

(4) Provides a written disclaimer on or with all applications and guideline materials distributed by or on behalf of the ministry that reads, in substance: "Notice: The ministry facilitating the sharing of medical expenses is not an insurance company. Neither the guidelines nor the plan of operation of the ministry constitutes an insurance policy. Financial assistance for the payment of medical expenses is strictly voluntary. Participation in the ministry or a subscription to any publication issued by the ministry shall not be considered as enrollment in any health insurance plan or as a waiver of your responsibility to pay your medical expenses."

Acts 2014, No. 20, §1.



RS 22:319 - Exemption from provisions of the Insurance Code

§319. Exemption from provisions of the Insurance Code

Health care sharing ministries shall be exempt from all provisions of the insurance laws of this state unless the ministries are expressly provided for in such provisions or unless the provision is specifically made applicable by this Subpart.

Acts 2014, No. 20, §1.



RS 22:331 - Foreign or alien insurers may be admitted

SUBPART K. FOREIGN OR ALIEN INSURERS

§331. Foreign or alien insurers may be admitted

A. Any foreign or alien insurer, including reciprocals, Lloyds, and fraternals, may be admitted to transact business in this state, upon complying with the provisions of this Subpart, and all other applicable provisions of this Code, to transact the kind or kinds of business which a similar domestic insurer may legally transact under this Code, except nonprofit funeral insurance, and life, health and accident insurers on the cooperative or assessment plan, provided insurers admitted to transact the kinds of business provided in Subparts D and E of this Part, R.S. 22:131 et seq. and R.S. 22:141 et seq., shall meet the requirements for life insurers under R.S. 22:81 through 95 and Subpart C of this Part, R.S. 22:111 et seq.

B. Any foreign insurance company which has been licensed to do the business of life insurance in this state continuously during a period of ten years next preceding October 1, 1948, may continue to be licensed to do the kind or kinds of insurance business which it was authorized to do immediately prior to October 1, 1948.

Acts 1958, No. 125; Redesignated from R.S. 22:981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:331 redesignated as R.S. 22:191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:332 - Application for certificate of authority

§332. Application for certificate of authority

A. A foreign or alien insurer in order to procure a certificate of authority to transact business in this state shall prepare and deliver to the commissioner of insurance:

(1) Two copies of its charter or articles of incorporation, certified by the proper official of its domiciliary state or country, or if a reciprocal or Lloyds the power of attorney of the attorney-in-fact; and if an alien insurer two copies of the appointment and authority of its United States manager.

(2) An instrument authorizing service of process on the secretary of state, as required by R.S. 22:335.

(3) An application setting forth its name, location of home office, type of insurer, organization date, kinds of insurance it proposes to transact in this state, except for reinsurers licensed or accredited by the state, the location and telephone number of the applicant's supervisory claims office responsible for Louisiana claims, the name of a qualified appointed actuary who will provide actuarial opinions when required by the state of Louisiana, and such additional information, including biographical information, as the commissioner of insurance may reasonably require to determine if the applicant is entitled to a certificate.

(4) A copy of its bylaws, and, if a fraternal society, a copy of its constitution, certified by its proper officers.

(5) Repealed by Acts 2010, No. 105, §1.

(6) A copy of its last annual statement and a financial statement as of such later date as the commissioner of insurance may require.

(7) A copy of the last report of examination certified by a proper supervisory official.

(8) A certificate from the proper official of its domiciliary state or country that it is duly incorporated or organized and is presently authorized to write the kind or kinds of insurance which it proposes to write in this state.

(9) Such other documents or stipulations as the commissioner of insurance may reasonably require to evidence compliance with the provisions of this Code.

(10) A certificate of valuation of reserves by the domiciliary state which meets the minimum standards of valuation for the state of Louisiana.

(11), (12) Repealed by Acts 2001, No. 276, §2.

(13) A certificate from the proper official of the domiciliary state of the company applying for admission to the state of Louisiana showing that a deposit has been made in the domiciliary state of the foreign insurer in an amount of not less than one hundred thousand dollars, as evidenced by a safekeeping or trust receipt, for the benefit and protection of and as security for all policyholders and creditors of the insurer making such deposit.

B. Upon approval by the commissioner of insurance, a certified copy of the instrument authorizing service of process on the secretary of state, as required by R.S. 22:335 shall be recorded with the secretary of state by the said commissioner.

C. The secretary of state is authorized and directed to transfer to the commissioner of insurance those documents now on record in the office of the secretary of state and described in Paragraph (A)(1) of this Section pertaining to foreign or alien insurers now or hereafter authorized to transact the business of insurance in this state, after having first reproduced said documents for preservation in the records of the secretary of state.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Acts 1992, No. 704, §1; Acts 1993, No. 59, §1; Acts 1993, No. 811, §1; Acts 1993, No. 951, §1; Acts 1995, No. 1229, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1999, No. 342, §6; Acts 2001, No. 276, §§1 and 2; Acts 2003, No. 130, §1; Acts 2004, No. 377, §1; Redesignated from R.S. 22:982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 105, §1.

NOTE: Former R.S. 22:332 redesignated as R.S. 22:192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:333 - Conditions of issuance of certificate of authority

§333. Conditions of issuance of certificate of authority

A. After the requirements of R.S. 22:332 have been completed and before a certificate of authority is issued by the commissioner of insurance, a foreign or alien insurer shall satisfy the commissioner of insurance that:

(1) Its name is not the same as, or deceptively similar to the name of any other insurer already authorized to transact business in this state;

(2) It is possessed of at least the minimum capital and surplus requirements for similar domestic insurers authorized to transact like kinds of insurance which it is authorized to transact in the state of its domicile or entry, including:

(a) If a stock insurer, at least the minimum paid-in capital, and total capital and surplus equal to or greater than the sum of the minimum paid-in capital, minimum surplus, and the operating surplus.

(b) If a mutual insurer, total surplus equal to or greater than the sum of the initial minimum surplus and the operating surplus.

(c) If a mutual or reciprocal insurer, writing non-assessable policies, the surplus requirement for a similar domestic mutual insurer to issue non-assessable policies.

(3) Its funds are invested in accordance with the laws of its domicile.

B. Before issuance of the certificate of authority to a foreign or alien insurer, such insurer shall make a deposit as required by Part II of Chapter 3 of this Title, R.S. 22:801 et seq.

C. Before issuance of the certificate of authority to an alien insurer, such insurer shall make a deposit as required by Part II of Chapter 3 of this Title and must maintain within the United States assets in amount not less than its outstanding liabilities arising out of its insurance transactions in the United States. Such assets shall be in addition to the larger of the following sums:

(1) The largest amount of deposit required by this Code to be made in this state by any type of domestic insurer transacting like kinds of insurance.

(2) Two hundred thousand dollars.

(a) The trust deposit shall be for the security of all policyholders or policyholders and obligees of the insurer in the United States. It shall not be subject to diminution below the amount currently determined in accordance with this Subsection so long as the insurer has outstanding any liabilities arising out of its business transacted in the United States.

(b) The trust deposit shall be maintained with public depositories or trust institutions within the United States approved by the commissioner of insurance.

D. Before issuing a certificate of authority to a foreign or alien insurer, the commissioner of insurance may cause an examination to be made of its condition and affairs.

E. The transacting of business in this state by a foreign or alien insurer pursuant to a certificate of authority issued under this Subpart shall constitute a consent to being sued by the injured person or his or her heirs in a direct action as provided in R.S. 22:1269, whether the policy of insurance sued upon was written or delivered in the state of Louisiana or not, and whether or not such policy contains a provision forbidding such direct action, provided that the accident or injury occurred within the state of Louisiana.

Acts 1958, No. 125. Amended by Acts 1969, No. 74, §1; Acts 1999, No. 507, §1; Acts 2003, No. 130, §1; Acts 2004, No. 377, §1; Redesignated from R.S. 22:983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:333 redesignated as R.S. 22:193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:334 - Trust deposit resolution

§334. Trust deposit resolution

An alien insurer shall file with the commissioner of insurance a certified copy of the resolution of its governing board by which the trust deposit was established, together with a certified copy of any trust agreement under which the deposit is held.

Acts 1958, No. 125; Redesignated from R.S. 22:984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:334 redesignated as R.S. 22:194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:335 - Service of process; secretary of state as attorney

§335. Service of process; secretary of state as attorney

Every foreign or alien insurer shall appoint the secretary of state to be its true and lawful attorney in this state upon whom, or some other person in his office during his absence he may designate, all lawful process in any action or proceeding against such insurer may be served, which shall constitute service on such insurer. Such appointment shall continue in force so long as any contract or other liability of such insurer in this state shall remain outstanding. Whenever such process shall be served upon the secretary of state, he shall forthwith forward a copy of the process by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D), when the person to be served is located outside of this state to the person designated for the purpose by the insurer.

Acts 1958, No. 125; Acts 1999, No. 395, §4; Redesignated from R.S. 22:985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 544, §3.

NOTE: Former R.S. 22:335 redesignated as R.S. 22:195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:336 - Issuance of certificate of authority

§336. Issuance of certificate of authority

When a foreign or alien insurer has complied with all of the requirements imposed upon it by this Code, the commissioner of insurance shall issue such insurer a certificate of authority to transact in this state the kind or kinds of business specified therein. Such certificate shall expire on the thirty-first day of March next succeeding its issue, and shall be renewable annually thereafter if such insurer continues to meet all of the requirements imposed upon it by this Code or any amendments thereto.

Acts 1958, No. 125; Redesignated from R.S. 22:986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:336 redesignated as R.S. 22:196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:337 - Refusal, suspension, and revocation of certificate of authority

§337. Refusal, suspension, and revocation of certificate of authority

A. The commissioner of insurance may refuse, suspend, or revoke the certificate of authority of a foreign or alien insurer whenever he shall find that such insurer:

(1) Is insolvent;

(2) Fails to comply with the requirements for admission in respect to capital, contingent liability, the investment of its assets or the maintenance of deposits in this or another state or fails to maintain the surplus which similar domestic insurers transacting the same kind or kinds of business are required to maintain;

(3) Is in such a condition that its further transaction of business in this state would be hazardous to policyholders and creditors in this state and to the public;

(4) Has refused or neglected to pay a valid final judgment against such insurer within sixty days after the rendition of such judgment;

(5) Has violated any law of this state or has in this state violated its charter or exceeded its corporate powers;

(6) Has refused to submit its books, papers, accounts, records, or affairs to the reasonable inspection or examination of the commissioner of insurance, his actuaries, supervisors, deputies or examiners;

(7) Has an officer who has refused upon reasonable demand to be examined under oath touching its affairs;

(8) Fails to file its annual statement within sixty days after the date when it is required by law to file such statement;

(9) Fails to file a copy of an amendment to its charter or articles of incorporation within sixty days after the effective date of such amendment, in accordance with the provisions of this Subpart;

(10) Fails to file copies of the agreement and certificate of merger and the financial statements of the merged insurers, if required, within sixty days after the effective date of the merger, as provided in this Subpart;

(11) Fails to pay any fees, taxes or charges prescribed by this Code within sixty days after they are due and payable; provided, however, that in case of objection or legal contest the insurer shall not be required to pay the tax until sixty days after final disposition of the objection or legal contest;

(12) Fails to file any report or reports for the purpose of enabling the commissioner of insurance to compute the taxes to be paid by such insurer within sixty days after the date when it is required by law to file such report or reports;

(13) Has had its corporate existence dissolved or its certificate of authority revoked or suspended in the state in which it was organized or in any other state in which it is admitted;

(14) Has had all its risks reinsured in their entirety in another insurer;

(15) Refuses to remove or discharge a director or officer who has been convicted of any crime involving fraud, dishonesty, or like moral turpitude; or

(16) Is affiliated with and under the same general management, or interlocking directorate, or ownership as another insurer which transacts insurance in this state without having a certificate of authority therefor, except as is permitted by this Code.

(17) Fails to maintain a claims office for processing workers' compensation insurance claims in this state, as required by R.S. 23:1161.1, or to retain the services of Louisiana domiciled independent claims adjusters. This Paragraph shall not apply to reinsurers licensed or accredited to do business in the state.

(18) Fails to require its producers to maintain licensure as producers as provided by law or by regulation of the Department of Insurance.

(19) Fails to file required biographical information within sixty days of the appointment of officers and directors appointed after issuance of the certificate of authority.

B. Except for the grounds stated in Paragraphs (1), (11), (13), and (14) of Subsection A of this Section, the commissioner of insurance shall not revoke or suspend the certificate of authority of a foreign or alien insurer until he has given the insurer at least thirty days notice of the proposed revocation or suspension and of the grounds therefor and has afforded the insurer an opportunity for a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. Upon such refusal, suspension or revocation, the commissioner of insurance shall likewise refuse, suspend or revoke the authority of the insurer's agents in this state and give notice thereof to such agents.

D. The commissioner of insurance shall not suspend an insurer's certificate of authority for a period in excess of one year, and he shall state in his order of suspension the period during which it shall be effective.

E. No insurer whose certificate of authority has been suspended, revoked, or refused shall subsequently be authorized unless the grounds for such suspension, revocation, or refusal no longer exist and the insurer is otherwise fully qualified.

Acts 1958, No. 125. Amended by Acts 1960, No. 152, §1; Acts 1990, No. 680, §1, eff. July 20, 1990; Acts 1993, No. 811, §1; Acts 1995, No. 1229, §1; Acts 2001, No. 276, §1; Acts 2003, No. 130, §1; Redesignated from R.S. 22:987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:337 redesignated as R.S. 22:197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:338 - Amendment to certificate of authority

§338. Amendment to certificate of authority

A. In the event that a foreign or alien insurer authorized to transact business in this state changes its name or desires to transact in this state a kind or kinds of business other than those it is then authorized to transact, it shall file with the commissioner of insurance an application for an amended certificate of authority.

B. Such application shall comply as to form and manner of execution with the requirements of this Subpart for an original application and shall set forth the name of the insurer, the respects in which the insurer desires its certificate of authority amended, and such other information as is necessary or appropriate to enable the commissioner of insurance to determine whether such an amended certificate of authority should be issued.

C. The commissioner of insurance shall issue such amended certificate if he is satisfied that:

(1) The insurer might lawfully be authorized to transact the kind or kinds of business it desires to transact if application for such authority were made in an original application; and

(2) The conditions provided for in R.S. 22:333 are complied with.

Acts 1958, No. 125; Redesignated from R.S. 22:988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:338 redesignated as R.S. 22:198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:339 - Filing amendment to articles of incorporation

§339. Filing amendment to articles of incorporation

Whenever the articles of incorporation of a foreign or alien insurer authorized to transact business in this state shall be amended, such insurer shall, within thirty days after the effective date of such amendment, file with commissioner of insurance two certified copies thereof duly authenticated by the proper official of its domiciliary state or country. The filing of such copy shall not of itself enlarge the authority of the insurer in the transaction of business in this state, nor authorize such insurer to transact business in this state under any other name than the name set forth in its certificate of authority.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Redesignated from R.S. 22:989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:339 redesignated as R.S. 22:199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:340 - Procedure following merger or consolidation

§340. Procedure following merger or consolidation

A. Whenever a foreign or alien insurer authorized to transact business in this state shall be the surviving insurer of a statutory merger permitted by the laws of the state or country under which it is organized, and such merger is not subject to the provisions of R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., it shall forthwith file with the commissioner of insurance:

(1) Two copies of the agreement and certificate of merger duly authenticated by the proper official of the state or country under the laws of which such statutory merger was effected, one of which copies shall be retained by the commissioner of insurance, and one of which certified copies shall be filed with the secretary of state by said commissioner.

(2) If any of the insurers party to such merger were not admitted to transact business in this state, a statement of the financial condition and business of each of such insurers, as of the end of the preceding calendar year complying as to form, content and verification with the requirements of this Code for annual statements, or a financial statement as of such later date as the commissioner of insurance may require.

B. It shall not be necessary for such surviving insurer to procure a new certificate of authority to transact business in this state nor an amended certificate unless the name of such insurer be changed thereby or unless the insurer desires to transact in this state a kind or kinds of business other than those which it is then authorized to transact.

C. Whenever a foreign or alien insurer authorized to transact business in this state shall be a party to a statutory merger and such insurer shall not be the surviving insurer, or if such foreign or alien insurer shall be a party to a consolidation, then the certificate of authority of such foreign or alien insurer shall terminate upon such merger or consolidation, and the surviving insurer, if not previously authorized to transact business in this state, or the new insurer, in the case of consolidation, shall be subject to the same requirements for admission to transact business in this state as any other foreign or alien insurer.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Redesignated from R.S. 22:990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:340 redesignated as R.S. 22:200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:340.1 - Procedure following election or appointment of new officers or directors

§340.1. Procedure following election or appointment of new officers or directors

A. Every foreign or alien insurer authorized to transact business in this state shall provide to the commissioner of insurance biographical information for all elected or appointed directors no more than sixty days from the effective date of the election or appointment.

B. Every foreign or alien insurer authorized to transact business in this state shall provide to the commissioner of insurance biographical information for all elected or appointed senior officers no more than sixty days from the effective date of the election or appointment.

C. For the purposes of this Section, "senior officers" shall mean president, secretary, chief executive officer, chief financial officer, actuary, controller, or any other person who performs the duties generally associated with those positions.

D. In addition to the biographical information required by this Section, the notice of election or appointment of an officer or director shall include the full name of the insurer for which the individual is serving as an officer or director, his position with each company, the effective date of his election or appointment to the position, and, if the individual is replacing another person in the named position, the full name of the person who previously held the position.

Acts 2008, No. 11, §1.



RS 22:341 - Withdrawal from state; deposit

§341. Withdrawal from state; deposit

A. Any foreign or alien insurer admitted to do business in this state may withdraw from this state by filing with the commissioner of insurance a statement of withdrawal, signed and verified by a president, vice-president or an executive officer corresponding thereto, or in the case of a reciprocal or Lloyds, by the attorney-in-fact, and setting forth:

(1) That the insurer surrenders its authority to transact business in this state and returns for cancellation its certificate of authority;

(2) Except in the case of a reciprocal or Lloyds, that the withdrawal of the insurer from this state has been duly authorized by the board of directors, trustees or other governing body of such insurer; and

(3) A post office address to which the secretary of state may mail a copy of any process against the withdrawing insurer that may be served upon him, which address the commissioner of insurance shall furnish to the secretary of state;

(4) That the insurer agrees to settle claims arising from business in this state without prejudice because of such withdrawal.

B. Upon the filing of such statement together with its certificate of authority with the commissioner of insurance and payment of any taxes or charges that may be due, the commissioner of insurance shall cancel the certificate of authority and return the cancelled certificate to the insurer. The authority of the insurer to transact business in this state shall thereupon cease.

C. When a foreign or alien insurer has withdrawn from this state, or has had its certificate of authority to transact business in this state revoked, and such insurer desires to withdraw any deposit made in this state pursuant to this Code, the commissioner of insurance shall, upon the application of the insurer and at its expense, give notice of such intention to the insurance commissioner or other proper supervisory official of the insurer's domiciliary state or country and shall publish notice of such intention in a newspaper of general circulation in this state once a week for four consecutive weeks. After such notice and publication, the commissioner of insurance shall authorize the financial institution to deliver to such insurer or its assigns the securities so deposited when he is satisfied upon examination and investigation made by him, or under his authority, and upon the oaths of the president and secretary or other chief officers of the insurer that all debts and liabilities of every kind due and to become due which the deposit was made to secure have been paid or otherwise extinguished.

Acts 1958, No. 125; Redesignated from R.S. 22:991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 357, §1.

NOTE: Former R.S. 22:341 redesignated as R.S. 22:201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:342 - Definitions

§342. Definitions

For the purposes of this Subpart, the terms as used herein shall have the following meanings:

(1) "Active volunteer fire department" means a voluntary organized fire company which possesses, in serviceable condition for fire duty, apparatus and equipment having a total value of five thousand dollars or more.

(2) "A regularly paid fire department of an incorporated municipality or a fire and waterworks district in any unincorporated municipality" means a regularly paid fire department of such municipality or district which possesses, in serviceable condition for fire duty, apparatus and equipment having a total value of five thousand dollars or more.

Added by Acts 1976, No. 218, §1, eff. Jan. 1, 1977; Redesignated from R.S. 22:1580 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:342 redesignated as R.S. 22:202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:343 - Annual report of premiums received; verified statements by municipality, district, or volunteer fire department

§343. Annual report of premiums received; verified statements by municipality, district, or volunteer fire department

Every foreign or alien insurer, other than life, desiring to engage in or carry on business in this state shall return to the state treasurer a just and true account, verified by oath of the proper officer, of all premiums received from business in this state which insures property of any nature or description against loss or damage by fire, during the year ending December thirty-first of each year. Any incorporated municipality or any fire or waterworks district in any unincorporated municipality as may be established by ordinance of the governing authority of any parish of this state having or that may have a regularly paid fire department, as defined in R.S. 22:342, under the control of the mayor or council or other governing authority, and on any property of an area actually served by an active volunteer fire department, as defined in R.S. 22:342, shall be eligible to participate upon certification. Such returns must be made by the said companies within sixty days after December thirty-first of each year, provided that the mayor and council or regularly constituted authority of the incorporated municipality or the governing authority of the fire and waterworks district in any unincorporated municipality or the fire chief of the active volunteer fire department, as defined in R.S. 22:342, shall file a verified statement as required by the governing authority of the parish on or before October first of each year. Provided that whenever any incorporated municipality or fire or waterworks district of any unincorporated municipality or active volunteer fire department is qualified as required by this Section for the first time, the treasurer of the governing authority of the parish shall have qualified or certified such body as being eligible to receive the tax. This statement must show that the incorporated municipality or the fire or waterworks district in any unincorporated municipality has a regularly paid fire department, as defined in R.S. 22:342, and that it possesses fire duty apparatus and equipment in serviceable condition having a total value of five thousand dollars or more; and in the case of a volunteer fire department this statement must show that such volunteer fire department is an active volunteer fire department as defined in R.S. 22:342, and that it possesses fire duty apparatus and equipment in serviceable condition having a total value of five thousand dollars or more. If any such incorporated municipality or any fire and waterworks district in any unincorporated municipality or active volunteer fire department fails to file a certified statement by the time herein prescribed, the verified statement may be filed at any time subsequent within one year from the time established herein, provided a like statement is filed with the Property Insurance Association of Louisiana. Provided, the statement to be furnished by an active volunteer fire department to the treasurer of the governing authority of the parish on or before October first of each year or the verified statement filed within one year subsequent thereto shall contain a map or survey of the area actually served by the active volunteer fire department prepared by a registered surveyor or licensed civil engineer. If an active volunteer fire department is located within an incorporated municipality or fire and waterworks district only the incorporated municipality or the fire and waterworks district shall file a verified statement as provided for herein.

Acts 1958, No. 125. Amended by Acts 1958, No. 417, §1; Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1581 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:343 redesignated as R.S. 22:203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:344 - Accounts to be kept

§344. Accounts to be kept

Every such company shall keep accurate accounts of all fire insurance business done by them. Each such insurer shall submit to the state treasurer a verified return for insurance premiums received by such insurer for insurance of property of whatever nature and kind from loss or damage by fire in the state of Louisiana during the year ending December thirty-first of each year.

Acts 1958, No. 125. Amended by Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:344 redesignated as R.S. 22:204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:345 - Tax on premiums

§345. Tax on premiums

A foreign and alien insurer, other than a life insurer, shall, within sixty days after December thirty-first of each year, pay to the commissioner of insurance a sum equal to two percent of the amount of premiums received from any business which insures property of any nature or description against loss or damage by fire shown by the insurer in the return required by R.S. 22:343. If, however, the verified statement required of the insurer in R.S. 22:343 is filed subsequent to the time specified in that Section, the tax fixed in this Section shall be paid within ninety days after the filing.

Acts 1958, No. 125. Amended by Acts 1958, No. 418, §1. Acts 1984, No. 229, §1; Redesignated from R.S. 22:1583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:345 redesignated as R.S. 22:205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:346 - Investigation and collection by commissioner of insurance

§346. Investigation and collection by commissioner of insurance

If a company fails to keep the accurate accounts required in R.S. 22:344 or if the returns required in R.S. 22:343 are apparently fraudulent or dishonest, the commissioner of insurance shall investigate the returns and collect the amount he finds to be due. Verification shall be made from the Louisiana exhibit of premiums by lines of business reflecting statewide totals as contained in the annual financial statement of the National Association of Insurance Commissioners filed with the commissioner of insurance.

Acts 1958, No. 125. Amended by Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:346 redesignated as R.S. 22:206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:347 - Disposition of tax money

§347. Disposition of tax money

A. Monies collected under R.S. 22:342 through 349, after being first credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana, shall be credited to a special fund hereby established in the state treasury and known as the "Two Percent Fire Insurance Fund" hereinafter the "fund". Monies in the fund shall be available in amounts appropriated annually by the legislature for the following purposes in the following order of priority:

(1)(a) For the state fire marshal, an amount necessary to satisfy the requirements of R.S. 40:1593, relative to the purchase of group insurance for volunteer firefighters.

(b) For the state fire marshal, an amount necessary to satisfy the requirements of R.S. 23:1036, relative to the purchase of workers' compensation insurance for volunteer firefighters.

(2)(a) For the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge for allocation to the Pine Country Education Center in the parish of Webster, the sum of seventy thousand dollars per year, which shall be transferred without imposition of administrative fee or cost, to be used to develop and operate a firefighter training center operated in accordance with the standards and requirements of the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge.

(b) For the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge for allocation to Delgado Community College, the sum of seventy thousand dollars per year, which shall be transferred without imposition of administrative fee or cost, to be used to develop and operate a firefighter training center operated in accordance with the standards and requirements of the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge.

(3) For the Fire and Emergency Training Institute at Louisiana State University at Baton Rouge, the sum of seventy thousand dollars per year for support of the firefighter training program.

(4) For distribution to each parish governing authority in accordance with rules and regulations established by the state treasurer based upon the formula provided for herein:

(a) Except in Orleans Parish, the state treasurer shall pay over to the treasurer of each governing authority of the parish described in R.S. 22:343 the full amount of money due as determined by the state treasurer. These funds shall be allocated, distributed, and paid to each parish on the basis of a determination of the established population category of each parish as shown by the latest federal census or as determined by the Louisiana State University and Agricultural and Mechanical College Agriculture Center, Department of Agricultural Economics and Agribusiness, under the latest federal-state cooperative program for local population estimates. Such determination shall be submitted by the Louisiana State University and Agricultural and Mechanical College Agriculture Center, Department of Agricultural Economics and Agribusiness, to the state treasurer annually not later than January fifteenth of each calendar year. Any parish governing authority which is aggrieved by such determination may file a petition for administrative review with the state treasurer not later than March fifteenth of each calendar year. The determination so submitted shall have no effect on the distribution for the fiscal year in which it is made, but shall be utilized for purposes of this Subpart for distribution during the next ensuing fiscal year as follows:

(i) Those regularly paid fire departments of an incorporated municipality or fire and waterworks district in any unincorporated municipality or active volunteer fire departments having a population within its geographical area of one to two thousand five hundred shall receive seven hundred fifty dollars per annum.

(ii) Those regularly paid fire departments of an incorporated municipality or fire and waterworks district in any unincorporated municipality or active volunteer fire departments having a population of two thousand five hundred one to five thousand shall receive one thousand dollars per annum.

(iii) Those regularly paid fire departments of an incorporated municipality or fire and waterworks district in any unincorporated municipality or active volunteer fire departments having a population of five thousand one or more shall receive one thousand two hundred fifty dollars per annum.

(b) Additional funds shall be distributed to each parish based on the following population formula:

(i) Where the population is twenty-four thousand or less, the parish shall receive thirty-four cents for each inhabitant.

(ii) Where the population is twenty-four thousand one to fifty-five thousand inclusive, the parish shall receive thirty-seven cents per inhabitant.

(iii) Where the population is fifty-five thousand one to one hundred thousand inclusive, the parish shall receive forty cents per inhabitant.

(iv) Where the population is one hundred thousand one to two hundred fifty thousand inclusive, the parish shall receive forty-four cents per inhabitant.

(v) Where the population is two hundred fifty thousand one to four hundred twenty-five thousand inclusive, the parish shall receive forty-seven cents per inhabitant.

(vi) Where the population is over four hundred twenty-five thousand, the parish shall receive fifty cents per inhabitant.

(c) Any balance which remains after making the distributions required in Subparagraph (b) of this Paragraph shall be allocated on an equal per capita basis until all of the available funds are utilized.

(d) If the total amount of monies available for distribution pursuant to Subparagraph (b) of this Paragraph is less than the one hundred percent required to fully implement such formula, the amount distributed shall be prorated equally among the formula categories by the state treasurer prior to distribution to each parish governing authority.

B. These funds shall be allocated, distributed, and paid by each parish governing authority to each regularly constituted fire department of the municipality or district, or active volunteer fire department certified by the parish governing authority, based on the population within the area serviced by said regularly constituted fire department of the municipality or district, or active volunteer fire department. In order to determine the amount of the funds which shall be paid to each fire department, district, or municipality, from the parish governing authority, the following formula shall be applied:

(1) Total population serviced by all certified fire units in the parish divided into the total monies received by the parish from this tax equals the per capita available for distribution to certified local fire units.

(2) Total population serviced by each certified local fire unit in the parish multiplied by the per capita available as determined by Paragraph (1) of this Subsection equals the funds due each certified local fire unit in the parish.

C. The distribution of the proceeds from the premium tax shall in no way be considered as a basis for reduction of any additional parish funds currently remitted to local fire units for the purpose of fire protection.

D.(1) All money received under the provisions of R.S. 22:342 through 349 by the treasurer of the governing authority of the parish shall, within thirty days from the time it is received, be paid over by the treasurer to the fiscal representative of the regularly constituted fire department of the municipality or district or active volunteer fire department, as the case may be. If any of these funds are not so distributed either by mutual consent or without consent of the regularly paid fire department of the municipality or district or active volunteer fire department certified by the parish governing authority, such funds shall be invested in an interest-bearing account and any accrued interest on the investment of funds shall be credited and distributed per capita to the regularly paid fire department of the municipality or district or active volunteer fire department, as provided by this Section.

(2) Such money shall be used only for the purpose of rendering more efficient and efficacious the regularly paid fire department of the municipality or district or active volunteer fire department, as the case may be, in such manner as the governing body shall direct.

E. In Orleans Parish the state treasurer shall pay over to the secretary-treasurer of the board of trustees of the Firefighter's Pension and Relief Fund of the city of New Orleans all monies due under the provisions of R.S. 22:342 through 349 collected pursuant to R.S. 22:345. Such money shall be used only for the purpose of rendering more efficient and efficacious the pension system of the fire department of the city of New Orleans in such manner as the governing body of said pension fund shall direct as provided by law.

F. Repealed by Acts 2001, No. 189, §3, eff. July 1, 2002.

Acts 1958, No. 125. Amended by Acts 1969, No. 119, §1; Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Acts 1989, No. 795, §1, eff. July 1, 1989; Acts 1990, No. 759, §1; Acts 1991, No. 263, §1; Acts 1995, No. 641, §1; Acts 2001, No. 189, §1, eff. May 31, 2001, No. 189, §3, July 1, 2002; Acts 2007, No. 349, §1; Redesignated from R.S. 22:1585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 304, §1, eff. July 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 555, §1, eff. July 1, 2012.

NOTE: Former R.S. 22:347 redesignated as R.S. 22:207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:348 - Penalties

§348. Penalties

Any foreign or alien insurer, other than life, which violates any provision of R.S. 342 through 349 shall, for each offense, be fined five hundred dollars.

Acts 1958, No. 125. Amended by Acts 1958, No. 419, §1; Redesignated from R.S. 22:1586 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:348 redesignated as R.S. 22:208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:349 - Fire insurance associations not incorporated under laws of Louisiana

§349. Fire insurance associations not incorporated under laws of Louisiana

No fire insurance association not incorporated under the laws of this state shall carry on any fire insurance business in this state, save and except upon compliance with the conditions imposed in R.S. 22:342 through 348 as well as all other conditions which may be now or hereafter imposed by law.

Acts 1958, No. 125. Amended by Acts 1976, No. 218, §2, eff. Jan. 1, 1977; Redesignated from R.S. 22:1587 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:349 redesignated as R.S. 22:209 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:350 - Redesignated as R.S. 22:210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§350. Redesignated as R.S. 22:210 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:351 - Redesignated as R.S. 22:211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§351. Redesignated as R.S. 22:211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:352 - Redesignated as R.S. 22:212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§352. Redesignated as R.S. 22:212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:353 - Redesignated as R.S. 22:213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§353. Redesignated as R.S. 22:213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:354 - Redesignated as R.S. 22:214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§354. Redesignated as R.S. 22:214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:355 - Redesignated as R.S. 22:215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§355. Redesignated as R.S. 22:215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:356 - Redesignated as R.S. 22:216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§356. Redesignated as R.S. 22:216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:361 - Definitions

SUBPART L. VEHICLE MECHANICAL BREAKDOWN INSURERS

§361. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance of the state of Louisiana.

(2) "Credit disability insurance" means insurance on a debtor to provide indemnity for payment becoming due on a specified loan or other credit transaction while the debtor is disabled as defined in the insurance policy or certificate issued to the debtor.

(3) "Mechanical reimbursement insurance" means an insurance policy issued to a motor vehicle dealer or authorized representative thereunto to insure the performance of a vehicle service contract issued to a consumer if the motor vehicle dealer or the issuer of a service contract becomes insolvent or ceases to do business, or a policy whereby the motor vehicle dealer or designee is fully reimbursed for any and all liability resulting from a service contract issued to a consumer, or an insurance policy whereby such insurance company shall reimburse said motor vehicle dealer after a defined deductible has been reached, or an insurance policy whereby the insurance company shall issue a policy directly to the consumer to insure for the mechanical breakdown or mechanical failure of a motor vehicle.

(4) "Person" means any individual, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, limited liability company, or corporation which provides vehicle mechanical breakdown insurance in this state.

(5) "Reinsurer" means a person licensed under this Subpart engaged in the reinsuring of mechanical reimbursement insurance, residual value insurance, or credit disability insurance policies, or any combination of kinds of insurance.

(6) "Vehicle" means any vehicle that is required to be titled pursuant to the Vehicle Certificate of Title Law (R.S. 32:701 et seq.).

(7) "Road hazard" shall include but not be limited to potholes, rocks, curbs, wood debris, other debris, nails, screws, bolts, metal parts, or glass; however, "road hazard" shall not include any damage caused by collision with another vehicle, vandalism, or other causes usually covered under the comprehensive or collision coverages provided by an automobile physical damage policy.

(8) "Vehicle component coverage contracts" means a contract which provides the owner or purchaser of a motor vehicle with one or more of the following coverages:

(a) "Paintless dent repair contract" means a contract which provides for the repair of or promises to pay for all or part of the cost to repair or remove dents, dings, or creases from the exterior of the motor vehicle utilizing the paintless dent repair process, provided that a paintless dent repair contract shall not cover sanding, bonding, painting, or the replacement of body panels.

(b) "Tire and wheel contract" means a contract which promises to pay for all or part of the cost to repair or replace tires and wheels which are damaged due to contact with a road hazard.

(c) "Windshield contract" means a contract which promises to pay for all or part of the cost of the repair or of the replacement of windshield or window glass on a motor vehicle when the damage to the glass is caused by contact with a road hazard.

(9) "Vehicle mechanical breakdown insurance policy" means any contract, agreement, or instrument whereby a person other than the owner, seller, or lessor of a vehicle assumes the risk of or the expense or portion thereof for the mechanical breakdown or mechanical failure of a motor vehicle and may include other customer assistance and convenience services, such as vehicle rental assistance, towing assistance, trip interruption, and roadside assistance, and shall include those agreements commonly known as vehicle service agreements or extended warranty agreements.

(10) "Vehicle mechanical breakdown insurer" means any person or organization, whether domestic, foreign, or alien, issuing or attempting to issue vehicle mechanical breakdown policies or vehicle component coverage contracts as defined herein.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978. Amended by Acts 1982, No. 638, §1; Acts 1986, No. 848, §1; Acts 2005, No. 100, §1; Redesignated from R.S. 22:1800 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 194, §1, eff. June 9, 2010.



RS 22:362 - License required of vehicle mechanical breakdown insurer

§362. License required of vehicle mechanical breakdown insurer

A. No person shall act as or attempt to act as a vehicle mechanical breakdown insurer unless licensed to do so by the commissioner. Each application shall be submitted to the commissioner along with the fee for said license in the amount of one thousand five hundred dollars. Licenses shall be renewed annually upon payment of a fee of one thousand five hundred dollars, due on January first of each year and which shall be paid no later than March fifteenth of the year in which due.

B. Each vehicle mechanical breakdown insurer may also act as a reinsurer in accordance with regulations adopted by the commissioner. All reserves for credit disability insurance shall be retained and held by the credit disability insurer.

C. Every licensee shall notify the commissioner within sixty days of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a license in this state. Material changes shall include but are not limited to the following:

(1) Changes in officers or directors.

(2) Changes in ownership.

(3) A change in the article of incorporation.

(4) A merger.

(5) An addition or change of a trade name or "d/b/a".

(6) Cessation of business in Louisiana.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978. Acts 1986, No. 848, §1; Redesignated from R.S. 22:1801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 80, §1.



RS 22:363 - Exceptions

§363. Exceptions

Nothing in this Subpart shall have any effect upon the giving of the customary manufacturer's warranty, or guarantee; nor shall this Subpart apply to or affect the giving or selling of performance warranties or guarantees by sellers of motor vehicles. Nothing in this Subpart shall be construed to prohibit the regulation of the selling of performance warranties or guarantees by sellers of motor vehicles as provided in R.S. 32:772 and 1253.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978. Acts 1987, No. 710, §1; Redesignated from R.S. 22:1802 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:364 - Qualifications

§364. Qualifications

A. The commissioner shall not license a vehicle mechanical breakdown insurer unless all of the following conditions are met:

(1) Applicant shall be solvent.

(2) Applicant shall furnish such proof as necessary to the commissioner that the directors and management of the company are competent and trustworthy and are capable of successfully managing its affairs in compliance with law.

(3) Applicant shall make the deposit or file such surety as required by R.S. 22:365, and

(4) Applicant shall be in compliance with and continue to be in compliance with all applicable laws.

B. The requirement for licensure shall not apply to tire and wheel coverage sold as a part of a service package in concert with the sale of one or more tires or one or more wheels.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1803 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 194, §1, eff. June 9, 2010.



RS 22:365 - Deposit or surety; required

§365. Deposit or surety; required

A. To assure faithful performance of its obligations to policyholders, every vehicle mechanical breakdown insurer shall, prior to the issuance of a license, deposit with or for the benefit of the insurance commissioner securities which at all times shall have a value of not less than one hundred fifty thousand dollars.

B. Those securities which may be used as a deposit shall be cash, certificates of deposit purchased from a financial institution licensed to conduct business in the state of Louisiana, bonds of the state of Louisiana or any of its political subdivisions, or bonds of the United States government.

C. In lieu of the deposit of securities required by this Section, the applicant may file with the commissioner a surety bond in the amount required by Subsection A of this Section. The bond shall be issued by a surety insurer authorized to do business in the state of Louisiana, and shall be for the same purpose as the deposit in lieu of which it is filed and shall be subject to the approval of the commissioner. No such bond shall be cancelled or subject to cancellation unless thirty days written notice is given to the commissioner.

D. If deposit is made in the form of bonds or certificates of deposit, they shall be irrevocably pledged to the commissioner; however, any interest earned on such securities shall be the property of the vehicle mechanical breakdown insurer.

E. Each deposit or surety shall be maintained unimpaired, unencumbered, and pledged to the commissioner until such time as all outstanding policies or agreements of Louisiana have run their full term and expired. It is the intent of this Subsection that the deposit or surety remain fully in force until such time as all of the vehicle mechanical breakdown insurer's obligations to the policyholders are fulfilled.

F. The deposit or surety required by this Section may from time to time be substituted with other acceptable securities, or surety bond, subject to the approval of the commissioner.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1804 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:366 - Annual reports

§366. Annual reports

By June first of each year, every vehicle mechanical breakdown insurer shall, file with the commissioner an audited financial statement for the immediately preceding year ending December thirty-first. The financial statement shall be audited by a certified public accounting firm which is acceptable to the commissioner. The commissioner may determine and require that additional information be submitted with the audited financial statements.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 98, §1.



RS 22:367 - Reserves

§367. Reserves

Each vehicle mechanical breakdown insurer shall maintain loss reserves in such amounts as the commissioner deems sufficient.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1806 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:368 - Contracts not in compliance

§368. Contracts not in compliance

Any vehicle mechanical breakdown insurance policy issued in violation of any provisions of this Subpart shall be an enforceable and valid contract unless otherwise invalid.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1807 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:368.1 - Filing of contracts

§368.1. Filing of contracts

No vehicle mechanical breakdown insurance policy or application form, where written application is required and is to be attached to the policy, or any rider or endorsement of such a contract shall be issued, delivered, or used unless it has been filed with the commissioner of insurance. Each submission shall be accompanied by the fees provided for in R.S. 22:821.

Acts 2008, No. 818, §1.



RS 22:369 - Revocation or suspension of license

§369. Revocation or suspension of license

A. In accordance and compliance with R.S. 49:961, the commissioner may levy a fine not to exceed one thousand dollars per violation or revoke or suspend any license required by this Subpart should he find any of the following:

(1) If any judgment in favor of a policy holder or his heir or assignees has become final and has not been paid in full within sixty days.

(2) If, in the opinion of the commissioner, the reserve for losses maintained by the insurer are insufficient to cover future losses.

(3) If, in the opinion of the commissioner, the insurer is insolvent.

(4) If the insurer refuses to allow an inspection as provided in R.S. 22:370.

(5) If the insurer fails to comply with any provision of this Subpart or a lawful order of the commissioner.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1808 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2014, No. 80, §1.



RS 22:369.1 - Reinstatement of license

§369.1. Reinstatement of license

A. A vehicle mechanical breakdown insurer whose license has been suspended for failure to pay the annual renewal fee required by R.S. 22:362 shall have his license reinstated if the annual renewal fee is paid within ninety days of the date of suspension, provided all other requirements of this Subpart have been met.

B. A vehicle mechanical breakdown insurer whose license has been suspended for failure to file the annual audited financial statement required by R.S. 22:366 shall have his license reinstated if the annual audited financial statement is filed within ninety days of the deadline for filing provided in R.S. 22:366.

Acts 2014, No. 80, §1.



RS 22:370 - Inspection

§370. Inspection

After furnishing fourteen days written notice, the commissioner or any representative may inspect the records and reserves of any insurer licensed under this Subpart. The reasonable expense for inspection of records not available in Louisiana shall be borne by the insurer.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1809 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:371 - Cease and desist order; penalty for violation

§371. Cease and desist order; penalty for violation

A. If the commissioner should determine that the provisions of this Subpart have been violated, the commissioner shall, in addition to the authority to revoke or suspend a license as provided in R.S. 22: 369, have the authority to issue an order requiring such person or insurer violating the provisions of this Subpart, to cease and desist from such method, act, or practice. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

B. If no hearing is demanded by the aggrieved party or after a final order from the division of administrative law is issued withholding the commissioner's order, such person or insurer continues to violate the provisions of this Subpart, the commissioner may seek the enforcement of such order by civil legal action filed in the Nineteenth Judicial District Court. Any person who violates a cease and desist order after it has become final and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state of Louisiana a sum not to exceed five hundred dollars, except that, if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed five thousand dollars.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Acts 1990, No. 657, §1; Redesignated from R.S. 22:1810 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:372 - Rules and regulations

§372. Rules and regulations

The commissioner may adopt such administrative rules as are necessary to implement the provisions of this Subpart.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1811 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:373 - Scope and limitations

§373. Scope and limitations

A. It is not the purpose of this Subpart to alter or diminish any right, privilege or authority granted to any insurance company under any other part or section of this Title.

B. All vehicle mechanical breakdown insurers operating pursuant to a license as required by this Subpart shall be exempt from the applicability of all other insurance laws of this state, except where such laws are specifically incorporated herein by reference.

Added by Acts 1978, No. 520, §1, eff. July 12, 1978; Redesignated from R.S. 22:1812 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:381 - Definitions

SUBPART M. PROPERTY RESIDUAL VALUE INSURERS

§381. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance of the state of Louisiana.

(2) "Property" means all classes of movable or immovable property recognized under the laws of this state.

(3) "Person" means any individual, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, limited liability company, or corporation which provides property residual value insurance in this state.

(4) "Property residual value insurer" means any person or organization, whether domestic, foreign, or alien, issuing or attempting to issue property residual value policies as defined herein.

(5) "Property residual value insurance policy" means any contract, agreement, or instrument whereby a person, other than the owner, seller, lessee, or lessor of property, either directly or indirectly, assumes the risk of and/or the expense or portion thereof for the residual value of property, including but not limited to auto-gap* insurance.

(6) "Residual value" shall mean the value of property at a specific future time, which value is determined by agreement at the time the contract of lease or sale is entered into.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981. Acts 1986, No. 849, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:1900 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

*As appears in enrolled bill.



RS 22:382 - License required of property residual value insurer; notice of material change required

§382. License required of property residual value insurer; notice of material change required

A. No person shall act as or attempt to act as a property residual value insurer unless licensed to do so by the commissioner. Each application shall be submitted to the commissioner along with the fee for such license in the amount of one thousand five hundred dollars. Licenses shall be renewed annually upon payment of a fee of one thousand five hundred dollars, which shall be paid no later than March fifteenth of each year.

B. A licensee shall notify the commissioner within sixty days of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a license in this state. Material changes shall include but are not limited to the following:

(1) Changes in officers or directors.

(2) Changes in ownership.

(3) A change in the article of incorporation.

(4) A merger.

(5) An addition or change of a trade name or "d/b/a".

(6) Cessation of business in Louisiana.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 82, §1.



RS 22:383 - Exceptions

§383. Exceptions

Nothing in this Subpart shall have any effect upon contracts of casualty or property insurance issued on property in this state.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:384 - Qualifications

§384. Qualifications

The commissioner shall not license a property residual value insurer unless all of the following conditions are met:

(1) Applicant shall be solvent.

(2) Applicant shall furnish such proof as necessary to the commissioner that the directors and management of the company are competent and trustworthy and are capable of successfully managing its affairs in compliance with law.

(3) Applicant shall make the deposit or file such surety as required by R.S. 22:385.

(4) Applicant shall be in compliance with and continue to be in compliance with all applicable laws.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:385 - Deposit or surety

§385. Deposit or surety

A. To assure faithful performance of its obligations to policyholders, every property residual value insurer shall, prior to the issuance of a license, deposit with or for the benefit of the insurance commissioner, securities which, at all times, shall have a value of not less than one hundred fifty thousand dollars.

B. Those securities which may be used as a deposit shall be cash, certificates of deposit purchased from a financial institution licensed to conduct business in the state of Louisiana, bonds of the state of Louisiana or any of its political subdivisions, or bonds of the United States government.

C. In lieu of the deposit of securities required by this Section, the applicant may file with the commissioner a surety bond in the amount of not less than one hundred fifty thousand dollars. The bond shall be issued by a surety insurer authorized to do business in the state of Louisiana, shall be for the same purpose as the deposit in lieu of which it is filed, and shall be subject to the approval of the commissioner. No such bond shall be cancelled or subject to cancellation unless thirty days written notice is given to the commissioner.

D. If deposit is made in the form of bonds or certificates of deposit, they shall be irrevocably pledged to the commissioner; however, any interest earned on such securities shall be the property of the property residual value insurer.

E. Each deposit or surety shall be maintained unimpaired, unencumbered, and pledged to the commissioner until such time as all outstanding policies have run their full term and expired. The deposit or surety shall remain fully in force until such time as all of the property residual value insurer's obligations to the policyholders are fulfilled.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:386 - Annual reports

§386. Annual reports

By June first of each year, every property residual value insurer shall, file with the commissioner an audited financial statement for the immediately preceding year ending December thirty-first. The financial statement shall be audited by a certified public accounting firm which is acceptable to the commissioner. The commissioner may determine and require that additional information be submitted with the audited financial statements.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1905 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 98, §1.



RS 22:387 - Reserves

§387. Reserves

Each property residual value insurer shall maintain loss reserves in such amounts as the commissioner deems sufficient.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1906 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:388 - Contracts not in compliance

§388. Contracts not in compliance

Any property residual value insurance policy issued in violation of any provisions of this Subpart shall be an enforceable and valid contract unless otherwise invalid.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:388.1 - Filing of contracts

§388.1. Filing of contracts

No property residual value insurance policy or application form, where written application is required and is to be attached to the policy, or any rider or endorsement of such a contract shall be issued, delivered, or used unless it has been filed with the commissioner of insurance. Each submission shall be accompanied by the fees provided for in R.S. 22:821.

Acts 2008, No. 883, §1; Acts 2009, No. 503, §1.



RS 22:389 - Revocation or suspension of license; fine

§389. Revocation or suspension of license; fine

A. The commissioner may levy a fine not to exceed one thousand dollars per violation or revoke or suspend any license required by this Subpart in accordance and compliance with R.S. 49:961 for any of the following:

(1) A judgment in favor of a policyholder or his heir or assignees has become final and has not been paid in full within sixty days.

(2) In the opinion of the commissioner, the reserve for losses maintained by the insurer are insufficient to cover future losses.

(3) In the opinion of the commissioner, the insurer is insolvent.

(4) The insurer refuses to allow an inspection as provided in R.S. 22:390.

(5) The insurer fails to comply with any provision of this Subpart or a lawful order of the commissioner.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2014, No. 82, §1.



RS 22:389.1 - Reinstatement of license

§389.1. Reinstatement of license

A. A property residual value insurer whose license has been suspended for failure to pay the annual renewal fee required by R.S. 22:382 shall have his license reinstated if the annual renewal fee is paid within ninety days of the date of suspension, provided all other requirements of this Subpart have been met.

B. A property residual value insurer whose license has been suspended for failure to file the annual audited financial statement required by R.S. 22:386 shall have his license reinstated if the annual audited financial statement is filed within ninety days of the deadline for filing provided in R.S. 22:386.

Acts 2014, No. 82, §1.



RS 22:390 - Inspection

§390. Inspection

After furnishing fourteen days written notice, the commissioner or his representative may inspect the records and reserves of any insurer licensed under this Subpart. The reasonable expense for inspection of records not available in Louisiana shall be borne by the insurer.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:391 - Cease and desist order; penalty for violation

§391. Cease and desist order; penalty for violation

A. If the commissioner determines that the provisions of this Subpart have been violated, he shall, in addition to the authority to revoke or suspend a license as provided in R.S. 22:389, have the authority to issue an order requiring such person or insurer violating the provisions of this Subpart, to cease and desist from such method, act, or practice. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

B. If no hearing is demanded by the aggrieved party or after a final order from the division of administrative law is issued upholding the commissioner's order, such person or insurer continues to violate the provisions of this Subpart, the commissioner may seek the enforcement of such order by civil legal action filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge. Any person who violates a cease and desist order of the commissioner after it has become final and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state of Louisiana a sum not to exceed five hundred dollars, except that, if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed five thousand dollars.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former §§391-397 repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:392 - Rules and regulations

§392. Rules and regulations

The commissioner may adopt such administrative rules and regulations as are necessary to implement the provisions of this Subpart.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1911 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former §§391-397 repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:393 - Scope and limitations

§393. Scope and limitations

A. Nothing in this Subpart shall alter or diminish any right, privilege, or authority granted to any insurance company under any other provisions of this Title.

B. All property residual value insurers operating pursuant to a license as required by this Subpart shall be exempt from the applicability of all other insurance laws of this state, except where such laws are specifically incorporated herein by reference.

Added by Acts 1981, No. 472, §1, eff. July 19, 1981; Redesignated from R.S. 22:1912 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former §§391-397 repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:394 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§394. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:395 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§395. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:396 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§396. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:397 - Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.

§397. Repealed by Acts 2008, No. 416, §1, eff. Jan. 1, 2009.



RS 22:401 - Title; purpose

SUBPART N. NONPROFIT BENEFICIARY ORGANIZATIONS

AND RISK INDEMNIFICATION TRUSTS

§401. Title; purpose

A. This Subpart may be cited as the "Nonprofit Risk Indemnification Trust Act."

B. The purpose of this Subpart is to authorize the establishment of trust funds for the purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability, and to regulate the operation of trust funds established under this Section.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:402 - Establishment upon approval of commissioner

§402. Establishment upon approval of commissioner

No trust fund with the purpose of indemnifying multiple nonprofit beneficiary organizations shall be established without the prior approval of the commissioner of insurance. The commissioner shall withhold approval of any trust fund that fails to comply with the provisions and requirements of this Subpart.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:403 - Eligibility

§403. Eligibility

No organization, corporation, agency, or program shall be a beneficiary for any trust fund established hereunder unless it is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1954, as amended through December 30, 1985.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:404 - Limitation

§404. Limitation

A. No trust fund established hereunder shall indemnify any beneficiary for property loss, liabilities incurred under the workers' compensation act, or for benefits provided to employees pursuant to any medical, dental, life, or disability income protection plan.

B. Nothing in this Section shall prohibit a trust fund established under the provisions of this Subpart by an association comprised of tow truck owners or operators as defined in R.S. 32:1713 et seq., from indemnifying association members for physical damage and collision coverage on motor vehicles owned by association members.

Acts 1986, No. 574, §2; Acts 2006, No. 554, §1; Redesignated from R.S. 22:2044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:405 - Bylaws and plan of operation benefits

§405. Bylaws and plan of operation benefits

Every trust fund shall establish in its bylaws and plan of operation a schedule of benefits, to be approved by the commissioner, governing the indemnification of beneficiaries of the trust. The schedule of benefits shall include all conditions, limitations, and exclusions relevant to indemnification.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:406 - Written indemnification agreement

§406. Written indemnification agreement

Every trust fund established under this Subpart shall provide each of its beneficiaries with a written indemnification agreement specifying the rights and obligations of the trust fund and the beneficiary under the agreement. Each form of indemnification agreement shall be filed with and approved by the commissioner.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:407 - Contributions to fund operations

§407. Contributions to fund operations

The trust fund shall establish contributions required of beneficiaries necessary to fund the operations of the fund. All contribution schedules shall be filed with and approved by the commissioner prior to use. Contributions shall be based on sound actuarial principles and be adequate to fund the operation of the trust fund. Contributions may not be excessive in relation to the benefits provided or be unfairly discriminatory.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2047 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:408 - Pooling prohibited

§408. Pooling prohibited

No trust fund shall enter into an agreement with any other trust fund whereby the risks assumed by each are pooled or shared.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2048 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:409 - Board of trustees; terms; removal; meetings; salary

§409. Board of trustees; terms; removal; meetings; salary

A. Every trust fund shall be governed by a board of no fewer than five trustees. The initial trustees need not be appointed or elected by the beneficiaries of the trust fund. During the second year following the creation of an authorized trust fund, at least one-fourth of all its trustees in office shall have been elected or appointed by the beneficiaries. After the end of the second year following the creation of an authorized trust fund, a majority of all trustees in office shall have been elected or appointed by the beneficiaries.

B. All trustees serving during the first two years following the creation of an authorized trust fund shall be elected or appointed for one-year terms. All trustees serving thereafter shall be elected or appointed for two-year terms, provided that the trustees may be elected or appointed for one-year terms to the extent necessary in order to create staggered terms.

C. Any trustee may be removed at any time, with or without cause, by a majority vote of the beneficiaries.

D. The board of trustees shall meet at least four times each year.

E. No trustee shall be paid a salary or receive other compensation for service as a trustee, except that the bylaws or plan of operation may provide for reimbursement for actual expenses incurred on behalf of the trust fund and for the payment of a reasonable per diem amount for attendance at meetings of the board.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2049 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:410 - Trustees bylaws and plan of operation

§410. Trustees bylaws and plan of operation

The trustees of each trust fund authorized shall cause to be adopted a set of bylaws and plan of operation which shall govern the operation of the trust fund. All bylaws and plans of operation or amendments to them are subject to prior approval by the commissioner. The commissioner shall adopt rules governing the content and approval of bylaws or plans of operation.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2050 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:411 - Annual reported financial statement

§411. Annual reported financial statement

Every authorized trust fund shall, by June first of every year, file with the commissioner a financial statement for the previous year's operations. The financial statement shall include the opinion of a licensed certified public accountant that the statement was prepared in conformity with generally accepted accounting principles. Also by June first of every year, every trust fund shall file with the commissioner, on forms provided by the department, a report summarizing the trust fund's operations during the previous year.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:412 - Assets

§412. Assets

Every authorized trust fund shall have and maintain financial assets sufficient to satisfy all current and future financial obligations and responsibilities to beneficiaries. The commissioner shall adopt rules establishing minimum financial standards for authorized trust funds.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:413 - Contracts with risk managements service providers

§413. Contracts with risk management service providers

Authorized trust funds may enter into contracts with risk management service providers, actuarial consultants, or other vendors as are necessary to ensure the effective and efficient operation of such trust funds. Fees paid to vendors for services provided shall not be excessive.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:414 - Coinsurance and reinsurance

§414. Coinsurance and reinsurance

Authorized trust funds may insure or reinsure their obligations and liabilities with insurance companies authorized to do business in Louisiana or with companies similarly authorized in any other state of the United States.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:415 - Cause of action restricted

§415. Cause of action restricted

No beneficiary shall have any cause of action against any other beneficiary arising solely out of the insolvency or inability of the trust fund to meet its obligations.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:416 - Commissioner's authority to examine

§416. Commissioner's authority to examine

The commissioner may examine authorized trust funds to the same extent and with the same purpose as is provided, with respect to insurance companies.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:417 - Deposit

§417. Deposit

As a condition of authorization, every trust fund shall deposit with the commissioner security of cash, bonds, or evidences of deposit in a licensed insured financial institution of a value equal to five hundred thousand dollars. In the event that a trust fund fails to honor the obligations assumed by it under trust agreements issued to its beneficiaries, use of the security deposit shall revert to the commissioner for the purpose of executing the trust fund's obligations to its beneficiaries on a pro rata basis. The commissioner may adopt rules governing the manner of the amount of security required and the acceptable forms of security.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2057 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:418 - Administrative rules

§418. Administrative rules

The commissioner may adopt rules to enforce and administer the requirements of this Subpart, according to the provisions of the Administrative Procedure Act.

Acts 1986, No. 574, §2; Redesignated from R.S. 22:2058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:419 - Trust funds not insurance

§419. Trust funds not insurance

A trust fund established under this Subpart shall not be considered an insurance company or to be in the business of insurance, nor shall it be subject to regulation by the commissioner, except as provided for in this Subpart and in R.S. 22:977 and 978.

Acts 1986, No. 574, §2; Acts 1991, No. 933, §1; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:2059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:420 - Creation of trust funds prohibited

§420. Creation of trust funds prohibited

No trust fund authorized by this Subpart may be established to operate in this state after twelve noon on October 1, 2010.

Acts 2010, No. 415, §1, eff. June 21, 2010.



RS 22:421 - Redesignated as R.S. 22:1221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§421. Redesignated as R.S. 22:1221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:422 - Redesignated as R.S. 22:1222 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§422. Redesignated as R.S. 22:1222 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:431 - Purpose; necessity for regulation

SUBPART O. SURPLUS LINES

§431. Purpose; necessity for regulation

This Subpart shall be liberally construed and applied to promote its underlying purposes which include:

(1) Protecting persons seeking insurance in this state.

(2) Facilitating the placement of surplus lines insurance with reputable and financially sound unauthorized insurers under the provisions of this Subpart.

(3) Establishing a system of regulation that permits orderly access to surplus lines insurance in this state and encourages authorized insurers to make new and innovative types of insurance available to consumers in this state.

(4) Providing a system through which persons may purchase insurance from approved unauthorized insurers or eligible unauthorized insurers pursuant to this Subpart.

(5) Protecting the revenues of this state.

(6) Providing a system pursuant to this Subpart that subjects unauthorized insurance activities in this state to the jurisdiction of the commissioner of insurance and state and federal courts in suits by or on behalf of the state.

Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:431 redesignated as R.S. 22:161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:432 - Surplus line insurance from unauthorized insurers

§432. Surplus lines insurance from unauthorized insurers

Surplus lines insurance, as defined in R.S. 22:46(17), may be procured from approved unauthorized insurers or eligible unauthorized insurers, provided that the insurance is as defined in R.S. 22:46(2) and (7.1) and sometimes referred to in this Title as "surplus lines insurers". It shall be procured through licensed surplus lines brokers and may be procured without regard to the availability of coverage from authorized insurers.

Acts 1988, No. 191, §1, eff. July 1, 1988; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1257 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:432 redesignated as R.S. 22:162 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:433 - Endorsement of contract

§433. Endorsement of contract

A. Each insurance policy or contract procured and delivered as surplus lines coverage pursuant to this Subpart shall have the following notice:

NOTICE

This insurance policy is delivered as surplus lines coverage under the Louisiana Insurance Code.

In the event of insolvency of the company issuing this contract, the policyholder or claimant is not covered by the Louisiana Insurance Guaranty Association which guarantees only specific types of policies issued by insurance companies authorized to do business in Louisiana.

This surplus lines policy has been procured by the following licensed Louisiana surplus lines broker:

Signature of Licensed Louisiana Surplus Lines Broker

or Authorized Representative

Printed Name of Licensed Louisiana Surplus Lines Broker

B. The notice required pursuant to Subsection A of this Section shall be:

(1) Prominently displayed in the color red or prominently offset by a black border.

(2) Printed or stamped on the policy or contract in bold and in not less than ten-point type.

(3) Signed by the surplus lines broker who procured the policy or contract.

Acts 1958, No. 125. Amended by Acts 1958, No. 291, §1; Acts 1972, No. 241, §1; Acts 1999, No. 868, §1; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1258 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:433 redesignated as R.S. 22:163 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:434 - Surplus line insurance valid

§434. Surplus lines insurance valid

Insurance contracts procured as surplus lines coverage from approved unauthorized insurers in accordance with this Subpart shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers.

Acts 1958, No. 125; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1259 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:434 redesignated as R.S. 22:164 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:435 - Solvency and eligibility requirements

§435. Solvency and eligibility requirements

A. A surplus lines broker shall place surplus lines insurance only with surplus lines insurers that are:

(1) Financially sound.

(2) Authorized in their domiciliary jurisdictions to write the type of insurance placed.

B. A surplus lines broker shall not place coverage with a surplus lines insurer, unless, at the time of placement, the surplus lines broker has determined that the surplus lines insurer qualifies under one of the following Paragraphs:

(1)(a) If it is a foreign insurer that it has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(i) The minimum capital and surplus requirements under the laws of this state.

(ii) Fifteen million dollars.

(b) The requirements of Subparagraph (a) of this Paragraph may be satisfied by an insurer's possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the commissioner. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. In no event shall the commissioner make an affirmative finding of acceptability when an unauthorized insurer's capital and surplus is less than four million five hundred thousand dollars.

(2)(a) If it is an alien insurer, it shall be listed by the International Insurers Department of the National Association of Insurance Commissioners on its Quarterly Listing of Alien Insurers.

(b) The commissioner may waive the requirement in Subparagraph (a) of this Paragraph upon an affirmative finding of the insurer's meeting the requirements for capital and surplus or acceptability pursuant to Paragraph (1) of this Subsection.

C. In addition to any other statements or reports required by this Subpart, the commissioner of insurance may request from any surplus lines broker full and complete information respecting the financial stability, reputation, and integrity of any unauthorized insurer with whom any such surplus lines broker has dealt, or proposes to deal, in the transaction of insurance business. The surplus lines broker shall promptly furnish in written or printed form so much of the information requested as he can produce.

Acts 1958, No. 125. Amended by Acts 1960, No. 148, §1; Acts 1966, No. 175, §1; Acts 1972, No. 239, §1; Acts 1979, No. 196, §1; Acts 1981, No. 856, §1; Acts 1983, No. 714, §1; Acts 1993, No. 902, §1; Acts 1995, No. 819, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 1340, §§1, 2, eff. July 15, 1997; Acts 1999, No. 868, §1; Redesignated from R.S. 22:1262 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:435 redesignated as R.S. 22:165 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:436 - Approved unauthorized insurers; list; requirements; removal

§436. Approved unauthorized insurers; list; requirements; removal

A. The commissioner of insurance shall maintain a list of approved unauthorized insurers from those eligible unauthorized insurers that apply for approval and satisfy the criteria established by the commissioner. Placement on the list of approved unauthorized insurers shall be prima facie evidence that an unauthorized insurer meets the financial and eligibility criteria of R.S. 22:435(A) and (B).

B. To obtain and maintain placement on the list of approved unauthorized insurers, an unauthorized insurer shall comply with the provisions of R.S. 22:435 applicable to foreign or alien insurers, respectively, and shall annually file with the commissioner the following, unless available to the commissioner through the NAIC or from public sources:

(1) A copy of the insurer's annual statement as of the preceding December thirty-first, evidencing that the insurer has complied with the provisions of R.S. 22:435.

(2) Evidence that, if the insurer issues workers' compensation insurance in this state, it has established and maintained a workers' compensation claims office pursuant to R.S. 23:1161.1 or has retained a licensed claims adjuster.

(3) A copy of the producer production report in a form required by the commissioner listing all business placed with the company by licensed surplus lines brokers. The report shall be filed with the commissioner no later than April fifteenth of each year.

C. The commissioner may remove an approved unauthorized insurer from the list if:

(1) The insurer fails to pay any required fee.

(2) The insurer fails to deliver any information requested by the commissioner within thirty days.

(3) The insurer issues workers' compensation insurance within the state, and fails to establish and maintain a workers' compensation claims office pursuant to R.S. 23:1161.1 or fails to retain a licensed claims adjuster.

(4) The insurer is in unsound financial condition or has acted in an untrustworthy manner.

(5) The insurer no longer satisfies the requirements set forth in R.S. 22:435.

(6) The insurer has willfully violated the laws of this state.

(7) The insurer conducts improper claims practices, including but not limited to unfair trade practices as defined in Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq.

D. Upon removing an insurer from the list of approved unauthorized insurers, the commissioner shall notify the insurer and all licensed surplus lines brokers of such action in writing. Such notice to licensed surplus lines brokers may, at the option of the surplus lines broker, be sent by the commissioner via electronic mail.

E. The commissioner shall have the authority to adopt and promulgate such rules and regulations as are necessary to carry out the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 1985, No. 432, §1, eff. July 10, 1985; Acts 1990, No. 885, §1; Acts 1993, No. 902, §1; Acts 1997, No. 310, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Acts 2005, No. 167, §§1, 2, eff. June 28, 2005; Redesignated from R.S. 22:1262.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.



RS 22:437 - Records of surplus line broker

§437. Records of surplus lines broker

A. Each licensed surplus lines broker shall keep a full and true record of each surplus line contract, procured by him including a copy of the daily report, if any, showing such of the following items as may be applicable:

(1) Amount of the insurance.

(2) Gross premiums charged.

(3) Return premium paid, if any.

(4) Rate of premium charged upon the several items of property.

(5) Effective date of the contract, and the terms thereof.

(6) Name and address of the insurer.

(7) Name and address of the insured.

(8) Brief general description of property insured and where located.

(9) Other information as may be required by the commissioner of insurance, including but not limited to the address of the worker's compensation claims office established by the insurer pursuant to R.S. 23:1161.1 and the name and address of the person authorized by the insurer to settle worker's compensation claims through such office or of the licensed claims adjuster retained by the insurer.

B. The record shall at all times be open to examination by the commissioner of insurance and whenever an examination shall be made by him of a surplus lines broker, such examination shall be in compliance with and pursuant to the provisions of Chapter 8 of this Title, R.S. 22:1981 et seq., insofar as the provisions of that Chapter are applicable to such examination.

Acts 1958, No. 125; Acts 1990, No. 885, §1; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:437 redesignated as R.S. 22:166 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:438 - Acknowledgment of applicant for insurance

§438. Acknowledgment of applicant for insurance

A. Any licensed surplus lines broker that procures a personal lines policy with an approved unauthorized insurer or eligible unauthorized insurer shall obtain from the applicant for insurance no later than the date of binding coverage, an acknowledgment on a standardized form promulgated by the commissioner of insurance which shall be maintained by the licensed surplus lines broker. The acknowledgment shall verify that:

(1) The applicant for insurance was expressly advised prior to placement of the surplus lines insurance.

(2) The insurance may be placed with an approved unauthorized insurer or eligible unauthorized insurer.

(3) In the event of insolvency of the insurer, losses shall not be paid by the Louisiana Insurance Guaranty Association.

(4) The applicant for insurance expressly authorizes the procurement of surplus lines insurance coverage.

(5) The coverage is being procured through a duly licensed surplus lines broker.

B. As long as the personal lines policy continues to be renewed by the same approved unauthorized insurer or eligible unauthorized insurer, there shall not be a need for new acknowledgments at each renewal. At renewal, if the personal lines policy is placed with a different approved unauthorized insurer or eligible unauthorized insurer, then a new acknowledgment shall be obtained in the manner outlined in Subsection A of this Section.

Acts 1993, No. 126, §1; Acts 1999, No. 868, §1; Redesignated from R.S. 22:1263.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:438 redesignated as R.S. 22:167 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:439 - Tax on surplus lines

§439. Tax on surplus lines

A.(1) On or before March first, June first, September first, and December first of each year, each surplus lines broker shall transmit to the commissioner of insurance a surplus lines tax report for the prior calendar quarter for single-state, Louisiana properties, risks, or exposures. This report shall be in a manner and format prescribed by the commissioner of insurance and include any additional information as required by the commissioner. The reporting of transactions shall be as follows:

(a) All new and renewal policies will be included in the report for the calendar quarter in which the effective date of the policy falls.

(b) All other premium transactions will be included in the report for the calendar quarter in which the invoice falls.

(2) Along with the report required to be filed on the due dates provided in Paragraph (1) of this Subsection, each surplus lines broker shall remit to the commissioner of insurance a tax on the premiums on surplus lines insurance reported in the quarterly surplus lines tax report, at the rate of five percent per annum. Such tax when collected by the commissioner of insurance shall be paid to the state treasurer and be credited to the general fund.

B. Every person placing insurance for single-state, Louisiana properties, risks, or exposures with an unauthorized insurer without going through a licensed Louisiana producer or surplus lines broker, except as provided in R.S. 22:432, shall remit to the commissioner of insurance a tax of five percent of the gross premium, such tax to be paid at the same time and under the same conditions as that levied on surplus lines brokers under the provisions of Subsection A of this Section. Such tax when collected by the commissioner of insurance shall be paid to the state treasurer and be credited to the general fund.

C. There shall be a tax on all premiums paid for surplus lines insurance covering properties, risks, or exposures for more than one state and for which Louisiana is the home state of the insured. Surplus lines brokers and independently procuring insureds shall remit the tax to the commissioner who shall transfer it to the general fund less the amount due to other states pursuant to Subsection D of this Section. The state shall return to the insured, through the surplus lines broker, if any, the tax on any portion of the premium unearned at the termination of the insurance. The surplus lines licensee or broker shall not rebate, for any reason, any part of the tax.

D. The tax required in Subsection C of this Section shall be on the gross premiums charged for any surplus lines insurance policy covering properties, risks, or exposures in more than one state and for which Louisiana is the home state of the insured. The surplus lines broker or independently procuring insured shall compute the sum payable based upon all of the following:

(1) An amount equal to five percent on that portion of the gross premiums allocated to this state.

(2) Plus an amount equal to the portion of the premiums allocated to other states or territories on the basis of the tax rates and fees applicable to properties, risks, or exposures located or to be performed in other states and territories that participate in a reciprocal allocation procedure as authorized herein.

(3) Less the amount of gross premiums allocated to this state and returned to the insured.

(4) Less the net premium tax collected on properties, risks, or exposures allocable to states or territories that do not participate in a reciprocal allocation procedure with this state.

E. Each surplus lines broker and insured independently procuring surplus lines insurance covering properties, risks, or exposures in more than one state for which Louisiana is the home state of the insured shall transmit to the commissioner of insurance a surplus lines tax report for the prior calendar quarter not later than on the dates designated by the commissioner. The commissioner shall prescribe the form and content of the report, which shall conform to any interstate agreement or compact for the receipt, allocation, and distribution of surplus lines premium taxes.

F. The home state of the insured for purposes of this Section shall be as defined in R.S. 22:46(8.1).

G.(1) The commissioner shall on behalf of the state of Louisiana enter into the Nonadmitted Insurance Multi-State Agreement or other cooperative compacts or agreements with other states for any of the following:

(a) The receipt, allocation, and disbursement among the participating, compacting, or contracting states of premium taxes attributable to the placement of surplus lines insurance.

(b) A uniform method of allocating and reporting among surplus lines insurance risk classifications.

(c) Sharing information among states relating to surplus lines insurance premium taxes.

(d) Such other purposes that are necessary and proper to maintain the state's revenues from surplus lines insurance premium taxes and to comply with the Nonadmitted and Reinsurance Reform Act of 2010 (15 U.S.C. 8206, et seq.).

(2) Such compact or agreement shall be in writing and filed with the commissioner prior to its taking effect.

(3) Such compact or agreement may provide for any of the following:

(a) The use of a clearinghouse to perform functions required under the agreement.

(b) The use of an allocation schedule to allocate risk and compute the tax due on the portion of premium attributable to each risk classification and to each state where properties, risks, or exposures are located.

(c) Any other provisions that will facilitate the administration of the compact or agreement.

(4) The commissioner may, as required by the terms of the compact or agreement, forward to officers of another state or to an agreed clearinghouse any information in the commissioner's possession relative to nonadmitted insurance.

(5) The commissioner may promulgate rules and regulations for the administration and enforcement of any such compact or agreement, including the assessment of a clearinghouse transaction fee.

H. The tax imposed on surplus lines pursuant to this Section shall not apply to the purchase of excess insurance obtained by an interlocal risk management agency pursuant to R.S. 33:1359 or 1485.

Acts 1958, No. 125. Amended by Acts 1958, No. 265, §1; Acts 1960, No. 149, §1; Acts 1984, 1st Ex. Sess., No. 3, §1, eff. March 27, 1984; Acts 1999, No. 868, §1; Acts 2005, No. 294, §1; Redesignated from R.S. 22:1265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2011, No. 361, §1, eff. July 1, 2011; Acts 2013, No. 203, §1, eff. June 10, 2013.

NOTE: Former R.S. 22:439 redesignated as R.S. 22:168 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: SEE ACTS 1984, 1ST EX. SESS., NO. 3, §2.



RS 22:440 - Penalty for failure to file statement or remit tax

§440. Penalty for failure to file statement or remit tax

In case of any failure of a surplus lines broker to make a report or to make payment of the tax provided by R.S. 22:439, ten percent shall be added to the amount of tax due, and paid to the commissioner of insurance along with the tax due, unless evidence to his satisfaction is submitted to him to show that such failure was due to some unforeseen or unavoidable reason other than mere neglect. If the delinquency be for more than thirty days after the due date of the report or after the due date for the payment of taxes as provided by R.S. 22:439, neglect will be presumed and the ten percent shall be added without any discretion on the part of the commissioner of insurance. After the lapse of thirty days, until the report is filed and the delinquent tax paid, the commissioner of insurance may revoke the license of the delinquent surplus lines broker to do business in this state. Any fine collected by the commissioner of insurance hereunder shall be paid to the state treasurer and credited to the general fund.

Acts 1958, No. 125. Amended by Acts 1966, No. 176, §1; Redesignated from R.S. 22:1266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:440 redesignated as R.S. 22:169 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:441 - Suspension or revocation of licenses; surplus lines broker; fines

§441. Suspension or revocation of licenses; surplus lines broker; fines

A. The commissioner of insurance shall revoke any surplus lines broker's license:

(1) If the broker fails to comply with R.S. 22:439 or to remit required taxes on surplus lines premiums as required by this Subpart.

(2) If the broker fails to maintain the required records and accounts from this state as prescribed by R.S. 22:437, or to allow the commissioner of insurance to examine his records as required by this Subpart.

(3) For closing of the surplus lines broker's office for a period of more than thirty calendar days, exclusive of legal holidays, Saturdays, and Sundays, unless permission is granted by the commissioner.

(4) For failure to make and file required reports.

(5) For violation of any of the provisions of this Subpart.

(6) For any other cause for which an insurance license could be denied, revoked, suspended, or the renewal thereof refused under the provisions of R.S. 22:1554.

B. The commissioner of insurance may deny, suspend, revoke, or refuse to renew or reinstate any such license whenever he deems such denial, suspension, revocation, or refusal to renew or reinstate to be for the best interest of the people of this state. The producer's license may also be denied, suspended, revoked, or refused renewal or reinstatement whenever there is a denial, suspension, revocation, or refusal to renew or reinstate a surplus lines broker's license.

C. The procedures provided by this Code for the denial, suspension, revocation, or refusal to renew or reinstate a producer's license shall be applicable to denial, suspension, revocation, or refusal to renew or reinstate a surplus line broker's license. The procedures provided for by this Code for the levying of fines against a producer shall be applicable to the levying of fines against a surplus line broker.

D. No surplus lines broker whose license has been so revoked, suspended, or refused renewal or reinstatement shall again be so licensed within one year thereafter, nor until any fines or delinquent taxes owing by him have been paid.

Acts 1958, No. 125. Amended by Acts 1966, No. 177, §1; Acts 1985, No. 717, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1999, No. 868, §1; Acts 2001, No. 386, §1, H.C.R. No. 4, 2002 1st Ex. Sess.; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:441 redesignated as R.S. 22:170 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:442 - Legal process against unauthorized insurer

§442. Legal process against unauthorized insurer

A. An unauthorized insurer shall be sued, upon any cause of action arising in this state under any contract issued by it as a surplus lines contract, pursuant to this Subpart, in the district court of the parish in which the cause of action arose.

B. Service of legal process against the insurer may be made in any such action by service upon the secretary of state or some other person in his office whom he may designate during his absence. The secretary of state shall forthwith mail the documents of process served, or a true copy thereof, to the person designated by the insurer in the policy for the purpose by registered or certified mail or by commercial courier as defined in R.S. 13:3204(D). The insurer shall have forty days from the date of service upon the secretary of state within which to plead, answer, or otherwise defend the action. Upon service of process upon the secretary of state in accordance with this provision, the court shall be deemed to have jurisdiction in personam over the insurer.

C. An unauthorized insurer issuing such policy shall be deemed thereby to have authorized service of process against it in the manner and to the effect as provided in this Section. Any such policy shall contain a provision stating the substance of this Section, and designating the person to whom the secretary of state shall mail process as provided in Subsection B of this Section.

Acts 1958, No. 125; Redesignated from R.S. 22:1268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 544, §3.

NOTE: Former R.S. 22:442 redesignated as R.S. 22:171 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:443 - Exemptions

§443. Exemptions

A. The provisions of R.S. 22:432 through 442, 444, and 1910 controlling the placing of insurance with unauthorized insurers shall not apply to reinsurance or to the following insurances when so placed by licensed surplus lines brokers of this state, except that a tax on the portion of the premiums received from ocean marine and foreign trade coverages which is properly allocable to the risks or exposures located in this state during the preceding calendar quarter shall be due on the dates and in a manner as provided in R.S. 22:439 at the rate of five percent, such tax when collected by the commissioner of insurance shall be paid to the state treasurer and to be credited to the state general fund, and such licensed surplus lines broker placing ocean marine insurance shall be subject to the provisions of R.S. 22:435, notwithstanding the provisions of R.S. 22:1902, 1903, and 1906, and must show on any document issued by or delivered by them evidencing such insurance, all of the insurers and must clearly stamp on any such documents that on the demand of the policyholder or his representative the latest financial statements of any such insurers are available at its office for inspection as follows:

(1) Ocean marine and foreign trade insurance.

(2) Insurance on subjects located, resident, or to be performed wholly outside of this state, or on vehicles or aircraft owned and principally garaged outside of this state.

(3) Insurance on property or operation of railroads engaged in interstate commerce.

(4) Insurance of aircraft owned or operated by manufacturers of aircraft, or of aircraft operated in scheduled interstate flight, or cargo of such aircraft, or against liability, other than worker's compensation and employer's liability, arising out of the ownership, maintenance, or use of such aircraft.

B.(1) Surplus lines brokers so placing any such insurance with an unauthorized insurer shall keep a full and true record of each such coverage in detail as required of surplus lines insurance under this Subpart. The record shall be preserved for not less than five years from the effective date of the insurance and shall be kept available in this state and open to the examination of the commissioner of insurance. The surplus lines broker shall furnish to the commissioner of insurance at his request and on forms as designated and furnished by him a report of all such coverages so placed in a designated calendar year.

(2) Notwithstanding anything to the contrary herein contained, the rates for the exempt lines of insurance set out in Paragraphs (A)(1), (2), (3), and (4) of this Section shall not be regulated.

Acts 1958, No. 125. Amended by Acts 1958, No. 264, §1; Acts 1960, No. 183, §1; Acts 1970, No. 185, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1986, No. 749, §1; Acts 1999, No. 868, §1; Redesignated from R.S. 22:1269 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:443 redesignated as R.S. 22:172 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:444 - Records of insureds

§444. Records of insureds

Every person for whom insurance has been placed with an unauthorized insurer pursuant to or in violation of this Subpart shall, upon the commissioner of insurance's order, produce for his examination all policies and other documents evidencing the insurance, and shall disclose to the commissioner of insurance the amount of the gross premiums paid or agreed to be paid for the insurance. For each refusal to obey such order, such person shall be liable for a fine of not more than five hundred dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:1270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:444 redesignated as R.S. 22:173 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:445 - Tontine funds; sales prohibited

§445. Tontine funds; sales prohibited

A. The sale by any person of tontine funds whereby any part of the principal or interest earned on individual contributions is to be used for the benefit of other contributors is hereby prohibited.

B. Nothing herein contained shall in any way be construed as prohibiting the sale of insurance policies approved for use in the state of Louisiana by the commissioner of insurance.

Added by Acts 1964, No. 385, §§1, 2; Redesignated from R.S. 22:1271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:445 redesignated as R.S. 22:174 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:446 - Surplus lines insurance delivered by approved unauthorized insurers; exemption from form and rate filing and approval

§446. Surplus lines insurance delivered by approved unauthorized insurers; exemption from form and rate filing and approval

Approved unauthorized insurers delivering surplus lines insurance in this state shall not be required to file or seek approval of their forms and rates.

Acts 2010, No. 189, §1, eff. June 9, 2010.



RS 22:447 - Redesignated as R.S. 22:176 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§447. Redesignated as R.S. 22:176 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:448 - Redesignated as R.S. 22:177 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§448. Redesignated as R.S. 22:177 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:449 - Redesignated as R.S. 22:178 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§449. Redesignated as R.S. 22:178 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:450 - Redesignated as R.S. 22:179 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§450. Redesignated as R.S. 22:179 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:451 - Scope of provisions

SUBPART P. GROUP SELF-INSURERS

§451. Scope of provisions

A. This Subpart shall be applicable to and shall regulate self-insurers and self-insurance plans, as defined in this Subpart, which are subject to jurisdiction of the commissioner of insurance under this Title. This Subpart shall not be applicable to any workers' compensation plan, except as otherwise provided in this Subpart. This Subpart shall not apply to any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

B. Regulation under this Subpart shall not be deemed to and shall not make any self-insurer or insurance plan an insurer or insurance policy solely because of such regulation hereunder. Any entity regulated under this Subpart shall not be considered or treated as an insurer or insurance policy solely because of such regulation.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Acts 1992, No. 612, §1; Redesignated from R.S. 22:3001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 794, §1.

NOTE: Former R.S. 22:451 redesignated as R.S. 22:180 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:452 - Definitions

§452. Definitions

For purposes of this Subpart, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them:

(1)(a) "Self-insurance plan" means any contract, plan, trust, arrangement, or other agreement which is established or maintained to offer or provide health care services, indemnification, or payment for health care services, or health and accident benefits to employees of two or more employers, but which is not fully insured. Any such contract, plan, trust, arrangement, or agreement shall be deemed "fully insured" only if said services, indemnification, payment, or benefits are guaranteed under a contract or policy of health insurance issued by an insurer authorized to transact business in this state.

(b) The term "self-insurance plan" shall not include any arrangement or trust formed under Subpart J of Part I of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, or single employer plans, plans exempt from the state insurance laws under the provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.), except as provided in R.S. 22:463, the Office of Group Benefits, plans of political subdivisions, health maintenance organizations regulated under the Health Maintenance Organization Act, R.S. 22:241 et seq., plans regulated under R.S. 33:1342, 1343, 1346, or 1349, and plans otherwise regulated as insured plans under this Title. A plan of a fraternal benefit society or a labor organization shall not be considered a self-insurance plan for the purposes of this Subpart to the extent that such plan provides health and accident benefits to its members and any of their dependents that are supplemental to those of an employer-provided plan.

(2) "Self-insurer" means any entity that makes, provides, or issues a self-insurance plan as defined in this Section.

(3) "Single employer plans" are:

(a) Those providing benefits to the employees of only one employer.

(b) Those providing benefits to the employees of two or more employers if at least a twenty-five percent interest in each such employer is held by the same legal entity directly or through subsidiaries.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Acts 1992, No. 775, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:3302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 794, §1.

NOTE: Former R.S. 22:452 redesignated as R.S. 22:181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:453 - Certificate of authority

§453. Certificate of authority

A. It is unlawful for any self-insurer to transact business or to issue or provide health care benefits under or pursuant to a self-insurance plan in this state without a certificate of authority issued by the commissioner of insurance. Any self-insurer which transacts business in this state without the certificate of authority required by this Subpart shall be considered an unauthorized insurer within the meaning of Subpart O of this Part, R.S. 22:431 et seq., and Part I of Chapter 7 of this Title, R.S. 22:1901 et seq., and all remedies and penalties prescribed therein shall apply to such self-insurer.

B. Each application for a certificate of authority shall be made on forms prescribed by the commissioner, shall be verified by the self-insurer or its authorized representative, and shall set forth or be accompanied by all of the following items:

(1) A copy of the self-insurer's bylaws and all management, administration, or trust agreements which the plan has made or proposes to make for the conduct of its business and affairs. Any proposed change or amendment to the foregoing shall also be filed with the commissioner within sixty days of its implementation.

(2) A list of names, permanent addresses, and official positions, if any, of the persons responsible for the formation of the self-insurer and for the organization, establishment, administration, and maintenance of the self-insurance plan.

(3) Biographical background information, on a form prescribed by the commissioner for each person who controls, directly or indirectly, ten percent or more of the self-insurer and for each director and officer of the self-insurer.

(4) A plan of operation which clearly indicates the method of operation of the self-insurer including all of the following items:

(a) The types and limits of insurance to be provided.

(b) Pro forma financial statements for a period covering three years, which shall include a balance sheet, income statement, and cash flow statement.

(c) The amount and liquidity of its assets relative to the risks to be assumed by the self-insurer.

(d) The expertise, experience, and character of the persons or entities which will manage the self-insurer.

(e) A description of the self-insurer's stop-loss or excess program.

(f) A description of the self-insurer's underwriting policy, including the person or entity which will perform these functions.

(g) A description of the self-insurer's claims handling procedures, including the person or entity that will perform these functions.

(h) A description of the self-insurer's investment policy.

(i) The overall soundness of the plan of operation of the self-insurer.

(j) A description of the self-insurer's rate-making policies and procedures.

(5) A feasibility study or other analysis involving the self-insurance plan prepared by a qualified actuary.

(6) A copy of the application for coverage, contract, certificate, or policy of insurance or schedules of benefits to be issued or provided to persons covered under the self-insurance plan.

(7) A current financial statement verified by the applicant or its authorized representative showing the applicant's assets, liabilities, and sources of financial means and support.

(8) A copy of a fidelity bond which bond shall comply with all of the following:

(a) Provides protection to the self-insurer against acts of fraud or dishonesty by persons servicing the self-insurer.

(b) Provides coverage for each person responsible for servicing the self-insurer.

(c) Is in an amount equal to the greater of ten percent of the premiums and contributions received by the self-insurer or ten percent of the benefits paid, during the preceding calendar year, with a minimum amount of ten thousand dollars and a maximum amount of five hundred thousand dollars.

(9) A copy of all advertising and marketing materials, including the marketing plan.

(10) A statement by the self-insurer certifying that the self-insurance plan is in compliance with all applicable provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.).

C. Within ninety days of receipt of a completed application, the commissioner of insurance shall issue a certificate of authority to do business in the state to an applicant if the commissioner determines that the following conditions are met:

(1) The persons responsible for the administration of the self-insurance plan are competent, trustworthy, and of good reputation.

(2) The applicant is financially sound and responsible.

(3) The applicant has deposited cash or securities and has otherwise complied with all of the requirements of this Subpart.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 680, §1, eff. June 7, 2012.

NOTE: Former R.S. 22:453 redesignated as R.S. 22:182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:454 - Insolvency deposit

§454. Insolvency deposit

A. All self-insurers shall, before receiving a certificate of authority, deposit with the commissioner a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the self-insurer has deposited cash, or bonds of the United States, the state of Louisiana, or any political subdivision of the state, of the par value of not less than the greater of either one of the following items:

(1) One hundred thousand dollars.

(2)(a) Thirty percent of the self-insurer's outstanding Louisiana-related reserve liabilities. For the purposes of this Subsection, reserve liabilities shall be computed with proper regard for the following items:

(i) Known claims paid and outstanding.

(ii) A history of incurred but not reported claims.

(iii) Claims handling expenses.

(iv) Unearned premium.

(v) An estimate for bad debts.

(vi) A trend factor.

(vii) A margin for error.

(b) All securities deposited pursuant to this Subsection shall be held in trust for the benefit and protection of and as security for all policyholders of the self-insurer making such deposit.

B. Each receipt or other evidence of deposit or security shall contain a restriction which shall read as follows:

"ACKNOWLEDGEMENT OF RESTRICTION

The cash or other deposit evidenced by this receipt shall be held by the issuer or its successors or assigns, to demonstrate to the Louisiana Department of Insurance that the owner-payee of the receipt is financially responsible and capable of performing its obligations as a self-insurer. This certificate shall be renewed and renegotiated between the issuer and the owner-payee without the necessity of the receipt's release or surrender and funds evidenced hereby shall remain on deposit at or with the issuing institution, its successors or assigns, until notice of release or a demand of payment signed by the duly authorized elected incumbent commissioner of insurance of the state of Louisiana, or his duly authorized deputy, has been presented to issuer. Any issuer making payment to the commissioner upon his written demand and upon a showing of good cause shall not be liable in any manner to the owner-payee or any other person for having made such disbursement of funds. Interest earned on the funds evidenced hereby shall be paid to the owner-payee on a regular periodic basis as agreed to by the issuer and the owner-payee."

C, D. Repealed by Acts 2012, No. 680, §2, eff. June 7, 2012.

E. Repealed by Acts 2009, No. 503, §2.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §2; Acts 2012, No. 680, §§1, 2, eff. June 7, 2012.

NOTE: Former R.S. 22:454 redesignated as R.S. 22:183 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:455 - Administrators; license

§455. Administrators; license

An administrator of a self-insurance plan shall be licensed as a life and health insurance producer and shall be subject to all laws and regulations governing life and health insurance producers as set forth in R.S. 22:1541 through 1554 and 1556 through 1565.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996, H.C.R. No.4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:3005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:455 redesignated as R.S. 22:184 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:456 - Producers; appointment

§456. Producers; appointment

A. Any self-insurer who has been issued a certificate of authority under this Subpart may contract with and appoint as its representatives in this state, as its producer or producers, any person or persons licensed as a life and health producer under Chapter 5 of this Title, R.S. 22:1541 et seq. No solicitation of insurance shall be made by any producer prior to notification of such self-insurer that its appointment has been recorded by the commissioner of insurance. If the commissioner has not notified the self-insurer of his disapproval of a particular producer within thirty days after receipt of the self-insurer's appointment of such producer, the producer thereafter may commence solicitation of insurance.

B. On or before the first day of March of each year, each self-insurer shall submit to the commissioner of insurance by certified mail an alphabetical list of the licensed producers which it wishes to appoint, together with a fee of ten dollars for each such appointment. Any appointment shall remain in full force and effect until the thirtieth day of April following the date of recordation by the commissioner of insurance, unless the license of the appointed producer is revoked by the commissioner or until cancelled by the self-insurer upon written notice to the producer and the commissioner.

C. Any self-insurer who violates the provisions of this Section shall be fined the sum of ten dollars for each producer's appointment received after the first day of March of each year.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:456 redesignated as R.S. 22:185 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:457 - Producers; acting for unauthorized self-insurer prohibited

§457. Producers; acting for unauthorized self-insurer prohibited

A. No natural or juridical person shall, within this state, solicit, procure, receive, or forward applications for coverage under any self-insurance plan or issue or deliver policies, certificates, schedules of benefits, or other evidence of such coverage or in any manner secure, assist, or aid in the placing of any such coverage for any person other than himself, directly or indirectly, with any self-insurer not authorized to do business in this state under this Subpart.

B. Any such person shall be liable personally for the full amount of any loss sustained under such coverage provided by or through him or it, directly or indirectly, with any self-insurer not authorized to do business in this state, including any taxes which may become due under the laws of this state by reason of such coverage.

C. After ten days' notice, the commissioner may revoke, suspend, or refuse to renew a producer's license, or may levy a fine not to exceed two thousand five hundred dollars against a producer who has been found by the commissioner to have violated the provisions of this Section. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:458 - Self-insured trusts

§458. Self-insured trusts

The following requirements shall be met in addition to all other provisions of this Subpart where any self-insurance plan is effected, maintained, and operated under a trust agreement:

(1) A self-insurer shall maintain at all times unimpaired net assets of not less than one million dollars. The net assets required to be maintained pursuant to this Section shall be in the form of cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations or which are secured or guaranteed as to principal and interest by the government of the United States, or any state of the United States.

(2) The employers in the self-insurance plan shall be members of an association or group of five or more businesses that are in the same trade or industry, including closely related businesses that provide support, services, or supplies primarily to that trade or industry.

(3) A board of trustees elected by participating employers shall serve as fund managers on behalf of participants. Trustees shall be plan participants. No participating employer may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees may not receive compensation but may be reimbursed for actual expenses incurred in connection with duties as trustee.

(4) Trustees shall be bonded in an amount not less than one hundred fifty thousand dollars from a licensed surety company.

(5) Investment of plan funds is subject to the same restrictions which are applicable to insurers under this Title.

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:459 - Excess stop-loss coverage

§459. Excess stop-loss coverage

A. Each self-insurance plan shall include aggregate excess stop-loss coverage and specific excess stop-loss coverage provided by an insurer licensed by the state of Louisiana. Aggregate excess stop-loss coverage shall include provisions to cover incurred, unpaid claims liability in the event of plan termination. A plan shall submit its proposed excess or stop-loss insurance contract to the commissioner at least thirty days prior to the proposed self-insurance plan's effective date and at least thirty days subsequent to any renewal date. The commissioner shall review the contract to determine whether it meets the standards established by this Section and shall respond within thirty days of its submission to him. Any excess or stop-loss insurance plan must provide coverage with rates not subject to adjustment by the insurer during the first twelve months.

B. The self-insurer shall possess a written commitment, binder, or policy for stop-loss insurance issued by an insurer authorized to do business in this state and that the commitment, binder, or policy provides all of the following items:

(1) At least thirty days' notice to the commissioner of any cancellation or nonrenewal of coverage.

(2) Both specific and aggregate coverage with an aggregate retention of not more than one-hundred twenty-five percent of the amount of expected claims for the next plan year and a specific retention amount annually determined by the actuarial opinion required by R.S. 22:463(B).

(3) Both the specific and aggregate coverage required in Paragraph (2) of this Subsection shall require all claims to be submitted within ninety days after the claim is incurred and provide a twelve-month claims incurred period and at least a fifteen-month paid claims period for each policy year.

C. On the application of a self-insurer, the commissioner may waive or reduce the requirement for aggregate stop-loss insurance coverage required by this Section on a determination that the interests of the participating employers and employees are adequately protected based on the level of aggregate stop-loss insurance recommended by the actuary as required by R.S. 22:463(B).

Acts 1984, No. 857, §1; Acts 1990, No. 902, §1; Redesignated from R.S. 22:3009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:460 - Disclosures

§460. Disclosures

A. No contract, certificate, policy, schedule of benefits, or other evidence or agreement of insurance shall be delivered or issued for delivery in this state under any self-insurance plan unless there is prominently printed on the front thereof in ten-point type a notice to the insured that the plan pursuant to which the coverage is issued or provided is uninsured.

B. Each application for coverage under a self-insurance plan and any and all advertisements or marketing pieces or material disseminated in relation to any self-insured plan shall contain a statement prominently printed thereon or therein in ten-point type that the self-insurance plan for which coverage is being solicited is uninsured.

C. Any entity, including but not limited to a production agency or third party or other administrator, that advertises, sells, transacts, or administers coverage for health care services in this state, shall inform any purchaser or prospective purchaser of coverage under a self-insurance plan or person covered under a self-insurance plan of the lack of insurance for the coverage issued or provided or to be issued or provided. Any administrator that advertises or administers coverage for health care services in this state that is provided by a self-insurer shall inform its appointed producers of the elements of coverage, including the amount of any reinsurance or "stop-loss" insurance in effect.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:461 - Annual audit

§461. Annual audit

A. Each self-insurer shall cause to be conducted an annual audit by a licensed independent certified public accountant of its financial statements reporting the financial condition and results of operations of the self-insurer.

B. This Section shall apply to all self-insurers.

C. The audit report required in this Section shall be filed with the commissioner on or before the thirtieth day of the sixth month following the year end of the self-insurer. Up to two thirty-day extensions may be granted by the commissioner upon showing by the self-insurer and its independent certified public accountant of the reasons for requesting such extension and upon determination by the commissioner of good cause for an extension. The request for extension shall be submitted in writing not less than ten days prior to the due date in sufficient detail to permit the commissioner to make an informed decision with respect to the requested extension.

D. The annual audited financial statement shall report the financial condition of the self-insurer as of the end of the most recent fiscal or calendar year and the results of its operations, changes in financial position, and changes in capital and surplus for the year then ended in conformity with generally accepted accounting practices prescribed, or otherwise permitted, by the Department of Insurance of the state of domicile of the self-insurer.

E. The annual audited financial report shall include the following items:

(1) The report of the independent certified public accountant.

(2) A balance sheet reporting admitted assets, liabilities, and net assets.

(3) A statement of gain or loss from operations.

(4) A statement of cash flows.

(5) A statement of changes in net assets.

(6) Notes to financial statements. These notes shall be those required by generally accepted accounting principles and shall include the following items:

(a) A reconciliation of difference, if any, between the audited statutory financial statements and the annual statement filed pursuant to this Subpart with a written description of the nature of these differences.

(b) A narrative explanation of all significant intercompany transactions and balances.

(7) The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the self-insurer filed with the commissioner, and:

(a) The financial statement shall be comparative.

(b) Amounts may be rounded to the nearest thousand dollars.

(c) Insignificant amounts may be combined.

F. Financial statements furnished pursuant to this Section shall be audited by an independent certified public accountant. The audit of the self-insurer's financial statements shall be conducted in accordance with generally accepted auditing standards.

G. Every self-insurer required to file an audited financial report pursuant to this Subpart shall require the accountant to make available for review by the commissioner, the workpapers prepared in the conduct of his audit. The self-insurer shall require that the accountant retain the audit workpapers or a period of not less than five years after the period reported thereon.

H. In the conduct of the aforementioned review by the commissioner, photocopies of pertinent audit workpapers may be made and retained by the department. Such workpapers or copies thereof obtained by the commissioner shall be confidential and shall not constitute a public record. The workpapers of a certified public accountant subject to maintenance and audit pursuant to this Section shall nonetheless remain the property of the certified public accountant.

I. Repealed by Acts 2012, No. 680, §2, eff. June 7, 2012.

J. Repealed by Acts 2010, No. 794, §4.

Acts 1990, No. 902, §1; Acts 1992, No. 612, §1; Redesignated from R.S. 22:3011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 794, §4; Acts 2012, No. 680, §§1, 2, eff. June 7, 2012.



RS 22:462 - Examination by commissioner

§462. Examination by commissioner

A. The commissioner of insurance shall make an annual examination of each self-insurer for the initial three-year period during which the self-insurer transacts business in this state. Thereinafter, the commissioner shall make an examination of each self-insurer at least once every five years, unless the commissioner, in his discretion, determines that the financial condition or operations of the self-insurer warrant more frequent examinations.

B. All expenses incurred by the commissioner in conducting the examination shall be paid by the self-insurer examined. A self-insurer may contest the reasonableness of the amount of the expenses billed to it by applying to a court of competent jurisdiction for a rule to test the reasonableness of the billing. The rule shall be tried by preference and, if appealed, shall be given preference in the appellate court as may be provided for suits against the state.

C. If a self-insurer does not contest the reasonableness of the billing and fails to pay the expenses of the examination within thirty days after the receipt of the billing or within fifteen days after the date that a final judgment was rendered when a rule had been issued pursuant to Subsection B of this Section, the commissioner may file a lien against any of the assets of the self-insurer located within the state until the amount of the lien is paid in full.

D. The commissioner shall employ such personnel as is necessary to conduct the examination and to compile the report thereon.

E. In conducting an examination of a self-insurer, the commissioner shall have access to all records of the self-insurer and those pertaining to the self-insurance plan of the self-insurer. All such records and the officers, employees, and representatives of the self-insurer shall be made available to the commissioner.

F. If the self-insurer fails to make the records or personnel available as provided in Subsection E, the commissioner may petition any court of competent jurisdiction to subpoena witnesses or documentary evidence. The commissioner shall have the power to administer oaths and examine under oath any person relative to the insurance affairs of the self-insured being examined. Any person who testifies falsely or makes a false affidavit during the course of such an examination shall be guilty of perjury.

G. The commissioner shall make a certified report of his findings and a copy shall be furnished to the self-insurer at least thirty days prior to the filing of the report in the office of the commissioner for public inspection. During this thirty-day period, the self-insurer may request in writing that a hearing be held to consider objections to the report. The report shall not be made public until after the hearing is held and any modifications that the commissioner deems necessary are made.

H. In lieu of an examination under this Section of any foreign self-insurer licensed in this state, the commissioner may accept an examination report on the self-insurer as prepared by the department for the self-insurer's state of domicile if the insurance department was, at the time of the examination, accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program and the examination is performed under the supervision of an accredited state insurance department, or with the participation of one or more examiners who are employed by that accredited state insurance department, and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their state insurance department.

Acts 1990, No. 902, §1; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:3012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:463 - Annual reports; actuarial opinions

§463. Annual reports; actuarial opinions

A. Any plan established or maintained in the state to offer or provide health care services, indemnification, or payment for health care services, or health and accident benefits to employees under the provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.) shall file, through the administrator or his designee, within two hundred ten days after the close of such year a certified copy of the annual report required pursuant to 29 U.S.C. §1023 with the commissioner. The filing required herein shall in no way purport to regulate or affect the plan or its benefits.

B.(1) Each self-insurer shall file, within ninety days of the end of the fiscal year, an actuarial opinion prepared and certified by an actuary who meets the following requirements:

(a) The actuary is not an employee of the self-insurer.

(b) The actuary is a fellow of the Society of Actuaries, a member of the American Academy of Actuaries, or an enrolled actuary under the Employee Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.).

(2) The actuarial opinion required under this Subsection shall include the following items:

(a) A description of the actuarial soundness of the self-insurer, including any actions recommended to improve the actuarial soundness of the arrangement.

(b) The amount of reserves recommended to be maintained by the arrangement.

(c) The level of specific and aggregate stop-loss insurance recommended to be maintained by the arrangement.

C.(1) Reserves required by this Section shall be computed with proper actuarial regard for the following items:

(a) Known claims, paid and outstanding.

(b) A history of incurred but not reported claims.

(c) Claims handling expenses.

(d) Unearned premium.

(e) An estimate for bad debts.

(f) A trend factor.

(g) A margin for error.

(2) Reserves required by this Section shall be maintained in cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations or which are secured or guaranteed as to principal and interest by the government of the United States, or any state of the United States.

Acts 1990, No. 902, §1; Acts 1992, No. 775, §1; Redesignated from R.S. 22:3013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 680, §1, eff. June 7, 2012.



RS 22:464 - Dissolution

§464. Dissolution

A. A self-insurer that desires to dissolve a self-insurance plan shall apply to the commissioner for authority to dissolve. Applications to dissolve shall be on forms prescribed by the commissioner and shall be approved or disapproved by the commissioner within sixty days of receipt. Dissolution of a self-insurer or a self-insurance plan without authorization is prohibited and shall not absolve a plan, a self-insurer, or its participants from fulfilling the plan's continuing obligations.

B. An application to dissolve shall be granted if either of the following conditions is met:

(1) The plan has no outstanding liabilities including incurred but not reported liabilities.

(2) The plan is covered by an irrevocable commitment from a licensed insurer which provides for payment of all outstanding liabilities and for providing all related services, including payment of claims, preparation of reports, and administration of transactions associated with the period during which the plan provided coverage.

C. Upon dissolution of any self-insured trust, after payment of all outstanding liabilities and indebtedness, the assets of the plan shall be distributed to all employers participating in the plan during the last five years immediately preceding dissolution. The distributive share of each employer shall be in the proportion that all contributions made by the employer during the five-year period bear to the total contributions made by all participating employers during such five-year period.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:465 - Insolvency of plan

§465. Insolvency of plan

When the commissioner, after examination or review of the audit statement required under R.S. 22:463, finds that a self-insurance plan is nearing an insolvent condition or is insolvent, he may issue such orders as he deems necessary to rehabilitate the plan, or he may petition a court of competent jurisdiction for an injunction and rehabilitation as provided for in R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:466 - Transaction of business

§466. Transaction of business

A. No self-insurer shall transact business in this state or shall issue or provide any coverage for health and accident benefits under any self-insurance plan until it has complied with all applicable requirements of this Subpart and of any other applicable provisions of this Title, including R.S. 22:1824.

B. Each self-insurer shall pay fees in advance in the amount specified in R.S. 22:821 for its filings, certificates, copies, and other services specified therein which are applicable to self-insurers.

C. The commissioner may take any action available to him under this Title to ensure compliance with and to enforce the provisions of this Subpart.

Acts 1990, No. 902, §1; Acts 1993, No. 653, §1; Redesignated from R.S. 22:3016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:467 - Duties of commissioner; rules and regulations

§467. Duties of commissioner; rules and regulations

The commissioner shall promulgate such rules and regulations in accordance with the Administrative Procedure Act as are necessary to effectuate the provisions and purposes of this Subpart.

Acts 1990, No. 902, §1; Redesignated from R.S. 22:3017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:468 - Covered claim; prohibition of cancellation

§468. Covered claim; prohibition of cancellation

No self-insurer may unilaterally cancel a self-insurance plan or reduce the benefits provided by such plan after receipt or notice of any covered claim. The self-insurer may cancel the plan, as otherwise provided by law, after the claimant has been discharged from treatment for that condition and no further claims for that condition are expected, provided there has been no other receipt or notice of claim by that claimant under that plan.

Acts 1993, No. 944, §1; Redesignated from R.S. 22:3018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:469 - Inherited metabolic diseases; coverage for food products

§469. Inherited metabolic diseases; coverage for food products

A. Every self-insurer and self-insurance plan, as defined in this Subpart, which are subject to the jurisdiction of the commissioner under this Title shall provide coverage, subject to applicable deductibles, coinsurance, and copayments, for low protein food products for treatment of inherited metabolic diseases, if the low protein food products are medically necessary and, if applicable, are obtained from a source approved by the self-insurer or self-insurance plan, provided coverage will not be denied if the self-insurer or self-insurance plan does not approve a source.

B. As used in this Section, the following words shall have the following meanings:

(1) "Inherited metabolic disease" shall mean a disease caused by an inherited abnormality of body chemistry. Such diseases shall be limited to:

(a) Glutaric Acidemia.

(b) Isovaleric Acidemia (IVA).

(c) Maple Syrup Urine Disease (MSUD).

(d) Methylmalonic Acidemia (MMA).

(e) Phenylketonuria (PKU)

(f) Propionic Acidemia.

(g) Tyrosinemia.

(h) Urea Cycle Defects.

(2) "Low protein food products" shall mean a food product that is especially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease. Low protein food products shall not include a natural food that is naturally low in protein.

C. Coverage provided pursuant to this Section shall not exceed eligible benefits of two hundred dollars per month.

D. Repealed by Acts 2009, No. 503, §2.

Acts 2003, No. 829, §1; Redesignated from R.S. 22:3018.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.



RS 22:481 - Purpose; title

SUBPART Q. RISK RETENTION GROUPS

§481. Purpose; title

A. The purpose of this Subpart shall be to regulate the formation and operation of risk retention groups in Louisiana, formed pursuant to the provisions of the federal Risk Retention Amendments of 1986, as amended.

B. This Subpart shall be known and may be cited as the "Risk Retention Group Law".

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:482 - Definitions

§482. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section:

(1) "Commissioner" means the commissioner of insurance of Louisiana or the commissioner, director, or superintendent of insurance in any other state.

(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(a) Any person who performs that work.

(b) Any person who hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(3) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(a) For a corporation, the state in which the purchasing group is incorporated.

(b) For an unincorporated entity, the state of its principal place of business.

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to:

(a) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims.

(b) Pay other obligations in the normal course of business.

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

(6)(a) "Liability" means legal liability for damages including costs of defense, legal costs and fees, and other claims expenses because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from, or arising out of:

(i) Any business, whether profit or nonprofit, trade, product, services including professional services, premises, or operations.

(ii) Any activity of any state or local government, or any agency or political subdivision thereof.

(b) "Liability" does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.).

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in Paragraph (6) of this Section.

(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(a) The coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.

(b) Historical and expected loss experience of the proposed members and national experience of similar exposures.

(c) Pro forma financial statements and projections.

(d) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.

(e) Identification of management, underwriting and claims procedures, managerial oversight methods, investment policies, and reinsurance agreements.

(f) Such other matters as may be prescribed by the department for liability insurance companies authorized by the insurance laws of the state.

(9) "Product liability" means the liability for personal injury and property damages arising from the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product as defined and construed by the laws of this state.

(10) "Purchasing group" means any group domiciled in any state which:

(a) Has as one of its purposes the purchase of liability insurance on a group basis.

(b) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in Subparagraph (c) of this Paragraph.

(c) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.

(11) "Risk Retention Amendments of 1986" means Public Law 99-563.

(12) "Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands:

(a) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members.

(b) Which is organized for the primary purpose of conducting the activity described under Subparagraph (a) of this Paragraph.

(c) Which:

(i) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state.

(ii) Before January 1, 1985 was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability as such terms were defined in the federal Product Liability Risk Retention Act of 1981 before the date of the enactment of the federal Risk Retention Amendments of 1986.

(d) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person.

(e) Which:

(i) Has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the risk retention group; or

(ii) Has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group, and has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group.

(f) Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members or secondary owners are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations.

(g) Whose activities do not include the provision of insurance other than:

(i) Liability insurance for assuming and spreading all or any portion of the liability of its group members.

(ii) Reinsurance with respect to the liability of any other risk retention group or any members or secondary owners of such other group which is engaged in businesses or activities so that such group or member or secondary owner meets the requirement described in Subparagraph (e) of this Paragraph from membership in the risk retention group which provides such reinsurance.

(h) The name of which includes the phrase "Risk Retention Group".

(13) "State" means any state of the United States and the District of Columbia.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:2072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:483 - Risk retention groups chartered in Louisiana

§483. Risk retention groups chartered in Louisiana

A. A risk retention group seeking to be chartered in this state shall be chartered and licensed as a liability insurance company authorized by the insurance laws of this state and, except as provided elsewhere in this Subpart, shall comply with all of the laws, rules, regulations, and requirements applicable to such insurers chartered and licensed in this state and with R.S. 22:484 to the extent such requirements are not a limitation on laws, rules, regulations, or requirements of this state. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the department of insurance a plan of operation or a feasibility study.

B. A risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or a feasibility study, on the fifteenth day of the month following the material change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the department.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:2073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:484 - Risk retention groups not chartered in Louisiana

§484. Risk retention groups not chartered in Louisiana

A. Law applicable. Risk retention groups chartered in states other than Louisiana and seeking to do business as a risk retention group in this state shall observe and abide by the laws of this state governing the formation and operation of a risk retention group and the provisions of the federal Risk Retention Amendments of 1986, as amended. However, if a risk retention group fails to qualify under the provisions of the federal Risk Retention Amendments of 1986, the commissioner may apply any state law that may be preempted by the federal Risk Retention Amendments of 1986, as amended.

B. Notice of operations and designation of department as agent. Before offering insurance in this state, a risk retention group shall submit to the department, on a form prescribed by the department:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, its members, and such other information as the commissioner of this state may require to verify that the risk retention group meets the qualifications of R.S. 22:482(12).

(2) A copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile; except that this Section shall not apply with respect to any line or classification of liability insurance which meets both of the following:

(a) Was defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of this Act.

(b) Was offered before such date of enactment by any risk retention group which has been chartered and operating for not less than three years before such date of enactment.

(3) A statement of registration which designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

(4) Payment of the fee as prescribed by R.S. 22:821.

C. Financial condition. Any risk retention group doing business in this state shall submit to the commissioner:

(1) A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist under criteria established by the National Association of Insurance Commissioners.

(2) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination.

(3) A copy of any audit performed with respect to the risk retention group upon request of the commissioner.

(4) Such information as may be required to verify its continuing qualification as a risk retention group under the provisions of R.S. 22:482.

D.(1) Taxation. All premiums paid for coverages within this state to risk-retention groups shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to foreign admitted insurers. To the extent licensed producers are utilized, they shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not chartered in this state. To the extent licensed producers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured with the state. Further, each risk retention group shall report all premiums paid to it for risks insured within the state.

(2) To the extent that licensed producers are compensated by a risk retention group, they shall keep a complete and separate record of all policies procured from each risk retention group. The record shall be open to examination by the department, as provided in R.S. 22:492. The records shall include for each policy and type of insurance the following:

(a) The limit of liability.

(b) The time period covered.

(c) The effective date.

(d) The name of the risk retention group which issued the policy.

(e) The gross premium charged.

(f) The amount of return premiums, if any.

E. Compliance with unfair claims settlement practices law. Any risk retention group, its agents and representatives, shall comply with the unfair claims settlement practices laws of this state.

F. Deceptive, false, or fraudulent practices. Any risk retention group shall comply with the laws of this state regarding deceptive, false, or fraudulent acts or practices. However, if the commissioner seeks an injunction regarding such conduct, the injunction shall be obtained from a court of competent jurisdiction.

G. Examination regarding financial condition. Any risk retention group shall submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within sixty days after notice from the commissioner of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners examiner handbook.

H. Notice to purchasers. Any policy issued by a risk retention group shall contain in ten point type on the front page and the declaration page, the following notice:

"NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group."

I. Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group.

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

J. Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

K. Prohibited coverage. No risk retention group may offer insurance policy coverage prohibited by this Code or declared unlawful by the Louisiana Supreme Court.

L. Delinquency proceedings. A risk retention group not chartered in this state and doing business in this state shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under the provisions of Subsection G of this Section.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 2004, No. 376, §1; Redesignated from R.S. 22:2074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:485 - Additional authority; risk retention groups

§485. Additional authority; risk retention groups

The commissioner may refuse, suspend, or revoke the registration of a risk retention group whenever he shall find that such risk retention group meets any one of the following conditions:

(1) Is insolvent.

(2) Is in such condition that its further transaction of business in this state would be hazardous to the policyholders, creditors, or the public.

(3) Fails to pay any fees, taxes, or charges prescribed by this Title within sixty days after the same are due and payable.

(4) Has had its corporate existence dissolved or its certificate of authority revoked or suspended in the state in which it was organized.

(5) Refuses to remove or discharge an officer or director who has been convicted of any felony involving dishonesty or breach of trust, where the convicted person has not been granted a waiver under 18 USC 1033. The provisions of this Paragraph shall not apply to a risk retention group that is not domiciled in this state.

Acts 1995, No. 935, §1; Acts 2004, No. 376, §1; Redesignated from R.S. 22:2074.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:486 - Compulsory associations

§486. Compulsory associations

No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, its insureds, or any other claimant receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:487 - Repealed by Acts 2009, No. 503, §2.

§487. Repealed by Acts 2009, No. 503, §2.



RS 22:488 - Purchasing groups exemption from certain laws relating to the group purchase of insurance

§488. Purchasing groups exemption from certain laws relating to the group purchase of insurance

Any purchasing group meeting the criteria established under the laws of this state shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance, prohibition of group purchasing or any law that would discriminate against a purchasing group or its members. In addition, an insurer shall be exempt from any law of this state which prohibits providing or offering to provide to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters. A purchasing group shall be subject to all other applicable laws of this state.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:489 - Notice and registration requirements of purchasing groups

§489. Notice and registration requirements of purchasing groups

A. A risk purchasing group which intends to do business in this state shall, prior to doing business, pay the registration fee required by R.S. 22:490 and furnish notice to the department on forms prescribed by the department which:

(1) Identify the state in which the group is domiciled.

(2) Specify the lines and classifications of liability insurance which the purchasing group intends to purchase.

(3) Identify the insurance company from which the group intends to purchase its insurance and the domicile of such company.

(4) Identify the principal place of business of the group.

(5) Provide such other information as may be required by the commissioner to verify that the purchasing group is qualified under R.S. 22:482(10).

B. The purchasing group shall register with and designate the commissioner or other appropriate authority as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements shall not apply in the case of a purchasing group:

(1) Which:

(a) Was domiciled before April 2, 1986.

(b) Is domiciled on and after October 27, 1986 in any state of the United States.

(2) Which:

(a) Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state.

(b) Since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state.

(3) Which was a purchasing group under the requirements of the federal Product Liability Retention Act of 1981 before October 27, 1986.

(4) Which does not purchase insurance that was not authorized for purposes of an exemption under the federal Product Liability Retention Act of 1981, as in effect before October 27, 1986.

C. A purchasing group shall notify the department of any alterations in any of the items required in Subsection A of this Section by the fifteenth day of the following month.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 1999, No. 299, §1, eff. June 11, 1999; Redesignated from R.S. 22:2078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:490 - Registration and annual renewal; fees

§490. Registration and annual renewal; fees

Upon registration with the department, each risk purchasing group shall pay the department the fee specified in R.S. 22:821(B)(18)(a). Such registration shall expire on the first day of March of each year, unless renewed, and shall be renewed by filing an annual report on a form prescribed by the commissioner and paying the renewal fee specified in R.S. 22:821(B)(18)(b) to the department.

Acts 1999, No. 299, §1, eff. June 11, 1999; Redesignated from R.S. 22:20781 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:491 - Restrictions on insurance purchased by purchasing groups

§491. Restrictions on insurance purchased by purchasing groups

A. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed producer acting pursuant to the laws and regulations of such state.

B. For purposes of this Section, a purchasing group is located in each and every state in which a member of the purchasing group has a risk or exposure where the liability insured against could arise.

C. A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk located in this state that the risk is not protected by the fund of an insurance guaranty association in this state and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state.

D. No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. The insurance coverage may provide for a deductible or self-insured retention applicable to individual members.

E. Any purchase of insurance by purchasing groups is subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:2079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:492 - Administrative and procedural authority regarding risk retention groups and purchasing groups

§492. Administrative and procedural authority regarding risk retention groups and purchasing groups

The commissioner may use any of the powers established under this Code to enforce the laws of this state so long as those powers are not specifically preempted by the federal Product Liability Risk Retention Act of 1981, as amended by the federal Risk Retention Amendments of 1986. This includes, but is not limited to, the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties. With regard to any investigation, administrative proceeding, or litigation, the commissioner may rely on the procedural law and regulations of the state. However, the injunctive authority of the commissioner in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2080 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:493 - Penalties

§493. Penalties

A risk retention group which violates any provision of this Subpart shall be subject to fines and penalties applicable to licensed insurers generally, including revocation of its registration and the right to do business in this state.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:494 - Duty on agents or brokers to obtain license

§494. Duty on producers to obtain license

Any person acting, or offering to act, as a producer for a risk retention group or purchasing group which solicits members, sells insurance coverage, purchases coverage for its members located within the state, or otherwise does business in this state shall obtain a license from the commissioner pursuant to R.S. 22:1541 through 1554 and 1556 through 1565.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:2082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:495 - Binding effect of orders issued in federal district court

§495. Binding effect of orders issued in federal district court

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in any state or in all states or in any territory or possession of the United States upon a finding that such a group is in a hazardous financial condition shall be enforceable in the courts of the state.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:496 - Rules and regulations

§496. Rules and regulations

The commissioner may establish and, from time to time, amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this Subpart.

Acts 1987, No. 462, §1, eff. Sept. 1, 1987; Redesignated from R.S. 22:2084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:497 - Repealed by Acts 2009, No. 503, §2.

§497. Repealed by Acts 2009, No. 503, §2.



RS 22:498 - Policyholder's liability

§498. Policyholder's liability

A. Notwithstanding any other provisions in this Subpart, any contract of insurance issued by an admitted risk retention group may provide for the contingent liability of the policyholder for payment of actual losses and expenses incurred while such contract was in force, provided prior approval is granted by the commissioner of insurance.

B. Each assessable policy issued by an admitted risk retention group shall provide the following notice in ten-point print: "This is an assessable policy. The maximum potential contingent liability shall not exceed one annual premium per annum."

C. The contingent liability of each member of the group for the obligations of the risk retention group shall not be joint but shall be individual and several.

D. "Risk retention group", in this Section, means any corporation or other limited liability association organized pursuant to 15 U.S.C. 3901 and 3902, the Federal Liability Risk Retention Act of 1986, having the following:

(1) The group is chartered or licensed as an insurance company in at least one state and is chartered or licensed as an insurance company or registered as a risk retention group in at least thirty states.

(2) The group maintains admitted assets at all times in an amount which is equal to or exceeds twenty million dollars.

Acts 1990, No. 138, §1; Redesignated from R.S. 22:2086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:511 - Title; purpose

SUBPART R. TITLE INSURANCE

§511. Title; purpose

A. This Subpart shall be known and cited as the "Louisiana Title Insurance Act".

B. The purpose of this Subpart is to provide the state of Louisiana with a comprehensive body of law for the effective regulation and supervision of title insurance, title insurers licensed to write title insurance in this state, title insurance producers, and the escrow, accounting, closing, and settlement practices of insurers and producers wherein title insurance is issued or contemplated to be issued.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:512 - Definitions

§512. Definitions

As used only in this Subpart, the following words are defined as:

(1)(a) "Abstract " shall mean a written history, synopsis, or summary of the recorded instruments in the public records affecting the title to immovable property that: (i) is prepared and certified by the abstractor in accordance with the minimum search periods and requirements of a title opinion as set forth in Paragraph (17) of this Section; (ii) includes a photocopy or electronic copy of such recorded instruments, or extracts of such recorded instruments prepared by the abstractor who personally reviewed such recorded instruments; and (iii) is dated and signed by the abstractor and presented to an attorney duly licensed and authorized to practice law in Louisiana, as set forth in Paragraph (17) of this Section and R.S. 37:212, for examination.

(b) For the purpose of this Paragraph, "public records" shall mean all instruments, including actual attachments thereto, which are recorded in the mortgage and conveyance records maintained by the clerk of court of the parish in which the property is situated, and the ad valorem property tax records for the parish and political subdivision in which the property is situated.

(c) Nothing in this Section prohibits any attorney duly licensed and authorized to practice law in Louisiana from personally reviewing and examining the public records in order to certify or give an opinion as to the title to immovable property.

(2) "Closing" shall mean "settlement" as the term is defined by Paragraph (15) of this Section.

(3) "Department" shall mean the Department of Insurance or its employees, deputies, or representatives or the equivalent department or state entity that provides insurance regulation in another state.

(4) "Depositor" shall mean the person providing the funds or documents for delivery to the depository in connection with a transaction involving immovable property.

(5) "Depository" shall mean the title insurer, title insurance producer, or qualified financial institution receiving a deposit of funds or documents.

(5.1) "Depository check" shall mean a depository check as defined by the Expedited Funds Availability Act, 12 U.S.C. 4001 et seq.

(6) "Escrow" shall mean the act or process of providing closing and settlement services or services pursuant to an escrow agreement by the title insurer or title insurance producer.

(7) "Escrow account" shall mean the demand deposit account maintained by a title insurer or title insurance producer at a qualified financial institution into which the insurer or producer deposits all funds collected from any person who is or will be a party to a transaction involving immovable property in which a title insurance policy is contemplated to be issued.

(8) "Escrow agreement" shall mean the written agreement by which a depositor delivers funds or documents to a title insurer or title producer and which specifies the conditions to be satisfied or the event to be performed before the release or delivery of the funds or documents to another person.

(9) "Escrow instructions" shall mean the written instructions or directions furnished in connection with the closing of a real estate transaction in which title insurance is contemplated to be issued, and shall include but not be limited to a closing or settlement statement, purchase agreement for immovable property, lender's written instructions or directions, escrow agreement, or written directive.

(10) "Funds" shall mean money, or "items" as that term is defined in R.S. 10:4-104(a)(9), and "checks" as that term is defined in R.S. 10:3-104(f).

(11) "Person" shall mean any natural or juridical person, or any partnership, association, cooperative, corporation, firm, trust, limited liability company, or other legal entity.

(12) "Qualified financial institution" shall mean an institution that is:

(a) Organized or licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(b) Regulated, supervised, or examined by federal and state authorities having regulatory authority over banks and trust companies.

(c) Insured by the appropriate federal entity.

(13) "Risks" shall mean the danger or hazards of a loss of title to movable or immovable property by the insured under a title insurance policy.

(14) "Security agreement" shall mean an agreement by which funds or other property are received by the title insurer or the title insurance producer as collateral to secure the obligation of a person under an indemnity agreement to indemnify or protect a title insurer in exchange for agreeing to provide coverage in a title insurance policy.

(15) "Settlement" shall mean the process of executing legally binding documents in a transaction involving either movable or immovable property, including the transfer of title or creation of a lien on the title, or the collection and disbursement of funds in connection therewith.

(16) "Title insurance producer" or "producer" shall mean a person authorized on behalf of the title insurer to issue title insurance reports or policies.

(17) "Title insurance business" or "business of title insurance" shall mean:

(a) Issuing as an insurer or offering to issue as insurer a title insurance policy; or

(b) Transacting or proposing to transact by a title insurer or a title insurance agent any of the following activities when conducted or performed in contemplation of or in conjunction with the issuance of a title insurance report or policy:

(i) Soliciting or negotiating the issuance of a title insurance policy.

(ii) Guaranteeing, warranting, or otherwise insuring the status of title, liens, encumbrances or other matters of record.

(iii) Handling of escrows, settlements, or closings.

(iv) Executing title insurance policies.

(v) Effecting contracts of reinsurance.

(vi) Examining titles; however, any title insurance report or title insurance policy relating to immovable property shall be based upon an examination of the public records or a personal examination of an abstract. Such examinations shall be conducted and title opinion rendered only by an attorney duly licensed and authorized to practice law in Louisiana as provided in R.S. 37:212. The examination and resulting opinion, if it furnishes the basis of a title insurance report or title insurance policy relating to immovable property, shall be reduced to writing by the attorney. The title opinion shall contain the following:

(aa) Complete name of individuals with an ownership or other interest in the property.

(bb) Complete list of all encumbrances, mortgages, judgments, liens, and privileges. This list shall contain the name of secured creditors, date filed, amounts, and recordation information. For federal judgments, a search of the mortgage records shall be made for a period of twenty years. However, such time period requirement shall not apply to any transaction made prior to and on January 1, 2013, by the Road Home Corporation, The Louisiana Land Trust, or any political subdivision, of property originally acquired in connection with the Road Home Program.

(cc) Complete list of all servitudes, rights-of-way, leases, options, rights of first refusal, and usufructs encumbering the property.

(dd) Legal description of property examined.

(ee) Any curative measures which are required in order to render title merchantable.

(ff) All parish and municipal property taxes which are past due.

(gg) Length of examiner's search and date of earliest recorded instrument reviewed by the examiner. If the transaction being insured is a sale, the minimum search period shall be thirty years, or longer, if necessary, in order to reach an arms-length sale between unrelated, third parties. If only a mortgage is being insured, then the search shall be for a minimum of ten years or two links in the chain of title, whichever is greater. However, such minimum search periods for a sale or mortgage shall not apply to any transaction made prior to and on January 1, 2013, by the Road Home Corporation, The Louisiana Land Trust, or any political subdivision, of property originally acquired in connection with the Road Home Program.

(hh) Name and attorney bar roll number of the examining attorney.

(vii) Collecting, disbursing, or receiving premiums, escrow, settlement, or other funds.

(viii) Recording closing documents.

(c) Doing or proposing to do any business substantially equivalent to any of the foregoing in a manner designed to evade the provisions of this Subpart.

(18) "Title insurance policy" or "policy" shall mean a contract, including any affirmative assurances, enhancements to coverage, or endorsements, insuring or indemnifying owners of, or other persons lawfully interested in, movable or immovable property against loss or damage arising from any or all of the following conditions existing on, before, or subsequent to the policy date and not specifically excepted or excluded:

(a) Defects in or liens or encumbrances on the insured title.

(b) Unmarketability of the insured title.

(c) Invalidity or unenforceability of liens or encumbrances on the insured title of the movable, where a title search is required for the purpose of registration, or immovable property.

(d) Title being vested otherwise than as stated in the policy.

(e) Lack of a legal right of access to the land which is part of the insured title in a policy relating to immovable property.

(f) Lack of priority of the lien of any insured mortgage over any statutory lien for services, labor, or materials as specifically described in the policy.

(g) Invalidity or unenforceability of any assignment of an insured mortgage subject to certain conditions.

(h) The priority of any lien or encumbrance over the lien of the insured mortgage.

(19) "Title insurance report" or "report" shall mean a preliminary report, commitment, or binder issued prior to the issuance of a title insurance policy containing the requirements, terms, conditions, exceptions, and any other matters incorporated by reference under which the title insurer is willing to issue its title insurance policy.

(20) "Title insurer" or "insurer" shall mean a company authorized under the laws of this state to transact the business of title insurance.

(21) "Underwrite" shall mean the acceptance or rejection of risk on behalf of the title insurer.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Acts 2006, No. 828, §1; Redesignated from R.S. 22:2092.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 1028, §1; Acts 2011, No. 325, §1, eff. Jan. 1, 2012.



RS 22:513 - Title insurers and producers; qualifications

§513. Title insurers and producers; qualifications

Only those persons authorized as a title insurer or producer pursuant to this Title shall be qualified to issue a title insurance policy or report or otherwise transact the business of title insurance. Notwithstanding any other law to the contrary, all title insurance policies and reports covering any insurable interest in title to immovable property located in this state shall be signed by a producer licensed in this state under this Subpart or by an employee of a title insurer issuing the title insurance policies and reports when such employee is a producer licensed in this state under this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:513.1 - Title insurance; identification of examining attorney and title producer

§513.1. Title insurance; identification of examining attorney and title producer

A. Every sale, conveyance, transfer, or other act transferring an interest in or ownership in a one-to-four family residential property that is insured by an owner's title insurance policy and every mortgage encumbering such immovable property that is insured by a loan title insurance policy shall contain all of the following identifying information:

(1) The name, address, and Louisiana license number of the issuing title insurance producer.

(2) The name of the title insurance underwriter issuing the policy.

(3) The name and bar roll number of the attorney licensed to practice law in Louisiana who provided the title opinion upon which the title insurance policy is based.

B. Prior to recordation, the title insurance producer shall verify that the identifying information required by Subsection A of this Section is included within the document. The information may be typed or stamped on the document or included on a separate form attached to the document.

C. The inclusion of the information on the recorded document or attachment shall not create additional liability for those named therein nor shall it create a separate cause of action against the title insurance producer, title insurance underwriter, lender, or examining attorney.

D. Failure to include the information required by this Section on any document or act shall not nullify or otherwise affect the validity of the document or act.

Acts 2011, No. 164, §1, eff. Jan. 1, 2012.



RS 22:514 - Authorized activities; title insurers

§514. Authorized activities; title insurers

Subject to the exceptions and restrictions contained in this Subpart, a title insurer shall have the power to:

(1) Do only title insurance business.

(2) Reinsure title insurance policies.

(3) Perform, or cause to be performed, ancillary activities, unless prohibited by the department, including examining title to and furnishing related information about movable or immovable property and procuring and furnishing information about relevant personal property, whether or not in contemplation of, or in conjunction with, the issuance of a title insurance report or policy; however, any such activities that are defined by R.S. 37:212 as the practice of law shall only be performed by an attorney duly licensed and authorized to practice law in Louisiana.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:515 - Title insurers; limitation of authority, powers

§515. Title insurers; limitation of authority, powers

A.(1) No insurer that transacts any class, type, or kind of insurance other than title insurance shall be eligible for the issuance or renewal of a license to transact the business of title insurance in this state.

(2) No title insurance shall be transacted, underwritten, or issued by any insurer transacting or licensed to transact any other class, type, or kind of business.

B. No title insurer shall engage in the business of guaranteeing payment of the principal or the interest on bonds or mortgages.

C.(1) Notwithstanding Subsection A of this Section, a title insurer may issue closing or settlement protection to a person who is a party to a transaction in which a title insurance policy is contemplated to be issued. The closing or settlement protection shall conform to the terms of coverage and form of instrument as may be required by the department and may indemnify a person solely against loss of settlement funds because of the following acts of a settlement agent, title insurer's named employee, or title insurance producer:

(a) Theft or misappropriation of settlement funds.

(b) Failure to comply with instructions when agreed to by the settlement agent, employee, or title insurance producer.

(2) The premium charged by a title insurer for this coverage shall be submitted to and approved by the commissioner of insurance.

(3) A title insurer shall not provide any other coverage which purports to indemnify against improper acts or omissions of a person with regard to escrow or settlement services.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:2092.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:516 - Title insurer; establishment of rates

§516. Title insurer; establishment of rates

A. A title insurer who adopts a rating organization's rate filing made and approved pursuant to R.S. 22:1466 or files a deviation to such filing which is approved pursuant to R.S. 22:1468 shall not have its rates deemed to be excessive, inadequate, or unfairly discriminatory.

B. Notwithstanding any provision of law to the contrary, title insurers and title insurance rating organizations shall not be required to file with the commissioner of insurance or any other entity individual loss or expense information for any purpose associated with ratemaking other than statistical reporting associated with a statistical plan. Notwithstanding the foregoing, nothing in this Section shall be construed to constrain access to the books and records of any title insurer doing business in the state of Louisiana by the commissioner of the Department of Insurance.

Acts 2006, No. 828, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:2092.5.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:517 - Title insurance producers; licensing and reporting requirements

§517. Title insurance producers; licensing and reporting requirements

Every title insurance producer licensed in the state shall provide, in a timely fashion, each title insurer with which it places business all information the title insurer may request in compliance with the licensing and reporting requirements of the department.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:518 - Title insurance producers; errors and omissions requirements

§518. Title insurance producers; errors and omissions requirements

A. Every title insurance producer licensed in this state shall maintain an errors and omissions policy, which includes coverage for their acts or omissions as a title insurance producer, for the benefit of the title insurer or the depositor in amounts, under terms and conditions, and from insurers approved by the department, after considering the reasonableness of the cost and availability thereof.

B. The title insurance producer shall furnish the title insurer with proof that the producer complies with this Section.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.6.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:519 - Title insurance producers; examination

§519. Title insurance producers; examination

The department or title insurer may during normal business hours examine, audit, and inspect any and all books, records, files, and escrow and operating accounts related to the title insurance business maintained by a title insurance producer its successor in interest, transferee, or receiver as provided under this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:520 - Underwriting contracts required, title insurer, agent

§520. Underwriting contracts required; title insurer, producer

A. No person acting in the capacity of a title insurance producer shall place business with a title insurer, and no title insurer shall accept business from a title insurance producer, unless there exists a written contract between the parties. The written contract shall establish the responsibilities of each party, and where both parties share responsibility for a particular function, specify the division of such responsibilities. The written contract shall also contain the following provisions as a minimum:

(1) The basis of the rates to be charged.

(2) The types of risks which may be undertaken.

(3) Maximum authority or limits of liability.

(4) Territorial limitations.

(5) Guidelines for title searches and examinations.

(6) Underwriting guidelines.

(7) All terms of compensation for the title insurance producer.

(8) Policies and funds remittance.

(9) Termination provisions.

B. The contract shall not be assigned in whole or in part by the title insurance producer without the express written consent of the title insurer.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:521 - Title insurance producer; policies and funds remittance

§521. Title insurance producer; policies and funds remittance

A. Unless a later date is specifically authorized by the title insurer for a particular transaction, the title insurance producer shall account for and remit all funds and policies due under the contract to the title insurer by the earlier of:

(1) Sixty days after the effective date of the policy.

(2) The time specified by the underwriting contract.

B. Notwithstanding the provisions of Subsection A of this Section, when a report has been issued, the title insurance producer shall account for and remit all funds and policies due under the contract to the title insurer within sixty days after satisfaction of all requirements and conditions of the report.

C. The premium for any policy of insurance shall be due and payable at the settlement of the transaction.

D. No title insurer or title insurance producer shall issue a title insurance report wherein the issuance of a policy of insurance is not contemplated.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:522 - Title insurance producer; termination

§522. Title insurance producer; termination

A. The title insurer may terminate the contract upon written notice to the title insurance producer under any of the following circumstances:

(1) Fraud, insolvency, appointment of a receiver or conservator, bankruptcy, cancellation of the license or permit to do business of the producer, or the commencement of legal proceedings by the state of the domicile of the producer, which if successful, would lead to the cancellation of the permit or license to do business of the producer.

(2) Material breach of any provision of the contract between the title insurer and the title insurance producer.

(3) In accordance with any other termination provision of the contract.

B. Upon the effective date as set forth in the notice of termination from a title insurer, unless otherwise agreed to in writing by the title insurer, the producer shall immediately discontinue all title insurance business on behalf of that title insurer.

C. Nothing in this Subsection shall relieve the title insurance producer or title insurer of any other contractual obligation.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:523 - Title insurance producer; claims

§523. Title insurance producer; claims

It shall be the duty of the title insurance producer to immediately report and forward to the title insurer all claims reported to the producer by policyholders or other persons.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:524 - Title insurance producer; restrictions

§524. Title insurance producer; restrictions

The title insurance producer shall not:

(1) Bind reinsurance on behalf of the title insurer.

(2) Permit any of its directors, officers, controlling shareholders, or employees to serve on the title insurer's board of directors if the title insurance producer wrote one percent or more of the direct premiums of the title insurer written in the previous calendar year as shown on the title insurer's most recent annual statement filed with the department. This Subsection shall not apply to relationships governed by R.S. 22:691 through 713.

(3) Jointly employ an individual who is employed with the title insurer unless the title insurer and the title insurance producer are affiliated or otherwise under common control as defined by R.S. 22:692(3).

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:525 - Title insurance producer; inventory maintenance

§525. Title insurance producer; inventory maintenance

The title insurance producer shall maintain an inventory of all numbered policy forms or policy numbers assigned to the producer by the title insurer.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.8.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:526 - Title insurer; audit

§526. Title insurer; audit

A. The title insurer shall, at least once every three years, conduct an on-site audit of the escrow and settlement practices, escrow accounts, security arrangements, files, underwriting and claims practices, and policy inventory of the producer. If the title insurance producer fails to maintain separate escrow or trust accounts for each title insurer it represents, the title insurer shall verify that the funds related to closings in which the title insurer's policies are issued are reasonably ascertainable from the books of account and records of the title insurance producer.

B. The department may promulgate regulations setting forth the standards of audit and the form of audit required. The department may also require the title insurer to provide a copy of its audit reports to the department.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:527 - Title insurer; agency appointment and termination

§527. Title insurer; agency appointment and termination

Within five days of executing or terminating a contract with a title insurance producer, the title insurer shall provide written notification of the appointment or termination and the reason for termination to the department. All notices of appointment and termination of a title insurance producer shall be made on a form promulgated by the department.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:528 - Title insurer; restrictions

§528. Title insurer; restrictions

A title insurer shall not:

(1) Appoint any director, officer, controlling shareholder, or employee of a title insurance producer to serve on the title insurer's board of directors if the title insurance producer wrote one percent or more of the direct premiums of the title insurer written during the previous calendar year as shown on the title insurer's most recent annual statement on file with the department. This Subsection shall not apply to relationships governed by R.S. 22:691 through 713.

(2) Jointly employ an individual who is employed with the title insurance producer unless the title insurer and the title insurance producer are affiliated or otherwise under common control as defined by R.S. 22:692(3).

(3) Engage in the practice of law as defined by R.S. 37:212.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:529 - Title insurer; inventory maintenance

§529. Title insurer; inventory maintenance

The title insurer shall maintain an inventory of all numbered policy forms or policy numbers allocated to each title insurance producer.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:530 - Title insurer; agency licensing and errors and omissions insurance requirements

§530. Title insurer; agency licensing and errors and omissions insurance requirements

The title insurer shall have on file evidence that each appointed title insurance producer is licensed by the state and maintains the errors and omissions insurance required by this Subpart.

Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.9.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:531 - Policyholder rights and disclosure

§531. Policyholder rights and disclosure

A. A title insurer or a title insurance producer issuing a title insurance policy to a lender in conjunction with a mortgage loan involving immovable property made simultaneously with the purchase of all or part of the immovable estate securing the loan, when no owner's title insurance policy has been requested, shall give written notice, on a form prescribed or approved by the department, to the purchaser-mortgagor at the closing.

B. The notice shall explain that a title insurance policy for the lender involving immovable property is issued for the protection of the mortgage lender, and that the policy does not provide title insurance protection to the purchaser-mortgagor as the owner of the immovable property being purchased.

C. The notice shall explain what a title policy relating to immovable property insures and what possible exposures exist for the purchaser-mortgagor of immovable property that could be insured through the purchase of an owner's title policy involving immovable property. The notice shall also explain that the purchaser-mortgagor may obtain an owner's title insurance policy at a specified premium.

D. A copy of the notice, signed by the purchaser-mortgagor, shall be retained in the closing file for at least three years after the effective date of the lender's title insurance policy.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:532 - Maintenance, conditions; escrow, closing, or settlement services, deposit accounts by title insurer or its producer

§532. Maintenance, conditions; escrow, closing, or settlement services, deposit accounts by title insurer or its producer

A. A title insurer or a title insurance producer may operate in a fiduciary capacity as a closing, escrow, or settlement agent, provided that:

(1) All funds deposited with the title insurer or the title insurance producer in connection with any closing, escrow agreement, or security agreement shall be deposited or submitted for collection to a qualified financial institution no later than the close of the next business day following receipt or, in the case where a borrower has a right of rescission, no later than the close of the next business day following the termination of the right of rescission, in accordance with the following requirements:

(a) All funds collected for the business of title insurance shall be deposited and held in an escrow account as defined herein, in the name of the title insurer or title insurance producer and clearly titled as an escrow, settlement, closing, or trust account.

(b) The funds shall be property of the person or persons entitled to them under the provisions of the escrow instructions, and shall be identified for each depositor in the manner that permits the funds to be identified on an individual basis.

(c) The funds shall be used only in accordance with the terms of the escrow instructions.

(2) Funds held in an escrow account shall be disbursed only pursuant to escrow instructions specifying how and to whom the funds may be disbursed.

(3) Funds held in a security agreement for the purpose of clearing, writing over, or insuring over an exception to title shall be disbursed only pursuant to a written agreement specifying:

(a) The necessary actions to satisfy the obligation under the arrangement.

(b) The duties of the title insurer or the title insurance producer with respect to disbursement of the funds held, including a requirement to maintain evidence of the disposition of the title exception before any balance may be paid over to the depositor or his designee.

(4) Funds held in connection with a real estate closing where no escrow instructions or security agreement is applicable shall be disbursed in accordance with a signed closing or disbursement statement.

B. All disbursements shall be drawn out of an escrow account only if:

(1) The funds directly relating to the transaction are in amounts at least equal to the disbursements;

(2) The funds are in the possession of the title insurer or title insurance producer; and

(3) The funds are in one or more of the following forms:

(a) Cash.

(b) Wire transfers unconditionally received by the title insurer or the title insurance producer or the depository of the insurer or producer.

(c) A depository check, including a certified check, cashier's check, or teller's check as defined by the Expedited Funds Availability Act, 12 U.S.C. 4001 et seq.

(d) A personal check or other item which has been presented for payment and for which funds have been unconditionally collected by the title insurer or the title insurance producer.

(e) Credit transfers through the Automated Clearing House which have been deemed available by the depository institution receiving the credit. The credit shall conform to the operating rules established by the National Automated Clearing House Association.

(f) Checks unconditionally issued by mortgage lenders which are subject to periodic audit by the Department of Housing and Urban Development or the secretary of Veterans Affairs, and which are drawn on financial institutions insured by the Federal Deposit Insurance Corporation.

(g) A check or checks, drawn on the trust account or sales escrow account of the real estate broker licensed under R.S. 37:1430 et seq., in an amount up to the amount of the then current guarantee provided by the Real Estate Recovery Fund as established in R.S. 37:1463.

(h) A personal or commercial check or checks in an aggregate amount not exceeding two thousand five hundred dollars per closing if the settlement agent making the deposit has reasonable and prudent grounds to believe that the deposit will be irrevocably credited to the settlement agent's trust or escrow account.

(i) Checks unconditionally issued by credit unions chartered by applicable state or federal statute.

(j) Checks unconditionally issued by municipalities or political subdivisions of the state of Louisiana.

(k) Checks drawn on the escrow accounts of title insurers or title insurance producers when the title insurance producer issuing the check shall have certified by affidavit the following:

(i) That funds drawn at the time of the real estate closing and settlement are from an escrow account as defined by R.S. 22:512(6).

(ii) That the funds disbursed are from those funds received by the title insurance producer at the time of the real estate closing and settlement and were in one of the forms enumerated in Paragraph (3) of this Subsection.

C. Repealed by Acts 1999, No. 192, §2, eff. June 9, 1999.

D. Nothing in this Subpart shall be deemed to prohibit the recording of documents prior to the time funds are available for disbursement with respect to a transaction, provided all parties consent to the recordation in writing.

E. Nothing in this Section is intended to amend, alter, or supersede other provisions of this Subpart or of the laws of this state or the United States regarding the duties and obligations of an escrow agent.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §§1, 2, eff. June 9, 1999; Redesignated from R.S. 22:2092.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:533 - Record retention; requirements

§533. Record retention; requirements

The title insurer and the title insurance producer shall maintain sufficient records of their affairs, including evidence of the examination of title and determination of insurability and records of its escrow operations and escrow accounts. The department may prescribe the specific record entries and documents to be kept and the length of time for which the records shall be maintained.

Acts 1997, No. 1427, §1; Redesignated from R.S. 22:2092.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:534 - Louisiana Insurance Code; applicability to title insurers, title insurance producers

§534. Louisiana Insurance Code; applicability to title insurers, title insurance producers

All title insurers and title insurance producers shall be subject to all other applicable provisions of this Title unless specifically exempted by this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:535 - Rules and regulations; promulgated by department

§535. Rules and regulations; promulgated by department

The department shall issue rules, regulations, and directives, in accordance with the Administrative Procedure Act to implement the provisions of this Subpart.

Acts 1997, No. 1427, §1; Acts 1999, No. 192, §1, eff. June 9, 1999; Redesignated from R.S. 22:2092.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:536 - Penalties; liabilities

§536. Penalties; liabilities

A. If the department determines that the title insurer or the title insurance producer or any other person has violated this Subpart, or any rule, regulation, or order promulgated thereunder, the department, pursuant to R.S. 22:2191 et seq., may order:

(1) If a corporation, a penalty not exceeding fifty thousand dollars for each violation, and if a natural person, a penalty not exceeding ten thousand dollars for each violation.

(2) Revocation or suspension of the license of the title insurance producer or the certificate of authority of the title insurer.

B. If an order of rehabilitation or liquidation of the insurer or of conservation of assets of the insurer has been entered pursuant to R.S. 22:73 and 96, Subpart H of Part III of this Chapter, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq., and the receiver appointed under that order determines that the title insurance producer or any other person has not complied with this Subpart, or any related rule, regulation, or order, and the insurer suffered any resulting loss or damage thereunder, the receiver shall maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer and its policyholders and creditors.

C. Nothing contained in this Section shall affect the right of the department to impose any other penalties provided for in this Title.

D. Nothing contained in this Subpart is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and creditors of the title insurer or the title insurance producer.

Acts 1997, No. 1427, §1; Redesignated from R.S. 22:2092.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:537 - Limits of scope

§537. Limits of scope

Nothing contained in this Subpart shall be deemed to amend, supersede, or repeal any provision of R.S. 37:212 and 213.

Acts 1997, No. 1427, §1; Redesignated from R.S. 22:2092.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:541 - Redesignated as R.S. 22:281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§541. Redesignated as R.S. 22:281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:542 - Redesignated as R.S. 22:282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§542. Redesignated as R.S. 22:282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:543 - Redesignated as R.S. 22:283 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§543. Redesignated as R.S. 22:283 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:544 - Redesignated as R.S. 22:284 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§544. Redesignated as R.S. 22:284 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:545 - Redesignated as R.S. 22:285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§545. Redesignated as R.S. 22:285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:546 - Redesignated as R.S. 22:286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§546. Redesignated as R.S. 22:286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:547 - Redesignated as R.S. 22:287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§547. Redesignated as R.S. 22:287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:548 - Redesignated as R.S. 22:288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§548. Redesignated as R.S. 22:288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:549 - Redesignated as R.S. 22:289 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§549. Redesignated as R.S. 22:289 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:550 - Redesignated as R.S. 22:290 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§550. Redesignated as R.S. 22:290 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:550.1 - Purpose and short title

SUBPART S. CAPTIVE INSURERS

§550.1. Purpose and short title

The purpose of this Chapter is to regulate the formation and operation of domestic captive insurance companies within the state of Louisiana and may be cited as the "Captive Insurers Law".

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.2 - Definitions

§550.2. Definitions

As used in this Chapter, unless the context otherwise requires, the words and terms shall have the following meanings:

(1) "Affiliated company" means a company in the same corporate system as its parent or a member organization by virtue of common ownership, control, operation or management.

(2) "Association" means a legal entity consisting of two or more corporations, partnerships, associations or other forms of business organizations that are engaged in businesses or activities similar or related to a common business, trade, product, services, premises or operations.

(3) "Association captive insurer" means any company that insures only the risks of the member organizations of the association, affiliated companies of the member organizations, and the risks of the association itself.

(4) "Captive insurer" means any pure captive insurer or association captive insurer formed or licensed under the provisions of this Chapter.

(5) "Cash equivalents" means any short-term, highly liquid investments that are both (a) readily convertible to known amounts of cash, and (b) so near their maturity that they present insignificant risk of changes in value due to changes in interest rates.

(6) "Commissioner" means the commissioner of insurance.

(7) "Common ownership and control" means the direct or indirect ownership of fifty-one percent or more of the outstanding voting stock of two or more corporations by the same member or members.

(8) "Department" means the Department of Insurance.

(9) "Excess workers' compensation insurance" means insurance in excess of the specified per-incident or aggregate limit, if any, established by:

(a) The commissioner, if the insurance is being transacted in this state; or

(b) The chief regulatory officer for insurance in the state in which the insurance is being transacted.

(10) "Hazardous financial condition" means that, based upon its present or reasonably anticipated financial condition, a captive insurer, although not yet financially impaired or insolvent, is unlikely to be able to:

(a) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims.

(b) Pay other obligations in the normal course of business.

(11) "Member organization" means any corporation, partnership, association or other form of business organization that belongs to an association. Political subdivisions, as defined in Section 44 of Article VI of the Constitution of Louisiana, shall not be eligible for membership in an association.

(12) "Parent" means a corporation, limited liability company, partnership, association or other form of business organization that directly or indirectly owns, controls or holds with power to vote more than fifty-one percent of the outstanding voting securities of a captive insurer organized as a stock corporation.

(13) "Pure captive insurer" means a captive insurer that insures only the risks of its parent and affiliated companies.

(14) "Stock insurer" shall mean an incorporated insurer with issued and outstanding stock whose capital and surplus is owned by its stockholders.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.3 - Applicability of other provisions

§550.3. Applicability of other provisions

A. The terms and conditions set forth in R.S. 22:96, Subpart H of Part II of Chapter 2 of this Title, and in Chapter 9 of this Title pertaining to rehabilitation, liquidation, conservation, dissolution and administrative supervision, apply to captive insurers licensed pursuant to this Chapter.

B. The provisions of R.S. 22: 72 regarding conversions apply to captive insurers licensed pursuant to this Chapter.

C. The provisions of acquisition of control or merger with a domestic insurer of Subpart G of Part III of Chapter 2 of this Title shall apply to captive insurers licensed pursuant to this Chapter.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.4 - Regulations

§550.4. Regulations

The commissioner may establish such rules and regulations as are necessary to carry out the provisions of this Chapter.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.5 - Incorporation of a captive insurer

§550.5. Incorporation of a captive insurer

A. Unless otherwise approved by the commissioner, a pure captive insurer or an association captive insurer must be incorporated as a stock insurer pursuant to Subpart A of Part I of Chapter 2 of this Title.

B. The articles of incorporation shall be prepared, approved and recorded in the same manner as provided in Subpart A of Part I of Chapter 2 of this Title. In determining whether to grant such approval, the commissioner shall consider all of the following:

(1) The character, reputation, financial standing and purposes of the incorporators or organizers.

(2) The character, reputation, financial responsibility, experience relating to insurance and business qualifications of the officers and directors of the captive insurer.

(3) The competence of any person who, pursuant to a contract with the captive insurer, will manage the affairs of the captive insurer.

(4) The competence, reputation and experience of the legal counsel of the captive insurer relating to the regulation of insurance.

(5) The business plan of the captive insurer.

(6) Such other aspects of the captive insurer as the commissioner deems advisable.

C. The articles of incorporation or bylaws of a captive insurer must require that a quorum of the board of directors consists of not less than one-half of the number of directors prescribed by the articles of incorporation or bylaws.

D. The capital stock of a captive insurer shall be issued at not less than par value.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.6 - Certificate of authority required to transact insurance

§550.6. Certificate of authority required to transact insurance

A captive insurer shall not transact the business of insurance in this state unless the captive insurer first obtains a certificate of authority from the commissioner.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.7 - Application requirements

§550.7. Application requirements

A. After incorporation a captive insurer shall apply to the commissioner for a certificate of authority. The application shall be certified by the initial board of directors of the captive insurer and must be accompanied by the fee as set forth in R.S. 22:821. The application shall include all of the following:

(1) A copy of the by-laws of the applicant.

(2) A financial statement for the captive insurer that has been certified by two principal officers.

(3) Biographical background information, on a form prescribed by the commissioner for each person who controls, directly or indirectly, ten percent or more of the captive insurer and for each director and officer of the captive insurer.

(4) A plan of operation which clearly indicates the method of operation of the insurer including all of the following items:

(a) The types and limits of insurance that will be provided.

(b) Pro forma financial statements for a period covering three years, which shall include a balance sheet, income statement, and cash flow statement.

(c) The amount and liquidity of its assets relative to the risks to be assumed by the captive insurer.

(d) The expertise, experience and character of the persons who will manage the captive insurer.

(e) A description of the captive insurer's reinsurance program.

(f) A description of the captive insurer's underwriting policy, including who will perform such functions.

(g) A description of the captive insurer's claims handling procedures, including who will perform such functions.

(h) A description of the captive insurer's investment policy.

(i) The overall soundness of the plan of operation of the captive insurer.

(j) The adequacy of the programs of the captive insurer providing for loss prevention by its parent or member organizations.

(k) A description of the captive insurer's rate making policies and procedures.

(5) A feasibility study, or other analysis, prepared by a qualified actuary.

(6) A statement disclosing the identity and percentage of ownership of the captive insurer for all persons who control, directly or indirectly, ten percent or more of the captive insurer.

(7) Any other information deemed to be relevant by the commissioner in ascertaining whether the proposed captive insurer will be able to meet its policy obligations.

B. Information submitted pursuant to this Section shall be and remain confidential, and may not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the captive insurer, except that:

(1) Such information may be discoverable by a party in a civil action or contested case to which the captive insurer that submitted such information is a party, upon a showing by the party seeking to discover such information that:

(a) The information sought is relevant to and necessary for the furtherance of such action or case;

(b) The information sought is unavailable from other nonconfidential sources; and

(c) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner.

(2) The commissioner may, in his discretion, disclose such information to a public officer having jurisdiction over the regulation of insurance in another state, provided that:

(a) Such public official agrees in writing to maintain the confidentiality of such information; and

(b) The laws of the state in which such public official serves require the information to be, and to remain, confidential.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.8 - Initial examination and issuance of certificate of authority

§550.8. Initial examination and issuance of certificate of authority

Upon receipt of the application for certificate of authority, the commissioner shall cause an initial examination to be made of the captive insurer. If, in the opinion of the commissioner, the examination shows the corporation to be duly organized and to have complied with all requirements of law, he shall notify the applicant and issue a certificate of authority.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.9 - Change of information submitted with application

§550.9. Change of information submitted with application

A captive insurer shall notify the commissioner of any changes to the plan of operation or other information submitted with the application within thirty days of the adoption of such change.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.10 - Capital and surplus requirements

§550.10. Capital and surplus requirements

A. A pure captive insurer shall maintain at all times, in addition to any other capital or surplus required to be maintained pursuant to Subsection D of this Section, unimpaired paid-in capital and surplus of not less than five hundred thousand dollars.

B. An association captive insurer shall maintain at all times, in addition to any other capital or surplus required to be maintained pursuant to Subsection D of this Section, unimpaired paid-in capital and surplus of not less than one million dollars.

C. Except as otherwise provided by the commissioner pursuant to Subsection D of this Section, the capital required to be maintained pursuant to this Section must be in the form of cash, cash equivalents, or bonds or evidences of indebtedness which are direct general obligations of the government of the United States.

D. The commissioner may prescribe additional requirements relating to capital and surplus based on the type, volume and nature of the insurance business that is transacted by the captive insurer.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.11 - Deposit required of association captive insurers

§550.11. Deposit required of association captive insurers

All association captive insurers shall, before receiving a certificate of authority, deposit with the commissioner a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the association captive insurer has deposited one hundred thousand dollars in money, or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than one hundred thousand dollars. All securities deposited pursuant to this Section shall be held in trust for the benefit and protection of and as security for all policyholders of the association captive insurer making such deposit.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.12 - Suspension or revocation of certificate of authority; hearings

§550.12. Suspension or revocation of certificate of authority; hearings

A. The commissioner may refuse, suspend or revoke the certificate of authority of a captive insurer if, after an examination and hearing, the commissioner determines that the captive insurer satisfies any one of the following items:

(1) Is insolvent or has impaired its required capital or surplus.

(2) Is in such condition that its further transaction of business in this state would be hazardous to the policyholders, creditors, or the public.

(3) Has failed to meet a requirement of R.S. 22:550.10.

(4) Has refused or failed to submit an annual report, as required by R.S. 22:550.21, or any other report or statement required by law or by order of the commissioner.

(5) Has failed to comply with the provisions of its charter or bylaws.

(6) Has failed to submit to an examination, or has refused or failed to pay the cost of an examination required pursuant to R.S. 22:550.22.

(7) Has used any method in transacting the business of insurance pursuant to this Chapter which is detrimental to the operation of the captive insurer or would make its condition unsound with respect to its policyholders or the general public.

(8) Has failed otherwise to comply with the laws of this state.

(9) The suspension or revocation of the certificate of authority of the captive insurer is in the best interest of its policyholders or the general public.

B. No captive insurer whose certificate of authority has been suspended, revoked, or refused shall subsequently be authorized unless the grounds for such suspension, revocation, or refusal no longer exist and the captive insurer is otherwise fully qualified.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.13 - Authorized and prohibited types of insurance

§550.13. Authorized and prohibited types of insurance

A. Except as otherwise provided in this Section, a captive insurer licensed pursuant to this Chapter may transact any form of insurance classified in R.S. 22:47.

B. A captive insurer licensed pursuant to this Chapter shall comply with the following:

(1) The insurer shall not directly provide insurance classified as life, health and accident, title, credit life, health, and accident, credit property and casualty, or annuity, as described in R.S. 22:47.

(2) The insurer shall not directly provide personal motor vehicle, homeowners' insurance coverage, or any other noncommercial line of coverage.

(3) The insurer shall not directly provide workers' compensation or employers' liability insurance coverage, except in connection with a self-funded insurance program as prescribed in this Section.

(4) The insurer shall not accept or cede reinsurance, except as otherwise provided in R.S. 22:550.17.

(5) The insurer may provide excess workers' compensation insurance to its parent and affiliated companies, unless otherwise prohibited by the laws of the state in which the insurance is transacted.

(6) The insurer may reinsure workers' compensation insurance provided pursuant to a program of self-funded insurance of its parent and affiliated companies if either one of the following applies:

(a) The parent or affiliated company which is providing the self-funded insurance is certified as a self-insured employer by the Louisiana Workforce Commission, if the insurance is being transacted in this state.

(b) The program of self-funded insurance is otherwise qualified pursuant to, or in compliance with, the laws of the state in which the insurance is transacted.

C. A pure captive insurer shall not insure any risks other than those of its parent and affiliated companies or controlled unaffiliated businesses.

D. An association captive insurer shall not insure any risks other than those of the member organizations of its association and the affiliated companies of the member organizations.

E. An association captive insurer shall not expose itself to loss on any one risk in an amount which exceeds ten percent of the captive insurer's capital and surplus. A risk, or any portion thereof, which has been reinsured shall be deducted in determining the limitation of risk prescribed in the Section.

F. An association captive insurer shall maintain a ratio of actual annual premiums written, net of reinsurance, to current capital and surplus less than or equal to four to one.

G. Notwithstanding the provisions of this Section, a captive insurer may be licensed to provide coverage for unrelated risks if the commissioner deems that extraordinary circumstances exist which make the provision of this coverage by a captive insurer appropriate and in the best interest of the public. In determining whether such extraordinary circumstances exist, the commissioner shall consider all of the following factors:

(1) The extent to which the particular coverage is available in the voluntary market.

(2) The existence of a relationship between the parent of the captive insurer and the proposed policyholders other than that of insurer to insured.

(3) Whether the captive insurer has sufficient capital and surplus to insure the proposed risks.

(4) Any other factors which the commissioner deems appropriate.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.14 - Meetings of board of directors; additional requirements to transact insurance

§550.14. Meetings of board of directors; additional requirements to transact insurance

A. The board of directors of a captive insurer shall meet at least quarterly each year.

B. The captive insurer shall maintain its principal place of business in this state, maintain its books and records in accordance with R.S. 22:68, and shall deliver to the commissioner an instrument authorizing service of process.

C. Prior to transacting insurance in this state, a captive insurer shall comply with all of the following items:

(1) Make adequate arrangements with a bank located in this state that is authorized pursuant to state or federal law to transfer money.

(2) Employ or enter into a contract with a natural person or business organization to manage the affairs of the captive insurer that meets the standards of competence and experience satisfactory to the commissioner.

(3) Employ or enter into a contract with a qualified and experienced certified public accountant that is approved by the commissioner or a firm of certified public accountants that is nationally recognized.

(4) Employ or enter into a contract with qualified, experienced actuaries who are approved by the commissioner to perform reviews and evaluations of the operations of the captive insurer.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.15 - Payment of dividends

§550.15. Payment of dividends

A captive insurer shall not pay dividends out of, or make any other distribution with respect to, its capital or surplus, or both unless the captive insurer has obtained the prior approval of the commissioner to make such a payment or distribution.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.16 - Investments; loan to parent or affiliated company in certain circumstances

§550.16. Investments; loan to parent or affiliated company in certain circumstances

A. Except as otherwise provided in this Section, an association captive insurer shall comply with the requirements relating to investments set forth in Subpart B of Part III of Chapter 2 of this Title.

B. A pure captive insurer is not subject to any restrictions on allowable investments, except that the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of the pure captive insurer.

C. A pure captive insurer may make a loan to its parent or affiliated company if the loan meets each of the following requirements:

(1) The loan is first approved in writing by the commissioner.

(2) The loan is evidenced by a note that is in a form approved by the commissioner.

(3) The loan does not include any money that has been set aside as capital or surplus as required by R.S. 22:550.10.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3; Acts 2012, No. 633, §1.



RS 22:550.17 - Reinsurance; credit for reserves on risks or portions of risks in certain circumstances; plan for workers' compensation deemed reinsurance in certain circumstances

§550.17. Reinsurance; credit for reserves on risks or portions of risks in certain circumstances; plan for workers' compensation deemed reinsurance in certain circumstances

A. No captive insurer may provide reinsurance on risks ceded by any other insurer without prior written approval of the commissioner.

B. A captive insurer may take credit for reserves on risks or portions of risks ceded to a reinsurer that is in compliance with Subpart E of Part III of Chapter 2 of this Title.

C. Subject to the approval of the commissioner, a captive insurer may take credit for reserves on risks or portions of risks ceded to a reinsurer, or to a pool, an exchange, or an association acting as a reinsurer, that does not comply with the requirements of Subsection B of this Section. The commissioner may require such documents, financial information or other evidence as he determines necessary to show that such reinsurer, pool, exchange, or association will be able to provide adequate security for its financial obligations. The commissioner may deny authorization or impose any limitations on the activities of such reinsurer, pool, exchange, or association that, in his judgment, are necessary and proper to provide adequate security for the ceding captive insurer and for the protection and benefit of the general public.

D. For the purposes of this Chapter, insurance provided by a captive insurer of any plan for workers' compensation of its parent and affiliated companies which is certified or otherwise qualified in the state in which the insurance is provided as a self-insurance plan shall be deemed to be reinsurance.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated byActs 2009, No. 503, §3; Acts 2013, No. 23, §1, eff. May 23, 2013.



RS 22:550.18 - Captive insurer prohibited from joining or contributing to risk-sharing plan, risk pool or insurance insolvency guaranty fund

§550.18. Captive insurer prohibited from joining or contributing to risk-sharing plan, risk pool or insurance insolvency guaranty fund

A. A captive insurer shall not join or contribute financially to any risk-sharing plan, risk pool or insurance insolvency guaranty fund in this state. A captive insurer or its insured, its parent or an affiliated company, or any member organization of its association shall not receive any benefit from such a plan, pool or fund for claims arising out of the operations of the captive insurer.

B. Any policy issued by an association captive insurer shall contain in at least twelve-point boldface capital letters on the front page and the declaration page, the following notice:

"NOTICE

THIS POLICY IS ISSUED BY A CAPTIVE INSURER. YOUR CAPTIVE INSURER MAY NOT BE SUBJECT TO ALL OF THE INSURANCE LAWS AND REGULATIONS OF YOUR STATE. STATE INSURANCE INSOLVENCY GUARANTY FUNDS ARE NOT AVAILABLE FOR YOUR CAPTIVE INSURER."

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.19 - Prohibited acts regarding solicitation or sale

§550.19. Prohibited acts regarding solicitation or sale

The following acts by a captive insurer are hereby prohibited:

(1) The solicitation or sale of insurance by an association captive insurer to any person who is not eligible for membership in such association.

(2) The solicitation or sale of insurance by, or operation of, a captive insurer that is in a hazardous financial condition or is financially impaired.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.20 - Prohibition on ownership by an insurance company

§550.20. Prohibition on ownership by an insurance company

No captive insurer shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such captive insurer, other than in the case of a captive insurer all of whose members are insurance companies.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.21 - Annual report of financial condition to commissioner; regulations designating form; alternative date to file annual report

§550.21. Annual report of financial condition to commissioner; regulations designating form; alternative date to file annual report

Every captive insurer licensed in this state shall file each of the following with the department:

(1) Annually on or before March first, a statement of its financial condition for the year ending December thirty-first immediately preceding, and any amendment to the plan of operation at last year-end, verified by the oath of at least two of its executive officers. The statement shall be in the form prescribed by the commissioner.

(2) Annually on or before June thirtieth, an audited statement of the captive insurer's financial condition prepared in accordance with generally accepted accounting principles in the United States for the year ending December thirty-first immediately preceding, which shall include all of the following:

(a) Report of independent certified public accountant.

(b) Balance sheet.

(c) Income statement.

(d) Statement of cash flows.

(e) Statement of changes in capital and surplus.

(f) Notes to financial statements.

(g) Report of evaluation of internal controls.

(h) Accountant's letter.

(3) An annual actuarial certification of loss reserves and loss expense reserves which includes an opinion of the adequacy of the loss reserves and loss expense reserves of the captive insurer, in a format acceptable to the commissioner. The person that certifies the reserves must be approved by the commissioner and must be a Fellow of the Casualty Actuarial Society, and a member in good standing of the American Academy of Actuaries.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.22 - Examination by commissioner

§550.22. Examination by commissioner

The commissioner shall cause an examination of each captive insurer under the provisions of Chapter 8 of this Title.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.23 - Taxes on premiums and assessments

§550.23. Taxes on premiums and assessments

A captive insurer shall be subject to taxation at the same rate and subject to the same interest, fines, and penalties for nonpayment as that applicable to domestic insurers under Chapter 8 of this Title. A captive insurer shall be subject to assessments of the Louisiana Citizens Property Insurance Corporation under Part I of Chapter 15 of this Title.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.24 - Rates

§550.24. Rates

Each association captive insurer shall file rates on an actuarially justified basis with the department and may use the rates forty-five days after filing, unless the department disapproves the use of rates within the forty-five day period.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.25 - Policy forms

§550.25. Policy forms

A. No policy form shall be issued, delivered or used by an association captive insurer unless it has been filed with and approved by the commissioner.

B. Every such filing shall be made not less than forty-five days in advance of any such issuance, delivery, or use. At the expiration of forty-five days the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the commissioner of insurance. The commissioner of insurance may extend by not more than an additional fifteen days the period within which he may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial forty-five day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved. The commissioner of insurance may withdraw any such approval at any time for cause. Approval of any such form by the commissioner of insurance shall constitute a waiver of any unexpired portion of such initial fifteen-day waiting period.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:550.26 - Conflict of interest

§550.26. Conflict of interest

Each captive insurer shall adopt a conflict of interest policy whereby officers, directors and key personnel annually file a conflict of interest disclosure statement with the Board of Directors.

Acts 2008, No. 403, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:551 - Title

PART II. BUSINESS TRANSACTED WITH

PRODUCER CONTROLLED INSURER LAW

§551. Title

This Part shall be known and may be cited as the "Business Transacted with Producer Controlled Insurer Law".

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:551 redesignated as R.S. 22:291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:552 - Definitions

§552. Definitions

As used in this Part, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners.

(2) "Control" or "controlled" has the meaning as defined in R.S. 22:692(3).

(3) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

(4) "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

(5) "Licensed insurer" or "insurer" means any person, firm, association, or corporation licensed to transact property and casualty insurance business in this state. The following are not licensed insurers for the purposes of this Part:

(a) All risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986) and the Risk Retention Act, 15 U.S.C. Section 3901 et seq. (1982 & Supp. 1986) and the Risk Retention Group Law (R.S. 22:481 et seq.).

(b) All residual market pools and joint underwriting authorities or associations.

(c) All insurers owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations and/or group members and their affiliates.

(6) "Producer" means an insurance producer as defined in R.S. 22:1542.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:552 redesignated as R.S. 22:292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:553 - Applicability

§553. Applicability

This Part shall apply to licensed insurers as defined in R.S. 22:552, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a law substantially similar to this Part. All provisions of the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., to the extent they are not superseded by this Part, shall continue to apply to all parties within holding company systems subject to this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:553 redesignated as R.S. 22:293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:554 - Minimum standards

§554. Minimum standards

A. Applicability of Section. (1) The provisions of this Section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the quarterly statement of the controlled insurer filed as of September thirtieth of the prior year.

(2) Notwithstanding Paragraph (1) of this Subsection, the provisions of this Section shall not apply if:

(a) The controlling producer places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the holding company system of the controlled insurer, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance.

(b) The controlling producer accepts insurance placements only from nonaffiliated producers, and not directly from insureds.

(c) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

B. Required contract provisions. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer, unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer.

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments collected shall be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under this contract.

(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the applicable provisions of this Code. However, the funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the domiciliary jurisdiction of the controlling producer.

(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer.

(6) The contract shall not be assigned in whole or in part by the controlling producer.

(7) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions, which shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.

(8) The contract shall specify the rates and terms of the commissions, charges, and other fees of the controlling producer and the purposes for those charges or fees. The rates of the commissions, charges, and other fees, shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this Paragraph and Paragraph (7) of this Subsection, comparable business shall include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the profits of the insurer on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the reserves of the controlled insurer on remaining claims has been independently verified pursuant to Subsection C of this Section.

(10) The contract shall specify a limit on the writings of the controlling producer in relation to the surplus and total writings of the controlled insurer. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if he has been notified by the controlled insurer that the limit has been reached.

(11) The controlling producer may negotiate, but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

C. Audit committee. Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the independent certified public accountants of the insurer, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner of insurance to review the adequacy of the loss reserves of the insurer.

D. Reporting requirements. (1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April first of each year, file with the commissioner an opinion of an independent casualty actuary, or such other independent loss reserve specialist approved by the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including losses incurred but not reported, on business placed by the controlling producer.

(2) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the controlling producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

E. Repealed by Acts 2009, No. 503, §1.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.

NOTE: Former R.S. 22:554 redesignated as R.S. 22:294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:555 - Disclosure

§555. Disclosure

The controlling producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the controlling producer and the controlled insurer; except that, if the business is placed through another producer, who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the other producer that such producer is aware of the relationship between the insurer and the controlling producer and that such producer has or will notify the insured.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:555 redesignated as R.S. 22:295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:556 - Penalties

§556. Penalties

A. If the commissioner believes that the controlling producer, or any other person, has not materially complied with this Part, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

B. If it is found that, because the controlling producer or any other person has not materially complied with this Part, the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages, for the benefit of the insurer or policyholder, or other appropriate relief.

C. If an order for liquidation or rehabilitation of the controlled insurer has been entered and the receiver appointed pursuant to that order believes that the controlling producer or any other person has not materially complied with this Part, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

D. Nothing contained in this Section shall affect the right of the commissioner to impose any additional penalties provided in this Code.

E. Nothing contained in this Section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:556 redesignated as R.S. 22:296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:557 - Redesignated as R.S. 22:297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§557. Redesignated as R.S. 22:297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:558 - Redesignated as R.S. 22:298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§558. Redesignated as R.S. 22:298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:559 - Redesignated as R.S. 22:299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§559. Redesignated as R.S. 22:299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:560 - Redesignated as R.S. 22:300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§560. Redesignated as R.S. 22:300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:561 - Redesignated as R.S. 22:301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§561. Redesignated as R.S. 22:301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:562 - Redesignated as R.S. 22:302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§562. Redesignated as R.S. 22:302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:563 - Redesignated as R.S. 22:303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§563. Redesignated as R.S. 22:303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:564 - Redesignated as R.S. 22:304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§564. Redesignated as R.S. 22:304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:565 - Redesignated as R.S. 22:305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§565. Redesignated as R.S. 22:305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:566 - Redesignated as R.S. 22:306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§566. Redesignated as R.S. 22:306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:567 - Redesignated as R.S. 22:307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§567. Redesignated as R.S. 22:307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:568 - Redesignated as R.S. 22:308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§568. Redesignated as R.S. 22:308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:569 - Redesignated as R.S. 22:309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§569. Redesignated as R.S. 22:309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:570 - Redesignated as R.S. 22:310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§570. Redesignated as R.S. 22:310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:571 - Annual reports required

PART III. FINANCIAL SOLVENCY AND REPORTING REQUIREMENTS

SUBPART A. FINANCIAL REPORTING REQUIREMENTS

§571. Annual reports required

A. Every insurer authorized to do business in this state shall annually and quarterly file with the commissioner of insurance a true statement of its financial condition, transactions, and affairs, as hereafter required along with such additional filings as are prescribed by the commissioner for the preceding year, on or before March first of each year, with the National Association of Insurance Commissioners. The statement shall be on forms and shall contain information as required by this Code and by the commissioner of insurance, including supplementals for additional information required by the commissioner of insurance, and shall be verified by the oaths of at least two of the insurer's principal officers. Statements shall also be filed electronically with the National Association of Insurance Commissioners. Any amendments and addendums to the annual statement filing subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners.

B. The annual statement shall be due before the first day of March and show the condition of the company as of the preceding thirty-first day of December. The first quarterly report shall be due prior to May fifteenth and show the condition of the company as of the preceding thirty-first day of March. The second quarterly report shall be due prior to August fifteenth and show the condition of the company as of the preceding thirtieth day of June. The third quarterly report shall be due prior to November fifteenth and show the condition of the company as of the preceding thirtieth day of September.

C. Upon the request of an insurer, the commissioner of insurance shall furnish each such insurer duplicate copies of annual and quarterly forms as next required to be filed.

D. Each such insurer shall file the appropriate National Association of Insurance Commissioners annual statement blank and quarterly statement blank, which shall be prepared in accordance with the National Association of Insurance Commissioners annual statement instructions handbook, and shall follow those accounting practices and procedures prescribed by the appropriate National Association of Insurance Commissioners Accounting Practices and Procedures Manual.

E. In the absence of actual malice, members of the National Association of Insurance Commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, employees of the National Association of Insurance Commissioners, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this Section and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from such filings.

F. All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the Department of Insurance by the National Association of Insurance Commissioners Insurance Regulatory Information System shall be confidential and shall not be disclosed by the department.

G. The annual and quarterly statement of an alien insurer shall relate only to its transactions and affairs in the United States unless the commissioner of insurance requires otherwise. The statement shall be verified by the insurer's United States manager or by its officers duly authorized.

H. The commissioner of insurance may suspend or revoke the certificate of authority of any insurer failing to file its annual statement when due or during any extension of time thereof which the commissioner of insurance, for good cause, may grant.

I. Upon written application and approval by the commissioner, a domestic company may be exempted from the following filings required by this Section:

(1) Quarterly statements.

(2) Management discussion and analysis accompanying the annual statement.

(3) Electronic filings with the National Association of Insurance Commissioners.

(4) Holding company registration.

Acts 1958, No. 125; Acts 1992, No. 811, §1; Acts 1993, No. 558, §1; Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:1451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 471, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:571 redesignated as R.S. 22:311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:572 - Written catastrophe response plans

§572. Written catastrophe response plans

Every insurer writing any form of commercial or residential property insurance, automobile insurance, marine, or inland marine insurance or writing life or health and accident insurance shall maintain a written catastrophe response plan or plan that describes how the insurer will respond to a catastrophe affecting its policyholders. Additionally, each health maintenance organization, managing general agent, and third-party administrator shall maintain a written catastrophe response plan or plan that describes how it will respond to a catastrophe affecting its business operations. During an examination required by R.S. 22:1981, or at such other time as the commissioner deems appropriate, he shall review the written catastrophe response plan of each insurer, health maintenance organization, managing general agent, and third-party administrator, the insurance written, and the response plan most appropriate for the type of insureds or business operations at issue. The written catastrophe response plan of each insurer, health maintenance organization, managing general agent, and third-party administrator shall be deemed to be confidential, proprietary information subject to the protections of the Uniform Trade Secrets Act, pursuant to Chapter 13-A of Title 51 of the Louisiana Revised Statutes of 1950, shall not be subject to the public records disclosures of R.S. 44:1, and shall not be made public by the commissioner.

Acts 1991, No. 949, §1, eff. July 24, 1991; Redesignated from R.S. 22:1469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:572 redesignated as R.S. 22:312 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:572.1 - Insurance anti-fraud plan

§572.1. Insurance anti-fraud plan

A. Each authorized insurer, other than a "small company" as defined in R.S. 22:46, and each health maintenance organization licensed to operate in this state shall prepare, implement, maintain, and file with the commissioner an insurance anti-fraud plan for its operations in this state.

B. The insurance anti-fraud plan required by Subsection A of this Section shall outline specific procedures, actions, and safeguards that include how the authorized insurer or health maintenance organization will do each of the following:

(1) Detect, investigate, and prevent all forms of insurance fraud, including fraud involving its employees or agents; fraud resulting from misrepresentations in the application, renewal, or rating of insurance policies; fraudulent claims; and breach of security of its data processing systems.

(2) Educate employees on fraud detection and the insurance anti-fraud plan.

(3) Provide for fraud investigations, whether through the use of internal fraud investigators or third-party contractors.

(4) Report a suspected fraudulent insurance act, as defined by R.S. 22:1923(2), to the Department of Insurance as well as law enforcement and other regulatory authorities engaged in the investigation and prosecution of insurance fraud.

(5) Pursue restitution for financial loss caused by insurance fraud.

C. The commissioner shall review the insurance anti-fraud plan submitted pursuant to Subsection A of this Section to determine compliance with the requirements of this Section.

D. The commissioner may investigate and examine the records and operations of authorized insurers and health maintenance organizations to determine if they have implemented and complied with the insurance anti-fraud plan.

E. The commissioner may direct any modification to the insurance anti-fraud plan necessary to comply with the requirements of this Section, and the commissioner may require action to remedy substantial noncompliance with the insurance anti-fraud plan.

F. The insurance anti-fraud plan and any summary report shall be filed with the commissioner on or before April first of each calendar year. Either on a calendar year basis or such other interval the commissioner deems appropriate, the commissioner may require that each authorized insurer and each health maintenance organization file a summary report of any material change to the insurance anti-fraud plan, including the total number of claims and the number of claims referred to the commissioner as suspicious, and the commissioner may prescribe the format of the summary report.

G. The insurance anti-fraud plan and any summary report required by this Section are not public records and are exempt pursuant to R.S. 44:1 et seq., and specifically R.S. 44:4.1(B)(11), shall be and are hereby declared to be proprietary and confidential business records not subject to public examination or subpoena.

Acts 2010, No. 688, §1, eff. Jan. 1, 2011; Acts 2014, No. 121, §1.



RS 22:573 - Limits of risks assumed

§573. Limits of risks assumed

No property and casualty insurer doing business in this state shall expose itself to loss on any one risk in an amount which exceeds ten percent of the insurer's capital and surplus. A risk, or any portion thereof, which has been reinsured shall be deducted in determining the limitation of risk prescribed in this Section.

Acts 1991, No. 960, §1; Acts 1992, No. 811, §1; Redesignated from R.S. 22:1470 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:574 - Material transactions; report, domestic insurers

§574. Material transactions; report, domestic insurers

A. As used in this Section, the following terms shall have the following meanings:

(1) "Acquisition of assets" shall include any purchase, lease, exchange, merger, consolidation, succession, or other acquisition, other than the construction or development of immovable property, by or for the reporting insurer or the acquisition of materials for that purpose.

(2) "Disposition of assets" shall include any sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or others, abandonment, destruction, or other disposition.

(3) "Material acquisition" or "material disposition" is an acquisition or disposition or the aggregate of any series of related acquisitions or dispositions during any thirty-day period which is nonrecurring, is not in the ordinary course of business, and involves more than five percent of the insurer's total admitted assets reported in the most recent quarterly or annual statement filed by the insurer with the department.

(4) "Material nonrenewal, cancellation, or revision" shall mean:

(a) For property and casualty insurers, including health and accident business written by a property and casualty insurer:

(i) More than fifty percent of the total ceded written premium by the insurer.

(ii) More than fifty percent of the total ceded indemnity and loss adjustment reserves by the insurer.

(b) For life, annuity, and health and accident insurers, more than fifty percent of the total reserve credit taken for the business ceded, on an annualized basis, as indicated in the most recent annual report of the insurer.

(5) "Material revision" for property and casualty or life, annuity, and health and accident insurers shall include the following:

(a) The replacement by one or more unauthorized reinsurers of an authorized reinsurer representing more than ten percent of a total cession.

(b) The reduction or waiver of previously established collateral requirements for one or more unauthorized reinsurers representing collectively more than ten percent of a total cession.

B.(1) Every domestic insurer shall file a report, including any exhibits or other attachments with the department and with the National Association of Insurance Commissioners disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements. No report shall be filed if the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the department for review, approval, or informational purposes for other provisions of this Code, laws, regulations, or other requirements.

(2) No filing shall be required of ceded reinsurance agreements if:

(a) For property and casualty insurance, including accident and health business written by a property and casualty insurer, the total ceded written premium of the insurer represents on an annualized basis less than ten percent of its total written premium for direct and assumed business.

(b) For life, annuity, and accident and health insurance, the total reserve credit taken for business ceded represents on an annualized basis less than ten percent of the statutory reserve requirement prior to any cession.

C.(1) The report required in Subsection B of this Section is due within fifteen days after the end of the calendar month in which any of the foregoing transactions occur.

(2) The report shall be on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred percent reinsurance agreement that affects the solvency and integrity of the reserves of the insurer and the insurer ceded substantially all of its direct and assumed business to the pool.

(3) An insurer shall have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars total direct premiums, plus assumed written premiums, during a calendar year that are not subject to a pooling arrangement and which net income of the business not subject to the pooling arrangements represents less than five percent of the capital and surplus of the insurer.

D. All reports obtained by or disclosed to the department pursuant to this Section shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the department, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the reporting insurer. The department may disclose the report after giving the reporting insurer notice and an opportunity to be heard if it determines that the interest of policyholders, shareholders, or the public will be served by the publication of the report. The department may publish all or any part of the report in any form as the department may deem appropriate.

E. The following information shall be disclosed in any report of a material acquisition or disposition of assets:

(1) The date of the transaction.

(2) The manner of acquisition or disposition.

(3) The description of the assets involved.

(4) The nature and amount of the consideration given or received.

(5) The purpose or reason for the transaction.

(6) The manner by which the amount of consideration was determined.

(7) The gain or loss recognized or realized as a result of the transaction.

F. The following information shall be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(1) The effective date of the nonrenewal, cancellation, or revision.

(2) The description of the transaction with an identification of its initiator.

(3) The purpose of or reason for the transaction.

(4) The identity of the replacement insurer, if applicable.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:1451.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:574 redesignated as R.S. 22:313 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:575 - Redesignated as R.S. 22:314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§575. Redesignated as R.S. 22:314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:576 - Redesignated as R.S. 22:315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§576. Redesignated as R.S. 22:315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:577 - Redesignated as R.S. 22:316 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§577. Redesignated as R.S. 22:316 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:578 - Redesignated as R.S. 22:317 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§578. Redesignated as R.S. 22:317 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:581 - Authorized investments

SUBPART B. INVESTMENTS OF DOMESTIC INSURERS

§581. Authorized investments

The capital, surplus, assets and other funds of insurers organized under the laws of this state shall be invested as provided in this Subpart and not otherwise.

Acts 1958, No. 125; Redesignated from R.S. 22:841 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:582 - General qualifications

§582. General qualifications

No security or other investment shall be eligible for purchase or acquisition under this Subpart unless it is interest bearing or interest accruing or dividend or income paying or eligible for dividends or income, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit, the interest or income accruing thereon; except that it may acquire real property for occupancy by the insurer for home and branch office purposes, and as provided in R.S. 22:584 and 588. No security shall be eligible for purchase at a price above its market value.

Acts 1958, No. 125; Acts 2001, No. 61, §1; Redesignated from R.S. 22:842 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:583 - General limitation on investment in obligations of any one person

§583. General limitation on investment in obligations of any one person

An insurer shall not, except with the consent of the commissioner of insurance, have at any time any combination of investments in or loans upon the security of the obligations, property, and securities of any one person or institution aggregating an amount exceeding five percent of the insurer's assets, except in the case of mortgage loans as provided in R.S. 22:584(A)(5) and in case of investments in stocks of corporations owning funeral homes as provided in R.S. 22:584(C). This Section shall not apply to investments in, or loans upon the security of general obligations of the government of the United States or of any state or territory of the United States, or the District of Columbia nor to investments in foreign securities pursuant to R.S. 22:589(A), nor include policy loans made pursuant to R.S. 22:584(E).

Acts 1958, No. 125; Redesignated from R.S. 22:843 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:584 - Investments in securities

§584. Investments in securities

A. Any domestic insurer may invest in the following securities:

(1) Bonds or securities not in default as to principal or interest, which are the direct obligations of or which are secured or guaranteed as to principal and interest by the United States, any state or territory of the United States, or the District of Columbia where there exists the power to levy taxes for the prompt payment of the principal and interest of such bonds or evidences of indebtedness and any federal farm loan bonds issued by federal land banks, debentures issued by federal intermediate credit banks, debentures issued by banks for cooperatives, collateralized mortgage obligations (CMO), bonds, and other mortgage-backed securities issued by the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Corporation, and the Vendee Mortgage Trust. Nothing in this Subpart shall prohibit the acquisition by a domestic insurer of United States government securities, the purchases of which are otherwise permitted under this Subpart in accordance with the Federal Reserve System United States Treasury Department program relating to the utilization of book entry recordkeeping procedures.

(2) Bonds or evidences of indebtedness which are direct general obligations of any county, parish, city, town, village, school district, drainage district, sanitary district, park district, or other political subdivision or municipal corporation of this state or any other state or territory of the United States or the District of Columbia which shall not be in default in the payment of any of its general obligation bonds, either principal or interest, at the date of such investment.

(3) Bonds of any levee or other board of this state, and obligations issued or guaranteed by the International Bank for Reconstruction and Development, or the Asian Development Bank.

(4) Investment grade bonds or other obligations which are payable from revenues or earnings specifically pledged therefor of a public utility, state or municipally owned, either directly or through any civil divisions, authority or public instrumentality of a state or municipality, provided that the laws of the state or municipality authorizing the issuance of such bonds or other obligations require that rates for service shall be fixed, maintained, and collected at all times so as to produce sufficient revenue or earnings to pay all operating and maintenance charges and both principal and interest of such bonds or obligations, and provided further that no such bonds or other obligations shall be in default at the date of such investment; and investment grade bonds or evidences of indebtedness, which are payable from tax revenues of any parish, city, town, village, school district, drainage district, sanitary district, park district, or other political subdivision or municipal corporation of this state or any territory of the United States or the District of Columbia, which shall not be in default in the payment of any of its general obligation bonds or tax revenue bonds, either principal or interest, at the date of such investment, and which shall have sufficient tax revenues specifically pledged therefore at the date of such investment; however, no company shall invest an aggregate of more than thirty-three and one-third percent of its admitted assets in bonds or other obligations described in this Paragraph and also those described in Paragraph (13) of this Subsection.

(5)(a)(i) First mortgages on improved unencumbered real estate or bonds secured thereby located within any of the states of the United States or the District of Columbia, including leasehold estates in improved unencumbered real property having an unexpired term of not less than twenty-one years inclusive of the term which may be provided by an enforceable option of renewal, in an amount not exceeding eighty percent of the appraised value, said appraised value to be substantiated by the appraisal by a recognized and experienced real estate appraiser who is a member of a recognized appraisal organization, which the commissioner of insurance may accept if he is satisfied that the appraiser is competent and disinterested. Before making such investment, a certificate of the value of such property, based on such appraisal shall be executed by the board of directors, by an investment committee, or by a member of the board of directors making or authorizing such investment on behalf of the insurer, provided that the investment in any one mortgage, any one issue of bonds, or any one contract for deed does not exceed ten percent of the company's admitted assets.

(ii) No mortgage loan upon a leasehold shall be made or acquired by an insurer pursuant to this Paragraph unless the terms thereof shall provide for amortization payments to be made by the borrower on the principal thereof at least once in each year in amounts sufficient to amortize the loan completely within a period of four-fifths of the term of the leasehold, inclusive of the term which may be provided by an enforceable option of renewal, which is unexpired at the time the loan is made, but in no event exceeding thirty-five years.

(b) Subject to the provisions of Subparagraph (a) of this Paragraph, any domestic insurer may invest in obligations secured by mortgages or deeds of trust on real property otherwise encumbered only by a first mortgage or first deed of trust, subject to the following conditions:

(i) The aggregate value of both mortgages or deeds of trust does not exceed eighty percent of the appraised value; and

(ii) The obligation is secured by a wrap-around mortgage where:

(aa) Only one preexisting mortgage or deed of trust encumbers the real property.

(bb) The mortgage or deed of trust securing the loan is recorded and is insured under a policy of title insurance in an amount not less than the total amount of the obligation of the borrower to the insurer under the loan.

(cc) The insurer agrees as part of the wrap-around mortgage agreement to make the payments due under the first mortgage or first deed of trust upon receipt of payments due from the borrower under the wrap-around mortgage.

(c) For all purposes of this Subpart, the wrap-around mortgage or deed of trust shall be treated in the same manner as if the insurer held the first mortgage or deed of trust.

(d) As used in this Subsection, "improved real estate" means all farmland which has been reclaimed and is used for the purpose of husbandry, whether for tillage, pasture, or improved forestation, and all other real property on which permanent buildings suitable for residence or commercial use are situated, including but not limited to condominium property, as defined in R.S. 9:1122.101 through 1124.115.

(e) Real property for the purpose of this Subsection shall not be deemed to be encumbered within the meaning of this Section by reason of the existence of instruments reserving rights of way, sewer rights, and rights in walls, nor by reason of building restrictions or other restrictive covenants, nor by the reason of the fact that it is subject to lease under which rents or profits are reserved to the owner. The security for such investment shall be a full and unrestricted first lien or mortgage upon such real property, and there shall be no condition nor right of reentry or forfeiture under which such investments can be cut off, subordinated, or otherwise disturbed. Structures thereon must be insured for an amount not less than the appraised value of such structures, and the proceeds of the policy shall be payable to and held by the company or a trustee for its benefit. The insurance shall be continued in force as long as the loan continues.

(f) Notwithstanding the restrictions herein set forth, any domestic insurer may, to the full extent of the amount insured or guaranteed, invest:

(i) In bonds or notes secured by a mortgage or trust deed issued, assumed, guaranteed, or insured by the United States, by any agency of the United States, or by any state;

(ii) In securities issued or mortgages guaranteed by the Federal National Mortgage Association or other similar corporations regulated by any agency of the United States; and

(iii) In securities issued by other entities and secured by conventional first mortgage loans. When such loans exceed the loan-to-value ratio of eighty percent, said loans shall be covered by private mortgage insurance to the extent that the loan-to-value ratio exceeds eighty percent.

(iv) In bonds issued, assured, and guaranteed by the Inter-American Development Bank and the African Development Bank.

(g) Notwithstanding the restrictions herein set forth, the amount of any first mortgage investment as limited by Subparagraph (a) of this Paragraph herein may be exceeded if and to the extent that such excess shall be guaranteed by the administrator of veterans affairs pursuant to the provisions of Title III of an Act of Congress of the United States on June 22, 1944, entitled the Servicemen's Readjustment Act of 1944,1 as heretofore or hereafter amended.

(h) No such domestic insurer shall invest in any manner, either directly or indirectly by means of corporations, holding companies, trustees, or otherwise, in real estate securities junior to first mortgages, except as set forth above and in Subsection H of this Section. Such domestic insurer shall not invest in excess of sixty-six and two-thirds percent of its admitted assets in the securities described herein and in Subsection G of this Section.

(i) Participation or pass through interests representing an ownership interest in bonds, notes, or other evidences of indebtedness, which are entitled to receive both principal and interest, and are secured or backed by mortgage loans or trust deeds, subject to the following:

(i) All participation or pass through interests shall:

(aa) Maintain a minimum quality rating of one or two by the National Association of Insurance Commissioners, Securities Valuation Office, or if unrated shall be promptly submitted, upon acquisition, to the National Association of Insurance Commissioners, Securities Valuation Office, and receive a minimum quality rating of one or two; and

(bb) Retain a servicing agent or other person obligated to distribute all payments, proceeds, and recoveries from the participation and pass through interests, after deduction of reasonable fees and expenses, to the participants as provided by the trust or participation agreement for the issue.

(ii) Notification by the domestic insurer to the servicing agent, or other person obligated to make distributions, of any transfer of interest, by pledge or otherwise, in participation or pass through interests.

(iii) The investments by the domestic insurer in any one issue described by this Subparagraph shall not exceed five percent of the admitted assets of the domestic insurer and the total amount of the investments of the domestic insurer in all issues described by this Subparagraph shall not exceed forty percent of the admitted assets of the domestic insurer, provided however any direct United States agency issued or United States government guaranteed bonds, participating or pass through interests, or other evidences of indebtedness shall not be included under nor limited herein.

(iv) The interests of the domestic insurer in the participation or pass through interests and mortgage loans or trust deeds shall be superior to the interests of the ordinary creditors of the servicing agent, or other person obligated to make distributions, and shall also be superior to any federal regulatory authority having jurisdiction over the servicing agent, or other person obligated to make distribution, in the event of the insolvency or other failure of the servicing agent, or other person obligated to make distributions.

(6)(a) Subject to the limit set forth in Subsection B of this Section, bonds or evidences of indebtedness issued or guaranteed by any railroad corporation or corporations, other than those organized and chartered for the sole purpose of holding stocks of other corporations, created under the laws of the United States or of any of the states of the United States or the District of Columbia or any certificates of any equipment trust created on behalf of any such railroad corporation; provided that such bonds or certificates have not been in default as to principal or interest payments during any of the five years next preceding the date of such investment or during the tenure of such issue if issued less than five years prior to such investment, and provided further that no insurer shall invest in any one issue of such bonds, certificates or evidences of indebtedness, an amount in excess of two percent of such insurer's admitted assets.

(b) Such domestic insurer shall not invest in excess of thirty-three and one-third percent of its admitted assets in bonds, certificates, or other evidences of indebtedness described in this Paragraph.

(7)(a) Subject to the limit set forth in Subsection B of this Section, bonds or evidences of indebtedness issued or guaranteed by any solvent public utility corporation or corporations, other than those organized and chartered for the sole purpose of holding the stocks of other corporations, created under the laws of the United States or of any of the states of the United States or the District of Columbia, provided that such bonds or evidences of indebtedness are not in default either as to principal or interest and provided no insurer shall invest in any one issue of such bonds or evidences of indebtedness, an amount in excess of two percent of the insurer's admitted assets.

(b) Such domestic insurer shall not invest in excess of fifty percent of its admitted assets in bonds or other evidences of indebtedness described in this Paragraph.

(8)(a) Subject to the limit set forth in Subsection B of this Section, bonds or evidences of indebtedness issued or guaranteed by any solvent corporation or corporations, other than those mentioned in Paragraphs (6) and (7) of this Subsection and other than corporations organized and chartered for the sole purpose of holding the stocks of other corporations, created under the laws of the United States or of any of the states of the United States or the District of Columbia, provided that no insurer shall invest in any one issue of any such bonds or evidences of indebtedness an amount in excess of two percent of such domestic insurer's admitted assets except as provided in Subsection D of this Section, and provided that the corporation issuing such bonds or evidences of indebtedness shall have paid the prescribed interest thereon during each of the five years next preceding the date of such investment, or the tenure of such issue if issued less than five years prior to such investment.

(b) Such domestic insurer shall not invest in excess of fifty percent of its admitted assets in bonds or other evidences of indebtedness described in this Paragraph, except as provided in Subsection D of this Section.

(9)(a) Subject to the limit set forth in Subsection B of this Section, preferred or guaranteed stocks issued or guaranteed by any solvent corporation or corporations, except the stocks of other insurance companies, created under the laws of the United States or any of the states of the United States or the District of Columbia; provided that no insurer shall invest in any one issue of any such preferred or guaranteed stocks in an amount in excess of two percent of such insurer's admitted assets; and provided further that no such stocks shall be purchased unless the prescribed dividends are being paid thereon.

(b) Such domestic insurer shall not invest in excess of twenty-five percent of its admitted assets in the stocks described in this Paragraph; but in no event shall it invest in common stocks, other than guaranteed stocks, except as provided in Subsections C and D of this Section; nor shall it invest in or loan any of its funds on its own stock.

(10) Loans upon the pledge of bonds, mortgages, securities, stock or evidence of indebtedness acceptable as investment for the lending insurer under the terms of this Code and subject to the same limits as to each security as is provided in this Code for investment, if the face or current market value whichever is less of such mortgages is more than the amount loaned thereon, and the current market value of such bonds, securities, preferred or guaranteed stock or evidences of indebtedness is at least twenty per cent more than the amount loaned thereon. This limitation shall not apply to loans on the pledge of bonds or securities of the United States.

(11) Shares of insured state chartered building and loan or homestead associations and federal savings and loan associations, if such shares are insured by the Federal Savings and Loan Insurance Corporation as specifically set forth under the terms of Title IV of an Act of the Congress of the United States entitled the "National Housing Act."2

(12) Shares or securities of any open-end or closed-end management type investment company or investment trust registered under 15 U.S.C.A. §80a-1 et seq.,3 which men of prudence, discretion, and intelligence acquire or retain for their own account, including mutual funds that invest in foreign securities; however, no company shall invest more than five percent of its admitted assets in any one investment or an aggregate of fifty percent of admitted assets in stocks or securities described in this Paragraph. Mutual funds that invest in foreign securities shall be limited to twenty percent of admitted assets.

(13)(a) Dormitory and union building revenue bonds issued by the state board of education for the state colleges, or by the board of supervisors of Louisiana State University and Agricultural and Mechanical College, provided that the governing body of any state college or state university authorizing the issuance of such bonds requires that rates for service shall be fixed, maintained, and collected at all times so as to produce sufficient revenue or earnings to pay all operating and maintenance charges and both principal and interest of such bonds, and provided, further, that no such bonds shall be in default at the date of such investment.

(b) No company shall invest an aggregate of more than thirty-three and one-third percent of its admitted assets in the bonds or other obligations described in Paragraph (4) of this Subsection and also those bonds described in Subparagraph (a) of this Paragraph.

(14) Bonds or other obligations issued or guaranteed by the Inter-American Development Bank.

(15) Student loan notes or other obligations which are guaranteed or insured as to principal by the Louisiana Student Financial Assistance Commission or any other authorized agency or instrumentality of the state of Louisiana or by any authorized agency or instrumentality of the United States government.

(16) Repealed by Acts 2009, No. 503, §2.

(17) Equipment trust obligations or certificates, or pass-through certificates, which are adequately secured evidencing an interest in equipment operated wholly or in part within the United States and have a right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such equipment. Obligations, certificates, or pass-through certificates hereunder shall have a minimum quality rating by the National Association of Insurance Commissioners Securities Valuation Office of one or two, or if unrated, shall be promptly submitted upon acquisition to the National Association of Insurance Commissioners Securities Valuation Office and receive a minimum quality rating of one or two. Such domestic insurer shall not invest in excess of ten percent of its admitted assets in obligations, certificates, or pass-through certificates described in this Paragraph.

(18)(a) Asset-backed securities or other instruments evidencing a senior (nonsubordinated) secured interest in, and the right to receive both principal and interest payments from distributions on a pool of financial assets, other than mortgages on real property, held by a business entity on the following conditions:

(i) The business entity is established solely for the purpose of acquiring specific types of financial assets, issuing securities and other instruments representing an interest in or right to receive cash flows from those assets, and engaging in related activities.

(ii) The pool of assets consists solely of interest-bearing obligations or other contractual obligations representing the right to receive payment from the assets; however, the existence of credit enhancement or other support features such as letters of credit, guarantees, and swap agreements shall not cause a security or other instrument to be disqualified under this Section.

(b) Investments hereunder shall have a current and continuing minimum quality rating of "A" by one or more of the nationally recognized securities rating organizations and a rating by the National Association of Insurance Commissioners Securities Valuation Office of one, or if unrated, shall be promptly submitted upon acquisition to the National Association of Insurance Commissioners Securities Valuation Office and receive a minimum quality rating of one. Such domestic insurer shall not invest in excess of one percent of its admitted assets in any one issue of asset-backed obligations or in excess of five percent of its admitted assets in the aggregate of asset-backed obligations described in this Paragraph.

B.(1) The total investment of a domestic insurer in the securities described in Paragraphs (6) through (9), (17), and (18) of Subsection A of this Section, subject to the limitations stated in said Paragraphs, shall not exceed in the aggregate, seventy-five percent of its admitted assets.

(2) The department shall have the authority to promulgate rules and regulations to further the objectives of Subsection A of this Section to establish the volatility and pricing and reporting requirements for investments authorized in that Subsection.

C.(1)(a) Any domestic life insurer, in addition to the investment permitted by Subsection A of this Section, may invest in the shares of capital stock, American Depository Receipts, which are listed on a national securities exchange, and securities of any solvent corporation (other than a corporation engaged solely in the business of owning and operating real estate, or a corporation having substantially all of its assets invested in the shares of such corporations, except as specifically provided in Subparagraph (b) of this Paragraph) created under the laws of the United States, or of any of the states of the United States, or the District of Columbia, provided that the shares or American Depository Receipts of such corporation are registered on a national securities exchange, as provided in an Act of Congress of the United States, entitled the "Securities Exchange Act of 1934", approved June 6, 1934, as amended,4 or local exchanges, or are readily marketable, or shares of foreign corporations listed on the New York Stock Exchange or the American Stock Exchange, and provided further that such corporation is listed on a national securities exchange at the time of the investment or has earned during any three years of the five-year period next preceding the date of the investment, a sum applicable to dividends equal in the aggregate to not less than twelve percent of the par value (or, in the case of shares having no par value, the stated value) of its outstanding shares.

(b) Any domestic life insurer, in addition to the investment permitted by Subsection A of this Section, may invest in the stock of a real estate investment trust (REIT) whose stock is listed on the New York Stock Exchange or the American Stock Exchange, provided such investment shall not exceed five percent of the total number of shares of any one such trust and that not more than two percent of the insurer's admitted assets are invested in shares of any one such trust. Shares in each such trust which has over one-half of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered real estate investment for purposes of conforming with the limitation on real estate ownership imposed by Subsection G of this Section.

(2) Such insurer shall not invest more than five percent of its admitted assets in the shares or securities of any one such corporation, provided that in the case of insurers issuing funeral policies, such insurers may invest an amount not exceeding twenty-five percent of the admitted assets in the stock of a corporation owning a funeral home or homes, provided that at least ninety percent of the assets of the corporation owning a funeral home or homes shall consist of such funeral home or homes and equipment, provided such investment in the shares or securities of corporations owning a funeral home or homes was made prior to 12:00 noon of October 1, 1948.

D. Any domestic insurer, in addition to the investments permitted by Subsection A of this Section, may invest an amount equal to its capital and surplus if it is a stock company, and, if it is a company other than stock, it may invest an amount equal to its surplus over all liabilities as follows:

(1)(a)(i) In shares of capital stock, American Depository Receipts listed on a national securities exchange, including the National Association of Securities Dealers Automated Quotations (NASDAQ), bonds, securities, or other evidences of indebtedness of any solvent corporation (other than a corporation engaged solely in the business of operating real estate or a corporation having substantially all of its assets invested in the shares of such corporation except as specifically provided in Item (ii) of this Subparagraph) created under the laws of the United States, or the states of the United States, or the District of Columbia, or a foreign corporation whose stock is listed on a national securities exchange, including NASDAQ, provided that such insurer may not, except in the case of shares permitted by Paragraph (9) of Subsection A of this Section, invest in the shares or American Depository Receipts of a corporation unless such corporation is listed on a national securities exchange, including NASDAQ, at the time of the investment or has earned during any three years of the five-year period next preceding the date of the investment, a sum applicable to dividends equal in the aggregate to not less than twelve percent of the par value (or, in the case of shares having no par value, the issued value) of its outstanding shares, or if such shares have been issued less than five years, has earned a sum applicable to dividends during the tenure of such issue, equal to not less than four percent per annum of the par value, (or, in the case of shares having no par value, the issued value) of its outstanding shares.

(ii) In the stock of a real estate investment trust (REIT) whose stock is listed on the New York Stock Exchange, the American Stock Exchange, or NASDAQ, provided such investment shall not exceed five percent of the total number of shares of any one such trust and that not more than two percent of its admitted assets are invested in shares of any one such trust. Shares in each such trust which has over one-half of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered real estate investment for purposes of conforming with the limitation on real estate ownership imposed by Subsection G of this Section.

(b) Such insurers shall not invest more than five percent of its admitted assets in the shares of any one corporation. Such insurers may acquire the stock or other share capital of another insurer but shall not invest more than fifty percent of said funds, directly or indirectly, in shares of another insurer, nor shall such insurer acquire the whole or any part of the stock or other share capital of another insurer which transacts the same kind or kinds of insurance where the effect of such acquisition may be to substantially lessen competition generally or tend to create a monopoly. Investing in the stocks, bonds, or other evidence of indebtedness of any corporation, a substantial portion of whose funds are invested directly or indirectly in the shares of insurance companies, shall be regarded as investing indirectly in such shares. Whenever the commissioner of insurance has reason to believe that there is a violation of this Subsection, he shall conduct an investigation, and if he shall find that such investment is in violation of this Subsection, he shall cause such insurer to divest itself of such investment within such reasonable time, or such extension thereof, as he shall specify. Any such order of the commissioner of insurance shall be subject to review as provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

(2) If such insurer is operating in any foreign country, in securities which are direct obligations of such foreign country or state, province or political subdivision thereof, to an amount not to exceed the total unearned premium reserve of policies issued in said foreign country, or in such an amount as it may be required by law to transact business therein, or as permitted in R.S. 22:589.

(3) An insurer may invest in, acquire debt obligations of, or otherwise acquire and hold an interest in any limited partnership, limited liability company, or master limited partnership which is formed pursuant to the laws of any state or the United States of America and which invests in assets otherwise permitted under this Subpart. No limited partnership interest, limited liability company interest, master limited partnership interest, or debt obligation shall be acquired under this Section if the cost thereof would exceed two percent of the assets of such insurer, nor if such cost, plus the book value on the date of such acquisition of all limited partnership interests, limited liability interests, master limited partnership interests, or debt obligations then held by such insurer and acquired under this Section would exceed ten percent of such assets.

E. Nothing in this Code shall prevent any life insurer from purchasing for its own benefit any policy of insurance or other obligation of the insurer or any claim of its policyholders nor from lending to any holder of a policy a sum not exceeding the reserve value of such policy at the time the loan is made, for the payment of which loan the policy and all profits thereon shall be pledged.

F. In applying the percentage limitation imposed by this Section there shall be used as a base the total of all assets which would be admitted by this Code without regard to percentage limitations.

G.(1)(a) Any domestic insurer, in addition to the other investments permitted by this Section, as provided in this Subsection, may purchase land situated in this state and in any other state in which the domestic insurer is licensed to do business. On such land the insurer shall erect within three years, if not already thereon, apartments, tenements, or other dwelling houses, hotels, retail stores, shops, offices, warehouses, shopping centers, funeral homes, other complexes for commercial purposes, general merchandising stores, and other community services reasonably incident to such projects.

(b) The insurer may thereafter own, hold, maintain, and manage the land so acquired and the improvements thereon and collect or receive income therefrom and may grant, sell, or convey the same in whole or in part. Ownership, management, and control shall be entire and complete by one insurer unless shared by two or more insurers subject to this Code or unless the insurer is a general partner under agreements that will assure concerted action in the management and control of the property and in case of the insolvency of any participating insurer.

(2) The aggregate investment by any such insurer under the terms of this Subsection, as evidenced by its original purchase price, shall not exceed five percent of the admitted assets of the insurer.

(3) The combined investments by a domestic insurer under the provisions of this Subsection and Paragraph (5) of Subsection A of this Section shall not exceed sixty-six and two-thirds percent of the admitted assets of such insurer on the December thirty-first next preceding such investment.

(4), (5) Repealed by Acts 2004, No. 505, §2.

(6) Orders or decisions of the commissioner of insurance shall be subject to review as provided in Chapter 12 of this Title, R.S. 22:2191 et seq.

H. Any domestic insurer, in addition to the other investments permitted by this Section, may invest in an amount equal to twenty-five percent of its capital and surplus if a stock company, and if a company other than stock twenty-five percent of its surplus, or five percent of its admitted assets, whichever is the greater, in an admitted asset pursuant to this Section without regard to the percentage limitations, except that no such insurer may invest in its own stock or in real estate securities junior to first mortgages; however, if an insurer who holds a first mortgage on immovable property makes an additional loan secured by a mortgage on that immovable property, and if the total of the balance due on the original loan and the amount of the additional loan does not exceed the percentage of the appraised value of the immovable property set forth in Paragraph (5) of Subsection A of this Section, and if there are no intervening liens, the mortgage securing this additional loan shall be admitted as a first lien and mortgage. No investment under this Subsection shall be eligible for purchase at a price above its market value, nor shall any investment made under this Subsection be sold below its market value.

I.(1) Any domestic insurer, in addition to the other investments permitted by this Subpart, may, with the direction or approval of a majority of its board of directors or an authorized committee thereof, invest any of its funds or any part thereof in repurchase agreements whereby the principal amount of the agreement represents investments otherwise authorized by this Subpart.

(2) The repurchase agreement shall be in writing; shall have a specific maturity date; shall adequately identify each security to which the agreement applies; and shall state that in the event of default by the party agreeing to repurchase the securities described in the agreement at the term contained in the agreement, title to the described securities shall pass immediately to the insurance company without recourse.

J, K. Repealed by Acts 2001, No. 61, §2.

L. A domestic insurer may invest in the following:

(1) Loans secured by first liens on interest in oil, gas, or condensate properties or leaseholds in the United States and Canada on which there are fully completed commercially producing wells. The value of the proved oil and gas reserves, as determined by a registered petroleum engineer, shall not be less than one hundred fifty percent of the loans thereon.

(2) Notwithstanding the provisions of Subsection H of this Section, the total of loans and investments made pursuant to this Subsection shall not exceed two percent of the insurer's admitted assets.

M. A domestic insurer may invest in venture or seed capital investments offered by a professionally managed capital company which are certified under the provisions of Chapter 26 of Title 51 of the Louisiana Revised Statutes of 1950, in a small business investment company (SBIC), or in a minority small business investment company (MSBIC) domiciled in this state, or in any such company itself, investments of bonds or investments provided through the Louisiana Science and Technology Foundation as provided in R.S. 22:832(E), any university research or incubator venture and opportunity, the Louisiana Small Business Development Corporation, the Louisiana Small Business Equity Corporation, and the rural relief fund, or any combination of investments and companies thereof. No insurer shall invest in excess of one percent of its available admitted assets, nor more than ten percent of the allowable one percent investment in any one venture, investment, offering, or company. No insurer shall make any such investment under this Subsection unless its statutorily mandated capitalization and surplus level is one million dollars or more, or if it is under any supervisory action or administration of the Department of Insurance. Any investment authorized by this Subsection shall be eligible for a reduction of taxes as stipulated by R.S. 22:832 provided that either the investment or the company is in Louisiana.

N. A domestic insurer may purchase contracts for the servicing of first mortgage loans. The total investment in such contracts shall not exceed ten percent in the aggregate of the insurer's admitted assets.

Acts 1958, No. 125. Amended by Acts 1958, No. 112, §§1, 2; Acts 1958, No. 200, §1; Acts 1960, No. 145, §1; Acts 1962, No. 51, §1; Acts 1962, No. 168, §1; Acts 1968, No. 55, §1; Acts 1970, No. 105, §1; Acts 1974, No. 694, §1; Acts 1977, No. 428, §1 to 5; Acts 1978, No. 454, §1, 2; Acts 1981, No. 679, §1; Acts 1983, No. 251, §1; Acts 1984, No. 592, §1; Acts 1984, No. 593, §1; Acts 1984, No. 594, §1; Acts 1984, No. 596, §1; Acts 1984, No. 597, §1; Acts 1984, No. 740, §1; Acts 1984, No. 742, §1; Acts 1984, No. 743, §1; Acts 1985, No. 476, §1; Acts 1985, No. 817, §1, eff. July 22, 1985; Acts 1986, No. 381, §1; Acts 1986, No. 587, §1; Acts 1990, No. 229, §1; Acts 1991, No. 1004, §1; Acts 1995, No. 1124, §1; Acts 1997, No. 988, §1; Acts 1997, No. 1449, §1; Acts 2001, No. 61, §§1 and 2; Acts 2003, No. 127, §1; Acts 2004, No. 505, §§1, 2; Acts 2006, No. 414, §1; Acts 2007, No. 294, §1; Redesignated from R.S. 22:844 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §§1, 2; Acts 2010, No. 362, §1; Acts 2012, No. 67, §1.

1See 38 U.S.C.A. §3101 et seq.

212 U.S.C.A. §1701 et seq.

315 U.S.C.A. §80a-1 et seq.

415 U.S.C.A. §78a et seq.



RS 22:585 - Investment in mortgages; interest rate

§585. Investment in mortgages; interest rate

Notwithstanding any other provision of law to the contrary, a domestic insurer shall be entitled to the same benefits and exemptions relative to state usury laws, specifically R.S. 9:3503 and Louisiana Civil Code Article 2924, granted to banks and savings and loan associations pursuant to Title V of the 1980 Depository Institutions Deregulation and Monetary Control Act, as amended. The rate of interest shall be fixed in writing, and testimonial proof of it shall not be admitted in any case.

Added by Acts 1981, No. 680, §1; Redesignated from R.S. 22:844.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:586 - Derivative transactions

§586. Derivative transactions

A. In this Section, unless the context otherwise requires, the following definitions shall be applicable:

(1)(a) "Counterparty exposure amount" on over-the-counter derivatives means:

(i) The market value of the derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to or by the insurer; or

(ii) Zero, if the liquidation of the derivative instrument would not result in a final cash payment to or by the insurer; or

(iii) The net sum payable to or by the insurer in connection with all derivative instruments subject to the written master agreement on their liquidation in the event of default by the counterparty under the master agreement, if there are no conditions precedent to the obligations of the counterparty to make such a payment and no set off of amounts payable under any other instrument or agreement.

(b) Insurers can only enter into a written master agreement that provides for netting of payments owed by or to the respective parties if the domiciliary jurisdiction of the counterparty is either in the United States or in a foreign jurisdiction listed in the Purposes and Procedures Manual of the Securities Valuation Office as eligible for netting.

(c) For purposes of this Section, the market value or the net sum payable, as applicable, is determined at the end of the most recent quarter of the insurer's fiscal year and is reduced by the market value of acceptable collateral held by the insurer or a custodian on the insurer's behalf.

(2) "Derivative instrument" means an agreement, option or instrument, or any series or combination thereof, to make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or instead to make a cash settlement, or that has a price, yield, level, performance, value, or cash flow which is based primarily on that of one or more underlying interests. The term includes options (calls and puts), a warrant not otherwise permitted to be held by the insurer under this Section, a cap, a floor, a collar, a swap, a swaption, a forward, a future, and any other substantially similar instruments. The term does not include a collateralized mortgage obligation, another asset-backed security, a principal-protected structured security, a floating rate security, an instrument that an insurer is otherwise permitted to invest in or receive under this Section other than under this definition, or any debt obligation of the insurer.

(3) "Market value" means the price for a security or derivative obtained from a generally recognized source or the most recent quotation from such a source or, if a generally recognized source does not exist, the price for the security or derivative instrument as determined under the terms of the instrument or in good faith by the insurer, as can be reasonably demonstrated to the commissioner on request, plus accrued but unpaid income on the security or derivative instrument to the extent not included in the price as of the applicable date.

(4) "Potential exposure" means:

(a) As to a futures position, the amount of the initial margin required for that position.

(b) As to swaps, swaptions, collars, and forwards, one-half percent times the notional amount times the square root of the remaining years to maturity.

(5) "Replication transaction" means a derivative transaction or combination of derivative transactions affected either separately or in conjunction with cash market investments included in the insurer's investment portfolio to replicate the risks and returns of another authorized transaction, investment, or instrument or to operate as a substitute for a cash market transaction. The term does not include a derivative transaction entered into by the insurer as a hedging transaction.

B. A domestic insurer may engage in derivative transactions under this Section under the following general conditions:

(1) An insurer may use derivative instruments under this Section to engage in hedging transactions and income generation transactions.

(2) An insurer may use derivative instruments only if prior thereto the board of directors of such insurer has adopted a written policy and has filed the policy with the commissioner of insurance specifying the following:

(a) The types of risk-limiting practices and income-generating transactions approved for such insurer.

(b) The aggregate maximum limits in such instruments, which maximum limits must be reasonably related to the insurer's business needs and its capacity to fulfill its obligations thereunder.

(c) The specific assets or class of assets or cash flows for which risk-limiting practices may be employed.

(d) The insurer's accounting or investment records shall specifically identify the assets or cash flows for which each risk-limiting practice is used.

(3) All transactions in derivative instruments shall be authorized or approved by the insurer's board of directors or by a committee authorized by such board and charged with the supervision or making of such transactions. The minutes of any such committee shall be recorded and regular reports of the committee shall be submitted to the board of directors.

(4) With respect to all hedging transactions, an insurer shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash-flow testing or other appropriate analyses.

(5) The counterparty must have a quality rating of NAIC 1.

(6) The commissioner may adopt reasonable rules for investments and transactions under this Section, including but not limited to rules which impose financial solvency standards, valuation standards, and reporting requirements.

C. An insurer may enter into hedging transactions under this Section if, as a result of and after giving effect to the transaction:

(1) The aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions then engaged in by the insurer does not exceed the lesser of thirty percent of its surplus and three percent of its admitted assets.

(2) The aggregate statement value of options, caps, and floors written or sold in hedging transactions then engaged in by the insurer does not exceed the lesser of ten percent of its surplus and one percent of its admitted assets.

(3) The aggregate potential exposure of collars, swaps, swaptions, forwards, and futures used in hedging transactions then engaged in by the insurer does not exceed the lesser of twenty percent of its surplus and two percent of its admitted assets.

(4) The limitations specified in this Subsection can be exceeded if the insurer obtains prior approval from the commissioner.

D.(1) An insurer may enter into the following types of income-generating transactions subject to the quantitative limits of Paragraph (2) of this Subsection:

(a) Sales of covered call options on noncallable fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period, or derivative instruments based on fixed income securities.

(b) Sales of covered call options on equity securities, if the insurer holds in its portfolio or can immediately acquire through the exercise of options, warrants, or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold.

(c) Sales of covered puts on investments that the insurer is permitted to acquire under this Section, if the insurer has escrowed, or entered into a custodian agreement segregating, cash or cash equivalents with a market value equal to the amount of the purchase obligations under the put during the complete term of the put option sold.

(d) Sales of covered caps or floors, if the insurer holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding.

(2) If as a result of and after giving effect to the transactions, the aggregate statement value of the fixed income assets that are subject to call or that generate the cash flow for payments under the caps or floors, plus the face value of fixed-income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, shall not exceed the lesser of fifty percent of its surplus and five percent of its admitted assets.

E.(1) An insurer may enter into a replication transaction only with the prior written approval of the commissioner. To be eligible for approval by the commissioner:

(a) The insurer must be otherwise authorized to invest its funds under this Subpart in the asset being replicated; and

(b) Any asset being replicated is subject to all the provisions and limitations on the making thereof specified in this Section with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset.

(2) The commissioner may adopt rules regarding replication transactions as necessary to implement this Subsection.

F.(1) Before engaging in a transaction authorized under this Section, an insurer that has a statutory net capital and surplus of less than ten million dollars shall file a written notice with the commissioner describing the need to engage in the transaction, the lack of acceptable alternatives, and the insurer's plan to engage in the transaction. If the commissioner does not issue an order prohibiting the insurer from engaging in the transaction within ninety days after the date of receipt of the insurer's notice, the insurer may engage in the transaction described in the notice.

(2) An insurer that has a statutory net capital and surplus of ten million dollars or greater shall file a written notice with the commissioner describing the need to engage in the transaction and the lack of acceptable alternatives within ninety days of initiating the transaction.

(3) The commissioner may at any time issue an order prohibiting an insurer or insurers from engaging in transactions otherwise authorized under this Section, if the transactions are deemed likely to subject the insurance company to a hazardous financial condition.

(4) An insurer with a statutory net capital and surplus less than the minimum amount of capital and surplus required for a new charter and certificate of authority for the same type of insurer may not engage in the transactions authorized under this Section.

G. The commissioner of insurance may adopt regulations to implement the provisions of this Section.

Acts 2001, No. 61, §1; Redesignated from R.S. 22:844.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:587 - Loaning of securities

§587. Loaning of securities

A. A domestic insurer may lend securities held by it to any member of the Financial Industry Regulatory Authority having a net worth of at least one hundred million dollars, under this Subpart, if:

(1) Simultaneously with the delivery of the securities, the insurer receives from the borrower collateral consisting of cash or of securities issued, assumed, or guaranteed by the United States, by any agency of the United States, or by any state having a present market value including accrued interest of not less than one hundred two percent of the then market value of the securities loaned.

(2) The securities are loaned only for the purpose of making delivery of securities in the case of short sales, in the case of failure to receive securities requested for delivery, or in other similar cases.

(3) The borrower furnishes the insurer, or a custodian of the insurer, prior to the loan the most recent statement of the borrower's financial condition and a representation by the borrower that there has been no material adverse change in its financial condition since the date of that statement.

(4) The insurer receives a reasonable fee related to the value of the borrowed securities and to the duration of the loan.

(5) The loan is made pursuant to a written loan agreement.

(6) The borrower is required to furnish by the close of each business day during the term of the loan a report of the market value of all collateral and the market value of all borrowed securities as of the close of trading on the previous business day. If at the close of any business day the market value of the collateral is less than one hundred two percent of the market value of the securities loan, then the borrower is required to deliver by the close of the next business day an additional amount of cash or securities, the market value of which, together with the market value of all previously delivered collateral, equals at least one hundred two percent of the market value of the securities loaned. Securities on loan that clear through the Federal Reserve System shall be marked to market when the collateral level is less than one hundred percent. At that time, a one hundred two percent margin shall be reestablished by close of the next business day.

B. Securities used for collateral in this Section must not be in default, and the entity which issued, assumed, or guaranteed the security shall not be in default in the payment of its debt securities, either principal or interest, while the securities are used as collateral for securities loaned.

Acts 1984, No. 591, §1; Acts 2003, No. 126, §1; Redesignated from R.S. 22:844.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 7, §3, eff. May 19, 2010.



RS 22:588 - Restriction on acquisition and holding of real property

§588. Restriction on acquisition and holding of real property

A. No domestic insurer may acquire or hold real property except as follows:

(1) Such as shall be requisite for the convenient accommodation of the transaction of its own business; the amount invested in such real property shall not exceed twenty per cent of the investing insurer's admitted assets, but the commissioner of insurance may grant permission to the insurer to invest in real property for such purpose, in such increased amount as he may deem proper on the showing made if he shall find that the amount represented by such percentage of its admitted assets is insufficient to provide convenient accommodation for the insurer's business;

(2) Such as shall have been mortgaged to it in good faith by way of security for loans previously contracted or for monies due;

(3) Such as shall have been conveyed to it in satisfaction of debts previously contracted in course of its dealings;

(4) Such as shall have been purchased at sales on judgments, decrees or mortgages obtained or made for such debts; and

(5) Such unencumbered real property as shall have been acquired, in whole or in part, in exchange for real property of approximately the same value theretofore legally acquired and held by it, provided that the amount invested in any one parcel of property so acquired, other than property acquired for the purpose, specified in Paragraph (1) of this Subsection, shall not exceed two percent of the investing insurer's admitted assets.

(6) Such real estate as shall have been acquired in R.S. 22:584.

(7) Such as shall be held as security for contracts for deeds acquired in accordance with the provisions of R.S. 22:584(A)(5), and not in default.

(8) Such as may be acquired or held in connection with a loan or investment permitted by R.S. 22:584(H).

B. All real property acquired for purposes, or in the manner, specified in paragraphs other than Paragraphs (1), (6), (7), and (8) of Subsection A of this Section may be held for a period of five years after the insurer shall have acquired title to the same and thereafter until the date specified in an order issued by the commissioner of insurance directing the insurer to dispose of the same. The date specified in such order shall be not less than six months from the date of the service of the said order upon the insurer. No such order shall be issued without a hearing and a determination by the commissioner of insurance that the interests of the insurer will not suffer materially by the sale of the same within the period to be specified.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:845 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:589 - Foreign securities

§589. Foreign securities

A. A domestic insurer authorized to transact insurance in a foreign country may invest any of its funds, in an aggregate amount not exceeding one hundred twenty percent of its reserves and other statutory obligations incurred in such country, or such greater amount as it may be required by law to invest in such country, and maintain the same there, in securities of such country possessing characteristics and of a quality similar to those required pursuant to this Subpart for investments in the United States; however, if an insurer shall show, to the satisfaction of the commissioner of insurance, that it is impossible to withdraw from a foreign country, or that the interest of the insurer will suffer materially by such withdrawal, any of its funds in excess of the limit imposed in this Section, such insurer shall not be deemed to be in violation of the provisions of this Subsection.

B. A domestic insurer may invest any of its funds, in an aggregate amount not exceeding five percent of its admitted assets, in addition to any amount permitted pursuant to Subsection A of this Section, in obligations of the government of the Dominion of Canada or of Canadian provinces or municipalities, and in obligations of Canadian corporations, which have not been in default during the five years next preceding date of acquisition, and which are otherwise of equal quality to like United States public or corporate securities as prescribed in this Subpart.

C. In addition to the investments authorized in Subsections A and B of this Section, an insurer authorized to transact insurance in a foreign country may invest an amount or amounts in the aggregate not exceeding thirty percent of its capital and surplus if a stock company, or thirty percent of its surplus if a mutual company, in such investments as are allowed in R.S. 22:584 in a foreign country with which the United States has diplomatic relations or had diplomatic relations on January 1, 1978. For the purposes of investments made under this Subsection, all references to the United States appearing in R.S. 22:584 shall be considered to name the particular foreign country or countries in which the investments made hereunder are placed.

Acts 1958, No. 125. Amended by Acts 1977, No. 205, §1; Acts 1983, No. 353, §1; Acts 1997, No. 988, §1; Redesignated from R.S. 22:846 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:590 - When restrictions not applicable

§590. When restrictions not applicable

A. The restrictions of R.S. 22:584 and 588 shall not apply to securities or other assets acquired through merger or consolidation with any other insurer or through a reinsurance agreement, if such assets when originally acquired constituted legal investments for the merged, consolidated, or ceding insurer which acquired them, nor shall such provisions apply to securities, obligations or other assets accepted incident to the adjustment or realization of any debt or investment when deemed by the board of directors or investment committee to be in the best interests of the insurer.

B. The commissioner of insurance, upon application by the insurer, may extend the time for the disposition of such securities, obligations or other assets for such period or periods as he may deem proper on the showing made, if such insurer may suffer materially by the forced sale thereof. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:847 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:591 - Excessive commissions prohibited; interest of officers and directors

§591. Excessive commissions prohibited; interest of officers and directors

A. No domestic insurer shall pay any commission or brokerage for the purchase or sale of property in excess of that usual and customary at the time and in the locality where such purchases or sales are made, and information regarding all payments of commissions and brokerage shall be reported in the next annual statement.

B. No such insurer shall invest in or loan upon any real estate which is owned or partly owned by any officer or director of such insurer, nor shall any such insurer invest in or loan upon any bond or note secured by mortgage or trust deed on real estate if an officer or director of such insurer is owner or part owner of the real estate upon which the loan is made.

C. Any officer or director knowingly participating in or abetting the violation of any provision of this Section where fraud is shown to exist shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not more than ten years, or both.

Acts 1958, No. 125; Redesignated from R.S. 22:848 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:592 - Authorization of investments

§592. Authorization of investments

No investment, loan, sale or exchange thereof shall, except as to the policy loans of a life insurer, be made by any domestic insurer unless authorized or approved by its board of directors or by a committee thereof or by a director authorized by such committee or charged by the board of directors or by the by-laws with the duty of making such investments, loan, sale or exchange. The minutes of any such committee shall be recorded and reports thereof shall be submitted to the board of directors for approval or disapproval.

Acts 1958, No. 125; Redesignated from R.S. 22:849 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:593 - Record of investments

§593. Record of investments

A. As to each investment or loan of the funds of a domestic insurer, a written authorization thereof in permanent form shall be made and signed by the officer or chairman of such committee authorizing the investment or loan.

B. As to each such investment or loan, the insurer's records shall contain:

(1) In the case of loans: the name of the borrower; the location and legal description of the property; a physical description and the appraised value of the security; and the amount of the loan, rate of interest, and terms of repayment.

(2) In the case of securities: the name of the obligor and a description of the security, the amount invested, the rate of interest or dividend, and the maturity and yield based upon the purchase price.

(3) In the case of real estate: the location and legal description of the property; a physical description and the appraised value; and the purchase price and terms.

(4) In the case of all investments:

(a) The amount of expenses estimated, if details are not available and commissions if any are incurred on account of any investment or loan, and by whom and to whom payable if not covered by contracts with mortgage loan representatives or correspondents which are part of the insurer's records.

(b) The name of any officer or director of the insurer having any direct, indirect, or contingent interest in the securities or loan representing the investment, or in the assets of the person in whose behalf the investment or loan is made, and the nature of such interest.

Acts 1958, No. 125; Redesignated from R.S. 22:850 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:594 - Investments of foreign, alien insurers

§594. Investments of foreign, alien insurers

The investments of a foreign or alien insurer shall be as permitted by the laws of its domicile but shall be of a quality substantially as high as those required under this Subpart for similar funds of like domestic insurers.

Acts 1958, No. 125; Redesignated from R.S. 22:851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:595 - Repealed by Acts 2009, No. 503, §2.

§595. Repealed by Acts 2009, No. 503, §2.



RS 22:596 - Acquisition and holding of real property by domestic insurers in foreign countries

§596. Acquisition and holding of real property by domestic insurers in foreign countries

A. An insurer authorized to transact insurance in a foreign country may acquire and hold real property such as shall be requisite for the convenient accommodation of the transacting of its own business in any such country and such property may include additional space to be rented or leased to third parties for the purpose of producing income to help defray the cost of acquisition, construction, and maintenance of the building, as well as a return on the investment in addition to that derived from the company's own use of a portion of the property. The investment in such a building shall not exceed ten percent of the company's assets in such country and must be built from funds arising from the transaction of business in such country.

B. Such property shall be considered as a foreign security within the meaning of R.S. 22:589. The investment in such property shall also be included, together with that of other real estate held under the terms of R.S. 22:588 in determining whether or not there has been compliance with the limit on investments fixed by R.S. 22:588(A)(1).

Acts 1958, No. 125; Redesignated from R.S. 22:853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:597 - Pledging of assets restricted; penalties

§597. Pledging of assets restricted; penalties

A. It shall be unlawful for any insurance company domiciled in this state to pledge its assets solely to secure a personal loan, other than a policy loan based on the contractual terms of a policy of insurance issued by the company, if the loan is solely for the personal benefit of any officer, director, or employee. Nothing herein shall be construed to limit the right of an insurance company to pledge any or all of its assets to secure loans in the ordinary course of its business and for the company's business purposes and to obtain, as further security therefor, the guarantee, personal or otherwise, of any officer, director, or employee. The commissioner may bring an action to recover and conserve any asset pledged in violation of this Section.

B. Any company or any officer, director, or employee violating this Section may be fined not more than ten thousand dollars for each violation, and the officer, director, or employee may be removed from such office, position, capacity, or relationship with the company.

Acts 1987, No. 311, §1; Redesignated from R.S. 22:854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:598 - Admitted assets

§598. Admitted assets

For the purposes of this Subpart, the following assets, if owned by a domestic insurer, shall be known as admitted assets:

(1) Cash in the possession of the insurer or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company.

(2) Investments, securities, properties, and loans acquired, or held, in accordance with this Subpart and in connection therewith the following items:

(a) Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest.

(b) Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset.

(c) Interest due or accrued upon a collateral loan in an amount not to exceed one year's interest thereon.

(d) Interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is in the judgment of the commissioner a collectible asset.

(e) Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of twelve months be allowed as an asset.

(f) Rent due or accrued on real property, if such rent is not in arrears for more than three months, and rent more than three months in arrears, if the payment of such rent is adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral.

(g) The unaccrued portion of taxes paid prior to the due date on real property.

(3) Premium notes, except as specifically excluded by R.S. 22:599(7), policy loans and other policy assets and liens on policies and certificates of life insurance and annuity contracts, and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy.

(4) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer.

(5) Premiums in the course of collection, other than for life insurance, not more than three months due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable, directly or indirectly, by the United States government or by any of its instrumentalities.

(6) Installment premiums, other than life insurance premiums, to the extent of the unearned premium reserve carried on the policy to which premiums apply.

(7) Notes and life written obligations not past due taken for premiums, other than life insurance premiums, on policies permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon.

(8) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under this Code.

(9) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance agreement.

(10) Deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds, or from any suspended banking institution, to the extent deemed by the commissioner, available for the payment of losses and claims and at values to be determined by him.

(11) Electronic data processing equipment as defined by the NAIC Accounting Practices and Procedures Manual.

(12) Other assets, not inconsistent with the provisions of this Section, deemed by the commissioner to be available for the payment of losses and claims, at values to be determined by him.

(13) Goodwill purchased by a domestic life insurance company possessing twice the required capital and surplus. Goodwill shall be the same as defined in the Purposes and Procedures Manual of the Securities Valuation Office of the National Association of Insurance Commissioners. Goodwill shall be amortized in accordance with the instructions set forth in the same manual, and amounts in excess of ten percent of an insurer's capital and surplus shall be written off immediately by a direct charge to surplus.

Acts 1992, No. 811, §1; Acts 1993, No. 787, §1; Acts 1995, No. 1124, §1; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 339, §1.



RS 22:599 - Excluded assets

§599. Excluded assets

In addition to assets impliedly excluded by the provisions of R.S. 22:598, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1) Goodwill, trade names, and other intangible assets, except as provided for pursuant to R.S. 22:598(13).

(2) Advances to officers, directors, and controlling stockholders, other than policy loans, unless the same are secured by collateral satisfactory to the commissioner, and advances to employees, agents, and other persons on personal security only.

(3) Stock of such insurer owned by it, or any equity therein, or loans secured thereby or any material proportionate interest in such stock acquired, or held, through the ownership by such insurer of an interest in another firm, corporation, or business unit.

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature, and supplies, except:

(a) Such personal property as is required through foreclosure of chattel mortgages under loans insured or guaranteed under provisions of the National Housing Act or any act of congress relating to veterans benefits.

(b) Such as is reasonably necessary for the maintenance and operation of real estate held by it other than real estate for home office, branch office, and similar purposes.

(c) In the case of title insurers, abstract plant and equipment not to exceed fifty percent of the paid-in capital stock of such title insurer.

(5) The amount, if any, by which the aggregate book value of investments, as carried in the assets of the insurer, exceeds the aggregate value, as determined under the provisions of this Code.

(6) Rental assets, which for the purposes of this Section shall include but not be limited to the following:

(a) Any item carried as an asset on the insurer's balance sheet which is not, in fact, actually owned by the insurer.

(b) Any item carried as an asset on the insurer's balance sheet, the ownership of which is subject to resolution, recision, or revocation upon the insurer's insolvency, receivership, bankruptcy, statutory supervision, rehabilitation, liquidation, or upon the occurrence of any other contingency.

(c) Any item carried as an asset on the insurer's balance sheet for which the insurer pays a regular or periodic fee for the right to carry such items as an asset, whether or not such fee is characterized as a rental, a management fee, or an extraordinary dividend not previously approved by the commissioner of insurance, or other periodic payment for such right.

(d) Any asset purchased by the insurer on credit whereby the interest rate paid by the insurer on its credit instrument is greater than the interest rate or yield generated by the purchased asset.

(e) Any item carried by the insurer as an asset on its balance sheet which is subject to a mortgage, lien, privilege, preference, pledge, charge, or other encumbrance which is not accurately reflected on the liability section of the company's balance sheet.

(f) Any asset received by the company as a contribution to capital from any affiliate, holding company, or control person, or from any affiliate of any such affiliate, holding company, or control person, which meets any of the criteria set forth in Subparagraphs (a) through (e) of this Paragraph while in the hands of such contributing party, or at the moment of such contribution to capital, or thereafter.

(7) Premium notes on policies and certificates of life insurance and annuity contracts, and accrued interest thereon, except when the insurer, issuer, or noteholder agrees to an examination by the department to determine whether any inflation or duplication of assets exists.

Acts 1992, No. 811, §1; Acts 1993, No. 787, §1; Acts 1995, No. 1124, §1; Acts 1997, No. 1449, §1; Redesignated from R.S. 22:856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:600 - Valuation of investments

§600. Valuation of investments

A. All securities owned by a domestic insurance company shall be valued in accordance with the standards promulgated by the Securities Valuation Office of the National Association of Insurance Commissioners.

B. Any other invested assets of domestic insurers shall be valued in accordance with procedures promulgated by the financial condition subcommittee of the National Association of Insurance Commissioners.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:601 - Insurer investment pools

§601. Insurer investment pools

A. For purposes of this Section:

(1) "Affiliate" means, as to any person, another person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person.

(2) "Business entity" means a corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy, or other similar form of business organization, whether organized for-profit or not-for-profit.

(3) "Class one money market mutual fund" means a money market fund that at all times qualifies for investment using the bond class one reserve factor under the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners, or any successor publication.

(4) "Government money market mutual fund" means a money market mutual fund that complies with all of the following requirements:

(a) Invests only in obligations issued, guaranteed, or insured by the federal government of the United States or collateralized repurchase agreements composed of these obligations.

(b) Qualifies for investment without a reserve under the Purposes and Procedures of the Securities Valuation Office of the National Association of Insurance Commissioners, or any successor publication.

(5) "Money market mutual fund" means a mutual fund that meets the conditions of 17 Code of Federal Regulations Par. 270.2a-7, under the Investment Company Act of 1940 (15 U.S.C. 80-a-1 et seq.), as amended or renumbered.

(6) "Obligation" means a bond, note, debenture, trust certificate, including equipment certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, credit tenant loan, loan secured by financing net leases and other evidence of indebtedness for the payment of money or participations, certificates or other evidences of an interest in any of the foregoing, whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

(7) "Qualified bank" means a national bank, state bank, or trust company that at all times is no less than adequately capitalized as determined by the standards adopted by the United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System.

(8) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

(9) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.

(10) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.

(11) "SVO" means the Securities Valuation Office of the National Association of Insurance Commissioners.

B. An insurer may acquire investments in investment pools that:

(1) Invest only in the following:

(a) Obligations that are rated one or two by the SVO or have an equivalent of an SVO one or two rating, or in the absence of a one or two rating or equivalent rating the issuer has outstanding obligations with an SVO one or two or equivalent rating, as rated by a nationally recognized statistical rating organization recognized by the SVO and have:

(i) A remaining maturity of three hundred ninety-seven days or less or a put that entitles the holder to receive the principal amount of the obligation which put may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven days.

(ii) A remaining maturity of three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index, such as federal funds, prime rate, treasury bills, London InterBank Offered Rate, or commercial paper, and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes.

(b) Government money market mutual funds or class one money market mutual funds.

(c) Securities lending, repurchase, and reverse repurchase transactions that meet all the requirements of R.S. 22:584(I) and 587.

(2) Invest only in investments which an insurer may acquire under this Subpart, if the insurer's proportionate interest in the amount invested in these investments does not exceed the applicable limit of this Title.

C. For an investment in an investment pool to be qualified under this Subpart, the investment pool shall not:

(1) Acquire securities issued, assumed, guaranteed or insured by the insurer or an affiliate of the insurer.

(2) Borrow or incur any indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of this Subpart.

(3) Permit the aggregate value of securities then loaned or sold to, purchased from, or invested in any one business entity under this Section to exceed ten percent of the total assets of the investment pool.

D. The limitations of R.S. 22:584 shall not apply to an insurer's investment in an investment pool, however, an insurer shall not acquire an investment in an investment pool under this Section if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this Section:

(1) In any one investment pool would exceed ten percent of its admitted assets.

(2) In all investment pools investing in investments permitted under Paragraph (B)(2) of this Section would exceed twenty-five percent of its admitted assets.

(3) In all investment pools would exceed thirty-five percent of its admitted assets.

E. For an investment in an investment pool to be qualified under this Section, the manager of the investment pool shall:

(1) Be organized under the laws of the United States or a state and designated as the pool manager in a pooling agreement.

(2) Be the insurer, an affiliated insurer or a business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisors Act of 1940 (15 U.S.C. 80A-1 et seq.), as amended or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or affiliates or subsidiaries of its United States manager.

(3) Compile and maintain detailed accounting records setting forth:

(a) The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool.

(b) A complete description of all underlying assets of the investment pool including amount, interest rate, maturity date, if any, and other appropriate designations.

(c) Other records which, on a daily basis, allow third parties to verify each participant's investment in the investment pool.

(4) Maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool, under a custody agreement with a qualified bank. The custody agreement shall:

(a) State and recognize the claims and rights of each participant.

(b) Acknowledge that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool.

(c) Contain an agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.

F. The pooling agreement for each investment pool shall be in writing and shall provide that:

(1) An insurer and its affiliated insurers or, in the case of an investment pool investing solely in investments permitted under Paragraph (B)(1) of this Section, the insurer and its subsidiaries, affiliates, or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall at all times, hold one hundred percent of the interests in the investment pool.

(2) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person.

(3) In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(a) Each participant owns an undivided interest in the underlying assets of the investment pool.

(b) The underlying assets of the investment pool are held solely for the benefit of each participant.

(4) A participant may withdraw all or any portion of its investment from the pool under the terms of the pooling agreement. In the event of the participant's insolvency, bankruptcy or receivership, its trustee, receiver, or other successor-in-interest shall have the authority to withdraw all of the investment from the pool. The investment shall be considered an asset pursuant to R.S. 22:2034.

(5) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed five business days. Distributions under this Paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool.

(b) In kind, a pro rata share of each underlying asset.

(c) In a combination of cash and in kind distributions, a pro rata share in each underlying asset.

(6) The pool manager shall make the records of the investment pool available for inspection by the commissioner.

G. The investment pool authorized under this Section shall be a business entity.

H. Transactions between the pool and its participants shall not be subject to R.S. 22:704(A)(6). Investment activities of pools and transactions between pools and participants shall be reported annually in the registration statement required by R.S. 22:703.

Acts 1997, No. 1171, §1; Redesignated from R.S. 22:858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:611 - Definitions

SUBPART C. RISK-BASED CAPITAL

FOR DOMESTIC INSURERS

§611. Definitions

As used in this Subpart, the following terms shall have the following meanings:

(1) "Adjusted risk-based report" means a risk-based capital report which has been adjusted by the department in accordance with R.S. 22:612(C).

(2) "Corrective order" means an order issued by the department specifying corrective actions which are required.

(3) "Life or health and accident insurer" means any insurance company possessing a certificate of authority in the state that issues the kind of insurance listed in R.S. 22:47(1) or (2) or a property and casualty insurer possessing a certificate of authority in the state that issues only health and accident insurance as specified in R.S. 22:47(2).

(4) "NAIC" means the National Association of Insurance Commissioners.

(5) "Negative trend" shall have that meaning, with respect to a life and/or health insurer, as determined in accordance with the trend test calculation included in the risk-based capital instructions.

(6) "Property and casualty insurer" means any insurance company possessing a certificate of authority in the state that issues insurance other than the kinds specified in R.S. 22:47(1), (2), and (9).

(7) "Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the NAIC, as such risk-based capital instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(8) "Risk-based capital level" means an action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital, or mandatory control level risk-based capital of an insurer where:

(a) "Authorized-control level risk-based capital" means the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(b) "Company-action level risk-based capital" means two hundred percent of a company's authorized control level risk-based capital.

(c) "Mandatory-control level risk-based capital" means seven-tenths of a company's authorized control level risk-based capital.

(d) "Regulatory-action level risk-based capital" means one hundred fifty percent of a company's authorized control level risk-based capital.

(9) "Risk-based capital plan" means a comprehensive financial plan containing the requirements of R.S. 22:613(B). If the department rejects a risk-based capital plan, and it is revised by the insurer, with or without the recommendation of the department, the plan shall be designated a revised risk-based capital plan.

(10) "Risk-based capital report" means the report required pursuant to R.S. 22:612.

(11) "Total adjusted capital" means the sum of:

(a) An insurer's statutory capital and surplus.

(b) Such other items, if any, as required by Paragraph (7) of this Section.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 359, §1.

NOTE: Former R.S. 22:611 redesignated as R.S. 22:851 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:612 - Reports; risk-based capital

§612. Reports; risk-based capital

A. Unless it appears in the discretion of the commissioner that the condition of a small company renders the continuance of its business hazardous to the public or its insureds, a small company shall not be required to submit to the department a risk-based capital report required by this Section. Every other domestic insurer shall submit to the department on or prior to March first of each year a report of its risk-based capital levels as of the end of the prior calendar year, in a form that contains information required by the risk-based capital instructions. In addition, every other domestic insurer shall file the risk-based capital report:

(1) With the NAIC in accordance with the risk-based capital instructions.

(2) With the insurance department in any state in which the insurer is authorized to do business, if required by the department.

(a) No later than fifteen days from the receipt of notice to file its risk-based capital report with that state.

(b) By March first of each year.

B. The risk-based capital of a life and health and accident insurer shall be determined in accordance with a formula of the risk-based capital instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets.

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations.

(3) The interest rate risk with respect to the insurer's business.

(4) All other business risks and such other relevant risks as are set forth in the risk-based capital instructions.

C. The risk-based capital of a property and casualty insurer shall be determined in accordance with a formula of the risk-based capital instructions. The formula shall take into account and may adjust for the covariance between asset risk, credit risk, underwriting risk, and other business risks, as established in the risk-based capital instructions, as determined by the application of factors established in the risk-based capital instructions.

D.(1) If a domestic insurer files a risk-based capital report which in the determination of the Department of Insurance is inaccurate, the department shall adjust the risk-based capital report to correct the inaccuracy.

(2) The department shall notify the insurer of the adjustment.

(3) The notice shall contain a statement of the reason for the adjustment.

(4) A risk-based capital report so adjusted is referred to as an "adjusted risk-based capital report".

Acts 1995, No. 1203, §1, eff. June 29, 1995; Acts 1999, No. 1304, §1, eff. July 12, 1999; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:612 redesignated as R.S. 22:852 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:613 - Company-action level event

§613. Company-action level event

A. "Company-action level event" means any of the following events:

(1) The filing of a risk-based capital report by an insurer that indicates that:

(a) The total adjusted capital of the insurer is greater than or equal to its regulatory-action level risk-based capital, but less than its company-action level risk-based capital.

(b) The life or health and accident insurer maintains a total adjusted capital greater than or equal to its company-action level but below three hundred percent of its authorized-control level but triggers the trend test determined in accordance with the trend test calculation included in the property and casualty risk-based capital instructions.

(c) The property and casualty insurer maintains a total adjusted capital which is greater than or equal to its company-action level risk-based capital but below three hundred percent of its authorized-control level risk-based capital but triggers the trend test determined in accordance with the trend test calculation included in the property and casualty risk-based capital instructions.

(2) The notification of a domestic insurer by the department of an adjusted risk-based capital report which indicates an event under Paragraph (B)(1) of this Section unless the insurer fails to dispute the adjusted risk-based capital report required by R.S. 22:617.

(3) If a domestic insurer disputes an adjusted risk-based capital report and notification by the department to the insurer that the department has rejected the dispute.

B. In the event a company-action event occurs, the insurer shall prepare and submit to the department a risk-based capital plan that shall:

(1) Identify the conditions which contribute to the company-action level event.

(2) Contain proposals of corrective actions which the insurer intends and which would be expected to result in the elimination of the company-action level event.

(3) Provide projections of the financial results of the insurer in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital, or surplus. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each income, expense, and benefit component.

(4) Identify the key assumptions impacting the projections of the insurer and the sensitivity of the projections to those assumptions.

(5) Identify the quality and problems with the business of the insurer including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mixture of business, and use of reinsurance, if applicable.

C. The risk-based capital plan shall be submitted:

(1) Within forty-five days of the company-action level event.

(2) Within forty-five days after notification to the insurer that the department has rejected the dispute by an insurer.

D.(1) Within forty-five days after the submission by an insurer of a risk-based capital plan to the department, the department shall notify the insurer whether the risk-based capital plan shall be implemented or determined to be unsatisfactory by the department.

(2) If the department determines the risk-based capital plan is unsatisfactory, the notification to the insurer shall state the reasons for the unsatisfactory determination and set forth proposed revisions to render the risk-based capital plan satisfactory.

(3) Upon notification from the department, the insurer shall prepare a revised risk-based capital plan that may incorporate any revisions proposed by the department. The insurer shall submit the revised risk-based capital plan to the department:

(a) Within forty-five days after the notification from the department, unless otherwise disputed by the insurer.

(b) Within forty-five days after a notification to the insurer that the department has rejected the dispute of the insurer.

E. In the event of a notification by the department to an insurer that the risk-based capital plan is unsatisfactory, the department may state in the notification that the notification constitutes a regulatory-action level event, unless an administrative hearing is requested under R.S. 22:617.

F.(1) Every domestic insurer that files a risk-based capital plan or revised risk-based capital plan with the department shall file a copy of the risk-based capital plan or revised risk-based capital plan with the insurance department in any state in which the insurer is authorized to do business if:

(a) The state has a risk-based capital provision substantially similar to R.S. 22:618(A).

(b) The insurance department of that state has notified the insurer of its request for the filing in writing.

(2) The insurer shall file a copy of the risk-based capital plan or revised risk-based capital plan in that state no later than:

(a) Fifteen days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based capital plan with the state.

(b) The date on which the risk-based capital plan or revised risk-based capital plan is filed pursuant to Subsections C and D of this Section.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2011, No. 11, §1; Acts 2012, No. 359, §1.

NOTE: Former R.S. 22:613 redesignated as R.S. 22:901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:614 - Regulatory-action level event

§614. Regulatory-action level event

A. "Regulatory-action level event" shall mean any of the following events:

(1) The filing of a risk-based capital report by the insurer which indicates that the total adjusted capital of the insurer is greater than or equal to its authorized control level risk-based capital but less than its regulatory-action level risk-based capital.

(2) The notification by the department to an insurer of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, unless challenged by the insurer pursuant to R.S. 22:617.

(3) The notification by the department to the insurer that the department has rejected the dispute by the insurer after an administrative hearing pursuant to R.S. 22:617.

(4) The failure of the insurer to file a risk-based capital report by March first of each year, unless the insurer has provided an explanation for such failure which is satisfactory to the department and has remedied the failure to file within ten days after March first of each year.

(5) The failure of the insurer to submit a risk-based capital plan to the department required in R.S. 22:613(C).

(6) The notification by the department to the insurer that:

(a) The department has determined the risk-based capital plan is unsatisfactory.

(b) Such notification constitutes a regulatory-action level event with respect to the insurer, unless the insurer disputes the action pursuant to R.S. 22:617.

(7) If the insurer disputes a determination of the department under Paragraph (6) of this Subsection, the notification by the department to the insurer that the dispute has been rejected by the department.

(8) The notification by the department that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan. The notification will occur if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company-action level event in accordance with its risk-based capital plan or revised risk-based capital plan. The department shall state the adverse effect of the notification, unless the insurer failed to dispute the determination pursuant to R.S. 22:617.

(9) If the insurer challenges a determination by the department, the notification by the department in Paragraph (8) of this Subsection to the insurer that the department has rejected the dispute after an administrative hearing.

B. In the event of a regulatory-action level event, the department shall:

(1) Require the insurer to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan to the department.

(2) Perform an examination or analysis as the department deems necessary of the assets, liabilities, and operations of the insurer including a review of its risk-based capital plan or revised risk-based capital plan.

(3) Subsequent to the examination or analysis, issue a corrective order.

C. The determination by the department for corrective action, may take into account such factors as are deemed relevant with respect to the insurer based upon the examination or analysis by the department of the assets, liabilities, and operations of the insurer. The analysis shall not be limited to the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan shall be submitted:

(1) Within forty-five days after the occurrence of the regulatory-action level event.

(2) Within forty-five days after the notification to the insurer that the department has rejected the dispute by the insurer, unless the dispute is frivolous as determined by the department.

D. The department may retain actuaries, investment experts, and other consultants as may be necessary in the judgment of the department to review the risk-based capital plan or revised risk-based capital plan of the insurer, examine or analyze the assets, liabilities, and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, reasonable costs, and expenses for the consultants shall be borne by the examined insurer or other party as directed by the department.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:863 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:614 redesignated as R.S. 22:853 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:614.1 - Redesignated as R.S. 22:902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§614.1. Redesignated as R.S. 22:902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:615 - Authorized-control level event

§615. Authorized-control level event

A. "Authorized-control level event" shall mean any of the following events:

(1) The filing of a risk-based capital report by the insurer which indicates that the total adjusted capital of the insurer is greater than or equal to its mandatory control level risk-based capital but less than its authorized-control level risk-based capital.

(2) The notification by the department to the insurer of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, unless the insurer disputes the adjusted risk-based capital report pursuant to R.S. 22:617.

(3) When the insurer challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, notification by the department to the insurer that the department has rejected the dispute by the insurer.

(4) The failure of the insurer to respond to a corrective order in a manner satisfactory to the department unless the insurer has disputed the corrective order pursuant to R.S. 22:617.

(5) If the insurer has disputed a corrective order pursuant to R.S. 22:617 and the department has rejected the dispute or modified the corrective order, the failure of the insurer to respond to the corrective order in a satisfactory manner subsequent to rejection or modification by the department.

B. In the event of an authorized-control level event by an insurer, the department shall:

(1) Take actions required pursuant to R.S. 22:614 against an insurer.

(2)(a) If the department deems it to be in the best interest of the policyholders, creditors of the insurer, and the public, place the insurer under those proceedings provided by R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Code, R.S. 22:2001 et seq.

(b) In the event the department takes the actions permitted by this Section, the authorized-control level event shall be deemed sufficient grounds for the department to take action as provided by R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code and to have the rights, powers, and duties with respect to the insurer as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code.

(c) In the event the department takes any action under this Section based on an adjusted risk-based capital report, the insurer shall be entitled to such protection as provided in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:864 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:615 redesignated as R.S. 22:854 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:616 - Mandatory-control level event

§616. Mandatory-control level event

A. "Mandatory-control level event" shall mean any of the following events:

(1) The filing of a risk-based capital report which indicates that the total adjusted capital of the insurer is less than the mandatory-control level risk-based capital.

(2) Notification by the department to the insurer of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, unless the insurer fails to dispute the adjusted risk-based capital report under R.S. 22:617.

(3) If the insurer disputes an adjusted risk-based capital report that contains the event in Paragraph (1) of this Subsection, notification by the department to the insurer that the department has rejected the dispute by the insurer.

B. In the event of a mandatory-control level event:

(1) For any domestic life insurer, the department shall take any actions necessary to place the insurer under regulatory control as provided by R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Code, R.S. 22:2001 et seq. The mandatory-control level event shall be deemed sufficient grounds for the department to place and maintain the rights, powers, and duties with respect to the insurer as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code. If the department takes actions pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protection of this Code. The department may forego action for up to ninety days after the mandatory-control level event if the department determines there is a reasonable expectation that the mandatory-control level event may be eliminated within the ninety-day period.

(2)(a) For any domestic property and casualty insurer, the department shall act as necessary to place the insurer under regulatory control as provided by R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code, or, in the case of an insurer which is writing no business and which is running off of its existing business, may allow the insurer to continue its runoff under the administrative supervision of the department.

(b) The mandatory-control level event shall be deemed sufficient grounds for the department to place the insurer and maintain the rights, powers, and duties with respect to the insurer as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Code. If the department takes actions pursuant to an adjusted risk-based capital report, the insurer shall be entitled to the protection of this Code pertaining to summary proceedings.

(c) The department may forego any action for up to ninety days after the mandatory-control level event if the department finds there is a reasonable expectation that the mandatory-control level event may be eliminated within the ninety-day period.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:865 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:616 redesignated as R.S. 22:856 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:616.1 - Redesignated as R.S. 22:858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§616.1. Redesignated as R.S. 22:858 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:617 - Hearings; administrative

§617. Hearings; administrative

An insurer may make written demand for an administrative hearing, pursuant to the provisions of Chapter 12 of this Title, within thirty days after receipt of notification by the department of one of the following:

(1) Notification to an insurer by the department of an adjusted risk-based capital report.

(2) Notification to an insurer by the department that:

(a) The insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory.

(b) Such notification constitutes a regulatory-action level event with respect to such insurer.

(3) Notification to an insurer by the department that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the company-action level event with respect to the insurer in accordance with its risk-based capital plan or revised risk-based capital plan.

(4) Notification to an insurer by the department of a corrective order for the insurer.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:866 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:617 redesignated as R.S. 22:859 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:618 - Confidentiality; prohibition on announcements, prohibition on use in ratemaking

§618. Confidentiality; prohibition on announcements, prohibition on use in ratemaking

A. All risk-based capital reports, to the extent the information is not set forth in a publicly available annual statement schedule and risk-based capital plans, including the results or report of any examination or analysis of an insurer performed pursuant to any corrective order issued by the department pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer, which are filed with the department, constitute information that might be damaging to the insurer if made available to its competitors, and therefore shall be kept confidential by the department. The information shall not be made public or be subject to civil subpoena, other than by the department and then only for the purpose of enforcement actions taken by the department pursuant to this Subpart or any other provision of this Code.

B. The total adjusted capital of an insurer to any of its risk-based capital level shall be a regulatory tool which may indicate the need for possible corrective action with respect to the insurer and shall not be intended as a means to rank insurers. The making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of any insurer, or any component derived in the calculation by an insurer, agent, broker, or other person engaged in any manner in the insurance business may be misleading and prohibited. Except as otherwise required under the provisions of this Subpart, if any materially false statement about the total adjusted capital of an insurer or inappropriate comparison of any other amount of the risk-based capital level of an insurer is published in any written publication, the insurer, after due proof to the commissioner of insurance, may publish an announcement in any written publication solely to rebut the materially false statement.

C. The risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, and revised risk-based capital plans shall be intended solely for the use by the commissioner in monitoring the solvency of insurers. The need for possible corrective action with respect to insurers shall not be used by the commissioner for ratemaking or consideration or introduction for evidence in any rating procedure and shall not be used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:867 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:618 redesignated as R.S. 22:857 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:619 - Supplemental provisions; rules; exemption

§619. Supplemental provisions; rules; exemption

A. The provisions of this Subpart are supplemental to any other provision of the laws of this state and shall not preclude or limit any other powers or duties of the department under this Code.

B. The department may adopt reasonable rules and regulations necessary for the implementation of this Subpart.

C. The department may exempt from the application of this Subpart any domestic property and casualty insurer which:

(1) Writes direct business only in this state.

(2) Writes direct annual premiums of two million dollars or less, and

(3) Assumes no reinsurance in excess of five percent of direct premium written.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:868 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:619 redesignated as R.S. 22:860 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:620 - Foreign insurers

§620. Foreign insurers

A.(1) Any foreign insurer shall submit to the department upon written request, a risk-based capital report as of the end of the preceding calendar year but not later than the date a risk-based capital report would be required to be filed by a domestic insurer under this Subpart or fifteen days after the request is received by the foreign insurer.

(2) Any foreign insurer shall promptly submit to the department upon written request, a copy of any risk-based capital report that is filed with the insurance department of any other state.

B. In the event of a company-action level event, regulatory-action level event, or authorized-control level event of any foreign insurer as determined under the risk-based capital statute applicable in the state of domicile of the insurer or, if no risk-based capital statute is in force in that state, under the provisions of this Subpart, if the insurance department of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under that state's risk-based capital statute or, if no risk-based capital statute is in force in that state, under R.S. 22:613, the department may require the foreign insurer to file a risk-based capital plan with the department. In such event, the failure of the foreign insurer to file a risk-based capital plan with the department shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

C. In the event of a mandatory-control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the department may make application to the Nineteenth Judicial District Court for and in the parish of East Baton Rouge in accordance with this Code with respect to the liquidation of property of the foreign insurers located in the state. The occurrence of the mandatory-control level event shall be considered adequate grounds for the application to the court.

Acts 1995, No. 1203, §1, eff. June 29, 1995; Redesignated from R.S. 22:869 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:620 redesignated as R.S. 22:861 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:621 - Redesignated as R.S. 22:862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§621. Redesignated as R.S. 22:862 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:622 - Redesignated as R.S. 22:974 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§622. Redesignated as R.S. 22:974 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:622.1 - Redesignated as R.S. 22:1281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§622.1. Redesignated as R.S. 22:1281 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:622.2 - Redesignated as R.S. 22:1282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§622.2. Redesignated as R.S. 22:1282 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:623 - Redesignated as R.S. 22:863 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§623. Redesignated as R.S. 22:863 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:624 - Redesignated as R.S. 22:864 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§624. Redesignated as R.S. 22:864 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:625 - Redesignated as R.S. 22:865 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§625. Redesignated as R.S. 22:865 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:626 - Redesignated as R.S. 22:866 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§626. Redesignated as R.S. 22:866 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:627 - Redesignated as R.S. 22:855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§627. Redesignated as R.S. 22:855 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:628 - Redesignated as R.S. 22:867 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§628. Redesignated as R.S. 22:867 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:629 - Redesignated as R.S. 22:868 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§629. Redesignated as R.S. 22:868 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:630 - Redesignated as R.S. 22:869 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§630. Redesignated as R.S. 22:869 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:631 - Definitions

SUBPART D. RISK-BASED CAPITAL FOR HEALTH

ORGANIZATIONS

§631. Definitions

As used in this Subpart, these terms have the following meanings:

(1) "Adjusted risk-based capital report" means a risk-based capital report which has been adjusted by the commissioner in accordance with R.S. 22:632(C).

(2) "Commissioner" means the commissioner of insurance.

(3) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

(4) "Health organization" means a health maintenance organization licensed under Subpart I of Part I of this Chapter, a limited health service organization which bears risk, dental or vision plan which bears risk, hospital, medical and dental indemnity or service corporation which bears risk, provider-sponsored organization which bears risk, or other risk-bearing managed care organization licensed under this Title. "Health organization" shall not include an organization that is licensed as either a life, health and accident, or property and casualty insurer under this Title and that is otherwise subject to either the life or property and casualty risk-based capital requirements.

(5) "Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the National Association of Insurance Commissioners, as these risk-based capital instructions may be amended by the National Association of Insurance Commissioners from time to time in accordance with the procedures adopted by the National Association of Insurance Commissioners.

(6) "Risk-based capital level" means a health organization's company-action level risk-based capital, regulatory-action level risk-based capital, authorized-control level risk-based capital, or mandatory-control level risk-based capital where:

(a) "Company-action level risk-based capital" means the product of two and the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(b) "Regulatory-action level risk-based capital" means the product of one and one half and the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(c) "Authorized-control level risk-based capital" means the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(d) "Mandatory-control level risk-based capital" means the product of seventy hundredths and the number determined under the risk-based capital formula in accordance with the risk-based capital instructions.

(7) "Risk-based capital plan" means a comprehensive financial plan containing the elements specified in R.S. 22:634(B). If the commissioner rejects the risk-based capital plan and it is revised by the health organization, with or without the commissioner's recommendation, the plan shall be called the "revised risk-based capital plan".

(8) "Risk-based capital report" means the report required in R.S. 22:632.

(9) "Total adjusted capital" means the sum of the following:

(a) A health organization's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under R.S. 22:252.

(b) Such other items, if any, as the risk-based capital instructions may provide.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2014, No. 220, §1.

NOTE: Former R.S. 22:631 redesignated as R.S. 22:870 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:632 - Risk-based capital reports

§632. Risk-based capital reports

A. A health organization shall, on or prior to each March first, prepare and submit to the commissioner a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing such information as is required by the risk-based capital instructions. In addition, a health organization shall file its risk-based capital report with the National Association of Insurance Commissioners in accordance with the risk-based capital instructions.

B. A health organization's risk-based capital shall be determined in accordance with the formula set forth in the risk-based capital instructions. The formula shall take the following into account and may adjust for the covariance between the factors as determined in each case by applying the factors in the manner set forth in the risk-based capital instructions:

(1) Asset risk.

(2) Credit risk.

(3) Underwriting risk.

(4) All other business risks and such other relevant risks as are set forth in the risk-based capital instructions.

C. If a health organization files a risk-based capital report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the risk-based capital report to correct the inaccuracy and shall notify the health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. A risk-based capital report as so adjusted may be referred to as an adjusted risk-based capital report.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:632 redesignated as R.S. 22:1555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:633 - Supplemental quarterly reports of risk-based capital

§633. Supplemental quarterly reports of risk-based capital

A health organization shall submit to the Department of Insurance each quarter, as a standard quarterly filing, a report on additional key financial data, pursuant to a regulation promulgated by the department for this purpose. The health organization shall submit this report no later than forty-five days of the end of the quarter unless an extension, not to exceed thirty days, is granted by the department based on circumstances that are reasonably beyond the health organization's control.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:633 redesignated as R.S. 22:872 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:634 - Company action level event

§634. Company-action level event

A. A "company-action level event" means any of the following:

(1) The filing of a risk-based capital report by a health organization that indicates that the health organization's total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company-action level risk-based capital. If a health organization has total adjusted capital which is greater than or equal to its company-action level risk-based capital but less than the product of its authorized-control level risk-based capital and three, and triggers the trend test determined in accordance with the trend test calculation included in the health risk-based capital instructions.

(2) Notification by the commissioner to the health organization of an adjusted risk-based capital report that indicates an event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report under R.S. 22:638.

(3) If pursuant to R.S. 22:638, a health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

B. In the event of a company-action level event, the health organization shall prepare and submit to the commissioner a risk-based capital plan that shall do the following:

(1) Identify the conditions that contribute to the company-action level event.

(2) Contain proposals of corrective actions that the health organization intends to take and that would be expected to result in the elimination of the company-action level event.

(3) Provide projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and risk-based capital levels. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.

(4) Identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions.

(5) Identify the quality of and problems associated with the health organization's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

C. The risk-based capital plan shall be submitted either:

(1) Within forty-five days of the company-action level event.

(2) If the health organization challenges an adjusted risk-based capital report pursuant to R.S. 22:638, within forty-five days after notification to the health organization that the commissioner has rejected the health organization's challenge.

D. Within sixty days after the submission by a health organization of a risk-based capital plan to the commissioner, the commissioner shall notify the health organization whether the risk-based capital plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the risk-based capital plan is unsatisfactory, the notification to the health organization shall set forth the reasons for the determination and may set forth proposed revisions which will render the risk-based capital plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the health organization shall prepare a revised risk-based capital plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised risk-based capital plan to the commissioner either:

(1) Within forty-five days after the notification from the commissioner.

(2) If the health organization challenges the notification from the commissioner pursuant to R.S. 22:638, within forty-five days after a notification to the health organization that the commissioner has rejected the health organization's challenge.

E. In the event of a notification by the commissioner to a health organization that the health organization's risk-based capital plan or revised risk-based capital plan is unsatisfactory, the commissioner may at the commissioner's discretion, subject to the health organization's right to a hearing under R.S. 22:638, specify in the notification that the notification constitutes a regulatory action level event.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2014, No. 220, §1.

NOTE: Former R.S. 22:634 redesignated as R.S. 22:873 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635 - Regulatory-action level event

§635. Regulatory-action level event

A. "Regulatory-action level event" means any of the following events:

(1) The filing of a risk-based capital report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory-action level risk-based capital.

(2) Notification by the commissioner to a health organization of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report under R.S. 22:638.

(3) If, pursuant to R.S. 22:638, the health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

(4) The failure of the health organization to file a risk-based capital report by the filing date, unless the health organization has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten days after the filing date.

(5) The failure of the health organization to submit a risk-based capital plan to the commissioner within the time period set forth in R.S. 22:634(C).

(6) Notification by the commissioner to the health organization that both of the following apply:

(a) The risk-based capital plan or revised risk-based capital plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory.

(b) Notification constitutes a regulatory-action level event with respect to the health organization, provided the health organization has not challenged the determination pursuant to R.S. 22:638.

(7) If, pursuant to R.S. 22:638, the health organization challenges a determination by the commissioner pursuant to Paragraph (6) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the challenge.

(8) Notification by the commissioner to the health organization that the health organization has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if the failure has a substantial adverse effect on the ability of the health organization to eliminate the company-action level event in accordance with its risk-based capital plan or revised risk-based capital plan and the commissioner has so stated in the notification, provided the health organization has not challenged the determination under R.S. 22:638.

(9) If, pursuant to R.S. 22:638, the health organization challenges a determination by the commissioner under Paragraph (8) of this Subsection, the notification by the commissioner to the health organization that the commissioner has rejected the challenge.

B. In the event of a regulatory-action level event, the commissioner shall do the following:

(1) Require the health organization to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan.

(2) Perform such examination or analysis as the commissioner deems necessary of the assets, liabilities, and operations of the health organization including a review of its risk-based capital plan or revised risk-based capital plan.

(3) Subsequent to the examination or analysis, issue an order specifying such corrective actions as the commissioner shall determine are required.

C. In determining corrective actions, the commissioner may take into account factors the commissioner deems relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the health organization, including but not limited to the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan shall be submitted either:

(1) Within forty-five days after the occurrence of the regulatory-action level event.

(2) If the health organization challenges an adjusted risk-based capital report pursuant to R.S. 22:638 and the challenge is not frivolous in the judgment of the commissioner, within forty-five days after the notification to the health organization that the commissioner has rejected the health organization's challenge.

(3) If the health organization challenges a revised risk-based capital plan pursuant to R.S. 22:638 and the challenge is not frivolous in the judgment of the commissioner, within forty-five days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

D. The commissioner may retain actuaries, investment experts, and other consultants as may be necessary in the judgment of the commissioner to review the health organization's risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities, and operations, including contractual relationships of the health organization, and formulate the corrective order with respect to the health organization. The fees, costs, and expenses relating to such consultants shall be borne by the affected health organization or such other party as directed by the commissioner.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:635 redesignated as R.S. 22:1261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.1 - Redesignated as R.S. 22:1285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.1. Redesignated as R.S. 22:1285 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.2 - Redesignated as R.S. 22:1286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.2. Redesignated as R.S. 22:1286 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.3 - Redesignated as R.S. 22:1333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.3. Redesignated as R.S. 22:1333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:635.4 - Redesignated as R.S. 22:1334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§635.4. Redesignated as R.S. 22:1334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636 - Authorized-control level event

§636. Authorized-control level event

A. "Authorized-control level event" means any of the following events:

(1) The filing of a risk-based capital report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its mandatory-control level risk-based capital but less than its authorized-control level risk-based capital.

(2) The notification by the commissioner to the health organization of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report pursuant to R.S. 22:638.

(3) If, pursuant to R.S. 22:638, the health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

(4) The failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the health organization has not challenged the corrective order pursuant to R.S. 22:638.

(5) If the health organization has challenged a corrective order pursuant to R.S. 22:638 and the commissioner has rejected the challenge or modified the corrective order, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

B. In the event of an authorized-control level event with respect to a health organization, the commissioner shall do either of the following:

(1) Take such actions as are required under R.S. 22:635 regarding a health organization with respect to which a regulatory-action level event has occurred.

(2) If the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, take such actions as are necessary to cause the health organization to be placed under regulatory control pursuant to R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq. In the event the commissioner takes such actions, the authorized-control level event shall be deemed sufficient grounds for the commissioner to take action pursuant to R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:636 redesignated as R.S. 22:887 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.1 - Redesignated as R.S. 22:1266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.1. Redesignated as R.S. 22:1266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.2 - Redesignated as R.S. 22:1265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.2. Redesignated as R.S. 22:1265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.3 - Redesignated as R.S. 22:888 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.3. Redesignated as R.S. 22:888 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.4 - Redesignated as R.S. 22:1267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.4. Redesignated as R.S. 22:1267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.5 - Redesignated as R.S. 22:889 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.5. Redesignated as R.S. 22:889 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.6 - Redesignated as R.S. 22:1335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.6. Redesignated as R.S. 22:1335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.7 - Redesignated as R.S. 22:1891 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.7. Redesignated as R.S. 22:1891 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:636.8 - Redesignated as R.S. 22:1287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§636.8. Redesignated as R.S. 22:1287 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:637 - Mandatory-control level event

§637. Mandatory-control level event

A. "Mandatory-control level event" means any of the following events:

(1) The filing of a risk-based capital report which indicates that the health organization's total adjusted capital is less than its mandatory-control level risk-based capital.

(2) Notification by the commissioner to the health organization of an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, provided the health organization does not challenge the adjusted risk-based capital report pursuant to R.S. 22:638.

(3) If, pursuant to R.S. 22:638, the health organization challenges an adjusted risk-based capital report that indicates the event in Paragraph (1) of this Subsection, notification by the commissioner to the health organization that the commissioner has rejected the health organization's challenge.

B. In the event of a mandatory-control level event, the commissioner shall take such actions as are necessary to place the health organization under regulatory control pursuant to R.S. 22:73 and 96, Subpart H of this Part, R.S. 22:731 et seq., and Chapter 9 of this Title, R.S. 22:2001 et seq. In that event, the mandatory-control level event shall be deemed sufficient grounds for the commissioner to take action under, and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in R.S. 22:73 and 96, Subpart H of this Part, and Chapter 9 of this Title. Notwithstanding any of the foregoing, the commissioner may forego action for up to ninety days after the mandatory-control level event if the commissioner finds there is a reasonable expectation that the mandatory-control level event may be eliminated within the ninety-day period.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:637 redesignated as R.S. 22:885 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:637.1 - Redesignated as R.S. 22:1268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§637.1. Redesignated as R.S. 22:1268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:638 - Hearings

§638. Hearings

Upon the occurrence of any of the following events, the health organization shall have the right to demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq. The events include:

(1) Notification to a health organization by the commissioner of an adjusted risk-based capital report.

(2) Notification to a health organization by the commissioner that both of the following apply:

(a) The health organization's risk-based capital plan or revised risk-based capital plan is unsatisfactory.

(b) Notification constitutes a regulatory-action level event with respect to the health organization.

(3) Notification to a health organization by the commissioner that the health organization has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has a substantial adverse effect on the ability of the health organization to eliminate the company-action level event with respect to the health organization in accordance with its risk-based capital plan or revised risk-based capital plan.

(4) Notification to a health organization by the commissioner of a corrective order with respect to the health organization.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:638 redesignated as R.S. 22:886 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:639 - Confidentiality; prohibition on announcements; prohibition on use in ratemaking

§639. Confidentiality; prohibition on announcements; prohibition on use in ratemaking

A. All risk-based capital reports, to the extent the information is not required to be set forth in a publicly available annual statement schedule, and risk-based capital plans, including the results or report of any examination or analysis of a health organization performed pursuant to this Subpart and any corrective order issued by the commissioner pursuant to examination or analysis, with respect to a domestic health organization or foreign health organization that are in the possession or control of the Department of Insurance shall be confidential by law and privileged, shall not be subject to Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties.

B. Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Subsection A of this Section.

C. In order to assist in the performance of the commissioner's duties, the commissioner may do any of the following:

(1) Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Subsection A of this Section, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

(2) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3) Enter into agreements governing sharing and use of information consistent with this Subsection.

D. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (3) of Subsection C of this Section.

E. It is the judgment of the legislature that the comparison of a health organization's total adjusted capital to any of its risk-based capital levels is a regulatory tool which may indicate the need for corrective action with respect to the health organization and is not intended as a means to rank health organizations generally. Therefore, except as otherwise required under the provisions of this Subpart, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over a radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of any health organization, or of any component derived in the calculation, by any health organization, provider, broker, or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited. However, if any materially false statement with respect to the comparison regarding a health organization's total adjusted capital to its risk-based capital levels, or any of them, or an inappropriate comparison of any other amount to the health organizations' risk-based capital levels is published in any written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the health organization may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.

F. It is the further judgment of the legislature that an excess of capital (i.e., net worth) over the amount produced by the risk-based capital requirements contained in this Subpart and the formulas, schedules, and instructions referenced in this Subpart are desirable in the business of health insurance. Accordingly, health organizations should seek to maintain capital above the risk-based capital levels required by this Subpart. Additional capital is used and useful in the insurance business and helps to secure a health organization against various risks inherent in or affecting the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this Subpart.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:639 redesignated as R.S. 22:1262 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:640 - Supplemental provisions; rules; exemption

§640. Supplemental provisions; rules; exemption

A. The provisions of this Subpart are supplemental to any other provisions of the laws of this state and shall not preclude or limit any other powers or duties of the commissioner under such laws.

B. The commissioner may adopt reasonable rules necessary for the implementation of this Subpart.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:640 redesignated as R.S. 22:874 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:641 - Immunity

§641. Immunity

There shall be no liability on the part of and no cause of action shall arise against the commissioner or the Department of Insurance or its employees or agents for any action taken by them in the performance of their powers and duties pursuant to this Subpart.

Acts 2003, No. 1106, §1, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:641 redesignated as R.S. 22:875 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:642 - Notices to health maintenance organizations, effectiveness

§642. Notices to health maintenance organizations, effectiveness

All notices by the commissioner to a health maintenance organization that may result in regulatory action under this Subpart shall be effective upon dispatch if transmitted by registered or certified mail or, in the case of any other transmission, shall be effective upon the health maintenance organization's receipt of notice.

Acts 2003, No. 1106, §2, eff. Dec. 31, 2003; Redesignated from R.S. 22:2036.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:642 redesignated as R.S. 22:876 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:643 - Redesignated as R.S. 22:877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§643. Redesignated as R.S. 22:877 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:644 - Redesignated as R.S. 22:909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§644. Redesignated as R.S. 22:909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:644.1 - Redesignated as R.S. 22:910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§644.1. Redesignated as R.S. 22:910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:645 - Redesignated as R.S. 22:911 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§645. Redesignated as R.S. 22:911 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:646 - Redesignated as R.S. 22:1015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§646. Redesignated as R.S. 22:1015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:647 - Redesignated as R.S. 22:912 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§647. Redesignated as R.S. 22:912 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:648 - Redesignated as R.S. 22:913 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§648. Redesignated as R.S. 22:913 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:649 - Redesignated as R.S. 22:944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§649. Redesignated as R.S. 22:944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:650 - Redesignated as R.S. 22:878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§650. Redesignated as R.S. 22:878 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:651 - Reinsurance credits

SUBPART E. REINSURANCE

§651. Reinsurance credits

A. The commissioner shall allow credit for reinsurance to a domestic ceding insurer as either an asset or deduction from liability when the assuming insurer satisfies the requirements of Subsection B, C, D, E, or F of this Section. The commissioner shall allow credit under Subsection B or C of this Section pertaining only to cessions of those kinds or classes of business that the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. The commissioner shall allow the credit for reinsurance pursuant to Subsection D of this Section only if the assuming insurer satisfies the requirements of Subsection G of this Section.

B. The commissioner shall allow credit for reinsurance when the assuming insurer is authorized in this state. An authorized insurer is one that holds a certificate of authority to transact insurance or reinsurance.

C. The commissioner shall allow credit for reinsurance when the assuming insurer is accredited by the commissioner as a reinsurer in this state. To be eligible for accreditation and to receive the commissioner's approval of its application for accreditation, a reinsurer shall complete each of the following:

(1) File with the commissioner evidence of its submission to the jurisdiction of this state.

(2) Submit to the authority of the commissioner to examine its books and records.

(3) Demonstrate that it is licensed or authorized to transact insurance or reinsurance in, or in the case of a United States branch of an alien assuming insurer, is entered through, at least one state that employs standards regarding credit for reinsurance equal to or exceeding those applicable under this Subpart.

(4) File annually with the commissioner a true copy of its annual statement filed with the insurance regulator of its state of domicile and a copy of its most recent audited financial statement.

(5) Demonstrate to the satisfaction of the commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. The commissioner shall deem that an assuming insurer meets this requirement as of the time of its application if it maintains a surplus as regards policyholders in an amount not less than twenty million dollars and the commissioner has not denied it accreditation within ninety days after submission of its application.

D.(1) The commissioner shall allow a domestic ceding insurer credit for reinsurance under Paragraph (2) of this Subsection when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in R.S. 22:653(B), for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns, and successors in interest. The assuming insurer shall report and submit annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners (NAIC) annual statement form by authorized insurers to enable the commissioner to determine the sufficiency of the trust fund. The assuming insurer shall submit to examination of its books and records by the commissioner and bear the expense of examination.

(2)(a) The commissioner shall not grant credit for reinsurance under this Subsection unless the form of the trust and any amendments to the trust receive the approval of either of the following:

(i) The commissioner of the state of domicile of the trust.

(ii) The commissioner of another state who, pursuant to the terms of the trust instrument, accepts principal regulatory oversight of the trust.

(b) The assuming insurer shall also file the form of the trust and any trust amendments with the commissioner of every domiciliary state of the ceding insurer beneficiaries of the trust. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers, their assigns, and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner.

(c) The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than the last day of February of each year the trustee of the trust shall report to the commissioner in writing the balance of the trust and list the trust's investments at the preceding year-end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the following thirty-first day of December.

(3)(a) In the case of a single assuming insurer, the trust fund shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars, except as provided in Subparagraph (b) of this Paragraph.

(b) At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three full years, the commissioner with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of the United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flow, and shall consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than thirty percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust.

(c) In the case of a group of assuming insurers that includes incorporated and individual unincorporated underwriters, the following provisions apply:

(i) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after January 1, 1993, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several liabilities attributable to business ceded by United States domiciled ceding insurers to any underwriter of the group.

(ii) For reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992, and not amended or renewed after that date, notwithstanding the other provisions of this Subpart, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States.

(iii) In addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of the United States domiciled ceding insurers or any member of the group for all years of account.

(iv) The incorporated members of the group shall not engage in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

(v) Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

(d) In the case of a group of incorporated underwriters under common administration, the group shall:

(i) Submit to the commissioner's authority to examine its books and records and bear the expense of any examination.

(ii) Maintain aggregate policyholders' surplus of ten billion dollars.

(iii) Maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group.

(iv) In addition, maintain a joint trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of the United States ceding insurers of any member of the group as additional security for these liabilities.

(v) Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group audited by independent public accountants.

E. The commissioner shall allow credit for reinsurance when the assuming insurer is certified by the commissioner as a reinsurer in this state and secures its obligations in accordance with the requirements of this Subsection.

(1) To be eligible for certification, the assuming insurer shall meet the following requirements:

(a) The assuming insurer shall be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the commissioner pursuant to Paragraph (3) of this Subsection.

(b) The assuming insurer shall maintain minimum capital and surplus or its equivalent, in an amount to be determined by the commissioner, pursuant to regulation.

(c) The assuming insurer shall maintain financial strength ratings from two or more rating agencies deemed acceptable by the commissioner pursuant to regulation.

(d) The assuming insurer shall agree to submit to the jurisdiction of this state, appoint the commissioner as its agent for service of process in this state, and agree to provide security for one hundred percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment.

(e) The assuming insurer shall agree to meet applicable information filing requirements as determined by the commissioner for its initial application for certification and for its continual maintenance of certification as a reinsurer.

(f) The assuming insurer shall satisfy any other requirements for certification deemed relevant by the commissioner.

(2) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. To be eligible for certification, in addition to satisfying requirements of Paragraph (1) of this Subsection:

(a) The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents and net of liabilities of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the commissioner to provide adequate protection.

(b) The incorporated members of the association shall not engage in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control to which the unincorporated members are subject, pursuant to the authority of the association's domiciliary regulator.

(c) Within ninety days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the commissioner an annual certification by the association's domiciliary regulator of the solvency of each underwriter member; or, if a certification is unavailable, the association shall provide financial statements, prepared by independent public accountants, of each underwriter member of the association.

(3) The commissioner shall create and publish a list of qualified jurisdictions.

(a) To determine the eligibility of the domiciliary jurisdiction of a non-United States assuming insurer for recognition as a qualified jurisdiction, the commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and continually thereafter, and consider the rights, benefits, and the extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. A qualified jurisdiction shall agree to share information and cooperate with the commissioner with respect to all certified reinsurers domiciled within that jurisdiction. The commissioner may not recognize a jurisdiction as a qualified jurisdiction if the commissioner determines that it does not adequately and promptly enforce final United States judgments and arbitration awards. The commissioner may consider additional factors in determining qualified jurisdictions.

(b) The commissioner shall consider the list of qualified jurisdictions published by the NAIC through the NAIC committee process in determining qualified jurisdictions. If the commissioner approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the commissioner shall provide thoroughly documented justification in accordance with criteria to be developed pursuant to regulations.

(c) The commissioner shall recognize as qualified jurisdictions those United States jurisdictions that meet the requirements for accreditation under the NAIC financial standards and accreditation program.

(d) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the commissioner has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

(4) The commissioner shall publish a list of all certified reinsurers and their ratings assigned by the commissioner giving due consideration to the financial strength ratings assigned by rating agencies acceptable to the commissioner pursuant to regulation.

(5) A certified reinsurer shall secure obligations assumed from United States ceding insurers under this Subsection at a level consistent with its rating, as specified in regulations promulgated by the commissioner.

(a) For a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the commissioner and consistent with the provisions of R.S. 22:652, or in a multi-beneficiary trust in accordance with Subsection D of this Section, except as otherwise provided in this Subsection.

(b) If a certified reinsurer maintains a trust to fully secure its obligations subject to Subsection D of this Section, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multi-beneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this Subsection or comparable laws of other United States jurisdictions and for its obligations subject to this Subsection. It shall be a condition to the grant of certification pursuant to this Subsection that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the commissioner with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

(c) The minimum trusteed surplus requirements provided in Subsection D of this Section are not applicable with respect to a multi-beneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred pursuant to this Subsection, except that such trust shall maintain a minimum trusteed surplus of ten million dollars.

(d) With respect to obligations incurred by a certified reinsurer pursuant to this Subsection, if the security is insufficient, the commissioner shall reduce the allowable credit by an amount proportionate to the deficiency, and has the discretion to impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

(e) For purposes of this Subsection, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure one hundred percent of its obligations.

(i) As used in this Subsection, the term "terminated" refers to revocation, suspension, voluntary surrender, and inactive status.

(ii) If the commissioner continues to assign a higher rating as permitted by other provisions of this Section, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(6) The commissioner may certify a reinsurer in this state based on the certification and assigned rating granted to that reinsurer by another NAIC accredited jurisdiction.

(7) A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this Subsection, and the commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

F. Any credit for reinsurance shall also be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of Subsection B, C, D, or E of this Section, only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law of that jurisdiction.

G. If the assuming insurer is not authorized, accredited, or certified to transact insurance or reinsurance in this state, the commissioner shall not allow the credit permitted by Subsection D unless each of the following criteria are met:

(1)(a) The assuming insurer provides the following in all reinsurance agreements:

(i) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, comply with all requirements necessary to give such court jurisdiction, and abide by the final decision of the district court or appellate court.

(ii) To designate the commissioner as its true and lawful attorney, who may be served any lawful service of process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

(b) The provisions of Items (a)(i) and (ii) of this Paragraph shall not be construed to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the reinsurance agreement.

(2) The assuming insurer files with the commissioner a list identifying its officers and directors, or similar principals, along with biographical information for each and provides an annual update of this information.

(3) The assuming insurer agrees to allow the commissioner to examine its books and records and to waive any protection it has under any secrecy laws of its domiciliary jurisdiction of the reinsurer, except that any examination shall take place only upon showing of good cause by the commissioner for concern about the financial soundness or solvency of the subject entity.

H. The ceding insurer may take credit for the reserves on such ceded risks to the extent reinsured, except that:

(1) The ceding insurer shall not take credit for such reserves unless the insurer accepting the reinsurance meets the requirements set forth in this Section as valid assuming insurers.

(2) The commissioner shall not allow credit to any ceding insurer for reinsurance, as an admitted asset or as a deduction from liability, unless the reinsurance shall be payable, in the event of insolvency of the ceding insurer, to its liquidator or receiver on the basis of the claim or claims allowed against the insolvent ceding insurer by any court of competent jurisdiction or any justice or judge thereof, or by any receiver or liquidator having authority to determine and allow such claims, except either where the reinsurance contract with the consent of the direct insured or insureds specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer, or when the assuming insurer with the consent of the direct insured or insureds has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

(3) The commissioner shall not permit credit for reinsurance unless the assuming insurer has been doing business in its country of domicile for at least three years, or is an affiliate of an insurer or reinsurer that has been doing business in its country of domicile for at least three years, unless the commissioner, for good cause shown, waives this three-year operating requirement by rule or regulation.

I. If the assuming insurer does not meet the requirements of Subsection B or C of this Section, the credit permitted by Subsection D or E of this Section shall not be allowed unless the assuming insurer agrees in the trust agreements to each of the following conditions:

(1) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by Paragraph (D)(3) of this Section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund.

(2) The commissioner with regulatory oversight, according to the laws relative to the liquidation of domestic insurance companies of the state in which the trust is domiciled, shall distribute the assets and shall value claims. Claims shall also be directed to the commissioner with the regulatory oversight as provided in this Paragraph.

(3) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

(4) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this provision.

J. If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the commissioner may suspend or revoke the reinsurer's accreditation or certification.

(1) The commissioner shall give the reinsurer notice and opportunity for a hearing. The suspension or revocation may not take effect until after the commissioner's order upon a hearing unless one of the following circumstances are present:

(a) The reinsurer waives its right to a hearing.

(b) The commissioner's order is based upon regulatory action by the reinsurer's domiciliary jurisdiction or upon the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under Paragraph (E)(6) of this Section.

(c) The commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the commissioner's action.

(2) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with R.S. 22:652. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation, except to the extent that the reinsurer's obligations under the contract are secured in accordance with the provisions of Paragraph (E)(5) of this Section or in accordance with R.S. 22:652.

K.(1) A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the commissioner within thirty days after reinsurance recoverables from any single assuming insurer, or group of affiliated insurers, exceeds fifty percent of the domestic ceding insurer's last reported surplus to policyholders, or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(2) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the commissioner within thirty days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than twenty percent of the ceding insurer's gross written premium in the prior calendar year, or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

Acts 1958, No. 125; Acts 1985, No. 510, §1; Acts 1988, No. 168, §1, eff. Sept. 1, 1988; Acts 1989, No. 560, §1, eff. Sept. 1, 1989; Acts 1990, No. 673, §1; Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1993, No. 788, §1; Acts 1993, No. 902, §1; Acts 1995, No. 1182, §1; Redesignated from R.S. 22:941 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 419, §1.

NOTE: Former R.S. 22:651 redesignated as R.S. 22:879 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652 - Reduction from liability for ceded reinsurance

§652. Reduction from liability for ceded reinsurance

A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer that fails to satisfy the requirements of R.S. 22:651 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer, and such a reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust in this state for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in this state subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution, as defined in R.S. 22:653(B). The security may be in the form of:

(1) Cash.

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners (NAIC), including those deemed exempt from filing as defined by the Purposes and Procedures Manual of the NAIC Securities Valuation Office, and qualifying as admitted assets.

(3)(a) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in R.S. 22:653(A), effective no later than December thirty-first in respect of the year for which filing is being made, and in possession of or in trust for the ceding insurer on or before the filing date of its annual statement.

(b) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever occurs first.

(4) Any other form of security acceptable to the commissioner.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §1; Redesignated from R.S. 22:941.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 419, §1.

NOTE: Former R.S. 22:652 redesignated as R.S. 22:34 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.1 - Redesignated as R.S. 22:1097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.1. Redesignated as R.S. 22:1097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.2 - Redesignated as R.S. 22:1288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.2. Redesignated as R.S. 22:1288 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.3 - Redesignated as R.S. 22:945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.3. Redesignated as R.S. 22:945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:652.4 - Redesignated as R.S. 22:35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§652.4. Redesignated as R.S. 22:35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:653 - Qualified United States financial institutions

§653. Qualified United States financial institutions

A. Only for purposes of R.S. 22:652(3), a "qualified United States financial institution" means an institution that:

(1) Is organized, or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof.

(2) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies.

(3) Has been determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners (NAIC) to satisfy the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit may be acceptable to the commissioner.

B. For other provisions of this Subpart specifying those institutions that are eligible to act as a fiduciary of a trust, a "qualified United States financial institution" means an institution that:

(1) Is organized, or in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(2) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Redesignated from R.S. 22:941.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:653 redesignated as R.S. 22:880 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:654 - Calculation of reinsurance credits

§654. Calculation of reinsurance credits

A. For the purpose of determining the financial condition of a ceding insurer, only if such reinsurance is effected by the ceding insurer in any assuming insurer authorized to do such business in this state, the ceding insurer shall, in addition to any credit allowed against its loss reserves, receive credit for such reinsurance calculated in the following manner:

(1) In the case of reinsurance of the whole or any part of any risk other than as specified in Paragraph (2) of this Subsection, the ceding insurer shall receive credit for such reinsurance by way of deduction from its unearned premium liability calculated in accordance with the provisions of Subpart B of Part IV of this Chapter, R.S. 22:761 et seq.

(2) In the case of reinsurance of the whole or any part of any life insurance or annuity or noncancellable disability risk, the ceding insurer shall receive credit, by way of deduction from its reserve liability, in an amount not exceeding the amount of the reserve on the reinsured portion of such risk which the ceding insurer would have maintained if such portion had not been reinsured.

B. For the purpose of determining the financial condition of any assuming insurer, the assuming insurer shall be charged with an amount in its unearned premium liability equal to the amount of the deduction specified in Paragraph (1) of Subsection A of this Section and in its valuation reserve liability with an amount at least equal to the amount which it would be required to maintain in accordance with the provisions of this Subpart if it were the direct insurer of such assumed risks on the basis specified in the reinsurance agreement.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:941.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:654 redesignated as R.S. 22:881 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:655 - Unearned premium reserve; reduction below required amount prohibited

§655. Unearned premium reserve; reduction below required amount prohibited

Nothing contained in R.S. 22:651 through 655 shall be deemed to permit the ceding insurer to receive through the cession of the whole or any part of any risk or risks any advantage whereby its unearned premium reserve, or the net amount of its valuation reserves, as the case may be, is reduced below the required amount thereof by the provisions of this Subpart.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:941.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:655 redesignated as R.S. 22:1269 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:656 - Agreements requiring approval

§656. Agreements requiring approval

A. The following kinds of reinsurance agreements shall not be entered into by any domestic insurer unless they are first submitted to the commissioner of insurance for his written approval, who shall approve the same if the terms thereof do not injuriously affect the rights of policyholders of any of the insurers parties thereto:

(1) Agreements of reinsurance of any life insurer other than agreements made in the ordinary course of business covering reinsurance of individual lives or joint lives under reinsurance agreements relating to current business; or

(2) Agreements whereby any insurer, other than a life insurer, cedes any existing outstanding reserves to an insurer not authorized to transact business in this state, or cedes to any insurer, or insurers, at one time or during a period of six consecutive months, more than twenty percent of the total amount of its outstanding reserves, not including premiums ceded by agreements made in the ordinary course of business covering the reinsurance of individual risks under reinsurance relating to current business.

B. If the commissioner of insurance refuses to approve any such agreement submitted for his approval, an aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. In addition to the requirements of Subsection A of this Section, the commissioner may require that any reinsurance agreement must be approved in writing by the commissioner when the agreement is between a Louisiana domestic insurer and a nonadmitted or unauthorized assuming insurer.

Acts 1958, No. 125; Acts 1993, No. 788, §1; Acts 1995, No. 1182, §1; Redesignated from R.S. 22:942 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:656 redesignated as R.S. 22:1811 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:657 - Pending actions

§657. Pending actions

A. Whenever an insurer agrees to assume and carry out directly with the policyholder any of the policy obligations of the ceding insurer under a reinsurance agreement, any claim existing or action or proceeding pending arising out of such policy by or against the ceding insurer with respect to such obligations may be prosecuted to judgment as if such reinsurance agreement had not been made, or the assuming insurer may be substituted in place of the ceding insurer.

B. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

Acts 1958, No. 125; Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Redesignated from R.S. 22:943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:657 redesignated as R.S. 22:1821 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658 - Certificate of fees and commissions paid

§658. Certificate of fees and commissions paid

Whenever a reinsurance agreement is submitted to the commissioner of insurance for his approval, there shall be filed with him a certificate with regard to fees, commissions and other compensations or valuable considerations paid or to be paid to any person directly or indirectly in connection with the agreement.

Acts 1958, No. 125; Redesignated from R.S. 22:944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:658 redesignated as R.S. 22:1892 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658.1 - Redesignated as R.S. 22:1441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§658.1. Redesignated as R.S. 22:1441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658.2 - Redesignated as R.S. 22:1893 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§658.2. Redesignated as R.S. 22:1893 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:658.3 - Redesignated as R.S. 22:1894 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§658.3. Redesignated as R.S. 22:1894 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:659 - Pecuniary interest of directors and officers

§659. Pecuniary interest of directors and officers

No director or officer of any insurer, party to a reinsurance agreement, except as fully expressed in the reinsurance agreement, shall receive any fee, commission, other compensation or valuable consideration whatever, directly or indirectly, for in any manner aiding, promoting or assisting in the negotiation of such reinsurance agreement.

Acts 1958, No. 125; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:659 redesignated as R.S. 22:1823 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:660 - Unauthorized insurers

§660. Unauthorized insurers

It shall be unlawful for a domestic insurer to assume reinsurance from another insurer on lines of insurance such domestic insurer is not authorized to write in the state of Louisiana.

Added by Acts 1979, No. 316, §1; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:946 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:660 redesignated as R.S. 22:1442 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:661 - Authorization

§661. Authorization

The commissioner may adopt, pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., rules and regulations to implement any provision of this Subpart.

Acts 1991, No. 996, §1, eff. Jan. 1, 1992; Acts 1995, No. 1182, §2; Redesignated from R.S. 22:947 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:661 redesignated as R.S. 22:1290 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:662 - Redesignated as R.S. 22:996 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§662. Redesignated as R.S. 22:996 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:663 - Redesignated as R.S. 22:994 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§663. Redesignated as R.S. 22:994 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:664 - Redesignated as R.S. 22:997 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§664. Redesignated as R.S. 22:997 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:665 - Redesignated as R.S. 22:998 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§665. Redesignated as R.S. 22:998 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:666 - Redesignated as R.S. 22:882 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§666. Redesignated as R.S. 22:882 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:667 - Redesignated as R.S. 22:1270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§667. Redesignated as R.S. 22:1270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:667.1 - Redesignated as R.S. 22:1331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§667.1. Redesignated as R.S. 22:1331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:668 - Redesignated as R.S. 22:995 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§668. Redesignated as R.S. 22:995 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:669 - Redesignated as R.S. 22:1043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§669. Redesignated as R.S. 22:1043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:670 - Redesignated as R.S. 22:1263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§670. Redesignated as R.S. 22:1263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:671 - Title

SUBPART F. AUDITED FINANCIAL REPORTING

§671. Title

This Subpart shall be known and may be cited as the "Audited Financial Reports Law".

Acts 1990, No. 264, §1; Redesignated from R.S. 22:1321 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:671 redesignated as R.S. 22:1291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:672 - Purpose and scope

§672. Purpose and scope

The purpose of this Subpart is to improve the commissioner's surveillance of the financial condition of insurers by requiring an annual audit by independent certified public accountants of the financial statements reporting the financial condition and the results of operations of insurers.

Acts 1990, No. 264, §1; Acts 1992, No. 811, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1322 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:672 redesignated as R.S. 22:1292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:673 - Audited financial report

§673. Audited financial report

By June first of each year, every admitted insurer in the state shall file an annual financial report for the immediately preceding year ending December thirty-first, audited by a certified public accountant as required by the National Association of Insurance Commissioners, as required by its annual statement instruction handbook. The commissioner may determine and require that additional information be submitted in the annual financial report.

Acts 1990, No. 264, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1323 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:673 redesignated as R.S. 22:1297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:674 - Exemptions and filing dates

§674. Exemptions and filing dates

A.(1) The commissioner shall grant an exemption from the provisions of this Subpart if:

(a) After written application for an exemption submitted by an insurer, the commissioner determines that compliance with this Subpart would constitute a financial or organizational hardship on the insurer; or

(b) The insurer is a domestic life insurer which does business exclusively in the state of Louisiana, with gross annual premiums totaling twenty million dollars or less and has entered into reinsurance agreements having a net aggregate amount of five million dollars or less and has admitted assets of less than twenty-five million dollars. No domestic life insurer under this Subsection that fails to satisfy the financial solvency requirements promulgated by the Department of Insurance shall be exempt from the provisions of this Subpart, including the submission of annual audited financial statements.

(2) An exemption may be granted, in writing, at any time and from time to time for a specified period or periods.

(3) Within ten days after a denial of the written request for an exemption from this Subpart, the insurer may request, in writing, a hearing on its application for an exemption. The hearing shall be held in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

(4) Notwithstanding any provision to the contrary, any domestic insurer that is licensed to write business only in the state of Louisiana may make written application to the commissioner for a waiver from the requirements of this Subsection.

B. Upon written application of an insurer, the commissioner may permit an insurer to file audited financial reports for specified periods on another basis other than a calendar year basis. Within ten days from a denial of such a written request, the insurer may request, in writing, a hearing on its application. The hearing shall be held in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1990, No. 264, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1324 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 471, §1; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:674 redesignated as R.S. 22:1822 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:675 - Rules and regulations

§675. Rules and regulations

The commissioner shall adopt reasonable rules and regulations for the implementation and administration of the provisions of this Subpart in accordance with the Louisiana Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1990, No. 264, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:1325 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:675 redesignated as R.S. 22:883 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:676 - Redesignated as R.S. 22:1293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§676. Redesignated as R.S. 22:1293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:680 - Redesignated as R.S. 22:1295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§680. Redesignated as R.S. 22:1295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:681 - Redesignated as R.S. 22:1296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§681. Redesignated as R.S. 22:1296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:682 - Redesignated as R.S. 22:1264 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§682. Redesignated as R.S. 22:1264 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:691 - Repealed by Acts 2012, No. 294, §2.

SUBPART G. INSURANCE HOLDING COMPANY REQUIREMENTS

§691. Repealed by Acts 2012, No. 294, §2.



RS 22:691.1 - Title

SUBPART G-1. INSURANCE HOLDING COMPANY SYSTEM

REGULATORY LAW

§691.1. Title

This Subpart shall be known and may be cited as the "Insurance Holding Company System Regulatory Law".

Acts 2012, No. 294, §1.



RS 22:691.2 - Definitions

§691.2. Definitions

As used in this Subpart, the following terms shall have these meanings unless the context shall otherwise require:

(1) "Affiliate" means a person that directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

(2) "Commissioner" means the commissioner of insurance, the commissioner's deputies, or the Department of Insurance, as appropriate.

(3) "Control", including the terms "controlling", "controlled by", and "under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by R.S. 22:691.4(E) and 691.6(K) that control does not exist in fact. The commissioner may determine that control exists in fact, notwithstanding the absence of a presumption to that effect.

(4) "Enterprise risk" means any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including but not limited to anything that would cause the insurer's risk-based capital to fall into company action level as set forth in R.S. 22:611 et seq., and 631 et seq., or would cause the insurer to be in hazardous financial condition.

(5) An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

(6) "Insurer" shall have the same meaning as set forth in R.S. 22:46(10). For the purposes of this Subpart, a health maintenance organization as defined R.S. 22:242(7) shall also be considered an insurer. The term "insurer" shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(7) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing immovable or corporeal movable property.

(8) A "securityholder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(9) A "subsidiary" of a specified person is an affiliate controlled by such person directly or indirectly through one or more intermediaries.

(10) "Voting security" shall include any security convertible into or evidencing a right to acquire a voting security.

Acts 2012, No. 294, §1.



RS 22:691.3 - Subsidiaries of insurers

§691.3. Subsidiaries of insurers

A. Authorization. A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries. The subsidiaries may conduct any kind of business or businesses and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic insurer.

B. Additional investment authority. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under all other Sections of this Code, a domestic insurer may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders, provided that after such investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and each of the following shall be included:

(a) Total net monies or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities.

(b) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation.

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer, provided that each subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in Paragraph (1) of this Subsection or in any other limitations specified in this Code applicable to the insurer. For the purpose of this Paragraph, "the total investment of the insurer" shall include each of the following:

(a) Any direct investment by the insurer in an asset.

(b) The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary.

(3) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, provided that after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

C. Exemption from investment restrictions. Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to Subsection B of this Section shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this Code applicable to such investments of insurers.

D. Qualification of investment; when determined. Whether any investment made pursuant to Subsection B of this Section meets the applicable requirements of that Subsection is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

E. Cessation of control. If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this Section within three years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of this Code, and the insurer has so notified the commissioner.

Acts 2012, No. 294, §1.



RS 22:691.4 - Acquisition of control of or merger with domestic insurer

§691.4. Acquisition of control of or merger with domestic insurer

A. Filing requirements.

(1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time the offer, request, or invitation is made or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, such person has filed with the commissioner and has sent to the insurer, a statement containing the information required by this Section and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner prescribed in this Subpart.

(2) For purposes of this Section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer in any manner shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty days prior to the cessation of control. The commissioner shall determine those instances in which the person seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the commissioner, in his discretion, determines that confidential treatment will interfere with enforcement of this Section. If the statement referred to in Paragraph (1) of this Subsection is otherwise filed, this Paragraph shall not apply.

(3) With respect to a transaction subject to this Section, the acquiring person shall also file a pre-acquisition notification with the commissioner, which shall contain the information set forth in R.S. 22:691.5(C)(1). Failure to file the notification may subject such acquiring person to the penalties specified in R.S. 22:691.5(E)(3).

(4) For purposes of this Section, a domestic insurer shall include any person controlling a domestic insurer unless the person, as determined by the commissioner, is, either directly or through its affiliates, primarily engaged in business other than the business of insurance. For the purposes of this Section, person shall not include any securities broker holding, in the usual and customary broker's function, less than twenty percent of the voting securities of an insurance company or of any person which controls an insurance company.

B. Content of statement. The statement to be filed with the commissioner shall be made under oath or affirmation and shall contain a complete disclosure of the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in Subsection A of this Section is to be effected, hereinafter called the "acquiring party".

(a) If the person is an individual, he shall also disclose his principal occupation and all offices and positions held during the past five years and any conviction of crimes other than minor traffic violations during the past ten years.

(b) If the person is not an individual, it shall include a report that discloses the following information:

(i) The nature of its business operations during the past five years or for such lesser period as such person or any predecessors thereof have been in existence.

(ii) An informative description of the business intended to be done by the person and the person's subsidiaries.

(iii) A list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to such positions. The list shall include for each individual the information required by Subparagraph (a) of this Paragraph.

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control; a description of any transaction where funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates; and the identity of persons furnishing consideration, provided however, that where a source of consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing the statement so requests.

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party, or for such lesser period as the acquiring party and any predecessors shall have been in existence, and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement.

(4) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(5) The number of shares of any security referred to in Subsection A of this Section which each acquiring party proposes to acquire; the terms of the offer, request, invitation, agreement, or acquisition referred to in Subsection A of this Section; and a statement as to the method by which the fairness of the proposal was determined.

(6) The amount of each class of any security referred to in Subsection A of this Section which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(7) A full description of any contracts, arrangements, or understandings with respect to any security referred to in Subsection A of this Section in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into.

(8) A description of the purchase of any security referred to in Subsection A of this Section during the twelve calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid.

(9) A description of any recommendations to purchase any security referred to in Subsection A of this Section made during the twelve calendar months preceding the filing of the statement by any acquiring party, or by anyone based upon interviews, or at the suggestion of the acquiring party.

(10) Copies of all tender offers for requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in Subsection A of this Section, and, if distributed, of additional soliciting material relating to them.

(11) The term of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in Subsection A of this Section for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard thereto.

(12) An agreement by the person required to file the statement referred to in Subsection A of this Section that it will provide the annual report, specified in R.S. 22:691.6(L), for so long as control exists.

(13) An acknowledgment by the person required to file the statement referred to in Subsection A of this Section that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer.

(14) Such additional information as the commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

C.(1) If the person required to file the statement referred to in Subsection A of this Section is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by Paragraphs (B)(1) through (14) of this Section shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If any partner, member, or person is a corporation or the person required to file the statement referred to in Subsection A of this Section is a corporation, the commissioner may require that the information called for by Paragraphs (B)(1) through (14) of this Section shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

(2) If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this Section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer within two business days after the person learns of the change.

D. Alternative filing materials. If any offer, request, invitation, agreement, or acquisition referred to in Subsection A of this Section is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in Subsection A of this Section may utilize the documents in furnishing the information called for by that registration statement.

E. Approval by commissioner: hearings.

(1) The commissioner shall approve any merger or other acquisition of control referred to in Subsection A of this Section unless, after a public hearing, the commissioner makes any of the following findings:

(a) After the change of control, the domestic insurer referred to in Subsection A of this Section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed.

(b) The effect of the merger or other acquisition of control would be to substantially lessen competition in insurance in this state or tend to create a monopoly. In applying the competitive standard mandated by this Subparagraph, the following factors shall apply:

(i) The informational requirements of R.S. 22:691.5(C)(1) and the standards of R.S. 22:691.5(D)(2).

(ii) The merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by R.S. 22:691.5(D)(3) exist.

(iii) The commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time.

(c) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders.

(d) The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest.

(e) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control.

(f) The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(2) The public hearing referred to in Paragraph (1) of this Subsection shall be held within thirty days after the statement required by Subsection A of this Section is filed, and at least twenty days notice shall be given by the commissioner to the person filing the statement and to the insurer. The commissioner shall publish a notice of the hearing in a daily newspaper in each of the congressional districts of the state for at least three consecutive days. The last date of publication shall be not less than ten days prior to the date of the hearing. Such notice shall include the name of the insurer and the name of person or persons who have filed the statement pursuant to Subsection A of this Section. The commissioner shall make a determination within the thirty-day period after the conclusion of such hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected shall have the right to present evidence, examine, and cross examine witnesses, and offer oral and written arguments, and in connection with such hearing, shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the district courts of this state. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(3) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in Paragraph (2) of this Subsection may be held on a consolidated basis upon request of the person filing the statement referred to in Subsection A of this Section. Such person shall file the statement referred to in Subsection A of this Section with the National Association of Insurance Commissioners (NAIC) within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within ten days of the receipt of the statement referred to in Subsection A of this Section. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. Such commissioners shall hear and receive evidence. A commissioner may attend such hearing in person or by telecommunication.

(4) In connection with a change of control of a domestic insurer, any determination by the commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than sixty days after the date of notification of the change in control submitted pursuant to Paragraph (A)(1) of this Section.

(5) The commissioner may retain at the acquiring person's expense, any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

F. Exemptions.

(1) The provisions of this Section shall not apply to any offer, request, invitation, agreement, or acquisition which the commissioner, by order, shall exempt for any of the following reasons:

(a) The offer or agreement was not made or entered into for the purpose of, and did not have the effect of changing or influencing the control of a domestic insurer.

(b) The offer or agreement was not otherwise comprehended within the purposes of this Section.

(c) The change in control results from an inheritance, donation, or similar type transfer of ownership.

(2) Exemptions pursuant to Subparagraph (1)(a) or (b) this Subsection shall be requested and granted by the commissioner prior to the transaction.

(3) Notice of any change of control which results from an inheritance, donation, or similar type transfer of ownership shall be submitted to the commissioner no more than sixty days after such change in the format required by the commissioner.

G. Violations. The following shall be violations of this Section:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to Subsection A or B of this Section.

(2) The effectuation or any attempt to effectuate an acquisition of control of, divestiture of, or merger with, a domestic insurer unless the commissioner has given approval.

H. Jurisdiction; consent to service of process. The courts of this state are hereby vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this Section, and over all actions involving such person arising out of violations of this Section, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be his true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this Section. Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at his last known address.

Acts 2012, No. 294, §1; Acts 2014, No. 791, §8.



RS 22:691.5 - Acquisitions involving insurers not otherwise covered

§691.5. Acquisitions involving insurers not otherwise covered

A. Definitions. The following definitions shall apply for the purposes of this Section only:

(1) "Acquisition" means any agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person and includes but is not limited to the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(2) An "involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

B. Scope.

(1) Except as exempted in Paragraph (2) of this Subsection, this Section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(2) This Section shall not apply to any of the following events:

(a) A purchase of securities solely for investment purposes so long as the securities are not used by voting, or otherwise, to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control pursuant to R.S. 22:691.2, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state.

(b) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if pre-acquisition notification is filed with the commissioner in accordance with Subsection C of this Section thirty days prior to the proposed effective date of the acquisition. However, such pre-acquisition notification is not required for exclusion from this Section if the acquisition would otherwise be excluded from this Section by any other Subparagraph of Subsection B of this Section.

(c) The acquisition of already affiliated persons.

(d)(i) An acquisition if, as an immediate result of the acquisition, any of the following circumstances would exist:

(aa) There is no market where the combined market share of the involved insurers would exceed five percent of the total market.

(bb) There would be no increase in any market share.

(cc) There is no market wherein the combined market share of the involved insurers would exceed twelve percent of the total market, and the market share would increase by more than two percent of the total market.

(ii) For the purpose of this Subparagraph, a market means direct written insurance premiums in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state.

(e) An acquisition for which a pre-acquisition notification would be required pursuant to this Section due solely to the resulting effect on the ocean marine insurance line of business.

(f) An acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition, there is a lack of feasible alternative to improving such condition, the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition, and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

C. Pre-acquisition notification; waiting period. An acquisition covered by Subsection B of this Section may be subject to an order pursuant to Subsection E of this Section unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The commissioner shall give confidential treatment to information submitted under this Subsection in the same manner as provided in R.S. 22:691.10.

(1) The pre-acquisition notification shall be in such form and contain such information as prescribed by the commissioner relating to those markets, in accordance with Subparagraph (B)(2)(d) of this Section, which cause the acquisition not to be exempted from the provisions of this Section. The commissioner may require such additional material and information as deemed necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard set forth in Subsection D of this Section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion.

(2) The waiting period required shall begin on the date of receipt of the commissioner of a pre-acquisition notification and shall end on the earlier of the thirtieth day after the date of receipt or termination of the waiting period by the commissioner. Prior to the end of the waiting period the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

D. Competitive standard.

(1) The commissioner may enter an order pursuant to Subsection E of this Section with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be to substantially lessen competition in any line of insurance in this state or tend to create a monopoly, or if the insurer fails to file adequate information in compliance with the provisions of Subsection C of this Section.

(2) In determining whether a proposed acquisition would violate the competitive standard set forth in Paragraph (1) of this Subsection, the commissioner shall consider the following:

(a) Any acquisition covered under Subsection B of this Section that involves two or more insurers competing in the same market shall be prima facie evidence of violation of the competitive standards if either of the following circumstances are present:

(i) The market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

4%

4% or more

10%

2% or more

15%

1% or more.

(ii) The market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

5%

5% or more

10%

4% or more

15%

3% or more

19%

1% or more

(aa) A highly concentrated market is one in which the share of the four largest insurers is seventy-five percent or more of the market.

(bb) Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table shall be prima facie evidence of violation of the competitive standard set forth in Paragraph (1) of this Subsection.

(cc) For the purpose of Items (i) and (ii) of this Subparagraph, the insurer with the largest share of the market shall be deemed to be Insurer A.

(b) Whether there is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year of five to ten years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under Subsection B of this Section involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard set forth in Paragraph (1) of this Subsection if each of the following circumstances exist:

(i) There is a significant trend toward increased concentration in the market.

(ii) One of the insurers involved is one of the insurers in a grouping of large insurers showing the requisite increase in the market share.

(iii) Another involved insurer's market is two percent or more.

(c) For the purposes of this Subsection:

(i) The term "insurer" includes any company or group of companies under common management, ownership, or control.

(ii) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to any applicable definitions or guidelines promulgated by the NAIC and to any relevant information submitted by parties to the acquisition, as well as any other factors the commissioner deems relevant. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being the same one that is used in the annual statement required to be filed by insurers doing business in this state. The relevant geographical market shall be assumed to be this state.

(d) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(e) Even if an acquisition is not a prima facie violation of the competitive standard pursuant to Subparagraphs (a) and (b) of this Paragraph, the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even when an acquisition is a prima facie violation of the competitive standard pursuant to Subparagraphs (a) and (b) of this Paragraph, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this Subparagraph include but shall not be limited to market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(3) An order may not be entered pursuant to Subsection E of this Section if either of the following circumstances exists:

(a) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition.

(b) The acquisition will substantially increase the availability of insurance, and the public benefits of the increase exceed the public benefits which would arise from not lessening competition.

E. Orders and penalties.

(1)(a) If an acquisition violates the standards of this Section, the commissioner may enter an order which:

(i) Requires an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation.

(ii) Denies the application of an acquired or acquiring insurer for a license to do business in this state.

(b) Such an order shall not be entered unless each of the following requirements have been satisfied:

(i) Interested parties have opportunity for a hearing.

(ii) Notice of the hearing is issued prior to the end of the waiting period and not less than fifteen days prior to the hearing.

(iii) The hearing is concluded and the order is issued no later than sixty days after the date of the filing of the pre-acquisition notification with the commissioner.

(c) Every order shall be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

(d) An order issued pursuant to this Paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the commissioner issued in accordance with Paragraph (1) of this Subsection while the order is in effect may be subject to one or more of the following penalties:

(a) A monetary penalty of not more than ten thousand dollars for every day of violation.

(b) Suspension or revocation of the person's license.

(3) Any insurer or other person who fails to make any filing required by this Section, and who fails to demonstrate a good faith effort to comply with any filing requirement, shall be subject to a fine of not more than fifty thousand dollars.

F. The provisions of R.S. 22:691.12(B) and (C) and 691.14 do not apply to acquisitions covered under Subsection B of this Section.

Acts 2012, No. 294, §1.



RS 22:691.6 - Registration of insurers

§691.6. Registration of insurers

A. Registration.

(1) Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in the provisions of this Section or the provisions of R.S. 22:691.5(A)(1), (B), and (D), and either the provisions of R.S. 22:691.7(A)(2) or a provision such as the following: "Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen days after the end of the month in which it learns of each change or addition."

(2) Any insurer which is subject to registration under this Section shall register within fifteen days after it becomes subject to registration, and annually thereafter by the thirtieth of April of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within the extended time. The commissioner may require any insurer authorized to do business in the state which is a member of an insurance holding company system, and which is not subject to registration under this Section, to furnish a copy of the registration statement, the summary specified in Subsection C of this Section, or other information filed by the insurance company with the insurance regulatory authority of its domiciliary jurisdiction.

B. Information and form required. Every insurer subject to registration shall file the registration statement with the commissioner on a form and in a format prescribed by the commissioner, which shall contain a complete and current disclosure of the following information:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer.

(2) The identity and relationship of every member of the insurance holding company system.

(3) A listing of any agreements which are of the type listed below and which have transactions that are outstanding or which have occurred during the last calendar year between the insurer and its affiliates:

(a) Loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates.

(b) Purchases, sales, or exchange of assets.

(c) Transactions not in the ordinary course of business.

(d) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business.

(e) All management agreements, service contracts, and all cost-sharing arrangements.

(f) Reinsurance agreements.

(g) Dividends and other distributions to shareholders.

(h) Consolidated tax allocation agreements.

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.

(5) If requested by the commissioner, the insurer shall include financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include but are not limited to annual audited financial statements filed with the United States Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this Paragraph may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC.

(6) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner.

(7) Statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures.

(8) Any other information required by the commissioner by rule or regulation.

(9) Financial statements of the ultimate controlling person in the holding company system as of the end of the person's latest fiscal year.

C. Summary of changes to registration statement. All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

D. Materiality. No information need be disclosed on the registration statement filed pursuant to Subsection B of this Section if the information is not material for the purposes of this Section. Unless the commissioner by rule, regulation, or order provides otherwise: sales, purchases, exchanges, loans, or extensions of credit, investments, or guarantees involving one-half of one percent or less of an insurer's admitted assets as of the thirty-first day of December next preceding shall not be deemed material for purposes of this Section.

E. Reporting of dividends to shareholders. Subject to the provisions of R.S. 22:691.7(B), each registered insurer shall report to the commissioner all dividends and other distributions to shareholders within fifteen business days following the declaration thereof.

F. Information of insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where the information is reasonably necessary to enable the insurer to comply with the provisions of this Subpart.

G. Termination of registration. The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

H. Consolidated filing. The commissioner may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

I. Alternative registration. The commissioner may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under Subsection A of this Section and to file all information and material required to be filed under this Section.

J. Exemptions.

(1) The provisions of this Section shall not apply to any insurer, information, or transaction if, and to the extent that, the commissioner by rule, regulation, or order shall exempt such insurer, information, or transaction from applicability of the provisions of this Section.

(2) Unless the commissioner determines that the condition of a small company renders the continuance of its business hazardous to the public or its insureds, a small company shall not be required to submit to the department a registration statement required by this Section, but shall be considered a registered insurer for the purposes of the provisions of Subsection E of this Section and R.S. 22:691.7(A) and 691.8.

K. Disclaimer. Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer, or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this Section which may arise out of the insurer's relationship with such person unless and until the commissioner disallows such a disclaimer. The person filing such a disclaimer shall notify the commissioner of any material change to the affiliations and relationships as reported in the disclaimer within thirty days of the effective date of the change.

L. Enterprise risk filing. The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners. The provisions of this Section shall become effective for the 2014 calendar year report filing cycle.

M. Violations. The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this Section within the time specified for filing shall be a violation of this Section.

N. Incorporation by reference.

(1) Any information contained in any financial statement, annual report, proxy statement, statement filed with a governmental authority, or any other document may be incorporated by reference, provided the document is filed as an exhibit to the registration statement. Any excerpt of a document may be filed as an exhibit if the document is extensive. Any documents currently on file with the commissioner which were filed within three years need not be attached as exhibits, but shall be referred to if not so attached. All references to information contained in exhibits or in documents duly filed shall clearly identify the material and specifically indicate that the material is to be incorporated by reference to the item. No materials shall be incorporated by reference in any instance that the incorporation would render the statement incomplete, unclear, or confusing.

(2) If a filing requires a summary or outline of the provisions of any document, only a brief statement shall be made as to the pertinent provisions of the document. In addition to the brief statement, the summary or outline may incorporate, by reference, particular parts of any exhibit or document currently on file with the commissioner which was filed within three years and may be included in its entirety by the reference. In any case where two or more documents required to be filed as exhibits are substantially identical in all material respects except as to the parties, the dates of execution, or other details, a copy of one of the documents shall be filed with a schedule identifying the omitted documents and setting forth the material details in which such documents differ from the documents filed.

Acts 2012, No. 294, §1; Acts 2014, No. 528, §1.



RS 22:691.7 - Standards and management of an insurer within an insurance holding company system

§691.7. Standards and management of an insurer within an insurance holding company system

A. Transactions within an insurance holding company system.

(1) Transactions within an insurance holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(a) The terms shall be fair and reasonable.

(b) Agreements for cost sharing services and management shall include such provisions as required by rule and regulation issued by the commissioner.

(c) Charges or fees for services performed shall be reasonable.

(d) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(e) The books, accounts, and records of each party to all such transactions shall be maintained as to clearly and accurately disclose the nature and details of the transactions including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties.

(f) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs.

(2) None of the following enumerated transactions involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this Section, which are subject to any materiality standards contained in Subparagraphs (a) through (g) of this Paragraph, may be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least thirty days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within thirty days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any.

(a) Sales, purchases, exchanges, loans, extensions of credit, or investments.

(i) Relevant transactions relative to nonlife insurers shall equal or exceed the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the thirty-first day of December next preceding.

(ii) Relevant transactions relative to life insurers shall equal or exceed three percent of the insurer's admitted assets as of the thirty-first day of December next preceding.

(b) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit.

(i) Relevant transactions relative to nonlife insurers shall equal or exceed the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the thirty-first day of December next preceding.

(ii) Relevant transactions relative to life insurers shall equal or exceed three percent of the insurer's admitted assets as of the thirty-first day of December next preceding.

(c) Reinsurance agreements or modifications thereto, including each of the following types of reinsurance agreements:

(i) All reinsurance pooling agreements.

(ii) Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the thirty-first day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a non-affiliate, if an agreement or understanding exists between the insurer and non-affiliate that any portion of the assets will be transferred to one or more affiliates of the insurer.

(d) All management agreements, service contracts, tax allocation agreements, guarantees, and all cost-sharing arrangements.

(e) Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this Paragraph unless it exceeds the lesser of one-half of one percent of the insurer's admitted assets or ten percent of surplus as regards policyholders as of the thirty-first day of December next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this Paragraph.

(f) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holdings in such investments, exceeds two and one-half percent of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to R.S. 22:691.3 or authorized under any other Section of this Code, or in non-subsidiary insurance affiliates that are subject to the provisions of this Subpart, are exempt from this requirement.

(g) Any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders. Nothing in this Paragraph shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law.

(3) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that separate transactions were entered into over any twelve-month period for that purpose, the commissioner may exercise his authority pursuant to R.S. 22:691.13.

(4) The commissioner, in reviewing transactions pursuant to Paragraph (2) of this Subsection, shall consider whether the transactions comply with the standards set forth in Paragraph (1) of this Subsection and whether they may adversely affect the interests of policyholders.

(5) The commissioner shall be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

B. Dividends and other distributions.

(1) No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until thirty days after the commissioner has received notice of the declaration thereof and has not within that period disapproved the payment, or until the commissioner has approved the payment within the thirty-day period.

(2) For purposes of this Subsection, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve months exceeds the lesser of the following amounts:

(a) Ten percent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding.

(b) The net gain from operations of the insurer if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the twelve-month period ending the thirty-first day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities. In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two calendar years that has not already been paid out as dividends. This carryforward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

(3) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the commissioner's approval, and the declaration shall confer no rights upon shareholders until either the commissioner has approved the payment of the dividend or distribution, or, the commissioner has not disapproved payment within the thirty-day period referred to above.

C. Management of domestic insurers subject to registration.

(1) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the insurer shall be managed so as to assure its separate operating identity consistent with this Subpart.

(2) Nothing in this Section shall preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property, or services with one or more other persons under arrangements meeting the standards of Paragraph (A)(1) of this Section.

(3) Not less than one-third of the directors of a domestic insurer, and not less than one-third of the members of each committee of the board of directors of any domestic insurer shall be persons who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or entity. At least one such person shall be included in any quorum for the transaction of business at any meeting of the board of directors or any committee thereof.

(4) The board of directors of a domestic insurer shall establish one or more committees comprised solely of directors who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or any such entity. The committee or committees shall have responsibility for nominating candidates for director for election by shareholders or policyholders, evaluating the performance of officers deemed to be principal officers of the insurer, and recommending to the board of directors the selection and compensation of the principal officers.

(5) The provisions of Paragraphs (3) and (4) of this Subsection shall not apply to a domestic insurer if the person controlling the insurer, such as an insurer, a mutual insurance holding company, or a publicly held corporation, has a board of directors and committees thereof that meet the requirements of Paragraphs (3) and (4) of this Subsection with respect to such controlling entity.

(6) An insurer may make application to the commissioner for a waiver from the requirements of this Subsection, if the insurer's annual direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and National Flood Insurance Program, is less than three hundred million dollars. An insurer may also make application to the commissioner for a waiver from the requirements of this Subsection based upon unique circumstances. The commissioner may consider various factors, including but not limited to the type of business entity, volume of business written, availability of qualified board members, or the ownership or organizational structure of the entity.

D. Adequacy of surplus. For purposes of this Subpart, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital, and surplus, reserves, premium writings, insurance in force, and other appropriate criteria.

(2) The extent to which the insurer's business is diversified among several lines of insurance.

(3) The number and size of risks insured in each line of business.

(4) The extent of the geographical dispersion of the insurer's insured risks.

(5) The nature and extent of the insurer's reinsurance program.

(6) The quality, diversification, and liquidity of the insurer's investment portfolio.

(7) The recent past and projected future trend in the size of the insurer's investment portfolio.

(8) The surplus as regards policyholders maintained by other comparable insurers.

(9) The adequacy of the insurer's reserves.

(10) The quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the judgment of the commissioner the investment so warrants.

Acts 2012, No. 294, §1.



RS 22:691.8 - Examination

§691.8. Examination

A. Power of commissioner. Subject to the limitation contained in this Section and in addition to the powers which the commissioner has under this Code relating to the examination of insurers, the commissioner shall have the power to examine any insurer registered under R.S. 22:691.6 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

B. Access to books and records.

(1) The commissioner may order any insurer registered under R.S. 22:691.6 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this Subpart.

(2) To determine compliance with this Subpart, the commissioner may order any insurer registered under R.S. 22:691.6 to produce information not in the possession of the insurer if the insurer can obtain access to such information pursuant to contractual relationships, statutory obligations, or other method. In the event the insurer cannot obtain the information requested by the commissioner, the insurer shall provide the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of information. If at the discretion of the commissioner, it appears that the detailed explanation is without merit, the commissioner may require, after notice and hearing, the insurer to pay a penalty of one hundred dollars for each day's delay, or may suspend or revoke the insurer's authority.

C. Use of consultants. The commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under Subsection A of this Section. Any persons so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

D. Expenses. Each registered insurer producing for examination records, books, and papers pursuant to Subsection A of this Section shall be liable for and shall pay the expense of examination in accordance with R.S. 22:1985 through 1988.

E. Compelling production. In the event the insurer fails to comply with an order, the commissioner shall have the power to examine the affiliates to obtain the information. The commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this Section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may issue an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. Such persons shall be entitled to the same fees and mileage, if claimed, as a witness in R.S. 13:3661, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.

Acts 2012, No. 294, §1.



RS 22:691.9 - Supervisory colleges

§691.9. Supervisory colleges

A. Power of commissioner. With respect to any insurer registered under R.S. 22:691.6, and in accordance with Subsection C of this Section, the commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this Subpart. The powers of the commissioner with respect to supervisory colleges include but are not limited to the following:

(1) Initiating the establishment of a supervisory college.

(2) Clarifying the membership and participation of other supervisors in the supervisory college.

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor.

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing.

(5) Establishing a crisis management plan.

B. Expenses. Each registered insurer subject to this Section shall be liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with Subsection C of this Section, including reasonable travel expenses. For purposes of this Section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses.

C. Supervisory college. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with R.S. 691.8, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. The commissioner may enter into agreements in accordance with R.S. 22:691.10(C) providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this Section shall delegate to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.

Acts 2012, No. 294, §1.



RS 22:691.10 - Confidential treatment

§691.10. Confidential treatment

A. Documents, materials, or other information in the possession or control of the Department of Insurance that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to R.S. 22:691.8 and all information reported pursuant to R.S. 22:691.4(B)(12) and (13), 691.6, and 691.7 shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication thereof, in which event the commissioner may publish all or any part in such manner as may be deemed appropriate.

B. Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this Subpart shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Subsection A of this Section.

C. In order to assist in the performance of the commissioner's duties, the commissioner:

(1) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Subsection A of this Section, with other state, federal, and international regulatory agencies with the NAIC and its affiliates and subsidiaries and with state, federal, and international law enforcement authorities, including members of any supervisory college described in R.S. 22:691.9, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information, and has verified in writing the legal authority to maintain confidentiality.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the commissioner may share confidential and privileged documents, material, or information reported pursuant to R.S. 22:691.6(L) only with commissioners of states having statutes or regulations substantially similar to Subsection A of this Section and who have agreed in writing not to disclose such information.

(3) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(4) Shall enter into written agreements with the NAIC governing sharing and use of information provided pursuant to this Subpart consistent with this Subsection that shall:

(a) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this Subpart, including procedures and protocols for sharing by the NAIC with other state, federal, or international regulators.

(b) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this Subpart remains with the commissioner and the NAIC's use of the information is subject to the direction of the commissioner.

(c) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to this Subpart is subject to a request or subpoena to the NAIC for disclosure or production.

(d) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this Subpart.

D. The sharing of information by the commissioner pursuant to this Subpart shall not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this Subpart.

E. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Subsection C of this Section.

F. Documents, materials, or other information in the possession or control of the NAIC pursuant to this Subpart shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

Acts 2012, No. 294, §1.



RS 22:691.11 - Rules and regulations

§691.11. Rules and regulations

The commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules, regulations, and orders as shall be necessary to carry out the provisions of this Subpart.

Acts 2012, No. 294, §1.



RS 22:691.12 - Injunctions; prohibitions against voting securities; sequestration of voting securities

§691.12. Injunctions; prohibitions against voting securities; sequestration of voting securities

A. Injunctions. If at the discretion of the commissioner, it appears that any insurer or any director, officer, employee, or agent thereof has committed or is about to commit a violation of this Subpart or of any rule, regulation, or order issued by the commissioner hereunder, the commissioner may apply to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, for an order enjoining the insurer or director, officer, employee, or agent thereof from violating or continuing to violate this Subpart or any rule, regulation, or order, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.

B. Voting of securities; when prohibited. No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this Subpart or of any rule, regulation, or order issued by the commissioner hereunder may be voted at any shareholder's meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; however, no action taken at any such meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this Subpart or of any rule, regulation, or order issued by the commissioner hereunder, the insurer or the commissioner may apply to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of R.S. 22:691.4 or any rule, regulation, or order issued by the commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditor and shareholders or the public may require.

C. Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this Subpart or any rule, regulation, or order issued by the commissioner hereunder, the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner, may order seizure or sequestration of any voting securities of the insurer owned directly or indirectly by the person, and issue such orders as may be appropriate to effectuate the provisions of this Subpart.

D. Site of ownership. Notwithstanding any other provisions of law, for the purposes of this Subpart the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

Acts 2012, No. 294, §1.



RS 22:691.13 - Sanctions

§691.13. Sanctions

A. Except as provided in R.S. 22:691.5(E)(3), any insurer failing, without just cause, to file any registration statement as required in this Subpart shall be required, after notice and hearing, to pay a penalty of one hundred dollars for each day's delay, to be recovered by the commissioner of insurance and the penalty so recovered shall be paid into the general revenue fund of this state. The maximum penalty under this Section is ten thousand dollars. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

B. Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to or which violate this Subpart shall pay, in their individual capacity, a civil forfeiture of not more than one thousand dollars per violation, after notice and opportunity for a hearing. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the seriousness of the violation, the history of previous violations, and such other matters as justice may require.

C. Whenever it appears to the commissioner that any insurer subject to this Subpart or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to the provisions of R.S. 22:691.7 and which would not have been approved had the approval been requested, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and opportunity for hearing, the commissioner may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of the policyholders, creditors, or the public.

D. Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent thereof has committed a willful violation of this Subpart, the commissioner may cause criminal proceedings to be instituted by the Nineteenth Judicial District Court in and for the parish of East Baton Rouge, against the insurer or the responsible director, officer, employee, or agent thereof. Any insurer which willfully violates this Subpart may be fined not more than one hundred thousand dollars. Any individual who willfully violates this Subpart may be fined in his individual capacity not more than fifty thousand dollars or be imprisoned with or without hard labor for not more than five years or both.

E. Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the commissioner in the performance of his duties under this Subpart, upon conviction thereof shall be imprisoned with or without hard labor for not more than five years or fined not more than fifty thousand dollars, or both. Any fines imposed shall be paid by the officer, director, or employee in his individual capacity.

F. If at the discretion of the commissioner, it appears that any person has committed a violation of R.S. 22:691.4 and the violation prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with R.S. 22:731 et seq.

Acts 2012, No. 294, §1.



RS 22:691.14 - Receivership

§691.14. Receivership

If at the discretion of the commissioner, it appears that any person has committed a violation of this Subpart which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the commissioner may proceed pursuant to the provisions contained in R.S. 22:73, 96, 731 et seq., 2001 et seq., as well as Subpart H of this Part and Chapter 9 of this Code.

Acts 2012, No. 294, §1.



RS 22:691.15 - Recovery

§691.15. Recovery

A. If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer either of following:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock.

(2) Any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer or employee, where the distribution or payment pursuant to Paragraph (1) or (2) of this Subsection is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of Subsections B, C, and D of this Section.

B. No distribution shall be recoverable if the parent or affiliate shows that, when paid, the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

C. Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments pursuant to Subsection A of this Section, which the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that would have been received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

D. The maximum amount recoverable under this Section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

E. To the extent that any person liable under Subsection C of this Section is insolvent or otherwise fails to pay claims due from it, its parent corporation or holding company, or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

Acts 2012, No. 294, §1.



RS 22:691.16 - Revocation, suspension, or nonrenewal of insurer's authority

§691.16. Revocation, suspension, or nonrenewal of insurer's authority

If at the discretion of the commissioner, it appears that any person has committed a violation of this Subpart which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for such period as the commissioner finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.

Acts 2012, No. 294, §1.



RS 22:691.17 - Judicial review; mandamus

§691.17. Judicial review; mandamus

A. Any person aggrieved by any act, determination, rule, regulation, or order or any other action of the commissioner pursuant to this Subpart may appeal to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge. The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

B. The filing of an appeal pursuant to this Section shall stay the application of any rule, regulation, order, or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that a stay would be detrimental to the interest of policyholders, shareholders, creditors, or the public.

C. Any person aggrieved by any failure of the commissioner to act or make a determination required by this Subpart may petition the Nineteenth Judicial District Court in and for the parish of East Baton Rouge for a writ of mandamus directing the commissioner to act or make a determination forthwith.

Acts 2012, No. 294, §1.



RS 22:691.18 - Severability

§691.18. Severability

The provisions of this Subpart are severable. If any provision or item of this Subpart, or application thereof, is held invalid, such invalidity shall not affect other provisions, items, or applications of this Subpart which are to be given effect without the invalid provision, item, or application of the Subpart.

Acts 2012, No. 294, §1.



RS 22:691.19 - Substitution of policies; charge by lender prohibited; penalty

§691.19. Substitution of policies; charge by lender prohibited; penalty

A. It shall be unlawful for any person, firm, or corporation engaged in financing the purchase of immovable or movable property, or of lending money on the security of immovable or movable property, or for any trustee, director, officer, agent, or other employee of any such person, firm or corporation, to require, directly or indirectly, that a borrower, or any other person, in obtaining insurance coverage on the property, pay a service charge or fee of any kind to substitute the insurance policy of one insurance company for that of another.

B. Any violation of any of the provisions of this Section by any person, firm, or corporation shall be a misdemeanor and is punishable by a fine of not less than one hundred dollars or more than five hundred dollars, or imprisonment for not less than sixty days or more than one year, or both fine and imprisonment, for each offense, in the discretion of the court.

Acts 2012, No. 294, §1.



RS 22:691.20 - Ownership of domestic stock insurance company equity securities; filing of statements

§691.20. Ownership of domestic stock insurance company equity securities; filing of statements

Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner of insurance within ten days after he becomes such beneficial owner, director, or officer, a statement, in such form as the commissioner of insurance may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner of insurance a statement, in such form as the commissioner of insurance may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

Acts 2012, No. 294, §1.



RS 22:691.21 - Profits to inure to company; suits to recover

§691.21. Profits to inure to company; suits to recover

For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty days after request or shall fail to diligently prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. This Section shall not be construed to cover any transaction where such beneficial owner was not such, both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner of insurance, by rules and regulations may exempt as not comprehended within the purpose of this Section.

Acts 2012, No. 294, §1.



RS 22:691.22 - Unlawful sales

§691.22. Unlawful sales

It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (1) does not own the security sold, or (2) if owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails, or other usual channels of transportation; but no person shall be deemed to have violated this Section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

Acts 2012, No. 294, §1.



RS 22:691.23 - Sales exempt

§691.23. Sales exempt

The provisions of R.S. 22:691.21 shall not apply to any purchase and sale, or sale and purchase, and the provisions of R.S. 22:691.22 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, for such security. The commissioner of insurance may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

Acts 2012, No. 294, §1.



RS 22:691.24 - Arbitrage transactions

§691.24. Arbitrage transactions

The provisions of R.S. 22:691.20 through 691.22 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner of insurance may adopt in order to carry out the purposes of R.S. 22:49* and 691.20 through 691.27.

Acts 2012, No. 294, §1.

NOTE: *Repealed by Acts 2009, No. 503.



RS 22:691.25 - "Equity security" defined

§691.25. "Equity security" defined

The term "equity security" when used in R.S. 22:49* and 691.20 through 691.27, means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other equity security of a domestic stock insurance company which the commissioner of insurance shall deem to be of a similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security of a domestic stock insurance company.

Acts 2012, No. 294, §1.

NOTE: *Repealed by Acts 2009, No. 503.



RS 22:691.26 - Securities exempt

§691.26. Securities exempt

The provisions of R.S. 22:691.20 through 691.22 shall not apply to such equity securities of a domestic stock insurance company if either of the following apply:

(1) Such securities shall be registered or shall be required to be registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended.

(2) Such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of R.S. 22:691.20 through 691.22 except for the provisions of this Paragraph.

Acts 2012, No. 294, §1.



RS 22:691.27 - Rules and regulations

§691.27. Rules and regulations

The commissioner of insurance shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by R.S. 22:49* and 691.20 through 691.27 and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of R.S. 22:691.20 through 691.22 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner of insurance, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

Acts 2012, No. 294, §1.

NOTE: *Repealed by Acts 2009, No. 503.



RS 22:692 - Repealed by Acts 2012, No. 294, §2

§692. Repealed by Acts 2012, No. 294, §2.



RS 22:692.1 - Redesignated as R.S. 22:1315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§692.1. Redesignated as R.S. 22:1315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:693 - Repealed by Acts 2012, No. 294, §2.

§693. Repealed by Acts 2012, No. 294, §2.



RS 22:694 - Repealed by Acts 2012, No. 294, §2.

§694. Repealed by Acts 2012, No. 294, §2.



RS 22:695 - Repealed by Acts 2012, No. 294, §2.

§695. Repealed by Acts 2012, No. 294, §2.



RS 22:696 - Repealed by Acts 2012, No. 294, §2.

§696. Repealed by Acts 2012, No. 294, §2.



RS 22:697 - Repealed by Acts 2012, No. 294, §2.

§697. Repealed by Acts 2012, No. 294, §2.



RS 22:698 - Repealed by Acts 2012, No. 294, §2.

§698. Repealed by Acts 2012, No. 294, §2.



RS 22:699 - Repealed by Acts 2012, No. 294, §2.

§699. Repealed by Acts 2012, No. 294, §2.



RS 22:700 - Repealed by Acts 2012, No. 294, §2.

§700. Repealed by Acts 2012, No. 294, §2.



RS 22:701 - Repealed by Acts 2012, No. 294, §2.

§701. Repealed by Acts 2012, No. 294, §2.



RS 22:702 - Repealed by Acts 2012, No. 294, §2.

§702. Repealed by Acts 2012, No. 294, §2.



RS 22:703 - Repealed by Acts 2012, No. 294, §2.

§703. Repealed by Acts 2012, No. 294, §2.



RS 22:704 - Repealed by Acts 2012, No. 294, §2.

§704. Repealed by Acts 2012, No. 294, §2.



RS 22:705 - Repealed by Acts 2012, No. 294, §2.

§705. Repealed by Acts 2012, No. 294, §2.



RS 22:706 - Repealed by Acts 2012, No. 294, §2.

§706. Repealed by Acts 2012, No. 294, §2.



RS 22:707 - Repealed by Acts 2012, No. 294, §2.

§707. Repealed by Acts 2012, No. 294, §2.



RS 22:708 - Repealed by Acts 2012, No. 294, §2.

§708. Repealed by Acts 2012, No. 294, §2.



RS 22:709 - Repealed by Acts 2012, No. 294, §2.

§709. Repealed by Acts 2012, No. 294, §2.



RS 22:710 - Repealed by Acts 2012, No. 294, §2.

§710. Repealed by Acts 2012, No. 294, §2.



RS 22:711 - Repealed by Acts 2012, No. 294, §2.

§711. Repealed by Acts 2012, No. 294, §2.



RS 22:712 - Repealed by Acts 2012, No. 294, §2.

§712. Repealed by Acts 2012, No. 294, §2.



RS 22:713 - Repealed by Acts 2012, No. 294, §2.

§713. Repealed by Acts 2012, No. 294, §2.



RS 22:714 - Repealed by Acts 2012, No. 294, §2.

§714. Repealed by Acts 2012, No. 294, §2.



RS 22:715 - Repealed by Acts 2012, No. 294, §2.

§715. Repealed by Acts 2012, No. 294, §2.



RS 22:716 - Repealed by Acts 2012, No. 294, §2.

§716. Repealed by Acts 2012, No. 294, §2.



RS 22:717 - Repealed by Acts 2012, No. 294, §2.

§717. Repealed by Acts 2012, No. 294, §2.



RS 22:718 - Repealed by Acts 2012, No. 294, §2.

§718. Repealed by Acts 2012, No. 294, §2.



RS 22:719 - Repealed by Acts 2012, No. 294, §2.

§719. Repealed by Acts 2012, No. 294, §2.



RS 22:720 - Repealed by Acts 2012, No. 294, §2.

§720. Repealed by Acts 2012, No. 294, §2.



RS 22:721 - Repealed by Acts 2012, No. 294, §2.

§721. Repealed by Acts 2012, No. 294, §2.



RS 22:722 - Repealed by Acts 2012, No. 294, §2.

§722. Repealed by Acts 2012, No. 294, §2.



RS 22:723 - Repealed by Acts 2012, No. 294, §2.

§723. Repealed by Acts 2012, No. 294, §2.



RS 22:724 - Repealed by Acts 2009, No. 503, §2.

§724. Repealed by Acts 2009, No. 503, §2.



RS 22:731 - Administrative supervision; commissioner

SUBPART H. ADMINISTRATIVE SUPERVISION

§731. Administrative supervision; commissioner

A. An insurer shall be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the discretion of the commissioner that:

(1) The condition of the insurer renders the continuance of its business hazardous to the public or its insureds.

(2) The insurer appears to have exceeded its powers granted under its certificate of authority and any applicable law.

(3) The insurer has failed to comply with the applicable provisions of this Code.

(4) The business of the insurer is being conducted fraudulently.

(5) The insurer grants its consent.

B. If the commissioner determines that any of the conditions set forth in Subsection A of this Section exist, the commissioner shall:

(1) Notify the insurer of his determination.

(2) Furnish to the insurer a written list of the requirements to abate this determination.

(3) Notify the insurer that it is under administrative supervision in accordance with the provisions of R.S. 22:731 through 736. This determination by the commissioner shall be subject to review in accordance with the Administrative Procedure Act.

C. If placed under administrative supervision, the insurer shall within sixty days, or within another period not to exceed one hundred twenty days prescribed by the commissioner, comply with the requirements directed by the commissioner pursuant to the provisions of R.S. 22:731 through 736.

D. If the commissioner determines after due notice that the conditions which precipitated the administrative supervision still exist, he may extend the period of supervision.

E. If the commissioner determines that none of these conditions still exist, the commissioner shall release the insurer from supervision.

F. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1.



RS 22:732 - Confidentiality of certain proceedings and records; immunity of certain staff

§732. Confidentiality of certain proceedings and records; immunity of certain staff

A. Notwithstanding any other provision of law, all proceedings, hearings, notices, correspondence, reports, and other information in the possession of the commissioner or the department of insurance relating to the supervision of any insurer are confidential, except as otherwise provided in this Section.

B. The personnel of the Department of Insurance shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information to the extent permitted by the commissioner.

C. The commissioner may open the proceedings or disclose the notices, correspondence, reports, records, or information to any department, agency, or other instrumentality of the state or of the United States if the opening or disclosure is necessary or proper for the enforcement of the laws of this or any other state of the United States.

D. The provisions of this Section shall not apply to hearings, notices, correspondence, reports, records, or other information obtained upon appointment of a receiver for the insurer by a court of competent jurisdiction.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against any employee, agent, or representative of the Department of Insurance for any action taken by him in the performance of his powers and duties under the proceedings of this Section.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:732 redesignated as R.S. 22:2001 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:732.1 - Redesignated as R.S. 22:2002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§732.1. Redesignated as R.S. 22:2002 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:732.2 - Redesignated as R.S. 22:2003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§732.2. Redesignated as R.S. 22:2003 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:732.3 - Redesignated as R.S. 22:2004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§732.3. Redesignated as R.S. 22:2004 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:733 - Prohibited acts during period of supervision

§733. Prohibited acts during period of supervision

During the period of administrative supervision, the commissioner or his designee shall serve as the administrative supervisor of the insurer. The commissioner may require that the insurer not do any of the following during the period of supervision without his or his designee's prior written approval:

(1) Dispose of, convey, or encumber any of its assets, liabilities, or business in force.

(2) Withdraw any monies, or contents therein, of its bank accounts.

(3) Lend any of its funds.

(4) Invest any of its funds.

(5) Transfer any of its property.

(6) Incur any debt, obligation, or liability.

(7) Merge or consolidate with another company.

(8) Approve new premiums or renew any policies.

(9) Enter into any new reinsurance contract or treaty.

(10) Terminate, surrender, forfeit, convert, or lapse any insurance policy, certificate, or contract, except those obligations for nonpayment of premiums due.

(11) Release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate, or contract.

(12) Make any material change in management.

(13) Increase salaries and benefits of officers or directors or the payment of bonuses, dividends, or other payments deemed preferential.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:733 redesignated as R.S. 22:2005 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:734 - Review and stay of action; supervision

§734. Review and stay of action; supervision

During the period of supervision, the insurer may contest an action taken or proposed to be taken by the supervisor, specifying the manner wherein the action being complained of would not result in improving the condition of the insurer. Denial of the insurer's request upon reconsideration shall entitle the insurer to request the appropriate review of administrative procedures.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:771 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:734 redesignated as R.S. 22:2006 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:734.1 - Redesignated as R.S. 22:2007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§734.1. Redesignated as R.S. 22:2007 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:735 - Administrative election of proceedings

§735. Administrative election of proceedings

Nothing contained in this Subpart shall preclude the commissioner from initiating judicial proceedings in conservation, rehabilitation, or liquidation proceedings or other delinquency proceedings, however designated under the laws of the state, regardless of whether the commissioner has previously initiated administrative supervision under this Subpart against the insurer.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:772 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:735 redesignated as R.S. 22:2008 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:736 - Administrative rules

§736. Administrative rules

The commissioner may adopt reasonable rules, including fines and penalties for violations of R.S. 22:733, necessary for the implementation of the provisions herein, pursuant to the Administrative Procedure Act.

Acts 1991, No. 997, §1; Redesignated from R.S. 22:773 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:736 redesignated as R.S. 22:2009 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:737 - Expenses of supervision; payment by insurer

§737. Expenses of supervision; payment by insurer

A. All expenses incurred by the commissioner in conducting an administrative supervision shall be paid by the insurer being supervised. An insurer may contest the reasonableness of the amount of the expenses billed to it by applying to a court of competent jurisdiction for a rule to test the reasonableness of the billing. The rule shall be tried by preference and, if appealed, shall be given preference in the appellate court as may be provided for suits against the state.

B. If a supervised insurer does not contest the reasonableness of the billing and fails to pay the expenses of the examination within thirty days after the receipt of the billing or within fifteen days after the date that a final judgment was rendered when a rule had been issued pursuant to Subsection A of this Section, the commissioner may file a lien against any of the assets of the supervised insurer located within the state until the amount of the lien is paid in full.

C. The commissioner may issue such rules, regulations, or orders as are necessary to carry out and implement the provisions of this Subpart pursuant to the Administrative Procedure Act.

Acts 1992, No. 437, §1; Acts 1999, No. 1304, §1, eff. July 12, 1999; Redesignated from R.S. 22:774 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:737 redesignated as R.S. 22:2010 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:737.1 - Redesignated as R.S. 22:2011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§737.1. Redesignated as R.S. 22:2011 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:737.2 - Redesignated as R.S. 22:2012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§737.2. Redesignated as R.S. 22:2012 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:738 - Redesignated as R.S. 22:2013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§738. Redesignated as R.S. 22:2013 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:739 - Redesignated as R.S. 22:2014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§739. Redesignated as R.S. 22:2014 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:739.1 - Redesignated as R.S. 22:2015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§739.1. Redesignated as R.S. 22:2015 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:740 - Redesignated as R.S. 22:2016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§740. Redesignated as R.S. 22:2016 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:741 - Redesignated as R.S. 22:73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§741. Redesignated as R.S. 22:73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:742 - Redesignated as R.S. 22:2017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§742. Redesignated as R.S. 22:2017 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:743 - Redesignated as R.S. 22:2018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§743. Redesignated as R.S. 22:2018 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:744 - Redesignated as R.S. 22:2019 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§744. Redesignated as R.S. 22:2019 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745 - Redesignated as R.S. 22:2020 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745. Redesignated as R.S. 22:2020 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.1 - Redesignated as R.S. 22:2021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.1. Redesignated as R.S. 22:2021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.2 - Redesignated as R.S. 22:2022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.2. Redesignated as R.S. 22:2022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.3 - Redesignated as R.S. 22:2023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.3. Redesignated as R.S. 22:2023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:745.4 - Redesignated as R.S. 22:2024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§745.4. Redesignated as R.S. 22:2024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:746 - Redesignated as R.S. 22:2025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§746. Redesignated as R.S. 22:2025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:747 - Redesignated as R.S. 22:2026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§747. Redesignated as R.S. 22:2026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:748 - Redesignated as R.S. 22:2027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§748. Redesignated as R.S. 22:2027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:749 - Redesignated as R.S. 22:2028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§749. Redesignated as R.S. 22:2028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:750 - Redesignated as R.S. 22:2029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§750. Redesignated as R.S. 22:2029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:751 - Commissioner of insurance to make valuation

PART IV. RESERVES

SUBPART A. LIFE INSURANCE RESERVES

§751. Commissioner of insurance to make valuation

A.(1)(a) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called "reserves", for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state. The commissioner shall certify the amount of any such reserves.

(b) In calculating such reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise.

(2)(a) Every foreign life insurance company or fraternal order shall either:

(i) Submit a valuation certificate from their domiciliary state before August first of the year following the year of valuation.

(ii) Be valued by the commissioner at the expense of the company.

(b) The commissioner shall require such documents and studies as he deems necessary in order to accomplish this valuation. In lieu of the valuation of the reserves herein required of any foreign or alien company, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if such official accepts as sufficient and for all valid legal purposes, the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(3) The commissioner may adopt rules and regulations to implement the provisions of this Subsection, pursuant to the Administrative Procedure Act.

B. The legal minimum standard for such valuation of policies, including industrial life insurance policies, shall be the American Experience Table of Mortality with interest at four percent per annum, except that group insurance policies under which premium rates are not guaranteed for a period in excess of five years shall be valued on the American Men Ultimate Table of Mortality with interest at three and one-half percent per annum.

C. Such valuation shall be made according to a method producing reserves not less than those produced by the one year full preliminary term method and, with respect to policies (other than industrial policies) issued to residents of the continental United States on and after January 1, 1939, not less than those produced by the modified preliminary term method under what is known as the Illinois Standard.

D. The legal minimum standard for the valuation of annuities issued on and after January 1, 1939 shall be the American Annuitants Table with interest at five percent per annum for group annuities and four percent per annum for all other annuities, except that annuities deferred ten or more years and written in connection with life insurance shall be valued on the same basis as that used in computing the consideration or premiums therefor, or upon any higher standard at the option of the insurer. Annuities issued prior to January 1, 1939, shall continue to be valued on a basis not lower than that used for the annual statement for the year 1937.

E. On or after July 29, 1947, the reserves of industrial life insurance companies and service insurance companies chartered by this state shall be determined by the commissioner of insurance by applying the following reductions to the reserve figures produced, in each case, by the method of computation set forth in the foregoing provisions of this Section:

(1) On all policies issued by such insurers prior to January 1, 1937, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, a reduction not to exceed seventy percent of the reserve as computed in accordance with this Subpart.

(2) On all policies issued by such insurers from January 1, 1937, to December 31, 1946, inclusive, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, a reduction not to exceed forty percent of the reserve as computed in accordance with this Subpart.

(3)(a) On all policies issued by such an insurer from January 1, 1947 through December 31, 1977, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, a reduction not to exceed twenty-five percent of the reserve as computed in accordance with this Subpart. However, certain policies described in R.S. 22:142 and 143 shall be fully reserved without benefit of reduction in reserves.

(b) All policies issued by such an insurer on or after January 1, 1978, which provide for the furnishing of a funeral as the obligation of the insurer to the insured and his beneficiary, shall be fully reserved without benefit of reduction in reserves.

(4) Provided, that in all cases, this reduction shall be allowed only where the insurer produces satisfactory proof of a contract with an authorized funeral director who is capable of furnishing the service specified in the policy, allowing a discount for the furnishing of the service specified therein, and in no case shall the reduction allowed herein exceed the amount of the reduction allowed in such contract.

(5) Repealed by Acts 2009, No. 503, §2.

(6) Provided, further, that such reduction shall only be granted to those insurers who agree by an instrument in writing, filed with the commissioner of insurance, to apportion to and to maintain in a separate reserve fund, and who actually do apportion to and maintain in a separate fund, at least two percent of their annual gross premium income, for the purpose of bringing up the reserves to which the above reduction would apply on all funeral policies to seventy-five percent, and on all policies providing in whole or part for cash benefits to one hundred percent, of the full reserve on that portion of funeral policies providing for cash benefits, as computed in accordance with Subsections A, B, C and D of this Section, the aforesaid two percent to be in addition to any normal increase in reserves during the year.

F. Any life insurer transacting insurance in foreign countries only and not transacting insurance in any state of the United States or of the District of Columbia shall calculate its reserves on insurance written on such residents of foreign countries in accordance with reserve standards approved by the commissioner of insurance for the state of Louisiana. Acts that would otherwise be considered the transaction of insurance as that term is defined in this Title shall not be considered the transaction of insurance when undertaken in connection with the insurance of residents of foreign countries by life insurers that only insure residents of foreign countries. The mortality, interest, and other standards specified in this Section and in the standard nonforfeiture law as set forth in R.S. 22:936 shall not apply to policies and contracts approved for issuance only to residents of foreign countries.

Acts 1958, No. 125. Amended by Acts 1979, No. 370, §1; Acts 1992, No. 704, §1; Acts 1993, No. 535, §1; Acts 2001, No. 61, §1; Redesignated from R.S. 22:162 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2.

NOTE: Former R.S. 22:751 redesignated as R.S. 22:2030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:752 - Actuarial opinion reserves

§752. Actuarial opinion reserves

A. Prior to the operative date of the valuation manual, each life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner by regulation shall define the specifics of this opinion and add any other items deemed to be necessary in its scope.

B.(1) Each life insurance company, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by Subsection A of this Section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the obligations of the company under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(2) The commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this Section.

C. Each opinion required by Subsection B of this Section shall be governed by the following provisions:

(1) A memorandum in form and substance acceptable to the commissioner, as specified by regulation, shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and to prepare such supporting memorandum as is required by the commissioner.

D. Each opinion required by Subsections A and B of this Section shall be governed by the following provisions:

(1) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year as of the end of that year.

(2) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation.

(3) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the commissioner may by regulation prescribe.

(4) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(5) For the purposes of this Subpart, "qualified actuary" means a member in good standing of the American Academy of Actuaries who satisfies the requirements set forth in such regulations by the commissioner.

(6) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(7) Disciplinary action by the commissioner against the company or the qualified actuary shall be defined in regulations by the commissioner.

(8) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection therewith, shall be kept confidential by the commissioner, and shall not be made public, and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this Section or by regulations promulgated hereunder. However, the memorandum or other material may otherwise be released by the commissioner either with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. However, if any portion of the confidential memorandum is cited by the company in its marketing, is cited before any governmental agency other than a state insurance department, or is released by the company to the news media, all portions of the memorandum shall no longer be confidential.

E. On and after the operative date of the valuation manual, every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner shall annually:

(1) Submit an opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with the laws of this state.

(2) Include in the opinion required by Paragraph (1) of this Subsection, unless exempted in the valuation manual, an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company in support of the reserves and related actuarial items, including but not limited to the investment earnings from the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

F. Each opinion required by Subsection E of this Section shall be governed by the following:

(1) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.

(2) The opinion and memorandum shall be in accordance with the form and substance prescribed in the valuation manual and acceptable to the commissioner.

(3) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual.

(4) The opinion shall apply to all policies and contracts subject to Paragraph (E)(2) of this Section, plus other actuarial liabilities as may be specified in the valuation manual.

(5) The opinion shall be based on standards adopted by the Actuarial Standards Board, or its successor, and on additional standards that may be prescribed in the valuation manual.

(6) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(7) Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion.

(8) Disciplinary action by the commissioner against the company or the appointed actuary shall be in accordance with this Title and rules or regulations promulgated by the commissioner.

Acts 1992, No. 704, §1; Redesignated from R.S. 22:162.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2013, No. 349, §1, eff. Jan. 1, 2014.

NOTE: Former R.S. 22:752 redesignated as R.S. 22:2031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:753 - Policies under standard valuation law

§753. Policies under standard valuation law

A.(1) The mortality, interest, and other standards specified in R.S. 22:751 shall apply to policies and contracts issued in the United States or its territories except those issued subject to the standard non-forfeiture law as set forth in R.S. 22:936. Mortality, interest, and other standards, consistent with prevailing generally accepted actuarial assumptions at the time of issue, shall apply to policies and contracts issued outside of the United States and its territories.

(2) Reserves for all such policies and contracts may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by R.S. 22:751.

B. For policies and contracts issued prior to the operative date of the valuation manual:

(1) Except as otherwise provided in Paragraphs (2) and (3) of this Subsection, the minimum standard for the valuation of all other policies and contracts shall be the Commissioner's Reserve Valuation Methods defined in Paragraphs (4), (5), and (8) of this Subsection, five percent interest for group annuity and pure endowment contracts, four percent interest for all other such policies and contracts, and four and one-half percent interest for policies and contracts, other than annuities and pure endowment contracts, issued on or after September 7, 1979, and the following tables:

(a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies: the Commissioners 1941 Standard Ordinary Mortality Table for such policies issued prior to September 7, 1979, the Commissioners 1958 Standard Ordinary Mortality Table for such policies issued on or after September 7, 1979, and prior to January 1, 1989; provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in this Section may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after January 1, 1989, the Commissioners 1980 Standard Ordinary Mortality Table, or, at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or any ordinary mortality table adopted after 1980, by the National Association of Insurance Commissioners that is approved by the commissioner.

(b) For all new industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies: the 1941 Standard Industrial Mortality Table for such policies issued prior to September 7, 1979, and for such policies issued on or after such effective date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table adopted after 1980, by the National Association of Insurance Commissioners that is approved by the commissioner.

(c) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies: the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the commissioner.

(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies: the Group Annuity Mortality Table for 1951, any modification of such table approved by the commissioner, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(e) For total and permanent disability benefits in or supplementary to ordinary policies or contracts: for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that are approved by the commissioner; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the insurer, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table authorized by this Subpart for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies: for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table authorized by this Subpart for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis and other special benefits: such tables as approved by the commissioner.

(2)(a) Except as provided in Paragraph (3) of this Subsection, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after September 7, 1979, and for all annuities and pure endowments purchased on or after such effective date under group annuity and pure endowment contracts shall be the Commissioner's Reserve Valuation Methods defined in Paragraphs (4) and (5) of this Subsection and the following tables and interest rates:

(i) For individual annuity and pure endowment contracts issued prior to September 7, 1979, excluding any disability and accidental death benefits in such contracts: the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the commissioner, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts.

(ii) For individual single premium immediate annuity contracts issued on or after September 7, 1979, excluding any disability and accidental death benefits in such contracts: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(iii) For individual annuity and pure endowment contracts issued on or after September 7, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts: the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner, or any modification of these tables approved by the commissioner, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts.

(iv) For all annuities and pure endowments purchased prior to September 7, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts: the 1971 Group Annuity Mortality Table, or any modification of this table approved by the commissioner, and six percent interest.

(v) For all annuities and pure endowments purchased on or after September 7, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts: the 1971 Group Annuity Mortality Table or any group annuity mortality table adopted on or after January 1, 1981, by the National Association of Insurance Commissioners that is approved by the commissioner, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(b) Any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Paragraph after a specified date before January 1, 1981, which shall be the effective date of this Paragraph for such insurer; provided, an insurer may elect a different effective date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no such election, the effective date of this Paragraph for such insurer shall be January 1, 1981.

(3)(a) The interest rates used in determining minimum standard for the valuation of the policies and contracts listed in Items (i), (ii), (iii), and (iv) of this Subparagraph shall be the calendar year statutory valuation interest rates, as defined in this Paragraph, or, at the option of the insurer, for any category of policies or contracts, the rate or rates of interest provided in Paragraph (1) or (2) of this Subsection.

(i) All life insurance policies issued in a particular calendar year, on or after January 1, 1989.

(ii) All individual annuity and pure endowment contracts issued on or after January 1, 1983.

(iii) All group annuities and pure endowments on or after January 1, 1983.

(iv) The net increase, if any, in a particular calendar year after January 1, 1983, in the amounts held under guaranteed interest contracts.

(b)(i) The calendar year statutory valuation interest rates shall be determined as follows, with the results rounded to the nearer one-quarter of one percent:

(aa) For life insurance: I =.03 + W (R1 -.03) +W (R2 -.09).

2

(bb) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options: I=.03 + W (R-.03) where R1 is the lesser of R and.09; R2 is the greater of R and.09; R is the reference interest rate defined in Subparagraph (d) of this Paragraph; and W is the weighting factor defined in Subparagraph (c) of this Paragraph.

(cc) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in Subitem (bb) of this Item, the formula for life insurance stated in Subitem (aa) of this Item shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years, and the formula for single premium immediate annuities stated in Subitem (bb) of this Item shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less.

(dd) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in Subitem (bb) of this Item shall apply.

(ee) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in Subitem (bb) of this Item shall apply.

(ii) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this Subparagraph differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall then be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying this Subparagraph, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, by using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year.

(iii) At the option of the insurer, calculation for life insurance policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the statutory interest rate, as defined in this Subsection, for life insurance policies issued in the immediately preceding calendar year.

(c) The weighting factors referred to in the formulae stated in Subparagraph (b) of this Paragraph shall be as provided in the following tables:

(i) Weighting factors for life insurance:

Guarantee Duration in years

Weighting

Factors

10 years or less

.50

More than 10, but not more than 20 years

.45

More than 20 years

.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values, or both, which are guaranteed in the original policy;

(ii) The weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is .80.

(iii) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in Item (ii) of this Subparagraph, shall be as specified in Subitems (aa), (bb), and (cc) of this Item according to the provisions in Subitems (dd), (ee), and (ff) of this Item:

(aa) For annuities and guaranteed interest contracts valued on an issue year basis:

Weighting Factor

Guarantee

for Plan Type

Duration in Years

A

B

C

5 years or less:

.80

.60

.50

More than 5 years, but not more than 10 years:

.75

.60

.50

More than 10 years, but not more than 20 years:

.65

.50

.45

More than 20 years:

.45

.35

.35

(bb)

Plan Type

A

B

C

For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown

in Subparagraph (a) of this Paragraph increased by:

.15

.25

.05

(cc)

Plan Type

A

B

C

For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in Subitem (aa) or derived in Subitem (bb) increased

by:

.05

.05

.05

(dd) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(ee) The plan type as used in the above tables is defined as follows:

Plan Type A:

At any time the policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or without such adjustment but in installments over five years or more, or as an immediate life annuity, or no withdrawal as permitted.

Plan Type B:

Before expiration of the interest rate guarantee, the policyholder may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or without such adjustment but in installments over five years or more, or no withdrawal is permitted. At the end of the interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan Type C:

The policyholder may withdraw funds before expiration of the interest rate guarantee in a single sum or installments over less than five years either without adjustment to reflect changes in the interest rates or asset values since receipt of the funds by the insurer, or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(ff) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options shall be valued on an issue year basis. As used in this Paragraph, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) The reference interest rate referred to in Subparagraph (b) of this Paragraph shall be defined as follows:

(i) For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(ii) For a single premium immediate annuity and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or year of purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(iii) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in Subitem (c)(iii)(bb) of this Paragraph with guarantee duration in excess of ten years, the lesser of the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options valued on a year of issue basis, except as stated in Item (ii) of this Subparagraph, with guarantee duration of ten years or less, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody's Investors Service, Inc.

(v) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.

(vi) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in (ii) above, the average over a period of twelve months, ending on June thirtieth of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc.

(e) In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by the commissioner, shall be substituted.

(4)(a) Except as otherwise provided in Paragraphs (5), (6), and (8) of this Subsection, reserves according to the Commissioner's Reserve Valuation Method for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value at the date of valuation of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be the uniform percentage of the respective contract premiums, excluding extra premiums on substandard policies, for such benefits that, at the date of issue of the policy, the present value of all modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of Item (i) of this Subparagraph over Item (ii) of this Subparagraph as follows:

(i) A net level annual premium equal to the present value at the date of issue of such benefits provided for after the first policy year, divided by the present value at the date of issue of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided however, that such net level annual premium shall not exceed the net level annual premium on the nineteen year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(ii) A net one year term premium for such benefits provided for in the first policy year.

(b) Any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value, or a combination thereof, in an amount greater than such excess premium, the reserve according to the Commissioner's Reserve Valuation Method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in Paragraph (8) of this Subsection be the greater of the reserve as of such policy anniversary calculated as described in Subparagraph (a) of this Paragraph and the reserve as of such policy anniversary calculated as described in that Subparagraph, but with the value defined in that Subparagraph being reduced by fifteen percent of the amount of such excess first year premium, all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, the policy being assumed to mature on such date as an endowment, and the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in Paragraphs (1) and (3) of this Subsection shall be used.

(c) Reserves according to the Commissioner's Reserve Valuation Method for life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums shall be calculated by a method consistent with the principles of this Paragraph. Reserves for group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended; disability and accidental death benefits in all policies and contracts; and all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the benefits granted and approved by the commissioner.

(5)(a) This Section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

(b) Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(6)(a) An insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, shall in no event be less than the aggregate reserves calculated in accordance with the methods set forth in Paragraphs (4), (5), (8), and (10) of this Subsection and the mortality table or tables, and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(b) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined to be necessary to render the opinion required in R.S. 22:752.

(c) The commissioner of insurance shall promulgate a regulation containing the minimum standards applicable to the valuation of health and accident plans.

(7) Reserves for any category of policies, contracts, or benefits may be calculated at the option of the insurer according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher but may be lower than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(8)(a) If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this Paragraph are those standards stated in Paragraphs (1) and (3) of this Subsection.

(b) Any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this Paragraph shall be applied as if the method actually used in calculating the reserve for such policy were the method described in Paragraph (4) of this Subsection, ignoring Subparagraph (b) of that Paragraph. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with Paragraph (4) of this Subsection, including Subparagraph (b) of that Paragraph, and the minimum reserve calculated in accordance with this Paragraph.

(9) Nothing in this Subsection shall apply to any policy issued by any insurer subject to the provisions of Subparts D and E of Part I of this Chapter, R.S. 22:131 et seq. and R.S. 22:141 et seq., unless such insurer elects to comply with the standard non-forfeiture law.

(10) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in Paragraphs (4), (5), and (8) of this Subsection, the reserves which are held under any such plan shall be appropriate in relation to the benefits and the pattern of premiums for that plan, and shall be computed by a method which is consistent with the principles of this Section as determined by the commissioner.

C. For policies issued on or after the operative date of the valuation manual:

(1) The standard prescribed in the valuation manual is the minimum standard of valuation required under R.S. 22:751(A), except as provided under Paragraph (5) or (7) of this Subsection.

(2) The operative date of the valuation manual is January first of the first calendar year following the first July first as of which all of the following have occurred:

(a) The valuation manual has been adopted by the NAIC by an affirmative vote of at least forty-two members, or three-fourths of the members voting, whichever is greater.

(b) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than seventy-five percent of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements.

(c) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least forty-two of the fifty-five NAIC member jurisdictions.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January first following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(a) At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership.

(b) Members of the NAIC representing jurisdictions totaling greater than seventy-five percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in Subparagraph (a) of this Paragraph: life, accident and health annual statements, health annual statements, or fraternal annual statements.

(4) For policies not subject to a principle-based valuation under Subsection D of this Section, the minimum valuation standard shall use one of the following:

(a) The minimum valuation standard that was in effect prior to the operative date of the valuation manual.

(b) A reserve standard that quantifies the benefits, guarantees, and funding associated with the contract risk and a level of conservatism that reflects all unfavorable events that have a reasonable probability of occurring.

(5) In the absence of a specific valuation requirement, the company shall comply with minimum valuation standards prescribed by the commissioner by rule or regulation.

(6) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any valuation requirement. The commissioner may rely upon the opinion of a qualified actuary engaged by the commissioner of another state, district, or territory of the United States.

(7) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary to comply with the requirements of the valuation manual, and the company shall adjust the reserves as required by the commissioner.

(8) Upon written application of a domestic insurer, the commissioner may exempt the insurer or specific product forms or lines from the requirements of this Subsection.

D.(1) For policies or contracts specified in the valuation manual as being subject to principle-based valuation, a company shall establish reserves that:

(a) Quantify the benefits, guarantees, and funding associated with the contracts and their risk at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts, including conditions appropriately adverse to quantify any significant tail risk.

(b) Incorporate assumptions, risk analysis methods, financial models, and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods.

(c) Incorporate assumptions that are derived from one of the following:

(i) The valuation manual.

(ii) When not prescribed in the valuation manual, one of the following:

(aa) The company's available, relevant, and statistically credible experience.

(bb) To the extent that company data are not available, relevant, or statistically credible, other available, relevant, and statistically credible experience.

(d) Provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) As specified in the valuation manual, a company using a principle-based valuation for one or more policies or contracts shall:

(a) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual.

(b) Provide to the commissioner and the board of directors an annual certification of the effectiveness of the principle-based valuation internal controls. The controls shall be designed to assure that all material risks are included in the valuation in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year.

(c) Develop a principle-based valuation report that complies with standards prescribed in the valuation manual and file it with the commissioner when requested.

(3) A principle-based valuation may include a prescribed formulaic reserve component.

E. For policies in force on or after the operative date of the valuation manual, a company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.

F. Any such insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this Section may, with the approval of the commissioner of insurance, adopt any lower standard of valuation, but not lower than the minimum provided in this Section. However, for purposes of this Section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by this Subpart shall not be deemed to be the adoption of a higher standard of valuation.

G. For purposes of this Subpart, "confidential information" shall mean:

(1) A memorandum in support of an opinion submitted under this Section and any other documents, materials and other information, including but not limited to all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such memorandum.

(2) All documents, materials and other information, including but not limited to all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under this Section provided, however, that if an examination report or other material prepared in connection with an examination made under Chapter 8 of this Title is not held as private and confidential information under Chapter 8 of this Title, an examination report or other material prepared in connection with an examination made under this Section shall not be confidential information to the same extent as if such examination report or other material had been prepared under Chapter 8 of this Title.

(3) Any reports, documents, materials and other information developed by a company in support of, or in connection with, an annual certification by the company under this Section evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials, and other information.

(4) Any principle-based valuation report developed under this Section and any other documents, materials and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such report.

(5) Any documents, materials, data and other information submitted by a company under this Section, to be known collectively as "experience data" and any other documents, materials, data and other information, including but not limited to all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner together with any experience data, the experience materials, and any other documents, materials, data and other information, including but not limited to all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

H. Privilege for, and confidentiality of, confidential information.

(1) Except as provided in this Section, a company's confidential information is confidential by law and privileged, and shall not be subject to the Public Records Law, R.S. 44:1.1 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action; however, the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(2) Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(3) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information (a) with other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries and (b) in the case of confidential information specified in Paragraphs (G)(1) and (4) of this Section only, with the Actuarial Board for Counseling and Discipline, or its successor, upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials; in the case of Subparagraphs (a) and (b) of this Paragraph, provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data, and other information in the same manner and to the same extent as required for the commissioner.

(4)(a) The commissioner may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the Actuarial Board for Counseling and Discipline, or its successor, and shall maintain as confidential or privileged any document, material, data or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information.

(b) The commissioner may enter into agreements governing sharing and use of information consistent with this Subsection.

(5) Repealed by Acts 2014, No. 635, §3, eff. June 12, 2014.

(6) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (3) of this Subsection.

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this Subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(8) In this Section "regulatory agency", "law enforcement agency", and the "NAIC" include but are not limited to their employees, agents, consultants, and contractors.

I. Notwithstanding Subsection H of this Section, any confidential information specified in Paragraphs (G)(1) and (4) of this Section:

(1) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under R.S. 22:752 or principle-based valuation report developed under this Section by reason of an action required by this Subpart or by regulations promulgated hereunder.

(2) May otherwise be released by the commissioner with the written consent of the company.

(3) Once any portion of a memorandum in support of an opinion submitted under R.S. 22:752 or a principle-based valuation report developed under this Section is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

J. For the purposes of this Subpart, the following definitions shall apply on and after the operative date of the valuation manual:

(1) "Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(2) "Appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required by R.S. 22:752.

(3) "Company" means an entity that has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts and one of the following:

(a) Has at least one such policy or contract in force or on claim in this state.

(b) Meets the requirement to hold a certificate of authority to write such policies or contracts in this state and has written, issued, or reinsured such policies or contracts in any state.

(4) "Deposit-type contract" means a contract that does not incorporate mortality or morbidity risks, and as may be specified in the valuation manual.

(5) "Life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

(6) "Policyholder behavior" means any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this Subpart including but not limited to lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(7) "Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with Subsection D of this Section as specified in the valuation manual.

(8) "Qualified actuary" means an individual qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and meets the requirements specified in the valuation manual.

(9) "Tail risk" means risk that occurs either when the frequency of low probability events is higher than expected under a normal probability distribution or when there are observed events of very significant size or magnitude.

(10) "Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this Subpart including any subsequent amendments.

Acts 1958, No. 125. Amended by Acts 1960, No. 285, §1; Acts 1964, No. 154, §1; Acts 1974, No. 4, §1; Acts 1975, No. 261, §1; Acts 1979, No. 370, §2; Acts 1982, No. 464, §1; Acts 1992, No. 704, §1; Acts 2003, No. 171, §1; Redesignated from R.S. 22:163 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §§1, 2; Acts 2013, No. 349, §1, eff. Jan. 1, 2014; Acts 2014, No. 635, §3, eff. June 12, 2014.

NOTE: Former R.S. 22:753 redesignated as R.S. 22:2032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:754 - Dividends; payments limited when reserve deficient

§754. Dividends; payments limited when reserve deficient

A. Payments in the form of dividends or otherwise shall not be made to its stockholders by any domestic life insurer, unless its assets exceed, to the amount of such payment, the amount of its paid-up capital stock and all its liabilities, including its reinsurance reserves, computed upon a basis provided in R.S. 22:753, and no payments shall be made to the policyholders of any such insurer, except for matured claims, and in the purchase of surrendered policies, unless its assets exceed to the amount of such payments, its liabilities, including its reinsurance reserves, computed as hereinabove provided.

B. However, in the case of any insurer availing itself of the reduction in the reserves allowed in R.S. 22:751 on funeral or cash policies, no payments shall be made to its stockholders in the form of dividends or otherwise, unless and until the reserve is equal to seventy-five per cent on funeral policies and one hundred per cent on the cash policies and that portion of combination policies providing for cash benefits, of the full reserve as computed in accordance with Subsections A, B, C, and D of R.S. 22:751.

Acts 1958, No. 125; Redesignated from R.S. 22:164 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:754 redesignated as R.S. 22:2033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:755 - Penalty; improper payment of dividends

§755. Penalty; improper payment of dividends

Any officer or director of any insurer who votes or assents to any payment, either to stockholders or policyholders, in violation of any of the provisions of R.S. 22:754 shall forfeit to the state the sum of five thousand dollars, to be recovered in an action brought in the name of the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:165 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:755 redesignated as R.S. 22:2034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:756 - Redesignated as R.S. 22:2035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§756. Redesignated as R.S. 22:2035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:756.1 - Redesignated as R.S. 22:2036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§756.1. Redesignated as R.S. 22:2036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:756.2 - Redesignated as R.S. 22:2037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§756.2. Redesignated as R.S. 22:2037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:757 - Redesignated as R.S. 22:2038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§757. Redesignated as R.S. 22:2038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:758 - Redesignated as R.S. 22:2039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§758. Redesignated as R.S. 22:2039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:759 - Redesignated as R.S. 22:2040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§759. Redesignated as R.S. 22:2040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:760 - Redesignated as R.S. 22:2041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§760. Redesignated as R.S. 22:2041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:761 - Unearned premium reserve

SUBPART B. RESERVES FOR INSURANCE

OTHER THAN LIFE

§761. Unearned premium reserve

A. With reference to insurance against loss or damage to property, except as provided in R.S. 22:763, and with reference to all general casualty insurance, health and accident insurance except as provided in R.S. 22:764, and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

B.(1) The commissioner of insurance may require that such reserve shall be equal to the unearned portions of the gross premiums in force after deducting authorized reinsurance, as computed on each respective risk, from the policy's date of issue.

(2) If the commissioner of insurance does not so require, then the unearned portions of the gross premiums in force, less authorized reinsurance which shall be held as a premium reserve, shall be computed according to the following table.

Term for Which Policy

Reserve for Unearned

Was Written

Premium

One year, or less

1/2

Two years:

First year

3/4

Second year

1/4

Three years:

First year

5/6

Second year

1/2

Third year

1/6

Four years:

First year

7/8

Second year

5/8

Third year

3/8

Fourth year

1/8

Five years:

First year

9/10

Second year

7/10

Third year

1/2

Fourth year

3/10

Fifth year

1/10

Over five years

Pro rata

(3) In lieu of computation according to such table, all of such reserves may be computed, at the insurer's option, on a monthly pro rata basis.

(4) After adopting any one of the methods for computing such reserve, an insurer shall not change methods without the commissioner of insurance's approval.

Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:8913 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:761 redesignated as R.S. 22:2042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:762 - Restrictions on maximum and annual premiums written

§762. Restrictions on maximum and annual premiums written

A. Whenever the commissioner has reason to believe that the financial condition of an insurer endangers the interests of its policyholders and the insurer's ratio of actual or projected annual net premiums to current surplus as to policyholders exceeds four to one, the commissioner may by order establish maximum net annual premiums to be written by the insurer consistent with maintaining the ratio specified herein. The order shall not exceed six months in duration.

B. Projected annual net premiums shall be based on the actual writings to date for the insurer's current calendar year or the insurer's writings for the previous calendar year, or both. The ratio shall be computed on an annualized basis.

C. This Section shall not apply to life or health insurers.

D. When computing the ratio of actual or projected annual net premiums to current surplus as to policyholders, as provided by Subsection A of this Section, policy fees shall not be included in the compilation of actual or projected annual net premiums.

Acts 1990, No. 881, §1, eff. Jan. 1, 1991; Acts 1991, No. 207, §1, eff. July 2, 1991; Redesignated from R.S. 22:891.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:762 redesignated as R.S. 22:2043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:763 - Reserve for marine and transportation (inland marine) insurance

§763. Reserve for marine and transportation (inland marine) insurance

In the case of policies of marine or inland navigation or transportation insurance the unearned premium reserve, to be charged as a liability shall be fifty percent of the amount of the premiums upon risks covering not more than one passage not terminated and shall be upon a pro rata basis for all other policies.

Acts 1958, No. 125; Redesignated from R.S. 22:892 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:763 redesignated as R.S. 22:2044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:764 - Reserves--noncancellable health and accident insurance

§764. Reserves--noncancellable health and accident insurance

A. The legal minimum standard for computing the active life reserve, including the unearned premium reserve, of noncancellable health and accident policies shall be based on Conference Modification of Class III Disability Experience with interest at not to exceed three and one-half percent per annum on the full preliminary term basis.

B. For policies with a waiting period of less than three months or providing benefits at ages beyond the limits of Conference Modification of Class III Disability Experience, the tables shall be extended to cover the provisions of such policies on such basis as the commissioner of insurance may approve.

C. The reserve for losses under noncancellable disability policies shall be based on Conference Modification of Class III Disability Experience, except that for claims of less than twenty-seven months' duration the reserve may be taken as equivalent to the prospective claim payments for three and one-half times the elapsed period of disability; but in no case shall the reserve be less than the equivalent of seven weeks' claim payments.

D. For a point of service policy, reserves shall be required for the indemnity exposure only and may be based on an insurer's actual experience or, in the case of an insurer in business for less than five years, may be based on industry standards.

E. The commissioner of insurance shall modify the application of the tables and requirements prescribed in this Section to policies or to claims arising under policies in accordance with the waiting period contained in such policies and in accordance with any limitation as to the time for which indemnity is payable.

Acts 1958, No. 125; Acts 1999, No. 878, §1, eff. July 2, 1999; Redesignated from R.S. 22:893 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:764 redesignated as R.S. 22:96 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:765 - Loss records

§765. Loss records

Every insurer shall maintain a complete and itemized record showing all losses and claims as to which it has received notice, and all notices received of the occurrence of any event which may result in a loss.

Acts 1958, No. 125; Redesignated from R.S. 22:894 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:766 - Loss reserves

§766. Loss reserves

The loss reserves of every insurer shall be at least equal to the aggregate estimated amounts due or to become due on account of all losses or claims of which the insurer has received notice, including the estimated liability arising out of the occurrence of any event which may result in a loss and of which the insurer has received notice, and the estimated liability for all losses which have occurred but of which no notice has been received.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1997, No. 549, §1; Redesignated from R.S. 22:895 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:767 - Schedule of experience

§767. Schedule of experience

Any insurer transacting any liability or worker's compensation insurances shall include in its annual statement filed with the commissioner of insurance, a schedule of its experience thereunder in such form as the commissioner of insurance may prescribe.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 22:900 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:768 - Special reserve fund; title insurance

§768. Special reserve fund; title insurance

A. Each title insurer shall annually apportion to a special reserve fund an amount determined by applying the rate of twenty-five cents for each one thousand dollars of net increase of insurance it has in force at the end of such year. Such apportionment shall be continued or resumed as needed to maintain the special reserve fund at an amount equal to not less than the guaranty fund deposit required of the insurer.

B. The special reserve fund shall be held by the insurer as additional guaranty fund, and shall be used only for the payment of losses after the insurer's liquid resources available for the payment of losses, other than such special reserve fund or the guaranty fund deposit, have been exhausted.

C. For the purposes of computing the special reserve fund as provided in this Section, net increases of insurance in force resulting from reinsurance of the risks of another title insurer shall not be included to the extent that a like special reserve fund on such insurance is maintained by the ceding insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:768 redesignated as R.S. 22:731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:769 - Increased reserves

§769. Increased reserves

A. If the commissioner of insurance determines that an insurer's unearned premium reserves, however computed, are inadequate, he may require the insurer to compute such reserves or any part thereof according to such other method or methods as are prescribed in this Subpart.

B. If the loss experience of an insurer shows that its loss reserves, however estimated, are inadequate, the commissioner of insurance shall require the insurer to maintain loss reserves in such increased amount as is needed to make them adequate.

Acts 1958, No. 125; Redesignated from R.S. 22:902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:769 redesignated as R.S. 22:732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:770 - "Loss payments" and "loss expense payments" defined

§770. "Loss payments" and "loss expense payments" defined

"Loss payments" and "loss expense payments" as used with reference to liability and worker's compensation insurances shall include all payments to claimants, payments for medical and surgical attendance, legal expenses, salaries and expenses of investigators, adjusters and claims fieldmen, rents, stationery, telegraph and telephone charges, postage, salaries and expenses of office employees, home office expenses, and all other payments made on account of claims, whether such payments are allocated to specific claims or are unallocated.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Redesignated from R.S. 22:903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:770 redesignated as R.S. 22:733 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:771 - Statement of actuarial opinion

§771. Statement of actuarial opinion

A. Every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of a qualified actuary appointed by the company entitled "statement of actuarial opinion". This opinion shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions.

B.(1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be considered as a document supporting the actuarial opinion required in Subsection A of this Section.

(2) A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

C.(1) An actuarial report and underlying workpapers as required by the appropriate NAIC Property and Casualty Annual Statement Instructions shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting actuarial report or workpapers at the request of the commissioner or if the commissioner determines that the supporting actuarial report or workpapers provided by the insurance company is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or workpapers.

D. Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

E. The statement of actuarial opinion shall be provided with the annual statement in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be treated as a public document.

F. All documents, materials or other information in the possession or control of the commissioner that are considered an actuarial report, workpapers or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the commissioner in connection with the actuarial report, workpapers or actuarial opinion summary, shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except that any access may be granted to the National Association of Insurance Commissioners, insurance departments of other states, international, federal or state law enforcement agencies or international, federal or state regulatory agencies with statutory oversight over the financial services industry, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state. Nothing contained in this Subsection shall be construed to limit the commissioner's authority to use any document, material or other information in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 549, §1; Redesignated from R.S. 22:904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2010, No. 211, §1.

NOTE: Former R.S. 22:771 redesignated as R.S. 22:734 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:772 - Redesignated as R.S. 22:735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§772. Redesignated as R.S. 22:735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:773 - Redesignated as R.S. 22:736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§773. Redesignated as R.S. 22:736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:774 - Redesignated as R.S. 22:737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§774. Redesignated as R.S. 22:737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:781 - Separate accounts and contracts issued in connection therewith

SUBPART C. SEPARATE ACCOUNTS

§781. Separate accounts and contracts issued in connection therewith

A. Any domestic life insurance company may establish one or more separate accounts, and may allocate to such separate account or accounts any amounts paid to or retained by the company which are to be applied under the terms of an individual or group contract to provide for life insurance, annuities, and other benefits incidental thereto, payable in fixed or in variable dollar amounts or in both.

B. To the extent such company deems it necessary to comply with the Investment Company Act of 1940, the Securities Exchange Act of 1934, and other applicable federal laws, as such acts are and may be amended, such company may, with respect to any separate account or any portion thereof, including without limitation any separate account which is a management investment company or a unit investment trust, provide for the benefit of persons having beneficial interest therein special voting and other rights and special procedures for the conduct of the business and affairs of such separate account or portion thereof, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business and affairs of such separate account or portion thereof.

C. The amounts allocated to each such account and accumulations thereon may be invested and reinvested in any class of investments which are authorized by Subsections A through and including G of R.S. 22:584, except that the quantitative limitations contained in such Subsections A through G of R.S. 22:584 shall not apply to investments of amounts allocated to each such separate account; provided however, notwithstanding any of the restrictions or limitations contained in said Subsections A through G of R.S. 22:584 all of such amounts allocated to a separate account and accumulations thereon may be invested in the shares of an open-end investment company or companies registered under the Federal Investment Company Act of 1940; provided further, that to the extent that the company's reserve liability with regard to (1) benefits guaranteed as to dollar amount and duration and (2) funds guaranteed as to principal amount or stated rate of interest is maintained in any such separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be invested in accordance with the quantitative and qualitative requirements of Subpart B of Part III of this Chapter, R.S. 22:581 et seq., governing the investments of life insurance companies. The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

D. The income, if any, and gains and losses, realized or unrealized, on each account shall be credited to or charged against the amounts allocated to the account in accordance with the contract, without regard to other income, gains or losses of the company.

E. That portion of the assets of any separate account equal to the reserves and other contract liabilities with respect to such account, if and to the extent so provided in the applicable contracts, shall not be chargeable with liabilities arising out of any other insurance business the company may conduct. Any portion of the assets in excess of such reserves and other contract liabilities shall be chargeable with liabilities arising out of any other insurance business the company may conduct.

F.(1) Amounts allocated to a separate account in the exercise of the power granted by this Section shall be owned by the company, and the company shall not be, or hold itself out to be, a trustee with respect to such amounts.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, all assets of a separate account shall be deemed subject to a security interest granted by the company in favor of the holders of that separate account, to secure any and all of the company's obligations to such account holders. This security interest shall be deemed for any and all purposes to constitute a security interest arising by operation of law. This security interest need not be reflected in writing or comply with the provisions of R.S. 10:8-101 et seq., R.S. 10:9-101 et seq., Civil Code Art. 3158, or R.S. 9:4321 et seq. The company's continued possession or control of such assets, as well as its continued ability to withdraw or substitute assets of such separate account at will, shall not be deemed to adversely affect the validity of the security interest provided hereunder. If delinquency proceedings are brought by or against the company, the security interest hereby granted shall continue to be recognized for all purposes, including but limited to liquidation of the company under the provisions of R.S. 22:2042(E).

G. Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with uniform, nondiscriminatory standards applicable to the separate account assets or in accordance with the terms of the applicable contract; provided that, unless otherwise approved by the commissioner, the portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in Subsection C of this Section, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

H. If the contract provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any such contract, including a group contract, and any certificates issued thereunder, shall state that such dollar amount may decrease or increase and shall contain on its first page a statement that the benefits thereunder are on a variable basis. The insurance commissioner, where appropriate, may require an annuity contract to provide a determinable cash value. The company issuing a contract on a variable basis shall furnish each contract holder with annual reports of the financial condition of the separate account, in such form as the insurance commissioner shall prescribe.

I. No domestic life insurance company, and no other life insurance company admitted to transact business in this state, shall be authorized to deliver within this state any contract providing benefits in variable amounts until said company has satisfied the commissioner that its condition or methods of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In determining the qualifications of a company requesting authority to deliver such contracts within this state, the commissioner shall consider, among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility and general fitness of the officers and directors of the company; and

(3)(a) In the case of a company other than a domestic company, whether the statutes and regulations of the jurisdiction of its incorporation provide a degree of protection to policyholders and the public which is substantially equal to that provided by this section and the rules and regulations issued thereunder.

(b) An authorized life insurance company, whether domestic, foreign, or alien, which issues contracts providing benefits in variable amounts and which is a subsidiary of, or affiliated through common management or ownership with, another life insurance company authorized to do business in this state may be deemed to have met the provisions of this subsection if either it or the parent or affiliated company meets the requirements hereof.

J. The insurance commissioner shall have the sole and exclusive authority to regulate the issuance and sale of such contracts and to issue such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of R.S. 22:781 and 914; and such contracts, the companies which issue them and the agents or other persons who sell them shall not be subject to the provisions of Part X of Title 51 of the Louisiana Revised Statutes of 1950 nor to the jurisdiction of the commissioner of financial institutions.

Added by Acts 1966, No. 332, §§1, 2. Amended by Acts 1968, No. 61, §1; Acts 1976, No. 288, §1; Acts 1993, No. 785, §1; Redesignated from R.S. 22:1500(A)-(J) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:791 - Exemption from franchise or capital stock tax

CHAPTER 3. DEPOSITS, ASSESSMENTS, FEES AND TAXES

PART I. GENERAL PROVISIONS

§791. Exemption from franchise or capital stock tax

No insurer paying the taxes levied under this Part shall be liable for any franchise or capital stock tax.

Acts 1958, No. 125; Redesignated from R.S. 22:1069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:792 - Annual reports

§792. Annual reports

Each insurer issuing such contracts, shall, on or before the first day of March of each year, render to the commissioner of insurance, a report signed by an officer of the insurer, or if an alien insurer, by its United States resident manager, or other officer in charge of its affairs in the United States, which shall certify to the amount of gross annual premiums on risks located in this state for the preceding year. The report shall also contain a statement of the portion of the total gross annual premiums reported which arose on risks actually located within the boundaries of any parish, city, town, or village in the state, which levies a tax under the provisions of this Part. No credit shall be taken for reinsurance. The blanks for making such report shall be furnished by the commissioner of insurance.

Acts 1958, No. 125; Acts 2001, No. 183, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:793 - Investigation and enforcement by commissioner of insurance

§793. Investigation and enforcement by commissioner of insurance

The commissioner of insurance shall have authority to review and examine any sworn statements or accounts that may be rendered or furnished in pursuance of the provisions of this Part; and he shall have authority to demand and examine the books, statements, or accounts of any insurer from whom a tax may be due and to take such proceedings before any court of competent jurisdiction by rule or otherwise, against any insurer from whom a tax may be due as may be necessary to enforce a full and fair compliance with the provisions of this Part.

Acts 1958, No. 125; Redesignated from R.S. 22:1073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:794 - Cost of collection and supervision

§794. Cost of collection and supervision

The commissioner of insurance is authorized to withhold from the funds collected under this Part, a sum not to exceed ninety thousand dollars per annum to defray the expense of collecting taxes imposed by, and of enforcing this Part, and for the operation of the insurance department.

Acts 1958, No. 125; Redesignated from R.S. 22:1074 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:795 - Disposition of collections

§795. Disposition of collections

A. Except as provided in R.S. 22:794 and R.S. 22:821, the commissioner of insurance shall keep complete books and records to show the amount of taxes collected by him, and shall deposit all collections made by him under this Part into the state treasury.

B. Except as provided in R.S. 22:794 and R.S. 22:821, all taxes imposed by this Part, when collected by the commissioner of insurance as herein provided, shall be paid by him into the state treasury not later than ten days after the end of the calendar month in which the collections are made. The annual collections not in excess of one million dollars shall be used exclusively for the maintenance, support, and improvement of Louisiana State University and Agricultural and Mechanical College; but if the collections in any one year exceed one million dollars, the excess shall be paid into the state general fund.

Acts 1958, No. 125; Redesignated from R.S. 22:1075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:796 - Collection of delinquent taxes and fees; additional amounts to be collected

§796. Collection of delinquent taxes and fees; additional amounts to be collected

The commissioner is authorized to collect any delinquent taxes and fees under this Chapter, or to represent the department in any proceeding under this Chapter. If any delinquent taxes or fees due under this Chapter require institution of legal proceedings to collect such tax or fee, a penalty in an amount not to exceed twenty percent of the delinquent fee or tax shall be paid by the delinquent person to cover the cost of investigation, administration, and collection. At the sole discretion of the commissioner of insurance, the commissioner may refer the collection of delinquent taxes and fees to the attorney general for collection by the staff of the attorney general. If the collection is referred to the attorney general for collection by the staff of the attorney general, the additional penalty provided for in this Section is to be divided equally between the Department of Insurance and the Department of Justice.

Acts 1992, No. 703, §1; Redesignated from R.S. 22:1081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:801 - General deposit; foreign and alien insurers

PART II. DEPOSITS

§801. General deposit; foreign and alien insurers

All foreign or alien insurers doing business in this state shall, subject to the exceptions contained in R.S. 22:804, deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that one hundred thousand dollars in money or in approved bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the market value of not less than one hundred thousand dollars has been made. Such approval shall be made by the commissioner of insurance.

Acts 1958, No. 125. Amended by Acts 1969, No. 75, §1; Acts 1979, No. 198, §1; Acts 1979, No. 235, §1; Acts 1981, No. 746, §1; Acts 1982, No. 748, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:1021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 504, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:801 redesignated as R.S. 22:71 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:802 - Condition of deposit

§802. Condition of deposit

The deposit required by R.S. 22:801 shall be conditioned only for, and dedicated exclusively to, the prompt payment of all claims arising and accruing to any person by virtue of any policy issued by any such insurer upon the life or person of any citizen of the state of Louisiana, or upon any property or other risk situated in this state. Under no circumstances shall such deposit be used for the payment of any fee whatsoever to any attorney, agent, or other person appointed for any services rendered in connection with any ancillary conservation, ancillary receivership, or any other supervisory proceeding or mode involving the company making such deposit.

Acts 1958, No. 125. Amended by Acts 1979, No. 81, §1, eff. June 29, 1979; Redesignated from R.S. 22:1022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:803 - Redesignated from R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1023 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

§803. Redesignated from R.S. 22:1023 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1023 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)



RS 22:804 - Exception

§804. Exception

A. Any insurer having and maintaining one hundred thousand dollars unimpaired capital stock, if a stock company, or one hundred thousand dollars surplus above all liabilities if a mutual company, and maintaining five hundred thousand dollars in approved securities on deposit with the proper official of its home state, or state of entry if an alien insurer, or with its proper territorial officer if domiciled in a United States territory to secure the payment of any policy claim need not comply with the provisions of R.S. 22:801.

B. Proof in the form of original home state certifications shall be delivered to the commissioner of insurance no later than the first of March each year and dated no earlier than the last day of December of the prior year.

Acts 1958, No. 125; Redesignated from R.S. 22:1024 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 504, §1, eff. Jan. 1, 2009.



RS 22:805 - Redesignated from R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1025 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

§805. Redesignated from R.S. 22:1025 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1025 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)



RS 22:806 - Redesignated from R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1026 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

§806. Redesignated from R.S. 22:1026 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009. (§1026 repealed by Acts 2008, No. 504, §2, eff. Jan. 1, 2009.)

NOTE: Former R.S. 22:806 redesignated as R.S. 22:72 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:807 - Withdrawals

§807. Withdrawals

Withdrawal of any bond or deposit required by R.S. 22:801 may be made only upon approval by the commissioner of insurance and in accordance with the provisions of R.S. 22:341.

Acts 1958, No. 125; Redesignated from R.S. 22:1027 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 504, §1, eff. Jan. 1, 2009.



RS 22:808 - Deposit required of domestic insurers

§808. Deposit required of domestic insurers

All domestic insurers, except those having other specific deposit requirements stated in this Code, shall, before receiving a certificate of authority, deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that the insurer has deposited one hundred thousand dollars in money, or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of not less than one hundred thousand dollars or of a value equal to the minimum capital or initial minimum surplus required in order to transact its business, whichever is less. All securities deposited pursuant to this Section shall be held in trust for the benefit and protection of and as security for all policyholders and creditors of the insurer making such deposit.

Acts 1958, No. 125. Amended by Acts 1969, No. 77, §1; Acts 1979, No. 235, §1; Acts 1981, No. 672, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:1028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:809 - Registered policies; deposit

§809. Registered policies; deposit

A. Any life insurer doing business in this state, may annually deposit with the commissioner of insurance for the common benefit of its life, annuity, and endowment policies or any separate class or special kind thereof, securities including evidence of ownership of real estate of the kinds in which, by the laws of this state, it is permitted to invest or loan its funds, equal to the legal reserve on all such outstanding policies in force, including also all funds held in trust for deferred or installment payments, as shown by its last annual statement to the commissioner of insurance, as required by law, which securities shall be held by the commissioner of insurance in trust for the purposes and objects herein specified. For the purposes of this Section, the securities referred to in this Subsection shall include trust receipts or certificates of deposit, with right to substitution, issued by any depository bank in this state or any savings and loan association chartered to do business in this state which has been selected by the insurer with the approval of the commissioner of insurance, as trustee of the kinds of securities in which the insurer may invest in accordance with R.S. 22:581 through R.S. 22:596. The commissioner of insurance may cause any such securities to be appraised and valued prior to their being deposited with, or conveyed to, the commissioner of insurance in trust as aforesaid, the reasonable expense of such appraisement or valuation to be paid by the insurer. Insofar as any depository bank, which issues such trust receipts or certificates of the deposit of such securities shall be concerned, the certificates of the insurer as to the value and validity of such securities shall be conclusive.

B. After making said deposit any insurer may thereafter issue life, annuity or endowment policies, of the class designated, which shall have upon their face a certificate substantially in the following words:

"STATE OF LOUISIANA . . . I, the undersigned Commissioner of Insurance of Louisiana, do hereby certify that the . . . Company invests and maintains in stipulated securities as required by the law of the State of Louisiana its fully paid up capital, together with the net cash value of every outstanding policy; and said company has on deposit with the commissioner of insurance of Louisiana such stipulated securities equal in amount to such net cash value of all outstanding policies as shown by its last annual statement, which fund the law requires the company to maintain during the continuance of this policy."

C. Any insurer making deposits under the provisions of this Section, may at its option, withdraw from the provisions of this Section by ceasing to issue such certified policies. Any insurer withdrawing from the depository requirement after accepting the terms of this Section, shall be required to continue to maintain the deposits herein required on all funds held in trust for deferred or installment payments on policies certified by the commissioner of insurance, and likewise to maintain the deposits on all policies certified by the commissioner of insurance. Whenever any insurer shall cease to issue certified policies it shall notify the commissioner of insurance in writing; and at the same time it shall report under oath by its president and secretary to the commissioner of insurance the amount or value of outstanding certified policies and the amount on deposit with the commissioner of insurance, and such amount on deposit shall be made to equal the said value of said outstanding policies; and annually thereafter said insurer shall keep on deposit with the commissioner of insurance an amount sufficient to equal the value of said outstanding policies as shown by the annual statement of the insurer, and shall report such fact to the commissioner of insurance under oath in such form as the commissioner may require. As such certified policies are commuted or terminated the amount on deposit with the commissioner of insurance may be reduced and withdrawn by the insurer semiannually upon presentation of proof under oath of its officers of the amount of commutations or terminations, upon approval of the commissioner of insurance.

D. The securities deposited under this Section by each insurer shall be placed with a bank in this state or a savings and loan association chartered to do business in this state and the safekeeping or trust receipt kept by the commissioner of insurance in some secure safe deposit, fireproof box or vault, and no officer or employee of the insurer shall have access thereto. The state of Louisiana obligates itself to safely keep all safekeeping or trust receipts or other securities held in trust by the commissioner of insurance under this Section. The bank in this state or the savings and loan association chartered to do business in this state, which has issued a safekeeping or trust receipt, shall detach and deliver to the insurer all interest coupons as they accrue. The insurer shall have the right to collect such interest as it shall accrue.

E. The certificate of the commissioner of insurance herein provided for may be printed on the face of policies issued but only when such certificate has been annually renewed and issued to any insurer by the commissioner of insurance, and is on file in the home office of the insurer.

Acts 1958, No. 125. Amended by Acts 1979, No. 235, §1; Acts 1981, No. 672, §1; Acts 1982, No. 748, §1; Redesignated from R.S. 22:1029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:820 - Redesignated as R.S. 22:231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§820. Redesignated as R.S. 22:231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:821 - Fees

PART III. FEES

§821. Fees

A. The fee for filing the power of attorney shall be collected in advance by the secretary of state.

B. The following fees and licenses shall be collected in advance by the commissioner of insurance:

(1)

Fee to accompany application for initial

certificate of authority, insurer, and rating

organization

$

2,500.00

(2)

An annual financial regulation fee from every health

maintenance organization, domestic and

foreign company, vehicle mechanical breakdown

insurer, and property residual value insurer for

examination and analysis of its financial condition

$

1,000.00

(3)

For producers' licenses:

(a)

Life, health, and accident producer;

variable annuity producer

First time applicant

$

75.00

Additional or renewal company

appointment (yearly)

$

20.00

Producer renewal fee (every two years)

$

50.00

(b)

Property and casualty producer:

First time applicant

$

75.00

Additional or renewal company

appointment (yearly)

$

20.00

Producer renewal fee (every two years)

$

50.00

(c)

Limited lines producer

First time applicant

$

75.00

Each additional line of authority

$

35.00

Additional or renewal company

appointment (yearly)

$

20.00

Renewal fee (every two years)

$

50.00

(d)

Limited lines credit insurance producer

First time applicant

$

75.00

Additional or renewal company

appointment (yearly)

$

20.00

Renewal fee (every two years)

$

50.00

(e)

Surplus lines broker

First time applicant

$

250.00

Renewal fee (every two years)

$

350.00

(f)

Fee for failure to file producer

license renewal timely (per license)

$

50.00

(g)

Fee for duplicate producer license

$

15.00

(4)

For certified copies of any documents, per page

$

.25

(5)

Repealed by Acts 2007, No. 404, §2.

(6)

For securities fees

Registration of securities

$

200.00

Registration of securities dealer

$

50.00

Registration of securities salesman

$

10.00

(7)

Repealed by Acts 2001, No. 460, §2, eff. Jan. 1, 2002.

(8)

For filing a charter, other documents, and

amendments thereto

$

25.00

(9)

For each company filing of self-insured health

and accident insurance policy forms, per product

$

100.00

(10) (a)

For each company filing of property

and casualty insurance policy forms,

per product

$

100.00

(b)

For each company filing to adopt a reference

or item filing of advisory organization's form

reference filing (not applicable to service

purchasers, who must file the actual forms as

shown above)

$

20.00

(c)

For each company filing of property and

casualty insurance policy endorsements,

amendments, or riders

$

25.00

(11)(a)

For each company filing of life, health,

and accident insurance policy forms or

health maintenance organization subscriber

agreements, per product

$

100.00

(b)

For each company filing of Medicare

supplement insurance premium rates,

rating schedule, and supporting

documentation, per type of standard

benefit plan

$

100.00

(c)

For each company filing of Medicare

supplement insurance advertisements,

per submission

$

100.00

(12)

For certification of a self-insured worker's

compensation insurance program, an

initial certification fee

$

1,500.00

(13)

For review of a self-insured worker's

compensation insurance program, an

annual review fee

$

300.00

(14)

Managing general agents

(a)

Initial registration

$

300.00

(b)

Annual registration

$

300.00

(c)

Insurer's initial notice of appointment

$

300.00

(d)

Insurer's annual notice of appointment

$

300.00

(15)

Third party administrators

(a)

Licensing fee

$

500.00

(b)

Annual report filing fee

$

300.00

(16)

Fee to accompany the statement required

in an acquisition of control or merger

with a domestic insurer

$

2,500.00

(17)

Approval of foreign or alien surplus

lines insurers

$

1,050.00

(18)(a) Registration of a risk purchasing group

$

100.00

(b)

Annual renewal of registration for a

risk purchasing group

$

50.00

(19)

For viatical settlement licenses:

(a)

Viatical settlement broker:

First time applicant

$

50.00

Annual renewal

$

50.00

(b)

Viatical settlement investment agent:

First time applicant

$

50.00

Annual renewal

$

50.00

(c)

Viatical settlement provider

First time applicant

$

1,000.00

(20)

For filing viatical settlement contracts,

disclosure notices, and advertising

materials, per filing:

$

100.00

(21)

For the initial registration of a risk retention group

$

1,000.00

(22)

For acceptance of service of process when the

commissioner is appointed as agent for a

nonresident licensee or a foreign or alien entity

$

25.00

(23)

For claims adjuster licenses and registrations:

(a)

Business entity

First time applicant

$

55.00

Renewal fee (every two years)

$

50.00

(b)

Resident and nonresident

First time applicant

$

55.00

Renewal fee (every two years)

$

50.00

(c)

Catastrophe and emergency claims adjuster

$

25.00

(24)

For public adjuster licenses:

(a)

Business entity

First time applicant

$

55.00

Renewal fee (every two years)

$

50.00

(b)

Resident and nonresident

First time applicant

$

55.00

Renewal fee (every two years)

$

50.00

(25)

For a certificate of compliance

$

10.00

(26)

For each filing of vehicle mechanical breakdown

insurance policies, per submission

$

25.00

(27)

For each filing of property residual value insurance

policies, per submission

$

25.00

NOTE: Paragraph (28) repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

(28)

Medical Necessity Review Organization other than

a health insurance issuer

(a) Licensing fee

$

1,500.00

(b) Annual report filing fee

$

500.00

(29)

For prelicensing or continuing education:

(a)

Provider application

$

250.00

(b)

Program or course application, per program or

course

$

25.00

(30)

Home service contract providers

(a)

Initial registration fee

$

600.00

(b)

Renewal fee (every two years)

$

250.00

(31) Fee for application for insurance producer for specialty limited lines credit insurance.

(a) Initial application if registering twenty or fewer

employees

$

250.00

(b) Initial application if registering twenty-one or more

employees

$

1,000.00

(c) Annual renewal fee if registering twenty or fewer

employees

$

125.00

(d) Annual renewal fee if registering twenty-one or more

employees

$

500.00

(32) Fee for application for insurance producer for specialty limited lines motor vehicle title insurance line.

(a) Initial application if registering twenty or fewer

employees

$

250.00

(b) Initial application if registering twenty-one or more

employees

$

1,000.00

(c) Fee for registration of employees, per employee up to

twenty-five hundred dollars

$

20.00

(d) Annual renewal fee if registering twenty or fewer

employees

$

125.00

(e) Annual renewal fee if registering twenty-one or more

employees

$

500.00

(33) Motor vehicle rental insurers.

(a) Initial license application:

(i) Twenty-six or more vehicles

$

500.00

(ii) Twenty-five or fewer vehicles

$

100.00

(b) Renewal

(i) Twenty-six or more vehicles

$

250.00

(ii) Twenty-five or fewer vehicles

$

50.00

(34) For appraisers:

First time applicant

$

55.00

Renewal fee (every twelve months)

$

50.00

(35) Portable Electronics Insurance Limited Lines License

(a) Initial license application

$

200.00

(b) Renewal

$

100.00

NOTE: Paragraphs (36) and (37) as enacted by Acts 2013, No. 326, §1, eff. Jan. 1, 2015.

(36) Utilization review organization other than a health insurance issuer

(a) Application fee

$

1,500.00

(b) Annual report filing fee

$

500.00

(37) Independent review organization

(a) Application fee

$

500.00

(b) Annual filing fee

$

500.00

C. The commissioner of insurance is authorized to withhold the funds collected under Subparagraph (B)(3)(g) of this Section.

D. The commissioner of insurance is authorized to withhold the funds collected under Paragraphs (1) and (2) of Subsection B of this Section to defray the cost of examination of insurers pursuant to Chapter 8 of this Title and processing of the annual reports and premium tax forms as required by R.S. 22:571 and R.S. 22:792 subject to all annual budgetary requirements of the state of Louisiana.

E. The fees stated herein shall supersede any statement of fees in any individual section of the Code.

F. However, any Louisiana domestic insurer owned exclusively by Louisiana residents or by a corporation that is owned exclusively by Louisiana residents shall be exempt from paying fees provided for under Paragraph (B)(3) of this Section, only as it relates to additional or renewal company appointment (yearly). Each insurer applying for exemption of fees, under this Section, shall file with the Department of Insurance a notarized affidavit certifying the ownership of the insurer as being owned exclusively by Louisiana residents or by a corporation that is owned exclusively by Louisiana residents.

G. The commissioner may promulgate such rules and regulations as may be necessary and proper to carry out the provisions of this Section. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125. Amended by Acts 1960, No. 391, §1; Acts 1970, No. 106, §1; Acts 1981, No. 663, §1; Acts 1983, 1st Ex. Sess., No. 25, §1, eff. Mar. 1, 1983; Acts 1983, 1st Ex. Sess., No. 18, §1, eff. Mar. 18, 1983; Acts 1992, No. 381, §1; Acts 1992, No. 1135, §1; Acts 1993, No. 295, §1; Acts 1999, No. 299, §1, eff. June 11, 1999; Acts 1999, No. 342, §6, eff. July 12, 1999; Acts 1999, No. 912, §1, eff. Jan. 1, 2000; Acts 1999, No. 1312, §5, eff. July 1, 2000; Acts 2001, No. 460, §§1 and 2, eff. Jan. 1, 2002; Acts 2002, 1st Ex. Sess., No. 87, §1; Acts 2003, No. 343, §1; Acts 2004, No. 376, §1; Acts 2006, No. 385, §1, eff. June 15, 2006; Acts 2006, No. 762, §1, eff. June 30, 2006; Acts 2006, No. 763, §1, eff. June 30, 2006; Acts 2007, No. 191, §1, eff. July 1, 2007; Acts 2007, No. 404, §§1 and 2; Acts 2008, No. 208, §1; Redesignated from R.S. 22:1078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 818, §1; Acts 2008, No. 883, §1; Acts 2009, No. 33, §1; Acts 2009, No. 34, §1; Acts 2009, No. 94, §1, eff. Jan. 1, 2010; Acts 2009, No. 95, §1; Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 56, §1; Acts 2012, No. 96, §1; Acts 2012, No. 311, §1; Acts 2013, No. 326, §1, 2, eff. Jan. 1, 2015.

NOTE: Former R.S. 22:821 redesignated as R.S. 22:232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:822 - Criminal bail bond annual license fee

§822. Criminal bail bond annual license fee

A. There shall be a fee on premiums for all commercial surety underwriters who write criminal bail bonds in the state of Louisiana, as follows:

(1) Except in the parish of Orleans, the fee shall be equal to two dollars for each one hundred dollars worth of liability underwritten by the commercial surety. Except as authorized under the provisions of R.S. 13:718(I)(2), this shall be the exclusive fee or tax on any criminal bail bond premium, including thereto premium taxes owed. In furtherance of the payment of this premium fee all commercial surety underwriters underwriting criminal bail bonds in the state of Louisiana shall, upon submitting the appearance bond and their power of attorney, simultaneously pay to the sheriff of the parish, except in the parish of Orleans, a fee of two dollars for each one hundred dollars worth of liability on the bail bond being presented for the release of a person on bail. Failure to pay the fee shall prevent the sheriff from accepting the appearance bond and power of attorney. The sheriff may receive the fee by check or cash and shall only accept it from the surety or the agent of the surety. In the event a surety or agent of the surety presents payment of the fee by an instrument which is returned for insufficient funds, the agent or the agent of the surety shall be prevented from presenting the appearance bonds with their power of attorney attached until the outstanding fees are paid to the sheriff.

(2) In the parish of Orleans, the fee shall be equal to three dollars for each one hundred dollars worth of liability underwritten by the commercial surety. This shall be the exclusive fee or tax on any criminal bail bond premium, including thereto premium taxes owed. In furtherance of the payment of this premium fee, all commercial surety underwriters underwriting criminal bail bonds in the parish of Orleans shall, upon submitting the appearance bond and their power of attorney, simultaneously pay to the sheriff a fee of three dollars for each one hundred dollars worth of liability on the bail bond being presented for the release of a person on bail. Failure to pay the fee shall prevent the sheriff from accepting the appearance bond and power of attorney. The sheriff may receive the fee by check or cash and shall accept only it from the surety or the agent of the surety. In the event a surety or agent of the surety presents payment of the fee by an instrument which is returned for insufficient funds, the agent or the agent of the surety shall be prevented from presenting the appearance bonds with their power of attorney attached until the outstanding fees are paid to the sheriff.

B.(1) Except as otherwise provided in this Subsection, all premium fees collected by the sheriff shall be remitted within sixty days after receipt as follows:

(a) Twenty-five percent to the judicial court fund or its equivalent.

(b) Twenty-five percent to the sheriff's general fund.

(c) Twenty-five percent to the district attorney's operating fund.

(d) Twenty-five percent to the Indigent Defenders Program.

(2) In the Twenty-Second Judicial District, all premium fees collected by the sheriff shall be remitted within sixty days after receipt as follows:

(a) Twenty-two percent to the judicial court fund or its equivalent.

(b) Twenty-two percent to the sheriff's general fund.

(c) Twenty-two percent to the district attorney's operating fund.

(d) Twenty-two percent to the Indigent Defenders Program.

(e) Twelve percent to the St. Tammany Children's Advocacy Center.

(3) In Orleans Parish, two dollars of the three dollars collected for each one hundred dollars worth of liability underwritten by the commercial surety on all premium fees collected by the sheriff shall be maintained, supervised, and distributed as provided in R.S. 13:1381.5 and the one additional dollar of the three dollars collected for each one hundred dollars worth of liability underwritten by the commercial surety shall be allocated to the Criminal District Court for the Parish of Orleans.

Acts 1993, No. 834, §5, eff. June 22, 1993; Acts 1999, No. 717, §2; Acts 1999, No. 1080, §1, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 113, §1; Acts 2001, No. 928, §2, eff. June 26, 2001; Acts 2005, No. 350, §1; Redesignated from R.S. 22:1065.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 361, §1.

1NOTE: For legislative intent of Acts 2005, No. 350, see S.C.R. No. 129 of 2005 R.S.



RS 22:831 - Fire, marine, transportation, casualty, surety, or other insurance

PART IV. TAXES AND EXEMPTIONS

§831. Fire, marine, transportation, casualty, surety, or other insurance

A.(1) Upon the business of issuing policies, contracts, or other forms of obligations covering the risk of fire, marine, transportation, surety, fidelity, indemnity, guaranty, workers' compensation, employers' liability, property damages, livestock, vehicle, automatic sprinkler, burglary, or insurance of any other kind whatsoever in this state not otherwise provided for in this Part, the minimum annual tax shall be one hundred eighty-five dollars when the gross annual premiums shall be six thousand dollars or less; and when the gross annual premiums shall be more than six thousand dollars, the amount of tax payable shall be increased to three hundred dollars for each additional ten thousand dollars, or fraction thereof, of gross annual premiums. The business of issuing each of the kinds of insurance or contracts mentioned in this Section may be combined under one tax, and the amount of the tax shall be based on the combined gross annual premiums of all such businesses.

(2) This tax shall be paid on a quarterly basis.

B. There is hereby created in the state treasury the Louisiana State Police Salary Fund. Monies in the Louisiana State Police Salary Fund shall be used in amounts appropriated by the legislature to cover the cost of salary increases and related benefits for members of the state police service and for special law enforcement initiatives. Taxes collected under the provisions of this Section in Fiscal Year 2002-2003 and ensuing fiscal years that are in excess of total collections under the provisions of this Section in Fiscal Year 2000-2001, after first having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, shall be deposited into the Louisiana State Police Salary Fund until the amount deposited in each fiscal year is equal to fifteen million six hundred thousand dollars.

Acts 1984, 1st. Ex. Sess., No. 3, §1, eff. March 27, 1984; Acts 2002, No. 83, §1, eff. June 30, 2002; Redesignated from R.S. 22:1065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2014, No. 524, §3.



RS 22:832 - Reduction of tax when certain investments are made in Louisiana

§832. Reduction of tax when certain investments are made in Louisiana

A. The amount of the tax payable shall be reduced from the amount otherwise fixed in this Part if the payer files a sworn statement with the annual report required by this Part showing as of the end of each fiscal quarter reporting period that at least the following amounts of the total admitted assets of the payer, less assets in an amount equal to the reserves on its policies issued in foreign countries in which it is authorized to do business and which countries require an investment therein as a condition of doing business, are invested and maintained in qualifying Louisiana investments as hereinafter defined in Subsection C of this Section. The amount of tax credit granted shall be the average of the percentage of qualifying Louisiana securities held at the end of each fiscal quarter for the fiscal year.

B. If one-sixth of the total admitted assets of the payer are in qualifying Louisiana investments, then the tax payable shall be thirty-three and one-third percent of the amount otherwise fixed in this Part; if at least one-fifth of the total admitted assets of the payer are in qualifying Louisiana investments, then the tax payable shall be twenty-five percent of the amount otherwise fixed in this Part; if at least one-fourth of the total admitted assets of the payer are in qualifying Louisiana investments, the tax payable shall be fifteen percent of the amount otherwise fixed in this Part; and if at least one-third of the total admitted assets of the payer are in qualifying Louisiana investments, then the tax payable shall be five percent of the amount otherwise fixed in this Part.

C. For the purposes of this Part, "a qualifying Louisiana investment" is hereby defined as:

(1) Certificates of deposit issued in Louisiana by any bank or savings and loan association or savings bank, any of which are operating in the state of Louisiana or a trust company operating in the state of Louisiana with a main office or one or more branches where the trust company holds such funds in trust and invests them in certificates of deposit issued by a bank, savings and loan association or savings bank operating in the state of Louisiana with a main office or one or more branches.

(2) Bonds of this state or bonds of municipal, school, road, or levee districts, or other political subdivisions of this state or bonds approved for issue by the Louisiana State Bond Commission;

(3) Mortgages on property located in this state;

(4) Real property located in this state;

(5) Policy loans to residents of Louisiana, or other loans to residents of this state, or to corporations domiciled in this state;

(6) Common or preferred stock in corporations domiciled in this state; and

(7) Cash on deposit in an account in Louisiana in any bank or savings and loan association, or savings bank, or trust company holding such funds in trust, operating in the state of Louisiana with a main office or one or more branches.

D. Recognizing that it is in the public interest to create an incentive for environmentally clean industry to locate in this state and to broaden the economic base; to encourage investment in this state; and to enhance the economic and financial climate of the state, the legislature finds that a premium tax reduction for insurers investing in certain qualified Louisiana assets promotes the public interest.

E.(1)(a) Recognizing that it is also in the public interest to ensure sufficient availability of venture capital for purposes of technological development and job creation, the premium tax reduction for insurers investing in certified capital companies as defined in R.S. 51:1921 et seq., or in industrial or economic development corporations as defined in R.S. 12:951 et seq., shall be computed as one hundred percent of the amount of the investment at the time the investment is made. The premium tax reduction shall be available for, but not limited to, taxes charged on insurance premiums under R.S. 22:439, 831, 836, 838, and 842. Notwithstanding any provision of law to the contrary, the premium tax reduction shall not be available for taxes charged on insurance premiums under R.S. 22:345, 833, 834, 835, 837, and 1476. The investment shall be in the form of cash or debt instruments that are obligations of the investing insurance company to the certified capital company or the industrial or economic development corporation. Such debt instruments shall be converted into cash at a rate of not less than ten percent per year from the date of the investment.

(b) For purposes of this Subsection, the term "investment" shall include the investment of cash or a note by an insurance company in exchange for either (i) equity in a certified Louisiana capital company or (ii) a loan receivable from a certified Louisiana capital company which has a stated final maturity date of not less than five years from the origination date of the loan and shall not be repaid in a manner which results in the loan receivable being repaid faster than if the loan receivable were repaid by level debt service payments.

(2) The premium tax reduction determined as provided in Paragraph (1) of this Subsection shall be subject to the following limitations:

(a) For investments made during any taxable year beginning on or after January 1, 1989 and before January 1, 1990, the tax reduction shall not exceed forty percent of the tax liability for that taxable year.

(b) For investments made during any taxable year beginning on or after January 1, 1990 and before January 1, 1991, the tax reduction shall not exceed thirty percent of the tax liability for the respective taxable year.

(c) For investments made on or after January 1, 1991 and before January 1, 1999, the tax reduction utilized in any year for any group of affiliates shall not exceed twenty-five percent of the gross premium tax liability for such group, before any credits, for the year in which the investment was made.

(d) For investments made after December 31, 2003, no tax reduction shall be allowed.

(3) The tax reduction as determined by Paragraph (1) of this Subsection and as limited in Paragraph (2) of this Subsection shall be applied as follows: (a) for tax reduction credits granted to investors prior to January 1, 2001, the tax reduction shall be applied to the premium tax liability not to exceed ten percent of the premium tax reduction in any one year until one hundred percent of the premium tax reduction has been claimed by the insurer; or (b) for tax reduction credits granted to investors after January 1, 2001, the tax reduction shall not be applied to any premium tax liability generated within two years from the date of investment and shall be applied to the premium tax liability not to exceed twelve and one-half percent of the premium tax reduction in any one year until one hundred percent of the premium tax reduction has been claimed by the insurer; provided, the reduction in any taxable year shall not exceed the premium tax liability for such taxable year. Notwithstanding the provisions of this Paragraph to the contrary, if a holder of premium tax reduction credits authorized under this Subsection does not use credits that are generated after December 31, 1999, and which are eligible to be used in a given calendar year, those premium tax reduction credits may be carried forward and used in any subsequent year until such credits are exhausted; provided, the reduction in any taxable year shall not exceed the premium tax liability for such taxable year.

(4) The premium tax reductions described in Paragraphs (1), (2), and (3) of this Subsection shall have the same rights with respect to transferability accorded to income tax credits, as described in R.S. 51:1924(F) and be subject to the same forfeiture and repayment provisions as income tax credits, as described in R.S. 51:1927(C) and 1928(A).

Acts 1958, No. 125. Amended by Acts 1981, No. 662, §1; Acts 1984, No. 537, §1; Acts 1988, No. 130, §1; Acts 1989, 1st Ex. Sess., No. 15, §1, eff. March 17, 1989; Acts 1992, No. 849, §1; Acts 1993, No. 724, §1; Acts 1994, 3rd Ex. Sess., No. 9, §1; Acts 1996, No. 21, §1, eff. June 27, 1996; Acts 1998, No. 70, §1, eff. Oct. 1, 1998; Acts 2002, No. 84, §1, eff. June 25, 2002; Acts 2006, No. 587, §1; Redesignated from R.S. 22:1068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 478, §2, eff. July 1, 2010; Acts 2009, No. 503, §1.



RS 22:833 - Authorization of local taxes; penalties for nonpayment

§833. Authorization of local taxes; penalties for nonpayment

A. Any municipal or parochial corporation in the state shall have the right to impose a tax on any insurer engaged in the business of issuing any form of insurance policy or contract, which may now or hereafter be subject to the payment of any tax for state purposes, as provided in this Part, as follows:

(1) On any insurer engaged in the business of issuing life or accident or health insurance policies, other than programs of benefits authorized or provided pursuant to the provisions of Parts I and II of Chapter 12 of Title 42 of the Louisiana Revised Statutes of 1950, or other forms of contracts or obligations covering such risks, or issuing endowment or annuity policies, or contracts, or other similar forms of contract obligations in consideration of the payment of a premium or other consideration for the issuance of such policies, contracts, or obligations, whether such insurer is operating in this state through an agent or other representative or otherwise, not more than ten dollars on gross annual premiums up to two thousand dollars, and the additional tax thereafter shall not be more than seventy dollars on each ten thousand dollars, or fraction thereof, of gross annual premiums in excess of two thousand dollars. However, the maximum tax on such businesses, payable to such municipal or parochial corporation by any one insurer, shall not exceed twenty-one thousand dollars. Premiums paid to an insurer by Louisiana Medicaid programs shall be exempt from the tax imposed by this Section.

(2) On any insurer, engaged in the business of issuing policies, contracts, or other forms of obligations covering the risk of fire, marine, transportation, surety, fidelity, indemnity, guaranty, worker's compensation, employers' liability, property damage, livestock, vehicle, automatic sprinkler, burglary, or insurance business of any other kind whatsoever in this state, whether such insurer is operating in this state through producers or other representatives or otherwise, not more than the following:

(a) 1st Class: When the gross receipts are not more than two thousand dollars, the tax shall not exceed forty dollars;

(b) 2nd Class: When the gross receipts are more than two thousand dollars, and not more than four thousand dollars, the tax shall not exceed sixty dollars;

(c) 3rd Class: When the gross receipts are more than four thousand dollars, and not more than six thousand dollars, the tax shall not exceed eighty dollars;

(d) 4th Class: When the gross receipts exceed six thousand dollars, the additional tax thereafter shall not be more than seventy dollars for each ten thousand dollars, or fraction thereof, in excess of six thousand dollars.

B. The maximum tax on such businesses, payable to such municipality or parochial corporation by any insurer, shall not exceed nine thousand dollars. Provided, that:

(1) Plate glass and steam boiler inspection insurers shall pay only one-third of the above rates provided in Paragraph (A)(2) of this Section.

(2) The amount of tax payable to any municipal or parochial corporation as fixed in this Section shall be one-third of the amount so fixed if the payer shall file a sworn statement with the annual report required by this Part, showing that at least one-sixth of the total admitted assets of the payer, are invested and maintained in qualifying Louisiana investments as defined in R.S. 22:832(C).

(3) The total tax payable by an insurer to a parish shall be calculated on the total direct premiums written by such insurer for risks located within unincorporated areas of such parish. The total tax payable by an insurer to a municipality shall be calculated on the total direct premiums written by such insurer for risks located within such municipality. Such premiums shall not be subject to taxation by both the parish and the municipality. Such premiums shall not be subject to taxation by more than one parish or municipality.

C.(1) In case of any failure to make a report or to make payment of tax as required by this Section, before June first of any year in which it is due, a penalty of five percent per month shall be added to the amount of tax due and payable to the municipal or parochial corporation along with the tax due. The municipal or parochial corporation may waive the payment of the penalty if it finds that failure to pay was due to some unforeseen or unavoidable reason, other than mere neglect.

(2) The amount of any monetary penalty assessed pursuant to this Section shall not be greater than twenty-five percent of the total amount of the tax due.

(3) When a payment is more than six months delinquent, the municipal or parochial corporation may send a written recommendation to the commissioner of insurance requesting the commissioner to revoke the authority of the delinquent taxpayer and all of the taxpayer's agents to do business in this state. Upon receiving such a recommendation and finding that the local tax assessment is correct and the insurer was duly notified of the assessment after the payment thereof is delinquent, the commissioner, after due notice to all affected parties, may revoke the authority of the taxpayer and all the taxpayer's agents to do business in this state.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

E. For a municipal or parochial corporation which has not imposed a tax pursuant to this Section on or before August 15, 2012, the authorization for such tax shall cease effective August 16, 2012. However, a municipal or parochial corporation which imposed a tax pursuant to this Section on or before August 15, 2012, shall retain the authority to renew that existing tax so long as such renewal does not exceed the limit provided in this Subpart.

Acts 1958, No. 125. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1989, No. 405, §1; Acts 1990, No. 863, §1, eff. July 25, 1990; Acts 1992, No. 89, §1; Acts 2001, No. 799, §1, eff. June 26, 2001; Redesignated from R.S. 22:1076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 503, §1; Acts 2012, No. 774, §1, eff. July 1, 2012.



RS 22:834 - Local taxes; contracts for collection; confidentiality of records

§834. Local taxes; contracts for collection; confidentiality of records

A. The taxes authorized by the provisions of R.S. 22:833 and imposed by local ordinance may be collected by the Louisiana Municipal Advisory and Technical Services Bureau (LaMATS) if an agreement upon the terms of the collection procedure is executed between LaMATS and the municipality or parish imposing the taxes. Once such an agreement is executed, LaMATS is hereby endowed with all the rights, responsibilities, duties, and privileges of the municipality or parish in regard to the collection of the tax for the duration of the agreement.

B.(1) In accordance with the duty as collector, LaMATS shall have access to any information regarding local taxes deemed necessary by the commissioner of insurance or the Department of Insurance if such access is necessary or proper for the enforcement of the laws of this state or of a political subdivision of this state.

(2) Except as otherwise provided by law, the records and files of LaMATS, as the contractually authorized collector of local taxes, which are maintained pursuant to the local tax ordinances are confidential and privileged, and no person shall divulge or disclose any information obtained from such records and files except in the administration and enforcement of the tax laws of this state or of a political subdivision of this state.

(3) Neither the collector nor any employee engaged in the administration or charged with the custody of any such records or files shall be required to produce any of them for inspection or use in any action or proceeding, except in an action or proceeding in the administration or enforcement of the tax laws of this state or of a political subdivision.

(4) Nothing contained in this Section shall be construed to prevent such persons from disclosing a return of a taxpayer or the records or files maintained pursuant to the local tax ordinances by which LaMATS is contracted to collect as authorized by law in any judicial proceeding in which the state or any political subdivision thereof is a party.

Acts 2001, No. 799, §1, eff. June 26, 2001; Redesignated from R.S. 22:1076.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:835 - Fire marshal tax; Louisiana Fire Marshal Fund

§835. Fire marshal tax; Louisiana Fire Marshal Fund

A. There is hereby levied an additional tax of one and one-fourth percent of the gross annual premium receipts from any business which insures property of any nature or description against loss or damage by fire, less return premiums on all insurers doing business in the state which insure property of any nature or description against loss or damage by fire. This tax shall be paid by all such insurers to the commissioner of insurance when paying their annual taxes under this Part, and the commissioner of insurance shall refuse to issue a license to any insurer failing or refusing to pay this additional tax.

B. All funds received by the commissioner of insurance pursuant to Subsection A of this Section shall be deposited immediately upon receipt into the state treasury.

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection B of this Section shall be credited to a special fund hereby created in the state treasury to be known as the "Louisiana Fire Marshal Fund". The monies in this fund shall be used solely as provided by Subsection D of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall revert to the state general fund. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the state general fund, again, following compliance with the requirement of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

D. The monies in the fund shall be used solely for the activities of the office of state fire marshal and only in the amount appropriated by the legislature. The fund shall be administered by the assistant secretary of the office of fire marshal of public safety services.

E. Except as otherwise specifically provided in R.S. 40:1563.5, there shall be no fees charged for inspections by the state fire marshal.

F. Each year, after satisfaction of the provisions of Subsections C and D of this Section, and before any unexpended or unencumbered monies in the Louisiana Fire Marshal Fund shall revert to the state general fund, the state treasurer shall transfer the amount of fifty thousand dollars to the Camp Minden Fire Protection Fund as provided by R.S. 22:835.1.

Acts 1958, No. 125; Amended by Acts 1958, No. 416, §1; Acts 1968, No. 446, §1; Acts 1972, No. 252, §1; Acts 1987, No. 738, §1; Acts 1991, No. 1056, §1; Acts 1993, No. 687, §1; Redesignated from R.S. 22:1077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 226, §13(E), eff. June 30, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 546, §1, eff. June 30, 2012.

NOTE: See Acts 2003, No. 560, §§11 and 12 regarding balances in the fund for FY 2002-2003.

NOTE: Acts 2009, No. 226, §13(E), eff. June 30, 2009, provides that the state treasurer is hereby authorized and directed to transfer Two Million Nine Hundred Twelve Thousand Eight Hundred Eighty Dollars from the Louisiana Fire Marshal Fund to the Overcollections Fund (39:100.21).



RS 22:835.1 - Camp Minden Fire Protection Fund

§835.1. Camp Minden Fire Protection Fund

A. There is hereby created in the state treasury, as a special fund, the Camp Minden Fire Protection Fund, hereinafter referred to as the "fund". Annually, the state treasurer shall transfer monies into the fund in accordance with the provisions of R.S. 22:835(F). Subject to appropriation by the legislature, monies in the fund shall be used solely to provide fire protection at the National Guard Installation at Camp Minden, to be used to contract with an independent fire district to provide for fire protection for Camp Minden. Such contract shall be between the independent fire district and the Louisiana National Guard.

B. All unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to the state general fund.

Acts 2012, No. 546, §1, eff. June 30, 2012.



RS 22:836 - Retaliatory taxes and fees

§836. Retaliatory taxes and fees

When, by the laws of any other state, any taxes, fines, penalties, licenses, deposits, or other obligations or prohibitions, additional to or in excess of those imposed by the laws of this state upon insurers organized under the laws of other states, are imposed or would be imposed on insurers of this state, the same taxes, fines, penalties, licenses, deposits, and other obligations or prohibitions shall be imposed upon all insurers of such state as long as such laws remain in force. Every insurer organized under the laws of any other state and admitted to transact business in this state shall pay the same fees to the commissioner of insurance of this state as such other state may require of any similar insurer incorporated by or organized under the laws of this state. Alien insurers shall pay the same fees as are imposed in the state where the deposit is made under of R.S. 22:333(C). Assessments by insurance guaranty associations or similar organizations are not considered in determining retaliatory taxation.

Acts 1978, No. 125. Amended by Acts 1970, No. 84, §1; Acts 2001, No. 460, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:837 - Assessment on insurance premiums; method of collection; disbursement

§837. Assessment on insurance premiums; method of collection; disbursement

A. In addition to all other taxes and assessments, each insurer other than a life insurer shall be assessed and within sixty days after December thirty-first of each year shall pay to the commissioner of insurance a sum equal to one-fourth of one percent of the amount of premiums received in this state by such insurer during the preceding year ending December thirty-first. Such assessment shall be imposed on all insurance premiums received for the insurance against loss or damage by fire of property of whatever nature and kind in the state of Louisiana.

B. Each insurer shall submit to the commissioner of insurance a just and true account, as verified by one of its officers or other person having authority to verify such accounts of the total insurance premiums received by such insurer for insurance premiums for insurance of property of whatever nature and kind from loss or damage by fire in the state of Louisiana during the year ending December thirty-first of each year.

C. The state treasurer shall credit the proceeds from such assessment to a special account established in the state treasury from which disbursement shall be made by the state treasurer of all the funds collected from such assessment to the Louisiana State University and Agricultural and Mechanical College, Division of Continuing Education, to be used solely for the expenses in connection with the in-service fireman training program and the necessary facilities in connection therewith.

Added by Acts 1970, No. 32, §1; Acts 1984, No. 229, §1; Acts 1991, No. 1014, §1, eff. July 1, 1991; Redesignated from R.S. 22:1080 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:838 - Imposition of tax; exceptions

§838. Imposition of tax; exceptions

A. There is hereby levied an annual tax on each admitted insurer engaged in the business of issuing insurance policies, contracts, or obligations; issuing endowment policies; or similar forms of contract obligations in consideration of the payment of a premium or other consideration for the issuance of such policies, contracts, or obligations, whether such insurer be operating in this state through an agent, other representative, or otherwise. Such tax shall be fixed and graded according to the rates and classifications set forth in this Part and shall be based on the gross amount of annual premiums on all risks, except annuity contracts, located in this state and, in the case of insurance and endowment policies, contracts, or obligations, upon the gross amount of annual premiums on such policies issued to persons located in Louisiana, without deduction for dividends paid or credited to policyholders.

B. The life insurance programs administered by the Office of Group Benefits as authorized and provided for pursuant to the provisions of Part II of Chapter 12 of Title 42 of the Louisiana Revised Statutes of 1950, R.S. 42:821 et seq., shall be exempt and excepted from the payment of the annual tax levied by the provisions of this Section.

Acts 1958, No. 125. Amended by Acts 1982, No. 868, §1, eff. Jan. 1, 1982; Acts 1989, No. 656, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:1061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:839 - Certain nonprofit mutual associations declared charitable institutions

§839. Certain nonprofit mutual associations declared charitable institutions

Any domestic nonprofit mutual association, the net earnings of which do not inure to the benefit of any individual, which is engaged exclusively in the business of furnishing hospital service, medical, or surgical benefits, so that such services or benefits are furnished to those of the public who become subscribers of the plan, and at least a majority of whose directors or managing officers are administrators, trustees, or members of the clinical staffs or advisory boards of nonprofit hospitals having contracts with the association, or are licensed doctors of medicine who are members of their parish medical society and of the Louisiana State Medical Society is declared to be a charitable and beneficial institution. As such, its receipts, surplus, and reserves are exempt from all forms of taxation by the state or any of its political subdivisions, taxes on the real estate and the office equipment owned by the association, and the fee provided for in R.S. 22:840. This exemption from taxation applies to any form of taxation, licenses, fees, or assessments which has heretofore or which may hereafter become due the state or any of its political subdivisions.

Acts 1958, No. 125; Redesignated from R.S. 22:1661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:840 - Fee; filing of charter and bylaws and annual affidavit; certificate

§840. Fee; filing of charter and bylaws and annual affidavit; certificate

Any association of the type described in R.S. 22:839 which desires to take advantage of the tax exemption granted therein shall pay an annual fee of two hundred fifty dollars to the commissioner of insurance and shall furnish him with a certified copy of its charter and bylaws and, annually, on or before the first day of March, an affidavit signed by its president and secretary, showing the names and addresses of all of its directors or managing officers and the nonprofit hospitals or medical societies which a majority of the directors represent. Upon payment of the fee by the association and approval of the affidavit by the commissioner of insurance, the latter official shall furnish the association with a certificate under seal of his office, certifying that the association is exempt from all taxes, fees, or assessments due to the state or to any of its political subdivisions, except the payment of the annual fee of two hundred fifty dollars.

Acts 1958, No. 125; Redesignated from R.S. 22:1662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.



RS 22:841 - Policy provisions

§841. Policy provisions

No insurer which takes advantage of the provisions of R.S. 22:839 shall provide in any of its policies that the insured, or his dependents, covered under any policy issued by it shall be hospitalized in any particular kind or type of hospital or that any hospital which has furnished the hospitalization service or other benefits must be a member of or meet the requirements of any hospital or medical association or society. However, the policy may require that the hospital or other institution in which the benefits are furnished shall maintain adequate records of the diagnosis and treatment of the insured.

Acts 1958, No. 125; Redesignated from R.S. 22:1663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:841 redesignated as R.S. 22:581 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:842 - Life, accident, health, or service insurance

§842. Life, accident, health, or service insurance

A. Upon the business of issuing life, accident, health, or service insurance policies, or other forms of contracts or obligations covering such risks, or issuing endowment policies on contracts, or other similar forms of contract obligations, the minimum annual tax shall be one hundred forty dollars when the gross annual premiums are seven thousand dollars or less. When the gross annual premiums are more than seven thousand dollars, the amount of tax payable shall be increased to two hundred twenty-five dollars for each additional ten thousand dollars, or fraction thereof, of gross annual premiums. The business of issuing each of the kinds of insurance or contracts mentioned in this Section may be combined under one tax, and the amount of the tax shall be based on the combined gross annual premiums of all such businesses.

B. Taxes collected under the provision of this Section from health care premium assessments paid by Medicaid-enrolled managed care organizations, after first having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, shall be deposited into the Louisiana Medical Assistance Trust Fund.

Acts 1984, 1st Ex. Sess., No. 3, §1, eff. March 27, 1984; Redesignated from R.S. 22:1062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1; Acts 2012, No. 597, §1, eff. June 7, 2012.

NOTE: Former R.S. 22:842 redesignated as R.S. 22:582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:843 - Tax base; computation in case of new business

§843. Tax base; computation in case of new business

The annual premiums referred to in this Part shall be the gross amount of direct premiums, excluding premiums on annuity contracts, for the preceding year less return premiums without any deductions for dividends paid or otherwise credited to policyholders, and without consideration for reinsurance.

Acts 1958, No. 125. Amended by Acts 1982, No. 868, §1, eff. Jan. 1, 1982; Redesignated from R.S. 22:1066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:843 redesignated as R.S. 22:583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844 - Tax for insurer commencing business after first of January; tax for insurer withdrawing

§844. Tax for insurer commencing business after first of January; tax for insurer withdrawing

A. Any insurer commencing business after the first of January of any year shall pay the minimum tax as provided in the preceding Sections of this Part for the privilege of doing business until its annual statement for that year is filed. In the event it collected premiums taxable under the provisions of this Part during the preceding calendar year, the tax shall be based upon such premiums, but shall never be less than the minimum.

B. On or before March first of the following year, the tax for the preceding year shall be computed as provided in this Part, except that upon the filing of the annual statement for the year in which it commenced business a new insurer shall be permitted to take credit for the minimum tax paid by it under Subsection A of this Section if the tax is in excess of the minimum. In no event, however, shall the tax be less than the minimum.

C. In the event of withdrawal of a foreign or alien insurer, as provided in R.S. 22:341, at year end, the tax for the preceding year shall be due and payable within sixty days. In the event of withdrawal of a foreign or alien insurer at other than year end, the tax based on premiums collected for that portion of the year in which it transacted business up to the date of withdrawal shall be due and payable within sixty days, but in no event shall the tax for the withdrawing insurer be less than the minimum tax as provided in this Part.

Acts 1958, No. 125. Acts 1966, No. 173, §1. Acts 1983, 1st Ex. Sess., No. 16, §1, eff. Jan. 19, 1983; Redesignated from R.S. 22:1067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:844 redesignated as R.S. 22:584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844.1 - Redesignated as R.S. 22:585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§844.1. Redesignated as R.S. 22:585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844.2 - Redesignated as R.S. 22:586 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§844.2. Redesignated as R.S. 22:586 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:844.3 - Redesignated as R.S. 22:587 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§844.3. Redesignated as R.S. 22:587 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:845 - Payment of tax

§845. Payment of tax

The taxes levied under the provisions of this Part shall be paid to the commissioner of insurance at Baton Rouge and shall be remitted on a quarterly basis. The amount of the taxes due on or before the fifteenth day of the month following the end of the quarter shall be equal to one-fourth of the total previous year's tax. At the end of the calendar year, the fourth quarter's report shall be adjusted to compensate for overpayments or underpayments of the tax based on that current year's gross receipts of taxable premiums and shall be due on or before March first of the following year and each year thereafter. Nothing herein contained shall be construed as relieving any insurer from paying to the commissioner of insurance the fees otherwise required or levied by law for qualifying to do business, or for the renewal thereof annually, or for agents' certificates of authority required by law. The legislative auditor may review any report submitted by an insurer for the payment of taxes levied under the provisions of this Part.

Acts 1984, 1st Ex. Sess., No. 3, §1, eff. March 27, 1984; Acts 1991, No. 10, §1, eff. June 10, 1991; Redesignated from R.S. 22:1071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:845 redesignated as R.S. 22:588 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:846 - Penalty on delinquent tax; revocation of authority to do business after thirty days' delinquency

§846. Penalty on delinquent tax; revocation of authority to do business after thirty days' delinquency

A. In case of any failure to make a report or to make payment of tax as required by this Chapter, a penalty of five percent if one to thirty days late, of ten percent if thirty-one to sixty days late, of fifteen percent if sixty-one to ninety days late, of twenty percent if ninety-one to one hundred twenty days late, or of twenty-five percent if more than one hundred twenty days late, shall be added to the amount of tax due and payable to the commissioner of insurance along with the tax due, unless evidence to his satisfaction is submitted to the commissioner to show that the failure was due to some unforeseen or unavoidable reason, other than mere neglect.

B. If the delinquency is for more than thirty days after the due date of the report or after the due date for payment of taxes hereunder, neglect will be presumed and the penalty shall be added without any discretion on the part of the commissioner of insurance. After the lapse of thirty days, until the report is filed and the delinquent tax paid, the commissioner of insurance shall revoke the authority of the delinquent taxpayer, and of all of said taxpayer's producers to do business in this state.

C. In no event shall the penalty exceed twenty-five percent of the total amount of the tax due nor be less than twenty-five dollars.

Acts 1958, No. 125. Acts 1984, No. 500, §1; Acts 1997, No. 523, §1; Acts 2001, No. 166, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 503, §1.

NOTE: Former R.S. 22:846 redesignated as R.S. 22:589 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:847 - Redesignated as R.S. 22:590 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§847. Redesignated as R.S. 22:590 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:848 - Redesignated as R.S. 22:591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§848. Redesignated as R.S. 22:591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:849 - Redesignated as R.S. 22:592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§849. Redesignated as R.S. 22:592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:850 - Redesignated as R.S. 22:593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§850. Redesignated as R.S. 22:593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:851 - Scope of Chapter

CHAPTER 4. INSURANCE AND INSURANCE CONTRACT

REQUIREMENTS BY TYPE OF INSURANCE

PART I. INSURANCE AND POLICY REQUIREMENTS IN GENERAL

§851. Scope of Chapter

A. The applicable provisions of this Chapter shall apply to insurance other than ocean marine and foreign trade insurances. This Chapter shall not apply to life insurance policies or annuities not issued for delivery in this state nor delivered in this state. This Chapter also shall not apply to any health and accident insurance policy not issued for delivery in this state nor delivered in this state, except for any group policy covering residents of Louisiana, regardless of where it was issued or delivered.

B. The exceptions in Subsection A of this Section do not apply to R.S. 22:855. The only exceptions from the requirements of R.S. 22:855 are those specifically stated therein.

Acts 1983, No. 188, §1; Acts 1989, No. 563, §1, eff. Sept. 1, 1989; Redesignated from R.S. 22:611 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:851 redesignated as R.S. 22:594 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:852 - Power to contract

§852. Power to contract

A. Any person of competent legal capacity may contract for insurance.

B. A minor not less than fifteen years of age as at nearest birthday may, notwithstanding such minority, contract for life or health and accident insurance for his own benefit or for the benefit of his father, mother, spouse, child, brother, sister, or grandparent, or any person with an insurable interest and may exercise all rights and powers with respect to or under the contract as though of full legal age, and may surrender his interest therein and give a valid discharge for any benefit accruing or money payable thereunder. The minor shall not, by reason of his minority, be entitled to rescind, void, or repudiate the contract, or any exercise of a right or privilege thereunder; except, that such minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any such insurance contract.

Acts 1958, No. 125; Redesignated from R.S. 22:612 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:852 redesignated as R.S. 22:595 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:853 - Insurable interest required; property insurances

§853. Insurable interest required; property insurances

A. No contract of insurance on property or of any interest therein or arising therefrom shall be enforceable except for the benefit of persons having an insurable interest in the things insured.

B. "Insurable interest" as used in this Chapter means any lawful and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage.

Acts 1958, No. 125; Redesignated from R.S. 22:614 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:853 redesignated as R.S. 22:596 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:854 - Interest of the insured

§854. Interest of the insured

A. When the name of a person intended to be insured is specified in the policy, such insurance can be applied only to his own proper interest. This Section shall not apply to life, annuity, or health and accident insurance.

B. With regard to loss by fire, the wrongful or malicious actions of a named insured that are determined to be the cause of the loss to the insured property shall not be imputed to any other insured such that the innocent insured would be deprived of coverage provided by the policy. In case of a fire that is set intentionally, the policy proceeds may only be reduced by the proper interest attributable to the insured that set the fire or otherwise participated in the cause of the loss. In the case of multiple named insureds, an innocent insured shall receive his proportionate share of the policy proceeds.

Acts 1958, No. 125; Acts 2007, No. 156, §1, eff. June 25, 2007; Redesignated from R.S. 22:615 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:854 redesignated as R.S. 22:597 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:855 - Quoted premium shall include all charges; dollar amount required

§855. Quoted premium shall include all charges; dollar amount required

A. The premium quoted by the insurer shall be a specific dollar amount which shall be inclusive of all fees, charges, premiums, or other consideration charged for the insurance or for the procurement thereof, except that:

(1) In any subsequent modification of the policy, the insurer may require that evidence of insurability be furnished at the insured's expense.

(2) The premium and premium tax on a surplus lines policy shall be separately stated on the declaration page.

B.(1) No insurer or its officer, employee, producer or other representative shall charge or receive any fee, compensation, or consideration for insurance which is not included in the premium quoted to the insured and the premium specified in the policy delivered to the insured, except for the premium tax on a surplus lines policy which shall be separately stated, and except for reimbursement for expenses due the producer, and except for an agency fee, if any, as authorized hereunder.

(2)(a) The producer may receive reimbursement from the insured for expenses incurred by the producer directly related to the insurance coverage for the insured. In addition, the producer may charge a reasonable agency fee related to the services provided by the producer. Any reimbursement or agency fee shall be itemized separately on an invoice statement. A single invoice may be used to make known all charges. Each such charge must be prominently disclosed and itemized separately on the invoice.

(b) The reimbursement for expense and agency fees shall not be considered premium for any purpose, nor shall they be subject to premium taxes or surplus lines premium taxes. Agency fees for criminal bail bond, homeowners insurance, or personal automobile insurance that are standard risks insurable at standard rates shall not exceed twenty-five dollars.

(c) The commissioner of insurance may promulgate rules to enforce the provisions of this Section.

C. Each policy delivered to the insured shall have the full and accurate dollar amount of the premium disclosed on the policy, which shall be inclusive of all fees, charges, premiums, or other consideration charged for the insurance or for the procurement thereof, except that, in any subsequent modification of the policy, the insurer may require that evidence of insurability be furnished at the insured's expense, and except that the premium tax on a surplus lines policy shall be separately stated, and except for reimbursement of expenses and agency fees as authorized in Paragraph (B)(2) of this Section.

D.(1) Any person who aids, assists in, or procures the preparation of any invoice, insurance policy or part thereof, or any other document used in the charging of any fee, compensation, or other consideration, except as provided in Subsections B and C of this Section, which is not included in the premium quoted by the insurer and in the premium disclosed on the policy shall be liable to the insured.

(2) In this Subsection, a person who procures the preparation of any document specified in Paragraph (1) of this Subsection includes a person who knowingly permits the preparation of such a document to be done or participated in by a subordinate or employee, whether or not that person directly ordered or caused the subordinate or employee to prepare the document. It shall not include a person furnishing typing, reproducing, or providing other clerical or mechanical assistance with respect to a document.

E.(1) Upon making a written finding that an amount in excess of the quoted premium has been received, the commissioner shall issue a written order to the person who received the excess amount to refund it to the person who paid it. Such amount shall be paid within thirty days after the date of the commissioner's order in the matter.

(2) Upon such determination, the person ordered to pay the refund may appeal to the Nineteenth Judicial District Court after paying to the commissioner a sum equal to one-half of the assessed refund. The commissioner shall keep any such sum paid in escrow and shall return it promptly to the payor if he prevails in the court proceeding. Thirty days after the commissioner's written findings or thirty days after final denial of the appeal, any order of the commissioner made pursuant to this Section shall be enforceable as a judgment under the Code of Civil Procedure.

F. Each violation of Subsection B or C of this Section shall be theft and a violation of R.S. 14:67.

G. The commissioner may assess one or more of the following penalties against any person who violates the provisions of this Section:

(1) A fine in an amount not greater than five thousand dollars.

(2) A suspension of an insurer's certificate of authority or a producer's license.

(3) A revocation of an insurer's certificate of authority or a producer's license.

H. The provisions of this Section shall apply to all policies except life, annuity, and reinsurance policies.

Acts 1988, No. 172, §1, eff. June 29, 1988; Acts 1989, No. 563, §1, eff. Sept. 1, 1989; Acts 1992, No. 1130, §2; Acts 1995, No. 704, §1; Acts 1999, No. 135, §1; Acts 1999, No. 551, §1; Acts 2004, No. 466, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:627 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2013, No. 283, §1, eff. June 14, 2013.

NOTE: Former R.S. 22:855 redesignated as R.S. 22:598 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:856 - Application for insurance required

§856. Application for insurance required

No life, annuity, or health and accident insurance contract upon an individual, except a contract of group life insurance or of group or blanket health and accident insurance as defined in this Code, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, in writing applies therefor or consents thereto, except in the following cases:

(1) A spouse may effectuate such insurance upon the other spouse.

(2) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of the minor.

Acts 1958, No. 125; Redesignated from R.S. 22:616 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:856 redesignated as R.S. 22:599 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:857 - Application as evidence; life or health and accident insurance

§857. Application as evidence; life, annuity, or health and accident insurance

A. No application for life, annuity, or health and accident insurance shall be admissible in evidence in any action relative to the policy or contract, unless a correct copy of the application was attached to or otherwise made a part of the policy, or contract, when issued and delivered. This provision shall not apply to policies or contracts of industrial insurance subject to R.S. 22:149(2) and 975(A)(1).

B. If any policy of life, annuity, or health and accident insurance delivered in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within fifteen days after receipt of such request at its home office or at any of its branch offices, deliver or mail to the person making such request, a copy of such application. If such copy is not so delivered or mailed, the insurer shall be precluded from introducing the application as evidence in any action or proceeding based upon or involving the reinstatement or renewal of the policy.

Amended by Acts 1958, No. 98, §1; Acts 1958, No. 125; Acts 1989, No. 573, §1; Redesignated from R.S. 22:618 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:857 redesignated as R.S. 22:600 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:858 - Application for insurance; medical records

§858. Application for insurance; medical records

Every insurer who requires from an applicant for insurance a written authorization to obtain medical records of the applicant shall furnish copies of the medical records received by the insurer to the applicant upon written request.

Acts 1991, No. 732, §1; Redesignated from R.S. 22:616.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:858 redesignated as R.S. 22:601 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:859 - Alteration of application

§859. Alteration of application

A. Any application for insurance in writing by the applicant shall be altered solely by the applicant or by his written consent, except that insertions may be made by the insurer for administrative purposes only in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

B. Any insurer issuing an insurance contract upon such an application unlawfully altered by its officer, employee, or agent shall not have available in any action arising out of such contract, any defense which is based upon the fact of such alteration, or as to any item in the application which was so altered.

Acts 1958, No. 125; Redesignated from R.S. 22:617 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:860 - Warranties and misrepresentations in negotiation; applications

§860. Warranties and misrepresentations in negotiation; applications

A. Except as provided in Subsection B of this Section, R.S. 22:1314, and 1315, no oral or written misrepresentation or warranty made in the negotiation of an insurance contract, by the insured or in his behalf, shall be deemed material or defeat or void the contract or prevent it attaching, unless the misrepresentation or warranty is made with the intent to deceive.

B. In any application for life, annuity, or health and accident insurance made in writing by the insured, all statements therein made by the insured shall, in the absence of fraud, be deemed representations and not warranties. The falsity of any such statement shall not bar the right to recovery under the contract unless either one of the following is true as to the applicant's statement:

(1) The false statement was made with actual intent to deceive.

(2) The false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer under the policy.

Acts 1958, No. 125; Acts 1985, No. 506, §1; Redesignated from R.S. 22:619 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 454, §1; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:860 redesignated as R.S. 22:611 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:861 - Approval of forms

§861. Approval of forms

A.(1) No basic insurance policy form, other than fidelity or surety bond forms, or application form where written application is required and is to be attached to the policy, or be a part of the contract or printed life, annuity, or health and accident rider or endorsement form shall be issued, delivered, or used unless it has been filed with and approved by the commissioner of insurance.

(2) For purposes of this Section, a basic insurance policy form shall include a certificate of coverage, any other evidence of coverage, or a subscriber agreement.

(3) This Section shall not apply to policies, riders, or endorsements designed to delineate the coverage for and used with relation to insurance upon a particular subject or which relate to the manner of distribution of benefits or to the reservation of rights and benefits under such policy, and which is used at the request of the individual policyholder, contract holder, or certificate holder.

(4) Any insurer may insert in its policies any provisions or conditions required by its plan of insurance or method of operation which are not prohibited by the provisions of this Code.

B. Every such filing shall be made not less than forty-five days in advance of any such issuance, delivery, or use. At the expiration of forty-five days, the form so filed shall be deemed approved unless prior thereto it has been affirmatively approved or disapproved by order of the commissioner of insurance. The commissioner of insurance may extend by not more than an additional fifteen days the period within which he may so affirmatively approve or disapprove any such form, by giving notice of such extension before expiration of the initial forty-five-day period. At the expiration of any such period as so extended, and in the absence of such prior affirmative approval or disapproval, any such form shall be deemed approved. The commissioner of insurance may withdraw any such approval at any time for cause. Approval of any such form by the commissioner of insurance shall constitute a waiver of any unexpired portion of such initial fifteen-day waiting period.

C. The commissioner of insurance's order disapproving any such form or withdrawing a previous approval shall state the grounds therefor.

D. No such form shall knowingly be so issued or delivered as to which the commissioner of insurance's approval does not then exist.

E. The commissioner of insurance, may, by order, exempt from the requirements of this Section for so long as he deems proper, any insurance document or form or type thereof as specified in such order, to which in his opinion this Section may not practicably be applied, or the filing and approval of which are, in his opinion, not desirable or necessary for the protection of the public.

F. Insurers negotiating with and insuring special commercial entities shall be exempt from the form filing and approval requirements of this Section. The commissioner shall adopt rules and regulations necessary for the implementation of this Subsection including a provision defining special commercial entities which qualify for exemption. The definition of exempt commercial policyholder shall be reviewed periodically by the commissioner. This Subsection shall apply only to commercial property and casualty insurance. The regulations required by this Subsection shall be issued by the commissioner.

Acts 1958, No. 125. Amended by Acts 1960, No. 176, §1; Acts 1993, No. 55, §1; Acts 1999, No. 124, §1, eff. June 9, 1999; Acts 1999, No. 479, §1; Redesignated from R.S. 22:620 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:861 redesignated as R.S. 22:612 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:862 - Grounds for disapproval

§862. Grounds for disapproval

The commissioner of insurance shall disapprove any such form of policy, application, rider, or endorsement, or withdraw any previous approval thereof, only:

(1) If it is in any respect in violation of or does not comply with law.

(2) If it does not comply with any controlling filing previously made and approved.

(3) If it contains or incorporates by reference any inconsistent, ambiguous, or misleading clauses, or exceptions and conditions which unreasonably or deceptively affect the risk purported to be assumed in the general coverage of the contract.

(4) If it has any title, heading, or other indication of its provisions which is misleading.

(5) If purchase of insurance is being solicited by deceptive advertising.

(6) If it is in any respect in violation of or does not fully comply with the law or any rule or regulation promulgated by the commissioner of insurance.

Acts 1958, No. 125; Acts 1991, No. 518, §1; Redesignated from R.S. 22:621 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:862 redesignated as R.S. 22:613 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:863 - Standard provisions

§863. Standard provisions

A. Insurance contracts shall contain such standard provisions as are required by the applicable chapters of this Code pertaining to contracts of particular kinds of insurance. The commissioner of insurance may waive the required use of a particular standard provision other than the provisions required in Subpart C of Part IV of this Chapter in a particular insurance contract form if both of the following apply:

(1) The commissioner finds such provision unnecessary for the protection of the insured and inconsistent with the purposes of the contract.

(2) The contract is otherwise approved by the commissioner.

B. No insurance contract shall contain any provision inconsistent with or contradictory to any such standard provision used or required to be used, but the commissioner of insurance may approve any provision which is in his opinion more favorable to the insured than the standard provision or optional standard provision otherwise required. No endorsement, rider, or other documents attached to such contract shall vary, extend, or in any respect conflict with any such standard provision, so as to make the resulting effective provision less favorable to the insured than such standard provision.

C. In lieu of the standard provision required by this Code for contracts for particular kinds of insurance, except the standard fire policy as provided in Subpart C of Part IV of Chapter 4 of this Title, substantially similar standard provisions required by the law of a foreign or alien insurer's domicile may be used when approved by the commissioner of insurance.

Acts 1958, No. 125; Redesignated from R.S. 22:623 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:863 redesignated as R.S. 22:614 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:864 - Content of policies in general

§864. Content of policies in general

A. The written instrument, in which a contract of insurance is set forth, is the policy.

B. A policy shall specify and conform to the following:

(1) The names of the parties to the contract. The insurer's name and if not a life insurer, the type of organization shall be clearly shown in the policy.

(2) The subject of the insurance.

(3) The risks insured against.

(4) The time at which the insurance takes effect and the period during which the insurance is to continue.

(5) A statement of the premium, other than as to surety bonds, and if other than life, annuity, accident or health, or title insurance, the premium rate.

(6) The conditions pertaining to the insurance.

(7) Repealed by Acts 1990, No. 638, §1.

(8) Every printed portion of the text of the policy and of any endorsements or attached papers is printed in type the size of which shall be uniform and the face of which shall not be less than ten-point type. The text shall include all printed matter except the name and address of the insurer, name or title of the policy, captions, sub-captions, and form numbers.

(9) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of each page.

C. If under the contract the exact amount of premiums is determinable only at termination or at periodic intervals of the contract, a statement of the basis and rates upon which the final premium is to be determined and paid shall be provided any policy examining bureau having jurisdiction or to the insured upon request.

D. This Section shall not apply to fidelity or surety insurance contracts.

Acts 1958, No. 125; Acts 1989, No. 697, §1; Acts 1990, No. 638, §1; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:624 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:864 redesignated as R.S. 22:615 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:865 - Additional contents

§865. Additional contents

A policy may contain additional provisions, which are not inconsistent with this Code, and which are either:

(1) Required to be inserted by the laws of the insurer's state of domicile.

(2) Necessary, on account of the manner in which the insurer is constituted or operated, to state the rights and obligations of the parties to the contract.

Acts 1958, No. 125; Redesignated from R.S. 22:625 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:865 redesignated as R.S. 22:616 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:866 - Articles of incorporation; bylaw provisions

§866. Articles of incorporation; bylaw provisions

No policy shall contain any provision purporting to make any portion of the articles of incorporation, bylaws, or other constituent document of the insurer a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this Section shall be invalid.

Acts 1958, No. 125; Redesignated from R.S. 22:626 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:866 redesignated as R.S. 22:617 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:867 - Must contain entire contract with exceptions

§867. Must contain entire contract with exceptions

A. No agreement in conflict with, modifying, or extending the coverage of any contract of insurance shall be valid unless it is in writing and physically made a part of the policy or other written evidence of insurance, or it is incorporated in the policy or other written evidence of insurance by specific reference to another policy or written evidence of insurance. This Section shall not apply to contracts as provided in Subpart C of Part IV of this Chapter.

B. The provisions of this Section shall apply where a policy or other written evidence of insurance is coupled by specific reference with another policy or written evidence of insurance in existence as of the effective date or issued thereafter.

C. Any written agreement in conflict with, modifying, or extending the coverage of any contract of insurance shall be deemed to be physically made a part of a policy or other written evidence of insurance, within the meaning of this Section, whenever such written agreement makes reference to such policy or evidence of insurance and is sent to the holder of such policy or evidence of insurance by United States mail, postage prepaid, at such holder's last known address as shown on such policy or evidence of insurance, by electronic transaction in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., or is personally delivered to such holder.

Acts 1958, No. 125. Amended by Acts 1976, No. 150, §1; eff. July 20, 1976; Acts 1977, No. 312, §1, eff. July 10, 1977; Acts 1979, No. 368, §1, eff. July 10, 1979; Redesignated from R.S. 22:628 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2011, No. 373, §1.

NOTE: Former R.S. 22:867 redesignated as R.S. 22:618 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:868 - Limiting actions; jurisdiction

§868. Limiting actions; jurisdiction

A. No insurance contract delivered or issued for delivery in this state and covering subjects located, resident, or to be performed in this state, or any group health and accident policy insuring a resident of this state regardless of where made or delivered, shall contain any condition, stipulation, or agreement either:

(1) Requiring it to be construed according to the laws of any other state or country except as necessary to meet the requirements of the motor vehicle financial responsibility laws of such other state or country.

(2) Depriving the courts of this state of the jurisdiction of action against the insurer.

B. No insurance contract delivered or issued for delivery in this state and covering subjects located, resident, or to be performed in this state, or any health and accident policy insuring a resident of this state regardless of where made or delivered, shall contain any condition, stipulation, or agreement limiting right of action against the insurer to a period of less than twenty-four months next after the inception of the loss when the claim is a first-party claim, as defined in R.S. 22:1692, and arises under any insurance classified and defined in R.S. 22:47(6), (10), (11), (12), (13), (15), and (19) or to a period of less than one year from the time when the cause of action accrues in connection with all other insurances unless otherwise specifically provided in this Code.

C. Any such condition, stipulation, or agreement in violation of this Section shall be void, but such voiding shall not affect the validity of the other provisions of the contract.

Acts 1958, No. 125; Acts 1983, No. 188, §1; Acts 1987, No. 210, §1, eff. July 2, 1987; Acts 2006, No. 739, §1, eff. June 29, 2006; Acts 2007, No. 43, §1; Redesignated from R.S. 22:629 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:868 redesignated as R.S. 22:619 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:869 - Execution of policies

§869. Execution of policies

A. Every insurance contract shall be executed in the name of and on behalf of the insurer by its officer, employee, or representative duly authorized by the insurer.

B. A facsimile signature of any such executing officer, employee, or representative may be used in lieu of an original signature.

C. Repealed by Acts 1999, No. 882, §2, eff. July 2, 1999.

Acts 1958, No. 125; Acts 1999, No. 882, §2, eff. July 2, 1999; Redesignated from R.S. 22:630 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:869 redesignated as R.S. 22:620 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:870 - Duration of binders

§870. Duration of binders

A "binder" is used to bind insurance temporarily pending the issuance of the policy. No binder shall be valid beyond the issuance of the policy as to which it was given.

Acts 1958, No. 125. Amended by Acts 1979, No. 173, §1; Redesignated from R.S. 22:631 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:871 - Signature of producer

§871. Signature of producer

Every duly licensed producer who solicits information to be contained on any application for individual life or individual, family group, or association health and accident insurance shall affix his legal signature thereto. No such producer shall sign any application described above unless he personally obtained the information shown on such application. Such information may be obtained by the producer in person, by telephone, or by any other means of direct communication between the producer and the applicant.

Added by Acts 1966, No. 178, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2003, No. 410, §1; Redesignated from R.S. 22:1460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:872 - Underwriters' and combination policies

§872. Underwriters' and combination policies

A. Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and such policies shall plainly show the true name of the insurer.

B. Two or more authorized insurers may, with the commissioner of insurance's approval, issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy.

(2) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

C. This Section shall not apply to co-surety obligations.

Acts 1958, No. 125; Redesignated from R.S. 22:633 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:873 - Delivery of policy

§873. Delivery of policy

A. Subject to the insurer's requirements as to payment of premium, every policy shall be delivered to the insured or to the person entitled thereto within a reasonable period of time after its issuance. Delivery may be by the United States Postal Service, personal delivery, private courier, or by electronic transaction in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

B. In the event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle or aircraft, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle or aircraft is insured, a duplicate of such policy, or memorandum thereof setting forth the type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. Delivery may be by the United States Postal Service, personal delivery, private courier, or by electronic transaction in accordance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:634 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 373, §1.



RS 22:874 - Dividends payable to the real party

§874. Dividends payable to the real party

A. Unless otherwise specified in the policy, every insurer issuing participating policies, shall pay dividends, unused premium refunds or savings distributed on account of any such policy, only to the real party in interest entitled thereto as shown by the insurer's records, or to any person to whom the right thereto has been assigned in writing of record with the insurer, or given in the policy by such real party in interest.

B. Any person who is shown by the insurer's records to have paid for his own account, or to have been ultimately charged for, the premium for insurance provided by a policy in which another person is the nominal insured, shall be deemed such real party in interest unless otherwise specified in the policy, proportionate to premium so paid or so charged. This Subsection shall not apply as to any such dividend, refund, or distribution which would amount to less than one dollar.

C. This Section shall not apply to contracts of group life insurance, group annuity, or group health and accident insurance, nor to policies issued prior to 12:00 noon of October 1, 1948.

Acts 1958, No. 125; Redesignated from R.S. 22:640 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:875 - Intervening breach

§875. Intervening breach

If any breach of a warranty or condition in any insurance contract occurs prior to a loss under the contract, such breach shall not void the contract nor allow the insurer to avoid liability, unless the breach is material and exists at the time of the loss.

Acts 1958, No. 125; Redesignated from R.S. 22:641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:876 - Assignment of policies

§876. Assignment of policies

Subject to the terms of the policy relating to its assignment, life insurance policies, other than group life insurance policies, annuity, and health and accident policies providing benefits for accidental death, and under the terms of which the beneficiary may be changed upon the sole request of the insured, may be assigned either by pledge or transfer of title, by an assignment executed by the insured alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. This Section shall not prohibit the assignment by the insured of any certificate of insurance issued under a group life insurance policy. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge. No insurer shall prohibit the assignment to a viatical settlement provider of a policy otherwise assignable.

Acts 1958, No. 125. Amended by Acts 1966, No. 237, §1; Acts 2003, No. 124, §1; Redesignated from R.S. 22:642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:877 - Payment discharges insurer

§877. Payment discharges insurer

Whenever the proceeds of, or payments under a life endowment or health and accident insurance policy or any annuity contract issued by a life insurance company become payable and the insurer makes payment thereof in accordance with the terms of the policy or contract or in accordance with any written assignment thereof or of any interest thereunder, hereafter made, the person then designated in the policy or contract or by such assignment as being entitled thereto, shall be entitled to receive such proceeds or payments and to give full acquittance therefor, and such payment shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office, written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract. Nothing contained in this Section shall affect any claim or right to any policy or contract or the proceeds thereof or payments thereunder as between persons other than the insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:643 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:878 - Forms for proof of loss furnished

§878. Forms for proof of loss furnished

Any insurer requiring completion of a proof of loss form shall provide such form to any person claiming to have a loss under any insurance contract; however, such insurer shall not, by reason of the requirement to provide forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

Acts 1958, No. 125; Acts 2003, No. 137, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:650 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:879 - Claim administration not waiver

§879. Claim administration not waiver

None of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy.

(2) Providing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or incompleted.

(3) Investigating any loss or claim under any policy or engaging in negotiations considering a possible settlement of any such loss or claim.

Acts 1958, No. 125; Redesignated from R.S. 22:651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:880 - Validity of noncomplying forms

§880. Validity of noncomplying forms

Any insurance policy, rider, or endorsement hereafter issued and otherwise valid, which contains any condition or provision not in compliance with the requirements of this Code, shall not be rendered invalid, but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:880 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:881 - Construction of policies

§881. Construction of policies

Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy, and as amplified, extended, or modified by any rider, endorsement, or application attached to or made a part of the policy.

Acts 1958, No. 125; Redesignated from R.S. 22:654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:881.1 - Redesignated as R.S. 22:890 by Acts 2010, No. 375, §2, eff. Jan. 1, 2011.

§881.1. Redesignated as R.S. 22:890 by Acts 2010, No. 375, §2, eff. Jan. 1, 2011.



RS 22:882 - Waiver of subrogation

§882. Waiver of subrogation

Under any policy of insurance which authorizes the insured to waive the right of recovery of the insured against any party prior to loss without additional premium, the insured shall also be entitled to waive in writing after loss without invalidating the policy the right of recovery against any of the following:

(1) Anyone insured under the same policy.

(2) A corporation, partnership or other entity in which the insured owns stock or has a proprietary interest.

(3) Anyone who owns stock or has a proprietary interest in the insured.

(4) An employee or employer of the insured.

(5) Anyone having an interest as owner, lessor, or lessee of the insured premises or the premises on which the loss occurred and the employees, partners, and stockholders of such owner, lessor, or lessee.

Added by Acts 1974, No. 435, §1; Redesignated from R.S. 22:666 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:883 - Stop-loss insurance coverage

§883. Stop-loss insurance coverage

A. Stop-loss coverage shall be defined as insurance covering the loss of an insured above a specific amount or a self-insurer for losses over a stated amount.

B. Any insurer authorized to issue property and casualty or health and accident policies of insurance in this state shall report, with its annual statement, any premiums written in this state for stop-loss or excess insurance coverage to the Department of Insurance in the manner prescribed by the commissioner.

C. A stop-loss or excess insurance policy form intended for issue to cover losses of a group health plan, as defined in R.S. 22:1061(1), shall be submitted to the Department of Insurance for prior approval pursuant to the policy form filing requirements established by R.S. 22:861 and shall satisfy the following conditions:

(1) The stop-loss or excess insurance policy shall be issued to and insure the group health plan or the plan itself and not the employees, members, or participants.

(2) Payments by the insurer shall be made to the sponsor of the group health plan or the plan itself and not the employees, members, participants, or providers.

(3) The specific stop-loss or excess limit or attachment point per individual claimant shall be at least ten thousand dollars. The aggregate stop-loss or excess limit or attachment point for groups of fifty or fewer shall be, at a minimum, one hundred twenty percent of the group health plan's total expected claims per policy period. The aggregate stop-loss or excess limit or attachment point for groups of fifty-one or more shall be, at a minimum, one hundred ten percent of the group health plan's total expected claims per policy period.

(4) The stop-loss or excess insurance policy shall contain a provision stating that the bankruptcy or insolvency of the insured shall not relieve the stop-loss carrier from its obligation under R.S. 22:1269(A).

(5)(a) The stop-loss or excess insurance policy shall contain a provision that eligible claims incurred under the group health plan during the initial contract period shall be covered, provided that proof of payment by the plan is furnished to the insurer within ninety days after the expiration of the policy or any later period that is provided in the contract or insurance policy.

(b) All applications for stop-loss or excess insurance must include the option to purchase coverage extending, for at least ninety days beyond the expiration of the contract term, the period within which claims incurred during the contract term must be submitted and paid.

(c) All applications for stop-loss or excess insurance that include the option to purchase a policy providing coverage restricted to claims both incurred and paid during the contract term must contain a form for acceptance or rejection of the offer mandated in Subparagraph (b) of this Paragraph and must include disclosures as prescribed by the commissioner.

(d) All applications for stop-loss or excess insurance including options to purchase a policy providing coverage for claims incurred prior to the contract term, or providing coverage for claims incurred prior to the contract term but paid during the contract term, must contain a form for acceptance or rejection of the offer mandated in Subparagraph (b) of this Paragraph and must include disclosures as prescribed by the commissioner.

(6) The stop-loss or excess insurance policy shall provide coverage with rates not subject to adjustment by the stop-loss insurer during the policy period, unless any of the following occur:

(a) There is a change in the benefits provided under the group health plan.

(b) Enrollment under the group health plan changes by at least ten percent.

(7) The stop-loss or excess insurance policy form filed with the Department of Insurance for approval shall contain a separate document certifying that each of the requirements specified in Paragraphs (1) through (6) of this Subsection have been met.

D. Stop-loss or excess insurance shall not be equivalent to reinsurance, as reinsurance only relates to transactions between insurers. An entity purporting to cover a self-insured group health plan shall be treated as a stop-loss or excess insurer and shall be subject to the insurance laws and regulations of the state relating to such insurers and to penalties for violations of such laws and regulations. In no instance shall stop-loss or excess loss insurance be defined as a contract or policy of health insurance under R.S. 22:452(1)(a).

E. Insurance companies writing stop-loss or excess insurance coverage shall exercise due diligence in ascertaining the legitimacy or authority of the underlying group health plan before issuing coverage. This shall include but not be limited to ensuring that the underlying plan is not a self-insured multiple employer welfare arrangement, as defined in 29 U.S.C. §1002(40) unless the underlying plan is a self-insurance plan as defined in R.S. 22:452(1) and is authorized to do business in this state as a self-insurer.

F. Provider stop-loss or excess insurance policies that protect health care providers from a portion of the financial risk assumed in managed care contracts with health and accident insurers, health maintenance organizations, and self-insured group plans shall be submitted to the Department of Insurance for approval and shall satisfy the following conditions:

(1) The stop-loss or excess insurance policy shall be issued to and insure the contracted provider or network of health care providers.

(2) Payments by the insurer shall be made to the contracted provider or network of health care providers.

(3) The individual stop-loss amount, that is, retention or attachment point per claimant, shall be at least five thousand dollars. The aggregate stop-loss or excess amount shall be, at a minimum, fifty thousand dollars per calendar year.

(4) The stop-loss or excess insurance policy shall contain a provision that the proof of loss shall be furnished to the insurer within ninety days after the date that loss is incurred or any later period that is provided in the contract or insurance policy.

(5) Filings of a stop-loss or excess insurance policy filed with the Department of Insurance for approval shall contain a separate document certifying that each of the requirements specified in Paragraphs (1) through (4) of this Subsection have been met.

G. A stop-loss or excess insurance policy form covering any other kind of loss, damage, or liability may only be written by a property and casualty insurer and shall satisfy the following conditions:

(1) The stop-loss or excess insurance policy shall be issued to and insure an individual or business against legal liabilities other than those associated with provision of health benefits to employees or members of a health benefit plan or managed care health plan.

(2) Payments by the insurer shall be made to the insured upon provision of proof of loss.

Acts 2001, No. 273, §1, eff. June 1, 2001; Acts 2003, No. 140, §1; Acts 2007, No. 80, §1; Redesignated from R.S. 22:675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:884 - Incontestability after reinstatement

§884. Incontestability after reinstatement

The reinstatement of any policy of life or noncancellable disability insurance or contract of annuity delivered or issued for delivery in this state after 12:00 noon of October 1, 1948, shall be incontestable after the same period following reinstatement and with the same conditions and exceptions, as provided in the policy or contract with respect to the incontestability.

Acts 1958, No. 125; Redesignated from R.S. 22:172 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:885 - Cancellation by the insured; surrender

§885. Cancellation by the insured; surrender

A. Cancellation by the insured of any policy which by its terms may be cancelled at the insured's option or of any binder based on such policy may be effected by written notice thereof to the insurer and surrender of the policy or binder for cancellation prior to or on the effective date of such cancellation. In the event the policy or binder has been lost or destroyed and cannot be surrendered, the insurer may in lieu of such surrender accept and in good faith rely upon the insured's written statement setting forth the fact of such loss or destruction.

B. Within thirty days following such cancellation the insurer shall pay to the insured or to the person entitled thereto as shown by the insurer's records, any unearned portion of any premium paid on the policy as computed on the customary pro rata rate, unless otherwise stated in a policy that has been filed with and approved by the commissioner, and any unearned commission. If no premium has been paid on the policy, the insured shall be liable to the insurer for premium for the period during which the policy was in force. Except for surplus line insurers, any assessment of a monetary penalty by an insurer against an insured as a result of the insured's cancellation prior to the expiration of any policy is prohibited. Nothing in this Section shall prohibit an insurer from calculating unearned premium based on a short-rate provision contained in any insurance policy that has been filed with and approved by the commissioner.

C. The surrender of a policy to the insurer for any cause by any person named therein as having an interest insured under the policy shall create a presumption that such surrender is agreed to by all persons so named.

D. This Section shall not apply to life insurance policies, annuity contracts, policies defined in R.S. 22:47(16)(b), or contracts provided for in Subpart C of Part IV of this Chapter.

E. With respect to the cancellation of liability automobile insurance, the office of motor vehicles shall not assess the fees set forth by R.S. 32:863(A)(3)(a) when the insured surrenders the license plate of the uninsured vehicle to the office of motor vehicles within ten calendar days from the date of notice prescribed by R.S. 32:863.2(E).

Acts 1958, No. 125; Acts 1991, No. 739, §1; Acts 1991, No. 790, §1; Acts 1997, No. 1428, §1; Redesignated from R.S. 22:637 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 169, §1; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2011, No. 21, §1; Acts 2011, No. 135, §1; Acts 2011, No. 370, §1.



RS 22:886 - Cancellation by the commissioner of insurance

§886. Cancellation by the commissioner of insurance

The commissioner of insurance may order the immediate cancellation of any policy the procuring or effectuation of which was accomplished through or accompanied by a violation of this Code, except in cases where the policy by its terms cannot be cancelled by the insurer and the insured did not knowingly participate in any such violation.

Acts 1958, No. 125; Redesignated from R.S. 22:638 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:887 - Cancellation by insurer; changes to homeowner's insurance policies

§887. Cancellation by insurer; changes to homeowner's insurance policies

A. Cancellation by the insurer of any policy which by its terms may be cancelled at the option of the insurer, or of any binder based on such policy, may be effected as to any interest only upon compliance with either of the following:

(1)(a) Written notice of such cancellation must be actually delivered or mailed to the insured or to his representative in charge of the subject of the insurance not less than thirty days prior to the effective date of the cancellation except when termination of coverage is for nonpayment of premium.

(b) Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability and no cause of action shall arise against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subparagraph.

(2) Like notice must also be so delivered or mailed to each mortgagee, pledgee, or other known person shown by the policy to have an interest in any loss which may occur. For purposes of this Paragraph, "delivered" includes electronic transmittal, facsimile, or personal delivery.

(3) Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.

(4) When the policy is a homeowner's insurance policy, like notice shall be provided of any cancellation, or if, at the personal request of the insured, any such person is removed from the policy or substituted with another as provided in Subsection A of this Section.

(5) Any policy may be cancelled by the company at any time during the policy period for failure to pay any premium when due whether such premium is payable directly to the company or its agent or indirectly under a premium finance plan or extension of credit, by mailing or delivering to the insured written notice stating when, not less than ten days thereafter, such cancellation shall be effective. Nothing in this Code shall mandate a separate notice of lapse for nonpayment of premium of a policy defined as provided by R.S. 22:1460(G).

B. The mailing of any such notice shall be effected by depositing it in a sealed envelope, directed to the addressee at his last address as known to the insurer or as shown by the insurer's records, with proper prepaid postage affixed, in a letter depository of the United States Post Office. The insurer shall retain in its records any such item so mailed, together with its envelope, which was returned by the post office upon failure to find, or deliver the mailing to the addressee.

C. The affidavit of the individual making or supervising such a mailing, shall constitute prima facie evidence of such facts of the mailing as are therein affirmed.

D.(1) The portion of any premium paid to the insurer on account of the policy, including unearned commission, unearned because of the cancellation and in amount as computed on the pro rata basis, must be actually paid to the insured, the agent of the insured, or other person entitled thereto as shown by the policy or by any endorsement thereon, or be mailed to the insured or such person as soon as practicable following such cancellation. Any such payment may be made by cash, check, bank draft, or money order.

(2) When payment is sent to the agent of the insured, the insurer shall be required to provide notice to the insured, at the time of cancellation, that a return of unearned premium may be generated by the cancellation.

E. This Section shall not apply to temporary life insurance binders nor to contracts of life, annuity, or health and accident insurance which do not contain a provision for cancellation prior to the date to which premiums have been paid, nor to the contracts provided in Subpart C of Part IV of this Chapter.

F. No insurer shall cancel or refuse to renew any policy of group or family group health and accident insurance except for nonpayment of premium or failure to meet the requirements for being a group or family group insurance policy until sixty days after the insurer has mailed written notice of such cancellation or nonrenewal by certified mail to the policyholder. The notice shall also include the reason the policy is being cancelled.

G.(1) No insurer shall fail to renew a policy providing property or casualty insurance unless a notice of intention to not renew is mailed or delivered to the named insured at the address shown on the policy at least thirty days prior to the effective date of nonrenewal.

(2) Like notice shall also be delivered or mailed to each mortgagee, pledgee, or other known person shown by the policy to have an interest in any loss which may occur. For purposes of this Paragraph, "delivered" includes electronic transmittal, facsimile, or personal delivery.

(3) This Subsection shall not apply:

(a) To policies regulated by R.S. 22:1266 and 1267.

(b) If the insurer has manifested its willingness to renew the policy either through the same company or a company in the same group of companies.

(c) In the case of nonpayment of the premium.

(d) If the named insured has provided written notification to the insurer of the insured's intention to not renew the policy.

(e) In cases of fraud by the insured.

H. Notice of cancellation or nonrenewal given by the insurer in accordance with this Chapter shall be deemed sufficient. The producer shall not be required to give any separate or additional notice of cancellation or nonrenewal.

I. Any insurer that issues notice of cancellation on an insurance policy that provides coverage on any property and later continues or reinstates that insurance policy shall issue notice of reinstatement to every policyholder, insurance producer, mortgagee, lienholder, pledgee, or other known person shown by the policy to have an interest in any loss which may occur thereunder and who received the notice of cancellation.

Acts 1958, No. 125; Acts 1985, No. 938, §1, eff. Jan. 1, 1986; Acts 1987, No. 510, §1; Acts 1990, No. 877, §1; Acts 1991, No. 741, §1; Acts 2001, No. 1052, §1; Acts 2004, No. 44, §1; Acts 2004, No. 549, §1; Acts 2006, No. 345, §1; Redesignated from R.S. 22:636 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 333, §1, eff. April 1, 2010; Acts 2010, No. 375, §1, eff. Jan. 1, 2011; Acts 2010, No. 1016, §2; Acts 2012, No. 198, §1.



RS 22:888 - Cancellation by insurer; failure to maintain membership in required organization

§888. Cancellation by insurer; failure to maintain membership in required organization

A. An insurer may cancel any policy of insurance for failure to maintain membership in an organization if membership is a condition precedent to insurance coverage.

B. Cancellation under this Section by the insurer of any policy or of any binder based on such policy, may be effected as to any interest only upon compliance with either or both of the following:

(1)(a) Written notice of such cancellation must be actually delivered or mailed to the insured or to his representative in charge of the subject of the insurance not less than twenty days prior to the effective date of the cancellation.

(b) Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability and no cause of action against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subparagraph.

(2) Like notice must also be so delivered or mailed to each mortgagee, pledgee, or other known person shown by the policy to have an interest in any loss which may occur.

(3) Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.

C. The mailing of any such notice shall be effected by depositing it in a sealed envelope, directed to the addressee at his last address as known to the insurer or as shown by the insurer's records, with proper prepaid postage affixed, in a letter depository of the United States Postal Service. The insurer shall retain in its records any such item so mailed, together with its envelope, which was returned by the post office upon failure to find, or deliver the mailing to the addressee.

D. The affidavit of the individual making or supervising such a mailing shall constitute prima facie evidence of such facts of the mailing as are therein affirmed.

E. The portion of any premium paid to the insurer on account of the policy, unearned because of the cancellation and in an amount as computed on the pro rata basis, must be actually paid to the insured, or other person entitled thereto as shown by the policy or by any endorsements thereon, or be mailed to the insured, his representative, or such other person as soon as practicable following such cancellation. Any such payment may be made by cash, check, bank draft, or money order.

Added by Acts 1976, No. 203, §1. Amended by Acts 1985, No. 938, §1, eff. Jan. 1, 1986; Acts 1987, No. 510, §1; Acts 1988, No. 353, §1; Redesignated from R.S. 22:636.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 375, §1, eff. Jan. 1, 2011.



RS 22:889 - Prohibited cancellation for nonpayment of premium

§889. Prohibited cancellation for nonpayment of premium

No insurer shall cancel any policy of insurance for nonpayment of premium to the insurer when the payment of such premium is made to the commissioner of insurance pursuant to the provisions of R.S. 22:2011.

Acts 1989, No. 697, §1; Redesignated from R.S. 22:636.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:890 - Certificates of insurance

§890. Certificates of insurance

A. For the purposes of this Section:

(1) "Certificate" or "certificate of insurance" means any document, instrument, or record, including an electronic record, no matter how titled or described, which is prepared by an insurer or insurance producer and issued to a third person not a party to the subject insurance contract, as evidence of property and casualty insurance coverage. "Certificate" or "certificate of insurance" shall not mean an insurance binder.

(2) "Certificate holder" means any person, other than a policyholder, that is designated on a certificate of insurance as a "certificate holder" or any person, other than a policyholder, to whom a certificate of insurance has been issued by an insurer or insurance producer at the request of the policyholder.

(3) "Electronic record" shall have the meaning defined in R.S. 9:2602(7).

(4) "Insurance" shall have the meaning defined in R.S. 22:46(9).

(5) "Insurance producer" shall have the same definition as set forth in R.S. 22:1542.

(6) "Insurer" means an insurer as defined in R.S. 22:46(10) and any other person engaged in the business of making property and casualty insurance contracts, including but not limited to self-insurers, syndicates, risk purchasing groups, and similar risk transfer entities. "Insurer" shall not mean any person self-insured for purposes of workers' compensation, including any group self-insurance fund authorized pursuant to R.S. 23:1195 et seq., any interlocal risk management agency authorized pursuant to R.S. 33:1341 et seq., or any self-insured employer authorized pursuant to R.S. 23:1168 et seq.

(7) "Person" means any individual, company, insurer, organization, reciprocal or inter-insurance exchange, business, partnership, corporation, limited liability company, association, trust, or other legal entity, including any government or governmental subdivision or agency.

(8) "Policyholder" means a person who has contracted with a property or casualty insurer for insurance coverage.

(9) "Record" shall have the meaning defined in R.S. 9:2602(13).

(10) "Self-insurer" means any individual business or group of businesses which have created a risk purchasing group, risk retention plan, syndicate, or other form of self-insurance covering property or casualty risk exposures. "Self-insurer" shall not mean any person self-insured for purposes of workers' compensation, including any group self-insurance fund authorized pursuant to R.S. 23:1195 et seq., any interlocal risk management agency authorized pursuant to R.S. 33:1341 et seq., or any self-insured employer authorized pursuant to R.S. 23:1168 et seq.

B. No property or casualty insurer or insurance producer may issue a certificate of insurance or any other type of document purporting to be a certificate of insurance that will affirmatively or negatively alter, amend, or extend the coverage provided by the referenced insurance policy. A certificate of insurance shall also not convey any contractual rights to the certificate holder.

C. No person, wherever located, may prepare, issue, or request the issuance of a certificate of insurance for risks located in this state unless the form has been filed with and approved by the commissioner of insurance. No person, wherever located, may alter or modify an approved certificate of insurance form unless the alteration or modification has been approved by the commissioner of insurance.

D. The commissioner of insurance shall disapprove a form filed under this Section or withdraw approval of a form if that form:

(1) Is unfair, misleading, or deceptive, or violates public policy.

(2) Violates any state statute or regulation validly promulgated by the commissioner of insurance.

(3) Requires certification of insurance coverages that are not available.

E. The commissioner may approve a certificate of insurance form that does not state that the form is provided for information only or similar language, provided that the form states that the certificate of insurance does not confer any rights or obligations other than those conveyed by the policy and that the terms of the policy control. Further, use of such a form shall not be, in and of itself, cause for disapproval by the commissioner under the provisions of Subsection D of this Section.

F.(1) The commissioner of insurance shall approve or disapprove certificate of insurance forms filed pursuant to this Section in writing within forty-five days of receipt of the form.

(2) Standard certificate of insurance forms promulgated by the Association for Cooperative Operations Research and Development (ACORD), the American Association of Insurance Services (AAIS), or the Insurance Services Office (ISO) shall be filed, but are deemed approved by the commissioner of insurance, provided these forms comply with the provisions of this Section.

G. No person shall demand or request the issuance of a certificate of insurance from an insurer, insurance producer, or policyholder that contains any false or misleading information concerning the policy of insurance to which the certificate makes reference.

H. No person may prepare, issue, or request, either in addition to or in lieu of a certificate of insurance, an opinion letter or other document or correspondence, instrument, or record, including an electronic record, that is inconsistent with this Section; however, an insurer or insurance producer may prepare or issue an addendum that clarifies, explains, summarizes, or provides a statement of the coverages provided by a policy of insurance and otherwise complies with the requirements of this Section.

I. The provisions of this Section shall apply to all certificate holders, policyholders, insurers, insurance producers, and certificate of insurance forms issued as a statement or evidence of insurance coverages on property, operations, or risks located in this state, regardless of where the certificate holder, policyholder, insurer, or insurance producer is located.

J. A certificate of insurance form which has been approved by the commissioner and properly executed and issued by a property and casualty insurer or an insurance producer, shall constitute a confirmation that the referenced insurance policy has been issued or that coverage has been bound notwithstanding the inclusion of "for information purposes only" or similar language on the face of the certificate. A certificate of insurance is not a policy of insurance and does not affirmatively or negatively amend, extend, or alter the coverage afforded by the policy to which the certificate of insurance makes reference. A certificate of insurance shall not confer to a certificate holder new or additional rights beyond what the referenced policy or any validly executed endorsements of insurance provides.

K. No certificate of insurance shall contain references to legal or insurance requirements contained in any contracts other than the underlying contracts of insurance, including construction or service contracts.

L. A person shall have a legal right to notice of cancellation, nonrenewal, or any material change, or any similar notice concerning a policy of insurance only if the person is named within the policy or any endorsement and the policy or endorsement, law, or regulation of this state requires notice to be provided. The terms and conditions of the notice, including the required timing of the notice, are governed by the policy of insurance in accordance with the laws and regulations of this state and cannot be altered by a certificate of insurance.

M. Any certificate of insurance and any attached addendum prepared, issued, or requested in violation of this Section shall be null and void and of no force and effect.

N. Any person who willfully violates this Section may be fined not more than one thousand dollars per violation.

O. The commissioner of insurance shall have the power to examine and investigate any complaint or allegation of specific violations by any person who has allegedly engaged in an act or practice prohibited by this Section and to enforce the provisions of this Section. Examinations or complaint investigations conducted by the commissioner under this Subsection shall be subject to the provisions of R.S. 22:1983(J).

P. Pursuant to the Administrative Procedure Act, the commissioner of insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the purposes of this Section.

Acts 2009, No. 335, §1; Acts 2010, No. 375, §2, eff. Jan. 1, 2011; Acts 2010, No. 1017, §1, Subsections A, C, D, and E eff. Aug. 15, 2010, and Subsections B and F - P eff. Jan. 1, 2011.



RS 22:901 - Insurable interest required; personal insurance; intentional acts exclusion

PART II. LIFE INSURANCE AND ANNUITIES

SUBPART A. LIFE INSURANCE AND ANNUITIES IN GENERAL

§901. Insurable interest required; personal insurance; intentional acts exclusion

A. Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person; however, no person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his personal representatives, or to a person having, at the time when such contract was made, an insurable interest in the individual insured.

B. If the beneficiary, assignee, or other payee under any contract made in violation of this Section receives from the insurer any benefits under the contract accruing upon the death, disablement, or injury of the individual insured, the individual insured or his executor or administrator, as the case may be, may maintain an action to recover such benefits from the person receiving them.

C. "Insurable interest" as used in this Section and in R.S. 22:856 includes only interest as follows:

(1) In the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection.

(2) In the case of other persons, a lawful and substantial economic interest in having the life, health or bodily safety of the individual insured continue, as distinguished from an interest which would arise only by, or would be enhanced in value by, the death, disablement or injury of the individual insured.

(3) A person party to an agreement, contract, or option for the purchase or sale of a business or a firm or immovable property owned by a business or firm, or an interest therein or of shares of stock of a closed corporation or of an interest in such shares, has an insurable interest in the life of each individual party to such agreement, contract, or option, each individual shareholder of such closed corporation or each individual shareholder of a corporation, individual partner of a partnership, or individual member of a limited liability company owning such property, business, firm, or shares of stock for the purposes of such agreement, contract, or option, only, in addition to any insurable interest which may otherwise exist as to the life of such individual party or individual shareholder.

D.(1) No beneficiary, assignee, or other payee under any personal insurance contract shall receive from the insurer any benefits under the contract accruing upon the death, disablement, or injury of the individual insured when the beneficiary, assignee, or other payee is either:

(a) Held by a final judgment of a court of competent jurisdiction to be criminally responsible for the death, disablement, or injury of the individual insured.

(b) Judicially determined to have participated in the intentional, unjustified killing of the individual insured.

(2) Where such a disqualification exists, the policy proceeds shall be payable to the secondary or contingent beneficiary, unless similarly disqualified, or, if no secondary or contingent beneficiary exists, to the estate of the insured. Nothing contained in this Section shall prohibit payment pursuant to an assignment of the policy proceeds where such payment defrays the cost and expenses of the insured's funeral or expense incurred in connection with medical treatment of the insured. Nothing contained in this Section shall prohibit payment of insurance proceeds pursuant to a facility of payment clause, so long as such payment is not made to a beneficiary, assignee, or other payee disqualified by this Section.

(3) An executive pardon of any beneficiary, assignee, or other payee disqualified under this Subsection shall not affect the disqualification.

Acts 1958, No. 125; Amended by Acts 1979, No. 246, §1; Acts 1987, No. 743, §1; Acts 1995, No. 1244, §1; Redesignated from R.S. 22:613 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:901 redesignated as R.S. 22:768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:902 - Statutory life insurance beneficiaries

§902. Statutory life insurance beneficiaries

Notwithstanding any other law or regulation to the contrary, any religious, educational, eleemosynary, charitable, or benevolent institution or undertaking may be named beneficiary in or owner of any policy of life insurance issued by any life insurance company upon the life of any individual. The beneficiaries or owners named shall have an insurable interest for the full face of the policy and shall be entitled to collect same. On all policies of life insurance issued before August 21, 1992, by insurers in which any of the named beneficiaries or owners shall have been designated beneficiaries in the policies, the beneficiaries shall have an insurable interest to the full extent of the face of the policy and be entitled to collect same, without penalty or deduction.

Acts 1991, No. 776, §1; Acts 1992, No. 1130, §1; Redesignated from R.S. 22:614.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:902 redesignated as R.S. 22:769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:903 - Agent of life insurer not to be made agent of insured

§903. Agent of life insurer not to be made agent of insured

No life insurer shall provide in any application, policy or certificate of insurance that the person soliciting such insurance or any person who is engaged in the business of soliciting insurance for the insurer and whose compensation is either paid by the insurer or is contingent upon the issuance of such policy, is the agent of the person insured. No such insurer shall insert in any policy or contract any provision to make the acts or representations of such person binding upon the insured.

Acts 1958, No. 125; Redesignated from R.S. 22:180 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:903 redesignated as R.S. 22:770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:904 - Ante-dating of life insurance policies prohibited

§904. Ante-dating of life insurance policies prohibited

No insurer shall knowingly deliver or issue for delivery in this state any policy or contract of life insurance which purports to be issued or to take effect as of a date more than six months before the application was made, if the premium on such policy or contract is reduced below the premium which would be payable thereon as determined by the nearest birthday of the insured at the time when such application was made. No producer or other representative of an insurer shall in this state prepare, submit, or accept any application for life insurance which bears a date earlier than the date when such application was made by the insured or applicant, if thereby the premium on such policy is reduced as stated in this Section. Nothing contained in this Section shall invalidate any contract made in violation of this Section. This Section shall not be construed to prohibit the exchange, alteration, or conversion of policies of life insurance as of the original date of such policies if the amount of insurance provided under the new policy does not exceed the amount of insurance under the original policy or the amount of insurance which the premium paid for the original policy would have purchased if the new policy had been originally applied for, whichever is greater, nor to prohibit the exercise of any conversion privilege contained in any policy or contract.

Acts 1958, No. 125; Redesignated from R.S. 22:171 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:904 redesignated as R.S. 22:771 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:905 - Written notice required before lapsing life policies

§905. Written notice required before lapsing life policies

A. No life insurer shall within one year after default in payment of any premium, installment, loan, or interest, declare forfeited or lapsed any policy issued or renewed, and not issued upon the payment of monthly or weekly premiums or for a term of one year or less, for nonpayment when due of any premium, installment, loan, or interest, or any portion thereof required by the terms of the policy to be paid, unless a written or printed notice shall have been duly addressed and mailed to the owner of the policy and the assignee of the policy if notice of the assignment has been given to the insurer, at the last known post office address of such insured and assignee, postage prepaid by the insurer or any person appointed by it to collect such payment, at least fifteen and not more than forty-five days prior to the date when the same is payable. Such notice shall state both of the following:

(1) The amount of such premium, installment, loan, or interest, or portion thereof due on such policy.

(2) The place where it shall be paid and the person to whom the same is payable.

B. No policy shall be forfeited or declared forfeited or lapsed until the expiration of thirty days after the mailing of such notice. Any payment demanded by the notice and made within the time limit shall be fully compliant with the requirements of the policy in respect to the time of the payment.

C. The affidavit of any officer, clerk, or representative of the insurer or of anyone authorized to mail such notice that the notice required by this Section has been duly addressed and mailed by the insurer issuing such policy, shall be presumptive evidence that such notice has been duly given. No action shall be maintained to recover under a forfeited policy, unless the same is instituted within two years from the day upon which default was made in paying the premium, installment, interest or portion thereof for which it is claimed that forfeiture ensued.

D. This Section shall not apply to group life insurance policies.

Acts 1958, No. 125; Redesignated from R.S. 22:177 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1016, §2; Acts 2011, No. 19, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:906 - Mortality endowments prohibited

§906. Mortality endowments prohibited

A. No life insurer, including industrial, service, nonprofit funeral associations, and fraternal benefit societies, shall be permitted to issue policies, certificates, or contracts to policyholders or members stipulating for the establishment of its policyholders or members into divisions and classes for the purpose of providing for the payment of benefits from special funds created for such purpose to the oldest member of the division and class or to the member of the division and class whose policy has been in force the longest period of time upon the death of the member in such division and class, except as provided in Subsection B of this Section.

B. Any life insurer specified in Subsection A of this Section operating on the plan specified in Subsection A of this Section in this state since before October 1, 1948, may continue to operate upon condition that such life insurer shall not after that date establish its policyholders or members into divisions or classes other than the divisions or classes actually containing subsisting policies or certificates as of July 28, 1936.

Acts 1958, No. 125; Redesignated from R.S. 22:178 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:907 - Benefits required by domiciliary state; Louisiana residents entitled to

§907. Benefits required by domiciliary state; Louisiana residents entitled to

Every policy of life insurance and every benefit contract issued by any alien or foreign insurer to an insured or beneficiary who is a citizen or resident of this state at the time the policy was issued, shall as to all rights, privileges, or duties of the insurer, the insured, or the beneficiary therein, be interpreted, performed, and enforced as to give accord and extend to such insured or beneficiary named therein and all parties legally represented or claiming through such original parties, the benefit of all legislative or legal enactments of any sort within the state, territory, or country where the insurer issuing such policy or contract is domiciled.

Acts 1958, No. 125; Redesignated from R.S. 22:179 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:908 - Interest on life insurance benefits

§908. Interest on life insurance benefits

Interest on benefits of a life insurance policy shall begin to accrue twenty days from the date of receipt of due proof of death by the insurer. The rate of interest shall be calculated at the same rate paid on deposits with the insurer. This Section shall not apply to any accidental death or dismemberment policy claim or to any insurer that markets under the Home Service Marketing distribution method and issues a majority of its policies on a weekly or monthly basis. This Section shall not deprive the beneficiary of any greater benefits due under the life insurance policy.

Acts 1995, No. 1103, §1; Redesignated from R.S. 22:182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:909 - Life insurance; prepayment of certain benefits

§909. Life insurance; prepayment of certain benefits

Rules and regulations concerning accelerated benefits relating to life insurance as provided in R.S. 22:47(1) shall be promulgated by the commissioner.

Acts 1991, No. 909, §1; Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:644 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:910 - Life insurance and annuities; replacement

§910. Life insurance and annuities; replacement

Rules and regulations concerning replacement of life insurance and annuities as provided in R.S. 22:47(1) and (17) shall be promulgated by the commissioner.

Acts 1999, No. 1312, §1, eff. July 12, 1999; Redesignated from R.S. 22:644.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:911 - Payments of proceeds; simultaneous deaths

§911. Payments of proceeds; simultaneous deaths

Where the individual insured and the beneficiary designated in a life insurance policy or policy insuring against accidental death have died and there is not sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary, unless otherwise expressly provided in the policy.

Acts 1958, No. 125; Redesignated from R.S. 22:645 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:912 - Exemption of proceeds; life, endowment, annuity

§912. Exemption of proceeds; life, endowment, annuity

A.(1) The lawful beneficiary, assignee, or payee, including the insured's estate, of a life insurance policy or endowment policy, shall be entitled to the proceeds and avails of the policy against the creditors and representatives of the insured and of the person effecting the policy or the estate of either, and against the heirs and legatees of either person, and such proceeds and avails shall also be exempt from all liability for any debt of the beneficiary, payee, or assignee or estate, existing at the time the proceeds or avails are made available for his own use. For purposes of this Subsection, the proceeds and avails of the policy include the cash surrender value of the policy.

(2) The exemption authorized in Paragraph (1) of this Subsection from seizure under any writ, mandate, or process issued by any court of competent jurisdiction, including any bankruptcy proceedings, shall not apply to that portion of the cash surrender value, or loan value of any life insurance policy, endowment policy, or annuity contract payable upon surrender during the lifetime of the insured or annuitant which exceeds the sum of thirty-five thousand dollars if such policy or contract was issued within nine months of issuance of such writ, mandate, or process or the filing of a voluntary or involuntary bankruptcy proceeding under the United States Code. However, an insurer shall be liable only for such amounts that exceed the thirty-five thousand dollar exemption which are in the insurer's possession at the time the insurer receives, at its home office, written notice by or on behalf of a creditor of claims being made against such value or interest with specification of the amount claimed. The insurer shall have no obligation to determine the validity or the accuracy of the amount of the claim and shall be relieved of further liability of any kind with respect to the monies paid upon request of a creditor. An insurer shall be entitled to be paid by preference and priority over the claim of any seizing creditor the balance of any bona fide loan to the insured or owner which is secured by such interest or value in the policy or contract.

B.(1) The lawful beneficiary, assignee, or payee, including the annuitant's estate, of an annuity contract shall be entitled to the proceeds and avails of the contract against the creditors and representatives of the annuitant or the person effecting the contract, or the estate of either, and against the heirs and legatees of either person, saving the rights of forced heirs, and the proceeds and avails shall also be exempt from all liability for any debt of the beneficiary, payee, or assignee or estate, existing at the time the proceeds or avails are made available for his own use.

(2) The term "annuity contract" shall include any contract which:

(a) Is issued by a life insurance company licensed to provide the contract in the state in which it was issued at the time of issue.

(b) States on its face or anywhere within the terms of the contract that it is an "annuity" including but not limited to an immediate, deferred, fixed, equity indexed, or variable annuity, irrespective of current pay status or any other definition of "annuity" in Louisiana law.

(c) Provides the contract owner the ability to defer United States income taxes on any interest earned and not distributed to the owner.

(d) Transfers some risk of financial loss to the insurance company for financial consideration.

(e) Was approved as an annuity contract by the Department of Insurance of the state in which it was issued prior to issue.

C. The lawful beneficiary designated in an education savings account depositor's agreement to receive account funds in the event of the account owner's death, including the account owner's estate, of the funds contained in an education savings account established pursuant to R.S. 17:3095 shall be entitled to the proceeds and avails of the education savings account against the creditors and representatives of the account owner or the person effecting the account, or the estate of either, and against the heirs and legatees of either person, except the rights of forced heirs, and the proceeds and avails shall also be exempt from all liability for any debt of the beneficiary or estate existing at the time the proceeds and avails are made available for his own use.

D.(1) The provisions of Subsections A, B, and C of this Section shall apply:

(a) Whether or not the right to change the beneficiary is reserved or permitted in the policy, contract, or education savings account depositor's agreement.

(b) Whether or not the policy, contract, or education savings account depositor's agreement is made payable to the person whose life is insured, to his estate, or to the estate of an annuitant or to the estate of an education savings account owner if the beneficiary, assignee, or payee shall predecease the person.

(2) This Subsection shall not be construed so as to defeat any policy or contract provision which provides for disposition of proceeds in the event the beneficiary, assignee, or payee shall predecease the insured, annuitant, or education savings account owner.

E. No person shall be compelled to exercise any rights, powers, options, or privileges under any policy, contract, or education savings account depositor's agreement.

F. There shall be excepted from the provisions of this Section a debt secured by a pledge of a policy, any rights under the policy that may have been assigned, and any advance payments made on or against the policy.

Acts 1958, No. 125; Acts 1987, No. 210, §1, eff. July 2, 1987; Acts 1990, No. 910, §1; Acts 1997, No. 1416, §2, eff. July 15, 1997; Acts 1999, No. 63, §3; Redesignated from R.S. 22:647 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 271, §1.

NOTE: SEE ACTS 1990, NO. 910, §2.

NOTE: See Acts 1999, No. 63, §4 regarding applicability.



RS 22:913 - Policies payable to estate; effect of renunciation

§913. Policies payable to estate; effect of renunciation

In all policies of life or endowment insurance and in all annuity contracts where the estate of the insured or annuitant is a beneficiary or payee, the widow, or heir, or heirs of the insured or annuitant decedent shall be entitled to the proceeds of the policies or contracts according to the laws of distribution affecting the succession of the decedent even though they have renounced his succession with the same effect as if the renunciation had not taken place.

Acts 1958, No. 125; Redesignated from R.S. 22:648 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:914 - Requirements of variable life and variable annuities

§914. Requirements of variable life and variable annuities

Except for R.S. 22:951(A)(1), (6), and (7) in the case of a variable annuity contract and R.S. 22:931(A)(1), (7), and (9), R.S. 22:933, 934, 935, and 936 in the case of an individual variable life insurance contract, and R.S. 22:942(3) in the case of a group variable life insurance contract and except as otherwise provided in Subpart C of Part IV of Chapter 2 of this Title, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance contract, delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to the contract; any group variable life insurance contract shall contain a grace provision appropriate to the contract and any such variable annuity contract shall contain grace, reinstatement, and nonforfeiture provisions appropriate to that contract.

Added by Acts 1966, No. 332, §§1, 2. Amended by Acts 1968, No. 61, §1; Acts 1976, No. 288, §1; Acts 1993, No. 785, §1; Redesignated from R.S. 22:1500(K) by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:915 - Donations inter vivos of life insurance policies; laws respecting form inapplicable

§915. Donations inter vivos of life insurance policies; laws respecting form inapplicable

A. Donations inter vivos of life insurance policies, and the naming of beneficiaries therein, whether revocably or irrevocably, are not governed by the provisions of the Revised Civil Code of 1870, or any other laws of this state relative to the form of donations inter vivos.

B. This Section is remedial and retrospective. All donations inter vivos of life insurance policies made on or before July 31, 1968, are valid and effective, whether or not such donations were made in the form prescribed by the Civil Code or by any other laws of this state.

Acts 1958, No. 125. Amended by Acts 1968, No. 157, §§1, 2; Redesignated from R.S. 22:1521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:916 - Inapplicability to reinsurance

§916. Inapplicability to reinsurance

R.S. 22:931, 942, and 951 shall not apply to contracts of reinsurance.

Acts 1958, No. 125; Redesignated from R.S. 22:181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:917 - Life insurance policy or annuity issued to fund a pre-need funeral contract

§917. Life insurance policy or annuity issued to fund a pre-need funeral contract

A. A funeral establishment or any entity involved in the marketing, preparation, or funding of a pre-need funeral contract shall not be designated as the owner of a life insurance policy or annuity issued to fund that pre-need funeral contract. If a funeral establishment is designated as the primary beneficiary, the payment of the proceeds of the insurance policy or annuity to the funeral establishment shall be conditioned on the funeral establishment's delivery of the funeral services or merchandise. If the funeral establishment named as primary beneficiary does not provide the funeral services or merchandise for the insured, the contingent beneficiary named in the life insurance policy or annuity shall receive the proceeds of the life insurance policy or annuity.

B. If a life insurance policy or annuity has been issued or assigned for the purpose of funding a pre-need funeral contract, the insurer shall not pay the benefits of the insurance policy, including the cash surrender value, to a funeral establishment, unless the insurer, as a condition to paying the benefits of the insurance policy, receives from the funeral establishment a certified copy of the death certificate of the insured.

Acts 2008, No. 205, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §3, eff. Jan. 1, 2012.



RS 22:931 - Life insurance policies; standard provisions

SUBPART B. INDIVIDUAL LIFE

§931. Life insurance policies; standard provisions

A. No policy of life insurance, except as stated in Subsection C of this Section, shall be delivered or issued for delivery in this state unless it contains in substance the following provision or provisions which, in the opinion of the commissioner of insurance, are more favorable to the policyholder:

(1) Grace period. A provision that the insured is entitled to a grace period either of thirty days or, at the option of the insurer, of one month within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force, but if a claim arises under the policy during the period of grace before the overdue premiums or the deferred premiums of the current policy year, if any, are paid, the amount of such premiums, together with interest, not in excess of six percent per annum, on any overdue premium, may be deducted from any amount payable under the policy in settlement.

(2) Incontestability. A provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of two years from its date of issue, except for nonpayment of premiums and except for the conditions of the policy relating to military or naval service, or services auxiliary thereto; and at the option of the insurer, provisions relating to benefits in the event of disability, as defined in the policy, and provisions which grant additional insurance specifically against death by accident or accidental means, may also be excepted.

(3) Entire contract. A provision that the policy shall constitute the entire contract between the parties, or if a copy of the application is endorsed upon or attached to the policy when issued, a provision that the policy and the application therefor shall constitute the entire contract between the parties.

(4) Misstatement of age. A provision that if the age of the person insured or the age of any other person whose age is considered in determining the premiums has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age, or ages.

(5) Participating policy. If the policy is a participating policy, a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy.

(6) Nonforfeiture options. A provision in accordance with R.S. 22:934 through 936 specifying the options, if any, available under the policy in the event of default in a premium payment; however, the mortality table and rate of interest used as a basis for the calculation of the options shall be designated by the policy.

(7) Policy loan. A provision that when the policy has a loan value, the insurer issuing it shall advance at the option of the person entitled thereto, a sum equal to or less than the cash surrender value of the policy at the end of the current policy year computed in accordance with the provisions of this Subpart, at any time while the policy is in force, on proper assignment or pledge of the policy or with the policy as security at a specified rate of interest not exceeding eight percent per annum on policy contracts in effect prior to September 10, 1982, or in accordance with the provisions of R.S. 22:932 on policy contracts in effect on or after September 10, 1982. The interest shall be compounded annually payable in advance. The policy shall also contain a provision that the insurer may deduct from the loan value, in addition to the indebtedness deducted in determining such value, any unpaid balance of the premium for the current policy year. The policy shall also contain a provision that, if the loan is made or repaid on a date other than the anniversary of the policy, the insurer may collect interest for the portion of the current policy year on a pro rata basis at the rate of interest specified in the policy. The policy may further provide that interest on the loan may be compounded annually and, if not paid when due, it shall be added to the existing loan and shall bear interest at the same rate. The policy may further provide that, if and when the total indebtedness on the policy, including interest due or accrued, equals, or exceeds the amount of the loan value thereof at such time, and if at least thirty days prior notice has been given in the manner provided in R.S. 22:905, then the policy shall terminate and become void. The insurer may provide in the policy that the making of any such loan, except when made to pay premiums, may be deferred for a period not to exceed six months after the application therefor has been received by it. The provision shall not apply to term policies of twenty years or less.

(8) Nonforfeiture benefits. A provision specifying the basis used in determining nonforfeiture benefits. In case the proceeds of the policy are payable in installments or as an annuity, a table showing the amounts of the installments or annuity payments.

(9) Reinstatement. A provision that the policy will be reinstated at any time within three years from the date of default, unless the cash surrender value has been exhausted by payment or unless the period of extended insurance has expired, upon the application of the insured and the production of evidence of insurability, including good health, satisfactory to the insurer and the payment of all overdue premiums and the payment or reinstatement of any other indebtedness to the insurer upon such policy with the interest at a rate not exceeding six percent per annum compounded annually.

(10)(a) Free look period. A provision, prominently printed on the life insurance policy or attached thereto, notifying the insured that ten days are allowedfrom the date of his receipt of the policy, to examine its provisions. If the policy is not as explained by the company, its representative, or as understood by the insured, the policy may be surrendered within the ten-day period, and any premium advanced by the insured, upon the surrender, shall be immediately returned to him. The insurer shall have the option of printing, attaching, or endorsing the notice required in this Subparagraph or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the policyholder. This Subparagraph shall not apply to travel insurance policies which by their terms are not renewable.

(b) If the policy is delivered by a producer, a receipt shall be signed by the policyholder acknowledging delivery of the policy. The receipt shall contain the policy number and the date the delivery was completed. All delivery receipts required by this Subparagraph shall be retained by the insurer or its producer for two consecutive years. The requirement of this Subparagraph shall not apply to any insurer that markets policies under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

(c) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing. The receipts and the certificate of mailing described in this Section shall be retained by the insurer or producer for two years.

(11) Lump sum payment. A provision which allows election by the beneficiary of an option to receive benefits in the form of a lump sum payment. This Paragraph shall not apply to policies of industrial life insurance or service insurance.

(12) Conversion notice. (a) A provision requiring that the insurer notify the policyholder of his option to convert his policy from term life insurance to permanent life insurance at least thirty-one days prior to the expiration of the conversion option, if such an option is applicable. Such notice shall be a separate notice or contained in either a premium notice or an annual premium summary.

(b) Evidence of a business procedure or practice to provide the required notice by mailing the notice to the policyholder at the address shown in the policy shall be sufficient to prove that the required notice was provided.

(c) This Paragraph shall not apply to a policyholder who is covered under a child term rider.

B. Exclusions and restrictions. No policy of life insurance delivered or issued for delivery in this state shall contain any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except the following provisions, or provisions which in the opinion of the commissioner of insurance are substantially the same or more favorable to policyholders:

(1) Provisions excluding or restricting coverage in the event of death occurring:

(a) As a result of war declared or undeclared under conditions specified in the policy.

(b) While either in:

(i) The military, naval, or air forces of any country at war, declared or undeclared.

(ii) Any ambulance, medical, hospital, or civilian noncombatant unit serving with such forces, either while serving with or within six months after termination of service in such forces or units.

(c) As a result of self-destruction while sane or insane within two years from the date of issue of the policy.

(d) As a result of aviation under conditions specified in the policy.

(e) Within two years from the date of issue of the policy as a result of a specified hazardous occupation or occupations, or while the insured is residing in a specified foreign country or countries.

(2) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(a), (c), (d), or (e) of this Subsection, the insurer shall pay an amount not less than the reserve on the face amount of the policy, together with the reserve for any paid-up additions thereto, and any dividends standing to the credit of the policy, less any indebtedness to insurer on the policy, including interest due or accrued.

(3) In the event of death as to which there is an exclusion or restriction pursuant to Subparagraph (1)(b) of this Subsection, the insurer shall pay the greater of:

(i) The amount specified in Paragraph (2) of this Subsection.

(ii) The amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums thereon and less any indebtedness to the insurer on the policy, including interest due or accrued.

(4) A clause in any policy of life insurance, issued under this Code, providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions which exclude or restrict coverage as provided in this Subsection, whether or not such restrictions or exclusions are excepted in such clause; nor upon a provision regarding misstatement of age as provided in Paragraph (4) of Subsection A of this Section, whether or not such provision is excepted in such clause.

(5) Nothing contained in this Subsection shall apply to any provision in a life insurance policy for additional benefits in the event of death by accident or accidental means.

C. Any of the provisions or portions thereof of this Section not applicable to single premium or nonparticipating or term policies shall to that extent not be incorporated therein. The provisions of this Section shall not apply to policies of industrial life insurance, service insurance, or to policies of group life insurance.

Acts 1958, No. 125. Amended by Acts 1960, No. 169, §1; Acts 1966, No. 169, §1; Acts 1975, No. 261, §3; Acts 1981, No. 661, §1; Acts 1982, No. 465, §1; Acts 1993, No. 141, §1; Acts 2003, No. 125, §1; Redesignated from R.S. 22:170 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 271, §1; Acts 2014, No. 47, §1.



RS 22:932 - Maximum rate of interest on policy loans

§932. Maximum rate of interest on policy loans

A. Each life insurance policy contract entered into on or after September 10, 1982, which provides for policy loans shall contain a provision concerning maximum policy loan interest rates as follows:

(1) A provision permitting a maximum interest rate of not more than twelve percent per annum; or

(2) A provision permitting an adjustable maximum interest rate established in accordance with this Section.

B. The rate of interest charged on a policy loan made under Paragraph (2) of Subsection A of this Section shall not exceed the higher of:

(1) The published monthly average for the calendar month ending two months prior to the date on which the rate is determined.

(2) The rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum.

C. If the adjustable maximum rate of interest provided in Paragraph (2) of Subsection A of this Section is used, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

D. The maximum rate for each policy referred to in Paragraph (2) of Subsection A of this Section shall be determined at regular intervals at least once every twelve months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(1) The interest rate being charged may be increased whenever such increase, as determined under Subsection B of this Section, would increase that rate by one-half of one percent or more per annum.

(2) The rate being charged shall be reduced whenever such reduction, as determined under Subsection B of this Section, would decrease that rate by one-half of one percent or more per annum.

E. The insurer shall, at the time a cash loan is made, notify the policyholder of the initial rate of interest on the loan, and shall notify the policyholder of the initial rate of interest on the premium loan as soon as it is reasonably practical to do so after making the initial loan. Such notice need not be given to the policyholder when a further premium loan is added except as otherwise provided in this Subsection. The insurer shall send reasonable advance notice of any increase in the rate to policyholders with loans, and include in the notices required in this Subsection, the substance of the pertinent provisions of Subsections A and C of this Section.

F. The loan value of the policy shall be determined in accordance with R.S. 22:936 or 952, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

G. For purposes of this Section:

(1) The term "rate of interest on policy loans" used in this Section shall include the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2) The term "policy loan" shall include any premium loan made under a policy to pay one or more premiums that were not paid to the insurer as they became due.

(3) The term "policyholder" shall include the owner of the policy or the person designated to pay premiums as shown on the records of the insurer.

(4) The term "policy" shall include certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(5) The term "published monthly average" shall mean Moody's Corporate Bond Yield Average--Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto. In the event that Moody's Corporate Bond Yield Average--Monthly Average Corporates is no longer published, the commissioner of insurance shall establish by regulation a substantially similar average.

H. No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

Added by Acts 1982, No. 465, §1; Redesignated from R.S. 22:170.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:933 - Automatic premium loans

§933. Automatic premium loans

Nothing in R.S. 22:935 or 936 shall be construed to prohibit any insurer from including in its policies a provision for automatic premium loans to prevent default in the payment of premiums. No such provision shall be effective in any policy delivered or issued for delivery in this state unless requested in writing by the applicant or insured.

Acts 1958, No. 125; Redesignated from R.S. 22:169 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:934 - Policies to contain nonforfeiture benefits

§934. Policies to contain nonforfeiture benefits

Every life or endowment insurance policy, other than a term life policy for twenty years or less and an industrial life insurance policy with coverage of one thousand two hundred fifty dollars or less issued pursuant to R.S. 22:146, issued on the life of a resident of this state or delivered within this state by any insurer, on or after January 1, 1937, unless the company exercises its option provided in R.S. 22:936(H), shall require that after three full annual premiums have been paid, the policy shall not be forfeited without value for the nonpayment of any subsequent premiums or for policy loan indebtedness or the interest thereon except as provided in R.S. 22:935.

Acts 1958, No. 125. Amended by Acts 1958, No. 90, §1, eff. Jan. 1, 1959 at 12:00 Noon; Redesignated from R.S. 22:166 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:935 - Paid-up, extended insurance and cash value

§935. Paid-up, extended insurance and cash value

Every life or endowment insurance policy, other than a term life policy for twenty years or less and an industrial life insurance policy with coverage of one thousand two hundred fifty dollars or less, pursuant to the provisions of R.S. 22:146, issued on or after January 1, 1907, by a legal reserve life insurance company, after being in force for three full years, shall not be forfeited without value for the nonpayment of any subsequent premiums or for policy loan indebtedness or the interest thereon, unless the company exercises its option provided in R.S. 22:936(H). The nonforfeiture value per hundred dollars of coverage under the policy is determined as the sum of the legal reserve and accumulated dividends, less any policy loan indebtedness and a surrender charge equal to the greater of one-fifth of the legal reserve or two dollars and fifty cents. Unless the policy owner elects one of the other nonforfeiture options within the policy, the nonforfeiture value as determined in this Section shall be applied towards the policy's automatic nonforfeiture option. The automatic nonforfeiture option shall be the purchase of paid up life or endowment insurance on the same life at the age at the time of forfeiture and under the same terms, except as to the payment of premiums, as the original policy, or to continue the insurance in force at its full amount, including the amount of accumulated dividends, less any existing policy loan indebtedness; however, such surrender value will purchase nonparticipating temporary insurance at net single premium rates using the standard as prescribed by the insurer, at the age at the time of forfeiture, provided that in the case of an endowment policy, if the sum needed to purchase temporary insurance is more than that needed to continue the insurance to the end of the policy's endowment term, the excess shall be used to purchase pure endowment insurance payable at the end of the policy's endowment term using the purchase rates as prescribed by the insurer. When determining the net single premium rates for temporary insurance, the insurer may use one hundred thirty percent of the reserve mortality assumption as the mortality rate. This further provision shall not apply to any mortality table constructed on the basis of insurance company experience prior to 1900. Any attempted waiver of the provisions of this Section in any application, policy, or otherwise shall be void, and any value allowed in lieu thereof shall be at least equal to the net value of the temporary or pure endowment insurance as provided in this Section. The term of temporary insurance provided in this Section shall include the period of grace, if any.

Acts 1958, No. 125. Amended by Acts 1958, No. 91, §1, eff. Jan. 1, 1959 at 12:00 Noon; Acts 1974, No. 4, §1; Redesignated from R.S. 22:167 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan 1, 2012.



RS 22:936 - Standard nonforfeiture law for life insurance

§936. Standard nonforfeiture law for life insurance

A.(1) This Section shall be known as the "Standard Nonforfeiture Law for Life Insurance". In the case of policies issued on and after the effective date of this Section, as defined in Subsection L of this Section, no policy of life insurance, except as stated in Subsection K of this Section shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified in Subsection J of this Section:

(a) That, after premiums have been paid for more than one year, in the event of default in any premium payment, the insurer will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(b) That, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer shall pay in lieu of any paid-up nonforfeiture benefit a cash surrender value of such amount as may be hereinafter specified.

(c) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default.

(d) That if the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay upon surrender of the policy within thirty days after any policy anniversary a cash surrender value of such amount as may be hereinafter specified.

(e) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(f) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

(2)(a) Any of the provisions of Paragraph (1) of this Subsection not applicable because of the structure of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(b) Notwithstanding any other provisions to the contrary, the insurer shall reserve the right to defer the payment of any cash surrender value for a period not to exceed six months after demand therefor with surrender of the policy. Notwithstanding this provision, if payment is not made within thirty days after demand therefor with surrender of the policy, the insurer shall pay, in addition to the cash surrender value, interest on the cash surrender value at the judicial interest rate set by R.S. 9:3500 commencing from the date of surrender until the cash surrender value is paid in full within the six-month period.

B.(1) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by Subsection A of this Section, shall be an amount not less than the excess, if any, of the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of the then present value of the adjusted premiums as defined in Subsections D, E, F, and G of this Section corresponding to premiums which would have fallen due on and after such anniversary, and the amount of any indebtedness to the insurer on the policy.

(2) However, for any policy issued on or after the effective date of Subsection G of this Section as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in Paragraph (1) of this Subsection shall be an amount not less than the sum of the cash surrender value as defined in such Paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such Paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

(3) However, for any family policy issued on or after the effective date of Subsection G of this Section as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age of seventy-one years, the cash surrender value referred to in Paragraph (1) of this Subsection shall be an amount not less than the sum of the cash surrender value as defined in such Paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such Paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(4) Any cash surrender value available within thirty days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by Subsection A of this Section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

C. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or, if none is provided for, that cash surrender value which would have been required by this Section in the absence of the condition that premiums shall have been paid for at least a specified period.

D.(1)(a) This Subsection shall not apply to policies issued on or after the effective date of Subsection G of this Section as defined therein. Except as provided in Paragraph (3) of this Subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on substandard policies, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of all of the following:

(i) The then present value of the future guaranteed benefits provided for by the policy.

(ii) Two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy.

(iii) Forty percent of the adjusted premium for the first policy year.

(iv) Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

(b) In applying the percentages specified in Items (a)(iii) and (iv) of this Paragraph, no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this Subsection shall be the date from which the first policy anniversary is computed.

(2) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this Subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; however, in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

(3) Whenever a term benefit is added as a rider or as a supplemental policy provision, the adjusted premiums for such added benefit may be calculated as though it were separate and independent from the policy. In all other respects the term benefit shall conform to the provisions of this Section.

(4) Except as otherwise provided in Subsections E, F, and G of this Section, all adjusted premiums and present values referred to in this Section shall for all policies of ordinary insurance be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table; provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured and such calculations for all policies of industrial insurance, as defined in R.S. 22:141, shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; however, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent of the rates of mortality according to such applicable table; however, for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

E.(1) This Subsection shall not apply to ordinary policies issued on or after the effective date of Subsection G of this Section as defined therein. In the case of ordinary policies issued on or after the effective date of this Subsection as defined herein and in Subsection L of this Section, all adjusted premiums and present values referred to in this Section shall be calculated on the basis of the Commissioner's 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits provided that such rate of interest shall not exceed four percent per annum for policies issued prior to September 7, 1979, and such rate of interest shall not exceed five and one-half percent per annum for policies issued on or after September 7, 1979. However, for any category of ordinary insurance issued on female risks, adjusted premiums, and present values may be calculated according to an age not more than six years younger than the actual age of the insured; however, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1958 Extended Term Insurance Table. However, for insurance issued on a substandard basis, the calculation of any such adjusted premiums, and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(2) After July 27, 1960, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Subsection after a specified date with respect to the policies specified in the notice. After the filing of such notice, then upon such specified date which shall be the effective date of this Subsection for such insurer with respect to such policies, this Subsection shall become effective with respect to such policies specified in such notice and thereafter issued by such insurer.

F.(1) This Subsection shall not apply to industrial policies issued on or after the effective date of Subsection G of this Section as defined therein. In the case of industrial policies issued on or after the effective date of this Subsection as defined herein and in Subsection L of this Section, all adjusted premiums and present values referred to in this Section shall be calculated on the basis of the Commissioner's 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, but such rate of interest shall not exceed four percent per annum for policies issued prior to September 7, 1979, and such a rate of interest shall not exceed five and one-half percent per annum for policies issued on or after September 7, 1979. In addition, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1961 Industrial Extended Term Insurance Table; however, for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the commissioner.

(2) After September 7, 1979, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Subsection after a specified date with respect to the policies specified in the notice. After the filing of such notice, then upon such specified date, which shall be the effective date of the Subsection for such insurer with respect to such policies, this Subsection shall become effective with respect to the industrial policies specified in such notice and thereafter issued by such insurer.

G.(1)(a) This Subsection shall apply to all policies issued on or after the effective date of this Subsection as defined herein. Except as provided in Paragraph (7) of this Subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of the following three factors:

(i) The then present value of the future guaranteed benefits provided for by the policy.

(ii) One percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.

(iii) One hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined.

(b) However, in applying the percentage specified in Item (a)(iii) of this Paragraph, no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this Subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value at the date of issue of the policy of the guaranteed benefits provided for by the policy divided by the present value at the date of issue of the policy of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not vary from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in Paragraph (7) of this Subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums of all such future adjusted premiums shall be equal to the excess of (A) the sum of (a) the then present value of the then future guaranteed benefits provided for by the policy and (b) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance at the time of the change to the newly defined benefits or premiums shall be the sum of (a) one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (b) one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where (A) equals the sum of: (a) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and (b) the present value of the increase in future guaranteed benefits provided for by the policy; and (B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this Subsection to the contrary in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if the substandard policy were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this Section shall be calculated for all policies of ordinary insurance on the basis of the Commissioner's 1980 Standard Ordinary Mortality Table or at the election of the insurer for any one or more specified plans of life insurance, the Commissioner's 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; shall be calculated for all policies of industrial insurance on the basis of the Commissioner's 1961 Standard Industrial Mortality Table; and shall be calculated for all policies issued in a particular calendar year on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this Subsection for policies issued in that calendar year; however,

(a) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this Subsection, for policies issued in the immediately preceding calendar year.

(b) Under any paid-up nonforfeiture benefit including any paid-up dividend additions, any cash surrender value available, whether or not required by Subsection A of this Section shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(c) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(d) In calculating the present value of any paid-up term life insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioner's 1961 Industrial Extended Term Insurance Table for policies of industrial life insurance.

(e) For life insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(f) For policies issued prior to the operative date of the valuation manual, any ordinary life mortality tables, adopted after 1980, by the National Association of Insurance Commissioners that are approved by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioner's 1980 Extended Term Insurance Table.

(g) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioner's 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioner's 1980 Extended Term Insurance Table. If the commissioner approves by regulation any commissioner's standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard shall supersede the minimum nonforfeiture standard provided by the valuation manual.

(h) For policies issued prior to the operative date of the valuation manual, any industrial life mortality tables adopted after 1980 by the National Association of Insurance Commissioners that are approved by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1961 Standard Industrial Mortality Table or the Commissioner's 1961 Industrial Extended Term Insurance Table.

(i) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioner's 1961 Standard Industrial Mortality Table or the Commissioner's 1961 Industrial Extended Term Insurance Table. If the commissioner approves by regulation any commissioner's standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after operative date of the valuation manual, then that minimum nonforfeiture standard shall supersede the minimum nonforfeiture standard provided by the valuation manual.

(9)(a) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred and twenty five percent of the interest rate used in determining the minimum standard for the valuation of such policy as defined in the R.S. 22:753, rounded to the nearer one quarter of one percent.

(b) For policies issued on or after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(10) Notwithstanding any other provision in this Code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After the effective date of this Subsection, any insurer may file with the commissioner a written notice of its election to comply with the provisions of this Section after a specified date before January 1, 1989, which shall be the effective date of this Subsection for such insurer. If an insurer makes no such election, the effective date of this Subsection for such insurer shall be January 1, 1989.

H. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in Subsections A, B, C, D, E, F, or G of this Section, then the commissioner shall be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by Subsections A, B, C, D, E, F, or G of this Section. The commissioner shall be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds. The cash surrender values and paid-up nonforfeiture benefits provided by such plan shall not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Section as determined by the commissioner.

I.(1) Any cash surrender value and any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in Subsections B through G of this Section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide such additions. Notwithstanding the provisions of Subsection B of this Section, additional benefits payable in any of the following shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this Section:

(a) In the event of death or dismemberment by accident or accidental means.

(b) In the event of total and permanent disability.

(c) As reversionary annuity or deferred reversionary annuity benefits.

(d) As term insurance benefits, whether or not provided by a rider or supplemental policy provision to which, if issued as a separate policy, this Section shall not apply.

(e) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child.

(f) As other policy benefits additional to life insurance and endowment benefits and premiums for all such additional benefits.

(2) No such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

J.(1) All applicable Subsections of this Section shall apply to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of: (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy.

(2) The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary; however, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in Subsection B or Subsection D of this Section, whichever is applicable, shall be the same as are the effects specified in such Subsection B or Subsection D of this Section, whichever is applicable on the cash surrender values defined in that Subsection.

(3)(a) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in Subsection D or Subsection G of this Section, whichever is applicable. Except as is required by Subparagraph (b) of this Paragraph, such percentage shall be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and that of the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.

(b) No percentage after the later of the two policy anniversaries specified in Subparagraph (a) of this Paragraph shall apply to fewer than five consecutive policy years; however, no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in Subsection D or G of this Section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(4) All adjusted premiums and present values referred to in this Subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this Section.

(5) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in Subsections A, B, C, G, and I of this Section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as Subparagraphs (I)(1)(a) through (f) of this Section shall conform with the principles of this Subsection.

(6) The cash surrender values referred to in this Subsection shall include any endowment benefits provided for by the policy.

(7) The operative date of the valuation manual as used in this Section shall be the date determined according to R.S. 22:753(C)(2).

K.(1) This Section shall not apply to any of the following:

(a) Reinsurance.

(b) Group insurance.

(c) Pure endowment.

(d) Annuity or reversionary annuity contract.

(e) Term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy.

(f) Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits on which each adjusted premium calculated as specified in Subsections D, E, F, and G of this Section, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy.

(g) Policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in Subsections B through G of this Section, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year.

(h) Policy which shall be delivered outside this state through a producer or other representative of the insurer issuing the policy.

(i) Policy on the life of an individual residing outside of the continental United States.

(j) Policy issued in accordance with Subparts D or E of Part I of Chapter 2 of this Title, unless the insurer issuing such policy elects to comply with the provisions of this Section.

(2) For purposes of determining the applicability of this Section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

L. Any insurer may, at its option, file with the commissioner of insurance a written notice of its election to comply with the provisions of this Section after a specified date with respect to the policies specified in the notice. After the filing of such notice, then upon such specified date, which shall be the effective date for such insurer with respect to such policies, this Section shall become operative with respect to the policies specified in such notice and thereafter issued by such insurer. The insurer may issue participating and nonparticipating policies under the same plan of insurance and either or both, at its option, subject to the provisions of R.S. 22:935.

Acts 1958, No. 125. Amended by Acts 1958, No. 92, §1, eff. Jan. 1, 1959 at 12:00 Noon; Acts 1960, No. 286, §1; Acts 1964, No. 155, §1; Acts 1974, No. 4, §1; Acts 1975, No. 261, §2; Acts 1979, No. 370, §3; Acts 1982, No. 464, §1; Acts 1991, No. 951, §1; Redesignated from R.S. 22:168 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2013, No. 349, §1, eff. Jan. 1, 2014.



RS 22:937 - Redesignated as R.S. 22:917 by Acts 2011, No. 94, §3, eff. Jan. 1, 2012.

§937. Redesignated as R.S. 22:917 by Acts 2011, No. 94, §3, eff. Jan. 1, 2012.



RS 22:941 - Group life insurance defined; eligibility; payment of premiums; limits and coverage

SUBPART C. GROUP LIFE

§941. Group life insurance defined; eligibility; payment of premiums; limits and coverage

A. A policy of group life insurance may be issued to any of the following groups or combination thereof, or to the trustees thereof who shall be deemed the policyholder:

(1) Employees or retired employees of any employer or subsidiary employer, individual proprietors or partners if the employee is an individual proprietor or partnership, or a trust established by an insurer on behalf of participating employers, provided all participating employers and employees have the same statutory protections that would apply if such policy were purchased by the employer directly from the insurer. Directors shall not be considered as employees unless they perform substantial duties for the employer in addition to those usually performed as directors.

(2) Full privileged and contributing members or employees of members of any organization or association which has been formed for purposes other than procuring insurance for the members or employees.

(3) Life insurance covering only the lives of all members of a group of persons, numbering not less than ten new entrants to the group yearly, who become borrowers from one financial institution, including subsidiary or affiliated companies, or who become purchasers of securities, merchandise, or other property from one vendor under agreement to repay the sum borrowed or to pay the balance of the price of the securities, merchandise, or other property purchased, whether in installments or in a single sum on a stated date, to the extent of their indebtedness to said financial institution or vendor, written under a policy which may be issued upon the application of and made payable to the financial institution or vendor or other creditor to whom such vendor may have transferred title to the indebtedness, as beneficiary, the premium on such policy to be payable by the financial institution, vendor, or other creditor, either from funds of the financial institution, vendor, or other creditor, or from charges collected from the insured debtors or from both.

(4) Life insurance covering the members of one or more companies, batteries, troops, or other units of the national guard of any state other than Louisiana, written under a policy issued to the commanding general of the national guard who shall be deemed to be the employer for the purposes of this Section, the premium on which is to be paid by the members of such units for the benefit of persons other than the employer.

(5) Repealed by Acts 2011, No. 406, §4, eff. July 5, 2011.

B. Each policy of group life insurance may cover one or more employees or members at date of issue.

(1) The amounts of insurance under the policy must be based upon some plan precluding individual selection, either by the insurer, member, employer, or trustee.

(2) The premium for the policy shall be paid by the policyholder either wholly from the policyholder's funds or funds contributed by him, partially from such funds and partially from funds contributed by the insureds or from funds contributed entirely by the insureds.

(3) A policy on which all or a part of the premium is to be derived from funds contributed by the insured employees may be placed in force, excluding any employee as to whom evidence of individual insurability is not satisfactory to the insurer. A policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, or all except as to whom evidence of individual insurability is not satisfactory to the insurer. An insurer may but shall not be required to establish a percentage of eligible employees who are required to enroll and participate in a group policy if the entire premium is not paid by the employer.

(4) The persons eligible for group insurance, except for that insurance issued pursuant to Paragraph A(3) of this Section shall be all the employees of an employer or all the members of any association or employees of such members, or all of any class or classes thereof determined by conditions pertaining to their employment or membership.

(5) The policy shall be issued to insure lives for the benefits of persons other than the employer or association, except those policies issued pursuant to Paragraph A(3) of this Section in which case benefits shall be paid to the creditor as his interest may appear.

(6) Any policy issued under this Section may provide for the readjustment of the rate of premium based on the experience at the end of the first year or of any subsequent year of insurance and such readjustment may be made retroactive only for such policy year. Any refund on any plan for readjustment of the rate of premium based on the experience of the group policies hereafter issued, and any dividend paid under such policies may be used to reduce the employer's share of the cost of coverage, except that if the aggregate refunds or dividends under such group policy and in any other group policy or contract issued to the policyholder exceed the aggregate contributions of the employer toward the cost of the coverages, such excess shall be applied by the policyholder for the sole benefit of insured employees.

(7) Insurance under any group life insurance policy except those policies issued pursuant to Paragraph (A)(3) of this Section, may be extended to insure any one person, with or without any eligible members, including spouse and unmarried children under twenty-one years of age or, in the case of full-time students, unmarried children under the age of twenty-four, and unmarried grandchildren under twenty-one years of age in the legal custody of and residing with the grandparent or, in the case of full-time students, unmarried grandchildren under the age of twenty-four who are in the legal custody of and residing with the grandparent, except that the policy may provide for continuing coverage for any unmarried child or grandchild in the legal custody of and residing with the grandparent who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of age twenty-one, and any other person dependent upon the insured employee or member in accordance with the plan which precludes individual selection by the employees or members or by the employer or trustee.

Acts 1958, No. 125. Amended by Acts 1958, No. 99, §1; Acts 1962, No. 38, §1; Acts 1962, No. 158, §1; Acts 1962, No. 307, §1; Acts 1966, No. 170, §1; Acts 1968, No. 656, §1; Acts 1970, No. 399, §1; Acts 1972, No. 151, §1; Acts 1975, No. 555, §1; Acts 1977, No. 309, §1; Acts 1980, No. 656, §1; Acts 1995, No. 1184, §3; Acts 1999, No. 474, §1; Acts 2001, No. 180, §1, eff. Jan. 1, 2002; Acts 2007, No. 260, §1, eff. July 6, 2007; Acts 2008, No. 404, §1, eff. June 21, 2008; Redesignated from R.S. 22:175 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2011, No. 406, §4, eff. July 5, 2011; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:941 redesignated as R.S. 22:651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.1 - Redesignated as R.S. 22:652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.1. Redesignated as R.S. 22:652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.2 - Redesignated as R.S. 22:653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.2. Redesignated as R.S. 22:653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.3 - Redesignated as R.S. 22:654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.3. Redesignated as R.S. 22:654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:941.4 - Redesignated as R.S. 22:655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§941.4. Redesignated as R.S. 22:655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:942 - Standard provisions for group life policies

§942. Standard provisions for group life policies

Each policy of group life insurance as defined in R.S. 22:941 shall contain in substance the following provisions or, at the option of the insurer, provisions which in the opinion of the commissioner of insurance are not less favorable to the policyholder; however, Paragraphs (6) through (12) of this Section shall not apply to policies described in R.S. 22:941(A)(3), except that, where policies are issued pursuant to that Paragraph, the insurer shall issue to the policyholder for delivery to the person whose life is insured an individual certificate setting forth the insurance protection afforded, to whom it is payable, information relating to notice and proof of loss, and that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies:

(1) The contract. A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been provided to such person or to his beneficiary.

(2) Incontestability. A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue and that no statement made by an individual insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such individual's lifetime nor unless it is contained in a written instrument signed by him.

(3) Grace period. A provision that the policyholder is entitled to a grace period either of thirty days or one month within which the payment of any premium after the first may be made during which period of grace the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

(4) Misstatement of age. A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

(5) Insurability. A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

(6) Beneficiary. A provision that any sum becoming due by reason of the death of the individual insured shall be payable to the beneficiary designated by such individual, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the individual insured and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding two hundred and fifty dollars to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the individual insured.

(7) Certificates. A provision that the insurer will issue to the policyholder for delivery to the employee, or member, whose life is insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom payable, together with the provisions concerning conversion rights.

(8) New persons eligible. A provision that from time to time all new employees or members eligible for insurance and desiring the same shall be added to the group or class thereof originally insured.

(9) Continuation to end of premium period. A provision, except in the case of a policy described in R.S. 22:941(B)(4), that the termination of the employment of any employee or the membership of a member shall not terminate the insurance of such employee or member under the group policy until the expiration of such period for which the premium for such employee or member has been paid, not exceeding thirty-one days.

(10) Conversion on termination of eligibility. A provision that if the insurance, or any portion of it, on an individual covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such individual shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made and the first premium paid to the insurer within thirty-one days after such termination. It is further provided that:

(a) The individual policy shall, at the option of such individual, be on any one of the forms then customarily issued by the insurer at the age and for the amount applied for.

(b) The individual policy shall be in an amount not in any event in excess of the amount of life insurance which ceases because of such termination nor less than one thousand dollars unless a smaller amount of coverage was provided for such individual under the group policy, provided that any amount of insurance which matures on the date of such termination or has matured prior under the group policy as an endowment payable to the individual insured, whether in one sum or installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination.

(c) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such individual then belongs, and to his age attained on the effective date of the individual policy.

(11) Conversion on termination of policy. A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured individuals, every individual insured at the date of such termination whose insurance terminates and who has been so insured for at least five years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by Paragraph (10) of this Section, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (a) the amount of the individual's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one days of such termination and (b) two thousand dollars.

(12) Death pending conversion. A provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with Paragraphs (10) and (11) of this Section and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(13) Nonforfeiture provision. A provision that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which in the opinion of the commissioner is or are equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same form of nonforfeiture provisions as are required for individual life insurance policies.

(14) Lump sum payment. Every group life insurance policy delivered or issued for delivery in this state shall allow selection by the beneficiary of an option to receive benefits in the form of a lump sum payment.

Acts 1958, No. 125. Amended by Acts 1966, No. 171, §1; Acts 1972, No. 161, §1; Acts 1981, No. 547, §1; Acts 2003, No. 125, §1; Redesignated from R.S. 22:176 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 47, §1.

NOTE: Former R.S. 22:942 redesignated as R.S. 22:656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:943 - Group life insurance; exclusions; restrictions; contestability

§943. Group life insurance; exclusions; restrictions; contestability

A. No policy of group life insurance delivered or issued for delivery in this state shall contain any provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except the following provisions, excluding or restricting coverage in the event of death occurring:

(1) As a result of war declared or undeclared under conditions specified in the policy.

(2) While in the military, naval, or air forces of any country at war, declared or undeclared; or in any ambulance, medical, hospital, or civilian noncombatant unit serving with such forces, either while serving with or within six months after termination of service in such forces or units.

(3) As a result of self-destruction while sane or insane within two years from the date of issue of the policy.

(4) As a result of aviation under conditions specified in the policy.

(5) Within two years from the date of issue of the policy as a result of a specified hazardous occupation or occupations or while the insured is residing in a specified foreign country or countries.

B. The commissioner may also allow provisions which, in the opinion of the commissioner, are substantially the same or more favorable to policyholders as those provisions provided for in Paragraphs (A)(1) through (5) of this Section.

C. In the event of death as to which there is an exclusion or restriction not prohibited by Paragraph (A)(1), (3), (4), or (5) of this Section or is allowed by the commissioner, the insurer shall pay an amount not less than the reserve on the face amount of the policy, together with the reserve for any paid-up additions thereto, and any dividends standing to the credit of the policy, less any indebtedness to the insurer on the policy, including interest due or accrued.

D. In the event of death as to which there is an exclusion or restriction not prohibited by Paragraph (A)(2) of this Section or is allowed by the commissioner, the insurer shall pay the greater of:

(1) An amount not less than the reserve on the face amount of the policy, together with the reserve for any paid-up additions thereto, and any dividends standing to the credit of the policy, less any indebtedness to the insurer on the policy, including interest due or accrued; or

(2) The amount of the gross premiums charged on the policy less dividends paid in cash or used in the payment of premiums and less any indebtedness to the insurer on the policy, including interest due or accrued.

E. A clause in any policy of group life insurance, issued under this Code, providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy and shall not preclude the assertion at any time of defenses based upon provisions which exclude or restrict coverage as provided in this Section, whether or not such restrictions or exclusions are excepted in such clause, nor upon a provision regarding misstatement of age as provided in R.S. 22:942(4), whether or not such provision is excepted in such clause.

F. Nothing contained herein shall apply to any provision in a group life insurance policy for additional benefits in the event of death by accident or accidental means.

Acts 2003, No. 128, §1; Redesignated from R.S. 22:176.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:943 redesignated as R.S. 22:657 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:944 - Exemption of proceeds; group life

§944. Exemption of proceeds; group life

A. A policy of group life insurance or the proceeds payable to the individual insured or to the beneficiary, shall not be liable, either before or after payment, to be applied to any legal or equitable process to pay any liability of any person having a right under the policy. The proceeds, when not made payable to a named beneficiary or to a third person pursuant to a facility-of-payment clause, shall not constitute a part of the estate of the individual insured for the payment of his debts.

B. This Section shall not apply to group life insurance policies issued under R.S. 22:941(B)(4) (debtor groups) to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued.

Acts 1958, No. 125; Redesignated from R.S. 22:649 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:944 redesignated as R.S. 22:658 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:945 - Group life and health and accident policy; dependent coverage

§945. Group life and health and accident policy; dependent coverage

A.(1) Every group, blanket, or association policy providing life insurance coverage and health and accident insurance coverage for dependents of the insured shall use the same criteria to determine the maximum age for eligibility of dependents for dependent life coverage as is used to determine the maximum age for eligibility of dependents for dependent health and accident coverage.

(2) When there is more than one insurance provider involved, the operational definition for dependent eligibility utilized by the medical coverage shall also be used for purposes of the life insurance coverage.

B. The provisions of this Section shall apply to all new policies issued after January 1, 1985. Any policies in effect on January 1, 1985, shall be amended to conform with this Section on the anniversary date of such coverage; however, such coverage shall take place no later than January 1, 1986.

Acts 1984, No. 558, §1, eff. Jan. 1, 1985; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:652.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:945 redesignated as R.S. 22:659 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:946 - Redesignated as R.S. 22:660 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§946. Redesignated as R.S. 22:660 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:947 - Redesignated as R.S. 22:661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§947. Redesignated as R.S. 22:661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:951 - Annuities and pure endowment contracts; standard provisions

SUBPART D. INDIVIDUAL ANNUITIES

§951. Annuities and pure endowment contracts; standard provisions

A. No annuity or pure endowment contract except a reversionary annuity otherwise called a survivorship annuity and except a group annuity contract shall be delivered or issued for delivery in this state unless it contains in substance the following provision or provisions which in the opinion of the commissioner of insurance are more favorable to the holders of such contracts:

(1) Grace period: A provision that there shall be a period of grace, either of thirty days or of one month, within which any stipulated payment to the insurer falling due after the first may be made, during which period of grace the contract shall continue in full force; but if a claim arises under the contract on account of death during the said period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest, not in excess of six percent per annum, on any overdue payments, may be deducted from any amount payable under the contract in settlement.

(2) Incontestability: If any statements, other than those relating to age, sex, and identity, are required as a condition of issuing the contract, a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or each of the persons as to whom such statements are required, for a period of two years from its date of issue, except where stipulated payments to the insurer have not been made, and except for violation of the conditions, if any, of the contract relating to military or naval service; and at the option of the insurer issuing the same, such contract may also except provisions relative to benefits in the event of total and permanent disability and provisions which grant insurance specifically against death by accident or accidental means.

(3) Entire contract: A provision that the contract shall constitute the entire contract between the parties, or if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

(4) Misstatement of age or sex: A provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefit accruing under the contract, shall be such as the stipulated payments to the insurer would have purchased according to the correct age or sex; and that if the insurer shall make any overpayments on account of any such misstatement, the amount thereof, with interest at a rate to be specified in the contract but not exceeding six percent per annum, shall be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

(5) Participating policy: If the policy is a participating policy, a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

(6) Nonforfeiture options: A provision specifying the options available in the event of default in a stipulated payment after three full years stipulated payments have been made, together with a table showing, in figures, the options so available during each of the first twenty years after the issuance of the contract or for the term of the stipulated payments, if that be less than twenty years.

(7) Reinstatement: A provision that at any time within one year from the date of default in making stipulated payments to the insurer, during the life of the annuitant and unless the cash surrender value, if any, has been paid, the contract will be reinstated, on the application of the person entitled thereto pursuant to the provisions of the contract, upon payment to the insurer of all overdue stipulated payments and of all indebtedness to the insurer on the contract with interest on both at a rate to be specified in the contract but not to exceed six percent per annum, compounded annually; and in cases where applicable the contract may also contain a provision requiring, as a condition of reinstatement, evidence of insurability, including good health, satisfactory to the insurer.

(8)(a) Free look period: A provision, prominently printed on the contract or attached thereto, notifying the insured that ten days are allowed, from the date of actual receipt of the contract, to examine its provisions. If the contract is not as explained by the company, its representative, or as understood by the insured, the contract may be surrendered within said ten-day period, and any premium advanced by the insured, upon the surrender, shall be immediately returned to him. The insurer shall have the option of printing, attaching, or endorsing the notice above required or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the contract holder.

(b) If the policy is delivered by a producer, a receipt shall be signed by the policyholder acknowledging delivery of the policy. The receipt shall contain the policy number and the date the delivery was completed. The delivery receipts required by this Subparagraph shall be retained by the insurer or its producer for two consecutive years. The requirement of this Subparagraph shall not apply to any insurer that markets policies under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

(c) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyowner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyowner ten days from the date of mailing. The receipts and the certificate of mailing described in this Subparagraph shall be retained by the producer for two years.

B. No contract for a reversionary annuity, otherwise called a survivorship annuity, shall be delivered or issued for delivery in this state unless it contains in substance the following provision or provisions which in the opinion of the commissioner of insurance are more favorable to the holders of such contracts:

(1) The provisions required by Paragraphs (1), (2), (3), (4) and (5) of Subsection A of this Section, except that under Paragraph (1) of Subsection A of this Section the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of any overdue or deferred payments, in lieu of a provision for a deduction of such payments from any amount payable upon a settlement under the contract.

(2) A provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability, including good health, satisfactory to the insurer, and upon the making of all overdue payments and all payments due to the insurer on any loan made by it under the contract, with interest on both at a rate to be specified in the contract but not exceeding six per cent per annum, compounded annually.

C. Any of the foregoing provisions or portions thereof not applicable to non-participating contracts or not applicable to contracts for which a single stipulated payment to the insurer is made shall, to that extent, not be incorporated in such contract. The provisions of this Section shall not apply to contracts for deferred annuities or reversionary annuities upon the lives of beneficiaries under life insurance policies nor to group annuity contracts.

D. The provisions of this Section shall not apply to charitable gift annuities entered into on behalf of an organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3) of the Internal Revenue Code.

Acts 1958, No. 125; Acts 1990, No. 580, §1; Acts 1990, No. 715, §1, eff. July 20, 1990; Acts 1993, No. 141, §1; Redesignated from R.S. 22:173 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:952 - Standard nonforfeiture law for individual deferred annuities

§952. Standard nonforfeiture law for individual deferred annuities

A.(1) This Section shall be known as the "Standard Nonforfeiture Law for Individual Deferred Annuities".

(2) This Section shall not apply to any charitable gift annuity entered into on behalf of an organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3) of the Internal Revenue Code, reinsurance, group annuity purchases under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through a producer or other representative of the company issuing the contract.

(3) For purposes of this Section and R.S. 22:951(D), "charitable gift annuity" means a giving plan or method whereby a gift of a principal sum or a piece of property or a block of securities is made to an organization qualified with the United States Internal Revenue Service for an exemption from federal income tax under Section 501(c)(3) of the Internal Revenue Code. In exchange, such organization agrees to give the donor a fixed annual sum for life.

B. In the case of contracts issued on or after the operative date of this Section as defined in Subsection K of this Section, no contract of annuity, except as stated in Subsection A of this Section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract-holder, upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under the contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in Subsections D, E, F, G, and H of this Section.

(2)(a) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in Subsections D, E, G, and H of this Section.

(b) Notwithstanding any other provision of law to the contrary, the company shall pay any cash surrender benefit not later than six months after demand therefor with surrender of the contract. Notwithstanding the above provision, if payment is not made within thirty days after demand therefor with surrender of the contract, the insurer shall pay, in addition to the cash surrender benefit, interest on the cash surrender benefit at the judicial interest rate set by Louisiana Civil Code Art. 2924 commencing from the date of surrender until the cash surrender benefit is paid in full within the six-month period.

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.

(4)(a) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

(b) Notwithstanding the requirements of this Subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

C. Prior to July 1, 2005, any company may elect to comply with either the provisions of this Subsection or the provisions of Subsection L of this Section. On and after July 1, 2005, all companies shall comply with the provisions of Subsection L of this Section. The minimum values as specified in Subsections D, E, F, G, and H of this Section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this Section:

(1)(a) Except as provided in Subparagraph (c) of this Paragraph, with respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest of three percent per annum of percentages of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of:

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent per annum, and

(ii) The amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amount credited by the company to the contract.

(b) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of thirty dollars and less a collection charge of one dollar and twenty-five cents per consideration credited to the contract during that contract year. The percentages of net considerations shall be sixty-five percent of the net consideration for the first contract year and eighty-seven and one-half percent of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage shall be sixty-five percent of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all prior contract years for which the percentage was sixty-five percent.

(c) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, beginning on July 1, 2002, and until July 1, 2005, the rate of interest provided for in the introductory paragraph and Item (i) of Subparagraph (a) shall be one and one-half percent; thereafter, the rate of interest shall be three percent.

(2) With respect to the contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

(a) The portion of the net consideration for the first contract year to be accumulated shall be the sum of sixty-five percent of the net consideration for the first contract year plus twenty-two and one-half percent of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years.

(b) The annual contract charge shall be the lesser of (i) thirty dollars or (ii) ten percent of the gross annual consideration.

(3) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to ninety percent and the net consideration shall be the gross consideration less a contract charge of seventy-five dollars.

D. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

E. For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

F. For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

G. For the purpose of determining the benefits calculated under Subsections E and F of this Section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

H. Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

I. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

J. For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of Subsections D, E, F, G, and H, additional benefits payable: (i) in the event of total and permanent disability; (ii) as reversionary annuity or deferred reversionary annuity benefits; or (iii) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this Section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

K. After September 7, 1979, any company may file with the commissioner a written notice of its election to comply with the provisions of this Section after a specified date before September 7, 1980. After the filing of such notice, then upon such specified date, which shall be the operative date of this Section for such company, this Section shall become operative with respect to annuity contracts thereafter issued by such company. If a company makes no such election, the operative date of this Section for such company shall be September 7, 1980.

L. The minimum values as specified in Subsections D, E, F, G, and I of this Section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this Subsection, as follows:

(1)(a) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in Paragraph (2) of this Subsection of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of Items (i) and (ii) of this Subparagraph:

(i) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in Paragraph (2) of this Subsection; and

(ii) An annual contract charge of fifty dollars, accumulated at rates of interest as indicated in Paragraph (2) of this Subsection;

(iii) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in Paragraph (2) of this Subsection; and

(iv) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(b) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(a) The five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one-twentieth of one percent, specified in the contract no longer than fifteen months prior to the contract issue date or redetermination date under Subparagraph (2)(d) of this Subsection;

(b) Reduced by one hundred twenty-five basis points;

(c) Where the resulting interest rate is not less than one percent; and

(d) The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

(3) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in Subparagraph (2)(b) of this Subsection by up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(4) The commissioner may adopt rules to implement the provisions of Paragraph (3) of this Subsection and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the commissioner determines adjustments are justified.

Added by Acts 1979, No. 370, §4. Acts 1990, No. 715, §1, eff. July 20, 1990; Acts 1991, No. 951, §1; Acts 2002, 1st Ex. Sess., No. 129, §1; Acts 2003, No. 386, §1; Acts 2004, No. 497, §1, eff. June 25, 2004; Redesignated from R.S. 22:173.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:961 - Group annuity contracts; definition; standard provisions

SUBPART E. GROUP ANNUITIES

§961. Group annuity contracts; definition; standard provisions

A. Any policy or contract, except a joint, reversionary or survivorship annuity contract, whereby annuities are payable dependent upon the continuation of the lives of more than one person, shall be deemed a group annuity contract. The person, firm, or corporation to whom such contract is issued shall be deemed the "holder" of such contract. The term "annuitant," as used herein, refers to any person upon whose continued life such annuity is dependent.

B. No group annuity contract shall be delivered or issued for delivery in this state and no certificate shall be used in connection therewith unless it contains in substance the following provisions to the extent that such provisions are applicable to such contract or to such certificate, as the case may be, or provisions which in the opinion of the commissioner of insurance are more favorable to annuitants, or not less favorable to annuitants and more favorable to the holders:

(1) Grace period: A provision in such contract that there shall be a period of grace, either of thirty days or of one month, within which any stipulated payment to be remitted by the holder to the insurer, falling due after one year from date of issue, may be made, subject, at the option of the insurer, to an interest charge thereon at a rate, to be specified in the contract, which shall not exceed six percent per annum for the number of days of grace elapsing before such payment.

(2) Entire contract: A provision in such contract specifying the document or documents which shall constitute the entire contract between the parties; the document or documents so specified shall be only: (a) the contract; (b) the contract together with the application of the holder of which a copy is attached thereto; or (c) the contract together with the application of the holder of which a copy is attached thereto and the individual applications of annuitants on file with the insurer and referred to therein.

(3) Misstatement of age or sex: A provision in such contract, with an appropriate reference thereto in the certificate, for the equitable adjustment of the benefits payable under the contract or of the stipulated payments thereunder, if it befound that the sex, age, service, salary, or any other fact determining the amount of any stipulated payment or the amount or date or dates of payment of any benefit with respect to any annuitant covered thereby, has been misstated.

(4) Ascertainment of the benefit: A provision or provisions in such contract, with an appropriate reference thereto in the certificate, specifying the nature and basis of ascertainment of the benefits which will be available to an annuitant who contributes to the cost of the annuity and the conditions of payment thereof in the event of either the termination of employment of the annuitant, except by death, or the discontinuance of stipulated payments under the contract. Such provision or provisions shall, in either of such events, make available to an annuitant who contributes to the cost of the annuity a paid-up annuity payable commencing at a fixed date in an amount at least equal to that purchased by the contributions of the annuitant, determinable as of the respective dates of payment of the several contributions, as shown by a schedule included in the contract for that purpose, based upon the same mortality table, rate of interest, and loading formula used in computing the stipulated payments under such contract. Such provision or provisions may, by way of exception to the foregoing, provide that if the amount of the annuity determined as aforesaid from such fixed commencement date would be less than sixty dollars annually, the insurer may at its option, in lieu of granting such paid-up annuity, pay a cash surrender value at least equal to that hereinafter provided. If a cash surrender value, in lieu of such paid-up annuity, is allowed to the annuitant by the terms of such contract, it may be either in a single sum or in equal installments over a period of not more than twelve months and it shall be at least equal to either (a) or (b), whichever is less: (a) the amount of reserve attributable to the annuitant's contributions less a surrender charge not exceeding thirty-five per centum of the average annual contribution made by the annuitant; or (b) the amount which would be payable as a death benefit at the date of surrender. Such contract shall also provide that in case of the death of the annuitant, before the commencement date of the annuity, the insurer shall pay a death benefit at least equal to the aggregate amount of the annuitant's contributions, without interest. If any benefits are available to the holder in either of such events the contract shall contain a provision or provisions specifying the nature and basis of ascertainment of such benefits.

(5) Certificates: A provision in such contract that the insurer will issue to the holder of the contract for delivery to each annuitant who contributes thereunder an individual certificate setting forth a statement in substance of the benefits to which he is entitled under such contract.

Acts 1958, No. 125; Redesignated from R.S. 22:174 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:971 - Patient's Bill of Rights

PART III. HEALTH AND ACCIDENT COVERAGE

SUBPART A. HEALTH AND ACCIDENT INSURANCE; STANDARDS

AND CONTRACT REQUIREMENTS IN GENERAL

§971. Patient's Bill of Rights

It is hereby declared by the Legislature of Louisiana that access to health care for the citizens of this state is a priority to promote well-being and strong state protections. The state has an obligation to ensure that every person enrolled in a health plan enjoys basic rights as a patient. Comprehensive care should guarantee patients greater access to information and care including access to needed specialists and emergency rooms, guarantee a fair appeals process when health plans deny care, expand choice, protect the doctor-patient relationship, and hold managed care organizations accountable for decisions that harm patients. Because many states have passed patient protection laws that are appropriate to their states, the Department of Insurance shall establish and maintain an information collection program to track and evaluate state and federal legislation to provide for a uniform patient bill of rights. The department shall compile the data on an annual basis and submit a written report to the Senate Committee on Insurance and the House Committee on Insurance of ongoing efforts to adopt or enact a uniform patient's bill of rights.

Acts 2003, No. 68, §1; Redesignated from R.S. 22:10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:971.1 - Regulation of health insurers

§971.1. Regulation of health insurers

A. In addition to any other authority granted by this Title, the Department of Insurance is hereby authorized to regulate the coordination of medical, surgical, and hospital benefits of a self-insurance plan with such benefits of any other insurance plan. For purposes of this Subsection, a self-insurance plan shall be defined as any plan by a person, partnership, corporation or other organization, or the state of Louisiana, other than a domestic or foreign insurance company which has qualified with the Department of Insurance, which provides or contracts to provide coverage as a self-insurer for his or its employees, stockholders, or any other persons. This Subsection shall not apply to: (1) the Office of Group Benefits; or (2) any plan of a labor organization or fraternal organization to the extent that it provides benefits to its members or the immediate family of its members, which benefits are supplemental to an employer-sponsored benefit plan.

B.(1) Notwithstanding any other provision of law to the contrary, any entity issuing or providing coverage in this state for health care services, whether the coverage is by direct payment of or reimbursement for expenses incurred for such services, or otherwise, shall be presumed to be subject to the jurisdiction of the commissioner of insurance, unless the entity shows that, while providing the coverage, it is subject to the jurisdiction of another department or agency of the state, or any political subdivision of this state, or of the federal government.

(2) An entity providing or issuing coverage for health care services in this state as described in Paragraph (1) of this Subsection may show that it is subject to the jurisdiction of another department or agency of this state, any political subdivision of this state, or the federal government by submitting to the commissioner of insurance the appropriate certificate, license, or other document or documentary evidence issued by such other governmental entity that authorizes or qualifies it to issue or provide such coverage.

(3) Proof of jurisdiction by such other governmental agency shall be submitted to the commissioner of insurance prior to the issuance or provision in this state of any coverage as described in this Subsection. The commissioner of insurance may take any action as may be authorized in this Title to enforce the provisions of this Subsection.

(4) Any entity that fails to show that it is subject to the jurisdiction of any other governmental entity as described in this Subsection shall be subject to all appropriate provisions of this Title and shall submit to an examination by the commissioner of insurance to determine its organization and solvency and whether it is in compliance with the applicable provisions of this Title.

Acts 2009, No. 503, §1.



RS 22:972 - Approval and disapproval of forms; filing of rates

§972. Approval and disapproval of forms; filing of rates

A. No policy or subscriber agreement of a health insurance issuer, hereafter including a health maintenance organization, shall be delivered or issued for delivery in this state, nor shall any endorsement, rider, or application which becomes a part of any such policy, which may include a certificate, be used in connection therewith until a copy of the form and of the rates and of the classifications of risks pertaining thereto have been filed with the department. No policy, subscriber agreement, endorsement, rider, or application, hereinafter referred to as a policy or subscriber agreement, shall be used until the expiration of sixty days after the form has been filed unless the department gives its written approval prior thereto. Written notification shall be provided to the health insurance issuer specifying the reasons a policy form or subscriber agreement does not comply with the provisions of this Subpart. It shall be unlawful for any health insurance issuer to issue any form in this state not previously submitted to and approved by the department. An aggrieved party affected by the department's decision, act, or order in reference to a policy form or subscriber agreement may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

B. After providing twenty days' notice to the health insurance issuer, the department may withdraw its approval of any such policy form or subscriber agreement on any of the grounds stated in R.S. 22:862. It shall be unlawful for the health insurance issuer to issue such policy form or subscriber agreement or use it in connection with any policy or subscriber agreement after the effective date of such withdrawal of approval. An aggrieved party affected by the department's decision, act, or order in reference to a policy form or subscriber agreement may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. The department shall not disapprove or withdraw approval of any such policy form or subscriber agreement on the ground that its provisions do not comply with R.S. 22:975 or on the ground that it is not printed in uniform type if it shall be shown that the rights of the insured, the beneficiary, or the subscriber under the policy or subscriber agreement as a whole are not less favorable than the rights provided by R.S. 22:975 and that the provisions or type size used in the policy or subscriber agreement are required in the state, district, or territory of the United States in which the health insurance issuer is organized, anything in this Subpart to the contrary notwithstanding.

D. Policy forms and premium rates for major medical health and accident and dental policies, including but not limited to policies subject to the requirements of Title I of Public Law 111-148, shall be exempt from disclosure under R.S. 44:1 et seq., the Public Records Law, until the commencement of the open enrollment period of the policy year during which the forms and rates are to be utilized. A health insurance issuer, including a health maintenance organization, shall mark such filings as confidential or proprietary in order to utilize the exemption authorized in this Subsection. The exemption authorized in this Subsection shall not prevent the commissioner from publishing a summary or description of rate filings in the operation of an effective rate review program pursuant to Section 2794 of the Public Health Service Act.

E. All references to rates in this Section shall be controlled by Subpart D of this Part, R.S. 22:1091 through 1099.

Acts 1958, No. 125; Redesignated from R.S. 22:211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 188, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2014, No. 695, §1, eff. June 18, 2014; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:973 - Form of policy

§973. Form of policy

No health and accident policy or contract shall be delivered or issued for delivery on risks in this state unless all of the following conditions are met:

(1) The entire money and other consideration therefor are expressed in the policy or contract.

(2) The time at which the insurance takes effect and terminates is expressed in the policy or contract.

(3) It purports to insure only one person except as specifically provided in this Subpart.

(4) Every printed portion of the text matter of the policy and of any endorsements or attached papers is printed in type the size of which shall be uniform and the face of which shall be not less than ten-point. The "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, captions and sub-captions, and form numbers.

(5) The exceptions and reductions of indemnity are clearly set forth in the policy or contract and are printed, at the insurer's option, either with the benefit to which they apply or under an appropriate caption, such as "Exceptions" or "Exceptions and Reductions".

(6) Each such form, including riders and endorsements, shall be identified by a form number in the lower left hand corner of the first page of the form.

(7)(a) There is prominently printed on or attached, a notice to the insured that ten days are allowed, from the date of his receipt of the policy, to examine its provisions. If such policy was solicited by deceptive advertising or negotiated by deceptive, misleading, or untrue statements of the insurer or any agent on behalf of the insurer, such policy may be surrendered within said ten-day period. Any premium advanced by the insured, upon such surrender, shall be immediately returned to him; however, the insurer shall have the option of printing or attaching the notice required by this Subparagraph or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the policyholder. This Paragraph shall not apply to travel insurance policies which by their terms are not renewable.

(b) If the policy is delivered by a producer, a receipt shall be signed by the policyholder acknowledging delivery of the policy. The receipt shall include the policy number and the date the delivery was completed. All delivery receipts required by this Subparagraph shall be retained by the insurer, or its producer for two consecutive years. The requirement of this Subparagraph shall not apply to any insurer that markets under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

(c) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the policyholder. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the policyholder ten days from the date of mailing. The receipts and the certificate of mailing described in this Subparagraph shall be retained by the insurer or producer for three years. In addition, the insurer or producer may utilize commercial carriers or other commercially recognized carriers to deliver the policy to the policyholder; however, the insurer or producer shall maintain documentation of actual delivery of such policy for three years. The policy or certificate of insurance may also be delivered electronically to the policyholder or insured in accordance with R.S. 9:2608; however, the insurer and the policyholder or insured shall agree to electronic delivery, and documentation of delivery shall be maintained by the insurer for three years.

(8) In any case where the policy is subject to cancellation or renewal at the option of the insurer, there shall be prominently printed on the first page of the policy a statement informing the policyholder of such option.

Acts 1958, No. 125. Amended by Acts 1960, No. 170, §1; Acts 1993, No. 141, §1; Acts 2003, No. 858, §1; Redesignated from R.S. 22:212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:974 - Standard forms

§974. Standard forms

The commissioner of insurance may, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., promulgate rules and regulations as he deems necessary to establish reasonable minimum standard conditions for basic benefits to be provided by health and accident insurance contracts which are subject to R.S. 22:972, 973, 975-983, 985-990, 992, 993, 999-1014, 1021-1048, 1091-1096, 1111, and 1156, for the purpose of expediting his approval of such contracts pursuant to this Code. No promulgation shall be inconsistent with standard provisions as required pursuant to R.S. 22:863.

Acts 1958, No. 125; Redesignated from R.S. 22:622 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:975 - Health and accident policy provisions

§975. Health and accident policy provisions

A. Required provisions. Each policy shall contain in substance the following provisions or, at the option of the insurer, provisions which in the opinion of the commissioner of insurance are not less favorable to the policyholder; provided that, except as permitted by R.S. 22:972(C), no time limitation with respect to the filing of notice or proof of loss or within which suit may be brought upon the policy shall differ from the time limitations of the following provisions:

(1) Entire contract: Changes: This policy, including the endorsements and the attached papers, if any, and in case of industrial insurance, the written application, constitutes the entire contract of insurance. No producer has authority to change this policy or to waive any of its provisions. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed on or attached to the policy.

(2) Reinstatement: If default is made in the payment of any agreed premium for this policy, the subsequent acceptance of the defaulted premium by the insurer or by any producer authorized by the insurer to accept such premium, shall reinstate the policy; however, the reinstated policy shall cover only loss resulting from accidental injury thereafter sustained or loss due to sickness beginning more than ten days after the date of such acceptance.

(3) Notice of claim: Written notice of claim for injury or for sickness must be given to the insurer within twenty days after the date of the accident causing an injury or the commencement of the disability from such sickness, except that in case of industrial policies such notice of claim must be given to the insurer within ten days in such cases. In the event of accidental death, immediate notice must be given to the insurer. Such notice given by or on behalf of the insured or the beneficiary to the insurer at the location of such office as the insurer may designate for that purpose, or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer. Failure to give notice within such time shall not invalidate nor reduce any claim if it was not reasonably possible to give notice within the time required, provided written notice of claim is given as soon as reasonably possible. In this Paragraph, the requirement relating to immediate notice of claim in event of accidental death may be omitted at the option of the insurer.

(4) Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, affirmative written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(5) Proof of loss: Affirmative written proof of loss must be furnished to the insurer at its office in case of claim for loss of time from disability within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided proof is furnished as soon as reasonably possible and in no event later than one year from the time proof is otherwise required. Any policy may also provide, at the insurer's option that written notice or proof of continuance of disability must be furnished not less frequently than each ninety days during the continuance of disability.

(6) Time of payment of claims: Indemnity claims payable under this policy for any loss other than loss of time on account of disability will be paid immediately upon receipt of written proof of such loss. Subject to written proof of loss, accrued indemnity claims for loss of time on account of disability will be paid (insert period of payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately.

(7) Payment of claims: Indemnity for loss of life and any other accrued indemnity claims unpaid at the insured's death will be paid to the beneficiary, if surviving the insured, and otherwise to the estate of the insured. All other indemnity claims will be paid to the insured. The policy may, at the insurer's option, provide that if there is no beneficiary, or the beneficiary is the estate of the insured, or the insured or beneficiary is a minor or not competent to give a valid release, the insurer may pay any amount not exceeding one thousand dollars, otherwise payable to the insured or his estate to any relative by blood or connection by marriage of the insured appearing to the insurer to which they may be equitably entitled, and may make payment of any amount not exceeding one thousand dollars, otherwise payable to the beneficiary to any relative by blood or connection by marriage of such beneficiary appearing to the insurer to which they may be equitably entitled. The policy may, at the insurer's option, also provide that all or a portion of any indemnities provided by any such policy on account of hospital, nursing, medical, or surgical services may be paid directly to the hospital or person rendering such services; however, the policy may not require that the services be rendered by a particular hospital or person.

(8) Physical examinations: The insurer shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim and to make an autopsy in case of death where it is not forbidden by law.

(9) Cancellation by insured: If the insured shall at any time change his occupation to one classified by the insurer as less hazardous than that stated in the policy, the insurer, upon written request of the insured, and at the insured's option, will either cancel the policy upon its surrender and refund the unearned premium or will reduce the premium rate accordingly and refund the excess pro rata unearned premium from the date of receipt of proof of such change of occupation.

(10) Consent of beneficiary: Consent of the beneficiary shall not be required for the surrender or assignment of this policy, nor for change of beneficiary, nor for any other changes in this policy.

(11) Legal action: No legal action shall be brought to recover on this policy prior to the expiration of sixty days after proof of loss has been filed in accordance with the requirements of this policy. No legal action shall be brought after the expiration of one year after the time proof of loss is required to be filed.

(12) Extension of time limitations: If any limitation of this policy with respect to giving notice of claim, furnishing proof of loss, or bringing any action on this policy is less than that permitted by law of the state, district, or territory in which the insured resides at the time this policy is issued, such limitation is extended to agree with the minimum period permitted by such law.

(13) Time limit on certain defenses:

(a)(i) After three years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of such three-year period. This policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial three-year period, nor to limit the application of Paragraphs (B)(1), (2), (3), and (4) of this Section in the event of misstatement with respect to age or occupation or other insurance.

(ii) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium either until at least age fifty, or, in the case of a policy issued after age forty-four, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption:

"INCONTESTABLE

After this policy has been in force for a period of three years during the lifetime of the insured, excluding any period during which the insured is disabled, it shall become incontestable as to the statements contained in the application."

(b) No claim for loss incurred or disability, as defined in the policy, commencing after three years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(14) Uniform claim forms: Notwithstanding any other law to the contrary, including Paragraph (4) of this Subsection, all claims shall be processed in conformity with the uniform claim form issued by the Department of Insurance pursuant to R.S. 22:1824.

B. Other optional provisions. No such policy shall be delivered or issued for delivery containing provisions respecting the matters set forth in this Subsection unless such provisions are, in substance, in the following forms, or, at the option of the insurer, in forms which in the written opinion of the commissioner of insurance are not less favorable to the policyholder:

(1) Change of occupation: If the insured suffers injury or sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while performing services for compensation in any trade, business, or occupation so classified, the insurer will pay only such portion of the indemnity provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous trade, business, or occupation. In applying this Paragraph, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; however, if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss.

(2) Misstatement of age: If the age of the insured has been misstated, any amount payable or any indemnity accruing under this policy shall be determined as based on the correct age. If because of a misstatement of age, this policy was issued at an age or was continued or renewed beyond an age at which it would not have been issued, continued, or renewed under the insurer's underwriting rules in effect at the date of issue, the amount payable, because of the loss occurring after such age, shall be limited to a return of the premiums paid thereafter.

(3) Other insurance with this insurer: An insurer may do either of the following:

(a) If a like policy or policies previously issued by this insurer to the insured are in force concurrently with this policy, making the aggregate indemnity for (insert type of coverage) in excess of (insert maximum limit of indemnity), the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate.

(b) Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to one such policy, and the insurer will return to the insured or to his estate all premiums paid for such policies in excess thereof.

(4) Insurance with other insurers: If the insured carries with one or more insurers other valid insurance covering the same loss without having given written notice thereof to this insurer prior to the occurrence of loss, the only liability under this policy shall be for such proportion of the indemnity otherwise provided hereunder as the indemnity of which the insurer had notice, including the indemnity under this policy, bear to the total amount of like indemnity in all policies covering such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnity thus determined.

(5) Relation of earnings to insurance: If the total monthly amount of loss of time indemnity promised in all policies or certificates of accident, health, or disability insurance upon the insured, whether payable on a weekly or monthly basis, shall exceed the average monthly earnings of the insured at the time disability commenced or for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of the indemnity specified in the policy as the amount of such monthly earnings of the insured bears to the total amount of monthly indemnity promised under all such policies or certificates upon the insured at the time of such disability and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the indemnity actually paid hereunder; but this shall not operate to reduce the total monthly amount of indemnity payable under all such policies or certificates upon the insured below the sum of one hundred dollars or the sum of the monthly indemnity specified in such policies or certificates, whichever is the lesser.

(6) Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted from such payment.

(7) Cancellation: The insurer may cancel this policy at any time subject to the provisions of R.S. 22:1012. Such cancellation shall be by written notice, delivered to the insured, or mailed to his last address as shown by the records of the insurer, shall refund the pro rata unearned portion of any premium paid, and shall comply with the provisions of R.S. 22:887(F). Such cancellation shall be without prejudice to any claim for benefits accrued or expenses incurred for services rendered prior to cancellation. Benefits and expenses incurred shall be as defined and limited by the terms of the policy. The insured may likewise cancel this policy on the terms specified in this Paragraph. Upon cancellation by the insurer, however, the insurer shall only be liable for any claim for benefits accrued, or for expenses incurred for services rendered, subsequent to the cancellation date if the subsequent claim is for an illness or condition which was the basis of any claim prior to cancellation and for which the insurer had notice and if the policy of insurance is cancelled for reasons other than failure of the policyholder to pay premiums or failure of the insured to maintain eligibility as provided in the policy. Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer or its agents, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Paragraph.

(8) Conformity with state statutes: Any provision of this policy which, on the date of issue, is in conflict with the statutes of the state in which the insured resides at the date of issue is understood to be amended to conform to such statutes.

(9) Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

(10) Intoxicants and narcotics: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of narcotics unless administered on the advice of a physician.

C. If any provision of this Section is inapplicable to or is inconsistent with any risk covered by a particular form of policy the insurer may, subject to the approval of the commissioner of insurance, omit from such policy such inapplicable provision or modify such inconsistent provision in such manner as to make it consistent with the coverage provided by the policy.

D. Repealed by Acts 1995, No. 730, §1.

Acts 1958, No. 125. Amended by Acts 1958, No. 97, §1; Acts 1982, No. 760, §1; Acts 1985, No. 249, §1; Acts 1987, No. 510, §1; Acts 1989, No. 269, §1; Acts 1989, No. 426, §1; Acts 1990, No. 886, §2; Acts 1991, No. 777, §1, eff. Sept. 30, 1991; Acts 1993, No. 57, §1; Acts 1993, No. 653, §1; Acts 1995, No. 730, §1; Redesignated from R.S. 22:213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:976 - Health and accident policy provisions; service charges; penalties

§976. Health and accident policy provisions; service charges; penalties

NOTE: §976 repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

A. Any health and accident insurance policy issued under this Subpart or Subpart J of Part III of Chapter 4 of this Title, and any health and accident insurance policy having effect in this state, shall provide coverage without regard to the insured's obligation of deductibles or copayments for the service charges assessed pursuant to R.S. 22:1209. The service charges assessed to a patient pursuant to R.S. 22:1209 shall be a mandated benefit of any health and accident insurance coverage issued by any insurer or insurance arrangement over and above any insurance policy limits, negotiated per diem, or managed care arrangement, except an insolvent insurer.

B. Each service charge for each patient admission specified in R.S. 22:1209 shall be paid by the insurer or insurance arrangement in accordance with the plan of operation adopted pursuant to R.S. 22:1205. Failure to pay each service charge for each patient according to this Section shall cause the insurer or insurance arrangement to be liable to the Louisiana Health Plan, the commissioner of insurance, or both, for an amount determined by the board, not to exceed five hundred dollars, plus interest. Any insurer or insurance arrangement found to have failed to comply with this Section as to each service charge for each patient admission specified in R.S. 22:1209 on three or more occasions during a six-month period shall be liable for an amount determined by the board, no less than five hundred dollars and not to exceed one thousand five hundred dollars per failure to pay each service charge for each patient admission, together with attorney fees, interest, and court costs. The Louisiana Health Plan, the commissioner, or both, are specifically authorized to conduct audits of insurers or insurance arrangements in order to enforce compliance with this Section.

C. For the purposes of this Section, insurance or insurance arrangement also includes any policy or plan of insurance or of self-insurance which provides payment, indemnity, or reimbursement for charges resulting from accident, injury, or illness when an employer, insurer, or tortfeasor is responsible for those charges.

D. For the purposes of this Section, insurance or insurance arrangement shall not include the State Employees Group Benefit Program.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1993, No. 191, §1; Redesignated from R.S. 22:213.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2013, No. 325, §2, eff. Dec. 31, 2014.



RS 22:977 - Cancellation by insurer and grace period; individual health and accident policies

§977. Cancellation by insurer and grace period; individual health and accident policies

A. Every insurer, including a trust subject to the provisions of R.S. 22:401 et seq., issuing a policy of individual, group, family group, blanket, or association health and accident insurance shall include in such policy a provision providing the policyholder a grace period of thirty days from the date the premium was due. If the premium is paid during the grace period, then coverage shall remain in effect pursuant to the provisions of the policy.

B. Whenever an insurer issues an individual accident and health policy and does not receive a premium payment fifteen days prior to the end of the grace period, the insurer shall mail, by first class mail, a notice to the policyholder. The notice shall state that if the premium has not been paid by the end of the grace period, the policy will lapse as provided by the provisions of the policy. The notice shall also state that the policy will be reinstated with no penalties to the insured if the full premium payment is received within the period allowed for reinstatement. Nothing in this Code shall mandate a separate lapse notice for nonpayment of premiums on a policy issued by an insurance company whose products are marketed on the home service distribution method and which issues a majority of these policies on a monthly or weekly basis.

Acts 1990, No. 886, §1; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:213.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:978 - Group, family group, blanket, and association health and accident insurance; notice required for certain premium increase, cancellation, or nonrenewal

§978. Group, family group, blanket, and association health and accident insurance; notice required for certain premium increase, cancellation, or nonrenewal

A.(1) Notwithstanding the provisions of R.S. 22:887(A) through (D), every insurer, including any trust subject to the provisions of R.S. 22:401 et seq., whether domestic or foreign, issuing a policy of group, family group, blanket, or association health and accident insurance under the provisions of this Subpart to any group composed of one or more members shall notify the policyholder in writing at least forty-five days before any increase of twenty percent or more in the policy rates or at least sixty days before any cancellation or nonrenewal of such policy. Such cancellation or nonrenewal shall comply with the provisions of R.S. 22:887(F).

(2) The notice required by Paragraph (1) of this Subsection may be waived for a policy of group, family group, blanket, or association health and accident insurance that covers one hundred or more persons, provided a provision for such waiver is made part of the policy agreed upon by the insurer and the policyholder.

B. Nothing in this Section shall be construed to grant to the insurer any additional authorization in relation to cancellation, nonrenewal, or other termination of policies and all provisions of this Subpart that regulate such events shall apply. No policy shall be cancelled, nonrenewed, or otherwise terminated because the insurer failed to meet the notice provisions of this Section.

C. The notice provisions of this Section shall not apply to cancellations due to nonpayment of premiums.

D. At least ninety days prior to the date on which a group policy is to be renewed or terminated, every health insurance issuer providing coverage to an employer group comprising more than one hundred enrolled employees shall provide the employer group with information as to the premium rate or amount to be paid to renew the group policy for the next policy year. No later than eighty days prior to the date of renewal or termination, the employer group may make written request, by certified mail, to the group insurance issuer for the currently available utilization data and aggregate paid claims and premium data accumulated for the period of the current policy year. The health insurance issuer shall provide this data to the employer group within fourteen business days of receipt of the request.

E.(1) Every health and accident insurance issuer, including a health maintenance organization, shall, upon request, release to each group policyholder and agent of a policyholder claims data and shall provide this data within no more than fourteen business days of receipt of the request, which shall include the following items:

(a) The net claims paid by month during the current and the two immediately preceding policy periods.

(b) The monthly enrollment by employee only, employee and spouse, and employee and family during the current and the two immediately preceding policy periods.

(c) The amount of any claims reserve established by the insurance provider against future claims under the policy.

(d) Claims over ten thousand dollars including claim identifier, the date of occurrence, the amount of claims paid and those unpaid or outstanding, and claimant health condition or diagnosis during the current and the two immediately preceding policy periods. The data shall provide a unique identifying number or code for the claimant.

(e) A complete listing of all potential catastrophic diagnoses and prognoses involving persons covered under the policy provisions. The data shall provide a unique identifying number or code for the claimant.

(2) A health and accident insurer that discloses data or information in compliance with the provisions of this Section may condition any such disclosure upon the execution of an agreement for immunity from civil liability.

(3) A health and accident insurer that provides data or information in compliance with the provisions of this Section shall be immune from civil liability for any acts or omissions of any person's subsequent use of such data or information.

(4) The provisions of this Subsection shall not be construed to authorize the disclosure of the identity of a particular employee covered under the group policy, nor the disclosure of any individual employee's particular health insurance claim, condition, diagnosis, or prognosis, which would violate federal or state law.

(5) For purposes of this Subsection, "claim identifier" shall be defined as data that reflects a number designation including but not limited to an alphabetic or alphanumeric designation which shall not be a name identifier of an employee, employee's spouse, or employee's dependent.

(6) The provisions of this Subsection shall not apply to limited benefit insurance, as defined by R.S. 22:47(2)(c).

(7) A plan sponsor and the plan sponsor's agent are entitled to receive protected health information under this Section only after an appropriately authorized representative of the plan sponsor or agent makes to the health and accident insurer a certification substantially similar to the following certification:

'I hereby certify and have demonstrated that the plan documents comply with the requirements of 45 C.F.R. Section 164.504(f)(2) and that the plan sponsor will safeguard and limit the use and disclosure of protected health information that the plan sponsor or agent may receive from the group health plan to perform the plan administration functions.'

(8) A plan sponsor or agent that does not provide the certification required in Paragraph (7) of this Subsection is not entitled to receive the protected health information described in Subparagraphs (1)(d) and (e) of this Subsection, but is entitled to receive a report of claim information that includes the other information required by this Subsection.

F. For purposes of this Section, the term "health and accident insurer" or "health and accident insurance issuer" shall include a health maintenance organization, the term "policy" shall include a subscriber agreement, and the term "policyholder" shall include an enrollee or subscriber of a health maintenance organization.

G. Nothing in this Section shall be construed to require an insurer to provide information protected as confidential by the Health Insurance Portability and Accountability Act of 1996 or any other provision of federal law.

Acts 1990, No. 538, §1; Acts 1991, No. 933, §1; Acts 1993, No. 57, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2010, No. 997, §1; Acts 2012, No. 217, §1, eff. Jan. 1, 2013; Acts 2014, No. 558, §1.



RS 22:979 - Covered claim; prohibition of cancellation

§979. Covered claim; prohibition of cancellation

No health and accident insurer may unilaterally cancel a policy of insurance except for nonpayment of premiums, increase the premium for such policy, or reduce the benefits provided by such insurance policy after receipt or notice of any covered claim. The insurer may cancel the policy, as otherwise provided by law, after the claimant has been discharged from treatment for that condition and no further claims for that condition are expected, provided there has been no other receipt or notice of claim under that policy. This Section shall not prohibit any group health and accident insurer or any individual accident and health insurer from increasing its premium if the increase is applicable to all members of the group insurance plan, or all insureds who have the same individual accident and health plan or policy except that no health insurance issuer or health maintenance organization issuing group or individual policies or subscriber agreements shall increase its premium rates or reduce covered benefits under any policy or subscriber agreement after the commencement of the minimum one-hundred-eighty-day period provided for in R.S. 22:1068(C)(2)(a)(i) or 1074(C)(2)(a)(i).

Acts 1993, No. 944, §1; Acts 1997, No. 1471, §1; Redesignated from R.S. 22:229.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 595, §1.



RS 22:980 - Additional sources; required coverage

§980. Additional sources; required coverage

A.(1) Notwithstanding any other provision of law, no hospital, health, or medical expense insurance policy, hospital or medical services contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance or self-insurance plan, shall prohibit the receipt of payment under another such policy for any health care service covered under such other policy, provided that a policy may state that:

(a) Its deductible amount must be fully satisfied, either by the prior payment of a deductible under another policy in whole or in part or by partial payment of its deductible before any benefits are payable.

(b) No payment is required under any policy if the health care service in question is not covered by that policy.

(2) In no event shall the combined payment under multiple policies and federal or state government plans exceed one hundred percent of the charge for the provided health care service.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 1992, No. 310, §1; Acts 1995, No. 593, §1; Redesignated from R.S. 22:980 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:981 - Health insurance rejections, Louisiana Health Insurance Plan High Risk Pool

§981. Health insurance rejections, Louisiana Health Insurance Plan High Risk Pool

NOTE: §981 repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

Any rejection for individual health and accident insurance shall contain information stating that health insurance may be available through the Louisiana Health Insurance Plan. Every rejection shall also include the address and telephone number at which information on the Louisiana Health Insurance Plan can be obtained. In no event shall the information required by this Section appear on the rejection in a smaller print than any other required provision of the rejection. The requirements of this Section may be satisfied by providing a separate document to the rejection containing the required information in the required print size. In no event shall this information guarantee placement in the fund of the Louisiana Health Insurance Plan.

Acts 1993, No. 378, §1; Redesignated from R.S. 22:214.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

NOTE: Former R.S. 22:981 redesignated as R.S. 22:331 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:982 - Required proof of loss forms

§982. Required proof of loss forms

A. The commissioner of insurance in consultation with the secretary of the Department of Health and Hospitals shall prescribe the use of the National Uniform Bill-82 (UB-82) or its successor, and the current Health Care Financing Administration (HCFA) Form 1500 or its successor, as the uniform proof of loss forms. After July 1, 1994, no insurance company writing policies of health and accident insurance or any administrator of a health benefit plan may require proof of loss to be on any claim form but the UB-82, or its successor, or HCFA Form 1500, or its successor, whichever is appropriate for the services rendered.

B. The commissioner of insurance, as allowed by the Health Insurance Portability and Accountability Act of 1996, shall review the uniform proof of loss forms prescribed under Subsection A of this Section, seek comments and suggestions from insurers, providers, and consumer groups about proposed improvements to the form, and determine whether any revisions should be made to the state assignable fields of either form that would simplify or otherwise improve the form. If the commissioner determines that the state assignable portions of either form should be revised, he shall make a revision request to the State Uniform Bill Implementation Committee and if approved, prescribe the use of the revised form by all insurance companies writing policies of health and accident insurance in Louisiana. After six months from the date that the commissioner has prescribed the use of any revised form, no insurance company writing policies of health or accident insurance or any administrator of a health benefit plan may require proof of loss to be on any claim form but the revised form when that is the appropriate form for the services rendered.

C. Each health care provider or hospital shall supply the claim form described in Subsection A of this Section and an itemized statement of all charges after the initial filing of the claim rendered to any person who received services from such health care provider or hospital within ten days of receipt of written request from such person or his authorized representative.

Acts 1993, No. 388, §1; Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2003, No. 1149, §1; Redesignated from R.S. 22:214.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:982 redesignated as R.S. 22:332 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:983 - Application

§983. Application

A. The falsity of any statement in the application for any policy covered by this Subpart shall not bar the right to recovery under the policy unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer. The insured shall not be bound by any statement unless made in a written application in the case of domestic industrial insurers, and, in the case of other insurers, unless a copy of such application is attached to or endorsed on the policy.

B. No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in a manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

Acts 1958, No. 125; Redesignated from R.S. 22:219 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:983 redesignated as R.S. 22:333 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:984 - Identification of health benefit plan insurer and sponsor

§984. Identification of health benefit plan insurer and sponsor

A. Every health insurer authorized to write health and accident policies of insurance in this state who issues an identification card, member card, insurance coverage card, or other documentation of coverage to any policyholder or health plan participant shall, in issuing such card or cards, satisfy the requirements of this Section.

B. No health insurer acting as the administrator for a health benefit plan which plan is not fully insured shall issue any identification card, membership card, insurance coverage card, or other documentation of coverage on which the name of the health insurer is prominently displayed on the face of such card or documentation. The name of the health benefit plan's sponsor shall be prominently displayed on the face of such card or documentation with an annotation that the plan's benefits are being administered by the health insurer.

C. The commissioner may promulgate rules and regulations implementing the provisions of this Section.

Acts 1999, No. 32, §1; Redesignated from R.S. 22:250.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:984 redesignated as R.S. 22:334 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:985 - Notice; waiver

§985. Notice; waiver

The acknowledgement by any insurer of the receipt of notice given under any policy covered by this Subpart or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

Acts 1958, No. 125; Redesignated from R.S. 22:220 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:985 redesignated as R.S. 22:335 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:986 - Nonapplication to certain policies

§986. Nonapplication to certain policies

A. Nothing in this Subpart shall apply to or affect:

(1) Any policy of worker's compensation insurance or any policy of liability insurance with or without supplementary expense coverage.

(2) Any policy or contract of reinsurance.

(3) Life insurance, endowment or annuity contracts, or supplemental contracts which contain only such provisions relating to accident and health insurance as:

(a) Provide additional benefits in case of death or dismemberment by accident.

(b) Operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract.

(4) Fraternal benefit societies, and nonprofit funeral associations regulated under other Parts of this Chapter.

B. The provisions of R.S. 22:973, 975, 976, 980, 1021, 1022, 1023, and 1156 shall not apply to group or blanket health and accident insurance policies, or to group or blanket policies providing only benefits to cover the cost of legal services and related expenses, including but not limited to counsel's fees, court costs, investigative fees, and expenses incurred by counsel in the investigation of matters, their preparation for trial, and trial, provided that no such policy shall contain any provision relative to notice or proof of loss, or to the time for paying benefits, or to the time in which suit may be brought upon the policy, which in the opinion of the commissioner of insurance is less favorable to the individuals insured than would be permitted by the standard provisions required for individual health and accident policies, or individual policies to cover legal services, as the case may be.

Acts 1958, No. 125. Amended by Acts 1976, No. 205, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1993, No. 652, §1, eff. Jan. 1, 1994; Acts 2006, No. 396, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:221 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:986 redesignated as R.S. 22:336 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:987 - Penalties

§987. Penalties

A. Any insurer, or any officer or agent thereof, issuing or delivering any health and accident policy on risks in this state in willful violation of any provision of this Subpart shall be guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than five hundred dollars or shall be imprisoned for not more than six months, or both, for each offense at the discretion of the court.

B. The commissioner of insurance may revoke the license of any foreign or alien insurer, or of the agent thereof, willfully violating any provision of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:222 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:987 redesignated as R.S. 22:337 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:988 - Policies, group health and accident; conversion

§988. Policies, group health and accident; conversion

NOTE: §988 repealed by Acts 2013, No. 325, §2, eff. December 31, 2014.

A. Effective January 1, 1998, health coverage subject to fees assessed under R.S. 22:1210(A)(2) shall be exempted from mandatory issuance of a converted policy. Conversion policies issued prior to January 1, 1998, shall continue to be subject to the provisions of this Section.

B.(1) A group policy or group certificate delivered or issued for delivery in this state by: an insurer; a nonprofit mutual association which is engaged exclusively in the furnishing of hospital services and medical or surgical benefits; a health maintenance organization; a self-insured plan that provides, on an expense-incurred basis, hospital, surgical, or major medical expense insurance; or any combination thereof, shall provide that an employee or member whose insurance under the group policy has been terminated for any reason and who has been continuously insured under the group policy and under any group policy providing similar benefits that the terminated group policy replaced, for at least three months immediately prior to termination, shall be entitled to have issued to him by the insurer a policy or certificate of health and accident insurance, hereafter referred to in this Section as a "converted policy".

(2) An employee or member shall be denied a converted policy if termination of the prior insurance under the group policy occurred because of fraud or discontinuance of the prior group policy by replacement of similar group coverage within thirty-one days after discontinuance.

C. The written application for the converted policy shall be completed, and the first premium shall be paid to the insurer not later than thirty-one days after notice to the insured of the termination of the prior group coverage.

D. The converted policy shall be issued without evidence of insurability.

E.(1) The premium for the converted policy shall be determined in accordance with premium rates applicable to the age, class of risk, and type and amount of insurance coverage provided in the converted policy of the person to be covered. However, the premium for the converted policy may not exceed the premium charged by the Louisiana Health Plan at the time of conversion, adjusted for differences between benefit levels for the converted policy and the policy offered by the Louisiana Health Plan.

(2) The actual or expected experience under converted policies may be combined with the experience under group policies for the purposes of the determination of premium and loss experience by the insurer and the establishment of adequate premium rate levels for group coverage.

(3) For purposes of this Section, a conversion policy shall not be denied because a person is or may be eligible for benefits pursuant to R.S. 22:1213. In the event that the Louisiana Health Plan does not issue policies, or has not done so by the effective date of this Section,1 benefit and premium levels for conversion policies under this Section shall be based upon those proposed by the Louisiana Health Plan, if any, or determined in accordance with the mechanisms established by R.S. 22:1213.

F. The effective date of the converted policy shall be the day following the termination of insurance under the group policy.

G. The converted policy shall provide insurance coverage for the employee or member and the dependents of the employee or member who were covered by the group policy for at least three months prior to the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent.

H. The insurer shall not be required to issue, maintain, or renew a converted policy for an employee or member if any of the following apply to the employee or member:

(1) The person is covered for similar benefits by another hospital, surgical, medical, or major medical insurance policy; hospital or medical service subscriber contract; medical practice or other prepayment plan; or any other plan or program.

(2) The person is eligible for similar benefits, whether or not actually provided coverage, under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis.

(3) Similar benefits are provided for or are available to the person under any state or federal law.

(4) The person legally resides outside the health maintenance organization service area.

I.(1) A converted policy may include a provision under which the insurer may request information, in advance of any premium due date, of any person covered under the policy as to whether:

(a) The person is covered for similar benefits by another hospital, or major medical expense insurance policy, hospital or medical service subscriber contract, medical practice or other prepayment plan, or any other plan or program.

(b) The person is covered for similar benefits under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis.

(c) Similar benefits are provided for or are available to the person under any state or federal law.

(2) The converted policy may provide that the insurer may refuse to renew the policy of any person only for one of the following reasons:

(a) The converted policyholder fails to provide the information requested pursuant to Paragraph (1) of this Subsection.

(b) Fraud or material misrepresentation by the member or employee in applying for any benefits under the converted policy.

(c) Eligibility of the insured person for coverage under Medicare, Title XVIII of the Social Security Act, as added by the Social Security Amendments of 1965, or as later amended or superseded, or under any other state or federal law providing for those benefits provided by the converted policy.

(d) Any other reason approved by the commissioner of insurance.

J. An insurer under this Section shall not be required to issue a converted policy that provides benefits in excess of those provided under the preceding group policy.

K. In determining whether any preexisting condition precludes coverage for a specific benefit in the converted policy, credit shall be given for the time the person was covered under the group policy.

L.(1) Subject to any provision and condition of this Section, the employee or member shall be entitled to obtain a converted policy providing major medical coverage under a plan providing substantially similar benefits to those offered in R.S. 22:1213(A) through (E). If the benefit levels required in R.S. 22:1213(A) through (E) exceed the benefit levels provided under the prior group insurance policy, the converted policy may offer benefits which are substantially similar to those provided under the prior group policy.

(2) The converted policy shall include coverage from birth for a newborn if the converted policy includes dependent coverage. The converted policyholder may add coverage for a newborn from birth to a policy without dependent coverage by paying the additional premium and notifying the insurer within thirty-one days of the birth of the newborn. This Paragraph shall only apply to the biological child of the policyholder.

M. An insurer may, at its option, also offer alternative plans for group health and accident conversion in addition to the converted policy required by this Section.

N. The conversion privilege provided in this Section shall also be available to any of the following:

(1) To the surviving spouse, if any, at the death of the employee or member, with respect to the spouse and the children whose coverage under the group policy terminates by reason of such death, otherwise to each surviving child whose coverage under the group policy terminates by reason of such death, or, if the group policy provides for continuation of coverage for the dependent following the death of the employee or member.

(2) To the spouse of the employee or member upon termination of coverage of the spouse, if the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and the children whose coverages under the group policy terminate at the same time.

(3) To a minor solely with respect to himself upon termination of coverage by reason of ceasing to be a qualified family member under the group policy, if the conversion privilege is not otherwise provided in this Subsection with respect to such termination.

O. If the benefit levels required in this Section exceed the benefit levels provided under the prior group policy, the converted policy may offer benefits which are substantially similar to those provided under the prior group policy.

P. Any insurer of health and accident insurance may elect to provide group health and accident insurance coverage instead of issuing an individual converted policy.

Q. A notification of the right to a converted policy shall be included in each certificate of coverage for health and accident insurance.

R. This Section may not require conversion on termination of eligibility for a policy or contract that provides benefits for specified diseases or for accidental injuries only, or to disability income, Medicare supplement, hospital indemnity, limited benefit, nonconventional, or excess insurance policies.

Acts 1992, No. 342, §1; Acts 1992, No. 534, §1; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 445, §1, eff. June 18, 1999; Redesignated from R.S. 22:230.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2013, No. 325, §2, eff. Dec. 31. 2014.

1As appears in enrolled bill. (Subsection enacted in 1992)

NOTE: Former R.S. 22:988 redesignated as R.S. 22:338 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:989 - Industrial health and accident insurance

§989. Industrial health and accident insurance

Any insurer authorized to write health and accident insurance in this state shall have power to issue industrial health and accident policies in which the premium is payable weekly. Every such policy must have printed on it the words "Industrial Policy" and must contain in substance those provisions in R.S. 22:975 as may be applicable. Insurers issuing policies under this Section shall be subject to all the other applicable provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:989 redesignated as R.S. 22:339 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:990 - Disability loss of income policies

§990. Disability loss of income policies

A. An individual or group disability loss of income policy to provide loss of income protection against total disability may be issued in this state consistent with the definitions and provisions of this Section.

B. Total disability may be defined in relation to the inability of the person to perform duties but shall not be based solely upon an individual's inability to either:

(1) Perform "any occupation whatsoever", "any occupational duty", or "any and every duty of his occupation".

(2) Engage in any training or rehabilitation program.

C. A general definition of total disability in such a policy shall not be more restrictive than one requiring the individual to be totally disabled from engaging in any employment or occupation for which he is, or becomes, qualified by reason of education, training, or experience and which provides him with substantially the same earning capacity as his former earning capacity prior to the start of the disability.

D. An insurer may specify the requirement of the complete inability of the individual to perform all of the substantial and material duties of his regular occupation or words of similar import.

E. An insurer may require care by a physician other than the insured or a member of the insured's family.

Acts 1990, No. 879, §1; Redesignated from R.S. 22:230 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: See Acts 1990, No. 879, §2.

NOTE: Former R.S. 22:990 redesignated as R.S. 22:340 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:991 - Disability insurance; contractual reductions

§991. Disability insurance; contractual reductions

No policy of insurance providing disability benefits shall provide for any reduction contrary to that provided for in R.S. 23:1225(C)(2).

Acts 1995, No. 1284, §1; Redesignated from R.S. 22:1535 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:991 redesignated as R.S. 22:341 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:992 - Repealed by Acts 2014, No. 117, §2.

§992. Repealed by Acts 2014, No. 117, §2.



RS 22:993 - Construction of policy issued in violation of this Subpart

§993. Construction of policy issued in violation of this Subpart

A policy issued in violation of this Subpart shall be held valid but shall be construed as provided herein, and when any provision in such a policy is in conflict with any provisions of this Subpart, the rights, duties, and obligations of the insurer, the policyholder, and the beneficiary shall be governed by the provisions of this Subpart.

Acts 1958, No. 125; Redesignated from R.S. 22:218 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:994 - Hospitalization, accident and health insurance; reduction of benefits prohibited

§994. Hospitalization, accident and health insurance; reduction of benefits prohibited

Notwithstanding any other provisions in this Title to the contrary, no group policy of accident, health or hospitalization insurance, or of any group combination of these coverages, shall be issued by any insurer doing business in this state which by the terms of such policy group contract excludes or reduces the payment of benefits to or on behalf of an insured by reason of the fact that benefits have been paid under any other individually underwritten contract or plan of insurance for the same claim determination period. Any group policy provision in violation of this Section shall be invalid.

Added by Acts 1972, No. 342, §1; Redesignated from R.S. 22:663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:995 - Selection of type of treatment; reimbursement

§995. Selection of type of treatment; reimbursement

A.(1) Notwithstanding any provision of any policy or contract of insurance or health benefits issued after the effective date of this Section, whenever such policy or contract provides for payment or reimbursement for any service, and such service may be legally performed by a chiropractor licensed in this state, such payment or reimbursement under such policy or contract shall not be denied when such service is rendered by a person so licensed. Terminology in such policy or contract deemed discriminatory against any such person or method of practice shall be void.

(2) The provisions of this Section shall apply to all new policies issued on or after November 1, 1975. Any insurer who, on August 1, 1975, has health and accident policies in force shall, upon the anniversary date of such policies, convert all existing policies to conform to the provisions of this Section; provided, however, that all existing policies shall be converted to conform to the provisions of this Section by August 1, 1976.

B. Any person, partnership, corporation, or other organization or the state of Louisiana which provides or contracts to provide health and accident benefit coverage as a self-insurer for his or its employees, stockholders, or other persons shall be subject to the provisions of this Section. This Section shall not apply to collectively bargained union welfare plans, other than health and accident plans.

C. The provisions of this Section shall apply to all new policies issued on or after December 1, 1984. Any insurer who on December 1, 1984, has health and accident policies in force shall convert upon the anniversary date of such policies all existing policies to conform to the provisions of Subsection B of this Section. All existing policies shall be converted to conform to the provisions of Subsection B of this Section no later than December 1, 1985.

Added by Acts 1975, No. 265, §1, eff. Nov. 1, 1975. Acts 1984, No. 680, §1; Redesignated from R.S. 22:668 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:996 - Reimbursement for services, podiatrist

§996. Reimbursement for services, podiatrist

Notwithstanding any other provision of law to the contrary, whenever any contract of insurance or any medical or hospital and medical service contract issued or delivered in this state provides for reimbursement of any services which are within the lawful scope of practice of a duly licensed podiatrist as defined in R.S. 37:611 reimbursement under such contract directly to the person rendering the services shall not be denied when such service is rendered by a person so licensed.

Added by Acts 1972, No. 754, §1; Redesignated from R.S. 22:662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:997 - Visual services, choice of practitioners

§997. Visual services, choice of practitioners

A. Whenever any medical eye care or vision care benefits are provided by or available through a health maintenance organization, preferred provider organization, managed care organization, accountable care organization, plan or contract of insurance or any medical hospital service contract that are within the lawful scope of practice of a duly licensed optometrist as defined in R.S. 37:1041(C), there shall be no discrimination in the amount of either:

(1) Medical eye care or vision care benefits available to an insured, participant, or other person entitled to such benefits, whether provided by an optometrist or physician, in instances where the services performed are within the lawful scope of practice of both professions.

(2) Reimbursements or payments to the provider of such medical eye care or vision care services, whether performed by an optometrist or physician, in instances where the services performed are within the lawful scope of practice of both professions.

B. A duly licensed optometrist shall be entitled to participate in contracts or plans providing for medical eye care or vision care services as a healthcare provider or otherwise, to the same extent as a duly licensed physician, and there shall be no discrimination against any provider, whether an optometrist or physician, who is located within the geographic area of the health maintenance organization, preferred provider organization, managed care organization, accountable care organization, or plan or contract of insurance. A health maintenance organization, preferred provider organization, managed care organization, accountable care organization, plan or contract of insurance, or any medical or hospital service contract shall not impose a co-payment, co-insurance amount, or any other fee on a covered participant or insured that is greater than the amount charged for the same service when provided by an allopathic physician or an osteopathic physician.

C. It shall be unlawful for a health maintenance organization, preferred provider organization, managed care organization, accountable care organization, or plan or contract of insurance to require a duly licensed optometrist to participate as a provider in another medical or vision care plan or contract as a condition of or requirement for participation by such duly licensed optometrist as a provider in any medical or vision care plan or contract.

Added by Acts 1972, No. 60, §1; Redesignated from R.S. 22:664 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 843, §1.



RS 22:998 - Hospital and medical expense policies; services of licensed psychologists

§998. Hospital and medical expense policies; services of licensed psychologists

A. Whenever any hospital or medical expense policy or hospital or medical service contract issued, or issued for delivery in this state provides for the reimbursement of health related services that can lawfully be performed by a duly licensed psychologist as regulated under the provisions of R.S. 37:2351-2368 or by a duly licensed medical psychologist as regulated under the provisions of R.S. 37:1360.51et seq., the insured or other person entitled to benefits under such contract shall be entitled to reimbursements for such services performed by a duly licensed psychologist notwithstanding any provisions of the contract to the contrary.

B. The provisions of Subsection A of this Section shall apply only to those insurance policy contracts issued or issued for delivery after the effective date of this Section.

C. The provisions of this Section shall apply only to those services which a duly licensed psychologist is authorized to perform under the provisions of Chapter 28 of Title 37 of the Louisiana Revised Statutes of 1950, or a duly licensed medical psychologist is authorized to perform under the provisions of Chapter 15 of Title 37 of the Louisiana Revised Statutes of 1950.

D. Nothing in this Section shall be construed to mandate or require an insurance company to include mental health services in a contract, or to expand the scope or nature of benefits provided, when such benefits are included in a contract.

Added by Acts 1974, No. 481, §§1 to 3; Redesignated from R.S. 22:665 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 251, §5, eff. Jan. 1, 2010.



RS 22:999 - Coverage for use of drugs in treatment of cancer

§999. Coverage for use of drugs in treatment of cancer

A. As used in this Section, the following terms shall have the following meanings:

(1) "Medical literature" means scientific studies published in a journal specified by the United States Department of Health and Human Services pursuant to Section 1861(t)(2)(B) of the Social Security Action, 107 Stat. 591(1993), 42 U.S.C. 1395x (t)(2)(B), as amended.

(2) "Standard reference compendia" means authoritative compendia as identified by the secretary of the United States Department of Health and Human Services.

B. Every hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, which covers the treatment of cancer in this state shall not exclude coverage for any drug prescribed for the treatment of cancer on the ground that the drug is not approved by the United States Food and Drug Administration for a particular indication if that drug is recognized for treatment of the covered indication in a standard reference compendia or in substantially accepted peer-reviewed medical literature.

C. Coverage for a drug required by this Section shall also include all medically necessary services which are associated with the administration of the drug.

D.(1) This Section shall not be construed to require coverage for a drug if the United States Food and Drug Administration has determined its use to be contra-indicated for the treatment of the current indication.

(2) This Section shall not be construed to create, impair, alter, limit, modify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.

E.(1) The provisions of Subsection B of this Section shall not apply to the drugs or services which are furnished in a research trial, if the sponsor of the research trial furnishes the drug or service without charge to participants in the research trial.

(2) The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in the state.

Acts 1997, No. 896, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 87, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:999.1 - Parity for orally administered anti-cancer medications with intravenously administered or injected anti-cancer medications

§999.1. Parity for orally administered anti-cancer medications with intravenously administered or injected anti-cancer medications

A. It is hereby declared that the public policy of this state is that every person within this state with health insurance coverage that provides coverage for cancer treatment shall have access to the type of covered medication used to treat his cancer, as such a decision affects the person's overall, long-term health and quality of life. It is also declared that orally administered anti-cancer medications, although very effective in killing or slowing the growth of cancerous cells, have high out-of-pocket costs to the covered person, impacting the decision of physicians to prescribe such medications, thus restricting patient access to life-saving oral anti-cancer medications. It is further declared that physicians must be able to make the best choice for their patients, considering the unique aspects of each patient and the progress of the disease.

B.(1) A health insurance issuer that provides coverage for cancer treatment shall provide for coverage of prescribed orally administered anti-cancer medications on a basis no less favorable than intravenously administered or injected cancer medications.

(2) Health insurance coverage of orally administered anti-cancer medications shall not be subject to any prior authorization, dollar limit, copayment, deductible, or other out-of-pocket expense that does not apply to intravenously administered or injected cancer medications, regardless of formulation or benefit category determination by the health insurance issuer.

(3) A health insurance issuer shall not reclassify or increase any type of cost-sharing to the covered person for anti-cancer medications in order to achieve compliance with this Section. Any change in health insurance coverage that otherwise increases an out-of-pocket expense applied to anti-cancer medications shall also be applied to the majority of comparable medical or pharmaceutical benefits covered by the health insurance issuer.

(4) A health insurance issuer that limits the total amount paid by a covered person through all cost-sharing requirements to no more than one hundred dollars per filled prescription for any orally administered anti-cancer medication shall be considered in compliance with this Section. For purposes of this Paragraph, "cost-sharing requirements" shall include copayments, coinsurance, deductibles, and any other amounts paid by the covered person for that prescription.

C. As used in this Section:

(1) "Anti-cancer medications" means medications used to kill or slow the growth of cancer cells.

(2) "Covered person" means a policyholder, subscriber, enrollee, or other individual enrolled in or insured by a health insurance issuer for health insurance coverage.

(3) "Health insurance coverage" or "coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or through a network, and including services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer.

(4) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Section, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of this Part, and the Office of Group Benefits.

(5) "Network of providers" or "network" means an entity other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by groups of covered persons to covered health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

D. The provisions of this Section shall not apply to the following:

(1) Limited benefit health insurance policies or contracts.

(2) High deductible health plans or policies that are qualified to be used in conjunction with a health savings account, a medical savings account, or other similar program authorized by 26 U.S.C. 220 et seq.

(3) Qualified health plans offered through a health benefit exchange.

Acts 2012, No. 410, §1.

NOTE: See Acts 2012, No. 410, §2, relative to applicability.



RS 22:1000 - Group, family group, blanket, and association health and accident insurance

§1000. Group, family group, blanket, and association health and accident insurance

A. Any insurer authorized to write health and accident insurance in this state shall have the power to issue policies described in this Section, provided that no policy issued pursuant to this Section shall conflict with other provisions of this Title or with federal law including but not limited to relevant provisions of law governing major medical health and accident policies.

(1) Group health and accident insurance is any policy of health and accident insurance, or similar coverage issued by a health maintenance organization, covering more than one person, except family group, and blanket policies hereinafter specifically provided for, which shall conform to the following requirements:

(a)(i) The policy shall be issued to an employer or association, or trustees of a fund established by an employer, association or a trust for multiple associations who shall be deemed the policyholder, covering one or more employees of such employer or one or more members or employees of members of such association or multiple associations, for the benefit of persons other than the employer, the association or the multiple associations, as well as their officers or trustees, upon some plan which will preclude individual selection.

(ii) The premium may be paid by the employer, association or multiple associations, by the employees, members or employees of members, or by the two parties jointly. An insurer may but shall not be required to establish a percentage of eligible employees who are required to enroll and participate in a group health and accident policy if the entire premium is not paid by the employer, association or multiple associations.

(iii) If the policy is issued to any employer, any class or classes of employees eligible for coverage must be determined by conditions pertaining to their employment or age.

(iv) No such policy issued under individual certificates and considered as individual insurance coverage for purposes of this Subpart and R.S. 22:984, 1061 through 1079, and 2247 may be issued to an association or trust for multiple associations unless such association or each participating association in the multiple associations, having had an active existence for at least five years, has a constitution and bylaws and has been organized and is maintained in good faith for purposes other than those of obtaining insurance, does not condition membership in the association or multiple associations on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee, and does not make health insurance coverage offered through the association or multiple associations available other than in connection with a member of the association or multiple associations. No such policy, issued and considered as group health insurance, as defined under R.S. 22:1061(2)(c), may be issued to an association, trust for an association, or multiple associations unless it or each participating association has been actively in existence for at least five years, has been formed and maintained in good faith for purposes other than obtaining insurance, does not condition membership in the association or multiple associations on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee, and does not make health insurance coverage offered through the association or multiple associations available other than in connection with a member of the association. Such individual or group policy may be issued to a trust established by an association or associations to allow multiple associations to participate.

(v) The insurer shall issue to the employer, association, or the multiple associations for delivery to each employee or member insured under such group policy, an individual certificate containing a statement as to the insurance protection to which he is entitled and to whom payable.

(vi)(aa) The policy may be issued to an employer, association, a trust for multiple associations, or to the trustees of a fund established by two or more employers in the same industry or by one or more labor unions, by one or more employers, and one or more labor unions or by an association, or multiple associations, or to a multiple employer trust or multiple association trust established by an insurer on behalf of participating employers or participating associations, in the multiple associations, provided all participating employers and employees or members, or employees of members of one of the multiple participating associations have the same statutory protections that would apply if such policy was purchased by the employer, association, or multiple associations directly from the insurer, which trustees shall be deemed the policyholder, to insure with or without any eligible family members including spouse, children until the age of twenty-six, and grandchildren who are in the legal custody of and residing with the grandparent until the age of twenty-six pursuant to R.S. 22:1003 and 1003.1, employees of the employers, members of the association or employees of members of a multiple association, or of the unions for the benefit of persons other than the employers or the unions.

(bb) Notwithstanding any other provision of law to the contrary, coverage of dependent children or grandchildren for excepted benefits and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103 shall be controlled by this Subitem with regard to requirements for age. For excepted benefits, as defined in R.S. 22:1061(3)(b) and (c) and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103, the following requirements for coverage of dependent children or grandchildren shall apply:

(I) To an unmarried dependent child or grandchild but who is not a full-time student until the age of twenty-one. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(II) To an unmarried dependent child or grandchild who is enrolled as a full-time student until the age of twenty-four. This enrollment may be at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(III) To an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the health insurance issuer or health maintenance organization, unable to attend school as a full-time student and from holding self-sustaining employment, until the age of twenty-four. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(IV) To an unmarried dependent child or grandchild who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became incapable prior to attainment of the age of twenty-one, there may be continuous coverage for excepted benefits regardless of age. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(b) The benefits payable under any policy or contract of group health and accident insurance shall be payable to the employee, members or employees of members of multiple associations or to some beneficiary or beneficiaries designated by him, other than the employer or association or multiple associations, but if there is no designated beneficiary as to all or any part of the insurance at the death of the employee, member or employee of members, then the amount of insurance payable for which there is no designated beneficiary shall be payable to the estate of the employee, member or employee of members, except that the insurer may in such case, at its option, pay such insurance to any one or more of the following surviving relatives of the employee, member or employee of members: wife, husband, mother, father, child, or children, brothers or sisters; and except that payment of benefits for expenses incurred on account of hospitalization or medical or surgical aid, may be made by the insurer to the hospital or other person or persons furnishing such aid. Payment so made shall discharge the insurer's obligations with respect to the amount of insurance so paid.

(c) Except as may otherwise be provided in the policy or contract of group health and accident insurance or by R.S. 22:1012, the policyholder and the insurer may agree to modify, amend, or cancel the group policy, and such agreement shall be binding upon the employee, member, or employee of members insured under the group policy, provided that the modification, amendment, or cancellation shall be without prejudice to any claim for benefits accrued, or for expenses incurred for services rendered, prior to such modification, amendment, or cancellation. Benefits and expenses incurred shall be as defined and limited by the terms of the policy; however, upon cancellation by the insurer, the insurer shall only be liable for any claim for benefits accrued, or for expenses incurred for services rendered, subsequent to the cancellation date if the subsequent claim is for an illness or condition which was the basis of any claim prior to cancellation and for which the insurer had notice. Any cancellation pursuant to this Paragraph shall also comply with the provisions of R.S. 22:887(F).

(d) Except as may otherwise be provided in the policy or contract of group health and accident insurance, the insurer shall not be liable for benefits accrued, or for expenses incurred for services rendered, subsequent to the termination date where the policy of insurance terminates for failure of the group policyholder to pay premiums or where the employee's, member's, or member's employee's coverage terminated for failure of the employee, member, or employee of members to maintain eligibility as provided in the policy or contract of group health and accident insurance.

(2)(a) Family group health and accident insurance or similar coverage issued by a health maintenance organization is an individual policy covering any one person, with or without any eligible members, including spouse and children until the age of twenty-six, and grandchildren until the age of twenty-six who are in the legal custody of and residing with the grandparent pursuant to R.S. 22:1003 and 1003.1, except that the policy may provide for continuing coverage for any child or grandchild in the legal custody of and residing with the grandparent who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of age twenty-six, and any other person dependent upon the policyholder, written under a master policy issued to the head of such family. The policy shall contain a provision that the policy, and the application of the head of the family if attached to the policy, shall constitute the entire contract between the parties.

(b) Notwithstanding any other provision of law to the contrary, coverage of dependent children or grandchildren for excepted benefits and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103 shall be controlled by this Subparagraph with regard to requirements for age. For excepted benefits, as defined in R.S. 22:1061(3)(b) and (c) and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103, the following requirements for coverage of dependent children or grandchildren shall apply:

(i) To an unmarried dependent child or grandchild who is not a full-time student until the age of twenty-one. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(ii) To an unmarried dependent child or grandchild who is enrolled as a full-time student until the age of twenty-four. This enrollment may be at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(iii) To an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the health insurance issuer or health maintenance organization, unable to attend school as a full-time student and from holding self-sustaining employment, until the age of twenty-four. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(iv) To an unmarried dependent child or grandchild who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of the age of twenty-one, there may be continuous coverage for excepted benefits regardless of age. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(3) Blanket health and accident insurance is any policy covering special groups of persons as enumerated in any of the following:

(a) Under a policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation that operates as a common carrier, which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier or means of transportation.

(b) Under a policy issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents, or guests defined by reference to hazards incident to activities or operations of the policyholder.

(c) Under a policy issued to a college, school, or other institution of learning, a school district or districts or school jurisdictional unit, or to the head, principal, or governing board thereof, who or which shall be deemed the policyholder, covering students, teachers, employees, or volunteers.

(d) Under a policy issued in the name of any volunteer or governmental fire department, first aid, civil defense, or other such volunteer group, which shall be deemed the policyholder, covering any group of members, participants, or volunteers incident to any activities or operations sponsored or supervised by such department or group.

(e) Under a policy or contract issued to a creditor who shall be deemed the policyholder to insure debtors of the creditor.

(f) Under a policy or contract issued to a sports team, camp, or sponsor thereof, which shall be deemed the policyholder, covering members, campers, employees, officials, supervisors, or volunteers.

(g) Under a policy or contract issued to a religious, charitable, recreational, educational, or civic organization or branch thereof, which shall be deemed the policyholder, covering any group of members, participants, or volunteers defined by reference to specified hazards incident to any activities or operations sponsored or supervised by or on the premises of such policyholder.

(h) Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers.

(i) Under a policy or contract issued to a restaurant, hotel, motel, resort, innkeeper, or other group with a high degree of potential customer liability, which shall be deemed the policyholder, covering patrons, guests, or volunteers.

(j) Under a policy or contract issued to a health maintenance organization, a health care provider, or other arranger of health services, which shall be deemed the policyholder, covering subscribers, patients, donors, and surrogates, provided that the coverage is not made a condition of receiving care or that major medical health and accident coverage may not be provided to subscribers or other enrollees pursuant to this Section.

(k) Under a policy or contract issued to a bank or other financial association or institution, vendor, or to a parent holding company or to the trustee, trustees, or agent designated by one or more banks or other financial associations or institutions or vendors under which account holders, credit card holders, debtors, guarantors, or purchasers are insured.

(l) Under a policy or contract issued to an incorporated or unincorporated association of persons having a common interest or calling, formed for purposes other than obtaining insurance, which association shall be deemed the policyholder, covering members or participants of such association.

(m) Under a policy or contract issued to a travel agency or other organization that provides travel related services, which organization shall be deemed the policyholder, to cover all persons for which travel related services are provided.

(n) Under a policy issued to any other risk or class of risks that, in the discretion of the commissioner of insurance, may be subject to the issuance of a blanket health and accident policy. The discretion of the commissioner may be exercised on an individual risk basis or class of risks, or both.

(o) Under a policy or contract issued to the Department of Health and Hospitals, which shall be deemed the policyholder, covering a group defined as all persons who are eligible for medical assistance pursuant to a coverage program implemented pursuant to approval of the secretary of the United States Department of Health and Human Services using authority granted under Section 1115 of the Social Security Act.

(4) An individual application shall not be required from a person covered under such a blanket policy. The insurer shall furnish to the policyholder for delivery to the insured a certificate of insurance that shall disclose the benefits, limitations, exclusions, and reductions contained in the policy and the provisions relating to notice of claim, proof of loss, time of payment of claim, and any other relevant information, including the name and address of the insurer. All benefits under any such blanket policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, if the policy permits the designation of named beneficiaries, or to his estate, except that if the person insured is a minor such benefits may be made payable to his parent, guardian, or other person actually supporting him.

B.(1) The term "employees" as used in this Section shall be deemed to include, for the purposes of insurance under this Section, as employees of a single employer, the officers, managers, and employees of the employer and of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, and employees of individuals and firms of which the business is controlled by the insured employer through stock ownership, contract or otherwise. The term "employer" as used herein may be deemed to include any governmental corporation, unit, agency or department thereof, or the proper officers, as such, of any unincorporated governmental organization.

(2) As used in this Section, "participating association" shall mean an association that has, by virtue of an affirmative vote, consensus, or similar decision in accordance with the association's bylaws or conventions, acted overtly through its staff or elected leaders, acting within the scope of their authority, to enter into an agreement with one or more other associations to be a partner in a multiple association trust on terms mutually agreeable to all associations participating in the multiple association trust.

C. Insurers issuing policies under this Section shall be subject to all the other applicable provisions of this Subpart and R.S. 22:984, 1061 through 1079, and 2247. In addition, policies issued under this Section shall also contain a provision that to the group or class thereof originally insured shall be added:

(1) All new persons becoming eligible for and applying for insurance in such group or class, including new members of a family group; and

(2) Any persons required to be provided coverage under federal law who apply for insurance in such group or class.

D. Any policy issued under this Section may provide for the readjustment of the rate of premium based on the experience at the end of the first year or of any subsequent year of insurance, and such readjustment may be made retroactive only for such policy year. Any refund under any plan for readjustment of the rate of premium based on the experience under group policies issued, and any dividend paid under such policies may be issued to reduce the employer's share of the cost of the coverage, except that if the aggregate refunds or dividends under such group policy and any other group policy or contract issued to the policyholder exceed the aggregate contributions of the employer toward the cost of the coverages, such excess shall be applied by the policyholder for the sole benefit of insured employees.

E. Any group, family group, blanket, or association health and accident insurer, including a group health plan as defined by Section 607(1) of the Employee Retirement Income Security Act of 1974, self-insurance plan, health maintenance organization, nonprofit hospital or medical service organization, or the Office of Group Benefits, shall be prohibited from any consideration of the availability or eligibility for medical assistance in this or any other state, as mandated under federal law, as a requirement of eligibility for coverage or payment under its policy, plan, certificate, or agreement for its policyholders, enrollees, members, certificate holders, or their dependents.

Acts 1958, No. 125. Amended by Acts 1966, No. 172, §1; Acts 1972, No. 138, §1; Acts 1972, No. 415, §1; Acts 1980, No. 701, §1; Acts 1985, No. 249, §1; Acts 1989, No. 269, §1; Acts 1991, No. 777, §1, eff. Sept. 30, 1991; Acts 1992, No. 637, §1, eff. July 2, 1992; Acts 1993, No. 57, §1; Acts 1993, No. 296, §1; Acts 1993, No. 652, §1, eff. Jan. 1, 1994; Acts 1993, No. 663, §1, eff. June 16, 1993; Acts 1995, No. 593, §2; Acts 1995, No. 717, §1; Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1997, No. 1175, §1; Acts 1999, No. 30, §1; Acts 1999, No. 474, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §§1 and 2, eff. May 28, 2003; Acts 2004, No. 325, §1, eff. June 18, 2004; Acts 2004, No. 751, §1; Redesignated from R.S. 22:215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 896, §1; Acts 2010, No. 912, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2011, No. 360, §1, eff. June 29, 2011; Acts 2013, No. 201, §1; Acts 2014, No. 811, §11, eff. June 23, 2014.



RS 22:1001 - Mandatory coverage and continued coverage of children with physical or mental disabilities of insured

§1001. Mandatory coverage and continued coverage of children with physical or mental disabilities of insured

A. Any hospital or medical expense insurance policy delivered or issued for delivery in this state more than ninety days after July 2, 1973, which provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (1) incapable of self sustaining employment, and (2) chiefly dependent upon the policyholder, employee or member for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer by the employee or member within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

B. Any hospital or medical expense insurance policy described in Subsection A of this Section and delivered in this state on or prior to ninety days after July 2, 1973, shall be endorsed to include coverage for such child who had attained the limiting age on or prior to ninety days after July 2, 1973, while such child is or continues to be both (1) incapable of self-sustaining employment by reason of mental or physical disability, and (2) chiefly dependent upon the policyholder, employee or member for support and maintenance, provided such incapacity existed prior to the attainment of the limiting age for dependent children under such group policy and proof of such incapacity and dependency is furnished to the insurer by the employee or member on or before January 1, 1975, and subsequently as may be required by the insurer, but not more frequently than annually.

Added by Acts 1973, No. 99, §§1, 2. Amended by Acts 1974, No. 534, §1; Redesignated from R.S. 22:215.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1001 redesignated as R.S. 22:691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1002 - Coverage of unmarried dependent children and grandchildren by the Office of Group Benefits

§1002. Coverage of unmarried dependent children and grandchildren by the Office of Group Benefits

A. Notwithstanding any other provision of law to the contrary, and in particular the provisions of R.S. 22:1001, 1003, and 1003.1, coverage of dependent children or grandchildren by the Office of Group Benefits shall be controlled by this Section as to limitations relative to age, marital status, and full-time student status.

B. Except as otherwise provided by Subsection D of this Section, for those dependent children or grandchildren who are unmarried but who are not full-time students, coverage shall extend to those under the age of twenty-one years.

C. For those dependent children or grandchildren who are unmarried but who are full-time students, coverage shall extend to those under the age of twenty-four years.

D. Coverage for an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the Office of Group Benefits, unable to attend school as a full-time student and from holding self-sustaining employment shall extend until the child or grandchild reaches the age of twenty-four years.

E.(1) Unmarried dependent children who are enrolled as students at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute on a full-time basis shall be considered as full-time students for purposes of coverage by the Office of Group Benefits.

(2) In order to qualify for coverage as a dependent of a grandparent, an unmarried child must be in the legal custody of and reside with the grandparent.

Added by Acts 1974, No. 148, §1; Redesignated from R.S. 22:215.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 912, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1002 redesignated as R.S. 22:692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1003 - Coverage of children for group and individual health and accident insurance; exception

§1003. Coverage of children for group and individual health and accident insurance; exception

A.(1) Children, including a grandchild in the legal custody of and residing with a grandparent, until the age of twenty-six shall be considered as dependents of the primary insured or enrollee under the provisions of any family group health and accident insurance policy, group health and accident insurance policy, or similar coverage issued by a health maintenance organization in this state.

(2) Notwithstanding any other provision of law to the contrary, coverage of dependent children or grandchildren for excepted benefits and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103 shall be controlled by this Paragraph with regard to requirements for age. For excepted benefits, as defined in R.S. 22:1061(3)(b) and (c) and for benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103, the following requirements for coverage of dependent children or grandchildren shall apply:

(a) To an unmarried dependent child or grandchild who is not a full-time student until the age of twenty-one. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(b) To an unmarried dependent child or grandchild who is enrolled as a full-time student until the age of twenty-four. This enrollment may be at an accredited college or university or at a vocational, technical, vocational-technical, or trade school or institute. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(c) To an unmarried dependent child or grandchild who is a full-time student and who develops a mental or nervous condition, problem, or disorder which renders the child or grandchild, in the opinion of a qualified psychiatrist, subject to a second opinion if deemed necessary by the insurer or health maintenance organization, unable to attend school as a full-time student and from holding self-sustaining employment, until the age of twenty-four. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

(d) To an unmarried dependent child or grandchild who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became incapable prior to attainment of the age of twenty-one, there may be continuous coverage for excepted benefits regardless of age. A dependent grandchild shall be in the legal custody of and residing with the grandparent.

B. For group plans in existence before March 23, 2010, only, the provisions of this Section shall apply only if the child is not eligible to enroll in an eligible employer-sponsored health plan. The provisions of this Subsection shall not apply for plan years beginning after January 1, 2014.

C. The provisions of this Section shall apply to all policies issued or renewed or issued for delivery in this state after September 23, 2010, except that these provisions, in reference to age requirements, shall not apply to excepted benefits as defined in R.S. 22:1061(3)(b) and (c) and to benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103.

Added by Acts 1974, No. 505, §1; Acts 1997, No. 1175, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 912, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2011, No. 360, §1, eff. June 29, 2011; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1003 redesignated as R.S. 22:693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1003.1 - Children; portability; enrollment; exception

§1003.1. Children; portability; enrollment; exception

A. In reference to R.S. 22:1003, the following shall apply:

(1) The health insurance issuer or health maintenance organization shall apply portability rights in reference to preexisting conditions to the newly added child or grandchild as described in R.S. 22:1062(A) and (B). The preexisting condition waiting period applicable to such child or grandchild shall be applied to the child or grandchild in the same manner as any other dependent.

(2) The health insurance issuer or health maintenance organization shall offer to all insureds or enrollees a special enrollment period of not less than thirty days beginning on September 23, 2010, to include a child or grandchild under the age of twenty-six as a new entrant covered under the policy or subscriber agreement. It is solely the insured's or enrollee's decision whether to add such child or grandchild to the policy or subscriber agreement.

(3) The health insurance issuer or health maintenance organization shall not limit or otherwise restrict the offer of coverage to a child or grandchild until the age of twenty-six by requiring any of the following:

(a) That the child or grandchild had to have been previously covered as a dependent.

(b) That the child or grandchild resides in this state.

(c) That the child or grandchild demonstrate that he had previous creditable coverage.

(d) That the enrollee or insured requested coverage for the child or grandchild the first time such child or grandchild was eligible for coverage.

(4) The health insurance issuer or health maintenance organization may not deny coverage to a child or grandchild under the age of twenty-six when the enrollee or insured requests coverage.

(5) The health insurance issuer or health maintenance organization shall offer coverage for an enrollee's or insured's children or grandchildren under the age of twenty-six as new entrants through special enrollment and shall annually provide at least a thirty-day enrollment period. The health insurance issuer or health maintenance organization may request documentation of such child's or grandchild's creditable coverage to determine portability.

B. For group plans in existence before March 23, 2010, only, the provisions of this Section shall apply only if the child is not eligible to enroll in an eligible employer-sponsored health plan. The provisions of this Subsection shall not apply for plan years beginning after January 1, 2014.

C. The provisions of this Section shall apply to all policies or subscriber agreements issued or renewed or issued for delivery in this state after September 23, 2010; except that these provisions, in reference to age requirements, shall not apply to excepted benefits as defined in R.S. 22:1061(3)(b) and (c) and to benefits of short-term, limited duration insurance as defined pursuant to 45 CFR 144.103.

Acts 2010, No. 912, §1; Acts 2011, No. 360, §1, eff. June 29, 2011.



RS 22:1004 - Insurance pending adoption

§1004. Insurance pending adoption

A. Any unmarried child who is placed in the home of an insured pursuant to an adoption placement agreement executed with an adoption agency licensed in accordance with the Child Care Facility and Child-Placing Agency Licensing Act, R.S. 46:1401 et seq., or corresponding law of any other state, shall be considered a dependent child of the insured from the date of placement in the home of the insured under the provisions of any individual, group, family group, blanket, or association health and accident insurance policy issued in this state. Coverage available under the policy shall be in accordance with the provisions of the contract of insurance.

B. Any unmarried child who is placed in the home of an insured pursuant to Title XI, XII, or XII-A of the Louisiana Children's Code, following execution of an act of voluntary surrender in favor of the insured or the insured's legal representative shall be considered a dependent child of the insured under the provisions of any individual, group, family group, blanket, or association health and accident insurance policy issued in this state from the date on which the act of voluntary surrender becomes irrevocable. The clerk of the court having jurisdiction of the adoption matter is hereby authorized to issue, upon request of the insured or the insured's legal representative, a certificate setting forth the name of the child, the date of execution of the act of voluntary surrender, and the date on which the act of voluntary surrender became irrevocable. Coverage available under the policy shall be in accordance with the provisions of the contract of insurance.

Acts 1988, No. 746, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:227 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1004 redesignated as R.S. 22:694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.1 - Redesignated as R.S. 22:695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.1. Redesignated as R.S. 22:695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.2 - Redesignated as R.S. 22:696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.2. Redesignated as R.S. 22:696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.3 - Redesignated as R.S. 22:697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.3. Redesignated as R.S. 22:697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.4 - Redesignated as R.S. 22:698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.4. Redesignated as R.S. 22:698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.5 - Redesignated as R.S. 22:699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.5. Redesignated as R.S. 22:699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.6 - Redesignated as R.S. 22:700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.6. Redesignated as R.S. 22:700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.7 - Redesignated as R.S. 22:701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.7. Redesignated as R.S. 22:701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1004.8 - Redesignated as R.S. 22:702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1004.8. Redesignated as R.S. 22:702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1005 - Continuity of care of health care services

§1005. Continuity of care of health care services

A. For purposes of this Subsection:

(1) "Covered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are either covered and payable under the terms of health insurance coverage or required by law to be covered.

(2) "Enrollee" or "insured" means an individual who is enrolled in or insured by a health insurance issuer for health insurance coverage.

(3) "Health care provider" or "provider" means a physician licensed by the Louisiana State Board of Medical Examiners to practice medicine or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law subject to direct supervision by such a licensed physician.

(4) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and nonfederal government plans subject to the provisions of Subpart B of Part II of Chapter 6 of this Title, including the Office of Group Benefits.

(5) "Health insurance issuer liability" means the contractual liability of a health insurance issuer for covered health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(6) "Life-threatening illness" means a severe, serious, or acute condition for which death is probable.

B. In the event a contract or agreement between a health insurance issuer and health care provider is terminated, the health care provider shall notify the health insurance issuer of any enrollee or insured who has begun a course of treatment by the provider before the effective date of the termination. Based on this notice from the health care provider, the health insurance issuer shall notify the enrollee or insured of a termination of a health care provider from a health insurance issuer's network and the enrollee's or insured's right to continuity of care. The following provisions of this Subsection shall be applicable whether such termination is initiated by the health insurance issuer or the health care provider.

(1) In the event an enrollee or insured has been diagnosed as being in a high-risk pregnancy or is past the twenty-fourth week of pregnancy, the enrollee or insured shall be allowed to continue receiving covered health care services, subject to the consent of the treating health care provider, through delivery and postpartum care related to the pregnancy and delivery.

(2) In the event an enrollee or insured has been diagnosed with a life-threatening illness, the enrollee or insured shall be allowed to continue receiving covered health care services, subject to the consent of the treating health care provider, until the course of treatment is completed, not to exceed three months from the effective date of such termination.

(3) In the event a treating health care provider advises the health insurance issuer of an enrollee or insured who meets the criteria of Paragraph (1) or (2) of this Subsection, the health insurance issuer shall continue payment of the health insurance issuer liability to the health care provider that was in effect prior to the termination of the contract or agreement with such health care provider. In addition, the contractual requirements for the health care provider to follow the health insurance issuer's utilization management and quality management policies and procedures shall remain in effect for the applicable period specified in Paragraph (1) or (2) of this Subsection.

C. The provisions of this Section shall not apply when:

(1) The reason for such termination is due to suspension, revocation, or applicable restriction of the health care provider’s license to practice in this state by the Louisiana State Board of Medical Examiners, or for another documented reason related to quality of care.

(2) The enrollee or insured chooses to change health care provider.

(3) The enrollee or insured moves out of the geographic service area of the health care provider or health insurance issuer.

(4) The enrollee or insured requires only routine monitoring for a chronic condition but is not in an acute phase of the condition.

D. A health care provider shall be prohibited from discount billing and dual billing pursuant to R.S. 22:1871 et seq. For purposes of this Section, the treating health care provider shall be deemed to be a contracted health care provider pursuant to R.S. 22:1871 et seq.

Acts 2004, No. 504, §1, eff. June 25, 2004; Redesignated from R.S. 22:230.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1005 redesignated as R.S. 22:703 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1006 - Health benefit plans; replacement; continuance of benefits

§1006. Health benefit plans; replacement; continuance of benefits

A. This Section shall apply to any health benefit plan that provides coverage to two or more employees of an employer in this state if any of the following conditions is satisfied:

(1) Any portion of the premium or benefits is paid by or on behalf of the employer.

(2) An eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by or on behalf of the employer for any portion of the premium.

(3) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of Sections 162, 125, or 106 of the United States Internal Revenue Code.

B. This Section shall not apply to a health benefit plan which was issued in good faith with no knowledge or intent that the plan will, at the time of issuance or thereafter, satisfy one or more of the conditions set forth in Subsection A of this Section, and the insurer has certified to the Department of Insurance that the policy form:

(1) Is not designed to be an employer-provided insurance.

(2) Is not intended to be an employer-provided insurance.

(3) Will not be advertised or marketed as employer-provided insurance.

(4) Will not be issued if the insurer knows that the policy will meet one or more of the conditions set forth in Subsection A of this Section.

C. "Health benefit plan" means any hospital or medical policy or group certificate delivered or issued for delivery in this state by an insurer; a nonprofit hospital or medical service organization; a domestic nonprofit mutual association which is engaged exclusively in the provision of hospital service, medical, or surgical benefits; a health maintenance organization; or a self-insured plan that provides, on an expense-incurred basis, hospital, surgical, or major medical expense insurance, or any combination of these except specified disease, hospital indemnity or other limited, supplemental benefit insurance policies.

D. Under the provisions of this Section, the replacement of insurance shall also refer to any insurance issued by a second insurer within sixty days of the termination of coverage by the prior insurer.

E. Whenever a contract of one carrier replaces a health benefit plan of similar benefits of another carrier:

(1) The prior carrier shall remain liable only to the extent of its accrued liabilities. The position of the prior carrier shall be the same whether the group policyholder or other entity secures replacement coverage from a new carrier, or a self-insurer, or foregoes the provision of coverage.

(2) Each person who was validly covered or eligible to be covered under the prior health plan, shall be offered coverage by the succeeding carrier's plan of benefits. No previously covered person shall be considered ineligible for coverage.

(3) The succeeding carrier, in determining whether a preexisting condition provision applies to an eligible employee or dependent, shall credit the time the person was covered under the prior plan if the previous coverage was continuous to a date not more than sixty-three days prior to the effective date of the new coverage. The succeeding carrier shall credit coverage in accordance with R.S. 22:984, 1061 through 1079, and 2247, and reasonable regulations issued by the commissioner of insurance under the Administrative Procedure Act for the enforcement thereof.

(4) The succeeding carrier, in applying any deductibles or waiting periods in its plan, shall give credit for satisfaction or partial satisfaction of the same or similar provisions under a prior plan providing similar benefits. In the case of deductible provisions, the credit shall apply for the same or overlapping benefit periods and shall be given for expenses actually incurred and applied against the deductible provisions of the prior carrier's plan during the ninety days preceding the effective date of the succeeding carrier's plan, but only to the extent these expenses are recognized under the terms of the succeeding carrier's plan and are subject to similar deductible provisions.

(5) Whenever a determination of the prior carrier's benefits is required by the succeeding carrier, at the succeeding carrier's request, the prior carrier shall provide a statement of the benefits available, pertinent information, sufficient to permit verification of the benefit determination, or the determination itself by the succeeding carrier. For purposes of this Paragraph, benefits of the prior plan shall be determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination will be made as if coverage was not replaced by the succeeding carrier.

Added by Acts 1977, No. 332, §1. Acts 1992, No. 342, §1; Acts 1992, No. 534, §1; Acts 1993, No. 473, §1; Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:215.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1006 redesignated as R.S. 22:704 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1006.1 - Prior authorization forms required; criteria

§1006.1. Prior authorization forms required; criteria

A. As used in this Section:

(1) "Health benefit plan", "plan", "benefit", or "health insurance coverage" means services consisting of medical care, provided directly, through insurance or reimbursement, or otherwise, and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization, or health maintenance organization contract offered by a health insurance issuer. However, excepted benefits are not included as a "health benefit plan".

(2) "Health insurance issuer" means any entity that offers health insurance coverage through a plan, policy, or certificate of insurance subject to state law that regulates the business of insurance. "Health insurance issuer" shall also include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title.

(3) "Prior authorization" shall mean a utilization management criterion utilized to seek permission or waiver of a drug to be covered under a health benefit plan that provides prescription drug benefits.

(4) "Prior authorization form" shall mean a standardized, uniform application developed by a health insurance issuer for the purpose of obtaining prior authorization.

B. Notwithstanding any other provision of law to the contrary, in order to establish uniformity in the submission of prior authorization forms, on and after January 1, 2013, a health insurance issuer shall utilize only a single, standardized prior authorization form for obtaining any prior authorization for prescription drug benefits. The form shall not exceed two pages in length, excluding any instructions or guiding documentation. A health insurance issuer may make the form accessible through multiple computer operating systems. Additionally, the health insurance issuer shall submit its prior authorization forms to the Department of Insurance to be kept on file on or after January 1, 2013. A copy of any subsequent replacements or modifications of a health insurance issuer's prior authorization form shall be filed with the Department of Insurance within fifteen days prior to use or implementation of such replacements or modifications.

Acts 2012, No. 318, §1, eff. May 25, 2012.



RS 22:1007 - Requirements of provider contracts; communications

§1007. Requirements of provider contracts; communications

A. As used in this Section, the following definitions shall apply:

(1) "Enrollee", "prospective enrollee", or "patient" means an individual, his spouse, and any dependent, if any, who is enrolled in a health maintenance organization or is a member or is applying to become a member of a health care benefit policy, plan, or package, either furnished to him through his employment as part of his compensation or entitlement furnished by a publicly funded program or purchased through his own financial resources.

(2) "Health care services" means any services rendered by providers which include, but are not limited to medical and surgical care; social work, psychological, optometric, optic, chiropractic, podiatric, nursing, and pharmaceutical services; health education, rehabilitative, and home health services; physical therapy; inpatient and outpatient hospital services; dietary and nutritional services; laboratory and ambulance services; and any other services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability. Health care services also means dental care, limited to oral and maxillofacial surgery as performed by board-certified oral and maxillofacial surgeons and also include an annual PAP test for cervical cancer and minimum mammography examination as defined in R.S. 22:1028.

(3) "Managed care organization" means a licensed insurance company, hospital or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care organization may include but is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(4) "Managed care plan" means a plan operated by a managed care entity which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan also customarily has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

(5) "Participating provider", "provider", or "health care provider" means a state-licensed, certified, or state-registered provider of health care services, treatment, or supplies, including but not limited to those entities defined in R.S. 40:1299.41(A)(1), that have entered into a contract or agreement with a managed care entity to provide such services, treatment, or supplies to an individual enrollee or a patient.

(6) "Rural hospital" means either:

(a) A hospital with sixty or fewer beds located in either:

(i) A parish with a population of less than fifty thousand according to the most recent federal decennial census.

(ii) A municipality with a population of less than twenty thousand according to most recent federal decennial census.

(b) A hospital classified as a sole community hospital pursuant to 42 CFR 412.92.

(7) "Subscriber" means the person who is responsible for payment to a managed care organization or managed care entity or whose employment or other status, except for family dependence, is the basis for eligibility for enrollment in the managed care organization or managed care entity.

B. In a contract with a health care provider, a managed care organization shall not include provisions that interfere with the ability of a health care provider to communicate with a patient regarding his or her health care, including but not limited to communications regarding treatment options and medical alternatives, or other coverage arrangements. Notwithstanding the provisions of this Section, a managed care organization may include a contract provision that provides that a health care provider shall not solicit for alternative coverage arrangements for the primary purpose of securing financial gain.

C. No managed care organization shall refuse to contract, renew, cancel, restrict, or otherwise terminate a contract with a health care provider solely on the basis of a medical communication. No managed care organization shall refuse to refer patients to or allow others to refer patients to the health care provider, refuse to compensate the health care provider for covered services, or take other retaliatory action against the health care provider. As used in this Subsection "medical communication" shall mean information regarding the mental or physical health care needs or the treatment of a patient.

D. No communication regarding treatment options shall be represented or construed to expand or revise the scope of benefits or covered services under a managed care plan or insurance contract.

E. No managed care organization or managed care entity shall by contract, written policy, or written procedure prohibit or restrict any provider from filing a complaint, making a report, or commenting to an appropriate governmental body regarding the policies or practices of such managed care organization or managed care entity which may negatively impact upon the quality of, or access to, patient care.

F. No managed care organization or managed care entity shall by contract, written policy, or written procedure prohibit or restrict any health care provider from advocating to the managed care organization or managed care entity on behalf of the enrollee or subscriber for approval or coverage of a particular course of treatment or for the provision of health care services.

G. No contract or agreement between a managed care organization or managed care entity and a health care provider shall contain any clause purporting to transfer to the health care provider by indemnification or otherwise any liability relating to activities, actions, or omissions of the managed care organization or managed care entity.

H. Notwithstanding any other provision of law to the contrary, no managed care organization shall limit the right of a rural hospital to receive payment for covered health care services as long as a claim for payment of such services is submitted within one year after the date on which the rural hospital provided the services.

NOTE: Subsection I eff. until Jan. 1, 2015. See Acts 2014, No. 396, §1.

I. Any contract provision, written policy, or written procedure in violation of this Section shall be deemed to be unenforceable and null and void.

NOTE: Subsection I as amended by Acts 2014, No. 396, §1, eff. Jan. 1, 2015.

I. Notwithstanding any provision of law to the contrary, any contract or agreement between a managed care organization and a health care provider shall include provisions that establish the reimbursement of a health care provider in an instance in which the managed care organization requests or requires substitution of a medication for an enrollee and the provider has executed the requested or required substitution. The provisions of this Section shall not apply to generic substitution or step therapy programs utilized by the managed care organization or its delegated entity that promote generic drugs as a first-line therapy.

J. Any contract provision, written policy, or written procedure in violation of this Section shall be deemed to be unenforceable and null and void.

Acts 1997, No. 1232, §1; Acts 2001, No. 1198, §1, eff. June 29, 2001; Redesignated from R.S. 22:215.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 396, §1, eff. Jan. 1, 2015.

NOTE: Former R.S. 22:1007 redesignated as R.S. 22:705 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1008 - Health and accident policy provisions; provider contracts; prohibited incentives

§1008. Health and accident policy provisions; provider contracts; prohibited incentives

A. No hospital or medical service contract, health and accident policy, or any other insurance contract of this type shall include provisions which include an incentive or specific payment made directly, in any form, to a health care provider or health care provider group as an inducement to deny, reduce, limit, or delay specific, medically necessary, and appropriate services provided with respect to a specific insured or groups of insureds with similar medical conditions.

B. Nothing in this Section shall be construed to prohibit contracts that contain incentive plans that involve general payments, such as capitation payments, or shared-risk arrangements that are not tied to specific medical decisions involving specific insured or groups of insureds with similar medical conditions. The payments rendered or to be rendered to physicians, physician groups, or other licensed health care providers under these arrangements shall be deemed confidential information.

Acts 1997, No. 897, §1; Redesignated from R.S. 22:215.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1008 redesignated as R.S. 22:706 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1009 - Health care provider credentialing

§1009. Health care provider credentialing

A. As used in this Section, the following words and phrases shall have the following meanings ascribed for each, unless the context clearly indicates otherwise:

(1) "Applicant" means a health care provider seeking to be approved or credentialed by an issuer to provide health care services to the issuer's enrollees or insureds.

(2) "Commissioner" means the commissioner of insurance.

(3) "Credentialing" or "recredentialing" means the process of assessing and validating the qualifications of health care providers applying to be approved by a health insurance issuer to provide health care services to the health insurance issuer's enrollees or insureds.

(4) "Enrollee or insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(5) "Health care provider" or "provider" means a physician licensed to practice medicine by the Louisiana State Board of Medical Examiners or other individual health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(6) "Health care services" or "services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(7) "Health insurance issuer" or "issuer" means any insurer who offers health insurance coverage through a plan, policy, or certificate of insurance subject to state law that regulates the business of insurance. A "health insurance issuer" or "issuer" shall also include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and shall include the Office of Group Benefits programs.

(8) "Standardized information" means customary universal data concerning an applicant's identity, education, and professional experience relative to an issuer's credentialing process, including but not limited to name, address, telephone number, date of birth, social security number, educational background, state licensing board number, residency program, internship, specialty, subspecialty, fellowship, or certification by a regional or national health care or medical specialty college, association or society, prior and current place of employment, an adverse medical review panel opinion, a pending professional liability lawsuit, final disposition of a professional liability settlement or judgment, and information mandated by health insurance issuer accrediting organizations.

(9) "Verification" or "verification supporting statement" means documentation confirming the information submitted by an applicant for a credentialing application from a specifically named entity or a regional, national, or general data depository providing primary source verification, including but not limited to a college, university, medical school, teaching hospital, health care facility or institution, state licensing board, federal agency or department, professional liability insurer, or the National Practitioner Data Bank.

B.(1) Any health insurance issuer that requires a health care provider to be credentialed, recredentialed, or approved by the issuer prior to rendering health care services to an enrollee or insured shall complete a credentialing process within ninety days from the date on which the issuer has received all the information needed for credentialing, including the health care provider's correctly completed application and attestations and all verifications or verification supporting statements required by the issuer to comply with accreditation requirements and generally accepted industry practices and provisions to obtain reasonable applicant-specific information relative to the particular or precise services proposed to be rendered by the applicant.

(2)(a) Within thirty days of the date of receipt of an application, a health insurance issuer shall inform the applicant of all defects and reasons known at the time by the issuer in the event a submitted application is deemed to be not correctly completed.

(b) A health insurance issuer shall inform the applicant in the event that any needed verification or a verification supporting statement has not been received within sixty days of the date of the issuer's request.

(3) In order to establish uniformity in the submission of an applicant's standardized information to each issuer for which he may seek to provide health care services, until submission of an applicant's standardized information in a hard-copy, paper format is superseded by a provider's required submission and a health insurance issuer's required acceptance by electronic submission, an applicant shall utilize and a health insurance issuer shall accept either of the following at the sole discretion of the health insurance issuer:

(a) The current version of the Louisiana Standardized Credentialing Application Form, or its successor; or

(b) The current format used by the Council for Affordable Quality Healthcare (CAQH), or its successor.

(4) The commissioner, at his discretion, is hereby authorized and may, for good cause shown, by rule or regulation promulgated pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950 et seq., exempt a health insurance issuer from the requirements of the provisions of Paragraph (3) of this Subsection for any period of time.

C. Nothing in this Section shall be construed to require health insurance issuer credentialing or approval in determining inclusion or participation in an issuer's health insurance plan or policy of health insurance coverage for reimbursement of the rendering of treatment to an enrollee or insured by a religious nonmedical practitioner who furnishes only religious nonmedical treatment or religious nonmedical nursing care.

D. The provisions of this Section shall apply to a preferred provider organization as defined in R.S. 40:2202(5) which engages in credentialing or recredentialing of a provider applicant for approval to provide health care services in its network of providers.

E. The commissioner shall, as a courtesy to health insurance issuers and health care providers, maintain on the Department of Insurance's website both of the following:

(1) The current version of the Louisiana Standardized Credentialing Application Form or its successor.

(2) An electronic link to the current format used by the Council for Affordable Quality Healthcare (CAQH) or its successor.

Acts 2004, No. 671, §1, eff. Nov. 1, 2004; Acts 2005, No. 374, §1; Redesignated from R.S. 22:11.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1009 redesignated as R.S. 22:707 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1010 - Discrimination against volunteer firemen prohibited

§1010. Discrimination against volunteer firemen prohibited

No insurer doing business in this state who issues an individual or a group policy of hospitalization or major medical coverage to an insured who is a volunteer fireman shall charge a higher premium rate for the insured based solely on the insured's activities as a volunteer fireman, unless the individual or group policy is required to pay benefits for occupational disease or injury, or both.

Acts 1984, No. 444, §1; Redesignated from R.S. 22:225 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1010 redesignated as R.S. 22:708 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1011 - Employer-provided health plan; limitation to specific pharmacies prohibited; penalty

§1011. Employer-provided health plan; limitation to specific pharmacies prohibited; penalty

A. No employer who provides pharmacy services including prescription drugs to any employee or retiree of such employer, as part of any health insurance or health maintenance program, shall knowingly:

(1) Require the employee or retiree to obtain prescription drugs from a mail order pharmacy as a condition of obtaining payment for such drugs; or

(2) Impose upon an employee or retiree who does not utilize a designated mail order pharmacy a copayment fee or other condition not imposed upon employees or retirees who utilize the designated mail order pharmacy.

B. The provisions of this Section shall not apply to any policies, contracts, programs, or plans which are provided by an employer to its employees pursuant to any agreement, whether or not in the form of a binding collective bargaining agreement.

C. Any person violating the provisions of this Section, upon conviction shall be fined not more than five hundred dollars.

Acts 1988, No. 481, §1; Redesignated from R.S. 22:226 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1011 redesignated as R.S. 22:709 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1012 - Cancellation prohibited after claim for terminal, incapacitating, or debilitating condition

§1012. Cancellation prohibited after claim for terminal, incapacitating, or debilitating condition

A. No group, individual, family group, or blanket health insurer shall unilaterally cancel a policy after the insurer has received any covered claim or notice of any covered claim for a terminal, incapacitating, or debilitating condition if the insured continues to meet all other eligibility criteria as provided under R.S. 22:984, 1061 through 1079, and 2247.

B. In this Section "terminal, incapacitating, or debilitating condition" means any aggressive malignancy, chronic end stage cardiovascular or cerebral vascular disease, diabetes and its long-term associated complications, pregnancy, acquired immunodeficiency syndrome (AIDS), human immunodeficiency virus (HIV), or any other disease, illness, or condition which a physician diagnoses as terminal, or any mental or physical disability which renders a person incapable of self-employment, provided that the person with a disability is chiefly dependent upon the policyholder, employee, or member for support and maintenance.

C. This Section shall not be construed to prohibit the insurer from increasing the rate for the group, as provided in R.S. 22:1091 through 1095.

D. This Section shall not be construed to prohibit an insurer from discontinuing health insurance coverage pursuant to R.S. 22:1068 and 1074.

Acts 1989, No. 269, §1; Acts 1991, No. 777, §1, eff. Sept. 30, 1991; Acts 1999, No. 127, §1, eff. June 9, 1999; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:228 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1012 redesignated as R.S. 22:710 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1013 - Local government contributions toward medical savings accounts, health savings accounts, and similar accounts

§1013. Local government contributions toward medical savings accounts, health savings accounts, and similar accounts

Notwithstanding any other provision of law to the contrary, the governing authority of any parish, municipality, or other political subdivision of the state may establish and contribute funds toward medical savings accounts, health savings accounts, and similar accounts authorized by federal law for its employees. Such accounts may be used in conjunction with high deductible health plans for such employees. However, any governing authority of a parish, municipality, or other political subdivision of the state that chooses to establish medical savings accounts, health savings accounts, or other similar accounts authorized by federal law for its employees under the provisions of this Section shall contract with a licensed third-party administrator to administer the medical or health insurance program.

Acts 2004, No. 890, §1; Redesignated from R.S. 22:228.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1013 redesignated as R.S. 22:711 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1014 - Limitations on health insurance coverage of elective abortions in the state exchange prohibited

§1014. Limitations on health insurance coverage of elective abortions in the state exchange prohibited

A. The legislature finds and declares all of the following:

(1) Federal funding for insurance plans that cover abortions is prohibited by the Hyde Amendment and the Federal Employee Health Benefits Program (FEHBP).

(2) Congress enacted and the president signed into law the Patient Protection and Affordable Care Act of 2010, P.L. 111-148.

(3) In the Patient Protection and Affordable Care Act of 2010, P.L. 111-148, states are explicitly permitted to pass laws prohibiting qualified health plans offered through an exchange in their state from offering abortion coverage.

(4) It is the longstanding policy of this state that the unborn child is a human being from the time of conception and is, therefore, a legal person for purposes of the unborn child's right to life and is entitled to the right to life from conception under the laws and constitution of this state. Further, the legislature finds and declares that the longstanding policy of this state is to protect the right to life of the unborn child from conception by prohibiting abortion impermissible only because of the decisions of the United States Supreme Court and that, therefore, if those decisions of the United States Supreme Court are ever reversed or modified or the United States Constitution is amended to allow protection of the unborn then the former policy of this state to prohibit abortions shall be enforced.

B. No health care plan required to be established in this state through an exchange pursuant to federal health reform legislation enacted by the 111th Congress shall offer coverage for abortion services. As used in this Section, "abortion" shall have the same meaning as defined in R.S. 40:1299.35.1(1).

Acts 2010, No. 941, §1, eff. July 2, 2010.



RS 22:1015 - Exemption of proceeds; health and accident

§1015. Exemption of proceeds; health and accident

The proceeds or avails of all contracts of health and accident insurance and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contracts effected shall be exempt from all liability for any debt of the insured, and from any debt of the beneficiary existing at the time the proceeds are made available for his use.

Acts 1958, No. 125; Redesignated from R.S. 22:646 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1015 redesignated as R.S. 22:713 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1016 - Regulation by the Department of Insurance and the Department of Health and Hospitals of prepaid entities participating in the Louisiana Medicaid Program

§1016. Regulation by the Department of Insurance and the Department of Health and Hospitals of prepaid entities participating in the Louisiana Medicaid Program

A. Notwithstanding any law to the contrary, any prepaid entity that participates in the Louisiana Medicaid Program is required to obtain an insurer license or certificate of authority from the Louisiana Department of Insurance. Such a prepaid entity participating in the Louisiana Medicaid Program shall be regulated by the Louisiana Department of Insurance with respect to licensure and financial solvency but shall, solely with respect to its products and services offered pursuant to the Louisiana Medicaid Program, be regulated by the Louisiana Department of Health and Hospitals, subject to 42 USCA §1396 et seq., and all applicable federal and state laws, rules, and regulations relating to the Louisiana Medicaid Program. The Louisiana Department of Health and Hospitals shall have the authority to adopt and promulgate such rules and regulations, including certification, relating to the Louisiana Medicaid Program. Except for licensure and financial solvency requirements, no other provisions of this Title shall apply to a prepaid entity with respect to the participation of the prepaid entity in the Louisiana Medicaid Program.

B. As used in this Section, "prepaid entity" shall mean any organization paid on a per-person per-month basis for the provision of services to Medicaid eligible beneficiaries, when such organization has entered into a contract with the Department of Health and Hospitals assuming the financial obligation to pay for such services.

Acts 2010, No. 1, §1, eff. April 29, 2010.



RS 22:1017 - Wellness or health improvement programs

§1017. Wellness or health improvement programs

A. A health insurance issuer may offer a voluntary wellness or health improvement program that allows for rewards or incentives including but not limited to merchandise, gift cards, debit cards, premium discounts or rebates, contributions toward a member's health savings account, modifications to copayment, deductible, or coinsurance amounts, or any combination of these incentives to encourage participation or to reward for participation in the program.

B. Any reward or incentive established under this Section shall not violate Part IV of Chapter 7 of this Title if disclosed in the policy or certificate of authority of the health insurance issuer and filed with the Department of Insurance in accordance with existing state requirements.

C. The insured or enrollee may be required to provide verification, such as a statement from his physician, that a medical condition makes it unreasonably difficult or medically inadvisable for the individual to participate in the wellness or health improvement program.

D. Nothing in this Section shall prohibit health insurance issuers from offering incentives or rewards to members for adherence to wellness or health improvement programs if otherwise allowed by state or federal law.

E. As used in this Section, "health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Section, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of Part II of Chapter 6 of this Title, and the Office of Group Benefits.

Acts 2010, No. 280, §1, eff. June 17, 2010.



RS 22:1018 - Choice in obtaining health insurance coverage

§1018. Choice in obtaining health insurance coverage

A. It is hereby declared that the public policy of this state, consistent with our constitutionally recognized and inalienable right of liberty, is that every person within this state is and shall be free from governmental intrusion in choosing or declining to choose any mode of securing health insurance coverage without penalty or threat of penalty.

B. No resident of this state, regardless of whether he has or is eligible for health insurance coverage under any policy or program provided by or through his employer, or a plan sponsored by the state or the federal government, shall be required to obtain or maintain a policy of individual health insurance coverage. The state shall not impose a penalty or fee on any resident of the state for failure to obtain or maintain health insurance coverage.

C. No provision in this Section shall be interpreted or held to supercede any provision of the Patient Protection and Affordable Care Act of 2010, P.L. 111-148 or any other federal law.

Acts 2010, No. 952, §1.



RS 22:1019.1 - Short title; purpose; scope; definitions

SUBPART A-1. NETWORK ADEQUACY ACT

§1019.1. Short title; purpose; scope; definitions

A. This Subpart shall be known and may be cited as the "Network Adequacy Act".

B. The purpose and intent of this Subpart is to establish standards for the creation and maintenance of networks by health insurance issuers and to ensure the adequacy, accessibility, and quality of health care services offered to covered persons under a health benefit plan by establishing requirements for written agreements between health insurance issuers offering health benefit plans and participating providers regarding the standards, terms, and provisions under which such participating providers will provide services to covered persons.

C. This Subpart shall apply to all health insurance issuers that offer health benefit plans but shall not include excepted benefits policies as defined in R.S. 22:1061(3).

D. As used in this Subpart:

(1) "Base health care facility" means a facility or institution providing health care services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting that has entered into a contract or agreement with a facility-based physician.

(2) "Commissioner" means the commissioner of insurance.

(3) "Contracted reimbursement rate" means the aggregate maximum amount that a participating or contracted health care provider has agreed to accept from all sources for payment of covered health care services under the health insurance coverage applicable to the covered person.

(4) "Covered health care services" means health care services that are either covered and payable under the terms of health insurance coverage or required by law to be covered.

(5) "Covered person" means a policyholder, subscriber, enrollee, insured, or other individual participating in a health benefit plan.

(6) "Emergency medical condition" means a medical condition manifesting itself by symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention would result in serious impairment to bodily functions, serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(7) "Emergency services" means health care items and services furnished or required to evaluate and treat an emergency medical condition.

(8) "Essential community providers" means providers that serve predominantly low-income, medically underserved individuals, including those providers defined in Section 340B(a)(4) of the Public Health Service Act and providers described in Section 1927(c)(1)(D)(i)(IV) of the Social Security Act as set forth by Section 221 of Public Law 111-8.

(9) "Facility-based physician" means a physician licensed to practice medicine who is required by the base health care facility to provide services in a base health care facility, including an anesthesiologist, hospitalist, intensivist, neonatologist, pathologist, radiologist, emergency room physician, or other on-call physician, who is required by the base health care facility to provide covered health care services related to any medical condition.

(10) "Health benefit plan" means a policy, contract, certificate, or subscriber agreement entered into, offered, or issued by a health insurance issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services.

(11) "Health care facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, diagnostic, laboratory and imaging centers, and rehabilitation and other therapeutic health settings.

(12) "Health care professional" means a physician or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(13) "Health care provider" or "provider" means a health care professional or a health care facility.

(14) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(15) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any health benefit plan.

(16) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health maintenance organization, a preferred provider organization or any similar entity, or any other entity providing a plan of health insurance or health benefits.

(17) "Network of providers" or "network" means an entity, including a health insurance issuer, that, through contracts or agreements with health care providers, provides or arranges for access by groups of covered persons to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(18) "Participating provider" or "contracted health care provider" means a health care provider who, under a contract or agreement with the health insurance issuer or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than in-network coinsurance, copayments, or deductibles, directly or indirectly from the health insurance issuer.

(19) "Person" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination thereof.

(20) "Primary care professional" means a participating health care professional designated by a health insurance issuer to supervise, coordinate, or provide initial care or continuing care to covered persons, and who may be required by the health insurance issuer to initiate a referral for specialty care and maintain supervision of health care services rendered to covered persons.

Acts 2013, No. 205, §1, eff. June 10, 2013.



RS 22:1019.2 - Network adequacy

§1019.2. Network adequacy

A. A health insurance issuer providing a health benefit plan shall maintain a network that is sufficient in numbers and types of health care providers to ensure that all health care services to covered persons will be accessible without unreasonable delay. In the case of emergency services and any ancillary emergency health care services, covered persons shall have access twenty-four hours per day, seven days per week. Sufficiency shall be determined in accordance with the requirements of this Subpart. In determining sufficiency criteria, such criteria shall include but not be limited to ratios of health care providers to covered persons by specialty, ratios of primary care providers to covered persons, geographic accessibility, waiting times for appointments with participating providers, hours of operation, and volume of technological and specialty services available to serve the needs of covered persons requiring technologically advanced or specialty care.

B.(1) Each health insurance issuer shall maintain a network of providers that includes but is not limited to providers that specialize in mental health and substance abuse services, facility-based physicians, and providers that are essential community providers.

(2) A health insurance issuer shall establish and maintain adequate arrangements to ensure reasonable proximity of participating providers to the primary residences of covered persons. In determining whether a health insurance issuer has complied with this Paragraph, the commissioner shall give due consideration to the relative availability of health care providers in the service area under consideration and the geographic composition of the service area. The commissioner may consider a health insurance issuer's adjacent service area networks that may augment health care providers if a health care provider deficiency exists within the service area.

(3) A health insurance issuer shall monitor, on an ongoing basis, the ability, clinical capacity, and legal authority of its participating providers to furnish all contracted health care services to covered persons.

(4) A health insurance issuer shall maintain a directory of its network of providers on the Internet. The directory of network providers must be furnished in printed form to any covered person upon request. The directory of network providers shall identify all health care providers that are not accepting new referrals of covered persons or are not offering services to covered persons.

(5)(a) Beginning January 1, 2014, except as otherwise provided in Subparagraph (b) of this Paragraph, a health insurance issuer shall annually file with the commissioner, an access plan meeting the requirements of this Subpart for each of the health benefit plans that the health insurance issuer offers in this state. Any existing, new, or initial filing of policy forms by a health insurance issuer shall include the network of providers, if any, to be used in connection with the policy forms. If benefits under a health insurance policy do not rely on a network of providers, the health insurance issuer shall state such fact in the policy form filing. The health insurance issuer may request the commissioner to deem sections of the access plan to contain proprietary or trade secret information that shall not be made public in accordance with the Public Records Law, R.S. 44:1 et seq., or to contain protected health information that shall not be made public in accordance with R.S. 22:42.1. If the commissioner concurs with the request, those sections of the access plan shall not be subject to the Public Records Law or shall not be made public in accordance with R.S. 22:42.1 as applicable. The health insurance issuer shall make the access plans, absent any such proprietary or trade secret information and protected health information, available and readily accessible on its business premises and shall provide such plans to any interested party upon request, subject to the provisions of the Public Records Law and R.S. 22:42.1.

(b) In lieu of meeting the filing requirements of Subparagraph (a) of this Paragraph, a health insurance issuer shall, beginning January 1, 2014, except as otherwise provided in Subparagraph (c) of this Paragraph, submit proof of accreditation from the National Committee for Quality Assurance (NCQA) or American Accreditation Healthcare Commission, Inc./URAC to the commissioner, including an affidavit and sufficient proof demonstrating its accreditation for compliance with the network adequacy requirements of this Subpart. The affidavit shall include sufficient information to notify the commissioner of the health insurance issuer's accreditation and shall include a certification that the health insurance issuer's network of providers includes health care providers that specialize in mental health and substance abuse services and providers that are essential community providers. The affidavit shall also certify that the health insurance issuer complies with the provider directory requirement contained in Paragraph (4) of this Subsection. The commissioner may, at any time, recognize accreditation by any other nationally recognized organization or entity that accredits health insurance issuers; however, such entity's accreditation process shall be equal to or have comparative standards for review and accreditation of network adequacy.

(c) A health insurance issuer that has submitted an application for accreditation to NCQA or URAC prior to December 31, 2013, but has not yet received such accreditation by January 1, 2014, shall be deemed accredited for the purposes of this Subpart upon submission of an affidavit to the commissioner by January 1, 2014, demonstrating that the issuer is in the process of accreditation. Upon receipt of accreditation, the issuer shall submit proof of such accreditation to the commissioner pursuant to Subparagraph (b) of this Paragraph. However, in the event that the issuer withdraws its application for accreditation or does not receive accreditation prior to July 1, 2015, such issuer shall file an access plan with the commissioner pursuant to Subparagraph (a) of this Paragraph within sixty days of such withdrawal or denial.

(d) If a health insurance issuer that has submitted proof of accreditation to the commissioner subsequently loses such accreditation, the issuer shall promptly notify the commissioner and file an access plan with him pursuant to Subparagraph (a) of this Paragraph within sixty days of the loss of such accreditation.

(e) A health insurance issuer submitting proof of accreditation or an affidavit demonstrating that the issuer is in the process of accreditation shall maintain an access plan at its principal place of business. Such access plan shall be in accordance with the requirements of the accrediting entity.

C. A health insurance issuer not submitting proof of accreditation shall file an access plan for written approval from the commissioner for existing health benefit plans and prior to offering a new health benefit plan. Additionally, such a health insurance issuer shall inform the commissioner when the issuer enters a new service or market area and shall submit an updated access plan demonstrating that the issuer's network in the new service or market area is adequate and consistent with this Subpart. Each such access plan, including riders and endorsements, shall be identified by a form number in the lower left hand corner of the first page of the form. Such a health insurance issuer shall update an existing access plan whenever it makes any material change to an existing health benefit plan. Such an access plan shall describe or contain, at a minimum, each of the following:

(1) The health insurance issuer's network which includes but is not limited to the availability of and access to centers of excellence for transplant and other medically intensive services as well as the availability of critical care services, such as advanced trauma centers and burn units.

(2) The health insurance issuer's procedure for making referrals within and outside its network.

(3) The health insurance issuer's process for monitoring and ensuring, on an ongoing basis, the sufficiency of the network to meet the health care needs of populations that enroll in its health benefit plans and general provider availability in a given geographic area.

(4) The health insurance issuer's efforts to address the needs of covered persons with limited English proficiency and illiteracy, with diverse cultural and ethnic backgrounds, or with physical and mental disabilities.

(5) The health insurance issuer's methods for assessing the health care needs of covered persons and their satisfaction with services.

(6) The health insurance issuer's method of informing covered persons of the health benefit plan's services and features, including but not limited to the health benefit plan's utilization review procedure, grievance procedure, external review procedure, process for choosing and changing providers, and procedures for providing and approving emergency services and specialty care. Additional information relating to these processes shall be available upon request and accessible via the health insurance issuer's website.

(7) The health insurance issuer's system for ensuring coordination and continuity of care for covered persons referred to specialty physicians, for covered persons using ancillary health care services, including social services and other community resources, and for ensuring appropriate discharge planning.

(8) The health insurance issuer's processes for enabling covered persons to change primary care professionals, for medical care referrals, and for ensuring that participating providers that require the use of health care facilities have hospital admission privileges.

(9) The health insurance issuer's proposed plan for providing continuity of care in the event of contract termination between the health insurance issuer and any of its participating providers, as required by R.S. 22:1005, or in the event of the health insurance issuer's insolvency or other inability to continue operations. This description shall explain how covered persons will be notified of contract termination, including but not limited to the effective date of the contract termination, the health insurance issuer's insolvency, or other cessation of operations, and how such covered persons will be transferred to other providers in a timely manner.

(10) A geographic map of the area proposed to be served by the health benefit plan by both parish and zip code.

(11) The policies and procedures to ensure access to covered health care services under each of the following circumstances:

(a) When the covered health care service is not available from a participating provider in any case when a covered person has made a good faith effort to utilize participating providers for a covered service and it is determined that the health insurance issuer does not have the appropriate participating providers due to insufficient number, type, or distance, the health insurance issuer shall ensure, by terms contained in the health benefit plan, that the covered person will be provided the covered health care service.

(b) When the covered person has a medical emergency within the network's service area.

(c) When the covered person has a medical emergency outside the network's service area.

(12) Any other information required by the commissioner to determine compliance with the provisions of this Subpart.

D. A health insurance issuer not submitting proof of accreditation shall file any proposed material changes to the access plan with the commissioner prior to implementation of any such changes. The removal or withdrawal of any hospital or multi-specialty clinic from a health insurance issuer's network shall constitute a material change and shall be filed with the commissioner in accordance with the provisions of this Subpart. Changes shall be deemed approved by the commissioner after sixty days unless specifically disapproved in writing by the commissioner prior to expiration of such sixty days.

E. All filings containing any proposed material changes to an access plan as required by this Subpart shall include but not be limited to each of the following:

(1) A listing of health care facilities and the number of hospital beds at each network health care facility.

(2) The ratio of participating providers to current covered persons.

(3) Any other information requested by the commissioner.

Acts 2013, No. 205, §1, eff. June 10, 2013.



RS 22:1019.3 - Enforcement provisions; penalties; regulations

§1019.3. Enforcement provisions; penalties; regulations

A. If the commissioner determines that a health insurance issuer has not contracted with enough participating providers to ensure that covered persons have accessible health care services in a geographic area, that a health insurance issuer's access plan does not ensure reasonable access to covered health care services, or that a health insurance issuer has entered into a contract that does not comply with this Subpart, the commissioner may do either or both of the following:

(1) Institute a corrective action plan that shall be followed by the health insurance issuer within thirty days of notice of noncompliance from the commissioner.

(2) Use his other enforcement powers to obtain the health insurance issuer's compliance with this Subpart, including but not limited to disapproval or withdrawal of his approval.

B. The commissioner shall not act to arbitrate, mediate, or settle disputes regarding a decision not to include a health care provider in a health benefit plan or in a provider network if the health insurance issuer has an adequate network as determined by the commissioner pursuant to the requirements contained in this Subpart.

C. The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

D.(1) The commissioner may issue, and cause to be served upon the health insurance issuer violating this Subpart, an order requiring such health insurance issuer to cease and desist from such act or omission for the whole state or any geographic area.

(2) The commissioner may refuse to renew, suspend, or revoke the certificate of authority of any health insurance issuer violating any of the provisions of this Subpart, or in lieu of suspension or revocation of a license duly issued, the commissioner may levy a fine not to exceed one thousand dollars for each violation per health insurance issuer, up to one hundred thousand dollars aggregate for all violations in a calendar year per health insurance issuer, when such violations, in his opinion, after a proper hearing, warrant the refusal, suspension, or revocation of such certificate, or the imposition of a fine. The commissioner of insurance is authorized to withhold fines imposed under this Subpart. Such hearing shall be held in the manner provided in Chapter 12 of this Title, R.S. 22:2191 et seq. Additionally, the commissioner may take any other administrative action, including imposing those fines and penalties enumerated in R.S. 22:18.

Acts 2013, No. 205, §1, eff. June 10, 2013.



RS 22:1021 - Prohibition of discrimination against dental care services

SUBPART B. STATE MANDATED HEALTH BENEFITS

§1021. Prohibition of discrimination against dental care services

A. Whenever the terms "physician", "surgeon", "medical doctor", or any other terms which refer to licensed practitioners of the healing arts are used in any health and accident insurance policy, group health and accident insurance policy, certificate of insurance, contract providing coverage for hospital service, medical or surgical benefits as set out in R.S. 22:839, miscellaneous insurance contract authorized by R.S. 22:47(14) which provides benefits for hospital and medical care, public employee group benefit program document, subscriber contract providing health care treatment coverage, or any other policy, contract, or document providing for the payment of health care treatment procedures which are specified in the policy, contract, or document and are within the scope of a dentist's professional license, such terms shall be construed to include a dentist, licensed under the laws of the state of Louisiana governing the practice of dentistry under Chapter 9, Title 37, Louisiana Revised Statutes of 1950, who performs such specified treatment procedures.

B. Payment shall not be denied for a service provided by a person licensed to engage in the practice of dentistry if that service would be a covered service if provided by a person licensed to engage in the practice of medicine and surgery, if the service can be lawfully performed within the scope of a person's license to practice dentistry.

C. The provisions of this Section shall be applicable only with respect to policies, contracts, or other documents delivered, issued for delivery, promulgated, or renewed in this state on or after January 1, 1990.

D. This Section shall not be construed to mandate that any benefit or health care treatment be authorized and included in a policy, contract, or other document.

Added by Acts 1974, No. 544, §1; Acts 1989, No. 817, §1; Redesignated from R.S. 22:213.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1321 redesignated as R.S. 22:801 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1022 - Prohibited discrimination; prenatal test results

§1022. Prohibited discrimination; prenatal test results

A. No hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, which delivers or issues for delivery in this state an insurance policy or plan shall, on the basis of any prenatal test result:

(1) Terminate, restrict, limit, or otherwise apply conditions to the coverage under the policy or plan, or restrict the sale of the policy or plan in force.

(2) Cancel or refuse to renew the coverage under the policy or plan in force.

(3) Deny coverage or exclude an individual or family member from coverage under the policy or plan in force.

(4) Impose a rider that excludes coverage for certain benefits or services under the policy or plan in force.

(5) Establish differentials in premium rates or cost sharing for coverage under the policy or plan in force.

(6) Otherwise discriminate against an individual or family member in the provision of insurance.

B. The provisions of this Section shall not apply to tests conducted to determine pregnancy.

Acts 1997, No. 1418, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:213.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1022 redesignated as R.S. 22:802 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1023 - Prohibited discrimination; genetic information; disclosure requirements; definitions

§1023. Prohibited discrimination; genetic information; disclosure requirements; definitions

A. As used in this Section, the following terms shall have the following meanings:

(1) "Collection" means obtaining a DNA sample or samples.

(2) "Compulsory disclosure" means any disclosure of genetic information mandated or required by federal or state law in connection with a judicial, legislative, or administrative proceeding.

(3) "Disclose" means to convey or to provide access to genetic information to a person other than the individual.

(4) "DNA" means deoxyribonucleic acid including mitochondrial DNA, complementary DNA, as well as any DNA derived from ribonucleic acid (RNA).

(5) "Family" includes an individual's blood relatives and any legal relatives, including a spouse or adopted child, who may have a material interest in the genetic information of the individual.

(6) "Genetic characteristic" means any gene or chromosome, or alteration thereof, that is scientifically or medically believed to cause a disease, disorder, or syndrome, or to be associated with a statistically significant increased risk of development of a disease, disorder, or syndrome.

(7) "Genetic analysis" means the process of characterizing genetic information from a human tissue sample.

(8)(a) "Genetic information" means all information about genes, gene products, inherited characteristics, or family history/pedigree that is expressed in common language and shall include each of the following:

(i) An individual's genetic test.

(ii) The genetic tests of the family members of an individual.

(iii) The manifestation of a disease or disorder in family members of an individual.

(iv) With respect to an individual or family member of an individual who is a pregnant woman, genetic information of any fetus or embryo carried by such pregnant woman; and with respect to an individual or family member of an individual utilizing an assisted reproductive technology, genetic information of any embryo legally held by the individual or family member.

(b) "Genetic information" shall not mean information about the sex or age of any individual.

(9)(a) "Genetic test" means any test for determining the presence or absence of genetic characteristics in an individual, including tests of nucleic acids, such as DNA, RNA, and mitochondrial DNA, chromosomes, or proteins in order to diagnose or identify a genetic characteristic or that detects genotypes, mutation, or chromosomal changes.

(b) "Genetic test" shall not mean an analysis of proteins or metabolites that either:

(i) Does not detect genotypes, mutations, or chromosomal changes.

(ii) Is directly related to a manifested disease, disorder, or pathological condition that could be reasonably detected by a health care professional with appropriate training and expertise in the field of medicine involved.

(10) "Individual" means the source of a human tissue sample from which a DNA sample is extracted or genetic information is characterized.

(11) "Individual identifier" means a name, address, social security number, health insurance identification number, or similar information by which the identity of an individual can be determined with reasonable accuracy, either directly or by reference to other available information. Such term does not include characters, numbers, or codes assigned to an individual or a DNA sample that cannot singly be used to identify an individual.

(12) "Insurer" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, including insurance agents and third-party administrators, which delivers or issues for delivery in this state an insurance policy or plan.

(13) "Person" means all persons other than the individual who is the source of a tissue sample and shall include a family, corporation, partnership, association, joint venture, government, governmental subdivision or agency, and any other legal or commercial entity.

(14) "Research" means scientific investigation that includes systematic development and testing of hypotheses for the purpose of increasing knowledge.

(15) "Storage" means retention of a DNA sample or of genetic information for an extended period of time after the initial testing process.

(16) "Genetic services" means a genetic test, genetic counseling, including obtaining, interpreting, or assessing genetic information, or genetic education.

(17) "Underwriting purposes" means rules for or determination of eligibility, including enrollment and continued eligibility, for benefits under the plan or coverage; the computation of premium or contribution amounts under the plan or coverage; and other activities related to the creation, renewal, or replacement of a contract or policy issued by an insurer.

B.(1) No insurer shall, on the basis of any genetic information concerning an individual or family member or on the basis of an individual's or family member's request for or receipt of genetic services, or the refusal to submit to a genetic test or make available the results of a genetic test:

(a) Terminate, restrict, limit, or otherwise apply conditions to the coverage of an individual or family member under the policy or plan, or restrict the sale of the policy or plan to an individual or family member.

(b) Cancel or refuse to renew the coverage of an individual or family member under the policy or plan.

(c) Deny coverage or exclude an individual or family member from coverage under the policy or plan.

(d) Impose a rider that excludes coverage for certain benefits or services under the policy or plan.

(e) Establish differentials in premium rates or cost sharing for coverage under the policy or plan.

(f) Otherwise discriminate against an individual or family member in the provision of insurance.

(2) No insurer shall require an applicant for coverage under the policy or plan, or an individual or family member who is presently covered under a policy or plan, to be the subject of a genetic test or to be subjected to questions relating to genetic information.

(3) All insurers shall, in the application or enrollment information provided by the insurer concerning a policy or plan, provide an applicant or enrollee with a written statement disclosing the rights of the applicant or enrollee under this Section. Such statement shall be in a form and manner that is noticeable to and understandable by an average applicant or enrollee.

(4)(a) No insurer shall request, require, or purchase genetic information either:

(i) Of an individual or family member of an individual for underwriting purposes.

(ii) With respect to any individual or family member of an individual prior to such individual's enrollment under the plan or coverage in connection with such enrollment.

(b) If an insurer offering health insurance coverage in the individual or group market obtains genetic information incidental to the requesting, requiring, or purchasing of other information concerning any individual, such request, requirement, or purchase shall not be considered a violation of Item (a)(ii) of this Paragraph if such request, requirement, or purchase is not in violation of Item (a)(i) of this Paragraph.

(5)(a) No insurer shall request or require that an individual, a family member of such individual, or a group member undergo a genetic test.

(b) Subparagraph (a) of this Paragraph shall not be construed to limit the authority of a health care professional who is providing health care services to an individual to request that such individual undergo a genetic test.

(6)(a) No insurer shall establish rules for eligibility, including continued eligibility, of any individual or an individual's family member to enroll or continue enrollment based on genetic information.

(b) Nothing in Subparagraph (a) of this Paragraph or in Items (4)(a)(i) and (ii) of this Subsection shall be construed to preclude an insurer from establishing rules for eligibility for an individual to enroll in individual health insurance coverage based on the manifestation of a disease or disorder in that individual or in a family member of such individual where such family member is covered under the policy that covers such individual.

(7)(a) No insurer shall impose any preexisting condition exclusion on the basis of genetic information of an individual, family member of an individual, or group member.

(b) Nothing in Subparagraph (a) of this Paragraph or in Items (4)(a)(i) and (ii) of this Subsection shall be construed to preclude an insurer offering coverage in the individual market from imposing any preexisting condition exclusion for an individual with respect to health insurance coverage on the basis of a manifestation of a disease or disorder in that individual.

(8)(a) No insurer shall adjust premium or contribution amounts for an individual or group health plan on the basis of genetic information concerning the individual or a family member of the individual.

(b) Nothing in Subparagraph (a) of this Paragraph shall be construed to preclude an insurer offering health insurance coverage in the individual market from adjusting premium or contribution amounts for an individual on the basis of a manifestation of a disease or disorder in that individual, or in a family member of such individual where such family member is covered under the policy that covers such individual. In such case, the manifestation of a disease or disorder in one individual cannot also be used as genetic information about other individuals covered under the policy issued to such individual and to further increase premium or contribution amounts.

(c) Nothing in Subparagraph (a) of this Paragraph shall be construed to preclude an insurer offering health insurance coverage in connection with a group health plan from increasing the premium for an employer based upon the manifestation of a disease or disorder of an individual who is enrolled in the plan. In such case, the manifestation of a disease or disorder in one individual cannot also be used as genetic information about other group members and to further increase the premium for the employer.

(9)(a) Nothing in Subparagraph (5)(a) of this Subsection shall be construed to preclude an insurer offering health insurance coverage in the individual or group market from obtaining and using the results of a genetic test in making a determination regarding payment, as such term is defined for the purposes of applying the regulations promulgated by the secretary of the United States Department of Health and Human Services under Part C of Title XI of the Social Security Act and Section 264 of the Health Insurance Portability and Accountability Act of 1996, consistent with Paragraphs (6) and (7) of this Subsection.

(b) For purposes of Subparagraph (a) of this Paragraph, an insurer offering health insurance coverage in the individual or group market may request only the minimum amount of information necessary to accomplish the intended purpose.

(10) Notwithstanding Subparagraph (5)(a) of this Subsection, an insurer offering health insurance coverage in the individual or group market may request, but not require, that an individual, family member of an individual, or a group member undergo a genetic test if each of the following conditions is met:

(a) The request is made pursuant to research that complies with Part 46 of Title 45, Code of Federal Regulations, or equivalent federal regulations, and any applicable state or local law or regulations for the protection of human subjects in research.

(b) The insurer clearly indicates to each individual, or in the case of a minor child, to the legal guardian of such child, to whom the request is made both that:

(i) Compliance with the request is voluntary.

(ii) Noncompliance will have no effect on enrollment status or premium, or contribution amounts.

(c) No genetic information collected or acquired under this Paragraph shall be used for underwriting purposes.

(d) The insurer notifies the secretary of the United States Department of Health and Human Services in writing that the issuer is conducting activities pursuant to the exception provided for under this Paragraph, including a description of the activities conducted.

(e) The insurer complies with such other conditions as the secretary of the United States Department of Health and Human Services may by regulation require for activities conducted under this Paragraph.

C.(1) No insurer shall obtain genetic information from an insured or enrollee, or from their DNA sample, without first obtaining written informed consent from the insured, enrollee, or their representative.

(2) To be valid, an authorization for disclosure of genetic information shall:

(a) Be in writing, signed by the individual and dated on the date of such signature.

(b) Identify the person permitted to make the disclosure.

(c) Describe the specific genetic information to be disclosed.

(d) Identify the person to whom the information is to be disclosed.

(e) Describe with specificity the purpose for which the disclosure is being made.

(f) State the date upon which the authorization will expire, which in no event shall be more than sixty days after the date of the authorization.

(g) Include a statement that the authorization is subject to revocation at any time before the disclosure is actually made or the individual is made aware of the details of the genetic information.

(h) Include a statement that the authorization shall be invalid if used for any purpose other than the described purpose for which the disclosure is made.

(3) A copy of the authorization shall be provided to the individual.

(4) An individual may revoke or amend the authorization, in whole or in part, at any time.

(5) A general authorization for the release of medical records or medical information shall not be construed as an authorization for disclosure of genetic information. With respect to medical records that contain genetic information, the requirements for disclosure of genetic information under this Section must be complied with.

(6) Nothing in this Section shall exempt a covered entity from the requirements of the Health Insurance Portability and Accountability Act of 1996 pertaining to the collection, use, or disclosure of genetic information, which for purposes of the Health Insurance Portability and Accountability Act of 1996, is defined as "health information" under 42 U.S.C. §1320d(4)(b) and 42 U.S.C. §1320d-9.

D. The requirements of this Section shall not apply to the genetic information obtained:

(1) By a state, parish, municipal, or federal law enforcement agency for the purposes of establishing the identity of a person in the course of a criminal investigation or prosecution.

(2) To determine paternity.

(3) To determine the identity of deceased individuals.

(4) For anonymous research where the identity of the subject will not be released.

(5) Pursuant to newborn screening requirements established by state or federal law.

(6) As authorized by federal law for the identification of persons.

(7) By the Department of Children and Family Services or by a court having juvenile jurisdiction as set forth in Children's Code Article 302 for the purposes of child protection investigations or neglect proceedings.

E. An insured's or enrollee's genetic information is the property of the insured or enrollee. No person shall retain an insured's or enrollee's genetic information without first obtaining authorization from the insured, enrollee, or their representative, unless retention is:

(1) For the purposes of a criminal or death investigation or for use of in a criminal or juvenile proceeding.

(2) To determine paternity.

F.(1) Any person who through negligence collects, stores, or analyzes a DNA sample in violation of this Section, or discloses genetic information in violation of this Section, shall be liable to the individual for each such violation in an amount equal to:

(a) Any actual damages sustained as a result of the collection, storage, analysis, or disclosure, or fifty thousand dollars, whichever is greater.

(b) Treble damages, in any case where such a violation resulted in profit or monetary gain.

(c) The costs of the action together with reasonable attorney fees as determined by the court, in the case of a successful action to enforce any liability under this Section.

(2) Any person who either:

(a) Through a request, the use of persuasion, under threat, or with a promise of reward, willfully induces another to collect, store, or analyze a DNA sample in violation of this Section.

(b) Willfully collects, stores, or analyzes a DNA sample in violation of this Section, or willfully discloses genetic information in violation of this Section, shall be liable to the individual for each such violation in an amount equal to:

(i) Any actual damages sustained as a result of the collection, analysis, or disclosure, or one hundred thousand dollars, whichever is greater.

(ii) The costs of the action together with reasonable attorney fees as determined by the court, in the case of a successful action under this Section.

G. Notwithstanding any provision to the contrary, this Section does not apply to any actions of an insurer or third parties dealing with an insurer taken in the ordinary course of business in connection with the sale, issuance, or administration of a life, disability income, long-term care, or critical illness insurance policy. For the purposes of this Section, "critical illness" insurance policy shall mean health insurance providing a principle sum of benefit following diagnosis of specifically named perils.

Acts 1997, No. 1418, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 325, §1, eff. June 18, 2004; Redesignated from R.S. 22:213.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 419, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1023 repealed by Acts 2008, No. 504, §2, eff. Jan.1, 2009, and redesignated as R.S. 22:803 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1024 - Group, family group, blanket, and association health and accident insurance; mandatory coverage

§1024. Group, family group, blanket, and association health and accident insurance; mandatory coverage

A. Any policy issued under this Section, which in addition to covering the insured also covers members of the insured's immediate family, shall provide coverage for illnesses and injuries of unmarried dependent children of the insured and unmarried grandchildren in the legal custody of the grandparent from the date of birth to the attainment of the limiting age. Such coverage shall include coverage for illness, injury, congenital defects, and premature birth, but need not include routine well baby care.

B.(1) All policies issued more than ninety days following September 1, 1979, which in addition to covering the insured also cover members of the insured's immediate family, shall offer coverage for the transportation by professional ambulance services, including air or surface transport, of all the newly born to the nearest available hospital or neonatal special care unit for treatment of illnesses, injuries, congenital defects, and complications of premature birth but the coverage need not include transportation services for the purpose of obtaining routine well baby care.

(2) Such policies shall also provide coverage for transportation by professional ambulance services of the temporarily medically disabled mother of the ill newly born when accompanying the ill newly born to the nearest available hospital or neonatal special care unit. The mother's need for professional ambulance service must be certified by her attending physician.

C. For the purpose of this Section the following definitions shall apply:

(1) "Newly born" means infants from the time of birth until age one month or until such time as the infant is well enough to be discharged from a hospital or neonatal special care unit to his home, whichever period is longer.

(2) "Temporarily medically disabled mother" means a woman who has recently given birth and whose physician has advised that normal travel would be hazardous to her health.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Added by Acts 1973, No. 98, §§1, 2. Amended by Acts 1979, No. 470, §1; Acts 1992, No. 637, §1, eff. July 2, 1992; Acts 1997, No. 1268, §1; Acts 2003, No. 129, §3, eff. May 28, 2003; Redesignated from R.S. 22:215.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1024 redesignated as R.S. 22:804 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1025 - Group, blanket, and association health insurance, treatment for alcoholism and drug abuse

§1025. Group, blanket, and association health insurance, treatment for alcoholism and drug abuse

A. Any group, blanket, or association health insurance policy issued under R.S. 22:1000 shall include as an option to be exercised by the policyholder, as defined therein, covered benefits for the treatment of alcoholism and for the treatment of drug abuse, rendered or prescribed by a physician licensed in this state, received in any licensed hospital or in any other public or private facility, or portion thereof duly authorized by the appropriate state authority to provide alcoholism or drug abuse treatment and rehabilitation services, including freestanding, nonhospital chemical dependency units.

B. Any insurer who, on October 1, 1982, has group, blanket, or association health insurance policies in force shall convert such existing policies to conform to the provisions of this Section on or before the renewal dates.

Added by Acts 1974, No. 252, §1. Amended by Acts 1979, No. 58, §1; Acts 1982, No. 849, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1025 repealed by Acts 2008, No. 504, §2, eff. Jan.1, 2009, and redesignated as R.S. 22:805 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1025.1 - Health insurance policies; mandated offering for treatment of lymphedema

§1025.1. Health insurance policies; mandated offering for treatment of lymphedema

A. Any health insurance policy issued or issued for delivery in this state shall include as an option to be exercised by the policyholder, as defined therein, covered benefits for the treatment of lymphedema, rendered or prescribed by a physician licensed in this state or received in any licensed hospital or in any other public or private facility authorized to provide lymphedema treatment, including multilayer compression bandaging systems and custom or standard-fit gradient compression garments.

B. Any insurer who, on August 1, 2014, has health insurance policies in force in this state shall convert such existing policies to conform to the provisions of this Section on or before the renewal dates.

C. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 2014, No. 445, §1.



RS 22:1026 - Group, family group, blanket, and association health and accident insurance; cleft lip and cleft palate coverage; mandatory coverage

§1026. Group, family group, blanket, and association health and accident insurance; cleft lip and cleft palate coverage; mandatory coverage

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits which is delivered, issued for delivery or renewed in this state on or after January 1, 1998, shall include coverage for the treatment and correction of cleft lip and cleft palate. Such coverage shall also include benefits for secondary conditions and treatment attributable to that primary medical condition. Benefits shall include but not be limited to the following:

(1) Oral and facial surgery, surgical management, and follow-up care.

(2) Prosthetic treatment such as obturators, speech appliances, and feeding appliances.

(3) Orthodontic treatment and management.

(4) Preventive and restorative dentistry to ensure good health and adequate dental structures for orthodontic treatment or prosthetic management or therapy.

(5) Speech-language evaluation and therapy.

(6) Audiological assessments and amplification devices.

(7) Otolaryngology treatment and management.

(8) Psychological assessment and counseling.

(9) Genetic assessment and counseling for patient and parents.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 1989, No. 409, §1; Acts 1997, No. 1355, §1; Acts 2003, No. 129, §3, eff. May 28, 2003; Redesignated from R.S. 22:215.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1026 repealed by Acts 2008, No. 504, §2, eff. Jan.1, 2009, and redesignated as R.S. 22:806 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1027 - Hearing-impaired interpreter expenses

§1027. Hearing-impaired interpreter expenses

A. Any hospital or medical expense insurance policy delivered or issued for delivery in this state on or after December 1, 1991, shall contain a provision or endorsement requiring payment for expenses incurred by the insured for services performed by a qualified interpreter/transliterator, other than a family member of the insured, when such services are used by the insured in connection with medical treatment or diagnostic consultations performed by a physician, dentist, chiropractor, or podiatrist, provided such medical treatment or consultation is covered under said insurance policy and provided the services are required because of a hearing impairment of the insured or a failure of the insured to understand or otherwise communicate in spoken language.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 1991, No. 609, §1; Acts 1995, No. 593, §1; Redesignated from R.S. 22:215.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1027 redesignated as R.S. 22:807 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1028 - Early screening and detection requirements; examination; coverage

§1028. Early screening and detection requirements; examination; coverage

A.(1) Any health coverage plan which is delivered or issued for delivery in this state shall include benefits payable for an annual Pap test and minimum mammography examination as provided in this Subsection.

(2) In this Subsection, "minimum mammography examination" means mammographic examinations performed no less frequently than the following schedule provides:

(a) One baseline mammogram for any woman who is thirty-five through thirty-nine years of age.

(b) One mammogram every twenty-four months for any woman who is forty through forty-nine years of age, or more frequently if recommended by her physician.

(c) One mammogram every twelve months for any woman who is fifty years of age or older.

(3) The annual Pap test for cervical cancer and the minimum mammography examination shall be covered when rendered or prescribed by a physician or other appropriate health care provider licensed in this state and received in any licensed hospital or in any other licensed public or private facility, or portion thereof, including but not limited to clinics and mobile screening units.

(4) This Subsection shall apply to any new policy, contract, program, or health coverage plan issued on or after January l, 1992. Any policy, contract, or health coverage plan in effect prior to January l, 1992, shall convert to conform to the provisions of this Subsection on or before the renewal date but in no event later than January 1, 1993.

(5) No health coverage plan which is delivered or issued for delivery in this state shall prevent any insured, beneficiary, enrollee, or subscriber from having direct access, without any requirement for specialty referral, to the minimum mammography examination required to be covered by this Subsection.

B.(1) Any health coverage plan which is delivered or issued for delivery in the state shall provide coverage for detection of prostate cancer, including digital rectal examination and prostate-specific antigen testing for men over the age of fifty years and as medically necessary and appropriate for men over the age of forty years.

(2) "Routine prostate preventative care" as used in this Subsection, shall mean a minimum of one routine annual visit, provided that a second visit shall be permitted based upon medical need and follow-up treatment within sixty days after either visit if related to a condition diagnosed or treated during the visits.

(3) This Subsection shall apply to any new policy, contract, program, or health coverage plan issued on and after January 1, 1998. Any policy, contract, or health coverage plan in effect prior to January 1, 1998, shall convert to conform to the provisions of this Subsection on or before the renewal date, but no later than January 1, 1998.

C. As used in this Section, "health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, health and accident insurance policy, or any other contract of this type, including a group insurance plan, or any policy of family group, blanket, or association health and accident insurance, a self-insurance plan, an employee welfare benefit plan, and a health maintenance organization subscriber agreement. Unless otherwise specifically provided in the policy of insurance, nothing in this Section shall apply to high deductible coverage as defined under the Internal Revenue Code of 1986, or similar coverage with a greater deductible amount, limited benefit and supplemental health insurance policies including individually underwritten high deductible coverage as defined under the Internal Revenue Code of 1986, or similar coverage with a greater deductible amount limited benefit and supplemental health insurance policies.

D. For the purposes of this Section, effective July 1, 1998, a health coverage plan shall include the Office of Group Benefits programs.

E. Any coverage required under the provisions of this Section shall not be subject to any policy or health coverage plan deductible amount.

F. Any provision in a health insurance policy, benefit program, or health coverage plan under this Section which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of the conflict, be void.

G. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 1991, No. 387, §1; Acts 1991, No. 994, §1; Acts 1992, No. 462, §1; Acts 1995, No. 593, §1; Acts 1997, No. 1439, §1, eff. July 15, 1997; Acts 2001, No. 1116, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1028 redesignated as R.S. 22:808 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1029 - Requirement for coverage of colorectal cancer screening

§1029. Requirement for coverage of colorectal cancer screening

A. Any health coverage plan specified in Subsection C of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2006, shall provide coverage for routine colorectal cancer screening.

B. As used in this Section, "routine colorectal cancer screening" shall mean a fecal occult blood test, flexible sigmoidoscopy, or colonoscopy provided in accordance with the most recently published recommendations established by the American College of Gastroenterology, in consultation with the American Cancer Society, for the ages, family histories, and frequencies referenced in such recommendations. "Routine colorectal cancer screening" shall not mean services otherwise excluded from coverage because they are deemed by a health coverage plan to be experimental or investigational.

C. As used in this Section, "health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2005, No. 505, §1; Redesignated from R.S. 22:215.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1029 redesignated as R.S. 22:809 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1030 - Immunizations; coverage

§1030. Immunizations; coverage

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and a self-insurance plan, which is delivered or issued for delivery in this state on or after January 1, 1993, shall include benefits payable for immunizations for dependent children from birth to age six. These benefits shall be payable under the same circumstances and conditions as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, treatments, illnesses, or accidents.

B. The immunizations covered shall include the complete basic immunization series for children up to age six as defined by the state health officer and required for school entry.

C. This Section shall apply to any new policy, contract, program, or plan issued on or after January 1, 1993. Any policy, contract, or plan in effect prior to January 1, 1993, shall convert to conform to the provisions of this Section on or before the renewal date thereof but in no event later than January 1, 1994. Any policy affected by this Section shall only be required to provide coverage for children born after August 21, 1992.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

E. Any coverage required under the provisions of this Section shall not be subject to any policy or health coverage plan deductible amount. The provision in this Subsection shall apply to any new policy, contract, program, or plan issued on or after January 1, 2005. Any policy, contract, or plan in effect prior to January 1, 2005, shall convert to conform to the provision of this Subsection on or before the renewal date thereof but in no event later than January 1, 2006.

Acts 1992, No. 756, §1; Acts 1993, No. 185, §1; Acts 1995, No. 593, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2004, No. 431, §1; Redesignated from R.S. 22:215.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1031 - Attention deficit/hyperactivity disorder; coverage; diagnosis

§1031. Attention deficit/hyperactivity disorder; coverage; diagnosis

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, and a self-insurance plan, which is delivered or issued for delivery in this state on or after January 1, 1994, shall include benefits payable for diagnosis and treatment of attention deficit/hyperactivity disorder as provided in this Section. These benefits shall be payable under the same circumstances and conditions as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, illnesses, or accidents.

B. The diagnosis and treatment for attention deficit/hyperactivity disorder shall be covered when rendered or prescribed by a physician or other appropriate health care provider licensed in this state and received in any physician's or other appropriate health care provider's office, any licensed hospital, or in any other licensed public or private facility, or portion thereof, including but not limited to clinics and mobile screening units. However, benefits for attention deficit/hyperactivity disorder provided for an initial diagnosis shall not exceed six hundred dollars. Services rendered on an outpatient basis shall not exceed fifty dollars per visit with a physician or other appropriate health care provider and total benefits shall be limited to ten thousand dollars during a person's lifetime, and shall not exceed twenty-five hundred dollars in any given year. The limitation on benefits payable for attention deficit/hyperactivity disorder shall be minimum levels of coverage and nothing in this Section shall prohibit insurers from offering benefits in excess of the coverage provided for in this Subsection.

C. This Section shall apply to any new policy, contract, program, or plan issued on or after January 1, 1994. Any policy, contract, or plan in effect prior to January 1, 1994, shall convert to conform to the provisions of this Section on or before the renewal date but in no event later than January 1, 1995.

D. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 1993, No. 376, §1; Acts 1995, No. 593, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1032 - Osteoporosis; bone mass measurement; mandatory coverage

§1032. Osteoporosis; bone mass measurement; mandatory coverage

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits for accident and health services, which is delivered or issued for delivery in this state on or after January 1, 2000, shall include coverage for a qualified individual for scientifically proven bone mass measurement for the diagnosis and treatment of osteoporosis.

B. As used in this Section, the following definitions shall apply:

(1) "Bone mass measurement" means a radiologic or radioisotopic procedure or other scientifically proven technologies performed on an individual for the purpose of identifying bone mass or detecting bone loss.

(2) "Qualified individual" means:

(a) An estrogen-deficient woman at clinical risk of osteoporosis who is considering treatment.

(b) An individual receiving long-term steroid therapy.

(c) An individual being monitored to assess the response to or efficacy of approved osteoporosis drug therapies.

C. Nothing in this Section shall apply to limited benefit health insurance policies or contracts.

Acts 1999, No. 64, §1; Redesignated from R.S. 22:215.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1033 - Obstetrician or gynecological examination; coverage

§1033. Obstetrician or gynecological examination; coverage

A.(1) Every hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, which is delivered or issued for delivery in this state shall not prevent any individual who is an insured, enrollee, or beneficiary of any such policy or benefit plan from receiving direct access to an obstetrician or gynecologist or in-network obstetrician or gynecologist for routine gynecological care. For those enrollees in a plan that has made agreements with providers for the provision of health care or related services, the provisions of this Subsection may limit direct access to any in-network obstetrician or gynecologist for routine gynecological care.

(2) Routine gynecological care as used in this Section shall mean a minimum of two routine annual visits, provided that the second visit shall be permitted based upon medical need only, and follow-up treatment within sixty days following either visit if related to a condition diagnosed or treated during the visits, and any care related to a pregnancy. Nothing in this Section shall prevent a policy, program, or plan from requiring that an obstetrician-gynecologist treating a covered patient coordinate that care with the patient's primary care physician, if applicable.

B. Any provision in a health insurance policy or benefit program which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

Acts 1995, No. 637, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:1033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1034 - Health insurance coverage for diabetes

§1034. Health insurance coverage for diabetes

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, health and accident insurance policy, or any other contract of this type providing comprehensive major medical benefits, including a group insurance plan, or any policy of family group, blanket, or association health and accident insurance, a self-insurance plan, an employee welfare benefit plan, or a health maintenance organization subscriber agreement which is issued or renewed in this state on or after January 1, 1998, or the Office of Group Benefits programs shall provide coverage for the equipment, supplies, and outpatient self-management training and education, including medical nutrition therapy, for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes, and non-insulin using diabetes if prescribed by a physician or, if applicable, the patient's primary care physician.

B.(1) Every health insurance policy shall include coverage for a one time evaluation and training program per policy for diabetes self-management when medically necessary as determined by a physician and when provided by an appropriately licensed health care professional upon certification by the health care professional providing the training that the insured patient has successfully completed the training. Such programs shall be provided by a health care professional in compliance with the National Standards for Diabetes Self-Management Education Program as developed by the American Diabetes Association. The coverage afforded by this Paragraph shall not exceed five hundred dollars.

(2) In addition to the evaluation and training program provided in Paragraph (1) of this Subsection, coverage for additional diabetes self-management training shall be provided if a physician prescribes such additional training based upon its medical necessity because of a significant change in the insured's symptoms or conditions. This additional coverage shall be limited to one hundred dollars per year and a lifetime limit of two thousand dollars per insured.

(3) The diabetes self-management training provided in Paragraphs (1) and (2) of this Subsection shall be provided by a health care professional within his scope of practice after having demonstrated expertise in diabetes care and treatment and after having completed an educational program required by his licensing board when that program is in compliance with the National Standards for Diabetes Self-Management Education Program as developed by the American Diabetes Association.

C. The benefits provided in this Section shall be subject to the same annual deductibles or co-insurance established for all other covered benefits within a given policy.

D.(1) The provisions of the Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

(2) The provisions of this Section shall not apply to medical benefit plans that are established under and regulated by the Employee Retirement Income Security Act (ERISA) of 1974.

Acts 1997, No. 875, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1035 - Inherited metabolic diseases; coverage for food products

§1035. Inherited metabolic diseases; coverage for food products

A. Any health, hospital, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, and a self-insurance plan that provides medical and surgical benefits, which is delivered, issued for delivery, or renewed in this state on or after January 1, 2002, shall provide coverage, subject to applicable deductibles, coinsurance, and copayments, for low protein food products for treatment of inherited metabolic diseases, if the low protein food products are medically necessary and, if applicable, are obtained from a source approved by the health insurance issuer, provided coverage will not be denied if the health insurance issuer does not approve a source.

B. As used in this Section, the following words shall have the following meanings:

(1) "Inherited metabolic disease" shall mean a disease caused by an inherited abnormality of body chemistry. Such diseases shall be limited to:

(a) Glutaric Acidemia.

(b) Isovaleric Acidemia (IVA).

(c) Maple Syrup Urine Disease (MSUD).

(d) Methylmalonic Acidemia (MMA).

(e) Phenylketonuria (PKU).

(f) Propionic Acidemia.

(g) Tyrosinemia.

(h) Urea Cycle Defects.

(2) "Low protein food products" shall mean a food product that is especially formulated to have less than one gram of protein per serving and is intended to be used under the direction of a physician for the dietary treatment of an inherited metabolic disease. Low protein food products shall not include a natural food that is naturally low in protein.

C. Coverage provided pursuant to this Section shall not exceed eligible benefits of two hundred dollars per month.

D. The provisions of this Section shall not apply to limited benefit and short-term health insurance policies or contracts.

Acts 2001, No. 1013, §1; Redesignated from R.S. 22:215.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1036 - Prohibited exclusion of coverage of correctable medical conditions on basis of infertility

§1036. Prohibited exclusion of coverage of correctable medical conditions on basis of infertility

A.(1) Any health insurance policy, contract, or plan specified in Subsection B of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2002, shall not exclude coverage for diagnosis and treatment of a correctable medical condition otherwise covered by the policy, contract, or plan solely because the condition results in infertility.

(2) This Section shall not be construed to require coverage of the following:

(a) Fertility drugs.

(b) In vitro fertilization or any other assisted reproductive technique.

(c) Reversal of a tubal ligation, a vasectomy, or any other method of sterilization.

B. As used in this Section, a health insurance policy, contract, or plan shall include any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs.

Acts 2001, No. 1045, §1; Redesignated from R.S. 22:215.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1037 - Health insurance coverage for activities performed by a registered nurse first assistant

§1037. Health insurance coverage for activities performed by a registered nurse first assistant

A. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health maintenance organization subscriber agreement, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and a self-insurance plan that provides medical and surgical benefits which are delivered, issued for delivery, or renewed in this state on or after January 1, 2004, shall not deny coverage of perioperative services rendered by a registered nurse first assistant if the insurer covers the same such first assistant perioperative services when they are rendered by an advanced practice nurse, a physician assistant, or a physician other than the operating surgeon. Payments to registered nurse first assistants for such services shall be subject to the same credentialing and contracting requirements that apply to other health care providers paid for such services.

B. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state. Additionally, the provisions of this Section shall not be construed to prohibit or prevent a health insurer or health maintenance organization from conducting a utilization review pertaining to coverage of the services of a registered nurse first assistant.

C. As used in this Section:

(1) "Perioperative services" means preoperative, intraoperative, and postoperative nursing care provided to surgical patients.

(2) "Recognized program" means a program that addresses all content of the core curriculum for registered nurse first assistant as established by the Association of Operating Room Nurses or its successor organization.

(3) "Registered nurse first assistant" means a person who has met all of the following requirements:

(a) Is licensed as a registered nurse in accordance with state law.

(b) Is experienced in perioperative nursing.

(c) Has successfully completed a recognized program.

Acts 2003, No. 190, §1; Redesignated from R.S. 22:215.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1038 - Hearing aid coverage for minor child

§1038. Hearing aid coverage for minor child

A. As used in this Section, "hearing aid" shall mean a nondisposable device that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

B. This Section shall apply to the following entities:

(1) Insurers and nonprofit health service plans, including the Office of Group Benefits, that provide hospital, medical, or surgical benefits to individuals or groups on an expense-incurred basis under health insurance policies or contracts that are issued or delivered in this state.

(2) Health maintenance organizations as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title that provide hospital, medical, or surgical benefits to individuals or groups under contracts that are issued or delivered in this state.

C.(1) Notwithstanding the provisions of R.S. 22:1047 to the contrary, an entity subject to this Section shall provide coverage for hearing aids for a child under the age of eighteen who is covered under a policy or contract of insurance if the hearing aids are fitted and dispensed by a licensed audiologist or licensed hearing aid specialist following medical clearance by a physician licensed to practice medicine and an audiological evaluation medically appropriate to the age of the child.

(2)(a) An entity subject to this Section may limit the benefit payable under Paragraph (1) of this Subsection to one thousand and four hundred dollars per hearing aid for each hearing-impaired ear every thirty-six months.

(b) An insured or enrolled individual may choose a hearing aid that is priced higher than the benefit payable under this Subsection and may pay the difference between the price of the hearing aid and the benefit payable under this Subsection without financial or contractual penalty to the provider of the hearing aid.

(c) In the case of a health insurer or health maintenance organization that administers benefits according to contracts with health care providers, hearing aids covered pursuant to this Section shall be obtained from health care providers contracted with the health insurer or health maintenance organization. Such providers shall be subject to the same contracting and credentialing requirements that apply to other contracted health care providers.

D. This Section does not prohibit an entity subject to the provisions of this Section from providing coverage that is greater or more favorable to an insured or enrolled individual than the coverage required under this Section.

E. The provisions of this Section shall apply to any new policy, contract, program, or plan issued by an entity subject to the provisions of this Section on or after January 1, 2004. Any such policy, contract, program, or plan in effect prior to January 1, 2004, shall convert to the provisions of this Section on or before the renewal date but in no event later than January 1, 2005. Any policy affected by the provisions of this Section shall apply to an insured or participant under such policy, contract, program, or plan whether or not the hearing impairment is a pre-existing condition of the insured or participant.

F. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2003, No. 816, §1; Redesignated from R.S. 22:215.25 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1039 - Surgical services; place of service

§1039. Surgical services; place of service

Any insurer of any policy of health and accident insurance issued or having effect in this state, shall pay any claim up to the limit of the policy for any service performed in a licensed ambulatory surgical center as defined in R.S. 40:2133A, providing such service would have been covered if performed as an inpatient service.

Added by Acts 1977, No. 350, §1; Redesignated from R.S. 22:223 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1040 - Coverage for dental procedures; anesthesia and hospitalization

§1040. Coverage for dental procedures; anesthesia and hospitalization

A. Every hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any policy of group, family group, blanket, or association health and accident insurance, a self-insurance plan, health maintenance organization, and preferred provider organization, and the Office of Group Benefits programs, which are delivered or issued for delivery in this state shall provide benefits for anesthesia when rendered in a hospital setting and for associated hospital charges when the mental or physical condition of the insured requires dental treatment to be rendered in a hospital setting.

B. An insurer under this Section may require prior authorization for hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered medical conditions. For a patient to satisfy the criteria of Subsection A of this Section, a dentist shall consider the Indications for General Anesthesia, as published in the reference manual of the American Academy of Pediatric Dentistry, as utilization standards for determining whether performing dental procedures necessary to treat the particular condition or conditions of the patient under general anesthesia constitutes appropriate treatment.

C. The provisions of this Section shall not apply to treatment rendered for temporal mandibular joint (TMJ) disorders.

D. An insurer under this Section may restrict coverage to include only procedures performed by:

(1) A fully accredited specialist in pediatric dentistry or other dentists fully accredited in a recognized dental specialty for which hospital privileges are granted.

(2) A dentist who is certified by virtue of completion of an accredited program of post-graduate hospital training to be granted hospital privileges.

(3) A dentist who has not yet satisfied the certification requirements, but has been granted hospital privileges as of January 1, 1998.

E. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 1997, No. 1125, §1, eff. Jan. 1, 1998; Acts 1999, No. 1188, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:228.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1041 - Discrimination against recovered or rehabilitated alcoholics; prohibited

§1041. Discrimination against recovered or rehabilitated alcoholics; prohibited

No insurer doing business in the state that issues an individual or group policy of hospitalization or major medical coverage shall discriminate against any person solely on the basis that he is a recovered or rehabilitated alcoholic by denial of coverage or benefits, assessment or collection of higher premiums, or cancellation of the policy. The insurer, at its own costs, may require that the person submit to reasonable medical testing to determine the diagnosis of the person as an alcoholic. This Section shall not prohibit the underwriting of health conditions which arise from alcoholism. The provisions of this Section shall not apply to individually underwritten, guaranteed renewable or renewable limited benefit supplemental health insurance policies authorized to be issued in this state or to medical benefit plans that are established under and regulated by the Employment Retirement Income Security Act of 1974.

Acts 1997, No. 1481, §1; Redesignated from R.S. 22:1041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1042 - Coverage for rehabilitative physical therapy, occupational therapy, and speech and language pathology therapy; optional coverage

§1042. Coverage for rehabilitative physical therapy, occupational therapy, and speech and language pathology therapy; optional coverage

A. Each group, family group, blanket, or association health and accident insurance policy including any insurance program, except the Office of Group Benefits programs, covering the state of Louisiana or any of its subdivisions, departments, or agencies or any of the governing boards or authorities of any state university or college or any public elementary or secondary school system, which is delivered or issued for delivery in this state shall include as an option to be exercised by the policyholder, as defined therein, covered benefits for speech and language pathology therapy, physical therapy, rehabilitative services, and occupational therapy. As an alternative to offering optional coverage, including these benefits as standard benefits in such policies and programs shall be sufficient to comply with the requirements of this Subsection.

B. These benefits shall be payable when the rehabilitative treatment or services are rendered by a licensed speech pathologist or licensed audiologist in the case of speech or language therapy, or by a licensed physical therapist in the case of physical therapy, or when the rehabilitative treatment or services are rendered by a physician licensed in this state, or when such treatment or services are rendered by a licensed occupational therapist or by a licensed chiropractor.

C. The effective date for policies, contracts, programs, or plans specified in Subsection A of this Section shall be as provided herein. The provisions of this Section shall apply to all new policies, contracts, programs, or plans issued on or after January 1, 1991. Any policies, contracts, or plans in effect on December 31, 1990, shall, on the anniversary date of such coverage, be covered in accordance with this Section; however, all existing policies shall be converted to conform to the provisions of this Section no later than January 1, 1992.

Acts 1990, No. 1071, §1; Acts 1991, No. 761, §1; Acts 1993, No. 703, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2008, No. 151, §1; Redesignated from R.S. 22:230.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 529, §1, eff. June 30, 2008.



RS 22:1043 - Severe mental illness and other mental disorders; policy provisions; minimum requirements; group, blanket, and association policies

§1043. Severe mental illness and other mental disorders; policy provisions; minimum requirements; group, blanket, and association policies

A.(1)(a) Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or other agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type in this state, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs, delivered or issued for delivery in this state on or after January 1, 2000, shall include benefits payable for the treatment of severe mental illness under the same circumstances and conditions or greater as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, illnesses, or accidents.

(b) For purposes of this Section, "severe mental illness" shall include any of the following diagnosed severe mental illnesses:

(i) Schizophrenia or schizoaffective disorder.

(ii) Bipolar disorder.

(iii) Repealed by Acts 2008, No. 648, §2.

(iv) Panic disorder.

(v) Obsessive-compulsive disorder.

(vi) Major depressive disorder.

(vii) Anorexia/bulimia.

(viii) Repealed by Acts 2008, No. 648, §2.

(ix) Intermittent explosive disorder.

(x) Posttraumatic stress disorder.

(xi) Psychosis NOS (not otherwise specified) when diagnosed in a child under seventeen years of age.

(xii) Rett's Disorder.

(xiii) Tourette's Disorder.

(2)(a) Any issuer of a group, blanket, or association policy, contract, benefit plan, agreement, or program specified in Paragraph (1) of this Subsection shall also offer to the policyholder an optional provision in the policy, contract, benefit plan, agreement, or program which states that benefits shall be payable for the treatment of mental disorders other than severe mental illness as defined in Paragraph (1) under the same circumstances and conditions as benefits are paid under those policies, contracts, benefit plans, agreements, or programs for all other diagnoses, illnesses, or accidents.

(b) If the policyholder elects not to purchase this optional coverage, the issuer shall not be required to notify the policyholder in any renewal, reinstatement, or modified policy, contract, benefit plan, agreement, or program as to the availability of the optional coverage. However, the policyholder may request the optional coverage in writing on any anniversary date of the policy, contract, benefit plan, agreement, or program.

(3)(a) The provisions of this Section shall apply only to group, blanket, and association policies.

(b) The provisions of this Section shall not apply to health insurance individual policies or contracts; limited benefit health insurance policies or contracts; and short term health insurance policies or contracts.

(4) These benefits shall be payable when the treatment or services are rendered by a physician licensed under the provisions of R.S. 37:1261 et seq., psychologist licensed under the provisions of R.S. 37:2351 et seq., medical psychologist licensed under the provisions of R.S. 37:1360.51 et seq., or when the treatment or services are rendered by a licensed clinical social worker licensed under the provisions of R.S. 37:2701 et seq., who is a member of a national clinical social work registry.

(5) A policy, contract, benefit plan, agreement, or program shall be in compliance with the requirements of Paragraph (1) of this Subsection if it includes the following benefits:

(a) Forty-five inpatient days per covered individual per calendar year. However, a policy, contract, benefit plan, agreement, or program may provide a method to allow a covered individual to exchange two days of partial hospitalization or two days of residential treatment center hospitalization for each inpatient day of treatment.

(b) Fifty-two outpatient visits per covered individual per calendar year, including the intensive outpatient program. However, a policy, contract, benefit plan, agreement, or program may provide a method to allow a covered individual to exchange one inpatient day of treatment for four outpatient visits or exchange four outpatient visits for one inpatient day of treatment.

B. Whenever any such policies, contracts, programs, or plans provide for the reimbursement of health-related services that can be lawfully performed by a licensed clinical social worker, licensed under the provisions of R.S. 37:2701 et seq., the insured or other person entitled to benefits under such policy, contract, program, or plan shall be entitled to reimbursement for such services performed by a board-certified social worker notwithstanding any provisions of the policy, contract, program, or plan to the contrary.

C. No policy, contract, benefit plan, agreement, or program issued or entered into pursuant to this Section shall contain any provision for a waiting period in excess of sixty days from its effective date before benefits are payable for the treatment of severe mental illness or other mental disorders.

D. Nothing in this Section shall be construed to prohibit management of the provision of benefits for mental disorders through such methods as preadmission screening prior to the authorization of services or any other mechanism designed to limit coverage for services for mental disorders only to those deemed medically necessary by a licensed mental health professional.

Added by Acts 1981, No. 411, §1, eff. Jan. 1, 1982; Acts 1985, No. 213, §1; Acts 1999, No. 1285, §1, eff. Jan. 1, 2000; Acts 1999, No. 1309, §4, eff. Jan. 1, 2000; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 51, §1; Redesignated from R.S. 22:669 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 648, §2; Acts 2009, No. 251, §5, eff. Jan. 1, 2010; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1044 - Health coverage; participants in clinical trials

§1044. Health coverage; participants in clinical trials

A. As used in this Section, the following terms and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Cooperative group" means a formal network of facilities that collaborate on research projects and have an established NIH-approved peer review program operating within the group. "Cooperative group" includes the following:

(a) NCI funded clinical cooperative groups such as the Southwestern Oncology Group, Radiation Therapy Oncology Group, etc.

(b) The NCI Community Clinical Oncology Program and its minority-based affiliates.

(2) "FDA" means the Federal Food and Drug Administration.

(3) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer.

(4) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. For purposes of this Section and Subpart B of Part II of Chapter 6 of this Title, a "health insurance issuer" shall include the Office of Group Benefits programs.

(5) "Member" means a policyholder, subscriber, insured, or certificate holder or a covered dependent of a policyholder, subscriber, insured, or certificate holder.

(6) "Multiple project assurance contract" means a contract between an institution and the United States Department of Health and Human Services office for protection from research risks which contract defines the relationship of the institution to the office for protection from research risks and which sets out the responsibilities of the institution and the procedures that will be used by the institution to protect human subjects.

(7) "NCI" means the National Cancer Institute.

(8) "NIH" means the National Institutes of Health.

(9) "Patient" means a policyholder, subscriber, or certificate holder or a covered dependent of a policyholder, subscriber, or certificate holder.

(10) "Patient cost" means any of the cost of health care services, treatments, or testing that are incurred as part of the protocol treatment being provided to the patient for purposes of the clinical trial. "Patient cost" shall not include the following items:

(a) The cost of non-health care services that a patient may be required to receive as a result of the treatment being provided pursuant to the clinical trial.

(b) Costs associated with managing the research data associated with the clinical trial.

(c) The cost of such investigational devices or drugs not required to be covered under R.S. 22:999.

(d) Costs not otherwise covered under the insured, subscriber, or enrollee's policy, plan, or contract of coverage for noninvestigational treatments.

B. The provisions of this Section shall apply to all health insurance coverage issued by a health insurance insurer for delivery in this state, except limited benefit and short duration health insurance policies that provide cash benefits directly to the insured when hospitalized, injured, or ill.

C. This Section shall not apply to any policy or plan or contract paid for under Title XVII or Title X of the federal Social Security Act.

D. Each policy or plan subject to the provisions of this Section shall provide coverage for patient costs incurred as a result of a treatment being provided in accordance with a clinical trial for cancer except any applicable copayment, deductible, or coinsurance amounts. Such costs shall include coverage for costs incurred for health-related services not otherwise required under R.S. 22:999.

E. Costs of investigational treatments and costs of associated protocol-related patient care shall be covered if all of the following criteria are met:

(1) The treatment is being provided with a therapeutic or palliative intent for patients with cancer, or for the prevention or early detection of cancer.

(2) The treatment is being provided or the studies are being conducted in a Phase II, Phase III, or Phase IV clinical trial for cancer.

(3) The treatment is being provided in accordance with a clinical trial approved by one of the following entities:

(a) One of the United States NIH.

(b) A cooperative group funded by one of the NIH.

(c) The FDA in the form of an investigational new drug application.

(d) The United States Department of Veterans Affairs.

(e) The United States Department of Defense.

(f) A federally funded general clinical research center.

(g) The Coalition of National Cancer Cooperative Groups.

(4) The proposed protocol has been reviewed and approved by a qualified institutional review board which operates in this state and which has a multiple project assurance contract approved by the office of protection from research risks.

(5) The facility and personnel providing the protocol provided the treatment within their scope of practice, experience, and training and are capable of doing so by virtue of their experience, training, and volume of patients treated to maintain expertise.

(6) There is no clearly superior, non-investigational approach.

(7) The available clinical or preclinical data provide a reasonable expectation that the treatment will be at least as efficacious as the non-investigational alternative.

(8) The patient has signed an institutional review board-approved consent form.

F. Any entity seeking coverage for treatment in a clinical trial approved by an institutional review board shall post electronically, and keep up-to-date, a list of the cancer clinical trials meeting these requirements and the list shall include the following for each clinical trial:

(1) The phase for which the trial is approved.

(2) The entity approving the trial which renders it eligible for reimbursement.

(3) The cancer or cancers for which the trial is approved.

(4) The estimated number of participants in the trial.

G. The provisions of this Section shall not be construed to affect compliance or coverage for off-label use of drugs not directly affected by this Section.

H. The commissioner may promulgate necessary rules and regulations, pursuant to R.S. 22:11, to provide for submission of annual reports by health insurers describing clinical trials for which coverage was provided to insureds, subscribers, or enrollees.

Acts 1999, No. 1357, §1, eff. July 12, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:230.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1045 - Group, blanket, and association health and accident insurance; continuation of coverage

§1045. Group, blanket, and association health and accident insurance; continuation of coverage

A. Each group, blanket, or association insurance policy containing provisions for payment by the insurer of benefits for expenses incurred for hospital, nursing, medical, or surgical services, issued or renewed in this state on or after September 9, 1983, shall include within its provisions the following:

(1) An option for all surviving spouses, that are fifty years of age or greater, of deceased employees covered by the group plan by virtue of their family relationship to a group member to continue as a member of the group plan when their eligibility for group coverage ceases due to death of the employee-member.

(2) The continuation option provided for above shall not be conditioned upon any physical examination.

(3) The continuation option shall entitle the surviving spouse to coverage identical in scope to that provided for under the group plan.

(4) The policyholder shall be responsible for billing and collection of the premium; however, the premium amount shall not exceed the premium assessed for each group member under the group insurance policy. The premium shall be based upon the community costs of the pool of members of the group insurance policy, family members, or dependents covered under the group policy.

(5) The surviving spouse shall have ninety days after the date of death to notify the insurer that the continuation option will be exercised. Coverage under the group insurance plan shall not be terminated during the ninety day notification period. No probationary or waiting period shall be required.

(6) If the continuation option is exercised, coverage of the surviving spouse under the group plan shall continue without interruption and may not be terminated, unless one of the following occurs:

(a) The insured fails to make timely payment of the required premium amount.

(b) The insured becomes eligible for Medicare benefits.

(c) The insured becomes eligible to participate in another group health and accident insurance plan.

(d) The insured remarries.

B. If the insurer has been furnished with the home address of the surviving spouse and has been notified of the death of the employee by the policy owner, the insurer shall notify the surviving spouse of the right to the continuation option.

C. This Section shall not be construed to interfere with or diminish any protection already provided pursuant to collective bargaining agreements and employer-sponsored plans that are more favorable to the surviving spouses benefited thereby than the protection offered by this Section.

Added by Acts 1983, No. 513, §1; Acts 2003, No. 129, §1, eff. May 28, 2003; Redesignated from R.S. 22:215.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1046 - Group health insurance continuation

§1046. Group health insurance continuation

A. As used in this Section the following terms shall have the following meanings:

(1) "Group policy" means a group accident and health insurance policy or group certificate delivered or issued for delivery in this state by an insurer, a nonprofit hospital or medical service organization, a domestic nonprofit mutual association which is engaged exclusively in the furnishing of hospital services, medical or surgical benefits, a health maintenance organization, or a self-insured plan.

(2) "Medicare" means Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded.

(3) "Premium" means any premium or other consideration payable for coverage under a group or individual policy.

B. A group policy delivered or issued for delivery in this state which insures employees or members, and their eligible dependents, if they have elected to include them, for hospital, surgical or major medical insurance on an expense incurred or service basis, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose insurance for these types of coverage under the group policy would otherwise terminate because of termination of active employment or membership, death or divorce of the employee or member shall be entitled to continue their hospital, surgical, and medical insurance under that group policy, for themselves or their eligible dependents who were insured on the date of termination, subject to all of the group policy's terms and conditions applicable to those forms of insurance and to the conditions specified in this Section. The terms and conditions set forth in this Section are intended as minimum requirements and shall not be construed to impose additional or different requirements upon those group hospital, surgical, or major medical plans already in force, or hereafter placed into effect, that provide continuation benefits equal to or better than those required in this Section.

C. Continuation shall be available under this Section only if the employee or member has been continuously insured under the group policy, or for similar benefits under any other group policy that it replaced, during the period of three consecutive months immediately prior to the date of termination.

D. Continuation shall not be available for any person: (1) who, within thirty-one days of termination, is or could be covered by any other arrangement of hospital, surgical, or medical coverage for individuals in a group; or (2) whose insurance terminated because of fraud; or (3) whose insurance terminated because he failed to pay any required contribution for the insurance; or (4) who is eligible for continuation under the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1987 (COBRA).

E. Repealed by Acts 2012, No. 830, §2, eff. Jan. 1, 2013.

F. An employee or member electing continuation shall pay to the group policyholder or his employer, in advance, the amount of contribution required by the policyholder or employer, but not more than the full group rate for the insurance applicable to the employee or member under the group policy on the due date of each payment. The employee or member shall not be required to pay the amount of the contribution less often than monthly. In order to be eligible for continuation of coverage, the employee or member shall make a written election of continuation, on a form provided by the group policyholder, and pay the first contribution, in advance, to the policyholder or employer no later than the end of the month following the month in which the event that made the employee or member eligible for coverage under this Section occurs. Such form shall be as prescribed in this Section. If the dependent is eligible due to divorce, the event shall be deemed to have occurred on the date of the judgment of divorce.

G. Continuation of insurance under the group policy for any person shall terminate on the earliest of the following dates:

(1) The date twelve months after the date the employee's or member's insurance under the policy would otherwise have terminated because of termination of employment or membership.

(2) The date ending the period for which the employee or member last makes his required contribution, if he discontinues his contributions.

(3) The date the employee or member becomes or is eligible to become covered for similar benefits under any arrangement of coverage for individuals in a group, whether insured or self-insured.

(4) The date on which the group policy is terminated or, in the case of a multiple employer plan, the date his employer terminates participation under the group master policy.

(5) The date on which an enrolled member of a health maintenance organization legally resides outside the service area of the organization.

H. A notification of the continuation privilege shall be included in each individual certification of coverage.

Acts 1992, No. 343, §1; Acts 1993, No. 659, §1; Acts 2008, No. 199, §1; Redesignated from R.S. 22:215.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan, 1, 2011; Acts 2012, No. 830, §§1, 2, eff. Jan. 1, 2013.



RS 22:1047 - Statutory mandates; actuarial cost analysis; periodic reevaluation; moratorium on additional mandates

§1047. Statutory mandates; actuarial cost analysis; periodic reevaluation; moratorium on additional mandates

A. For purposes of this Section:

(1) "Statutory mandate" shall mean any provision of law that requires a health insurer, health maintenance organization, or preferred provider organization to provide or offer coverage for mandated benefits or mandated options to its insureds, enrollees, or subscribers.

(a) Statutory mandates shall include R.S. 22:245, 999, 1024(B), 1025-1028, 1030-1032, 1034, 1040, and 1042-1044.

(b) Statutory mandate shall not include any federally mandated benefit or mandated option.

(2) "Actuarial cost analysis" shall mean an analysis conducted by the Department of Insurance of the costs associated with the statutory mandate, including but not limited to the actual premium cost of the specific mandate and the effect of the mandate on insurance premiums charged to the citizens of this state.

(3) "Periodic reevaluation" shall mean evaluation by the House and Senate Committees on Insurance of each statutory mandate and of the relevant actuarial cost analysis conducted by the Department of Insurance as required by Subsection B of this Section.

B.(1) Each statutory mandate specified in Subparagraph (A)(1)(a) of this Section shall undergo an actuarial cost analysis, the results of which shall be reported to the House and Senate Committees on Insurance prior to commencement of the 2003 Regular Session of the Legislature for their periodic reevaluation.

(2) Any statutory mandate enacted or reenacted after January 1, 2001, shall undergo an actuarial cost analysis, the results of which shall be reported to the House and Senate Committees on Insurance prior to commencement of the fourth regular session of the legislature after the regular session in which it was enacted or reenacted for their periodic reevaluation.

C.(1) Notwithstanding any other provision of law to the contrary, a health insurance issuer shall not be required to deliver, issue, or renew a health benefit plan on or after January 1, 2004, and before December 31, 2008, that includes any additional mandate benefit or mandated option beyond those statutory requirements in effect for health benefit plans on July 2, 2003. This Subsection shall apply to any health benefit plan delivered or issued for delivery in this state, including any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare plan, health and accident insurance policy, or any policy of group, family group, blanket, or franchise health and accident insurance, self-insurance plan, health maintenance organization, preferred provider organization, or the Office of Group Benefits.

(2) Nothing in this Subsection shall be construed to prohibit an employer from electing to expand coverage on any group or individual health benefit plan or policy covering the employer and the employees of the employer.

(3) Nothing in this Subsection shall be construed to prohibit a health insurance issuer from electing to expand coverage on any group or individual health benefit plan.

D. Nothing in this Section shall affect the fiscal impact report required by R.S. 24:603.1 to be attached to any legislation mandating health insurance benefits or options prior to its consideration by any committee of either house of the legislature.

E. Nothing in this Section shall be construed to allow a health benefit plan policy delivered, issued, or renewed after July 2, 2003, to suspend, limit, or modify any mandates in effect on that date.

Acts 2001, No. 1133, §1; Acts 2003, No. 1115, §1, eff. July 2, 2003; Redesignated from R.S. 22:230.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: See Acts 2003, Nos. 816 and 829, §§2 and 3.



RS 22:1048 - Flexible health benefit policies, contracts, and agreements

§1048. Flexible health benefit policies, contracts, and agreements

A. For purposes of this Section, notwithstanding any law to the contrary, the following terms shall be defined as follows:

(1) "Flexible health benefits policy, contract, or agreement" means a health insurance policy, contract, or agreement that offers coverage for preventive care, emergency care, inpatient and outpatient hospital care, and physician care but that is not required to include, in whole or in part, state-mandated health benefits.

(2) "Group health policy" is any policy of health and accident insurance covering more than one person. However, for purposes of this Section, "group health policy" shall be limited to any such policy offered to employees of an employer that employs fifty or fewer individuals.

(3) "Health insurance policy, contract, or agreement" means a group health policy or similar coverage issued by a health maintenance organization. For purposes of this Section, such group policies or coverage shall be limited to those offered to employees of employers that employ fifty or fewer individuals. "Health insurance policy, contract, or agreement" shall also mean any individual health policy or health maintenance organization individual subscriber or enrollee agreement.

(4) "Individual health policy" means health insurance coverage offered to an individual in the individual market but does not include limited duration insurance.

(5) "State-mandated health benefits" means coverage required or required to be offered under this Code or other laws of this state to be provided in an individual or group health policy or similar coverage by a health maintenance organization that does any of the following:

(a) Includes coverage for specific health care services or benefits.

(b) Places limitations or restrictions on deductibles, coinsurance, copayments, or any annual or lifetime maximum benefit amounts.

(c) Includes a specific category of licensed health care practitioners from which an insured is entitled to receive care.

(d) Requires coverage for all services that a health care practitioner recommends that are consistent with generally accepted principles of professional medicine or a similar standard.

B. A health insurer or health maintenance organization properly authorized in this state may offer one or more flexible health benefits policies, contracts, or agreements. In offering such a policy, contract, or agreement, the health insurer or health maintenance organization shall do each of the following:

(1) Provide written notice to the proposed insured, subscriber, or enrollee, as required in Subsection C of this Section.

(2) Make available to the proposed insured, subscriber, or enrollee, subject to underwriting, at least one health insurance policy, contract, or agreement that provides all state-mandated health benefits.

(3) Provide a list of current state-mandated health benefits to the proposed insured, subscriber, or enrollee.

C. For flexible health benefit policies, contracts, or agreements, the written notice required in Paragraph (B)(1) shall include in bold type within or accompanying the written application for such policy, contract, or agreement the following:

"You have the option to select a flexible health benefits policy, contract, or agreement which is not subject to all of the state-mandated health benefits normally required in insurance policies, contracts, or agreements in this state. You have been provided a list of specific services and benefits mandated to be covered under Louisiana law. This flexible health benefits policy, contract, or agreement may provide a more affordable health insurance policy, contract, or agreement for you. At the same time, it may provide you with fewer health benefits than those normally imposed on health insurance policies, contracts, or agreements in Louisiana. If you are considering this option, please consult with your insurance producer to learn the degree to which the flexible health benefits policy, contract, or agreement does not provide benefits equal to those policies, contracts, or agreements subject to state-mandated health benefits."

Acts 2004, No. 799, §1; Redesignated from R.S. 22:230.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1049 - Requirement for coverage of prosthetic devices and prosthetic services

§1049. Requirement for coverage of prosthetic devices and prosthetic services

A. Notwithstanding the provisions of R.S. 22:1047 to the contrary, any health coverage plan specified in Subsection H of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2009, shall provide coverage of prosthetic devices and prosthetic services as further provided in this Section.

B. Eligibility and limits of coverage for prosthetic devices and prosthetic services shall be determined by the health coverage plan, based on medical necessity. Any denial or limit of coverage based on lack of medical necessity may be appealed in accordance with R.S. 22:1121 et seq. Such medical necessity determination shall consider information and recommendation from the treating physician in consultation with the insured, including the results of a functional limit test. Such test shall consider but not be limited to the following factors:

(1) The insured's past history, including prior use of prosthetic devices if applicable.

(2) The insured's current condition, including the status of the residual limb and the nature of other medical problems.

(3) The insured's desire to ambulate, with respect to lower limb prosthetic devices, or maximize upper limb function, with respect to upper limb prosthetic devices.

C. A health coverage plan may require prior authorization for prosthetic devices and prosthetic services in the same manner that prior authorization is required for any other covered benefit.

D. A health coverage plan may impose co-payments, deductibles, or coinsurance amounts on prosthetic devices and prosthetic services. The co-payments shall not be greater than the co-payments that apply to other benefits under the plan. The repair and replacement of prosthetic devices also shall be covered subject to co-payments, coinsurance, and deductibles that are no more restrictive than the co-payments, coinsurance, and deductibles that apply to other benefits under the plan, unless necessitated by misuse or loss.

E. A health coverage plan shall include a requirement that prosthetic devices be provided by an accredited facility and a requirement that prosthetic services be prescribed by a licensed physician and provided by an accredited facility.

F. Coverage of prosthetic devices and prosthetic services may be made subject to but no more restrictive than the provisions of a health coverage plan that apply to other benefits under the plan.

G.(1) A health coverage plan may apply an annual limit of benefits payable under this Section of no less than fifty thousand dollars per limb.

(2) This Subsection does not prohibit a health benefit plan from providing coverage that is greater or more favorable to an insured than the requirements of this Subsection.

(3) An insured may choose a prosthetic device that is priced higher than the benefit payable under the health benefit plan and may pay the difference between the price of the device and the benefit payable, without financial or contractual penalty to the provider of the device.

H. As used in the Section:

(1) "Accredited facility" means any entity that is accredited by the American Board for Certification in Orthotics Prosthetics and Pedorthics (ABC) or by the Board for Orthotist/Prosthetist Certification (BOC) and that provides prosthetic devices or prosthetic services.

(2) "Health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

(3) "Prosthetic device" or "prosthesis" means an artificial limb designed to maximize function, stability, and safety of the patient. Prosthetic device or prosthesis also means an artificial medical device that is not surgically implanted and that is used to replace a missing limb. The term does not include artificial eyes, ears, noses, dental appliances, ostomy products, or devices such as eyelashes or wigs.

(4) "Prosthetic services" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, aligning, adjusting, or servicing of a prosthesis through the replacement of external parts of a human body lost due to amputation or congenital deformities to restore function, cosmesis, or both. It shall also include any medically necessary clinical care.

I. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2008, No. 349, §1, eff. June 21, 2008; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.



RS 22:1050 - Requirement for coverage of diagnosis and treatment of autism spectrum disorders in individuals less than twenty-one years of age

§1050. Requirement for coverage of diagnosis and treatment of autism spectrum disorders in individuals less than twenty-one years of age

A.(1) Except as otherwise provided in Subsection H of this Section, any health coverage plan specified in Paragraph (G)(6) of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2014, shall provide coverage for the diagnosis and treatment of autism spectrum disorders in individuals less than twenty-one years of age.

(2) No insurer or other issuer of a health coverage plan may terminate coverage or refuse to deliver, execute, issue, amend, adjust, or renew coverage to an individual solely because the individual is diagnosed with one of the autism spectrum disorders or has received treatment for an autism spectrum disorder.

B. Coverage under this Section shall not be subject to any limits on the number of visits an individual may make to an autism services provider.

C. Coverage under this Section may be subject to copayment, deductible, and coinsurance provisions of a health coverage plan to the extent that other medical services covered by the plan are subject to these provisions.

D.(1) Coverage under this Section shall be subject to a maximum benefit of thirty-six thousand dollars per year.

(2) Payments made by an insurer or issuer of a health coverage plan on behalf of a covered individual for any care, treatment, intervention, service, or item unrelated to autism spectrum disorders shall not be applied towards the maximum established under this Subsection.

E. This Section shall not be construed as limiting benefits not related to the treatment of autism spectrum disorders that are otherwise available to an individual under a health coverage plan.

F. A health coverage plan may review proposed treatment of autism spectrum disorders according to medical necessity criteria that may be based in part on evidence of continued improvement as a result of the treatment. Medical necessity determinations shall be subject to appeal rights as described in R.S. 22:1121 et seq.

G. As used in this Section:

(1) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relations between environment and behavior.

(2) "Autism services provider" means any person, entity, or group which provides treatment of autism spectrum disorders. When the treatment provided by the autism services provider is applied behavior analysis as defined in this Subsection, such provider shall be certified as a behavior analyst by the Behavior Analyst Certification Board or shall provide, if requested, documented evidence of equivalent education, professional training, and supervised experience in applied behavior analysis.

(3) "Autism spectrum disorders" means any of the pervasive developmental disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM), including Autistic Disorder, Asperger's Disorder, and Pervasive Developmental Disorder Not Otherwise Specified.

(4) "Diagnosis of autism spectrum disorders" means medically necessary assessment, evaluations, or tests to diagnose whether an individual has one of the autism spectrum disorders.

(5) "Habilitative or rehabilitative care" means professional, counseling, and guidance services and treatment programs, including applied behavior analysis, that are necessary to develop, maintain, and restore, to the maximum extent practicable, the functioning of an individual.

(6) "Health coverage plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

(7) "Pharmacy care" means medications prescribed by a licensed physician.

(8) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed in this state.

(9) "Psychological care" means direct or consultative services provided by a psychologist licensed in this state.

(10) "Therapeutic care" means services provided by licensed or certified speech therapists, occupational therapists, or physical therapists licensed or certified in this state.

(11) "Treatment of autism spectrum disorders" shall include the following care prescribed, provided, or ordered for an individual diagnosed with one of the autism spectrum disorders by a physician or psychologist who shall be licensed in this state and who shall supervise provision of such care:

(a) Habilitative or rehabilitative care.

(b) Pharmacy care.

(c) Psychiatric care.

(d) Psychological care.

(e) Therapeutic care.

H. The provisions of this Section shall not apply to:

(1) Repealed by Acts 2012, No. 208, §2.

(2) Individually underwritten, guaranteed renewable health insurance policies.

(3) Limited benefit health insurance policies or contracts.

Acts 2008, No. 648, §1; Acts 2009, No. 419, §1; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2012, No. 208, §§1, 2.



RS 22:1051 - Benefits for certain services provided by a licensed marriage and family therapist

§1051. Benefits for certain services provided by a licensed marriage and family therapist

A. Notwithstanding any contrary provision of a health coverage plan specified in Subsection C of this Section which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2009, whenever such plan provides benefits for health-related services that can be lawfully performed by a marriage and family therapist licensed under the provisions of R.S. 37:1101 et seq., the insured or other person entitled to benefits under such health coverage plan shall be entitled to benefits for such services performed by a licensed marriage and family therapist. In order for a policyholder or covered dependent to be eligible for in-network benefits and for a health care provider to be reimbursed directly by a health insurance issuer, such health care provider shall meet a health insurance issuer's contracting and credentialing requirements. Nothing in this Section shall be construed to mean that any health coverage plan is required to include benefits for any additional services.

B. The provisions of this Section shall apply only to those services which a licensed marriage and family therapist is authorized to perform under the provisions of R.S. 37:1101 et seq.

C. As used in this Section, "health coverage plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract, or other agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type in this state, including a group insurance plan, a self-insurance plan, and the Office of Group Benefits programs.

Acts 2008, No. 305, §1.



RS 22:1052 - Exemption from health insurance mandates

§1052. Exemption from health insurance mandates

Notwithstanding any other provision of this Title to the contrary and not unless otherwise specifically provided in an act of the legislature, the provisions of this Subpart shall not apply to limited benefit health insurance policies or contracts, as defined by R.S. 22:47(2)(c).

Acts 2010, No. 549, §1.



RS 22:1053 - Requirement for coverage of step therapy or fail first protocols

§1053. Requirement for coverage of step therapy or fail first protocols

A. Notwithstanding the provisions of R.S. 22:1047 to the contrary, any health care coverage plan specified in Subsection D of this Section which includes prescription benefits as part of its policy or contract, which utilizes step therapy or fail first protocols, and which is issued for delivery, delivered, renewed, or otherwise contracted for in this state on or after January 1, 2011, shall comply with the provisions of this Section.

B. When medications for the treatment of any medical condition are restricted for use by an insurer by a step therapy or fail first protocol, the prescribing physician shall have access to a clear and convenient process to expeditiously request an override of such restriction from the insurer. An override of such restriction shall be expeditiously granted by the insurer under any of the following circumstances:

(1) The prescribing physician can demonstrate to the health coverage plan, based on sound clinical evidence, that the preferred treatment required under step therapy or fail first protocol has been ineffective in the treatment of the insured's disease or medical condition.

(2) The prescribing physician can demonstrate to the health coverage plan, based on sound clinical evidence, that the preferred treatment required under the step therapy or fail first protocol is reasonably expected to be ineffective based on the known relevant physical or mental characteristics and medical history of the insured and known characteristics of the drug regimen.

(3) The prescribing physician can demonstrate to the health coverage plan, based on sound clinical evidence, that the preferred treatment required under the step therapy or fail first protocol will cause or will likely cause an adverse reaction or other physical harm to the insured.

C. The duration of any step therapy or fail first protocol shall not be longer than the customary period for the medication when such treatment is demonstrated by the prescribing physician to be clinically ineffective. When the health coverage plan can demonstrate, through sound clinical evidence, that the originally prescribed medication is likely to require more than the customary period for such medication to provide any relief or an amelioration to the insured, the step therapy or fail first protocol may be extended for an additional period of time no longer than the original customary period for the medication.

D. As used in this Section, a "health coverage plan" shall mean any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

Acts 2010, No. 884, §1; Acts 2011, No. 144, §1.



RS 22:1054 - Requirement for access to coverage for individuals in a health plan diagnosed with a terminal condition

§1054. Requirement for access to coverage for individuals diagnosed with a terminal condition

A. Notwithstanding any other provision of the law to the contrary and particularly the provisions of R.S. 22:1047, no health care coverage plan shall deny coverage for medically necessary treatment prescribed by a physician and agreed to by a fully informed insured or, if the insured lacks legal capacity to consent, by a person who has legal authority to consent on the insured's behalf, based solely on an insured's life expectancy or the fact that the insured is diagnosed with a terminal condition.

B. Refusing coverage for medically necessary treatment to be rendered to an insured based solely on the insured's life expectancy or the fact that the insured is diagnosed with a terminal condition shall be a violation of this Section.

C.(1) As used in this Section, "terminal condition" means any malignancy or chronic end-stage cardiovascular or cerebral vascular disease that is likely to result in the insured's death.

(2) As used in this Section, "health coverage plan" means any hospital, health or medical insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization or a preferred provider organization, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and the Office of Group Benefits programs.

Acts 2014, No. 541, §1, eff. June 5, 2014.



RS 22:1060.1 - Definitions

SUBPART B-1. COVERAGE OF PRESCRIPTION DRUGS

THROUGH A DRUG FORMULARY

§1060.1. Definitions

As used in this Subpart, the following definitions shall apply:

(1) "Authorized prescriber" means a person licensed, registered, or otherwise authorized by the appropriate licensing board to prescribe prescription drugs in the course of professional practice.

(2) "Drug formulary" or "formulary" means a list of prescription drugs which meets any of the following criteria:

(a) For which a health benefit plan provides coverage.

(b) For which a health benefit plan approves payment.

(c) That a health insurance issuer encourages or offers incentives for physicians or other authorized prescribers to prescribe.

(3) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer under a health benefit plan.

(4) "Health benefit plan" or "plan" means an entity which provides benefits through or by a health insurance issuer consisting of health care services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as health care services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract; however, "health benefit plan" shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950 or limited benefit and supplemental health insurance policies, benefits provided under a separate policy, certificate, or contract of insurance for accidents, disability income, limited scope dental or vision benefits, benefits for long-term care, nursing home care, home health care, or specific diseases or illnesses, or any other limited benefit policy or contract as defined in R.S. 22:47(2)(c).

(5) "Health care services" means services, items, supplies, or prescription drugs for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease.

(6) "Health insurance issuer" or "issuer" means any entity that offers a health benefit plan through a policy, contract, or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" or "issuer" shall include but not be limited to a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title. A "health insurance issuer" or "issuer" shall not include any entity preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974 or the Office of Group Benefits.

(7) "Physician" means a person licensed by the Louisiana State Board of Medical Examiners.

(8) "Prescription drug" or "drug" means any of the following:

(a) A substance for which federal or state law requires a prescription before the substance may be legally dispensed to the public.

(b) A drug or device that under federal law is required, before being dispensed or delivered, to be labeled with the statement: "Caution: Federal law prohibits dispensing without prescription" or "Rx only" or another legend that complies with federal law.

(c) A drug or device that is required by federal or state statute or regulation to be dispensed on prescriptions or that is restricted to use by a physician or other authorized prescriber.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012.



RS 22:1060.2 - Notice and disclosure of certain information required

§1060.2. Notice and disclosure of certain information required

A health insurance issuer of a health benefit plan that covers prescription drugs and uses one or more drug formularies to specify the prescription drugs covered under the plan shall:

(1) Provide in plain language in the coverage documentation provided to each enrollee each of the following:

(a) Notice that the plan uses one or more drug formularies.

(b) An explanation of what a drug formulary is.

(c) A statement regarding the method the health insurance issuer uses to determine the prescription drugs to be included in or excluded from a drug formulary.

(d) A statement of how often the health insurance issuer reviews the contents of each drug formulary.

(e) Notice, on a form approved by the Department of Insurance, that an enrollee may contact the health insurance issuer to determine whether a specific drug is included in a particular drug formulary.

(2) Disclose to an individual upon request, not later than the third business day after the date of the request, whether a specific drug is included in a particular drug formulary.

(3) Notify an enrollee and any other individual who requests information pursuant to this Section that the inclusion of a drug in a drug formulary does not guarantee that an enrollee's physician or other authorized prescriber will prescribe the drug for a particular medical condition or mental illness.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012.



RS 22:1060.3 - Continuation of coverage required; other drugs not precluded

§1060.3. Continuation of coverage required; other drugs not precluded

A. A health insurance issuer of a health benefit plan that covers prescription drugs shall offer to each enrollee at the contracted benefit level and until the enrollee's plan renewal date any prescription drug that was approved or covered under the plan for a medical condition or medical illness, regardless of whether the drug has been removed from the health benefit plan's drug formulary before the plan renewal date. Nothing herein shall prohibit the health insurance issuer from providing information to the enrollee regarding alternative covered drugs.

B. This Section shall not prohibit a physician or other authorized prescriber from prescribing a drug that is an alternative to a drug for which continuation of coverage is required by Subsection A of this Section if the alternative drug meets each of the following conditions:

(1) The drug is covered under the health benefit plan.

(2) The drug is medically appropriate for the enrollee.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2012, No. 316, §1, eff. May 25, 2012.



RS 22:1060.4 - Adverse determination

§1060.4. Adverse determination

A. The refusal of a health insurance issuer to provide benefits to an enrollee for a prescription drug is an adverse determination for the purposes of Subpart F of this Part, R.S. 22:1121 et seq., relative to medical necessity review organizations, if each of the following conditions is met:

(1) The drug is not included in a drug formulary used by the health benefit plan.

(2) The enrollee's physician or other authorized prescriber has determined the drug is medically necessary.

B. The enrollee may appeal the adverse determination pursuant to Subpart F of this Part, R.S. 22:1121 et seq., relative to medical necessity review organizations.

Acts 2011, No. 350, §1, eff. Jan. 1, 2012.



RS 22:1060.5 - Specialty drug tiers; prohibitions; limits on copayments

§1060.5. Specialty drug tiers; prohibitions; limits on copayments

A. A health insurance issuer of a health benefit plan that covers prescription drugs, as defined in R.S. 22:1060.1(8), and utilizes a formulary tier that is higher than a preferred or non-preferred brand drug tier, sometimes known as a specialty drug tier, shall limit any required copayment or coinsurance applicable to drugs on such tier to an amount not to exceed one hundred and fifty dollars per month for each drug up to a thirty-day supply of any single drug. This limit shall be inclusive of any copayment or coinsurance. This limit shall be applicable after any deductible is reached and until the individual's maximum out-of-pocket limit has been reached.

B. A health care issuer of a health benefit plan that covers prescription drugs, as defined in R.S. 22:1060.1(8), and utilizes specialty tiers shall be required to implement an exceptions process that allows enrollees to request an exception to the formulary. Under such an exception, a non-formulary specialty drug could be deemed covered under the formulary if the prescribing physician determines that the formulary drug for treatment of the same condition either would not be as effective for the individual, would have adverse effects for the individual, or both. In the event an enrollee is denied an exception, such denial shall be considered an adverse event and shall be subject to the health plan internal review process and the state external review process.

C. The provisions of this Section shall not apply to the Office of Group Benefits or to the claims of the Office of Group Benefits enrollees administered by health insurance issuers.

Acts 2014, No. 453, §1, eff. Jan. 1, 2015.



RS 22:1061 - Definitions

SUBPART C. ASSURING PORTABILITY,

AVAILABILITY, RENEWABILITY OF HEALTH

INSURANCE COVERAGE

§1061. Definitions

As used in R.S. 22:984 and 1061 through 1079, the following terms shall have the following meanings:

(1)(a) "Group health plan" means an employee welfare benefit plan as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974 to the extent that the plan provides medical care, as defined in Subparagraph (b) of this Paragraph and including items and services paid for as medical care to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.

(b) "Medical care" means amounts paid for:

(i) The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body.

(ii) Amounts paid for transportation primarily for and essential to medical care referred to in Item (i) of this Subparagraph.

(iii) Amounts paid for insurance covering medical care referred to in Items (i) and (ii) of this Subparagraph.

(c) A program under which creditable coverage described in Paragraph (4) of this Section is provided shall be treated as a group health plan for purposes of applying R.S. 22:1062(E).

(2) Definitions relating to health insurance are:

(a) "Health insurance coverage" means benefits consisting of medical care, provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care, under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization, or health maintenance organization contract offered by a health insurance issuer.

(b) "Health insurance issuer" means an insurance company, including a health maintenance organization, as defined and licensed to engage in the business of insurance under Subpart I of Part I of Chapter 2 of this Title unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. Such term does not include a group health plan.

(c) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered in connection with such plan.

(d) "Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market, but does not include short-term limited duration insurance.

(3) "Excepted benefits" means benefits under one or more of the following:

(a) Benefits not subject to requirements:

(i) Coverage only for accident, or disability income insurance, or any combination.

(ii) Coverage issued as a supplement to liability insurance.

(iii) Liability insurance, including general liability insurance and automobile liability insurance.

(iv) Workers' compensation or similar insurance.

(v) Automobile medical payment insurance.

(vi) Credit-only insurance.

(vii) Coverage for on-site medical clinics.

(viii) Other similar insurance coverage, specified in regulations issued by the commissioner of insurance under the Administrative Procedure Act, under which benefits for medical care are secondary or incidental to other insurance benefits.

(b) Benefits not subject to requirements if offered separately:

(i) Limited scope dental or vision benefits.

(ii) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(iii) Such other similar, limited benefits as specified in reasonable regulations issued by the commissioner of insurance.

(c) Benefits not subject to requirements if offered as independent, non-coordinated benefits:

(i) Coverage only for a specified disease or illness.

(ii) Hospital indemnity or other fixed indemnity insurance.

(d) Benefits not subject to requirements if offered as a separate insurance policy:

(i) Medicare supplemental health insurance as defined under Section 1882(g)(1) of the Social Security Act.

(ii) Insurance coverage supplemental to military health benefits.

(iii) Similar supplemental coverage provided under a group health plan.

(4) "Creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

(a) A group health plan.

(b) Health insurance coverage.

(c) Medicare coverage provided under 42 USC 1395 et seq.

(d) Medical assistance coverage provided under 42 USC 1396 et seq.

(e) Medical insurance coverage under the General Military Law.

(f) A medical care program of the Indian Health Service or of a tribal organization.

(g) A state health benefits risk pool.

(h) A health plan offered for federal employees.

(i) A public health plan, as defined in regulations promulgated by the commissioner of insurance.

(j)(i) A health benefit plan provided to members of the Peace Corps.

(ii) Such term does not include coverage consisting solely of coverage of excepted benefits, as defined in Paragraph (3) of this Section.

(k) Medical assistance coverage provided under 42 USCA 1397 et seq.

(5) Other definitions are:

(a) "Beneficiary" means a person designated by a participant, or by the terms of a health insurance benefit plan, who is or may become entitled to a benefit under the plan.

(b) "Bona fide association" means, with respect to health insurance coverage offered in this state, an association which:

(i) Has been actively in existence for at least five years.

(ii) Has been formed and maintained in good faith for purposes other than obtaining insurance.

(iii) Does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee.

(iv) Makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to such members, or individuals eligible for coverage through a member.

(v) Does not make health insurance coverage offered through the association available other than in connection with a member of the association.

(vi) Meets such additional requirements as may be imposed by law.

(c) "COBRA continuation provision" means a provision which complies with R.S. 22:1096.

(d) "Employee" means any individual employed by an employer.

(e)(i) "Employer" means any person acting directly as an employer, or indirectly in the interest of an employer, in relation to an employee benefit plan, and includes a group or association of employers acting for an employer in such capacity.

(ii) "Large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(iii) "Small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least two but not more than fifty employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(iv) For purposes of this Subparagraph the following persons shall be treated as one employer:

(aa) Corporations which are members of a controlled group of corporations.

(bb) Trades or businesses, whether or not incorporated, which are under common control.

(cc) Affiliated service groups.

(v) In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether such employer is a small or large employer shall be based on the average number of employees that is reasonably expected such employer will employ on business days in the current calendar year.

(vi) Any reference in this Subparagraph to an employer shall include a reference to any predecessor of such employer.

(f) "Church plan" means a plan established and maintained for its employees or their beneficiaries by a church, convention, or association of churches. A plan established and maintained for its employees or their beneficiaries by a church, convention, or association of churches includes a plan maintained by an organization, whether a civil law corporation or otherwise, the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits, or both, for the employees of a church, convention, or association of churches, if such organization is controlled by or associated with a church, convention, or association of churches. The term "church plan" does not include a plan which is established and maintained primarily for the benefit of employees or their beneficiaries of such church, convention, or association of churches who are employed in connection with one or more unrelated trades or businesses.

(g)(i) "Governmental plan" means a plan established or maintained for its employees by the government of the United States, by the government of any state or political subdivision thereof, or by any agency or instrumentality of any of the foregoing.

(ii) "Federal governmental plan" means a governmental plan established or maintained for its employees by the government of the United States or by any agency or instrumentality of such government.

(iii) "Nonfederal governmental plan" means a governmental plan that is not a federal governmental plan.

(h) "Health status-related factor" means any of the factors described under R.S. 22:1063(A)(1).

(i) "Network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract or other participation agreement with the issuer.

(j) "Participant" means any employee or former employee of an employer, or any member or former member of an employee organization, who is or may become eligible to receive a benefit of any type from an employee benefit plan which covers employees of such employer or members of such organization, or whose beneficiaries may be eligible to receive any such benefit.

(k) "Placement" or "being placed", for adoption, in connection with any placement for adoption of a child with any person, means the assumption and retention by such person of a legal obligation for total or partial support of such child in anticipation of adoption of such child. The child's placement with such person terminates upon the termination of such legal obligation.

(l) "Plan sponsor" means:

(i) The employer in the case of a health benefit plan established or maintained by a single employer.

(ii) The employee organization in the case of a plan established or maintained by an employee organization.

(iii) In the case of a plan established or maintained by two or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group or representatives of the parties who establish or maintain the plan.

(m) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan, and includes coverage offered in connection with a group health plan that has fewer than two participants as current employees on the first day of the plan year.

(n) "Large group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health plan maintained by a large employer.

(o) "Small group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves, and their dependents, through a group health plan maintained by a small employer.

(p) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date. Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information.

(q) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for such enrollment.

(r) "Late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(i) The first period in which the individual is eligible to enroll under the plan.

(ii) A special enrollment period under R.S. 22:1062(F).

(s) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

(t) "Affiliation period" means a period which, under the terms of the health insurance coverage offered by the health maintenance organization, must expire before the health insurance coverage becomes effective. The organization is not required to provide health care services or benefits during such period and no premium shall be charged to the participant or beneficiary for any coverage during the period.

(u) "Affiliated service group" means a group consisting of a service organization, hereinafter in this Paragraph referred to as the "first organization", and one or more of the following:

(i) Any service organization which:

(aa) Is a shareholder or partner in the first organization.

(bb) Regularly performs services for the first organization or is regularly associated with the first organization in performing services for third persons.

(ii) Any other organization if:

(aa) A significant portion of the business of such organization is the performance of services of a type historically performed in such service field by employees.

(bb) Ten percent or more of the interests in such organization is held by persons who are highly compensated employees of the first organization or an organization described in Item (i) of this Subparagraph.

(v) "Service organization" means an organization the principal business of which is the performance of services.

(w) "Individual policy" means an accident and health insurance policy or certificate delivered or issued for delivery in this state by an insurer, nonprofit hospital or medical service organization, a domestic nonprofit mutual association which is engaged in the furnishing of hospital services, medical or surgical benefits, a health maintenance organization, or a self-insurance plan.

(x) "Portability" shall mean the exemption of the standard preexisting condition under a subsequent health insurance policy following the termination of a policy or plan from a previous health insurance policy or plan.

(y) "Modification affecting drug coverage" means any of the following:

(i) Removing a drug from a formulary.

(ii) Adding a requirement that an enrollee receive prior authorization for a drug.

(iii) Imposing or altering a quantity limit for a drug.

(iv) Imposing a step-therapy restriction for a drug.

(v) Moving a drug to a higher cost-sharing tier, unless a generic alternative is available.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 30, §1; Redesignated from R.S. 22:250.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2011, No. 350, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1061 redesignated as R.S. 22:838 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1062 - Increased portability through limitation on preexisting condition exclusions

§1062. Increased portability through limitation on preexisting condition exclusions

A. Limitation on preexisting condition exclusion period; crediting for periods of previous coverage. Subject to the provisions of Subsection D of this Section, a group health plan, and a health insurance issuer offering group health insurance coverage, may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(1) Such exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six-month period ending on the enrollment date.

(2) Such exclusion extends for a period of not more than twelve months, or eighteen months in the case of a late enrollee, after the enrollment date.

(3) The period of any such preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, if any, as defined in R.S. 22:1061(4) applicable to the participant or beneficiary as of the enrollment date.

B.(1) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after such period and before the enrollment date, there was a sixty-three day period during all of which the individual was not covered under any creditable coverage.

(2) For purposes of Paragraph (1) of this Subsection and Paragraph (D)(4) of this Section, any period that an individual is in a waiting period for any coverage under a group health plan, or for group health insurance coverage, or is in an affiliation period, shall not be taken into account in determining the continuous period.

(3)(a) Except as otherwise provided under Paragraph (2) of this Subsection, a group health plan, and a health insurance issuer offering group health insurance coverage, shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(b) A group health plan, or a health insurance issuer offering group health insurance, may elect to count a period of creditable coverage based on coverage of benefits within each of several classes or categories of benefits specified in regulations promulgated by the commissioner. Such election shall be made on a uniform basis for all participants and beneficiaries. Under such election a group health plan or issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within such class or category.

(c) In the case of an election with respect to a group health plan under Subparagraph (b) of this Paragraph, whether or not health insurance coverage is provided in connection with such plan, the plan shall:

(i) Prominently state in any disclosure statements concerning the plan, and state to each enrollee at the time of enrollment under the plan, that the plan has made such election.

(ii) Include in such statements a description of the effect of this election.

(d) In the case of an election under Subparagraph (b) of this Paragraph with respect to health insurance coverage offered by an issuer in the small or large group market, the issuer:

(i) Shall prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the issuer has made such election.

(ii) Shall include in such statements a description of the effect of such election.

(4) Periods of creditable coverage with respect to an individual shall be established through presentation of certifications described in Subsection E of this Section or in such other manner as may be specified in regulations.

C. Except as provided in Paragraph (4) of this Subsection, a group health plan and a health insurance issuer offering group health insurance coverage may not impose any preexisting condition exclusion:

(1) In the case of an individual who, as of the last day of the thirty-day period beginning with the date of birth, is covered under creditable coverage.

(2) In the case of a child who is adopted or placed for adoption before attaining eighteen years of age and who, as of the last day of the thirty-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This Paragraph shall not apply to coverage before the date of such adoption or placement for adoption.

(3) Relating to pregnancy as a preexisting condition.

(4) Paragraphs (1) and (2) of this Subsection shall not apply to an individual after the end of the first sixty-three day period during all of which the individual was not covered under any creditable coverage.

D.(1) A group health plan, and a health insurance issuer offering group health insurance coverage, shall provide the certification of the period of creditable coverage:

(a) At the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision.

(b) In the case of an individual becoming covered under such a provision, at the time the individual ceases to be covered under such provision.

(c) On the request on behalf of an individual made not later than twenty-four months after the date of cessation of the coverage described in Subparagraph (a) or (b) of this Paragraph, whichever is later. The certification under Subparagraph (a) of this Paragraph may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

(2) The certification shall include a written certification of the following:

(a) The period of creditable coverage of the individual under such plan and the coverage, if any, under such COBRA continuation provision.

(b) The waiting period, if any, and affiliation period if applicable, imposed with respect to the individual for any coverage under such plan.

(3) To the extent that medical care under a group health plan consists of group health insurance coverage, the plan is deemed to have satisfied the certification requirement under Paragraphs (1) and (2) of this Subsection if the health insurance issuer offering the coverage provides for such certification in accordance therewith.

(4) A plan or issuer providing certification of coverage of an individual pursuant to an election under Subparagraph (B)(3)(b):

(a) Upon request of the succeeding plan or issuer, shall promptly disclose to such requesting plan or issuer information on coverage of classes and categories of health benefits available under such entity's plan or coverage.

(b) May charge the requesting plan or issuer for the reasonable cost of disclosing such information.

(5) The commissioner of insurance shall take all appropriate measures to prevent an entity's failure to provide information under this Subsection with respect to previous coverage of an individual from adversely affecting any subsequent coverage of the individual under another group health plan or health insurance coverage. Such measures shall include enforcement of all applicable state and federal laws and regulations and adoption of any reasonable regulations required for the enforcement thereof.

E.(1) A group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan, or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms, to enroll for coverage under the terms of the plan if each of the following conditions are met:

(a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent.

(b) The employee stated in writing at such time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer, if applicable, required such a statement at such time and provided the employee with notice of such requirement, and the consequences of such requirement, at such time.

(c) The employee's or dependent's coverage described in Subparagraph (a) of this Paragraph.

(i) Was under a COBRA continuation provision and the coverage under such provision was exhausted.

(ii) Was not under such a provision and either the coverage was terminated as a result of loss of eligibility for the coverage, including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or employer contributions towards such coverage were terminated.

(d) Under the terms of the plan, the employee requests such enrollment not later than thirty days after the date of exhaustion of coverage described in Item (c)(i) of this Paragraph or termination of coverage or employer contribution described in Item (c)(ii) of this Paragraph.

(2)(a) Subject to eligibility requirements of group coverage pursuant to state law, a group health plan shall provide for a dependent special enrollment period during which the person, or, if not otherwise enrolled, the individual, may be enrolled under the plan as a dependent of the individual, if:

(i) A group health plan makes coverage available with respect to a dependent of an individual.

(ii) The individual is a participant under the plan, or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period.

(iii) A person becomes such a dependent of the individual through marriage, birth, or adoption or placement for adoption. In the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

(iv) The dependent child was enrolled in the Louisiana Children's Health Insurance Program or a Medicaid program prior to requesting enrollment in the group health plan, but is no longer eligible to be covered under either the Louisiana Children's Health Insurance Program or a Medicaid program.

(b) A dependent special enrollment period under this Paragraph shall be a period of not less than thirty days and shall begin on:

(i) In the case of marriage, adoption, or placement for adoption, the later of the following: the date dependent coverage is made available or the date of the marriage, adoption, or placement for adoption of a child, as the case may be.

(ii) In the case of a dependent child losing eligibility for coverage by the Louisiana Children's Health Insurance Program or a Medicaid program, the later of the following: the date dependent coverage is made available or the date when coverage under the Louisiana Children's Health Insurance Program or a Medicaid program ceases.

(c) If an individual seeks to enroll a dependent during the first thirty days of such a dependent special enrollment period, the coverage of the dependent shall become effective as follows:

(i) In the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received.

(ii) In the case of a dependent's adoption or placement for adoption, the date of such adoption or placement for adoption.

(iii) In the case of a dependent losing eligibility for coverage by the Louisiana Children's Health Insurance Program or a Medicaid program, the date when such coverage ceases.

F.(1) A health maintenance organization which offers health insurance coverage in connection with a group health plan and which does not impose any preexisting condition exclusion allowed under Subsection A of this Section with respect to any particular coverage option may impose an affiliation period for such coverage option, but only if the following apply:

(a) Such period is applied uniformly without regard to any health status-related factors.

(b) Such period does not exceed two months or three months in the case of a late enrollee.

(2) An affiliation period shall begin on the enrollment date and shall run concurrently with any waiting period under the plan.

(3) A health maintenance organization may use alternative methods to address adverse selection following approval by the commissioner.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2004, No. 269, §1, eff. June 15, 2004; Acts 2005, No. 47, §1, eff. June 16, 2005; Acts 2006, No. 348, §1, eff. June 13, 2006; Redesignated from R.S. 22:250.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1062 redesignated as R.S. 22:842 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1062.1 - Special enrollment period

§1062.1. Special enrollment period

A. Every group health plan issued by a health insurer or a health maintenance organization shall provide for a special enrollment period for employees or dependents if either of the following apply:

(1) The employee or dependent loses eligibility for Medicaid or coverage under the Louisiana Children's Health Insurance Program and the employee requests, not later than sixty days after the date of termination of such coverage, coverage under a group health plan for which the employee or dependent is eligible.

(2) The employee or dependent becomes eligible to participate in a premium assistance program under Medicaid or the Louisiana Children's Health Insurance Program and the employee requests, not later than sixty days after the date of determination of eligibility, coverage under a group health plan for which the employee or dependent is eligible. In the event of such eligibility, the Department of Health and Hospitals shall ensure that each eligible enrollee, or, in the case of an enrollee in the Louisiana Children's Health Insurance Program, the child's parent or guardian, receives information regarding the special enrollment period. The department shall provide consistent communication and facilitation for everyone eligible to enroll in a group health plan during the special enrollment period.

B. The Department of Insurance may promulgate rules and regulations, pursuant to the Administrative Procedure Act, as necessary to assure compliance with the provisions of this Section and Section 311 of the Children's Health Insurance Program Reauthorization Act of 2009.

Acts 2009, No. 243, §1.



RS 22:1063 - Prohibiting discrimination against individual participants and beneficiaries based on health status

§1063. Prohibiting discrimination against individual participants and beneficiaries based on health status

A.(1) Subject to Paragraph (2) of this Subsection, a group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the plan based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(a) Health status.

(b) Medical condition, including both physical and mental illnesses.

(c) Claims experience.

(d) Receipt of health care.

(e) Medical history.

(f) Genetic information.

(g) Evidence of insurability, including conditions arising out of acts of domestic violence.

(h) Disability.

(2) To the extent consistent with R.S. 22:1062, Paragraph (1) of this Subsection shall not be construed to do the following:

(a) To require a group health plan, or group health insurance coverage, to provide particular benefits other than those provided under the terms of such plan or coverage.

(b) To prevent such a plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) For purposes of Paragraph (1) of this Subsection, rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for such enrollment.

B.(1) A group health plan, and a health insurance issuer offering health insurance coverage in connection with a group health plan, may not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution which is greater than such premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) Nothing in Paragraph (1) of this Subsection shall be construed to do the following:

(a) To restrict the amount that an employer may be charged for coverage under a group health plan.

(b) To prevent a group health plan, and a health insurance issuer offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

C. A health insurance issuer offering group health insurance coverage shall not rescind such coverage with respect to an enrollee or insured once the enrollee or insured is covered under such coverage involved, except that this Subsection shall not apply to an enrollee or insured who has performed an act or practice that constitutes fraud or makes an intentional misrepresentation of material fact. Such coverage may not be cancelled except with prior notice to the enrollee or insured, and only as permitted by federal law or regulation pursuant to 42 U.S.C.A. Section 300gg-12, (Public Health Services Act). The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts, disability income, long-term care, nursing home care, home health care, community based care, dental or vision benefits, Medicare supplement, specified disease or illness, hospital indemnity or other fixed indemnity insurance, workers' compensation or similar insurance.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 484, §1, eff. Sept. 23, 2010.



RS 22:1064 - Certification of coverage

§1064. Certification of coverage

The provisions of R.S. 22:1062(D) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1065 - Standards relating to benefits for mothers and newborns

§1065. Standards relating to benefits for mothers and newborns

A.(1) A group health plan, and a health insurance issuer offering group health insurance coverage, and Medical Assistance coverage provided under 42 U.S.C. 1396 et seq., may not, except as provided in Paragraph (2) of this Subsection:

(a) Restrict benefits for any hospital length of stay in connection with childbirth for the mother or newborn child, following a normal vaginal delivery, to less than forty-eight hours.

(b) Restrict benefits for any hospital length of stay in connection with childbirth for the mother or newborn child, following a cesarean section, to less than ninety-six hours.

(c) Require that a provider obtain authorization from the plan or the issuer for prescribing any length of stay required under Paragraph (1) of this Subsection, without regard to Paragraph (2) of this Subsection.

(2) The provisions of Paragraph (1) of this Subsection shall not apply in connection with any group health plan or health insurance issuer in any case in which the decision to discharge the mother or her newborn child prior to the expiration of the minimum length of stay otherwise required under such Paragraph (1) is made by an attending provider in consultation with the mother.

B. A group health plan, and a health insurance issuer offering group health insurance coverage in connection with a group health plan, and Medical Assistance coverage provided under 42 U.S.C. 1396 et seq. may not do the following:

(1) Deny to the mother or her newborn child eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this Section.

(2) Provide monetary payments or rebates to mothers to encourage such mothers to accept less than the minimum protections available under this Section.

(3) Penalize or otherwise reduce or limit the reimbursement of an attending provider because such provider provided care to an individual participant or beneficiary in accordance with this Section.

(4) Provide incentives, monetary or otherwise, to an attending provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this Section.

(5) Subject to the provisions of Paragraph (C)(3) of this Section, restrict benefits for any portion of a period within a hospital length of stay required under Subsection A of this Section in a manner which is less favorable than the benefits provided for any preceding portion of such stay.

C.(1) Nothing in this Section shall be construed to require a mother who is a participant or beneficiary to do the following:

(a) To give birth in a hospital.

(b) To stay in the hospital for a fixed period of time following the birth of her child.

(2) This Section shall not apply with respect to any group health plan, or any group health insurance coverage offered by a health insurance issuer, which does not provide benefits for hospital lengths of stay in connection with childbirth for a mother or her newborn child.

(3) Nothing in this Section shall be construed as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or newborn child under the plan, or under health insurance coverage offered in connection with a group health plan, except that such coinsurance or other cost-sharing for any portion of a period within a hospital length of stay required under Subsection A of this Section may not be greater than such coinsurance or cost-sharing for any preceding portion of such stay.

D.(1) A summary plan description of any group health plan shall be furnished to participants and beneficiaries. The summary plan description shall:

(a) Include the information described in Paragraph (3) of this Subsection.

(b) Be written in a manner calculated to be understood by the average plan participant.

(c) Be sufficiently accurate and comprehensive to reasonably apprise such participants and beneficiaries of their rights and obligations under the plan.

(2) A summary of any material modification in the terms of the plan and any change in the information required under Paragraph (3) of this Subsection shall be written in a manner calculated to be understood by the average plan participant and shall be furnished within ninety days after he becomes a participant or after he first receives benefits. If later, the information shall be furnished one hundred twenty days after the plan becomes subject to this Subpart.

(3) The plan description and summary plan description shall contain the following information:

(a) The name and type of administration of the plan.

(b) The name and address of the person designated as agent for the service of legal process, if such person is not the administrator.

(c) The name and address of the administrator.

(d) The names, titles, and addresses of any trustee or trustees if they are persons different from the administrator.

(e) A description of the relevant provisions of any applicable collective bargaining agreement.

(f) The plan's requirements respecting eligibility for participation and benefits.

(g) A description of the provisions providing for nonforfeitable pension benefits.

(h) The circumstances which may result in disqualification, ineligibility, or denial or loss of benefits.

(i) The source of financing of the plan and the identity of any organization through which benefits are provided.

(j) The date of the end of the plan year and whether the records of the plan are kept on a calendar, policy, or fiscal year basis.

(k) The procedures to be followed in presenting claims for benefits under the plan and the remedies available under the plan for the redress of claims which are denied in whole or in part.

E. Nothing in this Section shall be construed to prevent a group health plan or a health insurance issuer offering group health insurance coverage from negotiating the level and type of reimbursement with a provider for care provided in accordance with this Section.

F.(1) Notwithstanding any other provisions to the contrary, a newborn child upon birth shall be enrolled as a dependent under a group health plan, policy, or certificate of coverage issued by a health insurance issuer, effective as of the date of such birth, under which such newborn child may be enrolled.

(2) If applicable, the premium for a newborn child added to a policy, plan, or certificate of coverage may be subject to adjustment for the additional coverage provided. Such coverage shall be effective as of the date of birth of such newborn child and pursuant to applicable provisions of the policy, plan, or certificate, shall be subject to the payment of such additional premium, if any, and receipt of any required enrollment information within the time period required by the health insurance issuer.

(3) To the extent that such newborn child meets, at birth, the eligibility provisions as set forth in state laws, rules, or regulations implementing the State Plan Medical Assistance under Title XIX of the Social Security Act, such additional coverage shall not be cancelled for nonpayment of any additional premium due, if any, prior to the health insurance issuer giving the secretary of the Louisiana Department of Health and Hospitals ninety days written notice thereof via United States mail, certified, return receipt requested.

(4) If the premium remains unpaid after the notice period, the health insurance issuer may cancel the newborn child's coverage effective as of the birth of the newborn child. The health insurance issuer shall mail a copy of the notice provided to the secretary of the Department of Health and Hospitals to each health care provider that has submitted a claim for services rendered to the newborn child. The health insurance issuer shall mail the copy of the notice no later than three days after mailing the notice to the secretary of the Department of Health and Hospitals.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2004, No. 269, §1, eff. June 15, 2004; Redesignated from R.S. 22:250.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1065 redesignated as R.S. 22:831 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1065.1 - Redesignated as R.S. 22:822 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1065.1. Redesignated as R.S. 22:822 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1066 - Parity in the application of certain limits to mental health benefits

§1066. Parity in the application of certain limits to mental health benefits

A.(1) In the case of a group health plan, or health insurance coverage offered in connection with such a plan, that provides both medical and surgical benefits and mental health benefits:

(a) If the plan or coverage does not include an aggregate lifetime limit on substantially all medical and surgical benefits, the plan or coverage may not impose any aggregate lifetime limit on mental health benefits.

(b) If the plan or coverage includes an aggregate lifetime limit on substantially all medical and surgical benefits, in this Paragraph referred to as the "applicable lifetime limit", the plan or coverage shall do one of the following:

(i) Apply the applicable lifetime limit both to the medical and surgical benefits to which it otherwise would apply and to mental health benefits and not distinguish in the application of such limit between such medical and surgical benefits and mental health benefits.

(ii) Not include any aggregate lifetime limit on mental health benefits that is less than the applicable lifetime limit.

(c) In the case of a plan or coverage that is not described in Subparagraph (a) or (b) of this Paragraph and that includes no or different aggregate lifetime limits on different categories of medical and surgical benefits, the commissioner shall establish rules under which Subparagraph (b) of this Paragraph is applied to such plan or coverage with respect to mental health benefits by substituting for the applicable lifetime limit an average aggregate lifetime limit that is computed taking into account the weighted average of the aggregate lifetime limits applicable to such categories.

(2) In the case of a group health plan, or health insurance coverage offered in connection with such a plan, that provides both medical and surgical benefits and mental health benefits:

(a) If the plan or coverage does not include an annual limit on substantially all medical and surgical benefits, the plan or coverage may not impose any annual limit on mental health benefits.

(b) If the plan or coverage includes an annual limit on substantially all medical and surgical benefits, in this Paragraph referred to as the "applicable annual limit", the plan or coverage shall do one of the following:

(i) Apply the applicable annual limit both to medical and surgical benefits to which it otherwise would apply and to mental health benefits and not distinguish in the application of such limit between such medical and surgical benefits and mental health benefits.

(ii) Not include any annual limit on mental health benefits that is less than the applicable annual limit.

(c) In the case of a plan or coverage that is not described in Subparagraph (a) or (b) of this Paragraph that includes no or different annual limits on different categories of medical and surgical benefits, the plan shall comply with all applicable federal regulations under which Subparagraph (b) of this Paragraph is applied to such plan or coverage with respect to mental health benefits by substituting for the applicable annual limit an average annual limit that is computed taking into account the weighted average of the annual limits applicable to such categories.

B. Except as provided in Subsection A of this Section, nothing in this Section shall be construed to do the any of the following:

(1) Require a group health plan, or health insurance coverage offered in connection with such a plan, to provide any mental health benefits.

(2) Affect the terms and conditions of a group health plan, or health insurance coverage offered in connection with such a plan, that provides mental health benefits. Terms and conditions shall include cost sharing, limits on numbers of visits or days of coverage, and requirements relating to medical necessity, relating to the amount, duration, or scope of mental health benefits under the plan or coverage.

C.(1) This Section shall not apply to any group health plan, and group health insurance coverage offered in connection with a group health plan, for any plan year of a small employer.

(2) This Section shall not apply with respect to a group health plan, or health insurance coverage offered in connection with a group health plan, if the application of this Section to such plan or to such coverage results in an increase in the cost under the plan or for such coverage of at least one percent.

D. In the case of a group health plan that offers a participant or beneficiary two or more benefit package options under the plan, the requirements of this Section shall be applied separately with respect to each such option.

E. For purposes of this Section, the following terms are defined as follows:

(1) "Aggregate lifetime limit" means a dollar limitation on the total amount that may be paid with respect to such benefits under the plan or health insurance coverage with respect to an individual or other coverage unit.

(2) "Annual limit" means a dollar limitation on the total amount of benefits that may be paid with respect to such benefits in a twelve-month period under the plan or health insurance coverage with respect to an individual or other coverage unit.

(3) "Medical or surgical benefits" means benefits with respect to medical or surgical services, as defined under the terms of the plan or coverage, as the case may be, but does not include mental health benefits.

(4) "Mental health benefits" means benefits with respect to mental health services, as defined under the terms of the plan or coverage, as the case may be, but does not include benefits with respect to treatment of substance abuse or chemical dependency.

F. Repealed by Acts 2001, No. 66, §1, eff. Sept. 30, 2001.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 30, §1; Acts 2001, No. 66, §1, eff. Sept. 30, 2001; Redesignated from R.S. 22:250.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1066 redesignated as R.S. 22:843 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1067 - Guaranteed availability of coverage for employers in the group market

§1067. Guaranteed availability of coverage for employers in the group market

A.(1) Except as provided in Subsections B through E of this Section, each health insurance issuer that offers health insurance coverage in the small group market shall do the following:

(a) Accept every small employer, as defined in R.S. 22:1061(5)(e), in the state that applies for such coverage.

(b) Accept for enrollment under such coverage every eligible individual, as defined in Paragraph (2) of this Subsection, who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health plan and may not place any restriction which is inconsistent with R.S. 22:1063 on an eligible individual being a participant or beneficiary.

(2) For purposes of this Section, the term "eligible individual" means, with respect to a health insurance issuer that offers health insurance coverage to a small employer in connection with a group health plan in the small group market, such an individual in relation to the employer as shall be determined as follows:

(a) In accordance with the terms of such plan.

(b) As provided by the issuer under rules of the issuer which are uniformly applicable in this state to small employers in the small group market.

(c) In accordance with all applicable state laws governing such issuer and such market.

B.(1) In the case of a health insurance issuer that offers health insurance coverage in the small group market through a network plan, the issuer may do the following:

(a) Limit the employers that may apply for such coverage to those with eligible individuals who live, work, or reside in the service area for such network plan.

(b) Within the service area of such plan, deny such coverage to such employers if the issuer has demonstrated to the commissioner of insurance each of the following:

(i) It will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

(ii) It is applying this Paragraph uniformly to all employers without regard to the claims experience of those employers and their employees, and their dependents, or any health status-related factor relating to such employees and dependents.

(2) An issuer, upon denying health insurance coverage in any service area in accordance with Subparagraph (1)(b) of this Subsection, may not offer coverage in the small group market within such service area for a period of one hundred eighty days after the date such coverage is denied.

C.(1) A health insurance issuer may deny health insurance coverage in the small group market if the issuer has demonstrated, if required, to the commissioner of insurance each of the following:

(a) It does not have the financial reserves necessary to underwrite additional coverage.

(b) It is applying this Paragraph uniformly to all employers in the small group market in the state consistent with applicable state law and without regard to the claims experience of those employers and their employees, and their dependents, or any health status-related factor relating to such employees and dependents.

(2) A health insurance issuer upon denying health insurance coverage in connection with group health plans in accordance with Paragraph (1) of this Subsection in this state may not offer coverage in connection with group health plans in the small group market in this state for a period of one hundred eighty days after the date such coverage is denied or until the issuer has demonstrated to the commissioner of insurance, that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later. The commissioner of insurance may issue reasonable regulations for the application of this Subsection on a service-area-specific basis.

D.(1) The provisions of Subsection A of this Section shall not be construed to preclude a health insurance issuer from establishing employer contribution rules or uniform group participation rules for the offering of health insurance coverage in connection with a group health plan in the small group market, as allowed under applicable state law.

(2)(a) The term "employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries.

(b) The term "group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer, but in no event shall any plan require greater than seventy-five percent participation of eligible individuals.

E. Exception for coverage offered only to bona fide association members. The provisions of Subsection A of this Section shall not apply to health insurance coverage offered by a health insurance issuer if such coverage is made available in the small group market only through one or more bona fide associations as defined in R.S. 22:1061(5)(b).

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1067 redesignated as R.S. 22:844 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1068 - Guaranteed renewability of coverage for employers in the group market

§1068. Guaranteed renewability of coverage for employers in the group market

A. Except as provided in this Section, if a health insurance issuer offers health insurance coverage in the small or large group market in connection with a group health plan, the issuer must renew or continue in force such coverage at the option of the plan sponsor of the plan.

B. A health insurance issuer may non-renew or discontinue health insurance coverage offered in connection with a group health plan in the small or large group market based only on one or more of the following:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) The plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact. Such health insurance coverage may not be cancelled except with prior notice to the enrollee or insured, and only as permitted by federal law or regulation pursuant to 42 U.S.C. A. Section 300gg-12, (Public Health Services Act). The provisions of this Paragraph shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state. The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts, disability income, long-term care, nursing home care, home health care, community based care, dental or vision benefits, Medicare supplement, specified disease or illness, hospital indemnity or other fixed indemnity insurance, workers' compensation or similar insurance.

(3) The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules, as permitted under R.S. 22:1067(D) in the case of the small group market or pursuant to applicable state law in the case of the large group market.

(4) The issuer is ceasing to offer coverage in such market in accordance with Subsection C of this Section and applicable state law.

(5) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with such plan who lives, resides, or works in the service area of the issuer, or in the area for which the issuer is authorized to do business, and, in the case of the small group market, the issuer would deny enrollment with respect to such plan under R.S. 22:1067(B)(1)(a).

(6) In the case of health insurance coverage that is made available in the small or large group market, as the case may be, only through one or more bona fide associations, the membership of an employer in the association, on the basis of which the coverage is provided, ceases but only if such coverage is terminated under this Paragraph uniformly without regard to any health status-related factor relating to any covered individual.

C.(1) In any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large group market, coverage of such type may be discontinued by the issuer in such market only if:

(a) The issuer provides notice to each plan sponsor provided coverage of this type in such market, and participants and beneficiaries covered under such coverage, of such discontinuation at least ninety days prior to the date of the discontinuation of such coverage.

(b) The issuer offers to each plan sponsor provided coverage of this type in such market, the option to purchase all, or, in the case of the large group market, any other health insurance coverage currently being offered by the issuer to a group health plan in such market.

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under Subparagraph (b) of this Paragraph, the issuer acts uniformly without regard to the claims experience of those sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for such coverage.

(d) Prior to providing the notice required by Subparagraph (a) of this Paragraph, the issuer files such notice and the insurance product being discontinued with the commissioner of insurance.

(2)(a) In any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the small group market or the large group market, or both markets, in the state, health insurance coverage may be discontinued by the issuer if:

(i) The issuer provides notice to the commissioner of insurance and to each plan sponsor, and participants and beneficiaries covered under such coverage, of such discontinuation at least one hundred eighty days prior to the date of the discontinuation of such coverage.

(ii) All health insurance issued or delivered for issuance in this state in such market or markets is discontinued and coverage under such health insurance coverage in such market or markets is not renewed.

(iii) Prior to providing the notice required by Item (i) of this Subparagraph, the issuer files with the commissioner of insurance the notice and the insurance product being discontinued for certification that the notice is in compliance with this Section. Notice shall not be issued to the insureds or enrollees until the expiration of twenty days after the notice and insurance product being discontinued have been filed unless the commissioner of insurance gives his written approval prior to that time.

(b) In the case of a discontinuation in the small group market or large group market under Subparagraph (a) of this Paragraph, any plan sponsor's policy or coverage that is not subject to renewal during the minimum one-hundred-eighty-day notice period shall remain in force until the termination date upon which the contracted period of coverage ends. Any plan sponsor's policy or coverage whose renewal date falls within the minimum one-hundred-eighty-day notice period shall remain in force for one hundred eighty days from the date that the notice of discontinuation was issued.

(c) In the case of a discontinuation under Subparagraph (a) of this Paragraph in a market, the issuer may not provide for the issuance of any health insurance coverage in the market and state during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(3) No health insurance issuer shall not renew any policy or contract of coverage in the small or large group market prior to the end of the last period of coverage as stated in such policy or contract.

D. A health insurance issuer may modify health insurance coverage offered to a group health plan if each of the following conditions is met:

(1) The modification occurs at the time of coverage renewal.

(2) The modification is approved by the commissioner and is effective on a uniform basis among all small or large employers covered by that group health plan. However, for purposes of this Section, modifications affecting drug coverage shall not require approval by the commissioner.

(3) The issuer notifies, on a form approved by the Department of Insurance, each affected covered small or large employer and enrollee of the modification, including modification of coverage of a particular product or modification of drug coverage, not later than the sixtieth day before the date the modification is effective.

E. In applying this Section in the case of health insurance coverage that is made available by a health insurance issuer in the small or large group market to employers only through one or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.

F. The Department of Insurance shall have the authority, pursuant to the Administrative Procedure Act, to promulgate and adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 127, §1, eff. June 9, 1999; Redesignated from R.S. 22:250.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 484, §1, eff. Sept. 23, 2010; Acts 2010, No. 595, §1; Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2012, No. 316, §1, eff. May 25, 2012.

NOTE: Former R.S. 22:1068 redesignated as R.S. 22:832 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1069 - Disclosure of information

§1069. Disclosure of information

A. In connection with the offering of any health insurance coverage to a small employer, a health insurance issuer shall make a reasonable disclosure to such employer, as part of its solicitation and sales materials, of the availability of information described in Subsection B of this Section and upon request of such a small employer, provide such information.

B.(1) Subject to the provisions of Subsection C of this Section, information described in this Section is information concerning:

(a) The provisions of such coverage concerning the issuer's right to change premium rates and the factors that may affect changes in premium rates.

(b) The provisions of such coverage relating to renewability of coverage.

(c) The provisions of such coverage relating to any preexisting condition exclusion.

(d) The benefits and premiums available under all health insurance coverage for which the employer is qualified.

(2) Information under this Subsection shall be provided to small employers in a manner determined to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

C. An issuer is not required under this Section to disclose any information that is proprietary and trade secret information under applicable law.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1069 redesignated as R.S. 22:791 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1070 - Exclusion of certain plans

§1070. Exclusion of certain plans

A. The requirements of this Subpart shall not apply to any group health plan, and health insurance coverage offered in connection with a group health plan, for any plan year if, on the first day of such plan year, such plan has less than two participants who are current employees.

B.(1) The requirements of this Subpart shall apply with respect to group health plans only with respect to health insurance coverage offered in connection with a group health plan, including such a plan that is a church plan or a government plan.

(2) Any nonfederal government plan that has not adopted one or more of the requirements of this Subpart may submit an implementation waiver request to the Department of Insurance for review and approval. Any request to waive implementation, approved by the Department of Insurance, shall expire on or before June 30, 2001. Requests to waive implementation of the provisions of this Subpart shall meet the following requirements:

(a) The nonfederal government plan shall provide written notice to each employee of the requirements that have not been implemented and the actions that will be taken to assure full compliance prior to the expiration of any waiver granted.

(b) The nonfederal government plan shall notify the public through publication of those requirements that have not been met, the impact on employees and their families, and include a statement of the actions that will be taken to assure full compliance prior to the expiration of any waiver granted.

(3) Any waiver of implementation approved shall be subject to renewal after the first twelve months provided satisfactory progress in implementing the provisions of this Subsection is demonstrated by the nonfederal government plan to the department. Waivers approved under this Subsection shall be limited to nonfederal government plans which had not implemented the provisions of this Subpart prior to January 1, 1999.

C. The requirements of this Subpart shall not apply to any group health plan, or group health insurance coverage, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(a).

D.(1) The requirements of this Subpart shall not apply to any group health plan, and group health insurance coverage offered in connection with a group health plan, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(b) if the benefits:

(a) Are provided under a separate policy, certificate, or contract of insurance.

(b) Are otherwise not an integral part of the plan.

(2) The requirements of this Subpart shall not apply to any group health plan, and group health insurance coverage offered in connection with a group health plan, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(c) if all of the following conditions are met:

(a) The benefits are provided under a separate policy, certificate, or contract of insurance.

(b) There is no coordination between the provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor.

(c) Such benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

(3) The requirements of this Subpart shall not apply to any group health plan, and group health insurance coverage, in relation to its provision of excepted benefits described in R.S. 22:1061(3)(d) if the benefits are provided under a separate policy, certificate, or contract of insurance.

E. For purposes of this Section:

(1) Any plan, fund, or program which would not be, but for the provisions of this Paragraph, an employee welfare benefit plan and which is established or maintained by a partnership, to the extent that such plan, fund, or program provides medical care, including items and services paid for as medical care, to present or former partners in the partnership or to their dependents, as defined under the terms of the plan, fund, or program, directly or through insurance, reimbursement, or otherwise, shall be treated, subject to the provisions of Paragraph (2)1 of this Subsection, as an employee welfare benefit plan which is a group health plan.

(2) The term "employer" also includes the partnership in relation to any partner.

(3) The term "participant" also includes:

(a) In connection with a group health plan maintained by a partnership, an individual who is a partner in relation to the partnership.

(b) In connection with a group health plan maintained by a self-employed individual, under which one or more employees are participants, the self-employed individual, if such individual is, or may become, eligible to receive a benefit under the plan or such individual's beneficiaries may be eligible to receive any such benefit.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 29, §1; Redesignated from R.S. 22:250.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

1As appears in enrolled bill.

NOTE: Former R.S. 22:1070 redesignated as R.S. 22:792 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1071 - Enforcement provisions

§1071. Enforcement provisions

A. Health insurance issuers that issue, sell, renew, or offer health insurance coverage in this state in the small or large group markets shall meet the requirements of this Subpart with respect to such issuers.

B. The commissioner of insurance shall enforce the provisions of this Subpart and is authorized to enter into agreements with the federal government for enforcement of federal statutes, rules, policy issuances, and guidelines insofar as they relate to the issuance, sale, renewal, and offering of health insurance coverage in connection with group health plans.

C.(1) Any nonfederal governmental plan that is a group health plan and any health insurance issuer that fails to meet a provision of this Subpart, or provisions included under an agreement with the federal government for the enforcement of federal statutes, applicable to such plan or issuer shall be subject to a civil money penalty under this Subsection.

(2) In the case of a failure by:

(a) A health insurance issuer, the issuer is liable for such penalty.

(b) A group health plan that is a nonfederal governmental plan which is:

(i) Sponsored by two or more employers, the plan is liable for such penalty, or

(ii) Not so sponsored, the employer is liable for such penalty.

(3)(a) The maximum amount of penalty imposed under this Subsection is one hundred dollars for each day for each individual with respect to which such a failure occurs.

(b) In determining the amount of any penalty to be assessed under this Paragraph, the commissioner of insurance shall take into account the previous record of compliance of the entity being assessed with the applicable provisions of this Subpart and the gravity of the violation.

(c)(i) No civil money penalty shall be imposed under this Paragraph on any failure during any period for which it is established to the satisfaction of the commissioner of insurance that none of the entities against whom the penalty would be imposed knew, or exercising reasonable diligence would have known, that such failure existed.

(ii) No civil money penalty shall be imposed under this Paragraph on any failure if such failure was due to reasonable cause and not to willful neglect, and such failure is corrected during the thirty-day period beginning on the first day any of the entities against whom the penalty would be imposed knew, or exercising reasonable diligence would have known, that such failure existed.

(d) The entity assessed shall be afforded an opportunity for hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D.(1) Penalties collected for enforcement of this Subpart or enforcement of agreements with the federal government shall be paid to the Department of Insurance.

(2)(a) In addition to all other taxes and assessments, each insurer subject to this Subpart shall be assessed on July first of each year and by July thirtieth of each year shall pay to the commissioner of insurance a sum not to exceed five one-hundredths of one percent of the amount of premiums received in this state by such insurer during the preceding year ending December thirty-first.

(b) On March first of each year, each insurer shall file with the commissioner of insurance a form provided by the commissioner of insurance, which shall include information requested by the commissioner to determine the total premiums received by each insurer subject to this Subpart in the preceding calendar year and for the commissioner to calculate the basis of the July first assessment.

(c) The commissioner shall provide notice of the annual assessment percentage amount for each calendar year which shall be published in the Louisiana Register no later than July first.

(d) The commissioner shall establish the annual assessment percentage amount based on the cost of administering and enforcing the provisions of this Subpart. In determining the cost of administering and enforcing the provisions of this Subpart, the commissioner shall deduct any amounts collected from penalties imposed which are available and appropriated for use.

(3)(a) Funds received by the Department of Insurance from such assessments and penalties shall be deposited immediately upon receipt into the state treasury.

(b) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subparagraph (a) of this Paragraph shall be credited to a special fund hereby created in the state treasury to be known as the Administrative Fund of the Department of Insurance. The monies in this fund shall be used solely as provided by Subparagraph (c) of this Paragraph and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in such fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund and interest earned on the investment of these monies shall be credited to this fund.

(c) The monies in the Administrative Fund of the Department of Insurance shall be used solely for the expenses in connection with the administration and enforcement of the provisions of this Subpart.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 445, §1, eff. June 18, 1999; Acts 2001, No. 63, §1, eff. May 24, 2001; Redesignated from R.S. 22:250.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 226, §13(S), eff. June 30, 2009; Acts 2009, No. 317, §1; Acts 2013, No. 220, §7, eff. June 11, 2013.

NOTE: See Acts 2005, No. 179, §1, eff. June 28, 2005, relative to R.S. 22:250.10(D)(3).

NOTE: Former R.S. 22:1071 redesignated as R.S. 22:845 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Acts 2009, No. 226, §13(S), eff. June 30, 2009, provides that the state treasurer is hereby authorized and directed to transfer One Hundred Forty-Three Thousand Five Hundred Thirty-Eight Dollars from the Administrative Fund of the Department of Insurance to the Overcollections Fund (R.S. 39:100.21).



RS 22:1072 - Individual health insurance coverage portability and limitation on preexisting condition exclusions; newborn coverage; coordination of benefits

§1072. Individual health insurance coverage portability and limitation on preexisting condition exclusions; newborn coverage; coordination of benefits

A. The coverage for an insured under individual health insurance coverage shall be subject to the provisions of this Section.

B. The provisions of this Section shall not preclude the standard twelve-month preexisting condition exclusions when the covered person initially becomes covered under a health and accident insurance policy or health maintenance organization subscriber agreement or when a covered person lacks continuous health insurance coverage for a period in excess of sixty-three days. In determining whether a preexisting condition exclusion applies to a covered person, any health and accident insurance policy or health maintenance organization subscriber agreement covered by this Section shall credit the time the person was covered under a previous policy covered by this Section, if the previous coverage was continuous to a date not more than sixty-three days prior to the effective date of the new coverage, exclusive of any applicable waiting period under such policy.

C. Notwithstanding the provisions of Subsections B and D of this Section, individual health insurance coverage offered to any individual may exclude coverage for medical care for specific medical conditions that existed prior to the issuance of coverage, subject to the following conditions:

(1) The exclusion of coverage for medical care shall not apply to any services, benefits, or options mandated by state or federal law to be included in a policy or certificate of coverage.

(2) The exclusion of coverage for medical care shall be for a specified period of time longer than twelve months and shall cover a specific medical condition.

(3) Before or at the time of issuance of the policy or subscriber agreement, the health insurance issuer shall provide the applicant with a written notice explaining the exclusion of coverage for the specific medical condition. Such exclusion of coverage shall not be applied to any other medical condition not arising directly as the result of the specific medical condition being excluded.

(4) The offer of coverage shall state that the applicant is receiving coverage with an exclusion of coverage for a specific medical condition. Such statement shall be printed in bold print as a separate section of the policy or subscriber agreement or on a separate form.

(5) The offer of coverage shall not include more than two specific medical conditions being excluded from coverage per individual covered under the policy or subscriber agreement.

(6) The exclusion period shall be concurrent with any other applicable preexisting condition limitation or exclusion period.

(7) The health insurance issuer shall agree to review the underwriting basis for the exclusion from coverage upon written request by the insured no more often than once in a twelve-month period. The issuer shall remove the exclusion, effective upon renewal, if the insurer determines that the evidence of insurability is satisfactory.

(8) The insured's benefit card shall disclose the telephone number where exclusions can be verified.

D. Any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, or a self-insurance plan, which is delivered, issued for delivery, or renewed in this state shall not deny, exclude, or limit benefits for a covered individual for losses due to a preexisting condition incurred more than twelve months following the effective date of the covered person's coverage unless an exclusion of coverage is established pursuant to Subsection C of this Section. The provisions of this Section shall not apply to limited benefit health insurance policies and short-term policies or contracts of a duration of six months or less. Any policy, contract, or plan subject to the provisions of this Section shall not contain a definition of a preexisting condition more restrictive than the following:

(1) A condition that would have caused an ordinary prudent person to seek medical advice, diagnosis, care, or treatment during the twelve months immediately preceding the effective date of coverage.

(2) A condition for which medical advice, diagnosis, care or treatment was recommended or received during the twelve months immediately preceding the effective date of coverage.

(3) A pregnancy existing on the effective date of coverage.

E. Any individual policyholder or individual subscriber shall be authorized to add a newborn child to his individual policy or subscriber agreement at any time prior to birth or at birth as set forth in R.S. 22:1075(A), effective upon birth. Coverage for a newborn child added to a policy or subscriber agreement pursuant to this Subsection shall be subject to adjustment for the additional coverage provided.

F. Individual health insurance coverage shall be subject to coordination of benefits with other health insurance coverage and treated as secondary to any group health insurance coverage in effect. In no instance shall a health insurance issuer be required to pay any amount in excess of the benefit amount that would have been paid under a policy or subscriber agreement if no other group health insurance coverage was in effect.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 445, §1, eff. June 18, 1999; Acts 2001, No. 133, §1, eff. May 25, 2001; Acts 2004, No. 269, §1, eff. June 15, 2004; Redesignated from R.S. 22:250.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1072 redesignated as R.S. 22:846 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1073 - Guaranteed availability of individual health insurance coverage to certain individuals with prior group or individual coverage

§1073. Guaranteed availability of individual health insurance coverage to certain individuals with prior group or individual coverage

A.(1) Except as otherwise provided for in this Section, each health insurance issuer that offers health insurance coverage, as defined in R.S. 22:1061(2)(a), in the individual market of the state may not, with respect to an eligible individual, as defined in Subsection B of this Section, desiring to enroll in individual health insurance coverage:

(a) Decline to offer such coverage to, or deny enrollment of, such individual.

(b) Impose any preexisting condition exclusion, as defined in R.S. 22:1061(5)(p), with respect to such coverage.

(2) The requirement of Subparagraph (1)(a) of this Subsection shall not apply to health insurance coverage offered in the individual market where the state has adopted an alternative mechanism authorized by the Health Insurance Portability and Accountability Act of 1996 which has not been found to be unacceptable by the secretary of the United States Department of Health and Human Services.

B. As used in this Section, the term "eligible individual" means an individual who meets the requirements of Subsection H of this Section or an individual:

(1)(a) For whom, as of the date on which the individual seeks coverage under this Section, the aggregate of the periods of creditable coverage is eighteen or more months.

(b) Whose most recent prior creditable coverage was under a group health plan, governmental plan, or church plan, or health insurance coverage offered in connection with any such plan.

(2) Who does not have other insurance coverage and is not eligible for coverage under:

(a) A group health plan.

(b) Medicare coverage under 42 USC 1395 et seq.

(c) A state Medicaid program or any successor program.

(3) With respect to whom the most recent coverage within the coverage period described in Subparagraph (1)(a) of this Subsection was not terminated based on a factor described in R.S. 22:1068(B)(1) or (2), relating to nonpayment of premiums or fraud.

(4) Who, if offered the option of continuation of coverage under a COBRA continuation provision or under a similar state program, elected this coverage.

(5) Who, if the individual elected such continuation coverage, has exhausted such continuation coverage under such provision or program.

C.(1) In the case of health insurance coverage offered in the individual market where the state has not adopted an acceptable alternative mechanism, the health insurance issuer may elect to limit the coverage offered under Subsection A of this Section so long as it offers at least two different policy forms of health insurance coverage both of which:

(a) Are designed for, made generally available to, and actively marketed to, and enroll both eligible and other individuals by the issuer.

(b) Meet the requirement of Paragraph (2) or (3) of this Subsection, as elected by the issuer. For purposes of this Subsection, policy forms which have different cost-sharing arrangements or different riders shall be considered to be different policy forms.

(2) The requirement of this Paragraph is met, for health insurance coverage policy forms offered by an issuer in the individual market, if the issuer offers the policy forms for individual health insurance coverage with the largest, and next to largest, premium volume of all such policy forms offered by the issuer in the state or applicable marketing or service area, as may be prescribed in regulation, by the issuer in the individual market in the period involved.

(3)(a) The requirement of this Paragraph is met, for health insurance coverage policy forms offered by an issuer in the individual market, if the issuer offers a lower-level coverage policy form, as defined in Subparagraph (b) of this Paragraph, and a higher-level coverage policy form, as defined in Subparagraph (c) of this Paragraph, each of which includes benefits substantially similar to other individual health insurance coverage offered by the issuer in the state and each of which provides for risk adjustment, risk spreading, or a risk spreading mechanism, among the policies of an issuer or otherwise provides for some financial subsidization for eligible individuals.

(b) A policy form is described in this Subparagraph if the actuarial value of the benefits under the coverage is at least eighty-five percent but not greater than one hundred percent of a weighted average, described in Subparagraph (d) of this Paragraph.

(c) A policy form is described in this Subparagraph if

(i) The actuarial value of the benefits under the coverage is at least fifteen percent greater than the actuarial value of the coverage described in Subparagraph (b) of this Paragraph offered by the issuer in the state.

(ii) The actuarial value of the benefits under the coverage is at least one hundred percent but not greater than one hundred and twenty percent of a weighted average, described in Subparagraph (d) of this Paragraph.

(d) For purposes of this Paragraph, the weighted average described in this Subparagraph is the average actuarial value of the benefits provided by all the health insurance coverage issued, as elected by the issuer, either by that issuer or by all issuers in the state in the individual market during the previous year, not including coverage issued under this Section, weighted by enrollment for the different coverage.

(4) The issuer elections under this Subsection shall apply uniformly to all eligible individuals in the state for that issuer. Such an election shall be effective for policies offered during a period of not shorter than two years.

(5) For purposes of Paragraph (3) of this Subsection, the actuarial value of benefits provided under individual health insurance coverage shall be calculated based on a standardized population and a set of standardized utilization and cost factors.

D.(1) In the case of a health insurance issuer that offers health insurance coverage in the individual market through a network plan, the issuer may:

(a) Limit the individuals who may be enrolled under such coverage to those who live, reside, or work within the service area for such network plan.

(b) Within the service area of such plan, deny such coverage to such individuals if the issuer has demonstrated to the commissioner of insurance that:

(i) It will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contract holders and enrollees and individual enrollees.

(ii) It is applying this Paragraph uniformly to individuals without regard to any health status-related factor of such individuals and without regard to whether the individuals are eligible individuals.

(2) An issuer, upon denying health insurance coverage in any service area in accordance with Subparagraph (1)(b) of this Subsection, may not offer coverage in the individual market within such service area for a period of one hundred eighty days after such coverage is denied.

E.(1) A health insurance issuer may deny health insurance coverage in the individual market to an eligible individual if the issuer has demonstrated to the commissioner of insurance that:

(a) It does not have the financial reserves necessary to underwrite additional coverage.

(b) It is applying this Paragraph uniformly to all individuals in the individual market in the state consistent with applicable state law and without regard to any health status-related factor of such individuals and without regard to whether the individuals are eligible individuals.

(2) An issuer upon denying individual health insurance coverage in any service area in accordance with Paragraph (1) of this Subsection may not offer such coverage in the individual market within such service area for a period of one hundred eighty days after the date such coverage is denied or until the issuer has demonstrated to the commissioner of insurance that the issuer has sufficient financial reserves to underwrite additional coverage, whichever is later. The commissioner of insurance may apply the requirements of this Paragraph on a service-area-specific basis.

F.(1) The provisions of Subsection A of this Section shall not be construed to require that a health insurance issuer offering health insurance coverage only in connection with group health plans or through one or more bona fide associations, or both, offer such health insurance coverage in the individual market.

(2) A health insurance issuer offering health insurance coverage in connection with group health plans under this Subpart shall not be deemed to be a health insurance issuer offering individual health insurance coverage solely because such issuer offers a conversion policy.

G. Nothing in this Section shall be construed:

(1) To restrict the amount of the premium rates that an issuer may charge an individual for health insurance coverage provided in the individual market under applicable state law.

(2) To prevent a health insurance issuer offering health insurance coverage in the individual market from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

H. For purposes of this Section, "eligible individual" also means an individual who has had his individual health insurance coverage discontinued pursuant to R.S. 22:1074(C) and who is a resident of this state:

(1) For whom, as of the date on which the individual seeks coverage under this Section, the aggregate of the periods of continuous health insurance coverage in this state is eighteen or more months with no breaks in such coverage in excess of sixty-three days.

(2) Whose most recent prior creditable coverage was under individual health insurance coverage.

(3) Who does not have other health insurance coverage and is not eligible for coverage under:

(a) A group health plan.

(b) Medicare coverage under 42 USC 1395 et seq.

(c) A state Medicaid program or any successor program.

(d) An offer of individual health insurance coverage by a health insurance issuer that does not include exclusions from coverage.

(4) With respect to whom the most recent coverage within the coverage period described in Paragraph (1) of this Subsection was not terminated based on a factor described in R.S. 22:1074(B)(1) or (2) relating to nonpayment of premiums or fraud.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2001, No. 174, §1, eff. May 31, 2001; Redesignated from R.S. 22:250.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010.

NOTE: Former R.S. 22:1073 redesignated as R.S. 22:793 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1074 - Guaranteed renewability of individual health insurance coverage

§1074. Guaranteed renewability of individual health insurance coverage

A. Except as provided in this Section, a health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue in force such coverage at the option of the individual.

B. A health insurance issuer may non-renew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(1) The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact. Such health insurance coverage may not be cancelled except with prior notice to the enrollee or insured, and only as permitted by federal law or regulation pursuant to 42 U.S.C.A. Section 300gg-12, (Public Health Services Act). The provisions of this Paragraph shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state. The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts, disability income, long-term care, nursing home care, home health care, community based care, dental or vision benefits, Medicare supplement, specified disease or illness, hospital indemnity or other fixed indemnity insurance, workers' compensation or similar insurance.

(3) The issuer is ceasing to offer coverage in the individual market in accordance with Subsection C of this Section and applicable state law.

(4) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area, or in an area for which the issuer is authorized to do business, but only if such coverage is terminated under this Paragraph uniformly without regard to any health status-related factor of covered individuals.

(5) In the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association, on the basis of which the coverage is provided, ceases but only if such coverage is terminated under this Paragraph uniformly without regard to any health status-related factor of covered individuals.

C.(1) In any case in which an issuer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of such type may be discontinued by the issuer only if:

(a) The issuer provides notice to each covered individual provided coverage of this type in such market of such discontinuation at least ninety days prior to the date of the discontinuation of such coverage.

(b) The issuer offers to each individual in the individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in such market.

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under Subparagraph (b) of this Paragraph, the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for such coverage.

(d) Prior to providing the notice required by Subparagraph (a) of this Paragraph, the issuer files such notice and the insurance product being discontinued with the commissioner of insurance.

(2)(a) Subject to Subparagraph (b) of this Paragraph, in any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the individual market in a state, health insurance coverage may be discontinued by the issuer only if:

(i) The issuer provides notice to the applicable state authority and to each individual of such discontinuation at least one hundred eighty days prior to the date of the expiration of such coverage.

(ii) All health insurance issued or delivered for issuance in the state in such market are discontinued and coverage under such health insurance coverage in such market is not renewed.

(iii) Prior to providing the notice required by Item (i) of this Subparagraph, the issuer files with the commissioner of insurance the notice and the insurance product being discontinued for certification that the notice is in compliance with this Section. Notice shall not be issued to the insureds or enrollees until the expiration of twenty days after the notice and insurance product being discontinued have been filed unless the commissioner of insurance gives his written approval prior to that time.

(b) In the case of a discontinuation in the individual market under Subparagraph (a) of this Paragraph, any individual's policy or coverage that is not subject to renewal during the minimum one-hundred-eighty-day notice period shall remain in force until the termination date upon which the contracted period of coverage ends. Any individual's policy or coverage whose renewal date falls within the minimum one-hundred-eighty-day notice period shall remain in force for one hundred eighty days from the date that the notice of discontinuation was issued.

(c) In the case of a discontinuation under Subparagraph (a) of this Paragraph in the individual market, the issuer may not provide for the issuance of any health insurance coverage in the market and state involved during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(3) No health insurance issuer shall not renew any policy or contract of coverage in the individual market prior to the end of the last period of coverage as stated in such policy or contract.

D. A health insurance issuer may modify the health insurance coverage for a policy form offered to individuals in the individual market if each of the following conditions is met:

(1) The modification occurs at the time of coverage renewal.

(2) The modification is approved by the commissioner, is consistent with state law, and is effective on a uniform basis among all the individuals with that policy form. However, for purposes of this Section, modifications affecting drug coverage shall not require approval by the commissioner.

(3) The issuer notifies, on a form approved by the Department of Insurance, each affected individual of the modification, including modification of coverage of a particular product or modification of drug coverage, not later than the sixtieth day before the date the modification is effective.

E. In applying this Section in the case of health insurance coverage that is made available by a health insurance issuer in the individual market to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to such an association, of which the individual is a member.

F. The Department of Insurance shall have the authority, pursuant to the Administrative Procedure Act, to promulgate and adopt rules and regulations necessary to implement the provisions of this Section.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 1999, No. 127, §1, eff. June 9, 1999; Redesignated from R.S. 22:250.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 484, §1, eff. Sept. 23, 2010; Acts 2010, No. 595, §1; Acts 2011, No. 350, §1, eff. Jan. 1, 2012; Acts 2012, No. 316, §1, eff. May 25, 2012.

NOTE: Former R.S. 22:1074 redesignated as R.S. 22:794 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1075 - Standards relating to benefits for mothers and newborns

§1075. Standards relating to benefits for mothers and newborns

A.(1) The provisions of R.S. 22:1065(A), (B), and (C) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.

(2) Notwithstanding any other provisions to the contrary, a newborn child upon birth shall be enrolled as a dependent under a group health plan, policy, or certificate of coverage issued by a health insurance issuer, effective as of the date of such birth, under which such newborn child may be enrolled.

(3) If applicable, the premium for a newborn child added to a policy, plan, or certificate of coverage may be subject to adjustment for the additional coverage provided. Such coverage shall be effective as of the date of birth of such newborn child and pursuant to applicable provisions of the policy, plan, or certificate, shall be subject to the payment of such additional premium, if any, and receipt of any required enrollment information within the time period required by the health insurance issuer.

(4) To the extent that such newborn child meets, at birth, the eligibility provisions as set forth in state laws, rules, or regulations implementing the State Plan Medical Assistance under Title XIX of the Social Security Act, such additional coverage shall not be cancelled for nonpayment of any additional premium due, if any, prior to the health insurance issuer giving the secretary of the Louisiana Department of Health and Hospitals ninety days written notice thereof via United States mail, certified, return receipt requested.

(5) If the premium remains unpaid after the notice period, the health insurance issuer may cancel the newborn child's coverage effective as of the birth of the newborn child. The health insurance issuer shall mail a copy of the notice provided to the secretary of the Department of Health and Hospitals to each health care provider that has submitted a claim for services rendered to the newborn child. The health insurance issuer shall mail the copy of the notice no later than three days after mailing the notice to the secretary of the Department of Health and Hospitals.

B.(1) A summary plan description of any individual health plan shall be furnished to participants and beneficiaries. The summary plan description shall:

(a) Include the information described in Paragraph (3) of this Subsection.

(b) Be written in a manner calculated to be understood by the average plan participant.

(c) Be sufficiently accurate and comprehensive to reasonably apprise such participants and beneficiaries of their rights and obligations under the plan.

(2) A summary of any material modification in the terms of the plan and any change in the information required under Paragraph (3) of this Subsection shall be written in a manner calculated to be understood by the average plan participant and shall be furnished within ninety days after he becomes a participant or after he first receives benefits. If later, the information shall be furnished one hundred twenty days after the plan becomes subject to this Subpart.

(3) The plan description and summary plan description shall contain the following information:

(a) The name and type of administration of the plan.

(b) The name and address of the person designated as agent for the service of legal process, if such person is not the administrator.

(c) The name and address of the administrator.

(d) The names, titles, and addresses of any trustee or trustees if they are persons different from the administrator.

(e) A description of the relevant provisions of any applicable collective bargaining agreement.

(f) The plan's requirements respecting eligibility for participation and benefits.

(g) A description of the provisions providing for nonforfeitable pension benefits.

(h) The circumstances which may result in disqualification, ineligibility, or denial or loss of benefits.

(i) The source of financing of the plan and the identity of any organization through which benefits are provided.

(j) The date of the end of the plan year and whether the records of the plan are kept on a calendar, policy, or fiscal year basis.

(k) The procedures to be followed in presenting claims for benefits under the plan and the remedies available under the plan for the redress of claims which are denied in whole or in part.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Acts 2004, No. 269, §1, eff. June 15, 2004; Redesignated from R.S. 22:250.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1075 redesignated as R.S. 22:795 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1076 - General exceptions

§1076. General exceptions

A. The requirements of this Subpart shall not apply to any health insurance coverage in relation to its provision of excepted benefits described in R.S. 22:1061(3)(a).

B. The requirements of this Subpart shall not apply to any health insurance coverage in relation to its provision of excepted benefits described in R.S. 22:1061(3)(b), (c), or (d) if the benefits are provided under a separate policy, certificate, or contract of insurance.

Acts 1997, No. 1138, §1, eff. July 14, 1997; Redesignated from R.S. 22:250.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1076 redesignated as R.S. 22:833 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1076.1 - Redesignated as R.S. 22:834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1076.1. Redesignated as R.S. 22:834 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1077 - Required coverage for reconstructive surgery following mastectomies

§1077. Required coverage for reconstructive surgery following mastectomies

A. A group health plan, a health insurance insurer providing health insurance coverage in connection with a group health plan, or health insurance coverage offered by a health insurance insurer in the individual market that provides medical and surgical benefits with respect to a mastectomy shall provide, in the case of a participant or beneficiary who is receiving benefits in connection with a mastectomy and who elects breast reconstruction in connection with such mastectomy, coverage for reconstruction of the breast on which the mastectomy has been performed, coverage for surgery and reconstruction of the other breast to produce a symmetrical appearance, and coverage for prostheses and physical complications, all states of mastectomy, including lymphedemas and such coverage shall be in a manner determined in consultation with the attending physician and the patient. The coverage provided in this Section may be subject to annual deductibles, coinsurance, and copayment provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan or coverage. Written notice of the availability of coverage shall be delivered to the participant upon enrollment and annually thereafter as approved by the commissioner of insurance.

B. A group health plan, a health insurance insurer providing health insurance coverage in connection with a group health plan, or health insurance coverage offered by a health insurance insurer in the individual market shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this Section in accordance with regulations adopted by the department. This notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted in one of the following ways, whichever is earlier:

(1) In the next mailing made by the plan or insurer to the participant or beneficiary.

(2) As part of any yearly informational packet sent to the participant or beneficiary.

(3) Not later than January 1, 2000.

C. A group health plan, a health insurance insurer offering group health insurance coverage in connection with a group health plan, or health insurance coverage offered by a health insurance insurer in the individual market may not do either of the following:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this Section.

(2) Penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide monetary or nonmonetary incentives to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this Section.

D. In the case of a group health plan maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers, any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement imposed pursuant to this Section shall not be treated as a termination of the collective bargaining agreement.

Acts 1999, No. 30, §1; Redesignated from R.S. 22:250.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1077 redesignated as R.S. 22:835 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1078 - Protections required for victims of the crime of domestic violence

§1078. Protections required for victims of the crime of domestic violence

A. As used in this Section, the following terms shall be defined as follows:

(1) "Abuse" means bodily injury as a result of battery or any offense against the person as defined in the Louisiana Criminal Code, except negligent injury and defamation, when such battery or offense is committed by one family or household member against another. "Abuse" shall also mean abuse of adults as defined in R.S. 15:1503 when committed by an adult child or adult grandchild.

(2) "Abuse status" means the fact or perception that a person is, has been, or may be a subject of abuse, irrespective of whether the person has sustained abuse-related medical conditions.

(3) "Confidential abuse information" means information about acts of abuse or the abuse status of a subject of abuse, the fact that a person's medical condition is abuse-related if the issuer knows or has reason to know it is abuse-related, the home and work address and telephone number of a subject of abuse, or the status of an applicant or insured as a family member, employer, or associate of a subject of abuse, or as a person in a relationship with a subject of abuse.

(4) "Insurance professional" means an agent, broker, adjuster, or third party administrator as defined in this Title.

(5) "Subject of abuse" means a person against whom an act of abuse has been directed; who has current or prior injuries, illnesses, or disorders that result from abuse; or who seeks, may have sought, or had reason to seek medical or psychological treatment for abuse or protection, court-ordered protection, or shelter from abuse.

B. No health insurance issuer or nonfederal governmental plan shall engage in any of the following acts or practices on the basis of the abuse status of an applicant or insured:

(1) Restricting, excluding, or limiting health benefit plan coverage solely as a result of abuse status.

(2) Adding a rate differential solely because of abuse status.

(3) Denying or limiting payment of a claim incurred by an insured, enrollee, member, subscriber, or dependent solely because the claim was incurred as a result of abuse status.

C. A spouse who is the subject of domestic abuse and who, together with any other dependents, is covered as a dependent on an individual policy or subscriber agreement naming an abusive spouse as the policyholder shall have the right to convert such individual dependent coverage to an individual policy without medical underwriting upon the judgment of divorce or judgment of legal separation from the abusive spouse. The converted policy shall be on the same policy form and shall provide the same benefits, including deductibles, coinsurance, and copayments, as the policy from which coverage is being converted. The spouse converting coverage shall thereafter have the same right to change benefits upon the anniversary date of the policy as in the policy from which coverage is being converted. The right to convert coverage shall become effective upon receipt of notice of termination of coverage under an abusive spouse's policy or subscriber agreement, only if the abused spouse gives written notice within thirty days and provides the health insurance issuer with a copy of the divorce decree or separation order.

D. No health insurance issuer, nonfederal governmental plan, or person employed by or contracting with such entities shall disclose or transfer information related to the abuse status of an applicant or insured for any purpose or to any person except:

(1) To the subject of abuse or an individual specifically designated in writing by the subject of abuse.

(2) To a health care provider for the direct provision of health care services.

(3) To a licensed physician identified and designated by the subject of abuse.

(4) When ordered by a court of competent jurisdiction or otherwise required by law.

(5) When necessary for a valid business purpose to transfer information that includes confidential abuse information that cannot reasonably be segregated without undue hardship. Confidential abuse information may be disclosed only if the recipient has executed a written agreement to be bound by the prohibitions of this Section in all respects and to be subject to the enforcement of this Section by the courts of this state for the benefit of the applicant or the insured and only to the following persons:

(a) A reinsurer that seeks to indemnify or indemnifies all or any part of a policy covering a subject of abuse and that cannot underwrite or satisfy its obligations under the reinsurance agreement without that disclosure.

(b) A party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the health insurance issuer or insurance professional.

(c) Medical or claims personnel contracting with the health insurance issuer or insurance professional, but only when necessary to process an application, to perform the health insurance issuer's or the insurance professional's duties under the policy, or to protect the safety or privacy of a subject of abuse. For purposes of this Paragraph, a health insurance issuer or insurance professional shall include a parent or affiliate company of the health insurance issuer or an insurance professional who has a service agreement with the health insurance issuer or insurance professional.

(d) With respect to the address and telephone number of a subject of abuse, to entities with whom the health insurance issuer or insurance professional transacts business when the business cannot be transacted without the address and telephone number.

(6) To an attorney who needs the information to represent the health insurance issuer or insurance professional effectively only if the health insurance issuer or insurance professional notifies the attorney of its obligations under this Section and requests that the attorney exercise due diligence to protect the confidential abuse information consistent with the attorney's obligation to represent the health insurance issuer or insurance professional.

(7) To the policyowner or assignee, in the course of delivery of the policy, if the policy contains information about abuse status.

(8) To any other entities authorized by regulations adopted by the commissioner of insurance pursuant to the Administrative Procedure Act.

E. Nothing in this Section shall prohibit a health insurance issuer or a nonfederal governmental plan from asking about a medical condition or from using medical information to underwrite or to carry out its duties under the policy, even if the medical information is related to a medical condition that the insurer or insurance professional knows or has reason to know is abuse-related, to the extent otherwise permitted under this Section and other applicable laws.

Acts 1999, No. 1185, §1; Redesignated from R.S. 22:250.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 861, §9.

NOTE: Former R.S. 22:1078 redesignated as R.S. 22:821 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1079 - Compliance of health insurance issuer with Gramm-Leach-Bliley Act

§1079. Compliance of health insurance issuer with Gramm-Leach-Bliley Act

A health insurance issuer who is in compliance with the privacy requirements of the federal Health Insurance Portability and Accountability Act of 1996 (42 USC 1320d) shall be deemed to be in compliance with state law intended to implement requirements of Title V of the federal Gramm-Leach-Bliley Act.

Acts 2003, No. 659, §1; Redesignated from R.S. 22:250.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1079 redesignated as R.S. 22:836 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1080 - Third-party premium payments; refusal of acceptance

§1080. Third-party premium payments; refusal of acceptance

A. No health insurance issuer or health maintenance organization shall refuse the receipt of a premium payment when such payment is made by a third-party to the insurance contract, provided that the payment is made from or pursuant to a fund or grant established by any one of the following:

(1) The Ryan White HIV/AIDS Program pursuant to Title XXVI of the Public Health Service Act.

(2) Indian tribes, tribal organizations, or urban Indian organizations.

(3) State or federal government programs.

(4) The American Kidney Fund.

B. This Section shall not be construed to require a health insurance issuer or health maintenance organization to accept a third-party premium payment from a health care provider.

Redesignated as R.S. 22:837 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

Acts 2014, No. 491, §1



RS 22:1081 - Redesignated as R.S. 22:796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1081. Redesignated as R.S. 22:796 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1091 - Health insurance plans subject to rate review

SUBPART D. RATE REVIEW

§1091. Health insurance plans subject to rate review

A. The provisions of this Subpart shall apply to any health benefit plan which provides coverage in the small group market or individual market, including any policy or subscriber agreement covering residents of this state. The provisions of this Section shall apply regardless of where such policy or subscriber agreement was issued or issued for delivery in this state and shall include any employer, association, or trustee of a fund established by an employer, association, or trust for multiple associations who shall be deemed the policyholder, covering one or more employees of such employer, one or more members or employees of members of such association or multiple associations, for the benefit of persons other than the employer, the association, or the multiple associations, as well as their officers or trustees. The provisions of this Subpart shall not apply to the following, unless specifically provided for:

(1) An Archer medical savings account that meets all requirements of Section 220 of the Internal Revenue Code of 1986.

(2) A health savings account that meets all requirements of Section 223 of the Internal Revenue Code of 1986.

(3) Excepted benefit or limited benefits as defined in this Title.

B. As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section:

(1) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries that a health insurance issuer is in compliance with the provisions of this Subpart, based upon the actuary's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the health insurance issuer in establishing rates for applicable health benefit plans.

(2) "Excessive" means the rate charged for the health insurance coverage causes the premium or premiums charged for the health insurance coverage to be unreasonably high in relation to the benefits provided under the particular product. In determining whether the rate is unreasonably high in relation to the benefits provided, the department shall consider each of the following:

(a) Whether the rate results in a projected medical loss ratio below the federal medical loss ratio standard in the applicable market to which the rate applies, after accounting for any adjustments allowable under federal law.

(b) Whether one or more of the assumptions on which the rate is based is not supported by substantial evidence.

(c) Whether the choice of assumptions or combination of assumptions on which the rate is based is unreasonable.

(3) "Federal review threshold" means any rate increase that results in a ten percent or greater rate increase, or such other threshold as required by federal law or regulation or any rate that, when combined with all rate increases and decreases during the previous twelve-month period, would result in an aggregate ten percent or greater rate increase. For reporting purposes, the federal threshold shall mean any rate increase above zero percent or such other threshold as required by federal law or regulation.

(4) "Grandfathered health plan coverage" has the same meaning as that in 45 C.F.R. 147.140 or other subsequently adopted federal law, rule, regulation, directive, or guidance.

(5) "Health benefit plan", "plan", "benefit", or "health insurance coverage" means services consisting of medical care, provided directly, through insurance or reimbursement, or otherwise, and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization, or health maintenance organization contract offered by a health insurance issuer. However, excepted benefits as defined in R.S. 22:1061(3)(a) are not included as a "health benefit plan".

(6) "Health insurance issuer" means any entity that offers health insurance coverage through a policy, certificate of insurance, or subscriber agreement subject to state law that regulates the business of insurance. A "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title.

(7) "Health savings accounts" means those accounts for medical expenses authorized by 26 U.S.C. §220 et seq.

(8) "Inadequate" means rates for a particular product are clearly insufficient to sustain projected losses and expenses, or the use of such rates.

(9) "Index rate" means the average rate resulting from the estimated combined claims experience for all Essential Health Benefits, pursuant to 42 U.S.C. §18022, Section 1302(b) of the Patient Protection and Affordable Care Act, of all nontransitional and nongrandfathered health plan coverage within a health insurance issuer's single, statewide risk pool in the individual market and within a health insurance issuer's single, statewide risk pool in the small group market, with a separate index rate being calculated for each market. Health insurance issuers may make any market-wide and plan- or product-specific adjustments to an index rate as permitted or as required by federal law, rules, or regulations.

(10) "Individual health insurance coverage" or "individual policy" means health insurance coverage offered to individuals in the individual market or through an association.

(11) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan.

(12) "Insured" includes any policyholder, including a dependent, enrollee, subscriber, or member, who is covered through any policy or subscriber agreement offered by a health insurance issuer.

(13) "Large group" or "large employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year, and beginning on January 1, 2016, an employer who employed an average of at least one hundred one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(14) "Large group market" means the health insurance market under which individuals obtain health insurance coverage directly or through any arrangement on behalf of themselves and their dependents through a group health plan maintained by a large employer.

(15) "Medical loss ratio" means the ratio of expected incurred benefits to expected earned premium over the time period of coverage, subject to the requirements of federal law, regulation, or rule.

(16) "New rate filing" means a rate filing for any particular product which has not been issued or delivered in this state.

(17) "Particular product" means a basic insurance policy form, certificate, or subscriber agreement delineating the terms, provisions, and conditions of a specific type of coverage or benefit under a particular type of contract with a discrete set of rating and pricing methodologies that a health insurance issuer offers in the state.

(18) "Rate" means the rate initially filed or filed as a result of determination of rates by a health insurance issuer for a particular product.

(19) "Rate change" means the rates for any health insurance issuer for a particular product differ from the rates on file with the department, including but not limited to any change in any current rating factor, periodic recalculation of experience, change in rate calculation methodology, change in benefits, or change in the trend or other rating assumptions.

(20) "Rate increase" means any increase of the rates for a particular product. When referring to federal review thresholds, "rate increase" includes a premium volume-weighted average increase for all insureds for the aggregate rate changes during the twelve-month period preceding the proposed rate increase effective date.

(21) "Rating period" means the calendar period for which rates established by a health insurance issuer are in effect.

(22) "Small group" or "small employer" means any person, firm, corporation, partnership, trust, or association actively engaged in business which has employed an average of at least one but not more than fifty employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year, and beginning on January 1, 2016, an employer who employed an average of at least one but not more than one hundred employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year. "Small group" or "small employer" shall include coverage sold to small groups or small employers through associations or through a blanket policy. For purposes of rate calculation by a health insurance issuer, a small employer group consisting of one employee shall be rated within a health insurance issuer's individual market risk pool, unless that health insurance issuer provides only employer coverage and thus has only a small group market risk pool.

(23) "Unfairly discriminatory" means rates that result in premium differences between insureds within similar risk categories that do not reasonably correspond to differences in expected costs. When applied to rates charged, "unfairly discriminatory" shall refer to any rate charged by small group or individual health insurance issuers in violation of R.S. 22:1095.

(24) "Unjustified" means a rate for which a health insurance issuer has provided data or documentation to the department in connection with rates for a particular product that is incomplete, inadequate, or otherwise does not provide a basis upon which the reasonableness of the rate may be determined or is otherwise inadequate insofar as the rate charged is clearly insufficient to sustain projected losses and expenses.

(25) "Unreasonable" means any rate that contains a provision or provisions that are any of the following:

(a) Excessive.

(b) Unfairly discriminatory.

(c) Unjustified.

(d) Otherwise not in compliance with the provisions of this Title, or with other provisions of law.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Acts 1993, No. 54, §1; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Acts 2003, No. 659, §1; Acts 2004, No. 663, §1; Redesignated from R.S. 22:228.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 93, §1; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1092 - Health insurance issuers; rate filings and rate increases

§1092. Health insurance issuers; rate filings and rate increases

A. Every health insurance issuer shall file with the department every proposed rate to be used in connection with all of its particular products. Every such filing shall clearly state the date of the filing, the proposed rate, and the effective date of the proposed rate. All rate filings required by this Subpart shall be made in accordance with the following:

(1) Rate filings shall be made within the time prescribed by the department.

(2) All health insurance issuers assuming, merging, or acquiring blocks of business shall be considered as proposing new rates.

(3) The commissioner may set the date upon which index rates in a market are not subject to revision by an issuer.

B. All proposed rate filings shall be filed in the manner and form prescribed by the department.

C. When a rate filing made pursuant to this Subpart is not accompanied by the information upon which the health insurance issuer supports the rate filing, with the result that the department does not have sufficient information to determine whether the rate filing meets the requirements of this Subpart, the department may require the health insurance issuer to refile the information upon which it supports its filing. The time period provided in this Section shall begin anew and commence as of the date the proper information is furnished to the department.

D. All proposed rate filings may be reviewed for compliance with R.S. 22:1095 and with other provisions of law governing rates in the individual market and the small group market. A review of rates made pursuant to this Subpart shall not constitute a determination under the Administrative Procedure Act, R.S. 49:950 et seq., nor shall such a review of rates be subject to other administrative or judicial relief.

E. Each rate filing shall be reviewed by the department to determine whether such filing is reasonable and compliant with this Subpart.

F. The department shall consider the following criteria to determine whether a rate is unreasonable:

(1) Whether the rate is excessive.

(2) Whether the rate is unfairly discriminatory.

(3) Whether the rate is unjustified.

(4) Whether the rate does not otherwise comply with the provisions of this Title or with other provisions of law.

G. The review of any proposed rate may take into consideration the following nonexhaustive list of factors and any other factors established by federal rule or regulation to the extent applicable, to determine whether the filing under review is unreasonable:

(1) The impact of medical trend changes by major service categories.

(2) The impact of utilization changes by major service categories.

(3) The impact of cost-sharing changes by major service categories.

(4) The impact of benefit changes.

(5) The impact of changes in an insured's risk profile.

(6) The impact of any overestimate or underestimate of medical trend for prior year periods related to the rate increase, if applicable.

(7) The impact of changes in reserve needs.

(8) The impact of changes in administrative costs related to programs that improve health care quality.

(9) The impact of changes in other administrative costs.

(10) The impact of changes in applicable taxes or licensing or regulatory fees.

(11) Medical loss ratio.

(12) The financial performance of the health insurance issuer, including capital and surplus levels.

H. Within fifteen days of submission of any proposed rate increase that meets or exceeds the federal review threshold, the department shall publish on its website any documents or forms as required by federal law, rule, or regulation to maintain an effective rate review program. After publication, the public shall have thirty days to submit comments.

I. For any rate increase that meets or exceeds the federal review threshold, the department shall post a notice of final determination on its website and undertake any other actions necessary pursuant to Section 2794 of the Public Health Service Act.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:228.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1092.1 - Grandfathered health coverage; rating practices

§1092.1. Grandfathered health coverage; rating practices

The rating practices and rating methods and the rating restrictions imposed by law upon grandfathered health coverage in the individual market and small group market that are in effect on the day that this Section takes effect, including the restrictions on rate increases and required notices for such increases, shall remain binding upon such grandfathered health coverage. Such grandfathered coverage is exempt from the provisions of this Subpart, unless specifically provided for otherwise.

Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1093 - Disclosure of rating practices and renewability provisions for insureds

§1093. Disclosure of rating practices and renewability provisions for insureds

A. Each health insurance issuer shall make reasonable disclosure in solicitation and sales materials provided to insureds of the provisions relating to renewability of coverage.

B. Each health insurance issuer shall provide its insureds with a written notice and reasonable explanation and justification, including the contributing factors for the rate increase, for any rate increase no less than forty-five days prior to the effective date of such increase.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:228.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1094 - Maintenance of records for the department

§1094. Maintenance of records for the department

A. Each health insurance issuer shall maintain at its principal place of business a complete and detailed description of its rating practices, including information and documentation which demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles and the rules and regulations of the department.

B. Each health insurance issuer shall file once per calendar year with the department an actuarial certification that the health insurance issuer is in compliance with this Subpart and that the rating methods of the health insurance issuer are actuarially sound. A copy of such certification shall be retained by the health insurance issuer at its principal place of business.

C. A health insurance issuer shall make the information and documentation described in Subsection A of this Section available to the department for inspection.

Acts 1991, No. 777, §2, eff. Sept. 30, 1992; Redesignated from R.S. 22:228.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1095 - Rating factors; risk pools; individual market plan and calendar year requirement

§1095. Rating factors; risk pools; individual market plan and calendar year requirement

A. Health insurance issuers may vary premiums from the plan-adjusted index rate in the individual or small group market due only to one or more of the following factors:

(1) The number of persons such product or coverage covers, whether an individual or family.

(2) Geographic rating area, as established in accordance with this Section.

(3) Age, except that such variation shall be no more than three-to-one for adults.

(4) Tobacco use as defined in 45 C.F.R. 147.102 or any subsequent federal law, except that such rate shall not vary by more than one- and one-half-to-one.

B. Every health insurance issuer in this state shall maintain a single, separate, and distinct risk pool for the individual market and a single, separate, and distinct risk pool for the small group market. Health insurance issuers of student health plans shall maintain a single, separate, and distinct risk pool for student health plans.

C. To the extent that they are applied to coverage issued to members within a family under a small group plan, the ratings variations permitted under Paragraphs (A)(3) and (4) of this Section shall be attributed to each member to whom those factors apply and the factors may be applied only as permitted by federal law.

D. Consistent with the single risk pool requirement, as of January 1, 2015, all nongrandfathered coverage in the individual market shall be offered on a calendar year basis. For purposes of new enrollment effective on any date other than January first, the first policy year following such enrollment may comprise a prorated policy year, ending on December thirty-first. Any exceptions or modifications to the calendar year requirement by federal law or rule shall also apply to health insurance issuers under this Section.

E. The department shall determine the geographic rating area or areas in this state by rule, regulation, bulletin, or any other mechanism made available by law.

F. Any rate proposed to be used by a health insurance issuer shall be submitted and controlled by this Subpart. However, the commissioner shall have the authority to grant transitional relief from the provisions of this Subpart.

Acts 1993, No. 655, §1; Acts 1995, No. 593, §1; Acts 1995, No. 1173, §1; Acts 1997, No. 1165, §1; Acts 2001, No. 272, §1, eff. Jan. 1, 2002; Acts 2004, No. 426, §1; Redesignated from R.S. 22:228.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1096 - Regulations; preemption

§1096. Regulations; preemption

A. The commissioner may promulgate such rules and regulations as may be necessary and proper to carry out the provisions of this Subpart and Section 2794 of the Public Health Service Act. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

B. If at any time a provision of this Subpart is in conflict with federal law or with regulations promulgated pursuant to federal law, such provision shall be preempted only to the extent necessary to avoid direct conflict with federal law or regulations. The commissioner shall subsequently administer and enforce the provisions of this Subpart in a manner that conforms to federal law or regulations. If necessary to preserve the department's regulatory authority or if necessary to effectively enforce the provisions of this Subpart, the commissioner may promulgate rules or regulations to that effect and may issue directives or bulletins on a provisional basis before such rules or regulations take effect. Such provisional basis for the issuance of directives or bulletins under this Section shall not exceed a period of one year.

Acts 1990, No. 636, §1; Acts 1991, No. 848, §1; Acts 1993, No. 297, §1; Acts 1995, No. 418, §1; Redesignated from R.S. 22:229 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 595, §1; Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1097 - Discrimination in rates or failure to provide coverage because of severe disability or sickle cell trait prohibited

§1097. Discrimination in rates or failure to provide coverage because of severe disability or sickle cell trait prohibited

A. No insurance company shall charge unfair discriminatory premiums, policy fees, or rates for, or refuse to provide any policy or contract of life insurance, life annuity, or policy containing disability coverage for a person solely because the applicant therefor has a severe disability, unless the rate differential is based on sound actuarial principles or is related to actual experience. No insurance company shall unfairly discriminate in the payments of dividends, other benefits payable under a policy, or in any of the terms and conditions of such policy or contract solely because the owner of the policy or contract has a severe disability.

B. As used in this Section, "severe disability" means any disease of, or injury to, the spinal cord resulting in permanent and total disability, amputation of any extremity that requires prosthesis, permanent visual acuity of twenty/two hundred or worse in the better eye with the best correction, a peripheral field so contracted that the widest diameter of such field subtends an angular distance no greater than twenty degrees, total deafness, inability to hear a normal conversation or use a telephone without the aid of an assistive device, or any developmental disability, including but not limited to autism, cerebral palsy, epilepsy, intellectual disabilities, and other neurological impairments.

C. No insurance company shall charge unfair discriminatory premiums, policy fees, or rates for, or refuse to provide any policy, subscriber agreement, or contract of life insurance, life annuity, or policy containing disability coverage for a person solely because the applicant therefor has sickle cell trait. No insurance company shall unfairly discriminate in the payments of dividends, other benefits payable under a policy, or in any of the terms and conditions of such policy or contract solely because the insured of the policy or contract has sickle cell trait. Nothing in this Subsection shall prohibit waiting periods, pre-existing conditions, or dreaded disease rider exclusions, or any combination thereof, as may be permitted by federal law.

Added by Acts 1981, No. 766, §1. Amended by Acts 1982, No. 643, §1; Redesignated from R.S. 22:652.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 718, §1, eff. June 18, 2014; Acts 2014, No. 811, §11, eff. June 23, 2014.



RS 22:1098 - Frequency of rate increase; limitations

§1098. Frequency of rate increases; limitations

A. The following rate increase limitations shall apply to all health benefit plans, limited benefits, and excepted benefits:

(1) Health insurance issuers of limited benefits and excepted benefits policies shall not increase rates during the initial twelve months of coverage, and may not do so more than once in any six-month period following the initial twelve-month period.

(2) Health insurance issuers shall not increase rates for policies or plans in the individual market during the plan year. Rate increases for policies or plans in the individual market may occur only upon renewal or upon commencement of the policy or plan year.

(3) Rates for policies or plans in the small group market shall not increase during the initial twelve months of coverage.

B. No health insurance issuer issuing policies or subscriber agreements shall increase its rates or reduce the covered benefits under the policy or subscriber agreement after the commencement of the minimum one-hundred-eighty-day period following the notice of the discontinuation of offering all health insurance coverage as described in R.S. 22:1068(C)(2)(a)(i) or 1074(C)(2)(a)(i).

C. This Section shall not affect increases in the premium amount due to any change required for compliance with the addition of a newly covered person or policy benefit level, or such changes necessary to comply with R.S. 22:1095 or other state or federal law, regulation, or rule.

Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1099 - Enforcement

§1099. Enforcement

A. Whenever the commissioner has reason to believe that any health insurance issuer is not in compliance with any of the provisions of this Subpart, he shall notify such health insurance issuer. Upon such notice, the commissioner may, in addition to the penalties in Subsection C of this Section, issue and cause to be served upon such health insurance issuer an order requiring the health insurance issuer to cease and desist from any violation.

B. Any health insurance issuer who violates a cease and desist order issued by the commissioner pursuant to this Subpart while such order is in effect shall be subject to one or more of the following at the commissioner's discretion:

(1) A monetary penalty of not more than twenty-five thousand dollars for each act or violation and every day the health insurance issuer is not in compliance with the cease and desist order, not to exceed an aggregate of two hundred fifty thousand dollars for any six-month period.

(2) Suspension or revocation of the health insurance issuer's certificate of authority to operate in this state.

(3) Injunctive relief from the district court of the district in which the violation may have occurred or in the Nineteenth Judicial District Court.

C. As a penalty for violating this Subpart, the commissioner may refuse to renew, or may suspend or revoke the certificate of authority of any health insurance issuer, or in lieu of suspension or revocation of a certificate of authority, the commissioner may levy a monetary penalty of not more than one thousand dollars for each act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq., except as otherwise provided by this Subpart. If a health insurance issuer has demanded a timely hearing, the penalty, fine, or order by the commissioner shall not be imposed until such time as the division of administrative law makes a finding that the penalty, fine, or order is warranted in a hearing held in the manner provided in Chapter 12 of this Title.

Acts 2014, No. 718, §1, eff. June 18, 2014.



RS 22:1111 - Medicare supplement minimum standards

SUBPART E. MEDICARE SUPPLEMENT MINIMUM STANDARDS

§1111. Medicare supplement minimum standards

A.(1) Except as otherwise specifically provided, this Section shall apply to:

(a) All Medicare supplement policies and subscriber contracts delivered or issued for delivery in this state on or after the effective date hereof, and

(b) All certificates issued under group Medicare supplement policies or subscriber contracts which have been delivered or issued for delivery in this state.

(2) Except as otherwise specifically provided in Paragraph F(3), the provisions of this Section are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons which are not marketed or held to be Medicare supplement policies or benefit plans.

B. For purposes of this Section, the following terms shall have the meaning indicated herein:

(1) "Applicant" means:

(a) In the case of an individual Medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits, and

(b) In the case of a group Medicare supplement policy or subscriber contract, the proposed certificate holder.

(2) "Medicare supplement policy" means a group or individual policy of health insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. 1395 et seq.), or an issued policy under a demonstration project specified in 42 U.S.C. 1395ss(g)(1), which is advertised, marketed, or designed primarily as a supplement to reimbursement under Medicare for the hospital, medical, or surgical expenses of a person eligible for Medicare. The term does not include a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(3) "Certificate" means a certificate issued under a group Medicare supplement policy, which policy has been delivered or issued for delivery in this state.

(4) "Medicare" means the "Health Insurance for the Aged Act", Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended.

C.(1) The commissioner shall issue reasonable regulations to establish specific standards for policy provisions of Medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this state. No requirement of the Louisiana Insurance Code relating to minimum required policy benefits, other than the minimum standards contained in this Section, shall apply to Medicare supplement policies. The standards may cover but shall not be limited to:

(a) Terms of renewability.

(b) Initial and subsequent conditions of eligibility.

(c) Nonduplication of coverage.

(d) Probationary periods.

(e) Benefit limitations, exceptions, and reductions.

(f) Elimination periods.

(g) Requirements for replacement.

(h) Recurrent conditions.

(i) Definition of terms.

(2) The commissioner may issue reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute, which in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a Medicare supplement policy.

(3) Notwithstanding any other provisions of law, a Medicare supplement policy shall not deny a claim for losses, incurred more than six months from the effective date of coverage, for a preexisting condition. The policy shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by, or received from, a physician within six months before the effective date of coverage.

D. The commissioner shall issue reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices, compensation arrangements, and reporting practices for Medicare supplement policies. No Medicare supplement insurance policy, contract, or certificate in force in the state shall contain benefits which duplicate benefits provided by Medicare.

E.(1) Every insurer providing group Medicare supplement insurance benefits to a resident of this state pursuant to this Section shall file for approval by the commissioner a copy of the master policy and any certificate used in this state in accordance with the filing requirements and procedures applicable to group Medicare supplement policies issued in this state.

(2)(a) Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The commissioner shall issue reasonable rules and regulations to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

(b) Each entity providing Medicare supplement policies or certificates in this state shall annually file its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss-ratio standards of this state. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this Subpart.1

(3) Repealed by Acts 1990, No. 656, §2.

F.(1) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made. The commissioner shall prescribe the format and content of the outline of coverage required by this Subsection. In this Subsection, "format" means style, arrangements, and overall appearance, including such items as the size, color, and prominence of type and arrangement of text and captions. The outline of coverage shall include:

(a) A description of the principal benefits and coverage provided in the policy.

(b) A statement of the exceptions, reductions, and limitations contained in the policy.

(c) A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums.

(d) A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine governing contractual provisions.

(2) The commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the commissioner may require by regulation that the informational brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure shall be provided to any prospective insureds eligible for Medicare upon request, but in no event later than the time of policy delivery.

(3) The commissioner may promulgate regulations for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all accident and sickness insurance policies sold to persons eligible for Medicare, other than:

(a) Medicare supplement policies;

(b) Disability income policies;

(c), (d) Repealed by Acts 1997, No. 633, §2, eff. July 3, 1997.

(4) The commissioner may further promulgate reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts, or certificates by persons eligible for Medicare.

G. Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this Subsection shall be paid directly to the applicant by the insurer in a timely manner.

H. Every insurer, health care service plan, or other entity providing Medicare supplement insurance or benefits in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state, whether through written, radio, or television medium, to the commissioner for his review and approval to the extent permitted under the Insurance Code, particularly under R.S. 22:1967.

I. Rules and regulations promulgated pursuant to this Section shall be subject to the Administrative Procedure Act.

J. In addition to any other applicable penalties for violation of provisions of the Louisiana Insurance Code, the commissioner may require an insurer who violates any provision of this Section or regulations promulgated pursuant to this Section to cease marketing any Medicare supplement policy or certificate in this state which is related directly or indirectly to a violation, or may require such insurer to take such actions as are necessary to comply with the provisions of this Section, or both.

K. Payment for premiums for Medicare supplement policies shall be made only as follows:

(1) By check, money order, credit or debit card, or bank draft made payable to the insurer.

(2) By cash, provided that an insurer's receipt which binds the insurer for receipt of such premium shall be issued to the insured.

L. The commissioner may adopt reasonable regulations as are necessary to conform Medicare supplement policies and certificates with the requirements of federal law and regulations promulgated thereunder, including but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not satisfy loss ratio requirements.

(2) Establishing a uniform methodology for calculating and reporting loss ratios.

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of Medicare supplement insurance.

(4) Establishing a process for the approval or disapproval of policy forms and certificate forms and proposed premium increases.

(5) Establishing a policy for holding public hearings prior to the approval of any premium increase.

(6) Establishing standards for Medicare Select policies and certificates.

Added by Acts 1981, No. 146, §1, eff. Jan. 1, 1982; Acts 1989, No. 447, §1, eff. Sept. 1, 1989; Acts 1990, No. 656, §§1 and 2; Acts 1992, No. 428, §1, eff. July 1, 1992; Acts 1997, No. 633, §§1, 2 eff. July 3, 1997; Redesignated from R.S. 22:224 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 360, §2, eff. June 29, 2011.

1As appears in enrolled bill.



RS 22:1121 - Legislative findings; purpose; short title

SUBPART F. MEDICAL NECESSITY REVIEW ORGANIZATIONS

§1121. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1122 - Definitions

§1122. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Acts 2003, No. 1109, §1; Redesignated from R.S. 22:3071 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan.1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1123 - Authorization or licensure as an MNRO

§1123. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3072 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 83, §1; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1124 - Procedure for application to act as an MNRO

§1124. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3073 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 33, §1; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1125 - Repealed by Acts 2009, No. 33, §2.

§1125. Repealed by Acts 2009, No. 33, §2.



RS 22:1126 - Scope and content of medical necessity determination process

§1126. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3075 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1127 - Medical necessity review organization operational requirements

§1127. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3076 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1128 - Procedures for making medical necessity determinations

§1128. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Acts 2001, No. 778, §1; Redesignated from R.S. 22:3077 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1129 - Informal reconsideration

§1129. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Acts 2004, No. 450, §1; Redesignated from R.S. 22:3078 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1130 - Appeals of adverse determinations; standard appeals

§1130. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3079 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.



RS 22:1131 - Second level review

§1131. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Acts 2004, No. 450, §1; Redesignated from R.S. 22:3080 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1131 redesignated as R.S. 22:1541 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1132 - Request for external review

§1132. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1132 redesignated as R.S. 22:1542 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1133 - Standard external review

§1133. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1133 redesignated as R.S. 22:1543 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1134 - Expedited appeals

§1134. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1134 redesignated as R.S. 22:1544 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1135 - Expedited external review

§1135. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1135 redesignated as R.S. 22:1545 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1136 - Binding nature of external review decisions

§1136. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3085 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1136 redesignated as R.S. 22:1546 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1137 - Minimum qualifications for independent review organizations

§1137. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1137 redesignated as R.S. 22:1547 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1138 - External review register

§1138. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3087 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 33, §1; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1138 redesignated as R.S. 22:1548 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1138.1 - Redesignated as R.S. 22:1549 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1138.1. Redesignated as R.S. 22:1549 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1138.2 - Redesignated as R.S. 22:1550 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1138.2. Redesignated as R.S. 22:1550 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1139 - Emergency services

§1139. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3088 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1139 redesignated as R.S. 22:1551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1140 - Confidentiality requirements

§1140. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3089 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1140 redesignated as R.S. 22:1552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1141 - Regulations

§1141. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3090 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1141 redesignated as R.S. 22:1553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1142 - Examination of MNRO and other parties

§1142. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1142 redesignated as R.S. 22:1554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1142.1 - Redesignated as R.S. 22:1556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1142.1. Redesignated as R.S. 22:1556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1143 - Fines; cease and desist orders; grounds for suspension or revocation of licensure or certificate of authority

§1143. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 1999, No. 401, §1, eff. Jan. 1, 2000; Redesignated from R.S. 22:3092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: See Acts 1999, No. 401, §2, regarding applicability.

NOTE: Former R.S. 22:1143 redesignated as R.S. 22:1557 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1144 - Appeal and external review of experimental or investigational determinations

§1144. Repealed by Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

Acts 2008, No. 443, §1, eff. Jan. 1, 2009; Acts 2013, No. 326, §2, eff. Jan. 1, 2015.

NOTE: Former R.S. 22:1144 redesignated as R.S. 22:1558 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1145 - Redesignated as R.S. 22:1559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1145. Redesignated as R.S. 22:1559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1146 - Redesignated as R.S. 22:1560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1146. Redesignated as R.S. 22:1560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1147 - Redesignated as R.S. 22:1561 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1147. Redesignated as R.S. 22:1561 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1148 - Redesignated as R.S. 22:1562 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1148. Redesignated as R.S. 22:1562 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1149 - Redesignated as R.S. 22:1563 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1149. Redesignated as R.S. 22:1563 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1150 - Redesignated as R.S. 22:1564 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1150. Redesignated as R.S. 22:1564 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1151 - Definitions

SUBPART G. DENTAL SERVICE CONTRACTORS

§1151. Definitions

For the purposes of this Subpart, the following words and phrases shall be defined as follows:

(1) "Dentist" means any person lawfully licensed by the Louisiana State Board of Dentistry to practice dentistry in Louisiana.

(2) "Dental service contractor" means any person who accepts a prepayment from or for the benefit of any other person or group of persons as consideration for providing to such person or group of persons the opportunity to receive dental services at such times in the future as such services may be appropriate or required, but shall not be construed to include a dentist or professional dental corporation that accepts prepayment on a fee-for-service basis for providing specific dental services to individual patients for whom such services have been prediagnosed. Nothing in Paragraph 2 of this Section shall apply to a funded or self-funded trust qualified with the United States Department of Labor in accordance with Public Law 93-406.

(3) "Participant" means a dentist who has contracted with a dental service contractor to accept from and to look solely to such contractor for payment for any health care services rendered to a subscriber, subject to any co-payment obligations included in the contract of the subscriber with the dental service contractor.

(4) "Commissioner" means the commissioner of insurance of the state of Louisiana.

(5) "Subscriber" means any person by or for whom a dental service contractor is paid a periodic premium as prepayment for dental services to be rendered to him by a participant.

(6) "Person" means an individual, insurer, association, organization, partnership, business, trust, except E.R.I.S.A. trusts qualified with the United States Department of Labor under Public Law 93-406, corporation, or other legal entity.

Added by Acts 1981, No. 461, §1; Redesignated from R.S. 22:1510 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1151 redesignated as R.S. 22:1565 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1152 - Qualification and regulation of dental service contractors

§1152. Qualification and regulation of dental service contractors

A. No person shall act as or hold himself out to be a dental service contractor in this state unless that person has qualified and has been issued a certificate of authority as a domestic insurer or has been admitted to transact business in this state and issued a certificate of authority as a foreign or alien insurer under this Title.

B. Except as provided in this Subpart, every dental service contractor operating in this state shall be regulated by the commissioner as a domestic or foreign health and accident insurer and shall meet all of the requirements established by this Title applicable to health and accident insurers, including all capital, surplus, and deposit requirements. For purposes of regulation, a contract between a dental service contractor and a subscriber shall be considered a health and accident insurance policy, and the subscriber shall be considered a policyholder. Any insurer not authorized to transact any health and accident insurance business in this state which seeks authority to act also as a dental service contractor, shall be required to satisfy the capital, surplus, and deposit requirements referred to above in addition to those required to transact the business of insurance, and no cash or its equivalence and no bond used by an insurer to meet the capital, surplus, or deposit requirements of this Title to transact insurance shall be considered by the commissioner in determining whether that insurer is also qualified to act as a dental service contractor.

Added by Acts 1981, No. 461, §1; Redesignated from R.S. 22:1511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1153 - Additional regulations

§1153. Additional regulations

A. Each contract between a dental service contractor and its subscribers shall be nonassessable, shall have a minimum term of six months, and shall guarantee unconditionally to the subscriber the performance of all dental services covered by the contract and that those services shall be available and conveniently accessible, promptly as appropriate, and in a manner which assures continuity. The premium to be paid by the subscriber to the dental service contractor shall be set in the contract and shall not vary during the term of the contract.

B. Each contract between a dental service contractor and any of its participants for the rendition of services to subscribers shall provide that the contract may be cancelled by either the participant or the dental service contractor upon thirty days' written notice to the other party, and such cancellation shall be fully effective as to subscribers as well as to the other party to the contract.

Added by Acts 1981, No. 461, §1; Redesignated from R.S. 22:1512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1154 - Freedom of choice of dentist in health plans

§1154. Freedom of choice of dentist in health plans

A. As used in this Section:

(1) "Dental care services" means any services furnished to any person for the purpose of preventing, alleviating, curing or healing human dental abnormalities, accidents, or diseases.

(2) "Dentist" means any person who furnishes dental care services and who is licensed as a dentist by the state of Louisiana.

(3) "Employee benefit plan" means any plan, fund, or program heretofore or hereafter established or maintained by an employer or by an employee organization, or by both, to the extent that such plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, dental care benefits in the event of abnormality, accident, or dental disease.

(4) "Health insurance policy" means any individual, group, blanket, or association insurance policy, insurance agreement, or group hospital service contract providing benefits for dental care expenses incurred as a result of an abnormality, accident, or dental disease.

B.(1) No health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state shall:

(a) Prevent any person who is a party to or beneficiary of any such health insurance policy or employee benefit plan from selecting the dentist of his choice to furnish the dental care services offered by the policy or plan, or interfere with such selection.

(b) Deny any dentist the right to participate as a contracting provider for such policy or plan.

(c) Authorize any person to regulate, interfere, or intervene in any manner in the diagnosis or treatment rendered by a dentist to his patient.

(d) Require that any dentist make or obtain dental x-rays or any other diagnostic aids; however, nothing herein shall prohibit requests for existing dental x-rays or any other existing diagnostic aids for the purpose of determining benefits payable under a health insurance policy or employee benefit plan.

(2) Nothing herein shall prohibit the predetermination of benefits for dental care expenses prior to treatment by the attending dentist.

C. Any health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state, to the extent that it provides benefits for dental care expenses, shall:

(1) Disclose, if applicable, that the benefit offered is limited to the least costly treatment.

(2)(a) Define and explain the standard upon which the payment of benefits or reimbursement for the cost of dental care services is based, such as "usual and customary", "reasonable and customary", "usual customary and reasonable" fees or words of similar import, or shall specify in dollars and cents the amount of the payment or reimbursement for dental care services to be provided.

(b) The payment or reimbursement for a noncontracting provider dentist shall be the same as or greater than the payment or reimbursement for a contracting provider dentist; however, the health insurance policy or the employee benefit plan shall not be required to make payment or reimbursement in an amount that is greater than the amount so specified in the policy or plan or that is greater than the fee charged by the providing dentist for the dental care services rendered.

D. Any provision in a health insurance policy or employee benefit plan which is delivered, renewed, issued for delivery, or otherwise contracted for in this state which is contrary to this Section shall, to the extent of such conflict, be void.

E. The provisions of this Section shall not be deemed to mandate that any type of benefits for dental care expenses be provided by a health insurance policy or an employee benefit plan.

F. Notwithstanding any other provision of this Section:

(1) A dentist or a professional dental corporation as authorized under the provisions of R.S. 12:981, et seq. may contract directly with a patient for the furnishing of dental care services to the patient as may be otherwise authorized by law.

(2) Any person providing a health insurance policy or employee benefit plan, any employer, or any employee organization may:

(a) Make available to its insureds, beneficiaries, participants, employees, or members information relating to dental care services by the distribution of factually accurate information regarding dental care services, rates, fees, location, and hours of service, provided such distribution is made upon the request of any dentist licensed by this state.

(b) Establish an administrative mechanism which facilitates payment for dental care services by insureds, beneficiaries, participants, employees, or members to the dentist of their choice.

(c) Pay or reimburse, on a nondiscriminatory basis, its insureds, beneficiaries, participants, employees, or members for the cost of dental care services rendered by the dentist of their choice.

G. The provisions of this Section shall not apply to health insurance policies and employee benefit plans issued before July 12, 1985.

Acts 1985, No. 441, §1, July 12, 1985; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 607, §1; Redesignated from R.S. 22:1513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1155 - Denial of claims

§1155. Denial of claims

A dental service contractor or a contract of dental insurance shall establish and maintain appeal procedures for any claim by a dentist or a subscriber that is denied based upon lack of medical necessity. Any such denial shall be based upon a determination by a dentist who holds a nonrestricted license issued in the United States in the same or an appropriate specialty that typically manages the dental condition, procedure, or treatment under review. Subsequent to an initial denial, the licensed dentist making the adverse determination shall not be an employee of the dental service contractor or dental insurer. Any written communication to an insured or a dentist that includes or pertains to a denial of benefits for all or part of a claim on the basis of a lack of medical necessity shall include the name, applicable speciality designation, license number together with state of issuance, and the direct telephone number of the licensed dentist making the adverse determination.

Acts 2003, No. 294, §1; Redesignated from R.S. 22:1513.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 648, §1.



RS 22:1156 - Dental reimbursement or payments

§1156. Dental reimbursement or payments

A. Every company that issues, delivers, amends, or renews a policy of dental insurance in this state providing coverage for dental health care treatment which provides that the payment of benefits under the policy shall be based upon the usual and customary fee charged by licensed dentists shall contain all of the following disclosure requirements:

(1) The frequency of the determination of the usual and customary fee.

(2) A specific and detailed description of the methodology used to determine the usual and customary fee.

(3) The percentile that determines the maximum benefit that the company will pay for each dental procedure, if the usual and customary fee is determined by taking a sample of fees submitted on actual claims from licensed dentists and then determining the benefit by selecting a percentile of those fees.

B. Each insurer providing dental health coverage shall, upon request, provide a complete copy of the dental health coverage provisions, including the information enumerated in Subsection A of this Section, to each insured. Every employee benefit explanation or description and any proposal for dental insurance coverage shall also contain such information regarding the determination of the usual and customary fee.

C. As used in this Section, the following definitions shall apply:

(1) "Usual fee" is the fee which an individual dentist most frequently charges for a specific dental procedure.

(2) "Customary fee" is the fee level determined by the administrator of the dental benefit plan from actual submitted fees for a specific dental procedure to establish the maximum benefit payable under a given plan for that specific procedure.

D. The disclosure must be provided upon request to all group and individual policyholders and group certificate holders. All proposals for dental insurance must notify the prospective policyholder that information regarding usual and customary fee determinations are available from the insurer. The employee benefit descriptions or supplemental documents must notify the employee that information regarding dental reimbursements rates are available from the employer.

Acts 1992, No. 329, §1; Redesignated from R.S. 22:213.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1157 - Dental reimbursement or payments

§1157. Dental reimbursement or payments

A. As used in this Section, the following definitions shall apply:

(1) "Covered person" means any subscriber, enrollee, member, or participant in a dental plan, or his dependent, for whom benefits are payable when that person receives dental health care services rendered or authorized by a licensed dentist.

(2) "Covered service" means any dental service rendered or authorized by a licensed dentist on a covered person for which a dental service contractor or insurer is required to pay benefits to the dentist under a contractual agreement with such dentist. Such a service includes any service on which reimbursement is limited by a deductible, copayment, coinsurance, waiting period, annual maximum, or frequency limitation.

(3) "Dental plan" means any insurance policy, benefit plan, or dental service contract providing for the payment of benefits for dental health care services.

B. No dental plan that is delivered, renewed, issued for delivery, or otherwise contracted for in this state may require that a dentist provide dental health care services to a covered person at a particular fee unless such services are covered services for which benefits are paid under a contract with such dentist.

C. Nothing in this Section shall prohibit a dental service contractor or insurer from offering a dentist optional agreements for participation in a dental plan in which a dentist may choose to participate either with or without a provision to provide discounts to covered persons for non-covered services provided that all of the following apply:

(1) No dental service contractor or insurer may restrict in any manner the choice of any dentist to participate in the plan with or without an optional agreement providing for discounts on non-covered services except that the option for any dentist choosing to participate in the plan under such an optional agreement to cease providing such discounts under said optional agreement but still continue participating in the plan may be limited to each time said optional agreement is up for renewal.

(2) The provision for discounts on non-covered services shall be the only material difference between agreements entered into with a dentist who accepts such an optional agreement and those with a dentist who accepts a contract without said optional agreement.

Acts 2010, No. 940, §1, eff. Jan. 1, 2011.



RS 22:1161 - Purpose

SUBPART H. DENTAL REFERRAL PLANS

§1161. Purpose

The purpose of this Subpart shall be to protect the public from inappropriate, unfair, and deceptive practices and to promote the public's access to high quality, cost-effective dental care through the registration of dental referral plans.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2028 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1162 - Definitions

§1162. Definitions

As used in this Subpart, the following terms shall have the following meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) A "dental referral plan" shall be defined as a contractual plan that provides a list of dental care providers who have agreed to render treatment to enrollees at specific discounted fees. The plans may collect fees from enrollees, employers, insurers, or health maintenance organizations. The plans shall not be deemed insurance, except as otherwise indicated by law.

(2) An "enrollee" shall be defined as an individual, including eligible dependents, entitled to receive a list of participating dental care providers and to be treated at discounted fees.

(3) A "dental care provider" shall be defined as an individual who is a dentist who has contracted with the dental referral plan to deliver certain dental care services to an enrollee at a reduced fee.

Acts 1995, No. 1050, §1; Acts 1997, No. 1125, §1; Acts 1997, No. 1439, §1, eff. July 15, 1997; Redesignated from R.S. 22:2029 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1163 - Registration

§1163. Registration

No dental referral plan shall conduct business or otherwise operate in this state unless it is registered with the commissioner of insurance as hereinafter provided.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2030 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1164 - Procedure for registration

§1164. Procedure for registration

A. An applicant for registration shall:

(1) Submit an application to the commissioner.

(2) Pay the application fee established by this Subpart.

B. The application shall be on a form and accompanied by any supporting documentation required by the commissioner and shall be signed and verified by the applicant. The information required by the application shall include but need not be limited to the following:

(1) The name of the entity operating the dental referral plan and any trade or business names used by that entity in connection with the operation of the dental referral plan.

(2) The names and addresses of every officer and director of the entity operating the dental referral plan as well as the name and address of the corporate officer designated by the plan as the corporate representative to receive, review, and resolve all grievances addressed to the plan.

(3) The name and address of every person owning, directly or indirectly, five percent or more of the entity operating the dental referral plan.

(4) The principal place of business of the dental referral plan.

(5) A general description of the operation of the dental referral plan which includes a statement that the plan does not provide indemnity insurance coverage for dental services.

(6) A sample copy of a contract with an enrollee which includes a general description of enrollee's rights under the dental referral plan.

(7) A sample copy of a contract, absent fee schedule, with a provider which includes a general description of dental care provider's rights under the dental referral plan.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1165 - Expiration and renewal of registration

§1165. Expiration and renewal of registration

A. Registration pursuant to this Subpart shall expire on August 15, 1997, unless the registration is renewed for a two-year term as provided in this Section.

B. Before the registration expires, it may be renewed for an additional two-year term if the applicant:

(1) Pays a renewal fee as provided in this Subpart.

(2) Submits to the commissioner a renewal application on the form that the commissioner requires.

C. The renewal application required by the commissioner shall require but not be limited to the information required for an initial application.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1166 - Rules and fees

§1166. Rules and fees

Fees for initial and renewal application shall be two hundred fifty dollars.

Acts 1995, No. 1050, §1; Redesignated from R.S. 22:2033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1167 - Penalties

§1167. Penalties

A. Any dental referral plan which is found, after notice and hearing by an administrative law judge pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950, to have violated any provision of this Subpart, may be subject to a penalty under this Section.

B. A monetary penalty not to exceed two thousand five hundred dollars may be imposed for each violation.

C. Nothing contained in this Section shall affect the authority of the department to impose any other penalties provided for in this Title, or rule, regulation, or order promulgated thereunder.

Acts 2003, No. 282, §1, eff. June 10, 2003; Redesignated from R.S. 22:2034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1181 - Purpose

SUBPART I. LONG-TERM CARE INSURANCE

§1181. Purpose

The purposes of this Subpart are: to promote the public interest; to promote the availability of long-term care insurance policies, or certificate if a group; to protect applicants for long-term care insurance, as defined, from unfair or deceptive sales or enrollment practices; to establish standards for long-term care insurance; to facilitate public understanding and comparison of long-term care insurance policies; and to facilitate flexibility and innovation in the development of long-term care insurance coverage.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1997, No. 308, §1, eff. June 17, 1997; Redesignated from R.S. 22:1731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1182 - Scope

§1182. Scope

The requirements of this Subpart shall apply to policies delivered or issued for delivery in this state on or after September 1, 1989. Renewal policies shall comply with this Subpart, as amended. This Subpart is not intended to supersede the obligations of entities subject to this Subpart to comply with the substance of other applicable insurance laws insofar as they do not conflict with this Subpart, except that laws and regulations designed and intended to apply to Medicare supplement insurance policies shall not be applied to long-term care insurance.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1993, No. 658, §1, eff. Jan. 1, 1994; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1183 - Short title

§1183. Short title

This Subpart may be known and cited as the "Long-Term Care Insurance Act".

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Redesignated from R.S. 22:1733 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1184 - Definitions

§1184. Definitions

Unless the context requires otherwise, the following definitions in this Section shall apply for purposes of this Subpart:

(1) "Applicant" means:

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits, and

(b) In the case of a group long-term care insurance policy, the proposed certificate holder.

(2) "Certificate" means any certificate issued under a group long-term care insurance policy, which certificate has been delivered or issued for delivery in this state whether or not a master policy has been issued and approved in another state.

(3) "Commissioner" means the Louisiana commissioner of insurance.

(4) "Group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this state and issued to:

(a) One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organizations; or

(b) Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if such association:

(i) Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(ii) Has been maintained in good faith for purposes other than obtaining insurance; or

(c)(i) An association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering such policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the commissioner that the association or associations have at the outset a minimum of one hundred persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provide that:

(aa) The association or associations hold regular meetings not less than annually to further purposes of the members;

(bb) Except for credit unions, the association or associations collect dues or solicit contributions from members; and

(cc) The members have voting privileges and representation on the governing board and committees.

(ii) Thirty days after such filing the association or associations will be deemed to satisfy such organizational requirements, unless the commissioner makes a finding that the association or associations do not satisfy those organizational requirements.

(d) A group other than as described in Subparagraphs (4)(a), (4)(b), and (4)(c) of this Section, subject to a finding by the commissioner that:

(i) The issuance of the group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged.

(5)(a) "Long-term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital.

(b) Such term includes group and individual annuities and life insurance policies or riders that provide directly or supplement long-term care insurance. The term shall include a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. The term shall also include qualified long-term care insurance contracts. Long-term care insurance may be issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, or any similar organization to the extent they are otherwise authorized to issue life or health insurance.

(c) Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

(d) With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and which provide the option of a lump-sum payment for those benefits and where neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

(e) Notwithstanding any other provision of law to the contrary, any product advertised, marketed, or offered as long-term care insurance shall be subject to the provisions of this Subpart.

(6) "Policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; nonprofit health, hospital, or medical service corporation; prepaid health plan; health maintenance organization; or any similar organization.

(7)(a) "Qualified long-term care insurance contract'' or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of Section 7702B(b) of the Internal Revenue Code of 1986, as amended, as follows:

(i) The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this Item by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(ii) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this Item do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract shall not fail to satisfy the requirements of this Item by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(iii) The contract is guaranteed renewable, within the meaning of Section 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended.

(iv) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in Item (v) of this Subparagraph.

(v) All refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund on the event of death of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract.

(vi) The contract meets the consumer protection provisions set forth in Section 7702B(g) of the Internal Revenue Code of 1986, as amended.

(b) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of Sections 7702B(b) and (e) of the Internal Revenue Code of 1986, as amended.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1993, No. 658, §1, eff. Jan. 1, 1994; Acts 1997, No. 308, §1, eff. June 17, 1997; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1734 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1185 - Extraterritorial jurisdiction; group long-term care insurance

§1185. Extraterritorial jurisdiction; group long-term care insurance

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in R.S. 22:1184(4)(d), unless this state has made a determination that such requirements have been met.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1186 - Disclosure and performance standards for long-term care insurance

§1186. Disclosure and performance standards for long-term care insurance

A. The commissioner may adopt rules and regulations that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms.

B. No long-term care insurance policy may:

(1) Be cancelled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(4) Be marketed or sold as a federally tax-exempt policy, unless such policy contains provisions for automatic amendment to conform with mandatory federal requirements necessary to maintain such tax-exempt status and provides notice thereof approved by the commissioner.

C.(1) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in R.S. 22:1184(4)(a) shall use a definition of "preexisting condition" which is more restrictive than the following: "preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in R.S. 22:1184(4)(a) may exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The commissioner may extend the limitation periods set forth in Paragraphs (C)(1) and (2) of this Section as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(4) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in R.S. 22:1186(C)(2) expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in R.S. 22:1186(C)(2).

D. Prior hospitalization/institutionalization. (1) No long-term care insurance policy may be delivered or issued for delivery in this state if such policy does any of the following:

(a) Conditions eligibility for any benefits on a prior hospitalization requirement.

(b) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(c) Conditions eligibility for any benefits other than a waiver of the premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(2)(a) A long-term care insurance policy containing post-confinement, post-acute care, or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits", such limitations or conditions, including any required number of days of confinement.

(b) A long-term care insurance policy or rider which conditions eligibility of non-institutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty days.

E. The commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation.

F. Right to return-free look. Long-term care insurance applicants shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates shall have a notice prominently printed on the first page or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. This Subsection shall also apply to denials of applications, and any refund shall be made within thirty days of the return or denial.

G.(1) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient of the document and its purpose.

(a) The commissioner shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage.

(b) In the case of producer solicitations, a producer shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(c) In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.

(2) The outline of coverage shall include each of the following:

(a) A description of the principal benefits and coverage provided in the policy.

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy.

(c) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described.

(d) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions.

(e) A description of the terms under which the policy or certificate may be returned and premium refunded.

(f) A brief description of the relationship of cost of care and benefits.

(g) A statement that discloses to the policyholder or certificateholder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under 7702B(b) of the Internal Revenue Code of 1986, as amended.

H. If an applicant for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty days after the date of approval.

I. At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct-response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make delivery no later than at the time of policy delivery. In addition to complying with applicable requirements, the summary shall also include:

(1) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits.

(2) An illustration of the amount of benefits, the length of the benefit, and the guaranteed lifetime benefits, if any, for each covered person.

(3) Any exclusions, reductions, and limitations on benefits of long-term care.

(4) A statement that any long-term care inflation protection option required by §1919 of Regulation 46 is not available under this policy.

(5) If applicable to the policy type, the summary shall also include each of the following:

(a) A disclosure of the effects of exercising other rights under the policy.

(b) A disclosure of guarantees related to long-term care costs of insurance charges.

(c) Current and projected maximum lifetime benefits.

(6) The provisions of the policy summary listed above may be incorporated into a basic illustration required to be delivered in accordance with §3309 and §3311 of Regulation 55.

J. Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. The report shall include the following:

(1) Any long-term care benefits paid out during the month.

(2) An explanation of any changes in the policy, including death benefits or cash values, due to the long-term care benefits being paid out.

(3) The amount of long-term care benefits existing or remaining.

K. If a claim under a long-term care insurance contract is denied, the issuer shall within sixty days from the date of a written request by the policyholder or certificate holder, or a representative thereof do the following:

(1) Provide a written explanation of the reasons for the denial.

(2) Make available all information directly related to the denial.

L. No policy may be advertised, marketed, or offered as long-term care or nursing home insurance unless it complies with the provisions of this Subpart.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 1993, No. 658, §1, eff. Jan. 1, 1994; Acts 1997, No. 308, §1, eff. June 17, 1997; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1187 - Incontestability period

§1187. Incontestability period

A. For a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance of the coverage.

B. For a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

C. After a policy or certificate has been in force for two years, it is not contestable upon the grounds of material misrepresentation alone; such policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented material facts relating to the insured's health.

D.(1) No long-term care insurance policy or certificate may be field issued based on medical or health status.

(2) For purposes of this Section, "field issued" means a policy or certificate issued by a producer or a third-party administrator pursuant to the underwriting authority granted to the producer or third-party administrator by an insurer.

E. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

F. In the event of the death of the insured, this Section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by R.S. 22:931. In all other situations, this Section shall apply to life insurance policies that accelerate benefits for long-term care.

Acts 1989, No. 448, §1, eff. Sept. 1, 1989; Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1188 - Nonforfeiture benefits

§1188. Nonforfeiture benefits

A. Except as provided in Subsection B of this Section, a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. In the event the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates.

B. When a group long-term care insurance policy is issued, the offer required in Subsection A of this Section shall be made to the group policyholder. However, if the policy is issued as group long-term care insurance as defined in R.S. 22:1184(4), other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificate holder.

C. The commissioner shall promulgate regulations specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in Subsection A of this Section.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1738 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1188.1 - Prompt payment of clean claims

§1188.1. Prompt payment of clean claims

A. For purposes of this Section:

(1) "Claim" means a request for payment of benefits under an in-force policy, regardless of whether the benefit claimed is covered under the policy or any terms or conditions of the policy have been met.

(2) "Clean claim" means a claim that has no defect or impropriety, including any lack of required substantiating documentation, such as satisfactory evidence of expenses incurred or particular circumstances requiring special treatment that prevents timely payment from being made on the claim.

B. Within thirty business days after receipt of a claim for benefits under a long-term care insurance policy or certificate, an insurer shall pay such claim if it is a clean claim or send a written notice acknowledging the date of receipt of the claim and either of the following:

(1) That the insurer is declining to pay all or part of the claim and the specific reason or reasons for denial.

(2) That additional information is necessary to determine if all or part of the claim is payable and the specific additional information that is necessary.

C. Within thirty business days after receipt of all requested additional information pursuant to Paragraph (B)(2) of this Section, an insurer shall pay a claim for benefits under a long-term care insurance policy or certificate if it is a clean claim or send a written notice that the insurer is declining to pay all or part of the claim and the specific reason or reasons for denial.

D. If an insurer fails to comply with Subsection B or C of this Section, such insurer shall pay interest at the rate of one percent per month on the amount of the claim that should have been paid but that remains unpaid forty-five business days after the receipt of the claim pursuant to Subsection B of this Section or after receipt of all requested additional information pursuant to Subsection C of this Section. The interest payable pursuant to this Subsection shall be included in any late reimbursement without requiring the person who filed the original claim to make any additional claim for such interest.

E. The provisions of this Section shall not apply where the insurer has a reasonable basis supported by specific information that such claim was fraudulently submitted.

F. Any violation of this Section by an insurer if committed flagrantly and in conscious disregard of the provisions of this Section with such frequency as to constitute a general business practice shall be considered a violation of R.S. 22:1963 et seq.

Acts 2012, No. 91, §1.



RS 22:1189 - Authority to promulgate regulations

§1189. Authority to promulgate regulations

The commissioner shall issue reasonable regulations to promote premium adequacy and to protect the policyholder in the event of substantial rate increases and to establish minimum standards for marketing practices, producer compensation, producer testing, independent review of benefit determinations, penalties, and reporting practices for long-term care insurance.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1739 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 307, §1.



RS 22:1190 - Administrative procedure

§1190. Administrative procedure

Regulations adopted pursuant to this Subpart shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1740 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1191 - Penalties

§1191. Penalties

In addition to any other penalties provided by law, any insurer and any producer found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars, whichever is greater.

Acts 2004, No. 780, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:1741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1191 redesignated as R.S. 22:1571 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1192 - Redesignated as R.S. 22:1572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1192. Redesignated as R.S. 22:1572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1193 - Redesignated as R.S. 22:1573 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1193. Redesignated as R.S. 22:1573 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194 - Redesignated as R.S. 22:2141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194. Redesignated as R.S. 22:2141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.1 - Redesignated as R.S. 22:2142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.1. Redesignated as R.S. 22:2142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.2 - Redesignated as R.S. 22:2143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.2. Redesignated as R.S. 22:2143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.3 - Redesignated as R.S. 22:2144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.3. Redesignated as R.S. 22:2144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.4 - Redesignated as R.S. 22:2145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.4. Redesignated as R.S. 22:2145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.5 - Redesignated as R.S. 22:2146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.5. Redesignated as R.S. 22:2146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.6 - Redesignated as R.S. 22:2147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.6. Redesignated as R.S. 22:2147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1194.7 - Redesignated as R.S. 22:2148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1194.7. Redesignated as R.S. 22:2148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1201 - Legislative findings; purpose; short title

SUBPART J. LOUISIANA HEALTH PLAN

§1201. Legislative findings; purpose; short title

A. Existing law does not establish a health coverage program to provide health insurance to Louisiana domiciliaries who are not otherwise able to obtain health insurance meeting prescribed criteria.

B. Uninsurable Louisianians, left to face the cost of major medical care without health coverage, must look to publicly funded programs in the event of severe illness or injury, thereby placing a burden on the resources of the state.

C. Insurance is a business which affects the public interest and which has been subject to regulation in the public interest in this state since 1855; Louisiana's interest in the regulation of insurance is effectuated by the provisions of the Louisiana Insurance Code, R.S. 22:1 et seq., and in other statutes of this state, and is affirmed in the McCarran-Ferguson Act, 15 U.S.C. §1011 et seq.

D. It is the purpose and intent of the legislature to establish a mechanism to insure the availability of health and accident insurance coverage to those citizens of this state who, because of health conditions, cannot secure such coverage.

E. Federal law authorizes the state, subject to federal review and approval, to utilize the Louisiana Health Plan to ensure the availability of comprehensive health coverage to those citizens of this state who lose their group health care coverage and are guaranteed access to continuing coverage. Under this authority, the state can provide the plan with the ability to utilize alternate funding sources to reduce rates, provided rates do not fall below one hundred twenty-five percent of the standard market average for similar coverage. Under this authority, the financial solvency of the plan for federally defined eligible individuals is guaranteed by fees assessed for plan costs in excess of premiums applicable to participating insurers. It is the purpose and intent of the legislature to establish a mechanism which meets the federal requirements for access to comprehensive health insurance for federally defined eligible individuals and provides options for receipt of alternate funding to improve the affordability of coverage as allowed by federal law.

F. This Subpart shall be known and may be cited as the "Louisiana Health Plan Act".

G. It is the purpose and intent of the legislature to establish a mechanism to increase the availability of health insurance coverage to small businesses that because of the cost of health insurance are not able to offer such coverage to their employees.

H. The Louisiana Health Plan was created to provide health care coverage for individuals to whom comprehensive health care coverage is not available in the individual health insurance market because of preexisting health conditions. As of January 1, 2014, federal law provides that health insurance carriers in the individual market cannot reject applicants for health insurance coverage based upon the presence of preexisting health conditions or exclude health care coverage for preexisting conditions.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 1999, No. 294, §1; Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §2, eff. June 25, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 325, §1, eff. June 17, 2013.

NOTE: See Acts 1990, No. 131, §§2 and 3.

NOTE: Former R.S. 22:1201 redesignated as R.S. 22:1621 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1202 - Definitions

§1202. Definitions

As used in this Subpart:

(1) "Ambulatory surgical center" means an establishment in this state as defined in and licensed under the provisions of R.S. 40:2131 et seq., as may be from time to time amended.

(2) "Benefits plan" means the coverages offered by the plan to eligible persons as defined by R.S. 22:1207.

(3) "Board" means the board of directors of the plan.

(4) "Church plan" has the meaning given such term under Section 3(33) of the Employee Retirement Income Security Act of 1974.

(5) "Commissioner" means the commissioner of insurance.

(6) "Creditable coverage" means, with respect to an individual, coverage to the individual as defined by R.S. 22:1061(4).

(7) "Department" means the Department of Insurance.

(8) "Dependent" means a resident spouse or resident unmarried child under the age of twenty-one years, a child who is a student under the age of twenty-four years and who is financially dependent upon the parent, or a child of any age who is disabled and dependent upon the parent.

(9) "Family group insurance" means health and accident insurance as defined in R.S. 22:1000(A)(2)(a).

(10) "Federally defined eligible individual" means an individual as defined by R.S. 22:1073(B).

(11) "Government plan" has the meaning given such term under R.S. 22:1061(5)(g).

(12) "Group health benefit plan" means an employee welfare benefit plan as defined by R.S. 22:1061(1).

(13) "Health and accident insurance" means hospital and medical expense incurred policies, nonprofit service plan corporation contracts, and coverages provided by health maintenance organizations, individual practices, associations, the Office of Group Benefits, and other similar entities and self-insurers. The term "health and accident insurance" does not include short term, accident only, hospital indemnity, credit insurance, automobile and homeowner's medical-payment coverage, workers' compensation medical benefit coverage, Medicare, Medicaid, federal governmental benefit plans, supplemental health insurance, limited benefit health insurance, or coverage issued as a supplement to liability insurance.

(14) "Health care provider" means a person licensed by this state to provide health care or professional services under the provisions of Title 37 of the Louisiana Revised Statutes of 1950 or any professional corporation, as a health care provider, authorized to form under the provisions of Title 12 of the Louisiana Revised Statutes of 1950 or such a person licensed by the appropriate laws of another state.

(15) "Health maintenance organization" means an organization as defined in R.S. 22:242(7).

(16) "Hospital" means any facility as defined in R.S. 40:2102 established for the care and treatment of the sick and injured.

(17) "Insurance arrangement" means any plan, program, contract, or any other arrangement under which one or more natural or juridical persons provide to their employees or participants, whether directly or indirectly, health care services or benefits other than through an insurer. The term shall also include any "self-insurer" as defined herein.

(18) "Insured" means any natural person domiciled in this state, other than a member of the plan, who is eligible to receive benefits from any insurer or insurance arrangement as defined in this Section.

(19) "Insurer" means any insurance company or other entity authorized to transact and transacting health and accident insurance business in this state. Notwithstanding any contrary provisions of R.S. 22:242(7) or any other law, regulation, or definition contained in this Title, a health maintenance organization shall be deemed an insurer for the purposes of this Subpart. The term "insurer" shall not include any insurance company whose products are marketed on the home service distribution method and which issues a majority of these policies on a weekly or monthly basis.

(20) "Medical care" means amounts paid for as defined in R.S. 22:1061(1)(b).

(21) "Medicaid" means coverage provided under the state plan for Title XIX of the Social Security Act, 42 USC 1396 et seq., as amended.

(22) "Medicare" means coverage under both Parts A and B of Title XVIII of the Social Security Act, 42 U.S.C. 1395 et seq., as amended.

(23) "Member" means a person covered by the plan.

(24) "Plan" means the Louisiana Health Plan as created in R.S. 22:1203.

(25) "Plan of operation" means the plan of operation of the plan, including articles, bylaws, and operating rules, adopted by the board pursuant to R.S. 22:1205.

(26) "Private pay patient" means a natural person who is not covered by any policy or plan of insurance or by a self-insurer or whose charges for injury or illness are not compensable by his employer or other insurer or insurance arrangement.

(27) "Public program" means any public assistance program which provides funding for health care services rendered by a health care provider that is directly subsidized by the federal government.

(28) "Self-insurer" means a natural or juridical person which provides health care services or reimbursement for all or any part of the costs of health care for its employees or participants in this state other than through an insurer.

(29) "Small employer" means any person, firm, corporation, partnership, or association actively engaged in business which, on at least fifty percent of its working days during the preceding year, employed not less than one nor more than twenty-five eligible employees. In determining the number of eligible employees, companies which are affiliated companies or which are eligible to file a combined tax return for purposes of state taxation shall be considered one employer.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 1999, No. 294, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2005, No. 154, §1, eff. June 28, 2005; Acts 2008, No. 21, §1; Redesignated from R.S. 22:232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1202 redesignated as R.S. 22:1622 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1203 - Creation of the plan

§1203. Creation of the plan

A. There is hereby created a nonprofit entity to be known as the "Louisiana Health Plan" whose legal domicile shall be in the parish of East Baton Rouge. The plan shall perform its functions under the plan of operation established and approved pursuant to R.S. 22:1205 and shall exercise its powers through a board of directors established by R.S. 22:1204. For purposes of administration and assessment, the plan shall maintain three accounts:

(1) The state guarantee account for non-federally defined eligible individuals.

(2) The federal guarantee account for federally defined eligible individuals.

(3) The small employer insurance risk account for small businesses that employ at least one but not more than twenty-five employees.

B.(1) The plan is not and may not be deemed a department, unit, agency, instrumentality, commission, or board of the state for any purpose. All debts, claims, obligations, and liabilities of the plan, whenever incurred, shall be the debts, claims, obligations, and liabilities of the plan only and not the state, its agencies, instrumentalities, officers, or employees. The debts, claims, obligations, and liabilities of the plan may not be considered to be a debt of the state or a pledge of its credit.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, and except as provided in Paragraphs (3) and (4) of this Subsection, the plan shall be subject to the provisions of R.S. 44: et seq. and R.S. 42:4.1 et seq., and may be considered as if it were a public body for the purposes of this Section.

(3) The plan may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 et seq. shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) Names of patients provided to or maintained by the plan, or the administering insurer selected under the provisions of R.S. 22:1208.

(b) Matters protected by an attorney-client privilege.

(c) Matters with respect to claims or claims files, except documents contained in those files which are otherwise deemed public records.

(d) Prospective litigation against the plan after formal written demand, prospective litigation by the plan after referral to counsel for review, or pending litigation by or against the plan.

(e) Any other matter now provided for or as may be provided for by the legislature.

(f) Discussion by or documents in the custody or control of any committee or subcommittee of the plan, or any member, employee, or agent, or the board of directors or its members, employees, or agents, provided the discussion or documents would otherwise be protected from disclosure by any of the exceptions provided in this Paragraph.

(4) Any specific fee, procedure, or unit of service pricing information contained in any contract or the form of any contract made, between the plan and any provider of health care services, network of providers of health care services, or managed care plan shall be deemed confidential and shall not be divulged by the plan or the board except that payment may be disclosed and become public record in any legislative, administrative, or judicial proceeding or inquiry. Any information related to payments under a contract or the form of any contract for health care services other than specific fee, procedure, or unit of service pricing shall not be subject to the provisions of this Subsection.

C. The plan and the administering insurer shall be subject to audit by the legislative auditor in accordance with the provisions of R.S. 24:513.

D. There shall be no liability on the part of and no cause of action of any nature shall arise or exist against the plan, its agents or employees, its board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under Subpart J of Part III of this Chapter.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 1999, No. 294, §1; Redesignated from R.S. 22:233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1203 redesignated as R.S. 22:1623 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1204 - Board of directors

§1204. Board of directors

A. The board of directors shall be composed of the commissioner of insurance or his designee, who shall serve as an ex officio, nonvoting member of the board, and twelve members to be selected from the groups and in the manner as follows:

(1) A representative of a domestic insurance company which is a member of the Louisiana Insurers Conference, selected by the conference.

(2) A representative of a foreign insurance company doing business in the state of Louisiana which is a member of America's Health Insurance Plans, selected by the association.

(3) A representative of a domestic nonprofit health service and indemnity plan, selected by the commissioner.

(4) A representative of a health maintenance organization domiciled and doing business in the state of Louisiana, selected by the commissioner.

(5) A representative of the Louisiana Hospital Association, selected by the association.

(6) A representative of the Louisiana State Medical Society, selected by the society.

(7) A representative of the Louisiana Association of Life Underwriters, selected by the association.

(8) The chairman of the Senate Committee on Insurance, or his designee, who shall serve as an ex officio, nonvoting member.

(9) The chairman of the House Committee on Insurance, or his designee, who shall serve as an ex officio, nonvoting member.

(10)(a) Three consumer representatives, selected as follows:

(i) One consumer representative of the Louisiana Health Care Campaign, selected by that organization.

(ii) One consumer representative, selected by the commissioner from a list of persons compiled from recommendations made by any interested group, who at the time of selection is a member of or eligible for membership in the plan.

(iii) One representative of the business community, selected by the commissioner from a list of persons compiled by recommendations by any interested group.

(b) The commissioner shall make all diligent efforts to make selections from these three groups that will represent a racial, ethnic, and gender reflection of the state for the board of directors.

(11) Repealed by Acts 2004, No. 368, §2, eff. June 23, 2004.

B. Each member of the board other than the commissioner shall serve a term of three years; provided that initially four members shall serve a term of two years and four members shall serve a term of one year, as determined by the board. Members shall serve without compensation but may be reimbursed from the assets of the plan for expenses incurred by them as members of the board of directors.

C. The board shall elect one of its members to serve as chairman for a one year term and may elect such other officers as the board deems necessary to fulfill its duties under this Subpart, all to serve terms concurrent with that of the chairman.

D. Any vacancy on the board shall be filled for the remaining period of the term in the same manner as the initial appointments were made. The commissioner or the board may fill any vacancy on the board in accordance with the requirements of Subsection A of this Section if the vacancy is not filled within sixty days of its occurrence by the appropriate appointing authority as provided in Subsection A of this Section.

E. The board may make and alter bylaws governing the terms of office of directors, the meetings of the directors, and any other provision not inconsistent with the provisions of this Subpart.

F. The board shall submit a written report of the operation of the plan to the commissioner and to the Senate Committee on Insurance and House Committee on Insurance by April first of each year.

G-J. Repealed by Acts 1997, No. 1154, §3, eff. Jan. 1, 1998.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1992, No. 377, §1, eff. June 17, 1992; Acts 1997, No. 1154, §3, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2004, No. 368, §§1, 2, eff. June 23, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:234 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1204 redesignated as R.S. 22:1624 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1205 - Plan of operation

§1205. Plan of operation

A. The board shall submit to the commissioner a plan of operation for the plan and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the plan. The commissioner shall approve the plan of operation provided such is determined to be suitable to assure the fair, reasonable, and equitable administration of the plan.

B. The plan of operation shall become effective upon approval in writing by the commissioner. If the board fails to submit a suitable plan of operation within ninety days after its appointment or at any time thereafter fails to submit suitable amendments to the plan, the commissioner shall adopt and promulgate such reasonable rules and regulations, in accordance with the Administrative Procedure Act, as are necessary or advisable to effectuate the provisions of this Section. Such rules and regulations shall continue in force until modified by the commissioner or superseded by a plan submitted by the board and approved by the commissioner.

C. In its plan of operation the board shall:

(1) Establish procedures for the handling and accounting of assets and monies of the plan.

(2) Establish procedures for the payment of expenses incurred by an administering insurer in the performance of its services.

(3) Establish procedures for the reporting and remittance of charges assessed under R.S. 22:1209 to provide for claims paid under the benefits plan and for administrative expenses incurred for the operation of the plan.

(4) Develop and implement a program to publicize the existence of the benefits plan, the eligibility requirements, and procedures for enrollment of members, and to maintain public awareness of the benefits plan.

(5) Establish such other procedures for the operation of the plan to effectuate the purposes of this Subpart as the board in its discretion deems necessary and proper.

(6) Provide the details of the calculation of each participating insurer's assessment.

(7) Develop an orderly plan of cessation (dissolution plan).

(a) It is the intent of the legislature by the enactment of this Paragraph to provide for the orderly cessation of the Louisiana Health Plan's operation on December 31, 2013.

(i) The Louisiana Health Plan shall cease enrollment and coverage under the plan by January 1, 2014, as required by federal law.

(ii) No provision contained in this Section shall prohibit the Louisiana Health Plan from ceasing coverage or enrollment in the plan prior to January 1, 2014, if approved by the commissioner, in a superseding plan of operation as provided for in this Section.

(b) After paying health insurance claims for plan coverage, meeting all other obligations of the board set forth by this Section, and taking all reasonable steps, including those set forth by this Section, to timely and efficiently assist in the transition of individuals receiving plan coverage to the individual health insurance market, the board shall cease operating the High Risk Pool.

(c) The board may take all actions it deems necessary to cease enrollment for plan coverage by undertaking the following actions:

(i) Provide at least ninety days notice to current policyholders of plan termination.

(ii) Terminate all existing plan coverage at the end of the calendar day on December 31, 2013, provided that there is a minimum of one individual health insurance company authorized to provide individual health insurance coverage in the state at a rate not to exceed the usual and customary rate as of January 1, 2014. In the absence of any other individual health insurance company authorized to provide individual health insurance coverage in this state, the Louisiana Health Plan shall continue to provide such coverage until there is a minimum of one individual health insurance company authorized to provide individual health insurance coverage in this state on or after January 1, 2014.

(iii) Amend plan policies and provide adequate notice to policyholders, agents of policyholders, and providers that in order for such persons to be reimbursed, a claim for plan services is required to be filed by the earlier of one hundred eighty days after the plan coverage ends on December 31, 2013, or three hundred sixty-five days after the date of service giving rise to the claim.

(d) This Section does not require the board to revise plan benefits to comply with federal law or to maintain plan coverage for any individual after December 31, 2013.

(e) After plan coverage terminates pursuant to this Section, the board shall take reasonable steps to dissolve all significant operation of the plan by December 31, 2015.

(f) Notwithstanding any other provision of this Subsection, in order to facilitate an efficient cessation of operations, the following provisions shall apply:

(i) Until the cessation of Louisiana Health Plan's operations, the board may continue to use existing contractors without the need to issue competitive requests for proposals.

(ii) The board shall remain in effect in accordance with the provisions of R.S. 22:1204. The term of each board member shall be extended until the date the High Risk Pool concludes all business and the commissioner of insurance has certified the cessation of operations in accordance with Subparagraph (j) of this Paragraph.

(g) By August 30, 2013, the board shall submit to the commissioner a plan of operation, to be approved by the commissioner. Such plan of operation shall include a dissolution plan and shall supersede the current plan of operation in order to implement with the action required by this Paragraph. The new plan of operation shall go into effect upon signature by the commissioner.

(h) Billing of service charges pursuant to R.S. 22:1209 shall cease for claims incurred before January 1, 2014. Final service charge fees and reports shall be due and payable on January 31, 2014. Collection of all service charges legally due shall continue until cessation of operations. Nothing herein shall prohibit the auditing of any and all eligible providers, employers, insurance arrangements, or insurers.

(i) Effective December 31, 2013, fees assessed to participating health insurers and insurance arrangements under R.S. 22:1210 shall cease. Billing of the assessment based on participating health insurer premiums from calendar year 2013 shall be made no later than February 10, 2014. Payment of the assessment shall be made by the participating health insurers no later than March 31, 2014. Any participating health insurer that has not paid the assessment for calendar year 2013 by the March 31, 2014, deadline shall be reported to the commissioner for sanctions. Sanctions for refusal to timely pay a required assessment shall include the sanctions enumerated in R.S. 22:13 or 16, at the discretion of the commissioner.

(j) The commissioner shall certify the cessation of operations of each pool under the Louisiana Health Plan. The High Risk Pool and HIPAA Plan may be certified as having completed the cessation of operations separately or together, at the commissioner's discretion. The board may also submit the completed dissolution plan at different times based upon the finality of claim submissions or other factors.

(i) If the board has excess HIPAA funds after the commissioner certifies the cessation of operations of the HIPAA Plan in accordance with the provisions of this Subsection, the excess funds shall be returned to the participating insurer on the same basis upon which each participating insurer was assessed in accordance with the provisions of R.S. 22:1210 during calendar years 2013 and 2014.

(ii) If the board has excess High Risk Pool funds after the commissioner certifies the cessation of operations of the High Risk Pool in accordance with the provisions of this Subparagraph, the High Risk Pool funds shall be returned to the state general fund.

(k)(i) By March 1, 2016, the board or liquidator shall file a report with both the House Committee on Insurance and the Senate Committee on Insurance and the commissioner. Such report shall signify completion of the requirements of this Subsection and shall include an independent auditor's report on the financial statements of the pool. Such report shall be submitted in lieu of the written report of operation of the plan required by R.S. 22:1204(F). The board or liquidator may amend such report at a later date if necessary to complete the cessation of operations of the High Risk Pool.

(ii) Upon a satisfactory review of the board's compliance with the cessation of operations provisions of this Subsection, the commissioner shall certify that the business of the High Risk Pool has concluded in accordance with state law and shall publish the certification on the Department of Insurance website.

(l)(i) Upon certification in accordance with Subparagraph (j) of this Paragraph, the operations of the High Risk Pool are terminated.

(ii) The state attorney general shall defend any legal action that may arise against the plan, the board, or the employees of the plan that is filed after the commissioner's certification of cessation of operations. This defense shall include, when appropriate, a request for dismissal of any such action.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1999, No. 163, §1; Redesignated from R.S. 22:235 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010; Acts 2013, No. 325, §1, eff. June 17, 2013.

NOTE: Former R.S. 22:1205 redesignated as R.S. 22:1625 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1206 - Powers and duties of the plan

§1206. Powers and duties of the plan

The plan shall have the general powers and authority granted under the laws of this state to insurance companies licensed to provide health and accident insurance and, in addition thereto, the specific authority to:

(1) Contract with an outside independent actuarial firm to assess the solvency of the plan and for consultation as to the sufficiency and means of the funding of the plan, and the enrollment in and the eligibility, benefits, and rate structure of the benefits plan to ensure the solvency of the plan.

(2) Close enrollment in benefit plans of non-federally defined eligible individuals at any time upon a determination by the outside independent actuarial firm that funds of the plan are insufficient to support the enrollment of additional non-federally defined eligible individuals.

(3) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this Subpart, including the authority to enter into contracts, with the approval of the commissioner, with similar plans or pools of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions.

(4) Enter into contracts for the establishment and maintenance of health care cost containment programs as in the discretion of the board are necessary or proper to establish the most cost-efficient levels of coverage as provided herein.

(5) Sue or be sued, including taking any legal actions necessary or proper for recovery of any monies due the plan under this Subpart.

(6) Take such legal action as necessary to avoid the payment of improper claims against the plan or the coverage provided by or through the plan.

(7) Establish appropriate rates, rate schedules, rate adjustments, expense allowances, agent's referral fees, and claim reserve formulas, and perform or contract for the performance of any other actuarial function appropriate to the operation of the plan, subject to the following limitations:

(a) Rates for federally defined individuals and nonfederally defined individuals. (i) For federally defined individuals, subject to approval by the Department of Insurance, the plan shall determine a standard risk rate for each coverage option offered by considering the premium rates charged by other insurers offering similar health insurance coverage to individuals and family groups, if applicable. The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage. Subject to the limits provided in this Paragraph, initial rates for each plan year shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein, provided such rates shall not exceed two hundred percent of rates applicable to individual standard risks. Upon the receipt of governmental appropriations or alternative funding sources, other than assessments under R.S. 22:1210, such as authorized service charges, governmental transfer payments, donations, or grants, the board shall be authorized to reduce rates for the plan year based on established actuarial and underwriting practices. In no event shall rates for plan coverage be less than the greater of one hundred twenty-five percent of rates established as applicable for individual standard risks or rates established for other individuals provided coverage by or through the plan unless such rates would exceed the maximum amount allowed under this Paragraph. In no instance shall the rates discriminate between covered individuals on the basis of health-related factors.

(ii) Rates for nonfederally defined individuals. For nonfederally defined individuals, subject to approval by the Department of Insurance, the plan shall determine a standard risk rate for each coverage option offered by considering the premium rates charged by other insurers offering similar health insurance coverage to individuals and family groups, if applicable. The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage. Subject to the limits provided in this Paragraph, initial rates for each plan year shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein, provided such rates shall not exceed two hundred percent of rates applicable to individual standard risks. Upon the receipt of governmental appropriations or alternative funding sources, such as authorized service charges, governmental transfer payments, donations, or grants, the board shall be authorized to reduce rates for the plan year based on established actuarial and underwriting practices. In no event shall rates for plan coverage be less than one hundred ten percent of rates established as applicable for individual standard risks or rates established for other individuals provided coverage by or through the plan, provided such rates shall not exceed the maximum amount of two hundred percent of rates applicable to individual standard rates. In no instance shall the rates discriminate between covered individuals on the basis of health-related factors.

(iii) Notwithstanding any other provision of this Subpart to the contrary, for persons eligible under a federal waiver pursuant to R.S. 22:1207(B)(2), the board may authorize a premium subsidy if such a premium subsidy is authorized by the federal waiver. If the board authorizes a premium subsidy, the total amount of the subsidy may not be more than sixty-six percent of the premium otherwise specified by this Subpart. The board may authorize the Louisiana Health Plan to provide for the nonfederal share of such premium subsidy. Nothing herein shall permit rates to be calculated other than as described in this Subpart, or otherwise restrict the board from participating in other components of the federal waiver.

(b) Rates for other individuals. (i) Rates shall not be unreasonable in relation to the coverage provided, the risk experience, and expenses of providing the coverage. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim cost and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices. In no instance shall the rates discriminate between covered individuals on the basis of health-related factors.

(ii) Notwithstanding any other provision of this Subpart to the contrary, for persons eligible under a federal waiver pursuant to R.S. 22:1207(D)(2), the board may authorize a premium subsidy if such a premium subsidy is authorized by the federal waiver. If the board authorizes a premium subsidy, the total amount of the subsidy may not be more than sixty-six percent of the premium otherwise specified by this Subpart. The board may authorize the Louisiana Health Plan to provide for the non-federal share of such premium subsidy. Nothing herein shall permit rates to be calculated other than as described in this Subpart, or otherwise restrict the board from participating in other components of the federal waiver.

(c) Policy fees or other compensation, or consideration paid to agents. No agent's fees or other compensation, or consideration shall be payable for coverage offered through the plan unless:

(i) The agent is duly registered and certified by the plan under a plan approved by the commissioner of insurance.

(ii) The agent certifies in writing that to the best of his knowledge the individual is a qualifying individual as defined by R.S. 22:1207 or 1073(B).

(iii) The agent has entered into a participation agreement with the plan which provides for recoupment of amounts paid for certifications found to be erroneous.

(d) Reimbursement of expenses. The board shall be authorized to establish policy fees or other compensation, or consideration for reimbursement of the reasonable expenses of participating agents. The plan shall be authorized to recoup any amounts paid for an agent certification found to be erroneous or improper.

(8) Issue individual and family group policies of insurance in accordance with the requirements of this Subpart.

(9) Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the plan, policy and other contract design, and any other function within the authority of the plan.

(10) Repealed by Acts 2004, No. 493, §2, eff. June 25, 2004.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §2, eff. June 25, 2004; Acts 2005, No. 154, §1, eff. June 28, 2005; Acts 2008, No. 21, §1; Redesignated from R.S. 22:236 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1206 redesignated as R.S. 22:1626 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1207 - Eligibility

§1207. Eligibility

A. Any natural person who has been domiciled in this state for six consecutive months shall be eligible for coverage as a nonfederally defined individual as provided in this Subpart, except the following:

(1) Any person who, on the effective date of coverage by the plan or at any time thereafter, is eligible for coverage under health and accident insurance offered by an insurer, reinsurer, or insurance arrangement. A person shall be considered eligible for coverage by an insurer or insurance arrangement as described herein if he meets the criteria for eligibility under any group health benefits plan provided by his employer, union, or other organization of which he is a member, whether or not the person actually is covered under such plan.

(2) Any person who is, at the time of application for coverage by the plan, eligible for health benefits under Medicaid or Medicare as defined in R.S. 22:1202.

(3) Any person whose coverage by the plan was terminated for nonpayment of premiums unless twelve months have lapsed since such termination.

(4) Any person on whose behalf the plan has paid out the maximum lifetime benefits under the benefits plan as may be established by the plan.

(5) Inmates of public institutions.

(6) Persons eligible for public programs as defined in R.S. 22:1202.

(7) Persons who are not domiciled in this state.

B.(1) Any federally defined eligible individual who is and continues to be a resident of this state shall be eligible for plan coverage as an individual or family group. Each dependent of a person who is eligible for plan coverage shall also be eligible for plan coverage.

(2) Any person meeting any and all eligibility requirements under any approved federal waiver shall be eligible for plan coverage, provided all other eligibility criteria for plan coverage as a federally defined eligible individual are met.

C. Any person who ceases to meet the eligibility requirements of this Section may be terminated from coverage by the plan at the time of loss of eligibility, but any unearned premium shall be refunded. However, this Subsection shall not apply to any person receiving cancer treatment or cancer therapy or any person with an immune system disorder requiring immunosuppression drug treatment or maintenance not covered by Medicaid or Medicare unless such person is eligible for or has attained Medicare at age sixty-five or older.

D.(1) Nonfederally defined eligible individuals whose health and accident insurance coverage has been involuntarily terminated may apply for coverage under the plan. If such coverage is applied for within sixty-three days after the involuntary termination and if premiums assessed by the plan are paid for the entire coverage period, the effective date of the coverage by the plan shall be the date of termination of the previous coverage.

(2) Any person meeting any and all eligibility requirements under any approved federal waiver shall be eligible for plan coverage, provided all other eligibility criteria for plan coverage as a nonfederally defined eligible individual are met.

E. Any natural person who changes his domicile to this state and who at the time domicile is established in this state is insured by the health insurance plan or similar organization for his former domiciliary state shall be eligible for coverage by the plan if:

(1) The health insurance plan or similar organization of the former domiciliary state provides coverage similar to that offered by the plan.

(2) The health insurance plan or similar organization of the former domiciliary state certifies, on a form acceptable to the plan, that the person seeking coverage by the plan is currently insured in such other state.

(3) The commissioner determines that the law of the former domiciliary state provides similar coverage to Louisianians insured by the plan upon their establishment of domicile in such other state.

F.(1) Notwithstanding the provisions of Paragraph (A)(1) of this Section, upon certification by an independent actuarial firm that funds of the plan are sufficient to support the enrollment of additional persons, the board may authorize the enrollment of additional persons as provided for in this Subsection. Any person whose individual insurance premium rate for comparable coverage exceeds by more than two hundred percent the maximum rate which the plan may be authorized to charge under R.S. 22:1213(F)(3), for persons of comparable age, sex, and geographical location, shall be eligible for coverage as provided in this Subpart.

(2) As used in this Subsection, the term "eligible" shall not include persons whose employer, union, or other organization provides a group health benefits plan through an insurer or insurance arrangement to its employees or members, or their dependents, and such person is eligible for coverage under such group health benefits plan.

(3) Plan coverage for which a person is eligible under this Subsection shall exclude charges or expenses incurred or caused by preexisting conditions, as provided in R.S. 22:1213(G).

(4) The board shall establish policies and procedures to effectuate the provisions of this Subsection, which policies and procedures shall:

(a) Guarantee uninterrupted enrollment of federally defined eligible individuals.

(b) Give preference to the applications for membership of persons who, at the time of application, are uninsured and uninsurable, and satisfy the eligibility requirements of Subsection A of this Section.

(5)(a) It shall constitute an unfair trade practice under the provisions of R.S. 22:1961 et seq., for any insurer, reinsurer, insurance agent or broker, or employer, to refer an individual employee to the plan, or to arrange for an individual employee to apply to the program, for the purpose of separating such employee from a group health benefits plan provided in connection with the employee's employment.

(b) In the event that an individual receives coverage by the plan in contravention of this Subsection, the plan may terminate the coverage of the individual but shall maintain a cause of action against any offender of this Subsection for a total amount not less than double the amount of any or all claims paid on behalf of the individual whenever made, without limitation, plus ten thousand dollars for each incident, and attorney fees, court costs, and interest from date of demand by the plan.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 574, §1, eff. July 16, 1991; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2001, No. 65, §1, eff. May 24, 2001; Acts 2004, No. 368, §1, eff. June 23, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:237 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1207 redesignated as R.S. 22:1627 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1208 - Administration

§1208. Administration

A. The board shall select an administrator or administrators, which may consist of an insurer or insurers, a third-party administrator or administrators, medical or pharmaceutical providers, or a combination thereof, through a competitive bidding process to administer the benefits plan of the plan. The board shall evaluate bids submitted based on criteria established by the board which shall include:

(1) The administrator's proven ability to handle individual health and accident insurance.

(2) The efficiency of the administrator's claim payment procedures.

(3) An estimate of total charges for administering the benefits plan.

(4) The administrator's ability to administer the benefits plan in a cost-efficient manner.

B.(1) The commissioner shall appoint the administrator or administrators if the administrator or administrators have not been selected within sixty days of the appointment of the board.

(2) The administrator or administrators shall serve for a period of three years, subject to removal for cause.

(3) At least six months prior to the expiration of each three-year period of service by an administrator, the board shall invite all administrators, including the current administering administrator or administrators, to submit bids to serve as an administrator for the succeeding three-year period. Selection of an administrator for the succeeding period shall be made at least three months prior to the end of the current three-year period. Nothing in this Section shall prohibit a competitive bid process prior to the three-year period in the event of termination of an administrator or administrators.

C.(1) The administrator shall perform all eligibility and administrative claims payment functions relating to the plan.

(2) The administrator shall establish a premium billing procedure for collection of premiums from persons insured by the plan. Billings shall be made on a periodic basis as determined by the board.

(3) The administrator shall perform all necessary functions to assure timely payment of benefits to persons insured by the plan, including:

(a) Making available information relating to the proper manner of submitting a claim for benefits to the plan and distributing forms upon which submission shall be made.

(b) Evaluation of the eligibility of each claim for payment by the plan.

(4) The administrator shall submit regular reports to the board regarding the operation of the plan. The frequency, content, and form of the report shall be determined by the board.

(5) Following the close of each calendar year, the administrator and actuarial consultants shall determine net written and earned premiums, the expense of administration, and the paid and incurred losses for the year, and report this information to the board.

(6) The administrator shall be paid as provided in the plan of operation for its expenses incurred in the performance of its services.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1999, No. 163, §1; Acts 2004, No. 368, §1, eff. June 23, 2004; Redesignated from R.S. 22:238 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1209 - Service charges

§1209. Service charges

NOTE: §1209 repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

A.(1) Each patient, except a private pay patient, one covered by Medicare or any other public program, one who is covered by the State Employees Group Benefit Program, or one covered by an insolvent insurer, admitted to a hospital for treatment other than psychiatric care or alcohol or substance abuse, shall be assessed a service charge of two dollars for each day, or portion thereof, during which the patient is confined as an inpatient in that facility.

(2) Each hospital in which a patient is confined shall calculate the total service charge due for that patient's period of confinement and shall include the total service charge in the bill for services rendered to the patient. The individual patient may be obligated to pay the service charge assessed in the event that an insurance arrangement pays for any medical charges or benefits but fails to pay the service charge assessed pursuant to this Section. The service charge shall be collected as provided for in the plan of operation of the plan as established pursuant to R.S. 22:1205.

(3) For purposes of this Section only, "hospital" shall not include any hospital operated by the state, or any hospital created or operated by the Department of Veterans Affairs or other agency of the United States of America or any facility operated solely to provide psychiatric care or treatment of alcohol or substance abuse, or both.

B. Each patient, except a private pay patient, one covered by Medicare or any other public program which is directly subsidized by the federal government, one who is covered by the State Employees Group Benefit Program, or one covered by an insolvent insurer, admitted to an ambulatory surgical center or to a hospital for outpatient ambulatory surgical care shall be assessed a service charge of one dollar for each admission to that facility. The service charge shall be included in the bill for services or supplies, or both, rendered to the patient by the ambulatory surgical center or hospital.

C.(1) Each hospital and ambulatory surgical center shall bill for and collect the service charges assessed herein from monies remitted to it in payment thereof in accordance with R.S. 22:213.2, if authorized by the plan of operation under R.S. 22:1205. In the event that no payment is made by or on behalf of the patient for services rendered, the health care provider shall be liable only for the remittance of those fees collected. Each hospital and ambulatory surgical center shall remit to the plan for each reporting period, as established in the plan of operation, the total amount of service charges collected during that reporting period in accordance with the reporting and remittance procedures established by the plan pursuant to R.S. 22:1205.

(2) Unless permitted by the board, the intentional failure to bill, pay, report, or delineate as service charges in accordance with this Section shall cause the hospital or ambulatory surgical center to be liable to the plan for an amount determined by the board, not to exceed five hundred dollars, plus interest, per failure. Any hospital or ambulatory surgical center found to have intentionally failed to bill, pay, report, or delineate as service charges according to this Section unless permitted by the board on three or more occasions during a six-month period shall be liable for an amount determined by the board, not to exceed one thousand five hundred dollars per failure, together with attorney fees, and court costs.

(3) The plan or the commissioner, or both, are specifically authorized and empowered to conduct audits of hospitals and ambulatory surgical centers in order to enforce compliance with this Section. Fines levied under this Section shall be consistent with those levied against insurers under this Subpart.

D. The service charges imposed on hospital and ambulatory surgical center patients by this Section shall be payable by the patient's insurer or insurance arrangement, if any, as applicable, except such charges shall not be payable by an insolvent insurer. In no event shall a hospital or ambulatory surgical center be required to remit to the plan uncollected service charges for any patient who is a private pay patient or for any patient whose insurer or insurance arrangement is not legally required to pay the service charge.

E. If monies in the plan at the end of any fiscal year exceed actual losses and administrative expenses of the plan, the excess shall be held at interest and used by the board to offset future losses. As used in this Subsection, "future losses" includes reserves for incurred but not reported claims.

F. For the purposes of this Section, insurance, insurance arrangement, or policy of an insurer also includes any policy or plan of insurance or of self-insurance which provides payment, indemnity, or reimbursement for charges resulting from accident, injury, or illness when an employer or insurer is responsible for those charges. The terms insurance, insurance arrangement, or policy shall not include short-term, accident only, fixed indemnity, credit insurance, automobile and homeowner's medical payment coverage, or coverage issued as a supplement to liability insurance.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1991, No. 768, §1, eff. July 19, 1991; Acts 1993, No. 191, §1; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Redesignated from R.S. 22:239 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 325, §2, eff. Dec. 31, 2014.



RS 22:1210 - Fees assessed to participating health insurers for plan losses attributable to federally defined eligible individuals

§1210. Fees assessed to participating health insurers for plan losses attributable to federally defined eligible individuals

NOTE: §1210 repealed by Acts 2013, No. 325, §2, eff. Dec. 31, 2014.

A.(1) For the purposes of this Section, "participating insurer" includes all insurers providing health insurance to citizens of this state.

(2) For the purposes of this Section, fees assessed to participating insurers shall apply to gross premiums for hospital and medical expense incurred policies, nonprofit service plan corporation contracts, hospital only coverage, medical and surgical expense policies, major medical insurance, coverages provided by health maintenance organizations, individual practices, associations, and every insurance appertaining to any portion of medical expense liability incurred under a group health plan, as defined in R.S. 22:1061(1)(a), including stop-loss and excess-loss coverage unless the gross premium for such coverage is included under any other type of coverage stated herein that is issued for delivery in this state. Fee assessments to participating insurers shall not apply to policies or contracts for provision of short term, accident only, hospital indemnity, credit insurance, automobile and homeowner's medical-payment coverage, workers' compensation medical benefit coverage, Medicare, Medicaid, federal governmental benefit plans, supplemental health insurance, limited benefit health insurance, or coverage issued as a supplement to liability.

B. In addition to the powers enumerated in R.S. 22:1206, the plan shall have the authority to assess fees to participating insurers in accordance with the provisions of this Section, and to make advance interim fee assessments as may be reasonable and necessary for the plan's organizational and interim operating expenses. Any such interim fees assessed are to be credited as offsets against any regular fees assessed which become payable following the close of the fiscal year.

C. Following the close of each fiscal year, the administrator shall determine the net premiums, premiums less reasonable administrative expense allowances, the plan expenses of administration, and the incurred losses for the year which are attributable to federally defined eligible individuals. The administrator shall take into account investment income and other appropriate gains and losses which are reasonably attributable to federally defined eligible individuals. Any deficit incurred by the plan shall be identified and recouped as follows:

(1) The board shall identify the source of any deficit related to the provision of coverage to federally defined eligible individuals before assessing any fees authorized under this Section.

(2) The board shall verify the adequacy of any governmental appropriations or alternative funding sources, other than fees assessed under this Subsection, used to reduce rates for the plan year. Where such funds were not sufficient to support the rate reduction provided, that portion of the deficit reasonably related to such funding shortfalls shall be recouped from any subsequent governmental appropriations or alternative funding sources, other than fees assessed under this Section, prior to making any rate reduction for a subsequent plan year. The board shall reasonably act to prevent future deficits related to reducing rates based on receipt of government appropriations or alternate funding sources.

(3) The board shall verify the amount of any deficit reasonably resulting from plan losses not attributable to governmental or alternative funding shortfalls used to reduce rates. Any verified deficit amount attributed to federally defined eligible individuals shall be recouped by fees assessed under this Section to participating insurers.

(4) The board shall provide the commissioner of insurance with a detailed report on any deficit being recouped by fee assessments apportioned under this Section. Such report shall include information on services and utilization patterns which can reasonably be attributed to the deficit as well as analysis and recommendations on cost containment measures which can be taken to minimize future deficits.

(5) The board shall provide the commissioner of insurance with a detailed report on the sources and use of government appropriations and alternate sources of funding used to make rates more affordable. Such report shall include information on the activities of similar plans maintained by other states and recommendations for actions which can be taken to make coverage more affordable for plan members.

D.(1) Each participating insurer's fee assessment shall be in the proportion to gross premiums earned on business in this state for policies or contracts covered under this Section for the most recent calendar year for which information is available.

(2) Each participating insurer's fee assessment shall be determined by the board based on annual statements and other reports deemed to be necessary by the board and filed by the participating insurer with the board. The board may use any reasonable method of estimating the amount of gross premium of a participating insurer if the specific amount is unknown. The plan of operation shall provide the details of the calculation of each participating insurer's assessment which shall require the approval of the commissioner.

E. A participating insurer may petition the commissioner of insurance for deferral of all or part of any fee assessed by the board. If, in the opinion of the commissioner, payment of the fee assessment would endanger the solvency of the participating insurer, the commissioner may defer, in whole or in part, the fee assessment as part of a voluntary rehabilitation or supervisory plan established to prevent the plan's insolvency. Any deferrals approved under a voluntary rehabilitation or supervisory plan shall be limited to four years and require repayment of all deferrals by the end of such period plus legal interest. Until notice of payment in full is received from the board, the insurer shall remain under the voluntary rehabilitation or supervisory plan. In the event a fee assessment against a participating insurer is deferred in whole or in part, the amount by which the fee assessment is deferred may be assessed to the other participating insurers in a manner consistent with the basis for fee assessments set forth in this Section. Collection of such deferrals and legal interest shall be used to offset fee assessments against the other participating insurers in a manner consistent with the basis for fee assessments set forth in this Section.

F. Repealed by Acts 2010, No. 123, §2, eff. June 8, 2010.

Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 2001, No. 62, §1, eff. May 24, 2001; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2008, No. 21, §1; Redesignated from R.S. 22:239.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §§1, 2, eff. June 8, 2010; Acts 2013, No. 325, §2, eff. Dec. 31, 2014.



RS 22:1210.1 - Redesignated as R.S. 22:551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.1. Redesignated as R.S. 22:551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.2 - Redesignated as R.S. 22:552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.2. Redesignated as R.S. 22:552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.3 - Redesignated as R.S. 22:553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.3. Redesignated as R.S. 22:553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.4 - Redesignated as R.S. 22:554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.4. Redesignated as R.S. 22:554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.5 - Redesignated as R.S. 22:555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.5. Redesignated as R.S. 22:555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.6 - Redesignated as R.S. 22:556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.6. Redesignated as R.S. 22:556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.20 - Redesignated as R.S. 22:1721 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.20. Redesignated as R.S. 22:1721 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.21 - Redesignated as R.S. 22:1722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.21. Redesignated as R.S. 22:1722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.22 - Redesignated as R.S. 22:1723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.22. Redesignated as R.S. 22:1723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.23 - Redesignated as R.S. 22:1724 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.23. Redesignated as R.S. 22:1724 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.24 - Redesignated as R.S. 22:1725 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.24. Redesignated as R.S. 22:1725 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.25 - Redesignated as R.S. 22:1726 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.25. Redesignated as R.S. 22:1726 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.26 - Redesignated as R.S. 22:1727 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.26. Redesignated as R.S. 22:1727 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.27 - Redesignated as R.S. 22:1728 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.27. Redesignated as R.S. 22:1728 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.28 - Redesignated as R.S. 22:1729 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.28. Redesignated as R.S. 22:1729 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.29 - Redesignated as R.S. 22:1730 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.29. Redesignated as R.S. 22:1730 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.30 - Redesignated as R.S. 22:1731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.30. Redesignated as R.S. 22:1731 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.31 - Redesignated as R.S. 22:1732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.31. Redesignated as R.S. 22:1732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.51 - Redesignated as R.S. 22:1741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.51. Redesignated as R.S. 22:1741 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.52 - Redesignated as R.S. 22:1742 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.52. Redesignated as R.S. 22:1742 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.53 - Redesignated as R.S. 22:1743 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.53. Redesignated as R.S. 22:1743 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.54 - Redesignated as R.S. 22:1744 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.54. Redesignated as R.S. 22:1744 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.55 - Redesignated as R.S. 22:1745 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.55. Redesignated as R.S. 22:1745 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.56 - Redesignated as R.S. 22:1746 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.56. Redesignated as R.S. 22:1746 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.57 - Redesignated as R.S. 22:1747 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.57. Redesignated as R.S. 22:1747 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.58 - Redesignated as R.S. 22:1748 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.58. Redesignated as R.S. 22:1748 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.59 - Redesignated as R.S. 22:1749 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.59. Redesignated as R.S. 22:1749 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.60 - Redesignated as R.S. 22:1750 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.60. Redesignated as R.S. 22:1750 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.61 - Redesignated as R.S. 22:1751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.61. Redesignated as R.S. 22:1751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.71 - Redesignated as R.S. 22:1661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.71. Redesignated as R.S. 22:1661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.72 - Redesignated as R.S. 22:1662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.72. Redesignated as R.S. 22:1662 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.73 - Redesignated as R.S. 22:1663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.73. Redesignated as R.S. 22:1663 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.74 - Redesignated as R.S. 22:1664 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.74. Redesignated as R.S. 22:1664 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.75 - Redesignated as R.S. 22:1665 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.75. Redesignated as R.S. 22:1665 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.76 - Redesignated as R.S. 22:1666 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.76. Redesignated as R.S. 22:1666 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.77 - Redesignated as R.S. 22:1667 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.77. Redesignated as R.S. 22:1667 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.78 - Redesignated as R.S. 22:1668 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.78. Redesignated as R.S. 22:1668 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.79 - Redesignated as R.S. 22:1669 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.79. Redesignated as R.S. 22:1669 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.80 - Redesignated as R.S. 22:1670 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.80. Redesignated as R.S. 22:1670 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.81 - Redesignated as R.S. 22:1671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.81. Redesignated as R.S. 22:1671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.82 - Redesignated as R.S. 22:1672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.82. Redesignated as R.S. 22:1672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.83 - Redesignated as R.S. 22:1673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.83. Redesignated as R.S. 22:1673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.84 - Redesignated as R.S. 22:1674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.84. Redesignated as R.S. 22:1674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.85 - Redesignated as R.S. 22:1676 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.85. Redesignated as R.S. 22:1676 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.86 - Redesignated as R.S. 22:1677 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.86. Redesignated as R.S. 22:1677 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.87 - Redesignated as R.S. 22:1678 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.87. Redesignated as R.S. 22:1678 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.91 - Redesignated as R.S. 22:1691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.91. Redesignated as R.S. 22:1691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.92 - Redesignated as R.S. 22:1692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.92. Redesignated as R.S. 22:1692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.93 - Redesignated as R.S. 22:1693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.93. Redesignated as R.S. 22:1693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.94 - Redesignated as R.S. 22:1694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.94. Redesignated as R.S. 22:1694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.95 - Redesignated as R.S. 22:1695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.95. Redesignated as R.S. 22:1695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.96 - Redesignated as R.S. 22:1696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.96. Redesignated as R.S. 22:1696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.97 - Redesignated as R.S. 22:1697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.97. Redesignated as R.S. 22:1697 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.98 - Redesignated as R.S. 22:1698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.98. Redesignated as R.S. 22:1698 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.99 - Redesignated as R.S. 22:1699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.99. Redesignated as R.S. 22:1699 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.100 - Redesignated as R.S. 22:1700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.100. Redesignated as R.S. 22:1700 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.101 - Redesignated as R.S. 22:1701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.101. Redesignated as R.S. 22:1701 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.102 - Redesignated as R.S. 22:1702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.102. Redesignated as R.S. 22:1702 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.103 - Redesignated as R.S. 22:1703 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.103. Redesignated as R.S. 22:1703 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.104 - Redesignated as R.S. 22:1704 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.104. Redesignated as R.S. 22:1704 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.105 - Redesignated as R.S. 22:1705 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.105. Redesignated as R.S. 22:1705 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.106 - Redesignated as R.S. 22:1706 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.106. Redesignated as R.S. 22:1706 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.107 - Redesignated as R.S. 22:1707 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.107. Redesignated as R.S. 22:1707 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1210.108 - Redesignated as R.S. 22:1708 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1210.108. Redesignated as R.S. 22:1708 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1211 - Powers and duties of the commissioner

§1211. Powers and duties of the commissioner

A. In addition to the duties and powers enumerated elsewhere in this Subpart, and in other provisions of law, the commissioner shall upon request of the board of directors, and notwithstanding any provision of law to the contrary, provide the plan with a statement of the premiums, in this and other appropriate states, for each participating insurer.

B. The commissioner may suspend or revoke, in accordance and compliance with R.S. 49:961, the certificate of authority to transact insurance in this state of any participating insurer who fails to pay assessed fees when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any participating insurer who fails to pay an assessed fee when due. The fine shall not exceed five percent of the unpaid fee assessment per month, but no fine shall be less than one hundred dollars per month.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Redesignated from R.S. 22:239.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1211 redesignated as R.S. 22:1961 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1212 - Miscellaneous provisions

§1212. Miscellaneous provisions

A. Nothing in this Subpart shall be construed to reduce or offset the liability for unpaid fees assessed to an impaired or insolvent insurer operating a plan with liability for fees assessed under this Subpart.

B. For purposes of carrying out its obligations under this Subpart, the plan shall be deemed to be a creditor of an impaired or insolvent participating insurer to the extent of assets attributable to covered policies reduced by any amounts to which the plan is entitled for unpaid fees assessed. As provided for under R.S. 22:2093, payment of contractual obligations of an impaired or insolvent insurer shall include fees assessed under this Subpart.

C. Any unpaid fees assessed to a participating insurer shall become the liability of any continuing or successor insurer.

Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Redesignated from R.S. 22:239.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1212 redesignated as R.S. 22:1962 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1213 - Benefits; availability

§1213. Benefits; availability

A. The plan shall offer comprehensive coverage to every eligible person who is not eligible for Medicare and public programs as defined in this Subpart. Comprehensive coverage offered by the plan shall pay an eligible person's covered expenses, subject to limits on the deductible and coinsurance payments authorized under Paragraph (4) of Subsection E of this Section, up to a maximum lifetime benefit as established by the board of not less than five hundred thousand dollars per covered person, payable up to a maximum of two hundred fifty thousand dollars per covered person per twelve consecutive months of coverage. For federally defined eligible persons, the board shall establish benefits and maximum benefit amounts in accordance with applicable federal law and regulations.

B. Covered expenses shall be the usual, customary, and reasonable charge, as established by the board, in the locality for the following services and articles when prescribed by a physician and determined by the plan to be medically necessary for the following areas of services:

(1) Hospital services.

(2) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions which are rendered by a health care provider or by other licensed professionals at the direction of a health care provider.

(3) Services of a licensed skilled nursing facility for up to a maximum of one hundred twenty days per twelve consecutive months of coverage, unless extended for additional days under any cost containment program implemented by the board pursuant to Subsection H of this Section.

(4) Services of a home health agency up to a maximum of two hundred seventy services per twelve consecutive months of coverage, unless increased under any cost containment program implemented by the board pursuant to Subsection H of this Section.

(5) Use of radium or other radioactive materials.

(6) Oxygen.

(7) Anesthetics.

(8) Prostheses other than dental.

(9) Rental of durable medical equipment, other than eyeglasses and hearing aids, for which there is no personal use in the absence of the conditions for which it is prescribed.

(10) Diagnostic X-rays and laboratory tests.

(11) Oral surgery for excision of partially or completely unerupted, impacted teeth or the gums and tissues of the mouth when not performed in connection with the extraction or repair of other teeth.

(12) Services of a physical therapist.

(13) Transportation provided by a licensed ambulance service to the nearest facility qualified to treat the condition.

(14) Services for diagnosis and treatment of mental and nervous disorders provided that a covered person may be required to pay up to a fifty percent coinsurance payment, and the plan's payment may not exceed twenty-five thousand dollars. Notwithstanding the previous provision, the department may conduct a periodic actuarial cost analysis to determine whether the plan's maximum payment for outpatient services for diagnosis and treatment of mental and nervous disorders should be adjusted.

C. The board shall establish reasonable reimbursement amounts for any services covered under the benefits plans which are not included in Subsection B of this Section.

D. Covered expenses shall not include the following, except as mandated by applicable federal law for federally defined eligible individuals:

(1) Any charge for treatment for cosmetic purposes other than surgery for the repair or treatment of an injury or a congenital bodily defect to restore normal bodily functions.

(2) Care which is primarily for custodial purposes.

(3) Any charge for confinement in a private room to the extent surcharge is in excess of the institution's charge for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician.

(4) That part of any charge for services rendered or articles prescribed by a physician, dentist, or other health care provider which exceeds the reasonable reimbursement amounts established in Subsections B and C of this Section or for any charge not medically necessary.

(5) Any charge for services or articles the provision of which is not within the scope of authorized practice of the institution or individual providing the services or articles.

(6) Any expense incurred prior to the effective date of coverage by the plan for the person on whose behalf the expense is incurred.

(7) Dental care except as provided in Subsection B of this Section.

(8) Eyeglasses and hearing aids.

(9) Illness or injury due to acts of war.

(10) Services of blood donors and any fee for failure to replace the first three pints of blood provided to an eligible person each policy year.

(11) Personal supplies or personal services provided by a hospital or nursing home, or any other nonmedical or nonprescribed supply or service.

E.(1) Premiums charged for coverages issued by the plan may not be unreasonable in relation to the benefits provided, the risk experience, and the reasonable expenses of providing the coverage.

(2) Separate schedules of premium rates based on age, sex, and geographical location may apply for individual risks. Separate schedules of premium rates for federally defined eligible individuals may be based on age, sex, and geographical location, in accordance with applicable federal laws and regulations.

(3)(a) The plan, with the assistance of the commissioner, shall determine the standard risk rate by calculating the average individual standard rate charged by the five largest insurers offering coverages in the state comparable to the plan coverage. In the event five insurers do not offer comparable coverage, the standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage.

(b) Standard risk rates for federally defined eligible individuals shall comply with all applicable federal laws and regulations. Initial rates for plan coverage for federally defined eligible individuals shall not be less than one hundred twenty-five percent of rates established as applicable for individual standard risks. In no event shall plan rates exceed two hundred percent of rates applicable to the individual standard risks.

(c) Initial rates for plan coverage provided to nonfederally defined eligible individuals shall not be less than one hundred fifty percent of rates established as applicable for individual standard risks, or the minimum monthly rates as provided for herein, whichever is greater. Subsequent rates provided to nonfederally defined eligible individuals shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described herein. In no event shall plan rates exceed two hundred percent of rates applicable to individual standard risks. In no event shall rates be lower than one hundred ten percent of rates applicable to individual standard risks.

(4) The plan coverage defined in this Section shall provide benefits, deductibles, coinsurance, and copayments to be established by the board. In addition, the board may establish optional benefits, deductibles, coinsurance, and copayments.

F. Plan coverage provided to non-federally defined eligible individuals shall exclude charges or expenses incurred for or caused by preexisting conditions as allowed under R.S. 22:1073(A)(1)(b), except that no preexisting condition exclusion shall be applied to a federally defined eligible individual.

G.(1) Notwithstanding any other law to the contrary, the coverage provided by the plan shall be considered excess coverage, and benefits otherwise payable under plan coverage shall be reduced by all hospital and medical expense benefits paid or payable under any workers' compensation coverage, automobile medical payment, or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable by any insurer or insurance arrangement or any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program.

(2) The plan shall have a cause of action against an eligible person for the recovery of the amount of benefits paid by it which are not covered expenses. Benefits due from the plan may be reduced or refused as a set-off against any amount recoverable under this Paragraph.

H. The benefits plan offered pursuant to this Section shall include such managed care provisions as the board deems necessary and proper for:

(1) Compliance with applicable federal laws and regulations regarding choices of benefit coverage for federally defined eligible individuals.

(2) Containment of costs, including precertification and concurrent or continued stay review of hospital admissions, mandatory outpatient surgical procedures, preadmission testing, or any other provisions determined by the board to be cost effective and consistent with the purposes of this Subpart.

I. Except as otherwise provided in this Subpart and in R.S. 22:976, this Section shall establish the exclusive means for determining the benefits required to be offered by the plan, notwithstanding any mandatory benefits or required policy provisions in this Title to the contrary.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1992, No. 283, §1, eff. June 11, 1992; Acts 1992, No. 955, §1, eff. July 9, 1992; Acts 1997, No. 1154, §1, eff. Jan. 1, 1998; Acts 1999, No. 163, §1; Acts 2004, No. 368, §1, eff. June 23, 2004; Acts 2008, No. 21, §1; Redesignated from R.S. 22:240 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 123, §1, eff. June 8, 2010.

NOTE: Former R.S. 22:1213 redesignated as R.S. 22:1963 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1214 - Mandated benefits

§1214. Mandated benefits

Service charges assessed to any patient pursuant to R.S. 22:1209 shall be a mandated benefit of any insurance policy, insurance certificate, insurance arrangement or self-insurance which provides coverage to such patient, except that such charges shall not be payable by any insurer which is insolvent.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Redesignated from R.S. 22:241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1214 redesignated as R.S. 22:1964 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1214.1 - Redesignated as R.S. 22:1965 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1214.1. Redesignated as R.S. 22:1965 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1214.2 - Redesignated as R.S. 22:1966 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1214.2. Redesignated as R.S. 22:1966 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1215 - Exemptions; relation to other laws

§1215. Exemptions; relation to other laws

A. The plan established pursuant to this Subpart shall be exempt from any and all state and local taxes.

B. The plan and any administrator selected by the board to administer the benefits plan shall be exempt from the provisions of R.S. 22:1821.

Acts 1990, No. 131, §1, eff. Sept. 1, 1990; Acts 1999, No. 163, §1; Acts 2008, No. 21, §1; Redesignated from R.S. 22:242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1215 redesignated as R.S. 22:1967 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1215.1 - Peremption

§1215.1. Peremption

Dissolution of the operations of the Louisiana Health Plan requires the expeditious determination of its outstanding liabilities. As such, each of the following provisions shall apply:

(1) Any action against the plan, the board, the employees of the plan, or any combination thereof shall be subject to a peremptive period ending on December 31, 2014, at which time the right to assert a cause of action shall be extinguished.

(2) All appeals by policyholders or providers must be made within the guidelines of the policy. In no event shall any appeal by a policyholder or provider be commenced after September 30, 2014.

(3) Notwithstanding the provisions of this Section, nothing herein shall limit the immunity from liability provided by R.S. 22:1203(D).

Acts 2013, No. 325, §1, eff. June 17, 2013.



RS 22:1216 - Redesignated as R.S. 22:1968 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1216. Redesignated as R.S. 22:1968 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1217 - Redesignated as R.S. 22:1969 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1217. Redesignated as R.S. 22:1969 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1217.1 - Redesignated as R.S. 22:1970 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1217.1. Redesignated as R.S. 22:1970 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1218 - Redesignated as R.S. 22:1971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1218. Redesignated as R.S. 22:1971 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1219 - Redesignated as R.S. 22:1972 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1219. Redesignated as R.S. 22:1972 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1220 - Redesignated as R.S. 22:1973 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1220. Redesignated as R.S. 22:1973 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1221 - Definitions

SUBPART K. LIMITATIONS ON

ASSIGNMENT OF OBLIGATIONS

§1221. Definitions

For purposes of this Subpart, the following definitions shall apply:

(1) "Carve-out agreement" means a written agreement between a health insurance issuer and another entity to provide health care services other than medical, surgical, or physician services, including but not limited to an agreement to provide prescription drugs, mental health or substance abuse treatment services, or services of clinicians other than physicians licensed to practice medicine, other than as incidental to the provision of the foregoing carve-out services.

(2) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any plan, policy, or certificate of insurance.

(3) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974.

Acts 2004, No. 417, §1; Redesignated from R.S. 22:421 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1222 - Assignment of obligations limited

§1222. Assignment of obligations limited

A. When a health insurance issuer contracts or subcontracts with another entity for the provision of services, the health insurance issuer shall be ultimately responsible for compliance with the laws and regulations governing risk-based capital (R.S. 22:631 et seq.), prompt payment of claims (R.S. 22:1831 et seq,), and medical necessity review (R.S. 22:1121 et seq.).

B. This Subpart shall not apply to health insurance coverage for services under the terms of a carve-out agreement. Nor does this Subpart apply to health insurance coverage or services provided pursuant to the terms of a contract with the federal government or any agency thereof, including but not limited to the Medicare Advantage program.

C. Nothing herein shall prohibit or restrict a health insurance issuer from establishing payment arrangements, including but not limited to capitated payment arrangements, with health care providers or other entities in which financial risk is contractually delegated and assumed.

D. Nothing herein shall prohibit or restrict a health insurance issuer from entering into an agreement with a health care provider or other entity to which financial risk is delegated in which such provider or entity is contractually responsible to the health insurance issuer for compliance with requirements specified in R.S. 22:1831 et seq. and R.S. 22:1121 et seq., including financial penalties.

E. Nothing herein shall prohibit or restrict a health insurance issuer or a health care provider or other entity to which financial risk is delegated from entering into contractual agreements with a health care provider rendering health care services in which the provider rendering services agrees to seek reimbursement only from the provider or entity that has assumed the delegated financial risk from the health insurance issuer.

F. The Department of Insurance is authorized to adopt rules and regulations needed to implement the provisions of this Subpart.

Acts 2004, No. 417, §1; Redesignated from R.S. 22:422 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1231 - Organ transplant centers

SUBPART L. TRANSPLANT CENTERS

§1231. Organ transplant centers

No health insurance issuer authorized to transact business in this state shall refuse to consider an application to provide solid organ transplantation in any preferred or exclusive provider network by any transplant center located in the state provided the following conditions are met:

(1) The transplant center team is certified by the United Network for Organ Sharing, for organ transplantation and certified under Title XVIII of the Social Security Act or in the absence of such certification, other appropriate standards utilized by the majority of health insurance issuers in this state.

(2) The transplant center is certified under Title XVIII of the Social Security Act or, in the absence of such certification, other appropriate standards utilized by a majority of health insurance issuers in this state.

(3) The transplant center accepts payment at the same rate paid to other transplant centers located outside of Louisiana with whom the health insurance issuer has a contract for such services.

(4) The transplant center agrees to perform all medically necessary services associated with a transplant at no additional cost to the insured or enrollee regardless of any lifetime benefit limits or other limitations on coverage.

Acts 1999, No. 207, §1; Redesignated from R.S. 22:1450.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1231 redesignated as R.S. 22:1941 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1232 - Hematopoietic transplant centers

§1232. Hematopoietic transplant centers

No health insurance issuer authorized to transact business in this state shall refuse to consider an application to provide hematopoietic cell transplantation in any preferred or exclusive provider network by any transplant center located in the state provided the following conditions are met:

(1) The transplant center is certified by the Federation for the Accreditation of Hematopoietic Cell Therapy (FAHCT) or by at least one of the following National Institutes of Health sponsored cooperative groups: the Southwest Oncology Group (SWOG), the Eastern Cooperative Oncology Group (ECOG), or the Cancer and Leukemia Group B (CALGB), for adult patients; and the Pediatric Oncology Group (POG) or Children's Cancer Group (CCG) for pediatric patients.

(2) The transplant center accepts payment at the same rate paid to other transplant centers located outside of Louisiana with whom the health insurance issuer has a contract for such services.

(3) The transplant center agrees to perform all medically necessary services associated with hematopoietic cell transplantation at no additional cost to the insured or enrollee regardless of any lifetime benefit limits or other limitations on coverage.

Acts 1999, No. 207, §1; Redesignated from R.S. 22:1450.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1232 redesignated as R.S. 22:1942 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1233 - Documentation

§1233. Documentation

A. The provisions of this Subpart shall not apply to a health insurance issuer who has documented to the satisfaction of the commissioner of insurance that inclusion of the Louisiana based transplant center will result in higher costs to the insurer and insured.

B. In reviewing any documentation provided by a health insurance issuer, the commissioner of insurance shall consider costs to the insured and family members for travel, the cost of services that will be provided by the instate transplant center that are not otherwise covered by the health plan and any differences in deductible, coinsurance, or copayment amounts. The commissioner of insurance shall consider any contractual or reinsurance costs associated with the cost of the inclusion of a transplant center located in Louisiana. The commissioner of insurance shall also consider the additional costs associated with the credentialing process, as well as additional administrative costs associated with contracting with the transplant center.

Acts 1999, No. 207, §1; Redesignated from R.S. 22:1450.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1233 redesignated as R.S. 22:1943 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1234 - Redesignated as R.S. 22:1944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1234. Redesignated as R.S. 22:1944 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1235 - Redesignated as R.S. 22:1945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1235. Redesignated as R.S. 22:1945 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1241 - Creation of the Louisiana Safety Net Health Insurance Program

SUBPART M. LOUISIANA SAFETY NET HEALTH

INSURANCE PROGRAM

§1241. Creation of the Louisiana Safety Net Health Insurance Program

A. There is hereby established the "Louisiana Safety Net Health Insurance Program". The program shall provide for minimal benefit hospital and medical policies, which may be insured by the Office of Group Benefits for employees eligible therefor, and by participating health insurance issuers for all other employers.

B. This Subpart shall be known and may be cited as the "Louisiana Safety Net Health Insurance Program" and be referred to as the "Louisiana Safety Net" or the "program".

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3101 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1241 redesignated as R.S. 22:1921 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1241.1 - Redesignated as R.S. 22:1922 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1241.1. Redesignated as R.S. 22:1922 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1242 - Definitions

§1242. Definitions

As used in this Subpart:

(1) "Commissioner" means the commissioner of insurance.

(2) "Contracted health care provider" means a health care provider that has entered into a contract or agreement directly with a health insurance issuer or through a network of providers for the provision of covered health care services.

(3) "Contracted reimbursement rate" means the aggregate maximum amount that a contracted health care provider has agreed to accept from all sources for provision of covered health care services under the health insurance coverage applicable to the enrollee or insured.

(4) "Covered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are either covered and payable under the terms of the health insurance coverage.

(5) "Department" means the Department of Insurance.

(6) "Enrollee" or "insured" means a person, including a spouse or dependent, who is enrolled in or insured by a health insurance issuer for health insurance coverage. A dependent includes unmarried children under twenty-one years of age or, in the case of full-time students, unmarried children under the age of twenty-four, and unmarried grandchildren under twenty-one years of age in the legal custody of and residing with the grandparent or, in the case of full-time students, unmarried grandchildren under the age of twenty-four who are in the legal custody of and residing with the grandparent, except that the policy may provide for continuing coverage for any unmarried child or grandchild in the legal custody of and residing with the grandparent who is incapable of self-sustaining employment by reason of intellectual or physical disability, who became so incapable prior to attainment of age twenty-one, and any other person dependent upon the employee. Any unmarried child who is placed in the home of an insured or enrollee pursuant to an adoption placement agreement executed with an adoption agency licensed in accordance with the Child Care Facility and Child-Placing Agency Licensing Act (R.S. 46:1401 et seq.), or corresponding law of any other state, shall be considered a dependent child of the insured from the date of placement in the home of the insured or enrollee.

(7) "Health care facility" means a facility or institution providing health care services including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting. A health care facility may also be a base health care facility.

(8) "Health care professional" means a physician or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(9) "Health care provider" or "provider" means a health care professional or a health care facility or the agent or assignee of such professional or facility.

(10) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(11) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any plan, policy, or certificate of insurance.

(12) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and nonfederal government plans subject to the provisions of Subpart B of Part II of Chapter 6 of this Title, including the Office of Group Benefits.

(13) "Minimal benefit hospital and medical policy" means a policy that provides a fixed payment or benefit, not to exceed the cost of the covered health service.

(14) "Network of providers" or "network" means an entity other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by groups of enrollees or insureds to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(15) "Prime network" means a network that requires contracted health care providers to accept the amount payable for covered health care services as payment in full for such services.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 811, §11, eff. June 23, 2014.

NOTE: Former R.S. 22:1242 redesignated as R.S. 22:1923 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1243 - Eligibility

§1243. Eligibility

The following are eligible for the program:

(1) Employees of the state of Louisiana, and political subdivisions thereof, who have not been covered by health insurance for at least one year and are eligible for coverage through the Office of Group Benefits.

(2) Employers who have not offered group health insurance coverage to their employees for at least one year.

(3) Employers who are not eligible under Paragraph (2) of this Section but who employ persons with an annual family income of not more than two hundred percent of the federal poverty level may offer the insurance only to those employees whose family income is not more than two hundred percent of the federal poverty level even if there are employees whose annual family income exceeds two hundred percent of the federal poverty level. For purposes of this Subpart, a family may consist of the employee only, or where applicable, include the spouse or dependents of the employee.

(4) Individuals seeking coverage under an individual health insurance policy.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3102 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1243 redesignated as R.S. 22:1924 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1244 - Participation and requirements

§1244. Participation and requirements

A. Participating health insurance issuers shall offer minimal benefit hospital and medical insurance policies that allow enrollees or insureds access to at least one Prime Network. The Prime Network shall be specifically established for the minimal benefit hospital and medical policies to be offered pursuant to this Subpart. Health insurance issuers may contract directly with health care providers or through a network of providers.

B. Participating health insurance issuers shall offer minimal benefit hospital and medical insurance policies under which the enrollees or insureds shall be entitled to contracted reimbursement rates by contracted health care providers for covered health care services, whether paid for by the health insurance issuer, the enrollee, or the insured.

C. Every insured or enrollee shall at the time of enrollment and annually thereafter be provided with a directory listing of contracted health care providers, denoting whether such contracted health care providers participate in a Prime Network.

D. The health insurance issuer shall issue an identification card that sets forth the name of the health insurance issuer prominently displayed on the face of the identification card and contains the following statement:

"BEFORE YOU SEEK SERVICES FROM A PROVIDER, CONTACT THE HEALTH INSURANCE ISSUER AT THE TOLL-FREE NUMBER LISTED BELOW FOR BENEFITS OR NETWORK CONFIRMATION."

E. Notwithstanding any law to the contrary, minimal benefit hospital and medical policies offered under the program shall be exempt from the provisions of R.S. 22:972, 973, 975-983, 985-990, 992, 993, 999-1008, 1010-1014, 1021-1042, 1044-1048, 1091-1096, 1111, and 1156, R.S. 22:972 et seq., R.S. 22:984, and 1061 through 1079, and all other provisions of this Title, unless otherwise specifically provided herein.

F. Participating health insurance issuers may offer additional insurance products that include but are not limited to:

(1) Group health insurance that utilizes employer or employee funded savings, reimbursement, or personal care accounts in conjunction with the applicable deductible provisions.

(2) Employer funded personal care accounts shall not be taxable to the employee and shall be deductible to the employer, in accordance with applicable federal and state taxation laws.

(3) Minimal benefit hospital and medical insurance plans to employees of the state of Louisiana, and political subdivisions thereof; to the extent authorized by the Office of Group Benefits.

(4) Such additional insurance products as appropriate.

G. Employers that participate in the program shall:

(1) Pay at least fifty percent of the eligible employee premium cost. This provision shall not apply to the Office of Group Benefits.

(2) Enroll at least fifty percent of eligible employees in the program. This provision shall not apply to the Office of Group Benefits.

H. The commissioner may promulgate rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. The commissioner shall issue reasonable regulations to establish specific standards and guidelines for Prime Network policies and certificates. No requirement of this Title relating to minimum required policy benefits, other than the minimum standards contained in this Subpart, shall apply to Prime Network policies. Such standards and guidelines shall address the following:

(1) Advertising and marketing.

(2) Applications and enrollment forms.

(3) Definition of terms.

(4) Form filing requirements and prohibitions.

(5) Policyholder requirements pertaining to individuals, trusts, associations, and employer groups.

(6) Uninsured impact report.

(7) Underwriting requirements relative to adverse selection.

I. For purposes of offering minimal benefits hospital and medical policies under this Subpart, a preferred provider organization shall be exempt from any mandated benefit requirements or mandated provider participation requirements pursuant to R.S. 40:2201 et seq. unless otherwise required by this Subpart.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3103 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1244 redesignated as R.S. 22:1925 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1245 - Plan of operation

§1245. Plan of operation

A. A health insurance issuer shall submit a plan of operation to the commissioner for review and approval whereby the health insurance issuer establishes policies and procedures:

(1) For the determination of program eligibility of employers, as set forth in R.S. 22:1243.

(2) Relative to the program network criteria, as set forth in R.S. 22:1244, and which shall contain at least the following:

(a) Evidence that all covered Prime Network services are available and accessible through Prime Network providers, including demonstration that:

(i) Covered Prime Network services can be provided by Prime Network providers with reasonable promptness with respect to geographic location, hours of operation, and availability of after hour care. The hours of operation and availability of after hour care shall reflect usual practice in the local area. Geographic availability shall reflect usual practice in the community.

(ii) The number of Prime Network providers in the service area is sufficient, with respect to current and expected policyholders.

(iii) There are participation agreements with Prime Network providers that contain provisions prohibiting Prime Network providers from billing, collecting, or otherwise seeking reimbursement or recourse against any insured or enrollee, except for applicable amounts representing copayments, coinsurance, deductibles, or noncovered services.

(b) A statement or map providing a clear description of the service area.

(c) A formal description of the formal organization or structure of the health insurance issuer.

(d) The written criteria for selection, retention, and removal of Prime Network providers.

(e) A list and description of Prime Network providers, by specialty, if any.

B.(1) A health insurance issuer shall file any proposed changes to the plan of operation with the commissioner prior to implementing the changes. Changes shall be considered approved by the commissioner after thirty days unless specifically disapproved. The health insurance issuer shall notify the commissioner of any changes of Prime Network providers.

(2) Any updated list of Prime Network providers shall be filed with the commissioner at least quarterly.

(3) A health insurance issuer shall make full and fair disclosure, in writing, of the provisions, restrictions, and limitations of the policy or certificate to each applicant. The disclosure shall include at least the following:

(a) An outline of coverage and itemized benefits.

(b) A description of the rights of the insured or enrollee.

C. The Office of Group Benefits and participating health insurance issuers, respectively, shall be responsible for the administration of the minimal benefit hospital and medical plans or policies, as well as any other insurance products offered pursuant to this program, and shall bear all risk of loss therefor.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3104 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1245 redesignated as R.S. 22:1926 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1246 - Producer requirements

§1246. Producer requirements

No producer fees or other compensation or consideration shall be payable for coverage offered through the plan unless:

(1) The producer is duly licensed by the commissioner.

(2) The producer certifies to the health insurance issuer in writing, that to the best of his knowledge, the employer is a qualifying employer as required by this Subpart and the producer is required to meet all applicable producer provisions enumerated in this Title.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3105 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1246 redesignated as R.S. 22:1927 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1247 - Form of policy; delivery; cancellation

§1247. Form of policy; delivery; cancellation

A. No minimal benefit hospital and medical policy shall be delivered or issued for delivery on risks in this state unless:

(1) The entire money and other consideration therefor are expressed therein.

(2) The time at which the insurance takes effect and terminates is expressed therein.

(3) Every printed portion of the text matter of the policy and of any endorsements or attached papers is printed in type the size of which shall be uniform and the face of which shall be not less than ten point. The "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, captions and subcaptions, and form numbers.

(4) The exceptions and reductions of indemnity are clearly set forth in the policy or contract and are printed, at the insurer's option, either with the benefit to which they apply or under an appropriate caption such as "Exceptions" or "Exceptions and Reductions".

(5) Each such form, including riders and endorsements, shall be identified by a form number in the lower left hand corner of the first page thereof.

(6) There is prominently printed thereon or attached thereto, a notice to the insured that ten days are allowed, from the date of his receipt of the policy, to examine its provisions and if such policy was solicited by deceptive advertising or negotiated by deceptive, misleading, or untrue statements of the insurer or any agent on behalf of the insurer, such policy may be surrendered within said ten-day period and any premium advanced by the insured, upon such surrender, shall be immediately returned to him; provided, that the insurer shall have the option of printing or attaching the notice above required or a notice of equal prominence which, in the opinion of the commissioner of insurance, is not less favorable to the enrollee or insured.

B. If the policy is delivered by a producer, a receipt shall be signed by the enrollee or insured policyholder acknowledging delivery of the policy. The receipt shall include the policy number and the date the delivery was completed. All delivery receipts required by this Subsection shall be retained by the insurer, its producer for two consecutive years. The requirement of this Subsection shall not apply to any insurer that markets under a home service marketing distribution method and that issues a majority of its policies on a weekly or monthly basis.

C.(1) If the policy is delivered by mail, it shall be sent by certified mail, return receipt requested, or a certificate of mailing shall be obtained showing the date the policy was mailed to the enrollee or insured policy owner. For policy issuances verified by a certificate of mailing, it is presumed that the policy is received by the enrollee or insured policy owner ten days from the date of mailing. The receipts and the certificate of mailing described in this Section shall be retained by the insurer or producer for three years.

(2) A health insurance issuer or producer may utilize commercial carriers or other commercially recognized carriers to deliver the policy to the enrollee or the insured; however, the health insurance issuer or producer shall maintain documentation of actual delivery of such policy for three years.

(3) The policy or certificate of insurance may be delivered electronically to the enrollee or the insured in accordance with R.S. 9:2608; however, the health insurance issuer and the enrollee or insured shall agree to such electronic delivery, and the documentation of such delivery shall be maintained by the insurer for three years.

D. In any case where the policy is subject to cancellation at the option of the insurer, there shall be prominently printed on the first page of such policy a statement so informing the insured or enrollee policyholder.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3106 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1247 redesignated as R.S. 22:1928 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1247.1 - Redesignated as R.S. 22:1929 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1247.1. Redesignated as R.S. 22:1929 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1248 - File and use of policy forms

§1248. File and use of policy forms

Health insurance issuers shall file with the commissioner minimal benefit hospital and medical plans delivered or issued for delivery in this state. Such forms shall be considered approved, unless notified by the commissioner of insurance within thirty days from the filing thereof. The commissioner shall only be authorized to disapprove such policy forms for the following reasons:

(1) The health insurance issuer is insolvent.

(2) The policy form does not comply with the requirements of R.S. 22:1247 and 1249.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3107 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1248 redesignated as R.S. 22:431 and R.S. 22:1901 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1249 - Minimal benefit hospital and medical policy provisions

§1249. Minimal benefit hospital and medical policy provisions

A. No minimal benefit hospital and medical policy shall be delivered or issued in this state without the following notice:

"THIS IS A MINIMAL BENEFIT HOSPITAL AND MEDICAL POLICY. THIS IS NOT A COMPREHENSIVE MAJOR MEDICAL POLICY."

B. Each minimal benefit hospital and medical policy shall contain in substance the following provisions or, at the option of the insurer, provisions which in the opinion of the commissioner are not less favorable to the policyholder; provided that, except as permitted by R.S. 22:972(C), no time limitation with respect to the filing of notice or proof of loss or within which suit may be brought upon the policy shall differ from the time limitations of the following provisions:

(1) Entire contract: Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No agent has authority to change this policy or to waive any of its provisions. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto.

(2) All claims arising under the terms of Safety Net policies issued in this state shall be paid not more than thirty days from the date upon which written notice or proof of claim, in the form required by the terms of the policy, is submitted.

(3) Cancellation: The insurer may cancel this policy at any time subject to the provisions of R.S. 22:1012 and 887(F). Such cancellation shall be by written notice, delivered to the insured, or mailed to his last address as shown by the records of the insurer, shall refund the pro rata unearned portion of any premium paid, and shall comply with the provisions of R.S. 22:887(F). Such cancellation shall be without prejudice to any claim for benefits accrued or expenses incurred for services rendered prior to cancellation. Benefits and expenses incurred shall be as defined and limited by the terms of the policy. The insured may likewise cancel this policy on the above terms. Upon cancellation by the insurer, however, the insurer shall only be liable for any claim for benefits accrued, or for expenses incurred for services rendered, subsequent to the cancellation date if the subsequent claim is for an illness or condition which was the basis of any claim prior to cancellation and for which the insurer had notice and if the policy of insurance is canceled for reasons other than failure of the policyholder to pay premiums or failure of the insured to maintain eligibility as provided in the policy. Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer or its agents, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Paragraph. All policies or certificates must contain a grace period of not less than thirty days whenever the health insurance issuer does not receive a premium payment. If default be made in the payment of any agreed premium for this policy, the subsequent acceptance of such defaulted premium by the insurer or by any agent authorized by the insurer to accept such premium shall reinstate the policy, but the reinstated policy shall cover only loss resulting from accidental injury thereafter sustained or loss due to sickness beginning more than ten days after the date of such acceptance.

Acts 2003, No. 528, §1, eff. June 24, 2003; Acts 2004, No. 493, §1, eff. June 25, 2004; Redesignated from R.S. 22:3108 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1249 redesignated as R.S. 22:1902 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1249.1 - Redesignated as R.S. 22:1903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1249.1. Redesignated as R.S. 22:1903 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1250 - Construction of policy

§1250. Construction of policy

A policy issued in violation of this Subpart shall be held valid and shall be construed as provided herein. When any provision in such a policy is in conflict with any provisions of this Subpart, the rights, duties, and obligations of the health insurance issuer, the enrollee and the insured shall be governed by the provisions of this Subpart.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3109 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1250 redesignated as R.S. 22:1904 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1251 - Statutory construction; relationship to other laws

§1251. Statutory construction; relationship to other laws

Except as otherwise provided in this Subpart, provisions of the insurance law and provisions of this Title shall not be applicable to minimal benefit hospital and medical policies, unless as provided in this Subpart.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3110 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1251 redesignated as R.S. 22:1905 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1252 - Scope and limitation

§1252. Scope and limitation

A. It is not the purpose of this Subpart to alter or diminish any right, privilege, or authority granted to any health insurance issuer to write hospital insurance under any other Chapter, Part, or Section of this Title.

B. All health insurance insurers operating pursuant to a license as required by this Subpart shall be exempt from the applicability of all other insurance laws of this state, except the Unfair Trade Practices provisions of Part IV of Chapter 7 of this Title provided intent is established that the health insurance issuer is committing or performing with such frequency such practices as to indicate a general business practice, any financial solvency enumerated in this Subpart, or where such laws are specifically incorporated herein by reference.

Acts 2003, No. 528, §1, eff. June 24, 2003; Redesignated from R.S. 22:3111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1252 redesignated as R.S. 22:1906 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1253 - Redesignated as R.S. 22:1907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1253. Redesignated as R.S. 22:1907 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1254 - Redesignated as R.S. 22:1908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1254. Redesignated as R.S. 22:1908 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1255 - Redesignated as R.S. 22:1909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1255. Redesignated as R.S. 22:1909 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1256 - Redesignated as R.S. 22:1910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1256. Redesignated as R.S. 22:1910 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1257 - Redesignated as R.S. 22:432 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1257. Redesignated as R.S. 22:432 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1258 - Redesignated as R.S. 22:433 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1258. Redesignated as R.S. 22:433 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1259 - Redesignated as R.S. 22:434 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1259. Redesignated as R.S. 22:434 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1260.1 - Purpose

SUBPART N. THE LOUISIANA DISCOUNT MEDICAL PLAN ACT

§1260.1. Purpose

The purpose of this Chapter shall be to protect the public from inappropriate, unfair, and deceptive marketing, sales or enrollment practices and to facilitate consumer understanding of the role and function of discount medical plan organizations in providing access to medical services.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.2 - Definitions

§1260.2. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the following definitions shall apply:

(1) "Affiliate" shall mean a person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with an insurance company or health maintenance organization licensed by this state.

(2) "Commissioner" shall mean the commissioner of insurance.

(3) "Discount medical plan card" shall mean a card or any other purchasing mechanism or device, which is not insurance, that purports to offer discounts or access to discounts in health-related purchases from health care providers.

(4) "Discount medical plan" shall mean a business arrangement or contract in which a person, in exchange for fees, dues, charges or other valuable consideration, provides access for plan members to providers of medical services and the right to receive medical services from those providers at a discount. This term shall not include any plan that does not charge a membership or other fee to use the plan's discount medical card or discount medical plan provided by an insurer or health maintenance organization where the discount plan is provided at no cost to the insured or member and is offered due to coverage with the insurer or health maintenance organization. This term shall not include any agreements related to medical services which are provided to injured workers under the requirements of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, or ambulance membership service agreements.

(5) "Discount medical plan organization" shall mean any person or organization that operates a discount medical plan and contracts with providers, provider networks or other discount medical plan organizations to offer access to medical services at a discount and determines the charge to discount medical plan members. Entities that are licensed pursuant to this Title shall not be subject to the provisions of R.S. 22:2393, 2394 and 2398.

(6) "Discount medical plan provider" shall mean any person that has contracted directly or indirectly with a discount medical plan organization to provide medical services.

(7) "Entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(8) "Facility" shall mean an institution providing medical services or a health care setting, to include, but not be limited to, a hospital or other licensed inpatient center, an ambulatory surgical or treatment center, a skilled nursing center, a residential treatment center, a rehabilitation center and a diagnostic, laboratory or imaging center.

(9) "Health care provider" shall mean any person licensed, certified, or registered in this state to provide health care services, including but not limited to physicians, hospitals, home health agencies, chiropractors, pharmacies and dentists.

(10) "Health care provider network" shall mean an entity which directly or indirectly contracts with a health care provider and has contractual rights to negotiate on behalf of those health care providers with a discount medical plan organization to provide medical services to members of a discount medical plan.

(11) "Individual" shall mean a natural person.

(12) "Marketer" shall mean any person who markets, promotes, sells or distributes a discount medical plan, including but not limited to a private label entity that places its name on and markets or distributes a discount medical plan.

(13) "Medical services" shall mean any care, service, or treatment of illness or dysfunction of, or injury to, the human body, including but not limited to physician care, inpatient care, outpatient care, hospital surgical services, emergency services, ambulance services, chiropractic services, dental services, audiology services, vision care services, mental health services, substance abuse services, podiatric care services, laboratory services and medical equipment and supplies.

(14) "Member" shall mean any individual who pays valuable consideration to receive the purported benefits of a discount medical plan.

(15) "Person" shall mean an individual or an entity.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.3 - Registration

§1260.3. Registration

No discount medical plan organization shall conduct business or otherwise operate in this state unless it is registered with the commissioner.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.4 - Procedure for registration

§1260.4. Procedure for registration

A. An applicant for registration shall submit an application to the commissioner and pay the application fee of two hundred fifty dollars.

B. The application shall be on a form prescribed by the commissioner, accompanied by any supporting documentation and shall be signed and verified by the applicant. The information required by the application shall include the following items:

(1) The articles of incorporation or articles of organization and name of the entity operating the discount medical plan and any trade or business names used by that entity in connection with the operation of the discount medical plan.

(2) The names and addresses of every officer and director of the entity operating the discount medical plan as well as the name and address of the corporate officer designated by the plan as the corporate representative to receive, review, and resolve all grievances addressed to the plan.

(3) The name and address of every person owning, directly or indirectly, ten percent or more of the entity operating the discount medical plan.

(4) The principal place of business of the discount medical plan.

(5) A general description of the operation of the discount medical plan which includes a statement that the plan does not provide indemnity insurance coverage for medical services.

(6) A sample copy of a contract with a member which includes a general description of the member's rights under the discount medical plan.

(7) A sample copy of a contract, absent the fee schedule, with a health care provider which includes a general description of the health care provider's rights under the discount medical plan.

(8) A description of the proposed methods of marketing, including, but not limited to, describing the use of marketers, the use of the Internet, sales by telephone, and use of salespersons to market the discount medical plan benefits.

(9) A description of the member complaint procedures to be established and maintained by the applicant.

(10) The name and address of the applicant's Louisiana statutory agent for service of process, notice of demand, or if not domiciled in this state, a power of attorney executed by the applicant, appointing the commissioner as the true and lawful attorney of the applicant in and for this state upon whom all law process in any legal action or proceeding against the discount medical plan organization on a cause of action arising in this state may be served.

C. A registration for purposes of this Section shall be effective for two years, unless the registration is renewed, suspended or revoked.

D. To renew the registration, no later than ninety days before its registration expires, the discount medical plan organization shall submit a renewal application on the form that the commissioner requires and the renewal fee of two hundred fifty dollars.

E. The commissioner may suspend the authority of a discount medical plan organization to enroll new members or refuse to renew or revoke a registration if the commissioner finds that any of the following conditions exist:

(1) The discount medical plan organization is not operating in compliance with this Chapter.

(2) The discount medical plan organization has advertised, merchandised or attempted to merchandise its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or merchandising.

(3) The discount medical plan organization is not fulfilling its obligations as a discount medical plan organization.

(4) The continued operation of the discount medical plan organization would be hazardous to its members.

F. Whenever the discount medical plan organization has been found to have violated any provision of this Chapter, the commissioner may:

(1) Issue or cause to be served upon the organization charged with the violation a copy of the findings and an order requiring the organization to cease and desist from engaging in the act or practice that constitutes the violation.

(2) Impose a monetary penalty of not more than two thousand five hundred dollars for each violation, but not to exceed an aggregate penalty of seventy-five thousand dollars.

(3) Nothing in this Section shall affect the authority of the commissioner to impose any other penalties provided for in this Title, or by rule, regulation, or order.

G. Each registered discount medical plan organization shall notify the commissioner immediately whenever the discount medical plan organization's registration, or other form of authority, to operate as a discount medical plan organization in another state is suspended, revoked or non-renewed in that state.

H. A provider who provides discounts to his own patients without any cost or fee of any kind to the patient is not required to maintain a registration under this Chapter as a discount medical plan organization.

I. Nothing in this Chapter shall be construed to apply to a customer discount or membership card issued by a store or buying club for use at the store or buying club exclusively.

J. Any decision pursuant to this Chapter shall be subject to the provisions of Chapter 12 of Title 22 of the Louisiana Revised Statutes of 1950.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.5 - Charges and fees; refund requirements; bundling of services

§1260.5. Charges and fees; refund requirements; bundling of services

A. A discount medical plan organization may charge a periodic charge as well as a reasonable one-time processing fee for a discount medical plan.

B.(1) If a member cancels his membership in the discount medical plan organization within the first thirty days after the date of receipt of the written document for a discount medical plan as described in R.S. 22:2397, the member shall receive a reimbursement of all periodic charges and the amount of any one-time processing fee that exceeds thirty dollars upon return of the discount medical plan card to the discount medical plan organization.

(2)(a) Cancellation occurs when notice of cancellation is given to the discount medical plan organization.

(b) Notice of cancellation is deemed given when delivered by hand or deposited in a mailbox, properly addressed and postage prepaid to the mailing address of the discount medical plan organization or emailed to the email address of the discount medical plan organization.

(c) A discount medical plan organization shall return any periodic charge charged or collected after the member has returned the discount medical plan card or given the discount medical plan organization notice of cancellation.

C. If the discount medical plan organization cancels a membership for any reason other than nonpayment of charges by the member, the discount medical plan organization shall make a pro rata reimbursement of all periodic charges to the member.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.6 - Provider listing requirements

§1260.6. Provider listing requirements

Each discount medical plan organization shall maintain an up-to-date list of the names and addresses of the providers with which it has contracted directly or through a provider network. This Section applies to those providers with which the discount medical plan organization has contracted with directly as well as those providers that are members of a provider network with which the discount medical plan organization has contracted.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.7 - Marketing restrictions and disclosure requirements

§1260.7. Marketing restrictions and disclosure requirements

A.(1) The name of the discount medical plan and the address shall be prominently displayed on all of its advertisements, marketing materials and brochures.

(2) All advertisements, marketing materials, brochures, discount medical plan cards and any other communications of a discount medical plan organization provided to prospective members and members shall be truthful and not misleading in either fact or implication.

(3) Upon request, a discount medical plan organization shall submit to the commissioner all advertising, marketing materials and brochures regarding a discount medical plan.

B. A discount medical plan organization shall not do any of the following:

(1) Except as otherwise provided in this Chapter or as a disclaimer of any relationship between discount medical plan benefits and insurance, or as a description of an insurance product connected with a discount medical plan, use in its advertisements, marketing material, brochures and discount medical plan cards the term "insurance."

(2) Except as otherwise provided in the laws of this state, describe or characterize the discount medical plan as being insurance whenever a discount medical plan is bundled with an insured product and the insurance benefits are incidental to the discount medical plan benefits.

(3) Use in its advertisements, marketing material, brochures and discount medical plan cards the terms "health plan," "coverage," "copay," "copayments," "deductible," "preexisting conditions," "guaranteed issue," "premium," "PPO," "preferred provider organization," or other terms in a manner that could mislead an individual into believing that the discount medical plan is health insurance.

(4) Use language in its advertisements, marketing material, brochures and discount medical plan cards with respect to being "registered" by the department in a manner that could mislead an individual into believing that the discount medical plan is insurance or has been endorsed by this state.

(5) Make misleading, deceptive or fraudulent representations regarding the discount or range of discounts offered by the discount medical plan card or the access to any range of discounts offered by the discount medical plan card or the access to any range of discounts offered by the discount medical plan card.

(6) Have restrictions on access to health care providers who have contracted with a discount medical plan, except for hospital services.

C.(1) Each discount medical plan organization shall, in writing that is not less than twelve-point font, disclose on the first content page of any advertisements, marketing materials or brochures made available to the public relating to a discount medical plan and any enrollment forms given to a prospective member:

(a) That the plan is a discount plan and is not insurance coverage.

(b) That the range of discounts for medical services provided under the plan will vary depending on the type of provider and medical service received.

(c) That the plan member is obligated to pay for all medical services, but will receive a discount from those providers that have contracted with the discount medical plan organization.

(d) The toll-free telephone number and Internet website address for the registered discount medical plan organization for prospective members to obtain information about and assistance on the discount medical plan and up-to-date list of providers participating in the discount medical plan.

(2) If the initial contact with a prospective member is made by telephone, the disclosures required under Paragraph (1) of this Subsection shall be made orally and included in the written materials that describe the benefits under the discount medical plan provided to the prospective or new member.

D.(1) In addition to the general disclosures required under Subsection C of this Section, each discount medical plan shall provide the following:

(a) To each new member, at the time of enrollment, information that describes the terms and conditions of the discount medical plan, including any limitations or restrictions on the refund of any processing fees or periodic charges associated with the discount medical plan.

(b) To each new member a written document that contains the terms and conditions of the discount medical plan.

(2) The written document required under Subparagraph (1)(b) of this Subsection shall include information on the following:

(a) The name of the member.

(b) The benefits to be provided under the discount medical plan.

(c) Any processing fees and periodic charges associated with the discount medical plan, including any limitations or restrictions on the refund of any processing fees and periodic charges.

(d) The mode of payment of any processing fees and periodic charges and procedure for changing the mode of payment.

(e) Any limitations, exclusions or exceptions regarding the receipt of discount medical plan benefits.

(f) Any waiting periods for certain medical services under the discount medical plan.

(g) Procedures for obtaining discounts under the discount medical plan, such as requiring members to contact the discount medical plan organization to make an appointment with a provider on the member's behalf.

(h) Cancellation procedures, including information on the member's thirty-day cancellation rights and refund requirements and procedures for obtaining refunds.

(i) Renewal, termination and cancellation terms and conditions.

(j) Procedures for adding new members to a family discount medical plan, if applicable.

(k) Procedures for filing complaints under the discount medical plan organization's complaint system and information that, if the member remains dissatisfied after completing the organization's complaint system, the plan member may contact his state insurance department.

(l) The name and mailing address of the registered discount medical plan organization or other entity where the member can make inquiries about the plan, send cancellation notices and file complaints.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.8 - Notice of change in name or address

§1260.8. Notice of change in name or address

Each discount medical plan organization shall provide the commissioner at least thirty days advance notice of any change in the discount medical plan organization's name, address, principal business address, mailing address or Internet website address.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.9 - Penalties

§1260.9. Penalties

A. In addition to the penalties and other enforcement provisions of this Chapter, any person who willfully violates the provisions of this Chapter shall be subject to civil penalties of up to two thousand five hundred dollars per violation.

B. A person that willfully operates as or aids and abets another person's operating as a discount medical plan organization in violation of R.S. 22:2397(B) commits insurance fraud and shall be subject to payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, but not to exceed one hundred thousand dollars, unless the person knew or reasonably should have known he was in violation of R.S. 22:2397(B), in which case the penalty shall not be more than twenty-five thousand dollars for each and every violation not to exceed an aggregate penalty of two hundred-fifty thousand dollars in any six-month period, as if the unregistered discount medical plan organization were an unauthorized insurer, and the fees, dues, charges or other consideration collected from the members by the unregistered discount medical plan organization or marketer were insurance premium.

C. A person that collects fees for purported membership in a discount medical plan, but purposefully fails to provide the promised benefits commits a theft and upon conviction is subject to the criminal penalties for theft enumerated in R.S. 14:67. In addition, upon conviction, the person shall be ordered to pay restitution to persons aggrieved by the violation of this Chapter. Restitution shall be ordered in addition to a fine or imprisonment, but not in lieu of a fine or imprisonment.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.10 - Injunctions

§1260.10. Injunctions

A. In addition to the penalties and other enforcement provisions of this Chapter, the commissioner may seek both temporary and permanent injunctive relief when any of the following occur:

(1) A discount medical plan is being operated by a person or entity that is not registered pursuant to this Chapter.

(2) Any person, entity or discount medical plan organization has engaged in any activity prohibited by this Chapter or any regulation adopted pursuant to this Chapter.

B. The commissioner's authority to seek injunctive relief is not conditioned on having conducted any proceeding pursuant to the Louisiana Administrative Procedure Act.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.11 - Regulations

§1260.11. Regulations

The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Chapter. The rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 2008, No. 442, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Redesignated by Acts 2009, No. 503, §3.



RS 22:1260.31 - Short title

SUBPART O. PHYSICIAN AND PROVIDER

NOTIFICATION OF PATIENTS IN HEALTH INSURANCE

EXCHANGE GRACE PERIOD ACT

§1260.31. Short title

This Subpart shall be known and may be cited as the "Physician and Provider Notification of Patients in Health Insurance Exchange Grace Period Act".

Acts 2014, No. 174, §1.



RS 22:1260.32 - Definitions

§1260.32. Definitions

As used in this Subpart, the following words shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Enrollee" means a qualified individual or qualified employee enrolled in a qualified health plan. An enrollee is generally a person eligible for services covered by a specific health insurance plan in the exchange.

(2) "Grace period" is a period that applies to recipients of advance payments of the premium tax credit allowed for certain individuals to purchase health insurance coverage on the exchange. The grace period provides three consecutive months for an enrollee to pay a delinquent premium when that enrollee has paid a premium at least one full month during the benefit year. The grace period begins when the enrollee fails to pay the premium for a particular month.

(3) "Health insurance exchange" or "exchange" means a governmental agency or nonprofit entity that meets the applicable standards of the Patient Protection and Affordable Care Act and makes qualified health plans available to qualified individuals and qualified employers.

(4) "Qualified health plan" means a health insurance plan that has in effect a certification that the qualified health plan meets applicable state or federal standards required for participation in a health insurance exchange. These may include minimum standards for essential health benefits, deductibles, copayments, out-of-pocket maximum amounts, and other requirements.

(5) "Qualified health plan issuer" means a health insurance issuer that offers a qualified health plan in accordance with a certification from an exchange.

Acts 2014, No. 174, §1.



RS 22:1260.33 - Notice requirements

§1260.33. Notice requirements

A. Timing of notice to physician or provider of grace period status.

(1) When a physician or other healthcare provider or his representative requests information regarding an enrollee from a qualified health plan issuer about eligibility, coverage, or health plan benefits, or the status of a claim or claims for services provided, and the request or service is for a date within the second or third month of a grace period, the qualified health plan issuer shall clearly identify that the applicable enrollee is in the grace period and provide additional information as required by this Subpart.

(2) Unless the qualified health plan issuer makes the notice available on its website or by other electronic means, the qualified health plan issuer shall provide the notice through the same medium through which the physician or other healthcare provider or his representative sought the information from the qualified health plan issuer pursuant to Paragraph (1) of this Subsection.

(3) The information provided about the enrollee's grace period status shall be binding on the qualified health plan pursuant to this Subpart.

B. Specific notice requirements.

(1) If the qualified health plan issuer informs the physician or other healthcare provider or his representative that the enrollee is eligible for services but not that the enrollee is in the grace period, the determination shall be binding on the qualified health plan issuer and it shall pay the claims for covered services in accordance with the qualified health plan.

(2) The binding determination shall preclude the qualified health plan issuer from seeking to recoup payment from the physician or other healthcare provider for services rendered during the grace period.

(3) If the qualified health plan issuer informs the physician or other healthcare provider that the enrollee is in a grace period, he shall then provide further notification pursuant to Subsection C of this Section.

C. Contents of notice. The notice to the physician or other healthcare provider shall include but not be limited to the following:

(1) Purpose of the notice.

(2) The full legal name of the enrollee and any unique identifying numbers.

(3) The name of the qualified health plan.

(4) The unique health plan identifier of the qualified health plan.

(5) The name of the qualified health plan issuer.

(6) The specific date upon which the grace period for the enrollee began and the specific date upon which the grace period will expire.

D. Required information. In a conspicuous location on a qualified health plan website, the qualified health plan issuer shall provide the following information:

(1) Whether the qualified health plan issuer will hold any claims of the physician or other healthcare provider for services that the physician or other healthcare provider furnishes to the enrollee during the grace period.

(2) A statement indicating that should the qualified health plan issuer indicate that it will pay some or all of the claims for services provided to an enrollee during the grace period, whether and how it will seek to recoup claims payments made to physicians or healthcare providers for services furnished during the grace period.

Acts 2014, No. 174, §1.



RS 22:1260.34 - Strict compliance required

§1260.34. Strict compliance required

A qualified health plan issuer shall be obligated to pay for any covered claims for services rendered during a grace period if he has failed to strictly comply with the provisions of this Subpart. Such payment shall be in accordance with the terms of the qualified health plan.

Acts 2014, No. 174, §1.



RS 22:1260.35 - Deadline for overpayment recoveries

§1260.35. Deadline for overpayment recoveries

If the qualified health plan issuer seeks to recoup or otherwise recover payments made to the physician or other healthcare provider for services furnished to an enrollee during the grace period and that enrollee's coverage is subsequently cancelled for nonpayment of premium, the qualified health plan issuer shall commence such recovery or recoupment efforts no later than sixty days after the expiration of the grace period. Any attempts to recover payments that are commenced subsequent to this sixty-day period shall be null and void.

Acts 2014, No. 174, §1.



RS 22:1260.36 - Waiver prohibited

§1260.36. Waiver prohibited

The provisions of this Subpart cannot be waived by contract. Any contractual arrangements in conflict with the provisions of this Subpart or that purport to waive any requirements of this Subpart are null and void.

Acts 2014, No. 174, §1.



RS 22:1260.37 - Injunction and penalties

§1260.37. Injunction

Any physician or other healthcare provider may request a court of appropriate jurisdiction to issue an injunction to enforce any provision of this Subpart.

Acts 2014, No. 174, §1.



RS 22:1260.38 - Rules and regulations

§1260.38. Rules and regulations

The commissioner of insurance shall promulgate all rules and regulations which are necessary and proper to carry out the provisions of this Subpart. All rules and regulations promulgated pursuant to this Subpart shall be in accordance with the Administrative Procedure Act.

Acts 2014, No. 174, §1.



RS 22:1261 - Renewal of policy; increase in premiums prohibited

PART IV. PROPERTY AND CASUALTY

SUBPART A. INSURANCE AND CONTRACT REQUIREMENTS

IN GENERAL

§1261. Renewal of policy; increase in premiums prohibited

A. Any insurance policy terminating by its terms at a specified expiration date and not otherwise renewable may be renewed or extended at the option of the insurer. Such renewal shall be made upon a currently authorized renewal form and at the premium rate then required for a specific additional period or periods by a certificate or by endorsement of the policy, and without requiring the issuance of a new policy.

B. No insurer shall increase the premium charged for an automobile liability insurance policy at the time of renewal for any insured solely on the grounds that the insured's policy has lapsed if the policy is renewed within ten days after the date of termination.

Acts 1958, No. 125; Acts 1997, No. 702, §1; Redesignated from R.S. 22:635 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1262 - Annulment of liability policies

§1262. Annulment of liability policies

No insurance contract insuring against loss or damage through legal liability for the bodily injury or death by accident of any individual, or for damage to the property of any person, shall be retroactively annulled by any agreement between the insurer and insured after the occurrence of any such injury, death, or damage for which the insured may be liable, and any such annulment attempted shall be null and void.

Acts 1958, No. 125; Redesignated from R.S. 22:639 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1262 redesignated as R.S. 22:435 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1262.1 - Redesignated as R.S. 22:436 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1262.1. Redesignated as R.S. 22:436 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1263 - Premises used as polling places; prohibited provisions excluding or limiting coverage

§1263. Premises used as polling places; prohibited provisions excluding or limiting coverage

A. A provision in a liability or other insurance policy which excludes or limits coverage solely because premises are being used as a polling place in an election shall be null and void and unenforceable as contrary to public policy.

B. The provisions of Subsection A shall apply to policies of insurance issued after July 6, 1988.

Acts 1988, No. 257, §1, eff. July 6, 1988; Redesignated from R.S. 22:670 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1263 redesignated as R.S. 22:437 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1263.1 - Redesignated as R.S. 22:438 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1263.1. Redesignated as R.S. 22:438 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1264 - Presumption of coverage

§1264. Presumption of coverage

A. For losses that arose due to a catastrophic event for which a state of disaster or emergency was declared pursuant to law by civil officials, for those areas within the declaration, no damages to covered property shall be automatically denied by the inability of the policyholder to provide sufficient proof of loss within the time limits and requirements of the policy. The time limit for the submission of proof of loss shall be not less than one hundred eighty days. The time limit shall not commence as long as a declaration of emergency is in existence and civil authorities are denying the insured access to the property.

B. For losses that arose due to a catastrophic event for which a state of disaster or emergency was declared pursuant to law by civil officials, for those areas within the declaration, any policyholder with replacement cost provisions shall be entitled to complete repairs to the property within one year from the date of the loss or the issuance of applicable insurance proceeds, whichever is later. Adherence to this provision shall entitle the policyholder with a replacement cost provision to receive full value of the covered damage that has been repaired, without reduction due to depreciation.

C. The provisions of this Section shall be applicable to all new policies and renewal policies delivered in the state of Louisiana after April 18, 2006.

Acts 2006, 1st Ex. Sess., No. 23, §1; Redesignated from R.S. 22:682 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1265 - Property, casualty, and liability insurance policies; cancellation and nonrenewal provisions; nonrenewal for rate inadequacy; certain prohibitions

§1265. Property, casualty, and liability insurance policies; cancellation and nonrenewal provisions; nonrenewal for rate inadequacy; certain prohibitions

A.(1) Any insurer cancelling or refusing to renew a policy providing property, casualty, or liability insurance on any property shall, upon written request of the policy's named insured, specify in writing the reason or reasons for such cancellation or refusal to renew. Such request shall be mailed or delivered to the insurer within six months after the effective date of cancellation or expiration.

(2) There shall be no liability and no cause of action of any nature against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subsection.

(3) Any nonrenewal for which the reason, in whole or in part, is inadequacy or insufficiency of the rate or premium for coverage shall be permitted only after the insurer has sought actuarially justified rate relief from the commissioner of insurance and such rate relief has been rejected by the commissioner.

B. There shall be no liability and no cause of action of any nature against the commissioner of insurance or against any insurer, its authorized representative, its producers, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or refusal to renew, or in any other communication, oral or written, specifying the reasons for cancellation or refusal to renew, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

C. No insurer providing property, casualty, or liability insurance shall cancel or refuse to issue or fail to renew a homeowner's policy solely on the basis that the insured owns or possesses an all-terrain vehicle (ATV). The provisions of this Subsection shall not prohibit an insurer providing property, casualty, or liability insurance from specifically excluding coverage for damage incurred or arising from the operation of an all-terrain vehicle.

D. No insurer providing property, casualty, or liability insurance shall cancel or fail to renew a homeowner's policy of insurance or to increase the policy deductible that has been in effect and renewed for more than three years unless based on nonpayment of premium, fraud of the insured, a material change in the risk being insured, two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date, or if continuation of such policy endangers the solvency of the insurer. This Subsection shall not apply to an insurer that withdraws from the homeowners' insurance market in this state or to policy deductibles increased for all homeowners' policies in this state. For the purposes of this Subsection, an incident shall be deemed a claim only when there is a demand for payment by the insured or the insured's representative under the terms of the policy. A report of a loss or a question relating to coverage shall not independently establish a claim. As used in this Subsection, the phrase "two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date" shall not include any loss incurred or arising from an "Act of God" incident which is due directly to forces of nature and exclusively without human intervention.

E. The department shall review annually every insurer that cancels or fails to renew any insurance policy providing property, casualty, or liability insurance on any property which policy has been in effect and renewed for more than three years when the cancellation or nonrenewal is based on the reason that continuation of the policy endangers the solvency of the insurer or when based on the reason, in whole or in part, of inadequacy or insufficiency of the rate or premium for coverage after the insurer has sought actuarially justified rate relief from the commissioner and such relief has been rejected by the commissioner. Any action against an insurer taken by the department for a violation of the provisions of this Section shall remain in effect until changed or modified by the commissioner based upon the review required under the provisions of this Subsection.

F. Notwithstanding the provisions of Subsection D of this Section, an insurer may make a filing with the commissioner pursuant to R.S. 22:1464 for authorization to deviate from the provisions of Subsection D of this Section for the sole purpose of changing the policy deductible to a total deductible of not more than four percent of the value of the property being insured for named storms or hurricanes on a homeowner's policy of insurance that has been in effect for more than three years. Any insurer filing with the commissioner pursuant to this Subsection shall file with the commissioner a business plan setting forth the insurer's plan to write new business in the particular region or area of the state in which the new deductible is to apply. The commissioner's approval is to be based on the insurer's commitment to the writing of new business in the respective region or area of the state in which the new deductible is to apply. The commissioner may also approve a filing that he determines to be in the best interest of the policyholders. The commissioner may subsequently rescind his approval of any filing made pursuant to this Subsection in the event the insurer fails to write new business in accordance with the business plan. Any business plan filed shall be considered proprietary or trade secret pursuant to information under the provisions of R.S. 44:3.2 and the Uniform Trade Secrets Act. The commissioner shall provide an annual report to the legislative committees on insurance on the application and effectiveness of the provisions of this Section. The commissioner shall promulgate regulations pursuant to the Administrative Procedure Act setting forth the criteria for the filing, including any financial or other requirements that he deems necessary to act on the request by an insurer. Any regulation promulgated by the commissioner pursuant to this Subsection shall require the insurer to itemize to the insured the premium savings based on the increase in the insured's deductible.

G. No homeowner's policy of insurance shall contain any provision that would apply more than one deductible to a loss resulting from any single incident covered by the policy. Any such provision shall be null and void and unenforceable as contrary to public policy.

H. Any company which makes a filing pursuant to Subsection F of this Section shall reduce the rates paid by the individual homeowner by the amount determined to be actuarially justified by the commissioner.

I. Any authorized property and casualty insurer that avails itself of the provisions of Subsection D of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

J. Any approved unauthorized property and casualty insurer that avails itself of the provisions of Subsection D of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

Added by Acts 1968, No. 51, §1; Acts 1987, No. 510, §1; Acts 1988, No. 953, §1, eff. Sept. 1, 1988; Acts 1991, No. 840, §1; Acts 1992, No. 594, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 2004, No. 826, §1; Acts 2007, No. 381, §1, eff. July 10, 2007; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:636.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 440, §1; Acts 2008, No. 854, §1, eff. July 9, 2008; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2014, No. 353, §1.

NOTE: Former R.S. 22:1265 redesignated as R.S. 22:439 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1266 - Automobile, property, casualty, and liability insurance policies; cancellations

§1266. Automobile, property, casualty, and liability insurance policies; cancellations

A. As used in this Part:

(1) "Policy" means an automobile liability, automobile physical damage, or automobile collision policy, or any combination thereof, delivered or issued for delivery in this state, or any binder based on such a policy, insuring a single individual or husband and wife resident of the same household, as named insured, and under which the insured vehicles therein designated are of the following types only:

(a) A private passenger vehicle that is not used as a public or livery conveyance for passengers, nor rented to others.

(b) Any other four-wheel motor vehicle with a load capacity of sixteen hundred pounds or less which is not used in the occupation, profession or business of the insured; however, this shall not apply to:

(i) Any policy issued under an automobile assigned risk plan.

(ii) Any policy insuring more than four automobiles.

(iii) Any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.

(2) "Automobile liability coverage" includes only coverages of bodily injury and property damage liability, medical payments and uninsured motorists coverage.

(3) "Automobile physical damage coverage" includes all coverage of loss or damage to an automobile insured under the policy except loss or damage resulting from collision or upset.

(4) "Automobile collision coverage" includes all coverage of loss or damage to an automobile insured under the policy resulting from collision or upset.

(5) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term. However, no policy of insurance for a period of less than six months shall be issued by an insurer to any person who has been issued two or more citations for violations of R.S. 32:851 et seq. or R.S. 32:861 et seq., and any policy issued to a person receiving two or more citations shall be considered as if written for a policy period or term of six months. Any policy which is written for a term longer than one year or any policy which is renewed by an insurer shall be for the same term as the original or expired policy, or any policy with no fixed expiration date shall for the purpose of this Subpart be considered as if written for successive policy periods or terms of one year. Such a policy may be terminated at the expiration of any annual period upon giving twenty days notice of cancellation prior to such anniversary date. This cancellation shall not be subject to any other provisions of this Subpart.

(6) "Nonpayment of premium" means failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on a policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

B.(1) A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

(a) Nonpayment of premium.

(b) The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period, or, if the policy is a renewal, during its policy period or the one hundred eighty days immediately preceding its effective date.

(c) Fraud or material misrepresentation in the presentation of a claim.

(d) Nonreceipt by the insurer of an application for insurance in which a valid binder has been issued.

(2) This Subsection shall not apply to nonrenewal or to any policy or coverage which has been in effect less than sixty days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy. After an insurer has paid and satisfied an insured's third physical damage claim within a period of five years, the modification of such insured's automobile physical damage coverage by the inclusion of or a change in a deductible not exceeding five hundred dollars shall not be deemed a cancellation of the coverage or of the policy.

C. No insurer shall cancel or fail to renew a policy purely because of age. Some legitimate reason, such as physical or mental infirmity, must be specified before an insurer may cancel or refuse to renew a policy.

D.(1) No notice of cancellation of a policy to which Subsection B or C of this Section applies shall be effective unless mailed by certified mail or delivered by the insurer to the named insured at least thirty days prior to the effective date of cancellation; however, when cancellation is for nonpayment of premium at least ten days notice of cancellation accompanied by the reason shall be given. In the event of nonpayment of premiums for a binder, a ten-day notice of cancellation shall be required before the cancellation shall be effective. Notice of cancellation for nonpayment of premiums shall not be required to be sent by certified mail. Unless the reason accompanies the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that upon written request of the named insured, mailed or delivered to the insurer within six months after the effective date of cancellation, the insurer will specify the reason for such cancellation. This Subsection shall not apply to nonrenewal.

(2) There shall be no liability and no cause of action of any nature against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Subsection.

(3)(a)(i) Payment of an initial, renewal, or installment insurance premium by the insured to an insurer or a producer with a check or other negotiable instrument which is returned to the payee by the institution upon which it is drawn for insufficient funds available in the account, for lack of credit, for the reason the account is closed, for stopped payment, or for any other reason shall be deemed grounds for the insurer to cancel the binder or policy from the date the premium payment was due for the initial or renewal term, whichever is applicable.

(ii) The provisions of this Paragraph shall apply to automobile liability policies and to property, casualty, and liability policies.

(b)(i) The producer shall immediately, and in no case later than ten days after the producer or premium finance company has received notice of the returned check or negotiable instrument, notify the insurer of the receipt of the returned check or negotiable instrument.

(ii) The insurer shall immediately, and in no case later than ten days after the producer or premium finance company has notified the insurer, notify the named insured, by certified mail or delivering to the named insured a written notice that the policy is canceled from the date the premium payment was due. The insurer shall advise the named insured that the policy shall be reinstated effective from the date the premium payment was due for the term of the policy only if the named insured or his legal representative presents to the insurer a cashier's check or money order for the full amount of the returned check or other negotiable instrument within ten days of the date that the notice of cancellation was mailed.

(c) Upon expiration of the ten-day period, either:

(i) The insurer shall reinstate the insured's policy, from the date that the premium was due, and shall pay directly to the producer all funds paid to the insurer by the insured or his legal representative to replace the dishonored check or other negotiable instrument.

(ii) Cancellation of the policy shall remain effective, when the insured or his legal representative has failed to redeem the dishonored check or other negotiable instrument before expiration of the ten-day period.

(d)(i) Within ten days of the expiration of the ten-day notice, the insurer shall return all funds paid by the producer to the insurer on behalf of the insured except when an insurance premium finance company has funded an insured's policy, the insurer shall return those funds directly to the insurance premium finance company. These funds shall be returned by check or other negotiable instrument and shall not be placed on the producer's or premium finance company's account currents unless the producer or premium finance company and the insurer have agreed to other methods for handling these funds. Funds received by the insurance premium finance company in excess of the amount funded by the insurance premium finance company shall be forwarded to the producer.

(ii) The original or a copy of the returned dishonored check or negotiable instrument, front and back, mailed or faxed, to the insurance company shall be proof of the returned dishonored check or negotiable instrument by the financial institution and shall be considered sufficient evidence in any future litigation.

(iii) When an insured pays the dishonored check by delivery to the producer of cash or a certified check, the producer shall notify the insurer within ten days of the payment of the dishonored check.

(e) In the event the policy has been canceled back to the date of inception or premium payment due in accordance with this Paragraph, the sixty-day periods referred to in R.S. 9:3550(H) and R.S. 22:887(F) shall not apply. The funds shall be returned by the insurer by check within ten days of the expiration of the ten-day notice of cancellation.

(4)(a) In the event that a producer incorrectly states the premium amount for the automobile liability policy, the insured may cancel the policy and shall be returned the initial payment of premium, including fees and costs, less the prorated cost for the period of time of coverage at the initial stated premium, including fees and costs, and may cancel the insurance coverage, without penalty or loss of coverage, for the period of time that the premium, including fees and costs, was paid.

(b) When an insurance premium finance company has funded an insured's policy and the policy is cancelled, the insurer shall return the funds directly to the insurance premium finance company. Any funds received by the insurance premium finance company in excess of the amount owed to the insurance premium finance company by the insured shall be forwarded to the producer to be returned to the insured. The insurer shall not withhold any more funds from the insurance premium finance company than would otherwise be withheld from the insured. No insurer shall assess a service charge for this transaction.

E.(1) No insurer shall fail to renew a policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least twenty days advance notice of its intention not to renew. This Subsection shall not apply:

(a) If the insurer has manifested its willingness to renew.

(b) In case of nonpayment of premium; however, notwithstanding the failure of an insurer to comply with this Subsection, the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies.

(c) If the insurer or a company within the same group as the insurer has offered to issue a renewal policy to the named insured.

(d) If the named insured has provided written notification to the insurer of the insured's intention not to renew the policy.

(2) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(3) Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for nonrenewal of the policy. There shall be no liability and no cause of action of any nature against any insurer or its producers, employees, or representatives for any action taken by them to provide the reasons for nonrenewal as required by this Paragraph.

F. Proof of mailing of notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

G. When a policy of automobile liability insurance is cancelled, other than for nonpayment of premium, or in the event of failure to renew a policy of automobile liability insurance to which Subsection D applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.

H. Repealed by Acts 1987, No. 510, §2.

I. There shall be no liability and no cause of action of any nature against the commissioner of insurance or against any insurer, its authorized representative, its producers, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in any written notice of cancellation, or in any other communication, oral or written, specifying the reasons for cancellation, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

J. Where written notice of cancellation or nonrenewal is required and the insurer elects to mail the notice, the running of the time period between the date of mailing and the effective date of termination of coverage shall commence upon the date of mailing.

K. No insurer shall cancel an automobile insurance policy written or issued for delivery in this state belonging to an insured over the age of sixty-five based upon the age of the insured provided the insured is mentally and physically capable of driving an automobile and possesses a valid Louisiana operator's license issued by the office of motor vehicles of the Louisiana Department of Public Safety and Corrections.

L. No insurer shall cancel an automobile insurance policy for any insured solely on the ground that the insured has submitted a single claim under the policy for damage incurred or arising from the operation of an automobile. The provisions of this Subsection shall not prohibit an insurer from increasing the cost of the insured's premium based on the number of claims submitted under the policy for damage incurred or arising from the operation of an automobile. For the purposes of this Subsection, an incident shall be deemed a claim only when there is a demand for payment under the terms of the policy. A report of loss or a question relating to coverage shall not independently establish a claim.

Added by Acts 1968, No. 632, §1. Amended by Acts 1974, No. 452, §1; Acts 1985, No. 938, §2, eff. Jan. 1, 1986; Acts 1986, No. 830, §1; Acts 1987, No. 510, §§1, 2; Acts 1988, No. 356, §1, eff. July 7, 1988; Acts 1991, No. 981, §1; Acts 1992, No. 331, §1; Acts 1993, No. 56, §1; Acts 1993, No. 215, §1; Acts 1993, No. 1020, §1; Acts 1995, No. 518, §1; Acts 1995, No. 875, §1; Acts 1997, No. 358, §1; Acts 1999, No. 1008, §1; Acts 1999, No. 1073, §1; Acts 2003, No. 298, §1; Acts 2004, No. 826, §1; Redesignated from R.S. 22:636.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 472, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2010, No. 901, §1.

NOTE: Former R.S. 22:1266 redesignated as R.S. 22:440 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1267 - Commercial insurance; cancellation and renewal

§1267. Commercial insurance; cancellation and renewal

A. This Section shall apply to commercial property insurance policies, commercial automobile insurance policies, commercial multi-peril insurance policies, workers' compensation insurance, professional errors and omissions policies, and commercial liability insurance policies, other than aviation and employers' liability insurance policies. It shall not apply to reinsurance, excess and surplus lines insurance, residual market risks, multistate location risks, policies subject to retrospective rating plans, excess or umbrella policies, and such other policies that are exempted by the commissioner of insurance.

B. For the purposes of this Section, the following terms shall mean:

(1) "Cancellation" means termination of a policy at a date other than its expiration date.

(2) "Expiration date" means the date upon which coverage under a policy ends. It also means, for a policy written for a term longer than one year or with no fixed expiration date, each annual anniversary date of such policy.

(3) "Nonpayment of premium" means the failure or inability of the named insured to discharge any obligation in connection with the payment of premiums on a policy of insurance subject to this regulation, whether such payments are payable directly to the insurer or its producer or indirectly payable under a premium finance plan or extension of credit.

(4) "Nonrenewal" means termination of a policy at its expiration date.

(5) "Renewal" or "to renew" means the issuance of or the offer to issue by the insurer a policy succeeding a policy previously issued and delivered by the same insurer or an insurer within the same group of insurers, or the issuance of a certificate or notice extending the term of an existing policy for a specified period beyond its expiration date.

C.(1) If coverage has not been in effect for sixty days and the policy is not a renewal, cancellation shall be effected by mailing or delivering a written notice to the first-named insured at the mailing address shown on the policy at least sixty days before the cancellation effective date, except in cases where cancellation is based on nonpayment of premium. Notice of cancellation based on nonpayment of premium shall be mailed or delivered at least ten days prior to the effective date of cancellation. After coverage has been in effect for more than sixty days or after the effective date of a renewal policy, no insurer shall cancel a policy unless the cancellation is based on at least one of the following reasons:

(a) Nonpayment of premium.

(b) Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy, or in presenting a claim under the policy.

(c) Activities or omissions on the part of the named insured which change or increase any hazard insured against, including a failure to comply with loss control recommendations.

(d) Change in the risk which increases the risk of loss after insurance coverage has been issued or renewed, including an increase in exposure due to regulation, legislation, or court decision.

(e) Determination by the commissioner of insurance that the continuation of the policy would jeopardize a company's solvency or would place the insurer in violation of the insurance laws of this state or any other state.

(f) Violation or breach by the insured of any policy terms or conditions.

(g) Other reasons that are approved by the commissioner of insurance.

(2)(a) A notice of cancellation of insurance coverage by an insurer shall be in writing and shall be mailed or delivered to the first-named insured at the mailing address as shown on the policy. Notices of cancellation based on R.S. 22:1267(C)(1)(b) through (g) shall be mailed or delivered at least thirty days prior to the effective date of the cancellation; notices of cancellations based upon R.S. 22:1267(C)(1)(a) shall be mailed or delivered at least ten days prior to the effective date of cancellation. The notice shall state the effective date of the cancellation.

(b) The insurer shall provide the first-named insured with a written statement setting forth the reason for the cancellation where the insured requests such a statement in writing and the named insured agrees in writing to hold the insurer harmless from liability for any communication giving notice of or specifying the reasons for a cancellation or for any statement made in connection with an attempt to discover or verify the existence of conditions which would be a reason for cancellation under this regulation.

(3) Nothing in this Section shall require an insurer to provide a notice of cancellation or a statement of reasons for cancellation where cancellation for nonpayment of premium is effected by a premium finance agency or other entity pursuant to a power of attorney or other agreement executed by or on behalf of the insured.

D.(1) An insurer may decide not to renew a policy if it delivers or mails to the first-named insured at the address shown on the policy written notice it will not renew the policy. Such notice of nonrenewal shall be mailed or delivered at least sixty days before the expiration date. Such notice to the insured shall include the insured's loss run information for the period the policy has been in force within, but not to exceed, the last three years of coverage. If the notice is mailed less than sixty days before expiration, coverage shall remain in effect under the same terms and conditions until sixty days after notice is mailed or delivered. Earned premium for any period of coverage that extends beyond the expiration date shall be considered pro rata based upon the previous year's rate. For purposes of this Section, the transfer of a policyholder between companies within the same insurance group shall not be a refusal to renew. In addition, changes in the deductible, changes in rate, changes in the amount of insurance, or reductions in policy limits or coverage shall not be refusals to renew.

(2) Notice of nonrenewal shall not be required if the insurer or a company within the same insurance group has offered to issue a renewal policy, or where the named insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

(3) If an insurer provides the notice described in Paragraph (1) of this Subsection and thereafter the insurer extends the policy for ninety days or less, an additional notice of nonrenewal is not required with respect to the extension.

E.(1) An insurer shall mail or deliver to the named insured at the mailing address shown on the policy written notice of any rate increase, change in deductible, or reduction in limits or coverage at least thirty days prior to the expiration date of the policy. If the insurer fails to provide such thirty-day notice, the coverage provided to the named insured at the expiring policy's rate, terms, and conditions shall remain in effect until notice is given or until the effective date of replacement coverage obtained by the named insured, whichever first occurs. For the purposes of this Subsection, notice is considered given thirty days following date of mailing or delivery of the notice. If the insured elects not to renew, any earned premium for the period of extension of the terminated policy shall be calculated pro rata at the lower of the current or previous year's rate. If the insured accepts the renewal, the premium increase, if any, and other changes shall be effective the day following the prior policy's expiration or anniversary date.

(2) This Subsection shall not apply to the following:

(a) Changes in a rate or plan filed with the commissioner of insurance and applicable to an entire class of business.

(b) Changes based upon the altered nature or extent of the risk insured.

(c) Changes in policy forms filed and approved with the commissioner and applicable to an entire class of business.

(d) Changes requested by the insured.

F. Proof of mailing of notice of cancellation, or of nonrenewal or of premium or coverage changes, to the named insured at the address shown in the policy, shall be sufficient proof of notice.

Acts 1987, No. 776, §1; Acts 1988, No. 677, §1; Acts 1991, No. 608, §1; Acts 1991, No. 798, §1; Acts 1993, No. 563, §1; Acts 2001, No. 1052, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:636.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 106, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1267 redesignated as R.S. 22:441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1268 - Interest on refund; exception

§1268. Interest on refund; exception

A. Any refund due an insured by an insurer writing or delivering insurance policies excluding health insurance, life insurance, and annuities in the state because of either cancellation, elimination, or reduction of coverage by the insurer or the insured, shall be accompanied with interest at the rate of one and one-half percent per month of the amount of the refund due the customer, without the benefit of daily proration of this monthly interest, after thirty days of either of the following:

(1) The delivery to the insured of the written notice of such cancellation, elimination, or reduction.

(2) Delivery to the insurer's state, regional, or home office, from which such refund would issue, of the written request for such cancellation, elimination, or reduction. An insurer shall be deemed in compliance with this Section and not subject to the further accruement of interest by furnishing timely evidence of the mailing of such refund to the last known address of the insured. However, when the insured continues to maintain a policy of insurance with the insurer, or an affiliated insurer, and the amount of the refund plus interest is twenty-five dollars or less, the insurer may credit the amount of the payment against future premiums. The insurer shall give written notice to the insured of the credit and the amount at policy renewal.

B. The provisions of this Section shall not apply to those policies issued by an insurance company which require an audit.

Added by Acts 1977, No. 338, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:637.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2012, No. 55, §1.

NOTE: Former R.S. 22:1268 redesignated as R.S. 22:442 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1269 - Liability policy; insolvency or bankruptcy of insured and inability to effect service of citation or other process; direct action against insurer

§1269. Liability policy; insolvency or bankruptcy of insured and inability to effect service of citation or other process; direct action against insurer

A. No policy or contract of liability insurance shall be issued or delivered in this state, unless it contains provisions to the effect that the insolvency or bankruptcy of the insured shall not release the insurer from the payment of damages for injuries sustained or loss occasioned during the existence of the policy, and any judgment which may be rendered against the insured for which the insurer is liable which shall have become executory, shall be deemed prima facie evidence of the insolvency of the insured, and an action may thereafter be maintained within the terms and limits of the policy by the injured person, or his survivors, mentioned in Civil Code Art. 2315.1, or heirs against the insurer.

B.(1) The injured person or his survivors or heirs mentioned in Subsection A of this Section, at their option, shall have a right of direct action against the insurer within the terms and limits of the policy; and, such action may be brought against the insurer alone, or against both the insured and insurer jointly and in solido, in the parish in which the accident or injury occurred or in the parish in which an action could be brought against either the insured or the insurer under the general rules of venue prescribed by Code of Civil Procedure Art. 42 only; however, such action may be brought against the insurer alone only when at least one of the following applies:

(a) The insured has been adjudged bankrupt by a court of competent jurisdiction or when proceedings to adjudge an insured bankrupt have been commenced before a court of competent jurisdiction.

(b) The insured is insolvent.

(c) Service of citation or other process cannot be made on the insured.

(d) When the cause of action is for damages as a result of an offense or quasi-offense between children and their parents or between married persons.

(e) When the insurer is an uninsured motorist carrier.

(f) The insured is deceased.

(2) This right of direct action shall exist whether or not the policy of insurance sued upon was written or delivered in the state of Louisiana and whether or not such policy contains a provision forbidding such direct action, provided the accident or injury occurred within the state of Louisiana. Nothing contained in this Section shall be construed to affect the provisions of the policy or contract if such provisions are not in violation of the laws of this state.

C. It is the intent of this Section that any action brought under the provisions of this Section shall be subject to all of the lawful conditions of the policy or contract and the defenses which could be urged by the insurer to a direct action brought by the insured, provided the terms and conditions of such policy or contract are not in violation of the laws of this state.

D. It is also the intent of this Section that all liability policies within their terms and limits are executed for the benefit of all injured persons and their survivors or heirs to whom the insured is liable; and, that it is the purpose of all liability policies to give protection and coverage to all insureds, whether they are named insured or additional insureds under the omnibus clause, for any legal liability the insured may have as or for a tortfeasor within the terms and limits of the policy.

Acts 1958, No. 125. Amended by Act 1962, No. 471, §1; Acts 1988, No. 934, §1, eff. Jan. 1, 1989; Acts 1989, No. 117, §2; Acts 1992, No. 584, §1; Redesignated from R.S. 22:655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1269 redesignated as R.S. 22:443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1270 - Personal property; specific coverage; valuation; exemptions

§1270. Personal property; specific coverage; valuation; exemptions

A. In any case in which a policy includes coverage for loss of or damage to personal property of the insured, from whatever cause, if the insurer places a valuation upon the specific item of covered property and uses such valuation for purposes of determining the premium charge to be made under the policy, the insurer shall compute any covered loss of or damage to such property which occurs during the term of the policy at such valuation without deduction or offset, unless a different method is to be used in the computation of loss, in which latter case, the policy, and any application for the policy, shall set forth in type of prominent size, the actual method of such loss computation by the insurer.

B.(1) The provisions of this Section shall not apply to any of the following:

(a) Insurance of the kind referred to in R.S. 22:47(3) when the coverage pertains to land vehicles.

(b) Any property used primarily for business purposes.

(c) Insurance on a group of items insured as contents insurance on household items, unless specifically insured under Subsection A of this Section.

(2) However, nothing in this Subsection shall be so construed as to classify horses, breed bulls, show cattle, or registered dogs as being purchased or owned primarily for business purposes.

Added by Acts 1974, No. 578, §1; Acts 1985, No. 985, §1; Redesignated from R.S. 22:667 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1270 redesignated as R.S. 22:444 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1271 - Identification of property upon which premium is due

§1271. Identification of property upon which premium is due

A. Any bill or other notice requiring payment of a premium for a policy of property or casualty insurance which is sent by an insurer to its policyholder shall identify the insured property sufficiently to allow the policyholder to identify the property upon which the premium is due. Such identification may be by description or may be by address if the property is real estate.

B. The provisions of Subsection A of this Section shall not apply to bills for policies which are billed more often than semiannually or to bills for policies which insure multiple properties, locations, or vehicles.

Acts 2006, No. 381, §1; Redesignated from R.S. 22:1478 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1271 redesignated as R.S. 22:445 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1281 - Standard automobile insurance form

SUBPART B. VEHICLE

§1281. Standard automobile insurance form

The commissioner of insurance may promulgate such rules and regulations as necessary to establish reasonable standard provisions to be included in all policies of automobile insurance delivered or issued for delivery in this state. All such policies shall be written in language that can be easily understood by most automobile insurance consumers.

Acts 1993, No. 959, §1; Redesignated from R.S. 22:622.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1282 - Standard motor vehicle insurance form; prohibited provisions

§1282. Standard motor vehicle insurance form; prohibited provisions

No motor vehicle liability insurance policy nor any uninsured motorist coverage for bodily injury shall limit the coverage of, or the amount that can be recovered by, the named insured, or the spouse or other family member of the named insured, or express or implied permissive users, for whom the policy provides coverage, to any amount less than the highest policy limit provided in the policy for the respective coverage or potential recovery. Any recovery is limited to damages actually sustained. Any provision of a motor vehicle insurance policy issued in, or for delivery in, the state of Louisiana that is not in accord with this Section is contrary to the public policy of this state and shall be null, void, and unenforceable.

Acts 2001, No. 1071, §1; Acts 2004, No. 395, §1; Acts 2005, No. 418, §1; Redesignated from R.S. 22:622.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 280, §1.



RS 22:1283 - Proof of motorcycle endorsement

§1283. Proof of motorcycle endorsement

A. Each person who makes an application for issuance of a policy of insurance covering a motorcycle shall provide proof of the appropriate license endorsement required by R.S. 32:408(C). Such proof shall be provided to the insurer or its producer within ninety days of application for such policy. If the policy of insurance is issued by an insurer that does not maintain an office in this state, then the person may submit a sworn affidavit that he has the proper license endorsement to the insurer.

B. In the case of an initial application for the endorsement, the insurer may issue a policy not to extend more than ninety days.

C. In addition to any other applicable penalties, anyone in violation of this Section shall be subject to a fine of no more than five hundred dollars.

Acts 2004, No. 378, §1; Redesignated from R.S. 22:622.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2013, No. 101, §1.



RS 22:1284 - Motor vehicle insurance; consideration of nonfault incidents prohibited

§1284. Motor vehicle insurance; consideration of nonfault incidents prohibited

A. No insurer shall increase the rate, increase or add a surcharge, cancel, or fail to renew any policy of motor vehicle insurance when such action is based on consideration of one or more nonfault incidents.

B. In this Section, "nonfault incident" means an accident, collision, or other incident involving a vehicle covered by a policy issued by the insurer in which the driver of the insured vehicle was not at fault, regardless of whether the incident was reported to any law enforcement agency.

C. Any insurer who violates this Section shall refund to the insured person the amount of premium which was paid which exceeded the premium which would have been charged if the insurer had complied with this Section, together with a penalty payment in amount equal to triple the amount of the refund or one thousand dollars, whichever is greater. The insured shall also be entitled to attorney fees should he prevail.

D. Notwithstanding any other provision of law to the contrary, one or more nonfault accidents or collisions shall not be the sole basis for an insurer's denial of an application for a policy of motor vehicle insurance nor shall such an accident or collision be considered by an insurer in determining the rates for such a policy. In addition, no insurer shall require that such coverage be provided by another insurer based solely upon such an accident or collision.

Acts 1989, No. 578, §1; Acts 1992, No. 525, §1; Acts 1992, No. 832, §1; Redesignated from R.S. 22:1466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1284.1 - Motor vehicle insurance; consideration of lapse in coverage prohibited

§1284.1. Motor vehicle insurance; consideration of lapse in coverage prohibited

A. No insurer shall increase the premium rate or increase or add a surcharge on any policy of motor vehicle insurance when such action is based solely on consideration of a lapse in coverage, as defined in this Section, regarding the insured as provided in this Section.

B. As used in this Section, a "lapse in coverage" is that period of time during which the owner of a motor vehicle who formerly maintained liability coverage on a vehicle, as required under the Motor Vehicle Safety Responsibility Law, first voluntarily surrenders the vehicle's license plate to the office of motor vehicles and then ceases to maintain a policy of insurance or other security as required by the Motor Vehicle Safety Responsibility Law.

C. Any insurer who violates the provisions of this Section shall refund to the insured person the amount of premium which was paid that exceeded the amount of premium which would have been charged if the insurer had complied with this Section. The commissioner of insurance shall promulgate rules and regulations to enforce the provisions of this Section.

D. Notwithstanding any other provisions of law to the contrary, one or more lapses in coverage, as defined in this Section, shall not be the sole basis for an insurer's denial of an application for a policy of motor vehicle insurance nor shall such lapse in coverage be considered by an insurer in determining the rates for such a policy. In addition, no insurer shall require that such coverage be provided by another insurer based solely upon such a lapse in coverage.

Acts 2010, No. 636, §1.



RS 22:1285 - Automobile insurance policies; refusal to issue or renew; age discrimination

§1285. Automobile insurance policies; refusal to issue or renew; age discrimination

No insurer shall refuse to issue or renew an automobile insurance policy to any person over the age of sixty-five based upon the age of the insured provided the insured is mentally and physically capable of driving an automobile and possesses a valid Louisiana operator's license issued by the office of motor vehicles of the Louisiana Department of Public Safety and Corrections.

Acts 1992, No. 331, §1; Redesignated from R.S. 22:635.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1286 - Automobile insurance policies; increase in premium; age discrimination

§1286. Automobile insurance policies; increase in premium; age discrimination

No insurer shall increase the premium charged for an automobile liability insurance policy for any insured solely on the grounds that the insured has attained the age of sixty-five or older.

Acts 1993, No. 205, §1; Redesignated from R.S. 22:635.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1287 - Overpayments; surplus premium; endorsement credits

§1287. Overpayments; surplus premium; endorsement credits

All automobile insurers shall as soon as reasonably possible, but in no event later than sixty days, pay to the premium finance company, if the premium has been financed or if not financed, to the insured, or the person entitled thereto as shown by the automobile insurer's records any overpayment or surplus and commission paid or due on the policy. The failure to pay the person owed the money within the sixty-day period shall entitle that person to recover monetary penalties and interest. In the event the insured is due a credit from an endorsement or change to the policy, the return premium and commission shall be computed on a pro rata basis. However, when the insured continues to maintain a policy of insurance with the insurer, or an affiliated insurer, and the amount of the refund plus interest is twenty-five dollars or less, the insurer may credit the amount of the payment against future premiums. The insurer shall give written notice to the insured of the credit and the amount at policy renewal.

Acts 1997, No. 1428, §1; Redesignated from R.S. 22:636.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 55, §1.



RS 22:1288 - Discrimination in automobile liability insurance prohibited

§1288. Discrimination in automobile liability insurance prohibited

A. No insurer shall refuse to issue or renew, increase the premium, or cancel an automobile insurance policy solely because the insured is deaf or hard of hearing, provided such person is mentally and physically capable of driving an automobile and possesses a valid Louisiana operator's license issued by the office of motor vehicles of the Department of Public Safety and Corrections.

B. Where the owner of the covered vehicle has a physical or mental disability that prevents him from operating his own motor vehicle, an insurance company issuing a policy of motor vehicle liability insurance shall not require the operator of the vehicle to carry liability insurance.

Added by Acts 1982, No. 285, §1; Acts 1993, No. 552, §1; Redesignated from R.S. 22:652.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2014, No. 811, §11, eff. June 23, 2014.



RS 22:1289 - Automobile policies; discrimination against paid or volunteer firemen prohibited

§1289. Automobile policies; discrimination against paid or volunteer firemen prohibited

No insurer doing business in this state who issues a personal automobile insurance policy to an insured who is a paid or volunteer fireman shall charge a higher premium rate, increase or add a surcharge, cancel, or fail to renew a policy for the insured, based solely on the insured's activities as a paid or volunteer fireman.

Acts 1993, No. 41, §1; Acts 1995, No. 1098, §1; Redesignated from R.S. 22:1472 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1289.1 - Automobile insurance policies; policy issuance based upon impending weather conditions

§1289.1. Automobile insurance policies; policy issuance based upon impending weather conditions

No insurer shall refuse to issue an automobile insurance policy providing collision or comprehensive coverage on a newly purchased motor vehicle, at the time of purchase of the automobile from a duly licensed motor vehicle dealer, to one of the insurer's existing automobile policyholders who is an otherwise qualified purchaser, based solely upon a named tropical storm or hurricane in the Gulf of Mexico.

Acts 2009, No. 324, §1.



RS 22:1290 - Motor vehicle liability policy

§1290. Motor vehicle liability policy

No settlement made under a vehicle liability insurance policy for a claim against any insured thereunder arising from any accident or other event insured against for damage to or destruction of property owned by another person shall be construed as an admission of liability by the insured, or the insurer's recognition of such liability, with respect to any other claim arising from the same accident or event.

Added by Acts 1966, No. 348, §1; Redesignated from R.S. 22:661 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1291 - Automobile liability coverage; loaner vehicle; driver's policy primary policy

§1291. Automobile liability coverage; loaner vehicle; driver's policy primary policy

A. Notwithstanding any provision of the policy, the primary liability, physical damage, or collision coverage for a loaner vehicle shall be the policy of the driver, not the policy of the vehicle sales or service dealer who provided the loaner vehicle.

B.(1) In this Section, "loaner vehicle" means any vehicle which is provided to an insured driver by a vehicle sales or service dealer for his temporary use as a replacement vehicle while the insured's vehicle is being serviced or repaired. The term shall also mean any vehicle which is provided to an insured driver by a vehicle service or sales dealer for the purpose of allowing the driver to demonstrate or test drive the vehicle.

(2) In this Section, "vehicle sales or service dealer" means any person engaged in the business of selling, repairing, or servicing motor vehicles.

Acts 1988, No. 756, §1; Acts 1997, No. 1060, §1; Redesignated from R.S. 22:671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1292 - Towing and storage of motor vehicles; insurance policies; storage fees; exceptions

§1292. Towing and storage of motor vehicles; insurance policies; storage fees; exceptions

A. A motor vehicle insurance policy shall not be construed to allow an insurer to assume or accede to the legal title of a motor vehicle without assuming credit obligations of the insured owner of the motor vehicle for charges for towing and storage services associated with the incident from which the insurance coverage arises. Such charges for storage services shall not exceed any maximum charge set by the Public Service Commission pursuant to its legal authority under R.S. 45:180.1, or as otherwise provided by law.

B. An insurer which has succeeded to the title of a motor vehicle is not authorized to abandon such vehicle to a towing or storage service without consent of the provider of such service.

C.(1) A debt incurred by or on behalf of a named insured for towing or storage services may be collected from an insurer which succeeds to the legal title of the motor vehicle covered under the policy for physical damage, property damage, or uninsured motorist coverage.

(2) An insurer may be authorized by the provisions of a motor vehicle insurance policy to act for a named insured in any matter regarding the towing and storage of a covered disabled vehicle.

D.(1) Repealed by Acts 1999, No. 1108, §3, eff. Jan. 1, 2000.

(2) Any storage facility which charges and receives a fee in excess of that set in this Section shall return all storage fees received for storage of the vehicle for which an excess fee was charged and shall be subject to a fine not to exceed one hundred dollars. Each daily overcharge shall constitute a separate violation for which a fine may be assessed.

(3) The daily storage fee shall be the only fee charged by the storage facility during storage of a vehicle. There shall be no additional charges for locating the vehicle in the storage facility, viewing of the vehicle, photography of the vehicle, removal of items from the vehicle, or for any other similar activity which does not require towing or moving of the vehicle during regular business hours.

(4) Nothing in this Section shall be construed to diminish the authority of the Public Service Commission to regulate wreckers and towing services and their rates, fares, tolls, or charges as provided by R.S. 45:180.1.

(5) For the purposes of this Section "inside" shall be limited to storage in or under a fixed structure.

E. Repealed by Acts 2006, No. 628, §2.

Acts 1990, No. 951, §§1, 3; Acts 1992, No. 375, §1; Acts 1999, No. 1108, §§1, 3 (§3 eff. Jan. 1, 2000); Acts 2006, No. 628, §§1, 2; Redesignated from R.S. 22:672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1293 - Automobile insurance; total loss provision

§1293. Automobile insurance; total loss provision

An insurer may use the cost to repair or replace airbags used or damaged in an automobile accident to determine if the automobile is a total loss under the total loss provisions of the insurance policy if the policyholder agrees in writing. As used in this Section a "total loss" provision is any provision in an automobile insurance contract that allows the insurer to purchase the vehicle from the insured in lieu of paying for damages to the vehicle. Nothing in this Section shall require an insurer to pay more than the actual cash value of the vehicle, including the value of the airbags.

Acts 2005, No. 262, §1; Redesignated from R.S. 22:676 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1294 - Automobile insurance; substitute vehicle; notice of discontinuance; payment to provider

§1294. Automobile insurance; substitute vehicle; notice of discontinuance; payment to provider

A. Whenever any policy of automobile insurance provides a substitute vehicle for an insured, the insurer shall continue its payment for the substitute vehicle until either seventy-two hours after the named insured has been notified that the insurer will cease such payment or until the cost or time limits which the policy provides for substitute vehicles have been met, whichever is earlier.

B. The notice provided by this Section shall not be required when the repair of the insured vehicle has been completed and the insured has received the repaired insured vehicle.

C. The notice provided by this Section shall not be required when the insured requests the discontinuance of the substitute vehicle provided by the insurer.

D. Whenever any policy of automobile insurance provides a substitute vehicle for an insured, the insurer shall guarantee payment at the request of the insured for use of such vehicle pursuant to the policy provisions and shall pay the provider of the vehicle directly for use of the substitute vehicle pursuant to the provisions of the policy.

Acts 1988, No. 944, §1; Acts 1992, No. 868, §1; Redesignated from R.S. 22:1465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1295 - Uninsured motorist coverage

§1295. Uninsured motorist coverage

The following provisions shall govern the issuance of uninsured motorist coverage in this state:

(1)(a)(i) No automobile liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle designed for use on public highways and required to be registered in this state or as provided in this Section unless coverage is provided therein or supplemental thereto, in not less than the limits of bodily injury liability provided by the policy, under provisions filed with and approved by the commissioner of insurance, for the protection of persons insured thereunder who are legally entitled to recover nonpunitive damages from owners or operators of uninsured or underinsured motor vehicles because of bodily injury, sickness, or disease, including death resulting therefrom; however, the coverage required under this Section is not applicable when any insured named in the policy either rejects coverage, selects lower limits, or selects economic-only coverage, in the manner provided in Item (1)(a)(ii) of this Section. In no event shall the policy limits of an uninsured motorist policy be less than the minimum liability limits required under R.S. 32:900, unless economic-only coverage is selected as authorized in this Section. Such coverage need not be provided in or supplemental to a renewal, reinstatement, or substitute policy when the named insured has rejected the coverage or selected lower limits in connection with a policy previously issued to him by the same insurer or any of its affiliates. The coverage provided under this Section may exclude coverage for punitive or exemplary damages by the terms of the policy or contract. Insurers may also make available, at a reduced premium, the coverage provided under this Section with an exclusion for all noneconomic loss. This coverage shall be known as "economic-only" uninsured motorist coverage. Noneconomic loss means any loss other than economic loss and includes but is not limited to pain, suffering, inconvenience, mental anguish, and other noneconomic damages otherwise recoverable under the laws of this state.

(ii) Such rejection, selection of lower limits, or selection of economic-only coverage shall be made only on a form prescribed by the commissioner of insurance. The prescribed form shall be provided by the insurer and signed by the named insured or his legal representative. The form signed by the named insured or his legal representative which initially rejects such coverage, selects lower limits, or selects economic-only coverage shall be conclusively presumed to become a part of the policy or contract when issued and delivered, irrespective of whether physically attached thereto. A properly completed and signed form creates a rebuttable presumption that the insured knowingly rejected coverage, selected a lower limit, or selected economic-only coverage. The form signed by the insured or his legal representative which initially rejects coverage, selects lower limits, or selects economic-only coverage shall remain valid for the life of the policy and shall not require the completion of a new selection form when a renewal, reinstatement, substitute, or amended policy is issued to the same named insured by the same insurer or any of its affiliates. An insured may change the original uninsured motorist selection or rejection on a policy at any time during the life of the policy by submitting a new uninsured motorist selection form to the insurer on the form prescribed by the commissioner of insurance. Any changes to an existing policy, regardless of whether these changes create new coverage, except changes in the limits of liability, do not create a new policy and do not require the completion of new uninsured motorist selection forms. For the purpose of this Section, a new policy shall mean an original contract of insurance which an insured enters into through the completion of an application on the form required by the insurer.

(iii) This Subparagraph and its requirement for uninsured motorist coverage shall apply to any liability insurance covering any accident which occurs in this state and involves a resident of this state.

(iv) Notwithstanding any contrary provision of this Section and R.S. 22:1406, an automobile liability policy written to provide coverage for a school bus may limit the scope of uninsured motorist liability to only provide liability coverage for damages incurred by reason of an accident or incident involving the school bus, or a temporary substitute vehicle, and such limitation shall limit the uninsured motorist coverage of a named insured in the policy to only damages incurred by reason of such accident or incident.

(b) Any insurer delivering or issuing an automobile liability insurance policy referred to herein shall also permit the insured, at his written request, to increase the coverage applicable to uninsured motor vehicles provided for herein to any available limit up to the bodily injury liability coverage limits afforded under the policy.

(c) If the insured has any limits of uninsured motorist coverage in a policy of automobile liability insurance, in accordance with the terms of Subparagraph (1)(a) of this Section, then such limits of liability shall not be increased because of multiple motor vehicles covered under such policy of insurance, and such limits of uninsured motorist coverage shall not be increased when the insured has insurance available to him under more than one uninsured motorist coverage provision or policy; however, with respect to other insurance available, the policy of insurance or endorsement shall provide the following with respect to bodily injury to an injured party while occupying an automobile not owned by said injured party, resident spouse, or resident relative, and the following priorities of recovery under uninsured motorist coverage shall apply:

(i) The uninsured motorist coverage on the vehicle in which the injured party was an occupant is primary.

(ii) Should that primary uninsured motorist coverage be exhausted due to the extent of damages, then the injured occupant may recover as excess from other uninsured motorist coverage available to him. In no instance shall more than one coverage from more than one uninsured motorist policy be available as excess over and above the primary coverage available to the injured occupant.

(d) Unless the named insured has rejected uninsured motorist coverage, the insurer issuing an automobile liability policy that does not afford collision coverage for a vehicle insured thereunder shall, at the written request of a named insured, provide coverage in the amount of the actual cash value of such motor vehicle described in the policy or the minimum amount of property damage liability insurance required by the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq., whichever is less, for the protection of persons insured thereunder who are legally entitled to recover damages from the owner or operator of an uninsured motor vehicle because of property damage to the motor vehicle described in the policy arising out of the operation, maintenance, or use of the uninsured motor vehicle. The coverage provided under this Section shall be subject to a deductible in an amount of two hundred fifty dollars for any one accident. The coverage provided under this Section shall not provide protection for any of the following:

(i) Damage where there is no actual physical contact between the covered motor vehicle and an uninsured motor vehicle, unless the injured party can show, by an independent and disinterested witness, that the injury was the result of the actions of the driver of another vehicle whose identity is unknown or who is uninsured or underinsured.

(ii) Loss of use of a motor vehicle.

(iii) Damages which are paid or payable under any other property insurance.

(e) The uninsured motorist coverage does not apply to bodily injury, sickness, or disease, including the resulting death of an insured, while occupying a motor vehicle owned by the insured if such motor vehicle is not described in the policy under which a claim is made, or is not a newly acquired or replacement motor vehicle covered under the terms of the policy. This provision shall not apply to uninsured motorist coverage provided in a policy that does not describe specific motor vehicles.

(f) Uninsured motorist coverage shall include coverage for bodily injury arising out of a motor vehicle accident caused by an automobile which has no physical contact with the injured party or with a vehicle which the injured party is occupying at the time of the accident, provided that the injured party bears the burden of proving, by an independent and disinterested witness, that the injury was the result of the actions of the driver of another vehicle whose identity is unknown or who is uninsured or underinsured.

(2)(a) For the purpose of this coverage, the terms "uninsured motor vehicle" shall, subject to the terms and conditions of such coverage, be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency.

(b) For the purposes of this coverage the term uninsured motor vehicle shall, subject to the terms and conditions of such coverage, also be deemed to include an insured motor vehicle when the automobile liability insurance coverage on such vehicle is less than the amount of damages suffered by an insured and/or the passengers in the insured's vehicle at the time of an accident, as agreed to by the parties and their insurers or as determined by final adjudication.

(3) Any party possessing a certificate of self-insurance as provided under the Louisiana Motor Vehicle Safety Responsibility Law, shall be an "insurer" within the meaning of uninsured motorist coverage provided under the provisions of this Section. This provision shall not be construed to require that a party possessing a certificate of self-insurance provide uninsured motorist coverage or that such coverage is provided by any party possessing such a certificate.

(4) In the event of payment to any person under the coverage required by this Section and subject to the terms and conditions of such coverage, the insurer making such payment shall, to the extent thereof, be entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of such person against any person or organization legally responsible for the bodily injury for which such payment is made, including the proceeds recoverable from the assets of the insolvent insurer.

(5) The coverage required under this Section may include provisions for the submission of claims by the assured to arbitration; however, the submission to arbitration shall be optional with the insured, shall not deprive the insured of his right to bring action against the insurer to recover any sums due him under the terms of the policy, and shall not purport to deprive the courts of this state of jurisdiction of actions against the insurer.

(6) In any action to enforce a claim under the uninsured motorist provisions of an automobile liability policy the following shall be admissible as prima facie proof that the owner and operator of the vehicle involved did not have automobile liability insurance in effect on the date of the accident in question:

(a) The introduction of sworn notarized affidavits from the owner and the operator of the alleged uninsured vehicle attesting to their current addresses and declaring that they did not have automobile liability insurance in effect covering the vehicle in question on the date of the accident in question. When the owner and the operator of the vehicle in question are the same person, this fact shall be attested to in a single affidavit.

(b) A sworn notarized affidavit by an official of the Department of Public Safety and Corrections to the effect that inquiry has been made pursuant to R.S. 32:871 by depositing the inquiry with the United States mail, postage prepaid, to the address of the owner and operator as shown on the accident report, and that neither the owner nor the operator has responded within thirty days of the inquiry, or that the owner or operator, or both, have responded negatively as to the required security, or a sworn notarized affidavit by an official of the Department of Public Safety and Corrections that said department has not or cannot make an inquiry regarding insurance. This affidavit shall be served by certified mail upon all parties fifteen days prior to introduction into evidence.

(c) Any admissible evidence showing that the owner and operator of the alleged uninsured vehicle was a nonresident or not a citizen of Louisiana on the date of the accident in question, or that the residency and citizenship of the owner or operator of the alleged uninsured vehicle is unknown, together with a sworn notarized affidavit by an official of the Department of Public Safety and Corrections to the effect that on the date of the accident in question, neither the owner nor the operator had in effect a policy of automobile liability insurance.

(d) The effect of the prima facie evidence referred to in Subparagraphs (a), (b), and (c) of this Paragraph is to shift the burden of proof from the party or parties alleging the uninsured status of the vehicle in question to their uninsured motorist insurer.

(7) Repealed by Acts 2003, No. 456, §2.

Acts 2003, No. 456, §§1, 2, and 3; Acts 2008, No. 194, §1; Redesignated from R.S. 22:680 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 210, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1295.1 - Excluded driver; named insured; liability

§1295.1. Excluded driver; named insured; liability

A. The named insured and the operator of a motor vehicle shall be solidarily liable for the damages caused by the operator's negligent or intentional act when the operator has been designated as a person excluded from coverage on the motor vehicle liability insurance policy pursuant to R.S. 32:900(L), and the operator is operating the vehicle with the express permission of the named insured.

B. The liability of the named insured provided by this Section shall not exceed the mandatory minimum limits for automobile insurance as provided by R.S. 32:900, unless the named insured has a parent-child or tutorship relationship to the operator, or unless the named insured is otherwise vicariously liable for the acts or omissions of the operator excluded from coverage on the motor vehicle liability insurance policy pursuant to R.S. 32:900(L) or unless the named insured is responsible for the acts and omissions of the operator excluded from coverage on the motor vehicle liability insurance policy pursuant to R.S. 32:900(L).

C. If the operator has been excluded pursuant to R.S. 32:900(L), the insurer shall not be liable, and no liability or obligation of any kind shall result to the insurer for bodily injury, loss, or damage under any coverage of the policy, nor shall the insurer be obligated to provide a defense or pay any costs of defense.

Acts 2014, No. 21, §1.



RS 22:1296 - Coverage of temporary, substitute, and rental vehicles

§1296. Coverage of temporary, substitute, and rental vehicles

A. Every approved insurance company, reciprocal or exchange, writing automobile liability, physical damage, or collision insurance, shall extend to temporary substitute motor vehicles as defined in the applicable insurance policy and rental motor vehicles any and all such insurance coverage in effect in the original policy or policies. Where an insured has coverage on a single or multiple vehicles, at least one of which has comprehensive and collision or liability insurance coverage, those coverages shall apply to the temporary substitute motor vehicle, as defined in the applicable insurance policy, or rental motor vehicle. Such insurance shall be primary. However, if other automobile insurance coverage or financial responsibility protection is purchased by the insured for the temporary substitute or rental motor vehicle, that coverage shall become primary. The coverage purchased by the insured shall not be considered a collateral source.

B. A rental company, as defined in R.S. 22:1762(5), shall maintain security on all rental vehicles meeting the requirements of the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq., as follows:

(1) Such security maintained by the rental company shall apply only when there is no other valid or collectible insurance or other form of security meeting the minimum financial responsibility requirements under the Motor Vehicle Safety Responsibility Law.

(2) Notwithstanding a rental company's obligation to provide minimum financial responsibility pursuant to the Motor Vehicle Safety Responsibility Law as the owner of the vehicle for the privilege of registering and titling such vehicle, a rental company shall be relieved of any security obligation under the Motor Vehicle Safety Responsibility Law when the renter or driver has valid and collectible insurance, self-insurance, bond, deposit, or other form of security in an amount sufficient to satisfy the minimum financial responsibility requirements of the Motor Vehicle Safety Responsibility Law, when the claimant maintains uninsured or underinsured motorist coverage for bodily injury or property damage claims, or when the renter violates the terms or conditions of the rental agreement.

(3) Nothing in this Section shall be construed:

(a) To limit or restrict a rental company from providing by contract that the renter or driver shall assume responsibility for satisfying any and all duties and obligations for claims under the Motor Vehicle Safety Responsibility Law provided that the renter or driver has valid and collectible insurance, self-insurance, bond, deposit, or other form of security, which financial responsibility protection provided to the renter or driver shall be primary.

(b) To limit the ability of a rental company to pursue the renter or driver of the rental vehicle for indemnity or contribution or both.

(c) To create an obligation by the rental company to defend renters or drivers of rental vehicles.

(d) To render a rental company subject to R.S. 22:1269, 1892, or 1973.

(4) In the event that the rental company provides minimum financial responsibility limits pursuant to this Section, the rental company shall be exempt from R.S. 22:1295 and shall not be required to extend uninsured or underinsured motorist coverage or to offer renters or additional authorized drivers an opportunity to accept, reject, or select lower limits of uninsured or underinsured motorist coverage.

Acts 2003, No. 456, §3; Acts 2007, No. 354, §1; Redesignated from R.S. 22:681 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1297 - Damaged vehicle in storage facility; timely appraisal; penalties

§1297. Damaged vehicle in storage facility; timely appraisal; penalties

A. Whenever a property damage claim on a personal vehicle is made by an insured or a third party claimant, and the damaged vehicle is located in a storage facility, the insurer responsible for payment of the claim shall cause an appraisal of the damaged vehicle to be made within ten working days of the date of notification of the location and availability of the vehicle. In the event the property damage is caused by a natural disaster or catastrophe or unusual circumstances, the appraisal requirement in this Section shall be twenty working days.

B. Failure to make an appraisal within such time shall subject the insurer to a penalty, in addition to any other amounts owed, of ten percent of the value of the vehicle as determined by subsequent appraisal, or one thousand dollars, whichever is greater, payable to the insured or third party together with any appraisal fee, and all reasonable attorney fees incurred as a result of a violation of this Section.

Acts 1992, No. 867, §1; Redesignated from R.S. 22:673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1301 - Redesignated as R.S. 22:1981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1301. Redesignated as R.S. 22:1981 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1301.1 - Redesignated as R.S. 22:1982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1301.1. Redesignated as R.S. 22:1982 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1302 - Redesignated as R.S. 22:1983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1302. Redesignated as R.S. 22:1983 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1303 - Redesignated as R.S. 22:1984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1303. Redesignated as R.S. 22:1984 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1304 - Redesignated as R.S. 22:1985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1304. Redesignated as R.S. 22:1985 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1305 - Redesignated as R.S. 22:1986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1305. Redesignated as R.S. 22:1986 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1306 - Redesignated as R.S. 22:1987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1306. Redesignated as R.S. 22:1987 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1307 - Redesignated as R.S. 22:1988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1307. Redesignated as R.S. 22:1988 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1308 - Redesignated as R.S. 22:1989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1308. Redesignated as R.S. 22:1989 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1309 - Redesignated as R.S. 22:1990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1309. Redesignated as R.S. 22:1990 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1310 - Redesignated as R.S. 22:1991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1310. Redesignated as R.S. 22:1991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1311 - Fire insurance contract; standard provisions; variations

SUBPART C. FIRE AND EXTENDED COVERAGE

(STANDARD FIRE POLICY)

§1311. Fire insurance contract; standard provisions; variations

A. The printed form of a policy of fire insurance, as set forth in Subsection F of this Section, shall be known and designated as the "standard fire insurance policy of the State of Louisiana."

B.(1) No policy or contract of fire insurance shall be made, issued, or delivered by any insurer, or by any producer or representative thereof, on any property in this state, unless it shall conform as to all provisions, stipulations, agreements, and conditions, as provided in this Subpart.

(2) There shall be printed at the head of the policy the name of the insurer or insurers issuing the policy; the location of the home office thereof; a statement whether said insurer or insurers are stock or mutual corporations or are reciprocal insurers or Lloyds underwriters or, if organized under a special charter, a statement of such fact and the plan under which such insurer operates in this state; and there may be added thereto such device or devices as the insurer or insurers issuing said policy shall desire.

(3) The standard fire insurance policy provided for herein need not be used for effecting reinsurance between insurers.

(4) If the policy is issued by a mutual, cooperative, or reciprocal insurer having special regulations with respect to the payment by the policyholder of assessments, such regulations shall be printed upon the policy, and any such insurer may print upon the policy such regulations as may be appropriate to or required by its home state or its form of organization.

C. Binders or other contracts for temporary insurance may be made, orally or in writing, and shall be deemed to include all the terms of such standard fire insurance policy and all such applicable endorsements, not disapproved by the commissioner of insurance as may be designated in such contract of temporary insurance; except that the cancellation clause thereof specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of such contract of temporary insurance.

D. Two or more insurers authorized to engage in the business of fire insurance in this state may, with the approval of the commissioner of insurance, issue a combination standard form fire insurance policy which shall contain the following provisions:

(1) A provision to the effect that the insurers executing such policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of such insurance under such policy.

(2) A provision substantially to the effect that service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing such policy, shall be deemed to be service upon all such insurers.

E.(1) Appropriate forms of other contracts or endorsements whereby the interest in the property described in such policy shall be insured against one or more of the perils which the insurer is empowered to assume, in addition to the perils covered by said standard fire insurance policy, may be approved and may, unless at any time disapproved by the commissioner of insurance, be used in connection with a standard fire insurance policy. Such forms may contain provisions and stipulations inconsistent with the standard policy if applicable only to such other perils. The first page of the policy may, in a form approved by the commissioner, be rearranged to provide space for the listing of amounts of insurance, rates and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached, and such other data as may be conveniently included for duplication on daily reports for office records.

(2)(a) Any policy or contract otherwise subject to the provisions of Subsections A and B of this Section, which includes either an unspecified basis as to the coverage or for a single premium, coverage against the peril of fire and substantial coverage against other perils need not comply with the provisions of Subsections A and B of this Section provided each of the following apply: (i) such policy or contract shall afford coverage, with respect to the peril of fire, not less than the coverage afforded by said standard fire policy; (ii) the provisions in relation to mortgagee interests and obligations in said standard fire policy may be incorporated therein without change; (iii) such policy or contract is complete as to all of its terms without reference to the standard form of fire insurance policy or any other policy; and (iv) the commissioner is satisfied that such policy or contract complies with the provisions hereof.

(b) The pages of the Standard Fire Insurance Policy may be renumbered and the format rearranged for convenience in the preparation of individual contracts, and to provide space for the listing of rates and premiums for coverages insured thereunder or under endorsement attached or printed thereon, and such other data as may be conveniently included for duplication on daily reports for office records.

F. The form of the standard fire insurance policy of the state of Louisiana (with permission to substitute for the word "company" a more accurate descriptive term for the type of insurer) shall be as follows:

(1) FIRST PAGE OF STANDARD FIRE POLICY

No.

(Space for insertion of name of company or companies issuing the policy and other matter permitted to be stated at the head of the policy.)

(Space for listing amounts of insurance, rates, and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached.)

In consideration of the provisions and stipulations herein or added hereto and of ________ dollars premium this company, for the term of ________ from the ________ day of ________ 20___, to the ________ day of ________ 20___, at 12:01 a.m. Standard Time, at location of property involved, to an amount not exceeding ________ dollars, does insure ________ and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING, AND BY REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere.

Assignment of this policy shall not be valid except with the written consent of this Company.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such other provisions, stipulations, and agreements as may be added hereto, as provided in this policy.

IN WITNESS WHEREOF, this Company has executed and attested these presents at ____________.

____________________

(signature of officer)

Signed this ________ day of ____________, 20___.

_________________________________

AGENT

(2) SECOND PAGE OF STANDARD FIRE POLICY

Concealment, fraud-This entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.

Uninsurable and excepted property-This policy shall not cover accounts, bills, currency, deeds, evidence of debt, money, or securities; nor, unless specifically named hereon in writing, bullion, or manuscripts.

Perils not included-This company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly, by:

(a) enemy attack by armed forces, including action taken by military, naval, or air forces in resisting an actual or an immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that such fire did not originate from any of the perils excluded by this policy; (i) neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; (j) nor shall this Company be liable for loss by theft.

Other insurance-Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance-Unless otherwise provided in writing added hereto, this Company shall not be liable for loss occurring:

(a) While the hazard is increased by any means within the control or knowledge of the insured; or

(b) While a described building, whether intended for occupancy by owner or tenant, is vacant, or unoccupied beyond a period of sixty consecutive days; or

(c) As a result of explosion or riot, unless fire ensues, and in that event for loss by fire only.

Other perils or subjects-Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

Added provisions-The extent of the application of insurance under this policy and of the contribution to be made by this Company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provisions may be waived except such as by the terms of this policy is subject to change.

Waiver provisions-No permission affecting this insurance shall exist, or waiver of any provision be valid unless granted herein or expressed in writing added hereto. No provision, stipulation, or forfeiture shall be held to be waived by any requirement or proceeding on the part of this Company relating to appraisal or to any examination provided for herein.

Cancellation of policy-This policy shall be canceled at any time at the request of the insured, in which case this Company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time. This policy may be canceled at any time by this Company by giving to the insured a thirty-day written notice of cancellation, or ten-day written notice when cancellation is for nonpayment of premium, with or without tender of the excess paid premium above the pro rata premium for the expired time which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium, if not tendered, will be refunded on demand. Upon the written request of the named insured, the insurer shall provide to the insured in writing the reasons for cancellation of the policy. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer or its agents, employees, or representatives for any action taken by them to provide the reasons for cancellation as required by this Paragraph.

Mortgagee interest and obligations-If loss hereunder is made payable in whole or in part, to a designated mortgagee not named herein as the insured, such interest in this policy may be canceled by delivering or mailing to such mortgagee a thirty-day written notice of cancellation, or a ten-day written notice of cancellation if cancellation is for nonpayment of premium.

If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in form herein specified within sixty (60) days thereafter and shall be subject to the provisions hereof relating to appraisal and time of payment and of bringing suit. If this Company shall claim that no liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing mortgagee's rights to sue; or it may pay off the mortgage debt and require an assignment thereof and of the mortgage. Other provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing.

Pro rata liability-This Company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved, whether collectible or not.

Requirements in case loss occurs-The insured shall give immediate written notice to this Company of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory of the destroyed, damaged, and undamaged property, showing in detail quantities, costs, actual cash value, and amount of loss claimed; and within sixty days after loss, unless such time is extended in writing by this Company, the insured shall render to this Company a proof of loss, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following: the time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupation, location, possession, or exposures of said property since the issuing of this policy, by whom and for what purpose any building herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specifications of any building, fixtures, or machinery destroyed or damaged. The insured, as often as may be reasonably required shall exhibit to any person designated by this Company all that remains of any property herein described, and submit to examinations under oath by any person named by this Company, and subscribe the same; and, as often as may be reasonably required, shall produce for examination all books of account, bills, invoices and other vouchers, or certified copies thereof if originals be lost, at such reasonable time and place as may be designated by this Company or its representatives, and shall permit extracts and copies thereof to be made.

Appraisal-In case the insured and this Company shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within twenty days of such demand. The appraisers shall first select a competent and disinterested umpire; and failing for fifteen days to agree upon such umpire, then on request of the insured or this Company such umpire shall be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item, and failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this Company shall determine the amount of actual cash value and loss. Each appraiser shall be paid by the party selecting him and the expenses of appraisal and umpire shall be paid by the parties equally.

Company's options-It shall be optional with this Company to take all, or any part, of the property at the agreed or appraised value, and also to repair, rebuild, or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention to do so within thirty days after the receipt of the proof of loss herein required.

Abandonment-There can be no abandonment to this Company of any property.

When loss payable-The amount of loss for which this Company may be liable shall be payable thirty days after proof of loss, as herein provided, is received by this Company and ascertainment of the loss is made either by agreement between the insured and this Company expressed in writing or by filing with this Company of an award as herein provided.

Suit-No suit or action on this policy for the recovery of any first-party claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within twenty-four months next after the inception of the loss.

Subrogation-This Company may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this Company.

(3) THIRD PAGE OF STANDARD FIRE POLICY

Attach Form Below This Line

BACK OF STANDARD FIRE POLICY

(Optional)

Standard Fire Insurance Policy of the State of Louisiana

Expires_____________________________________________________

Property____________________________________________________

Assured____________________________________________________

No.________________________________________________________

(Company)

It is important that the written portions of all policies covering the same property read exactly alike. If they do not, they should be made uniform at once.

G. Insurers issuing a standard fire policy pursuant to this Section are hereby authorized to affix thereto or include therein a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under said policy; provided, however, that nothing herein contained shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.

H. For the purposes of commercial property and casualty insurance policies, the standard policy of fire insurance prescribed by this Subpart shall not cover loss or damage caused, directly or indirectly, by terrorism, unless an endorsement specifically assuming coverage for loss or damage caused by terrorism is attached to the policy. Insurers issuing commercial property and casualty insurance policies against the peril of fire and other perils permitted under this Section are hereby authorized to add to the policy by endorsement or include within the policy statement that the policy does not cover such loss.

Acts 1958, No. 125. Amended by Acts 1960, No. 193, §1; Acts 1960, No. 194, §1; Acts 1977, No. 335, §1; Acts 1985, No. 938, §1, eff. Jan. 1, 1986; Acts 1987, No. 510, §1; Acts 1989, No. 657, §1; Acts 1999, No. 882, §1, eff. July 2, 1999; Acts 2003, No. 1133, §1; Acts 2007, No. 43, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:691 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1311 redesignated as R.S. 22:1992 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1312 - Forms to be provided

§1312. Forms to be provided

Upon receiving notice of loss from the insured, the insurer shall provide within thirty days to the insured a form suitable for filing a proof of loss and shall advise the insured that he is required under the terms of the policy to submit a proof of loss.

Added by Acts 1977 No. 202, §1; Redesignated from R.S. 22:691.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1313 - Fire insurance contract; standard provisions; variations

§1313. Fire insurance contract; standard provisions; variations

A. Notwithstanding the requirements of R.S. 22:1311 concerning the use of the standard fire policy provisions, the use of such form shall not be required in the event the policy forms covering the peril of fire are equivalent to or exceed the provisions of the standard fire policy.

B. In the event that the policy forms used are not equivalent to or do not exceed the terms of the standard fire policy, all of the provisions of the standard fire policy shall become a part of the policy by physically attaching the standard fire policy.

C. Failure to attach the standard fire policy as provided in R.S. 22:1313(B) shall not affect the rights of the insured under the standard fire policy and the provisions of the standard fire policy shall become a part of the contract and shall prevail.

Acts 1986, No. 133, §1, eff. June 26, 1986; Acts 2004, No. 34, §1; Redesignated from R.S. 22:691.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.



RS 22:1314 - Breach of warranties and conditions of fire policies and applications therefor

§1314. Breach of warranties and conditions of fire policies and applications therefor

A. No policy of fire insurance issued by any insurer on property in this state shall hereafter be declared void by the insurer for the breach of any representation, warranty, or condition contained in such policy or in the application therefor. Such breach shall not allow the insurer to avoid liability unless such breach: (1) exists at the time of the loss, and be such a breach as would increase either the moral or physical hazard under the policy; or (2) shall be such a breach as would be a violation of a warranty or condition requiring the insurer to take and keep inventories and books showing a record of his business.

B. Notwithstanding the provisions of Subsection A of this Section, such a breach shall not afford a defense to a suit on the policy if the facts constituting such a breach existing at the time of the issuance of the policy and were, at such time, known to the insurer or to any of his or its officers or agents, or if the facts constituting such a breach existed at the time of the loss and were, at such time, known to the insurer or to any of his or its officers or agents, except in case of fraud on the part of such officer or agent or the insured, or collusion between such officer or agent and the insured.

Acts 1958, No. 125; Redesignated from R.S. 22:692 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1314 redesignated as R.S. 22:1993 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1315 - Defense of material misrepresentation not entitlement to void policy

§1315. Defense of material misrepresentation not entitlement to void policy

Assertion of a defense of material misrepresentation made by an insured subsequent to loss by fire as to the value of the contents of a residence or business shall not entitle an insurer to void total coverage of the policy based on such misrepresentation, unless a court of competent jurisdiction determines and adjudicates otherwise. Such judicial determination shall apply to the claim that is the subject of the litigation and shall not apply retroactively to any claim that occurred prior to the loss that is the basis of the claim that is the subject of the litigation.

Acts 1985, No. 506, §1; Acts 2007, No. 156, §1, eff. June 25, 2007; Redesignated from R.S. 22:692.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1315 redesignated as R.S. 22:1994 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1316 - Suits on fire insurance policies

§1316. Suits on fire insurance policies

Whenever suit is filed to recover loss on a fire insurance policy which has been issued either in the name of a married man or a married woman on property belonging to the community of acquets and gains or on property which is the separate and paraphernal property of either husband or wife, it shall not be a good defense on the part of the insurer, except in case of fraud to allege that the policy was issued in the name of the husband, whereas the title to the property was in the name of the wife or vice versa; or that the policy was issued in the name of the husband, whereas the property was the separate and paraphernal property of the wife or vice versa, any contract to the contrary notwithstanding.

The insurer shall have the burden and duty of issuing the policy in the name of the real owner of the property covered by such policy.

Acts 1958, No. 125; Redesignated from R.S. 22:693 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1316 redesignated as R.S. 22:1995 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1317 - Co-insurance clauses; prohibited in certain cases

§1317. Co-insurance clauses; prohibited in certain cases

No policy of fire and extended coverage insurance issued by an authorized insurer covering property or risks in this state shall contain any clause or provisions requiring the insured to take out or maintain a larger amount of insurance than that covered by such policy or providing in any way that the insured shall be liable as a co-insurer with the insured unless such clause has been approved by the commissioner of insurance, and there has been a consideration allowed in the rate of premium charged for such policy.

Acts 1958, No. 125. Amended by Acts 1960, No. 330, §1; Acts 1963, No. 115, §1; Redesignated from R.S. 22:694 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 250, §1.



RS 22:1318 - Valued policy clause; exceptions

§1318. Valued policy clause; exceptions

A. Under any fire insurance policy insuring inanimate, immovable property in this state, if the insurer places a valuation upon the covered property and uses such valuation for purposes of determining the premium charge to be made under the policy, in the case of total loss the insurer shall compute and indemnify or compensate any covered loss of, or damage to, such property which occurs during the term of the policy at such valuation without deduction or offset, unless a different method is to be used in the computation of loss, in which latter case, the policy, and any application therefor, shall set forth in type of equal size, the actual method of such loss computation by the insurer. Coverage may be voided under said contract in the event of criminal fault on the part of the insured or the assigns of the insured.

B. Any clause, condition, or provision of a policy of fire insurance contrary to the provisions of this Section shall be null and void, and have no legal effect. Nothing contained herein shall be construed to prevent any insurer from cancelling or reducing, as provided by law, the insurance on any property prior to damage or destruction.

C. The liability of the insurer of a policy of fire insurance, in the event of total or partial loss, shall not exceed the insurable interest of the insured in the property unless otherwise provided for by law. Nothing in this Section shall be construed as to preclude the insurer from questioning or contesting the insurable interest of the insured.

D. This Section shall apply only to policies issued or renewed after January 1, 1992, and shall not apply to a loss covered by a blanket-form policy of insurance. As used in this Section, the term "fire insurance policy" shall mean any property insurance policy, with the exception of builders risk policies of insurance, that provides coverage for the peril of fire, regardless of any other coverage provided by the policy.

Acts 1991, No. 850, §1; Acts 1995, No. 737, §1; Redesignated from R.S. 22:695 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2014, No. 91, §1.



RS 22:1319 - Delivery of fire insurance contract providing coverage for damage to property; disclosure of coverage; coverage for damages due to flood

§1319. Delivery of fire insurance contract providing coverage for damage to property; disclosure of coverage; coverage for damages due to flood

A. In addition to any other requirement contained in law, the following provisions shall govern the issuance of fire insurance policies issued or delivered in this state which provide coverage for damage to property in this state.

B. No fire insurance policy which provides coverage for damage to property shall be delivered or issued for delivery in this state unless the insurer advises the insured in writing, prominently displayed on a form developed and promulgated by the commissioner of insurance and in bold typed print of not less than a fourteen-point font as an insert in the front of the policy, of the following disclosures:

(1) Which coverages are included in the policy for which the insured has paid premiums.

(2) Whether or not the insured has coverage for flooding or mold. The disclosure shall also state that flood insurance is available through the National Flood Insurance Program and that excess flood insurance may be available by a separate policy.

(3) Whether a separate deductible is required for hurricane, wind, or named-storm damage, and, if so, one standardized example of how such separate deductible will be applied under the policy. Such example need not be customized for each policyholder.

C. Any disclosure provided pursuant to this Section shall be for informational purposes only and shall not amend, extend, or alter the coverages provided in the policy. In addition, any such notice shall not be admissible in any action brought concerning the policy of insurance except for the sole purpose of showing that the notice was or was not provided pursuant to this Section.

Acts 2005, 1st Ex. Sess., No. 38, §1, eff. Dec. 6, 2005; Acts 2006, 1st Ex. Sess., No. 42, §1; Redesignated from R.S. 22:696 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 36, §1, eff. Jan. 1, 2010.



RS 22:1320 - Prohibition of denial of coverage

§1320. Prohibition of denial of coverage

Notwithstanding anything to the contrary, liability coverage, which would otherwise be valid under the terms of the policy, shall not be declared void under any contract provision which specifically denies coverage for any and all acts committed due to criminal conduct, where such criminal conduct is due to the criminally negligent ownership or handling of a dog or other animal pursuant to R.S. 14:32(A)(2) or 39(A)(2).

Acts 2009, No. 199, §3.



RS 22:1321 - Redesignated as R.S. 22:671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1321. Redesignated as R.S. 22:671 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1322 - Redesignated as R.S. 22:672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1322. Redesignated as R.S. 22:672 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1323 - Redesignated as R.S. 22:673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1323. Redesignated as R.S. 22:673 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1324 - Redesignated as R.S. 22:674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1324. Redesignated as R.S. 22:674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1325 - Redesignated as R.S. 22:675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1325. Redesignated as R.S. 22:675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1331 - Personal property coverage; option to exclude

SUBPART D. HOMEOWNERS' INSURANCE

§1331. Personal property coverage; option to exclude

A. In the gubernatorially declared disaster areas for Hurricanes Katrina and Rita, any insurance company that issues a homeowner's policy as is defined in R.S. 22:47(15) and which includes personal property coverage in the coastal parishes of Louisiana, except for rental insurance, shall make available, during the term of the policy, upon written request of the policyholder one of the following options: (1) a residential property policy that provides dwelling coverage without personal property coverage or (2) an exclusion of personal property coverage that shall be accompanied by an appropriate reduction in premium that shall be returned to the policyholder.

B. Notwithstanding any provision of law to the contrary, such substitute policy or exclusion of personal property coverage that occurs during the term of the policy shall not be considered a new policy. This Section shall only apply to homeowners' insurance policies written on structures that have been rendered uninhabitable by Hurricanes Katrina and Rita because they have sustained extensive damage to more than fifty percent of the dwelling area. In addition, the insurer may withdraw the exclusion or substitute policy after the structure has been repaired to the point that it is again habitable or the homeowners' policy has been terminated.

Acts 2007, No. 449, §1, Para. (A)(1) eff. July 20, 2007, Para. (A)(2) eff. July 11, 2007; Acts 2008, No. 125, §1; Redesignated from R.S. 22:667.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1332 - Delivery of homeowners' insurance; disclosures

§1332. Delivery of homeowners' insurance; disclosures

A. In addition to any other requirement contained in law, the provisions of this Section shall govern the issuance of homeowners' insurance policies issued or delivered in this state which provide coverage for damage to property in this state.

B. No homeowners' insurance policy which provides coverage for damage to property shall be delivered or issued for delivery in this state with respect to any residential property unless the insurer advises the insured in writing, prominently displayed on a form developed and promulgated by the commissioner of insurance and in bold typed print of not less than a fourteen-point font as an insert in the front of the policy, of the following disclosures:

(1) Which coverages are included in the policy for which the insured has paid premiums.

(2) Whether or not the insured has coverage for flood or mold. The disclosure shall also state that flood insurance is available through the National Flood Insurance Program and that excess flood insurance may be available by a separate policy.

(3) A distinction between replacement cost for losses and actual cash value, the use of depreciation in determining payment for losses, and that the policy may contain time limitations for repairs to be completed in order to receive full replacement cost for the losses.

(4) That the policy determines the process for providing the insurer with a notification of a loss, and the time line provided by law, including R.S. 22:1892 and 1973, of when a claim must be adjusted, settled, and paid, including an explanation of the possible penalties imposed on an insurer for failing to conform to the time requirements.

(5) That the insured may have the option to increase the deductible and thus lower the potential cost paid.

(6) Whether a separate deductible is required for hurricane, wind, or named-storm damage, and, if so, one standardized example of how such separate deductible will be applied under the policy. Such example need not be customized for each policyholder.

C. Any disclosure provided pursuant to this Section shall be for informational purposes only and shall not amend, extend, or alter the coverages provided in the policy. In addition, any such notice shall not be admissible in any action brought concerning the policy of insurance except for the sole purpose of showing that the notice was or was not provided pursuant to this Section.

Acts 2006, 1st Ex. Sess., No. 42, §1; Acts 2006, No. 438, §1; Redesignated from R.S. 22:1477 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 36, §1, eff. Jan. 1, 2010.



RS 22:1333 - Homeowner's insurance; insurer's nonrenewal without cause; inclusion in insured's file prohibited; certain prohibitions

§1333. Homeowner's insurance; insurer's nonrenewal without cause; inclusion in insured's file prohibited; certain prohibitions

A. Whenever a policy of homeowner's insurance is not renewed by the insurer and such nonrenewal is without cause, the fact of such nonrenewal shall not be retained in the insured's file with that insurer. Such nonrenewal shall not be considered a cancellation or nonrenewal for cause. The insurer shall not utilize such nonrenewal as a reason for an increase in the insured's rate or premium for equivalent coverage to that which was not renewed.

B. In this Section, nonrenewal "without cause" shall not include nonrenewal by the insurer for any of the following reasons:

(1) Nonrenewal at the request of the insured.

(2) Failure of the insured to pay the agreed premium.

(3) Fraud on the part of the insured.

(4) Material misrepresentation of a material fact in application for a new policy or for renewal of an existing policy.

C. No insurer providing property, casualty, or liability insurance shall cancel or fail to renew a homeowner's policy of insurance or to increase the policy deductible that has been in effect and renewed for more than three years unless based on nonpayment of premium, fraud of the insured, a material change in the risk being insured, two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date, or if continuation of such policy endangers the solvency of the insurer. This Subsection shall not apply to an insurer that withdraws from the homeowners' insurance market in this state or to policy deductibles increased for all homeowners' insurance policies in this state. For the purposes of this Subsection, an incident shall be deemed a claim only when there is a demand for payment by the insured or the insured's representative under the terms of the policy. A report of a loss or a question relating to coverage shall not independently establish a claim. As used in this Subsection, the phrase "two or more claims within a continuous three-year period of time within the five years preceding the current policy renewal date" shall not include any loss incurred or arising from an "Act of God" incident which is due directly to forces of nature and exclusively without human intervention.

D. Notwithstanding the provisions of Subsection C of this Section, an insurer may make a filing with the commissioner pursuant to R.S. 22:1464 for authorization to deviate from the provisions of Subsection C of this Section for the sole purpose of changing the policy deductible to a total deductible of not more than four percent of the value of the property being insured for named storms or hurricanes on a homeowner's policy of insurance that has been in effect for more than three years. Any insurer filing with the commissioner pursuant to this Subsection shall file with the commissioner a business plan setting forth the insurer's plan to write new business in the particular region or area of the state in which the new deductible is to apply. The commissioner's approval is to be based on the insurer's commitment to the writing of new business in the respective region or area of the state in which the new deductible is to apply. The commissioner may also approve a filing that he determines to be in the best interest of the policyholders. The commissioner may subsequently rescind his approval of any filing made pursuant to this Subsection in the event the insurer fails to write new business in accordance with the business plan. Any business plan filed shall be considered proprietary or trade secret pursuant to information under the provisions of R.S. 44:3.2 and the Uniform Trade Secrets Act. The commissioner shall provide an annual report to the legislative committees on insurance on the application and effectiveness of the provisions of this Section. The commissioner shall promulgate regulations pursuant to the Administrative Procedure Act setting forth the criteria for the filing, including any financial or other requirements that he deems necessary to act on the request by an insurer. Any regulation promulgated by the commissioner pursuant to this Subsection shall require the insurer to itemize to the insured the premium savings based on the increase in the insured's deductible.

E. No homeowner's policy of insurance shall contain any provision that would apply more than one deductible to a loss resulting from any single incident covered by the policy. Any such provision shall be null and void and unenforceable as contrary to public policy.

F. Any company which makes a filing pursuant to Subsection D of this Section shall reduce the rates paid by the individual homeowner by the amount determined to be actuarially justified by the commissioner.

G. Any authorized property and casualty insurer that avails itself of the provisions of Subsection C of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

H. Any approved unauthorized property and casualty insurer that avails itself of the provisions of Subsection C of this Section relative to withdrawing from the homeowners' insurance market may not issue any homeowners' insurance coverage in this state during the five-year period beginning on the date of the discontinuation of the last homeowners' insurance coverage not so renewed. The commissioner may, for good cause shown pursuant to a written request by the insurer, permit the insurer to reenter the homeowners' insurance market prior to the expiration of the five-year period.

Acts 1988, No. 460, §1; Acts 1992, No. 594, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 2003, No. 456, §3; Acts 2007, No. 381, §1, eff. July 10, 2007; Redesignated from R.S. 22:635.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 854, §1, eff. July 9, 2008; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2014, No. 353, §1.



RS 22:1334 - Homeowners insurance policies; conversion of policy forms

§1334. Homeowners insurance policies; conversion of policy forms

A. With the approval of the commissioner of insurance an insurer may convert an entire class of homeowner policies to another homeowner policy form, which has been submitted to and approved by the commissioner, as those homeowners policies are renewed. The terms and conditions of such policies, subject to the conversion, shall be continued in full force and effect for the term of the policy. The conversion provided for in this Section shall not constitute the cancellation or nonrenewal of any policy and shall not be grounds for the cancellation or nonrenewal of any policy by the insurer.

B. A conversion by an insurer shall be deemed approved by the commissioner unless disapproved within forty-five days of the filing of the proposed conversion with the commissioner.

C. All homeowner insurance policies, which have been properly filed and converted pursuant to this Section and the conversion of which will result in a rate change, shall be subject to the laws governing rate changes under Subpart O of Part IV of Chapter 4 of this Title, R.S. 22:1451 et seq.

Acts 2004, No. 358, §1; Acts 2005, No. 258, §1; Redesignated from R.S. 22:635.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1335 - Homeowner's insurance; cancellation, nonrenewal

§1335. Homeowner's insurance; cancellation, nonrenewal

A. An insurer that has issued a policy of homeowner's insurance shall not fail to renew the policy unless it has mailed or delivered to the named insured, at the address shown in the policy, written notice of its intention not to renew. The notice of nonrenewal shall be mailed or delivered at least thirty days before the expiration date of the policy. If the notice is mailed less than thirty days before expiration, coverage shall remain in effect under the terms and conditions until thirty days after the notice is mailed or delivered. Any earned premium for the period of coverage extended beyond the expiration date shall be considered pro rata based upon the rate of the previous year.

B. The notice of nonrenewal shall not be required if the insurer or a company within the same insurance group has offered to issue a renewal policy, or if the named insured has provided written notification to the insurer of the intention of the insured not to renew.

Acts 1991, No. 774, §1; Redesignated from R.S. 22:636.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1336 - Homeowner's insurance; acts of God

§1336. Homeowner's insurance; acts of God

No insurer shall cancel, fail to renew, or increase the amount of the premium, except upon an area-wide rating basis at the beginning of a new policy period, on a homeowner's policy of insurance based solely upon a loss caused by an "Act of God". An "Act of God" shall mean, in this Section, an incident due directly to natural causes and exclusively without human intervention.

Acts 1992, No. 70, §1; Redesignated from R.S. 22:1471 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1337 - Homeowners' insurance deductibles applied to named-storms, hurricanes, and wind and hail deductibles

§1337. Homeowners' insurance deductibles applied to named-storms, hurricanes, and wind and hail deductibles

A. For purposes of this Section, the following definitions shall apply:

(1) "Hurricane" means a storm system that has been declared a hurricane by the National Hurricane Center of the National Weather Service.

(2) "Named storm" means a storm system that has been declared a named storm by the National Hurricane Center of the National Weather Service.

(3) "Separate deductible" means a deductible that applies to damage incurred during a specified weather event and may be expressed as a percentage of the insured value of the property or as a specific dollar amount and includes hurricane, named-storm, and wind and hail deductibles.

B. For all homeowners' insurance policies or other policies insuring a one- or two-family owner occupied premises for fire and allied lines, issued or renewed by authorized insurers on or after January 1, 2010, any separate deductible that applies in place of any other deductible to loss or damage resulting from a named storm or hurricane shall be applied on an annual basis to all named-storm or hurricane losses that are subject to the separate deductible during the calendar year.

C. If an insured incurs named-storm or hurricane losses from more than one named storm or hurricane during a calendar year that are subject to the separate deductible referred to in Subsection B of this Section, the insurer may apply a deductible to the succeeding named storms or hurricanes that is equal to the remaining amount of the separate deductible, or the amount of the deductible that applies to all perils other than a named storm or hurricane, whichever is greater. Insurers may require policyholders to maintain receipts or other records of such losses in order to apply such losses to subsequent named-storm or hurricane claims.

Acts 2009, No. 134, §1, eff. June 25, 2009.



RS 22:1338 - Homeowners' insurance; prohibited actions involving Chinese drywall; penalty

§1338. Homeowners' insurance; prohibited actions involving Chinese drywall; penalty

A. No insurer shall cancel or fail to renew any homeowners' insurance policy, regardless of whether the policy has been in effect for less than three years, based solely on the presence of installed Chinese drywall in the insured's property or the filing of a claim by an insured that is based on the presence of Chinese drywall which, prior to December 31, 2009, was imported from, or manufactured in, the People's Republic of China. Nothing in this Section shall be construed to allow an insured to avoid its obligations under the terms of the insurance contract.

B. Any insurer violating the provisions of this Section shall be subject to a penalty to be imposed by the commissioner which penalty shall be up to fifteen thousand dollars, plus all attorney fees, expenses, and court costs incurred by the homeowner in having the policy reinstated.

C. Any insurer which has canceled or failed to renew a policy after an insured has made a claim due to the presence of Chinese drywall shall have thirty days from the effective date of this Section to reinstate the policy on the same terms and conditions that applied to the policy prior to the claim or be in violation of the provisions of this Section.

D. This Section shall not amend, alter, or affect binders, as defined in R.S. 22:870, that are used to bind insurance coverage temporarily pending the issuance of an insurance policy.

E. The provisions of this Section shall cease to be effective after July 1, 2013.

Acts 2010, No. 1005, §1, eff. July 8, 2010.



RS 22:1351 - Reserved

SUBPART E. BURGLARY AND FORGERY INSURANCE

§1351. Reserved

NOTE: Former R.S. 22:1351 redesignated as R.S. 22:2191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1352 - Redesignated as R.S. 22:2192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1352. Redesignated as R.S. 22:2192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1353 - Redesignated as R.S. 22:2193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1353. Redesignated as R.S. 22:2193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1354 - Redesignated as R.S. 22:2194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1354. Redesignated as R.S. 22:2194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1355 - Redesignated as R.S. 22:2195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1355. Redesignated as R.S. 22:2195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1356 - Redesignated as R.S. 22:2196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1356. Redesignated as R.S. 22:2196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1357 - Redesignated as R.S. 22:2197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1357. Redesignated as R.S. 22:2197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1358 - Redesignated as R.S. 22:2198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1358. Redesignated as R.S. 22:2198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1359 - Redesignated as R.S. 22:2199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1359. Redesignated as R.S. 22:2199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1360 - Redesignated as R.S. 22:2200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1360. Redesignated as R.S. 22:2200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1361 - Reserved

SUBPART F. GLASS POLICIES

§1361. Reserved

NOTE: Former R.S. 22:1361 redesignated as R.S. 22:2201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1362 - Redesignated as R.S. 22:2202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1362. Redesignated as R.S. 22:2202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1363 - Redesignated as R.S. 22:2203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1363. Redesignated as R.S. 22:2203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1364 - Redesignated as R.S. 22:2204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1364. Redesignated as R.S. 22:2204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1365 - Redesignated as R.S. 22:2205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1365. Redesignated as R.S. 22:2205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1366 - Redesignated as R.S. 22:2206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1366. Redesignated as R.S. 22:2206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1367 - Redesignated as R.S. 22:2207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1367. Redesignated as R.S. 22:2207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1368 - Redesignated as R.S. 22:2208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1368. Redesignated as R.S. 22:2208 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1371 - Reserved

SUBPART G. CROP AND LIVESTOCK INSURANCE

§1371. Reserved



RS 22:1375 - Redesignated as R.S. 22:2051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1375. Redesignated as R.S. 22:2051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1376 - Redesignated as R.S. 22:2052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1376. Redesignated as R.S. 22:2052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1377 - Redesignated as R.S. 22:2053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1377. Redesignated as R.S. 22:2053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1378 - Redesignated as R.S. 22:2054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1378. Redesignated as R.S. 22:2054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1379 - Redesignated as R.S. 22:2055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1379. Redesignated as R.S. 22:2055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1380 - Redesignated as R.S. 22:2056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1380. Redesignated as R.S. 22:2056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1381 - Reserved

SUBPART H. MARINE AND TRANSPORTATION

(INLAND MARINE) INSURANCE

§1381. Reserved

NOTE: Former R.S. 22:1381 redesignated as R.S. 22:2057 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1382 - Redesignated as R.S. 22:2058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1382. Redesignated as R.S. 22:2058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1383 - Redesignated as R.S. 22:2059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1383. Redesignated as R.S. 22:2059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1384 - Redesignated as R.S. 22:2060 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1384. Redesignated as R.S. 22:2060 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1385 - Redesignated as R.S. 22:2061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1385. Redesignated as R.S. 22:2061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1386 - Redesignated as R.S. 22:2062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1386. Redesignated as R.S. 22:2062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1387 - Redesignated as R.S. 22:2063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1387. Redesignated as R.S. 22:2063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1388 - Redesignated as R.S. 22:2064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1388. Redesignated as R.S. 22:2064 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1389 - Redesignated as R.S. 22:2065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1389. Redesignated as R.S. 22:2065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1390 - Redesignated as R.S. 22:2066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1390. Redesignated as R.S. 22:2066 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1391 - Reserved

SUBPART I. STEAM BOILER AND SPRINKLER

LEAKAGE INSURANCE

§1391. Reserved

NOTE: Former R.S. 22:1391 redesignated as R.S. 22:2067 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1392 - Redesignated as R.S. 22:2068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1392. Redesignated as R.S. 22:2068 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1393 - Redesignated as R.S. 22:2069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1393. Redesignated as R.S. 22:2069 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1394 - Redesignated as R.S. 22:2070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1394. Redesignated as R.S. 22:2070 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.1 - Redesignated as R.S. 22:2081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.1. Redesignated as R.S. 22:2081 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.2 - Redesignated as R.S. 22:2082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.2. Redesignated as R.S. 22:2082 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.3 - Redesignated as R.S. 22:2083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.3. Redesignated as R.S. 22:2083 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.4 - Redesignated as R.S. 22:2084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.4. Redesignated as R.S. 22:2084 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.5 - Redesignated as R.S. 22:2085 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.5. Redesignated as R.S. 22:2085 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.6 - Redesignated as R.S. 22:2086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.6. Redesignated as R.S. 22:2086 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.7 - Redesignated as R.S. 22:2087 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.7. Redesignated as R.S. 22:2087 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.8 - Redesignated as R.S. 22:2088 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.8. Redesignated as R.S. 22:2088 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.9 - Redesignated as R.S. 22:2089 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.9. Redesignated as R.S. 22:2089 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.10 - Redesignated as R.S. 22:2090 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.10. Redesignated as R.S. 22:2090 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.11 - Redesignated as R.S. 22:2091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.11. Redesignated as R.S. 22:2091 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.12 - Redesignated as R.S. 22:2092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.12. Redesignated as R.S. 22:2092 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.13 - Redesignated as R.S. 22:2093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.13. Redesignated as R.S. 22:2093 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.14 - Redesignated as R.S. 22:2094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.14. Redesignated as R.S. 22:2094 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.15 - Redesignated as R.S. 22:2095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.15. Redesignated as R.S. 22:2095 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.16 - Redesignated as R.S. 22:2096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.16. Redesignated as R.S. 22:2096 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.17 - Redesignated as R.S. 22:2097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.17. Redesignated as R.S. 22:2097 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.18 - Redesignated as R.S. 22:2098 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.18. Redesignated as R.S. 22:2098 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1395.19 - Redesignated as R.S. 22:2099 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1395.19. Redesignated as R.S. 22:2099 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1401 - Reserved

SUBPART J. LIABILITY

§1401. Reserved

NOTE: Former R.S. 22:1401 redesignated as R.S. 22:1451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402 - Redesignated as R.S. 22:1452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402. Redesignated as R.S. 22:1452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402.1 - Redesignated as R.S. 22:1453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402.1. Redesignated as R.S. 22:1453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402.2 - Redesignated as R.S. 22:1454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402.2. Redesignated as R.S. 22:1454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1402.3 - Redesignated as R.S. 22:1455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1402.3. Redesignated as R.S. 22:1455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1403 - Redesignated as R.S. 22:1456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1403. Redesignated as R.S. 22:1456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404 - Redesignated as R.S. 22:1457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404. Redesignated as R.S. 22:1457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404.1 - Redesignated as R.S. 22:1458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404.1. Redesignated as R.S. 22:1458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404.2 - Redesignated as R.S. 22:1459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404.2. Redesignated as R.S. 22:1459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1404.3 - Redesignated as R.S. 22:1443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1404.3. Redesignated as R.S. 22:1443 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405 - Redesignated as R.S. 22:1460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405. Redesignated as R.S. 22:1460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405.1 - Redesignated as R.S. 22:1461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405.1. Redesignated as R.S. 22:1461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405.2 - Redesignated as R.S. 22:1462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405.2. Redesignated as R.S. 22:1462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1405.3 - Redesignated as R.S. 22:1463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1405.3. Redesignated as R.S. 22:1463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1407 - Redesignated as R.S. 22:1464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1407. Redesignated as R.S. 22:1464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1408 - Redesignated as R.S. 22:1465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1408. Redesignated as R.S. 22:1465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1409 - Redesignated as R.S. 22:1466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1409. Redesignated as R.S. 22:1466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1409.1 - Redesignated as R.S. 22:1467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1409.1. Redesignated as R.S. 22:1467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1410 - Redesignated as R.S. 22:1468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1410. Redesignated as R.S. 22:1468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1411 - Reserved

SUBPART K. CREDIT PROPERTY AND CASUALTY

§1411. Reserved

NOTE: Former R.S. 22:1411 redesignated as R.S. 22:1469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1412 - Redesignated as R.S. 22:1470 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1412. Redesignated as R.S. 22:1470 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1413 - Redesignated as R.S. 22:1471 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1413. Redesignated as R.S. 22:1471 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1414 - Redesignated as R.S. 22:1472 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1414. Redesignated as R.S. 22:1472 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1415 - Redesignated as R.S. 22:1473 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1415. Redesignated as R.S. 22:1473 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1416 - Redesignated as R.S. 22:1474 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1416. Redesignated as R.S. 22:1474 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1417 - Redesignated as R.S. 22:1475 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1417. Redesignated as R.S. 22:1475 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1419 - Redesignated as R.S. 22:1476 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1419. Redesignated as R.S. 22:1476 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1421 - Reserved

SUBPART L. WORKERS' COMPENSATION INSURANCE

§1421. Reserved

NOTE: Former R.S. 22:1421 redesignated as R.S. 22:1477 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1422 - Redesignated as R.S. 22:1478 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1422. Redesignated as R.S. 22:1478 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1422.1 - Redesignated as R.S. 22:1479 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1422.1. Redesignated as R.S. 22:1479 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1423 - Redesignated as R.S. 22:1480 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1423. Redesignated as R.S. 22:1480 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1424 - Redesignated as R.S. 22:1481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1424. Redesignated as R.S. 22:1481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1425 - Redesignated as R.S. 22:1482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1425. Redesignated as R.S. 22:1482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1426 - Redesignated as R.S. 22:1483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1426. Redesignated as R.S. 22:1483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430 - Redesignated as R.S. 22:2291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430. Redesignated as R.S. 22:2291 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.1 - Redesignated as R.S. 22:2292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.1. Redesignated as R.S. 22:2292 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.2 - Redesignated as R.S. 22:2293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.2. Redesignated as R.S. 22:2293 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.3 - Redesignated as R.S. 22:2294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.3. Redesignated as R.S. 22:2294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.4 - Redesignated as R.S. 22:2295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.4. Redesignated as R.S. 22:2295 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.5 - Redesignated as R.S. 22:2296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.5. Redesignated as R.S. 22:2296 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.6 - Redesignated as R.S. 22:2297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.6. Redesignated as R.S. 22:2297 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.7 - Redesignated as R.S. 22:2298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.7. Redesignated as R.S. 22:2298 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.8 - Redesignated as R.S. 22:2299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.8. Redesignated as R.S. 22:2299 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.9 - Redesignated as R.S. 22:2300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.9. Redesignated as R.S. 22:2300 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.10 - Redesignated as R.S. 22:2301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.10. Redesignated as R.S. 22:2301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.11 - Redesignated as R.S. 22:2302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.11. Redesignated as R.S. 22:2302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.12 - Redesignated as R.S. 22:2303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.12. Redesignated as R.S. 22:2303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.13 - Redesignated as R.S. 22:2304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.13. Redesignated as R.S. 22:2304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.14 - Redesignated as R.S. 22:2305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.14. Redesignated as R.S. 22:2305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.15 - Redesignated as R.S. 22:2306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.15. Redesignated as R.S. 22:2306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.16 - Redesignated as R.S. 22:2307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.16. Redesignated as R.S. 22:2307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.17 - Redesignated as R.S. 22:2308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.17. Redesignated as R.S. 22:2308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.18 - Redesignated as R.S. 22:2309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.18. Redesignated as R.S. 22:2309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.19 - Redesignated as R.S. 22:2310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.19. Redesignated as R.S. 22:2310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.20 - Redesignated as R.S. 22:2311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.20. Redesignated as R.S. 22:2311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.21 - Redesignated as R.S. 22:2312 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.21. Redesignated as R.S. 22:2312 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.22 - Redesignated as R.S. 22:2313 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.22. Redesignated as R.S. 22:2313 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.23 - Redesignated as R.S. 22:2314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.23. Redesignated as R.S. 22:2314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1430.24 - Redesignated as R.S. 22:2315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1430.24. Redesignated as R.S. 22:2315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1431 - Portable Electronics Insurance Policies

SUBPART M. MISCELLANEOUS INSURANCE

§1431. Portable electronics insurance policies

A. Portable electronics insurance as defined in R.S. 22:1781.1 may be offered on a month-to-month or other periodic basis as a group or master commercial insurance policy issued to a vendor, as defined in R.S. 22:1781.1 of portable electronics for its enrolled customers.

B. Notwithstanding any other provision of law to the contrary, an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least thirty days' written notice.

C. If the insurer changes the terms and conditions of a policy, then the insurer shall provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of any material change.

D. Notwithstanding Subsection B of this Section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen days' written notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder.

E. Notwithstanding Subsection B of this Section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(1) For nonpayment of premium.

(2) If the enrolled customer ceases to have an active service with the vendor of portable electronics.

(3) If the enrolled customer exceeds the aggregate limit of liability under the terms of the portable electronics insurance policy.

F. If an enrolled customer exhausts the aggregate limit of liability under the terms of the portable electronics insurance policy, the insurer shall send notice of termination to the enrolled customer within thirty calendar days after exhaustion of the limit. If notice is not timely sent, coverage shall continue notwithstanding the exhaustion of the aggregate limit of liability, until the insurer sends notice of termination to the enrolled customer.

G. Where a portable electronics insurance policy is terminated by a vendor, the vendor shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least thirty days prior to the termination.

H. All notices or correspondence required by this Section or otherwise required by law shall be in writing. Notices and correspondence may be sent either by mail or by electronic means as set forth in this Section. If the notice or correspondence is mailed, it shall be sent to the vendor or the enrolled customer at the mailing address on file with the insurer or vendor. The insurer or vendor of portable electronics shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. If the notice or correspondence is sent electronically, it shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail addresses as provided by each enrolled customer to the insurer or vendor of portable electronics. For purposes of this Section, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics shall be deemed consent to receive notices and correspondence by electronic means. The insurer or vendor of portable electronics, shall maintain proof that the notice or correspondence was sent.

I. Notice or correspondence required by this Section or otherwise required by law may be sent on behalf of an insurer or vendor by a person licensed as an insurance producer in this state or any other person with whom the insurer or vendor contracts to perform such services on their behalf.

Acts 2012, No. 311, §1.



RS 22:1441 - Failure to timely satisfy claim under criminal bond contract

SUBPART N. FIDELITY AND SURETY INSURANCE

§1441. Failure to timely satisfy claim under criminal bond contract

A. Any prosecuting attorney may file with the commissioner of insurance's office a rule to show cause if all the following are true:

(1) A judgment of bond forfeiture has been rendered after June 22, 1993, against the commercial surety underwriter.

(2) Notice pursuant to Code of Criminal Procedure Article 349.3 has been mailed.

(3) No suspensive appeal has been taken.

(4) The defendant has neither been surrendered nor appeared within one hundred eighty days of mailing of the notice of the signing of the judgment of bond forfeiture.

(5) More than one hundred eighty days has lapsed from the mailing of the notice of the signing of the judgment of bond forfeiture.

(6) The judgment of bond forfeiture has not been satisfied by payment.

B. The prosecuting attorney shall attach adequate documentation to support his affidavit and submit it to the commissioner of insurance.

C.(1) Within thirty days of the filing of a rule to show cause by the prosecuting attorney with the commissioner of insurance, the commissioner of insurance shall notify the insurance company, the commercial surety, or Lloyd's Association, in writing, at the address of the home office of that organization by certified mail, setting a time, place, and date of the hearing, which shall not be more than sixty days from the date of receipt of notice from the prosecuting attorney. If after the hearing, the hearing officer finds that there is no just cause or legal reason for the surety's nonpayment, the commissioner shall take any action deemed necessary for collection of the amount owed, including suspension of the surety from doing business in the state of Louisiana.

(2) The commissioner shall order the commercial surety underwriter to pay immediately the judgment of bond forfeiture, if the commissioner finds that all of the following are true:

(a) A judgment of bond forfeiture has been rendered after June 22, 1993, against the commercial surety underwriter.

(b) Notice pursuant to Code of Criminal Procedure Article 349.3 has been mailed.

(c) No suspensive appeal has been taken.

(d) The defendant has neither been surrendered nor appeared within one hundred eighty days of mailing of the notice of the signing of the judgment of bond forfeiture.

(e) More than one hundred eighty days has lapsed from the mailing of the notice of the signing of the judgment of bond forfeiture.

(f) The judgment of bond forfeiture has not been satisfied by payment.

D. The burden of proof at the hearing shall be upon the commercial surety by a preponderance of evidence and shall be limited to documents contained in the official court record where the judgment was rendered. The surety company may use evidence not contained in the record to show that it did not receive post-forfeiture notice or the post-forfeiture notice required pursuant to Code of Criminal Procedure Article 349.3 was not properly mailed.

E. A commercial surety shall pay an administrative fine of five hundred dollars to the Department of Insurance for each hearing to show cause in which the commercial surety is a named party when the judgment has been paid after the issuance of a rule to show cause that meets the requirements of Subsection A of this Section.

Acts 1993, No. 834, §5, eff. June 22, 1993; Acts 1999, No. 1151, §1, eff. July 9, 1999; Redesignated from R.S. 22:658.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 914, §4.

NOTE: Former R.S. 22:1441 redesignated as R.S. 22:2321 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1442 - Repealed by Acts 2010, No. 162, §2.

§1442. Repealed by Acts 2010, No. 162, §2.



RS 22:1443 - Premium on criminal bail bond

§1443. Premium on criminal bail bond

The premium rate set for commercial surety underwriters writing criminal bail bonds in the various courts throughout the state of Louisiana shall not be subject to the rates set by the insurance commissioner, but shall be set and adjusted by the legislature. The rate for all commercial surety underwriters writing criminal bail bonds in the state of Louisiana shall be twelve percent of the face amount of the bond, or one hundred twenty dollars, whichever is greater. Any additional fee authorized by R.S. 13:718(I)(2) shall not be included in this premium rate and shall be exclusive of the limit set by this Section. All other provisions of the code relating to enforcement of the rate shall be effective and enforced in accordance with all parts of this Section.

Acts 1993, No. 834, §5, eff. June 22, 1993; Acts 1999, No. 135, §1; Acts 1999, No. 717, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1404.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 162, §1.



RS 22:1446 - Redesignated as R.S. 22:15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1446. Redesignated as R.S. 22:15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1447 - Redesignated as R.S. 22:16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1447. Redesignated as R.S. 22:16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.1 - Redesignated as R.S. 22:2271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.1. Redesignated as R.S. 22:2271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.2 - Redesignated as R.S. 22:2272 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.2. Redesignated as R.S. 22:2272 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.4 - Redesignated as R.S. 22:2273 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.4. Redesignated as R.S. 22:2273 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.5 - Redesignated as R.S. 22:2274 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.5. Redesignated as R.S. 22:2274 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.6 - Redesignated as R.S. 22:2275 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.6. Redesignated as R.S. 22:2275 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.7 - Redesignated as R.S. 22:2276 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.7. Redesignated as R.S. 22:2276 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.8 - Redesignated as R.S. 22:2277 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.8. Redesignated as R.S. 22:2277 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.21 - Redesignated as R.S. 22:1231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.21. Redesignated as R.S. 22:1231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.22 - Redesignated as R.S. 22:1232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.22. Redesignated as R.S. 22:1232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1450.23 - Redesignated as R.S. 22:1233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1450.23. Redesignated as R.S. 22:1233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1451 - Systems for ratemaking

SUBPART O. RATE MAKING PROCEDURES AND

ORGANIZATIONS

§1451. Systems for ratemaking

A. As used in this Subpart, the term "commissioner" shall mean the commissioner of insurance.

B. The commissioner shall have the exclusive authority to accept, review, and approve any application for insurance rates or rate changes for all lines of property and casualty insurance. The commissioner shall exercise his authority in accordance with the provisions of this Section.

C.(1) Subject to the exception specified in Subsection D of this Section, each filing submitted to the commissioner shall be on file for a waiting period of forty-five days before it becomes effective. Upon written application by such insurer or rating organization, the commissioner may authorize a filing which he has reviewed to become effective before the expiration of the waiting period. A filing shall be deemed to meet the requirements of this Subpart unless disapproved in writing by the commissioner within the forty-five-day waiting period. The commissioner may by rule, regulation, or order reduce or eliminate the waiting period specified in this Subsection. For any filing that is disapproved, the insurer may appeal such disapproval to the Nineteenth Judicial District Court within fifteen days from the receipt of written notice of disapproval.

(2) Unless notified by the commissioner that a filing is incomplete, or that the filing is disapproved pursuant to this Subpart, the insurer or rating organization may commence use of the filed rates upon expiration of forty-five days from the date of receipt by the commissioner.

D. Insurers negotiating with and insuring commercial entities, except with regard to workers' compensation and medical malpractice insurance, with at least ten thousand dollars in annual insurance premiums, shall be required to file insurance rates or rate changes for such entities with the commissioner for informational purposes only. The commissioner may by rule, regulation, or order reduce or eliminate the annual premium threshold for those entities that enables rate filings to be made under this Subsection.

E. All provisions of this Section shall be applicable when a competitive market in property and casualty lines insurance exists. The commissioner may determine if there exists a competitive or noncompetitive market pursuant to the provisions of R.S. 22:1453, including requiring reasonable notice and a public hearing prior to determining a market to be noncompetitive. If, after a public hearing, the commissioner determines the market to be noncompetitive, all rate filings shall follow the provisions of Subsection C of this Section without regard to the exception specified in Subsection D of this Section. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

F. No provision of this Section shall prohibit the commissioner from conducting market conduct exams to ensure the rates being charged by insurers are not inadequate, excessive, or unfairly discriminatory.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1960, No. 571, §1; Acts 1962, No. 82, §1; Acts 1967, No. 22, §1; Acts 1970, No. 300, §1; Acts 1970, No. 307, §1; Acts 1972, No. 591, §1, eff. Sept. 1, 1972; Acts 1977, No. 269, §1, eff. July 7, 1977; Acts 1980, No. 775, §1, eff. July 31, 1980; Acts 1983, No. 310, §1; Acts 1985, No. 520, §2; Acts 1988, No. 358, §1, eff. Sept. 1, 1988; Acts 1993, No. 1022, §1; Acts 1999, No. 66, §1; Acts 2002, 1st Ex. Sess., No. 160, §1; Acts 2003, No. 351, §1, eff. Jan. 1, 2004; Acts 2003, No. 456, §§1 and 2; Acts 2003, No. 774, §5; Acts 2003, No. 1133, §3; Acts 2004, No. 878, §1, eff. Jan. 1, 2005; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1401 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1451 redesignated as R.S. 22:571 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1451.3 - Redesignated as R.S. 22:574 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1451.3. Redesignated as R.S. 22:574 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1452 - Purpose of rate regulation; construction; definitions

§1452. Purpose of rate regulation; construction; definitions

A. The purpose of this Subpart is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory and to authorize and regulate cooperative action among insurers in ratemaking and in other matters within the scope of this Subpart. Nothing in this Subpart is intended:

(1) To prohibit or discourage reasonable competition.

(2) To prohibit or encourage, except to the extent necessary to accomplish the aforementioned purpose, uniformity in insurance rates, rating systems, rating plans, or practices.

B. This Subpart shall be liberally interpreted to carry into effect the provisions of this Section.

C. As used in this Subpart, the following definitions shall be applicable:

(1) "Advisory organization" means any entity or organization which has five unrelated members and which assists insurers as authorized by R.S. 22:1471. It does not include joint underwriting organizations, actuarial or legal consultants, single insurers, any employees of an insurer, or insurers under common control or common management of their employees or managers.

(2) "Classification system" or "classification" means the process of grouping risks with similar risk characteristics so that differences in costs may be recognized.

(3) "Commercial risk" means any kind of risk which is not a personal risk.

(4) "Competitive market" means any market except those which have been found to be noncompetitive pursuant to R.S. 22:1453.

(5) "Developed losses" means losses adjusted, including loss adjustment expenses, using standard actuarial techniques, to eliminate the effect of differences between current payment or reserve estimates and those which are anticipated to provide actual ultimate loss payments, including loss adjustment expenses.

(6) "Excessive" means a rate that is likely to produce a long-term profit that is unreasonably high for the insurance provided. No rate in a competitive market shall be considered excessive.

(7) "Expenses" means that portion of a rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses, and fees and does not include loss adjustment expenses.

(8) "Experience rating" means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder's loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit, or unity modification.

(9) "Inadequate" means a rate which is unreasonably low for the insurance provided and either the continued use of which endangers the solvency of the insurer using it or will have the effect of substantially lessening competition or creating a monopoly in any market.

(10) "Joint underwriting" means an arrangement established to provide insurance coverage for a risk, pursuant to which two or more insurers contract with the insured for a price and policy terms agreed upon between or among the insurers.

(11) "Large commercial policyholder" means a commercial policyholder with the size, sophistication, and insurance buying expertise to negotiate with insurers in a largely unregulated environment, as further prescribed by the commissioner by regulation.

(12) "Line of insurance" means those lines identified in this Title or as otherwise specified by the commissioner.

(13) "Loss adjustment expense" means the expense incurred by the insurer in the course of settling and paying claims.

(14) "Market" means the interaction between buyers and sellers in the procurement of a line of insurance pursuant to the provisions of this Subpart.

(15) "Noncompetitive market" means a market which is subject to a ruling pursuant to R.S. 22:1453 that a reasonable degree of competition does not exist. Residual markets and pools are noncompetitive markets for purposes of this Subpart.

(16) "Personal risk" means homeowners, tenants, nonfleet private passenger motor vehicles, mobile homes, and other property and casualty insurance for personal, family, or household needs, including any property and casualty insurance that is otherwise intended for noncommercial coverage.

(17) "Pool" means an arrangement pursuant to which two or more insurers participate in the sharing of risks on a predetermined basis. A pool may operate as an association, syndicate, or in any other generally recognized manner.

(18) "Prospective loss cost" means that portion of a rate that does not include provisions for expenses or profit and is based on historical aggregate losses adjusted through development to their ultimate value, projected through trending to a future point in time, and adjusted for other considerations expected to materially affect future loss payments.

(19) "Rate" means that cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost, with an adjustment to account for the treatment of loss adjustment expenses, expenses, profit, and variation in expected future loss experience, prior to any application of individual risk variations based on actual past loss or expense considerations, and does not include minimum premiums.

(20) "Residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment of risks among insurers for insurance which may be afforded applicants who are unable to obtain insurance through ordinary methods.

(21) "Special assessments" means guaranty fund assessments, special indemnity fund assessments, vocational rehabilitation fund assessments, and other similar assessments. Special assessments shall not be considered as either expenses or losses.

(22) "Supplementary rate information" means any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, and any other similar information needed to determine an applicable rate in effect or to be in effect.

(23) "Supporting information" means the experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer, the interpretation of any statistical data relied upon by the filer, descriptions of methods used in making the rates, and other similar information relied upon by the filer.

(24) "Trending" means any procedure for projecting losses to the average date of loss, or premiums or exposures to the average date of writing, for the period during which the policies are to be effective.

(25) "Unfairly discriminatory" means not capable of being actuarially justified or based on race, color, creed, or national origin. It does not refer to rates that produce differences in premiums for policyholders with different loss exposures, so long as the rate is actuarially justified and reflects such differences with reasonable accuracy.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1402 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1452 redesignated as R.S. 22:21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1453 - Competitive market

§1453. Competitive market

A.(1) A competitive market for a line of insurance is presumed to exist unless the commissioner, after giving reasonable notice and after conducting a public hearing, determines that a reasonable degree of competition does not exist within a market and issues a ruling that a reasonable degree of competition in the market for a particular line of insurance does not exist. In any public hearing to determine whether a competitive market exists for a line of insurance, the party alleging that competition does not exist shall have the burden of proving that market competition does not exist.

(2) If the commissioner issues a ruling pursuant to this Section that a competitive market does not exist for a line of insurance, the ruling shall identify those factors listed in Subsection B of this Section that have caused the market to be noncompetitive and shall describe the action or actions to be undertaken by the commissioner and the state to return competition to the market.

(3) Each ruling that a market is not competitive shall expire one year from the date of issuance unless rescinded by the commissioner prior to such date or renewed by the commissioner pursuant to this Subsection.

(4) The commissioner may renew a ruling that a market is not competitive if, after conducting a public hearing on such renewal, the commissioner determines that a continued lack of reasonable competition exists in the market for a line of insurance. The action to renew a finding of no competition under this Subsection shall state the actions undertaken by the commissioner and the state to restore competition and the reasons such actions failed to return competition to the market.

B. The following factors shall be considered by the commissioner in determining if a reasonable degree of competition exists in a particular line of insurance:

(1) The number of insurers or groups of affiliated insurers providing coverage in the market.

(2) Measures of market concentration and changes of market concentration over time.

(3) Ease of entry into the market and the existence of financial or economic barriers preventing new insurers from entering the market.

(4) The extent to which any insurer or group of affiliated insurers controls all or a portion of the market.

(5) Whether the total number of companies writing the line of insurance in this state is sufficient to provide multiple options.

(6) The availability of insurance coverage to consumers in the market.

(7) The opportunities available to consumers in the market to acquire pricing and other consumer information.

C. The commissioner shall regularly monitor the degree and existence of competition in the state. The commissioner may utilize existing relevant information, analytical systems, and other sources, or any combination of such items. These monitoring activities may be conducted within the Department of Insurance, in cooperation with other state insurance regulators, through outside contractors, or in any other appropriate manner.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1402.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1453 redesignated as R.S. 22:1675 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1454 - Rating standards and methods

§1454. Rating standards and methods

A. Rates shall not be inadequate or unfairly discriminatory in a competitive market. Rates shall not be excessive, inadequate, or unfairly discriminatory in a noncompetitive market. Risks may be classified using any criteria except that no risk shall be classified on the basis of race, color, creed, or national origin.

B. In determining whether rates are excessive, inadequate, or unfairly discriminatory, consideration may be given to the following items:

(1) Basic rate factors. Due consideration shall be given to past and prospective loss and expense experience within and outside the state, catastrophe hazards and contingencies, events, or trends within and outside the state, dividends or savings to policyholders, members, or subscribers, and all other relevant factors and judgments. Fines and penalties against an insurer, whether levied by a court or regulatory body, shall not be used by the insurer or considered in any manner in the loss or expense experience for the purpose of setting rates or making rate filings.

(2) Classification. Risks may be grouped by classification for the establishment of rates and minimum premiums. Classification rates may be modified for individual risks in accordance with rating plans or schedules which establish standards for measuring probable variations in hazards or expenses, or both.

(3) Expenses. The expense provisions shall reflect the operating methods of the insurer, the past expense experience of the insurer, and anticipated future expenses.

(4) Contingencies and profits. The rates shall contain a provision for contingencies and a provision for a reasonable underwriting profit and shall reflect investment income directly attributable to unearned premium and loss reserves.

(5) Other relevant factors. Any other factors available at the time of the rate filing.

C. Except as provided by this Subpart, the commissioner shall not approve or otherwise regulate rates.

Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Acts 2008, No. 402, §1, eff. June 21, 2008; Redesignated from R.S. 22:1402.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1454 redesignated as R.S. 22:22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1455 - Rate regulation when market determined to be noncompetitive

§1455. Rate regulation when market determined to be noncompetitive

A. If the commissioner determines that competition does not exist in a market and issues a noncompetitive ruling pursuant to R.S. 22:1453, the rates applicable to insurance sold in that market shall be regulated in accordance with the provisions of this Subpart applicable to noncompetitive markets.

B. Any rate filing in effect at the time the commissioner determines that competition does not exist shall be deemed to be in compliance with the laws of this state unless disapproved pursuant to the procedures and rating standards contained in this Subpart applicable to noncompetitive markets.

C. Any insurer having a rate filing in effect at the time the commissioner determines that competition does not exist may be required to furnish supporting information within thirty days of a written request by the commissioner.

Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1402.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1455 redesignated as R.S. 22:41 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1456 - Scope of rate regulation

§1456. Scope of rate regulation

A. This Subpart applies to fire, marine and transportation, title insurance, and casualty insurance risks or operations in this state.

B.(1) For the purpose of this Subpart, fire insurance includes insurance coverage as defined in R.S. 22:47(10), (11)(b), and (12), and such other coverages as are usually written by fire insurers other than motor vehicle insurance; marine and transportation insurance includes personal floater insurance and the kinds of insurance defined in R.S. 22:47(13) and such other inland marine coverages as may be so established by interpretation, by ruling of the commissioner of insurance, or by general customs of the business; title insurance includes the kind of insurance coverage as defined in R.S. 22:47(9); and casualty insurance includes the kinds of casualty insurance defined in R.S. 22:47(3), (4), (5), and (6), except personal property floater, R.S. 22:47(7), (8), and (11)(a), and such other coverages as are usually written by casualty insurers.

(2) Notwithstanding any other law to the contrary, any authorized insurer or approved unauthorized insurer providing liability coverage for public carrier vehicles, as defined by R.S. 45:200.2(2), shall be subject to the provisions of this Subpart.

C. This Subpart shall not apply:

(1) To reinsurance, other than joint reinsurance to the extent stated in R.S. 22:1472.

(2) To insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity; or other risks commonly insured under marine, as distinguished from inland marine, insurance policies.

(3) To insurance against loss or damage to aircraft or against liability, other than worker's compensation and employers' liability arising out of the ownership, maintenance or use of aircraft, nor to insurance of hulls of aircraft, including their accessories and equipment.

(4) To health and accident insurance.

D. If any kind of insurance, subdivision or combination thereof or type of coverage is subject to regulation under Sections of this Subpart, the provisions of which conflict, an insurer to which such conflicting provisions are otherwise applicable shall file with the commissioner of insurance a designation as to which of said sections shall be applicable to it with respect to such kind of insurance, subdivision or combination thereof or type of coverage.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 2002, 1st Ex. Sess., No. 160, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1403 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1456 redesignated as R.S. 22:17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1457 - Discounts; rate reductions

§1457. Discounts; rate reductions

A.(1) A rate reduction of up to ten percent shall be authorized by the commissioner, if actuarially justified, upon application of a rate filing by the carrier on motor vehicle liability and physical damage insurance where the insured and principal operator, regardless of age, produces certification from the National Safety Council or its registered cooperating agencies, evidencing successful completion of the National Safety Council Defensive Driving Course or certification of successful completion of a defensive driving course approved and certified by the Department of Public Safety and Corrections. Should an automobile be used by multiple drivers, the rate reduction shall not be authorized on that automobile unless all those who drive the automobile complete such a course successfully. The reduction provided for in this Section shall also be authorized for one or more motor vehicles owned and operated by parishes, municipalities, or other political subdivisions when the governing authority produces certification evidencing successful completion of such a course by all persons who drive said vehicles. The Department of Public Safety and Corrections, Public Safety Services, office of state police, may promulgate rules and regulations to establish criteria and standards for the approval and certification of defensive driving courses. The expenses of the approval and certification process by the Department of Public Safety and Corrections shall be funded through an interagency agreement with the Department of Insurance, contingent upon the appropriation of funds by the legislature.

(2) The form of certification shall be as determined by the commissioner. The credit shall not apply to experience-rated or assigned risk policies, or to policies subject to a discount for an approved driver education course sanctioned by the Department of Public Safety and Corrections, public safety services, or required to pay a substandard risk surcharge for such insurance, or to any person whose enrollment in a defensive driving course resulted from a court order or sentence directing such enrollment.

(3) Such credit shall apply to new and renewal policies effective within a period of thirty-six months subsequent to the date of completion of the course. Following such thirty-six-month period, in order to again qualify for such credit, the course must be successfully repeated and evidence again presented. A fee of one dollar or such other sum approved by the commissioner may be charged by the National Safety Council, its registered cooperating agencies, or operators of any approved and certified defensive driving course for certifying course completion. If the policy insures two or more automobiles, the credit shall apply only to that automobile principally operated by a person who has satisfactorily completed such a course.

B.(1) The provisions of Subsection A of this Section notwithstanding, the commissioner shall authorize an actuarially justified rate reduction, as determined by the carrier, upon application of rate filing by the carrier on bodily injury liability, property damage liability, and collision insurance where the named insured and principal operator is fifty-five years of age or older and produces certification from the National Safety Council or its registered cooperating agencies evidencing successful completion of the National Safety Council Defensive Driving Course or certification of successful completion of a defensive driving course approved and certified by the Department of Public Safety and Corrections. Should a vehicle be used by multiple drivers, the rate reduction shall not be authorized on that motor vehicle unless all those who drive the vehicle are fifty-five years of age or older and have completed such a course. The Department of Public Safety and Corrections, Public Safety Services, office of state police, may promulgate rules and regulations to establish criteria and standards for the approval and certification of defensive driving courses. The expenses of the approval and certification process by the Department of Public Safety and Corrections shall be funded through an interagency agreement with the Department of Insurance, contingent upon the appropriation of funds by the legislature.

(2) The reduction shall not apply to experience-rated or assigned risk policies or to any person eligible for a preferred rating plan or required to pay a substandard risk surcharge for such insurance or to any person whose enrollment in a defensive driving course resulted from a court order or sentence directing his enrollment.

(3) Such a reduction shall apply to new and renewal policies effective within a period of thirty-six months subsequent to the date of completion of a course. Following the thirty-six-month period, the course shall be successfully repeated and evidence again presented in order to again qualify for such credit. A fee of one dollar or such other sum approved by the commissioner may be charged by the National Safety Council, its registered cooperating agencies, or the operators of any approved and certified defensive driving course for certifying course completion. If the policy insures two or more vehicles, the reduction shall apply only to that vehicle principally operated by the eligible person.

C. An insurer who delivers or issues for delivery in this state comprehensive insurance coverage on a motor vehicle shall grant an actuarially justified discount in the amount approved by the commissioner in the premiums charged for the comprehensive insurance for any motor vehicle when the vehicle identification number of the vehicle is etched into all of the windows of such motor vehicle. The letters and numbers of the vehicle identification number shall be no smaller than one-eighth of an inch and shall be nonremovable and permanent.

D. A rate reduction shall be authorized by the commissioner, if actuarially justified, upon application of a rate filing by the carrier on motor vehicle liability and physical damage insurance for coverage of any motor vehicle when the insured vehicle is equipped with daytime running headlights or headlights equipped to activate in inclement weather.

E. A rate reduction shall be authorized by the commissioner, if actuarially justified, upon application of a rate filing by the carrier on motor vehicle liability and physical damage insurance for coverage of any motor vehicle when the insured vehicle is equipped with a global positioning system (GPS) or a vehicle tracking system which aids in the recovery of stolen vehicles as such system shall be further defined by rules and regulations promulgated by the Department of Insurance.

F. For fire insurance rates, all insurers shall assign the fire protection grade of the fire servicing area where the property of the insured is located, provided that the property is located within seven road miles of the nearest responding fire department.

G. Any insurer who makes application to the commissioner for a rate filing shall provide in its application details as to what discount or reduced rate will be given to insureds who comply with the State Uniform Construction Code.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1975, No. 175, §1. Acts 1983, No. 518, §1; Acts 1984, No. 816, §1; Acts 1984, No. 872, §1; Acts 1992, No. 654, §1; Acts 1995, No. 223, §1; Acts 1997, No. 724, §1; Acts 2001, No. 169, §1; Acts 2003, No. 456, §1; Acts 2003, No. 1093, §1; Acts 2004, No. 239, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Acts 2008, No. 132, §1, eff. June 6, 2008; Redesignated from R.S. 22:1404 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 294, §1.

NOTE: Former R.S. 22:1457 redesignated as R.S. 22:18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1458 - Disclosure of financial condition for determination of rate increase

§1458. Disclosure of financial condition for determination of rate increase

The commissioner may require any insurer to furnish to him any financial information which he may request concerning the financial condition of the insurer. The commissioner may inspect records of an insurer or a rating organization at the home office or any branch office of such an insurer or rating organization.

Added by Acts 1978, No. 595, §1; Acts 1997, No. 649, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1404.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1458 redesignated as R.S. 22:19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1459 - Examinations and investigations; subpoena; discovery

§1459. Examinations and investigations; subpoena; discovery

While conducting any examination or investigation, under R.S. 22:1458 or otherwise as may be provided by provisions of this Subpart, the commissioner of insurance may obtain testimony or records or other materials under the powers he possesses in R.S. 22:1990 and 1991. The provisions of R.S. 22:1994 shall apply to any testimony, record, or other material obtained under the provisions of this Section.

Acts 1986, No. 843, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1404.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1459 redesignated as R.S. 22:20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1460 - Fire insurance rates; the Property Insurance Association of Louisiana

§1460. Fire insurance rates; the Property Insurance Association of Louisiana

A. Every insurance company authorized to write fire insurance in this state shall adhere to the rates promulgated by The Property Insurance Association of Louisiana as provided in this Section, and approved by the commissioner of insurance, except that any such insurer may deviate from such rates in accordance with R.S. 22:1468. Nothing in this Section shall be construed to require adherence to association rates by companies insuring special or particular kinds or classes of risks in connection with which an inspection or engineering service is maintained, provided rates for such risks are filed with the commissioner of insurance through a duly licensed company or through a rating organization licensed under R.S. 22:1466.

B.(1) The Property Insurance Association of Louisiana shall be continued and every insurance company, now or hereafter licensed and authorized to write fire insurance in this state, shall belong to such association.

(2) The board of directors of the association shall consist of nineteen members, as follows:

(a) One member shall be the commissioner of insurance or his designee.

(b) Three members shall be appointed by the commissioner of insurance, and each appointment shall be subject to confirmation by the Senate.

(c) Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

(d) One member shall be a representative designated by the Professional Insurance Agents of Louisiana.

(e) One member shall be a representative designated by the Independent Insurance Agents of Louisiana.

(f) One ex officio member who shall be the chairman of the House Committee on Insurance or a member of that committee designated by him.

(g) One ex officio member who shall be the chairman of the Senate Committee on Insurance or a member of that committee designated by him.

(h) Nine members who shall be elected from and by the membership of the association. These nine members shall include representatives of stock and nonstock members with consideration given to the ratio of their direct fire insurance premiums, less returned premiums, for the most recently available calendar year. Such direct fire insurance premiums, less returned premiums, shall be furnished the association by the commissioner of insurance.

(i) One member shall be a representative designated by the Louisiana Fire Chiefs Association.

(j) One member shall be a representative designated by the Louisiana State Firemen's Association.

(3) Each board member shall be entitled to one vote, except that the legislative members serving pursuant to Subparagraphs (2)(f) and (g) of this Subsection shall be nonvoting members who shall also not be counted for the purposes of a quorum. The officers shall consist of a president, vice president, and secretary-treasurer. The bylaws may provide for such other officers and employees as may be deemed necessary or advisable. The main office of the association shall be in the state of Louisiana, and branch offices may be established throughout this state.

C. The commissioner of insurance shall review the rates promulgated by the association or other rating organization to determine whether they meet the requirements of this Subpart. Such review shall be made in the same manner and subject to the same procedure as is provided in R.S. 22:1464.

D. The powers and duties of the association shall be:

(1) To inspect or cause to be inspected every risk specifically rated by schedule for property damage insurance and to make a written survey of such risk, which shall be filed as a permanent record in the main office of the association. Present inspections and surveys may be used in lieu of new inspections and surveys. Such survey or schedule shall give in detail the defects either of construction or of occupancy, or both, existing in the risk which affect the property damage rate. The rate at which the risk must be written by the members of the association shall be stated in the survey together with the relative measure which each defect bears to the fire hazard as a whole and to the basic cost of the same and the consequent proportionate value of each improvement suggested to minimize the chances of fire so that each assured may be informed as to the manner in which his rate was determined and the measures which should be taken to effect a reduction in the rate and the sum of each reduction. The records of the association shall be exempt from the application of R.S. 44:1 et seq., except that a copy of such survey shall be furnished, upon request, to the owner of every risk, or to any member company or resident agent, provided said company has a policy in effect on the risk, without expense to said owner.

(2) To make rates on fire and allied lines insurance as defined in Paragraph (10) of R.S. 22:47 and on such other coverages as are usually written by fire insurers on property other than motor vehicle insurance located in this state, in accordance with the provisions of this Subpart. However, by and with the approval of the commissioner of insurance, other rating organizations created for the purpose of making and promulgating rates for special or particular kinds or classes of business written by fire insurance companies may be licensed under the terms or conditions of this Subpart.

(3) Repealed by Acts 2013, No. 33, §2.

(4) To survey municipal areas for publication of public fire protection grading.

(5) To file fire insurance rating schedules with the commissioner of insurance.

(6) To review building plans and specifications and fire suppression system plans and specifications when submitted to it for review, and to offer nonbinding recommendations for upgrading the fire insurance rating.

(7) To review fire suppression system plans, when submitted to it, and to offer nonbinding recommendations to upgrade fire protection gradings of municipal areas.

(8) To promulgate average rates.

(9) To design and file policy forms with the department.

(10) To perform such functions, to engage in such activities, to employ personnel, consultants, and counsel, and to acquire equipment and facilities adequate to exercise the powers and duties authorized by law in order to encourage and promote programs, legislation, and regulations calculated to produce and maintain a healthy and competitive property insurance market in Louisiana for the benefit of the insuring public.

(11) To consider the addendum and other recommendations of the advisory committee of the board of directors of the Property Insurance Association of Louisiana in accordance with Subsection M of this Section and to make public the current addendum as approved by the board of directors of the Property Insurance Association of Louisiana.

E.(1) Expenses of the association shall be paid by its members and subscribers through assessments levied upon them by the association equitably in proportion to services rendered by the association to the individual member which, insofar as possible, shall be in proportion to the direct premiums, less returned premiums, written on properties located in this state by each insurer in the year before the preceding year, provided that any insurer member that has not operated in this state for the two full years next preceding the assessment shall be required to pay a proportionate payment based upon that part of the penultimate year it was operating in this state. Members who deviate from association rates shall be assessed on an amount of premium that would have been received had the association rates been charged. Any member-insurer may appeal to the commissioner of insurance to review and modify its assessment to assure that the assessment complies with the provisions of this Section. Credit in assessment shall not be taken for dividends paid to policyholders. The association shall have the right to charge subscribers for services rendered, and to charge members and subscribers reasonable entrance and annual membership and subscription fees.

(2) Upon the failure of any member or subscriber of the association to pay its lawful proportion of the expenses and the fees due by it, within thirty days after the same is due and payable, the association may refuse to furnish its services to the delinquent and may report such delinquency to the commissioner of insurance, who for such delinquency may suspend or revoke the license of the delinquent member insurer.

F. The association shall be subject to all the provisions of this Subpart governing and regulating other rating organizations hereunder.

G.(1) Debit fire insurance policies are defined as policies issued by companies which write fire insurance through debit agents operating on the debit agency system and which meet the other requirements of this Section. The method of premium payment for debit fire insurance in the state of Louisiana shall be only on a monthly or more frequent basis from the date this Act becomes effective. No debit insurance policy shall be issued for an annual or less frequent premium.

(2) Rates for debit fire insurance and allied lines shall be filed directly with the commissioner of insurance and shall be approved and supervised as to both initial filings and requested changes only by the commissioner. In all other respects, the commissioner of insurance shall have sole supervision and regulation of the operation of debit fire insurance and allied lines in the state of Louisiana, such insurers being specifically exempt from the assessments levied by the association.

H. There shall be no liability on the part of and no cause of action of any nature shall arise against the Property Insurance Association of Louisiana or any of its officers, directors, or employees, or against any of its members for any inspections, audits or other statutory duties performed hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the association, or at any administrative hearing conducted in connection therewith under the provisions of this Subpart.

I.(1)(a) Every insurance company authorized to write fire insurance in this state shall adhere to the rates promulgated by the Property Insurance Association of Louisiana and approved by the commissioner of insurance in accordance with Subsection A of this Section; however, whenever a public protection classification is changed to reflect improved fire protection in an area or for a governmental entity, the insurer shall reduce its premium for that policy and when the insurance protection class improves from a class two to a class one, the percentage amount of such premium reduction shall be uniform for all policies in the area whether the property is classified as commercial or residential. This reduction shall be granted prior to the next policy renewal or within sixty days from the effective date of the change in the public protection classification, whichever occurs first.

(b) Whenever a public protection classification is changed to reflect a detrimental change in fire protection in an area or for a governmental entity, an insurer may adjust its premium for that policy and the percentage amount of such adjustment shall be uniform for all policies in the area whether the property is classified as commercial or residential.

(2) The commissioner of insurance shall assess a penalty fine against any insurer which does not reduce its premium within the time periods specified in Paragraph (1) of this Subsection. The penalty shall be in an amount assessed by the commissioner but it shall be not less than one thousand dollars and not more than five thousand dollars per violation.

(3) All records of the commissioner of insurance that were used to determine the classification of a public fire protection area shall be open to inspection during normal business hours and upon reasonable notice given by the fire chiefs and the principal elected officials or their designees within the fire protection area. "Principal elected officials" means the mayors of towns, cities, and municipalities and the presidents of police juries.

J. A fire chief shall have the right to request a review of the public fire protection grading for his public fire protection area in accordance with R.S. 22:1461 through 1463.

K. The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of the Property Insurance Association of Louisiana and the Louisiana Automobile Insurance Plan. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all paper, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of the Property Insurance Association of Louisiana and the Louisiana Automobile Insurance Plan, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system. The legislative auditor shall also have access to and be permitted to examine all paper, books, accounts, records, files, instruments, documents, films, tapes, and any other third-party administrator or contractor, whether public or private, of the Louisiana Citizens Property Insurance Corporation where such information is related to the work performed by the third-party administrator or contractor for the Louisiana Citizens Property Insurance Corporation.

L. The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of the Property Insurance Association of Louisiana and the Louisiana Automobile Insurance Plan. The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the private water supply systems or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of all private water supply systems, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system.

M.(1) An advisory committee to the board of directors to the Property Insurance Association of Louisiana shall be formed. The advisory committee shall study and evaluate the public fire protection classification or grading for a public fire protection area, which shall include the Louisiana addendum to the ISO Fire Suppression Rating Schedule.

(2) The board of directors of the Property Insurance Association of Louisiana shall establish and provide for the meetings of the advisory committee which shall be composed as follows, with each individual member of the advisory committee serving as a voting member of the committee:

(a) Three members of the Property Insurance Association of Louisiana board of directors.

(b) One member from the Louisiana Fire Chiefs Association.

(c) One member from the Louisiana State Firemen's Association.

(d) One member from the Professional Fire Fighters Association of Louisiana.

(e) The director of the Fire Rating Division of the Property Insurance Association of Louisiana.

(f) The Louisiana State Fire Marshal.

(3) The chairman of the advisory committee shall be the executive director of the Property Insurance Association of Louisiana and shall be a non-voting member.

(4) The advisory committee shall serve in an advisory capacity to the board of directors of the Property Insurance Association of Louisiana.

Acts 1958, No. 125. Amended by Acts 1958, No. 128, §§1-4; Acts 1960, No. 296, §1; Acts 1962, No. 53, §1; Acts 1966, No. 136, §1; Acts 1974, No. 429, §1; Acts 1975, No. 311, §1; Acts 1979, No. 155, §1; Acts 1979, No. 646, §1; Acts 1987, No. 931, §1; Acts 1990, No. 252, §1; Acts 1995, No. 158, §1; Acts 1995, No. 326, §1; Acts 1999, No. 837, §1; Acts 1999, No. 1023, §1; Acts 2003, No. 456, §1; Acts 2003, No. 628, §1; Acts 2006, No. 809, §1; Acts 2007, No. 420, §1; Acts 2007, No. 459, §§1, 3, and 4, eff. Jan. 1, 2008; Acts 2007, No. 468, §1; Redesignated from R.S. 22:1405 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 900, §1, eff. July 9, 2008; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 703, §1, eff. Jan. 1, 2011; Acts 2013, No. 33, §§1, 2.

NOTE: Former R.S. 22:1460 redesignated as R.S. 22:871 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1461 - Board of review; membership; authority

§1461. Board of review; membership; authority

A. A board of review shall be established within the Department of Insurance to review public fire protection grading issued by the Property Insurance Association of Louisiana when a request for review is properly submitted. The board of review shall be composed of the following membership, each member to be chosen by the specified organization from its membership, unless otherwise indicated:

(1) One member from the Louisiana Fire Chiefs Association.

(2) One member from the Louisiana Municipal Association.

(3) One member from the American Water Works Association, Southwest Section, who shall be a Louisiana member with experience in public fire protection.

(4) One member from the Louisiana Association of Public Safety Communications Officers.

(5) One member who is an employee of the Louisiana Department of Insurance chosen by the commissioner of insurance.

B. A member of the board shall be elected by its membership as chairman for a term of one year.

C.(1) The initial member from the Louisiana Fire Chiefs Association and the initial member from the Louisiana Municipal Association shall each serve a term of three years; the initial member from the American Water Works Association, Southwest Section, shall serve a term of two years; and the initial member from the Louisiana Association of Public Safety Communications Officers shall serve a term of one year. Thereafter, such members shall serve a term of four years and no member shall serve more than two successive four-year terms.

(2) The member chosen by the commissioner of insurance shall serve a term concurrent with that of the commissioner making the appointment.

(3) If a member is unable to serve after being chosen by an organization, then another member from that organization shall be chosen after written notice of the vacancy and the reason for such vacancy is given to the other members of the board and the commissioner of insurance. The organization shall notify all members of the board and the commissioner of insurance of the new appointment.

D. Three members of the board shall constitute a quorum. No board member shall act in any case in which he has a personal pecuniary interest.

E. All decisions of the board shall include written reasons for the decisions. The vote of each member participating shall be recorded. The chairman shall only vote in the event of a tie.

F. The board shall establish rules and regulations for its own procedures not inconsistent with the provisions of the Louisiana Administrative Procedure Act (R.S. 49:951 et seq.). The board shall meet as determined by the chairman, but in any event, the board shall meet within ninety days after a proper request for review has been received. The board shall issue a decision within a period of ninety days after the board meets on such matter. The board shall meet in the public fire protection area for which a request for review has been filed.

G. The board of review shall have the authority to suspend a detrimental change in a public fire protection classification from the date a proper request for review is received until appropriate action is completed after a written decision has been issued. Upon completion of a hearing and review, the board shall instruct the Property Insurance Association of Louisiana to either reevaluate the public fire protection grading in accordance with its decision or impose the original public fire protection grading.

Acts 2006, No. 809, §1; Redesignated from R.S. 22:1405.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1461 redesignated as R.S. 22:70 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1461.1 - Redesignated as R.S. 22:1486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1461.1. Redesignated as R.S. 22:1486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1462 - Request for review of public fire protection grading

§1462. Request for review of public fire protection grading

A. The board shall not have authority to review a public fire protection grading issued by the Property Insurance Association of Louisiana unless all requirements of this Section have been satisfied.

B. A fire chief shall have sixty days from receipt of a public fire protection grading to review the results and dispute the grading by sending a dispute letter to the Property Insurance Association of Louisiana that specifically identifies the reasons for disagreement with the grading.

C. Within sixty days of receipt of the dispute letter from the fire chief, the Property Insurance Association of Louisiana shall send a written response to the fire chief specifically addressing each reason for disagreement with the grading. If such response is not sent within the sixty-day time period, then the fire chief shall have ten days to request the board to review the grading. The request for review shall be made in writing to the commissioner of insurance.

D. If the Property Insurance Association of Louisiana timely responds to the dispute letter of the fire chief, the fire chief shall have sixty days from receipt of the response to review it and either accept the response or request the board to review the disputed grading. The request for review shall be made in writing to the commissioner of insurance.

E. A fire chief shall not have authority to request the board to review a public fire protection grading unless he or his designee has attended the Professional Grading Assistance Program class, or has attended a class on the fire suppression grading schedule sponsored by the Louisiana Fire Chiefs Association or the Louisiana State Firemen's Association, or has attended a training seminar related to fire suppression grading that has been approved by either the Property Insurance Association of Louisiana or the Louisiana State University Fire and Emergency Training Institute.

Acts 2006, No. 809, §1; Redesignated from R.S. 22:1405.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1463 - Standard of review; rehearing

§1463. Standard of review; rehearing

A. The board of review shall determine whether the grading issued by the Property Insurance Association of Louisiana was proper according to that association's guidelines.

B. The fire chief and the Property Insurance Association of Louisiana shall both have the right to request that the board reconsider its decision. The request for rehearing shall be made in writing to the commissioner of insurance within ten days after receipt of the written decision of the board. The board may grant or deny the request for rehearing. If the request for rehearing is granted, the board shall meet within ninety days after granting the request for rehearing. The board shall issue a written decision within a period of ninety days after the rehearing. The board shall have authority to grant only one rehearing of a review of a public fire protection grading.

Acts 2006, No. 809, §1; Redesignated from R.S. 22:1405.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1464 - Rate filing

§1464. Rate filing

A.(1) Every insurer whose rates are subject to regulation under the provisions of this Subpart shall file with the commissioner, except as to individually rated excess insurance coverages which are not written according to manual rates or rating plans, every manual, minimum, class rate, rating schedule, or rating plan and every other rating rule and every modification of any of the foregoing which it proposes to use. Every such filing shall state the proposed effective date thereof and shall indicate the character and extent of the coverage contemplated. Specific inland marine rates on risks specifically rated, made by a rating organization, shall be filed with the commissioner.

(2) When a filing made pursuant to this Subsection is not accompanied by the information upon which the insurer or rating organization supports the rate filing, and the commissioner does not have sufficient information to determine whether the rate filing meets the requirements of this Subpart, it shall require such insurer or rating organization to furnish the information upon which it supports its filing, and the waiting periods provided in R.S. 22:1451(C)(1) shall commence as of the date the information is furnished to complete the filing.

(3) The commissioner is authorized to verify statistical data included in any rate filing made pursuant to this Section either by requiring substantiating written documentation or by inspecting records of insurers or rating organizations at the home office or any branch office of the insurer or rating organization.

B. An insurer may make a rate filing either by filing its final rates or by filing a loss cost multiplier and, if applicable, an expense constant adjustment to be applied to prospective loss costs that have been filed by an advisory organization on behalf of the insurer as permitted by R.S. 22:1471.

C. Specific inland marine rates on risks specially rated by a rating organization shall become effective when filed with the commissioner and shall be deemed to meet the requirements of this Subpart until such time as the commissioner reviews the filing and shall remain in effect until such time as a new filing is made or by action of the commissioner.

D. All rates, supplementary rate information, and any supporting information filed under this Subpart shall be open to public inspection upon expiration of the forty-five-day period as set forth in R.S. 22:1451(C)(1), or upon disapproval, except for information which is deemed confidential, trade secret, or proprietary by the insurer or filer.

E. Notwithstanding any other provision in this Section to the contrary, a rate in excess of the rate provided in a filing otherwise applicable may be applied to an insured on a specific risk, provided the insurer files a written application to the commissioner stating the reasons for the excess rate and the excess rate is approved by the commissioner.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1964, No. 362, §1; Acts 1966, No. 136, §1; Acts 1978, No. 523, §1; Acts 1978, No. 525, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1988, No. 357, §1, eff. Sept. 1, 1988; Acts 1991, No. 814, §2; Acts 2003, No. 456, §§1 and 2; Acts 2005,1st Ex. Sess., No. 12, §2, eff. Nov. 29, 2005; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1407 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1464 redesignated as R.S. 22:1484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1464.1 - Redesignated as R.S. 22:1485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1464.1. Redesignated as R.S. 22:1485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1465 - Disapproval of filings; rates; procedures

§1465. Disapproval of filings; rates; procedures

A.(1) The commissioner shall disapprove a rate in a competitive market only if he determines that the rate is inadequate or unfairly discriminatory. The commissioner shall disapprove a rate for use in a noncompetitive market only if he determines that the rate is excessive, inadequate, or unfairly discriminatory.

(2) If within the forty-five-day waiting period or any extension of this period as provided in R.S. 22:1451, the commissioner finds that a filing does not meet the requirements of this Subpart, he shall send to the insurer or rating organization which made such filings written notice of disapproval of such filing specifying wherein he finds such filing fails to meet the requirements of this Subpart and stating that such filing shall not become effective.

(3)(a) If at any time after a filing has become effective under R.S. 22:1451, the commissioner finds that a filing does not meet the requirements of this Subpart, he shall request a public hearing to be held upon not less than ten days' written notice, specifying the matters to be considered at such hearing to every insurer and rating organization which made such filing, and the commissioner shall thereafter issue an order specifying in what respects, if any, the commissioner finds that such filing fails to meet the requirements of this Subpart, and stating when, within a reasonable period thereafter, such filing shall be deemed no longer effective.

(b) If an insurer appeals the disapproval of a rate filing pursuant to R.S. 22:1469, the insurer may continue to use the disapproved rate pending a final ruling on such appeal. All funds collected by the insurer subsequent to the commissioner's rate disapproval but pending the final disposition of the appeal which are in excess of the previously approved rate shall be segregated and maintained by the insurer in an escrow account which shall be pledged to the commissioner for the benefit of the insureds.

B.(1) Any insurer whose rate filing is returned as incomplete more than once or disapproved or not acted upon within forty-five days from the date of receipt by the commissioner under this Subsection shall be given a public hearing upon written request made within thirty days of the return of the rate filing, disapproval of the rate filing, or inaction of the commissioner.

(2) If the commissioner, after conducting a public hearing, disapproves a new rate or rate change, he shall issue his order within thirty days of such hearing and shall specify the reasons why the new rate or rate change does not comply with the requirements of this Subpart. The commissioner's order shall state a date, not later than thirty days after the date of the order, on which the new rate or rate change shall be discontinued. Copies of said order shall be sent to every such insurer and rating organization. Said order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in said order.

C. Any person or organization aggrieved with respect to any filing which is in effect may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.; however, the insurer or rating organization that made the filing shall not be authorized to proceed under this Subsection.

Acts 1958, No. 125; Acts 1960, No. 296, §1; Acts 1966, No. 136, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1408 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1465 redesignated as R.S. 22:1294 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1466 - Other rating organizations

§1466. Other rating organizations

A. A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this state, may make application to the commissioner of insurance for license as a rating organization for such kinds of insurance, or subdivision, or class of risk, or a part or combination thereof as are specified in its application and shall file therewith the following: (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business; (2) a list of its members and subscribers; (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or a division or process affecting such rating organization may be served; and (4) a statement of its qualifications as a rating organization. If the commissioner finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that the public interest would be served by issuing a license to such organization, not otherwise licensed, for a kind or class of insurance subject to this Subpart, and that its constitution, articles of agreement or association, or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, the commissioner shall issue a license specifying the kinds of insurance, or subdivision, or class of risk, or part or combination thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the commissioner within sixty days of the date of its filing. Licenses issued pursuant to this Section shall remain in effect for three years unless sooner suspended or revoked by the commissioner. Licenses issued pursuant to this Section may be suspended or revoked by the commissioner in accordance and compliance with R.S. 49:961 in the event the rating organization ceases to meet the requirements of this Subsection. Every rating organization shall notify the commissioner promptly of every change in the following: (1) its constitution, its articles of agreement, or association, or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business; (2) its list of members and subscribers; and (3) the name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting such rating organization may be served.

B. Subject to rules and regulations which have been approved by the commissioner of insurance as reasonable, each rating organization, including the Property Insurance Association of Louisiana, shall permit any insurer not a member to be a subscriber to its rating services for any kind of insurance, subdivision, or class of risk or a part or combination thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the commissioner at a public hearing held upon at least ten days' written notice to such rating organization and to such subscriber or insurer. If the commissioner finds that such rule or regulation is unreasonable in its application to subscribers, the commissioner shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the commissioner as if the application had been rejected. If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the commissioner shall order the rating organization to admit the insurer as a subscriber. If the commissioner finds that the action of the rating organization was justified, it shall make an order affirming its action.

C. No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

D. Cooperation among rating organizations or among rating organizations and insurers in ratemaking or in other matters within the scope of this Subpart is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this Subpart which are applicable to filing generally. The commissioner of insurance may review such cooperative activities and practices and if, after a public hearing, it finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, the commissioner shall issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, and requiring the discontinuance of such activity or practice.

E. Any rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission. Such rules shall contain a provision that in the event any insurer does not within sixty days furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization it shall be the duty of the rating organization to notify the commissioner of insurance. No such notification shall be furnished to the commissioner if a public hearing will be required. All information submitted for examination shall be confidential.

F. Any rating organization may subscribe for or purchase actuarial, technical, or other services, and such services shall be available to all members and subscribers without discrimination.

G.(1) Notwithstanding any contrary provision of this Title, a rating organization shall make informational filings only and shall not promulgate rates, except as otherwise provided in this Subsection, or as designated or authorized by the commissioner of insurance because of lack of credibility of data in the statistical base. All such filings shall be subject to actuarial interpretation by the commissioner and shall in no case include specific rates. Each insurer who is a subscriber to a rating organization shall file its rates individually.

(2) The following associations shall be authorized to make filings, including rate filings, for their members:

(a) The Property Insurance Association of Louisiana.

(b) The Louisiana Automobile Insurance Plan.

(c) The Louisiana Joint Reinsurance Association (FAIR plan).

(d) The Louisiana Insurance Underwriting Association (Coastal plan).

(e) The Louisiana Title Insurance Statistical Services Organization.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1986, No. 37, §1, eff. June 13, 1986; Acts 1988, No. 357, §1, eff. Sept. 1, 1988; Acts 2003, No. 456, §1; Acts 2006, No. 828, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1409 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1466 redesignated as R.S. 22:1284 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1467 - Louisiana Title Statistical Services Organization

§1467. Louisiana Title Statistical Services Organization

A. Louisiana Title Statistical Services Organization is a private rating organization pursuant to R.S. 22:1466, authorized to make title insurance rate filings to the commissioner of insurance on behalf of its members, which shall be based on information derived from statistical plans developed by the Louisiana Title Statistical Services Organization and approved by the commissioner and not from individual expenses or from individual loss cost multipliers. Membership in Louisiana Title Statistical Services Organization shall be voluntary; however, no title insurer properly licensed to do business in the state of Louisiana shall be denied membership provided said title insurer complies with the charter and bylaws of the Louisiana Title Statistical Services Organization.

B. Subject to the provisions of Subsection A of this Section, the commissioner of insurance shall review the rates promulgated by the rating organization to determine whether they meet the requirements of this Subpart. Such review shall be made in the same manner and subject to the same procedure as is provided in R.S. 22:1464.

C. The board of directors for Louisiana Title Statistical Services Organization shall be elected by the membership, but at all times the board of directors shall include the following three members:

(1) One member who shall be the commissioner of insurance or his designee.

(2) One ex officio member who shall be the chairman of the House Committee on Insurance or a member of that committee designated by him.

(3) One ex officio member who shall be the chairman of the Senate Committee on Insurance or a member of that committee designated by him.

D. Each board member shall be entitled to one vote, except that the legislative members serving pursuant to Paragraphs (C)(2) and (3) of this Section shall be nonvoting members who shall also not be counted for the purposes of a quorum. The officers shall consist of a president, vice president, and secretary-treasurer. The bylaws may provide for such other officers and employees as may be deemed necessary or advisable.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against Louisiana Title Statistical Services Organization or any of its officers, directors, or employees, or against any of its members for any inspections, audits, or other statutory duties performed hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the association, or at any administrative hearing conducted in connection therewith under the provisions of this Subpart.

Acts 2006, No. 828, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1409.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1467 redesignated as R.S. 22:43 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1468 - Deviations

§1468. Deviations

A. Every member of or subscriber to the Property Insurance Association of Louisiana or other rating organization shall adhere to the rates and filings made on its behalf by such organization, except that:

(1) In case of fire, title, marine, and inland marine insurance to which this Subpart applies, any insurer may make written application to the commissioner of insurance for permission to file a deviation from the class rates, schedules, rating plans, or rules respecting any kind of insurance, or class of risk within a kind of insurance or combination thereof. Such application shall specify the basis for the modification, and copy thereof shall also be sent simultaneously to such rating organization concerned.

(2) In the case of casualty insurance to which this Subpart applies, any insurer may make written application to the commissioner of insurance for permission to file a uniform percentage decrease or increase to be applied to the premiums produced by the rating system prescribed or permitted by the commissioner for a kind of insurance, or for a class of insurance which is found by the commissioner to be a proper rating unit for the application of such uniform percentage decrease or increase, or for a subdivision of a kind of insurance (a) comprised of a group of manual classifications which is treated as a separate unit for rate-making purposes, or (b) for which separate expense provisions are included in the rating system prescribed or permitted by the commissioner. Such application shall specify the basis for the modification and shall be accompanied by the data upon which the applicant relies.

B. Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

C. In considering the application for permission to file such deviation in the case of fire, marine, and inland marine insurance, the commissioner of insurance shall give consideration to the available statistics and the applicable principles for ratemaking as provided in R.S. 22:1464. The commissioner shall approve such application if the rate sought to be used meets the requirements of R.S. 22:1464(A)(3).

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1966, No. 136, §1; Acts 2003, No. 456, §1; Acts 2006, No. 828, §1; Acts 2007, No. 459, §§3 and 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1410 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1468 redesignated as R.S. 22:45 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1469 - Appeal by subscriber to a rating organization

§1469. Appeal by subscriber to a rating organization

A. Any member of or subscriber to a rating organization may appeal to the commissioner from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization. The commissioner shall, after a public hearing held upon not less than ten days' written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, he may, in the event the commissioner finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with the findings of the commissioner within a reasonable time after the issuance of such order. All appeals shall be to the commissioner, who shall hold a public hearing on the appeal.

B. Any insurer or member of or subscriber to a rating organization may appeal from the decision of the commissioner in disapproving any proposed change in or addition to the filings of such insurer or member of or subscriber to a rating organization. All such appeals shall be to the Nineteenth Judicial District Court in accordance with the provisions of the Louisiana Code of Civil Procedure.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1411 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1469 redesignated as R.S. 22:572 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1470 - Information to be provided insureds; hearings and appeals of insureds

§1470. Information to be provided insureds; hearings and appeals of insureds

A. Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving a written request from an insured, provide to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate. The insurer may charge a reasonable rate to provide the information.

B. Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard in person or by his authorized representative, on his written request to review the manner in which such rating system has been applied in connection with the insurance afforded him. If the rating organization or insurer fails to grant or reject such request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected. Any party affected by the action of such rating organization or such insurer, except for a workers' compensation insurer, on such request may, within thirty days after written notice of such action, appeal to the commissioner of insurance, who, after a public hearing held upon not less than ten days' written notice to the appellant and to such rating organization or insurer, may affirm or reverse such action. Except as provided in R.S. 23:1395(A), any party affected by the action of a workers' compensation insurer may appeal in accordance with the procedures adopted by the commissioner and thereafter to the Nineteenth Judicial District Court in accordance with the provisions of the Louisiana Code of Civil Procedure. In the event that this Section is in conflict with R.S. 23:1395(A), the provisions of R.S. 23:1395(A) shall control.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1993, No. 547, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1412 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1470 redesignated as R.S. 22:573 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1471 - Advisory organizations

§1471. Advisory organizations

A. Every group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organization or any division in rate making, by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make filings under this Subpart, shall be known as an advisory organization.

B. Every advisory organization shall file with the commissioner of insurance each of the following: (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation and of its bylaws, rules, and regulations governing its activities. (2) a list of its members. (3) the name and address of a resident of this state upon whom notices or orders of the commissioner, or process issued at the direction of the commissioner may be served. and (4) an agreement that the commissioner may examine such advisory organization in accordance with the provisions of Chapter 8 of this Title.

C. If after a public hearing, the commissioner of insurance finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, the commissioner shall issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this Subpart, and requiring the discontinuance of such act or practice.

D. No insurer which makes its own filings nor any rating organization shall support its filings by statistics or adopt rate-making recommendations, furnished to it by an advisory organization which has not complied with this Section or with an order of the commissioner of insurance involving such statistics or recommendations issued under Subsection C of this Section. If the commissioner finds such insurer or advisory organization to be in violation of this Subsection, he may issue an order requiring the discontinuance of such violation.

E. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1413 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1471 redesignated as R.S. 22:1336 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1471.1 - Redesignated as R.S. 22:1895 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1471.1. Redesignated as R.S. 22:1895 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1472 - Joint underwriting or joint reinsurance

§1472. Joint underwriting or joint reinsurance

A. Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance, shall be subject to regulations and penalties as provided by this Subpart. Joint reinsurance shall also be subject to the provisions of R.S. 22:1474 and Chapter 8 of this Title.

B. If, after a hearing, the commissioner of insurance finds that any activity or practice of any such group, association, or other organization is unfair, unreasonable, or otherwise inconsistent with the provisions of this Subpart, the commissioner shall issue a written order specifying in what respects such activity or practice is unfair, unreasonable, or otherwise inconsistent with the provisions of this Subpart, and shall require the discontinuance of such activity or practice.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1414 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1472 redesignated as R.S. 22:1289 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1473 - Rate administration

§1473. Rate administration

A. Recording and reporting of loss and expense experience. The commissioner of insurance shall promulgate reasonable rules and statistical plans, reasonably adapted to each of the rating systems on file with the commissioner, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner in determining whether rating systems comply with the standards set forth in R.S. 22:1454. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In promulgating such rules and plans, the commissioner shall give due consideration to the ratings systems on file with the commissioner and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The commissioner may designate one or more rating organizations or other agencies to assist it in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

B. Interchange of rating plan data. Reasonable rules and plans may be promulgated by the commissioner of insurance for the interchange of data necessary for the application of rating plans.

C. Consultation with other states. In order to further uniform administration of rate regulatory laws, the commissioner of insurance, and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to ratemaking and the application of rating systems.

D. Rules and regulations. The commissioner of insurance may make reasonable rules and regulations necessary to effect the purposes of this Subpart, but no such rule or regulation shall unfairly discriminate against any insurer on account of its plan of operation or otherwise, regardless of whether or not any such insurer is a member of a rating organization.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1989, No. 346, §1; Acts 1991, No. 1026, §2; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1415 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1473 redesignated as R.S. 22:1487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1474 - False or misleading information

§1474. False or misleading information

No person or organization shall willfully withhold information from or knowingly give false or misleading information to the commissioner, any statistical agency designated by him, any rating organization, or any insurer which will affect the rates or premiums chargeable under this Subpart. A violation of this Section shall subject the one guilty of such violation to the penalties provided for in this Code.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1416 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1474 redesignated as R.S. 22:23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1475 - Assigned risks; governing committee of the Louisiana Automobile Insurance Plan

§1475. Assigned risks; governing committee of the Louisiana Automobile Insurance Plan

A. With respect to casualty insurance to which this Subpart applies, agreement may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but who are unable to procure such insurance through ordinary methods, and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the commissioner of insurance. No domestic insurance company shall be denied servicing carrier status.

B. The governing committee of the assigned risks, or "Louisiana Automobile Insurance Plan", shall consist of the following nine members:

(1) One member shall be the commissioner of insurance or his designee.

(2) One member designated by the commissioner of insurance.

(3) One member shall be a representative designated by the Louisiana Association of Fire and Casualty Insurance Companies.

(4) One member shall be appointed by the president of the Senate.

(5) One member shall be appointed by the speaker of the House of Representatives.

(6) The remaining four members shall consist of representatives selected from and by the membership subject to final approval by the commissioner of insurance.

C, D. Repealed by Acts 2010, No. 703, §2, eff. January 1, 2011.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1. Acts 1985, No. 644, §1; Acts 1986, No. 1021, §1; Acts 1993, No. 599, §1; Acts 2007, No. 459, §§1, 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1417 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §2, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1475 redesignated as R.S. 22:24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1476 - Assessments against insurers; dedications

§1476. Assessments against insurers; dedications

A.(1) Sufficient funds determined by the commissioner of insurance shall be provided by all insurers doing business in this state and subject to this Subpart, by the payment of an assessment to be levied against them by the commissioner in proportion to their gross direct premiums received in this state in the preceding year, less returned premiums. No such assessment shall exceed one percent of such premiums.

(2) An amount equal to two and one-fourth hundredths of one percent of the gross direct premiums received in this state, in the preceding year; two and thirty-seven hundredths of one percent of the direct gross premiums received in this state, in the year 2001; and two and one-half hundredths of one percent of the direct gross premiums received in the state, in the year 2003 and every year thereafter by insurers doing business in this state and subject to this Subpart, less returned premiums shall be deposited by the commissioner of insurance with the state treasurer to be credited to a special fund created in the state treasury entitled the Municipal Fire and Police Civil Service Operating Fund, hereinafter known as the "fund". Subject to an annual appropriation by the legislature pursuant to the provisions of R.S. 33:2480 and 2540, monies in the fund shall be used solely to support the operations of the office of state examiner, Municipal Fire and Police Civil Service. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and interest earned on investment of these monies shall be credited to the state general fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall revert to the state general fund.

(3) Regardless of the percentage assessed by the commissioner of insurance, an amount equal to seven-tenths of one percent of the gross direct premiums received in this state, in the preceding year, by insurers doing business in this state and subject to this Subpart, less returned premiums shall be deposited by the commissioner with the state treasurer on behalf of the Municipal Police Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the Firefighters' Retirement System for the exclusive use of these retirement systems and allocated as follows:

(a)(i) First, the assessment shall be used for funding of mergers of local retirement systems with these statewide retirement systems, such mergers to be funded over a period of thirty years, unless the Public Retirement Systems' Actuarial Committee deems a shorter period appropriate. Such shorter period shall not use more than five percent of the total assessment in any one year, nor shall the aggregate of all mergers being funded in any one year use more than twenty-five percent of the total assessment in any one year.

(ii) One million five hundred thousand dollars of the twenty-five percent of the total assessment which is allocated for the purpose of mergers shall be expended first to fund the annual actuarial cost incurred by the State Police Pension and Retirement System with regard to implementation of Acts 2001, No. 1160, and this one million five hundred thousand dollars shall be expended prior to the funding of any mergers.

(b)(i) Second, any funds that remain after the allocations provided for in Subparagraph (a) of this Paragraph shall be used as provided for in Item (ii) of this Subparagraph, in meeting the remaining portion of the actuarially required contributions after receipt of the employee contributions at the rate established in R.S. 11:62(3), (6), and (9), after receipt of the employer contributions at the rate established in R.S. 11:103(C), and after receipt of all dedicated funds and taxes referred to in R.S. 11:103(C)(2)(a), in the amounts determined by the Public Retirement Systems' Actuarial Committee.

(ii)(aa) Any funds that remain after the allocations provided for in Subparagraph (3)(a) of this Paragraph shall be divided into three thirds and, then, a one-third portion shall be allocated separately to each of the three systems. Except as otherwise provided in this Item, each such system shall not receive a greater portion than one-third.

(bb) It is hereby acknowledged that any one system may not need the entire one-third portion that it receives each year to meet the remaining portion of its actuarially required contributions. In that event, any unused allocated funds shall be reallocated to such other system or systems of the three systems that have a need for additional funds to meet the remaining portion of the actuarially required contributions.

(cc) If one system does not need its total annual allocated portion, but two other systems do use their total annual allocated portions to meet the remaining portion of the actuarially required contributions and need additional funds for that purpose, then the unused allocated portion of the system that did not use its total annual allocated portion shall be divided equally between the two systems that need additional funds to meet the remaining portion of their actuarially required contributions, except that any funds not needed by either such system shall be reallocated to the other such system to meet the remaining portion of the actuarially required contributions.

(dd) Funds that are reallocated to a system pursuant to Subitem (bb) or (cc) of this Item shall be limited to the amount that is necessary to meet the remaining portion of the actuarially required contributions of the receiving system.

(c) The phrase "retirement system" or "system" as used in Paragraphs (3), (4), and (5) of this Subsection shall include the Sheriffs' Pension and Retirement Fund, as applicable, notwithstanding that it is technically a retirement fund and not a retirement system.

(4) After payment of the amounts established by the Public Retirement Systems' Actuarial Committee to the retirement systems as provided for in Paragraph (3) of this Subsection, all remaining funds shall be remitted to the state general fund.

(5) Any insurer which has not had one full year of experience immediately preceding said assessment, shall pay a sum to be fixed by the commissioner of insurance, and the following years its proportion shall be based upon its estimated premiums for the current year, subject to revision at the end of the year in accordance with the gross premiums received by said insurer, as hereinabove provided.

B. The expenses of the commissioner of insurance shall be met by an annual assessment on each insurer subject to this Subpart on the direct premiums, less return premiums, developed by it from the rates subject to regulation. The amount of such assessment shall be determined by the commissioner, but no such assessment shall exceed one percent of such premiums.

C. The expense fund so created shall be subject to the sole control of the commissioner of insurance, but shall be subject to budgetary controls as authorized in Title 39 of the Louisiana Revised Statutes of 1950; provided, however, that all surplus funds presently in said fund shall be immediately remitted to the general fund of the state and provided further that all surplus funds at the end of each fiscal year hereafter shall be remitted to the general fund of the state.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1962, No. 10, §1; Acts 1972, No. 119, §1; Acts 1973, No. 188, §1; Acts 1974, No. 323, §1; Acts 1979, No. 434, §2; Acts 1980, No. 799, §4, eff. Aug. 1, 1980; Acts 1991, No. 397, §2, eff. July 1, 1991; Acts 1992, No. 497, §1, eff. July 1, 1992; Acts 1999, No. 931, §1; Acts 2001, No. 1160, §2, eff. July 1, 2001; Acts 2003, No. 456, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1419 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 226, §13(A), eff. June 30, 2009.

NOTE: Former R.S. 22:1476 redesignated as R.S. 22:1896 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Acts 2009, No. 226, §13(A), eff. June 30, 2009, provides that the state treasurer is hereby authorized and directed to transfer Two Hundred Fifty-Nine Thousand Eight Hundred Fifty Dollars from the Municipal Fire and Police Civil Service Operating fund to the Overcollections Fund (R.S. 39:100.21).



RS 22:1477 - Public property rates

§1477. Public property rates

The rates of fire, windstorm, and hail insurance covering state, parochial, and municipal public buildings or other public property shall be subject to supervisory and experience credits as promulgated by the Property Insurance Association of Louisiana.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 1985, No. 228, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1421 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1477 redesignated as R.S. 22:1332 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1478 - Right to employ attorney

§1478. Right to employ attorney

In the event the commissioner deems it necessary to take any legal step or to file any suit or other proceedings to carry out the provisions of this Subpart, he shall have the right to employ an attorney for said purpose, provided the fees to be paid said attorney shall be approved by the attorney general. It shall be the duty of the attorney general to render advice to the commissioner upon request.

Acts 1958, No. 125. Amended by Acts 1960, No. 296, §1; Acts 2003, No. 456, §1; Acts 2007, No. 459, §1, eff. Jan 1, 2008; Redesignated from R.S. 22:1422 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1478 redesignated as R.S. 22:1271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1479 - Consumer representation; attorney general

§1479. Consumer representation; attorney general

In all proceedings before the commissioner, the attorney general shall have the right to represent the interest of the people of the state of Louisiana. The attorney general, or his designee, shall have the right to question witnesses, including industry or company representatives and all other appearing before the commissioner, and shall have the right to issue subpoenas to compel the attendance of witnesses and the production of documents.

Acts 1986, No. 834, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1422.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1479 redesignated as R.S. 22:724 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1480 - Repealed by Acts 2010, No. 703, §2, eff. Jan. 1, 2011.

§1480. Repealed by Acts 2010, No. 703, §2, eff. Jan. 1, 2011.



RS 22:1481 - Worker's compensation rates; safe workplace discount; criteria; inspection

§1481. Worker's compensation rates; safe workplace discount; criteria; inspection

A. Any insurer submitting rates and rating plans under this Subpart for worker's compensation policies may, but shall not be required to, provide for a safe workplace discount on worker's compensation premiums for those Louisiana employers who meet criteria, as established by the commissioner, to promote and maintain safety in the workplace. Such discount shall not exceed twenty percent of the amount of the premium.

B. The commissioner may promulgate rules and regulations specifying criteria for the safe workplace discount. He may also promulgate rules and regulations providing for an inspection program to establish the eligibility of any employer for a safe workplace discount, the premium volume to qualify, and the percent of discount available to eligible employers.

C. Any rules and regulations promulgated to provide for a safe workplace discount under the provisions of this Section shall become effective no later than July 1, 1990.

Acts 1989, No. 664, §1; Redesignated from R.S. 22:1424 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1481 redesignated as R.S. 22:1501 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1482 - Military personnel premium discount; rebates

§1482. Military personnel premium discount; rebates

A. Beginning on July 1, 2006, and thereafter, every motor vehicle insurer authorized to transact business in this state shall provide to active military personnel based in this state a discount of twenty-five percent of the premium on any automobile liability insurance policy purchased in this state to cover motor vehicles owned by such military personnel.

B. Insurers providing the discount authorized by this Section to active military personnel shall be entitled to a credit that shall be applied toward the premium taxes imposed under R.S. 22:838 and 831 in an amount equal to the discount actually provided. To the extent an insurer's credit authorized in this Section exceeds the insurer's premium tax liability, the amount of credit not used to offset premium taxes due shall be considered overpaid taxes and shall be refundable to the insurer, without interest. Such insurers shall submit to the commissioner of insurance the documents, evidence, and proof required, in accordance with the rules and regulations adopted by the commissioner, to establish the discounts actually provided.

C. The commissioner of insurance shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Section. The rules and regulations shall include and not be limited to the following:

(1) Provisions defining and delineating active military personnel who may receive the discount.

(2) Recordkeeping requirements for the insurers.

(3) Procedures for submitting claims for premium tax credits.

(4) A listing of the documents, evidence, and proof necessary to establish a valid claim.

(5) Time requirements and limitations for the submission of a claim, examination of the claim, and a final decision by the commissioner.

(6) Other such provisions necessary for the proper implementation of this Section.

Acts 2004, No. 770, §1; Acts 2005, No. 408, §1, eff. July 11, 2005; Redesignated from R.S. 22:1425 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1482 redesignated as R.S. 22:1502 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1482.1 - Military personnel premium discount for homeowner's insurance

§1482.1. Military personnel premium discount for homeowner's insurance

A. Beginning August 1, 2008, and thereafter, every homeowner's insurer authorized to transact business in this state and offering homeowner's coverage in this state may provide to active military personnel based in this state a discount of ten percent of the premium on any homeowner's insurance policy purchased in this state to cover immovable property owned by such military personnel.

B. The commissioner of insurance shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Section. The rules and regulations shall include and not be limited to the following:

(1) Provisions defining and delineating active military personnel who may receive the discount.

(2) Recordkeeping requirements for the insurer.

(3) Other such provisions necessary for the proper implementation of this Section.

Acts 2008, No. 849, §1.



RS 22:1483 - Premium discounts, credits, rate differentials, adjustments in deductibles, and other adjustments for compliance with building codes and for damage mitigation

§1483. Premium discounts, credits, rate differentials, adjustments in deductibles, and other adjustments for compliance with building codes and for damage mitigation

A. Any insurer required to submit rates and rating plans to the commissioner of insurance shall provide an actuarially justified discount, credit, rate differential, adjustment in deductible, or any other adjustment to reduce the insurance premium to insureds who build or retrofit a structure to comply with the requirements of the State Uniform Construction Code.

B. Any insurer required to submit rates and rating plans to the commissioner of insurance shall provide an actuarially justified discount, credit, rate differential, adjustment in deductible, or any other adjustment to reduce the insurance premium to insureds who install mitigation improvements or retrofit their property utilizing construction techniques demonstrated to reduce the amount of loss from a windstorm or hurricane. Such mitigation improvements or construction techniques shall include but not be limited to roof deck attachments; secondary water barriers; roof coverings; brace gable ends; construction techniques which enhance or reinforce roof strength; roof-covering performance; roof-to-wall strength, wall-to-floor-to-foundation strength; opening protection; and window, door, and skylight strength.

C. The commissioner of insurance, in consultation with the State Uniform Construction Code Council, shall, no later than January 1, 2008, promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section. The rules and regulations may include but not be limited to the following:

(1) Provisions defining and delineating the criteria for discounts, credits, rate differentials, adjustments in deductibles, or any other adjustments to reduce the insurance premium and how such discounts, credits, rate differentials, adjustments in deductibles, or any other adjustments are computed in determining their application in each premium quoted.

(2) Those items necessary for an insurer to compute or otherwise determine the actuarially justified amount of any premium rate reduction, discount, credit, rate differential, reduction in deductible, or other adjustment available to an insured.

(3) Provisions establishing the inspection and certification requirements for insureds who comply with the provisions of this Section.

(4) Recordkeeping requirements for insurers.

Acts 2007, No. 323, §1, eff. July 9, 2007; Redesignated from R.S. 22:1426 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1483 redesignated as R.S. 22:1503 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1484 - Property, casualty, and liability insurance; premium increase by insurer without or with material change in circumstances of insured; notice of premium increase

§1484. Property, casualty, and liability insurance; premium increase by insurer without or with material change in circumstances of insured; notice of premium increase

A.(1) No insurer shall be entitled to an additional premium for a commercial property, casualty, or liability insurance policy which has been in effect for more than ninety days or for a noncommercial property, casualty, or liability insurance policy which has been in effect for more than sixty days when there has been no material change in the circumstances of the insured from those stated by the insured in his application for the policy. For an insurance company to be entitled to any additional premium, the insured must receive a billing notice and either an explanation of any premium increase or a statement that asks the insured to contact either the insurance company or its producer if the insured has any questions about the billing notice or the premium increase, within the first sixty days of the effective date of the policy. If the company or agent fails to bill the insured within the first sixty days of the effective date of the policy, the insured shall not be responsible for payment of such additional premium, shall not be penalized for nonpayment of that additional premium, and his policy shall not be cancelled for failure to pay such additional premium.

(2) A notice of an additional premium for a commercial property, casualty, or liability insurance policy which has been in effect for less than ninety days or for a noncommercial property, casualty, or liability insurance policy which has been in effect for less than sixty days when there has been a material change in the circumstances of the insured from those stated by the insured in his application for the policy shall be mailed or delivered to the insured at least thirty days prior to the date that the additional premium is due.

B. In this Section, "material change" shall mean any change in any matter which, if stated on the application, would have resulted in a different initial premium for the policy.

C. Nothing in this Section shall be construed to prevent an insurer from making rate changes at subsequent renewal dates of the policy.

D. This Section does not apply to audit type policies where the actual premium is to be determined at a later date.

E. This Section does not apply to property subject to ratings by the Property Insurance Association of Louisiana.

Acts 1988, No. 359, §1, eff. Sept. 1, 1988; Acts 1989, No. 658, §1; Acts 1991, No. 769, §1; Acts 1993, No. 196, §1; Acts 2006, No. 784, §1, eff. June 30, 2006; Acts 2006, No. 787, §1; Redesignated from R.S. 22:1464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 703, §1, eff. Jan. 1, 2011.

NOTE: Former R.S. 22:1484 redesignated as R.S. 22:1504 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1485 - Homeowner's insurance; premium discounts

§1485. Homeowner's insurance; premium discounts

A. As used in this Section, the following terms shall have the following meanings:

(1) "Mobile home", "manufactured home", and "manufactured housing" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length or, when erected on site, is three hundred twenty or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating and air conditioning, and electrical systems contained therein.

(2) "Permanently structured home" means a structure with a permanent foundation that is not considered manufactured or mobile.

(3) "Security system" means a monitored security device that is wired to a local law enforcement or fire department.

B. Every insurer authorized to issue a policy of homeowner's insurance in this state who offers a policy premium discount based on the installation or existence of a security system in a permanently structured home shall provide the same or a similar premium discount for policies of homeowner's insurance covering mobile homes, manufactured homes, or manufactured housing.

Acts 1997, No. 185, §1; Redesignated from R.S. 22:1464.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1485 redesignated as R.S. 22:1505 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1486 - Redesignated as R.S. 22:75 by Acts 2010, No. 703, §3, eff. Jan. 1, 2011.

§1486. Redesignated as R.S. 22:75 by Acts 2010, No. 703, §3, eff. Jan. 1, 2011.



RS 22:1487 - Comparison data for automobile insurance policies

§1487. Comparison data for automobile insurance policies

A. The Department of Insurance may compile computerized comparisons of premiums charged and coverage available for automobile insurance policies for typical individuals, families, and businesses, broken down by geographic area and by different deductible levels. The department may make such information available to consumers upon request and upon payment of a nominal fee designed to cover the cost of printing, but not of compiling or analyzing such data.

B. The department may prepare a comparison summary of automobile insurance rates for policies delivered or issued for delivery in this state and shall publish such summary twice annually in the official journal of this state.

C. The department may annually publish in pamphlet form, and make available to consumers, information useful to consumers in choosing automobile insurance coverage, including information about certain policy provisions of which consumers should be particularly careful.

Acts 1993, No. 959, §1; Redesignated from R.S. 22:1473 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1487 redesignated as R.S. 22:1507 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1488 - Homeowner's insurance clarity; publication of aggregate data; penalties

§1488. Homeowner's insurance clarity; publication of aggregate data; penalties

A.(1)(a) Each insurance company authorized to write homeowner's insurance in this state shall annually submit to the commissioner, commencing on or before May 1, 2015, for homeowner's insurance policies, the total amount of direct paid losses reported by peril less all deductibles, the number of policies written, and the direct written premiums for the prior calendar year. The insurance company shall report the computations to the commissioner by zip code and parish. The information received by the commissioner shall be aggregated across all insurance companies collectively, and the aggregated totals shall be arranged by zip code and parish.

(b) "Homeowner's insurance" as used in this Section shall include condominium insurance, residential fire insurance, renter's and tenant's insurance, and mobile home and manufactured housing insurance.

(c) Creditor-placed homeowner's insurance, condominium association insurance, and commercial insurance are excluded from the requirements of this Section.

(2) The commissioner shall compile and publish on the Department of Insurance website by June first annually the aggregated total of the data provided in Paragraph (1) of this Subsection by zip code and parish for the prior calendar year.

(3) Each insurance company authorized to write homeowner's insurance in this state shall annually submit to the commissioner, commencing on or before May 1, 2015, computations of the direct paid losses by peril, the number of policies written, and direct written premiums, by zip code and parish, by calendar year for the prior calendar year, for each of the following perils:

(a) Fire.

(b) Wind and hail.

(c) Catastrophe wind and hail per data call by the commissioner.

(d) Flood.

(e) All other perils.

(4) The commissioner shall post a link to the data on the Department of Insurance website in a prominent position on the website's home page.

B. The commissioner shall post on the Department of Insurance website a general description of the ratemaking methodology that the commissioner permits insurance companies to use in establishing their homeowner's insurance rates.

C.(1) Commencing on or before May 1, 2015, each insurance company authorized to write homeowner's insurance in this state shall provide the information required pursuant to Subsection A of this Section, commencing with the 2004 calendar year. Voluntary submissions of the information required by Subsection A of this Section for calendar years prior to 2004 may be submitted and shall be compiled and posted by the commissioner in the same manner.

(2) The commissioner shall compile the aggregated totals for each calendar year submitted and publish the aggregated totals on the Department of Insurance website pursuant to Paragraph (A)(2) of this Section.

D.(1) Upon written request of an insurance company, the commissioner may modify or extend for an additional time period, for good cause shown, the reporting requirements of this Section. Any modifications or extensions granted by the commissioner shall be noted on the Department of Insurance website, along with a projected date of compliance. Good cause may include but is not limited to either of the following:

(a) The insurance company's limited percentage of the total homeowner's insurance market in this state.

(b) The undue burden of compiling and reporting computation, data, and other information required by this Section due to the manner, format, or method in which the insurance company has stored the computations, data, or other information required.

(2) Any insurance company that fails to timely comply with the reporting requirements of this Section shall be given notice by the commissioner of the failure and provided thirty days to comply. Any insurance company that fails to comply on or before the thirtieth day, unless modified or extended by the commissioner, shall be fined ten thousand dollars per month by the commissioner until the date of compliance. Any funds collected pursuant to this Paragraph shall be deposited into the state general fund. These fines shall not be waived or reduced except by an act of the legislature.

(3) The commissioner shall waive or modify the reporting requirements of this Section if an insurance company meets any of the following criteria:

(a) Does not store the computations, data, or other information required.

(b) Is required to materially upgrade, modify, redevise, or reprogram computer systems to provide the computations, data, or other information required.

(c) Is required to significantly divert limited resources to provide the computations, data, or other information required.

E. Any information reported to the commissioner by an insurer as required by this Section shall be treated as confidential. Use of the information is limited solely to the purposes authorized in this Section, and the information submitted by each insurer pursuant to this Section shall be exempt from the Public Records Law, R.S. 44:1 et seq.

F. Each report submitted by an insurance company pursuant to this Section shall include a notarized affidavit executed by an executive of that company attesting to the validity of the data reported.

G. The commissioner may issue such rules and regulations as may be necessary or proper to carry out the provisions of this Section. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

H. The provisions of this Section shall become void on May 1, 2017.

Acts 2014, No. 427, §1.



RS 22:1489 - Redesignated as R.S. 22:1509 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1489. Redesignated as R.S. 22:1509 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1490 - Redesignated as R.S. 22:1510 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1490. Redesignated as R.S. 22:1510 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1491 - Redesignated as R.S. 22:1511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1491. Redesignated as R.S. 22:1511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1492 - Redesignated as R.S. 22:1512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1492. Redesignated as R.S. 22:1512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1493 - Redesignated as R.S. 22:1513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1493. Redesignated as R.S. 22:1513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1494 - Redesignated as R.S. 22:1514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1494. Redesignated as R.S. 22:1514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1500 - Subsections A - J redesignated as R.S. 22:781 and Subsection K redesignated as R.S. 22:914 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1500. Subsections A - J redesignated as R.S. 22:781 and Subsection K redesignated as R.S. 22:914 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1501 - Purpose

SUBPART P. USE OF CREDIT INFORMATION

§1501. Purpose

The purpose of this Subpart is to regulate the use of credit information for personal insurance so that consumers are afforded certain protections with respect to the use of such information.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1502 - Scope

§1502. Scope

This Subpart applies to personal insurance and not to commercial insurance. For purposes of this Subpart, "personal insurance" means private passenger automobile, homeowners, motorcycle, mobile home owners, and noncommercial dwelling fire insurance policies and boat, personal watercraft, snowmobile, and recreational vehicle policies. Such policies must be individually underwritten for personal, family, or household use. No other type of insurance shall be included as personal insurance for the purposes of this Subpart.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1503 - Definitions

§1503. Definitions

For the purposes of this Subpart, the following terms shall have the following meanings:

(1) "Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for, in connection with the underwriting of personal insurance.

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(3) "Applicant" means any individual who has applied to be covered by a personal insurance policy with an insurer.

(4) "Consumer" means an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy or an applicant for such a policy.

(5) "Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(6) "Credit information" means any credit-related information derived from a credit report, found on a credit report itself, or provided on an application for personal insurance. Information that is not credit related shall not be considered "credit information", regardless of whether it is contained in a credit report or in an application, or is used to calculate an insurance score.

(7) "Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, or credit capacity which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement.

(8) "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1504 - Use of credit information

§1504. Use of credit information

An insurer authorized to do business in Louisiana that uses credit information to underwrite or rate risks shall not:

(1) Use an insurance score that is calculated using income, gender, address, zip code, ethnic group, religion, marital status, or nationality of the consumer as a factor.

(2) Deny, cancel, or nonrenew a policy of personal insurance solely on the basis of credit information, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by Paragraph (1) of this Section.

(3) Base an insured's renewal rates for personal insurance solely upon credit information, without consideration of any other applicable factor independent of credit information.

(4) Take an adverse action against a consumer solely because he does not have a credit card account or other credit history, without consideration of any other applicable factor independent of credit information.

(5) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer does one of the following:

(a) Treats the consumer as otherwise approved by the commissioner, if the insurer presents information that such an absence or inability relates to the risk by the insurer.

(b) Treats the consumer as if the applicant or insured had neutral credit information, as defined by the insurer.

(c) Excludes the use of credit information as a factor and uses only other underwriting criteria.

(6) Takes an adverse action against a consumer based on credit information, unless an insurer obtains and uses a credit report issued or an insurance score calculated within one hundred and eighty days from the date the policy is first written or renewal is issued.

(7) Uses credit information unless not later than every thirty-six months following the last time that the insurer obtained current credit information for the insured, the insurer recalculates the insurance score or obtains an updated credit report. Regardless of the requirements of this Paragraph:

(a) At annual renewal, upon the request of a consumer or the consumer's agent, the insurer shall re-underwrite and re-rate the policy based upon a current credit report or insurance score. An insurer need not recalculate the insurance score or obtain the updated credit report of a consumer more frequently than once in a twelve-month period.

(b) The insurer shall have the discretion to obtain current credit information upon any renewal before thirty-six months, if consistent with its underwriting guidelines.

(c) No insurer need obtain current credit information for an insured, notwithstanding the requirements of Subparagraph (a) of this Paragraph, if one of the following applies:

(i) The insurer is treating the consumer as otherwise approved by the commissioner.

(ii) The insured is in the most favorably priced tier of the insurer or group of affiliated insurers; however, the insurer shall have the discretion to order such report, if consistent with its underwriting guidelines.

(iii) Credit was not used for underwriting or rating such insured when the policy was initially written; however, the insurer shall have the discretion to use credit for underwriting or rating such insured upon renewal, if consistent with its underwriting guidelines.

(iv) The insurer reevaluates the insured beginning no later than thirty-six months after inception and thereafter based upon other underwriting or rating factors, excluding credit information.

(v) The insurer provides a documented offer to the insured on an annual basis of the insured's right to voluntarily request that their insurance credit score be rerun and reevaluated based on the current information available at the time of the insured's request.

(d) For personal policies in place prior to August 15, 2003, the insurer shall begin reevaluating renewal policies in compliance with this Section no later than thirty-six months from August 15, 2003, unless otherwise requested in accordance with Subparagraph (a) of this Paragraph or otherwise not required under Subparagraph (c) of this Paragraph.

(8) Use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(a) Credit inquiries requested by the consumer for his own credit information, or inquiries not initiated by the consumer, including promotional inquiries, periodic inquiries by existing credit providers, and credit system administration inquiries.

(b) Inquiries relating to insurance coverage, if so identified on a consumer's credit report.

(c) Collection accounts with a medical industry code, if so identified on the consumer's credit report.

(d) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty days of one another, unless only one inquiry is considered.

(e) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within thirty days of one another, unless only one inquiry is considered.

(f) The extension of available credit in excess of what the insurer deems reasonable, when the consumer has an otherwise acceptable credit history and does not present an increased underwriting or rating risk.

(9) Create unreasonable disparities between underwriting tier placement between different lines of personal insurance for the same applicant solely on the basis of credit information unless justified by actuarial or statistical data or sound underwriting criteria, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by Paragraph (1) of this Section.

(10) Use credit information which would increase the expiring premium, due to a change in credit information, for policies that renew between August 15, 2006, and December 31, 2006.

Acts 2003, No. 1256, §1; Acts 2006, No. 688, §1; Redesignated from R.S. 22:1484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1505 - Dispute resolution and error correction

§1505. Dispute resolution and error correction

If it is determined through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 U.S.C. 1681i(a)(5) that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of such determination from either the consumer reporting agency or from the insured, the insurer shall re-underwrite and re-rate the consumer within thirty days of receiving the notice. After re-underwriting or re-rating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines. If an insurer determines that the insured has overpaid premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last twelve months of coverage or the actual policy period.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1506 - Appeals of underwriting or rates

§1506. Appeals of underwriting or rates

Insurers using credit information to underwrite or rate risks shall provide a process for the consumer to appeal the underwriting or rating of risks for which credit scoring may be an inappropriate factor. Nothing in this Section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1507 - Exemptions from the use of credit information

§1507. Exemptions from the use of credit information

Insurers shall provide reasonable exemptions from the use of credit information in underwriting or rating risks if the consumer can clearly demonstrate that his credit history is unduly influenced by a medical crisis, death of a spouse, identity theft, the personal guaranty of a business loan, or a catastrophic event as deemed by the commissioner of insurance. Nothing in this Section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1508 - Initial notification

§1508. Initial notification

A. If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with such application. Such disclosure shall be either written or provided to an applicant in the same medium as the application for insurance. The insurer need not provide the disclosure statement required under this Section to any insured on a renewal policy, if such consumer has previously been provided a disclosure statement.

B. Use of the following example disclosure statement constitutes compliance with this Section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score."

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1488 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1509 - Adverse action notification

§1509. Adverse action notification

If an insurer takes an adverse action based upon credit information, the insurer must meet the notice requirements of this Section. Such insurer shall:

(1) Provide notification to the consumer that an adverse action has been taken in accordance with the requirements of the federal Fair Credit Reporting Act, 15 U.S.C. 1681m(a).

(2) Provide notification to the consumer explaining the reason for the adverse action. The reasons shall be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action. Such notification shall include a description of up to four factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet the explanation requirements of this Section. Standardized credit explanations provided by consumer reporting agencies or other third-party vendors are deemed to comply with this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1489 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1510 - Filing

§1510. Filing

A. Insurers that use insurance-related scoring systems to underwrite and rate risks shall file their scoring models or other scoring processes with the Department of Insurance. A third party may file scoring models on behalf of insurers. A filing that includes insurance scoring may include loss experience justifying the use of credit information.

B. Any filing relating to credit information is considered a trade secret under R.S. 51:1431.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1490 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1510 redesignated as R.S. 22:1151 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1511 - Indemnification

§1511. Indemnification

A. An insurer shall indemnify, defend, and hold producers harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of a producer who obtains or uses credit information or insurance scores for an insurer, provided the producer follows the instructions of or procedures established by the insurer and complies with any applicable law or regulation.

B. An insurer or credit information provider shall not require a producer to indemnify or hold them harmless, except to the extent of the producer's negligent failure to comply with procedures established by the insurer or credit information provider. An insurer shall not evaluate or compensate a producer based upon the customer credit scores submitted by the producer. An insurer using credit information for underwriting or rating purposes shall provide appropriate training to its producers.

C. Nothing in this Section shall be construed to provide a consumer, agent, or other insured with a cause of action that does not exist in the absence of this Section.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1491 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1511 redesignated as R.S. 22:1152 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1512 - Sale of policy term information by consumer reporting agency

§1512. Sale of policy term information by consumer reporting agency

A. No consumer reporting agency or insurer shall provide or sell dates or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes but is not limited to the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

B. The restrictions provided in Subsection A of this Section do not apply to data or lists the consumer reporting agency or insurer supplies to the insurance producer from whom information was received, the insurer on whose behalf such producer acted, or such insurer's group, affiliates, or holding companies.

C. Nothing in this Section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1492 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1512 redesignated as R.S. 22:1153 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1513 - Severability

§1513. Severability

If any portion of this Subpart is declared invalid due to an interpretation of or a future change in the federal Fair Credit Reporting Act, the remaining parts thereof shall be in no manner affected thereby but shall remain in full force and effect.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1493 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1513 redesignated as R.S. 22:1154 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1513.1 - Redesignated as R.S. 22:1155 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1513.1. Redesignated as R.S. 22:1155 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514 - Applicability

§1514. Applicability

This Subpart shall apply to personal insurance policies either written to be effective or renewed on or after nine months from August 15, 2003.

Acts 2003, No. 1256, §1; Redesignated from R.S. 22:1494 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1514 redesignated as R.S. 22:1581 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.1 - Redesignated as R.S. 22:1582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.1. Redesignated as R.S. 22:1582 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.2 - Redesignated as R.S. 22:1583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.2. Redesignated as R.S. 22:1583 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.3 - Redesignated as R.S. 22:1584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.3. Redesignated as R.S. 22:1584 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1514.4 - Redesignated as R.S. 22:1585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1514.4. Redesignated as R.S. 22:1585 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1521 - Title of Part

PART V. COLLISION DAMAGE WAIVER LAW

§1521. Title of Part

This Part shall be known and may be cited as the "Louisiana Collision Damage Waiver Law".

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1521 redesignated as R.S. 22:915 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1522 - Scope

§1522. Scope

This Part shall apply to all persons in the business of leasing rental motor vehicles from locations in this state under an agreement which imposes upon the lessee an obligation to pay for any damages caused to the leased vehicle. The provisions of this Part apply solely to the collision damage waiver portion of the rental agreement which shall not be considered insurance.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1523 - Definitions

§1523. Definitions

A. "Collision damage waiver" means any contract or contractual provision, whether separate from or a part of a motor vehicle rental agreement, whereby the lessor agrees for a charge, to waive any and all claims against the lessee for any damages to the rental motor vehicle during the term of the rental agreement.

B. "Lessor" means any person or organization in the business of providing rental motor vehicles to the public.

C. "Lessee" means any person or organization obtaining the use of a rental motor vehicle from a lessor under the terms of a rental agreement.

D. "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of the rental motor vehicle by the lessee.

E. "Rental motor vehicle" means a private passenger type vehicle including passenger cars, passenger vans, and minivans that are primarily intended to transport persons, and which, upon execution of a rental agreement, is made available to a lessee for his use.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Acts 1990, No. 589, §1, eff. July 19, 1990; Redesignated from R.S. 22:2091.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1523 redesignated as R.S. 22:1946 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1524 - Notice required; application; fee

§1524. Notice required; application; fee

A. No lessor shall issue or offer to issue a collision damage waiver in Louisiana until a notice has been filed with the commissioner of insurance as provided in this Part. Notice shall be filed in writing, in a form prescribed by the commissioner, and shall be accompanied by an application fee of one hundred dollars.

B. A lessor of rental motor vehicles with one or more locations within the state will not be required to file more than one notice.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1524 redesignated as R.S. 22:714 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1525 - Collision damage waiver; form filing requirements

§1525. Collision damage waiver; form filing requirements

A. No lessor shall deliver or issue for delivery in this state a rental motor vehicle agreement containing a collision damage waiver unless such agreement is filed with the commissioner at least thirty days prior to its effective date and the commissioner has not disapproved the collision damage waiver portion of such agreement within such thirty days.

B. No collision damage waiver shall be approved unless:

(1) It is written in simple and readable words with common meanings and is understandable.

(2) The terms of the collision damage waiver are prominently displayed, including but not limited to any conditions or exclusions, or both, applicable to the collision damage waiver. The collision damage waiver may exclude the following:

(a) Damages caused intentionally by the lessee or as a result of his willful or wanton misconduct.

(b) Driving while intoxicated or under the influence of any drug, or the combined influence of alcohol and any drug.

(c) Damages caused while engaging in any speed contest.

(d) Damages caused while using the vehicle to push or tow anything, or using the vehicle to carry persons or property for hire, unless authorized by the lessor.

(e) Damages incurred while driving outside the geographical limitations set forth in the contract.

(f) Damages incurred while the vehicle is driven, with the lessee's permission or accession, by anyone other than a person authorized under the contract to drive the vehicle.

(g) The vehicle was leased or an authorized driver approved as a result of fraudulent information provided to the lessor.

(h) Damage caused while committing or as a result of commission of a felony.

(3) All restrictions, conditions, or provisions in or endorsed on a collision damage waiver shall be printed in type as large as brevier or ten point type, or be written in pen and ink or typewritten in or attached to such agreement.

(4) The collision damage waiver includes a statement of the daily charge for the period in question.

(5) The contractual provision containing the collision damage waiver shall display the following notice on its face, in boldface type and in no smaller print than ten point type. The notice shall be explained to the consumer by the lessor and signed and dated by the lessee prior to the consummation of the contract. If the provision is not contained in the contract, then the provision shall be attached to the contract and shall be considered a part thereof.

"NOTICE: IF YOU HAVE COLLISION COVERAGE UNDER YOUR OWN AUTOMOBILE INSURANCE POLICY WRITTEN IN LOUISIANA, YOUR COLLISION COVERAGE AUTOMATICALLY EXTENDS TO RENTAL MOTOR VEHICLES PURSUANT TO R.S. 22:1296.

EVEN IF YOU ARE NOT A LOUISIANA INSURED, THE PURCHASE OF COLLISION DAMAGE WAIVER IS NOT MANDATORY AND MAY BE WAIVED. THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A COLLISION DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE VEHICLE. BEFORE DECIDING WHETHER TO PURCHASE THE COLLISION DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN AUTOMOBILE INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL VEHICLE AND THE AMOUNT OF THE DEDUCTIBLE UNDER SUCH COVERAGE."

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1525 redesignated as R.S. 22:715 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1526 - Unfair trade practices

§1526. Unfair trade practices

The commissioner may order any lessor which has filed a notice pursuant to this Part, or its officials and representatives, to cease and desist from engaging in the following unfair trade practices:

(1) The making of any false or misleading statements, orally or in writing, in connection with the sale, offer to sell, or advertisement of a collision damage waiver.

(2) The omission of any material statement in connection with the sale, offer to sell, or advertisement of a collision damage waiver, which under the circumstances should have been made in order to prevent the statements that were made from being misleading.

(3) The making of any statement that the purchase of a collision damage waiver is mandatory.

(4) The failure to provide proper disclosure that the purchase of a collision damage waiver may be duplicative of the lessee's automobile insurance contract.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1526 redesignated as R.S. 22:716 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1527 - Application of insurance laws

§1527. Application of insurance laws

Except as otherwise specifically provided in this Part, none of the other provisions of this Title shall apply to collision damage waivers. None of the provisions of this Part shall apply to the issuance of collision insurance underwritten by an insurer authorized to transact property and casualty business in this state. No lessor to whom this Part applies shall be compelled to join or contribute financially to any plan, pool, association or guaranty or insolvency fund in this state on account of his activities as a lessor.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1527 redesignated as R.S. 22:717 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1528 - Injunctions

§1528. Injunctions

The commissioner may seek temporary and permanent injunctions restraining violations or attempted violations of this Part in the Nineteenth Judicial District Court.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1528 redesignated as R.S. 22:718 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1529 - Penalties

§1529. Penalties

A. Any lessor who is found by the commissioner to have violated or attempted to violate any provision of this Part, may be subject to a penalty under this Section, as determined by the commissioner. Each issuance, procurement, or negotiation of a single collision damage waiver shall be deemed a separate violation.

B. A monetary penalty not to exceed five hundred dollars may be imposed for each violation. No fine or fines shall be imposed against a lessor, pursuant to this Section, which aggregates in excess of ten thousand dollars in any calendar year.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.

NOTE: Former R.S. 22:1529 redesignated as R.S. 22:719 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1530 - Taxes

§1530. Taxes

The rates charged for the collision damage waiver by a licensee under this Part shall be exempt from insurance taxes and insurance taxation provided that sales taxes in effect in the locale of rental contract issuance are applied, collected, and remitted to the proper tax authority.

Acts 1989, No. 773, §2, eff. Jan. 1, 1990; Redesignated from R.S. 22:2091.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1530 redesignated as R.S. 22:720 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1531 - Redesignated as R.S. 22:49 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1531. Redesignated as R.S. 22:49 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1532 - Redesignated as R.S. 22:722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1532. Redesignated as R.S. 22:722 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1533 - Redesignated as R.S. 22:723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1533. Redesignated as R.S. 22:723 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1535 - Redesignated as R.S. 22:991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1535. Redesignated as R.S. 22:991 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1541 - Purpose and scope

CHAPTER 5. PRODUCERS AND OTHER REGULATED ENTITIES

PART I. PRODUCERS

SUBPART A. QUALIFICATIONS AND LICENSING

§1541. Purpose and scope

This Subpart shall govern the qualifications and procedures for the licensing of insurance producers. These provisions shall apply to any and all lines of insurance and types of insurers as set forth in this Subpart.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1542 - Definitions

§1542. Definitions

As used in this Subpart, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Authorized insurer" shall have the same definition as set forth in R.S. 22:46.

(2) "Business entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(3) "Commission" shall mean a fee paid to an insurance producer as a percentage of the premium generated by a sold insurance policy, or direct compensation or reward of a producer when the same is calculated as a flat fee or as a percentage of the premium or on the profit to the principal.

(4) "Home state" shall mean the District of Columbia or any state or territory of the United States in which an insurance producer maintains a principal place of residence or principal place of business and is licensed to act as an insurance producer.

(5) "Insurance" shall mean any of the lines of authority as specified in R.S. 22:1547.

(6) "Insurance producer" or "producer" shall mean a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance, and includes all persons or business entities otherwise referred to in this Code as "insurance agent" or "agent", or "insurance broker" or "broker", or "insurance solicitor" or "solicitor", or "surplus lines broker".

(7) "Insurer" shall have the same definition as set forth in R.S. 22:46.

(8) "License" shall mean a document issued by this state's commissioner of insurance authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

(9) "Limited line credit insurance" includes credit life, as defined in R.S. 22:47 and R.S. 6:969.6, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, or mortgage disability insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner of insurance determines should be designated a form of limited line credit insurance.

(10) "Limited line credit insurance producer" shall mean an insurance producer who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

(11) "Limited lines insurance" is any authority granted by the commissioner of insurance which restricts the authority of the licensee to less than the total authority prescribed in the associated major lines pursuant to R.S. 22:1547(A)(1) through (6).

(12) "Limited lines producer" shall mean an insurance producer authorized by the commissioner of insurance to sell, solicit, or negotiate limited lines insurance.

(13) "NAIC" shall mean the National Association of Insurance Commissioners or its successor.

(14) "Negotiate" shall mean to confer directly with or to offer advice directly to a purchaser, certificate holder, or enrollee, or prospective purchaser, certificate holder, or enrollee, of a particular contract of insurance, including certificates, riders, endorsements, or amendments, concerning any of the benefits, terms, or conditions of the contract if the person engaged in that act is an insurance producer who either sells insurance or obtains insurance from insurers for purchasers, certificate holders, or enrollees.

(15) "Person" shall mean any natural or artificial legal entity including but not limited to individuals, partnerships, associations, trusts, or corporations.

(16) "Sell" shall mean to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurer.

(17) "Solicit" shall mean to attempt to sell insurance or to ask or urge a person to apply for a particular kind of insurance from a particular insurer.

(18) "Surplus lines broker" shall mean an insurance producer who solicits, negotiates, or procures a property and casualty policy with an insurance company not licensed to transact business in the state which cannot be procured from insurers licensed to do business in this state. All transactions entered into under such license shall be subject to R.S. 22:431 et seq.

(19) "Terminate" shall mean to cancel the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(20) "Travel insurance" shall mean that line of insurance defined in R.S. 22:1782.1(3).

(21) "Uniform application" shall mean the current version of the NAIC Uniform Application for resident and nonresident producer licensing.

(22) "Uniform Business Entity Application" shall mean the current version of the NAIC Uniform Business Entity Application for resident and nonresident business entities.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 117, §1.



RS 22:1543 - License required

§1543. License required

A. No person shall act as or hold himself out to be an insurance producer unless licensed by the Department of Insurance.

B. No insurance producer shall sell, solicit, make an application for, procure, negotiate for, or place for others, any policies for any lines of insurance as to which he is not then qualified and duly licensed in this state.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1544 - Exceptions to licensing; prohibitions

§1544. Exceptions to licensing; prohibitions

A. Nothing in this Subpart shall be construed to require an insurer to obtain an insurance producer license. In this Section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

B. A license as an insurance producer shall not be required of the following:

(1) An officer, director, or employee of an insurer or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(a) The officer's, director's, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are not the sale, solicitation, or negotiation of insurance;

(b) The officer's, director's, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(c) The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance.

(2) A person who secures and furnishes information for the purpose of group life insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans, issuing certificates under plans, or otherwise assisting in administering plans; or performs administrative services related to mass marketed property and casualty insurance; where no commission is paid to the person for the service.

(3) An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employer's or association's officers, employees, director, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employer, association, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts.

(4) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance.

(5) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of this state, if the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state.

(6) A person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, if that person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state.

(7) A salaried full-time employee who counsels or advises his employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer if the employee does not sell or solicit insurance or receive a commission.

(8) Employees of an insurer or of an insurance producer who respond to requests from existing policyholders on existing policies if those employees are not directly compensated based on the volume of premiums that may result from these services and if those employees do not sell, solicit, or negotiate insurance.

C.(1) The Department of Insurance shall not grant, renew, reinstate, or permit to continue any license if the license is being or will be used by the applicant or licensee for the sole purpose of writing controlled business. For purposes of this Subpart, "controlled business" shall mean either of the following:

(a) Insurance written on the interests of the licensee or those of his immediate family or of his employer.

(b) Insurance covering himself or members of his immediate family, or a corporation, association, or partnership, or the officers, directors, substantial stockholders, partners, or employees of a corporation, association, or partnership, of which he or a member of his immediate family is an officer, director, substantial stockholder, partner, associate, or employee.

(2) Nothing in this Subsection shall apply to insurance written in connection with any credit transactions.

(3) Any license under this Subsection shall be deemed to have been, or intended to be, used for the purpose of writing controlled business, if the Department of Insurance determines that during any twelve-month period the aggregate commissions earned from the controlled business has exceeded twenty-five percent of the aggregate commissions earned on all business written by such applicant or licensee during the same period.

D. No person shall be licensed as an insurance producer, limited lines producer, surplus lines broker, or managing general agent in this state if he or any person who owns directly or indirectly more than ten percent of the beneficial interest in a business entity applying for a license, is either a citizen of, resident of, domiciled in, or the commissioner determines that he or the beneficial owner maintains significant assets in a country that the commissioner determines does not give full faith and credit to any judgment rendered by a court of this state or of the United States, or that the country does not have laws similar to those of this state for the discovery of assets of the insurer, seizure or sale of such assets, and execution of a judgment thereof.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1545 - Examination

§1545. Examination

A. A resident individual applying for an insurance producer license shall pass an examination unless exempt pursuant to R.S. 22:1551. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and regulations of this state. Examinations required by this Section shall be developed and conducted under rules and regulations prescribed by the commissioner of insurance.

B.(1) After completion and filing of an application with the commissioner of insurance, the commissioner shall subject each applicant for a license as an insurance producer or limited lines producer to an examination.

(2) If the applicant is a partnership, corporation, or other business entity, the examination shall be taken by each individual who is to be named in or registered on the license for the partnership, corporation, or other business entity and who is engaged in the sale, solicitation, or negotiation of insurance.

(3) All the lines of insurance which the applicant proposes to transact under the license applied for shall require an examination to be taken.

(4) The applicant shall pass the examination with a score at or above the seventieth percentile to indicate a satisfactory knowledge and understanding of lines of insurance for which the applicant seeks qualification.

C. (1) Any person applying for a license as an insurance producer, prior to taking the examination required by this Subpart, shall file with the Department of Insurance, in a manner prescribed by the commissioner, certification that the applicant has completed a registered prelicensing program certified by the commissioner pursuant to R.S. 22:1571.

(2) This Subsection shall not apply to any applicant seeking authorization to write industrial fire, limited life, health and accident, surety, title, surplus lines, or credit insurance business only.

(3) A person applying for a license as an insurance producer for authorization to write life insurance and having any of the following designations: Certified Employee Benefit Specialist (CEBS), Chartered Financial Consultant (ChFC), Certified Insurance Counselor (CIC), Certified Financial Planner (CFP), Chartered Life Underwriter (CLU), The Fellow, Life Management Institute (FLMI) or The LUTC Fellow Designation (LUTCF) shall be exempt from any prelicensing education requirements.

(4) A person applying for a license as an insurance producer for authorization to write health and accident insurance and having any of the following designations: Registered Health Underwriter (RHU), Certified Employee Benefit Specialist (CEBS), Registered Employee Benefits Consultant (REBC) or Health Insurance Associate (HIA) shall be exempt from any prelicensing education requirements.

(5) A person applying for a license as an insurance producer for authorization to write property or casualty insurance and having any of the following designations: Accredited Advisor in Insurance Program (AAI), Associate in Risk Management (ARM), Certified Insurance Counselor (CIC) or Chartered Property and Casualty Underwriter (CPCU) shall be exempt from any prelicensing education requirements.

(6) A person applying for a license as an insurance producer to write any line of insurance and having a bachelor's degree or higher from an accredited college or university with major course work in insurance shall be exempt from any prelicensing education requirements.

D. All examinations shall be conducted frequently and at a place or places reasonably accessible to all applicants. The commissioner of insurance may promulgate reasonable rules and regulations providing the procedure for the examinations.

E. The content of the examination may be outlined in the licensing information handbook provided to applicants by the Department of Insurance, publishers of examination study materials, any prelicensing providers, and others wishing to provide this information.

F. Repealed by Acts 2009, No. 485, §1, eff. Jan. 1, 2010.

G. The commissioner may contract, in accordance with R.S. 39:1551 et seq., with one or more private testing services for administering examinations and collecting examination fees. The commissioner may require that the applicant pay the cost of the examination directly to the testing firm.

H. A person who fails to appear for the examination as scheduled, or fails to pass the examination, must reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

I.(1) The commissioner of insurance shall prepare, publicly announce, and publish a report that summarizes statistical information relating to life insurance producer examinations administered during the preceding calendar year. Each report shall include the following information for all examinees combined and separately by gender, race or ethnicity, race or ethnicity within gender, education level, and native language:

(a) The total number of examinees.

(b) The percentage and number of examinees who passed the examination.

(c) Standard deviation of scaled scores on the examination.

(2) The commissioner of insurance shall prepare and make available upon request a report of summary statistical information relating to each life insurance test form administered during the preceding calendar year. The report shall show, for each test form, for all examinees combined and separately for African-American examinees, American Indian examinees, Hispanic examinees, white examinees, and other examinees, the correct-answer rate and correlations.

(3) The reports referred to in Paragraphs (1) and (2) of this Subsection shall be published no later than May first of the current year.

J. The commissioner of insurance may provide to a testing service provider under contract with the Department of Insurance any demographic information received by the department on applications relating to examinations taken to qualify for an insurance producer license if the commissioner requires the provider to review and analyze examination results in conjunction with the education level, gender, native language, race, or ethnicity of examinees.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2008, No. 385, §1, eff. July 1, 2008; Redesignated from R.S. 22:1135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §§1, 3, eff. Jan. 1, 2010; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1546 - Application for license

§1546. Application for license

A. A person applying for a resident insurance producer license shall make application to the commissioner of insurance on the Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) Is at least eighteen years of age.

(2) Resides in the state or maintains his principal place of business in the state.

(3) Is not disqualified for having committed any act that is a ground for denial, suspension, or revocation as set forth in R.S. 22:1554.

(4) Has completed a prelicensing course of study for the lines of authority for which the person has applied.

(5) Has paid the fees set forth in R.S. 22:821.

(6) Has successfully passed the examinations for the lines of authority for which the person has applied.

(7) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B.(1)(a) A business entity acting as an insurance producer is required to obtain an insurance producer license. Every member, partner, officer, director, stockholder, and employee of the business entity personally engaged in this state in soliciting or negotiating policies of insurance shall be registered with the Department of Insurance under such business entity's license, and each such member, partner, officer, director, stockholder, or employee shall also qualify as an individual licensee for any line of insurance the business entity is licensed to transact. Licensing of any limited liability company or limited liability partnership as an insurance producer is subject to prior approval of the commissioner of insurance.

(b) The business entity licensee shall within thirty days notify the commissioner of insurance of any change of status of an individual who is registered under the business entity license.

(c) Any business entity operating at more than one location shall notify the commissioner of insurance of each permanent branch location address within thirty days from the date of the opening of the new location. There must be at least one individual licensed insurance producer registered with the Department of Insurance for each branch location.

(d) Any business entity which fails to comply with this Subsection shall be subjected to a fine of one hundred dollars for each violation. Any entity against which a fine has been levied shall be given due notice of such action. Upon receipt of this notice, the entity may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

(2) Application shall be made using the Uniform Business Entity Application. Before approving the application, the commissioner of insurance shall find that:

(a) The business entity has paid the fees set forth in R.S. 22:821.

(b) The business entity has designated one or more licensed individual producers responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(3) Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

(4) When completing the background information portion of the uniform Business Entity Application pertaining to the disclosure of certain lawsuits or arbitration proceedings, corporations, banks, partnerships, and directors, shall disclose those proceedings occurring within the past five years which are considered to be material under generally accepted accounting principles for purposes of financial statement disclosure.

C. Any professional law corporation formed pursuant to R.S. 12:801 et seq., or any limited liability company, limited liability partnership, or partnership formed for the practice of law, as authorized by R.S. 37:213, may be licensed as a title insurance producer.

D.(1) The commissioner of insurance may require any documents deemed necessary to verify the information contained in an application.

(2) In order to make a determination of license eligibility, the commissioner of insurance may require fingerprints of applicants and submit the fingerprints and the fees required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information for state and national criminal history record checks. The commissioner of insurance shall require a criminal history record check on each applicant in accordance with this Subpart. The commissioner of insurance shall require each applicant to submit a full set of fingerprints in order for the commissioner of insurance to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(3) The commissioner of insurance may contract for the collection, transmission, and re-submission of fingerprints required under this Section. If the commissioner of insurance does so, the fee for collecting and transmitting fingerprints and the fee for the criminal history record check shall be payable directly to the contractor by the applicant. The commissioner of insurance may agree to a reasonable fingerprinting fee to be charged by the contractor.

(4) The commissioner of insurance shall treat and maintain an applicant's fingerprints and any criminal history record information obtained under this Section as confidential and shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized in this Section. The fingerprints and any criminal history record information shall be exempt from the public records law, R.S. 44:1 et seq., shall not be subject to subpoena, other than a subpoena issued in a criminal proceeding or investigation, shall be confidential by law and privileged, and shall not be subject to discovery or admissible in evidence in any private civil action.

E. Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance a program of instruction that may be approved by the commissioner of insurance.

F. Any license issued pursuant to an application claiming residency, as defined in R.S. 22:46, shall constitute an election of residency in the state, and shall be void if the licensee while maintaining a resident license also maintains a license in, or thereafter submits an application for a license in, any other state or other jurisdiction stating that the applicant is a resident of such other state or jurisdiction, or if the licensee ceases to be a resident of this state.

G, H. Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2005, No. 228, §1, eff. June 29, 2005; Redesignated from R.S. 22:1136 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 485, §§1, 3, eff. Jan. 1, 2010; Acts 2011, No. 94, §§1, 2, eff. Jan. 1, 2012.



RS 22:1547 - License

§1547. License

A. Unless denied licensure pursuant to R.S. 22:1554, persons who have met the requirements of this Subpart shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1) Life, which provides insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) Health and accident, which provides insurance coverage for sickness, bodily injury, or accidental death, and may include benefits for disability income.

(3) Variable life and variable annuity products.

(4) Property, which provides insurance coverage for the direct or consequential loss or damage to property of every kind.

(5) Casualty, which provides insurance coverage against legal liability, including that for death, injury or disability, or damage to real or personal property.

(6) Personal lines, which provides property and casualty insurance coverage to individuals and families for primarily noncommercial purposes.

(7) Title.

(8) Credit which includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, or any other form of insurance offered in connection with an extension of credit to partially or wholly extinguish that credit obligation and that is designated by the insurer as limited line credit insurance. The amount of credit insurance issued pursuant to a credit transaction shall not exceed the total sum payable under the contract including all loan finance and credit service charges.

(9) Travel insurance as defined in R.S. 22:1782.1(3).

(10) Limited life, health and accident, which provides insurance coverage pursuant to R.S. 22:142. A license for limited life may allow the producer to sell life insurance in an amount not to exceed thirty thousand dollars when appointed by an insurer which meets the minimum financial requirements of, and is licensed pursuant to, R.S. 22:82(A)(1) or 112(A)(1), and when such policies are issued by such insurer.

(11) Industrial fire.

(12) Surety which provides insurance or bond that covers obligations to pay debts of, or answer for the default of another, including faithlessness in a position of public or private trust. For purpose of limited line licensing, surety does not include surety bail bonds.

(13) Bail bonds.

(14) Surplus lines, subject to the requirements of Subsection I of this Section.

(15) Any other line of insurance permitted under state laws or regulations.

B. Subject to the requirements of Subsection C of this Section, an insurance producer license shall remain in effect, unless revoked, suspended, or denied renewal or reinstatement, as long as all applicable fees are paid and education requirements are satisfied, until the license expires or is surrendered by the holder thereof.

C.(1) Every licensed producer shall file an application for renewal of his license every two years, by notifying the commissioner of insurance, by methods prescribed by the commissioner, of the licensee's intention to continue his license as either producer, limited lines producer, or surplus lines producer.

(2) Any licensee who fails to file timely for license renewal shall be charged a late fee as authorized by R.S. 22:821.

(3) Prior to the filing date for application for renewal of a license, the licensee shall comply with continuing education requirements in R.S. 22:1573 for the lines of insurance being renewed. Such producer shall file with the commissioner of insurance, by a method prescribed by the commissioner, satisfactory certification of completion of the continuing education requirements. Any failure to fulfill the continuing education requirements shall result in the expiration of the license. Nothing in this Subsection shall authorize the administration or management, under contract or otherwise, of the continuing education program except by the employees of the department.

D. An insurance producer who allows his license to lapse may, within two years from the expiration date of the license, reinstate the same license upon proof of fulfilling all continuing education requirements through the date of reinstatement and upon payment of all fees due. If the license has been lapsed for more than two years, the applicant shall fulfill the requirements for issuance of a new license.

E. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

F. The license shall state the name and mailing address of the licensee, date of issuance, the renewal or expiration date, the line or lines of insurance covered by the license, and such other information as the commissioner of insurance deems necessary.

G. Every licensee shall notify the commissioner, by any means acceptable to the commissioner, of any alteration in his residential, mailing, or business address within thirty days of the alteration. Failure to file an address change within the required time shall result in the imposition of a fifty-dollar penalty per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

H. A duplicate license may be issued for any lost, stolen, or destroyed license issued pursuant to this Subpart upon a request by the licensee, by a method prescribed by the commissioner, setting forth the facts of such loss, theft, or destruction, together with a fee as authorized by R.S. 22:821.

I. Any licensed property and casualty insurance producer maintaining an office at a designated location in this state and having at least two years experience in the insurance business with an insurer or as an insurance producer may be licensed as a surplus lines broker as follows:

(1) The applicant must submit an application to the commissioner of insurance for the license on forms approved by the commissioner.

(2) The applicant must submit the required license fee, as authorized by R.S. 22:821, for each license year during any part of which the license is in effect. The license shall remain in force until the biannual renewal date.

(3) The applicant shall pass an examination approved by the commissioner of insurance.

J. In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner and the nongovernmental entity may deem appropriate.

K. The commissioner may participate, in whole or in part, with the National Association of Insurance Commissioners (NAIC), or any affiliates or subsidiaries the NAIC oversees, in a centralized producer license registry where insurance producer licenses and appointments may be centrally or simultaneously effected for all states that require an insurance producer license and participate in such centralized producer license registry. If the commissioner finds that participation in such a centralized registry is in the public interest, the commissioner may adopt by rule any uniform standards and procedures as are necessary to participate in the registry. Any participation in a centralized registry shall be under the administration and control of employees of the department and may not be the subject of any contract for services with any person or entity outside of the department.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2006, No. 335, §1, eff. June 13, 2006; Acts 2006, No. 605, §1, eff. June 23, 2006; Redesignated from R.S. 22:1137 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 485, §1, eff. Jan. 1, 2010; Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 117, §1; Acts 2014, No. 118, §1.



RS 22:1548 - Nonresident licensing

§1548. Nonresident licensing

A. Unless denied licensure pursuant to R.S. 22:1554, a nonresident person shall receive a nonresident producer license if:

(1) The person is currently licensed as a resident and in good standing in his home state.

(2) The person has submitted the proper request for licensure and has paid the fees required by R.S. 22:821.

(3) The person has submitted or transmitted to the commissioner of insurance the application for licensure that the person submitted to his home state, or in lieu of the same, a completed Uniform Application.

(4) The person's home state awards nonresident producer licenses to residents of this state on the same basis.

B.(1) The commissioner of insurance may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(2) Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this state who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents under this Subpart, the same requirements shall be imposed upon such residents of such other state or jurisdiction.

(3)(a) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner which designate the commissioner as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's insurance business in this state. The designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(b) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of the fee authorized by R.S. 22:821.

(c) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business, and the commissioner shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such licensee in any action or proceeding instituted by the commissioner of insurance under this Subpart shall be made by the commissioner by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

C. A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty days of the change of legal residence. No fee or license application is required.

D.(1) Notwithstanding any other provision of this Subpart, an insurance producer licensed as a surplus lines broker in his home state shall receive a nonresident surplus lines broker license pursuant to Subsection A of this Section.

(2) Except as provided by Subsection A of this Section, nothing in this Section otherwise amends or supersedes any provision of R.S. 22:431 et seq.

E. Notwithstanding any other provision of this Subpart, a person licensed as a limited line credit insurance or other type of limited lines producer in his home state shall receive a nonresident limited lines producer license, pursuant to Subsection A of this Section, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this Subsection, limited line insurance is any authority granted by the home state which restricts the authority of the licensee to less than the total authority prescribed in the associated major lines pursuant to R.S. 22:1547(A)(1) through (6).

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1138 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1549 - Specialty limited lines credit insurance

§1549. Specialty limited lines credit insurance

A.(1) A licensed insurance producer or limited line credit insurance producer may be issued a specialty limited lines credit insurance producer license pursuant to the provisions of this Section.

(2) No producer shall sell, solicit, or negotiate credit life, credit health and accident, or credit property and casualty insurance pursuant to a specialty limited lines credit insurance producer license other than (i) in connection with retail sales transactions not exceeding ten thousand dollars per retail sales transaction; (ii) in connection with retail sales of motor vehicles wherein the transaction exceeds ten thousand dollars as provided in rules and regulations promulgated by the commissioner of insurance; or (iii) as provided by rules and regulations adopted by the commissioner of insurance.

(3) All insurance written pursuant to a specialty limited lines credit insurance producer license shall be insured by a domestic insurer or foreign or alien insurer admitted in this state.

B. For a specialty limited lines credit insurance producer license to be issued pursuant to this Section, an applicant must submit to the commissioner all of the following:

(1) An application, submitted in a manner prescribed by the commissioner of insurance, containing such information as prescribed by the commissioner, including verification that the applicant is currently licensed as an insurance producer or limited line credit insurance producer.

(2) A list of the physical locations where activities authorized by the specialty limited lines credit insurance producer license will be conducted.

(3) A list of the employees or representatives of the applicant, as of the date of application, to be registered pursuant to this Section.

(4) An application fee as set forth in R.S. 22:821.

(5) Upon approval of the application, but prior to issuance of the license, the applicant shall submit a registration fee as set forth in R.S. 22:821.

C. Following initial issuance of the specialty limited lines credit insurance producer license, the licensee shall submit an annual renewal application, in a manner prescribed by the commissioner, along with the fee as set forth in R.S. 22:821.

D. The licensee shall submit, in a manner prescribed by the commissioner, a current list of employees and representatives for verification by the commissioner every six months, in addition to the registration fee required by R.S. 22:821 for every employee or representative not previously registered.

E. A specialty limited lines credit insurance producer license issued pursuant to this Section authorizes an employee or representative of the license holder to participate in enrollment of retail sales and credit customers in the types of insurance specified in this Section without being licensed, if all of the following are true:

(1) The employee or representative operates with permission from and under the supervision of the license holder.

(2) The employee or representative has been instructed with respect to the disclosures which may be required to be made to consumers in connection with the sale of credit insurance.

(3) The employee or representative is not primarily compensated based on the amount of insurance for which the employee or representative enrolls customers.

F. A specialty limited lines credit insurance producer may not in any manner advertise, represent, or otherwise hold out any employee or representative of the license holder as a licensed insurance producer pursuant to another provision of this Subpart, unless the entity or individual actually holds the applicable license.

G. If a specialty limited lines credit insurance producer violates any provision of this Subpart, the commissioner of insurance may, in accordance and compliance with R.S. 49:961, impose any penalties he deems necessary or appropriate to enforce the provisions of this Subpart, including but not limited to placing the license holder on probation, suspending, revoking, or refusing to renew or reinstate the license, assessing an administrative penalty against the license holder, suspending the transaction of insurance business at specific locations where a violation of this Subpart has occurred, or any combination of penalties authorized by this Subpart.

H. The specialty limited lines credit insurance producer license shall be available equally to residents and nonresidents; however, if the laws or regulations of any other state would not permit a specialty limited lines credit insurance producer that is a resident of this state to obtain a substantially equivalent nonresident license, then residents of that state shall not be permitted to obtain a specialty limited lines credit insurance producer license as nonresidents under this Section.

I. Notwithstanding any other provision of this Title, this Section specifically permits the sale of both group and individual credit insurance, in both single and joint coverages. A licensee under this Section may receive commissions or other compensation for services rendered in connection with the sale of credit insurance pursuant to this Section.

J. The commissioner of insurance may, in accordance with state law, adopt reasonable regulations as are necessary or proper to carry out the purposes of this Subpart.

K. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2001, No. 170, §1; Acts 2003, No. 933, §1; Acts 2003, No. 1224, §1; Redesignated from R.S. 22:1138.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1550 - Specialty limited lines motor vehicle title insurance producer licenses

§1550. Specialty limited lines motor vehicle title insurance producer licenses

A.(1) A licensed insurance producer or limited lines motor vehicle title insurance producer may be issued a specialty limited lines motor vehicle title insurance producer license pursuant to the provisions of this Section.

(2) No producer shall sell, solicit, or negotiate motor vehicle title insurance pursuant to a specialty limited lines motor vehicle title insurance producer license other than in connection with retail sales of motor vehicles in which the transaction exceeds one thousand dollars and as provided in rules and regulations adopted by the commissioner of insurance.

(3) All insurance written pursuant to a specialty limited lines motor vehicle title insurance producer license shall be issued by a domestic title insurer or foreign or alien title insurer admitted in this state.

B.(1) For a specialty limited lines motor vehicle title insurance producer license to be issued pursuant to this Section, an applicant shall submit to the commissioner of insurance all of the following:

(a) An application, submitted in a manner prescribed by the commissioner of insurance, containing such information as prescribed by the commissioner.

(b) A list of the physical locations where activities authorized by the specialty limited lines motor vehicle title insurance producer license will be conducted.

(c) A list of the employees or representatives of the applicant, as of the date of application, to be registered pursuant to this Section.

(d) An application fee in the amount set forth in R.S. 22:821.

(2) Upon approval of the application, but prior to issuance of the license, the applicant shall also submit a registration fee in the amount set forth in R.S. 22:821.

C. Following initial issuance of the specialty limited lines motor vehicle title insurance producer license, the licensee shall submit an annual renewal application, in a manner prescribed by the commissioner of insurance, along with an annual renewal fee as set forth in R.S. 22:821.

D. The licensee shall submit, in a manner prescribed by the commissioner of insurance, a current list of employees and representatives for verification by the commissioner every six months in addition to a registration fee as required by R.S. 22:821 for every employee or representative not previously registered.

E. A specialty limited lines motor vehicle title insurance producer license issued pursuant to this Section authorizes an employee or representative of the license holder to participate in enrollment of retail motor vehicle sales customers in the types of insurance specified in this Section without being licensed if all of the following are true:

(1) The employee or representative operates with permission from and under the supervision of the license holder.

(2) The employee or representative has been instructed with respect to the disclosures which may be required to be made to consumers in connection with the sale of motor vehicle title insurance.

(3) The employee or representative is not primarily compensated based on the amount of insurance for which the employee or representative enrolls customers.

F. A specialty limited lines motor vehicle title insurance producer may not in any manner advertise, represent, or otherwise hold out any employee or representative of the license holder as a licensed insurance producer pursuant to another provision of this Subpart, unless the entity or individual actually holds the applicable license.

G. If a specialty limited lines motor vehicle title insurance producer violates any provision of this Subpart, the commissioner of insurance may, in accordance and compliance with R.S. 49:961, impose any penalties he deems necessary or appropriate to enforce the provisions of this Subpart, including but not limited to placing the license holder on probation, suspending, revoking, or refusing to renew or reinstate the license, assessing an administrative penalty against the license holder, suspending the transaction of insurance business at specific locations where a violation of this Subpart has occurred, or any combination of penalties authorized by this Subpart.

H. The specialty limited lines motor vehicle title insurance producer license shall be available equally to residents and nonresidents; however, if the laws or regulations of any other state would not permit a specialty limited lines motor vehicle title insurance producer that is a resident of this state to obtain a substantially equivalent nonresident license, then residents of that state shall not be permitted to obtain a specialty limited lines motor vehicle title insurance producer license as nonresidents under this Section.

I. A licensee under this Section may receive commissions or other compensation for services rendered in connection with the sale of motor vehicle title insurance pursuant to this Section.

J. The commissioner of insurance may, in accordance with state law, adopt reasonable regulations as are necessary or proper to carry out the purposes of this Subpart.

K. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2006, No. 360, §1, eff. June 13, 2006; Redesignated from R.S. 22:1138.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1551 - Exemption from examination

§1551. Exemption from examination

A. An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption is available only if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

B. A person licensed as an insurance producer in another state who moves to this state shall make application within ninety days of establishing legal residence to become a resident licensee pursuant to R.S. 22:1546. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the commissioner of insurance determines otherwise by regulation.

C. The following resident applicants shall be exempt from the requirement of an examination:

(1) Any applicant for a license covering the same line or lines of insurance for which the applicant was licensed under a similar license in this state, other than a temporary license, within five years from the date of expiration of the previous license, unless such previous license was revoked or suspended or renewal was refused by the commissioner.

(2) Any applicant for a license to represent a limited life, health, and accident insurer.

(3) Any applicant who shall be licensed to act only as a producer with respect to life, health, and accident insurance on borrowers or debtors or with respect to property and casualty insurance on collateral and involuntary unemployment, commonly known as credit insurance.

(4) Any applicant who shall be licensed to act only as a producer with respect to travel insurance.

(5) Producers of any other lines of insurance which the commissioner of insurance determines, by rule or regulation, do not require the professional competency tested by examination.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2006, No. 335, §1, eff. June 13, 2006; Redesignated from R.S. 22:1139 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §1, eff. Jan. 1, 2010; Acts 2014, No. 117, §1.

NOTE: Former R.S. 22:1551 redesignated as R.S. 22:2111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1552 - Assumed names

§1552. Assumed names

A. An insurance producer doing business under any name other than the producer's legal name is required to notify the commissioner of insurance prior to using the assumed name. Prior to the use of or changes to any trade name or names, an insurance producer shall provide written notification of such use or change to the commissioner, on a form prescribed by the commissioner. A letter of registration from the secretary of state shall accompany the application for a trade name.

B. The use by any insurance producer of a nonapproved trade name shall subject such person to a fine not exceeding two hundred fifty dollars. Additionally, if the insurance producer continues to utilize a nonapproved trade name for ten or more days after being notified by the commissioner to cease using the nonapproved trade name, the insurance producer will be subject to an additional fine not to exceed five thousand dollars. If applicable, an insurance producer must comply with the provisions of R.S. 51:281 et seq.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1140 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1552 redesignated as R.S. 22:2112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1553 - Temporary licensing

§1553. Temporary licensing

A. The commissioner of insurance may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) To the surviving spouse or next of kin, or to the administrator or executor or employee of a licensed insurance producer who is deceased, or to the spouse, next of kin, employee, legal guardian, or other court-appointed personal representative of a licensed insurance producer who becomes mentally or physically disabled, to allow adequate time for the sale of the insurance business owned by the producer, or for the recovery or return of the producer to the business, or to provide for the training and licensing of new personnel to operate the producer's business.

(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license.

(3) To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America.

(4) In any other circumstance where the commissioner deems that the public interest will best be served by the issuance of this license.

B. The commissioner of insurance may by order limit the authority of any temporary license in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee, and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

C. Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §3, eff. Jan. 1, 2010.



RS 22:1554 - License denial, nonrenewal, or revocation

§1554. License denial, nonrenewal, or revocation

A. The commissioner of insurance may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate an insurance producer license, or may levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year per applicant or licensee, or any combination of actions, for any one or more of the following causes:

(1) The failure to comply with any prerequisite of state or federal law or regulations for the issuance of such license.

(2) Providing incorrect, misleading, incomplete, or materially false information, or omission of material information, in the license or renewal application.

(3) The failure to account for or remit any premiums, monies, or properties belonging to another which come into the possession of the applicant in the course of doing insurance business, or improperly withholding, misappropriating, converting, or failing to timely remit any premiums, monies, or properties received in the course of doing insurance business, whether such premiums, monies, or properties belonging to policyholders, insurers, beneficiaries, claimants, or others.

(4) Using fraudulent, coercive, or dishonest practices or misrepresentation, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business such as might endanger the public.

(5) Misrepresenting the terms of an actual or proposed insurance contract, binder, rider, plan, or application for insurance, including all forms or documents that are attached, or will be attached, to an actual or proposed insurance contract, binder, rider, plan, or application for insurance.

(6) Having admitted or been found to have committed any insurance unfair trade practice under R.S. 22:1961 et seq. or fraud under R.S. 22:1964 et seq.

(7) The conviction or nolo contendere plea to any felony, participation in a pretrial diversion program pursuant to a felony charge, suspension and deferral of sentence and probation pursuant to Article 893 of the Code of Criminal Procedure, or conviction of any misdemeanor involving moral turpitude or public corruption.

(8) Obtaining or attempting to obtain a license through misrepresentation or fraud, or improperly using notes or any other reference material to complete an examination for an insurance license, or otherwise cheating or attempting to cheat on an examination for an insurance license of any kind.

(9) The adjudication of bankruptcy with debts related to the receipt or transmittal of insurance premiums or other funds to an insurer or insured in any fiduciary capacity of the applicant, or issuance to the Department of Insurance of an insufficient fund or no-fund check.

(10) Forging another's name to an application for insurance or to any document related to an insurance transaction.

(11) Knowingly accepting insurance business from a person who is not licensed as a producer.

(12) The procurement of a license for the purpose of writing controlled business, as prohibited in this Subpart.

(13) Having an insurance producer license, or its equivalent, denied, suspended, or revoked in this or any other state, province, district, or territory.

(14) The violation of any insurance laws of the United States, this state or any state, province, district, or territory, or violating any lawful rule, regulation, subpoena, or order of the commissioner of insurance or of the insurance officials of another state.

(15) The refusal to submit physical evidence of identity or the conviction of a felony, in accordance with R.S. 22:1922(B) and (C).

(16) The failure to comply with an administrative or court order imposing a child support obligation.

(17) The failure to pay state income taxes or comply with any administrative or court order directing payment of state income taxes.

(18) A producer has employed or has allowed to associate with his business, in any manner, any person engaged in the business of insurance who has been convicted of a felony under the laws of this state or any, the United States, or any foreign country. As used in this Section, business of insurance means the writing of insurance or the reinsuring of risks by an insurance producer or insurer, including all acts necessary or incidental to such writing or reinsuring, and the activities of persons who act as, or are, officers, directors, agents, or employees of producers or insurers, or who are other persons authorized to act on behalf of such persons.

(19) The conviction of a felony involving dishonesty or breach of trust pursuant to 18 U.S.C. §1033 and §1034, without written consent from the commissioner of insurance pursuant to 18 U.S.C. §1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B. If the commissioner denies any application for a license in accordance and compliance with R.S. 49:961, the commissioner shall notify the applicant and advise the applicant in writing of the reasons for the denial. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. In the event the commissioner suspends or revokes a license, or refuses the renewal or reinstatement of a license, or levies a fine, with or without suspension, revocation, or refusal to renew a license, the commissioner, in accordance and compliance with R.S. 49:961, shall notify the licensee in writing of the determination. Any such suspension or revocation of a license, or refusal to renew or reinstate a license, shall include all lines of insurance for which the licensee was authorized. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. The license of a business entity may be suspended or revoked, or renewal or reinstatement thereof may be refused, or a fine may be levied, with or without a suspension, revocation, or refusal to renew a license, if the commissioner finds, in accordance and compliance with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was not reported to the Department of Insurance and no corrective action was undertaken timely. Any such suspension or revocation of a license, or refusal to renew or reinstate a license, shall include all lines of insurance for which the licensee was authorized.

E.(1) No licensee whose license has been revoked under this Section shall be entitled to file another application for a license within one year from the effective date of such revocation, or, if judicial review of such revocation is sought, within five years from the date of final court order or decree affirming such revocation. A subsequent application, when filed, may be refused by the commissioner of insurance unless the applicant shows good cause why the revocation of his license should not be deemed a prohibition to the issuance of a new license.

(2) Any license which has been reissued following revocation shall be revoked for a period not to exceed five years upon a second violation by the licensee of any of the provisions of this Section. No licensee whose license has been revoked under this Subsection shall be entitled to file another application for a license within the revocation period. A subsequent application, when filed, may be refused by the commissioner of insurance unless the applicant shows good cause why the revocation of his license should not be deemed a prohibition to the issuance of a new license.

F. The commissioner of insurance shall promptly notify all appointing insurers, where applicable, with copies of such notification sent to the licensee, regarding any suspension, revocation, or termination of license by the commissioner.

G. Upon suspension, revocation, or termination of the license of a resident of this state, the commissioner shall notify the National Association of Insurance Commissioners and the proper insurance official of each state for whom the commissioner has executed a certificate as provided for herein.

H. If the commissioner revokes or suspends any nonresident's license through a proceeding under this Subpart, he shall promptly notify the appropriate insurance official of the licensee's place of residency of such action and of the particulars thereof.

I. The commissioner of insurance shall retain the authority to enforce the provisions of, and impose any penalty or remedy authorized by, this Subpart against any person who is under investigation for or charged with a violation of this Subpart, even if the person's license has been surrendered or has lapsed by operation of law.

J. Without in any way limiting or affecting any other civil or criminal remedies or consequences, any person who intentionally withholds or intentionally fails to timely remit premium payments, or who knowingly converts to his own use or benefit any premiums, monies, or other property belonging to any person or entity who applies for insurance through him, or policyholder, beneficiary, or any other claimant under or relating to any insurance policy, shall be guilty of the crime of theft under R.S. 14:67 if he had the intent to permanently deprive the rightful owner of the premiums, monies, or other property, or the crime of unauthorized use of a movable under R.S. 14:68 if he had no intent to permanently deprive the rightful owner of said premiums, monies, or other property.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2003, No. 293, §1; Redesignated from R.S. 22:1142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2014, No. 70, §1.

NOTE: Former R.S. 22:1554 redesignated as R.S. 22:2114 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1555 - Liability of agents on binder

§1555. Liability of producers on binder

The commissioner of insurance may suspend or revoke the license of any producer issuing or purporting to issue any binder on behalf of any insurer for which he is not then authorized to bind.

Acts 1958, No. 125; Redesignated from R.S. 22:632 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1555 redesignated as R.S. 22:2115 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1556 - License to solicit or transact bail; prohibited activities

§1556. License to solicit or transact bail; prohibited activities

A. A bail bond producer shall not directly or indirectly permit any person, including an employee, to sign or execute a power of attorney or to effect the undertaking of bail for the release of a defendant or to apprehend or surrender a defendant on his behalf unless the person is properly licensed by the commissioner to perform such acts. This Section shall not prevent a bail bond producer from using mail, messenger or delivery service to file executed undertakings of bail or deliver bail bonds, nor shall it prevent such filing or delivery by the attorney or other agent of the defendant.

B. A bail bond producer shall not directly or indirectly give a gift of any kind to a prisoner of a jail or place of detention or to a public official or employee of a governmental agency whose duties, functions, or responsibilities include the administration of justice.

C. Upon first violation, a person or entity that violates Subsection A of this Section shall be subjected to a six-month suspension of their license to write or solicit bail bonds and fined an amount not to exceed five thousand dollars. A second or any subsequent violation shall subject the person or entity to a suspension of their license to write or solicit bail bonds for not more than one year and a fine not to exceed ten thousand dollars. A hearing may be requested pursuant to the provisions of Chapter 12 of this Title, subject to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

D. A person or entity that violates Subsection B of this Section shall be fined an amount not to exceed five thousand dollars for each violation. A hearing may be requested pursuant to the provisions of Chapter 12 of this Title, subject to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 497, §1, eff. June 20, 2003; Redesignated from R.S. 22:1142.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1556 redesignated as R.S. 22:2116 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1557 - Commissions

§1557. Commissions

A.(1) An insurer or insurance producer shall not pay, directly or indirectly, any commission, service fee, brokerage, or other valuable consideration to any person or entity for selling, soliciting, or negotiating insurance in this state unless such person or entity holds a valid license as required by law.

(2) No person or business entity other than a person or business entity duly licensed by the Department of Insurance as an insurance producer shall accept any commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state.

(3) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under this Subpart at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(4) An insurance producer may pay or assign commissions, service fees, brokerage fees or other valuable consideration to an insurance agency or to persons who are not licensed as producers in Louisiana but are licensed in their state of domicile and act only to assist producers licensed in this state in placing business with insurers authorized to do business in this state.

B.(1) No member of an insurance advisory committee of any state agency, board, commission, or of any political subdivision of this state, including but not limited to school boards, levee boards, deep water port commissions, deep water port, harbor and terminal districts, and the Louisiana Stadium and Exposition District, shall split, pass on, or share with any insurance producer or other person who is not a member of his own firm or corporation and is not a member of such an insurance advisory committee, all or any portion of the commission derived by such committee from the purchase of insurance by such state agency, board, commission, or political subdivision of the state without express authorization by official action of such state agency, board, commission, or political subdivision of the state. Any insurance producer or other person who is not a member of such firm or corporation and is not a member of such an insurance advisory committee who receives without authorization all or any portion of such commission shall also be in violation of this Subsection.

(2) Any person who violates the provisions of this Subsection shall, upon conviction, be fined not less than one thousand dollars, nor more than five thousand dollars per violation, or imprisoned for not more than two years, or both.

(3) Any conviction for a violation of the provisions of this Subsection shall constitute grounds for suspension or revocation by the commissioner of insurance of the license of such insurance producer, in addition to those grounds of R.S. 22:1554.

C. The commission paid by each fire, casualty, surety, fidelity, guaranty, and bonding insurer doing business in this state to its producers in this state shall be uniform and equal as to all classes of producers of such insurer throughout this state.

Acts 2001, No. 158, §1, eff. Jan.1, 2002; Redesignated from R.S. 22:1143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1557 redesignated as R.S. 22:2117 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1558 - Appointments

§1558. Appointments

A.(1) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer, except for surplus lines policies placed through licensed surplus lines brokers, surplus lines policies placed with unauthorized insurers by licensed surplus lines brokers, and workers' compensation policies placed with the Louisiana Workers' Compensation Corporation.

(2) An insurance producer who is not acting as an agent of an authorized insurer is not required to become appointed.

(3) An insurance producer who is duly empowered and authorized to act through or on behalf of another licensed insurance producer in the sale, solicitation, or negotiation of insurance shall not be required to become appointed for the sale, solicitation, or negotiation so conducted.

B.(1) An insurer lawfully authorized to transact business in this state shall appoint as its agent any person or persons holding a license issued under the provisions of this Subpart. To appoint a producer as its agent, the appointing insurer shall file, in a manner prescribed by the commissioner of insurance, a notice of appointment within fifteen days from the date the agency contract is executed. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

(2) Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time, not to exceed thirty days, that the insurance producer is eligible for appointment. If the producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within fifteen days of such determination.

(3) Each insurer shall submit to the commissioner of insurance, in a manner prescribed by the commissioner, a list of appointed producers which it intends to appoint or reappoint. Each insurer shall remit, in a manner prescribed by the commissioner, appointment fees in the amounts set forth in R.S. 22:821. Any insurer who fails to file its renewal company appointments will be fined ten dollars per license named in its appointment form.

(4) An appointment as provided for in this Section shall remain in full force and effect until the following date of renewal, unless the license of the appointed producer named therein is revoked by the commissioner as provided for in this Subpart, or until canceled by the insurer upon written notice to the producer with a copy thereof filed with the commissioner.

(5) The duties of the commissioner provided for in this Subsection shall be performed by the commissioner or employees of the department and may not be the subject of any contract for services with any person or entity outside of the department.

C. Any insurance producer, unless otherwise prohibited by contract, licensed in this state, may solicit, negotiate, or effect applications for policies of insurance with any insurer lawfully doing business in this state, other than an insurer such producer is appointed to represent, if such producer is under contract with such insurer. However, no commissions shall be paid by such insurer to the producer until the appointment has been recorded by the commissioner.

D. If any producer is operating or intends to operate its business affairs as a partnership, corporation, or other business entity, the appointments in this Section may be issued by an insurer in the name of such partnership, corporation, or other business entity if all persons in such partnership, corporation, or other business entity actively engaged in soliciting, negotiating, or effecting contracts of insurance or renewals thereof also hold an active producer license issued in accordance with the provisions of this Subpart.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1144 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1558 redesignated as R.S. 22:2118 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1559 - Notification to commissioner of termination

§1559. Notification to commissioner of termination

A. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in R.S. 22:1554, shall notify the commissioner of insurance within thirty days following the effective date of the termination, in a manner prescribed by the commissioner, stating the circumstances of the termination. Upon written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

B. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner of insurance within fifteen days following the effective date of the termination, in a manner prescribed by the commissioner, if the reason for termination is one of the reasons set forth in R.S. 22:1554, or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities specified in R.S. 22:1554. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

C. The insurer or the authorized representative of the insurer shall promptly notify the commissioner of insurance, in a manner acceptable to the commissioner, if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner of insurance in accordance with Subsection B of this Section had the insurer then known of its existence.

D.(1) Within fifteen days after making any notification required by Subsections A, B, or C of this Section, the insurer shall mail a copy of the notification to the producer at his last known address. If the producer is terminated for cause for any of the reasons specified in R.S. 22:1554, the insurer shall provide a copy of the notification to the producer at his last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within thirty days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under Subsection F of this Section.

E.(1) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner of insurance, or any organization of which the commissioner is a member and that compiles the information and makes it available to other state insurance officials or regulatory or law enforcement agencies, shall not be subject to civil liability. No civil cause of action shall arise against these entities or their respective producers or employees, as a result of any statement or information required by or provided pursuant to this Section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause pursuant to Subsection B of this Section was reported to the commissioner, if the propriety of any termination for cause pursuant to Subsection B of this Section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2) In any action brought against a person or entity that may have immunity under Paragraph (1) of this Subsection for making any statement required by this Section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that Paragraph (1) of this Subsection does not apply because the person making the statement or providing the information did so with actual malice.

(3) Nothing in this Section shall abrogate or modify any existing statutory privileges or immunities.

F.(1) Any documents, materials, or other information in the control or possession of the Department of Insurance, furnished by an insurer, producer, or an employee or agent thereof acting on behalf of the insurer or producer, or obtained by the commissioner of insurance in an investigation pursuant to this Section, shall be confidential by law and privileged, shall not be subject to R.S. 44:1 et seq., shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(2) Neither the commissioner of insurance nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to Paragraph (1) of this Subsection.

(3) In order to assist in the performance of the commissioner's duties under this Subpart, the commissioner:

(a) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Paragraph (1) of this Subsection, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, with the Office of Disciplinary Counsel of the Louisiana State Bar Association, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information.

(b) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners or its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(c) May enter into agreements governing sharing and use of information consistent with this Subsection.

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (3) of this Subsection.

(5) Nothing in this Subpart shall prohibit the commissioner of insurance from releasing final, adjudicated actions, including for cause terminations that are open to public inspection pursuant to R.S. 44:1 et seq., to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries of the National Association of Insurance Commissioners.

G. An insurer, the authorized representative of the insurer, or producer that is found to have reported with actual malice by a court of competent jurisdiction may have its license or certificate of authority suspended or revoked and may be fined in an amount not to exceed five thousand dollars per violation. An insurer, the authorized representative of the insurer, or a producer that fails to report as required under the provisions of this Section may be fined in an amount not to exceed five thousand dollars per violation.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1145 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1559 redesignated as R.S. 22:2119 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1560 - Reciprocity

§1560. Reciprocity

A. The commissioner of insurance shall waive any requirements for a nonresident license applicant with a valid license from his home state, except the requirements imposed by R.S. 22:1548, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

B. A nonresident producer's satisfaction of his home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1146 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1560 redesignated as R.S. 22:2120 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1561 - Non-reciprocal states or other jurisdictions

§1561. Non-reciprocal states or other jurisdictions

Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this state who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents under this Subpart, the same such requirements shall be imposed upon such residents of such other state or jurisdiction. This Section shall not apply to fees, which shall be as authorized by R.S. 22:821.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1147 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1562 - Prohibited acts

§1562. Prohibited acts

A.(1) No insurer or insurance producer shall pay any money or commission or brokerage, or give or allow any valuable consideration or compensation to any person or business entity not duly licensed as an insurance producer, nor to an insurer not licensed to do business in this state, for or because of service rendered or performed in this state in selling, soliciting, negotiating, or effecting a contract of insurance on any property or risks, or insurable interests, or business activities located within or transacted within this state. The prohibition of this Subsection shall not apply with respect to any contract of reinsurance.

(2) The prohibition of this Subsection shall not apply to the distribution of profits to the owners of an insurance agency. The provisions of this Paragraph shall not apply to the Louisiana Workers' Compensation Corporation.

B.(1) Whoever violates this Section shall, upon conviction, be fined not less than two thousand dollars, nor more than fifty thousand dollars, or imprisoned with or without hard labor, for not more than three years, or both.

(2) Any conviction for violation of this Section shall constitute grounds for the immediate suspension or revocation by the commissioner of insurance of the license of such insurance producer to sell insurance, in addition to those grounds set forth in R.S. 22:1554.

C.(1) It shall be unlawful for any person or business entity, without conforming to the provisions of this Part, directly or indirectly, to represent himself or itself to be an insurance producer or limited lines producer, or to solicit, negotiate, or effect any contract of insurance or renewal thereof, or to attempt to effect the same on any property, or risk or insurable interests or business activities, located within or transacted within this state. This Subsection shall not apply to:

(a) The clerical duties of office employees not involved in soliciting insurance.

(b) Employees of insurers who solicit insurance only for or in conjunction with licensed insurance producers compensated on a commission basis.

(c) The collection of premiums by secretarial or clerical employees of a licensed insurance producer, or other person so authorized by a licensed insurance producer.

(d) Employees of insurers who do not solicit insurance but are authorized by their employer to sign policies of insurance.

(2) Wherever the commissioner of insurance determines that a violation of Paragraph (1) of this Subsection has occurred, whether that violation be intentional or not, the commissioner or his designee is hereby authorized to issue an order to cease and desist from the violations complained of, and the commissioner is hereby authorized to seek injunctive relief from the district court of the district in which the violation may have occurred or in any proper venue authorized under the Louisiana Code of Civil Procedure.

D.(1) No person licensed as, or representing himself to be, an insurance producer shall receive anything of value as premium payment or commission for an insurance policy rider, binder, or plan without making a bona fide application to an insurer for an insurance policy.

(2) No person licensed as, or representing himself to be, an insurance producer shall fail to account for or remit any premiums, monies, or properties belonging to another which come into the possession of the applicant in the course of doing insurance business, or improperly withholding, misappropriating, converting, or failing to timely remit any premiums, monies, or properties received in the course of doing insurance business, whether such premiums, monies, or properties belong to policyholders, insurers, beneficiaries, claimants, or others.

E.(1) It shall be unlawful for any insurance producer, directly or indirectly, to collect any insurance premium payment, or compensation, or to solicit, negotiate, effect, procure, receive, or forward any contract of insurance or renewal thereof, in relation to any property or risk or insurable interest in this state, for any insurer not lawfully authorized to transact business in this state, or in any manner to aid or assist in any such transaction, except through licensed surplus lines brokers.

(2) Except as provided in Paragraph (3) of this Subsection, any person shall be liable for the full amount of any loss sustained on any contract of insurance made by or through him or it, directly or indirectly, with any insurer not lawfully authorized to transact business in this state, and for any taxes which may become due under any law of this state by reason of such contract. For purposes of this Section, any surplus lines insurer which is approved by the commissioner shall be considered lawfully authorized to transact business in this state.

(3) Any licensed producer who writes a policy through a licensed surplus lines broker shall not be liable for any losses or taxes as provided for in this Section.

(4) Any person or business entity found to have violated this Subpart shall be deemed to have engaged in unfair trade practices and shall be subjected to the penalties provided herein. Additionally, any person found to have knowingly and intentionally violated any provisions of this Subsection shall be guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years, on each count, and each day on which a violation of this Subsection occurs shall be considered a separate violation.

F. It shall be unlawful for any producer to sign any policy of insurance endorsement in blank.

G. Repealed by Acts 2001, No. 1158, §3.

H. No insurer or producer shall accept or process an application for coverage under a Medicare+Choice plan unless the following requirements are met:

(1) The Medicare enrollee or his authorized representative has signed the application for coverage.

(2) The Medicare enrollee is provided a written notice upon transfer from one approved Medicare+Choice plan to another stating that his coverage is being transferred. Such notice shall also state how the change in coverage will impact the Medicare enrollee's access to health care providers, including specifying any known change in health care providers available to provide care.

(3) The Medicare enrollee is provided a written notice upon plan cancellation of his current Medicare+Choice coverage that clearly states the date his coverage ends.

(4) The Medicare enrollee is notified of any known change in health care providers that may reasonably result from the action of the producer.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2001, No. 275, §1, eff. June 1, 2001; Acts 2001, No. 1158, §§1 and 3; Redesignated from R.S. 22:1148 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1563 - Reporting of actions

§1563. Reporting of actions

A. An insurance producer shall report to the commissioner of insurance any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.

B. Within thirty days of a conviction in district court of an offense under R.S. 22:1554(A)(7), a producer shall report such conviction to the commissioner and provide a copy of the bill of information or indictment.

C. Without in any way limiting or affecting any other civil or criminal remedies or consequences, any person who intentionally withholds or intentionally fails to timely report information as required by this Section shall be guilty of violating R.S. 22:1554(A)(14).

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1149 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1564 - Producers of record

§1564. Producers of record

A.(1) Any insurer which issues or delivers a policy or contract of insurance pursuant to the application or request of a producer who is not authorized to represent said insurer as a producer shall be deemed to have authorized such producer as producer of record to act on the insurer's behalf. The payment to such a producer shall be payment to the insurer with all resultant obligations and duties.

(2) This Subsection establishes an agency relationship only for the matter of collection of premiums specifically referred to in this Section.

B.(1)(a) Any insurer issuing or delivering property, casualty, accident, or health insurance, or bonds in this state shall recognize a producer of record when selected by the owner of the policy or the first-named insured if there are multiple-named insureds in writing. The insurer shall recognize the producer of record for purposes of providing quotations or proposals or writing such policies or bonds. The insurer shall retain the producer of record who wrote such policies or bonds for the full term of the contracts or until the renewal date or termination of the contracts, whichever occurs first. The insurer shall not change or remove such producer by any producer of record letter which may be secured by another producer for purposes of providing a quotation or proposal or for writing such policies or bonds during the term of such contracts until the renewal date of the contracts, unless the change or removal is requested by the owner of the policy or the first-named insured if there are multiple-named insureds under a particular contract. In such case, such owner or insured shall select the new producer of record.

(b) If the insurer receives a producer of record letter for an application, the insurer shall provide the producer of record with a quotation or proposal regardless of any other outstanding quotations or proposals. If the quotation or proposal is accepted by the insured, the insurer shall issue the policy with the designated producer of record. If the insurer receives a written request by the insured to change the producer of record on an application, the insurer shall give the initial producer of record written notice fifteen days in advance of the change or removal. If the insurer receives a request to change a producer of record on an application within fifteen days of the policy inception, the insurer shall provide the required fifteen-day notice; however, any required change of producer shall be effective on the inception date of the policy.

(c) If a change or removal of a producer is requested by an insured during a policy period, the insurer shall give the producer written notice fifteen days in advance of the change or removal. If the insurer receives a request to change a producer within the last fifteen days of the policy period, the insurer shall provide the required fifteen-day notice; however, any required change of producer shall be effective on the inception date of the renewal policy.

(d) Property, casualty, and bond commissions shall be paid to the original producer of record at the policy inception for the full term of the policy, unless such policy is written for more than one year or is continuous until canceled, in which case commissions shall be paid to the new producer of record starting on the anniversary rating date when new rates take effect. Accident, health, or benefits commissions shall be paid to the current producer of record and shall change when the producer of record changes.

(2) Except as provided in Paragraph (1) of this Subsection, no insurer or producer shall cancel and rewrite any such contracts during the term of such contract or until the renewal date of the contract, whichever occurs first, which would change the producer of record.

(3) This Subsection shall not apply to any producer who is an employee of an insurer or represents, by contractual agreement, only one insurer or a group of affiliated insurers under R.S. 22:691 et seq.

(4) Upon the written request of the owner of the policy or the first-named insured if there are multiple-named insureds, an insurer shall permit such owner or insured to select another appointed insurance producer due to the termination, death, or retirement of a producer of record or for any other reason deemed appropriate by such owner or insured. Any renewal commission owed to the former producer of record shall be paid to the new producer of record upon the next renewal of the policy.

(5) Nothing in this Subsection shall require an insurer to conduct business with a producer who is not appointed or otherwise not qualified by the insurer to conduct business with the insurer. However, if the producer is appointed or otherwise qualified by the insurer to conduct business with the insurer, the insurer shall recognize the producer as producer of record under the provisions of this Subsection and shall accord the producer all of the normal rights and privileges of a producer for the insurer.

(6) The commissioner of insurance may promulgate rules to enforce the provisions of this Subsection.

C. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts authorized to be issued in this state.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Acts 2003, No. 378, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:1150 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1565 - Other laws

§1565. Other laws

All laws and parts of laws of this state inconsistent with this Subpart are hereby superseded with respect to matters covered by this Subpart.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1151 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1566 - Health insurance navigators; definitions

§1566. Health insurance navigators; definitions

A. As used in this Section:

(1) "Commissioner" means the commissioner of insurance.

(2) "Exchange" means any health benefit exchange established or operating in this state, including any exchange established or operated by the United States Department of Health and Human Services or any other federal office or agency.

(3) "Navigator" means any individual or entity who meets at least one of the following requirements:

(a) Receives any funding, directly or indirectly, from an exchange, the state, or the federal government to perform any of the activities and duties identified in 42 U.S.C. §18031(i).

(b) Is described or designated by an exchange, the state, or any office or agency of the federal government, or who could be reasonably described or designated as a navigator.

(c) Is employed by or is a volunteer on behalf of a navigator or navigator entity for the purposes of conducting consumer outreach or education, or for the purposes of facilitating enrollment in qualified health plans.

(4) "Non-navigator personnel" means any individual or entity that facilitates enrollment of individuals or employers in a health benefit plan or public insurance program offered through an exchange and is certified, designated, or reasonably described as an in-person assister, enrollment assister, application counselor, or application assister.

B.(1) The legislature finds that regulation of navigators and non-navigator personnel, including registration or licensure by the commissioner, to ensure that they are properly trained and knowledgeable in the subject matter of individual and group health insurance benefit plans and insurance coverages is necessary to avoid substantial risk to the health, safety, and welfare of the people of this state.

(2) Navigators and non-navigator personnel shall be subject to regulation by the commissioner as provided in this Section.

(a) No individual or entity shall act as, offer to act as, or market any service as a navigator in this state unless licensed as a navigator by the commissioner pursuant to this Section.

(b) Individuals or entities conducting activities as non-navigator personnel, such as in-person assisters, enrollment assisters, application counselors, or application assisters, shall register with the commissioner in the manner and form prescribed by the commissioner. An entity conducting non-navigator activities may register its non-navigator personnel with the commissioner on their behalf.

(3) The following individuals or entities are exempt from the provisions of this Section and shall not be considered navigators or non-navigator personnel:

(a) Individuals who facilitate enrollment in a health benefit plan without receiving any form of direct or indirect compensation or who are employed by an employer who directly or indirectly benefits from enrollment in a health benefit plan, such as individuals assisting in the enrollment of family members, tutors acting for a minor child or acting as a continuing tutor, individuals with the authority to contract on behalf of interdicted persons, or a mandatary with the authority to contract on behalf of a principal.

(b) Employees of an employer who facilitate enrollment in the health benefit plan of the employer.

(c) A licensed insurance producer.

(d) An attorney in good standing who is licensed or authorized to act as an attorney in this state.

(e) An employee of a health insurance issuer, including a health maintenance organization.

(f) Any individual or entity granted an exemption by the commissioner. For the purposes of granting exemptions from the provisions of this Section, the commissioner may grant exemptions in a manner and form determined by the commissioner.

C.(1) An individual applying for registration as non-navigator personnel with the commissioner shall complete a registration form as prescribed by the commissioner.

(2) Any individual applying for a navigator license shall make application to the commissioner on a form prescribed by the commissioner. Such individual shall meet each of the following requirements:

(a) Be at least eighteen years of age.

(b) Intends to conduct business as a navigator in this state.

(c) Is not disqualified for having committed any act that would be grounds for denial or revocation of an insurance producer license pursuant to R.S. 22:1554.

(d) Has completed all required training and education prescribed by any office or agency of the federal government or by an exchange.

(e) Has identified the entity licensed as a navigator with which he is affiliated and by which he is supervised, if applicable.

(3) Each entity licensed as a navigator shall, in a manner and frequency prescribed by the commissioner, provide the commissioner with an accurate list of all licensed individual navigators that it employs, in addition to completing an application for a navigator license.

(4) A navigator license shall be valid for a period of two years from the date the license is issued. The commissioner shall prescribe the form for an application for renewal of a license.

(5) An individual applying for a navigator license shall submit any documents that the commissioner deems necessary to verify the information contained in a license application, shall submit a full set of fingerprints to the commissioner, and shall successfully complete a criminal history and regulatory background check as provided for pursuant to this Section.

(6) For any individual applying for licensure as or licensed as a navigator, the commissioner may prescribe any education, training, or examinations in addition to education, training, or examinations required by any office or agency of the federal government or by an exchange; however, such additional education, training, or examinations shall not exceed thirty hours for initial education, training, or examinations and fifteen hours per year for continuing educational purposes when combined with education, training, or examinations required by any office or agency of the federal government or by an exchange.

D.(1) In order to make a determination of license eligibility for individuals applying for a navigator license, the commissioner shall require fingerprints of applicants and submit the fingerprints and the fees required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information for state and national criminal history record checks. The commissioner shall require a criminal history record check on each applicant in accordance with this Subsection. The commissioner shall require each applicant to submit a full set of fingerprints in order for the commissioner to obtain and receive national criminal history records from the Criminal Justice Information Services Division of the Federal Bureau of Investigation.

(2) The commissioner may contract for the collection, transmission, and resubmission of fingerprints required under this Subsection. If the commissioner does so, the fee for collecting and transmitting fingerprints and the fee for the criminal history record check shall be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(3) The commissioner shall treat and maintain an applicant's fingerprints and any criminal history record information obtained pursuant to this Section as confidential, shall apply security measures consistent with the Criminal Justice Information Services Division of the Federal Bureau of Investigation standards for the electronic storage of fingerprints and necessary identifying information, and shall limit the use of records solely to the purposes authorized in this Section. The fingerprints and any criminal history record information shall be exempt from the Public Records Law, R.S. 44:1 et seq., shall not be subject to subpoena, other than a subpoena issued in a criminal proceeding or investigation, shall be confidential by law and privileged, and shall not be subject to discovery or admissible in evidence in any private civil action.

E.(1) A navigator may:

(a) Provide fair and impartial information and services in connection with eligibility, enrollment, and program specifications of any health benefit plan issued or issued for delivery in this state, including information about the costs of coverage, advanced payment of premium tax credits, and cost sharing reductions.

(b) Facilitate the selection of a health benefit plan offered for sale on an exchange.

(c) Initiate the enrollment process for a health benefit plan offered for sale on an exchange.

(d) Provide referrals to the Department of Insurance or other local, state, or federal offices or agencies for any grievance, complaint, or inquiry in co benefit plan or health insurance issuer, including a health maintenance organization.

(e) Carry out any activities required or authorized pursuant to 42 U.S.C. §18031(i).

(2) Non-navigator personnel may carry out the functions and duties authorized for non-navigator personnel under 45 CFR Part 155 and shall:

(a) Disclose all conflicts of interest that the non-navigator personnel may have with health insurance issuers to enrollees and potential enrollees in a health benefit plan.

(b) Not receive any form of compensation, whether direct or indirect, from a health insurance issuer or an issuer of health stop loss insurance if prohibited by federal law.

(c) Not disclose any information obtained in the course of non-navigator personnel activities where such information is confidential or protected from disclosure by law.

F. Unless an individual navigator or non-navigator personnel possesses an accident and health insurance producer license, no navigator or non-navigator personnel shall:

(1) Sell, solicit, or negotiate a health benefit plan or any form of accident and health insurance.

(2) Engage in any activity that would exclusively require an insurance producer license.

(3) Provide partial advice concerning the benefits, terms, and features of health benefit plans or offer advice about which health benefit plan, health insurance issuer, or health maintenance organization is better or worse for a particular individual or employer.

(4) Recommend or endorse a particular health benefit plan or health insurance issuer or health maintenance organization.

(5) Provide any plan specific or product specific information or services related to any health benefit plan issued or issued for delivery in this state if such health benefit plan is not offered for sale on an exchange.

(6) Disclose any information obtained in the course of navigator activities where such information is confidential or protected from disclosure by law.

(7) Violate any of the provisions of 45 CFR 155.260 or other state or federal laws or regulations.

G.(1) The commissioner may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a navigator license, levy a fine not to exceed five hundred dollars for each violation, or take any combination of actions for any one or more violations of this Section or R.S. 22:1554 or for other good cause.

(2) The commissioner may examine and investigate the business affairs and records of any navigator to determine whether the individual or entity has engaged or is engaging in any violation of the provisions of this Section.

(3) A navigator entity license may be suspended or revoked, or renewal or reinstatement thereof may be refused, or a fine may be levied, with or without a suspension, revocation, or refusal to renew a license, if the commissioner finds that an individual navigator licensee's violation was known or should have been known by the employing or supervising entity and the violation was not reported to the commissioner on a timely basis.

(4) In the event that the commissioner suspends or revokes a navigator license, refuses the renewal or reinstatement of a license, or levies a fine, with or without suspension, revocation, or refusal to renew a license, the commissioner, in accordance and compliance with R.S. 49:961, shall notify the licensee in writing of the determination. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

H.(1) An individual navigator shall report to the commissioner any administrative action taken by a governmental agency against him in any jurisdiction within thirty calendar days of the final disposition of the matter. This report shall include a copy of the order or other relevant legal documents.

(2) Within thirty days of the initial pretrial hearing date, an individual navigator shall report to the commissioner any criminal prosecution of the navigator instituted in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

(3) An entity that acts as a navigator that terminates the employment, engagement, affiliation, or other relationship with an individual navigator shall notify the commissioner within thirty days following the effective date of the termination, using a format prescribed by the commissioner, if the reason for termination is one of the reasons set forth in R.S. 22:1554 or the entity has knowledge that the individual navigator was found by a court or governmental agency to have engaged in any of the activities set forth in R.S. 22:1554. Upon the written request of the commissioner, the entity shall provide additional information, documents, records, or other data pertaining to the termination or activity of the individual navigator.

I. The provisions of R.S. 22:1964 and any related rules or regulations shall apply to navigators. The activities and duties of navigators shall be deemed to constitute transacting the business of insurance.

J. A navigator that is required to file annual and quarterly progress reports or annual financial reports with the Centers for Medicare and Medicaid Services shall also file such reports with the commissioner within fifteen days of filing with the appropriate federal office or agency.

K. The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Section. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

L. The commissioner may, in addition to his enforcement discretion, establish an enforcement moratorium for the provisions of this Section relating to the license requirement for navigators, the registration process for non-navigator personnel, and any prescribed training, education, or examinations for the purposes of properly effectuating the provisions of this Section.

Acts 2014, No. 635, §1, eff. June 12, 2014.



RS 22:1567 - Producers' compensation in form of fees; commercial property and casualty insurance; criteria for policyholders

§1567. Producers' compensation in form of fees; commercial property and casualty insurance; criteria for policyholders

Notwithstanding any other provision of law to the contrary, an insurance producer may negotiate with both or either a property and casualty insurer or a commercial policyholder, including a governmental entity pursuant to R.S. 42:1123(37)(b), to compensate the insurance producer for the placement of commercial property and casualty insurance coverages by any combination of commissions, fees, or fees in lieu of commissions if the commercial insurance policyholder, including a governmental entity pursuant to R.S. 42:1123(37)(b), meets one of the following criteria:

(1) Has total annual property and casualty insurance premiums in excess of five hundred thousand dollars.

(2) Obtains insurance coverage with a per occurrence or per claim deductible or self-insured retention of fifty thousand dollars or more for workers' compensation, general liability, or automobile insurance coverages.

(3) Has a net worth in excess of twenty-five million dollars.

(4) Qualifies as a self-insurer with the state of Louisiana.

(5) Is a governmental entity that had a contract prior to August 9, 2010, with an insurance producer on a stipulated fee basis for the placement of commercial property and casualty insurance coverages.

Acts 2011, No. 9, §1.



RS 22:1568 - Producer compensation for sales of health and welfare plans

§1568. Producer compensation for sales of health and welfare plans

A. A health insurance issuer shall establish one or more schedules of commission for the sale of each health insurance product by an insurance producer. Such schedules of commission shall be uniformly applied to all producers within the same schedule and shall be payable to all insurance producers licensed and appointed to sell the health insurance products of the issuer. The provisions of this Subsection shall not apply to any employee welfare benefit plan exclusively regulated by the United States Department of Labor pursuant to Section 514 of the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1144, or Section 4 of the same act, 29 U.S.C. 1003.

B. In addition to a commission for a health insurance product, a health insurance producer may negotiate a charge, fee, or any other form of compensation directly with the plan sponsor or employer group.

C. Each health insurance contract entered into prior to June 14, 2013, shall comply with the provisions of this Section at the annual anniversary or renewal date following June 14, 2013. This Section shall apply to political subdivisions as defined by R.S. 42:1102, except for any political subdivision that had a contract on June 14, 2013, with an insurance producer or health insurance plan on a net of commission or stipulated fee basis for the placement of group health insurance coverage.

Acts 2013, No. 283, §1, eff. June 14, 2013.



RS 22:1571 - Registered insurance producer and bail bond producer prelicensing program

SUBPART B. PRELICENSE AND CONTINUING

EDUCATIONAL PROGRAMS

§1571. Registered insurance producer and bail bond producer prelicensing program

A.(1) The commissioner shall certify an educational program that meets the requirements of this Subpart and any rules or regulations promulgated pursuant to this Subpart as a registered insurance producer or bail bond producer prelicensing program. Any person who satisfactorily completes an educational program which has been certified as a registered insurance producer or bail bond producer prelicensing program pursuant to this Subpart shall satisfy the preexamination educational requirements of R.S. 22:1571(E).

(2) For purposes of this Subpart, "bail bond producer" shall mean any person, corporation, or partnership which holds an insurance license and has a contract and an appointment from an insurer licensed and authorized to provide surety in Louisiana.

B. The commissioner shall promulgate rules and regulations setting forth guidelines and requirements for the content and conduct of a registered insurance or bail bond producer prelicensing program and for the procedure for certification of an instructional program as a registered insurance producer or bail bond producer prelicensing program. The commissioner shall also promulgate rules and regulations specifying the qualifications which each instructor in a registered insurance producer or bail bond producer prelicensing program shall possess. All such rules and regulations promulgated by the commissioner shall be promulgated pursuant to the provisions of the Administrative Procedure Act.

C. Each registered insurance producer or bail bond producer prelicensing program shall be conducted by one of the following:

(1) An insurance trade association.

(2) An insurance company admitted to do business in Louisiana.

(3) An accredited public or private college or university.

(4) An organization recommended by and certified by the commissioner of insurance.

D. Each instructor in a registered insurance producer or bail bond producer prelicensing program shall possess the qualifications promulgated by the commissioner of insurance for instructors in such programs.

E.(1) Each registered insurance producer or bail bond producer prelicensing program shall provide instruction by a qualified instructor in a structured setting or by verifiable approved self-study with a minimum of twenty hours of supervised instruction or self-study, including instruction in applicable insurance principles, state laws and regulations, and ethical practices, for each of the following lines of authority a license is sought: life, health and accident, property, casualty, and personal lines.

(2) Each registered bail bond producer prelicensing program shall provide instruction by a qualified instructor in a structured setting with a minimum of eight hours of supervised instruction, including instruction in applicable underwriting principles, state laws and regulations, and ethical practices.

F. While instruction is in progress in a registered insurance producer or bail bond producer prelicensing program, the instructor shall permit the commissioner or any employee of the Department of Insurance to attend any educational session. Such access shall be for the purpose of monitoring the instruction and program and shall not be disruptive to the instruction. No information or materials shall be used for any personal reasons or gain.

G. The director or supervisor of each registered insurance producer or bail bond producer prelicensing program shall submit its current course materials to the commissioner of insurance for his review upon his request but no less frequently than every three years.

H. In accordance and compliance with R.S. 49:961, the commissioner may cancel or suspend the certification of any registered insurance or bail bond producer prelicensing program which does not meet the requirements of this Subpart or of any of the rules or regulations promulgated pursuant to this Subpart. Such cancellation or suspension shall be made after notice and an opportunity for hearing. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1988, No. 840, §1, eff. July 18, 1988 (and May 1, 1989); Acts 1992, No. 1039, §1; Acts 1993, No. 142, §1; Acts 1993, No. 952, §4, eff. Jan. 1, 1994, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:1191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2009, No. 485, §1, eff. Jan. 1, 2010; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1572 - Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.

§1572. Repealed by Acts 2009, No. 485, §3, eff. Jan. 1, 2010.



RS 22:1573 - Continuing education requirements

§1573. Continuing education requirements

A. The continuing education requirements for renewal of license under R.S. 22:1547(C)(3) are set forth in this Section. The continuing education requirement shall be fulfilled by satisfactory completion of the required hours of instruction in continuing education programs approved by the commissioner.

B. The commissioner shall promulgate rules and regulations setting forth guidelines and requirements for the content and conduct of continuing education programs and for the procedure for approval of a continuing education program. The commissioner shall also promulgate rules and regulations specifying the qualifications which each instructor in an approved continuing education program shall possess. All such rules and regulations promulgated by the commissioner shall be promulgated pursuant to the provisions of the Administrative Procedure Act. The continuing education program shall be conducted by one of the entities set forth in R.S. 22:1571(C).

C. Life insurance producers and health insurance producers shall complete twenty-four hours of approved instruction or verifiable approved self-study prior to each renewal of license, with at least three hours dedicated to the subject of ethics.

D. Insurance producers authorized to write property, casualty, or property and casualty or personal lines insurance business shall complete twenty-four hours of approved instruction or verifiable approved self-study before each renewal of license with at least three hours of approved instruction dedicated to the subject of ethics.

E. For producers authorized to write life, health and accident insurance and also authorized to write property, casualty, or property and casualty or personal lines insurance business, the continuing education requirement for renewal of license shall be twenty-four hours of approved instruction or verifiable approved self-study with at least three hours of approved instruction or verifiable approved self-study dedicated to the subject of ethics.

F. For bail bond producers, the continuing education requirement for renewal of license shall be twelve hours of approved bail underwriting instruction.

G. No more than ten excess hours of approved life and health and accident insurance instruction accumulated during one renewal period may be carried forward and applied to the continuing education requirement for the next renewal period.

H. A person teaching an approved continuing education program shall qualify for the same number of hours of approved instruction as would be granted to a person taking and successfully completing the program.

I.(1) The provisions of this Section, imposing continuing education requirements for renewal of a license, shall not apply to any person sixty-five years of age or older on January 1, 2012, who has at least fifteen years of experience as a licensed producer and who either:

(a) Is no longer actively engaged in the insurance business as a producer and who is receiving social security benefits, if eligible.

(b) Is actively engaged in the insurance business as a producer and who represents or operates through a licensed Louisiana insurer.

(2) Every applicant for the exemption provided in this Subsection shall attest to, on forms to be provided by the commissioner, his eligibility for the exemption under this Subsection.

(3) The provisions of Subparagraph (1)(a) of this Subsection shall apply only to a person who retires on or after January 1, 1994.

J. The commissioner may grant continuing education credits to any of the following:

(1) A licensed producer who participates in a qualified graduate-level national designation program, passes the test required of such program, and earns a certificate of completion. Qualified graduate-level national designation programs include programs in which a person may be designated as a Chartered Life Underwriter (CLU), Chartered Property Casualty Underwriter (CPCU), Certified Insurance Counselor (CIC), and other such national professional designations.

(2) A licensed producer who is a member of, and actively participates in, a state or national insurance association. The continuing education credits shall not exceed four hours.

K. The commissioner shall grant twenty-four continuing education credits to a licensed producer who is a member of the legislature while that person is serving a term in the legislature.

L. Beginning with license renewals effective in 2015, title insurance producers licensed pursuant to Subpart R of Part 1 of Chapter 2 of this Title, R.S. 22:511 et seq., shall complete twelve hours of approved instruction or verifiable approved self-study prior to the renewal of the license with at least two hours dedicated to matters related to state and federal consumer finance protection laws.

M. Any property and casualty insurance producer, upon receiving his initial license, shall complete three hours of approved instruction dedicated to flood insurance on his first license renewal when continuing education is required.

Acts 1989, No. 428, §1; Acts 1990, No. 646, §1; Acts 1992, No. 465, §1; Acts 1992, No. 1000, §1; Acts 1992, No. 1039, §1; Acts 1993, No. 213, §1; Acts 1993, No. 952, §4, eff. Jan. 1, 1994; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Acts 1997, No. 1412, §1, eff. July 15, 1997; Acts 2001, No. 290, §1; H.C.R. No. 4. 2002 1st Ex. Sess; Acts 2003, No. 65, §1; Acts 2004, No. 512, §1; Acts 2005, No. 379, §1; Acts 2006, No. 522, §1; Redesignated from R.S. 22:1193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 485, §§1, 3, eff. Jan. 1, 2010; Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2013, No. 21, §1; Acts 2014, No. 83, §1.



RS 22:1574 - Bail Bond Apprentice Program

§1574. Bail Bond Apprentice Program

A.(1) The Bail Bond Apprentice Program is hereby created.

(2) The Bail Bond Apprentice Program shall be available only to persons who meet current bail bond producer licensing requirements as provided for in Chapter 5 of this Title and who have not been convicted of a felony.

(3) All persons entering the Bail Bond Apprentice Program shall register with the commissioner of insurance at least ten days prior to beginning the program. Registration shall consist of filing with the commissioner a properly completed form prescribed by the commissioner. The information required on such form from each apprentice shall include but shall not be limited to each of the following:

(a) The name, home address, and telephone number of the registrant.

(b) The date of birth and social security number of the registrant.

(c) The date the prospective apprentice shall commence training in the Bail Bond Apprentice Program.

(d) The name, address, and license number of the supervising licensed bail bond producer.

(4) Apprentices shall complete the registered insurance producer and bail bond producer prelicensing program as provided for in R.S. 22:1571 before the end of the apprenticeship program.

B. The Bail Bond Apprentice Program shall consist of three consecutive months of employment by a Department of Insurance licensed bail bond producer. The apprentice shall be supervised by the producer during the three-month period and work for no less than twenty-four hours per week. The apprentice shall observe the bail bond producer, perform every phase of the bail bond business, and shall perform duties in every phase of the bail bond business except for the solicitation, negotiation, quotation of fees, and the execution of a bail bond.

C. The supervising bail bond producer shall maintain records to support that the apprentice has worked the required number of hours. For each apprentice, these records shall include pay stubs and time sheets. Time sheets shall contain the number of hours worked, the specific functions performed, and the date and time of the performance of those functions. These records shall be made available for examination and review to the Department of Insurance upon request.

D.(1) Upon completion of the required three months of work experience, without expulsion, the apprentice and the supervising bail bond producer shall certify, on a form provided by the Department of Insurance, that the apprentice has completed all of the requirements of the apprentice program. This form shall be a notarized sworn affidavit, completed under penalty of perjury.

(2) No person shall be permitted to sit for an examination as a bail bond producer until completion of this apprenticeship program and until the required certification of the completion has been submitted to the Department of Insurance along with the required application for testing and licensure.

E. The program created by the provisions of this Section shall be subject to the provisions of this Title, and nothing in this Section shall be interpreted to permit the payment of commissions to an unlicensed producer.

Acts 2010, No. 731, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 89, §1.



RS 22:1575 - Producer training requirements to sell long-term care insurance

§1575. Producer training requirements to sell long-term care insurance

A.(1) An individual shall not sell, solicit or negotiate long-term care insurance unless the individual is licensed as an insurance producer for health and accident or life and has completed a one-time training course. The training shall meet the requirements set forth in Subsection B of this Section.

(2) An individual already licensed and selling, soliciting or negotiating long-term care insurance on August 15, 2010 may not continue to sell, solicit or negotiate long-term care insurance unless the individual has completed a one-time training course as set forth in Subsection B of this Section within one year from August 15, 2010.

(3) In addition to the one-time training course required in Paragraphs (1) and (2) of this Subsection, an individual who sells, solicits or negotiates long-term care insurance shall complete ongoing training as set forth in Subsection B of this Section.

(4) The training requirements of Subsection B of this Section may be approved as continuing education courses under R.S. 22:1573.

B.(1) The one-time training required by this Section shall be no less than eight hours and the ongoing training required by this Section shall be no less than four hours every two years.

(2) The training required under Paragraph (1) of this Subsection shall consist of topics related to long-term care insurance, long-term care services and, if applicable, qualified state long-term care insurance partnership programs, including but not limited to:

(a) State and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term care services, including Medicaid.

(b) Available long-term services and providers.

(c) Changes or improvements in long-term care services or providers.

(d) Alternatives to the purchase of private long-term care insurance.

(e) The effect of inflation on benefits and the importance of inflation protection.

(f) Consumer suitability standards and guidelines.

(3) The training required by this Section shall not include training that is insurer or company product specific or that includes any sales or marketing information, materials, or training, other than those required by state or federal law.

C.(1) Insurers shall obtain verification that a producer receives training required by Subsection A of this Section before a producer is permitted to sell, solicit or negotiate the insurer's long-term care insurance products, maintain records subject to the state's record retention requirements, and make such verification available to the commissioner upon request.

(2) Insurers shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the state insurance department to provide assurance to the state Medicaid agency that producers have received the training contained in Subparagraph (B)(2)(a) of this Section as required by Subsection A of this Section and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including Medicaid, in this state. These records shall be maintained in accordance with the state's record retention requirements and shall be made available to the commissioner upon request.

D. The satisfaction of such training requirements in any state shall be deemed to satisfy the training requirements in this state.

Acts 2010, No. 967, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1576 - Producer training requirements to sell annuity products

§1576. Producer training requirements to sell annuity products

A. An insurance producer shall not solicit the sale of an annuity product unless the insurance producer has adequate knowledge of such annuity product to make a recommendation and the insurance producer is in compliance with the insurer's standards for product training. An insurance producer may rely on insurer- provided product-specific training standards and materials to comply with the requirements of this Subsection.

B.(1)(a) An insurance producer who engages in the sale of annuity products shall complete a one-time four-credit training course approved by the Department of Insurance and provided by an educator who has been approved by the Department of Insurance.

(b) Insurance producers who hold a life insurance line of authority on August 15, 2012, and who desire to sell annuities shall complete the requirement of this Subsection no later than January 1, 2013. An individual who holds a life insurance line of authority and has satisfied the training requirements in another state with substantially similar requirements prior to January 1, 2013, shall be deemed to have satisfied the training requirements of this state. Individuals who obtain a life insurance line of authority on or after August 15, 2012, may not engage in the sale of annuities until the annuity training course required pursuant to this Subsection has been completed.

(2) The minimum length of the training required pursuant to this Subsection shall be sufficient to qualify for at least four continuing education credits, but may be longer.

(3) The training required pursuant to this Subsection shall include information on the following topics:

(a) The types of annuities and various classifications of annuities.

(b) Identification of the parties to an annuity.

(c) A description of how fixed, variable, and indexed annuity contract provisions affect consumers.

(d) The application of income taxation of qualified and nonqualified annuities.

(e) The primary use of annuities.

(f) Appropriate sales practices, replacement, and disclosure requirements.

(4) Providers of courses intended to comply with this Subsection shall cover all topics listed in Paragraph (3) of this Subsection and shall not present any marketing information or provide training on sales techniques or specific information about a particular insurer's products. Additional topics may be offered in addition to the topics required by this Subsection.

(5) A provider of an annuity training course intended to comply with this Subsection shall register as a continuing education provider in this state and shall comply with the rules and guidelines applicable to insurance producer continuing education courses pursuant to LAC 37:XI.701 et seq.

(6) Annuity training courses may be conducted and completed by classroom or by verifiable self-study methods pursuant to LAC 37:XI.701 et seq.

(7) Providers of annuity training shall comply with the reporting requirements and shall issue certificates of completion pursuant to LAC 37:XI.701 et seq.

(8) The satisfaction of the training requirements of another state which has standards which are substantially similar to the provisions of this Subsection shall be deemed to satisfy the training requirements of this Subsection in this state.

(9) An insurer shall verify that an insurance producer has completed the annuity training course required by this Subsection before allowing the insurance producer to sell an annuity product for that insurer. An insurer may satisfy its responsibility under this Paragraph by obtaining certificates of completion of the training course by the insurance producer or by obtaining reports provided by commissioner database systems.

Acts 2012, No. 612, §1.



RS 22:1580 - Redesignated as R.S. 22:342 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1580. Redesignated as R.S. 22:342 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1581 - Regulation of bail enforcement agents

SUBPART C. BAIL ENFORCEMENT AGENTS

§1581. Regulation of bail enforcement agents

A. The commissioner of insurance is hereby authorized to adopt such regulations, in accordance with the Administrative Procedure Act, as are necessary to effectuate the requirements of this Subpart to regulate bail enforcement agents.

B. The regulations adopted by the commissioner shall include provisions governing:

(1) Prelicensing and continuing education requirements for bail enforcement agents.

(2) Bail enforcement activities in this state by nonresident individuals.

(3) The notification of local law enforcement agencies.

(4) In-state bail enforcement procedures.

(5) Penalties for the violation of the regulation.

Acts 1999, No. 1037, §1; Redesignated from R.S. 22:1514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1581 redesignated as R.S. 22:343 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1582 - Definitions

§1582. Definitions

As used in this Subpart:

(1) "Bail enforcement" means the apprehension or surrender of a person who is released on bail or who has failed to appear at any stage of the proceedings to answer the charge before the court in which he may be prosecuted.

(2) "Bail enforcement agent" means a person who engages in bail enforcement.

Acts 1999, No. 1037, §1; Redesignated from R.S. 22:1514.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1582 redesignated as R.S. 22:344 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1583 - Licensing and fees

§1583. Licensing and fees

Except as provided by the regulations authorized in this Subpart, bail enforcement agents shall be subject to the same licensing and fee requirements as bail bond producers.

Acts 1999, No. 1037, §1; Redesignated from R.S. 22:1514.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1583 redesignated as R.S. 22:345 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1584 - Bail bond producers; prohibitions; penalties

§1584. Bail bond producers; prohibitions; penalties

A. A bail bond producer may not engage in any of the following prohibited acts:

(1) Pay a fee or rebate or give or promise anything of value to a jailer, police officer, peace officer, or committing magistrate or any other person who has power to arrest or hold in custody or to any public official or public employee in order to secure a client, bailee, settlement, compromise, remission, or reduction of the amount of any bail bond.

(2) Pay a fee or rebate or give or promise anything of value to an attorney in a bail bond matter, except in defense of any action on a bond or for representation at a bail bond hearing. Whenever a bail bond producer engages an attorney on behalf of a defendant, the bail bond producer shall obtain prior written consent from the defendant.

(3) Pay a fee or rebate or give or promise anything of value to the principal or anyone in or on his behalf, including any inmate in a local jail or prison, or correctional personnel.

(4) Conduct bail bond business with any person other than the defendant, the indemnitor, and an attorney or in the case of a minor, a parent or guardian, in or on the grounds of a courthouse or jail for the purpose of executing a bail bond.

B. Any person or entity that violates the provisions of Paragraph (1), (2), or (3) of Subsection A of this Section commits a felony offense punishable by imprisonment, with or without hard labor, for no more than five years or fined an amount not to exceed ten thousand dollars, or both. In addition to any imprisonment or fine imposed, the person or entity shall forfeit and surrender to the commissioner their license to transact insurance business in this state upon finality of the conviction. Such person or entity shall be ineligible for life from obtaining a license to transact insurance business in this state.

C. Any person or entity that violates the provision of Paragraph (4) of Subsection A of this Section shall be guilty of a misdemeanor offense punishable by imprisonment in the parish jail for no more than six months or fined an amount not to exceed five thousand dollars, or both. In addition to any imprisonment or fine imposed, the person or entity shall forfeit and surrender to the commissioner their license to transact insurance business in this state upon finality of the conviction. This person or entity shall be precluded for a period of three years from obtaining any license to transact insurance business in this state.

D. The criminal provisions of this Section shall be investigated, enforced, or prosecuted only by the proper law enforcement and prosecutorial agencies.

Acts 2003, No. 223, §1, eff. June 5, 2003; Redesignated from R.S. 22:1514.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1584 redesignated as R.S. 22:346 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1585 - Surrender for nonpayment of premium

§1585. Surrender for nonpayment of premium

A. Before a breach of an undertaking occurs, a surety or bail bond producer may surrender a defendant, or the defendant may surrender himself, to the official to whose custody the defendant was committed at the time the bail was given. The defendant may be surrendered without a return of the premium if he changes addresses without notifying his bail bond producer or surety, conceals himself, leaves the jurisdiction of the court without the permission of his bail bond producer or surety, fails to appear in any court at any time, or if the indemnitor seeks to relieve himself of his obligation on the bond or if the defendant is convicted of a felony but sentence is not yet imposed. A bail bond producer shall not surrender a client for nonpayment of a premium until thirty days after the date the bond is posted.

B. When a bail bond producer or surety surrenders a defendant, the bail bond producer or surety must file written notification and a statement of surrender indicating the lawful reason for the surrender. The statement of surrender must be attached to the surrender or recommit form with a copy provided to the defendant, committing official, and court clerk. The bail bond producer must maintain a correct copy of the statement of surrender form in the defendant's file. The statement of surrender shall read as follows:

STATEMENT OF SURRENDER

THE UNDERSIGNED SURETY/BAIL BOND PRODUCER on behalf of ______________________________wishes to surrender/recommit the defendant and hereby authorizes ______________________________as a licensed bail bond producer, licensed agent of the surety, or any law enforcement officer having jurisdiction to take the defendant, _____________________________, into custody and deliver and surrender the defendant or cause the defendant to be surrendered/recommitted into the custody of the ________________________ in the City/Parish of ______________________________, State of ________________.

The lawful reason for the surrender/recommit is:

_______________________________________________________________________________________________________________________________________________________________________

Dated this _______________day of ___________________, 20___________.

_________________________________________________

Surety/Bail Bond Producer/Agent of Surety or Bail Bond Producer

C. Upon first violation, a bail bond producer who surrenders a client for nonpayment of a premium in violation of this Section shall be subject to a suspension of his license for not more than six months and fined an amount not to exceed five thousand dollars. A second or any subsequent violation may be punishable by permanent revocation of the bail bond producer's license and a fine not to exceed ten thousand dollars.

Acts 2003, No. 1194, §1, eff. July 3, 2003; Redesignated from R.S. 22:1514.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 914, §4; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1585 redesignated as R.S. 22:347 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1586 - Redesignated as R.S. 22:348 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1586. Redesignated as R.S. 22:348 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1587 - Redesignated as R.S. 22:349 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1587. Redesignated as R.S. 22:349 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1591 - Short title

SUBPART D. FINANCIAL INSTITUTION SALES

§1591. Short title

This Subpart may be cited as the "Financial Institution Insurance Sales Law".

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3051 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1592 - Purpose

§1592. Purpose

The legislature hereby declares that the purpose of this Subpart is to regulate the business of insurance in Louisiana and to protect the interests of insurance policyholders in this state.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3052 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1593 - Definitions

§1593. Definitions

A. For the purposes of this Subpart:

(1) "Financial institution" means a state or national bank or branch thereof which accepts federally insured deposits or makes loans from a place of business located in the state of Louisiana or any subsidiary or employee thereof, or a bank holding company or subsidiary or employee thereof, only if the bank holding company owns or controls a state or national bank or branch thereof which accepts federally insured deposits or makes loans from a place of business located in the state of Louisiana. The term financial institution does not include a bank which was engaged as an insurance producer on January 1, 1984, or an insurance company.

(2) The term "insurance" includes all products defined or regulated as insurance.

(3) "Insurance company" means a company that possesses a certificate of authority to transact insurance business in this state.

(4) "Person" means any natural person, partnership, corporation, association, business, trust, unincorporated organization, or other form of business enterprise, plural or singular, as the case demands.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Acts 2004, No. 350, §1; Redesignated from R.S. 22:3053 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1594 - Applicability

§1594. Applicability

The provisions of this Subpart shall not apply to the following:

(1) Any credit insurance, a specialized form of insurance designed to protect the bank's or borrower's interests in loan transactions, including but not limited to credit life insurance, credit dismemberment insurance, credit health and accident insurance, mortgage life and disability insurance, involuntary unemployment insurance, collateral protection insurance, vendor's single interest insurance, travel accident and baggage insurance, and debt cancellation insurance, but credit insurance shall not include vehicle liability and fire and allied lines as defined in R.S. 22:47 when marketed to borrowers or others.

(2) Insurance placed by a financial institution in connection with collateral pledged as security for a loan when the debtor breaches the contractual obligation to provide that insurance.

(3) Private mortgage insurance.

(4) Annuities.

(5) Title insurance.

Acts 2004, No. 350, §1; Redesignated from R.S. 22:3053.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1595 - Authorization for implementing regulations

§1595. Authorization for implementing regulations

The commissioner of insurance shall have the authority to promulgate rules and regulations in accordance with the authority granted by the Administrative Procedure Act as may be necessary to effectuate the provisions of this Subpart. However, the commissioner of insurance shall not impose any additional requirement on any insurance producer who is associated with a financial institution that is not imposed on any insurance producer who is not associated with such institution unless such requirement is set forth in this Subpart.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3054 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1596 - Licensure requirement

§1596. Licensure requirement

Any solicitation for the purchase or sale of any insurance product by any person, including a financial institution, its employees or agents, shall be conducted only by persons who have complied with all applicable state insurance licensing and appointment laws and regulations.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3055 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1597 - Sales force

§1597. Sales force

The solicitation of a customer of a financial institution for the purchase or sale of insurance shall not be conducted by any natural person directly responsible for making a specific loan or extension of credit to that customer before such time as the final decision regarding the acceptance or denial of that specific loan or extension of credit is made and communicated in writing to the customer. For the purposes of this Subpart, solicitation does not include referral of the customer to a licensed insurance producer not directly responsible for making the specific loan or extension of credit, informing the customer that the required insurance is available from the financial institution, or providing the customer with any disclosures which are required by R.S. 22:1600.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3056 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1598 - Referrals

§1598. Referrals

A. Any person who is not licensed to sell insurance may refer a customer to a person, or the telephone number of a person, who sells or provides opinions or advice on any insurance product.

B. Any compensation received by the person making a referral provided for in Subsection A of this Section shall not be in the form of a sales commission and shall not be based on the application by the customer or purchase of insurance.

C. Any person or entity responsible for making a specific loan or extension of credit may receive a reasonable referral fee for the insurance referral of a customer who is required to provide insurance for that loan or extension of credit. An insurance referral fee paid to such person or entity making a specific loan or extension of credit shall not be in the form of an insurance sales commission which varies based on the quotation or application for insurance, purchase of insurance, or the amount of premium written. The insurance referral fee shall be paid solely on the basis of the referral. This Section shall not preclude a person directly or indirectly responsible for making a specific loan or extension of credit, who is a licensed insurance producer, from soliciting and selling insurance to a loan customer and earning a commission, so long as the solicitation and sale is conducted after the final loan decision has been communicated to the customer in writing, in accordance with the provisions of R.S. 22:1597. The customer shall also be notified that he is not required to purchase insurance through the financial institution, and the customer's choice of another insurance provider will not affect the financial institution's credit decision or credit terms in any way.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3057 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 332, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1599 - Insurance as a condition to service

§1599. Insurance as a condition to service

A. A financial institution shall not in any manner extend credit, lease, or sell property of any kind, or furnish any service, or fix or vary the consideration for any of the foregoing, on the condition or requirement that the customer shall obtain insurance from the financial institution. In accordance with the provisions of this Subpart, the financial institution shall not represent that the purchase of an insurance product from a financial institution by a customer or prospective customer of the institution is required as a condition of, or is any way related to, the lending of money or extension of credit, the establishment or maintenance of a trust account, the establishment or maintenance of a checking, savings, or deposit account, or the provision of services related to any such activities.

B. No financial institution shall offer an insurance product in combination with banking products unless the insurance products and banking products are available separately from the institution.

C. The following activities conducted in accordance with the provisions of this Subpart shall not violate the provisions of this Section:

(1) A financial institution may cross-sell or cross-market its products and services by informing customers that insurance is available from the financial institution.

(2) A financial institution that requires a customer to obtain insurance coverage in connection with a loan or other extension of credit may provide the insurance.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3058 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1600 - Disclosure; required

§1600. Disclosure; required

A. At the time a written application for insurance is made, the financial institution shall obtain a separate written statement, signed by the customer, acknowledging that the customer has received and understands the following disclosures:

(1) - (3) Repealed by Acts 2004, No. 350, §2.

(4) The customer is not required to purchase insurance through the financial institution, and the customer's choice of another insurance provider will not affect the financial institution's credit decision or credit terms in any way.

B. The financial institution shall give the customer the disclosure provided in Subsection A of this Section when it first informs the customer that required insurance is available from the financial institution if:

(1) Insurance is required in order to obtain a loan.

(2) Loan approval is contingent on the customer's obtaining acceptable insurance.

(3) The customer obtained insurance required in connection with the loan from another insurance provider and the financial institution is soliciting the sale of insurance to replace the customer's existing coverage.

C. Repealed by Acts 2004, No. 350, §2.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Acts 2004, No. 350, §2; Redesignated from R.S. 22:3059 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1601 - Physical location of loan and insurance activities

§1601. Physical location of loan and insurance activities

If the financial institution solicits the purchase of insurance from a customer who is applying for a loan or extension of credit, the insurance solicitation shall be conducted in an area physically separate and distinct from the loan transaction, unless the size of the facility is too small to make the physical separation possible.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3060 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1602 - Insurance in connection with a loan

§1602. Insurance in connection with a loan

A. If insurance is required as a condition of obtaining a loan, the credit and insurance transactions shall be completed independently and through separate documents.

B. A loan for premiums on required insurance shall not be included in the primary credit without the written consent of the customer.

C. This Section shall not apply to a premium finance loan that is not made in connection with another loan or extension of credit.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3061 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1603 - No discrimination against non-affiliated producers

§1603. No discrimination against non-affiliated producers

No financial institution may:

(1) Offer a banking product or service, or fix or vary the conditions of such offer, on a condition or requirement that the customer obtain insurance from any particular producer.

(2) In connection with a loan or extension of credit that requires a borrower to obtain insurance, reject an insurance policy solely because such policy has been issued or underwritten by any person who is not associated with such institution.

(3) Impose any unreasonable requirement on any insurance producer who is not associated with the financial institution that is not imposed on any insurance producer who is associated with such institution.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3062 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1604 - Customer privacy; protections

§1604. Customer privacy; protections

A. As used in this Section, unless the context requires otherwise:

(1) "Customer" means a person with an investment security, deposit, trust, or credit relationship with a financial institution.

(2) "Nonpublic customer information" means information maintained by a financial institution relating to insurance coverage purchased by a customer from an insurer, insurance agency, or insurance producer that is not affiliated with the financial institution. "Nonpublic customer information" does not include customer names, addresses and telephone numbers, or any information relating to deposit or investment accounts, loans, or other extensions of credit, or the credit history or financial condition of a customer. Nonpublic customer information includes information concerning insurance escrow accounts, insurance premiums, the terms and conditions of insurance coverage, insurance expirations, insurance claims, and insurance history of an individual, when such information relates to insurance coverage purchased by a customer from an insurer, insurance agency, or insurance producer that is not affiliated with that financial institution.

B. No person shall use any nonpublic customer information for the purpose of selling or soliciting the purchase of insurance or provide nonpublic customer information to a third party for the purpose of another's sale or solicitation of the purchase of insurance, unless it is clearly and conspicuously disclosed that the information may be so used, and the customer has provided prior written consent to the use for this purpose.

C. The consent under Subsection B of this Section shall be obtained in a separate document and shall not be required as a condition for performance of other services for the customer.

Acts 1997, No. 1475, §2, eff. July 15, 1997; Redesignated from R.S. 22:3063 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1605 - Unfair trade practice

§1605. Unfair trade practice

Failure to comply with any of the provisions of this Subpart shall be an unfair method of competition and an unfair or deceptive act or practice subject to regulation by the commissioner of insurance as provided by law, including R.S. 22:1554 and 1967 through 1972.

Acts 1997, No. 1475, §2, eff. July 15, 1997, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:3065 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1621 - Title

PART II. MANAGING GENERAL AGENT

§1621. Title

This Part shall be known and may be cited as the "Managing General Agents Law".

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Redesignated from R.S. 22:1201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1622 - Definitions

§1622. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Commissioner" means the commissioner of insurance as defined in R.S. 22:46.

(3) "Insurer" means any person duly licensed in this state as an insurer pursuant to this Chapter.

(4)(a) "Managing General Agent" (MGA) means any person who manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and acts as an agent for such insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following:

(i) Adjusts or pays claims in excess of an amount determined by the commissioner.

(ii) Negotiates reinsurance on behalf of the insurer.

(b) Notwithstanding the preceding provisions of this Subsection, the following persons shall not be considered as MGAs for the purposes of this Part:

(i) An employee of the insurer.

(ii) A United States manager of the United States branch of an alien insurer.

(iii) An underwriting manager, which, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq. and whose compensation is not based on the volume of premiums written.

(iv) The attorney authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney.

(5) "Person" shall have the same meaning as set forth in R.S. 22:1542.

(6) "Producer" or "insurance producer" means a person currently licensed as a property and casualty producer in accordance with the provisions of this Title, who is properly appointed to represent the insurer for the lines of insurance for which he is performing the duties of a managing general agent as defined in this Part.

(7) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1; Redesignated from R.S. 22:1202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1623 - Licensure; registration

§1623. Licensure; registration

A. No person shall act in the capacity of an MGA with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

B. No person shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a resident or nonresident producer in this state pursuant to the provisions of this Part.

C. The commissioner may require a bond in an amount of ten percent of the MGA annual writings or two hundred fifty thousand dollars, whichever is less, for the protection of the insurer.

D. No person shall act in the capacity of an MGA in this state unless such person has registered his name, current residential address, current mailing address, and current business address with the commissioner, on forms prescribed by the commissioner, together with a fee in the amount set forth in R.S. 22:821.

E. Each year prior to May first, every MGA shall notify the commissioner of his desire to continue his registration as an MGA on forms prescribed by the commissioner together with a fee in the amount set forth in R.S. 22:821.

F. If a person fails to provide any of the information required pursuant to this Section, the commissioner may, after notification by the commissioner to the person by certified mail of such failure, impose a fine not to exceed fifty dollars.

G. The commissioner may require the MGA to maintain an errors and omissions insurance policy.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1991, No. 736, §1; Acts 1993, No. 189, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:1203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1624 - Required contract provisions

§1624. Required contract provisions

A. No person acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and, when both parties share responsibility for a particular function, specifies the division of such responsibilities, and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA while any dispute regarding the cause for termination is pending.

(2) The MGA shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(3) All funds collected for the account of an insurer shall be held by the MGA in a fiduciary capacity in a bank which is a member of the Federal Deposit Insurance Corporation (FDIC). This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months' estimated claims payments and allocated loss adjustment expenses.

(4) Separate records of business written by the MGA shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner. Such records shall be retained pursuant to rules and regulations promulgated by the commissioner.

(5) The contract may not be assigned in whole or part by the MGA.

(6) Appropriate underwriting guidelines including:

(a) The maximum annual premium volume.

(b) The basis of the rates to be charged.

(c) The types of risks which may be written.

(d) Maximum limits of liability.

(e) Applicable exclusions.

(f) Territorial limitations.

(g) Policy cancellation provisions.

(h) The maximum policy period.

(7) The insurer shall have the right to cancel or nonrenew any policy of insurance pursuant to the laws and regulations applicable thereto.

(8) If the contract permits the MGA to settle claims on behalf of the insurer:

(a) All claims shall be reported to the insurer in a timely manner.

(b) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim meets at least one of the following criteria:

(i) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less.

(ii) Involves a coverage dispute.

(iii) May exceed the MGA's claims settlement authority.

(iv) Is open for more than six months.

(v) Is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less.

(c) All claim files shall be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer, files shall become the sole property of the insurer or its estate. The MGA shall have reasonable access to and the right to copy the files on a timely basis.

(d) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(9) When electronic claims files are in existence, the contract shall address the timely transmission of the data.

(10) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves, controlling claim payments, or in any other manner, interim profits shall not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned for casualty business and not until the profits have been verified pursuant to R.S. 22:1625.

B. The MGA shall not:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for reinsurance both assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(2) Commit the insurer to participate in insurance or reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he is appointed.

(4) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December thirty-first of the last completed calendar year.

(5) Collect any payment from a reinsurer or commit the insurer to any claims settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer.

(6) Permit its subproducer to serve on its board of directors.

(7) Appoint a sub-MGA.

(8) Jointly employ an individual who is employed with the insurer.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1; Redesignated from R.S. 22:1204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 332, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1625 - Duties of insurers

§1625. Duties of insurers

A. If an insurer has an MGA who writes more than five percent of its policyholder surplus, then the insurer shall provide financial data by an independent examiner concerning that insurer's book of business which is in question and is handled by that MGA upon request, and the insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.

B. If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

C. The insurer shall periodically, but no less often than semi-annually, conduct an on-site review of the underwriting and claims processing operations of the MGA.

D. Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

E. Within thirty days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the commissioner. Such notice of appointment of an MGA shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request. A fee in the amount set forth in R.S. 22:821 shall accompany an MGA appointment request. If an insurer fails to provide any of the information required under this Subsection, the commissioner may, after he notifies the insurer, by certified mail, impose a fine not to exceed fifty dollars.

F. An insurer shall review its books and records quarterly to determine if any producer has become an MGA as defined in R.S. 22:1622(D). If the insurer determines that a producer has become an MGA, the insurer shall promptly notify the producer and the commissioner of such determination and the insurer and producer shall fully comply with the provisions of this Part within thirty days.

G. Prior to May first annually, each insurer shall notify the commissioner, on a form prescribed by the commissioner, of each MGA it wishes to appoint, accompanied by the fee set forth in R.S. 22:821.

H. All such appointments shall remain in full force and effect until April thirtieth of the following year unless:

(1) The producer license of the MGA is revoked or suspended by the commissioner as provided for in this Part or as prescribed in R.S. 22:1554.

(2) The insurer has cancelled the appointment upon written notice to the producer and to the commissioner.

I. Any appointment of an MGA by an insurer received by the commissioner between April fifteenth and April thirtieth shall be effective May first.

J. An insurer shall not appoint to its board of directors an officer, director, employee, subproducer, or controlling shareholder of its MGA's. This Subsection shall not apply to relationships governed by R.S. 22:691 et seq., or, if applicable, R.S. 22:1621 et seq.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1, H.C.R. No. 4, 2002 1st Ex. Sess, H.C.R. No. 4, 2002 1st Ex. Sess.; Redesignated from R.S. 22:1205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1626 - Examination authority

§1626. Examination authority

The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined as if it were the insurer.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Redesignated from R.S. 22:1206 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1627 - Penalties; suspension, revocation, fines, and liabilities

§1627. Penalties; suspension, revocation, fines, and liabilities

A. If the commissioner finds after a hearing conducted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., that any person has violated any provision of this Part, the commissioner may order:

(1) For each separate violation, a fine in an amount of five thousand dollars.

(2) Revocation or suspension of the producer license of the MGA.

(3) The MGA to reimburse the insurer or the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this Part committed by the MGA.

B. The decision, determination, or order of the commissioner pursuant to Subsection A of this Section shall be subject to judicial review pursuant to Chapter 12 of this Title, R.S. 22:2191 et seq.

C. Nothing contained in this Part is intended to or shall be construed to in any manner limit or restrict the rights of policyholders, claimants, and auditors.

Acts 1990, No. 265, §1, eff. midnight Dec. 31, 1991; Acts 1993, No. 189, §1; Redesignated from R.S. 22:1207 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1641 - Definitions

PART III. THIRD-PARTY ADMINISTRATORS

§1641. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Administrator" or "third-party administrator" or "TPA" means any person, except an employee of a fund or plan that serves as an administrator, who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state, or residents of another state from offices in this state, in connection with life or health insurance coverage or annuities, or plans of self-insurance providing accident and health protection or self-insurance of workers' compensation coverage, or any individual, partnership, corporation, or other person who contracts directly or indirectly with a group self-insurance fund licensed pursuant to the provisions of R.S. 23:1195 et seq. to provide claims adjusting, underwriting, safety engineering, loss control, marketing, investment advisory, or administrative services to the fund or its membership, other than bookkeeping, auditing, or claims investigation services, except any of the following:

(a) An employer on behalf of its employees or the employees of one or more subsidiaries or affiliated corporations of such employer.

(b) A union on behalf of its members.

(c) An insurance producer licensed to sell life or health insurance in this state, whose activities are limited exclusively to the sale of insurance.

(d) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors.

(e) A trust and its trustees, agents, and employees acting pursuant to such trust established in conformity with 29 U.S.C. 186.

(f) A trust exempt from taxation under Section 501(a) of the Internal Revenue Code, its trustees and employees acting pursuant to such trust, or a custodian and the custodian's agents or employees acting pursuant to a custodian account which meets the requirements of Section 401(f) of the Internal Revenue Code.

(g) A credit union or a financial institution which is subject to supervision or examination by federal or state banking authorities, or a mortgage lender, to the extent they collect and remit premiums to licensed insurance producers or authorized insurers in connection with loan payments.

(h) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized collection if the company does not adjust or settle claims.

(i) A person who adjusts or settles claims in the normal course of that person's practice or employment as an attorney at law and who does not collect charges or premiums in connection with life or health insurance coverage or annuities.

(j) A person who acts solely as an administrator of one or more bona fide employee benefit plans established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(k) A person licensed as a managing general agent in this state, whose activities are limited exclusively to the scope of activities conveyed under such license.

(2) "Affiliate" or "affiliated" means any entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person.

(3) "Commissioner" means the commissioner of insurance through the Department of Insurance.

(4) "Control" means as defined in R.S. 22:692.

(5) "Insurance" or "insurance coverage" means any coverage offered or provided by an insurer. For the purposes of this Part, the term shall also mean any coverage for workers' compensation benefits or health and accident protection offered by a group self-insurance fund or any plan of self-insurance for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(6) "Insurer" means any person undertaking to provide life or health and accident insurance coverage or workers' compensation insurance in this state. For the purposes of this Part, insurer includes a licensed insurance company, a prepaid hospital or medical care plan, a health maintenance organization, a multiple employer welfare arrangement, or any other person or entity providing such coverages for its members or employees a plan of insurance subject to state insurance regulation. "Insurer" shall not include a bona fide employee benefit plan established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(7) "Person" shall have the same meaning as set forth in R.S. 22:1542.

(8) "Pharmacy benefit manager" means a person, business, or other entity and any wholly or partially owned or controlled subsidiary of such entity that administers the prescription drug or device portion of one or more health benefit plans on behalf of a third party, including plan sponsors, insurance companies, unions, and health maintenance organizations, in accordance with a pharmacy benefit management plan.

(9) "Underwrites" or "underwriting" means but is not limited to the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer, the overall planning and coordinating of an insurance program, and the ability to procure bonds and excess insurance.

Acts 1993, No. 144, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:3031 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 99, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1642 - Necessity of written agreement

§1642. Necessity of written agreement

A. No administrator shall act as such without a written agreement between the administrator and the insurer and such written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and for five years thereafter. The agreement shall contain all provisions required by this statute, unless those requirements do not apply to the functions performed by the administrator.

B. The written agreement shall include a statement of the duties which the administrator is expected to perform on behalf of the insurer and the lines, classes, or types of insurance which the administrator is to be authorized to administer. The agreement shall make provision with respect to underwriting or other standards pertaining to the business underwritten by such insurer.

C. The insurer or administrator may, with written notice, terminate the written agreement for cause as provided in the agreement. The insurer may suspend the underwriting authority of the administrator while any dispute regarding the cause for termination of the written agreement is pending. The insurer must fulfill any lawful obligations with respect to policies affected by the written agreement, regardless of any dispute between the insurer and the administrator.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3032 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1643 - Payment to administrator

§1643. Payment to administrator

If an insurer utilizes the services of an administrator, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured party shall be deemed to have been received by the insurer, and the payment of return premiums or claim payments forwarded by the insurer to the administrator shall not be deemed to have been paid to the insured party or claimant until such payments are received by the insured party or claimant. Nothing in this Section limits any right of the insurer against the administrator resulting from the failure of the administrator to make payments to the insurer, insured parties, or claimants.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3033 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1644 - Maintenance of information

§1644. Maintenance of information

A. Every administrator shall maintain and make available to the insurer complete books and records of all transactions performed on behalf of the insurer. The books and records shall be maintained in accordance with prudent standards of insurance recordkeeping and must be maintained for a period of not less than five years from the date of their creation.

B. The commissioner shall have access to books and records maintained by an administrator for the purposes of examination, audit, and inspection. Any trade secrets contained in such books and records, including the identity and addresses of policyholders and certificate holders, shall be kept confidential, except that the commissioner may use such information in any proceeding instituted against the administrator.

C. If the agreement between the insurer and the administrator provides that the insurer owns the records generated by the administrator pertaining to the insurer, the administrator shall retain the right of continuing access to those books and records to permit the administrator to fulfill all of its contractual obligations to insured parties, claimants, and the insurer.

D. In the event the insurer and the administrator cancel their agreement, notwithstanding the provisions in this Part, the administrator may transfer all records to the insurer or a succeeding administrator selected by the insurer and licensed in the state, rather than retain them for five years. In the event of a cancellation under this Subsection, the succeeding administrator or the insurer shall acknowledge and agree, in writing, that the administrator or insurer shall be responsible for retaining the records of the prior administrator as required in this Part.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3034 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1645 - Insurer; underwriting; advertisement

§1645. Insurer; underwriting; advertisement

An administrator may use only such advertising pertaining to the business underwritten by an insurer that has been approved in writing by the insurer in advance of its use.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3035 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1646 - Duties of the insurer

§1646. Duties of the insurer

A. If an insurer utilizes the services of an administrator, the insurer shall be responsible for determining the benefits, premium rates, underwriting criteria, and claims payment procedures applicable to such coverage and for securing reinsurance, if any. The rules pertaining to these matters must be provided, in writing, by the insurer to the administrator. The responsibilities of the administrator as to any of these matters shall be set forth in the written agreement between the administrator and the insurer.

B. It shall be the sole responsibility of the insurer to provide for competent administration of its programs.

C. In cases where an administrator administers benefits for more than one hundred certificate holders on behalf of an insurer, the insurer may, at least semiannually, conduct a review of the operations of the administrator. At least one such review may be an on-site audit of the operations of the administrator.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3036 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1647 - Premium collection and payment of claims

§1647. Premium collection and payment of claims

A. All insurance charges or premiums or plan contributions collected by an administrator on behalf of or for an insurer or insurers, and the return of premiums received from that insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the administrator in a federally or state insured financial institution. Funds held in a fiduciary account or a claims paying account shall not be used for payment of any business operating expenses of the administrator. The written agreement between the administrator and the insurer shall provide for the administrator to periodically render an accounting to the insurer detailing all transactions performed by the administrator pertaining to the business underwritten by the insurer.

B. If charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, the administrator shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer. The administrator shall keep copies of all the records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to such deposits and withdrawals.

C. The administrator shall not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited. Any withdrawal from such account shall be made as provided in the written agreement between the administrator and the insurer. The written agreement shall address but not be limited to the following:

(1) Remittance to an insurer entitled to remittance.

(2) Deposit in an account maintained in the name of the insurer.

(3) Transfer to and deposit in a claims-paying account, with claims to be paid in full compliance with Subsection D of this Section.

(4) Payment to a group policyholder for remittance to the insurer entitled to such remittance.

(5) Payment to the administrator of its commissions, fees, or charges.

(6) Remittance of return premium to the person or persons entitled to such return premium.

D. All claims paid by the administrator from funds collected on behalf of or for an insurer shall only be paid on drafts or checks of and as authorized by the insurer.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3037 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1648 - Administrator; compensation

§1648. Administrator; compensation

A. An administrator shall not enter into any agreement or understanding with an insurer in which the effect is to make the amount of the administrator's commissions, fees, or charges contingent upon savings effected in the adjustment, settlement, and payment of losses covered by the insurer's obligations. This provision shall not prohibit an administrator from receiving performance-based compensation for providing hospital or other auditing services.

B. This Section shall not prevent the compensation of an administrator from being based on premiums or charges collected or the number of claims paid or processed.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3038 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1649 - Notice to covered individuals; disclosure of charges and fees

§1649. Notice to covered individuals; disclosure of charges and fees

A. When the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to covered individuals advising them of the identity of, and relationship among, the administrator, the policyholder, and the insurer.

B. When an administrator collects funds, the reason for collection of each item must be identified to the insured party and each item must be shown separately from any premium. The insured or participant of the plan shall not be charged for the same services by both the insurer and the administrator.

C. The administrator shall disclose to the insurer all charges, fees, and commissions received from all services in connection with the provision of administrative services for the insurer, including any fees or commissions paid by insurers providing reinsurance.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3039 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1650 - Coverage; notice to individuals

§1650. Coverage; notice to individuals

Any policies, certificates, booklets, termination notices, or other written communications delivered by the insurer to the administrator for delivery to insured parties or covered individuals shall be delivered by the administrator promptly, after receipt of instructions from the insurer to deliver them.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3040 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1651 - Licensure required

§1651. Licensure required

A. No person shall act as, or offer to act as, or hold himself out to be an administrator in this state without a valid license as an administrator issued by the commissioner. The commissioner may impose a fine of five thousand dollars per violation against any person who acts as an administrator without a valid license, and each day shall be considered a separate violation.

B. Applicants under this Section shall pay a licensing fee in an amount set forth in R.S. 22:821 and shall make an application to the commissioner upon a form to be furnished by the commissioner. The application shall include or be accompanied by the following information and documents:

(1) All basic organizational documents of the administrator, including any articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement, and other applicable documents and all amendments to such documents.

(2) The bylaws, rules, regulations, or similar documents regulating the internal affairs of the administrator.

(3) The names, addresses, official positions, and professional qualifications of the individuals who are responsible for the conduct of affairs of the administrator, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation or the partners or members in the case of a partnership or association, shareholders holding directly or indirectly ten percent or more of the voting securities of the administrator, and any other person who exercises control or influence over the affairs of the administrator.

(4) An affidavit signed by the president or other authorized officer stating that the administrator has available for inspection by the commissioner, its latest financial statement.

(5) The applicant shall submit summary information concerning its business organization and employees sufficient to fulfill the requirements of this Part.

(6) If the applicant will be managing the solicitation of new or renewal business, proof that it employs or has contracted with an insurance producer licensed by this state for solicitation and taking of applications. Any applicant who intends to directly solicit insurance contracts or to otherwise act as an insurance producer shall provide proof that he has a license as an insurance producer in this state.

(7) Such other pertinent information as may be required by the commissioner.

C. The applicant shall make available for inspection by the commissioner copies of all contracts with insurers or other persons utilizing the services of the administrator.

D. The commissioner may refuse to issue a license if the commissioner determines that the administrator, or any individual responsible for the conduct of affairs of the administrator as defined in this Part, is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had an insurance or an administrator license denied or revoked for cause by any state.

E. A license issued under this Section shall remain valid, unless surrendered, suspended, or revoked by the commissioner, for so long as the administrator continues in business in this state and remains in compliance with this Part.

F. An administrator is not required to hold a license as an administrator in this state if the administrator is an insurer which is authorized to transact the business of insurance in this state or if all of the following conditions are met:

(1) The administrator has its principal place of business in another state.

(2) The administrator is not soliciting business as an administrator in this state.

(3) In the case of any group policy or plan of insurance serviced by the administrator, fewer than one hundred certificate holders reside in this state.

G. Repealed by Acts 2009, No. 99, §2.

H. A licensed administrator shall notify the commissioner of any material change in fact or circumstance affecting its qualification for a license in this state within sixty days of the effective date of the change. The notice shall include any documentation as the commissioner may require. Changes in fact or circumstances shall include:

(1) Changes in control.

(2) Amendments to the articles of incorporation.

(3) Changes in officers and directors.

(4) Merger or consolidation of the administrator with any other person or entity.

(5) Entering into any contract with an insurer where residents of this state are included.

(6) Use of a trade name in this state.

I.(1) A licensed administrator shall maintain and keep in full force and effect a surety bond in an amount of one hundred thousand dollars issued by an authorized surety company doing business in this state, or deposit with the commissioner a safekeeping or trust receipt from a bank doing business in the state or from a savings and loan association chartered to do business in this state indicating that the administrator has deposited one hundred thousand dollars in money, or bonds of the United States, the state of Louisiana, or any political subdivision thereof of the par value of one hundred thousand dollars. The surety bond or the money or the securities shall be held in trust for the benefit and protection of and as security for all policyholders of the insurer and participants of the plan with whom the administrator contracts. The provisions of this Paragraph shall not apply to administrators required to post a surety bond in accordance with the provisions of R.S. 23:1196(C), in providing services for a group self-insurance fund for workers' compensation insurance.

(2) No bond shall be required by the commissioner for any administrator whose business is restricted solely to benefit plans which are either fully insured by an authorized insurer or which are bona fide employee benefit plans established by an employer or any employee organization, or both, for which the insurance laws of this state are preempted by the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).

(3) If the provisions of this Subsection are met with a surety bond, the administrator shall provide annually to the commissioner evidence that the surety bond continues in full force and effect. This notice shall be provided no less than ten days prior to the expiration or anniversary date of the surety bond.

Acts 1993, No. 144, §1; Acts 2004, No. 372, §1; Redesignated from R.S. 22:3041 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 99, §1, 2; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1652 - Waiver of application for certification

§1652. Waiver of application for certification

Upon request from an administrator, the commissioner may waive the application requirements in this Part if the administrator has a valid license as an administrator issued in a state which has standards for administrators that are at least as stringent as those contained in the model statute for third-party administrators of the National Association of Insurance Commissioners.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3042 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1653 - Annual report; filing fee

§1653. Annual report; filing fee

A. Each administrator shall file an annual report for the preceding calendar year with the commissioner on or before March first of each year, or within such extension of time therefor as the commissioner may grant for good cause. The report shall be in the form and contain all information as the commissioner requires and shall be verified by at least two officers of the administrator.

B. The annual report shall include the complete names and addresses of all insurers with which the administrator had an agreement during the preceding fiscal year.

C. At the time of filing its annual report, the administrator shall pay a filing fee in the amount set forth in R.S. 22:821.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3043 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1654 - Grounds for suspension or revocation of license

§1654. Grounds for suspension or revocation of license

A. The commissioner shall suspend or revoke, or in lieu of revocation, impose a fine for each separate violation not to exceed five thousand dollars per violation or twenty-five thousand dollars in the aggregate if he finds that the administrator:

(1) Is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public.

(2) Has failed to pay any judgment rendered against it in this state within sixty days after the judgment has become final.

B. The commissioner may suspend or revoke the license of an administrator or impose a fine not to exceed five thousand dollars per violation or twenty-five thousand dollars in the aggregate, if the commissioner finds any of the following as to the administrator:

(1) Has violated any lawful rule or order of the commissioner or any provision of the insurance laws of this state.

(2) Has refused to be examined or to produce its accounts, records, and files for examination or if any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligations as to such examination, when required by the commissioner.

(3) Has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused covered individuals to accept less than the amount due them or caused covered individuals to employ attorneys or bring suit against the administrator to secure full payment or settlement of such claims.

(4) Is affiliated with or under the same general management or interlocking directorate or ownership as another administrator or insurer which unlawfully transacts business in this state without having a certificate of authority.

(5) At any time fails to meet any qualification for which issuance of the license could have been refused had such failure then existed and been known to the commissioner.

(6) Has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony without regard to whether adjudication was withheld.

(7) Is under suspension or revocation in another state.

C. The commissioner may, in his discretion and without advance notice or hearing thereon, immediately suspend the certificate of any administrator if the commissioner finds that either of the following circumstances exist:

(1) A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the administrator has been commenced in any state.

(2) The financial condition or business practices of the administrator otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this state.

Acts 1993, No. 144, §1; Acts 1996, 1st Ex. Sess., No. 71, §1, eff. May 10, 1996; Redesignated from R.S. 22:3044 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1655 - Rules and regulations

§1655. Rules and regulations

The commissioner may adopt those rules and regulations as are necessary to implement this Chapter.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3045 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1656 - Confidentiality; documents, information

§1656. Confidentiality; documents, information

The terms and conditions of any contract between an administrator and an insurer, except for the identity of the contracting parties, and such other proprietary information as specifically identified by the administrator shall be given confidential treatment, shall not be subject to subpoena, and shall not be made public by the commissioner, the National Association of Insurance Commissioners (NAIC), or any other person, except to the insurance departments of other states or in any adjudicatory hearing or court proceeding invoked by the commissioner in accordance with the provisions of this Chapter.

Acts 1993, No. 144, §1; Redesignated from R.S. 22:3046 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 99, §1.



RS 22:1657 - Pharmacy benefit managers

§1657. Pharmacy benefit managers

A pharmacy benefit manager shall be deemed to be a third-party administrator for purposes of this Part. As such, all provisions of this Part shall apply to pharmacy benefit managers; however, notwithstanding the provisions of R.S. 22:1651(F), every pharmacy benefit manager shall be required to be licensed by the commissioner of insurance.

Acts 2008, No. 386, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1661 - Definitions

PART IV. CLAIMS ADJUSTERS

§1661. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Adjuster" means an individual who investigates or adjusts losses on behalf of an insurer as an independent contractor or as an employee of:

(a) An adjustment bureau;

(b) An association;

(c) A property and casualty producer;

(d) An independent contractor;

(e) An insurer; or

(f) A managing general agent.

(2) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(3) "Fingerprints" means an impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format.

(4) "Home state" means the District of Columbia and any state or territory of the United States in which the adjuster's principal place of residence or principal place of business is located. If neither the state in which the adjuster maintains the principal place of residence nor the state in which the adjuster maintains the principal place of business has a substantially similar law governing adjusters, the adjuster may declare another state in which he becomes licensed and acts as an adjuster to be the "home state".

(5) "Individual" means a natural person.

(6) "Insurer" means any type of insurer authorized or approved unauthorized to conduct business in this state.

(7) "Person" means an individual or a business entity.

(8) "Uniform individual application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Individual Application for resident and nonresident individuals.

(9) "Uniform business entity application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Business Entity Application for resident and nonresident business entities.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.71 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1661 redesignated as R.S. 22:839 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1662 - General exemptions

§1662. General exemptions

This Part does not apply to:

(1) An attorney at law admitted to practice in this state, when acting in his professional capacity as an attorney.

(2) An employee of an insurer who is not regularly engaged in the adjustment or investigation of insurance claims.

(3) A person employed only to furnish technical assistance to a licensed adjuster, including but not limited to an investigator, an attorney, an engineer, an estimator, a handwriting expert, a photographer, and a private detective.

(4) A producer of an authorized insurer or a licensed employee of a producer who processes an undisputed or uncontested loss for the insurer under a policy issued by the producer.

(5) A person who performs clerical duties and does not negotiate with parties on disputed or contested claims.

(6)(a) An individual who collects claim information from, or furnishes claim information to, insureds or claimants, who conducts data entry including entering data into an automated claims adjudication system if such individual is an employee of a business entity licensed pursuant to this Chapter, or an employee of an affiliate of a business entity licensed pursuant to the Chapter, if there are no more than twenty-five individuals under the supervision of one licensed individual adjuster or licensed individual insurance producer. As used in this Part, "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation and system generated final resolution of consumer electronic products insurance claims which:

(i) May be utilized only by a licensed adjuster or licensed producer, or supervised individuals operating pursuant to this Paragraph;

(ii) Must comply with all claims payment requirements of the Louisiana Insurance Code; and

(iii) Must be certified as compliant with this Section by a licensed adjuster that is an officer of a licensed business entity under this Chapter.

(b) Individuals who are licensed as producers pursuant to R.S. 22:1543 are not required to be licensed as an adjuster for purposes of this Section.

(7) A person who handles claims arising under life, accident, and health insurance policies.

(8) A person who is employed principally as a right-of-way agent or a right-of-way and claims agent whose primary responsibility is the acquisition of servitudes, leases, permits, or other real property rights and who handles only claims arising out of operations under those servitudes, leases, permits, or other contracts or contractual obligations.

(9) An individual who is employed to investigate suspected fraudulent insurance claims but who does not adjust losses or determine claims payments.

(10) A full-time salaried employee of a property owner or a property management company retained by a property owner who either does not hold the employee out as an insurance adjuster or who has not been hired to handle a specific claim resulting from a fire or casualty loss and who acts at the sole discretion of the property owner or management company regarding a claim related to the owner's property.

(11) A person who handles claims arising under vehicle mechanical breakdown insurance policies as defined in R.S. 22:361.

(12) A person who handles claims arising under property residual value insurance policies as defined in R.S. 22:381.

(13) A person handling claims for workers' compensation benefits pursuant to Title 23 of the Louisiana Revised Statutes of 1950 or a person handling claims arising under a workers' compensation policy or group self insurers fund indemnity agreement.

(14) A person handling commercial claims for excess coverages as classified by R.S. 22:47.

(15) A person who settles only reinsurance or subrogation claims.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.72 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1662 redesignated as R.S. 22:840 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1663 - License required

§1663. License required

A. A person shall not act or hold himself out as a claims adjuster in this state unless the person is licensed as a claims adjuster in accordance with this Part.

B. A business entity acting as a claims adjuster is required to obtain a claims adjuster license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner of insurance shall find that:

(1) The business entity has paid the fees set forth in R.S. 22:821.

(2) The business entity has designated a licensed adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.73 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1663 redesignated as R.S. 22:841 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1664 - Application for claims adjuster license

§1664. Application for claims adjuster license

A. Any person who is either employed or contracts to perform services in Louisiana as an adjuster shall obtain a license to do so from the Department of Insurance. A person applying for a claims adjuster license shall make application to the commissioner of insurance on the appropriate uniform application or other application required by the commissioner of insurance.

B. The applicant shall declare under penalty of perjury and under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.

C.(1) In order to make a determination of eligibility, the commissioner of insurance is authorized to require fingerprints of applicants and submit the fingerprints and the fee required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation (FBI) for state and national criminal history record checks. The commissioner of insurance shall require a criminal history record check on each applicant in accordance with this Part. The commissioner of insurance shall require each applicant to submit a full set of fingerprints in order for the commissioner of insurance to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(2) All business entities applying to do business as independent adjusting companies shall provide a listing of all executive officers and directors of the applicant and of all executive officers and directors of entities owning and any individuals owning, directly or indirectly, ten percent or more of the outstanding voting securities of the applicant. In order to make a determination of eligibility, the commissioner may require any person listed pursuant to this Paragraph to submit addresses, social security numbers, criminal and administrative history, fingerprints, background checks, and biographical statements.

(3) The commissioner of insurance may contract for the collection, transmission, and resubmission of fingerprints required under this Section. If the commissioner of insurance does so, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the person. The commissioner of insurance may agree to a reasonable fingerprinting fee to be charged by the contractor.

(4) The commissioner of insurance may waive submission of fingerprints by any person that has previously furnished fingerprints and whose fingerprints are on file with the Central Repository of the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries.

(5) The commissioner of insurance is authorized to receive criminal history record information in lieu of the Louisiana Bureau of Criminal Identification and Information that submitted the fingerprints to the FBI.

(6) The commissioner of insurance is authorized to submit electronic fingerprint records and necessary identifying information to the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries for permanent retention in a centralized repository. The purpose of such a centralized repository is to provide insurance commissioners with access to fingerprint records in order to perform criminal history record checks.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.74 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1665 - Resident license

§1665. Resident license

A. Before issuing a claims adjuster license to an applicant pursuant to this Section, the commissioner of insurance shall find that the applicant:

(1) Is eligible to designate this state as his home state or is a nonresident who is not eligible for a license pursuant to R.S. 22:1670.

(2) Has not committed any act that is a ground for denial, suspension, or revocation of a license as set forth in R.S. 22:1672.

(3) Has paid the fees set forth in R.S. 22:821.

(4) Maintains an office in the home state of residence with public access by reasonable appointment or regular business hours.

(5) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B. In addition to satisfying the requirements of Subsection A, an individual shall:

(1) Be at least eighteen years of age.

(2) Have successfully passed the adjuster examination unless exempted pursuant to R.S. 22:1669.

C. In addition to satisfying the requirements of Subsection A, a business entity shall:

(1) Designate a licensed individual claims adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state; and

(2) Designate only licensed individual claims adjusters to exercise the business entity's license.

D. No resident of Canada may be licensed pursuant to R.S. 22:1663, or may designate Louisiana as their home state, unless such person has successfully passed the adjuster examination and has complied with the other applicable portions of this Section, except that such applicant shall not be required to comply with Paragraph (A)(4) of this Section.

E. The commissioner of insurance may require any documents reasonably necessary to verify the information contained in the application.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.75 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1666 - Limited claims adjuster license

§1666. Limited claims adjuster license

A. If considered necessary by the commissioner of insurance, the department may issue a limited claims adjuster license to an applicant in the manner otherwise provided for the issuance of a license under this Part.

B. The claims adjuster license shall specifically limit the kinds of insurance that may be handled by the person.

C. The claims adjuster shall not adjust insurance claims other than those for which the adjuster is specifically licensed.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.76 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1667 - Catastrophe or emergency claims adjuster registration

§1667. Catastrophe or emergency claims adjuster registration

A. In the event of a catastrophe or an emergency, no adjuster's license shall be required for an individual who is employed or retained by an insurer and brought into this state for the purpose of investigating or making adjustment of losses resulting from the catastrophe or emergency. Notwithstanding, the commissioner of insurance shall establish procedures to register all such individuals.

B. The commissioner of insurance may, without notice and hearing, revoke the privileges of an individual registered pursuant to this Section on grounds specified by R.S. 22:1672(A), and thereafter it shall be unlawful for any such person to adjust any such losses, claims, or damages in this state.

C. A catastrophe or emergency claims adjuster license shall be effective for a period not to exceed one hundred eighty days. The commissioner of insurance may extend the term for an additional period of ninety days.

D. The fee for the catastrophe or emergency registration shall be as set forth in R.S. 22:821 and shall be payable to the commissioner of insurance within ten days of the submission of the registration.

E. The registration requirements of this Section shall not apply to a producer of an insurer or a licensed employee of a producer that adjusts undisputed claims or losses under specific authority from the insurer and solely under policies issued by the insurer.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.77 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1668 - Claims adjuster license examination

§1668. Claims adjuster license examination

A. An individual applying for a claims adjuster license under this Part shall pass a written examination unless exempt pursuant to R.S. 22:1669, 1670, or 1671. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a claims adjuster and the insurance laws and regulations of this state. Examinations required by this Section shall be developed and conducted under rules and regulations prescribed by the commissioner of insurance.

B. The commissioner of insurance may make arrangements, including contracting with one or more outside testing services for administering examinations and collecting the examination fees. The commissioner of insurance may require that the applicant pay the cost of the examination directly to the testing firm.

C. An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for an examination and shall remit all required fees and forms before being rescheduled for another examination.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.78 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1669 - Exemptions from examination

§1669. Exemptions from examination

A. An individual who applies for a claims adjuster license in this state who was previously licensed as a claims adjuster in another state based on a claims adjuster examination shall not be required to complete an examination. This exemption is available only if the person is currently licensed in that state or if the application is received within twelve months of the cancellation of the applicant's previous claims adjuster license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records or records maintained by the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries, indicate that the adjuster is or was licensed in good standing.

B. An individual licensed as a claims adjuster in another state based on a claims adjuster examination who moves to this state shall make application within ninety days of establishing legal residence to become a resident claims adjuster licensee pursuant to R.S. 22:1665. No examination shall be required of that person to obtain a claims adjuster license.

C. An individual who applies for a claims adjuster license in this state who was previously licensed as a claims adjuster in this state shall not be required to complete an examination. This exemption is available only if the application is received within twelve months of the cancellation of the applicant's previous claims adjuster license in this state and if, at the time of cancellation, the applicant was in good standing in this state, and had passed the examination required by R.S. 22:1668.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.79 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1007, §2; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1670 - Nonresident claims adjuster license reciprocity

§1670. Nonresident claims adjuster license reciprocity

A. Unless denied licensure pursuant to R.S. 22:1672, a nonresident person may receive a nonresident claims adjuster license upon complying with the following requirements:

(1) The person is currently licensed as a resident claims adjuster, and if an individual has passed a claims adjuster examination, and is in good standing in the home state. If the home state does not require examinations then the individual shall pass the examination provided for in R.S. 22:1668.

(2) The person has submitted the proper fees required by R.S.22:821.

(3) The person has submitted or transmitted to the commissioner of insurance the appropriate completed application for licensure.

(4) The person's home state awards nonresident claims adjuster licenses to residents of this state on the same basis.

B. The commissioner of insurance may verify the adjuster's licensing status through the producer database maintained by the National Association of Insurance Commissioners (NAIC), its affiliates, or subsidiaries.

C.(1) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner of insurance which designate the commissioner of insurance as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's business in this state. This designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(2) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of a fee as authorized by R.S. 22:821.

(3) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the nonresident claims adjuster licensee at his last known address of record or principal place of business, and the commissioner of insurance shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such nonresident claims adjuster licensee in any action or proceeding instituted by the commissioner of insurance under this Part shall be made by the commissioner of insurance by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

D. As a condition to continuation of a nonresident claims adjuster license issued pursuant to this Section, the nonresident claims adjuster licensee shall maintain a resident adjuster license in his home state. The nonresident claims adjuster license issued pursuant to this Section shall terminate and be surrendered immediately to the commissioner of insurance if the home state claims adjuster license terminates for any reason, unless the claims adjuster has been issued a license as a resident claims adjuster in their new home state and the new home state awards nonresident claims adjuster licenses to residents of this state on the same basis. Notification to the state or states where a nonresident license is issued shall be made as soon as possible, yet no later than thirty days of change in the new state resident license. The licensee shall include his current and prior address.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.80 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1671 - License

§1671. License

A. Unless denied licensure pursuant to this Part, persons who have met the requirements of this Part shall be issued a claims adjuster license. The license shall contain the licensee's name, business address, license number, date of issuance, expiration date, and any other information the commissioner of insurance deems necessary.

B.(1) A claims adjuster license shall remain in effect unless revoked, terminated, suspended, or denied renewal or reinstatement, as long as the request for renewal has been filed, the fee set forth in R.S. 22:821 has been paid, and any other requirements for license renewal are met by the due date.

(2) Every licensed claims adjuster shall file an application for renewal of his license every two years, by notifying the commissioner of insurance using methods required by the commissioner of insurance, of the licensee's intention to continue his license.

C. The licensee shall inform the commissioner of insurance by any means acceptable to the commissioner of insurance of a change of address, change of legal name, or change of information submitted on the application within thirty days of the change. Failure to file a change within the required time shall subject the licensee to a fifty dollar fine per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. A licensed claims adjuster shall be subject to R.S. 22:1961 et seq., relative to unfair trade practices, and R.S. 22:1921 et seq., relative to insurance fraud.

E. A claims adjuster whose license has lapsed may, within twelve months from the expiration date of the renewal, reinstate the license upon approval of the commissioner of insurance. However, a penalty in the amount of double the unpaid renewal fee shall be required for the reinstatement of the claims adjuster license. Reinstatement shall be effective on the date the commissioner of insurance approves the request for reinstatement.

F. A licensed claims adjuster who is unable to comply with license renewal procedures due to military service, long-term medical disability, or other extenuating circumstance, may request a waiver of those procedures. The licensed claims adjuster may also request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

G. To assist the commissioner of insurance in his licensing duties, he may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the National Association of Insurance Commissioners (NAIC) oversees to perform any ministerial functions, including the collection of fees and data, related to licensing that the commissioner of insurance may deem appropriate.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.81 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1672 - License denial, nonrenewal, or revocation

§1672. License denial, nonrenewal, or revocation

A. The commissioner of insurance may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a claims adjuster's license or may levy a fine not to exceed five hundred dollars for each violation up to ten thousand dollars aggregate for all violations in a calendar year, unless a fine is established by separate statute in this Title authorizing a greater penalty, or any combination of actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially false information in the license application.

(2) Violating any state insurance law or regulation or a subpoena or order of the commissioner of insurance or of another state's insurance commissioner.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4) Improperly withholding, misappropriating, or converting any money or property received in the course of conducting insurance business.

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.

(6) Conviction of a felony related to the adjustment of insurance claims.

(7) Admitting to or committing fraud or unfair trade practices.

(8) Using fraudulent, coercive, or dishonest practices.

(9) Demonstrating incompetence, untrustworthiness, or financial irresponsibility while conducting business.

(10) Denial, suspension, or revocation of an insurance license, or its equivalent, in any other state, province, district, or territory.

(11) Forging a name on an application for insurance or any document related to an insurance transaction.

(12) Cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license.

(13) Knowingly accepting insurance business from an individual who is not licensed but who is required to be licensed by the commissioner of insurance.

(14) Failure to comply with an administrative or court order imposing a child support obligation.

(15) Failure to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(16) Violating R.S. 22:1674(F).

(17) Failure to complete assignment of adjustment of a claim in a thorough and timely manner, including submission of the adjustment of a claim to the party which made that assignment.

B. If the commissioner of insurance denies an application or refuses to renew a license, he shall notify the applicant or licensee, in writing, in accordance and compliance with R.S. 49:961, of the reason for the denial or nonrenewal. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. The claims adjuster license of a business entity may be suspended, revoked, or refused if the commissioner of insurance finds, in accordance and compliance with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers of the business entity and the violation was not reported to the commissioner of insurance.

D. In addition to denial, suspension, or revocation, a licensee may be fined for violating the provisions of this Section.

E. The commissioner of insurance shall have the authority to enforce the provisions of this Part and this Title against any person who is under investigation for or charged with a violation of this Part or this Title even if the person's license or registration has been surrendered or has lapsed by operation of law.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.82 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1673 - Continuing education

§1673. Continuing education

A. An individual who holds an adjuster license and who is not exempt under Subsection B of this Section shall satisfactorily complete a minimum of twenty-four hours of continuing education courses, including ethics, reported on a biennial basis in conjunction with the license renewal cycle.

B. This Section shall not apply to:

(1) Licensees not licensed for one full year prior to the end of the applicable continuing education biennium; or

(2) Licensees holding nonresident adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on the same basis.

C. Only continuing education courses approved by the commissioner of insurance shall be used to satisfy the continuing education requirement of Subsection A of this Section.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.83 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1674 - Standards of conduct

§1674. Standards of conduct

A. An adjuster shall not permit an unlicensed employee or representative of the adjuster to conduct business for which a license is required under this Part.

B. An adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, or other consideration established with the insurer.

C. An adjuster shall not acquire any interest in salvage of property subject to the contract with the insurer.

D. An adjuster shall not solicit employment for, recommend or otherwise solicit engagement, directly or indirectly, for or on behalf of any attorney at law, contractor or subcontractor, in connection with any loss or damage with respect to which such adjuster is concerned or employed.

E. An adjuster shall not solicit or accept any compensation, direct or indirect, from, by, or on behalf of any contractor or subcontractor engaged by or on behalf of any insured by which such adjuster has been, is, or will be employed or compensated, directly or indirectly.

F. Adjusters shall also adhere to the following general requirements:

(1) An adjuster shall not undertake the adjustment of any claim if the adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage, or which otherwise exceeds the adjuster's current expertise;

(2) An adjuster shall not knowingly make any oral or written material misrepresentations or statements which are false or maliciously critical and intended to injure any person engaged in the business of insurance;

(3) No adjuster, while so licensed by the department, may represent or act as a public adjuster; and

(4) No adjuster shall materially misrepresent to an insured or other interested party the terms and coverage of an insurance contract with intent and for the purpose of effecting settlement of a claim for loss or damage or benefit under such contract on less favorable terms than those provided in and contemplated by the insurance contract.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.84 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1675 - Payments to adjusters limited; reciprocal fee; disposition of funds

§1675. Payments to adjusters limited; reciprocal fee; disposition of funds

A. No insurer shall pay to any insurance adjuster or adjusters or to any person engaged in the adjustment of losses any fee or compensation in excess of a regular fixed salary or stipend, nor shall such insurer contract to pay to any insurance adjuster or any person engaged in the business of adjusting losses, any portion of the amount saved to said insurer through the efforts of said adjuster or person engaged in adjusting losses, in addition to or in lieu of any such salary or stipend.

B.(1) An adjuster licensed by another jurisdiction other than this state, which jurisdiction imposes a tax, fee, license, bond, or deposit greater than that imposed by this state, shall pay a license fee equal to that of his state or country of licensure to the commissioner of insurance in order to perform his duties and responsibilities of adjusting a loss which occurred in this state.

(2) All funds collected by the commissioner of insurance shall be paid into the state treasury in the same manner as other funds collected by him.

(3) This Subsection shall not apply to adjusters permanently employed by any insurance company authorized to do business in this state.

Acts 1983, No. 474, §1; Redesignated from R.S. 22:1453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1676 - Referral by insurer

§1676. Referral by insurer

A. An insurer may not knowingly refer a claim or loss for adjustment to a person purporting to be or acting as an adjuster in this state unless the person holds a license under this Part.

B. Before referring a claim or loss for adjustment, an insurer must ascertain from the commissioner of insurance whether the person performing the adjustment holds a license under this Part. Once the insurer has ascertained that the person holds a license, the insurer may refer the claim or loss to the person and may continue to refer claims or losses to the person until the insurer has knowledge or receives information from the commissioner of insurance that the person no longer holds a license.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.85 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1677 - Reporting of actions

§1677. Reporting of actions

A. The adjuster shall report to the commissioner of insurance any administrative action taken against the adjuster in any jurisdiction or by another governmental agency within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

B. Within thirty days of a conviction, the adjuster shall report to the commissioner of insurance any criminal prosecution of the adjuster taken in any jurisdiction for violation of insurance laws or regulations, any felony, or any misdemeanor involving misappropriation of funds. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.86 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1678 - Regulations

§1678. Regulations

The commissioner of insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the purposes of this Part.

Acts 2006, No. 783, §1, eff. Jan. 1, 2007; Redesignated from R.S. 22:1210.87 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1691 - Purpose

PART V. PUBLIC ADJUSTERS

§1691. Purpose

This Part governs the qualifications and procedures for the licensing of public adjusters. It specifies the duties of and restrictions on public adjusters, which include limiting their licensure to assisting insureds in first-party claims in a manner which avoids the unauthorized practice of law as defined in R.S. 37:212 and 213.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.91 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1692 - Definitions

§1692. Definitions

As used in this Part, unless the context requires otherwise, the following definitions shall be applicable:

(1) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(2) "Fingerprints" means an impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format.

(3) "First-party claim" means a claim made by an insured or a policyholder under an insurance policy or contract that arises out of the occurrence of the contingency or loss covered by the policy or contract.

(4) "Home state" means the District of Columbia or any state or territory of the United States in which the public adjuster's principal place of residence or principal place of business is located. If neither the state in which the public adjuster maintains the principal place of residence nor the state in which the public adjuster maintains the principal place of business has a substantially similar law governing public adjusters, the public adjuster may declare another state in which he becomes licensed and acts as a public adjuster to be the "home state".

(5) "Individual" means a natural person.

(6) "Person" means an individual or a business entity.

(7) "Public adjuster" means any person who, for any compensation, direct or indirect, engages in public adjusting.

(8) "Public adjusting" means either of the following:

(a) Investigating, appraising, or evaluating and reporting to an insured in relation to a first-party claim for which coverage is provided by an insurance contract that insures the property of the insured. Public adjusting does not include acting in any manner in relation to claims for damages to or arising out of the operation of a motor vehicle. Public adjusting does not include any activities which may constitute the unauthorized practice of law. Nothing in this Part shall be considered as permitting the unauthorized practice of law.

(b) Advertising for employment as a public adjuster of insurance claims or soliciting business or representing himself to the public as a public adjuster of first-party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property.

(9) "Uniform individual application" means the current version of the National Association of Insurance Commissioners (NAIC) uniform application for individual insurance license for resident and nonresident individuals.

(10) "Uniform business entity application" means the current version of the NAIC uniform application for business entity license for resident and nonresident business entities.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.92 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1693 - License required

§1693. License required

A. A person shall not act or hold himself out as a public adjuster in this state unless the person is licensed as a public adjuster in accordance with this Part.

B. A person licensed as a public adjuster shall not misrepresent to a claimant that he is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster.

C. Only persons licensed under this Part shall directly or indirectly solicit business, investigate or adjust losses for another person engaged in the business of adjusting losses or damages covered by an insurance policy, for the insured.

D. A business entity acting as a public adjuster is required to obtain a public adjuster license. Application shall be made using the uniform business entity application. Before approving the application, the commissioner of insurance shall find that:

(1) The business entity has paid the fees set forth in R.S. 22:821.

(2) The business entity has designated a licensed public adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

E. Notwithstanding Subsections A through D of this Section, a license as a public adjuster shall not be required of any of the following:

(1) An attorney at law admitted to practice and in good standing in this state.

(2) A person employed only for the purpose of obtaining facts surrounding a loss or furnishing technical assistance to a licensed public adjuster, or licensed attorney, including photographers, estimators, private investigators, engineers, and handwriting experts.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.93 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1694 - Application for license

§1694. Application for license

A. A person applying for a public adjuster license shall make application to the commissioner of insurance on the appropriate uniform application or other application required by the commissioner of insurance.

B. The applicant shall declare under penalty of perjury and under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.

C.(1) In order to make a determination of license eligibility, the commissioner of insurance is authorized to require fingerprints of applicants and submit the fingerprints and the fee required to perform the criminal history record checks to the Louisiana Bureau of Criminal Identification and Information and the Federal Bureau of Investigation (FBI) for state and national criminal history record checks. The commissioner of insurance shall require a criminal history record check on each applicant in accordance with this Part. The commissioner of insurance shall require each applicant to submit a full set of fingerprints in order for the commissioner of insurance to obtain and receive National Criminal History Records from the FBI Criminal Justice Information Services Division.

(2) The commissioner of insurance may contract for the collection, transmission, and resubmission of fingerprints required under this Section. If the commissioner of insurance does so, the fee for collecting, transmitting, and retaining fingerprints shall be payable directly to the contractor by the person. The commissioner of insurance may agree to a reasonable fingerprinting fee to be charged by the contractor.

(3) The commissioner of insurance may waive submission of fingerprints by any person that has previously furnished fingerprints and those fingerprints are on file with the Central Repository of the NAIC, its affiliates, or subsidiaries.

(4) The commissioner of insurance is authorized to receive criminal history record information in lieu of the Louisiana Bureau of Criminal Identification and Information that submitted the fingerprints to the FBI.

(5) The commissioner of insurance is authorized to submit electronic fingerprint records and necessary identifying information to the NAIC, its affiliates, or subsidiaries for permanent retention in a centralized repository. The purpose of such a centralized repository is to provide insurance commissioners with access to fingerprint records in order to perform criminal history record checks.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.94 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1695 - Resident license

§1695. Resident license

A. Before issuing a public adjuster license to an applicant under this Section, the commissioner of insurance shall find that the applicant:

(1) Is eligible to designate this state as his home state or is a nonresident who is not eligible for a license under R.S. 22:1698.

(2) Has not committed any act that is a ground for denial, suspension, or revocation of a license as set forth in R.S. 22:1700.

(3) Is financially responsible to exercise the license and has provided proof of financial responsibility as required in R.S. 22:1701.

(4) Has paid the fees set forth in R.S. 22:821.

(5) When applicable, has the written consent of the commissioner of insurance pursuant to 18 U.S.C. 1033, or any successor statute regulating crimes by or affecting persons engaged in the business of insurance whose activities affect interstate commerce.

B. In addition to satisfying the requirements of Subsection A of this Section, an individual shall:

(1) Be at least eighteen years of age.

(2) Have successfully passed the public adjuster examination.

(3) Not have been convicted of a crime involving fraud, coercive, or dishonest practices or demonstrating untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere.

C. In addition to satisfying the requirements of Subsection A of this Section, a business entity shall:

(1) Designate a licensed individual public adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state.

(2) Designate only licensed individual public adjusters to exercise the business entity's license.

D. The commissioner of insurance may require any documents reasonably necessary to verify the information contained in the application.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.95 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1696 - Examination

§1696. Examination

A. An individual applying for a public adjuster license pursuant to this Part shall pass a written examination unless exempt pursuant to R.S. 22:1697, 1698, or 1699. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a public adjuster and the insurance laws and regulations of this state. Examinations required by this Section shall be developed and conducted pursuant to rules and regulations prescribed by the commissioner of insurance.

B. The commissioner of insurance may make arrangements, including contracting with an outside testing service in accordance with R.S. 39:1551, for administering examinations and collecting the nonrefundable fees set forth in R.S. 22:821.

C. Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner of insurance as set forth in R.S. 22:821.

D. An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply for an examination and shall remit all required fees and forms before being rescheduled for another examination.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.96 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1697 - Exemptions from examination

§1697. Exemptions from examination

A. An individual who applies for a public adjuster license in this state who was previously licensed as a public adjuster in another state based on a public adjuster examination shall not be required to complete any examination. This exemption is available only if the person is currently licensed in that state or if the application is received within twelve months of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records or records maintained by the NAIC, its affiliates, or subsidiaries, indicate that the public adjuster is or was licensed in good standing.

B. An individual licensed as a public adjuster in another state based on a public adjuster examination who moves to this state shall make application within ninety days of establishing legal residence to become a resident licensee pursuant to R.S. 22:1695. No examination shall be required of that person to obtain a public adjuster license.

C. An individual who applies for a public adjuster license in this state who was previously licensed as a public adjuster in this state shall not be required to complete any examination. This exemption is available only if the application is received within twelve months of the cancellation of the applicant's previous license in this state and if, at the time of cancellation, the applicant was in good standing in this state.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.97 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1698 - Nonresident license reciprocity

§1698. Nonresident license reciprocity

A. Unless denied licensure pursuant to R.S. 22:1700, a nonresident person may receive a nonresident public adjuster license if:

(1) The person is currently licensed as a resident public adjuster, and if an individual has passed a public adjuster examination which the commissioner of insurance has determined is no less stringent than the examination required by this Part, and is in good standing in his home state or, if his home state does not require examinations, he has passed the examination provided for in R.S. 22:1696.

(2) The person has paid the fees required by R.S. 22:821 and has provided proof of financial responsibility as required in R.S. 22:1701.

(3) The person has submitted or transmitted to the commissioner of insurance the appropriate completed application for licensure.

(4) The person's home state awards nonresident public adjuster licenses to residents of this state on the same basis.

(5) The person has not been convicted of a crime involving fraudulent, coercive, or dishonest practices; or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere.

B. The commissioner of insurance may verify the public adjuster's licensing status through the producer database maintained by the NAIC, its affiliates, or subsidiaries.

C.(1) The commissioner of insurance shall not issue a license to any nonresident applicant until such applicant has filed forms approved by the commissioner of insurance which designate the commissioner of insurance as his true and lawful agent, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of any interested person arising out of the applicant's business in this state. The designation shall constitute an agreement that such service of process has the same legal force and validity as personal service of process upon the person in the state.

(2) The service of process upon any such licensee in any action or proceeding in any court of competent jurisdiction may be made by a party serving the commissioner of insurance with appropriate copies thereof and the payment to him of a fee as may be authorized by R.S. 22:821.

(3) The commissioner of insurance shall, within ten days of being served, forward a copy of such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business, and the commissioner of insurance shall maintain copies of all such processes so served upon him.

(4) The service of process upon any such licensee in any action or proceeding instituted by the commissioner of insurance under this Part shall be made by the commissioner of insurance by mailing such process by registered or certified mail, return receipt requested, to the licensee at his last known address of record or principal place of business.

D. As a condition to continuation of a public adjuster license issued pursuant to this Section, the licensee shall maintain a resident public adjuster license in his home state. The nonresident public adjuster license issued pursuant to this Section shall terminate and be surrendered immediately to the commissioner of insurance if the home state public adjuster license terminates for any reason, unless the public adjuster has been issued a license as a resident public adjuster in his new home state and the new home state awards nonresident public adjuster licenses to residents of this state on the same basis. Notification to the state or states where the nonresident license is issued shall be made as soon as possible, yet no later than thirty days of change in the new state resident license. The licensee shall include his current and prior address.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.98 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1699 - License

§1699. License

A.(1) Unless denied licensure under this Part, persons who have met the requirements of this Part may be issued a public adjuster license.

(2) A public adjuster license shall remain in effect unless revoked, terminated, or suspended, or denied renewal or reinstatement, as long as the request for renewal and fee set forth in R.S. 22:821 is paid and any other requirements for license renewal are met by the due date.

(3) Every licensed public adjuster shall file an application for renewal of his license every two years by notifying the commissioner of insurance, by methods required by the commissioner of insurance, of the licensee's intention to continue his license.

B. The licensee shall inform the commissioner of insurance by any means acceptable to the commissioner of insurance of a change of address, change of legal name, or change of information submitted on the application within thirty days of the change. Failure to file a change within the required time shall result in the imposition of a fifty dollar penalty per violation. Any person against whom a penalty has been levied shall be given due notice of such action. Upon receipt of this notice, the licensee may apply for and shall be entitled to a hearing in accordance and compliance with Chapter 12 of this Title, R.S. 22:2191 et seq.

C. A public adjuster shall be subject to R.S. 22:1961 et seq. relative to unfair trade practices and R.S. 22:1921 et seq. relative to insurance fraud.

D. A public adjuster who allows his license to lapse may, within twelve months from the expiration date of the renewal, reinstate the license upon the commissioner of insurance's approval of the request for reinstatement. However, a penalty in the amount of double the unpaid renewal fee shall be required for the reinstatement of the public adjuster license. The public adjuster reinstatement shall be effective the date the commissioner of insurance approves the request for reinstatement and the late payment penalty is paid.

E. A licensed public adjuster that is unable to comply with license renewal procedures due to military service, a long-term medical disability, or some other extenuating circumstance may request a waiver of those procedures. The public adjuster may also request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

F. The license shall contain the licensee's name, city, and state of business address, license number, the date of issuance, the expiration date, and any other information the commissioner of insurance deems necessary.

G. In order to assist in the performance of the commissioner of insurance's duties, the commissioner of insurance may contract with nongovernmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees and data, related to licensing that the commissioner of insurance may deem appropriate.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.99 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1700 - License denial, nonrenewal, or revocation

§1700. License denial, nonrenewal, or revocation

A. The commissioner of insurance may place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a public adjuster's license and may levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year, unless a fine is established by separate statute in this Title authorizing a greater penalty, or any combination of actions, for any one or more of the following causes:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in the license application.

(2) Violating any insurance laws, or violating any regulation, subpoena, or order of the commissioner of insurance or of another state's insurance commissioner.

(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4) Improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business.

(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.

(6) Having been convicted of a felony.

(7) Having admitted or been found to have committed any insurance unfair trade practice or insurance fraud.

(8) Having an insurance license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory.

(9) Forging another's name to an application for insurance or to any document related to an insurance transaction.

(10) Cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license.

(11) Knowingly accepting insurance business from an individual who is not licensed but who is required to be licensed by the commissioner of insurance.

(12) Failing to comply with an administrative or court order imposing a child support obligation.

(13) Failing to pay state income tax or to comply with any administrative or court order directing payment of state income tax.

(14) Violating R.S. 22:1706(H).

B. The commissioner of insurance shall place on probation, suspend, revoke, or refuse to issue, renew, or reinstate a public adjuster's license and shall levy a fine not to exceed five hundred dollars for each violation occurring, up to ten thousand dollars aggregate for all violations in a calendar year, unless a fine is established by separate statute in this Title authorizing a greater penalty, or any combination of actions, for the following:

(1) Having been convicted of a serious crime involving fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this state or elsewhere.

(2) Engaging in the unauthorized practice of law as defined in R.S. 37:212 and 213.

C. In the event that the action by the commissioner of insurance is to deny an application for or not renew a license, the commissioner of insurance shall notify the applicant or licensee and advise, in writing, in accordance and compliance with R.S. 49:961, the applicant or licensee of the reason for the nonrenewal or denial of the applicant's or licensee's license. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

D. The license of a business entity may be suspended, revoked, or refused if the commissioner of insurance finds, after complying with R.S. 49:961, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was neither reported to the commissioner of insurance nor corrective action taken.

E. In addition to or in lieu of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a fine as provided herein after the commissioner's compliance with R.S. 49:961.

F. The commissioner of insurance shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this Part and this Title against any person who is under investigation for or charged with a violation of this Part or this Title even if the person's license or registration has been surrendered or has lapsed by operation of law.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.100 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1701 - Evidence of financial responsibility

§1701. Evidence of financial responsibility

A. Prior to issuance of a license as a public adjuster and for the duration of the license, the applicant shall secure evidence of financial responsibility in a format prescribed by the commissioner of insurance through a security bond or irrevocable letter of credit:

(1) A surety bond executed and issued by an insurer authorized to issue surety bonds in this state, which bond:

(a) Shall be in the minimum amount of fifty thousand dollars.

(b) Shall be in favor of this state and shall specifically authorize recovery by the commissioner of insurance on behalf of any person in this state who sustained damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices in his capacity as a public adjuster; and

(c) Shall not be terminated unless at least thirty days' prior written notice will have been filed with the commissioner of insurance and given to the licensee.

(2) An irrevocable letter of credit issued by a qualified financial institution authorized to do and doing business in this state, which letter of credit:

(a) Shall be in the minimum of fifty thousand dollars;

(b) Shall be to an account to the commissioner of insurance and subject to lawful levy of execution on behalf of any person to whom the public adjuster has been found to be legally liable as the result of erroneous acts, failure to act, fraudulent acts, or unfair practices in his capacity as a public adjuster.

(c) Shall not be terminated unless at least thirty days' prior written notice will have been filed with the commissioner of insurance and given to the licensee.

B. The issuer of the evidence of financial responsibility shall notify the commissioner of insurance upon termination of the bond or letter of credit, unless otherwise directed by the commissioner of insurance.

C. The commissioner of insurance may ask for the evidence of financial responsibility at any time he deems relevant.

D. The authority to act as a public adjuster shall automatically terminate if the evidence of financial responsibility terminates or becomes impaired.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.101 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1702 - Continuing education

§1702. Continuing education

A. An individual who holds a public adjuster license and who is not exempt under Subsection B of this Section shall satisfactorily complete a minimum of twenty-four hours of continuing education courses, including ethics, reported on a biennial basis in conjunction with the license renewal cycle.

B. This Section shall not apply to:

(1) Licensees not licensed for one full year prior to the end of the applicable continuing education biennium.

(2) Licensees holding nonresident public adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on the same basis.

C. Only continuing education courses approved by the commissioner of insurance shall be used to satisfy the continuing education requirement of Subsection A of this Section.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.102 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1703 - Public adjuster fees

§1703. Public adjuster fees

A. A public adjuster may charge the insured a reasonable fee. A public adjuster shall not solicit for or enter into any contract or arrangement between an insured and a public adjuster which provides for payment of a fee to the public adjuster which is contingent upon, or calculated as a percentage of, the amount of any claim or claims paid to or on behalf of an insured by the insurer and any such contract shall be against public policy and is null and void.

B. A public adjuster shall not pay a commission, service fee, or other valuable consideration to another for public adjusting in this state if that person is required to be licensed under this Part and is not so licensed.

C. A person shall not accept a commission, service fee, or other valuable consideration for public adjusting in this state if that person is required to be licensed under this Part and is not so licensed.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.103 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1704 - Contract between public adjuster and insured

§1704. Contract between public adjuster and insured

A. Public adjusters shall ensure that all contracts for their services are in writing and contain the following terms:

(1) Legible full name of the adjuster signing the contract, as specified in Department of Insurance records.

(2) Permanent home state business address and phone number.

(3) Department of Insurance license number.

(4) Title of "Public Adjuster Contract".

(5) The insured's full name, street address, insurance company name, and policy number, if known or upon notification.

(6) A description of the loss and its location, if applicable.

(7) Description of services to be provided to the insured.

(8) Signatures of the public adjuster and the insured.

(9) Date contract was signed by the public adjuster and date that the contract was signed by the insured.

(10) Attestation language stating that the public adjuster has satisfied the financial responsibility requirements of state law.

(11) Full salary, fee, compensation, or other considerations the public adjuster is to receive for services.

(12) If applicable, an acknowledgment that a mortgage holder exists on any property adjusted by the public adjuster and that such mortgage holder is or may be an additional insured on the claim.

B. Compensation provisions in a public adjusting contract shall not be redacted in any copy of the contract provided to the commissioner of insurance. Such a redaction shall constitute an omission of material fact.

C. If the insurer, not later than seventy-two hours after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall:

(1) Inform the insured that the loss recovery amount cannot be increased by the insurer.

(2) Be entitled only to reasonable compensation from the insured for services provided by the public adjuster on behalf of the insured, based on the time spent on a claim and expenses incurred by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

D. A public adjuster contract may not contain any contract term that:

(1) Allows the public adjuster's fee to be collected when money is due from an insurance company, but not paid, or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company, rather than as a percentage of each check issued by an insurance company.

(2)(a) When any payment on a claim is made and the insured is represented by a public adjuster, the insurer's check or checks may be made payable to the insured and the public adjuster when all of the following occurs:

(i) The amount of the check does not exceed the public adjuster's fee,

(ii) The amount of the fee is indicated in a written compensation agreement signed by the insured.

(iii) The balance of the proceeds, not included in the check made payable to the insured and the public adjuster, is made payable to the insured or to the insured and other lienholder or holders as is required by law.

(b) Should a dispute arise between a public adjuster and the insured with which he contracts, the public adjuster is prohibited from acting in any manner which would interfere with or cause the insured not to receive the undisputed portion of the insurance proceeds. Should the insured's check, which contains that amount not associated with the public adjuster's fee, be mailed to or received by the public adjuster, the public adjuster shall promptly present the check to the insured.

(3) Imposes collection costs or late fees.

(4) Precludes the insured from pursuing civil or judicial remedies.

E. Prior to the signing of the contract, the public adjuster shall provide the insured with a separate disclosure document regarding the claim process that states:

(1) Property insurance policies obligate the insured to present a claim to his insurance company for consideration. There are three types of adjusters that could be involved in that process. The definitions of the three types are as follows:

(a) "Company adjusters" means the insurance adjusters who are employees of an insurance company. They represent the interest of the insurance company and are paid by the insurance company. Company adjusters shall not charge insureds a fee.

(b) "Independent adjusters" means the insurance adjusters who are hired on a contract basis by an insurance company to represent the insurance company's interest. They are paid by your insurance company. Independent adjusters shall not charge insureds a fee.

(c) "Public adjusters" means the insurance adjusters who do not work for any insurance company. They work for the insured to assist in the investigation, appraisal, evaluation, and reporting of the claim. The insured hires them by signing a contract agreeing to pay them a fee.

(2) The insured is not required to hire a public adjuster to help the insured meet his obligations under the policy but has the right to do so.

(3) The insured always has the right to initiate direct communications with the insured's attorney, the insurer, the insurer's adjuster, and the insurer's attorney, or any other person regarding the settlement of the insured's claim. Once a public adjuster has been retained, the public adjuster shall not restrict communications between the insurer and its insured.

(4) The public adjuster is not a representative or employee of the insurer.

(5) The salary, fee, or other consideration to be paid to the public adjuster is the obligation of the insured, not the insurer.

F. The contracts shall be executed in duplicate to provide an original contract to the public adjuster and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the commissioner of insurance.

G. The public adjuster shall provide the insurer a notification letter, which has been signed by the insured, indicating that the insured and the public adjuster have a contract pursuant to this Part. Delivery of this letter shall not prohibit or impede the right of the insured to communicate directly with the insurer.

H. The insured has the right to rescind the contract within three business days after the date the contract was signed. The rescission shall be in writing and mailed or delivered to the public adjuster at the address in the contract within the three business day period.

I. If the insured exercises the right to rescind the contract, any thing of value given by the insured under the contract will be returned to the insured within fifteen business days following the receipt by the public adjuster of the cancellation notice.

J. The contract shall not be construed to prevent an insured from pursuing any civil or judicial remedy.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.104 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1705 - Record retention

§1705. Record retention

A. A public adjuster shall maintain a complete record of each transaction as a public adjuster. The records required by this Section shall include the following:

(1) Name of the insured.

(2) Date, location, and amount of the loss.

(3) Copy of the contract between the public adjuster and insured.

(4) Name of the insurer, amount, expiration date, and number of each policy carried with respect to the loss.

(5) Itemized statement of the insured's recoveries.

(6) Itemized statement of all compensation received by the public adjuster, from any source whatsoever, in connection with the loss.

(7) A register of all monies received, deposited, disbursed, or withdrawn in connection with a transaction with an insured.

(8) Name of the public adjuster who executed the contract.

(9) Name of the attorney representing the insured, if applicable, and the name of the claims representative of the insurance company.

(10) Evidence of financial responsibility in a format prescribed by the commissioner of insurance.

B. Records shall be maintained for at least five years after the termination of the transaction with an insured and shall be open to examination by the commissioner of insurance at all times.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.105 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1706 - Standards of conduct of public adjuster

§1706. Standards of conduct of public adjuster

A. A public adjuster is obligated, under his license, to serve with objectivity and complete loyalty to the interest of his insured alone and to render to the insured such information and service, as within the knowledge, understanding, and good faith of the licensee, as will best serve the insured's insurance claim needs and interest.

B. A public adjuster shall not solicit, or attempt to solicit, an insured during the progress of a loss-producing occurrence, as defined in the insured's insurance contract.

C. A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this Part.

D. A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the compensation established in the written contract with the insured.

E. A public adjuster shall not acquire any interest in salvage of property subject to the contract with the insured.

F. A public adjuster shall not solicit employment for or otherwise solicit engagement, directly or indirectly, for or on behalf of any attorney at law, contractor, or subcontractor, in connection with any loss or damage with respect to which such adjuster is concerned or employed. Nothing in this Part shall be interpreted to prevent a public adjuster from recommending a particular attorney, contractor or subcontractor; however, the public adjuster is prohibited from collecting any fee, compensation, or thing of value for such referral.

G. A public adjuster shall not solicit or accept any compensation, direct or indirect, from, by, or on behalf of any contractor or subcontractor engaged by or on behalf of any insured by which such adjuster has been, is, or will be employed or compensated, directly or indirectly.

H. Public adjusters shall also adhere to the following general requirements:

(1) No public adjuster, while so licensed by the department, may represent or act as a company adjuster or independent adjuster in Louisiana.

(2) A public adjuster shall not enter into a contract or accept a power of attorney that vests in the public adjuster the authority to choose the persons who shall perform repair work.

(3) A public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all terms and conditions of the engagement.

(4) A public adjuster shall not file or record on behalf of an insured client any complaint to or with any court of record or agency of the state.

(5) A public adjuster shall not provide services with any claim except a first- party claim on behalf of an insured against such insured's insurer.

(6) A public adjuster shall not provide services to the insured in connection with any claim for personal injury.

(7) A public adjuster shall not render legal advice to the insured, including but not limited to legal advice regarding the policy provisions or coverage issues.

(8) A public adjuster shall not engage in the unauthorized practice of law as defined in R.S. 37:212 and 213.

(9) A public adjuster may not agree to any loss settlement without the insured's knowledge and written consent.

(10) A public adjuster shall not act as an appraiser or umpire pursuant to the appraisal provisions of R.S. 22:1311 or any similar provision of a policy of insurance if that public adjuster is adjusting or has adjusted all or any part of the claim, or both, or property subject to that appraisal provision.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.106 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012; Acts 2012, No. 309, §1.



RS 22:1707 - Reporting of actions

§1707. Reporting of actions

A. The public adjuster shall report to the commissioner of insurance any administrative action taken against the public adjuster in any jurisdiction or by another governmental agency within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

B. Within thirty days of a conviction, the public adjuster shall report to the commissioner of insurance any criminal prosecution of the public adjuster taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.107 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1708 - Regulations

§1708. Regulations

The commissioner of insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the purposes of this Part.

Acts 2006, No. 806, §1; Redesignated from R.S. 22:1210.108 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1721 - Title

PART VI. REINSURANCE INTERMEDIARY

§1721. Title

This Part may be cited as the "Reinsurance Intermediary Law".

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1722 - Definitions

§1722. Definitions

As used in this Part:

(1) "Actuary" shall mean a person who is a member in good standing of the American Academy of Actuaries.

(2) "Business entity" shall mean a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(3) "Controlling person" shall mean any person who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

(4) "Individual" shall mean a natural person.

(5) "Insurer" shall mean any authorized insurer as defined in R.S. 22:46.

(6) "Licensed producer" shall mean a person licensed as an insurance producer pursuant to the provisions of Subpart A of Part I of this Chapter, R.S. 22:1541 et seq., or a person licensed as a reinsurance intermediary-broker licensed pursuant to this Part.

(7) "Person" shall mean an individual or business entity.

(8) "Reinsurance intermediary" shall mean a reinsurance intermediary-broker or a reinsurance intermediary-manager.

(9) "Reinsurance intermediary-broker" shall mean any person, other than an officer or employee of the ceding insurer, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(10) "Reinsurance intermediary-manager" shall mean any person who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer, whether known as a reinsurance intermediary-manager, manager, or other similar term. Notwithstanding any previous provision of this Section, the following persons shall not be considered a reinsurance intermediary-manager, with respect to such reinsurer, for the purposes of this Part:

(a) An employee of the reinsurer.

(b) A United States manager of the United States branch of an alien reinsurer.

(c) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq., and whose compensation is not based on the volume of premiums written.

(d) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the state in which the manager's principal business office is located.

(11) "Reinsurer" shall mean any person duly licensed in this state, pursuant to the applicable provisions of this Code, as an insurer with the authority to assume reinsurance.

(12) "Qualified United States financial institution" shall, for purposes of this Part, mean an institution that:

(a) Is organized or licensed under the laws of the United States or any state thereof.

(b) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(c) Has been determined by either the commissioner of insurance or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(13) "To be in violation" shall mean that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1723 - Licensure

§1723. Licensure

A. No person shall act as a reinsurance intermediary-broker in this state if the reinsurance intermediary-broker maintains an office either directly or as a member, officer, director, or employee of a business entity:

(1) In this state, unless the reinsurance intermediary-broker is a licensed producer in this state.

(2) In another state, unless the reinsurance intermediary-broker is a licensed producer in this state or another state having a law substantially similar to this Part, or the reinsurance intermediary-broker is licensed in this state as a nonresident reinsurance intermediary.

B. No person shall act as a reinsurance intermediary-manager:

(1) For a reinsurer domiciled in this state, unless the reinsurance intermediary-manager is a licensed producer in this state.

(2) In this state, if the reinsurance intermediary-manager maintains an office either directly or as a member, officer, director, or employee of a business entity in this state, unless such reinsurance intermediary-manager is a licensed producer in this state.

(3) In another state for a nondomestic insurer, unless such reinsurance intermediary-manager is a licensed producer in this state or another state having a law substantially similar to this Part, or such person is licensed in this state as a nonresident reinsurance intermediary.

C. The commissioner may require a reinsurance intermediary-manager subject to Subsection B of this Section to:

(1) File a bond, from an insurer acceptable to the commissioner, in such amount as the commissioner may determine, for the protection of the reinsurer.

(2) Maintain an errors and omissions policy in such amount as the commissioner may determine.

D.(1) The commissioner may issue a reinsurance intermediary license to any person who has complied with the requirements of this Part. Any such license issued to a business entity will authorize all the members, officers, and designated employers and directors of the business entity to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process, to whom notices or orders or process affecting such nonresident reinsurance intermediary may be served.

E. The commissioner may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of such applicant is not trustworthy, to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license. Upon written request, the commissioner may furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to examination or reproduction as a public record in accordance with R.S. 44:31.

F. Licensed attorneys at law of this state, when acting in their professional capacity as such, shall be exempt from this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1724 - Required contract provisions for reinsurance intermediary-brokers

§1724. Required contract provisions for reinsurance intermediary-brokers

Any transactions between a reinsurance intermediary-broker and the insurer the broker represents in such capacity shall be entered into only pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the authority of the reinsurance intermediary-broker at any time.

(2) The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing, to the reinsurance intermediary-broker, and remit all funds due to the insurer within thirty days of receipt.

(3) All funds collected for the insurer's account shall be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein.

(4) The reinsurance intermediary-broker shall comply with R.S. 22:1725.

(5) The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks.

(6) The reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1725 - Books and records; reinsurance intermediary-brokers

§1725. Books and records; reinsurance intermediary-brokers

A. For no less than ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory.

(2) The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation.

(3) Reporting and settlement requirements of balances.

(4) The rate used to compute the reinsurance premium.

(5) The names and addresses of assuming reinsurers.

(6) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker.

(7) Any related correspondence and memoranda.

(8) The proof of placement.

(9) Details regarding retrocessions handled by the reinsurance intermediary-broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(10) Financial records, including but not limited to premium and loss accounts.

(11) When the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(a) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

(b) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

B. The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker to its business in a form usable by the insurer.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1726 - Duties of insurers utilizing the services of a reinsurance intermediary-broker

§1726. Duties of insurers utilizing the services of a reinsurance intermediary-broker

A. An insurer shall not engage the services of any person to act as a reinsurance intermediary-broker on its behalf, unless such person is licensed as required by R.S. 22:1723(A).

B. An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless such reinsurance intermediary-broker is under common control with the insurer and subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq.

C. The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.25 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1727 - Required contract provisions for reinsurance intermediary-managers

§1727. Required contract provisions for reinsurance intermediary-managers

A. Any transactions between a reinsurance intermediary-manager and the reinsurer represented in its capacity shall be entered into only pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the board of directors of the reinsurer. At least thirty days before the reinsurer assumes or cedes business through the producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business while any dispute regarding the cause for termination is pending.

(2) The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer at least monthly.

(3) All funds collected for the account of the reinsurer shall be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein. The reinsurance intermediary-manager may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents.

(4) For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing:

(a) The type of contract, limits, underwriting restrictions, classes or risks and territory.

(b) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks.

(c) Reporting and settlement requirements of balances.

(d) Rate used to compute the reinsurance premium.

(e) Names and addresses of reinsurers.

(f) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager.

(g) Related correspondence and memoranda.

(h) Proof of placement.

(i) Details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by R.S. 22:1729(D), including the identity of retrocessionaires and percentage of each contract assumed or ceded.

(j) Financial records, including but not limited to premium and loss accounts.

(k) When the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(i) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

(ii) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(5) The reinsurer will have access to and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer.

(6) The contract cannot be assigned in whole or in part by the reinsurance intermediary-manager.

(7) The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(8) The contract sets forth the rates, terms, and purposes of commissions, charges, and other fees which the reinsurance intermediary-manager may levy against the reinsurer.

B. If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(1) All claims shall be reported to the reinsurer in a timely manner.

(2) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(a) Has the potential to exceed the lesser of:

(i) An amount determined by the commissioner; or

(ii) The limit set by the reinsurer;

(b) Involves a coverage dispute;

(c) May exceed the claims settlement authority of the reinsurance intermediary-manager;

(d) Is open for more than six months; or

(e) Is closed by payment of the lesser of:

(i) An amount set by the commissioner; or

(ii) An amount set by the reinsurer.

(3) All claim files shall be the joint property of the reinsurer and the reinsurance intermediary-manager. However, upon an order of liquidation of the reinsurer, such files shall become the sole property of the reinsurer or its estate. The reinsurance intermediary-manager shall have reasonable access to and the right to copy such files on a timely basis.

(4) Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the written notice by the reinsurer to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend such settlement authority while any dispute regarding the cause of termination is pending.

C. If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, that such interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or for such longer period as may be specified by the commissioner, and not until the adequacy of reserves on remaining claims has been verified pursuant to R.S. 22:1729(C).

D. The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

E. The reinsurer shall conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager, at least semiannually.

F. The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with the insurer pursuant to the contract.

G. Within the scope of its actual or apparent authority, the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.26 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1728 - Prohibited acts

§1728. Prohibited acts

The reinsurance intermediary-manager shall not:

(1) Cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements, if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. The guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2) Commit the reinsurer to participate in reinsurance syndicates.

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed.

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, minus its retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December thirty-first of the last complete calendar year.

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.

(6) Jointly employ an individual who is employed by the reinsurer, unless such reinsurance intermediary-manager is under common control with the reinsurer subject to the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq.

(7) Appoint a subreinsurance intermediary-manager.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.27 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1729 - Duties of reinsurers utilizing the services of a reinsurance intermediary-manager

§1729. Duties of reinsurers utilizing the services of a reinsurance intermediary-manager

A. A reinsurer shall not engage the services of any person to act as a reinsurance intermediary-manager on its behalf unless such person is licensed as required by R.S. 22:1723(B).

B. The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which such reinsurer has engaged, prepared by an independent certified public accountant in a form acceptable to the commissioner.

C. If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. The opinion shall be in addition to any other required loss reserve certification.

D. The binding authority for all retrocessional contracts, or participation in reinsurance syndicates, shall be borne with an officer of the reinsurer, who shall not be affiliated with the reinsurance intermediary-manager.

E. Within thirty days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of the termination to the commissioner.

F. A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its reinsurance intermediary-manager. This Subsection shall not apply to relationships governed by the Insurance Holding Company System Regulatory Law, R.S. 22:691 et seq. or, if applicable, the Business Transacted with Producer Controlled Insurer Law, R.S. 22:551 et seq.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.28 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1730 - Examination authority

§1730. Examination authority

A. Any reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

B. A reinsurance intermediary-manager may be examined as if it were the reinsurer.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.29 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1731 - Penalties and liabilities

§1731. Penalties and liabilities

A. Any reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a public hearing, to be in violation of any provision of this Part, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding five thousand dollars.

(2) Be subject to revocation or suspension of its license or certificate of authority.

(3) If a violation was committed by the reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

B. Any person aggrieved by the decision, determination, or order of the commissioner pursuant to Subsection A of this Section may appeal to the Nineteenth Judicial District Court in and for the parish of East Baton Rouge.

C. Nothing contained in this Section shall affect the authority and right of the commissioner to impose any other penalties provided in the Louisiana Insurance Code.

D. Nothing contained in this Part is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to those persons.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.30 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1731 redesignated as R.S. 22:1181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1732 - Rules and regulations

§1732. Rules and regulations

The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this Part.

Acts 1992, No. 811, §1; Redesignated from R.S. 22:1210.31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1732 redesignated as R.S. 22:1182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1733 - Redesignated as R.S. 22:1183 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1733. Redesignated as R.S. 22:1183 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1734 - Redesignated as R.S. 22:1184 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1734. Redesignated as R.S. 22:1184 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1735 - Redesignated as R.S. 22:1185 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1735. Redesignated as R.S. 22:1185 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1736 - Redesignated as R.S. 22:1186 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1736. Redesignated as R.S. 22:1186 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1737 - Redesignated as R.S. 22:1187 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1737. Redesignated as R.S. 22:1187 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1738 - Redesignated as R.S. 22:1188 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1738. Redesignated as R.S. 22:1188 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1739 - Redesignated as R.S. 22:1189 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1739. Redesignated as R.S. 22:1189 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1740 - Redesignated as R.S. 22:1190 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1740. Redesignated as R.S. 22:1190 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1741 - Purpose

PART VII. PROFESSIONAL EMPLOYER ORGANIZATIONS

§1741. Purpose

The purpose of this Part is to provide for professional employment services by defining such services, requiring registration of persons providing such services, providing for employee benefits plans and workers' compensation coverage for participants of such services, and providing for enforcement of this Part.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.51 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.

NOTE: Former R.S. 22:1741 redesignated as R.S. 22:1191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1742 - Definitions

§1742. Definitions

As used in this Part, the following terms shall have the following definitions:

(1) "Client" means an employer who obtains services or all or a majority of its work force or labor from a professional employer organization.

(2) "Controlling person" means either one of the following:

(a) An officer or director of a corporation, a shareholder holding ten percent or more of the voting stock of a corporation, a general partner of a partnership, or a manager of a limited liability company.

(b) An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of a person or entity through the ownership of voting stock by written contract.

(3) "Experience rating modification" or "EMOD" means a statistical procedure approved by the commissioner of insurance, as provided for in R.S. 22:1451 et seq., for use in the calculation of a premium rate based on actual claims and expense experience.

(4) "Independent contractor" means a person who, exercising an independent employment or engaging in an independent business enterprise, contracts to do a piece of work according to his own methods, and without being subject to the control of the person with whom he has contracted, except as to the result of the work, or is otherwise a person who is so defined under R.S. 23:1021(6) or R.S. 23:1472(12)(E).

(5) "Person" means an individual, association, partnership, corporation, limited liability company, or other entity.

(6) "Professional Employer Organization" or "PEO" means any person that offers professional employer services pursuant to a professional employer services agreement with a client, including but not limited to administrative services organizations and employee leasing organizations that provide services pursuant to a PEO agreement.

(7) "Professional employer services agreement" or "PEO Services Agreement" means an agreement between a professional employer organization and a client pursuant to which the PEO assumes the status of employer with respect to a substantial part of a client's workforce and undertakes responsibilities specified in the agreement with respect to those employees covered by the agreement.

(8) "Staffing service" means any person, other than a professional employer organization, that hires its own employees and assigns them to a client to support or supplement the client's workforce, and includes temporary staffing services and leasing companies that supply employees to clients in special work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

Acts 2001, No. 1150, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1210.52 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1743 - Professional employer services agreement requirements

§1743. Professional employer services agreement requirements

Every professional employer services agreement ("PEO agreement") shall comply with the following requirements:

(1) The agreement shall be in writing and executed by both the PEO and the client.

(2) The agreement shall have an initial term of at least one year or, in the absence of an initial term of one year, the agreement shall clearly indicate that the intent is for the agreement to be ongoing rather than temporary.

(3) The agreement shall provide that the client retains control over its business enterprise and exercises direction and control over the covered employees as to the manner and method of work done in furtherance of the client's business, but that authority and responsibility as to other employment matters, including but not limited to hiring, firing, discipline, and compensation, are allocated to and shall be between the PEO and the client.

(4) The agreement shall specifically provide for and allocate responsibility between the PEO and the client company with regard to the procurement and maintenance of workers' compensation insurance covering their liability for workers' compensation benefits and group health insurance to or with respect to the employees covered by the professional services agreement and with regard to liability for workers' compensation benefits to the employees covered by the professional services agreement.

(5) The agreement shall state specifically that the agreement is executed between the parties subject to the provisions of this Part and Part XII of Chapter 11 of Title 23 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.53 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1744 - Exemptions; exceptions

§1744. Exemptions; exceptions

A. The provisions of this Part shall not apply to the following:

(1) An agreement to provide services or the services provided by or through any staffing service or independent contractor, or to any arrangement by which employees are shared by a person with a commonly owned company within the meaning of Sections 414(b) and 414(c) of the Internal Revenue Code of 1986, as amended.

(2) An arrangement in which a person assumes responsibility for the product produced or service performed by such person or his agents, and in which that person retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under such arrangements.

(3) A temporary help arrangement whereby an organization hires its own employees and assigns them to a client to support or supplement the client's workforce in special work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

B. The provisions of this Part shall not prohibit a client that is party to a collective bargaining agreement from contracting with a PEO if the union consents to such agreement. No PEO service agreement shall have any effect on collective bargaining agreements that are in existence prior to the PEO arrangement.

C.(1) Nothing in this Part shall exempt any client of a PEO, or any employee covered by a PEO services agreement, from any license requirements imposed under local, state, or federal law.

(2) A covered employee who is licensed, registered, or certified under law is considered to be an employee of the client for purposes of that license, registration, or certification.

(3) No PEO shall engage in the unauthorized practice of an occupation, trade, or profession that is licensed, certified, or otherwise regulated by a governmental entity solely by entering into a professional employer services agreement with a client or assuming the status of employer for purposes specified in the PEO services agreement with respect to the employees of such a client.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.54 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1745 - Employee benefit plans

§1745. Employee benefit plans

A. A PEO may sponsor and maintain employee benefits plans in which its clients have the option to participate. Every employee benefit plan shall comply with applicable state and federal laws.

B.(1) At least ten days before the initiation of coverage under any policy of insurance issued in connection with an employee health benefit plan, the PEO shall submit the policy to the department for its review and authorization for issuance in this state.

(2) If a client participates in such a health benefit plan the client shall submit an application for coverage on forms provided by an insurer authorized to transact business in this state, and the client's employees shall be considered as a separate group for purposes of eligibility, rating, and coverage.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.55 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1746 - Workers' compensation insurance

§1746. Workers' compensation insurance

A. If the PEO service agreement provides for the procurement and maintenance of state or federal workers' compensation insurance, covering the liability of the client, the insurance covering such liability shall be placed with an insurer authorized to transact business in this state and such coverage shall include a plan of multiple coordinated policies in place. Each plan shall comply with the following requirements:

(1) A separate policy shall be issued to each client, covering the client's compensation liability with respect to each of its employees, whether or not covered by the PEO services agreement.

(2) Payroll for all of the client's employees shall be assigned to the policy in the name of the client.

(3) All policies shall be written by an admitted insurer and shall be coordinated and have a common expiration date.

(4) Each individual client policy shall apply the rates, rules, classifications, rating plans, and audit procedures approved by the commissioner of insurance as provided in R.S. 22:1451, et seq. The experience modification factor shall be calculated using the experience of the client, which factor shall survive termination of the PEO contract, and shall, upon termination of the professional services agreement, be reported separately in accordance with the applicable rating plan.

(5) The PEO may collect from its clients and remit to the carrier premiums on its own and its clients' policies.

B.(1) If coverage for workers' compensation liability is secured, both the PEO and the client shall maintain appropriate evidence of workers' compensation insurance.

(2) Each PEO shall comply with the insurer's reasonable and lawful requests for information pertinent to the insurance, including the name and federal identification number of each client, classification codes, payrolls, information, loss data, and jurisdictions with exposure, and shall submit appropriate audits of its operations. Failure of a PEO to comply with the provisions of this Paragraph, after a reasonable opportunity to cure any deficiency, shall be grounds for cancellation of the workers' compensation insurance policy.

C. Nothing in this Section shall limit the PEO's and client's ability to specify in the PEO services agreement how liability for workers' compensation benefits to employees covered by the PEO services agreement will be apportioned between them. Each shall have the benefit of the exclusive remedy defense under R.S. 23:1032. No PEO shall have the benefit of such exclusive remedy defense by virtue merely of its PEO status or relationship to its clients or to the covered employees in case a covered employee of one client of the PEO injures a covered employee or employee of another client of the same PEO; however, the PEO may maintain the exclusive remedy defense if it is otherwise available under law due to the relationship between the two clients, independent of their relationships with the PEO.

D. Nothing in this Section shall prevent a client from securing a policy of workers' compensation insurance from an insurer authorized to transact business in this state which is outside of the PEO services agreement.

E. Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.

Acts 2001, No. 1150, §1, eff. Jan. 1, 2002; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1210.56 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1747 - Licensure

§1747. Licensure

Every PEO engaged in the business of soliciting, selling, or negotiating policies of insurance shall be properly licensed in accordance with this Title. The PEO shall not hold itself out as an insurer or insurance producer; offer any insurance service; or conduct any business that is defined or regulated in this Title unless appropriately licensed. No representative of a PEO shall make any comparative analysis or render advice regarding any insurance policy or coverage, including any health benefit plan or workers' compensation insurance, during the solicitation or sale of a professional employer services agreement or otherwise, unless properly licensed as an insurance producer in accordance with this Title.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.57 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1748 - Registration

§1748. Registration

Each person operating in this state as a PEO shall have on file with the department a statement, on a form to be prescribed by the department, of its name, its registered address, the address of its principal business establishments inside and outside this state, its telephone and facsimile number, the form of business entity it has assumed, the state of its incorporation or other organization, the name of a principal contact person, and the names and addresses of all controlling persons. Such statements shall be renewed annually. The department shall maintain such statements and make them available to the public as any other public document. The department may charge such a fee on submission of such statements as is necessary to cover its costs in receiving and maintaining them, not to exceed five hundred dollars for the initial registration and three hundred dollars for annual renewals.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.58 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1749 - Enforcement

§1749. Enforcement

The provisions of this Part may be enforced by the commissioner pursuant to R.S. 22:1967 through 1970 and other applicable provisions of this Title.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.59 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1750 - Implementation

§1750. Implementation

The department may promulgate such rules and regulations, pursuant to the Administrative Procedure Act, as are necessary to implement this Part.

Acts 2001, No. 1150, §1; Redesignated from R.S. 22:1210.60 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1751 - Electronic registration; registration through an approved assurance organization

§1751. Electronic registration; registration through an approved assurance organization

A. The commissioner is authorized, to the extent practical, to accept the electronic filing of a PEO registration that is in conformance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., including applications, documents, reports, and other filings required by this Part.

B. The commissioner is further authorized, to the extent practical, to provide for the acceptance of electronic filings and other assurance documents by an independent and qualified assurance organization approved by the commissioner that provides satisfactory assurance of compliance with the applicable provisions of this Part. The commissioner may permit a PEO to authorize such an approved assurance organization to act on the PEO's behalf in complying with the registration requirements of this Part, including the electronic filing of applications, documents, reports, registration fees, and other information. Use of such an approved assurance organization shall be optional and not mandatory for any PEO.

C. Nothing in this Section shall limit or change the authority of the commissioner to register or terminate the registration of a PEO or to investigate or enforce any provision of this Part.

Acts 2012, No. 387, §1.



RS 22:1761 - Purpose

PART VIII. MOTOR VEHICLE RENTAL INSURERS

§1761. Purpose

This Part is to govern the qualifications and procedures for the limited licensing of motor vehicle rental or leasing companies to sell or offer insurance in conjunction with the rental of a vehicle as provided in this Part. This Part shall govern the transactions of selling travel or automobile-related products or coverage in connection with and incidental to the rental of vehicles.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2101 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1762 - Definitions

§1762. Definitions

As used in this Part, the following words are defined as follows:

(1) "Commissioner" shall mean the commissioner of insurance.

(2) "Department" shall mean the Department of Insurance.

(3) "Limited licensee" means a person or entity authorized to sell certain coverages relating to the rental of vehicles pursuant to the provisions of this Part.

(4) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental or lease.

(5) "Rental company" means any person or entity in the business of providing primarily private passenger vehicles to the public under a rental agreement for a period not to exceed ninety days.

(6) "Rental period" means the term of the rental agreement.

(7) "Renter" means any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a period not to exceed ninety days.

(8) "Vehicle" or "rental vehicle" means a motor vehicle of the private passenger type including passenger vans, minivans, and sport utility vehicles, and of the cargo type including but not limited to cargo vans, pickup trucks and trucks with a gross vehicle weight of less than twenty-six thousand pounds and which do not require the operator to possess a commercial driver's license.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2102 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1763 - Limited licensing; fees

§1763. Limited licensing; fees

A. The commissioner may issue to a rental company, whether such rental company is a foreign or domestic company, that has complied with the requirements of this Part, a limited license authorizing the limited licensee and its employees to offer or sell insurance in connection with the rental of vehicles.

B. As a prerequisite for issuance of a limited license pursuant to this Part, there shall be filed with the commissioner a written application for a limited license, signed by an officer of the applicant, in such form or forms, and supplements thereto, and containing such information as the commissioner may prescribe by rule or regulation. The application shall be accompanied by such fee as provided by R.S. 22:821. Every limited licensee shall, every two years, notify the commissioner of his intention to continue its license on forms provided by the commissioner and shall submit a renewal fee as provided by R.S. 22:821.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2103 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1764 - License requirements

§1764. License requirements

Upon the filing of an application and the payment of the license fee, the department shall make an investigation of each applicant and may issue a license if it finds that the applicant complies with all of the following items:

(1) Has provided a detailed plan of operation.

(2) Is competent and trustworthy and intends to act in good faith in the capacity involved for which the license is applied.

(3) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied.

(4) Meets all other requirements of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2104 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1765 - Rental vehicle insurance

§1765. Rental vehicle insurance

A. The rental company licensed pursuant to this Part may offer or sell insurance only in connection with and incidental to the rental of vehicles, whether at the rental office or by preselection of coverage in a master, corporate, individual, or group rental agreement, in any of the following general categories:

(1) Personal accident insurance covering the risks of travel including but not limited to accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period.

(2) Liability insurance that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle.

(3) Personal effects insurance that provides coverage, as applicable, to renters and other vehicle occupants for the loss of or damage to personal effects that occurs during the rental period.

(4) Roadside assistance and emergency sickness protection programs.

(5) Any other travel or automobile-related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

B. No insurance may be offered by a limited licensee pursuant to this Part unless all of the following items are satisfied:

(1) The rental period of the rental agreement does not exceed ninety consecutive days.

(2) At every rental location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that:

(a) Summarize clearly and correctly, the material terms of coverage offered to renters, including the identity of the insurer.

(b) Disclose that these policies offered by the rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage.

(c) State that the purchase by the renter of the kinds of coverage specified in this Part is not required in order to rent a vehicle.

(d) Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim.

(3) Evidence of coverage in the rental agreement is disclosed to every renter who elects to purchase such coverage.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2105 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1766 - Authorized employees

§1766. Authorized employees

A. Any limited license issued under this Part shall also authorize any employee of the limited licensee to act individually on behalf, and under the supervision, of the limited licensee with respect to the kinds of coverage specified in this Part.

B. Each rental company licensed pursuant to this Part shall conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this Part and offered for purchase by prospective renters of rental vehicles.

C. The limited licensee shall keep a list of all persons who are authorized or who are selling insurance as provided in this Part. The list shall be provided to the commissioner within two weeks of written demand from the commissioner.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2106 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1767 - Insurance charges

§1767. Insurance charges

Notwithstanding any other provision of this Part or any rule adopted by the commissioner, a limited licensee pursuant to this Part shall not be required to treat monies collected from renters purchasing such insurance when renting vehicles as funds received in a fiduciary capacity if the charges for coverage shall be itemized and be ancillary to a rental transaction. The sale of insurance not in conjunction with a rental transaction is prohibited by the provisions of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2107 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. , §1, eff. Jan. 1, 2012.



RS 22:1768 - Representations

§1768. Representations

No limited licensee pursuant to this Part shall advertise, represent, or otherwise hold itself or any of its employees or agents out as licensed insurers or insurance producers.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2108 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 94, §1, eff. Jan. 1, 2012.



RS 22:1769 - Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.

§1769. Repealed by Acts 2011, No. 94, §2, eff. Jan. 1, 2012.



RS 22:1770 - Penalties for violations

§1770. Penalties for violations

In the event that any provision of this Part or other applicable provision of this Title is violated by a limited licensee, the commissioner may revoke, suspend, refuse to renew, or levy a fine not to exceed one thousand dollars for each violation, up to one hundred thousand dollars in the aggregate for all violations in a calendar year per limited licensee, or impose such other penalty as the commissioner may deem necessary or convenient to carry out the purposes of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2110 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1771 - Applicability of this Part

§1771. Applicability of this Part

All limited licensees under this Part shall be subject to all other applicable provisions of this Title unless specifically exempted by this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2111 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1772 - Rules and regulations; promulgated by department

§1772. Rules and regulations; promulgated by department

The commissioner shall issue such rules, regulations, and directives, in accordance with the Administrative Procedure Act to implement the provisions of this Part.

Acts 1999, No. 1278, §1, eff. July 12, 1999; Redesignated from R.S. 22:2112 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1781.1 - Definitions

PART VIII-A. PORTABLE ELECTRONICS INSURANCE

§1781.1. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Commissioner" means the commissioner of insurance.

(2) "Customer" means a person who purchases portable electronics or services.

(3) "Department" means the Department of Insurance.

(4) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(5) "Location" means any physical location in the state of Louisiana or any website, call center site, or similar location directed to residents of the state of Louisiana.

(6) "Portable electronics" means electronic devices that are portable in nature, their accessories, and services related to the use of the device.

(7)(a) "Portable electronics insurance" means insurance providing coverage for the repairs or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss.

(b) "Portable electronics insurance" does not include any of the following:

(i) A service contract or extended warranty providing coverage limited to the repair, replacement, or maintenance of property for the operational or structural failure of such property due to a defect in materials, workmanship, accidental damage from handling, power surges, or normal wear and tear.

(ii) A policy of insurance covering a seller's or a manufacturer's obligations under a warranty.

(iii) A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy.

(8) "Portable electronics transaction" means any of the following:

(a) The sale or lease of portable electronics by a vendor to a customer.

(b) The sale of a service related to the use of portable electronics by a vendor to a customer.

(9) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

Acts 2012, No. 311, §1.



RS 22:1781.2 - Licensure of vendors

§1781.2. Licensure of vendors

Notwithstanding any other provision of law to the contrary, the following requirements apply to the licensure of vendors of portable electronic devices:

(1) A vendor is required to hold a limited lines license to sell or offer coverage under a policy of portable electronics insurance.

(2) A limited lines license issued pursuant to this Section shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions. The vendor shall be responsible for the conduct and actions related to the sale or offering of portable electronics insurance of all employees and authorized representatives and any payment of the premium for portable electronics insurance to an employee or authorized representative shall be deemed payment to the vendor.

(3) In connection with a vendor's application for licensure and upon license renewal, the vendor shall provide a list to the commissioner of all locations in the state at which it offers coverage.

Acts 2012, No. 311, §1.



RS 22:1781.3 - Requirements for sale of portable electronics insurance

§1781.3. Requirements for sale of portable electronics insurance

A. In conjunction with and at the time of the sale of every portable electronics insurance policy, the vendor shall present brochures or other written materials to a prospective customer which:

(1) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage.

(2) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services.

(3) Summarize the material terms of the insurance coverage, including:

(a) The identity of the insurer.

(b) The amount of any applicable deductible and how it is to be paid.

(c) The benefits of the coverage.

(d) The key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or non-original manufacturer parts or equipment.

(4) Contain a summary of the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirement.

(5) Contain a statement that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund or credit for any applicable unearned premium.

B. Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

Acts 2012, No. 311, §1.



RS 22:1781.4 - Authority of vendors of portable electronics

§1781.4. Authority of vendors of portable electronics

A. An employee or authorized representative of a vendor may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this Part provided that:

(1) The vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this Part.

(2) The vendor shall develop a training program for employees and authorized representatives of the vendor. The training required by this Section shall comply with all of the following:

(a) The training shall be delivered to employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance prior to the engagement in any sale or offer of portable electronics insurance to any customer by the employee or authorized representative.

(b) The training may be provided in electronic form.

(c) The training shall include instruction about the portable electronics insurance offered to customers and the disclosures required under this Part.

B. Notwithstanding any other provision of law to the contrary, employees or authorized representatives of a vendor of portable electronics shall not be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage but may receive compensation for activities under the limited lines license which is incidental to their overall compensation.

C. The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within sixty days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

Acts 2012, No. 311, §1.



RS 22:1781.5 - Suspension or revocation of license

§1781.5. Suspension or revocation of license

If a vendor of portable electronics or its employee or authorized representative violates any provision of this Part or any other applicable provision of this Title, the commissioner may, after notice and opportunity for a hearing, take any one or more of the following actions:

(1) Impose fines not to exceed five hundred dollars per violation or five thousand dollars in the aggregate for such conduct.

(2) Suspend or revoke the limited lines license of the vendor.

(3) Suspend the privilege of transacting portable electronics insurance at specific business locations where violations have occurred.

(4) Suspend or revoke the ability of individual employees or authorized representatives to act under the license of the vendor.

Acts 2012, No. 311, §1.



RS 22:1781.6 - Application for license and fees

§1781.6. Application for license and fees

A. An application for a license pursuant to this Part shall be made to and filed with the commissioner on forms prescribed and furnished by the commissioner and shall include the legal name of the applicant, the address of the home office of the applicant, the name and identifying information for all officers, all directors and all persons who own directly or indirectly ten percent or more of the applicant and such other information as the commissioner may reasonably require. However, any applicant whose stock is publicly traded and registered under the federal securities laws or that is licensed pursuant to the Federal Communications Act of 1934, or any affiliate or subsidiary thereof, may, in lieu of providing the name and identifying information for all officers, all directors and all persons who own directly or indirectly ten percent or more of the applicant, designate a single officer as the designated responsible person for the activities of the vendor pursuant to the limited lines portable electronics insurance license. The name and identifying information only for such single designated responsible person is then required.

B. The application shall be accompanied by the fee pursuant to R.S. 22:821(B)(35).

C. Any vendor engaging in portable electronics insurance transactions on or before the effective date of this Part shall apply for licensure within ninety days of the application being made available by the commissioner.

D. Every license issued pursuant to this Part shall expire on December thirty-first of the renewal year assigned by the commissioner and may be renewed by the filing of a renewal application as required by the commissioner and payment of the fee required by R.S. 22:821(B)(35).

Acts 2012, No. 311, §1.



RS 22:1782.1 - Definitions

PART VIII-B. LIMITED LINES TRAVEL INSURANCE

§1782.1. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Limited lines travel insurance producer" means any of the following:

(a) Licensed managing general underwriter.

(b) Licensed managing general agent or third party administrator.

(c) Licensed insurance producer, including a limited lines producer, designated by an insurer as the travel insurance supervising entity as set forth in R.S. 22:1782.2(C).

(2) "Offer and disseminate" means to provide general information, including a description of the coverage and price, as well as process the application, collect premiums, and perform other nonlicensable activities permitted by the state.

(3)(a) "Travel insurance", except as provided in Subparagraph (b) of this Paragraph, means insurance coverage for personal risks incident to planned travel, including but not limited to the following:

(i) Interruption or cancellation of a trip or event.

(ii) Loss of baggage or personal effects.

(iii) Damages to accommodations or rental vehicles.

(iv) Sickness, accident, disability, or death occurring during travel.

(b) "Travel insurance" shall not mean major medical plans, which provide comprehensive medical protection for travelers with trips lasting six months or longer, including those working overseas as expatriates, or military personnel being deployed.

(4) "Travel retailer" means a business entity that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance producer.

Acts 2014, No. 117, §1.



RS 22:1782.2 - Requirements for sale of limited lines travel insurance

§1782.2. Requirements for sale of limited lines travel insurance

A. Notwithstanding any other provision of law to the contrary, the commissioner may issue to an individual or business entity that has filed with the commissioner an application for such limited license in a form and manner prescribed by the commissioner, a limited lines travel insurance producer license, which authorizes the limited lines travel insurance producer to sell, solicit, or negotiate travel insurance through a licensed insurer. The limited lines travel insurance producer shall pay all applicable insurance producer licensing fees as set forth in R.S. 22:821.

B. At the time of licensure, the limited lines travel insurance producer shall establish and maintain a register, on a form prescribed by the commissioner, of each travel retailer that offers travel insurance on the limited lines producer's behalf. The register shall be maintained and updated annually by the limited lines travel insurance producer and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations, and the travel retailer's federal tax identification number. The limited lines travel insurance producer shall submit such register to the commissioner upon reasonable request. The limited lines producer shall also certify that the registered travel retailer is not in violation of 18 U.S.C. §1033.

C. A travel retailer may offer and disseminate travel insurance under a limited lines travel insurance producer business entity ("licensed business entity") license only if the limited lines travel insurance producer or travel retailer provides written material to purchasers of travel insurance including each of the following:

(1) A description of the material terms or the actual material terms of the insurance coverage.

(2) A description of the process for filing a claim.

(3) A description of the review or cancellation process for the travel insurance policy.

(4) The identity and contact information of the insurer and limited lines producer.

(5) An explanation that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer.

(6) An explanation that an unlicensed employee or representative of a travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

D. The limited lines travel insurance producer shall designate one of its employees who is a licensed individual producer as the designated responsible producer for the limited lines travel insurance producer's compliance with the Louisiana travel insurance laws, rules, and regulations. The designated responsible producer, president, secretary, treasurer, and any other officer or person who directs or controls the limited lines travel insurance producer's insurance operations shall comply with the fingerprinting requirements applicable to insurance producers in the resident state of the limited lines insurance producer. As the insurer designee, the limited lines travel insurance producer is responsible for the acts of the travel retailer and shall use reasonable means to ensure compliance by the travel retailer with this Part. The limited lines travel insurance producer and any travel retailer offering and disseminating travel insurance under the limited lines travel insurance producer license shall be subject to the applicable unfair trade practice provisions pursuant to R.S. 22:1963 et seq.

E. The limited lines travel insurance producer shall require each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training which may be subject to review by the commissioner. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers. Limited lines travel insurance producers, and those registered under the producers' licenses are exempt from pre-licensing and continuing education requirements under R.S. 22:1573.

F. A travel retailer's employee or authorized representative who is not licensed as an insurance producer shall not do any of the following:

(1) Evaluate or interpret the technical terms, benefits, and conditions of the offered travel insurance coverage.

(2) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage.

(3) Hold himself or itself out as a licensed insurer, licensed producer, or insurance expert.

Acts 2014, No. 117, §1.



RS 22:1782.3 - Compensation

§1782.3. Compensation

Notwithstanding any other provision of law to the contrary, a travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a limited lines travel insurance producer meeting the conditions stated in this Part, is authorized to do so and receive related compensation for such services, upon registration by the limited lines travel insurance producer as set forth in R.S. 22:1782.2(B).

Acts 2014, No. 117, §1.



RS 22:1791 - Definitions

PART IX. VIATICAL SETTLEMENTS

§1791. Definitions

As used in this Part:

(1) "Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the internet, or similar communications media, including film strips, motion pictures, and videos published, disseminated, circulated, or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to purchase or sell a life insurance policy or an interest in a life insurance policy pursuant to a viatical settlement contract or a viatical settlement purchase agreement.

(2) "Business of viatical settlements" means an activity involved in but not limited to the offering, solicitation, negotiation, procurement, effectuation, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating, or in any other manner of viatical settlement contracts or purchase agreements.

(3) "Chronically ill" means:

(a) Being unable to perform at least two activities of daily living (i.e., eating, toileting, transferring, bathing, dressing, or continence);

(b) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(c) Having a level of disability similar to that described in Subparagraph (a) of this Paragraph as determined by the secretary of health and human services.

(4)(a) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a viatical settlement contract, but:

(i) Whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

(ii) Who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

(b) Financing entity does not include a nonaccredited investor or viatical settlement purchaser.

(5) "Fraudulent viatical settlement act" includes:

(a) Acts or omissions committed by any person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits or permits its employees or its agents to engage in acts including:

(i) Presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, viatical settlement purchaser, viatical settlement investment agent, financing entity, insurer, insurance producer, or any other person false material information or concealing material information as part of, in support of, or concerning a fact material to one or more of the following:

(aa) An application for the issuance of a viatical settlement contract or insurance policy;

(bb) The underwriting of a viatical settlement contract or insurance policy;

(cc) A claim for payment or benefit pursuant to a viatical settlement contract or insurance policy;

(dd) Premiums paid on an insurance policy, or as a result of a viatical settlement purchase agreement;

(ee) Payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract, viatical settlement purchase agreement, or insurance policy;

(ff) The reinstatement or conversion of an insurance policy;

(gg) In the solicitation, offer, effectuation, or sale of a viatical settlement contract, insurance policy, or viatical settlement purchase agreement;

(hh) The issuance of written evidence of a viatical settlement contract, viatical settlement purchase agreement, or insurance; or

(ii) A financing transaction.

(ii) Employing any device, scheme, or artifice to defraud relative to viaticated policies.

(b) In the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(i) Remove, conceal, alter, destroy, or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

(ii) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(iii) Transact the business of viatical settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements; or

(iv) File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceals information about a material fact from the commissioner.

(c) Embezzlement, theft, misappropriation, or conversion of monies, funds, premiums, credits, or other property of a viatical settlement provider, insurer, insured, viator, insurance policy owner, or any other person engaged in the business of viatical settlements or insurance;

(d) Recklessly entering into, brokering, or otherwise dealing in a viatical settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the viator or the viator's agent intended to defraud the policy's issuer, the viatical settlement provider, the viatical settlement broker, or the viator. "Recklessly" means engaging in the conduct in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, such disregard involving a gross deviation from acceptable standards of conduct;

(e) Facilitating, directly or indirectly, the change of state of ownership of a policy or the state of residency of a viator to avoid the provisions of this Part; or

(f) Attempting to commit, assisting, aiding, or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this Paragraph.

(6) "Person" means a natural person or a legal entity, including but not limited to an individual, partnership, limited liability company, association, trust, or corporation.

(7) "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(8) "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

(9) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed solely to provide either directly or indirectly access to institutional capital markets for a financing entity or licensed viatical settlement provider.

(10) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in twenty-four months or less.

(11) "Viatical settlement broker" means a person that on behalf of a viator and for a fee, commission, or other valuable consideration offers or attempts to negotiate viatical settlement contracts between a viator and one or more viatical settlement providers. Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator. The term does not include an attorney, certified public accountant, or a financial planner accredited by a nationally recognized accreditation agency who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.

(12) "Viatical settlement contract" means a written agreement establishing the terms under which compensation or anything of value will be paid, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the insurance policy or certificate of insurance. A viatical settlement contract also includes a contract for a loan or other financing transaction with a viator secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the life insurance contract, or a loan secured by the cash value of a policy. A viatical settlement contract includes an agreement with a viator to transfer ownership or change the beneficiary designation at a later date regardless of the date that compensation is paid to the viator.

(13) "Viatical settlement investment agent" means a person who is an appointed or contracted agent of a licensed viatical settlement provider who solicits or arranges the funding for the purchase of a viatical settlement by a viatical settlement purchaser and who is acting on behalf of a viatical settlement provider.

(a) A viatical settlement investment agent shall not have any contact directly or indirectly with the viator or have knowledge of the identity of the viator.

(b) A viatical settlement investment agent is deemed to represent the viatical settlement provider of whom the viatical settlement investment agent is an appointed or contracted agent.

(14) "Viatical settlement provider" means a person, other than a viator, that, in this state, from this state, or with a resident of this state, enters into or effectuates a viatical settlement contract. Viatical settlement provider does not include:

(a) A bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

(b) The issuer of a life insurance policy providing accelerated benefits under Regulation 44 and pursuant to the contract;

(c) An authorized or eligible insurer that provides stop loss coverage to a viatical settlement provider, purchaser, financing entity, special purpose entity, or related provider trust;

(d) A natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(e) A financing entity;

(f) A special purpose entity;

(g) A related provider trust;

(h) A viatical settlement purchaser; or

(i) An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, and who purchases a viaticated policy from a viatical settlement provider.

(15) "Viatical settlement purchase agreement" means a contract or agreement, entered into by a viatical settlement purchaser, to which the viator is not a party, to purchase a life insurance policy or an interest in a life insurance policy, that is entered into for the purpose of deriving an economic benefit.

(16) "Viatical settlement purchaser" means a person who gives a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy that has been or will be the subject of a viatical settlement contract, for the purpose of deriving an economic benefit. Viatical settlement purchaser does not include:

(a) A licensee under this Part;

(b) An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended;

(c) A financing entity;

(d) A special purpose entity; or

(e) A related provider trust.

(17) "Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

(18) "Viator" means the owner of a life insurance policy or a certificate holder under a group policy who enters or seeks to enter into a viatical settlement contract. For the purposes of this Part, a viator shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. Viator does not include:

(a) A licensee under this Part;

(b) A qualified institutional buyer as defined in Rule 144A of the Federal Securities Act of 1933, as amended;

(c) A financing entity;

(d) A special purpose entity; or

(e) A related provider trust.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:191 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1792 - License requirements

§1792. License requirements

A.(1) A person shall not operate as a viatical settlement provider or viatical settlement broker without first obtaining a license from the commissioner of the state of residence of the viator. However, any person who holds a resident or nonresident insurance producer license for life or annuity pursuant to Subpart A of Part I of Chapter 5 of this Title may act as a viatical settlement broker and shall be subject to the provisions of this Part as if such person is a licensed viatical settlement broker. If there is more than one viator on a single policy and the viators are residents of different states, the viatical settlement shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all viators.

(2) A person shall not operate as a viatical settlement investment agent without first obtaining a license from the commissioner of the state of residence of the viatical settlement purchaser. If there is more than one purchaser of a single policy and the purchasers are residents of different states, the viatical settlement purchase agreement shall be governed by the law of the state in which the purchaser having the largest percentage ownership resides or, if the purchasers hold equal ownership, the state of residence of one purchaser agreed upon in writing by all purchasers.

B. Application for a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and these applications shall be accompanied by the fees specified in R.S. 22:821.

C. Licenses issued pursuant to this Part shall expire on March 1, 2008, and on March first of each year thereafter and may be renewed if the applicant pays a renewal fee as set forth in R.S. 22:821 and submits to the commissioner an application on the form that the commissioner requires. The required fee and renewal application shall be filed no earlier than January first and no later than March first of each year. A licensee under this Part choosing not to renew shall still be responsible for the annual statement required by R.S. 22:1795 for the previous calendar year.

D. The applicant shall provide information on forms required by the commissioner. The commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, members, and employees, and the commissioner may, in the exercise of the commissioner's discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner, or member thereof who may materially influence the applicant's conduct meets the standards of this Part.

E. A license issued to a legal entity authorizes all partners, officers, members, and designated employees to act as viatical settlement providers, viatical settlement brokers, or viatical settlement investment agents, as applicable, under the license, and all those persons shall be named in the application and any supplements to the application.

F. Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(1) If a viatical settlement provider, has provided a detailed plan of operation;

(2) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(3) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for;

(4) If a legal entity, provides a certificate of good standing from the state of its domicile; and

(5) If a viatical settlement provider or viatical settlement broker, has provided an antifraud plan that meets the requirements of R.S. 22:1801(G).

G. The commissioner shall not issue a license to a nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

H. A viatical settlement provider, viatical settlement broker, or viatical settlement investment agent shall notify the commissioner of any changes to the information submitted in association with the application, including but not limited to new or revised information about officers, ten percent or more stockholders, partners, directors, members, or designated employees, a change in the name or corporate structure, or any other such modification within thirty days of the change.

Acts 2003, No. 343, §1; Acts 2006, No. 371, §1, eff. June 15, 2006; Redesignated from R.S. 22:191.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1793 - License revocation and denial

§1793. License revocation and denial

A. The commissioner may refuse to issue, suspend, revoke, or refuse to renew the license of a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent if the commissioner finds that:

(1) There was any material misrepresentation in the application for the license;

(2) The licensee or any officer, partner, member, or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent;

(3) The viatical settlement provider demonstrates a pattern of unreasonable payments to viators;

(4) The licensee or any officer, partner, member, or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5) The viatical settlement provider utilizes any viatical settlement contract form, or any other form required to be approved, that has not been approved pursuant to this Part;

(6) The viatical settlement provider has failed to honor contractual obligations set out in a viatical settlement contract or a viatical settlement purchase agreement;

(7) The licensee no longer meets the requirements for initial licensure;

(8) The viatical settlement provider has assigned, transferred, or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this state, viatical settlement purchaser, an accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, financing entity, special purpose entity, or related provider trust;

(9) The licensee or any officer, partner, member, or key management personnel has violated any provision of this Part; or

(10) The licensee has failed to file the annual report required by this Part.

B. The commissioner may suspend, revoke, or refuse to renew the license of a viatical settlement broker, including the viatical settlement broker's insurance producer license, if the commissioner finds that such viatical settlement broker:

(1) Has violated the provisions of this Part;

(2) Has received a fee, commission, or other valuable consideration for his services with respect to viatical settlement transactions that involved unlicensed viatical settlement providers or viatical settlement brokers; or

(3) Deals in bad faith with viators.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:192 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1794 - Approval of viatical settlement contracts and disclosure statements

§1794. Approval of viatical settlement contracts and disclosure statements

A person shall not use a viatical settlement contract or provide to a viator a disclosure statement form or use any advertising material in this state unless filed with and approved by the commissioner. The commissioner shall disapprove a viatical settlement contract form, disclosure statement form, or advertising if, in the commissioner's opinion, the contract or advertising material or provisions contained therein are unreasonable, contrary to the interests of the public, otherwise misleading or unfair to the viator, or otherwise in violation of this Part. Each submission for approval shall be accompanied by a fee as required in R.S. 22:821.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:192.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1795 - Reporting requirements and privacy

§1795. Reporting requirements and privacy

A. Each person acting as a viatical settlement broker, viatical settlement provider, or viatical settlement investment agent, including but not limited to licensed insurance producers acting as viatical settlement brokers pursuant to the authority granted by R.S. 22:1792(A)(1), shall file with the commissioner on or before March first of each year an annual statement containing such information as the commissioner may prescribe by regulation. Such information shall be limited to those transactions where the viator is a resident of this state. If there is more than one viator on a single policy and the viators are residents of different states, the viatical settlement shall be governed by the law of the state in which the viator having the largest percentage of ownership resides or, if the viators hold equal percentages of ownership, the state of residence of one viator agreed upon in writing by all viators.

B. Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement broker, viatical settlement investment agent, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity shall not disclose that identity as an insured, or the insured's financial or medical information to any other person unless the disclosure:

(1) Is necessary to effect a viatical settlement between the viator and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(2) Is necessary to effect a viatical settlement purchase agreement between the viatical settlement purchaser and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(3) Is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of R.S. 22:1801(C);

(4) Is a term of or condition to the transfer of a policy by one viatical settlement provider to another viatical settlement provider;

(5) Is necessary to permit a financing entity, related provider trust, or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(6) Is necessary to allow the viatical settlement provider or viatical settlement broker or their authorized representatives to make contacts for the purpose of determining health status; or

(7) Is required to purchase stop loss coverage.

Acts 2003, No. 343, §1; Acts 2006, No. 369, §1, eff. June 15, 2006; Redesignated from R.S. 22:193 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1796 - Examination and investigations

§1796. Examination and investigations

A. Authority, scope, and scheduling of examinations.

(1) The commissioner may conduct an examination under this Part of a licensee as often as the commissioner in his or her sole discretion deems appropriate.

(2) For purposes of completing an examination of a licensee under this Part, the commissioner may examine or investigate any person, or the business of any person, insofar as the examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the licensee.

(3) In lieu of an examination under this Part of any foreign or alien licensee licensed in this state, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

B. Record retention requirements.

(1) A person required to be licensed by this Part shall for five years retain copies of all:

(a) Proposed, offered, or executed contracts, purchase agreements, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of the contract or purchase agreement, whichever is later;

(b) Checks, drafts, or other evidence and documentation related to the payment, transfer, deposit, or release of funds from the date of the transaction; and

(c) Other records and documents related to the requirements of this Part.

(2) This Section does not relieve a person of the obligation to produce these documents to the commissioner after the retention period has expired if the person has retained the documents.

(3) Records required to be retained by this Section must be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical, or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

C. Conduct of examinations.

(1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the Examiners Handbook adopted by the National Association of Insurance Commissioners (NAIC). The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(2) Every licensee or person from whom information is sought, its officers, directors, and agents shall provide to the examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined. The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee by its officers, directors, employees, or agents to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of, any license or authority held by the licensee to engage in the viatical settlement business or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to Chapter 12 of this Title, subject to the provisions of Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

(3) The commissioner shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(4) When making an examination under this Part, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this Part shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Nothing contained in this Part shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his or her sole discretion, deem appropriate.

D. Examination reports.

(1) Examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the licensee, its agents, or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) No later than sixty days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

E. Confidentiality of examination information.

(1) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the commissioner, unless required by law.

(2) Except as otherwise provided in this Part, all examination reports, working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this Part, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be made public by the commissioner, the National Association of Insurance Commissioners (NAIC), or any other person, except to the insurance departments of other states or in any adjudicatory hearing or court proceeding invoked by the commissioner in accordance with the provisions of this Chapter.

(3) Neither the commissioner nor any person that received the documents, material, or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials, or information subject to Paragraph (1) of this Subsection.

(4) In order to assist in the performance of the commissioner's duties, the commissioner:

(a) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to Paragraph (1) of this Subsection, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(b) May receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(c) May enter into agreements governing sharing and use of information consistent with this Subsection.

(5) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this Section or as a result of sharing as authorized in Paragraph (4) of this Subsection.

(6) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this Subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(7) Nothing contained in this Part shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto to the commissioner of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, or to the NAIC, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this Part.

F. Conflict of interest.

(1) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this Part. This Section shall not be construed to automatically preclude an examiner from being:

(a) A viator;

(b) An insured in a viaticated insurance policy; or

(c) A beneficiary in an insurance policy that is proposed to be viaticated.

(2) Notwithstanding the requirements of this clause, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this Part.

G. Cost of examinations.

Whenever the commissioner of insurance examines a licensee under this Part, all expenses incurred by the commissioner of insurance in conducting such examination, including the expenses and fees of examiners, auditors, accountants, actuaries, attorneys, or clerical or other assistants who are employed by the commissioner to make the examinations, shall be paid by the licensee examined. All funds so generated and collected shall be used only to defray the expenses of reviews and examinations and for no other purpose.

H. Immunity from liability.

(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this Part.

(2) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this Part, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This Paragraph does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in Paragraph (1).

(3) A person identified in Paragraph (1) or (2) of this Subsection shall be entitled to an award of attorney fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this Part and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

I. Investigative authority of the commissioner. The commissioner may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:193.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1797 - Disclosure

§1797. Disclosure

A. With each application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall provide the viator with at least the following disclosures no later than the time the application for the viatical settlement contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker and shall provide the following information:

(1) There are possible alternatives to viatical settlement contracts including any accelerated death benefits or policy loans offered under the viator's life insurance policy.

(2) Some or all of the proceeds of the viatical settlement may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor.

(3) Proceeds of the viatical settlement could be subject to the claims of creditors.

(4) Receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for Medicaid or other government benefits or entitlement, and advice should be obtained from the appropriate government agencies.

(5) The viator has the right to rescind a viatical settlement contract for fifteen calendar days after the receipt of the viatical settlement proceeds by the viator, as provided in this Part. If the insured dies during the rescission period, the settlement contract shall be deemed to have been rescinded, subject to repayment of all viatical settlement proceeds and any premiums, loans, and loan interest to the viatical settlement provider or purchaser.

(6) Funds will be sent to the viator within three business days after the viatical settlement provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated.

(7) Entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator. Assistance should be sought from a financial advisor.

(8) Disclosure to a viator shall include distribution of a brochure describing the process of viatical settlements. The NAIC's form for the brochure shall be used unless one is developed by the commissioner.

(9) The disclosure document shall contain the following language: "All medical, financial, or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."

(10) The insured may be contacted by either the viatical settlement provider or broker or its authorized representative for the purpose of determining the insured's health status. This contact is limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less.

B. A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider or viatical settlement broker, and provide the following information:

(1) State the affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be viaticated.

(2) The document shall include the name, address, and telephone number of the viatical settlement provider.

(3) If an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives under the policy and shall be advised to consult with his or her insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement.

(4) State the dollar amount of the current death benefit payable to the viatical settlement provider under the policy or certificate. If known, the viatical settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate, and the viatical settlement provider's interest in those benefits.

(5) State the name, business address, and telephone number of the independent third-party escrow agent and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

C. If the provider transfers ownership or changes the beneficiary of the insurance policy, the provider shall communicate the change in ownership or beneficiary to the insured within twenty days after the change.

D. A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures prior to the date the viatical settlement purchase agreement is signed by all parties. The disclosures shall be conspicuously displayed in any viatical purchase contract or in a separate document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosure to the viatical settlement purchaser:

(1) The purchaser will receive no returns (i.e., dividends and interest) until the insured dies.

(2) The actual annual rate of return on a viatical settlement contract is dependent upon an accurate projection of the insured's life expectancy and the actual date of the insured's death. An annual "guaranteed" rate of return is not determinable.

(3) The viaticated life insurance contract should not be considered a liquid purchase since it is impossible to predict the exact timing of its maturity and the funds probably are not available until the death of the insured. There is no established secondary market for resale of these products by the purchaser.

(4) The purchaser may lose all benefits or may receive substantially reduced benefits if the insurer goes out of business during the term of the viatical investment.

(5) The purchaser is responsible for payment of the insurance premium or other costs related to the policy, if required by the terms of the viatical purchase agreement. These payments may reduce the purchaser's return. If a party other than the purchaser is responsible for the payment, the name and address of that party also shall be disclosed.

(6) The purchaser is responsible for payment of the insurance premiums or other costs related to the policy if the insured returns to health and to disclose the amount of such premiums, if applicable.

(7) State the name and address of any person providing escrow services and the relationship to the broker.

(8) The amount of any trust fees or other expenses to be charged to the viatical settlement purchaser shall be disclosed.

(9) State whether the purchaser is entitled to a refund of all or part of his or her investment under the settlement contract if the policy is later determined to be null and void.

(10) Disclose that group policies may contain limitations or caps in the conversion rights, additional premiums may have to be paid if the policy is converted, name the party responsible for the payment of the additional premiums, and, if a group policy is terminated and replaced by another group policy, state that there may be no right to convert the original coverage.

(11) Disclose the risks associated with policy contestability including but not limited to the risk that the purchaser will have no claim or only a partial claim to death benefits should the insurer rescind the policy within the contestability period.

(12) Disclose whether the purchaser will be the owner of the policy in addition to being the beneficiary, and if the purchaser is the beneficiary only and not also the owner, the special risks associated with that status, including but not limited to the risk that the beneficiary may be changed or the premium may not be paid.

(13) Describe the experience and qualifications of the person who determines the life expectancy of the insured, i.e., in-house staff, independent physicians, and specialty firms that weigh medical and actuarial data, the information this projection is based on, and the relationship of the projection maker to the viatical settlement provider, if any.

(14) Disclosure to an investor shall include distribution of a brochure describing the process of investment in viatical settlements. The NAIC's form for the brochure shall be used unless one is developed by the commissioner.

E. A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures no later than at the time of the assignment, transfer, or sale of all or a portion of an insurance policy. The disclosures shall be contained in a document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosures to the viatical settlement purchaser:

(1) Disclose all the life expectancy certifications obtained by the provider in the process of determining the price paid to the viator.

(2) State whether premium payments or other costs related to the policy have been escrowed. If escrowed, state the date upon which the escrowed funds will be depleted and whether the purchaser will be responsible for payment of premiums thereafter and, if so, the amount of the premiums.

(3) State whether premium payments or other costs related to the policy have been waived. If waived, disclose whether the investor will be responsible for payment of the premiums if the insurer that wrote the policy terminates the waiver after purchase and the amount of those premiums.

(4) Disclose the type of policy offered or sold, any additional benefits contained in the policy, and the current status of the policy.

(5) If the policy is term insurance, disclose the special risks associated with term insurance, including but not limited to the purchaser's responsibility for additional premiums if the viator continues the term policy at the end of the current term.

(6) State whether the policy is contestable.

(7) State whether the insurer that wrote the policy has any additional rights that could negatively affect or extinguish the purchaser's rights under the viatical settlement contract, what these rights are, and under what conditions these rights are activated.

(8) State the name and address of the person responsible for monitoring the insured's condition. Describe how often the monitoring of the insured's condition is done, how the date of death is determined, and how and when this information will be transmitted to the purchaser.

F. The viatical settlement purchase agreement is voidable by the purchaser at any time within three days after the disclosures mandated by Subsections D and E of this Section are received by the purchaser.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1798 - General rules

§1798. General rules

A.(1) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(a) If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract;

(b) If applicable, a witnessed document in which the viator represents that the insured is terminally ill or chronically ill and that the illness was diagnosed after the policy was issued; and

(c) A document in which the insured consents to the release of his or her medical records to a viatical settlement provider and the viatical settlement broker.

(2) Within twenty days after a viator executes documents necessary to transfer any rights under an insurance policy or within twenty days of entering any agreement, option, promise, or any other form of understanding, expressed or implied, to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued that insurance policy that the policy has or will become a viaticated policy.

(3) The viatical provider or viatical settlement broker shall deliver a request for verification of coverage to the insurer that issued the life policy that is the subject of the viatical transaction. The NAIC's form for verification shall be used unless standards for verification are developed by the commissioner.

(4) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider or viatical settlement broker within thirty calendar days of the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(5) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that he or she has a full and complete understanding of the benefits of the life insurance policy, acknowledges that he or she is entering into the viatical settlement contract freely and voluntarily, and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.

(6) If a viatical settlement broker performs any of these activities required of the viatical settlement provider, the provider is deemed to have fulfilled the requirements of this Section.

B. All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information.

C. All viatical settlement contracts entered into in this state shall provide the viator with an unconditional right to rescind the contract for at least fifteen calendar days from the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the viatical settlement provider or purchaser of all viatical settlement proceeds and any premiums, loans, and loan interest that have been paid by the viatical settlement provider or purchaser.

D. The purchaser shall have the right to rescind a viatical settlement purchase agreement within three days after the disclosures mandated by R.S. 22:1797(D) and (E) are received by the purchaser.

E. The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the independent escrow agent. Within three business days after the date the escrow agent receives the document (or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider), the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation (FDIC). Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment, or change in beneficiary forms to the viatical settlement provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

F. Failure to tender consideration to the viator for the viatical settlement contract within the time disclosed pursuant to R.S. 22:1797(A)(6) renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

G. Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider or viatical settlement broker after the viatical settlement has occurred shall only be made by the viatical settlement provider or broker licensed in this state or its authorized representatives and shall be limited to once every three months for insureds with a life expectancy of more than one year, and to no more than once per month for insureds with a life expectancy of one year or less. The provider or broker shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this Subsection shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Viatical settlement providers and viatical settlement brokers shall be responsible for the actions of their authorized representatives.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:194.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1799 - Prohibited practices

§1799. Prohibited practices

A. It is a violation of this Part for any person to enter into a viatical settlement contract at any time prior to the application for or issuance of a life insurance policy or certificate which is the subject of a viatical settlement contract or for a two-year period commencing with the date of issuance of the insurance policy or certificate unless the viator certifies and submits independent evidence to the viatical settlement provider that one or more of the following conditions have been met within the two-year period:

(1) The viator or insured is terminally or chronically ill; or

(2) A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent or approving a petition seeking reorganization of the viator or appointing a receiver, trustee, or liquidator to all or a substantial part of the viator's assets.

B.(1) Documents required by R.S. 22:1798(A) shall be submitted to the insurer when the viatical settlement provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.

(2) If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification described in Subsection A of this Section when the provider submits a request to the insurer to effect the transfer of the policy or certificate to the viatical settlement provider, the copy shall be deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this Section and the insurer shall timely respond to the request.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:195 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1800 - Advertising for viatical settlements and viatical settlements purchase agreements

§1800. Advertising for viatical settlements and viatical settlements purchase agreements

A. The purpose of this Section is to provide prospective viators and viatical settlement purchasers with clear and unambiguous statements in the advertisement of viatical settlements and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of any viatical settlement contract or viatical settlement purchase agreement bought or sold. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlements to assure that product descriptions are presented in a manner that prevents unfair, deceptive, or misleading advertising and is conducive to accurate presentation and description of viatical settlements through the advertising media and material used by viatical settlement licensees.

B. This Section shall apply to any advertising of viatical settlement contracts, viatical purchase agreements, or related products or services intended for dissemination in this state, including internet advertising viewed by persons located in this state. Where disclosure requirements are established pursuant to federal regulation, this Section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

C. Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form, and method of dissemination of all advertisements of its contracts, products, and services. All advertisements, regardless of by whom written, created, designed, or presented, shall be the responsibility of the viatical settlement licensee, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the viatical settlement licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement licensee.

D. Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract or viatical settlement purchase agreement, product, or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

E. Certain viatical settlement advertisements are deemed false and misleading on their face and are prohibited. False and misleading viatical settlement advertisements include but are not limited to the following representations:

(1) "Guaranteed", "fully secured", "100 percent secured", "fully insured", "secure", "safe", "backed by rated insurance companies", "backed by federal law", "backed by state law", "state guaranty funds", or similar representations;

(2) "No risk", "minimal risk", "low risk", "no speculation", "no fluctuation", or similar representations;

(3) "Qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEP), 403(b), Keogh plans, TSA, other retirement account rollovers", "tax deferred", or similar representations;

(4) Utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment, or similar representations;

(5) "No sales charges or fees" or similar representations;

(6) "High yield", "superior return", "excellent return", "high return", "quick profit", or similar representations;

(7) Purported favorable representations or testimonials about the benefits of viatical settlement contracts or viatical settlement purchase agreements as an investment, taken out of context from newspapers, trade papers, journals, radio and television programs, and all other forms of print and electronic media.

F.(1) The information required to be disclosed under this Section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(2) An advertisement shall not omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving viators, purchasers, or prospective purchasers as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the viatical settlement contract or viatical settlement purchase agreement offered is made available for inspection prior to consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract or viatical settlement purchase agreement includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(3) An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

(4) An advertisement shall not represent that premium payments will not be required to be paid on the life insurance policy that is the subject of a viatical settlement contract or viatical settlement purchase agreement in order to maintain that policy, unless that is the fact.

(5) An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(6) The words "free", "no cost", "without cost", "no additional cost", "at no extra cost", or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(7)(a) Testimonials, appraisals, or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract or viatical settlement purchase agreement, product, or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators or purchasers as to the nature or scope of the testimonials, appraisal, analysis, or endorsement. In using testimonials, appraisals, or analysis, the viatical settlement licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this Section.

(b) If the individual making a testimonial, appraisal, analysis, or an endorsement has a financial interest in the viatical settlement provider or related entity as a stockholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(c) An advertisement shall not state or imply that a viatical settlement contract or viatical settlement purchase agreement, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(d) When an endorsement refers to benefits received under a viatical settlement contract or viatical settlement purchase agreement, all pertinent information shall be retained for a period of five years after its use.

G. An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

H. An advertisement shall not disparage insurers, viatical settlement providers, viatical settlement brokers, viatical settlement investment agents, insurance producers, policies, services, or methods of marketing.

I. The name of the viatical settlement licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract or viatical settlement purchase agreements, products, or services, and if any specific viatical settlement contract or viatical settlement purchase agreement is advertised, the viatical settlement contract or viatical settlement purchase agreement shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

J. An advertisement shall not use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee, or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a viatical settlement contract or viatical settlement purchase agreement.

K. An advertisement shall not use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators or purchasers into believing that the solicitation is in some manner connected with a government program or agency.

L. An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competing viatical settlement licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's web site or contact the Department of Insurance to find out if the state requires licensing and, if so, whether the viatical settlement provider, viatical settlement broker, or viatical settlement investment agent is licensed.

M. An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims, or the merits, desirability, or advisability of its viatical settlement contracts or viatical settlement purchase agreement forms are recommended or endorsed by any government entity.

N. The name of the actual licensee shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

O. An advertisement shall not directly or indirectly create the impression that any division or agency of the state or of the United States government endorses, approves, or favors:

(1) Any viatical settlement licensee or its business practices or methods of operation;

(2) The merits, desirability, or advisability of any viatical settlement contract or viatical settlement purchase agreement;

(3) Any viatical settlement contract or viatical settlement purchase agreement; or

(4) Any life insurance policy or life insurance company.

P. If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

Q. If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:196 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1800 redesignated as R.S. 22:361 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1801 - Fraud prevention and control

§1801. Fraud prevention and control

A. Fraudulent viatical settlement acts, interference, and participation of convicted felons prohibited. (1) A person shall not commit a fraudulent viatical settlement act.

(2) A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this Part or investigations of suspected or actual violations of this Part.

(3) A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

B. Fraud warning required. (1) Viatical settlements contracts and purchase agreement forms and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or viatical settlement contract or a viatical settlement purchase agreement is guilty of a crime and may be subject to fines and confinement in prison."

(2) The lack of a statement as required in Paragraph (1) of this Subsection does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

C. Mandatory reporting of fraudulent viatical settlement acts.

(1) Any person engaged in the business of viatical settlements having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed shall provide to the commissioner, and where the policy is the subject of such suspected fraudulent viatical settlement act to the insurer that issued the policy, the information required by, and in a manner prescribed by, the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

D. Immunity from liability. (1) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent viatical settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(a) The commissioner or the commissioner's employees, agents, or representatives;

(b) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(c) A person involved in the prevention and detection of fraudulent viatical settlement acts or that person's agents, employees, or representatives;

(d) The National Association of Insurance Commissioners (NAIC), the Financial Industry Regulatory Authority, the North American Securities Administrators Association (NASAA), or their employees, agents, or representatives, or other regulatory body overseeing life insurance, viatical settlements, securities, or investment fraud; or

(e) The life insurer that issued the life insurance policy covering the life of the insured.

(2) Paragraph (1) of this Subsection shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that Paragraph (1) of this Subsection does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person identified in Paragraph (1) of this Subsection shall be entitled to an award of attorney fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this Act and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This Section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in Paragraph (1) of this Subsection.

(5) Paragraph (1) of this Subsection does not apply to a person's furnishing information concerning his or its own suspected, anticipated, or completed fraudulent viatical settlement acts or suspected, anticipated, or completed fraudulent insurance acts.

E. Confidentiality. (1) The documents and evidence provided pursuant to Subsection D of this Section or obtained by the commissioner in an investigation of suspected or actual fraudulent viatical settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Paragraph (1) of this Subsection does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(a) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(b) To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts, or to the NAIC; or

(c) At the discretion of the commissioner, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act.

(3) Release of documents and evidence under Paragraph (2) of this Subsection does not abrogate or modify the privilege granted in Paragraph (1).

F. Other law enforcement or regulatory authority. This Part shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(2) Prevent or prohibit a person from disclosing voluntarily information concerning viatical settlement fraud to a law enforcement or regulatory agency other than the insurance department; or

(3) Limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

G. Viatical settlement antifraud initiatives. Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent viatical settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this Section. Antifraud initiatives shall include:

(1) Fraud investigators, who may be viatical settlement provider or viatical settlement broker employees or independent contractors; and

(2) An antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include but not be limited to:

(a) A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(b) A description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner;

(c) A description of the plan for antifraud education and training of underwriters and other personnel; and

(d) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(3) Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

Acts 2003, No. 343, §1; Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:197 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 7, §3, eff. May 19, 2010.

NOTE: Former R.S. 22:1801 redesignated as R.S. 22:362 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1802 - Injunctions; civil remedies; cease and desist

§1802. Injunctions; civil remedies; cease and desist

A. In addition to the penalties and other enforcement provisions of this Part, if any person violates this Part or any regulation implementing this Part, the commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the commissioner determines are necessary to restrain the person from committing the violation.

B. Any person damaged by the acts of a person in violation of this Part may bring a civil action against the person committing the violation in a court of competent jurisdiction.

C. A violation of this Part attendant to the execution of a viatical settlement purchase agreement renders the viatical settlement purchase agreement voidable and subject to rescission by the viatical settlement purchaser, upon return of the policy received to the viatical settlement provider. Suit for rescission may be brought in a court of competent jurisdiction or where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

D. The commissioner may issue a cease and desist order upon a person that violates any provision of this Part, any regulation or order adopted by the commissioner, or any written agreement entered into with the commissioner.

E. When the commissioner finds that an activity in violation of this Part presents an immediate danger to the public that requires an immediate final order, the commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety days. If the commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction pursuant to Chapter 12 of this Title.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:198 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1802 redesignated as R.S. 22:363 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1803 - Unfair trade practices

§1803. Unfair trade practices

A violation of this Part shall be considered an unfair trade practice under Part Part IV of Chapter 7 of this Title subject to the penalties contained in that Part.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:199 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1803 redesignated as R.S. 22:364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1804 - Authority to adopt regulations

§1804. Authority to adopt regulations

The commissioner shall have the authority to:

(1) Adopt regulations implementing this Part in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.;

(2) Establish standards for evaluating reasonableness of payments under viatical settlement contracts for persons who are terminally or chronically ill. This authority includes but is not limited to regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a life insurance policy;

(3) Establish appropriate licensing requirements and standards for continued licensure for viatical settlement providers, brokers, and investment agents;

(4) Require a bond or other mechanism for financial accountability for viatical settlement providers and brokers; and

(5) Adopt rules governing the relationship and responsibilities of both insurers and viatical settlement providers, viatical settlement brokers, and viatical settlement investment agents during the viatication of a life insurance policy or certificate.

Acts 2003, No. 343, §1; Redesignated from R.S. 22:200 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1804 redesignated as R.S. 22:365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1805 - Applicability

§1805. Applicability

Nothing in this Part preempts or otherwise limits the provisions of R.S. 6:101 et seq. or R.S. 51:701 et seq. or any regulations, orders, policy statements, notices, bulletins, or other interpretations issued by or through the commissioner of financial institutions or his designee acting pursuant to R.S. 6:101 et seq. or R.S. 51:701 et seq. Compliance with the provisions of this Part does not constitute compliance with any applicable provision of R.S. 6:101 et seq. or R.S. 51:701 et seq. and any amendments thereto or any regulations, orders, policy statements, notices, bulletins, or other interpretations issued by or through the commissioner of financial institutions or his designee acting pursuant to the provisions of R.S. 6:101 et seq. or R.S. 51:701 et seq.

Acts 2006, No. 499, §1, eff. June 22, 2006; Redesignated from R.S. 22:200.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1805 redesignated as R.S. 22:366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1806 - Redesignated as R.S. 22:367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1806. Redesignated as R.S. 22:367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1806.1 - Scope and purpose

PART X. HOME SERVICE CONTRACT PROVIDERS

§1806.1. Scope and purpose

A. The purposes of this Part are the following:

(1) To create a legal framework within which home service contracts may be sold in this state.

(2) To encourage innovation in the marketing and development of more economical and effective means of providing services under home service contracts while placing the risk of innovation on the providers rather than on consumers.

(3) To permit and encourage fair and effective competition among different systems of providing and paying for these services.

B. The following shall be exempt from this Part:

(1) Warranties as defined in R.S. 22:1806.2.

(2) Maintenance only agreements as defined in R.S. 22:1806.2.

(3) Service contracts sold or offered for sale to persons other than consumers.

(4) Contracts sold or offered for sale on a single new item of property at the time of the sale of the property or within one year of the date of the sale which guarantees the performance of the service, repair, replacement, or maintenance of the property or guarantees to indemnify for the service, repair, replacement, or maintenance of a single item of residential property.

C. All home service contract providers operating pursuant to a registration as required by this Part shall be exempt from the applicability of all other provisions of this Insurance Code, except where such provisions are specifically incorporated in this Part by reference.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2010, No. 364, §1.



RS 22:1806.2 - Definitions

§1806.2. Definitions

As used in this Part:

(1) "Administrator" means the person who is responsible for the administration of home service contracts or the home service contracts plan or who is responsible for any submission required by this Part.

(2) "Commissioner" means the commissioner of insurance.

(3) "Consumer" means a natural person who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

(4) "Home service contract" means a contract or agreement for a separately stated consideration for a specific duration to perform the service, repair, replacement, or maintenance of property or indemnification for service, repair, replacement, or maintenance, for the operational or structural failure of any residential property due to a defect in materials, workmanship, inherent defect, or normal wear and tear, with or without additional provisions for incidental payment or indemnity under limited circumstances. Home service contracts may provide for the service, repair, replacement, or maintenance of property for damage resulting from power surges or interruption and accidental damage from handling and may provide for leak or repair coverage to house roofing systems. Home service contracts are not insurance in this state or otherwise regulated under any provision of this Insurance Code, except as provided in this Part.

(5) "Maintenance only agreement" means a contract of limited duration that provides for scheduled maintenance only and does not include repair or replacement.

(6) "Person" means an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert.

(7) "Provider" means a person who is contractually obligated to provide the services or to provide indemnification under a home service contract.

(8) "Provider fee" means the consideration paid for a home service contract.

(9) "Reimbursement insurance policy" means a policy of insurance issued to a provider to either provide reimbursement to the provider under the terms of the insured home service contracts issued or sold by the provider or, in the event of the provider's nonperformance, to pay on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured home service contracts issued or sold by the provider.

(10) "Service contract holder" or "contract holder" means a person who is the purchaser or holder of a home service contract.

(11) "Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services, including builders on new home construction, without consideration, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property, or repetition of services.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2010, No. 364, §1.



RS 22:1806.3 - Requirements for doing business

§1806.3. Requirements for doing business

A. Home service contracts shall not be issued, sold, or offered for sale in this state unless the provider has done each of the following:

(1) Provided a receipt for or other written evidence of the purchase of the home service contract to the contract holder.

(2) Provided a copy of the home service contract to the service contract holder within a reasonable period of time from the date of purchase.

(3) Provided a financial statement annually to the commissioner showing that the provider is solvent.

(4) Provided to the commissioner by March 1, 2016, a report documenting for calendar year 2015 the number of home service contracts issued or sold with respect to residential property; the gross consideration received thereon; the number and dollar amount of claims paid, categorically by the cost of repair or by the cost of replacement; and the number of claims denied for failure of the service contract holder to receive prior approval for such repair or replacement.

(5) Complied with the provisions of this Part.

B. Each provider of home service contracts sold in this state shall file a registration with the commissioner consisting of its name, full address, telephone number, and contact person, designating a person in this state for service of process, and providing a listing of all officers, all directors, and all owners of ten percent or more of the business. Additionally, the provider shall file a copy of its basic organizational documents, such as articles of incorporation, articles of organization, articles of association, or a partnership agreement. Each application for registration shall be accompanied by the fee required in R.S. 22:821.

C. A registration for purposes of this Section shall be effective for two years, unless the registration is renewed, suspended, or revoked.

D. To renew the registration, no later than ninety days before its registration expires, the provider shall submit a renewal application on the form that the commissioner requires and the renewal fee required in R.S. 22:821. The renewal shall be deemed effective unless acted upon adversely by the commissioner.

E. Each registrant shall notify the commissioner of any material change in the registration information within sixty days of the effective date of such change. The notice shall be accompanied by supporting documentation.

F. In order to assure the faithful performance of a provider's obligations to its contract holders, each provider shall be responsible for complying with the requirements of one of the following Paragraphs:

(1)(a) Maintaining a funded reserve account for its obligations under its contracts issued and outstanding in this state. The reserves shall not be less than forty percent of gross consideration received, then less claims paid, on the sale of the service contract for all in-force contracts. The reserve account shall be subject to examination and review by the commissioner; and

(b) Placing in trust with the commissioner a financial security deposit, having a value of not less than five percent of the gross consideration received, then less claims paid, on the sale of the service contract for all service contracts issued and in force, but not less than twenty-five thousand dollars, consisting of one of the following:

(i) A surety bond issued by an authorized surety.

(ii) Securities of the type eligible for deposit by authorized insurers in this state.

(c) If a surety bond is used to comply with the requirements of this Paragraph, the registrant shall annually provide to the commissioner evidence that the required bond remains in full force and effect.

(2)(a) Maintaining, or together with its parent company maintaining, a net worth or stockholders' equity of twenty-five million dollars.

(b) Upon request, provide the commissioner with a copy of the provider's or the provider's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission (SEC) within the last calendar year, or if the company does not file with the SEC, a copy of the company's financial statements, which shows a net worth of the provider or its parent company of at least twenty-five million dollars. If the provider's parent company's Form 10-K or Form 20-F, or financial statements are filed to meet the provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the provider relating to service contracts sold by the provider in this state.

(3) Insuring all service contracts under a reimbursement insurance policy issued by an insurer licensed, registered, or otherwise authorized to do business in this state.

G. Except for the registration requirements of this Section, providers, administrators, and persons marketing, selling, or offering to sell home service contracts are exempt from any licensing requirements of this state and shall not be subject to other registration information or security requirements.

H. The marketing, sale, offering for sale, issuance, making, proposing to make, and administration of home service contracts by providers and related service contract sellers, administrators, and other persons shall be exempt from all provisions of this Insurance Code other than the provisions of this Part.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010; Acts 2010, No. 364, §1; Acts 2014, No. 855, §1.



RS 22:1806.4 - Required disclosurers; reimbursement insurance policy

§1806.4. Required disclosures; reimbursement insurance policy

A. Reimbursement insurance policies insuring home service contracts issued, sold, or offered for sale in this state shall state that the insurer that issued the reimbursement insurance policy shall either reimburse or pay on behalf of the provider any covered sums the provider is legally obligated to pay or, in the event of the provider's nonperformance, shall provide the service which the provider is legally obligated to perform according to the provider's contractual obligations under the service contracts issued or sold by the provider.

B. In the event covered service is not provided by the home service contract provider within sixty days of proof of loss by the service contract holder, the contract holder is entitled to apply directly to the reimbursement insurance company.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010.



RS 22:1806.5 - Required disclosures; service contracts

§1806.5. Required disclosures; service contracts

A. Home service contracts marketed, sold, offered for sale, issued, made, proposed to be made, or administered in this state shall be written, printed, or typed in clear, understandable language that is easy to read and shall disclose the requirements set forth in this Section, as applicable.

B. Home service contracts insured under a reimbursement insurance policy provided for in this Part shall contain a statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy. If the provider fails to pay or provide service on a claim within sixty days after proof of loss has been filed, the contract holder is entitled to make a claim directly against the insurance company." A claim against the provider shall also include a claim for return of the unearned provider fee. The service contract shall also state the name and address of the insurer.

C. Home service contracts not insured under a reimbursement insurance policy shall contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

D. Home service contracts shall state the name and address of the provider and shall identify any administrator if different from the provider. Home service contracts shall also state the name of the service contract seller and name of the service contract holder to the extent that the name of the service contract holder has been furnished to the service contract provider. The identities of parties are not required to be preprinted on the service contract and may be added to the service contract at the time of sale.

E. Home service contracts shall state the total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

F. Home service contracts shall state the existence of any deductible amount, if applicable.

G. Home service contracts shall specify the goods and services to be provided and any limitations, exceptions, or exclusions.

H. Home service contracts shall state any restrictions governing the transferability of the service contract, if applicable.

I. Home service contracts shall state the terms, restrictions, or conditions governing cancellation of the service contract prior to the termination or expiration date of the service contract by either the provider or the service contract holder. The provider of the service contract shall mail a written notice to the contract holder at the last known address of the service contract holder contained in the records of the provider at least fifteen days prior to cancellation by the provider. Prior notice is not required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation by the service contract holder to the provider, or a substantial breach of duties by the service contract holder relating to the covered product or its use. The notice shall state the effective date of the cancellation and the reason for the cancellation.

J. Home service contracts shall set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and any requirement to follow an owner's manual.

K. Home service contracts shall state whether or not the service contract provides for or excludes consequential damages or preexisting conditions, if applicable. Service contracts may, but are not required to, cover damage resulting from rust, corrosion, or damage caused by a noncovered part or system.

L. If prior approval of repair work is required, a home service contract shall state the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining emergency repairs performed outside of normal business hours.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010.



RS 22:1806.6 - Consumer's right to cancel

§1806.6. Consumer's right to cancel

Home service contracts shall require every provider to permit the service contract holder to return the service contract within twenty days of the date the service contract was mailed to the service contract holder or within ten days of delivery if the service contract is delivered to the service contract holder at the time of sale or within a longer time period permitted under the service contract. Upon return of the service contract to the provider within the applicable time period, if no claim has been made under the service contract prior to its return to the provider, the service contract is void and the provider shall refund to the service contract holder, or credit the account of the service contract holder, with the full purchase price of the contract. The right to void the service contract provided in this Section is not transferable and shall apply only to the original service contract holder and only if no claim has been made prior to its return to the provider. A ten percent penalty per month shall be added to a refund that is not paid or credited within forty-five days after return of the service contract to the provider.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010.



RS 22:1806.7 - Prohibited acts

§1806.7. Prohibited acts

A. A provider shall not use in its name the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider. The word "guaranty" or similar word may be used by a provider. This Section shall not apply to a company that was using any of the prohibited language in its name prior to January 1, 2010. However, a company using the prohibited language in its name shall include in its service contracts a statement in substantially the following form: "This agreement is not an insurance contract."

B. A provider or its representative shall not in its home service contracts or literature make, permit, or cause to be made any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010.



RS 22:1806.8 - Recordkeeping requirements

§1806.8. Recordkeeping requirements

A.(1) The provider shall keep accurate accounts, books, and records concerning transactions regulated under this Part.

(2) The provider's accounts, books, and records shall include the following:

(a) Copies of each type of home service contracts sold.

(b) The name and address of each service contract holder to the extent that the name and address have been furnished by the holder to the service contract provider.

(c) Files which shall contain at least the dates and description related to the home service contracts.

(3) Except in the case of a discontinued business provided for under Subsection B of this Section, the provider shall retain all records required to be maintained by this Section for at least three years after the specified period of coverage has expired.

(4) The records required under this Part may be, but are not required to be maintained on a computer disk or other recordkeeping technology. If the records are maintained in other than hard copy, the records shall be capable of duplication to legible hard copy at the request of the commissioner.

B. A provider discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to contract holders in this state.

C. A provider shall make all accounts, books, and records required under this Part available to the commissioner upon request.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010.



RS 22:1806.9 - Enforcement

§1806.9. Enforcement

A. The commissioner may conduct examinations of providers, administrators, insurers, or other persons to enforce the provisions of this Part and protect home service contract holders in this state. Upon request of the commissioner, a provider shall make all accounts, books, and records concerning service contracts sold by the provider available to the commissioner which are necessary to enable the commissioner to reasonably determine compliance or noncompliance with this Part.

B. The commissioner may take action which is necessary or appropriate to enforce the provisions of this Part and the commissioner's orders to protect service contract holders in this state.

(1) The commissioner may order a person to cease and desist from committing violations of this Part or the commissioner's orders, may issue an order prohibiting a home service contract provider from selling or offering for sale home service contracts, revoke or suspend the registration of any home service contract provider, or may issue an order imposing a civil penalty, or any combination of these, if the provider has violated this Part or the commissioner's regulations or orders.

(2) A person in violation of this Part or orders of the commissioner may be assessed a civil penalty not to exceed five hundred dollars per violation and no more than ten thousand dollars in the aggregate for all violations of a similar nature.

Acts 2009, No. 101, §1, eff. Jan. 1, 2010.



RS 22:1807 - Redesignated as R.S. 22:368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1807. Redesignated as R.S. 22:368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1807.1 - Registration required

PART XI. REGISTRATION OF APPRAISERS FOR FIRE

AND EXTENDED COVERAGE

§1807.1. Registration required

A. No person shall act as, or hold himself out to be, an appraiser in accordance with the provisions of R.S. 22:1311(F)(2) unless such person is registered with the commissioner of insurance as an appraiser.

B. Each person shall register with the commissioner on a form to be prescribed by the commissioner and shall pay the fee required by R.S. 22:821(B)(34).

C. Each registration submitted pursuant to this Part shall expire each year on the anniversary date and may be renewed by filing a request for renewal on a form to be prescribed by the commissioner and by paying the renewal fee required by R.S. 22:821(B)(34).

Acts 2012, No. 96, §1.



RS 22:1807.2 - Rules and regulations

§1807.2. Rules and regulations

The commissioner of insurance is hereby authorized to adopt such regulations, in accordance with the Administrative Procedure Act, as are necessary to effectuate the requirements of this Part to regulate registration of appraisers for fire and extended coverage.

Acts 2012, No. 96, §1.



RS 22:1807.3 - Enforcement

§1807.3. Enforcement

The commissioner is hereby authorized to take whichever actions are necessary or appropriate to enforce the provisions of this Part and the commissioner's regulations. The commissioner may order a person to cease and desist from committing violations of this Part or the commissioner's regulations or may issue an order prohibiting a person from acting as an appraiser and may rescind the registration of any person, if the person has violated this Part or the commissioner's regulations or orders.

Acts 2012, No. 96, §1.



RS 22:1808 - Redesignated as R.S. 22:369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1808. Redesignated as R.S. 22:369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1809 - Redesignated as R.S. 22:370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1809. Redesignated as R.S. 22:370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1810 - Redesignated as R.S. 22:371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1810. Redesignated as R.S. 22:371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1811 - Payment of claims; life policies; penalty

CHAPTER 6. PAYMENT OF CLAIMS

PART I. LIFE INSURANCE CLAIMS PAYMENTS

§1811. Payment of claims; life policies; penalty

All death claims arising under policies of insurance issued or delivered within this state shall be settled by the insurer within sixty days after the date of receipt of due proof of death, and if the insurer fails to do so without just cause, the amount due shall bear interest at the rate of eight percent per annum from date of receipt of due proof of death by the insurer until paid.

Acts 1958, No. 125. Amended by Acts 1980, No. 477, §1; Redesignated from R.S. 22:656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1811 redesignated as R.S. 22:372 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1812 - Redesignated as R.S. 22:373 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1812. Redesignated as R.S. 22:373 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1821 - Payment of claims; health and accident policies; prospective review; penalties; self-insurers; telemedicine reimbursement by insurers

PART II. HEALTH AND ACCIDENT INSURANCE CLAIMS PAYMENTS

SUBPART A. HEALTH AND ACCIDENT INSURANCE CLAIMS

PAYMENTS - GENERAL PROVISIONS

§1821. Payment of claims; health and accident policies; prospective review; penalties; self-insurers; telemedicine reimbursement by insurers

A. All claims arising under the terms of health and accident contracts issued in this state, except as provided in Subsection B of this Section, shall be paid not more than thirty days from the date upon which written notice and proof of claim, in the form required by the terms of the policy, are furnished to the insurer unless just and reasonable grounds, such as would put a reasonable and prudent businessman on his guard, exist. The insurer shall make payment at least every thirty days to the assured during that part of the period of his disability covered by the policy or contract of insurance during which the insured is entitled to such payments. Failure to comply with the provisions of this Section shall subject the insurer to a penalty payable to the insured of double the amount of the health and accident benefits due under the terms of the policy or contract during the period of delay, together with attorney fees to be determined by the court. Any court of competent jurisdiction in the parish where the insured lives or has his domicile, excepting a justice of the peace court, shall have jurisdiction to try such cases.

B. All claims for accidental death arising under the terms of health and accident contracts where such contracts insure against accidental death shall be settled by the insurer within sixty days of receipt of due proof of death and should the insurer fail to do so without just cause, then the amount due shall bear interest at the rate of six percent per annum from date of receipt of due proof of death by the insurer until paid.

C. Any person, partnership, corporation or other organization, or the State of Louisiana which provides or contracts to provide health and accident benefit coverage as a self-insurer for his or its employees, stockholders, or any other persons, shall be subject to the provisions of this Section, including the provisions relating to penalties and attorney fees, without regard to whether the person or organization is a commercial insurer; however, this Section shall not apply to collectively bargained union welfare plans other than health and accident plans.

D.(1) In any event where the contract between an insurer or self-insurer and the insured is issued or delivered in this state and contains a provision that in non-emergency cases the insured is required to be prospectively evaluated through a pre-hospital admission certification, pre-inpatient service eligibility program, or any similar pre-utilization review or screening procedure prior to the delivery of contemplated hospitalization, inpatient or outpatient health care, or medical services which are prescribed or ordered by a duly licensed health care provider who possesses admitting and clinical staff privileges at an acute care health care facility or ambulatory surgical care facility, the insurer, self-insurer, third-party administrator, or independent contractor shall be held liable in damages to the insured only for damages incurred or resulting from unreasonable delay, reduction, or denial of the proposed medically necessary services or care according to the information received from the health care provider at the time of the request for a prospective evaluation or review by the duly licensed health care provider, as provided in the contract; such damages shall be limited solely to the physical injuries which are the direct and proximate cause of the unreasonable delay, reduction, or denial as further defined in this Subsection together with reasonable attorney fees and court costs.

(2)(a) Any insurer, health maintenance organization, preferred provider organization, or other managed care organization requirement that the insured be prospectively evaluated through a pre-hospital admission certification, pre-inpatient service eligibility program, or any similar pre-utilization review or screening procedure shall be inapplicable to an emergency medical condition.

(b) Every insurer, health maintenance organization, preferred provider organization, or other managed care organization which includes emergency medical services as part of its policy or contract, shall provide coverage and shall subsequently pay providers for emergency medical services provided to an insured, enrollee, or patient who presents himself with an emergency medical condition. This Subparagraph shall not be construed to require coverage for illnesses, conditions, diseases, equipment, supplies, or procedures or treatments which are not otherwise covered under the terms of the insured's policy or contract. The provisions of this Subparagraph shall not apply to hospital indemnity, disability, or renewable limited benefit supplemental health insurance policies authorized to be issued in this state.

(c) An insurer, health maintenance organization, preferred provider organization, or other managed care organization shall not retrospectively deny or reduce payments to providers for emergency medical services of an insured, enrollee, or patient even if it is determined that the emergency medical condition, initially presented is later identified through screening not to be an actual emergency, except in the following cases:

(i) Material misrepresentation, fraud, omission, or clerical error.

(ii) Any payment reductions due to applicable co-payments, co-insurance, or deductibles which may be the responsibility of the insured.

(iii) Cases in which the insured does not meet the emergency medical condition definition, unless the insured has been referred to the emergency department by the insured's primary care physician or other agent acting on behalf of the insurer.

(d) Every insurer, health maintenance organization, preferred provider organization, or other managed care organization shall inform its insureds, enrollees, patients, and affiliated providers about all applicable policies related to emergency care access, coverage, payment, and grievance procedures. It is the ultimate responsibility of the insurer, health maintenance organization, or preferred provider organization to inform any contracted third party administrator, independent contractor, or primary care provider about the emergency care provisions contained in this Paragraph.

(e) Failure to comply with the provisions of Subparagraphs (a), (b), and (c) of this Paragraph shall subject the insurer, health maintenance organization, preferred provider organization, or other managed care organization to penalties as provided for in Subsection A of this Section and to penalties for violations as provided in R.S. 22:1969.

(f) The provisions of this Paragraph shall not apply to medical benefit plans that are established under and regulated by the Employment Retirement Income Security Act of 1974.

(g) As used in this Paragraph, the following definitions shall apply:

(i) "Emergency medical condition" is a medical condition of recent onset and severity, including severe pain, that would lead a prudent layperson, acting reasonably and possessing an average knowledge of health and medicine, to believe that the absence of immediate medical attention could reasonably be expected to result in:

(aa) Placing the health of the individual, or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(bb) Serious impairment to bodily function.

(cc) Serious dysfunction of any bodily organ or part.

(ii) "Emergency medical services" are those medical services necessary to screen, evaluate, and stabilize an emergency medical condition.

(iii) "Managed care organization" means a licensed insurance company, hospital or medical benefit plan or program, health maintenance organization, integrated health care delivery system, an employer or employee organization, or a managed care contractor which operates a managed care plan. A managed care organization may include but is not limited to a preferred provider organization, health maintenance organization, exclusive provider organization, independent practice association, clinic without walls, management services organization, managed care services organization, physician hospital organization, and hospital physician organization.

(iv) "Managed care plan" means a plan operated by a managed care entity which provides for the financing and delivery of health care and treatment services to individuals enrolled in such plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection, standards, or both. A managed care plan also customarily has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

(3)(a) For the purposes of this Subsection, a period of two working days from the time of the duly licensed health care provider's request to the insurer, self-insurer, third party administrator, or independent contractor for a pre-hospital admission or pre-inpatient service eligibility certification or any similar pre-utilization review or screening procedure confirmation until the receipt by the duly licensed health care provider of such insurer's, self-insurer's, third party administrator's, or independent contractor's certification, approval, or denial of the contemplated hospitalization, inpatient or outpatient health care, or medical services, shall not be considered unreasonable.

(b) For the purposes of this Subsection, a period in excess of two working days from the time of the duly licensed health care provider's request to the insurer, self-insurer, third party administrator, or independent contractor for a pre-hospital admission or pre-inpatient service eligibility certification or any similar pre-utilization review or screening procedure confirmation until the receipt by the duly licensed health care provider of such insurer's, self-insurer's, third party administrator's, or independent contractor's certification, approval, or denial of the contemplated hospitalization, inpatient or outpatient health care, or medical services may be considered unreasonable depending on the circumstances of each individual case.

(c) For the purposes of this Subsection, the term "unreasonable reduction" shall mean the decreasing or limiting of either of the following:

(i) Previously certified or approved health care or medical services as contracted for between the insurer and insured.

(ii) Continued hospitalization and medical services without providing a procedure or method for certifying an extension of hospitalization and medical services by the insurer's or self-insurer's review or screening procedure in the event of continued hospitalization or medical attention, or both, as deemed medically necessary according to current established medical criteria.

(d) For the purposes of this Subsection, an "unreasonable denial" shall mean the failure to do any of the following:

(i) Review a request from a duly licensed health care provider by the insurer's or self-insurer's review or screening procedure.

(ii) Review a request from the insured within the time period as provided for in the contract between the insurer or self-insurer and the insured, which time period shall not exceed two work days as provided for in Subparagraph (a) of this Paragraph.

(iii) Deliver the contracted for health care or medical services previously certified or approved by the insurer's or self-insurer's review or screening procedure for medically necessary treatment or care as mandated by and provided for in the contract between the insurer or self-insurer and the insured.

(iv) Review a request from a duly licensed health care provider by the insurer's or self-insurer's review or screening procedure for an extension of the original certified or approved duration of health care or medical services.

(v) Extend the original certified or approved duration of hospitalization, health care or medical services requested by a duly licensed health care provider by the insurer's or self-insurer's review or screening procedure when treatment or care is deemed medically necessary according to current established medical criteria.

(e) For the purposes of this Subsection, "medically necessary treatment or care" shall mean contemplated hospitalization, inpatient or outpatient health care, or medical services recommended for appropriate treatment or care in accordance with nationally accepted current medical criteria.

(4) Any court of competent jurisdiction in the parish where the insured lives or has his domicile, excepting a justice of the peace court, has jurisdiction of cases arising under the provisions of Paragraph (1) of this Subsection.

E. No action for the recovery of penalties or attorney fees provided in this Section shall be brought after the expiration of one year after the date proofs of loss are required to be filed.

F.(1) Notwithstanding any provision of any policy or contract of insurance or health benefits issued, whenever such policy provides for payment, benefit, or reimbursement for any health care service, including but not limited to diagnostic testing, treatment, referral, or consultation, and such health care service is performed via transmitted electronic imaging or telemedicine, such a payment, benefit, or reimbursement under such policy or contract shall not be denied to a licensed physician conducting or participating in the transmission at the originating health care facility or terminus who is physically present with the individual who is the subject of such electronic imaging transmission and is contemporaneously communicating and interacting with a licensed physician at the receiving terminus of the transmission. The payment, benefit, or reimbursement to such a licensed physician at the originating facility or terminus shall not be less than seventy-five percent of the reasonable and customary amount of payment, benefit, or reimbursement which that licensed physician receives for an intermediate office visit.

(2) Any health care service proposed to be performed or performed via transmitted electronic imaging or telemedicine under this Subsection shall be subject to the applicable utilization review criteria and requirements of the insurer. Terminology in a health and accident insurance policy or contract that either discriminates against or prohibits such a method of transmitted electronic imaging or telemedicine shall be void as against public policy of providing the highest quality health care to the citizens of the state.

(3) The provisions of this Subsection shall not apply to limited benefit health insurance policies or contracts authorized to be issued in the state.

G. Repealed by Acts 1999, No. 1017, §2, eff. July 9, 1999.

Acts 1958, No. 125. Amended by Acts 1960, No. 287, §1; Acts 1979, No. 240, §1; Acts 1985, No. 429, §1; Acts 1989, No. 773, §1, eff. Jan. 1, 1990; Acts 1990, No. 872, §1, eff. July 25, 1990; Acts 1995, No. 391, §1, eff. June 16, 1995; Acts 1997, No. 846, §1, eff. July 10, 1997; Acts 1997, No. 1313, §1; Acts 1999, No. 1017, §2, eff. July 9, 1999; Redesignated from R.S. 22:657 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 919, §1, eff. Jan. 1, 2011; Acts 2012, No. 271, §1.

NOTE: See Acts 1997, No. 1313, §3, for definition of health maintenance organization.



RS 22:1822 - Proceeds from health care payments; notice to patient, creditor

§1822. Proceeds from health care payments; notice to patient, creditor

A. Any entity, including a health care provider as defined by R.S. 40:1299.41, receiving health insurance payments from a health insurer or other payor of health care benefits shall provide written notice to the patient, policyholder, or insured of the receipt of the payment within ten working days of receipt of a written request for such notice by certified mail.

B.(1) The person who is entitled to receipt of the payment may file suit to recover the monies due, plus attorney fees and court costs. Such suit may be filed no sooner than thirty days after the payment has been posted to the account of the health care provider.

(2) Nothing in this Section shall affect the right of subrogation by the insurer or health care provider.

(3) The notice requirement to the patient, policyholder, or insured shall not apply if the health insurer or other payor of health care benefits making payments to the health care provider sends notification of payment to the patient, policyholder, or insured.

Acts 1997, No. 1385, §1; Redesignated from R.S. 22:674 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1823 - Hospitalization insurance, exclusion of payments to medical facilities owned or operated by state or for services reimbursed by medical assistance

§1823. Hospitalization insurance, exclusion of payments to medical facilities owned or operated by state or for services reimbursed by medical assistance

A. No policy of hospitalization insurance shall be issued after August 31, 1968, by any insurer doing business in this state which excludes payment of benefits to an insured for services rendered to the insured by a medical facility owned or operated by the state of Louisiana or any of its political subdivisions, whether it be a general hospital, a mental hospital, a tubercular hospital, or a geriatric hospital. Any policy provision in violation of this Subsection shall be invalid.

B. No policy of hospitalization insurance shall be issued by any insurer doing business in this state which excludes payment of benefits to an insured or his assignee for services rendered by a physician, hospital, or other provider of medical services, which services are considered reimbursable in whole or in part from federal or state medical assistance funds provided pursuant to Title XIX of the Social Security Act and R.S. 46:153. Any payment in excess of actual charges for such services shall be reimbursed to the appropriate federal or state medical assistance fund by the person or establishment receiving such excess payment.

Added by Acts 1958, No. 246, §1. Amended by Acts 1968, No. 462, §1; Acts 1980, No. 822, §1; Redesignated from R.S. 22:659 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1824 - Uniform claim forms; promulgation, implementation

§1824. Uniform claim forms; promulgation, implementation

A. The Department of Insurance shall promulgate rules and regulations for the establishment of uniform claim forms, in both written form and by electronic means, for all hospital, health, or medical expense insurance policies, hospital or medical service contracts, employee benefit or health maintenance plans, health maintenance organizations (HMOs), health and accident policies, including the Office of Group Benefits programs, or any other insurance contract of that type for the reimbursement of services rendered.

B. The forms prescribed by the Department shall include the National Uniform Bill-82 (UB-82) or its successor for appropriate hospital services, and the current Health Care Financing Administration* (HCFA) Form 1500 or its successor for physical and other appropriate professional services. If, after consultation with insurers, providers, and consumer groups, the commissioner determines that the state assignable portions of either form should be revised, he shall make a revision request to the State Uniform Bill Implementation Committee and if approved, prescribe the use of the revised form.

C. Repealed by Acts 2012, No. 271, §2.

Acts 1993, No. 653, §1; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §2.

*Now Centers for Medicare and Medicaid Services



RS 22:1825 - Billing audit guidelines, rules, and regulations

§1825. Billing audit guidelines, rules, and regulations

A. The commissioner shall, with the consent of the Department of Health and Hospitals and in compliance with the Louisiana Administrative Procedure Act, issue such rules, regulations, and orders as shall be necessary to implement a statewide system of billing audit guidelines of health care bills for medical and clinical items and their reimbursement by insurers, health maintenance organizations, preferred provider organizations, self-insured plans, or any other medical expense plan or contract.

B. The rules, regulations, or orders required by Subsection A of this Section shall determine:

(1) The need to bill or rebill a payor of medical or clinical care charges that were not initially incorporated on a reimbursement or payment claim by a provider.

(2) The need to adjust reimbursements and payments undertaken by the payor for items or services that were insufficiently documented.

(3) The need to periodically validate the accuracy of the billing process between provider and payor.

C. The rules, regulations, and orders required by Subsection A of this Section shall include but not be limited to the following parameters:

(1) Exceptions to the rules, regulations, and orders in cases where there exists a negotiated contract between the auditing parties.

(2) An audit fee of one hundred dollars.

(3) Initial payment criteria and alternatives available upon mutual agreement.

(4) Guidelines and qualifications of both internal and external auditors.

(5) Provisions for the payment for any identified unsupported or unbilled charges discovered by the audit parties.

D. The term "billing audit" means a process to determine whether data in a health care record of a provider is supported by services or treatments listed on the bill issued by the provider.

Acts 1993, No. 664, §1; Redesignated from R.S. 22:12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1826 - Payment of claims for emergency services provided by noncontracted health care providers

§1826. Payment of claims for emergency services provided by noncontracted health care providers

A. If a health care provider that does not contract with a health insurance issuer files a claim with a health insurance issuer for emergency services rendered, the health insurance issuer shall directly pay such a claim by a noncontracted provider in the amount as determined pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer, less any amount representing coinsurance, copayments, deductibles, noncovered services, or any other amounts identified by the health insurance issuer pursuant to the plan or policy provisions, as an amount for which the insured or enrollee is liable. Payment of such claim by the health insurance issuer shall in no circumstances be made directly to the patient, insured, or enrollee.

B. For purposes of this Section,"health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. The term shall also include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, and nonfederal government plans subject to the provisions of Subpart B of this Part and the Office of Group Benefits.

C. The provisions of this Section shall not apply to limited benefit health insurance policies or contracts.

Acts 2010, No. 340, §1, eff. Nov. 15, 2010.



RS 22:1827 - Submission of health insurance claims

§1827. Submission of health insurance claims

A. No healthcare provider that accepts a patient's health insurance coverage shall require an enrollee or insured to consent to payment for healthcare services as a condition for verification of health insurance coverage for such healthcare services.

B. For purposes of this Section:

(1) "Healthcare services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(2) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes healthcare services paid for under any plan, policy, or certificate of insurance.

(3) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of this Part, and the Office of Group Benefits.

C. Any provision in an agreement between a provider of healthcare services and a health insurance issuer that conflicts with the provisions of this Section shall be deemed null and void.

Acts 2014, No. 555, §1.



RS 22:1831 - Definitions

SUBPART B. MEDICAL CLAIMS

§1831. Definitions

As used in this Subpart, the following terms shall be defined as follows:

(1) "Accepted claim" means either of the following:

(a) A nonelectronic claim on a HCFA 1500 form or Uniform Billing Form 92 (UB92), properly completed according to Medicare guidelines.

(b) An electronic claim in an 837 (ASC X12N 837) format or its successor adopted by the United States Department of Health and Human Services or its successor, in compliance with the provisions of the Health Insurance Portability and Accountability Act (42 USC 1302d et seq. and 45 C.F.R. Parts 160 and 162), that includes all of the following:

(i) Data that is required according to the United States Department of Health and Human Services standards for electronic transactions.

(ii) Data that becomes required due to the situation according to the United States Department of Health and Human Services standards for electronic transactions.

(iii) Data that is required according to notice by the health insurance issuer or its agent to the health care provider or its agent. Such data shall be as described in the Payer's Companion Guide in accordance with the United States Department of Health and Human Services standards for electronic transactions.

(2) "Claim" means a request by a health care provider for payment from a health insurance issuer.

(3) "Clean claim" means an accepted claim that has no defect or impropriety including any lack of required substantiating documentation or other particular circumstance requiring special treatment that prevents timely payment from being made on the claim under this Subpart.

(4) "Correct claims address" means the address appearing on an enrollee's or insured's current identification card issued by the health insurance issuer as the current address at which claims are received, or, if no address appears on the identification card, the current address for receipt of claims provided by the health insurance issuer to the department. The department shall, as a courtesy to the health care industry, maintain a list of such current addresses on its website.

(5) "Commissioner" means the commissioner of insurance.

(6) "Department" means the Department of Insurance.

(7) "Electronic claim" means a claim submitted by a health care provider or its agent to a health insurance issuer in compliance with the provisions of the Health Insurance Portability and Accountability Act (42 USC 1302d et seq. and 45 C.F.R. Parts 160 and 162) and in a format currently adopted by the United States Department of Health and Human Services or its successor.

(8) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(9) "Exception report" means an electronic communication related to an electronic claim submission of each electronic claim transaction in that submission that is not deemed an accepted claim. Such communication is sent by a health insurance issuer or a health care clearinghouse to a health care provider or a health care clearinghouse from which the electronic claim transaction was received.

(10) "Health care clearinghouse" means a public or private entity that does either of the following:

(a) Processes or facilitates the processing of information from another entity in a nonstandard format or containing nonstandard data content into standard data elements or a standard transaction.

(b) Receives a standard transaction from another entity and processes or facilitates the processing of information into a nonstandard format or nonstandard data content for a receiving entity.

(11) "Health care provider" or "provider" means:

(a) A physician or other health care practitioner licensed, certified, registered, or otherwise authorized to perform specified health care services consistent with state law.

(b) A facility or institution providing health care services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting.

(12) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(13) "Health insurance coverage" or "coverage" means benefits consisting of health care services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as health care services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer. However, "health insurance coverage" or "coverage " shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950 or limited benefit and supplemental health insurance policies, benefits provided under a separate policy, certificate, or contract of insurance for accidents, disability income, limited scope dental or vision benefits, or benefits for long-term care, nursing home care, home health care, or specific diseases or illnesses.

(14) "Health insurance issuer" or "issuer" means any entity that offers health insurance coverage through a policy, contract, or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" or "issuer" shall include but not be limited to a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title. A "health insurance issuer" or "issuer" shall not include any entity preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974.

(15) "Health insurance issuer liability" means the contractual liability of a health insurance issuer for covered health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(a) In the case of a contracted health care provider, "health insurance issuer liability" is the contracted reimbursement rate reduced by the patient responsibility, which includes coinsurance, copayments, deductibles, or any other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable for the covered health care services.

(b) In the case of a noncontracted health care provider, or when a contracted reimbursement rate has not been established, "health insurance issuer liability" is the liability pursuant to the plan or policy provisions between a health insurance issuer and its enrollee or insured for the covered health care services.

(16) "Network of providers" or "network" means an entity, including but not limited to a preferred provider organization as defined in R.S. 40:2202(5) and (6), other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by individuals or groups of individuals eligible for health insurance coverage to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(17) "Nonelectronic claim" means a claim submitted by a health care provider or its agent to a health insurance issuer or its agent using a HCFA 1500 form or a Uniform Billing Form 92 (UB92), as appropriate, or a successor to either of these forms adopted by the National Uniform Billing Committee or its successor.

(18) "Paid" means the transfer by the health insurance issuer or its agent of the amount of the health insurance issuer liability on either of the following dates:

(a) The date of mailing of a check via the United States Postal Service or a commercial carrier to the correct address.

(b) The date of electronic transfer of funds.

(19) "Received" or "receipt" means:

(a) For a nonelectronic claim:

(i) For a claim mailed via the United States Postal Service for which no return receipt is requested, the physical receipt of the claim by the health insurance issuer or its agent designated for the receipt of claims at the correct claims address, as documented in accordance with claims filing procedures filed by the health insurance issuer with the department.

(ii) For a claim sent via a commercial carrier or via the United States Postal Service for which return receipt is requested, the date the delivery receipt is signed by the health insurance issuer or its agent designated for the receipt of claims at the correct claims address, as documented in accordance with claims filing procedures filed by the health insurance issuer with the department.

(b) For an electronic claim, either of the following:

(i) For a claim submitted by a health care provider directly to the health insurance issuer or its agent designated for receipt of claims, the date of an electronic receipt issued by the health insurance issuer or its agent to the provider for the electronic claim or a batch of claims that includes the claim, unless the claim appears on a related exception report or was included in a batch of claims for which a batch rejection report was issued.

(ii) For a claim submitted by a health care provider to a health care clearinghouse, the date of an electronic receipt issued by the health insurance issuer or its agent to the health care clearinghouse for the electronic claim or a batch of claims that includes the claim, unless the claim appears on a related exception report or was included in a batch of claims for which a batch rejection report was issued.

(20) "Remittance advice" means a written or electronic communication explaining the issuer's action on each claim adjudicated by the issuer. Such communication is sent by a health insurance issuer or its agent to a health care provider or its agent.

(21) "Rural hospital" shall mean either:

(a) A hospital with sixty or fewer beds located in either:

(i) A parish with a population of less than fifty thousand according to the most recent federal decennial census.

(ii) A municipality with a population of less than twenty thousand according to the most recent federal decennial census.

(b) A hospital classified as a sole community hospital pursuant to 42 CFR 412.92.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1096, §1; Acts 2001, No. 1198, §1, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. January 1, 2006; Redesignated from R.S. 22:250.31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1832 - Standards for receipt and processing of nonelectronic claims

§1832. Standards for receipt and processing of nonelectronic claims

A.(1) Any nonelectronic claim by a health care provider under a contract with a health insurance issuer, for provision of health care services, submitted by the provider or its agent within forty-five days of the date of service, or date of discharge from a health care facility or institution, shall be paid, denied, or pended not more than forty-five days from the date upon which a nonelectronic clean claim is received by the issuer or its agent, unless it is not payable under the terms of the applicable contract of health insurance coverage or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(2) Any nonelectronic claim by a health care provider under a contract with a health insurance issuer, for provision of health care services, submitted by the provider or its agent more than forty-five days after the date of service, or date of discharge from a health care facility or institution, or resubmitted because the original claim was not an accepted claim or not a clean claim shall be paid, denied, or pended not more than sixty days from the date upon which a nonelectronic clean claim is received by the issuer or its agent, unless it is not payable under the terms of the applicable contract of insurance or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(3) Any other nonelectronic claim for health insurance coverage benefits submitted for payment by an enrollee or insured or by a noncontracted health care provider rendering covered health care services, or by the provider's agent, shall be paid, denied, or pended not more than forty-five days from the date upon which a nonelectronic clean claim is received by the issuer or its agent, unless it is not payable under the terms of the applicable contract of insurance or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(4) For purposes of this Subsection, the issuer shall either provide written notice to the provider that a claim is pended or allow the provider Internet access to such information.

(5) Just and reasonable grounds, as used in this Subsection, shall include but not be limited to determination of whether the enrollee or insured was eligible for health insurance coverage on the date health care services were rendered.

B.(1) Health insurance issuers shall have appropriate procedures approved by the department to assure compliance with this Subpart. Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of nonelectronic claim submissions. Such procedures shall include but not be limited to the following:

(a) A process for documenting the date of actual receipt of nonelectronic claims.

(b) A process for reviewing nonelectronic claims for accuracy and acceptability.

(c) A process for prevention of loss of such claims.

(2) Such procedures shall assure that all such claims received are reviewed for determination as to whether such claims are accepted or clean claims.

(3) The department may promulgate and adopt additional handling procedures consistent with this Section by rule pursuant to the Administrative Procedure Act.

C. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any health care provider who is not paid within the time frames specified in this Section receives a late payment adjustment equal to twelve percent per annum of the amount due.

D. The provisions of this Subpart shall not apply to the Office of Group Benefits.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. January 1, 2006; Redesignated from R.S. 22:250.32 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1833 - Standards for receipt and processing of electronic claims

§1833. Standards for receipt and processing of electronic claims

A.(1) A health insurance issuer shall allow a health care provider access to information in the issuer's Payer's Companion Guide, or its successor, listing issuer-specific data requirements for accepted electronic claims. Such access shall be provided through a written notice to the provider or through Internet access.

(2) Within five working days of receipt of an electronic claim, a health insurance issuer or its agent shall review the entire claim and, if the issuer determines that the claim is not an accepted claim, issue an exception report to the provider or its agent indicating all defects or reasons known at that time that the claim is not an accepted claim. A provider who submits a claim that is not an accepted claim shall be deemed to have timely submitted a claim for the payment of covered health care services if the health insurance issuer or its agent fails to notify the health care provider, or the health care clearinghouse from which the claim was received, of all defects or reasons known at that time that the claim is not an accepted claim as required by this Subsection.

(3) Such exception report shall contain at a minimum the following information, if known at that time, for each claim submitted:

(a) Patient name.

(b) Provider claim number, patient account number, or unique insured/enrollee identification number.

(c) Date of service.

(d) Total billed charges.

(e) Exception report issuer's name.

(f) The date upon which the exception report was generated.

(4) When the issuer or its agent rejects an entire batch of claims, the issuer or its agent shall send a batch rejection report to the entity from which the rejected batch of claims was received. Such batch rejection report shall contain at a minimum the following information:

(a) Date batch was received by the issuer or its agent.

(b) Date of rejection report.

(c) Name or identification number of entity issuing batch rejection report.

(d) Batch submitter's name or identification number, whichever is available.

(e) Reason batch is rejected.

B.(1) Any electronic claim shall be paid, denied, or pended not more than twenty-five days from the date upon which an electronic clean claim is electronically received by the health insurance issuer or its agent, unless it is not payable under the terms of the applicable contract of insurance or unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(2) For purposes of this Subsection, the issuer shall either provide written notice to the provider that a claim is pended or allow the provider Internet access to such information.

(3) Just and reasonable grounds, as used in this Subsection, shall include but not be limited to determination of whether the enrollee or insured was eligible for health insurance coverage on the date health care services were rendered.

C. Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of electronic claim submissions. Such procedures shall include but not be limited to the following:

(1) A process for electronically recording the time and date of actual receipt of electronic claims.

(2) A process for electronic review of transmitted claims that assures all such claims received are reviewed for determination of whether such claims are deemed accepted in accordance with Subsection A of this Section.

(3) A process for reporting all claims not accepted and batches of claims rejected and all defects or reasons known at that time that such claims were not accepted or batches of claims were rejected.

D. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any health care provider who is not paid within the time frame specified in this Section receives a late payment adjustment equal to twelve percent per annum of the amount due.

E. The provisions of this Subpart shall not apply to the Office of Group Benefits.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. Jan. 1, 2006; Redesignated from R.S. 22:250.33 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1834 - Remittance advice; thirty-day payment standard; limitations on claim filing and audits

§1834. Remittance advice; thirty-day payment standard; limitations on claim filing and audits

A. Each remittance advice generated by a health insurance issuer or its agent to a health care provider or its agent shall include the following information, if known at that time, clearly identified for each claim listed:

(1) The name of the enrollee or insured.

(2) Unique enrollee or insured identification number.

(3) Patient claim number or patient account number.

(4) Date of service.

(5) Total provider charges.

(6) Health insurance issuer contractual discount amount.

(7) Enrollee or insured liability, specifying any coinsurance, deductible, copayment, or noncovered amount.

(8) Amount paid by health insurance issuer.

(9) Amount adjusted by health insurance issuer and the reason for adjustment.

(10) Amount denied and the reason for denial.

B. A health insurance issuer may elect to utilize a thirty-day payment standard for compliance with R.S. 22:1832 and 1833 by providing written notice to the commissioner. Such notice shall be in a form prescribed by the commissioner and shall remain in effect until withdrawn in writing as may be required by the commissioner. Any health insurance issuer electing to utilize a thirty-day payment standard shall continue to comply with all other requirements of this Subpart.

C. A health insurance issuer that prescribes the period of time that a health care provider under contract for provision of health care services has to submit a claim for payment under R.S. 22:1832 or 1833 shall have the same prescribed period of time following payment of such claim to perform any review or audit for purposes of reconsidering the validity of such claim.

D. Notwithstanding any other provision of law to the contrary, no health insurance insurer shall limit the right of a rural hospital to receive payment for covered health care services as long as a claim for payment of such services is submitted within one year after the date on which the rural hospital provided the services.

E. Notwithstanding any other provision of law to the contrary, for health services rendered in good faith and pursuant to the benefit plan, no health insurance issuer shall retroactively deny payment or recoup any monies paid beyond ninety days from the expiration of the allowable thirty-day period for the payment of any claim when the denial or recoupment is based on a determination that the insured was no longer covered under the plan at the time of the service.

F. The provision described in Subsection E of this Section shall not apply to the Office of Group Benefits or to the claims of Office of Group Benefits enrollees administered by health insurance issuers.

G. In order to be eligible for credit of premium by a health insurance issuer, an employer that contracts with a health insurance issuer for the issuer's provision or administration of health benefits shall provide notice to the health insurance issuer that an employee, dependent, or retiree is no longer eligible for coverage in the group benefit plan within ninety days of such ineligibility.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1198, §1, eff. June 29, 2001; Acts 2005, No. 273, §1, eff. Jan. 1, 2006; Redesignated from R.S. 22:250.34 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 575, §1, eff. Jan. 1, 2009.



RS 22:1835 - Regulations; applicability

§1835. Regulations; applicability

A. The commissioner may, after notice and hearing, promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

B. A health insurance issuer that contracts, subcontracts, or arranges with another entity for the provision of any services related to payment of claims, including but not limited to a third-party administrator or a network of providers, shall be responsible for compliance with all provisions of this Subpart.

C. The provisions of this Part shall not supersede the provisions of Subpart C of Part II of this Chapter.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2005, No. 273, §1, eff. Jan. 1, 2006; Redesignated from R.S. 22:250.35 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1836 - Coordination of benefits

§1836. Coordination of benefits

A. Coordination of benefit requirements adopted by health insurance issuers shall, at a minimum, adhere to the following requirements:

(1) No plan shall contain a provision that its benefits are "always excess" or "always secondary" except in accordance with rules adopted by the commissioner pursuant to this Subpart.

(2) A coordination of benefit provision may not be used that permits a plan to reduce its benefits on the basis of any of the following:

(a) That another plan exists and the covered person did not enroll in the plan.

(b) That a person is or could have been covered under another plan, except with respect to Part B of Medicare.

(c) That a person has elected an option under another plan providing a lower level of benefits than another option that could have been elected.

B. The commissioner shall be authorized to adopt such reasonable regulations as necessary for determining the order of benefit payments when a person is covered by two or more plans of health insurance coverage.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Redesignated from R.S. 22:250.36 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1837 - Violations; cease and desist orders; penalties

§1837. Violations; cease and desist orders; penalties

A. Whenever the commissioner has reason to believe that any health insurance issuer is not in full compliance with the requirements of this Subpart, he shall notify such issuer in accordance and compliance with R.S. 49:961 and, after notice the commissioner shall issue and cause to be served an order requiring the health insurance issuer to cease and desist from any violation and order any one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, not to exceed an aggregate penalty of one hundred thousand dollars. However, if the health insurance issuer knew or reasonably should have known that it was in violation of this Subpart, the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state if it knew or reasonably should have known it was in violation of this Subpart. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

B. Any health insurance issuer who violates a cease and desist order issued by the commissioner pursuant to this Section while such order is in effect shall, after compliance with R.S. 49:961, be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1999, No. 1017, §1, eff. July 9, 1999; Acts 2001, No. 1178, §2, eff. June 29, 2001; Redesignated from R.S. 22:250.37 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1838 - Recoupment of health insurance claims payments

§1838. Recoupment of health insurance claims payments

A. As used in this Section, "recoupment" shall mean a reduction, offset, adjustment, or other act to lower or lessen the payment of a claim or any other amount owed to a health care provider for any reason unrelated to that claim or other amount owed to a health care provider.

B. Prior to any recoupment unrelated to a claim for payment of medical services provided by a health care provider or any other amount owed by a health insurance issuer to a health care provider, the health insurance issuer shall provide the health care provider written notification that includes the name of the patient, the date or dates of health care services rendered, and an explanation of the reason for recoupment. A health care provider shall be allowed thirty days from receipt of written notification of recoupment to appeal the health insurance issuer's action and to provide the health insurance issuer the name of the patient, the date or dates of health care services rendered, and an explanation of the reason for the appeal.

C.(1) When a health care provider fails to respond timely and in writing to a health insurance issuer's written notification of recoupment, the health insurance issuer may consider the recoupment accepted.

(2) If a recoupment is accepted, the health care provider may remit the agreed amount to the health insurance issuer at the time of any written notification of acceptance or may permit the health insurance issuer to deduct the agreed amount from future payments due to the health care provider.

D.(1) If a health care provider disputes a health insurance issuer's written notification of recoupment and a contract exists between the health care provider and the health insurance issuer, the dispute shall be resolved according to the general dispute resolution provisions in the contract.

(2) If a health care provider disputes a health insurance issuer's written notification of recoupment and no contract exists between the health care provider and the health insurance issuer, the dispute shall be resolved as any other dispute under Civil Code Article 2299 et seq.

E. If the recoupment directly affects the payment responsibility of the insured, the health insurance issuer shall provide at the same time a revised explanation of benefits to the health care provider and the covered person for whose claim the recoupment is being made. Unless the recoupment of a health insurance claim payment directly affects the payment responsibility of the insured, such recoupment shall not result in any increased liability of an insured.

F. The provisions of this Section shall not apply to the Office of Group Benefits.

Acts 2001, No. 1096, §1; Acts 2003, No. 672, §1; Redesignated from R.S. 22:250.38 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1851 - Legislative intent

SUBPART C. PHARMACY AND PHARMACIST CLAIMS

§1851. Legislative intent

The legislature finds that making prompt and correct payment for prescription drugs, other products and supplies, and pharmacist services covered under insurance or other contracts that provide for pharmacy benefits is important to the health and welfare of its citizens. It is the intent of the legislature that payments for covered prescription drugs, other products and supplies, and pharmacist services provided by pharmacists and pharmacies be paid timely and based on payment calculations that reflect nationally recognized pricing references such as average wholesale price (AWP) and maximum allowable cost (MAC). It is the intent of the legislature that the provisions of this Subpart shall be interpreted to achieve these ends.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.51 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1852 - Definitions

§1852. Definitions

As used in this Subpart, the following terms shall be defined as follows:

NOTE: Paragraphs (1) through (9) effective until July 1, 2009. See Acts 2008, No. 755, §1, eff. July 1, 2009.

(1) "Commissioner" means the commissioner of insurance.

(2) "Department" means the Department of Insurance.

(3) "Electronic claim" means the transmission of data for purposes of payment of covered prescription drugs, other products and supplies, and pharmacist services in an electronic data format specified by a health insurance issuer and approved by the department.

(4) "Health insurance coverage" means benefits consisting of prescription drugs, other products and supplies, and pharmacist services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as prescription drugs, other products and supplies, and pharmacist services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer. However, "health insurance coverage" shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

(5) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. For purposes of this Subpart, a "health insurance issuer" shall include the Office of Group Benefits.

(6) "Pharmacist" means an individual currently licensed as a pharmacist by the Louisiana Board of Pharmacy to engage in the practice of pharmacy in this state.

(7) "Pharmacist services" means the filling and dispensing of prescription drugs or providing products and supplies, drug therapy, and other patient care services provided by a licensed pharmacist with the intent of achieving outcomes related to the cure, prevention, or management of a disease, elimination or reduction of patient's symptoms, or arresting or slowing of a disease process.

(8) "Pharmacy" or "pharmacies" means any appropriately licensed place within this state where prescription drugs are dispensed and pharmacist services are provided and any place outside of this state where prescription drugs are dispensed and pharmacist services are provided to residents of this state.

(9) "Uniform claim form" shall mean a form prescribed by rule by the department pursuant to R.S. 22:1824.

NOTE: Paragraphs (1) through (12) effective July 1, 2009. See Acts 2008, No. 755, §1, eff. July 1, 2009.

(1) "Claim" means a request by a pharmacist for payment by a health insurance issuer.

(2) "Commissioner" means the commissioner of insurance.

(3) "Department" means the Department of Insurance.

(4) "Electronic claim" means the transmission of data for purposes of payment of covered prescription drugs, other products and supplies, and pharmacist services in an electronic data format specified by a health insurance issuer and approved by the department.

(5) "Enrollee" or "insured" means an individual who is enrolled or insured by a health insurance issuer for health insurance coverage.

(6) "Health insurance coverage" means benefits consisting of prescription drugs, other products and supplies, and pharmacist services provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as prescription drugs, other products and supplies, and pharmacist services under any hospital or medical service policy or certificate, hospital or medical service plan contract, preferred provider organization agreement, or health maintenance organization contract offered by a health insurance issuer. However, "health insurance coverage" shall not include benefits due under Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

(7) "Health insurance issuer" means an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, unless preempted as an employee benefit plan under the Employee Retirement Income Security Act of 1974. For purposes of this Subpart, a "health insurance issuer" shall include the Office of Group Benefits.

(8) "Pharmacist" means an individual currently licensed as a pharmacist by the Louisiana Board of Pharmacy to engage in the practice of pharmacy in this state.

(9) "Pharmacist services" means the filling and dispensing of prescription drugs or providing products and supplies, drug therapy, and other patient care services provided by a licensed pharmacist with the intent of achieving outcomes related to the cure, prevention, or management of a disease, elimination or reduction of patient's symptoms, or arresting or slowing of a disease process.

(10) "Pharmacy" or "pharmacies" means any appropriately licensed place within this state where prescription drugs are dispensed and pharmacist services are provided and any place outside of this state where prescription drugs are dispensed and pharmacist services are provided to residents of this state.

(11) "Remittance advice" means a written or electronic communication explaining the health insurance issuer's action on each claim adjudicated by the issuer. Such communication is sent by a health insurance issuer or its agent to a retail or mail order pharmacist or his agent or retail or mail order pharmacy or its agent.

(12) "Uniform claim form" shall mean a form prescribed by rule by the department pursuant to R.S. 22:1824.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.52 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 755, §1, eff. July 1, 2009.



RS 22:1853 - Nonelectronic claims submission

§1853. Nonelectronic claims submission

A.(1) Any nonelectronic claim for payment for prescription drugs, other products and supplies, and pharmacist services submitted by a pharmacist or pharmacy within forty-five days of the date of service under a contract for provision of covered benefits with a health insurance issuer shall be paid not more than forty-five days from the date upon which a correctly completed uniform claim form is furnished, unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(2) Any nonelectronic claim for payment for prescription drugs, other products and supplies, and pharmacist services submitted by a pharmacist or pharmacy under a contract for provision of covered benefits with a health insurance issuer more than forty-five days after the date of service or resubmitted because the original claim was incomplete shall be paid not more than sixty days from the date upon which a correctly completed uniform claim form is furnished, unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

(3) Any other nonelectronic claim for payment for prescription drugs, other products and supplies, and pharmacist services, whether submitted for payment by an insured or enrollee or submitted by a pharmacist or pharmacy rendering covered services that are not otherwise payable to the pharmacist or pharmacy under contract with the health insurance issuer, shall be paid not more than thirty days from the date upon which a correctly completed uniform claim form is furnished to the health insurance issuer, unless just and reasonable grounds exist such as would put a reasonable and prudent businessman on his guard.

B.(1) Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of nonelectronic claim submissions. Such procedures shall include:

(a) A process for documenting the date of actual receipt of nonelectronic claims.

(b) A process for reviewing nonelectronic claims for accuracy and acceptability.

(2) Such procedures shall assure that all such nonelectronic claims received are reviewed for correct completion within a reasonable period of time.

(3) For any nonelectronic claim that is found to be incomplete or otherwise not payable, the health insurance issuer shall provide written notice of the reasons that the claim cannot be processed for payment within two business days from the date of reviewing such claim for completion.

C. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any claimant who is not paid within the time frames specified in this Section receives a late payment adjustment equal to one percent of the amount due. For any period greater than twenty-five days following the time frames specified in this Section, the health insurance issuer shall pay an additional late payment adjustment equal to one percent of the unpaid balance due for each month or partial month that such claim remains unpaid.

D. Health insurance issuers shall have appropriate procedures approved by the department to assure compliance with this Subpart. Such procedures shall include but shall not be limited to a plan for the acceptance of nonelectronic claim submissions to document the actual date of receipt and to prevent the loss of such claims.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.53 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1854 - Electronic claim submission standards

§1854. Electronic claim submission standards

A. Any claim for payment for covered prescription drugs, other products and supplies, and pharmacist services submitted by a pharmacist or pharmacy to a health insurance issuer as an electronic claim that is electronically adjudicated shall be paid not later than the fifteenth day after the date on which the claim was electronically adjudicated. If the governor declares a state of emergency pursuant to R.S. 29:724, the time period prescribed in this Subsection shall be interrupted during the continuance of the state of emergency for any claims office which is located in the territorial limits of the declared state of emergency.

B. Health insurance issuers shall have appropriate handling procedures approved by the department for the acceptance of electronic claim submissions. Such procedures shall include:

(1) A process for electronically dating the time and date of actual receipt of electronic claims.

(2) A process for reviewing electronic review of transmitted claims for accuracy and acceptability.

(3) A process for reporting all claims rejected during electronic transmission and the reason for the rejection.

C. Health insurance issuers shall establish appropriate procedures approved by the department to assure that any claimant who is not paid within the time frame specified in this Section receives a late payment adjustment equal to one percent of the amount due. For any period greater than twenty-five days following the time frames specified in this Section, the health insurance issuer shall pay an additional late payment adjustment equal to one percent of the unpaid balance due for each month or partial month that such claim remains unpaid.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.54 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1855 - Submission to health insurance issuer

§1855. Submission to health insurance issuer

A. For purposes of R.S. 22:1853, a claim shall be deemed to be submitted to the health insurance issuer when a nonelectronic claim is furnished to the health insurance issuer, its agent, or any other party that makes payment directly to the pharmacy or pharmacist, or the insured or enrollee, for the prescription drugs, other products and supplies, and pharmacist services identified on the nonelectronic claim.

B. For purposes of R.S. 22:1854, a claim shall be deemed to be submitted to a health insurance issuer when it is electronically submitted to the health insurance issuer, its agent, or any other party that makes payment directly to the pharmacy or pharmacist for the prescription drugs, other products and supplies, and pharmacist services identified on the electronic claim.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.55 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1856 - Thirty-day payment standard; limitations on claim filing and audits; remittance advice

§1856. Thirty-day payment standard; limitations on claim filing and audits; remittance advice

A. A health insurance issuer may elect to utilize a thirty-day payment standard for compliance with R.S. 22:1853 by providing written notice to the commissioner. Such notice shall be in a form prescribed by the commissioner and shall remain in effect until withdrawn in writing as may be required by the commissioner. Any health insurance issuer electing to utilize a thirty-day payment standard shall continue to meet all other requirements of this Subpart.

B. Health insurance issuers that limit the period of time that a pharmacist or pharmacy under contract for delivery of covered benefits has to submit claims for payment under R.S. 22:1853 or 1854 shall have the same limited period of time following payment of such claims to perform any review or audit for purposes of reconsidering the validity of such claims.

C. Each remittance advice generated by a health insurance issuer or its agent to a pharmacist or his agent or pharmacy or its agent shall be postmarked within seven business days of payment and shall include the following information, clearly identified and totaled for each claim listed:

(1) Unique enrollee or insured identification number.

(2) Patient claim number or patient account number.

(3) Date that the prescription was filled.

(4) National Drug Code.

(5) Quantity dispensed.

(6) Price submitted to the health insurance issuer or its contractor.

(7) Amount paid by the health insurance issuer or its contractor.

(8) Dispensing fee.

(9) Provider fee.

(10) Taxes.

(11) Enrollee or insured liability, specifying any coinsurance, deductible, copayment, or noncovered amount.

(12) Any amount adjusted by the health insurance issuer or its contractor and the reason for adjustment.

(13) Any other deduction or charge, listed separately.

(14) A toll-free telephone number for assistance with the remittance advice.

D. The provisions of Subsection C of this Section shall not be construed to require the adoption of any particular form of remittance advice which is otherwise in compliance with the provisions of this Section.

E. No remittance advice shall contain any information that would cause a violation of the Health Insurance Portability and Accountability Act (42 U.S.C. 1320 et seq.). All electronic remittance advices shall follow the ANSI X12N 835 HIPAA Standard Transaction file format or any subsequent standards that are required.

F. No health insurance issuer or its agent shall unilaterally determine the amount of any processing fee on each claim but shall decide that amount in conjunction with the affected pharmacist or pharmacy.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.56 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 755, §1, eff. July 1, 2009; Acts 2010, No. 467, §1, eff. Jan. 1, 2011.

NOTE: Heading of §1856 changed to "Thirty-day payment standard; limitations on claim filing and audits; remittance advice" on July 1, 2009. See Acts 2008, No. 755, §1, eff. July 1, 2009.



RS 22:1856.1 - Pharmacy record audits; recoupment; appeals

§1856.1. Pharmacy record audits; recoupment; appeals

A. As used in this Section, "entity" means a managed care company, insurance company, third-party payor, or the representative of the managed care company including a pharmacy benefit manager, insurance company, or third-party payor.

B. Notwithstanding any other provision of law to the contrary, when an onsite audit of the records of a pharmacy is conducted by an entity, the audit shall be conducted in accordance with the following criteria:

(1) The audit may not take place during the first five days of the month.

(2) No entity shall conduct an on-site audit at a particular pharmacy more than one time annually. However, the provisions of this Paragraph shall not apply when an entity must return to a pharmacy to complete an audit already in progress, or there is an identified history of errors, an identified activity which a reasonable man would believe to be inappropriate, or illegal activity that the entity has brought to the attention of the pharmacy owner or corporate headquarters of the pharmacy.

(3)(a) The entity or any vendor or subcontractor of the entity which conducts the initial onsite audit shall give the pharmacy notice at least two weeks before conducting the initial onsite audit for each audit cycle.

(b) If the audit, review, or investigation is initiated based on or involves alleged fraud or willful misrepresentation, notice before the initial on-site audit is not mandatory where it could impede the audit, review, or investigation.

(4)(a)(i) Any clerical or record-keeping error, such as a typographical error, scrivener's error, or computer error, regarding a required document or record shall not necessarily constitute fraud.

(ii) A claim arising pursuant to the provisions of this Section may be subject to recoupment.

(b) No claim arising pursuant to the provisions of this Section shall be subject to criminal penalties without proof of intent to commit fraud.

(5) A pharmacy may provide the records of a hospital, physician, or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication for purposes of supporting the pharmacy record with respect to orders or refills of a legend or narcotic drug.

(6) Each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies audited by the entity.

(7)(a) The preliminary audit report shall be delivered to the pharmacy within ninety days after conclusion of the audit.

(b) A pharmacy shall be allowed at least thirty days following receipt of the preliminary audit report in which to initiate an appeal to address any discrepancy found during an on-site audit, as provided in Subsection E of this Section.

(c) A final audit report shall be delivered to the pharmacy within one hundred twenty days after receipt of the preliminary audit report or notice of appeal, whichever is later.

(d) Each entity conducting an audit shall make available a copy of the final audit report to the plan sponsor upon request or as otherwise required by contractual agreement.

(8) Any audit which involves clinical judgment shall be conducted by or in consultation with a licensed pharmacist.

(9) Interest on recoupment debts shall not accrue during the audit or appeal period.

(10) If the audit is conducted by a vendor or subcontractor of an entity, the vendor or subcontractor shall identify to the pharmacy the entity on whose behalf the audit is being conducted without necessity of this information being requested by the pharmacy.

(11) The audit shall be based only on information obtained by the entity conducting the audit and not based on any audit report or other information gained from an audit conducted by a different auditing entity. Nothing in this Paragraph shall prohibit an auditing entity from using an earlier audit report prepared by that auditing entity for the same pharmacy. Except as required by state or federal law, an entity conducting an audit may have access to a pharmacy's previous audit report only if the previous report was prepared by that entity.

C.(1) Recoupment of any disputed funds, or repayment of funds to the entity by the pharmacy if permitted pursuant to contractual agreement, shall occur after final disposition of the audit, including the appeals process. Recoupment shall not be based on documentation requirements in addition to or exceeding requirements for creating or maintaining documentation prescribed by the Louisiana Board of Pharmacy; or on a requirement that a pharmacy or pharmacist perform a professional duty in addition to or exceeding professional duties prescribed by the Louisiana Board of Pharmacy.

(2) The provisions of this Section shall not apply in cases of United States Food and Drug Administration regulation or manufacturer safety programs.

(3)(a) The full amount of any recoupment on an audit shall be refunded to the responsible party.

(b) Except as provided in this Subsection, a charge or assessment for an audit shall not be based, directly or indirectly, on amounts recouped.

(c) Nothing in this Subsection shall be construed to prevent the entity conducting the audit from charging or assessing the responsible party, directly or indirectly, based on amounts recouped if both of the following conditions are met:

(i) The responsible party and the entity have a contract that explicitly states the percentage charge or assessment to the responsible party.

(ii) A commission or other payment to an agent or employee of the entity conducting the audit is not based, directly or indirectly, on amounts recouped.

(4) Before recoupment of funds may be made based on an audit finding overpayment or underpayment, a final audit report shall be distributed.

D.(1) No pharmacy shall be subject to recoupment of any portion of the reimbursement for the dispensed product of a prescription unless one or more of the following has occurred:

(a) The pharmacy has engaged in fraudulent activity or other intentional and willful misrepresentation, as evidenced by a review of claims data or statements, physical review, or any other investigative method.

(b) The pharmacy has engaged in dispensing in excess of the benefit design, as established by the plan sponsor.

(c) The pharmacy has not filled prescriptions in accordance with the prescriber's order.

(d) The pharmacy has received an actual overpayment.

(2) Recoupment of claims shall be based on the actual financial harm to the entity or on the actual overpayment or underpayment. A finding of an overpayment that is the result of dispensing in excess of the benefit design, as established by the plan sponsor, shall be calculated as the difference between what was dispensed in accordance with the prescriber's orders and the dispensing requirements as set forth by the benefit design. Calculations of overpayments shall not include dispensing fees unless one or more of the following conditions has been satisfied:

(a) A prescription was not actually dispensed.

(b) The prescriber denied authorization.

(c) The prescription dispensed was a medication error by the pharmacy.

(d) The identified overpayment is based solely on an extra dispensing fee.

(e) The pharmacy was noncompliant with program guidelines.

(f) There was insufficient documentation.

E.(1) Each entity conducting an audit shall establish an appeal process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity.

(2) If, following an appeal, the entity finds that an unfavorable audit report or any portion of an unfavorable audit report is unsubstantiated, the entity shall dismiss the audit report or the unsubstantiated portion of the audit report without any further proceedings.

(3) No interest shall be charged to the entity during the appeal period.

(4) Following the final audit report, and if not otherwise provided for in the provider contract, either party may seek mediation to address outstanding disagreements.

(5) Notwithstanding any other provision of law to the contrary, the agency conducting the audit shall not use the accounting practice of extrapolation in calculating recoupment or penalties for audits, unless otherwise agreed to by the pharmacy or mandated by a government agency or in the case of fraud.

F. Unless otherwise provided for in the network agreement, pharmacies or payors may seek mediation to resolve contractual disputes related to pricing or on-site audits.

G. This Section shall not apply to:

(1) Any quality assurance review, as defined by the time period prior to the reimbursement by the entity to the pharmacy.

(2) An investigation that is initiated based on or that involves suspected or alleged fraud, willful misrepresentation, or abuse.

(3) Any federally funded activity specifically preempted by law or rule.

(4) Any audit conducted pursuant to the participation of a pharmacy in the Louisiana Medicaid Program.

Acts 2012, No. 856, §1; Acts 2014, No. 502, §1, eff. June 5, 2014.

NOTE: See Acts 2012, No. 856, §3, relative to applicability.



RS 22:1857 - Prescription drugs, products, and supplies; use of index

§1857. Prescription drugs, products, and supplies; use of index

A. Reimbursement under a contract to a pharmacist or pharmacy for prescription drugs and other products and supplies that is calculated according to a formula that uses a nationally recognized reference in the pricing calculation shall use the most current nationally recognized reference price or amount in the actual or constructive possession of the health insurance issuer, its agent, or any other party responsible for reimbursement for prescription drugs and other products and supplies on the date of service shown on the claim.

B. Health insurance issuers, their agents, and other parties responsible for reimbursement for prescription drugs and other products and supplies shall be required to update the nationally recognized reference prices or amounts used for calculation of reimbursement for prescription drugs and other products and supplies no less than every three business days.

C. Any health insurance issuer, agent, or other party responsible for reimbursement for prescription drugs and other products and supplies that does not comply with the requirements of Subsection A or B of this Section shall be subject to the late payment adjustment provisions of R.S. 22:1854(C) to the extent of any amount not paid in accordance with the requirements of this Section.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.57 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1857.1 - Third-party contracts with pharmacies

§1857.1. Third-party contracts with pharmacies

A. Notwithstanding any provision of law to the contrary, an organization that negotiates with a pharmacy or pharmacies, and an organization that represents an independent pharmacy or a group of independent pharmacies, shall provide to each pharmacy that the organization represents a copy of any new contract, provider agreement, amendment to such contract or agreement, or other provider documentation concerning the pharmacy's network participation with a third-party payor.

B. In addition to the penalties provided in R.S. 22:1860, any violation of the provisions of Subsection A of this Section shall be deemed an unfair or deceptive act and practice pursuant to R.S. 22:1961 et seq. and shall be subject to the penalties provided therein.

Acts 2014, No. 490, §1.



RS 22:1858 - Coordination of benefits

§1858. Coordination of benefits

A. Coordination of benefit requirements adopted by health insurance issuers shall, at a minimum, adhere to the following requirements:

(1) No plan shall contain a provision that its benefits are "always excess" or "always secondary" except in accordance with rules adopted by the commissioner pursuant to this Subpart.

(2) A coordination of benefit provision may not be used that permits a plan to reduce its benefits on the basis of any of the following:

(a) That another plan exists and the covered person did not enroll in the plan.

(b) That a person is or could have been covered under another plan, except with respect to Part B of Medicare.

(c) That a person has elected an option under another plan providing a lower level of benefits than another option that could have been elected.

B. The commissioner shall be authorized to adopt such reasonable regulations as necessary for determining the order of benefit payments when a person is covered by two or more plans of health insurance coverage.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.58 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1859 - Recoupment of health insurance claims payments

§1859. Recoupment of health insurance claims payments

A. As used in this Section, "recoupment" shall mean a reduction, offset, adjustment, or other act to lower or lessen the payment of a claim or any other amount owed to a pharmacy or pharmacist for any reason unrelated to that claim or other amount owed to a pharmacy or pharmacist.

B. Prior to any recoupment unrelated to a claim for payment of prescription drugs, other products and supplies, and pharmacist services provided by a pharmacy or pharmacist or any other amount owed by a health insurance issuer to a pharmacy or pharmacist, the health insurance issuer shall provide the pharmacy or pharmacist written notification that includes the name of the patient, the date or dates of provision of prescription drugs, other products and supplies, and pharmacist services, and an explanation of the reason for recoupment. A pharmacy or pharmacist shall be allowed thirty days from receipt of written notification of recoupment to appeal the health insurance issuer's action and to provide the health insurance issuer the name of the patient, the date or dates of provision of prescription drugs, other products and supplies, pharmacist services, and an explanation of the reason for the appeal.

C.(1) When a pharmacy or pharmacist fails to respond timely and in writing to a health insurance issuer's written notification of recoupment, the health insurance issuer may consider the recoupment accepted.

(2) If a recoupment is accepted, the pharmacy or pharmacist may remit the agreed amount to the health insurance issuer at the time of any written notification of acceptance or may permit the health insurance issuer to deduct the agreed amount from future payments due to the pharmacy or pharmacist.

D.(1) If a pharmacy or pharmacist disputes a health insurance issuer's written notification of recoupment and a contract exists between the pharmacy or pharmacist and the health insurance issuer, the dispute shall be resolved according to the general dispute resolution provisions in the contract.

(2) If a pharmacy or pharmacist disputes a health insurance issuer's written notification of recoupment and no contract exists between the pharmacy or pharmacist and the health insurance issuer, the dispute shall be resolved as any other dispute under Civil Code Article 2299 et seq.

E. If the recoupment directly affects the payment responsibility of the insured, the health insurance issuer shall provide at the same time a revised explanation of benefits to the pharmacy or pharmacist and the covered person for whose claim the recoupment is being made. Unless the recoupment of a health insurance claim payment directly affects the payment responsibility of the insured, such recoupment shall not result in any increased liability of an insured.

F. For purposes of this Section, a health insurance issuer shall include, in addition to the health insurance issuer, its agent, or any other party that makes payment directly to a pharmacy or pharmacist for prescription drugs, other products and supplies, and pharmacist services identified on a claim.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.59 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1860 - Violations; cease and desist orders; penalties

§1860. Violations; cease and desist orders; penalties

A. Whenever the commissioner has reason to believe that any health insurance issuer is not in full compliance with the requirements of this Subpart, he shall notify such issuer in accordance and compliance with R.S. 49:961 and, after notice, the commissioner shall issue and cause to be served an order requiring the health insurance issuer to cease and desist from any violation and order any one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, not to exceed an aggregate penalty of one hundred thousand dollars. However, if the health insurance issuer knew or reasonably should have known that it was in violation of this Subpart, the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state if it knew or reasonably should have known it was in violation of this Subpart. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

B. Any health insurance issuer who violates a cease and desist order issued by the commissioner pursuant to this Section and in accordance with R.S. 49:961 while such order is in effect shall, after notice, be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of the certificate of authority of the health insurance issuer to operate in this state. However, notice of any such violation by the Office of Group Benefits shall be submitted to the governor and the chairmen of the House Committee on Appropriations and the Senate Committee on Finance.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Acts 2005, No. 209, §1, eff. July 1, 2005; Redesignated from R.S. 22:250.60 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1861 - Regulations

§1861. Regulations

The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Subpart. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.61 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1862 - Applicability

§1862. Applicability

The provisions of Subpart B of Part II of this Chapter, R.S. 22:1831 et seq., shall not apply to this Subpart.

Acts 2004, No. 876, §1, eff. Jan. 1, 2005; Redesignated from R.S. 22:250.62 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1863 - Definitions

SUBPART C-1. PHARMACY BENEFIT MANAGER'S MAINTENANCE

AND USE OF MAXIMUM ALLOWABLE COST LISTS

FOR PRESCRIPTION DRUGS

§1863. Definitions

As used in this Subpart, the following definitions shall apply:

(1) "Maximum Allowable Cost List" means a listing of the National Drug Code used by a pharmacy benefits manager setting the maximum allowable cost on which reimbursement to a pharmacy or pharmacist may be based.

(2) "NDC" means the National Drug Code, a numerical identifier assigned to all prescription drugs.

(3) "Pharmacist" means a licensed pharmacist as defined in R.S. 22:1852(8).

(4) "Pharmacist services" means products, goods, or services provided as a part of the practice of pharmacy as defined in R.S. 22:1852(9).

(5) "Pharmacy" means any appropriately licensed place where prescription drugs are dispensed as defined in R.S. 22:1852(10).

(6) "Pharmacy benefits manager" means an entity that administers or manages a pharmacy benefits plan or program.

(7) "Pharmacy benefits plan" or "pharmacy benefits program" means a plan or program that pays for, reimburses, covers the cost of, or otherwise provides for pharmacist services to individuals who reside in or are employed in Louisiana.

Acts 2014, No. 391, §1.



RS 22:1864 - Requirements for use of the NDC by a pharmacy benefits manager

§1864. Requirements for use of the National Drug Code by a pharmacy benefits manager

A. Before a pharmacy benefits manager places or continues a particular NDC or Maximum Allowable Cost List, the following requirements shall be met:

(1) The prescription drug to which the NDC is assigned shall be listed as "A" or "B" rated in the most recent version of the FDA's Approved Drug Products with Therapeutic Equivalence Evaluations, also known as the Orange Book, or have an "NR" or "NA" rating or a similar rating by a nationally recognized reference.

(2) The prescription drug to which the NDC is assigned shall be available for purchase by pharmacies in the state from national or regional wholesalers.

(3) The prescription drug to which the NDC is assigned shall not be considered obsolete.

B. A pharmacy benefits manager shall be required to:

(1) Provide access to its Maximum Allowable Cost List to each pharmacy subject to the list.

(2) Update its Maximum Allowable Cost List on a timely basis, but in no event longer than seven calendar days from a change in the methodology on which the Maximum Allowable Cost List is based or in the value of a variable involved in the methodology.

(3) Provide a process for each pharmacy subject to the list to review an update to the Maximum Allowable Cost List.

Acts 2014, No. 391, §1.



RS 22:1865 - Appeals

§1865. Appeals

A. The pharmacy benefits manager shall provide a reasonable administrative appeal procedure to allow pharmacies to challenge maximum allowable costs for a specific NDC or NDCs as not meeting the requirements of this Subpart or being below the cost at which the pharmacy may obtain the NDC. Within seven business days after the applicable fill date, a pharmacy may file an appeal by following the appeal process as provided for in this Subpart. The pharmacy benefits manager shall respond to a challenge within seven business days after receipt of the challenge.

B. If an appeal made pursuant to this Section is upheld, the pharmacy benefits manager shall take the following actions:

(1) Make the change in the Maximum Allowable Cost List.

(2) Permit the challenging pharmacy or pharmacist to reverse and rebill the claim in question.

(3) Make the change effective for each similarly situated pharmacy as defined by the payor subject to the Maximum Allowable Cost List.

C. If an appeal made pursuant to this Section is denied, the pharmacy benefits manager shall provide the challenging pharmacy or pharmacist the NDC number from national or regional wholesalers operating in Louisiana.

D. A violation of this Subpart shall be deemed an unfair or deceptive act and practice pursuant to R.S. 22:1961 et seq.

Acts 2014, No. 391, §1.



RS 22:1871 - Short title

SUBPART D. HEALTH CARE CONSUMER BILLING

AND DISCLOSURE PROTECTION ACT

§1871. Short title

This Subpart shall be known and may be cited as the "Health Care Consumer Billing and Disclosure Protection Act".

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.41 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1872 - Definitions

§1872. Definitions

As used in this Subpart:

(1) "Activity statement" means any written communication from a health care provider that advises an enrollee or insured of covered health care services that have been billed to a health insurance issuer.

(2) "Base health care facility" means a facility or institution providing health care services, including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting that has entered into a contract or agreement with a facility-based physician. Pursuant to such contract or agreement, the facility-based physician agrees to provide required health care services to those enrollees or insureds presenting at such facility, within the scope of the physician's respective specialty.

(3) "Bill" means any written or electronic communication that sets forth the amount owed by an enrollee or insured.

(4) "Commissioner" means the commissioner of insurance.

(5) "Consolidated activity statement and bill" means any written or electronic communication from a health care provider that advises an enrollee or insured of covered health care services that have been billed to a health insurance issuer and which sets forth an amount owed by an enrollee or insured.

(6) "Contracted health care provider" means a health care provider that has entered into a contract or agreement directly with a health insurance issuer or with a health insurance issuer through a network of providers for the provision of covered health care services.

(7) "Contracted reimbursement rate" means the aggregate maximum amount that a contracted health care provider has agreed to accept from all sources for provision of covered health care services under the health insurance coverage applicable to the enrollee or insured.

(8) "Covered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are either covered and payable under the terms of health insurance coverage or required by law to be covered.

(9) "Discount billing" means any written or electronic communication issued by a contracted health care provider that appears to attempt to collect from an enrollee or insured an amount in excess of the contracted reimbursement rate for covered services.

(10) "Dual billing" means any written or electronic communication issued by a contracted health care provider that sets forth any amount owed by an enrollee or insured that is a health insurance issuer liability.

(11) "Enrollee" or "insured" means a person who is enrolled in or insured by a health insurance issuer for health insurance coverage.

(12) "Explanation of benefits" means any written communication clearly identified as issued by the health insurance issuer or its agent that contains information regarding coverage, payment, or other information regarding current status of a claim submitted to the health insurance issuer or its agent.

(13) "Facility-based physician" means a physician licensed to practice medicine who is required by the base health facility to provide services in a base health care facility as an anesthesiologist, hospitalist, intensivist, neonatologist, pathologist, radiologist, emergency room physician, or other on-call physician who is required by the base health care to provide covered health care services related to an emergency medical condition as defined in R.S. 22:1122.

(14) "Health care facility" means a facility or institution providing health care services including but not limited to a hospital or other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing facility, inpatient hospice facility, residential treatment center, diagnostic, laboratory, or imaging center, or rehabilitation or other therapeutic health setting. A health care facility may also be a base health care facility.

(15) "Health care professional" means a physician or other health care practitioner licensed, certified, or registered to perform specified health care services consistent with state law.

(16) "Health care provider" or "provider" means a health care professional or a health care facility or the agent or assignee of such professional or facility.

(17) "Health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(18) "Health insurance coverage" means benefits consisting of medical care provided or arranged for directly, through insurance or reimbursement, or otherwise, and includes health care services paid for under any plan, policy, or certificate of insurance.

(19) "Health insurance issuer" means any entity that offers health insurance coverage through a policy or certificate of insurance subject to state law that regulates the business of insurance. For purposes of this Subpart, a "health insurance issuer" shall include a health maintenance organization, as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, nonfederal government plans subject to the provisions of Subpart B of this Part, and the Office of Group Benefits.

(20)(a) "Health insurance issuer liability" means the contractual liability of a health insurance issuer for covered health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(b) In the case of a contracted health care provider, "health insurance issuer liability" is the contracted reimbursement rate reduced by the patient responsibility, which includes coinsurance, copayments, deductibles, or any other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable for the covered service.

(c) In the case in which a contracted reimbursement rate has not been established, "health insurance issuer liability" is the liability pursuant to the plan or policy provisions between a health insurance issuer and their enrollee or insured for the covered service.

(d) In the case of noncontracted facility-based physicians providing covered health care services at a base health care facility, "health insurance insurer liability" is the amount as determined pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(21) "Network of providers" or "network" means an entity other than a health insurance issuer that, through contracts with health care providers, provides or arranges for access by groups of enrollees or insureds to health care services by health care providers who are not otherwise or individually contracted directly with a health insurance issuer.

(22) "Noncontracted health care provider" means a health care provider that has not entered into a contract or agreement with a health insurance issuer or network of providers for the provision of covered health care services.

(23) "Noncovered health care services" means services, items, supplies, or drugs for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease that are neither covered under the terms of health insurance coverage nor required by law to be covered.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.42 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1873 - Notice requirements

§1873. Notice requirements

A. Provider notice requirements shall be as follows:

(1)(a) Any activity statement received by an enrollee or insured from a contracted health care provider shall clearly delineate the amount billed to the health insurance issuer for covered health care services and shall contain the following language conspicuously displayed on the front of such activity statement in at least twelve-point boldface capital letters:

"NOTICE:

THIS IS NOT A BILL. DO NOT PAY. IF IT IS DETERMINED THAT THIS SERVICE OR A PORTION OF THESE SERVICES IS NOT PAYABLE BY YOUR HEALTH PLAN, YOU WILL BE RESPONSIBLE."

(b) A provider may revise or update any activity statement to the enrollee or insured based on the status of the health insurance issuer's liability.

(2) Any bill received by an enrollee or insured from a contracted health care provider shall clearly delineate the amount that is owed by the enrollee or insured, based on the contracted reimbursement rate, and shall contain the following language conspicuously displayed on the front of such bill in at least twelve-point boldface capital letters:

"NOTICE:

THIS IS A BILL. BASED UPON INFORMATION FROM YOUR HEALTH PLAN, YOU OWE THE AMOUNT SHOWN."

(3) Any consolidated activity statement and bill received by an enrollee or insured from a contracted health care provider shall clearly delineate the amount owed by the enrollee or insured and the amount billed to the health insurance issuer. A consolidated activity statement and bill shall comply with Paragraph (2) of this Subsection.

(4) In the event that any overstatement in the amount owed by the enrollee or insured in any bill or in any consolidated activity statement and bill is based on information received from a health insurance issuer, the contracted health care provider shall not be in violation of this Subpart.

(5) Any written or electronic notice, publication, or document issued by or on behalf of a health care facility that identifies any health insurance issuer or network of providers with which the health care facility is a contracted health care provider shall state that facility-based physicians providing health care services at the facility may not be contracted health care providers. The facility shall make specific information on contracted or noncontracted physicians available on request from an enrollee or insured.

B. Health insurance issuer notice requirements shall be as follows:

(1) Each health insurance identification card issued by a health insurance issuer shall contain sufficient information to clearly identify the health insurance issuer.

(2) Each policy, certificate of insurance, and health insurance identification card issued by a health insurance issuer shall contain or be accompanied by the following notice to enrollees or insureds:

"NOTICE:

YOUR SHARE OF THE PAYMENT FOR HEALTH CARE SERVICES MAY BE BASED ON THE AGREEMENT BETWEEN YOUR HEALTH PLAN AND YOUR PROVIDER. UNDER CERTAIN CIRCUMSTANCES, THIS AGREEMENT MAY ALLOW YOUR PROVIDER TO BILL YOU FOR AMOUNTS UP TO THE PROVIDER'S REGULAR BILLED CHARGES."

(3) Any written or electronic notice, publication, or document issued by or on behalf of a health insurance issuer or through a network of providers to an enrollee or insured that identifies contracted health care providers shall state that facility-based physicians may not be contracted health care providers. The health insurance issuer shall make specific information on contracted and noncontracted facility-based physicians available on request from an enrollee or insured.

(4) A health insurance issuer shall update its list of contracted health care providers on at least an annual basis and shall make the current version available to enrollees or insureds on request.

(5) In the event that a health insurance issuer determines that any amount due a health care provider is the responsibility of the enrollee or insured, the health insurance issuer shall specifically set forth, in its explanation of benefits, the contracted reimbursement rate and clearly identify the amount due from the enrollee or insured and the reasons therefor. The health insurance issuer shall determine the responsibility of the enrollee or insured based on the contracted reimbursement rate.

(6) To the extent that a health insurance issuer determines that additional information is needed for payment, the health insurance issuer shall notify the health care provider and the enrollee or insured in writing regarding the information needed and identify the party responsible for furnishing such information. In the event that the enrollee or insured is the party responsible for providing such additional information and the enrollee or insured does not provide the requested information to the health insurance issuer within forty-five days from the date of such notification, the health care provider may bill the enrollee or insured for services at the contracted reimbursement rate when a contract exists.

C. If the patient approves in advance and in writing the charges for which the patient will be responsible, nothing in this Section shall be construed to prevent a dental patient from choosing any type, form, or quality of dental procedure that is a noncovered health care service.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Acts 2004, No. 607, §1; Redesignated from R.S. 22:250.43 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1874 - Billing by contracted health care providers

§1874. Billing by contracted health care providers

A.(1) A contracted health care provider shall be prohibited from discount billing, dual billing, attempting to collect from, or collecting from an enrollee or insured a health insurance issuer liability or any amount in excess of the contracted reimbursement rate for covered health care services.

(2) No contracted health care provider shall bill, attempt to collect from, or collect from an enrollee or insured any amounts other than those representing coinsurance, copayments, deductibles, noncovered or noncontracted health care services, or other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable.

(3) However, in the event that any billing, attempt to collect from, or the collection from an enrollee or insured of any amount other than those representing copayment, deductible, coinsurance, payment for noncovered or noncontracted health care services, or other amounts identified by the health insurance issuer as the liability of the enrollee or insured is based on information received from a health insurance issuer, the contracted health care provider shall not be in violation of this Subsection.

(4) A health insurance issuer contracting with a network of providers is obligated to pay to a contracted health care provider the contracted reimbursement rate of the network identified on the member identification card of the enrollee or insured, pursuant to R.S. 40:2203.1, and established by the contract between the network of providers and the contracted health care provider. The payor must comply with all provisions of the specific network contract. To the extent that a health insurance issuer does not pay to the health care provider an amount equal to the health insurance issuer liability, the contracted health care provider may collect the difference between the amount paid by the health insurance issuer and the health insurance issuer liability from the enrollee or insured. Any such collection efforts shall not constitute a violation of this Subpart.

(5)(a) Under certain circumstances and when the provisions of Subparagraph (b) of this Paragraph are met, a health insurance issuer contracting with a group of physicians that bills a health insurance issuer utilizing a group identification number, such as the group federal tax identification number or the group National Provider Identifier as set forth in 45 CFR162.402 et seq., shall pay the contracted reimbursement rate of the physician group for covered health care services rendered by a new physician to the group, without health care provider credentialing as described in R.S. 22:1009. This provision shall apply in either of the following circumstances:

(i) When the new physician has already been credentialed by the health insurance issuer and the physician's credentialing is still active with the issuer.

(ii) When the health insurance issuer has received the required credentialing application and information, including proof of active hospital privileges, from the new physician and the issuer has not notified the physician group that credentialing of the new physician has been denied.

(b) A health insurance issuer shall comply with the provisions of Subparagraph (a) of this Paragraph no later than thirty days after receipt of a written request from the physician group. The written request shall include a statement that the physician group agrees that all contract provisions, including the provision holding covered persons harmless for charges beyond reimbursement by the issuer and deductible, coinsurance and copayments, apply to the new physician. Such compliance shall apply to any claims for covered services rendered by the new physician to covered persons on dates of service no earlier than the date of the written request from the physician group.

(c) Compliance by a health insurance issuer with the provisions of Subparagraph (a) of this Paragraph shall not be construed to mean that a physician has been credentialed by an issuer or that the issuer is required to list the physician in a directory of contracted physicians.

(d) If, upon compliance with Subparagraph (a) of this Paragraph, a health insurance issuer completes the credentialing process on the new physician and determines that the physician does not meet the issuer's credentialing requirements, the following actions shall be permitted:

(i) The health insurance issuer may recover from the physician or the physician group an amount equal to the difference between appropriate payments for in-network benefits and out-of-network benefits provided that the health insurance issuer has notified the applicant physician of the adverse determination and provided that the health insurance issuer has initiated action regarding such recovery within thirty days of the adverse determination.

(ii) The physician or the physician group may retain any deductible, coinsurance or copayment collected or in the process of being collected as of the date of receipt of the issuer's determination, so long as the amount is not in excess of the amount owed by the insured or enrollee for out-of-network services.

B. No contracted health care provider may maintain any action at law against an enrollee or insured for a health insurance issuer liability or for payment of any amount in excess of the contracted reimbursement rate for such services. In the event of such an action, the prevailing party shall be entitled to recover all costs incurred, including reasonable attorney fees and court costs. However, nothing in this Subsection shall be construed to prohibit a contracted health care provider from maintaining any action at law against an enrollee or insured after a health insurance issuer determines that the health insurance issuer is not liable for the health care services rendered.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.44 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 897, §1, eff. Jan. 1, 2011.



RS 22:1875 - Billing by noncontracted facility-based physicians providing services in a base health care facility

§1875. Billing by noncontracted facility-based physicians providing services in a base health care facility

If a facility-based physician who is a noncontracted health care provider provides health care services in a base health care facility to an enrollee or insured and files a claim with a health insurance issuer for such facility-based services, the health insurance issuer shall provide the facility-based physician with an explanation of benefits as to any payment determination thereof. Nothing contained in this Subpart shall supercede the provisions of R.S. 22:263(D).

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.45 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1876 - Correction of credit records

§1876. Correction of credit records

Any contracted health care provider who files, refers, or sends a report to a credit reporting agency for nonpayment by an enrollee or insured of any amount that he is prohibited by R.S. 22:1874(A) from billing or collecting shall assist in correcting the credit record of the enrollee or insured by providing a letter to the credit reporting agency and to the enrollee or insured. Such letter shall state that such amount is not due from the enrollee or insured to the contracted health care provider. If such letter is not sent within ten days of receipt of written notice from the enrollee or insured, the health insurance issuer, or the commissioner, the contracted health care provider shall be liable for all reasonable costs, including reasonable attorney fees and court costs, incurred by the enrollee or insured with correcting such erroneous credit record.

Acts 2003, No. 1157, §1, eff. Jan.1, 2004; Redesignated from R.S. 22:250.46 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1877 - Complaint notice; billing correction and refund; penalty

§1877. Complaint notice; billing correction and refund; penalty

A.(1) Any enrollee or insured who receives a bill or consolidated activity statement and bill from a contracted health care provider in violation of R.S. 22:1874(A), or a health insurance issuer acting on behalf of an enrollee or insured, may file a complaint with the Consumer Protection Division of the Department of Justice.

(2) The enrollee or insured, or health insurance issuer acting on behalf of the enrollee or insured, shall provide to the attorney general a copy of the original bill or consolidated activity statement and bill issued pursuant to R.S. 22:1873 and such additional information that may be requested by the attorney general, documenting an attempt by a contracted health care provider to collect or the collection of any amount from the enrollee or insured that is the liability of the health insurance issuer or that is in excess of the contracted reimbursement rate. In the event it is determined that billing activity was based on information received from the health insurance issuer, the contracted health care provider shall not be in violation, and the attorney general shall refer the violation to the commissioner.

(3) If the attorney general concludes, based on the information submitted, that a contracted health care provider has attempted to collect, or collected, any amount from the enrollee or insured that is the liability of the health insurance issuer or that is in excess of the contracted reimbursement rate, the attorney general may pursue remedies as provided for in R.S. 51:1401 et seq., beginning with a notice of unfair trade practices.

(4) Any contracted health care provider who has demanded or received payment from an enrollee or insured for any amount which he is prohibited from billing or collecting by R.S. 22:1874(A) shall correct his billing and refund any such amount paid within forty-five days of service of the notice of unfair trade practices.

(5) The notice of unfair trade practices shall be satisfied by the attorney general within thirty days of receipt of information from the contracted health care provider that shows that any such billing or collection efforts were not in violation of R.S. 22:1874(A).

(6) In the event that a contracted health care provider fails to comply with a notice of unfair trade practices, the attorney general may proceed in accordance with the Unfair Trade Practices and Consumer Protection Law, R.S. 51:1401 et seq.

B.(1) Any enrollee or insured or contracted health care provider or noncontracted facility-based physicians providing services in a base health care facility who identifies that a health insurance issuer is in violation of R.S. 22:1871 through 1876 shall be entitled to request a cease and desist order from the commissioner of insurance as provided in this Subsection.

(2) The enrollee, insured, contracted health care provider, or noncontracted facility-based physicians providing services in a base health care facility shall provide to the commissioner documentation of such violation.

(3) If the commissioner concludes, based on the information submitted, that a health insurance issuer has violated this Section, the commissioner shall, within sixty days of receipt of such information, issue to such health insurance issuer a written order directing the health insurance issuer to cease and desist such violation.

(4) Any health insurance issuer shall correct such violation within forty-five days of service of the cease and desist order issued by the commissioner.

(5) The cease and desist order shall be rescinded by the commissioner within ten days of receipt of information from the health insurance issuer that it was not in violation.

(6) In the event that a health insurance issuer fails to comply with the cease and desist order issued by the commissioner, the commissioner may subsequently subject the health insurance issuer to a fine of fifty percent of any amount in violation of R.S. 22:1875 up to a maximum fine of one thousand dollars per claim, or for such violations not related to a reimbursement amount, a fine of one thousand dollars per violation.

C. The commissioner shall not be authorized to issue a cease and desist order or to levy a fine against the Office of Group Benefits. If the commissioner concludes, based on the information submitted, that the Office of Group Benefits has violated this Section, the commissioner shall, within sixty days of receipt of such information, notify the commissioner of administration in writing.

Acts 2003, No. 1157, §1, eff. Jan. 1, 2004; Redesignated from R.S. 22:250.47 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1878 - Exception

§1878. Exception

Regardless of any contractual provisions contained in a health insurance contract or plan delivered in this state, should a patient receive a dental diagnosis from a contracted provider for which the patient qualifies for a covered dental service pursuant to the patient's health plan, the patient may choose either of the following:

(1) The covered service designated by the patient's health or dental plan for treatment of the condition diagnosed.

(2) An alternate type, form, or quality of a dental procedure to treat the diagnosed condition which procedure is of equal or greater price, provided that the patient approves the alternate procedure in advance and in writing. For alternate services or procedures provided pursuant to this Subsection, the provider shall be paid for the dental procedure as follows:

(a) The insurer shall pay the amount due for the covered procedure which was an approved service for the treatment of the diagnosed condition.

(b) The patient shall pay that amount which is the difference between the amount of the covered service and the amount of the chosen alternate service or procedure.

Acts 2004, No. 607, §1; Redesignated from R.S. 22:250.48 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1879 - Louisiana consumer health care provider network disclosure

§1879. Louisiana consumer health care provider network disclosure

A.(1) Within thirty days of the effective date of a new contract, each hospital or ambulatory surgical center, hereinafter referred to as "facility" or "contracted facility" for purposes of this Section, shall provide to each health insurance issuer with which it contracts, the National Provider Identifier (NPI) as set forth in 45 CFR §162.402 et seq., name, business address, and business telephone number of each individual or group of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at that facility. Thereafter, the facility shall notify each health insurance issuer of any changes to the information as soon as possible but not later than thirty days following any change.

(2) Within thirty days of the effective date of a new contract, each individual or group of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at a contracted facility shall provide the health insurance issuer with which it is contracted, the NPI, name, business address, and business telephone number of each group or individual so contracted. Thereafter, the group or individual so contracted shall notify each health insurance issuer of any changes to the information as soon as possible but not later than thirty days following any change.

B.(1) Based on information received pursuant to Paragraphs (A)(1) and (2) of this Section, a health insurance issuer shall report on its website in a format that is clear and easy for its enrollees to understand, the following information arranged by contracted facility:

(a) Facility name, address, and phone number.

(b) The names, business addresses, and business telephone numbers of each individual or group of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at that facility and who are contracted with the health insurance issuer.

(2) For each specialty at each contracted facility, there shall be a clear indication when the health insurance issuer has no contract in place with any of the individuals or groups of anesthesiologists, pathologists, radiologists, emergency medicine physicians, and neonatologists who provide services at that contracted facility.

(3) A health insurance issuer shall update its website as soon as possible but not later than thirty days following receipt of any updated information or within thirty days of the effective date of a contract.

C. A health insurance issuer shall provide a link to its website containing the information described in Subsection B of this Section to the Department of Insurance. The Department of Insurance shall make the links received from health insurance issuers available on its website.

D. Except as otherwise provided in Subsection G of this Section, the Department of Insurance may promulgate rules and regulations to provide for civil fines payable by a health insurance issuer not to exceed five hundred dollars for each and every act of violation of the requirements of this Section, not to exceed an aggregate fine of fifty thousand dollars. For purposes of this Subsection, "act of violation" is limited to an intentional act or an act of gross negligence.

E. The Department of Health and Hospitals may promulgate rules and regulations to provide for civil fines payable by a health care provider not to exceed five hundred dollars for each and every act of violation of the requirements of this Section, not to exceed an aggregate fine of fifty thousand dollars. For purposes of this Subsection, "act of violation" is limited to an intentional act or an act of gross negligence.

F. A health insurance issuer that reports information received from a health care provider shall indemnify and hold the health care provider harmless for the nonintentional erroneous or incomplete information provided by the health care provider to the health insurance issuer under the provisions of this Section. A health care provider that provides information to a health insurance issuer under the provisions of this Section shall indemnify and hold the health insurance issuer harmless for nonintentional erroneous or incomplete information reported by the health insurance issuer under the provisions of this Section. The penalties under this Section shall be the exclusive remedy for any violations and there shall be no independent cause of action by any person based upon such violation or other information reported hereunder.

G. The provisions of this Section shall apply to the Office of Group Benefits; however, the commissioner of insurance shall not be authorized to levy a fine against the Office of Group Benefits. If the commissioner of insurance concludes that the Office of Group Benefits has violated this Section, the commissioner of insurance shall notify the commissioner of administration in writing within sixty days of such violation.

Acts 2009, No. 354, §1; Acts 2012, No. 271, §1.



RS 22:1880 - Balance billing disclosure

§1880. Balance billing disclosure

A. Definitions. As used in this Section, the following terms shall be defined as follows:

(1) "Balance billing" means any written or electronic communication by a non-contracted health care provider that appears to attempt to collect from an enrollee or insured any amount for covered, non-covered, and out-of-network health care services received by the enrollee or insured from the non-contracted health care provider that is not fully paid by the enrollee or insured, or the health insurance issuer.

(2) "Enrollee or insured liability" means the financial liability of an enrollee or insured for covered, non-covered, and out-of-network health care services pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer.

(a) In the case of a contracted health care provider, "enrollee or insured liability" is the amount due for coinsurance, co-payments, deductibles, non-covered services, or any other amounts identified by the health insurance issuer on an explanation of benefits as an amount for which the enrollee or insured is liable for the covered or non-covered service.

(b) In the case of a non-contracted health care provider, "enrollee or insured liability" is the amount as determined pursuant to the plan or policy provisions between the enrollee or insured and the health insurance issuer for covered and non-covered, out-of-network health care services, including but not limited to the enrollee's or insured's contractual deductible, coinsurance, or co-payment amount.

B.(1) Health insurance issuer disclosure requirements. Each health insurance issuer shall provide the following balance billing disclosure notice:

"NOTICE

HEALTH CARE SERVICES MAY BE PROVIDED TO YOU AT A NETWORK HEALTH CARE FACILITY BY FACILITY-BASED PHYSICIANS WHO ARE NOT IN YOUR HEALTH PLAN. YOU MAY BE RESPONSIBLE FOR PAYMENT OF ALL OR PART OF THE FEES FOR THOSE OUT-OF-NETWORK SERVICES, IN ADDITION TO APPLICABLE AMOUNTS DUE FOR CO-PAYMENTS, COINSURANCE, DEDUCTIBLES, AND NON-COVERED SERVICES.

SPECIFIC INFORMATION ABOUT IN-NETWORK AND OUT-OF- NETWORK FACILITY-BASED PHYSICIANS CAN BE FOUND AT THE WEBSITE ADDRESS OF YOUR HEALTH PLAN OR BY CALLING THE CUSTOMER SERVICE TELEPHONE NUMBER OF YOUR HEALTH PLAN".

(2) The balance billing disclosure notice shall be disclosed in all of the following methods:

(a) To the potential policyholder prior to the time the health benefit plan is purchased. The disclosure notice may be provided directly by the health insurance issuer or through an authorized insurance producer. If the health insurance issuer provides the disclosure notice to the producer, then the producer shall provide that disclosure notice to the potential policyholder.

(b) To the policyholder and enrollees, at the time the insurance policy or other proof of coverage is issued, as follows:

(i) For a group benefit plan, to the policyholder and employees at the time the insurance policy or other proof of insurance coverage is issued.

(ii) For an individual benefit plan, to the policyholder at the time the insurance policy or other proof of insurance coverage is issued.

(c) To the policyholder and enrollees at least once a year as follows:

(i) For a group benefit plan, to the policyholder and employees.

(ii) For an individual benefit plan, to the policyholder.

(d) On the health insurance issuer's website.

C. Facility disclosure requirements. Each health care facility shall:

(1) Provide a written notice to an enrollee or insured at the first registration contact with the enrollee or insured at the health care facility regarding nonemergency services disclosing the following items:

(a) Confirmation as to whether the facility is a participating provider contracted with the enrollee's or insured's health insurance issuer on the date services are to be rendered, based on the information received from the enrollee or insured at the time the confirmation is provided.

(b) The following balance billing disclosure notice:

"NOTICE

HEALTH CARE SERVICES MAY BE PROVIDED TO YOU AT A NETWORK HEALTH CARE FACILITY BY FACILITY-BASED PHYSICIANS WHO ARE NOT IN YOUR HEALTH PLAN. YOU MAY BE RESPONSIBLE FOR PAYMENT OF ALL OR PART OF THE FEES FOR THOSE OUT-OF-NETWORK SERVICES, IN ADDITION TO APPLICABLE AMOUNTS DUE FOR CO-PAYMENTS, COINSURANCE, DEDUCTIBLES, AND NON-COVERED SERVICES. SPECIFIC INFORMATION ABOUT IN-NETWORK AND OUT-OF-NETWORK FACILITY-BASED PHYSICIANS CAN BE FOUND AT THE WEBSITE ADDRESS OF YOUR HEALTH PLAN OR BY CALLING THE CUSTOMER SERVICE TELEPHONE NUMBER OF YOUR HEALTH PLAN".

(2) Provide a list upon request from an enrollee or insured that contains the name and contact information for each individual or group of hospital-contracted anesthesiologists, pathologists, radiologists, hospitalists, intensivists, and neonatologists who provide services at that facility and inform the enrollee or insured that the enrollee or insured may request information from their health insurance issuer as to whether those physicians are contracted with the health insurance issuer and under what circumstances the enrollee or insured may be responsible for payment of any amounts not paid by the health insurance issuer.

(3) If the facility operates a website that includes a listing of physicians who have been granted medical staff privileges to provide medical services at the facility, post on the facility's website a list that contains the name and contact information for each facility-based physician or facility-based physician group that has been granted medical staff privileges to provide medical services at the facility, and an update of the list within thirty days of any changes.

D. Facility-based physician disclosure requirements. Whenever a facility-based physician bills a patient who has health insurance coverage issued by a health insurance issuer that does not have a contract with the facility-based physician, the facility-based physician shall send a bill that includes all of the following items:

(1) An itemized listing of the services and supplies provided by the facility-based physician along with the dates such services and supplies were provided.

(2) The amount that is owed by the enrollee or insured and language conspicuously displayed on the front of such bill:

"NOTICE: THIS IS A BILL. BASED UPON INFORMATION FROM YOUR HEALTH PLAN, YOU OWE THE AMOUNT SHOWN".

(3) A telephone number to call to discuss the statement.

Acts 2010, No. 453, §1; Acts 2012, No. 271, §1.



RS 22:1881 - Reimbursement of monies paid to health insurers under automobile medical payment provisions; limitation on amounts reimbursed

§1881. Reimbursement of monies paid to health insurers under automobile medical payment provisions; limitation on amounts reimbursed

A. Except as provided in this Section or by agreement between the parties and in accordance with regulations of the Department of Insurance governing the coordination of benefits, no health insurance issuer shall seek reimbursement from an insurer that provides automobile medical payment coverage to the health insurance issuer's insured or member without obtaining the prior written consent of the insured or member or his legal representative. After a period of nine months from the date of the accident from which medical claims arise, the health insurance issuer may seek reimbursement from the medical payments insurer for only the outstanding balance remaining under the automobile policy for medical coverage.

B. The provisions of this Section shall not prohibit or impair the rights of an insurer or provider from seeking reimbursement of monies paid pursuant to an insurance policy, plan, or self-insurance fund provided the total amount to be reimbursed shall not exceed the amount actually paid by the insurer or provider.

C. The provisions of this Section shall not apply to Medicare Advantage plans or self-insured plans.

Acts 2011, No. 382, §1.



RS 22:1891 - Automobile liability coverage, medical payments

PART III. PROPERTY AND CASUALTY INSURANCE CLAIMS PAYMENTS

§1891. Automobile liability coverage, medical payments

A policy of automobile liability insurance which provides for medical payments coverage shall not limit the time period during which the insured is entitled to payment or reimbursement for medical expenses incurred as a result of injuries caused by a covered accident when the injuries are diagnosed within one year of the accident and are reported to the insurer within three years of the accident.

Acts 1991, No. 807, §1; Redesignated from R.S. 22:636.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1892 - Payment and adjustment of claims, policies other than life and health and accident; personal vehicle damage claims; extension of time to respond to claims during emergency or disaster; penalties; arson-related claims suspension

§1892. Payment and adjustment of claims, policies other than life and health and accident; personal vehicle damage claims; extension of time to respond to claims during emergency or disaster; penalties; arson-related claims suspension

A.(1) All insurers issuing any type of contract, other than those specified in R.S. 22:1811, 1821, and Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, shall pay the amount of any claim due any insured within thirty days after receipt of satisfactory proofs of loss from the insured or any party in interest. The insurer shall notify the insurance producer of record of all such payments for property damage claims made in accordance with this Paragraph.

(2) All insurers issuing any type of contract, other than those specified in R.S. 22:1811, R.S. 22:1821, and Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950, shall pay the amount of any third party property damage claim and of any reasonable medical expenses claim due any bona fide third party claimant within thirty days after written agreement of settlement of the claim from any third party claimant.

(3) Except in the case of catastrophic loss, the insurer shall initiate loss adjustment of a property damage claim and of a claim for reasonable medical expenses within fourteen days after notification of loss by the claimant. In the case of catastrophic loss, the insurer shall initiate loss adjustment of a property damage claim within thirty days after notification of loss by the claimant except that the commissioner may promulgate a rule for extending the time period for initiating a loss adjustment for damages arising from a presidentially declared emergency or disaster or a gubernatorially declared emergency or disaster up to an additional thirty days. Thereafter, only one additional extension of the period of time for initiating a loss adjustment may be allowed and must be approved by the Senate Committee on Insurance and the House Committee on Insurance, voting separately. Failure to comply with the provisions of this Paragraph shall subject the insurer to the penalties provided in R.S. 22:1973.

(4) All insurers shall make a written offer to settle any property damage claim, including a third-party claim, within thirty days after receipt of satisfactory proofs of loss of that claim.

B.(1) Failure to make such payment within thirty days after receipt of such satisfactory written proofs and demand therefor or failure to make a written offer to settle any property damage claim, including a third-party claim, within thirty days after receipt of satisfactory proofs of loss of that claim, as provided in Paragraphs (A)(1) and (4) of this Section, respectively, or failure to make such payment within thirty days after written agreement or settlement as provided in Paragraph (A)(2) of this Section when such failure is found to be arbitrary, capricious, or without probable cause, shall subject the insurer to a penalty, in addition to the amount of the loss, of fifty percent damages on the amount found to be due from the insurer to the insured, or one thousand dollars, whichever is greater, payable to the insured, or to any of said employees, or in the event a partial payment or tender has been made, fifty percent of the difference between the amount paid or tendered and the amount found to be due as well as reasonable attorney fees and costs. Such penalties, if awarded, shall not be used by the insurer in computing either past or prospective loss experience for the purpose of setting rates or making rate filings.

(2) The period set herein for payment of losses resulting from fire and the penalty provisions for nonpayment within the period shall not apply where the loss from fire was arson related and the state fire marshal or other state or local investigative bodies have the loss under active arson investigation. The provisions relative to time of payment and penalties shall commence to run upon certification of the investigating authority that there is no evidence of arson or that there is insufficient evidence to warrant further proceedings.

(3) The provisions relative to suspension of payment due to arson shall not apply to a bona fide lender which holds a valid recorded mortgage on the property in question.

(4) Whenever a property damage claim is on a personal vehicle owned by the third party claimant and as a direct consequence of the inactions of the insurer and the third party claimant's loss the third party claimant is deprived of use of the personal vehicle for more than five working days, excluding Saturdays, Sundays, and holidays, the insurer responsible for payment of the claim shall pay, to the extent legally responsible, for reasonable expenses incurred by the third party claimant in obtaining alternative transportation for the entire period of time during which the third party claimant is without the use of his personal vehicle. Failure to make such payment within thirty days after receipt of adequate written proof and demand therefor, when such failure is found to be arbitrary, capricious, or without probable cause shall subject the insurer to, in addition to the amount of such reasonable expenses incurred, a reasonable penalty not to exceed ten percent of such reasonable expenses or one thousand dollars whichever is greater together with reasonable attorneys fees for the collection of such expenses.

(5) When an insurance policy provides for the adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash value or replacement with another of like kind and quality, and the insurer elects a cash settlement based on the actual cost to purchase a comparable motor vehicle, such costs shall be derived by using one of the following:

(a) A fair market value survey conducted using qualified retail automobile dealers in the local market area as resources. If there are no dealers in the local market area, the nearest reasonable market can be used.

(b) The retail cost as determined from a generally recognized used motor vehicle industry source; such as, an electronic database, if the valuation documents generated by the database are provided to the first-party claimant, or a guidebook that is available to the general public. If the insured demonstrates, by presenting two independent appraisals, based on measurable and discernable factors, including the vehicle's preloss condition, that the vehicle would have a higher cash value in the local market area than the value reflected in the source's database or the guidebook, the local market value shall be used in determining the actual cash value.

(c) A qualified expert appraiser selected and agreed upon by the insured and insurer. The appraiser shall produce a written nonbinding appraisal establishing the actual cash value of the vehicle's preloss condition.

(d) For the purposes of this Paragraph, local market area shall mean a reasonable distance surrounding the area where a motor vehicle is principally garaged, or the usual location of the vehicle covered by the policy.

C.(1) All claims brought by insureds, worker's compensation claimants, or third parties against an insurer shall be paid by check or draft of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or his attorney, or upon direction of such claimant to one specified; however, the check or draft shall be made jointly to the claimant and the employer when the employer has advanced the claims payment to the claimant. Such check or draft shall be paid jointly until the amount of the advanced claims payment has been recovered by the employer.

(2) No insurer shall intentionally or unreasonably delay, for more than three calendar days, exclusive of Saturdays, Sundays, and legal holidays, after presentation for collection, the processing of any properly executed and endorsed check or draft issued in settlement of an insurance claim.

(3) Any insurer violating this Subsection shall pay the insured or claimant a penalty of two hundred dollars or fifteen percent of the face amount of the check or draft, whichever is greater.

D.(1) When making a payment incident to a claim, no insurer shall require that as a condition to such payment, repairs be made to a motor vehicle, including window glass repairs or replacement, in a particular place or shop or by a particular entity. Any insurer violating the provisions of this Subsection shall be fined not more than five hundred dollars for each offense.

(2) A violation of this Subsection shall constitute an additional ground, under R.S. 22:1554, for the commissioner to refuse to issue a license or to suspend or revoke a license issued to any producer to sell insurance in this state.

Acts 1958, No. 125; Acts 1985, No. 778, §1; Acts 1986, No. 132, §1, eff. June 26, 1986; Acts 1988, No. 398, §1; Acts 1989, No. 638, §1; Acts 1990, No. 262, §1, eff. July 4, 1990; Acts 1990, No. 955, §1; Acts 1992, No. 879, §1; Acts 1993, No. 163, §1; Acts 1993, No. 585, §1, H.C.R. No. 4, 2002 1st Ex. Sess.; Acts 2003, No. 790, §1; Acts 2006, No. 404, §1; Acts 2006, No. 813, §1; Redesignated from R.S. 22:658 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 488, §1; Acts 2010, No. 1032, §1; Acts 2012, No. 271, §1.



RS 22:1892.1 - Arbitration or other type of binding mediation by automobile insurers

§1892.1. Arbitration or other type of binding mediation by automobile insurers

No automobile insurer shall use arbitration or any other type of binding mediation to determine fault for purposes of settling a claim resulting from an automobile accident for the purpose of raising insurance premiums of an insured without notifying the insured as to the percentage of fault prior to arbitration.

Acts 2010, No. 828, §1, eff. June 1, 2010.



RS 22:1893 - Claims involving immovable property

§1893. Claims involving immovable property

A.(1) No insurer shall use the floodwater mark on a covered structure without considering other evidence, when determining whether a loss is covered or not covered under a homeowner's insurance policy.

(2) No insurer shall use the fact that a home is removed or displaced from its foundation without considering other evidence, when determining whether a loss is covered or not covered under a homeowner's insurance policy.

B. If damage to immovable property is covered, in whole or in part, under the terms of the policy of insurance, the burden is on the insurer to establish an exclusion under the terms of the policy.

C. Any clause, condition, term, or other provision contained in any policy of insurance which alters or attempts to alter the burden on an insurer as provided in Subsection B of this Section shall be null and void and of no effect.

D. Any insurer determined to be in violation of the provisions of this Section shall be liable pursuant to R.S. 22:1973.

Acts 2006, 1st Ex. Sess., No. 12, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:658.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1894 - Filing claims; extension for claims arising from hurricane activity

§1894. Filing claims; extension for claims arising from hurricane activity

A. Notwithstanding any other provision of this Title to the contrary, any person or entity having a claim for damages pursuant to a homeowners' insurance policy, personal property insurance policy, tenant homeowners' insurance policy, condominium owners' insurance policy, or commercial property insurance policy, and resulting from Hurricane Katrina shall have through September 1, 2007, within which to file a claim with their insurer for damages, unless a greater time period to file such claim is otherwise provided by law or by contract.

B. Notwithstanding any other provision of this Title to the contrary, any person or entity having a claim for damages pursuant to a homeowners' insurance policy, personal property insurance policy, tenant homeowners' insurance policy, condominium owners' insurance policy, or commercial property insurance policy, and resulting from Hurricane Rita shall have through October 1, 2007, within which to file a claim with their insurer for damages, unless a greater time period to file such claim is otherwise provided by law or by contract.

Acts 2006, No. 739, §1, eff. June 29, 2006; Redesignated from R.S. 22:658.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1895 - Homeowner's insurance; claims payments and settlements

§1895. Homeowner's insurance; claims payments and settlements

No payment of a claim on a homeowner's insurance policy shall be considered a final settlement if the insurer fails to provide the insured with a statement that accurately reflects the amount paid under each category of coverage under the policy. The statement shall list each provision of coverage in the policy under which the insured may be entitled to payment, the maximum amount that may be paid under each category of coverage, and the amount actually included for payment under each category of coverage. The statement shall be given to the insured prior to the execution of a release by the insured.

Acts 2005, 1st Ex. Sess., No. 38, §1, eff. Dec. 6, 2005; Redesignated from R.S. 22:1471.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1896 - Right to transparency and integrity in adjustment of property claims

§1896. Right to transparency and integrity in adjustment of property claims

A. An insurer of a residential or commercial property shall respond to all inquiries or requests from the insured within fourteen days of the inquiry or request, unless such time period to respond has been extended by the commissioner of insurance because of a disaster or emergency declared in accordance with R.S. 29:721 et seq.

B. An insurer of a residential or commercial property shall provide prompt adjustment by a qualified adjuster pursuant to the provisions of R.S. 22:1661 et seq., the Louisiana Claims Adjuster Act.

C. Any violations of this Section that are committed or performed with such frequency as to indicate a general business practice such as those enumerated in R.S. 22:1964(14) shall be subject to the provisions of R.S. 22:1964 et seq., the Unfair Trade Practices Act.

Acts 2007, No. 222, §1, eff. July 2, 2007; Redesignated from R.S. 22:1476 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1900 - Redesignated as R.S. 22:381 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1900. Redesignated as R.S. 22:381 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1901 - Purpose; necessity for regulation

CHAPTER 7. FRAUD AND UNFAIR TRADE PRACTICES

PART I. UNAUTHORIZED INSURANCE

§1901. Purpose; necessity for regulation

This Part shall be liberally construed and applied to promote its underlying purposes which include:

(1) Protecting persons seeking insurance in this state.

(2) Permitting surplus lines insurance to be placed with reputable and financially sound unauthorized insurers under the provisions of this Part.

(3) Establishing a system of regulation which will permit orderly access to surplus lines insurance in this state and encourage authorized insurers to provide new and innovative types of insurance available to consumers in this state.

(4) Providing a system through which persons may purchase insurance, other than surplus lines insurance, from unauthorized insurers pursuant to this Part.

(5) Protecting revenues of this state.

(6) Providing a system pursuant to this Part which subjects unauthorized insurance activities in this state to the jurisdiction of the insurance commissioner and state and federal courts in suits by or on behalf of the state.

Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1901 redesignated as R.S. 22:382 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1902 - Transacting a business of insurance by unauthorized insurer defined

§1902. Transacting a business of insurance by unauthorized insurer defined

A. Any of the following acts in this state, effected by mail or otherwise, by an unauthorized insurer or by any person acting with actual or apparent authority of the insurer, on behalf of the insurer, is deemed to constitute the transaction of an insurance business in or from this state:

(1) The making of or proposing to make, as an insurer, an insurance contract.

(2) The solicitation, taking, or receiving of any application for insurance contract.

(3) The receiving or collection of any premiums, commissions, membership fees, assessment, dues, or other considerations for any insurance contract or any part thereof.

(4) The issuance or delivery of contracts of insurance to residents of this state or to corporations or persons authorized to do business in this state.

(5) The transaction of any matter subsequent to the execution of such a contract and arising out of it.

(6) The doing or proposing to do any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the insurance laws of this state.

(7) The solicitation, negotiation, procurement, or effectuation of insurance or renewals thereof.

(8) The transaction of any kind of insurance business specifically recognized as transacting business within the meaning of the statutes relating to insurance.

(9) The dissemination of information as to coverage or rates, or forwarding applications, or delivery of policies or contracts, or inspection of risks, the fixing of rates, or investigation or adjustment of claims or losses, or the transaction of matters subsequent to effectuation of the contract and arising out of it, or any other manner of representing or assisting a person or insurer in the transaction of risks with respect to properties, risks, or exposures located or to be performed in this state.

(10) The making or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety.

(11) The offering of insurance or the transacting of insurance business, or the offering of an agreement or contract which purports to alter, amend, or void coverage of an insurance contract.

B. The venue of an act committed by mail shall be at the point where the matter transmitted by mail is delivered or issued for delivery or takes effect.

Added by Acts 1968, No. 52, §1; Acts 1990, No. 885, §1; Acts 1993, No. 663, §2, eff. June 16, 1993; Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1902 redesignated as R.S. 22:383 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1903 - Placement of insurance business; prohibitions and exclusions

§1903. Placement of insurance business; prohibitions and exclusions

A. An insurer shall not engage in the transaction of insurance unless authorized by a certificate of authority or otherwise is qualified pursuant to the laws of this state, or exempted by this Part or otherwise exempted by the insurance laws of this state.

B. A person shall not engage in a transaction of insurance nor shall in this state, directly or indirectly, act as agent for, or otherwise represent or aid on behalf of another, an unauthorized insurer in the solicitation, negotiation, procurement, or effectuation of insurance, or renewals thereof, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist the insurer in the transaction of insurance.

C. This Section shall not apply to a person acting in this state in the placement of the following types of insurance:

(1) The lawful transaction of surplus lines insurance as provided in this Title.

(2) Reinsurance, if such reinsurer meets the following requirements, unless waived by the commissioner:

(a) The assuming insurer is authorized to operate an insurance or reinsurance business by its domiciliary jurisdiction and is authorized to write the type of reinsurance in its domiciliary jurisdiction.

(b) The assuming insurer satisfies all legal requirements for such reinsurance in the state of domicile of the ceding insurer.

(3) Any life insurance company or annuity company organized and operated without profit to any private shareholder or individual, exclusively for the purpose of aiding educational or scientific institutions organized and operated without profit to any private shareholder or individual by issuing insurance and annuity contracts direct from the home office of the company and without agents or representatives in this state only to or for the benefit of such institutions, and to individuals engaged in the services of such institutions.

(4) Insurance on the property and operation of railroads or aircraft engaged in interstate or foreign commerce, insurance on vessels, crafts, hulls, cargoes, marine builders' risks, marine protection and indemnity, or other risks, including strikes and war risks commonly insured under ocean or wet marine forms or policy. Notwithstanding the exemption provided in this Paragraph, the coverage for any wet marine risk arising out of the exploration, discovery, development, or production for any mineral, the maintenance, shutting in, or the plugging and abandoning of any oil or natural gas or other marine mine shall only be placed by a person that has satisfied all applicable licensing requirements, if any, of this Title and is insured by either an insurer or insurers which appear on the list of insurers pursuant to the provisions of R.S. 22:436 or other insurers which have been affirmatively approved in writing by the commissioner and that satisfy the requirements of R.S. 22:435. In no circumstance shall the exemption in this Paragraph apply to insurance on vessels and craft under five tons gross weight.

(5) Transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state, covering subjects of insurance not resident located, or expressly to be performed in this state at the time of issue, and which transactions are subsequent to the issuance of the policy.

(6) Transactions involving risks located in this state where the policy or contract of insurance for such risk was principally negotiated and delivered outside this state, and was lawfully issued in a state or foreign country in which the foreign or alien insurer was authorized to operate an insurance business, and where such insurer has no contact with this state except in connection with inspections or losses required by virtue of the contract or policy of insurance covering the risk located in this state, including transactions involving the operation of workers' compensation claims offices pursuant to R.S. 23:1161.1.

Acts 1997, No. 1340, §1, eff. July 15, 1997; Redesignated from R.S. 22:1249.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1903 redesignated as R.S. 22:384 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1904 - Insurance commissioner may institute legal proceedings against unauthorized insurer

§1904. Insurance commissioner may institute legal proceedings against unauthorized insurer

Whenever the commissioner of insurance believes, from evidence satisfactory to him, that any person or insurer is violating or about to violate any provision of this Part or any order or requirement of the commissioner issued or promulgated pursuant to authority granted the commissioner by any provision of this Code or by law, he may bring an action in the name of the people of the state of Louisiana in the District Court for the Nineteenth Judicial District, Baton Rouge, Louisiana, against such person or insurer to enjoin such person or insurer from continuing such violation or engaging therein or doing any act in furtherance thereof. In such action, an order or judgment may be entered awarding such preliminary or final injunction as is proper.

Added by Acts 1968, No. 53, §1; Redesignated from R.S. 22:1250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1904 redesignated as R.S. 22:385 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1905 - Domestic insurer prohibited from issuing policies in state where unauthorized; commissioner's approval required

§1905. Domestic insurer prohibited from issuing policies in state where unauthorized; commissioner's approval required

A. Subject to the exceptions set forth in Subsection C of this Section, no domestic insurer shall enter into a contract of insurance upon the life or person of a resident of another state, or covering property or risks located in another state, unless such insurer is authorized pursuant to the laws of such other state to do business therein.

B. Subject to the exceptions set forth in Subsection C of this Section, no domestic insurer shall offer or issue policies in another state until after the commissioner has granted his approval of the proposed issuance of policies in the other state. In determining whether such approval shall be granted to the insurer, the commissioner shall consider and evaluate the potential impact of such issuance to the interests of the Louisiana policyholders of the domestic insurer.

C. The following constitute the exceptions to the provisions of Subsections A and B of this Section:

(1) Contracts entered into where the prospective insured is personally present in a state in which the insurer is authorized to do business when he signs the application.

(2) Issuance of certificates under any lawfully transacted group life, group accident, group health, or other group disability policy, where the master policy is entered into in a state in which the insurer is authorized to do business.

(3) Contracts made pursuant to a pension or retirement plan of an employer, when such contracts are applied for in a state where the employer is personally present or doing business and the insurer is authorized to do business.

(4) The renewal, reinstatement, conversion, or continuance in force with or without modification of contracts otherwise lawfully entered into and which were not originally executed in violation of this Section.

Acts 1958, No. 125. Amended by Acts 1960, No. 144, §1; Acts 1989, No. 449, §1, eff. Sept. 1, 1989; Redesignated from R.S. 22:1251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1905 redesignated as R.S. 22:386 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1906 - Acting as agent for unauthorized insurer prohibited

§1906. Acting as agent for unauthorized insurer prohibited

A. No person shall act in this state as agent for any insurer not authorized to do business in this state. No person shall negotiate for or place or aid in placing insurance coverage or aid in effecting insurance or in transacting an insurance business either by fixing rates, adjusting or investigating losses, inspecting or examining risks, acting as attorney-in-fact or attorney for service of process or otherwise for any insurer not authorized to do business in this state, nor shall any person so act as an agent for another who is an applicant for insurance covering any property or risk in another state, territory, or district of the United States with any insurer not authorized to transact business in such state, territory, or district, wherein the property or risk is located.

B. The provisions of this Section do not apply to contracts of reinsurance, nor do they apply to an insurer not authorized in this state or its representatives in investigating and adjusting losses or otherwise complying in this state with the terms of its insurance contracts made in a state wherein the insurer was authorized and in which the property or risk was located or residing at the time of the execution of the contract. Furthermore, the provisions of this Section do not apply to agents representing any unauthorized insurer solely for the purpose of operating a worker's compensation claims office pursuant to R.S. 23:1161.1.

Acts 1990, No. 885, §1; Redesignated from R.S. 22:1252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1906 redesignated as R.S. 22:387 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1907 - Transacting business; constitutes appointment of agent for service of process; workers' compensation claims agent

§1907. Transacting business; constitutes appointment of agent for service of process; workers' compensation claims agent

A. The transacting of business in this state by a foreign or alien insurer without a certificate of authority is equivalent to an appointment by such insurer of the secretary of state and his successor or successors in office to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding maintained by the commissioner of insurance or arising out of such policy or contract of insurance, and the transacting of business by such insurer is a signification of its agreement that any such service of process is of the same legal force and validity as personal service of process in this state upon it.

B. Such service of process shall be made by delivering and leaving with the secretary of state or with some person in apparent charge of his office two copies thereof and the payment to him of such fees as may be prescribed by law. The secretary of state shall mail by registered mail or by commercial courier, as defined in R.S. 13:3204(D), when the person to be served is located outside of this state one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient if notice of such service and a copy of the process are sent within ten days thereafter by registered mail or by commercial courier, as defined in R.S. 13:3204(D), when the person to be served is located outside of this state by plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance with this Section are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow. However, no plaintiff or complainant shall be entitled to a judgment by default, or a judgment with leave to prove damages, or a judgment pro confesso under this Section until the expiration of thirty days from date of the filing of the affidavit of compliance.

C.(1) Service of process in any such action, suit, or proceeding shall, in addition to the manner provided in Subsection B of this Section, be valid if served as provided in Paragraph (2) of this Subsection upon any person within this state who, in this state on behalf of such insurer, is doing any of the following:

(a) Soliciting insurance.

(b) Making any contract of insurance or issuing or delivering any policies or written contracts of insurance.

(c) Collecting or receiving any premium for insurance.

(d) Acting as an agent for the sole purpose of operating a workers' compensation claims office established pursuant to R.S. 23:1161.1.

(2) A copy of such process shall be sent within ten days thereafter by registered mail by the plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance with this Section shall be filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

D. Nothing in this Section shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner permitted by law.

Acts 1958, No. 125. Amended by Acts 1968, No. 54, §1; Acts 1990, No. 885, §1; Acts 1999, No. 395, §4; Redesignated from R.S. 22:1253 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1907 redesignated as R.S. 22:388 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1908 - Use of courts; prohibited to unauthorized insurer

§1908. Use of courts; prohibited to unauthorized insurer

No unauthorized insurer shall institute or file, or cause to be instituted or filed, any suit, action, or proceeding in this state to enforce any right, claim, or demand arising out of the transaction of business in this state until such insurer shall have either been placed by the Department of Insurance on the list of approved unauthorized insurers, or obtained a certificate of authority to transact insurance business in this state. Nothing in this Section shall be construed to require an unauthorized insurer to obtain a certificate of authority before instituting or filing or causing to be instituted or filed any suit, action, or proceeding either in connection with any of its investments in this state or in connection with any contract issued by it at a time when it was authorized to do business in the state where such contract was issued.

Acts 1958, No. 125; Acts 2003, No. 994, §1, eff. July 2, 2003; Redesignated from R.S. 22:1254 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1908 redesignated as R.S. 22:389 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1909 - Requirements to be met before using courts

§1909. Requirements to be met before using courts

A. Before any unauthorized insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it, such unauthorized insurer shall either (1) file with the clerk of the court in which such action, suit, or proceeding is pending a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (2) procure a certificate of authority to transact the business of insurance in this state. An insurer that has been placed by the Department of Insurance on the list of approved unauthorized insurers, and which maintains an A.M. Best rating of B or better or its equivalent, is exempt from the requirements of this Subsection. The commissioner shall determine the equivalent standard for insurers rated by recognized rating organizations other than A.M. Best.

B. The court in any action, suit, or proceeding in which service is made in the manner provided in R.S. 22:1907(B) or (C) may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of Subsection A of this Section and to defend such action.

C. Nothing in Subsection A of this Section is to be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in R.S. 22:1907 (B) or (C) on the ground: (1) that no policy or contract of insurance has been issued or delivered to a citizen or resident of this state or to a corporation authorized to do business therein; (2) that such insurer has not been transacting business in this state; or (3) that the person on whom service was made pursuant to R.S. 22:1907(C) was not doing any of the acts therein enumerated.

Acts 1958, No. 125; Acts 2003, No. 994, §1, eff. July 2, 2003; Redesignated from R.S. 22:1255 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:1909 redesignated as R.S. 22:390 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1910 - Validity of contracts illegally effectuated

§1910. Validity of contracts illegally effectuated

A contract of insurance effectuated by an unauthorized insurer in violation of the provisions of this Code shall be voidable except at the instance of the insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:1256 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:1910 redesignated as R.S. 22:391 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1911 - Records of insureds

§1911. Records of insureds

Every person for whom insurance has been placed with an unauthorized insurer pursuant to or in violation of this Part shall, upon order of the commissioner of insurance, produce for his examination all policies and other documents evidencing the insurance and shall disclose to the commissioner of insurance the amount of the gross premiums paid or agreed to be paid for the insurance. For each refusal to obey such order, a person shall be liable for a fine of not more than five hundred dollars.

Acts 2010, No. 107, §1.



RS 22:1912 - Redesignated as R.S. 22:393 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§1912. Redesignated as R.S. 22:393 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1921 - Purpose and powers

PART II. INSURANCE FRAUD

§1921. Purpose and powers

A. The purpose of this Part is to create within the Department of Insurance a division of insurance fraud. This division shall be charged with the responsibility, when directed by the commissioner of insurance, to conduct investigations and background criminal checks on each applicant for a license or certificate of authority to transact a business of insurance. The division of insurance fraud shall be governed by the provisions of this Part including the powers and duties relating to the investigation and prevention of administrative or civil violations of the insurance laws of this state.

B. In the event the applicant is a corporation, partnership, or other legal entity, the criminal background and checks shall be limited to those individuals who are directors, officers, employees, or individuals who own or control at least ten percent of the entity.

C. If the division has reason to believe, whether acting on its own initiative or as a result of complaints, that a person has engaged in, or is engaging in, an act or practice that violates this Part or any other provision of this Code, it may examine and investigate the affairs of such person and may administer oaths and affirmations, serve subpoenas ordering the attendance of witnesses, and collect evidence.

D. If during the course of investigation, the division of insurance fraud determines that there may be a violation of any criminal law, the division shall turn the matter over to the Department of Justice; the Department of Public Safety and Corrections, public safety services, office of state police; and any other appropriate law enforcement or prosecutorial agency, for further investigation, enforcement, or prosecution.

Acts 1992, No. 707, §2; Acts 1994, 3rd Ex. Sess., No. 50, §2; Acts 1999, No. 1312, §2, eff. Jan. 1, 2000; Acts 2004, No. 826, §1; Redesignated from R.S. 22:1241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 192, §1; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.

NOTE: Former R.S. 22:1921 redesignated as R.S. 22:31 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1922 - Additional powers and duties

§1922. Additional powers and duties

A. The division of insurance fraud is authorized to have access to computer systems, information maintained for the use of law enforcement personnel, any information contained in the criminal history record and identification file of the Louisiana Bureau of Criminal Identification and Information, and direct and timely access to information compiled by the Federal Bureau of Investigation, as contained in the National Crime Information Center, for the purposes of carrying out its responsibilities under this Part.

B. The commissioner of insurance may require each applicant for a license or certificate of authority to submit physical evidence of the identity of the applicant. The commissioner of insurance may promulgate rules and regulations defining the type of physical identification acceptable and the manner in which such evidence is to be received by the Department of Insurance.

C. The commissioner of insurance may deny a license or certificate of authority when the applicant, or if the applicant is a corporation, partnership, limited liability company or partnership, or other legal entity, any officer, director, managing person, employee, or principal stockholder has been convicted of a felony.

D. The commissioner of insurance may issue a commission authorizing the deputy commissioner of insurance fraud or any compliance investigator who is certified by the Council on Peace Officer Standards and Training (P.O.S.T.), or who may be qualified by the P.O.S.T. Council, to carry and use firearms in performance of their duties in investigating suspected administrative or civil insurance fraud. These powers and privileges shall not include arrest powers. The commissioner shall also provide appropriate credentials and badges of authority.

Acts 1994, 3rd Ex. Sess., No. 50, §2; Acts 2004, No. 826, §1; Redesignated from R.S. 22:1241.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 217, §1.

NOTE: Former R.S. 22:1922 redesignated as R.S. 22:32 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1923 - Definitions

§1923. Definitions

As used in this Part, the following terms shall have the meanings indicated in this Section:

(1) "Claim" shall mean any request or demand for payment or benefit, whether paid or not, made by a person either in writing or filed electronically.

(2) "Fraudulent insurance act" shall include but not be limited to acts or omissions committed by any person who, knowingly and with intent to defraud:

(a) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, reinsurer, purported insurer or reinsurer, producer, or any agent thereof, any oral or written statement which he knows to contain materially false information as part of, or in support of, or denial of, or concerning any fact material to or conceals any information concerning any fact material to the following:

(i) An application for the issuance of any insurance policy.

(ii) The rating of any insurance policy.

(iii) A claim for payment or benefit pursuant to any insurance policy.

(iv) Premiums paid on any insurance policy.

(v) Payments made in accordance with the terms of any insurance policy.

(vi) An application for certificate of authority or the application for a certificate of authority by a health insurer that has ceased writing health and accident insurance in the state within the prior five years.

(vii) The financial condition of any insurer, reinsurer, purported insurer or reinsurer.

(viii) The acquisition of any insurer or reinsurer.

(b) Solicits or accepts new or renewal insurance risks by or for an insolvent insurer, reinsurer, or other entity regulated under the insurance laws of this state.

(c) Removes or attempts to remove the assets or record of assets, transactions, and affairs of such material part thereof, from the home office or other place of business of the insurer, reinsurer, or other entity regulated under the insurance laws of this state, or from the place of safekeeping of the insurer, reinsurer, or other entity regulated under the laws of this state, or who conceals or attempts to conceal the same from the department.

(d) Diverts, attempts to divert, or conspires to divert funds of an insurer, reinsurer, or other entity regulated under the laws of this state, or other persons in connection with:

(i) The transaction of insurance or reinsurance.

(ii) The conduct of business activities by an insurer, reinsurer, or other entity regulated by the insurance laws of this state.

(iii) The formation, acquisition, or dissolution of an insurer, reinsurer, or other entity regulated under the insurance laws of this state.

(e) Supplies false or fraudulent material information pertaining to any document or statement required by the Department of Insurance.

(f) Commits any fraudulent viatical settlement act, as defined by R.S. 22:1791.

(g) Solicits or accepts new or renewal insurance risks by or for an unauthorized insurer, except as provided by Subpart O of Part I of Chapter 2 of this Title, R.S. 22:431 et seq., and Part III of this Chapter, R.S. 22:1941 et seq.

(h) Manufactures, sells, distributes, presents, or causes to be presented a fraudulent proof of insurance card or document.

(i) Alters a legitimate proof of insurance card or document.

(j) Presents, causes to be presented, or prepares with the knowledge or belief that it will be presented to a self-insured governmental entity any oral or written statement which he knows to contain materially false information as part of, in support of, denial of, or concerning any fact material to or conceals any information concerning any fact material to any claim for payment under such self-insured governmental entity's loss fund or risk pool. For the purposes of this Subparagraph, "self-insured governmental entity" shall mean any agency of the state, political subdivision of the state, or agency thereof, or consortium of governmental entities that maintains a self-insured loss fund or risk pool.

(k) Impersonates an insurance company, or a representative of an insurance company, without the authorization or consent of the insurance company for the purpose of executing a scheme or artifice to defraud a person.

(l) Impersonates another person or entity, whether real or fictitious, and purports himself to have the authority to direct healthcare treatment for the purpose of executing a scheme or artifice to defraud a person.

(m) Receives money or any other thing of value from any person, firm, or entity as a means of compensation for the acts of solicitation or criminal conspiracy done for the purpose of executing a scheme or artifice to defraud a person.

(3) "Statement" includes but is not limited to any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, test results, x-rays, or other evidence of loss, injury, or expense.

Acts 1992, No. 707, §2; Acts 1993, No. 663, §2, eff. June 16, 1993; Acts 2004, No. 498, §1; Acts 2008, No. 15, §1; Redesignated from R.S. 22:1242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2011, No. 8, §1, eff. June 7, 2011; Acts 2012, No. 271, §1; Acts 2012, No. 862, §1; Acts 2014, No. 116, §1.

NOTE: Former R.S. 22:1923 redesignated as R.S. 22:33 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1924 - Prohibited activities and sanctions

§1924. Prohibited activities and sanctions

A.(1) Any person who, with the intent to injure, defraud, or deceive any insurance company, or the Department of Insurance, or any insured or other party in interest, or any third-party claimant commits any of the acts specified in Paragraph (2) or (3) of this Subsection is guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years, or a fine not to exceed five thousand dollars, or both, on each count and payment of restitution to the victim company of any insurance payments to the defendant that the court determines was not owed and the costs incurred by the victim company associated with the evaluation and defense of the fraudulent claim, including but not limited to the investigative costs, attorney fees, and court costs. However, if the benefit pursued does not exceed one thousand dollars, the term of imprisonment shall not exceed six months, or the fine shall not exceed one thousand dollars, or both, on each count.

(2) The following acts shall be punishable as provided in Paragraph (1) of this Subsection:

(a) Committing any fraudulent insurance act as defined in R.S. 22:1923.

(b) Presenting or causing to be presented any written or oral statement including computer-generated documents as part of or in support of or denial of a claim for payment or other benefit pursuant to an insurance policy, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim or insurance policy.

(c) Assisting, abetting, soliciting, or conspiring with another to prepare or make any written or oral statement that is intended to be presented to any insurance company, insured, the Department of Insurance, or other party in interest or third-party claimant in connection with, or in support of or denial, or any claim for payment of other benefit pursuant to an insurance policy, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim or insurance policy.

(3)(a) Knowingly and willfully committing health care fraud shall be punishable as provided in Paragraph (1) of this Subsection.

(b) "Health care fraud" shall mean, in conjunction with the delivery of or payment for health care benefits, items, or services:

(i) To execute a scheme or artifice to defraud any health care benefit program.

(ii) To obtain, by means of fraudulent claims, or false or fraudulent pretenses, representations, or promises, any of the money or property owned by, or under the custody or control of, any health care benefit program.

(c) For the purposes of this Paragraph, "knowingly and willfully" shall mean to continue with a practice, after written notice to cease such practice from a health care benefit program by certified mail, return receipt requested, except when the health care provider reasonably believes that such practice materially complies with coding or billing standards as issued by the American Medical Association, the United States Department of Health and Human Services, the Centers for Medicare and Medicaid Services, or the Louisiana Medicaid Program.

B. The criminal provisions of this Section shall be investigated, enforced, or prosecuted only by the proper law enforcement and prosecutorial agencies.

Acts 1992, No. 707, §2; Acts 2001, No. 1158, §1; Acts 2008, No. 15, §1; Redesignated from R.S. 22:1243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 632, §1.



RS 22:1925 - Automobile insurance policies

§1925. Automobile insurance policies

A.(1) Any person who with an intent to injure, defraud, or deceive any insurance company commits any of the acts specified in Paragraph (2) of this Subsection is guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years or a fine not to exceed five thousand dollars, or both, and payment of restitution to the victim company of any insurance payments to the defendant that the court determines were not owed and the costs incurred by the victim company associated with the evaluation and defense of the fraudulent claim, including but not limited to the investigative costs, attorney fees, and court costs. However, mere possession of a fraudulent proof of insurance card or document shall be punishable by a fine of five hundred dollars, imprisonment for not more than six months, or both.

(2) The following acts shall be punishable as provided in Paragraph (1) of this Subsection:

(a) Knowingly causing or participating in a vehicular collision, or any other vehicular accident, for the purpose of presenting any false or fraudulent claim.

(b) Knowingly presenting or causing to be presented multiple claims for the same loss or injury, including presentation of multiple claims to more than one insurer, with an intent to defraud.

(c) Engaging in any of the actions or activities described in R.S. 22:1924, relative to insurance policies in general.

B. The criminal provisions of this Section shall be investigated, enforced, or prosecuted only by the proper law enforcement and prosecutorial agencies.

C. The provisions of this Section shall not extinguish any civil cause of action in favor of the victim company, but shall reduce any civil judgment by any restitution actually received by the company under this Section.

Acts 1992, No. 707, §2; Acts 2005, No. 450, §1; Acts 2008, No. 15, §1; Redesignated from R.S. 22:1244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1926 - Duties of companies and others

§1926. Duties of companies and others

A. Any person, company, or other legal entity including but not limited to those engaged in the business of insurance, including producers and adjusters, that suspects that a fraudulent insurance act will be, is being, or has been committed shall, within sixty days of the receipt of such notice, send to the division of insurance fraud, on a form prescribed by the commissioner, the information requested and such additional information relative to the insurance act and the parties claiming loss or damages because of an occurrence or accident as the commissioner may require. The division of insurance fraud shall review such reports and select such insurance acts as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such insurance act to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists in the submission of the insurance act.

B. The division of insurance fraud shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency, the insurance fraud investigation unit of the office of state police, the insurance fraud support unit of the Department of Justice, and the prosecutive authority having jurisdiction with respect to any such violation. These units shall work jointly on criminal referrals.

Acts 1992, No. 707, §2; Acts 1999, No. 1312, §2, eff. Jan. 1, 2000; Acts 2001, No. 598, §1; Redesignated from R.S. 22:1245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 201, §1; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.



RS 22:1927 - Materials and evidence

§1927. Materials and evidence

A. If matter that the division seeks to obtain by request is located outside the state, the person so requested may make it available to the division or its representative to examine at the place where it is located. The division may designate representatives, including officials of the state in which the matter is located, to inspect the matter on its behalf, and it may respond to similar requests from officials of other states.

B. The division's papers, documents, reports, or evidence relative to the subject of an investigation under this Part shall not be subject to public inspection for so long as the commissioner deems reasonably necessary to complete the investigation, to protect the person investigated from unwarranted injury, or to be in the public domain. Further, such papers, documents, reports, or evidence relative to the subject of investigation under this Section shall not be subject to subpoena until opened for public inspection by the commissioner, unless the commissioner consents, or until after notice to the commissioner and a hearing, a court of competent jurisdiction determines the division would not be necessarily hindered by such subpoena. Division personnel shall not be subject to subpoena in civil actions by any court of this state to testify concerning any matter of which they have knowledge pursuant to a pending insurance fraud investigation.

Acts 1992, No. 707, §2; Redesignated from R.S. 22:1246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.



RS 22:1928 - Civil immunity

§1928. Civil immunity

A. No insurer, employees, or agents of any insurer, or any other person acting without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing other information, either orally or in writing, concerning suspected, anticipated, or completed fraudulent insurance acts when such reports or information are required by this Part or required by the division of insurance fraud as a result of the authority herein granted or when such reports or information are provided to or received from:

(1) Law enforcement officials, their agents, and employees.

(2) The National Association of Insurance Commissioners, the state Department of Insurance, a federal or state agency or bureau established to detect and prevent fraudulent insurance acts, as well as any other organization established for the same purpose, their agents, employees, or designees.

(3) A person involved in the prevention and detection of fraudulent insurance acts or that person's employees, agents, or representatives.

B. This Section does not abrogate or modify in any way any statutory or other privilege or immunity enjoyed by such person or entity.

C. Any person or entity covered by the provisions of this Section shall be entitled to an award of attorney fees and costs if they are the prevailing party in a civil suit and the party bringing the action was not substantially justified in doing so. For the purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

Acts 1992, No. 707, §2; Acts 2001, No. 1158, §2; Redesignated from R.S. 22:1247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2013, No. 217, §1.



RS 22:1929 - Confidentiality of criminal background checks; civil penalties

§1929. Confidentiality of criminal background checks; civil penalties

A. Notwithstanding any other provision of law to the contrary, criminal background information in the possession of the division of insurance fraud of the Department of Insurance shall be confidential and shall not be disclosed to others outside of the division of insurance fraud except as necessary for action on the application of the applicant.

B. Disclosure of information in violation of Subsection A of this Section shall result in a fine of five hundred dollars for the first disclosure and one thousand dollars for each subsequent disclosure by the same individual.

Acts 1994, 3rd Ex. Sess., No. 50, §2; Redesignated from R.S. 22:1247.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2013, No. 217, §1.



RS 22:1931 - Legislative findings; short title

PART II-A. SLEDGE JEANSONNE LOUISIANA INSURANCE

FRAUD PREVENTION ACT

§1931. Legislative findings; short title

A. The legislature finds that to protect the health, safety, and welfare of the citizens of this state, the attorney general of Louisiana and his assistants shall be agents of this state with the ability, authority, and resources to pursue civil monetary penalties, liquidated damages, or other remedies to protect the integrity of the insurance industry from persons who engage in fraud, misrepresentation, abuse, or other illegal practices, as further provided in this Part, in order to obtain payments to which these insurance providers or persons are not entitled.

B. On June 7, 2011, Kim Sledge and Rhett Jeansonne were murdered while performing their duties as insurance fraud investigators for the Louisiana Department of Insurance. The tragedy of their loss is profound to their families, coworkers, and the citizens of this state they honorably served.

C. This Part shall be known and may be cited as the "Sledge Jeansonne Louisiana Insurance Fraud Prevention Act".

Acts 2012, No. 862, §1.



RS 22:1931.1 - Definitions

§1931.1. Definitions

As used in this Part the following terms shall have the following meanings unless a different meaning is clearly required by context:

(1) "Agent" means a person who is employed by or has a contractual relationship with another person or who acts on behalf of that person.

(2) "Attorney general" means the attorney general for the state of Louisiana.

(3) "Department" means the Department of Insurance.

(4) "Insurer" means any person or other entity authorized to transact and transacting insurance business in this state. Notwithstanding any contrary provisions of R.S. 22:242(7) or any other law, regulation, or definition contained in this Code, a health maintenance organization shall be deemed an insurer for purposes of this Part.

(5) "Knowing" or "knowingly" means that the person has actual knowledge of the falsity of the information or that the person acts in deliberate ignorance or reckless disregard of the truth or falsity of the information.

(6) "Order" means a final order imposed pursuant to a civil or criminal adjudication.

(7) "Person" means any natural or juridical entity or agent thereof as defined in federal or state law furnishing or claiming to furnish a good, service, or supply who is compensated with insurance proceeds.

(8) "P.O.S.T.-certified" means peace officer standards and training certified as established by the Louisiana Peace Officer Standards and Training Council.

(9) "Property" means any and all property, movable and immovable, corporeal and incorporeal.

(10) "Recovery" means the recovery of attempted benefits pursued, overpayments, damages, fines, penalties, costs, expenses, restitution, attorney fees, interest, or settlement amounts.

Acts 2012, No. 862, §1.



RS 22:1931.2 - Prescription

§1931.2. Prescription

A. No action brought pursuant to this Part shall be instituted later than ten years after the date upon which the alleged violation occurred. For violations involving a scheme or course of conduct, no action pursuant to this Part shall be instituted more than ten years after the latest component of the scheme or course of conduct occurred.

B. To the extent that the conduct giving rise to the cause of action involves the provision of services, supplies, merchandise, or benefits of a medical assistance program administered by the Department of Health and Hospitals, including any medical assistance programs administered by the state pursuant to 42 U.S.C. 1396 et seq., the provisions of this Part shall not apply.

C. An action by a prevailing defendant to recover costs, expenses, fees, and attorney fees pursuant to R.S. 22:1931.3 may be brought no later than sixty days after the rendering of a final nonappealable judgment. In the instance of a state criminal action, the action for recovery of the civil monetary penalty shall be brought within one year of the date of the criminal conviction, final plea, or pre-trial diversion agreement.

D.(1) In the case of a civil judgment rendered in federal court, the action for recovery of the civil monetary penalty pursuant to R.S. 22:1931.6 may be brought after the judgment becomes enforceable and no later than one year after written notification to the attorney general of the enforceable judgment.

(2) In the case of a criminal conviction, final plea, or pre-trial diversion agreement in federal court, the action for recovery pursuant to this Part may be brought after the conviction or plea is final and no later than one year after written notification to the attorney general of the rendering of the conviction or final plea.

(3) Any action for recovery brought pursuant to the provisions of this Part shall be filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

Acts 2012, No. 862, §1.



RS 22:1931.3 - Civil actions authorized

§1931.3. Civil actions authorized

A. No person shall knowingly commit any fraudulent insurance act as defined in R.S. 22:1923 or violate any provision of R.S. 22:1924.

B. The attorney general may institute a civil action in the Nineteenth Judicial District Court for the parish of East Baton Rouge to seek recovery from any person or persons who violate any provision of R.S. 22:1924. Each violation may be treated as a separate violation or may be combined into one violation at the option of the attorney general.

C. An action by a prevailing defendant to recover costs, expenses, fees, and attorney fees shall be ancillary to and shall be brought and heard in the same court as the civil action brought pursuant to the provisions of Subsection B of this Section.

D. A prevailing defendant may seek recovery only for costs, expenses, fees, and attorney fees if the court finds, following a contradictory hearing, that either of the following applies:

(1) The action was instituted by the attorney general pursuant to Subsection A of this Section after it should have been determined by the attorney general to be frivolous, vexatious, or brought primarily for the purpose of harassment.

(2) The attorney general proceeded with an action properly instituted pursuant to Subsection A of this Section after it should have been determined by the attorney general that proceeding would be frivolous, vexatious, or for the purpose of harassment.

E. Any action brought pursuant to the provisions of this Part shall be filed in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

Acts 2012, No. 862, §1.



RS 22:1931.4 - Burden of proof; prima facie evidence; standard of review

§1931.4. Burden of proof; prima facie evidence; standard of review

A. The burden of proof in an action instituted pursuant to this Part shall be a preponderance of the evidence.

B. Proof by a preponderance of the evidence of a violation of R.S. 22:1924 shall be deemed to exist if the defendant has pled guilty or been convicted in any federal or state court when such charge arises out of circumstances which would be a violation of R.S. 22:1924.

C. The submission of a certified or true copy of a conviction shall be prima facie evidence of the same. The submission of the bill of information or of the indictment and the minutes of the court shall be prima facie evidence as to the circumstances underlying a criminal conviction or final plea.

Acts 2012, No. 862, §1.



RS 22:1931.5 - Civil monetary penalty

§1931.5. Civil monetary penalty

In a civil action instituted in the Nineteenth Judicial District Court for the parish of East Baton Rouge pursuant to the provisions of this Part, the attorney general may seek a civil monetary penalty provided in R.S. 22:1931.6 from any of the following:

(1) Any person determined by a court of competent jurisdiction to have violated any provision of R.S. 22:1924.

(2) Any person who has violated a settlement agreement entered into pursuant to this Part.

(3) A person who has been found liable in a civil action filed in federal court pursuant to 18 U.S.C. 1347 et seq., or 42 U.S.C. 1320a-7(a) or (b), et seq., or 31 U.S.C. 3729.

(4) A person who has entered a plea of guilty or nolo contendere to or has participated in a pre-trial diversion program for, or has been convicted in federal or state courts of criminal conduct arising out of circumstances which would constitute a violation of R.S. 22:1924.

Acts 2012, No. 862, §1.



RS 22:1931.6 - Recovery

§1931.6. Recovery

A.(1) Actual damages incurred as a result of a violation of the provisions of this Part shall be recovered only once by the insurer and shall not be waived by the court.

(2) Except as provided in Paragraph (3) of this Subsection, actual damages shall equal the difference between the amount the insurer paid or would have paid and the amount that would have been due had not a violation of this Part occurred, plus interest at the maximum rate of judicial interest provided by R.S. 13:4202, from the date the damage occurred to the date of repayment. Actual damages shall include investigative expenses incurred by the insurer.

(3) If the violator is a managed care healthcare provider contracted with a health insurer, actual damages shall be determined in accordance with the violator's provider agreement.

B. Any person who is found to have violated R.S. 22:1924 shall be subject to a civil fine in an amount not to exceed ten thousand dollars per violation.

C. In addition to the actual damages provided in Subsection A of this Section and any civil fine imposed pursuant to Subsection B of this Section, a civil monetary penalty shall be imposed on the violator in an amount which equals three times the benefit pursued, including actual damages as a result of the violation.

D.(1) Any person who is found to have violated this Part shall be liable for all costs, expenses, and fees related to investigations and proceedings associated with the violation, including attorney fees.

(2) All awards of costs, expenses, fees, and attorney fees are subject to review by the appellate court for abuse of discretion.

(3) The attorney general shall promptly remit awards recovered for those costs, expenses, and fees incurred by the parties involved in the investigations or proceedings to the appropriate party.

E.(1) Payment of interest on the amount of the civil fine imposed pursuant to Subsection B of this Section shall be at the maximum rate of legal interest provided by R.S. 13:4202 from the date the damage occurred to the date of repayment.

(2) Prior to the imposition of a civil monetary penalty, the court may consider whether extenuating circumstances exist as provided in R.S. 22:1931.7.

Acts 2012, No. 862, §1.



RS 22:1931.7 - Waiver; extenuating circumstances

§1931.7. Waiver; extenuating circumstances

If a waiver is requested by the attorney general, the court may waive any recovery, except for actual damages, required to be imposed pursuant to the provisions of this Part provided all of the following extenuating circumstances are found to be applicable:

(1) The violator furnished all the information known to him about the specific allegation to the department or attorney general no later than thirty days after the violator first obtained the information.

(2) The violator cooperated fully with all federal or state investigations concerning the specific allegation.

(3) At the time the violator furnished the information concerning the specific allegation to the department or the attorney general, no criminal, civil, or departmental investigation or proceeding had been commenced as to the alleged violation.

Acts 2012, No. 862, §1.



RS 22:1931.8 - Deposit of monies collected

§1931.8. Deposit of monies collected

All monies collected pursuant to this Part shall be dedicated to and deposited into the Insurance Fraud Investigation Fund pursuant to R.S. 40:1428(C). Forty percent of the monies deposited into the fund pursuant to this Part shall be allocated from the fund to the attorney general's office for purposes as provided by law.

Acts 2012, No. 862, §1.



RS 22:1931.9 - Assessment reduction or recalculation

§1931.9. Assessment reduction or recalculation

Except as provided in this Part, there shall be no reduction or recalculation in the Insurance Fraud Investigation Fund assessment allocation to the attorney general's office as provided in R.S. 40:1428.

Acts 2012, No. 862, §1.



RS 22:1931.10 - Civil investigative demand

§1931.10. Civil investigative demand

A. If the attorney general has information, evidence, or reason to believe that any person or entity may be in possession, custody, or control of any documentary material or information relevant to an investigation for a possible violation of this Part, he or any of his assistants may issue to the person or entity a civil investigative demand before the commencement of a civil proceeding to require the production of the documentary material for inspection or copying or reproduction, or the answering under oath and in writing of interrogatories. Any civil investigative demand issued pursuant to this Part shall state a general description of the subject matter being investigated and the applicable provisions of law constituting the alleged violation of this Part. A civil investigative demand for the production of documentary material shall describe each class of documentary material to be produced with such definiteness and certainty as to permit such material to be fairly identified. A civil investigative demand for answers to written interrogatories shall set forth with specificity the written interrogatories to be answered. Each investigative demand shall set a return date of no earlier than twenty days after service of the demand upon the person or his representative or agent.

B. A civil investigative demand issued pursuant to this Part may be served by the sheriff or a P.O.S.T.-certified investigator employed by the attorney general or by the office of state police when the demand is issued to a resident or a domestic business entity found in this state. A civil investigative demand issued to a non-resident or a foreign business entity may be served using long-arm jurisdiction as provided for in the Code of Civil Procedure.

C. Upon failure to comply with the civil investigative demand, the attorney general may apply to the district court having jurisdiction over the person to compel compliance with the civil investigative demand.

D. Except as otherwise provided in this Section, no documentary material, answers to interrogatories, or copies thereof, while in the possession of the attorney general or any other agency assisting the attorney general with the matter under investigation, shall be available for examination by any person or entity except as determined by the attorney general and subject to any conditions imposed by him for effective enforcement of the laws of this state. Nothing in this Section shall be construed to prohibit or limit the attorney general from sharing any documentary material, answers to interrogatories, or copies thereof with the United States government, any other state government, any federal or state agency, or any person or entity that may be assisting in the investigation or prosecution of the subject matter of the civil investigative demand.

E. The attorney general may use documentary material derived from information obtained pursuant to this Section, or copies of that material, as the attorney general determines necessary for the enforcement of the laws of this state, including presentation before a court.

F. If any documentary material has been produced by any person or entity in the course of any investigation pursuant to a civil investigative demand and any case or proceeding before the court or grand jury arising out of such investigation, or any proceeding before any state agency involving such material has been completed, or if no case or proceeding in which such material may be used has been commenced within a reasonable time after analysis of all documentary material and other information assembled in the course of the investigation, the attorney general, upon written request of the person or entity who produced the material, shall return to such person or entity any such material that has not passed into the control of any court, grand jury, or agency through introduction into the record of such case or proceeding.

G. "Documentary material" as used in this Section shall include but is not limited to all electronically-stored information including writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or data compilations that would be subject to a request for production under Federal Rule of Civil Procedure 34 as it exists now or is hereafter amended.

Acts 2012, No. 862, §1.



RS 22:1931.11 - Investigative deposition

§1931.11. Investigative deposition

A. When the attorney general has information, evidence, or reason to believe that a violation of this Part has occurred, the attorney general may issue an investigative subpoena for deposition testimony to any person or entity that may have information or knowledge relevant to the matter under investigation, or for the purpose of revealing, identifying, or explaining documentary material or other physical evidence sought under R.S. 22:1931.10. The investigative subpoena shall contain a general description of the matter under investigation and a notice informing the prospective deponent of his right to counsel at the deposition with opportunity for cross-examination. The deposition shall be conducted at the principal place of business of the deponent, at his place of residence, at his domicile, or, if agreeable to the deponent, at some other place convenient to the attorney general and the lawful and designated attorney representative of the deponent. The deposition shall be held at a date no earlier than seven days after the date on which demand is received, unless the attorney general or an assistant attorney general designated by the attorney general determines that exceptional circumstances are present which warrant the commencement of such testimony within a lesser period of time.

B. An investigative subpoena issued pursuant to this Part may be served by the sheriff or a P.O.S.T.-certified investigator employed by the attorney general or by the office of state police when the demand is issued to a resident or a domestic business entity of this state. An investigative subpoena issued to a non-resident or a foreign business entity may be served using long-arm jurisdiction as provided for in the Code of Civil Procedure.

C. When the investigative subpoena is issued to a business entity, the entity shall designate one or more officers, directors, or managing agents, who are responsible for complying with the subpoena on the entity's behalf, and may set forth, for each person designated, the matters on which he will testify. The persons so designated shall testify as to matters known or reasonably available to the organization.

D. Upon failure of a person or entity to comply with the investigative subpoena, the attorney general may apply to the district court having jurisdiction over the person to compel compliance with the investigative subpoena. Failure to comply with a court order is punishable by contempt.

Acts 2012, No. 862, §1.



RS 22:1931.12 - Asset forfeiture

§1931.12. Asset forfeiture

A. In accordance with the provisions of Subsection B of this Section, the court may order the forfeiture of property to satisfy recovery pursuant to this Part under either of the following circumstances:

(1) The court may order a person from whom recovery is due to forfeit property which constitutes or was derived directly or indirectly from gross proceeds traceable to the violation which forms the basis for the recovery.

(2) If the attorney general shows that property was transferred to a third party to avoid paying recovery, or in an attempt to protect the property from forfeiture, the court may order the third party to forfeit the transferred property.

B. Prior to the forfeiture of property, a contradictory hearing shall be held during which the attorney general shall prove by clear and convincing evidence that the property in question is subject to forfeiture pursuant to Subsection A of this Section. No such contradictory hearing shall be required if the owner of the property in question agrees to the forfeiture.

C. If property is transferred to another person within six months prior to the occurrence or after the occurrence of the violation for which recovery is due or within six months prior to or after the institution of a criminal, civil, or departmental investigation or proceeding, it shall be prima facie evidence that the transfer was intended to avoid paying recovery or was an attempt to protect the property from forfeiture.

D. The healthcare provider or other person from whom recovery is due shall have an affirmative duty to fully disclose all property and liabilities and all transfers of property which meet the criteria of Subsection C of this Section to the court and the attorney general.

Acts 2012, No. 862, §1.



RS 22:1931.13 - Termination of Part

§1931.13. Termination of Part

This Part shall terminate on August 1, 2016.

Acts 2012, No. 862, §1; Acts 2014, No. 129, §1, eff. August 1, 2014.



RS 22:1941 - Purpose of Part

PART III. UNAUTHORIZED INSURERS - FALSE

ADVERTISING PROCESS LAW

§1941. Purpose of Part

The purpose of this Part is to subject certain insurers to the jurisdiction of the commissioner of this state and to the jurisdiction of the courts of this state in connection with fraudulent or false advertising of insurers not authorized to transact business in this state who circulate false or fraudulent advertising therein. In furtherance of such state interest, the legislature provides in this Part a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states, the authority provided in this Part to be in addition to any existing powers of this state.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1231 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1942 - Definitions

§1942. Definitions

When used in this Part:

(1) "Commissioner" shall mean the commissioner of insurance of this state.

(2) "Residents" shall mean and include persons, partnerships, or corporations, domestic, alien, or foreign.

(3) "Unfair Trade Practice Law" shall mean the law relating to unfair methods of competition and unfair and deceptive acts and practices in the business of insurance, as set out in Part IV of this Chapter, R.S. 22:1961.

Acts 1966, No. 174, §1; Redesignated from R.S. 22:1232 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1943 - Misrepresentations by foreign insurer, notice to domiciliary supervisory official

§1943. Misrepresentations by foreign insurer, notice to domiciliary supervisory official

No unauthorized foreign or alien insurer of the kind described in R.S. 22:1941 shall make, issue, circulate or cause to be made, issued or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Law, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this Section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1233 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1944 - Action by commissioner

§1944. Action by commissioner

If, after thirty days following the giving of the notice mentioned in R.S. 22:1943, such insurer has failed to cease making, issuing, or circulating such misrepresentations or causing the same to be made, issued, or circulated in this state, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in R.S. 22:1945, he shall take action against such insurer under the Unfair Trade Practice Law.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1234 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1945 - Service upon unauthorized insurer

§1945. Service upon unauthorized insurer

A.(1) Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer is equivalent to and shall constitute an appointment by such insurer of the secretary of state and his successor or successors in office, to be its true and lawful attorney:

(a) The issuance or delivery of contracts or insurance to residents of this state.

(b) The solicitation of applications for such contracts.

(c) The collection of premiums, membership fees, assessments, or other considerations for such contracts.

(d) Any other transaction of insurance business.

(2) The secretary of state may be served with all statements of charges, notices, and lawful process in any proceeding instituted in respect to the misrepresentations set forth in R.S. 22:1943 under the provisions of the Unfair Trade Practice Law, or in any action, suit, or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices, or process is of the same legal force and validity as personal service of such statement of charges, notices, or process in this state, upon such insurer.

B. Service of a statement of charges and notices under the Unfair Trade Practice Law shall be made by any deputy or employee of the commissioner of insurance delivering to and leaving with the secretary of state or some person in apparent charge of his office, two copies thereof. Service of process issued by any court in any action, suit, or proceeding to collect any penalty under such law provided, shall be made by delivering and leaving with the secretary of state or some person in apparent charge of his office, two copies thereof. The secretary of state shall cause to be mailed by registered mail one of the copies of such statement of charges, notices, or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices, and process so served. Such service of statement of charges, notices, or process shall be sufficient if they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing compliance with this Section are filed with the commissioner of insurance in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

C.(1) Service of statement of charges, notices, and process in any such proceeding, action, or suit shall in addition to the manner provided in Subsection B of this Section be valid if served as provided in Paragraph (2) of this Subsection upon any person within this state who on behalf of such insurer is doing any of the following:

(a) Soliciting insurance.

(b) Making, issuing, or delivering any contract of insurance.

(c) Collecting or receiving in this state any premium for insurance.

(2) A copy of such statement of charges, notices, or process shall be sent within ten days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing compliance with this Section shall be filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

D. No cease or desist order or judgment by default or a judgment pro confesso under this Section shall be entered until the expiration of thirty days from the date of the filing of the affidavit of compliance.

E. Service of process and notice under the provisions of this Part shall be in addition to all other methods of service provided by law, and nothing in this Part shall limit or prohibit the right to serve any statement of charges, notices, or process upon any insurer in any other manner permitted by law.

Added by Acts 1966, No. 174, §1; Redesignated from R.S. 22:1235 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1946 - Advertisement by insurers

§1946. Advertisement by insurers

A. No person shall publish or print in any newspaper, magazine, periodical, circular letter, pamphlet, or in any other manner or publish by radio broadcasting in this state, any advertisement or other notice either directly or indirectly setting forth the advantages of or soliciting business for any insurer which has not been authorized to do business in Louisiana.

B. No person shall accept for publication or printing in any newspaper, magazine, or other periodical, or circular letter or pamphlet, or in any other manner, or for radio broadcasting in this state, any advertisement or other notice either directly or indirectly setting forth the advantages of or soliciting business for any insurer unless the advertisement or notice is accompanied by a certificate from the office of the commissioner of insurance to the effect that the insurer is authorized to do business in Louisiana.

C. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

Acts 1958, No. 125; Redesignated from R.S. 22:1523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1961 - Purpose

PART IV. UNFAIR TRADE PRACTICES

§1961. Purpose

The purpose of this Part is to regulate the trade practices in the business of insurance, in accordance with the intent of congress as expressed in Public Law 15-79th Congress*, by defining or providing for the determination of all acts, methods, and practices which constitute unfair methods of competition and unfair or deceptive acts and practices in this state, and to prohibit the same.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1211 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

*15 U.S.C.A. §§1011 to 1015.



RS 22:1962 - Definitions

§1962. Definitions

When used in this Part:

A. "Commissioner" means the commissioner of insurance of this state.

B. "Insured" means the party named on a policy or certificate as the individual with legal rights to the benefits provided by such policy.

C. "Insurer" means any person, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, industrial and burial insurer, or any insurer that markets under the Home Service Marketing distribution method and issues a majority of its policies on a weekly or monthly basis, or any other legal entity engaged in the business of insurance, including insurance producers. Insurer shall also mean medical service plans, hospital service plans, health maintenance organizations, and prepaid limited health care service plans. For the purposes of this Part, these foregoing entities shall be deemed to be engaged in the business of insurance.

D. "Person" means any natural or artificial entity, including but not limited to individuals, partnerships, associations, trusts, or corporations.

E. "Policy" or "certificate" means any contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer.

F. "Producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance, and includes all persons or business entities otherwise referred to in this Code as "insurance agent", "agent", "insurance broker", "broker", "insurance solicitor", "solicitor", or "surplus lines broker".

Acts 1958, No. 125; Acts 1993, No. 953, §1; Acts 1997, No. 949, §1; Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:1212 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1963 - Unfair methods and unfair or deceptive acts and practices prohibited

§1963. Unfair methods and unfair or deceptive acts and practices prohibited

No person shall engage in this state in any trade practice which is defined in this Part to be an unfair method of competition or an unfair or deceptive act or practice in the conduct of the business of insurance, including unauthorized insurance as provided in R.S. 22:1902 et seq.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1213 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1964 - Methods, acts, and practices which are defined as unfair or deceptive

§1964. Methods, acts, and practices which are defined as unfair or deceptive

The following are declared to be unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of insurance policies. Making, issuing, circulating, or causing to be made, issued, or circulated any estimate, illustration, circular or statement, sales presentation, omission, or comparison that does any of the following:

(a) Misrepresents the benefits, advantages, conditions, or terms of any policy issued or to be issued.

(b) Misrepresents the dividends or share of the surplus to be received on any policy.

(c) Makes a false or misleading statement as to the dividends or share of surplus previously paid on similar policies.

(d) Makes any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates.

(e) Misrepresents to any policyholder insured by any insurer for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender his insurance.

(f) Uses any name or title of any policy or class of policies misrepresenting the true nature thereof.

(g) Makes a misrepresentation for the purpose of effecting a pledge or assignment or effecting a loan against any policy.

(h) Misrepresents any policy as being shares of stock.

(2) False information and advertising generally. Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive or misleading.

(3) Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.

(4) Boycott, coercion and intimidation. Entering into any agreement to commit or by any concerted action committing any act of boycott, coercion or intimidation resulting or tending to result in unreasonable restraint of, or a monopoly in, the business of insurance.

(5) False financial statements and false entries.

(a) Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or knowingly causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false material statement of fact as to the financial condition of any insurer.

(b) Knowingly making any false entry of a material fact in any book, report, or statement of any insurer or knowingly omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer, or knowingly making any false material statement to any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to which such insurer is required by law to report, or which has authority by law to examine into its condition or into any of its affairs.

(6) Stock operations and advisory board contract. Issuing or delivering or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any corporation, or securities or any special advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insure.

(7) Unfair discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract, if, in determining the class, consideration may be given to the nature of the risk, plan of insurance, the actual or expected expense of conducting the business, or any other relevant factor.

(b) Making or permitting any unfair discrimination between individuals of the same class involving essentially the same hazards in the amount of premium, policy fees, or rates charged for any policy or contract of health or accident insurance or in the benefits payable thereon, or in any of the terms or conditions of such contract, or in any other manner whatever, if, in determining the class, consideration may be given to the nature of the risk, plan of insurance, the actual or expected expense of conducting the business or any other relevant factor.

(c) Violating the provisions of R.S. 22:34.

(d) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazard by refusing to insure, refusing to renew, cancelling, or limiting the amount of insurance coverage on a property or casualty risk solely because of the geographic location of the risk, unless such action is a result of the application of sound underwriting and actuarial principles related to actual or reasonably anticipated loss experience.

(e) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to insure, refusing to renew, cancelling, or limiting the amount of insurance coverage on the residential property risk, or the personal property contained therein, solely because of the age of the residential property.

(f) Refusing to insure, refusing to continue to insure, or limiting the amount of coverage available to an individual solely because of the sex, marital status, race, religion, or national origin of the individual. However, nothing in this Subsection shall prohibit an insurer from taking marital status into account for the purpose of defining persons eligible for dependent benefits. Nothing in this Section shall prohibit or limit the operation of fraternal benefit societies.

(g) Terminating or modifying coverage, or refusing to issue or refusing to renew any property or casualty policy solely because the applicant or insured or employee of either is mentally or physically impaired, unless the applicant, insured, or employee is mentally and physically incapable of operating an automobile and does not possess a valid operator's license issued by the state. However, this Subsection shall not apply to accident health insurance sold by a casualty insurer and shall not be interpreted to modify any other provision of law relating to the termination, modification, issuance, or renewal of any insurance policy or contract.

(h) Refusing to insure solely because another insurer has refused to write a policy or has cancelled or has refused to renew an existing policy in which that person was the named insured. Nothing in this Paragraph shall prevent the termination of an excess insurance policy on account of the failure of the insured to maintain any required underlying insurance.

(i) With regard to automobile liability insurance, terminating or modifying coverage, or refusing to issue or refusing to renew any policy solely because the applicant or insured filed for bankruptcy. This Subparagraph shall not apply where the refusal to continue to insure is based upon nonpayment of premium.

(j) With regard to automobile liability insurance, refusing to issue insurance coverage or increasing insurance premiums solely based upon a lapse in insurance coverage where the insured is serving in the military and has been deployed and has performed military services out of state and where the individual has previously surrendered his automobile license number plate to the office of motor vehicles in compliance with R.S. 47:505(B). This Paragraph shall apply to all existing and new insurance policies as well as renewals of existing policies.

(8) Rebates. Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of insurance including life insurance, life annuity or health and accident insurance, or agreement as to such contract other than as plainly expressed in the contract issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, or selling, or purchasing or offering to give, sell, or purchase as inducement to such insurance or annuity or in connection therewith, any stock, bonds, or other securities of any insurer or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

(8.1) Nothing in Paragraph (7) or (8) of this Subsection shall be construed as including within the definition of discrimination or rebates any of the following practices:

(a) Paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interest of the insurer and its policyholders;

(b) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have paid premiums in advance or continuously for a specified period made premium payment directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

(c) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first year or of any subsequent year of insurance thereunder, which may be made retroactive only for such policy year;

(d) Agents accepting on their own responsibility, notes for the first premiums.

(9) Requiring as a condition precedent to lending money upon the security of a mortgage on movable or immovable property that the borrower negotiate any policy of insurance covering such property through a particular insurance producer or producers, company or companies, or type of company or types of companies. However, this Paragraph shall not prevent the exercise by any mortgagee of his right to approve the insurer selected by the borrower on a reasonable non-discriminatory basis related to the solvency of the company and its ability to service the policy. The mortgagee may require that the amount of insurance be at least in an amount to protect the amount of the loan on a type of policy furnishing reasonable protection to the mortgagee in a form selected by the borrower which may include additional coverages not inuring to the benefit of the mortgagee and reasonably associated or connected with the property which is the subject of the loan or mortgage. Any lender either directly or indirectly requiring a borrower to furnish insurance upon such property shall be subject to the conditions and prohibitions of this Paragraph.

(10) "Tying", which shall mean the following:

(a) The requirement by a health and accident agent or group health and accident insurer, individual health and accident insurer, or health maintenance organization, as a condition to the offer or sale of a health benefit plan to a group or individual insured, that such insured purchase any other insurance policy.

(b) Tying of a purchase of a health and life insurance policy or policies to another insurance product. "Tying" is the requirement by any small employer health insurance carrier or individual health insurance carrier, as a condition to the offer or sale of a health benefit plan, health maintenance organization, or prepaid limited health care service plan to a small employer, as defined by this Code, or to an individual, that such employer or individual purchase any other insurance product.

(c) "Tying" does not include the joint sale of group life and group health coverages or the joint sale of group life, group health, and any other employee benefit plan.

(11) No person, as defined in R.S. 22:46(12), shall directly or indirectly participate in any plan to offer or effect any kind or kinds of life or health insurance and annuities as an inducement to or in connection with the purchase by the public of any goods, securities, commodities, services, or subscriptions to periodicals. This Paragraph shall not apply to such insurance, written in connection with an indebtedness, one of the purposes of which is to pay the indebtedness in case of the death or disability of the debtor. Nor shall this Paragraph apply to the sale by life insurance producers, or by life insurance companies of equity products, including equities, mutual funds, shares of investment companies, variable annuities, and including face amount certificates of regulated investment companies under offerings registered with the Federal Securities and Exchange Commission.

(12) Any violation of any prohibitory law of this state.

(13) Fraudulent insurance act. A fraudulent insurance act is one committed by a person who knowingly and with intent to defraud presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, producer, or any agent thereof, any written statement as part of, or in support of, or in opposition to an application for the issuance of, or the rating of an insurance policy for commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance which he knows to contain materially false information concerning any fact material thereto; or conceal for the purpose of misleading information concerning any fact material thereto.

(14) Unfair claims settlement practices. Committing or performing with such frequency as to indicate a general business practice any of the following:

(a) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue.

(b) Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies.

(c) Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies.

(d) Refusing to pay claims without conducting a reasonable investigation based upon all available information.

(e) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed.

(f) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear.

(g) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds.

(h) Attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application.

(i) Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured.

(j) Making claims payments to insureds or beneficiaries not accompanied by statement setting forth the coverage under which the payments are being made.

(k) Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration.

(l) Delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information.

(m) Failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage.

(n) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(o) Failing to provide forms necessary to present claims within fifteen calendar days of a request with reasonable explanations regarding their use, if the insurer maintains the forms for that purpose.

(15)(a) The issuance, delivery, issuance for delivery, or renewal of, or execution of a contract for, a health benefits policy or plan which:

(i) Prohibits or limits a person who is an insured or other beneficiary of the policy or plan from selecting a pharmacy or pharmacist of the person's choice to be a provider under the policy or plan to furnish pharmaceutical services or pharmaceutical products offered or provided by that policy or plan or in any manner interferes with that person's selection of a pharmacy or pharmacist, provided that the chosen pharmacy or pharmacist agrees in writing to provide pharmaceutical services and pharmaceutical products that meet all the terms and requirements, including the same administrative, financial, and professional conditions and a minimum contract term of one year if requested, that apply to all other pharmacies or pharmacists who have been designated as providers under the policy or plan or as participating providers in a pharmacy network established by the policy or plan.

(ii) Denies a pharmacy or pharmacist the right to participate as a contract provider of pharmaceutical services or pharmaceutical products under the policy or plan, or under a pharmacy network established by the policy or plan, if the pharmacy or pharmacist agrees in writing to provide pharmaceutical services and pharmaceutical products that meet all the terms and requirements, including the same administrative, financial, and professional conditions and a minimum contract term of one year, if requested, which apply to pharmacies and pharmacists which have been designated as providers under the policy or plan or as participating providers in a pharmacy network established by the policy or plan.

(b) This Paragraph shall not, however, require a health benefits policy or plan to provide pharmaceutical services or pharmaceutical products.

(c) As used in this Paragraph, the following terms shall be given these meanings:

(i) "Drug" and "prescription" have the meanings assigned by R.S. 37:1164 and regulations of the Louisiana Board of Pharmacy.

(ii) "Health benefits policy or plan" means any and all health and accident insurance policies or contracts, including but not limited to individual, group, family, family group, blanket, and association health and accident insurance policies, as well as health maintenance organizations and preferred provider organizations, and any and all other third-party payment plans or contracts, and any and all other health care or health benefits plans, policies, contracts, or funds that either in whole or in part provide benefits for pharmaceutical services and pharmaceutical products that are necessary as a result of or to prevent an accident or sickness.

(iii) "Interferes" or "interferes with" means and includes but is not limited to the charging to or imposing on an insured or other beneficiary who does not utilize a specified or designated pharmacy or pharmacist, a copayment fee or other condition not equally charged to or imposed on all insureds or other beneficiaries in or under the same program or policy or plan. However, "interferes" or "interferes with" does not mean or include the advertisement, or periodic dissemination, to all insureds or other beneficiaries of current lists of all pharmacies or pharmacists who have agreed to participate as a contract provider pursuant to the requirements of Item (a)(ii) of this Paragraph.

(iv) "Pharmaceutical product" means a "drug" and "prescription", as defined in this Paragraph, and home intravenous therapies.

(v) "Pharmaceutical services" means services that are ordinarily and customarily rendered by a pharmacy or pharmacist, including the preparation and dispensing of pharmaceutical products.

(vi) "Pharmacist" means a person licensed to practice pharmacy under the Pharmacy Law and Board of Pharmacy regulations of the state of Louisiana.

(vii) "Pharmacy" has the meaning assigned by R.S. 37:1164 and regulations of the Louisiana Board of Pharmacy.

(d) This Paragraph shall be cited as the "Patient Pharmacy Preference Act".

(16) Failure to maintain marketing and performance records. Failure of an insurer to maintain its books, records, documents, and other business records in such an order that data regarding complaints, claims, rating, underwriting, and marketing are accessible and retrievable for examination by the insurance commissioner. Data for at least the current calendar year and the two preceding years shall be maintained.

(17) Failure to maintain adequate complaint handling procedures. Failure of any insurer to maintain a complete record of all the complaints that it received since the date of its last examination. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint. For purposes of this Paragraph, "complaint" shall mean any written communication primarily expressing a grievance received by the insurer from the Department of Insurance.

(18) Misrepresentation in insurance application. Making false or fraudulent statements or representations on or relative to an application for a policy, for the purpose of obtaining a fee, commission, money, or other benefit from any provider or individual person.

(19) Unfair financial planning practices. An insurance producer:

(a) Holding himself out, directly or indirectly, to the public as a "financial planner", "investment adviser", "consultant", "financial counselor", or any other specialist engaged in the business of giving financial planning or advice relating to investments, insurance, real estate, tax matters, or trust and estate matters when such person is in fact engaged only in the sale of policies.

(b)(i) Engaging in the business of financial planning without disclosing to the client prior to the execution of the agreement provided for in Subparagraph (c) of this Paragraph or solicitation of the sale of a product or service that:

(aa) He is also an insurance salesperson.

(bb) That a commission for the sale of an insurance product will be received in addition to a fee for financial planning, if such is the case.

(ii) The disclosure requirement under this Paragraph may be met by including it in any disclosure required by federal or state securities law.

(c)(i) Charging fees other than commissions for financial planning by insurance producer, unless such fees are based upon a written agreement, signed by the party to be charged in advance of the performance of the services under the agreement. A copy of the agreement shall be provided to the party to be charged at the time the agreement is signed by the party and shall specifically state:

(aa) The services for which the fee is to be charged.

(bb) The amount of the fee to be charged or how it will be determined or calculated.

(cc) That the client is under no obligation to purchase any insurance product through the insurance producer or consultant.

(ii) The insurance producer shall retain a copy of the agreement for not less than three years after completion of services, and a copy shall be available to the commissioner upon request.

(20) Failure to provide claims history.

(a) Loss information - property and casualty. Failure of a company issuing property and casualty insurance to provide the following loss information for the three previous policy years to the first named insured within thirty days of receipt of the first named insured's written request:

(i) On all claims, date, and description of occurrence, and total amount of payments.

(ii) For any occurrence not included in Item (i) of this Subparagraph, the date and description of occurrence.

(b) Should the first named insured be requested by a prospective insurer to provide detailed loss information in addition to that required under Subparagraph (a) of this Paragraph, the first named insured may mail or deliver a written request to the insurer for the additional information. No prospective insurer shall request more detailed loss information than reasonably required to underwrite the same line or class of insurance. The insurer shall provide information under this Subparagraph to the first named insured as soon as possible, but in no event later than twenty days of receipt of the written request. Notwithstanding any other provision of this Section, no insurer shall be required to provide loss reserve information, and no prospective insurer may refuse to insure an applicant solely because the prospective insurer is unable to obtain loss reserve information.

(c) The commissioner may promulgate regulations to exclude the providing of the loss information as outlined in Subparagraph (a) of this Paragraph for any line or class of insurance where it can be shown that the information is not needed for that line or class of insurance or where the provision of loss information otherwise is required by law.

(d) Information provided under Subparagraph (b) of this Paragraph shall not be subject to discovery by any party other than the insured, the insurer, and the prospective insurer.

(21) The issuance of any line of health insurance in the state by an insurer, self-insurer, or other entity that provides health and accident insurance policies or plans within five years after the entity has ceased writing insurance or issuing plans in the state.

(22) The discrimination against an insured, enrollee, or beneficiary in the issuance, payment of benefits, withholding of coverage, cancellation, or nonrenewal of a policy, contract, plan, or program based upon the results of a prenatal test.

(23) The discrimination against an insured, enrollee, or beneficiary in the issuance, payment of benefits, withholding of coverage, cancellation or nonrenewal of a policy, contract, plan, or program based upon the results of a genetic test or receipt of genetic information. Actions of an insurer or third parties dealing with an insurer taken in the ordinary course of business in connection with the sale, issuance or administration of a life, disability income, or long-term care insurance policy are exempt from the provisions of this Paragraph.

(24) Requiring a producer or offering any incentive for a producer who represents more than one company to limit information provided to consumers on limited benefit or supplemental benefit plans, including attempting to enforce a provision of a sales representative agreement, a sales agent agreement, a nonsolicitation agreement, or a noncompetition agreement against such a producer which would result in limiting the information that the producer provides to consumers on limited benefit or supplemental benefit plans. Failure to comply with the provisions of this Paragraph shall subject the insurer to a penalty, of not less than two thousand five hundred dollars nor more than five thousand dollars, payable to the producer and shall not be subject to the penalties provided for in R.S. 22:1969.

(25) Requiring a producer or offering any incentive for a producer who represents more than one insurance company to limit the number of other insurance companies such a producer may represent, including attempting to enforce a provision of a sales representative agreement, a sales agent agreement, a nonsolicitation agreement, or a noncompetition agreement against such a producer which would result in limiting the number of other insurance companies that the producer may represent. Failure to comply with the provisions of this Paragraph shall subject the insurer to a penalty up to ten thousand dollars and shall not be subject to the penalties provided for in R.S. 22:1969.

(26) Failure by an organization that negotiates with a pharmacy or pharmacies, or an organization that represents an independent pharmacy or a group of independent pharmacies, to provide to a pharmacy a contract, agreement, or other documentation relative to the pharmacy's network participation with a third-party payor as required in R.S. 22:1857.1.

(27) Deliberate use of misrepresentations or false statements for the purpose of convincing a customer to replace a limited benefit insurance policy. The commissioner shall promulgate regulations which address the replacement of limited benefit insurance policies as defined in R.S. 22:47(2)(c).

(28) Failure by an admitted insurer upon renewal or issuance of any policy or contract of insurance which includes a provision that the policy or contract contains defense costs within the limit of liability to provide notice of such provision through a separate notice or inclusion on the declaration page of the insurance policy or contract. Failure to comply with the provisions of this Paragraph shall not subject the insurer to the penalties provided in R.S. 22:1969.

Acts 1958, No. 125. Amended by Acts 1960, No. 402, §1; Acts 1964, No. 371, §1; Acts 1968, No. 351, §1; Acts 1986, No. 744, §1; Acts 1989, No. 638, §1; Acts 1992, No. 22, §1, eff. May 18, 1992; Acts 1993, No. 139, §1; Acts 1993, No. 663, §2, eff. June 16, 1993; Acts 1993, No. 953, §1; Acts 1995, No. 966, §1; Acts 1997, No. 1418, §1; Acts 1999, No. 748, §1, eff. July 2, 1999; Acts 2003, No. 129, §1, eff. May 28, 2003; Acts 2004, No. 770, §1; Redesignated from R.S. 22:1214 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2014, No. 490, §1; Acts 2014, No. 844, §1.



RS 22:1965 - Repealed by Acts 2012, No. 78, §1.

§1965. Repealed by Acts 2012, No. 78, §1.



RS 22:1966 - Repealed by Acts 2012, No. 78, §1.

§1966. Repealed by Acts 2012, No. 78, §1.



RS 22:1967 - Power of commissioner of insurance

§1967. Power of commissioner of insurance

The commissioner of insurance shall have power to examine and investigate the affairs of every person engaged in the business of insurance, including violations of R.S. 22:1902 et seq., in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by this Part.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1215 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1968 - Notice of hearing

§1968. Notice of hearing

Whenever the commissioner shall have reason to believe that any person has been engaged or is engaging in this state in any unfair trade practice as defined in this Code, whether or not defined in this Part, the commissioner shall issue a notice of wrongful conduct to said person in accordance and compliance with R.S. 49:961 describing the unfair trade practice and citing the law which is deemed by the commissioner to be violated.

Acts 1958, No. 125; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1216 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:1969 - Violations, penalties

§1969. Violations, penalties

A. If, after receiving the person's answer or response or if no answer or response is received within twenty days of receipt of mailing, faxing, or delivery of the notice, the commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, he shall reduce his findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of such findings and an order requiring such person to cease and desist from engaging in such method of competition, act, or practice and order any one or more of the following:

(1) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of one hundred thousand dollars unless the person knew or reasonably should have known he was in violation of this Part, in which case the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(2) Suspension or revocation of the license of the person if he knew or reasonably should have known he was in violation of this Part.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1958, No. 125. Amended by Acts 1966, No. 179, §1; Acts 1989, No. 638, §1; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1217 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:1970 - Cease and desist order; penalty for violation

§1970. Cease and desist order; penalty for violation

A. Any person who violates a cease and desist order of the commissioner under R.S. 22:1969 and while such order is in effect may after compliance with R.S. 49:961 be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of such person's license or certificate of authority.

B. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1989, No. 638, §1; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1217.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009, Acts 2009, No. 317, §1.



RS 22:1971 - Grant of civil immunity

§1971. Grant of civil immunity

A. In the absence of fraud or bad faith, no person shall be subject to civil liability for libel or slander by virtue of filing reports, without malice, or furnishing other information, without malice, required by this Chapter or required by the commissioner under the authority granted in this Code. No civil cause of action of any nature shall arise against such person for any of the following:

(1) For any information relating to suspected fraudulent insurance acts furnished to or received from law enforcement officials, agents, or employees.

(2) For any information relating to suspected fraudulent insurance acts submitted to or received from other persons subject to the provisions of this Chapter.

(3) For any such information furnished in reports to the insurance commissioner, National Association of Insurance Commissioners (NAIC), or any organization established to detect and prevent fraudulent insurance acts, their agents, employees, or designees.

B. No civil cause of action of any nature or kind shall arise against the commissioner or any employee of the insurance department by virtue of the publication of any report or bulletin related to the official activities of the insurance department.

C. Nothing in this Section is intended to abrogate or modify in any way or form any statutory privilege or immunity enjoyed by any person.

Acts 1986, No. 744, §1; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1218 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1972 - Report by the commissioner

§1972. Report by the commissioner

The commissioner of insurance shall annually submit a report to the Senate and House of Representatives committees on insurance relative to complaints received and actions taken pursuant to the provisions of this Part. Such report shall contain information relative to the number of complaints received, and the disposition of same, the amount collected in penalties, the cost of all related proceedings, and such other information as the commissioner deems pertinent or the insurance committees shall request.

Acts 1989, No. 638, §1; Acts 1992, No. 377, §1, eff. June 17, 1992; Acts 1993, No. 953, §1; Redesignated from R.S. 22:1219 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1973 - Good faith duty; claims settlement practices; cause of action; penalties

§1973. Good faith duty; claims settlement practices; cause of action; penalties

A. An insurer, including but not limited to a foreign line and surplus line insurer, owes to his insured a duty of good faith and fair dealing. The insurer has an affirmative duty to adjust claims fairly and promptly and to make a reasonable effort to settle claims with the insured or the claimant, or both. Any insurer who breaches these duties shall be liable for any damages sustained as a result of the breach.

B. Any one of the following acts, if knowingly committed or performed by an insurer, constitutes a breach of the insurer's duties imposed in Subsection A of this Section:

(1) Misrepresenting pertinent facts or insurance policy provisions relating to any coverages at issue.

(2) Failing to pay a settlement within thirty days after an agreement is reduced to writing.

(3) Denying coverage or attempting to settle a claim on the basis of an application which the insurer knows was altered without notice to, or knowledge or consent of, the insured.

(4) Misleading a claimant as to the applicable prescriptive period.

(5) Failing to pay the amount of any claim due any person insured by the contract within sixty days after receipt of satisfactory proof of loss from the claimant when such failure is arbitrary, capricious, or without probable cause.

(6) Failing to pay claims pursuant to R.S. 22:1893 when such failure is arbitrary, capricious, or without probable cause.

C. In addition to any general or special damages to which a claimant is entitled for breach of the imposed duty, the claimant may be awarded penalties assessed against the insurer in an amount not to exceed two times the damages sustained or five thousand dollars, whichever is greater. Such penalties, if awarded, shall not be used by the insurer in computing either past or prospective loss experience for the purpose of setting rates or making rate filings.

D. The provisions of this Section shall not be applicable to claims made under health and accident insurance policies.

E. Repealed by Acts 1997, No. 949, §2.

F. The Insurance Guaranty Association Fund, as provided in R.S. 22:2051 et seq., shall not be liable for any special damages awarded under the provisions of this Section.

Acts 1990, No. 308, §1, eff. July 6, 1990; Acts 1997, No. 949, §2; Acts 2006, 1st Ex. Sess., No. 12, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1220 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1981 - Commissioner of insurance to examine insurers and producers

CHAPTER 8. EXAMINATIONS AND INVESTIGATIONS

§1981. Commissioner of insurance to examine insurers and producers

A.(1) The commissioner of insurance shall make an examination, not less frequently than once every five years, of all insurers doing business in this state at such times as prescribed by the provisions of this Chapter and at any other time when in the opinion of the commissioner it is necessary for such an examination to be made. The commissioner shall make a timely examination of an insurer upon presentation to him of a resolution approved by a majority of the board of directors of the Louisiana Insurance Guaranty Association or the Louisiana Life and Health Insurance Guaranty Association requesting that such an examination be made of a designated insurer.

(2) The commissioner may make an examination of any producer doing business in this state whenever he has received at least three complaints within a thirty-day period that the producer is not acting in conformance with this Code.

(3) For purposes of completing an examination of any company under this Chapter, and in addition to any other power granted to the commissioner by this Code, the commissioner may examine or investigate any person, as defined in R.S. 22:692(7), or the business of any person, in so far as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.

B. The commissioner of insurance may examine once in each six months for the first three years after organization or incorporation, and once in each year for the fourth through sixth years after organization or incorporation, and thereafter in accordance with the applicable provisions of this Chapter, all domestic insurers formed under the laws of this state.

C. In lieu of an examination under this Section of any foreign or alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port-of-entry state. Such reports may be accepted only if:

(1) The insurance department was, at the time of the examination, accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program.

(2) The examination is performed under the supervision of an accredited state insurance department, or with the participation of one or more examiners who are employed by such an accredited state insurance department, and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

D. Upon determining that an examination should be conducted, the commissioner shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting the examination, the examiner or examiners shall observe those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

E. Nothing contained in this Chapter shall be construed to limit the commissioner's authority to use any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

F. Nothing contained in this Chapter shall be construed to limit the authority of the commissioner to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

Acts 1958, No. 125. Amended by Acts 1979, No. 702, §1; Acts 1989, No. 665, §1, eff. Sept. 1, 1989; Acts 1992, No. 811, §1; Acts 1999, No. 1304, §1, eff. July 12, 1999; Redesignated from R.S. 22:1301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1982 - Repealed by Acts 2010, No. 794, §4.

§1982. Repealed by Acts 2010, No. 794, §4.



RS 22:1983 - Examination reports

§1983. Examination reports

A. All examination reports shall be comprised of facts only appearing upon the books, records, or other documents of the company, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

B. Not later than sixty days following completion of the examination, the examiner in charge shall file with the Department of Insurance a verified written report of examination under oath. Upon receipt of the verified report, the Department of Insurance shall transmit the report to the company examined, together with a notice, which shall afford the company examined a reasonable opportunity, of not more than thirty days, to make a written submission or rebuttal with respect to any matters contained in the examination report.

C. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers and enter an order:

(1) Adopting the examination report as filed, or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violation.

(2) Rejecting the examination report with direction to the examiners to reopen the examination for purposes of obtaining additional documentation, data, information, and testimony.

D. Within thirty days of rejection by the commissioner of an examination report in accordance with Paragraph (C)(2) of this Section, unless the commissioner extends such time for reasonable cause, the examiner in charge shall refile with the Department of Insurance a verified written report of examination, as may be modified or corrected, under oath. Upon receipt of the refiled verified report, the Department of Insurance shall transmit the refiled report to the company examined, together with a notice similar to the notice provided for in Subsection B of this Section, except that the notice shall indicate that the report is a refiled report.

E. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, as provided for in Subsections B and D of this Section, the commissioner shall fully consider and review the refiled report, together with any written submissions or rebuttals and any relevant portions of the workpapers of the examiner and enter an order either:

(1) Adopting the examination report as refiled or with modification or corrections. If the refiled examination report reveals that the company is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violations.

(2) Rejecting the examination report and ordering a hearing pursuant to the provisions of Chapter l2 of this Title, for purposes of obtaining additional documentation, data, information, and testimony.

F. All orders entered pursuant to Paragraph (C)(1) or (E)(1) of this Section shall be accompanied by findings and conclusions resulting from consideration by the commissioner and review of the examination report, relevant examiner workpapers, and any written submissions or rebuttals. Any order shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating, under oath, that he has received a copy of the adopted report and related orders.

G. Within thirty days of receipt of notification of the order of the commissioner to the company made pursuant to Subsection F of this Section, the company may make written demand for a hearing pursuant to the provisions of Chapter 12 of this Title.

H. The hearing provided for under Paragraph (E)(2) or Subsection G of this Section shall be a confidential proceeding. At the conclusion of the hearing, the commissioner shall enter an order adopting the examination report as filed or refiled, or with modification or corrections, and may order the company to take any action the commissioner considers necessary and appropriate to cure any violation of any law, regulation, or prior order of the commissioner.

I.(1) Upon the adoption of the examination report under either Paragraph (C)(1) or (E)(1), or Subsection H of this Section, the commissioner shall continue to hold the content of the examination report as private and confidential information for a period not to exceed thirty consecutive days, except to the extent provided in R.S. 22:1981(E) and Subsection B of this Section. Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

(2) Nothing contained in this Code shall prevent, or be construed as prohibiting, the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees, in writing, to hold it confidential and in a manner consistent with this Chapter.

(3) If the commissioner determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law.

J. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of an examination made under this Chapter, shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in R.S. 22:1981(E) and Subsection I of this Section. Any access may be granted to the National Association of Insurance Commissioners. The parties shall agree, in writing prior to receiving the information, to provide to it the same confidential treatment as required by this Section, unless the prior written consent of the company to which it pertains has been obtained.

K.(1) No examiner may be appointed by the commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this Chapter. This Section shall not be construed to automatically preclude an examiner from being:

(a) A policyholder or claimant under an insurance policy.

(b) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business.

(c) An investment owner in shares of regulated diversified investment companies.

(d) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

(2) Notwithstanding the requirements of this Section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this Chapter.

L.(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the authorized representatives of the commissioner, or any examiner appointed by the commissioner, for any statements made or conduct performed in good faith while carrying out the provisions of this Chapter.

(2) No cause of action shall arise, nor shall any liability be imposed, against any person for the act of communicating or delivering information or data to the commissioner, or the authorized representative of the commissioner, or examiner, pursuant to an examination made under this Chapter, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

Acts 1958, No. 125. Amended by Acts 1964, No. 137, §1; Acts 1992, No. 811, §1; Redesignated from R.S. 22:1302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1984 - Commissioner of insurance to conduct financial and market analysis of insurers and regulated entities

§1984. Commissioner of insurance to conduct financial and market analysis of insurers and regulated entities

A. In addition to those examinations performed by the commissioner of insurance pursuant to R.S. 22:1981, the commissioner of insurance shall conduct financial and market analysis review of all insurers authorized to do business in this state and may conduct regulatory reviews of entities regulated by this Title or the Department of Insurance except for trusts established and operated under R.S. 22:46(9)(b), (c), or (d). Such reviews may include the annual statement and the market conduct annual statement of the insurer or regulated entity reviewed, company financial reports rendered pursuant to good and acceptable accounting practices, results of insurance solvency standards testing as performed by the National Association of Insurance Commissioners, results of prior examinations and office reviews, management changes, consumer complaints, and such other relevant information as from time to time may be required by the commissioner.

B. In lieu of conducting a financial or market analysis under this Section of any foreign or alien insurer licensed in this state, the commissioner may rely upon the financial or market analysis conducted by the insurance department for the company's state of domicile or port-of-entry state accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program.

C. Failure by an insurer or regulated entity to supply information requested by the Department of Insurance during the course of financial or market analysis may subject the insurer or regulated entity to revocation or suspension of its license, or, in lieu thereof, a fine not to exceed ten thousand dollars per occurrence. Every insurer or regulated entity shall produce and make freely accessible to the commissioner of insurance the accounts, records, documents, and files in its possession or control.

D. All work papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person in the course of conducting a regulatory review, financial, or market analysis, including market conduct annual statement information, performed under this Section, as well as the review and analysis of such information, shall be given confidential treatment and are not subject to subpoena or to discovery and may not be made public by the commissioner or any other person, except that access may be granted to the National Association of Insurance Commissioners, insurance department of other states, international, federal, or state law enforcement agencies or international, federal, or state regulatory agencies with statutory oversight over the financial services industry, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state. Any documents, materials, or other information which are disclosed by the commissioner to a third party shall not be admissible in evidence in a private civil action and shall be exempt from any applicable freedom of information law, public records law, or similar statute. No person or entity which receives or has access to documents, materials, or other information under this Section shall be permitted or required to testify in a private civil action concerning such documents, materials, or other information. No waiver of an applicable privilege or a claim of confidentiality in the documents, materials, or other information shall occur as a result of disclosure to the commissioner or to any other person granted access under this Section as a result of sharing such documents, materials, or other information as provided in this Section. Nothing in this Section shall require an insurer to disclose documents, materials, or other information to a third party that is not otherwise required by law to be disclosed.

E. In conducting financial or market analysis, the examiner or examiners shall observe those guidelines and procedures set forth in the Financial Analysis Handbook or Market Regulation Handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

F. Nothing contained in this Chapter shall be construed to limit the commissioner's authority to use any final or preliminary analysis findings, any Department of Insurance or company work papers or other documents, or any other information discovered or developed during the course of any analysis in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

G. Any insurer or regulated entity against whom a fine has been levied shall be given thirty days notice of such action. Upon receipt of this notice, the aggrieved insurer or regulated entity may apply for and shall be entitled to a hearing pursuant to R.S. 22:2191 et seq.

Acts 1958, No. 125; Acts 1990, No. 259, §1; Redesignated from R.S. 22:1303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 968, §1; Acts 2012, No. 271, §1.

NOTE: See Acts 1990, No. 259, §§2 and 3, for effectiveness and applicability.



RS 22:1985 - Review and examination expense; how paid

§1985. Review and examination expense; how paid

A. Whenever the commissioner of insurance makes an examination or investigation pursuant to this Chapter, all expenses incurred by the commissioner of insurance in conducting such examination or investigation, including the expenses and fees of examiners, auditors, accountants, actuaries, attorneys, or clerical or other assistants who are employed by the commissioner of insurance to make the examination, shall be paid by the entity or person examined.

B. For all entities who are charged the annual financial regulation fee as provided in R.S. 22:821(B)(2), the charges for any financial examination shall be waived. The entity being examined may still be responsible for any travel-related expenses.

C. The commissioner of insurance may recover all expenses incurred from the examination or investigation of any person or entity acting as an administrator or third-party administrator in this state for any insurer or self-insurance fund not authorized to transact the business of insurance in this state.

Acts 1958, No. 125; Acts 1990, No. 259, §1; Acts 1997, No. 1449, §1; Acts 2001, No. 488, §1; Acts 2007, No. 191, §1, eff. July 1, 2007; Redesignated from R.S. 22:1304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1986 - Authority to employ examiners and other assistants

§1986. Authority to employ examiners and other assistants

The commissioner of insurance shall employ such examiners, auditors, accountants, actuaries, attorneys, and clerical or other assistants as are necessary to conduct the examination and to compile and prepare a report thereon, and the compensation for such examination shall be fixed according to the time actually devoted to the work of conducting the examination and compiling the report thereon as now required by law. Such compensation shall always be reasonable and commensurate with the value of the services performed.

Acts 1958, No. 125; Acts 1991, No. 793, §1; Redesignated from R.S. 22:1305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 60, §1.



RS 22:1987 - Insurer's right to contest expense

§1987. Insurer's right to contest expense

Should the insurer deem the amount of expenses billed to it unreasonable or contrary to the provisions of this Chapter, it may within fifteen days after the receipt of such billing, take a rule in a court of competent jurisdiction upon the commissioner of insurance to test the reasonableness and legality under this Chapter of the amount of expenses billed to it by the commissioner of insurance which rule shall be tried by preference, and upon appeal, shall be given preference in the appellate court, as provided by the laws of this state for other state cases.

Acts 1958, No. 125; Redesignated from R.S. 22:1306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1988 - Failure to pay expenses; penalty

§1988. Failure to pay expenses; penalty

Should any insurer fail or refuse to pay the expenses of examination as billed by the commissioner of insurance after fifteen days upon receipt of such billing or after final judgment where a rule has been taken as provided in R.S. 22:1987, then the commissioner of insurance may revoke the certificate of authority of such insurer to do business in this state until the full amount of the bill is paid.

Acts 1958, No. 125; Redesignated from R.S. 22:1307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1989 - Scope of examination

§1989. Scope of examination

In conducting such an examination, the commissioner of insurance shall examine the affairs, transactions, accounts, records, documents, and assets of each authorized insurer. Except in the case of a life insurer issuing only registered policies under R.S. 22:809 for the purpose of ascertaining its condition or compliance with this Code, the commissioner of insurance may as often as he deems advisable, examine the accounts, records, documents, and transactions of the following:

(1) Any insurance producer, but only insofar as such accounts, records, documents, and transactions relate to insurance.

(2) Any person having a contract under which he enjoys in fact the exclusive or dominant right to manage or control a stock or mutual insurer.

(3) Any person holding the shares of capital stock or policyholders' proxies of a domestic insurer for the purpose of control of its management either as voting trustee or otherwise.

(4) Any person engaged in or proposing to be engaged in or assisting in the proposed formation of a domestic insurer or an insurance holding corporation or a stock corporation to finance a domestic mutual insurer for the production of its business or the attorney-in-fact of a domestic reciprocal insurer.

Acts 1958, No. 125; Redesignated from R.S. 22:1308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1990 - Production of books and records

§1990. Production of books and records

Every insurer being examined, its officers, employees and representatives, shall produce and make freely accessible to the commissioner of insurance the accounts, records, documents and files in its possession or control relating to the subject of the examination, and shall otherwise facilitate the examination.

Acts 1958, No. 125; Redesignated from R.S. 22:1309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1991 - Power to examine under oath; subpoena witnesses

§1991. Power to examine under oath; subpoena witnesses

The commissioner of insurance may take depositions, subpoena witnesses or documentary evidence, administer oaths and examine under oath any individual relative to the affairs of any insurer being examined. Any person who testifies falsely or makes any false affidavit during the course of such an examination shall be guilty of perjury.

Acts 1958, No. 125; Redesignated from R.S. 22:1310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1992 - Rating organizations, examining license bureau, advisory organization, joint underwriters and joint reinsurance groups; examination of

§1992. Rating organizations, examining license bureau, advisory organization, joint underwriters and joint reinsurance groups; examination of

As often as in the opinion of the commissioner of insurance it is believed necessary and at least once in every five years, the commissioner of insurance shall fully examine each rating organization and examining bureau licensed in this state. As often as he deems it advisable, he may examine each advisory organization and joint underwriting or joint reinsurance group, association, or organization. The commissioner of insurance shall have the same power and authority in these examinations, and the examination shall be made in the same method as that provided in this Chapter for the examination of insurers.

Acts 1958, No. 125; Redesignated from R.S. 22:1311 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1993 - Commissioner of insurance authorized to employ investigators

§1993. Commissioner of insurance authorized to employ investigators

The commissioner of insurance shall have authority to employ investigators to investigate complaints received against insurers authorized to do business in this state and against any unauthorized insurers who are reported to be operating in this state.

Acts 1958, No. 125; Redesignated from R.S. 22:1314 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:1994 - Disclosure

§1994. Disclosure

A. It shall be unlawful for any person who is an officer, employee, agent, or representative of an insurer; or any person, partnership, corporation, banking corporation, or any other legal entity which performs any service for an insurer, or prepares any report, audit, financial statement, or report for, or makes any representation on behalf of, for, or with regard to an insurer, in connection with any hearing, investigation, or examination authorized by this Code, to act with the specific intent to:

(1) Represent falsely, directly or indirectly, to the Department of Insurance or any of its employees or administrators that an asset of such insurer is unencumbered, or to misrepresent any other material fact pertaining to the status of any asset or liability of an insurer.

(2) Materially misrepresent to the Department of Insurance, or any of its employees or administrators the value of any asset or the amount of any liability of such insurer, or any associated affiliate, subsidiary, or holding company; however, with regard to a material misrepresentation of the value of any asset or liability, any deviation from the actual value of such asset or liability which results from utilization of and compliance with generally accepted insurance accounting and reporting procedures shall not be deemed a violation of this Section.

(3) Fail to disclose to the Department of Insurance the existence of any liability of an associated insurer, or affiliate, subsidiary, or holding company when such disclosure is properly requested or required in writing by an examiner or administrator of the Department of Insurance.

(4) Materially misrepresent, withhold, deny access to, or otherwise preclude the obtainment of any information properly requested in writing and in accordance with provisions of the Louisiana Revised Statutes affecting dissemination or disclosure of information by specific institutions by an examiner or administrator of the Department of Insurance, which is material and relevant to an examination properly conducted by the Department of Insurance and its examiners and administrators.

B. Whoever violates any provision of this Section, upon conviction, shall be fined not more than fifty thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Added by Acts 1979, No. 118, §1. Acts 1992, No. 1114, §1; Redesignated from R.S. 22:1315 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:1995 - Departmental complaint directives; failure to comply; fines; hearing

§1995. Departmental complaint directives; failure to comply; fines; hearing

A. Any person subject to the regulatory authority of this department who fails to comply with any directive issued by the commissioner in connection with a consumer complaint shall be fined an amount not to exceed two hundred fifty dollars for each occurrence.

B. Any person against whom a fine has been levied shall be given ten days' notice of such action. Upon receipt of this notice, the person aggrieved may apply for and shall be entitled to a hearing pursuant to Chapter 12 of this Title, R.S. 22:2191 et seq.

Acts 1990, No. 773, §1; Redesignated from R.S. 22:1316 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2001 - Scope of Chapter

CHAPTER 9. REHABILITATION, LIQUIDATION, CONSERVATION

§2001. Scope of Chapter

This Chapter shall apply to all insurers or persons purporting to be doing an insurance business in this state or in the process of organizing for the purpose of doing or attempting to do such business, including but not limited to insurers who issue policies of life, health, and accident insurance in the state.

Acts 1958, No. 125; Acts 1991, No. 997, §1; Acts 1995, No. 595, §1, eff. June 18, 1995; Redesignated from R.S. 22:732 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2001 redesignated as R.S. 22:241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2002 - Persons covered

§2002. Persons covered

The proceedings authorized by this Chapter shall be applied to:

(1) All insurers who are doing, or have done, an insurance business in this state and against whom claims arising from that business may exist now or in the future.

(2) All title insurance companies, prepaid health care delivery plans, nonprofit service plans, and all fraternal benefit societies and beneficial societies subject to this Code.

(3) Any other specialty type insurer not covered by the general law which shall be subject to this Chapter.

(4) Producers, insurers, or any person or persons acting as an agent or a managing general agent of an insurer, any reinsurer, any holding company owning an insurer or any captive premium finance company, or any related entity, whether or not such persons are licensed to do an insurance business in this state.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:732.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2002 redesignated as R.S. 22:242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2003 - Definitions

§2003. Definitions

For the purposes of this Chapter:

(1) "Doing business" shall include any of the following, whether effected by mail or otherwise:

(a) The issuance or delivery of contracts of insurance to persons residing in this state.

(b) The solicitation of applications for such contracts, or other negotiations preliminary to the execution of such contracts.

(c) The collection of premiums, membership fees, assessments, or other considerations for such contracts.

(d) The transaction of matters subsequent to execution of such contracts and arising out of them.

(e) Operating as an insurer under a license or certificate of authority issued by the Department of Insurance.

(f) Acting as a producer or managing agent of an insurer, acting as a reinsurer, or the ownership of an insurer by a holding company, or the operation of a captive premium finance company, or related entity.

(2)(a) "Fair consideration" is given for property or obligation when:

(i) In exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied.

(ii) Such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

(b) Any transfer within six months prior to the institution of delinquency proceedings shall be presumed not to have been for fair consideration, and the burden of proving fair consideration shall be on the party alleging it to have been given.

(3)(a) "Insolvency" or "insolvent" shall mean:

(i) For an insurer issuing only assessable fire insurance policies:

(aa) The inability to pay any obligation within thirty days after it becomes payable.

(bb) If an assessment be made within thirty days after such date, the inability to pay such obligation thirty days following the date specified in the first assessment notice issued after the date of loss as provided by law.

(ii) For any other insurer, the inability to pay its obligations when they are due, or a condition when its admitted assets do not exceed its liabilities plus the greater of:

(aa) Any capital and surplus required by law for its organization.

(bb) The total par or stated value of its authorized and issued capital stock.

(b) As to any insurer licensed to do business in this state as of the effective date of this Chapter* which does not meet the standard established under Item (ii) of this Subparagraph, the term "insolvency" or "insolvent" shall mean, for a period not to exceed three years from the effective date of this Chapter,* that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the commissioner under provisions of the insurance law.

(c) For purposes of this Paragraph, "liabilities" shall include but not be limited to reserves required by statute, by general regulations of the Department of Insurance or by specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent thereto.

(4) "Insurer" shall mean any person who has done, purports to do, is doing, or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, administrative supervision, or conservation by, any commissioner of insurance, or the equivalent insurance supervisory official of another state. For purposes of this Chapter, any other persons included under R.S. 22:2002 shall be deemed to be insurers. "Insurers' net estate" shall mean that portion of the insurer's assets which remain after liquidation and are available for distribution under this Chapter.

(5) "Transfer" shall mean and include the sale and transfer and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:732.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

*As appears in Acts 1992, No. 1095, §2, eff. August 21, 1992.

NOTE: Former R.S. 22:2003 redesignated as R.S. 22:243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004 - Venue

§2004. Venue

A. An action under this Chapter brought by the commissioner of insurance, in that capacity, or as conservator, rehabilitator, or liquidator may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge or any court where venue is proper under any other provision of law.

B. Any action under this Chapter may also be brought in the parish where at least twenty-five percent of the policyholders of the insurer reside.

C. If an action is filed in more than one venue, the court shall consolidate all such cases into one court where venue is proper.

Acts 1993, No. 955, §1; Acts 1997, No. 1298, §1; Redesignated from R.S. 22:732.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2004 redesignated as R.S. 22:244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004.1 - Redesignated as R.S. 22:245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2004.1. Redesignated as R.S. 22:245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004.2 - Redesignated as R.S. 22:246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2004.2. Redesignated as R.S. 22:246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2004.3 - Redesignated as R.S. 22:247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2004.3. Redesignated as R.S. 22:247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2005 - Grounds for rehabilitation and liquidation

§2005. Grounds for rehabilitation and liquidation

The commissioner of insurance may apply by petition to the district court of the parish in which an insurer has its principal office, or to the district court of the parish of East Baton Rouge, or to any one of the judges thereof should the court be in vacation, at the commissioner of insurance's sole option, for a rule to show cause why an order to rehabilitate, conserve, liquidate, or dissolve such insurer as provided in this Chapter should not be entered, and for such other relief as the nature of the case and the interest of the insurer's policyholders, members, stockholders, creditors, or the public may require, whenever any domestic insurer is in one of the following positions:

(1) Has obligations or claims exceeding its assets, cannot pay its contracts in full, or is otherwise found by the commissioner of insurance to be insolvent.

(2) Has refused to submit its books, papers, accounts, records, or affairs to the reasonable inspection or examination of the commissioner of insurance, or his actuaries, supervisors, deputies, or examiners.

(3) Has neglected or refused to observe an order of the commissioner of insurance to make good within the time prescribed by law any deficiency, whenever its capital, if a stock insurer, or its required surplus, if an insurer other than stock, shall have become impaired.

(4) Has, by articles of consolidation, contract or reinsurance, or otherwise, transferred or attempted to transfer its entire property or business not in conformity with this Code, or entered into any transaction the effect of which is to merge substantially its entire property or business in any other insurer without having first obtained the written approval of the commissioner of insurance pursuant to the provisions of this Code.

(5) Is found to be in such condition that its further transaction of business would be hazardous to its policyholders, its creditors, or the public.

(6) Has an officer who has refused upon reasonable demand to be examined under oath touching its affairs.

(7) Is found to be in such condition that it could not meet the requirements for organization and authorization as required by law, except as to the amount of the surplus required of a stock insurer in R.S. 22:81, and except as to the amount of the surplus required by this Code to be maintained.

(8) Has ceased for the period of one year to transact insurance business.

(9) Has commenced, or has attempted to commence, any voluntary liquidation or dissolution proceedings, or any proceeding to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, or similar officer for itself.

(10) If a party, either plaintiff or defendant in any proceeding in which an application is made for the appointment of a receiver, custodian, liquidator, rehabilitator, sequestrator, or similar officer, for such insurer or its property, or a receiver, custodian, liquidator, rehabilitator, sequestrator, or similar officer, for such insurer or its property is appointed by any court, or such appointment is imminent.

(11) Consents to such an order by a majority of its directors, stockholders, or members.

(12) Has not organized and obtained a certificate authorizing it to commence the transaction of its business within the period of time prescribed by the sections of this Code under which it is or proposes to be organized.

(13) Gives reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(14) Within the previous four years, the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the commissioner, or failed to maintain adequate records in accordance with statutory accounting practices and generally accepted accounting principles.

(15) Has failed to file its annual report or other financial report required by R.S. 22:571 within the time allowed by law and, within ten days of receipt of written demand by the commissioner, has failed to provide the report.

(16) Has failed to pay a final judgment rendered against it in any state upon any insurance contract issued or assumed by it, within sixty days after the judgment became final or within sixty days after time for taking an appeal has expired, or within sixty days after dismissal of an appeal before final determination whichever date is the later.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:733 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2005 redesignated as R.S. 22:248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2005.1 - Compliance with certain federal provisions

§ 2005.1. Compliance with certain federal provisions

A. The provisions of this Section apply in accordance with Title II of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub.L. 111-203 with respect to each insurance company that is a covered financial company, or a subsidiary or affiliate of a covered financial company, as defined under 12 U.S.C. 5381.

B. The commissioner of insurance may file a petition for an order of rehabilitation or liquidation pursuant to this Section on any of the following grounds:

(1) Upon determination and notification given by the Secretary of the Treasury of the United States in consultation with the president of the United States that the insurance company is a financial company satisfying the requirements of 12 U.S.C. 5383(b), and the board of directors, or any body performing similar functions, of the insurance company acquiesces or consents to the appointment of a receiver pursuant to 12 U.S.C. 5382(a)(1)(A)(i), with such consent to be considered as consent to an order of rehabilitation or liquidation.

(2) Upon an order of the United States District Court for the District of Columbia under 12 U.S.C. 5382(a)(1)(A)(iv)(I) granting the petition of the Secretary of the Treasury of the United States concerning the insurance company under 12 U.S.C. 5382(a)(1)(A)(i).

(3) A petition by the Secretary of the Treasury of the United States concerning the insurance company is granted by operation of law under 12 U.S.C. 5382(a)(1)(A)(v).

C. Notwithstanding any other provision of law to the contrary, after notice to the insurance company, the receivership court may grant an order on the petition of the commissioner for rehabilitation or liquidation within twenty-four hours after the filing of the petition pursuant to this Section.

D. If the receivership court does not make a determination on a petition for rehabilitation or liquidation filed by the commissioner pursuant to this Section within twenty-four hours after its filing, then the petition shall be deemed granted by operation of law upon the expiration of the twenty-four hour period. At the time that an order is deemed granted pursuant to this Section, the provisions of this Chapter shall be deemed to be in effect, and the commissioner or his designee shall be deemed to be affirmed as receiver and have all of the applicable powers provided by this Code, regardless of whether an order has been entered. The receivership court shall, within ten days, enter an order of rehabilitation or liquidation that does both of the following:

(1) Becomes effective as of the date that it is deemed granted by operation of law.

(2) Conforms to provisions for rehabilitation or liquidation contained in this Chapter, as applicable.

E. The court may hold a hearing within ten days after granting of such an order of liquidation or rehabilitation pursuant to this Section at which hearing the court may sustain or revoke the order of rehabilitation or liquidation or grant such other relief as the nature of the case and the interest of the insurer's policyholders, creditors, or the public may require.

F. Any order of rehabilitation or liquidation granted pursuant to this Section or any part thereof shall not be subject to any stay or injunction pending appeal.

G. Nothing in this Section shall be construed to supersede or impair any other power or authority of the commissioner or the court under this Code.

H. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the department or its employees, or the commissioner or his designee in his capacity as receiver, rehabilitator, liquidator, or conservator, or otherwise, or a special deputy, or the receiver's assistants or the receiver's contractors for any action taken by them in the performance of their powers and duties pursuant to this Section or their duties under this Chapter.

Acts 2012, No. 468, §1.



RS 22:2006 - Injunction

§2006. Injunction

The court shall have jurisdiction over matters brought by or against the Department of Insurance or the commissioner of insurance, at any time after the filing of the petition, to issue an injunction restraining such insurer and its officers, agents, directors, employees, and all other persons from transacting any insurance business or disposing of its property until the further order of the court. The court may issue such other injunctions or enter such other orders as may be deemed necessary to prevent interference with the proceedings, or with the commissioner of insurance's possession and control or title, rights, or interests as provided in this Chapter or to prevent interference with the conduct of the business by the commissioner of insurance, and may issue such other injunctions or enter such other orders as may be deemed necessary to prevent waste of assets or the obtaining of preferences, judgments, attachments, or other like liens or the making of any levy against such insurer or its property and assets while in the possession and control of the commissioner of insurance.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:734 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2006 redesignated as R.S. 22:249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2007 - Cooperation of officers, owners, and employees; civil and criminal penalties

§2007. Cooperation of officers, owners, and employees; civil and criminal penalties

A. Any officer, manager, director, trustee, owner, employee, or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the commissioner in any proceeding under this Chapter or any investigation preliminary to the proceeding.

B. No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

C. No person shall provide to the commissioner statements, documents, or records, which are fraudulent or materially false.

D. The court having jurisdiction over a proceeding under this Chapter shall have the authority to issue such orders, including injunctive relief, as appropriate, for the enforcement of this Section.

E. Failure to comply with such court order shall subject the violator to incarceration for civil contempt until compliance with the order has been obtained, and a fine not to exceed one hundred thousand dollars, or both.

F. Whosoever shall knowingly and intentionally violate any provisions of this Section shall be guilty of a felony. For each violation of which such person is convicted, the offender shall be punished by imprisonment at hard labor for not more than five years, or a fine not to exceed one hundred thousand dollars, or both.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:734.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2007 redesignated as R.S. 22:250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2007.1 - Redesignated as R.S. 22:251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2007.1. Redesignated as R.S. 22:251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2008 - Order of rehabilitation or liquidation

§2008. Order of rehabilitation or liquidation

A. After a full hearing, which shall be held by the court without delay, the court shall enter an order either dismissing the petition or finding that sufficient cause exists for rehabilitation or liquidation and directing the commissioner of insurance to take possession of the property, business, and affairs of such insurer and to rehabilitate or liquidate the same as the case may be. The commissioner of insurance shall be responsible on his official bond for all assets coming into his possession. The commissioner of insurance and his successor and successors in office shall be vested by operation of law with the title to all property, contracts, and rights of action of the insurer as of the date of the order directing rehabilitation or liquidation.

B. Notwithstanding any law to the contrary, the filing of a suit by the commissioner of insurance seeking an order of conservation or rehabilitation shall suspend the running of prescription and peremption as to all claims in favor of the subject insurer during the pendency of such proceeding. The filing of a suit by the commissioner of insurance seeking an order of liquidation shall interrupt the running of prescription and peremption as to such claims from the date of the filing of such proceeding for a period of two years, if an order of liquidation is granted.

C. When an order of rehabilitation is issued by the court, on joint motion by the receiver and the Louisiana Insurance Guaranty Association, the order may contain a provision allowing for the payment of claims by the Louisiana Insurance Guaranty Association as specified by the receiver in a subsequent motion for payment, prior to an order of liquidation. Notwithstanding any other provision of law to the contrary, nothing contained within this Code or other provision of Louisiana law shall prohibit or deter any other insurer which is not in rehabilitation, from payment or settlement of claims brought against such insurer or its insured.

Acts 1958, No. 125; Acts 1993, No. 955, §1; Redesignated from R.S. 22:735 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2008 redesignated as R.S. 22:252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2009 - Duties of commissioner of insurance as rehabilitator; termination

§2009. Duties of commissioner of insurance as rehabilitator; termination

A. Upon the entry of an order directing rehabilitation, the commissioner of insurance shall immediately proceed to conduct the business of the insurer and take such steps towards removal of the causes and conditions which have made such proceedings necessary as may be expedient.

B. If at any time the commissioner of insurance shall find that it is to the best interests of policyholders, creditors and the insurer to effect a plan of mutualization or rehabilitation, he may submit such plan to the court for its approval. Such plan, in addition to any other terms and provisions as may, by the commissioner of insurance be deemed necessary or advisable, may include a provision imposing liens upon the net equities of policyholders of the insurer, and in the case of life insurers, a provision imposing a moratorium upon the loan or cash surrender values of the policies, for such period and to such an extent as may be necessary. Notice of the hearing upon any such plan shall be given in the manner as may be fixed by the court and upon such hearing the court may either approve or disapprove the plan or modify it in such manner and to such extent as to the court shall seem appropriate.

C. If at any time the commissioner of insurance shall find that further efforts to rehabilitate the insurer would be futile and would result in loss to the creditors, policyholders, stockholders or any other persons interested, he may apply to the court in the same proceeding for an order directing the liquidation of the property, business and affairs of such insurer.

D. If at any time the commissioner of insurance shall find that the causes and conditions which made such proceeding necessary have been removed he may petition the court for an order terminating the conduct of the business by said commissioner of insurance and permitting such insurer to resume possession of its property and the conduct of its business and for a full discharge of all liability and responsibility of such commissioner of insurance. No order for the return to such insurer of its property and business shall be granted unless the court after a full hearing shall determine that the purposes of the proceeding have been fully accomplished.

E. The rehabilitator, in addition to other powers, shall have the following powers:

(1) To avoid fraudulent transfers.

(2) To audit the books and records of all agents, including producers, of the insurer insofar as those records relate to the business activities of the insurer.

(3) To use assets of the estate of an insurer under a liquidation or rehabilitation order to transfer policy obligations to a solvent assuming insurer.

(4) To enter into such agreements or contracts as necessary to carry out the full or partial plan for rehabilitation or the order to liquidate and to affirm or disavow any contracts to which the insurer is a party.

(5) To authorize and issue additional shares of stock in the insurer, of any class, and upon such terms and conditions as the court may approve.

F. In addition to any other duty under this Section, the commissioner shall estimate, based upon available information, the total amount of expenditures and obligations to be incurred by the Department of Insurance, in connection with any rehabilitation or liquidation under this Section and determine if this is the most cost-effective to the department and to any insurance guaranty association established under the provisions of this Title. The commissioner shall periodically update these estimates.

Acts 1958, No. 125; Acts 1992, No. 1095, §2; Redesignated from R.S. 22:736 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2009 redesignated as R.S. 22:253 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2010 - Duties of commissioner of insurance as liquidator; sales; notice to creditors; reinsurance

§2010. Duties of commissioner of insurance as liquidator; sales; notice to creditors; reinsurance

A. Upon the entry of an order directing liquidation, the commissioner of insurance shall immediately proceed to liquidate the property, business and affairs of the insurer. He is hereby authorized to deal with the property and business of the insurer in his name as commissioner of insurance, or, if the court shall so order, in the name of the insurer.

B. He may, subject to the approval of the court, sell or otherwise dispose of the real and personal property, or any part thereof, and sell or compromise all doubtful or uncollectible debts or claims owing to or by the insurer including claims based upon an assessment levied against a member or a subscriber of any insurer issuing assessable policies, and including contingent claims allowable under this Chapter.

C. He shall as soon as may be conveniently possible, give notice to all creditors who may have claims against the insurer, as revealed by the records of the insurer, to present the same.

D. In order to preserve so far as possible the right and interest of the policyholders of the insurer whose contracts were cancelled by the liquidation order and of such other creditors as may be possible, the commissioner of insurance may solicit a contract or contracts whereby a solvent insurer or insurers will agree to assume in whole, or in part, or upon a modified basis, the liabilities owing to such former policyholders or creditors. If, after a full hearing upon a petition filed by the commissioner of insurance, the court shall find that the commissioner of insurance endeavored to obtain the best contract for the benefit of such parties in interest, and if the commissioner of insurance shall report to the court that he is ready and willing to enter into a contract and submit a copy thereof to the court, the court shall examine the procedure and acts of the commissioner of insurance, and if the court shall find that the best possible contract in the interests of such parties has been obtained and that it is best for the interests of parties that such contract be entered into, the court shall by written order approve the acts of the commissioner of insurance and authorize him to execute such contract.

E. The commissioner shall not designate nor a court of competent jurisdiction appoint an auditor or investigator who has previously audited or investigated the liquidated insurer.

Acts 1958, No. 125. Amended by Acts 1960, No. 171, §1; Acts 1991, No. 742, §1; Redesignated from R.S. 22:737 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2010 redesignated as R.S. 22:254 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2011 - Premiums due; effect of injunction, or order of rehabilitation or liquidation

§2011. Premiums due; effect of injunction, or order of rehabilitation or liquidation

A. If an insurer is enjoined from transacting any insurance business or from disposing of its property under R.S. 22:2006 or issued an order directing rehabilitation or liquidation under R.S. 22:2008, any premium due or payable on a contract of insurance which was issued by the insurer shall be paid by the insured as provided in this Section.

B. When an insurer is enjoined from transacting insurance business or from disposing of its property under R.S. 22:2006, any and all premiums due the insurer shall be paid to the commissioner of insurance until dissolution or modification of the injunction.

C. When an order directing rehabilitation is issued under R.S. 22:2008, any and all premiums due the insurer shall be paid to the commissioner of insurance until termination, under the provisions of R.S. 22:2008, of the order directing rehabilitation.

D. All contracts of insurance issued by the insurer are cancelled upon issuance of an order, under the provisions of R.S. 22:2008, directing liquidation, and no premium shall be due or payable to the insurer. Such contracts formerly issued by the insurer may be assumed in whole or in part, or upon a modified basis, by a solvent insurer or insurers if approved under the provisions of R.S. 22:2010(D).

E. Upon issuance of an injunction under R.S. 22:2006 or an order of rehabilitation or liquidation under R.S. 22:2008, the commissioner of insurance shall notify every holder of a contract of insurance issued by the insurer of such injunction or order and that payment of premiums shall be made under the provisions of this Section. Such notice shall be mailed to each such policyholder by letter with proof of mailing within ten days after issuance of the injunction or court order of rehabilitation or liquidation.

Acts 1989, No. 697, §1; Acts 1992, No. 1095, §1; Redesignated from R.S. 22:737.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2011 redesignated as R.S. 22:255 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2012 - Unearned premium; limitation of claims by insolvent insurers

§2012. Unearned premium; limitation of claims by insolvent insurers

A. Any claim of an insolvent insurer against an insured or against the producer through whom a policy was written concerning any policy of insurance issued or delivered in this state shall be subject to the following limitations:

(1) The insured shall not be liable to an insolvent insurer for any premium which had not been earned on a pro rata basis on the date the insurer was declared insolvent by a court of competent jurisdiction.

(2) The insured shall be entitled to credit against any obligation owed to the insolvent insurer for any unearned premium which the insured has paid and for which he has not been reimbursed by the Louisiana Insurance Guaranty Association or the Louisiana Life and Health Insurance Guaranty Association.

(3) The producer, through whom the policy was written, shall not be liable to the insolvent insurer for any premiums which had not been earned on a pro rata basis on the date the insurer was declared insolvent. The producer is entitled to retain the commission due on earned premiums. The insured is entitled to any unearned premium which the producer has collected but has not remitted to the insurer.

B. In this Section, the term "insolvent insurer" includes any insurer who has been declared to be insolvent under the laws of any state.

Acts 2001, No. 158, §1, eff. Jan. 1, 2002; Redesignated from R.S. 22:737.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2012 redesignated as R.S. 22:256 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2013 - Rights and liabilities of creditors fixed upon liquidation

§2013. Rights and liabilities of creditors fixed upon liquidation

A. The rights and liabilities of the insurer and of its creditors, except those holding contingent claims, and of its policyholders, stockholders, or members and of all other persons interested in its assets shall, unless otherwise ordered by the court, be fixed as of the date of the entry of the order directing liquidation. The rights of claimants holding contingent claims on said date shall be determined as hereinafter provided.

B. All executory contracts of an insurer, other than contracts under which such insurer has an established benefit without any additional expenditure, shall be cancelled as of the date of the entry of an order of liquidation unless the court provides otherwise in the liquidation order, however, the commissioner may petition the court within sixty days of the entry of such order to reaffirm any such contract. Any contract that is reaffirmed shall remain in force in accordance with the court's order and any obligation of the insurer under such contract shall become an administrative expense of the liquidation unless otherwise ordered by the court.

Acts 1958, No. 125; Acts 1993, No. 955, §1; Redesignated from R.S. 22:738 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2013 redesignated as R.S. 22:257 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2014 - Deposit of monies collected

§2014. Deposit of monies collected

The monies collected by the commissioner of insurance in a proceeding under this Chapter shall be, from time to time, deposited in one or more state or national banks, savings banks, trust companies, or savings and loan associations chartered to do business in this state. Any depository so selected shall provide the same security for such deposits as that required for the deposit of state funds pursuant to the provisions of R.S. 49:321. The commissioner of insurance may in his discretion deposit such monies or any part thereof in a national bank or trust company as a trust fund. For the purposes of this Section, the commissioner of insurance shall be considered a "depositing authority" pursuant to R.S. 49:321.

Acts 1958, No. 125; Amended by Acts 1982, No. 748, §1; Acts 1991, No. 738, §1; Redesignated from R.S. 22:739 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2014 redesignated as R.S. 22:258 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2015 - Investment in securities

§2015. Investment in securities

Notwithstanding any law to the contrary, the commissioner of insurance may invest any monies held in any proceedings under this Chapter in the following securities:

(1) Investments in or loans upon the security of general obligations of the government of the United States or of the state.

(2) To the full extent of the amount insured or capable of being securitized or guaranteed in:

(a) Bonds or notes secured by a mortgage or trust deed issued, assumed, guaranteed, or insured by the United States or by any agency of the United States.

(b) Securities issued or mortgages guaranteed by the Federal National Mortgage Association or other similar corporations regulated by an agency of the United States.

(c) Conventional first mortgage loans capable of being securitized into guaranteed Federal National Mortgage Association mortgage backed securities.

(d) Bonds issued, assured, and guaranteed by the Inter-American Development Bank or the African Development Bank.

(e) First mortgage loans guaranteed by the administrator of veteran affairs pursuant to the provisions of the Servicemen's Readjustment Act of 1944, as amended.

Acts 1992, No. 783, §1; Redesignated from R.S. 22:739.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2015 redesignated as R.S. 22:259 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2016 - Borrowing on the pledge of assets

§2016. Borrowing on the pledge of assets

For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution provided for by this Chapter the commissioner of insurance may, subject to the approval of the court, borrow money and execute, acknowledge and deliver certificates of indebtedness upon such terms and entitled to such liens and priorities as may be fixed by the court, or notes or other evidence of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust or hypothecation of any or all of the property whether real, personal or mixed of the insurer against which a proceeding has been brought under this Chapter. Subject to the approval of the court, he shall also have power to take any and all other action necessary and proper to consummate any such loans and to provide for the repayment thereof. The commissioner of insurance shall incur no personal liability by virtue of any loan made pursuant to this Section.

Acts 1958, No. 125; Redesignated from R.S. 22:740 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2016 redesignated as R.S. 22:260 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2016.1 - Redesignated as R.S. 22:261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2016.1. Redesignated as R.S. 22:261 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2017 - Only commissioner of insurance may apply for appointment of receiver or liquidator

§2017. Only commissioner of insurance may apply for appointment of receiver or liquidator

No order, judgment, or decree enjoining, restraining, or interfering with the prosecution of the business of any insurer or for the appointment of a temporary or permanent receiver, rehabilitator, or liquidator of a domestic insurer, or receiver or conservator of a foreign or alien insurer, shall be made or granted otherwise than upon the petition of the commissioner of insurance as provided in this Chapter, except in an action by a judgment creditor, or in proceedings supplementary to execution after notice that a final judgment has been entered and that the judgment creditor intends to file a complaint praying for any of the relief mentioned in this Section, has been served upon the commissioner of insurance at least thirty days prior to the filing of such petition.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:742 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2017 redesignated as R.S. 22:262 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2018 - Appointment of assistants

§2018. Appointment of assistants

A. For the purpose of this Chapter, and in connection with proceedings involving only domestic insurers, the commissioner of insurance shall have the power to appoint one or more special deputies as his agent or agents and to employ such clerks or assistants he deems necessary, and to give each of such persons such powers to assist him as he may consider wise. The compensation of every such special deputy, agent, clerk, or assistant shall be fixed, and all expenses of taking possession of the property of the insurer and the administration thereof shall be approved, by the commissioner of insurance, all subject to the approval of the court, and shall be paid out of the funds or assets of the insurer.

B. The attorney general shall provide representation for the commissioner of insurance in all matters covered pursuant to this Chapter. The attorney general may, if he deems it appropriate, appoint special counsel to provide this representation. The attorney general shall submit his certification of expenses and legal fees, both for staff and outside counsel, to the court for approval. Upon approval by the court, these amounts shall be paid out of the funds or assets of the insurer.

C. Attorneys employed by the attorney general for purposes of this Section shall be named by the commissioner of insurance, with the approval of the attorney general, and shall perform their duties under the supervision of the attorney general.

Acts 1958, No. 125. Amended by Acts 1979, No. 116, §1, eff. June 29, 1979; Acts 1991, No. 382, §1, eff. July 6, 1991; Redesignated from R.S. 22:743 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2018 redesignated as R.S. 22:263 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2019 - Exemption from filing fees

§2019. Exemption from filing fees

The commissioner of insurance shall not be required to pay any fee to any public officer for filing, recording, or in any manner authenticating any paper or instrument relating to any proceeding pursuant to this Chapter, nor for services rendered by any public officer for serving any process; however, such fees and costs may be taxed as costs against the defendant in the suit by order of the court and paid to such public officer.

Acts 1958, No. 125; Redesignated from R.S. 22:744 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2019 redesignated as R.S. 22:264 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2020 - Prohibited and voidable transfer and liens

§2020. Prohibited and voidable transfer and liens

A. No insurer shall make any transfer of or create any lien upon any of its property with the intent of giving to or enabling any creditor or policyholder to obtain a greater percentage of this debt than any other creditor of the same class.

B. Any transfer of, or lien upon, any property of any insurer made or created within four months prior to the filing of a petition for an order to show cause under this Chapter, which gives to any creditor or policyholder or enables him to obtain a greater percentage of his debt than any other creditor or policyholder in the same class, which is accepted by a creditor or policyholder having reasonable cause to believe that such a preference will occur, shall be voidable. Where the preference consists in a transfer, such period of four months shall not expire until four months after the date of the recording or registering of the transfer if by law such recording or registering is required.

C. Every director, officer, employee, stockholder, member, or any other person, acting on behalf of such insurer, who, within two years prior to the filing of a petition for an order to show cause against such insurer pursuant to this Chapter, shall knowingly participate in the making of any transfer or the creation of any lien prohibited by Subsection A of this Section and every person receiving any property of, or cash surrender from, such insurer or the benefit thereof, as a result of a transaction voidable under Subsection B of this Section, shall be jointly and severally liable therefor and shall be bound to account to the commissioner of insurance as rehabilitator, liquidator, or conservator as the case may be.

D. The commissioner of insurance as rehabilitator, liquidator, or conservator may avoid any transfer of or lien upon the property of an insurer which any creditor, stockholder or member of such insurer might have avoided and may recover the property so transferred or its value from the person to whom it was transferred unless he was a bona fide holder for value prior to the date of the entry of the order of liquidation. Such property may be recovered or its value collected from whoever may have received it except a bona fide holder for value.

Acts 1958, No. 125; Redesignated from R.S. 22:745 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2020 redesignated as R.S. 22:265 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2021 - Fraudulent transfers prior to petition

§2021. Fraudulent transfers prior to petition

A. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation pursuant to this Chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated pursuant to this Chapter, which is fraudulent pursuant to this Section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given less than fair consideration for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

B.(1) A transfer of property other than immovable property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal proceedings on a simple contract could become superior to the rights of the transferee under R.S. 22:2023(C).

(2) A transfer of immovable property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates a statutory lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this Subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

C. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under Subsection A of this Section if both of the following occur:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release.

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

D. Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under Subsection A of this Section shall be personally liable therefor and shall be bound to account to the liquidator.

Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:745.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2021 redesignated as R.S. 22:266 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2022 - Fraudulent transfer after petition

§2022. Fraudulent transfer after petition

A. After a petition for rehabilitation has been filed, a transfer of any of the immovable property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of mortgages in the parish where any immovable property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of immovable property of the insurer within any parish in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the parish prior to the consummation of the judicial sale.

B. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than immovable property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be presumed not to act in good faith.

(4) A person asserting the validity of a transfer under this Section shall have the burden of proof. Except as elsewhere provided in this Section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

C. Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under Subsection A of this Section shall be personally liable therefor and shall be bound to account to the liquidator.

D. Nothing in this Chapter shall impair the negotiability of currency or negotiable instruments.

Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:745.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2022 redesignated as R.S. 22:267 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2023 - Voidable preferences and liens

§2023. Voidable preferences and liens

A.(1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this Chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such a transfer shall be deemed a preference if made or suffered within one year before the filing of the successful petition for liquidation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:

(a) The insurer was insolvent at the time of the transfer.

(b) The transfer was made within four months before the filing of the petition.

(c) The creditor receiving it or to be benefitted thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent.

(d) The creditor receiving it was an officer, or any employee, attorney, or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not he held such position, or any shareholder holding, directly or indirectly, more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) When the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except when a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. When a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

B.(1) A transfer of property other than immovable property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of property other than immovable property shall be deemed to be made or suffered when it becomes so perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

C.(1) A lien obtainable by legal proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of Subsection B of this Section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of Subsection B of this Section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

D. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under Subsection B of this Section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

E. If any lien deemed voidable under R.S. 22:2023(A)(2) has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified, directly or indirectly, by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this Chapter which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

F. The property affected by any lien deemed voidable under Subsections A and E of this Section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

G. The Nineteenth Judicial District Court for the Parish of East Baton Rouge may conduct by summary proceeding any proceeding by the liquidator to hear and determine the rights of any parties under this Section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. When an order is entered for the recovery of indemnifying property in-kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien. If the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

H. The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under Subsection G of this Section to the extent of the amount paid to the liquidator.

I. If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

J. If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this Chapter, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney at law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate. However, when the attorney is in a position of comparable influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney at law for services rendered or to be rendered shall be governed by the provision of R.S. 22:2023(A)(2)(d).

K.(1) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under Subsection A of this Section shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this Subsection shall prejudice any other claim by the liquidator against any person.

Acts 1992, No. 1095, §2; Acts 1993, No. 955, §1; Redesignated from R.S. 22:745.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2023 redesignated as R.S. 22:268 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2024 - Claims of holders of void or voidable rights

§2024. Claims of holders of void or voidable rights

A. No claim of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this Chapter shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

B. A claim allowable under Subsection A of this Section by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, or transfer may be filed as an excused last filing if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under Subsection A of this Section.

Acts 1992, No. 1095, §2; Redesignated from R.S. 22:745.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2024 redesignated as R.S. 22:269 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2025 - Priority of claims

§2025. Priority of claims

The priorities of distribution of general assets from the insurer's estate shall be as follows:

(1) The commissioner's costs and expenses of administration and the claims handling expenses of the Insurance Guaranty Association, the Louisiana Life and Health Insurance Guaranty Association, and any similar organization in another state, as provided for in R.S. 22:2061(B) and 2093(D)(2).

(2) Claims by policyholders, beneficiaries, and insureds arising from and within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the insurer; and liability claims against insureds which claims are within the coverage of and not in excess of the applicable limits of insurance policies and insurance contracts issued by the insurer; and claims of the Insurance Guaranty Association, the Louisiana Life and Health Insurance Guaranty Association, and any similar organization in another state, as provided for in R.S. 22:2061(B), 2055(3), 2083, and 2093(D)(2).

(3) Claims of the federal government other than those claims in Paragraph (2) of this Section.

(4) Compensation actually owing to employees other than officers of an insurer, for services rendered within three months prior to the commencement of a proceeding against the insurer pursuant to this Chapter, but not exceeding two thousand five hundred dollars for such employee, shall be paid prior to the payment of any other debt or claim and in the discretion of the commissioner of insurance may be paid as soon as practicable after the proceeding has commenced; except, that the commissioner of insurance shall reserve such funds as will in his opinion be sufficient for the payment of all claims in Paragraphs (1), (2), and (3) of this Section. This priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of such employees.

(5) Claims under nonassessable policies for unearned premiums or other premium refunds and claims of general creditors, including claims of ceding and assuming companies in their capacity as such.

(6) All other claims.

Acts 1958, No. 125. Amended by Acts 1981, No. 412, §1; Acts 1995, No. 1210, §1, eff. June 29, 1995; Redesignated from R.S. 22:746 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2025 redesignated as R.S. 22:270 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2026 - Set-offs

§2026. Set-offs

A. In all cases of mutual debts or mutual credits between the insurer and another person, such credits and debts shall be set-off and only the balance shall be allowed or paid; however, no set-off shall be allowed in favor of any person when either of the following apply:

(1) The obligation of the insurer to such person was purchased by or transferred to such person with a view of its being used as a set-off.

(2) The obligation of such person is to pay an assessment levied against the members or subscribers of any insurer which issued assessable policies, or to pay a balance upon a subscription to the shares of a stock insurer.

B. When a producer or other person purchases a policy of insurance for the unexpired term of the policy and takes an assignment of the unearned premium claim from the insured, this action shall not be considered as a purchase of an obligation with a view of its being used as a set-off.

Acts 1958, No. 125. Amended by Acts 1960, No. 172, §1; Redesignated from R.S. 22:747 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2026 redesignated as R.S. 22:271 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2027 - Time to file claims

§2027. Time to file claims

A. If upon the granting of an order of liquidation under this Chapter or at any time thereafter during the liquidation proceeding, the insurer shall not be clearly solvent, the court shall after such notice and hearing as it deems proper, make an order declaring the insurer to be insolvent. Thereupon, regardless of any prior notice which may have been given to creditors, the commissioner of insurance shall notify all persons who may have claims against such insurer and who have not filed proper proofs thereof, to present the same to him, at a place specified in such notice, within four months from the date of the entry of such order, or, if the commissioner of insurance shall certify that it is necessary, within such longer time as the court shall prescribe. The last day for the filing of proofs of claims shall be specified in the notice. Such notice shall be given in a manner determined by the court.

B. Proofs of claim may be filed subsequent to the date specified, but, no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before such date, have been paid in full with interest.

Acts 1958, No. 125; Redesignated from R.S. 22:748 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2027 redesignated as R.S. 22:272 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2028 - Proof and allowance of claims

§2028. Proof and allowance of claims

A. A proof of claim shall consist of a statement under oath, in writing, signed by the claimant, setting forth the claim, the consideration therefor, and whether any, and if so, what securities are held therefor, and whether any, and if so, what payments have been made thereon, and that the sum claimed is justly owing from the insurer to the claimant. Whenever a claim is founded upon an instrument in writing, such instrument, unless lost or destroyed, shall be filed with the proof of claim. If such instrument is lost or destroyed, a statement of such fact and of the circumstances of such loss or destruction shall be filed under oath with the claim.

B. Upon the liquidation of any domestic insurer which has issued policies insuring the lives of persons, the commissioner of insurance shall, within a reasonable time, after the last day set for the filing of claims, make a list of the persons who have not filed proofs of claim with him and whose rights have not been reinsured, to whom it appears from the books of the insurer, there are owing amounts on such policies and he shall set opposite the name of each person such amount so owing to such person. The commissioner of insurance shall incur no personal liability by reason of any mistake in such list. Each person whose name shall appear upon such list shall be deemed to have duly filed prior to the last day set for filing of claims a proof of claim for the amount set opposite his name on such list.

C. No contingent claim other than claims of the character described in Subsection D of this Section shall share in a distribution of the assets of an insurer which has been adjudicated to be insolvent by an order made pursuant to R.S. 22:2027 except that a contingent claim, if properly presented, may be allowed, and entitled to share where such claim becomes absolute against the insurer on or before the last day fixed for the filing of proofs of claim against the assets of such insurer, or there is a surplus to be distributed as if no order pursuant to R.S. 22:2027 had been made.

D.(1) When an insurer has been adjudicated to be insolvent by an order made pursuant to R.S. 22:2027, any person who claims to have a cause of action against an assured of such insurer, which accrued prior to the filing of the petition for liquidation and which is the subject of indemnity under a liability policy issued by such insurer, or any assured against whom any such action is claimed to exist, may file a claim in the liquidation proceedings, regardless of the fact that such claim may be contingent, but no such claim shall be allowed in favor of an assured if any claim has been filed by the person who claims to have such cause of action against the assured. No such claim shall be allowed in favor of the assured, unless a final judgment shall be entered against the assured by a court of competent jurisdiction within three years from the filing of a petition to show cause against an insurer under this Chapter or within such further time as may be allowed by the court for good cause shown. In the event that the total amount of all allowable claims based upon causes of action arising out of the same act of any assured be greater than the total liability of the insurer in connection therewith, such claims shall be reduced pro rata and allowed in such sums so that the aggregate of such allowed claims shall equal such total liability.

(2) No judgment taken by default or collusion against the assured shall be considered as evidence in the liquidation proceeding either of the liability of such assured to the judgment creditor upon such cause of action or of the amount of damages to which such judgment creditor is entitled. No claim of such a judgment creditor, or any assured against whom such a judgment may have been taken, shall be allowed unless proof be made in the liquidation proceedings of the liability of such assured upon the alleged cause of action and the amount of damages arising therefrom.

(3) When the receiver allows or disallows a claim in a lesser amount than claimed, he shall notify the person making the claim by letter addressed to the last known address of the claimant, allowing ten days after receipt of said notice in which to file objections to the action of the receiver. The objections shall be filed with the receiver and in the receivership court and shall be heard in the receivership proceedings in a summary manner.

(4) No judgment or order against an insured or an insurer entered after the date of the commencement of proceedings under this Chapter shall be considered in the proceedings as evidence of liability or of the amount of damages of the insured or the insurer and no judgment or order entered at any time against an insured or the insurer by default or by collusion shall be considered as conclusive evidence in the proceedings under this Chapter, either of the liabilities of such insured or insurer to such person upon such cause of action or of the amount of damages to which such person is therein entitled. No claim of any judgment creditor or any insured against whom a judgment may have been taken shall be allowed unless proof is made in the proceedings under this Chapter of the liability of such insured upon the alleged cause of action and the amount of damages arising therein.

(5) Upon the issuance of an order appointing a receiver of a domestic insurer or of an alien insurer, no action at law or equity shall be brought against the insurer, its insureds, or the receiver, whether in this state or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such an order. Whenever, in the receiver's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer or its insured that is pending outside this state, the receiver may intervene in the action. The receiver may defend any action in which the receiver intervenes, at the election of and in the sole discretion of the receiver, under this Section at the expense of the estate of the insurer.

(6) When the receiver allows or disallows a claim in a lesser amount than claimed, he shall notify the person making the claim by petition in the receivership proceedings, allowing ten days after receipt of such notice in which to file objections to the action of the receiver. The objections shall be heard in the receivership by summary proceedings.

E. The value of securities held by secured creditors shall be determined by converting the same into money according to the terms of the agreement pursuant to which such securities were delivered to such creditors, or by such creditors and the commissioner of insurance by agreement, or by the court, and the amount of such value shall be credited upon the claims of such secured creditors and their claims allowed only for the balance.

F. Claims of creditors or policyholders who have received preferences voidable under R.S. 22:2020 or to whom conveyances or transfers, assignments or encumbrances have been made or given which are void under R.S. 22:2020, shall not be allowed unless such creditors or policyholders shall surrender such preferences, conveyances, transfers, assignments or encumbrances.

Acts 1958, No. 125. Amended by Acts 1960, No. 173, §1; Acts 1993, No. 955, §1; Redesignated from R.S. 22:749 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §§1, 2; Acts 2012, No. 468, §1.

NOTE: Former R.S. 22:2028 redesignated as R.S. 22:1161 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2029 - Report for assessment

§2029. Report for assessment

Within three years from the date an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer was filed in the office of the clerk of the court by which such order was made, the commissioner of insurance may make a report to the court setting forth each of the following:

(1) The reasonable value of the assets of the insurer.

(2) The insurer's probable liabilities.

(3) The probable necessary assessments, if any, to pay all claims and expenses in full, including expenses of administration.

Acts 1958, No. 125; Redesignated from R.S. 22:750 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2029 redesignated as R.S. 22:1162 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2030 - Levy of assessment

§2030. Levy of assessment

A. In the event of the entry of an order directing the commissioner of insurance to rehabilitate or liquidate any insurer which has issued assessable policies or contracts of insurance, the commissioner of insurance may, with leave of court, at any time during the pendency of the proceeding, levy such assessment or assessments against the members or subscribers of the insurer, as may be necessary to pay all allowed claims in full, to the same extent that such assessment or assessments might have been levied by the board of directors, attorney-in-fact or other governing body of the insurer. Such assessment or assessments shall become due and payable upon the levy thereof by the commissioner of insurance and shall cover the excess of the probable liabilities over the reasonable value of the assets, together with the cost of collection and probable percentage of uncollectibility thereof. The total of such assessments against any member or subscriber shall not exceed the maximum amount fixed in the contract of that member or subscriber.

B. No assessment shall be levied against any member or subscriber with respect to any non-assessable policy issued in accordance with this Code.

Acts 1958, No. 125; Redesignated from R.S. 22:751 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2030 redesignated as R.S. 22:1163 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2031 - Order to pay assessment

§2031. Order to pay assessment

After levy of assessment as provided in R.S. 22:2030, upon the filing of a further detailed report by the commissioner of insurance, the court shall issue an order directing each member (if a mutual insurer), each subscriber (if a reciprocal insurer), or each underwriter (if a Lloyds insurer), if he shall not pay the amount assessed against him to the commissioner of insurance on or before a day to be specified in the order, to show cause why he should not be held liable to pay such assessment together with costs as set forth in R.S. 22:2033 and why the commissioner of insurance should not have judgment therefor.

Acts 1958, No. 125; Redesignated from R.S. 22:752 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2031 redesignated as R.S. 22:1164 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2032 - Publication and transmittal of assessment order

§2032. Publication and transmittal of assessment order

The commissioner of insurance shall cause a notice of such assessment order setting forth a brief summary of the contents of such order to be both:

(1) Published in such manner as shall be directed by the court.

(2) Enclosed in a sealed envelope, addressed and mailed postage prepaid to each member or subscriber liable thereunder at his last known address as it appears on the records of the insurer, at least twenty days before the return day of the order to show cause provided for in R.S. 22:2031.

Acts 1958, No. 125; Redesignated from R.S. 22:753 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2032 redesignated as R.S. 22:1165 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2033 - Judgment upon the assessment

§2033. Judgment upon the assessment

A. On the return day of the order to show cause provided for in R.S. 22:2031 if the member or subscriber does not appear and serve verified objections upon the commissioner of insurance, the court shall make an order adjudging that such member or subscriber is liable for the amount of the assessment against him together with ten dollars cost, and that the commissioner of insurance may have judgment against the member or subscriber therefor.

B. If on such return day the member or subscriber shall appear and serve verified objections upon the commissioner of insurance, there shall be a full hearing before the court or a referee to hear and determine, who, after such hearing, shall make an order either negating the liability of the member or subscriber to pay the assessment or affirming his liability to pay the whole or some part thereof together with twenty-five dollars costs and the necessary disbursements incurred at such hearing, and directing that the commissioner of insurance in the latter case may have judgment therefor.

C. A judgment upon any such order shall have the same force and effect, and may be entered and docketed, and may be appealed from as if it were a judgment in an original action brought in the court in which the proceeding is pending.

Acts 1958, No. 125; Redesignated from R.S. 22:754 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2033 redesignated as R.S. 22:1166 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2034 - Distribution of assets; priorities; unpaid dividends

§2034. Distribution of assets; priorities; unpaid dividends

A. Within one hundred twenty days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the commissioner of insurance shall make application to the court for approval of a proposal to disburse assets out of such insurer's marshalled assets from time to time as such assets become available, to the Insurance Guaranty Association and to any similar organization in another state.

B. Such a proposal shall at least include provisions for:

(1) Reserving amounts for the payment of the expenses of administration and claims falling within the priorities established in R.S. 22:2025.

(2) Disbursement of the assets marshalled to date and subsequent disbursements of assets as they become available.

(3) Equitable allocation of disbursements to the Insurance Guaranty Association and each similar organization in another state entitled thereto.

(4) The securing by the commissioner of insurance from the Insurance Guaranty Association and each similar organization in another state entitled to disbursements pursuant to this Section of an agreement to return to the commissioner of insurance such assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in R.S. 22:2025 in accordance with such priorities. No bond shall be required of the Insurance Guaranty Association or any similar organization in another state.

(5) A full report to be made by the Insurance Guaranty Association and any similar organization in another state receiving disbursements pursuant to this Section to the commissioner of insurance accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets, and any other matter as the court may direct.

C. The proposal of the commissioner of insurance shall provide for disbursements to the Insurance Guaranty Association and any similar organization in another state in amounts at least equal to the payments made or to be made thereby for which the Insurance Guaranty Association or any similar organization in another state could assert claims against the commissioner of insurance, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such payments made or to be made by the Insurance Guaranty Association or any similar organization in another state, then disbursements shall be in the amount of available assets.

D. Notice of such application shall be given to the Insurance Guaranty Association, the similar organization of each other state, and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States mail, certified and postage prepaid, at least thirty days prior to submission of such application to the court. Action on the application may be taken by the court, provided the above required notice has been given, and provided further that the proposal complies with Subsections A, B, and C of this Section.

E. Any time after the last day fixed for the filing of proofs of claim in the liquidation of a domestic insurer, the court may, upon the application of the commissioner of insurance, authorize him to declare out of the funds remaining in his hands after the payment of expenses, one or more dividends upon all claims allowed. Such order shall specify what claims, if any, are entitled to priority of payment and shall direct the manner in which dividends shall be paid.

F. If there has been no adjudication of insolvency, the commissioner of insurance shall pay all allowed claims in full and shall distribute the balance of the assets remaining in his hands after reserving sufficient assets for all administration costs and fees, in accordance with the direction of the court. The commissioner of insurance shall not be chargeable for any assets so distributed to any claimant who has failed to file a proper proof of claim before such distribution has been made.

G. If subsequent to an adjudication of insolvency, pursuant to R.S. 22:2027, a surplus is found to exist after the payment in full of all allowed claims which have been duly filed prior to the last date fixed for the filing thereof and the setting aside of a reserve for all costs and expenses of the proceeding, the court shall set a new date for the filing of claims. After the expiration of such new date, the solvency of such insurer shall be reexamined and if such insurer is then found to be solvent on the basis of all claims then filed and allowed, any surplus existing shall be distributed in accordance with the direction of the court.

H. Dividends remaining unclaimed or unpaid in the hands of the commissioner of insurance for six months after the final order of distribution may be by him deposited in one or more state or national banks, trust companies, or savings banks to the credit of the commissioner of insurance, in trust for the person entitled thereto, but no such person shall be entitled to any interest upon such deposit. All such deposits shall be entitled to priority of payment in case of the insolvency or voluntary or involuntary liquidation of the depository on an equality with any other priority given by the banking law. Any such funds together with interest, if any, paid or credited thereon, remaining and unclaimed in the hands of the commissioner of insurance in trust after five years shall be by him paid to the state treasurer to be credited to the funds received from insurance revenues.

Acts 1958, No. 125. Amended by Acts 1981, No. 412, §1; Redesignated from R.S. 22:755 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2034 redesignated as R.S. 22:1167 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2035 - Grounds for conservation of assets of an authorized foreign or alien insurer or an unauthorized insurer writing business on a surplus line basis

§2035. Grounds for conservation of assets of an authorized foreign or alien insurer or an unauthorized insurer writing business on a surplus line basis

A. Whenever the property of a foreign or alien insurer authorized to do business in Louisiana or an unauthorized insurer writing business in this state on a surplus line basis has been sequestrated in its domiciliary sovereignty or elsewhere, or whenever any of the grounds specified in R.S. 22:2005(A), except Paragraphs (8) and (16) of that Subsection, arise or exist with reference to any foreign or alien insurer authorized to transact business in this state or an unauthorized insurer writing business in this state on a surplus line basis and having assets in this state, the commissioner of insurance may proceed for the filing of a petition as provided in this Chapter against domestic insurers, for an order directing such authorized foreign or alien insurer or such unauthorized insurer to show cause why the commissioner of insurance should not take possession of its assets in this state and conserve such assets for the benefit of its creditors and for such other relief as the nature of the cause and the interests of its policyholders, creditors, members, stockholders, or the public may require.

B. The court shall have jurisdiction over matters brought by or against the Department of Insurance or the commissioner of insurance to issue injunctions and to enter such other orders as it may deem necessary as is provided in the case of a petition against a domestic insurer so far as such injunctions or orders may apply to such foreign or alien insurer. If the court finds that sufficient cause for conservation exists, it shall direct the commissioner of insurance to take possession of the property, business, and affairs of the insurer and to conserve the same.

C.(1) Upon the entry of such order, the commissioner of insurance shall forthwith take possession of the property, business, and affairs of such foreign or alien insurer, and conserve the same. He shall retain such possession until, on the petition either of the commissioner of insurance or of such foreign or alien insurer, or its receiver or anyone in charge of the property, business, and affairs of such foreign or alien insurer in its domiciliary sovereignty, the court, after a full hearing, shall find that the ground for such order finding cause for conservation has been removed.

(2) No auditor or investigator shall be appointed or designated in connection with the conservation if he audited or investigated the foreign or alien insurer prior to the conservation.

D. The rights, powers, and duties of the commissioner of insurance as such conservator, with reference to the assets of a foreign or alien insurer shall be ancillary to the rights, powers, and duties imposed upon any receiver or other person, if any, in charge of the property, business and affairs of such insurer in its domiciliary sovereignty. When such domiciliary sovereignty is also a "reciprocal state" as defined in R.S. 22:2038, the commissioner of insurance, as ancillary receiver in this state, shall be subject to the provisions of the Uniform Insurers Liquidation Law, R.S. 22:2038 through 2044.

Acts 1958, No. 125. Amended by Acts 1970, No. 86, §1; Acts 1991, No. 742, §1; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:756 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2036 - Provisions for conservation of assets of domestic company

§2036. Provisions for conservation of assets of domestic company

A. Upon the filing by the commissioner of insurance of a verified petition alleging that with respect to a domestic company, a condition exists that would justify a court order for proceedings under this Chapter, and that the interests of creditors, policyholders, or the public will probably be endangered by delay, then the Nineteenth Judicial District Court for the Parish of East Baton Rouge or the court of the parish in which such company has or last had its principal office, shall issue forthwith without a hearing its order directing the commissioner of insurance to take possession and control of the property, business, books, records, and accounts of the company and of the premises occupied by it for the transaction of its business, or such part of each as the petition shall specify, and enjoining the company and its officers, directors, agents, servants, and employees from disposition of its property and from transaction of its business except with the concurrence of the commissioner of insurance until the further order of the court.

B. The order shall continue in force and effect for such time as the court deems necessary for the commissioner of insurance to ascertain the condition and situation of the company. On motion of either party or on its own motion, the court may from time to time hold such hearings as it deems desirable, and may extend, shorten or modify the terms of the seizure order. So far as the court deems it possible, the parties shall be given adequate notice of such hearings. As soon as practicable, the court shall vacate the seizure order, either when the commissioner of insurance has failed to institute proceedings under R.S. 22:2006 having a reasonable opportunity to do so, or upon an order of the court pursuant to such proceedings.

C. Entry of a seizure order under this Section shall not constitute an anticipatory breach of any contract of the company.

D. The court may hold all hearings in conservation proceedings privately in chambers, and shall do so on request of any officer of the company proceeded against.

E. In conservation proceedings and judicial reviews thereof, all records of the company, other documents, and all insurance department files and court records and papers, so far as they pertain to and are a part of the record of the conservation proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the court, after hearing arguments in chambers from the commissioner of insurance and the company, shall decide otherwise, or unless the company requests that the matter be made public.

F. Any person having possession of and willfully refusing to deliver any of the property, business, books, records or accounts of a company against which a seizure order has been issued shall be punishable by a fine of not more than five hundred dollars or imprisonment for not more than six months, or both.

G. No individual shall be selected or designated by the commissioner of insurance or the court as a conservator of a domestic insurer in conservation if the individual audited or investigated the insurer prior to its conservation.

Added by Acts 1970, No. 82, §1; Acts 1991, No. 742, §1; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:756.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2012, No. 468, §1.



RS 22:2036.1 - Redesignated as R.S. 22:631 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.1. Redesignated as R.S. 22:631 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.2 - Redesignated as R.S. 22:632 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.2. Redesignated as R.S. 22:632 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.3 - Redesignated as R.S. 22:633 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.3. Redesignated as R.S. 22:633 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.4 - Redesignated as R.S. 22:634 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.4. Redesignated as R.S. 22:634 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.5 - Redesignated as R.S. 22:635 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.5. Redesignated as R.S. 22:635 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.6 - Redesignated as R.S. 22:636 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.6. Redesignated as R.S. 22:636 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.7 - Redesignated as R.S. 22:637 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.7. Redesignated as R.S. 22:637 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.8 - Redesignated as R.S. 22:638 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.8. Redesignated as R.S. 22:638 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.9 - Redesignated as R.S. 22:639 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.9. Redesignated as R.S. 22:639 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.10 - Redesignated as R.S. 22:640 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.10. Redesignated as R.S. 22:640 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.11 - Redesignated as R.S. 22:641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.11. Redesignated as R.S. 22:641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2036.12 - Redesignated as R.S. 22:642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2036.12. Redesignated as R.S. 22:642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2037 - Payments to Insurance Guaranty Association

§2037. Payments to Insurance Guaranty Association

The commissioner of insurance shall make periodic partial payments to the Insurance Guaranty Association.

Added by Acts 1970, No. 83, §1; Redesignated from R.S. 22:756.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2038 - Uniform Insurers Liquidation Law

§2038. Uniform Insurers Liquidation Law

This Section, and R.S. 22:2039 through 2044, comprise and may be cited as the "Uniform Insurers Liquidation Law". For the purposes of the law:

(1) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by, the commissioner of insurance, or the equivalent insurance supervisory official of another state.

(2) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer.

(3) "State" means any state of the United States, and also the District of Columbia, and Puerto Rico.

(4) "Foreign country" means territory not in any state.

(5) "Domiciliary state" means the state in which an insurer is incorporated or organized, or in the case of an insurer incorporated or organized in a foreign country, the state in which such insurer, having become authorized to do business in such state, has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States; and any such insurer is deemed to be domiciled in such state.

(6) "Ancillary state" means any state other than a domiciliary state.

(7) "Reciprocal state" means any state other than this state in which in substance and effect the provisions of this law are in force, including the provisions requiring that the insurance commissioner or equivalent insurance supervisory official be the receiver of a delinquent insurer.

(8) "General assets" means all property, real, personal, or otherwise, not specifically or, as a result of separate accounts established under R.S. 22:781 and 914, deemed to be mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders, or all policyholders and creditors in the United States, shall be deemed general assets.

(9) "Preferred claim" means any claim with respect to which the law of a state or of the United States accords priority of payment from the general assets of the insurer.

(10) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

(11) "Secured claim" means any claim secured or, as a result of separate accounts established under R.S. 22:781 and 914, deemed to be secured by mortgage, trust, deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claim or claims against general assets. The term also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process.

(12) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require.

Acts 1958, No. 125; Acts 1993, No. 785, §1; Redesignated from R.S. 22:757 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2039 - Conduct of delinquency proceedings against insurers not domiciled in this state

§2039. Conduct of delinquency proceedings against insurers not domiciled in this state

A. Whenever under the laws of this state an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the commissioner of insurance as ancillary receiver. The commissioner of insurance shall file a petition requesting the appointment if he finds that there are sufficient assets of such insurer located in this state to justify the appointment of an ancillary receiver, or if ten or more persons residing in this state having claims against such insurer file a petition with the commissioner of insurance requesting the appointment of such ancillary receiver.

B. The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state, shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer located in this state, and he shall have the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. He shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets he shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets, as a receiver of an insured domiciled in this state.

C. The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which he may be entitled under the laws of this state.

Acts 1958, No. 125; Acts 1992, No. 808, §1, eff. July 7, 1992; Acts 1993, No. 955, §1; Redesignated from R.S. 22:758 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2040 - Claims of nonresidents against domestic insurers

§2040. Claims of nonresidents against domestic insurers

A. In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

B. Controverted claims belonging to claimants residing in reciprocal states may either (1) be proved in this state as provided by law, or (2) if ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings. In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in R.S. 22:2041 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

Acts 1958, No. 125; Redesignated from R.S. 22:759 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2041 - Claims against foreign insurers

§2041. Claims against foreign insurers

A. In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants, against such insurer, who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

B. Controverted claims belonging to claimants residing in this state may either (1) be proved in the domiciliary state as provided by the law of that state, or (2) if ancillary proceedings have been commenced in this state, be proved in those proceedings. In the event that any such claimant elects to prove his claim in this state, he shall file his claim with the ancillary receiver in the manner provided by the law of this state for the proving of claims against insurers domiciled in this state, and he shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least forty days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver, within thirty days after the giving of such notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

Acts 1958, No. 125; Redesignated from R.S. 22:760 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2041 redesignated as R.S. 22:401 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2042 - Priority of certain claims

§2042. Priority of certain claims

A. In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of that state. All such claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

B. In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

C. The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

D. The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this Chapter, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

E. Whenever a receiver is appointed for an insurer that has established one or more separate accounts under the provisions of R.S. 22:781 and 914, each of which is deemed subject to a statutory security interest in favor of the holders of that separate account, the receiver shall segregate the encumbered assets of each separate account, holding them separate and apart from the general assets of the insurer until such time as said assets are liquidated. Upon the liquidation of the assets of each separate account, the receiver shall distribute the proceeds pro rata among the owners of such separate account, or effect a distribution of such proceeds in a manner designed to preserve the tax status of such account.

Acts 1958, No. 125; Acts 1993, No. 785, §1; Redesignated from R.S. 22:761 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2042 redesignated as R.S. 22:402 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2043 - Attachment and garnishment of assets

§2043. Attachment and garnishment of assets

During the pendency of delinquency proceedings in this or any reciprocal state no action or proceeding in the nature of an attachment, garnishment, or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

Acts 1958, No. 125; Redesignated from R.S. 22:762 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2043 redesignated as R.S. 22:403 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2043.1 - Actions by and against the receiver

§2043.1. Actions by and against the receiver

A. No prior wrongful or negligent actions of any present or former officer, manager, director, trustee, owner, employee, or agent of the insurer may be asserted as a defense to a claim by the receiver under a theory of estoppel, comparative fault, intervening cause, proximate cause, reliance, mitigation of damages, or otherwise. However, the affirmative defense of fraud in the inducement may be asserted against the receiver in a claim based on a contract. A principal under a surety bond or a surety undertaking shall be entitled to credit against any reimbursement obligation to the receiver for the value of any property pledged to secure the reimbursement obligation to the extent that the receiver has possession or control of the property or the insurer or its agents misappropriated or commingled such property. Evidence of fraud in the inducement shall be admissible only if it is contained in the records of the insurer.

B. No action or inaction by the insurance regulatory authorities may be asserted as a defense to a claim by the receiver.

C. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the department or its employees, or the commissioner or his designee in his capacity as receiver, liquidator, rehabilitator or conservator, or otherwise, or any special deputy, the receiver's assistants or contractors, or the attorney general's office for any action taken by them in performance of their powers and duties under this Code.

Acts 2012, No. 468, §1.



RS 22:2044 - Uniformity of interpretation

§2044. Uniformity of interpretation

This Uniform Insurers Liquidation Law, R.S. 22:2038 through 2044, shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

Acts 1958, No. 125; Redesignated from R.S. 22:763 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2044 redesignated as R.S. 22:404 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2045 - Redesignated as R.S. 22:405 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2045. Redesignated as R.S. 22:405 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2046 - Redesignated as R.S. 22:406 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2046. Redesignated as R.S. 22:406 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2047 - Redesignated as R.S. 22:407 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2047. Redesignated as R.S. 22:407 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2048 - Redesignated as R.S. 22:408 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2048. Redesignated as R.S. 22:408 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2049 - Redesignated as R.S. 22:409 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2049. Redesignated as R.S. 22:409 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2050 - Redesignated as R.S. 22:410 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2050. Redesignated as R.S. 22:410 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2051 - Title

CHAPTER 10. GUARANTY FUNDS

PART I. LOUISIANA INSURANCE GUARANTY ASSOCIATION LAW

§2051. Title

This Part shall be known and may be cited as the Louisiana Insurance Guaranty Association Law.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1375 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §§1, 2, eff. July 6, 2010.

NOTE: Former R.S. 22:2051 redesignated as R.S. 22:411 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2052 - Purpose

§2052. Purpose

The purpose of this Part is to provide for the payment of covered claims under certain insurance policies with a minimum delay and a minimum financial loss to claimants or policyholders due to the insolvency of an insurer, to provide financial assistance to member insurers under rehabilitation or liquidation, and to provide an association to assess the cost of such operations among insurers.

Added by Acts 1970, No. 81, §1. Acts 1992, No. 517, §1, eff. June 25, 1992; Redesignated from R.S. 22:1376 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: Former R.S. 22:2052 redesignated as R.S. 22:412 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2053 - Scope; policy coverage determination

§2053. Scope; policy coverage determination

A. This Part shall apply to all kinds of direct insurance, except:

(1) Life, annuity, health and accident or disability insurance.

(2) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks.

(3) Fidelity or surety bonds, bail bond contracts, or any other bonding obligations.

(4) Credit insurance, vendor's single interest insurance, or collateral protection insurance or any similar insurance which protects the interests of a creditor arising out of a creditor-debtor transaction.

(5) Insurance of warranties or service contracts including vehicle mechanical breakdown insurance or other insurance that provides for the repair, replacement or service for the operational or structural failure of the goods or property due to a defect in materials, workmanship or normal wear and tear, or provides for the liability incurred by the issuer of agreements or service contracts that provide such benefits.

(6) Title insurance.

(7) Ocean marine insurance.

(8) Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk.

(9) Any insurance provided by or guaranteed by government.

(10) Property residual value insurance.

B. The kind and coverage of insurance afforded by any policy shall be determined solely by the coverage specified and established in the provisions of that policy regardless of any name, label, or marketing designation for the policy.

Added by Acts 1970, No. 81, §1; Acts 1989, No. 618, §1; Acts 1989, No. 620, §1; Acts 1990, No. 101, §1; Redesignated from R.S. 22:1377 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: Former R.S. 22:2053 redesignated as R.S. 22:413 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2054 - Construction

§2054. Construction

This Part shall be construed to effect its purpose under R.S. 22:2052, which shall constitute an aid and guide to interpretation.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1378 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: Former R.S. 22:2054 redesignated as R.S. 22:414 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2055 - Definitions

§2055. Definitions

As used in this Part:

(1) "Affiliate" means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(2) "Association" means the Louisiana Insurance Guaranty Association created under R.S. 22:2056.

(3) "Association similar to the association" means any guaranty association, security fund or other insolvency mechanism that affords protection similar to that of the association. The term shall also include any property and casualty insolvency mechanism that obtains assessments or other contributions from insurers on a pre-insolvency basis.

(4) "Commissioner" means the commissioner of insurance of this state.

(5) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if a person, directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact.

(6) "Covered claim" means the following:

(a) An unpaid claim, including one for unearned premiums that arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this Part applies issued by an insurer, if such insurer becomes an insolvent insurer after September 1, 1970, and the policy was issued by such insurer and any of the following:

(i) The claimant or insured is a resident of this state at the time of the insured event, provided that, for entities, the residence of a claimant or insured is the state in which its principal place of business is located at the time of the insured event.

(ii) The claimant is a self-insurer, including an arrangement or trust formed under R.S. 23:1191 et seq., and is principally domiciled in this state at the time of the insured event.

(iii) The claim is a first party claim for damage to property with a permanent location in this state.

(b) "Covered claim" shall not include:

(i) Any amount awarded as penalties, punitive or exemplary damages.

(ii) Any amount sought as a return of premium under any retrospective rating plan.

(iii) Any amount due any reinsurer, insurer, insurance pool or underwriting association, health maintenance organization or plan, preferred provider organization or plan, hospital plan corporation, professional health service corporation, employee retirement fund including but not limited to plans subject to the Employee Retirement Income Security Act of 1974, Medicaid, or the self-insured portion due any self-insurer as subrogation recoveries, reinsurance recoveries, contribution, indemnification or otherwise. In addition, any person insured under a policy issued by an insolvent insurer shall likewise not be liable for any subrogation claim or any contractual indemnity claim asserted by any reinsurer, insurer, insurance pool, underwriting association, health maintenance organization or plan, hospital plan corporation, professional health service corporation, preferred provider organization or plan, employee retirement fund including but not limited to plans subject to the Employee Retirement Income Security Act of 1974, Medicaid, self-insurer, or any other person with an interest in the claim, other than to the extent the claim exceeds the association's obligation limitations.

(iv) Any claims excluded due to the high net worth of an insured as defined in this Part.

(v) Any first party claims by an insured that is an affiliate of the insolvent insurer.

(vi) Any fee or other amount relating to goods or services sought by or on behalf of any attorney or other provider of goods or services retained by the insolvent insurer or an insured prior to the date it was determined to be insolvent.

(vii) Any fee or other amount sought by or on behalf of any attorney or other provider of goods or services retained by any insured or claimant in connection with the assertion or prosecution of any claim, covered or otherwise, against the association.

(viii) Any claim for interest.

(ix) Any claim filed with the association or a liquidator for protection afforded under the insured's policy for incurred-but-not-reported losses.

(x) Any claim the payment of which exceeds the powers and duties of the association in R.S. 22:2058(A)(1) or is outside the scope of coverage in R.S. 22:2053(A).

(xi) Any claim by a group self-insurance fund for the amount within the self-insured retention, deductible, co-pay, or any other obligation or liability of the group self-insurance fund, stated in the policy of the insolvent insurer, or for the first three hundred thousand dollars of each claim, whichever is greater.

(7) "Insolvent insurer" means an insurer who meets both of the following criteria:

(a) Is licensed and authorized to transact insurance in this state, either at the time the policy was issued or when the insured event occurred.

(b) Against whom an order of liquidation with a finding of insolvency has been entered by a final judgment of a court of competent jurisdiction in the insurer's state of domicile or of this state, and which order of liquidation has not been stayed or been the subject of a perfected suspensive appeal or other comparable order.

(8) "Insured" means any named insured, any additional insured, any vendor, lessor, or any other party identified as an insured under the policy.

(9)(a) "Member insurer" means any person who meets both of the following criteria:

(i) Is licensed and authorized to transact insurance in this state.

(ii) Since September 1, 1970, has written at least one policy of insurance to which this Part applies.

(b) An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its license to transact the kinds of insurance to which this Part applies; however, the insurer shall remain liable as a member insurer for any and all obligations, including obligations for assessments levied prior to the termination or expiration of the insurer's license.

(10) "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which this Part applies, including policy and membership fees, less return premiums thereon, premiums on policies not taken, and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers. Notwithstanding any law to the contrary, no assuming reinsurer shall be required to pay or otherwise contribute to any fund or assessment of the association except for any insurance that the reinsurer directly writes in the state.

(11) "Person" means any natural or juridical person, company, insurer, association, organization, reciprocal or inter-insurance exchange, partnership, business, trust, corporation, or other entity, including governmental entities.

(12) "Insurance policy" means an insurance contract as defined in R.S. 22:864, and shall not include an agreement in which an insurer agrees to assume and carry out directly with the policyholder any of the policy obligations of another insurer, such as cut-through endorsements, reinsurance endorsements, facultative reinsurance agreements, treaty reinsurance agreements, and other such agreements, when either insurer is an affiliate of the other.

(13) "Ocean marine insurance" includes marine insurance as defined in R.S. 22:47(13), except for inland marine, as well as any other form of insurance, regardless of the name, label, or marketing designation of the insurance policy, which insures against maritime perils or risks and other related perils or risks, which are usually insured against by traditional marine insurances such as hull and machinery, marine builders' risks, and marine protection and indemnity. Such perils and risks insured against include without limitation loss, damage or expense or legal liability of the insured for loss, damage, or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of the insured or another person, except this definition shall not include insurance on vessels under five tons gross weight.

(14) "Receiver" means liquidator, rehabilitator, conservator or ancillary receiver, as the context requires.

(15) "Self-insurer" means a person that covers its liabilities through a qualified individual or group self-insurance program created for the specific purpose of covering liabilities typically covered by insurance. A group self-insurance fund formed under R.S. 23:1191 et seq. shall not be deemed to be an insurer with respect to this Chapter.

Added by Acts 1970, No. 81, §1. Amended by Acts 1980, No. 486, §1; Acts 1987, No. 172, §1, eff. June 19, 1987; Acts 1989, No. 620, §1; Acts 1989, No. 688, §1; Acts 1990, No. 105, §1; Acts 1990, No. 129, §1; Acts 1990, No. 254, §1; Acts 1992, No. 835, §1; Acts 1997, No. 1340, §1, eff. July 15, 1997; Acts 1999, No. 475, §1, eff. June 18, 1999; Acts 1999, No. 476, §1, eff. June 18, 1999; Acts 1999, No. 477, §1, eff. June 18, 1999; Acts 2004, No. 109, §1; Acts 2008, No. 109, §1; Redesignated from R.S. 22:1379 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2055 redesignated as R.S. 22:415 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2056 - Creation of the association

§2056. Creation of the association

A. There is created a private nonprofit unincorporated legal entity to be known as the "Louisiana Insurance Guaranty Association". All member insurers defined in R.S. 22:2055 shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under R.S. 22:2059 and shall exercise its powers through a board of directors established under R.S. 22:2057.

B. The association is not and may not be deemed a department, unit, agency, or instrumentality of the state for any purpose, and shall not be subject to laws governing such departments, units, agencies, instrumentalities, commissions or boards of the state. All debts, claims, obligations, and liabilities of the association, whenever incurred, shall be the debts, claims, obligations, and liabilities of the association only and not of the state, its agencies, instrumentalities, officers, or employees. Association monies may not be considered part of the general fund of the state. The state may not budget for or provide general fund appropriations to the association, and the debts, claims, obligations, and liabilities of the association may not be considered to be a debt of the state or a pledge of its credit.

C.(1) Notwithstanding the provisions of Subsections A and B of this Section, and except as provided by Paragraph (2) of this Subsection, the association shall be subject to R.S. 42:11 et seq. and to R.S. 44:1 through 41, and may be considered as if it were a public body for the purpose of those provisions.

(2) The association may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 through 41 shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) Information on any matter relevant to the solvency, liquidation, rehabilitation, or conservation of any member insurer, until such insolvency has been declared or the member insurer has been placed in liquidation, rehabilitation, or conservation.

(b) Matters protected by attorney-client privilege.

(c) Matters with respect to claims or claim files, except documents contained in those files which are otherwise deemed public records.

(d) Prospective litigation against the association after formal written demand, prospective litigation by the association after referral to counsel for review, or pending litigation by or against the association.

(e) Any other matters now provided for or as may be provided for by the legislature.

(f) Discussion by or documents in the custody or control of any committee or subcommittee of the association, or any member or agent thereof, or the board of directors or any member or agent thereof, if such discussion or documents would otherwise be protected from disclosure by any of the exceptions provided in this Paragraph.

Added by Acts 1980, No. 81, §1. Acts 1990, No. 968, §1; eff. July 25, 1990; Redesignated from R.S. 22:1380 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: See Acts 1990, No. 968, §2 for prospective application provisions.

NOTE: Former R.S. 22:2056 redesignated as R.S. 22:416 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2057 - Board of directors

§2057. Board of directors

A. The board of directors of the association shall consist of nine persons serving terms as established in the plan of operation. The board shall be composed of two consumer representatives appointed by the commissioner, one person appointed by the president of the Senate, one person appointed by the speaker of the House of Representatives, all of whom shall be residents of the state of Louisiana, and five additional persons selected by member insurers, one of which shall be a representative selected by the membership of the Louisiana Association of Fire and Casualty Companies (LAFAC), subject to the approval of the commissioner. Vacancies in the positions for which persons are selected by member insurers shall be filled until the next regularly scheduled election for a member of the board by a majority vote of the remaining members, subject to the approval of the commissioner. At the next regularly scheduled election for a member of the board, the member insurers shall select a member to serve the remainder of the unexpired term of any member appointed by the board, subject to the approval of the commissioner. No person shall serve as a member after his replacement has been either appointed or selected by member insurers and approved by the commissioner. The commissioner shall transmit to the board his approval or disapproval of new board members within thirty days after he has been notified of their selection, and he shall accompany any disapproval of a board member with his written reasons for such disapproval. One of the two consumer representatives may not be an officer, director or employee of an insurance company or any person engaged in the business of insurance.

B. In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.

C. Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors.

D. Any member of the board whose relationship to an insurer in receivership presents a conflict of interest shall be terminated as a board member by the commissioner and the seat declared vacant as of the date of the entry of the order of receivership.

E. If the commissioner has reasonable cause to believe that a board member failed to disclose a known conflict of interest with his duties on the board, failed to take appropriate action based on a known conflict of interest with his duties on the board, or has been indicted or charged with a felony, or misdemeanor involving moral turpitude, the commissioner may suspend that board member pending the outcome of an investigation or hearing by the commissioner or the conclusion of any criminal proceedings. In the event that the allegations are substantiated at the conclusion of an investigation, hearing or criminal proceeding, the seat shall be declared vacant.

Added by Acts 1970, No. 81, §1; Acts 1989, No. 619, §1; Acts 1990, No. 129, §1; Acts 1993, No. 397, §1, eff. June 2, 1993; Acts 1997, No. 468, §1, eff. June 26, 1997; Redesignated from R.S. 22:1381 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.

NOTE: See Acts 1997, No. 468, §§2, 3, for applicability.

NOTE: Former R.S. 22:2057 redesignated as R.S. 22:417 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2058 - Powers and duties of the association

§2058. Powers and duties of the association

A. The association shall:

(1)(a) Be obliged to pay covered claims pursuant to an order as provided in R.S. 22:2008(C), existing prior to the determination of the insurer's insolvency, or arising after such determination but prior to the first to occur of the following events:

(i) Expiration of thirty days after the date of such determination of insolvency.

(ii) Expiration of the policy.

(iii) Replacement or cancellation of the policy at the instance of the insured if the insured does so within thirty days of such determination.

(b) Satisfy such obligation by paying to the claimant an amount as follows:

(i) The full amount of a covered claim for benefits payable directly to or on behalf of the injured employee or his health care providers, vocational rehabilitation counselors, and similar providers under a workers' compensation insurance coverage.

(ii) An amount not exceeding ten thousand dollars per policy for a covered claim for the return of unearned premium.

(iii) An amount which is in excess of one hundred dollars and is less than five hundred thousand dollars, per claim, subject to a maximum limit of five hundred thousand dollars per accident or occurrence for all other covered claims.

(c)(i) In no event be obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. Notwithstanding any other provision of this Part, a "covered claim" shall not include a claim filed with the association after the earlier of five years after the date of the order of liquidation of the insolvent insurer or the final date set by the domiciliary court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(ii) For the purpose of filing a claim under this Subsection, notice of claims to the liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of claims shall be periodically submitted to the association or association similar to the association in another state by the liquidator.

(d) Have no obligation to defend an insured upon the association's payment or tender of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit, or written notice of extinguishment of the obligation due to application of a credit.

(e)(i) Have an applicable limit per claim and per accident or occurrence which shall be exhaustive of the entire liability of the association under this Part, however arising, without regard to the nature of or basis for that liability, except court costs incurred subsequent to the date of insolvency.

(ii) "Accident or occurrence" in this Section means one proximate, uninterrupted, or continuing cause which results in all of the injuries or damages even though several discrete items of damage result, and even though multiple claims and claimants may arise as a result of one such accident or occurrence. A series of claims arising from the same accident or occurrence shall be treated as due to that one accident or occurrence and thus shall be subject to the aggregate liability limit established herein.

(2) To the extent of its obligation on the covered claims, have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including but not limited to, the right to pursue and retain salvage and subrogation recoverable on covered claim obligations to the extent paid by the association. The association shall not be deemed the insolvent insurer for the purpose of conferring jurisdiction.

(3)(a)(i) Assess insurers amounts necessary to pay the obligations of the association under Paragraph (1) of this Subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, and the cost of examinations of the association, to fund loans or provide guarantees to member insurers under rehabilitation or liquidation and other expenses authorized by this Part. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year, whether or not a company withdraws subsequent to the preceding calendar year, bears to the net direct written premiums of all member insurers for the preceding calendar year. Each member insurer shall be notified of the assessment not later than thirty days before it is due.

(ii) No member insurer may be assessed in any year an amount greater than one percent of that member insurer's net direct written premiums for the preceding calendar year. If the maximum assessment, together with the other assets of the association, does not provide in any one year an amount sufficient to make all necessary payments, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.

(iii) The association may exempt or defer, in whole or in part, the assessment of any member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance.

(iv) The amount of the assessment shall be offset in the same manner that an offset is provided against the premium tax liability in Item (3)(b)(ii) of this Subsection, against the assessment levied by R.S. 22:1476, if such offset shall not be applied against any portion of the assessments to be deposited to the credit of the Municipal Police Employees' Retirement System, the Sheriffs' Pension and Relief Fund, and the Firefighters' Retirement System. To qualify for this offset, the payer shall file a sworn statement with the annual report required by R.S. 22:791 et seq., 821 et seq., and 831 et seq., showing as of December thirty-first of the reporting period that at least the following amounts of the total admitted assets of the payer, less assets in an amount equal to the reserves on its policies issued in foreign countries in which it is authorized to do business and which countries require an investment therein as a condition of doing business, are invested and maintained in qualifying Louisiana investments as defined in R.S. 22:832(C). If one-sixth of the total admitted assets of the payer are in qualifying Louisiana investments, then the offset shall be sixty-six and two-thirds percent of the amount otherwise assessed; if at least one-fifth of the total admitted assets of the payer are in qualifying Louisiana investments, then the offset shall be seventy-five percent of the amount otherwise assessed; if at least one-fourth of the total admitted assets of the payer are in qualifying Louisiana investments, the offset shall be eighty-five percent of the amount otherwise assessed; and if at least one-third of the total admitted assets of the payer are in qualifying Louisiana investments, then the offset shall be ninety-five percent of the amount otherwise assessed. If the total of the net premium tax liability and the assessment for the expenses of the Department of Insurance paid for the previous year was less than the offset allowed under Item (3)(b)(ii) of this Subsection for the previous year, the member company may reduce its assessment payment to the Louisiana Insurance Guaranty Association for the current year by that difference.

(v) An insurer may transfer up to twenty percent annually of any offset as described in this Section with the prior approval of the commissioner to an affiliated insurer. For the purposes of this Section:

(aa) "Affiliated insurer" means an insurance company licensed or holding a certificate of authority to do business in this state which controls, is controlled by, or is under common control with, another insurer.

(bb) "Control" means holding, directly or indirectly, the ownership of or power to vote, at least eighty percent of the voting stock of another member insurer.

(b)(i) Issue to each insurer paying an assessment under this Part a certificate of contribution, in a form prescribed by the commissioner, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue.

(ii) A certificate of contribution issued to a member company may be offset against its premium tax liability in an amount not to exceed ten percent of the assessment for the year in which the assessment was paid in full and not to exceed ten percent of the assessment per year for each of the nine calendar years following the year in which such assessment was paid in full, not to exceed a total offset of one hundred percent for each assessment. During the calendar year of issuance of a certificate of contribution, and yearly thereafter, a member shall at its option have the right to show a certificate of contribution as an asset in the form approved by the commissioner at percentages of the original face amount approved by the commissioner, equal to the unused offset as of each such calendar year.

(iii) To the extent amounts have been written off under Item (ii) of this Subparagraph, the provisions of R.S. 22:2066 shall not apply.

(c) Not subject the premium dollars paid to an insurer by any "high net worth insured" as defined in this Part to the assessment provided for in this Section for the next calendar year. Any insurer deducting the premium dollars from its assessment shall provide a net worth affidavit to the association from each insured whose premium dollars are being deducted together with a statement of the amount of premium dollars paid by such insured in accordance with procedures established by the association.

(4) Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims. The association may pay claims in any order that it may deem reasonable, including the payment of claims as they are received from the claimants or in groups or categories of claims. The association shall have the right to appoint and to direct legal counsel retained under liability insurance policies for the defense of covered claims.

(5) Notify claimants, insureds and other interested parties of the determination of insolvency and of their rights under this Part as deemed necessary by the commissioner and upon the commissioner's request, to the extent records are available to the association. The association may discharge this duty by notice mailed to the last known address or notice by publication in a newspaper of general circulation when a mailing address is unavailable or insufficient.

(6)(a) Have the right to review and contest as set forth in this Subsection settlements, releases, compromises, waivers and judgments to which the insolvent insurer or its insureds were parties prior to the entry of the order of liquidation. In an action to annul, vacate, or enforce settlements, releases and judgments to which the insolvent insurer or its insureds were parties prior to the entry of the order of liquidation, the association shall have the right to assert the following defenses, in addition to the defenses available to the insurer:

(i) The association is not bound by an unsatisfied settlement, release, compromise or waiver executed by an insured or the insurer, or any unsatisfied judgment entered against an insured or the insurer by consent or through a failure to exhaust all appeals, if the settlement, release, compromise, waiver or judgment was executed or entered within one hundred twenty days prior to the entry of an order of liquidation, and the insured or the insurer did not use reasonable care in entering into the settlement, release, compromise, waiver or judgment, or did not pursue all reasonable appeals of an adverse judgment; or executed by or taken against an insured or the insurer based on default, fraud, ill practice, collusion, the insurer's failure to defend, or the clearly excessive amount of any settlement, release, compromise, waiver or judgment considering all relevant issues including but not limited to coverage, liability, and quantum.

(ii) If a court of competent jurisdiction finds that the association is not bound by a settlement, release, compromise, waiver or judgment for the reasons described in Item (i) of this Subparagraph, the settlement, release, compromise, waiver or judgment shall be set aside, and the association shall be permitted to defend any covered claim on the merits. The settlement, release, compromise, waiver or judgment may not be considered as evidence of liability or damages in connection with any claim brought against the association or any other party under this Part.

(iii) The association shall have the right to assert any statutory defenses or rights of offset against any settlement, release, compromise or waiver executed by an insured or the insurer, or any judgment taken against the insured or the insurer.

(b) As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend, either on its own behalf or on behalf of an insured, have the right to apply to have the judgment, order, decision, verdict or finding set aside by the same court or administrator that entered the judgment, order, decision, verdict or finding and be permitted to defend the claim on the merits.

(7) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.

(8) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this Part.

(9) Implement a system of alternative dispute resolution of lawsuits and claims.

(10) Coordinate and work in conjunction with the commissioner of insurance, or his designee charged with oversight and implementation of the provisions of this Part.

B. The association may:

(1) Employ or retain such persons as are necessary to handle claims and perform other duties of the association.

(2) Borrow funds necessary to effect the purposes of this Part. In connection therewith the association may agree to such terms and conditions as it deems necessary and proper, and the association may assign to the state or any agency or authority thereof, or to any private entity, the right to the receipt of assessments to the extent necessary to provide for the payment of bonds issued by the state or such agency or authority, or such private agency, for the purpose of providing for the repayment of such borrowings.

(3) Sue or be sued. The power to sue includes the power and right to intervene as a party before any court in this state that has jurisdiction over an insolvent insurer.

(4) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this Part.

(5) Perform such other acts as are necessary or proper to effectuate the purpose of this Part.

(6) Refund to the member insurers in proportion to the contribution of each member insurer to the association that amount by which the assets of the association exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association exceed the liabilities of the association as estimated by the board of directors for the coming year.

(7) Submit with the commissioner to the court having jurisdiction over an impaired or insolvent insurer a joint written plan of full or partial rehabilitation or liquidation that satisfies the court that such plan is the most cost-effective method of addressing the member insurer's impairment or insolvency, is in the best interest of the member insurer's policyholders and claimants and is in the best interests of the association, and may, upon approval of the court:

(a) Guarantee, assume, or cause to be guaranteed or assumed, including the financial undertakings necessary and proper to effect such guarantees or assumptions, any or all of the policies, contracts, or other obligations of such member insurer.

(b) Lend money to such member insurer.

C. Suits involving the association:

(1) Except for actions by the receiver, all actions relating to or arising out of this Part against the association shall be brought in the courts in this state. The courts shall have exclusive jurisdiction over all actions relating to or arising out of this Part against the association.

(2) The domicile of the association for purposes of venue is East Baton Rouge Parish. The association may, at its option, waive exceptions to venue for specific actions.

(3) Any person, and any attorney who represents a person, who files a petition against the association alleging as a basis for the claim the insolvency of an insurer, where said insurer is not an insolvent insurer within the meaning of this Part, shall pay the reasonable expenses incurred because of the filing of the petition, including a reasonable attorney fee, subject to the following conditions:

(a) The association shall furnish to either the person or his attorney, by ordinary service of process, hand delivery, or certified mail, return receipt requested, written notification that the insurer is not an insolvent insurer within the meaning of this Part.

(b) If, within sixty days of the receipt of such notification, the person or his attorney has not dismissed the petition, with prejudice and at plaintiff's cost.

D.(1) Notwithstanding any other provision to the contrary and unless such other law is specifically excepted from this Section, the provisions of this Section shall supersede and prevail over any other law to the contrary.

(2) This Section shall not apply to R.S. 24:38(C) and 654.

Added by Acts 1970, No. 81, §1. Amended by Acts 1975, No. 234, §1; Acts 1985, No. 780, §1, eff. Sept. 1, 1985; Acts 1987, No. 172, §1, eff. June 19, 1987; Acts 1989, No. 685, §1; Acts 1990, No. 1, §1; eff. May 1, 1990; Acts 1990, No. 253, §1; Acts 1991, No. 941, §1, eff. July 24, 1991; Acts 1992, No. 237, §1, eff. June 10, 1992; Acts 1992, No. 500, §1; Acts 1992, No. 517, §1, eff. June 25, 1992; Acts 1993, No. 397, §2, eff. June 2, 1993; Acts 1993, No. 955, §1; Acts 1999, No. 77, §1, eff. June 9, 1999; Acts 1999, No. 475, §1, eff. June 18, 1999; Acts 1999, No. 1327, §1; Acts 2004, No. 109, §1; Acts 2004, No. 140, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1382 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 687, §1; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2058 redesignated as R.S. 22:418 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2059 - Plan of operation

§2059. Plan of operation

A.(1) The association shall submit to the commissioner, the Senate Committee on Insurance, and the House Committee on Insurance a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner; however, prior to the implementation of any new plan or any amendment to such new plan or an existing plan of operation, the Senate Committee on Insurance and the House Committee on Insurance may hold a hearing on such new plan or any amendments to a new or existing plan of operation. After a hearing, if any, the respective legislative committees shall either approve or reject the plan or amendment as presented. No plan or amendment shall be implemented if it was rejected by a legislative committee. If a hearing is not held within thirty days after receipt of the plan or amendment by such committees, then the plan or amendment may be implemented as approved by the commissioner. Approval by the commissioner shall not be unreasonably withheld. If the plan of operation is disapproved in whole or in part, the commissioner shall provide written reasons as to each disapproved part, and the association shall resubmit the part of the plan which has been disapproved by the commissioner within thirty days thereafter. The preceding plan of operation shall remain in effect until such time as the revised plan is effective.

(2) If the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Part. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner. All rules and regulations promulgated by the commissioner under the provisions of this Paragraph shall have no effect until they are reviewed and approved by the Senate Committee on Insurance and the House Committee on Insurance. If a hearing is not held by such committees within thirty days after receipt of the rules and regulations promulgated by the commissioner under the provisions of this Paragraph, then the rules and regulations may be implemented as promulgated by the commissioner.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation shall:

(1) Establish procedures for performing the powers and duties of the association.

(2) Establish procedures for handling assets of the association.

(3) Establish procedures for reimbursing the members of the board of directors for reasonable expenses.

(4) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims.

(5) Establish regular places and times for meetings of the board of directors.

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors. All such records shall be subject to review by either or both the Senate Committee on Insurance and the House Committee on Insurance upon written request of the respective legislative chairman.

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty days after the action or decision.

(8) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(10) Establish procedures for the disposition of liquidating dividends or other monies received from the estate of the insolvent insurer.

(11) Establish policies and procedures designed to increase participation for minorities and women in contractual legal services entered into by the association.

(12) Establish policies and procedures relative to the appointment of legal counsel.

(13) Establish policies and procedures relative to a system of alternative dispute resolution of lawsuits and claims.

(14) Establish procedures whereby a director may be removed for cause.

D. The plan of operation may provide that any or all powers and duties of the association, except those under R.S. 22:2058(A)(3) and (B)(2) are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this Subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorably and effective than that provided by this Part.

Added by Acts 1970, No. 81, §1; Acts 1993, No. 397, §2, eff. June 2, 1993; Redesignated from R.S. 22:1383 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2059 redesignated as R.S. 22:419 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2060 - Duties and powers of the commissioner

§2060. Duties and powers of the commissioner

A. The commissioner shall:

(1) Notify the association of the existence of an insolvent insurer no later than three days after he receives notice of the determination of the insolvency. The association shall be entitled to a copy of a petition seeking an order of liquidation with a finding of insolvency against a member company at the same time that the petition is filed.

(2) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(3) Repealed by Acts 2010, No. 959, §3, eff. July 6, 2010.

B. The commissioner may:

(1) Suspend or revoke, after compliance with R.S. 49:961, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer that fails to pay an assessment when due. Such fine shall not exceed five percent of the unpaid assessment per month, except that no fine shall be less than one hundred dollars per month.

(2) Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

(3) Examine, audit, or otherwise regulate the association.

C. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

Added by Acts 1970, No. 81, §1. Amended by Acts 1976, No. 219, §1; Acts 1979, No. 474, §1; Redesignated from R.S. 22:1384 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 467, §1; Acts 2009, No. 317, §1; Acts 2010, No. 959, §§1, 3, eff. July 6, 2010; Acts 2012, No. 271, §1.



RS 22:2060.1 - Coordination among guaranty associations

§2060.1. Coordination among guaranty associations

A. The association may join one or more organizations of other state associations of similar purposes, to further the purposes and administer the powers and duties of the association. The association may designate one or more of these organizations to act as a liaison for the association and, to the extent the association authorizes, to bind the association in agreements or settlements with receivers of insolvent insurance companies or their designated representatives.

B. The association, in cooperation with other obligated or potentially obligated guaranty associations, or their designated representatives, shall make all reasonable efforts to coordinate and cooperate with receivers, or their designated representatives, in the most efficient and uniform manner, including the use of Uniform Data Standards as promulgated or approved by the National Association of Insurance Commissioners.

Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2061 - Effect of paid claims

§2061. Effect of paid claims

A. Any person recovering under this Part shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this Part shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer, except with respect to the recovery of sums paid on a claim excluded due to the high net worth of an insured as defined in this Part. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator or statutory successor for unpaid assessments.

B. The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this Part against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

C. The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

D. The association and any association similar to the association in another state shall be entitled to file a claim in the liquidation of an insolvent insurer for any amounts paid by them on covered claim obligations as determined under this Part or similar laws in other states and shall receive dividends and other distributions at the priority set forth in R.S. 22:2025.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1385 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2061.1 - Net worth exclusion

§2061.1. Net worth exclusion

A. For purposes of this Part, "high net worth insured" shall mean any policyholder or named insured, other than any state or local governmental agency or subdivision thereof, whose net worth exceeds twenty-five million dollars on December thirty-first of the year prior to the year in which the insurer becomes an insolvent insurer if an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis. The consolidated net worth of the insured and all of its affiliates shall be calculated on the basis of their fair market values. The members of a group self-insurance fund formed pursuant to R.S. 23:1191 et seq. shall not be deemed to be affiliates of the fund, and shall not be included in the determination of the net worth of the fund. For the purposes of this Section, a group self-insurance fund, and each individual member of the fund upon whose behalf a claim is submitted, shall be deemed to be policyholders or named insureds of any policy of insurance issued to the fund.

B.(1) The association shall not be obligated to pay any claims or provide a defense to any claims asserted for coverage under a policy when the insured is a high net worth insured.

(2) The association shall have the right to recover from a high net worth insured all costs incurred and all amounts paid by the association to or on behalf of such insured, whether for indemnity, defense or otherwise, including attorney fees, administrative costs, court costs, settlement, or other defense costs.

C. The association shall not be obligated to pay any claim that would otherwise be a covered claim that is an obligation to or on behalf of a person who has a net worth greater than that allowed by the insurance guaranty association law of the state of residence of the claimant at the time specified by that state's applicable law, and which association has denied coverage to that claimant on that basis.

D. The association shall establish reasonable procedures subject to the approval of the commissioner for requesting financial information from insureds on a confidential basis for purposes of applying this Section, provided that the financial information may be shared with any other association similar to the association and the liquidator for the insolvent insurer on the same confidential basis. Any request to an insured seeking financial information must advise the insured of the consequences of failing to provide the financial information. If an insured refuses to provide the requested financial information where it is requested and available, the association may, until such time as the information is provided, provisionally deem the insured to be a high net worth insured for the purpose of denying a claim under Subsection B of this Section.

E. In any lawsuit contesting the applicability of this Section where the insured has refused to provide financial information under the procedure established pursuant to Subsection D of this Section, the insured shall bear the burden of proof concerning its net worth at the relevant time. If the insured fails to prove that its net worth at the relevant time was less than the applicable amount, the court shall award the association its full costs, expenses and reasonable attorney fees in contesting the claim.

Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.



RS 22:2062 - Exhaustion of other coverage

§2062. Exhaustion of other coverage

A.(1) Any person having a claim against an insurer shall be required first to exhaust all coverage provided by any other policy, including the right to a defense under the other policy, if the claim under the other policy arises from the same facts, injury or loss that gave rise to the covered claim against the association. The requirement to exhaust shall apply without regard to whether or not the other insurance policy is a policy written by a member insurer. However, no person shall be required to exhaust any right under the policy of an insolvent insurer or any right under a life insurance policy or annuity.

(2) Any amount payable on a covered claim under this Part shall be reduced by the full applicable limits stated in the other insurance policy, or by the amount of the recovery under the other insurance policy as provided herein. The association and the insured shall receive a full credit for the stated limits, unless the claimant demonstrates that the claimant used reasonable efforts to exhaust all coverage and limits applicable under the other insurance policy. If the claimant demonstrates that the claimant used reasonable efforts to exhaust all coverage and limits applicable under the other insurance policy, or if there are no applicable stated limits under the policy, the association and the insured shall receive a full credit for the total recovery.

(a) The credit shall be deducted from the lesser of the following:

(i) The association's covered claim limit.

(ii) The amount of the judgment or settlement of the claim.

(iii) The policy limits of the policy of the insolvent insurer.

(b) In no case, however, shall the obligation of the association exceed the covered claim limit of this Part.

(3) If the insured or claimant has a contractual right to claim defense under an insurance policy issued by another insurer, including a self-insurer, the insured or claimant shall first exhaust all rights to indemnity and defense under such policy before claiming indemnity or defense from the association, or the insured of the insolvent insurer. The association's duty to defend under the policy issued by the insolvent insurer is subject to any other limitation on the duty to defend in this Part. This duty is secondary to the obligation of any other insurer or self-insurer to provide a defense, whose duty to the claimant is primary.

(4) A claim under a policy providing liability coverage to a person who may be solidarily liable as a tortfeasor with the person covered under the policy of the insolvent insurer that gives rise to the covered claim shall be considered to be a claim arising from the same facts, injury or loss that gave rise to the covered claim against the association.

(5) For purposes of this Section, a claim under an insurance policy other than a life insurance policy or annuity shall include, but is not limited to:

(a) A claim against a health maintenance organization, a hospital plan corporation, a professional health service corporation or disability insurance policy, liability coverage, uninsured or underinsured motorist liability coverage, hospitalization, coverage under self-insurance certificates, preferred provider organization, or similar plan, and any and all other medical expense coverage.

(b) Any amount payable by or on behalf of a self-insurer.

(c) Any claim against persons prohibited from recovering against the association as specified in this Part.

(6) In the case of a claimant alleging personal injury or death caused by exposure to asbestos fibers or other claim resulting from exposure to, release of, or contamination from any environmental pollutant or contaminant, any and all other insurance available to the insured for the claim for all policy periods for which insurance is available must first be exhausted before recovering from the association, even if an insolvent insurer provided the only coverage for one or more policy periods of the alleged exposure. Only after exhaustion of all solvent insurer's total policy aggregate limits for any alleged exposure periods will the association be obligated to provide a defense and indemnification within the obligations of this Part, subject to a credit for the total amount thereof, whether or not the total amount has actually been paid or recovered.

B. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the location of the property, and if it is a workers' compensation claim, he shall seek recovery first from the association of the residence of the claimant. For purposes of this Section, the "residence of the insured" shall be the residence, on the date of insolvency of the insurer or self-insurer, of the first named or primary insured or the state to which the insolvent insurer or self-insurer was or would have been liable for the payment of a surcharge or assessment on the subject insurance policy to an insurance guaranty association or its equivalent. A claimant alleging personal injury or death caused by exposure to asbestos fibers or other claim resulting from exposure to, release of, or contamination from any environmental pollutant or contaminant, asserted against the association must either be a domiciliary of the state of Louisiana at the time of the exposure or allege that his exposure to asbestos or other environmental hazard, which is a substantial contributing factor to the physical impairment upon which the claim is based, occurred in Louisiana. Where more than one claimant is joined, each claimant must independently establish that Louisiana is either his domicile or place in which the alleged exposure occurred.

C. Any recovery under this Part by any claimant not a resident of the state of Louisiana at the time such claim arose, shall not exceed the lesser of the recovery allowed under this Part or that payable by the insurance guaranty association or its equivalent in the claimant's state of residence. As to the association, any amount payable by the other guaranty association or its equivalent shall act as a credit against the damages of the claimant, and the association shall not be liable for that portion of the damages of the claimant.

D. The association shall have no duty to provide a separate defense at its cost to an insured of an insolvent insurer as to any issue arising out of the coverage of this Section.

Added by Acts 1970, No. 81, §1. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1990, No. 130, §1; Acts 1992, No. 237, §2, eff. June 10, 1992; Acts 1999, No. 477, §1, eff. June 18, 1999; Acts 2004, No. 108, §1; Redesignated from R.S. 22:1386 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010; Acts 2012, No. 271, §1.

NOTE: See Acts 1992, No. 237, §3 for provision on applicability to pending claims.



RS 22:2063 - Prevention of insolvencies

§2063. Prevention of insolvencies

To aid in the detection and prevention of insurer insolvencies:

(1) The board of directors may, upon majority vote, make recommendations to the commissioner on matters generally related to improving or enhancing regulation for solvency.

(2) At the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, the board of directors may, upon a majority vote, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the commissioner.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1387 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2064 - Examination of the association

§2064. Examination of the association

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March thirtieth of each year, a financial report for the preceding calendar year in a form approved by the commissioner. The form established by the commissioner shall determine the association's accounting method and basis of financial reporting for all purposes.

Added by Acts 1970, No. 81, §1; Acts 1997, No. 468, §1, eff. June 26, 1997; Redesignated from R.S. 22:1388 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2065 - Tax exemption

§2065. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1389 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2066 - Recognition of assessments in rates

§2066. Recognition of assessments in rates

The rates and premiums charged for insurance policies to which this Part applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1390 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2067 - Immunity

§2067. Immunity

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this Part. This immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1391 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2068 - Stay of proceedings; reopening of default judgments; execution of judgments; proration

§2068. Stay of proceedings; reopening of default judgments; execution of judgments; proration

A. All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this state shall be stayed for six months and such additional time as may be determined by the court from the date the insolvency is determined to permit proper defense by the association of all pending causes of action.

B. The liquidator, receiver or statutory successor of an insolvent insurer covered by this Part shall permit access by the association to such of the insolvent insurer's records that are necessary to carry out its functions under this Part and shall provide the association with copies of those records upon request by and at the expense of the association.

C. In addition to any other requirement imposed by law, no judgment creditor shall attempt the execution of any judgment against the association without providing prior notice of its intent to do so. As a prerequisite of the execution of judgment, the executive director of the association or the chairman of the board of directors of the association shall be notified by certified mail, return receipt requested, not less than fifteen days prior to the execution of the judgment.

D. Any proration pursuant to R.S. 22:2058(A)(3)(a)(ii) shall apply to all covered claims existing as of the date the proration becomes effective, as well as the covered claims arising subsequently, including but not limited to settlements, agreements, consent judgments, and other judgments.

Added by Acts 1970, No. 81, §1. Acts 1990, No. 102, §1; Acts 1991, No. 222, §1, eff. July 2, 1991; Redesignated from R.S. 22:1392 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2069 - Advertisements

§2069. Advertisements

A. Advertisements which include a reference to the coverage or protection by the Louisiana Insurance Guaranty Association are specifically prohibited.

B. As used in this Section, "advertisements" means any communication by print, television, radio, Internet, or other means for mass distribution of information.

C.(1) Whoever violates this Section shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars for a first offense, and not less than one thousand dollars nor more than two thousand dollars for a second offense.

(2) Conviction for violations of this Section as a second offense shall be grounds for suspension or revocation of the license of the violator by the commissioner.

Added by Acts 1970, No. 81, §1. Acts 1990, No. 260, §1; Redesignated from R.S. 22:1393 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 959, §1, eff. July 6, 2010.



RS 22:2070 - Effective date

§2070. Effective date

The provisions of this Part shall become effective on September 1, 1970.

Added by Acts 1970, No. 81, §1; Redesignated from R.S. 22:1394 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2071 - Redesignated as R.S. 22:481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2071. Redesignated as R.S. 22:481 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2072 - Redesignated as R.S. 22:482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2072. Redesignated as R.S. 22:482 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2073 - Redesignated as R.S. 22:483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2073. Redesignated as R.S. 22:483 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2074 - Redesignated as R.S. 22:484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2074. Redesignated as R.S. 22:484 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2074.1 - Redesignated as R.S. 22:485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2074.1. Redesignated as R.S. 22:485 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2075 - Redesignated as R.S. 22:486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2075. Redesignated as R.S. 22:486 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2076 - Redesignated as R.S. 22:487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2076. Redesignated as R.S. 22:487 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2077 - Redesignated as R.S. 22:488 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2077. Redesignated as R.S. 22:488 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2078 - Redesignated as R.S. 22:489 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2078. Redesignated as R.S. 22:489 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2078.1 - Redesignated as R.S. 22:490 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2078.1. Redesignated as R.S. 22:490 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2079 - Redesignated as R.S. 22:491 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2079. Redesignated as R.S. 22:491 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2080 - Redesignated as R.S. 22:492 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2080. Redesignated as R.S. 22:492 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2081 - Title; construction

PART II. LOUISIANA LIFE AND HEALTH INSURANCE

GUARANTY ASSOCIATION FUNDS

§2081. Title; construction

This Part shall be known and may be cited as the "Louisiana Life and Health Insurance Guaranty Association Law" and shall be construed to effect the purpose under R.S. 22:2082.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1.

NOTE: Former R.S. 22:2081 redesignated as R.S. 22:493 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2082 - Purpose

§2082. Purpose

A. The purpose of this Part is to protect, subject to certain limitations, the persons listed in R.S. 22:2083(A) against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in R.S. 22:2083(B), because of the impairment or insolvency of the member insurer that issued the policies or contracts.

B. To provide this protection, an association of insurers is hereby created to pay benefits and to continue coverages as limited herein. Members of the association are subject to assessment to provide funds to carry out the purpose of this Part.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2082 redesignated as R.S. 22:494 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2083 - Coverages and limitations

§2083. Coverages and limitations

A. This Part shall provide coverage for the policies and contracts specified in Subsection B of this Section:

(1) To any person who, regardless of residence, except for a nonresident certificate holder under a group policy or contract, is the beneficiary, assignee, or payee of a person covered under Paragraph (2) of this Subsection.

(2) To any person who is the owner of or certificate holder under such a policy or contract, other than a structured settlement annuity, and who is either:

(a) A resident.

(b) Is not a resident, but only if all of the following conditions are satisfied:

(i) The insurer which issued such policy or contract is domiciled in this state.

(ii) The insurer has never held a license or certificate of authority in the state in which such person resides.

(iii) Such state has an association similar to the association created by this Part.

(iv) The person is not eligible for coverage by such association.

(3) For structured settlement annuities specified in Subsection B of this Section, Paragraphs (1) and (2) of this Subsection shall not apply, and this Part shall, except as provided in Paragraphs (4) and (5) of this Subsection, provide coverage to a person who is a payee under a structured settlement annuity, or a beneficiary of a payee if the payee is deceased, if the payee is one of the following:

(a) A resident, regardless of where the contract owner resides.

(b) Not a resident, but only under both of the following conditions:

(i) The contract owner of the structured settlement annuity either is a resident or is not a resident and meets both of the following conditions in the case where the contract owner is not a resident:

(aa) The insurer that issued the structured settlement annuity is domiciled in this state.

(bb) The state in which the contract owner resides has an association similar to the association created by this Part.

(ii) Neither the payee, or the beneficiary, nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(4) This Part shall not provide coverage to a person who is a payee or beneficiary of a contract owner resident of this state, if the payee or beneficiary is afforded any coverage by the association of another state.

(5) This Part is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this Part is provided coverage under the laws of any other state, the person shall not be provided coverage under this Part. In determining the application of the provisions of this Paragraph in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary or assignee, this Part shall be construed in conjunction with other state laws to result in coverage by only one association.

B.(1) This Part shall provide coverage to the persons specified in Subsection A of this Section for direct non-group life, health, or annuity policies or contracts, for certificates under direct group policies and contracts for supplemental contracts to any of these, and for unallocated annuity contracts, in each case issued by member insurers, except as limited by this Part.

(2) This Part shall not provide coverage for:

(a) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder.

(b) Any policy or contract of reinsurance, unless assumption certificates have been issued.

(c) Any portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(i) Averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier.

(ii) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available.

(d) Any plan or program of an employer, association, or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association, or similar entity under:

(i) A Multiple Employer Welfare Arrangement as defined in 29 U.S.C. §1002(40) (the Employee Retirement Income Security Act of 1974) as amended.

(ii) A minimum premium group insurance plan.

(iii) A stop-loss group insurance plan.

(iv) An administrative services only contract.

(e) Any portion of a policy or contract to the extent that it provides dividends, premium refunds, or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract.

(f) Any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state.

(g) Any unallocated annuity contract except unallocated annuity contracts and defined contribution government plans qualified under Section 403(b) of the United States Internal Revenue Code (26 U.S.C. §403(b)).

(h) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitations, any of the following:

(i) Claims based upon marketing materials.

(ii) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements.

(iii) Misrepresentations of or regarding policy benefits.

(iv) Extra-contractual claims.

(v) A claim for penalties or consequential or incidental damages.

(i) A policy or contract providing any hospital, medical, prescription drug or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code, commonly referred to as "Medicare Part C coverage" and "Medicare Part D coverage" and any regulations issued pursuant to those parts.

(j) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this Part, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this Paragraph, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and shall not be subject to forfeiture.

C. The benefits for which the association shall become liable shall in no event exceed the lesser of the following:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer.

(2) With respect to any one life, regardless of the number of policies or contracts:

(a) Three hundred thousand dollars in life insurance death benefits, but not more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance.

(b) Five hundred thousand dollars in health insurance benefits.

(c) Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.

D. However, in no event shall the association be liable to expend more than five hundred thousand dollars in the aggregate with respect to any one individual under Subsection C of this Section.

E. The liability of the association and benefits paid by the association under any valid act of assignment of benefits pursuant to Subsection C of this Section for any claim under a health policy shall be an amount payable under Title XVIII of the Social Security Act, 42 U.S.C. §301 et seq. The board of directors of the association shall establish reasonable amounts for any services or supplies covered under a health policy or contract for which an amount has not been determined under the federal Medicare program. A health care provider, defined in R.S. 40:1299.41, shall not bill any person covered by a health policy or contract for which the association has become liable for the amount of any bill in excess of the amount paid by the association.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1; Acts 2014, No. 374, §1.

NOTE: Former R.S. 22:2083 redesignated as R.S. 22:495 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2084 - Definitions

§2084. Definitions

As used in this Part:

(1) "Account" means any of the four accounts created by R.S. 22:2085(A).

(2) "Association" means the Louisiana Life and Health Insurance Guaranty Association created by R.S. 22:2085.

(3) "Commissioner" means the commissioner of insurance.

(4) "Contractual obligation" means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof, for which coverage is provided by R.S. 22:2083.

(5) "Covered policy" means any policy or contract within the scope of this Part as set forth by R.S. 22:2083.

(6) "Impaired insurer" means a member insurer which, after September 30, 1991, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(7) "Insolvent insurer" means a member insurer which, after September 30, 1991, is placed under an order by a court of competent jurisdiction with a finding of insolvency.

(8) "Member insurer" means any insurer licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided by R.S. 22:2083, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but shall not include any of the following:

(a) A health maintenance organization.

(b) A fraternal benefit society.

(c) A mandatory state pooling plan.

(d) A mutual assessment company or any entity that operates on an assessment basis.

(e) An insurance exchange.

(f) A hospital or medical service organization, whether operated for profit or as a nonprofit.

(g) An organization that issues charitable gift annuities as is defined in R.S. 22:952(A)(3).

(h) Any entity similar to any of the above.

(9) "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(10) "Person" means any individual, corporation, partnership, association, or voluntary organization.

(11) "Premiums" means amounts received on covered policies or contracts, less considerations, deposits, dividends, and experience credits thereon. "Premiums" shall not include any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided by R.S. 22:2083(B), except that accessible premiums shall not be reduced on account of R.S. 22:2083(B)(2)(c)(ii) relating to interest limitations with respect to any one individual, any one participant, and any one policyholder.

(11.1) "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

(12) "Resident" means a person who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States that are either (a) residents of foreign countries, or (b) residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by this Part, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(12.1) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

(13) "Supplemental contract" means any agreement entered into for the distribution of policy or contract proceeds.

(14) "Unallocated annuity contract" means any annuity contract or group annuity certificate which is not issued to and owned by an individual except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:1395.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1; Acts 2014, No. 374, §1.

NOTE: Former R.S. 22:2084 redesignated as R.S. 22:496 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2085 - Creation of the association

§2085. Creation of the association

A. There is hereby created a nonprofit entity to be known as the Louisiana Life and Health Insurance Guaranty Association whose legal domicile shall be in the parish of East Baton Rouge. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its function under the plan of operation established and approved pursuant to R.S. 22:2089 and shall exercise its powers through a board of directors established by R.S. 22:2086. For purposes of administration and assessment, the association shall maintain four accounts:

(1) The life insurance account.

(2) The annuity account excluding unallocated annuity contracts and defined contribution government plans qualified under Section 403(b) of the United States Internal Revenue Code (26 U.S.C. Section 403(b)).

(3) The defined contribution plan account, meaning defined contribution plans qualified under Section 403(b) of the United States Internal Revenue Code.

(4) The health insurance account.

B. The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. The commissioner shall be provided any records of the association concerning the operations, budget, and management of the association upon request.

C.(1) Notwithstanding any other provision of law to the contrary, the association is not and may not be deemed a department, unit, agency, instrumentality, commission, or board of the state for any purpose unless specifically set forth herein and shall not be subject to laws governing such departments, units, agencies, instrumentalities, commissions, or boards of the state. All debts, claims, obligations, and liabilities of the association, whenever incurred, shall be the debts, claims, obligations, and liabilities of the association only and not of the state, its agencies, instrumentalities, officers, or employees. The state may not budget for or provide general fund appropriations to the association, and the debts, claims, obligations, and liabilities of the association may not be considered to be a debt of the state or a pledge of its credit. The association shall be subject to the provisions of R.S. 24:513 et seq. regarding audits by the legislative auditor. The form established by the commissioner pursuant to R.S. 22:2064 for the financial report shall determine the association's accounting method and basis of financial reporting for all purposes notwithstanding any other provision to the contrary.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, and except as provided in Paragraph (3) of this Subsection, the association shall be subject to the provisions of R.S. 44:1 et seq. and R.S. 42:11 et seq., and may be considered as if it were a public body for the purposes of this Section.

(3) The association may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 et seq. shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) A request by the association or the commissioner for an examination of a member insurer pursuant to R.S. 22:2091.

(b) Reports and recommendations made by the association to the commissioner pursuant to R.S. 22:2093 on any matter relevant to the solvency, impairment, liquidation, rehabilitation, or conservation of any member insurer, until such insolvency has been declared or the member insurer has been placed in liquidation, rehabilitation, or conservation.

(c) Matters protected by attorney-client privilege.

(d) Matters with respect to claims or claim files, except documents contained in those files which are otherwise deemed public records.

(e) Prospective litigation against the association after formal written demand, prospective litigation by the association after referral to counsel for review, or pending litigation by or against the association.

(f) Any other matters now provided for or as may be provided for by the legislature.

(g) Discussion by or documents in the custody or control of any committee or subcommittee of the association, or any member or agent thereof, or the board of directors or any member or agent thereof, if such discussion or documents would otherwise be protected from disclosure by any of the exceptions provided in this Paragraph.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1992, No. 115, §1; Acts 1997, No. 534, §1, eff. July 3, 1997; Redesignated from R.S. 22:1395.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2085 redesignated as R.S. 22:497 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2086 - Board of directors

§2086. Board of directors

A. The board of directors of the association shall consist of one consumer representative appointed by the commissioner subject to Senate confirmation, who shall be a resident of the state of Louisiana, and ten member insurers serving terms as established in the plan of operation. The consumer representative may not be an officer, director, or employee of an insurance company or engaged in the business of insurance. The insurer members of the board shall be selected by member insurers subject to the approval of the commissioner from the following groups or their successors:

(1) One representative of a member which is a domestic commercial insurance company and a member of the Louisiana Insurers' Conference.

(2) Two representatives of member insurers selected from recommendations of the American Council of Life Insurers.

(3) One representative of a member insurer selected from recommendations of America's Health Insurance Plans.

(4) One representative of a member insurer which is a domestic commercial health insurer.

(5) One representative of a member insurer which is a member of the Life Insurers' Conference.

(6) One representative of a member insurer which is a member of the American Council of Life Insurers Forum 500.

(7) One representative to be approved by the commissioner, who represents a member insurer which is a domestic nonprofit mutual insurer engaged exclusively in the business of furnishing hospital service, medical, or surgical benefits.

(8) Two persons, one appointed by the president of the Senate and one appointed by the speaker of the House of Representatives, both of whom shall be residents of the state of Louisiana.

B. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner.

C. In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

D. Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors. The members of the board shall otherwise not be compensated by the association for their services.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:1395.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2086 redesignated as R.S. 22:498 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2087 - Powers and duties of the association

§2087. Powers and duties of the association

A. If a member insurer is an impaired insurer, the association may, in its discretion, subject to any conditions imposed by the association, take such actions as do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer.

(2) Provide such monies, pledges, notes, loans, guarantees, or other means as are proper to effectuate Paragraph (1) of this Subsection and assure payment of the contractual obligations of the impaired insurer pending action under Paragraph (1) of this Subsection.

B. If a member insurer is an insolvent insurer, the association shall, in its discretion, perform any of the following:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer.

(2) Assure payment of the contractual obligations of the insolvent insurer.

(3) Provide such monies, pledges, notes, loans, guarantees, or other means as are reasonably necessary to discharge such duties.

(4) Provide benefits and coverages in accordance with Subsection C of this Section.

C. With respect to life and health insurance policies and annuities, the association shall:

(1) Assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred.

(a) With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies and contracts.

(b) With respect to non-group policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under such policies or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to such policies or contracts.

(2) Make reasonable and diligent efforts to provide all known insureds or annuitants for non-group policies and contracts, or group policyholders with respect to group policies and contracts, thirty days prior notice of the termination of the benefits provided.

(3) With respect to non-group life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of Paragraph (4) of this Subsection, if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right to unilaterally alter any provision of the policy or annuity or had a right to undertake alterations only in premium by class.

(4)(a) In providing the substitute coverage required under Paragraph (3) of this Subsection, the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(b) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(c) The association may reinsure any alternative or reissued policy.

(5)(a) Alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(b) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(c) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(6) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to the approval of the domiciliary insurance commissioner and the receivership court.

(7) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

(8) When proceeding under this Subsection with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with R.S. 22:2083(B)(2)(c).

D. Repealed by Acts 2014, No. 374, §2.

E. Repealed by Acts 2014, No. 374, §2.

F. Nonpayment of premiums within thirty-one days after the date required by the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association's obligations under such policy or coverage under this Part with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this Part.

G. Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premiums collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.

H. The protection provided by this Part shall not apply if any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

I. In carrying out its duties under Subsections B and C of this Section, the association may, subject to approval by the court:

(1) Impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this Part are less than the amounts needed to assure full and prompt performance of this association's duties under this Part, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest.

(2) Impose temporary restraining orders or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

J. If the association fails to act within a reasonable period as provided in Subsections B and C of this Section, the commissioner shall have the powers and duties of the association under this Part with respect to impaired or insolvent insurers.

K. The association may render assistance and advice to the commissioner, upon his request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

L. The association shall have standing to appear or intervene before any court in this state or state agency with jurisdiction over an impaired or insolvent insurer and concerning which the association shall become obligated under this Part or with jurisdiction over any other person or property against which the association may have benefit through subrogation or otherwise. The standing shall extend to all matters germane to the powers and duties of the association, including but not limited to proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over any person or property for which the association shall become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation or otherwise.

M.(1) Any person receiving benefits under this Part shall be deemed to have assigned the rights under, and any causes of action relating to, the covered policy or contract to the association to the extent of the benefits received because of this Part, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this Part upon such person.

(2) The subrogation rights of the association under this Subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this Part.

(3) In addition to Paragraphs (1) and (2) of this Subsection, the association shall have all rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to such policy or contracts.

(4) If the provisions of this Subsection are determined to be invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related, covered obligations shall be reduced by the amount realized by any other person or claim that is attributable to the policies, or portion thereof, covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in Paragraph (4) of this Subsection, the person shall pay to the association the portion of the recovery attributable to the policies, or the portion thereof, covered by the association.

N. The association may:

(1) Enter into such contracts as are necessary or proper to implement the provisions and purposes of this Part.

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments pursuant to R.S. 22:2088 and to settle claims or potential claims against it.

(3) Borrow money to effect the purposes of this Part. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

(4) Employ or retain such persons as are necessary to handle the financial and legal transactions of the association, and to perform such other functions as become necessary or proper under this Part.

(5) Take such legal action as may be necessary to avoid payment or recover payment of improper claims.

(6) Exercise, for the purposes of this Part and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this Part.

O. The association may join an organization of one or more other state associations of similar purposes to further the purposes and administer the powers and duties of the association.

P.(1) Venue in a suit against the association arising under this Part shall be in the Nineteenth Judicial District.

(2) The association shall not be required to furnish an appeal bond that relates to a cause of action arising under this Part.

Q. In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under this Section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract that meets the following requirements:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for one of the following:

(a) A fixed interest rate.

(b) Payment of dividends with minimum guarantees.

(c) A different method for calculating interest or changes in value.

(2) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract.

(3) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 2012, No. 271, §1; Acts 2014, No. 374, §§1, 2.



RS 22:2088 - Assessments

§2088. Assessments

A. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary for the administration of the provisions of this Part. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at ten percent per annum on and after the due date.

B. There shall be two assessments, as follows:

(1) Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of R.S. 22:2091. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer and their administration thereof.

(2) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association pursuant to R.S. 22:2087 with regard to an impaired or an insolvent insurer.

C.(1) The amount of any Class A assessment shall be determined by the board and shall not exceed three hundred dollars per member insurer in any one calendar year. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances and established in the plan of operation.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be commenced by the board of directors until necessary to implement the purposes of this Part. Classification of assessments pursuant to Subsection B of this Section and computation of assessments pursuant to this Subsection shall be made with a reasonable degree of accuracy.

D. The association may abate or defer, in whole or in part, the assessment of an insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the insurer to fulfill its contractual obligations. In the event an assessment against an insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other insurers in a manner consistent with the basis for assessments set forth in this Section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

E.(1)(a) The total of all assessments upon an insurer for each account shall not in any one calendar year exceed two percent of such average premiums received of the insurers in this state on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

(b) With respect to insurers that become impaired or insolvent in different calendar years, if two or more assessments are authorized in one calendar year, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in Subparagraph (a) of this Paragraph shall be equal and limited to the higher of the three-year average annual premiums for the applicable account as calculated pursuant to this Section.

(c) If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in either account an amount sufficient to carry out the obligations of the association, the necessary additional funds shall be assessed as permitted by this Part.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

F. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of that account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

G. It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this Part, to consider the amount reasonably necessary to meet its assessment obligations under this Part.

H. The association shall issue to each insurer paying an assessment under this Part, other than Class A assessments, a certificate of contribution for Class B assessments, in a form prescribed by the commissioner for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

I.(1) A member insurer that wishes to protest all or part of an assessment shall pay when due the amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within sixty days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within thirty days after the final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within sixty days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the commissioner for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

J. The association may request information of member insurers in order to aid in the exercise of its powers under this Section and member insurers shall promptly comply with a request.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2089 - Plan of operation

§2089. Plan of operation

A.(1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective either upon the commissioner's written approval or thirty days after submission if he has not disapproved it.

(2) If at any time the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Part. The rules shall continue in force until modified by the commissioner or superceded by a plan submitted by the association and approved by the commissioner.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation shall, in addition to requirements enumerated elsewhere in this Part:

(1) Establish procedures for handling the assets and liabilities of the association.

(2) Establish the amount and method of reimbursing members of the board of directors under R.S. 22:2086.

(3) Establish regular places and times for meetings, including telephone conference calls, of the board of directors.

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(5) Establish the procedures whereby selections for the board of directors shall be made and submitted to the commissioner.

(6) Establish any additional procedures for assessments pursuant to R.S. 22:2088.

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(8) Establish procedures by which a director may be removed for cause, including but not limited to the case where the director of a member insurer becomes impaired or insolvent.

(9) Require the board of directors to establish policy and procedures for addressing conflicts of interest.

D. The plan of operation may provide that any or all powers and duties of the association, except those under R.S. 22:2087(M)(3) are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Any corporation, association, or organization which undertakes this function shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this Subsection shall take effect only with the prior approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this Part.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2090 - Powers and duties of the commissioner

§2090. Powers and duties of the commissioner

A. In addition to the duties and powers enumerated elsewhere in this Part, and in other provisions of law, the commissioner shall:

(1) Upon request of the board of directors, and notwithstanding any other law to the contrary, provide the association with a statement of the premiums, in this and any other appropriate states, for each member insurer.

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. The notice to the impaired insurer shall constitute notice to its shareholders, if applicable. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this Part.

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

B. The commissioner may suspend or revoke, after compliance with R.S. 49:961, the certificate of authority to transact insurance in this state of any member insurer who fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may also levy a fine on any member insurer who fails to pay an assessment when due. The fine shall not exceed five percent of the unpaid assessment per month, but no fine shall be less than one hundred dollars per month.

C. Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if such appeal is taken within sixty days of the final action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and credited to meet association obligations during the pendency of an appeal. If the appeal on the assessment is upheld, the amount if paid in error or excess, shall be returned to the member company without interest. Any final action or order of the commissioner shall be subject to judicial review in a court of competent jurisdiction.

D. The rehabilitator, or conservator of any impaired or insolvent insurer shall notify all interested persons of the effect of this Part.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2009, No. 317, §1.



RS 22:2091 - Prevention of insolvencies

§2091. Prevention of insolvencies

A. To aid in the detection and prevention of insurer insolvencies or impairments, it shall be the duty of the commissioner:

(1)(a) To notify the commissioner of insurance, or other appropriate official, of all the other states, territories of the United States, and the District of Columbia when he takes any of the following actions against a member insurer:

(i) Revokes any license.

(ii) Suspends any license.

(iii) Makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

(b) Such notice shall be mailed to all such commissioners or other appropriate officials within thirty days following the action taken or the date on which such action occurs.

(2) To report to the board of directors when he has taken any of the actions set forth in Paragraph (1) of this Subsection or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner or other appropriate official.

(3) To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of a member insurer that such member may be an impaired or insolvent insurer.

(4) To furnish to the board of directors of the National Association of Insurance Commissioners (NAIC), Insurance Regulatory Information System (IRIS), ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners. The board may then use the information contained therein in carrying out its duties and responsibilities. The report and the information contained therein shall be kept confidential by the board of directors.

B. The commissioner may seek the advice and recommendation of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

C. The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to transact insurance business in this state. Such reports and recommendations shall not be considered public documents.

D. It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

E.(1) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within thirty days of the receipt of such a request, the commissioner shall begin such an examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association, and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with Subsection A of this Section.

(2) The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

F. The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

G. The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing such information as it may have in its possession relative to the history and causes of the insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer and may adopt by reference any report prepared by such other association.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2091.1 - Redesignated as R.S. 22:1521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.1. Redesignated as R.S. 22:1521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.2 - Redesignated as R.S. 22:1522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.2. Redesignated as R.S. 22:1522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.3 - Redesignated as R.S. 22:1523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.3. Redesignated as R.S. 22:1523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.4 - Redesignated as R.S. 22:1524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.4. Redesignated as R.S. 22:1524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.5 - Redesignated as R.S. 22:1525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.5. Redesignated as R.S. 22:1525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.6 - Redesignated as R.S. 22:1526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.6. Redesignated as R.S. 22:1526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.7 - Redesignated as R.S. 22:1527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.7. Redesignated as R.S. 22:1527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.8 - Redesignated as R.S. 22:1528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.8. Redesignated as R.S. 22:1528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.9 - Redesignated as R.S. 22:1529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.9. Redesignated as R.S. 22:1529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2091.10 - Redesignated as R.S. 22:1530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2091.10. Redesignated as R.S. 22:1530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092 - Offsets for assessments paid

§2092. Offsets for assessments paid

A. An insurer may offset against any premium tax liability to the state an assessment not greater than twenty percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid in full. In the event a member insurer should voluntarily cease doing business in this state, all uncredited assessments may be credited against any premium, franchise, or income tax due for the year it ceases doing business.

B. The amount of the assessment payable shall be reduced from the amount otherwise fixed in this Part if the insurer shall file a sworn statement with the annual report required by R.S. 22:131 through 135 as of December thirty-first for the reporting period that at least the following amounts of the total admitted assets of the insurer, less assets in an amount equal to the reserves on its policies issued in foreign countries in which it is authorized to do business and which countries require an investment therein as a condition of doing business, are invested and maintained in qualifying Louisiana investments as defined in R.S. 22:832(C). If one-sixth of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be sixty-six and two-thirds percent of the amount otherwise assessed. If at least one-fifth of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be seventy-five percent of the amount otherwise assessed. If at least one-fourth of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be eighty-five percent of the amount otherwise assessed. If at least one-third of the total admitted assets of the insurer are in qualifying Louisiana investments, then the offset shall be ninety-five percent of the amount otherwise assessed.

C. An insurer may transfer any offset as described in this Section with the prior approval of the commissioner to an affiliated insurer. For the purposes of this Section:

(1) "Affiliated insurer" means an insurance company licensed or holding a certificate of authority to do business in this state which controls, is controlled by, or is under common control with, another insurer.

(2) "Control" means holding, directly or indirectly, the ownership of, or power to vote, at least eighty percent of the voting stock of another member insurer.

D. Any sums which are acquired by refund, from the association by insurers, and which have theretofore been offset against premium, franchise, and income taxes as provided in Subsection A of this Section shall be paid by the insurers to this state in such manner as the tax authorities may require. The association shall notify the commissioner that such refunds have been made.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2092.1 - Redesignated as R.S. 22:511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.1. Redesignated as R.S. 22:511 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.2 - Redesignated as R.S. 22:512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.2. Redesignated as R.S. 22:512 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.3 - Redesignated as R.S. 22:513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.3. Redesignated as R.S. 22:513 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.4 - Redesignated as R.S. 22:514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.4. Redesignated as R.S. 22:514 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.5 - Redesignated as R.S. 22:515 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.5. Redesignated as R.S. 22:515 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.5.1 - Redesignated as R.S. 22:516 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.5.1. Redesignated as R.S. 22:516 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.6 - Redesignated as R.S. 22:517 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.6. Redesignated as R.S. 22:517 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.6.1 - Redesignated as R.S. 22:518 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.6.1. Redesignated as R.S. 22:518 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.7 - Redesignated as R.S. 22:519 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.7. Redesignated as R.S. 22:519 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8 - Redesignated as R.S. 22:520 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8. Redesignated as R.S. 22:520 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.1 - Redesignated as R.S. 22:521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.1. Redesignated as R.S. 22:521 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.2 - Redesignated as R.S. 22:522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.2. Redesignated as R.S. 22:522 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.3 - Redesignated as R.S. 22:523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.3. Redesignated as R.S. 22:523 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.4 - Redesignated as R.S. 22:524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.4. Redesignated as R.S. 22:524 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.8.5 - Redesignated as R.S. 22:525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.8.5. Redesignated as R.S. 22:525 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9 - Redesignated as R.S. 22:526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9. Redesignated as R.S. 22:526 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.1 - Redesignated as R.S. 22:527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.1. Redesignated as R.S. 22:527 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.2 - Redesignated as R.S. 22:528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.2. Redesignated as R.S. 22:528 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.3 - Redesignated as R.S. 22:529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.3. Redesignated as R.S. 22:529 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.9.4 - Redesignated as R.S. 22:530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.9.4. Redesignated as R.S. 22:530 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.10 - Redesignated as R.S. 22:531 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.10. Redesignated as R.S. 22:531 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.11 - Redesignated as R.S. 22:532 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.11. Redesignated as R.S. 22:532 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.12 - Redesignated as R.S. 22:533 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.12. Redesignated as R.S. 22:533 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.13 - Redesignated as R.S. 22:534 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.13. Redesignated as R.S. 22:534 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.14 - Redesignated as R.S. 22:535 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.14. Redesignated as R.S. 22:535 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.15 - Redesignated as R.S. 22:536 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.15. Redesignated as R.S. 22:536 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2092.16 - Redesignated as R.S. 22:537 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2092.16. Redesignated as R.S. 22:537 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2093 - Miscellaneous provisions

§2093. Miscellaneous provisions

A. Nothing in this Part shall be construed to reduce or offset the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating a plan with assessment liability.

B. Records shall be maintained of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this Subsection shall limit the duty of the association to render a report of its activities pursuant to R.S. 22:2094.

C.(1) For the purpose of carrying out its obligations under this Part, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to R.S. 22:2087(M). The assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this Part. The assets attributable to covered policies, are that proportion of the assets which the reserves that should have been established for the policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(2) As a creditor of the impaired or insolvent insurer as established in Paragraph (1) of this Subsection and consistent with R.S. 22:2034, the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this Part. If the liquidator has not, within one hundred and twenty days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guarantee associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

D.(1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, shareholders of the insolvent insurer, policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties with respect to such insurer have been fully recovered by the association.

E.(1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of Paragraphs (2) and (4) of this Subsection.

(2) No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions received. Any person who was an affiliate that controlled, as defined in R.S. 22:2092(C)(2), the insurer at the time the distributions were declared, shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be solidarily liable.

(4) The maximum amount recoverable under this Subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under Paragraph (3) of this Subsection is insolvent, all its affiliates that controlled it at the time the distribution was paid, shall be solidarily liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1.



RS 22:2094 - Examination of the association; annual report

§2094. Examination of the association; annual report

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner each year, not later than one hundred twenty days after the end of the fiscal year of the association, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2095 - Tax exemption

§2095. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on immovable property.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2096 - Immunity

§2096. Immunity

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or his representatives, for any action or omission by them in the performance of their powers and duties under this Part. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2097 - Stay of proceeding; reopening of default judgments

§2097. Stay of proceeding; reopening of default judgments

All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed one hundred eighty days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default, the association may apply to have such judgment set aside by the same court that entered such judgment and shall be permitted to defend against such suit on the merits.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1.



RS 22:2098 - Prohibited advertisement of Louisiana Life and Health Insurance Guaranty Association Act in insurance sales; notice to policyholders

§2098. Prohibited advertisement of Louisiana Life and Health Insurance Guaranty Association Act in insurance sales; notice to policyholders

A. No person, including an insurer, agent, or affiliate of an insurer shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the Life and Health Insurance Guaranty Association of this state for the purpose of sales solicitation, or inducement to purchase any form of insurance covered by the Louisiana Life and Health Insurance Guaranty Association Law. This Section shall not apply to the Louisiana Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance.

B. Within one hundred eighty days of September 30, 1991, the association shall prepare a summary document describing the general purposes and current limitations of the Part and complying with R.S. 22:2092(C). This document shall be submitted to the commissioner for approval. Sixty days after receiving such approval, no insurer may deliver a policy or contract described in R.S. 22:2083(B)(1) to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract except if Subsection D of this Section applies. The document shall also be available upon request by a policyholder. The distribution, delivery, or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to this Part may require. Failure to receive this document shall not give the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in this Part.

C. The document prepared pursuant to Subsection B of this Section shall contain a clear and conspicuous disclaimer on its face. The commissioner shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the association and the insurance department.

(2) Prominently warn the policy or contract holder that the association may not cover the policy or, if coverage is available, it will be subject to substantial limitation, exclusions, and conditioned on continued residence in the state.

(3) State that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance.

(4) Emphasize that the policy or contract holder should not rely on coverage under the association when selecting an insurer.

(5) Provide other information as directed by the commissioner.

D. No insurer or agent may deliver a policy or contract described in R.S. 22:2083(B)(1) and excluded by R.S. 22:2083(B)(2) from coverage under this Part unless the insurer or agent, prior to or at the time of delivery gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the association. The commissioner shall by rule specify the form and content of the notice.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Acts 1994, 3rd Ex. Sess., No. 92, §1; Redesignated from R.S. 22:1395.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 258, §1; Acts 2012, No. 271, §1; Acts 2014, No. 374, §1.



RS 22:2099 - Prospective application

§2099. Prospective application

This Part shall not apply to any insurer or its subsidiaries, insurance holding company system or related, either directly or indirectly, agents, affiliates, or other entities which are insolvent or impaired or unable to fulfill its contractual obligations before September 30, 1991.

Acts 1991, No. 998, §1, eff. Sept. 30, 1991; Redesignated from R.S. 22:1395.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2101 - Redesignated as R.S. 22:1761 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2101. Redesignated as R.S. 22:1761 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2102 - Redesignated as R.S. 22:1762 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2102. Redesignated as R.S. 22:1762 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2103 - Redesignated as R.S. 22:1763 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2103. Redesignated as R.S. 22:1763 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2104 - Redesignated as R.S. 22:1764 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2104. Redesignated as R.S. 22:1764 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2105 - Redesignated as R.S. 22:1765 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2105. Redesignated as R.S. 22:1765 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2106 - Redesignated as R.S. 22:1766 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2106. Redesignated as R.S. 22:1766 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2107 - Redesignated as R.S. 22:1767 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2107. Redesignated as R.S. 22:1767 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2108 - Redesignated as R.S. 22:1768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2108. Redesignated as R.S. 22:1768 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2109 - Redesignated as R.S. 22:1769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2109. Redesignated as R.S. 22:1769 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2110 - Redesignated as R.S. 22:1770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§2110. Redesignated as R.S. 22:1770 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2111 - Definitions

CHAPTER 11. COMMISSIONS AND ASSOCIATIONS

PART I. FIRE INSURANCE PATROL ASSOCIATIONS

§2111. Definitions

For purposes of this Part, the term "association" means a fire insurance patrol association organized under this Part, except where the context clearly indicates otherwise.

Acts 1958, No. 125; Redesignated from R.S. 22:1551 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

NOTE: Former R.S. 22:2111 redesignated as R.S. 22:1771 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2112 - Formation of fire insurance patrol associations

§2112. Formation of fire insurance patrol associations

A. Two-thirds of the fire insurance companies regularly licensed and authorized to do business in this state, may voluntarily organize, in any city of fifty thousand or more population, an association for the purpose of protecting life and property from fire in such cities. The association shall be known as the fire insurance patrol of the city in which it is organized.

B. Every fire insurance company regularly licensed and authorized to do business in the city in which the association has its domicile shall be a member of the association and shall have one vote.

Acts 1958, No. 125; Redesignated from R.S. 22:1552 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.

NOTE: Former R.S. 22:2112 redesignated as R.S. 22:1772 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2113 - Officers; management

§2113. Officers; management

A. The officers of each association are its president, vice president, secretary, and the members of its board of directors or executive committee. These officers shall be citizens of the state and residents of the city in which the association is organized.

B. The management of the associations organized under the provisions of this Part is vested in the board of directors or executive committee.

Acts 1958, No. 125; Redesignated from R.S. 22:1553 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2114 - Certificate of approval

§2114. Certificate of approval

Immediately after organization of an association pursuant to this Part, the president, the secretary, and the board of directors or executive committee thereof shall file with the commissioner of insurance a certified copy of the constitution and bylaws and a certified list of the fire insurance companies subscribing thereto. If the organization is found to conform to the provisions of this Part, the commissioner of insurance shall furnish the association with a certificate of approval.

Acts 1958, No. 125; Redesignated from R.S. 22:1554 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2115 - Powers

§2115. Powers

Fire insurance patrol associations may provide and maintain a corps of men, with the proper officers and suitable apparatus and quarters, to save and preserve life and property at and after a fire. The officers and men of the associations may enter any building on fire or which, in their judgment, is immediately exposed to or in danger of taking fire from other burning buildings to protect and save property therein and to remove such property or any part thereof at or immediately after a fire. However, nothing in this Part shall be so construed as to lessen in any way the authority of the fire department of the city in which the association has its domicile or to warrant or justify any interference with such department in the performance of its duties.

Acts 1958, No. 125; Redesignated from R.S. 22:1555 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2116 - No charges or discrimination by associations

§2116. No charges or discrimination by associations

No charge of any kind shall be imposed, for services rendered by an association in the public interest and, in the efforts to protect and save life and property at and during any fire, no discrimination shall be made between property which is insured and that which is uninsured.

Acts 1958, No. 125; Redesignated from R.S. 22:1556 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2117 - Right of way enroute to fire

§2117. Right of way enroute to fire

The officers and men of a fire insurance patrol association, with all of their apparatus, have the same right of way enroute to a fire as the fire department of the city and any violation of the street rights of associations shall be punished by the city in the same manner as a violation of the rights of the fire departments.

Acts 1958, No. 125; Redesignated from R.S. 22:1557 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2118 - Annual statements by fire insurers; assessments for expenses of associations

§2118. Annual statements by fire insurers; assessments for expenses of associations

A. An association may require a statement to be furnished it annually by all fire insurance companies, associations, or underwriters writing fire insurance, regularly licensed and authorized to do business in the state, showing the gross amount of premiums received for insuring movable and immovable property against loss by fire in the city in which the association has its domicile, for the twelve months next preceding December thirty-first of each year. Only return premiums paid during the twelve months shall be deducted from the gross premiums. This statement shall be made on forms furnished by the association and shall be sworn to by the president, secretary, general agent, or manager of the fire insurance company, association, or underwriter. It shall be filed with the secretary of the fire insurance patrol association within sixty days after the close of the year which it covers.

B. To pay its expense, any association, through its board of directors or executive committee, may levy an assessment on all fire insurance companies, associations, or underwriters regularly licensed and authorized to do business in this state, in proportion to the several amounts of gross premiums received by each, less return premiums paid. This assessment shall be based on the estimated expenses for the current year, together with liabilities due, and shall never exceed two percent of the gross amount of premiums received, less return premiums paid. The assessment shall be paid at the time of the filing of the statement provided for in this Section.

Acts 1958, No. 125; Redesignated from R.S. 22:1558 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2119 - Delinquent members of associations; demand for statements and collection of assessments by commissioner of insurance

§2119. Delinquent members of associations; demand for statements and collection of assessments by commissioner of insurance

The secretaries of the various associations shall report to the commissioner of insurance all fire insurance companies, associations, or underwriters failing to make statements of the amount of premiums received as provided in R.S. 22:2118 or failing to pay the assessments levied pursuant to that Section, with a statement of the amount due by each. The commissioner of insurance shall make demand on the delinquent companies for the statements, and shall collect the amounts due by such delinquent companies. He shall pay over the sums so collected to the association. For this service, the commissioner of insurance shall deduct a fee of five percent of the amount collected and paid over.

Acts 1958, No. 125; Redesignated from R.S. 22:1559 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2120 - Revocation of license of delinquent members; reinstatement

§2120. Revocation of license of delinquent members; reinstatement

The commissioner of insurance shall revoke the license of any fire insurance company, association, or underwriter who fails to comply with his demands as provided in R.S. 22:2119 after fifteen days' written notice to do so and during such interval of fifteen days, the fire insurance company, association, or underwriter may urge any valid or legal reason why its license should not be revoked. The commissioner of insurance shall, at the expiration of the fifteen days, determine whether or not the licenses shall be revoked, and, if he decides in the affirmative, the revocation shall be self-operative. Reinstatements may be made at the discretion of the commissioner of insurance, provided the demands authorized to be made by him in R.S. 22:2119 have first been complied with.

Acts 1958, No. 125; Redesignated from R.S. 22:1560 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2131 - Definitions

PART II. LOUISIANA AUTOMOBILE THEFT AND

INSURANCE FRAUD PREVENTION AUTHORITY

§2131. Definitions

As used in this Part:

(1) "Authority" means the Louisiana Automobile Theft and Insurance Fraud Prevention Authority.

(2) "Board" means the board of directors of the Louisiana Automobile Theft and Insurance Fraud Prevention Authority.

(3) "Fund" means the automobile insurance theft and fraud prevention fund administered by the board of directors as a dedicated fund in the state treasury.

(4) "Motor vehicle" means every automobile or other motor vehicle which is self-propelled, other than trains and those propelled by electric power from overhead wires.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3201 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2132 - Authority; creation, powers

§2132. Authority; creation, powers

A. There is hereby created a public agency to be known as the Louisiana Automobile Theft and Insurance Fraud Prevention Authority, the purpose of which is to combat motor vehicle insurance fraud, including fraud by theft and other criminal acts.

B. The purposes, powers and duties of the authority shall be vested in and exercised by a board of directors.

C. The board of directors shall consist of the commissioner of insurance or his designee, the state treasurer or his designee, a representative of the Louisiana State Police Insurance Fraud and Auto Theft unit, the chairman of the Senate Committee on Insurance or his designee, the chairman of the House Committee on Insurance or his designee, and six members to be appointed as follows: four members shall be appointed by the commissioner, including two members representing purchasers of motor vehicle insurance in this state and two members representing motor vehicle insurers doing business in this state. Two members shall be appointed by the attorney general, both of whom shall represent law enforcement officials in this state. The commissioner shall serve as chairperson of the authority.

D. The members of the board of directors, except the commissioner of insurance or his designee, the state treasurer or his designee, the representative of the Louisiana State Police Insurance Fraud and Auto Theft unit, and the legislative members serving on the board, shall not be considered public employees by virtue of their service on the board of directors.

E. Members of the board shall serve without compensation for their service on the board, except that members of the board may receive reasonable reimbursement for necessary travel and expenses.

F. A majority of the members of the board shall constitute a quorum for the transaction of business at a meeting, or the exercise of a power or function of the authority. Notwithstanding any other law to the contrary, any action may be taken by the authority at a meeting upon a vote of the majority of the members present. The authority shall meet at the call of the chairperson or as may be provided in the bylaws of the authority. Meetings of the authority may be held anywhere within the state, and shall be open public meetings.

G.(1) The authority shall be within the Department of Insurance.

(2) A director and assistant director shall be selected by the board and serve at the pleasure of the commissioner of insurance, shall be considered public employees, and shall operate the daily affairs of the authority as specified herein and by the board.

(3) The attorney general or his designee shall serve as the authority's legal counsel.

H. The authority shall be subject to the provisions of law regarding public records (R.S. 44:1 et seq.), open meetings (R.S. 42:11 et seq.), and public bid (R.S. 38:2211 et seq.).

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3202 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2133 - Authority; further powers and duties

§2133. Authority; further powers and duties

The authority shall have the powers necessary and convenient to implement and effectuate the purposes and provisions of this Part and the purposes of the authority and the powers delegated by other laws, including but not limited to the power to:

(1) Sue and be sued; have perpetual succession; make, execute and deliver contracts, conveyances, and other instruments necessary and convenient to the exercise of its powers; and to make and amend its bylaws by a majority vote of the board.

(2) Solicit and accept gifts, grants, donations, loans, and other assistance from any person or entity, private or public, or the federal, state, or local governments or any agency thereof, such gifts, grants, donations, loans, and other assistance to be immediately deposited upon receipt into the fund provided for in R.S. 22:2134(A).

(3) Establish programs in conjunction with other state agencies, local governing authorities, and law enforcement agencies for motor vehicle theft and insurance fraud prevention, detection and enforcement, which shall include the Attorney General's Criminal Division and Investigation Division.

(4) Make grants to other state agencies, local governing authorities, and law enforcement agencies for motor vehicle theft and insurance fraud prevention, detection and enforcement.

(5) Procure insurance against any loss in connection with its property, assets or activities.

(6) Deposit all monies received for the purposes of this Part into the Automobile Theft and Insurance Fraud Prevention Authority Fund, provided for in R.S. 22:2134.

(7) Contract for goods and services and engage personnel as is necessary, including the services of private consultants, auditors, and others for rendering professional services, as provided by law, payable out of any money of the fund legally available for such purpose. Additionally, the board may authorize the attorney general to contract for the services of ad hoc prosecutors or other legal assistance, payable out of any money of the fund legally available for such purpose.

(8) Indemnify and procure insurance indemnifying the members of the board from personal loss from liability resulting from an action or inaction of the board.

(9) Do all other things necessary and convenient to achieve the objectives and purposes of the authority of this Part.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3203 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2134 - Automobile Theft and Insurance Fraud Prevention Authority Fund

§2134. Automobile Theft and Insurance Fraud Prevention Authority Fund

A. There is hereby established a fund in the state treasury to be known as the "Automobile Theft and Insurance Fraud Prevention Authority Fund", hereafter referred to as the "fund", into which the state treasurer shall each fiscal year deposit the revenues received from those sources provided for by this Part and other sources as provided for by law after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the fund an amount equal to the revenue generated from collection from those sources provided for by this Part and other sources as provided for by law. No expenditures shall be made from the fund unless first appropriated by the legislature. The monies in the trust fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned on money from the fund and invested by the state treasurer shall be credited to the Automobile Theft and Insurance Fraud Prevention Authority Fund.

B. Any monies in the Automobile Theft and Insurance Fraud Prevention Authority Fund shall be administered only by the director of the authority, upon a majority vote of the board, in the following order of priority:

(1) To pay the costs of administration of the authority.

(2) To pay the costs of legal counsel.

(3) To achieve the purposes and objectives of this Part, which may include but not be limited to the following:

(a) Providing financial support to state or local law enforcement agencies, including but not limited to the office of attorney general, for motor vehicle theft and insurance fraud prevention, detection and enforcement.

(b) Providing financial support to state or local law enforcement agencies, including but not limited to the office of attorney general, for programs designed to reduce the incidence of motor vehicle theft and insurance fraud.

(c) Providing financial support to state and local prosecutors, including but not limited to the office of attorney general, for programs designed to reduce the incidence of motor vehicle theft and insurance fraud.

(d) Conducting educational and public awareness programs designed to inform the citizens of the state about methods of preventing motor vehicle theft and combating insurance fraud.

C. All monies in the Automobile Theft and Insurance Fraud Prevention Authority Fund shall be used only to enhance fraud prevention efforts as determined by the board.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3204 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1013, §1, eff. July 1, 2010.



RS 22:2135 - Plan of operation

§2135. Plan of operation

A. The authority shall develop and implement a plan of operation upon the recommendations of the director.

B. The plan of operation shall include an assessment of the scope of the problem of motor vehicle theft and insurance fraud, including a determination of particular areas of the state where the problem is most severe, an analysis of various methods of combating the problem of motor vehicle theft and insurance fraud, a plan for providing financial support for efforts to combat motor vehicle theft and insurance fraud, and an estimate of funds required to implement the plan.

C. The authority shall report annually on or before March first to the House Committee on Insurance and the Senate Committee on Insurance on its activities in the preceding year.

Acts 2004, No. 711, §1; Redesignated from R.S. 22:3205 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2141 - Louisiana Consortium of Insurance and Financial Services; creation

PART III. LOUISIANA CONSORTIUM OF INSURANCE

AND FINANCIAL SERVICES

§2141. Louisiana Consortium of Insurance and Financial Services; creation

There is hereby created a public nonprofit unincorporated legal entity known as the "Louisiana Consortium of Insurance and Financial Services". The consortium shall be domiciled at Louisiana State University and Agricultural and Mechanical College at Shreveport. The consortium shall perform its functions under a plan of operation established under R.S. 22:2147 and shall exercise its powers through a board of directors with the advice and consent of an advisory committee.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2142 - Purpose

§2142. Purpose

The purpose of the consortium shall be to promote the development of academic courses in insurance and financial services, to encourage the establishment of a subspecialty degree program in insurance and financial services, and to develop, promote, and administer continuing education courses and professional development for the insurance industry.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2143 - Board of directors

§2143. Board of directors

A. The board of directors of the consortium shall consist of eleven persons serving terms as established in the plan of operation. The board shall be composed of five members representing the insurance industry and selected by the Financial Security Study Foundation of Louisiana, Incorporated, two persons selected by the commissioner of insurance, one member selected by the president of the Senate, one member selected by the speaker of the House of Representatives, and two members representing Louisiana State University at Shreveport selected by the chancellor. Legislative members shall serve as ex officio members only.

B. Members of the board shall serve without compensation but may be reimbursed for expenses incurred as members of the board of directors. Legislative members shall receive such per diem and expenses as provided for legislators during attendance of committee meetings.

C. The powers and duties of the board of directors shall be:

(1) To develop, promote, and administer the Louisiana Insurance and Financial Education Consortium.

(2) To provide direction and guidance to the advisory committee.

(3) To report periodically to the commissioner of insurance.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Acts 2004, No. 286, §1; Redesignated from R.S. 22:1194.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2144 - Advisory committee

§2144. Advisory committee

A. The advisory committee of the consortium shall consist of nineteen members serving terms as established by the plan of operation. The committee shall be composed of:

(1) Thirteen members, representing the administration or the business and insurance faculty of the educational institutions listed below. One person shall be selected from each institution by the chancellor or president:

(a) Grambling State University at Grambling.

(b) Louisiana State University and Agricultural and Mechanical College at Baton Rouge.

(c) Louisiana State University and Agricultural and Mechanical College at Shreveport.

(d) Louisiana Tech University at Ruston.

(e) McNeese State University at Lake Charles.

(f) Nicholls State University at Thibodaux.

(g) Northeast Louisiana University at Monroe.

(h) Northwestern State University at Natchitoches.

(i) Southeastern Louisiana University at Hammond.

(j) Southern University and Agricultural and Mechanical College at Baton Rouge.

(k) Southern University and Agricultural and Mechanical College at Shreveport.

(l) The University of New Orleans.

(m) The University of Southwestern Louisiana at Lafayette.

(2) Six members selected by and representing the following organizations:

(a) Professional Insurance Agents of Louisiana.

(b) Independent Agents of Louisiana.

(c) Louisiana Association of Life Underwriters.

(d) Louisiana Insurers Conference.

(e) Louisiana Fire and Casualty Insurance Association.

(f) Louisiana Association of Independent Colleges and Universities.

B. Members of the committee shall serve without compensation, but may be reimbursed for expenses incurred as members of the committee.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2145 - Powers and duties of the consortium

§2145. Powers and duties of the consortium

The consortium shall:

(1) Provide direction, oversight, and information to consortium members.

(2) Increase the quality of standards for insurance and financial services practice and education in the state of Louisiana.

(3) Develop and offer to consortium members academic courses and curricula and continuing professional education in insurance and financial services.

(4) Develop means and mechanisms for increasing the public awareness of the issues and concerns of the insurance and financial services industry.

(5) Develop and provide means for delivering credit and noncredit instruction from qualified insurance professors to consortium members.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2146 - Powers and duties of the advisory committee

§2146. Powers and duties of the advisory committee

The advisory committee shall:

(1) Under the supervision and guidance of the board of directors, develop and implement policies, practices, and procedures for the daily operation of the consortium.

(2) Plan and implement strategies for the accomplishment of the purpose of the consortium.

(3) Report periodically to the board of directors.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2147 - Plan of operation

§2147. Plan of operation

A.(1) The consortium shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the consortium. The plan of operation and any amendments thereto shall become effective either upon the commissioner's written approval or thirty days after submission if he has not disapproved it.

(2) If at any time the consortium fails to submit suitable amendments to the plan, the commissioner may, after notice and public hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Part. The rules shall continue in force until modified by the commissioner or superceded by a plan submitted by the consortium and approved by the commissioner.

B. The plan of operation shall:

(1) Establish the procedure for the election of officers of the board of directors for the consortium.

(2) Establish procedures whereby all the powers and duties of the consortium and the advisory committee under R.S. 22:2143 and 2144 will be performed.

(3) Establish the amount and method of reimbursing the members under R.S. 22:2143 and 2144.

(4) Establish regular places and times for meetings of the board of directors.

(5) Establish procedures for records to be kept of all financial transactions of the consortium, its agents, and the board of directors.

(6) Establish additional provisions necessary or proper for the execution of the powers and duties of the consortium.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2148 - Funds

§2148. Funds

A. The consortium is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

B. To assist financially with the exercise of the functions and duties provided in R.S. 22:2145 and 2146, state appropriations are hereby authorized in such amounts as may be necessary.

C. The funds for the operations of the consortium, over and above such funds as are now or may hereafter be made available by law or otherwise may be appropriated by the legislature from the state general fund from year to year.

D. The books and records of the consortium shall be subject to audit by the legislative auditor.

Acts 1995, No. 710, §1, eff. Sept. 1, 1995; Redesignated from R.S. 22:1194.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2161 - Louisiana Health Care Commission; creation

PART IV. LOUISIANA HEALTH CARE COMMISSION

§2161. Louisiana Health Care Commission; creation

A. There is hereby created the Louisiana Health Care Commission within the Department of Insurance. The commission shall be domiciled in Baton Rouge, and its members shall serve for terms of two years. The functions, duties, and responsibilities of the commission shall be to review and study the availability, affordability, and delivery of quality health care in the state. The commission shall specifically examine the rising costs of health care in the state, including but not limited to the cost of administrative duplication, the costs associated with excess capacity and duplication of medical services, and the costs of medical malpractice and liability and shall examine the adequacy of consumer protections, as well as the formation and implementation of insurance pools that better assure citizens the ability to obtain health insurance at affordable costs and encourage employers to obtain health care benefits for their employees by increased bargaining power and economies of scale for better coverage and benefit options at reduced costs. Further, the commission shall examine the implementation issues related to national health care reform initiatives. Of the members of the commission, three members shall be appointed from a list of nominees submitted by the governing boards of state colleges and universities and by a dean from the business schools represented by the Louisiana Association of Independent Colleges and Universities. One member of the Senate Committee on Insurance shall be appointed by the president of the Senate and one member of the House Committee on Insurance shall be appointed by the speaker of the House of Representatives to the commission to act as ex officio, nonvoting members. One member of the commission shall be appointed by the secretary of the Department of Health and Hospitals. The commissioner of insurance shall appoint five at-large members to the commission. The remainder of the members shall be appointed by the commissioner of insurance from a list of nominees, one nominee to be submitted by each of the following:

(1) The Louisiana Insurers' Conference.

(2) Louisiana Association of Health Plans.

(3) America's Health Insurance Plans.

(4) A domestic mutual, nonprofit health service and indemnity company.

(5) Louisiana State Medical Society.

(6) Louisiana Association for Justice.

(7) Health Agents for America.

(8) Agenda for Children.

(9) Independent Insurance Agents & Brokers of Louisiana.

(10) AARP Louisiana.

(11) The National Federation of Independent Businesses.

(12) Repealed by Acts 2012, No. 271, §2.

(13) Louisiana Independent Pharmacies Association.

(14) AARP, the nominee of which shall be a volunteer representative.

(15) Louisiana Association of Business and Industry.

(16) Louisiana Health Plan.

(17) NAIFA Louisiana.

(18) League of Women Voters.

(19) Louisiana Hospital Association.

(20) Louisiana Primary Care Association.

(21) Repealed by Acts 2014, No. 90, §2.

(22) A domestic commercial health insurance issuer.

(23) Chiropractic Association of Louisiana.

(24) Louisiana AFL-CIO.

(25) Louisiana Physical Therapy Association.

(26) Louisiana State Nurses Association.

(27) Louisiana Dental Association.

(28) Louisiana Nursing Home Association.

(29) Louisiana's Medicare Peer Review Organization as designated by the Health Care Financing Administration.

(30) Louisiana Business Group on Health.

(31) Louisiana Association of Health Underwriters.

(32) Louisiana Psychological Association.

(33) Optometry Association of Louisiana.

(34) Repealed by Acts 2012, No. 271, §2.

(35) National Medical Association.

(36) National Association for the Advancement of Colored People.

(37) Repealed by Acts 2012, No. 271, §2.

(38) Louisiana Council on Human Relations.

(39) National Dental Association.

B. The commissioner of insurance, or his designee, shall serve ex officio on the commission and the commissioner shall appoint a chairman and vice chairman to serve terms of two years.

C. Each appointment by the commissioner shall be confirmed by the Senate.

D. The members of the commission shall serve without compensation.

E. Vacancies in the offices of the members shall be filled in the same manner as the original appointments for the unexpired portion of the term of the office vacated.

F. A quorum for the transaction of business by the commission shall be forty percent of the membership of the commission. All official actions of the commission shall require the affirmative vote of a majority of a quorum of the commission present and voting during meetings of the commission.

G. The commission shall meet twice in any one calendar year and may meet on the call of the chairman or upon the request of any three members.

H. The commission shall serve as an advisory body to the commissioner and shall submit to the commissioner its recommendations on all matters which it is charged to examine pursuant to Subsection A of this Section. The commission may conduct public hearings to receive testimony about the availability and affordability of health care in the state. The commission shall also be permitted to receive further information and testimony from regional and national experts on health care access issues.

I. The commissioner shall submit a yearly report on health care and health insurance, which takes into consideration the recommendations, actions, and studies of the commission, to the legislature prior to each annual regular session.

J. The commissioner may employ such persons, including experts, as necessary to carry out the provisions of this Part and may fix the compensation of technical, professional, and clerical employees as needed for the commission to complete its work. Any such employee shall be compensated from the budget of the commissioner. The commission shall employ a director and an assistant director, who shall be appointed by the commission subject to the approval of the commissioner of insurance. The director and assistant director shall be in the unclassified service. All employees of the commission shall be under the direction and supervision of the commissioner of insurance.

Acts 1992, No. 1068, §1; Acts 1993, No. 665, §1; Acts 1995, No. 594, §1; Acts 1997, No. 869, §1; Acts 1999, No. 446, §1, eff. July 1, 1999; Acts 1999, No. 885, §3, eff. June 30, 1999; Acts 2001, No. 67, §1, eff. May 24, 2001; Acts 2004, No. 495, §§1, 2; Redesignated from R.S. 22:9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §§1, 2; Acts 2014, No. 90, §§1, 2.



RS 22:2171 - Louisiana Property and Casualty Insurance Commission

PART V. LOUISIANA PROPERTY AND CASUALTY

INSURANCE COMMISSION

§2171. Louisiana Property and Casualty Insurance Commission

A. The legislature hereby creates the Louisiana Property and Casualty Insurance Commission within the Department of Insurance. The functions, duties, and responsibilities of the commission shall be to review and examine the availability and affordability of property and casualty insurance in the state of Louisiana. Further, the commission shall undertake a comprehensive study and provide oversight and enforcement recommendations of the effectiveness of law enforcement and implementation of programs aimed at enforcement throughout the state of those laws and programs which affect automobile insurance rates.

B. The commission shall be domiciled in the city of Baton Rouge and its members shall serve for terms of two years.

C. The commission shall consist of the following members:

(1) The governor or his designee.

(2) The deputy commissioner for consumer advocacy.

(3) The assistant secretary of the Department of Public Safety and Corrections, office of motor vehicles, or his designee.

(4) The attorney general or his designee.

(5) A representative of the Louisiana Association of Fire and Casualty Companies, selected by its governing body, or his designee.

(6) The president of the Louisiana District Attorneys Association or his designee.

(7) A representative of the Property Casualty Insurers Association of America, selected by its governing body, or his designee.

(8) A representative of the Louisiana Surplus Line Association, selected by its governing body, or his designee.

(9) Two members of the House Committee on Insurance selected by its chairman.

(10) Two members of the Senate Committee on Insurance selected by its chairman.

(11) One consumer representative selected by the speaker of the House of Representatives.

(12) One consumer representative selected by the president of the Senate.

(13) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(14) A representative of the Professional Insurance Agents of Louisiana.

(15) The executive director of the Louisiana Highway Safety Commission or his designee.

(16) A representative of the Property Insurance Association of Louisiana appointed by its governing committee or his designee.

(17) A representative of the Louisiana Workers' Compensation Corporation appointed by its board of directors or his designee.

(18) A representative of the Louisiana Workforce Commission, office of workers' compensation or his designee, appointed by the executive director.

(19) The commissioner of insurance or his designee.

(20) A representative of the National Association of Mutual Insurance Companies.

(21) A representative of law enforcement or his designee, selected jointly by the superintendent of state police, the secretary of the Department of Public Safety and Corrections, the president of the Louisiana Association of Chiefs of Police, and the president of the Louisiana Sheriffs' Association.

(22) One member selected by the commissioner of insurance.

D. The commission shall consist of ad hoc committees to study property and casualty insurance, including but not limited to the areas of automobile insurance, homeowners insurance, and workers' compensation insurance. The commissioner of insurance shall appoint a chairperson and a vice chairperson for the commission and a chairperson and vice chairperson for each ad hoc committee.

E. The automobile insurance ad hoc committee shall consist of the following members:

(1) The commissioner of insurance or his designee.

(2) The governor or his designee.

(3) The representative of the National Association of Mutual Insurance Companies.

(4) The assistant secretary of the Department of Public Safety and Corrections, office of motor vehicles, or his designee.

(5) The attorney general or his designee.

(6) The representative of the Property Casualty Insurers Association of America or his designee.

(7) The representative of the Louisiana Association of Fire and Casualty Companies or his designee.

(8) The president of the Louisiana District Attorneys Association or his designee.

(9) The executive director of the Louisiana Highway Safety Commission.

(10) Two members of the Senate Committee on Insurance selected by its chairman.

(11) Two members of the House Committee on Insurance selected by its chairman.

(12) One consumer representative selected by the speaker of the House of Representatives.

(13) One consumer representative selected by the president of the Senate.

(14) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(15) A representative of the Professional Insurance Agents of Louisiana.

(16) Repealed by Acts 2007, No. 459, §3, eff. Jan. 1, 2008.

(17) Repealed by Acts 2012, No. 271, §2.

(18) The representative of law enforcement or his designee.

F. The homeowners ad hoc committee shall consist of the following members:

(1) The governor or his designee.

(2) The commissioner of insurance or his designee.

(3) Two members of the Senate Committee on Insurance selected by its chairman.

(4) Two members of the House Committee on Insurance selected by its chairman.

(5) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(6) A representative of the Professional Insurance Agents of Louisiana.

(7) The representative of the National Association of Mutual Insurance Companies.

(8) One consumer representative selected by the speaker of the House of Representatives.

(9) One consumer representative selected by the president of the Senate.

(10) A representative of the Property Insurance Association of Louisiana appointed by its governing committee or its designee.

(11) The representative of the Louisiana Association of Fire and Casualty Companies or his designee.

(12) The representative of the Property Casualty Insurers Association of America or his designee.

G. The workers' compensation insurance ad hoc committee shall consist of the following members:

(1) The governor or his designee.

(2) The commissioner of insurance or his designee.

(3) Two members of the Senate Committee on Insurance selected by its chairman.

(4) Two members of the House Committee on Insurance selected by its chairman.

(5) A representative of the Independent Insurance Agents & Brokers of Louisiana.

(6) A representative of the Professional Insurance Agents of Louisiana.

(7) The representative of the National Association of Mutual Insurance Companies.

(8) One consumer representative selected by the speaker of the House of Representatives.

(9) One consumer representative selected by the president of the Senate.

(10) A representative of the Louisiana Workers' Compensation Corporation appointed by its board of directors or his designee.

(11) A representative of the Louisiana Workforce Commission, office of workers' compensation or his designee, appointed by the executive director.

(12) The representative of the Property Casualty Insurers Association of America or his designee.

(13) Repealed by Acts 2012, No. 271, §2.

H. The members of the commission shall serve without compensation, and their terms shall be for two years.

I. Any vacancies on the commission shall be filled in the same manner as the original appointments for the unexpired portion of the term of the vacated appointment.

J. A majority of the members of the commission shall constitute a quorum for the transaction of business. A majority of the members of an ad hoc committee shall constitute a quorum for the transaction of business of the ad hoc committee. All official actions of the commission or any ad hoc committee shall require the affirmative vote of a majority of the members of the commission or ad hoc committee present and voting during meetings of the commission or ad hoc committee. The commission shall meet twice annually in any one calendar year and the ad hoc committees may meet on the call of the chairperson of the commission or of the ad hoc committee, or upon the request of any three members of the ad hoc committee.

K.(1) The commission shall submit to the governor, the Louisiana Legislature, and the commissioner of insurance on an annual basis prior to the convening of each regular legislative session an annual report on their actions, studies, findings, and recommendations of those laws and projects affecting property and casualty insurance.

(2)(a) The commission shall conduct all meetings and hearings, in accordance with R.S. 42:11 et seq., to receive testimony about that information it is charged with gathering. The commission shall also be permitted to receive further information and testimony from regional and national experts on insurance rating issues. The commission shall study ways to give incentives to those communities that have a greater enforcement rate over laws that directly or indirectly affect insurance rates in that community and state.

(b) All state and local agencies and political subdivisions shall cooperate with the commission and assist it in the gathering of information when requested. All materials in the possession or control of the commission or its employees shall be considered public records pursuant to R.S. 44:1 et seq.

L. The commissioner of insurance shall appoint a director and an assistant director with the consent of the Senate who shall serve at the pleasure of the commissioner. The commissioner of insurance may also employ such persons, including two unclassified employees, as necessary to carry out the provisions of this Section and may establish the compensation of technical, professional, and clerical employees as needed for the commission to accomplish its work. Any such employee shall be compensated from the budget of the commissioner. All of the employees of the commission shall be under the direction and supervision of the commissioner of insurance.

Acts 1997, No. 1433, §1; Acts 1999, No. 885, §§1, 3, eff. June 30, 1999; Acts 2001, No. 187, §1, eff. July 1, 2001; Acts 2003, No. 590, §§1 and 2; Acts 2007, No. 459, §§1 and 3, eff. Jan. 1, 2008; Redesignated from R.S. 22:15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §§1, 2; Acts 2012, No. 317, §1; Acts 2014, No. 223, §1.



RS 22:2181 - Establishment of the Louisiana State University Health Sciences Center Health Maintenance Organization

PART VI. LOUISIANA STATE UNIVERSITY HEALTH SCIENCES

CENTER HEALTH MAINTENANCE ORGANIZATION

§2181. Establishment of the Louisiana State University Health Sciences Center Health Maintenance Organization

A. The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College may create a health maintenance organization, to be called the Louisiana State University Health Sciences Center Health Maintenance Organization, which shall include all hospitals, clinics, and such medical service provider organizations as shall be established by or under the direct control of the Louisiana State University Health Sciences Center.

B. Subject to the approval of the commissioner of insurance, the chancellor of the Louisiana State University Health Sciences Center may promulgate rules and regulations, in accordance with the procedures provided in R.S. 17:1519.2(D), to create the Louisiana State University Health Sciences Center Health Maintenance Organization and to institute some collection of payment from the enrollees of the Louisiana State University Health Sciences Center Health Maintenance Organization. Such rules and regulations shall provide for a board of the organization which represents both patients and health care professionals. Such rules and regulations shall specify the organizational features of the organization which shall, except for minimum financial requirements and the requirements for incorporation, comply with the provisions of Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq. The minimum financial requirements and the requirements for incorporation provided in such Subpart I for health maintenance organizations, are hereby waived for the organization created as provided in this Section.

C. The rules and regulations for which provision is made in Subsection B of this Section shall further provide for the organization membership by enrollees in the Louisiana State University Health Sciences Center Health Maintenance Organization.

D. All health care providers on staff at any hospital as described in this Section shall be entitled to participate as providers in this health maintenance organization.

E. The rates charged for services by the Louisiana State University Health Sciences Center Health Maintenance Organization shall be based on actuarially derived costs of providing care to the same population as certified by the Department of Health and Hospitals.

F. The Louisiana State University Health Sciences Center Health Maintenance Organization shall be limited to persons eligible for Medicaid or eligible for enrollment in a managed care plan pursuant to the state Medicaid plan and pursuant to Title XIX (Medicaid) of the Social Security Act or a successor to the Medicaid program.

G. The Louisiana State University Health Sciences Center Health Maintenance Organization shall enter into a contract with any willing provider licensed by the Louisiana State Board of Medical Examiners or the Louisiana State Board of Dental Examiners to provide primary care services delivered in an outpatient setting including medical and surgical services. Such providers shall satisfy the standards that are established as part of the approved managed care plan relating to quality, utilization, and accessibility of services.

H. All Medicaid managed care plans implemented as part of this Section shall be limited to programs implemented by the Department of Health and Hospitals in accordance with state law.

I. All Medicaid managed care plans implemented as part of this Section shall be subject to approval by the commissioner of insurance and legislative approval as set forth in R.S. 17:1519.2(D).

J. The rules and regulations shall provide that persons eligible for enrollment shall have the freedom to choose among all health maintenance organizations providing services to such persons, shall insure that such persons are informed of their right to choose, and shall provide a process through which persons who fail to make a choice are assigned to one of the health maintenance organizations authorized and eligible to provide services to such persons.

Acts 1997, No. 3, §2, eff. July 1, 1997; Acts 1999, No. 802, §2, eff. July 2, 1999; Redesignated from R.S. 22:3021 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2182 - Traditional providers access retained

§2182. Traditional providers access retained

The establishment of the Louisiana State University Health Sciences Center Health Maintenance Organization shall not interrupt the patient-doctor relationship that has been established by non-Louisiana State University Health Sciences Center admitting providers. Persons eligible for Medicaid, the uninsured, and medically indigent residents of the state and others in need of medical care shall retain access to traditional providers of medical care who are licensed by the Louisiana State Board of Medical Examiners and the Louisiana State Board of Dentistry.

Acts 1997, No. 3, §2, eff. July 1, 1997; Acts 1999, No. 802, §2, eff. July 2, 1999; Redesignated from R.S. 22:3022 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2186 - Purpose; legislative intent

PART VII. LOUISIANA MANDATED HEALTH BENEFITS COMMISSION

§2186. Purpose; legislative intent

There are currently approximately twenty statutes in Louisiana that mandate coverage in health insurance plans for various services, plus other laws that mandate coverage for services rendered by certain types of providers or that mandate health insurers to offer certain benefits. Mandated benefits represent a volatile issue for the legislature. Proponents cite the need of certain individuals for such benefits and the possible public good, while opponents express concern about additional cost to consumers and employers and the potential effect of those costs on the level of uninsured in the state. The legislature recognizes the need for a more studied approach to consideration of such measures, an approach that would ensure that broad-based views of healthcare stakeholders, including consumers, employers, health care providers, and others, are considered.

Acts 2010, No. 549, §1.



RS 22:2186.1 - Louisiana Mandated Health Benefits Commission

§2186.1. Louisiana Mandated Health Benefits Commission

A. The Louisiana Mandated Health Benefits Commission is hereby created, and shall exercise its powers, duties, functions, and responsibilities in the manner provided in R.S. 36:802. The commission shall be staffed by the office of health insurance of the Department of Insurance, assisted by the legislative staffs of the House and Senate committees on insurance.

B. The commission shall be comprised of the following members representing the diverse interest of business, consumers and health care providers:

(1) Voting members, who shall serve without compensation, as follows:

(a) A representative of AARP.

(b) A representative of the Louisiana AFL-CIO.

(c) A representative of the Louisiana Coalition for Maternal and Infant Health.

(d) A representative of the Louisiana Association of Business and Industry.

(e) A representative of the Louisiana Association of Health Plans.

(f) A representative of the Louisiana Association of Health Underwriters.

(g) A representative of the Louisiana Business Group on Health.

(h) A representative of the Louisiana Hospital Association.

(i) A representative of the Louisiana State Medical Society.

(j) A representative of the National Federation of Independent Business.

(k) A representative of the National Association of Insurance and Financial Advisors.

(l) A representative of the Office of Group Benefits.

(m) An additional consumer representative, appointed by the chairman of the Senate Committee on Insurance.

(n) An additional consumer representative, appointed by the chairman of the House Committee on Insurance.

(o) A representative of the Louisiana Small Business Association.

(p) A representative of the Chiropractic Association of Louisiana.

(q) A representative of the Louisiana Independent Pharmacies Association.

(r) A representative of the Louisiana Orthopaedic Association.

(2) Ex officio members, who shall be nonvoting members, as follows:

(a) A member of the Senate Committee on Insurance, appointed by the chairman of that committee.

(b) A member of the House Committee on Insurance, appointed by the chairman of that committee.

(3) Other nonvoting members, as follows:

(a) A representative of the legislative fiscal office.

(b) An actuary appointed by the commissioner of insurance.

C. The commission shall conduct its duties under the direction of the commissioner of insurance. The commission shall elect its own chair, who shall preside at meetings, and a vice chair, who shall preside in the absence of the chair. The commission shall conduct its business according to Robert's Rules of Order. A quorum for conducting business shall be a majority of the voting members. Recommendations of the commission shall be determined by simple majority vote of the voting members present. The commission is authorized to create further rules in compliance with state law for the conduct of its business.

D. The duties of the commission may encompass:

(1) An optional review of all proposed legislation that would mandate coverage by health insurance issuers of specifically enumerated benefits, services, conditions, or medical products. For purposes of this Section, such legislation shall be referred to as "mandated benefits proposals".

(2) To annually report findings and recommendations, if any, on mandated benefits proposals to the legislature.

E. The commission shall consider the following factors when reviewing mandated benefits proposals:

(1) Medical impacts, including:

(a) Whether the service or product is generally recognized in the medical community as effective in screening, diagnosis, or treatment of a condition, as demonstrated by a review of scientific and peer-reviewed medical literature.

(b) Whether the service or product is currently utilized by treating health care providers.

(2) Social impacts, including:

(a) The level of public demand for the coverage of the service or product.

(b) The extent to which coverage for the service or product is already being provided.

(c) Projected short-term and long-term good for the state and its people.

(3) Financial impacts, including:

(a) The projected cost of providing coverage of the service or product, the projected effect of such mandated coverage on health insurance premiums, and the potential impact of additional costs on the level of uninsured in the state.

(b) The projected increase in utilization of the service or product.

(c) The projected cost savings produced by providing coverage of the service or product.

F.(1) The commission shall meet annually, no later than sixty days prior to the date that the regular session of the legislature convenes for that year to review proposals received by January fifteenth.

(2) Additional meetings may be held at other times during the year, if necessary, to properly consider mandated benefit proposals.

(3) Notice of commission meetings shall be made according to state law.

(4) The commission shall report its findings to the House and Senate committees on insurance no later than thirty days prior to the date that the regular session of the legislature convenes.

(5) The commission shall, as soon as practicable, consider, analyze and report to the House and Senate committees on insurance prior to the regular legislative session on proposed mandated benefits submitted to the commission after January fifteenth each year.

(6) The House and Senate committees on insurance shall take into account the commission's report on a particular mandated benefit proposal when such proposal is brought before the committees for consideration.

G. The commission shall provide an opportunity for any interested person to present information regarding a mandated benefit proposal as part of the commission's consideration of a proposal and prior to the commission's report to the legislature. The commission may, as it deems appropriate, request reports related to proposed mandated benefits from persons outside the commission.

Acts 2010, No. 549, §1.



RS 22:2191 - Hearings

CHAPTER 12. ADMINISTRATIVE ORDERS, HEARINGS

AND APPEALS

§2191. Hearings

A. The division of administrative law shall hold a hearing in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., and shall hold a hearing under either of the following circumstances:

(1) If required by any provision of this Code.

(2) Upon written demand for a hearing made by any person aggrieved by any act, order of the commissioner, or failure of the commissioner of insurance to act, if such failure is deemed an act under any provision of this Code, or by any report, promulgation, or order of the commissioner of insurance other than an order on a hearing of which such person was given actual notice or at which such person appeared as a party, or order pursuant to the order on such hearing.

B.(1) Any such demand for a hearing shall be filed with the division of administrative law and with the commissioner within thirty days after notice of such act or order is mailed, faxed, or delivered to the aggrieved party at his last known address specifying in what respects such person is so aggrieved and the grounds to be relied upon as basis for the relief to be demanded at the hearing. The aggrieved person shall reference the particular sections of the statutes and rules involved, shall provide a short and plain statement of matters asserted for review, and shall attach a copy of any order or decision of the commissioner for review.

(2) The division of administrative law shall hold such hearing demanded within thirty days after receipt of the demand, unless postponed by mutual consent, or upon motion of either party for good cause shown or as ordered by the division of administrative law. In no circumstance shall this hearing be held later than sixty days from the date of the original demand for the hearing unless otherwise agreed upon by all parties.

C. This Chapter shall not apply to public hearings held by the commissioner unless otherwise provided. The commissioner may promulgate procedures, rules, and regulations for the conduct of any public hearing in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125. Amended by Acts 1964, No. 150, §1; Acts 1992, No. 695, §1; Redesignated from R.S. 22:1351 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2192 - Repealed by Acts 2009, No. 317, §2.

§2192. Repealed by Acts 2009, No. 317, §2.



RS 22:2193 - Hearing place, public

§2193. Hearing place

All division of administrative law hearings shall be held at the place designated by the division of administrative law and in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:1353 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2194 - Notice of hearing

§2194. Notice of hearing

A. Notice of any division of administrative law hearing shall be issued by the division of administrative law in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B.(1) If notice of a hearing would be required to be given to more than one hundred persons, in lieu of the notice provided for in Subsection A of this Section and for the purposes of Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., only, the division of administrative law may give notice of the hearing by publishing the notice in a daily newspaper in each of the congressional districts of the state at least once each week during the four weeks immediately preceding the week in which the hearing is to be held.

(2) Any such published notice shall state the time and place of the hearing and shall specify the matters to be considered at the hearing.

Acts 1958, No. 125. Amended by Acts 1960, No. 153, §1; Redesignated from R.S. 22:1354 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2195 - Show cause notice

§2195. Show cause notice

If any person is entitled to a hearing by any provision of this Code before any proposed action is taken, the notice of the proposed action may be in the form of a notice to show cause stating that the proposed action may be taken, unless such person shows cause at a hearing to be held as specified in the notice why the proposed action should not be taken, and stating the basis of the proposed action.

Acts 1958, No. 125; Redesignated from R.S. 22:1355 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2196 - Repealed by Acts 2009, No. 317, §2.

§2196. Repealed by Acts 2009, No. 317, §2.



RS 22:2197 - Non-attendance

§2197. Non-attendance

The validity of any hearing held in accordance with the notice thereof shall not be affected by failure of any person to attend or to remain in attendance.

Acts 1958, No. 125; Redesignated from R.S. 22:1357 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2198 - Procedure and subpoena power of commissioner

§2198. Procedure and subpoena power of commissioner

A. The commissioner of insurance or other employee designated by him for that purpose, shall have power to compel the attendance of any person by subpoena at a hearing or investigation proceeding, to administer oaths and to examine any person under oath concerning the business, conduct, or affairs of any company or persons subject to the provisions of this Code, and in connection therewith to require the production of any books, records, or papers relative to a hearing, inquiry, or investigation.

B. If a person subpoenaed to attend such hearing, proceeding, or investigation fails to obey the command of the subpoena without reasonable excuse, or if a person in attendance upon such inquiry shall without reasonable cause, refuse to be sworn or to be examined or to answer a question or to produce a book or paper when ordered to do so by the person conducting such hearing, or if any person fails to perform any act required hereunder to be performed, he shall be required to pay a penalty of not less than one hundred dollars nor more than two thousand dollars at the discretion of the court, to be recovered in the name of the people of the state of Louisiana by the district attorney of the parish in which the violation occurs, and the penalty so recovered, less costs of court and expenses of the district attorney to be fixed by the court, shall be paid to the office of the commissioner of insurance.

C. When any person neglects or refuses without reasonable cause to obey a subpoena issued by the commissioner of insurance, or refuses without reasonable cause to testify, or to be sworn or to produce any book or paper described in the subpoena, the commissioner may file a petition against such person in the district court of the parish in which the testimony is desired to be or has been taken or has been attempted to be taken, briefly setting forth the fact of such refusal or neglect and attaching a copy of the subpoena and the return of service thereon and applying for an order requiring such person to attend, testify, or produce the books or papers before the commissioner or the employee designated by him to hold a hearing, at such time or place as may be specified in such order. Such court, either during the term of court or vacation, upon filing of such petition, either before or after notice to such person, may, in the judicial discretion of such court, order the attendance of such person, the production of books and papers, and the giving of testimony before the commissioner or the person designated by him to conduct a hearing. If such person shall fail or refuse to obey the order of the court and it shall appear to the court that the failure or refusal of such person to obey its order is willful, and without lawful excuse, the court shall punish such person by fine or imprisonment in the parish jail, or both, as the nature of the case may require, as is now, or as may hereafter be lawful for the court to do in cases of contempt of court.

D. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the parish courts of this state. When a witness is subpoenaed by, or testifies at the instance of the commissioner or other person designated by him, such fees shall be paid in the same manner as other expenses of the insurance department. When a witness is subpoenaed or testifies at the instance of any other party to such hearing, the cost of the subpoena, subpoena duces tecum and the fee of the witness shall be borne by the party at whose instance the witness is summoned.

Acts 1958, No. 125. Amended by Acts 1964, No. 153, §1; Redesignated from R.S. 22:1358 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2199 - Repealed by Acts 2009, No. 317, §2.

§2199. Repealed by Acts 2009, No. 317, §2.



RS 22:2200 - Repealed by Acts 2009, No. 317, §2.

§2200. Repealed by Acts 2009, No. 317, §2.



RS 22:2201 - Repealed by Acts 2009, No. 317, §2.

§2201. Repealed by Acts 2009, No. 317, §2.



RS 22:2202 - Repealed by Acts 2009, No. 317, §2.

§2202. Repealed by Acts 2009, No. 317, §2.



RS 22:2203 - Repealed by Acts 2009, No. 317, §2.

§2203. Repealed by Acts 2009, No. 317, §2.



RS 22:2204 - Stay of action on review

§2204. Stay of action on review

A. A demand for a hearing or a hearing proceeding shall not stay any order issued by the commissioner or stay any action taken or proposed to be taken by the commissioner of insurance under the act or order complained of unless a stay is granted by the division of administrative law at a hearing held as part of the proceedings in accordance with the Administrative Procedure Act, R.S. 49:950. Any stay must be requested by the party seeking a hearing.

B. A stay shall not be granted by the division of administrative law in any case where the granting of a stay would tend to injure the public interest. In granting a stay, the court may require of the person taking the action such security or other conditions as it deems proper and in accordance with the Administrative Procedure Act, R.S. 49:950.

Acts 1958, No. 125; Acts 1993, No. 956, §1; Redesignated from R.S. 22:1364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2205 - Appeal

§2205. Appeal

All appeals from a decision of the division of administrative law shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1958, No. 125; Redesignated from R.S. 22:1365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2206 - Use of injunctive process

§2206. Use of injunctive process

Notwithstanding any law to the contrary, the commissioner is empowered to seek the enforcement of any lawful written order or to secure the prevention or discontinuance of any violation of a prohibitory or mandatory licensing provision of this Code by legal action for injunction which may be filed in the district court in either the parish of East Baton Rouge or the parish in which the offender is domiciled, and he shall be represented in such actions by the attorney general or the attorney for his department.

Added by Acts 1966, No. 214, §1; Redesignated from R.S. 22:1366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2207 - Writ of mandamus

§2207. Writ of mandamus

Nothing contained in this Chapter shall deprive a person of his right, or delay the exercise of such right, to seek a writ of mandamus compelling the commissioner of insurance to perform a ministerial duty as established by law where it is alleged that the commissioner of insurance is fraudulently or not impartially fulfilling his duties, or where the delay involved in obtaining ordinary relief may cause injustice. No provision of this Chapter shall be a bar to, or grounds for delay, continuance, or deferral of the prompt adjudication of a petition for writ of mandamus directing the commissioner of insurance to do his duty.

Added by Acts 1979, No. 256, §1; Redesignated from R.S. 22:1367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2208 - Administrative hearings

§2208. Administrative hearings

As provided in Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950, R.S. 49:991 et seq., the division of administrative law shall conduct any hearings required by any provision of this Chapter.

Acts 2003, No. 933, §1; Redesignated from R.S. 22:1368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1; Acts 2012, No. 271, §1.



RS 22:2221 - Pilot programs; Department of Insurance; establishment

CHAPTER 13. PILOT PROGRAMS AND DATABASES

PART I. PILOT PROGRAMS

§2221. Pilot programs; Department of Insurance; establishment

The Louisiana Workforce Commission and the Department of Insurance, conjunctively, after consultation with the office of workers' compensation administration in the Louisiana Workforce Commission, are hereby authorized to establish no more than five pilot health insurance programs, which may consist of groups or associations of employers for twenty-four-hour insurance coverage. The pilot program shall monitor the medical, hospital, and remedial care of employees and the provision of prompt, effective care and earlier restoration of earning capacity without diminution of the quality of that care of the injured or disabled employee. In order to implement the pilot health insurance program for employees, the Louisiana Workforce Commission and the Department of Insurance, conjunctively, shall:

(1) Initiate an initial pilot project for reimbursement to hospitals on diagnostic-related groups upon determination that it is cost-effective and a statistically valid method for reimbursement.

(2) Establish alternate delivery systems using a health maintenance organization model, which includes physician fees, competitive bidding, or capitation models.

(3) Provide for the selection of providers of medical, hospital, and remedial care and utilization review procedures established pursuant to R.S. 40:2725 to control the utilization of care by physicians providing treatment pursuant to R.S. 23:1121 through 1212.

(4) Establish by written agreement all appropriate fees for medical, hospital, and remedial care pursuant to pertinent worker's compensation laws.

(5) Promote effective and timely utilization of medical, hospital, and remedial care of and by insured persons under the pilot program.

(6) Coordinate the duration of payment of disability benefits with a determination by qualified participating providers of medical, hospital, or remedial care.

(7) Establish other methods of monitoring the reduction of costs within the worker's compensation system for health and disability care while maintaining a quality of care.

(8) Provide public input and comment concerning the benefits, deductibles, pre-existing conditions exclusions, and related components of the health care portion of the twenty-four-hour employee insurance pilot program.

Acts 1993, No. 656, §1; Acts 1997, No. 1097, §1, eff. July 14, 1997; Redesignated from R.S. 22:21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §1.



RS 22:2222 - Pilot program; certain provisions

§2222. Pilot program; certain provisions

A. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, may negotiate and enter into such contracts or agreements as may be necessary or appropriate to implement the pilot program herein.

B. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, may also accept grants and monies from any source as allowed by law and may expend such grants and monies for the purposes of the program.

C.(1) No provision of the pilot program shall vary the methods for calculating weekly payments for disability compensation required under R.S. 23:1221 et seq.

(2) No provision of the pilot program shall limit or abrogate the right to a hearing concerning benefits, coverage, or quality of care under state law. Furthermore, each pilot program shall incorporate within its terms all provisions of the Louisiana Workers' Compensation law including but not limited to the employee's rights with respect to selection of health care providers.

(3) Except as otherwise provided in Paragraph (2) of this Subsection, all pilot health insurance programs under this Section shall be subject to the provisions of R.S. 23:1121 through 1127.

D. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, shall issue an interim report and a final report to the speaker of the House of Representatives, the president of the Senate, the members of the respective committees on insurance in the House of Representatives and Senate, and the governor, on its activities, findings, and recommendations about the pilot program in this Part. The Louisiana Workforce Commission and the Department of Insurance, conjunctively, shall monitor, evaluate, and report the following information regarding physicians, hospitals, facilities, and other medical care providers:

(1) Cost savings.

(2) Effectiveness.

(3) Effect on earning capacity and indemnity payments.

(4) Complaints from injured workers and providers.

(5) Concurrent review of quality of care.

(6) Other pertinent matters.

E. The information from the pilot program shall be reported in a format to permit comparisons to other similar data or states.

Acts 1993, No. 656, §1; Acts 1997, No. 1097, §1, eff. July 14, 1997; Redesignated from R.S. 22:22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §1.



RS 22:2223 - Pilot program; requirements, contents

§2223. Pilot program; requirements, contents

A. Every employer under the pilot program shall secure the payment of compensation by obtaining a twenty-four-hour health insurance policy which shall provide medical benefits authorized by R.S. 22:2221 through 2222 and which shall meet criteria established conjunctively by the Louisiana Workforce Commission and the Department of Insurance by rule or regulation, promulgated pursuant to the Administrative Procedure Act.

B. The twenty-four-hour health insurance policy herein may provide for health care by a health maintenance organization established by R.S. 22:241 et seq. or a preferred provider organization established pursuant to R.S. 40:2201 et seq.

C.(1) The premiums for any non-occupational portion of a health insurance policy under this Section may be shared by the employer and employees in accordance with the terms of the policy or plan. All premiums for the workers' compensation portion of the pilot program shall be paid by the employer as required under R.S. 23:1163.

(2) The insurer of any pilot program under this Section shall maintain records to assure compliance with Paragraph (1) of this Subsection.

D. The twenty-four-hour health insurance policy may utilize deductibles and coinsurance provisions that require the employee to pay a portion of the actual medical services received by the employee. However, such policy shall exempt the employee from deductibles and coinsurance provisions related to work or occupational injuries or diseases.

E. In the event the employer purchases a twenty-four-hour health insurance policy to secure payment of compensation as to medical benefits, the employer shall also obtain an insurance policy which shall provide indemnity benefits, so that the total coverage afforded by both the twenty-four-hour health insurance policy and the policy providing indemnity benefits, shall provide the total compensation required by state law.

F. Any insurance policy issued under a pilot program shall insure the employer's obligation to a named insured throughout the entire period of any illness or disability, specifically, but not limited to the duration of benefits as provided under the Louisiana Workers' Compensation law or this Code for an employee and his dependents.

Acts 1993, No. 656, §1; Acts 1997, No. 1097, §1, eff. July 14, 1997; Redesignated from R.S. 22:23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 271, §1.



RS 22:2231 - Database development; authorization; request for proposals

PART II. UNINSURED MOTORIST

IDENTIFICATION DATABASE

§2231. Database development; authorization; request for proposals

A. The commissioner of the Department of Insurance shall formulate criteria to develop and initiate a request for proposals to procure and implement a real-time system to quickly and accurately identify and verify the existence of motor vehicle insurance or other security required in compliance with the Motor Vehicle Safety Responsibility Law using advanced telecommunications and computer technology.

B. The request for proposal shall require participants to perform the following:

(1) Create and maintain a database, at no cost to the state, of motor vehicles registered in this state which are covered by that security required to operate a motor vehicle in this state as provided in the Motor Vehicle Safety Responsibility Law.

(2) Provide real-time access to state and local law enforcement officials responsible for enforcing the traffic laws of this state which shall be available twenty-four hours a day, seven days a week.

C. The database may be initially implemented by the commissioner of the Department of Insurance as a two-year pilot program to be developed and implemented statewide upon expiration of the two-year period.

D. The commissioner shall require such information as may be necessary from automobile insurers or their representatives and the state treasurer as is needed to assist the contractor in creating and developing the database as such relates to the cancellation or issuance of motor vehicle liability security required in R.S. 32:863.2 or the deposit of sufficient security with the state treasurer in order to operate a motor vehicle in this state.

E. The commissioner of the Department of Insurance shall promulgate rules and regulations to implement the provisions of this Part.

Acts 2003, No. 790, §1; Redesignated from R.S. 22:25.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2232 - Disclosure of insurance information

§2232. Disclosure of insurance information

A. Information in the database shall not be disclosed to any person or entity except as provided in this Section. Information in the database shall be disclosed by the contractor only in the following situations:

(1) To the individual operator or owner of a vehicle concerning information about him or her in the database.

(2) To state or local law enforcement officials involved in investigating or enforcing the traffic laws of this state to determine compliance with the Motor Vehicle Safety Responsibility Law.

(3) To any state or local governmental official investigating a motor vehicle accident but only to determine whether a party involved in such accident is in compliance with the Motor Vehicle Safety Responsibility Law.

(4) To any person designated in a notarized affidavit signed by the individual about whom the information is sought granting his or her consent to the release of such information.

B. No insurer or person acting on behalf of a motor vehicle liability insurer shall be liable to an insured for information submitted in compliance with the requirements of this Part.

Acts 2003, No. 790, §1; Redesignated from R.S. 22:25.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2241 - Louisiana Basic Health Insurance; title

PART III. LOUISIANA BASIC HEALTH

INSURANCE PILOT PROGRAMS

§2241. Louisiana Basic Health Insurance; title

This Part shall be known and may be cited as the "Louisiana Basic Health Insurance", and any program created under R.S. 22:2243 shall be referred to as LaChoice.

Acts 1993, No. 660, §1; Acts 1999, No. 294, §1; Acts 2004, No. 751, §1; Redesignated from R.S. 22:244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2242 - Authorization to develop pilot programs

§2242. Authorization to develop pilot programs

A. The Department of Insurance is authorized to establish pilot health insurance programs to increase access to affordable health insurance for small employers and for individuals. In conjunction with the Department of Health and Hospitals and after consultation with the Louisiana Health Care Commission, the department is authorized to develop private health insurance coverage for small employers and individuals, as further provided in R.S. 22:2243 and 2244.

B. In conjunction with the Louisiana Business Group on Health and the Louisiana Health Care Commission, the department is hereby authorized to establish employer purchasing cooperatives and other pilot programs that increase access to affordable group and individual health insurance coverage that meets the minimum requirements of R.S. 22:984 and 1061 through 1079, as further provided in R.S. 22:2245.

C. For the purpose of making health insurance coverage available to individuals who lose coverage as a result of their employer going out of business and terminating a health benefits plan and who are eligible for the Health Coverage Tax Credit under federal law, the Department of Insurance shall administer the federal Health Coverage Tax Credit program to ensure access of affordable health insurance for eligible individuals. To accomplish such purpose the department:

(1) Shall establish a pilot program to increase access to affordable health insurance for eligible individuals under the federal Health Coverage Tax Credit program.

(2) Shall coordinate with health insurance issuers, health maintenance organizations, employers, or other entities to facilitate insurance coverage for eligible individuals.

(3) The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Part and the provisions of R.S. 22:1201 through 1215. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

Acts 1993, No. 660, §1; Acts 1997, No. 974, §1; Acts 1999, No. 294, §1; Acts 2003, No. 424, §1, eff. June 18, 2003; Acts 2004, No. 751, §1; Acts 2004, No. 843, §1; Redesignated from R.S. 22:245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 317, §1.



RS 22:2243 - Small employer and individual insurance program criteria

§2243. Small employer and individual insurance program criteria

Any small employer or individual insurance program developed shall include but not be limited to the following features:

(1) Eligibility criteria for small employers that may include limiting participation to those employers who have not offered group health insurance coverage to their employees for at least two years or such shorter period as may be permitted by regulation promulgated by the commissioner of insurance. Any pilot program involving a public subsidy towards the purchase of policies or contracts of coverage will have additional eligibility criteria established by the Department of Health and Hospitals for participation of health insurance issuers.

(2) Eligibility criteria that limit participation to health insurance issuers who have not been found to be financially impaired by the department in the preceding two years. For purposes of this Section, the term "health insurance issuer" shall mean an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq.

(3) Participation criteria that limits the number of policies or contracts of coverage that a participating health insurance issuer may issue under the program to twenty percent of the health insurance issuer's other commercial coverage that meets the requirements of R.S. 22:984, 2247, and 1061 through 1079.

(4) Benefit criteria that require participating health insurance issuers to offer group and individual health insurance as defined in R.S. 22:1061(2).

(5) Health insurance criteria for health insurers that define the coverage that may be marketed under the program. Notwithstanding any law to the contrary, small employer group insurance approved for marketing under the program shall be required to meet the requirements of R.S. 22:984, 2247, and 1061 through 1079.

(6) Underwriting criteria that establish standards for normal insurance risk associated with individuals covered under a pilot program. Such criteria shall include underwriting standards based on each health insurance issuer's group and individual insurance products approved for marketing under a pilot program.

(7) Risk criteria for payment of losses resulting from individuals whose medical conditions do not meet the standards for normal group or individual insurance risk established pursuant to Paragraph (6) of this Section. The risk criteria established shall utilize medical loss data, compendium data, or an actuarial certification of the loss determination method by an actuary certified by the American Academy of Actuaries in Health Insurance.

(8) Employer participation requirements that provide for payment of at least fifty percent of the eligible employee premium cost or twenty-five percent of the premium cost for all persons covered under the group benefit plan.

(9) Participation requirements that may provide for a minimum number of eligible employees to be covered by the plan. Such requirements shall not require participation of more than seventy-five percent of all eligible employees or sixty percent of those eligible employees who do not have other creditable coverage or fifty percent of those eligible employees who do not have creditable coverage with carriers other than the participating carrier.

(10) Criteria for providing a public subsidy towards the purchase of policies or contracts of coverage.

(11) Provider payment requirements for participating health insurers.

Acts 1993, No. 660, §1; Acts 1995, No. 593, §1; Acts 1997, No. 974, §1; Acts 1999, No. 294, §1; Acts 2003, No. 424, §1, eff. June 18, 2003; Acts 2004, No. 751, §1; Redesignated from R.S. 22:246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2244 - Blanket insurance program; criteria by Department of Health and Hospitals; exemptions

§2244. Blanket insurance program; criteria by Department of Health and Hospitals; exemptions

A. Any blanket insurance program developed by the Department of Health and Hospitals shall include but not be limited to the following components:

(1) The eligibility criteria for individuals, including limiting participation to a specific number of individuals who are eligible for medical assistance pursuant to a coverage program implemented pursuant to approval of the secretary of the United States Department of Health and Human Services using authority granted under Section 1115 of the Social Security Act.

(2) The eligibility criteria for health insurance issuers that limit participation to health insurance issuers who have not been found to be financially impaired by the Department of Insurance in the preceding two years and have been selected by the Department of Health and Hospitals. For purposes of this Section, the term "health insurance issuer" shall mean an insurance company, including a health maintenance organization as defined and licensed pursuant to Subpart I of Part I of Chapter 2 of this Title, R.S. 22:241 et seq.

(3) The participation criteria that may limit the number of policies or contracts of coverage that a participating health insurance issuer may issue under the program to twenty percent of the health insurance issuer's other commercial coverage that satisfies the requirements of R.S. 22:984, 1061 through 1079, and 2247.

(4) The health insurance criteria for health insurers that define the coverage that may be provided under the program. The mandatory benefits or mandatory benefit options, including the provision of "basic health care services" by health maintenance organizations, shall not be required to be included in the program created by this Section.

(5) The payment methodology for participating health insurers.

(6) The provider payment requirements for participating health insurers.

B. In addition to the exemptions provided in Subsection A of this Section, R.S. 22:993, 1000(D) and (E), and 1836 shall not apply to any Department of Health and Hospitals blanket insurance program.

Acts 2004, No. 751, §1; Redesignated from R.S. 22:246.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2245 - Employer group health insurance purchasing cooperative plan

§2245. Employer group health insurance purchasing cooperative plan

A. For purposes of this Section, a purchasing cooperative shall be treated as a bona fide association as defined in R.S. 22:1061(5)(b). Employers participating in a purchasing cooperative shall meet the same participation requirements required of an employer association under this Title. A purchasing cooperative shall be authorized to establish minimum health insurance issuer participation rates for employers who participate in the purchasing cooperative.

B.(1) The purchasing cooperative shall file for approval by the department any plan for spreading risk across health insurance issuers who participate in such cooperative. The department shall determine whether such risk spreading mechanisms are actuarially sound and include appropriate safeguards to assure fidelity of any funds used for such purposes.

(2) No asset or funds used for spreading risk across health insurance issuers shall be encumbered, pledged, or utilized to secure a loan or to confer a personal benefit on any officer, director, employee, agent, stockholder, or any beneficiary of any trust of any other person responsible to the purchasing cooperative.

(3) Any person and any officer, director, employee, agent, partner, stockholder, or any beneficiary of any trust in violation of this Subsection shall be fined two times the amount of the benefit conferred but not less than ten thousand dollars and shall be removed forthwith from any office, position, capacity, or relationship with the purchasing cooperative. In such instances, the commissioner shall have a cause of action and standing to sue to recover and conserve such property.

C. Any purchasing cooperative developed shall include choices and options in coverage and benefits. Any such purchasing cooperative shall also provide employers and employees with data that includes but is not limited to cost, quality, and outcomes of care offered by the various health care insurers and managed care organizations participating in the plan.

Acts 1993, No. 660, §1; Acts 1997, No. 974, §1; Acts 1999, No. 294, §1; Redesignated from R.S. 22:247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2246 - Regulations

§2246. Regulations

The commissioner of insurance shall, in accordance with the Administrative Procedure Act, adopt rules and regulations to establish each basic benefit health insurance pilot that may be developed. Such rules and regulations shall include specific standards for benefits, performance criteria for claim payments, marketing practices, and compliance requirements of state law for group and individual health insurance coverage.

Acts 1999, No. 294, §1; Redesignated from R.S. 22:248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2247 - Community-based health care access programs

§2247. Community-based health care access programs

A.(1) A program operating in this state that is, or has been supported by grant funds from the Healthy Communities Access Program Grant from the United States Department of Health and Human Services, may establish a pilot program to coordinate health care provider reimbursements in order to test innovations in payment for health care services.

(2) A pilot program established under Paragraph (1) of this Subsection shall meet the requirements of this Section.

B.(1) A pilot program established under this Section:

(a) May enroll participants who have not purchased insurance in at least twelve months and whose income is at or below three hundred percent of the federal poverty level.

(b) Is limited to employees of employers who have not offered commercial health insurance for a period of time to be established by each pilot program, but to be no less than the previous twelve months and who are not covered or eligible for other reimbursement programs, such as the Louisiana Children's Health Insurance Plan, Medicaid, or Medicare Program.

(c) Shall drop any employer found falsifying information or dumping existing commercial health insurance coverage.

(d) Shall coordinate payment from enrollees, and employers of enrollees, to be used to obtain available funding to assist in providing reimbursements to health care providers of enrollees.

(e) Shall enter into agreements with health care providers to coordinate and provide services to enrollees.

(2) Agreements that are entered into under Subparagraph (1)(e) of this Subsection are contingent on the health care provider agreeing to the provision of payment by the pilot program based on available funding to the pilot program for the health care services being provided.

C. A pilot program established under this Section:

(1) Shall be considered as a non-insurance program.

(2) Is not subject to insurance laws or regulation by the commissioner of insurance.

D. A pilot program established pursuant to this Section shall be administered by a nonprofit corporation duly incorporated in the state of Louisiana.

E. A pilot program established under this Section shall issue a report to the state which shall include the following:

(1) An analysis of the financial status of the pilot.

(2) Data on enrollees and providers.

(3) A description of enrollee services utilized.

(4) Other information as requested by the committees.

Acts 2004, No. 593, §1; Redesignated from R.S. 22:249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2261 - Central database for contact information on life insurance policies

PART IV. CENTRAL DATABASE ON LIFE INSURANCE POLICIES

§2261. Central database for contact information on life insurance policies

A. The Department of Insurance shall maintain a central database of electronic contact information for each life insurer having policies in force in this state.

B. Any member of the immediate family of a decedent searching for life insurance policies covering the decedent may file a written request with the department for a search pursuant to this Section, if the decedent was a resident or former resident of this state. Any such request shall include a copy of the subject decedent's death certificate. The right to file a written request for a search pursuant to this Section may not be assigned.

C. The department shall transmit any such request to all life insurers having policies in force in this state, along with information necessary for responding directly to the person filing the request. Each such insurer shall examine its books and records to make a determination as to the existence of coverage of the subject decedent, and upon a finding that such coverage does exist, shall directly notify the person filing the request.

D. The commissioner of insurance may adopt such rules and regulations as may be necessary to implement the provisions of this Section.

E. Insurers of credit life insurance, as defined in R.S. 22:47(16)(a), are exempt from inclusion in the central database and shall not be subject to the requirements of this Section.

Acts 2003, No. 1224, §1; Acts 2004, No. 838, §1; Redesignated from R.S. 22:14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2271 - Repealed by Acts 2009, No. 503, §2.

CHAPTER 14. JOINT LEGISLATIVE COMMITTEE ON INSURANCE

§2271. Repealed by Acts 2009, No. 503, §2.



RS 22:2272 - Repealed by Acts 2009, No. 503, §2.

§2272. Repealed by Acts 2009, No. 503, §2.



RS 22:2273 - Repealed by Acts 2009, No. 503, §2.

§2273. Repealed by Acts 2009, No. 503, §2.



RS 22:2274 - Repealed by Acts 2009, No. 503, §2.

§2274. Repealed by Acts 2009, No. 503, §2.



RS 22:2275 - Repealed by Acts 2009, No. 503, §2.

§2275. Repealed by Acts 2009, No. 503, §2.



RS 22:2276 - Repealed by Acts 2009, No. 503, §2.

§2276. Repealed by Acts 2009, No. 503, §2.



RS 22:2277 - Repealed by Acts 2009, No. 503, §2.

§2277. Repealed by Acts 2009, No. 503, §2.



RS 22:2291 - Louisiana Citizens Property Insurance Corporation; declaration and purpose; construction

CHAPTER 15. LOUISIANA CITIZENS PROPERTY

INSURANCE CORPORATION

PART I. LOUISIANA CITIZENS PROPERTY

INSURANCE CORPORATION

§2291. Louisiana Citizens Property Insurance Corporation; declaration and purpose; construction

It is hereby declared by the Legislature of Louisiana that an adequate market for fire with extended coverage and vandalism and malicious mischief insurance and homeowners coverage is necessary to the economic welfare of the state, including the coastal areas of the state, and that without such insurance the orderly growth and development of the state would be severely impeded; and that adequate insurance upon property is necessary to enable owners of homes and commercial owners to obtain financing for the purchase and improvement of their property. It is further declared that the state has an obligation to provide an equitable method whereby every licensed insurer writing fire, extended coverage, and vandalism and malicious mischief and, if necessary, homeowners coverage on a direct basis in Louisiana is required to meet its public responsibility instead of shifting the burden to a few willing and public-spirited insurers. While deserving praise, the financing mechanisms of the former plans were insufficient to meet the needs of this area. It is the purpose of this Chapter to accept this obligation and to provide a mandatory program to assure an adequate market for fire, extended coverage, and vandalism and malicious mischief and, if necessary, homeowners insurance in the coastal and other areas of Louisiana. The legislature intends by this Chapter that property insurance be provided and that it continues, as long as necessary, through an entity organized to achieve efficiencies and economies, all toward the achievement of the foregoing public purposes. Therefore, the Louisiana Citizens Property Insurance Corporation, a nonprofit corporation, is hereinafter created, and such corporation shall operate insurance plans which shall function exclusively as residual market mechanisms to provide essential property insurance for residential and commercial property, solely for applicants who are in good faith entitled, but are unable, to procure insurance through the voluntary market. The legislature further intends that the corporation work toward the ultimate depopulation of these residual market insurance plans. Because it is essential for the corporation to have the maximum financial resources to pay claims following a catastrophic hurricane, it is the intent of the legislature that the income of the corporation be exempt from federal income taxation and that interest on the debt obligations issued by the corporation be exempt from federal income taxation.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2292 - Definitions

§2292. Definitions

As used in this Part, unless the context otherwise requires:

(1) "Assessable insureds" means insureds who procure a policy of insurance for one or more subject lines of business in this state.

(2) "Assessable insurers" means insurers authorized to write one or more subject lines of business in this state.

(3) "Coastal area" means all of that area of the state designated in the plan of operation submitted by the governing board, approved by the commissioner of insurance and designated as Coastal Plan (Louisiana Insurance Underwriting Plan) area.

(4) "Coastal Plan" means the successor to that program established by Act 35 of the 1970 Regular Session to provide a residual market for adequate insurance on property in the coastal areas of the state, now available as a program of the Louisiana Citizens Property Insurance Corporation.

(5) "Corporation" means the Louisiana Citizens Property Insurance Corporation, and includes the residual market insurance programs known as the "Coastal Plan" and the "FAIR Plan".

(6) "Essential property insurance" means any of the following coverages against direct loss to property as defined by the plan of operation approved by the commissioner of insurance:

(a) Fire, with or without extended coverage and vandalism and malicious mischief.

(b) Windstorm and hail without fire, but only with respect to dwellings and commercial properties on a monoline basis.

(c) Homeowners.

(d) Business interruption insurance but only with respect to commercial properties on a monoline basis.

(7) "FAIR Plan" means the successor to that program established by Act 424 of the 1992 Regular Session, and designated as the "Fair Access to Insurance Requirements Plan" to provide a residual market for adequate insurance on property in the state, now available as a program of the Louisiana Citizens Property Insurance Corporation.

(8) "Governing board" means that board of directors which is established under R.S. 22:2294 and, where appropriate, any designee of the governing board.

(9) "Insurable property" means real and tangible personal property at a fixed location in Louisiana when such property is in an insurable condition and basic property insurance is not obtainable in the voluntary market and as further defined by the governing board.

(10) "Net direct premiums" means gross direct premiums, excluding reinsurance assumed, written for subject lines of business, less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits. In no event shall premiums on industrial fire insurance policies be considered as net direct premiums.

(11) "Plan of operation" means the document setting the rules of operation of the corporation, as promulgated by the governing board and approved by the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance pursuant to the provisions of this Chapter.

(12) "Subject lines of business" means the following lines of business: fire, allied lines, homeowners' multiperil, the property insurance portion of commercial multiperil policies, and the business interruption insurance portion of commercial multiperil policies or such interruption insurance with respect to commercial properties on a monoline basis.

Acts 2003, No. 1133, §1; Acts 2004, No. 106, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 239, §1; Acts 2012, No. 271, §1.



RS 22:2293 - Creation of the Louisiana Citizens Property Insurance Corporation

§2293. Creation of the Louisiana Citizens Property Insurance Corporation

A. There is created a nonprofit corporation to be known as the "Louisiana Citizens Property Insurance Corporation", which shall operate residual market insurance programs, designated as the Coastal Plan and the FAIR Plan, sometimes hereinafter referred to as "the plans", as successors to the Louisiana Insurance Underwriting Plan (Coastal Plan) and the Louisiana Joint Reinsurance Plan (FAIR Plan); and whose domicile for purpose of suit shall be East Baton Rouge Parish, Louisiana. All insurers authorized to write, and engaged in writing, property insurance in the state of Louisiana shall participate in the Coastal Plan and the FAIR Plan as a condition of their authority to transact insurance in this state. The corporation shall perform its functions under a plan of operation established and approved under R.S. 22:2298 and shall exercise its powers through a board of directors established under R.S. 22:2294.

B.(1) Assets of the corporation shall not be considered part of the general fund of the state. The state shall not budget for or provide general fund appropriations to the corporation, and the debts, claims, obligations, and liabilities of the corporation shall not be considered to be a debt of the state or a pledge of its credit.

(2) The corporation shall be prohibited from making contributions to any political party, political organization, public official, or candidate for public office, whether federal, state or local in nature.

(3) All compensated employees of the corporation shall be subject to the provisions of Article X, Part I, Section 9 of the Louisiana Constitution of 1974, "Prohibitions Against Political Activities", as if they were employees of the state, except members of the governing board of the corporation.

C. Neither the corporation nor the plans shall be required to obtain a certificate of authority from the commissioner of insurance, nor shall they participate in the Louisiana Insurance Guaranty Association.

D.(1) Notwithstanding the provisions of Subsections A and B of this Section, and except as provided by Paragraph (2) of this Subsection, the corporation shall be subject to R.S. 42:11 et seq. and to R.S. 44:1 through 41, and may be considered as if it were a public body for the purpose of those provisions.

(2) The corporation may hold an executive session pursuant to R.S. 42:16 for discussion of one or more of the following, and R.S. 44:1 through 41 shall not apply to any documents as enumerated in R.S. 44:1(A)(2) which relate to one or more of the following:

(a) Underwriting files, except that a policyholder or an applicant shall have access to his own underwriting files.

(b) Claims files, until termination of all litigation and settlement of all claims arising out of the same incident, although portions of the claims files may remain exempt, as otherwise provided by law. Confidential and exempt claims file records may be released to other governmental agencies upon written request and demonstration of need; such records held by the receiving agency remain confidential and exempt as provided for herein.

(c) Records obtained or generated by an internal auditor pursuant to a routine audit, until the audit is completed, or if the audit is conducted as part of an investigation, until the investigation is closed or ceases to be active. An investigation is considered "active" while the investigation is being conducted with a reasonable, good faith belief that it could lead to the filing of administrative, civil, or criminal proceedings.

(d) Matters reasonably encompassed in privileged attorney-client communications.

(e) Proprietary information licensed to the corporation, or either of the plans prior to enactment of this Chapter, under contract, where the contract provides for the confidentiality of such proprietary information.

(f) All information relating to the medical condition or medical status of a corporation employee which is not relevant to the employee's capacity to perform his duties, except as otherwise provided in this Paragraph. Information which is exempt shall include but is not limited to information relating to workers' compensation, insurance benefits, and retirement or disability benefits.

(g) Upon an employee's entrance into an employee assistance program, a program to assist any employee who has a behavioral or medical disorder, substance abuse problem, or emotional difficulty which affects the employee's job performance, all records relative to that participation shall be confidential.

(h) Information relating to negotiations for financing, reinsurance, depopulation, or contractual services, until the conclusion of the negotiations.

(i) Minutes of closed meetings regarding underwriting files and minutes of closed meetings regarding an open claims file until termination of all litigation and settlement of all claims with regard to that claim, except that information otherwise confidential or exempt by law will be redacted.

(3) When an authorized insurer is considering underwriting a specific risk insured by the corporation, relevant underwriting files and confidential claims files may be released to the insurer if the insurer agrees in writing, notarized and under oath, to maintain the confidentiality of such files. When a file is transferred to an insurer that file is no longer a public record because it is not held by an agency subject to the provisions of the Public Records Law. Notwithstanding the provisions of this Subsection, the corporation shall not provide either a partial or complete list of the plans' insureds, applicants, or claimants to any voluntary insurer.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2294 - Board of directors of corporation

§2294. Board of directors of corporation

A. The governing body of the corporation shall be a board of directors which shall consist of the following members, who shall be representative of the state's population as near as practicable:

(1) The commissioner of the Department of Insurance, or an employee of the Department of Insurance as his designee.

(2) The state treasurer, or an employee of the Department of the Treasury as his designee.

(3) The chairman of the House Committee on Insurance, or a member of that committee designated by the chairman.

(4) The chairman of the Senate Committee on Insurance, or a member of that committee designated by the chairman.

(5) Six representatives appointed by the governor: one from a list of two nominees from the Louisiana Bankers Association; one from a list of two nominees from the Louisiana Home Builders Association; one from a list of two nominees from the Society of Louisiana Certified Public Accountants; one from a list of two nominees from the Louisiana District Attorneys Association; and the remaining two representatives shall be appointed at large.

(6) One member appointed by the commissioner from a list of three nominees from the Professional Insurance Agents of Louisiana, or its successor.

(7) One member appointed by the commissioner from a list of three nominees from the Independent Insurance Agents of Louisiana, or its successor.

(8) One member appointed by the governor from a list of three nominees from the Property Casualty Insurers Association of America, or its successor.

(9) One member appointed by the governor from a list of three nominees from the American Insurance Association, or its successor.

(10) One member appointed by the governor from a list of three nominees from the largest domestic property insurer in the state.

(11) One member appointed by the commissioner from a list of three nominees from the Louisiana Chapter of the National Association of Insurance and Financial Advisors, or its successor.

B. The quorum necessary for transaction of business is hereby established as eight members of the board in attendance.

C. The members of the board shall elect the chairman, who shall be confirmed by the Senate if the chairman is a designee of an elected official.

D. The members of the board shall receive no salary, but each member shall be reimbursed for necessary travel and other expenses actually incurred while in attendance at the meetings of the board or on business for the board.

E. The members of the board shall be confirmed by the Senate. No elected official who serves on the board will be confirmed by the Senate. Should any elected official designate a member who is not an elected official, that designee shall be confirmed by the Senate.

F. Any member of the board who misses three consecutive meetings shall be removed from the board.

G. Effective January 1, 2008, members appointed to the board by the governor and the commissioner of insurance shall serve the following staggered terms:

(1) The member appointed from the Louisiana Bankers Association shall serve for a term of four years.

(2) The member appointed from the Louisiana Home Builders Association shall serve for a term of two years.

(3) The member appointed from the Society of Louisiana Certified Public Accountants shall serve for a term of four years.

(4) The two members appointed at large shall each serve for a term of two years.

(5) The member appointed from the Property Casualty Insurers Association shall serve for a term of four years.

(6) The member appointed from the American Insurance Association shall serve for a term of two years.

(7) The member appointed from the largest domestic property insurer in the state shall serve for a term of four years.

(8) The member appointed from the Louisiana District Attorneys Association shall serve for a term of four years.

(9) The member appointed from the Professional Insurance Agents of Louisiana shall serve for a term of two years.

(10) The member appointed from the Independent Insurance Agents of Louisiana shall serve for a term of four years.

Acts 2003, No. 1133, §1; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2007, No. 403, §§1 and 2; Redesignated from R.S. 22:1430.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1; Acts 2013, No. 278, §1.



RS 22:2295 - Coastal Plan and FAIR Plan; re-created and continued

§2295. Coastal Plan and FAIR Plan; re-created and continued

A. There is hereby re-created and continued the Louisiana Insurance Underwriting Plan (Coastal Plan), which beginning January 1, 2004, shall be available as an insurance program of the Louisiana Citizens Property Insurance Corporation. All assessable insurers shall participate in assessments levied by the Coastal Plan, so long as the Coastal Plan is in existence, as a condition of continuing authority to transact the business of insurance in this state.

B. There is hereby re-created and continued the Louisiana Joint Reinsurance Plan (FAIR Plan), which beginning January 1, 2004, shall be available as an insurance program of the Louisiana Citizens Property Insurance Corporation. All assessable insurers shall participate in assessments levied by the FAIR Plan, so long as the FAIR Plan is in existence, as a condition of continuing authority to transact the business of insurance in this state.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2296 - Immunity from liability

§2296. Immunity from liability

A. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner of insurance, or against the governing board of the Louisiana Citizens Property Insurance Corporation or anyone acting on behalf of the corporation or the plans, or against any servicing carrier or carriers, or against any assessable insurer, or against any participating insurance producer, or against the Department of Insurance or its representatives, for any action taken by them in the performance of their duties or responsibilities under this Chapter.

B. Such immunity from liability does not apply to:

(1) Any of the persons or entities listed in Subsection A of this Section for any willful tort or criminal act.

(2) The corporation, or insurance producers placing business with one of the plans, for breach of any contract or agreement pertaining to insurance coverage.

(3) The corporation with respect to issuance or payment of debt.

(4) Any assessable insurer with respect to any action to enforce such insurer's obligations to the corporation under this Chapter.

Acts 2003, No. 1133, §1; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2297 - Powers and duties of Louisiana Citizens Property Insurance Corporation

§2297. Powers and duties of Louisiana Citizens Property Insurance Corporation

A. The Louisiana Citizens Property Insurance Corporation shall operate insurance plans which shall function exclusively as residual market mechanisms to provide essential property insurance for residential and commercial property for applicants who are in good faith entitled, but are unable, to procure insurance through the voluntary market. The corporation shall not offer private or commercial automobile or vehicle insurance. The corporation shall operate according to a plan of operation pursuant to R.S. 22:2298.

B. The governing board of the corporation shall, pursuant to the provisions of this Chapter and the plan of operation and with respect to essential property insurance on insurable property, have the power:

(1) To cause to be issued policies of insurance to eligible applicants; and

(2) To employ or retain such persons as are necessary to perform the duties of the corporation.

C. The corporation may:

(1) Borrow funds necessary to effect the purposes of this Chapter. In connection therewith, the corporation may agree to such terms and conditions as it deems necessary and proper and the corporation may assign to the state or any agency or authority thereof, or to any private entity, the right to the receipt of assessments levied by the corporation on behalf of one or more of the plans, to the extent necessary to provide for the payment of bonds issued by the state or such agency or authority, or such private agency, for the purpose of providing for the repayment of such borrowings.

(2) Sue or be sued. The power to sue includes the power and right to intervene as a party before any court in this state in any matter involving the plans or the corporation's powers and duties.

(3) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this Chapter.

D. The corporation shall:

(1) Repealed by Acts 2010, No. 414, §1, eff. June 21, 2010.

(2) Retain any profits or excess reserves generated, to be used to offset deficits incurred by the plans. Such retained funds shall be invested pursuant to the limitations set forth in this Title for insurers.

(3) Develop and annually reassess a reasonable and prudent reinsurance program, for the benefit of the policyholders of the plans, to enhance the capability of the corporation to timely and efficiently handle claims from a hurricane or other natural disaster.

(4) Take all actions necessary to facilitate and maintain tax-free status for the income and operations of the corporation and the plans, and to facilitate tax-free status for bonds or other indebtedness issued by or on behalf of the corporation or the plans.

(5) Upon depopulation of the plans, such that fewer than one thousand policies are written in a plan year, and a determination by the governing board that the declaration and purpose as set forth in R.S. 22:2291 no longer requires operation of the plans, and with approval of the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance and the commissioner of insurance, effectuate a plan of dissolution of the corporation.

(6) Purchase adequate reinsurance on risks insured by the corporation and the plans, in an amount approved by the board annually, and in amounts that are actuarially justified. The board shall purchase reinsurance in an adequate amount so as to minimize the likelihood of an assessment being levied pursuant to R.S. 22:2307.

(7) Establish qualifications for and authorize qualified agents to have binding authority pursuant to R.S. 22:2313.

(8) Perform such other acts as are necessary or proper to effectuate the purpose of this Chapter.

E. The governing board of the corporation shall be prohibited from authorizing any rehabilitation, liquidation, or dissolution of the corporation, and no such rehabilitation, liquidation, or dissolution of the corporation shall take effect as long as the corporation has bonds or other financial obligations outstanding unless adequate protection and provision has been made for the payment of the bonds or other financial obligations pursuant to the documents authorizing the issuance of the bonds or other financial obligations. In the event of any rehabilitation, liquidation, or dissolution, the assets of the corporation shall be applied first to pay all debts, liabilities, and obligations of the corporation, including the establishment of reasonable reserves for any contingent liabilities or obligations, and all remaining assets of the corporation shall become property of the state and be deposited in the general fund.

F.(1) The governing board of the corporation may seek and accept federal funds from the United States Department of Housing and Urban Development under the Community Development Block Grant Program. Any such funds shall be used by the corporation only to pay any current or other obligations on bonds or other indebtedness issued by the corporation for the purpose of paying any cost and claims that arose due to losses caused by hurricanes in the year 2005. In the event the governing board of the corporation receives federal funds from the United States Department of Housing and Urban Development under the Community Development Block Grant Program, for those funds remaining after the bonds are paid off, satisfied, or defeased, the corporation shall credit such amounts on a pro rata basis to assessable insurers who were subject to an assessment as provided for pursuant to R.S. 22:2291 et seq., and who will thereafter return such amount to the insured.

(2) The governing board of the corporation shall report annually to the House Committee on Insurance and the Senate Committee on Insurance on its usage of any funds received pursuant to Paragraph (1) of this Subsection.

Acts 2003, No. 1133, §1; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2006, 1st Ex. Sess., No. 19, §1; Acts 2006, No. 787, §1; Redesignated from R.S. 22:1430.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 414, §1, eff. June 21, 2010; Acts 2012, No. 271, §1.



RS 22:2298 - Plan of operation of Louisiana Citizens Property Insurance Corporation

§2298. Plan of operation of Louisiana Citizens Property Insurance Corporation

A.(1) A plan of operation adopted by the governing board of the Louisiana Citizens Property Insurance Corporation shall be filed with and approved by the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance, and filed with the commissioner of insurance. The plan of operation shall include the establishment of necessary facilities and operating procedures; management of the corporation; procedures for assessment of assessable insurers and assessable insureds to defray deficits in one or more of the plans; underwriting standards; procedures for the purchase and cession of reinsurance; procedures for determining the amounts of insurance to be provided to specific risks; procedures for the development of requests for proposals, which shall incorporate an open access plan, and shall be prerequisite to any servicing company contract; procedures for processing applicants for insurance; provisions for attaining depopulation of the plans; and such other provisions as may be deemed necessary to carry out the purposes of this Chapter.

(2) The Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance and the commissioner of insurance may, in their discretion, consult with the governing board of the corporation and may seek any further information deemed necessary.

B.(1) The governing board of the corporation may, subject to the approval of the Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance, amend the plan of operation at any time. The Louisiana Senate Committee on Insurance and the Louisiana House Committee on Insurance and the commissioner of insurance may review the plan of operation at any time deemed prudent, but not less than once in each calendar year.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, the governing board of the corporation shall not have the authority to amend the plan of operation to expand on the declaration and purpose as set forth in R.S. 22:2291, or to expand on the essential property insurance and subject lines of business as defined in R.S. 22:2292.

(3) Amendments to the plan of operation shall be submitted to the House and Senate Committees on Insurance. Either committee may conduct a hearing on the amendments within thirty days of submission of the amendments to the respective committee. If no hearing is conducted by either committee within the thirty days, the amendments are deemed to be approved.

C. Repealed by Acts 2006, 1st Ex. Sess., No. 13, §2, eff. Feb. 23, 2006.

Acts 2003, No. 1133, §1; Acts 2005, No. 217, §1, eff. June 29, 2005; Acts 2006, 1st Ex. Sess., No. 13, §2, eff. Feb. 23, 2006; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2299 - Functions of assessable insurers participating in the Coastal Plan

§2299. Functions of assessable insurers participating in the Coastal Plan

A. All assessable insurers shall participate in assessments of the Coastal Plan in the proportion that the net direct premium of such participant written in this state during the preceding calendar year bears to the aggregate net direct premiums written in this state by all assessable insurers during the preceding calendar year as certified to the governing board of the Louisiana Citizens Property Insurance Corporation by the commissioner of insurance after review of annual statements, other reports and other statistics the commissioner shall deem necessary to provide the information herein required and which the commissioner is hereby authorized and empowered to obtain from all assessable insurers. Assessable insurers shall not participate in the gains or losses of the Coastal Plan.

B. Repealed by Acts 2007, No. 235, §2, eff. Jan. 1. 2008.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become an assessable insurer in the Coastal Plan on January first, immediately following such authorization, and shall cease to be an assessable insurer one year after the end of the first calendar year during which the insurer no longer holds a certificate of authority to transact insurance for subject lines of business in this state.

Acts 2003, No. 1133, §1; Acts 2007, No. 235, §2, eff. Jan. 1. 2008; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2300 - Functions of insurers participating in the FAIR Plan

§2300. Functions of insurers participating in the FAIR Plan

A. All assessable insurers shall participate in assessments of the FAIR Plan in the proportion that the net direct premium of such participant written in this state during the preceding calendar years bears to the aggregate net direct premiums written in this state by all assessable insurers during the preceding calendar year as certified to the governing board of the corporation after review of annual statements, other reports, and other statistics necessary to provide the information herein required and which the commissioner of insurance is hereby authorized and empowered to obtain from all assessable insurers. Assessable insurers shall not participate in the gains or losses of the FAIR Plan.

B. Repealed by Acts 2007, No. 235, §2, eff. Jan. 1, 2008.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become an assessable insurer in the FAIR Plan on January first immediately following such authorization, and shall cease to be an assessable insurer one year after the end of the first calendar year during which the insurer no longer holds a certificate of authority to transact insurance for subject lines of business in this state.

Acts 2003, No. 1133, §1; Acts 2007, No. 235, §2, eff. Jan. 1, 2008; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2301 - Assessable insureds

§2301. Assessable insureds

A. All persons who procure one or more subject lines of business from an assessable insurer are subject to emergency assessment by the corporation, and are referred to collectively as "assessable insureds".

B. When an emergency assessment is levied by the corporation, the assessment percentage applicable to each assessable insured is the ratio of the total amount being assessed by the corporation to the aggregate statewide direct written premium for the subject lines of business for the prior year.

C. Emergency assessments levied by the corporation on assessable insureds shall be collected by all assessable insurers at the time an assessable insured procures a policy of insurance for a subject line of business. Assessable insurers shall remit the collected emergency assessments to the corporation in accordance with guidelines included in the corporation's plan of operation. Emergency assessments shall not be considered premium.

D. Assessable insurers shall be permitted to recoup all regular assessments from their voluntary policyholders by applying a surcharge to all policies issued for subject lines of business. The surcharge shall be a uniform percentage of premium, but shall not be considered premium. Assessable insurers shall cease to collect the recoupment surcharge once the full amount of the regular assessment has been collected. If an assessable insurer recoups more than its fair share of a regular assessment, all funds collected in excess of the insurer's share of the regular assessment shall be remitted to the corporation for use in defraying future deficits. Assessable insurers shall notify the department at least thirty days in advance of the commencement of such a surcharge.

E. An assessable insured or the insurer of an assessable insured who, during the term of a policy of insurance upon which an emergency assessment or regular assessment is applied, cancels the policy of insurance, endorses the policy of insurance, or makes changes to the policy of insurance which result in an increase or decrease in the premium shall cause the emergency assessment or regular assessment to be adjusted such that the insured or insurer shall owe or be owed, as the case may be, payment in an amount computed on a pro rata basis for the term of the policy.

Acts 2003, No. 1133, §1; Acts 2007, No. 235, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2302 - Eligibility; application

§2302. Eligibility; application

A. Any person having an insurable interest in insurable property and who has been denied coverage by one or more insurers authorized to write property insurance in this state is entitled to apply to the corporation, directly or through a representative, for such coverage through the Coastal Plan or the FAIR Plan, and for an inspection of the property. Every such application shall be submitted on forms prescribed by the governing board of the corporation and on file with the commissioner of insurance which clearly states that the corporation is an insurer of last resort. Every application form shall require that the applicant disclose each insurance carrier or carriers who denied property insurance coverage to the applicant.

B. The term "insurable interest" as used in this Section shall be deemed to include any lawful and substantial economic interest in the safety and preservation of property from loss, destruction, or pecuniary damage.

C. If the corporation determines that the property is insurable, the corporation, upon receipt of the premium or such portion thereof as is prescribed for either the Coastal Plan or the FAIR Plan, shall cause to be issued the appropriate policy of essential property insurance for a term not exceeding one year. Any policy issued pursuant to the provisions of this Section shall be renewed annually, upon payment of premium due, so long as the property meets the definition of "insurable property".

D. Except for the failure of an applicant to show a previous denial of coverage by another property insurance carrier as provided in Subsection A of this Section, if the corporation for any other reason denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant, or takes no action on an application within the time prescribed in the plan of operation, such applicant may appeal to the commissioner of insurance and, after reviewing the facts, he may direct the corporation to issue, or cause to be issued, an appropriate insurance policy to the applicant. In carrying out its duties pursuant to this Section, the commissioner of insurance may request and the corporation shall provide any information which the commissioner deems necessary to a determination concerning the reason for the denial or delay of the application.

E. The corporation shall include a disclosure statement with each application and policy which notifies the policyholder that he may obtain a list of insurance producers and insurance companies that may be able to write their insurance coverage in the private insurance market. This disclosure shall be on a separate page from the policy and shall be distinctly labeled in fourteen point or larger type size. The disclosure shall include a description of the specific method of accessing the Department of Insurance website including the website address. The disclosure shall also include a list, from the website of the Department of Insurance, of the insurance companies referenced in this Section.

F. The corporation shall be required to write business with properly licensed general agencies operated by insurance companies who write business through exclusive insurance producers.

Acts 2003, No. 1133, §1; Acts 2007, No. 459, §§1 and 4, eff. Jan. 1, 2008; Acts 2008, No. 388, §1, eff. June 21, 2008; Redesignated from R.S. 22:1430.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2010, No. 1023, §1; Acts 2012, No. 271, §1.



RS 22:2303 - Rates, rating plans, and rate rules applicable

§2303. Rates, rating plans, and rate rules applicable

A.(1) As residual markets, the plans made available by the Louisiana Citizens Property Insurance Corporation are not intended to offer rates competitive with the voluntary market. Rates for policies issued under the Coastal Plan and the FAIR Plan shall be set by the governing board of the Louisiana Citizens Property Insurance Corporation, adjusted annually, and shall exceed by at least ten percent the higher of (a) the actuarially justified rate or (b) the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each respective parish for that line of business in the preceding year, or, with respect to personal lines property insurance, excluding wind and hail policies, only, (c) the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before. Such rates shall include an appropriate catastrophe loading factor and may include rules for classification of risks insured hereunder and rate modifications hereof.

(2) The method used to determine the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each parish and with respect to personal lines property insurance, excluding wind and hail policies, only, the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before shall be set forth in the annual rate review provided by the governing board and shall be documented in the rate filing as required in Subsection C of this Section. The chief executive officer of the corporation or his designee shall survey all insurers to make the determinations necessary to comply with this Section. All insurers shall submit to the chief executive officer of the corporation or his designee all information necessary for the corporation to comply with the provisions of this Section. All information received by the chief executive officer or his designee in response to the survey shall be considered proprietary, privileged, and confidential by the chief executive officer, all members of his staff, and all members of the board of the corporation. Such information shall be exempt from the public records law (R.S. 44:1 et seq.). However, all such information shall be subject to the legislative auditor's authority pursuant to R.S. 24:513 et seq. The chief executive officer of the corporation or his designee shall execute appropriate confidentiality agreements to protect the information provided by assessable insurers, making allowance for the information to be provided to the commissioner of insurance as part of the corporation's rate filing and to the legislative auditor as provided in this Paragraph.

(3) Prior to determining any such rates, the governing board shall adopt such formulas as may be necessary for determining the rates. The board may establish rating territories as it deems appropriate. Any changes to the rating territories shall be approved by House and Senate committees on insurance, acting jointly.

(4) When it is deemed necessary to implement a parish-wide average rate increase in excess of twenty-five percent on wind and hail insurance coverage in any single parish, the corporation shall notify the House and Senate committees on insurance. Upon such notification, a hearing may be requested by either committee chairman or by a majority of the membership of either committee. In the event of a request for a hearing, the House and Senate committees shall meet jointly. If a joint meeting of the committees is called, the chief executive officer and the staff or consulting actuary for the corporation shall provide testimony at the meeting which specifies, by parish, the basis and methodology used in determining the proposed rate increase.

B. In addition to the rates otherwise determined pursuant to this Section, including the premium tax provided for in R.S. 22:831, the corporation shall impose and collect an additional amount equal to the premium tax provided for in R.S. 22:831 to augment the financial resources of the corporation. Said additional amount equal to the premium tax shall be designated as a charge accruing to the state of Louisiana, but shall be retained by the corporation as a state contribution to the corporation for the public purpose as set forth in R.S. 22:2291.

C. The corporation shall make a rate filing at least once a year for the plans, with the rates to be effective within twelve months of the previous rate filing's effective date. Nothing in this Section shall require or permit the corporation to adopt a rate that is inadequate or unfairly discriminatory under R.S. 22:1451 et seq. Subject to the provisions of Subsections A and B of this Section, the rates shall be approved by the commissioner of insurance.

D.(1) Notwithstanding the provisions of Paragraph (A)(1) of this Section, until August 15, 2010, the corporation shall charge the higher of (a) actuarially justified rates or (b) the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each respective parish for that line of business in the preceding year, or, with respect to personal lines property insurance, excluding wind and hail policies, only, (c) the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before, in any noncompetitive market unless competition resumes. If the corporation is writing more than fifty percent of the residential property insurance business in a market, including wind- and hail-only coverages, the board of directors shall report that fact to the commissioner of insurance. Notwithstanding any other provision of law to the contrary, until August 15, 2015, regardless of whether a competitive market may exist, the ten percent rate in excess of the higher of (a) the actuarially justified rate or (b) the highest rates charged among assessable insurers that have a minimum of two percent of the total direct written premium in each respective parish for that line of business in the preceding year, or, with respect to personal lines property insurance, excluding wind and hail policies, only, (c) the highest rates charged among assessable insurers in each respective parish which in the preceding year increased by at least twenty-five additional personal lines property insurance policies, excluding wind and hail policies, in such parish, the total number of such policies in effect for the parish over the year before, as authorized in Subsection A of this Section, shall not apply in St. Mary Parish and parishes listed in R.S. 40:1730.27(A).

(2) As used in this Subsection, the following definitions shall apply:

(a) "Market" means the interaction between buyers and sellers in the procurement of a line of insurance in any parish in the state pursuant to provisions in this Subsection.

(b) "Noncompetitive market" means a market subject to a ruling by the commissioner of insurance that a reasonable degree of competition does not exist.

(3) When the commissioner is informed that the corporation is writing more than fifty percent of the residential property insurance business in a market, the commissioner shall determine if a reasonable degree of competition exists within that market. Upon a finding that a competitive market does not exist, the commissioner shall inform the board of directors of the corporation.

(4) The board of directors of the corporation shall use the commissioner's findings in determining the application of its noncompetitive rating structure in the market that has been determined to be noncompetitive.

(5) The following factors shall be considered by the commissioner in determining if a reasonable degree of competition exists in a particular line of insurance:

(a) The number of insurers or groups of affiliate insurers providing coverage

in the market.

(b) Measures of market concentration and changes of market concentration over time.

(c) Ease of entry into the market and the existence of financial or economic barriers preventing new insurers from entering the market.

(d) The extent to which any insurer or group of affiliated insurers controls all or a portion of the market.

(e) Whether the total number of companies writing the line of insurance in this state is sufficient to provide multiple options.

(f) The availability of private insurance coverage to consumers in the market.

(g) The opportunities available to consumers in the market to acquire pricing and other consumer information.

(h) The number of residential property insurance policies written by the residual market.

Acts 2003, No. 1133, §1; Acts 2005, No. 217, §1, eff. June 29, 2005; Acts 2006, No. 787, §1; Acts 2007, No. 420, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 211, §1; Acts 2008, No. 347, §1; Redesignated from R.S. 22:1430.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 483, §1; Acts 2012, No. 271, §2; Acts 2013, No. 278, §1.



RS 22:2304 - Reports of inspection

§2304. Reports of inspection

All reports of inspection performed by the corporation shall be made available to the assessable insurers participating in the Coastal Plan and the FAIR Plan, and the commissioner of insurance. An applicant or his representative shall be entitled to a copy of any inspection report on property in which the applicant has an insurable interest.

Acts 2003, No. 1133, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2305 - Annual and quarterly reports

§2305. Annual and quarterly reports

A. The corporation shall file with the commissioner of insurance annual and quarterly statements as required for authorized insurers pursuant to R.S. 22:571 and annual audited statements which shall summarize the transactions, conditions, operations, and affairs of the Coastal Plan and FAIR plans, as a program of the Louisiana Citizens Property Insurance Corporation during the preceding fiscal year ending December thirty-first. Nothing in this Section shall be construed to affect the reporting requirements or fiscal years of the Coastal Plan and the FAIR Plan with respect to policies issued by the Louisiana Insurance Underwriting Plan and the Louisiana Joint Reinsurance Plan on and prior to December 31, 2003.

B. The corporation shall report quarterly to the commissioner of insurance on the types, premium, exposure, and distribution by parish of its policies in force and submit such other reports as may be required by the commissioner.

Acts 2003, No. 1133, §1; Acts 2004, No. 46, §1, eff. May 21, 2004; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2306 - Examination of corporation

§2306. Examination of corporation

The commissioner of insurance shall make examinations of the Louisiana Citizens Property Insurance Corporation and the plans in the manner as provided by R.S. 22:1981 for examination of insurers. The expense of such examinations shall be borne and paid by the corporation. The corporation and the plans shall be subject to examination by the legislative auditor.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2307 - Plan deficits; financing

§2307. Plan deficits; financing

A. In the event that the governing board of the Louisiana Citizens Property Insurance Corporation determines that a deficit exists in either the Coastal Plan or the FAIR Plan, the corporation may levy regular and emergency assessments for each affected plan in order to remedy such deficit. An assessment shall not be levied on assessable insurers and assessable insureds unless and until all profits and excess reserves over and above reasonably anticipated recurring operating costs have been exhausted and the governing board has projected a deficit in the plan for which an assessment is to be levied.

B. When the deficit incurred in a particular calendar year is not greater than ten percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year, the entire deficit shall be recovered through regular assessments of assessable insurers.

C. When the deficit incurred in a particular calendar year exceeds ten percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year, the corporation shall levy regular assessments on assessable insurers in an amount equal to the greater of ten percent of the deficit or ten percent of the aggregate statewide direct written premium for the subject lines of business for the prior calendar year. Any remaining deficit shall be recovered through emergency assessments.

D. Each assessable insurer's share of any regular assessment under Subsection B or C of this Section shall be calculated in accordance with R.S. 22:2299 and 2300. Assessments levied by the corporation on assessable insurers under Subsection B or C of this Section shall be paid as required by the corporation's plan of operation.

E. Upon a determination by the governing board that a deficit in a plan exceeds the amount that will be recovered through regular assessments under Subsection B or C of this Section, the governing board shall levy, after verification by the department, emergency assessments, for as many years as necessary to cover the deficits, to be collected by assessable insurers and the corporation and collected from all assessable insureds upon issuance or renewal of policies for subject lines of business, excluding National Flood Insurance policies. The amount of the emergency assessment collected in a particular year shall be a uniform percentage of that year's direct written premium for subject lines of business and all plan accounts of the corporation, excluding National Flood Insurance Program policy premiums, as annually determined by the governing board and verified by the department. The department shall verify the arithmetic calculations involved in the governing board's determination within thirty days after receipt of the information on which the determination was based. Notwithstanding any other provision of law, the corporation and each assessable insurer that writes subject lines of business shall collect emergency assessments from its policyholders without such obligation being affected by any credit, limitation, exemption, or deferment. Emergency assessments levied by the corporation on assessable insureds shall be collected by assessable insurers in accordance with guidelines included in the corporation's plan of operation. The emergency assessments so collected shall be held by the corporation solely in the applicable plan account. The aggregate amount of emergency assessments levied for a plan under this Subsection in any calendar year may not exceed the greater of ten percent of the amount needed to cover the original deficit, plus interest, fees, commissions, required reserves, and other costs associated with financing of the original deficit, or ten percent of the aggregate statewide direct written premium for subject lines of business and for all plan accounts of the corporation for the prior year, plus interest, fees, commissions, required reserves, and other costs associated with financing the original deficit. Emergency assessments shall be shown separately on the declarations page of policies issued for subject lines of business, and shall not be considered premium, nor subject to any premium taxes or other charges.

F. Policies issued by the corporation shall be subject to emergency assessments, as specified in Subsection E hereof. Furthermore, when a regular assessment is levied, all policies shall be subject to a market equalization charge. The market equalization charge shall be a uniform percentage of premium. The market equalization charge percentage shall be the ratio of the total regular assessment levied by the corporation to the aggregate statewide direct written premium for subject lines of business for the prior year. The market equalization charge shall not be considered premium. Assessable insurers shall notify the commissioner of insurance at least thirty days in advance of the commencement of such a charge.

G. The corporation may pledge, assign, and grant a security interest in the assessments, insurance and reinsurance recoverables, surcharges, and other funds available to the corporation as the source of revenue for and to secure bonds or other indebtedness, including without limitation lines of credit or other financing mechanisms issued or created under this Subsection pursuant to the procedures of Chapter 13 of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1421 et seq., or to retire any other debt incurred as a result of deficits or events giving rise to deficits, or in any other way that the governing board determines will efficiently recover such deficits and use such funds to pay any current or other obligations on the bonds or other indebtedness even if no event of default has occurred under the bonds or other indebtedness. The purpose of the lines of credit or other financing mechanisms is to provide additional resources to assist the corporation in covering claims and expenses attributable to a catastrophe. As used in this Subsection, the term "assessments" includes regular assessments under Subsection B or C of this Section, and emergency assessments under Subsection E of this Section. Emergency assessments collected under Subsection E of this Section are not part of an insurer's rates, are not premium, and are not subject to premium tax, fees, or commissions. However, failure to pay the emergency assessment shall be treated as failure to pay premium. The emergency assessments under Subsection E of this Section shall continue to be levied and collected and shall be used to make any payments due with respect to any bonds issued or other indebtedness incurred with respect to a deficit for which the assessment was imposed remains outstanding, even if no event of default has occurred under the bonds or other indebtedness, unless adequate protection and provision has been made for the payment of such bonds or other indebtedness pursuant to the documents governing such bonds or other indebtedness.

H. The commissioner of insurance shall determine annually the aggregate statewide written premium in subject lines of business and shall report that information to the corporation in a form and at a time the corporation specifies to ensure that the corporation can meet the requirements of this Section and the corporation's financing obligations.

I. All bonds, other indebtedness, lines of credit, or other financing mechanisms under this Section shall be approved by the Louisiana State Bond Commission.

J. Under no circumstances shall it be construed that the full faith and credit of the state of Louisiana be used to secure the bonds or indebtedness issued under this Section. Any offering documents associated with any debts under this Section shall clearly state it is not secured by the full faith and credit of the state.

Acts 2003, No. 1133, §1; Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1430.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2308 - Louisiana Citizens Property Insurance Corporation not taxable

§2308. Louisiana Citizens Property Insurance Corporation not taxable

The corporation shall be considered a political instrumentality of the state, and shall be exempt from any corporate income tax. However, the corporation is not and shall not be deemed a department, unit, or agency of the state. All debts, claims, obligations, and liabilities of the corporation, whenever and however incurred, shall be the debts, claims, obligations, and liabilities of the corporation only, and not of the state, its agencies, officers, or employees. Corporation funds shall not be considered part of the general fund of the state, and the state shall not appropriate corporation funds. The state's contribution to the corporation is limited to those funds collected by the corporation pursuant to the authority granted under R.S. 22:2303(B), and the state shall not budget for or provide general fund appropriations to the corporation. The premiums, assessments, investment income, and other revenue of the corporation are funds received for providing property insurance coverage as required by this Section, paying claims for Louisiana citizens insured by the corporation's plans, securing and repaying debt obligations issued by the corporation, and conducting all other activities of the corporation, and shall not be considered taxes, fees, licenses, or charges for services imposed by the legislature on individuals, businesses, or agencies outside state government. It is the intent of the legislature that the tax exemptions provided in this Section will augment the financial resources of the corporation to better enable fulfillment of the public purpose. Any bonds issued by or on behalf of the corporation and the plans, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and any political subdivision or local unit or other instrumentality thereof.

Acts 2003, No. 1133, §1; Redesignated from R.S. 22:1430.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2309 - Operation of the Coastal and FAIR Plans; requirements

§2309. Operation of the Coastal and FAIR Plans; requirements

The governing board of the corporation shall provide property insurance pursuant to this Chapter which shall include any property easily accessible by road for emergency vehicles.

Acts 2004, No. 665, §1; Redesignated from R.S. 22:1430.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2310 - Prohibition against impairment of obligations

§2310. Prohibition against impairment of obligations

A. The state and any public instrumentality thereof and the Louisiana Legislature covenants and agrees with the corporation and the holders of the bonds that, as long as bonds or other indebtedness of the corporation remain outstanding, the state and any public instrumentality thereof and the Louisiana Legislature will not in any way impair the rights and remedies of such holders or the security for such bonds or other indebtedness and any public instrumentality thereof and the Louisiana Legislature, together with interest thereon as well as all costs and expenses in connection with any action or proceeding by or on behalf of such holders until all such bonds are fully paid and discharged.

B. The provisions of R.S. 12:202.1 shall not apply to the Louisiana Citizens Property Insurance Corporation.

Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1430.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2311 - Limitation on bankruptcy

§2311. Limitation on bankruptcy

A. Prior to the date that is two years and one day after which the corporation no longer has any bonds outstanding, the corporation is prohibited from filing and shall have no authority to file a voluntary petition under the Federal Bankruptcy Code as it may, from time to time, be in effect, and neither any public official nor any organization, entity or other person shall authorize the corporation to be or to become a debtor under the Federal Bankruptcy Code during such period. The provisions of this Section shall be part of any contractual obligation owed to the holders of bonds issued under this Subpart. Any such contractual obligation shall not subsequently be modified by state law during the period of the contractual obligation, and the state of Louisiana and any public instrumentality thereof and the Louisiana Legislature hereby covenants with the holders that the state and any public instrumentality thereof and the Louisiana Legislature shall not limit or alter the denial of authority under this Section during the period referred to in this Subsection.

B. For purposes of this Section, the corporation is deemed to be an instrumentality of the state and subject to the provisions of R.S. 13:4741 and R.S. 39:619 through 622 and shall not be subject to the provisions of R.S. 22:73, 96, 731 through 737, and 2001 through 2044.

Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1430.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2312 - Severability

§2312. Severability

The provisions of this Chapter are severable. If any provision or item of this Chapter, or application thereof, is held invalid, such invalidity shall not affect other provisions, items, or applications of this Chapter which are to be given effect without the invalid provision, item or application of the Chapter.

Acts 2006, 1st Ex. Sess., No. 13, §1, eff. Feb. 23, 2006; Redesignated from R.S. 22:1430.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2313 - Producers; authority to bind coverage

§2313. Producers; authority to bind coverage

A. Every producer licensed to sell property and casualty insurance may sell insurance policies which are issued by the Louisiana Citizens Property Insurance Corporation through its FAIR and Coastal Plans.

B. The governing board shall formulate criteria and an application process to certify qualified licensed property and casualty insurance producers to bind insurance coverage for the FAIR and Coastal Plans. In order to be qualified for binding authority, the producer shall have adequate errors and omission insurance and complete a training course offered by the Louisiana Citizens Property Insurance Corporation. Pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., the governing board shall promulgate rules which set forth standards by which a producer is deemed qualified for binding authority.

C. The governing board may withdraw binding authority granted to any producer certified pursuant to Subsection B of this Section if that producer fails to follow written guidelines for underwriting as required by the corporation.

Acts 2006, No. 787, §1; Redesignated from R.S. 22:1430.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2314 - Policy take-out program

§2314. Policy take-out program

A. The legislature created the Louisiana Citizens Property Insurance Corporation to operate insurance plans as a residual market for residential and commercial property. The legislature further intends that the corporation work toward the ultimate depopulation of these residual market plans. To encourage the ultimate depopulation of these residual market plans, there is hereby created the Louisiana Citizens Property Insurance Corporation Policy Take-Out Program.

B.(1) Not less than once per calendar year, the corporation shall offer all of its in-force policies for removal to the voluntary market. The corporation shall include offers for depopulation policies with all available geographic and risk characteristics that serve to reduce the exposure of the corporation.

(2) Each insurer participating in the take-out program shall be offered all of the corporation's in-force policies. In response, the insurers shall provide the corporation with a list of policies they propose to take out subject to authorization by the policy's agent of record. No policy shall be assumed by a take-out company without the authorization of the agent of record.

C. Each insurer admitted to write homeowners insurance or insurance insuring one- or two-family owner occupied premises for fire and allied lines or insurance which covers commercial structures in the state of Louisiana may apply to the Louisiana Citizens Property Insurance Corporation to become a take-out company. Insurers will be approved to participate in the depopulation of the Louisiana Citizens Property Insurance Corporation based on the following criteria:

(1) The capacity of the insurer to absorb the policies proposed to be taken out of the corporation and the concentration of risks of those policies. Such capacity may be evidenced by providing to the Louisiana Citizens Property Insurance Corporation a copy of a valid certificate of authority issued by the Department of Insurance to the insurer. An insurer shall not be qualified to participate in the take-out program unless that insurer has at least a B+ rating with A.M. Best, or its equivalent.

(2) An insurer shall have the rates proposed to be charged for the policies being taken out, filed, and approved by the Department of Insurance with an effective date prior to the assumption of policies. The insurer shall provide proof to Louisiana Citizens Property Insurance Corporation that the rates have been approved and are adequate under R.S. 22:1451 et seq.

(3) The rates which are charged by the company submitting a take-out plan must comply with R.S. 22:2303 in the first year that the company charges premiums to the customer. During the second and third years of coverage, the take-out company shall apply to the Department of Insurance for rates which are actuarially justified, but in no case may the rates be greater than those authorized in R.S. 22:2303.

D. The corporation shall submit an insurer's application to participate to the governing board for approval.

E. The board of directors of the Louisiana Citizens Property Insurance Corporation shall develop guidelines for the take-out program which shall be filed with and approved by the Senate Committee on Insurance, the House Committee on Insurance, and the commissioner of insurance.

F. The provisions of this Section shall not be construed to impair the right of any Louisiana Citizens Property Insurance Corporation policyholder, upon receipt of an approved take-out offer, to retain his current producer, so long as that producer is a licensed insurance producer authorized to bind insurance coverage for the FAIR and Coastal Plans, or to retain Louisiana Citizens Property Insurance Corporation as their insurer. This right shall not be canceled, suspended, impeded, abridged, or otherwise compromised by any rule, plan of operation, or depopulation plan.

Acts 2007, No. 377, §1, eff. Nov. 1, 2007; Redesignated from R.S. 22:1430.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 465, §1; Acts 2010, No. 397, §1, eff. June 21, 2010; Acts 2012, No. 271, §1; Acts 2014, No. 114, §1.



RS 22:2315 - Adjusters

§2315. Adjusters

A. With respect to contracting with adjusters to adjust claims, the corporation shall give preference to adjusters and businesses engaged in the business of adjusting claims, who have been domiciled in Louisiana for a period of not less than two years, if the adjusting of such claims is subject to a fee schedule or other fixed fee arrangement. For purposes of reciprocal preference, the provisions of this Section shall apply only to the Louisiana Citizens Property Insurance Corporation.

B. Each service provider for the Louisiana Citizens Property Insurance Corporation shall provide monthly reports to the corporation that include the names of the adjusting companies domiciled in Louisiana for two years whose services are being used as well as the number of claims provided to these companies.

Acts 2007, No. 468, §1; Redesignated from R.S. 22:1430.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 434, §1, eff. June 25, 2008; Acts 2012, No. 271, §1.



RS 22:2316 - Underwriting

§2316. Underwriting

With respect to contracting with service providers to underwrite insurance policies, the corporation shall give preference to service providers and businesses engaged in the business of underwriting insurance policies, who have underwriters domiciled in Louisiana for a period of not less than two years, if the underwriting of such policies is subject to a fee schedule or other fixed fee arrangement. For purposes of reciprocal preference, the provisions of this Section shall apply only to the Louisiana Citizens Property Insurance Corporation.

Acts 2008, No. 434, §2, eff. June 25, 2008; Acts 2012, No. 271, §1.



RS 22:2317 - Refund of certain assessments

§2317. Refund of certain assessments

At the time of issuance or annual renewal of a property insurance policy, each insurer shall include the following with the policy sent to each insured:

(1) Information on the electronic link to the form designated by the Department of Revenue to receive a refund from the state after its payment by the insured pursuant to R.S. 47:6025(A)(3) for the amount of any surcharge, market equalization charge, or other assessment levied by the corporation pursuant to R.S. 22:2307 due to Hurricanes Katrina and Rita.

(2) A statement in fourteen-point or boldface type that any surcharge, market equalization charge, or other assessment levied by the corporation pursuant to R.S. 22:2307 due to Hurricanes Katrina and Rita is refundable.

Acts 2010, No. 345, §1.



RS 22:2321 - Declaration and purpose

PART II. FAIR AND COASTAL PLANS

§2321. Declaration and purpose

A. Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) were re-created and continued by Act 1133 of the 2003 Regular Session of the Louisiana Legislature, now R.S. 22:2291 et seq. That Act, which became effective on August 15, 2003, also created Louisiana Citizens Property Insurance Corporation, and provided that Coastal Plan and FAIR Plan, as successors respectively to the programs established by Act 35 of the 1970 Regular Session of the Louisiana Legislature, and by Act 424 of the 1992 Regular Session of the Louisiana Legislature, shall be available as insurance programs of Louisiana Citizens Property Incorporation beginning January 1, 2004.

B. The Legislature of Louisiana hereby declares that in enacting Act 1133 of the 2003 Regular Session of the Louisiana Legislature, its purpose and intent was, notwithstanding the repeal of R.S. 22:1406.1 through 1406.13 and 1431 through 1445, that from and after August 15, 2003, the effective date of the Act, and through and including December 31, 2003, Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) should continue to provide an adequate market for fire insurance with extended coverage and vandalism and malicious mischief and homeowners' coverages as residual market insurance plans pursuant to their respective plan documents setting forth their rules of operation, approved and on file with the commissioner of insurance, and that Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) should continue to service those policies issued by them on and prior to December 31, 2003, until all such policies have expired and all claims arising thereunder have been resolved. Because Act 1133 of the 2003 Regular Session of the Louisiana Legislature repealed R.S. 22:1406.1 through 1406.13, and 1431 through 1445, remedial and curative legislation is needed to make statutory provision for the governance and administration of the Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan), from and after August 15, 2003, and the servicing of residual market property insurance policies issued by the plans on and before December 31, 2003, including servicing of claims arising thereunder and to recognize and declare that those policies issued by Louisiana Insurance Underwriting Plan (Coastal Plan) and Louisiana Joint Reinsurance Plan (FAIR Plan) having inception dates of August 15, 2003, through and including December 31, 2003, are lawful responses to the intent and purposes of the legislature as set forth herein, in former R.S. 22:1431 through 1445, and in Act 1133 of the 2003 Regular Session of the Louisiana Legislature.

C. The legislature further declares that this statute is curative and remedial, is to have retrospective effects to August 15, 2003, should be given broad and liberal interpretation and construction in order to carry out its purposes and intent, and should not be construed as repealing, amending, or modifying Act 1133 of the 2003 Regular Session of the Louisiana Legislature, or the mandate and authority of Louisiana Citizens Property Insurance Corporation to issue or cause to be issued FAIR Plan or Coastal Plan policies beginning January 1, 2004, as programs of Louisiana Citizens Property Insurance Corporation.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2322 - Louisiana Insurance Underwriting Plan (Coastal Plan); definitions

§2322. Louisiana Insurance Underwriting Plan (Coastal Plan); definitions

As used in R.S. 22:2322 through 2334, unless the context otherwise requires:

(1) "Coastal area" means all of that area of the state designated in the "plan" approved by the commissioner of insurance.

(2) "Essential property insurance" means any of the following coverages against direct loss to property as defined by the plan approved by the commissioner of insurance:

(a) Fire, with or without extended coverage and vandalism and malicious mischief.

(b) Windstorm and hail without fire, but only with respect to dwellings and commercial properties on a monoline basis.

(c) Homeowners.

(3) "Governing committee" means that group which is referred to in R.S. 22:2325 and, where appropriate, any designee of the governing committee.

(4) "Insurable property" means immovable property at fixed locations in coastal areas of the state as that term is hereinafter defined or the corporeal movable property located therein (but shall not include insurance on motor vehicles) which property is determined by the governing committee of the plan, after inspection and pursuant to the criteria specified in the plan, to be in an insurable condition against the perils of fire as determined by normal underwriting standards; however, any structure built in substantial accordance with the Standard Building Code, including the design-wind requirements, which is not otherwise rendered uninsurable by reason of use, occupancy, or state of repair, shall be an insurable risk within the meaning of R.S. 22:2321 through 2335. Provided further, that any structure commenced on or after July 29, 1970, not built in substantial compliance with the Standard Building Code, including the design-wind requirements therein, shall not be an insurable risk under the terms of R.S. 22:2321 through 2335. The owner or applicant shall furnish with the application proof in the form of a certificate from a local building inspector, contractor, engineer, or architect that the structure is built in substantial accordance with the Standard Building Code.

(5) "Net direct premiums" means gross direct premiums, excluding reinsurance assumed and ceded, written on property in this state for fire and allied lines insurance, including components of homeowners' policies and commercial multiple peril package policies, less return premiums upon canceled contracts, dividends paid or credited to policyholders, or the unused or unabsorbed portion of premium deposits. In no event shall premiums on industrial fire insurance policies be considered "net direct premiums".

(6) "Plan" means the document setting the rules of operation approved or promulgated by the commissioner of insurance relative to the Louisiana Insurance Underwriting Plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.1 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010.



RS 22:2323 - Louisiana Insurance Underwriting Plan re-created and continued

§2323. Louisiana Insurance Underwriting Plan re-created and continued

A. There is hereby re-created and continued the Louisiana Insurance Underwriting Plan. All insurers authorized to write and engage in writing, within this state on a direct basis, property insurance shall participate in the plan.

B. Every such insurer shall participate in the plan so long as the plan is in existence as a condition of its authority to continue to transact the business of insurance in this state.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.2 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2324 - Powers and duties of the governing committee

§2324. Powers and duties of the governing committee

The governing committee, or its designee, shall, pursuant to the provisions of this Part and the plan, and with respect to essential property insurance on insurable property, have the power on behalf of the participants:

(1) To cause to be issued policies of insurance having inception dates of and prior to December 31, 2003, to applicants.

(2) To assume reinsurance from the participants.

(3) To cede reinsurance to the participants and to purchase reinsurance in behalf of the participants.

(4) To service or cause to be serviced all policies issued having inception dates on or prior to December 31, 2003, and after all claims arising under said policies have been resolved and the business of Louisiana Insurance Underwriting Plan (Coastal Plan) with respect to such policies has been concluded, to notify the commissioner of insurance, and thereafter dissolve as a committee.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.3 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2325 - Board of directors of the plan

§2325. Board of directors of the plan

The governing committee of the plan shall be a board of directors which shall consist of seven representatives of participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.4 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2326 - Functions of the plan

§2326. Functions of the plan

A. All participants in the plan shall participate in its writings, expenses, profits, and losses in the proportion that the net direct premium of such participant written in this state during the preceding calendar year bears to the aggregate net direct premiums written in this state by all participants in the plan during the preceding calendar year as certified to the governing committee of the plan by the commissioner of insurance after review of annual statements, other reports and other statistics the commissioner shall deem necessary to provide the information required in this Section and which the commissioner is hereby authorized and empowered to obtain from any participant in the plan.

B. A participant shall, in accordance with the plan approved by the commissioner of insurance, be entitled to receive credit for essential property insurance voluntarily written in the coastal areas and its participation in the writings in the plan shall be reduced in accordance with the provisions of the plan.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become a participant in the plan on January first, immediately following such authorization, and the determination of such insurer's participation in the plan shall be made as of the date of such participation in the same manner as for all other participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.5 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2327 - Plan; review and approval

§2327. Plan; review and approval

A.(1) The plan shall set forth the number, qualifications, terms of office, and manner of election of the members of the governing committee and a participant shall, in accordance with the plan approved by the commissioner of insurance, be entitled to receive credit annually for essential property insurance voluntarily written in the coastal areas and shall provide for the efficient, economical, fair, and nondiscriminatory administration of the plan and for the prompt and efficient provision of essential property insurance in the coastal areas of the state so as to promote orderly community development in those areas and to provide means for the adequate maintenance and improvement of the property in such areas.

(2) The plan also may provide for:

(a) The establishment of necessary facilities.

(b) Management.

(c) The assessment of participants to defray losses and expenses.

(d) Underwriting standards.

(e) Procedures for the acceptance and cession of reinsurance by the governing committee, or its designee, on behalf of plan participants.

(f) Procedures for determining the amounts of insurance to be provided to specific risks.

(g) Time limits and procedures for processing applications for insurance and for such other provisions as may be deemed necessary by the commissioner of insurance to carry out the purposes of this Part.

B. The governing committee of the plan may, subject to the approval of the commissioner of insurance, amend the plan at any time. The commissioner may review the plan at any time he deems expedient or prudent, but not less than once in each calendar year. After review of the plan the commissioner may amend it after consultation with the governing committee, or its designee, of the plan, and upon certification to the governing committee of the plan of such amendment.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.6 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2328 - Eligibility; application

§2328. Eligibility; application

A.(1) Any person having an insurable interest in insurable property is entitled to apply to the governing committee of the plan, directly or through a representative, for such coverage and for an inspection of the property. Every such application shall be submitted on forms prescribed by the governing committee of the plan and approved by the commissioner of insurance, which application shall contain a statement as to whether or not there are any unpaid premiums due from the applicant for fire insurance on the property.

(2) The term "insurable interest" as used in this Subsection shall be deemed to include any lawful and substantial economic interest in the safety or preservation of property from loss, destruction, or pecuniary damage.

B. If the governing committee of the plan determines that the property is insurable and that there is no unpaid premium due from the applicant for prior insurance on the property, the governing committee of the plan upon receipt of the premium, or such portion thereof as is prescribed in the plan, shall cause to be issued a policy of essential property insurance for a term of one year. Any policy issued pursuant to the provisions of this Section shall be renewed annually, upon payment of premium due, so long as the property meets the definition of "insurable property" as set forth in R.S. 22:2322(4).

C. If the governing committee of the plan, for any reason, denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant or takes no action on an application within the time prescribed in the plan, such applicant may appeal to the commissioner of insurance and, after reviewing the facts, he may direct the governing committee of the plan to issue or cause to be issued an insurance policy to the applicant. In carrying out its duties pursuant to this Section, the commissioner of insurance may request and the governing committee of the plan shall provide any information the commissioner deems necessary to a determination concerning the reasons for the denial or delay of the application.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §§1 and 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.7 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2329 - Participants shall cede insurance to the plan

§2329. Participants shall cede insurance to the plan

Any participant in the plan shall cede to the plan one hundred percent of the essential property insurance written pursuant to and on the terms and conditions set forth in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.8 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2330 - Rates, rating plans, and rate rules applicable

§2330. Rates, rating plans, and rate rules applicable

The rates, rating plans, and rating rules applicable to the insurance written pursuant to the plan shall be those approved by the commissioner of insurance; however, such rates may include rules for classification of risks insured hereunder and rate modifications thereof.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.9 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2331 - Appeal to the commissioner; appeal to the court from the commissioner

§2331. Appeal to the commissioner; appeal to the court from the commissioner

Any person insured pursuant to R.S. 22:2322 through 2334 or his representative, or any affected insurer, who may be aggrieved by an act, ruling, or decision of the governing committee of the plan may, within thirty days after such ruling, appeal to the commissioner of insurance. Any hearings held by the commissioner of insurance pursuant to such an appeal shall be in accordance with the procedure set forth in the insurance laws of Louisiana. All persons or insureds aggrieved by any order or decision of the commissioner of insurance may appeal as is provided by the provisions of the insurance laws of the state of Louisiana.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §1, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.10 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2332 - Reports of inspection

§2332. Reports of inspection

All reports of inspection performed by or on behalf of the governing committee of the plan shall be made available to the participants in the plan and the commissioner of insurance. An applicant or his representative shall be entitled to a copy of any inspection report on property in which the applicant has an insurable interest.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.11 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2333 - Immunity from liability

§2333. Immunity from liability

There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner of insurance or any of his staff, or against the governing committee of the plan or anyone acting on its behalf, or against any servicing carrier or carriers of the plan, or against any participating insurer, for any inspections made hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the governing committee of the plan or at any administrative hearings conducted in connection therewith under the provisions of this Code.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.12 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2334 - Annual report

§2334. Annual report

The governing committee of the plan or its designee shall file in the office of the commissioner of insurance on or before September first of each year a statement which shall summarize the transactions, conditions, operations, and affairs of the plan during the preceding fiscal year ending June thirtieth. Such statement shall contain such matters and information as are prescribed by the commissioner and shall be in such form as is required by him. The commissioner may at any time require the governing committee of the plan to furnish to him any additional information with respect to its transactions or any other matter which the commissioner deems to be material to assist him in evaluating the operation and experience of the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.13 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2335 - Examination of plan

§2335. Examination of plan

The commissioner of insurance may from time to time examine the plan when he deems it to be prudent and in undertaking such examination he may hold a public hearing. The expense of such examination shall be borne and paid by the plan participants who shall share the expenses ratably in accordance with their respective participation for the year under examination.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.14 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2336 - Louisiana Joint Reinsurance Plan (FAIR Plan); definitions

§2336. Louisiana Joint Reinsurance Plan (FAIR Plan); definitions

As used in R.S. 22:2336 through 2347, unless the context otherwise requires:

(1) "Designated area" means all of that area of the state designated in the plan on file with the commissioner of insurance and designated as FAIR (Fair Access to Insurance Requirements) Plan area.

(2) "Essential property insurance" means any of the following coverages against direct loss to property as defined by the plan approved by the commissioner of insurance:

(a) Fire, with or without extended coverage and vandalism and malicious mischief.

(b) Windstorm and hail without fire, but only with respect to dwellings and commercial properties on a monoline basis.

(c) Homeowners.

(3) "Governing committee" means that group which is referred to in R.S. 22:2338 and, where appropriate, any designee of the governing committee.

(4) "Insurable property" means real and tangible personal property at a fixed location in a designated area of Louisiana when such property is in an insurable condition and basic property insurance is not obtainable in the normal market.

(5) "Net direct premiums" means gross direct premiums, excluding reinsurance assumed and ceded, written on property in this state for fire and allied lines and, if provided in the plan, homeowners' insurance, including premium components of all multiperil policies and homeowners' policies, less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits. In no event shall premiums on industrial fire insurance policies be considered as net direct premiums.

(6) "Plan" means the document setting the rules of operation approved or promulgated by the commissioner of insurance relative to the Louisiana Joint Reinsurance Plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.15 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2009, No. 326, §1, eff. Jan. 1, 2010.



RS 22:2337 - Louisiana Joint Reinsurance Plan; immunity from liability; commissioner of insurance

§2337. Louisiana Joint Reinsurance Plan; immunity from liability; commissioner of insurance

A. The Louisiana Joint Reinsurance Plan is hereby continued and reestablished and all insurers authorized to write and engage in writing property insurance within Louisiana on a direct basis are required to be participants in the plan.

B. The commissioner of insurance is hereby authorized to issue rules and regulations for the purpose of carrying out the provisions of R.S. 22:2336 through 2347.

C. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner of insurance or any of his staff, or against the governing committee of the Louisiana Joint Reinsurance Plan or anyone acting on its behalf, or against any servicing carrier or carriers, or against any participating insurer, for any inspections made hereunder or any statements made in good faith by them in any reports or communications concerning risks submitted to the governing committee of the plan or at any administrative hearings conducted in connection therewith under the provisions of R.S. 22:2336 through 2347.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.16 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2338 - Powers and duties of the governing committee

§2338. Powers and duties of the governing committee

The governing committee shall, pursuant to the provisions of this Part and the plan, and with respect to essential property insurance on insurable property, have the power on behalf of the participants:

(1) To cause to be issued policies of insurance having inception dates of and prior to December 31, 2003, to applicants.

(2) To assume reinsurance from the participants.

(3) To cede reinsurance to the participants and to purchase reinsurance on behalf of the participants.

(4) To service or cause to be serviced all policies issued having inception dates on or prior to December 31, 2003, and after all claims arising under said policies have been resolved and the business of the Louisiana Joint Reinsurance Plan (FAIR Plan) with respect to such policies has been concluded, to notify the commissioner of insurance, and thereafter dissolve as a committee.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.17 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2339 - Board of directors of plan

§2339. Board of directors of plan

The governing committee of the plan shall be a board of directors which shall consist of seven representatives of participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.18 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2340 - Functions of participants in the plan

§2340. Functions of participants in the plan

A. All participants in the plan shall participate in the writings, expenses, profits, and losses in the proportion that the net direct premium of such participant written in this state during the preceding calendar years bears to the aggregate net direct premiums written in this state by all participants in the plan in the preceding calendar year as certified to the governing committee of the plan after review of annual statements, other reports, and other statistics necessary to provide the information herein required and which the commissioner of insurance is hereby authorized and empowered to obtain from any participant in the plan.

B. However, each participant shall be entitled to receive credit for essential property insurance voluntarily written in designated areas. The governing committee of the plan shall define the terms "essential property insurance" and "designated areas" for the purposes of this Section.

C. Any insurer who becomes authorized to engage in writing property insurance within Louisiana and who engages in writing property insurance within Louisiana shall become a participant in the plan on January first immediately following such authorization and writing, and the determination of such insurer's participation in the plan shall be made as of the date of such participation in the same manner as for all other participants in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.19 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2341 - Plan

§2341. Plan

A.(1) The plan as filed and approved by the commissioner of insurance shall continue. The plan shall set forth the number, qualifications, terms of office, and manner of election of the members of the governing committee. The plan may include the assessment procedures of all participants for expenses necessary to the operation; the establishment of necessary facilities; management of the plan; plan for assessment of participants to defray losses and expenses; underwriting standards; procedures for the acceptance and cession of reinsurance on behalf of the participants; procedures for determining the amounts of insurance to be provided to specific risks; procedures for processing applicants for insurance; and such other provisions as may be deemed necessary to carry out the purposes of R.S. 22:2336 through 2347.

(2) The plan shall be filed with the commissioner of insurance and the commissioner may, in his discretion, consult with the governing committee of the plan and may seek any further information which he deems necessary for a decision.

B. The governing committee of the plan may, subject to the approval of the commissioner of insurance, amend the plan at any time. The commissioner may review the plan at any time he deems prudent, but not less than once in each calendar year. After review of the plan, the commissioner may amend it after consultation with the governing committee of the plan, and upon certification to the governing committee of such amendment.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.20 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2342 - Eligibility; application

§2342. Eligibility; application

A. Any person having an insurable interest in insurable property is entitled to apply to the governing committee of the plan, directly or through a representative, for such coverage and for an inspection of the property. Every such application shall be submitted on forms prescribed by the governing committee of the plan and on file with the commissioner of insurance.

B. The term "insurable interest" as used in this Section shall be deemed to include any lawful and substantial economic interest in the safety and preservation of property from loss, destruction, or pecuniary damage.

C. If the governing committee of the plan determines that the property is insurable, the governing committee of the plan, upon receipt of the premium or such portion thereof as is prescribed in the plan, shall cause to be issued a policy of essential property insurance for a term not exceeding one year. Any policy issued pursuant to the provisions of this Section shall be renewed annually, upon payment of premium due, so long as the property meets the definition of "insurable property".

D. If the governing committee of the plan for any reason denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant, or takes no action on an application within the time prescribed in the plan, such applicant may appeal to the commissioner of insurance, and the commissioner, after reviewing the facts, may direct the governing committee of the plan to issue, or cause to be issued, an insurance policy to the applicant. In carrying out his duties pursuant to this Section, the commissioner of insurance may request and the governing committee of the plan shall provide any information which the commissioner deems necessary to a determination concerning the reason for the denial or delay of the application.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §§1 and 4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.21 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2343 - Plan participants shall cede insurance

§2343. Plan participants shall cede insurance

All participants in the plan shall cede one hundred percent of the essential property insurance written pursuant to and on terms and conditions set forth in the plan.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.22 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2344 - Rates, rating plans, and rate rules applicable

§2344. Rates, rating plans, and rate rules applicable

Rates shall be in accordance with the rating plans approved by the commissioner of insurance for use by the Property Insurance Association of Louisiana; however, such rates may include rules for classification of risks insured hereunder and rate modifications hereof.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.23 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2345 - Reports of inspection

§2345. Reports of inspection

All reports of inspection performed by the governing committee of the plan shall be made available to the participants in the plan and the commissioner of insurance. An applicant or his representative shall be entitled to a copy of any inspection report on property in which the applicant has an insurable interest.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.24 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2346 - Annual report

§2346. Annual report

The governing committee of the plan shall file in the office of the commissioner of insurance each year a statement which shall summarize the transactions, conditions, operations, and affairs of the plan during the preceding fiscal year ending September thirtieth.

Acts 2004, No. 761, §1, eff. July 6, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Redesignated from R.S. 22:1441.25 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2347 - Examination of plan

§2347. Examination of plan

The commissioner of insurance may from time to time make an examination into the affairs of the plan when he deems it to be prudent and, in undertaking such examination, he may hold a public hearing. The expense of such examination shall be borne and paid by plan participants who shall share the expense ratably in accordance with their respective participation for the year under examination.

Acts 2004, No. 761, §1, eff. July 6, 2004; Redesignated from R.S. 22:1441.26 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2361 - Short title

CHAPTER 16. INSURE LOUISIANA INCENTIVE PROGRAM

PART I. INSURE LOUISIANA INCENTIVE PROGRAM

§2361. Short title

This Chapter shall be known as the "Insure Louisiana Incentive Program", hereinafter referred to as the "program".

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3301 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2362 - Purposes; public purpose

§2362. Purposes; public purpose

A. Louisiana currently is experiencing a crisis in the availability and affordability of insurance for residential and commercial properties. Louisiana property owners and their insurers sustained catastrophic losses in 2005 from Hurricanes Katrina and Rita. As the result of their losses and their assessment of the risk of loss from future storms, many insurers have substantially reduced their participation in the voluntary market for residential and commercial property insurance. With fewer insurers in the voluntary market, competitive pressure on premium rates is reduced. Current underwriting practices have resulted in a substantial increase in the number of Louisiana property owners forced to obtain their property insurance coverage or their coverage for the wind peril from Louisiana Citizens Property Insurance Corporation (Citizens), the state insurer of last resort. As a result of the 2005 storms, Citizens has a substantial deficit that currently is and must be funded by assessments against insurers and policyholders. The decline in the voluntary insurance market substantially increases Citizens' exposure, thereby threatening to worsen its financial condition. Increased premiums and assessments make property insurance coverage unaffordable for some property owners, forcing them to sell or abandon their residential or commercial properties or preventing them from restoring storm-damaged properties, causing some residents to leave or fail to return to the state. The availability of property insurance at reasonable cost is essential to the economy of the state. Owners cannot invest in and lenders will not finance the construction and ownership of residential and commercial buildings without adequate property insurance protection. The state has a vital interest in fostering the availability of property insurance at reasonable cost.

B. The Insure Louisiana Incentive Program is adopted for the purpose of cooperative economic development and stability in Louisiana by encouraging additional insurers to participate in the voluntary property insurance market in order to substantially increase the availability of property insurance, to substantially increase competitive pressure on insurance rates, and to substantially reduce the volume of business written by the Louisiana Citizens Property Insurance Corporation, thereby offering a less expensive alternative to its policyholders and reducing Citizens' exposure to an increased deficit and future assessments.

C. It is hereby declared by the legislature that assuring an adequate and affordable market for insurance for both residential and commercial properties in this state is essential to the economic viability of the state and its citizens, the assurance of an adequate and stable tax base for the state and its political subdivisions, and the health, welfare, and safety of its citizens. Accordingly, the establishment of the Insure Louisiana Incentive Program implemented through public-private partnerships is declared and demonstrated to be an essential public function and public purpose.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3302 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2363 - Cooperative endeavors; grants; regulations

§2363. Cooperative endeavors; grants; regulations

A. The commissioner of insurance is authorized to implement the essential public purpose of this Chapter through public-private partnerships executed through cooperative endeavors with authorized insurers. Such endeavors may include matching capital fund grants under the provisions of this Chapter.

B. The commissioner of insurance may grant matching capital funds to qualified property insurers in accordance with the requirements of this Chapter from the fund. The commissioner shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., governing the application process and award of grants, use of grant funds, reporting requirements and other regulations to assure compliance with and to carry out the purposes of the program.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3303 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2364 - Implementation; grant limitations

§2364. Implementation; grant limitations

A. The commissioner of insurance shall adopt and promulgate rules and regulations to implement this program as soon as possible and in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. When the program is ready for implementation, the commissioner shall issue a public invitation to insurers to submit grant applications. In the initial applications, the commissioner shall not allocate individual grants less than two million dollars nor in excess of ten million dollars. In the initial allocation of grants only, the commissioner shall allocate twenty percent of the total amount of funds available for grants to domestic insurers.

C. In the event that all monies in the fund are not allocated in response to the first invitation for grant applications, then the commissioner shall issue a second invitation for grant applications. In the second invitation, the commissioner shall not allocate individual grants less than two million dollars nor in excess of ten million dollars, but insurers who have been allocated a grant in response to the first invitation may apply for an additional grant up to the ten million dollar limit. In the event that all monies in the fund are not allocated in response to the second invitation for grant applications, then the commissioner shall issue a third invitation for grant applications. In the third invitation, the commissioner shall not allocate individual grants less than two million dollars nor in excess of ten million dollars, but insurers who have been allocated a grant in response to the first or second invitation may apply for an additional grant up to the ten million dollar limit.

D. Once the commissioner has finalized all responses from three separate invitations for grant applications authorized under this Chapter, any unexpended and unencumbered monies in the fund and any matching capital fund grant funds that are not earned pursuant to R.S. 22:2370(A) shall be used pursuant to the provisions of R.S. 22:2372. However, if less than thirty-five million dollars remains in the Insure Louisiana Incentive Fund after responses have been finalized to the three separate invitations for grant applications, then the remaining monies in the fund shall instead be used to accelerate payoff of the Unfunded Accrued Liability of the state retirement systems.

E. The total amount of funds available for this program is the amount appropriated or otherwise made available to the fund by the legislature. If the amount requested in grant applications exceeds the amount of funds available, the commissioner of insurance shall have the discretion to prioritize and allocate funds among insurers deemed eligible to participate in the program, considering the financial strength of each insurer and the potential for its business plan to improve the availability and affordability of property insurance in Louisiana.

F. Prior to the award of any grant pursuant to the provisions of this Chapter, such grant shall be subject to the review and approval of the Joint Legislative Committee on the Budget. The use of grant funds and unexpended and unencumbered monies pursuant to the provisions of Subsection D of this Section shall not be subject to review and approval of the Joint Legislative Committee on the Budget.

Acts 2007, No. 447, §1, eff. July 11, 2007; Acts 2008, No. 390, §1, eff. June 21, 2008; Redesignated from R.S. 22:3304 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2008, No. 469, §1; Acts 2012, No. 271, §1.



RS 22:2365 - Minimum capital requirements

§2365. Minimum capital requirements

A. Grants shall be made only to insurers who satisfy minimum capital requirements as specified in the rules and regulations adopted and promulgated by the commissioner of insurance, which shall include capital and surplus exceeding twenty-five million dollars, stable financial condition as shown by a satisfactory risk-based capital level, and an adequate risk-based reinsurance program.

B. In no event shall matching fund grants exceed twenty percent of an insurer's capital and surplus.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3305 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2366 - Satisfactory prior experience

§2366. Satisfactory prior experience

As determined by the commissioner of insurance, grants shall be made only to insurers with satisfactory prior experience in writing property insurance or to new insurers whose management has satisfactory prior experience in property insurance.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3306 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2367 - Authorized insurers

§2367. Authorized insurers

Although a non-admitted insurer, including an approved unauthorized insurer, may apply for a grant, the insurer must become admitted and licensed to do business in Louisiana before it may actually receive the grant funding. The commissioner of insurance may reallocate funds allocated to such non-admitted insurer if that insurer does not apply on a timely basis, as specified in the regulations, or is not approved as an admitted and licensed insurer.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3307 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2368 - Matching capital fund grants

§2368. Matching capital fund grants

A. The insurer shall make a commitment of capital of not less than two million dollars to write property insurance in Louisiana that complies with the requirements of R.S. 22:2369.

B. Matching capital fund grants authorized under this Chapter shall match such newly allocated insurer capital funds at a ratio of one dollar of state capital grant funds to one dollar of allocated insurer capital funds.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3308 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2369 - Net written premium requirements

§2369. Net written premium requirements

A. "Net written premiums" means the total premiums, exclusive of assessments and other charges, paid by policyholders to insurers for policies that comply with this Section, minus any return premiums or other premium credits due policyholders.

B. To comply with the requirements of this Chapter, the new property insurance written by the insurer who received a matching capital fund grant shall be residential, commercial, mono-line, or package property insurance policies in Louisiana, and must include coverage for wind and hail with limits equal to the limits provided for other perils insured under such policies. The net written premium requirements of this Section will be satisfied only by property insurance coverages reported on the Annual Statement State Page filed with the Department of Insurance under lines 1 (Fire), 2.1 (Allied Lines), 3 (Farmowners), 4 (Homeowners), or 5.1 (Commercial Multi-peril Non-liability).

C. Insurers who receive the matching capital fund grants must write property insurance in Louisiana that complies with the requirements of this Section with net written premiums of at least a ratio of two dollars of premium for each dollar of the total of newly allocated insurer capital and the matching capital fund grant. Thus, if the insurer allocates two million dollars in capital and receives a matching capital fund grant of two million dollars, the insurer must write property insurance in Louisiana with net written premiums of at least eight million dollars.

D. In the first twenty-four months after receipt of matching capital fund grants, insurers shall write at least fifty percent of the net written premium for policyholders whose property is located in the parishes included in the federal Gulf Opportunity Zone Act of 2005 in Louisiana. Twenty-five percent of the net written premium for policyholders whose property was formerly insured by the Louisiana Citizens Property Insurance Corporation, and at least fifty percent of such policyholders shall have property located in the parishes included in the federal Gulf Opportunity Zone Act of 2005 in Louisiana. Insurers must maintain this net written premium ratio over five years to fully earn the matching capital fund grant as outlined in R.S. 22:3310.

E.(1) The commissioner shall promulgate rules pursuant to the Administrative Procedure Act, R.S. 49:950 et seq., to establish procedures to monitor the net written premium of insurers receiving any grant under this Chapter to ensure that the insurer is in compliance with the provisions of this Section. These rules shall include provisions for the return of grant money to the state, on a pro rata basis, for failure to meet the requirements of this Section. Notwithstanding the provisions of R.S. 22:2370 to the contrary, the commissioner shall seek the return of unearned grant money from any insurer who has not been in compliance with this Section for five consecutive years commencing on January 1, 2009, and ending on December 31, 2013.

(2)(a) Notwithstanding the provisions of this Chapter to the contrary, rules and regulations promulgated by the commissioner pursuant to this Chapter shall provide that grants, made pursuant to a third invitation for grant applications, may be made to insurers providing coverage against damage to an existing dwelling. The grant shall be made only as to those policies transferred from an existing dwelling to a new dwelling provided the risk of catastrophe associated with the new dwelling is the same as or no greater than the level of risk of catastrophe associated with the existing dwelling.

(b) Grants shall also be made under this Paragraph to any insurer that was forced to reduce coverage, or drop coverage entirely, on existing dwellings in order that the insurer maintain its financial stability or solvency. Such grant shall be contingent on the insurer reinstating such former coverage or better coverage on the existing dwellings.

Acts 2007, No. 447, §1, eff. July 11, 2007 (Subsection D eff. Dec. 1, 2007); Acts 2008, No. 390, §1, eff. June 21, 2008; Redesignated from R.S. 22:3309 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009; Acts 2012, No. 271, §1.



RS 22:2370 - Earned capital

§2370. Earned capital

A. An insurer who has received a matching capital fund grant under the provisions of this Chapter is entitled to earn the grant at the rate of twenty percent per year for each year in which the insurer maintains the net written premiums in compliance with the requirements of this Chapter, so that the insurer can earn the entire grant in five years.

B. If any insurer fails to comply with the requirements of this Chapter at the end of any year of the grant, the commissioner of insurance shall have the option of granting an extension if the insurer shows promise of future compliance.

C. If the commissioner of insurance finds that an insurer has failed to comply with the statutory or regulatory requirements for the grant, the commissioner may declare the insurer in default. The insurer in default shall repay any matching capital fund grant funds that have not been earned under Subsection A of this Section, plus legal interest from the date of the commissioner's default declaration.

D. In the event of insolvency of an insurer, the obligation to repay matching capital fund grants shall not be a liability of the Louisiana Insurance Guaranty Association.

Acts 2007, No. 447, §1, eff. July 11, 2007; Redesignated from R.S. 22:3310 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:2371 - Repealed by Acts 2009, No. 226, §3, eff. July 1, 2009.

§2371. Repealed by Acts 2009, No. 226, §3, eff. July 1, 2009.



RS 22:2372 - Repealed by Acts 2009, No. 404, §1, eff. July 7, 2009.

§2372. Repealed by Acts 2009, No. 404, §1, eff. July 7, 2009.



RS 22:2381 - Interstate Insurance Product Regulation Compact; Louisiana's participation

CHAPTER 17. INTERSTATE INSURANCE PRODUCT

REGULATION COMPACT

§2381. Interstate Insurance Product Regulation Compact; Louisiana's participation

The Interstate Insurance Product Regulation Compact, the full text of which is set forth and confirmed by the Louisiana Legislature, is hereby entered into on behalf of the state of Louisiana. The compact shall become effective when enacted into law by at least two states. The full text of said compact is as follows:

INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

ARTICLE I. PURPOSES

The purposes of this Interstate Insurance Product Regulation Compact are, through means of joint and cooperative action among the Compacting States:

(1) To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

(2) To develop uniform standards for insurance products covered under the Compact;

(3) To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

(4) To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(5) To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

(6) To create the Interstate Insurance Product Regulation Commission; and

(7) To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II. DEFINITIONS

For purposes of this Compact:

(1) "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

(2) "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

(3) "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section (1), or been terminated pursuant to Article XIV, Section (2).

(4) "Commission" means the Interstate Insurance Product Regulation Commission established by this Compact.

(5) "Commissioner" means the chief insurance regulatory official of a State including, but not limited to, commissioner, superintendent, director or administrator.

(6) "Domiciliary State" means the state in which an Insurer is incorporated or organized, or, in the case of an alien Insurer, its state of entry.

(7) "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

(8) "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

(9) "Noncompacting State" means any State which is not at the time a Compacting State.

(10) "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard, or a provision of this Compact.

(11) "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an Insurer is authorized to issue.

(12) "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

(13) "State" means any state, district, or territory of the United States of America.

(14) "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

(15) "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable, or against public policy as determined by the Commission.

ARTICLE III. ESTABLISHMENT OF THE COMMISSION AND VENUE

(1) The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

(2) The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

(3) The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

(4) Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

ARTICLE IV. POWERS OF THE COMMISSION

The Commission shall have the following powers:

(1) To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

(2) To exercise its rulemaking authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

(3) To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

(4) To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

(5) To exercise its rule-making authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission.

(6) To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

(7) To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(8) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(9) To establish and maintain offices;

(10) To purchase and maintain insurance and bonds;

(11) To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a Compacting State;

(12) To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(13) To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

(14) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

(15) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(16) To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules, or Operating Procedures;

(17) To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures, and Bylaws;

(18) To provide for dispute resolution among Compacting States;

(19) To advise Compacting States on issues relating to Insurers domiciled or doing business in Noncompacting jurisdictions, consistent with the purposes of this Compact;

(20) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

(21) To establish a budget and make expenditures;

(22) To borrow money;

(23) To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

(24) To provide and receive information from, and to cooperate with law enforcement agencies;

(25) To adopt and use a corporate seal; and

(26) To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

ARTICLE V. ORGANIZATION OF THE COMMISSION

(1) Membership, Voting, and Bylaws.

(a) Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

(b) Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the Members vote in favor thereof.

(c) The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

(i) Establishing the fiscal year of the Commission;

(ii) Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

(iii) Providing reasonable standards and procedures: (aa) for the establishment and meetings of other committees, and (bb) governing any general or specific delegation of any authority or function of the Commission;

(iv) Providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public: (aa) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (bb) votes taken during such meeting;

(v) Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the Commission;

(vi) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

(vii) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(viii) Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

(d) The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

(2) Management Committee, Officers, and Personnel.

(a) A Management Committee comprising no more than fourteen (14) members shall be established as follows:

(i) One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws; and

(iii) Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

(b) The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

(i) Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

(ii) Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

(iii) Overseeing the offices of the Commission; and

(iv) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Commission.

(c) The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

(d) The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

(3) Legislative and Advisory Committees.

(a) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget, or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

(b) The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

(c) The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

(4) Corporate Records of the Commission.

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

(5) Qualified Immunity, Defense, and Indemnification.

(a) The Members, officers, executive director, employees, and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

(b) The Commission shall defend any Member, officer, executive director, employee, or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct.

(c) The Commission shall indemnify and hold harmless any Member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI. MEETINGS AND ACTS OF THE COMMISSION

(1) The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

(2) Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

(3) The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

ARTICLE VII. RULES AND OPERATING PROCEDURES;

RULEMAKING FUNCTIONS OF THE COMMISSION AND

OPTING OUT OF UNIFORM STANDARDS

(1) Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Compact, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

(2) Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(3) Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure, or amendment.

(4) Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Compact; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

(5) Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

(6) Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and, while the regulatory opt out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

(7) Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

ARTICLE VIII. COMMISSION RECORDS AND ENFORCEMENT

(1) The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Except as to privileged records, data, and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data, or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

(3) The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any noncomplying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a noncomplying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

(4) The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

(a) With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards, or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

(b) Before a Commissioner may bring an action for violation of any provision, standard, or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

ARTICLE IX. DISPUTE RESOLUTION

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Noncompacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

ARTICLE X. PRODUCT FILING AND APPROVAL

(1) Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

(2) The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

(3) Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

ARTICLE XI. REVIEW OF COMMISSION DECISIONS REGARDING FILINGS

(1) Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section (4).

(2) The Commission shall have authority to monitor, review, and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section (1) above.

ARTICLE XII. FINANCE

(1) The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

(2) The Commission shall collect a filing fee from each Insurer and Third Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

(3) The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

(4) The Commission shall be exempt from all taxation in and by the Compacting States.

(5) The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

(6) The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(7) No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

ARTICLE XIII. COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

(1) Any State is eligible to become a Compacting State.

(2) The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

(3) Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

ARTICLE XIV. WITHDRAWAL, DEFAULT, AND TERMINATION

(1) Withdrawal.

(a) Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

(b) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph (e) of this section.

(c) The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

(d) The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

(e) The Withdrawing State is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.

(f) Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

(2) Default.

(a) If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges, and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of termination.

(b) Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section (1) of this article.

(c) Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

(3) Dissolution of Compact.

(a) The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

(b) Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XV. SEVERABILITY AND CONSTRUCTION

(1) The provisions of this Compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(2) The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI. BINDING EFFECT OF COMPACT AND OTHER LAWS

(1) Other Laws.

(a) Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph (b) of this section.

(b) For any Product approved or certified to the Commission, the Rules, Uniform Standards, and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard, or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

(c) All insurance products filed with individual States shall be subject to the laws of those States.

(2) Binding Effect of this Compact.

(a) All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

(b) All agreements between the Commission and the Compacting States are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(d) In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers, or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

Acts 2008, No. 353, §1.



RS 22:2382 - Louisiana compact commission official

§2382. Louisiana compact commission official

Pursuant to the terms and conditions of this Part, the state of Louisiana seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The commissioner of insurance is hereby designated to serve as the representative of this state to the commission.

Acts 2008, No. 353, §1.



RS 22:2391 - Purpose; short title

CHAPTER 18. INTERNAL CLAIMS AND APPEALS PROCESS

AND EXTERNAL REVIEW ACT

PART I. TITLE, DEFINITIONS, AND LICENSURE

§2391. Purpose; short title

A. This Chapter shall be known and may be cited as the "Internal Claims and Appeals Process and External Review Act".

B. The purpose of this Chapter is the following:

(1) To establish standards and criteria for the structure and operation of utilization review and benefit determination processes designed to facilitate ongoing assessment and management of health care services.

(2) To provide standards for the establishment and maintenance of procedures by health insurance issuers to assure that covered persons have the opportunity for the appropriate resolution of internal and external appeals, as defined in this Chapter.

(3) To provide uniform standards for the establishment and maintenance of an internal claims and appeals process and external review procedures to assure that covered persons have the opportunity for an independent review of an adverse determination or final adverse determination, as defined in this Chapter.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2392 - Definitions

§2392. Definitions

As used in this Chapter:

(1) "Adverse determination" means any of the following:

(a) A determination by a health insurance issuer or its designee utilization review organization that, based upon the information provided, a request for a benefit under the health insurance issuer's health benefit plan upon application of any utilization review technique does not meet the health insurance issuer's requirements for medical necessity, appropriateness, health care setting, level of care, or effectiveness or is determined to be experimental or investigational and the requested benefit is therefore denied, reduced, or terminated or payment is not provided or made, in whole or in part, for the benefit.

(b) The denial, reduction, termination, or failure to provide or make payment, in whole or in part, for a benefit based on a determination by a health insurance issuer or its designee utilization review organization of a covered person's eligibility to participate in the health insurance issuer's health benefit plan.

(c) Any prospective review or retrospective review determination that denies, reduces, or terminates or fails to provide or make payment, in whole or in part, for a benefit under a health benefit plan.

(d) A rescission of coverage determination.

(e) For purposes of this Chapter, Part III of this Chapter relative to external reviews shall apply only to adverse determinations and final adverse determinations that involve medical necessity, appropriateness, health care setting, level of care, effectiveness, experimental or investigational treatment, or a rescission. Part II of this Chapter shall apply to any other adverse determination or final adverse determination.

(2) "Ambulatory review" means utilization review of health care services performed or provided in an outpatient setting.

(3) "Authorized representative" means any of the following:

(a) A person to whom a covered person has given express written consent to represent the covered person for purposes of this Chapter. It may also include the covered person's treating provider if the covered person appoints the provider as his authorized representative and the provider waives in writing any right to payment from the covered person other than any applicable copayment or other coinsurance amount. In the event that the service is determined not to be medically necessary, and the covered person or his authorized representatives, except for the covered person's treating health care professional, thereafter requests the services, nothing shall prohibit the provider from charging usual and customary charges for all non-medically necessary services provided.

(b) A person authorized by law to provide substituted consent for a covered person.

(c) An immediate family member of the covered person or the covered person's treating health care professional when the covered person is unable to provide consent.

(d) In the case of an urgent care request, a health care professional with knowledge of the covered person's medical condition.

(4) "Best evidence" means evidence based on any of the following:

(a) Randomized clinical trials.

(b) If randomized clinical trials are not available, cohort studies, or case-control studies.

(c) If Subparagraphs (a) and (b) of this Paragraph are not available, case-series.

(d) If Subparagraphs (a), (b), and (c) of this Paragraph are not available, expert opinion.

(5) "Business day" means a day of normal business operation other than federally recognized holidays. Any day not specified as a business day shall be a twenty-four-hour period, including weekends and holidays.

(6) "Case-control study" means a retrospective evaluation of two groups of patients with different outcomes to determine which specific interventions the patients received.

(7) "Case management" means a coordinated set of activities conducted for individual patient management of serious, complicated, protracted, or other health conditions.

(8) "Case-series" means an evaluation of a series of patients with a particular outcome, without the use of a control group.

(9) "Certification" or "certify" means a determination by a health insurance issuer or its designee utilization review organization that a request for a benefit under the health insurance issuer's health benefit plan has been reviewed and, based on the information provided, satisfies the health insurance issuer's requirements for medical necessity, appropriateness, health care setting, level of care, and effectiveness.

(10) "Clinical peer" means a physician or other health care professional who holds a nonrestricted license in a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure, or treatment under review.

(11) "Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by the health insurance issuer to determine the medical necessity and appropriateness of health care services including those used in the determination of an item or health care service as experimental.

(12) "Cohort study" means a prospective evaluation of two groups of patients with only one group of patients receiving a specific intervention or interventions.

(13) "Commissioner" means the commissioner of insurance.

(14) "Concurrent review" means utilization review conducted during a patient's stay or course of treatment in a facility, the office of a health care professional, or other inpatient or outpatient health care setting.

(15) "Covered benefits" or "benefits" means those health care services to which a covered person is entitled under the terms of a health benefit plan.

(16) "Covered person" means a policyholder, subscriber, enrollee, or other individual participating in a health benefit plan.

(17) "Discharge planning" means the formal process for determining, prior to discharge from a facility, the coordination and management of the care that a patient receives following discharge from a facility.

(18) "Disclose" means to release, transfer, or otherwise divulge protected health information to any person other than the individual who is the subject of the protected health information.

(19) "Emergency medical condition" means a medical condition manifesting itself by symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect that the absence of immediate medical attention would result in serious impairment to bodily functions, serious dysfunction of a bodily organ or part, or would place the person's health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(20) "Emergency services" means health care items and services furnished or required to evaluate and treat an emergency medical condition.

(21) "Evidence-based standard" means the conscientious, explicit, and judicious use of the current best evidence based on the overall systematic review of the research in making decisions about the care of individual patients.

(22) "Expert opinion" means a belief or an interpretation by specialists with experience in a specific area about the scientific evidence pertaining to a particular service, intervention, or therapy.

(23) "Facility" means an institution providing health care services or a health care setting, including but not limited to hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory and imaging centers, rehabilitation and other therapeutic health settings, and inpatient hospice facilities.

(24) "Final adverse determination" means an adverse determination, including medical judgment, involving a covered benefit that has been upheld by a health insurance issuer, or its designee utilization review organization, at the completion of the health insurance issuer's internal claims and appeals process procedures provided pursuant to R.S. 22:2401.

(25) "Grievance" means, in a health insurance issuer's internal claims and appeals process, a written complaint or oral complaint, if the complaint involves an urgent care request submitted by or on behalf of a covered person regarding any of the following:

(a) Availability, delivery, or quality of health care services, including a complaint regarding an adverse determination made pursuant to utilization review.

(b) Claims payment, handling, or reimbursement for health care services.

(c) Matters pertaining to the contractual relationship between a covered person and a health insurance issuer.

(26) "Health benefit plan" means a policy, contract, certificate , or agreement entered into, offered, or issued by a health insurance issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services. "Health benefit plan" shall not include a plan providing coverage for excepted benefits as defined in R.S. 22:1061 and short-term policies that have a term of less than twelve months.

(27) "Health care professional" means a physician or other health care practitioner licensed, accredited, registered, or certified to perform specified health care services consistent with state law.

(28) "Health care provider" or "provider" means a health care professional or a facility.

(29) "Health care services" means services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(30) "Health information" means information or data, whether oral or recorded in any form or medium, and personal facts or information about events or relationships that relate to any of the following:

(a) The past, present, or future physical, mental, or behavioral health or condition of an individual or a member of the individual's family.

(b) The provision of health care services to an individual.

(c) Payment for the provision of health care services to an individual.

(31) "Health insurance issuer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including through a health benefit plan as defined in this Section, and shall include a sickness and accident insurance company, a health maintenance organization, a preferred provider organization or any similar entity, or any other entity providing a plan of health insurance or health benefits.

(32) "Immediately" means as expeditiously as the medical situation of the covered person requires but in no event longer than one day for expedited reviews or one business day for standard reviews.

(33) "Independent review organization" means an entity that conducts independent external reviews of adverse determinations and final adverse determinations.

(34) "Medical or scientific evidence" means evidence found in the following sources:

(a) Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff.

(b) Peer-reviewed medical literature, including literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia and other medical literature that meet the criteria of the National Institutes of Health's National Library of Medicine for indexing in Index Medicus (Medline) and Elsevier Science Ltd. for indexing in Excerpta Medica (EMBASE).

(c) Medical journals recognized by the secretary of the United States Department of Health and Human Services under Section 1861(t)(2) of the federal Social Security Act.

(d) The following standard reference compendia:

(i) The American Hospital Formulary Service-Drug Information.

(ii) Drug Facts and Comparisons.

(iii) The American Dental Association Guide to Dental Therapeutics.

(iv) The United States Pharmacopeia-Drug Information.

(e) Findings, studies, or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes including:

(i) The federal Agency for Healthcare Research and Quality.

(ii) The National Institutes of Health.

(iii) The National Cancer Institute.

(iv) The National Academy of Sciences.

(v) The federal Centers for Medicare and Medicaid Services.

(vi) The federal Food and Drug Administration.

(vii) Any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health care services.

(f) Any other medical or scientific evidence that is comparable to the sources listed in Subparagraphs (a) through (e) of this Paragraph.

(35) "NAIC" means the National Association of Insurance Commissioners.

(36) "Person" or "entity" means an individual, a corporation, a partnership, an association, a joint venture, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing.

(37) "Prospective review" means utilization review conducted prior to an admission or the provision of a health care service or a course of treatment in accordance with a health insurance issuer's requirement that the health care service or course of treatment, in whole or in part, be approved prior to its provision.

(38) "Protected health information" means either of the following:

(a) Health information that identifies an individual who is the subject of the information.

(b) Health information with respect to which there is a reasonable basis to believe that the information could be used to identify an individual.

(39) "Randomized clinical trial" means a controlled, prospective study of patients that have been randomized into an experimental group and a control group at the beginning of the study with only the experimental group of patients receiving a specific intervention, which includes study of the groups for variables and anticipated outcomes over time.

(40) "Rescission" means cancellation or discontinuance of coverage under a health benefit plan that has a retroactive effect. The term shall not include a cancellation or discontinuance of coverage under a health benefit plan if either:

(a) The cancellation or discontinuance of coverage has only a prospective effect.

(b) The cancellation or discontinuance of coverage is effective retroactively to the extent that it is attributable to a failure to timely pay required premiums or contributions towards the cost of coverage.

(41) "Retrospective review" means a utilization review conducted after services have been provided to a patient, but does not include the review of a claim that is limited to an evaluation of reimbursement levels, veracity of documentation, accuracy of coding, or adjudication for payment.

(42) "Second opinion" means an opportunity or requirement to obtain a clinical evaluation by a provider other than the one originally making a recommendation for a proposed health care service to assess the clinical or medical necessity and appropriateness of the initial proposed health care service.

(43) "Urgent care request" means:

(a) A request for a health care service or course of treatment with respect to which the time periods for making a non-urgent care request determination either:

(i) Could seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function.

(ii) Would, in the opinion of a physician with knowledge of the covered person's medical condition, subject the covered person to severe pain that cannot be adequately managed without the health care service or treatment that is the subject of the request.

(b)(i) Except as provided in Item (ii) of this Subparagraph, in determining whether a request is to be treated as an urgent care request, an individual acting on behalf of the health insurance issuer shall apply the judgment of a prudent layperson who possesses an average knowledge of health and medicine.

(ii) Any request that a physician with knowledge of the covered person's medical condition determines is an urgent care request within the meaning of Subparagraph (a) of this Paragraph shall be treated as an urgent care request.

(44) "Utilization review" means a set of formal techniques designed to monitor the use of or evaluate the clinical or medical necessity, appropriateness, efficacy, or efficiency of health care services, procedures, or settings. Techniques may include ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning, or retrospective review.

(45) "Utilization review organization" means a licensed entity that conducts utilization review in the internal claims and appeals process provided pursuant to R.S. 22:2401.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2393 - Applicability and scope

§2393. Applicability and scope

This Chapter shall apply to any health insurance issuer that offers a health benefit plan as defined in this Chapter.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2394 - Licensure as a utilization review organization

§2394. Licensure as a utilization review organization

A. No health insurance issuer, or entity acting on behalf of, or agent of a health insurance issuer shall act as a utilization review organization unless authorized as such by the commissioner as provided in this Chapter.

B. Any other entity may apply for and be issued a license pursuant to this Chapter to act as a utilization review organization on behalf of a health insurance issuer.

C. An entity licensed as a utilization review organization shall notify the commissioner of any material change in fact or circumstance affecting its qualification for a license in this state within sixty days of the effective date of the change. The notice shall include any documentation that the commissioner may require. Changes in fact or circumstances shall include the following items:

(1) Changes in control as defined in R.S. 22:691.2.

(2) Amendments to the articles of incorporation.

(3) Changes in officers and directors.

(4) Merger or consolidation of the utilization or independent review organization with any other person or entity.

(5) Use of a trade name in this state.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2395 - Procedure for application to act as a utilization review organization

§2395. Procedure for application to act as a utilization review organization

A. Any applicant for licensure as a utilization review organization, other than a health insurance issuer, shall submit an application to the commissioner and pay the application fee specified in R.S. 22:821(B)(36). The application shall be on a form and accompanied by any supporting documentation required by the commissioner and shall be signed and verified by the applicant. The information required by the application shall include but not be limited to the following:

(1) The name of the entity operating as a utilization review organization and any trade or business names used by that entity in connection with making utilization review determinations.

(2) The names and addresses of every officer and director of the entity operating as a utilization review organization, the name and address of the corporate officer designated by the utilization review organization as the corporate representative to oversee the utilization review, and such biographical information as may be requested by the commissioner.

(3) The name and address of every person owning, directly or indirectly, ten percent or more of the entity operating as a utilization review organization as well as such biographical information as may be requested by the commissioner.

(4) The principal place of business of the utilization review organization.

(5) A general description of the operation of the utilization review organization which includes a statement that the utilization review organization does not engage in the practice of medicine or act to impinge upon or encumber the independent medical judgment of treating physicians or health care providers.

(6) A copy of the utilization review organization's procedure manual which meets the requirements of this Chapter for making utilization review.

(7) A sample copy of any contract, absent fees charged, for making utilization review determinations that is entered into with a health insurance issuer, nonfederal government health benefit plan, or other group health plan.

(8) The names, addresses, and qualifications of individuals being designated to make utilization review determinations pursuant to this Chapter.

B. A health insurance issuer holding a valid certificate of authority to operate in this state may be authorized to act as a utilization review organization under the requirements of this Chapter following submission to the commissioner of appropriate documentation for review and approval that shall include but not be limited to the following:

(1) A general description of the operation of the utilization review organization which includes a statement that the utilization review organization does not engage in the practice of medicine or act to impinge upon or encumber the independent medical judgment of treating physicians or health care providers.

(2) A copy of the utilization review organization's program description or procedures manual which meets the requirements of this Chapter for making clinical or medical necessity determinations and resolving disputes in the internal claims and appeals process.

(3) A sample copy of any contract, absent fees charged, for making utilization review determinations that is entered into with another health insurance issuer.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2401 - Requirements of federal laws and regulations; minimum requirements

PART II. INTERNAL CLAIMS AND APPEALS PROCESS

§2401. Requirements of federal laws and regulations; minimum requirements

Health insurance issuers shall implement effective processes for appeals of coverage determinations and claims pursuant to Section 2719 of the Public Health Service Act (42 U.S.C. 300gg-19) and any federal regulations promulgated pursuant thereto by the United States Department of Labor and the United States Department of Health and Human Services. Under such processes, a health insurance issuer shall, at a minimum:

(1) Have in effect an internal claims appeal process.

(2) Provide notice to covered persons, in a culturally and linguistically appropriate manner, of available internal and external appeals processes and the availability of the office of consumer advocacy of the Department of Insurance to assist such persons with the appeals process.

(3) Allow covered persons, upon request and free of charge, to review and have copies of all documents relevant to the claim for benefits and to submit comments and documents relating to the claim, without regard to whether that information was submitted or considered in the initial benefit determination, and to receive continued coverage pending the outcome of the appeals process where required by applicable law or the plan document or policy.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2431 - Short title

PART III. HEALTH INSURANCE ISSUER EXTERNAL REVIEW ACT

§2431. Short title

This Part shall be known and may be cited as the "Health Insurance Issuer External Review Act".

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2432 - Purpose and intent

§2432. Purpose and intent

The purpose of this Part is to provide uniform standards for the establishment and maintenance of external review procedures to assure that covered persons have the opportunity for an independent review of an adverse determination or final adverse determination, as defined in this Chapter.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2433 - Notice of right to external review

§2433. Notice of right to external review

A.(1) For matters involving an issue of medical necessity, appropriateness, health care setting, level of care, effectiveness, or a rescission, a health insurance issuer shall notify the covered person in writing of the covered person's right to request an external review to be conducted pursuant to R.S. 22:2436 through 2438 and include the appropriate statements and information set forth in Subsection B of this Section at the same time that the health insurance issuer sends written notice of:

(a) An adverse determination upon completion of the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

(b) A final adverse determination.

(2) As part of the written notice required pursuant to Paragraph (1) of this Subsection, a health insurance issuer shall include the following, or substantially equivalent, language: "We have denied your request for the provision of or payment for a health care service or course of treatment. You may have the right to have our decision reviewed by health care professionals who have no association with us. In order to request an external appeal, you should send your request in writing to our office at the designated address included in this notice."

(3) The commissioner may prescribe by regulation the form and content of the notice required pursuant to this Section.

B.(1) The health insurance issuer shall include in the notice required pursuant to Subsection A of this Section:

(a) For a notice related to an adverse determination, a statement informing the covered person that:

(i) If the covered person has a medical condition for which the time frame for completion of an expedited review of a grievance involving an adverse determination as provided pursuant to R.S. 22:2401 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the covered person or his authorized representative may file a request for an expedited external review to be conducted pursuant to R.S. 22:2437. Further, the notice shall inform the covered person that an expedited external review pursuant to R.S. 22:2438 is available if the adverse determination involves a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's treating physician certifies in writing that any delay in appealing the adverse determination may pose an imminent threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate deterioration of the health of the covered person. The notice shall also inform the covered person or his authorized representative that he may simultaneously file a request for an expedited review of a grievance involving an adverse determination as provided pursuant to R.S. 22:2401, but that the independent review organization assigned to conduct the expedited external review will determine whether the covered person shall be required to complete the expedited review of the grievance prior to conducting the expedited external review.

(ii) The covered person or his authorized representative may file a grievance under the health insurance issuer's internal claims and appeals process as provided pursuant to R.S. 22:2401, but if the health insurance issuer has not issued a written decision to the covered person or his authorized representative within thirty days following the date the covered person or his authorized representative files the grievance with the health insurance issuer and the covered person or his authorized representative has not requested or agreed to a delay, the covered person or his authorized representative may file a request for external review pursuant to R.S. 22:2434 and shall be considered to have exhausted the health insurance issuer's internal claims and appeals process for purposes of R.S. 22:2435.

(b) For a notice related to a final adverse determination, a statement informing the covered person that:

(i) If the covered person has a medical condition for which the time frame for completion of a standard external review pursuant to R.S. 22:2436 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the covered person or his authorized representative may file a request for an expedited external review pursuant to R.S. 22:2437.

(ii) If the final adverse determination concerns either of the following:

(aa) An admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not been discharged from a facility, the covered person or his authorized representative may request an expedited external review pursuant to R.S. 22:2437.

(bb) A denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational, the covered person or his authorized representative may file a request for a standard external review to be conducted pursuant to R.S. 22:2438 or if the covered person's treating physician certifies in writing that any delay in appealing the adverse determination may pose an imminent threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate deterioration of the health of the covered person, the covered person or his authorized representative may request an expedited external review to be conducted under R.S. 22:2438.

(2) In addition to the information to be provided pursuant to Paragraph (1) of this Subsection, the health insurance issuer shall include a copy of the description of both the standard and expedited external review procedures the health insurance issuer is required to provide pursuant to R.S. 22:2445, highlighting the provisions in the external review procedures that give the covered person or his authorized representative the opportunity to submit additional information and including any forms used to process an external review.

(3) As part of any forms provided under Paragraph (2) of this Subsection, the health insurance issuer shall include an authorization form, or other document approved by the commissioner that complies with the requirements of 45 CFR Section 164.508, by which the covered person, for purposes of conducting an external review under this Part, authorizes the health insurance issuer and the covered person's treating health care provider to disclose protected health information, including medical records, concerning the covered person that are pertinent to the external review, as further provided in this Paragraph. A health insurance issuer shall not use or disclose protected health information for any purpose other than in the performance of the health insurance issuer's functions, except as otherwise permitted by state or federal law, including providing such information to an independent review organization as required by this Part.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2434 - Request for external review

§2434. Request for external review

A.(1) Except for a request for an expedited external review, all requests for external review shall be made in writing to the health insurance issuer.

(2) The commissioner may prescribe by regulation the form and content of external review requests required to be submitted pursuant to this Section.

B. A covered person or his authorized representative may make a request for an external review of an adverse determination or final adverse determination when such determination involves an issue of medical necessity, appropriateness, health care setting, level of care, effectiveness, or a rescission.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2435 - Exhaustion of internal claims and appeals process

§2435. Exhaustion of internal claims and appeals process

A.(1) Except as provided in Subsection B of this Section, a request for an external review pursuant to R.S. 22:2436 through 2438 shall not be made until the covered person has exhausted the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

(2) In addition, a covered person shall be considered to have exhausted the health insurance issuer's internal claims and appeals process for purposes of this Section, if both of the following conditions are met:

(a) The covered person or his authorized representative, if applicable, has filed a grievance involving an adverse determination as provided pursuant to R.S. 22:2401.

(b) Except to the extent the covered person or his authorized representative has requested or agreed to a delay, the covered person or his authorized representative has not received a written decision on the grievance from the health insurance issuer within thirty days following the date that the covered person or his authorized representative filed the grievance with the health insurance issuer.

(3) Notwithstanding Paragraph (2) of this Subsection, a covered person or his authorized representative may not make a request for an external review of an adverse determination involving a retrospective review determination made pursuant to R.S. 22:2401 until the covered person has exhausted the health insurance issuer's internal claims and appeals process.

B.(1)(a) At the same time that a covered person or his authorized representative files a request for an expedited review of a grievance involving an adverse determination as provided pursuant to R.S. 22:2401, the covered person or his authorized representative may file a request for an expedited external review of the adverse determination for either of the following:

(i) Pursuant to R.S. 22:2437, if the covered person has a medical condition in which the time frame for completion of an expedited review of the grievance involving an adverse determination made pursuant to R.S. 22:2401 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function.

(ii) Pursuant to R.S. 22:2438, if the adverse determination involves a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's treating physician certifies in writing that any delay in appealing the adverse determination may pose an imminent threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate deterioration of the health of the covered person.

(b) Upon receipt of a request for an expedited external review under Subparagraph (a) of this Paragraph, the independent review organization conducting the external review in accordance with the provisions of R.S. 22:2437 or 2438 shall determine whether the covered person shall be required to complete the expedited grievance review process as provided pursuant to R.S. 22:2401 before it conducts the expedited external review.

(c) Upon a determination made pursuant to Subparagraph (b) of this Paragraph that the covered person must first complete the expedited grievance review process as provided pursuant to R.S. 22:2401, the independent review organization shall immediately notify the covered person and, if applicable, his authorized representative of this determination and that the independent review organization will not proceed with the expedited external review provided for by R.S. 22:2437 or 2438 until completion of the expedited grievance review process if the covered person's grievance at the completion of the expedited grievance review process remains unresolved.

(2) A request for an external review of an adverse determination may be made before the covered person has exhausted the health insurance issuer's internal grievance procedures as provided pursuant to R.S. 22:2401 whenever the health insurance issuer agrees to waive the exhaustion requirement.

(3) A request for an external review of an adverse determination may be made before the covered person has exhausted the health insurance issuer's internal grievance procedures as provided pursuant to R.S. 22:2401 whenever the health insurance issuer fails to adhere to requirements pursuant to R.S. 22:2401. Notwithstanding the provisions of this Paragraph, the internal claims and appeals process will not be deemed exhausted based on de minimus violations that do not cause, and are not likely to cause, prejudice or harm to the claimant so long as the health insurance issuer demonstrates that the violation was for good cause or due to matters beyond the control of the health insurance issuer and that the violation occurred in the context of an ongoing, good faith exchange of information between the health insurance issuer and the claimant. This exception shall not be available if the violation is part of a pattern or practice of violations by the health insurance issuer.

C. If the requirement to exhaust the health insurance issuer's internal grievance procedures is waived under Paragraph (B)(2) of this Section, the covered person or his authorized representative may file a request in writing for a standard external review as provided for by R.S. 22:2436 or 2438.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2436 - Standard external review

§2436. Standard external review

A. Within four months after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to R.S. 22:2433, a covered person or his authorized representative may file a request for an external review with the health insurance issuer, regardless of the claim amount.

B. Within five business days following the date of receipt of the external review request from the covered person or his authorized representative pursuant to Subsection A of this Section, the health insurance issuer shall complete a preliminary review of the request to determine whether all of the following have been met:

(1) The individual is or was a covered person in the health benefit plan at the time the health care service was requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time the health care service was provided.

(2) The health care service is the subject of an adverse determination or a final adverse determination.

(3) The covered person has exhausted the health insurance issuer's internal claims and appeals process as provided pursuant to R.S. 22:2401 unless the covered person is not required to exhaust the health insurance issuer's internal claims and appeals process pursuant to R.S. 22:2435.

(4) The covered person has provided all the information and forms required to process an external review, including the authorization form provided for in R.S. 22:2433(B).

C.(1) Within the five business days allowed for the completion of the preliminary review, the health insurance issuer shall notify the commissioner as provided pursuant to Subsection D of this Section and notify the covered person and, if applicable, his authorized representative of all the following, in writing, whether:

(a) The request is complete.

(b) The request is eligible for external review.

(2) If the request:

(a) Is not complete, the health insurance issuer shall inform the covered person and, if applicable, his authorized representative in writing and include in the notice what information or materials are needed to make the request complete.

(b) Is not eligible for external review, the health insurance issuer shall inform the covered person and, if applicable, his authorized representative in writing and include in the notice the reasons for its ineligibility.

(3)(a) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Paragraph (2) of this Subsection and any supporting information to be included in the notice.

(b) The notice of initial determination pursuant to Paragraph (2) of this Subsection shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that the external review request is ineligible for review may be appealed to the commissioner.

(4)(a) If the covered person or his authorized representative makes a written request to the commissioner of insurance after the receipt of the denial of an external review, the commissioner may determine that a request is eligible for external review pursuant to Subsection B of this Section, notwithstanding a health insurance issuer's initial determination that the request is ineligible, and require that it be referred for external review.

(b) In making a determination under Subparagraph (a) of this Paragraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(c) The commissioner shall notify the health insurance issuer and the covered person or his authorized representative of his determination about the eligibility of the request within five business days of the receipt of the request from the covered person. Within one business day of receipt of the commissioner's determination that a request is eligible for an external review, a health insurance issuer shall comply with Subsection D of this Section.

D.(1) A health insurance issuer shall notify the commissioner that a request is eligible for external review pursuant to Subsection C of this Section by submitting a request for assignment of an independent review organization through the Department of Insurance's website. Upon notification, the commissioner shall do the following:

(a) Randomly assign an independent review organization from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to R.S. 22:2440 to conduct the external review and notify the health insurance issuer of the name of the assigned independent review organization.

(b) Within one business day, send written notice to the covered person and, if applicable, his authorized representative, of the request's eligibility and acceptance for external review and the identity and contact information of the assigned independent review organization.

(2) In reaching a decision, the assigned independent review organization shall not be bound by any decisions or conclusions reached during the health insurance issuer's internal claims and appeals process as provided pursuant to R.S. 22:2401.

(3) The commissioner shall include in the notice provided to the covered person and, if applicable, his authorized representative a statement that the covered person or his authorized representative may submit in writing to the assigned independent review organization, within five business days following the date of receipt of the notice provided pursuant to Subparagraph (1)(b) of this Subsection, additional information that the independent review organization shall consider when conducting the external review. The independent review organization shall be authorized but not required to accept and consider additional information submitted after five business days.

E.(1) Within five business days after the date of receipt of the notice provided pursuant to Subparagraph (D)(1)(b) of this Section, the health insurance issuer or its utilization review organization shall provide to the assigned independent review organization the documents and any information considered in making the adverse determination or final adverse determination.

(2) Except as provided in Paragraph (3) of this Subsection, failure by the health insurance issuer or its utilization review organization to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection shall not delay the conduct of the external review.

(3)(a) If the health insurance issuer or its utilization review organization fails to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection, the assigned independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(b) Within one business day after making the decision under Subparagraph (a) of this Paragraph, the independent review organization shall notify the covered person in writing, if applicable, his authorized representative, the health insurance issuer, and the commissioner.

F.(1) The assigned independent review organization shall review all of the information and documents received pursuant to Subsection E of this Section and any other information timely submitted in writing to the independent review organization by the covered person or his authorized representative pursuant to Paragraph (D)(3) of this Section.

(2) Upon receipt of any information submitted by the covered person or his authorized representative pursuant to Paragraph (D)(3) of this Section, the assigned independent review organization shall, within one business day, forward the information to the health insurance issuer.

G.(1) Upon receipt of the information, if any, required to be forwarded pursuant to Paragraph (F)(2) of this Section, the health insurance issuer may reconsider its adverse determination or final adverse determination that is the subject of the external review.

(2) Reconsideration by the health insurance issuer of its adverse determination or final adverse determination pursuant to Paragraph (1) of this Subsection shall not delay or terminate the external review.

(3) The external review may be terminated only if the health insurance issuer decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the health care service that is the subject of the adverse determination or final adverse determination.

(4)(a) Within one business day after making the decision to reverse its adverse determination or final adverse determination, as provided in Paragraph (3) of this Subsection, the health insurance issuer shall notify the covered person, if applicable, his authorized representative, the assigned independent review organization, and the commissioner in writing of its decision.

(b) The assigned independent review organization shall terminate the external review upon receipt of the notice from the health insurance issuer sent pursuant to Subparagraph (a) of this Paragraph.

H. In addition to the documents and information provided pursuant to Subsection E of this Section, the assigned independent review organization, to the extent that the information or documents are available, shall consider the following in reaching a decision:

(1) The covered person's medical records.

(2) The attending health care professional's recommendation.

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health insurance issuer, covered person, his authorized representative, or the covered person's treating provider.

(4) The terms of coverage under the covered person's health benefit plan with the health insurance issuer to ensure that the independent review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health insurance issuer.

(5) The most appropriate practice guidelines, which shall include applicable evidence-based standards and may include any other practice guidelines developed by the federal government or national or professional medical societies, boards, and associations.

(6) Any applicable clinical review criteria developed and used by the health insurance issuer or its designee utilization review organization.

(7) The opinion of the independent review organization's clinical peer or peers after considering Paragraphs (1) through (6) of this Subsection to the extent the information or documents are available and the clinical peer or peers consider appropriate.

I.(1) Within forty-five days after the date of receipt of the request for an external review, the assigned independent review organization shall provide written notice of its decision to uphold or reverse the adverse determination or the final adverse determination to each of the following:

(a) The covered person.

(b) If applicable, the covered person's authorized representative.

(c) The health insurance issuer.

(d) The commissioner.

(2) The independent review organization shall include the following in the notice sent pursuant to Paragraph (1) of this Subsection:

(a) A general description of the reason for the request for external review.

(b) The date that the independent review organization received the assignment from the commissioner to conduct the external review.

(c) The date that the external review was conducted.

(d) The date of its decision.

(e) The principal reason or reasons for its decision, including what applicable evidence-based standards, if any, were a basis for its decision.

(f) The rationale for its decision.

(g) References to the evidence or documentation, including the evidence-based standards, considered in reaching its decision.

(3) Upon receipt of a notice of a decision made pursuant to Paragraph (1) of this Subsection reversing the adverse determination or final adverse determination, the health insurance issuer shall immediately approve the coverage or payment that was the subject of the adverse determination or final adverse determination.

J. The assignment by the commissioner of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those approved independent review organizations qualified to conduct the particular external review based on the nature of the health care service that is the subject of the adverse determination or final adverse determination and other circumstances, including conflict of interest concerns pursuant to R.S. 22:2441(D).

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2437 - Expedited external review

§2437. Expedited external review

A. Except as provided in Subsection F of this Section, a covered person or his authorized representative may make a request regardless of the claim amount for an expedited external review with the health insurance issuer at the time that the covered person receives:

(1) An adverse determination if both of the following apply:

(a) The adverse determination involves a medical condition of the covered person for which the time frame for completion of an expedited internal review of a grievance involving an adverse determination made pursuant to R.S. 22:2401 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function.

(b) The covered person or his authorized representative has filed a request for an expedited review of a grievance involving an adverse determination made pursuant to R.S. 22:2401.

(2) A final adverse determination if either of the following applies:

(a) The covered person has a medical condition in which the time frame for completion of a standard external review pursuant to R.S. 22:2436 would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function.

(b) The final adverse determination concerns an admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not been discharged from a facility.

B.(1) Immediately upon receipt of the request pursuant to Subsection A of this Section, the health insurance issuer shall determine whether the request meets the reviewability requirements specified in R.S. 22:2436(B). The health insurance issuer shall immediately notify the covered person and, if applicable, his authorized representative of its eligibility determination.

(2)(a) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Paragraph (1) of this Subsection and any supporting information to be included in the notice.

(b) The notice of initial determination pursuant to Paragraph (1) of this Subsection shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that an expedited external review request is ineligible for review may be appealed to the commissioner.

(3)(a) If the covered person or his authorized representative makes a written request to the commissioner of insurance after receipt of the notice of denial of an expedited external review, the commissioner may determine that a request is eligible for an expedited external review in accordance with the criteria found in R.S. 22:2436(B), notwithstanding a health insurance issuer's initial determination that the request is ineligible, and require that it be referred for external review.

(b) In making a determination under Subparagraph (a) of this Paragraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(c) The commissioner shall immediately notify the health insurance issuer and the covered person or his authorized representative of its determination about the eligibility of the request. Following receipt of the commissioner's determination that a request is eligible for an expedited external review, a health insurance issuer shall immediately comply with Paragraph (4) of this Subsection.

(4) Immediately upon the health insurance issuer's determination that a request is eligible for an expedited external review or upon the determination by the commissioner that a request is eligible for an expedited external review, the health insurance issuer shall submit a request for assignment of an independent review organization through the Department of Insurance's website. Upon receipt of the notice that the request meets the reviewability requirements, the commissioner shall immediately assign an independent review organization to conduct the expedited external review from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to R.S. 22:2440. The commissioner shall immediately notify the health insurance issuer and the covered person or his authorized representative of the name and contact information of the assigned independent review organization.

(5) In reaching a decision in accordance with Subsection E of this Section, the assigned independent review organization is not bound by any decisions or conclusions reached during the health insurance issuer's utilization review process or the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

C. Upon receipt of the notice from the commissioner of the name of the independent review organization assigned to conduct the expedited external review pursuant to Paragraph (B)(4) of this Section, the health insurance issuer or its designee utilization review organization shall provide or transmit all necessary documents and information considered in making the adverse determination or final adverse determination to the assigned independent review organization electronically, by telephone or facsimile, or by any other available expeditious method.

D. In addition to the documents and information provided or transmitted pursuant to Subsection C of this Section, the assigned independent review organization, to the extent the information or documents are available, shall consider the following in reaching a decision:

(1) The covered person's pertinent medical records.

(2) The attending health care professional's recommendation.

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health insurance issuer, the covered person, his authorized representative, or the covered person's treating provider.

(4) The terms of coverage under the covered person's health benefit plan with the health insurance issuer to ensure that the independent review organization's decision is not contrary to the terms of coverage under the covered person's health benefit plan with the health insurance issuer.

(5) The most appropriate practice guidelines, which shall include evidence-based standards, and may include any other practice guidelines developed by the federal government or national or professional medical societies, boards, and associations.

(6) Any applicable clinical review criteria developed and used by the health insurance issuer or its designee utilization review organization in making adverse determinations.

(7) The opinion of the independent review organization's clinical peer or peers after considering the information specified by Paragraphs (1) through (6) of this Subsection to the extent the information and documents are available and the clinical peer or peers consider appropriate.

E.(1) As expeditiously as the covered person's medical condition or circumstances requires, but in no event more than seventy-two hours after the date that the health insurance issuer receives the request for an expedited external review, the assigned independent review organization shall do both of the following:

(a) Make a decision to uphold or reverse the adverse determination or final adverse determination.

(b) Notify the covered person, his authorized representative, if applicable, the health insurance issuer, and the commissioner of the decision.

(2) If the notice provided pursuant to Paragraph (1) of this Subsection was not in writing, within forty-eight hours after the date of providing that notice, the assigned independent review organization shall do both of the following:

(a) Provide written confirmation of the decision to the covered person, his authorized representative, if applicable, the health insurance issuer, and the commissioner.

(b) Include the information specified in R.S. 22:2436(I)(2).

(3) Upon receipt of the notice of a decision pursuant to Paragraph (1) of this Subsection reversing the adverse determination or final adverse determination, the health insurance issuer shall immediately approve the coverage that was the subject of the adverse determination or final adverse determination.

F. An expedited external review shall not be provided for retrospective adverse determinations or retrospective final adverse determinations.

G. The assignment by the commissioner of an approved independent review organization to conduct an expedited external review in accordance with this Section shall be done on a random basis among those approved independent review organizations qualified to conduct the particular expedited external review based on the nature of the health care service that is the subject of the adverse determination or final adverse determination and other circumstances, including conflict of interest concerns pursuant to R.S. 22:2441(D).

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2438 - External review of experimental or investigational treatment adverse determinations

§2438. External review of experimental or investigational treatment adverse determinations

A.(1) Within four months after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to R.S. 22:2433 that involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, a covered person or his authorized representative may file a request for a standard and an expedited external review with the health insurance issuer, regardless of the claim amount.

(2)(a) A covered person or his authorized representative may make an oral request to the health insurance issuer for an expedited external review of the adverse determination or final adverse determination pursuant to Paragraph (1) of this Subsection if the covered person's treating physician certifies, in writing, that any delay in appealing the adverse determination may pose an imminent and serious threat to the covered person's health, including but not limited to severe pain, potential loss of life, limb, or major bodily function, or the immediate and serious deterioration of the health of the covered person.

(b)(i) Upon notice of the request for an expedited external review, the health insurance issuer shall immediately determine whether the request meets the reviewability requirements of Subsection B of this Section. The health insurance issuer shall immediately notify the covered person and, if applicable, his authorized representative of its eligibility determination.

(ii) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Item (i) of this Subparagraph and any supporting information to be included in the notice.

(iii) The notice of initial determination under Item (i) of this Subparagraph shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that the expedited external review request is ineligible for review may be appealed to the commissioner.

(c)(i) If the covered person or his authorized representative makes a written request to the commissioner of insurance after receipt of the denial of an expedited external review, the commissioner may determine that a request is eligible for an expedited external review pursuant to Subsection B of this Section, notwithstanding a health insurance issuer's initial determination the request is ineligible, and require that it be referred for an expedited external review.

(ii) In making a determination pursuant to Item (i) of this Subparagraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(iii) The commissioner shall immediately notify the health insurance issuer and the covered person or his authorized representative of its determination concerning the eligibility of the request. Following receipt of the commissioner's determination that a request is eligible for an expedited external review, a health insurance issuer shall immediately comply with Subparagraph (d) of this Paragraph.

(d) Immediately upon the health insurance issuer's determination that a request is eligible for an expedited external review or upon the determination by the commissioner that a request is eligible for an expedited external review, the health insurance issuer shall submit a request for assignment of an independent review organization through the Department of Insurance's website. Upon receipt of the notice that the expedited external review request meets the reviewability requirements of Subsection B of this Section, the commissioner shall immediately randomly assign an independent review organization to review the expedited request from the list of approved independent review organizations compiled and maintained by him pursuant to R.S. 22:2440 and notify the health insurance issuer and the covered person or his authorized representative of the name and contact information of the assigned independent review organization.

(e) At the time that the health insurance issuer receives the notice of the assigned independent review organization pursuant to Subparagraph (d) of this Paragraph, the health insurance issuer or its designee utilization review organization shall provide or transmit all necessary documents and information considered in making the adverse determination or final adverse determination to the assigned independent review organization electronically, by telephone or facsimile, or any other available expeditious method.

B. Within five business days following the date of receipt of the standard external review request, the health insurance issuer shall conduct and complete a preliminary review of the request to determine whether each of the following conditions have been met:

(1) The individual is or was a covered person in the health benefit plan at the time the health care service or treatment was recommended or requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time the health care service or treatment was provided.

(2) The recommended or requested health care service or treatment that is the subject of the adverse determination or final adverse determination is not explicitly listed as an excluded benefit under the covered person's health benefit plan with the health insurance issuer.

(3) The covered person's treating physician has certified that one of the following situations exists:

(a) Standard health care services or treatments have not been effective in improving the condition of the covered person.

(b) Standard health care services or treatments are not medically appropriate for the covered person.

(c) There is no available standard health care service or treatment covered by the health insurance issuer that is more beneficial than the recommended or requested health care service or treatment.

(4) The covered person's treating physician either:

(a) Has recommended a health care service or treatment that the physician certifies, in writing, is likely to be more beneficial to the covered person, in the physician's opinion, than any available standard health care services or treatments.

(b) Is a licensed, board-certified, or board-eligible physician qualified to practice in the area of medicine appropriate to treat the covered person's condition and has certified, in writing, that scientifically valid studies using accepted protocols demonstrate that the health care service or treatment requested by the covered person that is the subject of the adverse determination or final adverse determination is likely to be more beneficial to the covered person than any available standard health care services or treatments.

(5) The covered person has exhausted the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401, unless the covered person is not required to exhaust the health insurance issuer's internal claims and appeals process pursuant to R.S. 22:2435.

(6) The covered person has provided all the information and forms required by the commissioner that are necessary to process a standard external review, including the authorization form provided pursuant to R.S. 22:2433(B).

C.(1) Within five business days after the completion of the preliminary review, the health insurance issuer shall notify the covered person and, if applicable, his authorized representative in writing whether each of the following conditions have been met:

(a) The request is complete.

(b) The request is eligible for a standard external review.

(2) If the request:

(a) Is not complete, the health insurance issuer shall inform the covered person and, if applicable, his authorized representative in writing and specify in the notice what information or materials are needed to make the request complete.

(b) Is not eligible for a standard external review, the health insurance issuer shall inform the covered person and his authorized representative, if applicable, in writing and include in the notice the reasons for its ineligibility.

(3)(a) The commissioner may specify the form and method for the health insurance issuer's notice of initial determination pursuant to Paragraph (2) of this Subsection and any supporting information to be included in the notice.

(b) The notice of initial determination provided pursuant to Paragraph (2) of this Subsection shall include a statement informing the covered person and, if applicable, his authorized representative that a health insurance issuer's initial determination that the standard external review request is ineligible for review may be appealed to the commissioner.

(4)(a) If the covered person or his authorized representative makes a written request to the commissioner of insurance after receipt of the denial of a standard external review, the commissioner may determine that a request is eligible for a standard external review under Subsection B of this Section, notwithstanding a health insurance issuer's initial determination that the request is ineligible, and require that it be referred for a standard external review.

(b) In making a determination pursuant to Subparagraph (a) of this Paragraph, the commissioner's decision shall be made in accordance with all applicable provisions of this Part.

(c) The commissioner shall notify the health insurance issuer and the covered person or his authorized representative of his determination concerning the eligibility of the request within five business days. Following receipt of the commissioner's determination that a request is eligible for a standard external review, the health insurance issuer shall comply with Subsection D of this Section.

D.(1) A health insurance issuer shall notify the commissioner that a request is eligible for a standard external review pursuant to Subsection C of this Section by submitting a request for assignment of an independent review organization through the Department of Insurance's website. Upon notification, the commissioner shall do both of the following:

(a) Randomly assign an independent review organization to conduct the standard external review from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to R.S. 22:2440 and notify the health insurance issuer of the name of the assigned independent review organization.

(b) Within one business day, notify in writing the covered person and, if applicable, his authorized representative of the request's eligibility and acceptance for a standard external review and the identity of and contact information for the assigned independent review organization.

(2) The commissioner shall include a statement in the notice provided to the covered person and, if applicable, his authorized representative that the covered person or his authorized representative may submit in writing to the assigned independent review organization, within five business days following the date of receipt of the notice provided pursuant to Paragraph (1) of this Subsection, additional information that the independent review organization shall consider when conducting the standard external review. The independent review organization shall be authorized but not required to accept and consider additional information submitted after five business days. Within one business day after the receipt of the notice of assignment to conduct the standard external review pursuant to Paragraph (1) of this Subsection, the assigned independent review organization shall follow the clinical peer process provided for in Paragraph (3) of this Subsection.

(3) For both a standard and an expedited external review, the assigned independent review organization shall do both of the following:

(a) Select one or more clinical peers, as it determines is appropriate, pursuant to Paragraph (4) of this Subsection, to conduct the standard or expedited external review.

(b) Based on the opinion of the clinical peer, or opinions if more than one clinical peer has been selected to conduct the standard or expedited external review, make a decision to uphold or reverse the adverse determination or final adverse determination.

(4)(a) In selecting clinical peers pursuant to Subparagraph (3)(a) of this Subsection, the assigned independent review organization shall select physicians or other health care professionals who meet the minimum qualifications of R.S. 22:2441 and, through clinical experience in the past three years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(b) The covered person, his authorized representative, if applicable, or the health insurance issuer shall not choose or control the choice of the physicians or other health care professionals to be selected to conduct the standard external review or the expedited external review.

(5) In accordance with Subsection H of this Section, each clinical peer shall provide a written opinion to the assigned independent review organization on whether the recommended or requested health care service or treatment should be covered.

(6) In reaching an opinion, clinical peers shall not be bound by any decisions or conclusions reached during the health insurance issuer's utilization review process or the health insurance issuer's internal claims and appeals process provided pursuant to R.S. 22:2401.

E.(1) Within five business days after the date of receipt of the notice provided pursuant to Paragraph (D)(1) of this Section, the health insurance issuer or its designee utilization review organization shall provide the documents and any information considered in making the adverse determination or the final adverse determination to the assigned independent review organization.

(2) Except as provided in Paragraph (3) of this Subsection, failure by the health insurance issuer or its designee utilization review organization to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection shall not delay the conduct of the standard external review or the expedited external review.

(3)(a) If the health insurance issuer or its designee utilization review organization has failed to provide the documents and information within the time frame specified in Paragraph (1) of this Subsection, the assigned independent review organization may terminate the standard external review or the expedited external review and make a decision to reverse the adverse determination or final adverse determination.

(b) Immediately upon making the decision under Subparagraph (a) of this Paragraph, the independent review organization shall notify the covered person, his authorized representative, if applicable, the health insurance issuer, and the commissioner.

F.(1) For a standard or an expedited external review, each clinical peer selected pursuant to Subsection D of this Section shall review all of the information and documents received pursuant to Subsection E of this Section and any other information submitted in writing by the covered person or his authorized representative pursuant to Paragraph (D)(2) of this Section.

(2) Within one business day after receipt of any information submitted by the covered person or his authorized representative pursuant to Paragraph (D)(2) of this Section, the assigned independent review organization shall forward the information to the health insurance issuer.

G.(1) Upon receipt of the information required to be forwarded pursuant to Paragraph (F)(2) of this Section, the health insurance issuer may reconsider its adverse determination or final adverse determination that is the subject of the standard or the expedited external review.

(2) Reconsideration by the health insurance issuer of its adverse determination or final adverse determination pursuant to Paragraph (1) of this Subsection shall not delay or terminate the standard or the expedited external review.

(3) The standard or the expedited external review may terminate only if the health insurance issuer decides, upon completion of its reconsideration, to reverse its adverse determination or final adverse determination and provide coverage or payment for the recommended or requested health care service or treatment that is the subject of the adverse determination or final adverse determination.

(4)(a) For a standard or an expedited review, immediately upon making the decision to reverse its adverse determination or final adverse determination, as provided in Paragraph (3) of this Subsection, the health insurance issuer shall notify the covered person, his authorized representative, if applicable, the assigned independent review organization, and the commissioner in writing of its decision.

(b) The assigned independent review organization shall terminate the standard or the expedited external review upon receipt of the notice from the health insurance issuer sent pursuant to Subparagraph (a) of this Paragraph.

H.(1) Except as provided in Paragraph (3) of this Subsection, within twenty days after being selected in accordance with Subsection D of this Section to conduct the standard external review, each clinical peer shall provide an opinion to the assigned independent review organization pursuant to Subsection I of this Section regarding whether the recommended or requested health care service or treatment should be covered.

(2) Except for an opinion provided pursuant to Paragraph (3) of this Subsection, each clinical peer's opinion for a standard review shall be in writing and include the following information:

(a) A description of the covered person's medical condition.

(b) A description of the indicators relevant to determining whether there is sufficient evidence to demonstrate that the recommended or requested health care service or treatment is more likely than not to be more beneficial to the covered person than any available standard health care services or treatments and whether the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments.

(c) A description and analysis of any medical or scientific evidence considered in reaching the opinion.

(d) A description and analysis of any evidence-based standard.

(e) Information on whether the peer's rationale for the opinion is based on the provisions of Subparagraph (I)(5)(a) or (b) of this Section.

(3)(a) For an expedited external review, each clinical peer shall provide an opinion orally or in writing containing the information outlined in Paragraph (2) of this Subsection to the assigned independent review organization as expeditiously as the covered person's medical condition or circumstances requires, but in no event more than five days after being selected in accordance with Subsection D of this Section.

(b) If the opinion provided pursuant to Subparagraph (a) of this Paragraph was not in writing, within forty-eight hours following the date that the opinion was provided, the clinical peer shall provide written confirmation of the opinion to the assigned independent review organization and include the information required under Paragraph (2) of this Subsection.

I. In addition to the documents and information provided pursuant to Paragraph (A)(2) of this Section or Subsection E of this Section, each clinical peer selected to conduct a standard or an expedited review pursuant to Subsection D of this Section, to the extent the information or documents are available and the peer considers appropriate, shall consider the following in reaching an opinion pursuant to Subsection H of this Section:

(1) The covered person's pertinent medical records.

(2) The attending physician's or health care professional's recommendation.

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health insurance issuer, covered person, his authorized representative, or his treating physician or health care professional.

(4) The terms of coverage under the covered person's health benefit plan with the health insurance issuer to ensure that, but for the health insurance issuer's determination that the recommended or requested health care service or treatment that is the subject of the opinion is experimental or investigational, the peer's opinion is not contrary to the terms of coverage under the covered person's health benefit plan with the health insurance issuer.

(5) Either of the following:

(a) Whether the recommended or requested health care service or treatment has been approved by the federal Food and Drug Administration, if applicable, for the condition.

(b) Whether medical or scientific evidence or evidence-based standards demonstrate that the expected benefits of the recommended or requested health care service or treatment is more likely than not to be more beneficial to the covered person than any available standard health care service or treatment and whether the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments.

J.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, within twenty days after the date it receives the opinion of each clinical peer made pursuant to Subsection I of this Section, the assigned independent review organization in a standard external review, in accordance with Paragraph (2) of this Subsection, shall make a decision and provide written notice of the decision to:

(i) The covered person.

(ii) If applicable, his authorized representative.

(iii) The health insurance issuer.

(iv) The commissioner.

(b)(i) For an expedited external review, within forty-eight hours after the date it receives the opinion of each clinical peer pursuant to Subsection I of this Section, the assigned independent review organization, in accordance with Paragraph (2) of this Subsection, shall make a decision and provide notice of the decision orally or in writing to the persons specified in Subparagraph (a) of this Paragraph.

(ii) If the notice provided under Item (i) of this Subparagraph was not in writing, within forty-eight hours after the date of providing that notice, the assigned independent review organization shall provide written confirmation of the decision to the persons specified in Subparagraph (a) of this Paragraph and include the information provided for in Paragraph (3) of this Subsection.

(2)(a) For a standard or an expedited review, if a majority of the clinical peers recommend that the recommended or requested health care service or treatment should be covered, the independent review organization shall make a decision to reverse the health insurance issuer's adverse determination or final adverse determination.

(b) For a standard or an expedited external review, if a majority of the clinical peers recommend that the recommended or requested health care service or treatment should not be covered, the independent review organization shall make a decision to uphold the health insurance issuer's adverse determination or final adverse determination.

(c)(i) For a standard or an expedited external review, if the clinical peers are evenly split as to whether the recommended or requested health care service or treatment should be covered, the independent review organization shall obtain the opinion of an additional clinical peer in order for the independent review organization to make a decision based on the opinions of a majority of the clinical peers made pursuant to Subparagraph (a) or (b) of this Paragraph.

(ii) The additional clinical peer selected under Item (i) of this Subparagraph shall use the same information to reach an opinion as the clinical peers who have already submitted their opinions pursuant to Subsection I of this Section.

(iii) The selection of the additional clinical peer under Item (i) of this Subparagraph shall not extend the time within which the assigned independent review organization is required to make a decision based on the opinions of the clinical peers selected under Subsection D of this Section pursuant to Paragraph (1) of this Subsection.

(3) For a standard or an expedited appeal, the independent review organization shall include in the notice provided pursuant to Paragraph (1) of this Subsection:

(a) A general description of the reason for the request for external review.

(b) The written opinion of each clinical peer, including the recommendation of each clinical peer as to whether the recommended or requested health care service or treatment should be covered and the rationale for the peer's recommendation.

(c) The date that the independent review organization was assigned by the commissioner to conduct the external review.

(d) The date that the external review was conducted.

(e) The date of its decision.

(f) The principal reason or reasons for its decision.

(g) The rationale for its decision.

(4) For a standard or an expedited external review, upon receipt of a notice of a decision pursuant to Paragraph (1) of this Subsection reversing the adverse determination or final adverse determination, the health insurance issuer shall immediately approve coverage and payment of the recommended or requested health care service or treatment that was the subject of the adverse determination or final adverse determination.

K. The assignment by the commissioner of an approved independent review organization to conduct an external review in accordance with this Section shall be done on a random basis among those approved independent review organizations qualified to conduct the particular external review based on the nature of the health care service that is the subject of the adverse determination or final adverse determination and other circumstances, including conflict of interest concerns pursuant to R.S. 22:2441(D).

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2439 - Binding nature of external review decision

§2439. Binding nature of external review decision

A. A standard or an expedited external review decision shall be binding on the health insurance issuer except to the extent the health insurance issuer has other remedies available under applicable federal or state law.

B. A standard or an expedited external review decision shall be binding on the covered person except to the extent the covered person has other remedies available under applicable federal or state law.

C. A covered person or his authorized representative may not file a subsequent request for a standard or expedited external review involving the same adverse determination or final adverse determination for which the covered person has already received a standard or expedited external review decision pursuant to this Part.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2440 - Approval of independent review organizations

§2440. Approval of independent review organizations

A. The commissioner shall approve independent review organizations eligible to be assigned to conduct external reviews under this Part.

B. In order to be eligible for approval by the commissioner under this Section to conduct external reviews under this Part, an independent review organization shall:

(1) Except as otherwise provided in this Section, be accredited by a nationally recognized private accrediting entity that the commissioner has determined has independent review organization accreditation standards that are equivalent to or exceed the minimum qualifications for independent review organizations provided for pursuant to R.S. 22:2441.

(2) Submit an application for approval in accordance with Subsection D of this Section along with the application fee specified in R.S. 22:821(37). Such application shall also include a specified e-mail address to which external review information may be submitted.

C. The commissioner shall develop an application form for initially approving and for re-approving independent review organizations to conduct external reviews.

D.(1) Any independent review organization wishing to be approved to conduct external reviews under this Part shall submit the application form and include with the form all documentation and information necessary for the commissioner to determine if the independent review organization satisfies the minimum qualifications provided for by R.S. 22:2441.

(2)(a) Subject to Subparagraph (b) of this Paragraph, an independent review organization shall be eligible for approval under this Section only if it is accredited by a nationally recognized private accrediting entity that the commissioner has determined has independent review organization accreditation standards that are equivalent to or exceed the minimum qualifications for independent review organizations provided for by R.S. 22:2441.

(b) The commissioner may approve independent review organizations that are not accredited by a nationally recognized private accrediting entity if there are no acceptable nationally recognized private accrediting entities providing independent review organization accreditation.

(3) The commissioner shall charge an application fee as specified in R.S. 22:821(37) that independent review organizations shall submit to the commissioner with an application for approval or re-approval.

E.(1) An approval shall be effective for two years, unless the commissioner determines before its expiration that the independent review organization is not satisfying the minimum qualifications provided for by R.S. 22:2441. An application for renewal shall be submitted not less than sixty days prior to the expiration of such approval, shall be made on a form provided by the commissioner, and shall be accompanied by the fee required by R.S. 22:821(37).

(2) Whenever the commissioner determines that an independent review organization has lost its accreditation or no longer satisfies the minimum requirements established under R.S. 22:2441, the commissioner shall terminate the approval of the independent review organization and remove the independent review organization from the list of independent review organizations approved to conduct external reviews under this Part that is maintained by the commissioner pursuant to Subsection F of this Section.

F. The commissioner shall maintain and periodically update a list of approved independent review organizations.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2441 - Minimum qualifications for independent review organizations

§2441. Minimum qualifications for independent review organizations

A. To be approved under R.S. 22:2440 to conduct external reviews, an independent review organization shall not be a health insurance issuer and shall have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process provided for in this Part. At a minimum, these shall include the following:

(1) A quality assurance mechanism in place that:

(a) Ensures that external reviews are conducted within the specified time frames and required notices are provided in a timely manner.

(b) Ensures the selection of qualified and impartial clinical peers to conduct external reviews on behalf of the independent review organization and suitable matching of peers to specific cases and ensures that the independent review organization employs or contracts with an adequate number of clinical peers to meet this objective.

(c) Ensures the confidentiality of medical and treatment records and clinical review criteria.

(d) Ensures that any person employed by or under contract with the independent review organization adheres to the requirements of this Part.

(2) A toll-free telephone service to receive information on a twenty-four-hour-a-day, seven-day-a-week basis related to external reviews that is capable of accepting, recording, or providing appropriate instructions to incoming telephone callers during other than normal business hours.

(3) An agreement to maintain and provide to the commissioner the information required pursuant to R.S. 22:2443.

B. Any clinical peer assigned by an independent review organization to conduct external reviews shall be a physician or other appropriate health care provider who meets the following minimum qualifications:

(1) Is an expert in the treatment of the covered person's medical condition that is the subject of the external review.

(2) Is knowledgeable about the recommended health care service or treatment through recent or current actual clinical experience treating patients with the same or similar medical condition of the covered person.

(3) Has a nonrestrictive medical license in a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review.

(4) Does not have a history of disciplinary actions or sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit, or regulatory body that raise a substantial question as to the clinical peer's physical, mental, or professional competence or moral character.

C. In addition to the requirements specified in Subsection A of this Section, an independent review organization shall not own or control, be a subsidiary of, or in any way be owned or controlled by, or exercise control with, a health benefit plan, a national, state, or local trade association of health benefit plans, or a national, state, or local trade association of health care providers.

D.(1) In addition to the requirements specified in Subsections A, B, and C of this Section, in order to be approved pursuant to R.S. 22:2440 to conduct an external review of a specified case, neither the independent review organization selected to conduct the external review nor any clinical peer assigned by the independent organization to conduct the external review may have a material professional, familial, or financial conflict of interest with any of the following:

(a) The health insurance issuer that is the subject of the external review.

(b) The covered person whose treatment is the subject of the external review or his authorized representative.

(c) Any officer, director, or management employee of the health insurance issuer that is the subject of the external review.

(d) The health care provider, his medical group, or his independent practice association recommending the health care service or treatment that is the subject of the external review.

(e) The facility at which the recommended health care service or treatment would be provided.

(f) The developer or manufacturer of the principal drug, device, procedure, or other therapy being recommended for the covered person whose treatment is the subject of the external review.

(2) In determining whether an independent review organization or a clinical peer of the independent review organization has a material professional, familial, or financial conflict of interest for purposes of Paragraph (1) of this Subsection, the commissioner shall take into consideration situations in which the independent review organization or clinical peer to be assigned by the independent review organization to conduct an external review of a specified case may have such a relationship or connection with a person specified in Paragraph (1) of this Subsection, but that the characteristics of such relationship or connection are not a material conflict of interest that would result in the disapproval of the independent review organization or the clinical peer from conducting the external review.

E.(1) An independent review organization that is accredited by a nationally recognized private accrediting entity that has independent review accreditation standards that the commissioner has determined are equivalent to or exceed the minimum qualifications of this Section shall be presumed in compliance with this Section and be eligible for approval pursuant to R.S. 22:2440.

(2) The commissioner shall initially review and periodically review the independent review organization accreditation standards of a nationally recognized private accrediting entity to determine whether the entity's standards are, and continue to be, equivalent to or exceed the minimum qualifications provided for in this Section.

(3) Upon request, a nationally recognized private accrediting entity shall make its current independent review organization accreditation standards available to the commissioner in order for the commissioner to determine if the entity's standards are equivalent to or exceed the minimum qualifications provided for in this Section.

F. An independent review organization shall be unbiased. An independent review organization shall establish and maintain written procedures to ensure that it is unbiased in addition to any other procedures required by this Section.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2442 - Hold harmless for external review procedures

§2442. Hold harmless for external review procedures

No independent review organization or clinical peer working on behalf of an independent review organization or an employee, agent, or contractor of an independent review organization shall be liable in damages to any person for any opinions rendered or acts or omissions performed within the scope of the organization's or person's duties under the law during or upon completion of an external review conducted pursuant to this Part, unless the opinion was rendered or act or omission was performed in bad faith or involved negligence or gross negligence.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2443 - External review reporting requirements

§2443. External review reporting requirements

A.(1) An independent review organization assigned pursuant to R.S. 22:2436 through 2438 to conduct an external review shall maintain written records in the aggregate, by state, and by health insurance issuer on all requests for external review for which it conducted an external review during a calendar year and, upon request, submit a report to the commissioner, as required by Paragraph (2) of this Subsection.

(2) Each independent review organization required to maintain written records on all requests for external review pursuant to Paragraph (1) of this Subsection for which it was assigned to conduct an external review shall submit to the commissioner an annual report. The annual report shall include each of the following:

(a) The total number of requests for external review.

(b) The number of requests for external review resolved and their resolution.

(c) A synopsis of actions being taken to correct problems identified.

(3) The report shall include in the aggregate, by state, and for each health insurance issuer:

(a) The total number of requests for external review.

(b) The number of requests for external review resolved and, of those resolved, the number resolved upholding the adverse determination or final adverse determination and the number resolved reversing the adverse determination or final adverse determination.

(c) The average length of time for resolution.

(d) A summary of the types of coverages or cases for which an external review was sought, as provided in the format required by the commissioner.

(e) The number of external reviews conducted pursuant to R.S. 22:2436(G) that were terminated as the result of a reconsideration by the health insurance issuer of its adverse determination or final adverse determination after the receipt of additional information from the covered person or his authorized representative.

(f) A general description for each request for external review including the following:

(i) A general description of the reason for the request for external review.

(ii) The date received.

(iii) The date of each review.

(iv) The resolution.

(v) The date of the resolution.

(vi) The name of the covered person for whom the request for external review was filed.

(g) Any other information that the commissioner may request or require.

(4) The independent review organization shall retain the written records required pursuant to this Subsection for at least three years.

B.(1) Each health insurance issuer shall maintain written records in the aggregate, by state, and for each type of health benefit plan offered by the health insurance issuer, for all requests for external review that the health insurance issuer receives notice of from the commissioner pursuant to this Part.

(2) Each health insurance issuer required to maintain written records on all requests for external review pursuant to Paragraph (1) of this Subsection shall submit to the commissioner, upon request, a report in the format specified by the commissioner.

(3) The report shall include in the aggregate, by state, and by type of health benefit plan:

(a) The total number of requests for external review.

(b) From the total number of requests for external review reported under Subparagraph (a) of this Paragraph, the number of requests determined eligible for an external review.

(c) Any other information the commissioner may request or require.

(4) The health insurance issuer shall retain the written records required pursuant to this Subsection for at least three years.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2444 - Funding of external review

§2444. Funding of external review

The health insurance issuer against which a request for a standard external review or an expedited external review is filed shall pay the cost of the independent review organization for conducting the external review, and no fee or other charge may be levied upon a covered person for any costs of an external review.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2445 - Disclosure requirements

§2445. Disclosure requirements

A.(1) Each health insurance issuer shall include a description of the external review procedures in or attached to the policy, certificate, membership booklet, outline of coverage, or other evidence of coverage that it provides to covered persons.

(2) The description required by Paragraph (1) of this Subsection shall be in a format prescribed by the commissioner.

B. The description required by Subsection A of this Section shall include a statement that informs covered persons of their right to file a request for an external review of an adverse determination or final adverse determination with the health insurance issuer. The statement may explain that an external review is available when the adverse determination or final adverse determination involves an issue of medical necessity, appropriateness, health care setting, level of care, or effectiveness. The statement shall include the telephone number and address of the commissioner.

C. In addition to the requirements of Subsection B of this Section, the statement shall inform covered persons that, when filing a request for an external review, they will be required to authorize the release of any of their medical records that may be required to be reviewed for the purpose of reaching a decision on the external review.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2451 - Confidentiality requirements

PART IV. COMPLIANCE, PENALTIES, AND OTHER

REGULATORY MATTERS

§2451. Confidentiality requirements

A health insurance issuer shall annually certify in writing to the commissioner that the utilization review program of the health carrier or its designee complies with all applicable state and federal law establishing confidentiality and reporting requirements.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2452 - Regulations; preemption

§2452. Regulations; preemption

A. The commissioner may promulgate such rules and regulations as may be necessary or proper to carry out the provisions of this Chapter. Such rules and regulations shall be promulgated and adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. If at any time a provision of this Chapter is in conflict with federal law or regulations promulgated pursuant to federal law, such a provision shall be preempted only to the extent necessary to avoid direct conflict with such federal law or regulations. The commissioner shall, pursuant to rule or regulation promulgated and adopted in accordance with the Administrative Procedure Act, subsequently administer and enforce this Chapter in a manner that conforms to such federal law or regulations.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:2453 - Penalties; fines; cease and desist orders; grounds for suspension or revocation of licensure or certificate of authority

§2453. Penalties; fines; cease and desist orders; grounds for suspension or revocation of licensure or certificate of authority

A. Whenever the commissioner has reason to believe that any health insurance issuer, utilization review organization, or independent review organization is not in full compliance with the provisions of this Chapter, he shall notify such person in accordance and compliance with the Administrative Procedure Act, R.S. 49:950 et seq., and the commissioner shall, in accordance and compliance with such Act, issue and cause to be served an order requiring the health insurance issuer, utilization review organization, or independent review organization to cease and desist from any violation and order any one or more of the following:

(1) Payment of a monetary penalty of not more than five hundred dollars for each day that a determination was not made within the time frames established by this Chapter.

(2) Payment of a monetary penalty of not more than one thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of one hundred thousand dollars; however, if the health insurance issuer, utilization review organization, or independent review organization knew or reasonably should have known that it was in violation of this Chapter, the penalty shall be not more than twenty-five thousand dollars for each and every act or violation, but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period.

(3) Suspension or revocation of the license of the health insurance issuer's certificate of authority to operate in this state or the license of a utilization review organization, or withdrawal of the approval of the certification of an independent review organization if the health insurance issuer, utilization review organization, or independent review organization knew or reasonably should have known that it was in violation of this Chapter.

B. Any health insurance issuer, licensed utilization review organization, or certified independent review organization that violates a cease and desist order issued by the commissioner pursuant to this Chapter while such order is in effect shall be subject at the discretion of the commissioner to any one or more of the following:

(1) A monetary penalty of not more than twenty-five thousand dollars for each and every act or violation, not to exceed an aggregate of two hundred fifty thousand dollars.

(2) Suspension or revocation of the health insurance issuer's certificate of authority to operate in this state or the license of the utilization review organization or withdrawal of the approval of the certification of the independent review organization to operate in this state.

C. The commissioner may withdraw his approval of the certification of an independent review organization, or the commissioner may suspend or revoke the license of an utilization review organization or the authorization of a health insurance issuer to act as an utilization review organization. In lieu of such withdrawal of approval of its certification as an independent review organization, the suspension or revocation of a license of an utilization review organization, or revocation of a health insurance issuer's authority to act as an utilization review organization, a fine may be imposed for each separate violation, not to exceed five thousand dollars per violation, or twenty-five thousand dollars in the aggregate, if the commissioner finds that the utilization review organization or the health insurance issuer acting as an utilization review organization or the independent review organization has either:

(1) Used such method or practice that constitute an unfair trade practice, pursuant to Part IV of Chapter 7 of this Title, R.S. 22:1961 et seq., or that such conduct of its business renders determinations in this state made pursuant to this Chapter hazardous or injurious to covered persons or the public.

(2) Failed to comply with any provision of this Chapter.

D. An aggrieved party affected by the commissioner's decision, act, or order may demand a hearing in accordance with Chapter 12 of this Title, R.S. 22:2191 et seq.

E. Whenever the commissioner believes, from evidence satisfactory to him, that any utilization review organization, health insurance issuer acting as a utilization review organization, or independent review organization is violating or is about to violate any provision of this Chapter or any order or requirement of the commissioner issued or promulgated pursuant to authority granted to the commissioner by any provision of this Code or by law, he may bring an action in the District Court for the Nineteenth Judicial District, Baton Rouge, Louisiana, against such utilization review organization, health insurance issuer acting as a utilization review organization, or independent review organization to enjoin such utilization review organization, health insurance issuer acting as a utilization review organization, or independent review organization from continuing such violation or engaging therein or doing any act in furtherance thereof. In any such action, an order or judgment may be entered awarding such preliminary or final injunction as is proper.

Acts 2013, No. 326, §1, eff. Jan. 1, 2015.



RS 22:3001 - Redesignated as R.S. 22:451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3001. Redesignated as R.S. 22:451 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3002 - Redesignated as R.S. 22:452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3002. Redesignated as R.S. 22:452 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3003 - Redesignated as R.S. 22:453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3003. Redesignated as R.S. 22:453 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3004 - Redesignated as R.S. 22:454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3004. Redesignated as R.S. 22:454 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3005 - Redesignated as R.S. 22:455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3005. Redesignated as R.S. 22:455 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3006 - Redesignated as R.S. 22:456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3006. Redesignated as R.S. 22:456 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3007 - Redesignated as R.S. 22:457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3007. Redesignated as R.S. 22:457 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3008 - Redesignated as R.S. 22:458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3008. Redesignated as R.S. 22:458 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3009 - Redesignated as R.S. 22:459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3009. Redesignated as R.S. 22:459 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3010 - Redesignated as R.S. 22:460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3010. Redesignated as R.S. 22:460 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3011 - Redesignated as R.S. 22:461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3011. Redesignated as R.S. 22:461 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3012 - Redesignated as R.S. 22:462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3012. Redesignated as R.S. 22:462 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3013 - Redesignated as R.S. 22:463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3013. Redesignated as R.S. 22:463 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3014 - Redesignated as R.S. 22:464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3014. Redesignated as R.S. 22:464 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3015 - Redesignated as R.S. 22:465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3015. Redesignated as R.S. 22:465 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3016 - Redesignated as R.S. 22:466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3016. Redesignated as R.S. 22:466 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3017 - Redesignated as R.S. 22:467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3017. Redesignated as R.S. 22:467 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3018 - Redesignated as R.S. 22:468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3018. Redesignated as R.S. 22:468 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3018.1 - Redesignated as R.S. 22:469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3018.1. Redesignated as R.S. 22:469 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3021 - Redesignated as R.S. 22:2181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3021. Redesignated as R.S. 22:2181 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3022 - Redesignated as R.S. 22:2182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3022. Redesignated as R.S. 22:2182 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3031 - Redesignated as R.S. 22:1641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3031. Redesignated as R.S. 22:1641 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3032 - Redesignated as R.S. 22:1642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3032. Redesignated as R.S. 22:1642 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3033 - Redesignated as R.S. 22:1643 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3033. Redesignated as R.S. 22:1643 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3034 - Redesignated as R.S. 22:1644 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3034. Redesignated as R.S. 22:1644 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3035 - Redesignated as R.S. 22:1645 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3035. Redesignated as R.S. 22:1645 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3036 - Redesignated as R.S. 22:1646 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3036. Redesignated as R.S. 22:1646 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3037 - Redesignated as R.S. 22:1647 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3037. Redesignated as R.S. 22:1647 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3038 - Redesignated as R.S. 22:1648 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3038. Redesignated as R.S. 22:1648 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3039 - Redesignated as R.S. 22:1649 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3039. Redesignated as R.S. 22:1649 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3040 - Redesignated as R.S. 22:1650 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3040. Redesignated as R.S. 22:1650 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3041 - Redesignated as R.S. 22:1651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3041. Redesignated as R.S. 22:1651 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3042 - Redesignated as R.S. 22:1652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3042. Redesignated as R.S. 22:1652 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3043 - Redesignated as R.S. 22:1653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3043. Redesignated as R.S. 22:1653 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3044 - Redesignated as R.S. 22:1654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3044. Redesignated as R.S. 22:1654 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3045 - Redesignated as R.S. 22:1655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3045. Redesignated as R.S. 22:1655 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3046 - Redesignated as R.S. 22:1656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3046. Redesignated as R.S. 22:1656 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3051 - Redesignated as R.S. 22:1591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3051. Redesignated as R.S. 22:1591 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3052 - Redesignated as R.S. 22:1592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3052. Redesignated as R.S. 22:1592 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3053 - Redesignated as R.S. 22:1593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3053. Redesignated as R.S. 22:1593 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3053.1 - Redesignated as R.S. 22:1594 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3053.1. Redesignated as R.S. 22:1594 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3054 - Redesignated as R.S. 22:1595 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3054. Redesignated as R.S. 22:1595 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3055 - Redesignated as R.S. 22:1596 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3055. Redesignated as R.S. 22:1596 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3056 - Redesignated as R.S. 22:1597 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3056. Redesignated as R.S. 22:1597 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3057 - Redesignated as R.S. 22:1598 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3057. Redesignated as R.S. 22:1598 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3058 - Redesignated as R.S. 22:1599 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3058. Redesignated as R.S. 22:1599 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3059 - Redesignated as R.S. 22:1600 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3059. Redesignated as R.S. 22:1600 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3060 - Redesignated as R.S. 22:1601 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3060. Redesignated as R.S. 22:1601 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3061 - Redesignated as R.S. 22:1602 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3061. Redesignated as R.S. 22:1602 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3062 - Redesignated as R.S. 22:1603 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3062. Redesignated as R.S. 22:1603 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3063 - Redesignated as R.S. 22:1604 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3063. Redesignated as R.S. 22:1604 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3065 - Redesignated as R.S. 22:1605 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3065. Redesignated as R.S. 22:1605 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3070 - Redesignated as R.S. 22:1121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3070. Redesignated as R.S. 22:1121 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3071 - Redesignated as R.S. 22:1122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3071. Redesignated as R.S. 22:1122 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3072 - Redesignated as R.S. 22:1123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3072. Redesignated as R.S. 22:1123 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3073 - Redesignated as R.S. 22:1124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3073. Redesignated as R.S. 22:1124 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3074 - Redesignated as R.S. 22:1125 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3074. Redesignated as R.S. 22:1125 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3075 - Redesignated as R.S. 22:1126 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3075. Redesignated as R.S. 22:1126 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3076 - Redesignated as R.S. 22:1127 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3076. Redesignated as R.S. 22:1127 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3077 - Redesignated as R.S. 22:1128 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3077. Redesignated as R.S. 22:1128 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3078 - Redesignated as R.S. 22:1129 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3078. Redesignated as R.S. 22:1129 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3079 - Redesignated as R.S. 22:1130 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3079. Redesignated as R.S. 22:1130 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3080 - Redesignated as R.S. 22:1131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3080. Redesignated as R.S. 22:1131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3081 - Redesignated as R.S. 22:1132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3081. Redesignated as R.S. 22:1132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3082 - Redesignated as R.S. 22:1133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3082. Redesignated as R.S. 22:1133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3083 - Redesignated as R.S. 22:1134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3083. Redesignated as R.S. 22:1134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3084 - Redesignated as R.S. 22:1135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3084. Redesignated as R.S. 22:1135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3085 - Redesignated as R.S. 22:1136 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3085. Redesignated as R.S. 22:1136 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3086 - Redesignated as R.S. 22:1137 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3086. Redesignated as R.S. 22:1137 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3087 - Redesignated as R.S. 22:1138 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3087. Redesignated as R.S. 22:1138 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3088 - Redesignated as R.S. 22:1139 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3088. Redesignated as R.S. 22:1139 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3089 - Redesignated as R.S. 22:1140 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3089. Redesignated as R.S. 22:1140 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3090 - Redesignated as R.S. 22:1141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3090. Redesignated as R.S. 22:1141 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3091 - Redesignated as R.S. 22:1142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3091. Redesignated as R.S. 22:1142 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3092 - Redesignated as R.S. 22:1143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3092. Redesignated as R.S. 22:1143 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3101 - Redesignated as R.S. 22:1241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3101. Redesignated as R.S. 22:1241 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3102 - Redesignated as R.S. 22:1243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3102. Redesignated as R.S. 22:1243 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3103 - Redesignated as R.S. 22:1244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3103. Redesignated as R.S. 22:1244 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3104 - Redesignated as R.S. 22:1245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3104. Redesignated as R.S. 22:1245 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3105 - Redesignated as R.S. 22:1246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3105. Redesignated as R.S. 22:1246 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3106 - Redesignated as R.S. 22:1247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3106. Redesignated as R.S. 22:1247 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3107 - Redesignated as R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3107. Redesignated as R.S. 22:1248 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3108 - Redesignated as R.S. 22:1249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3108. Redesignated as R.S. 22:1249 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3109 - Redesignated as R.S. 22:1250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3109. Redesignated as R.S. 22:1250 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3110 - Redesignated as R.S. 22:1251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3110. Redesignated as R.S. 22:1251 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3111 - Redesignated as R.S. 22:1252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3111. Redesignated as R.S. 22:1252 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3112 - Redesignated as R.S. 22:1242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3112. Redesignated as R.S. 22:1242 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3201 - Redesignated as R.S. 22:2131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3201. Redesignated as R.S. 22:2131 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3202 - Redesignated as R.S. 22:2132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3202. Redesignated as R.S. 22:2132 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3203 - Redesignated as R.S. 22:2133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3203. Redesignated as R.S. 22:2133 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3204 - Redesignated as R.S. 22:2134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3204. Redesignated as R.S. 22:2134 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3205 - Redesignated as R.S. 22:2135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3205. Redesignated as R.S. 22:2135 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3301 - Redesignated as R.S. 22:2361 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3301. Redesignated as R.S. 22:2361 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3302 - Redesignated as R.S. 22:2362 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3302. Redesignated as R.S. 22:2362 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3303 - Redesignated as R.S. 22:2363 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3303. Redesignated as R.S. 22:2363 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3304 - Redesignated as R.S. 22:2364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3304. Redesignated as R.S. 22:2364 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3305 - Redesignated as R.S. 22:2365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3305. Redesignated as R.S. 22:2365 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3306 - Redesignated as R.S. 22:2366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3306. Redesignated as R.S. 22:2366 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3307 - Redesignated as R.S. 22:2367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3307. Redesignated as R.S. 22:2367 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3308 - Redesignated as R.S. 22:2368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3308. Redesignated as R.S. 22:2368 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3309 - Redesignated as R.S. 22:2369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3309. Redesignated as R.S. 22:2369 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3310 - Redesignated as R.S. 22:2370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3310. Redesignated as R.S. 22:2370 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.



RS 22:3311 - Redesignated as R.S. 22:2371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.

§3311. Redesignated as R.S. 22:2371 by Acts 2008, No. 415, §1, eff. Jan. 1, 2009.






TITLE 23 - Labor and Worker's Compensation

RS 23:1 - Louisiana Workforce Commission established; purpose; definitions

TITLE 23

LABOR AND WORKER'S COMPENSATION

CHAPTER 1. LOUISIANA WORKFORCE COMMISSION

PART I. ESTABLISHMENT, POWERS, AND DUTIES

§1. Louisiana Workforce Commission established; purpose; definitions

A. The Louisiana Workforce Commission is hereby created and established to operate an integrated workforce development delivery system in this state, in particular through the integration of job training, employment and employment-related education and training programs, vocational rehabilitation services, independent living services, and blind services programs, and to administer the state's unemployment and workers' compensation programs. The duties of this commission shall be exercised and discharged under the supervision and direction of the executive director. He shall have charge of the administration and enforcement of all laws, rules, policies, and regulations, which it is the duty of the commission to administer and enforce, and shall direct all inspections and investigations, except as otherwise provided by law.

B. The commission shall meet the needs of all of the following:

(1) The employers of this state for the development of a highly skilled and productive workforce.

(2) The workers of this state for education, skills training, and labor market information to enhance their employability, earnings, and standard of living.

(3) The people of this state for a smooth and effective transition into the workforce, particularly persons receiving public assistance, displaced homemakers, displaced workers, adults with limited literacy skills, individuals with disabilities, and students moving from school to work.

(4) The communities of this state for programs that create jobs, attract employers, and encourage business expansion and retention.

(5) The taxpayers of this state for the efficient and effective expenditure of tax revenues for workforce development.

(6) Individuals of this state with disabilities for vocational rehabilitation, independent living services, and blind services under the Rehabilitation Act and the Randolph-Sheppard Act.

C. As used in this Title, unless the context clearly indicates otherwise, the following terms shall be defined as follows:

(1) "Commission" means the Louisiana Workforce Commission.

(2) "Council" means the Louisiana Workforce Investment Council.

(3) "Executive director" means the executive director of the commission.

Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2003, No. 933, §2; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:2 - Domicile of commission

§2. Domicile of commission

The domicile of the Louisiana Workforce Commission shall be at Baton Rouge.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:3 - Employees; performance evaluations; salaries and expenses

§3. Employees; performance evaluations; salaries and expenses

The executive director shall, with the consent of the governor, appoint such assistants, such heads of divisions or bureaus, and such inspectors, statisticians, accountants, attorneys, and other employees as may be deemed necessary for the exercise of the powers and the performance of the duties of the commission. The executive director or a person designated by him shall develop a system of annual performance evaluations for all officers and employees of the commission based on measurable job tasks. The salaries of such officers and employees of the commission shall be fixed by the executive director, with the approval of the governor. All officers and employees of the commission shall receive from the state their necessary and actual expenses while traveling on the business of the commission, either within or without the state.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:4 - Divisions of the commission

§4. Divisions of the commission

In addition to divisions, bureaus, boards, and commissions established within the commission by law, the executive director, with the approval of the governor, may establish any division or bureau deemed advisable for the administration or enforcement of any law with which he is charged. The executive director may combine or consolidate the activities of two or more divisions or bureaus of the commission, or provide for the establishment of any other when such action is deemed advisable for the more efficient and economical administration of the work and duties of the commission.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:5 - Right of entry

§5. Right of entry

The executive director and his authorized representatives may enter any place of employment at any reasonable time for the purpose of collecting facts and statistics relating to the employment of workers, and of making inspections for the proper enforcement of all labor laws. No employer or owner shall refuse to admit the executive director or his authorized representatives to any place of employment.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:6 - Powers and duties

§6. Powers and duties

In addition to any other powers and duties which may be conferred upon the executive director by law, he shall:

(1) To the extent feasible under federal law, integrate the administration and functions of the programs under the authority of the commission to achieve efficient and effective delivery of services.

(2) Administer each program and implement corresponding federal and state legislation consolidated under the authority of the commission in this Title and other applicable state law.

(3) Determine the organization and procedural methods of the commission in accordance with applicable state and federal laws.

(4) Delegate authority to persons appointed under this Title as is reasonable and proper for the effective administration of the office of workforce development.

(5) Bond any person who handles money or signs checks for the office of workforce development.

(6) Implement workforce training and services policies and programs consistent with recommendations from the council and as approved by the governor.

(7) Coordinate with affected state agencies and workforce development entities the integration of the delivery of all education, training, employment, apprenticeship, and related programs to assure the efficient and effective provision of these services.

(8) Develop interagency agreements for service integration.

(9) Serve as an advocate at the state and federal levels for local workforce investment boards.

(10) Contract with local workforce investment boards for program planning and service delivery.

(11) Provide training and professional development services for the office of workforce development staff, local workforce investment boards, and the staff of those boards.

(12) Collect, collate, and publish statistical and other information relating to employment conditions of workers, and make public such reports as in his judgment he may deem necessary, including printing of commission laws, rules, and regulations or other legal publications as would be helpful to any person affected by such laws, rules, and regulations. The executive director shall make such publications available for a fee, not to exceed the basic printing, mailing, and handling costs plus twenty percent of any such publication and same shall be retained and disbursed by the executive director. This fee shall be excluded when furnishing mandatory issues to governmental agencies. Further, such publications may be made available electronically either for or without such a fee.

(13) Enforce all labor laws.

(14) Do all in his power to promote the voluntary conciliation of disputes between employers and employees to avoid the necessity of resorting to discriminations and legal proceedings in matters of employment. The executive director shall designate a deputy for the purpose of executing these provisions and may detail other deputies as his assistants.

(15) Designate an existing senior-level staff member of the Louisiana Workforce Commission to serve as liaison to the Board of Elementary and Secondary Education, the Department of Education, the Board of Regents, and the postsecondary education management boards to facilitate the identification of regional and statewide workforce needs and work-based educational and training opportunities and ensure coordination in the delivery of career and technical education across all educational agencies and institutions.

Amended by Acts 1950, No. 283, §1; Acts 1974, No. 297, §1; Acts 2001, No. 1032, §9; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2009, No. 257, §2, eff. July 1, 2009.



RS 23:7 - Access to books, accounts, records, etc.

§7. Access to books, accounts, records, etc.

The executive director or any duly authorized representative of the commission shall, for the purpose of examination, have access to and the right to copy any book, account, record, payroll, paper, or document relating to the employment of workers.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:8 - Rulemaking power

§8. Rulemaking power

A. The executive director may make and prescribe reasonable rules and regulations for the use of safety devices, safeguards, and other protective means for the prevention of accidents and for protection against industrial or occupational diseases in places of employment. He may issue general orders applicable to employers and employees, for the enforcement of such rules and regulations, or other provisions of law.

B. Before any rule or regulation or general order is adopted, amended, or repealed, a public hearing shall be given. Not less than ten days before the hearing, a notice thereof shall be published in such newspapers as the executive director may prescribe. These rules and regulations shall be promptly published in such manner as the executive director, with the approval of the governor, shall deem desirable and shall take effect thirty days after their publication or at such later time as the executive director may fix.

C. Rules, regulations, or general orders relating to the installation of safety devices or other safeguards, and the use thereof, shall conform to approved practices in the industries and places of employment involved, or in industries and places of employment similar in character to those involved. The employer who is required to install a safety device, safeguard, or other means of protection may use and employ any device that is recognized, used, approved, and found effective by the best practice in the same or similar industry or places of employment; and the employer shall not be limited to the selection and use of any particular make or type of device or safeguard.

D. The publications herein directed or authorized shall be in newspapers published in the parishes where the industries or places of employment affected are located.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:9 - Application to the courts for aid

§9. Application to the courts for aid

The executive director may apply to a court of competent jurisdiction for aid in enforcement of all labor laws, rules, regulations, and lawful orders, and the court shall have jurisdiction to grant aid and equitable relief in such cases subject to the right of appeal by the party aggrieved.

Amended by Acts 1950, No. 278, §1; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:10 - Court review

§10. Court review

From any rule, regulation, or general order of the executive director an aggrieved party has the right to apply for relief to any court of competent jurisdiction and to institute appropriate legal proceedings to review such rule, regulation, or general order within thirty days from the date of the issuance thereof. The enforcement of such rule, regulation, or general order may be suspended by the court, at its discretion, during the pendency of the proceedings. All such cases shall be heard summarily by the court, and all appeals from judgments rendered therein shall be preference cases and shall be given the same priority and preference as cases in which the state is a party.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:11 - Power of executive director as to witnesses

§11. Power of executive director as to witnesses

A. The executive director or any authorized representative of the commission may administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses, and the production of papers, books, records, accounts, documents, and testimony, as in civil proceedings. Service of subpoena may be made by either the executive director or his designee or by the same parish officers as in civil proceedings.

B. In case of failure of any person to comply with any order of the executive director or any subpoena lawfully issued, or on the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated, it is the duty of any court of competent jurisdiction, on application of the executive director or of any representative of the commission, to compel obedience by attachment proceedings for contempt.

Acts 1993, No. 612, §1, eff. June 15, 1993; Acts 2001, No. 1032, §9; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:12 - Electronic digitized records; microfilm or microfiche records

§12. Electronic digitized records; microfilm or microfiche records

The commission may utilize an imaging or electronic digitizing process capable of reproducing an unalterable image of the original source document, or any appropriate form of the microphotographic process, for recordation, filing, processing, and preservation of any records, forms, information, statements, transcriptions of proceedings, transcriptions of records, electronic recordings, letters, memoranda, and other documents and reports to maintain efficient management and processing of records and to conserve storage space in administration of this Title.

Acts 1997, No. 22, §1, eff. May 15, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:13 - Employers' duty as to safety

§13. Employers' duty as to safety

Every employer shall furnish employment which shall be reasonably safe for the employees therein. They shall furnish and use safety devices and safeguards, shall adopt and use methods and processes reasonably adequate to render such employment and the place of employment safe in accordance with the accepted and approved practice in such or similar industry or places of employment considering the normal hazard of such employment, and shall do every other thing reasonably necessary to protect the life, health, safety and welfare of such employees. Nothing in this Section shall apply to employment in private domestic service or to agricultural field occupations.



RS 23:14 - Employers to furnish information; keeping of records

§14. Employers to furnish information; keeping of records

A. Every employer shall furnish to the commission all information which the executive director or his representative may require. Every employer shall make true and specific answers to all questions submitted by the commission, orally or in writing, as required by the commission.

B. Every employer shall keep a true and accurate record of the name, address, and occupation of each person employed by him, of the daily and weekly hours worked by, and of the wages paid each pay period to each employee. These records shall be kept on file for at least one year after the date of the record.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:15 - Posting of labor laws

§15. Posting of labor laws

Every employer shall keep conspicuously posted in or about the premises wherein any worker is employed, a printed copy or abstract of those labor laws which the executive director may designate, in a form to be furnished by the executive director.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:16 - Penalties

§16. Penalties

Any employer, employee, owner, or other person who violates any provisions of this Part, or fails or refuses to perform any duty lawfully enjoined within the time prescribed by the executive director or his authorized representative, for which no penalty has been specifically provided, or who fails, neglects, or refuses to obey within a reasonable time any lawful order given or made by the executive director or his authorized representative, or any judgment or decree made by any court, in connection with the provisions of this Part, on conviction, shall be fined not exceeding five hundred dollars for each offense, at the discretion of the court.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:17 - Integration of workforce development programs

§17. Integration of workforce development programs

A. All job-training, employment, vocational rehabilitation services, independent living and blind services programs, and employment-related educational programs and functions, along with any federal, state, and local revenues that fund them, shall be integrated into the workforce development delivery system to the extent feasible, as determined by the executive director, under the authority of the commission through its office of workforce development, and all departments and agencies in which these programs are funded or operated shall cooperate with the commission to promptly effect this integration.

B. If monies are appropriated by the legislature to conduct a workforce facility condition assessment, service market data study/location analysis, and master plan, the executive director shall transfer such monies to the Louisiana Community and Technical College System to conduct such workforce facility condition assessment, service market data study/location analysis, and master plan to maximize the delivery of workforce training and services throughout the state.

Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:18 - Client accessibility

§18. Client accessibility

The executive director shall, to the maximum extent practicable under law, develop a uniform, statewide client application and enrollment process to determine an applicant's eligibility for workforce training and services funded through the office of workforce development.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:19 - Delegation of functions

§19. Delegation of functions

The executive director shall, to the extent allowed under state or federal law, delegate all or part of the administration of a program integrated pursuant to R.S. 23:17 that is eligible for block grant funding to a local workforce investment board in an area in which a board has been certified and a local plan approved by the governor, or to another appropriate state or local entity in an area in which a local workforce investment board has not been certified and a local plan approved by the governor.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:20 - State and local planning process; local workforce investment boards

§20. State and local planning process; local workforce investment boards

The executive director shall design and implement a state and local planning process for workforce training and services, including the certification of business/career solution centers and the chartering of local workforce investment boards, provided through the programs under the jurisdiction of the office of workforce development.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:33 - Administration funding

§33. Administration funding

Unless superseded by federal law, the commission may use an amount not to exceed twenty percent of the amount of funds available to the commission for workforce training and services to implement state-level responsibilities, including administration, research and planning, system design and development, and training and technical assistance.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:34 - Block grants to local workforce development areas

§34. Block grants to local workforce development areas

A. The commission shall provide to the local workforce development areas in which local workforce investment boards have been certified and local plans approved by the governor, through a block grant process, funds available to the commission for workforce training and employment services, unless superseded by federal law. Administrative costs under this Subsection may not exceed ten percent of the total amount of funds available to the commission for block grants to carry out local workforce investment activities unless authorized by federal waiver.

B. Block grant funding under this Section shall not apply to programs for which governing laws or regulations do not permit the use of block grant funding, or to programs for which the use of block grant funding is not feasible, as determined by the executive director.

C. In the case of funds that are allocated to this state or regions of this state through the application of established formulas, the commission shall allocate amounts across the state using the same formula that was used to provide the funds to the state or that region unless an alternate formula is authorized pursuant to the Workforce Investment Act of 1998 (29 U.S.C. 2801), related regulations, or the laws or regulations governing the particular funding source.

D. In the case of funds that are not allocated by formula to this state or regions of this state, the commission shall develop a demand-driven approach that will equitably allocate funds among local workforce development areas throughout this state.

E. In each area of the state not designated as a local workforce development area or that has been so designated but in which a local workforce investment board has not been certified and a local plan approved by the governor, the executive director shall do each of the following:

(1) Provide workforce training and services in that area to the extent allowed by federal law.

(2) Specify an entity, which may be the commission, for the performance of employment services in that area.

F. Unless required pursuant to Section 134(a)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2801), or unless superseded by other state or federal law, at least eighty percent of the funds available to the commission for workforce training and services in an area shall be provided to the local workforce investment board under Subsection A of this Section, or in an area in which a local workforce investment board has not been certified and a local plan approved by the governor, to the entity specified by the executive director under Subsection E of this Section.

G. If a local workforce investment board has been certified and a local plan approved by the governor, the funds shall be provided through the block grant process described by this Section. Unless superseded by federal law, total administrative costs for local workforce training and services may not exceed ten percent of the funds allocated under this Subsection, whether the training and services are provided through a local workforce investment board or through the commission or other entity specified under Subsection E of this Section.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:41 - Louisiana state board of boiler inspector examiners

PART II. STATE BOARD OF BOILER

INSPECTOR EXAMINERS

§41. Louisiana state board of boiler inspector examiners

There is created and established as part of the Louisiana Workforce Commission, the Louisiana State Board of Boiler Inspector Examiners.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:42 - Membership of board

§42. Membership of board

This board shall consist of four members, one of whom shall be the chief inspector of the boiler inspection division, Louisiana Workforce Commission, and the other three shall be special inspectors holding commissions as inspectors of steam boilers issued by the Louisiana Workforce Commission.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:43 - Appointment; compensation

§43. Appointment; compensation

All members of the board of boiler inspector examiners, except the chief inspector, shall be appointed by the executive director, and shall serve at his pleasure, without compensation.

Acts 2012, No. 811, §6, eff. July 1, 2012.



RS 23:44 - Powers and duties

§44. Powers and duties

The board of boiler inspector examiners shall conduct written examinations for all persons desiring to secure certificates of competency and commissions as boiler inspectors in this state. These examinations shall be held at such times and places as may be designated by the board, and shall be designed to test the applicant's knowledge of the construction, installation, maintenance and repair of steam boilers and their appurtenances.



RS 23:45 - Examinations

§45. Examinations

These examinations shall be given by the board to persons to be employed by any company authorized to insure boilers against explosions in this state, or inspectors of steam boilers employed by the boiler inspection division of the Louisiana Workforce Commission. Applicants must have had not less than three years experience in the design, construction, or operation of high pressure boilers as mechanical engineer, steam engineer, boilermaker, or boiler inspector. Persons holding certificates of competency as inspectors of steam boilers for states or cities having a standard of examination substantially equal to that of this state, or certificates as inspectors of steam boilers from the National Board of Boiler and Pressure Vessel Inspectors, shall not be required to take the examination.

Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:46 - Certificate of competency and commission as boiler inspector; identification cards

§46. Certificate of competency and commission as boiler inspector; identification cards

A. Any person successfully passing the examination provided in R.S. 23:44 and 23:45 or who holds a certificate of competency as an inspector of boilers for a state or a city that has a standard of examination substantially equal to that of this state, or a certificate as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors, shall be certified to the executive director, who shall thereupon issue him a certificate of competency and commission as a boiler inspector and a concomitant identification card.

B. A fee of forty dollars shall be charged by the executive director for the issuance of the initial certificate of competency and commission along with an identification card denoting that the person whose name appears thereon has been issued such a certificate and is therefore a certified boiler inspector. A fee of twenty dollars shall be charged each year thereafter for renewal of the identification card.

C. The fees collected pursuant to this section shall be used to cover the cost of the printing, issuance and handling of said certificates of competency and commission and identification cards, and such fees shall be retained and disbursed by the executive director.

Amended by Acts 1974, No. 298, §1; Acts 1980, No. 484, §1.



RS 23:47 - Revocation of certificate and commission

§47. Revocation of certificate and commission

Any certificate of competency and commission as a boiler inspector may be revoked by the executive director for misconduct, or untrustworthiness on the part of the holder thereof, or for wilful falsification of any matter or statement contained in his application, or in any report prepared by him; but the holder of the certificate of competency and commission shall first be entitled to a hearing before the executive director to show cause why such certificate and commission should not be revoked.



RS 23:48 - Certificate of competency and commission and valid identification card required

§48. Certificate of competency and commission and valid identification card required

No person shall perform or attempt to perform the work or duties of a boiler inspector unless he possesses a certificate of competency and commission and a valid identification card signifying such possession.

Amended by Acts 1974, No. 298, §1.



RS 23:49 - Violations; penalty

§49. Violations; penalty

Whoever violates any of the provisions of this Part shall be fined not less than one hundred dollars nor more than two hundred and fifty dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 23:61 - Purpose

PART III. ADMINISTRATION OF COMMUNITY

ACTION AGENCIES

§61. Purpose

The provisions of this Part are intended to maximize community participation in the administration and implementation of programs designed to develop employment opportunities for individuals with low income and to ameliorate the impact of such income level on their physical and mental well-being. To accomplish this purpose, the legislature enacts this Part for the purpose of establishing a procedure for the designation of community action agencies; fixing the responsibilities of community action agencies; defining community action programs; and establishing a formula for the allocation of community service block grant funds.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982.



RS 23:62 - Definitions

§62. Definitions

As used in this Part:

(1) "Community action agency" means a public agency or private nonprofit corporation having authority under its charter or bylaws, or both, to administer community action programs, which has been designated as a community action agency by the parish governing authority.

(2) "Community action program" means a community based and operated program which provides services, assistance, and other activities of sufficient scope and size to give promise of progress toward the elimination of poverty in a community.

(3) "Low income" means a household income level established by the Louisiana Workforce Commission, after public hearings, below which an individual will be qualified for services delivered through a community action program.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982. Amended by Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:63 - Community action agency; appointment, responsibilities

§63. Community action agency; appointment, responsibilities

A. The parish governing authority, by resolution or ordinance, shall designate a community action agency to administer the applicable provisions of this Part and such designation shall be on an annual basis. Prior to making such designation, the parish governing authority shall conduct a public hearing, after giving public notice of its intention to designate an agency. The public hearing shall include an evaluation of the administrative and programmatic capabilities of the agency or agencies under consideration for designation as the community action agency for the area.

Prior to making such designation, the local governing authority shall consider the previous accomplishments of the agency or agencies under consideration for designation and the ability of each to conduct community action programs, including but not limited to the following service components designed to assist program participants to:

(1) Secure and retain meaningful employment.

(2) Attain an adequate education.

(3) Make better use of available income.

(4) Secure and maintain adequate housing.

(5) Undertake family planning consistent with personal and family goals, and religious and moral convictions.

(6) Obtain services for the prevention and treatment of habit forming chemicals and substances, and for rehabilitation services, where needed.

(7) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including health services, nutritious foods, housing, employment, and related assistance.

(8) Achieve greater participation in the affairs of the community.

(9) Be informed of and obtain income substitutes.

(10) Make more frequent and effective use of other programs, public and private, that offer services related to the purpose of this Part.

B. As may be determined necessary or at the request of a legislator or legislative delegation representing a district or districts in which the community action agency provides services, the Joint Legislative Committee on the Budget may direct the Louisiana Workforce Commission, the appropriate state funding agency, or the legislative fiscal office to conduct evaluations of community action agencies providing services under the provisions of this Part. Such evaluations may involve specific programs or encompass the entire range of activities, including administration, of any community action agency. Such evaluations shall be transmitted to the local governing authority, the appropriate legislative delegation, the commission, the Senate Committee on Local and Municipal Affairs, the House Committee on Municipal, Parochial and Cultural Affairs, and the Joint Legislative Committee on the Budget.

C. A community action agency shall:

(1) Compile information and data which reflects the needs of low income individuals in the geographical area served by the agency and identify the extent to which those needs are unmet by public and private agencies serving the area.

(2) Develop and implement programs and projects designed to serve unmet needs of individuals with low income and provide for maximum feasible participation in these programs and projects by eligible individuals.

(3) Establish procedures and adopt rules which enable area residents to influence the characters of services provided by community action agencies.

(4) Join with and encourage private organizations to undertake activities in support of the community action program that will result in additional use of private resources and capabilities in accomplishing the purposes of this Part.

(5) Provide technical assistance to public and private agencies engaged in activities related to the community action program to enable them to seek out, secure, and administer public and private funds available for their activities.

(6) Provide other services that are determined by the Louisiana Workforce Commission to be consistent with the purposes of this Part. The department shall establish these requirements in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

D. Each community action agency must prepare and submit annually to the Louisiana Workforce Commission, the Senate Committee on Local and Municipal Affairs, the House Committee on Municipal, Parochial and Cultural Affairs, and the Joint Legislative Committee on the Budget, not later than sixty days prior to the end of the applicable fiscal year period used by the community action agency, a budget document which shall present a complete financial plan for the ensuing fiscal year period which has been approved and adopted by the community action agency's governing board. The chief administrative officer of the community action agency shall be responsible for the preparation of the budget document, which shall include at a minimum the following:

(1) A budget message signed by the chief administrative officer which shall present a summary description of the proposed financial plan, policies, and objectives.

(2) A detailed and comprehensive breakdown of all programs administered, estimates of all grants and funds received, estimates of expenditures itemized by function and object, administrative costs incurred, and contractual services secured, all reported for both the current and succeeding fiscal year periods. The budget document shall also include a complete listing of all employees and their classifications and salary levels, including any related fringe benefits.

E. The Louisiana Workforce Commission or the appropriate funding agency shall impose, by rules and regulations, such requirements and restrictions upon the execution of community action agency budgets which provide for sound fiscal management, internal controls, budgetary compliance, and overall fiscal accountability. These shall, at a minimum, provide for quarterly reporting of actual revenue receipts and expenditures, new or supplementary grants of funds, and all other deviations from the original budget submission. The departments shall report to the Senate Committee on Local and Municipal Affairs, the House Committee on Municipal, Parochial and Cultural Affairs, and the Joint Legislative Committee on the Budget instances identified wherein a community action agency's operations have not complied with the requirements of this Section.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982; Acts 1985, No. 993, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:64 - Repealed by Acts 1994, 3rd Ex. Sess., No. 54, 2, eff. August 1, 1994.

§64. Repealed by Acts 1994, 3rd Ex. Sess., No. 54, §2, eff. August 1, 1994.



RS 23:64.1 - Governing board

§64.1. Governing board

A. Each community action agency or private nonprofit organization shall administer its programs through a governing board which shall consist of from fifteen to thirty-one members who shall be selected by the community action agency or private nonprofit organization. Each board will be constituted so as to assure that:

(1) One-third of the members of the board shall be elected public officials currently holding office in the geographical area to be served by the community action agency. If the number of elected public officials available and willing to serve is less than the one-third requirement, appointed public officials may be used to meet this requirement. Duly appointed members may designate an individual to represent them on the board by properly notifying the local community action agency of such designation.

(2) At least one-third of the members of the governing board shall be individuals with low income who reside in the area to be served by the agency, or representatives of those individuals. Persons representing individuals with low income need not themselves have incomes below the level established by the Louisiana Workforce Commission for purposes of this Part; however, these representatives must reside in the same geographic area as the individuals they represent and must be chosen in accordance with democratic selection procedures adequate to assure that they are representatives of the poor in the area served.

(3) The remaining members of the board shall be officials or members, or their designees, of public agencies, business, labor, industry, religious, welfare, education, or other major groups or interests in the community to be served.

B. Each local governing authority or public agency designated as a community action agency shall establish an advisory board, with advisory powers only, that shall consist of fifteen to thirty-one members which shall be constituted to assure that:

(1) At least one-third of the members are persons chosen from the area served in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; or

(2) Low-income citizens shall participate in the planning, administration, and evaluation of projects funded by the community action agency in accordance with a mechanism established by the Louisiana Workforce Commission.

C. The terms of board members selected in Paragraph (1) of Subsection A of this Section shall coincide with the term of their elected office. The terms of all other board members shall be no more than five years and they shall serve no more than two consecutive terms without serving an inactive year. Notwithstanding any other provision of law to the contrary, the term on any elected official serving on the board shall coincide with his term of office regardless of whether such terms are consecutive.

D. The governing boards of a community action agency or private nonprofit organizations shall have the power to appoint a person to the senior staff position; to determine fiscal and program policies; to approve all rules and procedure; and to assure compliance with all conditions of this Part which relate to their responsibilities. Such actions shall be consistent with the policies promulgated by the Louisiana Workforce Commission for the administration of this Part. If the designated community action agency is the local governing authority, the community action agency advisory board shall have no powers as outlined in this Subsection other than advisory to the community action agency.

E. An entity designated as a community action agency shall be considered a private, nonprofit organization unless it establishes otherwise by October 1, 1994 or upon its initial designation if such occurs after such date.

Acts 1994, 3rd Ex. Sess., No. 54, §1, eff. Aug. 1, 1994; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:65 - Financial assistance

§65. Financial assistance

A.(1) The Louisiana Workforce Commission shall allocate not less than ninety percent of the annual allocations of funds available under the Community Services Block Grant to:

(a) Political subdivisions.

(b) Community action agencies.

(c) Nonprofit private community organizations which meet the same board requirements current community action agencies must meet.

(d) Migrant or seasonal farm workers' organizations.

(2) In designating nonprofit private community organizations for grants, the Louisiana Workforce Commission shall give special consideration to any previous federal or state recognized community action agency.

B. The Louisiana Workforce Commission shall not expend more than five percent of the total annual allocation to the state under the Community Services Block Grant for administrative purposes. The remaining five percent shall be used for discretionary purposes as determined by the executive director.

C. The Louisiana Workforce Commission shall establish an equitable formula for the allocation and distribution of the allotted funds. Such formula shall be available to each parish within the state which is deemed eligible as determined by this Part and the Omnibus Budget Reconciliation Act of 1981, P.L. 97-35.

Added by Acts 1982, No. 818, §1, eff. Aug. 4, 1982; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:66 - Louisiana Workforce Commission, administrative rules

§66. Louisiana Workforce Commission, administrative rules

A. The Louisiana Workforce Commission may adopt rules consistent with the purpose of this Part not specifically covered in this Part. Such rules shall be made and promulgated in accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq. If the administration of Community Services Block Grant funds is transferred to another department, the responsibilities and authorities of the Louisiana Workforce Commission in this Part shall likewise transfer to that department.

B. The Louisiana Workforce Commission shall adopt rules to ensure that the governing authority of any agency or group associated with or funded through a community action agency in the city of New Orleans shall utilize a democratic process in the selection of the members of the governing authority of such agency or group.

Acts 1988, No. 305, §1, eff. July 7, 1988; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, 1st Ex. Sess., No. 40, §1.



RS 23:67 - Repealed by Acts 1994, 3rd Ex. Sess., No. 54, 2, eff. August 1, 1994.

§67. Repealed by Acts 1994, 3rd Ex. Sess., No. 54, §2, eff. August 1, 1994.



RS 23:71 - Legislative intent and public policy

PART IV. COMPREHENSIVE LABOR MARKET

INFORMATION SYSTEM

§71. Legislative intent and public policy

A. The legislature finds and declares that in order for our state government to make better policy decisions in the focus and expenditure of public funds for workforce development, it must have a complete picture of our labor market, including information on the state's present needs, expert projections on future needs, and objective, statistically-based evaluations of programs currently in operation to satisfy such needs. This can best be accomplished by developing an accessible and comprehensive information system on available education and training programs.

B. The legislature also finds and declares that in order for the state's citizens, both businesses and individuals, to make better decisions in the expenditure of their private funds, they must have access to information on the present needs of the labor market, expert projections on future needs, and objective, statistically-based evaluations of programs currently in operation to satisfy such needs. This also can best be accomplished by developing accessible and comprehensive information on available education and training programs.

C. The legislature further finds and declares that it is the state's policy and goal to enable and encourage local workforce investment boards to make better policy and assessments, to better coordinate programs, and to better determine whether their programs are fulfilling program requirements and local employment needs.

D. The legislature therefore enacts this Part to create a comprehensive labor market information system to serve the needs of both our policymakers and our citizens in making workforce development and preparation decisions.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:72 - Definitions

§72. Definitions

For purposes of this Part, the following terms shall have the following meanings ascribed to them:

(1) "Commission" shall mean the Louisiana Workforce Commission as provided in R.S. 23:1.

(2) "Conference" shall mean the Occupational Forecasting Conference as provided in R.S. 23:76.

(3) "Council" shall mean the Louisiana Workforce Investment Council as provided in R.S. 23:2042.

(4) "System" shall mean the comprehensive information system as provided in R.S. 23:73.

(5) "Workforce development activity" shall mean any program, service, or activity that involves workforce preparation or vocational skills training. It shall also include any program, service, or activity that tends to improve an individual's employment opportunities such as basic education, academic education, vocational, technical, or occupational education, job readiness training, and job search training.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:73 - Comprehensive labor market information system

§73. Comprehensive labor market information system

A.(1) The council shall advise and direct on the development and content of a comprehensive labor market information system. The information provided, to the extent practicable, shall reflect the state's overall training and education effort. The system shall contain the following major components:

(a) A comprehensive system of consumer information on employment and training opportunities, continually updated and readily available in a user-friendly format.

(b) A report card or objective factual performance information about existing workforce development activities, continually updated and readily available in a user-friendly format.

(c) An information system on projected workforce growth and job growth and demand statewide and by geographic regions, periodically updated and readily available in a user-friendly format.

(d) An automated job-matching information system that is accessible to employers, job seekers, and other users via the Internet, and that includes at a minimum the following:

(i) Skill match information, including skill gap analysis; resume creations; job order creation; skill tests; job search by area, employer type, and employer name; and training provider linkage.

(ii) Job market information based on surveys, including local, state, regional, national, and international occupational and job availability information.

(iii) Service provider information, including education and training providers, child care facilities and related information, health and social service agencies, and other providers of services that would be useful to job seekers.

(2) The council, in consultation with affected departments and offices, shall require modification of existing general purpose and program data systems to ensure that an appropriate workforce development component is included in the design, implementation, and reporting of such systems in order to fulfill the information requirements of this Part.

B. The council shall supervise and control the system. It shall provide by rule for uniform definitions to be used in the system, for comparative information elements to be contained in the system, for procedures for record linkages, for elements of information required to be reported, for requirements on aggregation for data release, and for any other matter necessary to effectuate the provisions of this Part.

C. The council shall designate the commission as the agency to coordinate the development and implementation of the system and to maintain the system. In the development and maintenance of the system, the commission may use existing data collection systems operated by it, and to the extent appropriate, establish electronic linkages to access data in the management information systems operated by other departments or offices of state government. It shall be readily available for public access through a variety of media, including the Internet.

D. The system shall provide the council and commission with information relevant to policymaking and to provide other agencies and policymakers and citizens with information relevant to program management, administration, and effectiveness with respect to employment opportunities and training. To accomplish such purpose, the system may have several application layers giving a different kind of user access to the same database. Each application layer shall be tailored to the special needs and abilities of the category of persons to whom it was designed to provide information.

E.(1) All public officers, departments, agencies, offices, and authorities of the state and its political subdivisions shall provide such assistance and data as will enable such system to fulfill its purpose.

NOTE: Paragraph (2) eff. until one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept. See Acts 2013, No. 384, §§1 and 9.

(2) The public entities whose data and assistance shall be considered necessary for the system to fulfill its purpose shall include the commission and the Departments of Economic Development, Education, Health and Hospitals, Public Safety and Corrections, Social Services, and Veterans Affairs, and in the governor's office, the Offices of Elderly Affairs, Lifelong Learning, Women's Services, and Workforce Development, and the State Board of Elementary and Secondary Education, and the Board of Regents and any other public entity the commission deems necessary.

NOTE: Paragraph (2) as amended by Acts 2013, No. 384, §1, eff. if one or more of the 20 depts. of the executive branch is abolished or if a const. amend. is adopted authorizing the creation of an additional dept.

(2) The public entities whose data and assistance shall be considered necessary for the system to fulfill its purpose shall include the commission and the Departments of Economic Development, Education, Elderly Affairs, Health and Hospitals, Public Safety and Corrections, Social Services, and Veterans Affairs, and in the governor's office, the Offices of Lifelong Learning, Women's Services, and Workforce Development, and the State Board of Elementary and Secondary Education, and the Board of Regents and any other public entity the commission deems necessary.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2013, No. 384, §1, eff. if one of the 20 depts. is abolished or an additional dept. is authorized by the electorate.



RS 23:74 - Consumer information

§74. Consumer information

For the consumer information component of the system, there shall be a user-friendly formatted inventory of available training opportunities and, to the extent possible, employment opportunities. This component of the system shall be available for access on the Internet.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:75 - Report card; data exchange agreements; data distribution; personal identification prohibited

§75. Report card; data exchange agreements; data distribution; personal identification prohibited

A. For the report card information component of the system, there shall be user-friendly formatted, objective factual performance information on training programs, including statistical information on placement rates, and other relevant data.

B. For the purpose of facilitating the objectives of this Part, public and private agencies engaged in, or responsible for, workforce development activities shall enter into interagency reciprocal data exchange agreements. Such agreements shall provide for automated record linkage and follow-up. To facilitate this process, each agency with workforce development data shall assign to each individual receiving its services a unique identifier to be used to link disparate data bases.

C.(1) Interagency data shall be distributed in a protected manner and in such a way so as not to permit the personal identification of any individual. If data is exchanged electronically on magnetic media, individually identifiable and firm-specific information shall be encrypted. Individually identifiable and firm-specific information shall be unencrypted during the file linkages performed in the computer systems' core memory. While in the possession of other agencies, all files containing personally identifiable and firm-specific information shall be stored in a secure environment.

(2) Data shall be exchanged only under strictly controlled conditions. It shall be destroyed after all legitimate uses have been made of it. Secondary release of confidential or privacy-protected data or use other than as authorized by this Part shall be strictly prohibited.

(3) In addition to any other civil or criminal penalties, any person found in violation of this Subsection shall be fined not less than five hundred dollars nor more than two thousand dollars for each offense.

D.(1) Subject to federal confidentiality requirements and limitations, the council, the division of administration, or any contractor working on their behalf, may be provided employment data obtained pursuant to the administration of this Part for any one of the expressly stated following purposes:

(a) Compiling statistics that would support performance management and evaluation by program managers of state and federal programs, especially as it relates to employment outcomes.

(b) Compiling statistics that would assist in the preparation of common performance reports across agencies.

(c) Compiling statistics for education and training research purposes, including longitudinal studies to assist in program improvement and design.

(2) Any employment data provided pursuant to this Section shall be confidential. No public employee or contractor acting on behalf of a state agency or employee of such contractor may do either of the following:

(a) Use any data provided pursuant to this Subsection for any purpose other than the statistical purposes for which the data is furnished.

(b) Make public any of the data provided pursuant to this Subsection that would allow the identity of any individual or employing unit to be inferred by either direct or indirect means.

(3)(a) Any such data, as provided in this Subsection, that is released to any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, may be released on a reimbursable basis and shall be used exclusively for execution of intended public duties. Such data shall not, under any circumstance, be accessed and used for any other purpose, subject to sanction of violators as provided for in Subparagraph (c) of this Paragraph. The administrator and the office of unemployment insurance administration shall not be liable for any violation by any employee of the commission, council, division of administration, or any contractor working on behalf of either agency, provided their receipt of such information was in accordance with the provisions of this Subsection.

(b) Any such data, as provided in this Section, that is received by any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, must be destroyed within thirty days following the completion of its intended purpose as described in this Section.

(c) Any person who violates any provision of this Section shall be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

E. This component of the system shall be developed so that it may be available for access on the Internet.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:76 - Forecasting

§76. Forecasting

A. For the forecasting information component of the system, there shall be information on projected workforce growth and job growth and demand. The workforce and job growth and demand information shall also reflect occupational information related to those targeted cluster industries identified by the Department of Economic Development.

B.(1) The information on projected workforce growth shall include the number of individuals employed and the number of individuals able and available for employment at present and projected at a future date certain, both statewide and by geographic regions.

(2) Occupational information on targeted cluster industries shall include occupational requirements for those industries, training and education levels required for those occupations, and salary information.

C.(1) For the purpose of projecting job growth and demand, the Occupational Forecasting Conference is hereby established as a committee of the council. The conference shall develop such official information with respect to the statewide and regional workforce development needs of current, new, and emerging industries as the council determines is necessary for both state and regional workforce development system planning processes and state planning and budgeting. Such information, using quantitative and qualitative research methods, shall include at least short-term and long-term forecasts of employment demand for jobs by occupation and industry; entry and average wage forecasts for those occupations; and estimates of the supply of trained and qualified individuals available for employment in those occupations, with special focus upon those occupations and industries which require high skills and have high entry wages and previous experience wage levels. In the development of workforce estimates, the conference shall use, to the fullest extent possible, local occupational and workforce forecasts and estimates.

(2) The conference shall review data concerning the local and regional demands for short-term and long-term employment primarily in high-skills/high-wage jobs, as well as other jobs, which data is generated through surveys conducted as part of the state's Internet-based job matching and labor market information system. The conference shall consider such data in developing its forecasts for statewide employment demand, including reviewing the local and regional data for common trends and conditions among localities or regions which may warrant inclusion of a particular occupation on the statewide occupational forecasting list developed by the conference. Based upon its review of such survey data, the conference shall also make recommendations semiannually to the commission on additions or deletions to lists of locally targeted occupations.

(3) The conference shall meet no less than two times in a calendar year. Other meetings may be scheduled as needed.

(4) The principals of the conference shall be as follows:

(a) The governor or his designee.

(b) The executive director of the Louisiana Workforce Commission or his designee.

(c) One person appointed by the governor from a list of three nominees submitted by the Louisiana Association of Business and Industry.

(d) One member appointed by the governor from a list of three nominees submitted by the Louisiana AFL-CIO.

(e) One member appointed by the governor from a list of three nominees submitted by the council, such nominees shall be three of the nonpublic council members serving on the council.

(f) Two members, each of whom shall be a faculty member of a public or private university or college in Louisiana, who shall be econometricians and have occupational forecasting expertise or expertise in economic planning and industry/occupation matrix formulation, to be selected by the other five principals of the conference from a list of not less than three nor more than five nominees submitted by the Louisiana Board of Regents.

(g) The secretary of the Department of Economic Development or his designee.

(h) The president of the Louisiana Community and Technical College System or his designee.

(i) One member of the Louisiana Minority Supplier Development Council.

(5) The chairman of the conference shall be the principal appointed by the governor from the council.

(6) The conference shall review and evaluate labor market data and information before such forecasts are finalized and adopted. It may utilize whatever staff, information, and technical expertise which it may determine is required to derive or revise the official job growth and demand forecast. The conference shall consider relevant national trends in policy and funding as well as state economic strategic plans and goals. Approval of the official forecast of job growth and demand shall be by an affirmative vote of five principals and the council.

(7) Once the job growth and demand forecasts are derived and approved by the conference, the council shall determine the strategies necessary to fill such needs.

(8) A final report of the top future growth and demand jobs, statewide and by region, and the skills necessary to fill such jobs shall be made available for access on the Internet and noted in the Louisiana Register as available on the Internet. Such report shall also be available for purchase by private parties for the costs of reproduction. The conference, in coordination with the council, should determine a strategy for promoting and disseminating the final report to the appropriate stakeholder groups as determined by the council.

(9) The chairman shall preside over conference sessions, convene conference sessions, request information, specify topics to be included on the conference agenda, and agree or withhold agreement on whether information is to be official information of the conference. The chairman may designate another principal to preside over a conference session, and in such instances, the designated principal shall have the same authority as that of the chairman. The conference may release official information of the conference, interpret official information of the conference, and monitor errors in official information of the conference.

(10) The chairman who is responsible for presiding over a session of a conference is responsible for preparing and distributing the necessary work papers prior to that session of the conference. Any principal may cancel a meeting of the conference if such work papers have not been distributed prior to the meeting. The work papers shall include comparisons between alternative information where such comparisons are warranted.

(11) A principal may invite a participant to participate in the conference. In such an event, a participant shall, at the request of any principal before or during any session of the conference, develop alternative forecasts, collect and supply data, perform analyses, or provide other information needed by the conference. The conference shall consider information provided by participants in developing its official information. However, with regard to input regarding the state's eight regional labor market areas, the council shall accept and take into account information from local workforce investment boards only when offered and presented to the council jointly, as regional input, by all of the local boards within the region. Regional forecasting shall not take into account input from local boards that is not presented to the council jointly by all of the boards in a region.

(12) The report of the conference shall be issued on or before July first of each year, and shall constitute a five-year projection. Occupational projections will be based on the most current state industry forecasts as approved by the Occupational Forecasting Conference and the council, which shall be the official projections for the state of Louisiana. Conference reports shall be submitted to the council for consideration and approval, and the council may modify conference reports if it enunciates a reasonable basis for such modifications. Reports not approved by the council shall not be final for the purposes of this Section.

(13) The chairman of the conference shall have the responsibility and authority to oversee and monitor the activities of the Occupational Forecasting Conference. The conference shall be staffed by the staff of the council at the direction of the conference chairman. The chairman of the conference and the staff shall upon the request of the chairman of the council prepare quarterly updates of conference activities and progress for review by the office of the governor.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1998, 1st Ex. Sess., No. 70, §1, eff. May 1, 1998; Acts 2001, No. 782, §1; Acts 2004, No. 283, §1; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2010, No. 5, §1.



RS 23:77 - Workforce system information technology; principles and information sharing

§77. Workforce system information technology; principles and information sharing

A. The following principles shall guide the development and management of workforce system information resources:

(1) Workforce system entities shall be committed to information sharing.

(2) Cooperative planning by workforce system entities is a prerequisite for the effective development of systems to enable the sharing of data.

(3) Workforce system entities shall maximize public access to data, while complying with legitimate security, privacy, and confidentiality requirements.

(4) When the capture of data for the mutual benefit of workforce system entities can be accomplished, the costs for capturing, managing, and disseminating those data should be shared.

(5) The redundant capture of data shall, insofar as possible, be eliminated.

(6) Only data that are auditable or that otherwise can be determined to be accurate, valid, and reliable shall be maintained in workforce information systems.

(7) The design of workforce information systems shall support technological flexibility for users without compromising system integration or data integrity, be based upon open standards, and use platform-independent technologies to the fullest extent possible.

B. Information that is essential to the integrated delivery of services through the one-stop delivery system shall be shared between partner agencies within the workforce system to the full extent permitted under state and federal law.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:78 - Workforce information systems

§78. Workforce information systems

The commission shall implement, subject to legislative appropriation, automated information systems that are necessary for the efficient and effective operation and management of the workforce development system. These information systems shall include but not be limited to the following:

(1) An integrated management system for the one-stop service delivery system, which includes, at a minimum, common registration and intake, screening for needs and benefits, case planning and tracking, training benefits management, service and training provider management, performance reporting, executive information and reporting, and customer-satisfaction tracking and reporting.

(2) The information system shall include auditable systems and controls to ensure financial integrity and valid and reliable performance information.

(3) The system shall support service integration and case management by providing for case tracking for participants in programs integrated pursuant to R.S. 23:17.

(4) The system shall provide documented services to other agencies, and to other providers of services, that would be useful to job seekers.

(5) The commission may procure independent verification and validation services associated with developing and implementing any workforce information system.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:101 - Terms defined

CHAPTER 2. EMPLOYMENT BUREAUS AND

LABOR AGENCIES

PART I. PRIVATE EMPLOYMENT SERVICES

§101. Terms defined

As used in this Part, unless the context clearly indicates otherwise, the following terms shall be defined as follows:

(1) "Applicant" means a person engaging or using the services of an employment service for the purpose of securing employment where such person has signed a written contract with the employment service to pay a fee for such service.

(2) "Applicant fee paid service" means a licensee who offers its services to applicants, candidates, and employers where either an applicant or employer may be charged a fee for service.

(3) "Candidate" means a person engaging or using the services of an employment service for the purposes of securing employment where such person has not signed a written contract with the employment service to pay a fee for such services.

(4) "Consultant" means an individual employed by a licensed private employment service that regularly interviews and refers applicants to prospective employers or otherwise advises or counsels in the field of employment or that solicits or receives job orders from employers.

(5) "Director" means the director of the office of workforce development.

(6) "Employer" means a person employing or seeking to employ an employee.

(7) "Employment service" means a person who for a fee:

(a) Offers or attempts to procure, directly or indirectly, employment for an applicant or candidate.

(b) Procures or attempts to procure an employee for an employer.

(8) "Exclusively employer fee paid service" means a licensee who only charges employers for services and who has made written certification to the Louisiana Workforce Commission that it is an "exclusively" employer fee paid service.

(9) "Fee" means anything of value, including money or other valuable consideration, received or to be received directly or indirectly by an employment service in payment for its service.

(10) "Job order" means a verbal or written notification from an employer to an employment service of a job opening or a potential job opening.

(11) "Licensee" means an individual who has been issued a license by the Louisiana Workforce Commission to operate a private employment service in this state. Such individual shall be the owner of a company, a partner owning at least ten percent of a partnership, or an officer, director, or stockholder owning at least ten percent of a corporation.

(12) "Person" means an individual, company, corporation, partnership, or agent thereof, including any person, as defined in R.S. 1:10.

Acts 1981, No. 732, §1; Acts 1987, No. 791, §§1, 2; Acts 1991, No. 869, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:102 - Employment service exclusions

§102. Employment service exclusions

A. The provisions of this Part shall not apply to any person conducting a business which consists exclusively of employing individuals directly for the purpose of furnishing contract or temporary help.

B. The provisions of this Part shall not apply to the operation of any lawful hiring hall system operated by a labor union, to any lawful referral system operated by a labor union, or to the operation of any labor organization or its officers, agents, employees, and members.

C. The provisions of this Part shall not apply to any person who seeks to or who employs an employee solely for his own use provided that no fee is charged directly or indirectly for employment given.

D. The provisions of this Part shall not apply to any nonprofit corporation, organization, or association that offers an employment service exclusively to its members on a nonprofit basis.

E. The provisions of this Part shall not apply to employer-fee-paid employment services, whether domestic or foreign, or authorize or allow the regulation of the charges made by such employment services to employers.

Acts 1981, No. 732, §1. Acts 1983, No. 142, §1; Acts 1991, No. 869, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 2003, No. 438, §1.



RS 23:103 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006

§103. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 23:104 - Application for license

§104. Application for license

No person, company, corporation, or partnership shall operate, solicit, or advertise an employment service in this state unless licensed by the director. The application for a license shall be furnished by the director. A license shall be required for each employment service office location. Each individual named as a licensee, manager, or on-site consultant shall demonstrate competent knowledge of the private employment service law and rules and regulations by scoring at least eighty percent on a written examination. Each application for a license shall be accompanied by a copy of the employment service's applicant contract, if applicable, which applicant contract shall include the schedule of applicant fees that the employment service proposes to use. No license shall be valid for any individual other than the individual to whom it is issued. All licenses shall be issued in the name of the licensee. Such license shall be issued to include all trade names in use at that location at the time of application for license or those later reported to the director of the office of workforce development.

Acts 1981, No. 732, §1; Acts 1986, No. 1062, §1; Acts 1987, No. 791, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:105 - License fee; renewal

§105. License fee; renewal

Effective January 1, 1993, no license shall be granted until the license applicant has paid the director a license fee of two hundred dollars per year for each location. Upon initial license application, the applicant shall pay a three hundred dollar investigation fee and an examination fee of one hundred dollars. An active licensee shall not be subject to such fees when opening new offices.

Acts 1992, No. 633, §1, eff. Jan. 1, 1993.



RS 23:106 - Bond; conditions

§106. Bond; conditions

A. No license shall be granted until the applicant has filed with the director a bond with a surety company authorized to do business in the state for each licensed office, or with other security approved by the director, in the sum of five thousand dollars. The beneficiary of the bond shall be the director. The bond shall contain the following conditions:

(1) That the licensee shall not violate any law or any lawful order, rule, or regulation of the state relating to employment services.

(2) That the licensee shall comply with all the terms and conditions of its contracts with applicants and employers.

(3) That the licensee shall pay all damages resulting from any unlawful action in its capacity as an employment service.

(4) That the attorney general, suing under R.S. 51:1408, or anyone injured by the licensee or by his agents or employees while acting within the scope of their employment, by reason of a misstatement, misrepresentation, fraud, or deceit, or by reason of any other unlawful act or omission, or by reason of any other violation of the provisions of this part, made or committed in connection with the prosecution of the business licensed hereunder, shall have the right to sue on the said bond for damages or other relief in any court of competent jurisdiction.

(5) The bond shall have an expiration date of December thirty-first, to coincide with the date a license expires. Each renewal of the bond shall be for the period January first through December thirty-first.

B. The bond furnished to the director shall be filed in his office and become part of the records of the office of workforce development. The director may at any time notify any licensed person to file a new bond whenever he deems the security of such bond unsatisfactory or finds that the bond is insufficient to satisfy all claims accrued or contingent against any licensed person. The failure of the licensee to file a new bond within thirty days after receipt of this notice shall constitute sufficient cause for revocation of the license.

C. Repealed by Acts 1993, No. 982, §2.

Acts 1981, No. 732, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §§1 and 2; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:106.1 - To 106.4 Repealed by Acts 1981, No. 732, 4

§106.1. §§106.1 to 106.4 Repealed by Acts 1981, No. 732, §4



RS 23:107 - Issuance of license; time for granting

§107. Issuance of license; time for granting

A. The director, upon the compliance by the license applicant with the provisions of this Part, shall grant the applicant a license which shall be valid until the subsequent December thirty-first. Every license application shall be acted upon within thirty days from the date of the filing thereof.

B. No license shall be issued unless the director finds, from such investigations as he shall make, that there has been full compliance with all requirements and provisions of this Part and all rules and regulations made or prescribed hereunder; that the premises in which it is proposed to operate the employment service comply with regulations issued hereunder and with all local laws and ordinances and are suitable for the purpose; and that no other ground for refusal of the license exists within the meaning and purpose of this Part.

C. An application for renewal of a license must be received by the office of unemployment insurance administration no later than the last business day of the calendar year for which the current license was issued. If the applicant fails to submit the renewal application in a timely manner, the employment service office shall be closed and the office shall not resume operation until the renewal application is received and processed by the office of workforce development and a new license has been issued.

D. An application for a license that is received more than ninety days after a previous license has expired, or has been returned by the licensee for cancellation, or has been revoked and canceled by the office of workforce development, shall be treated as an initial license application, and the licensee shall be required to pay all fees and meet all requirements as a new licensee.

Acts 1981, No. 732, §1; Acts 1987, No. 791, §1; Acts 1993, No. 982, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008.



RS 23:108 - Violations by licensee; revocation or suspension

§108. Violations by licensee; revocation or suspension

A. Whenever a written complaint is filed with the director alleging a violation of this Part or the regulations promulgated hereunder, the director may serve notice of such allegation in writing upon the accused employment service by personal delivery or by registered mail at the last post office address on file with the director. The notice shall contain a concise statement of the facts constituting the complaint and enumerating the Section of this Part of the regulation or regulations alleged to have been violated. The notice shall inform the accused employment service that a hearing is scheduled on such complaint, the purposes thereof, and the date and time of said hearing. The hearing shall in no event be held earlier than twenty days from the date of the service of notice upon the employment service. The hearing shall be conducted by the director, or his designee, and due process shall be observed. The employment service shall be entitled to be present at the hearing and be represented by an attorney. The director may subpoena witnesses and direct the production of material, documents, and necessary books and papers. A decision by the director or his designee shall be rendered within ten days following the hearing.

B.(1) For any act or omission in violation of any provision of this Part or any rule or regulation prescribed hereunder, the director may levy a fine not to exceed five hundred dollars per violation, suspend the license for a period of not more than one year, or revoke any license issued under the authority of this Part.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

C. Should the director or his designee determine that an applicant is entitled to a refund under any provision of this Part, or any rule or regulation prescribed hereunder, the director shall issue an order to the employment service requiring the refund to be made.

D. Any person aggrieved by an order entered pursuant to this Section may appeal therefrom to the Nineteenth Judicial District Court within thirty days after the date of such order as provided by R.S. 49:964.

E. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

F. Any applicant injured by the employment service or by his agents or employees while acting within the scope of their employment, by reason of an intentional misrepresentation, fraud or deceit, by reason of any other unlawful act or omission, or by reason of any other violation of the provisions of this Part made or committed in connection with the business licensed hereunder, shall have the right to seek recovery of amounts paid by the applicant to the employment service plus damages not to exceed twenty-five percent of the fee paid or other relief in any court of competent jurisdiction. Attorney fees shall be awarded to the prevailing party in such action.

Acts 1981, No. 732, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1993, No. 982, §1; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2010, No. 307, §1.



RS 23:109 - Revocation of license; effect

§109. Revocation of license; effect

A. Upon the revocation of any license, the director shall take possession of the same and cancel it.

B. No license shall be issued to a person whose license has been revoked, until the expiration of the time for which the revocation was made.

Acts 1981, No. 732, §1; Acts 1987, No. 791, §1.



RS 23:110 - REPEALED BY ACTS 1992, NO. 633, 3, EFF. JAN. 1, 1993.

§110. REPEALED BY ACTS 1992, NO. 633, §3, EFF. JAN. 1, 1993.



RS 23:111 - Regulation; restrictions and prohibitions

§111. Regulation; restrictions and prohibitions

A. The director may regulate the reasonableness of the applicant fees charged in the schedules submitted. He shall give due consideration to the fee levels in effect in Louisiana and surrounding states. Each employment service shall at all times conspicuously post at its place of business a copy of its current license, a notice of availability of rules and regulations, and, if applicable, its currently approved schedule of applicant fees printed in not less than thirty-point boldface type. No employment service shall charge, receive, or attempt to collect any applicant fee not included in the posted schedule. A copy of any amended or supplemental applicant fee schedule shall be posted as provided herein and shall be filed with the director. An amended fee schedule shall not become effective until approved by the director.

B.(1) No employment service shall charge or collect any fee from an applicant except for:

(a) Employment procured through the efforts of the employment service.

(b) The preparation of job resumes, for which they may charge a maximum fee of fifty dollars. No employment service shall require the purchase of resume services as a condition of representation.

(2) No employment service shall charge any fee for the registration of applicants or candidates for employment or for assistance or job referrals, or require applicants or candidates to subscribe to any publication or to any photographic, postal card, or letter service, or to contribute to the cost of advertising.

(3) No employment service shall charge or accept a fee from an applicant or candidate unless in accordance with the terms of a written contract with the applicant, in a form approved by the director. Each applicant shall be given a copy of every contract between the employment service and the applicant. Each contract, in addition to setting forth the employment service's currently filed applicant fee schedule, shall provide:

(a) Where the procured employment is one for which the applicant is to be paid a salary, the fee charged the applicant will be based on the employment service's schedule of fees as applied to the projected first year's gross earnings of the applicant.

(b) Where procured employment is one for which the applicant will be paid on a straight commission basis, or on the basis of a salary plus other remuneration, or a drawing account or guarantee against commission, the fee charged the applicant shall be based on the employment service's schedule of applicant fees applied to the first year's gross earning of the applicant as estimated by the employer. At the conclusion of the first year of employment and upon proper proof of actual gross earnings of the applicant, said fee shall be adjusted upward or downward as is appropriate, provided that under no circumstances will overtime pay be included in gross earnings. Any request for adjustment in fees must be made in writing by the agency or employee within sixty days after one year of employment or termination, whichever is sooner.

(c) When procured employment is terminated for any reason whatsoever within ninety consecutive calendar days following the date employment begins, the fee charged the applicant shall not exceed twenty percent of the gross earnings of the applicant. Refunds due hereunder shall be made promptly by the employment service upon proper verification of earnings with the employer. Such payment shall be made not later than fourteen days from the date verification in writing is received. The applicant shall be responsible for obtaining verification of earnings from the employer.

(d) Where an employed applicant accepts employment but fails to report to work on the new job, the fee charged to such applicant shall not exceed twenty percent of the fee for permanent employment on the new job, provided the applicant remains with his present employer.

(e) Other than as provided for in Subparagraph (d) of this Paragraph, an employment service shall not receive a fee from an applicant who does not commence work on a job procured by the employment service.

C. An employment service shall not engage in the following conduct:

(1) Solicit, persuade, or induce any employee to leave any employment in which said service has placed the employee.

(2) Solicit, persuade, or induce any employer to discharge an employee.

(3) Divide, offer to divide, or share directly or indirectly any fee received or to be received from any applicant or employer with any applicant, any employer, or other person in any way connected with the employer's business, or any employee of the Louisiana Workforce Commission.

(4) Publish or cause to be published any representation, promise, notice, or advertisement which the employment service knows or reasonably should have known is false, fraudulent, or misleading.

(5) Advertise or use letterheads, receipts, or other written or printed matter unless such materials contain the name of the employment service.

(6) Direct, refer, or send an applicant to an employer for the purpose of employment without having first obtained prior authorization from the employer.

(7) Send or cause to be sent any applicant to any employer where the employment service knows, or reasonably should have known, that the prospective employment is or would be in violation of state or federal laws or that a labor dispute is in progress, without notifying the applicant of such fact and delivering to him a clearly written statement that a labor dispute exists at the place of such employment.

(8) Send or cause to be sent any person to any place which the employment service knows is maintained for immoral or illicit purposes.

(9) Charge an applicant a fee when the employment service represents to the public that it is exclusively an employer fee paid operation.

(10) Charge an applicant a fee when the employment service procures employment for an applicant with a public or governmental employer.

(11) Permit an applicant to sign a power of attorney or assignment of wages, the form of which has not been approved by the office of workforce development. The power of attorney shall be required to include the following terms and conditions:

(a) Any funds received by the employment service as a result of an applicant signing a power of attorney or assignment of wages shall be placed in an escrow checking account to be used exclusively for the receipt and disbursement of applicant's funds. This escrow account shall be kept separate from all other employment service's accounts. Upon receipt of an applicant's wages, the employment service shall immediately deposit said funds into the escrow account. The disbursement of any funds received by the employment service as a result of an applicant signing a power of attorney or assignment of wages shall be specifically limited as follows:

(i) The employment service may pay to itself the applicable placement fee plus legally allowable interest, not to exceed twelve percent per annum, authorized by the power of attorney.

(ii) The employment service shall distribute any and all of the remaining wages to the applicant.

(b) Upon receiving applicant's wages, the employment service shall promptly notify the applicant. The employment service shall deliver to the applicant any funds that the applicant is entitled to receive pursuant to the power of attorney agreement and, upon written request by the applicant, shall promptly render a full accounting regarding such funds.

(c) Complete records of such escrow account funds shall be kept by the employment service and shall be preserved for a period of five years from the termination of the power of attorney and assignment of wages executed by the applicant.

(12) Permit an applicant to sign a promissory note or negotiable instrument in an amount exceeding the appropriate fee plus legal interest or evidencing a legal interest in excess of twelve percent per annum.

D. Nothing contained herein shall authorize or allow the regulation of charges by employment services to employers.

E. Notwithstanding any other provision of law to the contrary, no employment service shall be permitted to enter into a written contract with an applicant which allows for the direct payroll deduction of any applicant fee through a payment schedule exceeding twenty percent of an applicant's gross wages per pay period. This prohibition shall apply to all fees charged by the employment service.

F. In addition to the penalties provided for in R.S. 23:108, any person found by the director to have violated the provisions of Paragraph (C)(3) of this Section shall personally be liable for a fine of not less than five hundred dollars or more than fifteen hundred dollars per violation.

Acts 1981, No. 732, §1; Acts 1986, No. 854, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1; Acts 1995, No. 813, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 604, §1, eff. June 22, 2001; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 307, §1.



RS 23:112 - Regulations; public hearings

§112. Regulations; public hearings

A. The director shall have power to regulate and supervise the operation of the business of employment services and to make, prescribe, and enforce orders, rules, and regulations to effectuate the purpose of this Part.

B. Before any rule or regulation is adopted, amended, or repealed, a copy thereof shall be sent to each licensed employment service and a public hearing shall be held in accordance with R.S. 49:950 et seq.

Acts 1981, No. 732, §1; Acts 1990, No. 911, §1; Acts 1992, No. 633, §1, eff. Jan. 1, 1993; Acts 1993, No. 982, §1.



RS 23:113 - Violations of provisions; penalty

§113. Violations of provisions; penalty

A person who acts as an employment service without a license as provided in this Part shall be punished by a fine of not less than fifty nor more than one thousand dollars per violation, by imprisonment for not more than six months, or both.

Acts 1981, No. 732, §1; Acts 2010, No. 307, §1.



RS 23:114 - Disposition of fees collected; expenses

§114. Disposition of fees collected; expenses

Out of funds collected under this Part the director may pay expenses incurred in administering this Part. No expenses incurred by the director in administering this Part shall be charged to the funds of the state. All excess funds generated shall annually be credited to the general fund of the treasury of the state.

Acts 1981, No. 732, §1.



RS 23:115 - Enforcement of this Part through court action

§115. Enforcement of this Part through court action

The director may institute any action in the courts necessary to enforce compliance with any provisions of this Part or with any rule, subpoena, or order of the director made pursuant to the provisions of this Part. In addition to any other remedy, the director may apply to the appropriate district court for injunctive relief.

Acts 1981, No. 732, §1.



RS 23:116 - To 121 Repealed by Acts 1981, No. 732, 4

§116. §§116 to 121 Repealed by Acts 1981, No. 732, §4



RS 23:151 - Application of provisions

CHAPTER 3. EMPLOYMENT STANDARDS

AND CONDITIONS

PART I. MINORS

SUBPART A. GENERAL PROVISIONS

§151. Application of provisions

The provisions of this Part shall not apply to minors employed in agriculture, domestic services in private homes, nor shall they be construed as conflicting with any laws requiring minors to attend school. Relief from the disabilities which attach to minority shall in no way defeat the protections extended by this Chapter to persons under the age of eighteen.

Amended by Acts 1972, No. 71, §1; Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1980, No. 483, §1; Acts 1982, No. 498, §1; Acts 1992, No. 440, §1; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2012, No. 837, §1.



RS 23:152 - Enforcement of provisions

§152. Enforcement of provisions

The executive director or his authorized representatives shall visit and inspect at all reasonable times, and as often as possible, all places where minors are employed; they shall have access to the employment certificates kept on file by the employer as well as to all other records which may aid in the enforcement of this Part. The executive director shall institute judicial proceedings to enforce the provisions of this Part, and the district attorney shall prosecute.

Acts 2011, No. 177, §1.



RS 23:153 - Regulations

§153. Regulations

The director shall have power to regulate and supervise the administration of minor labor laws and to make, repeal, prescribe, and enforce orders, rules, and regulations to effectuate the provisions and purpose of the Chapter.

Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:161 - Minors; prohibited employments

SUBPART B. EMPLOYMENT PRIVILEGES

AND RESTRICTIONS

§161. Minors; prohibited employments

Minors, except those indentured as apprentices in accordance with Chapter 4 of this Title, shall not be employed, permitted, or suffered to work:

(1) In oiling, cleaning, or wiping machinery or shafting, or in applying belts to pulleys;

(2) In or about any mine or quarry;

(3) In or about places where stone cutting or polishing is done;

(4) In or about any plant manufacturing explosives or articles containing explosive components; or in the use or transportation of the same;

(5) In or about iron or steel manufacturing plants, ore reduction works, smelters, foundries, forging shops, hot rolling mills, or in any other place in which the heat treatment of metals is done;

(6) In the operation of machinery used in the cold rolling of heavy metals, or in the operation of power-driven machinery for punching, shearing, stamping, bending, or planing metals;

(7) In or about saw mills or cooperage stock mills;

(8) In the operation of power-driven woodworking machines, or off-bearing from circular saws;

(9) In logging operations;

(10) As drivers of any motor vehicle on a public road if they are minors sixteen years of age or younger. Minors seventeen years of age or older may be employed, permitted, or suffered to work as drivers of a motor vehicle only under the following restrictions:

(a) The driving constitutes no more than one-third of the minor's work time in any work day and no more than twenty percent of the minor's work time in any work week.

(b) Any further restrictions imposed by federal law on the driving of minors during employment under the provisions of the Teen Drive for Employment Act which amends the Fair Labor Standards Act, 29 U.S.C. 212 through 213.

(11) In the operation of passenger or freight elevators or hoisting machines;

(12) In spray painting or in occupations involving exposure to lead or its compounds, or to dangerous or poisonous dyes and chemicals;

(13) In any place or establishment in which the sale of alcoholic beverages, as defined in R.S. 26:241, constitutes its main business, unless the minor is a musician performing in a band on the premises under written contract with the holder of the alcoholic beverage permit for a specified time period and is under direct supervision of his parent or legal guardian during such time. Any place or establishment holding a duly issued retail dealer's alcoholic beverage permit or license, for which the sale of alcoholic beverages does not constitute the main business of the establishment may employ anyone under the age of eighteen provided the minor's employment does not involve the sale, mixing, dispensing, or serving of alcoholic beverages for consumption on the premises.

(14) In any other place of employment or in any other occupation that the executive director shall, after a public hearing thereon, determine hazardous or injurious to the life, health, safety or welfare of such minors.

Amended by Acts 1950, No. 80, §1; Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1993, No. 623, §1; Acts 1999, No. 443, §1; Acts 2001, No. 421, §1, eff. June 15, 2001.



RS 23:162 - Minors under fourteen; general prohibition against employment

§162. Minors under fourteen; general prohibition against employment

A. Except as otherwise provided in this Chapter, no minor under the age of fourteen years shall be employed, permitted, or suffered to work in any gainful occupation at any time.

B. Minors under the age of fourteen may be employed, if all of the following conditions are met:

(1) The minor is at least twelve years of age.

(2) The minor's parent or legal guardian is an owner or partner in the business in which the minor is to be employed.

(3) The minor shall work only under the direct supervision of the parent or legal guardian who owns or is a partner in the business.

(4) All of the protections afforded to minors fourteen and fifteen years of age shall be afforded to minors twelve and thirteen years of age.

(5) The minor obtains an employment certificate pursuant to R.S. 23:184.

Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 2008, No. 364, §1, eff. June 21, 2008.



RS 23:163 - Minors under sixteen; prohibited employments

§163. Minors under sixteen; prohibited employments

No minor under the age of sixteen years shall be employed, permitted, or suffered to work:

(1) In, or about, or in connection with a poolroom or billiard room.

(2) In, or about, or in connection with power-driven machinery.

(3) In any manufacturing or processing establishment, or in any manufacturing, mechanical, or processing occupation.

(4) In the close proximity of any lounge or other location where alcoholic beverages are sold, except as provided in this Chapter and in R.S. 26:90 and 286.

(5) In any other occupation for which a higher minimum age is required.

(6) In the distribution or delivery of goods or messages for any person engaged in the business of transmitting or delivering of goods or messages.

Amended by Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1993, No. 623, §1.



RS 23:164 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§164. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:165 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§165. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:166 - Minors fourteen and fifteen years of age; employments permitted

§166. Minors fourteen and fifteen years of age; employments permitted

Minors fourteen and fifteen years of age may be employed in any gainful occupation not prohibited in this Part, only after school hours and during nonschool days.

Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:167 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§167. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:168 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§168. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:168.1 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§168.1. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:169 - REPEALED BY ACTS 1976, NO. 624, 5, EFF. AUG. 4, 1976

§169. REPEALED BY ACTS 1976, NO. 624, §5, EFF. AUG. 4, 1976



RS 23:170 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§170. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:171 - Minors; employment on vessels

§171. Minors; employment on vessels

Employment of a minor, sixteen years of age or older, who is enrolled in, or who has completed an accredited nautical science training program, upon a vessel documented or registered under the laws of the United States, is lawful. The written permission of either the father or mother of the minor, who has custody of the minor, otherwise, the written permission of the minor's tutor or other person having custody of him, shall be required before the minor may be so employed.

Added by Acts 1976, No. 42, §1.



RS 23:181 - Executive director to furnish forms

SUBPART C. EMPLOYMENT CERTIFICATES

§181. Executive director to furnish forms

The executive director shall prescribe and furnish all forms to be used in connection with the issuance of employment certificates by each issuing authority.

Acts 2008, No. 743, §7.



RS 23:182 - Employers to keep records

§182. Employers to keep records

Every person employing minors shall procure and keep on file an employment certificate for each minor, except for those minors employed in approved federally funded youth training programs and those minors employed in theatrical, modeling, motion picture or television production, musical occupations, or in other performing arts. Such certificate shall be accessible on the job site, or in the immediate area of the work location, at all times to any officer charged with the enforcement of the provisions of this Chapter.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1992, No. 441, §1; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2011, No. 177, §1.



RS 23:183 - Persons authorized to issue

§183. Persons authorized to issue

A. Except as provided in Subsection B of this Section, employment certificates may be issued by either of the following:

(1) The parish or city public school superintendent or by his designated representative.

(2) By the principal of a public or private school or by his designated representative.

B. If the student is a home study program participant, the employment certificate may be issued by any person authorized to issue an employment certificate pursuant to Subsection A of this Section.

C. The name of each designated representative shall be submitted in writing for approval to the executive director of the Louisiana Workforce Commission or his designee. The superintendent of the parish, city, or other public school governing authority or his designee, or the private school principal or his designee shall completely fill out and electronically submit the Employment Certificate Interactive Form located on the Louisiana Workforce Commission's website. The employment certificate shall be printed online from the website from the information that has been entered onto the department's employment certificate database. The original employment certificate shall be signed by the minor and the issuing authority and presented to the minor for delivery to his employer.

Amended by Acts 1982, No. 498, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 1032, §9; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2007, No. 113, §3; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 177, §1; Acts 2012, No. 837, §1.



RS 23:184 - Requirements for issuance

§184. Requirements for issuance

Employment certificates shall be issued only upon the personal application by the minor desiring employment, accompanied by the written permission of the minor's parent or legal guardian and upon submission to and approval by the issuing authority of the following papers:

(1) A statement signed by the prospective employer that it is his intention to employ the minor, and stating the specific nature of the occupation in which the minor is to be employed, the number of hours per day and per week he is to work, and the amount of wages he is to receive.

(2) One of the following proofs of age:

(a) A birth certificate, a short-form birth certification card, or a signed statement thereof issued by the recorder of births.

(b) A baptismal certificate showing the date of birth and the place of baptism.

(c) A contemporaneous bible record of the birth.

(d) A passport or certificate of arrival in the United States, showing the age of the applicant, dated at least two years prior to the application.

(e) A life insurance policy covering the life of the minor, dated at least two years prior to the date of application.

(f) A school record or school identification showing the minor's age.

(g) A current valid Louisiana driver's license or other state-issued identification, including a special identification card, with the minor's date of birth.

(h) An affidavit signed by the minor's parent or legal guardian showing the name, date, and place of birth of the minor and stating that the proofs of age specified in the preceding Subparagraphs of this Paragraph cannot be produced.

Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1997, No. 428, §1; Acts 2000, 1st Ex. Sess., No. 118, §4, eff. April 19, 2000; Acts 2011, No. 177, §1.



RS 23:184.1 - Blanket work permits

§184.1. Blanket work permits

Under certain circumstances, such as athletic events, exhibitions, fairs, carnivals, or events of a similar nature, and inventories at large department stores, the director of the office of workforce development, in his discretion, shall have the authority to authorize the issuance of blanket work permits to employers for minors desiring employment. Work permits issued under this Section shall expire sixty days after issuance.

Added by Acts 1982, No. 498, §2; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:185 - REPEALED BY ACTS 1992, NO. 442, 1.

§185. REPEALED BY ACTS 1992, NO. 442, §1.



RS 23:186 - REPEALED BY ACTS 1981, NO. 299, 2

§186. REPEALED BY ACTS 1981, NO. 299, §2



RS 23:187 - Signing of certificate by minor; return by employer after termination of employment

§187. Signing of certificate by minor; return by employer after termination of employment

The employment certificate shall be signed by the minor in the presence of the issuing authority and then it shall be returned to the minor for delivery to the employer. An employment certificate shall be valid only for the employer for whom issued, and the employer shall be required to maintain it on file for a period of fourteen days after the termination of the minor's employment.

Acts 2011, No. 177, §1.



RS 23:188 - Records kept by issuing authority

§188. Records kept by issuing authority

A copy of each employment certificate shall be retained in the office of the issuing authority together with the papers required to be submitted by the applicants under R.S. 23:184. The issuing authority shall also keep a record of all applications denied.

Acts 2003, No. 671, §1, eff. June 27, 2003.



RS 23:189 - Repealed by Acts 2003, No. 671, §2, eff. June 27. 2003.

§189. Repealed by Acts 2003, No. 671, §2, eff. June 27, 2003.



RS 23:190 - REPEALED BY ACTS 1976, NO. 624, 5, EFF. AUG. 4, 1976

§190. REPEALED BY ACTS 1976, NO. 624, §5, EFF. AUG. 4, 1976



RS 23:191 - Revocation

§191. Revocation

The executive director may revoke any employment or other certificate if in his judgment it was improperly issued or if the minor is illegally employed. If the certificate is revoked, the issuing authority, the employer, and the minor, shall be notified and the minor shall not thereafter be employed or permitted to work until a new certificate has been legally obtained.

Acts 2011, No. 177, §1.



RS 23:192 - Certificates as evidence of age of minors

§192. Certificates as evidence of age of minors

Employment certificates issued in accordance with the provisions of this Subpart shall be conclusive evidence of the age of the minor for whom issued in any proceeding involving the employment of the minor subsequent to the issuance thereof.

Acts 2011, No. 177, §1.



RS 23:193 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§193. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:194 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§194. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:195 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§195. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:196 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§196. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:197 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§197. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:211 - Minors; maximum hours in general

SUBPART D. HOURS OF WORK

§211. Minors; maximum hours in general

No minor under the age of sixteen shall be employed, permitted, or suffered to work in any gainful occupation more than eight hours in any one day, nor more than six consecutive days in any one week.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:211.1 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§211.1. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:212 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§212. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:213 - Recreation or meal period

§213. Recreation or meal period

No minor shall be employed, permitted, or suffered to work for any five-hour period without one interval of at least thirty minutes within such period for meals. If the period of work before the interval exceeds five hours by ten minutes or less, that difference shall be considered de minimis and shall not be considered a violation of this Section. Such interval shall not be included as part of the working hours of the day. This interval shall be thirty minutes. If the length of the meal break is at least twenty minutes, the difference between the actual break time and the required thirty-minute break time shall be considered de minimis, and shall not be considered a violation of this Section. The break shall be documented, using the employer's normal timekeeping system. If a minor fails to clock in or out for a work period or meal break, and a time edit is necessary, the time edit shall be documented and acknowledged in writing by the minor and the manager who performs the time edit.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 1999, No. 573, §1; Acts 2011, No. 177, §1.



RS 23:214 - Minors under sixteen; maximum hours when school in session

§214. Minors under sixteen; maximum hours when school in session

A. Minors under sixteen years of age shall not be employed, permitted, or suffered to work more than three hours each day on any day when school is in session, nor more than eighteen hours in any week when school is in session.

B. The school calendar of the school in which the minor is enrolled or the public school calendar for the district in which the minor resides shall be used to determine a school day or week.

Amended by Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 2011, No. 177, §1.



RS 23:215 - Minors; minors under sixteen; prohibited hours; maximum work week

§215. Minors; minors under sixteen; prohibited hours; maximum work week

A.(1) No minor sixteen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work between the hours of 11:00 p.m. and 5:00 a.m. prior to the start of any school day.

(2) No minor seventeen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work between the hours of 12:00 a.m. and 5:00 a.m. prior to the start of any school day.

B. No minor under sixteen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work between the hours of 7:00 p.m. and 7:00 a.m.; except from June first through Labor Day at which time the permissible hours are extended to 9:00 p.m. Minors who are employed in the dairy industry shall be exempt from the provisions of this Section.

C. No minor under sixteen years of age who has not graduated from high school shall be employed, or permitted, or suffered to work in, about, or in connection with any occupation, more than forty hours in any one week.

D. For purposes of this Section, a school day is a day during which school is in session as designated by the local school superintendent for the school district in which the minor resides.

E. For purposes of this Section, a minor who has taken and passed a General Education Development test (GED) and who has been awarded a high school Equivalency Diploma from the Louisiana Department of Education will be considered to have graduated from high school.

F. Employment pursuant to this Section shall be subject to the provisions of any local curfew ordinance.

Amended by Acts 1950, No. 500, §1; Acts 1962, No. 265, §1; Acts 1966, No. 307, §1; Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1993, No. 621, §1, eff. June 15, 1993; Acts 2003, No. 671, §1, eff. June 27, 2003; Acts 2004, No. 524, §1; Acts 2011, No. 177, §1.



RS 23:216 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§216. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:217 - Records to be kept by employers

§217. Records to be kept by employers

Every employer of minors shall keep conspicuously posted at the place of employment:

(1) A printed abstract of the provisions of this Part prepared and furnished by the executive director.

(2) A list of the occupations prohibited to such minors, prepared and furnished by the executive director.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1982, No. 498, §1; Acts 1983, No. 65, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1993, No. 621, §1, eff. June 15, 1993.



RS 23:218 - REPEALED BY ACTS 1993, NO. 621, 2, EFF. JUNE 15, 1993.

§218. REPEALED BY ACTS 1993, NO. 621, §2, EFF. JUNE 15, 1993.



RS 23:231 - Specific violations; penalties; enforcement

SUBPART E. PENAL PROVISIONS

§231. Specific violations; penalties; enforcement

A. No person shall:

(1) Employ, permit, or suffer a minor to work in violation of the provisions of this Part.

(2) Refuse, to the executive director or his authorized representatives, admission to the premises where minors are employed, or otherwise obstruct the executive director or his representatives in the performance of their duties.

(3) Hide or cause any minor to escape, or give him warning of the approach of any officer charged with the enforcement of the provisions of this Part.

B. Any person who violates Subsection A or any other provision of this Part for which a penalty is not otherwise provided shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not less than thirty days nor more than six months, or both.

C.(1) Any person violating the provisions of this Part shall, in addition to the criminal penalty provided in Subsection B, be liable for a civil penalty not to exceed five hundred dollars.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

D. Civil penalties for a violation of this Part may be imposed by the Louisiana Workforce Commission only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

E. The executive director may institute civil proceedings in the Nineteenth Judicial District Court to enforce his rulings. The court shall award to the prevailing party reasonable attorney fees and judicial interest from the date of judgment until paid and all court costs.

F. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. The court shall award reasonable attorney fees and court costs to the prevailing party.

G. The executive director is empowered to enforce the civil provisions of this Part and to adopt and promulgate such reasonable rules and regulations and to conduct such investigations as he deems necessary to ensure enforcement of this Part.

H. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1992, No. 443, §1; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:232 - Parents or tutors inducing violations by minors; penalty

§232. Parents or tutors inducing violations by minors; penalty

Every parent or tutor, or other person having control of any minor under sixteen years of age who permits or induces the minor to violate the provisions of R.S. 23:168 or of R.S. 23:216 shall be fined not more than twenty-five dollars.



RS 23:233 - Presence of minor at place of employment; presumption of employment

§233. Presence of minor at place of employment; presumption of employment

The presence of any minor under sixteen years of age in any place of employment prohibited to him under the provisions of this Chapter, and observed to be performing work duties on the employer's behalf, shall constitute prima facie evidence of his employment therein.

Acts 2011, No. 177, §1.



RS 23:234 - Continuing violations; penalty

§234. Continuing violations; penalty

Each day during which any violation of this Part continues shall constitute a separate offense and the employment of any minor in violation of this Part shall, with respect to such minor, constitute a separate offense.



RS 23:251 - Minors under sixteen; prohibited employments or occupations; penalty

PART II. EMPLOYMENT OF MINORS IN

THEATRICAL PERFORMANCES OR EXHIBITIONS

§251. Minors under sixteen; prohibited employments or occupations; penalty

A. No minor under sixteen years of age shall be employed, exhibited, used, or trained for the purpose of exhibition:

(1) As a rope or wire walker, gymnast, wrestler, contortionist, stunt rider, or acrobat upon any bicycle or other similar mechanical vehicle or contrivance.

(2) In any illegal, indecent, or immoral exhibition or practice.

(3) In the exhibition of such minor if he has a mental illness or an intellectual disability, or presents the appearance of any deformity or unnatural physical formation or development.

(4) In any practice, exhibition, or place, dangerous or injurious to the life, limbs, health, or morals of the minor.

B. Any person who employs, exhibits, uses, or trains for the purpose of exhibition, or any parent, tutor, or other person having the custody or control of any minor or any talent agent representing such minor who sells, lets out, gives away, trains, or consents to the employment, training, use, or exhibition of such minor, or neglects or refuses to restrain such minor from training, engaging, or acting in any of the above mentioned exhibitions or performances, shall be guilty of contributing to the delinquency of minors, and upon conviction thereof, shall be fined not more than one thousand dollars, or imprisoned for not more than two years, or both.

C. Any person violating the provisions of this Section shall, in addition to the criminal penalty provided in Subsection B, be liable for a civil penalty not to exceed five hundred dollars.

D. Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

E. Civil penalties for violation of this Section may be imposed by the Louisiana Workforce Commission only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. The executive director may institute civil proceedings in the Nineteenth Judicial District Court to enforce his rulings. The court shall award to the prevailing party reasonable attorney fees and judicial interest on such civil penalties from the date of judgment until paid and all court costs.

G. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Section or of the rules and regulations adopted under the provisions of this Section. The court shall award reasonable attorney fees and court costs to the prevailing party.

H. The executive director is empowered to enforce the civil provisions of this Section and to adopt and promulgate such reasonable rules and regulations and to conduct such investigations as he deems necessary to ensure enforcement of this Section.

Acts 1992, No. 444, §1; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 177, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:252 - Violations by exhibitor; additional penalties

§252. Violations by exhibitor; additional penalties

If any person, or officer, or agent thereof, who is licensed as, or holds a license for any theatre, is convicted under the provisions of R.S. 23:251, he shall, in addition to the penalties provided therein, forfeit such license.



RS 23:253 - Repealed by Acts 2011, No. 177, §2.

§253. Repealed by Acts 2011, No. 177, §2.



RS 23:254 - Repealed by Acts 2011, No. 177, §2.

§254. Repealed by Acts 2011, No. 177, §2.



RS 23:255 - Bond as prerequisite to issuance of permit

§255. Bond as prerequisite to issuance of permit

The executive director may exact from the applicant, under such conditions and stipulations as he may determine, and as a condition precedent to the issuance of the permit, a bond not exceeding two thousand dollars, executed in favor of the state, conditioned to secure and guarantee the proper tuition and the moral and physical health of the minor while in such employment. This bond may be forfeited upon a breach of the conditions thereof in the State of Louisiana or elsewhere, and in any proceedings for such forfeiture testimony may be taken as provided by law in civil matters.

Acts 1989, No. 731, §2, eff. July 8, 1989; Acts 2008, No. 743, §7.



RS 23:256 - REPEALED BY ACTS 1989, NO. 731, 3, EFF. JULY 8, 1989.

§256. REPEALED BY ACTS 1989, NO. 731, §3, EFF. JULY 8, 1989.



RS 23:257 - REPEALED BY ACTS 1989, NO. 731, 3, EFF. JULY 8, 1989.

§257. REPEALED BY ACTS 1989, NO. 731, §3, EFF. JULY 8, 1989.



RS 23:258 - Travelling theatrical companies; application of provisions

§258. Travelling theatrical companies; application of provisions

The provisions of this Part shall not be construed as preventing a minor under sixteen years of age employed by a travelling theatrical company, from taking part in a play or musical comedy produced by such company in a theatre wherein not more than eight performances are given in any one week, (except in a week in which a national or state holiday occurs when nine weekly performances may be given), if a special permit for such employment is obtained from the executive director by the manager of the theatre in which the minor is to appear. This permit shall be issued only if the minor holds a certificate from the state or city where the minor resides permitting his appearance in theatrical performances, and if the executive director is of the opinion that the employment in such performances is not detrimental to the health or morals of the minor.

Acts 1989, No. 731, §2, eff. July 8, 1989; Acts 2008, No. 743, §7.



RS 23:271 - REPEALED BY ACTS 1992, NO. 445, 1.

PART III. COMPENSATION BENEFITS FOR MINORS

EMPLOYED IN STREET TRADES

§271. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:272 - REPEALED BY ACTS 1992, NO. 445, 1.

§272. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:273 - REPEALED BY ACTS 1992, NO. 445, 1.

§273. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:274 - REPEALED BY ACTS 1992, NO. 445, 1.

§274. REPEALED BY ACTS 1992, NO. 445, §1.



RS 23:291 - Disclosure of employment related information; liability for hiring certain employees; presumptions; causes of action; definitions

PART IV. DISCLOSURE OF EMPLOYMENT

INFORMATION

§291. Disclosure of employment related information; liability for hiring certain employees; presumptions; causes of action; definitions

A. Any employer that, upon request by a prospective employer or a current or former employee, provides accurate information about a current or former employee's job performance or reasons for separation shall be immune from civil liability and other consequences of such disclosure provided such employer is not acting in bad faith. An employer shall be considered to be acting in bad faith only if it can be shown by a preponderance of the evidence that the information disclosed was knowingly false and deliberately misleading.

B. Any prospective employer who reasonably relies on information pertaining to an employee's job performance or reasons for separation, disclosed by a former employer, shall be immune from civil liability including liability for negligent hiring, negligent retention, and other causes of action related to the hiring of said employee, based upon such reasonable reliance, unless further investigation, including but not limited to a criminal background check, is required by law.

C. As used in this Section, the following words and phrases shall have the meanings contained herein unless the context clearly requires otherwise:

(1) "Employee" means any person, paid or unpaid, in the service of an employer.

(2) "Employer" means any person, firm, or corporation, including the state and its political subdivisions, and their agents, that has one or more employees, or individuals performing services under any contract of hire or service, expressed or implied, oral or written.

(3) "Job performance" includes, but is not limited to, attendance, attitude, awards, demotions, duties, effort, evaluations, knowledge, skills, promotions, and disciplinary actions.

(4) "Prospective employee" means any person who has made an application, either oral or written, or has sent a resume or other correspondence indicating an interest in employment.

(5) "Prospective employer" means any "employer", as defined herein, to which a prospective employee has made application, either oral or written, or forwarded a resume or other correspondence expressing an interest in employment.

D.(1) Any employer who has conducted a background check of an employee or prospective employee after having obtained written consent from the employee or prospective employee or at the request of the owner or operator of any facility where the employer performs or may perform all or part of its work shall be immune from civil liability for any and all claims arising out of the disclosure of the background information obtained. This limitation of liability shall extend to all claims of the employee based upon a failure to hire, wrongful termination, and invasion of privacy, as well as all claims of any owner, operator, or any third person for claims of negligent hiring or negligent retention.

(2) The term "background check" shall mean research by any lawful means, including electronic means, into the background of a "prospective employee" or "employee" as defined in Section C of this Subsection, including research into state or federal criminal history repositories, social security status or verification, and research conducted pursuant to the U.S.A. Patriot Act, 31 U.S.C. §5318l, regarding politically exposed persons, including known or suspected terrorists, money launderers, drug kingpins, and persons debarred from conducting business with the United States government, as well as any permissible purposes under the Fair Credit Reporting Act, 15 U.S.C. §1681.

(3) The term "owner" shall mean any person, firm, or legal entity that is engaged in the production of goods or services and who may engage in contractual relations with contractors to perform any type of work on any leased or owned premises of the owner.

E.(1) Any employer, general contractor, premises owner, or other third party shall not be subject to a cause of action for negligent hiring of or failing to adequately supervise an employee or independent contractor due to damages or injury caused by that employee or independent contractor solely because that employee or independent contractor has been previously convicted of a criminal offense.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any of the following:

(a) Acts of the employee arising out of the course and scope of his employment that give rise to damages or injury when the act is substantially related to the nature of the crime for which the employee was convicted and the employer, general contractor, premises owner, or other third party knew or should have known of the conviction.

(b) Acts of an employee who has been previously convicted of any crime of violence as enumerated in R.S. 14:2(B) or any sex offense as enumerated in R.S. 15:541 and the employer, general contractor, premises owner, or other third party knew or should have known of the conviction.

(3) Nothing in this Subsection shall be construed to prohibit or create a cause of action for negligent hiring or inadequate supervision in situations not covered by this Subsection. Furthermore, nothing in this Subsection shall be construed to supplant the immunity from civil liability provided for in R.S. 23:1032.

(4) Nothing in this Subsection shall affect the employer's vicarious liability pursuant to Civil Code Article 2320.

Acts 1995, No. 632, §1; Acts 2003, No. 853, §1; Acts 2014, No. 335, §1.



RS 23:301 - Short title

CHAPTER 3-A. PROHIBITED DISCRIMINATION

IN EMPLOYMENT

PART I. GENERAL PROVISIONS

§301. Short title

This Chapter shall be known and may be cited as the "Louisiana Employment Discrimination Law".

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:302 - Definitions

§302. Definitions

For purposes of this Chapter and unless the context clearly indicates otherwise, the following terms shall have the following meanings ascribed to them:

(1) "Employee" means an individual employed by an employer.

(2) "Employer" means a person, association, legal or commercial entity, the state, or any state agency, board, commission, or political subdivision of the state receiving services from an employee and, in return, giving compensation of any kind to an employee. The provisions of this Chapter shall apply only to an employer who employs twenty or more employees within this state for each working day in each of twenty or more calendar weeks in the current or preceding calendar year. "Employer" shall also include an insurer, as defined in R.S. 22:46, with respect to appointment of agents, regardless of the character of the agent's employment. This Chapter shall not apply to the following:

(a) Employment of an individual by a parent, spouse, or child or to employment in the domestic service of the employer.

(b) Employment of an individual by a private educational or religious institution or any nonprofit corporation, or the employment by a school, college, university, or other educational institution or institution of learning of persons having a particular religion if the school, college, university, or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, other educational institution, or institution of learning is directed toward the propagation of a particular religion.

(3) "Employment agency" means any person or agency, public or private, regularly undertaking, with or without compensation, the procurement of employees for an employer or the procurement of opportunities for employees to work for an employer.

(4) "Genetic monitoring" means the periodic examination of employees to evaluate acquired modifications to their genetic material, such as chromosomal damage or evidence of increased occurrence of mutations, that may have developed in the course of employment due to exposure to toxic substances in the workplace, in order to identify, evaluate, respond to the effects of, or control adverse environmental exposures in the workplace.

(5) "Genetic services" means health services, including genetic tests, provided to obtain, assess, or interpret genetic information for diagnostic or therapeutic purposes, or for genetic education or counseling.

(6) "Genetic test" means the analysis of human DNA, RNA, chromosomes, and those proteins and metabolites used to detect heritable or somatic disease-related genotypes or karyotypes for clinical purposes. A genetic test must be generally accepted in the scientific and medical communities as being specifically determinative for the presence, absence, or mutation of a gene or chromosome in order to qualify under this definition. Genetic test does not include a routine physical examination or a routine analysis, including but not limited to a chemical analysis, of body fluids, unless conducted specifically to determine the presence, absence, or mutation of a gene or chromosome.

(7) "Labor organization" means any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms, or conditions of employment, or for other mutual aid or protection in relation to employment or any agent acting for such an organization.

(8) "Protected genetic information" means information about an individual's genetic tests, the genetic tests of an individual's family members, or the occurrence of a disease, or medical condition or disorder in family members of the individual.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 1999, No. 1366, §1; Acts 2001, No. 330, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:303 - Civil suits authorized

§303. Civil suits authorized

A. A plaintiff who has a cause of action against an employer, employment agency, or labor organization for a violation of this Chapter may file a civil suit in a district court seeking compensatory damages, back pay, benefits, reinstatement, or if appropriate, front pay, reasonable attorney fees, and court costs. In such a suit, the venue shall be the district court in the parish in which the alleged violation occurred.

B. A plaintiff found by a court to have brought a frivolous claim under this Chapter shall be held liable to the defendant for reasonable damages incurred as a result of the claim, reasonable attorney fees, and court costs.

C. A plaintiff who believes he or she has been discriminated against, and who intends to pursue court action shall give the person who has allegedly discriminated written notice of this fact at least thirty days before initiating court action, shall detail the alleged discrimination, and both parties shall make a good faith effort to resolve the dispute prior to initiating court action.

D. Any cause of action provided in this Chapter shall be subject to a prescriptive period of one year. However, this one-year period shall be suspended during the pendency of any administrative review or investigation of the claim conducted by the federal Equal Employment Opportunity Commission or the Louisiana Commission on Human Rights. No suspension authorized pursuant to this Subsection of this one-year prescriptive period shall last longer than six months.

E. Notwithstanding Subsection D of this Section, there shall be no interruption of prescription resulting from a plaintiff's giving or failing to give the notice required in Subsection C of this Section.

Acts 1999, No. 1366, §1; Acts 2008, No. 793, §1.



RS 23:311 - Application

PART II. AGE

§311. Application

The prohibitions of this Part shall be limited to individuals who are at least forty years of age.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 1999, No. 1366, §1.



RS 23:312 - Prohibition of age discrimination; exceptions

§312. Prohibition of age discrimination; exceptions

A. It is unlawful for an employer to engage in any of the following practices:

(1) Fail or refuse to hire, or to discharge, any individual or otherwise discriminate against any individual with respect to his compensation, or his terms, conditions, or privileges of employment because of the individual's age.

(2) Limit, segregate, or classify his employees in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee because of the individual's age.

(3) Reduce the wage rate of any employee in order to comply with this Part.

B. It is unlawful for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of the individual's age, or to classify or refer for employment any individual on the basis of the individual's age.

C. It is unlawful for a labor organization to engage in any of the following practices:

(1) Exclude or expel from its membership, or otherwise discriminate against, any individual because of his age.

(2) Limit, segregate, or classify its membership, or classify or fail or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities, or limit such employment opportunities, or otherwise adversely affect his status as an employee or as an applicant for employment, because of the individual's age.

(3) Cause or attempt to cause an employer to discriminate against an individual in violation of this Section.

D. It is unlawful for an employer to discriminate against any of his employees or applicants for employment, for an employment agency to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership because the individual, member, or applicant for membership has opposed any practice made unlawful by this Section, or because such individual, member, or applicant for membership has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or litigation pursuant to this Part.

E. It is unlawful for an employer, labor organization, or employment agency to print or publish, or cause to be printed or published, any notice or advertisement relating to employment by the employer or membership in or any classification or referral for employment by a labor organization, or relating to any classification or referral for employment by an employment agency indicating any preference, limitation, specification, or discrimination based on age.

F. It is not unlawful for an employer, employment agency, or labor organization to engage in any of the following practices:

(1) Take any action otherwise prohibited under Subsection A, B, C, or E, where age is a bona fide occupational qualification reasonably necessary for the normal operation of the particular business, or where the differentiation is based on reasonable factors other than age.

(2) Take any action otherwise prohibited under Subsection A, B, C, or E to observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as retirement, pension, or insurance plan, which is not a subterfuge to evade the purposes of this Part except that no such employee benefit plan shall excuse the failure to hire any individual.

(3) Discharge or otherwise discipline an individual for good cause.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:313 - Repealed by Acts 1999, No. 1366, 2.

§313. Repealed by Acts 1999, No. 1366, §2.



RS 23:314 - Notices to be posted

§314. Notices to be posted

Every employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice, to be prepared by the Louisiana Workforce Commission, setting forth information the commission deems appropriate to effectuate the purposes of this Part.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:315 - Reserved]

§§315 - 320. [Reserved]



RS 23:321 - Repealed by Acts 1999, No. 1366, 2.

PART III. DISABILITY

§321. Repealed by Acts 1999, No. 1366, §2.



RS 23:322 - Definitions

§322. Definitions

For the purposes of this Part, the following terms shall have the following meanings ascribed to them:

(1) "Adaptive devices" means any items utilized to compensate for a physical or mental impairment, including but not limited to braces or other supports, wheelchairs, talking boards, hearing aids, corrective devices, corrective lenses, or seeing eye dogs.

(2) "Direct threat" means a significant risk to the health or safety of the individual or others that cannot be eliminated by reasonable accommodation.

(3) "Person with a disability" means any person who has a physical or mental impairment which substantially limits one or more of the major life activities, or has a record of such an impairment, or is regarded as having such an impairment.

(4) "Discrimination" shall include unreasonable segregation or separation.

(5) "Essential functions" means the fundamental job duties of the employment position the person with a disability holds or desires. "Essential functions" does not include the marginal functions of the position.

(6) "Impairment" means an intellectual disability, any physical or physiological disorder or condition, or prior mental disorder or condition, but, at the discretion of the employer, may not include chronic alcoholism or any other form of active drug addiction, any cosmetic disfigurement, or an anatomical loss of body systems.

(7) "Major life activities" means functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(8) "Otherwise qualified person with a disability" means a person with a disability who, with reasonable accommodation, can perform the essential functions of the employment position that such person holds or desires.

(9) "Reasonable accommodation" means an adjustment or modification to a known physical limitation of an otherwise qualified person with a disability which would not impose an undue hardship on the employer. This shall not require an employer to spend more for architectural modifications than that amount now allowed as a federal tax deduction. However, "reasonable accommodation" shall not be construed to impose on any private sector employer, unless otherwise required by law or under any contract with a federal, state, or local governmental body or subdivision, any additional costs in the hiring or the promotion of a person with a disability. Undue hardship is determined on a case-by-case basis taking into account all of the following:

(a) The employee or applicant for which accommodation is to be made.

(b) The specific disability of employee or applicant.

(c) The essential job duties of the position.

(d) The working environment.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 811, §12, eff. June 23, 2014; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:323 - Discrimination

§323. Discrimination

A. No otherwise qualified person with a disability shall, on the basis of a disability, be subjected to discrimination in employment.

B. An employer, labor organization, or employment agency shall not engage in any of the following practices:

(1) Fail or refuse to hire, promote, or reasonably accommodate an otherwise qualified person with a disability on the basis of a disability, when it is unrelated to the individual's ability, with reasonable accommodation, to perform the duties of a particular job or position.

(2) Discharge or otherwise discriminate against an otherwise qualified person with a disability with respect to compensation or the terms, conditions, or privileges of employment on the basis of a disability when it is unrelated to the individual's ability to perform the duties of a particular job or position.

(3) Limit, segregate, or classify an otherwise qualified person with a disability in a way which deprives the individual of employment opportunities or otherwise adversely affects the status of the individual on the basis of a disability when it is unrelated to the individual's ability to perform the duties of a particular job or position.

(4) Fail or refuse to hire or to promote an otherwise qualified person with a disability on the basis of physical or mental examinations or preemployment interviews that are not directly related to the requirements of the specific job, or which are not required of all employees or applicants.

(5) Discharge or take other discriminatory action against an otherwise qualified person with a disability on the basis of physical or mental examinations or preemployment interviews that are not directly related to the requirements of the specific job, or are not required of all employees or applicants.

(6) Fail or refuse to hire or to promote an otherwise qualified person with a disability when adaptive devices or aids may need to be utilized to enable that individual, at the individual's own expense, to perform the specific requirements of the job.

(7) Discharge or take other discriminatory action against an otherwise qualified person with a disability when adaptive devices or aids may need to be utilized to enable that individual, at the individual's own expense, to perform the specific requirements of the job.

(8) Make or use a written or oral inquiry or form of application that elicits, or attempts to elicit, information concerning the disability of a prospective employee for discriminatory purposes contrary to the provisions or purposes of this Part.

(9) Make or keep a record of information, or disclose information, concerning the disability of a prospective employee for discriminatory purposes contrary to the provisions or purposes of this Part.

(10) Make or use a written or oral inquiry or form of application that expresses a preference, limitation, or specification based on the disability of a prospective employee for discriminatory purposes contrary to the provisions or purposes of this Part.

C. Specifically, a labor organization shall not engage in any of the following practices:

(1) Exclude or expel from membership, or otherwise discriminate against, an otherwise qualified member or applicant for membership on the basis of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position which entitled him to membership.

(2) Limit, segregate, or classify membership, or applicants for membership, or classify or fail or refuse to refer for employment an otherwise qualified person with a disability in a way which would deprive or tend to deprive him of employment opportunities, or which would limit employment opportunities or otherwise adversely affect his status as an employee or as an applicant for employment, on the basis of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position.

D. An employer, labor organization, or joint labor management committee controlling apprenticeship, on-the-job training, or other training programs shall not engage in any of the following practices:

(1) Discriminate against an otherwise qualified person with a disability because of disability that is not related to the individual's ability to perform the duties of a particular job or position in admission to, or continuation in, a program established to provide such apprenticeship or other training.

(2) Print, publish, or cause to be printed or published a notice or advertisement relating to employment, indicating a preference, limitation, specification, or discrimination, based on a disability that is unrelated to the ability of an otherwise qualified person with a disability to perform the duties of a particular job or position.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:324 - Defenses

§324. Defenses

A. It may be a defense to a charge of discrimination under this Part that an alleged application of qualification standards, tests, or selection criteria that screen out or tend to screen out or otherwise deny a job or benefit to a person with a disability has been shown to be job-related and consistent with business necessity, and such performance cannot be accomplished by reasonable accommodation, as required under this Part.

B. The term "qualification standards" may include a requirement that an individual shall not pose a direct threat to the health or safety of himself or other individuals in the workplace.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:325 - Repealed by Acts 1999, No. 1366, 2.

§325. Repealed by Acts 1999, No. 1366, §2.



RS 23:326 - Reserved]

§§326 - 330. [Reserved]



RS 23:331 - Veterans

PART IV. UNLAWFUL DISCRIMINATION IN EMPLOYMENT

§331. Veterans

A. It shall be unlawful discrimination in employment to discharge, otherwise discipline, threaten to discharge, or threaten to discipline any veteran for taking time away from work to attend medical appointments necessary to meet the requirements to receive his veterans benefits.

B. The veteran shall verify his attendance of the medical appointment, if requested by his employer, by presenting a bill, receipt, or excuse from the medical provider.

C. If a veteran is discharged, disciplined, or has received a threat of discharge or discipline for attending medical appointments as provided in this Section, he may take legal action pursuant to R.S. 29:38(D).

D. For purposes of this Section, "veteran" shall mean any honorably discharged veteran of the armed forces of the United States including reserved components of the armed forces, the Army National Guard and the Air National Guard, the commissioned corps of the Public Health Service, and any other category of persons designated by the president in time of war or emergency.

Acts 2013, No. 165, §1.



RS 23:332 - Intentional discrimination in employment

§332. Intentional discrimination in employment

A. It shall be unlawful discrimination in employment for an employer to engage in any of the following practices:

(1) Intentionally fail or refuse to hire or to discharge any individual, or otherwise to intentionally discriminate against any individual with respect to compensation, or terms, conditions, or privileges of employment, because of the individual's race, color, religion, sex, or national origin.

(2) Intentionally limit, segregate, or classify employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities, or otherwise adversely affect the individual's status as an employee, because of the individual's race, color, religion, sex, or national origin.

(3) Intentionally pay wages to an employee at a rate less than that of another employee of the opposite sex for equal work on jobs in which their performance requires equal skill, effort, and responsibility and which are performed under similar working conditions. An employer paying wages in violation of this Section may not reduce the wages of any other employee in order to comply with this Section.

B. It shall be unlawful discrimination in employment for an employment agency to intentionally fail or refuse to refer for employment, or otherwise to intentionally discriminate against, any individual because of his race, color, religion, sex, or national origin, or to intentionally classify or refer for employment any individual on the basis of his race, color, religion, sex, or national origin.

C. It shall be unlawful discrimination in employment for a labor organization to engage in any of the following practices:

(1) Intentionally exclude or intentionally expel from its membership, or otherwise intentionally discriminate against, any individual because of his race, color, religion, sex, or national origin.

(2) Intentionally limit, segregate, or classify its membership or applicants for membership, or intentionally classify or fail or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities, or would limit such employment opportunities, or otherwise adversely affect his status as an employee or as an applicant for employment, because of such individual's race, color, religion, sex, or national origin.

(3) Intentionally cause or attempt to cause an employer to discriminate against an individual in violation of this Section.

D. It shall be unlawful discrimination in employment for any employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any individual because of his race, color, religion, sex, or national origin in admission to, or employment in, any program established to provide apprenticeship or other training.

E. It shall be unlawful discrimination in employment for an employer, employment agency, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to print or publish, or cause to be printed or published, any notice or advertisement relating to employment by an employer or membership in or any classification or referral for employment by a labor organization, or relating to any classification or referral for employment by an employment agency, or relating to admission to, or employment in, any program established to provide apprenticeship or other training by a joint labor-management committee, indicating any preference, limitation, specification, or discrimination based on race, color, religion, sex, or national origin. However, a notice or advertisement may indicate a preference, limitation, specification, or discrimination based on religion, sex, or national origin when religion, sex, or national origin is a bona fide occupational qualification for employment.

F. It shall be unlawful discrimination in employment for an insurer to engage in any of the following practices:

(1) Intentionally fail or refuse to appoint or to discharge any insurance agent, or otherwise to intentionally discriminate against any insurance agent with respect to his compensation, terms, conditions, or privileges of employment, because of the insurance agent's race, color, religion, sex, or national origin.

(2) Intentionally limit, segregate, or classify his insurance agents or applicants for an insurance agent in any way which would deprive or tend to deprive any insurance agent or applicant of employment opportunities, or otherwise adversely affect his status as an insurance agent or applicant because of the insurance agent's or applicant's race, color, religion, sex, or national origin.

G. Nothing contained in this Section shall be construed so as to create a cause of action against an employer, employment agency, labor organization, or insurer for employment practices pursuant to any affirmative action plan.

H. Notwithstanding any other provision of this Section, it shall not be unlawful discrimination in employment for:

(1) An employer to hire and employ employees, for an employment agency to classify or refer for employment any individual, for a labor organization to classify its membership or to classify or refer for employment any individual, or for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining programs to admit or employ any individual in any such program on the basis of his religion, sex, or national origin in those certain instances where religion, sex, or national origin is a bona fide occupational qualification reasonably necessary for the normal operation of that particular business or enterprise.

(2) A school, college, university, or other educational institution or institution of learning to hire and employ employees of a particular religion if such school, college, university, or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, or other educational institution or institution of learning is directed toward the propagation of a particular religion.

(3) An employer to apply different standards of compensation or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production, or any other differential based on any factor other than sex, or to employees who work in different locations, provided that such differences are not the result of an intention to discriminate because of race, color, religion, sex, or national origin.

(4) An employer to give and to act upon the results of any professionally developed ability test, provided that such test, its administration, or action upon the results is not designed, intended, or used to discriminate because of race, color, religion, sex, or national origin.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2014, No. 750, §1.



RS 23:333 - Repealed by Acts 1999, No. 1366, 2.

§333. Repealed by Acts 1999, No. 1366, §2.



RS 23:334 - Affirmative action programs; applicable definition

§334. Affirmative action programs; applicable definition

Notwithstanding any other provision of law, whenever any employer in this state sponsors or initiates a program of affirmative action designed to cure or eradicate the effects of discrimination in employment, and the intent of such program is to affect the recruitment, selection, appointment, promotion, or other personnel procedures or functions in a manner so as to insure equal employment opportunity for minorities, the term "minority" means a person who is a citizen or lawful permanent resident of the United States and who can establish by information contained on his birth certificate, by tribal records, or by other reliable records that he is any of the following:

(1) Black: having origins in any of the black racial groups of Africa.

(2) Hispanic: of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin, regardless of race.

(3) Asian American: having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or Pacific Islands.

(4) American Indian or Alaskan Native: having origins in any of the original peoples of North America.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:335 - Reserved]

§§335 - 340. [Reserved]



RS 23:341 - Application

PART V. PREGNANCY, CHILDBIRTH, AND RELATED

MEDICAL CONDITIONS

§341. Application

A. The provisions of this Part shall apply only to an employer who employs more than twenty-five employees within this state for each working day in each of twenty or more calendar weeks in the current or preceding calendar year.

B.(1) For purposes of this Part, pregnancy, childbirth, and related medical conditions are treated as any other temporary disability. However, no employer shall be required to provide a female employee disability leave on account of normal pregnancy, childbirth, or related medical condition for a period exceeding six weeks.

(2) Nothing in this Part shall be construed to require an employer to provide his employees with health insurance coverage for the medical costs of pregnancy, childbirth, or related medical conditions. The inclusion in any such health insurance coverage of any provisions or coverage relating to medical costs of pregnancy, childbirth, or related medical conditions shall not be construed to require the inclusion of any other provisions or coverage, nor shall coverage of any related medical conditions be required by virtue of coverage of any medical costs of pregnancy, childbirth, or other related medical conditions.

C. The provisions of this Chapter shall apply to the awarding of a contract or subcontract for providing goods or services.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 1999, No. 1366, §1.



RS 23:342 - Unlawful practice by employers prohibited; pregnancy, childbirth, or related medical condition; benefits and leaves of absence; transfer of position

§342. Unlawful practice by employers prohibited; pregnancy, childbirth, or related medical condition; benefits and leaves of absence; transfer of position

It shall be an unlawful employment practice unless based upon a bona fide occupational qualification:

(1) For any employer, because of the pregnancy, childbirth, or related medical condition of any female employee, to refuse to promote her, or to refuse to select her for a training program leading to promotion, provided she is able to complete the training program at least three months prior to the anticipated date of departure for her pregnancy leave, or to discharge her from employment or from a training program leading to promotion, or to discriminate against her in compensation or in terms, conditions, or privileges of employment.

(2) For any employer to refuse to allow a female employee affected by pregnancy, childbirth, or related medical conditions either:

(a) To receive the same benefits or privileges of employment granted by that employer to other persons not so affected who are similar in their ability or inability to work, including to take disability or sick leave or any other accrued leave which is made available by the employer to temporarily disabled employees.

(b) To take a leave on account of pregnancy for a reasonable period of time, provided such period shall not exceed four months. Such employee shall be entitled to utilize any accrued vacation leave during this period of time. "Reasonable period of time" means that period during which the female employee is disabled on account of pregnancy, childbirth, or related medical conditions. Nothing herein shall be construed to limit the provisions of R.S. 23:341(C) or Subparagraph (2)(a) of this Section. An employer may require any employee who plans to take a leave pursuant to this Section to give the employer reasonable notice of the date such leave shall commence and the estimated duration of such leave.

(3) For an employer who has a policy, practice, or collective bargaining agreement requiring or authorizing the transfer of temporarily disabled employees to less strenuous or hazardous positions for the duration of the disability to refuse to transfer a pregnant female employee who so requests.

(4) For any employer to refuse to temporarily transfer a pregnant female employee to a less strenuous or hazardous position for the duration of her pregnancy if she so requests, with the advice of her physician, where such transfer can be reasonably accommodated, provided, however, that no employer shall be required by this Part to create additional employment which the employer would not otherwise have created, nor shall such employer be required to discharge any employee, transfer any employee with more seniority, or promote any employee who is not qualified to perform the job.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:351 - Repealed by Acts 1999, No. 1366, 2.

PART VI. SICKLE CELL TRAIT

§351. Repealed by Acts 1999, No. 1366, §2.



RS 23:352 - Prohibition of sickle cell trait discrimination; exceptions

§352. Prohibition of sickle cell trait discrimination; exceptions

A. It is unlawful for an employer to engage in any of the following practices:

(1) Fail or refuse to hire, or to discharge, any individual or otherwise discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because such individual has sickle cell trait.

(2) Limit, segregate, or classify his employees in any way which would deprive or tend to deprive any individual of employment opportunities, or otherwise adversely affect his status as an employee, because such individual has sickle cell trait.

(3) Reduce the wage rate of any employee in order to comply with this Part.

B. It is unlawful for an employment agency to fail to refer or refuse to refer for employment, or otherwise to discriminate against, any individual because such individual has sickle cell trait, or to classify or refer for employment any individual on the basis that such individual has sickle cell trait.

C. It is unlawful for a labor organization to engage in any of the following practices:

(1) Exclude or expel from its membership, or otherwise discriminate against, any individual because of sickle cell trait.

(2) Limit, segregate, or classify its membership, or classify or fail to refer or refuse to refer for employment any individual in any way which would deprive or tend to deprive any individual of employment opportunities, or limit such employment opportunities, or otherwise adversely affect his status as an employee or as an applicant for employment, solely because such individual has sickle cell trait.

(3) Cause or attempt to cause an employer to discriminate against an individual in violation of this Section.

D. It is unlawful for an employer to discriminate against any of his employees or applicants for employment, for an employment agency to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership because such individual, member, or applicant for membership has opposed any practice made unlawful by this Section, or because the individual, member, or applicant for membership has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or litigation under this Part.

E. It is unlawful for an employer, labor organization, or employment agency to print or publish, or cause to be printed or published, any notice or advertisement relating to employment by such employer or membership in or any classification or referral for employment by such a labor organization, or relating to any classification or referral for employment by such employment agency indicating any preference, limitation, specification, or discrimination based on sickle cell trait.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997.



RS 23:353 - Repealed by Acts 1999, No. 1366, 2.

§353. Repealed by Acts 1999, No. 1366, §2.



RS 23:354 - Notices to be posted

§354. Notices to be posted

Every employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice, to be prepared by the Louisiana Workforce Commission, setting forth information as the commission deems appropriate to effectuate the purposes of this Part.

Acts 1997, No. 1409, §1, eff. Aug. 1, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:368 - Prohibition of genetic discrimination in the workplace; privacy

PART VII. GENETIC INFORMATION AND PRIVACY

§368. Prohibition of genetic discrimination in the workplace; privacy

A. No otherwise qualified person shall, on the basis of protected genetic information, be subjected to discrimination in employment.

B. An employer, labor organization, or employment agency shall not engage in any of the following practices:

(1) Discharge, fail or refuse to hire, or otherwise discriminate against any employee with respect to the compensation, terms, conditions, or privileges of employment of that employee, because of protected genetic information with respect to the employee, or because of information about a request for or the receipt of genetic services by such employee.

(2) Limit, segregate, or classify employees in any way that would deprive or tend to deprive any employee of employment opportunities or otherwise adversely affect that employee's status, because of protected genetic information with respect to the employee or because of information about a request for or the receipt of genetic services by such employee.

(3) Require, collect, or purchase protected genetic information with respect to an employee, or information about a request for or the receipt of genetic services by such employee.

(4) Disclose protected genetic information with respect to an employee, or information about a request for or the receipt of genetic services by an employee except:

(a) To the employee who is the subject of the information, at his or her request.

(b) To an occupational or other health researcher, if the research conducted complies with the regulations and protections provided for under Part 46 of Title 45, of the Code of Federal Regulations.

(c) If required by a federal or state statute, legislative subpoena, or an order issued by a court of competent jurisdiction, except that if the subpoena or court order was secured without the knowledge of the individual to whom the information refers, the employer shall provide the individual with adequate notice to challenge the subpoena or court order, unless the subpoena or court order also imposes confidentiality requirements.

(d) To executive branch officials investigating compliance with this order, if the information is relevant to the investigation.

(5) Maintain protected genetic information or information about a request for or the receipt of genetic services in general personnel files; such information shall be treated as confidential medical records and kept separate from personnel files.

C. Specifically, a labor organization shall not engage in any of the following practices:

(1) Exclude or expel from membership, or otherwise discriminate against, an otherwise qualified member or applicant for membership on the basis of protected genetic information.

(2) Limit, segregate, or classify membership, or applicants for membership, or classify or fail or refuse to refer for employment an otherwise qualified person in a way which would deprive or tend to deprive him of employment opportunities, or which would limit employment opportunities or otherwise adversely affect his status as an employee or as an applicant for employment, on the basis of protected genetic information.

D. An employer, labor organization, or joint labor management committee controlling apprenticeship, on-the-job training, or other training programs shall not engage in any of the following practices:

(1) Discriminate against an otherwise qualified person based on protected genetic information.

(2) Print, publish, or cause to be printed or published a notice or advertisement relating to employment, indicating a preference, limitation, specification, or discrimination, based on protected genetic information.

E. The following exceptions shall apply to the nondiscrimination requirements:

(1) An employer, labor organization, or employment agency may request or require protected genetic information with respect to an applicant who has been given a conditional offer of employment or to an employee if:

(a) The information obtained is to be used exclusively to assess whether further medical evaluation is needed to diagnose a current disease, or medical condition or disorder;

(b) Such current disease, or medical condition or disorder could prevent the applicant or employee from performing the essential functions of the position held or desired; and

(c) The information will not be disclosed to persons other than medical personnel involved in or responsible for assessing whether further medical evaluation is needed to diagnose a current disease, or medical condition or disorder.

(2) For therapeutic purposes only, an employer, labor organization, or employment agency may request, collect, or purchase protected genetic information with respect to an employee, or any information about a request for or receipt of genetic services by such employee if:

(a) The employee uses genetic or health care services provided by the employer.

(b) The employee who uses the genetic or health care services has provided prior knowing, voluntary, and written authorization to the employer to collect protected genetic information.

(c) The person who performs the genetic or health care services does not disclose protected genetic information to anyone except to the employee who uses the services for treatment of the individual; for program evaluation or assessment; for compiling and analyzing information in anticipation of or for use in a civil or criminal legal proceeding; or for payment or accounting purposes, to verify that the service was performed, but in such cases the genetic information itself cannot be disclosed.

(d) Such information is not used in violation of Subsection B, C, or D of this Section.

(3) Genetic monitoring of biological effects of toxic substances in the workplace shall be permitted if all of the following conditions are met:

(a) The employee has provided prior knowing, voluntary, and written authorization.

(b) The employee is notified when the results of the monitoring are available and, at that time, the employer makes any protected genetic information that may have been acquired during the monitoring available to the employee and informs the employee how to obtain such information.

(c) The monitoring conforms to any genetic monitoring regulations that may be promulgated by the executive director of the Louisiana Workforce Commission.

(d) The employer, excluding any licensed health care professionals that are involved in the genetic monitoring program, receives results of the monitoring only in aggregate terms that do not disclose the identity of specific employees.

Acts 2001, No. 330, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:369 - Notices to be posted

§369. Notices to be posted

Every employer, employment agency, and labor organization shall post and keep posted in conspicuous places upon its premises a notice, to be prepared by the Louisiana Workforce Commission, setting forth information the commission deems appropriate to effectuate the purposes of this Part.

Acts 2001, No. 330, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:371 - REPEALED BY ACTS 1992, NO. 446, 1.

SUBPART E. WOMEN'S DIVISION OF DEPARTMENT OF LABOR

AND LOUISIANA COMMISSION ON THE

STATUS OF WOMEN

§371. REPEALED BY ACTS 1992, NO. 446, §1.



RS 23:372 - REPEALED BY ACTS 1992, NO. 446, 1.

§372. REPEALED BY ACTS 1992, NO. 446, §1.



RS 23:381 - Purposes

CHAPTER 4. APPRENTICES

§381. Purposes

The purposes of this Chapter are:

(1) To open to people the opportunity to obtain training that will equip them for profitable employment and citizenship;

(2) To set up, as a means to this end, a program of voluntary apprenticeship, under approved apprentice agreements, providing facilities for their training and guidance in the arts and crafts of industry and trade, with parallel instruction in related supplementary education;

(3) To promote employment opportunities for young people under conditions providing adequate training and reasonable earning;

(4) To relate the supply of skilled workers to employment demands;

(5) To establish standards for apprentice training;

(6) To establish an apprenticeship council to assist in effectuating the purposes of this Chapter;

(7) To provide for a director of apprenticeship within the Louisiana Workforce Commission;

(8) To provide for reports to the legislature and to the public regarding the status of apprentice training in the state;

(9) To establish a procedure for the determination of apprentice agreement controversies; and

(10) To accomplish related ends.

Acts 1987, No. 623, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 791, §1.



RS 23:382 - Apprenticeship council

§382. Apprenticeship council

A. The executive director shall appoint an apprenticeship council, composed of three representatives each from employer and employee organizations respectively, and of two representatives of the general public. The three employer representatives shall be selected from lists supplied by employer organizations which are participating in bona fide apprenticeship programs. The three employee representatives may be representatives of labor organizations, who have been nominated by state labor federations. The state official in charge of trade and industrial education shall, ex officio, be a member of the said council. Each member shall be appointed for a term of three years. Any member appointed to fill a vacancy occurring prior to the expiration of the term of his predecessor shall be appointed for the remainder of the said term. Each member of the council not otherwise compensated by public monies, shall be reimbursed for transportation and shall be paid thirty-five dollars per day for each day spent in attendance at meetings of the apprenticeship council.

B. The apprenticeship council shall meet at the call of the executive director or the director of apprenticeship and shall aid in formulating policies for the effective administration of this Chapter. Subject to the approval of the executive director, the apprenticeship council may recommend standards and procedures for registration and de-registration of apprenticeship programs in conformity with established programs approved by the United States Department of Labor, Office of Apprenticeship, and for approval of apprenticeship agreements which in no case shall be lower than those prescribed by this Chapter and by the United States Department of Labor, Office of Apprenticeship, or lower than approved national standards; shall issue such rules and regulations as may be necessary to carry out the intent and purposes thereof; and shall perform such other functions as the executive director may direct. Not less than once a year the apprenticeship council shall make a report, through the executive director, of its activities and findings to the legislature and to the public.

Amended by Acts 1974, No. 529, §1; Acts 1986, No. 741, §1; Acts 1987, No. 623, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:383 - Director of apprenticeship

§383. Director of apprenticeship

The executive director or his designee shall appoint a director of apprenticeship. The executive director is further authorized to appoint and employ such clerical, technical, and professional help as shall be necessary to effectuate the purposes of this Chapter.

Acts 2010, No. 791, §1.



RS 23:384 - Powers and duties of director

§384. Powers and duties of director

A. The director, under the supervision of the executive director and with the advice and guidance of the apprenticeship council, is authorized to administer the provisions of this Chapter. The director shall, in cooperation with the apprenticeship council, set up conditions and training standards for apprentice agreements, which shall in no case be lower than those prescribed by this Chapter and by the United States Department of Labor, Office of Apprenticeship, or lower than approved national standards.

B. The director of apprenticeship is authorized:

(1) To act as secretary of the apprenticeship council;

(2) To approve, if it is in the best interest of the apprentice, any apprenticeship agreement which meets the standards established under this Chapter;

(3) To terminate or cancel any apprenticeship agreement in accordance with the provisions of such agreement;

(4) To keep a record of apprenticeship agreements and their disposition;

(5) To issue certificates of completion of apprenticeship; and

(6) To perform such other duties as are necessary to carry out the intent of this Chapter.

C. The administration and supervision of related and supplemental instruction for apprentices, coordination of instruction with job experiences, and the selection and training of teachers and coordinators for such instruction shall be the responsibility of local programs, acting under guidelines established by the United States Department of Labor, Office of Apprenticeship.

Acts 1987, No. 623, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:385 - Apprenticeship programs; registration and function

§385. Apprenticeship programs; registration and function

A. An apprenticeship program is defined as a plan containing all terms and conditions for the qualification, recruitment, selection, employment, and training of apprentices that includes such matters as the requirement for a written apprenticeship agreement.

B. An apprenticeship program shall be registered in any trade or group of trades in accordance with this Chapter and with the standards of United States Department of Labor, Office of Apprenticeship. An apprenticeship program shall cooperate with educational authorities in regard to the education of apprentices; shall establish a schedule of operations; shall establish wage rates and working conditions for apprentices; shall specify the ratio of apprentices to journey workers employed in any trade in accordance with this Chapter and the United States Department of Labor, Office of Apprenticeship; and shall adjust apprenticeship disputes.

C. An apprenticeship committee is defined as those persons designated by the sponsor to administer the program. A committee may be joint or nonjoint, as follows:

(1) A joint committee is composed of an equal number of representatives of the employer or employers and of the employees represented by a bona fide collective bargaining agent or agents.

(2) A nonjoint committee, which may also be known as a unilateral or group nonjoint committee, has employer representatives and may include employees, but does not have a bona fide collective bargaining agent as a participant.

Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:386 - Apprentice defined

§386. Apprentice defined

The term "apprentice" as used in this Chapter is defined as a worker at least sixteen years of age, except where a higher minimum age standard is otherwise fixed by law, who is employed to learn an apprenticeable occupation pursuant to the standards of apprenticeship as provided for in the Louisiana Administrative Code, Title 40, Part 9, §317 in order to fulfill the requirements of the Louisiana Administrative Code, Title 40, Part 9, §301, and who has entered into a written apprentice agreement with an employer, an association of employers, or an organization of employees, providing for not less than two thousand hours of reasonably continuous employment, and for participation in an approved program of training through employment and through education in related and supplemental subjects.

Amended by Acts 1978, No. 602, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:387 - Contents of apprentice agreements

§387. Contents of apprenticeship agreements

Every apprenticeship agreement entered into under this Chapter shall contain all of the following:

(1) Names and signatures of the contracting parties, including the apprentice and the program sponsor or employer, and the signature of a parent or legal guardian, if the apprentice is a minor.

(2) The date of birth and, on a voluntary basis, the social security number of the apprentice.

(3) Contact information of the program sponsor and the registration agency.

(4) A statement of the occupation in which the apprentice is to be trained, the beginning date, and the term or duration of the apprenticeship.

(5) A statement setting forth all of the following:

(a) The number of hours to be spent by the apprentice in work on the job in a time-based program, or a description of the skill sets to be attained by completion of a competency-based program, including the on-the-job learning component, or the minimum number of hours to be spent by the apprentice and a description of the skill sets to be attained by completion of a hybrid program.

(b) The number of hours to be spent in related instruction in technical subjects related to the occupation, which shall not be less than one hundred forty-four hours per year.

(6) A statement setting forth a schedule of work processes in the occupation or industry division in which the apprentice is to be trained and the approximate time to be spent at each process.

(7) A statement of the graduated scale of wages to be paid to the apprentice and whether or not the required related instruction is compensated.

(8) Statements providing all of the following:

(a) For a specific period of probation during which the apprenticeship agreement may be cancelled by either party to the agreement upon written notice to the registration agency, without adverse impact on the sponsor.

(b) That, after the probationary period, either of the following may occur regarding the agreement:

(i) It may be cancelled at the request of the apprentice.

(ii) It may be suspended or cancelled by the sponsor, for good cause only, with due notice to the apprentice and a reasonable opportunity for corrective action, and with written notice to the apprentice and to the registration agency of the final action taken.

(9) Such additional terms and conditions as may be prescribed or approved by the director, not inconsistent with the provisions of this Chapter and those established by the United States Department of Labor, Office of Apprenticeship.

Amended by Acts 1976, No. 624, §2, eff. Aug. 4, 1976; Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:388 - Approval of apprenticeship agreements; signature

§388. Approval of apprenticeship agreements; signature

A. Every apprenticeship agreement under this Chapter shall be approved and the apprentice registered by the director of apprenticeship within fifteen days of being properly submitted and found to be in conformity with 29 C.F.R. Part 30, the federal guidelines for equal opportunity in apprenticeship and training; or the applicant, employer, and sponsor shall be notified immediately in writing as to the reason for the agreement not being approved.

B. Every apprenticeship agreement shall include the names and signatures of the contracting parties, as provided in R.S. 23:389, and if the apprentice is a minor, the name and signature of a parent or legal guardian.

C. When a minor enters into an apprenticeship agreement under this Chapter for a period of training extending into his majority, the apprenticeship agreement shall likewise be binding for such a period as may be covered during the apprentice's majority.

Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:389 - Rotation of employment

§389. Rotation of employment

For the purpose of providing greater diversity of training or continuity of employment, any apprenticeship agreement made under this Chapter may be signed by a joint or non-joint committee instead of by an individual employer. In such a case, apprenticeship program standards shall expressly provide that the apprenticeship committee does not assume the obligation of an employer but agrees to use its best endeavors to procure employment and training for the apprentice with one or more employers who will accept full responsibility for all the terms and conditions of employment and training set forth in the agreement between the apprentice and the apprenticeship committee during the period of each employment.

Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:390 - Settlement of controversies or complaints

§390. Settlement of controversies or complaints

A. The provisions of this Chapter shall not be applicable to resolving any disputes regarding any category of prohibited discrimination provided for in Chapter 3-A of this Title, the Louisiana Employment Discrimination Law. Any cause of action related to prohibited discrimination shall be filed in the manner set forth in 29 C.F.R. Part 30 or applicable provisions of a State Plan for Equal Employment Opportunity in Apprenticeship adopted pursuant to 29 C.F.R. Part 30 and approved by the United States Department of Labor.

B.(1) Except for matters described in Subsection A of this Section, any disagreement arising under an apprenticeship agreement which cannot be adjusted locally and which is not covered by a collective bargaining agreement, may be submitted by an apprentice, or by the apprentice's authorized representative, within sixty days of the final local decision, to the Director of Apprenticeship, Louisiana Workforce Commission-Apprenticeship Division.

(2) Matters covered by a collective bargaining agreement are not to be reviewed pursuant to this Section. Complaint procedures for the settlement of complaints shall be conducted in accordance with the Louisiana Administrative Code, Title 40, Part 9, §309.

C. Upon the complaint of any interested person or upon his own initiative, the director of apprenticeship may investigate to determine if there has been a violation of the terms of an apprenticeship agreement made under this Chapter and hold hearings, inquiries, and other proceedings necessary to such investigations and determination. The director shall investigate programs only as necessary to establish compliance, and then only upon proper notice. The parties to such agreement shall be given a fair and impartial hearing, after reasonable notice thereof. All hearings, investigations, and determinations shall be made under authority of reasonable rules and procedure prescribed by the apprenticeship council, subject to the approval of the executive director.

D. The determination of the director of apprenticeship shall be filed with the executive director. If no appeal therefrom is filed with the executive director within twenty days after the date thereof, such determination shall become the order of the executive director. Any person aggrieved by any determination or action of the director may appeal therefrom to the executive director who shall hold a hearing thereon, after due notice to the interested parties. Orders and decisions of the executive director shall be prima facie lawful and reasonable if supported by reasonable and competent evidence. Any party to an apprenticeship agreement aggrieved by an order or decision of the executive director may appeal to the courts on questions of law. The decision of the executive director shall be conclusive if no appeal therefrom is filed within thirty days after the date of the order or decision.

E. No person shall institute any action for the enforcement of any apprenticeship agreement, or for damages for the breach thereof, unless all the administrative remedies provided in this Section have first been exhausted.

F. The provisions of this Section shall not be construed to preclude an apprentice from pursuing any remedy to address prohibited discrimination in employment which is otherwise available in any other Chapter of this Title, in any other Title of the Louisiana Revised Statutes of 1950, in federal law, or in any local ordinance.

Acts 1987, No. 623, §1; Acts 2010, No. 791, §1; Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:391 - Limitation

§391. Limitation

Nothing in this Chapter or in any apprenticeship agreement approved under this Chapter shall operate to invalidate any of the following:

(1) An apprenticeship provision in any collective bargaining agreement between employers and employees establishing higher apprenticeship standards.

(2) Any provisions of prohibited discrimination in employment which are contained in any other Chapter of this Title, in any other Title of the Louisiana Revised Statutes of 1950, in federal law, or in any local ordinance.

Acts 2014, No. 740, §1, eff. June 19, 2014.



RS 23:392 - Civil penalties

§392. Civil penalties

A.(1) Any person, including but not limited to any apprenticeship program sponsor or employer of a registered apprentice, shall be subject to a civil penalty of up to five hundred dollars for a violation of the provisions of any of the following:

(a) This Chapter.

(b) Approved program standards.

(c) An approved apprenticeship agreement.

(d) Any rules or regulations governing apprenticeship adopted pursuant to the authority contained in this Chapter.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

B. Civil penalties may be imposed only by a ruling of the director of the office of workforce development pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

C. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

D. The director of the office of workforce development may institute civil proceedings in the appropriate district court for the principal place of business of the employer to enforce his rulings or seek injunctive relief to restrain and prevent violations of the provisions of this Chapter or of the rules and regulations adopted under the provisions of this Chapter. The court shall award attorney fees and court costs to the prevailing party. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the office of workforce development judicial interest on said penalties from the date of such judgment until paid.

Acts 1988, No. 854, §1, eff. July 18, 1988; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2010, No. 791, §1.



RS 23:481 - HEALTH AND SAFETY

CHAPTER 5. HEALTH AND SAFETY

PART I. DIVERS, TUNNEL AND CAISSON WORKERS

§481. Facilities for protection; duty to provide

All employers of divers, tunnel and caisson workers who work in compressed air, shall provide ample facilities to protect the health of such employees.



RS 23:482 - Physical examination of workers

§482. Physical examination of workers

No person shall be sent into any caisson, tunnel, or any compressed air chamber, or into the water in a diver's suit to perform labor, without having first been examined by a competent physician to determine his physical fitness. The employer, the employer's representative, foreman, or supervisor of the work to be done, shall see that this provision is complied with. These physical examinations shall be repeated every sixty days.



RS 23:483 - Equipment for decompression

§483. Equipment for decompression

Ample equipment for the decompression of men who work in compressed air chambers shall be maintained at the immediate scene of operation. The employer, his representative, and the supervisor or foreman of work, alike, shall see that these provisions are complied with. The decompression apparatus shall be in good condition and properly equipped with pressure gauges. At all such operations at least one competent person representing the employer shall be on hand at all times.



RS 23:484 - Shifts; maximum pressure

§484. Shifts; maximum pressure

The working time in any twenty-four hours shall be divided into two shifts under compressed air with an interval in open air. Persons who have not previously worked in compressed air shall work therein but one shift during the first twenty-four hours. No person shall be subjected to pressure exceeding fifty pounds except in emergency.



RS 23:485 - Maximum hours

§485. Maximum hours

The maximum total hours in twenty-four that one may work in compressed air shall be as follows:

Normal to a pressure of eighteen pounds per square inch, eight hours; eighteen pounds to twenty-six pounds, six hours; twenty-six pounds to thirty-three pounds, four hours; thirty-three pounds to thirty-eight pounds, three hours; thirty-eight pounds to forty-three pounds, two hours; forty-three pounds to forty-eight pounds, one and one-half hours; forty-eight pounds to fifty pounds, one hour.

The maximum hours that a workman may be kept in compressed air during a shift are as follows:

Normal to a pressure of eighteen pounds per square inch, eighteen pounds to twenty-six pounds, three hours; twenty-six pounds to thirty-three pounds, two hours; thirty-three pounds to thirty-eight pounds, one and one-half hours; thirty-eight pounds to forty-three pounds, one hour; forty-three pounds to forty-eight pounds, forty-five minutes; forty-eight pounds to fifty pounds, thirty minutes.



RS 23:486 - Minimum rest interval

§486. Minimum rest interval

The minimum rest interval in open air between shifts shall be:

Normal pressure to eighteen pounds per square inch, eighteen pounds to twenty-six pounds, one hour; twenty-six pounds to thirty-three pounds, two hours; thirty-three pounds to thirty-eight pounds, three hours; thirty-eight pounds to forty-three pounds, four hours; forty-three pounds to forty-eight pounds, five hours; forty-eight pounds to fifty pounds, six hours.



RS 23:487 - Rate of decompression

§487. Rate of decompression

The rate of decompression for a person working in compressed air shall be as follows:

(1) Where the air pressure is greater than normal and less than fifteen pounds per square inch, decompression shall be at the minimum rate of three pounds per minute.

(2) Where the air pressure is fifteen or over and less than twenty pounds to the square inch, the minimum rate of decompression shall be two pounds per minute.

(3) Where the air pressure is twenty pounds or over and less than thirty pounds to the square inch, decompression shall be at the minimum rate of three pounds every two minutes.

(4) Where the air pressure is thirty pounds or over per square inch, the minimum rate of decompression shall be a pound per minute.



RS 23:488 - Penalty for violations

§488. Penalty for violations

Whoever violates the provisions of this Part shall be fined not more than five thousand dollars or imprisoned not more than six months, or both.



RS 23:511 - Type-casting machines; exhaust fans and flues; penalties

PART II. AIR CIRCULATION AND FUMES

§511. Type-casting machines; exhaust fans and flues; penalties

All newspaper and printing concerns using three or more linotype or other type-casting machines, shall be required to install in the room or rooms in which the machines are operated, an exhaust fan or other device of sufficient capacity to keep pure air circulating and to expel the poisonous metal fumes arising from the machines.

They shall be required to install vent pipes on each machine running from the metal pot to a flue or other aperture leading to the outside of the building.

Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not more than sixty days, or both. Every fifteen days during which the violation continues shall constitute a separate offense.



RS 23:531 - Assistant secretary of office of state fire marshal, code enforcement and building safety to make rules

PART III. REGULATIONS AFFECTING BOILERS

§531. Assistant secretary of office of state fire marshal, code enforcement and building safety to make rules

A. The assistant secretary of the office of state fire marshal, code enforcement and building safety of the Department of Public Safety and Corrections, hereinafter in this Chapter referred to as the assistant secretary, shall have the exclusive power to investigate, and to promulgate rules and regulations for the proper construction, installation, repair, use, operation, and safety of boilers in this state and to issue orders for the enforcement of such rules and regulations as well as any provisions of law affecting boilers.

B. The rules and regulations so formulated shall conform as nearly as practicable to the boiler construction code of the American Society of Mechanical Engineers (ASME). Boilers and pressure vessels requiring ASME Code stamping by the owner, user, or fabricator in shop or field fabrication, assembly, modification, or repair shall be inspected in accordance with the ASME Code and national board standards.

Amended by Acts 1975, No. 239, §1. Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:532 - Adoption, amendment, or repeal of regulations; effective date

§532. Adoption, amendment, or repeal of regulations; effective date

A. Before any rule or regulation is adopted, amended, or repealed, a public hearing or opportunity to be heard thereon by the public shall be given, of which ten days' notice shall be given in one or more newspapers of general circulation in the state. Such rules and regulations shall become effective after publication in one or more newspapers of general circulation in the state, or at such later time as the assistant secretary may fix, and shall thereafter have the force and effect of law.

B. No rule, regulation or amendment thereto applying to the construction of new boilers, or raising the standards governing the method of construction of new boilers or the quality of material used in them, shall become effective to prevent the installation of such until six months after publication. Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:533 - Printing of laws, rules, and regulations

§533. Printing of laws, rules, and regulations

The assistant secretary shall cause to be printed for distribution to the public, the text of this Part, rules and regulations, and any other matter he deems relevant and suitable, and shall furnish the same to any person upon application therefor. Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:534 - Duties of assistant secretary

§534. Duties of assistant secretary

The assistant secretary shall:

(1) Employ and compensate, with the approval of the governor, inspectors and other assistants and employees as he may deem necessary for the exercise of the powers and the performance of the duties prescribed in this Part.

(2) Have free access for himself or authorized representatives to any premises in the state where a boiler is being constructed, installed, or operated, for the purpose of ascertaining whether such boiler is built, repaired, installed, or operated in accordance with the provisions of this Part.

(3) Prosecute all violators of the provisions of this Part.

(4) Issue, suspend, or revoke inspection certificates allowing boilers to be operated, as provided in this Part.

(5) Draw upon the state treasurer for funds necessary to meet any expense authorized by this Part which, in addition to the salaries of employees, shall include necessary traveling expenses and the expenses incident to the maintenance of any offices required in the state.

(6) Enforce the laws governing the use of boilers and to enforce the rules and regulations of the assistant secretary.

(7) Keep a complete record of the type, dimensions, age, condition, pressure allowed upon, location, and date of the last inspection, of all boilers to which this Part applies.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:535 - Special inspectors

§535. Special inspectors

A. In addition to the personnel authorized by R.S. 23:534(1), the assistant secretary may, upon the request of any company authorized to insure against loss from explosion of boilers in this state, appoint the boiler inspectors of the said company as special inspectors, who shall serve at his pleasure, provided that each such inspector holds a certificate of competency as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors. These special inspectors shall receive no salary from nor shall any of their expenses be paid by the state. The continuance of a special inspector's appointment shall be conditioned upon his continuing in the employ of a boiler inspection and insurance company duly authorized as aforesaid, and upon his maintenance of the standards imposed by this Part. These special inspectors shall inspect all boilers insured by their respective companies, and the owners or users of such insured boilers shall be exempt from the payment of inspection fees required in R.S. 23:541. Each company employing such special inspectors shall, within thirty days following each annual internal inspection made by them, file a report of such inspection with the assistant secretary upon appropriate forms as promulgated by the American Society of Mechanical Engineers.

B. In addition to the personnel authorized by R.S. 23:534(1), the assistant secretary may, upon the request of director of safety and permits for the city of New Orleans, appoint boiler inspectors of the city of New Orleans as special inspectors, who shall serve at his pleasure, provided that each such inspector holds a certificate of competency as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors, or the equivalent if the national board refuses to certify local inspectors due to population limits. These special inspectors shall receive no salary from nor shall any of their expenses be paid by the state. The continuance of a special inspector's appointment shall be conditioned upon his continuing in the employ as a boiler inspector of the city of New Orleans duly authorized as aforesaid, and upon his maintenance of the standards imposed by this Part. These special inspectors shall inspect all boilers in the city of New Orleans, and the owners or users of such boilers shall be exempt from the payment of inspection fees required in R.S. 23:541. The director of safety and permits for the city of New Orleans shall, within thirty days following each annual internal inspection made by such special inspectors, file a report of such inspection with the assistant secretary upon appropriate forms as promulgated by the American Society of Mechanical Engineers.

C. The assistant secretary shall have the authority to:

(1) Revoke inspector recognition for cause and only after an administrative hearing.

(2) Monitor inspection activities by the special inspectors for the city of New Orleans.

(3) Follow up on overdue repair reports with the New Orleans inspection agency.

(4) Promulgate rules and regulations through the Administrative Procedure Act as may be deemed necessary for the implementation of the provisions of this Section.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:536 - Annual inspection of boilers

§536. Annual inspection of boilers

A. Each power boiler and high-pressure, high temperature water boiler used or proposed to be used, except boilers exempt under R.S. 23:540 and except as otherwise provided in this Part, shall receive a certificate inspection annually which shall be an external inspection while the boiler is under normal operating conditions. Such boilers shall also be inspected internally where construction permits at about six months after each external inspection. Except as provided in Subsection B, no more than fourteen months shall elapse between internal inspections. However, any power boiler, the operation of which is an integral part of or necessary adjunct to other continuous operations, shall be inspected internally and issued certificates at such intervals as are permitted by planned or scheduled shutdown of the processing operation of five days or more in duration occurring after three years have elapsed since the last inspection of the boiler, but not exceeding five years between such intervals.

B. Upon the approval of the assistant secretary or his designated representative, the interval between internal inspections may be extended for a period not to exceed twenty-four months on stationary boilers provided: (1) continuous water treatment under competent and experienced supervision has been in effect since the last internal inspection for the purpose of controlling and limiting corrosion and deposits, (2) accurate and complete records are available showing that since the last internal inspection samples of boiler water have been taken at regular intervals not greater than twenty-four hours of operation and that the water condition in the boiler is satisfactorily controlled, (3) accurate and complete records are available showing the dates, if any such boiler has been out of service and the reasons therefor since the last internal inspection, and such records shall include the nature of all repairs to the boiler, the reasons why such repairs were necessary and by whom the repairs were made, and (4) the last internal and current external inspection of the boiler indicates the inspection period may be safely extended. When such an extended period between internal inspections has been approved by the assistant secretary or his designated representative, as outlined in this Section, a new certificate of operation shall be issued for that extended period of operation, and the inspection certificate fees shall be double the annual fees provided by law.

C.(1) Low pressure boilers shall receive a certificate inspection biennially.

(a) Steam or vapor boilers shall have an external inspection and an internal inspection every two years where construction permits;

(b) Hot water heating and hot water supply boilers shall have an external certificate inspection every two years and where construction permits, an internal inspection at the discretion of the inspector; and

(c) Potable water boilers shall have an external certificate inspection every two years.

(2) Inspections shall include the functions of all controls and devices. If at any time a hydrostatic test is deemed necessary to determine the safety of a boiler, the test shall be made at the discretion of the assistant secretary or his designated representative.

Amended by Acts 1966, No. 249, §1. Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1986, No. 736, §1, eff. Jan. 1, 1987; Acts 1995, No. 43, §1.



RS 23:537 - Certificates of inspection; fees; issuance and suspension

§537. Certificates of inspection; fees; issuance and suspension

A.(1) If, upon inspection, a boiler is found to be suitable and to conform to the rules and regulations of the assistant secretary, he shall issue to the owner or user thereof an inspection certificate specifying the maximum pressure which the boiler may be allowed to carry.

(2) A fee of twenty dollars shall be charged by the assistant secretary for the issuance of each inspection certificate, which shall be valid for not more than fourteen months from its date. A fee of forty dollars shall be charged for a certificate issued relative to an extension of internal inspection, and when inspection frequencies may be extended to two years for certain boilers. A fee of two hundred dollars shall be charged by the assistant secretary for the issuance of each inspection certificate valid for a time period not to exceed five years as permitted by R.S. 23:536(A).

(3) The inspection certificate shall be posted under glass in the room containing the boiler. In the case of a potable boiler, the certificate shall likewise be posted in a metal container fastened to a machine or tool box accompanying the boiler. No inspection certificate issued for a boiler inspected by a special inspector shall be valid after the boiler for which it was issued ceases to be insured by an authorized insurance company.

B. The assistant secretary or his representative may at any time suspend an inspection certificate when, in his opinion, the boiler for which it was issued cannot continue to be operated without menace to the public safety, or when the boiler does not comply with the rules issued hereunder. The suspension of an inspection certificate shall continue in effect until the boiler has been made to conform to the rules and regulations of the assistant secretary governing the use of boilers, and until the inspection certificate has been reinstated.

C. The boiler inspection certificate fee provided for in this Section is intended to cover the cost of the issuance of the said certificates and the same shall be retained and disbursed by the assistant secretary.

Amended by Acts 1966, No. 258, §1; Acts 1968, No. 436, §1; Acts 1980, No. 485, §1; Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1986, No. 1011, §1; Acts 1995, No. 43, §1; Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:538 - Operation of boiler without inspection certificate; penalty

§538. Operation of boiler without inspection certificate; penalty

The operation of a boiler without an inspection certificate, or at a pressure exceeding that specified in such inspection certificate shall constitute a misdemeanor on the part of the owner, user or operator thereof punishable by a fine of not less than twenty-five dollars nor more than five hundred dollars, or imprisonment for not less than ten days, nor more than ninety days, or both. Each day of such unlawful operation shall constitute a separate offense.



RS 23:539 - Installation of boilers

§539. Installation of boilers

A. No boiler shall be installed after six months from the date upon which the rules and regulations formulated by the assistant secretary governing new installations shall have become effective, unless the boiler conforms to such rules and regulations.

B. All boilers installed and ready for use, or being used, before the six months shall have elapsed, shall be made to conform to the rules and regulations of the assistant secretary governing existing installations, and the formulas therein prescribed shall be used in determining the maximum allowable working pressure therefor.

C. All boilers to be installed after six months from the date upon which the rules and regulations of the assistant secretary shall become effective, shall be inspected during construction by an inspector authorized to inspect boilers in this state or, if constructed outside the state, by an inspector holding a certificate from the National Board of Boiler and Pressure Vessel Inspectors, or a certificate of authority from the assistant secretary, which may be issued by him to any inspector who holds a certificate of authority to inspect boilers from a state which has adopted boiler rules that require standards of construction and operation substantially equal to those of this state.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:540 - Exemptions from provisions

§540. Exemptions from provisions

This Part shall not be construed as in any way preventing the use or sale of boilers which have been installed or in use in this state prior to July 7, 1938, and which have been made to conform to the rules and regulations of the assistant secretary governing existing installations, as provided in R.S. 23:539; nor shall this Part apply to boilers subject to inspection by any department or agency of the federal government; or to air tanks located on vehicles used for transporting passengers or freight; or to boilers of steam fire engines brought into the state for temporary use in times of emergency; or to portable boilers used for agricultural purposes only; or to steam heating boilers carrying not more than fifteen pounds pressure, and hot water heating and supply boilers used exclusively for noncommercial purposes located in any private home; or to boilers located in any private home.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1997, No. 1395, §1.



RS 23:541 - Fees for inspection

§541. Fees for inspection

A. The owner or user of a boiler required by this Part to be inspected by the assistant secretary or his representative shall pay to the assistant secretary an inspection fee based on the following schedule:

(1)

Potable-water boilers

$

15.00

(2)

Heating boilers

$

35.00

(3)

Power boilers

External

Internal

(a)

100 sq. ft. or less

heating surface

$

20.00

$

50.00

(b)

Over 100 sq. ft. and

not exceeding 1000

sq. ft. heating surface

$

35.00

$

75.00

(c)

Over 1000 sq. ft.

heating surface

$

70.00

$

150.00

(4)

Electric boilers

$

30.00

$

50.00

(5)

Coil-type steam generators

$

50.00

(6)

Special inspections

(a)

$300.00 and expenses

for up to one-half day

$ 250.00*

(b)

$600.00 and expenses

for one day

$ 500.00*

(7)

Quality control program reviews

(a)

Boiler and pressure vessel

manufacturers and repair

organizations

(1)

$250.00 and expenses

for up to one-half day

(2)

$400.00 and expenses

for one day

(b)

Safety valve assembly and

repair organizations

(1)

$250.00 and expenses

for up to one-half day

(2)

$400.00 and expenses

for one day

(8)

Nuclear surveys

(a)

$250.00 and expenses for up to

one-half day

(b)

$500.00 and expenses for one day

B. Failure to pay any of the inspection fees herein provided within thirty days from the date of the inspection will subject the owner or user, or the person requesting the special inspection, as the case may be, to a penalty of twenty-five per centum of the original amount of the inspection fee.

C. The fees for inspection provided for in this Section are intended to defray the cost of employment of boiler and pressure vessel inspectors and the same shall be retained and disbursed by the assistant secretary for this purpose.

D. Any provision herein contained or in other laws to the contrary notwithstanding, the provisions of this Section shall not be applicable to commercial potable-water boilers of fifty gallon capacity or less.

E. The manufacturer of a boiler or pressure vessel required by this Part to be inspected shall pay to the assistant secretary an inspection fee for the ASME, or National Board of Boiler and Pressure Vessel Inspectors "Shop Reviews for Certificate of Authorization", or both, in the amount of one thousand five hundred dollars per location review.

Amended by Acts 1968, No. 437, §1; Acts 1975, No. 240, §1; Acts 1980, No. 446, §1; Acts 1983, 1st Ex. Sess., No. 8, §1; Acts 1986, No. 1011, §1; Acts 1999, No. 346, §1, eff. June 16, 1999; Acts 2000, 1st Ex. Sess., No. 90, §1.

*As appears in enrolled bill.



RS 23:542 - Fidelity bonds of employees

§542. Fidelity bonds of employees

The assistant secretary may in his discretion require any employee to furnish a bond conditioned upon the faithful performance of his duties and upon a true account of moneys handled by him. The cost of these bonds shall be paid by the assistant secretary as a necessary administrative expense.

Amended by Acts 1983, 1st Ex. Sess., No. 8, §1.



RS 23:543 - Installation, moving, or reinstallation of power boilers, steam heating, or hot water boilers; licensing; examination; fees

§543. Installation, moving, or reinstallation of power boilers, steam heating, or hot water boilers; licensing; examination; fees

A. Every person, firm, or corporation engaged in the installation, moving, or reinstallation of power boilers, steam heating, or hot water heating boilers in this state shall be licensed by the assistant secretary to perform such work. Each such person, firm, or corporation shall be required to have a single license and shall not be required to license individual employees.

B. The annual license fee shall be seventy-five dollars payable prior to issuance of such license, and on or before January thirty-first of each year.

C. Every person, firm, or corporation engaged in the installation of power boilers, steam heating, or hot water heating boilers shall, before a license is issued by the assistant secretary, pass a written examination administered by the chief boiler inspector. Each such person, firm, or corporation shall be required to have a single license and shall not be required to license individual employees.

D. The fee for this examination shall be fifty dollars, payable at the time of examination.

Acts 1988, No. 382, §1; Acts 1997, No. 1395, §1; Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:544 - Application for installation, moving, or reinstallation of a boiler, except in New Orleans; fee

§544. Application for installation, moving, or reinstallation of a boiler, except in New Orleans; fee

A. When any boiler in this state, the city of New Orleans excepted, is to be installed, moved, or reinstalled, the installer must be licensed by the assistant secretary to perform such work and shall submit an application to the chief boiler inspector. The application shall list the location of the boiler, the date installation is to be completed, the trade name of the boiler, the type of boiler, and the manufacturer's and National Board's identifying number.

B. This application for permit to install, move, or reinstall a boiler shall be accompanied by a permit fee of twenty-five dollars.

Acts 1988, No. 382, §1; Acts 1997, No. 1395, §1; Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:545 - Penalties

§545. Penalties

No boiler in this state, the city of New Orleans excepted, shall be installed, moved, or reinstalled without a permit issued to a licensed person by a chief boiler inspector. Whoever fails to comply with the provisions of R.S. 23:543 and 544 shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both. Each violation hereunder shall constitute a separate offense.

Acts 1988, No. 382, §1.



RS 23:546 - Disposition of fees

§546. Disposition of fees

All fees collected pursuant to R.S. 23:537, 541, 543, and 544 shall be used exclusively for the operation and maintenance of the boiler section within the office of the state fire marshal, code enforcement and building safety.

Acts 2000, 1st Ex. Sess., No. 90, §1.



RS 23:631 - Discharge or resignation of employees; payment after termination of employment

CHAPTER 6. PAYMENT OF EMPLOYEES

§631. Discharge or resignation of employees; payment after termination of employment

A.(1)(a) Upon the discharge of any laborer or other employee of any kind whatever, it shall be the duty of the person employing such laborer or other employee to pay the amount then due under the terms of employment, whether the employment is by the hour, day, week, or month, on or before the next regular payday or no later than fifteen days following the date of discharge, whichever occurs first.

(b) Upon the resignation of any laborer or other employee of any kind whatever, it shall be the duty of the person employing such laborer or other employee to pay the amount then due under the terms of employment, whether the employment is by the hour, day, week, or month, on or before the next regular payday for the pay cycle during which the employee was working at the time of separation or no later than fifteen days following the date of resignation, whichever occurs first.

(2) Payment shall be made at the place and in the manner which has been customary during the employment, except that payment may be made via United States mail to the laborer or other employee, provided postage has been prepaid and the envelope properly addressed with the employee's or laborer's current address as shown in the employer's records. In the event payment is made by mail the employer shall be deemed to have made such payment when it is mailed. The timeliness of the mailing may be shown by an official United States postmark or other official documentation from the United States Postal Service.

(3) The provisions of this Subsection shall not apply when there is a collective bargaining agreement between the employer and the laborer or other employee which provides otherwise.

B. In the event of a dispute as to the amount due under this Section, the employer shall pay the undisputed portion of the amount due as provided for in Subsection A of this Section. The employee shall have the right to file an action to enforce such a wage claim and proceed pursuant to Code of Civil Procedure Article 2592.

C. With respect to interstate common carriers by rail, a legal holiday shall not be considered in computing the fifteen-day period provided for in Subsection A of this Section.

D.(1) For purposes of this Section, vacation pay will be considered an amount then due only if, in accordance with the stated vacation policy of the person employing such laborer or other employee, both of the following apply:

(a) The laborer or other employee is deemed eligible for and has accrued the right to take vacation time with pay.

(b) The laborer or other employee has not taken or been compensated for the vacation time as of the date of the discharge or resignation.

(2) The provisions of this Subsection shall not be interpreted to allow the forfeiture of any vacation pay actually earned by an employee pursuant to the employer's policy.

Amended by Acts 1977, No. 317, §1; Acts 1988, No. 602, §1; Acts 1995, No. 325, §1; Acts 1997, No. 56, §1; Acts 2001, No. 1171, §1; Acts 2003, No. 699, §1.



RS 23:632 - Liability of employer for failure to pay; attorney fees; good-faith exception

§632. Liability of employer for failure to pay; attorney fees; good-faith exception

A. Except as provided for in Subsection B of this Section, any employer who fails or refuses to comply with the provisions of R.S. 23:631 shall be liable to the employee either for ninety days wages at the employee's daily rate of pay, or else for full wages from the time the employee's demand for payment is made until the employer shall pay or tender the amount of unpaid wages due to such employee, whichever is the lesser amount of penalty wages.

B. When the court finds that an employer’s dispute over the amount of wages due was in good faith, but the employer is subsequently found by the court to owe the amount in dispute, the employer shall be liable only for the amount of wages in dispute plus judicial interest incurred from the date that the suit is filed. If the court determines that the employer’s failure or refusal to pay the amount of wages owed was not in good faith, then the employer shall be subject to the penalty provided for in Subsection A of this Section.

C. Reasonable attorney fees shall be allowed the laborer or employee by the court which shall be taxed as costs to be paid by the employer, in the event a well-founded suit for any unpaid wages whatsoever be filed by the laborer or employee after three days shall have elapsed from time of making the first demand following discharge or resignation.

Amended by Acts 1964, No. 422, §1; Acts 1977, No. 317, §1; Acts 2014, No. 750, §1.



RS 23:633 - Payment twice monthly for certain occupations; penalty for violations

§633. Payment twice monthly for certain occupations; penalty for violations

A. It shall be the duty of each employer subject to this Section to inform his employees at the time of hire what wages they will be paid, the method in which they will be paid and the frequency of payment along with any subsequent changes thereto. Except as provided under Subsection B of this Section, any employer that fails to designate paydays must pay his employees on the first and sixteenth days of the month or as near as is practicable to those days.

B. Every person, engaged in manufacturing of any kind, or engaged in boring for oil and in mining operations, employing ten or more employees, and every public service corporation, shall make full payment to employees for services performed no less than twice during each calendar month, which paydays shall be two weeks apart as near as is practicable, and such payment or settlement shall include all amounts due for labor or services performed during any such payroll period and shall be payable no later than the payday at the conclusion of the next payroll period, provided that, except in cases of public service corporations, this Section shall not apply to the clerical force or to salesmen.

C. For purposes of this Section, the term "employee" does not include any individual employed in a bona fide executive, administrative, supervisory, or professional capacity or any employee considered exempt pursuant to the federal Fair Labor Standards Act.

D. Employers shall post, in the same location where they post other employee notices required by state or federal laws, a notice provided by the Louisiana Workforce Commission that states, as follows:

"Your employer has a duty to inform you at the time of your hire what your wage rate will be, how often you will be paid and how you will be paid, and of any subsequent changes thereto. If your employer should, for reasons within his control, fail to pay you according to that agreement, you must first lodge a complaint with him. If no action is taken to resolve your complaint, you may report the violation to the office of workforce development within the Louisiana Workforce Commission."

E. Whoever violates Subsection A or B of this Section shall be fined not less than twenty-five dollars nor more than two hundred fifty dollars for each day's violation. A second such violation may, in addition to such fines, subject a person to imprisonment of not less than ten days.

Acts 1990, No. 126, §1, eff. July 1, 1990; Acts 2004, No. 601, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 417, §1.



RS 23:634 - Contract forfeiting wages on discharge unlawful

§634. Contract forfeiting wages on discharge unlawful

A. No person, acting either for himself or as agent or otherwise, shall require any of his employees to sign contracts by which the employees shall forfeit their wages if discharged before the contract is completed or if the employees resign their employment before the contract is completed; but in all such cases the employees shall be entitled to the wages actually earned up to the time of their discharge or resignation.

B. Nothing in Subsection A of this Section or in R.S. 23:631(A) shall prohibit an employer from requiring an applicant for employment who becomes an employee or an employee, provided the employee is compensated at a rate equivalent to not less than one dollar above the existing federal minimum wage and is not a part-time or seasonal employee as defined in R.S. 23:1021, to sign a contract providing that the costs of such individual's preemployment medical examination or drug test may be withheld from his wages if he resigns within ninety working days from his first day of work, and, upon resignation, withholding such costs, unless such resignation is attributable to a substantial change made to the employment by the employer as applied in the Louisiana Employment Security Law.

Acts 1997, No. 1398, §1.



RS 23:635 - Assessment of fines against employees unlawful; exceptions

§635. Assessment of fines against employees unlawful; exceptions

No person, acting either for himself or as agent or otherwise, shall assess any fines against his employees or deduct any sum as fines from their wages. This Section shall not apply in cases where the employees wilfully or negligently damage goods or works, or in cases where the employees wilfully or negligently damage or break the property of the employer, or in cases where the employee is convicted or has pled guilty to the crime of theft of employer funds, but in such cases the fines shall not exceed the actual damage done.

Acts 2001, No. 768, §1.



RS 23:636 - Penalty for violations

§636. Penalty for violations

Whoever violates the provisions of R.S. 23:634 or R.S. 23:635, shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than three months.



RS 23:637 - Non-resident plantation owners; suits against for wages, etc.; venue; service of citation

§637. Non-resident plantation owners; suits against for wages, etc.; venue; service of citation

Mechanics, laborers and others doing work on plantations of non-resident proprietors may institute suit for recovery of their wages, labor, work or portion of the crop, as the case may be, against the non-resident proprietors of the plantations in the parish in which the labor or work was done and performed.

In all such cases it shall only be necessary to make service of the copy of citation and petition upon the agent, overseer, manager or other person having the control, management, or administration of the plantation, and in the employ of the non-resident proprietor.



RS 23:638 - Payment under retirement or other benefit plans; discharge of insurer, trustee or employee

§638. Payment under retirement or other benefit plans; discharge of insurer, trustee or employee

A. Whenever payment or refund is made to any employee, former employee or his beneficiary or estate pursuant to a written retirement, death or other employee benefit plan or savings plan, the payment or refund shall fully discharge the employer and any trustee or insurance company making payment or refund from all adverse claims thereto unless, before the payment or refund is made, the employer or former employer, where the payment is made by the employer or former employer, has received at its principal place of business within this state, written notice by or on behalf of some other person claiming to be entitled to the payment or refund or some part thereof or where a trustee or insurance company is making the payment, such notice has been delivered by the employer to the home office of the trustee or insurance company or has otherwise been received by the parties. In the event the employee is deceased and a judgment of possession has been entered in the succession, payment of money, or portions thereof, pursuant to the terms of the judgment of possession shall likewise fully protect the employer and any trustee or insurance company making such payment unless before the payment is made written notice of an adverse claim is received as provided herein.

B. Nothing contained in this Section shall affect any claim or right to or on any such payment or refund or part thereof as between all persons other than the employer and the trustee or insurance company making a payment or refund.

Acts 1954, No. 367, §§1, 2. Amended by Acts 1960, No. 58, §1; Acts 1966, No. 274, §1; Acts 2010, No. 175, §3.



RS 23:639 - Venue in suits for past wages

§639. Venue in suits for past wages

In addition to all other locations and courts in which such suit may be appropriate, workmen, laborers, clerks, and all other employees may sue their employers or hirers for any wages or salary due and owing in the district court of the parish where the work was performed.

Added by Acts 1960, No. 348, §1.



RS 23:640 - Fringe benefits payable under collective bargaining agreements

§640. Fringe benefits payable under collective bargaining agreements

Any and all amounts payable by employers under collective bargaining agreements with any labor organization for vacation, health and welfare, pension, apprenticeship and training, supplemental unemployment benefits, or any other fringe benefits considered as wages by the executive director in determining prevailing wage rates shall be considered and treated as wages due by employers under R.S. 23:631-23:639 and employers shall be obligated to pay the said amounts to the trust funds, trustees, or other obligees to whom such payments shall be due and owing in the same manner and subject to the same penalties for nonpayment and the same provisions as to collection and enforcement by the said obligees as apply to ordinary wages under R.S. 23:631-23:639.

Added by Acts 1966, No. 536, §1; Acts 2008, No. 743, §7.



RS 23:641 - Liability of publishers; employing agents' failure to pay wages or commissions of door to door solicitors

§641. Liability of publishers; employing agents' failure to pay wages or commissions of door to door solicitors

Upon proof that any distributor, wholesaler or local agent has failed in an obligation to tender payment in the form of wages or commissions to any door to door solicitor engaged for the purpose of selling magazines or periodicals or selling subscriptions to magazines or periodicals, such obligation shall become the responsibility of the publisher of the periodical or magazine being sold, jointly and in solido with that of his agent.

Added by Acts 1966, No. 541, §1.



RS 23:642 - Setting minimum wage or employee benefits; prohibited

§642. Setting minimum wage or employee benefits; prohibited

A.(1) The Legislature of Louisiana finds that economic stability and growth are among the most important factors affecting the general welfare of the people of this state and are, therefore, among its own most important responsibilities. Economic stability and growth contribute to the standard of living enjoyed by citizens as employment and income are both dependent on the ability and willingness of businesses to operate in the state.

(2) The legislature further finds that wages and employee benefits comprise the most significant expense of operating a business. It also recognizes that neither potential employees nor business patrons are likely to restrict themselves to employment opportunities or goods and services providers in any particular parish or municipality. Consequently, local variation in legally required minimum wage rates or mandatory, minimum number of vacation or sick leave days would threaten many businesses with a loss of employees to areas which require a higher minimum wage rate and many other businesses with the loss of patrons to areas which allow for a lower wage rate and more or less vacation or sick leave days. The net effect of this situation would be detrimental to the business environment of the state and to the citizens, businesses, and governments of the various local jurisdictions as well as the local labor market.

(3) The legislature concludes from these findings that, in order for a business to remain competitive and yet to attract and retain the highest possible caliber of employees, and thereby to remain sound, an enterprise must work in a uniform environment with respect to minimum wage rates and mandatory, minimum number of vacation or sick leave days. The net impact of local variation in mandated wages and mandatory, minimum number of vacation or sick leave days would be economic instability and decline and a decrease in the standard of living for the citizens of the state. Consequently, decisions regarding minimum wage and employee benefit policy must be made by the state so that consistency in the wage market is preserved.

B. Therefore, pursuant to the police powers ultimately reserved to the state by Article VI, Section 9 of the Constitution of Louisiana, no local governmental subdivision shall establish a mandatory, minimum number of vacation or sick leave days, whether paid or unpaid, or a minimum wage rate which a private employer would be required to pay or grant employees.

Acts 1997, No. 317, §1; Acts 2012, No. 667, §1.



RS 23:651 - Definitions

§651. Definitions

(1) "Plan" shall mean any arrangement, agreement, contract, plan, system or trust whereby a participant acquires an enforceable right to retirement income or other compensation where payment is deferred until the termination of employment or thereafter, regardless of the method of calculating the amount of plan benefits or the mode of their distribution. Included in this definition are plans which provide pension, retirement, disability or death benefits and deferred compensation by employment, agency, trade union, stock bonus, stock ownership, stock option and profit sharing plans. The term plan shall also include employee pension benefit plans as defined by Section 3(2) of the Employee Retirement Income Security Act of 1974, Public Law 93-406, 88 Stat. 829.

(2) "Benefit" shall mean anything of value payable or distributable to a participant, his spouse, a beneficiary, to a participant's estate or to any other person pursuant to the terms of the plan.

(3) "Beneficiary" shall mean any person, including the participant, entitled to receive benefits under a plan.

(4) "Participant" shall mean an employee or other person entitled to participate and participating or formerly participating in a plan.

(5) "Designation form" shall mean any document by which a plan permits a participant to name a beneficiary to receive plan benefits.

Added by Acts 1976, No. 494, §1.



RS 23:652 - Designation form

§652. Designation form

(1) Any designation form permitted by a plan shall be valid for the purpose of naming a beneficiary, or selecting the mode of payment of plan benefits, or both.

(2) A designation form need not be in testamentary form, nor authentic form, nor in any form other than that permitted or required by the plan.

(3) As is provided by R.S. 23:638, benefits may be paid in reliance on a properly executed designation form until the payor receives notice of an adverse claim.

(4) The designation form shall remain in effect until revoked, terminated, amended or modified as provided by the plan. Unless otherwise specifically provided by the plan, a designation form is not deemed revoked, invalidated or otherwise affected by any act or occurrence which would have the effect of revoking, invalidating or otherwise affecting a will.

Added by Acts 1976, No. 494, §1.



RS 23:653 - Application

§653. Application

The provisions of R.S. 23:651, R.S. 23:652, and R.S. 23:653 shall apply to designation forms executed before, on, or after the effective date, and does not invalidate any designation form executed prior to the effective date.

Added by Acts 1976, No. 494, §1.



RS 23:661 - Short title; citation

CHAPTER 6-A. LOUISIANA EQUAL PAY FOR WOMEN ACT

§661. Short title; citation

This Chapter shall be known and may be cited as the "Louisiana Equal Pay for Women Act".

Acts 2013, No. 374, §1.



RS 23:662 - Declaration of public policy

§662. Declaration of public policy

The public policy of this state is that a woman who performs public service for the state is entitled to be paid the same compensation for her service as is paid to a man who performs the same kind, grade and quality of service, and a distinction in compensation may not be made because of sex.

Acts 2013, No. 374, §1.



RS 23:663 - Definitions

§663. Definitions

As used in this Chapter, the following terms shall have the definitions ascribed in this Section unless the context indicates otherwise:

(1) "Commission" means the Louisiana Commission on Human Rights.

(2) "Employee" means any female individual who is employed to work forty or more hours a week and who is employed by the employer.

(3) "Employer" means any department, office, division, agency, commission, board, committee or other organizational unit of the state.

Acts 2013, No. 374, §1.



RS 23:664 - Prohibited acts

§664. Prohibited acts

A. No employer may discriminate against an employee on the basis of sex by paying wages to an employee at a rate less than that paid within the same agency to another employee of a different sex for the same or substantially similar work on jobs in which the employee's performance requires equal skill, effort, education, and responsibility and that are performed under similar working conditions including time worked in the position.

B. Nothing in Subsection A of this Section shall prohibit the payment of different wage rates to employees when such payment is made pursuant to any of the following:

(1) A seniority system.

(2) A merit system.

(3) A system that measures earnings by quantity or quality of production.

(4) A differential based on a bona fide factor other than sex, including but not limited to education, training, or experience, provided that both:

(a) The employer demonstrates that such factor is related to the job position in question.

(b) No alternative employment practice would serve the same legitimate business purpose without producing such a differential.

C. An employer who is paying wages in violation of this Chapter may not, in order to comply with this Chapter, reduce the wages of any other employee.

D. It shall be unlawful for an employer to interfere with, restrain, or deny the exercise of, or attempt to exercise, any right provided under this Chapter. It shall be unlawful for any employer to discriminate, retaliate, or take any adverse employment action, including but not limited to termination or in any other manner discriminate against any employee for inquiring about, disclosing, comparing, or otherwise discussing the employee's wages or the wages of any other employee, or aiding or encouraging any other employee to exercise his or her rights under this Chapter.

E. It shall be unlawful for an employer subject to this Chapter to discriminate, retaliate, or take any adverse employment action, including but not limited to termination against an employee because, in exercising or attempting to exercise the employee's rights under this Chapter, such employee:

(1) Has filed any complaint or has instituted or caused to be instituted any proceeding to enforce the employee's rights under this Chapter.

(2) Has provided or will provide any information in connection with any inquiry or proceeding relating to any right afforded to an employee pursuant to this Chapter.

(3) Has testified or will testify in any inquiry or proceeding relating to any right afforded to an employee pursuant to this Chapter.

Acts 2013, No. 374, §1.



RS 23:665 - Complaint procedure

§665. Complaint procedure

A. An employee who in good faith believes that her employer is in violation of this Chapter shall submit written notice of the alleged violation to the employer. An employer who receives such written notice from an employee shall have sixty days from receipt of the notice to investigate the matter and remedy any violation of this Chapter. If an employer remedies the violation in a manner that complies with the statute and within the time provided herein, the employee may not bring any action against the employer pursuant to this Chapter except as provided in Subsections B and C of this Section.

B. If an employer fails to resolve the dispute to the satisfaction of such employee within the time provided herein, the employee may file a complaint with the commission requesting an investigation of the complaint pursuant to R.S. 51:2257.

C. If the commission finds evidence of discriminatory, retaliatory or other adverse employment action on the part of the employer in violation of this Chapter but is unable to resolve or mediate the dispute, or fails to render a decision as to the dispute, or issues a finding of no discrimination on the part of the employer, the employee may institute a civil suit in the Nineteenth Judicial District Court.

Acts 2013, No. 374, §1; Acts 2014, No. 702, §1.



RS 23:666 - Damages

§666. Damages

A. An employer who violates the provisions of this Chapter shall be liable to the affected employees in the amount of the employee's unpaid wages and reasonable attorney fees and costs.

B. The award of monetary relief shall be limited to those violations which have occurred within a thirty-six-month period prior to the employee's written notice to the employer, as required in R.S. 23:665(A).

C. In cases where suit is filed in the district court, no monetary relief may be awarded the employee for losses incurred between the date that the district court rendered its final judgment and the date upon which all appeals of that judgment have been exhausted.

D. Interim earnings by the employee discriminated against shall operate to reduce the monetary relief otherwise allowable under this Chapter.

E. Nothing in this Chapter prevents the settlement of a claim by agreement of the employer and employee for a lesser amount than the employee alleges the employee is due.

F. An employee found by a court to have brought a frivolous claim under this Chapter shall be held liable to the employer or any agent of the employer who was named a defendant in the suit, or both, for reasonable damages, reasonable attorney fees, and court costs incurred as a result of the claim.

Acts 2013, No. 374, §1.



RS 23:667 - Limitation of actions

§667. Limitation of actions

A. Any action filed in the Nineteenth Judicial District Court to recover unpaid wages or any other form of relief for a violation of this Chapter shall be commenced within one year of the date that an employee is aware or should have been aware that the employee's employer is in violation of this Chapter.

B. This one-year prescriptive period shall be suspended during the sixty-day period allowed the employer by this Chapter to respond to the employee's written notice, during the pendency of any administrative review or investigation of the employee's claim by the Louisiana Commission on Human Rights or the United States Equal Employment Opportunity Commission, or both.

Acts 2013, No. 374, §1; Acts 2014, No. 702, §1.



RS 23:668 - Records to be kept by employers

§668. Records to be kept by employers

An employer subject to this Chapter shall create and preserve records reflecting the name, address, and position of each employee, and all wages paid to each employee. These records shall be preserved for a period of not less than three years from the employee's last date of employment with the employer.

Acts 2013, No. 374, §1.



RS 23:669 - Supplemental application

§669. Supplemental application

This Chapter is supplemental and is not intended to supercede any provision provided for in Chapter 3-A of this Title, the "Louisiana Employment Discrimination Act", which prohibits discrimination based upon sex regardless of whether the employer is a state entity, a private business, or other employer.

Acts 2013, No. 374, §1.



RS 23:691 - LOANS

CHAPTER 7. LOANS

PART I. LOANS BY EMPLOYERS

§691. Maximum interest rate; penalty for violations

No person shall, whether for his own account or for that of any other person, advance money to any one of his employees at a greater rate of interest than eight percent per annum. This provision shall not apply to financial institutions that are subject to R.S. 6:289. Whoever violates the provisions of this Section shall be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not more than three months, or both.

Acts 2001, No. 814, §1.



RS 23:731 - Assignment of earnings

PART II. LOANS ON WAGE OR SALARY ASSIGNMENT

§731. Assignment of earnings

A. A voluntary sale, transfer, or assignment of earnings executed by a person is not enforceable against his employer unless the employer consents thereto in writing. However, if the sale, transfer, or assignment is for the purpose of fulfilling a current or past due support obligation, or both, upon written notice by personal or domiciliary service or by registered or certified mail it shall be enforceable against a present or future employer without the employer's consent thereto.

B. Should there be a prior judgment, decree, order, or sentence of court, or a sale, transfer, or assignment against the person's earnings, upon written notice of that fact given by the employer, it shall become the duty of the party seeking to enforce the subsequent support obligation to obtain a ranking of the respective obligations from the appropriate court to insure that the maximum deduction from earnings will not be exceeded.

C. No person shall be discharged from employment nor denied employment because of a voluntary assignment or a single garnishment of earnings. Any person so discharged shall have a right to reinstatement and back pay, but shall not have a right to damages. Any person denied employment solely because of a voluntary assignment or garnishment of wages shall have a right to reasonable damages. A person may, however, be discharged from employment if his earnings are subjected to three or more garnishments for unrelated debts in a two year period, but no garnishment resulting from an accident or illness causing a person to miss ten or more consecutive days at work shall be considered for purpose of this provision.

Added by Acts 1952, No. 135, §1. Amended by Acts 1981, No. 812, §6, eff. Aug. 2, 1981; Acts 1981, Ex.Sess., No. 36, §9, eff. Nov. 19, 1981; Acts 1982, No. 536, §1; Acts 1983, No. 204, §1.



RS 23:821 - LABOR ORGANIZATIONS, AND LABOR DISPUTES

CHAPTER 8. LABOR ORGANIZATIONS, AND LABOR DISPUTES

PART I. GENERAL PROVISIONS

§821. Definitions

When used in Parts I and II of this Chapter, and for the purposes thereof:

(1) A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in a single industry, trade, craft, or occupation, or who are employees of one employer, or who are members of the same or an affiliated organization of employers or employees, whether such dispute is (1) between one or more employers or associations of employers and one or more employees or associations of employees, or (2) between one or more employers or associations of employers, or (3) between one or more employees or associations of employees and one or more employees or associations of employees; or (4) when the case involves any conflicting or competing interests in a "labor dispute", as hereinafter defined, of "persons participating or interested" therein, as hereinafter defined.

(2) A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him and if he is engaged in the industry, trade, craft, or occupation in which such dispute occurs, or is a member, officer, or agent of any association of employers or employees engaged in such industry, trade, craft, or occupation.

(3) The term "labor dispute" includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, or concerning employment relations, or any other controversy arising out of the respective interests of employer and employee, regardless of whether or not the disputants stand in the proximate relation of employer and employee.



RS 23:822 - Freedom of organization and other activities; declaration of policy

§822. Freedom of organization and other activities; declaration of policy

In the interpretation and application of this Chapter, the public policy of this state is declared as follows:

Negotiation of terms and conditions of labor should result from voluntary agreement between employer and employee. Governmental authority has permitted and encouraged employers to organize in the corporate and other forms of capital control. In dealing with such employers the individual unorganized worker is helpless to exercise actual liberty of contract and to protect his freedom of labor, and thereby to obtain acceptable terms and conditions of employment. Therefore, it is necessary that the individual workman have full freedom of association, self-organization, and designation of representatives of his own choosing, to negotiate the terms and conditions of his employment, and that he shall be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.



RS 23:823 - Labor organizations; contracts in restraint of membership contrary to public policy

§823. Labor organizations; contracts in restraint of membership contrary to public policy

Every undertaking or promise made, whether written or oral, express or implied, constituting or contained in any arrangement or proposed arrangement of hiring or employment, whether for a definite term or terminable at the will of either of the parties thereto, whereby:

(1) Either party thereto undertakes or promises to join or to remain a member of some specific labor organization or organizations or to join or remain a member of some specific employer organization or any employer organization or organizations; or

(2) Either party thereto undertakes or promises not to join or not to remain a member of some specific labor organization or any labor organization or organizations, or of some specific employer organization or any employer organization or organizations; or

(3) Either party thereto undertakes or promises that he will withdraw from an employment relation in the event that he joins or remains a member of some specific labor organization or any labor organization or organizations, or of some specific employer organization or any employer organization or organizations;

is declared to be contrary to public policy and shall not afford any basis for the granting of legal or equitable relief by any court against a party to such undertaking or promise, or against any other person who may advise, urge, or induce, without fraud, violence, or threat thereof, either party thereto to act in disregard of such undertaking or promise.



RS 23:824 - Coercion of employees regarding membership in labor organizations; penalty

§824. Coercion of employees regarding membership in labor organizations; penalty

Any individual, or any officer, agent or employee of any firm, association, or corporation who coerces, requires, demands, or influences any person to enter into any agreement, either written, verbal, or implied, not to join or become or remain a member of any labor organization or association, as a condition of such person securing employment or continuing in the employment of such individual, firm, association or corporation, shall be fined not less than fifty dollars or imprisoned for not less than thirty days.



RS 23:841 - Injunctions; limitation on courts' authority to issue

PART II. INJUNCTIONS IN LABOR DISPUTES IN GENERAL

§841. Injunctions; limitation on courts' authority to issue

No court shall issue any restraining order or temporary or permanent injunction which in specific or general terms prohibits any person or persons from doing, whether singly or in concert, any of the following acts:

(1) Ceasing or refusing to perform any work or to remain in any relation of employment regardless of any promise, undertaking, contract or agreement to do such work or to remain in such employment;

(2) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any such undertaking or promise as is described in R.S. 23:823;

(3) Paying or giving to, or withholding from, any person any strike or unemployment benefits or insurance or other moneys or things of value;

(4) Aiding any person by any lawful means, who is being proceeded against in, or is prosecuting any action or suit in any court of the United States or of any state;

(5) Giving publicity to and obtaining or communicating information regarding the existence of, or the facts involved in, any dispute, whether by advertising, speaking, patrolling any public street or any place where persons may lawfully be, without intimidation or coercion, or by any other method not involving fraud, violence, breach of the peace, or threat thereof;

(6) Ceasing to patronize or to employ any person or persons;

(7) Assembling peaceably to do or to organize to do any of the acts heretofore specified or to promote lawful interests;

(8) Advising or notifying any person or persons of an intention to do any of the acts heretofore specified;

(9) Agreeing with other persons to do or not to do any of the acts heretofore specified;

(10) Advising, urging, or inducing without fraud, violence, or threat thereof, others to do the acts heretofore specified, regardless of any such undertaking or promise as is described in R.S. 23:823;

(11) Doing in concert of any or all the acts heretofore specified on the ground that the persons engaged therein constitute an unlawful combination or conspiracy.



RS 23:842 - Responsibility for unlawful acts

§842. Responsibility for unlawful acts

No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, as these terms are herein defined, shall be held responsible or liable in any civil action, or in any criminal prosecution, for the unlawful acts of individual officers, members, or agents, except upon proof by the weight of evidence and without the aid of any presumptions of law or fact, of the doing of such acts by persons who are officers, members or agents of any such association or organization and the ratification of such acts after actual knowledge thereof, by such association or organization.



RS 23:843 - Injunctive relief; declaration of policy regarding procedure for granting

§843. Injunctive relief; declaration of policy regarding procedure for granting

In the interpretation and application of R.S. 23:844 through 23:847, the public policy of this State is declared as follows:

Legal procedure that permits a complaining party to obtain sweeping injunctive relief that is not preceded by or conditioned upon notice to and hearing of the responding party or parties, or that issues after hearing based upon written affidavits alone and not wholly or in part upon examination, confrontation and cross-examination of witnesses in open court, is peculiarly subject to abuse in labor litigation for the reasons that:

(1) The status quo cannot be maintained but is necessarily altered by the injunction;

(2) Determination of issues of veracity and of probability of fact from affidavits of the opposing parties that are contradictory, and, under the circumstances, untrustworthy rather than from oral examination in open court is subject to grave error;

(3) Error in issuing the injunctive relief is usually irreparable to the opposing party; and

(4) Delay incident to the normal course of appellate practice frequently makes ultimate correction of error in law or in fact unavailing in the particular case.



RS 23:844 - Injunctions and restraining orders, grounds for issuance; proof required

§844. Injunctions and restraining orders, grounds for issuance; proof required

No court shall issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, as herein defined, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court to the effect:

(1) That unlawful acts have been threatened or committed and will be executed or continued unless restrained;

(2) That substantial and irreparable injury to complainant's property will follow unless the relief requested is granted;

(3) That as to each item of relief granted greater injury will be inflicted upon complainant by the denial thereof than will be inflicted upon the defendants by the granting thereof;

(4) That no item of relief granted is relief that a court has no authority to restrain or enjoin under R.S. 23:841;

(5) That complainant has no adequate remedy by ordinary legal procedure; and

(6) That the public officers charged with the duty to protect complainant's property have failed or are unable to furnish adequate protection.

Such hearing shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to those public officers charged with the duty to protect complainant's property.

If a complainant shall also allege that unless a temporary restraining order is issued before such hearing can be had a substantial and irreparable injury to complainant's property will be unavoidable, such a temporary restraining order may be granted upon the expiration of such reasonable notice of application therefor as the court may direct by order to show cause, but in no case less than forty-eight hours.

Such order to show cause shall be served upon such party or parties as are sought to be restrained and as shall be specified in said order, and the restraining order shall issue only upon testimony, or in the discretion of the court, upon affidavits, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing as herein provided for.

Such a temporary restraining order shall be effective for no longer than five days, at the expiration of which time it shall become void and not subject to renewal or extension; provided, that if the hearing for a temporary injunction shall have been begun before the expiration of the said five days the restraining order may, in the court's discretion, be continued until a decision is reached upon the issuance of the temporary injunction.

No temporary restraining order or temporary injunction shall be issued except on condition that complainant shall first file an undertaking with adequate security sufficient to recompense those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable costs, together with a reasonable attorney's fee, and expense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

The undertaking herein mentioned shall be understood to signify an agreement entered into by the complainant and the surety upon which a decree may be rendered in the same suit or proceeding against the said complainant and surety, the said complainant and surety submitting themselves to the jurisdiction of the court for that purpose. But nothing herein contained shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue his ordinary remedy by suit at law.



RS 23:845 - Failure of complainant to attempt settlement of disputes; effect on right to injunctive relief

§845. Failure of complainant to attempt settlement of disputes; effect on right to injunctive relief

No restraining order or injunctive relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle such dispute either by negotiation or with the aid of any available machinery of governmental mediation or voluntary arbitration, but nothing herein contained shall be deemed to require the court to await the action of any such tribunal if irreparable injury is threatened.



RS 23:846 - Findings of fact as basis for injunctive relief; persons affected

§846. Findings of fact as basis for injunctive relief; persons affected

No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of such restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as may be expressly complained of in the petition filed in such case and expressly included in the findings of fact made and filed by the court as provided herein. The restraining order, or temporary or permanent injunction shall be binding only upon the parties to the suit, their agents, servants, employees and attorneys, or those in active concert and participation with them, and who shall by personal service or otherwise have received actual notice of the same.



RS 23:847 - Appeals from cases involving temporary injunctions; hearing by preference

§847. Appeals from cases involving temporary injunctions; hearing by preference

Whenever any court shall issue or deny any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings, and on his filing the usual bond for costs, forthwith certify the entire record of the case, including a transcript of the evidence taken, to the appropriate appellate court for its review. Upon the filing of such record in the appropriate appellate court, the appeal shall be heard with the greatest possible expedition, giving the proceeding precedence over all other matters except older matters of the same character.



RS 23:848 - Contempt proceedings; rights of accused

§848. Contempt proceedings; rights of accused

In all cases where a person shall be charged with indirect contempt for violation of a restraining order or injunction issued by a court under this Part, the accused shall enjoy:

(1) The rights as to admission to bail that are accorded to persons accused of crime;

(2) The right to be notified of the accusation and a reasonable time to make a defense, provided the alleged contempt is not committed in the immediate view or presence of the court;

(3) The right to remove the said proceeding to the criminal docket for a speedy and public trial by an impartial jury of five from the judicial district wherein the contempt shall have been committed, provided that this requirement shall not be construed to apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court; and

(4) The right to file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge and if the attack occurred otherwise than in open court. Upon the filing of any such demand the judge shall thereupon proceed no further, but another judge shall be designated by the presiding judge of the court. The demand shall be filed prior to the hearing in the contempt proceeding.



RS 23:849 - Punishment for contempt

§849. Punishment for contempt

The punishment for contempt under R.S. 23:848, may be by fine, not exceeding one hundred dollars, or by imprisonment not exceeding fifteen days, or both. Where a person is committed to jail, for the nonpayment of the fine he must be discharged at the expiration of fifteen days; but where he is also committed for a definite time, the fifteen days must be computed from the expiration of the definite time.



RS 23:861 - To 876 Repealed by Acts 1972, No. 406, 1

PART III. MEDIATION AND ARBITRATION OF LABOR DISPUTES

§861. §§861 to 876 Repealed by Acts 1972, No. 406, §1



RS 23:880.1 - To 880.18 Repealed by Acts 1972, No. 405, 1

PART III-A. LABOR-MANAGEMENT COMMISSION OF INQUIRY

§880.1. §§880.1 to 880.18 Repealed by Acts 1972, No. 405, §1



RS 23:881 - Definition

PART IV. AGRICULTURAL LABORERS' RIGHT TO WORK LAW

§881. Definition

As used in this Part, the term "agricultural laborers" means only those persons employed in the ginning processing cotton seed and compressing of cotton, the irrigation, harvesting, drying and milling of rice, the sowing, tending, reaping or harvesting of crops, livestock, or other agricultural products on farms and plantations or those persons employed in the processing of raw sugar cane into brown sugar where such persons or their employees are not directly connected or concerned with any operation to further process such cane; except that those persons working for the raisers of such cane may process sugar beyond the brown sugar stage for such raisers and still remain within the definition of agricultural laborers but except as provided above, such term does not include persons employed in mills, plants, factories, wholesale or retail sales outlets, or otherwise in the transportation, storage, preparation, processing or sale of such crops, livestock or produce, except for transportation by the grower of rice from the field to the mill, or initial storage warehouse, for transportation of cotton by the grower from the field to the gin, or for transportation of sugar cane by the grower from the field to the mill at which the cane is to be initially processed, and for the transportation of cotton seed from the gin to the mill.

Acts 1956, No. 397, §1.



RS 23:882 - Declaration of public policy

§882. Declaration of public policy

It is hereby declared to be the public policy of Louisiana that the right to work of an agricultural laborer as defined herein shall not be denied or abridged on account of membership or non-membership in any labor union or labor organization.

Acts 1956, No. 397, §2.



RS 23:883 - Membership of agricultural laborers in labor organization as condition of employment, illegality

§883. Membership of agricultural laborers in labor organization as condition of employment, illegality

Any express or implied agreement or understanding, or practice between any employer and any labor union or labor organization whereby any agricultural laborer not a member of such union or organization shall be denied the right to work for an employer, or whereby such membership is made a condition of employment or continuation of employment by such employer or whereby any such union or organization acquires an employment monopoly of agricultural laborers, is hereby declared to be an illegal combination or conspiracy against public policy.

Acts 1956, No. 397, §3.



RS 23:884 - Agreements to violate provisions of law; lockouts or other conduct to force violation of law

§884. Agreements to violate provisions of law; lockouts or other conduct to force violation of law

A. Any express or implied agreement, understanding, or practice which is designed to cause or require, or has the effect of causing or requiring, any employer, whether or not a party thereto, to violate any provisions of this Part is hereby declared an illegal agreement, understanding, or practice and contrary to public policy.

B. Any person, firm, association, corporation, or labor union or organization engaged in lockouts, lay-offs, boycotts, picketing, work stoppages, slowdowns, or other conduct, a purpose or effect of which is to cause, force, persuade or induce any other person, firm, association, corporation, or labor union or organization to violate any provisions of this Part shall be guilty of illegal conduct contrary to the public policy as stated in this Part.

Acts 1956, No. 397, §4.



RS 23:885 - Illegal conditions of employment of agricultural laborers

§885. Illegal conditions of employment of agricultural laborers

A. No agricultural laborer shall be required by an employer to become or remain a member of any labor union or labor organization as a condition of employment or continuation of employment by such employer.

B. No agricultural laborer shall be required by an employer to abstain or refrain from membership in any labor union or labor organization as a condition of employment or a continuation of employment.

C. No employer shall require any agricultural laborer, as a condition of employment or continuation of employment, to pay any dues, fees, or other charges of any kind to any labor union or labor organization.

Acts 1956, No. 397, §5.



RS 23:886 - Damages for denying employment in violation of law

§886. Damages for denying employment in violation of law

Any agricultural laborer who may be denied employment or be deprived of continuation of his employment in violation of this Part, shall be entitled to recover in solido from any other person, firm, corporation, association, or labor organization so violating this Part, or acting in concert with such violator, by appropriate action in the courts of this state, such actual damages as he may have sustained by reason of such denial or deprivation of employment.

Acts 1956, No. 397, §6.



RS 23:887 - Injunctive relief

§887. Injunctive relief

Any employer, person, firm, association, corporation, labor union or organization injured as a result of any violation or threatened violation of any provision of this Part or threatened with any such violation shall be entitled to injunctive relief in the manner provided by the injunction law of this state applicable to general civil matters, presently R.S. 13:4061-13:4071, against any and all violators or persons threatening violation.

Acts 1956, No. 397, §7.



RS 23:888 - Right to collective bargaining not impaired

§888. Right to collective bargaining not impaired

Nothing in this Part shall be construed to deny or abridge the right of agricultural laborers by and through a labor organization or labor union to bargain collectively with their employer.

Acts 1956, No. 397, §8.



RS 23:889 - Application of Part

§889. Application of Part

This Part shall apply to all contracts entered into after the effective date hereof and to any renewal or extension of any existing contract occurring thereafter.

Acts 1956, No. 397, §9.



RS 23:890 - Labor policy

PART V. PUBLIC TRANSPORTATION FACILITIES

§890. Labor policy

A. The Legislature of Louisiana recognizes and hereby affirms that when a municipality, transit authority or other authority organized for the purpose acquires and/or operates public transportation facilities, it also acquires the problem of formulating a labor policy for its new employees, which is particularly difficult when an established bargaining relationship has prevailed under private ownership. It is further recognized that in the change from private to public improvement as little change as possible in the employer-employee relationship should be effected, to the end that employees of publicly owned transit facilities in the State of Louisiana should enjoy a system of labor relations close to that prevailing in private industry.

B. Municipalities within the State of Louisiana hereafter acquiring, owning and/or operating public transportation facilities shall deal with and enter into written contracts with all employees of the said transportation facility, except executive and administrative employees, through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions and pension or retirement provisions; provided, nothing herein shall be construed to be hours of labor in excess of those provided by law or to permit working conditions prohibited by law. Such municipality hereafter acquiring, owning and/or operating such public transportation facility shall arbitrate any dispute arising over wages, salaries, hours, working conditions or pension or retirement provisions in accordance with the procedure hereafter set forth.

C. Whenever a municipality, transit authority, or other authority organized for the purpose shall acquire an existing public transportation system, all of the employees of such system to the extent necessary for the operation thereof, except executive or administrative officers and employees, shall be transferred to and appointed as employees of the said municipality, transit authority or other authority and these employees shall be given sick leave, seniority, vacation and pension credits in accordance with the records of the acquired system. Members and beneficiaries of any pension or retirement system or other benefits established by the aforesaid transportation system shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system. The terms, conditions, and provisions of any pension or retirement system or of any amendment or modification thereof affecting employees may be established, amended or modified by agreement with such employees or their duly authorized representative.

D. Employees of such public transportation systems hereafter acquired by any such municipality, transit authority or other authority organized for the purpose shall have the right to self organization, to form, join or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. Notwithstanding any other provision of this Part, whenever a majority of the said employees in any such suit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the said municipality, transit authority or other authority organized for the purpose upon determining that such labor organization represents the said employees, shall enter into a written contract with the accredited representative of such employees governing wages, salaries, hours and working conditions and pension and retirement provisions.

E. Whenever any labor dispute arises in the operation of any public transportation facility hereafter acquired by any municipality, transit authority or other authority organized for the purpose, in the state of Louisiana, and collective bargaining does not result in an agreement the aforesaid public authority shall offer to submit such dispute to arbitration by a board composed of three persons, one appointed by the authority, one appointed by the labor organization representing the employees and a third member to be agreed upon by the labor organization and the authority. The member selected by the labor organization and the authority shall act as chairman of the board. The determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute. If after a period of ten days from the date of the appointment of the two arbitrators representing the authority and the labor organization the third arbitrator has not been selected then either arbitrator may request the American Arbitration Association to furnish a list of five persons from which the third arbitrator shall be selected. The arbitrator appointed by the authority and the labor organization promptly after the receipt of such list shall determine by lot the order of elimination and thereafter each shall in that order alternately eliminate one name until only one name remains. The remaining person on the list shall be the third arbitrator. The term "labor dispute" shall be broadly construed and shall include any controversy concerning wages, salaries, hours, working conditions or benefits including health and welfare, sick leave, insurance or pension or retirement provisions but not limited thereto and including any controversy concerning any differences or questions that may arise between the parties including but not limited to the making or maintaining of collective bargaining agreements, the terms to be included in such agreements and the interpretation or application of such collective bargaining agreements and any grievances that may arise. Each party shall pay one-half of the expenses of such arbitration.

F. Employees of such publicly owned and/or operated transportation systems hereafter acquired may authorize and upon such authorization the aforesaid municipality, transit authority or other authority organized for the purpose may make deductions from wages and salaries of such employees:

(1) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees or assessments.

(2) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan, and

(3) For any purposes for which deductions may be authorized by employees of any private employer.

G. This Part shall be construed liberally to effectuate the purposes for which same is enacted and should any part hereof be declared unconstitutional it shall not affect the remaining portions.

Acts 1964, No. 127, §§1-7.



RS 23:891 - MISCELLANEOUS PROVISIONS

CHAPTER 9. MISCELLANEOUS PROVISIONS

PART I. GENERAL PROVISIONS

§891. Deposit to guarantee faithful performance; interest paid by employer

Every person doing business in this State who requires of his employees a cash deposit as a guarantee for the faithful performance of the duties imposed upon them, shall pay to such employee in cash, interest at the rate of not less than four per cent per annum on the cash sum so deposited.



RS 23:892 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§892. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:893 - Volunteer firefighters; leave without loss of pay, benefits, or employment

§893. Volunteer firefighters; leave without loss of pay, benefits, or employment

No certified volunteer firefighter employed by the state of Louisiana shall be denied leave, work-related benefits, or employment for absenting himself from said employment for the purpose of emergency response pursuant to such certification. An emergency shall be an unexpected occurrence that threatens life or property to which an established volunteer fire department or fire protection district responds while the certified volunteer firefighter is engaged in the normal course of state employment and to which the certified volunteer firefighter employed by the state of Louisiana may timely respond to utilize skills which enhance the preservation of life and property.

Acts 1999, No. 509, §1; Acts 2001, No. 1051, §1.



RS 23:894 - Physician employed for employees; election or appointment by employees

§894. Physician employed for employees; election or appointment by employees

The physician employed to do the practice for the employees on any work, public or private, wherein more than ten persons are employed, shall be elected or appointed by the employees themselves, at elections to be held once each year, or whenever a vacancy may occur. Any persons, employed on the said work for a period of two weeks prior to the election and who has paid fees for the said physician, shall be qualified to vote.



RS 23:895 - Physician's compensation; amounts collected from employees; penalty for unlawful disposition

§895. Physician's compensation; amounts collected from employees; penalty for unlawful disposition

It is unlawful for any employer to retain more than ten per cent of any moneys collected from the employees for physician's fees as a remuneration for his services or otherwise, or to pay to the physician employed less than ninety per cent of the amount actually collected from the employees for the said purpose. The provisions of this Section and of R.S. 23:894 shall not apply to any person who contributes toward the maintenance of a conveniently located hospital or whose employees are cared for in such hospitals and are given free service therein.

Whoever violates the provisions of this Section shall be deemed guilty of a misdemeanor and shall be fined not less than one hundred dollars nor more than two hundred dollars.



RS 23:896 - Removal of tenants or laborers or their effects from premises without owner's consent; penalty

§896. Removal of tenants or laborers or their effects from premises without owner's consent; penalty

It shall be unlawful for any person, except in the discharge of a civil or military order, to go on the premises or plantations of any citizen of this State, in the night time or between sunset and sunrise, and move or assist in moving any laborer or tenant or the effects or property of any laborer or tenant therefrom, without the consent of the owner or proprietor of the said premises or plantation.

Whoever violates the provisions of this Section shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.



RS 23:897 - Medical and other examinations, fingerprinting, requiring employee to pay for, prohibited; enforcement of provisions; civil and criminal penalties

§897. Medical and other examinations, fingerprinting, requiring employee to pay for, prohibited; enforcement of provisions; civil and criminal penalties

A. Except as provided in Subsection K of this Section and in R.S. 23:634(B), it is unlawful for any public or private employer to require any employee or applicant for employment to pay or to in any manner pass on to the applicant or to withhold from an employee's pay the cost of fingerprinting, a medical examination, or a drug test, or the cost of furnishing any records available to the employer or required by the employer as a condition of employment.

B. Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than ninety days, or both.

C.(1) Any person violating the provisions of this Section shall be subject, in addition to the criminal penalty provided in Subsection B of this Section, to a civil penalty of up to five hundred dollars.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

D. For the purpose of imposing civil penalties provided in Subsection C of this Section, each incident where an employee or applicant for employment was required to bear the cost of fingerprinting, a medical examination, or a drug test, or the cost of furnishing records available to the employer and required by the employer shall be considered to be a separate offense.

E. Civil penalties for violation of this Section may be imposed by the office of workforce development only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

F. The executive director of the Louisiana Workforce Commission may institute civil proceedings in the Nineteenth Judicial District Court to enforce the commission's rulings. The court shall award to the prevailing party reasonable attorney fees and judicial interest on such civil penalties from the date of judgment until paid and all court costs.

G. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Section or of the rules and regulations adopted under the provisions of this Section. The court shall award reasonable attorney fees and court costs to the prevailing party.

H. In addition to the imposition and collection of civil penalties provided in Subsection C of this Section, the executive director is authorized to and shall collect from each employer for reimbursement to each employee or applicant for employment any amount of money charged to an employee or applicant for employment in violation of Subsection A of this Section.

I. The executive director is empowered to enforce the civil provisions of this Section and to adopt and promulgate such reasonable rules and regulations and to conduct such investigations as the executive director deems necessary to ensure enforcement of this Section.

J. Nothing in this Section shall be interpreted to prevent the collection of fees by a physician or other third party providing services to the employee or employer.

K. Notwithstanding any other provision of law, an employer shall have a right of reimbursement from an employee or an applicant who becomes an employee, provided the employee is compensated at a rate equivalent to not less than one dollar above the existing federal minimum wage and is not a part-time or seasonal employee as defined in R.S. 23:1021, for the costs of such employee's or applicant's preemployment medical examination or drug test if the employee terminates the employment relationship sooner than ninety working days after his first day of work or never reports to work, unless such termination is attributable to a substantial change made to the employment by the employer as applied in the Louisiana Employment Security Law.

L. Out of the civil penalties collected for violations of this Chapter, expenses incurred in enforcing the provisions of this Chapter may be paid by the commission.

M. An employer may withhold from the wages of an employee the costs of the preemployment medical examination, drug test, or both, provided that all of the provisions of R.S. 23:634(B) and Subsection K of this Section are met and further provided that the employee has signed a contract which fully explains the terms and conditions under which the employer's right of reimbursement is established and authorizing the employer to withhold the cost of such preemployment medical examination, drug test, or both, if the employee resigns within ninety working days.

Acts 1988, No. 371, §1; Acts 1989, No. 701, §1; Acts 1992, No. 686, §1; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1997, No. 1398, §1; Acts 2003, No. 730, §1, eff. June 27, 2003; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:898 - Transportation of strikebreakers prohibited; penalty

§898. Transportation of strikebreakers prohibited; penalty

It is unlawful to transport or cause to be transported from without the State of Louisiana into this state any person who is employed or is to be employed for the purpose of obstructing or interfering by force or threats with

(1) Peaceful picketing by employees during any labor controversy affecting wages, hours, or conditions of labor; or

(2) The exercise by employees of any of the rights of self-organization or collective bargaining.

Whoever wilfully violates or aids or abets any person in violating the provisions of this Section and any person who is knowingly transported in or travels into the State of Louisiana from without for any of the purposes enumerated in this Section shall be fined not more than five hundred dollars or imprisoned for not more than five months, or both.



RS 23:899 - Application of R.S. 23:898

§899. Application of R.S. 23:898

The provisions of R.S. 23:898 shall not apply to common carriers.



RS 23:900 - Definitions

§900. Definitions

As used in R.S. 23:900 through R.S. 23:904, the following terms shall have the definitions ascribed below unless the context indicates otherwise:

(1) "Strike". Any concerted act of the employees in a lawful refusal of the employees to perform work, or services for the employer, provided such acts are not recognized as unlawful under Louisiana state and federal law, and if the employees are represented by a labor organization, that the said labor organization shall have approved or sanctioned the act.

(2) "Lockout". A refusal by an employer to permit his employees to work as a result of a dispute with such employees that affects wages, hours and other terms and conditions of employment of said employees, provided, however, that a lockout shall not include a termination of employment for reasons deemed proper under Louisiana state and federal law.

(3) "Employer". A person, firm or corporation who employs any employee to perform services for a wage or salary and includes any person, firm or corporation acting as an agent of any employer, directly or indirectly.

(4) "Employee". Any person who performs services for wages or salary under a contract of employment, express or implied, for an employer.

(5) "Labor organization". Any organization of any kind or any agency or employee representation committee or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work.

Acts 1962, No. 365, §1.



RS 23:901 - Persons or firms not directly involved in strike or lockout; hiring or recruiting of replacement workers prohibited; exceptions

§901. Persons or firms not directly involved in strike or lockout; hiring or recruiting of replacement workers prohibited; exceptions

A. It shall be unlawful for any person, firm or corporation, not directly involved in a labor strike or lockout, to hire or recruit for employment any person, or to secure or offer to secure for any person any employment, when the purpose or effect of such hiring, recruiting, securing or offering to secure employment, is to have such person or another person take the place in employment of the striking employee in a business or industry where a labor strike or a lockout exists.

B. This Section does not apply to services or work performed by a person, firm, or corporation in his or its usual trade, occupation or business, provided that such trade, occupation or business is not usually the furnishing of strikebreakers in any labor strike or lockout and provided further that the said person, firm or corporation hiring, recruiting, securing or offering to secure employment is, if a person or an unincorporated firm, a bona fide resident of the state of Louisiana for a period of one year prior to the strike or lockout, or if a corporation, chartered or duly licensed to do business in the state of Louisiana for a period of one year prior to the strike or lockout.

Acts 1962, No. 365, §2.



RS 23:902 - Importation of replacement workers prohibited

§902. Importation of replacement workers prohibited

It is unlawful for any person, firm or corporation not directly involved in a labor strike or lockout, to import or bring into Louisiana, or to send or transport into Louisiana, or to arrange for or cause such importation or transportation into Louisiana, of any person for the purpose of such person taking the place in employment of the striking employee in a business or industry where a labor strike or a lockout exists.

Acts 1962, No. 365, §3.



RS 23:903 - Penalties

§903. Penalties

Any person violating the provisions of R.S. 23:900-23:904 shall be fined not more than one thousand ($1,000.00) dollars or be imprisoned for not more than one year, or both, at the discretion of the court.

Acts 1962, No. 365, §5.



RS 23:904 - Agricultural pursuits exempt

§904. Agricultural pursuits exempt

R.S. 23:900 through R.S. 23:903 shall not apply to farming, agricultural pursuits, or the handling or primary processing of perishable raw agricultural commodities, or to those engaged therein.

Acts 1962, No. 365, §4.



RS 23:905 - Employee access to records

§905. Employee access to records

A. The Louisiana Workforce Commission may make available, upon written request by an employee, the employee's wage and employer information. This information shall be provided to the employee or his representative, for lending purposes, tenant screening and insurance underwriting only.

B. The Louisiana Workforce Commission may allow, at the request of the employee, the electronic transmission of the employee's records, directly or through a qualified third-party vendor as defined by the administrator. Such records shall be provided only on an individual inquiry basis and shall not be maintained or reported with other data. Any costs incurred by the commission in providing electronic access to an employee's wage and employment records to a third party shall be paid entirely by the third party.

C. The Louisiana Workforce Commission shall have the authority to promulgate any rules and regulations necessary to carry out the provisions of this Section including assurance for the security of data.

D.(1) Pursuant to this Section, the electronic employment records which the Louisiana Workforce Commission may make available shall be only those records which would otherwise be available to the employee who signed a written authorization for those records. Nothing herein shall authorize any vendor to breach the firewall or secure environment of the Louisiana Workforce Commission's computer systems.

(2) Data shall be exchanged only under strictly controlled conditions. It shall be destroyed after all legitimate uses have been made of it. Secondary release of confidential or privacy-protected data by the vendor for use other than those purposes authorized by this Section shall be strictly prohibited.

(3) Any violation of this Subsection shall be subject to those same penalties as provided for in R.S. 23:75(C)(3).

E. Should any lawsuit be filed by a party who has a cause of action based upon the provisions of this Section, the suit shall name the vendor and suit shall be brought in a state court of competent jurisdiction and venue. The vendor shall indemnify the Louisiana Workforce Commission of any damages, including attorney fees and court costs, associated with a cause of action filed pursuant to this Section, and any associated cost from providing data to a third party vendor shall likewise be indemnified to the Louisiana Workforce Commission.

Acts 2012, No. 822, §1.



RS 23:921 - Restraint of business prohibited; restraint on forum prohibited; competing business; contracts against engaging in; provisions for

PART II. CONTRACTS

§921. Restraint of business prohibited; restraint on forum prohibited; competing business; contracts against engaging in; provisions for

A.(1) Every contract or agreement, or provision thereof, by which anyone is restrained from exercising a lawful profession, trade, or business of any kind, except as provided in this Section, shall be null and void. However, every contract or agreement, or provision thereof, which meets the exceptions as provided in this Section, shall be enforceable.

(2) The provisions of every employment contract or agreement, or provisions thereof, by which any foreign or domestic employer or any other person or entity includes a choice of forum clause or choice of law clause in an employee's contract of employment or collective bargaining agreement, or attempts to enforce either a choice of forum clause or choice of law clause in any civil or administrative action involving an employee, shall be null and void except where the choice of forum clause or choice of law clause is expressly, knowingly, and voluntarily agreed to and ratified by the employee after the occurrence of the incident which is the subject of the civil or administrative action.

B. Any person, including a corporation and the individual shareholders of such corporation, who sells the goodwill of a business may agree with the buyer that the seller or other interested party in the transaction, will refrain from carrying on or engaging in a business similar to the business being sold or from soliciting customers of the business being sold within a specified parish or parishes, or municipality or municipalities, or parts thereof, so long as the buyer, or any person deriving title to the goodwill from him, carries on a like business therein, not to exceed a period of two years from the date of sale.

C. Any person, including a corporation and the individual shareholders of such corporation, who is employed as an agent, servant, or employee may agree with his employer to refrain from carrying on or engaging in a business similar to that of the employer and/or from soliciting customers of the employer within a specified parish or parishes, municipality or municipalities, or parts thereof, so long as the employer carries on a like business therein, not to exceed a period of two years from termination of employment. An independent contractor, whose work is performed pursuant to a written contract, may enter into an agreement to refrain from carrying on or engaging in a business similar to the business of the person with whom the independent contractor has contracted, on the same basis as if the independent contractor were an employee, for a period not to exceed two years from the date of the last work performed under the written contract.

D. For the purposes of Subsections B and C, a person who becomes employed by a competing business, regardless of whether or not that person is an owner or equity interest holder of that competing business, may be deemed to be carrying on or engaging in a business similar to that of the party having a contractual right to prevent that person from competing.

E. Upon or in anticipation of a dissolution of the partnership, the partnership and the individual partners, including a corporation and the individual shareholders if the corporation is a partner, may agree that none of the partners will carry on a similar business within the same parish or parishes, or municipality or municipalities, or within specified parts thereof, where the partnership business has been transacted, not to exceed a period of two years from the date of dissolution.

F.(1) Parties to a franchise may agree that:

(a) The franchisor shall refrain from selling, distributing, or granting additional franchises to sell or distribute, within defined geographic territory, those products or services which are the subject of the franchise.

(b) The franchisee shall:

(i) During the term of the franchise, refrain from competing with the franchisor or other franchisees of the franchisor or engaging in any other business similar to that which is the subject of the franchise.

(ii) For a period not to exceed two years following severance of the franchise relationship, refrain from engaging in any other business similar to that which is the subject of the franchise and from competing with or soliciting the customers of the franchisor or other franchisees of the franchisor.

(c) The employee if employed by a franchisor shall:

(i) During the term of his employment by the franchisor, refrain from competing with his employer or any of the franchisees of his employer or engaging in any other business similar to that which is the subject of the franchise.

(ii) For a period not to exceed two years following severance of the employment relationship between the franchisor and the employee, refrain from engaging in any other business similar to that which is the subject of the franchise between the franchisor and its franchisees and from competing with or soliciting the customers of his employer or the franchisees of his employer.

(2) As used in this Subsection:

(a) "Franchise" means any continuing commercial relationship created by any arrangement or arrangements as defined in 16 Code of Federal Regulations 436.2(a).

(b) "Franchisee" means any person who participates in a franchise relationship as a franchisee, partner, shareholder with at least a ten percent interest in the franchisee, executive officer of the franchisee, or a person to whom an interest in a franchise is sold, as defined in 16 Code of Federal Regulations 436.2(d), provided that no person shall be included in this definition unless he has signed an agreement expressly binding him to the provisions thereof.

(c) "Franchisor" means any person who participates in a franchise relationship as a franchisor as defined in 16 Code of Federal Regulations 436.2(c).

G.(1) An employee may at any time enter into an agreement with his employer that, for a period not to exceed two years from the date of the termination of employment, he will refrain from engaging in any work or activity to design, write, modify, or implement any computer program that directly competes with any confidential computer program owned, licensed, or marketed by the employer, and to which the employee had direct access during the term of his employment or services.

(2) As used in this Subsection, "confidential" means that which:

(a) Is not generally known to and not readily ascertainable by other persons.

(b) Is the subject of reasonable efforts under the circumstances to maintain its secrecy.

(3) As used in this Subsection, "computer program" means a plan, routine, or set of statements or instructions, including any subset, subroutine, or portion of instructions, regardless of format or medium, which are capable, when incorporated into a machine-readable medium, of causing a computer to perform a particular task or function or achieve a particular result.

(4) As used in this Subsection, "employee" shall mean any individual, corporation, partnership, or any other entity which contracts or agrees with an employer to perform, provide, or furnish any services to, for, or on behalf of such employer.

H. Any agreement covered by Subsection B, C, E, F, G, J, K, or L of this Section shall be considered an obligation not to do, and failure to perform may entitle the obligee to recover damages for the loss sustained and the profit of which he has been deprived. In addition, upon proof of the obligor's failure to perform, and without the necessity of proving irreparable injury, a court of competent jurisdiction shall order injunctive relief enforcing the terms of the agreement. Any agreement covered by Subsection J, K, or L of this Section shall be null and void if it is determined that members of the agreement were engaged in ultra vires acts. Nothing in Subsection J, K, or L of this Section shall prohibit the transfer, sale, or purchase of stock or interest in publicly traded entities.

I.(1) There shall be no contract or agreement or provision entered into by an automobile salesman and his employer restraining him from selling automobiles.

(2)(a) For the purposes of this Subsection, "automobile" means any new or used motor-driven car, van, or truck required to be registered which is used, or is designed to be used, for the transporting of passengers or goods for public, private, commercial, or for-hire purposes.

(b) For the purposes of this Subsection, "salesman" means any person with a salesman's license issued by the Louisiana Motor Vehicle Commission or the Used Motor Vehicle and Parts Commission, other than a person who owns a proprietary or equity interest in a new or used car dealership in Louisiana.

J. A corporation and the individual shareholders of such corporation may agree that such shareholders will refrain from carrying on or engaging in a business similar to that of the corporation and from soliciting customers of the corporation within a specified parish or parishes, municipality or municipalities, or parts thereof, for as long as the corporation carries on a similar business therein, not to exceed a period of two years from the date such shareholder ceases to be a shareholder of the corporation. A violation of this Subsection shall be enforceable in accordance with Subsection H of this Section.

K. A partnership and the individual partners of such partnership may agree that such partners will refrain from carrying on or engaging in a business similar to that of the partnership and from soliciting customers of the partnership within a specified parish or parishes, municipality or municipalities, or parts thereof, for as long as the partnership carries on a similar business therein, not to exceed a period of two years from the date such partner ceases to be a partner. A violation of this Subsection shall be enforceable in accordance with Subsection H of this Section.

L. A limited liability company and the individual members of such limited liability company may agree that such members will refrain from carrying on or engaging in a business similar to that of the limited liability company and from soliciting customers of the limited liability company within a specified parish or parishes, municipality or municipalities, or parts thereof, for as long as the limited liability company carries on a similar business therein, not to exceed a period of two years from the date such member ceases to be a member. A violation of this Subsection shall be enforceable in accordance with Subsection H of this Section.

Acts 1962, No. 104, §§1, 2; Acts 1989, No. 639, §1; Acts 1990, No. 137, §1, eff. June 29, 1990; Acts 1990, No. 201, §1; Acts 1991, No. 891, §1; Acts 1995, No. 937, §1, eff. June 28, 1995; Acts 1999, No. 58, §1; Acts 2003, No. 428, §§1 and 2; Acts 2006, No. 436, §1; Acts 2008, No. 399, §1; Acts 2008, No. 711, §1; Acts 2010, No. 164, §1.



RS 23:961 - Political rights and freedom; restrictions forbidden; penalty; employees' right to recover damages

PART III. INTERFERENCE WITH INDIVIDUAL RIGHTS

§961. Political rights and freedom; restrictions forbidden; penalty; employees' right to recover damages

Except as otherwise provided in R.S. 23:962, no employer having regularly in his employ twenty or more employees shall make, adopt, or enforce any rule, regulation, or policy forbidding or preventing any of his employees from engaging or participating in politics, or from becoming a candidate for public office. No such employer shall adopt or enforce any rule, regulation, or policy which will control, direct, or tend to control or direct the political activities or affiliations of his employees, nor coerce or influence, or attempt to coerce or influence any of his employees by means of threats of discharge or of loss of employment in case such employees should support or become affiliated with any particular political faction or organization, or participate in political activities of any nature or character.

Any individual person violating the provisions of this Section shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not more than six months, or both; and any firm, corporation or association violating the provisions of this Section shall be fined not less than five hundred dollars nor more than two thousand dollars.

Nothing herein contained shall in any way be construed to prevent the injured employee from recovering damages from the employer as a result of suffering caused by the employer's violations of this Section.



RS 23:962 - Discharge because of political opinions; attempt to control votes; penalty

§962. Discharge because of political opinions; attempt to control votes; penalty

Any planter, manager, overseer or other employer of laborers who, previous to the expiration of the term of service of any laborer in his employ or under his control, discharges such laborer on account of his political opinions, or attempts to control the suffrage or vote of such laborer by any contract or agreement whatever, shall be fined not less than one hundred dollars, nor more than five hundred dollars and imprisoned for not more than one year.



RS 23:963 - Purchase of merchandise from particular seller; coercion prohibited; penalty

§963. Purchase of merchandise from particular seller; coercion prohibited; penalty

No person shall coerce or require any of his employees to deal with or purchase any article of food, clothing or merchandise of any kind whatsoever from any person, or exclude from work, punish, or blacklist any of his employees for their failure to deal with another or to purchase any article of food, clothing or merchandise whatsoever from another or at any place whatsoever. Nothing contained in this Section shall apply to the sale and purchase of uniforms.

Whoever violates the provisions of this Section shall be fined not less than fifty dollars nor more than one hundred dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.



RS 23:964 - Discharge of or discrimination against employees for testifying at labor investigation; penalties; enforcement

§964. Discharge of or discrimination against employees for testifying at labor investigation; penalties; enforcement

A. No employer shall discharge or in any other manner discriminate against any employee because such employee has testified or furnished any other information in any investigation or proceeding relative to the enforcement of any of the labor laws of this state.

B. Any employer found in violation of Subsection A shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.

C.(1) Any person violating the provisions of this Section shall be liable, in addition to the criminal penalty provided in Subsection B, to a civil penalty of up to five hundred dollars.

(2) Reasonable litigation expenses may be awarded to the prevailing party of the adjudicatory hearing. "Reasonable litigation expenses" means any expenses, not exceeding seven thousand five hundred dollars, reasonably incurred in prosecuting, opposing, or contesting an agency action, including but not limited to attorney fees, stenographer fees, investigative fees and expenses, witness fees and expenses, and administrative costs.

D. Civil penalties may be imposed only by a ruling of the director of the office of workforce development pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act.

E. The director of the office of workforce development may institute civil proceedings in the appropriate district court for the principal place of business of the employer to enforce his rulings or seek injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under this Part. The court shall award attorney fees and court costs to the prevailing party. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the office of workforce development judicial interest on said penalties from the date of such judgment until paid.

F. Out of the civil penalties collected for violations of this Section, expenses incurred in enforcing the provisions of this Section may be paid by the commission.

G. The director of the office of workforce development may enforce the civil provisions of this Section, adopt and promulgate such reasonable rules and regulations, and conduct such investigations as he deems necessary to ensure enforcement of this Section.

Acts 1988, No. 855, §1, eff. July 18, 1988; Acts 1993, No. 611, §1, eff. June 15, 1993; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3.



RS 23:965 - Jury duty; dismissal forbidden; uninterrupted compensation; penalties

§965. Jury duty; dismissal forbidden; uninterrupted compensation; penalties

A.(1) No employer shall discharge or otherwise subject to any adverse employment action, without cause, any employee called to serve or presently serving any jury duty and no employer shall make, adopt, or enforce any rule, regulation, or policy providing for the discharge of any employee who has been called to serve, or who is presently serving on, any grand jury or on any jury at any criminal or civil trial, provided the employee notifies his or her employer of such summons within a reasonable period of time after receipt of a summons and prior to his or her appearance for jury duty.

(2) Any employer violating the provisions of this Subsection shall be required to reinstate all discharged employees at the same employment, wages, salary, benefits, and other conditions of employment enjoyed by said employees before their discharge. The employer shall additionally be fined not less than one hundred nor more than one thousand dollars for each employee discharged.

B.(1) Any person who is regularly employed in the state of Louisiana shall, upon call or subpoena to serve on a state petit or grand jury, or central jury pool, be granted a leave of absence by his employer, of up to one day, for that period of time required for such jury duty. Such leave of absence shall be granted without loss of wages, or sick, emergency, or personal leave or any other benefit.

(2) Any employer who violates the provisions of this Subsection shall be required to pay the claimant employee his full wages for one day of that period required for jury duty, without reduction in sick, emergency, or personal leave or any other benefit. The employer shall additionally be fined not less than one hundred dollars nor more than five hundred dollars for each offense.

Added by Acts 1974, No. 469, §1; Acts 1993, No. 950, §1; Acts 1999, No. 76, §1; Acts 2003, No. 678, §2.



RS 23:966 - Prohibition of smoking discrimination

§966. Prohibition of smoking discrimination

A. As long as an individual, during the course of employment, complies with applicable law and any adopted workplace policy regulating smoking, it shall be unlawful for an employer:

(1) To discriminate against the individual with respect to discharge, compensation, promotion, any personnel action or other condition, or privilege of employment because the individual is a smoker or nonsmoker.

(2) To require, as a condition of employment, that the individual abstain from smoking or otherwise using tobacco products outside the course of employment.

B. A smoker, as referred to herein, is limited to a person who smokes tobacco.

C. Nothing in this Section shall preclude an employer from formulating and adopting a policy regulating an employee's workplace use of a tobacco product or from taking any action consistent therewith.

D. Any employer who violates the provisions of this Section shall be fined up to two hundred fifty dollars for the first offense and up to five hundred dollars for any subsequent offense.

Acts 1991, No. 762, §1.



RS 23:967 - Employee protection from reprisal; prohibited practices; remedies

§967. Employee protection from reprisal; prohibited practices; remedies

A. An employer shall not take reprisal against an employee who in good faith, and after advising the employer of the violation of law:

(1) Discloses or threatens to disclose a workplace act or practice that is in violation of state law.

(2) Provides information to or testifies before any public body conducting an investigation, hearing, or inquiry into any violation of law.

(3) Objects to or refuses to participate in an employment act or practice that is in violation of law.

B. An employee may commence a civil action in a district court where the violation occurred against any employer who engages in a practice prohibited by Subsection A of this Section. If the court finds the provisions of Subsection A of this Section have been violated, the plaintiff may recover from the employer damages, reasonable attorney fees, and court costs.

C. For the purposes of this Section, the following terms shall have the definitions ascribed below:

(1) "Reprisal" includes firing, layoff, loss of benefits, or any discriminatory action the court finds was taken as a result of an action by the employee that is protected under Subsection A of this Section; however, nothing in this Section shall prohibit an employer from enforcing an established employment policy, procedure, or practice or exempt an employee from compliance with such.

(2) "Damages" include compensatory damages, back pay, benefits, reinstatement, reasonable attorney fees, and court costs resulting from the reprisal.

D. If suit or complaint is brought in bad faith or if it should be determined by a court that the employer's act or practice was not in violation of the law, the employer may be entitled to reasonable attorney fees and court costs from the employee.

Acts 1997, No. 1104, §1.



RS 23:968 - Whistleblower protection and cause of action

§968. Whistleblower protection and cause of action

A. No employee shall be discharged, demoted, suspended, threatened, harassed, or discriminated against in any manner in the terms and conditions of his employment because of any lawful act engaged in by the employee or on behalf of the employee in furtherance of any action taken to report the sexual abuse of a minor child by any fellow employee to law enforcement, whether such fellow employee is a co-worker, supervisor or subordinate.

B.(1) An employee of a public or private entity may bring action for relief against his or her employer, in a court of competent jurisdiction, for damages associated with any action taken by the employee which is in furtherance of the protection of a minor child as is provided for in Subsection A of this Section.

(2) A person aggrieved of a violation of Subsection A of this Section shall be entitled to treble damages plus court costs and reasonable attorney fees.

C. A plaintiff shall not be entitled to recovery pursuant to this Section if the court finds that the plaintiff instituted or proceeded with an action that was frivolous, vexatious, or harassing.

Acts 2012, No. 148, §1.



RS 23:971 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

PART IV. AGE DISCRIMINATION IN EMPLOYMENT

§971. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:972 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§972. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:973 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§973. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:974 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§974. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:975 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§975. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:976 - Repealed by Acts 1985, No. 846, 2, eff. July 23, 1985.

§976. Repealed by Acts 1985, No. 846, §2, eff. July 23, 1985.



RS 23:981 - Declaration of public policy

PART V. RIGHT TO WORK

§981. Declaration of public policy

It is hereby declared to be the public policy of Louisiana that all persons shall have, and shall be protected in the exercise of the right, freely and without fear of penalty or reprisal, to form, join and assist labor organizations or to refrain from any such activities.

Added by Acts 1976, No. 97, §1.



RS 23:982 - Labor organization

§982. Labor organization

The term "labor organization" means any organization of any kind, or agency or employee representation committee, which exists for the purpose, in whole or in part, of dealing with employers concerning wages, rates of pay, hours of work or other conditions of employment.

Added by Acts 1976, No. 97, §1.



RS 23:983 - Freedom of choice

§983. Freedom of choice

No person shall be required, as a condition of employment, to become or remain a member of any labor organization, or to pay any dues, fees, assessments, or other charges of any kind to a labor organization.

Added by Acts 1976, No. 97, §1.



RS 23:984 - Certain agreements declared illegal; governmental interference prohibited; policy

§984. Certain agreements declared illegal; governmental interference prohibited; policy

A. Any agreement, contract, understanding or practice, written or oral, implied or expressed, between any employer and any labor organization in violation of the provisions of this Part is hereby declared to be unlawful, null and void, and of no legal effect.

B. No governmental body may pass any law, ordinance, or regulation, or impose any contractual, zoning, permitting, licensing, or other condition on employers' or employees' full freedom to act under the federal labor laws. Such prohibited actions shall include but not be limited to:

(1) Conditioning any purchase, sale, lease, or other business or commercial transaction between any employers on waiver or limitation of any right those employers may have under the federal labor laws.

(2) Conditioning any regulatory, zoning, permitting, licensing, or any other governmental requirement with any employer on waiver or limitation of any right the employer may have under the federal labor laws.

(3) Enacting any ordinance, regulation, or other action that waives or limits any right the employer may have under the federal labor laws.

(4) Conditioning or requiring any employer to not deal with another employer on waiver or limitation of any right either employer may have under the federal labor laws.

C. An employer or employee is entitled to and shall receive injunctive relief necessary to prevent any violations of this Section.

D. For the purposes of this Section:

(1) "Employer" means a person, association, or legal or commercial entity receiving services from an employee and, in return, giving compensation of any kind to such employee.

(2) "Federal labor laws" means the National Labor Relations Act and the Labor Management Relations Act, hereinafter collectively referred to as "the Acts", presidential executive orders issued relating to labor/management or employee/employer issues and the United States Constitution as amended and as construed by the federal courts. The rights protected under the federal labor laws include but are not limited to:

(a) An employer's or employee's right to express views on unionization and any other labor relations issues to the full extent allowed by the First Amendment of the United States Constitution and Section 8(c) of the National Labor Relations Act.

(b) An employer's right to demand, and an employee's right to participate in, a secret ballot election under the Acts, including without limitation, the full procedural protections afforded by the Acts for defining the unit, conducting the election campaign and election, and making any challenges or objections thereto.

(c) An employer's right to not release employee information to the maximum extent allowed by the Acts.

(d) An employee's right to maintain the confidentiality of his or her employee information to the maximum extent allowed by the Acts.

(e) An employer's right to restrict access to its property or business to the maximum extent allowed by the Acts.

(3) "Governmental body" means any local government or its subdivision, including but not limited to cities, parishes, municipalities, and any public body, agency, board, commission or other governmental, quasi governmental, or quasi public body or any body that acts or purports to act in a commercial, business, economic development, or like capacity of local government or its subdivision.

Added by Acts 1976, No. 97, §1; Acts 2001, No. 1190, §2, eff. June 29, 2001.



RS 23:985 - Penalties

§985. Penalties

Any person who directly or indirectly places upon any other person any requirement or compulsion prohibited by this Part shall be guilty of a misdemeanor, and upon conviction thereof shall be subject to a fine not exceeding one thousand dollars and/or imprisonment for a period of not more than ninety days.

Added by Acts 1976, No. 97, §1.



RS 23:986 - Injunctive relief

§986. Injunctive relief

Any employee injured as a result of any violation or threatened violation of the provisions of this Part shall be entitled to injunctive relief against any and all violators or persons threatening violation, and may also recover any and all damages of any character resulting from such violation or threatened violation. Such remedies shall be independent of and in addition to the penalties and remedies prescribed in other provisions of this Part.

Added by Acts 1976, No. 97, §1.



RS 23:987 - Duty to investigate

§987. Duty to investigate

It shall be the duty of the attorney general of this state, and of the district attorney of each city and parish, to investigate any complaints of violation of this Part and to prosecute all persons violating any of the provisions of this Part, and to take all means at their command to insure effective enforcement of the provisions of this Part.

Added by Acts 1976, No. 97, §1.



RS 23:991 - Purpose, enforcement

PART VI. EMPLOYMENT OF CERTAIN ALIENS

§991. Purpose, enforcement

The purpose of this Part is to exercise the state's police powers to regulate employment relations in order to protect workers within the state. The Louisiana State Police, the criminal sheriffs, and the local police departments for the various political subdivisions of this state shall enforce the provisions of this Part; except that R.S. 23:995 shall be enforced by the Louisiana Workforce Commission.

Added by Acts 1979, No. 534, §1; Acts 1985, No. 894, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:992 - Employment of certain aliens; prohibition

§992. Employment of certain aliens; prohibition

No person, either for himself or on behalf of another, shall employ, hire, recruit, or refer, for private or public employment within the state, an alien who is not entitled to lawfully reside or work in the United States.

Added by Acts 1979, No. 534, §1; Acts 1985, No. 894, §1; Acts 1986, No. 903, §1.

{{NOTE: ACTS 1986, NO. 903, §2.}}



RS 23:992.1 - Exemptions

§992.1. Exemptions

A. The legislature finds that because of requirements related to weather conditions that are peculiar to the planting and harvesting of agricultural and horticultural products and other conditions peculiar thereto, including the perishable nature thereof, which peculiar conditions are likewise applicable to the production of livestock, dairy, and poultry products and the practice of animal husbandry, including the care, feeding, and training of horses and because of the substantial impact of such activities on the economy of the state that the provisions of this Part should not be and are not made applicable to the activities exempted from this Part as provided in Subsection B of this Section.

B. The provisions of this Part shall not apply to:

(1) Aliens employed in the planting and harvesting, on the premises where produced, of agricultural, forestry, or horticultural products.

(2) Aliens employed in the production and gathering on the premises where produced, of livestock, dairy, or poultry products.

(3) Aliens employed in the field of animal husbandry.

(4) Aliens employed in the care, feeding, and training of horses.

Acts 1985, No. 894, §2; Acts 1986, No. 903, §1.

{{NOTE: ACTS 1986, NO. 903, §2.}}



RS 23:992.2 - Bar to prosecution

§992.2. Bar to prosecution

No person shall be prosecuted under the provisions of this Part upon a showing that each and every person in his employ has provided a picture identification and one of the following documents of which the employer has retained a copy for his records:

(1) United States birth certificate or certified birth card.

(2) Naturalization certificate.

(3) Certificate of citizenship.

(4) Alien registration receipt card.

(5) United States immigration form I-94 (with employment authorized stamp).

Acts 1985, No. 894, §2; Acts 1986, No. 903, §1; Acts 2000, 1st Ex. Sess., No. 118, §4, eff. April 19, 2000.

{{NOTE: ACTS 1986, NO. 903, §2.}}



RS 23:993 - Penalties

§993. Penalties

The penalties for any person who violates R.S. 23:992 shall be as follows:

(1) A first violation shall be punishable by a fine of not more than five hundred dollars, regardless of the number of aliens employed, hired, recruited, or referred in violation of R.S. 23:992.

(2) A second violation shall be punishable by a fine of not more than three hundred fifty dollars for each alien employed, hired, recruited, or referred in violation of R.S. 23:992.

(3) A third or subsequent violation shall be punishable by a fine of not less than five hundred dollars nor more than two thousand dollars for each alien employed, hired, recruited, or referred in violation of R.S. 23:992.

Added by Acts 1979, No. 534, §1. Amended by Acts 1982, No. 303, §1.



RS 23:994 - Private remedy

§994. Private remedy

No provision of this Part shall be construed to be a bar to any civil action by a private party against any person for the violation of R.S. 23:992.

Added by Acts 1979, No. 534, §1.



RS 23:995 - Civil penalties

§995. Civil penalties

A. No person, either for himself or on behalf of another, shall employ, hire, recruit, or refer, for private or public employment within the state, an alien who is not entitled to lawfully reside or work in the United States.

B. No person shall be subject to civil penalties pursuant to the provisions of this Part upon a showing of either of the following:

(1) The citizenship or work authorization status of every employee has been verified by the United States Citizenship and Immigration Services E-Verify system, hereinafter referred to as E-Verify.

(2) Each employee has provided a picture identification and one of the following documents of which the employer has retained a copy for his records:

(a) United States birth certificate or certified birth card.

(b) Naturalization certificate.

(c) Certificate of citizenship.

(d) Alien registration receipt card.

(e) United States immigration form I-94 (with employment authorized stamp).

C. Any employer who has utilized the E-Verify system to determine the employment eligibility of an employee is presumed to have been in good faith and is not subject to any penalty as a result of the reliance on the accuracy of the E-Verify system.

D. The executive director of the Louisiana Workforce Commission shall enforce the provisions of this Section. The executive director may assess civil penalties against any person violating the provisions of this Section, or when appropriate, inform the proper governing or licensing authority to suspend a license or permit to do business, as follows:

(1) For a first violation the penalty shall be not more than five hundred dollars for each alien employed, hired, recruited, or referred in violation of this Section.

(2) For a second violation the penalty shall be not more than one thousand dollars for each alien employed, hired, recruited, or referred in violation of this Section. However, the provisions of this Section shall not apply to any health care facility or entity licensed by the Department of Health and Hospitals, the department shall follow the applicable licensing statutes and licensing rules for suspension of a license.

(3) For a third or subsequent violation , the appropriate local governing authority or licensing agency shall immediately suspend the violator's permit or license to do business in the state for not less than thirty days nor more than six months and a fine shall be assessed that shall be not more than two thousand five hundred dollars for each alien employed, hired, recruited, or referred in violation of this Section. However, the provisions of this Section shall not apply to any health care facility or entity licensed by the Department of Health and Hospitals, the department shall follow the applicable licensing statutes and licensing rules for suspension of a license.

E. Civil penalties may be imposed only by a ruling of the executive director pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act, R.S. 49:950, et seq.

F. The executive director may institute civil proceedings in the Nineteenth Judicial District Court to enforce its rulings. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the Louisiana Workforce Commission reasonable attorney fees, and judicial interest on said civil penalties from the date of its assessment by the Louisiana Workforce Commission until paid and all costs.

G. The executive director may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. If the court grants the injunctive relief sought by the Louisiana Workforce Commission, it shall also award reasonable attorney fees and costs to the Louisiana Workforce Commission.

Acts 1985, No. 894, §2; Acts 1986, No. 903, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2011, No. 402, §1.



RS 23:996 - Cease and desist order; injunctive relief

§996. Cease and desist order; injunctive relief

A. An agency, department, board or commission of the state or any political subdivision may notify the attorney general or the district attorney that the agency has determined, after an investigation initiated by the agency or by a private party's written complaint to the agency, that an employer who operates a Louisiana business or enterprise is knowingly employing an undocumented alien in violation of this Chapter.

B. The attorney general or district attorney in the parish in which the employer is domiciled or in the parish in which the violation occurred is empowered to issue an order to the employer engaged in the activity constituting the violation of the provision of this Chapter directing such employer to cease and desist from such activity and to discharge from employment, for cause, the undocumented workers. Such order shall be issued in the name of the state of Louisiana under the official seal of the attorney general or the official seal of the district attorney and shall be served where the employer is domiciled in the state of Louisiana or the employer's registered agent in the state of Louisiana.

C. If the employer to whom the attorney general or district attorney directs a cease and desist order does not cease and desist the proscribed activity within ten days from service of such cease and desist order by certified mail, the attorney general or local district attorney may cause to issue a writ of injunction enjoining such employer from engaging in any activity proscribed by this Chapter. Such proceeding shall be brought in the district court having civil jurisdiction in any parish in which such employer has as its principal place of business or the parish where the violation has occurred. If the employer in violation of this Chapter is a nonresident entity, such proceeding may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge. All other provisions of law relative to injunctive relief apply. Exhaustion of administrative remedies is not a prerequisite to judicial review.

D. Any employer who is found by the court to have violated a cease and desist order of the attorney general or district attorney after it has become final and while such order is in effect, shall forfeit and pay to the state of Louisiana a sum of up to ten thousand dollars, unless the employer shows good cause to the satisfaction of the issuer that the determination was issued in error.

E. Once an employer is found by the court to have violated a cease and desist order of the attorney general or district attorney, the attorney general or district attorney may file a complaint with the appropriate licensing board or boards to have any employer's business license suspended or revoked.

F. The provisions of this Section shall not apply to employers with ten or fewer employees.

Acts 2006, No. 636, §1, eff. June 23, 2006.



RS 23:1001 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

PART VII. SICKLE CELL TRAIT DISCRIMINATION

IN EMPLOYMENT

§1001. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1002 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1002. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1003 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1003. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1004 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1004. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1006 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

PART VIII. DISCRIMINATION IN EMPLOYMENT ON ACCOUNT

OF RACE, COLOR, RELIGION, SEX, DISABILITY, OR

NATIONAL ORIGIN

§1006. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1007 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1007. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1008 - Repealed by Acts 1997, No. 1409, 4, eff. Aug. 1, 1997.

§1008. Repealed by Acts 1997, No. 1409, §4, eff. Aug. 1, 1997.



RS 23:1011 - Employment of Louisiana residents as a condition of receiving a state or local tax exemption; residence requirement

PART IX. RESIDENCY REQUIREMENT FOR TAX EXEMPTION

§1011. Employment of Louisiana residents as a condition of receiving a state or local tax exemption; residence requirement

Notwithstanding any provision of law to the contrary, whenever any state or local tax exemption is granted or authorized by the constitution, law, or rule or regulation which requires employment of, or a preference being given to the employment of, qualified Louisiana residents, "Louisiana resident" shall mean, in addition to any other requirement or qualification, that the person shall have actually resided in this state at least thirty consecutive days prior to such employment.

Acts 1985, No. 970, §3, eff. Aug. 1, 1985.



RS 23:1015 - Short title; citation

PART X. SCHOOL AND DAY CARE CONFERENCE

AND ACTIVITIES LEAVE

§1015. Short title; citation

This Part shall constitute and be known as the "Louisiana School and Day Care Conference and Activities Leave Act" and may be cited as such.

Acts 1993, No. 790, §1.



RS 23:1015.1 - Definitions

§1015.1. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Part, shall have the following meanings:

(1) "Child" means a person who is less than the maximum age specified for compulsory school attendance as provided in R.S. 17:221.

(2) "Child day care center" means a facility licensed under the provisions of R.S. 46:1401 et seq., that provides child day care for seven or more children or a school that provides a child day care program authorized by R.S. 17:81(E) or a similar program.

(3) "Employee" means a natural person who is paid compensation in return for the performance of services. Employee includes but is not limited to persons who are paid a salary, hourly wage, or commission in exchange for their performance of the services. Employee does not include an independent contractor or a person who performs services on a fee service basis.

(4) "Employer" means any person, as provided for in Article 24 of the Louisiana Civil Code, who in this state pays compensation to an employee in exchange for the performance of services. Employer does not mean a person who is a client of an independent contractor or a client of a person who provides services on a fee service basis.

(5) "School" means an accredited public or private educational institution that provides educational services to children of compulsory attendance age.

Acts 1993, No. 790, §1.



RS 23:1015.2 - School and day care conference and activities leave

§1015.2. School and day care conference and activities leave

A. An employer may grant an employee leave from work of up to a total of sixteen hours during any twelve-month period to attend, observe, or participate in conferences or classroom activities related to the employee's dependent children for whom he is the legal guardian that are conducted at the child's school or day care center, if the conferences or classroom activities cannot reasonably be scheduled during the nonwork hours of the employee. An employee who wishes to request leave under this Part shall provide reasonable notice to the employer prior to the leave and make a reasonable effort to schedule the leave so as not to unduly disrupt the operations of the employer.

B. An employer is not required to pay an employee for any time taken as leave pursuant to Subsection A of this Section. However, an employee shall be permitted to substitute any accrued vacation time or other appropriate paid leave for any leave taken pursuant to this Section.

Acts 1993, No. 790, §1.



RS 23:1015.3 - Rulemaking authority

§1015.3. Rulemaking authority

The executive director of the Louisiana Workforce Commission may adopt, amend, suspend, repeal, and enforce rules and regulations to carry out the provisions and purposes of this Part.

Acts 1993, No. 790, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1016 - Workers exposed to toxic substances; rights

PART XI. RIGHT OF ACCESS TO EMPLOYER'S RECORDS

§1016. Workers exposed to toxic substances; rights

A. It is the policy of the state of Louisiana to support the right of workers exposed to toxic substances to obtain information concerning the nature of those substances and consequential adverse health effects. Therefore, any current or former employee or his designated representative shall have a right of access to employer's records of employee exposures to potentially toxic materials or harmful physical agents and employee medical records and any analyses using employee exposure or medical records as provided for in 29 U.S.C. 657 and in 29 C.F.R. 1910.20, "Access to Employee Exposure and Medical Records".

B. Denial of a request for access by an employee or his designated representative shall give rise to a cause of action under the laws of this state to enforce the provisions of this Section.

C. If it becomes necessary for an employee to file a lawsuit to enforce his rights under this Section, he shall be entitled to recover reasonable attorney's fees and costs in addition to access to the records and analyses requested.

Acts 1993, No. 876, §1.



RS 23:1017.1 - Definitions

PART XII. VOLUNTEER FIRST RESPONDERS TO LOUISIANA

HOMELAND SECURITY EMERGENCY ASSISTANCE

AND DISASTER SERVICE

§1017.1. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Part, shall have the following meanings:

(1) "Benefit" means any advantage, profit, privilege, gain, status, account or interest other than wages or salary for work performed that accrues by reason of the employment or an employer policy, plan or practice that includes rights and benefits under a pension plan, insurance coverage, vacation, or employee stock ownership plan.

(2) "Compensation" means normal or regular base pay, but does not include overtime, per diem, differential pay or any other allowance for expenses incurred.

(3) "Disability" means a physical or mental impairment, which substantially limits one or more of the major life activities including but not limited to: caring for one's self, walking, hearing, speaking, breathing, learning, performing manual tasks and earning a living.

(4) "Employee" means any person employed by any private or public employer including an elected or appointed official.

(5) "Essential functions" means the fundamental job duties of the employment position that the person with a disability held.

(6) "First responder" means a volunteer engaged in activities involving the Governor's Office of Homeland Security and Emergency Preparedness1 pursuant to R.S. 29:721 et seq. and first responders as defined in R.S. 40:1231 including but not limited to medical personnel, emergency and medical technicians, volunteer firemen, auxiliary law enforcement officers and members of the Civil Air Patrol.

(7) "Reasonable accommodation" means those actions taken by the employer including but not limited to training, changes to work schedule, job reassignment or modification, or physical modification to the work station that do not place an undue hardship on the employer or pose a direct threat or significant risk to the health and safety of the individual or others. Undue hardships are those actions requiring significant difficulty or expense, when considered in light of the nature and cost of the actions needed to provide reasonable accommodation.

(8) "State of emergency" exists when the governor or his designee issues a proclamation and requirement that volunteer first responders report for active duty. Active duty is considered ended when the governor or his designee proclaims that a state of emergency no longer exists or releases the volunteer first responder from duty.

Acts 2004, No. 316, §2, eff. June 18, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2014, No. 811, §12, eff. June 23, 2014.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 23:1017.2 - Leave status

§1017.2. Leave status

An employee who leaves employment in order to perform the duties of a first responder pursuant to this Part shall be treated as being on temporary leave of absence subject to the terms and conditions of the employer's stated policy regarding leaves of absence and provided that he applies for reinstatement in accordance with R.S. 23:1017.3.

Acts 2004, No. 316, §2, eff. June 18, 2004.



RS 23:1017.3 - Reemployment

§1017.3. Reemployment

A. Any person called to duty by or pursuant to an operations plan of the Governor's Office of Homeland Security and Emergency Preparedness1 shall, upon his release from duty or recovery from disease or injury resulting from such activities, be reinstated in or restored to the same or comparable position of employment. Such position or a comparable position will be at no less compensation, seniority, status or benefits than that he was receiving at the time of the call to duty. However, if the person is not qualified or capable of performing the essential functions of the same position by reason of disability sustained during his call of duty, but is otherwise qualified by reason of education, training, or experience to perform another vacant position in the employ of the employer, the employer shall employ such person in that other or comparable vacant position, the essential functions of which he is physically capable and qualified to perform that will provide like seniority, status, benefits and compensation provided the employment does not pose a direct threat or significant risk to the health and safety of the individual or others that cannot be eliminated by reasonable accommodation. This Section shall not apply to a temporary position held at the time of the call to duty.

B. Each person released from duty shall report to his place of employment within seventy-two hours after his release from duty or recovery from disease or injury resulting from his activities. Failure to report within said seventy-two hours shall be considered a voluntary resignation from employment with the employer, and the provisions of this Section shall not be applicable.

C. Any person who is restored to a position in accordance with the provisions of this Section shall be so restored in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment continuously from the time of his call to duty to the time of his restoration to such employment.

D. If any employer fails or refuses to comply with the provisions of this Section the Louisiana Workforce Commission or the director of the Department of Civil Service shall render aid and assistance in the reinstatement of persons to their positions in accordance with the provisions of this Section.

E. It shall not be a violation of this Section if the employer's circumstances have so changed as to make such reemployment impossible or unreasonable or such employment would impose an undue hardship on the employer or the returning employee refuses the employment position offered.

Acts 2004, No. 316, §2, eff. June 18, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2008, No. 743, §7, eff. July 1, 2008.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 23:1017.4 - Benefits

§1017.4. Benefits

For purposes of benefits furnished by the employer and participated in by the employee at the time of departure, such leave of absence shall not be considered a break in employment for purposes of seniority or length of service or for benefits programs offered by that employer. Continuation of any retirement or health benefits requiring the employee's contribution or copayments will be subject to the stated terms and conditions of the benefit plans and are subject to applicable federal or state laws.

Acts 2004, No. 316, §2, eff. June 18, 2004.



RS 23:1017.5 - Pay

§1017.5. Pay

Temporary leave from employment for participation in activities of the Governor's Office of Homeland Security and Emergency Preparedness1 or pursuant to a plan of operation of that office shall be considered to be unpaid leave by the employer. However, applicable provisions of this Section shall not prohibit an employer from paying compensation to an employee on leave pursuant to this Part. An employee may, with agreement by the employer, use any amount or combination of accrued or eligible paid leave, vacation, sick leave or compensatory leave standing to his credit during his term of service under this Part.

Acts 2004, No. 316, §2, eff. June 18, 2004; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006.

1See Acts 2006, 1st Ex. Sess., No. 35, §8, which changes the term "office of homeland security and emergency preparedness" to "Governor's Office of Homeland Security and Emergency Preparedness" and §10, which provides for the termination of the Act and the reversion to the law in effect prior to the Act on July 1, 2010.



RS 23:1017.6 - Notice to employers

§1017.6. Notice to employers

First responders shall give notice to employers of their call to service as soon as practical including day of departure, as well as probable length or duration of service under this Part.

Acts 2004, No. 316, §2, eff. June 18, 2004.



RS 23:1018.1 - Definitions

PART XIII. EMPLOYER RESPONSIBILITY TO INFORM NEW

EMPLOYEES OF THE FEDERAL EARNED INCOME TAX CREDIT

AND THE ADVANCE EARNED INCOME CREDIT

§1018.1. Definitions

Unless the context clearly indicates otherwise, the following words and terms, when used in this Part, shall have the following meanings:

(1) "AEIC" means the Advance Earned Income Credit.

(2) "EITC" means the federal Earned Income Tax Credit.

(3) "Employee" means any person who is employed by an employer for compensation in return for the performance of services.

(4) "Employer" means any Louisiana business establishment that has twenty or more full-time or part-time employees.

Acts 2005, No. 322, §1, eff. June 30, 2005.



RS 23:1018.2 - Notice to employees of the federal Earned Income Tax Credit

§1018.2. Notice to employees of the federal Earned Income Tax Credit

A. An employer shall be required to notify new employees, whose anticipated wages are thirty-five thousand dollars or less annually, that they may be eligible for the EITC or the AEIC, and may either apply for the credit on their tax returns or receive the credit in advance payments during the year. Any written notice provided to the employer by the Internal Revenue Service or the Louisiana Workforce Commission for this purpose shall be provided to such employees at the time of hiring.

B. Employers shall post, in the same location where other employee notices required by state or federal law are posted, a notice provided by the Louisiana Workforce Commission that states:

"If you make $35,000 or less, your employer should notify you at the time of hiring of the potential availability of Earned Income Tax Credits or Advance Earned Income Credits. Earned Income Tax Credits are reductions in federal income tax liability for which you may be eligible if you meet certain requirements. Additional information and forms for these programs can be obtained from your employer or the Internal Revenue Service."

C. This commission notice, provided for in Subsection B of this Section, shall also contain, as a minimum, the current eligibility requirements as indicated in the Internal Revenue Service's Form W-5. It shall be the responsibility of the Louisiana Workforce Commission to update the notice whenever the Internal Revenue Service changes the eligibility requirements for Earned Income Tax Credit or Advance Earned Income Credit.

D. The employer shall not be liable to the employee for civil damages for failure to comply with the provisions of this Part.

Acts 2005, No. 322, §1, eff. June 30, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1020 - Terminated on June 30, 2006, by Acts 2006, No. 193, eff. June 2, 2006.

CHAPTER 10. WORKERS' COMPENSATION

PART I. SCOPE AND OPERATION

SUBPART A. DEFINITIONS

§1020. Terminated on June 30, 2006, by Acts 2006, No. 193, eff. June 2, 2006.



RS 23:1020.1 - Citation, purpose; legislative intent; construction

§1020.1. Citation, purpose; legislative intent; construction

A. Citation. This Chapter shall be cited as the "Louisiana Workers' Compensation Law".

B. Purpose. The legislature declares that the purpose of this Chapter is all of the following:

(1) To provide for the timely payment of temporary and permanent disability benefits to all injured workers who suffer an injury or disease arising out of and in the course and scope of their employment as is provided in this Chapter.

(2) To pay the medical expenses that are due to all injured workers pursuant to this Chapter.

(3) To return such workers who have received benefits pursuant to this Chapter to the work force.

C. Legislative intent. The legislature finds all of the following:

(1) That the Louisiana Workers' Compensation Law is to be interpreted so as to assure the delivery of benefits to an injured employee in accordance with this Chapter.

(2) To facilitate injured workers' return to employment at a reasonable cost to the employer.

D. Construction. The Louisiana Workers' Compensation Law shall be construed as follows:

(1) The provisions of this Chapter are based on the mutual renunciation of legal rights and defenses by employers and employees alike; therefore, it is the specific intent of the legislature that workers' compensation cases shall be decided on their merits.

(2) Disputes concerning the facts in workers' compensation cases shall not be given a broad, liberal construction in favor of either employees or employers; the laws pertaining to workers' compensation shall be construed in accordance with the basic principles of statutory construction and not in favor of either employer or employee.

(3) According to Article III, Section 1 of the Constitution of Louisiana, the legislative powers of the state are vested solely in the legislature; therefore, when the workers' compensation statutes of this state are to be amended, the legislature acknowledges its responsibility to do so. If the workers' compensation statutes are to be liberalized, broadened, or narrowed, such actions shall be the exclusive purview of the legislature.

Acts 2012, No. 860, §1.



RS 23:1021 - Terms defined

§1021. Terms defined

As used in this Chapter, unless the context clearly indicates otherwise, the following terms shall be given the meaning ascribed to them in this Section:

(1) "Accident" means an unexpected or unforeseen actual, identifiable, precipitous event happening suddenly or violently, with or without human fault, and directly producing at the time objective findings of an injury which is more than simply a gradual deterioration or progressive degeneration.

(2) "Brother" and "sister" includes step-brothers and step-sisters, and brothers and sisters by adoption.

(3) "Child" or "children" covers only children born of marriage, step-children, posthumous children, adopted children, and children born outside of marriage who have been acknowledged under the provisions of the Civil Code.

(4) "Dependent" means the person or persons to whom, under the provisions of Part II of this Chapter, compensation shall be paid upon the death of the injured employee.

(5) "Director" means the director of the office of workers' compensation administration.

(6) "Health care provider" means a hospital, a person, corporation, facility, or institution licensed by the state to provide health care or professional services as a physician, hospital, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, occupational therapist, psychologist, graduate social worker or licensed clinical social worker, psychiatrist, or licensed professional counselor, and any officer, employee, or agent thereby acting in the course and scope of his employment.

(7) "Independent contractor" means any person who renders service, other than manual labor, for a specified recompense for a specified result either as a unit or as a whole, under the control of his principal as to results of his work only, and not as to the means by which such result is accomplished, and are expressly excluded from the provisions of this Chapter unless a substantial part of the work time of an independent contractor is spent in manual labor by him in carrying out the terms of the contract, in which case the independent contractor is expressly covered by the provisions of this Chapter. The operation of a truck tractor or truck tractor trailer, including fueling, driving, connecting and disconnecting electrical lines and air hoses, hooking and unhooking trailers, and vehicle inspections are not manual labor within the meaning of this Chapter.

(8)(a) "Injury" and "personal injuries" include only injuries by violence to the physical structure of the body and such disease or infections as naturally result therefrom. These terms shall in no case be construed to include any other form of disease or derangement, however caused or contracted.

(b) Mental injury caused by mental stress. Mental injury or illness resulting from work-related stress shall not be considered a personal injury by accident arising out of and in the course of employment and is not compensable pursuant to this Chapter, unless the mental injury was the result of a sudden, unexpected, and extraordinary stress related to the employment and is demonstrated by clear and convincing evidence.

(c) Mental injury caused by physical injury. A mental injury or illness caused by a physical injury to the employee's body shall not be considered a personal injury by accident arising out of and in the course of employment and is not compensable pursuant to this Chapter unless it is demonstrated by clear and convincing evidence.

(d) No mental injury or illness shall be compensable under either Subparagraph (b) or (c) unless the mental injury or illness is diagnosed by a licensed psychiatrist or psychologist and the diagnosis of the condition meets the criteria as established in the most current issue of the Diagnostic and Statistical Manual of Mental Disorders presented by the American Psychiatric Association.

(e) Heart-related or perivascular injuries. A heart-related or perivascular injury, illness, or death shall not be considered a personal injury by accident arising out of and in the course of employment and is not compensable pursuant to this Chapter unless it is demonstrated by clear and convincing evidence that:

(i) The physical work stress was extraordinary and unusual in comparison to the stress or exertion experienced by the average employee in that occupation, and

(ii) The physical work stress or exertion, and not some other source of stress or preexisting condition, was the predominant and major cause of the heart-related or perivascular injury, illness, or death.

(9) "Office" means the office of workers' compensation administration established pursuant to R.S. 23:1291.

(10) "Owner operator" means a person who provides trucking transportation services under written contract to a common carrier, contract carrier, or exempt haulers which transportation services include the lease of equipment or a driver to the common carrier, contract carrier, or exempt hauler. An owner operator, and the drivers provided by an owner operator, are not employees of any such common carrier or exempt hauler for the purposes of this Chapter if the owner operator has entered into a written agreement with the carrier or hauler that evidences a relationship in which the owner operator identifies itself as an independent contractor. For purposes of this Chapter, owner operator does not include an individual driver who purchases his equipment from the carrier or hauler, and then directly leases the equipment back to the carrier or hauler with the purchasing driver.

(11) "Part-time employee" means an employee who as a condition of his hiring knowingly accepts employment that (a) customarily provides for less than forty hours per work week, and (b) that is classified by the employer as a part-time position.

(12) "Payor" means the entity responsible, whether by law or contract, for the payment of benefits incurred by a claimant as a result of a work related injury.

(13) "Wages" means average weekly wage at the time of the accident. The average weekly wage shall be determined as follows:

(a) Hourly wages.

(i) If the employee is paid on an hourly basis and the employee is employed for forty hours or more, his hourly wage rate multiplied by the average actual hours worked in the four full weeks preceding the date of the accident or forty hours, whichever is greater; or

(ii) If the employee is paid on an hourly basis and the employee was offered employment for forty hours or more but regularly, and at his own discretion, works less than forty hours per week for whatever reason, then, the average of his total earnings per week for the four full weeks preceding the date of the accident; or

(iii) If the employee is paid on an hourly basis and the employee is a part-time employee, his hourly wage rate multiplied by the average actual hours worked in the four full weeks preceding the date of the injury.

(iv) A part-time employee, as defined in R.S. 23:1021(9) and who is employed by two or more different employers in two or more successive employments, shall be entitled to receive benefits as follows:

(aa) If an employee is employed by two or more different employers in two or more successive employments and the employee incurs a compensable injury under the provisions of this Chapter in one of the employments, the employer in whose service the employee was injured shall pay the benefits due the employee as provided in this Chapter.

(bb) If the employee is a part-time employee in one of the successive employments, is injured in that employment, but as a result of the injury also incurs loss of income from other successive employments, that employee shall be entitled to benefits computed by determining wages under the provisions of this Subsection using his hourly rate in employment at the time of injury and using the total hours worked for all employers of the part-time employee, but not to exceed his average, actual weekly hours worked or forty hours weekly, whichever is less.

(v) For an employee in seasonal employment, his annual income divided by fifty-two.

(aa) For purposes of this Subparagraph, seasonal employment shall be any employment customarily operating only during regularly recurring periods of less than forty-four weeks annually.

(bb) If the employee was not engaged in the seasonal employment more than one year prior to the accident, his annual income shall be the average annual income of other employees of the same or most similar class working in the same or most similar employment for the same employer or, in the event that the employee was the only individual engaged in that specific employment, then his annual income shall be the average annual income of other employees of the same or most similar class working for a neighboring employer engaged in the same or similar employment.

(b) Monthly wages. If the employee is paid on a monthly basis, his monthly salary multiplied by twelve then divided by fifty-two.

(c) Annual wages. If the employee is employed at an annual salary, his annual salary divided by fifty-two.

(d) Other wages. If the employee is employed on a unit, piecework, commission, or other basis, his gross earnings from the employer for the twenty-six week period immediately preceding the accident divided by the number of days the employee actually worked for the employer during said twenty-six week period and multiplied by the average number of days worked per week; however, if such an employee has worked for the employer for less than a twenty-six week period immediately preceding the accident, his gross earnings from the employer for the period immediately preceding the accident divided by the number of days the employee actually worked for the employer during said period and multiplied by the average number of days worked per week.

(e) Exceptions. For municipal police officers, additional compensation paid by the state pursuant to R.S. 40:1667.3 shall not be included in the calculation and computation of total salary or average weekly wage to the extent such officer continues to receive such additional compensation during the period of his disability.

(f) Income tax. In the determination of "wages" and the average weekly wage at the time of the accident, no amount shall be included for any benefit or form of compensation which is not taxable to an employee for federal income tax purposes; however, any amount withheld by the employer to fund any nontaxable or tax-deferred benefit provided by the employer and which was elected by the employee in lieu of taxable earnings shall be included in the calculation of the employee's wage and average weekly wage including but not limited to any amount withheld by the employer to fund any health insurance benefit provided by the employer and which was elected by the employee in lieu of taxable earnings shall be included in the calculation of the employee's wage and average weekly wage.

(g) Date of accident. In occupational disease claims the date of the accident for purposes of determining the employee's average weekly wage shall be the date of the employee's last employment with the employer from whom benefits are claimed or the date of his last injurious exposure to conditions in his employment, whichever date occurs later.

Amended by Acts 1968, Ex. Sess., No. 25, §1; Acts 1975, No. 583, §1, eff. Sept. 1, 1975; Acts 1983, 1st Ex. Sess., No. 1, §§1, 6; eff. July 1, 1983; Acts 1987, No. 396, §1; Acts 1987, No. 494, §1; Acts 1988, No. 938, §1, eff. Jan. 1, 1989, and July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §1, eff. Jan. 1, 1990; Acts 1991, No. 468, §1; Acts 1991, No. 565, §1; Acts 1993, No. 928, §2, eff. June 25, 1993; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 423, §1; Acts 1997, No. 536, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 751, §1; Acts 1999, No. 1309, §5, eff. Jan. 1, 2000; Acts 2001, No. 288, §2; Acts 2001, No. 486, §2, eff. June 21, 2001; Acts 2001, No. 546, §1; Acts 2001, No. 1014, §§1 and 2, eff. June 27, 2001; Acts 2004, No. 26, §10; Acts 2004, No. 188, §1, eff. June 10, 2004; Acts 2004, No. 561, §1; Acts 2013, No. 337, §1; Acts 2014, No. 158, §§3 and 7.



RS 23:1031 - Employee's right of action; joint employers, extent of liability; borrowed employees

SUBPART B. LIABILITY OF EMPLOYERS--ELECTION

AS TO COVERAGE

§1031. Employee's right of action; joint employers, extent of liability; borrowed employees

A. If an employee not otherwise eliminated from the benefits of this Chapter receives personal injury by accident arising out of and in the course of his employment, his employer shall pay compensation in the amounts, on the conditions, and to the person or persons hereinafter designated.

B. In case any employee for whose injury or death payments are due is, at the time of the injury, employed and paid jointly by two or more employers subject to the provisions of this Chapter, such employers shall contribute to such payments in proportion to their several wage liabilities to the employee; but nothing in this Section shall prevent any arrangement between the employers for different distribution, as between themselves, of the ultimate burden of such payments. If one or more but not all the employers are subject to this Chapter, then the liability of such of them as are so subject shall be to pay that proportion of the entire payments which their proportionate wage liability bears to the entire wages of the employee; but such payment by the employers subject to this Chapter shall not bar the right of recovery against any other joint employer.

C. In the case of any employee for whose injury or death payments are due and who is, at the time of the injury, employed by a borrowing employer in this Section referred to as a "special employer", and is under the control and direction of the special employer in the performance of the work, both the special employer and the immediate employer, referred to in this Section as a "general employer", shall be liable jointly and in solido to pay benefits as provided under this Chapter. As between the special and general employers, each shall have the right to seek contribution from the other for any payments made on behalf of the employee unless there is a contract between them expressing a different method of sharing the liability. Where compensation is claimed from, or proceedings are taken against, the special employer, then, in the application of this Chapter, reference to the special employer shall be substituted for reference to the employer, except that the amount of compensation shall be calculated with reference to the earnings of the employee under the general employer by whom he is immediately employed. The special and the general employers shall be entitled to the exclusive remedy protections provided in R.S. 23:1032.

D. An injury by accident shall not be considered as having arisen out of the employment and is thereby not covered by the provisions of this Chapter if the injured employee was engaged in horseplay at the time of the injury.

E. An injury by accident should not be considered as having arisen out of the employment and thereby not covered by the provisions of this Chapter if the employer can establish that the injury arose out of a dispute with another person or employee over matters unrelated to the injured employee's employment.

Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 1997, No. 315, §1, eff. June 17, 1997.



RS 23:1031.1 - Occupational disease

§1031.1. Occupational disease

A. Every employee who is disabled because of the contraction of an occupational disease as herein defined, or the dependent of an employee whose death is caused by an occupational disease, as herein defined, shall be entitled to the compensation provided in this Chapter the same as if said employee received personal injury by accident arising out of and in the course of his employment.

B. An occupational disease means only that disease or illness which is due to causes and conditions characteristic of and peculiar to the particular trade, occupation, process, or employment in which the employee is exposed to such disease. Occupational disease shall include injuries due to work-related carpal tunnel syndrome. Degenerative disc disease, spinal stenosis, arthritis of any type, mental illness, and heart-related or perivascular disease are specifically excluded from the classification of an occupational disease for the purpose of this Section.

C. Notwithstanding the limitations of Subsection B hereof, every laboratory technician who is disabled because of the contraction of any disease, diseased condition, or poisoning which disease, diseased condition, or poisoning is a result, whether directly or indirectly, of the nature of the work performed, or the dependent of a laboratory technician whose death is the result of a disease, diseased condition, or poisoning, whether directly or indirectly, of the nature of the work performed shall be entitled to the compensation provided in this Chapter the same as if said laboratory technician received personal injury by accident arising out of and in the course of his employment.

As used herein, the phrase "laboratory technician" shall mean any person who, because of his skills in the technical details of his work, is employed in a place devoted to experimental study in any branch of the natural or applied sciences; to the application of scientific principles of examination, testing, or analysis by instruments, apparatus, chemical or biological reactions or other scientific processes for the purposes of the natural or applied sciences; to the preparation, usually on a small scale, of drugs, chemicals, explosives, or other products or substances for experimental or analytical purposes; or in any other similar place of employment.

Except as otherwise provided in this Subsection, any disability or death claim arising under the provisions of this Subsection shall be handled in the same manner and considered the same as disability or death claims arising due to occupational diseases.

D. Any occupational disease contracted by an employee while performing work for a particular employer in which he has been engaged for less than twelve months shall be presumed not to have been contracted in the course of and arising out of such employment, provided, however, that any such occupational disease so contracted within the twelve months' limitation as set out herein shall become compensable when the occupational disease shall have been proved to have been contracted during the course of the prior twelve months' employment by a preponderance of evidence.

E. All claims for disability arising from an occupational disease are barred unless the employee files a claim as provided in this Chapter within one year of the date that:

(1) The disease manifested itself.

(2) The employee is disabled from working as a result of the disease.

(3) The employee knows or has reasonable grounds to believe that the disease is occupationally related.

F. All claims for death arising from an occupational disease are barred unless the dependent or dependents as set out herein file a claim as provided in this Chapter within one year of the date of death of such employee or within one year of the date the claimant has reasonable grounds to believe that the death resulted from an occupational disease.

G. Compensation shall not be payable hereunder to an employee or his dependents on account of disability or death arising from disease suffered by an employee who, at the time of entering into the employment from which the disease is claimed to have resulted, shall have willfully and falsely represented himself as not having previously suffered from such disease.

H. The rights and remedies herein granted to an employee or his dependent on account of an occupational disease for which he is entitled to compensation under this Chapter shall be exclusive of all other rights and remedies of such employee, his personal representatives, dependents or relatives.

I. Notice of the time limitation in which claims may be filed for occupational disease or death resulting from occupational disease shall be posted by the employer at some convenient and conspicuous point about the place of business. If the employer fails to post this notice, the time in which a claim may be filed shall be extended for an additional six months.

Acts 1952, No. 532, §1; Acts 1958, No. 39, §1; Acts 1975, No. 583, §2, eff. Sept. 1, 1975; Acts 1975, No. 644, §§1, 2; Acts 1980, No. 666, §§1, 2, eff. July 24, 1980; Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 1990, No. 943, §1; Acts 2001, No. 1189, §1, eff. June 29, 2001; Acts 2003, No. 733, §1.



RS 23:1032 - Exclusiveness of rights and remedies; employer's liability to prosecution under other laws

§1032. Exclusiveness of rights and remedies; employer's liability to prosecution under other laws

A.(1)(a) Except for intentional acts provided for in Subsection B, the rights and remedies herein granted to an employee or his dependent on account of an injury, or compensable sickness or disease for which he is entitled to compensation under this Chapter, shall be exclusive of all other rights, remedies, and claims for damages, including but not limited to punitive or exemplary damages, unless such rights, remedies, and damages are created by a statute, whether now existing or created in the future, expressly establishing same as available to such employee, his personal representatives, dependents, or relations, as against his employer, or any principal or any officer, director, stockholder, partner, or employee of such employer or principal, for said injury, or compensable sickness or disease.

(b) This exclusive remedy is exclusive of all claims, including any claims that might arise against his employer, or any principal or any officer, director, stockholder, partner, or employee of such employer or principal under any dual capacity theory or doctrine.

(2) For purposes of this Section, the word "principal" shall be defined as any person who undertakes to execute any work which is a part of his trade, business, or occupation in which he was engaged at the time of the injury, or which he had contracted to perform and contracts with any person for the execution thereof.

B. Nothing in this Chapter shall affect the liability of the employer, or any officer, director, stockholder, partner, or employee of such employer or principal to a fine or penalty under any other statute or the liability, civil or criminal, resulting from an intentional act.

C. The immunity from civil liability provided by this Section shall not extend to:

(1) Any officer, director, stockholder, partner, or employee of such employer or principal who is not engaged at the time of the injury in the normal course and scope of his employment; and

(2) To the liability of any partner in a partnership which has been formed for the purpose of evading any of the provisions of this Section.

Amended by Acts 1976, No. 147, §1; Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 1995, No. 432, §1, eff. June 17, 1995.



RS 23:1032.1 - Failure of employer to secure payment; penalties

§1032.1. Failure of employer to secure payment; penalties

A. When a direct employer, not the statutory employer or special employer, knowingly fails to secure workers' compensation insurance or proper certification of self-insured status pursuant to R.S. 23:1168, and fails to pay a final judgment for sixty days after the parties have exhausted their rights of appeal and no other insurance or self-insurance policy or contract of workers' compensation coverage has paid the benefits due under this Chapter, then the employee or the legal dependent of a deceased employee may elect to sue the direct employer for all legal damages. Should the direct employer offer to pay the judgment for workers' compensation benefits and the employee or the legal dependent of a deceased employee accepts the offer of payment, such payment shall also discharge and satisfy the direct employer's obligation for legal damages under this Section, if the direct employer also reimburses the employee or the legal dependent of a deceased employee for all costs and expenses, including attorney fees, incurred by the employee or the legal dependent of a deceased employee in connection with the claim for legal damages to the date of the payment of the workers' compensation judgment. Should the employee or the legal dependent of a deceased employee obtain a judgment on the cause of action for legal damages, the employee or the legal dependent of a deceased employee may elect to recover from the direct employer the greater of the judgment for legal damages or the judgment for workers' compensation benefits, but the employee or the legal dependent of a deceased employee shall be limited to recovery of only one such judgment, and the payment of the judgment elected shall discharge both judgments.

B. A statutory employer or special employer who has secured workers' compensation insurance or proper certification of self-insured status pursuant to R.S. 23:1168, as well as any public body or municipality, shall not be subject to the remedy provided in Subsection A of this Section and shall not be required to pay an increased weekly compensation penalty established in R.S. 23:1171.2 due to the failure of the direct employer to secure workers' compensation insurance or self-insured certification.

Acts 2005, No. 257, §1.



RS 23:1033 - Contracts against liability prohibited

§1033. Contracts against liability prohibited

No contract, rule, regulation or device whatsoever shall operate to relieve the employer, in whole or in part, from any liability created by this Chapter except as herein provided.



RS 23:1034 - Public employees; exclusiveness of remedies

§1034. Public employees; exclusiveness of remedies

A. The provisions of this Chapter shall apply to every person in the service of the state or a political subdivision thereof, or of any incorporated public board or commission authorized to hold property and to sue and be sued, under any appointment or contract of hire, express or implied, oral or written, except an official of the state or a political subdivision thereof or of any such incorporated public board or commission; and for such employee and employer the payment of compensation according to and under the terms, conditions, and provisions set out in this Chapter shall be exclusive, compulsory, and obligatory; provided that one employed by a contractor who has contracted with the state or other political subdivision, or incorporated public board or commission through its proper representative, shall not be considered an employee of the state, or other political subdivision, or incorporated public board or commission; further, provided that members of the police department, or municipal employees performing police services for any municipality who are not elected officials shall be covered by this Chapter and shall be eligible for compensation; and provided further that criminal deputy sheriffs for the parish of Orleans shall be covered by this Chapter and shall be eligible for compensation as provided herein.

B. Except as expressly and specifically provided to the contrary in Subsection A hereof, the officials excepted from coverage under the provisions of this Chapter, in Subsection A of this Section, include all public officers as defined by R.S. 42:1. In this regard, sheriffs' deputies are, under R.S. 42:1, 13:5537, and 13:5901 et seq., appointed public officers and officials of their respective political subdivisions, the parish law enforcement districts.

C. Notwithstanding the provisions of Subsection A of this Section, any political subdivision may, in its own discretion and by using its own funds available for same, provide workers' compensation coverage for its officials, in addition to having to provide such coverage for its employees. When a political subdivision elects to provide workers' compensation for its officials, the provisions of R.S. 23:1032 regarding exclusiveness of remedies and employer's liability shall apply to any injury, illness, or disease compensable under this Chapter.

D. Employees of the state, but not those of political subdivisions, shall be provided compensation under this Section by the office of risk management of the Division of Administration in accordance with R.S. 39:1527, et seq. For purposes of this Section, "employees of the state" means the employees of "state agencies" as defined by R.S. 39:1527(1). Employees of political subdivisions shall be provided compensation under this Section by the governing authorities of their respective political subdivisions. The fact that the state may grant to an employee of a political subdivision any additional or supplemental pay or otherwise provide funds for the payment of such employee's salary shall not make such employee, in whole or in part or in any way, an employee of the state.

E. For the purposes of this Section, the compensation provided in Subsection A of this Section shall be the exclusive remedy when an employee of the state or a political subdivision incurs a compensable claim on the premises of another political subdivision who is required by law or cooperative endeavor agreement to provide the employer with the premises or amenities of the workplace. Neither the state nor any political subdivision, acting as an employer, shall have a subrogation claim against any other political subdivision for any compensable claim made by an employee.

F. For purposes of this Section, "employees of political subdivisions" means the employees of all departments, districts, or agencies operating under the same governing authority.

Amended by Acts 1950, No. 412, §1; Acts 1977, No 528, §1; Acts 1981, Ex.Sess., No. 25, §1, eff. Nov. 19, 1981; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1985, No. 954, §1, eff. July 23, 1985; Acts 1999, No. 44, §1, eff. May 28, 1999; Acts 1999, No. 45, §1, eff. May 28, 1999; Acts 1999, No. 460, §1.



RS 23:1034.1 - Law enforcement officers; coverage

§1034.1. Law enforcement officers; coverage

Any law enforcement officer employed by any municipality, who, while on or off duty, and outside his jurisdiction, but within the State of Louisiana, performs any law enforcement action and is injured shall be entitled to the provisions for compensation as provided herein and shall be paid such workers' compensation benefits by the municipality by which he is employed.

Added by Acts 1972, No. 621, §1. Acts 1983, 1st Ex. Sess., No. 1, §6.



RS 23:1034.2 - Reimbursement schedule

§1034.2. Reimbursement schedule

A. The director of the office of workers' compensation administration shall establish and promulgate a reimbursement schedule for drugs, supplies, hospital care and services, medical and surgical treatment, and any nonmedical treatment recognized by the laws of this state as legal and due under the Workers' Compensation Act and applicable to any person or corporation who renders such care, services, or treatment or provides such drugs or supplies to any person covered by Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

B. The director shall adopt, in accordance with the Administrative Procedure Act, rules and regulations necessary to establish and implement a reimbursement schedule for such care, services, treatment, drugs, and supplies.

C.(1) The reimbursement schedule shall include charges limited to the mean of the usual and customary charges for such care, services, treatment, drugs, and supplies. Any necessary adjustments to the reimbursement schedule adopted and established in accordance with the provisions of this Section may be made annually.

(2) The director shall have the authority to collect the information and data necessary to calculate the reimbursement schedule. The collection of information and data shall be governed by the following guidelines:

(a) The director shall create a written survey detailing the information requested.

(b) The survey shall be managed by the office of workers' compensation administration in conjunction with an academic institution.

(c) The information requested shall be based upon data at least six months old.

(d) There shall be a minimum of thirty health care providers reporting data upon which each disseminated statistic is based.

(e) No individual health care provider's data shall represent more than twenty-five percent on a weighted basis of each statistic.

(f) Any information disseminated shall be sufficiently aggregated such that it will not allow recipients to identify the prices charged or compensation paid by any particular health care provider.

(3) All information collected pursuant to this Subsection shall be confidential and privileged, shall not be public record, and shall not be subject to subpoena. Such confidentiality shall be strictly maintained by the director, all employees of the office, and by the academic institution and shall be used exclusively for the purpose of promulgating the workers' compensation reimbursement schedule. Whoever violates this Paragraph shall be guilty of a misdemeanor and fined not more than five hundred dollars for each offense.

(4) Notwithstanding any other provisions of this Section, reimbursement for dental services shall not exceed the seventieth percentile in the current edition of the National Dental Advisory Service (NDAS) Comprehensive Fee Report, utilizing the average of geographic multipliers for Louisiana as published in the NDAS report.

D. Fees in excess of the reimbursement schedule shall not be recoverable against the employee, employer, or workers' compensation insurer.

E. Nothing in this Section shall prevent a health care provider from charging a fee for such care, services, treatment, drugs, or supplies that is less than the reimbursement established by the reimbursement schedule.

F.(1) Should a dispute arise between a health care provider and the employee, employer, or workers' compensation insurer, either party may submit the dispute to the office in the same manner and subject to the same procedures as established for dispute resolution of claims for workers' compensation benefits.

(2) In addition to any other occasion when consolidation of claims is otherwise allowed by applicable law, whenever multiple disputes exist between a single health care provider and a single "payor" as defined in R.S. 23:1142(A) concerning the proper amount payable pursuant to the reimbursement schedule, then either the health care provider or the payor shall have the right to have all such disputes between the payor and the health care provider consolidated and tried together. The venue for such consolidated claims shall be in either the workers' compensation district of the parish in which the domicile of the provider is located or the workers' compensation district of the parish in which the domicile of the payor or employer is located.

Acts 1987, No. 633, §1, eff. July 9, 1987; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Act 1989, No. 25, §1; Acts 1989, No. 260, §1, eff. June 26, 1989; Acts 1989, No. 454, §2, eff. Jan. 1, 1990; Acts 2004, No. 257, §§1, 2, eff. June 15, 2004; Acts 2004, No. 534, §1, eff. June 25, 2004; Acts 2005, No. 257, §1.



RS 23:1035 - Employees covered

§1035. Employees covered

A. The provisions of this Chapter shall also apply to every person performing services arising out of and incidental to his employment in the course of his own trade, business, or occupation, or in the course of his employer's trade, business, or occupation, except that the bona fide president, vice president, secretary, or treasurer of a corporation who owns not less than ten percent of the stock therein, or a partner with respect to a partnership employing him, or a member of a limited liability company as defined in R.S. 12:1301(A)(13) who owns not less than a ten percent membership interest therein, or a sole proprietor with respect to such sole proprietorship may by written agreement with his insurer or group self-insurance fund elect not to be covered by the provisions of this Chapter. Such election shall not be limited, but shall apply to all trades, businesses, or occupations conducted by said corporation, partnership, limited liability company, or sole proprietorship. Such an election shall be binding upon the employing corporation, partnership, limited liability company, and sole proprietor and the surviving spouse, relatives, personal representative, heirs, or dependents of the officer, partner, member, or sole proprietor so electing. No salary or compensation received by any such bona fide corporate officer, partner, member, or sole proprietor so electing shall be used in computing the premium rate for workers' compensation insurance.

B.(1) There is exempt from coverage under this Chapter all labor, work, or services performed by any employee of a private residential householder in connection with the private residential premises of such householder or any employee of a private unincorporated farm, in connection with cultivating the soil, or in connection with raising or harvesting of any agricultural commodity, including the management of livestock, when the employee's annual net earnings for labor, work, or services amounts to one thousand dollars or less and the total net earnings of all employees of such farm do not exceed two thousand five hundred dollars and which labor, work, or services are not incidental to and do not arise out of any trade, business, or occupation of such householder or private unincorporated farm. With respect to such labor, work, or services and any employee performing the same, a private residential householder or a private unincorporated farmer, shall have no liability under the provisions of this Chapter either as employer or as a principal; however, any person who is engaged in the trade, business, or occupation of furnishing labor, work, or services to private residential premises or farms, shall be liable under the provisions of this Chapter to his employees or their dependents for injury or death arising from and incidental to their employment in rendering such labor, work, or services.

(2) There is also exempt from coverage under this Chapter, musicians and performers who are rendering services pursuant to a performance contract.

C. Where applicable, an employee may seek tort recovery for injuries arising out of such labor, work, or services, or recovery from any insurance policy that the homeowner or employer may have which extends coverage to persons injured on the homeowner's or employer's premises, regardless of the employee's employment status, provided that the labor, work, or services performed by such employee are exempt from the provisions of this Chapter.

Amended by Acts 1975, No. 583, §1, eff. Sept. 1, 1975; Acts 1976, No. 177, §1; Acts 1979, No. 465, §1; Acts 1981, No. 827, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 920, §1, eff. July 10, 1997; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2001, No. 1100, §1; Acts 2010, No. 120, §1.



RS 23:1035.1 - Extraterritorial coverage

§1035.1. Extraterritorial coverage

(1) If an employee, while working outside the territorial limits of this state, suffers an injury on account of which he, or in the event of his death, his dependents, would have been entitled to the benefits provided by this Chapter had such injury occurred within this state, such employee, or in the event of his death resulting from such injury, his dependents, shall be entitled to the benefits provided by this Chapter, provided that at the time of such injury

(a) his employment is principally localized in this state, or

(b) he is working under a contract of hire made in this state.

(2) The payment or award of benefits under the workers' compensation law of another state, territory, province, or foreign nation to an employee or his dependents otherwise entitled on account of such injury or death to the benefits of this Chapter shall not be a bar to a claim for benefits under this act; provided that claim under this act is filed within the time limits set forth in R.S. 23:1209. If compensation is paid or awarded under this act:

(a) The medical and related benefits furnished or paid for by the employer under such other worker's compensation law on account of such injury or death shall be credited against the medical and related benefits to which the employee would have been entitled under this act had claim been made solely under this act;

(b) The total amount of all income benefits paid or awarded the employee under such other worker's compensation law shall be credited against the total amount of income benefits which would have been due the employee under this act, had the claim been made solely under this act;

(c) The total amount of death benefits paid or awarded under such other worker's compensation law shall be credited against the total amount of death benefits due under this act.

(3) "Workers' compensation law" includes "occupational disease law".

(4) Notwithstanding the above, an employee may elect as his exclusive state workers' compensation remedy the provisions of Louisiana's workers' compensation law provided all the following items occur:

(a) This election is clearly stated in a written employment contract signed by the employee prior to the occurrence of an accident or occupational disease as defined in this Chapter.

(b) Louisiana's workers' compensation law has jurisdiction over the accident or occupational disease under its conflict of laws or extraterritorial law.

(c) The employee was domiciled in the state of Louisiana at the time of the accident or the injurious exposure to conditions causing an occupational disease.

Added by Acts 1975, No. 583, §4, eff. Sept. 1, 1975. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 2001, No. 1014, §1, eff. June 27, 2001.



RS 23:1035.2 - Claims covered by certain federal laws

§1035.2. Claims covered by certain federal laws

No compensation shall be payable in respect to the disability or death of any employee covered by the Federal Employer's Liability Act, the Longshoremen's and Harbor Worker's Compensation Act, or any of its extensions, or the Jones Act.

Acts 1989, No. 454, §2, eff. Jan. 1, 1990.



RS 23:1036 - Volunteer firefighters

§1036. Volunteer firefighters

A. It is hereby declared by the Legislature of Louisiana that the fire prevention and suppression services provided by volunteer fire companies are vital to the protection of the safety of the citizens of the state. This Section is intended to present the state fire marshal with a means by which he shall provide workers' compensation coverage to volunteer members of fire companies. The remedies provided herein shall constitute the exclusive remedy of the volunteer member against the fire company as provided in R.S. 23:1032.

B. The provisions of this Chapter shall apply to claims brought under this Section to the extent that such provisions do not conflict with this Section.

C.(1) The state fire marshal shall obtain workers' compensation insurance for volunteer members, as defined herein, who participate in the normal functions of the fire company. Nothing shall prohibit the state fire marshal from obtaining an insurance policy to provide coverage for a single fire company or multiple fire companies.

(2) A person covered under this Subsection is entitled to medical benefits pursuant to R.S. 23:1203, which benefits shall not be subject to a copayment, deductible, or any other method to shift the cost of compensable medical care to the injured volunteer member.

(3) Any member who is not carried on the membership list of the organization as of the date of the member's injury shall not be entitled to the benefits of this Section.

(4) The fire chief shall by written affidavit attest to the fact that the injury to the volunteer member occurred while the volunteer member was in the line of duty.

D. As used in this Section, unless the context clearly indicates otherwise, the following terms shall be given the meaning ascribed to them in this Subsection:

(1) "Fire company" means any organization established to provide fire prevention and suppression services for the general public.

(2) "Normal functions" means any response to, participation in, or departure from an incident scene, training, meetings, performance of equipment maintenance, or participation in organization functions as authorized by the chief of the fire company.

(3) Repealed by Acts 2009, No. 304, §3, July 1, 2009.

(4) "Volunteer members" means individuals who are carried on the membership list of the organization as active participants in the normal functions of the organization and who receive nominal or no remuneration for their services.

E. Medical benefits payable under this Section shall be paid within sixty days after the fire company, its insurer, or third-party administrator receives written notice thereof. If the volunteer member or his representative knows or reasonably should know that the fire company's coverage is administered or underwritten by an insurance carrier or third-party administrator, then the sixty-day payment period begins when written notice is received by the carrier or third-party administrator.

F, G. Repealed by Acts 2009, No. 304, §3, eff. July 1, 2009.

H. For injury causing death within two years after the last treatment resulting from the accident, there shall be paid reasonable expenses of burial of the volunteer member, not to exceed seven thousand five hundred dollars.

I. In addition to all other defenses available under other provisions of the Louisiana Workers' Compensation Act, a fire company may assert any of the following as defenses to a claim for benefits under this Section:

(1) The presumption under R.S. 33:2581 relating to the development of heart and lung disease during fire service shall not be available to volunteer members claiming benefits under this Section.

(2) No fire company or its insurer shall be liable for benefits under this Section for injuries occurring within the course of, or arising out of, the volunteer member's other employment.

(3) No benefits shall be payable under this Section for a volunteer member's injury during his participation in a parade or other activity unless his participation is authorized by the chief of the fire company.

J. Repealed by Acts 2009, No. 304, §3, eff. July 1, 2009.

K. Any written notice contemplated or required to be made to warrant any award of attorney fees or penalties must be received by the insurance carrier or third party administrator for the fire company when the volunteer member knows or reasonably should know that the coverage provided by the fire company under this Section is administered or underwritten by a carrier or third party administrator, notwithstanding any other provision of law.

L. A fire company shall provide upon request and within a reasonable time period documents, materials, or other information to the state fire marshal in order to effectuate the provisions of this Section.

M. The state fire marshal is authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., necessary to administer the provisions of this Section.

Acts 1997, No. 1047, §1, eff. July 11, 1997; Acts 1999, No. 234, §1, eff. June 11, 1999; Acts 2009, No. 304, §§2, 3, eff. July 1, 2009; Acts 2014, No. 259, §1.



RS 23:1037 - Employees of railroads in interstate or foreign commerce; vessels in interstate or foreign commerce

§1037. Employees of railroads in interstate or foreign commerce; vessels in interstate or foreign commerce

This Chapter shall not apply to any employer acting as a common carrier while engaged in interstate or foreign commerce by railroad, where the employee of such common carrier was injured or killed while so employed; but if the injury or death of an employee of a railroad occurs while the employer and employee are both engaged and employed at the time in an intrastate operation or movement not controlled or governed by the laws, rule of liability, or method of compensation which has been or may be established by the Congress of the United States, then this Chapter shall govern and compensation shall be recovered hereunder; but nothing in this Chapter shall be construed to apply to any work done on, nor shall any compensation be payable to the master, officers or members of the crew of, any vessel used in interstate or foreign commerce not registered or enrolled in the State of Louisiana.



RS 23:1038 - To 1043 Repealed by Acts 1975, No. 583, 15, eff. Sept. 1, 1975

§1038. §§1038 to 1043 Repealed by Acts 1975, No. 583, §15, eff. Sept. 1, 1975



RS 23:1044 - Presumption of employee status

§1044. Presumption of employee status

A person rendering service for another in any trades, businesses or occupations covered by this Chapter is presumed to be an employee under this Chapter.

Every executive officer elected or appointed and empowered in accordance with the charter and by-laws of a corporation, other than a charitable, religious, educational or other non-profit corporation or an official of the state or other political subdivision thereof or of any incorporated public board or commission, shall be an employee of such corporation under this Chapter.

Amended by Acts 1958, No. 306, §1.



RS 23:1045 - Persons exempt from coverage

§1045. Persons exempt from coverage

A.(1) This Chapter shall not apply to, and there is specific exclusion from the operation thereof for, all members of the crew of any airplane engaged in dusting or spraying operations insofar as such members of an airplane crew might be regarded as independent contractors, subcontractors, or employees of any person, firm, or corporation engaged in the principal business of agriculture or farming operations.

(2) All rights of employers and employees in tort are reserved to the parties.

B.(1) The provisions of Subsection A of this Section shall not exempt or in any way apply to independent contractors, subcontractors, or employees of any person, firm, partnership, or corporation engaged in the business of applying any products by use of aircraft, either fixed wing or rotor craft, in connection with commercial agricultural, aquacultural, horticultural, silvicultural, floricultural, or agronomic operations or vegetation suppression.

(2) The provisions of this Subsection shall apply to all independent contractors, subcontractors, and employees of such businesses irrespective of whether such person would be considered a member of the crew of such aircraft.

Added by Acts 1954; No. 222, §1. Amended by Acts 1966, No. 86, §1; Acts 1995, No. 138, §1.



RS 23:1046 - Chapter inapplicable to uncompensated officers and uncompensated members of the board of directors of certain nonprofit organizations

§1046. Chapter inapplicable to uncompensated officers and uncompensated members of the board of directors of certain nonprofit organizations

The provisions of this Chapter are inapplicable to uncompensated officers and uncompensated members of the board of directors of bona fide, nonprofit veterans and other bona fide, nonprofit organizations which are charitable, educational, religious, social, civic or fraternal in nature including, but not limited to, the Young Men's Christian Association, the Young Women's Christian Association and all scouting associations of the United States.

Added by Acts 1976, No. 295, §1.



RS 23:1047 - Real estate salesmen exempt from coverage

§1047. Real estate salesmen exempt from coverage

A. This Chapter shall not apply to and there is specifically excluded from the operation thereof, any real estate broker or salesman licensed to do business in the state of Louisiana and operating under the auspices of a licensed broker in the state of Louisiana and is working in the course and scope of his real estate business.

B. All rights of employers and employees in tort are reserved to the parties.

Added by Acts 1982, No. 829, §1, eff. Aug. 4, 1982.



RS 23:1048 - Landmen exempt from coverage

§1048. Landmen exempt from coverage

A. This Chapter shall not apply to, and there is specifically excluded from the operation thereof, any landman rendering services, under the circumstances described in R.S. 23:1472(12)(H)(XIX), that is operating under the auspices of an independent or lead broker landman in the state of Louisiana and who is engaged primarily in negotiations for the acquisition or divestiture of mineral rights, or negotiating business agreements that provide for the exploration for or development of minerals.

B. All rights of employers and employees in tort are reserved to the parties.

Acts 2001, No. 318, §1.



RS 23:1061 - Principal contractors; liability

SUBPART C. LIABILITY OF PRINCIPAL TO EMPLOYEES

OF INDEPENDENT CONTRACTOR

§1061. Principal contractors; liability

A.(1) Subject to the provisions of Paragraphs (2) and (3) of this Subsection, when any "principal" as defined in R.S. 23:1032(A)(2), undertakes to execute any work, which is a part of his trade, business, or occupation and contracts with any person, in this Section referred to as the "contractor", for the execution by or under the contractor of the whole or any part of the work undertaken by the principal, the principal, as a statutory employer, shall be granted the exclusive remedy protections of R.S. 23:1032 and shall be liable to pay to any employee employed in the execution of the work or to his dependent, any compensation under this Chapter which he would have been liable to pay if the employee had been immediately employed by him; and where compensation is claimed from, or proceedings are taken against, the principal, then, in the application of this Chapter reference to the principal shall be substituted for reference to the employer, except that the amount of compensation shall be calculated with reference to the earnings of the employee under the employer by whom he is immediately employed. For purposes of this Section, work shall be considered part of the principal's trade, business, or occupation if it is an integral part of or essential to the ability of the principal to generate that individual principal's goods, products, or services.

(2) A statutory employer relationship shall exist whenever the services or work provided by the immediate employer is contemplated by or included in a contract between the principal and any person or entity other than the employee's immediate employer.

(3) Except in those instances covered by Paragraph (2) of this Subsection, a statutory employer relationship shall not exist between the principal and the contractor's employees, whether they are direct employees or statutory employees, unless there is a written contract between the principal and a contractor which is the employee's immediate employer or his statutory employer, which recognizes the principal as a statutory employer. When the contract recognizes a statutory employer relationship, there shall be a rebuttable presumption of a statutory employer relationship between the principal and the contractor's employees, whether direct or statutory employees. This presumption may be overcome only by showing that the work is not an integral part of or essential to the ability of the principal to generate that individual principal's goods, products, or services.

B. When the principal is liable to pay compensation under this Section, he shall be entitled to indemnity from any person who independently of this Section would have been liable to pay compensation to the employee or his dependent, and shall have a cause of action therefor.

Acts 1989, No. 454, §3, eff. Jan. 1, 1990; Acts 1997, No. 315, §1, eff. June 17, 1997.



RS 23:1062 - Sub-contractors; liability

§1062. Sub-contractors; liability

Nothing in R.S. 23:1061 shall be construed as preventing an employee or his dependent from recovering compensation under this Chapter from the contractor instead of from the principal.



RS 23:1063 - Suits against principal contractors; subcontractors as co-defendants

§1063. Suits against principal contractors; subcontractors as co-defendants

A. A principal contractor, when sued by an employee of a subcontractor or his dependent, may call that contractor, or any intermediate contractor or contractors, as a co-defendant, and the principal contractor shall be entitled to indemnity from his subcontractor for compensation payments paid by the principal contractor on account of an accidental injury to the employee of the subcontractor.

B. A principal contractor, when sued pursuant to the provisions of R.S. 23:1021(6)* by an independent contractor who is a sole proprietor and who has elected by written agreement not to be covered by the provisions of this Chapter in accordance with R.S. 23:1035 or his dependent, may call such independent contractor as a co-defendant, and the principal contractor shall be entitled to indemnity from his independent contractor for compensation payments paid by the principal contractor on account of an accidental injury to the independent contractor.

Acts 2001, No. 1014, §1, eff. June 27, 2001.

*As appears in enrolled bill.



RS 23:1081 - Defenses

SUBPART D. DEFENSES

§1081. Defenses

Defenses.

(1) No compensation shall be allowed for an injury caused:

(a) by the injured employee's willful intention to injure himself or to injure another, or

(b) by the injured employee's intoxication at the time of the injury, unless the employee's intoxication resulted from activities which were in pursuit of the employer's interests or in which the employer procured the intoxicating beverage or substance and encouraged its use during the employee's work hours, or

(c) to the initial physical aggressor in an unprovoked physical altercation, unless excessive force was used in retaliation against the initial aggressor.

(2) In determining whether or not an employer shall be exempt from and relieved of paying compensation because of injury sustained by an employee for any cause or reason set forth in this Subsection, the burden of proof shall be upon the employer.

(3) For purposes of proving intoxication, the employer may avail himself of the following presumptions:

(a) If there was, at the time of the accident, 0.05 percent or less by weight of alcohol in the employee's blood, it shall be presumed that the employee was not intoxicated.

(b) If there was, at the time of the accident, in excess of 0.05 percent but less than 0.08 percent by weight of alcohol in the employee's blood, such fact shall not give rise to any presumption that the employee was or was not intoxicated, but such fact may be considered with other competent evidence in determining whether the employee was intoxicated.

(c) If there was, at the time of the accident, 0.08 percent or more by weight of alcohol in the employee's blood, it shall be presumed that the employee was intoxicated.

(4) Percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred cubic centimeters of blood.

(5) If there was, at the time of the accident, evidence of either on or off the job use of a nonprescribed controlled substance as defined in 21 U.S.C. 812, Schedules I, II, III, IV, and V, it shall be presumed that the employee was intoxicated.

(6) The foregoing provisions of this Section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the employee was under the influence of alcoholic beverages or any illegal or controlled substance.

(7)(a) For purposes of this Section, the employer has the right to administer drug and alcohol testing or demand that the employee submit himself to drug and alcohol testing immediately after the alleged job accident.

(b) If the employee refuses to submit himself to drug and alcohol testing immediately after the alleged job accident, then it shall be presumed that the employee was intoxicated at the time of the accident.

(8) In order to support a finding of intoxication due to drug use, and a presumption of causation due to such intoxication, the employer must prove the employee's use of the controlled substance only by a preponderance of the evidence. In meeting this burden, the results of employer-administered tests shall be considered admissible evidence when those tests are the result of the testing for drug usage done by the employer pursuant to a written and promulgated substance abuse rule or policy established by the employer.

(9) All sample collection and testing for drugs under this Chapter shall be performed in accordance with rules and regulations adopted by the director which ensure the following:

(a) The collection of samples shall be performed under reasonably sanitary conditions.

(b) Samples shall be collected and tested with due regard to the privacy of the individual being tested, and in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable samples.

(c) Sample collection shall be documented, and the documentation procedures shall include:

(i) Labeling of samples so as reasonably to preclude the probability of erroneous identification of test result; and

(ii) An opportunity for the employee to provide notification of any information which he considers relevant to the test, including identification of currently or recently used prescription or nonprescription drugs, or other relevant medical information.

(d) Sample collection, storage, and transportation to the place of testing shall be performed so as reasonably to preclude the probability of sample contamination or adulteration; and

(e) Sample testing shall conform to scientifically accepted analytical methods and procedures. Testing shall include verification or confirmation of any positive test result by gas chromatography, gas chromatography-mass spectroscopy, or other comparably reliable analytical method, before the result of any test may be used as a basis for any disqualification pursuant to this Section. Test results which do not exclude the possibility of passive inhalation of marijuana may not be used as a basis for disqualification under this Chapter. However, test results which indicate that the concentration of total urinary cannabinoids as determined by immunoassay equals or exceeds fifty nanograms/ml shall exclude the possibility of passive inhalation.

(10) All information, interviews, reports, statements, memoranda, or test results received by the employer through its drug testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceeding, except in a proceeding related to an action under R.S. 23:1021 et seq. or R.S. 23:1601(10) in a claim for unemployment compensation proceeding, hearing, or civil litigation when drug use by the tested employee is relevant.

(11) No cause of action for defamation of character, libel, slander, or damage to reputation arises in favor of any person against an employer who has established a program of drug or alcohol testing in accordance with this Chapter and rules and regulations adopted pursuant thereto, unless:

(a) The results of that test were disclosed to any person other than the employer, an authorized employee or agent of the employer, the tested employee, or the tested prospective employee or appropriate governmental agency or court.

(b) The information disclosed was based on a false test result; and

(c) All elements of an action for defamation of character, libel, slander, or damage to reputation as established by statute or jurisprudence, are satisfied.

(12) Notwithstanding any language to the contrary, once the employer has met the burden of proving intoxication at the time of the accident, it shall be presumed that the accident was caused by the intoxication. The burden of proof then is placed upon the employee to prove that the intoxication was not a contributing cause of the accident in order to defeat the intoxication defense of the employer.

(13) In the event a health care provider delivers emergency care to an injured worker later presumed or found to be intoxicated under this Section, the employer shall be responsible for the reasonable medical care provided the worker until such time as he is stabilized and ready for discharge from the acute care facility, at which time the employer's responsibility shall end for medical and compensation benefits.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1989, No. 454, §3, eff. Jan. 1, 1990; Acts 1990, No. 958, §1; Acts 2001, No. 781, §2, eff. Sept. 30, 2003; Acts 2001, No. 1014, §§1 and 2, eff. June 27, 2001.

NOTE: Section 6 of Acts 2001, No. 781 provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 23:1101 - Employee and employer suits against third persons; effect on right to compensation

SUBPART E. RIGHTS AGAINST THIRD PERSONS

§1101. Employee and employer suits against third persons; effect on right to compensation

A. When an injury or compensable sickness or disease for which compensation is payable under this Chapter has occurred under circumstances creating in some person (in this Section referred to as "third person") other than those persons against whom the said employee's rights and remedies are limited in R.S. 23:1032, a legal liability to pay damages in respect thereto, the aforesaid employee or his dependents may claim compensation under this Chapter and the payment or award of compensation hereunder shall not affect the claim or right of action of the said employee or his dependents, relations, or personal representatives against such third person, nor be regarded as establishing a measure of damages for the claim; and such employee or his dependents, relations, or personal representatives may obtain damages from or proceed at law against such third person to recover damages for the injury, or compensable sickness or disease.

B. Any person having paid or having become obligated to pay compensation under the provisions of this Chapter may bring suit in district court against such third person to recover any amount which he has paid or becomes obligated to pay as compensation to such employee or his dependents. The recovery allowed herein shall be identical in percentage to the recovery of the employee or his dependents against the third person, and where the recovery of the employee is decreased as a result of comparative negligence, the recovery of the person who has paid compensation or has become obligated to pay compensation shall be reduced by the same percentage. The amount of any credit due the employer may be set in the judgment of the district court if agreed to by the parties; otherwise, it will be determined pursuant to the provisions of R.S. 23:1102(A).

C. For purposes of this Section, "third person" shall include any party who causes injury to an employee at the time of his employment or at any time thereafter provided the employer is obligated to pay benefits under this Chapter because the injury by the third party has aggravated the employment related injury.

D. Repealed by Acts 2005, No. 267, §2.

Acts 1976, No. 147, §2; Acts 1985, No. 931, §1; Acts 1989, No. 454, §4, eff. Jan. 1, 1990; Acts 1990, No. 973, §1; Acts 1997, No. 1354, §1, eff. July 15, 1997; Acts 2005, No. 257, §§1, 2.



RS 23:1102 - Employee or employer suits against third persons causing injury; notice of filing

§1102. Employee or employer suits against third persons causing injury; notice of filing

A.(1) If either the employee or his dependent or the employer or insurer brings suit against a third person as provided in R.S. 23:1101, he shall forthwith notify the other in writing of such fact and of the name of the court in which the suit is filed, and such other may intervene as party plaintiff in the suit.

(2) Any dispute between the employer and the employee regarding the calculation of the employer's credit may be filed with the office of workers' compensation and tried before a workers' compensation judge. However, any determination of the employer's credit shall not affect any rights granted to the employer or the employee pursuant to R.S. 23:1103(C).

B. If a compromise with such third person is made by the employee or his dependents, the employer or insurer shall be liable to the employee or his dependents for any benefits under this Chapter which are in excess of the full amount paid by such third person, only after the employer or the insurer receives a dollar for dollar credit against the full amount paid in compromise, less attorney fees and costs paid by the employee in prosecution of the third party claim and only if written approval of such compromise is obtained from the employer or insurer by the employee or his dependent, at the time of or prior to such compromise. Written approval of the compromise must be obtained from the employer if the employer is self-insured, either in whole or in part. If the employee or his dependent fails to notify the employer or insurer of the suit against the third person or fails to obtain written approval of the compromise from the employer and insurer at the time of or prior to such compromise, the employee or his dependent shall forfeit the right to future compensation, including medical expenses. Notwithstanding the failure of the employer to approve such compromise, the employee's or dependent's right to future compensation in excess of the amount recovered from the compromise shall be reserved upon payment to the employer or insurer of the total amount of compensation benefits, and medical benefits, previously paid to or on behalf of the employee, exclusive of attorney fees arising out of the compromise; except in no event shall the amount paid to the employer or insurer exceed fifty percent of the total amount recovered from the compromise. Such reservation shall only apply after the employer or insurer receives a dollar for dollar credit against the full amount paid in compromise, less attorney fees and costs paid by the employee in prosecution of the third party claim.

C.(1) When a suit has been filed against a third party defendant in which the employer or his insurer has intervened, if the third party defendant or his insurer fails to obtain written approval of the compromise from the employer or his insurer at the time of or prior to such compromise and the employee fails to pay to the employer or his insurer the total amount of compensation benefits and medical benefits out of the funds received as a result of the compromise, the third party defendant or his insurer shall be required to reimburse the employer or his insurer to the extent of the total amount of compensation benefits and medical benefits previously paid to or on behalf of the employee to the extent said amounts have not been previously paid to the employer or his insurer by the employee pursuant to the provisions of Subsection B of this Section. Notwithstanding such payment, all rights of the employer or his insurer to assert the defense provided herein against the employee's claim for future compensation or medical benefits shall be reserved.

(2) Nothing herein shall be interpreted to affect the rights of the employer or his insurer to otherwise seek reimbursement for past or future compensation benefits and medical benefits against a third party defendant or his insurer without regard to the actions of the employee on whose behalf said compensation and medical benefits were paid.

(3) Repealed by Acts 1989, No. 454, §10, eff. Jan. 1, 1990.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983. Acts 1984, No. 852, §1; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1989, No. 454, §§4, 10, eff. Jan. 1, 1990; Acts 1997, No. 1354, §1, eff. July 15, 1997; Acts 2005, No. 257, §1.



RS 23:1103 - Damages; apportionment of between employer and employee in suits against third persons; compromise of claims; credit

§1103. Damages; apportionment of between employer and employee in suits against third persons; compromise of claims; credit

A.(1) In the event that the employer or the employee or his dependent becomes party plaintiff in a suit against a third person, as provided in R.S. 23:1102, and damages are recovered, such damages shall be so apportioned in the judgment that the claim of the employer for the compensation actually paid shall take precedence over that of the injured employee or his dependent; and if the damages are not sufficient or are sufficient only to reimburse the employer for the compensation which he has actually paid, such damages shall be assessed solely in his favor; but if the damages are more than sufficient to so reimburse the employer, the excess shall be assessed in favor of the injured employee or his dependent, and upon payment thereof to the employee or his dependent, the liability of the employer for compensation shall cease for such part of the compensation due, computed at six percent per annum, and shall be satisfied by such payment. The employer's credit against its future compensation obligation shall be reduced by the amount of attorney fees and court costs paid by the employee in the third party suit.

(2) No compromise with such third person by either the employer or the injured employee or his dependent shall be binding upon or affect the rights of the others unless assented to by him.

(3) Any dispute between the employer and the employee regarding the calculation of the employer's credit may be filed with the office of workers' compensation and tried before a workers' compensation judge. If a third party action has been filed in a district court, such dispute shall be filed in the district court and tried before a district judge unless the parties agree otherwise. However, any determination of the employer's credit shall not affect any rights granted to the employer or the employee pursuant to R.S. 23:1103(C).

B. The claim of the employer shall be satisfied in the manner described above from the first dollar of the judgment without regard to how the damages have been itemized or classified by the judge or jury. Such first dollar satisfaction shall be paid from the entire judgment, regardless of whether the judgment includes compensation for losses other than medical expenses and lost wages.

C.(1) If either the employer or employee intervenes in the third party suit filed by the other, the intervenor shall only be responsible for a share of the reasonable legal fees and costs incurred by the attorney retained by the plaintiff, which portion shall not exceed one-third of the intervenor's recovery for prejudgment payments or prejudgment damages. The amount of the portion of attorney fees shall be determined by the district court based on the proportionate services of the attorneys which benefitted or augmented the recovery from the third party. The employee as intervenor shall not be responsible for the employer's attorney fees attributable to postjudgment damages nor will the employer as intervenor be responsible for the attorney fees attributable to the credit given to the employer under Subsection A of this Section. Costs shall include taxable court costs as well as the fees of experts retained by the plaintiff. The pro rata share of the intervenor's costs shall be based on intervenor's recovery of prejudgment payments or prejudgment damages.

(2) When recovery of damages from a third party is made without filing of a suit, the employer shall be responsible for an amount, not to exceed one-third of his recovery on pre-compromise payments, for reasonable legal fees and costs incurred by the attorney retained by the employee or his dependent in pursuit of the third party matter. The responsibility for payment of this amount shall exist only if there is written approval of the compromise by the employer, his compensation carrier, or the compensation payor.

D. An insurer shall grant its insured a dollar-for-dollar credit for any amount on any claim paid pursuant to this Chapter on the employer's behalf and recovered in the current year, less any reasonable expenses incurred in the recovery by the insurer, in an action or compromise pursuant to this Section and R.S. 23:1102. The credit shall be used by the insurer in the calculation, including but not limited to loss experience ratios, of the annual premium paid by the employer for workers' compensation insurance under this Chapter.

Amended by Acts 1958, No. 109, §1; Acts 1989, No. 454, §4, eff. Jan. 1, 1990; Acts 1997, No. 53, §1; Acts 1997, No. 59, §1; Acts 1997, No. 1354, §1, eff. July 15, 1997.



RS 23:1104 - Quantification of employer fault

§1104. Quantification of employer fault

In a suit brought pursuant to R.S. 23:1101, the fault of persons immune from suit in tort under R.S. 23:1032 shall be assessed as a percentage of the aggregate fault of all persons causing or contributing to the employee's injury, and the fault so assessed shall not be reallocated to any other person or party. The recovery had in such a suit by the employer or any other person having paid or having become obligated to pay compensation shall be reduced by the fault so assessed. This reduction is in addition to but not duplicative of any reduction made pursuant to Civil Code Articles 2323, 2324, and 2324.2 and R.S. 23:1101(B).

Acts 1996, 1st Ex. Sess., No. 15, §1.



RS 23:1121 - Examination of injured employee

SUBPART F. MEDICAL EXAMINATIONS

§1121. Examination of injured employee

A. An injured employee shall submit himself to an examination by a duly qualified medical practitioner provided and paid for by the employer, as soon after the accident as demanded, and from time to time thereafter as often as may be reasonably necessary and at reasonable hours and places, during the pendency of his claim for compensation or during the receipt by him of payments under this Chapter. The employer or his worker's compensation carrier shall not require the employee to be examined by more than one duly qualified medical practitioner in any one field or specialty unless prior consent has been obtained from the employee.

B.(1) The employee shall have the right to select one treating physician in any field or specialty. The employee shall have a right to an expedited summary proceeding pursuant to R.S. 23:1201.1(K)(8), when denied his right to an initial physician of choice. The workers' compensation judge shall set the hearing date for the matter within three days of receiving the employee's motion for the expedited hearing. The hearing shall be held not less than ten nor more than thirty days after the employee or his attorney files the motion for an expedited hearing. The workers' compensation judge shall provide notice of the hearing date to the employer and insurer at the same time and in the same manner that notice of the hearing date is provided to the employee or his attorney. For the purposes of this Section, an employee shall not be required to submit the dispute on the choice of physician to mediation nor go through a pretrial conference before obtaining a hearing. The hearing shall be conducted as a rule to show cause. The workers' compensation judge shall order the employer or payor to authorize the claimant's choice of physician unless the employer or payor can show good cause for his refusal. After his initial choice the employee shall obtain prior consent from the employer or his workers' compensation carrier for a change of treating physician within that same field or specialty. The employee, however, is not required to obtain approval for change to a treating physician in another field or specialty.

(2)(a) If the employee is treated by any physician to whom he is not specifically directed by the employer or insurer, that physician shall be regarded as his choice of treating physician.

(b) When the employee is specifically directed to a physician by the employer or insurer, that physician may also be deemed as the employee's choice of physician, if the employee has received written notice of his right to select one treating physician in any field or specialty, and then chooses to select the employer's referral as his treating specialist after the initial medical examination as signified by his signature on a choice of physician form. The notice required by this Subparagraph shall be on a choice of physician form promulgated by the director of the office of workers' compensation and shall contain the notice of the employee's rights provided under R.S. 23:1121(B)(1). Such form shall be provided to the employee either in person or by certified mail.

(3) Paragraph (2) of this Subsection shall not apply to other physicians to whom the employee is referred by the physician selected by the employer unless the employer or insurer has obtained the choice of physician form provided for under Subparagraph (2)(b) separately for any such physician after the initial medical examination with that physician.

(4) In instances where the employee is illiterate or has a language barrier, an authorized representative of the employer or insurer shall attest by his signature on the form that he has reasonably read and explained the form to such employee prior to their signatures.

(5) If the employee fails or refuses to sign the form as provided in Subparagraph (2)(b) and Paragraph (3) of this Subsection, the employer or payor may suspend medical benefits until such time as the employee complies with Subparagraph (2)(b) and Paragraph (3) of this Subsection. Suspension of medical benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A)(4) and (5). When the employee has filed a disputed claim, the employer or payor may move for an order to compel the employee to return the form.

C. Repealed by Acts 2003, No. 1204, §2.

D. After all examinations have been conducted but prior to any order directing the injured employee to return to work, the employee shall be permitted, at his own expense, to consult with and be examined by a physician of his own choosing. Such report shall be considered in addition to all other medical reports in determining the injured employee's fitness to return to work. Should disagreement exist, after such consultation and examination, as to the fitness of the employee to return to work, the provisions of R.S. 23:1123 shall be followed.

E. Nothing in this Section shall be construed so as to provide that a physician who, regarding the work-related injury, administered emergency treatment only shall be the physician of choice of either the employee or the employer.

Acts 1986, No. 726, §1; Acts 1987, No. 492, §1; Acts 1988, No. 617, §1; Acts 1997, No. 393, §1; Acts 1997, No. 452, §1, eff. June 22, 1997; Acts 1999, No. 324, §1, eff. June 16, 1999; Acts 2003, No. 886, §1; Acts 2003, No. 1204, §2; Acts 2013, No. 337, §1.



RS 23:1122 - Employer's duty to cause examination of employee; rights of employee

§1122. Employer's duty to cause examination of employee; rights of employee

The employer shall cause the examination provided for in the preceding Section to be made immediately after knowledge or notice of the accident, and to serve a copy of the report of such examination made by the employer's physician upon the employee within six days after the employer's receipt of the report of such examination. If the examination is not made and the report is not furnished by the employer within that time, the employee shall furnish a report of the examination made by his own physician to the employer, for which the employee shall be entitled to receive from the employer the actual cost of the examination and the actual cost of the report. The physician's invoice or receipt shall be prima facie proof of the cost. Upon the receipt by either party of such a report from the other party, the party receiving it, if he disputes the report or any statement therein, shall notify the other of that fact within six days, otherwise the report shall be prima facie evidence of the facts therein stated in subsequent proceedings under this Chapter.

Amended by Acts 1978, No. 210, §1.



RS 23:1123 - Disputes as to condition or capacity to work; examination under supervision of the directorunder supervision of the director

§1123. Disputes as to condition or capacity to work; examination under supervision of the director

If any dispute arises as to the condition of the employee, or the employee's capacity to work, the director, upon application of any party, shall order an examination of the employee to be made by a medical practitioner selected and appointed by the director. The medical examiner shall report his conclusions from the examination to the director and to the parties and such report shall be prima facie evidence of the facts therein stated in any subsequent proceedings under this Chapter.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 2010, No. 3, §1, eff. May 11, 2010; Acts 2012, No. 235, §1.



RS 23:1124 - Refusal to submit to examination; effect on right to compensation

§1124. Refusal to submit to examination; effect on right to compensation

If the employee refuses to submit himself to a medical examination at the behest of the employer or an examination conducted pursuant to R.S. 23:1123, or in anywise obstructs the same, his right to compensation and to take or prosecute any further proceedings under this Chapter may be suspended by the employer or payor until the examination takes place. Such suspension of benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A)(4) and (5). When the employee has filed a disputed claim, the employer or payor may move for an order to compel the employee to appear for an examination. The employee shall receive at least fourteen days written notice prior to the examination. When a right to compensation is suspended no compensation shall be payable in respect to the period of suspension.

Acts 1997, No. 393, §1; Acts 2013, No. 337, §1.



RS 23:1124.1 - Cumulative medical testimony; medical examination

§1124.1. Cumulative medical testimony; medical examination

Neither the claimant nor the respondent in hearing before the hearing officer shall be permitted to introduce the testimony of more than two physicians where the evidence of any additional physician would be cumulative testimony. However, the hearing officer, on his own motion, may order that any claimant appearing before it be examined by other physicians.

Acts 1988, No. 938, §2, eff. Jan. 1, 1989. Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1125 - Right of employee to written report of medical examination; penalty for failure to furnish

§1125. Right of employee to written report of medical examination; penalty for failure to furnish

A. Whenever an employee who is being treated by his choice of medical provider shall, at the request of the employer, the employer's insurer, or the representative of the employer or its insurer, submit to any type of medical examination and a medical report is received by said requester, such employee or his representative shall be entitled to a copy of the written report of the results of said examination within thirty days from the date the requester receives the report.

B. Whenever an employee has accepted medical treatment by a health care provider referred by the employer, the employer's insurer, or the representative of the employer or its insurer, he shall be entitled to receive a copy of any medical records of the medical provider that are in the possession of the employer or its insurer within thirty days from the date of the written demand upon the employer, the employer's insurer, or the representative of the employer or its insurer.

C. Such written report or records shall be furnished to said employee or his representative at no cost to the employee. Any employer who without just cause fails to furnish such report or records to an employee so requesting same within the thirty-day period provided for above shall be liable to the employee for a civil penalty in the amount of two hundred fifty dollars, plus reasonable attorney fees for the collection of such penalty.

Added by Acts 1976, No. 243, §1; Acts 1999, No. 134, §1, eff. June 9, 1999.



RS 23:1126 - Monitoring procedures of toxic substances in places of employment; access to records; penalties

§1126. Monitoring procedures of toxic substances in places of employment; access to records; penalties

Whenever any employer shall order or permit to be performed any procedure for the purpose of monitoring, detection or otherwise establishing the presence of any toxic substance, it shall be the duty of said employer, within thirty days of written request therefor, to provide each employee or his representative access to such employer records as will indicate such employee's own exposure to such toxic substances. In those instances where, with just cause, the employer is unable to provide such access within the time specified, he shall have the obligation to provide such access when the records become available. Any employer who shall fail to so furnish such access without just cause within thirty days from demand therefor shall be liable to a civil penalty of one thousand dollars payable to the state together with all costs and attorney's fees for the enforcement of this Section in a civil proceeding brought by such employee or his representative.

Added by Acts 1976, No. 242, §1.



RS 23:1127 - Release of medical records and information

§1127. Release of medical records and information

A. It is the policy for the efficient administration of the workers' compensation system that there be reasonable access to medical information for all parties to coordinate and manage the care for the injured worker and to facilitate his return to work.

B.(1) In any claim for compensation, a health care provider who has at any time treated the employee related to the compensation claim shall release any requested medical information and records relative to the employee's injury, to any of the following persons:

(a) The employee, his agent, or his representative.

(b) A licensed and approved vocational rehabilitation counselor assigned to the employee's claim.

(c) Another health care provider examining the employee.

(d) The employer, his agent, or his representative.

(e) The employer's workers' compensation insurer or its agent or representative.

(2) Any information relative to any other treatment or condition shall be available to the employer or his workers' compensation insurer by subpoena or through a written release by the claimant.

C.(1) Consistent with the policy of reasonable access to medical information for all parties and notwithstanding the provisions of Article 510 of the Louisiana Code of Evidence or any other law to the contrary, a health care provider, without the necessity of a subpoena or other discovery device, shall verbally discuss medical information regarding the injured employee with another health care provider examining the employee, a case manager, or a vocational rehabilitation counselor assigned to provide rehabilitation for that injured worker. No health care provider or his employee or agent shall be held civilly or criminally liable for disclosure of the medical information conveyed pursuant to this Section. This Paragraph shall not apply to examinations conducted by medical examiners appointed by the director pursuant to R.S. 23:1123.

(2) In any verbal communication or personal conference between the vocational rehabilitation counselor and any health care provider, for the purpose of providing rehabilitation services, the employee or his agent or representative shall cooperate in scheduling a reasonable date and time for such communication or conference and the employee or his agent or representative shall be given fifteen days notice of any such communication or conference, and shall be given the opportunity to attend or participate in the communication or conference. Irrespective of the number of persons attending the conference, the health care provider shall only charge a reasonable single fee.

(3) In addition to any other duty or responsibility provided by law, a case manager or vocational rehabilitation counselor who is a party to a verbal communication with the health care provider regarding an employee, as authorized by Paragraph (1) of this Subsection, shall, within five working days of the communication, mail a written summary of the communication and any work restrictions or modifications required for the employee's reasonable return to employment to the employee, his representative, and the health care provider. The summary shall be mailed by certified mail, return receipt requested, to the employee or his representative, or by electronic mail if the employee or his representative consents in writing to such method of transmission. It shall include a narration of any diagnosis or opinion given or discussed, any conclusions reached concerning the vocational rehabilitation plan, any return to work opportunities discussed consistent with the vocational rehabilitation plan, and the medical evaluation of the health care provider.

(4) Any medical information released in writing shall be furnished to the employee at no cost to him simultaneously with it being furnished to the employer, its insurer, agent, or representative. Any such records or information furnished to the employer or insurer or any other party pursuant to this Section shall be held confidential by them and the employer or insurer or any other party shall be liable to the employee for any actual damages sustained by him as a result of a breach of this confidence up to a maximum of one thousand dollars, plus all reasonable attorney fees necessary to recover such damages. An exception to this breach of confidentiality shall be any introduction or use of such information in a court of law, or before the Office of Workers' Compensation Administration or the Louisiana Workers' Compensation Second Injury Board.

D. Nothing in this Section shall be construed to authorize any case manager, vocational rehabilitation counselor assigned to provide rehabilitation services for the injured employee, or agent of the employer who is not treating the injured employee for his injuries to attend the injured employee's medical examinations.

Acts 1987, No. 494, §1; Acts 1999, No. 1346, §1; Acts 2003, No. 1201, §1; Acts 2004, No. 341, §1, eff. June 18, 2004; Acts 2012, No. 76, §1.



RS 23:1131 - Repealed by Acts 2004, No. 261, §1, eff. June 15, 2004.

SUBPART F-1. EMPLOYEE EARNINGS

§1131. Repealed by Acts 2004, No. 261, §1, eff. June 15, 2004.



RS 23:1141 - Attorney fees; privilege on compensation awards

SUBPART G. ATTORNEYS AND PHYSICIANS

§1141. Attorney fees; privilege on compensation awards

A. Claims of attorneys for legal services arising under this Chapter shall not be enforceable unless reviewed and approved by a workers' compensation judge. If so approved, such claims shall have a privilege upon the compensation payable or awarded, but shall be paid therefrom only in the manner fixed by the workers' compensation judge. No privilege shall exist or be approved by a workers' compensation judge on injury benefits as provided in R.S. 23:1221(4)(s).

B. The fees of an attorney who renders service for an employee coming under this Chapter shall not exceed twenty percent of the amount recovered.

Amended by Acts 1958, No. 496, §1; Acts 1980, No. 599, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1995, No. 609, §1; Acts 1996, 1st Ex. Sess., No. 31, §1, eff. May 1, 1996; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2004, No. 647, §1, eff. July 5, 2004.



RS 23:1142 - Approval of health care providers; fees

§1142. Approval of health care providers; fees

A. Definitions. For the purposes of this Section, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Payor" shall mean the entity responsible, whether by law or contract, for the payment of the medical expenses incurred by a claimant as a result of a work related injury.

(2) "Utilization review company" shall mean the company or entity which contracts with the payor, and which entity reviews the claimant's medical records and information and makes the determination of medical necessity in accordance with this Chapter, for the purposes of assisting the payor with the authorization of the claimant's medical care, services and treatment requested pursuant to this Chapter.

B. Nonemergency care. (1)(a) Except as provided herein, each health care provider may not incur more than a total of seven hundred fifty dollars in nonemergency diagnostic testing or treatment without the mutual consent of the payor and the employee as provided by regulation. Except as provided herein, that portion of the fees for nonemergency services of each health care provider in excess of seven hundred fifty dollars shall not be an enforceable obligation against the employee or the employer or the employer's workers' compensation insurer unless the employee and the payor have agreed upon the diagnostic testing or treatment by the health care provider.

(b)(i) The payor may contract with a utilization review company to assist the payor in determining if the request for nonemergency diagnostic testing or treatment, in an amount which exceeds seven hundred fifty dollars, is a medical necessity as provided pursuant to this Chapter.

(ii) A medical necessity determination by a utilization review company and the payor's consent to authorize the requested nonemergency diagnostic testing and treatment shall require only a review of the claimant's medical records and shall not require an examination of the employee.

(2)(a) When the payor has agreed to the diagnostic testing or treatment, the health care provider shall not issue any demand for payment to the employee or his family until the payor denies liability for the diagnostic testing or treatment. Notwithstanding the foregoing, the health care provider may reasonably communicate with the employee or his attorney or representative for the purpose of pursuing its claim against the payor.

(b) A health care provider who knowingly and willfully violates this Paragraph may be ordered by the workers' compensation judge to pay penalties not to exceed two hundred fifty dollars per violation plus reasonable attorney fees. The penalty shall not exceed one thousand dollars for any demand for payment to an employee or his family which is issued after the health care provider has been penalized for a previous demand for payment to that employee or his family.

C. Emergency care. (1) In no event shall prior consent be required for any emergency procedure or treatment deemed immediately necessary by the treating health care provider. Any health care provider who authorizes or orders emergency diagnostic testing or treatment, when said diagnostic testing or treatment is held not to have been of an emergency nature, shall be responsible for all of the charges incurred in such diagnostic testing or treatment. Said health care provider shall bear the burden of proving the emergency nature of the diagnostic testing or treatment.

(2) Fees for those services of the health care provider held not to have been of an emergency nature shall not be an enforceable obligation against the employee or the employer or the employer's workers' compensation insurer unless the employee and the payor have agreed upon the treatment or diagnostic testing by the health care provider, except as provided in R.S. 23:1272(D).

D. Fees and expenses. If the payor has not consented to the request to incur more than a total of seven hundred fifty dollars for any and all nonemergency diagnostic testing or treatment when such consent is required by this Section, and it is determined by a court having jurisdiction in an action brought either by the employee or the health care provider that the withholding of such consent was arbitrary and capricious, or without probable cause, the employer or the insurer shall be liable to the employee or health care provider bringing the action for reasonable attorney fees related to this dispute and to the employee for any medical expenses so incurred by him for an aggravation of the employee's condition resulting from the withholding of such health care provider services.

E. Exception. In the event that the payor has denied that the employee's injury is compensable under this Chapter, then no approval from the payor is required prior to the provision of any diagnostic testing or treatment for that injury.

Acts 1988, No. 617, §1; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 1472, §1; Acts 2012, No. 235, §1.



RS 23:1143 - Excessive fees or solicitation of employment; penalty; withholding attorney fees; approval by workers' compensation judge

§1143. Excessive fees or solicitation of employment; penalty; withholding attorney fees; approval by workers' compensation judge

A. Whoever exacts or receives a fee or gratuity for any services rendered on behalf of a claimant for compensation, except in the amount determined by the workers' compensation judge, or solicits the business of appearing before the office on behalf of a claimant, or makes it a business to solicit employment for an attorney in connection with any claim for compensation under this Chapter, shall be fined not more than five hundred dollars or imprisoned for not more than twelve months, or both.

B.(1) An attorney may withhold, as proposed attorney fees, a sum not to exceed twenty percent of all amounts recovered in his trust account which funds shall remain the property of the claimant, pending approval of such fees by the workers' compensation judge.

(2) An application for approval of fees shall be filed by the attorney within thirty days after the payment of the final weekly benefit, settlement of the claim, or payment of the judgment, whichever occurs later. Otherwise the funds shall be returned to the claimant.

Acts 1990, No. 202, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2001, No. 672, §1; Acts 2004, No. 647, §1, eff. July 5, 2004.



RS 23:1144 - Repealed by Acts 2001, No. 1014, 2, eff. June 27, 2001.

§1144. Repealed by Acts 2001, No. 1014, §2, eff. June 27, 2001.



RS 23:1161 - Insurance policies; application of provisions; approval by insurance commissioner; admitted carriers; exceptions

SUBPART H. LIABILITY INSURANCE

§1161. Insurance policies; application of provisions; approval by insurance commissioner; admitted carriers; exceptions

A. Every policy for the insurance of the compensation herein provided for, or against liability therefor, shall be deemed to be made subject to the provisions of this Chapter. No company or association shall enter into any such policy of insurance unless its form has been approved by the insurance commissioner, and no domestic insurance company shall be denied servicing carrier status.

B. Except as provided in R.S. 23:1195 et seq., every insurance policy or contract to provide workers' compensation insurance shall be written in accordance with either of the following:

(1) By an insurer organized pursuant to R.S. 22:61 through 69, or admitted pursuant to Subpart K of Part I of Chapter 2 of Title 22 of the Louisiana Revised Statutes of 1950, to do business in Louisiana, except policies of an industrial insured meeting one of the following qualifications, and electing to secure an insurance policy with an insurer which is not admitted to do business in Louisiana:

(a) An insured who procures the insurance policy by use of the services of a full-time employee acting as an insurance manager or buyer.

(b) An insured whose aggregate annual premium for insurance on all risks totals at least twenty-five thousand dollars.

(c) An insured having at least twenty-five full-time employees.

(2) Pursuant to and in accordance with R.S. 23:1167.

Acts 1986, No. 889, §1; Acts 1986, No. 1021, §2; Acts 2001, No. 927, §1, eff. June 26, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1161.1 - Worker's compensation claims office or licensed claims adjusters; waiver

§1161.1. Worker's compensation claims office or licensed claims adjusters; waiver

A. Any insurer, authorized or unauthorized, domestic, foreign, or alien, who issues a policy for worker's compensation in this state shall either establish and maintain a claims office within the state or retain a licensed claims adjuster.

B. The claims office or the licensed claims adjuster shall maintain files on worker's compensation claims submitted to that insurer, and the personnel of that office or the licensed claims adjuster, if retained, shall be authorized by the insurer to issue checks and settle claims, and seek contraversion on behalf of the insurer concerning worker's compensation claims made to that office or to the licensed claims adjuster.

C. The insurer, or if applicable the surplus line broker who accepted and placed the policy, shall notify the commissioner of insurance and the office of worker's compensation of the address of such claims office or the address of the licensed claims adjuster retained by it.

D. Waiver requests from the provisions of this Section shall be submitted in writing by the insurer, or if applicable by the surplus line broker who placed the policy, to the commissioner of insurance and shall not be considered unless the insurer can demonstrate that it has exercised claims management and filing practices which evidence proper compliance with applicable laws and regulations. Proper compliance will be measured by the commissioner through continued monitoring of the timeliness of reporting by the insurer of written complaints regarding noncompliance with all aspects of applicable laws and regulations. No insurer will be approved for waiver from the provisions of this Section unless the insurer has filed timely the documentation required by the commissioner and the office of worker's compensation at least fifty percent of the time during the year preceding the waiver request, and has also made timely first payments to claimants in cases where benefits are not contraverted at least seventy-five percent of the time during the year preceding the waiver request. Waivers granted by the commissioner shall remain in effect until such time as the insurer's measured performance record falls below that described above. Each year after such waiver has been granted, on or about the anniversary date of such waiver, the commissioner shall evaluate the performance record of each such insurer to determine if the waiver shall be continued.

Acts 1990, No. 885, §2.



RS 23:1162 - Contents of insurance contract; enforcement by employee; subrogation of insurer

§1162. Contents of insurance contract; enforcement by employee; subrogation of insurer

A. No policy of insurance against liability arising under this Chapter shall be issued unless it contains the agreement of the insurer that it will promptly pay to the person entitled to compensation all installments of the compensation that may be awarded or agreed upon, and that this obligation shall not be affected by any default of the insured after the injury, or by any default in the giving of any notice required by such policy, or otherwise. This agreement shall be construed to be a direct obligation by the insurer to the person entitled to compensation, enforceable in his name. No policy of insurance against liability under this Chapter shall be made unless the policy covers the entire liability of the employer; provided, that as to the question of the liability as between the employer and the insurer the terms of the insurance contract shall govern, and provide, further, that a contract of indemnity may be issued to an employer qualified as a self-insured under this Chapter, by which contract an insurer may undertake to indemnify such employer against loss or losses arising with respect to his obligations under this Chapter in excess of a stated or determinable amount.

B. When an employer is engaged in more than one business for the purpose of insurance against his liability under this Chapter, each separate and distinct business may be covered by separate policies.

C. All policies insuring the payment of compensation must contain a clause to the effect that as between the employee and the insurer, the notice of the insured or the knowledge of the occurrence of the injury on the part of the insured, shall be deemed to be notice or knowledge on the part of the insurer, as the case may be.

D. The insurer shall be subrogated to all rights and actions which the employer is entitled to under this Chapter.

Amended by Acts 1962, No. 457, §1.



RS 23:1163 - Premiums; contribution by employees prohibited; penalty

§1163. Premium; contribution by employees prohibited; penalty

A. It shall be unlawful for any employer, or his agent or representative, to collect from any of his employees directly or indirectly either by way of deduction from the employee's wages, salary, compensation, or otherwise, any amount whatever, or to demand, request, or accept any amount from any employee, either for the purpose of paying the premium in whole or in part on any liability or compensation insurance of any kind whatever on behalf of any employee or to reimburse such employer in whole or in part for any premium on any insurance against any liability whatever to any employee or for the purpose of the employer carrying any such insurance for the employer's own account, or to demand or request of any employee to make any payment or contribution for any such purpose to any other person.

B. Nothing herein shall be construed to prevent any employer from carrying his own insurance towards his own employees; nothing herein shall apply to an employer qualified under the laws of this state to engage in the liability insurance business. In addition, nothing herein shall be construed to prevent an independent contractor who is a sole proprietor and who has elected by written agreement not to be covered by the provisions of this Chapter in accordance with R.S. 23:1035 from entering into a contract with his principal pursuant to which the independent contractor is responsible for securing insurance or self-insurance for the benefits provided pursuant to this Chapter or to reduce payments to the independent contractor for coverage of the independent contractor or his employees pursuant to a contract, nor shall it be a violation of this Section if a principal has agreed to provide workers' compensation insurance to all contractors working under a contract with the principal and for the cost of this coverage to be a consideration in the contract between the principal and the contractors.

C. Whoever violates any provision of this Section shall be fined not more than five hundred dollars, or imprisoned with or without hard labor for not more than one year, or both.

D. In addition to the criminal penalties provided for in Subsection C of this Section, any person violating the provisions of this Section shall be assessed civil penalties by the workers' compensation judge of not less than five hundred dollars and not more than five thousand dollars payable to the employee and reasonable attorney fees. Restitution shall be ordered up to the amount collected from the employee's wages, salary or other compensation. The award of penalties, attorney fees, and restitution shall have the same force and effect and may be satisfied as a judgment of a district court.

Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2004, No. 416, §1, eff. June 24, 2004.



RS 23:1164 - Insolvency of employer; employee's rights against insurer

§1164. Insolvency of employer; employee's rights against insurer

If any employer carrying insurance against liability under this Chapter is or becomes insolvent, or if any execution upon a judgment for compensation against him is returned unsatisfied, any person entitled to payments may enforce his claim against the insurer of the employer to the same extent that the employer could have enforced his claim against such insurer had he made such payments, any provision contained in any policy or agreement of insurance written after January 1, 1915, to the contrary notwithstanding. And the making of accrued payments to the person entitled thereto, in accordance with the provisions of this Chapter, shall relieve such insurer from liability.



RS 23:1165 - Additional compensation agreements; insurance

§1165. Additional compensation agreements; insurance

An employer and employee who have elected to come under the provisions of this Chapter or who may be subject thereto as provided for in R.S. 23:1034 may, by written agreement between themselves, provide for compensation in event of injury over and above the compensation to be awarded under the provisions hereof. Such additional compensation may be provided for by the employer insuring his liability therefor in any insurance company or association authorized to do business in the State of Louisiana, but the premium therefor must be paid by the employer.



RS 23:1166 - Issuance of policies; liability

§1166. Issuance of policies; liability

When an insurance company issues a policy of insurance to an employer covering claims for injuries to employees that may arise within the scope of the employer's business, the insurance company shall be estopped to deny liability on the grounds that the employment was not hazardous and during the period such insurance is in effect, claims for injuries occurring during such period by such employees against the employer or the insurance company shall be exclusively under the workers' compensation act.

Added by Acts 1958, No. 495, §1. Acts 1983, 1st Ex. Sess., No. 1, §6.



RS 23:1167 - Insolvency of unauthorized ceding insurer; claim against assuming insurer

§1167. Insolvency of unauthorized ceding insurer; claim against assuming insurer

A. If worker's compensation insurance for an individual risk cannot be procured from an authorized insurer, such coverage may be procured from an unauthorized insurer pursuant to the provisions of R.S. 22:432 through 445 and 1902 through 1910; however, such worker's compensation insurance shall be placed with an unauthorized insurer pursuant to R.S. 22:432 through 445 and 1902 through 1910 only if, in addition, the following condition is met: if such unauthorized insurer cedes all or a part of such worker's compensation risk, the contract of reinsurance with the assuming insurer must provide that, only in the event of the insolvency of the ceding insurer, any reinsurance proceeds owing with respect to such risk shall be payable by the assuming insurer to the insured of the insolvent ceding insurer for the amount of loss sustained by the insured to the extent that the liability therefor was ceded by ceding insurer through a reinsurance agreement to the assuming insurer.

B. This Section shall apply only to an insurance policy or contract to provide worker's compensation insurance which is written on or after January 1, 1987.

Acts 1986, No. 889, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1168 - Ways of securing compensation to employees

§1168. Ways of securing compensation to employees

A. An employer shall secure compensation to his employees in one of the following ways:

(1) By insuring and keeping insured the payment of such compensation with any stock corporation, mutual association, or other concern authorized to transact the business of workers' compensation insurance in this state. When an insurer issues a policy to provide workers' compensation benefits pursuant to the provisions of the Workers' Compensation Act, the insurer shall report to the National Council on Compensation Insurance all policy information in accordance with the reporting guidelines established by the National Council on Compensation Insurance. Proof of coverage must be filed no later than thirty days after the effective date of coverage and include the name of each business entity operating in the state of Louisiana for which coverage is provided.

(2) By entering into an agreement with a group self-insurance fund as provided for in R.S. 23:1191 et seq.

(3) By entering into an agreement with an interlocal risk management agency as provided for in R.S. 33:1341 et seq.

(4) By furnishing satisfactory proof to the director of the employer's financial ability to pay such compensation. The director, pursuant to rules adopted by the office for an individual self-insured or own risk carrier, including but not limited to rules relative to security and excess coverage, shall require that an employer:

(a) Deposit with the director securities or a surety bond in an amount determined by the director which would be at least an average of the yearly claims for the last three years.

(b) Provide proof of excess coverage with such terms and conditions as is commensurate with their ability to pay the benefits required by the provisions of the Workers' Compensation Act.

(5) Repealed by Acts 2014, No. 375, §2.

B.(1) The director may waive the requirements of Paragraph A(4) of this Section if he finds any company able to pay benefits, and that the requirements of these provisions are unnecessary. He shall establish rules which set standards for such waiver.

(2) The director shall waive the requirements of Paragraph A(4) of this Section if any employer that is a municipality or other political subdivision of the state is able to demonstrate financial responsibility and ability to pay benefits by the filing of annual reports including statements of financial condition and summary loss data detailing past claims experience.

C. Any employer that knowingly provides false information to the director for purposes of becoming self-insured or own risk carrier or a group pool association shall be subject to the perjury laws of this state.

D. Repealed by Acts 2006, No. 49, §2, eff. May 16, 2006.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 28, §1, eff. June 15, 1989; Acts 1989, No. 454, §12, eff. Jan. 1, 1993; Acts 1995, No. 81, §1; Acts 1995, No. 349, §1, eff. June 16, 1995; Acts 1999, No. 625, §1; Acts 2001, No. 927, §1, eff. June 26, 2001; Acts 2003, No. 455, §1; Acts 2005, No. 257, §2; Acts 2006, No. 49, §2, eff. May 16, 2006; Acts 2010, No. 794, §2; Acts 2014, No. 375, §§1, 2.



RS 23:1168.1 - Self-insurance

§1168.1. Self-insurance

A.(1) Notwithstanding the provisions of R.S. 23:1168(A)(5)(a), an insurer with an A.M. Best rating of A-minus or better providing excess workers' compensation coverage to more than one employer shall be entitled to satisfy all of the initial and renewal certification requirements for self-insurer status and security obligations of all its insureds to the office of workers' compensation, by depositing and maintaining with the office a single surety bond, or other acceptable security as determined by the office, in an amount equal to the greater of:

(a) The aggregate average workers' compensation losses incurred over the most recent three-year period multiplied by one hundred fifty percent.

(b) The total amount of unpaid workers' compensation reserves at the time of the annual review of all self-insurers secured by the single security multiplied by one hundred fifty percent.

(2) For those employers that have not been in business for at least three calendar years, the single security provided for under this Subsection shall be increased for each such employer by the greater of three hundred thousand dollars or three times the estimated annual loss fund for the next year.

(3) The security deposited by an insurer under this Subsection shall serve to secure the obligations of its self-insured employers only for those years in which they were provided excess coverage by that one particular insurer.

B.(1) The insurer shall satisfy the self-insurer requirements of its insured employers under Subsection A by submitting to the office of workers' compensation written notification of excess workers' compensation coverage, the insured's workers' compensation losses incurred over the most recent three-year period and the insured's total unpaid workers' compensation reserves. For those employers that have not been in business for at least three calendar years, the insurer shall submit written notification of excess coverage and the employers estimated annual loss fund for the next year.

(2) Upon the insurer's supplying the information contained in Paragraph (1) of this Subsection to determine the appropriate security as required by Subsection A, the employer shall be deemed a self-insurer under Subsection A. The insurer shall thereafter provide the information contained in Paragraph (1) of this Subsection once per year at the time of the annual review of all self-insurers secured by the single security provided for in Subsection A.

C. In computing security requirements under this Section, a self-insured hospital against whom a workers' compensation claim has been filed and said self-insured hospital provides medical services to the claimant for which there is no cash outlay, the self-insured hospital shall be entitled to have the medical services portion of such workers' compensation claim deducted from any computation used in determining the hospital's surety bond or other acceptable security.

Acts 1999, No. 625, §1; Acts 2003, No. 1200, §1.



RS 23:1168.3 - Grounds for default; forfeiture of security; records of claims

§1168.3. Grounds for default; forfeiture of security; records of claims

A. For purposes of this Section, "default" shall mean whenever a self-insured employer:

(1) Fails to pay benefits owed under this Chapter to an injured worker for undisputed claims and the employer is in bankruptcy or a state court receivership or liquidation;

(2) Fails to renew its irrevocable letter of credit; or

(3) Fails to substitute acceptable securities for workers' compensation benefits within thirty days prior to the expiration of the current security.

B. For purposes of R.S. 23:1168.3 through 1168.12, the following terms shall have the following meanings:

(1) "Administer" or "administration" shall mean the review and determination of the monetary value of a claim.

(2) "Claim" shall mean a claim for workers' compensation benefits by an employee of the self-insured employer which the employer had at the time of default accepted as compensable and for which the employer was paying benefits.

C.(1) If for any reason there is a default by the self-insured employer in the payment of claims, the security posted with the director shall be forfeited, and in the case of a surety bond, the director may institute suit on such bond. All proceeds shall be retained by the director for payment of such claims as may be entitled to receive compensation from said employer. The director may pay these funds on a periodic basis. In the event that the amount of the bond is insufficient to meet all of the outstanding claims, he may allocate them to particular claimants pro rata, in accordance with rules promulgated by the director.

(2) In the event an employer operating as a self-insurer pursuant to R.S. 23:1168.1 defaults on his workers' compensation obligations, the office shall demand that the excess insurer deposit a separate surety bond or other security equal to the amount of security attributable to the defaulting employer in the most recent calculation of the single security on deposit with the office. If the separate surety bond or other security is not deposited with the office within ten business days of demand, the entire single security on deposit shall be forfeited until the additional security is deposited. Upon depositing the separate security required by this Paragraph, the excess insurer shall be entitled to reduce the existing single security on deposit by the amount of the separate security.

D. Within thirty days of receiving written notice from the office, the employer whose security was forfeited shall provide the office with copies of any workers' compensation, medical or employment files requested by the office or summary information related to those files necessary to administer the claims for benefits under this Chapter.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.4 - Duties of the director

§1168.4. Duties of the director

A. Upon the default of any self-insured employer, the director shall deposit the proceeds from the security or the bond into an interest-bearing account. The interest derived therefrom shall be used to offset the administration of claims. The office may thereafter contract for the administration of claims from the account.

B. The director shall immediately proceed to take such steps as are necessary to administer the claims for benefits owed under this Chapter.

C. The director, in addition to other powers, shall have the following powers:

(1) To audit the books and records of the employer insofar as those records are necessary to administer the claims for benefits owed under this Chapter.

(2) To enter into such agreements or contracts as are necessary to carry out the full or partial plan for distribution.

(3) To enter into such agreements or contracts as are necessary to carry out the administration of claims.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.5 - Deposit of monies collected

§1168.5. Deposit of monies collected

The monies collected by the director shall be deposited in one or more state or national banks, savings banks, trust companies, or savings and loan associations chartered to do business in this state. Any depository so selected shall provide the same security for such deposits as that required for the deposit of state funds pursuant to the provisions of R.S. 49:321. The director may in his discretion deposit such monies or any part thereof in a national bank or trust company as a trust fund. For the purposes of this Section, the director shall be considered a "depositing authority" pursuant to R.S. 49:321.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.6 - Appointment of assistants

§1168.6. Appointment of assistants

A. The director shall have the power to contract with or employ such clerks or assistants as may by him be deemed necessary and to give each such powers to assist him as he may consider wise.

B. The director may contract with the department of insurance for the administration of claims.

C.(1) The attorney general shall provide representation for the director in all matters involving the seizure and distribution of the security.

(2) Attorneys employed by the attorney general for purposes of this Section shall be named by the director with the approval of the attorney general, and shall perform their duties under the supervision of the attorney general.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.7 - Priority of claims

§1168.7. Priority of claims

The priorities of distribution of the security shall be as follows:

(1) Claims by injured employees of the self-insured employer.

(2) The director's costs and expenses of administration and any claims handling expenses.

(3) All other claims.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.8 - Time to file claims

§1168.8. Time to file claims

A. Upon the default of a self-insured employer, the director shall notify all persons who may have claims against such employer and who have not filed proper proofs thereof, to present the same to him, at a place specified in such notice, within four months from the date of the seizure of the security, or, if the director shall certify that it is necessary, within such longer time as the director shall prescribe. The last day for the filing of proofs of claims shall be specified in the notice. Such notice shall be given in a manner determined by the director.

B. Proofs of claim may be filed subsequent to the date specified, but no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed before said date, have been paid in full.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.9 - Proof and allowance of claims

§1168.9. Proof and allowance of claims

A proof of claim shall consist of a statement under oath, in writing, and signed by the injured employee or his representative, setting forth the claim, whether any payments have been made on the claim and that the sum claimed is justly owed from the employer to the injured employee.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.10 - Appeal of a decision of the director

§1168.10. Appeal of a decision of the director

In the event the director provides for pro rata distribution of security proceeds to injured employees or issues an order or decision which may be adverse to an injured employee who has a claim, he may within sixty days of the order or decision appeal to the Nineteenth Judicial District Court of this state.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.11 - Confidentiality of certain proceedings and records; immunity of certain staff

§1168.11. Confidentiality of certain proceedings and records; immunity of certain staff

A. Notwithstanding any other provision of law, all proceedings, hearings, notices, correspondence, reports, and other information in the possession of the director or the office relating to the distribution of the security of a self-insured employer are confidential, except as otherwise provided in this Section.

B. The personnel of the office and its agents shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information to the extent permitted by the director.

C. The director may open the proceedings or hearings, or disclose the notices, correspondence, reports, records, or information to any department, agency, or other instrumentality of the state or of the United States if the opening or disclosure is necessary or proper for the enforcement of the laws of this or any other state of the United States.

D. The provisions of this Section shall not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the filing of a dispute over distribution as provided in R.S. 23:1168.10.

E. There shall be no liability on the part of and no cause of action of any nature shall arise against any employee, agent, contractor, or representative of the office for any action taken by him in the performance of his powers and duties under the proceedings of this Section.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1168.12 - Cooperation of officers, owners, and employees; civil penalties

§1168.12. Cooperation of officers, owners, and employees; civil penalties

A. Any officer, manager, director, trustee, owner, employee, or agent of any self-insured employer, or any other persons with authority over or in charge of any segment of the employer's affairs, shall cooperate with the director in the seizure of the security and administration of claims.

B. No person shall provide to the director statements, documents, or records which are fraudulent or materially false.

C. The Nineteenth Judicial District Court shall have jurisdiction to issue such orders, including injunctive relief, as appropriate, for the enforcement of this Section.

D. Failure to comply with such court order shall subject the violator to a fine not to exceed one hundred thousand dollars.

Acts 2006, No. 49, §1, eff. May 16, 2006.



RS 23:1169 - Failure of employer to secure payment; power of executive director

§1169. Failure of employer to secure payment; power of executive director

Failure on the part of any employer to secure the payment of compensation provided in the Worker's Compensation Act shall have the effect of enabling the executive director, or his designee, to proceed against the employer, and to collect penalties as provided in R.S. 23:1170 et seq.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 2008, No. 743, §7.



RS 23:1170 - Penalty for failure to secure workers' compensation insurance; assessment and collection

§1170. Penalty for failure to secure workers' compensation insurance; assessment and collection

A. In addition to any other penalty prescribed by law, any employer who fails to secure compensation required by R.S. 23:1168 shall be liable for a civil penalty, to be assessed by the workers' compensation judge, of not more than two hundred fifty dollars per employee for a first offense, and liable for a civil penalty of not more than five hundred dollars per employee for a second or subsequent offense; however, the maximum civil penalty for a first offense shall not exceed ten thousand dollars for all related series of violations. All civil penalties collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

B. The workers' compensation judge shall assess any civil penalty incurred under Subsection A of this Section against any employer who fails to provide proof of compliance within fifteen days of any notice. Any penalty assessed and collected pursuant to this Section shall be forwarded to the fraud administrator for collection. In his discretion, the fraud administrator may remit, mitigate, or negotiate the penalty if proof of the mitigating circumstances is provided within fifteen days of notice of the assessment. In determining the amount of the penalty to be assessed, or the amount agreed upon in any negotiation, consideration shall be given to the appropriateness of such penalty in light of the life of the business of the employer charged, the gravity of the violation, and the extent to which the employer charged has complied with the provisions of R.S. 23:1168, or has otherwise attempted to remedy the consequences of the said violation. Individual proceedings shall be conducted pursuant to the provisions of R.S. 23:1171.

C. In addition to any penalties assessed in accordance with the provisions of this Chapter, the workers' compensation judge shall order the employer to provide proof of compliance with R.S. 23:1168 within forty-five days of the order.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 764, §1; Acts 2001, No. 1185, §2, eff. July 1, 2001; Acts 2001, No. 1185, §10, eff. July 1, 2002; Acts 2010, No. 288, §1; Acts 2014, No. 375, §1.



RS 23:1171 - Civil fine; hearing; appeal

§1171. Civil fine; hearing; appeal

An employer may appeal the decision of the workers' compensation judge in the manner provided in R.S. 23:1310.5(B) for appealing decisions regarding disputed claims.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 764, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2014, No. 375, §1.



RS 23:1171.1 - Discontinuance of business; injunction; procedure

§1171.1. Discontinuance of business; injunction; procedure

A. The director, or his designee, shall investigate an employer if he receives information from any person or entity that such employer has failed to provide security for compensation as required by R.S. 23:1168. If such allegations can be reasonably substantiated, and the employer has previously been subject to a civil penalty pursuant to R.S. 23:1170 or criminal penalties pursuant to R.S. 23:1172, the director, or his designee, and the employer has previously been fined under R.S. 23:1170 or been penalized under R.S. 23:1172, the director shall notify the employer that, unless he can show proof of compliance with R.S. 23:1168 within fifteen days, he shall be subject to a civil penalty pursuant to the provisions of R.S. 23:1170.

B. If such allegations can be reasonably substantiated and the employer has been fined under R.S. 23:1170 or penalized under R.S. 23:1172, the director shall notify the employer that unless he can show proof of compliance with R.S. 23:1168 within fifteen days, he shall be subject to further fines and penalties, including but not limited to an injunction against further business operations.

C. If within fifteen days of the employer's receipt of such notice he has not submitted to the director satisfactory proof of such compliance, the director or his designee shall request the workers' compensation judge of any district where the employer does business to set the matter for hearing in accordance with the procedures set forth by law for claims for workers' compensation benefits. Upon the request of the director or his designee, the workers' compensation judge shall issue a rule to show cause to the employer why he should not be fined or penalized for failure to show proof of compliance with R.S. 23:1168 when requested.

D.(1) If at such hearing, it is determined that the employer is in violation of his obligation under R.S. 23:1168, the workers' compensation judge shall fine the employer in the manner provided pursuant to R.S. 23:1170(A) and shall order the employer to provide proof of compliance with R.S. 23:1168 within forty-five days of the order by securing the appropriate coverage. Should the employer fail to file such evidence, the workers' compensation judge shall assess a fine for a second offense and issue a cease and desist order prohibiting the employer from continuing its business operations until such time as the employer complies with R.S. 23:1168, and all fines issued are paid in full.

(2) Any cease and desist order issued by the workers' compensation judge under Paragraph (1) of this Subsection shall include specific findings of fact based upon evidence of all of the following:

(a) The employer received notice of the hearing.

(b) The employer employs employees for whom it must secure workers' compensation insurance or be authorized to self-insure under the provisions of this Chapter.

(c) The employer has willfully failed to provide security for compensation as required by R.S. 23:1168 and there has been a final determination in a matter in which the employer has been fined under R.S. 23:1170 or penalized under R.S. 23:1172.

(d) The employer continues to operate its business in the absence of such security for compensation.

(3) There shall be a presumption that an employer who has previously been civilly fined for a second offense, or has previously been criminally penalized, has willfully failed to secure his obligation under R.S. 23:1168.

(4) A cease and desist order shall not issue prior to a hearing and there shall be no interruption of an employer's business operation if he submits satisfactory proof to the workers' compensation judge of his compliance with R.S. 23:1168, regardless of whether he may have been in violation thereof previously.

E.(1) After the issuance of a cease and desist order and upon the request of the director or the director's designee, the attorney general shall immediately institute proceedings for injunctive relief against the employer in the district court of any judicial district in this state where the employer does business. In such district court proceedings, a certified copy of any cease and desist order entered by the workers' compensation judge in accordance with this Section based upon evidence in the record shall be prima facie evidence of the facts found in such record.

(2) Such injunctive relief may include the issuance of a temporary restraining order under Louisiana Code of Civil Procedure Article 3601 et seq., which order shall enjoin the employer from continuing its business operations until it has procured the required insurance or authorization to self-insure or has posted adequate security with the court pending the procurement of such insurance or authorization. The court, in its discretion, shall determine the amount that shall constitute adequate security.

F. The issuance of an order to cease and desist or the issuance of a temporary restraining order or an injunction against an employer for failure to insure or keep insurance in force as required by R.S. 23:1168 shall be in addition to any civil or criminal penalties imposed by any other provision of law or Paragraph (D)(1) of this Section.

Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2008, No. 705, §1; Acts 2010, No. 288, §1; Acts 2014, No. 375, §1.



RS 23:1171.2 - Default of employer; additional liability

§1171.2. Default of employer; additional liability

The amount of weekly compensation provided in this Chapter shall be increased by fifty percent in any case where the employer has failed to provide security for compensation as required by R.S. 23:1168.

Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1172 - Criminal penalties

§1172. Criminal penalties

A. Any employer who willfully fails to provide security for compensation required by R.S. 23:1168 shall be subject to a fine of up to two hundred fifty dollars per day that the employer willfully failed to provide security for compensation or imprisonment with or without hard labor for not more than one year, or both such fine and imprisonment. All fines collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

B. Evidence of two prior penalties assessed by the Louisiana Workforce Commission pursuant to R.S. 23:1170 and 1171 in any given three-year period shall constitute a prima facie case of a willful violation.

C.(1) No person acting gratuitously and without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any person of the provisions of R.S. 23:1168.

(2) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 288, §1.



RS 23:1172.1 - Willful misrepresentation by employer; aid or abet; criminal penalties; civil immunity

§1172.1. Willful misrepresentation by employer; aid or abet; criminal penalties; civil immunity

A. It shall be unlawful for any employer in writing to willfully misrepresent to any person that he has provided or provides security for compensation as required by R.S. 23:1168.

B. It shall be unlawful for any person, whether present or absent, directly or indirectly, to aid and abet an employer, or directly or indirectly counsel an employer to willfully misrepresent that the employer has provided or provides security for compensation as required by R.S. 23:1168.

C. Whoever violates any provision of this Section shall be imprisoned, with or without hard labor, for not less than one year nor more than ten years, or fined up to two hundred fifty dollars per day that the employer willfully failed to provide security for compensation, or both. All fines collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

D.(1) No person acting gratuitously and without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any person of the provisions of this Section.

(2) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

Acts 1993, No. 828, §1, eff. June 22, 1993; Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 2010, No. 288, §1.



RS 23:1172.2 - Unlawful practices

§1172.2. Unlawful practices

A. It shall be unlawful for any person to knowingly make any false, fraudulent, or misleading oral or written statement, or to knowingly omit or conceal material information for the purpose of obtaining workers' compensation coverage, or for the purpose of avoiding, delaying, or diminishing the amount of payment of any workers' compensation premiums.

B. It shall be unlawful for any person to knowingly misrepresent or conceal payroll, classification of workers, or information regarding any employer's loss history which would be material to the computation and application of an experience rating modification factor for the purpose of avoiding or diminishing the amount of payment of any workers' compensation premiums.

C. It shall be unlawful for any person, whether present or absent, directly or indirectly, to aid and abet any other person, or directly or indirectly counsel any other person, to engage in conduct in violation of this Section.

D. Whoever violates any provision of this Section shall be imprisoned, with or without hard labor, for not less than one year nor more than ten years, or fined up to two hundred fifty dollars per day that such person's violation of any provision of this Section resulted in failure to properly provide security for compensation, or both. All fines collected shall be deposited in the Office of Workers' Compensation Administrative Fund established in R.S. 23:1291.1(E).

E.(1)(a) Any person, insurer, or self-insurance fund who has knowledge of or who believes that a false, fraudulent, or misleading statement is knowingly made or is knowingly omitted for the purpose of avoiding, delaying, or diminishing the amount of payment of any workers' compensation premium shall, within sixty days of notice of such statement or omission, send to the office of workers' compensation administration, on a form prescribed by the director, the information requested and such additional information as may be requested by the office of workers' compensation administration.

(b) The office of workers' compensation administration shall review such reports and select such acts of misrepresentation as, in its judgment, may require further investigation.

(c) The office of workers' compensation administration shall then cause an independent examination of the facts surrounding such acts to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists.

(d) The office of workers' compensation administration shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and prosecuting authorities having jurisdiction with respect to such violation.

(2) No person or entity acting without malice, fraudulent intent, reckless disregard for the truth, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any employer of the provisions of this Section.

(3) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

(4) Any person or entity entitled by this Subsection to immunity from civil liability shall also be entitled to an award of attorney fees and costs if they are the prevailing party in a civil suit and the party bringing the action was not substantially justified in doing so. For purposes of this Section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time it was initiated.

Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 2010, No. 3, §1, eff. May 11, 2010; Acts 2010, No. 288, §1.



RS 23:1173 - Rules and regulations

§1173. Rules and regulations

A. The executive director shall have the authority to promulgate rules and regulations to implement the provisions of R.S. 23:1170 and 1171.

B. All such rules and regulations, including all fees otherwise authorized by this Part shall be subject to legislative oversight pursuant to the Administrative Procedure Act.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 2008, No. 743, §7.



RS 23:1174 - Certificate of compliance

§1174. Certificate of compliance

Whenever a certificate of compliance is properly applied for with the office of worker's compensation, that office shall respond by issuing a certificate of authority without a charge or by rejecting the application within ten days of receipt of the application.

Acts 1992, No. 765, §2, eff. Jan. 1, 1993.



RS 23:1174.1 - Workers' compensation programs; ability to contract

§1174.1. Workers' compensation programs; ability to contract

A.(1) No person, partnership, corporation, or other entity shall establish any unreasonable criteria, policies, or procedures designed to discriminate against a contractor or subcontractor based upon the contractor's or subcontractor's securing the employer's workers' compensation obligation by any method provided for in R.S. 23:1168 or R.S. 23:1195 et seq. Nothing herein shall prohibit any person, partnership, corporation, or other entity from establishing separate criteria, policies, or procedures to evaluate workers' compensation insurance providers which are members of the Louisiana Insurance Guaranty Association or any other state guaranty fund. Any violation of this provision shall constitute an unfair trade practice and subject the violator to the penalties of R.S. 22:1961 et seq.

(2) No insurance company writing umbrella insurance policies in this state shall establish any unreasonable criteria, policies, or procedures designed to discriminate against any employer in this state based upon the employer's securing the employer's workers' compensation obligation by any method provided for in R.S. 23:1168 or R.S. 23:1195. Acceptable criteria, policies, or procedures may include review of audited financial statements, actuarial evaluations, and specific and aggregate excess insurance. Nothing herein shall prohibit any such insurance company from establishing separate criteria, policies, or procedures to evaluate workers' compensation insurance providers which are members of the Louisiana Insurance Guaranty Association or any other state guaranty fund. Any violation of this provision shall constitute an unfair trade practice and subject the violator to the penalties of R.S. 22:1211 et seq.

B. This Section shall not prohibit the marketing of insurance in the ordinary course of business by practices which do not otherwise constitute an unfair trade practice.

Acts 1992, No. 1124, §1; Acts 2001, No. 205, §1; Acts 2001, No. 927, §1, eff. June 26, 2001; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1175 - Short title; legislative intent

SUBPART I. INSURANCE COST CONTAINMENT

§1175. Short title; legislative intent

A. This Subpart shall be known and may be cited as the "Workers' Compensation Cost Containment Act".

B. It is hereby declared to be the intent of the legislature that occupational accidents produce economic and social loss, impair productivity, retard the advancement of standards of living, and increase the cost of worker's compensation insurance. Both humane and economic considerations recommend the establishment and implementation of effective injury control measures. A dynamic program of health and safety education and training is the best known solution to reduce occupational accidents and to decrease workers' compensation insurance rates for employers in high rate classifications, resulting in the long-term reduction of rates of all employers of this state.

Acts 1991, No. 1026, §1; Acts 1995, No. 349, §3, eff. June 16, 1995.



RS 23:1176 - Definitions

§1176. Definitions

As used in this Subpart, unless the context clearly indicates otherwise, the following terms shall be given the meaning ascribed to them in this Section:

(1) "Designated representative" is a person in a position of authority within the company he represents, such as a partner of a partnership, an officer or director of a corporation, the proprietor of a proprietorship, or anyone who acts in a managerial capacity.

(2) "Eligible employers" are those Louisiana employers who have a workers' compensation insurance rate based on an experience modifier rate of one point five or greater on December thirty-first of the prior year, and who pay five thousand dollars or more per year in Louisiana workers' compensation premiums.

(3) "Insurers" means insurance companies and group self-insurance associations, by whatever names. It shall not mean individual self-insurers.

(4) "Meeting" means the cost containment meeting approved by the office of worker's compensation.

(5) "Program" means the occupational safety and health program approved by the OSHA section pursuant to R.S. 23:1291.

(6) "Reasonable time" is the amount of time determined by the OSHA section to be sufficient for the stated purpose.

(7) Repealed by Acts 1995, No. 124, §2, eff. June 12, 1995.

Acts 1991, No. 1026, §1; Acts 1992, No. 794, §1; Acts 1995, No. 124, §§1, 2, eff. June 12, 1995.



RS 23:1177 - Collection of information; target list

§1177. Collection of information; target list

A. The office of worker's compensation shall have access to any statistical information involving the experience modifier rates for all Louisiana employers from any source.

B. The office shall collect information on experience modifier rates for Louisiana employers and compile a target list of employers with experience modifier rates of one point five or greater by January 1, 1992. Thereafter, the target list shall be updated on no less than an annual basis.

C. Any information gathered pursuant to the provisions of this Section shall be held confidential by the office and shall not be disseminated for any purpose.

Acts 1991, No. 1026, §1.



RS 23:1178 - Cost containment meeting; incentive discount

§1178. Cost containment meeting; incentive discount

A. The office shall develop and implement informational cost containment meetings for all employers on the target list compiled pursuant to R.S. 23:1177 that shall, at a minimum:

(1) Educate employers on how the experience modifier is computed and what financial benefit the business may realize by lowering it. Include an explanation of immediate credits provided for by this Subpart, long-term cost savings that may be earned, and potential cost savings to all employers of this state.

(2) Educate employers on the correlation between safety, low accident rates, and low premiums.

(3) Educate employers on the correlation between a low accident rate and a good safety training program.

(4) Educate employers on monitoring and follow-up methods on claims filed against their insurance by their employee or former employee.

(5) Educate employers on methods which minimize unnecessary claims by treating injured employees with consideration and courtesy.

(6) Inform and encourage the employers to participate in the OSHA section's occupational safety and health program and notify them of cost credit that may be earned from satisfactory implementation pursuant to R.S. 23:1179.

B. The office shall inform all eligible employers on the target list of the dates and locations of cost containment meetings to be held in areas throughout the state, as determined by the office. The employers shall be informed that if a designated representative from the company attends the meeting, the company will be granted a reduction in its experience modifier at the rate determined in R.S. 23:1179(B).

C. All insurers writing workers' compensation insurance in this state shall allow a two percent reduction in the Louisiana workers' compensation premium for an eligible employer who attends, by a designated representative, a cost containment meeting sponsored by the OSHA section. This credit shall be granted only for a one-year period.

D. Any eligible employer who has been given notice of a cost containment meeting, and fails to attend shall be fined an amount equalling two percent of the Louisiana workers' compensation premium for the succeeding policy year. The fine shall be payable to the executive director of the commission and shall be remitted to the state treasurer for deposit in the Office of Workers' Compensation Administrative Fund.

E. Procedures to establish proof of attendance of a cost containment meeting by designated representatives of eligible employers shall be established by rule by the office. Employers who would otherwise be eligible shall be allowed to requalify for this reduction only once every four years.

Acts 1991, No. 1026, §1; Acts 1992, No. 794, §1; Acts 1995, No. 124, §1, eff. June 12, 1995.



RS 23:1179 - Occupational safety and health program; incentive discount

§1179. Occupational safety and health program; incentive discount

A. The OSHA section shall implement an occupational safety and health program, pursuant to R.S. 23:1291, and consistent with but not limited to the requirements in this Section.

B. All insurers writing workers' compensation insurance shall allow a five percent reduction, in addition to any reduction granted in R.S. 23:1178(C), in the Louisiana worker's compensation premium for an eligible employer who has attended an authorized cost containment meeting and who has subsequently implemented the OSHA section's occupational safety and health program to the satisfaction of the OSHA section and pursuant to the provisions of this Subpart. Satisfactory implementation shall be defined as:

(1) Undergoing a safety and health hazard survey of the work place, including an evaluation of the employer's safety and health program and on-site interviews with employees by the OSHA section.

(2) Correction of all hazards identified during the on-site visit within a reasonable time.

(3) Establishing an occupational safety and health program approved by the OSHA section and implementing program provisions within a reasonable time.

C. Determination of attendance at an authorized cost containment meeting and satisfactory implementation of the program shall be the responsibility of the OSHA section. Upon attendance at an authorized cost containment meeting and successful participation in the program, an employer shall be issued a certificate by the OSHA section which shall be the basis of qualification for the reduction provided for in Subsection B of this Section. The certificate shall qualify the employer for this reduction for a one-year period. Eligible employers shall be allowed to requalify for this reduction only once every four years from the date the certificate is issued.

Acts 1991, No. 1026, §1; Acts 1992, No. 794, §1; Acts 1995, No. 124, §1, eff. June 12, 1995.



RS 23:1180 - Evaluation

§1180. Evaluation

A. The Worker's Compensation Advisory Council shall evaluate the quality of the cost containment meeting prior to its initial implementation and thereafter annually reevaluate the program.

B. The office shall prepare and submit a status report on the progress of the program to the House Committee on Labor and Industrial Relations, the Senate Committee on Labor and Industrial Relations, and the Worker's Compensation Advisory Council.

C. All annual reports and presentations provided for in this Section shall be due at least sixty days before the Regular Session of the Legislature each year.

Acts 1991, No. 1026, §1.



RS 23:1181 - Insured experience information

§1181. Insured experience information

A. Every insurance company, individual self-insurer, group self-insurer association, or similar entity which provides workers' compensation insurance coverage or which provides for payment of workers' compensation benefits under the provisions of this Chapter shall maintain a record of the loss and expense statistics for each insured and such other data as may be required by the commissioner of insurance.

B. Each insurer shall forward a copy of the loss and expense statistics for each insured and such other statistical data as may be required by the commissioner of insurance to a national rating or statistical compilation organization which is authorized by the commissioner of insurance to provide such information to insurers in this state when any one of the following conditions occurs:

(1) Termination of a policy of workers' compensation insurance or other workers' compensation coverage or benefits by an insurance company, an individual self-insurer, a group self-insurer association, or other similar entity which provides workers' compensation insurance coverage or benefits.

(2) Financial insolvency of an insurer, self-insurer, or other entity which provides workers' compensation coverage or benefits.

(3) Discontinuance of workers' compensation benefits to an insured.

(4) Any change by the insured to another insurer, self-insurer, or other entity providing workers' compensation coverage or benefits.

Acts 1999, No. 388, §1.



RS 23:1182 - Repealed by Acts 1995, No. 349, 2, eff. June 16, 1995.

§1182. Repealed by Acts 1995, No. 349, §2, eff. June 16, 1995.



RS 23:1191 - Definitions

SUBPART J. GROUP SELF-INSURANCE FUNDS FOR

WORKERS' COMPENSATION

§1191. Definitions

For the purposes of this Subpart, the following terms have the following meaning:

(1) "Department" means the Louisiana Department of Insurance.

(2) "Public entities" means political subdivisions as defined in Section 44 of Article VI of the Constitution of Louisiana. However, "public entities" does not include hospital service districts and health care facilities established by local governing authorities.

Acts 2007, No. 384, §1; Acts 2008, No. 220, §8, eff. June 14, 2008.



RS 23:1192 - Repealed by Acts 1995, No. 703, 2, eff. June 21, 1995.

§1192. Repealed by Acts 1995, No. 703, §2, eff. June 21, 1995.



RS 23:1193 - Repealed by Acts 1995, No. 703, 2, eff. June 21, 1995.

§1193. Repealed by Acts 1995, No. 703, §2, eff. June 21, 1995.



RS 23:1194 - Repealed by Acts 1995, No. 703, 2, eff. June 21, 1995.

§1194. Repealed by Acts 1995, No. 703, §2, eff. June 21, 1995.



RS 23:1195 - Authorization; trade or professional association; initial financial requirements

§1195. Authorization; trade or professional association; initial financial requirements

A.(1) Any five or more Louisiana employers who are not public entities, each of whom has a positive net worth, is financially solvent, and is capable of assuming the obligations set forth under this Chapter, and who are all members of the same bona fide trade or professional association may agree to pool their liabilities to their employees on account of personal injury and occupational disease arising out of or incurred during the course and scope of the employment relationship. This arrangement shall not be an insurer, shall not be deemed to be insurance and shall not be subject to the Louisiana Insurance Code. The member employers of the arrangement likewise shall not be insurers or be subject to the Louisiana Insurance Code.

(2) An agreement to pool liabilities under this Chapter shall be set forth in an indemnity agreement signed by the employer and fund representative acknowledging and agreeing to the assumption of the liabilities as set forth in this Subpart.

(3) The arrangement shall not be a member insured of the Louisiana Insurance Guaranty Association, nor shall the Louisiana Insurance Guaranty Association be liable under any circumstances for any claims, or increments of any claims, made against the arrangement.

(4) The arrangement may include the establishment of a trust fund by a trade or professional association for its members, and the arrangement, whether established by association members or by an association, shall be known as a group self-insurance fund for workers' compensation and shall be governed by a board of trustees.

(5)(a) The arrangement shall be domiciled in the state of Louisiana. All books, records, documents, accounts, and vouchers shall be kept in such a manner that the arrangement's financial condition, affairs, and operations can be ascertained and so that its financial statements filed with the commissioner of insurance can be readily verified and its compliance with the law determined. Any or all books, records, documents, original indemnity agreements, accounts, and vouchers may be photographed or reproduced on film. Any photographs, microphotographs, optical imaging, or film reproductions of any original books, records, documents, original indemnity agreements, accounts, and vouchers shall for all purposes, including but not limited to admission into evidence in any court or adjudicatory proceeding, be considered the same as the originals thereof, and a transcript, exemplification, or certified copy of any such photograph, microphotograph, optical imaging, or film reproduction shall for all purposes be deemed to be a transcript, exemplification, or certified original. Any original so reproduced may thereafter be disposed of or destroyed, as provided for in Subparagraph (b) of this Paragraph, if provision is made for preserving and examining the reproduction.

(b) Except as otherwise provided in Subparagraph (a) of this Paragraph, original books, records, documents, accounts, and vouchers, or such reproductions thereof, shall be preserved and kept in this state for the purpose of examination and until the authority to destroy or otherwise dispose of the records is secured from the commissioner of insurance. All original records, or certified reproductions thereof, shall be maintained for the period commencing on the first day following the last period examined by the commissioner of insurance through the subsequent examination period, or three years, whichever is greater, except that any original, or certified reproduction thereof, whereby the member agrees to or acknowledges such member's in solido liability for liabilities of fund shall be permanently maintained.

(6) At all times throughout the existence of the fund, two or more members of the arrangement shall maintain a minimum combined net worth of one million dollars and a ratio of current assets to current liabilities of at least one-to-one.

(7) Notwithstanding the provisions of this Subsection, employers who have pooled their liabilities under Subparagraph (1)(a) of this Subsection may also pool their liabilities under the United States Longshore and Harbor Worker's Compensation Act, when the liability is clearly identified with the course and scope of employment of the employee of the member employer under this Chapter and their fund has been authorized by the United States Department of Labor to insure payment of such compensation.

B. For the purposes of this Subpart, a "bona fide trade or professional association" means an active trade or professional association which:

(1) Meets either of the following criteria:

(a) Is a tax exempt organization approved by the Internal Revenue Service under the provisions of 26 United States Code Section 501.

(b) Is a nonprofit corporation organized under Chapter 2 of Title 12 of the Louisiana Revised Statutes.

(2) Provides services to its membership so that the primary function of the trade or professional association is not the sponsorship, operation, or management of a fund, or related employee safety program, or other related activities. The association shall for a period of five years prior to the date of application do all of the following:

(a) Hold regular meetings of the board on no less than an annual basis.

(b) Produce a newsletter, on no less than an annual basis, which is mailed, via United States mail or sent by electronic mail, to each member.

(3) Is either:

(a) Chartered and domiciled in the state of Louisiana and has been in existence for a period of five years or more.

(b) Chartered and domiciled in the state of Louisiana and whose members, prior to April 15, 1991, organized and placed in operation a fund.

C. Each fund shall submit to the Department of Insurance an application for authority to act as a group self-insurance fund for workers' compensation, including evidence of the fund's inception, which establishes financial strength and liquidity of the members to pay compensation claims promptly and support the financial ability of the fund to satisfy its obligations upon the establishment of the fund, including:

(1) Financial statements, dated not less than one year prior to the application, audited by an independent certified public accountant, of at least two members, showing at the inception of the fund a combined worth of those members of not less than the amount required by Subsection A of this Section.

(2) Current financial statements of all other members dated not less than one year prior to the application.

(3) Schedules of the entire membership showing:

(a) The ratio of current assets to current liabilities of all members combined to be greater than one-to-one.

(b) The working capital of all members combined to be of an amount establishing financial strength and liquidity of the members to pay compensation claims promptly.

(c) The net worth of all members combined to be not less than the amount required by Subsection A of this Section.

(4) Other financial information and documents as required by the department.

(5) Such application shall be in writing on a form provided by the department, and shall contain the following information:

(a) Applications shall be submitted to the department at least ninety days prior to the effective date of the establishment of a fund. Any application submitted with less than ninety days remaining before the desired effective date, or which does not contain answers to all questions, or which is not sworn to and subscribed before a notary public, or which does not contain all required documents, statements, reports, and required information, may be returned without review by the department.

(b) All applications shall be accompanied by the following items:

(i) The properly completed indemnity agreement in a form acceptable to the department pursuant to Paragraph (A)(2) of this Section.

(ii) Security as required by this Subpart.

(iii) Copies of acceptable excess insurance or reinsurance, as required by this Subpart. All excess insurance or reinsurance must be approved by the department prior to use.

(iv) A bond covering each third party administrator as provided by this Subpart. Funds which employ their own administrator shall be required to purchase a bond, errors and omission insurance, directors and officers insurance, or other security approved by the department for the administration of the fund.

(v) A certification from a designated depository attesting to the amount of monies on hand.

(vi) Copies of fund bylaws and trust agreement or other governance documents.

(vii) Individual application of each member of the fund applying for membership in the fund on the effective date of the fund, and copies of their executed indemnity agreements.

(viii) Evidence of financial strength and liquidity of the members dated as of the date of the filing of the application to satisfy the financial strength and liquidity requirements of this Chapter.

(ix) Proof that the fund shall have the minimum annual earned normal premium required by this Subpart.

(x) The current annual report or financial statement of any casualty insurance company providing excess or reinsurance coverage for the fund meeting the requirements of this Subpart if such statement is not already on file with the department.

(xi) The name, address, and telephone number of the attorney representing the fund; the name, address, and telephone number of the qualified actuary for the fund; and the name, address, and telephone number of the certified public accountant who will be auditing the annual financial statements of the fund, as well as evidence of appointment of each by the fund.

(xii) The domicile address in this state where the books and records of the fund will be maintained, and the state from which the fund will be administered.

(xiii) Proof of advance payment to the fund by each initial member of the fund of not less than twenty-five percent of that member's first year estimated annual earned normal premium.

(xiv) A feasibility study, or other analysis, prepared by a qualified actuary utilizing actual loss history of the initial members of the fund.

(xv) Pro forma financial statements projecting the first three years of operations of the fund based upon a feasibility study or other analysis prepared by a qualified actuary. Such pro forma financial statements shall include a pro forma balance sheet, income statement, and statement of cash flow. Each shall be prepared in accordance with generally accepted accounting principles.

(xvi) A copy of the fund's premium billing policy indicating whether the premium payments to the fund will be paid by members annually, monthly, quarterly, or any combination thereof.

D. Repealed by Acts 2007, No. 384, §2.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 1997, No. 445, §1, eff. June 22, 1997; Acts 2006, No. 634, §1, eff. June 23, 2006; Acts 2007, No. 384, §§1 and 2; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2010, No. 794, §2.



RS 23:1196 - Requirements; excess insurance; administrative and service companies; status; liability; refunds

§1196. Requirements; excess insurance; administrative and service companies; status; liability; refunds

A. Each fund established pursuant to R.S. 23:1195 shall:

(1) File rates in accordance with R.S. 23:1199 and maintain at least five hundred thousand dollars in earned premium in the first fund year. For the second and each subsequent year, the fund shall maintain at least two million dollars in earned premium. These amounts maintained shall be documented on the fund's audited financial statement prepared in accordance with generally accepted accounting principles.

(2)(a) Conduct a premium audit annually and within four months from the termination of any employer's participation in the fund, to be conducted by either an independent payroll audit firm or by the fund.

(b) If requested, each employer shall submit a copy of state and federal reports of employee income on each employee at the end of each quarter to the fund.

(c)(i) Employers shall make available to the payroll auditor all records necessary for the payroll verification audit, including but not limited to payroll records, accounting records, certificates of insurance maintained by subcontractors, and duties of employees, and permit the payroll auditor to make a physical inspection of the employer's operation.

(ii) If the employer fails to make such records available on the date and time of an audit requested and scheduled by the payroll auditor, and the payroll auditor cannot complete the audit as a result, the fund may charge the employer to pay five hundred dollars to the fund to defray the costs of the audit together with reasonable attorney fees incurred by the fund in collection thereof.

(iii) If, within thirty days from written request of the payroll auditor, the employer fails to provide reasonable access to such records, refuses to allow a physical inspection of the employer's operation, or otherwise fails to cooperate with the audit, the fund may charge the employer to pay a premium of up to two times the most recent estimated annual premium together with reasonable attorney fees incurred by the fund in obtaining compliance with the required audit or in collecting such premium.

(d) If an employer intentionally understates or conceals payroll, or intentionally misrepresents or conceals employee duties so as to avoid proper classification for premium calculations, the fund may charge the employer to pay the fund an additional premium of up to five times the amount of the difference in premium paid and the amount the employer should have paid together with reasonable attorney fees incurred by the fund in collecting such premium.

(e) A fund may institute a civil action to enforce the obligations of the employer and collect the amount specified in Subparagraphs (b), (c), and (d) of this Paragraph. The fund shall be entitled to proceed by use of summary proceedings. The penalties provided for herein shall not be assessed unless the potential penalty and the method of imposition are disclosed in the written request to the employer required by this Subparagraph.

(3)(a) During the first fund year, deposit with the department a safekeeping or trust receipt from a bank doing business in this state or from a savings and loan association chartered to do business in the state indicating that the fund has deposited and has pledged one hundred thousand dollars in money or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of one hundred thousand dollars or post a surety bond issued by a corporate surety authorized to do business within the state, in the amount of one hundred thousand dollars, to secure the obligations of the fund under this Chapter.

(b) During the second and subsequent fund years, deposit with the department a safekeeping or trust receipt from a bank doing business in this state or from a savings and loan association chartered to do business in this state indicating that the fund has deposited and has pledged two hundred fifty thousand dollars in money or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of two hundred fifty thousand dollars or post a surety bond issued by a corporate surety authorized to do business within the state, in the amount of two hundred fifty thousand dollars, to secure the obligations of the fund under this Chapter.

(4) Provide statutory workers' compensation benefits.

(5) Maintain at all times, on a fund-year basis, a contract or contracts of specific excess insurance or reinsurance of not less than two million dollars per occurrence and aggregate excess insurance or reinsurance of not less than two million dollars. The maximum retention under the excess insurance or reinsurance contracts shall not exceed amounts as may be provided by the department by regulation. Solely for the purposes of authorizing the purchase of reinsurance permitted under this Subsection, each fund shall be deemed an insurer. Such excess insurance or reinsurance shall only be purchased from companies having a minimum rating of A- by A.M. Best Company, A- by Fitch Ratings, A by Weiss Ratings, A- by Standard & Poor's, or A3 by Moody's Investors Services, or better, and such reinsurance may be purchased from admitted or nonadmitted companies, provided that the provisions of R.S. 22:651 through 661, and Financial Accounting Standard Number 113 as promulgated and updated by the Financial Accounting Standards Board, shall apply to all such reinsurance. All excess insurance policies or reinsurance agreements must be approved by the department prior to use.

(6)(a) Not permit advance premium discounts to any member in excess of fifteen percent of the gross premium of the member, calculated in accordance with the applicable manual premium rate or rates approved by the department, plus or minus applicable National Council on Compensation Insurance or Insurance Data Resources Statistical Services, Inc. experience modifiers or other experience modifiers approved by the department. A fund which has been in existence for more than three years shall be permitted to establish a schedule rating plan which is subject to approval by the department.

(b) In addition to the maximum discount allowed under Subparagraph (a) of this Paragraph, the fund may utilize a maximum debit of twenty-five percent or a maximum credit of twenty-five percent of premium per member per fund year if the fund shows to the satisfaction of the department that the premium amount, after the application of the allowable twenty-five percent scheduled rating debits or credits for all members on an annualized basis, is not less than ninety percent of the premium amount after the application of the allowable fifteen percent discount, but before the application of the allowable twenty-five percent scheduled rating debits or credits. Plans based on the following enumerated factors may utilize scheduled debits or credits as follows:

Underwriting Issues

Maximum Credit to Debit

(i) Premises and operation

-10% to 10%

(ii) Classifications, hazards, exposure

-10% to 10%

(iii) Medical facilities

-5% to 5%

(iv) Safety devices; safety procedures

-5% to 5%

(v) Employees-selection, training supervision, turnover

-10% to 10%

(vi) Management - cooperation with insurance carrier

-5% to 5%

(vii) Loss history, loss ratio, large loss experience

-10% to 10%

(viii) Experience modifier

-5% to 5%

(7) Timely file and report employer loss experience to the National Council on Compensation Insurance in accordance with its procedures or as otherwise approved by the department.

(8) File with the department financial statements and reports, including financial statements audited by an independent certified public accountant, and actuarial reports, as may be required by the department through duly promulgated regulations.

B. For any casualty insurance company to be eligible to write excess coverage for the fund, the company shall at all times have on file with the department its current financial statement showing assets, including surplus to policyholders, at least equal to the current requirements by the department for admission of a new company to do business in the state. Contracts or policies for excess insurance coverage written by active underwriters of Lloyd's of London may also be acceptable.

C. Any fund administrator contracted by the fund and whose acts are not covered by the fund's bond, errors and omissions insurance, directors and officers insurance, or other security approved by the department, and any person, which shall include individuals, partnerships, corporations, and all other entities contracting, either directly or indirectly with a fund, to provide claims adjusting, underwriting, safety engineering, loss control, marketing, investment advisory, or administrative services to the fund or its membership, other than bookkeeping, or auditing, or claims investigation services to a fund shall:

(1) Post with the department a surety bond issued by a corporate surety authorized to do business in the state of not less than fifty thousand dollars or deposit with the department a safekeeping or trust receipt from a bank doing business in this state or from a savings and loan association chartered to do business in the state indicating that the person has deposited fifty thousand dollars in money or bonds of the United States, the state of Louisiana, or any political subdivision thereof, of the par value of fifty thousand dollars, to secure the performance of its obligations under the contract and under this Chapter.

(2) Place all terms, agreements, fee arrangements, and any other conditions in a written agreement, which shall constitute the entire agreement between the parties, signed by the person and the fund.

D. Any funds under this Subpart shall not be considered a partnership under the laws of the state.

E. The provisions of this Subpart shall not be construed to reduce or limit the rights or obligations of a member with respect to the employees of the member under the other provisions of this Chapter.

F. A fund member shall be liable in solido for liabilities of the fund incurred by the fund after the inception of the fund year in which the employer becomes a member of the fund.

G. Any monies in excess of the amount necessary to fund all obligations of the fund may be declared as refundable to the members of the fund by the board of trustees. The board of trustees shall be authorized to distribute the refund at their discretion, in accordance with the agreement establishing the fund and the following limitations:

(1) The amount of the distribution shall not exceed the member distributions payable recorded on the balance sheet as indicated by the most recently completed audited financial statements of the fund.

(2) No later than ten days after the payment of a distribution, the fund shall provide written notification to the department.

H. Repealed by Acts 2007, No. 384, §2.

I. Any funds which are not guaranteed by a guaranty fund shall give written notice of the lack of a guaranty to the department and the members of the fund.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 1999, No. 214, §1; Acts 1999, No. 752, §1; Acts 2006, No. 387, §1, eff. June 15, 2006; Acts 2006, No. 388, §1, eff. June 15, 2006; Acts 2007, No. 384, §§1 and 2; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1196.1 - Investments

§1196.1. Investments

A. No security or other investment shall be eligible for purchase or acquisition by a fund unless it is interest-bearing or interest-accruing or dividend- or income-paying, is not then in default in any respect, and the fund is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

B. Amounts not needed for current obligations may be invested by the board of trustees as provided in this Section, and not otherwise, in any or all of the following:

(1) Deposits in federally insured banks or savings and loan associations when:

(a) Such deposits are insured by the Federal Deposit Insurance Corporation; or

(b) Such deposits are collateralized by direct obligations of the United States government.

(2) Bonds or securities not in default as to principal or interest, which are obligations of the United States government or of any agency of the United States government, without limitation.

(3) Pass-through mortgage-backed securities and collateralized mortgage obligations issued by the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Housing Administration, without limitation, provided that such collateralized mortgage obligations have a minimum rating of "A" by Moody's, Standard & Poor's, or Fitch.

(4) Obligations of the state of Louisiana or its subdivisions having a minimum rating of "A" by Moody's, Standard & Poor's, or Fitch. No more than five percent of the fund's assets may be invested in any one issue.

(5) Repurchase agreements, without limitation, when the collateral for the agreement is a direct obligation of the United States government, provided that the repurchase agreement shall:

(a) Be in writing.

(b) Have a specific maturity date.

(c) Adequately identify each security to which the agreement applies.

(d) State that in the event of default by the party agreeing to repurchase the securities described in the agreement at the term contained in the agreement, title to the described securities shall pass immediately to the fund without recourse.

(6) Corporate bonds, subject to the following limitations:

(a) The bonds must have a minimum rating of "A" by Moody's, Standard & Poor's, or Fitch.

(b) Except as provided in Subparagraph (6)(d), not more than five percent of a fund's assets may be invested in corporate bonds of any one issue or issuer.

(c) Except as provided in Subparagraph (6)(d), not more than fifty percent of a fund's assets may be invested in corporate bonds of all types.

(d) The five percent and fifty percent limitations specified in Subparagraphs (6)(b) and (c), respectively, may be exceeded up to an additional ten percent of a fund's assets in the event, and only in the event, of financial circumstances acceptable to the Department of Insurance, such as an increase in market value after initial purchase of a corporate bond, provided that:

(i) The initial purchase of corporate bonds was within the limitations specified in Subparagraphs (6)(b) and (c); and

(ii) For the purpose of determining the financial condition of a fund, the Louisiana Department of Insurance will not include as assets of a fund corporate bonds which exceed fifty percent of a fund's total assets.

C. A fund may not invest in rental assets, which for the purposes of this Section, shall include but not be limited to the following:

(1) Any item carried as an asset on the fund's balance sheet which is not, in fact, actually owned by the fund.

(2) Any item carried as an asset on the fund's balance sheet, the ownership of which is subject to resolution, rescission, or revocation upon the fund's insolvency, receivership, bankruptcy, statutory supervision, rehabilitation, liquidation, or upon the occurrence of any other contingency.

(3) Any item carried as an asset on the fund's balance sheet for which the fund pays a regular or periodic fee for the right to carry such items as an asset, whether or not such fee is characterized as a rental, a management fee, or a dividend not previously approved by the department, or other periodic payment for such right. This provision is not intended to apply to leases capitalized under generally accepted accounting principles.

(4) Any asset purchased for investment by the fund on credit whereby the interest rate paid by the fund on its credit instrument is greater than the interest rate or yield generated by the purchased asset.

(5) Any item carried by the fund as an asset on its balance sheet which is subject to a mortgage, lien, privilege, preference, pledge, charge, or other encumbrance which is not accurately reflected in the liability section of the fund's balance sheet.

(6) Any asset received by the fund as a contribution to capital or surplus from any person, which meets any of the criteria set forth in Paragraphs (1) through (5) while in the hands of such contributing person, or at the moment of such contribution to capital, or thereafter.

Acts 1997, No. 843, §1, eff. July 10, 1997.



RS 23:1197 - Authority of Department of Insurance

§1197. Authority of Department of Insurance

A. No fund shall become operative until issued a certificate of authority by the department.

B. The certificate of authority shall be continuous until revoked or suspended by the department, or until it is voluntarily surrendered by the fund.

C.(1) The department shall have the authority to examine the affairs, books, transactions, workpapers, files, accounts, records, assets, and liabilities of a fund to determine compliance with this Subpart and with any rules and regulations promulgated by the department or orders and directives issued by the commissioner. In addition, to the extent necessary and material to the examination of a fund, the department shall have the authority to examine the affairs, books, transactions, workpapers, files, accounts, and records of any fund's administrator, service company, certified public accountant, and actuary generated in the course of transacting business on behalf of the group self-insured fund being examined. All examinations shall be conducted in accordance with provisions of this Subpart. The reasonable expenses of the examinations shall be paid by the fund being examined.

(2) Upon the request of the commissioner of insurance, each group self-insurance fund established pursuant to this Subpart shall cause a rate review to be conducted by a national independent actuarial firm, provided that the commissioner shall not make more than two requests in any calendar year for a rate review under the provisions of this Subsection. Such firm shall report its findings to the commissioner of insurance.

(3) All work papers, recorded information, documents, information, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person, pursuant to the authority of the commissioner under this Subpart, shall be given confidential treatment and shall not be subject to subpoena and may not be made a part of the response to any public records request, except in the following circumstances:

(a) Information has been provided pursuant to R.S. 23:1200.6(C) or R.S. 23:1200.7(I).

(b) Documents are audited financial statements which have been filed with the Department of Insurance.

D. The department shall have authority to issue cease and desist orders and suspend or revoke the certificate of authority of any fund which the department determines is not in compliance with this Subpart or with any rules and regulations issued by the department or orders and directives issued by the commissioner.

E. Upon the determination that a fund failed to comply with the provisions of this Subpart, any rules and regulations promulgated by the department or orders and directives issued by the commissioner, the department may levy a fine not to exceed two thousand dollars for each violation.

F. The department shall conduct a hearing in accordance with the provisions of this Subpart:

(l) Within sixty days of the revocation or suspension by the department of a certificate of authority held by a fund; or

(2) When requested by written demand by a fund aggrieved by any action of the department, if submitted to the department within thirty days after receipt of notice of the action by the department.

G. Nothing in this Section shall prohibit the legislative auditor from reviewing records and conducting an audit in accordance with R.S. 24:513.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 2006, No. 388, §1, eff. June 15, 2006; Acts 2010, No. 794, §2.



RS 23:1198 - Licensing of agents; claims against insurance agents

§1198. Licensing of agents; claims against insurance agents

A. Any person soliciting membership for a fund shall be licensed by the department as a property and casualty agent. No employees of a bona fide trade or professional association which has established a fund or employees of a fund shall be required to be so licensed if the solicitation of membership for the fund is not the primary duty of the employees.

B. No action shall lie against an insurance agent, insurance broker, or other person involved in the marketing, selling, or solicitation of participation in funds authorized by this Subpart for any claims arising out of the insolvency of any fund or the inability of a fund to pay claims as the claims become due unless and until any claimant shall have first exhausted all remedies available to him against the members of the fund as provided by R.S. 23:1196.

Acts 1995, No. 703, §1, eff. June 21, 1995.



RS 23:1199 - Rates

§1199. Rates

Each fund shall file rates on an actuarially justified class code basis with the department and may use the rates ninety days after filing, unless the department disapproves the use of rates within the ninety-day period.

Acts 1995, No. 703, §1, eff. June 21, 1995.



RS 23:1200 - Review of rate determination

§1200. Review of rate determination

Any fund shall provide a reasonable procedure for any member aggrieved by the fund to request in written form a review of the application of the rating system for the coverage afforded by the fund. The fund shall have thirty days from receipt to grant or deny the request in written form. If the fund rejects the request or fails to grant or reject the request within the thirty-day period, the member may, within thirty days of the expiration of the thirty-day period, appeal to the department for a hearing. The hearing before the department shall be conducted in accordance with the provisions of this Subpart, and the department, after the hearing, may affirm, modify, or reverse the action taken by the fund.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 2010, No. 794, §2.



RS 23:1200.1 - Rules and regulations

§1200.1. Rules and regulations

The department may issue rules and regulations which establish the duties of a board of trustees, set forth the standards and authority of the department under which funds may be deemed to be in hazardous financial condition, prohibit potential conflicts of interest, and otherwise provide for the implementation and administration of the provisions of this Subpart.

Acts 1995, No. 703, §1, eff. June 21, 1995; Acts 1997, No. 843, §1, eff. July 10, 1997.



RS 23:1200.2 - Prohibited activities and sanctions; duties of group self-insurance funds and others; civil immunity; definitions

§1200.2. Prohibited activities and sanctions; duties of group self-insurance funds and others; civil immunity; definitions

A. Any person who, with the intent to injure, defraud, or deceive any group self-insurance fund, or any member employer, or other party in interest, or any third party claimant:

(1) Presents or causes to be presented any written or oral statement including computer-generated documents as part of or in support of or denial of a claim for payment or other benefit pursuant to a coverage agreement, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim; or

(2) Assists, abets, solicits, or conspires with another to prepare or make any written or oral statement that is intended to be presented to any group self-insurance fund, member employer, or other party in interest or third party claimant in connection with, or in support of or denial, or any claim for payment of other benefit pursuant to a coverage agreement, knowing that such statement contains any false, incomplete, or fraudulent information concerning any fact or thing material to such claim;

is guilty of a felony and shall be subjected to a term of imprisonment, with or without hard labor, not to exceed five years, or a fine not to exceed five thousand dollars, or both, on each count.

B. Any person, group self-insurance fund, or other legal entity subject to this Subpart who believes that a fraudulent claim is being made, shall within sixty days of the receipt of such notice, send to the section of insurance fraud of the Department of Insurance, on a form prescribed by the section, the information requested and such additional information relative to the claim and the parties claiming loss or damages because of an occurrence and/or accident as the section may require. The section of insurance fraud shall review such reports and select such claims as, in its judgment, may require further investigation. It shall then cause an independent examination of the facts surrounding such claim to be made to determine the extent, if any, to which fraud, deceit, or intentional misrepresentation of any kind exists in the submission of the claim. The section of insurance fraud shall report any alleged violations of law which its investigations disclose to the appropriate licensing agency and prosecutive authority having jurisdiction with respect to any such violation.

C.(1) No group self-insurance fund, its employees, agents, or any other person acting without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing other information, either orally or in writing, concerning suspected, anticipated, or completed fraudulent insurance acts when such reports or information are required by this Subpart or required by the section of insurance fraud as a result of the authority herein granted or when such reports or information are provided to or received from:

(a) Law enforcement officials, their agents, and employees.

(b) The National Association of Insurance Commissioners, the state Department of Insurance, a federal or state agency or bureau established to detect and prevent fraudulent insurance acts, as well as any other organization established for the same purpose, their agents, employees, or designees.

(2) The immunity herein granted does not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

(3) Any person or entity covered by the provisions of this Section shall be entitled to an award of attorney fees and costs if they are the prevailing party in a civil suit and the party bringing the action was not substantially justified in doing so. For the purposes of this Subsection, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time it was initiated.

D. As used in this Subpart the following terms shall have the meanings indicated herein:

(1) "Fraudulent insurance act" shall include but not be limited to acts or omissions committed by any person who, knowingly and with intent to defraud:

(a) Presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, reinsurer, purported insurer or reinsurer, broker, group self-insurance fund, or any agent thereof, any oral or written statement which he knows to contain materially false information as part of, or in support of, or denial of, or concerning any fact material to or conceals any information concerning any fact material to the following:

(i) An application for the issuance of any insurance policy or coverage agreement.

(ii) The rating of any insurance policy or coverage agreement.

(iii) A claim for payment or benefit pursuant to any insurance policy or coverage agreement.

(iv) Premiums paid on any insurance policy or coverage agreement.

(v) Payments made in accordance with the terms of any insurance policy or coverage agreement.

(vi) The financial condition of any insurer, reinsurer, purported insurer or reinsurer.

(vii) The acquisition of any insurer or reinsurer.

(b) Solicits or accepts new or renewal group self-insurance risks by or for an insolvent group self-insurance fund.

(c) Removes or attempts to remove the assets or record of assets, transactions, and affairs of such material part thereof, from the home office or other place of business of the group self-insurance fund, or from the place of safekeeping of the group self-insurance fund or who conceals or attempts to conceal the same from the department.

(d) Diverts, attempts to divert, or conspires to divert funds of a group self-insurance fund, in connection with:

(i) The transaction of group self-insurance.

(ii) The conduct of business activities by a group self-insurance fund.

(iii) The formation, acquisition, or dissolution of a group self-insurance fund.

(e) Supplies false or fraudulent material or information pertaining to any document or statement required by the Department of Insurance.

(2) "Statement" includes but is not limited to any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, test results, X-rays, or other evidence of loss, injury, or expense.

Acts 1995, No. 327, §1.



RS 23:1200.3 - Exclusive use of expirations

§1200.3. Exclusive use of expirations

A.(1) Except as otherwise provided herein, for purposes of soliciting, selling, or negotiating the renewal or sale of group self-insurance coverage, products, or insurance services, an insurance agent or insurance broker shall have the exclusive use of expirations, records, or other written or electronic information directly related to a group self-insurance application submitted by or a group self-insurance policy written through an insurance agent or insurance broker. No group self-insurance fund shall use expirations, records, or other written or electronic information to solicit, sell, or negotiate the renewal or sale of insurance coverage, insurance products, or insurance services to the insured, either directly or by providing such information to others without the express written consent of the insurance agent or insurance broker.

(2) Such expirations, records, or other written or electronic information may be used to review a group self-insurance application, issue a policy, or for any other purpose necessary for placing such business through the insurance agent or insurance broker. Such expirations, records, or other written or electronic information may also be used for any other purpose which does not involve the soliciting, selling, or negotiating the renewal or sale of group self-insurance coverage, products, or services.

B. This Section shall not apply:

(1) When the insured requests, individually or through another agent, that the group self-insurance company renew the policy or write other insurance business.

(2) When the insurance agent has, by contract, agreed to act exclusively for one company or group of affiliated companies, in which case the rights of the agent shall be determined by the terms of the agent's contract with that company or affiliated group.

(3) When the insurance agent or insurance broker is in default for nonpayment of premiums under the insurance agent's or insurance broker's contract or other agreement with the group self-insurer, unless there is a legitimate dispute as to monies owed.

(4) When the agency contract is terminated and the insurance company is required by law to continue coverage for the insured; however, in that event, the insurance company shall continue to pay the insurance agent or the insurance broker commissions on such policies that the company is required to renew during the thirty-six-month period following the effective date of the termination or three years, whichever is sooner. The commission shall be at the insurer's prevailing commission rates in effect on the date of renewal for that class or line of business in effect on the date of renewal for brokers or agents whose contracts are not terminated.

C. The insurance agent or insurance broker and insurer may in a written agreement, separate from the agency contract, mutually agree to terms different from the provisions set forth in this Section. The terms of any such agreement shall be negotiated in good faith between the parties.

D.(1) The commissioner of insurance may adopt rules, in accordance with the Administrative Procedure Act, to enforce the provisions of this Section, and any violation of this Section or the rules adopted thereunder shall be subject to regulation by the commissioner of insurance under R.S. 23:1197.

(2) In addition the insurance agent or insurance broker shall have a right to a claim for lost commissions. Such claim shall be resolved in accordance with the dispute resolution terms in the applicable contract or agreement. In the absence of any dispute resolution term, the parties shall attempt to resolve their dispute through mediation. If the claim is not resolved through mediation, the claim may be resolved through binding arbitration if the parties agree. In the absence of an agreement to resolve the claim through binding arbitration, the agent or broker may maintain an action for lost commissions.

(3) Except as provided in this Section, nothing in this Section shall be interpreted as impairing any rights in law or contract currently enjoyed by any party.

Acts 1999, No. 1186, §2; Acts 2001, No. 927, §1, eff. June 26, 2001.



RS 23:1200.4 - Consecutive net losses

§1200.4. Consecutive net losses

A fund with three years of consecutive net losses on the audited financial statements of the fund, or two years of consecutive net losses on the audited financial statements of the fund in excess of five hundred thousand dollars or five percent of the premium of the latest audited financial statement, whichever is greater, shall:

(1) Attend a meeting between the department, the administrator of the fund, any third party administrator contracted or performing services to the fund, and the fund's board of trustees to discuss the financial condition of the fund, and to advise the department the course of action the fund will take to obtain net incomes on subsequent audited financial statements.

(2) File with the department a written and signed plan from the fund's board of trustees describing the actions the fund will take to generate net incomes on subsequent audited financial statements.

(3) Obtain an actuarial rate analysis if an actuarial rate analysis was not performed for the previous fund year.

Acts 2007, No. 384, §1.



RS 23:1200.5 - Insolvencies

§1200.5. Insolvencies

A. In the event a fund is insolvent, then in addition to any other provision of law or regulation, the department shall require that the fund file in writing within sixty days a plan signed by the board of trustees. For purposes of this Subpart, an insolvency shall be defined as the condition existing when the fund's liabilities before member distribution payable or dividend payable are greater than the fund's assets determined in accordance with generally accepted accounting principles as delineated in the fund's financial statement audited by an independent certified public accountant. For the purpose of determining insolvency, assets will not include intangible property, such as patents, trade names or goodwill. The plan submitted by the fund to eliminate the insolvency shall set forth in detail the means by which the fund intends to eliminate the insolvency which may include an assessment of the members of the fund. The fund shall also include the timetable for the implementation of the plan and requirements for reporting to the department. The department shall review the plan submitted by the fund and notify the fund of the plan's approval or disapproval within thirty days of the department's receipt of the plan.

B. Upon determination by the department that a plan submitted by the fund is disapproved or that a fund is not implementing a plan in accordance with the terms of the plan, it shall so notify the fund in writing of such determination.

C. Should a fund fail to file a plan to eliminate an insolvency as called for under this Section, or should the department notify a fund that such plan has been disapproved or that the fund is not implementing the plan according to the plan, the department shall have the following powers and authority in addition to any other powers and authority granted under law:

(1) The department may order the fund to immediately levy an assessment upon its members, sufficient to eliminate the insolvency.

(2) Should the fund fail or refuse to levy said assessment, the department may, in the name of the fund, levy such assessment upon the members of the fund sufficient to eliminate the insolvency.

Acts 2007, No. 384, §1.



RS 23:1200.6 - Examination of group self-insurance fund for workers' compensation program

§1200.6. Examination of group self-insurance fund for workers' compensation program

A. The commissioner of insurance shall make an examination, not less frequently than once every five years, of all group self-insurance funds established pursuant to this Subpart doing business in this state and at any other time when in the opinion of the commissioner it is necessary for such an examination to be made.

B. Upon determining that an examination should be conducted, the commissioner shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting the examination, the examiner or examiners shall observe those guidelines and procedures as the commissioner may deem appropriate.

C. Nothing contained in this Part shall be construed to limit the commissioner's authority to use any final or preliminary examination report, any examiner or fund work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

D. Nothing contained in this Part shall be construed to limit the authority of the commissioner to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the applicable laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

Acts 2010, No. 794, §2.



RS 23:1200.7 - Examination reports

§1200.7. Examination reports

A. All examination reports shall be comprised only of facts appearing upon the books, records, or other documents of the group self-insurance fund or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

B. Not later than sixty days following completion of the examination, the examiner in charge shall file with the Department of Insurance a verified written report of examination under oath. Upon receipt of the verified report, the Department of Insurance shall transmit the report to the fund examined, together with a notice, which shall afford the fund examined a reasonable opportunity, of not more than thirty days, to make a written submission or rebuttal with respect to any matters contained in the examination report.

C. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's work papers and enter an order for one of the following:

(1) Adopt the examination report as filed, or with modification or corrections. If the examination report reveals that the group self-insurance fund is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the fund to take any action the commissioner considers necessary and appropriate to cure such violation.

(2) Reject the examination report with direction to the examiners to reopen the examination for purposes of obtaining additional documentation, data, information, and testimony.

D. Within thirty days of rejection by the commissioner of an examination report in accordance with Paragraph (C)(2) of this Section, unless the commissioner extends such time for reasonable cause, the examiner in charge shall refile with the Department of Insurance a verified written report of examination, as may be modified or corrected, under oath. Upon receipt of the refiled verified report, the Department of Insurance shall transmit the refiled report to the fund examined, together with a notice similar to the notice provided for in Subsection B of this Section, except that the notice shall indicate that the report is a refiled report.

E. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, as provided for in Subsections B and D of this Section, the commissioner shall fully consider and review the refiled report, together with any written submissions or rebuttals and any relevant portions of the work papers of the examiner and enter an order for one of the following:

(1) Adopt the examination report as refiled or with modification or corrections. If the refiled examination report reveals that the group self-insurance fund is operating in violation of any law, rule, regulation, or prior order or directive of the commissioner, the commissioner may order the fund to take any action the commissioner considers necessary and appropriate to cure such violations.

(2) Reject the examination report and order a hearing in accordance with the provisions of this Subpart, for purposes of obtaining additional documentation, data, information, and testimony.

F. All orders entered pursuant to Paragraph (C)(1) or (E)(1) of this Section shall be accompanied by findings and conclusions resulting from consideration by the commissioner and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. Any order shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty days of the issuance of the adopted report, the group self-insurance fund shall file affidavits executed by each of its trustees stating, under oath, that they have received a copy of the adopted report and related orders.

G. Within thirty days of receipt of notification of the order of the commissioner to the group self-insurance fund made pursuant to Subsection F of this Section, the fund may make written demand for a hearing in accordance with the provisions of this Subpart.

H.(1) The hearing provided for under Paragraph (E)(2) or Subsection G both of this Section shall be a confidential proceeding. At the conclusion of the hearing, the commissioner shall enter an order adopting the examination report as filed or refiled, or with modification or corrections, and may order the fund to take any action the commissioner considers necessary and appropriate to cure any violation of any law, regulation, or prior order of the commissioner.

(2) The commissioner shall issue such order within thirty days after the termination of a hearing and shall, subject to Subsection E of this Section, give a copy of the order to each person to whom notice of the hearing was given or required to be given.

I.(1) Upon the adoption of the examination report under either Paragraph (C)(1), or (E)(1), or Subsection H all of this Section, the commissioner shall continue to hold the content of the examination report as private and confidential information for a period not to exceed thirty consecutive days, except to the extent provided in R.S. 23:1200.6(C) and Subsection B of this Section. Thereafter, the commissioner may open the report for public inspection provided no court of competent jurisdiction has stayed its publication.

(2) Notwithstanding any provision to the contrary, nothing shall prevent, or be construed as prohibiting, the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, provided such agency or office receiving the report or matters relating thereto agrees, in writing, to hold it confidential and in a manner consistent with this Subpart.

(3) If the commissioner determines that regulatory action is appropriate as a result of any examination, he may initiate any proceedings or actions as provided by law.

J. All work papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person, in the course of an examination made under this Subpart, or pursuant to the authority of the commissioner under this Subpart, shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in R.S. 22:1200.6(C) and Subsection I of this Section. The parties shall agree, in writing prior to receiving the information, to provide to it the same confidential treatment as required by this Section, unless the prior written consent of the fund to which it pertains has been obtained.

K.(1) No examiner may be appointed by the commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person or entity subject to examination under this Subpart.

(2) Notwithstanding the requirements of this Section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this Subpart.

L.(1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the authorized representatives of the commissioner, or any examiner appointed by the commissioner, for any statements made or conduct performed in good faith while carrying out the provisions of this Subpart.

(2) No cause of action shall arise, nor shall any liability be imposed, against any person for the act of communicating or delivering information or data to the commissioner, or the authorized representative of the commissioner, or examiner, pursuant to an examination made under this Subpart, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

M.(1) In addition to those examinations performed by the commissioner of insurance pursuant to R.S. 23:1200.6, the commissioner of insurance shall conduct financial reviews of all group self-insurance funds authorized to do business in this state. Such reviews shall include the audited financial statements of the group self-insurance fund rendered pursuant to good and acceptable accounting practices, results of prior examinations and office reviews, management changes, consumer complaints, and such other relevant information as from time to time may be required by the commissioner.

(2) Failure by a group self-insurance fund to supply information requested by the Department of Insurance during the course of a financial review shall subject the group self-insurance fund to revocation or suspension of its license or, in lieu thereof, a fine not to exceed ten thousand dollars per occurrence.

(3) All work papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner, or any other person in the course of conducting a financial review shall be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except that any access may be granted to insurance departments of other states, international, federal or state law enforcement agencies or international, federal or state regulatory agencies with statutory oversight over the financial services industry, if the recipient agrees to maintain the confidentiality of those documents which are confidential under the laws of this state.

(4) In conducting financial reviews, the examiner or examiners shall observe those guidelines and procedures as the commissioner may deem appropriate.

(5) Nothing contained in this Part shall be construed to limit the commissioner's authority to use any final or preliminary analysis findings, any Department of Insurance or fund work papers or other documents, or any other information discovered or developed during the course of any analysis in the furtherance of any legal or regulatory action which the commissioner may, in his sole discretion, deem appropriate.

(6) Any group self-insurance fund against whom a fine has been levied shall be given ten days notice of such action. Upon receipt of this notice, this aggrieved party may apply for and shall be entitled to a hearing pursuant to this Subpart.

N. Nothing in this Section shall prohibit the legislative auditor from reviewing records and conducting an audit in accordance with R.S. 24:513.

Acts 2010, No. 794, §2.



RS 23:1200.8 - Review and examination expense; how paid

§1200.8. Review and examination expense; how paid

A. Whenever the commissioner of insurance makes an examination or investigation pursuant to this Subpart, all expenses incurred by the commissioner of insurance in conducting such examination or investigation, including the expenses and fees of examiners, auditors, accountants, actuaries, attorneys, or clerical or other assistants who are employed by the commissioner of insurance to make the examination, shall be paid by the group self-insurance fund.

B. The commissioner of insurance may recover all expenses incurred from the examination or investigation of any person or entity acting as an administrator or third-party administrator in this state for any group self-insurance fund not authorized to transact business in this state.

Acts 2010, No. 794, §2.



RS 23:1200.9 - Authority to employ examiners and other assistants

§1200.9. Authority to employ examiners and other assistants

A. The commissioner of insurance shall employ such examiners, auditors, accountants, actuaries, attorneys, and clerical or other assistants as are necessary to conduct the examination and to compile and prepare a report thereon, and the compensation for such examination shall be fixed according to the time actually devoted to the work of conducting the examination and compiling the report thereon as now required by law. Such compensation shall always be reasonable and commensurate with the value of the services performed.

B. Upon completion of the examination of any group self-insurance fund or at stated periods during such examinations, the commissioner of insurance shall forward to the group self-insurance fund a statement showing the amount of expenses incurred in such examination to the date of such statement. Whereupon, the group self-insurance fund shall pay the amount so shown to the commissioner of insurance. Upon receipt of such payment the commissioner of insurance shall deposit same in an account styled "commissioner of insurance, revolving fund account", and withdrawals from said account shall be made by the commissioner of insurance for the purpose of payment to examiners, auditors, accountants, actuaries, attorneys, and clerical or other assistants of their salaries and necessary expenses incurred in the conduction of such examination.

Acts 2010, No. 794, §2.



RS 23:1200.10 - Group self-insurance fund's right to contest expense

§1200.10. Group self-insurance fund's right to contest expense

If the group self-insurance fund deems the amount of expenses billed to it unreasonable or contrary to the provisions of this Subpart, it may within fifteen days after the receipt of such billing, file a rule in a court of competent jurisdiction upon the commissioner of insurance to test the reasonableness and legality under this Subpart of the amount of expenses billed to it by the commissioner of insurance which rule shall be tried by preference, and upon appeal, shall be given preference in the appellate court, as provided by the laws of this state for other state cases.

Acts 2010, No. 794, §2.



RS 23:1200.11 - Failure to pay expenses; penalty

§1200.11. Failure to pay expenses; penalty

If any group self-insurance fund fails or refuses to pay the expenses of examination as billed by the commissioner of insurance after fifteen days upon receipt of such billing or after final judgment where a rule has been filed as provided in this Part, then the commissioner of insurance may revoke the certificate of authority of such group self-insurance fund to do business in this state until the full amount of the bill is paid.

Acts 2010, No. 794, §2.



RS 23:1200.12 - Scope of examination

§1200.12. Scope of examination

In conducting such an examination, the commissioner of insurance shall examine the affairs, transactions, accounts, records, documents and assets of each authorized group self-insurance fund. For the purpose of ascertaining its condition or compliance with this Subpart, the commissioner of insurance may as often as he deems advisable, examine the accounts, records, documents and transactions of (a) any insurance agent, solicitor or broker, but only insofar as such accounts, records, documents and transactions relate to group self-insurance funds, or of (b) any person having a contract under which he enjoys, in fact, the exclusive or dominant right to manage or control a group self-insurance fund.

Acts 2010, No. 794, §2.



RS 23:1200.13 - Production of books and records

§1200.13. Production of books and records

Every group self-insurance fund being examined, its officers, trustees, employees, administrators and representatives, shall produce and make freely accessible to the commissioner of insurance the accounts, records, documents and files in its possession or control relating to the subject of the examination, and shall otherwise facilitate the examination.

Acts 2010, No. 794, §2.



RS 23:1200.14 - Power to examine under oath; subpoena witnesses

§1200.14. Power to examine under oath; subpoena witnesses

The commissioner of insurance may take depositions, subpoena witnesses or documentary evidence, administer oaths and examine under oath any individual relative to the affairs of any group self-insurance fund being examined. Any person who testifies falsely or makes any false affidavit during the course of such an examination shall be guilty of perjury.

Acts 2010, No. 794, §2.



RS 23:1200.15 - Commissioner of insurance authorized to employ investigators

§1200.15. Commissioner of insurance authorized to employ investigators

The commissioner of insurance shall have authority to employ investigators to investigate complaints received against group self-insurance funds authorized to do business in this state and against any unauthorized group self-insurance funds who are reported to be operating in this state.

Acts 2010, No. 794, §2.



RS 23:1200.16 - Disclosure

§1200.16. Disclosure

A. It shall be unlawful for any person who is an officer, trustee, employee, administrator, agent, or representative of a group self-insurance fund; or any person, partnership, corporation, banking corporation, or any other legal entity which performs any service for a group self-insurance fund, or prepares any report, audit, financial statement or report for, or makes any representation on behalf of, for, or with regard to a group self-insurance fund, in connection with any hearing, investigation, or examination authorized by this Subpart, to act with the specific intent to do any of the following items:

(1) Represent falsely, directly or indirectly, to the Department of Insurance or any employee, trustee or administrator thereof, that an asset of such group self-insurance fund is unencumbered, or to misrepresent any other material fact pertaining to the status of any asset or liability of a group self-insurance fund.

(2) Materially misrepresent to the Department of Insurance, or any employee, trustee or administrator thereof, the value of any asset or the amount of any liability of such group self-insurance fund, or any affiliate, subsidiary, or holding fund associated therewith; provided that with regard to a material misrepresentation of the value of any asset or liability, any deviation from the actual value of such asset or liability which results from utilization of and compliance with generally accepted insurance accounting and reporting procedures shall not be deemed a violation of this Section.

(3) Fail to disclose to the Department of Insurance the existence of any liability of a group self-insurance fund, or affiliate, subsidiary, or holding company associated therewith when such disclosure is properly requested or required in writing by an examiner or administrator of the Department of Insurance.

(4) Materially misrepresent, withhold, deny access to, or otherwise preclude the obtainment of any information properly requested in writing and in accordance with provisions of law affecting dissemination or disclosure of information by specific institutions by an examiner or administrator of the Department of Insurance, which is material and relevant to an examination properly conducted by the Department of Insurance and examiners and administrators of the Department of Insurance.

B. Whoever violates any provision of this Section, upon conviction, shall be fined not more than fifty thousand dollars, or imprisoned with or without hard labor for not more than five years, or both.

Acts 2010, No. 794, §2.



RS 23:1200.17 - Departmental complaint directives; failure to comply; fines; hearing

§1200.17. Departmental complaint directives; failure to comply; fines; hearing

A. Any person subject to the regulatory authority of this department who fails to comply with any directive issued by the commissioner in connection with a consumer complaint shall be fined an amount not to exceed two hundred fifty dollars for each occurrence.

B. Any person against whom a fine has been levied shall be given ten days notice of such action. Upon receipt of this notice, the person aggrieved may apply for and shall be entitled to a hearing conducted in accordance with the provisions of this Subpart.

Acts 2010, No. 794, §2.



RS 23:1201 - Time and place of payment; failure to pay timely; failure to authorize; penalties and attorney fees

PART II. BENEFITS

SUBPART A. GENERAL PROVISIONS

§1201. Time and place of payment; failure to pay timely; failure to authorize; penalties and attorney fees

A.(1) Payments of compensation under this Chapter shall be paid as near as may be possible, at the same time and place as wages were payable to the employee before the accident; however, when the employee is not living at the place where the wages were paid, or is absent therefrom, such payments shall be made by mail, upon the employee giving to the employer a sufficient mailing address. However, a longer interval, not to exceed one month, may be substituted by agreement without approval of the director. An interval of more than one month must be approved by the director.

(2) Notwithstanding the requirement to make payments by mail in Paragraph (1) of this Subsection, electronic transfer of funds, including but not limited to direct deposit or use of a debit card, is an appropriate method of payment of compensation under this Chapter. Where a payor or insurer elects to issue debit cards and makes weekly payments by way of electronic funds transfers, an injured worker represented by an attorney may elect to have his weekly indemnity check deposited directly into his attorney's trust account. Where such an election is made, the payor or insurer shall provide notice by way of email only to the injured worker's attorney containing a list of all claims and amounts included in the direct deposit within forty-eight hours of the direct deposit.

B. The first installment of compensation payable for temporary total disability, permanent total disability, or death shall become due on the fourteenth day after the employer or insurer has knowledge of the injury or death, on which date all such compensation then due shall be paid.

C. Installment benefits payable pursuant to R.S. 23:1221(3) shall become due on the fourteenth day after the employer or insurer has knowledge of the compensable supplemental earnings benefits on which date all such compensation then due shall be paid.

D. Installment benefits payable pursuant to R.S. 23:1221(4) shall become due on the thirtieth day after the employer or insurer receives a medical report giving notice of the permanent partial disability on which date all such compensation then due shall be paid.

E.(1) Medical benefits payable under this Chapter shall be paid within sixty days after the employer or insurer receives written notice thereof, if the provider of medical services is not utilizing the electronic billing rules and regulations provided for in R.S. 23:1203.2.

(2) For those providers of medical services who utilize the electronic billing rules and regulations provided for in R.S. 23:1203.2, medical benefits payable under this Chapter shall be paid within thirty days after the employer or insurer receives a complete electronic medical bill, as defined by rules promulgated by the Louisiana Workforce Commission.

F. Except as otherwise provided in this Chapter, failure to provide payment in accordance with this Section or failure to consent to the employee's request to select a treating physician or change physicians when such consent is required by R.S. 23:1121 shall result in the assessment of a penalty in an amount up to the greater of twelve percent of any unpaid compensation or medical benefits, or fifty dollars per calendar day for each day in which any and all compensation or medical benefits remain unpaid or such consent is withheld, together with reasonable attorney fees for each disputed claim; however, the fifty dollars per calendar day penalty shall not exceed a maximum of two thousand dollars in the aggregate for any claim. The maximum amount of penalties which may be imposed at a hearing on the merits regardless of the number of penalties which might be imposed under this Section is eight thousand dollars. An award of penalties and attorney fees at any hearing on the merits shall be res judicata as to any and all claims for which penalties may be imposed under this Section which precedes the date of the hearing. Penalties shall be assessed in the following manner:

(1) Such penalty and attorney fees shall be assessed against either the employer or the insurer, depending upon fault. No workers' compensation insurance policy shall provide that these sums shall be paid by the insurer if the workers' compensation judge determines that the penalty and attorney fees are to be paid by the employer rather than the insurer.

(2) This Subsection shall not apply if the claim is reasonably controverted or if such nonpayment results from conditions over which the employer or insurer had no control.

(3) Except as provided in Paragraph (4) of this Subsection, any additional compensation paid by the employer or insurer pursuant to this Section shall be paid directly to the employee.

(4) In the event that the health care provider prevails on a claim for payment of his fee, penalties as provided in this Section and reasonable attorney fees based upon actual hours worked may be awarded and paid directly to the health care provider. This Subsection shall not be construed to provide for recovery of more than one penalty or attorney fee.

(5) No amount paid as a penalty or attorney fee under this Subsection shall be included in any formula utilized to establish premium rates for workers' compensation insurance.

G. If any award payable under the terms of a final, nonappealable judgment is not paid within thirty days after it becomes due, there shall be added to such award an amount equal to twenty-four percent thereof or one hundred dollars per day together with reasonable attorney fees, for each calendar day after thirty days it remains unpaid, whichever is greater, which shall be paid at the same time as, and in addition to, such award, unless such nonpayment results from conditions over which the employer had no control. No amount paid as a penalty under this Subsection shall be included in any formula utilized to establish premium rates for workers' compensation insurance. The total one hundred dollar per calendar day penalty provided for in this Subsection shall not exceed three thousand dollars in the aggregate.

H. Within fourteen days after the final payment of compensation has been made, the employer or insurer shall send a notice to the office, in the manner prescribed by the rules of the director, stating:

(1) The name of the injured employee or any other person to whom compensation has been paid, or both.

(2) The date of injury or death.

(3) The dates on which compensation has been paid.

(4) The total amount of compensation paid.

(5) The fact that final payment has been made.

I. Any employer or insurer who at any time discontinues payment of claims due and arising under this Chapter, when such discontinuance is found to be arbitrary, capricious, or without probable cause, shall be subject to the payment of a penalty not to exceed eight thousand dollars and a reasonable attorney fee for the prosecution and collection of such claims. The provisions as set forth in R.S. 23:1141 limiting the amount of attorney fees shall not apply to cases where the employer or insurer is found liable for attorney fees under this Section. The provisions as set forth in R.S. 22:1892(C) shall be applicable to claims arising under this Chapter.

J. Notwithstanding the fact that more than one violation in this Section which provides for an award of attorney fees may be applicable, only one reasonable attorney fee may be awarded against the employer or insurer in connection with any hearing on the merits of any disputed claim filed pursuant to this Section, and an award of such single attorney fee shall be res judicata as to any and all conduct for which penalties may be imposed under this Section which precedes the date of the hearing.

Amended by Acts 1954, No. 723, §1; Acts 1983, 1st Ex. Sess., No. 1, §§1, 6, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 24, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1992, No. 1003, §1, eff. Jan. 1, 1993; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2003, No. 1204, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2010, No. 3, §1, eff. May 11, 2010; Acts 2012, No. 652, §1, eff. July 1, 2013; Acts 2012, No. 860, §1; Acts 2013, No. 337, §1.



RS 23:1201.1 - Controversion of compensation and medical benefits

§1201.1. Controversion of compensation and medical benefits

A. Upon the first payment of compensation or upon any modification, suspension, termination, or controversion of compensation or medical benefits for any reason, including but not limited to issues of medical causation, compensability of the claim, or issues arising out of R.S. 23:1121, 1124, 1208, and 1226, the employer or payor who has been notified of the claim, shall do all of the following:

(1) Prepare a "Notice of Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits".

(2) Send the notice of the initial indemnity payment to the injured employee on the same day as the first payment of compensation is made by the payor after the payor has received notice of the claim from the employer.

(3) Send a copy of the notice of the initial payment of indemnity to the office within ten days from the date the original notice was sent to the injured employee or by facsimile to the injured employee's representative.

(4) Send the "Notice of Payment, Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" to the injured employee by certified mail, to the address at which the employee is receiving payments of compensation, on or before the effective date of a modification, suspension, termination, or controversion.

(5) Send a copy of the "Notice of Payment, Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" to the office on the same business day as sent to the employee or to his representative.

B. The form of the "Notice of Payment, Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" shall be promulgated by the office.

C. The director shall make the notice available upon request by the employee and the employee's representative.

D. If the injured employee is represented by an attorney, the notice shall also be provided to the employee's representative by facsimile. Proof that the notice was sent to the employee's representative by facsimile shall be prima facie evidence of compliance with Subsection A of this Section.

E. The provisions of this Section shall not apply to questions of medical necessity as provided by R.S. 23:1203.1.

F.(1) Any injured employee or his representative who disagrees with any information provided on the notice form sent by the employer or payor, shall notify the employer or payor of the basis for disagreement by returning the form to the employer or payor as provided on the form, or by letter of amicable demand, and provide any amounts of compensation he believes appropriate.

(2) No disputed claim shall be filed regarding any such disagreement unless the notice required by this Section has been sent to the employer or payor who initially sent the notice.

G.(1) If the employer or the payor provides the benefit that the employee claims is due, including any arrearage, on the returned form or letter of amicable demand within seven business days of receipt of the employee's demand, the employer or payor shall not be subject to any claim for any penalties or attorney fees arising from the disputed payment, modification, suspension, termination, or controversion.

(2) If the employer or payor does not provide the benefit that the employee claims is due, the employee may file a disputed claim for benefit provided it is filed within the prescriptive period established under R.S. 23:1209. If the prescription date of the claim occurs within the seven-day waiting period, the employee will be allowed to file a disputed claim without waiting the seven business days as provided in Paragraph (1) of this Subsection. However, the employer or payor shall still be allowed seven business days to provide the benefit that the employee claims is due, and if the employer does provide the benefit, the disputed claim will be moot regarding the issues arising out of the payment, suspension, modification, termination, or controversion of benefits. All other issues alleged in the disputed claim will be unaffected by the payment.

H. The employer or the payor who wishes to have a preliminary determination hearing shall request the hearing in his answer to the disputed claim arising from the notice of initial payment or any subsequent modification, suspension, termination, or notice of controversion. In cases where a disputed claim is already pending when an issue arises from a subsequent notice of payment, modification, suspension, termination, or controversion of benefits, such request shall be made in an amended pleading filed within fifteen days of the expiration of the seven-day period set forth in Paragraph (G)(1) of this Section.

I.(1) An employer or payor who has not complied with the requirements set forth in Subsection A through E of this Section or has not initially accepted the claim as compensable, subject to further investigation and subsequent controversion shall not be entitled to a preliminary determination. An employer or payor who is not entitled to a preliminary determination or who is so entitled but fails to request a preliminary determination may be subject to penalties and attorney fees pursuant to R.S. 23:1201 at a trial on the merits or hearing held pursuant to Paragraph (K)(8) of this Section.

(2) If disputed by the parties, upon a rule to show cause held prior to the preliminary determination or any hearing held pursuant to this Section, the workers' compensation judge shall determine whether the employer is in compliance.

J.(1) Upon the filing of the request for a preliminary determination hearing, the workers' compensation judge shall initiate a telephone status conference with the parties to schedule the discovery deadlines and to facilitate the exchange of documents. The scope of the discovery will be limited to the issues raised in the disputed payment, suspension, modification, termination, or controversion of benefits. The preliminary determination hearing shall be a contradictory hearing at which all parties shall have the opportunity to introduce evidence.

(2) The testimony of physicians may be introduced by certified records or deposition. The parties may agree to allow uncertified medical records and physician reports to be introduced into evidence. Witnesses may testify at the hearing or, if agreed on by the parties, may offer testimony by introduction of a deposition.

(3) The preliminary determination hearing shall be held no later than ninety days from the scheduling conference. However, upon a showing of good cause, one extension of an additional thirty days is permitted upon approval by the workers' compensation judge. The workers' compensation judge shall issue a preliminary determination no later than thirty days after the hearing.

(4) Any employer or payor requesting a preliminary determination hearing shall produce all documentation relied on by the employer or payor in calculating, modifying, suspending, terminating, or controverting the employee's benefits. These documents shall be disclosed to the employee or the employee's representative within ten days of the request for the preliminary determination hearing.

K.(1) The employer or payor shall, within ten calendar days of the mailing of the determination from the workers' compensation judge, do either of the following:

(a) Accept and comply with preliminary determination of the workers' compensation judge regarding the payment, suspension, modification, termination, or controversion of benefits and mail a revised "Notice of Modification, Suspension, Termination, or Controversion of Compensation and/or Medical Benefits" to the injured employee or employee's representative, along with any payment amount determined, and any arrearage due.

(b) Notify the injured employee or his representative in writing that the employer or payor does not accept the determination.

(2) Any employer or payor who accepts and complies with the workers' compensation judge's determination within ten calendar days, shall not be subject to any penalty or attorney fees arising out of the original notice which was the subject of the preliminary hearing.

(3) Any employer or payor who accepts and complies with the workers' compensation judge's determination, but who disagrees with such preliminary determination, shall notify the court within ten days of receipt of the preliminary determination of his desire to proceed to a trial on the merits of the matters that were the subject of the preliminary hearing.

(4) Any employer or payor who does not accept the workers' compensation judge's determination or fails to comply with the determination within ten calendar days, may, at the trial on the merits, be subject to penalties and attorney fees pursuant to R.S. 23:1201, arising out of the issues raised in the original notice of payment, modification, suspension, termination, or controversion of benefits, which was the subject of the preliminary hearing.

(5) Any injured employee who disagrees with the preliminary determination shall notify the court within ten days of the receipt of such preliminary determination of his desire to proceed to a trial on the merits of the matters that were the subject of the preliminary hearing. If the employer or payor has accepted and complied with the preliminary hearing determination, the employer or payor shall also be entitled to litigate all issues including those issues presented at the preliminary determination hearing.

(6) Any employer or payor who accepts and complies with the determination of the workers' compensation judge, and who does not request to proceed to trial on the merits of the matters that were the subject of the preliminary hearing, shall retain the right to further controvert future matters. The workers' compensation judge's determination shall not be considered an order concerning benefits due requiring modification, nor shall the determination be considered res judicata of any matters which were the subject of the preliminary hearing. The acceptance of the preliminary determination by the employer or payor shall not be considered an admission.

(7) In matters where the employee has filed a disputed claim and the employer or payor is not entitled to a preliminary determination, the matter shall proceed to trial on the merits.

(8)(a) Upon motion of either party, whether or not the employer or payor is entitled to a preliminary determination, the workers' compensation judge's ruling in a hearing shall be conducted as an expedited summary proceeding and shall be considered an order of the court and not requiring a further trial on the merits, if it concerns any of the following matters:

(i) The employee has sought choice of physician pursuant to R.S. 23:1121(B)(1).

(ii) The employee has filed a claim pursuant to R.S. 23:1226(B)(3)(a).

(iii) The employer or payor seeks to compel the employee to sign the choice of physician form pursuant to R.S. 23:1121(B)(5).

(iv) The employer or payor seeks to compel the employee's submission to a medical examination pursuant to R.S. 23:1124.

(v) The employer seeks to require the employee to return form LWC-1025 or LWC-1020.

(vi) The employee seeks to have a suspension of benefits for failure to comply with R.S. 23:1121(B)(1) lifted.

(vii) The employee seeks to have a suspension of benefits for failure to submit to a medical examination lifted.

(viii) The employee seeks to have a suspension of benefits for failure to comply with R.S. 23:1208(H) lifted.

(ix) The employee seeks to have a reduction in benefits for failure to cooperate with vocational rehabilitation lifted.

(b)(i) The workers' compensation judge shall set the expedited summary proceeding hearing date pursuant to Items (a)(iii), (iv), and (v) of this Paragraph within three days of receiving the employer's motion for the expedited hearing. The hearing shall be held not less than ten nor more than thirty days after the motion has been filed.

(ii) The workers' compensation judge shall provide the notice of the hearing date to the employee or his attorney at the same time and in the same manner that the notice of the hearing date is provided to the employer or payor.

(iii) For the purposes of this Section, the party seeking an expedited hearing shall not be required to submit the dispute to mediation or go through a pretrial conference before obtaining a hearing. The hearing shall be conducted as a rule to show cause.

(c) The workers' compensation judge shall order the employee to sign the choice of physician form, enforce the employee's submission to the medical examination, or provide the LWC-1020 or LWC-1025 form as applicable unless the employee can show good cause for his refusal.

(d) If the employee seeking relief pursuant to this Paragraph can show good cause for his refusal, the workers' compensation judge shall order the suspension or reduction in benefits lifted and the payment of any arrearage due. If the employee fails to show good cause for refusal, the workers' compensation judge shall order the suspension or reduction in benefits to continue until the employee complies.

(e) An employer or payor who is entitled to a preliminary determination and who complies with an order of the court issued pursuant to a hearing held in accordance with this Paragraph within ten calendar days shall not be subject to any penalty or attorney fees arising out of the original notice which was the subject of the hearing.

L. Notwithstanding any provision in this Section to the contrary, the failure to comply with any provision of this Section shall not itself be considered a failure to reasonably controvert benefits; however, failure of the employer or payor to comply shall result in loss of penalty and attorney fee protections provided in this Section.

Acts 2013, No. 337, §1.



RS 23:1201.2 - Repealed by Acts 2003, No. 1204, §2.

§1201.2. Repealed by Acts 2003, No. 1204, §2.



RS 23:1201.3 - Failure to pay compensation; judgment and execution; interest; revocation or suspension of insurer's license

§1201.3. Failure to pay compensation; judgment and execution; interest; revocation or suspension of insurer's license

A. If payment of compensation or an installment payment of compensation due under the terms of an award, except in case of appeals from an award, is not made within ten days after the same is due by the employer or insurance carrier liable therefor, the workers' compensation judge may order a certified copy of the award to be filed in the office of the clerk of court of any parish, which award whether accumulative or lump sum, when recorded in the mortgage records, shall be a judicial mortgage as provided in Civil Code Article 3299. Any compensation awarded and all payments thereof directed to be made by order of the workers' compensation judge shall bear judicial interest from the date compensation was due until the date of satisfaction. The interest rate shall be fixed at the rate in effect on the date the claim for benefits was filed with the office of workers' compensation administration.

B. Upon the filing of the certified copy of the workers' compensation judge's award a writ of execution shall issue and process shall be executed and the cost thereof taxed, as in the case of writs of execution, on judgments of courts of record, as provided by the Louisiana Code of Civil Procedure.

C. If any insurance carrier intentionally, knowingly, or willfully violates any of the provisions of the Worker's Compensation Act, the insurance commissioner, on the request of a workers' compensation judge or the director, shall suspend or revoke the license or authority of such insurance carrier to do compensation business in this state.

D. The provisions of this Section relating to the execution and process for the enforcement of awards shall be and are cumulative to other provisions now existing or which may hereafter be adopted relating to liens or enforcement of awards or claims for compensation.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 52, §1; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1201.4 - Forfeiture of benefits while incarcerated; exclusions; medical expenses

§1201.4. Forfeiture of benefits while incarcerated; exclusions; medical expenses

A. Except as provided in Subsection B of this Section, the employee's right to compensation benefits, including medical expenses, is forfeited during any period of incarceration, unless a workers' compensation judge finds that an employee has dependents who rely on a compensation award for their support, in which case said compensation shall be made payable and transmitted to the legal guardian of the minor dependent or other person designated by the workers' compensation judge and such payments shall be considered as having been made to the employee. After release from incarceration, the employee's right to claim compensation benefits shall resume. An employee who is incarcerated but is later found to be not guilty of felony criminal charges or against whom all felony charges have been dismissed by the prosecutor shall have the prescriptive period for filing a claim for benefits under this Chapter extended by the number of days he was incarcerated.

B. When an employee has been assigned to a work release or transitional work program and has been injured as a result of such assignment, the provisions of this Section shall not be construed to limit the obligation of the employer to pay medical expenses to a health care provider when such medical expenses would be otherwise compensable under the Workers' Compensation Act.

Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 320, §1; Acts 2012, No. 610, §1.



RS 23:1202 - Maximum and minimum amounts payable

§1202. Maximum and minimum amounts payable

A.(1) The maximum compensation to be paid under this Chapter for injuries occurring on or after September 1, 1975, and on or before August 31, 1976, shall be eighty-five dollars per week and a minimum compensation shall be twenty-five dollars per week; and for injuries occurring on or after September 1, 1976, and on or before August 31, 1977, the maximum weekly compensation to be paid under this Chapter shall be ninety-five dollars per week and the minimum compensation shall be thirty dollars per week. For injuries occurring on or after September 1, 1977, and before July 1, 1983, the maximum weekly compensation to be paid under this Chapter shall be sixty-six and two-thirds percent of the average weekly wage paid in all employment subject to the Louisiana Employment Security Law, and the minimum compensation shall be not less than twenty percent of such wage, said maximum and minimum to be computed to the nearest multiple of one dollar.

(2) For injuries occurring on or after July 1, 1983, the maximum weekly compensation to be paid under this Chapter shall be seventy-five percent of the average weekly wage paid in all employment subject to the Louisiana Employment Security Law, and the minimum compensation for total disability shall be not less than twenty percent of such wage, said maximum and minimum to be computed to the nearest multiple of one dollar. There shall be no minimum compensation for benefits payable pursuant to R.S. 23:1221(3) or (4). In any case where the employee was receiving wages at a rate less than the applicable minimum compensation, the compensation shall be the employee's "wages". In no event shall monthly Supplemental Earnings Benefits exceed four and three tenths times temporary total disability benefits.

B. For the purposes of this Chapter, the average weekly wage in all employment subject to the Louisiana Employment Security Law shall be determined by the administrator of the Louisiana Employment Security Law on or before August first of each year as of the quarter ending on the immediately preceding March thirty-first of each year. The average weekly wage so determined shall be applicable for the full period during which compensation is payable when the date of occurrence of injury falls within the twelve-month period commencing September first following the determination.

Amended by Acts 1956, No. 411, §1; Acts 1968, Ex.Sess., No. 25, §2; Acts 1973, No. 71, §1, Acts 1974, No. 12, §1; Acts 1975, No. 583, §5, eff. Sept. 1, 1975; Acts 1978, No. 622, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1203 - Duty to furnish medical and vocational rehabilitation expenses; prosthetic devices; other expenses

§1203. Duty to furnish medical and vocational rehabilitation expenses; prosthetic devices; other expenses

A. In every case coming under this Chapter, the employer shall furnish all necessary drugs, supplies, hospital care and services, medical and surgical treatment, and any nonmedical treatment recognized by the laws of this state as legal, and shall utilize such state, federal, public, or private facilities as will provide the injured employee with such necessary services. Medical care, services, and treatment may be provided by out-of-state providers or at out-of-state facilities when such care, services, and treatment are not reasonably available within the state or when it can be provided for comparable costs.

B. The obligation of the employer to furnish such care, services, treatment, drugs, and supplies, whether in state or out of state, is limited to the reimbursement determined to be the mean of the usual and customary charges for such care, services, treatment, drugs, and supplies, as determined under the reimbursement schedule annually published pursuant to R.S. 23:1034.2 or the actual charge made for the service, whichever is less. Any out-of-state provider is also to be subject to the procedures established under the office of workers' compensation administration utilization review rules.

C. The employer shall furnish to the employee the necessary cost of repair to or the replacement of any prosthetic device damaged or destroyed by accident in the course and scope and arising out of such employment, including but not limited to damage or destruction of eyeglasses, artificial limbs, hearing aids, dentures, or any such prosthetic devices whatsoever.

D. In addition, the employer shall be liable for the actual expenses reasonably and necessarily incurred by the employee for mileage reasonably and necessarily traveled by the employee in order to obtain the medical services, medicines, and prosthetic devices, which the employer is required to furnish under this Section, and for the vocational rehabilitation-related mileage traveled by the employee at the direction of the employer. When the employee uses his own vehicle, he shall be reimbursed at the same rate per mile as established by the state of Louisiana for reimbursement of state employees for use of their personal vehicle on state business. The office shall inform the employee of his right to reimbursement for mileage.

E. Upon the first request for authorization pursuant to R.S. 23:1142(B)(1), for a claimant's medical care, service, or treatment, the payor, as defined in R.S. 23:1142(A)(1), shall communicate to the claimant information, in plain language, regarding the procedure for requesting an independent medical examination in the event a dispute arises as to the condition of the employee or the employee's capacity to work, and the procedure for appealing the denial of medical treatment to the medical director as provided in R.S. 23:1203.1. A payor shall not deny medical care, service, or treatment to a claimant unless the payor can document a reasonable and diligent effort in communicating such information. A payor who denies medical care, service, or treatment without making such an effort may be fined an amount not to exceed five hundred dollars or the cost of the medical care, service, or treatment, whichever is more.

Amended by Acts 1952, No. 322, §1; Acts 1956, No. 282, §1; Acts 1968, No. 103, §1; Acts 1975, No. 583, §6, eff. Sept. 1, 1975; Acts 1976, No. 400, §1; Acts 1977, No. 530, §1. Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1987, No. 290, §1; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Acts 1989, No. 260, §1, eff. June 26, 1989; Acts 1997, No. 452, §1, eff. June 22, 1997; Acts 2001, No. 898, §1; Acts 2012, No. 235, §1.



RS 23:1203.1 - Definitions; medical treatment schedule; medical advisory council

§1203.1. Definitions; medical treatment schedule; medical advisory council

A. For use in this Section, the following terms shall have the following meanings, unless clearly indicated otherwise by the context:

(1) "Associate medical director" means a physician who is licensed to practice medicine in the state of Louisiana and has been chosen by the director of the office of workers' compensation administration pursuant to R.S. 23:1203.1.1.

(2) "Council" means the medical advisory council appointed by the director of the office of workers' compensation administration.

(3) "Director" means the director of the office of workers' compensation administration.

(4) "Medical director" means a physician who is licensed to practice medicine in the state of Louisiana and has been chosen by the director of the office of workers' compensation administration pursuant to R.S. 23:1203.1.1.

(5) "Office" means the office of workers' compensation administration of the Louisiana Workforce Commission.

(6) "Schedule" means the medical treatment schedule to be developed by the council and promulgated by the office and the director.

B. The director shall, through the office of workers' compensation administration, promulgate rules in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to establish a medical treatment schedule.

(1) Such rules shall be promulgated no later than January 1, 2011.

(2) The medical treatment schedule shall meet the criteria established in this Section and shall be organized in an interdisciplinary manner by particular regions of the body and organ systems.

C. The schedule shall be developed by the conscientious, explicit, and judicious use of current best evidence in making decisions about the care of individual patients, integrating clinical expertise, which is the proficiency and judgment that clinicians acquire through clinical experience and clinical practice, with the best available external clinical evidence from systematic research.

D. The medical treatment schedule shall be based on guidelines which shall meet all of the following criteria:

(1) Rely on specified, comprehensive, and ongoing systematic medical literature review.

(2) Contain published criteria for rating studies and for determining the overall strength of the medical evidence, including the size of the sample, whether the authors and researchers had any financial interest in the product or service being studied, the design of the study and identification of any bias, and the statistical significance of the study.

(3) Are current and the most recent version produced, which shall mean that documented evidence can be produced or verified that the guideline was developed, reviewed, or revised within the previous five years.

(4) Are interdisciplinary and address the frequency, duration, intensity, and appropriateness of treatment procedures and modalities for all disciplines commonly performing treatment of employment-related injuries and diseases.

(5) Are, by statute or rule, adopted by any other state regarding medical treatment for workers' compensation injuries, diseases, or conditions.

E. The medical advisory council shall develop guidelines in accordance with Subsections C and D of this Section and may amend the schedule in accordance with Subsection C and Paragraph (D)(2) of this Section before submission to the director of the office of workers' compensation administration for initial and subsequent formal adoption and promulgation in accordance with the Administrative Procedure Act, R.S. 49:950, et seq.

F. The director of the office of workers' compensation administration shall appoint a medical advisory council, which shall be selected in accordance with the following:

(1) The professional association in Louisiana that represents each discipline enumerated in this Subsection shall provide the director of the office of workers' compensation, on or before August 15, 2009, the names of three nominees, from which at least one representative shall be chosen to represent his respective discipline on the council.

(2) The director shall select at least one representative from each of the following disciplines or associations:

(a) Orthopedic surgeons.

(b) Neurosurgeons.

(c) Neurologists.

(d) Interventional pain management physicians.

(e) Family practice physicians.

(f) Physical and occupational therapists.

(g) Chiropractic Association of Louisiana.

(h) Psychologists and psychiatrists.

(3) The director may consider and appoint additional representatives in order to fulfill his duties as defined in this Section.

(4) The initial members of the medical advisory council shall serve until August 14, 2011, and all subsequent members shall serve two-year terms beginning on August fifteenth of each odd-numbered year.

(5) The director shall have the authority to contract with a medical director and with consultants to assist the director and the medical advisory council in the establishment and promulgation of the schedule.

G. The medical advisory council shall:

(1) Review current guidelines and accepted medical treatments which meet the criteria set forth in Subsections C, D, and E of this Section.

(2) Provide recommendations to the director for the designation of guidelines to be established and promulgated as the medical treatment schedule by the office.

(3) Provide any additional advice and counsel to the director as may be reasonable and necessary, or as may be requested, relative to the effective and efficient delivery of quality medical services to injured workers.

H. The director, with the assistance of the medical advisory council, is authorized to review and update the medical treatment schedule no less often than once every two years. Such updates shall be made by rules promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. In no event shall the schedule contain multiple guidelines covering the same aspects of the same medical condition which are simultaneously in force.

I. After the promulgation of the medical treatment schedule, throughout this Chapter, and notwithstanding any provision of law to the contrary, medical care, services, and treatment due, pursuant to R.S. 23:1203 et seq., by the employer to the employee shall mean care, services, and treatment in accordance with the medical treatment schedule. Medical care, services, and treatment that varies from the promulgated medical treatment schedule shall also be due by the employer when it is demonstrated to the medical director of the office by a preponderance of the scientific medical evidence, that a variance from the medical treatment schedule is reasonably required to cure or relieve the injured worker from the effects of the injury or occupational disease given the circumstances.

J.(1) After a medical provider has submitted to the payor the request for authorization and the information required by the Louisiana Administrative Code, Title 40, Chapter 27, the payor shall notify the medical provider of their action on the request within five business days of receipt of the request. If any dispute arises after January 1, 2011, as to whether the recommended care, services, or treatment is in accordance with the medical treatment schedule, or whether a variance from the medical treatment schedule is reasonably required as contemplated in Subsection I of this Section, any aggrieved party shall file, within fifteen calendar days, an appeal with the office of workers' compensation administration medical director or associate medical director on a form promulgated by the director. The medical director or associate medical director shall render a decision as soon as is practicable, but in no event, not more than thirty calendar days from the date of filing.

(2) If either party, the medical director, or associate medical director believes that a potential conflict of interest exists, he shall communicate in writing such information to the director, who shall make a determination as to whether a conflict exists within two business days. The director shall notify in writing the patient, the physician, and, if applicable, the attorney of his decision within two business days.

K. After the issuance of the decision by the medical director or associate medical director of the office, any party who disagrees with the decision, may then appeal by filing a "Disputed Claim for Compensation", which is LWC Form 1008. The decision may be overturned when it is shown, by clear and convincing evidence, the decision of the medical director or associate medical director was not in accordance with the provisions of this Section.

L. It is the intent of the legislature that, with the establishment and enforcement of the medical treatment schedule, medical and surgical treatment, hospital care, and other health care provider services shall be delivered in an efficient and timely manner to injured employees.

M.(1) With regard to all treatment not covered by the medical treatment schedule promulgated in accordance with this Section, all medical care, services, and treatment shall be in accordance with Subsection D of this Section.

(2) Notwithstanding any other provision of this Chapter, all treatment not specified in the medical treatment schedule and not found in Subsection D of this Section shall be due by the employer when it is demonstrated to the medical director, in accordance with the principles of Subsection C of this Section, that a preponderance of the scientific medical evidence supports approval of the treatment that is not covered.

N. The medical treatment schedule is not relevant nor shall it be considered as evidence of a medical provider's legal standard of professional care as contemplated by the Louisiana medical malpractice provisions, R.S. 40:1299.41 et seq.

O.(1) No member of the Medical Advisory Council acting within the scope of his official functions and duties shall be held individually liable for a policy recommendation or policy action by the council, unless damage or injury is caused by the member's willful or wanton misconduct.

(2) A person immune from liability under the provisions of Paragraph (1) of this Subsection shall not be subject to civil or administrative subpoena for his recommendations or exercise of judgment as a member of the council, including a subpoena seeking his oral or written testimony at trial, discovery, or other proceeding, and a subpoena duces tecum seeking documents, inspections, things or information in electronic or any other form.

Acts 2009, No. 254, §1; Acts 2010, No. 619, §1, eff. June 25, 2010; Acts 2012, No. 573, §1; Acts 2012, No. 811, §6, eff. July 1, 2012; Acts 2013, No. 317, §1; Acts 2014, No. 791, §9.



RS 23:1203.1.1 - Medical director and associate medical director

§1203.1.1. Medical director and associate medical director

A. The director shall hire a medical director and an associate medical director to render decisions on disputed cases filed pursuant to R.S. 23:1203.1(J).

B. The medical director and associate medical director shall be full-time public employees of the office of workers' compensation administration and shall not engage in the practice of medicine outside the office.

Acts 2013, No. 317, §1.



RS 23:1203.2 - Electronic medical billing and payment

§1203.2. Electronic medical billing and payment

A.(1) The director shall adopt rules and regulations regarding the electronic submission, processing, and payment of workers' compensation-related medical bills, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(2) Such rules shall take effect no later than January 1, 2012.

B. The following groups shall make provisions for such an electronic claims system:

(1) Insurance carriers shall accept medical bills electronically submitted by health care providers, in accordance with the rules promulgated.

(2) Health care providers shall accept payment of medical claims submitted electronically by insurance carriers, in accordance with the rules promulgated.

C. On or after January 1, 2012, the director may adopt additional rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., regarding the electronic exchange of medical claims information.

NOTE: Subsection D as enacted by Acts 2012, No. 652, §1, eff. July 1, 2013.

D. Nothing shall prohibit the director from promulgating and adopting rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., regarding the development and implementation of a centralized data warehouse for the collection of medical billing and payment data.

Acts 2010, No. 4, §1; Acts 2012, No. 652, §1, eff. July 1, 2013.



RS 23:1204 - Furnishing of medical services or advancing voluntary payments not admission of liability

§1204. Furnishing of medical services or advancing voluntary payments not admission of liability

Neither the furnishing of medical services nor payments by the employer or his insurance carrier shall constitute an admission of liability for compensation under this Chapter.



RS 23:1205 - Claim for payments; privilege of employee; non-assignability; exemption from seizure; payment of denied medical expenses

§1205. Claim for payments; privilege of employee; non-assignability; exemption from seizure; payment of denied medical expenses

A. Claims or payments due under this Chapter shall have the same preference and priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages of the laborer; and shall not be assignable, and shall be exempt from all claims of creditors and from levy or execution or attachment or garnishment, except under a judgment for alimony in favor of a wife, or an ascendant or descendant.

B. Any company which contracts for health care benefits for an employee shall have a right of reimbursement against the entity responsible for the payment of workers' compensation benefits for such employee if the company paid health care benefits for which such entity is liable. The amount of reimbursement shall not exceed the amount of the entity's liability for the workers' compensation benefit. In the event the company seeks recovery for such in conjunction with a claim against any other party brought by the employee, the company may be charged with a proportionate share of the reasonable and necessary costs, including attorney fees, incurred by the employee in the advancement of his claim or suit.

C.(1) In the event that the workers' compensation payor has denied that the employee's injury is compensable under this Chapter, then any health insurer which contracts to provide health care benefits for an employee shall be responsible for the payment of all medical benefits pursuant to the terms of the health insurer's policy. Any health insurer which contracts to provide health care benefits for an employee who violates the provisions of this Subsection shall be liable to the employee or health care provider for reasonable attorney fees and costs related to the dispute and to the employee for any health benefits payable.

(2) The payment of medical expenses shall be recoverable pursuant to and in accordance with Subsection B of this Section. However, if it is determined that the worker's compensation payor was responsible for payment of medical benefits that have been paid by the health insurer, the obligation of the worker's compensation payor for such benefits shall be to reimburse the health insurer one hundred percent of the benefits it paid. If it is determined that the worker's compensation payor was responsible for payment of benefits and its denial of responsibility is determined to be arbitrary and capricious, then the health insurer shall also be entitled to recover legal interest on any benefits it paid, calculated from the date such benefits were due.

(3) Any claim filed against the worker's compensation carrier by the health insurer or health providers in accordance with this provision shall not be subject to timely filing requirements, nor does prescription run until such time as the workers' compensation claim reaches a resolution by final judgment or settlement.

(4) Any claim filed by a health care provider against a health insurer pursuant to this Section shall be filed no later than one hundred eighty days after the denial by the worker's compensation payor.

Acts 1995, No. 449, §1; Acts 2004, No. 554, §1.



RS 23:1206 - Voluntary payments; deductions from benefits

§1206. Voluntary payments; deductions from benefits

Any voluntary payment or unearned wages paid by the employer or insurer either in money or otherwise, to the employee or dependent, and accepted by the employee, which were not due and payable when made, may be deducted from the payments to be made as compensation.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1207 - Rival claimants; payment; discharge of employer

§1207. Rival claimants; payment; discharge of employer

Payment of compensation under this Chapter by an employer to a dependent subsequent in right to another or other dependent shall protect and discharge the employer unless and until the dependent or dependents prior in right have given the employer notice of his or their claim. In case the employer is in doubt as to the respective rights of rival claimants the employer may apply to the court to decide between them.



RS 23:1208 - Misrepresentations concerning benefit payments; penalty

§1208. Misrepresentations concerning benefit payments; penalty

A. It shall be unlawful for any person, for the purpose of obtaining or defeating any benefit or payment under the provisions of this Chapter, either for himself or for any other person, to willfully make a false statement or representation.

B. It shall be unlawful for any person, whether present or absent, directly or indirectly, to aid and abet an employer or claimant, or directly or indirectly, counsel an employer or claimant to willfully make a false statement or representation.

C.(1) Whoever violates any provision of this Section, when the benefits claimed or payments obtained have a value of ten thousand dollars or more, shall be imprisoned, with or without hard labor, for not more than ten years, or fined not more than ten thousand dollars, or both.

(2) Whoever violates any provision of this Section, when the benefits claimed or payments obtained have a value of two thousand five hundred dollars or more, but less than a value of ten thousand dollars shall be imprisoned, with or without hard labor, for not more than five years, or fined not more than five thousand dollars, or both.

(3) Whoever violates any provision of this Section, when the benefits claimed or payments obtained have a value of less than two thousand five hundred dollars, shall be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

(4) Notwithstanding any provision of law to the contrary which defines "benefits claimed or payments obtained", for purposes of Subsection C of this Section, the definition of "benefits claimed or payments obtained" shall include the cost or value of indemnity benefits, and the cost or value of health care, medical case management, vocational rehabilitation, transportation expense, and the reasonable costs of investigation and litigation.

D. In addition to the criminal penalties provided for in Subsection C of this Section, any person violating the provisions of this Section may be assessed civil penalties by the workers' compensation judge of not less than five hundred dollars nor more than five thousand dollars payable to the Kids Chance Scholarship Fund, Louisiana Bar Foundation, and may be ordered to make restitution. Restitution may only be ordered for benefits claimed or payments obtained through fraud and only up to the time the employer became aware of the fraudulent conduct.

E. Any employee violating this Section shall, upon determination by workers' compensation judge, forfeit any right to compensation benefits under this Chapter.

F. Whenever the employer reports an injury to the office pursuant to R.S. 23:1306, the employer and employee shall certify their compliance with this Chapter to the employer's payor on a form prescribed by the director, which form shall include all of the following information:

(1) A summary of the fines and penalties for workers' compensation fraud.

(2) The names, addresses, phone numbers, and signatures of the employee and the employer.

(3) The fine or penalty that may be imposed for failure to report to the payor as required by this Section.

G. Whenever an employee receives benefits pursuant to this Chapter for more than thirty days, the employee shall upon reasonable request report his other earnings to his employer's payor on a form prescribed by the director and signed by the employee.

H.(1) Whenever an employee fails to report to his employer's payor as required by this Section within fourteen days of his receipt of the appropriate form, the employer or payor may suspend the employee's right to benefits as provided in this Chapter. If otherwise eligible for benefits, the employee shall be entitled to all of the suspended benefits after the form has been provided to the payor. Suspension of benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A) through (E). The employer or payor may move for an order to compel the employee to return the form.

(2) Whenever an employer fails to report to its payor as required by this Section, the employer may be subject to a penalty of five hundred dollars, payable to the payor.

(3) The payor may request an assessment of a penalty for the employer's failure to report as provided in this Subsection by filing a form LDOL-WC-1008 with the director.

I.(1) No person acting gratuitously and without malice, fraudulent intent, or bad faith, shall be subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature shall exist against such person or entity by virtue of the filing of reports or furnishing of other information, either orally or in writing, relative to a violation by any person of the provisions of this Section.

(2) The grant of immunity provided by this Subsection shall not abrogate or modify in any way any statutory or other privilege or immunity otherwise enjoyed by such person or entity.

Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 1992, No. 763, §1; Acts 1993, No. 829, §1, eff. June 22, 1993; Acts 1995, No. 368, §1, eff. June 16, 1995; Acts 1995, No. 1129, §1, eff. June 29, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1997, No. 90, §1, eff. June 11, 1997; Acts 1997, No. 394, §1; Acts 1997, No. 1108, §1; Acts 2003, No. 702, §1; Acts 2005, No. 257, §1; Acts 2013, No. 337, §1.



RS 23:1208.1 - Employer's inquiry into employee's previous injury claims; forfeiture of benefits

§1208.1. Employer's inquiry into employee's previous injury claims; forfeiture of benefits

Nothing in this Title shall prohibit an employer from inquiring about previous injuries, disabilities, or other medical conditions and the employee shall answer truthfully; failure to answer truthfully shall result in the employee's forfeiture of benefits under this Chapter, provided said failure to answer directly relates to the medical condition for which a claim for benefits is made or affects the employer's ability to receive reimbursement from the second injury fund. This Section shall not be enforceable unless the written form on which the inquiries about previous medical conditions are made contains a notice advising the employee that his failure to answer truthfully may result in his forfeiture of worker's compensation benefits under R.S. 23:1208.1. Such notice shall be prominently displayed in bold faced block lettering of no less than ten point type.

Acts 1988, No. 938, §2, eff. Jan. 1, 1989; Acts 1989, No. 454, §5, eff. Jan. 1, 1990.



RS 23:1208.2 - Duty to report fraud; immunity from civil liability

§1208.2. Duty to report fraud; immunity from civil liability

A. Any person having knowledge of or who believes that an act is being or has been committed in violation of this Chapter shall report orally or in writing to the director the information that forms the basis of such knowledge or belief, as well as any such additional information relevant thereto as the director or his employees or his agents may require.

B. Any person who provides information pursuant to this Section without malice, fraudulent intent, or bad faith, shall be immune from all civil liability for such action.

Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1209 - Prescription; timeliness of filing; dismissal for want of prosecution

§1209. Prescription; timeliness of filing; dismissal for want of prosecution

A.(1) In case of personal injury, including death resulting therefrom, all claims for payments shall be forever barred unless within one year after the accident or death the parties have agreed upon the payments to be made under this Chapter, or unless within one year after the accident a formal claim has been filed as provided in Subsection B of this Section and in this Chapter.

(2) Where such payments have been made in any case, the limitation shall not take effect until the expiration of one year from the time of making the last payment, except that in cases of benefits payable pursuant to R.S. 23:1221(3) this limitation shall not take effect until three years from the time of making the last payment of benefits pursuant to R.S. 23:1221(1), (2), (3), or (4).

(3) When the injury does not result at the time of or develop immediately after the accident, the limitation shall not take effect until expiration of one year from the time the injury develops, but in all such cases the claim for payment shall be forever barred unless the proceedings have been begun within three years from the date of the accident.

(4) However, in all cases described in Paragraph (3) of this Subsection, where the proceedings have begun after two years from the date of the work accident but within three years from the date of the work accident, the employee may be entitled to temporary total disability benefits for a period not to exceed six months and the payment of such temporary total disability benefits in accordance with this Paragraph only shall not operate to toll or interrupt prescription as to any other benefit as provided in R.S. 23:1221.

B. Any claim may be filed with the director, office of workers' compensation, by delivery or by mail addressed to the office of workers' compensation. The filing of such claims shall be deemed timely when the claim is mailed on or before the prescription date of the claim. If the claim is received by mail on the first legal day following the expiration of the due date, there shall be a rebuttable presumption that the claim was timely filed. In all cases where the presumption does not apply, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof.

C. All claims for medical benefits payable pursuant to R.S. 23:1203 shall be forever barred unless within one year after the accident or death the parties have agreed upon the payments to be made under this Chapter, or unless within one year after the accident a formal claim has been filed with the office as provided in this Chapter. Where such payments have been made in any case, this limitation shall not take effect until the expiration of three years from the time of making the last payment of medical benefits.

D. When a petition for compensation has been initiated as provided in R.S. 23:1310.3, unless the claimant shall in good faith request a hearing and final determination thereon within five years from the date the petition is initiated, that claim shall be barred as the basis of any claim for compensation under the Worker's Compensation Act and shall be dismissed by the office for want of prosecution, which action shall operate as a final adjudication of the right to claim compensation thereunder.

Amended by Acts 1975, No. 583, §7, eff. Sept. 1, 1975. Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 884, §1; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2012, No. 783, §1.



RS 23:1210 - Burial expenses; duty to furnish

§1210. Burial expenses; duty to furnish

A. In every case of death, the employer shall pay or cause to be paid, in addition to any other benefits allowable under the provisions of this Part, reasonable expenses of the burial of the employee, not to exceed eight thousand five hundred dollars.

B. If the reasonable expenses for the burial of an employee are less than seven thousand five hundred dollars, the difference between such reasonable expenses and seven thousand five hundred dollars shall be paid or caused to be paid by the employer to the heirs of the deceased employee and such payment shall be in addition to any other benefits paid by the employer or his insurer on behalf of the deceased employee.

Added by Acts 1956, No. 414, §1. Amended by Acts 1970, No. 157, §1; Acts 1975, No. 583, §8, eff. Sept. 1, 1975; Acts 1980, No. 453, §1; Acts 1995, No. 55, §1; Acts 2001, No. 967, §1; Acts 2012, No. 860, §1.



RS 23:1211 - Special compensation benefits for injury or death of member of national guard

§1211. Special compensation benefits for injury or death of member of national guard

A. Except as provided by R.S. 22:941, every member of the national guard who is accidentally injured, or his dependents if he is accidentally killed, while on active duty during a state of emergency declared by the governor and for the duration of such emergency as declared by the governor, shall be compensated by the state in accordance with the workers' compensation law, including but not limited to such medical, surgical, and hospital services and medicines and such disability and death benefits as are authorized by the workers' compensation law.

B. Except as provided by R.S. 22:941, no compensation shall be paid unless the injury or death arose out of and in the course of service while on active duty during a state of emergency declared by the governor and only for the duration thereof and for no other kind of service whatsoever. Before any claim is certified for payment, proof that the applicant is entitled to payment shall be made in accordance with regulations prescribed by the adjutant general. The amount payable as compensation may be commuted to a lump-sum settlement by agreement of the parties. In computing the weekly benefit hereunder, either the weekly wages from the member's principal civilian employment or his weekly military wages, whichever is larger, will be used. Otherwise, the provisions of the workers' compensation law apply.

C. Except as provided in Subsection B of this Section and R.S. 22:941, the provisions of this Section and of no other law shall govern the compensation benefits payable to members of the national guard.

Added by Acts 1968, Ex.Sess., No. 51, §1. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1985, No. 973, §1 eff. July 23, 1985; Acts 2007, No. 260, §2, eff. July 6, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1212 - Medical expense offset

§1212. Medical expense offset

A. Except as provided in Subsection B, payment by any person or entity, other than a direct payment by the employee, a relative or friend of the employee, or by Medicaid or other state medical assistance programs of medical expenses that are owed under this Chapter, shall extinguish the claim against the employer or insurer for those medical expenses. This Section shall not be regarded as a violation of R.S. 23:1163. If the employee or the employee's spouse actually pays premiums for health insurance, either as direct payments or as itemized deductions from their salaries, then this offset will only apply in the same percentage, if any, that the employer of the employee or the employer of his spouse paid the health insurance premiums.

B. Payments by Medicaid or other state medical assistance programs shall not extinguish these claims and any payments made by such entities shall be subject to recovery by the state against the employer or insurer.

Acts 1989, No. 454, §5, eff. Jan. 1, 1990; Acts 2001, No. 1062, §1.



RS 23:1221 - Temporary total disability; permanent total disability; supplemental earnings benefits; permanent partial disability; schedule of payments

SUBPART B. DISABILITY BENEFITS

§1221. Temporary total disability; permanent total disability; supplemental earnings benefits; permanent partial disability; schedule of payments

Compensation shall be paid under this Chapter in accordance with the following schedule of payments:

(1) Temporary total.

(a) For any injury producing temporary total disability of an employee to engage in any self-employment or occupation for wages, whether or not the same or a similar occupation as that in which the employee was customarily engaged when injured, and whether or not an occupation for which the employee at the time of injury was particularly fitted by reason of education, training, or experience, sixty-six and two-thirds percent of wages during the period of such disability.

(b) For purposes of Subparagraph (1)(a) of this Paragraph, compensation for temporary disability shall not be awarded if the employee is engaged in any employment or self-employment regardless of the nature or character of the employment or self-employment including but not limited to any and all odd-lot employment, sheltered employment, or employment while working in any pain.

(c) For purposes of Subparagraph (1)(a) of this Paragraph, whenever the employee is not engaged in any employment or self-employment as described in Subparagraph (1)(b) of this Paragraph, compensation for temporary total disability shall be awarded only if the employee proves by clear and convincing evidence, unaided by any presumption of disability, that the employee is physically unable to engage in any employment or self-employment, regardless of the nature or character of the employment or self-employment, including but not limited to any and all odd-lot employment, sheltered employment, or employment while working in any pain, notwithstanding the location or availability of any such employment or self-employment.

(d) An award of benefits based on temporary total disability shall cease when the physical condition of the employee has resolved itself to the point that a reasonably reliable determination of the extent of disability of the employee may be made and the employee's physical condition has improved to the point that continued, regular treatment by a physician is not required.

(2) Permanent total.

(a) For any injury producing permanent total disability of an employee to engage in any self-employment or occupation for wages, whether or not the same or a similar occupation as that in which the employee was customarily engaged when injured, and whether or not an occupation for which the employee at the time of injury was particularly fitted by reason of education, training, and experience, sixty-six and two-thirds percent of wages during the period of such disability.

(b) For purposes of Subparagraph (2)(a) of this Paragraph, compensation for permanent total disability shall not be awarded if the employee is engaged in any employment or self-employment regardless of the nature or character of the employment or self-employment including but not limited to any and all odd-lot employment, sheltered employment, or employment while working in any pain.

(c) For purposes of Subparagraph (2)(a) of this Paragraph, whenever the employee is not engaged in any employment or self-employment as described in Subparagraph (2)(b) of this Paragraph, compensation for permanent total disability shall be awarded only if the employee proves by clear and convincing evidence, unaided by any presumption of disability, that the employee is physically unable to engage in any employment or self-employment, regardless of the nature or character of the employment or self-employment, including, but not limited to, any and all odd-lot employment, sheltered employment, or employment while working in any pain, notwithstanding the location or availability of any such employment or self-employment.

(d) Notwithstanding any judgment or determination that an employee is permanently and totally disabled, if such employee subsequently has or receives any earnings, including, but not limited to, earnings from odd-lot employment, sheltered employment, or employment while working in any pain, such employee shall not receive benefits pursuant to this Paragraph but may receive benefits computed pursuant to Paragraph (3) of this Section, if applicable.

(e) The issue of permanent total disability provided herein shall not be adjudicated or determined while the employee is engaged in employment pursuant to R.S. 23:1226(G), but such employment shall not prevent adjudication or determination of the employee's right to any other benefits otherwise provided in this Chapter; however, the employee shall not by virtue of employment pursuant to R.S. 23:1226(G) be deprived of the right to determination or adjudication of permanent total disability herein at a time when he is not engaged in such employment.

(3) Supplemental earnings benefits.

(a)(i) For injury resulting in the employee's inability to earn wages equal to ninety percent or more of wages at time of injury, supplemental earnings benefits, payable monthly, equal to sixty-six and two-thirds percent of the difference between the average monthly wages at time of injury and average monthly wages earned or average monthly wages the employee is able to earn in any month thereafter in any employment or self-employment, whether or not the same or a similar occupation as that in which the employee was customarily engaged when injured and whether or not an occupation for which the employee at the time of the injury was particularly fitted by reason of education, training, and experience, such comparison to be made on a monthly basis. Average monthly wages shall be computed by multiplying his wages by fifty-two and then dividing the product by twelve.

(ii) When the employee is entitled to monthly supplemental earnings benefits pursuant to this Subsection, but is not receiving any income from employment or self-employment and the employer has not established earning capacity pursuant to R.S. 23:1226, payments of supplemental earning benefits shall be made in the manner provided for in R.S. 23:1201(A)(1).

(b) For purposes of Subparagraph (3)(a), of this Paragraph, the amount determined to be the wages the employee is able to earn in any month shall in no case be less than the sums actually received by the employee, including, but not limited to, earnings from odd-lot employment, sheltered employment, and employment while working in any pain.

(c)(i) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, for purposes of Subparagraph (a) of this Paragraph, if the employee is not engaged in any employment or self-employment, as described in Subparagraph (b) of this Paragraph, or is earning wages less than the employee is able to earn, the amount determined to be the wages the employee is able to earn in any month shall in no case be less than the sum the employee would have earned in any employment or self-employment, as described in Subparagraph (b) of this Paragraph, which he was physically able to perform, and (1) which he was offered or tendered by the employer or any other employer, or (2) which is proven available to the employee in the employee's or employer's community or reasonable geographic region.

(ii) For purposes of Subsubparagraph (i) of this Subparagraph, if the employee establishes by clear and convincing evidence, unaided by any presumption of disability, that solely as a consequence of substantial pain, the employee cannot perform employment offered, tendered, or otherwise proven to be available to him, the employee shall be deemed incapable of performing such employment.

(d) The right to supplemental earnings benefits pursuant to this Paragraph shall in no event exceed a maximum of five hundred twenty weeks, but shall terminate:

(i) As of the end of any two-year period commencing after termination of temporary total disability, unless during such two-year period supplemental earnings benefits have been payable during at least thirteen consecutive weeks; or

(ii) After receipt of a maximum of five hundred twenty weeks of benefits, provided that for any week during which the employee is paid any compensation under this Paragraph, the employer shall be entitled to a reduction of one full week of compensation against the maximum number of weeks for which compensation is payable under this Paragraph; however, for any week during which the employee is paid no supplemental earnings benefits, the employer shall not be entitled to a reduction against the maximum number of weeks payable under this Paragraph; or

(iii) When the employee retires; however, the period during which supplemental earnings benefits may be payable shall not be less than one hundred four weeks.

(e)(i) The fact that an employee has suffered previous disability, impairment, or disease, or received compensation therefor, shall not preclude him from receiving benefits for a subsequent injury or preclude benefits for death resulting therefrom.

(ii) If an employee receiving supplemental earnings benefits suffers a subsequent injury causing the payment of temporary total disability, permanent total disability, or supplemental earnings benefits, the combined benefits payable shall not exceed the maximum compensation rate in effect for temporary total disability at the time of the subsequent injury. Any reduction in benefits due to such limit shall be applied first to the supplemental earnings benefits payable as a result of the prior injury.

(f) Any compensable supplemental earnings benefits loss shall be reported by the employee to the insurer or self-insured employer within thirty days after the termination of the week for which such loss is claimed. The director shall provide by rule for the reporting of supplemental earnings benefits loss by the injured worker and for the reporting of supplemental earnings benefits and payment of supplemental earnings benefits by the employer or insurer to the office and may prescribe forms for such reporting. The office, upon request by the employer or insurer, shall provide verification through unemployment compensation records under the Louisiana Employment Security Law of any claimed supplemental earnings benefits loss and shall obtain such verification from other states, if applicable.

(g) When an injured employee has been released to return to work with or without restrictions, and the employer maintains an established written and promulgated substance abuse policy which requires employer-administered drug testing prior to employment or return to work, upon the employee's failure to meet the requirements of such employer's established policy and inability to qualify for the position for that reason, the obligation for all benefits pursuant to this Chapter, with the sole exception of the obligation to provide reasonable and necessary medical treatment, shall be terminated and the employee shall be subject to the terms and conditions established in the employer's promulgated drug testing policy and program. The provisions of this Subparagraph shall not apply to prescription medication prescribed for the employee in the dosages so prescribed by a physician.

(4) Permanent partial disability. In the following cases, compensation shall be solely for anatomical loss of use or amputation and shall be as follows:

(a) For the loss of a thumb, sixty-six and two-thirds percent of wages during fifty weeks.

(b) For the loss of a first finger, commonly called the index finger, sixty-six and two-thirds percent of wages during thirty weeks.

(c) For the loss of any other finger, or a big toe, sixty-six and two-thirds percent of wages during twenty weeks.

(d) For the loss of any toe, other than a big toe, sixty-six and two-thirds percent of wages during ten weeks.

(e) For the loss of a hand, sixty-six and two-thirds percent of wages during one hundred fifty weeks.

(f) For the loss of an arm, sixty-six and two-thirds percent of wages during two hundred weeks.

(g) For the loss of a foot, sixty-six and two-thirds percent of wages during one hundred twenty-five weeks.

(h) For the loss of a leg, sixty-six and two-thirds percent of wages during one hundred seventy-five weeks.

(i) For the loss of an eye, sixty-six and two-thirds percent of wages during one hundred weeks.

(j) Loss of both hands, or both arms, or both feet, or both legs, or both eyes, or one hand and one foot, or any of two thereof, or paraplegia, or quadriplegia shall, in the absence of conclusive proof of a substantial earning capacity, constitute permanent total disability.

(k) The loss of the first phalanx of the thumb or big toe, or two phalanges of any finger or toe, shall be considered to be equal to the loss of one-half of such member, and the compensation shall be one-half of the amount above specified.

(l) The loss of more than one phalanx of a thumb, or more than two phalanges of any finger or toe shall be considered as the loss of the entire member; provided, however, that in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand, or the amount received for the loss of more than one toe exceed the amount provided in this schedule for the loss of a foot.

(m) Amputation between the elbow and the wrist shall be considered as equivalent to the loss of a hand and amputation between the knee and the ankle shall be equivalent to the loss of a foot.

(n) A permanent total anatomical loss of the use of a member is equivalent to the amputation of the member.

(o) In all cases involving a permanent partial anatomical loss of use or amputation of the members mentioned hereinabove, compensation shall bear such proportion to the number of weeks provided for herein for the total loss of such members as the percentage loss or impairment to such members bears to the total loss of the member, provided that in no case shall compensation for an injury to a member exceed the compensation payable for the loss of such member.

(p) In cases not falling within any of the provisions already made, where the employee is seriously and permanently disfigured *or suffers a permanent hearing loss solely due to a single traumatic accident, or where the usefulness of the physical function of the respiratory system, gastrointestinal system, or genito-urinary system, as contained within the thoracic or abdominal cavities, is seriously and permanently impaired, compensation not to exceed sixty-six and two-thirds percent of wages for a period not to exceed one hundred weeks may be awarded. In cases where compensation is so awarded, when the disability is susceptible to percentage determination, compensation shall be established in the proportions set forth in Subparagraph (o) of this Paragraph. In cases where compensation is so awarded, when the disability is not susceptible to percentage determination, compensation as is reasonable shall be established in proportion to the compensation hereinabove specifically provided in the cases of specific disability.

(q) No benefits shall be awarded or payable in this Paragraph unless the percentage of the anatomical loss of use or amputation, as provided in Subparagraphs (a) through (o) of this Paragraph or the percentage of the loss of physical function as provided in Subparagraph (p) or (s) of this Paragraph is as established in the most recent edition of the American Medical Association's "Guides to the Evaluation of Permanent Impairment".

(r)(i) In all claims for inguinal hernia, it must be established by a preponderance of the evidence that the hernia resulted from injury by accident arising out of and in the course and scope of employment; that the accident was reported promptly to the employer, and that the employee was attended by a licensed physician within thirty days thereafter.

(ii) If the employee submits to treatment, including surgery, recommended by a competent physician or surgeon, the employer or insurer shall pay compensation benefits as elsewhere fixed by this Chapter.

(iii) If the employee refuses to submit to such recommended treatment, including surgery, and establishes by a preponderance of the evidence that his refusal is based upon his conscientious religious objection thereto or that such recommended treatment, including surgery, involves an unusual and serious danger to him, the employer or insurer shall pay compensation benefits as elsewhere fixed by this Chapter. In all other cases of the employee's refusal to submit to such recommended treatment, including surgery, the employer shall provide all necessary first aid and medical treatment and supply the necessary truss, support, or other mechanical appliance at a total cost not in excess of six hundred dollars. In addition, the employer shall pay compensation for a period not to exceed twenty-six weeks.

(iv) Recurrence of the hernia following surgery shall be considered as a separate hernia, and the provisions and limitations of this Subparagraph shall apply.

(s)(i) In addition to any other benefits to which an injured employee may be entitled under this Chapter, any employee suffering an injury as a result of an accident arising out of and in the course and scope of his employment shall be entitled to a sum of fifty thousand dollars, payable within one year after the date of the injury. Interest on such payment shall not commence to accrue until after it becomes payable. Such payment shall not be subject to any offset for payment of any other benefit under this Chapter. Such payment shall not be subject to a claim for attorney fees; however, attorney fees may be awarded in a claim to collect such payment pursuant to R.S. 23:1201.2.

(ii) In any claim for an injury, it must be established by clear and convincing evidence that the employee suffers an injury and that such resulted from an accident arising out of and in the course and scope of his employment. Nothing herein shall limit the right of any party to obtain a second medical opinion or, in appropriate cases, the opinion of an independent medical examiner pursuant to R.S. 23:1123.

(iii) Only the following injuries shall be considered injuries for which benefits pursuant to this Subparagraph may be claimed:

(aa) Paraplegia or quadriplegia or the total anatomical loss of both hands, or both arms, or both feet, or both legs, or both eyes, or one hand and one foot, or any of two thereof; however, functional loss or loss of use shall not constitute anatomical loss.

(bb) Third degree burns of forty percent or more of the total body surface.

(iv) Notwithstanding the provisions of R.S. 23:1291.1 and 1377, any benefit paid pursuant to this Subparagraph shall be reported to the office separately from any other benefit paid pursuant to this Chapter and shall not be subject to assessment by the office or by the Louisiana Workers' Compensation Second Injury Board.

(v) Repealed by Acts 2006, No. 494, §1.

Amended by Acts 1996, 1st Ex. Sess., No. 31, §1, eff. May 1, 1996; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 444, §1, eff. June 18, 1999; Acts 1999, No. 702, §1; Acts 1999, No. 776, §1; Acts 2001, No. 522, §1; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2001, No. 1070, §1; Acts 2003, No. 306, §1; Acts 2006, No. 494, §1; Acts 2012, No. 860, §1.



RS 23:1222 - Probable duration of disability not basis for award

§1222. Probable duration of disability not basis for award

Supplemental earnings benefits shall not be awarded or payable for probable duration of loss of wages. However, this Section does not prohibit the parties from entering into a compromise or lump sum settlement, in accordance with the Workers' Compensation Law.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Acts 1989, No. 260, §1, eff. June 26, 1989.



RS 23:1223 - Deductions from benefits

§1223. Deductions from benefits

A. Except as provided in R.S. 23:1221(4)(s), when compensation has been paid under R.S. 23:1221(1), (2), or (3), the number of weeks of compensation paid shall be deducted from the number of weeks of compensation allowed under R.S. 23:1221(4) or Subpart C of this Part.

B. Except as provided in R.S. 23:1221(4)(s), when compensation has been paid under R.S. 23:1221(1), (2), or (4), the number of weeks of compensation paid shall be deducted from the number of weeks of compensation allowed under R.S. 23:1221(3) or Subpart C of this Part.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1989, No. 454, §6, eff. Jan. 1, 1990; Acts 1996, 1st Ex. Sess., No. 31, §1, eff. May 1, 1996; Acts 1999, No. 126, §1.



RS 23:1224 - Payments not recoverable for first week; exceptions

§1224. Payments not recoverable for first week; exceptions

No compensation shall be paid for the first week after the injury is received; provided, that in cases where disability from injury continues for two weeks or longer after date of the accident, compensation for the first week shall be paid after the first two weeks have elapsed.

Acts 2012, No. 860, §1.



RS 23:1225 - Reductions when other benefits payable

§1225. Reductions when other benefits payable

A. The benefits provided for in this Subpart for injuries producing permanent total disability shall be reduced when the person receiving benefits under this Chapter is entitled to and receiving benefits under 42 U.S.C. Chapter 7, Subchapter II, entitled Federal Old Age, Survivors, and Disability Insurance Benefits, on the basis of the wages and self-employment income of an individual entitled to and receiving benefits under 42 U.S.C. §423; provided that this reduction shall be made only to the extent that the amount of the combined federal and workers' compensation benefits would otherwise cause or result in a reduction of the benefits payable under the Federal Old Age, Survivors, and Disability Insurance Act pursuant to 42 U.S.C. §424a, and in no event will the benefits provided in this Subpart, together with those provided under the federal law, exceed those that would have been payable had the benefits provided under the federal law been subject to reduction under 42 U.S.C. §424a. However, there shall be no reduction in benefits provided under this Section for the cost-of-living increases granted under the federal law after the date of the employee's injury.

B. No compensation benefits shall be payable for temporary or permanent total disability or supplemental earnings benefits under this Chapter for any week in which the employee has received or is receiving unemployment compensation benefits.

C.(1) If an employee receives remuneration from:

(a) Benefits under the Louisiana Workers' Compensation Law.

(b) Repealed by Acts 2003, No. 616, §1.

(c) Benefits under disability benefit plans in the proportion funded by an employer.

(d) Any other workers' compensation benefits, then compensation benefits under this Chapter shall be reduced, unless there is an agreement to the contrary between the employee and the employer liable for payment of the workers' compensation benefit, so that the aggregate remuneration from Subparagraphs (a) through (d) of this Paragraph shall not exceed sixty-six and two-thirds percent of his average weekly wage.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, benefits payable for injury to an employee under this Chapter shall not be reduced by the receipt of benefits under this Chapter or any other laws for injury or death sustained by another person.

(3) If an employee is receiving both workers' compensation benefits and disability benefits subject to a plan providing for reduction of disability benefits, the reduction of workers' compensation benefits required by Paragraph (1) of this Subsection shall be made by taking into account the full amount of employer funded disability benefits, pursuant to plan provisions, before any reduction of disability benefits are made.

(4) If a conflict arises between the application of the provisions of this Section and those of any other Louisiana law or contract of insurance, the provisions of this Section shall control.

D. Repealed by Acts 2004, No. 561, §1.

Added by Acts 1978, No. 750, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1989, No. 454, §§6, 10, eff. Jan. 1, 1990; Acts 1991, No. 469, §1; Acts 1993, No. 928, §2, eff. June 25, 1993; Acts 1995, No. 1284, §2; Acts 2003, No. 616, §1; Acts 2004, No. 561, §1.



RS 23:1226 - Rehabilitation of injured employees

§1226. Rehabilitation of injured employees

A. When an employee has suffered an injury covered by this Chapter which precludes the employee from earning wages equal to wages earned prior to the injury, the employee shall be entitled to prompt rehabilitation services. Vocational rehabilitation services shall be provided by a licensed professional vocational rehabilitation counselor, and all such services provided shall be compliant with the Code of Professional Ethics for Licensed Rehabilitation Counselors as established by R.S. 37:3441 et seq.

B.(1) The goal of rehabilitation services is to return a worker with a disability to work, with a minimum of retraining, as soon as possible after an injury occurs. The first appropriate option among the following must be chosen for the worker:

(a) Return to the same position.

(b) Return to a modified position.

(c) Return to a related occupation suited to the claimant's education and marketable skills.

(d) On-the-job training.

(e) Short-term retraining program (less than twenty-six weeks).

(f) Long-term retraining program (more than twenty-six weeks but not more than one year).

(g) Self-employment.

(2) Whenever possible, employment in a worker's local job pool must be considered and selected prior to consideration of employment in a worker's statewide job pool.

(3)(a) The employer shall be responsible for the selection of a licensed professional vocational rehabilitation counselor to evaluate and assist the employee in his job placement or vocational training. Should the employer refuse to provide these services, or a dispute arises concerning the work of the vocational counselor, the employee may file a claim with the office to review the need for such services or the quality of services being provided. The employee shall have a right to an expedited summary proceeding pursuant to R.S. 23:1201.1(K)(8). The workers' compensation judge shall set a hearing date within three days of receiving the motion. The hearing shall be held not less than ten, nor more than thirty days, after the employer or payor receives notice, delivered by certified or registered mail, of the employee's motion. The workers' compensation judge shall provide notice of the hearing date to the employer and payor at the same time and in the same manner that notice of the hearing date is provided to the employee or his attorney. For the purposes of this Section, an employee shall not be required to submit the dispute on the issue of vocational services to mediation or go through a pretrial conference before obtaining a hearing. The hearing shall be conducted as a rule to show cause.

(b) An employee shall have no right of action against a vocational counselor for tort damages related to the performance of vocational services unless and until he has exhausted the administrative remedy provided for in Subparagraph (a) of this Paragraph. The running of prescription shall be suspended during the pendency of the administrative proceedings provided for in this Paragraph.

(c) Upon refusal by the employee, the employer or payor may reduce weekly compensation, including supplemental earnings benefits pursuant to R.S. 23:1221(3), by fifty percent for each week of the period of refusal. Reduction of benefits by the employer or payor shall be made in accordance with the provisions of R.S. 23:1201.1(A) through (E).

C.(1) Rehabilitation services required for workers with disabilities may be initiated by:

(a) An insurer or self-insured employer by designating a rehabilitation provider and notifying the office.

(b) The office by requiring the insurer or self-insured employer to designate a rehabilitation provider.

(c) The employee, through a request to the office. The office shall then require the insurer to designate a rehabilitation provider.

(2) Rehabilitation services provided under this Part must be delivered through a rehabilitation counselor approved by the office.

D. Prior to the workers' compensation judge adjudicating an injured employee to be permanently and totally disabled, the workers' compensation judge shall determine whether there is reasonable probability that, with appropriate training or education, the injured employee may be rehabilitated to the extent that such employee can achieve suitable gainful employment and whether it is in the best interest of such individual to undertake such training or education.

E. When it appears that a retraining program is necessary and desirable to restore the injured employee to suitable gainful employment, the employee shall be entitled to a reasonable and proper retraining program for a period not to exceed twenty-six weeks, which period may be extended for an additional period not to exceed twenty-six additional weeks if such extended period is determined to be necessary and proper by the workers' compensation judge. However, no employer or insurer shall be precluded from continuing such retraining beyond such period on a voluntary basis. An injured employee must request and begin retraining within two years from the date of the termination of temporary total disability as determined by the treating physician. If a retraining program requires residence at or near the facility or institution and away from the employee's customary residence, reasonable cost of board, lodging, or travel shall be borne by the employer or insurer. A retraining program shall be performed at facilities within the state when such facilities are available.

F. Temporary disability benefits paid pursuant to R.S. 23:1221(1) shall include such period as may be reasonably required for training in the use of artificial members and appliances and shall include such period as the employee may be receiving training or education under a retraining program pursuant to this Section.

G. The permanency of the employee's total disability under R.S. 23:1221(2) cannot be established, determined, or adjudicated while the employee is employed pursuant to an on-the-job training or a retraining program as provided in Subsections B and E of this Section.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §6, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2003, No. 980, §1; Acts 2004, No. 341, §1, eff. June 18, 2004; Acts 2005, No. 257, §1; Acts 2013, No. 337, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1231 - Death of employee; payment to dependents; surviving parents

SUBPART C. DEATH BENEFITS

§1231. Death of employee; payment to dependents; surviving parents

A. For injury causing death within two years after the last treatment resulting from the accident, there shall be paid to the legal dependent of the employee, actually and wholly dependent upon his earnings for support at the time of the accident and death, a weekly sum as provided in this Subpart.

B.(1) If the employee leaves legal dependents only partially actually dependent upon his earnings for support at the time of the accident and death, the weekly compensation to be paid shall be equal to the same proportion of the weekly payments for the benefit of persons wholly dependent as the amount contributed by the employee to such partial dependents in the year prior to his death bears to the earnings of the deceased at the time of the accident.

(2) If the employee leaves no legal dependents, whether biological or adopted, entitled to benefits under any state or federal compensation system, one lump sum payment of seventy-five thousand dollars shall be paid to the employee's surviving biological and adopted children who are over the age of majority, to be divided equally among them, which shall constitute the sole and exclusive compensation in such cases.

(3) If the employee leaves no dependents entitled to benefits under Paragraph (2) of this Subsection, one lump sum of seventy-five thousand dollars shall be paid to the surviving biological and adopted children of the employee to be divided equally among them, which shall constitute the sole and exclusive compensation in such cases. If the employee leaves no legal dependents and no biological or adopted children entitled to benefits under any state or federal compensation system, the sum of seventy-five thousand dollars shall be paid to each surviving parent of the deceased employee, in a lump sum, which shall constitute the sole and exclusive compensation in such cases.

Amended by Acts 1956, No. 412, §1; Acts 1968, Ex.Sess., No. 25, §6; Acts 1975, No. 583, §10, eff. Sept. 1, 1975; Acts 1980, No. 509, §1; Acts 1988, No. 938, §1, eff. Jan. 1, 1989; Acts 1992, No. 431, §1; Acts 2001, No. 1156, §1; Acts 2012, No. 99, §1; Acts 2012, No. 793, §1.



RS 23:1232 - Allocation to dependents; schedule of payments

§1232. Allocation to dependents; schedule of payments

Payment to dependents shall be computed and divided equally among them on the following basis:

(1) If the widow or widower alone, thirty-two and one-half per centum of wages.

(2) If the widow or widower and one child, forty-six and one-quarter per centum of wages.

(3) If the widow or widower and two or more children, sixty-five per centum of wages.

(4) If one child alone, thirty-two and one-half per centum of wages of deceased.

(5) If two children, forty-six and one-quarter per centum of wages.

(6) If three or more children, sixty-five per centum of wages.

(7) If there are neither widow, widower, nor child, then to the father or mother, thirty-two and one-half per centum of wages of the deceased. If there are both father and mother, sixty-five per centum of wages.

(8) If there are neither widow, widower, nor child, nor dependent parent entitled to compensation, then to one brother or sister, thirty-two and one-half per centum of wages with eleven per centum additional for each brother or sister in excess of one. If other dependents than those enumerated, thirty-two and one-half per centum of wages for one, and eleven per centum additional for each such dependent in excess of one, subject to a maximum of sixty-five per centum of wages for all, regardless of the number of dependents.

Acts 2008, No. 703, §1.



RS 23:1233 - Death or marriage of dependent; age limit of minor dependent

§1233. Death or marriage of dependent; age limit of minor dependent

Weekly payments to a surviving spouse shall continue until the death or remarriage of such surviving spouse. In the case of remarriage of a surviving spouse, two years compensation payments shall be payable in one lump sum.

Weekly payments to a surviving child, physically or mentally incapacitated from earning, shall continue as long as such incapacity exists.

Weekly payments to a minor dependent child, who is not mentally or physically incapable of wage earning, shall terminate when he dies, marries, reaches the age of eighteen years, or, if enrolled and attending as a full-time student in any accredited educational institution, until he ceases to be so enrolled and attending or reaches the age of twenty-three years.

Weekly payments for all other dependents as determined in Subpart D of the Chapter shall continue as long as their dependency shall exist or shall terminate upon their deaths.

Amended by Acts 1975, No. 583, §11, eff. Sept. 1, 1975.



RS 23:1234 - Minors and mental incompetents; rights and privileges, by whom exercised; prescriptions applicable

§1234. Minors and mental incompetents; rights and privileges, by whom exercised; prescriptions applicable

In case an injured employee is mentally incompetent or a minor or, where death results from the injury, in case any dependent as herein defined is mentally incompetent or a minor at the time when any right, privilege or election accrues to him under this Chapter, his duly qualified curator or tutor, as the case may be, may, in his behalf, claim and exercise such right, privilege or election, and no limitation of time, in this Chapter provided for, shall run, so long as such incompetent or minor has no curator or tutor, as the case may be.



RS 23:1235 - Payments to minor dependents; how made

§1235. Payments to minor dependents; how made

Where there is a surviving widow or widower and child or children entitled to compensation, the compensation above prescribed shall be paid entirely to the widow or widower for the benefit of the widow or widower and the common benefit of the child or children and the appointment of a tutor or tutrix shall not be necessary provided that in no event shall an amount in excess of the amount provided in R.S. 23:1232(1) be allocated for the exclusive use of the widow or widower alone. Where there is no surviving parent, and child or children entitled to compensation, payment shall be made in the following manner:

(1) To the duly appointed tutor or tutrix for a child or children under the age of eighteen.

(2) Directly to a child or children age eighteen years or older, except when the dependent is mentally or physically impaired.

Amended by Acts 1966, No. 82, §1; Acts 2006, No. 486, §1.



RS 23:1236 - Payments to employee before death; effect on payments to dependents

§1236. Payments to employee before death; effect on payments to dependents

Where payments of compensation have been made to the employee before his death, the compensation for dependents as provided for in this Subpart shall begin on the date of the last of such payments.

Amended by Acts 1970, No. 412, §1; Acts 1975, No. 583, §12, eff. Sept. 1, 1975.



RS 23:1251 - Persons conclusively presumed dependents

SUBPART D. DEPENDENTS

§1251. Persons conclusively presumed dependents

The following persons shall be conclusively presumed to be wholly and actually dependent upon the deceased employee:

(1) A surviving spouse upon a deceased spouse with whom he or she is living at the time of the accident or death.

(2) A child under the age of eighteen years, or over eighteen years of age, if physically or mentally incapacitated from earning, upon the parent with whom he is living at the time of the injury of the parent, or until the age of twenty-three if enrolled and attending as a full-time student in any accredited educational institution.

(3) A child under the age of eighteen years, or over eighteen years of age, if physically or mentally incapacitated from earning, with a valid child support order from a court of competent jurisdiction against the deceased parent, regardless of whether child support is actually being paid, or until the age of twenty-three if enrolled and attending any accredited educational institution as a full-time student.

Amended by Acts 1975, No. 583, §13, eff. Sept. 1, 1975; Acts 2012, No. 99, §1; Acts 2012, No. 793, §1.



RS 23:1252 - Determination of dependency in other cases

§1252. Determination of dependency in other cases

In all other cases, the question of legal and actual dependency in whole or in part, shall be determined in accordance with the facts as they may be at the time of the accident and death; in such other cases if there are a sufficient number of persons wholly dependent to take up the maximum compensation, the death benefit shall be divided equally among them, and persons partially dependent, if any, shall receive no part thereof.



RS 23:1253 - Membership in family or relationship

§1253. Membership in family or relationship

If there is no one wholly dependent and more than one person partially dependent, so much of the death benefit as each is entitled to shall be divided among them according to the relative extent of their dependency. No person shall be considered a dependent, unless he is a member of the family of the deceased employee, or bearing to him the relation of husband or widow, or lineal descendant or ascendant, or brother or sister, or child. Regardless of dependency, no payments shall be made to the concubine of the deceased employee nor the concubine's children, unless those children are related to the deceased employee by blood or adoption.

Acts 2012, No. 793, §1.



RS 23:1254 - Dependency at the time of accident and death

§1254. Dependency at the time of accident and death

In all cases provided for under this Part the relation or dependency must exist at the time of the accident and at the time of death, and the mere expectation or hope of future contribution to support of an alleged dependent by an employee, shall not constitute proof of dependency as a fact.



RS 23:1255 - Widow or widower; living with spouse at time of injury or death

§1255. Widow or widower; living with spouse at time of injury or death

No compensation shall be payable under this Part to a surviving spouse unless he or she was living with the deceased spouse at the time of the injury or death, or was then actually dependent upon the deceased spouse for support.

Amended by Acts 1975, No. 583, §14, eff. Sept. 1, 1975.



RS 23:1261 - Repealed by Acts 1991, No. 565, 2.

SUBPART E. BENEFITS FOR PART-TIME EMPLOYEES

§1261. Repealed by Acts 1991, No. 565, §2.



RS 23:1271 - Right of parties to settle or compromise

PART III. VOLUNTARY SETTLEMENT OF CLAIMS

§1271. Right of parties to settle or compromise

A. It is stated policy for the administration of the workers' compensation system of this state that it is in the best interest of the injured worker to receive benefit payments on a periodic basis. A lump sum payment or compromise settlement in exchange for full and final discharge and release of the employer, his insurer, or both from liability under this Chapter shall be allowed only:

(1) Upon agreement between the parties, including the insurer's duty to obtain the employer's consent;

(2) When it can be demonstrated that a lump sum payment is clearly in the best interests of the parties; and

(3) Upon the expiration of six months after termination of temporary total disability. However, such expiration may be waived by consent of the parties.

B. As used in this Part, "parties" means the employee or his dependent and the employer or his insurer. Nothing in this Section shall require the office of risk management to obtain approval of settlements from the employing state agency, department, council, board, or political subdivision.

Amended by Acts 1954, No. 724, §1; Acts 1966, No. 181, §1. Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1991, No. 892, §1; Acts 1997, No. 60, §1, eff. June 11, 1997.



RS 23:1272 - Approval of lump sum or compromise settlements by the workers' compensation judge

§1272. Approval of lump sum or compromise settlements by the workers' compensation judge

A. A lump sum or compromise settlement entered into by the parties under R.S. 23:1271 shall be presented to the workers' compensation judge for approval through a petition signed by all parties and verified by the employee or his dependent, or by recitation of the terms of the settlement and acknowledgment by the parties in open court which is capable of being transcribed from the record of the proceeding.

B. When the employee or his dependent is represented by counsel, and if attached to the petition presented to the workers' compensation judge are affidavits of the employee or his dependent and of his counsel certifying each one of the following items: (1) the attorney has explained the rights of the employee or dependent and the consequences of the settlement to him; and (2) that such employee or dependent understands his rights and the consequences of entering into the settlement, then the workers' compensation judge shall approve the settlement by order, and the order shall not thereafter be set aside or modified except for fraud or misrepresentation made by any party.

C. When the employee or his dependent is not represented by counsel, the workers' compensation judge shall determine whether the employee or his dependent understands the terms and conditions of the proposed settlement, and shall approve it by order, unless he finds that it does not provide substantial justice to all parties, and the order shall not thereafter be set aside or modified except for fraud or misrepresentation made by any party.

D. If a suit has been filed against a third party pursuant to the provisions of R.S. 23:1101, the district court hearing the third-party suit shall, in addition to a workers' compensation judge, have the authority to approve a lump sum or compromise settlement of the workers' compensation claim under the same conditions and terms set forth in this Section for approval of such settlements by a workers' compensation judge, and such authority shall include approval and establishment of the credit due the employer. The fees of the attorney representing the employee in the workers' compensation matter shall be approved by the district court judge.

E. All compensable medical expenses incurred prior to the date of the settlement shall be paid by the payor unless the terms of the settlement specifically provide otherwise.

Acts 1992, No. 769, §1; Acts 1995, No. 1137, §1, eff. June 29, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 776, §1; Acts 2001, No. 1014, §1, eff. June 27, 2001; Acts 2005, No. 257, §1.



RS 23:1273 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1273. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1274 - Lump sum settlements; necessity for approval

§1274. Lump sum settlements; necessity for approval

A. The amounts payable as compensation may be commuted to a lump sum settlement by agreement if approved by the workers' compensation judge as provided in this Part. In a lump sum settlement, the payments due the employee or his dependents shall not be discounted at a greater rate than eight percent per annum.

B. If the lump sum settlement is made without the approval of the workers' compensation judge, or at a discount greater than eight percent per annum, even if approved by the director or the workers' compensation judge, the employer shall be liable for compensation at one and one-half times the rate fixed by this Chapter. At any time within two years after date of the payment of the lump sum settlement and notwithstanding any other provision of this Chapter, the claimant shall be entitled to demand and receive in a lump sum from the employer such additional payment as together with the amount already paid, will aggregate one and one-half times the compensation which would have been due but for such lump sum settlement.

C. Upon payment of a lump sum settlement commuted on a term agreed upon by the parties, approved by the workers' compensation judge, and discounted at not more than eight percent per annum, the liability of the employer or his insurer making the payment shall be fully satisfied.

D. For the settlement of compensation claims as provided in R.S. 23:1231 through 1236 the following procedure shall be followed. The claimant must present to the employer an affidavit of death of the employee, proper proof of the claimant's relationship to the deceased and his legal right to the compensation benefits. Such documentation shall be affixed to the joint petition and submitted to the workers' compensation judge for approval as hereinabove provided.

Acts 1977, No. 40, §1; Acts 1982, No. 611, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1291 - Creation, powers, and duties of the office of workers' compensation administration

PART IV. ADMINISTRATION OF CLAIMS

SUBPART A. OFFICE OF WORKERS'

COMPENSATION ADMINISTRATION

§1291. Creation, powers, and duties of the office of workers' compensation administration

A. The office of workers' compensation administration is hereby established within the Louisiana Workforce Commission to administer the provisions of this Chapter. The office shall be administered by a director, who shall be an assistant secretary appointed pursuant to R.S. 36:307.

B. The director shall have the following powers, duties, and functions:

(1) To supervise, direct, and account for the administration and operation of the office, its sections, functions, and employees.

(2) To appoint such personnel as may be necessary for the administration and operation of the office within such limitations as may be imposed by law.

(3) Repealed by Acts 1988, No. 938, §3, eff. July 1, 1989.

(4) To require, that every Louisiana employer of more than fifteen employees provide, if self insured, or is provided by the insurer, if privately insured, plans for implementation of a working and operational safety plan. The plans shall be made available for inspection by the director upon request but shall be privileged and confidential pursuant to R.S. 23:1293 provided that the operational safety plan may be subpoenaed from the employer who shall certify under oath that it is a duplicate of the plan submitted to the director. In order to assure adequate safety resources for Louisiana employers and employees, the director shall maintain a list of safety engineers from the private sector, which shall be available upon request by any Louisiana employer.

(5) To establish and promulgate in accordance with the Administrative Procedure Act such rules and regulations governing the administration of this Chapter and the operation of the office as may be deemed necessary and which are not inconsistent with the laws of this state.

(6) To delegate any of his powers, duties, or functions to a manager of a section, except his powers to remove employees of the office or to fix their compensation, and to establish and promulgate rules and regulations.

(7) To review and approve "own-risk" applications.

(8) To monitor "own-risk" insurance programs in accordance with the rules of the office of workers' compensation administration.

(9) To enforce the reimbursement schedule established for drugs, supplies, hospital care and services, medical and surgical treatment, and any nonmedical treatment recognized by the laws of this state as legal.

(10) To require the use of appropriate procedures, including a utilization review process that establishes standards of review, for determining the necessity, advisability, and cost of proposed or already performed hospital care or services, medical or surgical treatment, or any nonmedical treatment recognized by the laws of this state as legal, and to resolve disputes over the necessity, advisability, and cost of same.

(11) To engage the services of qualified experts in the appropriate health-care fields to assist him in the discharge of his responsibilities in Paragraph (10) of this Subsection, and to establish fees and promulgate rules and procedures in furtherance of his performance of these duties.

(12) To audit the specific medical records of the patient under treatment by any health care provider who has furnished services or treatment to a person covered by this Chapter, or the records of any person or entity rendering care, services, or treatment or furnishing drugs or supplies for the purpose of determining whether an inappropriate reimbursement has been made.

(13) To promulgate necessary rules and regulations in accordance with the provisions of the Administrative Procedure Act, imposing reasonable fines or penalties for a failure to comply with any rule or regulation adopted under the provisions of this Chapter. In no event shall such fine or penalty exceed five hundred dollars.

(14) To appoint an advisory council of five persons to consult with him periodically upon the efficient administration of his responsibilities under this Chapter.

C. There shall be established within the office the following sections:

(1) A hearing section, the primary duty of which shall be to resolve and/or adjudicate disputed claims filed with the office of workers' compensation administration.

(2) A medical service section, the primary duty of which shall be to administer and implement the provisions of Paragraphs (B)(9), (10), (11), and (12) of this Section and R.S. 23:1121 through 1123.

(3) A workplace safety section, the primary duty of which shall be to administer and implement the provisions of Paragraph (B)(4) of this Section, the OSHA 21(d)(1) program and the Workers' Compensation Cost Containment Act. This section shall also have the responsibility for the coordination of the safety programs of the Louisiana Workforce Commission.

(4) A records management section, which shall administer and implement the provisions of R.S. 23:1201(H), 1292, 1306, 1310.10, and 1310.12.

(5) A workers' compensation fraud section, which shall administer the provisions of R.S. 23:1170, 1171, 1171.1, 1172, 1172.1, 1172.2, 1208, and 1295 by investigating allegations of workers' compensation fraud and noncompliance by employers.

(6) Repealed by Acts 2001, No. 627, §2.

D. Each section shall perform such other functions and duties as may be prescribed by the director and shall act under the direction and supervision of the director.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. Jan. 1, 1989, and July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1989, No. 530, §1; Acts 1991, No. 892, §1; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 763, §1; Acts 1992, No. 794, §1; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 88, §§1, 2, eff. June 11, 1997; Acts 1997, No. 89, §1, eff. June 11, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 627, §§1 and 2; Acts 2005, No. 257, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 375, §1.



RS 23:1291.1 - Annual reports; assessment; collection

§1291.1. Annual reports; assessment; collection

A.(1) All insurers and employers that have paid Louisiana workers' compensation benefits shall provide a report annually to the office of workers' compensation administration on a form provided by the office showing the amount of actual Louisiana workers' compensation benefits paid in the previous calendar year. The report shall be provided no later than April thirtieth of each year.

(2) As used herein, "insurer" shall include insurance companies, group self-insurers, and individual self-insurers, and "workers' compensation benefits" shall include all benefits paid in satisfaction of an employer's workers' compensation obligation as provided for by this Chapter, regardless of the source or designation, minus all sums of any nature received during the previous calendar year from the Louisiana Second Injury Fund or from third parties with the exception of recoveries made by reinsurers.

B. The annual reports as required by Subsection A of this Section shall be used by the office as the base figure for computing an assessment on the insurers and employers required to file the annual reports. Such assessments shall be a percentage of the amount reported in the annual reports.

C.(1) The director of the office of workers' compensation administration shall provide by regulation for the collection of the amounts assessed against each insurer and employer. Collection of funds under the provisions of this Subsection shall be accomplished by the office of workers' compensation administration, the amount collected to be determined by the director. Such amounts shall be paid into the Office of Workers' Compensation Administrative Fund within thirty days from the date that notice is served upon such insurer or employer.

(2) If the assessment is not paid by the due date for payment there may be assessed, for each thirty days, or a fraction thereof, the amount assessed remains unpaid, a civil penalty equal to twenty percent of the unpaid assessment excluding any penalty assessed for late filing, which shall be due and collected at the same time as the unpaid part of the amount assessed. This penalty shall be in addition to any penalty assessed for late filing.

(3) If any insurer or employer fails to provide an annual report by April thirtieth, and such report is later found to be required, there may be assessed civil penalties. The penalties shall be a percentage of the assessment as determined on the properly completed report and shall be calculated as follows:

(a) Ten percent per month, or fraction thereof, until June thirtieth.

(b) Twenty percent per month, or fraction thereof, after June thirtieth.

(4) The assessment and any penalties provided for in this Section shall be regarded as any other money judgment and may be pursued for collection as prescribed by law for any other such remedy.

D. If any insurer or employer fails to pay the amounts assessed against it under the provisions of this Section within sixty days from the time such notice is served upon it, or fails to provide the report required under Subsection A of this Section within sixty days of the date due the commissioner of insurance, upon being advised by the director, may suspend or revoke the insurer's authorization to insure compensation in accordance with the procedures of the Insurance Code or the director may revoke the authorization to self-insure.

E. There is hereby created and established in the state treasury a special fund, which shall be designated as the "Office of Workers' Compensation Administrative Fund". The fund shall be maintained as a separate account in the treasury for the sole purpose of funding the administrative expenses of the office of workers' compensation administration of the Louisiana Workforce Commission as set forth in R.S. 23:1291 et seq. Funds shall be withdrawn therefrom only pursuant to legislative appropriation and shall be subject to budgetary control as provided by law. All remaining and unencumbered balances at the end of any fiscal year shall remain to the credit of the fund and shall be used solely for the purpose stated in this Section.

Added by Acts 1983, 1st Ex. Sess., No. 29, §1, eff. July 1, 1983. Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 490, §1; Acts 1995, No. 349, §1, eff. June 16, 1995; Acts 1999, No. 56, §1; Acts 2001, No. 1032, §9; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1291.2 - Access to payors' records; fraud identification

§1291.2. Access to payors' records; fraud identification

A. Each payor, as defined by R.S. 23:1142, shall make his claims and payment data, if such data are maintained, available to the office of workers' compensation administration for the purpose of identifying violations of this Chapter.

B. The director of the office of workers' compensation administration may designate the data to be reproduced, copied, or utilized at his discretion to verify that employers and claimants are not engaging in fraudulent activities. Notwithstanding any other provision of law to the contrary, any data produced or inspected pursuant to this Section shall remain confidential and privileged and are not subject to discovery or subpoena in any legal proceeding, except in the prosecution of persons or corporations according to R.S. 23:1170, et seq. The Louisiana Workforce Commission shall have the authority to promulgate rules and regulations necessary to implement the provisions of this Section.

Acts 2012, No. 88, §1.



RS 23:1292 - Statistical data; required reports; penalties

§1292. Statistical data; required reports; penalties

A. Every employer of more than ten employees who is subject to recordkeeping under the provisions of 29 U.S.C. 655 shall, within ninety days of any occupational death of an employee, any non-fatal occupational illness, or any non-fatal occupational injury involving either loss of consciousness, restriction of work or motion, transfer to another job, or medical treatment other than first aid, send to the records management section the following information:

(1) Employer's name.

(2) Employee's name.

(3) Employee's occupation.

(4) A description of employee's duties.

(5) A description of employee's workplace.

(6) Date of death, injury, or onset of illness.

(7) A description of the accident or occurrence resulting in death, injury, or illness.

(8) The number of work days lost or days of restricted activity involving the employee and resulting from the accident, occurrence, or illness.

B. The records of the records management section which contain the identity of individual employers or employees are confidential, shall not be public records, and shall not be subject to subpoena. All employees of the office shall maintain such confidentiality. The statistical data derived from these records shall be public records, however, and shall be published annually by the section in such form as will insure its availability to the general public.

C. Any employee of the office who violates the confidentiality of any record that reveals the identity of any employer or employee involved in a case of occupational death, injury, or illness shall be guilty of a misdemeanor and fined not more than five hundred dollars for each offense.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, No. 1032, §9.



RS 23:1293 - Confidentiality of records; exceptions; penalties for violation

§1293. Confidentiality of records; exceptions; penalties for violation

A.(1) All medical records of an employee, all records of payment of compensation to an employee or his dependent, all records with respect to the rehabilitation or attempted rehabilitation of an injured employee, all employer reports of injury as required by R.S. 23:1306, all claims by an employee or his dependent filed pursuant to R.S. 23:1310, records submitted to the Louisiana Workers' Compensation Second Injury Board concerning claims for reimbursement arising out of a claim by an employee or his dependent filed pursuant to Chapter 10 of this Title, including but not limited to any and all records submitted for requests for reimbursement, documents maintained in the claim files regarding reimbursement and settlement requests, and all records submitted pursuant to R.S. 23:1378(A)(5), all safety plans pursuant to R.S. 23:1291(B)(4), all safety records of the OSHA section obtained in connection with the Insurance Cost Containment Act or the OSHA 7(c)(1) program, and all data produced pursuant to R.S. 23:1291.2, shall be confidential and privileged, shall not be public records, and shall not be subject to subpoena, except that records of the office may be produced in response to an order of a workers' compensation judge based upon his finding that the record is relevant and necessary to the resolution of a disputed claim pending before the office. Such confidentiality and privilege shall be strictly maintained by the director and all employees of the office except as provided above or in Subsection B of this Section and shall be used exclusively for the purpose of discharging the duties and responsibilities of the office under this Chapter.

(2) Nothing in this Section shall prohibit the communication of facts or documents that are part of an employee's medical record to the employee or his representative. When authorized in writing by the employee such facts and documents may also be released to the employer or his insurer. The facts or documents that are part of an employee's medical record shall be used exclusively for the purposes of claims administration and the communication to third parties is strictly prohibited.

(3) Nothing in this Section shall prohibit the communication of facts, documents, or other information which are part of employee or employer records if requested by a federal or state prosecuting attorney; by the office of state police, public safety services, Department of Public Safety and Corrections, in the conduct of an insurance fraud investigation; or by the attorney general of this state. The office may also share information with any state or federal agency for the purpose of investigating or determining tax fraud or the offset of any governmental benefit or workers' compensation benefits or with any other government entity authorized by law to conduct any audit, investigation, or similar activity in connection with the administration of any state or federally funded program.

(4) Nothing in this Section shall prohibit the communication of the name and address of an employer approved by this office as a self-insured. All other information submitted in an employer's application for self-insurance remains subject to the privacy provision of this Section.

(5) Nothing in this Section shall prohibit the communication of the name of an employer and the name of his insurer or membership in a group self-insurance fund as of a specific date. The office of workers' compensation administration shall not provide information which shall allow a requesting party to obtain the identity of all members or insured employers of a particular carrier or group self-insurance fund, either through individual requests or multiple requests. The office of workers' compensation administration shall not provide the effective dates of coverage for a specific employer, or groups of employers, either through individual requests or multiple requests.

(6)(a) Nothing in this Section shall prohibit the communication of information found in the records of the Louisiana Workers' Compensation Second Injury Board, during a meeting of the board, as provided in R.S. 23:1373 or on an appeal of a final decision of the Second Injury Board pursuant to R.S. 23:1378(E).

(b) Notwithstanding the provisions of this Section, once a claim is made by an employer, group self-insurance fund, or insurer for reimbursement of the Louisiana Workers' Compensation Second Injury Fund, information or documents submitted to the Louisiana Workers' Compensation Second Injury Board involving the claim for reimbursement shall be available to the employer, group self-insurance fund, insurer, or their representatives upon simple request.

B.(1) Notwithstanding the provisions of Subsection A of this Section, once in a disputed claim an employer begins to pay benefits to an employee under this Chapter or a claim is made by an employee against an employer for benefits under this Chapter, pleadings, motions, discovery documents, depositions, hearing transcripts, and exhibits entered into evidence in any dispute involving the same claimant or any records of the office involving prior benefits paid by an employer to the same claimant shall be available to the employer, the employee, and their counsel upon simple request. Any decision, award, or order of a workers' compensation judge is a public record and may be compiled and disseminated to the public. The complete record of any formal hearing shall be made available to the court of appeal when an appeal is filed.

(2) Nothing in this Section shall prevent the use of such records for the compilation of statistical data wherein the identity of the individual or employer is not disclosed.

C. Whoever violates Subsection (A) of this Section shall be guilty of a misdemeanor and fined not more than five hundred dollars for each offense.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1986, No. 831, §1; Acts 1989, No. 454, §8, eff. Jan. 1, 1990; Acts 1989, No. 530, §1; Acts 1991, No. 892, §1; Acts 1992, No. 766, §1; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 1312, §1, eff. Jan. 1, 2000; Acts 2001, No. 1189, §1, eff. June 29, 2001; Acts 2006, No. 16, §1, eff. May 4, 2006; Acts 2010, No. 304, §1; Acts 2012, No. 88, §1.



RS 23:1294 - Workers' Compensation Advisory Council

§1294. Workers' Compensation Advisory Council

A.(1) The Workers' Compensation Advisory Council is hereby created within the Louisiana Workforce Commission pursuant to R.S. 36:309(C)(4).

(2) It shall consist of seventeen members who are domiciled in Louisiana and appointed by the governor to serve at the pleasure of the governor. To the extent practicable, every organization or entity that provides nominations to the council shall strive for diversity in its appointments on the basis of sex, race, ethnicity, and geography. Each appointment by the governor shall be submitted to the Senate for confirmation.

(a) Two council members shall be representatives of labor and shall be presently or formerly affiliated with labor and residing and working in Louisiana.

(b) Two shall be representative of business interests in Louisiana.

(c) One shall be a representative of self-insured industries in Louisiana.

(d) One shall be an attorney licensed to practice law in Louisiana who has previously represented employers in workers' compensation claims.

(e) One shall be an attorney licensed to practice law in Louisiana who has previously represented claimants in workers' compensation claim.

(f) One shall be a representative from the Louisiana State Medical Society.

(g) Five shall be members of the general public, one from each Public Service Commission district.

(h) One shall be a representative from the Louisiana Orthopaedic Association.

(i) One shall be the director of the office of workers' compensation administration.

(j) One shall be a representative of the Chiropractic Association of Louisiana.

(k) One shall be a representative of the Louisiana Psychological Association.

(3) The chairman of the council shall be the director of the office of workers' compensation administration.

(4) Any change in membership to achieve the goal of geographic representation and diversity based on sex, race, and ethnicity shall occur by attrition.

B.(1) The council shall monitor and, at least thirty days prior to the convening of the regular session of the legislature, report to the governor and the legislature on the implementation and administration of this Part and make specific recommendations thereon.

(2) The advisory council shall review and make recommendations to the governor, through the Louisiana Workforce Commission, on any proposed rules affecting the administration or resolution of claims provided for in this Chapter.

C.(1) No member of the Worker's Compensation Advisory Council acting within the scope of his official functions and duties shall be held individually liable for a policy recommendation or policy action by the council, unless damage or injury is caused by the member's willful or wanton misconduct.

(2) A person immune from liability under the provisions of Paragraph (1) of this Subsection shall not be subject to civil or administrative subpoena for his recommendations or exercise of judgment as a member of the council, including a subpoena seeking his oral or written testimony at trial, discovery, or other proceeding, and a subpoena duces tecum seeking documents, inspections, things or information in electronic or any other form.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1984, No. 573, §1, eff. July 12, 1984; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1999, No. 80, §§1, 2; Acts 2004, No. 335, §1, eff. June 18, 2004; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 573, §1; Acts 2012, No. 811, §6, eff. July 1, 2012; Acts 2014, No. 422, §1.

NOTE: See Acts 1984, No. 573, §2.



RS 23:1295 - Investigations

§1295. Investigations

For the purposes of administering the provisions of this Chapter, the administrator of the fraud section for the office of workers' compensation and his duly authorized representative shall investigate all allegations of violations of this Chapter. As used in this Subpart, "administrator" means the administrator of the fraud section of the office of workers' compensation.

Acts 1992, No. 763, §1; Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1296 - Administrator; powers

§1296. Administrator; powers

In the discharge of the duties imposed by this Chapter, the administrator and any duly authorized representative shall have the power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memorandums, and other records deemed necessary as evidence in connection with an investigation under this Subpart. Subpoenas issued pursuant to this Section may be served by any person duly authorized by the administrator.

Acts 1992, No. 763, §1; Acts 1995, No. 368, §1, eff. June 16, 1995.



RS 23:1297 - Subpoenas

§1297. Subpoenas

In case of contumacy by, or refusal to obey a subpoena issued to, any person, upon application by the administrator or any duly authorized representative to a district court of the state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, that district court shall have jurisdiction to issue an order requiring that person to appear before the administrator, or any duly authorized representative, to produce evidence, or to give testimony relevant to the matter under investigation. Failure to obey such an order of the court may be punished as a contempt of that court.

Acts 1992, No. 763, §1.



RS 23:1301 - NOTICE OF INJURY OR ACCIDENT; REPORTS

SUBPART A-1. NOTICE OF INJURY OR ACCIDENT; REPORTS

§1301. Notice as prerequisite to institution of proceedings

No proceeding under this Chapter for compensation shall be maintained unless notice of the injury has been given to the employer within thirty days after the date of the injury or death. This notice may be given or made by any person claiming to be entitled to compensation or by anyone on his behalf.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1302 - Employer's duty to advise employees as to necessity of notice

§1302. Employer's duty to advise employees as to necessity of notice

A. The employer shall have printed and keep posted at some convenient and conspicuous point in his place of business a notice reading substantially as follows:

"In case of accidental injury or death, an injured employee or any person claiming to be entitled to compensation either as a claimant or as a representative of a person claiming to be entitled to compensation must give notice to (name and address of employer) within thirty days. If notice is not given to the above party within thirty days, no payments will be made under the law for such injury or death. In addition, any fraudulent action by the employer, employee, or any other person for the purpose of obtaining or defeating any benefit or payment of worker's compensation shall subject such person to criminal as well as civil penalties."

B. If the employer fails to keep such a notice posted, the time in which the notice of injury shall be given as provided in R.S. 23:1301 shall be extended to twelve months from the date of injury. The director may by rule require inclusion of additional information in the notice required by this Section.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1993, No. 928, §1.



RS 23:1303 - Contents of notice

§1303. Contents of notice

The notice required by R.S. 23:1301 shall (1) be made in writing, (2) contain the name and address of the employee, (3) state in ordinary language the time, place, nature, and cause of the injury, and (4) be signed by the person giving or making the notice.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1304 - Persons to whom notice given

§1304. Persons to whom notice given

Any notice or claim under this Chapter shall be given to the employer. If the employer is a partnership, then notice may be given to any one of the partners. If the employer is a corporation, then the notice may be given to any agent of the corporation upon whom process may be served or to any officer or agent in charge of the business at the place where the injury occurred. If the employer is a body politic, then the notice or claim for compensation may be given to the person connected with the body politic upon whom process may be served; however, in any case, the notice may be given to the person designated in the notice posted in accordance with R.S. 23:1303. Any such notice shall be given by delivering it or by sending it by certified mail, return receipt requested, addressed to the employer or officer or agent at his or its last known residence or place of business.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1305 - Inaccuracies as to time, nature, place, or cause, of injury; effect of delay or lack of notice

§1305. Inaccuracies as to time, nature, place, or cause, of injury; effect of delay or lack of notice

A notice given under this Subpart shall not be held invalid or insufficient by reason of any inaccuracy in stating the time, place, nature, or cause of the injury, or otherwise, unless it is shown that the employer was in fact misled to his detriment thereby. Lack of notice or delay in giving notice shall not be a bar to proceedings under this Chapter if it is shown that the employer, or his agent or representative, had knowledge of the accident or that the employer has not been prejudiced by such delay or lack of notice.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983.



RS 23:1306 - Employer reports

§1306. Employer reports

A. Within ten days of actual knowledge of injury resulting in death or in lost time in excess of one week after the injury, the employer shall send a report to the insurer, if any, on a form prescribed by the director, providing the following information:

(1) The name, address, and business of the employer.

(2) The name, Social Security number, street, mailing address, telephone number, and occupation of the employee.

(3) The cause and nature of the injury or death.

(4) The date, time, and the particular locality where the injury or death occurred.

(5) The wages, as defined in R.S. 23:1021, the worker was earning at the time of the injury.

(B)(1)(a) The insurer or the administrator of the employer's workers' compensation claims, upon receipt of the first report of injury, shall submit the data in electronic data interchange or EDI format to the office of workers' compensation administration at a frequency to be determined by the director.

(b) For the purposes of this Subsection, electronic data interchange or EDI format shall be based on the International Association of Industrial Accident Boards and Commissions (IAIABC) standards.

(2)(a) Submissions after December 31, 2012, may be in the EDI format. Submissions after December 31, 2013, shall be in the EDI format.

(b) Any new EDI format developed by the IAIABC shall be adopted for use at the discretion of the director.

C. All information and records pursuant to this Section shall be confidential and privileged, shall not be public records, and shall not be subject to subpoena. However, nothing in this Section shall prevent the use of such information or records for the compilation of statistical data wherein the identity of the individual or employer is not disclosed.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 2001, No. 1032, §9; Acts 2006, No. 44, §1, eff. May 16, 2006; Acts 2012, No. 141, §1.



RS 23:1307 - Information to injured employee

§1307. Information to injured employee

Upon receipt of notice of injury from the employer or other indication of an injury reportable under R.S. 23:1306, the office shall mail immediately to the injured employee and employer a brochure which sets forth in clear understandable language a summary statement of the rights, benefits, and obligations of employers and employees under this Chapter, together with an explanation of the operations of the office, and shall invite the employer and employee to seek the advice of the office with reference to any question or dispute which the employee has concerning the injury. Such brochure shall specifically state the procedure for requesting an independent medical examination in the event a dispute arises as to the condition of the employee or the employee's capacity to work and the procedure for appealing the denial of medical treatment to the medical director as provided in R.S. 23:1203.1. If such brochure has previously been mailed to an employer within the calendar year, the office shall not mail such employer an additional brochure unless the employer specifically requests such.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1997, No. 452, §1, eff. June 22, 1997; Acts 2012, No. 235, §1.



RS 23:1310 - Initial filing of claim with office of workers' compensation administration

SUBPART B. CLAIM RESOLUTION

§1310. Initial filing of claim with office of workers' compensation administration

A. If, at any time after notification to the office of the occurrence of death or injury resulting in excess of seven days lost time, a bona fide dispute occurs, the employee or his dependent or the employer or insurer may file a claim with the state office, or the district office where the hearing will be held, on a form to be provided by the director.

B. In addition to any other information required by the director, the claim shall set forth the time, place, nature, and cause of the injury, the benefit in dispute, and the employee's actual earnings, if any, at the time of the filing of the claim with the office.

Added by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983. Amended by Acts 1992, No. 1105, §1.



RS 23:1310.1 - Workers' compensation judges; creation; tenure; qualification; presiding officer; rules and regulations; hearings; director

§1310.1. Workers' compensation judges; creation; tenure; qualification; presiding officer; rules and regulations; hearings; director

A. There is hereby created workers' compensation judge positions comprised of at least ten judges within the office of workers' compensation administration.

B. A workers' compensation judge, or ad hoc officer presiding over a workers' compensation adjudicatory hearing, shall have been licensed and actively engaged in the practice of the law in the state for not less than five years, and following employment as a workers' compensation judge shall not practice workers' compensation law while so employed. Any temporary ad hoc officers appointed or designated by the commission to preside over a workers' compensation adjudicatory hearing shall meet the same eligibility requirements and shall comply with the same provisions of civil service for appointment, retention, or reappointment as are required for workers' compensation judges authorized under this Section.

C. The director shall have the authority to adopt reasonable rules and regulations, including the rules of procedure before the workers' compensation judges, according to the procedures established by the Administrative Procedure Act. All rules and regulations, properly approved and promulgated under the Administrative Procedure Act, shall be consistent with the Workers' Compensation Law and shall be binding in the administration of that law.

D. A workers' compensation judge shall be appointed by the executive director of the office of worker's compensation in accordance with all applicable civil service laws, rules, and regulations for a five-year term. He shall be subject to removal by the director during his term of employment for cause. A workers' compensation judge may be appointed for additional terms of five years but must reapply in the same manner as new applicants.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 43, §1, eff. Jan. 1, 1990; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 849, §1; Acts 1991, No. 892, §1; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 78, §1; Acts 2001, No. 1014, §1, eff. June 27, 2001.

{{NOTE: ACTS 1991, NO. 849, §2 PROVIDED THAT R.S. 23:1310.1(D) SHALL NOT BE APPLICABLE TO ANY ADMINISTRATIVE HEARING OFFICER APPOINTED PRIOR TO SEPTEMBER 6, 1991.}}



RS 23:1310.2 - Duties of director

§1310.2. Duties of director

A. The chief administrative officer to assist the workers' compensation judges shall be the director of the office of workers' compensation administration, who shall be subject to the general administrative authority of the executive director.

B. In addition to his other duties set forth in Title 23 of the Louisiana Revised Statutes of 1950, the director shall organize, direct, and develop the administrative work in support of the work of the workers' compensation judges, including the docketing, clerical, technical, and financial work, establish hours of operation, and perform such other duties relating to matters within the purview of the workers' compensation judges as any one of them may request.

C. The director shall employ other employees, within budgetary limitation, necessary to carry out the work and orders of the workers' compensation judges in an efficient and expedient manner.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 27, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2008, No. 743, §7.



RS 23:1310.3 - Initiation of claims; voluntary mediation; procedure

§1310.3. Initiation of claims; voluntary mediation; procedure

A. A claim for benefits, the controversion of entitlement to benefits, or other relief under the Workers' Compensation Act shall be initiated by the filing of the appropriate form with the office of workers' compensation administration. Mailing, facsimile transmission, or electronic transmission of the form and payment of the filing fee within five days of any such mailing or transmission constitutes the initiation of a claim under R.S. 23:1209.

B. Upon receipt of the form, the director shall assign the matter to a district. Upon receipt of the form, a district office shall effect service of process on any named defendant in any manner provided by law or by certified mail. All subsequent pleadings requiring service shall also be served in any manner provided by law or by certified mail. A defendant shall file an answer within fifteen days of service of the form or within a delay for answering granted by the workers' compensation judge not to exceed an additional ten days.

C. The filing of the answer shall be deemed timely when the answer is mailed, transmitted by facsimile, or electronic transmission on or before the day on which said delays run. If the answer is received by mail, facsimile, or electronic transmission on or before the first legal day following the expiration of the due date, there shall be a rebuttable presumption that the answer was timely filed. In all cases where the presumption does not apply, the timeliness of the mailing or transmittal shall be shown by an official United States postmark, official receipt of certificate from the United States Postal Service, facsimile transmission confirmation, or electronic receipt confirmation made at the time of transmission which indicates the date thereof.

D.(1) Upon joint request of the parties, or upon order of the presiding workers' compensation judge, all parties shall engage the services of either of the following:

(a) A Louisiana Workforce Commission, office of workers' compensation administration mediator, and such mediation shall be held in the district office in which the selected mediator is assigned.

(b) A private mediator, and such mediation shall be held at a location mutually agreeable to the parties.

(2) The selection of the mediator shall be by mutual agreement of the parties.

(3) Each party shall provide a representative, in person or via telephone, to participate in the mediation conference, who has been provided with authority to enter into negotiations in a good faith effort to resolve the issue in dispute. The attorneys for the parties may participate in the mediation conference via telephone by mutual consent of the parties.

(4) Within five days of the conclusion of the mediation conference, the parties shall certify to the court, via United States mail, electronic transmission, or facsimile transmission, that a mediation conference has occurred and the results thereof.

(5) Nothing shall prohibit the parties from requesting a mediation conference prior to the filing of a disputed claim for compensation; however, neither the request nor participation in the mediation conference shall interrupt the running of prescription.

E. If any party fails to appear at a mediation conference ordered by the judge or requested by the parties after proper notice, the workers' compensation judge upon request of a party may fine the delinquent party an amount not to exceed five hundred dollars, which shall be payable to the Office of Workers' Compensation Administrative Fund. In addition, the workers' compensation judge may assess against the party failing to attend costs and reasonable attorney fees incurred by any other party in connection with the conference. The penalties provided for in this Subsection shall be assessed by the workers' compensation judge only after a contradictory hearing which shall be held prior to the hearing on the merits of the dispute.

F. Except as otherwise provided by R.S. 23:1101(B), 1361, and 1378(E), the workers' compensation judge shall be vested with original, exclusive jurisdiction over all claims or disputes arising out of this Chapter, including but not limited to workers' compensation insurance coverage disputes, group self-insurance indemnity contract disputes, employer demands for recovery for overpayment of benefits, the determination and recognition of employer credits as provided for in this Chapter, and cross-claims between employers or workers' compensation insurers or self-insurance group funds for indemnification or contribution, concursus proceedings pursuant to Louisiana Code of Civil Procedure Articles 4651 et seq. concerning entitlement to workers' compensation benefits, payment for medical treatment, or attorney fees arising out of an injury subject to this Chapter.

G.(1) Any party challenging the constitutionality of any provision of this Chapter shall specially plead such an allegation in the original petition, an exception, written motion, or answer, which shall state with particularity the grounds for such an allegation.

(2) Within thirty days of the filing of any pleading raising the issue of unconstitutionality, the party making such an allegation must file a petition in a state district court of proper jurisdiction for purposes of adjudicating the claim of unconstitutionality. Such filing shall be given priority in hearing such claim not more than ten days from being presented to the district court.

(3) Failure to follow the procedures set forth in this Section shall bar any claim as to the unconstitutionality of any provision of this Chapter on appeal.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 26, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1992, No. 760, §1; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1997, No. 94, §1, eff. June 11, 1997; Acts 2001, No. 1084, §1; Acts 2004, No. 341, §1, eff. June 18, 2004; Acts 2005, No. 257, §1; Acts 2006, No. 48, §1, eff. May 16, 2006; Acts 2010, No. 53, §1.



RS 23:1310.4 - Place hearings to be held

§1310.4. Place hearings to be held

A.(1) At the time a claim is initiated with the director, the claimant shall elect the situs of necessary hearings by the workers' compensation judge.

(2) If the claimant is a domiciliary of the state of Louisiana, he shall be required to elect either the judicial district of the parish of his domicile at the time he sustained his injury, the judicial district of the parish where the injury occurred, or the judicial district of the parish of the principal place of business of the employer.

(3) In the event that the claimant is not a domiciliary of the state of Louisiana, the necessary hearings shall be held in the judicial district of the parish of the principal place of business of the employer, provided, that if the injury occurred within the state, the hearings shall be held in the judicial district of the parish where the injury occurred.

(4) In the event the claimant is not a domiciliary of the state of Louisiana and the accident resulting in injury occurred outside the territorial limits of the state, the hearings shall be held in the judicial district of the parish in this state wherein the contract of employment was made or in which the employment was principally localized.

B. After the election has been made as provided above, all future hearings affecting the claimant's case shall be held in the workers' compensation district so designated unless the workers' compensation judge, upon agreement by the claimant and the employer, shall transfer such cause for hearing to any other workers' compensation district agreed upon. In addition, hearings may be held in any workers' compensation district if the workers' compensation judge determines that good cause has been shown.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2004, No. 341, §1, eff. June 18, 2004.



RS 23:1310.5 - Hearing and appellate procedures; reported opinions

§1310.5. Hearing and appellate procedures; reported opinions

A.(1) Insofar as may be possible, all the evidence pertaining to each case, except as to noncontested matters, shall be heard by the workers' compensation judge initially assigned to the case. Upon the completion of such hearing or hearings, the workers' compensation judge shall make such order, decision, or award as is proper, just, and equitable in the matter.

(2) Either party feeling aggrieved by such order, decision, or award shall, after receipt by certified mail of the order, decision, or award, have the right to take an appeal to the circuit court of appeal for the judicial district elected by the claimant upon the filing of the petition. The motion and order for appeal shall be filed with the district office assigned to handle the claim, which shall be responsible for preparation of the record for the appellate court.

B. The decision of the workers' compensation judge shall be final unless an appeal is made to the appropriate circuit court of appeal. An appeal which suspends the effect or execution of an appealable judgment or order must be filed within thirty days. An appeal which does not suspend the effect or execution of an appealable judgment or order must be filed within sixty days. The delay for filing an appeal commences to run on the day after the judgment was signed or on the day after the district office has mailed the notice of judgment as required by Louisiana Code of Civil Procedure Article 1913, whichever is later. Motions for new trial shall be entertained in disputes filed under this Chapter. The delay for filing an appeal when a motion for new trial has been filed shall be governed by the Louisiana Code of Civil Procedure.

C. When there has been an award of benefits by the workers' compensation judge, no appeal by an employer shall be entertained by the appellate court unless the employer secures a bond with one or more sureties to be approved by the workers' compensation judge, guaranteeing that the employer will pay the amount of the award rendered therein together with interest thereon as otherwise provided by law, and all costs of the proceeding. The time limits for perfecting the bond shall be as provided in the Code of Civil Procedure, but shall not commence to run against the appellant until the appellant is notified by the workers' compensation judge as to the amount of the bond fixed in accordance with law.

D. When the only controverted issue in a death claim is the determination of proper beneficiaries entitled to receive death benefits, and the competing beneficiaries appeal the decision of the workers' compensation judge, the employer or insurance carrier may pay the proceeds, as they accrue, to the director. The director shall hold the proceeds in trust in an interest-bearing account during the appellate period and shall distribute the proceeds and interest to the beneficiaries designated in final award or judgment. The employer or insurance carrier shall not be taxed interest or cost on the order of the death claim if payments have been made to the director as they accrue.

E.(1) An order for physical therapy or a work hardening program shall not be suspended during the pendency of any appeal.

(2) Regardless of whether the judgment rendered by the workers' compensation judge is in favor of the employer or the employee, when the workers' compensation judge has made a specific finding that further delay for surgery would, more likely than not, result in death, permanent disability, or irreparable injury to the claimant, any appeal of the judgment shall be entitled to preference and priority and handled on an expedited basis. In such cases, the record shall be prepared and filed within fifteen days of the granting of the order of appeal. The court of appeal shall hear the case within thirty days after the filing of the appellee's brief.

F. All workers' compensation decisions of the circuit courts of appeal shall be published opinions. The published opinions in any reporter shall identify the office of workers' compensation district from which the appeal was taken and the identity of the workers' compensation judge who rendered the judgment or award that is the subject of appeal.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 26, §1; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §9, eff. Jan. 1, 1990; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1995, No. 396, §1; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2001, No. 361, §1; Acts 2001, No. 593, §1; Acts 2003, No. 485, §1; Acts 2003, No. 709, §1.



RS 23:1310.6 - Director; powers and duties

§1310.6. Director; powers and duties

The director shall preside at all meetings of the workers' compensation judges and shall make all procedural rulings for the workers' compensation judges collectively, except those to be made in the course of hearings before a single workers' compensation judge, oversee the administrative affairs of the workers' compensation judges, and bear such other responsibilities and duties as may be necessary to operate the workers' compensation judge system in an efficient manner. The director, in his discretion, may appoint a chief workers' compensation judge to perform any or all of these duties. The position of chief workers' compensation judge shall be in addition to the number of workers' compensation judges provided for in R.S. 23:1310.1. The director may also appoint ad hoc judges, as necessary, in addition to the positions provided for in R.S. 23:1310.1.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1992, No. 861, §1, eff. July 8, 1992; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1310.7 - Orders; subpoenas; judgments; enforcement; contempt

§1310.7. Orders; subpoenas; judgments; enforcement; contempt

A. A workers' compensation judge shall have the power to enforce any order or judgment he shall deem proper which is issued pursuant to the powers and jurisdiction provided for in this Chapter and the Constitution of Louisiana. This power shall not include the authority to order a person confined.

B.(1) Direct contempt in a workers' compensation proceeding shall be as defined in Louisiana Code of Civil Procedure Article 222, except that it shall be committed before or in response to a subpoena or summons of a workers' compensation judge instead of the court. In a case of direct contempt, the workers' compensation judge may assess a civil fine of up to five hundred dollars for each such contempt violation which shall be payable to the Kids Chance Scholarship Fund, Louisiana Bar Foundation.

(2) Constructive contempt in a workers' compensation proceeding shall be as defined in Louisiana Code of Civil Procedure Article 224, except that it shall be concerning the workers' compensation judge and hearing procedures instead of the court. In a case of constructive contempt, the workers' compensation judge may assess a civil fine of up to five hundred dollars for each such contempt violation which shall be payable to the Kids Chance Scholarship Fund, Louisiana Bar Foundation.

(3) In any case where the workers' compensation judge has found a party in direct or constructive contempt, or has imposed sanctions on a party for conduct in connection with the litigation of a claim, the workers' compensation judge shall issue written reasons in connection with said ruling and shall report such findings to the director on a form promulgated by the director, within thirty days of the ruling.

C. Workers' compensation judges shall have the authority to issue subpoenas and subpoenas duces tecum as provided in Louisiana Code of Civil Procedure Articles 1351 through 1354. Subpoenas issued pursuant to this Section may be served by certified mail, return receipt requested.

D. Nothing in this Section shall be construed to limit the power of the workers' compensation judge to encourage compliance with and enforcement of his orders by means other than referral to the district courts for contempt proceedings.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1992, No. 762, §1; Acts 1993, No. 884, §1; Acts 1995, No. 348, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2005, No. 257, §1.



RS 23:1310.8 - Jurisdiction continuing; determining as to final settlement

§1310.8. Jurisdiction continuing; determining as to final settlement

A.(1) The power and jurisdiction of the workers' compensation judge over each case shall be continuing and he may, upon application by a party and after a contradictory hearing, make such modifications or changes with respect to former findings or orders relating thereto if, in his opinion, it may be justified, including the right to require physical examinations as provided for in R.S. 23:1123; however, upon petition filed by the employer or insurance carrier and the injured employee or other person entitled to compensation under the Workers' Compensation Act, a workers' compensation judge shall have jurisdiction to consider the proposition of whether or not a final settlement may be had between the parties presenting such petition, subject to the provisions of law relating to settlements in workers' compensation cases.

(2) The workers' compensation judge may have a full hearing on the petition, and take testimony of physicians and others relating to the permanency or probable permanency of the injury, and take such other testimony relevant to the subject matter of such petition as the workers' compensation judge may require. The workers' compensation judge may consider such petition and dismiss the same without a hearing if in his judgment the same shall not be set for a hearing.

(3) The expenses of such hearing or investigation, including necessary medical examinations, shall be paid by the employer or insurance carrier, and such expenses may be included in the final award. If the workers' compensation judge decides it is in the best interest of both parties to said petition that a final award be made, a decision shall be rendered accordingly and the workers' compensation judge may make an award that shall be final as to the rights of all parties to said petition and thereafter the workers' compensation judge shall have no jurisdiction over any claim for the injury or any results arising from same. If the workers' compensation judge should decide the case should not be finally settled at the time of the hearing, the petition shall be dismissed without prejudice to either party, and the workers' compensation judge shall have the same jurisdiction over the matter as if said petition had not been filed.

B. Upon the motion of any party in interest, on the ground of a change in conditions, the workers' compensation judge may, after a contradictory hearing, review any award, and, on such review, may make an award ending, diminishing, or increasing the compensation previously awarded, subject to the maximum or minimum provided in the Workers' Compensation Act, and shall state his conclusions of fact and rulings of law, and the director shall immediately send to the parties a copy of the award.

C. This Section shall not apply to the calculation of the monthly benefit amount pursuant to R.S. 23:1221(3).

D. A petition to modify a judgment awarding benefits shall be subject to the prescriptive limitations established in R.S. 23:1209.

E. A judgment denying benefits is res judicata after the claimant has exhausted his rights of appeal.

F. An award of temporary total disability benefits may be modified by the filing of a motion for modification with the same court that awarded the benefits and under the same caption and docket number without the necessity of filing a new dispute and appearing at a mediation conference. The court shall expedite the hearing on the modification proceedings in accordance with the procedure established in R.S. 23:1124(B).

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1989, No. 454, §9, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 1999, No. 323, §1; Acts 2001, No. 1189, §1, eff. June 29, 2001; Acts 2013, No. 337, §1.



RS 23:1310.9 - Costs

§1310.9. Costs

If the workers' compensation judge before which any proceedings for compensation or concerning an award of compensation have been brought, under the Workers' Compensation Act, determines that such proceedings have not been brought on a reasonable ground, or that denial of benefits has not been based on a reasonable ground, the workers' compensation judge shall assess the total cost of the proceedings to the party who has brought them or the party who has unreasonably denied payment of benefits.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1310.10 - Report to governor, supreme court, and legislature

§1310.10. Report to governor, supreme court, and legislature

Annually, on or before the first day of April, commencing in 1990, the director shall prepare and submit a report for the prior calendar year to the governor, the chief justice of the supreme court, the president of the Senate, the speaker of the House of Representatives, and each member of the legislature, which shall include a statement of the number of awards made and the causes of the accidents leading to the injuries for which the awards were made, total workload data of the workers' compensation judges, a detailed report of the work load of each workers' compensation judge, a detailed statement of the expenses of the offices of the director of worker's compensation and the workers' compensation judges, together with any other matter which the director deems proper to report, including any recommendations he may desire to make.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1310.11 - Deposit of fees in Workers' Compensation Administration Fund

§1310.11. Deposit of fees in Workers' Compensation Administration Fund

A. The director shall provide by rule for a fee not to exceed fifty dollars to be collected in each dispute, which such fee shall be taxed as costs to be paid by the party against whom any award becomes final. Such fee shall be collected by the director at the time of filing, unless a request is contemporaneously submitted by an indigent party seeking waiver of costs and such request is granted by the office of workers' compensation administration. The fee shall not be reassessed against any applicant who has made such payment prior to July 18, 1990.

B. When a request for waiver of costs is denied by the office of workers' compensation administration, the party shall submit the filing fee to the office of workers' compensation administration within five days of the date of denial. If the party fails to comply with this requirement, the original filing of the pleading shall be deemed to have no force or effect.

C. All fees collected under the provisions of this Section shall be deposited to the credit of the Workers' Compensation Administration Fund.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1990, No. 485, §§1 and 2, eff. July 18, 1990; Acts 1995, No. 246, §1, eff. June 14, 1995; Acts 2008, No. 704, §1, eff. July 2, 2008.



RS 23:1310.12 - Repealed by Acts 2012, No. 834, §1, eff. July 1, 2012.

§1310.12. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1310.13 - Expenses of director; penalties imposed by Act; payment into special state treasury fund

§1310.13. Expenses of director; penalties imposed by Act; payment into special state treasury fund

All penalties imposed by the Worker's Compensation Act, except those specifically payable to claimants, or as otherwise specifically provided by law, shall be deposited into the Office of Worker's Compensation Administrative Fund and used in those amounts appropriated by the legislature as provided for in R.S. 23:1291.1(E).

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1992, No. 490, §1.



RS 23:1310.14 - Securing information

§1310.14. Securing information

Every employer shall furnish the director, upon request, any information required by him to carry out the provisions of the Worker's Compensation Act.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1310.15 - Employer's records and books; subject to inspection; self-incriminating evidence

§1310.15. Employer's records and books; subject to inspection; self-incriminating evidence

All books, records, and payrolls of the employers showing or reflecting in any way upon the amount of wage expenditures of such employers shall always be open for inspection by the director or any other authorized auditor, accountant, or inspector for the purpose of ascertaining the correctness of the wage expenditure and number of men employed and such other information as may be necessary for the purposes and uses of the director in the administration of the Workers' Compensation Act. No person shall be excused from testifying or from producing any book, record, or payroll in any investigation or inquiry, by or upon any hearing before the workers' compensation judge, when ordered to do so by the workers' compensation judge, upon the ground that the testimony, payroll, or other competent evidence required of him may tend to incriminate him or subject him to penalty or forfeiture; but no person shall be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter, or thing concerning which he shall have under oath, by order of the workers' compensation judge, testified to or produced documentary evidence of, provided however, that no person so testifying shall be exempt from prosecution or punishment for any perjury committed by him in his testimony.

Acts 1988, No. 938, §2, eff. July 1, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1311 - Contents of petition

§1311. Contents of petition

The petition required under Section 1310.3 shall set forth:

(1) The names and addresses of the parties.

(2) A statement of the time, place, nature, and cause of the injury, or such fairly equivalent information as will put the employer on notice with respect to the identity of the parties.

(3) The specific compensation benefit which is due but has not been paid or is not being provided.

Acts 1980, No. 640, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1312 - Suits against the state; filing; procedure

§1312. Suits against the state; filing; procedure

A. In the case of a suit against the state, service of the petition and of the citation shall be made both on the governor and on the attorney general. Payment of the judgment rendered against the state shall be submitted in due course for consideration by the legislature in making appropriations or submitted for payment in accordance with the provisions of R.S. 13:5115 through 5119.

B. In the case of suits against any public board, commission, or agency, the director shall serve the president or chairman thereof, or any other officer thereof authorized by law to accept service, by certified mail as required by Section 1310.3, and payment of any judgment, rendered against such public board, commission, or agency shall be made in due course by such public board, commission, or agency, if duly authorized by law, or in the absence of such authorization, such judgment shall be submitted in due course for consideration by the legislature in making appropriations or submitted for payment in accordance with the provisions of R.S. 13:5115 through 5119. In any and all such suits the defenses thereto, and the procedure otherwise, shall be the same as those provided in this Chapter.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1313 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1313. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1314 - Necessary allegations; dismissal of premature petition; dispute of benefits

§1314. Necessary allegations; dismissal of premature petition; dispute of benefits

A. The presentation and filing of the petition under R.S. 23:1310.3 shall be premature unless it is alleged in the petition that:

(1) The employee or dependent is not being or has not been paid, and the employer has refused to pay, the maximum percentage of wages to which the petitioner is entitled under this Chapter; or

(2) The employee has not been furnished the proper medical attention, or the employer or insurer has not paid for medical attention furnished; or

(3) The employee has not been furnished copies of the reports of examination made by the employer's medical practitioners after written request therefor has been made under this Chapter; or

(4) The employer or insurer has not paid penalties or attorney's fees to which the employee or his dependent is entitled.

B. The petition shall be dismissed when the allegations in Subsection (A) of this Section are denied by the employer and are shown at a time fixed by the workers' compensation judge to be without reasonable cause or foundation in fact.

C. The workers' compensation judge shall determine whether the petition is premature and must be dismissed before proceeding with the hearing of the other issues involved with the claim.

D. Disputes over medical treatment pursuant to the medical treatment schedule shall be premature unless a decision of the medical director has been obtained in accordance with R.S. 23:1203.1(J).

E.(1) Notwithstanding any other provision of this Section, the employer or payor shall be permitted to file a disputed claim against an employee, his dependent, or beneficiary only when the employer or payor alleges the employee, his dependent, or beneficiary has committed fraud as provided in R.S. 23:1208 which caused the employer or payor to pay a benefit which was not due to the employee, his dependent, or beneficiary; or when the employer or payor is an aggrieved party appealing a decision of the medical director pursuant to R.S. 23:1203.1(K).

(2) Notwithstanding any other provision of this Section, the employer or payor shall be permitted to file a disputed claim against a person or entity other than an injured employee, his dependent, or beneficiary concerning any other dispute arising under this Chapter.

Acts 1950, No. 539, §1; Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1987, No. 291, §1; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2012, No. 860, §1; Acts 2013, No. 337, §1.



RS 23:1315 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1315. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1316 - Answer, failure to file; judgment by default

§1316. Answer, failure to file; judgment by default

If a defendant in the principal or incidental demand fails to answer within the time prescribed by law or the time extended by the workers' compensation judge, and upon proof of proper service having been made, judgment by default may be entered against him. The judgment shall be obtained by written motion.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 731, §1; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1316.1 - Confirmation of judgment by default

§1316.1. Confirmation of judgment by default

A. A judgment by default on behalf of any party at interest must be confirmed by proof of the demand sufficient to establish a prima facie case. If no answer is filed timely, this confirmation may be made after two days, exclusive of holidays, from the entry of the judgment of default.

B. A prima facie case shall include but not be limited to proof of the following:

(1) The employee's average weekly wage.

(2) The existence of an employer-employee relationship at the time of the work-related accident.

(3) The occurrence of an accident arising out of and in the course of the employment, or the existence of an occupational disease.

(4) Entitlement to benefits under the provisions of this Chapter.

C. Medical evidence shall include oral testimony or certified medical records from all treating and all examining health care providers. All other evidence may be presented by sworn affidavit.

Acts 1991, No. 731, §1; Acts 1992, No. 761, §1; Acts 2004, No. 341, §1, eff. June 18, 2004.



RS 23:1317 - Hearing on the merits; rules of procedure; effect of judgment; costs; fees of medical witnesses

§1317. Hearing on the merits; rules of procedure; effect of judgment; costs; fees of medical witnesses

A. If an answer has been filed within the delays allowed by law or granted by the workers' compensation judge, or if no judgment has been entered as provided in R.S. 23:1316 at the time for hearing or any adjournment thereof, the workers' compensation judge shall hear the evidence that may be presented by each party. Each party shall have the right to be present at any hearing or to appear through an attorney. The workers' compensation judge shall not be bound by technical rules of evidence or procedure other than as herein provided, but all findings of fact must be based upon competent evidence and all compensation payments provided for in this Chapter shall mean and be defined to be for only such injuries as are proven by competent evidence, or for which there are or have been objective conditions or symptoms proven, not within the physical or mental control of the injured employee himself. The workers' compensation judge shall decide the merits of the controversy as equitably, summarily, and simply as may be.

B. Costs may be awarded by the workers' compensation judge, in his discretion, and when so awarded the same may be allowed, taxed, and collected as in other civil proceedings. The fees of expert witnesses shall be reasonable and fixed in the original judgment. The judgment rendered shall have the same force and effect and may be satisfied as a judgment of a district court.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2004, No. 341, §1, eff. June 18, 2004.



RS 23:1317.1 - Independent medical examinations

§1317.1. Independent medical examinations

A. Any party wishing to request an independent medical examination of the claimant pursuant to R.S. 23:1123 and 1124.1 shall be required to make its request at or prior to the pretrial conference. Requests for independent medical examinations made after that time shall be denied except for good cause or if it is found to be in the best interest of justice to order such examination.

B. An examiner performing independent exams pursuant to R.S. 23:1123 shall be required to prepare and send to the office a certified report of the examination within thirty days after its occurrence.

C. The report of the examination shall contain the following, when applicable:

(1) A statement of the medical and legal issues the examiner was asked to address.

(2) A detailed summary of the basis of the examiner's opinion, including but not limited to a listing of reports or documents reviewed in formulating that opinion.

(3) The medical treatment and physical rehabilitative procedures which have already been rendered and the treatment, if any, which the examiner recommends for the future, together with reasons for the recommendation.

(4) Any other conclusions required by the scope of the independent medical examination, together with reasons for the conclusion reached.

(5) A curriculum vitae of the examiner.

(6) A written certification personally signed by the examiner that the report is true. The substance of the certification shall be: "I certify that I have caused this report to be prepared, I have examined it, and to the best of my knowledge and belief, all statements contained herein are true, accurate, and complete."

D. If a physical examination of the claimant was conducted, the certified report shall contain all of the following additional information:

(1) A complete history of the claimant, including all previous relevant or contributory injuries with a detailed description of the present injury.

(2) The complaints of the claimant.

(3) A complete listing of tests and diagnostic procedures conducted during the course of the examination.

(4) The examiner's findings on examination, including but not limited to a description of the examination and any diagnostic tests and X-rays.

E. When the independent medical examiner's report is presented within thirty days as provided in this Section:

(1) The examiner shall be protected from subpoena except for a single trial deposition. However, upon a proper motion for cause, the workers' compensation judge may order further discovery of the independent medical examiner as deemed appropriate.

(2) Except to schedule the deposition or further discovery as described above, the office of the independent medical examiner shall not be contacted regarding the claimant by any party, attorney, or agent.

F. Objections to the independent medical examination shall be made on form LDOL-WC-1008, and shall be set for hearing before a workers' compensation judge within thirty days of receipt. No mediation shall be scheduled on disputes arising under this Section.

Acts 1995, No. 328, §1, eff. June 16, 1995; Acts 1997, No. 88, §1, eff. June 11, 1997; Acts 2012, No. 235, §1.



RS 23:1318 - Director and office employees not subject to subpoena

§1318. Director and office employees not subject to subpoena

For claims arising under this Chapter, the director or any other office employee shall not be subject to subpoena for the purpose of testifying in any legal proceeding. This prohibition shall extend to depositions and interrogatories, both written and oral.

Amended by Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1995, No. 246, §1, eff. June 14, 1995.



RS 23:1319 - Evidence; depositions in advance of hearing

§1319. Evidence; depositions in advance of hearing

When any of the parties deems it necessary to take the testimony of any witness who might not be available in the event a dispute ever arose under this Chapter in connection with any claim arising as a result of any accident or accidental injury covered by this Chapter, either party may take the deposition of such witness under oral examination in accordance with law. Such depositions shall be filed with the director and may be used in evidence in any future proceeding, just as though a suit had been filed before the depositions were taken.

Acts 1983, 1st Ex. Sess., No. 1, §1, eff. July 1, 1983; Acts 1985, No. 926, §1, eff. Jan. 1, 1986; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1320 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1320. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1321 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

§1321. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1331 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

SUBPART C. JUDGMENTS

§1331. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1332 - Awards in favor of minors or interdicts; tutor's bond and report

§1332. Awards in favor of minors or interdicts; tutor's bond and report

Where an award has been rendered in favor of a minor or interdict, the tutor or curator shall be required by the office to furnish a bond in favor of the office for the faithful performance of his duties, and shall be required by the office to furnish it annually with a report or accounting of the funds the said tutor or curator may be administering for the said minor or interdict. This report or accounting of the tutor or curator is not to be in the nature of the report of the tutor or curator required to be filed under other laws, but it is to be a simple verified statement of the receipts of the tutor or curator with a detailed accounting of the expenditures.

Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990.



RS 23:1333 - Employer's insolvency or failure to pay after award; acceleration of payments

§1333. Employer's insolvency or failure to pay after award; acceleration of payments

A. If the employer against whom an award awarding compensation has been rendered becomes insolvent or fails to pay six successive installments as they become due, the installments not yet payable under the award shall immediately become due and exigible and the award shall become executory for the whole amount; but if the employee or his dependent is adequately protected by insurance and receives payments thereunder this right shall not accrue.

B. When the award of temporary total disability benefits is accelerated pursuant to this Section, the acceleration shall be limited to an additional six months of benefits.

Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1999, No. 702, §1.



RS 23:1351 - Repealed by Acts 1988, No. 938, 3, eff. Jan. 1, 1990.

SUBPART D. APPEALS

§1351. Repealed by Acts 1988, No. 938, §3, eff. Jan. 1, 1990.



RS 23:1361 - Unlawful discrimination prohibited

SUBPART E. UNLAWFUL DISCRIMINATION PROHIBITED

§1361. Unlawful discrimination prohibited

A. No person, firm or corporation shall refuse to employ any applicant for employment because of such applicant having asserted a claim for workers' compensation benefits under the provisions of this Chapter or under the law of any state or of the United States. Nothing in this Section shall require a person to employ an applicant who does not meet the qualifications of the position sought.

B. No person shall discharge an employee from employment because of said employee having asserted a claim for benefits under the provisions of this Chapter or under the law of any state or of the United States. Nothing in this Chapter shall prohibit an employer from discharging an employee who because of injury can no longer perform the duties of his employment.

C. Any person who has been denied employment or discharged from employment in violation of the provisions of this Section shall be entitled to recover from the employer or prospective employer who has violated the provisions of this Section a civil penalty which shall be the equivalent of the amount the employee would have earned but for the discrimination based upon the starting salary of the position sought or the earnings of the employee at the time of the discharge, as the case may be, but not more than one year's earnings, together with reasonable attorney's fees and court costs.

D. The rights and remedies granted by this Section shall not limit or in any way affect any rights and remedies that may be available under the provisions of any other state or federal law.

E. Any party found by a workers' compensation judge or a court of competent jurisdiction to have brought a frivolous claim under this Section shall be held responsible for reasonable damages incurred as a result of this claim, including reasonable attorney's fees and court costs.

Added by Acts 1980, No. 704, §1. Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1993, No. 638, §1, eff. June 15, 1993; Acts 1997, No. 88, §1, eff. June 11, 1997.



RS 23:1371 - Purpose and intent

PART V. LOUISIANA WORKERS' COMPENSATION

SECOND INJURY FUND

§1371. Purpose and intent

A. It is the purpose of this Part to:

(1) Encourage the employment, re-employment, or retention of employees who have a permanent, partial disability.

(2) Protect employers, group self-insurance funds, and property and casualty insurers from excess liability for workers' compensation for disability when a subsequent injury to such an employee merges with his preexisting permanent physical disability to cause a greater disability than would have resulted from the subsequent injury alone.

B. Except as provided in R.S. 23:1378(A)(6), this Part shall not be construed to create, provide, diminish, or affect in any way the workers' compensation benefits due to an injured employee. The payment of compensation to an injured employee under this Chapter shall be determined without regard to this Part, and the provisions of this Part shall be considered only in determining whether an employer or his insurer is entitled to reimbursement from the Workers' Compensation Second Injury Fund herein created.

C. As used in this part, the merger of an injury with a preexisting permanent partial disability is limited to the following:

(1) The subsequent injury would not have occurred but for the preexisting permanent partial disability; or

(2) The disability resulting from the subsequent injury in conjunction with the preexisting permanent partial disability is materially and substantially greater than that which would have resulted had the preexisting permanent partial disability not been present, and the employer has been required to pay and has paid additional medical or indemnity benefits for that greater disability.

D. The records of the second injury board shall be confidential as provided in R.S. 23:1293(A).

Added by Acts 1974, No. 165, §1. Amended by Acts 1977, No. 267, §1, eff. Oct. 1, 1977; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1995, No. 188, §1, eff. June 12, 1995; Acts 1995, No. 245, §1, eff. June 14, 1995; Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2010, No. 799, §1, eff. June 30, 2010.



RS 23:1371.1 - Definitions

§1371.1. Definitions

As used in this Part, unless the context clearly indicates otherwise, the following terms shall have the meanings ascribed to them in this Section:

(1) "Employer" means any entity who is required to pay and has paid into the fund.

(2) "Hire and fire authority" shall mean the authority of the representative of the employer who plays an integral part in fulfilling the business of the employer with the responsibility to have closely controlled the injured employee regarding his physical conduct and time, as well as providing significant input into the hiring, retention, and firing decisions regarding that employee.

(3) "Permanent partial disability" shall mean any permanent condition, whether congenital or due to injury or disease, of such seriousness as to constitute a hindrance or obstacle to obtaining employment, to retention by an employer, or to obtaining re-employment, if the employee becomes unemployed.

(4) "PPD Employee Registry" shall mean the registry maintained by the Louisiana Workforce Commission of available employees. The listing of an employee on the registry shall serve as proof of knowledge of the employee's preexisting permanent partial disability for the purpose of a Second Injury Board claim.

(5) "Psychiatrist" shall mean an individual licensed to practice medicine by the Louisiana State Board of Medical Examiners or, in the event that the individual is practicing medicine in a jurisdiction other than Louisiana, licensed by the appropriate member board of the Federation of State Medical Boards to practice psychiatry, who has completed a residency in psychiatry, been in clinical practice for at least three years and has training in the evaluation, diagnosis, and treatment of intellectual disabilities.

(6) "Psychologist" shall mean an individual licensed to practice psychology by the Louisiana State Board of Examiners of Psychologists or licensed to practice medical psychology by the Louisiana State Board of Medical Examiners, or, in the event an individual is practicing psychology in a jurisdiction other than Louisiana, licensed by the appropriate member board of the Association of State and Provincial Psychology Boards to practice psychology, who has registered specialty in a relevant clinical area of practice, who has been in clinical practice for at least three years and has training and experience in the evaluation, diagnosis, and treatment of intellectual disabilities.

(7) "Representative" shall include, but not be limited to, third party administrators, attorneys, or adjusting firms of the party filing the claim on behalf of the employer, insurer or group self-insurance fund.

Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2009, No. 251, §6, eff. Jan. 1, 2010; Acts 2010, No. 799, §1, eff. June 30, 2010; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1371.2 - Repealed by Acts 2013, No. 314, §1.

§1371.2. Repealed by Acts 2013, No. 314, §1.



RS 23:1372 - Louisiana Workers' Compensation Second Injury Board; creation, domicile, membership

§1372. Louisiana Workers' Compensation Second Injury Board; creation, domicile, membership

The Louisiana Workers' Compensation Second Injury Board, hereinafter referred to as the board, is created. The board, which shall be domiciled in Baton Rouge, Louisiana, shall be composed of five members or their designee, who shall be the secretary of state, the state treasurer, the commissioner of insurance, the secretary of the Department of Children and Family Services, and the director of the office of workers' compensation administration.

Acts 1988, No. 997, §1; Acts 2006, No. 453, §1, eff. June 15, 2006.



RS 23:1373 - Meetings; quorum; officers

§1373. Meetings; quorum; officers

A. The board may meet monthly, but in no event shall it meet less than once each three months and at such other times as it may provide by its rules. Three members shall constitute a quorum for the transaction of business. A majority vote of the members present shall be required for all actions of the board. Any member of the board may be represented at any meeting by an alternate designated by the member in writing prior to the commencement of such meeting.

B. The board shall elect a chairman and vice chairman, who shall serve for a two year term; provided that the election be held within thirty days of July 1, of each odd-numbered year.

Added by Acts 1974, No. 165, §1. Amended by Acts 1977, No. 235, §1, eff. July 5, 1977; Acts 2010, No. 799, §1, eff. June 30, 2010.



RS 23:1374 - Salary; expenses

§1374. Salary; expenses

The members of the board shall receive no salary, but each member shall be reimbursed for necessary travel and other expenses actually incurred while in attendance at meetings of the board or on business for the board.

Added by Acts 1974, No. 165, §1.



RS 23:1375 - Personnel

§1375. Personnel

A. The board shall appoint, fix the compensation and prescribe the duties of an executive director, who shall be in the unclassified service. The executive director shall devote full time to his duties and may not accept or engage in additional employment of any kind.

B. The executive director shall employ and supervise all such personnel, who shall be in the classified service, necessary for the operation of the business of the board.

Added by Acts 1974, No. 165, §1; Acts 2006, No. 453, §1, eff. June 15, 2006.



RS 23:1376 - Rule making power; reports

§1376. Rule making power; reports

A. The board may conduct such investigations, hold such hearings and adopt such rules and regulations as are necessary and proper to carry out its functions.

B. The board may collect information and compile statistics relevant and pertinent to the administration of the second injury fund. In order to accomplish this purpose, it may require employers and insurers to file reports with it containing such information and details as the board prescribes with respect to occupational accidents and workers' compensation claims.

Added by Acts 1974, No. 165, §1. Acts 1983, 1st Ex. Sess., No. 1, §6.



RS 23:1377 - Workers' Compensation Second Injury Fund

§1377. Workers' Compensation Second Injury Fund

A. There is hereby created and established in the state treasury a special fund which shall be designated as the "Workers' Compensation Second Injury Fund", hereinafter referred to as the "fund". The fund shall be maintained as a separate account in the state treasury for the purposes of funding the administrative expenses of the board and reimbursing compensable claims of property and casualty insurers, self-insured employers, and group self-insurance funds as set forth by R.S. 23:1371 et seq. Except as provided in Subsection F of this Section, monies shall be withdrawn therefrom only pursuant to legislative appropriation and shall be subject to budgetary control as provided by law. All remaining and unencumbered balances at the end of any fiscal year shall remain credited to the fund and shall be used solely for the purposes stated in this Section. Any interest income generated by the fund shall accrue to the fund.

B.(1) Every property and casualty insurer, individual self-insurer, and group self-insurance fund that has paid Louisiana workers' compensation benefits under Parts II and III, Chapter 10 of this Title, shall make an annual payment to the fund. The annual reports required by R.S. 23:1291.1(A) shall be used by the board as the base figure for computing the assessments and such assessments shall be a percentage of the amount reported in the annual reports. The board shall determine the amount of the assessment. Monies collected by the assessment shall not exceed one hundred twenty-five percent of the sum of the disbursements made from the fund in the preceding fiscal year, and the known outstanding unpaid amounts which have been submitted for reimbursement on or in connection with an approved claim at the end of the preceding fiscal year.

(2) These funds shall be made payable to the order of the state treasurer and shall be transmitted to the board, which shall in turn transmit all funds so received to the state treasurer. Upon receipt by the state treasurer, the funds shall be credited to the Workers' Compensation Second Injury Fund.

C.(1) The board shall provide by rules and regulations for the collection of the assessment amount. The board shall determine the date the assessment is due and notify, in writing, all property and casualty insurers, self-insured employers, and group self-insurance funds of the assessment at least thirty days before the due date. If such amounts are not paid by the due date established by the board, there may be assessed, for each thirty days that the amount assessed remains unpaid, a civil penalty equal to twenty percent of the amount assessed that remains unpaid, which shall be due and collected at the same time as the unpaid part of the amount assessed. Payments received by the office shall be applied first to penalties assessed and then to the outstanding assessment.

(2) Any property and casualty insurer that has discontinued writing workers' compensation insurance in this state or any self-insured employer that ceases to be authorized by R.S. 23:1168 or any group self-insurance fund that has ceased to be authorized as a group self-insurance fund shall continue to be liable for payment of any assessment and penalties to the fund on account of any benefits paid by the property and casualty insurer, self-insured employer, or group self-insurance fund under Parts II and III of this Chapter.

(3) Any entity that is required by law to make an annual payment or payments into the fund and has not done so shall not be eligible for reimbursement from the fund. In addition, except as provided in R.S. 23:1378(A)(5), any entity that is not required by law to make such payments into the fund shall not be eligible for reimbursement from the fund.

D.(1) Upon warrant issued by the board, the treasurer shall make payments to employers or insurers entitled thereto under the provisions of this Part. If the funds in the Workers' Compensation Second Injury Fund are insufficient to pay such warrants, claims shall rank from the date of submission to the second injury board for reimbursement.

(2) A final decision of the board, as provided in R.S. 23:1378(E), decreeing that an employer or insurer is entitled to an award from the Workers' Compensation Second Injury Fund shall have the same effect as such a warrant.

E. If any property or casualty insurer, self-insured employer, or group self-insurance fund fails to pay the amounts assessed against it under the provisions of this Section within sixty days from the time such notice is served upon it, the commissioner of insurance may suspend or revoke the authorization to transact business as provided by law or the office of workers' compensation may suspend or revoke the authorization to be self-insured.

F. The board may enter into reimbursement agreements, at the recommendation of the director, with property and casualty insurers, self-insured employers, or group self-insurance funds which have made an overpayment to the fund.

G. The Second Injury Board may approve an annual lump-sum amount up to one percent of the board's annual budget to be allocated to Louisiana Rehabilitation Services for use in assisting potential employers and qualified employees with permanent partial disabilities under the Louisiana Rehabilitation Services Vocational Rehabilitation Program. Services may include work evaluation and job readiness services, assessment for and provision of assistive technology, and workstation modification directly related to the employment, reemployment, or retention of such employees. The funds paid by the Second Injury Board, as well as any fund matching and earned interest, shall be used only for these purposes. The Louisiana Rehabilitation Services shall provide the Second Injury Board with a quarterly report to include all funding balances and expenditures as well as case statistical information.

Acts 1974, No. 165, §1; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1985, No. 697, §1, eff. Oct. 1, 1985; Acts 1988, No. 997, §1; Acts 1990, No. 63, §1; Acts 1992, No. 862, §1; Acts 1995, No. 188, §1, eff. June 12, 1995; Acts 2005, No. 257, §1; Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2010, No. 799, §1, eff. June 30, 2010; Acts 2011, No. 291, §1.



RS 23:1378 - Determination of liability of fund

§1378. Determination of liability of fund

A. An employer operating under the provisions of this Chapter who knowingly employs, re-employs, or retains in his employment an employee who has a permanent partial disability, as defined in R.S. 23:1371.1, shall qualify for reimbursement from the Second Injury Fund, if the employee incurs a subsequent injury arising out of and in the course of his employment resulting in a greater liability due to the merger of the subsequent injury with the preexisting permanent partial disability. The employer or, if insured, his insurer shall pay all benefits provided in this Chapter, but the employer or, if insured, his insurer thereafter shall be reimbursed by the Second Injury Fund for all indemnity and medical benefit payments as follows:

Date of Injury

Reimbursement Schedule

Before July 1, 2004 & on/

after July 1, 2009, but before July 1, 2010

INDEMNITY

•

TTD/SEB/PTD After the first 104 weeks of payment of benefits

•

Death benefits after the first 175 weeks of payment of benefits

MEDICAL

•

50% of all reasonable and necessary medical expenses actually paid which exceed $5,000.00, but no less than $10,000.00

•

100% of all reasonable and necessary medical expenses actually paid which exceed $10,000.00

On/after July 1, 2004 & before July 1, 2009

INDEMNITY

•

After the first 130 weeks of payment of benefits

MEDICAL

•

100% of all reasonable and necessary medical expenses actually paid which exceed $25,000.00

On/after July 1, 2010 & before July 1, 2015

INDEMNITY

•

After the first 104 weeks of indemnity

MEDICAL

•

100% of all reasonable and necessary medical expenses actually paid which exceed $25,000.00, including reasonable and necessary Vocational Rehabilitation expenses, if such expenses are directly related to services provided in the actual retention or reemployment of employees

(1) Such payments shall be reimbursed provided they are submitted to the board within one year of the approval for reimbursement or within one year of the payment of such weekly compensation payments, whichever occurs later.

(2) No employer or insurer shall be entitled to reimbursement unless it is clearly established that the employer had actual knowledge of the employee's preexisting permanent partial disability prior to the subsequent injury. For injuries occurring after December 31, 2010, actual knowledge shall be established only by any one of the following circumstances:

(a) The employee's preexisting permanent partial disability was caused by a compensable workers' compensation accident or occupational disease while employed by the same employer seeking reimbursement from the Second Injury Fund.

(b) Prior to the second injury, the employee disclosed to the employer the employee's preexisting permanent partial disability on a form promulgated by the office of workers' compensation.

(c) The employer employs, retains, or re-employs employees from the PPD employee registry maintained by the Louisiana Workforce Commission and which is created and maintained in accordance with rules promulgated by the office of workers' compensation.

(d) The employer provides an affidavit, on a form promulgated by the office of workers' compensation, which shall set forth all of the following:

(i) An attestation as to hire and fire authority as defined in R.S. 23:1371.1.

(ii) An attestation as to how and when knowledge was acquired.

(iii) An attestation as to the actual permanent partial disability existing.

(iv) An attestation of how the permanent partial disability, if not a presumed condition as listed in Subsection F of this Section, was a hindrance and obstacle to employment.

(v) An attestation certifying that false statements used in the affidavit may result in penalties pursuant to R.S. 23:1208.

(3) The Second Injury Fund shall be credited or reimbursed for sums recovered by the employer or the insurer from third parties in an amount equal to a pro rata share of the net amount recovered based upon the amounts paid by the fund, and the amounts paid by the self-insurer or insurer which have not been reimbursed by the fund, to or on behalf of the injured employee for medical benefits, workers' compensation indemnity benefits, and vocational rehabilitation services. The employer or the insurer shall advise the board of any subrogation action against third parties on any claim submitted to the board. The failure of the employer or insurer to notify the board of any pending subrogation action prior to receipt of payment from the board shall subject the employer or the insurer to a penalty of twenty percent of the amount otherwise claimed by the employer or insurer as payable from the Second Injury Fund, as well as a return of all amounts paid by the board to the extent these amounts are recovered in the subrogation action. Except as provided in this Subsection the Second Injury Fund shall not be required to reimburse vocational rehabilitation expenses.

(4)(a) The Second Injury Fund shall not be liable for reimbursement or be obligated to give credit for any amounts paid by an employer or carrier as attorney fees, penalties, or interest, nor for any sums paid under the Jones Act or Longshoremen and Harbor Workers Compensation Act.

(b) For settlements occurring after July 1, 2007, the Second Injury Fund shall be liable for reimbursement or be obligated to give credit for attorney fees paid pursuant to R.S. 23:1141, but shall not be liable for reimbursement or be obligated to give credit for attorney fees paid pursuant to R.S. 23:1201 or any other penalty provision provided for in Chapter 10 of this Title.

(5) Upon the board's approval of a claim for reimbursement, and on an annual basis thereafter, the insurer shall report to the board an estimate of the future medical and indemnity liability to the injured employee on a form promulgated by the director. The report shall be submitted to the board each year at the same time the annual report required by R.S. 23:1291.1 is submitted to the office of workers' compensation administration.

(a) Upon the board's approval of a claim for reimbursement, the insurer shall immediately certify to the board that the medical reserve and the weekly disability benefits (indemnity) reserve do not exceed the threshold limits provided in the reimbursement schedule set forth in this Subsection. No reimbursement will be made to the insurer unless such insurer complies with the provisions of this Paragraph:

(i) As a prerequisite to reimbursement from the fund, the insurer shall be required to certify that the medical and indemnity reserves have been reduced to the threshold limits of reimbursement and report in accordance with the National Council on Compensation Insurance Workers' Compensation Statistical Plan.

(ii) The Second Injury Fund director shall quarterly submit to the National Council on Compensation Insurance information regarding the Second Injury Fund accepted claims.

(iii) The National Council on Compensation Insurance shall submit a report of any discrepancies pursuant to regulations established by the Department of Insurance. The Department of Insurance is directed to establish regulations concerning Second Injury Fund discrepancies.

(b) The Louisiana Insurance Guaranty Association shall be entitled to reimbursement, but only to the extent of the proportion of the Second Injury Fund assessment paid by insurance companies.

(6)(a)(i) For an accident occurring on or after October 1, 1995, the employer, if self-insured, or the insurer shall obtain written approval from the board of any lump sum or compromise settlement of an approved claim before such settlement is submitted for approval, as provided in Part III of this Chapter.

(ii) If written approval is obtained, an order approving the settlement shall be obtained within one hundred eighty days from the date that approval is issued after which time the written approval shall be null and the self-insurer or insurer must again obtain written approval to settle the claim. The board shall respond to requests for written approval within forty-five days of receipt of the request.

(iii) If an employer, if self-insured, or the insurer seeks authority to enter into a compromise settlement in connection with the settlement of a third-party claim, the board shall respond within three working days unless the settlement contemplates payment by the insurer or self-insurer of additional amounts which exceed fifty thousand dollars. If the settlement contemplates additional amounts which exceed fifty thousand dollars, the board shall respond within forty-five days of receipt of the request.

(iv) If the board does not issue a written response within the time provided in Items (ii) and (iii), the request shall be deemed approved unless the employer or insurer does not comply with rules promulgated pursuant to Item (v) of this Paragraph.

(v) The director of the Office of Workers' Compensation Administration shall establish and promulgate, in accordance with the Administrative Procedure Act, such rules and regulations governing the submission of requests for approval as well as response from the board as may be deemed necessary and which are not inconsistent with the laws of this state.

(b)(i) Except in cases of a settlement in connection with the settlement of a third-party claim, if the self-insurer or insurer fails to obtain written approval from the board as provided in Subparagraph (a) of this Paragraph or fails to submit the settlement to the judge for approval as provided in Subparagraph (a) of this Paragraph, the fund shall not reimburse such self-insurer or insurer for the final settlement amount.

(ii) In cases of a settlement in connection with the settlement of a third-party claim, if the self-insurer or insurer fails to obtain written approval from the board as provided in Subparagraph (a) of this Paragraph or fails to submit the settlement to the judge for approval as provided in Subparagraph (a) of this Paragraph, the fund shall not reimburse such self-insurer or insurer for the final settlement amount and twenty-five percent of the unpaid reimbursements due or ten thousand dollars, whichever is greater.

(iii) As used in this Section, "final settlement amount" shall mean only additional funds contemplated to be paid by the insurer or self-insurer.

(c) The board shall not be a party to any lump sum compromise settlement with the employee.

(d) In the event that the board issues a written denial of the settlement, the property or casualty insurer, self-insured employer, or group self-insurance fund may appeal pursuant to Subsection E. The appeal shall be placed on the preference docket of the appropriate district court and shall be heard on the earliest practicable date.

B.(1) Except as provided in Paragraph (2) of this Subsection, the employer or his insurer, whichever of them makes the payments or becomes liable, shall within one year after the first payment of either compensation or medical benefits, whichever occurs first, notify the board in writing of such facts and furnish such other information as may be required by the board to determine if the employer or his insurer is qualified for reimbursement from the Workers' Compensation Second Injury Fund. Except as provided in Paragraph (2) of this Subsection, no employer, insurer, servicing agent, or self-insured association shall be reimbursed unless the board is notified within one year from the date of the first payment of either compensation or medical benefits whichever occurs first. Employers which are self-insured for workers' compensation benefits, but have not received a certificate of authority from the commissioner of insurance as provided for in R.S. 23:1197 or authorization from the director pursuant to R.S. 23:1168(A)(2) or (3) shall not be entitled to reimbursement from the fund.

(2) When R.S. 23:1209(A)(3) is applicable to a claim against an employer, the employer or his insurer, whichever of them makes the payments or becomes liable, shall within one year after the first payment of either compensation or medical benefits, whichever occurs later, notify the board in writing of such facts and furnish such other information as may be required by the board to determine if the employer or his insurer is qualified for reimbursement from the Workers' Compensation Second Injury Fund.

C.(1) Upon receipt of a notice as provided in Subsection B of this Section, the board may conduct an investigation into all phases of the matter and take any and all other actions necessary to permit it to determine whether or not the employer or his insurer is entitled to reimbursement from the Workers' Compensation Second Injury Fund.

(2) The board may call a hearing, and in such case the employer and insurer, if any, shall be notified of the date, time, and place at least ten days before the date set for the hearing. Hearings may be had in the parish wherein the accident occurred or in any other parish that the board determines to be more convenient. The board shall establish rules for the conduct of such hearings. The board may issue subpoenas for witnesses in its behalf or for witnesses deemed necessary to a proper determination of the case. It shall issue subpoenas for witnesses at the request of the employer or insurer. At such hearings, the board shall not make a determination which would create, provide, diminish, or affect any workers' compensation benefits due to an injured employee but shall limit itself to the determination of whether the fund is liable to reimburse the employer, or, if insured, the insurer.

D. If the board finds that the employer or, if insured, his insurer is entitled to reimbursement, as provided in this Part, from the Workers' Compensation Second Injury Fund, the board shall issue its warrant to the state treasurer for payments to be made at such intervals as the board directs from the Workers' Compensation Second Injury Fund to such employer or insurer for the amount provided in Subsection A of this Section. In the event the employer or insurer makes a compromise or a lump-sum payment as provided in R.S. 23:1271 through 1274, the board shall have the discretion of paying in a lump sum or in periodic payments of three-month intervals for the amount that would have been due the employee for that period from the date the compromise or lump-sum settlement agreement is received in the board's office.

E. Written notice of the decision of the board shall be given to all parties to the hearing and the representatives designated by the party on the reimbursement form submitted to the board. The decision of the board shall be final; however, an appeal therefrom may be taken by any of the parties within thirty days after the date of the decision of the board. If an appeal is taken, the board shall be made party defendant, and service and citation shall be made in accordance with applicable law upon the attorney general or one of his assistants. The appeal shall be to the Nineteenth Judicial District Court, parish of East Baton Rouge. All appeals in all such cases shall be tried de novo.

F. Where the employer establishes that he had knowledge of the preexisting permanent partial disability prior to the subsequent injury, and diagnosis of the condition was made by qualified physicians within the scope of their practice or other persons properly licensed and certified to make such a diagnosis, there shall be a presumption that the employer considered the condition to be permanent and to be or likely to be a hindrance or obstacle to employment where the condition is one of the following:

(1) Seizure disorder.

(2) Diabetes mellitus.

(3) Coronary artery disease or congestive heart failure.

(4) Arthritis.

(5) Amputated foot, leg, arm, or hand, or total or partial of at least fifty percent loss of use thereof.

(6) Loss of sight of one or both eyes or legal blindness.

(7) Residual disability from poliomyelitis.

(8) Cerebral palsy.

(9) Multiple sclerosis.

(10) Parkinson's disease.

(11) Cerebral vascular accident.

(12) Tuberculosis.

(13) Pneumoconiosis.

(14) Psychoneurosis or psychosis following treatment in a recognized medical or mental institution.

(15) Bleeding disorder.

(16) Chronic osteomyelitis.

(17) Ankylosis of joints.

(18) Muscular dystrophy.

(19) Arteriosclerosis.

(20) Thrombophlebitis.

(21) Varicose veins.

(22) Heavy metal poisoning.

(23) Ionizing radiation injury.

(24) Compressed air sequelae.

(25) Ruptured or herniated intervertebral disc.

(26) Brain damage.

(27) Spinal surgery including fusion, partial, or total discectomy or microdiscectomy.

(28) Chronic obstructive pulmonary disease (COPD).

(29) Post traumatic stress disorder syndrome (PTSD).

(30) Post concussive syndrome.

(31) Alzheimer's disease.

(32) Sickle cell anemia.

(33) Joint replacement surgery.

(34) Intellectual disability, (a) Provided the diagnosis of an intellectual disability shall be made on the basis of the following:

(i) Significantly subnormal intellectual functioning, defined as an objective measure of cognitive status which falls at least two standard deviations below the mean of the national standardization sample based on valid results of a recognized individually administered test of intellectual function.

(ii) Objective evidence of concurrent impairment of adaptive functioning in at least two areas of functional behavior as measured by standardized, norm reference measures of adaptive function.

(iii) Evidence of an onset before the age of eighteen years.

(b) It shall not be necessary for the employer to know the employee's actual intelligence quotient or actual relative ranking in relation to the intelligence quotient of the general population.

(c) Diagnosis of an intellectual disability shall be made by a psychiatrist, psychologist, or other person properly licensed and certified to make such a diagnosis.

Acts 1974, No. 165, §1; Acts 1976, No. 267, §2, eff. Oct. 1, 1977; Acts 1976, No. 298, §1; Acts 1976, No. 299, §§1, 2; Acts 1977, No. 267, §§2, 3, eff. Oct. 1, 1977; Acts 1976, No. 50, §1; Acts 1983, 1st Ex. Sess., No. 1, §§1, 6, eff. July 1, 1983; Acts 1985, No. 697, §1, eff. Oct. 1, 1985; Acts 1988, No. 938, §1, eff. July 1, 1989; Acts 1988, No. 997, §1; Acts 1989, No. 23, §1, eff. June 15, 1989; Acts 1989, No. 260, §1, eff. Jan. 1, 1990; Acts 1991, No. 892, §1; Acts 1992, No. 767, §1; Acts 1995, No. 245, §1, eff. June 14, 1995; Acts 2004, No. 227, §1, eff. June 14, 2004; Acts 2004, No. 256, §1, eff. June 15, 2004; Acts 2004, No. 258, §1, eff. June 15, 2004; Acts 2004, No. 293, §1, eff. July 1, 2004; Acts 2005, No. 257, §1; Acts 2006, No. 453, §1, eff. June 15, 2006; Acts 2007, No. 332, §1, eff. July 9, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2010, No. 799, §1, eff. June 30, 2010; Acts 2014, No. 811, §12, eff. June 23, 2014.

NOTE: Acts 1991, No. 892, §2 provided R.S. 23:1378(e) shall apply only to decisions of the second injury board issued on or after September 6, 1991.



RS 23:1379 - Annual report

§1379. Annual report

The board shall make an annual report to the governor and the legislature, which shall contain a statement of the operations of the fund.

Added by Acts 1974, No. 165, §1; Acts 2006, No. 453, §1, eff. June 15, 2006.



RS 23:1391 - Purpose

PART VI. LOUISIANA WORKERS' COMPENSATION

CORPORATION

§1391. Purpose

A. It is hereby declared by the Legislature of Louisiana that an adequate market for worker's compensation insurance is necessary to the economic welfare of the state and that without such insurance, the orderly growth and development of the state would be severely impeded; that, furthermore, adequate insurance for workers' compensation is necessary to enable employers to satisfy their legal obligation under R.S. 23:1168.

B. It is the purpose of the corporation to provide a residual market for those employers that have in good faith, but without success, sought workers' compensation insurance in the voluntary market of insurance; to provide a competitive market for preferred risk policies as defined herein; and to insure that rates charged are adequate to provide solvency and self-funding of the corporation.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991.



RS 23:1392 - Definitions

§1392. Definitions

As used in this Part, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Accepted risk" means an employer, other than one eligible for a preferred risk policy, who in good faith attempts to procure or retain workers' compensation insurance but is unable to do so through ordinary methods in the voluntary market from an admitted insurer with a minimum "A-" A.M. Best rating. The term also includes any legal entities that may be combined for experience rating purposes according to the rules of the commissioner of insurance.

(2) "Board" means the board of directors of the corporation.

(3) "Corporation" means the Louisiana Workers' Compensation Corporation.

(4) "Good faith" means honesty in fact in any conduct of a transaction.

(5) "Health care provider" means an individual or entity as defined in R.S. 23:1021.

(6) "Manager" means the person appointed to the position of manager by the board.

(7) "Policyholder" means a natural or artificial person named as the insured in a current policy issued by the corporation.

(8) "Preferred risk" is an employer who is a Louisiana resident, partnership, or corporation domiciled in this state whose workers' compensation insurance policy meets either of the following conditions:

(a) The prospective annual premium is less than five thousand dollars during the succeeding twelve months; the governing classifications of the policy would be in hazard group I, II, or III, as determined in retrospective rating plans approved by the commissioner of insurance; and the employer can demonstrate that its loss ratio has not exceeded seventy-hundredths during the most recent three policy years.

(b) A preferred risk is an employer who has an experience modifier of less than one and meets all other underwriting criteria established by the board.

(9) "Profit" means income including premiums earned, investment income, and fees less expenses including claims paid and reserved, claims incurred but not reported, loss adjusting expenses, administrative and production costs, and any other expenses.

(10) "Servicing carrier or contractor or vendor" means an insurer or other entity which contracts with the board to provide a service to the corporation.

(11) "Workers' compensation insurance" means insurance to cover job-related injuries, attendant medical and indemnity benefits and employer's liability insurance, and coverage under the United States Longshore and Harbor Worker's Compensation Act.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 220, §8, eff. June 14, 2008.



RS 23:1393 - Creation of Louisiana Workers' Compensation Corporation

§1393. Creation of Louisiana Workers' Compensation Corporation

A.(1) The Louisiana Workers' Compensation Corporation is hereby created as a private, nonprofit corporation to operate as a domestic mutual insurer to provide workers' compensation insurance, a residual market, and services related to workers' compensation insurance for the benefit of Louisiana employers.

(2) The corporation is authorized to provide workers' compensation insurance which shall include but not be limited to state workers' compensation insurance coverage, United States Longshore and Harbor Worker's Compensation Act coverage, and Jones Act coverage. Such coverage may be provided through any direct insurance agreement or shared risk arrangement with entities that are properly qualified by the Department of Insurance and maintain an "A" or better rating according to the then current annual edition of Best's Insurance Reports. The corporation is also authorized to provide such coverage for temporary and permanent operations in other states to its insureds with exposures in Louisiana, provided that the insured is domiciled in Louisiana, incorporated in Louisiana, or has its principal place of business in Louisiana. However, the total amount of premiums in any calendar year for coverage for temporary and permanent operations subject to other states' laws shall not exceed twenty percent of the corporation's annual total amount of premiums derived from workers' compensation insurance. No more than thirty percent of the total premium for any insured shall be for exposures under other states' laws.

(3) The corporation shall be domiciled in East Baton Rouge Parish. The corporation shall not be considered as a state agency.

(4) The corporation is authorized to operate by this Part and, notwithstanding the provisions of R.S. 22:65 to the contrary, the corporation is not required to obtain a certificate of authority from the commissioner of insurance.

B. The corporation shall provide Jones Act coverage only when such coverage is incidental to the issuance of a policy of Louisiana workers' compensation insurance or United States Longshore and Harbor Worker's Compensation Act insurance and such coverage shall not exceed twenty-five thousand dollars in the aggregate. The board of directors shall establish underwriting criteria for the acceptance of such risk.

C. Any extraterritorial insurance coverage, as defined in R.S. 23:1035.1, shall be provided as incidental to the issuance of a policy by the corporation.

D. The corporation shall provide United States Longshore and Harbor Worker's Compensation Act insurance to employers only if the corporation is also providing Louisiana workers' compensation insurance. The board of directors shall establish underwriting criteria for the acceptance of such funds.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1996, 1st Ex. Sess., No. 73, §1, eff. May 10, 1996; Acts 1997, No. 145, §1; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1394 - Applicability of other laws

§1394. Applicability of other laws

A. The corporation shall be subject to all applicable laws of the Louisiana Insurance Code relative to an incorporated domestic mutual insurer, except as otherwise specifically provided in this Part.

B. Notwithstanding the provisions of R.S. 12:266 to the contrary, the provisions of the Louisiana Nonprofit Corporation Law, as provided in R.S. 12:201 et seq., and other provisions of Title 12 of the Louisiana Revised Statutes of 1950, relative to nonprofit business corporations, shall apply to the regulation of the business and the conduct of the affairs of the corporation in those situations in which the provisions of this Part and the Louisiana Insurance Code are silent.

C. If a conflict arises in the application of the law, the provisions of this Part shall govern first, followed by the provisions of the Louisiana Insurance Code, and finally, by the provisions of Title 12 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991.



RS 23:1395 - Exemptions; rate regulation; surplus; reserves; guaranty funds

§1395. Exemptions; rate regulation; surplus; reserves; guaranty funds

A. The corporation shall be exempt from rate regulation by the commissioner of insurance.

B. Except as provided in R.S. 23:1404, the corporation shall not be required to comply with any surplus requirements for a domestic mutual insurer. However, upon extinguishment of the full faith and credit guarantee of the state, as provided in the constitution, and notwithstanding R.S. 23:1404, the corporation shall comply with surplus requirements for a domestic mutual insurer.

C. Except as provided in R.S. 23:1404, the corporation shall not be required to comply with any reserve requirements for a domestic mutual insurer. However, upon extinguishment of the full faith and credit guarantee of the state, as provided in the constitution, and notwithstanding R.S. 23:1404, the corporation shall comply with reserve requirements for a domestic mutual insurer.

D.(1) Notwithstanding any other law to the contrary, the corporation and its policyholders shall be exempt from participation and shall not join or contribute financially to, nor be entitled to the protection of, any plan, pool, association, or guaranty or insolvency fund authorized or required by the Louisiana Insurance Code; however, the corporation shall pay premium taxes.

(2) However, upon the extinguishment of the full faith and credit guarantee of the state, which occurs when the United States Department of Labor approves the corporation to provide United States Longshore and Harbor Worker's Compensation Act coverage without the state guarantee, the corporation shall participate in, contribute to, and receive protection under the insurance guaranty association fund created and operating under R.S. 22:2051 et seq., of the Insurance Code. The corporation's participation in, contribution to, and protection under the insurance guaranty association fund shall be on a prospective basis only. This prospective participation, contribution, and protection shall apply to claims arising from injuries occurring after the extinguishment of the full faith and credit guarantee.

(3) Upon the extinguishment of the full faith and credit guarantee as provided in R.S. 23:1404(B) and in addition to the deposit required by R.S. 22:808, the corporation shall provide one of the following as security to hold the state harmless from all claims arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged:

(a) Deposit with the commissioner of insurance:

(i) Safekeeping or trust receipts from banks doing business within this state or from savings and loan associations chartered to do business in this state indicating that the corporation has deposited an amount equal to twelve percent of its outstanding liabilities not covered by the Louisiana Insurance Guaranty Association, calculated using the most recent quarterly financial statements as filed with the Department of Insurance, or

(ii) A bond of the United States, this state, or any political subdivision thereof, of the par value of not less than an amount equal to twelve percent of its outstanding liabilities not covered by the Louisiana Insurance Guaranty Association, calculated using the most recent quarterly financial statements as filed with the Department of Insurance.

(iii) All securities deposited pursuant to this Subparagraph shall be held in trust to hold the state harmless from all claims arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged.

(b) Deliver to the commissioner of insurance a bond in the amount equal to twelve percent of its outstanding liabilities not covered by the Louisiana Insurance Guaranty Association, calculated using the most recent quarterly financial statements as filed with the Department of Insurance. The bond shall issue from an authorized surety company doing business in this state which has a minimum surplus of five hundred million dollars and is subject to approval of the commissioner of insurance. The bond shall be conditioned on the same terms as stated in Subparagraph (a) and must be renewed annually. No such bond shall be cancelled unless a new bond or deposit has been substituted or satisfactory evidence has been submitted to the commissioner of insurance that no further liability exists for all claims arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged. The term of these bonds shall be for one year, but the last bond shall always remain in effect until a new bond is filed or either a deposit is made pursuant to Subparagraph (a) or a reinsurance agreement entered into pursuant to Subparagraph (c) as a substitution therefor.

(c) A reinsurance agreement with an insurer authorized to make such reinsurance and authorized to do business in this state against any loss in connection with all claims of any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged. Pursuant to such agreement, the commissioner shall be authorized to examine the books and records of the reinsurer. During the term of such reinsurance, the reinsurer shall file annually with the commissioner of insurance a true copy of its annual statement with the insurance department of its state of domicile and a copy of its most recent audited financial statement.

(4) Upon request by the corporation and compliance with the pertinent provisions above, the commissioner may permit the corporation to substitute one form of security for another, all as described in Paragraph (3).

(5) Upon proper presentation of claims information, the commissioner of insurance shall release a portion of the initial amount of the deposit or authorize a reduction in the bond or the amount of the reinsurance agreement, as appropriate. When evidence is presented to the commissioner of insurance that no further liability exists from any claim arising from any legal obligation of the corporation to which the full faith and credit guarantee of the state is pledged, the commissioner shall consent to terminate the deposit, bond, or reinsurance agreement.

E. The corporation shall be liable for payment of assessments imposed by the Louisiana Office of Workers' Compensation Administration, the Louisiana Workers' Compensation Second Injury Fund, and the United States Department of Labor pursuant to Section 44 of the United States Longshore and Harbor Worker's Compensation Act.

F. There shall be no liability on the part of and no cause of action shall arise against the corporation, its governing board, staff, agents, or employees, arising out of or in connection with any judgment or decision made in connection with the performance of the powers and duties under this Part, or for any inspections, safety engineering investigations performed, or recommendations made in good faith in any reports or in communications concerning employers due to their applying for or being provided insurance coverage by the corporation, or at any administrative hearing or inquiry conducted in connection with any insurance coverage by the corporation pursuant to the purposes and objectives of this Part.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1999, No. 855, §1, eff. Dec. 27, 1999; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2007, No. 459, §4, eff. Jan. 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1397 - Incurring of debt for operations and cash flow; pledge of full faith and credit of state

§1397. Incurring of debt for operations and cash flow; pledge of full faith and credit of state

A. The corporation shall not incur capitalization debt, in the aggregate, over five million dollars unless prior approval is obtained from the State Bond Commission. However, upon the extinguishment of the full faith and credit guarantee of the state, as provided in the constitution, the board of directors of the corporation shall have the exclusive authority to approve the capitalization debt of the corporation.

B. Any proceeds from debt incurred pursuant to this Section shall be used only for the operations of the corporation and for cash flow purposes to pay any claims under policies issued by the corporation.

C. Until such time as the corporation obtains the approval of the United States Department of Labor to provide United States Longshore and Harbor Worker's Compensation Act coverage without such security, the full faith and credit of the state of Louisiana shall be pledged for any debt incurred pursuant to this Section subject to the provisions of R.S. 23:1404.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1398 - Board of directors

§1398. Board of directors

A. The board shall consist of twelve members as follows:

(1) One person from a list of three submitted by the Louisiana American Federation of Labor and Congress of Industrial Organizations, or by a successor organization representative of organized labor to be designated by the legislature in the event that the Louisiana American Federation of Labor and Congress of Industrial Organizations ceases to exist.

(2) One person from a list of three submitted by the Louisiana Association of Business and Industry, or by a successor organization representative of organized business to be designated by the legislature in the event the Louisiana Association of Business and Industry ceases to exist.

(3) Four persons, all residents of the state of Louisiana, each of whom represents a for-profit business, provided that at least one of these persons represents a business with ten or fewer employees, one of these persons represents a business with at least eleven but not more than fifty employees, one of these persons represents a business with over fifty employees, and one of these persons represents a business with over one hundred employees. One person possessing the above mentioned qualifications shall be a representative of the Louisiana Farm Bureau Federation. Vacant offices of any of the four members shall be filled by similarly qualified persons, who are policyholders, at an election by the policyholders, as provided by the board.

(4) One person, from a list of three submitted by the board of directors of Louisiana Workers' Compensation Corporation, who is an agent licensed by the Department of Insurance to sell workers' compensation insurance in Louisiana and who possesses executive-level experience in the field of workers' compensation insurance.

(5) Two persons, each from a list of three submitted by the board of directors of Louisiana Workers' Compensation Corporation, who are residents of the state of Louisiana and who shall represent the interest of the citizens of the state at large.

(6) Repealed by Acts 2003, No. 315, §2, eff. Nov. 6, 2003.

(7) The insurance commissioner or his designee, who shall be a nonvoting ex officio member.

(8) A member of the Senate selected by the president of the Senate, who shall be a nonvoting ex officio member.

(9) A member of the House of Representatives, selected by the speaker of the House of Representatives who shall be a nonvoting ex officio member.

B. The initial members of the board may serve staggered terms of up to six years. The terms of the initial board members shall be assigned to achieve a staggered rotation, spread as fairly as possible across all the representative groups of the board. Except for the legislative members and the insurance commissioner, the initial board shall be appointed by the governor with the advice and consent of the Senate. Except for the insurance commissioner, no board member shall serve more than three consecutive terms. Upon extinguishment of the full faith and credit guarantee, the gubernatorial appointees will no longer be subject to term limits and a seventy percent majority of the voting policyholders may elect their representative directors for a fourth and any successive term.

C. The board shall adopt and amend bylaws necessary for the economic, equitable, and efficient administration of the corporation.

D. The governor shall appoint members to the board no later than forty-five calendar days after submission of the lists of nominees. Submissions of the lists of nominees for a board position shall be made to the governor no later than forty-five days prior to the expiration of the term of any appointed board position.

E. Five members of the board may vote to expel a board member who has accumulated three consecutive unexcused absences from regularly scheduled board meetings, for neglect of duty, or for malfeasance or nonfeasance in office.

F.(1) Except for the legislative members and the insurance commissioner, members of the board shall receive no salary but shall be entitled to receive board fees commensurate with industry standards, for actual attendance at board meetings and for vouchered expenses incurred while fulfilling their official duties.

(2) Legislative members shall receive a per diem reimbursement for travel expenses as provided by their respective house. The board may reimburse the Senate and House of Representatives respectively for per diem and travel expense reimbursement paid to the legislative members in fulfilling their official duties on the board.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2003, No. 315, §§1 and 2, eff. Nov. 6, 2003.



RS 23:1399 - Duties of the board

§1399. Duties of the board

A.(1) The board shall mandate the solvency of the corporation and shall insure that it establishes funded reserves, establishes an operating account in accordance with the provisions of this Part, and that the corporation is self-supporting.

(2) The corporation shall adopt bylaws no later than six months after its formation to assure the fair, reasonable, and efficient servicing of workers' compensation insurance policies and other matters necessary or advisable to carry into effect the provisions of this Part.

(3) To insure the corporation's solvency, the board, in formulation of its bylaws, procedures, and reserving policies shall use generally accepted actuarial practices and procedures as set forth in the Statement of Principles Regarding Property and Casualty Loss and Loss Adjustment Expense Reserves of the Casualty Actuarial Society.

(4) The board shall require the use of policies or other forms filed with and approved by the insurance commissioner.

(5) The board may accept the loan, pledge, or donation of funds, credit, property, or things of value of the state or any other entity, except as limited by Article XII, Section 8.1(B)(1) of the Constitution of Louisiana.

B.(1) The board shall appoint a manager of the corporation who shall be in charge of the day-to-day operation of the corporation.

(2) The board shall set the compensation for the manager, and he shall serve at the pleasure of the board.

(3) The board shall require the manager to have proven successful experience as an executive at the general management level and in the field of workers' compensation insurance.

(4) The board shall require the manager to be a full-time employee of the corporation who shall not accept or engage in additional employment of any kind.

(5) The board shall require the manager to give an official bond, to be filed with the secretary of state, in an amount and with sureties approved by the board.

C. The board shall require the manager to take the following corporate actions:

(1) Conduct safety inspections for workplace risks.

(2) Furnish advisory services and assistance to policyholders in the formation and implementation of safety programs or other measures.

(3) Make rules for the settlement of claims, including an emphasis on rehabilitation and return to the workplace by a rehabilitated employee, not in conflict with any provision of Title 23 of the Louisiana Revised Statutes of 1950.

(4) Contract with health care providers for cost containment purposes for the treatment and care of employees entitled to benefits under a policy issued by the corporation.

(5) Obtain whatever actuarial, legal, and accounting services that are necessary for the successful operation of the corporation.

D. The board may require the manager to take the following corporate actions:

(1) Enter into contracts for workers' compensation insurance.

(2) Reinsure any risk or a part of a risk.

(3) Cause the payrolls of policyholders and applicants for insurance to be inspected and audited.

(4) Contract with vendors for provision of various services as needed by the corporation.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1400 - Policy applications; risk classification

§1400. Policy applications; risk classification

A. After the start up of the corporation and upon termination of the applicant's current policy, an applicant shall apply for coverage by the corporation in good faith, through an agent licensed by the state of Louisiana to procure worker's compensation insurance. An applicant shall not be eligible to secure workers' compensation coverage from the corporation by canceling its current coverage during the first year of the corporation's operation.

B. Pursuant to this Part and the rules and regulations in conformity herewith, applicants shall be classified as a preferred risk or an accepted risk.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991.



RS 23:1401 - Discontinuation of Louisiana Workers' Compensation Assigned Risk Plan

§1401. Discontinuation of Louisiana Workers' Compensation Assigned Risk Plan

A. The Louisiana Workers' Compensation Assigned Risk Plan, as authorized by R.S. 22:1475(A), is discontinued effective September 30, 1992, except for dissolution of any obligations for claims occurring prior to the termination of any policies written pursuant to the Louisiana Workers' Compensation Assigned Risk Plan.

B. Notwithstanding any other provision of law, the corporation shall be self-funding and cover corporation losses and expenses. The sole source of continual funding of the corporation shall be its policyholders and contractual services fees, except as provided in R.S. 23:1397 and 1399(A)(5). There shall be no requirement for any insurer to capitalize the corporation. There shall be no assessments or other liability imposed on any insurer for any deficit of the corporation.

C. It is the intent of this Part to provide for an orderly transfer of policies from the Louisiana Workers' Compensation Assigned Risk Plan as authorized by R.S. 22:1475(A) to the corporation as defined herein. The activities of the Louisiana Workers' Compensation Assigned Risk Plan are hereby discontinued as follows:

(1) The Louisiana Workers' Compensation Assigned Risk Plan will continue its operation for all policies with inception dates of or before September 30, 1992. All policies written thereunder shall be for one-year terms, and shall not be terminated prior to expiration except for cause. In no case shall policies with inception dates of October 1, 1992, or later, be provided under the Louisiana Workers' Compensation Assigned Risk Plan.

(2) Commencing October 1, 1992, the corporation fund shall offer policies for preferred and accepted risks.

Acts 1991, No. 814, §1; eff. Nov. 20, 1991; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1403 - Policy programs

§1403. Policy programs

A. There is established within the corporation a preferred risk policy program, hereinafter referred to as the PRP program and an accepted risk program, hereinafter referred to as the ARP program.

B. The corporation shall keep a separate accounting of all costs and revenues associated with the ARP program and the PRP program. The corporation shall issue separate rating plans for the ARP program and the PRP program according to R.S. 23:1411.

C. To participate in the PRP program, the applicant shall satisfy the definition of preferred risk as stated in R.S. 23:1392.

D. To participate in the ARP program the applicant shall satisfy the definition of accepted risk as stated in R.S. 23:1392.

E. After the PRP program has been operating at least twelve months, the board may expand the eligibility of the PRP program.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991.



RS 23:1404 - Allocation of surplus; full faith and credit; exemptions; sunset

§1404. Allocation of surplus; full faith and credit; exemptions; sunset

A. Any profit indicated on the annual financial statement of the corporation shall be allocated during the next accounting period as follows:

(1) No less than fifty percent of the profit shall be applied to liquidate any outstanding indebtedness of the corporation, until all such indebtedness has been liquidated.

(2) The remainder of the profit shall be used to establish and maintain surplus and reserve requirements as required for a domestic mutual insurer.

B.(1)(a) Should the corporation's assets be insufficient to pay claims as they become due, then the full faith and credit of the state of Louisiana shall be pledged for the purposes as provided in R.S. 23:1395 and for the payment of claims. This full faith and credit guarantee shall expire in five years or at such time as the United States Department of Labor approves United States Longshore and Harbor Worker's Compensation Act coverage by the corporation without such security, whichever occurs later.

(b) The corporation shall seek the approval of the United States Department of Labor to provide United States Longshore and Harbor Worker's Compensation coverage upon obtaining an A.M. Best rating of "A-" or better. Beginning no later than five years after the issuance of its first policy, the corporation shall make diligent efforts to obtain an A.M. Best rating of "A-" or better.

(c) The extinguishment of the full faith and credit guarantee shall be self-executing immediately upon the United States Department of Labor's approval. The provisions of this Part affected by extinguishment of the full faith and credit guarantee shall also be immediately self-executing.

(d) Notwithstanding the self-execution of the extinguishment, within ten days of the receipt of the United States Department of Labor's approval, the corporation shall provide formal written notice of this approval to the governor, the speaker of the House of Representatives, the president of the Senate, the commissioner of insurance, the legislative auditor, the treasurer, and the director of the office of risk management.

(2) In the event that the corporation is dissolved, the funds reserved to pay the claims of policyholders and beneficiaries arising from and within the coverage of insurance policies issued by the corporation shall be held in trust for the benefit of those policyholders and beneficiaries. Any remaining assets of the corporation shall be transferred to the state of Louisiana.

(3) The full faith and credit guarantee, equal to the minimum surplus requirements for a domestic mutual insurer less any actual surplus of the corporation, shall be included as an asset in the configuration of the financial statements required under the provisions of R.S. 23:1411, until its extinguishment.

C. The exemption from surplus and loss reserve requirements shall cease when the corporation has:

(1) Paid off its initial principal debt.

(2) Established sufficient reserves to bring it into compliance with the Louisiana Insurance Code.

(3) Experienced growth in the number of policies in each of the preceding three years of less than ten percent annually.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1404.1 - State reporting

§1404.1. State reporting

Upon its extinguishment, the full faith and credit guarantee shall no longer operate as a state liability, contingent or otherwise, for the state's accounting, budgeting, financial, or reporting purposes.

Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1405 - Corporation investments

§1405. Corporation investments

A. Notwithstanding any other law to the contrary and as long as the full faith and credit guarantee remains in effect, the corporation is hereby authorized and directed to invest, for the benefit of the policyholders, such monies not needed for cash flow purposes, in any of the following obligations:

(1) Direct United States Treasury obligations, the principal and interest of which are fully guaranteed by the government of the United States.

(2) United States government agency obligations, the principal and interest of which are fully guaranteed by the government of the United States, or United States government obligations, the principal and interest of which are guaranteed by any United States government agency, which may include certificates or other evidences of an ownership interest in such obligations, which may consist of specified portions of interest thereon, such as those securities commonly known as CATS, TIGRS, or STRIPS.

(3) Direct security repurchase agreements and reverse direct security repurchase agreements of any federal book entry only securities enumerated in Paragraphs (1) and (2). "Direct security repurchase agreement" means an agreement under which the corporation buys, holds for a specified time, and then sells back those securities and obligations enumerated in Paragraphs (1) and (2). "Reverse direct securities repurchase agreement" means an agreement under which the corporation sells and after a specified time buys back any of the securities and obligations enumerated in Paragraphs (1) and (2).

(4) Time certificates of deposit of state banks organized under the laws of Louisiana, or national banks having their principal offices in the state of Louisiana, savings accounts or shares of savings and loan associations and savings banks, as defined by R.S. 6:703 (16) and 17(a), or share accounts and share certificate accounts of federally or state chartered credit unions issuing time certificates of deposit. For those funds made available for investment in time certificates of deposit, the rate of interest paid by the banks shall be established by contract between the bank and the corporation.

(5) Mutual or trust fund institutions which are registered with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Act of 1940, and which have underlying investments consisting solely of and limited to securities of the United States government or its agencies.

(6) Funds invested in accordance with the provisions of this Part shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one banking institution, the Federal Savings and Loan Insurance Corporation in any one savings and loan association, or National Credit Union Administration, unless the uninsured portion is collateralized by the pledge of securities in the manner provided in R.S. 39:1221.

(7) Investment grade corporate bonds rated Baa or higher by Moody's, or rated BBB or higher by Standard and Poor, preferred stock and common stock whose shares are traded on a nationally recognized exchange, such as, but not limited to, the New York Stock Exchange, NASDAQ, or the American Stock Exchange. Investment in such bonds and stocks is restricted to two percent per issue of admitted assets, and not to exceed twenty percent, in aggregate, of admitted assets.

(8) Bonds or other interest-bearing securities of the United States or an agency thereof, including but not limited to the Federal National Mortgage Association.

B. Upon the extinguishment of the full faith and credit guarantee, the provisions of Subsection A of this Section shall cease to have effect and the investments of the corporation shall be made in conformity with the provisions of the Louisiana Insurance Code applicable to domestic insurers as provided in R.S. 22:581 et seq.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1995, No. 891, §1, eff. June 28, 1995; Acts 1999, No. 1256, §1, eff. July 12, 1999; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 23:1405.1 - Conversion to stock corporation; conditions; approval; laws applicable

§1405.1. Conversion to stock corporation; conditions; approval; laws applicable

A. Notwithstanding any law to the contrary, the corporation shall not convert to a domestic stock insurer except in accordance with general law applicable to such conversion and only with the prior approval of the legislature, by concurrent resolution adopted by a majority of the elected members of each house of the legislature.

B. If the corporation converts to a domestic stock insurer, it shall be subject to laws applicable to domestic stock insurers.

Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1406 - Conflict of interest

§1406. Conflict of interest

A. Notwithstanding that Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 is not applicable to the corporation or to its board members, officers, or employees or to any spouse, sibling, ascendant, or descendant of a board member, officer, or employee of the corporation, the following provisions shall apply:

(1)(a) Except for a member of the board, no officer or employee of the corporation, or any spouse, sibling, ascendant, or descendant of the officer or employee shall have a financial interest in any entity doing business or proposing to do business with the corporation, except that an officer may be a policyholder.

(b) Any member of the board or any spouse, sibling, ascendant, or descendant of any member of the board who has a financial interest in any entity doing business or proposing to do business with the corporation, other than as a policyholder, shall disclose, in writing, the following:

(i) The nature, amount, and extent of the financial interest.

(ii) The name, address, and relationship to the board member, if applicable.

(iii) The name and business address of the legal entity involved, if applicable.

(c) The disclosure statement required in Subparagraph (b) shall be initially filed with the corporation and the secretary of state within thirty days of the member's commencement of service on the board or within thirty days after the matter subject to disclosure arises, whichever later occurs, and shall be filed thereafter annually, to the extent required, by May first, which annual report shall include such information for the previous calendar year. The statements shall be a matter of public record.

(d) As used in this Paragraph, "financial interest" means ownership by an individual or his spouse, either individually or collectively, of an interest which exceeds five percent of any legal entity.

(2)(a) Except for a member of the board, no officer or employee of the corporation who leaves the service or employ of the corporation may represent any person doing business or proposing to do business with the corporation for a period of two years following termination of service or employment with the corporation, except that an officer may be a policyholder.

(b) Any member of the board who leaves the board, and who does not serve as an officer or employee of the corporation, may represent any person doing business or proposing to do business with the corporation within a period of two years following termination of service on the board, other than as a policyholder, only if within thirty days of such representation, the board member files a written statement with the corporation and with the secretary of state disclosing the following:

(i) The nature, amount, and extent of the board member's relationship with the person.

(ii) The name and business address of the person involved and nature of the business or proposed business with the corporation.

(c) The statements filed pursuant to this Paragraph shall be public records.

B.(1) No spouse, sibling, ascendant, or descendant of a board member or officer or employee of the corporation shall be employed by the corporation.

(2) Any spouse, sibling, ascendant, or descendant of a board member or officer or employee of the corporation employed by the corporation on June 21, 1993, whose employment would otherwise be in violation of this Subsection, may continue his employment and this Subsection shall not be construed to hinder, alter, or in any way affect normal promotional advancements for the employee.

(3) This Subsection shall not prohibit the continued employment of any employee nor shall it be construed to hinder, alter, or in any way affect normal promotional advancements for the employee when a spouse, sibling, ascendant, or descendant of the employee becomes a member of the board, provided that the employee has been employed by the corporation for a period of at least one year prior to the spouse, sibling, ascendant, or descendant becoming a member of the board.

C.(1) No officer or employee of the corporation shall solicit or accept, directly or indirectly, any thing of economic value as a gift or gratuity from any person or from any officer, director, agent, or employee of such person, if the officer or employee knows or reasonably should know that such person either:

(a) Has or is seeking to obtain contractual or other business or financial relationships with the corporation.

(b) Is seeking, for compensation, to influence the passage or defeat of any rule or rate by the corporation.

(c) Conducts operations or activities which are regulated by the corporation.

(d) Has a financial interest which may be substantially affected by the performance or nonperformance of the officer's or employee's stated duty.

(2)(a) Written disclosure shall be made by any member of the board who shall solicit or accept, directly or indirectly, any thing of economic value as a gift or gratuity from any person or from any officer, director, agent, or employee of such person, if the board member knows or reasonably should know that such person either:

(i) Has or is seeking to obtain contractual or other business or financial relationships with the corporation.

(ii) Is seeking, for compensation, to influence the passage or defeat of a rule or rate by the corporation.

(iii) Conducts operations or activities which are regulated by the corporation.

(iv) Has a financial interest which may be substantially affected by the performance or nonperformance of the member's stated duty.

(b) The disclosure required by Subparagraph (a) shall include the following:

(i) The name and business address of the person involved and the relationship to the board member, if applicable.

(ii) The name and address of any officer, director, agent, or employee of the person involved and the relationship to the board member, if applicable.

(iii) The contractual or other business or financial relationship sought with the corporation, if applicable.

(iv) The regulation sought to be influenced, if applicable.

(v) The corporation-regulated operations or activities conducted by the person involved, if applicable.

(vi) The financial interest of the person involved which may be substantially affected by the performance or nonperformance of the member's stated duty, if applicable.

(c) The disclosure statement required by Subparagraph (a) shall be filed with the corporation and the secretary of state within thirty days of the member's solicitation or acceptance of the thing of economic value and shall be a matter of public record.

(3) As used in this Subsection, "thing of economic value" means money or any other thing having a value in excess of fifty dollars such as food, drink, or refreshments consumed by a board member, officer, or employee of the corporation, including reasonable transportation and entertainment incidental thereto, while the personal guest of some person.

D. Any person who violates any provision of this Section or who knowingly makes a false statement in any disclosure required by this Section may be fined not more than five thousand dollars.

E.(1) Nothing in this Section shall require disclosure by a board member appointed pursuant to and in accordance with Article XII, Section 8.1(C)(1)(f) of the Constitution of Louisiana of information regarding the sale or offer to sell of workers' compensation insurance as an agent licensed by the Department of Insurance.

(2) Nothing in this Section shall require disclosure by a board member appointed pursuant to and in accordance with Article XII, Section 8.1(C)(1)(g) of the Constitution of Louisiana of information regarding the issuance of workers' compensation insurance as a representative of insurers licensed by the Department of Insurance to issue worker's compensation insurance.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1993, No. 715, §1, eff. June 21, 1993.



RS 23:1407 - Sales of policies; agents not liable

§1407. Sales of policies; agents not liable

A. Any insurance agent licensed to sell workers' compensation insurance in this state shall be authorized to sell insurance policies for the corporation in compliance with the bylaws adopted by the corporation and R.S. 22:1113(A)(3)1. The board of directors shall establish a schedule of commissions to pay for the services of the agent.

B. No action shall lie against any person authorized to sell insurance by this Section for any claim arising out of the corporation's insolvency or inability to pay claims.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1997, No. 301, §2; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.

1Repealed.



RS 23:1407.1 - Issuance or renewal of policies not backed by full faith and credit of state; disclosure

§1407.1. Issuance or renewal of policies not backed by full faith and credit of state; disclosure

A. After the full faith and credit of the state is extinguished, the corporation and any person who is an officer, employee, agent, or representative of the corporation, in the solicitation and negotiation of the renewal or issuance of any policy by the corporation, shall disclose that the full faith and credit of the state does not guarantee the legal obligations of the corporation under such policy.

B. Each policy issued or renewed by the corporation after the full faith and credit of the state is extinguished shall contain a statement that the full faith and credit of the state does not guarantee the legal obligations of the corporation under the policy. Any such policy which does not contain such provision shall be void.

Acts 1999, No. 855, §1, eff. Dec. 27, 1999.



RS 23:1409 - Denial, cancellation, and termination

§1409. Denial, cancellation, and termination

The nonpayment of premium for current or prior policies issued by the corporation may be a basis for the corporation to deny coverage. The failure or refusal by any applicant or insured to fully and accurately disclose to the corporation information concerning the applicant's ownership, change of ownership, operations, or payroll, including allocation of payroll among state and federal compensation programs, classification of payroll, and any other information determined by the board to be important in determining proper rates shall be sufficient ground for the corporation to deny an application or to nonrenew or terminate an existing policy. No policy shall be terminated or nonrenewed under this Section without sixty days prior notice, except for nonpayment of premium.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991.



RS 23:1410 - Fraud division

§1410. Fraud division

The corporation shall establish a fraud division to investigate and take any actions to remedy and prevent employer or employee fraud regarding workers' compensation. The division shall provide an annual report to the board to be submitted with the report provided for in R.S. 23:1411(C).

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1411 - Rates

§1411. Rates

A. There shall be no premium discount on policies issued by the corporation except as provided in R.S. 23:1411(D) or when otherwise mandated by statutory provision.

B. Any rating plan or method of payment by the policyholders may be adopted by the board for the purpose of insuring that the corporation is totally solvent and self-funded. In formulating rates, the board shall use generally accepted actuarial practices and procedures as set forth in the Statement of Principle Regarding Property and Casualty Ratemaking of the Casualty Actuarial Society, in accordance with the actuarial standards of practice and compliance guidelines of the Actuarial Standards Board.

C.(1) By April first after the end of every fiscal year, the manager shall present to the board and the commissioner of insurance an annual report including financial statements as are required for fire and casualty insurance companies for that year. The financial statement shall include an opinion prepared by an independent property and casualty actuary as to the adequacy of premiums and funded reserves during that fiscal year.

(2) By June first after the end of every fiscal year, the manager shall present to the board and the commissioner of insurance an annual audit conducted by the legislative auditor in accordance with statutory accounting practices prescribed or permitted by the Department of Insurance.

(3) Upon the extinguishment of the full faith and credit guarantee, the provisions of Paragraph (2) of this Subsection shall be void and all authority of the legislative auditor over the corporation shall cease, notwithstanding any other provision of law.

(4) If the report determines that the corporation is operating at a deficit according to statutory accounting practices, then no later than the succeeding May first, the board of directors shall submit for the approval of the commissioner of insurance a plan to fund the deficit.

(5) If the plan fails to be submitted or approved, the commissioner of insurance is authorized and directed to immediately implement a plan to achieve the solvency of the corporation.

D. If the annual report issued pursuant to Subsection C of this Section indicates that all obligations of the corporation are adequately funded, the board may adopt a plan for credits, discounts, or dividends.

E. The board shall establish its rates, including rates on Jones Act coverage, on an actuarially justified class code basis, to insure that the rates of the corporation are adequate to be self-funding.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1993, No. 564, §1, eff. June 10, 1993; Acts 1999, No. 1256, §1, eff. July 12, 1999.



RS 23:1412 - Workplace safety program

§1412. Workplace safety program

A.(1) The board shall direct the corporation to formulate, implement, and monitor a workplace safety program for policyholders.

(2) The work program shall specify a list of standard industrial classifications of policyholders.

(3) The representatives of the corporation shall have reasonable access to the premises of any policyholder or applicant during regular working hours.

(4) The manager shall notify each policyholder in writing as to how he is to comply with the program.

B. The failure or refusal by any policyholder or applicant to comply with reasonable safety requirements or to permit such access as provided for in Paragraph (A)(3) shall be sufficient grounds for having its workers' compensation insurance coverage surcharged, nonrenewed, or canceled, or an applicant for such coverage denied.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1413 - Workplace accident and injury reduction plan

§1413. Workplace accident and injury reduction plan

A. The board shall require the corporation to require certain policyholders to establish a written workplace accident and injury reduction plan that promotes safe working conditions and which is based on clearly stated goals and objectives. At a minimum, the plan shall describe the following:

(1) The implementation by the policyholder, supervisors, and employees of the program and continued participation of management to be established, measured, and maintained.

(2) The methods used to identify, analyze, and control new or existing hazards, conditions, and operations.

(3) The investigation and corrective action implemented for workplace accidents.

(4) The enforcement of safe work practices and rules.

B. The corporation shall require such a policyholder to conduct and document a review of the workplace accident and injury reduction plan at least annually. The review shall document how procedures set forth in the plan are being met. The review shall be submitted to the corporation.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1414 - Annual report

§1414. Annual report

A. Within six months after the close of each fiscal year, the corporation shall present a report on its activities to the legislative auditor, the speaker of the House of Representatives, the president of the Senate, and the governor. This report shall include, but need not be limited to, the following information:

(1) The number of risks in the PRP program and the number of risks in the ARP program.

(2) A determination of whether or not the corporation is solvent and self-sufficient and if not, what remedial action the board will take to eliminate or prevent any deficit.

B. The annual report shall also contain specific findings and recommendations as to those factors that are contributing to any increase in premiums or deficits. The annual report shall also recommend any cost containment or efficiency measure to insure the proper operation of the corporation.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991; Acts 1992, No. 374, §1.



RS 23:1415 - Appeal to insurance commissioner

§1415. Appeal to insurance commissioner

A. Any determination of the corporation with respect to the cancellation or nonrenewal of any policy, with the exception of cancellation for nonpayment of premium, may be appealed to the commissioner of insurance in writing, within thirty days following the receipt by certified mail of the notice. Upon receipt of an appeal, the commissioner shall schedule and hold a hearing with at least ten days written notice to the parties affected. After consideration of all matters presented at the hearing, as well as information available to him from the records of the Department of Insurance, the commissioner of insurance may affirm, annul, or modify the ruling or decision, or take any other action with respect thereto that is equitable and reasonable under the circumstances. All testimony and other evidence on which the insurance commissioner bases any decision under this Part shall be in writing, directed to the parties affected, and filed of record in the Department of Insurance.

B. Board decisions regarding rates, classifications, or any other facet of premium determination are appealable to the Nineteenth Judicial District Court.

Acts 1991, No. 814, §1, eff. Nov. 20, 1991.



RS 23:1471 - UNEMPLOYMENT COMPENSATION

CHAPTER 11. UNEMPLOYMENT COMPENSATION

PART I. GENERAL PROVISIONS

§1471. Short title; declaration of public policy

This Chapter may be cited as the "Louisiana Employment Security Law".

As a guide to the interpretation and application of this Chapter, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state. Unemployment is therefore a subject of general interest and concern which requires appropriate action by the Legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The Legislature, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state require the enactment of this measure, for the compulsory setting aside of unemployment reserves to be used for the benefit of unemployed persons.

Amended by Acts 1950, No. 498, §1.



RS 23:1472 - Definitions

§1472. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Administrator" means the executive director of the Louisiana Workforce Commission.

(2) "Agricultural labor" includes all services performed:

(a) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting of any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(b) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such services are performed on a farm;

(c) In connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Agricultural Marketing Act, as amended (46 Stat. 1550, sec. 3; 12 U.S.C. 1141j), or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes, or in connection with the hatching of poultry, the drying of rice, the ginning of moss, and the handling, care, and sale of nursery stock, but only if such service is performed on a farm.

(d)I. In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, an agricultural or horticultural commodity; but only if such operator produced more than one-half of the commodity with respect to which such services are performed;

II. In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of services described in Subparagraph (I) of this Paragraph, but only if such operators produced more than one-half of the commodity with respect to which such services are performed.

III. The provisions of subparagraph (I) and (II) of this Paragraph shall not be deemed to be applicable with respect to services performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption;

(e) On a farm operated for profit, in the employ of the owner or tenant or other operator of such farm, if such service is not in the course of the employer's trade or business.

(f) As used in this Subsection, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animals, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards;

(3) "American vessel" means any vessel, documented and numbered under the laws of the United States, including any vessel which is neither documented or numbered under the laws of the United States, nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States, or corporation organized under the laws of the United States, or of any state.

(4) "Base period" means the first four of the last five complete calendar quarters immediately preceding the first day of an individual's benefit year.

(5) "Benefits" means the money payments payable to an individual, as provided in this Chapter, with respect to his unemployment.

(6) "Benefit year" with respect to any individual means the one-year period beginning with the first day of the first week with respect to which the individual first files a claim for benefits in accordance with R.S. 23:1600(1), and thereafter the one-year period beginning with the first day of the first week with respect to which the individual next files a claim for benefits after the termination of his last preceding benefit year; provided, that at the time of filing such a claim the individual has been paid the wages for insured work required under R.S. 23:1600(5).

(7) "Calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30, or December 31, or the equivalent thereof as the administrator may by regulations prescribe.

(8) "Contributions" means the money payments to the state unemployment compensation fund, required by this Chapter.

(9) Repealed by Acts 1977, No. 745, §3.

(10)(a) "Employing unit" means any individual or type of organization, including the state of Louisiana or subdivisions, or instrumentality thereof or of any other state or of the United States except as excluded by any other provision of this Chapter, and any partnership, association, trust, estate, joint-stock company, nontrading corporation, insurance company, corporation, or corporate group, whether domestic or foreign, or the receiver, liquidator, trustee in bankruptcy, trustee, or successor thereof, or the legal representative of a deceased person, which has in its employ one or more individuals performing services for it within this state. All individuals performing services within this state for any employing unit which maintains two or more separate establishments, whether the employing unit is engaged in a number of different types of businesses or is engaged in the same business in a number of different places within this state, shall be deemed to be employed by a single employing unit for all the purposes of this Chapter.

(b) "Corporate group" means any group of corporations which are one hundred percent subsidiaries of another corporation or of other corporations which are one hundred percent subsidiaries of another corporation where the corporations are engaged in essentially the same kind of business and the employees are paid from a single account maintained by the parent corporation.

(c) Whenever any employing unit contracts with or has under it any contractor or subcontractor for any work which is part of its usual trade, occupation, profession, or business, unless the employing unit as well as each such contractor or subcontractor is an employer as hereinafter defined or within the provisions of R.S. 23:1573 or R.S. 23:1574, the employing unit shall be deemed to employ each individual in the employ of each such contractor or subcontractor during the time such individual is engaged in performing such work; except that any employing unit which is liable for and pays contributions with respect to individuals in the employ of any such contractor or subcontractor, may recover the same from the contractor or subcontractor. If such contractor or subcontractor is an employer as hereinafter defined or within the provisions of R.S. 23:1573 or R.S. 23:1574, he alone shall be liable for the contributions measured by wages to individuals in his employ.

(d) Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of the work.

(11) "Employer" means:

(a) Any employing unit which in any calendar quarter in either the current or preceding calendar year paid for services in employment wages of one thousand five hundred dollars or more for some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual regardless of whether the same individual was in employment each day.

I. In any calendar quarter in either the current or preceding calendar year paid for services in employment wages of $1500 or more, or

II. For some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual (irrespective of whether the same individual was in employment in each such day);

(b) Any employing unit, whether or not an employing unit at the time of the acquisition, which acquired the organization, trade or business, or substantially all the assets thereof, of another which at the time of such acquisition was an employer subject to this Chapter; or which acquired a part of the organization, trade or business or assets of another which at the time of such acquisition was an employer subject to this Chapter, provided the part acquired, if treated alone, would have satisfied the employment requirements of Paragraph (a) of this Subsection;

(c) Any employing unit, whether or not an employing unit at the time of the acquisition, which acquired the organization, trade or business, or substantially all the assets thereof, of another employing unit, if the combined employment record of the predecessor prior to the date of the acquisition and the employment record of the successor subsequent to the date of the acquisition, both within the same calendar year, would be sufficient to satisfy the employment requirements of Paragraph (a) of this Subsection;

(d)I. Any employing unit for which service in employment, as defined in R.S. 23:1472(12)(F), is performed.

II. In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under Paragraphs (a), (b), or (c) of this Subsection, the wages earned or the employment of an employee performing domestic service shall not be taken into account.

III. In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under Paragraphs (a), (b), and (c) of this Subsection, the wages earned or the employment of an employee performing service in agricultural labor shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined to be an employer for the purposes of Paragraph (a) of this Subsection.

(e) Any employing unit not an employer by reason of any other Paragraph of this Subsection (i) for which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is liable for any Federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or (ii) which, as a condition for approval of this section for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such Act, to be an "employer" under this Section;

(f) Any employing unit which having become an employer under Paragraph (a), (b), (c), (d), or (e) of this Subsection, has not ceased to be an employer under the provisions of Part IV of this Chapter;

(g) For the effective period of its election pursuant to Part IV of this Chapter, any other employing unit which has elected to become subject to the provisions hereof;

(h) For purposes of Paragraphs (a) and (d) of this Subsection, if any week includes both December thirty-first and January first, the days of that week up to January first shall be deemed one calendar week and the days beginning January first another such week.

(i) Any Indian tribe or Indian tribal unit, as defined and established pursuant to 25 U.S.C. §450b(e), 26 U.S.C. §3306(u), and 43 U.S.C. §1601 et seq., which is recognized as eligible for the special programs and services provided by the United States under the status of Indians, including any subdivision, subsidiary, or business enterprise wholly owned by any such Indian tribe.

(12)A. "Employment" means, subject to the other provisions of this Subsection, any services including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied;

B. The term "employment" shall include an individual's entire service, performed within or both within and without this state, and, in the case of Paragraph (III) hereof, service performed within or without and within and without this state, if;

I. the service is localized in this state, or

II. the service is not localized in any state but some of the service is performed in this State and (a) the base of operations, or if there is no base of operations, then the place from which such service is directed or controlled, is in this State; or (b) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this State,

III. notwithstanding any other provisions of this Subsection an individual's entire service as an officer or member of a crew of an American vessel, wherever performed and whether in intrastate, interstate or foreign commerce, if the employer maintains within this State the operating office from which the operations of the vessel are ordinarily and regularly managed, supervised and controlled; provided that the Administrator may enter into reciprocal arrangements with the appropriate agencies of other states or of the United States, or both, whereby services performed on or with respect to vessels engaged in intrastate, interstate, or foreign commerce for a single employer, wherever performed shall be deemed to be performed within this State or within such other states;

C. Services not covered under Paragraph (B) of this Subsection and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state of the United States, the Virgin Islands or Canada, shall be deemed to be employment subject to this Chapter if the individual performing such services is a resident of this State or the place from which the services are directed or controlled is in this State.

D. Service shall be deemed to be localized within a state if;

I. the service is performed entirely within such state; or

II. the service is performed both within and without such state; but the service performed without such state is incidental to the individual's service within the state, for example, is temporary or transitory in nature or consists of isolated transactions;

E. Services performed by an individual for wages or under any contract of hire, written or oral, express or implied, shall be deemed to be employment subject to this Chapter unless and until it is shown to the satisfaction of the administrator that;

I. such individual has been and will continue to be free from any control or direction over the performance of such services both under his contract and in fact; and

II. such service is either outside the usual course of the business for which such service is performed, or that such service is performed outside of all the places of business of the enterprise for which such service is performed; and

III. such individual is customarily engaged in an independently established trade, occupation, profession or business;

F. The term "employment" shall include:

I. Except as excluded by Subparagraph (III) of this Paragraph:

(a) Service performed by an individual in the employ of this state or any of its instrumentalities or in the employ of this state and one or more other states or their instrumentalities.

(b) Service performed in the employ of this state or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions or any Indian tribe or tribal unit, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that Act.

II. The term "employment" shall include service performed by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met:

(a) The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that Act; and

(b) The organization had four or more individuals in employment for some portions of a day in each of twenty different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

III. For the purposes of Subparagraphs (I) and (II) of this Paragraph the term "employment" does not apply to service performed:

(a) In the employ of (i) a church or convention or association of churches, or (ii) an organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches;

(b) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order;

(c) In the employ of a governmental entity referred to in Subparagraph (I) of this Paragraph if such service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) As a member of a legislative body, or a member of the judiciary, of this state or its political subdivisions, or of an Indian tribe.

(iii) As a member of the State National Guard or Air National Guard;

(iv) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency;

(v) In a position which, under or pursuant to the laws of this state or tribal law, is designated as (1) a major nontenured policymaking or advisory position, or (2) a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week.

(d) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work;

(e) As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof or of an Indian tribe, by an individual receiving such work-relief or work-training; or

(f) By an inmate of a custodial or penal institution.

IV. Notwithstanding the provisions of Subparagraphs (I) or (II) of this Paragraph or any other provision of law to the contrary, the term "employment" shall include service performed by an individual in the employ of the Louisiana School for the Visually Impaired and the Louisiana School for the Deaf, or a successor of any of these schools.

V. Service performed by an individual in agricultural labor as defined in Subsection (2) of this Section when:

(a) Such service is performed for a person who:

(i) During any calendar quarter in either the current or preceding calendar year paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor; or

(ii) For some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor ten or more individuals, regardless of whether they were employed at the same moment of time.

(iii) However, the individuals performing services referred to in (a)(i) and (ii) of this Subparagraph shall not include individuals performing agricultural labor who are aliens admitted to the United States to perform agricultural labor pursuant to Section 214(c) and Section 101(a)(15)(H) of the Immigration and Nationality Act.

(b) For the purposes of this Subparagraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(i) If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963; or substantially all the members of such crew operated or maintained tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(ii) If such individual is not an employee of such other person within the meaning of Paragraph (a) of this Subsection.

(c) For the purposes of this Subparagraph, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under (b) hereof:

(i) Such other person and not the crew leader shall be treated as the employer of such individual; and

(ii) Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader, either on his own or on behalf of such other person, for the service in agricultural labor performed for such other person.

(d) For the purposes of this Subparagraph, the term "crew leader" means an individual who:

(i) Furnished individuals to perform services in agricultural labor for any other person;

(ii) Pays, either on his own behalf or on behalf of such other person, the individuals so furnished by him for the services in agricultural labor performed by them; and

(iii) Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.

VI. The term "employment" shall include domestic service in a private home, local college club, or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of one thousand dollars or more in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.

VII. Service performed on or after December 21, 2000, by an individual in the employ of an Indian tribe or Indian tribal unit itself, as defined in this Section, provided that any of those exclusions from employment under this Chapter in accordance with the Federal Unemployment Tax Act shall otherwise be applicable to services performed in the employ of an Indian tribe.

G. The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States in the employ of an American employer other than services which are deemed employment under the provisions of Paragraphs (B) and (D) of this Subsection or the parallel provisions of another state's law if:

I. The employer's principal place of business in the United States is located in this state;

II. The employer has no place of business in the United States, but

(a) The employer is an individual who is a resident of this state;

(b) The employer is a corporation which is organized under the laws of this state; or

(c) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

III. None of the criteria of SubParagraph (I) and (II) of this Paragraph are met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

IV. An "American employer" for purposes of this Paragraph means:

(a) An individual who is a resident of the United States;

(b) A partnership if two-thirds or more of the partners are residents of the United States;

(c) A trust, if all of the trustees are residents of the United States; or

(d) A corporation organized under the laws of the United States or of any state.

H. The term "employment" shall not include:

I. Except as described in Subsection (12)(F)(V) of this Section, agricultural labor as defined in Subsection (2) of this Section.

II. Except as described in Subsection (12)(F)(VI) of this Section, domestic service in a private home, local college club, or local chapter of a college fraternity or sorority.

III. service performed as an officer or member of the crew of a vessel not an American vessel;

IV. service performed by an individual in the employ of his son, daughter or spouse, and service performed by a child under the age of twenty-one in the employ of his father or mother;

V. service performed in the employ of the United States Government or an instrumentality of the United States Government immune under the Constitution of the United States from the contributions imposed by this Chapter, except that to the extent that the Congress of the United States shall permit states to require any instrumentalities of the United States (or individuals in their employ) to make payments into an unemployment compensation fund under a state unemployment compensation law, all of the provisions of this Chapter shall be applicable to such instrumentalities and to services performed for such instrumentalities, in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services; provided that if this State should not be certified by the Secretary of Labor under Section 3304 of the Act of Congress known as the Internal Revenue Code, as amended, for any year, then the contributions required under this Chapter from any instrumentality of the United States and the payments required from individuals in its employ pursuant to this Chapter shall be refunded by the Administrator from the fund in the same manner and within the same period as is provided for refunds of erroneous collections in accordance with the provisions of R.S. 23:1551;

VI. services performed in the employ of any other state or political subdivision thereof or of any instrumentality of any other state exercising sovereign power of a strictly governmental nature and not for the carrying on of a private business;

VII. Repealed by Acts 1977, No. 745, §8, eff. Jan. 1, 1978.

VIII. except as otherwise provided in Paragraph (F) of this Subsection, service performed in the employ of a corporation, community chest, fund or foundation, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation;

IX. service performed by an individual as an insurance agent or as an insurance solicitor, if all such service performed by such individual for his employing units is performed for remuneration solely by way of commission;

X. service with respect to which unemployment compensation is payable under an unemployment compensation system established by an Act of Congress; provided that the Administrator is hereby authorized and directed to enter into agreements with the proper agencies under such Act of Congress, which agreements shall become effective ten days after publication thereof in the manner provided in R.S. 23:1654 for general rules; to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this Chapter, acquired rights to unemployment compensation under such Act of Congress or who have, after acquiring potential rights to unemployment compensation under such Act of Congress, acquired rights to benefits under this Chapter;

XI. casual labor not in the course of the employer's trade or business;

XII.(a) service performed in any calendar quarter in the employ of any organization exempt from income tax under section 501(a) of the Federal Internal Revenue Code, (other than an organization described in Section 401(d)) or under Section 521 of such code, if the remuneration for such service is less than fifty dollars, or,

(b) service performed in the employ of a school, college, or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college or university, or,

(c) service performed by an individual under the age of twenty-two who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subParagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

XIII. service performed in the employ of a foreign government (including service as a consular or other officer or employee or a non-diplomatic representative);

XIV. service performed in the employ of any instrumentality wholly owned by a foreign government;

(a) if the service is of a character similar to that performed in foreign countries by employees of the United States Government or of an instrumentality thereof; and

(b) if the Secretary of State of the United States shall certify to the Secretary of the Treasury of the United States, that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in a foreign country by employees of the United States Government and instrumentalities thereof;

XV. service performed as a student nurse in the employ of a hospital or nurses' training school by an individual who is enrolled and regularly attending classes in a nurses' training school chartered or approved pursuant to the state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four years' course in medical school chartered or approved pursuant to state law;

XVI. service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

XVII. service performed by an individual as a real estate salesman, if all such service performed by such individual for his employing unit is performed for remuneration solely by way of commission;

XVIII. Service performed by an individual engaged in the trade or business of selling or soliciting the sale of consumer products, in the home or otherwise than in a permanent retail establishment:

(a) If substantially all remuneration for the performance of the services is directly related to sales or other output rather than to the number of hours worked; and

(b) The services performed by the individual are performed pursuant to a written contract between such person and the persons for whom the services are performed and such contract provides that the person will not be treated as an employee with respect to such services for federal tax purposes.

XIX. Service performed for a private for-profit person or entity by an individual as a landman if:

(a) The individual is engaged primarily in negotiation for the acquisition or divestiture of mineral rights, or negotiating business agreements that provide for the exploration for or development of minerals or is otherwise engaged in activities relating to the exploration for, or development, production, or transportation of, minerals.

(b) Substantially all remuneration, paid in cash or otherwise, including but not limited to payments on the basis of a daily rate, for the performance of the services is directly related to the completion by the individual of the specific tasks contracted for rather than to the number of hours worked by the specific individual.

(c) The services performed by the individual are performed under a written contract, between the individual and the person for whom the services are performed, that provides that the individual is to be treated as an independent contractor and not as an employee with respect to the services provided under the contract.

XX. Service performed for a private for-profit person or entity by an individual as a lecturer, consultant, teacher, or instructor of real estate or insurance if:

(a) Substantially all remuneration for the performance of such service is directly related to instruction or other output rather than to the number of hours worked by the specific individual.

(b) The services performed by the individual are performed pursuant to a written contract which provides that such individual will not be treated as an employee with respect to such services for tax purposes.

(c) Such individual performs such services for no more than thirty-two hours annually.

XXI. Service performed by an individual as a member of an Indian tribal council.

XXII. The services performed by an individual who meets the definition of an owner-operator as is defined in R.S. 23:1021(10).

I. Notwithstanding any of the other provisions of this Subsection, a service shall be deemed to be in employment if, with respect to such services, a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment compensation fund, or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this Chapter. Notwithstanding any provisions of this Chapter to the contrary, services performed for state and local governmental entities, nonprofit organizations, and Indian tribes recognized by the United States are deemed employment unless such services are excluded under the provisions of the Federal Unemployment Tax Act.

J. If the service performed during one-half or more of any pay period by an individual for the person employing him constitutes employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than one-half of any such pay period by an individual for the person employing him do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this paragraph, the term "pay period" means a period (of not more than thirty-one consecutive days) for which a payment of remuneration is ordinarily made to the employee by the person employing him. This Paragraph shall not be applicable with respect to services performed in a pay period by an individual for the person employing him where any of such service is excepted by R.S. 23:1472(12)(H)(X).

K. Repealed by Acts 1992, No. 453, §1.

(13) "Employment office" means a free public employment office or branch office thereof, operated by this state or maintained as a part of a state controlled system of public employment offices.

(14) "Employment security administration fund" means the employment security administration fund established by this Chapter, from which administrative expenses under this Chapter shall be paid.

(15) "Fund" means the unemployment compensation fund established by this Chapter, to which all contributions required and from which all benefits provided under this Chapter shall be paid.

(16) "Insured work" means employment for employers.

(17) "Shipping articles" means "articles of agreement" purporting to comply with Title forty-six of the United States code, or any other agreement under which officers or members of the crew are employed on the high seas, and under which they are not entitled to a final settlement of wages until the termination of the period of the employment.

(18)A. "State" includes the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and the Virgin Islands.

B. The term "United States," when used in a geographical sense, includes the states, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

C. The provisions of Paragraphs (A) and (B) of this Section, as including the Virgin Islands, shall become effective on the day after the day on which the United States Secretary of Labor approves for the first time under Section 3304(a) of the Internal Revenue Code of 1954 an unemployment compensation law submitted to the Secretary by the Virgin Islands for such approval.

(19)(a) "Unemployment"--Any individual shall be deemed to be "unemployed" in any week during which he performs no services and with respect to which no wages are payable to him, or in any week of less than full-time work if the wages payable to him with respect to such week are less than his weekly benefit amount.

(i) For the purpose of this Paragraph, any individual who bears a relationship of spouse, mother or mother-in-law, father or father-in-law, son or step-son or son-in-law, daughter or step-daughter or daughter-in-law, brother or brother-in-law, sister or sister-in-law, to a principal or controlling stockholder or a principal officer of a corporation, partnership, or proprietorship, or is himself a principal or controlling stockholder or a principal officer of a corporation, partnership, or proprietorship, shall not be deemed to be "unemployed" as provided for in this Paragraph, without first providing the administrator with whatever records or evidence the administrator may prescribe by regulation to provide proof and justification of such unemployment. However, the administrator shall not demand proof of the complete dissolution of the entire enterprise in order for the employee to be deemed unemployed.

(ii) Any person meeting the criteria set forth in Item (i) of this Subparagraph who has for the first four of the last five quarters been listed as an employee and for whom unemployment insurance coverage premiums have been paid for that same period of time and, who, in addition, is no longer eligible to receive any remuneration or dividends from the enterprise for whom he previously worked, shall be considered to have met the criteria for unemployment.

(iii) The administrator shall further prescribe regulations applicable to unemployed individuals making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals attached to their regular jobs, and other forms of short-time work, as the administrator deems necessary.

(b) Employment, for purposes of unemployment insurance coverage, is employment of workers who work for wages as defined by the Louisiana Employment Security Law; it does not include self-employment.

No individual, who has been paid wages or performed services for an employing unit within eighteen months of the filing of a claim for unemployment benefits, shall be deemed unemployed for the purposes of the Louisiana Employment Security Law if he is or was, during the eighteen month period, the principal or controlling stock or shareholder of the employing unit, unless and until evidence or such other proof such as a certificate of dissolution issued by the Secretary of State is submitted to the satisfaction of the Administrator that the employing unit has been dissolved and is no longer engaged in business or that acts beyond the control of the principal or controlling stock or shareholder occurred to such an extent as to fully justify the person's inability to perform services. Justification for this unemployment would be judged on the reasonableness of a similar employer to become unemployed under the same conditions. Persons potentially qualified for benefits by this section shall not perform any services for the employing unit of any kind whether or not for remuneration or whether or not the services are performed on or off the premises of the employing unit, nor shall he go on the premises of the employing unit and spend any time except the minimal that might be spent by a consumer of the employing units services. Any person who violates any provision of this part will be deemed to have resumed employment. Nothing contained herein shall be deemed to qualify a person who may be otherwise disqualified.

(c) No individual, if he is, or was during the 18 months preceding the filing or renewal of a claim, employed by an employing unit whose principal or controlling stock or shareholder is related to the claimant in any degree as set forth in R.S. 23:1472(19), shall be deemed unemployed unless documentary proof is submitted to the satisfaction of the Administrator that:

(i) The books, records and tax returns of the employing unit reveal such a decline in business or other business reversals so as to necessitate and justify the laying off of an employee.

(ii) The claimant is not performing or has not performed since the filing of his claim for unemployment benefits, any services of any kind whether or not for remuneration or whether or not the services are performed on the premises of the employing unit.

(iii) The claimant does not go upon the premises of the employing unit and spend any time except the minimal time that might be spent by a consumer of the employing units services.

(20)(A) "Wages" means all remuneration for services, including vacation pay, holiday pay, dismissal pay, commissions, bonuses, the cash value of all remuneration in any medium other than cash, and WARN Act payments received pursuant to 29 U.S.C. §2104. The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the administrator.

(B) Repealed by Acts 1995, No. 42, §3, eff. June 6, 1995.

(C) The term "wages" shall not include;

I. The amount of any payment made to or on behalf of an individual in its employ under a plan or system established by an employing unit which makes provision for individuals in its employ generally or for a class or classes of individuals, including any amount paid by an employing unit for insurance or annuities, or into a fund to provide for any such payment, on account of retirement, or sickness or accident disability, or medical and hospitalization expenses in connection with sickness or accident disability, or death, provided the individual in its employ

(a) has not the option to receive, instead of provision for such death benefit, any part of such payment or, if such death benefit is insured, any part of the premiums (or contributions to premiums) paid by his employing unit, and

(b) has not the right under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit, or to receive a cash consideration in lieu of such benefit either upon his withdrawal from the plan or system providing for such benefit or upon termination of such plan or system or policy of insurance or of his services with such employing unit;

II. The payment by an employing unit (without deduction from the remuneration of the individual in its employ) of the tax imposed upon a worker under Section 1400 of the United States Internal Revenue Code.

III. Dismissal payments which the employing unit is not legally required to make.

IV. Salary, wages, or other remunerations paid to the owner or owners who are sole proprietors of an unincorporated employing unit.

V. Any payment made to, or on behalf of, an employee or his beneficiary under a cafeteria plan as provided in 26 U.S.C. §125 of the U.S. Internal Revenue Code, if such payment would not be treated as wages without regard to such plan and it is reasonable to believe that 26 U.S.C. §125 would not treat such payments as wages constructively received.

(D) "Wages" paid with respect to employment performed under shipping articles and which are not paid on regularly recurring pay days, at intervals of not more than thirty-one days, shall:

I. For the purposes of R.S. 23:1531 through R.S. 23:1541, be considered as having been paid as of a date or dates determined under rules or regulations of the department irrespective of when actual payment was made to the individual; and

II. For the purposes of R.S. 23:1592, R.S. 1594, R.S. 1595, and R.S. 1600, be considered as having been paid in the respective calendar quarters in which the services of the individual were being performed. However, vacation pay shall be treated as provided in R.S. 23:1601(7)(d).

(21) "Week" means such period of seven consecutive days, as the administrator may by regulation prescribe. The administrator may by regulation prescribe that a week shall be deemed to be "in," "within," or "during" that benefit year which includes the greater part of such week.

(22) "Louisiana Unemployment Compensation Law," means the Louisiana Employment Security Law.

(23) "Institution of higher education," for the purposes of Paragraph (F) of Subsection (12) of this section, means an educational institution which:

(A) admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(B) is legally authorized in this State to provide a program of education beyond high school;

(C) provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(D) is a public or other nonprofit institution.

(E) Notwithstanding any of the foregoing provisions of this Subsection, all colleges and universities in this State are institutions of higher education for purposes of this section.

(24) "Hospital" means an institution which has been licensed by the Department of Health and Hospitals as a hospital.

Acts 1950, No. 498, §§2, 3; Acts 1952, No. 538, §§1-3; Acts 1956, No. 377, §1; Acts 1956, No. 403, §1; Acts 1960, No. 438, §1; Acts 1960, No. 439, §1; Acts 1962, No. 248, §1; Acts 1964, No. 213, §1; Acts 1968, No. 42, §1; Acts 1971, No. 136, §§1-5, eff. Jan. 1, 1972; Acts 1972, No. 165, §§1, 2; Acts 1972, No. 337, §§1-5; Acts 1973, No. 88, §1; Acts 1975, No. 466, §1; Acts 1976, No. 40, §1, eff. June 18, 1976; Acts 1977, No. 745, §§1, 2, 3-7, 9, 10; Acts 1978, No. 521, §1; Acts 1979, No. 738, §1, eff. July 20, 1979; Acts 1985, No. 566, §1, eff. Oct. 6, 1985; Acts 1986, No. 886, §1; Acts 1987, No. 115, §1; Acts 1987, No. 906, §1, eff. July 1, 1987; Acts 1987, 1st Ex. Sess., No. 1, §1, eff. Sept. 17, 1987; Acts 1988, No. 493, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1989, No. 660, §1; Acts 1989, No. 694, §1; Acts 1990, No. 867, §1; H.C.R. No. 217, 1991 R.S.; Acts 1991, No. 1050, §1, eff. July 29, 1991; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 450, §1, eff. June 20, 1992; Acts 1992, No. 453, §1; Acts 1994, 3rd Ex. Sess., No. 36, §1; Acts 1995, No. 42, §3, eff. June 6, 1995; Acts 1995, No. 99, §1, eff. June 12, 1995; Acts 1995, No. 992, §1; Acts 1998, 1st Ex. Sess., No. 106, §1, eff. May 5, 1998; Acts 1999, No. 116, §1, eff. June 9, 1999; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 675, §1; Acts 2012, No. 786, §1; Acts 2014, No. 349, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1473 - Concurrent employment by two or more corporations

§1473. Concurrent employment by two or more corporations

A. For purposes of this Chapter, if two or more related corporations concurrently employ the same individual and compensate such individual through a common paymaster which is one of such corporations, each such corporation shall be considered to have paid as wages to such individual only the amounts actually disbursed by it to such individual and shall not be considered to have paid as wages to such individual any amounts actually disbursed to such individual by another of such corporations.

B.(1) A common paymaster of a group of related corporations is any member thereof that disburses wages to employees of two or more of those corporations on their behalf and that is responsible for keeping books and records for the payroll with respect to those employees. The common paymaster is not required to disburse wages to all the employees of those two or more related corporations, but the provisions of this Section shall not apply to any wages to employees that are not disbursed through a common paymaster. The common paymaster may pay concurrently employed individuals under this Section by one combined paycheck, drawn on a single bank account, or by separate paychecks, drawn by the common paymaster on the accounts of one or more employing corporations.

(2) A group of related corporations may have more than one common paymaster. Some of the related corporations may use one common paymaster and others of the related corporations may use another common paymaster with respect to a certain class of employees. A corporation that uses a common paymaster to disburse wages to certain of its employees may use a different common paymaster to disburse wages to other employees.

C. For purposes of this Section, the term "concurrent employment" means the contemporaneous existence of an employment relationship, as defined in R.S. 23:1472(12), between an individual and two or more corporations. Such a relationship contemplates the performance of services by the employee for the benefit of the employing corporation, not merely for the benefit of the group of corporations, in exchange for wages which, if deductible for the purposes of federal income tax, would be deductible by the employing corporation.

D. Corporations shall be considered related corporations for an entire calendar quarter, as defined in R.S. 23:1472(7), if they satisfy any one of the following four tests at any time during that calendar quarter:

(1) The corporations are members of a "controlled group of corporations", as defined in Section 1563 of the Internal Revenue Code of 1986, or would be members if Section 1563(a)(4) and (b) of said code did not apply and if the phrase "more than fifty percent" were substituted for the phrase "at least eighty percent" wherever it appears in Section 1563(a) of said code.

(2) In the case of a corporation that does not issue stock, either fifty percent or more of the members of the board of directors or the other governing body of one corporation are members of the board of directors or other governing body of the other corporation, or the holders of fifty percent or more of the voting power to select such members are concurrently the holders of more than fifty percent of that power with respect to the other corporation.

(3) Fifty percent or more of the officers of one corporation are concurrently officers of the other corporation.

(4) Thirty percent or more of the employees of one corporation are concurrently employees of the other corporation.

E. If the requirements of this Section are met, the common paymaster shall have the primary responsibility for remitting contributions due under this Chapter with respect to the wages it disburses as the common paymaster. The common paymaster shall compute these contributions as though it were the sole employer of the concurrently employed individuals. If the common paymaster fails to remit these contributions, in whole or in part, it shall remain liable for the full amount of the unpaid portion of these taxes. In addition, each of the other related corporations using the common paymaster shall be jointly and severally liable for its appropriate share of these contributions. Such share shall be an amount equal to the lesser of the following:

(1) The amount of the liability of the common paymaster under this Chapter, after taking into account any contributions made.

(2) The amount of the liability under this Chapter which, but for this Section, would have existed with respect to the wages from such other related corporation, reduced by an allocable portion of any contributions previously paid by the common paymaster with respect to those wages.

Acts 1993, No. 617, §1.



RS 23:1474 - Administrator; Revenue Estimating Conference; "wages"; weekly benefit amounts

§1474. Administrator; Revenue Estimating Conference; "wages"; weekly benefit amounts

A. This Section shall be applicable for purposes of R.S. 23:1531, 1532, 1533 through 1542, and 1592.

B. As used in this Section, the following terms shall have the meaning ascribed to them as follows:

(1) "Applied trust fund balance range" means the applicable range under the table in Subsection I of this Section applied by the administrator after the administrator applies the comparative balance under Paragraph (G)(3) of this Section. Any reference to the year of the applied trust fund balance range shall be the next calendar year beginning January first subsequent to the September in which the Revenue Estimating Conference adopts its official projection.

(2) "Comparative balance" means the lesser amount of the balance of the state unemployment trust fund as certified by the United States Treasury as of September first in the current calendar year or as projected by the Revenue Estimating Conference for the September first of the next calendar year. Any reference to the year of the comparative balance shall be that of the next calendar year beginning January first subsequent to such September in which the Revenue Estimating Conference adopts its official projection.

(3) "Official projection" means the projected amount adopted by the Revenue Estimating Conference as the state unemployment trust fund balance for September first of the next calendar year.

C. Pursuant to the official projection of the unemployment trust fund balance adopted by the Revenue Estimating Conference, the administrator shall apply the maximum dollar amount of "wages", the maximum weekly benefit amount, with any applicable discounts under R.S. 23:1592, and the formula for computation of benefits as designated in the following procedures in accordance with the table in Subsection I of this Section in its entirety.

D. If there is no change in the applied trust fund balance range for the next calendar year compared to the applied trust fund balance range of the current calendar year under the table in Subsection I of this Section, the administrator shall apply the same procedure for the applied trust fund balance range for such next calendar year as is applied for the current calendar year under Paragraph (G)(3) of this Section.

E. For the purposes of this Section, the term "employment" shall include service constituting employment under any unemployment compensation law of another state.

F.(1) "Wages" are not to be in excess of the amount as provided in the table in Subsection I of this Section unless that part of the remuneration becomes subject to a tax imposed by a subsequent enactment of federal law against which credit may be taken for contributions required to be paid into a state unemployment fund. In such event, the administrator shall inform and make recommendations to the governor and the legislature, and, for each calendar year for which such federal law remains effective, shall apply the table in Subsection I of this Section in its entirety except that the maximum dollar amount of wages under any procedure of the table in Subsection I of this Section is not to be less than the subject wages under such federal law, in which application, the maximum dollar amount of wages under such procedure shall be that of such subject wages under such federal law.

(2) Any increase in the federal tax rate by subsequent enactments of federal law for purposes of unemployment compensation is not to affect, however, the application of this Section.

G.(1) The powers and duties of the administrator shall be preserved under federal and state law, and no act by the Revenue Estimating Conference shall be construed to be administration of the state unemployment trust fund under this Chapter, the Federal Unemployment Tax Act, and the Social Security Act.

(2) For purposes of Subsection H of this Section, the administrator shall provide the Revenue Estimating Conference with certification from the United States Treasury of the September first balance of the state unemployment trust fund of the current calendar year for its official projection of the state unemployment trust fund balance for September first of the next calendar year.

(3)(a) Subsequent to the Revenue Estimating Conference's adoption of its official projection of the state unemployment trust fund balance for September first of the next calendar year, the administrator shall determine the following, in the order as provided:

(i) Comparative balance.

(ii) Applied trust fund balance range.

(b) He shall thereupon apply, in compliance with this Section, the proper procedure from the table in Subsection I of this Section to such next calendar year beginning January first for maximum dollar amount of "wages", maximum weekly benefit amount, with any applicable discounts under R.S. 23:1592, and the formula for computation of benefits.

H. Each September, no earlier than September fifth, the Revenue Estimating Conference shall adopt its official projection of the state unemployment trust fund balance for September first of the next calendar year. Such official projection shall be reported to the Louisiana Workforce Commission no later than September thirtieth. The Revenue Estimating Conference shall consider all information, including projections and information from the United States and state departments of labor, in its analysis for official projection of the state unemployment trust fund balance for September first of the next calendar year.

I. The following table shall be applied by the administrator subsequent to his determination of comparative balance and applied trust fund balance range, in compliance with this Section:

Procedure

Applied Trust Fund

Balance Range

Maximum Dollar Amount of "wages" under R.S. 23:1474

Formula for

Computation

of Benefits

Maximum Weekly Benefit Amount

1

Less than seven hundred fifty million dollars

Eight thousand five hundred dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(D) then multiply by 1.05 and then multiply such amount by 1.03

Two hundred twenty-one dollars

2

Equal to or greater than seven hundred fifty million dollars but less than one billion one hundred fifty million dollars

Seven thousand seven hundred

dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(C) and without five percent discount under R.S. 23:1592(D), then multiply such amount by 1.05 and then multiply such amount by 1.15

Two hundred forty-seven

dollars

3

Equal to or greater than one billion one hundred fifty million dollars but less than one billion four hundred million dollars

Seven thousand

dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(C) and without five percent discount under R.S. 23:1592(D), then multiply such amount by 1.05 and then multiply such amount by 1.20

Two hundred fifty-eight

dollars

4

Greater than one billion four hundred million dollars

Seven thousand dollars

Apply R.S. 23:1592 without seven percent discount under R.S. 23:1592(C) and without five percent discount under R.S. 23:1592(D), then multiply such amount by 1.05 and then multiply such amount by 1.32

Two hundred eighty-four dollars

J. Repealed by Acts 2014, No. 349, §2.

Acts 1995, No. 42, §2, eff. June 6, 1995; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2003, No. 669, §2, eff. Jan. 1, 2004; Acts 2005, No. 239, §1, eff. Jan. 1, 2006; Acts 2005, 1st Ex. Sess., No. 10, §1, eff. Jan. 1, 2006; Acts 2008, No. 169, §1, eff. June 12, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 349, §§1, 2.



RS 23:1491 - Establishment and control

PART II. FUNDS AND ACCOUNTS

SUBPART A. UNEMPLOYMENT COMPENSATION FUND

§1491. Establishment and control

There is established as a special fund, separate and apart from all public moneys or funds of this state, an unemployment compensation fund, which shall be administered by the administrator exclusively for the purpose of this Chapter. This fund shall consist of (1) all contributions collected pursuant to this Chapter, together with any interest thereon collected pursuant to R.S. 23:1543 through R.S. 23:1551; (2) all fines and penalties collected pursuant to the provisions of this Chapter; (3) interest earned upon any moneys in the fund; (4) any property or securities acquired through the use of moneys belonging to the fund; (5) all earnings of such property or securities; (6) all moneys credited to this state's account in the unemployment trust fund pursuant to Section 903 of the social security act, as amended;1 and (7) all other moneys received for the fund from any other source. All moneys in the fund shall be mingled and undivided.

Amended by Acts 1959, No. 4, §1.

142 U.S.C.A. §1103.



RS 23:1492 - Accounts and deposits

§1492. Accounts and deposits

The administrator shall maintain within the fund three separate accounts: (1) a clearing account, (2) an unemployment trust fund account, and (3) a benefit account. All moneys payable to the fund, upon receipt thereof by the administrator, shall be immediately deposited in the clearing account. All moneys in the clearing account after clearance thereof, shall, except as herein otherwise provided, be deposited immediately with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the unemployment trust fund, established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this State to the contrary notwithstanding. Refunds payable pursuant to R.S. 23:1551 and R.S. 23:1472(12) F(V), may be paid from the clearing account or the benefit account. The benefit account shall consist of all moneys requisitioned from this state's account in the unemployment trust fund in the United States Treasury. Except as herein otherwise provided, moneys in the clearing and benefit accounts may be deposited in any depository bank in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. Moneys in the clearing and benefit accounts shall not be commingled with other state funds, but shall be maintained in separate accounts on the books of the depository bank. Such money shall be secured by the depository bank to the same extent and in the same manner as required by the general depository law of this state; and collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of the state. The administrator shall give a bond conditioned upon the faithful performance of his duties with respect to the fund in an amount not to exceed $25,000. The bond shall be approved by the Attorney General of this state. All sums recovered for losses sustained by the fund shall be deposited therein.



RS 23:1493 - Use and operation; withdrawals

§1493. Use and operation; withdrawals

A.(1) Monies requisitioned from the state's account in the unemployment trust fund shall be used exclusively for the payment of benefits and for refunds pursuant to R.S. 23:1551 and R.S. 23:1472(12)(H)(V), except that monies credited to this state's account pursuant to Section 903 of the Social Security Act, as amended, shall be used as provided in this Section. The administrator shall from time to time requisition from the unemployment trust fund such amounts, not exceeding the amounts standing to this state's account therein, as he deems necessary for the payment of such benefits and refunds for a reasonable future period. Upon receipt thereof such monies shall be deposited in the benefit account. Expenditures of such monies in the benefit account and refunds from the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody. All warrants issued for the payment of benefits and refunds shall bear the signature of the administrator or his duly authorized agent for that purpose.

(2) Any balance of monies requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of benefits and refunds during succeeding periods, or, in the discretion of the administrator, shall be deposited with the Secretary of the Treasury of the United States of America, to the credit of this state's account in the unemployment trust fund, as provided in R.S. 23:1492.

B.(1) Monies credited to the account of this state in the unemployment trust fund by the Secretary of the Treasury of the United States of America pursuant to Section 903 of the Social Security Act, as amended, may not be requisitioned from this state's account or used except for the payment of benefits and for the payment of expenses incurred for the administration of this Chapter.

(2) Such monies may be requisitioned pursuant to Subsection A of this Section for the payment of benefits. Such monies may also be requisitioned and used for the payment of expenses incurred for the administration of this Chapter if the expenses are incurred and the money requisitioned pursuant to and after the date of enactment by the Legislature of Louisiana of a specific appropriation law which:

(a) Specifies the purposes for which such monies are appropriated and the amount appropriated therefor.

(b) Limits the period within which such monies may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law.

(c) Limits the appropriated amount which may be obligated during any fiscal year ending June thirtieth to an amount which does not exceed the amount by which the aggregate of the monies credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended; during the same fiscal year exceeds the aggregate of the amounts obligated pursuant to Section 903 of the Social Security Act for administration and paid out for benefits and charged against the monies credited to the account of this state.

(3) Amounts credited to the account of the state in the unemployment trust fund under Section 903 of the Social Security Act, as amended, which are obligated for expenses of administration or paid out for benefits shall be charged at the exact time in which the obligation is entered against equivalent amounts which were first credited and which are not already so charged.

C. Monies requisitioned as provided herein, as needed, for the payment of expenses of administration shall be deposited in the employment security administration fund, but, until expended, shall remain a part of the unemployment compensation fund. The administrator shall maintain a separate record of the deposit, obligation, expenditure, and return of the funds so deposited. Any such monies so deposited in the employment security administration fund which will not be obligated within the period specified by the appropriation law, or which remain unobligated within the period but which will not be expended, shall be returned promptly to the account of this state in the unemployment trust fund.

D. Any amount credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, which has been appropriated for expenses of administration of this Chapter, whether or not such amount has been withdrawn from the unemployment trust fund, shall be excluded from the balance of this state in the unemployment compensation fund for the purpose of computation of contributions under R.S. 23:1474 and 1536(D).

E. The appropriation, obligation, expenditure, and other disposition of such appropriated monies shall be accounted for in accordance with standards established by the United States Secretary of Labor.

F.(1) Notwithstanding any other provisions of this Section, with respect to federal fiscal years ending in 1999, 2000, and 2001, any monies allocated to this state in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended by the United States Congress under the Balanced Budget Act of 1997, may be used by this state only to pay expenses incurred for the administration of the state unemployment compensation law or for such stated purposes in accordance with any additional uses authorized by the United States Congress in the future, and may be used for such purpose without regard to any of the conditions prescribed in any of the preceding provisions of this Section.

(2) Monies requisitioned as provided in this Subsection, as needed, shall be deposited in the employment security administration fund, but until expended, shall remain a part of the unemployment compensation fund. The administrator shall maintain a separate record of the deposit, obligation, expenditure, and return of the funds so deposited.

Amended by Acts 1959, No. 4, §2; Acts 1969, No. 89, §1; Acts 1972, No. 337, §6; Acts 1997, No. 442, §1, eff. June 22, 1997; Acts 1999, No. 442, §1; Acts 2014, No. 349, §1.



RS 23:1494 - Management of fund upon discontinuance of unemployment trust fund

§1494. Management of fund upon discontinuance of unemployment trust fund

The provisions of R.S. 23:1491 through R.S. 23:1493 to the extent that they relate to the unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, or securities therein, belonging to the unemployment compensation fund of this state shall be administered by the administrator as a trust fund for the purpose of paying benefits under this act, and the administrator shall have authority to hold, invest, transfer, sell, deposit, and release such moneys, and any properties, securities or earnings acquired as an incident to such administration; provided, that such moneys shall be invested in the following readily marketable classes of securities: bonds or other interest-bearing obligations of the United States of America; bonds which are the direct obligations of the State of Louisiana or any political subdivision thereof which has not defaulted in the payment of any of its bonded indebtedness during the twenty years preceding such investment; and provided that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits.



RS 23:1511 - Creation of fund

SUBPART B. EMPLOYMENT SECURITY

ADMINISTRATION FUND

§1511. Creation of fund

A. There is created in the state treasury a special fund to be known as the Employment Security Administration Fund. All monies which are deposited or paid into this fund are appropriated and made available to the administrator. All monies in this fund shall be expended solely for the purpose of defraying the cost of the administration of this Chapter and all monies received from the United States Department of Labor for the fund, except monies received pursuant to R.S. 23:1493(2) and (3) shall be expended solely for the purposes and in the amounts found necessary by the United States Department of Labor for the proper and efficient administration of this Chapter. The fund shall also consist of all monies appropriated by this state, and all monies received from the United States of America, or any agency thereof, including the United States Department of Labor, or from any other source, for such purpose. Monies received from the railroad retirement board as compensation for services or facilities supplied to said board shall be paid into this fund. The administrator shall annually report and give an accounting to the Senate Committee on Labor and Industrial Relations and the House of Representatives Committee on Labor and Industrial Relations for any expenditures made from this account under the provisions of this Section. Notwithstanding any provision of this Section, all monies requisitioned and deposited in this fund pursuant to R.S. 23:1493(2) and (3) shall remain part of the Unemployment Compensation Fund and shall be used only in accordance with the conditions specified in R.S. 23:1493. All monies in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the state treasury, except that monies in this fund shall not be commingled with other state funds, but they shall be maintained in a separate account on the books of the depository. The state treasurer shall, in accordance with law, require collateral security from the depository bank in the full amount of all employment security administration funds on deposit, and said depository bank is authorized to pledge such collateral security. The collateral security shall be kept separate and distinct at all times from any collateral taken by the state treasury for other state funds. Such collateral security shall be pledged at an amount not to exceed face value. Any balances in this fund shall not lapse at any time, but shall be continuously available to the administrator for expenditure consistent with this Chapter.

B. The state treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Employment Security Administration Fund. Such liability shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to the liability upon any separate bond existent on the effective date of this provision, or which may be given in the future. All sums recovered on the general official bond for any losses sustained by the Employment Security Administration Fund shall be deposited in said fund, as well as all sums recovered on any special bonds conditioned on the treasurer's faithful performance of his duties under the employment security law for any losses sustained by the employment security administration fund.

C. The employment security administration fund shall also consist of monies credited to the account of this state in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended.* Such monies shall be appropriated, requisitioned, deposited in this fund, administered, used, expended, obligated, and returned as provided in R.S. 23:1493. Such monies shall be secured as provided in R.S. 23:1511(1). All monies in this fund shall be maintained in a separate account on the books of the depository.

D. The administrator, with the approval of the governor and the Advisory Council, is hereby authorized on behalf of the state and the Louisiana Workforce Commission to acquire land and enter into acts of dedication, purchase and lease-purchase agreements therefor in the name of the Louisiana Workforce Commission, to make improvement of the land, to construct thereon a state central administrative office building or area office buildings when deemed necessary solely for the Louisiana Workforce Commission, to purchase and provide for necessary fixtures, equipment, parking facilities and other appurtenances for the buildings. All cost of land, fees, improvements, construction, fixtures, equipment, parking areas, facilities and appurtenances for the buildings shall be paid as costs of administration of this Chapter from the special monies provided pursuant to Section 903 of the Social Security Act, as amended, in accordance with R.S. 23:1493 and in accordance with this Section.

E. Notwithstanding the provisions of this Section, monies deposited in the penalty and interest account of this fund shall be dedicated, pledged, and expended only in accordance with the provisions specified in R.S. 23:1513, regardless of the date such monies are expended.

F. Notwithstanding the provisions of this Section, monies deposited in the Reed Act account of this fund shall be dedicated, pledged, and expended only in accordance with the provisions of Section 903 of the Social Security Act, 42 USC 1103, as amended, and R.S. 23:1493, regardless of the date such monies are expended.

G. Notwithstanding the provisions of this Section, monies deposited in the Louisiana Workforce Commission administration account of this fund shall be expended in accordance with the provisions of R.S. 23:1513.2 and 1532.1(C)(5).

Amended by Acts 1959, No. 4, §3; Acts 1968, No. 42, §2; Acts 1969, No. 89, §2; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.

*42 U.S.C.A. §1103.



RS 23:1512 - Replacement of funds lost or expended for purposes other than administration

§1512. Replacement of funds lost or expended for purposes other than administration

This state recognizes its obligation to replace, and hereby pledges the faith of this state that funds will be provided in the future, and applied to the replacement of, any monies received from the social security board under Title III of the Social Security Act, any unencumbered balances in the employment security administration fund as of that date, any monies thereafter granted to this state pursuant to the provisions of the Wagner-Peyser Act, and any monies thereafter made available by this state or its political subdivisions and matched by monies granted to this state pursuant to the provisions of the Wagner-Peyser Act, which the social security board finds have, because of any action or contingency, been lost or have been expended for purposes other than or in amounts in excess of, those found necessary by the social security board for the proper administration of this Chapter. Such monies shall be replaced within a reasonable time by monies appropriated by the legislature from the general funds of this state to the employment security administration fund for expenditure as provided in R.S. 23:1511. The administrator shall report to the tax commission, in the same manner as is provided generally for the submission by state departments of financial requirements for the ensuing biennium, and the governor shall include in his budget report to the next regular session of the legislature, the amount required for such replacement.

Acts 2014, No. 349, §1.



RS 23:1513 - Penalty and interest account

§1513. Penalty and interest account

A.(1) There is hereby created in the employment security administration fund an account which shall be known as the penalty and interest account. All interest, fines, and penalties, regardless of when they became due and payable, collected from employers and claimants under the provisions of this Chapter shall, notwithstanding provisions of R.S. 23:1491, 1543, and 1551, be paid into this account, except as otherwise provided by this Chapter, and shall at no time be considered to be a part of the unemployment compensation fund.

(2) Said monies shall not be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of said monies would be made available to the administrator for the administration of this Chapter. But nothing in this Section shall prevent said monies from being used as a revolving account, to cover expenditures necessary and proper under the law for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when received.

(3) Said account shall be used by the administrator for the payment of costs and charges of administration which are found by the appropriate federal agency not to be a proper and valid charge out of any funds granted by the federal government and to reimburse the employment security administration fund to the extent possible, under conditions provided in R.S. 23:1512.

(4) Refunds of interest, fines, or penalties allowable under R.S. 23:1551 shall be made from this account, provided such interest, penalties, and fines were deposited in said account. In the cases where an employer takes credit for a previous overpayment of interest, fine, or penalty on contributions due by such employer, the amount of such credit taken for such overpayment of interest, fine, or penalty shall be reimbursed to the unemployment compensation fund from the penalty and interest account.

B. All monies in this account shall be deposited, administered, and disbursed, in the same manner and under the same conditions and requirements as is provided by law for other monies in the employment security administration fund except that monies in this account shall not be commingled with other funds, but they shall be maintained in a separate account in the books of the depository. Any balances in this account shall not lapse at any time, but shall be continuously available for expenditure in the following order of priority:

(1) To pay costs and fees for the collection of delinquent monies owed under this Chapter.

(2) To administer the following labor laws:

(a) Apprenticeship (R.S. 23:381 et seq.)

(b) Minor labor laws (R.S. 23:151 et seq.)

(c) Medical and other examinations (R.S. 23:897)

(d) Private employment services (R.S. 23:101 et seq.)

(e) Interference with individual rights (R.S. 23:961 et seq.)

(3) To provide for any other special services, projects, or needs of the commission as determined necessary and appropriate by the executive director.

C.(1) All interest, fines, and penalties, regardless of when the same became due and payable collected under the provisions of Chapters 2, 3, 4, and 9 of this Title shall be paid into this account and shall be dedicated, pledged, and expended for the administration of the following labor laws regardless of the date such monies are expended:

(a) Apprenticeship (R.S. 23:381 et seq.)

(b) Minor labor laws (R.S. 23:151 et seq.)

(c) Medical and other examinations (R.S. 23:897)

(d) Private employment services (R.S. 23:101 et seq.)

(e) Interference with individual rights (R.S. 23:961 et seq.)

(2) However, all such monies under this Subsection shall be expended for the administration of labor laws enumerated in this Subsection before any monies collected from employers under the provisions of this Chapter and disbursed under Subsection B of this Section are expended for the administration of labor laws enumerated under this Subsection.

Added by Acts 1950, No. 498, §4; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2012, No. 344, §1; Acts 2014, No. 349, §1.



RS 23:1513.1 - Reed Act account

§1513.1. Reed Act account

There is hereby created in the employment security administration fund an account which shall be known as the Reed Act account. All monies available to the state under the authority of Section 903 of the Social Security Act, 42 USC 1103, as amended, and R.S. 23:1493 shall be deposited into the Reed Act account and shall be expended in accordance with Section 903 of the Social Security Act, 42 USC 1103, as amended, and R.S. 23:1493.

Acts 1997, No. 1114, §1, eff. July 14, 1997.



RS 23:1513.2 - Louisiana Workforce Commission administration account

§1513.2. Louisiana Workforce Commission administration account

A. The Louisiana Workforce Commission administration account is hereby created in the Employment Security Administration Fund. Proceeds and interest earnings of the special assessment held for the purposes of adjusting special assessments and refunding special assessment overpayments to employers and which are not encumbered by June 30, 1997, shall be paid into this account and shall be available to the executive director on July 1, 1997, for the exclusive use by and for the administration of the Louisiana Workforce Commission regardless of the date at which time such monies are expended.

B. Said monies shall at no time be considered part of the unemployment compensation fund and shall not be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of said monies would be available to the commission for the administration of this Title; however, nothing in this Section shall prevent said monies from being used as a revolving account to cover expenditures necessary and proper under the law for which federal funds have been duly requested, but not yet received, subject to the charging of such expenditures against such funds when received.

Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1514 - Worker training fund; purpose; training programs; eligibility criteria; program administration

§1514. Worker training fund; purpose; training programs; eligibility criteria; program administration

A. Notwithstanding the provisions of R.S. 23:1511, there is hereby established a special account in the Employment Security Administration Fund to be known as the Incumbent Worker Training Account. Amounts from this account shall be pledged and dedicated exclusively to fund training for businesses operating in Louisiana that incur a state unemployment insurance tax liability. This program shall be known as the Incumbent Worker Training Program. The purpose of this program is to upgrade job skills through training. Additional emphasis shall be placed on preventing job loss caused by obsolete skills, technological change, or national or global competition; retaining jobs; and creating jobs in labor demand occupations.

B. Incumbent Worker Training Account funds shall be used only for the following types of training:

(1) Customized training. Designed to meet the special need and skill requirements of business and industry, customized training programs may include specialized curriculums, instructional materials, training delivery methods, and training locations. Customized training may also include standardized courses.

(2) Small business employee training. This type of training is individual standardized (off-the-shelf) training and shall be available to businesses having fifty or fewer employees.

(3) Preemployment training. This type of training shall be provided for nonincumbent workers for expanding businesses. This training may include screening, skills assessment, testing, remediation, and occupational and technical training.

C. An applicant is eligible to participate in the Incumbent Worker Training Program if it meets the following criteria:

(1) Is an individual employer or a consortium made up of two or more eligible employers that meets all of the following requirements:

(a) Has been operating in Louisiana for not less than three years.

(b) Is contributing to the Incumbent Worker Training Account for which liability is incurred under this Chapter.

(c) Is current on the payment of its state unemployment taxes.

(2) Is a labor or community-based organization, or a consortium made up of any combination of educational institutions, eligible individual employers, or labor or community-based organizations, that seek to provide customized or preemployment training for workers who meet all of the following:

(a) Are in a demand occupation.

(b) Are incumbent to an industry.

(c) Were attached to a contributing employer within the last twelve months.

(d) Are not receiving unemployment insurance benefits at the time of training.

D.(1)(a) Training shall be done by a third-party training provider selected by the applicants. The training provider selected by an applicant must have a demonstrated history of successful training through its replacement, retention, and satisfaction rates; show collaboration with regard to industry in the development of customized training; and use current industry standards as the basis for programs utilized to train individuals in a targeted industry. Training may be provided by the applicant's employees under limited circumstances as permitted by duly promulgated rules and regulations. Third-party training providers must have a demonstrated history of successful training. No third-party training provider may be an entity whose principal owner is an immediate family member, as defined by the Code of Governmental Ethics, of an individual in a management position with the applicant who has the authority to make decisions regarding a training grant or a business related to the applicant, such as a parent, subsidiary, or partner of the applicant.

(b) Nothing herein shall be construed to prohibit a Louisiana college or university from acting as a third-party training provider.

(c) Subject to the provisions of Subparagraph (d) of this Paragraph, a Louisiana college or university may subcontract with an out-of-state college or university to provide the actual training pursuant to this Section provided the training takes place on the campus of a Louisiana college or university or on a Louisiana job site.

(d)(i) Prior to entering into an agreement with an out-of-state college or university as provided for in Subparagraph (c) of this Paragraph, the Louisiana college or university shall make an inquiry, in writing, to the commissioner of higher education to determine if such third-party training already exists at another Louisiana college or university.

(ii) If the commissioner of higher education advises the inquiring Louisiana college or university within fifteen days that another Louisiana college or university provides such third-party training, the inquiring college or university may contract with the college or university that provides such third-party training.

(iii) If the commissioner of higher education fails to advise the inquiring Louisiana college or university within fifteen days that another Louisiana college or university provides such third-party training, the inquiring college or university may contract with an out-of-state college or university to provide the actual training as provided for in Subparagraph (c) of this Paragraph.

(2) All disbursements of funds for training shall be made to the training provider, except that payments shall be made directly to the applicant if the applicant's employees perform all training.

(3) No single grant award may exceed ten percent of the amount appropriated to the fund by the state legislature for the program year. For the purposes of this Section, the program year is defined as the state fiscal year.

(4) No more than ten percent of such amounts appropriated to the fund by the state legislature shall be used for the payment of expenses incurred for the administration of this account.

(5) The administrator may annually set aside an amount up to ten percent of the amount appropriated to the fund by the state legislature for preemployment training in any year in which the legislature appropriates funds for training equal to or exceeding those funds appropriated in the previous year to the Rapid Response Fund created by R.S. 51:2361 or to the Louisiana Economic Development Fund created by R.S. 51:2315. All preemployment training shall require an employer matching contribution of not more than fifty percent, and job placement outcomes at wage rates commensurate with training, as determined by the administrator pursuant to duly promulgated rules and regulations.

(6) At no time shall the outstanding contractual obligations of the account exceed the balance of the account.

(7) Training shall, at a minimum, meet Occupational Safety and Health Administration standards, when applicable.

(8) Funds awarded pursuant to this Section shall not be expended or be available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, any state or federal appropriation to any public postsecondary institution of higher education.

(9) Notwithstanding any other provision of law to the contrary, in order to receive monies from the Incumbent Worker Training Account to upgrade job skills, an employer or consortium of employers, except an applicant for small business employee training under Paragraph (B)(2) of this Section, shall agree to one of the following requirements:

(a) Increase the wages of those persons who complete the training funded with such monies.

(b) Create new jobs.

(c) Give preference to those currently unemployed when hiring new employees.

(d) Provide an in-kind match as a component of the training program.

(10) Qualified applicants may not have more than one training contract in effect at any time.

(11) The administrator shall administer the account and shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the administration of this Section, including the procedures for applying for funds, distribution of funds, monitoring of and auditing of training conducted with funds, reimbursement of costs, and any additional requirements he deems appropriate and necessary to carry out the provisions of this Section.

(12) The administrator shall, not less than sixty days before the legislature convenes for its regular session, submit an annual report to the Joint Legislative Committee on the Budget, the House and Senate committees on labor and industrial relations, and the Louisiana Workforce Investment Council. This report shall detail the number of applications received, number of applications approved, contract obligations, funds expended, employers and training entities participating, number of persons trained, number of jobs created and retained, and training impact on wages.

(13) The administrator shall present fiscal reports to the legislative auditor as often as the legislative auditor finds appropriate.

E. The provisions of this Section are subject to reauthorization as provided in R.S. 23:1553(G).

Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2003, No. 516, §1; Acts 2003, No. 669, §1, eff. Jan. 1, 2004; Acts 2007, No. 59, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 283, §1, eff. May 28, 2014.



RS 23:1515 - Employment security administration account

§1515. Employment security administration account

A. Notwithstanding the provisions of R.S. 23:1511, there is hereby established a special account of the Employment Security Administration Fund to be known as the Employment Security Administration Account. Amounts that are appropriated and made available to the administrator from the social charge account, as provided in R.S. 23:1553(B)(7), (9), and (11), shall be paid into this account. Amounts from such account shall be pledged and dedicated for use solely and exclusively for supplemental funding of personnel costs associated with specific unemployment insurance and employment security functions of the Louisiana Workforce Commission. Such functions shall be restricted to those provided according to the provisions of this Chapter for the following:

(1) Auditing of claims filed.

(2) Recovery of amounts overpaid to claimants.

(3) Auditing of experience-rating accounts.

(4) Recovery of delinquent contributions.

(5) Disposition of appeals.

(6) Cash management and remittance processing.

(7) Field staffing.

(8) Outreach to employers, employees, and unemployed persons.

B. Such amounts shall not be expended or be available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of such monies would be made available for the administration of this Chapter.

Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1531 - Basis of employer contributions; time for payment; computation

PART III. CONTRIBUTIONS

§1531. Basis of employer contributions; time for payment; computation

A. Contributions shall accrue and become payable by each employer for each calendar year in which he is subject to this Chapter with respect to wages for employment. These contributions shall become due and be paid by each employer to the administrator for the fund in accordance with such regulations as the administrator may prescribe, and shall not be deducted, in whole or in part, from the wages of individuals in the employer's employ.

B. Notwithstanding any provision of this Chapter to the contrary, contributions with respect to wages for employment as defined in R.S. 23:1472(12)(F)(VI) may be paid annually by the employer. An employer who elects to pay such contributions annually shall be subject to the following terms regarding such contributions:

(1) Contributions shall become due and shall be paid by each employer on or before January thirty-first with respect to wages paid for employment in the previous calendar year.

(2) Any separation of employment shall be reported within ten days of such separation, along with the employer's payroll report.

(3) In the event of a termination of the employer's account, contributions shall be due and payable at the next regular quarterly due date.

(4) Any penalties or interest shall be calculated in the same manner as those for any other type of employment.

(5) Any election to pay such contributions annually shall not be terminable by the employer for two calendar years.

C. In the payment of contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent or more, in which case it shall be increased to one cent.

Acts 1997, No. 1042, §1, eff. Jan. 1, 1998.



RS 23:1531.1 - Electronic filing of contribution and wage reports; employer registrations

§1531.1. Electronic filing of contribution and wage reports; employer registrations

A. The executive director may require the following employers to file both their contribution and wage reports by any electronic means at the following times:

(1) For contribution and wage reports due after January 31, 2008, those employers employing two hundred fifty or more employees.

(2) For contribution and wage reports due after January 31, 2010, those employers employing two hundred or more employees.

(3) For contribution and wage reports due after January 31, 2012, those employers employing one hundred or more employees.

(4) For contribution and wage reports due after January 31, 2014, those employers employing fewer than one hundred employees.

B. The executive director may prescribe the types of media and record layout to be used in the submission of these reports.

C. The reporting requirements may be waived by the executive director for an employer if hardship is shown by the employer in a request for waiver.

D. The electronic filing requirement shall be implemented by rule adopted and promulgated with legislative oversight in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

E. The executive director may require all employers to electronically file all registrations and status reports due after January 31, 2014.

Acts 2007, No. 89, §1, eff. June 22, 2007; Acts 2012, No. 344, §1; Acts 2014, No. 420, §1.



RS 23:1532 - Rate and base of contributions

§1532. Rate and base of contributions

Each employer shall pay contributions equal to two and seven-tenths percentum of wages paid by him during each calendar year, except as otherwise provided in this Chapter.



RS 23:1532.1 - Legislative findings and intent; temporary employer special assessment; creation and pledge thereof

§1532.1. Legislative findings and intent; temporary employer special assessment; creation and pledge thereof

A. The legislature hereby finds that the financing and payment of the outstanding principal amount which has been advanced to the state from the federal account of the Unemployment Trust Fund, the restructuring and funding of unemployment compensation benefits and the financing and funding of the state's account in the Unemployment Trust Fund are authorized essential governmental public functions and purposes of the state, will work to reduce the overall cost to the state of providing unemployment benefits to citizens and residents of the state and will thereby encourage the development of industry and commerce, foster economic growth, provide employment opportunities for the citizens and residents of the state and further other economic development facilities and activities of the state. It is the further finding of the legislature that the issuance of bonds by the Louisiana Public Facilities Authority (the "authority"), a public trust and public corporation organized and existing by, under and pursuant to the provisions of the Louisiana Public Trust Act, being R.S. 9:2341 through and including R.S. 9:2347, whose beneficiary is the state of Louisiana, to provide funds for the above described intendment is for the furtherance and accomplishment of authorized essential governmental public functions and purposes of the state, and it is the intent of the legislature that by Act No. 1 of the First Extraordinary Session of 1987 the furtherance and accomplishment of such public functions shall be facilitated.

B.(1)(a) On and after July 1, 1987, and through and including those calendar quarters in which any outstanding bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness referred to in Subsection C of this Section, sometimes referred to herein as the "bonds", are outstanding, employers shall be assessed by the administrator and shall pay a special assessment in addition to all other payments required pursuant to this Chapter, to the credit of a special account of the Employment Security Administration Fund to be created by the administrator equal to one and four-tenths percent of the first fifteen thousand dollars of wages paid by such employer or his predecessor to each employee, except for that period beginning July 1, 1987, and ending December 31, 1987, during which the special assessment shall equal one and four-tenths percent of the first seven thousand five hundred dollars of wages paid on and after July 1, 1987, by such employer to each employee.

(b) Employers shall not be assessed a special assessment unless bonds as defined in this Subsection are issued and shall not be assessed, except for such period on and after July 1, 1987, to and including the date said bonds are issued, a special assessment at such time bonds are no longer deemed to be outstanding. Notwithstanding the foregoing, there shall be assessed a special assessment equal to one and four-tenths percent on such dollar amount of the first wages paid by such employer to each employee as will produce no less than an amount necessary to pay the maximum future annual debt service on any outstanding bonds, notes, certificates, reimbursement obligations owing to the issuer of a credit facility, including without limitation letters of credit, bond insurance, bond purchase agreements, lines of credit, and liquidity facilities (the "credit facility"), or other evidences of indebtedness referred to in Subsection C of this Section, plus costs annually incurred that are associated with such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness, including but not limited to fees, expenses, and other costs of the credit facility issuer, trustees, and paying agents which can be proven to be directly caused by or related to the issuance of such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness.

(c) Notwithstanding any other law to the contrary, the fees for bond counsel, for the issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness for which the proceeds of the employer special assessment are pledged shall not exceed sixty-two and one-half cents per bond or .0625% of the aggregate principal amount of the bonds, notes, certificates, or other evidences of indebtedness issued. The fees for bond counsel and counsel to the Louisiana Public Facilities Authority for the issuance of said bonds, notes, certificates, or other evidences of indebtedness shall not exceed the amounts approved for comprehensive legal and coordinate professional work by the attorney general pursuant to the supervision, control, and authority granted to him in R.S. 42:261 with respect to the issuance of bonds, notes, certificates, or other evidences of indebtedness, and all fees, expenses, and costs, including sales commissions, underwriting liability fees, management fees, attorneys fees, all other general and legal costs of issuance and credit support costs associated with the issuance of said bonds, notes, certificates, or other evidences of indebtedness shall be subject to approval by the state bond commission.

(2) All special assessment payments shall be credited to a special account of the Employment Security Administration Fund or its successor to be held by the administrator separate and apart from all other funds or accounts created by this Chapter. Amounts credited to said special account shall only be applied pursuant to the provisions of this Section and Article VII, Section 9(A)(3) of the Constitution of Louisiana and neither the state nor any agency thereof nor the United States Treasury shall have any prior or future claim thereon.

C.(1) Proceeds of such special assessment received each fiscal year shall be irrevocably pledged and dedicated for the following purposes and in the following order of priority:

(a) For the payment of amounts due or to become due on bonds, notes, certificates, or other evidences of indebtedness, or reimbursement obligations owing to the issuer of a credit facility with respect to such bonds, notes, certificates or other evidences of indebtedness, issued by the authority pursuant to the provisions of this Section as shall be set forth by written contract between the administrator and the authority for such purposes as the issuer of such bonds, notes, certificates, or other evidences of indebtedness including but not limited to:

(i) Financing, refinancing, refunding, or advance refunding any payment required or obligation arising under this Section or under the provisions of 42 U.S.C.A. §§1321 and 1322.

(ii) Repaying amounts owed or to be owed to the United States Treasury resulting from advances made to the state by the federal government under the provisions of 42 U.S.C.A. §1321 including interest thereon.

(iii) Refunding bonds, notes, certificates, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3).

(iv) Funding capitalized interest or debt service reserve funds on, and payment of costs of issuance of, such bonds, notes, certificates, or other evidences of indebtedness referred to in this Subparagraph.

(b) For paying costs annually incurred that are associated with such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness, including but not limited to trustees' and paying agents' fees and expenses and credit facility fees and expenses.

(c) For any lawful purposes of the Louisiana Workforce Commission that are authorized pursuant to this Section; however, nothing herein shall be construed as authorizing proceeds of the special assessment to be utilized to pay benefits.

(2) The order of priority stated in the preceding sentence is not intended to preclude the use of the special assessment for the purposes specified in Subparagraph (1)(c) of this Subsection after the application therefor as specified in Subparagraphs (1)(a) and (b) of this Subsection.

(3) Bonds, notes, certificates, other evidences of indebtedness, or reimbursement obligations referenced in this Subsection shall be deemed to also include obligations issued to refund, advance refund, or refinance such bonds, notes, certificates, other evidences of indebtedness, or reimbursement obligations. Bonds, notes, certificates, other evidences of indebtedness, or reimbursement obligations referenced in this Subsection and the income thereof shall be exempt from all taxation in the state of Louisiana.

(4) Proceeds of such special assessment collected from delinquent employers subsequent to September 1, 1993, however, shall be pledged and dedicated to the administration of the state unemployment compensation program for any one or combination of the following:

(a) Voice-response implementation.

(b) Electronic transfer system.

(c) Other initiatives for cash management and efficiency programs.

(d) One-stop shopping or career centers.

(5) Proceeds of such special assessment and interest earning of the special assessment held for the purposes of adjusting special assessments and refunding special assessment overpayments to employers and which are not encumbered by June 30, 1997, shall be pledged and dedicated to the administration of the commission regardless of the date such monies are expended.

D. The administrator shall administer and cause to be collected the special assessment created hereby and may utilize the authority granted to him to collect contributions under this Chapter in order to accomplish such purposes.

E. Interest derived from the special account referred to in Subsection B of this Section shall be applied for the purposes described and in the order of priority set forth in Subsection C of this Section. The administrator may, consistent with the provisions of Subsection C of this Section, establish additional special accounts and subaccounts within the Employment Security Administration Fund for the purpose of identifying more precisely the sources of payments into and disbursements from the Employment Security Administration Fund or as may be required pursuant to a written contract between the administrator and the issuer of such bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness. The administrator shall file an annual report thirty days before the beginning of each regular session of the legislature with the House and Senate committees on labor and industrial relations and the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The report shall set forth the fiscal status of the fund and of any special accounts and subaccounts under his administration. The report shall include a forecast for the ensuing five years of the status of the trust fund and any other special accounts and subaccounts established by the administrator for the purposes of this Section.

F. The administrator may, on behalf of the office of unemployment insurance administration of the Louisiana Workforce Commission, execute loan agreements, reimbursement agreements, investment agreements, bond purchase agreements, and all such documents as may be necessary to carry out and comply with the provisions thereof and the provisions of this Section, and may take any and all further actions and execute and deliver all other documents as he may deem to be necessary in connection with the issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness referred to in Subsection C of this Section. The provisions of R.S. 9:2347(J) shall not apply to any contract between the administrator and the authority as the issuer of any bonds, notes, certificates, or other evidences of indebtedness, or between the authority, the administrator, and the issuer of a credit facility with respect thereto as provided for in this Section.

G. Public utilities operating in the state and whose rates and charges are regulated, may, to the extent that the special assessment charged pursuant to this Section was not included as a part of the cost of furnishing services, and to the extent that such special assessment when added to the unemployment compensation taxes, including Federal Unemployment Tax Act loss of credit, solvency taxes, and interest tax exceeds the amount paid by such public utility in unemployment compensation taxes, including Federal Unemployment Tax Act loss of credit, solvency taxes, and interest tax, during the calendar year 1986 (the "excess surcharge"), add such excess surcharge to the sales price of such public utility's service and bill same pro rata to the utility's customers in the state.

H. Notwithstanding any other law to the contrary, the total issuance of any bonds, notes, certificates, reimbursement obligations, or other evidences of indebtedness, and the total costs associated with the issuance, for which the proceeds of the employer special assessment are pledged shall not exceed one billion four hundred million dollars.

I. The provisions of this Section shall not apply to the state of Louisiana or subdivisions or instrumentalities thereof, or nonprofit organizations, as defined in R.S. 23:1472(12)(F)(I), (II) and (IV), which have elected to make payments in lieu of contributions pursuant to the provisions of R.S. 23:1552.

Acts 1987, 1st Ex. Sess., No. 1, §1, eff. Sept. 17, 1987; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1990, No. 797, §1; Acts 1991, No. 672, §1; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1995, No. 46, §1, eff. June 8, 1995; Acts 1997, No. 1114, §1, eff. July 14, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §3; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1533 - Experience rating records; administrator's duty to prepare

§1533. Experience rating records; administrator's duty to prepare

A. The administrator shall prepare and maintain an experience rating record for each employer, and shall credit such record with all the contributions paid by him with respect to wages paid for each calendar quarter. Nothing in this Chapter shall be construed to grant any employer or any individual performing services for him prior claims or rights to amounts paid by the employer into the fund. The administrator shall terminate the experience rating record of an employer who has ceased to be subject to this Chapter, or may do so provided the employer has had no employment in this state for a period of three consecutive calendar years. Benefits accruing and paid to an individual in accordance with the provisions of this Chapter shall be charged against the experience rating records of his base-period employers subject to the following limitations:

(1) Only those benefits paid to an individual in accordance with the provisions of R.S. 23:1611 through 1616 which are not reimbursed from federal funds shall be charged against the experience rating records of his base-period employers.

(2) Benefits paid to an individual pursuant to R.S. 23:1635 shall not be charged against the experience rating records of a claimant's base-period employers if it is finally determined that such claimant was not entitled to such benefits.

(3) Benefits paid to an individual who continues to remain in the employ of a base-period employer without a reduction in the number of hours worked or wages paid shall not be charged against the experience rating records of such employer.

(4)(a) Benefits shall not be charged against the experience rating records of a claimant's base period employer if both of the following conditions are met:

(i) Benefits are paid in a situation in which the unemployment is caused solely by an act or omission of any third party or parties, or solely by such act or omission in combination with an act of God or an act of war. The determination of the responsibility of any third party or parties shall be as determined by the Oil Pollution Act, 33 U.S.C.§ 2701, et seq.

(ii) Reimbursement for such benefits shall have been paid by the responsible third party or parties into the Unemployment Trust Fund.

(b) The amount owed by any responsible third party or parties shall equal the amount of regular and extended benefits paid to individuals as a result of the act or omission attributed to the responsible party or parties.

(c) At the end of each calendar quarter, or at the end of any other period as the administrator may prescribe by regulation, the administrator shall charge the responsible party or parties accordingly.

(d) This Paragraph is remedial and shall be retroactive to January 1, 2010.

B. The amount so chargeable against each base-period employer's experience rating record shall bear the same ratio to the total benefits paid to an individual as the base-period wages paid to the individual by such employer bear to the total amount of base-period wages paid to the individual by all his base-period employers; provided, however, that all such charges may be computed to the nearest multiple of one dollar.

C. Repealed by Acts 2014, No. 349, §2.

Amended by Acts 1950, No. 498, §5; Acts 1971, No. 136, §6, eff. Jan. 1, 1972; Acts 1972, No. 337, §7; Acts 1975, 1st Ex.Sess. No. 6, §1, eff. Jan. 24, 1975; Acts 1975, No. 724, §1; Acts 1978, No. 521, §2; Acts 2011, No. 140, §1; Acts 2014, No. 349, §§1, 2.



RS 23:1534 - Standard rates

§1534. Standard rates

The standard rate of contributions payable by each employer shall be 2.7 per centum, except as hereinafter provided.



RS 23:1535 - Variation from standard rates

§1535. Variation from standard rates

A. A new employer's rate for his first experience-rating year, and until his experience-rating record could have been charged with benefits throughout the twenty-four consecutive calendar month period ending on the computation date, shall be the weighted average rate for employers in the same two-digit North American Industrial Classification System according to the latest computation thereof under the applicable rate table as provided in R.S. 23:1536(D)(3). However, if his reserve reflects a negative balance for any experience-rating year, his rate for such year shall be the maximum applicable to any employer for that experience-rating year. When his experience-rating record could have been charged with benefits throughout the twenty-four consecutive calendar month period ending on computation day, his rate shall be as provided in R.S. 23:1536.

B. An employer's rate for his first three experience-rating years established under the provisions of Subsection A of this Section shall not be less than one percent.

C. New employers shall not be charged for the amount of the social charge attributable to the Workforce Development Training Account provided for in R.S. 23:1553(B)(8) and (10).

Amended by Acts 1954, No. 503, §1; Acts 1975, No. 466, §2; Acts 1983, 1st Ex. Sess., No. 3, §1, eff. Jan. 1, 1983; Acts 1987, No. 864, §1, eff. Jan. 1, 1988; Acts 1987, No. 906, §2, eff. Sept. 30, 1987; Acts 1988, No. 175, §1; Acts 1988, No. 177, §1, eff. Jan. 1, 1988; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2001, No. 422, §1, eff. June 15, 2001; Acts 2005, No. 239, §1, eff. Jan. 1, 2006.



RS 23:1536 - Determination of rate; ratio of reserves to payroll as a basis

§1536. Determination of rate; ratio of reserves to payroll as a basis

A. Repealed by Acts 2014, No. 349, §2.

B. The administrator shall for the experience-rating year determine the contribution rate of each employer who has met the requirements specified in R.S. 23:1535 on the basis of his experience-rating record in accordance with the formula and rate tables which follow.

C. Definitions.

(1) "Fund balance on computation date" means the statement balance on computation date.

(2) "Average benefit payout" means the annual average of the benefits charged to the contributing employer's accounts plus any benefits paid out based on the contributing employer's wages, but not charged to his account for the thirty-six months ending on the computation date.

(3) "Current benefit payout" means the benefits charged to the contributing employer's accounts plus any benefits paid out based on the contributing employer's wages, but not charged to his account for the twelve-month period ending on the computation date.

D. Rate Table.

Each employer's rate of contribution is as set forth in the rate table below and shall be computed as follows:

(1) The employer's reserve is the total contributions paid on or before July thirty-first immediately succeeding the computation date with respect to wages paid by the employer on or before the computation date, reduced by benefits which were chargeable to the employer's experience-rating record and were paid on or before July thirty-first with respect to weeks of unemployment ending on or before the computation date. Such reserve as computed shall be reflected as a positive or negative balance.

(2) For the purpose of this computation, the reserve ratio is the percentage derived by dividing the employer's reserve by the employer's average annual payroll as defined in R.S. 23:1542(2). Such reserve ratio shall be reflected as a positive or negative percentage.

(3) The rate table is as follows:

Employer's Reserve Ratio

NEGATIVE RESERVE RATIO

RATE

999.99 or more

6.00

500 but less than 999.99

3.11

300 but less than 500

3.08

200 but less than 300

3.05

100 but less than 200

3.02

30 but less than 100

2.99

28.0 but less than 30.0

2.96

26.0 but less than 28.0

2.93

24.0 but less than 26.0

2.91

22.0 but less than 24.0

2.89

20.0 but less than 22.0

2.86

15.0 but less than 20.0

2.84

14.0 but less than 15.0

2.38

13.0 but less than 14.0

2.37

12.0 but less than 13.0

2.36

11.0 but less than 12.0

2.35

10.0 but less than 11.0

2.34

9.0 but less than 10.0

2.14

8.0 but less than 9.0

2.12

7.0 but less than 8.0

2.11

6.0 but less than 7.0

2.09

5.0 but less than 6.0

2.08

4.0 but less than 5.0

2.04

3.0 but less than 4.0

2.00

2.0 but less than 3.0

1.94

1.0 but less than 2.0

1.90

0.0 but less than 1.0

1.89

POSITIVE RESERVE RATIO

less than 0.4

1.85

0.4 but less than 0.8

1.84

0.8 but less than 1.2

1.84

1.2 but less than 1.6

1.83

1.6 but less than 2.0

1.82

2.0 but less than 2.4

1.81

2.4 but less than 2.8

1.80

2.8 but less than 3.2

1.78

3.2 but less than 3.6

1.77

3.6 but less than 4.0

1.76

4.0 but less than 4.4

1.75

4.4 but less than 4.8

1.74

4.8 but less than 5.0

1.73

5.0 but less than 5.2

1.71

5.2 but less than 5.4

1.70

5.4 but less than 5.6

1.64

5.6 but less than 5.8

1.56

5.8 but less than 6.0

1.38

6.0 but less than 6.2

1.26

6.2 but less than 6.4

1.20

6.4 but less than 6.6

1.09

6.6 but less than 6.8

1.03

6.8 but less than 7.0

1.00

7.0 but less than 7.2

0.88

7.2 but less than 7.4

0.79

7.4 but less than 7.6

0.73

7.6 but less than 7.8

0.70

7.8 but less than 8.0

0.59

8.0 but less than 8.2

0.50

8.2 but less than 8.4

0.44

8.4 but less than 8.6

0.35

8.6 but less than 8.8

0.29

8.8 but less than 9.0

0.23

9.0 but less than 9.2

0.21

9.2 but less than 9.5

0.15

9.5 or more

0.09

E.(1) If the administrator reports, in any calendar quarter, that the fund balance projected by the administrator for the next four calendar quarters, together with projected contributions to be collected plus amounts otherwise pledged thereto, less the amount of benefits projected by the administrator to be paid from the fund during the next four calendar quarters, will result in a fund balance of less than one hundred million dollars, there shall be added to the contributions, for the calendar quarter beginning six months after the end of the calendar quarter in which the projection is made, required of each employer by the rate table above a solvency tax arrived at as follows: The administrator shall determine a ratio, expressed as a fraction, the numerator of which is the amount by which the projected fund balance during the next four calendar quarters is less than one hundred million dollars and the denominator of which is the amount of the projected employer contributions for the calendar quarter beginning six months after the end of the calendar quarter in which the projection is made and this ratio shall be applied as a percentage to each employer's contributions for the calendar quarter beginning six months after the end of the calendar quarter in which the projection is made as a solvency tax, provided that the aggregate of this added solvency tax for any quarter shall not exceed a total of thirty percent of the employer's contributions for that quarter. Prior to adding the solvency tax to the contributions as required in this Paragraph, the administrator shall notify the House and Senate committees on labor and industrial relations, the House Committee on Ways and Means, and the Senate Committee on Revenue and Fiscal Affairs of the status of the fund and of his intention to add the solvency tax. The administrator's report shall also contain recommendations of alternative actions which may be taken either administratively or legislatively to protect the solvency of the fund. Also prior to adding the solvency tax to the contributions as required in this Paragraph, the administrator shall conduct within such calendar quarter in which the projection is made a public hearing for informational purposes only after public notice thereof. The notice of such hearing shall be published once in the official journal of the state at least fifteen days prior to such hearing date.

(2) If at the computation date in any year the fund balance, including all monies in the benefit transfer account, exceeds four hundred million dollars, a ten percent reduction in contributions due under the rate table as provided in Subsection D of this Section shall be granted to each employer.

(3) If, at the computation date in any year, the fund balance, including all monies in the benefit transfer account, exceeds one billion four hundred million dollars, a ten percent reduction in contributions due under the rate table provided in Subsection D of this Section shall be granted to each employer.

F.(1) If the unemployment compensation fund is utilizing moneys advanced by the federal government under the provisions of 42 U.S.C.A. 1321, the interest due on such federal advances as computed herein shall be recouped in accordance with the provisions of this Section. The rate for recoupment of any amounts due on any bonds, notes, certificates, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3) shall be equal to the lesser of the amount of surtax levied for recoupment of interest due on federal advances in the year in which such bonds, notes, certificates, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3) were issued or an amount equal to twice the maximum future annual debt service due on any outstanding bonds. This rate shall be assessed as a surtax on the taxable payroll of those years in which such bonds, notes, obligations, or other evidences of indebtedness are outstanding in the same manner in which the surtax was assessed in the year in which said bonds, notes, obligations, or other evidences of indebtedness were issued. In addition, the rate for recoupment of interest, to the extent not provided for by the issuance of such bonds, notes, obligations, or other evidences of indebtedness referred to in R.S. 23:1536(F)(3), shall be determined by dividing the interest due by ninety-five percent of the taxable payroll of the preceding calendar year in which the interest is due and this rate shall be assessed as a surtax on the taxable payroll of that year. The obligation to maintain the surtax for the recoupment of amounts due on any bonds, notes, certificates, or other evidences of indebtedness at the level described herein shall not exceed fifteen years for any particular series of bonds, notes, certificates, or other evidences of indebtedness.

(2) Interest due pursuant to this Subsection in excess of twelve million dollars shall be paid from the special employment security administration fund up to a maximum of thirty-five percent of the balance in the special employment security administration fund as of June first. Each employer will be notified of the contribution due under this Subsection by June thirtieth of each year, and the contribution shall be considered delinquent thirty days thereafter.

(3)(a) The proceeds derived from the surtax provided in this Subsection shall be placed in a special account in the Employment Security Administration Fund and shall be pledged and utilized in the following order of priority:

(i) For the repayment of bonds, notes, certificates, or other evidences of indebtedness issued upon approval of the State Bond Commission for the purpose of amortizing or stabilizing the payment of interest on federal advances as shall be set forth by written contract between the administrator and the issuer of such bonds, notes, certificates, or other evidences of indebtedness.

(ii) For the payment of interest on federal advances.

(b) Interest derived from this special account shall be used solely for the payment of interest on federal advances. At such time as the federal advances are repaid and no further interest payment to the federal government is due, and there are no more bonds, notes, certificates, or other evidences of indebtedness referred to above outstanding, any remaining balance in this special account shall be paid into the unemployment trust fund. The administrator may establish additional special accounts and subaccounts within the Employment Security Administration Fund for the purpose of identifying more precisely the sources of payments into and disbursements from the Employment Security Administration Fund.

(c) The provisions of R.S. 9:2347(J) shall not apply to the contract between the administrator and the issuer of any bonds, notes, certificates, or other evidences of indebtedness as provided for in this Subsection.

G. The amounts collected pursuant to Subsection E of this Section and R.S. 23:1532.1(B) shall not be credited to the employer's experience rating account.

H. Repealed by Acts 1987, 1st Ex. Sess., No. 1, §2, eff. Sept. 17, 1987.

I. Repealed by Acts 1997, No. 1053, §2, eff. Jan. 1, 1998.

J. Repealed by Acts 2014, No. 349, §2.

Amended by Acts 1988, No. 174, §1; Acts 1988, No. 192, §3, eff. July 3, 1988; Acts 1988, No. 618, §1, eff. July 14, 1988; Acts 1997, No. 1053, §§1, 2, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2005, No. 239, §1, eff. Jan. 1, 2006; Acts 2008, No. 169, §1, eff. June 12, 2008; Acts 2014, No. 349, §§1, 2.



RS 23:1537 - Adjustment in rates

§1537. Adjustment in rates

Any adjustment in the amount charged to any employer's experience-rating record, made subsequent to the assignment of rates of contribution for any experience-rating year, shall not operate to alter the amount charged to the experience-rating records of other base-period employers.



RS 23:1538 - Payroll reports; failure of employer to file; incorrect reports; determination of rates

§1538. Payroll reports; failure of employer to file; incorrect reports; determination of rates

A.(1) If the administrator finds that any employer has failed to file any payroll report or has filed a report which the administrator finds incorrect or insufficient, the administrator may make an estimate of the information required from the employer on the basis of the best evidence reasonably available to him at the time, and notify the employer thereof by registered mail addressed to his last known address. Unless the employer files the report or a corrected or sufficient report, as the case may be, no later than twenty days after the mailing of the notice, the administrator may compute such employer's rate of contribution on the basis of such estimates, and the rate so determined shall be subject to increase or decrease on the basis of subsequently ascertained information.

(2) If the administrator finds that any employer has failed to file any payroll report in the manner prescribed or approved by the administrator for more than twenty days after the date upon which the report was due, the administrator may assess a penalty. In the case of a failure to file, failure to fully complete, or late filing of any payroll report, the specific penalty shall be twenty-five dollars for that quarter, if the failure is for not more than thirty days, with an additional penalty of twenty-five dollars, for each additional thirty-day period or fraction thereof during which the failure continues, not to exceed one hundred twenty-five dollars.

(3) The provisions of this Subsection shall apply to all employers covered by this Title, including but not limited to those employers covered by R.S. 23:1552.

B. If a corporation has failed to make employer contributions as prescribed in R.S. 23:1536, or has failed to properly file reports as required by this Section, those officers or directors having control or supervision of or charged with the responsibility of filing such reports and remitting such contributions shall be personally liable for the total amount of such contributions not collected, accounted for, or not remitted, together with any interest, penalties, and fees accruing thereon. Collection of the total amount due may be made from any one or any combination of such officers or directors by use of any of the alternative remedies for the collection of said funds.

C. No employee who is not an officer or director shall be found personally liable for failure to make employer contributions as required by law.

Acts 1987, No. 463, §1; Acts 2009, No. 191, §1, eff. April 1, 2010; Acts 2012, No. 151, §1; Acts 2014, No. 419, §1.



RS 23:1539 - Merger of employing units; determination of rate

§1539. Merger of employing units; determination of rate

A. Whenever an individual, group of individuals, partnership, corporation, or employing unit, whether or not an employer as defined in this Chapter, in any manner succeeds to or acquires the employees, organization, trade, or business or substantially all the assets thereof of another employing unit which at the time of acquisition was an employer subject to this Chapter, the experience-rating records of such predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of rate determination.

B. If the successor employer was an employer subject to this Chapter prior to the date of the acquisition, his rate of contribution for the period from such date to the end of the then current contribution year shall be the same as his rate with respect to the period immediately preceding the date of acquisition.

C. If the successor was not an employer prior to the date of acquisition his rate shall be the rate applicable to the predecessor employer with respect to the period immediately preceding the date of acquisition, provided there was only one predecessor or there were only predecessors with identical rates; in the event that the predecessors' rates are not identical, the successor's rate shall be the highest rate applicable to any of the predecessor employers with respect to the period immediately preceding the date of acquisition.

D.(1) In all cases where an individual, firm, corporation, or other legal entity acquires an operating department, section, division, or any substantial portion of the business or assets of any employer, which is clearly segregable and identifiable, and the successor is an employer at the time of the acquisition, or becomes an employer before or within the calendar quarter immediately following the calendar quarter within which the acquisition was made, the administrator shall transfer to such successor the portion of the predecessor's payroll record and experience-rating record which is attributable to the portion of the business which was acquired.

(2) This Subsection shall apply to all such transfers or acquisitions occurring on or after July 2, 1984.

(3) For transfers occurring after June 12, 1995, the successor employer and predecessor shall submit to the administrator the predecessor's payroll and experience-rating record which is attributable to the portion of the business which was acquired within one hundred eighty days from the acquisition.

(4) The administrator shall prescribe, by regulation, the method by which the experience to be transferred shall be computed.

Acts 1984, No. 364, §1; Acts 1987, No. 302, §1; Acts 1995, No. 101, eff. June 12, 1995; Acts 2003, No. 460, §1, eff. June 20, 2003.



RS 23:1539.1 - State unemployment tax avoidance; penalties

§1539.1. State unemployment tax avoidance; penalties

A. As used in this Section, unless the context clearly indicates otherwise, the following terms or phrases shall be given the meaning ascribed to them:

(1) "Knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(2) "Person" has the meaning given such term by Section 7701(a)(1) of the Internal Revenue Code of 1986.

(3) "Trade or business" shall include the employer's workforce. The transfer of some or all of an employer's workforce to another employer shall be considered a transfer of trade or business when, as the result of such transfer, the transferring employer no longer performs trade or business with respect to the transferred workforce, and such trade or business is performed by the employer to whom the workforce is transferred.

(4) "Violates or attempts to violate" includes but is not limited to intent to evade, misrepresentation, or willful nondisclosure.

B. Notwithstanding any other provision of law, the following shall apply regarding assignment of rates and transfers of experience:

(1) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management, or control of the two employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such business is transferred. The experience-rating records of such predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of rate determination.

(2) If a person who is not an employer under this Chapter acquires the trade or business of an employer, the unemployment experience of the acquired business shall not be transferred to such person if the administrator finds that such person acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such person shall be assigned the applicable new employer rate under Part III of Chapter 11 of this Title. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the administrator shall use objective factors which may include but not be limited to the cost of acquiring the business, whether the person continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

C. If a person knowingly violates or attempts to violate Subsection B of this Section or any other provision of this Chapter related to determining the assignment of a contribution rate, or if a person knowingly advises another person in a way that results in a violation of such provision, the person shall be subject to the following penalties:

(1) If the person is an employer, then such employer shall be assigned the highest rate assignable under this Chapter for the rate year during which such violation or attempted violation occurred and the three years immediately following this rate year. However, if the person's business is already at the highest rate for any year in which the violation occurred, or if the amount of increase in the person's rate would be less than two percent for such year, then a penalty rate of contribution of up to two percent of taxable wages shall be imposed for such year. Any amount collected over maximum rate will be deposited in the penalty and interest account established under R.S. 23:1513.

(2) If the person is not an employer, such person shall be subject to a civil money penalty of not more than five thousand dollars per violation. The fine shall be assessed by the executive director of the Louisiana Workforce Commission or his designee. Any such fine shall be deposited in the penalty and interest account established under R.S. 23:1513.

D. In addition to the penalty imposed by Subsection C of this Section, any person who violates any provision of this Section shall be guilty of a misdemeanor punishable by a fine of not more than ten thousand dollars or imprisonment for not more than six months, or both, per violation.

E. If, following a transfer of experience under Subsection B of this Section, the administrator determines that a substantial purpose of the transfer of trade or business was to obtain a reduction liability for contributions, then the unemployment experience rating attributable to each employer shall be combined into a common experience calculation. The experience-rating records of such predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of rate determination.

F. The administrator shall establish procedures to identify the transfer or acquisition of a business for purposes of this Section.

G. This Section shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulations by the United States Department of Labor.

H. The executive director shall adopt rules necessary to administer and enforce this Section in accordance with the Administrative Procedure Act.

Acts 2005, No. 234, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1540 - Appeal of liability or tax rate determination

§1540. Appeal of liability or tax rate determination

An employer may apply for review of any liability determination and any tax rate resulting from that determination in accordance with the time delays and procedures provided in R.S. 23:1541(E).

Acts 1989, No. 351, §1, eff. June 28, 1989; Acts 2014, No. 529, §1.



RS 23:1541 - Notice of benefits charged against employer's experience rating record; employer's right to contest; application for review; procedure

§1541. Notice of benefits charged against employer's experience rating record; employer's right to contest; application for review; procedure

A. The administrator shall, not later than ninety days after the close of each calendar quarter, render a statement to each employer of benefits paid each individual and charged to his experience-rating record. These benefit charges are conclusive and binding upon the employer unless he files an application to review the charges setting forth his reasons therefor within thirty days after the mailing of the notice to his last known address. However, any benefits paid to employees of experience-rated employers pursuant to Executive Orders KBB 2005-34, KBB 2005-46, and KBB 2005-76 shall not be charged to employers' experience-rating records.

B. No employer that was a party to the separation determination, reconsidered determination, or decision, or that was issued a notice of chargeablility pursuant to R.S. 23:1541.1 shall have standing to contest the quarterly charge statement.

C. If an employer who was not a party to the separation determination, reconsidered determination, or decision, or who was not issued a determination of chargeability pursuant to R.S. 23:1541.1, alleges in his application for review of the quarterly charge statement that benefits were not properly charged to his experience-rating record, the administrator shall affirm, modify, or reverse such charges by issuing a determination of chargeability as provided in R.S. 23:1541.1.

D. The administrator shall establish by October fourteenth of each year the amount to be collected for the Incumbent Worker Training Account pursuant to R.S. 23:1553(B)(6) through (9).

E. The administrator shall notify each employer, no later than December thirty-first of each year, of his rate of contribution for the forthcoming calendar year as determined for any relevant experience-rating year pursuant to this Part. This determination shall be conclusive and binding upon an employer unless within thirty days after the mailing of notice hereof to his last known address the employer files an application for review and redetermination, setting forth his reasons therefor. If the administrator grants such review, the employer shall be promptly notified thereof and shall be granted an opportunity for a fair hearing, but no employer shall have standing, in any proceeding involving his rate of contribution or contribution liability, to contest the chargeability of any benefits to his experience-rating record as to cases wherein he has previously been notified and had an opportunity for hearing, review, and appeal. The employer shall be promptly notified of the administrator's action which shall become final unless within thirty days after the mailing of notice thereof to his last known address a petition for judicial review is filed in the district court of employer's domicile. In any proceeding under this Subsection, the findings of the administrator as to facts shall be presumed to be prima facie correct if supported by substantial and competent evidence. These proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under Part VI of this Chapter and Chapter 10 of this Title. An appeal may be taken from the decision of the district court in the same manner, but not inconsistent with the provisions of this Chapter as in other civil cases.

F.(1) Within thirty days after the mailing to his last known address, the employer may contribute any amount to his experience-rating account.

(2) Any such payment made by the employer within thirty days after the mailing to his last known address shall be deposited in the Louisiana unemployment compensation fund and credited by the administrator so that the employer's experience rating account as of the previous computation date, and the balance of his account after such credit, shall be used in computing his rate determination for the ensuing experience-rating year.

(3) This Subsection shall be inapplicable with respect to any calendar year in which any of the additional rates provided for in R.S. 23:1536(D), (E), and (F) and this Section are applicable.

Amended by Acts 1954, No. 503, §2; Acts 1968, No. 488, §1; Acts 1974, No. 661, §5. Acts 1984, No. 365, §1; Acts 1988, No. 360, §1; Acts 2003, No. 458, §1, eff. June 20, 2003; Acts 2006, No. 116, §1, eff. June 2, 2006; Acts 2007, No. 89, §1, eff. June 22, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2014, No. 349, §1; Acts 2014, No. 529, §1.



RS 23:1541.1 - Notice of chargeability of benefits to base-period employers; employer's right to contest; appeals; procedure

§1541.1. Notice of chargeability of benefits to base-period employers; employer's right to contest; appeals; procedure

A. The administrator shall issue, upon the commencement of payment of a claim, a determination of chargeability of benefits to base-period employers. The determination shall be conclusive and binding upon any such base-period employer unless he files an appeal, setting forth his reasons within thirty days after the date of mailing of any such determination.

B. If appealed, then upon being given the opportunity to be heard, the employer shall be promptly notified of the administrative law judge's action, which shall be final unless the employer files a petition for judicial review in the state district court of the employer's domicile within thirty days of the date of mailing such action. In any court proceeding under this Subsection, the findings of the administrative law judge as to facts shall be presumed to be prima facie correct, if supported by substantial and competent evidence. These proceedings shall be heard in summary manner and shall be given precedence over all other civil cases, except cases arising under Part VI of this Chapter or Chapter 10 of this Title. An appeal may be further taken from the decision of the state district court in the same manner, but not inconsistent with the provisions of this Chapter, as provided in other civil cases.

C. Chargeability under this Section is not altered unless and until such decision is finally modified or reversed by the administrator, administrative law judge, or court.

D. Any final decision of the administrator, administrative law judge, or the court shall be binding upon the employer upon his receipt of the quarterly statement of benefit charges. No employer shall thereafter have standing in any administrative or judicial proceeding to contest the chargeability to his record of any such paid benefits for which he previously sought review or appeal and was given notice under this Section.

Acts 2003, No. 457, §1, eff. June 20, 2003; Acts 2014, No. 529, §1.



RS 23:1542 - Definition of terms

§1542. Definition of terms

As used in R.S. 23:1531 through 1541, the following terms shall have the meaning ascribed to them in this Section unless the context clearly indicates otherwise:

(1) "Annual pay roll" means the total amount of wages for employment paid by the employer during the twelve-consecutive-calendar-month period ending on the computation date, and the term "average annual pay roll" means the average of the annual taxable pay rolls of an employer for the last three preceding twelve-consecutive-calendar-month periods ending on the computation date preceding the experience-rating year, and the term "pay roll" wherever used in these Sections means "annual taxable pay roll".

(2) "Base-period employers" means the employers by whom an individual was paid his base-period wages.

(3) "Base-period wages" means the wages paid to an individual during his base period for insured work, and on the basis of which the individual's benefit rights were determined.

(4) "Computation date" with respect to rates of contribution for experience-rating years means the June thirtieth which precedes the beginning of any such experience-rating year.

(5) "Experience-rating year" means the twelve-month period beginning January first and ending December thirty-first.

Amended by Acts 1956, No. 317, §2; Acts 2014, No. 349, §1.



RS 23:1543 - Delinquent contributions; interest and penalties; jeopardy assessments; bonds; amnesty; forfeiture of right to do business; delinquency of Indian tribes

§1543. Delinquent contributions; interest and penalties; jeopardy assessments; bonds; amnesty; forfeiture of right to do business; delinquency of Indian tribes

A. If contributions are not paid on the date on which they are due and payable as prescribed by the administrator, the whole or part remaining unpaid thereafter shall bear interest at the rate of one percent per month from the due date until payment is received by the administrator and shall be further subject to a penalty on both the contributions and interest of five percent for each month or part of a month after the due date not to exceed an aggregate penalty amount of twenty-five percent. In computing interest for any period less than a full month, the rate shall be one-thirtieth of one percent for each day or part thereof. The date as of which payment of contributions, if mailed, is deemed to have been received may be determined by such regulations as the administrator may prescribe. Interest and penalties collected pursuant to this Section shall be paid into the special employment security administration fund.

B. Whenever the administrator determines that the collection of any contributions or interest under the provisions of this Section will be jeopardized in any case where an employer is insolvent, or is delinquent in a substantial amount of contributions due under this Chapter, or has discontinued business at any of its known places of business, or the business is of temporary or seasonal nature, he may immediately assess such contributions, together with all interests or penalties which may have accrued, whether or not the final date otherwise prescribed for making such contributions has arrived. Such contributions shall thereupon become immediately due and payable, and notice of demand shall be made upon the employer for the payment thereof. When a jeopardy assessment has been made, the employer may stay its collections by filing with the administrator a bond in favor of the administrator covering the amount of assessment. Such bond shall be conditioned on the payment of the contributions at the time required by the administrator and shall be executed by the employer with sureties satisfactory to the administrator.

C. (1) All incorporated contractors except those incorporated under the laws of the State of Louisiana and, those who have been subject to the provisions of this Chapter prior to January 1, 1963, who are not delinquent for any taxes, penalties or interest due under this Chapter for a period in excess of one year; shall be required to post with the administrator a blanket surety bond by a licensed surety company authorized to do business in the State of Louisiana in an amount which the administrator shall determine to be sufficient for the payment of all unemployment compensation taxes which will be due to the state by virtue of its operations. In the alternative, said contractor may file a surety bond with respect to each contract. Further, in the alternative, it may deposit with the administrator in cash an amount equal thereto. These deposits shall be held by the administrator in a special deposit fund account established for that purpose.

(2) The Louisiana State Licensing Board for Contractors is hereby authorized to withhold any license from any contractor subject to the provisions of this Section until the provisions of this Section have been complied with.

(3) Any subject contractor shall cease to be subject to the provisions of this Section after it has been doing business within this state for a period of thirty-six (36) months and has paid all taxes, interest and penalties due under the provisions of this Chapter. When any subject contractor ceases operations within the State of Louisiana it shall be entitled to have its bond cancelled or its cash deposit refunded upon payment of all taxes, interest and penalties due under the provisions of this Chapter.

(4) If a subject contractor does not pay the taxes, interest and penalty provided for in this Chapter when they become due, the administrator may call upon the surety company for the payment thereof or cause them to be paid by deducting the amount due from the contractor's cash deposit.

(5) Any subject contractor who fails to comply with the provisions of this Section shall be enjoined from any further operations until the provisions of this Section have been complied with.

D. The Louisiana State Licensing Board for Contractors is hereby authorized to withhold any license from any contractor subject to the provisions of this Section until the provisions of this Section have been complied with.

E. Any subject contractor shall cease to be subject to the provisions of this Section after it has been doing business within this state for a period of thirty-six months and has paid all taxes, interest and penalties due under the provisions of this Chapter. When any subject contractor ceases operations within the state of Louisiana it shall be entitled to have its bond cancelled or its cash deposit refunded upon payment of all taxes, interest and penalties due under the provisions of this Chapter.

F. If a subject contractor does not pay the taxes, interest and penalty provided for in this Chapter when they become due, the administrator may call upon the surety company for the payment thereof or cause them to be paid by deducting the amount due from the contractor's cash deposit.

G. Any subject contractor who fails to comply with the provisions of this Section shall be enjoined from any further operations until the provisions of this Section have been complied with.

H. Repealed by Acts 2014, No. 349, §2.

I. An employer liable for contributions under the provisions of this Chapter who fails to make and file his returns and reports as required, or who fails to pay any contributions when due under the provisions of this Chapter, shall forfeit his right to do business in this state until he complies with all the provisions of this Chapter and until he enters into a bond with sureties, to be approved by the administrator, in an amount not to exceed all contributions estimated to become due by said employer under the provisions of this Chapter for any six-month period, conditioned to comply with the provisions of this Chapter, and to pay all contributions legally due or to become due by him. The administrator may proceed by injunction to prevent the continuance of said business, and any temporary injunction enjoining the continuance of such business shall be granted without notice by any judge authorized by law to grant injunctions.

J. If, within ninety days of having received a notice of delinquency, an Indian tribe or tribal unit fails to make payment of contributions, payment in lieu of contributions, or payment of assessed penalties or interest, all services performed for any such Indian tribe shall not be excepted from the definition of employment under 26 U.S.C. 3306(c)(7), subjecting such services to liability for taxes under the Federal Unemployment Tax Act. The administrator shall have the discretion to determine when such failure of payment is corrected and to determine the date of termination of coverage under this Chapter.

Amended by Acts 1958, No. 522, §1; Acts 1962, No. 254, §1; Acts 1964, No. 214, §1; Acts 1972, No. 336, §2; Acts 1986, No. 170, §1, eff. June 28, 1986; Acts 1987, No. 864, §1, eff. Jan. 1, 1988; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2014, No. 349, §2.



RS 23:1544 - Suit to enforce payment of delinquent contributions; hearing by preference; procedure

§1544. Suit to enforce payment of delinquent contributions; hearing by preference; procedure

If, after due notice, any employer defaults in any payment of contributions, interest or penalties, the amount due may be collected by civil action in the name of the administrator and the employer adjudged in default shall pay the cost of such action. An action brought under this Section shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other actions except petitions for judicial review under this Chapter and cases arising under Chapter 10 of this Title. The action may be by rule under summary process to show cause within seven days why payment should not be made as demanded, and may be tried out of term time or in chambers. If the defendant fails to appear and show cause in response to the rule, the rule shall be made absolute, and judgment rendered accordingly.



RS 23:1545 - Failure of employer to file report; determination of contributions recoverable

§1545. Failure of employer to file report; determination of contributions recoverable

If an employer fails to file a report or return required by the administrator for the determination of contributions, the administrator, or his duly authorized representative, may make such reports or returns or cause the same to be made, and determine the contributions payable on the basis of any information that he may be able to obtain, and shall collect the contributions so determined together with any interest, and penalties due thereon under this Chapter.



RS 23:1546 - Default in payment of contributions; privilege against property of employer; recordation and rank

§1546. Default in payment of contributions; privilege against property of employer; recordation and rank

A. If any employer defaults in any payment of contributions or interest, or penalties thereon, then the administrator or his duly authorized representatives may make in any manner feasible, and cause to be recorded in the mortgage records of any parish in which such employer is engaged in business and/or owns real or personal property, and with the office of the secretary of state for inclusion in the master index authorized under R.S. 10:9-519 a statement under oath showing the amount of the contributions, interest, and penalties in default; which statement, when filed for record, shall operate as a first lien, privilege, and mortgage on all of the real and personal property of the employer from the date of such filing only, and shall not affect liens, privileges, chattel mortgages, security interests under Chapter 9 of the Louisiana Commercial Laws, or mortgages already affecting or burdening such property at the date of such filing; however, such filing shall be sufficient to cover all unpaid contributions, interest, and penalties that may accrue after such filing and the property of such employer shall be subject to seizure and sale for the payment of such contributions, interest, and penalties according to the preference and rank of said lien, privilege, security interest, and mortgage securing their payment.

B. The administrator may release all or any portion of the property subject to any lien or judgment obtained under any provision of this Chapter from such lien or judgment, or may subordinate such lien or judgment to other liens and encumbrances if he determines that the contributions, interest, and penalties are sufficiently secured by a lien or judgment on other property, or through other security, or that the release, partial release, or subordination of such lien or judgment will not endanger or jeopardize the collection of such contributions, interest, or penalties.

Acts 1988, No. 494, §1; Acts 1989, No. 137, §1, eff. Sept. 1, 1989; Acts 2001, No. 128, §10, eff. July 1, 2001.



RS 23:1547 - Proceedings for collection of contributions; burden of proof

§1547. Proceedings for collection of contributions; burden of proof

In all proceedings brought by the administrator for the collection of contributions, the burden of proof upon all questions of fact shall be upon the defendant, but only as to those facts which the administrator, his representative or attorney shall swear are true to the best of his knowledge or belief.



RS 23:1548 - Costs of proceedings and other fees not required from administrator

§1548. Costs of proceedings and other fees not required from administrator

The administrator shall not be required to furnish any court bond, nor to make a deposit for or pay any costs of court in any legal proceedings, nor to pay any costs or fees in connection with the recordation in the mortgage records of any parish of a sworn statement showing the amount of contribution, interest and penalties in default by an employer. No clerk of any court, sheriff, recorder of mortgages or any other public official shall fail or refuse to perform any service in connection with proceedings brought by the administrator on the ground that costs have not been advanced or guaranteed, nor shall they be entitled to charge for any certified copies of any document which they shall be required to furnish on request of the administrator.



RS 23:1549 - Priority of contributions in insolvency proceedings

§1549. Priority of contributions in insolvency proceedings

In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, liquidation, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceedings, contributions, interest and penalties then or thereafter due shall be paid in full on an equal basis with other taxes and prior to all other claims except claims for wages of not more than $250.00 to each claimant, earned within six months of the commencement of the proceedings. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition under the Federal Bankruptcy Act of 1898, as amended, contributions and interest then or thereafter due shall be entitled to such priority as is provided in that act for taxes due any state of the United States.



RS 23:1550 - Payment of contributions prior to delivery of property or dissolution of partnerships

§1550. Payment of contributions prior to delivery of property or dissolution of partnerships

No liquidator, receiver, or trustee shall deliver possession of any property of an employer until contributions due have been paid the administrator, otherwise they, together with their sureties, shall be personally liable therefor, with interest and costs; nor shall any partnership be dissolved until contributions due by the partnership are paid, otherwise the partners shall be liable in solido therefor, with interest, penalties and costs.

Amended by Acts 1968, No. 105, §4.



RS 23:1551 - Refunds and adjustments; correction of administrative errors

§1551. Refunds and adjustments; correction of administrative errors

If not later than three years after the due date for payment of contributions, an employing unit which made payment of any amount of contributions, interest or penalties shall make application for an adjustment thereof in connection with subsequent contribution payments, or for a refund thereof because such adjustment cannot be made, and the administrator shall determine that such contributions or interest or penalties or any portion thereof were erroneously collected, the administrator shall allow such employing unit to make an adjustment thereof, without paying interest upon the same, in connection with subsequent contribution payments by it, or if such adjustment cannot be made the administrator shall refund said amount, without interest upon same from the unemployment compensation fund. For like cause and within the said period, adjustment or refund may be so made on the administrator's own initiative.

If not later than three years from the date on which an administrative error is committed, the error is discovered and called to the attention of the administrator, he shall, on his own motion or upon the request of any interested party, take all necessary steps that he may deem necessary to correct and rectify the said error; provided, however, that any interest, fine or penalty refunded under this section which has been paid into the special unemployment security administration fund established pursuant to R.S. 23:1513 shall be paid out of such fund. However, the administrator has no authority to make any adjustment or correction which will increase the contribution of any employing unit unless such adjustment or correction is made within twelve months of the occurrence of the administrative error.

Amended by Acts 1950, No. 498, §8; Acts 1952, No. 447, §1; Acts 1962, No. 255, §1.



RS 23:1552 - Financing benefits paid to employees of nonprofit organizations and of the state, its instrumentalities and political subdivisions and Indian tribes or tribal units

§1552. Financing benefits paid to employees of nonprofit organizations and of the state, its instrumentalities and political subdivisions and Indian tribes or tribal units

A. Benefits paid to employees of the state, its political subdivisions and employees of nonprofit organizations and employees of Indian tribes or tribal units, as defined in R.S. 23:1472(12)(F)(I), (II), (IV), and (VII), shall be financed in accordance with the provisions of this Section. For the purposes of this Section, a nonprofit organization is an organization (or group of organizations) described in Section 501(c)(3) of the Internal Revenue Code which is exempt from income tax under Section 501(a) of the Internal Revenue Code.

B.(1) Any such employer which is or becomes subject to this Chapter including any Indian tribe or Indian tribal unit subject to this Chapter on or after December 21, 2000, shall pay contributions as provided for pursuant to this Part unless it elects, in accordance with this Subsection, to pay the administrator for the unemployment fund an amount equal to the amount of regular and extended benefits paid that is attributable to services in the employ of such employer, to individuals for weeks of unemployment which are attributable to the effective period of such election, and the liability for reimbursements shall continue so long as unemployment benefits are paid which are attributable to the services performed in the period of such election even though the employer may subsequently elect to become a contributing employer; however, as to nonprofit organizations, only one-half of the amount of extended benefits paid shall be reimbursed.

(2) Any such employer which is, or becomes, subject to this Chapter may elect to become liable for payments in lieu of contributions for a period of not less than one calendar year provided it files with the administrator a written notice of its election within the thirty-day period immediately following such date, or within a like period, whichever occurs later.

(3) Any such employer which becomes subject to this Chapter may elect to become liable for payments in lieu of contributions for a period of not less than one calendar year beginning with the date on which such subjectivity begins by filing a written notice of its election with the administrator not later than thirty days immediately following the date notice of the determination of such subjectivity was mailed. Any Indian tribe or Indian tribal unit may separately elect to become liable for payments in lieu of contributions under and subject to the same conditions and manner as provided under this Section by election by the tribe for itself and each subdivision, subsidiary, or business enterprise wholly owned by any such Indian tribe or by group accounts of individual tribal units.

(4) Any such employer which makes an election in accordance with Paragraph (2) or (3) of this Subsection will continue to be liable for payment in lieu of contributions until it files with the administrator a written notice terminating its election not later than thirty days prior to the beginning of the calendar year for which such termination shall first be effective.

(5) Any such employer which has been paying contributions pursuant to this Chapter may change to a reimbursable basis by filing with the administrator not later than thirty days prior to the beginning of any calendar year a written notice of election to become liable for payment in lieu of contributions. Such election shall not be terminable by the organization for that and the next year.

(6) The administrator, in accordance with such regulations as he may prescribe, shall notify each employer under the provisions of this Section of any determination which he may make of its status as an employer and of the effective date of any election which it makes and of any termination of such election. Such determination shall be subject to review in accordance with the provisions of R.S. 23:1541.

C.(1) Payments in lieu of contributions shall be made in accordance with the provisions of this Subsection.

(2) At the end of each calendar quarter, or at the end of any other period as the administrator may prescribe by regulation, the administrator shall bill each employer, or group of such employers, which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular and extended benefits paid during such quarter or other prescribed period that is attributable to services in the employ of such organizations; however, as to nonprofit organizations, only one-half of the amount of extended benefits so paid shall be billed.

(3) Payment of any bill rendered under Paragraph (2) of this Subsection shall be made not later than thirty days after such bill was mailed to the last known address of the employer or was otherwise delivered to it, unless there has been an application for review in accordance with Paragraph (5) of this Subsection.

(4) Payments made by any employer under the provisions of this Section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(5) The amount for which any employer has been billed by the administrator pursuant to this Subsection shall be conclusive on the employer unless an application for review thereof is filed pursuant to R.S. 23:1541.

(6) Past due payments of amounts in lieu of contributions shall be collectible and shall be subject to the same interest and penalties as are prescribed in Part III of this Chapter with respect to past due contributions.

(7) With regard to any benefits paid to unemployed individuals pursuant to Executive Orders KBB 2005-34, KBB 2005-46, and KBB 2005-76 and hurricane-related layoffs, chargeable to the accounts of employers pursuant to this Section and required to be reimbursed under the provisions of this Subsection, such reimbursement shall not be recouped. In the event that any employer pursuant to this Section was insured by private entities offering any form of insurances, bonds, certificates of deposit, or any other form of guarantee against unemployment claims chargeable to the employer's account, the state shall have the right to recoup such funds from those private entities or their insurer for repayment of funds paid out of the unemployment compensation trust fund for any unemployment claims covered in this Section.

(8) Repealed by Acts 2008, No. 510, §2; Acts 2008, No. 512, §2, eff. June 28, 2008.

D. If an employer is delinquent in making payments in lieu of contributions as required under Subsection C of this Section, the administrator may terminate such employer's election to make payments in lieu of contributions as of the beginning of the next calendar year, and such termination shall be effective for two consecutive calendar years.

E.(1) Each employer who is liable for payments in lieu of contributions shall pay to the administrator for the fund the amount of regular benefits plus the amount of extended benefits paid (not reimbursed by the federal government) that are attributable to services in the employ of such employer, except in the following circumstances:

(a) Benefits paid to an individual pursuant to R.S. 23:1635 or through any administrative error shall not be charged to the employer's account if it is finally determined that such claimant was not entitled to such benefits or the employer is held not to be liable for such payments.

(b) Benefits paid to an individual who continues to remain in the employ of a base-period employer without a reduction in the number of hours worked or wages paid shall not be charged to the employer's accounts. In addition, any payment previously tendered the administrator on behalf of claims subject to these exceptions, which occur subsequent to July 23, 1981, shall be immediately credited to the employer's account.

(2) If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of contributions, the amount attributable to each employer who is liable for such payments shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base-period wages paid to the individual by such employer bear to the total base-period wages paid to the individual by all of his base-period employers.

(3)(a) Benefits shall not be charged to the base period employer's account if both of the following conditions are met:

(i) Benefits are paid in a situation in which the unemployment is caused solely by an act or omission of any third party or parties, or solely by such act or omission in combination with an act of God or an act of war. The determination of the responsibility of any third party or parties shall be as determined by the Oil Pollution Act, 33 U.S.C. §2701, et seq.

(ii) Reimbursement for such benefits shall have been paid by the responsible third party or parties into the Unemployment Trust Fund.

(b) The amount owed by any responsible third party or parties shall equal the amount of regular and extended benefits paid to individuals as a result of the act or omission attributed to the responsible party or parties.

(c) At the end of each calendar quarter, or at the end of any other period as the administrator may prescribe by regulation, the administrator shall charge the responsible party or parties accordingly.

(d) This Paragraph is remedial and shall be retroactive to January 1, 2010.

F. Two or more employers, including Indian tribes or Indian tribal units, that have elected to become liable for payments in lieu of contributions, as provided for in this Chapter, may file a joint application to the administrator for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to services in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this Subsection. Upon his approval of the application, the administrator shall establish a group account for such employers effective as of the beginning of the calendar quarter in which he receives the application and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than two calendar years and thereafter until terminated at the discretion of the administrator or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in quarter bear to the total wages paid during such quarter for services performed in the employ of all members of the group. The administrator shall prescribe such regulations as he deems necessary with respect to applications for establishment, maintenance, and termination of group accounts that are authorized by this Subsection for addition of new members to and withdrawal of active members from such accounts and for the determination of the amounts that are payable under this Subsection by members of the group and the time and manner of such payments.

G. Any employer who elects to make payments in lieu of contributions into the unemployment compensation fund, as provided in this Section, shall not be liable to make such payments with respect to the benefits paid to any individual whose base-period wages include wages for previously uncovered services as defined in R.S. 23:1600(7) to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to Section 121 of P.L. 94-566, 26 U.S.C. §3304.

H. Notwithstanding any provision in this Chapter to the contrary, those benefits paid to an individual in accordance with the provisions of R.S. 23:1611 through 1619 which are not reimbursed from federal funds shall be charged against the accounts or the experience-rating records of the employer.

Added by Acts 1971, No. 136, §7, eff. Jan. 1, 1972. Amended by Acts 1972, No. 337, §8; Acts 1977, No. 745, §11; Acts 1978, No. 495, §1; Acts 1978, No. 521, §3; Acts 1981, No. 712, §1, eff. July 23, 1981; Acts 1981, No. 758, §1, eff. Jan. 1, 1982; Acts 1982, No. 331, §1, eff. July 18, 1982; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2006, 1st Ex. Sess., No. 7, §1, eff. Feb. 23, 2006; Acts 2006, No. 633, §1, eff. June 23, 2006; Acts 2007, No. 288, §1, eff. July 9, 2007; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 510, §§1, 2; Acts 2008, No. 512, §§1, 2, eff. June 28, 2008; Acts 2011, No. 140, §1; Acts 2014, No. 349, §1.



RS 23:1553 - Noncharging of benefits; recoupment; social charge account; social charge tax rate

§1553. Noncharging of benefits; recoupment; social charge account; social charge tax rate

A. Benefits charged after a requalification of a claimant pursuant to the requirements of R.S. 23:1601(1), (2), (3), or (10) shall not be charged against the experience-rating account of an employer when all of the following pertain:

(1) The employer timely files a separation notice alleging disqualification.

(2) Either a response to a notice of claim filed or a response to a notice to base period employer is filed.

(3) The separation of the employee from the employer is determined to be under disqualifying conditions.

B.(1) Amounts paid out pursuant to agency, appeal referee, board of review, or court decisions which are waived by those bodies under the provisions of R.S. 23:1713 shall be recouped as a social charge to all employers.

(2) Amounts paid out to claimants as overpayments which have not been repaid to the fund by the prescription date will be recouped as a social charge to all employers.

(3) Amounts owed by reimbursable employers which are uncollectible after one year of the termination of the employing entity shall be recouped as a social charge to all employers; however, such employers shall remain liable for such benefit charges.

(4) Amounts noncharged as a result of the application of R.S. 23:1602 relating to approved training shall be recouped as a social charge to all employers.

(5) Amounts not charged against the experience-rating records of a base-period employer pursuant to the provisions of R.S. 23:1533 shall be recouped as a social charge to all employers.

(6) No amounts shall be credited to the Incumbent Worker Training Account as provided under R.S. 23:1514 in any calendar year in which the applied trust fund balance is less than seven hundred fifty million dollars. Furthermore, following any year in which monies are appropriated from the Incumbent Worker Training Account for use in the state general fund, such appropriated amount shall be subtracted from amounts to be charged pursuant to Paragraphs (7) and (9) of this Subsection.

(7) Amounts not to exceed twenty million dollars to be credited to the Incumbent Worker Training Account to fund the Incumbent Worker Training Program as provided under R.S. 23:1514 shall be charged to this account only in any calendar year in which the applied trust fund balance range as defined in R.S. 23:1474 is equal to or greater than seven hundred fifty million dollars, but less than one billion two hundred fifty million dollars and only in the amount necessary to bring the balance of unobligated funds in such subaccount to twenty million dollars.

(8)(a) Amounts not to exceed four million dollars to be credited to the Employment Security Administration Account as provided under R.S. 23:1515 for use expressly in the supplemental funding of costs associated with specific unemployment insurance and employment functions shall be restricted to those provided according to the provisions of this Chapter for the following:

(i) Auditing of claims filed.

(ii) Recovery of amounts overpaid to claimants.

(iii) Auditing of experience-rating accounts.

(iv) Recovery of delinquent contributions.

(v) Disposition of appeals.

(vi) Cash management and remittance processing.

(vii) Call center services.

(viii) Outreach to employers, employees, and unemployed persons.

(ix) Information technology services.

(x) Labor exchange services.

(b) Such amounts shall not be expended or be available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of such monies would be made available for the administration of this Chapter. These amounts shall be charged to this account in a calendar year in which the administrator deems necessary.

(9) Amounts not to exceed thirty-five million dollars to be credited to the Incumbent Worker Training Account to fund the Incumbent Worker Training Program as provided under R.S. 23:1514 shall be charged to this account only in any calendar year in which the applied trust fund balance range as defined in R.S. 23:1474 is equal to or greater than one billion two hundred fifty million dollars and only in the amount necessary to bring the balance of unobligated funds in such subaccount to thirty-five million dollars.

(10) As used in this Chapter, the following terms shall be defined as follows:

(a) "Cash balance" means the actual cash balance in the Louisiana State Treasury account and at the Louisiana Workforce Commission at the close of business on September thirtieth.

(b) "Contractual obligations" means the open contract balance at the close of business on September thirtieth.

(c) "Noncontractual obligations" means the allowable ten percent maximum for administrative costs and the maximum amount to be allocated for small business employee training costs allowable under the law.

(d) "Unobligated funds" means cash balance, less contractual obligations, less noncontractual obligations.

(11) Amounts noncharged as the result of the application of R.S. 23:1604 shall be recouped as a social charge to all employers.

(12) Repealed by Acts 2007, No. 59, §2.

C. Recoupment of the charges set forth in Subsections A and B of this Section shall be spread to all employers who pay, or are required to pay, contributions under this Chapter and shall be performed on the basis of charging all the amounts called for to separate accounts. The total for these amounts shall be computed as of June thirtieth of each year and designated as the social charge account. However, benefits paid to employees of experience-rated employers pursuant to Executive Orders KBB 2005-34, KBB 2005-46, and KBB 2005-76 shall not be recouped by spreading the charges to all employers in this manner.

D.(1) The social charge rate shall be determined by dividing the known required balance in the social charge account as of the computation date by the projected income.

(2) The "known required balance" of the social charge account means the cumulative balance of known charges to the social charge account, less social charge contributions paid as of July thirty-first.

(3) The "projected income" means the sum total of rates according to the standard rate table applicable to the ensuing experience rate year, exclusive of the add-on solvency tax, computed in R.S. 23:1536 for active experience-rated employers on the computation date times the taxable payroll for those active employers for the twelve-month period ending on the computation date.

(4) The social charge rate shall be computed to the nearest .01 percent. Each employer's social charge rate shall be determined by multiplying the social charge rate times his experience rate provided in R.S. 23:1536, rounded to the nearest .01 percent and shall be in addition thereto.

(5) In no event shall an employer's rate exceed 6.2 due to social charge recoupment under this Section.

E. In the event that the proceeds from the social charge rate exceeds the required amount in the social charge account, the excess shall be deducted from the required amount in the social charge account for the succeeding year.

F. The provisions of this Section shall apply only to experience rated employers and nothing contained in this Section shall apply to reimbursable or governmental rated employers, their accounts or to benefits attributable to services for reimbursable or governmental rated employers except as provided in Paragraph (B)(3) of this Section.

G. The Incumbent Worker Training Program reauthorization shall be expressly renewed by the legislature prior to July 1, 2018, in order for amounts to be charged and credited to the Incumbent Worker Training Account in the following calendar year for use in funding the program.

Acts 1978, No. 285, §2, eff. July 5, 1978; Acts 1978, No. 538, §2, eff. July 12, 1978; Acts 1981, No. 131, §2, eff. Oct. 1, 1981; Acts 1983, 1st Ex. Sess., No. 3, §1, eff. Jan. 1, 1983; Acts 1986, No. 980, §1; Acts 1987, No. 82, §1; Acts 1988, No. 176, §1; Acts 1990, No. 79, §1; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2001, No. 1165, §2; Acts 2004, No. 898, §1, eff. Jan. 1, 2005; Acts 2005, No. 239, §1, eff. Jan. 1, 2006; Acts 2006, No. 116, §1, eff. June 2, 2006; Acts 2007, No. 59, §§1 and 2; Acts 2008, No. 220, §8, eff. June 14, 2008; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2010, No. 776, §1; Acts 2012, No. 344, §1; Acts 2014, No. 283, §1, eff. May 28, 2014.



RS 23:1553.1 - Prohibitions of noncharging due to employer fault

§1553.1. Prohibitions of noncharging due to employer fault

A. As used in this Section, the following words, terms, and phrases shall have the meaning ascribed to them in this Section:

(1) "Employer's reserve account" means that account which contains the employer's reserve as provided for in R.S. 23:1536(D)(1).

(2) "Reimbursable employer's account" means that accounting method provided for in R.S. 23:1552.

B. Notwithstanding the provisions of R.S. 23:1601, no contributing employer's reserve account or reimbursable employer's account shall be relieved of any charges for benefits relating to an improper benefit payment to a claimant established after October 21, 2013, if the improper benefit payment was made because the employer, or an agent of the employer, was at fault for failing to respond timely or adequately to the request of the administrator for information relating to a claim for benefits.

C. Any determination under this Section shall be transmitted to the last known physical or electronic address provided by the employer and may be appealed in accordance with the provisions of R.S. 23:1629 et seq.

D. The provisions of this Section shall be given retroactive effect to October 21, 2013.

Acts 2014, No. 497, §1.



RS 23:1554 - Rounding of employee wages and total wages

§1554. Rounding of employee wages and total wages

Notwithstanding any other provision of law to the contrary, any amount of wages for each employee reported by an employer on a quarterly wage report, if not an even dollar amount, shall be rounded by the employer to the next nearest dollar amount. Additionally, any amount of total wages for all employees reported by an employer on a quarterly contribution report, if not an even dollar amount, shall be rounded by the employer to the next nearest dollar amount.

Acts 2001, No. 423, §1, eff. June 15, 2001.



RS 23:1571 - Duration of employer status in general

PART IV. PERIOD, ELECTION AND TERMINATION

OF EMPLOYERS' COVERAGE

§1571. Duration of employer status in general

Except as provided in R.S. 23:1573, R.S. 23:1574 and R.S. 23:1575, any employing unit which is or becomes an employer subject to the Chapter within any calendar year shall be deemed to be an employer during the whole of such calendar year.

Amended by Acts 1971, No. 136, §8, eff. Jan. 1, 1972.



RS 23:1572 - Termination of employer status; application for termination of coverage; termination by administrator

§1572. Termination of employer status; application for termination of coverage; termination by administrator

Except as otherwise provided in R.S. 23:1573 and 1574, an employing unit shall cease to be an employer subject to this Chapter as of the first day of any calendar year only if it files with the administrator during the first calendar quarter, ending March thirty-first of such year, a written application for termination of coverage, and the administrator finds that the employing unit has not met any of the conditions for subjectivity to the law during the preceding calendar year. If an employing unit has been inactive for at least four consecutive quarters, the administrator on his own motion may terminate coverage.

Amended by Acts 1971, No. 136, §9, eff. Jan. 1, 1972; Acts 1972, No. 337, §9; Acts 1977, No. 745, §12; Acts 1978, No. 521, §4; Acts 2014, No. 419, §1.



RS 23:1573 - Election of coverage by unit not subject to law; termination of coverage

§1573. Election of coverage by unit not subject to law; termination of coverage

An employing unit, not otherwise subject to this Chapter, which files with the administrator its written election to become an employer subject hereto for not less than two calendar years, shall, with the written approval of such election by the administrator, become an employer to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January 1 of any calendar year subsequent to such two calendar years, only if during the first calendar quarter ending March 31st of such year, it has filed with the administrator written notice to that effect, or the administrator on his own motion has given notice of termination of coverage.



RS 23:1574 - Election of coverage by unit for service not constituting employment; termination of coverage

§1574. Election of coverage by unit for service not constituting employment; termination of coverage

An employing unit for which any service that does not constitute employment as defined in this Chapter is performed, may file with the administrator a written election that all services performed by individuals in its employ in one or more distinct establishments or places of business shall constitute employment by an employer for all the purposes of this Chapter for not less than two calendar years. Upon written approval of such election by the administrator, such service shall be deemed to constitute employment from and after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January 1, of any calendar year subsequent to such two calendar years, only if during the first calendar quarter ending March 31st of such year the employing unit has filed with the administrator a written notice to that effect, or the administrator on his own motion has given notice of termination of coverage.

Amended by Acts 1971, No. 136, §10, eff. Jan. 1, 1972; Acts 1977, No. 745, §13.



RS 23:1575 - Repealed by Acts 1977, No. 745, 14, eff. Jan. 1, 1978

§1575. Repealed by Acts 1977, No. 745, §14, eff. Jan. 1, 1978



RS 23:1576 - Notice of separation

§1576. Notice of separation

Each employer shall file with the administrator a notice of separation from service in a form prescribed by the administrator with respect to each employee who leaves its employ for any cause which may be potentially disqualifying and shall therein provide the date of separation, a full explanation of the cause or causes therefor, and all requested information about payments made to the separated employee. The notice shall be mailed, delivered, or transmitted to the administrator and to the separated employee within three days after the date on which the separation from service occurred.

Added by Acts 1976, No. 376, §1. Amended by Acts 1981, No. 828, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2012, No. 344, §1.



RS 23:1591 - Payment of benefits in general

PART V. QUALIFICATIONS FOR BENEFITS

§1591. Payment of benefits in general

All benefits provided herein shall be payable from the fund. All benefits shall be paid through employment offices, in accordance with such regulations as the administrator may prescribe.



RS 23:1592 - Weekly benefit amount

§1592. Weekly benefit amount

A. Whenever a claimant's base period wages for insured work is not less than one thousand two hundred dollars, his weekly benefit amount shall be one twenty-fifth of the average of his total wages for insured work paid during the four quarters of his base period. This amount, if not a multiple of one dollar, shall be computed to the next lowest multiple of one dollar.

B. The weekly benefit amount paid under this Section shall be in accordance with R.S. 23:1474, but in no event shall be more than sixty-six and two-thirds percent of this state's average weekly wage as computed by the administrator as of the immediately preceding March thirty-first; for purposes of this Section the average weekly wage computed for any March thirty-first shall not apply to benefit years which begin prior to the September first immediately following such March thirty-first.

C. The weekly benefit amount paid under this Section to unemployed individuals filing a new claim for benefits on and after the first Monday of January, 1988, shall be discounted by seven percent.

D. The weekly benefit amount paid under this Section to unemployed individuals filing a new claim for benefits on and after the first Monday of January, 1989, shall be further discounted by five percent.

E. In no event shall the weekly amount paid under this Section be more than two hundred eighty-four dollars.

F. The weekly benefit amount pursuant to this Section to unemployed individuals filing a new claim for benefits may be modified in accordance with the provisions in R.S. 23:1474. In no event shall the weekly amount paid pursuant to this Section be more than as designated in R.S. 23:1474 nor less than ten dollars.

G. For any payment of benefits an individual claimant may elect to deduct and withhold federal income tax from such payable benefits, in accordance with a manner prescribed under federal law and under a program approved by the secretary of the United States Department of Labor. Any such deduction and withholding shall be applied by an amount equal to the amount allowable under federal law.

H. Any benefits payable to an individual based upon service in the employ of an Indian tribe or Indian tribal unit shall be payable in the same amount and subject to the same terms and conditions as benefits payable on the basis of other employment subject under this Chapter.

Acts 1988, No. 192, §1, eff. July 3, 1988; Acts 1995, No. 42, §2, eff. June 6, 1995; Acts 1995, No. 100, §1, eff. June 12, 1995; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 197, §1, eff. Jan. 1, 2000; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. Mar. 27, 2001; Acts 2001, No. 860, §1, eff. June 26, 2001; Acts 2008, No. 169, §1, eff. June 12, 2008; Acts 2014, No. 349, §1.



RS 23:1593 - Weekly benefits payable; deduction of earnings

§1593. Weekly benefits payable; deduction of earnings

An eligible individual who is employed in any week shall be paid with respect to such week a benefit equal to his weekly benefit amount less any wages payable to him with respect to such week in excess of fifty percent of his current weekly benefit amount, or fifty dollars, whichever is lower. This benefit, if not a multiple of one dollar, shall be computed to the nearest multiple of one dollar.

Amended by Acts 1958, No. 382, §2; Acts 1972, No. 289, §1. Acts 1983, 1st Ex. Sess., No. 2, §1, eff. April 3, 1983.



RS 23:1594 - Benefits for fractional week

§1594. Benefits for fractional week

Notwithstanding any other provisions of this Chapter the administrator may by regulation prescribe that the existence of unemployment, eligibility for benefits and the amount of benefits payable shall be determined, in the case of any otherwise eligible claimant who, within a week of unemployment is separated from, or secures, work on a regular attachment basis, for that portion of the week occurring before or after such separation from or securing of work, provided such regulations are reasonably calculated to secure general results substantially similar to those provided by this Chapter with respect to weeks of unemployment.



RS 23:1595 - Duration of benefits

§1595. Duration of benefits

A. Any otherwise eligible individual shall be entitled during any benefit year to a total amount of benefits equal to twenty-six times his weekly benefit amount as determined pursuant to R.S. 23:1592 provided that such total amount of benefits, if not a multiple of one dollar, shall be computed to the nearest multiple of one dollar. No claimant shall receive a benefit check for any week beyond the number of weeks computed on his initial claim unless that claimant is participating in a program providing partial unemployment as set forth in R.S. 23:1472(19)(a), or a Shared-Work Plan as set forth in R.S. 23:1750, or has been paid wages for part-time or full-time work. Further, if a base period employer has provided severance pay, which when prorated weekly is an amount which equals or exceeds the claimant's weekly benefit amount, the claimant's benefit entitlement computed under this Subsection shall be reduced by one week for each week of severance pay, provided that no claimant's entitlement shall be reduced to less than one week.

B. For the purposes of this Section, "wages" shall be counted as "wages for insured work" for the benefit purposes with respect to any benefit year only if the benefit year begins subsequent to the date on which the employing unit by whom the wages were paid became an employer within the meaning of this Chapter.

Amended by Acts 1958, No. 382, §3. Acts 1983, 1st Ex. Sess., No. 2, §1, eff. April 3, 1983; Acts 1985, No. 597, §1, eff. Oct 6, 1985; Acts 1987, 1st Ex. Sess., No. 1, eff. Sept. 17, 1987; Acts 1988, No. 593, §1, eff. July 14, 1988; Acts 2008, No. 169, §1, eff. June 12, 2008.

NOTE: See Acts 1985, No. 597, §2.



RS 23:1596 - Rounding of benefits to next nearest dollar

§1596. Rounding of benefits to next nearest dollar

Notwithstanding any other provisions of the law to the contrary, any amount of unemployment compensation payable to any individual for any week, if not an even dollar amount, shall be computed to the next lowest multiple of one dollar. Provided, however, that when wage record files are posted, all wages shall be rounded to the nearest dollar.

Acts 1988, No. 192, §1, eff. July 3, 1988.



RS 23:1597 - Benefits due deceased claimant; payment to dependents or representatives

§1597. Benefits due deceased claimant; payment to dependents or representatives

The administrator may prescribe regulations to provide for the payment of benefits which are due and payable, to the legal representative, dependents, relatives or next of kin of claimants since deceased. These regulations need not conform with the laws governing successions, and such payment shall be deemed a valid payment to the same extent as if made under a formal administration of the succession of the claimant.



RS 23:1598 - Wages earned but unpaid as basis for benefits payable

§1598. Wages earned but unpaid as basis for benefits payable

For the purposes of this Part, the administrator shall, in determining benefit rights of a claimant, treat wages earned as wages paid:

(1) In those cases where the employer has failed to make payment thereof in accordance with his contract, regular practice, or custom; or

(2) In those cases where the employee would have been eligible to receive benefits had wages been paid when earned.

Amended by Acts 1968, No. 41, §1; Acts 1985, No. 467, §1.



RS 23:1599 - Waiver of certified mail requirement

§1599. Waiver of certified mail requirement

An employer, his duly authorized representative, or the claimant may waive the right under this Chapter to receive written notices or determinations by certified mail. The waiver shall be in writing and shall be mailed or transmitted electronically to the office of unemployment insurance administration within the Louisiana Workforce Commission. If the right to receive written notices and determinations by certified mail has been waived, written notices or determinations may be transmitted by first class mail or by electronic delivery. A notice or determination is deemed delivered when it has been mailed or electronically transmitted.

Acts 2013, No. 39, §1.



RS 23:1600 - Benefit eligibility conditions

§1600. Benefit eligibility conditions

An unemployed individual shall be eligible to receive benefits only if the administrator finds that:

(1) He has made a claim for benefits in accordance with the provisions of R.S. 23:1621 and R.S. 23:1622.

(2) He has registered for work at, and thereafter has continued to report in accordance with such regulations as the administrator may prescribe. The administrator may, by regulation, waive or alter either or both of the requirements of this Section as to such types of cases or situations with respect to which he finds that compliance with such requirements would be oppressive, or would be inconsistent with the purposes of this Chapter; but no such regulation shall conflict with R.S. 23:1591.

(3)(a) He is able to work, available for work, and is conducting an active search for work.

(b)(i) For the purpose of this Section, a claimant shall have satisfied the requirements of making an active search for work if he is pursuing a course of action to become reemployed as contained in his eligibility review and reemployment assistance plan approved by the administrator. The reemployment assistance plan shall not contain factors which, when judged on the basis of reasonableness for a similarly unemployed worker to follow, would be contrary to the individual's interest, taking into account the claimant's qualifications for work, the distance of his residence from employing establishments, his prior work history, and current labor market conditions related to his normal and customary occupation.

(ii) The claimant shall have satisfied the requirement for an active search for work if he has a reemployment assistance plan, is a paid-up union member of a recognized craft union, and is, and continues to be, available to his union for referrals to job openings listed with his union. To reflect his availability for work with his union, he shall report to the hiring hall of his union at least once each week and maintain evidence of having done so by securing a union officer's signature on his unemployment booklet each week when he reports as able and available for work. If the domicile of the paid-up member of a craft union is located in excess of twenty miles round trip from his union office, the member shall call his union office at least once a week to reflect his availability for work.

(iii) An unemployment booklet shall be maintained by the claimant for review of his continuing eligibility by employment security representatives as evidence of his continuing search for work. The claimant shall have satisfied this requirement if he is partially employed by an employer subject to the Louisiana Employment Security Law and holds himself available for reemployment at his last place of work; or, if he is on temporary layoff from his regular work and holds himself available for reemployment at his last place of work.

(iv) Repealed by Acts 1992, No. 453, §1.

(4) He has been unemployed for a waiting period of one week. No week shall be counted as a week of unemployment for the purpose of this Subsection:

(a) Unless it occurs within the benefit year which includes the week with respect to which he claims payment of benefits.

(b) If benefits have been paid with respect thereto.

(c) Unless the individual was eligible for benefits with respect thereto as provided in this Section and in R.S. 23:1601, except for the requirements of this Paragraph and Paragraph (5) of R.S. 23:1601.

(5) He has during his base period been paid wages for insured work equal to at least one and one-half times the wages paid to him in that calendar quarter in which his wages were the highest. For the purposes of this Subsection, wages shall be counted as "wages for insured work" for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employing unit, by which such wages were paid, became an employer within the meaning of any provision of this Chapter.

(6)(a) Benefits based on service in employment defined in R.S. 23:1472(12)(F)(I) (II), (IV), and (VII) shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other services subject to this Act; except that:

(i) With respect to service performed in an instructional, research, or principal administrative capacity for any educational institution, including institutions of higher education and local public school systems, benefits shall not be paid based on such service for any week of unemployment commencing during the period between two successive academic years, or during a similar period between two regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms. The provisions of this Paragraph shall include any service performed in an instructional, research, or principal administrative capacity including service performed by a temporary or uncertified teacher or instructor.

(ii) With respect to services performed in any other capacity for an educational institution, including crossing guards, whether employed by a school board or another political subdivision of the state, benefits shall not be paid to any individual on the basis of such services for any week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a letter of assurance that such individual will perform such services in the second of such academic years or terms, except that if compensation is denied to any individual under this Subparagraph and such individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this clause.

(iii) With respect to any services described in clause (i) or (ii) compensation payable on the basis of such services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

(iv) With respect to any services described in clause (i) or (ii), compensation payable on the basis of services in any such capacity shall be denied as specified in clauses (i), (ii), and (iii) to any individual who performed such services in any educational institution, while in the employ of an educational service agency, or to any crossing guards, whether employed by a school board or another political subdivision of the state, and for this purpose the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(b) Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons or similar periods if such individual performed such services in the first of such seasons or similar periods and there is a reasonable assurance that such individual will perform such services in the later of such seasons or similar periods.

(c)(I) Benefits shall not be paid on the basis of service performed by an alien unless the alien is an individual who has been lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing such services or otherwise is permanently residing in the United States under color of law at the time such services were performed including an alien who is lawfully present in the United States as a result of the application of the provisions of Section 203(a)(7)* or Section 212(d)(5)** of the Immigration and Nationality Act.

(II) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(III) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.

(7) With respect to weeks of unemployment, wages for insured work shall include wages paid for previously uncovered services. For the purposes of this Subsection, the term "previously uncovered services" means services:

(a) Which were not employment as defined in Section 1472(12) of this Chapter and were not services covered pursuant to Sections 1573, 1574, and 1575 of this Chapter, at any time during one-year period ending December 31, 1975; and

(b)(1) Which is agricultural labor (as defined in Section 1472(12)(F)(V) of this Title) or domestic service (as defined in Section 1472(12)(F)(VI) of this Title); or

(2) Which are services performed by an employee of a political subdivision of this state, as provided in Section 1472(12)(F)(I) of this Title, or by an employee of a nonprofit educational institution which is not an institution of higher education, as provided in Section 1472(12)(F)(II) of this Title, except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974*** was paid on the basis of such services.

(8)(a) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations as defined under R.S. 23:1693(G). If any such individual discloses that he or she owes child support obligations and is determined to be eligible for unemployment compensation, the administrator shall notify the state or local child support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

(b) This Paragraph applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the administrator under this Paragraph which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

Amended by Acts 1991, No. 1050, §1, eff. July 29, 1991; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1992, No. 453, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2001, 1st Ex. Sess., No. 4, §1, eff. March 27, 2001; Acts 2003, No. 510, §1, eff. June 20, 2003; Acts 2014, No. 349, §1.

*8 U.S.C.A. §1153(a)(7).

**8 U.S.C.A. §1182(d)(5).

***See note under 26 U.S.C.A. §3304.



RS 23:1601 - Disqualification for benefits

§1601. Disqualification for benefits

An individual shall be disqualified for benefits:

(1)(a) If the administrator finds that he has left his employment from a base period or subsequent employer without good cause attributable to a substantial change made to the employment by the employer. Such disqualification shall continue until such time as the claimant can requalify by demonstrating that he:

(i) Has been paid wages for work subject to the Louisiana Employment Security Law or to the unemployment insurance law of any other state or the United States equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying separation occurred.

(ii) Has not left his last work under disqualifying circumstances.

(b)(i) If he is working as a temporary employee employed and paid by a staffing firm and fails, without good cause, to contact the staffing firm for reassignment. The employee will be deemed to have voluntarily left his employment and will be disqualified for unemployment compensation benefits pursuant to this Section if, upon conclusion of his latest assignment, he fails to contact the staffing firm for reassignment. A temporary employee shall not be deemed to have resigned his position if he is not advised at the time of hire that he must report for reassignment upon conclusion of each assignment and that unemployment compensation benefits may be denied for failure to do so.

(ii) For the purposes of this Section, the following terms shall have the meanings hereinafter ascribed to them:

(aa) "Staffing firm" means a business that hires and pays its own employees and assigns them to clients to support or supplement the client's workforce in work situations such as employee absences, temporary skill shortages, seasonal workloads, and special assignments and projects.

(bb) "Temporary employee" means an employee assigned to work for the clients of a staffing firm.

(c) No one shall be disqualified for benefits under the provisions of this Paragraph for leaving part-time or interim employment in order to protect his full-time or regular employment; the terms "part-time", "interim", "full-time", and "regular" employment shall be defined by regulation adopted by the administrator in accordance with the Administrative Procedure Act. Benefits paid under this provision shall not be charged against the experience rating of a part-time or interim employer as so defined but shall be recouped as a social charge to all employers in accordance with R.S. 23:1553(D). Furthermore, no one receiving WARN Act payments pursuant to 29 U.S.C. 2104 shall be disqualified for benefits under the provisions of this Paragraph for refusing to leave part-time, interim, or full-time employment to return to work for the employer issuing such payments.

(2)(a) If the administrator finds that he has been discharged by a base period or subsequent employer for misconduct connected with his employment. Misconduct means mismanagement of a position of employment by action or inaction, neglect that places in jeopardy the lives or property of others, dishonesty, wrongdoing, violation of a law, or violation of a policy or rule adopted to insure orderly work or the safety of others. Such disqualification shall continue until such time as the claimant can requalify by demonstrating that he:

(i) Has been paid wages for work subject to the Louisiana Employment Security Law or to the unemployment insurance laws of any other state or of the United States equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying separation occurred.

(ii) Has not left his last work under disqualifying circumstances.

(b) Repealed by Acts 1997, No. 195, §1, eff. Jan. 1, 1998.

(c) If the administrator finds that such misconduct has impaired the right, damaged, or misappropriated the property of, or has damaged the reputation of a base period employer, then the wage credits earned by the individual with the employer shall be cancelled and no benefits shall be paid on the basis of wages paid to the individual by such employer.

(3) If the administrator finds that he has failed, without good cause, either to apply for available, suitable work when so directed by the administrator or to accept suitable work when offered him, or to return to his customary self-employment, if any, when so directed by the administrator. Such disqualification shall continue until such time as the claimant (a) can demonstrate that he has been paid wages for work subject to the Louisiana Employment Security Law or the unemployment insurance law of any other state or the United States, equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying act occurred and (b) has not left his last work under disqualifying circumstances.

(a) In determining whether or not any work is suitable for an individual, the administrator shall consider the degree of risk involved to his health, safety and morals, his physical fitness and prior training, his experience, his length of unemployment, his prospects for securing local work in his customary occupation, the distance of the available work from his residence, and his highest level of educational attainment as evidenced by a formal degree. In addition, the administrator shall consider the individual's prior earnings unless employment is offered by a base period employer, in which case the rate of remuneration and the level of skill shall be equal to or greater than the highest amount paid the employee in his former employment with said base period employer; but, in no case shall the employee be required to accept remuneration from any employer at a level below sixty percent of his highest rate of pay in his base period; nor shall he be required to accept remuneration at less than the employer pays other employees with comparable skills, nor shall such employee be required to accept compensation at a rate below the scale provided in any employee agreement to which he or his agent is a party.

(b) Notwithstanding any other provisions of this Chapter, no work shall be deemed suitable and benefits shall not be denied under this Chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(i) If the position offered is vacant due directly to a strike, lockout, or other labor dispute.

(ii) If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

(iii) If, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(iv) If, in the written opinion of the individual's personal physician, the work is deemed to be clearly hazardous to the health of said individual. The administrator shall prepare a special form to be used by physicians to certify as to the specific hazards posed to the claimant's health by the job, as well as to expedite the processing of claims and to assure that physicians are aware of their responsibilities under this Chapter. The special form also shall cite the provisions of R.S. 23:1711(A).

(4) For any week with respect to which the administrator finds that his unemployment is due to a labor strike, as defined in R.S. 23:900(1), which is in active progress at the factory, establishment, or other premises at which he is or was last employed; but such disqualification shall not apply if his unemployment is due to a labor lockout, as defined in R.S. 23:900(2), or if it is shown to the satisfaction of the administrator that he is not participating in or interested in the labor strike which caused his unemployment. In determining whether a strike exists, the administrator shall not inquire into the cause or causes of the strike if the strike is approved or sanctioned by a labor organization that represents the individual. For the purposes of this Paragraph, if separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall be deemed to be a separate factory, establishment, or other premises.

(5) For any week with respect to which or a part of which he has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States, provided that if the appropriate agency of such other state or of the United States finally determines that he is not entitled to such unemployment benefits this disqualification shall not apply. If the Congress of the United States passes any law providing for unemployment compensation benefits intended as a supplement to the benefits provided by this Chapter this disqualification shall not apply.

(6) Repealed by Acts 1977, No. 745, §17, eff. Sept. 9, 1977.

(7) For any week with respect to which he is receiving or has received remuneration in the form of:

(a) Wages in lieu of notice;

(b) Compensation for temporary partial disability, temporary total disability, or total and permanent disability under the Workers' Compensation Law of any state or under a similar law of the United States;

(c) Payments under any retirement or pension plan, system, or policy provided by a private employer or the state of Louisiana or any of its instrumentalities or political subdivisions, and towards the cost of which a base period employer is contributing or has contributed on behalf of the individual; or by the entire prorated weekly amount of any governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on any previous work of such individual but only if such reduction is required as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act.

(d)(i) For purposes of this Section, whenever the employer or employing unit, or his designated representative, or any vacation plan or any dismissal plan makes a payment or payments, or holds ready to make such payment to an individual as vacation pay, or as a vacation pay allowance, or as pay in lieu of vacation, or dismissal pay, or severance pay, such payment shall be deemed "wages" as defined in Section 1472(20)(A) prorated for the period of time which it would have taken such individual to earn such remuneration during the employment in which such payments accrued, excluding any overtime payments.

(ii) During a period of temporary layoff for the purpose of this Subparagraph, when an agreement between the employer and a bargaining unit representative does not allocate vacation pay allowance or pay in lieu of vacation to a specified period of time, the payment by the employer or his designated representative will be deemed to be "wages" as defined in Section 1472(20)(A) in the week or weeks the vacation is actually taken.

(e) If the amount payable under (a), (b), (c), and (d) above with respect to any week is less than the benefits which would otherwise be due under this Chapter, he shall be entitled to receive for such benefit period, if otherwise eligible, benefits reduced by the amount of such remuneration. If any such benefits, payable under this Subsection, after being reduced by the amount of such remuneration, are not an even multiple of one dollar, they shall be adjusted to the nearest multiple of one dollar.

(f) WARN Act payments received pursuant to 29 U.S.C. 2104.

(8)(a) For the week, or fraction thereof, with respect to which he makes a false statement or representation knowing it to be false, or knowingly fails to disclose a material fact in obtaining or increasing benefits, whether or not he is successful in obtaining or increasing benefits, or otherwise due to his fraud receives any amount as benefits under this Chapter to which he was not entitled, for the remainder of the benefit year subsequent to the commission of the fraudulent act and continuing for the fifty-two weeks which immediately follow the week in which such determination was made. All benefits paid with respect to such weeks shall be immediately due and on demand paid in accordance with department regulations to the administrator for the fund and such individual shall not be entitled to further benefits until repayment has been made or the claim for repayment has prescribed. If information indicating a claimant has earned any unreported wages for weeks claimed is obtained by the administrator, prior to the administrator rendering a determination on the issue the claimant shall be notified by mail or other delivery method. The claimant shall have seven days from the date of mailing to respond, or if notice is not by mail, then the claimant shall have seven days from the delivery date of such notice to respond.

(b) A claim for repayment under this Section shall prescribe against the state ten years from the date the administrator determines that repayment is due. This prescription shall be interrupted for the period of time during which an appeal is pending, by the filing of suit for collection by the administrator or by an acknowledgment or partial payment of the indebtedness. Any disqualification decision or determination pursuant to this Paragraph may be appealed in the same manner as from any other disqualification imposed under this Chapter.

(9)(a) If the administrator finds that he has not, subsequent to the beginning of the next preceding benefit year with respect to which he received benefits, had work and earned wages for insured work in an amount equal to whichever is the lesser of:

(i) Three-thirteenths of wages paid to him during that quarter of his current base period in which such wages were highest; and

(ii) Six times the weekly benefit amount applicable to his current benefit year.

(b) This disqualification shall continue until such time as the claimant can demonstrate that he has had earnings as specified in this Subsection.

(10)(a) If the administrator finds that he has been discharged by a base period or subsequent employer for the use of illegal drugs. For the purposes of this Paragraph, "misconduct" shall include discharge for either on or off the job use of a nonprescribed controlled substance as defined in 21 U.S.C. 812 Schedules I, II, III, IV, and V. In order to support disqualification for drug use under this provision, the employer must prove the employee's use of the controlled substance only by a preponderance of the evidence. In meeting this burden, the only results of employer-administered tests that shall be considered admissible evidence are those that are the result of the testing for drug usage done by the employer pursuant to a written and promulgated substance abuse rule or policy established by the employer. Discharge of an employee for refusal to submit to a drug test, as set forth above, shall be presumed to be for misconduct. Such disqualification shall continue until such time as the claimant can requalify by demonstrating that he:

(i) Has been paid wages for work subject to the Louisiana Employment Security Law or the unemployment insurance law of any other state of the United States equivalent to at least ten times his weekly benefit amount following the week in which the disqualifying separation occurred.

(ii) Has not left his last work under disqualifying circumstances.

(b) Furthermore, upon requalification, such claimant's benefits, as computed pursuant to the provisions of R.S. 23:1592 and R.S. 23:1595, shall be discounted by fifty percent for the remainder of his benefit year.

(c) All sample collection and testing for drugs under this Chapter shall be performed in accordance with the following conditions:

(i) The collection of samples shall be performed under reasonably sanitary conditions.

(ii) Samples shall be collected and tested with due regard to the privacy of the individual being tested, and in a manner reasonably calculated to prevent substitutions or interference with the collection or testing of reliable samples.

(iii) Sample collection shall be documented, and the documentation procedures shall include:

(aa) Labeling of samples so as reasonably to preclude the probability of erroneous identification of test results; and

(bb) An opportunity for the employee to provide notification of any information which he considers relevant to the test, including identification of currently or recently used prescription or nonprescription drugs, or other relevant medical information.

(iv) Sample collection, storage, and transportation to the place of testing shall be performed so as reasonably to preclude the probability of sample contamination or adulteration; and

(v) Sample testing shall conform to scientifically accepted analytical methods and procedures. Testing shall include verification or confirmation of any positive test result by gas chromatography, gas chromatography-mass spectroscopy, or other comparably reliable analytical method, before the result of any test may be used as a basis for any disqualification under R.S. 23:1601(10). Test results which do not exclude the possibility of passive inhalation of marijuana may not be used as a basis for disqualification under this Paragraph. However, test results which indicate that the concentration of total urinary cannabinoids as determined by immunoassay equals or exceeds fifty nanograms/ml shall exclude the possibility of passive inhalation.

(d) Within the terms of the policy, an employer may require the collection and testing of samples for the following purposes:

(i) Investigation of possible individual employee impairment.

(ii) Investigation of accidents in the workplace or incidents of workplace theft.

(iii) Maintenance of safety for employees or the general public; or security of property or information.

(iv) Maintenance of productivity, quality of products or services, or security of property or information.

(e) All information, interviews, reports, statements, memoranda, or test results received by the employer through its drug testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceeding, except in a proceeding related to an action under R.S. 23:1601(10) in a claim for unemployment compensation proceeding, hearing, or civil litigation where drug use by the tested employee is relevant.

(f) No cause of action for defamation of character, libel, slander, or damage to reputation arises in favor of any person against an employer who has established a program of drug or alcohol testing in accordance with this Chapter, unless:

(i) The results of that test were disclosed to any person other than the employer, an authorized employee or agent of the employer, the tested employee, or the tested prospective employee;

(ii) The information disclosed was based on a false test result; and

(iii) All elements of an action for defamation of character, libel, slander, or damage to reputation as established by statute or common law, are satisfied.

(11) If the administrator finds that he has not, subsequent to participating in a work release program for inmates in custodial or penal institutions, worked and earned wages for insured work.

Acts 1990, No. 296, §1; Acts 1990, No. 554, §1; Acts 1990, No. 750, §1; Acts 1990, No. 957, §1; Acts 1997, No. 195, §1, eff. Jan. 1, 1998; Acts 1997, No. 429, §1; Acts 1998, 1st Ex. Sess., No. 106, §1, eff. May 5, 1998; Acts 2005, No. 111, §1, eff. June 21, 2005; Acts 2012, No. 344, §1; Acts 2012, No. 381, §1.



RS 23:1602 - Denial of benefits to individuals taking approved training prohibited; ineligibility of certain students; benefits payable to individuals taking approved training not to be charged to experience rating record of base period employers

§1602. Denial of benefits to individuals taking approved training prohibited; ineligibility of certain students; benefits payable to individuals taking approved training not to be charged to experience rating record of base period employers

(1) Notwithstanding any of the other provisions of this Chapter, no otherwise eligible individual shall be denied benefits for any week because he is in training with the approval of the Administrator, nor shall such individual be denied benefits with respect to any week in which he is in training with the approval of the Administrator by reason of the application of provisions in R.S. 23:1600(3), relating to availability for work and the provisions of R.S. 23:1601(3), relating to failure, without good cause, either to apply for available, suitable work when so directed by the Administrator or to accept suitable work when offered him, or to return to his customary self-employment (if any) when so directed by the Administrator.

(2) An individual, except as provided in Subsection (1) of this section, will be deemed unavailable for work in any week in which it is found that the individual is attending a regularly established school, college, university, hospital, or training school (excluding, however, night school or part-time training courses, vocational technical schools and apprenticeship classes), or is in any vacation period intervening between regular school terms during which he is a student of any such regularly established educational institution, hospital, or training school. However, these provisions do not apply to any individual who, subsequent to his enrollment in and while attending a regularly established school, has been regularly employed and upon becoming unemployed makes an effort to secure work and holds himself available for suitable work with his last employer, or holds himself available for any other employment deemed suitable. If it is found that any individual received benefits who was not eligible therefor by reason of having resumed the status of a student at the end of a vacation period, such individual will be liable to repay a sum equal to the benefits thus received.

(3) Notwithstanding any provision of the law to the contrary, for the purposes of R.S. 23:1536 any benefits paid to individuals, who are in approved training with the approval of the administrator, shall not be charged to the experience rating record of base period employers.

Added by Acts 1971, No. 136, §14, eff. Jan. 1, 1972. Amended by Acts 1975, No. 466, §3; Acts 1980, No. 617, §1.



RS 23:1603 - Prohibition against disqualification of individuals in approved training

§1603. Prohibition against disqualification of individuals in approved training

Notwithstanding any other provisions of this Chapter, no individual who is otherwise eligible for benefits shall be denied benefits for any week he is in training approved under 19 U.S.C. §2296 because:

(1) he left work to enter such training, provided the work left is not suitable employment, or

(2) of the application of any state or federal unemployment compensation law relating to availability for work, active search for work, or refusal to accept work.

For purposes of this Section, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the Trade Act of 1974, 19 U.S.C. §2101, et seq., and for which the wages are not less than eighty percent of the individual's prior average weekly wage as determined for the purposes of the Trade Act of 1974.

Added by Acts 1982, No. 499, §1, eff. July 22, 1982.



RS 23:1604 - Self-employment assistance program

§1604. Self-employment assistance program

A. Definitions. The following terms shall have the definitions ascribed in this Section unless the context indicates otherwise:

(1) "Regular benefits" means benefits payable to an individual under this Chapter, including benefits payable to federal civilian employees and to former members of the United States armed forces pursuant to 5 USC, Chapter 85, other than additional benefits, extended benefits, and extended benefits for dislocated workers. Individuals who have exhausted regular unemployment compensation are ineligible for self-employment assistance allowances. Individuals may not receive self-employment assistance allowances in lieu of federal-state extended benefits, additional benefits entirely financed by the state, any wholly funded federal extension of unemployment compensation, or other types of compensation not meeting the definition of regular unemployment compensation.

(2) "Executive director" means the executive director of the Louisiana Workforce Commission.

(3) "Self-employment assistance activities" means activities approved by the executive director in which an individual participates for the purpose of establishing a business and becoming self-employed. "Self-employment assistance activities" must include but are not limited to entrepreneurial training, business counseling, and technical assistance. If these activities are not available, an individual pursuing self-employment will not be eligible for self-employment assistance allowances.

(4) "Self-employment assistance allowance" means an allowance payable, in lieu of regular benefits, from the unemployment compensation fund to an individual who meets the requirements of this Section.

(5) "Self-employment assistance program" means a program under which an individual who meets the requirements described in Subsection D of this Section is eligible to receive an allowance in lieu of regular benefits for the purpose of assisting that individual in establishing a business and becoming self-employed.

B. Weekly amount of self-employment assistance allowance. The weekly amount of a self-employment assistance allowance payable to an individual under this Section is equal to the weekly benefit amount for regular benefits otherwise payable under R.S. 23:1592.

C. Maximum amount of benefits. The sum of the self-employment assistance allowances paid under this Section and regular benefits paid under this Chapter may not exceed the maximum amount of benefits established under R.S. 23:1592 with respect to any benefit year.

D. Eligibility. The following eligibility requirements apply to the payment of a self-employment assistance allowance under this Section.

(1) An individual may receive self-employment assistance if that individual meets all of the following conditions:

(a) Is eligible to receive regular benefits or would be eligible to receive regular benefits except for the requirements described in Paragraph (2) of this Subsection.

(b) Is identified by a worker profiling system as an individual likely to exhaust regular benefits.

(c) Has filed an application for participation in a self-employment assistance program and has provided the information the executive director may prescribe.

(d) Has, at the time the application is filed, a balance of regular benefits equal to at least eighteen times the individual's weekly benefits amount and at least eighteen weeks remaining in the individual's benefit year.

(e) Has been accepted into a program approved by the executive director that will provide self-employment assistance activities.

(f) Is participating in self-employment assistance activities.

(g) Is actively engaged on a full-time basis in activities, which may include training, related to establishing a business and becoming self-employed.

(2) A self-employment assistance allowance is payable to an individual at the same interval, on the same terms, and subject to the same conditions as regular benefits except that:

(a) The requirements relating to availability for work, active search for work, and refusal to accept work shall not apply to any week that the individual is in training or engaged in self-employment activities as approved by this Section.

(b) Income earned by an individual while engaged in self-employment activities as approved under this Section shall not be construed to be wages or compensation for personal services under this Chapter, and benefits payable under this Chapter shall not be denied or reduced because of those payments.

(c) An individual who fails to participate in self-employment assistance activities or who fails to actively engage on a full-time basis in activities, which may include training, related to establishing a business and becoming self-employed is denied benefits for the week the failure occurs.

(d) Individuals who are terminated from or voluntarily leave the program may receive, if otherwise eligible, regular benefits with respect to the benefit year, provided that the sum of regular benefits paid and self-employment allowances paid with respect to the benefit year shall not exceed the maximum amount payable for the benefit year.

E. Limitation on number of individuals receiving a self-employment assistance allowance. The aggregate number of individuals receiving a self-employment assistance allowance at any time may not exceed five percent of the number of individuals receiving regular benefits at that time.

F. Financing costs of a self-employment assistance allowance. Notwithstanding any provision of law to the contrary, for the purposes of R.S. 23:1536, any benefits paid to individuals who are in the Self-Employment Assistance Program with the approval of the administrator shall not be charged to the experience rating record of base period employers.

G. Appeal of nonacceptance into a self-employment assistance program. All determinations under this Section shall be appealed and heard in the same manner as provided for regular unemployment compensation benefits.

H. Adopt rules. The executive director may adopt rules in accordance with the Administrative Procedure Act to implement a self-employment assistance program, including but not limited to criteria for approval of programs that provide self-employment assistance activities, eligibility criteria for acceptance into and participation in these programs, and the review and appeal process for determinations of individual eligibility for these programs.

I. Report. Annually by February first, the executive director shall report to the House and Senate Committees on Labor and Industrial Relations. This report must include data on the number of individuals participating in the program and the number of businesses developed under the program, business survival data, the cost of operating the program, compliance with program requirements and data related to business income, the number of employees and wages paid in the new businesses, and the incidence and duration of unemployment after business start-up. The report may also include any recommended changes in the program.

Acts 2004, No. 898, §1, eff. Jan. 1, 2005; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1611 - Definitions

§1611. Definitions

As used in R.S. 23:1611 through R.S. 23:1619, unless the context clearly requires otherwise:

(1) "Extended benefit period" means a period which,

(a) begins with the third week after a week for which there is a state "on" indicator; and

(b) ends with either of the following weeks, whichever occurs later: (i) the third week after the first week for which there is a state "off" indicator; or (ii) the thirteenth consecutive week of such period, provided that no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

(2) There is a state "on" indicator for this state for a week if the administrator determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment as determined under Paragraph (4) of this Section:

(a) equaled or exceeded one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, provided that the provisions of this Subparagraph shall be deemed to be waived for any week with respect to which the United States Congress shall permit such waiver, and

(b) equaled or exceeded five percent of such other rate as the United States Congress may authorize, or

(c) equaled or exceeded six percent in which event the one hundred twenty percent average provided for in Subparagraph (a) of this Paragraph shall not apply.

(3) There is a state "off" indicator for this state for the week if the administrator determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment (not seasonally adjusted) as determined under Paragraph (4) of this Section:

(a) was less than one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the two preceding calendar years, or

(b) was less than five percent.

(4) "Rate of insured unemployment", for the purposes of Paragraphs (2) and (3) of this Section, means the percentage derived by dividing:

(a) the average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent thirteen consecutive week period, as determined by the administrator on the basis of his reports to the United States Secretary of Labor, by

(b) the average monthly employment covered under this Chapter for the first four of the most recent six completed calendar quarters ending before the end of such thirteen week period.

The computation required by the provisions of this Paragraph shall be made by the administrator in accordance with the regulations prescribed by the United States Secretary of Labor.

(5) "Regular benefits" means benefits payable to an individual under this Chapter or under the Unemployment Insurance Law of any state, approved by the U.S. Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954, (26 U.S.C. §3304) (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85) other than extended benefits.

(6) "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85) payable to an individual under the provisions of R.S. 23:1611 through R.S. 23:1619 of this Chapter for weeks of unemployment in his eligibility period.

(7) "Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(8) "Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

(a) has received, prior to such week, all of the regular benefits that were available to him under this Chapter or any other unemployment insurance law of any state approved by the United States Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954, (26 U.S.C. §3304) (including dependent's allowances, benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. Chapter 85) in his current benefit year that includes such week; for the purposes of this Paragraph, an individual shall be deemed to have received all of the regular benefits that were available to him although as a result of a pending appeal with respect to wages or employment, or both, that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits or;

(b) his benefit year having expired prior to such week, has no wages, or has insufficient wages or employment, or both, on the basis of which he could establish a new benefit year that would include such week; and

(c)(i) has no right to unemployment insurance benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, (45 U.S.C. §351 et seq.) or under such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

(ii) has not received and is not seeking unemployment insurance benefits under the unemployment insurance law of Canada or the Virgin Islands; but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law, the individual shall be considered an exhaustee if the other provisions of this definition are met. Provided, that the reference in this Subparagraph to the Virgin Islands shall be inapplicable effective on the day after the day on which the United States Secretary of Labor approves under Section 3304(a) of the Internal Revenue Code of 1954, (26 U.S.C. §3304 (a)) an unemployment compensation law submitted to the secretary by the Virgin Islands for approval.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972. Amended by Acts 1975, 1st Ex.Sess., No. 6, §2, eff. Jan. 24, 1975; Acts 1977, No. 745, §§18, 19; Acts 1982, No. 309, §1, eff. Sept. 26, 1982, except as to paragraph (4), eff. July 18, 1982.



RS 23:1612 - Effect of other provisions of this Chapter relating to regular benefits on claims for, and the payment of, extended benefits

§1612. Effect of other provisions of this Chapter relating to regular benefits on claims for, and the payment of, extended benefits

Except when the result would be inconsistent with the provisions of R.S. 23:1611 through R.S. 23:1616 of this Chapter, as provided in the regulations of the Administrator, the provisions of this Chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for and the payment of, extended benefits.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972.



RS 23:1613 - Eligibility requirements for extended benefits

§1613. Eligibility requirements for extended benefits

An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period, only if the administrator finds that with respect to such week:

(1) he is an exhaustee as defined in R.S. 23:1611(10) and is eligible for such benefits under the provisions of R.S. 23:1617, and

(2) he has satisfied the requirements of this Chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits.

(3) He has been paid wages for insured work during the base period equal to at least one and one-half times the wages paid in that calendar quarter in which such wages were highest.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972. Amended by Acts 1981, No. 868, §1; Acts 1982, No. 311, §1, eff. Sept. 26, 1982.



RS 23:1614 - Weekly extended benefit amount

§1614. Weekly extended benefit amount

The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount determined pursuant to R.S. 23:1592 payable to him during his benefit year with respect to which he last became an exhaustee. Provided, that for any week during a period in which federal payments to states under Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in federal payment.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972; Acts 1986, No. 16, §1, eff. June 5, 1986.



RS 23:1615 - Total extended benefit amount

§1615. Total extended benefit amount

A. The total extended benefit amount payable to any eligible individual with respect to any one benefit year shall be the least of the following amounts:

(1) Fifty percent of the total amount of regular benefits which were payable to him under this Chapter in such benefit year;

(2) Thirteen times his weekly benefit amount which was payable to him under this Chapter for a week of total unemployment in such benefit year; or

(3) Thirty-nine times his weekly benefit amount which was payable to him under this Chapter for a week of total unemployment in such benefit year, reduced by the total amount of regular benefits which were paid or deemed paid to him under this Chapter with respect to such benefit year.

B. During any fiscal year in which federal payments to states under Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the total extended benefit amount payable to an individual with respect to his applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions under R.S. 23:1614 in the weekly amounts paid to the individual.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972; Acts 1986, No. 182, §1, eff. June 28, 1986.



RS 23:1616 - Beginning and termination of extended benefit period

§1616. Beginning and termination of extended benefit period

A. Whenever an extended benefit period is to become effective in this state, or in all states, as a result of a state or a national "on" indicator, or an extended benefit period is to be terminated in this state as a result of state and national "off" indicators, the administrator shall make an appropriate public announcement.

B. Whenever, during a period when emergency unemployment compensation benefits are being paid under the provisions of the Emergency Unemployment Compensation Act of 1991, as amended, or under any subsequent extension or reenactment thereof, the state "on" indicator, as defined in R.S. 23:1611, triggers a period of extended benefits, the governor of this state may elect not to implement the applicable state statutory provisions relative to unemployment compensation, including but not limited to R.S. 23:1611 through 1617, and to continue the payment of benefits under the Emergency Unemployment Compensation Act of 1991, as amended, to those individuals who have exhausted their entitlement to regular unemployment compensation under state law.

Added by Acts 1971, No. 136, §15, eff. Jan. 1, 1972. Amended by Acts 1992, No. 452, §1, eff. June 20, 1992.



RS 23:1617 - Cessation of extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect

§1617. Cessation of extended benefits when paid under an interstate claim in a state where extended benefit period is not in effect

A. Except as provided in Subsection B of this Section, an individual shall not be eligible for extended benefits for any week if:

(1) extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan, and

(2) no extended benefit period is in effect for such week in such state.

B. Subsection A of this Section shall not apply with respect to the first two weeks for which extended benefits are payable, as determined without regard to this Subsection, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year.

Added by Acts 1981, No. 843, §1.



RS 23:1618 - Requirements governing suitable work and search for work

§1618. Requirements governing suitable work and search for work

A. Notwithstanding the provisions of R.S. 23:1612, an individual shall be ineligible for payment of extended benefits for any week of unemployment in his eligibility period if the administrator finds that during such period:

(1) He failed to accept any offer of suitable work, as defined in Subsection C of this Section, or failed to apply for any suitable work to which he was referred by the administrator.

(2) He failed to actively engage in seeking work as required by Subsection E of this Section.

B. Any individual who has been found ineligible for extended benefits by reason of the provisions in Subsection A of this Section shall also be denied benefits beginning with the first day of the week following the week in which such failure occurred and until he had been employed in each of four subsequent weeks (whether or not consecutive) and has earned remuneration equal to not less than four times the extended weekly benefit amount.

C. For the purposes of this Section, the term "suitable work" means, with respect to any individual, any work which is within such individual's capabilities; however, the gross average weekly remuneration payable for the work must exceed the sum of:

(1) The individual's extended weekly benefit amount as determined under R.S. 23:1614, and

(2) The amount, if any, of supplemental unemployment benefits (as defined in Section 501(C)(17)(D) of the Internal Revenue Code of 1904) payable to such individual for such week; and further,

(3) Pays wages not less than the minimum wage provided by Section 6(a)(1) of the Fair Labor Standard Act of 1938 without regard to any exemption;

(4) However, no individual shall be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitability as described above if:

(a) The position was not offered to such individual in writing and was not listed with the employment service;

(b) Such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in R.S. 23:1601(3) to the extent that the criteria of suitability in that Section are not inconsistent with the provisions of Subsection C of this Section;

(c) The individual shall furnish the satisfactory evidence to the administrator that his or her prospects for obtaining work in his or her customary occupation within a reasonably short period are good. If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work for regular benefit claimants in R.S. 23:1601(3) without regard to the definition specified by Subsection C of this Section.

D. Notwithstanding the provisions of R.S. 23:1612, no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions required by Section 3304(a)(5) of the Internal Revenue Code of 1954 and set forth hereinunder R.S. 23:1601(3)(b).

E. For the purposes of Paragraph 2 of Subsection A, an individual shall be treated as actively engaged in seeking work during any week if--

(1) The individual has engaged in a systematic and sustained effort to obtain work during such week, and

(2) The individual furnishes tangible evidence that he has engaged in such effort during such week.

F. The employment service shall refer any claimant entitled to extended benefits under this Section to any suitable work which meets the criteria prescribed in Subsection C of this Section.

Added by Acts 1981, No. 844, §1.



RS 23:1619 - Limitation on the amount of combined unemployment insurance and trade readjustment allowance benefits received

§1619. Limitation on the amount of combined unemployment insurance and trade readjustment allowance benefits received

Notwithstanding any other provisions of this Chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this Section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

Added by Acts 1982, No. 310, §1, eff. July 18, 1982.



RS 23:1621 - Posting of information concerning rights and claims; duty of employers

PART VI. DETERMINATION OF CLAIMS--APPEALS

AND REVIEW

§1621. Posting of information concerning rights and claims; duty of employers

Each employer shall post and maintain in places readily accessible to individuals performing services for him printed statements concerning benefit rights, claims for benefits, and such other matters relating to the administration of this Chapter as the administrator may by regulation prescribe. Each employer shall supply to such individuals copies of such printed statements or other materials relating to claims for benefits when and as the administrator may by regulation prescribe. Such printed statements and other materials shall be supplied by the administrator to each employer without cost to the employer.



RS 23:1622 - Filing of claim

§1622. Filing of claim

Claims for benefits shall be made in accordance with the provisions of this Chapter and such regulations as the administrator may prescribe.

Acts 1997, No. 912, §1, eff. July 10, 1997.



RS 23:1623 - Minors' claims; procedure for filing

§1623. Minors' claims; procedure for filing

The administrator may accept claims from and pay benefits to an unemployed and eligible minor without the necessity of tutorship proceedings and without the authorization or intervention of a tutor, parent or other persons, and such minor shall be considered and dealt with under this Chapter as if of full age of majority.



RS 23:1624 - Monetary determination and notice of claim

§1624. Monetary determination and notice of claim

An agent designated by the administrator shall take the claim. A determination of eligibility made on the basis of base period wage credits shall be made promptly and shall include a statement as to whether benefits are payable, the week with respect to which benefits shall commence, the weekly benefit amount payable and the maximum duration of benefits. Within thirty days of the date claim was filed notice of this monetary determination shall be delivered to the claimant and, if claimant is eligible, to the last employer or employing unit and to all of the base period employers or mailed to their last known address.

Amended by Acts 1952, No. 400, §1; Acts 1968, No. 350, §1; Acts 1974, No. 394, §2.



RS 23:1624.1 - Reply to notice of eligibility; enforcement; penalty

§1624.1. Reply to notice of eligibility; enforcement; penalty

When any state board, commission, department, agency, or other employing authority of the state, including but not limited to school boards and police juries, receives the notice specified by R.S. 23:1624 of a claimant's eligibility for benefits or other notice that application for benefits has been made, the head of that board, commission, department, agency, or other employing authority shall examine the notice against the claimant's record and shall reply to the notice. The reply shall either protest or indicate no known cause to protest a decision granting eligibility or otherwise shall inform the department of any known facts bearing on a determination that benefits shall be granted. It shall be filed with the administrator within the time specified in the notice.

Added by Acts 1976, No. 376, §1. Amended by Acts 1981, No. 828, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1625 - Notice of determination on claims

§1625. Notice of determination on claims

If a disqualification is alleged, or appears to exist, notice of the determination together with the reasons therefor shall be promptly delivered to the claimant and to the employer from whose employment the disqualification issue arose or mailed to their last known address.

Amended by Acts 1952, No. 400, §1; Acts 1968, No. 350, §2.



RS 23:1625.1 - Prompt determination of claims; duty of employers

§1625.1. Prompt determination of claims; duty of employers

A. In making determinations of claims, the administrator shall require that information necessary for the prompt determination of claims be sought from each employer. Employers shall adequately and timely provide wage, employment, and separation information, and shall complete all forms and reports needed by the administrator or his designee to make a proper determination.

(1) A response to such requests shall be timely if it is received within the time specified in the notice.

(2) A response shall be adequate if it provides sufficient facts to enable the agency to make the correct determination. A response shall not be considered inadequate if the agency failed to ask for all necessary information.

B.(1) If an employer fails to provide information in an adequate or timely manner without good cause, the employer shall be deemed to have abandoned its appeal rights as provided for in R.S. 23:1629 through 1634, and a determination to that effect shall be issued. Any appeal filed by such an employer, other than with regard to the timeliness or adequacy of fulfilling its obligations in Subsection A of this Section, shall be dismissed, and such employer shall be liable for any resulting benefits paid, except as provided in Subsection C of this Section. If the employer's failure to adequately or timely respond results in an improper benefit payment, the employer shall also be subject to the provisions of R.S. 23:1553.1.

(2) If the employer has good cause for failing to provide the information in the time frame requested, the employer's appeal rights shall not be deemed to be abandoned. For the purposes of this Section, good cause may be established if the employer:

(a) Made reasonable attempts to provide the information within the time frame requested.

(b) Was prevented from complying due to compelling circumstances.

C. In any appeal pursuant to R.S. 23:1629, the referee may, in his discretion as defined in Subsection D of this Section, hear the employer's appeal or call the employer, the claimant, or both as witnesses.

D. In reviewing the merits of the case, to determine good cause, the referee shall take into consideration the following: whether the failure to provide information was deliberate or knowing, whether the employer has failed to provide complete or accurate information in other instances, or whether the employer was represented by counsel or a professional representative who knew or should have known of the employer's obligation to respond timely.

Acts 2009, No. 149, §1, eff. April 1, 2010; Acts 2014, No. 497, §1.



RS 23:1626 - Redetermination; notice

§1626. Redetermination; notice

A. The administrator may reconsider a monetary determination whenever he finds that an error in computation or identity has occurred in connection therewith, or that wages of the claimant pertinent to such determination but not considered in connection therewith, have been newly discovered, or that benefits have been allowed or denied or the amount of benefits fixed on the basis of misrepresentation of fact, but no redetermination shall be made after one year from the date of the original determination. Notice of a redetermination shall be promptly given to the parties entitled to notice of the original determination in the manner prescribed in R.S. 23:1624 and/or R.S. 23:1625. If the amount of benefits is increased upon a redetermination an appeal therefrom solely with respect to the matters involved in such increase may be filed in the manner and subject to the limitations provided in R.S. 23:1628 through R.S. 23:1634. If the amount of benefits is decreased upon a redetermination, the matters involved in such decrease shall be subject to review in connection with an appeal by the claimant from any determination upon a subsequent claim for benefits which may be affected in amount or duration by such redetermination. Subject to the same limitation and for the same reasons, the administrator may reconsider the determination in any case in which the final decision has been rendered by an appeal referee, the board of review or a court, and may apply to the body or court which rendered the final decision to issue a revised decision.

In the event that an appeal involving an original determination is pending at the time a redetermination thereof is issued, the appeal, unless withdrawn, shall be treated as an appeal from such redetermination.

B. The administrator may reconsider a nonmonetary determination whenever he finds that benefits have been allowed or denied on the basis of misrepresentation or that an error in interpretation of fact or application of law has occurred or whenever either of the parties entitled to notice of determination as specified in R.S. 23:1625 protests the decision within fifteen days from the date of the determination. The administrator shall make findings and conclusions and on the basis thereof affirm, modify, or reverse the determination. Notice of such redetermination shall be promptly given to the parties specified in R.S. 23:1625. If the administrator finds that the evidence at hand does not justify redetermination of a protested determination, he may, upon notification of the parties specified in R.S. 23:1625, transfer the protest, without further determination, to the appeal referee for appeal proceedings.

C. Furthermore, the administrator shall reconsider a final determination or decision to pay benefits whenever he finds that such determination or decision may have been improper based upon a subsequent event relative to the claimant's separation from employment, including a conviction or an admission of guilt or complicity to avoid or minimize judicial penalty which would indicate that the award of benefits may have been improper. The administrator shall promptly issue a notice of such redetermination as provided by R.S. 23:1625. The administrator shall make findings and conclusions and on the basis thereof affirm, modify, or reverse the determination or decision. Any party to such redetermination may file an appeal therefrom pursuant to R.S. 23:1629. Should a redetermination denying the award of benefits become final, such benefits improperly paid shall be recoverable as provided by R.S. 23:1713. Any such redetermination shall be made within five years of the original award.

Acts 1968, No. 350, §3; Acts 1972, No. 337, §10; Acts 1976, No. 317, §1; Acts 1990, No. 303, §1, eff. July 6, 1990; Acts 2001, No. 1165, §2.



RS 23:1627 - Determination in labor dispute cases

§1627. Determination in labor dispute cases

Whenever any claim involves the application of the provisions of R.S. 23:1601(4) the individual handling the claim shall, if so directed by the administrator, promptly transmit all the evidence with respect to such case to the administrator. The administrator or the representatives he may designate shall, on the basis of the evidence submitted and such additional evidence as he may require, make a determination with respect thereto. Such determination shall be the final decision on the claim, unless within fifteen days after the date notification was given or was mailed to a party's last known address, an appeal is filed with an appeal referee.

Amended by Acts 1960, No. 404, §1; Acts 1976, No. 317, §1; Acts 2001, No. 1165, §2.



RS 23:1628 - Appeal referees; appointment and qualification of members

§1628. Appeal referees; appointment and qualification of members

To hear and decide appealed claims, the executive director of the Louisiana Workforce Commission shall with the approval of the governor appoint one or more impartial appeal referees all of whom shall complete a course of study prescribed by the administrator of the Louisiana Workforce Commission, by rule, to ensure competency prior to their participation in any claim resolution under this Chapter. Each referee shall be selected in accordance with R.S. 23:1656 and 1657. No referee shall participate in any case in which he is an interested party. The executive director may designate alternates to serve in the absence or disqualification of any referee.

Amended by Acts 1950, No. 498, §10; Acts 1985, No. 909, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2001, No. 1165, §1, eff. June 29, 2001.



RS 23:1629 - Appeals to appeal referee; time for filing; notice of hearing and decision

§1629. Appeals to appeal referee; time for filing; notice of hearing and decision

A.(1) Within fifteen days after notification was given or was mailed to his last known address, the claimant or any other party entitled to notice of a determination may file an appeal from such determination with an appeal referee either by mailing such appeal, as evidenced by the postmarked date, or by delivering such appeal. The appeal referee shall mail a "notice to appear for a hearing" to all parties to the appeal at least seven days prior to the date of hearing, and copies of the statements by the claimant and employer, which were used in the appealed determination, shall be sent with such notice if requested.

(2)(a) A party to an appeal may expressly waive the seven-day advance notice requirement by written waiver executed after the appeal has been filed.

(b) A copy of the written waiver shall be included in the record.

(3) Nothing in this Section shall be construed to dispense with the requirement that a "notice to appear for hearing" be mailed.

B. Unless the appeal is withdrawn with its permission or is removed to the board of review, the appeal referee, after affording the parties reasonable opportunity for a fair hearing, shall make findings and conclusions and on the basis thereof affirm, modify, or reverse the determination. Whenever an appeal involves a question as to whether services were performed by a claimant in employment or for an employer, the referee shall give special notice of such issue and of the pendency of the appeal to the employing unit and to the administrator, both of whom shall be parties to the proceeding and be afforded a reasonable opportunity to adduce evidence bearing on such question.

C. The parties shall be duly notified of the referee's decision and of the findings and conclusions in support thereof and such decision shall be final unless further review is initiated pursuant to R.S. 23:1630.

Amended by Acts 1960, No. 404, §2; Acts 1976, No. 317, §1; Acts 1991, No. 685, §1; Acts 1992, No. 449, §1; Acts 2001, No. 1165, §2; Acts 2013, No. 39, §1.



RS 23:1630 - Review of decision by board of review; notice of board's decision

§1630. Review of decision by board of review; notice of board's decision

A. The board of review may on its own motion, within fifteen days after the date of notification or of mailing of a decision of an appeal referee, initiate a review of such decision. The board of review may otherwise allow an appeal from such decision to be filed, within fifteen days after the date of notification or of mailing of a decision of an appeal referee, by any party entitled to notice of such decision, if such appeal is either mailed, as evidenced by the postmarked date, or is delivered by any such party. An appeal filed by any such party shall be allowed as of right if such decision was not unanimous, or if the determination was not affirmed by the appeal referee. Upon review on its own motion or upon appeal, the board of review may, on the basis of the evidence previously submitted in such case, or upon the basis of such additional evidence as it may direct be taken, affirm, modify, or reverse the findings and conclusions of the appeal referee. The board of review may remove to itself or transfer to another appeal referee the proceedings on any claims pending before an appeal referee. Any proceedings so removed to the board of review prior to the completion of a fair hearing shall be heard by the board of review in accordance with the requirements of this Chapter with respect to proceedings before an appeal referee.

B. The board of review shall make a determination and notify all parties of its decision, including its findings and conclusions in support thereof, within sixty days from the date an appeal is received or initiated by the board. Should the board of review, within sixty days from the date an appeal is received or initiated, direct that additional evidence be taken, the board of review shall make a determination and notify all parties of its decision, including its findings and conclusions in support thereof, within sixty days from the date it receives the additional evidence. Such decision shall be final unless, within fifteen days after the mailing of notice thereof to the party's last known address, or, in the absence of such mailing, within fifteen days after the delivery of such notice, a proceeding for judicial review is initiated pursuant to R.S. 23:1634. Upon denial by the board of review of an application for appeal from the decision of an appeal referee, the decision of the appeal referee shall be deemed to be a decision of the board of review within the meaning of this Section for purposes of judicial review and shall be subject to judicial review within the time and in the manner provided for with respect to decision of the board of review, except that the time for initiating such review shall run from the date of notice of the order of the board of review denying the application for appeal.

Amended by Acts 1976, No. 317, §1; Acts 1977, No. 316, §1; Acts 1992, No. 449, §1; Acts 2001, No. 1165, §2.



RS 23:1631 - Appeals; conduct of hearings; procedure

§1631. Appeals; conduct of hearings; procedure

The manner in which appealed claims shall be presented and the conduct of hearings and appeals shall be in accordance with regulations prescribed by the board of review for determining the rights of the parties, whether or not such regulations conform to the usual rules of evidence and other technical rules of procedure. When the same or substantially similar evidence is relevant and material to the matters in issue in claims by more than one individual or in claims by a single individual with respect to two or more weeks of unemployment, the same time and place for considering each claim may be fixed, hearings thereon jointly conducted, a single record of the proceedings made, and the evidence introduced with respect to one proceeding considered as introduced in the others, if in the judgment of the referee having jurisdiction of the proceeding such consolidation would not be prejudicial to any party. No person shall participate on behalf of the administrator or the board of review in any case in which he has a direct or indirect interest. A record shall be kept of all testimony and proceedings in connection with an appeal, but the testimony need not be transcribed unless further review is initiated. Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the administrator and fees of witnesses subpoenaed on behalf of the administrator or any claimant shall be deemed part of the expenses of administering this Chapter.

Acts 2001, No. 1165, §2.



RS 23:1632 - Conclusiveness of determination and decision

§1632. Conclusiveness of determination and decision

Except insofar as reconsideration of any determination is had under the provisions of R.S. 23:1626, any right, fact, or matter in issue, directly passed upon or necessarily involved in a determination or redetermination which has become final, or in a decision on appeal under the subsection which has become final, shall be conclusive for all the purposes of this Chapter as between the administrator, the claimant, and all employing units who had notice of such determination, redetermination or decision. Subject to appeal proceedings and judicial review, any determination, redetermination or decision as to rights to benefits shall be conclusive for all the purposes of this Chapter and shall not be subject to collateral attack by any employing unit, irrespective of notice.



RS 23:1633 - Rule of decision

§1633. Rule of decision

The final decisions of the board of review, or of an appeal referee, and the principles of law declared by it in arriving at such decisions, unless expressly or impliedly overruled by a later decision of the board of review or by a court of competent jurisdiction, shall be binding upon the administrator and any appeal referee in subsequent proceedings which involve similar questions of law, provided that if in connection with any subsequent proceeding the administrator or an appeal referee has serious doubt as to the correctness of any principle so declared he may certify his findings of fact in such case, together with the question of law involved, to the board of review, which, after giving notice and reasonable opportunity for hearing upon the law to all parties to such proceeding, shall thereupon certify to the administrator, the appeal referee and the parties, its answers to the question submitted. If the question certified arises in connection with a claim for benefits, the board of review in its discretion may remove to itself the entire proceedings on such claim, and, after proceeding in accordance with the requirements with respect to proceedings before an appeal referee, shall render its decision under R.S. 23:1630, and shall be subject to judicial review within the same time and to the same extent.

Acts 2001, No. 1165, §2.



RS 23:1634 - Judicial review; procedure

§1634. Judicial review; procedure

A. Within the time specified in R.S. 23:1630, the administrator, or any party to the proceedings before the board of review, may obtain judicial review thereof by filing in the district court of the domicile of the claimant a petition for review of the decision, and in such proceeding any other party to the proceeding before the board of review shall be made a party defendant. If the claimant is not domiciled in Louisiana at the time for filing a petition for review, the petition or request for review may be filed in the district court of the parish in which the claimant was domiciled at the time the claim was filed or in the parish in which the Louisiana Workforce Commission is domiciled. The petition for review need not be verified but shall state the grounds upon which such review is sought. The administrator shall be deemed to be a party to any such proceeding. If the administrator is a party defendant, a certified copy of the petition shall be served upon him by leaving with him, or such representative as he may have designated for that purpose, as many copies of the petition as there are defendants. With his answer or petition, the administrator shall certify and file with the court, within sixty days of service of process, a certified copy of the record of the case, including all documents and papers and a transcript of all testimony taken in the matter, together with the board of review's findings, conclusions, and decision. If the administrator fails to file the record with the court within the time provided herein, the court, upon hearing sufficient evidence, may issue a judgment directing payment of benefits to the claimant.

B. Upon the filing of a petition for review by the administrator or upon the service of the petition on him, the administrator shall forthwith send by registered mail to each other party to the proceeding a copy of the petition, and such mailing shall be deemed to be completed service upon all parties. In any proceeding under this Section the findings of the board of review as to the facts, if supported by sufficient evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law. No additional evidence shall be received by the court, but the court may order additional evidence to be taken before the board of review, and the board of review may, after hearing such additional evidence, modify its findings of fact or conclusions, and file with the court such additional or modified findings and conclusions, together with a transcript of the additional record. Such proceedings shall be heard in a summary manner and shall be given preference and priority over all other civil cases except cases arising under the workers' compensation law of this state. An appeal may be taken from the decision of the district court to the circuit court of appeal in the same manner, but not inconsistent with the provisions of this Chapter, as is provided in civil cases. It shall not be necessary as a condition precedent to judicial review of any decision of the board of review to enter exceptions to the rulings of the board of review, and no bond shall be required as a condition of initiating a proceeding for a judicial review, or entering an appeal from the decision of the court upon such review. Upon the final termination of a judicial proceeding, the board of review shall enter an order in accordance with the mandate of the court.

Amended by Acts 1958, No. 523, §1; Acts 1960, No. 177, §1; Acts 1985, No. 939, §1, eff. Oct. 1, 1985; Acts 2003, No. 459, §1, eff. June 20, 2003; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1635 - Prompt payment of claims

§1635. Prompt payment of claims

A. If benefits are payable in any amount pursuant to a determination, redetermination, or a decision of an appeal referee, the board of review, or any court, such amount shall be promptly paid upon the issuance of such determination, redetermination or decision regardless of any appeal, or of the pendency of the time for filing such appeal unless and until such determination, redetermination or decision has been modified or reversed by a subsequent redetermination or decision, in which event benefits shall be paid or denied in accordance therewith for weeks of unemployment beginning subsequent to such redetermination or decision.

B. However, if any such decision to pay benefits is finally modified or reversed so as to deny benefits, the modification or reversal shall apply to all weeks of unemployment benefits involved in such modification or reversal from the date the claim was filed, and all such benefits erroneously paid shall be subject to recoupment or offset in accordance with R.S. 23:1713.

Amended by Acts 1972, No. 337, §11. Amended by Acts 1983, 1st Ex. Sess., No. 2, §2, eff. April 3, 1983.



RS 23:1636 - Hearing officers; effects of findings

§1636. Hearing officers; effects of findings

Notwithstanding any provision in this Chapter relative to conclusiveness and finality of administrative determinations, no findings of fact or law, judgment, opinion, conclusion, or final order made by an unemployment compensation hearing officer, administrative law judge, or any person with the authority to make findings of fact or law in any action or proceeding pursuant to the administration of this Chapter shall be conclusive or binding in any separate or subsequent action or proceeding. Said determinations shall not be used as conclusive evidence in any separate or subsequent action or proceeding between an individual and his or her present or prior employer brought before an arbitrator, court, or judge of the state of Louisiana or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

Acts 1988, No. 361, §1.



RS 23:1651 - Office of unemployment insurance administration; creation

PART VII. ADMINISTRATION

§1651. Office of unemployment insurance administration; creation

There is created the office of unemployment insurance administration, which shall be administered in accordance with the provisions of R.S. 36:304(A)(6).

Amended by Acts 1968, No. 42, §3; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2007, No. 113, §1.



RS 23:1652 - Board of review; appointment and qualification of members; per diem compensation

§1652. Board of review; appointment and qualification of members; per diem compensation

The board of review shall consist of five members appointed by the governor, with the consent of the Senate. The governor shall, immediately after the effective date of this Section, appoint the initial five members for overlapping terms of two, three, four, five and six years each. Their successors shall be appointed for six years each. The board shall elect a chairman; the election is to be held within thirty days after July one of each odd-number year. The board of review shall be composed of a representative from the public generally, two representatives from labor, and two representatives from management, each of whom shall be regarded as fairly representative because of his vocation, employment, or affiliation. Three members shall constitute a quorum. Each member shall be paid from the Employment Security Administration Fund ninety dollars per day of active service plus necessary travel expenses subject to the approval of the executive director, in conformity with agency travel regulations. The governor may at any time, after notice and hearing, and by and with the consent of the Senate, remove any member for cause. Vacancies shall be immediately filled for the unexpired terms by appointment by the governor, by and with the consent of the Senate.

Amended by Acts 1950, No. 498, §11; Acts 1954, No. 503, §4; Acts 1956, No. 469, §1; Acts 1958, No. 163, §1; Acts 1960, No. 29, §1; Acts 1962, No. 260, §1; §1; Acts 1974, No. 608, §1; Acts 1977, No. 268, §1, eff. July 7, 1977; Acts 1988, No. 924, §1, eff. Jan. 1, 1989; Acts 2004, No. 845, §1, eff. July 12, 2004.

NOTE: See Acts 1988, No. 924, §2.



RS 23:1653 - Duties and powers of administrator in general

§1653. Duties and powers of administrator in general

A. The administrator shall administer this Chapter, and to that end he may adopt, amend, or rescind such rules and regulations, employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as he deems necessary.

B. The administrator shall determine his own organization and methods of procedure in accordance with the provisions of this Chapter and shall have an official seal which shall be judicially noticed. Not later than the fifteenth day of March of each year, the administrator shall submit to the governor a report covering the administration and operation of this Chapter during the preceding calendar year and shall make such recommendations for amendments to this Chapter as he deems proper. Such reports shall include a balance sheet of the monies in the fund in which there shall be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then current contributions, which reserve shall be set up by the administrator in accordance with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period. Whenever the administrator believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund or to maintain conformity with applicable federal law, he shall promptly so inform the governor and the legislature, and make recommendations with respect thereto.

Amended by Acts 1960, No. 501, §1; Acts 1997, No. 1053, §1, eff. Jan. 1, 1998.



RS 23:1654 - Regulations; general and special rules; effective date

§1654. Regulations; general and special rules; effective date

General and special rules may be adopted, amended, or rescinded by the administrator only after public hearing or opportunity to be heard thereon, of which proper notice has been given. General rules shall become effective ten days after filing with the Secretary of State and publication in one or more newspapers of general circulation in this state. Special rules shall become effective ten days after notification to or mailing to the last known address of the individuals or concerns affected thereby. Regulations may be adopted, amended, or rescinded by the administrator and shall become effective in the manner and at the time prescribed by the administrator.



RS 23:1655 - Publication of laws and regulations, etc.

§1655. Publication of laws and regulations, etc.

The administrator shall cause to be printed for distribution to the public the text of this Chapter, his regulations, and general and special rules, his annual reports to the governor, and any other material he deems relevant and suitable and shall furnish the same to any person upon application therefor.



RS 23:1656 - Personnel; appointment, compensation, duties and powers

§1656. Personnel; appointment, compensation, duties and powers

Subject to other provisions of this Chapter, the administrator is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of his duties under this Chapter. The administrator may delegate to any such person such power and authority as he deems reasonable and proper for the effective administration of this Chapter, and may in his discretion bond any person handling moneys or signing checks hereunder.



RS 23:1657 - Merit system covering department personnel; state civil service laws, applicability of

§1657. Merit system covering department personnel; state civil service laws, applicability of

A. The administrator shall provide for a merit system covering all personnel in the Louisiana Workforce Commission who administer programs and services under the Louisiana Employment Security Law. In connection therewith he shall, by suitable regulation, provide for the classification of positions and for compensation plans for positions so classified; for the holding of examinations to determine the relative fitness of applicants for positions in accordance with the minimum qualifications set forth in the classification plan; for appointments, promotions, and demotions based upon ratings of efficiency and fitness; and for a system of terminations for cause. The administrator may by regulation impose limitations upon political activities on the part of employees of the Louisiana Workforce Commission who administer programs and services under the Louisiana Employment Security Law which may be in addition to any limitations otherwise provided by law; he may also adopt such regulations as may be necessary to meet personnel standards promulgated by the Social Security Board pursuant to the Social Security Act, as amended, and the Wagner-Peyser Act (29 U.S.C. 49(c)) and provide for the maintenance of the merit system established under this Section in conjunction with any merit system for any other state agency which meets the personnel standards promulgated by the Social Security Board.

B. Whenever in this Chapter the Social Security Board is referred to, it shall be taken to mean the board created by Act of Congress approved August 14, 1935 (49 Stat. 620),* or any successor thereto. So long as any law adopted by the Legislature of Louisiana providing for any general merit system of personnel administration in the civil service of this state continues in effective operation, and so long as standards promulgated by the Federal Social Security Board, under the Social Security Act, as amended, are met, the provisions of this Section shall be of no force and effect, but merit system status acquired by employees under a merit system established in accordance with the provisions of this Section and appointments made and registers established under such system are recognized by the state agency administering such a general merit system of personnel administration in the civil service of the state.

Amended by Acts 1968, No. 42, §4; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.

*42 U.S.C.A. §301.



RS 23:1658 - Local advisory councils

§1658. Local advisory councils

A.(1) The governor may appoint local or industry advisory councils, composed of an equal number of employer and employee representatives, and public representatives, who may fairly be regarded as representative because of their vocation, employment, or affiliations.

(2) Each council shall elect a chairman. Each council shall adopt such rules as it deems necessary. Council members may be represented by an alternate of their own choosing and in accordance with rules established by the council. Each council shall aid the administrator in formulating policies and discussing problems related to the administration of this Chapter and in assuring impartiality and freedom from political influence in the solution of such problems.

B. Members of local or industry advisory councils, and members of special committees, shall serve without compensation; however, members of local or industry advisory councils and members of special committees shall be reimbursed for any necessary expenses in conformity with agency travel regulations.

Acts 1988, No. 910, §1; Acts 1988, No. 910, §1; Acts 1997, No. 1, §2; eff. Aug. 29, 1997.



RS 23:1659 - Employment stabilization

§1659. Employment stabilization

The administrator with the advice and aid of advisory councils, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation by municipalities, parishes, drainage and school districts, and the state, of reserves for public works to be used in time of business depression and unemployment; to promote the re-employment of unemployed workers throughout the state in every other way that may be feasible; and to those ends to carry on and publish the results of investigations and research studies.



RS 23:1660 - Employment records and reports; inspection by administrator; confidentiality of records; prohibition against subpoena

§1660. Employment records and reports; inspection by administrator; confidentiality of records; prohibition against subpoena

A. Each employing unit shall keep true and accurate records containing such information as the administrator may prescribe. Such records shall be open to inspection and be subject to being copied by the administrator or his authorized representatives at any time and as often as may be necessary. In addition to information prescribed by the administrator, each employer shall keep records of and report to the administrator quarterly the street address of each establishment, branch, outlet, or office of such employer, the nature of the operation, the number of persons employed and the wages paid at each establishment, branch, outlet, or office.

B. The administrator or his authorized representative may require from any employing unit any sworn or unsworn reports deemed necessary for the effective administration of this Chapter. Any member of the board of review and any appeal referee may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which are deemed necessary for the effective administration of this Chapter.

C.(1) If, in response to the administrator's request, an employer refuses to allow an audit of its records; fails to make all necessary records available for audit or inspection; or in response to a fraud investigation, fails to provide a claimant's weekly wage information; the employer may be assessed an administrative penalty of five thousand dollars.

(2) Any notice requesting records as provided for in Paragraph (1) of this Subsection must clearly state that a penalty of up to five thousand dollars may be assessed for the failure to provide the records which are requested by the administrator.

(3) Any penalties assessed and collected against the employer shall be credited to the penalty and interest account.

(4) Upon the conclusion of an audit pursuant to this Subsection, the administrator may refund the administrative penalty to the employer, minus all administrative costs associated with the audit request.

D.(1) Information, statements, transcriptions of proceedings, transcriptions of recordings, electronic recordings, letters, memoranda, and other documents and reports thus obtained, or obtained from any individual, claimant, employing unit, or employer pursuant to the administration of this Chapter, except to the extent necessary for the proper administration and enforcement of this Chapter, shall be held confidential and shall not be subject to subpoena in any civil action or proceeding, nor be published or open to public inspection, other than to public employees in the performance of their public duties, including the office of workers' compensation in any manner revealing the individual's or employing unit's identity. However, if requested, an employing unit or employer shall receive with any "notice to appear for a hearing" a copy of the statement which the claimant made regarding his separation from that employing unit or employer and in the same manner, and on the same subject, the claimant shall receive a copy of the employer's statement. Additionally, any claimant or his duly authorized representative, at a hearing before an appeal referee or the board of review, shall be supplied with information from such records to the extent necessary for the proper presentation of his claim.

(2) Any person who violates any provision of this Section shall be fined not less than twenty dollars nor more than five hundred dollars, or imprisoned for not less than ten days nor more than ninety days, or both.

E. On orders of the administrator, any records or documents received or maintained by him under the provisions of this Chapter, or the rules and regulations promulgated thereunder, may be destroyed under such safeguards as will protect their confidential nature two years after the date on which such records or documents last serve any useful, legal, or administrative purpose in the administration of this Chapter or in the protection of the rights of anyone.

F. Any such information, as provided in Subsection D of this Section, that is released to any public employee in the performance of public duties, may be released on a reimbursable basis and shall be used exclusively for execution of intended public duties and shall not, under any circumstance, be accessed and used for any other purpose, subject to sanction of any such public employee under Paragraph (D)(2) of this Section. The administrator and the office of employment security shall not be liable for any violation by any such public employee to whom such information has been disclosed or delegated.

G. A state or local child support enforcement agency may provide access to disclosed information to any agent that is under written contract with such agency for purposes of establishing and collecting child support obligations from and locating individuals owing such obligations. Any such designated agent of a state or local child support agency that receives such information shall fully comply with the safeguards established under Subsection F of this Section, subject to sanction under Paragraph (D)(2) of this Section.

H.(1) The Louisiana Workforce Commission, the division of administration, or any contractor working on behalf of either of them, may be provided employment data obtained pursuant to the administration of this Chapter for any one of the expressly stated following purposes:

(a) Compiling statistics which would support performance management and evaluation by program managers of state and federal programs, especially as they relate to employment outcomes.

(b) Compiling statistics which would assist in the preparation of common performance reports across agencies.

(c) Compiling statistics for education and training research purposes, including longitudinal studies to assist in program improvement and design.

(2) Any employment data, provided pursuant to this Subsection, will be confidential. No public employee or contractor acting on behalf of a state agency or employee of such contractor may do either of the following:

(a) Use any data, provided pursuant to this Subsection, for any purpose other than the statistical purposes for which the data is furnished.

(b) Make public any of the data, provided pursuant to this Subsection, which would allow the identity of any individual or employing unit to be inferred by either direct or indirect means.

(3)(a) Any such data, as provided in this Subsection, that is released to any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, may be released on a reimbursable basis and shall be used exclusively for execution of intended public duties. Such data shall not, under any circumstance, be accessed and used for any other purpose, subject to sanction as provided for in Subparagraph (c) of this Paragraph of any such employee of such state agency or any contractor acting on behalf of such state agency. The administrator and the office of employment security shall not be liable for any violation by any employee of the Louisiana Workforce Commission, the division of administration, or any contractor working on behalf of either of them, to whom such information has been disclosed or delegated in accordance with the provisions of this Subsection.

(b) Any such data, as provided in this Subsection, that is received by any state agency or any contractor acting on behalf of a state agency pursuant to this Subsection, must be destroyed within thirty days of completion of its intended purpose as described in this Subsection.

(c) Any person who violates any provision of this Subsection shall be fined not less than one thousand dollars nor more than twenty thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

Amended by Acts 1972, No. 336, §3; Acts 1979, No. 121, §1, eff. June 29, 1979; Acts 1980, No. 447, §1, eff. July 21, 1980; Acts 1991, No. 685, §1; Acts 1995, No. 221, §1, eff. June 14, 1995; Acts 1997, No. 911, §1, eff. July 10, 1997; Acts 2001, No. 1165, §2; Acts 2002, 1st Ex. Sess., No. 113, §1; Acts 2010, No. 6, §1; Acts 2014, No. 489, §1.



RS 23:1661 - Oaths; witnesses

§1661. Oaths; witnesses

In the discharge of the duties imposed by this Chapter, the administrator, any appeal referee, the members of the board of review and any duly authorized representative of any of them, shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim, or an audit ordered by the administrator. Subpoenas issued pursuant to this Section may be served by any person duly authorized by the administrator.

Acts 1986, No. 652, §1; Acts 1986, No. 187, §1; Acts 2001, No. 1165, §2.



RS 23:1662 - Subpoenas

§1662. Subpoenas

In case of contumacy by, or refusal to obey a subpoena issued to any person, upon application by the administrator, the board of review, any appeal referee, or any duly authorized representative of any of them, any court of the State within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, shall have jurisdiction to issue an order requiring such person to appear before the administrator, the board of review, an appeal referee or any duly authorized representative of any of them, there to produce evidence, or there to give testimony touching the matter under investigation; and failure to obey such order of the court may be punished by said court as a contempt thereof. Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records, if it is in his power to do so, in obedience to a subpoena of the administrator, the board of review, an appeal referee, or any duly authorized representative of any of them shall be fined not less than twenty dollars, nor more than two hundred dollars or imprisoned for not less than ten days nor more than sixty days, or both. Each day such violation continues shall be deemed a separate offense.

Acts 2001, No. 1165, §2.



RS 23:1663 - Protection against self-incrimination

§1663. Protection against self-incrimination

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the administrator, the board of review, an appeal referee, or any duly authorized representative of any of them, or in obedience to the subpoena of any of them in any cause or proceeding before them on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except for perjury committed in so testifying.

Acts 2001, No. 1165, §2.



RS 23:1664 - Federal-state cooperation

§1664. Federal-state cooperation

(1) In the administration of this Chapter, the administrator shall cooperate with the U. S. Department of Labor to the fullest extent consistent with the provisions of this Chapter, and shall take such action, through the adoption of appropriate rules, regulations, administrative methods, and standards, as may be necessary to secure to this state and its citizens all advantages available under the provisions of the Social Security Act* that relate to unemployment compensation, the Federal Unemployment Tax Act,** the Wagner-Peyser Act,*** and the Federal-State Extended Unemployment Compensation Act of 1970.****

(2) In the administration of the provisions of this Chapter, which is enacted to conform with the requirements of the Federal Unemployment Tax Act, the Social Security Act, the Wagner-Peyser Act, the Federal-State Extended Unemployment Compensation Act of 1970, and the Emergency Unemployment Compensation Act of 1991, the administrator shall take such action as may be necessary:

(a) To ensure that the provisions are so interpreted and applied as to meet the requirements of these federal acts as interpreted by the U.S. Department of Labor.

(b) To secure to this state the full reimbursement of the federal share of extended and regular benefits paid under this Chapter that are reimbursable under these federal acts.

Amended by Acts 1971, No. 136, §16, eff. Jan. 1, 1972; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1991, No. 847, §1; Acts 1992, No. 451, §1, eff. June 20, 1992.

*42 U.S.C.A. §501 et seq.

**26 U.S.C.A. (I.R.C.1954) §3301 et seq.

***29 U.S.C.A. §49 et seq.

****26 U.S.C.A. (I.R.C.1954) §3304.



RS 23:1665 - Reciprocal arrangements with federal and state agencies

§1665. Reciprocal arrangements with federal and state agencies

A. The administrator may enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the United States, or both, whereby:

(1) Service performed by an individual for a single employing unit for which services are customarily performed by such individual in more than one state shall be deemed to be services performed entirely within any one of the states (a) in which any part of such individual's service is performed or (b) in which such individual has his residence or (c) in which the employing unit maintains a place of business, provided there is in effect, as to such services, an election, approved by the agency charged with the administration of such state's unemployment compensation law, pursuant to which all the services performed by such individual for such employing unit are deemed to be performed entirely within such state;

(2) Potential rights to benefits accumulated under the unemployment compensation laws of one or more states or of the United States, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the administrator finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund;

(3) Wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of another state or of the United States, shall be deemed to be wages for insured work for the purpose of determining his rights to benefits under this Chapter, and wages for insured work, on the basis of which an individual may become entitled to benefits under this Chapter shall be deemed to be wages or services on the basis of which unemployment compensation under such law of another state or of the United States is payable; but no such arrangement shall be entered into unless it contains provisions for reimbursements to the fund for such of the benefits paid under this Chapter upon the basis of such wages or services, and provisions for reimbursements from the fund for such of the compensation paid under such other law upon the basis of wages for insured work, as the administrator finds will be fair and reasonable as to all affected interests; and

(4) For the purposes of R.S. 23:1543 through 1551, contributions due under this Chapter with respect to wages for insured work shall be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal unemployment compensation law; but no such arrangement shall be entered into unless it contains provisions for the reimbursement of such contributions and the actual earnings thereon, as the administrator finds will be fair and reasonable as to all affected interests.

(5) Reimbursements paid from the fund pursuant to Paragraph (3) of this Subsection shall be deemed to be benefits for the purpose of Parts II and V of this Chapter. The administrator may make to other state or federal agencies and receive from them, reimbursements from or to the fund, in accordance with arrangements entered into pursuant to the provisions of this Section.

B. The administrator may enter into reciprocal arrangements concerning recovery of overpaid benefits with appropriate and duly authorized agencies of other states or of the United States, or both.

C. The Louisiana Workforce Commission shall work with multistate employers to propose interstate reciprocal agreements that will safeguard multi-state employers from paying duplicative unemployment insurance contributions on the same worker and protect the solvency of a state's trust fund by ensuring sufficient tax streams to cover benefit liabilities.

Acts 2013, No. 48, §1; Acts 2014, No. 753, §1.



RS 23:1665.1 - Definitions

§1665.1. Definitions

As used in R.S. 23:1665.1 through 1665.3, the following terms shall have the meanings ascribed to them as follows:

(1) "Form IB-8606" is the interstate request for recovery document submitted by states when requesting assistance in recovering overpayments.

(2) "Liable state" means any state against which an individual files a claim for benefits through another state.

(3) "Offset" means the withholding of an amount against benefits which would otherwise be payable for a compensable week of unemployment.

(4) "Overpayment" means an improper payment of benefits from a state or federal unemployment compensation fund that has been determined recoverable under the requesting state's law.

(5) "Participating state" means a state which has subscribed to the Interstate Reciprocal Overpayment Recovery Arrangement.

(6) "Paying state" means the state under whose law a claim for unemployment benefits has been established on the basis of combining wages and employment covered in more than one state.

(7) "Payment" means a check or electronic transfer for the amount recovered.

(8) "Recovering state" means the state that has received a request for assistance from a requesting state.

(9) "Requesting state" means the state that has issued a final determination of overpayment and is requesting another state to assist in recovering the outstanding balance from the overpaid individual.

(10) "State" means any of the fifty states of the United States of America, as well as the District of Columbia, Puerto Rico, and the United States Virgin Islands.

(11) "Transferring state" means a state in which a combined wage claimant had covered employment and wages in the base period of a paying state, and which transferred such employment and wages to the paying state for its use in determining the benefit rights of such claimant under its law.

Acts 2013, No. 48, §1.



RS 23:1665.2 - Recovery of state or federal benefit overpayments

§1665.2. Recovery of state or federal benefit overpayments

A. The requesting state shall do all of the following:

(1) Send the recovering state a written or electronic request for overpayment recovery assistance, Form IB-8606, which includes certification that the overpayment is legally collectable under the requesting state's law, certification that the determination is final and that any rights to postponement of recoupment have been exhausted or have expired, a statement as to whether the state is participating in the cross-program overpayment recovery agreement with the United States secretary of labor, a copy of the initial overpayment determination, and a statement of the outstanding balance.

(2) Send notice of this request to the claimant.

(3) Send a new outstanding overpayment balance to the recovering state whenever the requesting state receives any amount of repayment from a source other than the recovering state.

B. The recovering state shall:

(1) Issue an overpayment recovery determination to the claimant which includes at a minimum all of the following:

(a) The statutory authority for the offset.

(b) The opportunity to appeal the offset of benefits if the recovering state allows for appeal on the recovery of overpayment of regular unemployment compensation paid by such state.

(c) The name of the state requesting recoupment.

(d) The date of the original overpayment determination.

(e) The type of overpayment, fraud, or mistake.

(f) The program type, including but not limited to UI, UCFE, UCX, TRA.

(g) The total amount to be offset.

(h) The amount to be offset weekly.

(i) Instructions that any questions about the overpayment amount should be referred to the requesting state.

(2) Offset benefits payable for each week claimed in the amount determined under state law.

(3) Notify the claimant of the amount offset.

(4) Prepare and forward, no less than once a month, a payment representing the amount recovered, made payable to the requesting state, except as provided for in combined wage claims.

(5) Retain a record of the overpayment balance.

(6) Not redetermine the original overpayment determination.

(7) Recover across benefit years and programs.

(8) Use the ET Handbook No. 392, or any official superceding United States Department of Labor requirements for determining priorities for offsetting overpayments.

Acts 2013, No. 48, §1.



RS 23:1665.3 - Combined wage claims; recovery of outstanding overpayment in transferring state

§1665.3. Combined wage claims; recovery of outstanding overpayment in transferring state

A. The paying state shall:

(1) Offset any outstanding overpayment in a transferring state prior to honoring a request from any other participating state.

(2) Credit the deductions against the statement of benefits paid to combined wage claimants, Form IB-6, or forward a payment to the transferring state.

(3) Refer to the Interstate Benefit Payment Control section in the ET Handbook No. 392, Handbook for Interstate Claimstaking, or any superceding United States Department of Labor requirements for the priorities of offsetting overpayments.

B. Withdrawal of a combined wage claim after benefits have been paid shall be honored only if the combined wage claimant has repaid any benefits paid or authorizes the new liable state to offset the overpayment.

C. The paying state shall issue an overpayment determination and forward a copy, together with an overpayment recovery request and an authorization to offset, to the liable state.

D. The recovering state shall:

(1) Prioritize the offset of overpayments as described in the Interstate Benefit Payment Control section of the ET Handbook No. 392, Handbook for Interstate Claimstaking, or any superceding United States Department of Labor requirements.

(2) Offset the total amount of any overpayment, resulting from the withdrawal of a combined wage claim, prior to the release of any payments to the claimant.

(3) Offset the total amount of any overpayment, resulting from the withdrawal of a combined wage claim, prior to honoring a request from any other participating state.

(4) Provide the claimant with a notice of the amount offset.

(5) Prepare and forward a payment representing the amount recovered to the requesting state.

E. The recovering state shall offset benefits payable under a state unemployment compensation program to recover any benefits overpaid under a federal unemployment compensation program as described in the recovering state's agreement with the United States secretary of labor as provided in this Section, as appropriate, if the recovering state and requesting state have entered into an agreement with the United States secretary of labor to implement Section 303(a) of the Social Security Act.

Acts 2013, No. 48, §1.



RS 23:1666 - Cooperation with State and Federal agencies; Wage Combining

§1666. Cooperation with State and Federal agencies; Wage Combining

(1) The administration of this Chapter and of other State and Federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and such other states and the appropriate Federal Agencies in exchanging services, and making available facilities and information. The Administrator is therefore authorized to make investigations, secure and transmit information, make available services and facilities and exercise such of the other powers provided herein with respect to the administration of this Chapter as he deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law, and in like manner, to accept and utilize information, services and facilities made available to this state by the agency charged with the administration of any such other unemployment compensation or public employment service law.

(2) Combining wage credits--The Administrator shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this Chapter with his wages and employment covered under the unemployment compensation laws of other States which are approved by the United States Secretary of Labor in consultation with the State unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for

(A) applying the base period of a single State law to a claim involving the combining of an individual's wages and employment covered under two or more State unemployment compensation laws, and

(B) avoiding the duplicate use of wages and employment by reason of such combining.

Amended by Acts 1971, No. 136, §17, eff. Jan. 1, 1972.



RS 23:1667 - Reciprocal arrangements with foreign governments

§1667. Reciprocal arrangements with foreign governments

To the extent permissible under the laws and Constitution of the United States, the administrator is authorized to enter into or co-operate in arrangements whereby facilities and services provided under this Chapter and facilities and services provided under the unemployment compensation law of any foreign government, may be utilized for the taking of claims and the payment of benefits hereunder or under a similar law of such government.



RS 23:1668 - State employment service; creation, duties and powers; establishment and financing of employment offices

§1668. State employment service; creation, duties and powers; establishment and financing of employment offices

A. The Louisiana State Employment Service is established in the office of workforce development. The administrator, in the conduct of such service, shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this Chapter and for the purposes of performing such duties as are within the purview of the Act of Congress entitled "An act to provide for the establishment of a national employment system, and for cooperation with the states in the promotion of such system, and for other purposes", approved June 6, 1933 (29 U.S.C. 49(c)), as amended. The administrator shall cooperate with any official or agency of the United States having powers or duties under the provisions of the said Act of Congress, and do and perform all things necessary to secure to this state the benefits of the said Act of Congress in the promotion and maintenance of a system of public employment offices. The provisions of the said Act of Congress are accepted by this state, in conformity with Section 4 of said Act, and this state will observe and comply with the requirements thereof. The Louisiana Workforce Commission is designated and constituted the agency of this state for the purposes of the said Act. The administrator may cooperate with or enter into agreements with the Railroad Retirement Board with respect to the establishment, maintenance, and use of free employment service facilities.

B. All monies received by this state under the said Act of Congress shall be paid into the employment security administration fund. For the purpose of establishing and maintaining free public employment offices, the administrator may enter into agreements with the Railroad Retirement Board, or any other agency of the United States charged with the administration of an employment security law, with any political subdivision of this state, or with any private, nonprofit organization, and as a part of any such agreement the administrator may accept monies, services or quarters as contributions to the employment security administration fund. These monies are hereby made available to the administrator to be expended as provided by this Section and by the said Act of Congress.

Amended by Acts 1968, No. 42, §5; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1669 - Representation in court; civil and criminal actions

§1669. Representation in court; civil and criminal actions

A. In any civil action involving the administration of this Chapter, the administrator may be represented by any qualified attorney at law who is a regular salaried employee of the administrator and is designated by him for this purpose, or at the administrator's request, by the attorney general.

B. All criminal actions for violations of any provisions of this Chapter, or of any rules or regulations issued pursuant thereto, shall be prosecuted by the prosecuting attorney of any parish in which the employer has a place of business or the violator resides or by the attorney general, or under his direction and control, at the request of the administrator.

C. In furthering the collections of delinquent contributions, the administrator may procure the assistance of qualified attorneys at law on a contingent fee basis, taking into consideration the circumstances of the case, but in no instance shall the contingent fee for the successful collection of delinquent contributions exceed the amount of penalty collected as provided by this Chapter or ten percent of the total dollars collected, whichever is smaller. In addition to the above, the administrator shall pay to qualified attorneys at law procured to collect delinquent contributions a sum of money not to exceed fifty dollars as reasonable compensation for the preparation and filing of lawsuits for collection of said delinquent taxes.

Amended by Acts 1950, No. 498, §13; Acts 1972, No. 336, §4; Acts 1979, No. 738, §1, eff. July 20, 1979; Acts 1986, No. 188, §1; Acts 2003, No. 461, §1, eff. June 20, 2003.



RS 23:1670 - Lease-purchase agreements, land and buildings

§1670. Lease-purchase agreements, land and buildings

A. The Louisiana Workforce Commission may enter into lease-purchase agreements for the purpose of acquiring land and buildings for the exclusive use and occupancy of the programs administered under the Louisiana Employment Security Law and solely for the administration of this Chapter. All such lease-purchase agreements shall be made with the approval of the governor and the advisory council, and in conformity with the requirements of the United States Department of Labor pertaining to the use of funds granted to this state in accordance with appropriations made by the Congress of the United States to carry out the provisions of the Act of June 6, 1933, as amended (29 U.S.C. 49-49n), Section 602 of the Servicemen's Readjustment Act of 1944, and Title III of the Social Security Act, as amended (42 U.S.C. 501-503); and shall be for an amount not to exceed the fair market value of the property at the time of execution of the agreement. Subject to the approval of the governor and the United States Department of Labor as hereinabove provided, such lease-purchase agreements may include reasonable additional amounts, separately payable upon such terms as may be deemed appropriate, for operation and maintenance of the property and for alterations and repairs to the property during the term of the lease. Expenses incurred under any agreement entered into pursuant to the authority contained in this Subsection shall not be a charge against or be paid from the general funds of the state, but shall be chargeable to and paid from funds granted to this state by the United States Department of Labor subject to the conditions imposed on the use of such granted funds in accordance with Title III of the Social Security Act, as amended (42 U.S.C. 501-503), and Section 5 of the Act of June 6, 1933, as amended (29 U.S.C. 49-49n).

B. The administrator may execute lease-purchase agreements authorized under Subsection A of this Section and perform all acts necessary for carrying out the purposes hereof.

Acts 1966, No. 472, §§1, 2. Amended by Acts 1968, No. 42, §6; Acts 1969, No. 89, §3; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1671 - Death reports

§1671. Death reports

A. By the tenth day of each month, the secretary of the Department of Health and Hospitals shall send to the administrator a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, date of death, address, sex, and the social security number, if available, of each person who died in the state within the preceding calendar month.

B. The administrator shall have custody of these reports. Such reports shall be confidential and shall not be considered as public records under R.S. 44:1 et seq. The information received by the administrator shall be used for administrative purposes only and, except for authorized personnel who administer programs and services under the Louisiana Employment Security Law, shall not be divulged to any person for any reason.

Added by Acts 1982, No. 325, §1; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1691 - Waiver of rights to benefits; agreements to pay employer contributions; discrimination against employees; penalty

PART VIII. PROTECTION OF RIGHTS AND BENEFITS

§1691. Waiver of rights to benefits; agreements to pay employer contributions; discrimination against employees; penalty

No agreement by an individual to waive, release, or commute his rights to benefits or any other rights under this Chapter shall be valid. No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contribution, required under this Chapter, from such employer, shall be valid. No employer shall directly or indirectly make or require or accept any deduction from wages to finance the employer's contributions required from him, require or accept any waiver of any right hereunder by any individual in his employ, discriminate in regard to the hiring or tenure of work or any term or condition of work of any individual on account of his claiming benefits under this Chapter, or in any manner obstruct or impede the filing of claims for benefits. Any employer or officer or agent of an employer who violates any provision of this Section shall, for each offense, be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than one month nor more than six months, or both.



RS 23:1692 - Fees and costs against claimants; limitations; penalty

§1692. Fees and costs against claimants; limitations; penalty

No individual claiming benefits shall be charged fees or costs of any kind in any proceeding under this Chapter by the board of review, the administrator, or by their representatives, or by any court, but a court may assess costs against the claimant if it determines that the proceedings for judicial review have been instituted or continued frivolously.

Any individual claiming benefits in any proceeding before the administrator or the board of review or their representatives or a court may be represented by counsel or other duly authorized agent; but no such counsel or agents shall either charge or receive for their services more than an amount approved by the administrator.

Any person who violates the provisions of this Section shall, for each offense, be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not less than one month nor more than six months, or both.



RS 23:1693 - Assignment of benefits; exemption of benefits from levy or execution; deduction for support; deduction for overissuance of food stamps

§1693. Assignment of benefits; exemption of benefits from levy or execution; deduction for support; deduction for overissuance of food stamps

A. No assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this Chapter shall be valid, and such rights to benefits shall be exempt from levy, execution, attachment, except as provided in Subsection B and Subsection I of this Section, or any other remedy prescribed for the collection of debt. Benefits received by an individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy for the collection of all debts, except debts incurred for necessaries furnished to such individual or to his spouse or dependents during the time such individual was unemployed. No waiver of any exemption provided for in this Section shall be valid.

B. The administrator shall deduct and withhold from any unemployment compensation payable to an individual who owes support obligations as defined under Subsection G of this Section:

(1) The amount specified by the individual to the administrator to be deducted and withheld under this Subsection, if neither Paragraph (2) nor (3) of this Subsection is applicable, or

(2) The amount, if any, determined pursuant to an agreement submitted to the administrator under 42 U.S.C. §654, by the state or local child support enforcement agency, unless Paragraph (3) of this Subsection is applicable, or

(3) Any amount required to be deducted and withheld from such unemployment compensation pursuant to legal process, as that term is defined in 42 U.S.C. 659(i)(5), properly served upon the administrator.

C. Any amount deducted and withheld under Subsection B of this Section shall be paid by the administrator to the appropriate state or local child support enforcement agency in an income assignment order issued pursuant to R.S. 46:236.3 or 46:236.4.

D. Any amount deducted and withheld under Subsection B of this Section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local child support enforcement agency in an income assignment order issued pursuant to R.S. 46:236.3 or 46:236.4 in satisfaction of the individual's support obligations.

E. For purposes of Subsections A through D of this Section, the term "unemployment compensation" means any compensation payable under this Act, including amounts payable by the administrator pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

F. Subsection B (1) and (2) of this Section shall apply only if appropriate arrangements have been made either for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the administrator under this Section which costs are attributable to support obligations being enforced by the state or local child support enforcement agency or for compensation for administrative costs pursuant to the provisions of R.S. 46:236.3.

G. The term " support obligations" is defined, for purposes of this Section, as including only obligations which are being enforced pursuant to a plan described in 42 U.S.C. §654 which has been approved by the secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

H. The term "state or local child support enforcement agency" as used in this Section means any agency of this state or a political subdivision thereof operating pursuant to a plan described in Subsection G of this Section.

I.(1) Upon and subject to implementation by the United States Department of Agriculture and agreement with the Louisiana Department of Children and Family Services for and on behalf of the state food stamp program, the administrator of the office of employment security shall develop the procedure for reimbursement of all related administrative costs of any and all performed activities by the office of employment security under this Subsection attributable to the repayment of uncollected overissuance of food stamp allotments:

(a) An individual filing a new claim in the state for unemployment compensation shall, at the time of filing such claim, disclose whether he owes an uncollected overissuance of food stamp coupons, as defined in Section 13(c)(1) of the Food Stamp Act of 1977, 7 U.S.C. 2022(c)(1). The administrator shall notify the Louisiana Department of Children and Family Services, or its designated office, of any individual who discloses that he owes any food stamp overissuance and who is determined to be eligible and qualified for unemployment compensation.

(b) The administrator shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance of food stamps:

(i) Any amount specified by the individual to the administrator to be deducted and withheld under this Subsection if the administrator also receives confirmation from the Louisiana Department of Children and Family Services that there has been an enforceable determination of overissuance.

(ii) Any amount determined pursuant to an agreement, if any, between the individual and the Louisiana Department of Children and Family Services under Section 13(c)(3)(A) of the Food Stamp Act of 1977, 7 U.S.C. 2022(c)(3)(A).

(iii) Any amount otherwise required to be deducted and withheld under an enforceable court order or garnishment pursuant to Section 13(c)(3)(B) of the Food Stamp Act of 1977, 7 U.S.C. 2022 (c)(3)(B).

(2) Any amount deducted and withheld under this Subsection shall be paid by the administrator to the Louisiana Department of Children and Family Services, or its designated office.

(3) Any amount deducted and withheld from payable benefits under this Subsection shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the Louisiana Department of Children and Family Services as repayment of the uncollected overissuance of food stamp allotments.

(4) For purposes of this Subsection, the term "unemployment compensation" means any unemployment benefits payable under this Chapter, including amounts payable by the administrator pursuant to any agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

Amended by Acts 1982, No. 500, §1, eff. July 22, 1982; Acts 1986, No. 795, §1; Acts 1997, No. 912, §1, eff. July 10, 1997; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 117, §1, eff. June 9, 1999.



RS 23:1711 - False statements or representations; failure to file reports or maintain records; duties of officers and agents; presumptive proof; penalties

PART IX. PENAL PROVISIONS

§1711. False statements or representations; failure to file reports or maintain records; duties of officers and agents; presumptive proof; penalties

A. Whoever makes a false statement or representation to this agency knowing it to be false, or knowingly fails to disclose a material fact to obtain or increase any benefit or other payment, whether or not such benefits or payments are obtained or increased, under this Chapter, or under an employment security law of any other state, of the federal government, or of a foreign government, either for himself or for any other person, shall be guilty of a misdemeanor, and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both, in the discretion of the court. Each such false statement or representation or failure to disclose a material fact shall constitute a separate offense.

B. Any employing unit or any officer or representative or agent of an employing unit or any other person who makes a false statement or representation to this agency, knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employing unit under this Chapter, or under an employment security law of any other state, or the federal government, or of a foreign government, or who refuses to make any such contribution or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records required hereunder, shall be guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both, in the discretion of the court. Each such false statement or representation or failure to disclose a material fact, and each day of such failure or refusal shall constitute separate offense.

C.(1) Any employing unit that fails to file any of the reports or to maintain any of the records required by the administrator under authority of this Chapter shall be guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both, in the discretion of the court.

(2) Failure to file required reports within seven days of receipt of notice to file a specified report or reports shall be deemed presumptive evidence of the employing unit's intent not to file such reports, if such notice is delivered to the owner, partner, officer, agent, representative or employee of the employing unit either by certified mail addressed to the employing unit or by a subpoena directed to the employing unit and served by a representative of the administrator.

(3) Failure to maintain within this state any of the records, or copies thereof, required by the administrator, necessary to the administration of this Chapter, or the failure to produce to the administrator or his representative any of the records required to be maintained by employing units under authority of this Chapter shall be deemed presumptive evidence of the employing unit's intent not to maintain or produce such records if the employing unit has been notified by certified mail to maintain or to produce such records, or has acknowledged in writing notice to maintain or produce such records.

D.(1) It shall be the duty of all officers, partners, agents and representatives engaged in the management or operation of an employing unit to cause copies of all books and records required under authority of this Chapter to be maintained in this state and produced as required by the administrator or his representative and to cause all required reports to be filed with the administrator. In the event that the officer, partner, agent or representative fails in his duties under this subsection he shall be guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both.

(2) Failure of an employing unit to file specified reports within seven days following notice to an officer, partner, agent or representative shall be presumptive evidence of intent on the part of such officer, partner, agent or representative to violate the provisions of this subsection provided that notice is given either by certified mail addressed to the officer, partner, agent or representative or by a subpoena issued to the employing unit and served on the officer, partner, agent or representative by the administrator or his representative setting out the failure of the employing unit to file specified reports.

(3) Once an officer, partner, agent or representative has been notified by certified mail of the employing unit's failure to maintain or produce records, the employing unit's failure thereafter to maintain or produce required records shall be presumptive evidence of intent on the part of such officer, partner, agent or representative to violate the provisions of this subsection.

E. The provisions of this section including all requirements, duties and penalties are in addition to, and not in place of any other provisions, duties, or penalties provided elsewhere in this Chapter or in the laws of this state.

F. Any non profit or governmental educational institution, including an institution of higher education as defined in this Chapter which has the option to elect to become a reimbursable employer, but instead becomes a contributing employer, and fails to issue a contract or a letter of assurance of continued employment to its employees following a vacation or semester break as provided for in R.S. 23:1600(6), where reasonable assurance does exist, and actually continues the employment of those employees subsequent to the vacation or semester break, shall pay a penalty equal to the amount of unemployment benefits which were paid to those employees during the vacation or semester break, unless the employer can conclusively prove to the administration that it could not have issued a contract or letter of assurance as provided for in R.S. 23:1600(6) due to circumstances beyond the employer's control. In determining whether reasonable assurance exists, the administrator shall consider length of employment, pupil population, past practices by the employer and such other factors as he may prescribe by regulation. Any fines collected under this Subsection shall be credited to the Trust Fund.

G. Misclassification of employees as independent contractors.

(1)(a) Written warning. If the administrator determines, after investigation, that an employer, or any officer, agent, superintendent, foreman, or employee of the employer, failed to properly classify an individual as an employee in accordance with this Chapter, and failed to pay contributions required by this Chapter, but the failure was not knowing or willful, the employer shall be issued a written warning as evidence that the employer has been cited for a first offense of misclassification. Such warning shall constitute a determination that any workers identified therein are employees, and all resulting contributions, interest and penalties shall be due, and shall be appealable as provided in this Section. However, no administrative penalties shall be due.

(b) Administrative penalties. If the administrator determines, after investigation, that an employer, or any officer, agent, superintendent, foreman, or employee of the employer, after June 30, 2013, and subsequent to the issuance of a written warning, failed to properly classify an individual as an employee and failed to pay contributions in accordance with this Chapter, then, in addition to any contributions, interest, and penalties otherwise due, the administrator may assess an administrative penalty of not more than two hundred fifty dollars per each such individual. Thereafter, any such failure by an employer to properly classify an individual as an employee and pay contributions due shall be subject to an administrative penalty of not more than five hundred dollars per each such individual. In determining the amount of the administrative penalty imposed, the administrator shall consider factors including previous violations by the employer, the seriousness of the violation, the good faith of the employer, and the size of the employer's business.

(c) If, after an employer has been issued a written warning and is subsequently found, on two or more separate occasions, to have failed to properly classify an individual as an employee, the employer may also be subject to an additional fine of not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than ninety days, or both. For the purpose of this Subsection, each employee so misclassified shall constitute a separate offense.

(d) No such determination shall be final or effective, and no resulting administrative penalty shall be assessed, unless the administrator first provides the employer with written notification by certified mail of the determination, including the amount of the proposed contributions, interest, and penalties determined to be due and of the opportunity to request a fair hearing, of which a record shall be made within thirty days of the mailing of such notice. The hearing request may be made by mail, as evidenced by the official postmarked date, or by otherwise timely delivering such appeal. If the employer does not request a hearing within the thirty-day period the determination shall become final and effective, and the contributions, interest, and penalties due shall be assessed.

(2) If a timely hearing request is made, the findings and conclusions of the hearing officer shall be appealable by judicial review as a final assessment in accordance with the provisions of R.S. 23:1728.

(3)(a) Upon a final determination that an employer or any officer, agent, superintendent, foreman, or employee of the employer knowingly or willfully failed to properly classify an individual as an employee in accordance with this Chapter and failed to pay required contributions, then, in addition to the penalties provided herein, the employer shall be prohibited from contracting, directly or indirectly, with any state agency or political subdivision of the state for a period of three years from the date upon which the determination becomes final.

(b) The division of administration shall maintain and place the employer on a list of such employers and make that list available to state agencies and political subdivisions of the state.

(4) Notice requirements. Every employer shall post in a prominent and accessible location at each of its business premises a poster provided by the administrator that describes the responsibilities of independent contractors to pay taxes as required by state and federal laws, the rights of employees to workers' compensation and unemployment benefits, protections against retaliation, and the penalties if the employer fails to properly classify an individual as an employee. The notice shall also contain contact information for individuals to file complaints or obtain information regarding employment classification.

Amended by Acts 1952, No. 538, §5; Acts 1972, No. 336, §5; Acts 1977, No. 648, §2; Acts 1982, No. 837, §1, eff. Jan. 1, 1983; Acts 2012, No. 786, §1; Acts 2014, No. 529, §1.



RS 23:1712 - Violations of provisions, regulations or orders when penalty not otherwise prescribed

§1712. Violations of provisions, regulations or orders when penalty not otherwise prescribed

Whoever knowingly violates any provision of this Chapter, or any order, rule, or regulation thereunder and for which a penalty is neither prescribed in this Chapter nor provided by any other applicable statute, shall be fined not less than twenty dollars nor more than two hundred dollars, or imprisoned for not less than ten days nor more than sixty days, or both. Each day such violation continues shall constitute a separate offense.



RS 23:1713 - Waiver of recovery and recovery of benefits improperly received by beneficiary

§1713. Waiver of recovery and recovery of benefits improperly received by beneficiary

A. If the administrator finds that an individual has received any payment under this Chapter to which the individual was not entitled, such individual shall be liable to repay such amount to the administrator for the unemployment compensation fund, upon demand and in accordance with agency regulations, a sum equal to the amount so received by the recipient, in addition to any penalties assessed, as provided in R.S. 23:1714 and in accordance with R.S. 23:1740 through 1749. If the claimant disagrees with such determination or assessment of overpayment, he shall have the same right to file an appeal as on any other determination, as provided in R.S. 23:1629 et seq., for administrative and judicial remedies.

B. The issue of waiver of the right of recovery of any overpayment of benefits shall be heard upon any appeal of such determination or assessment of overpayment. The appeal referee, board of review, or any court of jurisdiction, may waive the right of recovery of any overpaid benefits received by any person who has received such benefits under this Chapter while any conditions for the receipt thereof were not fulfilled in his case, or while he was disqualified from receiving such benefits, when all of the following pertain:

(1) The receipt of said benefits did not come within the fraud provisions of R.S. 23:1601(8).

(2) The overpayment was without fault of the claimant. In determining whether the claimant was at fault, whether the claimant provided inaccurate information, failed to disclose a material fact, or knew or should have known that he was not entitled to benefits shall be considered, and any such act by the claimant shall preclude the granting of a waiver.

(3) The recovery thereof would be against equity and good conscience. In determining whether the recovery of the overpayment would be against equity and good conscience, whether recovery would render the claimant unable to cover ordinary living expenses for six months, and whether the claimant was notified that a reversal on appeal would result in an overpayment of benefits shall be considered.

C.(1) Any amount of benefits for which a person is determined to have been overpaid and the overpayment is not waived shall, in the discretion of the administrator, be either deducted from any benefits payable to the claimant under this Chapter or he shall repay the administrator for the unemployment compensation fund a sum equal to the amount so received by him, and such sum shall be collectible in the manner provided for the collection of past due collections.

(2) A claim for repayment of benefits which did not come within the fraud provisions of R.S. 23:1601(8) shall prescribe against the state five years from the date of the expiration of the benefit year of the claim on which the overpayment occurred. This prescription shall be interrupted for the period of time during which an appeal is pending, by the filing of suit for collection by the administrator, by an acknowledgment or partial payment of the indebtedness, or as provided by R.S. 23:1741 and 1742.

(3) When an overpayment has been assessed in the amount of one hundred dollars or more, upon default, the administrator or his duly authorized representatives may make in any manner feasible, and cause to be recorded in the mortgage records of any parish in which such claimant owns immovable property, a statement under oath showing the amount of the overpayment in default; which statement, when filed for record, shall operate as a lien, privilege, and mortgage on the immovable property of the claimant from the date of such filing.

D. Repealed by Acts 2012, No. 344, §2.

E. REPEALED BY ACTS 1993, NO. 620, §2, EFF. JUNE 15, 1993.

Amended by Acts 1950, No. 498, §14; Acts 1958, No. 531, §1; Acts 1960, No. 300, §1; Acts 1988, No. 250, §1; Acts 1989, No. 442, §1, eff. Jan. 1, 1990; Acts 1993, No. 620, §§1 and 2, eff. June 15, 1993; Acts 2001, No. 1165, §2; Acts 2012, No. 344, §§1 and 2.



RS 23:1714 - Penalties

§1714. Penalties

A. A civil penalty shall be assessed if benefits are determined to have been overpaid as a result of a fraud disqualification made pursuant to R.S. 23:1601(8) in the amount of twenty dollars or twenty-five percent, whichever is greater, of the total overpayment amount. Except as otherwise provided in Subsection C of this Section and any provisions of law in this state relating to the deposit, administration, release, or disbursement of money in the possession or custody of this state to the contrary notwithstanding, fifteen percent of each such overpayment amount recovered shall be deposited with the Secretary of the Treasury of the United States of America to the credit of the account of this state in the Unemployment Trust Fund established and maintained pursuant to 42 U.S.C.A. §1101, et seq., as amended, and ten percent of each such overpayment amount recovered shall be deposited in the penalty and interest account established by R.S. 23:1513 and used to offset collection expenses.

B. In all other instances, a penalty shall be assessed if the claimant does not voluntarily repay overpaid benefits within thirty days after the claimant's appeal rights have been exhausted and the determination becomes final in the amount of twenty dollars or twenty-five percent, whichever is greater, of the total overpayment debt unless the claimant has entered into a voluntary repayment plan and has timely made all payments required thereby. Penalties collected under this Section shall be deposited in the penalty and interest account established by R.S. 23:1513 and used to offset collection expenses.

C. No penalties may be withheld from amounts recovered by an offset from unemployment compensation benefits.

Acts 1989, No. 442, §1, eff. Jan. 1, 1990; Acts 2012, No. 344, §1.



RS 23:1721 - Alternative remedies for the collection of contributions

PART X. ALTERNATIVE COLLECTION PROCEDURES

AND ASSESSMENTS

SUBPART A. OUTSTANDING CONTRIBUTIONS

§1721. Alternative remedies for the collection of contributions

In addition to any of the remedies provided in the various sections of this Chapter, the administrator may, within his discretion, proceed to enforce the collection of any contributions or other payments due under this chapter by means of assessment and executory procedure as set forth in this part.

Added by Acts 1972, No. 336, §1. Acts 1989, No. 350, §2, eff. Jan. 1, 1990.



RS 23:1722 - Determination and notice of liability and contributions due

§1722. Determination and notice of liability and contributions due

If an employer fails to make and file any report required by authority of this Chapter or to pay any contributions, interest, penalty or other payments due under this Chapter, or if a report made and filed does not correctly compute the liability of the employer, the administrator shall cause an audit, investigation, or examination to be made to determine the liability, contributions, interest and penalty due by the employer, or if no report has been filed he shall determine the liability, contributions, interest and penalty by estimate or otherwise. Having determined the amount of liability, contributions, interest and penalty due, the administrator shall send a notice by certified or registered mail to the employer at the last known address of the employer setting out the determination of liability, contributions, interest and penalty due and informing the employer of his intent to assess the amount of the determination against the employer after thirty calendar days from the date of the notice and that unless the employer appeals the determination as provided in R.S. 23:1723 within the thirty-day period the assessment shall become final.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1723 - Appeal of determination; procedure; content; delays; hearings

§1723. Appeal of determination; procedure; content; delays; hearings

The employer, within the thirty-day period provided by R.S. 23:1722, may appeal the determination of the administrator by sending an appeal to the administrator by certified or registered mail. The appeal shall fully disclose the reasons, together with facts and figures in substantiation thereof, for objecting to the administrator's determination. The administrator shall consider the appeal, and, if timely requested by the employer, shall grant a fair hearing of which a record shall be made before making a final determination on liability and assessment of contributions, interest and penalties due.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1724 - Assessment

§1724. Assessment

At the expiration of the thirty-day period provided for in R.S. 23:1722, or at the expiration of such time as may be necessary for the administrator to consider any appeal filed to such notice, the administrator may proceed to assess the contributions, interest and penalty that he determines to be due under this Chapter. This assessment shall be evidenced by a writing in any form suitable to the administrator which states the name of the employer, the amount determined to be due, and the taxable period for which the assessment is due. This writing shall be retained as a part of the administrator's official records. The assessment may confirm or modify the administrator's original determination.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1725 - Notice of assessment; reassessment

§1725. Notice of assessment; reassessment

The administrator shall notify the employer of the assessment by sending a notice of assessment by certified or registered mail to the employer's last known address.

Nothing in this part shall be construed so as to deprive the administrator of the right and power to reassess an employer for any report, contributions, interest or penalty in the event a deficiency in the amount of assessment is discovered.

Added by Acts 1972, No. 336, §1.



RS 23:1726 - Legal effect of assessments; when collectible

§1726. Legal effect of assessments; when collectible

A. All assessments under this Part shall be tantamount to and the equivalent of judgments of courts. The assessments are final when made subject only to modification by an appeal as provided in R.S. 23:1728 or reassessment as provided in R.S. 23:1725. Assessments are immediately collectible when made and any employer may waive any delays and notices provided for in this Part.

B. No employer against whom an assessment under this Part is in effect and whose right to appeal the assessment is exhausted may submit a bid or proposal for or obtain any contract pursuant to Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 and Chapters 16 and 17 of Title 39 of the Louisiana Revised Statutes of 1950. This prohibition shall cease upon payment in full of the amount due under the assessment.

Added by Acts 1972, No. 336, §1; Acts 2012, No. 344, §1.



RS 23:1727 - Recordation and effect of notice of assessment

§1727. Recordation and effect of notice of assessment

A. The administrator may cause a copy of the notice of assessment to be filed in the mortgage records of any parish in this state without costs in which the administrator believes that the employer is engaged in business, resided or owns movable or immovable property. The notice of assessment when filed for record shall have the same legal effect as a judgment and shall operate as a first lien, privilege, and mortgage on all of the movable or immovable property of the employer from the date of such filing.

B. The notice of assessment shall not affect liens, privileges, chattel mortgages, security interests under Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq., or mortgages already affecting or burdening such property at the date of such filing; however, such filing shall be sufficient to cover all unpaid contributions, interest, and penalties that may accrue after such filing and the property of such employer shall be subject to seizure and sale for the payment of such contributions, interest, and penalties according to the preference and rank of said lien, privilege, security interest, and mortgage securing their payment.

Added by Acts 1972, No. 336, §1; Acts 1999, No. 49, §1.



RS 23:1728 - Appeals; delays; venue; burden of proof

§1728. Appeals; delays; venue; burden of proof

A. When an employer is dissatisfied with the final assessment, he may within thirty days of the date of the notice of assessment file a petition for judicial review of the assessment in either the district court in the parish of East Baton Rouge or in the district court of the parish wherein the employer maintains his principal place of business setting forth allegations of error made by the administrator. The review by the court shall be limited to questions of law, provided that if a hearing has been held the findings of fact by the administrator shall be conclusive if supported by substantial and competent evidence.

B. No court shall have the power to enjoin or suspend the payment of contributions, interest, and penalty during an appeal of an assessment.

Added by Acts 1972, No. 336, §1; Acts 2014, No. 529, §1.



RS 23:1729 - Authority for assessments to be made executory by the courts

§1729. Authority for assessments to be made executory by the courts

Assessments being tantamount to and the equivalent of judgments may be made executory in any Louisiana court of competent jurisdiction.

Added by Acts 1972, No. 336, §1.



RS 23:1730 - Procedure for making assessment executory and execution thereof

§1730. Procedure for making assessment executory and execution thereof

The administrator may file an ex parte petition complying with Article 891 of the Code of Civil Procedure together with a copy of the notice of assessment annexed praying that the assessment be made executory. The court shall immediately render and sign this judgment making the assessment of the administrator executory.

The assessment thus made executory may be executed and enforced immediately as if it had been a judgment of that court rendered in an ordinary proceeding.

Added by Acts 1972, No. 336, §1.



RS 23:1731 - Injunction to arrest execution of assessment made executory

§1731. Injunction to arrest execution of assessment made executory

The execution of an assessment made executory under this part may be arrested by injunction only if the judgment is extinguished or otherwise legally unenforceable. No temporary restraining order or a preliminary writ of injunction may be issued, however, unless the applicant therefor furnishes security in an amount of one and one-half times the amount of the assessment including contributions, interest and penalty.

Added by Acts 1972, No. 336, §1.



RS 23:1732 - Prescription of assessments as judgments

§1732. Prescription of assessments as judgments

Assessments under this part being tantamount to and the equivalent of judgments shall not be subject to the running of any prescription other than such prescription as would run against a judgment in favor of the State of Louisiana in accordance with the constitution and laws of the state.

Added by Acts 1972, No. 336, §1.



RS 23:1733 - Offset of assessments against tax refunds

§1733. Offset of assessments against tax refunds

A. The administrator may file with the secretary of the Department of Revenue a claim of offset in accordance with Part IV of Chapter 1 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 against any refund or overpayment of Louisiana individual income tax in which an employer has an interest if the assessment against the employer has been made executory as provided by R.S. 23:1730.

B. The administrator may file with the secretary of the Department of Revenue a written claim of offset against any refund or overpayment of Louisiana corporate income or franchise tax due to an employer if the assessment has been made executory as provided in R.S. 23:1730. Upon receipt of the claim of offset the secretary shall remit to the administrator the amount of the claim that can be paid out of the corporate income or franchise tax refund or overpayment and shall notify the employer of the action taken.

Acts 1986, No. 597, §1, eff. July 6, 1986.



RS 23:1740 - Alternative remedies for collection of benefit overpayments

SUBPART B. OVERPAID BENEFITS

§1740. Alternative remedies for collection of benefit overpayments

In addition to any of the remedies provided in this Chapter, the administrator may proceed to enforce the collection of any overpayments or other payments due under this Chapter by means of assessment and executory procedure as set forth in this Subpart.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1740.1 - Costs of proceedings and other fees not required from administrator

§1740.1. Costs of proceedings and other fees not required from administrator

The administrator shall not be required to furnish any court bond, nor to make a deposit for or pay any costs of court in any legal proceedings, nor to pay any costs or fees in connection with the recordation in the mortgage records of any parish of a sworn statement showing the amount of overpayment and penalties in default by a claimant. No clerk of any court, sheriff, recorder of mortgages, or any other public official shall fail or refuse to perform any service in connection with proceedings brought by the administrator on the ground that costs have not been advanced or guaranteed, nor shall they be entitled to charge for any certified copies of any document which they shall be required to furnish on request of the administrator.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1741 - Assessment

§1741. Assessment

At the expiration of the delay periods as provided in R.S. 23:1629 through 1634, or at the expiration of such additional time as may be necessary for the administrator to consider any application for waiver of overpayment as provided in R.S. 23:1713(B), the administrator shall proceed to assess an overpayment that he determines to be due under this Chapter. This assessment shall be evidenced by a writing in any form suitable to the administrator which states the name of the claimant and the amount determined to be due. This writing shall be retained as a part of the administrator's official records.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1742 - Notice of assessment; reassessment

§1742. Notice of assessment; reassessment

A. The administrator shall notify the claimant of the assessment by sending a notice of assessment by certified or registered mail to the claimant's or his authorized representative's last known address.

B. Nothing in this Subpart shall be construed so as to deprive the administrator of the right and power to assess a claimant for any overpayment or penalty in the event a deficiency in the amount of assessment is discovered.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1743 - Legal effect of assessments; when collectible

§1743. Legal effect of assessments; when collectible

All assessments under this Subpart shall be tantamount to and the equivalent of judgments of courts. The assessments are final when made subject only to modification by an appeal as provided in R.S. 23:1629 through 1634 or reassessment as provided in R.S. 23:1742. Assessments are immediately collectible when made and any claimant may waive any delays and notices provided for in this Subpart.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1744 - Recordation and effect of notice of assessment

§1744. Recordation and effect of notice of assessment

The administrator may cause a copy of the notice of assessment to be filed in the mortgage records of any parish in this state without costs in which the administrator believes that the claimant resides or owns real property, which notice of assessment when filed for record shall have the same legal effect as a judgment and shall operate as a first lien, privilege, and mortgage on all of the real property of the claimant from the date of such filing.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1745 - Authority for assessment to be made executory

§1745. Authority for assessment to be made executory

Assessments being tantamount to and the equivalent of judgments may be made executory in any Louisiana court of competent jurisdiction.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1746 - Procedure for making assessment executory and execution thereof

§1746. Procedure for making assessment executory and execution thereof

A. The administrator may file an ex parte petition complying with Article 891 of the Code of Civil Procedure along with a copy of the notice of assessment annexed praying that the assessment be made executory. The court shall immediately render and sign this judgment making the assessment of the administrator executory.

B. The assessment thus made executory may be executed and enforced immediately as if it had been a judgment of that court rendered in an ordinary proceeding.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1747 - Injunction to arrest execution of assessment made executory

§1747. Injunction to arrest execution of assessment made executory

The execution of an assessment made executory under this Subpart may be arrested by injunction only if the judgment is extinguished or otherwise legally unenforceable.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1748 - Prescription of assessments as judgments

§1748. Prescription of assessments as judgments

Assessments under this Subpart being tantamount to and equivalent to judgments shall not be subject to the running of any prescription other than such prescription as would run against a judgment in favor of the state of Louisiana in accordance with the constitution and laws of this state.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990.



RS 23:1749 - Offset of assessments against tax refunds

§1749. Offset of assessments against tax refunds

A. After exhaustion or prescription of appeal rights of the claimant, under R.S. 23:1629 et seq., as to the liability for any overpayment, the administrator may file with the secretary of the Department of Revenue a claim of offset in accordance with Part IV of Chapter 1 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 against any refund or overpayment of Louisiana individual income tax in which a claimant has an interest.

B. The administrator may file with the secretary of the Department of Revenue a written claim of offset against any refund or overpayment of Louisiana income tax due to a claimant. Upon receipt of the claim of offset, the secretary may remit to the administrator the amount of the claim that can be paid out of the individual or other tax refund or overpayment and shall notify the claimant of the action taken.

Acts 1989, No. 350, §1, eff. Jan. 1, 1990; Acts 1995, No. 492, §1, eff. June 17, 1995.



RS 23:1749.1 - Definitions

§1749.1. Definitions

For purposes of R.S. 23:1749.1 through 1749.8, the following terms shall have the meaning ascribed to them in this Section:

(1) "License" means any recreational license to fish or hunt in Louisiana.

(2) "Licensee" means any individual holding a license.

(3) "Licensing authority" means the Department of Wildlife and Fisheries.

(4) "Obligor" means any individual legally obligated to repay an overpayment of unemployment compensation benefits fraudulently obtained pursuant to R.S. 23:1601(8), who has failed to make required repayment for ninety or more days.

(5) "Overpayment" means a final determination issued pursuant to R.S. 23:1713(A).

(6) "Suspension" means a temporary revocation of a license for an indefinite period of time or the denial of an application for issuance or renewal of a license.

Acts 2012, No. 263, §1.



RS 23:1749.2 - Notice of overpayment delinquency; suspension of license

§1749.2. Notice of overpayment delinquency; suspension of license

A. The commission may send by certified mail, return receipt requested, a notice of overpayment delinquency to an obligor informing the obligor of the commission's intention to submit his name to the licensing authority for suspension of his license. If an obligor holds multiple licenses, the commission may issue a single notice of its intention to submit multiple suspensions.

B. A notice of overpayment delinquency shall include all of the following:

(1) A summary of the obligor's right to file a written objection to the suspension of his license, including the time within which the objection shall be filed and the address where the objection shall be filed.

(2) A brief description of an administrative hearing and location of the hearing if the obligor timely files a written objection.

(3) The address and telephone number to which the obligor may respond.

(4) A statement of the amount of the past-due overpayment.

(5) A brief summary of all requirements the obligor shall meet to come into compliance or to forestall the suspension.

Acts 2012, No. 263, §1.



RS 23:1749.3 - Objection to suspension of license

§1749.3. Objection to suspension of license

A. Within twenty days after receipt of the notice of overpayment delinquency, the obligor may file a written objection with the commission requesting an administrative hearing to determine whether he is in compliance with the cited overpayment obligation.

B. If the obligor does not timely file a written objection or enter into a written agreement with the commission to make periodic payments on an overpayment, the commission shall certify that the obligor is noncompliant to the licensing authority for license suspension.

Acts 2012, No. 263, §1.



RS 23:1749.4 - Administrative hearing

§1749.4. Administrative hearing

Upon receipt of a timely written objection, the commission shall conduct an administrative hearing in accordance with the procedures provided in R.S. 23:1629. The hearing may be conducted by telephone or other electronic media. The sole issue at the administrative hearing shall be whether the obligor is in compliance with his obligation to repay an overpayment or whether the obligor has failed to make required repayment for more than ninety days. The obligor may appeal the decision issued by judicial review in accordance with the procedures provided in R.S. 23:1634.

Acts 2012, No. 263, §1.



RS 23:1749.5 - Certification of noncompliance

§1749.5. Certification of noncompliance

The commission may certify electronically to the licensing authority that a licensee is not in compliance with an overpayment obligation in the event of any of the following:

(1) The obligor has not timely filed an objection to the notice of overpayment delinquency and more than twenty days have passed after service of the notice of overpayment delinquency.

(2) The obligor has timely filed an objection to the notice of overpayment delinquency and an adverse decision or order was issued after the administrative hearing, rehearing, or judicial review and all legal delays have lapsed.

Acts 2012, No. 263, §1.



RS 23:1749.6 - Suspension of license

§1749.6. Suspension of license

A. Within thirty days after receipt of a certification of noncompliance from the commission, the licensing authority shall suspend the license of all licensees named therein.

B. The licensing authority shall specify a date of suspension, which date shall be within thirty days from the licensing authority's receipt of the certification of noncompliance.

Acts 2012, No. 263, §1.



RS 23:1749.7 - Subsequent compliance with overpayment obligation; compliance releases

§1749.7. Subsequent compliance with overpayment obligation; compliance releases

A. An obligor shall be considered to be in subsequent compliance with an overpayment obligation when all of the following occur:

(1) The obligor is up to date with all overpayment obligations.

(2) All past-due overpayment obligations have been paid or if the obligor agreed to a periodic payment schedule with the commission, the obligor has made timely periodic payments in accordance with the terms of that agreement for at least ninety days.

B. At the request of an obligor who is in subsequent compliance with Subsection A of this Section, the commission shall electronically issue a compliance release certificate indicating that the obligor is eligible to have his license reissued.

Acts 2012, No. 263, §1.



RS 23:1749.8 - Reissuance of license

§1749.8. Reissuance of license

The licensing authority shall issue, reissue, renew, or otherwise extend an obligor's license, in accordance with any applicable reinstatement fees or applicable rules, upon receipt of a certified copy of a compliance release from the commission.

Acts 2012, No. 263, §1.



RS 23:1750 - Repealed by Acts 2014, No. 550, §1.

PART XI. SHARED-WORK PLANS

§1750. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.1 - Repealed by Acts 2014, No. 550, §1.

§1750.1. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.2 - Repealed by Acts 2014, No. 550, §1.

§1750.2. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.3 - Repealed by Acts 2014, No. 550, §1.

§1750.3. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.4 - Repealed by Acts 2014, No. 550, §1.

§1750.4. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.5 - Repealed by Acts 2014, No. 550, §1.

§1750.5. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.6 - Repealed by Acts 2014, No. 550, §1.

§1750.6. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.7 - Repealed by Acts 2014, No. 550, §1.

§1750.7. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.8 - Repealed by Acts 2014, No. 550, §1.

§1750.8. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.9 - Repealed by Acts 2014, No. 550, §1.

§1750.9. Repealed by Acts 2014, No. 550, §1.



RS 23:1750.10 - Repealed by Acts 2014, No. 550, §1.

§1750.10. Repealed by Acts 2014, No. 550, §1.



RS 23:1761 - Definitions

PART XII. PROFESSIONAL EMPLOYER ORGANIZATIONS

§1761. Definitions

As used in this Chapter, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Client" means an employer who obtains services on all or a majority of its work force or labor from a professional employer organization.

(2) "Covered employee" means a person having a co-employment relationship with both a PEO and the PEO's client pursuant to an executed PEO service agreement.

(3) "Co-employment relationship" means an employment relationship whereby both the client and the PEO have an employer/employee relationship with the covered employee and the direction and control of the covered employee is shared by or allocated between the client and the PEO pursuant to a PEO service agreement.

(4) "Experience rating" shall have the meaning assigned to it under the Employment Security Law.

(5) "Independent contractor" means a person who, for the purposes of the Employment Security Law, satisfies the exception provided in R.S. 23:1472(12)(E).

(6) "Person" means an individual, association, partnership, corporation, limited liability company, or other entity.

(7) "Professional Employer Organization" or "PEO" means any person that offers professional employer services pursuant to a professional employer services agreement with a client, including but not limited to administrative services organizations and employee leasing organizations that provide services pursuant to a PEO agreement. Such PEO shall be considered an employer for purposes of this Chapter.

(8) "Professional employer services agreement" or "PEO services agreement" means an agreement between a professional employer organization and a client pursuant to which the professional employer organization will upon execution of the agreement co-employ a substantial part of a client's workforce and undertake specified responsibilities as an employer for all covered employees that are co-employed by the agreement between the professional employer organization and the client.

(9) "Staffing service" means any person or entity, other than a professional employer organization, that supplies workers to a client to support or supplement the client's workforce. It includes temporary staffing services and leasing companies that supply employees to clients in special work situations such as employee absences, temporary worker shortages, seasonal workloads, and special assignments and projects, and other similar work situations.

(10) "Temporary employee" is an employee, whether called temporary employee or leased employee, who is recruited by a staffing service or employee leasing company, is assigned to a client by such service or company, and is expected to return to the staffing service or leasing company for reassignment at the end of duties at the client company.

(11) "UI tax account" means a state unemployment tax account.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2012, No. 786, §1.



RS 23:1762 - Exemptions and exceptions

§1762. Exemptions and exceptions

A. This Part shall not apply to the following:

(1) Labor organizations as defined by the National Labor Relations Act.

(2) Staffing services.

(3) Temporary employment arrangements.

(4) Independent contractors.

(5) Political subdivisions of the state or the United States and any of their programs or agencies.

B.(1) This Part shall not prohibit a client who is party to a collective bargaining agreement from contracting with a PEO, if the union consents to such agreement.

(2) A PEO arrangement shall have no effect on collective bargaining agreements that are in existence prior to the PEO arrangement.

C. This Part shall not apply to contracts for services where no co-employment relationship exists and neither party represents such services as being PEO services.

D.(1) This Part does not exempt a client of a registered PEO or a covered employee from any other license requirements imposed under local, state, or federal law.

(2) A covered employee who is licensed, registered, or certified under law is considered to be an employee of the client for purposes of that license, registration, or certification.

(3) A registered PEO is not engaged in the unauthorized practice of an occupation, trade, or profession that is licensed, certified, or otherwise regulated by a governmental entity solely by entering into a professional employer services agreement with a client or co- employing an employee of such a client.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1763 - Rights and responsibilities

§1763. Rights and responsibilities

A. For purposes of this Chapter, as long as the professional employer services agreement between the PEO and the client remains in force, a PEO shall be deemed an employer of the covered employees to the extent and for the purposes enumerated in the professional employer services agreement. However, the PEO shall have the following employer rights and responsibilities with regard to such covered employees in any case:

(1) It shall pay the wages of covered employees from its own accounts.

(2) It shall have the responsibility for the withholding and remittance of payroll-related taxes of the covered employees from its own accounts.

(3) It shall pay federal unemployment taxes as required by federal unemployment laws.

(4) It shall have the right to sponsor and maintain fully insured employee benefit and welfare plans for covered employees. Nothing in this Part shall prevent a client from including covered employees in a client benefit program or plan or shall prevent covered employees from participating in such a program or plan.

B.(1) A PEO shall be liable for state unemployment taxes for wages paid by the PEO to covered employees but only for the duration of the PEO services agreement applicable to such employees. The PEO shall collect federal and state unemployment taxes. The PEO shall remit all collected federal unemployment taxes to the United States Department of Treasury, Internal Revenue Service and shall remit all collected state unemployment taxes to the Louisiana Workforce Commission. A PEO shall be required to provide a client with an invoice detailing the services provided which shall include an itemization of the actual federal and state unemployment taxes owed and paid on behalf of the covered employees, as well as any amount the PEO charges for such service.

(2) A PEO shall keep separate records and submit separate quarterly contribution and wage reports for each of its client entities using the client's account number and unemployment contribution rate.

(3) The PEO and the client shall be jointly and severally liable for any unpaid contributions, interest, and penalties due for Louisiana unemployment taxes attributable to wages for services performed for the client by covered employees.

(4) A PEO client shall be released from joint and several liability under Paragraph (B)(3) and the client shall be released from the separate reporting and contribution rate requirements imposed under Paragraph (B)(2) upon the posting and continued maintenance by the PEO of a surety bond issued by a corporate surety authorized to do business in the state in the amount of one hundred thousand dollars to ensure prompt payment of contributions, interest, and penalties for which the PEO is or may become liable. After three years the bond shall be adjusted in accordance with rules promulgated by the Louisiana Workforce Commission.

(5) The PEO shall designate and identify each client and covered employees thereof for each calendar quarter with the filing of quarterly wage reports with the Louisiana Workforce Commission.

(6)(a) No transfer of experience rating will be approved between any client and the PEO unless it is determined by the administrator that an acquisition of assets has occurred. Co-employment of a client's employees without an acquisition of the business and its other assets will not of itself constitute an acquisition for purposes of the transfer of experience rating.

(b) However, the experience rating will transfer between one PEO to another when it is determined by the administrator that an acquisition of assets has occurred, even if such acquisition is only of a clearly segregable and identifiable or a substantial portion of the first PEO's labor force.

(7) If a professional employer services agreement is terminated and, within thirty days, the client engages the services of another PEO, both the terminated or terminating PEO and the new PEO will notify the unemployment insurance tax section of the Louisiana Workforce Commission directly within thirty days, and no other action need be taken.

(8) If a professional employer service agreement is terminated and the client resumes sole employment of previously covered employees, any inactive unemployment insurance account previously held by the client will be reopened under its previously existing experience rating. No transfer of experience rating shall be made from the PEO. If there is no previous account number or the account lies dormant for seven years, a new account will be established in accordance with law. If there is no existing experience rating, one will be established pursuant to state law for new businesses.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1764 - Registration

§1764. Registration

A. Except as provided in R.S. 23:1762(D), no person shall engage in the business of or act as a PEO or provide, or offer to provide, PEO services, unless it is validly registered as is provided for in this Part.

B. No person shall be validly registered if he fails to provide to the administrator all of the information required by this Part, or if he provides false or misleading information.

C. The administrator may bring an action to enjoin or restrain any person who is in violation of the provisions of this Section.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1765 - Application for registration

§1765. Application for registration

A. Every applicant for an initial and a renewal PEO registration shall file with the administrator a completed application on a form prescribed by rules and regulations of the administrator and shall remit an annual registration fee. Renewal applications and fees remitted later than thirty days after the PEO's anniversary date may be subject to a penalty not to exceed five hundred dollars.

B. The contents of a PEO application shall include:

(1) Identification of applicant:

(a) If an individual, the name and address of the individual. Any such applicant shall have reached the full age of majority.

(b) If a partnership, the applicant shall state the names and home addresses of all controlling persons in the partnership. If a limited partnership, the partnership shall also produce a certified copy of its certificate of limited partnership.

(c) If a corporation, the applicant shall state the names and home addresses of all officers and directors and of all other controlling persons of the corporation. The applicant shall include a certified copy of its articles of incorporation.

(d) If a limited liability company, the applicant shall state the names and home addresses of all members and indicate which members are managers or controlling persons of the company. The applicant shall include a copy of the articles of organization and any operating agreement of the type defined in R.S. 12:1301(16). The limited liability company shall also produce a certified copy of its certificate of organization.

(2) The address of its principal place of business in this state and the addresses of any other offices within this state through which the applicant intends to conduct business as a PEO.

(3) Such other information which the administrator deems necessary and requires by rule or regulation to establish that the applicant or the controlling persons thereof are of good moral character, business integrity, and financial responsibility.

(4) A verification of the information contained in the application by an officer or authorized representative of the applicant in a form prescribed by the administrator.

C. The administrator shall promulgate rules and regulations for registration and renewal fees not to exceed those reasonably necessary to administer the registration and renewal requirements of this Part.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1766 - Rejection of application for registration

§1766. Rejection of application for registration

A. The administrator may reject an application for registration under any of the following conditions:

(1) The application is not fully completed, properly executed, or is otherwise deficient on its face.

(2) The documents required to supplement the application are not included in the application packet.

(3) The applicant, or any person named in the application, has made a material misrepresentation in the application.

B. The administrator shall furnish the applicant with a written statement of the reason for rejecting or revoking an application. The applicant may request a hearing before the administrator within thirty days of mailing of the written statement.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2014, No. 529, §1.



RS 23:1767 - Terms of registration; renewal; revocation

§1767. Terms of registration; renewal; revocation

A. Any registration issued hereunder shall remain in force for one year from the date of the issuance of registration unless revoked by the administrator for good cause.

B. Thirty days prior to the expiration of its registration, any registrant desiring to continue to offer or provide PEO services may submit an application for renewal of registration on a form and with such supplemental material as may be prescribed by the administrator.

C. A registration may be revoked or an application for renewal of registration may be rejected by the administrator for any of the grounds enumerated in R.S. 23:1766(A) or for a willful failure of the PEO to comply with the provisions of this Chapter.

D. A PEO shall have a right to an administrative hearing before an objective party prior to the cancellation or nonrenewal of its registration. The administrator shall furnish the applicant with a written statement of the reason for revoking a registration or rejecting an application. The applicant may request a hearing before the administrator within thirty days of mailing of the written statement.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002; Acts 2014, No. 529, §1.



RS 23:1768 - Professional employer services agreement requirements

§1768. Professional employer services agreement requirements

Every professional employer services agreement ("PEO agreement") shall comply with the following requirements:

(1) The agreement shall be in writing and executed by both the PEO and the client.

(2) The agreement shall have an initial term of at least one year or, in the absence of an initial term of one year, the agreement shall clearly indicate that the intent is for the agreement to be ongoing rather than temporary.

(3) The agreement shall provide that the client retains control over its business enterprise and exercises direction and control over the covered employees as to the manner and method of work done in furtherance of the client's business, but that authority and responsibility as to other employment matters, including but not limited to hiring, firing, discipline, and compensation are allocated to and shall be between the PEO and the client.

(4) The agreement shall specifically provide for and allocate responsibility between the PEO and the client company with regard to the procurement and maintenance of workers' compensation insurance covering their liability for workers' compensation benefits and group health insurance to or with respect to the employees covered by the professional services agreement.

(5) The agreement shall state specifically that the agreement is executed between the parties subject to the provisions of this Part.

Acts 2001, No. 1150, §2, eff. Jan. 1, 2002.



RS 23:1769 - Electronic registration; registration through an approved assurance organization

§1769. Electronic registration; registration through an approved assurance organization

A. The administrator is authorized, to the extent practical, to accept the electronic filing of a PEO registration that is in conformance with the Louisiana Uniform Electronic Transactions Act, R.S. 9:2601 et seq., including applications, documents, reports, and other filings required by this Part.

B. The administrator is further authorized, to the extent practical, to provide for the acceptance of electronic filings and other assurance documents by an independent and qualified assurance organization approved by the commissioner that provides satisfactory assurance of compliance with the applicable provisions of this Part. The administrator may permit a PEO to authorize such an approved assurance organization to act on the PEO's behalf in complying with the registration requirements of this Part, including the electronic filing of applications, documents, reports, registration fees, and other information. Use of such an approved assurance organization shall be optional and not mandatory for any PEO.

C. Nothing in this Section shall limit or change the authority of the administrator to register or terminate the registration of a PEO or to investigate or enforce any provision of this Part.

Acts 2012, No. 387, §2.



RS 23:1771 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

PART XIII. LOST WAGE BENEFITS FOR DOMESTIC VIOLENCE VICTIMS

§1771. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1772 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1772. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1773 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1773. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1774 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1774. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1775 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1775. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1776 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§1776. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 23:1801 - Purposes

CHAPTER 11-A. WORK OPPORTUNITY PROGRAM

§1801. Purposes

It is the intent of the legislature to increase employment opportunities and incentives and to upgrade employment skills in order to open the way to permanent self-support for persons who have been or otherwise might become dependent on public aid. It is the desire of the legislature that the persons participating in the program established under this Chapter will acquire economic independence and a sense of dignity, self-worth, and confidence which will flow from being recognized as a wage earning member of society.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978.



RS 23:1802 - Definitions

§1802. Definitions

For purposes of this Chapter:

(1) "Participant" means a person determined to be eligible under the provisions of this Chapter who is receiving welfare benefits through the office of family services of the Department of Children and Family Services, or a person receiving unemployment insurance benefits under the Louisiana Employment Security Law.

(2) "Job improvement and employment training program" means a program which provides job placement, referrals, program orientation, testing, basic education, and training in employable skills to place as many persons as possible in employment.

(3) "Institutional and work experience training program" means a program which provides institutional training, on-the-job training and work experience for persons to enable them to secure and retain employment and to secure possibilities for advancement.

(4) "Public service employment program" means a program which provides participants with training and employment in the area of public works and public service projects, with the main emphasis on persons who cannot find a job in the regular economy.

(5) "Work opportunity program" means a program which provides increased employment opportunities and upgrades employment skills to enable persons who have been receiving aid from the office of children family services and under the Louisiana Employment Security Law to become permanently employed. The work opportunity program encompasses the programs defined in Paragraphs (2), (3), and (4) of this Section.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978. Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997.



RS 23:1803 - Administration

§1803. Administration

A. The Louisiana Workforce Commission shall be the exclusive agency administering this Chapter; however, the federal work incentive program shall be administered by the Louisiana Workforce Commission and the office of family services as provided by federal laws, regulation and guidelines.

B. The Louisiana Workforce Commission shall require each person who receives unemployment insurance benefits in accordance with R.S. 23:1471 et seq., to register for and to participate in the work opportunity program developed by the commission as a condition for eligibility for continued receipt of such benefits, except that the commission may follow federal regulations in electing to defer participation of certain claimants.

C. The office of family services and the Louisiana Workforce Commission jointly shall develop a uniform procedure for informing, explaining, and implementing the provisions of the work opportunity program and the consequences of refusal by any eligible person to participate in the program. Each person ineligible or exempt from participation in the program by law shall be informed that he may voluntarily participate in the program.

D. The Louisiana Workforce Commission shall have the authority to contract in order to utilize, whenever possible, the programs of the vocational-technical schools and trade schools operated by the state, the colleges and universities operated by the state, and the apprenticeship programs and job training programs operated within this state by private organizations, for the purpose of completing the job improvement and employment training programs, the institutional and work experience programs, the public service employment programs, and the work opportunity programs authorized herein.

E. The vocational-technical schools operated by the state of Louisiana may reserve for the enrollment of participants, defined in R.S. 23:1802(1), a certain number of positions in each class taught in each public vocational-technical school. Each participant may voluntarily apply to a vocational-technical school for enrollment. The positions in each class reserved for participants shall be filled on a first come, first serve basis. Any participant enrolled in a vocational-technical school pursuant to this Section and Section 1602(2) and participating satisfactorily is exempt from the other provisions of this Chapter.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1804 - Exemptions

§1804. Exemptions

A. Each person determined to be eligible and not exempted from the work opportunity program by the office of family services and each recipient of unemployment insurance benefits not deferred in accordance with federal regulations shall report to the Louisiana Workforce Commission for registration and participation in the programs in accordance with the procedure established by the office.

B. The executive director of the Louisiana Workforce Commission shall have the authority to exempt any participant from participating in the work opportunity program for the period of the first twelve weeks in which such a recipient is receiving unemployment insurance benefits if it is determined by the executive director that requiring this recipient to participate would interrupt a program in process for permanent self-support or conflict with an imminent likelihood of reemployment at the person's regular employment.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1805 - Functions

§1805. Functions

A. The office shall refer each eligible person to any of the following: job placement and employment training programs, the institutional and work experience program, the public service employment program, or a suitable combination of these programs. The office shall coordinate with comprehensive employment training act sponsors and others to identify available training and public service employment opportunities.

B. Any participant evaluated by the office and determined to have marketable skills shall immediately be placed in the job referral and job placement program. Each of these participants shall be referred to jobs available through listings with the office for which the participant possesses the requisite job skills. Each job referral shall set forth the time and place for the participant to report and apply for employment and shall be subject to priorities set forth in federal laws.

C. The office shall provide to all eligible persons and volunteers the following job market information and referral services as appropriate:

(1) Information on jobs available through listings with the office.

(2) Screening of the person's work application against current open job orders by office staff and referral to employers as appropriate.

(3) Individual job development efforts if indicated by the person's work experience and current labor demands.

(4) Providing leads to job opportunities not listed with the office, and methods of seeking out such job opportunities.

(5) Career guidance information and other job-related information such as announcements of civil service examinations, and

(6) Placing the person's work application in office's files to permit further exposure to job openings from file search activities.

D.(1) The office shall develop a written employability plan which shall set forth the occupational goal and the type of work opportunity program necessary to reach that goal for those participants who are not found to have marketable skills and who are not assigned to the job placement program.

(2) In order to determine such plan, the office shall consider the following factors:

(a) The work history, including types of jobs previously held, pattern of finding and losing jobs, and work habits.

(b) The present skill level, educational background and manpower service needs.

(c) Any impact of the person's personal situation on employability potential.

(3) The office shall reassess individual employability plans as labor market conditions change or as individual circumstances change.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978.



RS 23:1806 - Failure to participate; effect on unemployment benefits; hearings

§1806. Failure to participate; effect on unemployment benefits; hearings

Any participant who is receiving unemployment benefits, and who is not ineligible or disqualified by the application of the provisions of R.S. 23:1600 or R.S. 23:1601, who fails or refuses without good cause to participate in the work opportunity program when so directed by the office shall be disqualified from receiving unemployment insurance benefits so long as such failure or refusal shall continue.

Determinations under this Section shall be made after the participant is afforded an opportunity for a fair hearing and the determinations shall be subject to appeal under the provisions of R.S. 23:1629 through R.S. 23:1634.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978.



RS 23:1807 - Failure to participate; effect on welfare benefits; hearings

§1807. Failure to participate; effect on welfare benefits; hearings

A. Any eligible participant who is receiving welfare benefits through the office of family services shall be disqualified from the receipt of further benefits if:

1. The participant fails or refuses, without good cause, to register for the work opportunity program; or

2. The participant fails or refuses, without good cause, to participate in the work opportunity program after registration as directed; or

3. The participant fails or refuses, without good cause, to apply for available, suitable work when so directed by the office or to accept suitable work when offered him, or to return to his customary self-employment, if any, when so directed by the office.

B. No work shall be deemed suitable and benefits shall not be denied to any otherwise eligible participant, as defined in Section 1802(1), for refusing to accept any work under any of the following conditions:

(1) If a position offered is vacant due directly to a strike, lock out or other labor dispute.

(2) If the wages, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

(3) If the job is not within the physical or mental capacity of the participant.

(4) If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(5) If suitable arrangements for the provisions of child care can not be made for the children of aid for dependent children recipients who need such care.

C. Prior to any action to terminate an individual's benefits from the office of family services due to failure to comply with the provisions of this Chapter, the relevant state agency shall provide such individual ten days advance notice before such action is taken. The notice shall explain the reasons for the proposed termination, the individual's right to request a hearing and the circumstances under which participation is continued if a hearing is requested. If an individual requests a hearing during the advance notice period, his/her benefits shall not be discontinued pending a hearing. If a hearing request is not made within the advance notice period, benefits to the individual shall be terminated as proposed. In any case where action is taken without timely notice and the individual requests a hearing within ten days of the mailing of the notice the agency shall provide for the reinstatement of his benefits. If a hearing is not requested within the timely notice period the individual may still request a hearing within thirty days of the date of the notice. The state agency shall not deny or dismiss a request for a hearing unless the request is made after the time limit has expired or has been withdrawn in writing by the individual making the request or by that individual's designated representative or if the individual fails to appear for a hearing without good cause and thus abandons his request for a hearing. Once continued or reinstated, benefits shall not be terminated until an adverse decision is rendered after an administrative hearing unless a change affecting the individual's benefits occurs while the hearing decision is pending and the individual fails to request a hearing after the notice of change.

D. The termination of benefits of any person shall not affect benefits received by other members of the same household.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978.



RS 23:1808 - Exemption of aid for dependent children recipients in parishes with operating work incentive programs

§1808. Exemption of aid for dependent children recipients in parishes with operating work incentive programs

The provisions of this Chapter shall not apply except on a voluntary basis to those aid for dependent children recipients who reside in those parishes in which there is an operating work incentive program and whose participation in the work incentive program is already mandated by federal regulations.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978.



RS 23:1809 - Conflict of laws

§1809. Conflict of laws

In the event of any conflict of this Chapter with federal laws or regulations, federal laws and regulations shall prevail.

Added by Acts 1978, No. 512, §1, eff. July 12, 1978.



RS 23:1821 - Short title

CHAPTER 11-B. YOUTH CORPS LITTER CONTROL

AND INCENTIVE EMPLOYMENT PROGRAM

§1821. Short title

This Chapter may be cited as the "Youth Corps Litter Control and Incentive Employment Program".

Acts 1986, No. 612, §1; Acts 1989, No. 834, §1.



RS 23:1822 - Purpose

§1822. Purpose

It is the purpose of this Chapter to provide:

(1) Part-time employment during the school year and full-time employment or part-time employment combined with training during the summer months to eligible youths who enter into a commitment to actively and diligently pursue further education and training; and

(2) At a time when the state highways require removal of litter, trimming of trees and fence lines, and planting of trees and shrubbery, to provide a program of summer roadway cleanup through employment which benefits eligible youths.

Acts 1986, No. 612, §1; Acts 1989, No. 834, §1.



RS 23:1823 - Definitions

§1823. Definitions

For the purposes of this Chapter:

(1) The term "administrative entity" for any workforce investment area means the entity selected to administer the job training plan for that workforce investment area pursuant to Section 103(b)(1)(B) of the Workforce Investment Act.

(2) The term "appropriate chief elected official or officials" has the meaning provided such term by Section 103(c) of the Workforce Investment Act.

(3) The term "community-based organization" has the meaning provided such term by Section 4(5) of the Workforce Investment Act.

(4) The term "economically disadvantaged" means an individual who:

(a) Receives or is a member of a family which receives cash welfare payments under a federal, state, or local welfare program;

(b) Has received or is a member of a family which has received a total family income during the six-month period prior to certification exclusive of unemployment compensation, child support payments, and welfare payments which, in relation to family size, was not in excess of the higher of:

(i) The poverty level determined in accordance with criteria established by the director of the office of management and budget, or

(ii) Seventy percent of the lower living standard income level;

(c) Receives or is a member of a family which receives food stamps pursuant to the Food Stamp Act of 1977;

(d) Is a foster child on behalf of whom state or local government payments are made; or

(e) Is a person with a disability and has income that meets the requirements of Subparagraph (a) or (b) of this Paragraph, but who is a member of a family whose income does not meet such requirements.

(5) The term "grant recipient" means, for any workforce investment area, the entity selected as the grant recipient pursuant to Section 103(b)(1)(B) of the Workforce Investment Act.

(6) The term "local educational agency" has the meaning provided such term by the Carl D. Perkins Vocational Education Act.

(7) The term "Native American eligible entity" means any Native American Indian tribe, band, or group on a federal or state reservation, the Oklahoma Indians, and any Alaska Native village or group as defined in the Alaska Native Claims Settlement Act, having a governing body.

(8) The term "local workforce investment board" means any council established in accordance with Section 102(a) of the Workforce Investment Act.

(9) The term "qualifying employment" means employment which meets the requirements of Section 1825 of this Chapter.

(10) The term executive director means the executive director of the Louisiana Workforce Commission.

(11) The term "workforce investment area" means any workforce investment area established in accordance with Section 101 of the Workforce Investment Act.

(12) The term "state job training coordinating council" means any council established pursuant to Section 122 of the Workforce Investment Act.

(13) The term "state" has the meaning provided such term by Section 3(22) of the Workforce Investment Act.

(14) The term "youths who are educationally at risk" means those youths who perform at least two full grades below their expected level of performance on state or locally approved standardized tests.

Acts 1986, No. 612, §1; Acts 1989, No. 512, §1, eff. Jan. 1, 1990; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1999, No. 386, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1824 - Eligible youth

§1824. Eligible youth

A. An individual may qualify to be an eligible youth for purposes of participating in programs under this Chapter if such individual:

(1) Is sixteen to nineteen years of age, inclusive, at the time of assignment to a worksite;

(2) Is economically disadvantaged;

(3) Is not employed;

(4) Resides in the workforce investment area of the administrative entity; and

(5) Has entered into a commitment to pursue further education or training under Subsection B.

B. For the purpose of qualifying under Paragraph (A)(5), an individual shall sign a written commitment with the administrative entity by which the individual agrees:

(1)(a) To maintain or resume attendance in a secondary school for the purpose of obtaining a high school diploma;

(b) To maintain or resume attendance in an alternative education program conducted by a local educational agency or community-based organization for the purpose of obtaining a certificate of high school equivalency;

(c) To attend a program of remedial education which meets standards approved by the local educational agency; or

(d) To attend a program of skill training approved by the administrative entity;

(2) To equal or exceed the attendance and performance standards of the program in which the individual is enrolled pursuant to Paragraph (1); and

(3) To equal or exceed the attendance and performance standards at the worksite to which the individual is referred for employment under this Chapter.

C. In establishing procedures for allocating priorities to eligible youth in its plan pursuant to R.S. 23:1827(A)(1), an administrative entity shall allocate priority to youths who are educationally at risk.

D. An individual's status as an eligible youth shall be terminated upon a finding by the administrative entity, after an opportunity for a hearing, that the individual has failed to comply with the terms of the individual commitment under Subsection (B).

Acts 1986, No. 612, §1; Acts 1999, No. 386, §1.



RS 23:1825 - Qualifying employment

§1825. Qualifying employment

A. Funds provided under this Chapter shall be used for the purpose of establishing and assisting programs which provide eligible youth with:

(1) Part-time employment during the regular school year, not to exceed eighty hours per month;

(2)(a) Part-time employment, during the months between regular school years, which is combined with remediation, and classroom instruction; or

(b) On-the-job training in conjunction with a program of summer roadway cleanup and beautification authorized through a cooperative agreement between the executive director of the Louisiana Workforce Commission and the secretary of the Department of Transportation and Development; or

(c) Apprenticeship training; and

(3) Full-time employment for a period of at least eight weeks during the months between regular school years, not to exceed forty hours per week.

B. Funds provided under this Chapter may be used:

(1) To pay up to one hundred percent of:

(a) The wages and benefits, and

(b) The costs of any employer-provided instruction and training of an eligible youth during the first six months of qualifying employment described in Subsection A; and

(2) To pay up to seventy-five percent of:

(a) The wages and benefits, and

(b) The costs of any employer-provided instruction and training of an eligible youth during any succeeding months of such qualifying employment.

C. Funds provided under this Chapter may not be used to pay any portion of the wages and benefits of any individual:

(1) For full-time employment during the months between the regular school year with a for-profit institution or organization unless such employment is a continuation of employment with that employer during the regular school year; or

(2) If the employer has failed to develop or to enforce attendance and performance standards consistent with the youth incentive plan provisions adopted under R.S. 23:1827(A)(4).

Acts 1986, No. 612, §1; Acts 1989, No. 834, §1; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1826 - General requirements for receipt and restrictions on use of funds

§1826. General requirements for receipt and restrictions on use of funds

A. In order to obtain funds under this Chapter to provide eligible youth with qualifying employment, an administrative entity shall:

(1) Develop and submit to the executive director a youth incentive employment plan in accordance with R.S. 23:1827; and

(2) Provide, from other federal or state sources, or from local public or private sources, not less than twenty percent of the cost of the programs conducted under this Chapter in each program year, which may be provided in cash or in kind.

(3) Develop and submit to the executive director a cooperative agreement with the Department of Transportation and Development to provide a program of summer roadway cleanup and beautification.

B. Of the funds provided under this Chapter to an administrative entity for any program year.

(1) Not less than seventy per centum shall be expended for:

(a) Wages and benefits for qualifying employment under Section 1825;

(b) Child care, transportation, or other supportive service expenses for individuals enrolled in programs under this Chapter; and

(c) Worksite supervision, supplies, and training aids; and

(2) Not less than fifteen per centum shall be expended for provision of basic education services as described in R.S. 23:1828(A), and of that amount not more than fifteen per centum shall be expended for the performance of the functions described in R.S. 23:1828(D).

Acts 1986, No. 612, §1; Acts 1989, No. 834, §1.



RS 23:1827 - Youth corps litter control and incentive plan

§1827. Youth corps litter control and incentive plan

A. Each administrative entity which desires to obtain funds under this Chapter shall submit to the executive director a youth incentive plan which shall include:

(1) Procedures for selecting among and allocating priorities to eligible youths for participation in qualifying employment and for selecting employment, training, and education programs which will enable such youths to obtain meaningful unsubsidized employment upon completion of participation in the program;

(2) Provisions to ensure coordination with, and to avoid duplication of, services and assistance made available under the Workforce Investment Act, the Carl D. Perkins Vocational Education Act, and the Adult Education Act;

(3) A description of arrangements made with local educational agencies:

(a) For the establishment and enforcement of attendance and performance standards with respect to education programs for eligible youths participating in qualifying employment, and

(b) For the development of flexible class schedules to permit such participation during the regular school year;

(4) A description of arrangements made with private nonprofit organizations, including community-based organizations, for the establishment and enforcement of attendance and performance standards with respect to alternative education programs for eligible youths conducted by such organizations;

(5) A description of arrangements for the development and enforcement of attendance and performance standards with respect to eligible youths on the worksites at which they are engaged in qualifying employment;

(6) A description of the specific outreach services and programs that will be established to ensure participation in qualifying employment by eligible youths who are school dropouts, as well as by in-school youths;

(7) Assurances that special efforts will be made to recruit youths from families receiving public assistance, including parents of dependent children who meet the age requirement of this Chapter; and

(8) A description of any arrangements made with labor organizations to enable youths to enter into apprenticeship training as part of employment provided under this Chapter.

(9) A description of any arrangement made with the Department of Transportation and Development to provide a program of summer roadway cleanup and beautification.

B. No youth incentive plan under Subsection (A) shall be submitted to the executive director unless:

(1) The plan has been approved by the appropriate chief elected official or officials for such area;

(2) The plan has been approved by the local workforce investment board for the workforce investment area;

(3) The plan has been submitted for review and comment to the governor for a period of thirty days and includes, or is accompanied by:

(a) A statement that the governor has reviewed the plan for consistency with the governor's coordination and special services plan (established under Section 121 of the Workforce Investment Act);

(b) To the extent such comments contain suggestions with which the plan does not conform, an explanation of the reason for the nonconformance.

C. For each of the program years beginning on July 1 of 1987, 1988, and 1989, the executive director shall select a representative sample of workforce investment areas and direct such areas to include in their youth incentive plans a description of a performance bonus system to reward those students who show continued improvement in their academic performance. Such bonus systems may include the award of one or more of the following bonuses:

(1) Cash bonuses.

(2) Additional hours that may be worked in qualifying employment subject to the limitations contained in Section 1825.

(3) Assignment to preferred worksites.

D. The executive director shall approve any plan which is submitted in compliance with the requirements of this Chapter and shall not disapprove any such plan except after notice and opportunity for a hearing to the administrative entity.

Acts 1986, No. 612, §1; Acts 1989, No. 834, §1; Acts 1999, No. 386, §1.



RS 23:1828 - Basic education services

§1828. Basic education services

A. Funds made available under Section 1826(B)(2) of this Chapter shall be used to develop, implement, and carry out effective programs for improving the basic education skills of eligible youths participating in employment and training programs under this Chapter. Such programs may include provision of alternative educational services, such as instruction leading to the acquisition of a general equivalency diploma, and necessary remediation.

B. The administrative entity shall contract for services authorized under Subsection (A) with any of the following:

(1) The local educational agency or with more than one such agency, if more than one local educational agency serves the geographic area contained within the boundaries of a workforce investment area.

(2) Where clearly appropriate, a public agency or agencies or a private nonprofit organization or organizations, or both, including community-based organizations, for the provision of alternative educational programs.

(3) A local educational agency and a public or private nonprofit organization acting in concert to provide educational services.

C.(1) No contracts may be entered into under this Section unless:

(a) An application is submitted at such time, in such manner and containing such information as the administrative entity deems necessary;

(b) The proposal was submitted to the appropriate state educational agency for an opportunity to review and comment on its contents prior to submittal to the administrative entity; and

(c) The proposal was prepared with the participation of parents, teachers, and administrators of programs for eligible youths.

(2) The executive director shall establish guidelines for submission of the data required under Subparagraph (1)(a) of the Subsection to assure sufficient uniformity to facilitate the statewide evaluation of programs under this Chapter.

D. Educational providers that enroll students who are also enrolled in employment and training programs under this Chapter shall assign to an individual the supervision of the following program functions:

(1) Recruitment of eligible participants;

(2) Enforcement of attendance and performance standards;

(3) Development of flexible class schedules, as necessary;

(4) Facilitation of coordination between the education program and the worksite and administrative entity; and

(5) Counseling of youth participants.

E. Any agency which desires to receive funds under this Section shall file with the administrative entity an application containing assurances that:

(1) The agency will be designated as the agency responsible for the administration and supervision of programs assisted under this Section; and

(2) The agency will use funds made available under this Section:

(a) So as to supplement the level of funds that would, in the absence of such grants, be made available from other sources for the purposes of the program for which assistance is sought; and

(b) In no case to supplant such funds from other sources.

F. To be eligible to receive a contract for funds under this Section, the agency shall submit an application for each year of expected funding. Applications subsequent to the initial application need only be updates and amendments to the initial application. The initial application shall:

(1) Describe the eligible agency and the programs to be conducted for carrying out the purposes of this Section;

(2) Provide assurance that the program for which assistance is sought is of sufficient size, scope, and quality to give reasonable promise of substantial progress toward improving the basic education skills of eligible youths;

(3) Describe the procedures which the agency will follow: (a) For carrying out any program or activity to be conducted in an eligible school for eligible youths, and

(b) With respect to subcontracting with any private nonprofit organization, if the agency determines that the alternative education program to be offered by a private nonprofit organization will best serve the needs of such youths;

(4) Provide assurances that the agency will cooperate with federal efforts to evaluate the effectiveness of the programs assisted under this Chapter;

(5) Provide assurances that the agency will monitor compliance with provisions contained in this Chapter.

G.(1) Once a contract is agreed to, the administrative entity shall make payments as expeditiously as possible after the approval of applications under this Section.

(2) No funds shall be awarded to fund an education program for more than two years unless:

(a) There is improved performance of youths who are enrolled in employment programs described under this Chapter on a state or locally approved test of basic academic skills, or

(b) There is a decrease in the drop-out rate of students enrolled in programs described under this Chapter.

Acts 1986, No. 612, §1; Acts 1999, No. 386, §1.



RS 23:1829 - Special conditions

§1829. Special conditions

A. The executive director shall provide financial assistance under this Chapter only upon determining that the activities to be assisted meet the requirements of this Section.

B. No funds for employment under this Chapter shall be used to provide public services, except as provided in Section 1822(2), through a nonprofit organization, association, or institution, or nonprofit private institution of higher education or any other applicant, which were previously provided by a political subdivision, except as provided in Section 1822(2), or local educational agency in the area served by the project or where the employment and training takes place, and no funds will be used under this Chapter to provide such services through such an organization or institution which are customarily provided only by a political subdivision, except as provided in Section 1822(2), or local educational agency in the area served by such project or where the employment and training takes place. No state funds shall be appropriated to or expended by any state department, agency or other legal entity of the state for the purposes of this program.

C. The secretary shall determine that the activities assisted under this Chapter:

(1) Will result in an increase in employment opportunities over those opportunities which would otherwise be available;

(2) Will not result in the displacement of currently employed workers, including partial displacement such as reduction in the hours of nonovertime work or wages or employment benefits;

(3) Will not impair existing contracts for services or result in the substitution of federal for other funds in connection with work that would otherwise be performed;

(4) Will not substitute jobs assisted under this Chapter for existing federally assisted jobs;

(5) Will not employ any youth when any other person is on layoff from the same or any substantially equivalent job by the employer to whom the youth would be assigned; and

(6) Will not be used to employ any person to fill a job opening created by the act of an employer to whom a youth is assigned in laying off or terminating employment of any regular employee, or otherwise reducing the regular work force not supported under this Chapter, in anticipation of filling the vacancy so created with a youth to be supported under this Chapter.

D. The jobs in each promotional line will in no way infringe upon the promotional opportunities which would otherwise be available to persons currently employed in public services not subsidized under this Chapter and no job will be filled in other than an entry level position in each promotional line until applicable personnel procedures and collective-bargaining agreements have been complied with.

E. Where a labor organization represents employees who are engaged in similar work in the same area to that proposed to be performed under the program for which an application is being developed for submission under this Chapter, such organization shall be notified and shall be afforded a reasonable period of time prior to the submission of the application in which to make comments to the applicant and to the executive director.

F. Funds under this Chapter shall not be used to provide full-time employment opportunities:

(1) For any person who has not attained the age with respect to which the requirement of compulsory education ceases to apply under the laws of this state except:

(a) During periods when school is not in session; and

(b) Where employment is undertaken in cooperation with school-related programs academic credit for work experience; or

(2) For any person who has not attained a high school degree or its equivalent if it is determined, in accordance with procedures established by the executive director, that there is substantial evidence that such person left school in order to participate in any program under this Chapter.

G. Youths participating in programs, projects, and activities under this Chapter shall include youths who are experiencing severe handicaps in obtaining employment, including individuals who lack credentials such as a high school diploma, require substantial basic and remedial skill development, are of limited English proficiency, are women and minorities, are veterans of military service, are offenders, are persons with disabilities, have dependents, or have otherwise demonstrated special need, as determined by the executive director.

H. The executive director is authorized to make such reallocation as the executive director deems appropriate of any amount of any allocation under this Chapter to the extent that the executive director determines that an administrative entity will not be able to use such amount within a reasonable period of time. Any such amount may be reallocated only if the executive director has provided thirty days advance notice to the administrative entity of the proposed reallocation, during which period of time the entity may submit comments to the executive director. After considering any comments submitted during such period, the executive director shall notify the entity of any decision to reallocate funds, and shall publish any such decision in the Louisiana Register. Priority shall be given in reallocating such funds to other areas within the state.

I. All programs assisted under this Chapter shall provide appropriate counseling and placement services designed to facilitate the transition of youths from participation in the project to:

(1) Permanent jobs in the public or private sector, or

(2) Education or training programs.

J. Earnings and allowances received by any youth under this Chapter shall be disregarded in determining the eligibility of the youth's family for, and the amount of, any benefits based on need under any federal or federally assisted programs.

Acts 1986, No. 612, §1; Acts 1989, No. 834, §1; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:1830 - Wage provisions

§1830. Wage provisions

Rates of pay under this Chapter shall be no less than the higher of:

(1) The minimum wage under Section 6(a)(1) of the Fair Labor Standards Act of 1938;

(2) The state or local minimum wage for the most nearly comparable employment;

(3) The prevailing rates of pay, if any, for occupations and job classifications of individuals employed in the same or similar positions by the same employer to whom a youth is assigned, except

(a) Whenever the administrative entity has entered into an agreement with the employer and the labor organization representing employees engaged in similar work in the same area to pay less than the rates provided in this Paragraph, youths may be paid the rates specified in such agreement;

(b) Whenever an existing job is reclassified or restructured, youths employed in such jobs shall be paid at rates not less than are provided under Paragraph (1) or (2) of the Section, but if a labor organization represents employees in similar work in the same area, such youths shall be paid at rates specified in an agreement entered into by the appropriate administrative entity, the employer, and the labor organization with respect to such reclassified or restructured jobs, and if no agreement is reached within thirty days after the initiation of the agreement procedure referred to in this clause the labor organization, administrative entity, or employer may petition the executive director, who shall establish appropriate wages for the reclassified or restructured positions, taking into account wages paid by the same employer to persons engaged in similar work;

(c) Whenever a new or different job classification or occupation is established and there is no dispute with respect to such new or different job classification or occupation, youths to be employed in such jobs shall be paid at rates not less than are provided in Paragraph (1) or (2) of the Section, but if there is a dispute with respect to such new or different job classification or occupation, the executive director shall make a determination within thirty days after receipt of the notice of protest by the labor organization representing employees engaged in similar work in the same area, whether such job is a new or different job classification or occupation; and

(d) In the case of projects to which the provisions of the Davis-Bacon Act or any federal law containing labor standards in accordance with the Davis-Bacon Act otherwise apply, the executive director is authorized, for projects financed under five thousand dollars, to prescribe rates of pay for youth participants which are not less than the applicable minimum wage but not more than the wage rate of the entering apprentice in the most nearly comparable apprenticeable trade, and to prescribe the appropriate ratio of journeymen to such participating youths.

Acts 1986, No. 612, §1.



RS 23:1831 - Administrative and enforcement provisions

§1831. Administrative and enforcement provisions

To the extent consistent with the provisions of this Chapter, the following provisions shall be conducted under this Chapter as if such programs were conducted under the Workforce Investment Act:

(1) Section 141, relating to general program requirements, except for Subsections (g), (k), and (p);

(2) Section 143, relating to labor standards;

(3) Section 144, relating to grievance procedure;

(4) Section 145, relating to prohibiting federal control of education;

(5) Section 162, relating to prompt allocation of funds;

(6) Section 163, relating to monitoring;

(7) Section 164, relating to fiscal controls and sanctions, except for Subsections (a) and (b);

(8) Section 165, relating to reports, recordkeeping, and investigations, except for Subsection (c);

(9) Section 166, relating to administrative adjudication;

(10) Section 167, relating to nondiscrimination;

(11) Section 169, relating to administrative provisions;

(12) Section 170, relating to use of services and facilities; and

(13) Section 171, relating to obligational authority.

Acts 1986, No. 612, §1; Acts 1999, No. 386, §1.



RS 23:1832 - Reports

§1832. Reports

A. The administrative entity shall report to the executive director quarterly concerning the youth incentive projects authorized under this Chapter. Included in such reports shall be findings with respect to:

(1) Characteristics of participants enrolled at the time of the report;

(2) The cost of providing employment opportunities to such youths;

(3) The degree to which such employment opportunities have caused out-of-school youths to return to school or others to remain in school;

(4) The number of youths provided employment in relation to the total which might have been eligible;

(5) The kinds of jobs provided such youths and a description of the employers, public and private, providing such employment; and

(6) The degree to which on-the-job or apprenticeship training has been offered as part of the employment.

B. The executive director shall compile the reports submitted under Subsection (A) of this Section and shall submit a summary of the findings to the legislature in an annual report.

Acts 1986, No. 612, §1.



RS 23:1841 - Legislative intent; purpose

CHAPTER 11-C. DISPLACED WORKERS RETRAINING PROGRAM

§1841. Legislative intent; purpose

A. The legislature finds and declares that, because of state environmental laws, rules, and regulations, many industries have chosen either to relocate to other states or to make technological changes in their operations to conform to the state environmental standards.

B. The legislature further finds and declares that these instances of industrial relocation or technological modification have left unemployed many workers in these affected industries, and businesses and industries dependent on them.

C. The legislature therefore enacts this Chapter to establish a program which, through the retraining of such displaced workers, shall help relieve the onerous burden of unemployment.

D. In no event shall state funds be used to fund this Chapter.

Acts 1990, No. 914, §1.



RS 23:1842 - Definitions

§1842. Definitions

For the purpose of this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Commission" means the Louisiana Workforce Commission.

(2) "Council" means the Louisiana Workforce Investment Council.

(3) "Eligible applicant" means a resident of Louisiana who meets the criteria established in R.S. 23:1845.

(4) "Executive director" means the executive director of the Louisiana Workforce Commission.

(5) "Local governing authority" has the meaning ascribed to it in R.S. 30:2363(8).

(6) "Program" means the re-education and retraining program described in R.S. 23:1846.

Acts 1990, No. 914, §1; Acts 1992, No. 447, §1, eff. June 20, 1992; Acts 1997, No. 1, §2, eff. Aug. 29, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1843 - Responsibilities and administration of Displaced Workers Retraining Program assumed by Louisiana Workforce Investment Council

§1843. Responsibilities and administration of Displaced Workers Retraining Program assumed by Louisiana Workforce Investment Council

A. The council is responsible for administering the Displaced Workers Retraining Program.

B. It shall be the responsibility of the council:

(1) To determine the number and identity of individuals who have lost employment because of either the relocation of industry caused by the impact of state environmental laws, rules, and regulations or by technological changes implemented by these industries to comply with these laws, rules, and regulations.

(2) To study and make comprehensive recommendations to the executive director regarding the methods and resources needed to retrain these individuals to regain gainful employment.

(3) To monitor the progress of any such retraining program established and to make any necessary further recommendations it deems necessary to either the executive director or the legislature.

Acts 1990, No. 914, §1; Acts 1997, No. 1, §2, eff. Aug. 29, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1844 - Administration

§1844. Administration

A. The executive director shall, by rule and regulation, implement the administration of the program.

B. The executive director shall furnish, to the degree he deems reasonable, the services of department personnel to effectuate the work of the council and the implementation of the program.

Acts 1990, No. 914, §1.



RS 23:1845 - Eligibility

§1845. Eligibility

A. Any individual making application to participate in the retraining program shall be deemed eligible if:

(1) He is not currently employed.

(2) He is not currently a full-time student in any institution in the state.

(3) He is not a participant in either the Work Opportunity Program (R.S. 23:1801, et seq.) or the Youth Corps Litter Control and Incentive Employment Program (R.S. 23:1821 et seq.).

(4) His last employment was terminated because either the employer relocated to another state to avoid compliance with state environmental protection laws, rules, and regulations or instituted technological changes to comply with such laws, rules, and regulations.

B. The executive director shall establish, by rule, methods of determining eligibility.

C. An individual shall remain eligible for participation for one year or until he resumes full-time employment.

Acts 1990, No. 914, §1.



RS 23:1846 - Retraining activities

§1846. Retraining activities

A. The executive director, after receipt of recommendation from the council, shall, to the extent feasible, implement the retraining program.

B. He shall determine by rule and regulation all aspects of the retraining program, which may include but not be limited to:

(1) Training designed to upgrade skills already possessed by the participant.

(2) Training in skills related to those possessed by the applicant.

(3) Training in marketable skills in industries related to that in which the applicant was last employed.

(4) Training in skills which generally increase the applicant's employability.

C. The executive director, to whatever extent he deems appropriate, shall enlist the assistance and support of other state departments and agencies, agencies of the federal government, local governing authorities, and any other public or private institutions in implementing the objectives of the program.

Acts 1990, No. 914, §1.



RS 23:1851 - Short title

CHAPTER 11-D. YOUTH SUMMER

EMPLOYMENT PROGRAM

§1851. Short title

This Chapter may be cited as the "Youth Summer Employment Program".

Acts 1992, No. 387, §1, eff. June 18, 1992.



RS 23:1852 - Purpose

§1852. Purpose

It is the purpose of this Chapter to provide employment opportunities during the summer months for the youths of the state who reside in economically depressed areas, including but not limited to inner city areas of the state.

Acts 1992, No. 387, §1, eff. June 18, 1992.



RS 23:1853 - Administration

§1853. Administration

A. The Louisiana Workforce Commission shall be the agency administering the provisions of this Chapter.

B. The office of workforce development within the Louisiana Workforce Commission shall coordinate, with those entities administering the job training plans in the various workforce investment areas, pursuant to the Workforce Investment Act:

(1) The development of a uniform procedure for informing, explaining, and implementing this program.

(2) Services and assistance made available under the Workforce Investment Act, the Carl D. Perkins Vocational Education Act, and other training, employment, or education programs which will enable youths to obtain subsidized or unsubsidized employment.

Acts 1992, No. 387, §1, eff. June 18, 1992; Acts 1997, No. 1172, §4, eff. June 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1854 - Conflict of laws

§1854. Conflict of laws

In the event of any conflict of this Chapter with federal laws or regulations, federal laws and regulations shall prevail.

Acts 1992, No. 387, §1, eff. June 18, 1992.



RS 23:1855 - Funding requirement

§1855. Funding requirement

The Youth Summer Employment Program provided for in this Chapter shall not be implemented until funding is provided by the Workforce Investment Act or Carl D. Perkins Vocational Education Act monies.

Acts 1992, No. 387, §1, eff. June 18, 1992; Acts 1999, No. 386, §1.



RS 23:1861 - Definition

CHAPTER 11-E. WORKFORCE PREPARATION PROGRAM

§1861. Definition

For purposes of this Chapter, "workforce preparation program" shall mean a program that provides targeted educational, occupational, or training services for the purpose of affecting the employability of the participant, provides training or employment services, supports economic development activity by enhancing the skills of the state's workforce, prepares individuals for employment, improves opportunities for individuals to become employed, or promotes understanding of the state labor force market through statistical studies.

Acts 1992, No. 795, §1, eff. July 7, 1992.



RS 23:1862 - Program plan implementation

§1862. Program plan implementation

A. On or before September 1, 1992, and every September first thereafter, each state department administratively responsible for workforce preparation activities shall prepare a separate program plan for each workforce preparation program that such department administers. Each plan shall include:

(1) The enabling legislation for the program.

(2) The funding allocated to the program for the fiscal year immediately preceding the present fiscal year.

(3) The funding projected for the present fiscal year.

(4) The program funding trends for the previous three fiscal years, including actual and projected expenditures.

(5) The number of participants enrolled in the immediately preceding fiscal year and the number enrolled for the present fiscal year.

(6) The services which the program provides.

(7) The specific occupational areas of training.

(8) The target population for the program and the eligibilty criteria for the program.

B. Program plans shall be submitted to the Louisiana Workforce Investment Council, as defined in R.S. 23:2042, the speaker of the House of Representatives, the president of the Senate, and the chairmen of the House and Senate Labor and Industrial Relations Committees for review and comment.

C. The provisions of this Chapter shall not exempt any department from requirements relating to the preparation and submission of program plans pursuant to any other provision of law.

Acts 1992, No. 795, §1, eff. July 7, 1992; Acts 1997, No. 910, §1, eff. Aug. 29, 1997; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:1871 - Repealed by Acts 2008, No. 534, §4, eff. June 30, 2008.

CHAPTER 11-F. LOUISIANA HEALTH WORKS COMMISSION

§1871. Repealed by Acts 2008, No. 534, §4, eff. June 30, 2008.



RS 23:2001 - PHYSICALLY HANDICAPPED

CHAPTER 12. PHYSICALLY HANDICAPPED

§2001. Repealed by Acts 2001, No. 1137, §1.



RS 23:2002 - Repealed by Acts 2001, No. 1137, 1.

§2002. Repealed by Acts 2001, No. 1137, §1.



RS 23:2003 - Repealed by Acts 2001, No. 1137, 1.

§2003. Repealed by Acts 2001, No. 1137, §1.



RS 23:2004 - Repealed by Acts 2001, No. 1137, 1.

§2004. Repealed by Acts 2001, No. 1137, §1.



RS 23:2005 - Repealed by Acts 2001, No. 1137, 1.

§2005. Repealed by Acts 2001, No. 1137, §1.



RS 23:2006 - Repealed by Acts 2001, No. 1137, 1.

§2006. Repealed by Acts 2001, No. 1137, §1.



RS 23:2007 - Repealed by Acts 2001, No. 1137, 1.

§2007. Repealed by Acts 2001, No. 1137, §1.



RS 23:2008 - Repealed by Acts 2001, No. 1137, 1.

§2008. Repealed by Acts 2001, No. 1137, §1.



RS 23:2021 - Equal Pay Commission; creation; purposes

CHAPTER 13. EQUAL PAY COMMISSION

§2021. Equal Pay Commission; creation; purposes

A. There is hereby created the Equal Pay Commission, hereafter referred to as the "commission".

B. The purpose of the commission is to serve as a collaborative working group to make a full and complete study of:

(1) The extent of wage disparities, in both the public and private sector, between men and women, and between minorities and non-minorities.

(2) Those factors which cause, or which tend to cause, such disparities, including segregation of women and men, and of minorities and non-minorities across and within occupations; payment of lower wages for occupations traditionally dominated by women and minorities; child-rearing responsibilities; and education and training.

(3) The consequences of such disparities on the economy and on affected families.

(4) Actions, including proposed legislation, that are likely to lead to the elimination and prevention of such disparities.

Acts 2004, No. 795, §1.



RS 23:2022 - Composition of commission

§2022. Composition of commission

A. The following shall serve as members of the commission:

(1) The executive director of the Louisiana Workforce Commission or his designee as a nonvoting ex officio member.

(2) Two representatives of business and industry appointed by the governor.

(3) Two representatives of organized labor appointed by the governor.

(4) Two representatives from the National Association for the Advancement of Colored People appointed by the governor.

(5) Two laborers of Hispanic descent appointed by the governor.

(6) Two laborers of Asian descent appointed by the governor.

(7) Two representatives of the Women's Commission on Research and Policy appointed by the governor.

(8) One representative of the Southern University and Agricultural and Mechanical College System.

(9) One representative of the Louisiana State University and Agricultural and Mechanical College System.

(10) One representative of the University of Louisiana System.

(11) One representative of the Louisiana Community and Technical College System.

(12) One representative of Loyola University.

(13) One representative of Tulane University.

(14) One representative of Xavier University of Louisiana.

(15) One representative of Dillard University.

B. The entities listed in Paragraphs (A)(8) through (15) of this Section shall each submit a list of up to three nominees to the governor for her consideration in appointing eight of the members representing higher education and who have experience and expertise in the collection and analysis of data concerning such pay disparities.

C. The members shall serve without compensation.

Acts 2004, No. 795, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:2023 - Meetings; staff; data

§2023. Meetings; staff; data

A. Within thirty days after the governor makes her appointments, the commission shall hold its first meeting and select a chairman. The commission shall meet at least four times per year and at the call of the chairman.

B. The Louisiana Workforce Commission shall provide the staff and facilities needed by the commission to accomplish its tasks.

C. The commission shall have access to all available resources and data from all agencies of the state.

Acts 2004, No. 795, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 23:2024 - Findings and recommendations; termination of commission

§2024. Findings and recommendations; termination of commission

A. The commission shall make a final report of its findings and recommendations on or before February 1, 2006, to the House and Senate Committees on Labor and Industrial Relations.

B. The authority and operation provided by this Chapter shall expire on July 1, 2006.

Acts 2004, No. 795, §1.



RS 23:2041 - Legislative declaration

CHAPTER 14. LOUISIANA WORKFORCE INVESTMENT COUNCIL

PART I. GENERAL PROVISIONS

§2041. Legislative declaration

The legislature hereby declares:

(1) That the existing vocational, technical, basic and remedial education, support services, employment, and job training programs systems lack statewide coordination and that this lack of statewide coordination makes it difficult to ascertain duplication of services and program impact, and more importantly, does not allow for a serious analysis to determine the responsiveness of the system in meeting the needs of both employers and individuals in need of program services.

(2) That global economics and technological forces are creating a new knowledge-intensive economy that requires a highly adaptable and better educated workforce. Yet, too many Louisiana citizens are not prepared for the skill requirements of the workplace. Too many problems persist among our human resources that suggest a growing gap between the skills employers need and the skills both new and experienced workers bring to the labor market. These problems include an unacceptable number of high school drop-outs, high school graduates who show serious skill deficiencies, and adults who are unemployed, are underemployed, or face dislocation in the future because of illiteracy or inadequate basic skills.

(3) That the education and skill level of our human resources are the foundation of our economic prosperity and a means by which we can increase productivity, raise our standard of living, and lift our poor out of poverty.

Acts 1997, No. 1, §1, eff. April 30, 1997.



RS 23:2042 - Louisiana Workforce Investment Council; creation; purpose

§2042. Louisiana Workforce Investment Council; creation; purpose

The Louisiana Workforce Investment Council is hereby created in the commission as the state workforce investment board for the purposes of:

(1) Meeting the requirements of the federal Workforce Investment Act of 1998 in order to receive funds relevant to workforce activities authorized by the law.

(2) Advising the governor on the needs of the state's employers and the state's workforce along with strategies for its continued improvement.

(3) Creating a common vision, a strategic state plan and outcomes that will coordinate and integrate a workforce development delivery system to assure the greatest cooperation possible between public and private entities.

(4) Directing the Occupational Forecasting Conference in determining such official information that is necessary for planning and budgeting with respect to workforce development.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2008, No. 831, §2, eff. July 1, 2008.



RS 23:2043 - Members

§2043. Members

A. The council shall consist of forty-one members as follows:

(1) The governor.

(2) The executive director of the Louisiana Workforce Commission.

(3) The secretary of the Department of Children and Family Services.

(4) The secretary of the Department of Economic Development.

(5) The state superintendent of education.

(6) The president of the Louisiana Community and Technical College System.

(7) The commissioner of higher education.

(8) The secretary of the Department of Public Safety and Corrections.

(9) The executive director of the office of elderly affairs.

(10) One member appointed by the governor who is a chief executive officer of a community-based organization.

(11)(a) Twenty-one members representing business and industry appointed by the governor, at least one of whom shall represent a woman-owned business and at least two of whom shall represent minority-owned businesses. Members representing business shall be individuals who are owners, chief executive officers, chief operating officers, or other individuals with optimum policymaking or hiring authority and may be members of local boards.

(b) In appointing the members representing business and industry, the governor shall appoint:

(i) One member who shall represent Louisiana's retail and wholesale sector.

(ii) One member who shall represent Louisiana's energy sector.

(iii) One member who shall represent Louisiana's medical services and biotechnology sector.

(iv) One member who shall represent Louisiana's entertainment and tourism sector.

(v) One member who shall represent Louisiana's information technology sector.

(vi) One member who shall represent Louisiana's durable goods and manufacturing sector.

(vii) One member who shall represent Louisiana's construction sector.

(viii) One member who shall represent Louisiana's agriculture and forestry sector.

(ix) One member who shall represent Louisiana's financial and insurance sector.

(x) One member who shall represent Louisiana's logistics and transportation sector.

(xi) Eleven members who shall represent Louisiana's general business community.

(c) The following entities may each submit a list of up to three nominees to the governor for his consideration in appointing the members representing business and industry:

(i) For the retail and wholesale sector: Louisiana Association of Wholesalers, Louisiana Automobile Dealers Association, Louisiana Oil Marketers and Convenience Store Association, Louisiana Retailers Association.

(ii) For the energy sector: Association of Louisiana Electric Cooperatives, Louisiana Oil and Gas Association, Louisiana Mid-Continent Oil and Gas Association, Louisiana Propane Gas Association.

(iii) For the medical services and biotechnology sector: Louisiana Hospital Association, Louisiana Nursing Home Association, Louisiana Pharmacists Association, Louisiana State Medical Society.

(iv) For the entertainment and tourism sector: Louisiana Travel Promotion Association, Motion Picture Association of Louisiana, Louisiana Hotel and Lodging Association, Louisiana Restaurant Association.

(v) For the informational technology sector: Louisiana Technology Council, Louisiana Cable and Telecommunications Association, Louisiana Telecommunications Association.

(vi) For the durable goods and manufacturing sector: Louisiana Chemical Association, Louisiana Chemical Industry Alliance, Louisiana Manufactured Housing Association, Louisiana Pulp and Paper Association.

(vii) For the construction sector: Associated Builders and Contractors, Concrete and Aggregates Association of Louisiana, Associated General Contractors, Louisiana Home Builders Association.

(viii) For the agriculture and forestry sector: Louisiana Farm Bureau Federation, Louisiana Forestry Association.

(ix) For the financial and insurance sector: Independent Insurance Agents and Brokers of Louisiana, Louisiana Bankers Association, Louisiana Association of Credit Unions.

(x) For the logistics and transportation sector: Louisiana Association of Waterway Operators and Shipyards, Louisiana Motor Transport Association, Louisiana Railroad Association, Offshore Marine Service Association, Ports Association of Louisiana.

(xi) For the general business community: Louisiana Association of Business and Industry, Louisiana Business League, Louisiana Industrial Development Executives Association, Louisiana Small Business Development Center, Louisiana Society for Human Resource Management, Louisiana Staffing Association, National Federation of Independent Businesses.

(12)(a) Two members representing parish and city government appointed by the governor, who shall be chief executive officers of a parish or city.

(b) In appointing the members representing parish and city government, the following entities may each submit a list of three nominees to the governor for his consideration:

(i) Louisiana Conference of Mayors.

(ii) Louisiana Municipal Association.

(iii) Police Jury Association of Louisiana or its successor.

(13)(a) Four members representing organized labor appointed by the governor from among six nominees submitted by the Louisiana AFL-CIO. Following the initial four appointments pursuant to R.S. 23:2046(A), any vacancies that occur for these four positions shall be filled from a list of three nominees submitted by the Louisiana AFL-CIO.

(b) One of the four organized labor members shall be a certified training director for an apprenticeship program.

(14) Two members of the Louisiana Senate appointed by the president of the Senate and two members of the Louisiana House of Representatives appointed by the speaker of the House.

B.(1) In making the appointments, the governor shall, as nearly as practicable, appoint members in a manner that is representative of the population of the regions of the state and shall consider factors including but not limited to race, color, religion, gender, and national origin.

(2) Each appointment by the governor shall be submitted to the Senate for confirmation.

C. Notwithstanding the provisions of this Section, should any nominating entity fail to make any nomination provided in Subsection A of this Section, then the governor shall make the appointment.

D. Notwithstanding the provisions of this Section, should any determination be made that any provision of this Section does not conform to the requirements of the Workforce Investment Act, then the governor shall make appointments in the manner required to conform with the Workforce Investment Act.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2044 - Qualifications

§2044. Qualifications

Each member of the council shall be a registered voter in and a domiciliary of Louisiana and shall have completed the same training as provided to local workforce investment board members pursuant to R.S. 23:2194.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2045 - Chairman and vice chairman

§2045. Chairman and vice chairman

The governor shall appoint the chairman of the council from members representing business and industry appointed pursuant to R.S. 23:2043(A)(11). The council shall elect the vice chairman. The chairman and vice chairman shall serve one-year terms, beginning July first and ending June thirtieth of the following calendar year.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 21, §1.



RS 23:2046 - Terms

§2046. Terms

A. Of the initial twenty-eight members appointed pursuant to R.S. 23:2043(A)(10), (11), (12), and (13), ten members shall serve a term of two years, nine members shall serve a term of three years, and nine members shall serve a term of four years, with all terms ending on June thirtieth of the respective year. The terms of the initial members appointed pursuant to each Paragraph shall be designated by the governor so as to be apportioned among the optional initial terms. Thereafter, such appointed members shall serve six-year terms. No person shall serve for more than two terms whether consecutive or not.

B. The term of a member serving on the council pursuant to R.S. 23:2043(A)(1), (2), (3), (4), (5), (6), (7), (8), (9), and (14) shall be concurrent with his service in such official capacity.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2047 - Vacancies

§2047. Vacancies

A. When a vacancy on the council occurs among the appointed members, the council shall notify by certified mail the nominating entity within ten days, and the vacancy shall be filled by gubernatorial appointment in the same manner as the original appointment. The member appointed to fill a vacancy shall serve the remainder of the unexpired term. If the vacancy occurs with three or more years remaining in the term, such service shall be considered as one term for purposes of the limit on the duration of service.

B. Should a nominating entity fail to submit the required number of nominations within thirty days after notification, the governor shall make the appointment consistent with R.S. 23:2043, but without regard to nominations by such entity.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2048 - Removal of members

§2048. Removal of members

The governor may remove any appointed member of the council for cause including misconduct, incompetency, neglect of duty, or absence from more than one-half of the regularly scheduled council meetings in any calendar year.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2049 - Council meetings

§2049. Council meetings

A. All meetings of the council shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the council shall be kept and shall be open to public inspection, as provided in R.S. 42:20.

B. The council shall meet no less than four times each calendar year. The council shall adopt a regular schedule of meetings; however, additional meetings may be scheduled as needed.

C. A quorum of the council shall be a majority of the members serving. In order for the council to take official action, affirmative approval of a majority of members serving is required. All members present shall vote, except as provided in Subsection D of this Section.

D. If any council member, in the discharge of a duty or responsibility of his office or position, would be required to vote on a matter which vote would be a violation of R.S. 42:1112 or 1113(B), he shall recuse himself from voting.

E. Designees, as provided in R.S. 23:2051, shall be considered as members for purposes of establishing a quorum.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 21, §1.



RS 23:2050 - Domicile

§2050. Domicile

The council shall be domiciled in East Baton Rouge Parish.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2051 - Designees

§2051. Designees

A. Each council member may appoint a designee to serve in his stead. Each council member who desires to have a designee shall provide written notice of such to the chairman of the council. Such written notice shall name the individual who shall be the official designee until the council member revokes such designation. No council member shall be represented in a meeting other than by the official designee.

B. Designees in such representative capacity may participate or vote in council meetings.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2052 - Compensation

§2052. Compensation

No council member shall receive compensation for his services. However, members may be reimbursed expenses incurred for necessary travel when attending to official business of the council as provided for state employees by division of administration regulations.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2053 - Staff

§2053. Staff

The commission shall allocate staff for the council personnel. In addition, if funding is made available, the council may hire additional personnel. The council may also request assignment of staff from the division of administration and affected departments, or the legislature, for utilization on an ad hoc basis with the council or a committee of the council. All agencies shall provide support staff when requested by the council. The commissioner of administration, the president of the Senate, and the speaker of the House of Representatives may provide support staff as necessary and requested.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2054 - Funding

§2054. Funding

A. Federal funding for the operation of the federal advisory councils shall be allocated to the council according to federal requirements.

B. The council shall develop a budget to carry out its duties and responsibilities under this Chapter. The council shall submit its budget to the House Committee on Labor and Industrial Relations, the Senate Committee on Labor and Industrial Relations, and the Joint Legislative Committee on the Budget.

C. The council shall follow the provisions of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950 in preparing its budget.

D. The budget shall identify funds appropriated for planning, evaluation, and implementation of a workforce development program under the jurisdiction of the council and may recommend the transfer of those funds to the functions being assumed by the council.

E. The council may apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2055 - Rulemaking authority

§2055. Rulemaking authority

The council, in accordance with the Administrative Procedure Act, shall promulgate such rules and regulations as necessary to carry out the provisions of this Chapter.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2056 - Executive organization

§2056. Executive organization

For the purposes of executive branch organization, the council is placed within the executive office of the executive director, pursuant to R.S. 36:301(C)(1).

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2008, No. 831, §6, eff. July 1, 2008.



RS 23:2061 - Definitions

PART II. SCOPE AND OPERATIONS

§2061. Definitions

As used in this Chapter, the following terms shall have the meaning herein ascribed to them:

(1) "Agency" means any state office, department, board, council, institution, division, officer or other person, or functional group, presently existing or created in the future, that is authorized to exercise, or that does exercise, any functions of state government in the executive branch, but not any political subdivision of the state or officer thereof.

(2) "Board" means a local workforce investment board as described in the Workforce Investment Act (29 U.S.C. §2801 et seq.) or such successor entity as may be established by federal law.

(3) "Business/career solution system" means a service delivery system composed of one or more centers, which shall operate as a one-stop workforce development service delivery system as provided by the Workforce Investment Act of 1998 (29 U.S.C. §2801 et seq.) and the regulations promulgated thereunder.

(4) "Chief elected official" means a city-parish mayor president or mayor, parish president, police jury president, or parish council president.

(5) "Commission" means the Louisiana Workforce Commission.

(6) "Council" means the Louisiana Workforce Investment Council.

(7) "Local labor market" means an economically integrated geographical area within which individuals may reside and find employment within a reasonable distance of their residences.

(8) "Performance standards" means the basic measures of performance for workforce development programs.

(9) "Program year" means July first to June thirtieth.

(10) "Supportive services" means any services that assist workforce development and preparation needs. It may include transportation, health care, special services and materials for persons with disabilities, child care, meals, temporary shelter, financial counseling, and other reasonable expenses for participation in the training program and may be provided inkind or through cash assistance.

(11) "Workforce development" means workforce education and workforce training and services.

(12) "Workforce education" means education which assists an individual in his ability to function and succeed as an employee in a workplace. It shall include education directed at refining or developing literacy or other basic education skills; programs directed at lifelong learning or continuing education; any kind of job readiness training; vocational, technical, or occupation education; any worker or workplace education; any articulated career-path program and the constituent courses of such program that lead to initial or continuing licensure or certification or degree-level accreditation; and any other education or program whose purpose is to assist citizens to improve their employment opportunities.

(13) "Workforce training and services" means training and service programs that assist citizens in improving their employment opportunities or maintaining their present employment but are not included within the definition of workforce education.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:2062 - Goals

§2062. Goals

The goals of the council are:

(1) To promote the development of a well-educated, highly skilled workforce in Louisiana through literacy, adult basic education, community education, apprenticeship, and state-of-the-art occupational skills education and training and professional degree programs.

(2) To advocate for the development of an integrated workforce development delivery system that provides competitive quality services addressing the needs of businesses and workers in Louisiana.

(3) To develop strategies that will upgrade the skills of Louisiana's existing workforce and prepare new workers with the skills for a constantly changing economy.

(4) To ensure the equitable distribution of quality education, training, and employment services statewide, especially to distressed and rural areas and areas serving the economically disadvantaged citizens of this state.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2063 - Strategic plan

§2063. Strategic plan

A.(1) The council shall develop, prepare, adopt, and submit forthwith to the governor a comprehensive state strategic plan that establishes strategic goals, objectives, and measures that provide direction for the provision of services and coordination of resources by the state's workforce development delivery system. The plan shall establish benchmarks for each measure and shall provide recommended strategies for implementation by state agencies and private entities. The strategic plan shall be updated on a biennial basis.

(2) On approval of the plan by the governor, each agency shall submit an annual action plan to the council on how it intends to implement its workforce development programs in accordance with the strategic plan.

(3) Each agency shall report to the council at least once a year on its activities toward meeting the benchmarks established in the plan.

(4) The council shall provide an annual report to the governor on the state's progress and submit any recommendations for improvement.

B. If the strategic plan is inconsistent with any federal or state law, rule, or regulation, or if there is a constitutional limitation, restriction, or prohibition, the affected agency shall immediately notify the council, in writing, of the conflict, together with a notice of that exception, an explanation of the conflict, and a recommendation for how to implement such plan or measure so as to avoid such conflict.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008; Acts 2012, No. 21, §1.



RS 23:2064 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2064. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2065 - Council duties and functions

§2065. Council duties and functions

A. The council shall:

(1) Develop and regularly update recommended strategy for the provision of a coordinated comprehensive workforce development delivery system using a multiagency cooperative approach to ensure that state workforce efforts are responsive to business needs.

(2) Facilitate the development of an industry-based skills standards and certification system for occupations requiring less than a baccalaureate level of education and training.

(3) Make recommendations regarding a strategic investment fund or pilot programs to address specific priorities or challenges.

(4) Recommend to the governor the geographic designation of workforce development areas for the delivery of workforce development services funded through the federal Workforce Investment Act of 1998 (29 U.S.C. 2801).

(5) Develop and recommend to the governor the level of supportive services necessary for the successful job placement and retention of citizens.

(6) Implement a statewide system for evaluating the effectiveness of all workforce development programs in achieving state and local goals and objectives.

(7) Assist the commission in requesting waivers allowed under the federal Workforce Investment Act of 1998 (29 U.S.C. 2801).

(8) Perform all duties required by the federal Workforce Investment Act of 1998 (29 U.S.C. 2801) for the state workforce investment board, including carrying out the federally and state-mandated duties and responsibilities for all advisory councils under applicable federal and state workforce development programs.

(9) Develop recommendations for a marketing and communications plan, including the design of a logo.

(10) Provide comments on the master plan for career and technical education under the Carl D. Perkins Act.

(11) Upon the enactment of new federal initiatives relating to workforce development, the council shall advise the governor and the legislature on mechanisms for integrating the federal initiatives into the state's workforce development delivery system and make recommendations for legislative and administrative measures necessary to streamline and coordinate state efforts to meet federal guidelines.

B. The council may make expenditures, enter into contracts with public, private, and nonprofit organizations or agencies, require reports to be made, and take other actions necessary or suitable to fulfill the council's duties under this Chapter.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §2, eff. July 1 2008.



RS 23:2066 - Job placement information; occupational information

§2066. Job placement information; occupational information

A. The council shall establish, supervise, and control a comprehensive labor market information system as specifically provided for in Part IV of Chapter 1 of this Title.

B. The council shall use the information developed as provided in this Section and other information to determine whether a specific workforce development program is effective and whether to recommend to the governor to continue or discontinue the program.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2067 - Integration of job training programs

§2067. Integration of job training programs

Annually the council shall prepare and submit to the governor and the legislature a report that describes how additional job training programs not under the jurisdiction of a standing committee created pursuant to Part III of this Chapter can be consolidated into a more integrated and accountable workforce development system that better meets the needs of employers, employees, and job seekers.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2068 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2068. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2069 - Required information; exceptions

§2069. Required information; exceptions

A.(1) All agencies of all branches of government and all units of local government shall cooperate with the council in providing and maintaining information required by the council.

(2) Should the council determine by a majority vote that an agency has failed to comply with this Subsection after notice to the agency and an opportunity to be heard, the council shall notify the division of administration of such noncompliance. Upon such notice, the division of administration shall order and cause the salary of the agency head and those persons employed in unclassified positions in such agency who are immediately inferior to him in rank, who are subject to his supervision or direction, and who are directly responsible to him for compliance with this Subsection to be withheld until notified by the council that compliance has occurred.

(3) If an agency submits, in writing, to the council a reasonable explanation of why it is unable to comply with the council's request for information, it shall be considered to have complied with this Section.

B. No agency or unit of local government shall be required to furnish information or data protected by the confidentiality provisions of Part I of Chapter 1 of Title 44 of the Louisiana Revised Statutes of 1950, or data protected by contract or licensing agreements. However, every agency and unit of local government shall provide information on such data that is required to catalogue the data.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2070 - Authority

§2070. Authority

A. The provisions of this Chapter shall not be construed so as to impair or diminish the constitutional authority of the State Board of Elementary and Secondary Education, including budgetary responsibility for all funds appropriated or allocated for technical schools or adult education under its jurisdiction, or the Board of Regents. However, such boards shall cooperate in the development of the council's strategic plan.

B. Whenever a dispute arises between the Louisiana Workforce Investment Council and either the State Board of Elementary and Secondary Education or the Board of Regents over their workforce development operational plan or budget, either party may petition the Senate and House committees on labor and industrial relations to meet as a joint committee for a public hearing on the matter. The joint committee, following such hearing, shall make recommendations to the governor and the commissioner of administration.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2071 - Repealed by Acts 2001, No. 1185, 10, eff. July 1, 2002.

§2071. Repealed by Acts 2001, No. 1185, §10, eff. July 1, 2002.



RS 23:2091 - Transfer of state advisory council responsibilities

PART III. STATE ADVISORY COUNCILS

§2091. Transfer of state advisory council responsibilities

A. Upon certification of the Louisiana Workforce Investment Council as a state workforce investment board pursuant to 29 U.S.C. 2821 et seq., the council shall assume the responsibilities assigned to the state advisory council under the following federal laws:

(1) The Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).

(2) The Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. 2301 et seq.).

(3) The Adult Education Act (20 U.S.C. 1201 et seq.).

(4) The Wagner-Peyser Act (29 U.S.C. 49 et seq.).

(5) The employment program established under Section 6(d)(4), Food Stamp Act of 1977 (7 U.S.C. 2015(d)(4)).

(6) The National Literacy Act of 1991 (20 U.S.C. 1201 et seq.).

B. The council shall assume the responsibilities formerly exercised by the following state advisory councils:

(1) The Louisiana Employment and Training Council.

(2) The State Council on Vocational Education.

(3) The State Occupational Information Coordinating Council.

(4) The Adult Education Advisory Council.

(5) The State Apprenticeship Council.

(6) The Governor's School-to-Work Council.

(7) The Louisiana Employment Security Advisory Council.

(8) Such other state advisory commissions or councils as the council recommends and the governor approves.

C. Upon approval of the governor, the council may, by administrative rule, assume the responsibilities of other state advisory councils or commissions and perform all duties and responsibilities related to them.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 1999, No. 386, §1; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2092 - Organizational structure of standing committees

§2092. Organizational structure of standing committees

A.(1) The council shall create standing and ad hoc committees as it deems appropriate. Generally, the council, through its standing committees, shall carry out the duties and functions currently prescribed for existing state councils described under the federal and state laws relating to the applicable federal human resource programs as provided under this Chapter.

(2) The Occupational Forecasting Conference established pursuant to R.S. 23:76(C) shall be a committee of the council.

B. The chairman of the council shall appoint a council member to chair each standing committee, except as provided in R.S. 23:76.

C. The chairman of each standing committee may appoint council members and persons who are not council members, or both, to his respective committee. The chairman of each standing committee shall, with the council's approval, fix the qualifications and terms of office for the non-council standing committee membership.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2093 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2093. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2094 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2094. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2095 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2095. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2096 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2096. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2097 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2097. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2098 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2098. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2099 - Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.

§2099. Repealed by Acts 2008, No. 743, §5, eff. July 1, 2008.



RS 23:2100 - Federal support and waivers

§2100. Federal support and waivers

The standing committees, through the council, shall assist the commission in seeking federal support and waivers, if necessary for implementing the provisions of this Part.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2151 - Council recommendations; cooperation with state agencies, departments, and offices

PART IV. PROVISIONS AFFECTING STATE AGENCIES,

DEPARTMENTS, AND OFFICES

§2151. Council recommendations; cooperation with state agencies, departments, and offices

A. The council, through its standing committees, shall develop recommendations periodically in each of the committees' areas of responsibility and shall submit the recommendations to the governor.

B. The governor shall consider the recommendations submitted under this Section. The governor shall approve, disapprove, or modify the recommendations and return the recommendations to the council to be forwarded as appropriate. An approved or modified recommendation shall be forwarded to the appropriate agency for implementation. A recommendation that is approved or modified that requires a change in state or federal law shall be forwarded to the appropriate legislative body for consideration.

C. A recommendation that is not approved, disapproved, or modified by the governor before sixty days after the date that the recommendation is submitted shall be considered to be approved by the governor.

D. Agencies shall implement the recommendations as soon as practicable if the recommendations do not violate an existing federal or state law, regulation, or rule.

E. An agency shall:

(1) Provide requested information to the council within fifteen days of receipt. The council may grant an extension in order for the agency to submit the requested information.

(2) Report on the implementation of the council's recommendations at the time and in the format requested by the council.

(3) Notify the governor and the council if the agency determines that any recommendation cannot be implemented.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2152 - Provision of services by state agencies

§2152. Provision of services by state agencies

A. An affected agency shall provide workforce development services in accordance with the council's plans and recommendations and shall implement rules and policies consistent with the plan or recommendation.

B. Affected agencies are prohibited from adopting any official plans or proposals without obtaining approval from the council prior to such adoption.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2153 - Data; standardization

§2153. Data; standardization

A. The council shall develop a plan that, whenever possible, requires the use of common definitions, common outcome measures, common eligibility standards, and common funding cycles for education, job training, and placement programs.

B. The council shall direct the affected state agencies to standardize program definitions, training program codes, and any other information collected on education, training, and placement program performance in a manner consistent with the capabilities and needs of the program evaluation system.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2191 - Workforce investment boards

PART V. WORKFORCE INVESTMENT BOARDS

§2191. Workforce investment boards

A. There shall be a local workforce investment board for every workforce development area.

B. The governor shall approve a request to be a local workforce development area from any parish governing authority of a parish with a population of five hundred thousand or more or any consortium of contiguous parishes with an aggregate population of five hundred thousand or more which serves a substantial part of one or more labor market areas.

C. The governor may approve a request for designation as a workforce investment area from any unit of general local government including a combination of such units that serve a substantial part of one or more labor market areas.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2192 - Designation of workforce development areas

§2192. Designation of workforce development areas

A. The governor may redesignate workforce development areas not more than once every two years, unless the governor determines that the area failed to substantially meet, as determined by the council, the local performance measures for the local area or failed to sustain the fiscal integrity of the funds used by the area to carry out workforce development activities, as required by the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). A redesignation shall be made not later than four months before the beginning of a program year.

B. The governor shall, after receiving recommendations from the council, publish a proposed designation of local workforce development areas for the planning and delivery of workforce development.

C. Subject to the provisions of R.S. 23:2191(B), a local workforce development area:

(1) Is composed of one or more contiguous units of general local government that includes at least one parish.

(2) Is consistent with either a local labor market area or a metropolitan statistical area.

(3) Is of a size sufficient to have the administrative resources necessary to provide for the effective planning, management, and delivery of workforce development.

D. Units of general local government, business and labor organizations, and other affected persons and organizations shall be given an opportunity to comment on and request revisions to the proposed designation of a workforce development area.

E. After considering all comments and requests for changes, the governor shall make the final designation of workforce development areas.

Acts 1997, No. 1, §1, eff. April 30, 1997; Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2193 - Creation of local workforce development boards

§2193. Creation of local workforce development boards

A. The chief elected officials in a workforce development area may form, in accordance with rules established by the Louisiana Workforce Investment Council, a local workforce investment board to do the following:

(1) Plan and oversee the delivery of workforce training and services.

(2) Evaluate workforce development in the workforce development area.

(3) Review and recommend certification of business/career solution system centers.

B. The authority granted under Subsection A of this Section does not give a local workforce investment board any direct authority or control over workforce funds and programs in its workforce development area, other than programs funded through that board.

C. Before a local workforce investment board may be created, at least three-fourths of the chief elected officials in the workforce development area who represent units of general local government shall agree to the creation of the board, including all of the chief elected officials who represent units of general local government that have populations of at least five hundred thousand. The elected officials who agree to the creation of the board shall represent at least three-fourths of the population of the workforce development area.

D. The chief elected officials shall consider the views of all affected local organizations before making a final decision on the formation of a board.

E. An agreement on the formation of a board shall be in writing and shall include:

(1) The purpose of the agreement.

(2) The process to be used to select the chief elected official who will act on behalf of the other chief elected officials.

(3) The process to be used to keep the chief elected officials informed regarding local workforce development activities.

(4) The initial size of the board.

(5) How resources allocated to the local workforce development area are to be shared among the parties to the agreement.

(6) The process, consistent with applicable federal and state law, for the appointment of the board members.

(7) The terms of office of the board members.

F. The chief elected officials designated under Subsection C of this Section shall enter into a partnership agreement with the board to:

(1) Select the grant recipient and the administrative entity for the local workforce development area.

(2) Determine procedures for the development of the local workforce development plan.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2194 - Training for local workforce development board members

§2194. Training for local workforce development board members

A. The office of workforce development shall provide management, diversity, and board development training for all members of local workforce investment boards that includes information regarding the importance of high-quality workforces to the economic prosperity of their communities and encourages board members to be advocates in their communities for effective and efficient workforce development programs. Such training shall also include instruction regarding the chartering of boards, the certification of business/career solution centers, and state ethics laws. If a member of a local workforce investment board does not receive training under this Section before the ninety-first day after the date on which the member begins service on the board, the person is ineligible to continue serving on the board unless the training required under this Subsection was requested by the member but not provided by the office of workforce development.

B. Training may be provided directly by the office of workforce development or by a third party that has demonstrated experience in providing training to local workforce development or similar boards.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2195 - Certification of boards

§2195. Certification of boards

A. The commission shall charter boards that meet chartering requirements established by the commission, and each board shall be chartered no later than January 1, 2009, unless an extension is granted by the commission for good cause shown.

B. The governor shall certify a board on determining that the board's composition is consistent with applicable federal and state laws and requirements. The governor shall certify or deny certification not later than the thirtieth day following the date that a certification request is submitted to the governor.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2196 - Board membership

§2196. Board membership

A. A board shall be composed as follows:

(1) Representatives of the private sector who:

(a) Constitute a majority of the membership of the board.

(b) Are owners of business concerns, chief executives or chief operating officers of nongovernmental employers, or other business or human resources executives who have substantial management, hiring, or policymaking responsibilities.

(2) At least two representatives of organized labor.

(3) Representatives of each of the following:

(a) Educational agencies, including but not limited to community colleges and secondary and postsecondary practitioners representing vocational education, that are representative of all educational agencies in the service delivery area.

(b) Economic development agencies.

(c) Public employment services.

(d) Community-based organizations.

B. Private sector representatives on the board are selected from individuals nominated by general purpose business organizations that have consulted with and received recommendations from other business organizations in the workforce development area. The nominations and the individuals selected from the nominations must reasonably represent the industrial and demographic composition of the business community. Not less than one-half of the business and industry representatives should be representatives of small business.

C. The labor representatives on the board are selected from individuals recommended by recognized state and local labor federations.

D. The education representatives on the board are selected from individuals nominated by regional or local educational agencies, vocational education institutions, institutions of higher education, including entities offering adult education, and other educational institutions within the workforce development area.

E. In this Section:

(1) "General purpose business organization" means an organization that admits for membership any for-profit business operating within the workforce development area.

(2) "Small business" means a private, for-profit enterprise that employs not more than five hundred employees.

F. At least one of the members of a board appointed under Subsection A of this Section shall, in addition to the qualifications required for the member under Subsection A of this Section, have expertise in child care or early childhood education.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2197 - Removal of workforce investment board members

§2197. Removal of workforce investment board members

The chief elected official with the authority to appoint board members may remove any appointed member from the board for cause, including misconduct, incompetence, neglect of duty, or absence from more than half of the regularly scheduled board meetings in any calendar year.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2198 - Presiding officer

§2198. Presiding officer

The presiding officer of a board shall be selected from among the members of the board who represent the private sector.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2199 - Responsibility of the board

§2199. Responsibility of the board

A. A board is directly responsible and accountable to the office of workforce development for the planning and oversight of all workforce training and services and the evaluation of all workforce development programs in its workforce development area. A board shall develop and regularly upgrade performance measures to assess the effectiveness of workforce training and employment in its area to ensure outcomes consistent with statewide goals, objectives, and performance standards established by the commission.

B. A board is directly responsible to the office of workforce development for the operational planning and administration of all workforce training and services funded in its area through the commission.

C. A board shall review and recommend certification of business/career solution system centers.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2200 - Board duties

§2200. Board duties

A. The purpose of the local workforce investment board is to convene and align high-level stakeholders, enhance cooperative assessment of workforce intelligence, and develop unified strategic planning and activities designed to meet the region's current and future workforce needs. These strategic purposes are in addition to the service delivery and partner system roles required in the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).

B. A board shall:

(1) Convene community stakeholders and build workforce development alliances for strategic planning and action.

(2) Collect and distribute workforce intelligence, and facilitate joint analysis among stakeholders and alliances based on multiple data sources.

(3) Identify communities' target industry sectors and those sectors' skill and human resource requirements.

(4) Identify critical human resource challenges that must be addressed for sectors to succeed.

(5) Map career pathways and talent pipelines to help workers advance and businesses find qualified workers.

(6) Develop, invest, align, and influence community, financial, board, and other resources based on cooperative agreements and partner assets.

(7) Evaluate and ensure impact of strategies and operations of workforce development activities; adjust as appropriate.

(8) Serve as a single point of contact for local businesses to communicate their employment needs and to influence the direction of all workforce development programs in the workforce development area.

(9) Promote the participation of private sector employers in the local workforce development delivery system.

(10) Conduct program oversight for workforce development activities in the workforce development area, including those involving child care, transportation assistance, work skills and job readiness training, and job placement.

(11) Direct the activities of its executive director.

(12) Award grants or contracts to eligible providers of workforce education or training and services in the workforce development area on a competitive basis, consistent with the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and to the extent allowed under other local, state, or federal law.

(13) Develop a local plan to address the workforce development needs of the workforce development area that:

(a) Is responsive to the goals, objectives, and performance standards established by the council.

(b) Targets services to meet local needs, including the identification of industries and employers likely to employ workers who complete job training programs.

(c) Ensures that the workforce development system, including the educational system, has the flexibility to meet the current and future needs of existing and emerging business.

(14) Designate the board or another entity as the board's fiscal agent to be responsible and accountable for the management of all workforce development funds available to the board.

(15) Oversee the management of local one-stop delivery systems pursuant to R.S. 23:2203 including the selection of system operators and staffing.

(16) Review plans for workforce education to ensure that the plans address the current and future needs of existing and emerging businesses and recommend appropriate changes in the delivery of education services, to which the service provider must respond no later than the thirtieth day after receipt of the recommendation.

(17) Assume the functions and responsibilities of local workforce development advisory boards, councils, and committees authorized by federal or state law.

(18) Monitor and evaluate the effectiveness of the one-stop delivery system, state agencies, and other contractors providing workforce training and services, and vocational and technical education programs operated by local education agencies and institutions of higher education to ensure that performance is consistent with state and local goals and objectives.

(19) Promote cooperation and coordination among public organizations, community organizations, charitable organizations, religious organizations, private businesses providing workforce development services, and private education and training providers in a manner consistent with the nondiscrimination principles and safeguards stated in 42 U.S.C. 604a.

(20) Serve as a local workforce investment board under the Workforce Investment Act of 1998, 29 U.S.C. 2801 et seq.

C. The board shall ensure that employment services are provided for persons seeking employment in the local workforce development area. The board shall contract with an appropriate entity for the provision of services, or, if all necessary waivers are granted, the board may provide the services directly.

D. In performing its duties under this Section, a board shall provide to the office of workforce development labor market information and information regarding the availability of existing workforce development services, and shall assist in the maintenance of a statewide employment statistics system, which shall utilize, to the fullest extent possible, the commission's labor market information system. A board shall review, verify, modify, and use local labor market information developed through the state's labor market information system to identify, by occupation, the labor demand of existing and emerging businesses in each workforce development area.

E. The board may solicit and accept contributions and grant funds from other sources.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2201 - Board committees

§2201. Board committees

A board may create committees as needed to carry out its duties and responsibilities.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2202 - Technical advisory groups

§2202. Technical advisory groups

A board may create technical advisory groups to provide assistance to the board.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2203 - Components of local workforce development system

§2203. Components of local workforce development system

The local workforce development system shall be comprised of two major components, as follows:

(1) Business solutions using a strategic approach to develop and maintain relationships and partnerships with the business community, and ensuring services and service delivery methods meet business demands, including improvement of existing services and development of new business services.

(2) Career solutions using funding and staff integration to advance efficiency and maximize the resources of the business/career solution center processes, moving from a focus and delineation on programs to well-structured, customer-appropriate sets of services.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2204 - Local and regional workforce development plans

§2204. Local and regional workforce development plans

A. A board or consortium of boards within a region shall adopt a single plan that includes the components specified in this Section.

B. The plan shall include a strategic component that:

(1) Assesses the labor market needs of the local or regional workforce development areas.

(2) Identifies existing workforce development programs.

(3) Evaluates the effectiveness of existing programs and services.

(4) Sets broad goals and objectives for all workforce development programs in the local or regional area consistent with statewide goals, objectives, and performance standards.

C. The plan shall include an operational component that specifies how all of the resources available to the local or regional workforce development area from the commission will be used to achieve the goals and objectives of the plan for the area. At a minimum, this component shall establish:

(1) The goals, objectives, and performance measures to be used in overseeing and evaluating the operation of all workforce training and services.

(2) The segments of the population targeted for various services.

(3) The mix of services to be provided and how those services are to be provided.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2205 - Budget

§2205. Budget

A board shall adopt a budget for the purpose of carrying out its duties, which must be included in the local workforce development plan submitted to the office of workforce development.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2206 - Report

§2206. Report

A board shall periodically provide a report summarizing by occupation the labor demand to the following:

(1) Each public postsecondary institution providing vocational, technical, and professional education.

(2) Each entity under contract to the board to provide workforce training and services in a workforce development area.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2207 - Approval of fiscal agent

§2207. Approval of fiscal agent

A. The commission shall approve the fiscal agent selected by a board before any federal or state workforce development funds may be disbursed to the board.

B. The commission shall base its approval on an audit of the financial capability of the fiscal agent to ensure that fiscal controls and fund accounting procedures necessary to guarantee the proper disbursal of and accounting for federal and state funds are in place.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2208 - Contracting for service delivery

§2208. Contracting for service delivery

A. Except as otherwise provided by this Section, a board shall not directly provide workforce education, training, or one-stop workforce services.

B. A board may request from the commission a waiver of Subsection A of this Section.

C. The request for a waiver shall include a detailed justification based on the lack of an existing qualified alternative for delivery of workforce training and services in the workforce development area.

D. If a board receives a waiver to provide workforce education, training, or one-stop workforce services, the evaluation of results and outcomes shall be provided by the commission.

E. In consultation with local workforce investment boards, the commission by rule shall establish contracting guidelines for boards under this Section, including guidelines designed to:

(1) Ensure that each independent contractor that contracts to provide one-stop workforce services under this Section has sufficient insurance, bonding, and liability coverage for the overall financial security of one-stop workforce services funds and operations.

(2) Prevent potential conflicts of interest between boards and entities that contract with boards under this Section.

(3) Ensure that if a board acts as a fiscal agent for an entity that the board does not deliver the services or determine eligibility for the services.

F. The commission shall ensure that each board complies with this Section and may approve a local plan pursuant to R.S. 23:2204 only if the plan complies with this Section.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2209 - Conflicts of interest

§2209. Conflicts of interest

A. A board member shall recuse himself pursuant to R.S. 42:1112(C) from voting and discussions in any matter in which the board member, a member of his immediate family as defined by R.S. 42:1102(13), or an entity of which the board member or a member of his immediate family is an owner, officer, director, partner, or employee, and has a substantial economic interest as defined by R.S. 42:1102(21) due to involvement as an employer in any program or service that is under the supervision or jurisdiction of the board. The existence of such relationships shall not preclude a person from being a board member, but recusal from voting and discussion in such matters shall be required to avoid any violation of R.S. 42:1111(C)(2)(d), 1112, or 1113(B) that otherwise would result. This provision shall not be construed to authorize engaging in transactions under the supervision or jurisdiction of the board other than utilization of workforce related services and programs.

B. Prior to a discussion, vote, or decision on any matter before a board, if recusal by a board member is required by Subsection A of this Section, that member shall disclose the nature and extent of the interest and the relationship. All such disclosures shall be recorded in the minutes of the board meeting.

C. Prior to taking office, board members shall provide to the board a written declaration of all contractual and other business, financial, or other relationships between the board and the board member, any member of his immediate family, or any entity of which the board member or a member of his immediate family is an owner, officer, director, partner, or employee. Such declarations shall be updated within forty days of any changes in such relationships. The board shall appoint an individual to timely review the disclosure information and advise the board chair and appropriate members of potential conflicts.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2210 - Incentives and waivers

§2210. Incentives and waivers

A. A board certified by the governor is eligible for incentives and program waivers to promote and support integrated planning and evaluation of workforce development.

B. To the extent feasible under federal and state workforce development law, incentives include priority for discretionary funding, including financial incentives for the consolidation of service delivery areas authorized under the federal Workforce Investment Act.

C. The commission shall use incentives to promote a demand driven and regionally focused service delivery system.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2211 - Nonprofit status; ability to solicit funds

§2211. Nonprofit status; ability to solicit funds

A. A board may apply for and receive a charter as a private, nonprofit corporation under the laws of this state and may choose to be recognized as a Section 501(c)(3) organization under the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).

B. In addition to receiving funds specified in this Chapter, a board may solicit additional funds from other public and private sources.

C. A board may not solicit or accept money from an entity with which the board contracts for the delivery of services.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:2212 - Staff

§2212. Staff

A. A board may employ professional, technical, and support staff to carry out its planning, oversight, and evaluation functions.

B. A board's staff shall be separate from and independent of any workforce training provider providing workforce education in the workforce development area.

C. The requirement for separate staffing does not preclude a board from designating a qualified organization to provide staff services to the board if the board does all of the following:

(1) Arranges for independent evaluation of any other workforce services provided by the staffing organization.

(2) Requests and obtains from the commission a waiver of the separate staffing requirement.

D. A request for a waiver under Paragraph (2) of Subsection C of this Section shall contain a detailed justification for the waiver, including the following:

(1) Cost-effectiveness.

(2) Prior experience.

(3) Geographic or budgetary consideration.

(4) Availability of qualified applicants.

Acts 2008, No. 743, §2, eff. July 1, 2008.



RS 23:3001 - Acceptance of federal act to promote vocational rehabilitation

CHAPTER 15. LOUISIANA REHABILITATION SERVICES

PART I. VOCATIONAL REHABILITATION PROGRAM

§3001. Acceptance of federal act to promote vocational rehabilitation

The state of Louisiana accepts the provisions and benefits of the Act of Congress entitled "An act to provide for the promotion of vocational rehabilitation of persons disabled in industry or otherwise and their return to civil employment", 29 U.S.C. §701 et seq., and will observe and comply with all requirements of such act.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 16, 2014.



RS 23:3002 - State treasurer as custodian of federal funds

§3002. State treasurer as custodian of federal funds

The state treasurer is designated and appointed custodian of all monies received by the state of Louisiana from appropriations made by the Congress of the United States for the vocational rehabilitation of persons disabled in industry or otherwise, and is authorized to receive and provide for the proper custody of the same and to make disbursement therefrom upon the approval of the legislature and the requisition of the Louisiana Workforce Commission.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3003 - Donations; commission's authority to receive

§3003. Donations; commission's authority to receive

The Louisiana Workforce Commission may receive any donations, either from public or private sources offered unconditionally, or under such conditions related to the vocational rehabilitation of persons disabled in industry or otherwise determined by the department to be proper and consistent with the provisions of this Part. All the monies received as donations shall be deposited in the state treasury. A full report of all donations received and accepted, together with the names of the donor and the respective amounts contributed by each, and all disbursements therefrom shall be submitted annually to the governor by the Louisiana Workforce Commission.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2012, No. 834, §3, eff. July 1, 2012.



RS 23:3004 - Fees for vocational work evaluation services performed by Louisiana Workforce Commission

§3004. Fees for vocational work evaluation services performed by Louisiana Workforce Commission

A.(1) The executive director of the Louisiana Workforce Commission shall promulgate rules and regulations for the assessment of fees for payment of costs of vocational work evaluation services performed by the Louisiana Workforce Commission regarding any person with a disability who has insurance coverage for this purpose.

(2) For purposes of this Section, "vocational work evaluation" means a comprehensive process utilizing medical, psychological, social, vocational, educational, cultural, and economic data to evaluate and assist in the vocational development of the individual.

B. Any fee assessed and collected for these services shall be paid directly to the Louisiana Workforce Commission by the individual or by the insurance company or public or private organization or agency that requests the services, for disposition and use as provided by law.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 811, §12, eff. June 23, 2014.



RS 23:3021 - Prevention of blindness, vocational training, and rehabilitation

PART II. BLIND PERSONS

SUBPART A. PREVENTION OF BLINDNESS AND VOCATIONAL TRAINING

§3021. Prevention of blindness; vocational training and rehabilitation

A. Louisiana Rehabilitation Services may establish and administer an adequate system of conservation of sight and prevention of blindness, vocational training, and rehabilitation for the blind and may make such rules and regulations necessary for the efficient administration thereof.

B. For purposes of this Part, a person who is blind means a person who, after examination by a licensed physician skilled in diseases of the eye or by a licensed optometrist, has been determined to have not more than 20/200 central visual acuity in the better eye with correcting lenses, or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than twenty degrees.

C. Louisiana Rehabilitation Services shall submit quarterly reports and an annual report to the legislature on the performance of the agency's programs for blind persons. This annual report shall be submitted no later than sixty days prior to the convening of the regular legislative session.

D. Louisiana Rehabilitation Services shall be the designated state unit as defined by the Rehabilitation Act of 1973, 29 U.S.C. §701 et seq., as amended, and 34 CFR Part 361.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3022 - Powers of Louisiana Rehabilitation Services

§3022. Powers of Louisiana Rehabilitation Services

Louisiana Rehabilitation Services may:

(1) Make and promulgate such rules and regulations as are necessary or desirable for carrying out the provisions of this Subpart and such rules and regulations shall be binding upon parishes or other local units and their agents and upon those private agencies and individuals who participate in the benefits of this Subpart.

(2) Administer and supervise a statewide program for the conservation of sight and the prevention of blindness through lectures, posters, exhibits, and such other methods as is deemed necessary; act in close cooperation with other state departments and private agencies; encourage vision testing in schools and the early correction of eye defects where found; and establish sight-saving classes where needed.

(3) Promote a system of economic security for the blind by administering and supervising a statewide program of vocational training and rehabilitation for the blind by providing the necessary facilities in private and public agencies.

(4) Provide the necessary facilities, equipment, and initial stock, for the operation of vending stands and such other small business enterprises as may be found feasible for operation by individuals who are blind.

(5) Assist other departments, agencies, and institutions of the state and federal government, when so requested, by performing services in conformity with the purposes of this Subpart.

(6) Administer such federal, state, parish, municipal, or private funds as may be available for the prevention of blindness, vocational training, and rehabilitation for individuals who are blind.

(7) Act as agent of the state to cooperate with the federal government in any matter relating to sight conservation and the welfare of individuals who are blind.

(8) Exercise all the duties and responsibilities of the designated state unit as defined by the Rehabilitation Act of 1973, 29 U.S.C. §701 et seq., as amended, and 34 CFR Part 361.

(9) Act as the state licensing agency for the administration of the Randolph-Sheppard Act and the Business Enterprise Program.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3023 - Priority to individuals who are blind in operation of concessions in public buildings

§3023. Priority to individuals who are blind in operation of concessions in public buildings

A. State agencies, boards, commissions, and institutions owning, maintaining, occupying, or controlling property shall in all cases give priority to individuals who are blind, under the administration of Louisiana Rehabilitation Services, in the operation of vending stands, vending machines, cafeterias, and other small business concessions to be operated in the portions, or portions thereof, of properties that those state agencies, boards, commissions, and institutions own, maintain, occupy, or control. No other vending stands, vending machines, cafeterias, or small business concessions shall be operated on the same premises with vending stands, vending machines, cafeterias, or other small business concessions operated, or contemplated, under the provisions of this Section. Except as provided under this Part and the Randolph-Sheppard Act, no individual who is blind, under this Subpart, shall be required to pay any involuntary fee, service charge, or equivalent thereof upon the operation of a vending stand, vending machines, cafeterias, and other small business concessions in public buildings or premises, nor shall an individual who is blind be disturbed in the security of the operation of the vending stand, vending machine, cafeteria, and other small business concession in any way, without reasonable or just cause.

B. The provisions of this Section shall not apply to state colleges and universities contracting for food services, vending operations, or other such services.

C. The provisions of this Section shall not apply to state developmental centers within the Department of Health and Hospitals as provided by R.S. 36:259(C)(13) through (22) which operate canteens, vending stands, vending machines, or other such vending services on the premises for clients and employees when such operations are provided directly by the institution.

D. Louisiana Rehabilitation Services shall promulgate, pursuant to the Administrative Procedure Act, and enforce the rules and regulations necessary to establish employment and training targets for persons who are blind or otherwise disabled for all blind vendors employing greater than ten employees and for all businesses servicing facilities under this Part with greater than ten employees. Blind vendors and businesses servicing facilities under this Part operating under contracts and permits ratified or issued prior to promulgation of the rules and regulations shall be exempt from the rules and regulations.

E. Louisiana Rehabilitation Services is hereby authorized to enter into contingency fee contracts for the identification, development, and generation of unassigned income from vending machines located on state, federal, and other property pursuant to the provisions of the Randolph-Sheppard Act and for the identification, development, and generation of job placement and training opportunities for persons who are blind or otherwise disabled on properties owned, maintained, occupied, or controlled by state agencies, boards, commissions, or other institutions. Any such contract shall be awarded pursuant to a request for proposals in accordance with Chapter 17 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950.

F. For any claim or controversy between state agencies, boards, commissions, and institutions regarding the state priority for blind vendors, the generation of unassigned income, or the job placement and training of persons who are blind or disabled not resolved by mutual agreement, a full evidentiary hearing shall be conducted by an impartial and qualified official designated by Louisiana Rehabilitation Services with no involvement or vested interest in the dispute at issue. The hearing officer shall make a written report of the evidence presented, the laws and rules used in determining a resolution, and the resolution itself. This report shall be issued to all parties within thirty calendar days of the conclusion of the full evidentiary hearing. The decision shall be final and conclusive unless fraudulent, or unless either party institutes a suit pursuant to R.S. 23:3023(G).

G. The Nineteenth Judicial District Court, subject to appeal or review by the First Circuit Court of Appeal or by the Supreme Court, as otherwise permitted in civil cases by law and the state constitution, shall have jurisdiction over any matters in connection with a petition for review of a decision made pursuant to this Subpart, following the exhaustion of administrative remedies as provided by law or regulation.

H. Louisiana Rehabilitation Services shall provide each licensed blind vendor the opportunity for due process for any claim or controversy arising from the operation of the Business Enterprise Program in accordance with the Randolph-Sheppard Act.

I. The provisions of this Section shall not apply to any twenty-four-hour residential healthcare facility within the Department of Health and Hospitals.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014; Acts 2014, No. 864, §§4 and 5.



RS 23:3024 - Sheltered industries program for individuals who are blind

§3024. Sheltered industries program for individuals who are blind

The Louisiana Workforce Commission may administer an adequate sheltered industries program by supplying materials to individual workers and workshops and, when the individuals, workshops, and products meet the standards established by the department, assist in the sales of the finished products as follows:

(1) Designate central gathering points where the products can be concentrated, and the Louisiana Workforce Commission shall keep itself informed of the number of manufactured products available at the gathering points with which any order by the state and its subdivisions may be filled in accordance with the provisions of this Subpart.

(2) After consultation with the various departments of the state, fix standards of manufacture of and prices for the products and inform interested parties by circular letter to the end of encouraging individuals who are blind affected by this Subpart.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3025 - Sale of products manufactured in sheltered industries program

§3025. Sale of products manufactured in sheltered industries program

Whenever the state or a political subdivision of the state has occasion to purchase any product manufactured by individuals who are blind or utilize any service rendered by individuals who are blind, it shall communicate with the blind services program of the Louisiana Workforce Commission to ascertain whether such products or services are available. Such services may include but are not limited to piano tuning and repairing, cabinetmaking, or the acquiring for sale, distribution, and delivery of specialized items of equipment used by and provided to the blind. To the extent that these products or services are available, the state and its subdivisions may purchase them in the manner provided and at the prices fixed by the Louisiana Workforce Commission after consultation with the various departments of the state.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3031 - Repealed by Acts 2014, No. 761, §3, eff. June 19, 2014.

SUBPART B. EXEMPTION FROM CERTAIN TAXES

§3031. Repealed by Acts 2014, No. 761, §3, eff. June 19, 2014.



RS 23:3032 - Exemption of persons who are blind from license, privilege, or vocational tax; limitation

§3032. Exemption of persons who are blind from license, privilege, or vocational tax; limitation

A. Any person who is blind as defined in this Part may exercise the privileges of peddler, news dealer, or lunch counter operator, or may exercise the right to trade, traffic, or sell any merchandise, whether on foot, by vehicle, or in stores, when the stock of goods on hand, or the equipment or capital stock of the enterprises, never exceeds the sum of two thousand dollars. These privileges may be exercised in any of the parishes of the state, including incorporated towns and cities, without the payment of any license, privilege, or vocational tax, which is presently or may be hereafter imposed by law, by the state, or any parish or municipality.

B. The privileges granted by this Section shall not extend to dealing in the sale, trade, or traffic of deadly weapons, to the operation of Jenny Linds, pool tables, or other like contrivances for amusement; or to the operation of any business, or the sale, trade, or traffic of any article presently prohibited, or which may be hereafter prohibited by law.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3033 - Exemptions; when applicable

§3033. Exemptions; when applicable

The exemption provided by this Subpart shall apply only where the business is conducted by any person who is blind exclusively for his own support or for the support of his family.

Acts 2010, No. 939, §2, eff. July 1, 2010.



RS 23:3041 - Purpose

PART III. LOUISIANA BLIND VENDORS TRUST FUND

§3041. Purpose

The purpose of this Part is to provide for the enhancement of programs for persons disabled through blindness by the establishment of a trust fund in the state treasury to be funded by monies received by Louisiana Rehabilitation Services from certain vending stands, vending machines, cafeterias, and other small business concessions on state, federal, and other property pursuant to the Randolph-Sheppard Act and other sources. The purpose of the Blind Vendors Trust Fund is to provide assistance to Louisiana citizens who are legally blind and who participate in the Blind Enterprise Program established through the federal Randolph-Sheppard Act.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3042 - Definitions

§3042. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Active Participation" means an ongoing process of good-faith negotiations between Louisiana Rehabilitation Services and the Louisiana Blind Vendors Elected Committee to achieve joint planning of policies, procedures, standards, rules, and regulations affecting the overall operation of the Business Enterprise Program prior to implementation by Louisiana Rehabilitation Services. Louisiana Rehabilitation Services shall have final authority and responsibility in all decisions relative to the administration and operation of the Business Enterprise Program. Active participation shall include the requirements set forth in 34 CFR 395.14 (b)(1), (3), and (4).

(2) "Agency" means the Louisiana Rehabilitation Services program of the office of workforce development within the Louisiana Workforce Commission, which licenses blind vendors.

(3) "Blind Enterprise Program" means the services available to establish business enterprises and other similar programs for persons who are blind as provided in the Randolph-Sheppard Act.

(4) "Blind vendors" means those individuals who are classified under state and federal regulations as legally blind and who are licensed to and have a permit to operate vending facilities on state, federal, or other property.

(5) "Board" means the Blind Vendors Trust Fund Advisory Board.

(6) "Department" means Louisiana Rehabilitation Services.

(7) "Fund" means the Blind Vendors Trust Fund.

(8) "Management Services" means supervision, inspection, quality control, consultation, accounting, regulating, in-service training, and other related services provided on a systematic basis to support and improve vending facilities operated by blind vendors. Management services do not include those services or costs which pertain to the ongoing operation of an individual facility after the initial establishment period.

(9) "Randolph-Sheppard Act" means the federal law which enables the Blind Enterprise Program under the authority of 20 U.S.C. §107 et seq.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3043 - Blind Vendors Trust Fund

§3043. Blind Vendors Trust Fund

A. There is hereby established a special fund in the state treasury to be known as the Blind Vendors Trust Fund which shall consist of monies collected from certain vending stands, vending machines, cafeterias, and other small business concessions located on state, federal, and other property pursuant to the Randolph-Sheppard Act. The fund may receive monies from any source. In addition, the legislature may make annual appropriations to the trust fund for the purposes set forth in this Part.

B. All monies collected under this Part shall be forwarded by the department to the state treasurer upon receipt. After deposit in the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Constitution of Louisiana, an amount equal to all amounts so received shall be credited to the Blind Vendors Trust Fund account under Louisiana Rehabilitation Services.

C. The monies in the fund shall be used solely for programs described herein to provide services for the Blind Enterprise Program established in Louisiana pursuant to the Randolph-Sheppard Act. Funds appropriated to the department each year shall be distributed in accordance with R.S. 23:3045. All unexpended and unencumbered monies remaining in the fund at the close of each fiscal year shall remain in the fund. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned from the investment of monies in the fund shall be deposited in and remain to the credit of the fund.

D. The administration of the fund shall be exercised by the department in accordance with this Part.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3044 - Blind Vendors Trust Fund Board; creation; membership

§3044. Blind Vendors Trust Fund Board; creation; membership

A. There is hereby created the Blind Vendors Trust Fund Board within the agency.

B. The Blind Vendors Trust Fund Board shall be composed of nine members as follows:

(1) The director of the agency or his designee.

(2) Eight members of the Louisiana Blind Vendors Elected Committee.

C.(1) The board shall meet and organize immediately after election of its members and shall elect a chairman from its membership and other officers it might deem appropriate. The board shall adopt rules for the orderly transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations. A majority of the individuals appointed to the board shall constitute a quorum. Members shall serve without compensation.

(2) The director of the agency or his designee shall arrange for full and accurate financial records to be maintained in compliance with law and shall make a full and complete report to the board annually. The board is specifically prohibited from publishing newsletters or other publications typically used in mass mailings.

D. The board shall meet at least once in each quarter of the fiscal year and as often as necessary thereafter as deemed by the chairman.

E. The board shall be domiciled in East Baton Rouge Parish.

F. The board shall actively participate with the agency in the following:

(1) Promulgating policies, procedures, standards, rules, and regulations necessary to implement the provisions of this Part.

(2) Monitoring, evaluating, and reviewing the development and quality of services and programs funded through the fund.

(3) Developing an annual list of potential vending locations on state, federal, or other property.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3045 - Expenditures

§3045. Expenditures

A. Money in the trust fund from vending machines located on federal property shall be distributed for the primary purpose of the establishment and maintenance of retirement or pension plans, for health insurance, and contributions for the provisions of paid sick leave and vacation time for blind vendors, if approved by majority vote of blind vendors licensed by the department after the department has provided to each vendor information on all matters relevant to such purposes. Income not expended for the primary purpose as set out in this Subsection shall be used for the maintenance and replacement of equipment, the purchase of new equipment, management services, and securing a fair return to vendors, or as provided by state or federal guidelines with the active participation of the Blind Vendors Trust Fund Board.

B. Money in the trust fund from vending machines located on state-owned property or on property leased by the state or any state agency, or on other property shall be distributed for any purpose consistent with the provisions of the Randolph-Sheppard Act as may be determined by the department with the active participation of the Blind Vendors Trust Fund Board.

Acts 2010, No. 939, §2, eff. July 1, 2010; Acts 2014, No. 761, §1, eff. June 19, 2014.



RS 23:3061 - Louisiana Workforce Commission of Federal Independent Living Program

PART IV. INDEPENDENT LIVING

§3061. Louisiana Workforce Commission of Federal Independent Living Program

The Louisiana Workforce Commission shall administer Rehabilitation Act independent living programs, including independent living, Part B, and independent living for older individuals who are blind.

Acts 2010, No. 939, §2, eff. July 1, 2010.






TITLE 24 - Legislature and Laws

RS 24:1 - TITLE 24 LEGISLATURE AND LAWS

TITLE 24

LEGISLATURE AND LAWS

CHAPTER 1. LEGISLATURE

PART I. GENERAL PROVISIONS

§1. Cessation of civil suits against members during sessions

All civil proceedings pending against members of the legislature shall be stayed during their attendance at the sessions of their respective houses and during the time required in going to and returning from the same.



RS 24:2 - Investigations by legislature; authority to compel attendance of persons and production of papers

§2. Investigations by legislature; authority to compel attendance of persons and production of papers

Either house may send for persons and papers, and compel their attendance or production whenever necessary in the investigation of any matter before them. The chairman or acting chairman of any committee of the senate or house of representatives, or of any joint committee composed of members from both, may administer the oath to any witness who may be called before them to testify in relation to any subject referred to them for their consideration.



RS 24:3 - Compensation of witnesses

§3. Compensation of witnesses

Witnesses summoned to testify before the senate or the house of representatives, or before any of the several committees thereof, shall receive two dollars per day while in attendance, and ten cents per mile travelled in going to and returning from the place of appearance.



RS 24:4 - Contempt of the legislature; penalties

§4. Contempt of the legislature; penalties

A. Whenever the legislature or either house of the legislature, or whenever any committee of either house or any joint committee of both houses or any sub-committee of any such committee, which committee, joint committee or sub-committee has been specifically and expressly granted the subpoena power, has summoned any person as a witness to give testimony or to produce papers or other evidence upon any matter under inquiry before such house, committee, joint committee or sub-committee, such person shall be guilty of contempt of the legislature if he or she

(1) willfully defaults by failing to appear or to produce papers or other evidence, as ordered, or

(2) having appeared, refuses to take the oath or affirmation of a witness, or

(3) having appeared, refuses to answer any question pertinent to the question under inquiry.

B. Whoever is found guilty of contempt of the legislature under the provisions of this section shall be punished by a fine of not more than one thousand dollars or by imprisonment for not more than six months, or both.

C. The provisions of R.S. 24:4 through R.S. 24:6 are hereby declared to be supplemental to the powers of the legislature and of the senate and of the house of representatives to punish for contempt, and the legislature hereby reserves to itself and to the senate and to the house of representatives all inherent and all constitutional powers to punish for contempt.

Added by Acts 1963, No. 51, §1.



RS 24:5 - Certification of facts of contempt; prosecution

§5. Certification of facts of contempt; prosecution

Whenever a statement of facts alleged to constitute contempt under R.S. 24:4 is reported to either house of the legislature while the legislature is in session, or whenever, while the legislature is not in session, such statement is reported to and filed with the president of the senate or the speaker of the house of representatives, said president or speaker, as the case may be, shall certify the statement to the district attorney of a district where venue lies, as provided in the general laws governing venue or as provided by R.S. 24:6 in the case of offenses defined in R.S. 24:4(A), and the district attorney shall institute and prosecute a criminal proceeding against the accused for contempt of the legislature under the provisions of R.S. 24:4.

Added by Acts 1963, No. 51, §1.



RS 24:6 - Contempt prosecution; venue

§6. Contempt prosecution; venue

Any other provisions of law to the contrary notwithstanding, any offense defined by the provisions of R.S. 24:4(A) shall be deemed to have been committed (1) in the parish where the subpoena issued, (2) in the parish where the offender was served with the subpoena or (3) in the parish where the subpoena ordered the offender to give testimony or to produce papers or other evidence, and the trial of the offender for such offense may take place in any of such parishes.

Added by Acts 1963, No. 51, §1.



RS 24:7 - Committee meetings between sessions

§7. Committee meetings between sessions; video conferencing

A legislative committee meeting that is held between sessions of the legislature and during which no vote on any matter having the effect of law is to be taken may be conducted by video conference. Each house of the legislature may adopt rules of procedure to provide for and accommodate committee meetings by video conference, including but not limited to rules governing attendance and participation of members of the legislature in and quorums of committees for such meetings. Such rules shall provide for public participation in such meetings in accordance with R.S. 42:11 et seq. For the purposes of this Section and any rules adopted by either house of the legislature pursuant to this Section, "video conference" shall mean a method of communication which enables persons in different locations to participate in a meeting and to see, hear, and otherwise communicate with each other. No committee meeting shall be held pursuant to this Section unless a quorum of the committee is present, in person, at the location at which the meeting was advertised to take place.

Acts 2008, No. 185, §1, eff. June 13, 2008; Acts 2010, No. 861, §10.



RS 24:8 - Authority to attend meetings of state boards, commissions, agencies and committees

§8. Authority to attend meetings of state boards, commissions, agencies and committees

The members of the legislature shall be eligible and are hereby authorized to attend any meeting of any state board, commission, agency or committee and such attendance shall be permitted at both public meetings and those held in private or executive session.

Added by Acts 1970, No. 275, §1.



RS 24:9 - Rules of procedure

§9. Rules of procedure

Each house shall determine the rules of its procedure, not inconsistent with the provisions of the constitution. The said rules of procedure in effect for the 1972 regular session, as amended or changed, shall henceforth be effective and shall govern each successive house and its committees between and during all sessions of the legislature and the effectiveness of such rules shall not terminate at the end of one session or at the end of any four year term of the members of the respective houses; provided, however, that such rules of procedure may be amended, revised, or repealed in whole or in part, in accordance with said rules adopted by the respective houses.

Added by Acts 1972, No. 85, §1.



RS 24:10 - Vetoed bills; return by the governor; veto session

§10. Vetoed bills; return by the governor; veto session

A. A bill, except a joint resolution, shall become law if the governor signs it or if he fails to sign or veto it within ten days after delivery to him if the legislature is in session, or within twenty days if the legislature is adjourned.

B. If the governor does not approve a bill, he may veto it. When he vetoes a bill, he shall return it to the legislature, with his veto message stating his reasons for the veto, within twelve days after delivery to him if the legislature is in session.

C. Not later than twelve o'clock midnight of the twenty-third calendar day after the sine die adjournment of each session of the legislature, the governor shall transmit to the secretary of the Senate and the clerk of the House a statement of all vetoed bills, which have not previously been returned to the legislature in session and shall at the same time return each such vetoed bill to the chief clerical officer of the house of origin. Such statement shall contain the bill number and title of each such vetoed bill and the veto message for each stating the reasons for the veto of the particular bill. No later than midnight of the second day after receipt of such statement the secretary of the senate and the clerk of the house shall transmit by certified or registered mail, or by any other receipted written means, to each member of their respective houses a copy of the governor's statement and a form for declaration by the member that a veto session for reconsideration of the listed vetoed bills is not necessary. The form for such declaration shall contain a statement that the undersigned member finds that a veto session to reconsider the bills listed in the governor's statement is not necessary and shall also provide a designated place for the signature of the member responding.

D. Upon receipt of the copy of the governor's statement and the declaration form, each legislator who finds that a veto session to reconsider the bills listed in the governor's statement is not necessary shall sign the form for such declaration and shall immediately return such signed form to the presiding officer of the house of which he is a member. Each presiding officer shall note the date and hour of receipt of each signed form he receives and shall tabulate the number of members who have by return of such signed form declared that a veto session is not necessary. Any other written declaration by a member that such a session is not necessary which is received by one of the presiding officers, shall be treated in the same manner as those received on the form provided and shall be included in such tabulation. No declaration received after twelve o'clock midnight of the thirty-fifth calendar day after sine die adjournment of the legislature shall be counted and declarations received after that time shall be null and void.

E. The presiding officers shall jointly transmit to each member of the legislature the results of the tabulation of the declarations returned by the members of the respective houses together with an announcement that the veto session is or is not to be held and the date and time such session shall convene if it is to be held. No veto session shall be held if a majority of the elected members of either house have declared in writing that a veto session is unnecessary.

F. Unless a majority of the elected members of either house has declared in writing that a veto session is unnecessary, the legislature shall meet in veto session in the state capital at noon on the fortieth day following final adjournment of the most recent session, to consider all bills vetoed by the governor. If the fortieth day falls on Sunday, the session shall convene at noon on the succeeding Monday. No veto session shall exceed five calendar days, and any veto session may be finally adjourned prior to the end of the fifth day upon the vote of two-thirds of the elected members of each house.

G. A law enacted with the approval of a vetoed bill by two-thirds of the elected members of each house during a veto session shall take effect on the sixtieth day after final adjournment of the session in which it was originally finally passed by both houses, unless such Act contains a different effective date. If the Act contains a different effective date, it shall become effective on said date, unless the date is prior to the time of approval by both houses during a veto session by the required vote, in which case it shall become effective upon such approval.

Added by Acts 1975, 1st Ex.Sess., No. 23, §1, eff. Jan. 28, 1975.



RS 24:11 - Extraordinary session; petition of legislature; call; limitations

§11. Extraordinary session; petition of legislature; call; limitations

A. The legislature shall be convened in extraordinary session by the presiding officers of both houses upon written petition of a majority of the elected members of each house.

B. The petition of members of the legislature to the presiding officers to call the legislature into extraordinary session shall specify the object or objects of the session, the date and time at which the session shall convene, and the number of days for which the session shall be convened; provided such number of days shall not exceed thirty calendar days. The petition shall also provide a designated place for the signature of any member who is in favor of the calling of said extraordinary session and it may specify the particular time the session shall adjourn. Such petition shall be in the following form:

PETITION

STATE CAPITOL

BATON ROUGE, LOUISIANA

(DATE)

We, the undersigned members of the Legislature constituting a majority of the elected members of the House of Representatives and the Senate thereof, in accordance with the provisions set forth in Article III, Section 2(B) of the Constitution of Louisiana, do hereby petition the speaker of the House and the president of the Senate to call the Legislature into extraordinary session at the State Capitol in Baton Rouge, Louisiana, commencing at ________ o'clock ___.m. on __________________, in the year of our Lord _______, for a period not to exceed ____ days, after transmittal to you of copies of this petition as signed by at least a majority of the elected members of each house of the Legislature.

Said session shall be convened to consider the following enumerated object(s):

1.

(Signed) _______________________________

C. The petition may be circulated, and transmitted to the presiding officers by the members themselves, or, alternatively, the petition may be circulated and transmitted to the presiding officers as provided in Subsection D.

D. When at least thirteen senators and thirty-five members of the house of representatives determine the necessity for an extraordinary session of the legislature they may prepare a petition to call the legislature into extraordinary session and submit it to the chief clerical officers of both houses who shall make adequate public announcement of its receipt. Such petition shall be in the form specified in Subsection B of this section.

Within forty-eight hours of the receipt by the presiding officers of such a petition duly signed by at least thirteen senators and thirty-five members of the house of representatives, the clerk of the house and the secretary of the senate shall prepare duplicate copies of the petition and shall transmit such a copy by certified or registered mail to each member of their respective houses for the purpose of obtaining the requisite number of signatures required to call the legislature into extraordinary session. The copies of the petition mailed to all members of the legislature shall be postmarked on the same day. Each duplicate copy of the petition shall contain the name of the legislator to whom it is mailed.

Each member who is in favor of the call for said extraordinary session shall sign the copy of the petition mailed to him and shall return it to the respective clerical officer no later than twenty days after the date on which the petition was mailed to the members or, if the date of the session as stated in the petition is earlier than twenty-seven days after the date that copies were mailed, no later than seven days before the date of such session as stated therein. No petition received by a clerical officer after five o'clock p.m. on the twentieth day after the copies were mailed or on the seventh day before the date of the session, whichever is the earlier, shall be counted and the clerical officer shall return it to the member. Any member who has signed and timely returned a copy of a petition may remove his signature from a petition or reclaim the copy he has signed by written notice to the respective clerical officer at any time prior to receipt by the chief clerical officers of signed copies from a majority of the elected members of each house. No signature so removed or copies of a petition so reclaimed shall be counted.

On the day after the final date for return of signed copies of the petition or as soon as a majority of the elected members of each house have timely returned signed copies, if earlier, each of the clerical officers shall separately list the names of the members who have returned signed copies of the petition to him and shall also list the names of those members whose copies of the petition were invalid because they were not signed by the member or because they were not timely received. Each clerical officer shall sign the list of members he has so prepared and shall cause a copy of the petition and a copy of the list to be transmitted to the presiding officers and to each member of the legislature. All costs in connection with preparation, transmittal, handling and tabulation of petitions and lists of members returning same shall be paid from funds appropriated for the expenses of the two houses.

If a majority of the elected members of each house sign and timely return the petition the extraordinary session shall be held. If a majority of the elected members of each house do not sign and timely return the petition, the chief clerical officers shall return the signed copies of the petition to the members who signed and returned them.

E. At least five days prior to the date for the convening of an extraordinary session as contained in a petition for such a session duly signed by a majority of the elected members of each house and transmitted to the presiding officers thereof, the presiding officers shall issue a proclamation calling the extraordinary session, which proclamation shall state the objects of the session, the date and time at which the session shall convene, the number of days for which it is convened, all as provided in the petition signed by the requisite number of members, and the time the session shall adjourn if included in the petition. The power to legislate shall be limited, under penalty of nullity, to the objects specifically enumerated in the proclamation.

F. The petition for an extraordinary session called upon petition of a majority of the elected members of each house and a list of members signing said petition or copies thereof shall be entered in the journal of said session.

G. When either the governor or the legislature has called an extraordinary session of the legislature, neither the governor nor the legislature shall call another extraordinary session to overlap or run concurrently with the first extraordinary session.

Added by Acts 1975, 1st Ex.Sess., No. 50, §1.



RS 24:12 - Technical assistance by public higher educational institutions

§12. Technical assistance by public higher educational institutions

A.(1) The Board of Trustees for State Colleges and Universities, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and the Board of Supervisors of Southern University and Agricultural and Mechanical College are authorized to require that each higher educational institution over which they exercise supervision and management, including, where appropriate, each campus, branch, or other separate division thereof, participate in a program of providing technical and scholarly assistance to the legislature, its standing and statutory committees, and its legislative service agencies.

(2) At each institution participating in such program there shall be designated an administrative officer to serve as liaison officer between that institution and the legislature. Such liaison officer shall be responsible for coordinating personnel of that institution to respond to any inquiries made by the legislature, its standing or statutory committees, or its service agencies involving areas in which the institution is capable of rendering technical expertise.

(3) Repealed by Acts 1988, No. 58, §5.

B. Repealed by Acts 1988, No. 58, §5.

C. Assistance rendered to the legislature, its standing or statutory committees, or its service agencies by a higher educational institution, campus, branch, or other separate division thereof, or by any of its employees in accordance with the provisions of this Section, shall be without cost or charge whatsoever. In addition, no higher educational institution, campus, branch, or other separate division thereof, shall include within its legislative budget request any additional monies to implement the provisions of this Section.

Added by Acts 1979, No. 532, §1; Acts 1988, No. 58, §5.



RS 24:13 - Technical corrections in legislative instruments

§13. Technical corrections in legislative instruments

In printing and distributing legislative instruments which have been ordered engrossed or reengrossed by their respective houses and in having enrolled legislative instruments originating in their respective houses that have passed both houses or resolutions adopted by their respective houses, the clerk of the House of Representatives and the secretary of the Senate may not alter the sense, meaning, or effect of any legislative instrument but may make technical corrections in such legislative instruments as follows:

(1) Number, designate, renumber, or rearrange or redesignate items in a numerical or alphabetical listing to establish a numerical or alphabetical sequence.

(2) Change reference numbers to agree with numbered Chapters and Sections.

(3) Substitute the proper Chapter, Section, or other subdivision term or other proper citation for the terms "this Act", "the preceding Section", and the like.

(4) Delete figures where they are merely a repetition of written words and vice versa.

(5) Change capitalization for the purpose of uniformity.

(6) Correct misspellings and manifest punctuation and other typographical errors.

Acts 1989, No. 287, §1, eff. June 27, 1989.



RS 24:14 - Senate confirmations

§14. Senate confirmations

A. Whenever an appointment to public office, whether to a board, commission, committee, or district, or to an executive or other office in the executive branch of state government or in a local governmental entity, and whether to fill an initial or succeeding full term of office or the unexpired portion of a term of office, is made by the governor, the governor shall submit the appointment to the Senate for confirmation.

B. Whenever an appointment to public office, whether to a board, commission, committee, or district, or to an executive or other office, and whether to fill an initial or succeeding full term of office or the unexpired portion of a term of office is made by a public official other than the governor, the public official making the appointment shall submit the name of the appointee to the Senate for confirmation if the constitution or statute providing for the appointment requires that the appointment be made with advice and consent of the Senate, with consent of the Senate, subject to confirmation by the Senate, or in any other language requiring confirmation by the Senate.

C. If the legislature is in regular session, any public official making an appointment subject to Senate confirmation shall submit the name of the appointee to the Senate for confirmation within forty-eight hours after the appointment is made. Failure of the Senate to confirm the appointment prior to the end of the session shall constitute rejection.

D. If the legislature is not in regular session, the public official making an appointment subject to Senate confirmation may make interim appointments which shall expire at the end of the next regular session unless submitted to and confirmed by the Senate during that session.

E. When a statute requires confirmation by the Senate of all or a part of a board or commission before the board or commission can begin any official business, and when the appointing public official has submitted the names of the appointees to the Senate for confirmation, the president of the Senate shall call the Senate into a special confirmation meeting not to exceed three days to consider confirmation of only those appointees. Each appointee confirmed during this special meeting may serve as an interim appointee until the end of the next regular session unless again submitted to and confirmed by the Senate during that session. The appointment of any appointee not confirmed by the Senate at the special meeting shall expire at the end of the special confirmation meeting and that person shall not be appointed to the same office during any recess of the legislature.

F. In order for an appointee to be confirmed, the name of the appointee shall be submitted by the appointing public official to the Senate during the next regular session following the appointment and a majority of the elected members of the Senate must vote in favor of confirming the appointee in open session during that regular session. The Senate can refuse to confirm an appointee by either taking no action at all or by voting not to confirm an appointee in open session.

G. The appointment of any appointee who is not confirmed by the Senate or who is not submitted to the Senate for confirmation, or who is not reconfirmed pursuant to Subsection K of this Section, notwithstanding the provision of R.S. 42:2, during the regular session shall expire at the end of the regular session and a vacancy shall be immediately created for that position. The appointee shall not be appointed to the same office during any recess of the legislature.

H.(1)(a) In the event a person is not submitted to or is not confirmed by the Senate, or is submitted to the Senate for reconfirmation but not reconfirmed by the Senate pursuant to Subsection K of this Section, and the person attempts to remain in office after being advised by the Senate, through its president, by certified mail, return receipt requested, of his lack of confirmation or reconfirmation, and acts in his official capacity, any action taken by a public body in which such person participates shall be null and void. The Senate, through its president, shall notify any person not submitted to the Senate for confirmation or not confirmed by the Senate and any person submitted to the Senate for reconfirmation but not reconfirmed by the Senate no later than thirty days after the Senate considers confirmations.

(b) The Senate, through its president, may bring an action to remove the person from office. Notwithstanding any other law to the contrary, the venue for any such action shall be East Baton Rouge Parish.

(2)(a) In the event a person is not submitted to the Senate for reconfirmation pursuant to Subsection K of this Section and the person attempts to remain in office after being advised by his appointing official by certified mail, return receipt requested, of his failure to be submitted and to be reconfirmed and acts in his official capacity, any action taken by a public body in which such person participates shall be a relative nullity and shall be subject to challenge in district court. Notwithstanding any other law to the contrary, the venue for any such action shall be East Baton Rouge Parish.

(b) The appointing official shall notify any person whom he failed to submit to the Senate for reconfirmation or who was not reconfirmed and the office, board, commission, committee, or district to which the person was appointed, no later than thirty days after the Senate considers confirmations.

I. The provisions of this Section shall not apply to appointments made pursuant to the provisions of Article X, Sections 3, 27, and 43 of the Constitution of Louisiana.

J.(1) Notwithstanding any provision of law to the contrary, no appointee to public office required by law to file a state tax return and who failed to file such return during any year of the five years immediately preceding his appointment to office, shall be confirmed.

(2) The Department of Revenue shall investigate every person appointed to public office subject to Senate confirmation who has failed to file a state income tax return in any year of the five years immediately preceding the appointment and determine the reason the appointee failed to file. If an appointee is required by law to file a return in any year and failed to do so, the secretary of the Department of Revenue shall actively pursue the collection of all taxes due from the appointee including implementing procedures set forth in Part III of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

K. Notwithstanding any other provision of law, all persons who are appointed to a position on a board, commission, committee, or district, which requires Senate confirmation, including persons appointed to a partial term shall be subject to reconfirmation as follows:

(1)(a) The service of each appointee appointed to a term concurrent with the appointing official or at the pleasure of the appointing official shall expire at the end of the appointing official's term as provided for in Article IV, Section 3 of the Constitution of Louisiana or as otherwise provided for by law.

(b) The appointee may continue to serve until the end of the second regular session of the Legislature following the beginning of the legislative term at which time the position shall become vacant unless the appointee is reappointed to the position and has been confirmed by the Senate prior to the end of the second legislative session.

(2)(a) The service of each appointee appointed to a fixed term shall expire at the end of the term to which the appointee was appointed.

(b) The appointee may continue to serve until the end of the second regular session of the Legislature following the expiration of the term.

Acts 1993, No. 1021, §1; Acts 1995, No. 93, §1; Acts 2008, No. 528, §1; Acts 2014, No. 760, §1, eff. June 19, 2014.



RS 24:30 - REPEALED BY ACTS 1993, NO. 248, 2.

PART II. MEMBERS AND EMPLOYEES

§30. REPEALED BY ACTS 1993, NO. 248, §2.



RS 24:31 - Compensation of members

§31. Compensation of members

The compensation of the members of the legislature shall be equal to the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for the location of the state capital during their attendance on that body.

Amended by Acts 1952, No. 2, §1; Acts 1956, No. 254, §1; Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:31.1 - Salary for members; expense allowance; mileage allowance

§31.1. Salary for members; expense allowance; mileage allowance

A. In addition to the per diem and all other allowances provided by law for members of the Legislature of Louisiana, each member of the legislature, except the president and the president pro tempore of the Senate and the speaker and the speaker pro tempore of the House of Representatives, shall be paid a salary in the full sum of sixteen thousand eight hundred dollars per annum.

B.(1) The salary provided for in this Section for the individual members shall be withdrawn from the treasury on the warrant of the presiding officer of each house on the state treasurer. The warrants shall be paid out of the general fund and the treasurer is hereby required to pay the warrants by preference over other warrants, except warrants for the salaries of constitutional officers, which shall be concurrent with the warrants provided for in this Section.

(2) The funds so drawn shall be deposited in the name of the House of Representatives, or the Senate, as the case may be, in an approved bank located in this state, selected by the presiding officer of each house. Payment of the salary to the persons entitled thereto shall be made by individual check, signed, in the case of the House of Representatives, by the presiding officer of the House and, in the case of the Senate, signed by the president of the Senate. Facsimile signatures may be used.

C.(1) In addition to the per diem and salary and all other allowances provided by law for members of the Legislature of Louisiana, each member shall be paid a mileage allowance for trips to and from the capitol during sessions of the legislature, regardless of the method of transportation, equal to the rate established as the standard mileage rate for business travel for purposes of Section 162(a) of Title 26 of the United States Code. Such mileage allowance shall be paid for a number of trips not to exceed the number of calendar weeks, or fraction thereof, of the session.

(2) During the interim between sessions each member shall also be paid, for actual attendance at meetings of legislative committees of which he is a member, a mileage allowance at the rate provided in Paragraph (1) of this Subsection for actual travel to and from the site of such meetings. Mileage allowance for legislative committee meetings shall be paid only upon the filing by the member with the respective presiding officer of a voucher for each such meeting. The legislature or either house may, by appropriate resolution, provide that no mileage allowance shall be paid in the case of particular committees or particular meetings.

D. In lieu of the mileage allowance provided in Subsection C of this Section, both during sessions and during the interim between sessions, any legislator may be reimbursed the actual cost paid by the legislator for a commercial coach fare airline ticket, either one way or round trip, for any trip for which the mileage allowance is otherwise authorized pursuant to Subsection C of this Section if the distance of travel one way by the most direct route by land is in excess of one hundred miles. Such reimbursement shall be paid only upon the filing by the legislator with the respective presiding officer of a voucher for each such trip, whether during session or during the interim.

E. In addition to the salary, compensation, and all other allowances provided by law for members of the legislature, each member of the legislature shall be paid a monthly expense allowance, as referred to in R.S. 11:403(10), in the amount of five hundred dollars per month for expenses in connection with the holding or conduct of their office. Warrants for the payment of such allowance shall be in accordance with, and subject to, Subsection B of this Section.

Added by Acts 1952, No. 11, §§1 to 3. Amended by Acts 1960, No. 349, §1; Acts 1969, No. 11, §7; Acts 1975, No. 14, §1, eff. July 18, 1975; Acts 1976, No. 4, §1, eff. June 16, 1976; Acts 1976, No. 356, §1; Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1980, No. 684, §1; Acts 1984, No. 192, §1, eff. June 27, 1984; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1993, No. 248, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997; Acts 2012, No. 847, §1, eff. July 1, 2012; Acts 2013, No. 220, §8, eff. June 11, 2013.



RS 24:31.2 - Expenses of clerk of House and secretary of Senate

§31.2. Expenses of clerk of House and secretary of Senate

A. The clerk of the House of Representatives shall be paid an expense allowance of five hundred dollars per month for expenses in connection with the operation of his office and for attending to the business thereof between sessions. The expense allowance shall be withdrawn from the treasury on the warrant of the clerk of the House.

B. The secretary of the Senate shall be paid an expense allowance of five hundred dollars per month for expenses in connection with the operation of his office and for attending to the business of the Senate between sessions. The expense allowance shall be withdrawn from the treasury on the warrant of the secretary of the Senate.

Added by Acts 1952, No. 214, §1. Amended by Acts 1960, No. 349, §1; Acts 1969, No. 11, §7.



RS 24:31.3 - Reimbursement for members-elect

§31.3. Members-elect; reimbursement; orientation; establishment of district office; legislative assistants

A. The presiding officers of both houses shall, upon the taking of office by a member elected between sessions by the legislature at a special election called to fill a vacancy in the office of senator or representative, pay to said member the regular legislative salary provided for in R.S. 24:31.1. Said sum shall be payable upon the taking of office of any such member-elect and shall be based on the period from the date of his election until the date of his taking office.

B. During the period between the promulgation of the election returns of the regular general election for members of the legislature and the organizational session of the legislature, a member-elect shall be reimbursed in the manner established by the division of administration for state officers, for mileage, lodging, and meal expenses incurred by the member-elect for actual attendance at one or more orientation seminars conducted by the house of the legislature to which such member-elect was elected.

C.(1) During the period beginning thirty days prior to the organizational session of the legislature, the presiding officer of the house of the legislature to which a member-elect was elected may take whatever action deemed necessary to assist a member-elect to establish a district office and for such office to begin operating, including incurring expenses and making expenditures related to such office in an amount not to exceed the monthly office expense allowance established in R.S. 24:31.4.

(2) During the period beginning thirty days prior to the organizational session of the legislature, a member-elect may employ one or more legislative assistants in accordance with the provisions of R.S. 24:31.5.

Added by Acts 1970, No. 244, §1. Acts 1993, No. 248, §1; Acts 2004, No. 516, §1.



RS 24:31.4 - Members' office allowance

§31.4. Members' office allowance

A. In addition to the salary, per diem, and all other allowances provided by law for members of the legislature, each member of the legislature shall be paid a monthly expense allowance in the amount of five hundred dollars per month, or so much thereof as may be necessary, for payment of rent for office space in a parish or parishes which he represents, and for payment of the cost of maintaining utilities in said office or offices and for other expenses related to the holding or conduct of their office.

B.(1) Any payment under the allowance provided in Subsection A of this Section for office rental shall be used only for payment of rental for office space in a building situated in a parish which the member represents, and in no case shall payment be made for office space which is located in the legislator's residence or in any other property owned wholly or in part by the legislator or a member of his family. Payment under the allowance provided in Subsection A of this Section for cost of utilities and other expenses shall be for reimbursement for cost of electric, water, gas, and telephone service for the legislator's district office and for other office expenses, including but not limited to stationery and other supplies.

(2) Notwithstanding any other provision of law to the contrary, a legislator may lease office space for his district office from a lessor from whom he also leases other commercial office space except as otherwise prohibited by Paragraph (1) of this Subsection. In such case, the monthly expense allowance provided in Subsection A of this Section and any allowance for office expenses authorized pursuant to the rules of procedure of the house of the legislator may be used for the payment of rent which represents the fair market value for the amount of space exclusively allocated for his district office and for the payment of the prorated cost of maintaining utilities in the office for the amount of space exclusively allocated for his district office. Transactions relative to the district office and for such payment are expressly authorized and shall be in accordance with the provisions of this Section and the rules of procedure of the house of the legislator.

C. The allowance provided in Subsection A of this Section shall be withdrawn from the treasury and paid to the persons entitled thereto in the same manner as is provided by law for the salary provided in R.S. 24:31.1. Each member shall be required to file with the presiding officer, prior to payment of the allowance each month, an itemized statement of expenses, and appropriate invoices or receipts supporting the same. The amount of the allowance paid to each member each month shall be equal to the total amount of the itemized statement, provided that in no case shall the total reimbursement exceed five hundred dollars.

D. However, in the event of a disaster or other emergency which necessitates the temporary relocation of a legislator's district office or in the event a legislator's district office is damaged to an extent that impedes the function of the office, the presiding officer of the house of the legislator may authorize the payment of rent for office space within the state and the reimbursement of other expenses related to the holding or conduct of the legislator's office during the duration of the temporary relocation or district office recovery process, as the case may be. Each such legislator shall be required to file with the presiding officer, prior to payment of such expenses each month, an itemized statement of expenses and appropriate invoices or receipts supporting the same. The total amount of the payment and reimbursement for a legislator's office expenses, including those authorized by this Subsection, shall not exceed the total amount per month for office expenses to which the legislator is otherwise entitled by law and the rules of procedure of his house.

E. The commissioner of administration shall promulgate and implement a procedure whereby, at no cost to a legislator, surplus space in immovable property owned by the state and located within a parish represented in whole or in part by a legislator may be utilized as the legislator's office. The commissioner of administration shall promulgate such procedure by rule in accordance with the Administrative Procedure Act, and proposed rules relative to such procedure shall be subject to the approval of the House and Governmental Affairs Committee and the Senate and Governmental Affairs Committee. A legislator seeking to utilize such surplus space as his office shall make a written request for such space to the commissioner. Priority for such space shall be given to legislators in the order in which the requests are received.

Added by Acts 1972, No. 259, §1. Amended by Acts 1975, No. 44, §1, eff. Sept. 1, 1975; Acts 1980, No. 89, §1, eff. July 1, 1980; Acts 1982, No. 53, §1; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1993, No. 248, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997; Acts 2005, 1st Ex. Sess., No. 16, §1, eff. Nov. 29, 2005; Acts 2008, No. 603, §1, eff. June 30, 2008; Acts 2010, No. 861, §10; Acts 2012, No. 728, §1.

NOTE: Acts 2005, 1st Ex. Sess., No. 16, §2, provides that the Act is to be applied retroactively and prospectively.

NOTE: Acts 2008, No. 603, §2, provides that the Act is to be applied retroactively and prospectively.



RS 24:31.5 - Legislative assistants for members

§31.5. Legislative assistants for members

A.(1) Each member of the legislature may employ one or more legislative assistants, who shall be employed as unclassified state employees.

(2) The Legislative Budgetary Control Council shall establish and provide for the implementation of a salary schedule for legislative assistants. The Legislative Budgetary Control Council may make adjustments to the salary schedule for legislative assistants as necessary.

(3) Each legislator shall determine the qualification requirements of his legislative assistant or assistants. However, no person who is a member of the family of the legislator may serve as his legislative assistant.

(4)(a) Each legislative assistant shall perform such duties as the legislator may assign and shall be paid a salary fixed by the legislator. The salary for any one legislative assistant shall not exceed the base salary established by the Legislative Budgetary Control Council plus the equivalent of one step for each year of his employment as a legislative assistant.

(b) If a legislator employs more than one legislative assistant, the total salary for all his legislative assistants shall not exceed the base salary established by the Legislative Budgetary Control Council plus the equivalent of one step for each year of employment as a legislative assistant of the legislative assistant receiving the highest salary, or the equivalent of one step for each year of the employing legislator's service as a legislator, at the option of the employing legislator. However, no legislative assistant shall be paid a salary that exceeds the base salary established by the Legislative Budgetary Control Council plus the equivalent of one step for each year of his employment as a legislative assistant.

(c) The Legislative Budgetary Control Council shall also provide a detailed mechanism to factor in other governmental experience into the number of years of experience of a legislative assistant for determining that legislative assistant's salary.

(5) The salary of each legislative assistant shall be paid from the funds of the respective house, withdrawn from the state treasury and deposited in the manner provided in R.S. 24:31.1, and shall be paid to each individual legislative assistant whose employment and salary have been certified by a member to his respective presiding officer. Payment shall be by check signed by the speaker of the House of Representatives as to the salary of legislative assistants to House members and by the president of the Senate as to the salary of legislative assistants to Senate members. Facsimile signatures may be used.

(6) Nothing in this Section shall prohibit the use of contractual secretarial services in lieu of one or more legislative assistants who shall be paid in accordance with the salary schedule established by the Legislative Budgetary Control Council.

B. Each legislator who employs one or more legislative assistants as provided in this Section shall notify the presiding officer of his house in writing as to the name of each such legislative assistant and the salary to be paid. Any change of person or salary shall be reported to the presiding officer of his house within ten days after such change. The respective presiding officer shall hold such reports during the term of office of the legislator involved.

C.(1)(a) If a legislator employs only one legislative assistant, the assistant may participate in the state's group life, health, and hospitalization insurance program and the state employees' retirement system if the assistant receives at least sixty percent of the total compensation available to employ the legislative assistant.

(b) When a legislator employs more than one legislative assistant, the primary legislative assistant may participate in the state's group life, health, and hospitalization insurance program and the state employees' retirement system. "Primary legislative assistant" means the legislative assistant who receives the highest salary and whose salary is at least sixty percent of the total salary that such assistant can be paid.

(c) Any legislative assistant who does not meet the criteria set forth in this Subsection shall not be eligible to participate in these benefits.

(2) All legislative assistants shall be eligible for workers' compensation coverage as state employees immediately upon employment.

Added by Acts 1972, No. 259, §1. Amended by Acts 1975, No. 44, §1, eff. Sept. 1, 1975; Acts 1979, No. 408, §1, eff. Sept. 1, 1979; Acts 1980, No. 493, §1, eff. July 22, 1980; Acts 1983, 1st Ex. Sess., No. 1, §6; Acts 1986, No. 946, §1; Acts 1989, No. 9, §1; Acts 1989, No. 806, §1; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1997, No. 1344, §1, eff. July 1, 1997; Acts 2008, No. 838, §1, eff. July 1, 2008; Acts 2010, No. 861, §10.

NOTE: See Acts 2008, No. 838, §§2 and 4, regarding implementation.



RS 24:31.6 - Legislative district offices; furnishing and equipment allowance

§31.6. Legislative district offices; furnishing and equipment allowance

A. Each member of the legislature shall be entitled to an allowance for the purpose of purchasing office furniture and equipment to be utilized in the conduct of his office. Each legislator shall be entitled to a maximum allowance of two thousand dollars while serving his first term in the legislature, this allowance not to be renewable upon election for a subsequent term of office. However, the presiding officer may authorize the expenditure of monies in excess of a member's allowance for the purchase of a standard suite of office furniture, as that standard is defined by resolution of the Legislative Budgetary Control Council, as well as for replacing or making major repairs to any piece of equipment or furniture purchased under the provision of this Section.

B. Each legislator who has served one or more terms in the legislature, upon taking office for each subsequent and consecutive term, shall receive an additional allowance of five hundred dollars in the aggregate for the purpose of purchasing any additional equipment or furniture to be utilized in the conduct of his office.

C. Title to all furniture and equipment purchased under provisions of this Section shall vest in the purchasing house of the legislature, and the same shall be purchased by the presiding officers in accordance with purchasing policies of the Legislative Budgetary Control Council upon presentation of itemized statements from members of the legislature setting forth in detail the furniture and equipment desired to be purchased.

D. Notwithstanding the provisions of Part XI of Chapter 1 of Title 39 of the Louisiana Revised Statutes of 1950, upon termination of office, each legislator having possession of equipment or furniture purchased with the dollar allotments provided in this Section or with the legislator's individual supplemental expense account provided by his house, or having possession of the standard computer equipment allocated to the legislator for use outside of the capitol building, may purchase such property with nonpublic funds at a cost of the standard depreciated value of the property. This authority to purchase furniture shall not encompass the standard suite of furniture purchased with additional monies approved by the presiding officer of either house. The legislator shall relinquish any such furniture or equipment which he does not purchase to the presiding officer or agents of his house.

E. Whenever a legislator returns any property or equipment purchased under the provisions of Subsection A or B of this Section, he shall receive credit to his furnishing allowance for such property at a value to be determined by the presiding officer of his house.

Added by Acts 1975, No. 44, §2, eff. Sept. 1, 1975. Amended by Acts 1980, No. 554, §1; Acts 1984, No. 330, §1; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 2007, No. 216, §1.



RS 24:31.7 - Allowances; declaration as non-emoluments

§31.7. Allowances; declaration as non-emoluments

The allowance provided in Sections 31.4, 31.5 and 31.6 are hereby declared not to constitute emoluments of office of the members of the legislature, and shall not be used for the purpose of determining the amount upon which any employee or employer contributions are to be paid to any publicly supported retirement system or in computing any retirement benefits or any other benefits pertaining to any member of the legislature.

Added by Acts 1975, No. 44, §2, eff. Sept. 1, 1975.



RS 24:31.8 - Suspension of payments due to imprisonment after conviction of a crime

§31.8. Suspension of payments due to imprisonment after conviction of a crime

Whenever any member of the legislature is imprisoned after conviction of a crime, the payment of the compensation and allowances under the provisions of R.S. 24:31.1, R.S. 24:31.4, R.S. 24:31.5, and R.S. 24:31.6 shall be suspended.

Added by Acts 1981, No. 570, §1.



RS 24:31.9 - Identification pins for legislators

§31.9. Identification pins for legislators

A.(1) The president of the Senate and the speaker of the House of Representatives may provide jointly for the issuance of identification pins to the members of the legislature for security purposes. The president and the speaker may determine and adopt the design for such pins and may provide for the manufacture and purchase of such pins. The design of the identification pins shall be unique for members serving each four-year term of office or part thereof and shall be the same for all members of both houses.

(2) No person shall fabricate or manufacture a pin of the same design as any such design adopted by the president and the speaker, unless authorized to do so by the president and the speaker.

(3) No person not a member of the legislature during the four-year term for which a particular pin is issued shall wear such a pin at any time.

B. The ownership of each pin shall remain in the respective house which issued the pin. However, the president and the speaker may provide for the purchase of a pin by a member upon the expiration of the term or upon his leaving office.

C. The president and the speaker may adopt policies and procedures for the implementation of this Section and for the issuance and wearing of such pins.

Acts 1989, No. 18, §1, eff. June 8, 1989.



RS 24:32 - Resignation of members

§32. Resignation of members

Any member of the Senate or House of Representatives wishing to resign shall direct his letter of resignation to the presiding officer of the house of the legislature of which he is a member.

Acts 1993, No. 251, §1.



RS 24:33 - Secretary of Senate and clerk of House; holding over until successors qualified

§33. Secretary of Senate and clerk of House; holding over until successors qualified

The secretary of the Senate and the clerk of the House of Representatives or the officers performing their duties, shall hold over and continue in office from one term of the legislature to another, until their successors are elected and qualified.



RS 24:34 - Repealed by Acts 1988, No. 58, 5.

§34. Repealed by Acts 1988, No. 58, §5.



RS 24:35 - Membership of the Senate

§35. Membership of the Senate

A. The Senate of the Legislature of Louisiana shall be composed of thirty-nine members. The state shall be divided into the following senatorial districts and one senator shall be chosen from each of the districts:

(1) District 1 is composed of Precincts 9-45 and 9-45A of Orleans Parish; Precincts 1-1, 1-2, 1-3 and 1-4 of Plaquemines Parish; Precincts 22, 24, 25, 33, 34, 41, 43, 45, 46, 52, 53, 54, 55, 56, 57 and 58 of St. Bernard Parish and Precincts 601, 602, 603, 604, 606, 705, 706, 801, 802, 803, 804, 805, 806, 807, 808, 809, 810, 811, 812, 813, 814, 815, 816, 817, 901, 902, 903, 904, 905, 906, 907, 908, 909, 910, 911, 912, 913, 914, 915, 916, 917, 918, 921, P01, S01, S02, S03, S04, S05, S06, S07, S08, S09, S10, S11, S12, S13, S15, S16, S17, S18, S19, S21, S22, S23, S24 and S25 of St. Tammany Parish.

(2) District 2 is composed of Precincts 30, 36, 37, 39, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57 and 60 of Ascension Parish; Precincts 1-1, 1-2, 2-1, 2-2, 4-1, 4-2, 5-1, 5-2, 6-1, 6-2 and 7-1 of Assumption Parish; Precincts 1, 7, 8, 10, 11, 12, 13, 13B, 13C, 14A, and 22 (Part) that portion east of State Highway 1 of Iberville Parish; Precincts 1-2, 1-3, 1-4, 2-1, 2-1A, 2-3, 2-3A, 2-4, 2-4A, 2-5, 2-7, 2-9, 2-10, 5-1, 5-1A and 5-1B of Lafourche Parish; Precincts 1-1 of St. Charles Parish; Precincts 2, 3, 4, 5, 6, 7, 7-A, 12, 13, 14, 15, 15B, 16, 17, 17-A and 18 of St. James Parish; Precincts 1-2, 1-3, 1-4, 1-5, 2-1, 2-2, 2-3, 2-4, 3-1, 3-2, 3-3, 3-4, 4-1, 4-3 and 4-9 of St. John the Baptist Parish and Precincts 1-1, 2-1A, 3-1A, 3-1B, 3-2, 4-2, 4-3A, 4-3B, 4-4, 4-5 and 5-1 of West Baton Rouge Parish.

(3) District 3 is composed of Precincts 171, 172, 173, 174, 175, 179A, 179B, 180, 181, 182, 187, 188, 189, 200, 201, 210, 211, 212A (Part) that portion east of State Highway 3017 and north of Lapalco Blvd., 1-G and 2-G of Jefferson Parish; Precincts 6-1, 7-25A, 7-35, 7-37, 7-40, 8-1, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-30, 9-30A, 9-31, 9-31A, 9-31B, 9-32, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41B, 9-41C, 9-41D, 9-43M, 9-44, 9-44I, 9-44L, 9-44M, 9-44N, 9-44P, 9-44Q, 15-1 and 15-5 of Orleans Parish and Precincts 10, 11, 12, 13, 14, 15, 16, 20, 21, 23, 30, 31, 32, 40, 42, 44, 50 and 51 of St. Bernard Parish.

(4) District 4 is composed of Precincts 3-14, 3-19, 3-20, 4-2, 4-5, 4-6, 4-7, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-1, 5-2, 5-3, 5-4, 5-8, 5-9, 5-10, 5-11, 5-12, 5-13, 5-15, 5-16, 5-17, 5-18, 6-2, 6-4, 6-7, 6-8, 6-9, 7-1, 7-2, 7-4, 7-5, 7-7, 7-8, 7-9A, 7-12, 7-15, 7-16, 7-17, 7-18, 7-19, 7-23, 7-24, 7-25, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-37A, 7-41, 7-42, 8-2, 8-4, 8-6, 8-7, 8-8, 8-9, 8-12, 8-13, 8-14, 8-15, 8-28, 8-30, 9-17, 9-19, 9-21, 9-23, 9-31D, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-37, 9-38, 9-38A, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43E, 9-43F, 9-43G, 9-43H, 9-43I, 9-43J, 9-43K, 9-43L, 9-43N, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44J, 9-44O, 17-17, 17-18, 17-18A, 17-19 and 17-20 of Orleans Parish.

(5) District 5 is composed of Precincts 107, 131 and 133 of Jefferson Parish and Precincts 1-1, 1-2, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 2-6A, 2-7, 3-1, 3-3, 3-5, 3-8, 3-9, 3-12, 3-15, 3-18, 4-3, 4-4, 5-5, 5-7, 6-6, 7-6, 7-10, 7-11, 7-13, 7-14, 7-20, 7-21, 10-3, 10-6, 10-7, 10-8, 10-9, 10-11, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-9, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-12, 14-13A, 14-17, 14-18A, 14-19, 14-20, 14-21, 14-23, 14-24A, 14-25, 14-26, 16-2, 16-3, 16-4, 16-5, 16-6, 16-7, 16-8, 16-9, 17-2, 17-3, 17-4, 17-5, 17-6, 17-7, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15 and 17-16 of Orleans Parish.

(6) District 6 is composed of Precincts 1-98, 2-6, 2-8, 3-1, 3-2, 3-3, 3-9, 3-12, 3-15, 3-16, 3-21, 3-22, 3-25, 3-26, 3-28, 3-30, 3-32, 3-33, 3-34, 3-37, 3-38, 3-43, 3-45, 3-46, 3-47 and 3-53 of East Baton Rouge Parish; Precinct 9 of Livingston Parish; Precincts 4-1, 4-2 and 5-1 of St. Helena Parish and Precincts 40, 40A, 42, 42A, 45, 45A, 46, 47, 48, 49, 70, 70A, 71, 72, 72A, 73, 74, 117, 121, 121A, 125, 127, 127A, 133, 133A, 137B, 139, 141, 149A and 151 of Tangipahoa Parish.

(7) District 7 is composed of Precincts 195, 196, 197A, 197B, 197C, 205, 213A, 213B, 213C, 214A, 214B, 225, 226, 232A, 232B, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G and 11-G of Jefferson Parish; Precincts 15-2, 15-3, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-18D, 15-18E, 15-18F, 15-19, 15-19A, 15-19B and 15-19C of Orleans Parish and Precincts 2-1, 3-1, 4-1 and 5-2 of Plaquemines Parish.

(8) District 8 is composed of Precincts 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 170, 176, 177, 178, 183, 184, 185A, 185B, 190, 191, 192, 193, 194A, 194B, 198, 199, 202, 203, 204, 212A (Part) that portion west of State Highway 3017 and north of Lapalco Blvd., and that portion south of Lapalco Blvd., 212B, 215, 216A, 216B, 217, 227, 228, 229, 230, 231, 234, 235, 236, 237, 238, 246, 247, 248, 12-G, 13-G, 1-GI, 1-L, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W and 7-W of Jefferson Parish and Precincts 5-1, 6-1, 6-2, 6-3, 6-4, 7-1, 7-3, 8-1, 9-1 and 9-3 of Plaquemines Parish.

(9) District 9 is composed of Precincts 12, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 60, 66, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 106, 127, 128, 129, 130, 132, 134, 136 and 138 of Jefferson Parish and Precincts 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-14, 14-15, 14-16, 16-1, 16-1A and 17-1 of Orleans Parish.

(10) District 10 is composed of Precincts 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 21, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 65, 67, 68, 105, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, 9-H, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 11-K, 12-K, 13-KA, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 25-K, 26-K (Part) that portion northeast of Illinois Central Railroad, 27-K, 28-K, 34-K and 35-K of Jefferson Parish.

(11) District 11 is composed of Precincts 101, 102, 103, 104, 105, 106, 107, 304, 305, 306, 307, 308, 309, 310, 311, 312, 313, 401, 402, 403, 404, 405, 406, 407, 408, 409, 410, 411, 412, 413, 414, 415, 416, 417, 418, 419, 420, 421, 422, 423, 424, 426, 427, 605, 607, 701, 702, 703, 704, A01, A02, A03, A04, C01, C02, C03, C04, C05, C06, C07, C08, C09, C10, C11, M01, M02, M03, M04, M05, M06, M07, M08, M09, M10 and MD1 of St. Tammany Parish and Precincts 120, 120B, 122, 122A, 124, 141A, 143 and 145 of Tangipahoa Parish.

(12) District 12 is composed of Precincts 201, 202, 203, 204, 205, 206, 207, 301, 302, 303, 501, 502, 503, 504, 505 and F01 of St. Tammany Parish; Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27, 27A, 28, 28A, 33, 41, 43, 44, 101, 102, 103, 104, 104A, 105, 106, 106A, 106B, 107, 108, 109, 109A, 110, 111, 111A, 112, 114, 115B, 116, 118, 119, 120A, 121B, 123, 129 and 129A of Tangipahoa Parish and Washington Parish.

(13) District 13 is composed of Precincts 3-6 and 3-14 of East Baton Rouge Parish; Precincts 1, 1A, 1B, 1C, 1D, 2, 2A, 3, 3A, 4, 4A, 5, 5A, 5B, 6, 6A, 6B, 7, 7A, 8A, 8B, 10, 11, 11A, 12, 13A, 13B, 19, 20, 23, 23A, 23B, 24, 24A, 24B, 24C, 24D, 25, 26, 26A, 26B, 26C, 27, 28A, 28B, 29, 30, 35, 35A, 36, 36A, 39, 39A, 40, 40A and 41 of Livingston Parish and Precincts 137, 137A, 137C, 137D and 149 of Tangipahoa Parish.

(14) District 14 is composed of Precincts 1-1, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-14, 1-15, 1-16, 1-17, 1-18, 1-19, 1-21, 1-22, 1-23, 1-24, 1-25, 1-26, 1-27, 1-28, 1-29, 1-30, 1-31, 1-32, 1-36, 1-37, 1-38, 1-39, 1-45, 1-46, 1-50, 1-51, 1-57, 1-58, 1-59, 1-61, 1-62, 1-63, 1-64, 1-65, 1-67, 1-68, 1-73, 1-85, 1-100, 1-102, 1-107, 3-5, 3-20, 3-23, 3-44, 3-50 and 3-55 of East Baton Rouge Parish.

(15) District 15 is composed of Precincts 1-2, 1-54, 1-55, 1-60, 1-70, 1-71, 1-77, 1-78, 1-81, 1-82, 1-83, 1-84, 1-86, 1-87, 1-88, 1-91, 1-92, 1-93, 1-94, 1-95, 1-97, 1-101, 1-104, 2-1, 2-2, 2-3, 2-4, 2-5, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 2-15, 2-16, 2-17, 2-18, 2-19, 2-20, 2-22, 2-23, 2-24, 2-25, 2-27, 2-28, 2-30, 2-31, 3-8, 3-24, 3-42 and 3-54 of East Baton Rouge Parish.

(16) District 16 is composed of Precincts 1-7, 1-8, 1-9, 1-12, 1-33, 1-34, 1-35, 1-40, 1-41, 1-42, 1-43, 1-44, 1-47, 1-48, 1-49, 1-52, 1-53, 1-56, 1-66, 1-69, 1-72, 1-74, 1-75, 1-80, 1-89, 1-90, 1-99, 1-103, 1-105, 3-4, 3-7, 3-10, 3-11, 3-13, 3-17, 3-18, 3-19, 3-27, 3-29, 3-31, 3-35, 3-36, 3-39, 3-40, 3-41, 3-48, 3-49, 3-51 and 3-52 of East Baton Rouge Parish.

(17) District 17 is composed of Precincts 2-3, 3-1, 3-2, 5-3, 5-4, 7-2, 8-1 and 9-1 of Assumption Parish; Precincts 2-7, 2-21, 2-26, 2-29 and 2-32 of East Baton Rouge Parish; East Feliciana Parish; Precincts 2, 3, 4, 5, 6, 6A, 13A, 14, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22 (Part) that portion west of State Highway 1, 23, 24, 25, 25A, 25B, 26, 26A, 27, 28, 29, 30, 31 and 32 of Iberville Parish; Pointe Coupee Parish; Precincts 1-1, 1-2, 2-1, 2-2, 3-1, 3-2, 3-3, 5-2, 6-1 and 6-2 of St. Helena Parish; Precincts 1-2 and 1-5 of St. Martin Parish and Precincts 2-1B, 2-2, 2-3, 4-1, 6-1, 6-2, 7-1, 7-2, 7-3 and 7-4 of West Baton Rouge Parish and Precincts 2-2 and 7-2 of West Feliciana Parish.

(18) District 18 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 40, 41, 42, 43, 58 and 61 of Ascension Parish; Precincts 7B, 14, 15, 16, 17, 18, 21, 22, 31, 32, 33, 34, 38 and 43 of Livingston Parish and Precincts 8, 8-A, 9, 10 and 11 of St. James Parish.

(19) District 19 is composed of Precincts 104, 108, 115, 13-KB, 21-K, 22-K, 23-K, 24-K, 26-K (Part) that portion southwest of Illinois Central Railroad, 29-K, 30-K, 31-K and 33-K of Jefferson Parish; Precincts 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-1, 6-3, 7-1, 7-2, 7-3 and 7-4 of Lafourche Parish; Precincts 1-2, 1-3, 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 7-1, 7-2, 7-3 and 7-4 of St. Charles Parish and Precincts 1-1, 4-2, 4-4, 4-8, 5-1, 5-2, 5-3, 5-4, 5-5, 5-6, 5-7, 6-1, 6-3, 6-4, 7-2, 7-3, 7-4, 7-5 and 7-7 of St. John the Baptist Parish.

(20) District 20 is composed of Precincts 2-12, 2-13, 2-14, 4-2, 4-3, 4-4, 4-5, 4-6, 8-1, 9-1, 9-2, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8, 10-9, 10-10, 10-11, 10-12, 10-13, 10-14, 10-15, 10-16, 11-1, 11-2, 11-3 and 11-4 of Lafourche Parish and Precincts 14, 19, 20, 21, 23, 24, 25, 27, 28, 29, 31, 32, 33, 34, 35, 36, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 68, 70, 71, 72, 73, 78, 80, 82, 83, 88 and 89 of Terrebonne Parish.

(21) District 21 is composed of Precincts 6-3, 11-1, 11-2, 11-3, 11-4, 11-5, 12-1, 12-2 and 12-3 of Iberia Parish; Precincts 1-1, 2-2, 2-6, 2-8, 2-11, 5-2, 6-1, 6-2 and 6-4 of Lafourche Parish; St. Mary Parish and Precincts 1, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 17, 18, 51, 64, 65, 66, 67, 69, 74, 76, 81, 84, 85, 86, 87 and 90 of Terrebonne Parish.

(22) District 22 is composed of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-3, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-2, 6-4, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-4, 8-5, 9-1, 9-2, 9-3, 9-4, 9-5, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 12-4, 13-1, 13-2, 13-3, 13-4, 14-1, 14-3 and 14-4 of Iberia Parish; Precincts 99 and 100 of Lafayette Parish; Precincts 3-1, 3-3, 3-5, 4-5, 4-7, 4-12 and 4-13 of St. Landry Parish and Precincts 1-1, 1-3, 1-4, 1-7, 2-1, 2-2, 2-3, 2-4, 3-1, 3-1A, 3-1B, 3-2, 3-3, 3-4, 3-4A, 3-5, 3-6, 3-9, 4-1, 4-1A, 4-2, 4-3, 4-4, 4-4A, 4-5, 4-6, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-3A, 6-3B, 6-4, 7-1A, 7-2A, 7-4, 7-4A, 8-1, 8-3, 8-4, 8-4A, 9-1, 9-2, 9-3, 9-4 and 9-5 of St. Martin Parish.

(23) District 23 is composed of Precincts 30A, 33, 34, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 60, 65, 66, 67, 69, 70, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97A, 97B, 98, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 and 111 of Lafayette Parish.

(24) District 24 is composed of Precincts 2, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64 and 68 of Lafayette Parish; Precincts 1-1, 1-2, 1-2A, 1-3, 1-3A, 1-4, 1-4A, 1-6, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15, 1-15A, 1-16, 1-17, 1-18, 1-20, 1-21, 1-22, 1-23, 1-25, 1-26, 1-26A, 1-28, 1-28A, 1-29, 2-1, 2-4, 3-2, 3-4, 3-6, 4-2, 4-3, 4-4, 4-6, 4-8, 4-9, 4-10, 4-11, 4-12A, 5-3, 5-6 (Part) except that portion north of State Highway 103 and west of Interstate Highway 49, 6-1, 6-3, 6-4, 6-10, 6-11A, 6-15 and 6-16 of St. Landry Parish and Precincts 6-2A, 7-1 and 7-3 of St. Martin Parish.

(25) District 25 is composed of Precincts 2-2, 2-3, 2-4, 2-5, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, 6-15, and 6-16 of Acadia Parish; Precincts 260, 261, 262, 333, 336, 337, 338, 339, 362, 363, 364, 365, 366, 367N, 367S, 368, 369, 370, 371N, 371S, 800, 801, 860N, 860S, 861E and 861W of Calcasieu Parish; Cameron Parish and Jefferson Davis Parish.

(26) District 26 is composed of Precincts 1-1, 1-2A, 1-2B, 1-3A, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-6, 1-7, 1-8, 1-9, 2-1, 3-1, 3-3A, 3-3B, 3-4, 3-6 and 3-7 of Acadia Parish; Precincts 1, 3, 8, 26, 27, 28A, 28B, 29, 31, 32, 35, 36, 37 and 71 of Lafayette Parish; Precincts 2-2, 2-3, 2-5, 2-6, 2-7, 2-8 and 2-9 of St. Landry Parish and Vermilion Parish.

(27) District 27 is composed of Precincts 162E, 162W, 163, 164, 165, 166, 167, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309E, 309W, 310, 311, 312, 313E, 313W, 314, 315E, 315W, 316E, 316W, 317, 318, 319, 320, 321, 322, 323, 324, 325, 326, 327, 328, 329, 330, 331, 332N, 332S, 334, 335, 360, 361, 400, 401, 402, 403, 404, 405, 406, 407, 408, 440, 441, 461, 462, 463, 464, 466E, 466W, 467, and 468 of Calcasieu Parish.

(28) District 28 is composed of Precincts 3-2, 3-5, 7-2, 7-3, and 7-4 of Acadia Parish; Allen Parish; Precincts 2-1A, 2-2B, 2-2C, 2-4A, 2-4B, 2-4D, 2-5A, 2-5B, 2-5C, 2-7, 2-8, 3-1A, 3-1B, 3-1C, 3-3A, 3-3D, 4-1, 4-2, 5-1, 5-2, 6-1A, 7-1, 7-2, 7-3, 7-3A, 8-1, 8-2A, 8-2B, 8-3A, 9-1A, 9-1C, 9-2, 9-3A, 9-4A, 9-5C, 9-6A, 9-6B, 10-2B, 10-2C, 10-3A, 10-3D, 10-4, 10-5C, 11-1 and 11-2A of Avoyelles Parish; Evangeline Parish; Precincts 1-5, 1-19, 1-24, 5-1, 5-2, 5-4, 5-5, 5-6 (Part) that portion north of State Highway 103 and west of Interstate Highway 49, 5-8, 6-2, 6-5, 6-6, 6-7, 6-8, 6-9, 6-11, 6-13, 6-14 and 6-16A of St. Landry Parish.

(29) District 29 is composed of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-1, 7-1, 7-2, 7-3 and 7-4 of Bienville Parish; Precincts 2-2, 3-1, 3-2, 3-3, 4-2 and 8-1 of Grant Parish; Precincts 16, 17, 17A, 18, 19, 19A, 19B, 20, 20A and 25 of Jackson Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-1, 9-1, 10-1, 10-3, 10-5, 11-1, 11-3 and 12-1 of Lincoln Parish; Precincts 1-2, 1-3, 1-4, 1-4B, 1-5, 1-5A, 1-8 and 1-13 of Natchitoches Parish; Precincts C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, C13, C14, C15, C17, C18, C19, C20, C21, C22, C24, C25, C28, C38, C39, C40, N1, N2, N3, N4, N5, N6, N8, N9, N11, N15, N19, N20, N21, S4, S14, S20 and S21 of Rapides Parish and Precincts 1-1, 1-4, 1-5, 2-1, 2-3, 3-1B, 5-1, 5-3, 6-1, 7-1, 7-1A, 7-2A and 7-5 of Winn Parish.

(30) District 30 is composed of Beauregard Parish; Precincts 160E, 160W, 161, 460E, 460W, 465, 469, 560, 561, 562, 600, 601, 602, 603, 660, 661, 662, 663, 664, 700, 701, 702, 703, 760, 761 and 762 of Calcasieu Parish and Vernon Parish.

(31) District 31 is composed of Precincts 1-1, 1-2, 1-3 and 2-1 of Grant Parish; Precincts 1-1, 1-1A, 1-3A, 1-4A, 1-6, 1-7, 1-9, 1-9A, 1-10, 1-10A, 1-10B, 1-11, 1-12, 1-14, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-7A, 2-8, 2-9, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 3-7, 3-8, 3-9, 3-10, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8 and 4-9 of Natchitoches Parish; Precincts C23, C26, C27, C30, C31, C32, C33, C34, C35, C36, C37, C41, C42, S1, S2, S5, S6, S7, S8, S9, S10, S11, S13, S15, S17, S18, S19, S22, S23, S24, S25, S26, S27, S28 and S29 of Rapides Parish; Red River Parish; Sabine Parish and Precincts 1-3, 2-2, 3-1, 3-1A, 3-1C, 3-2, 3-2A, 3-3, 4-1, 4-2, 4-2A, 4-3, 4-4, 4-5 and 6-1A of Winn Parish.

(32) District 32 is composed of Precincts 1-1, 1-2, 2-2A, 2-3A and 6-2A of Avoyelles Parish; Caldwell Parish; Catahoula Parish; Precincts 1-3 (Part) that portion northwest of US Highway 65; 3-1, 3-2, 3-3, 4-1, 4-2, 4-3, 4-4, 4-6, 5-2, 5-3, 5-4, 5-5, 5-6 and 5-7 of Concordia Parish; Franklin Parish; La Salle Parish; Precincts 25, 26, 57 and 58 of Ouachita Parish; Precincts N10, N22, N23, N24, N25, N26, N27, N28, N29 and S16 of Rapides Parish; Precinct 1 of Richland Parish and Precincts 1-1, 2-1, 3-2, 3-3, 4-1, 4-2, 4-3, 5-1, 5-2, 5-3, 6-1, 6-2, 6-3, 7-1 and 7-4 of West Feliciana Parish.

(33) District 33 is composed of Precincts 1, 8, 10, 11, 21, 22, 31, 34, 35, 36, 37, 81, 84, 85, 87, 88, 91, 92, 93, 94 and 96 of Claiborne Parish; Precincts 4-1, 4-2, 4-3, 4-4, 4-5 and 5-2 of Lincoln Parish; Precincts 2, 3, 4, 6, 13, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 34, 35, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 53 and 54 of Morehouse Parish; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 35, 36, 37, 41, 43, 44, 44A, 49, 50 and 76 of Ouachita Parish; Union Parish and West Carroll Parish.

(34) District 34 is composed of Precincts 1-1, 1-2, 1-3 (Part) that portion southeast of US Highway 65, 1-4, 2-1, 2-4 and 5-1 of Concordia Parish; East Carroll Parish; Madison Parish; Precincts 1, 5, 7, 8, 9, 10, 12, 14, 15, 16, 17, 18, 33, 36, 37, 38, 52 and 55 of Morehouse Parish; Precincts 9A, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 27, 28, 29, 30, 60, 63, 65, 66, 67, 68, 69, 70, 72, 73, 74 and 79 of Ouachita Parish; Precincts 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 of Richland Parish and Tensas Parish.

(35) District 35 is composed of Precincts 2-3, 4-1, 5-1, 5-2, 6-1, 6-2, 6-3, 7-1, 7-2, 7-3, 7-4, 8-2 and 8-3 of Grant Parish; Precincts 1, 2, 3, 4, 5, 5A, 6, 7, 8, 8A, 9, 10, 11, 13, 14A, 15, 22, 24 and 26A of Jackson Parish; Precincts 3-2, 3-3, 3-4, 3-5, 5-1, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 6-5, 7-1, 7-2, 8-1, 8-2, 8-3, 9-2, 9-3, 10-2, 10-4, 11-2 and 12-2 of Lincoln Parish; Precincts 31, 32, 33, 34, 38, 39, 40, 42, 45, 46, 47, 48, 51, 52, 53, 54, 55, 56, 59, 61, 62, 64, 71, 75, 77 and 78 of Ouachita Parish; Precincts N7, N12, N13, N14, N16, N17 and N18 of Rapides Parish and Precincts 5-2, 5-4, 5-5, 6-3, 6-4, 6-5, 6-6, 7-2, 7-7 and 7-7A of Winn Parish.

(36) District 36 is composed of Precincts 2-3, 3-2, 3-3, 3-4, 3-5, 4-1, 4-2, 4-4, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3 and 6-4 of Bienville Parish; Precincts 2-1, 2-17A, 2-18A, 2-18B, 2-18C, 2-21A, 2-21B, 2-21C, 2-21D, 2-22A, 2-22B, 3-1, 3-2, 3-3, 3-4, 4-1A, 4-2, 4-3A, 4-3B, 4-3C, 4-4A, 4-4B, 4-5A, 4-6, 4-7, 4-9, 4-11A, 4-11B and 4-11C of Bossier Parish; Precincts 3, 5, 7, 41, 42 and 51 of Claiborne Parish and Webster Parish.

(37) District 37 is composed of Precincts 1-1, 1-2, 1-3, 1-3A, 1-4, 1-4A, 1-5, 2-2, 2-3, 2-4, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-11A, 2-12A, 2-12B, 2-12C, 2-13, 2-14, 2-15, 2-16, 2-16A, 2-17B, 2-19, 2-20, 2-23, 4-8A, 4-8B, 4-8C, 4-8D and 4-10 of Bossier Parish and Precincts 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 24, 26, 27, 48, 49, 64, 76, 77, 99, 102, 104, 109 and 129 of Caddo Parish.

(38) District 38 is composed of Precincts 4, 56, 62, 63, 65, 66, 68, 72, 75, 78, 79, 84, 85, 87, 88, 89, 90, 91, 92, 93, 94, 95, 97, 100, 101, 103, 105, 107, 108, 110, 122, 123, 125, 126, 127, 128, 132, 133, 134 and 159 of Caddo Parish and De Soto Parish.

(39) District 39 is composed of Precincts 1, 2, 3, 5, 23, 25, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 50, 51, 52, 53, 54, 55, 57, 58, 59, 60, 61, 67, 69, 70, 71, 73, 74, 80, 81, 82, 83, 86, 98, 106, 130, 135, 136, 137, 138, 139, 140, 142, 143, 144, 145, 146, 149, 150, 151, 154, 155, 156, 157 and 158 of Caddo Parish.

B. The precincts referenced in this Section are those precincts identified as Voting Districts (VTDs) in the 2010 Census Redistricting TIGER/Line Shapefiles for the State of Louisiana.

C. When a precinct referenced in this Section has been subdivided by action of the parish governing authority on a nongeographic basis or subdivided by action of the parish governing authority on a geographic basis in accordance with the provisions of R.S. 18:532.1, the enumeration in this Section of the general precinct designation shall include all nongeographic and all geographic subdivisions thereof, however such subdivisions may be designated. The territorial limits of the districts as provided in this Section shall continue in effect without change regardless of any changes made to the precincts by the parish governing authority.

Acts 2011, 1st Ex. Sess., No. 24, §1, eff. 10 a.m., Jan. 9, 2012 (eff. for election purposes only upon signature of governor, April 14, 2011).



RS 24:35.1 - Repealed by Acts 2011, 1st Ex. Sess., No. 24, §4, eff. at 10:00 a.m., Jan. 9, 2012.

§35.1. Repealed by Acts 2011, 1st Ex. Sess., No. 24, §4, eff. at 10:00 a.m., Jan. 9, 2012.



RS 24:35.2 - Membership of the House of Representatives

§35.2. Membership of the House of Representatives

The House of Representatives of the Legislature of Louisiana shall be composed of one hundred five members. The state shall be divided into the representative districts provided in this Section. One representative shall be elected from each district.

(1) District 1 is composed of Precincts 2-18A, 3-1, 3-2, 3-3, 3-4, and 4-1A of Bossier Parish and Precincts 105, 133, 134, 136, 137, 138, 139, 140, 142, 143, 144, 145, 146, 149, 150, 151, 154, 155, 156, 157, 158, and 159 of Caddo Parish.

(2) District 2 is composed of Precincts 2-5, 2-6, 2-8, 2-13, 2-23, and 4-8D of Bossier Parish and Precincts 6, 7, 8, 15, 17, 27, 28, 29, 30, 31, 32, 37, 39, 40, 41, 44, 46, 54, 64, 67, 71, 98, and 99 of Caddo Parish.

(3) District 3 is composed of Precincts 3, 4, 23, 25, 34, 35, 36, 38, 50, 51, 52, 53, 58, 59, 60, 61, 70, 78, 80, 86, and 87 of Caddo Parish.

(4) District 4 is composed of Precincts 1, 2, 5, 42, 43, 45, 47, 55, 57, 73, 74, 81, 82, 83, 84, 85, 100, 106, 122, 130, and 135 of Caddo Parish.

(5) District 5 is composed of Precincts 56, 62, 63, 65, 69, 72, 77, 79, 89, 90, 92, 94, 97, 101, 102, 104, 107, 108, 109, 110, and 128 of Caddo Parish.

(6) District 6 is composed of Precincts 1-1, 1-2, 1-3, 1-4, 1-4A, 1-5, and 4-8C of Bossier Parish and Precincts 9, 10, 11, 12, 13, 14, 16, 20, 21, 22, 24, 26, 48, 49, 68, 75, 76, and 129 of Caddo Parish.

(7) District 7 is composed of Precincts 66, 88, 91, 93, 95, 103, 123, 125, 126, 127, and 132 of Caddo Parish; Precincts 3, 10, 11, 12, 16, 19, 21, 22, 23, 26, 28, 29, 30, 33, 35, 36, 37, 39, 46, 47, 48, 49, 50, 51, 53, 55, 57, and 58 of De Soto Parish; and Precincts 7-1, 7-2, 7-3, 7-4, 7-5, 9-1, and 9-2 of Sabine Parish.

(8) District 8 is composed of Precincts 2-1, 2-2, 2-4, 2-7, 2-9, 2-10, 2-11, 2-11A, 2-12A, 2-12B, 2-12C, 2-14, 2-16A, 2-17A, 2-17B, 2-18B, 2-18C, 2-19, 2-20, 2-21A, 2-21B, 2-21C, 2-21D, 2-22A, and 2-22B of Bossier Parish.

(9) District 9 is composed of Precincts 1-3A, 2-3, 2-15, 2-16, 4-2, 4-3A, 4-3B, 4-3C, 4-4A, 4-4B, 4-5A, 4-6, 4-7, 4-8A, 4-8B, 4-10, 4-11A, 4-11B, and 4-11C of Bossier Parish.

(10) District 10 is composed of Precinct 4-9 of Bossier Parish and Webster Parish.

(11) District 11 is composed of Precincts 2-1, 2-2, 3-1, 3-2, and 3-3 of Bienville Parish; Claiborne Parish; and Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-1, 3-3, 3-4, 9-1, 9-2, 9-3, 10-1, 10-2, 10-3, 10-5, 11-1, 11-2, 11-3, 12-1, and 12-2 of Lincoln Parish.

(12) District 12 is composed of Precincts 3-2, 3-5, 4-1, 4-2, 4-3, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 6-5, 7-1, 7-2, 8-1, 8-2, 8-3, and 10-4 of Lincoln Parish and Union Parish.

(13) District 13 is composed of Precincts 1-1, 1-2, 1-3, 2-3, 3-4, 3-5, 4-1, 4-2, 4-4, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-3, and 7-4 of Bienville Parish; Jackson Parish; Precinct 55 of Ouachita Parish; and Precincts 1-1, 1-3, 1-4, 2-1, 2-2, 2-3, 3-1, 3-1A, 3-1B, 3-1C, 3-2, 3-2A, 3-3, 4-1, 4-2, 4-2A, 4-3, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 5-5, 6-1, 6-1A, 6-3, 6-4, 6-5, 6-6, 7-1, 7-1A, 7-2, 7-2A, 7-5, 7-7, and 7-7A of Winn Parish.

(14) District 14 is composed of Precincts 23, 27, 35, 39, 40, 41, 42, 43, 44, and 45 of Morehouse Parish and Precincts 1, 2, 4, 5, 6, 7, 36, 42, 50, 59, 60, 61, 62, 63, 64, 71, 75, 76, 77, and 78 of Ouachita Parish.

(15) District 15 is composed of Precincts 32, 33, 38, 39, 40, 41, 43, 44, 44A, 45, 48, 49, 51, 52, 53, 54, 56, 57, and 58 of Ouachita Parish.

(16) District 16 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 24, 25, 31, 33, 34, 36, 37, and 38 of Morehouse Parish and Precincts 3, 8, 9, 9A, 65, 66, 67, 68, 69, 70, 72, 73, 74, and 79 of Ouachita Parish.

(17) District 17 is composed of Precincts 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31, 34, 35, 37, 46, and 47 of Ouachita Parish.

(18) District 18 is composed of Precincts 31 and 32 of Iberville Parish; Pointe Coupee Parish; Precincts 1-1, 2-2, 6-1, 7-1, 7-2, 7-3, and 7-4 of West Baton Rouge Parish; and Precinct 4-1 of West Feliciana Parish.

(19) District 19 is composed of Precincts 1, 2, 4, 4A, 5A, 5B, 15, 17, and 18 of East Carroll Parish; Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14 of Madison Parish; Precincts 26, 28, 29, 30, 47, 48, 49, 50, 51, 52, 53, 54, and 55 of Morehouse Parish; Precinct 25 of Ouachita Parish; Richland Parish; and West Carroll Parish.

(20) District 20 is composed of Caldwell Parish; Precincts 1-1, 1-2, 1-3, 1-4, 2-1, 2-2, 2-5, 3-1, 3-2, 3-3, 3-4, 4-1, 4-2, 4-4, 5-1, 5-2, 6-1, 6-2, 6-3, 6-5, 7-3, 9-1, 9-2, 9-3, and 9-4 of Catahoula Parish; Franklin Parish; Precincts 4-1, 5-1, 6-1, 6-2, 9-1, and 10-1 of La Salle Parish; and Precinct 2 of Tensas Parish.

(21) District 21 is composed of Precincts 7-1, 7-5, 8-1, and 8-2 of Catahoula Parish; Concordia Parish; Precincts 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 13A, 14, 14A, 16, and 19 of East Carroll Parish; Precincts 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29 of Madison Parish; and Precincts 1, 2A, 4, 4A, 5, 5A, 6, 7, 9, 10, 11, 12, 15, 16, and 17 of Tensas Parish.

(22) District 22 is composed of Grant Parish; Precincts 1-1, 1-2, 1-3, 2-1, 3-1, 3-2, 4-2, 4-3, 4-4, 7-1, 7-2, 8-2, 8-3, 8-5, 8-6, 8-7, 9-2, 9-3, 9-4, and 9-5 of La Salle Parish; Precincts 1-2, 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, and 2-9 of Natchitoches Parish; Precincts 1-1, 1-2, 2-1, 2-3, 3-1, 3-2, 3-3, 4-1, 4-2, 7-1, 7-2, and 7-3 of Red River Parish; and Precinct 1-5 of Winn Parish.

(23) District 23 is composed of Precincts 1, 4, 5, 6, 7, 8, 9, 15, 20, 27, 31, 32, 34, 38, 41, 42, 44, 52, 56, 59, 60, 61, and 63 of De Soto Parish; Precincts 1-1, 1-1A, 1-3, 1-3A, 1-4, 1-4A, 1-4B, 1-5, 1-5A, 1-6, 1-7, 1-8, 1-9, 1-9A, 1-10, 1-10A, 1-10B, 1-11, 1-12, 1-13, 1-14, 2-7, 2-7A, 2-8, 3-2, 3-4, 3-7, 4-1, 4-2, 4-3, 4-4, and 4-9 of Natchitoches Parish; and Precincts 4-3, 4-5, 5-1, 5-2, 6-1, and 6-2 of Red River Parish.

(24) District 24 is composed of Precincts 3-1, 3-3, 3-5, 3-6, 3-8, 3-9, 3-10, 4-5, 4-6, 4-7, and 4-8 of Natchitoches Parish; Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 2-2A, 2-3, 2-4, 2-4A, 2-5, 2-6, 2-6A, 3-2, 3-4, 3-6, 3-6A, 3-7, 4-1, 5-3, 5-5, 5-8, 5-8A, 6-2, 6-2A, 6-3, 6-4, 6-4A, 6-4B, 8-1, 8-2, and 9-3 of Sabine Parish; and Precincts 1-9, 2-1, 2-1A, 2-2, 2-2A, 2-3, 2-3A, 2-4, 2-4E, 3-1, 3-2, 3-3, 3-4, 3-5, 4-3E, 5-1, 5-1A, 5-2, 5-2A, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-2A, 7-3, 7-4A, 8-1, 8-2, and 8-3 of Vernon Parish.

(25) District 25 is composed of Precincts C13, C22, C23, C30, C31, C34, C35, C36, C37, C38, C41, C42, S1, S2, S4, S5, S6, S7, S8, S9, S10, S11, S13, S14, S15, S19, S20, S21, S22, S23, S24, S25, S26, S27, S28, and S29 of Rapides Parish.

(26) District 26 is composed of Precincts C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, C14, C15, C17, C18, C19, C20, C21, C24, C25, C26, C27, C28, C32, C33, C39, C40, N1, N2, N3, and N4 of Rapides Parish.

(27) District 27 is composed of Precincts N5, N6, N7, N8, N9, N10, N11, N12, N13, N14, N15, N16, N17, N18, N19, N20, N21, N22, N23, N24, N25, N26, N27, N28, N29, S16, S17, and S18 of Rapides Parish.

(28) District 28 is composed of Avoyelles Parish.

(29) District 29 is composed of Precincts 1-17, 1-23, 1-24, 1-25, 1-58, 1-77, 1-84, 1-85, 2-11, 2-16, 2-23, 2-27, and 2-30 of East Baton Rouge Parish and Precincts 2-1A, 2-1B, 2-3, 3-1A, 3-1B, 3-2, 4-1, 4-2, 4-3A, 4-3B, 4-4, 4-5, 5-1, and 6-2 of West Baton Rouge Parish.

(30) District 30 is composed of Precincts 7, 17, 18, 18A, 25, 25A, 25B, 26, 27, 27B, 28, 28A, and 30 of Beauregard Parish and Precincts 1-1, 1-1B, 1-2, 1-2A, 1-3, 1-3B, 1-3C, 1-3D, 1-4, 1-4A, 1-4B, 1-4C, 1-4D, 1-5, 1-5A, 1-6, 1-6A, 1-6B, 1-7, 1-7A, 1-7B, 1-8, 1-8A, 1-8C, 1-8E, 1-8F, 4-1, 4-2, 4-3, 4-3A, 4-3C, 4-3F, 4-3G, 4-3J, 4-3K, 4-3L, 4-3M, 4-3N, 7-4, 7-5, 7-5A, and 7-5C of Vernon Parish.

(31) District 31 is composed of Precincts 28A, 28B, 34, 35, 36, 37, 67, 80, 81, 82, 83, 84, 85, 86, 105, 106, and 109 of Lafayette Parish and Precincts 24 and 25 of Vermilion Parish.

(32) District 32 is composed of Allen Parish; Precincts 1, 2, 3, 4, 5, 6, 9, 15, 15A, 16, 16A, 16B, 16C, 17A, 19, 19A, 19C, 20, 21, 22, 22A, 27A, and 27D of Beauregard Parish; and Precincts 600, 601, 602, 603, and 660 of Calcasieu Parish.

(33) District 33 is composed of Precincts 400, 401, 402, 403, 404, 405, 406, 407, 408, 460E, 460W, 461, 465, 466E, 466W, 467, 468, 469, 560, 561, 562, 661, 663, 700, 701, 702, 703, and 762 of Calcasieu Parish.

(34) District 34 is composed of Precincts 300, 301, 302, 303, 304, 305, 307, 308, 309E, 309W, 310, 311, 312, 313E, 313W, 314, 315E, 315W, 319, 320, 321, 322, 323, 324, 328, 329, 330, 360, 361, 364, and 371N of Calcasieu Parish.

(35) District 35 is composed of Precincts 10, 11, 12, 12A, 12B, 13, 13A, 14, and 14A of Beauregard Parish and Precincts 160E, 160W, 161, 162E, 162W, 163, 164, 165, 166, 167, 306, 317, 318, 440, 441, 462, 463, 464, 662, and 664 of Calcasieu Parish.

(36) District 36 is composed of Precincts 316E, 316W, 325, 326, 327, 331, 332N, 332S, 333, 334, 335, 336, 337, 338, 339, 362, 363, 365, 366, 367N, 367S, 368, 369, and 371S of Calcasieu Parish.

(37) District 37 is composed of Precincts 260, 261, 262, 800, 801, 860N, 860S, 861E, and 861W of Calcasieu Parish and Jefferson Davis Parish.

(38) District 38 is composed of Precincts 1010, 1011, 1020, 1030, 1031, 1040, 1041, 1050, 1060, 1080, 1081, 1090, 1091, 1100, 1101, 1110, 1120, 1130, 1131, 1140, 1141, 1150, 1160, 1161, 1162, 1170, 1171, 3010, 3020, 3030, 3031, 3032, 3040, 3050, 3051, 3052, 3060, 3070, 3071, 4001, 4010, 4011, 4012, 4013, 4020, 4021, 4030, 4040, 5004, 5010, 5020, 5030, 5040, 5041, and 5050 of Evangeline Parish and Precincts 1-6, 1-26, 1-26A, 4-2, 4-3, 4-4, 4-5, 4-6, 4-7, 4-8, 4-9, 4-11, 4-12, 4-12A, 4-13, 5-2, and 5-4 of St. Landry Parish.

(39) District 39 is composed of Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 25, 26, and 29 of Lafayette Parish and Precincts 1-17, 1-28, 1-28A, 2-3, 2-7, 2-8, 3-2, and 3-4 of St. Landry Parish.

(40) District 40 is composed of Precincts 1-1, 1-2, 1-2A, 1-3, 1-3A, 1-4, 1-4A, 1-5, 1-7, 1-8, 1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15, 1-15A, 1-16, 1-18, 1-19, 1-20, 1-21, 1-22, 1-23, 1-24, 1-25, 1-29, 2-1, 2-2, 2-4, 2-5, 2-6, 2-9, 4-10, 5-1, 5-3, 5-5, 5-6, 5-8, 6-3, 6-11, and 6-11A of St. Landry Parish.

(41) District 41 is composed of Precincts 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3A, 3-3B, 3-4, 3-5, 3-6, 3-7, 4-1, 4-2, 4-3, 4-6, 6-16, 7-2, 7-3, and 7-4 of Acadia Parish; Precincts 2010, 2020, 2030, and 2040 of Evangeline Parish; and Precincts 6-1, 6-2, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-13, 6-14, 6-15, 6-16, and 6-16A of St. Landry Parish.

(42) District 42 is composed of Precincts 1-1, 1-2A, 1-2B, 1-3A, 1-3B, 1-4A, 1-4B, 1-5A, 1-5B, 1-6, 1-7, 1-8, 1-9, 4-4, 4-5, 5-1A, 5-1B, 5-2A, 5-2B, 5-3, 5-4, 5-5, 6-1, 6-2, 6-3A, 6-3B, 6-4, 6-5, 6-6, 6-7, 6-8, 6-9, 6-10, 6-11, 6-12, 6-13, 6-14, and 6-15 of Acadia Parish and Precincts 27 and 71 of Lafayette Parish.

(43) District 43 is composed of Precincts 87, 88, 89, 91, 92, 93, 94, 95, 96, 97A, 97B, 98, 104, 107, 108, and 111 of Lafayette Parish.

(44) District 44 is composed of Precincts 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 50, 51, 52, 53, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 68, and 72 of Lafayette Parish.

(45) District 45 is composed of Precincts 30A, 31, 32, 33, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 69, 70, 73, 74, 75, 76, 77, 78, 79, and 90 of Lafayette Parish.

(46) District 46 is composed of Precincts 9-1, 9-2, and 11-4 of Iberia Parish; Precincts 3-1, 3-3, 3-5, and 3-6 of St. Landry Parish; and Precincts 1-4, 3-4, 3-5, 4-1, 4-1A, 4-2, 4-4, 4-5, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3A, 6-3B, 6-4, 7-1A, 7-2A, 7-4, 7-4A, 8-1, 8-3, 8-4, 8-4A, 9-1, 9-2, 9-3, 9-4, and 9-5 of St. Martin Parish.

(47) District 47 is composed of Precincts 370, 760, and 761 of Calcasieu Parish; Cameron Parish; and Precincts 1, 2, 3, 5A, 5B, 6, 7A, 7B, 8, 9, 10A, 11, 12, 14, 15, 18, 19A, 19B, 20A-1, 20A-2, 20B-1, 21, 27A-2, 28, 29, 32B, 34, 35, 36A-1, 37, 38, 39, 40, 41, and 46A of Vermilion Parish.

(48) District 48 is composed of Precincts 2-3, 3-1, 3-2, 3-3, 5-4, 6-1, 6-4, 7-1, 7-2, 7-3, 7-4, 7-5, 8-1, 8-2, 8-4, 8-5, 9-3, 9-4, 9-5, 10-2, 14-1, and 14-3 of Iberia Parish; Precincts 101, 102, 103, and 110 of Lafayette Parish; and Precinct 2-2 of St. Martin Parish.

(49) District 49 is composed of Precincts 5-5, 6-3, 10-3, 10-4, 10-5, 10-6, 10-7, 11-1, 11-2, 11-3, 11-5, 12-1, 12-2, 12-3, 12-4, 13-1, 13-2, 13-3, 13-4, and 14-4 of Iberia Parish and Precincts 16, 23, 26, 42A, 42B, 44, 45A, 46B-1, 46B-2, 46B-3, 49B-1, 49B-3, 50A, 50B, 51, 53, 54, 55, 56, 57A, and 57B of Vermilion Parish.

(50) District 50 is composed of Precincts 1-2 and 1-5 of St. Martin Parish and Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 39, 44, and 46 of St. Mary Parish.

(51) District 51 is composed of Precincts 2-2, 2-3, 3-1, 3-2, and 4-1 of Assumption Parish; Precinct 1-1 of Lafourche Parish; Precincts 37, 38, 40, 41, 42, 43, 45, and 47 of St. Mary Parish; and Precincts 1, 4, 5, 7, 8, 52, 53, 54, 64, 65, 66, 67, 70, 72, 73, 76, and 81 of Terrebonne Parish.

(52) District 52 is composed of Precinct 11-2 of Lafourche Parish and Precincts 9, 10, 11, 13, 14, 15, 27, 35, 36, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 51, 68, 69, 71, 74, 78, 80, 82, 83, 84, 85, and 90 of Terrebonne Parish.

(53) District 53 is composed of Precinct 11-1 of Lafourche Parish and Precincts 12, 17, 18, 19, 20, 21, 23, 24, 25, 28, 29, 31, 32, 33, 34, 49, 55, 56, 57, 58, 59, 60, 61, 62, 63, 86, 87, 88, and 89 of Terrebonne Parish.

(54) District 54 is composed of Precinct 1-GI of Jefferson Parish and Precincts 3-2, 3-3, 4-1, 4-2, 4-3, 4-4, 4-5, 4-6, 7-3, 8-1, 9-1, 9-2, 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8, 10-9, 10-10, 10-11, 10-12, 10-13, 10-14, 10-15, 10-16, and 11-3 of Lafourche Parish.

(55) District 55 is composed of Precincts 1-2, 1-3, 1-4, 2-1, 2-1A, 2-2, 2-3, 2-3A, 2-4, 2-4A, 2-5, 2-6, 2-7, 2-8, 2-9, 2-10, 2-11, 2-12, 2-13, 2-14, 3-1, 3-4, 3-5, 3-6, 5-1, 5-1A, 5-1B, 5-2, 6-1, 6-2, 6-3, 6-4, 7-1, 7-2, 7-4, and 11-4 of Lafourche Parish.

(56) District 56 is composed of Precincts 1-6, 2-1, 2-2, 2-3, 2-4, 2-5, 3-1, 3-2, 3-3, 3-4, 3-5, 3-6, 4-1, 4-2, 4-3, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 6-3, 6-4, 6-5, 6-6, 6-7, 6-8, 7-1, 7-2, and 7-3 of St. Charles Parish and Precincts 5-4, 5-6, and 5-7 of St. John the Baptist Parish.

(57) District 57 is composed of Precincts 1-1, 1-2, 1-3, 1-5, 4-4, and 7-4 of St. Charles Parish and Precincts 1-1, 1-2, 1-3, 1-4, 1-5, 3-2, 3-3, 3-4, 4-1, 4-2, 4-3, 4-4, 4-8, 4-9, 5-1, 5-2, 5-3, 5-5, 6-1, 6-3, 6-4, 7-2, 7-3, 7-4, 7-5, and 7-7 of St. John the Baptist Parish.

(58) District 58 is composed of Precincts 36, 37, 39, 42, 44, 45, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, and 60 of Ascension Parish; Precincts 1, 2, 3, 11, and 12 of Iberville Parish; and Precincts 2, 7, 7-A, 8, 8-A, 10, 11, 12, 13, 14, 15, 15B, 16, 17, 17-A, and 18 of St. James Parish.

(59) District 59 is composed of Precincts 1, 2, 3, 6, 7, 8, 9, 10, 11, 16, 17, 19, 20, and 61 of Ascension Parish.

(60) District 60 is composed of Precincts 1-1, 1-2, 2-1, 4-2, 5-1, 5-2, 5-3, 5-4, 6-1, 6-2, 7-1, 7-2, 8-1, and 9-1 of Assumption Parish and Precincts 4, 5, 6, 6A, 7, 8, 10, 13, 13A, 13B, 13C, 14, 14A, 14B, 15, 15A, 15B, 16, 17, 17A, 18, 19, 19A, 20, 21, 22, 23, 24, 25, 25A, 25B, 26, 26A, 27, 28, 29, and 30 of Iberville Parish.

(61) District 61 is composed of Precincts 1-2, 1-7, 1-14, 1-26, 1-27, 1-28, 1-29, 1-30, 1-32, 1-33, 1-36, 1-37, 1-40, 1-50, 1-54, 1-57, 1-61, 1-62, 1-63, 1-64, and 1-104 of East Baton Rouge Parish.

(62) District 62 is composed of Precincts 2-21, 2-26, 2-28, 2-29, and 2-32 of East Baton Rouge Parish; Precincts 1-1, 1-2A, 1-2B, 1-3, 2-1A, 2-1B, 2-1C, 3-1A, 3-1B, 3-1C, 3-2A, 3-2B, 4-1A, 4-1B, 4-2, 5-1, 5-2, 5-3, and 6-1 of East Feliciana Parish; and Precincts 1-1, 2-1, 2-2, 3-2, 3-3, 4-2, 4-3, 5-1, 5-2, 5-3, 6-1, 6-2, 6-3, 7-1, 7-2, and 7-4 of West Feliciana Parish.

(63) District 63 is composed of Precincts 1-86, 1-91, 1-92, 1-94, 1-95, 1-100, 1-101, 2-2, 2-4, 2-5, 2-9, 2-12, 2-13, 2-17, 2-18, 2-19, 2-20, 2-22, 2-24, 2-25, and 2-31 of East Baton Rouge Parish.

(64) District 64 is composed of Precincts 2-3, 2-6, 2-7, 2-8, 2-10, 2-14, 2-15, 3-2, and 3-37 of East Baton Rouge Parish and Precincts 1, 1A, 1B, 1C, 1D, 2, 2A, 3, 3A, 4, and 4A of Livingston Parish.

(65) District 65 is composed of Precincts 1-89, 1-97, 1-98, 3-1, 3-6, 3-9, 3-12, 3-14, 3-21, 3-25, 3-26, 3-28, 3-30, 3-32, 3-46, and 3-54 of East Baton Rouge Parish.

(66) District 66 is composed of Precincts 1-90, 1-103, 3-10, 3-16, 3-19, 3-20, 3-22, 3-33, 3-34, 3-38, 3-43, 3-45, 3-47, 3-48, and 3-53 of East Baton Rouge Parish.

(67) District 67 is composed of Precincts 1-1, 1-3, 1-4, 1-5, 1-6, 1-10, 1-13, 1-15, 1-16, 1-18, 1-19, 1-21, 1-22, 1-38, 1-45, 1-46, 1-51, 1-67, 1-68, 1-102, and 3-50 of East Baton Rouge Parish.

(68) District 68 is composed of Precincts 1-8, 1-35, 1-39, 1-41, 1-42, 1-44, 1-48, 1-59, 1-65, 1-73, 1-105, 3-13, 3-17, 3-18, 3-29, 3-35, 3-51, and 3-52 of East Baton Rouge Parish.

(69) District 69 is composed of Precincts 1-9, 1-34, 1-49, 1-52, 1-53, 1-60, 1-72, 1-74, 1-80, 1-99, 3-3, 3-7, 3-11, 3-15, 3-27, 3-31, 3-39, and 3-41 of East Baton Rouge Parish.

(70) District 70 is composed of Precincts 1-12, 1-43, 1-47, 1-56, 1-66, 1-69, 1-75, 1-107, 3-4, 3-5, 3-23, 3-36, 3-40, 3-44, 3-49, and 3-55 of East Baton Rouge Parish.

(71) District 71 is composed of Precincts 7A, 23, 24, 24A, 24B, 24C, 24D, 25, 26, 26A, 26B, 26C, 27, 28A, 28B, 35, 35A, 36, 39, 39A, 40, 40A, and 41 of Livingston Parish.

(72) District 72 is composed of Precincts 7-1, 8-1A, and 8-1B of East Feliciana Parish; St. Helena Parish; and Precincts 1, 2, 6, 11, 15, 16, 17, 18, 26, 27A, 43, 46, 47, 48, 49, 101, 103, 105, 107, 109, 109A, 111, 111A, 115B, 119, 123, 129, and 129A of Tangipahoa Parish.

(73) District 73 is composed of Precincts 45A, 70, 70A, 71, 72, 73, 74, 122, 122A, 124, 125, 133, 133A, 137, 137A, 137B, 137C, 137D, 143, 145, 149, 149A, and 151 of Tangipahoa Parish.

(74) District 74 is composed of Precincts 201, 203, 204, 205, 206, 302, 311, 502, 503, 504, 505, 601, 602, 604, 606, A01, A02, A03, and A04 of St. Tammany Parish; Precincts 102, 104, 104A, 106, 106A, 108, and 110 of Tangipahoa Parish; and Precincts 1-1, 1-2, 2-1, and 9-1 of Washington Parish.

(75) District 75 is composed of Precinct 501 of St. Tammany Parish and Precincts 3-1, 3-2, 3-3, 3-3A, 3-3B, 3-3C, 4-1, 4-1A, 4-2A, 4-3, 4-3B, 4-4, 4-5, 4-5B, 4-6, 4-7, 4-7B, 4-8, 4-9, 4-9A, 4-10, 4-10A, 4-11, 5-1, 5-2, 5-3, 6-1, 6-2, 6-3, 6-4, 7-1, 7-1A, 7-2, 7-3, 8-1, 8-2, and 8-3 of Washington Parish.

(76) District 76 is composed of Precincts 801, 804, 805, 806, 807, 808, 809, 810, 811, 812, 813, 814, 816, 817, 909, 918, S10, S11, S12, S16, S17, S21, S22, S23, S24, and S25 of St. Tammany Parish.

(77) District 77 is composed of Precincts 101, 102, 103, 104, 105, 106, 107, 202, 207, 301, 303, 304, 306, 310, C01, C02, C03, C04, C05, C06, C07, C08, C09, C10, C11, F01, and MD1 of St. Tammany Parish.

(78) District 78 is composed of Precincts 9, 11, 21, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 116, 117, 118, 119, 120, 121, 122, 123, 124, 1-H, 2-H, 3-H, 4-H, 5-H, 6-H, 7-H, 8-H, and 9-H of Jefferson Parish.

(79) District 79 is composed of Precincts 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, 17, 1-K, 2-K, 3-K, 4-K, 5-K, 6-K, 7-K, 8-K, 9-K, 10-K, 12-K, 34-K, and 35-K of Jefferson Parish.

(80) District 80 is composed of Precincts 18, 19, 20, 22, 23, 29, 31, 32, 33, 35, 36, 37, 40, 41, 70, 71, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, and 87 of Jefferson Parish.

(81) District 81 is composed of Precincts 35 and 40 of Ascension Parish; Precincts 13A, 14, 15, 16, 17, 18, 19, 21, 22, 31, 32, 33, 34, 38, and 43 of Livingston Parish; Precincts 3, 4, 5, 6, and 9 of St. James Parish; and Precincts 2-1, 2-2, 2-3, 2-4, and 3-1 of St. John the Baptist Parish.

(82) District 82 is composed of Precincts 38, 43, 60, 62, 63, 64, 65, 66, 67, 68, 69, 72, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 136, and 138 of Jefferson Parish.

(83) District 83 is composed of Precincts 150, 151, 152, 153, 154, 155, 156, 157A, 157B, 170, 179B, 180, 187, 188, 191, 200, 201, 1-W, 2-W, 3-W, 4-W, 5-W, 6-W, and 7-W of Jefferson Parish.

(84) District 84 is composed of Precincts 175, 176, 177, 178, 182, 183, 184, 185A, 185B, 189, 190, 192, 193, 194A, 194B, 198, 199, 202, 203, 204, 246, 247, 248, and 1-L of Jefferson Parish.

(85) District 85 is composed of Precincts 225, 226, 227, 228, 229, 230, 231, 232A, 232B, 234, 235, 1-G, 2-G, 3-G, 4-G, 5-G, 6-G, 7-G, 8-G, 9-G, 10-G, 11-G, 12-G, and 13-G of Jefferson Parish.

(86) District 86 is composed of Precincts 27, 28, 28A, 33, 40, 40A, 41, 42, 42A, 44, 45, 72A, 106B, 112, 114, 116, 117, 118, 120, 120A, 120B, 121, 121A, 121B, 127, 127A, 139, 141, and 141A of Tangipahoa Parish.

(87) District 87 is composed of Precincts 171, 172, 173, 174, 179A, 181, 195, 196, 197A, 197B, 197C, 205, 210, 211, 212A, 212B, 213A, 213B, 213C, 214A, 214B, 215, and 216A of Jefferson Parish.

(88) District 88 is composed of Precincts 4, 5, 12, 13, 14, 15, 18, 21, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34, 41, 43, and 58 of Ascension Parish.

(89) District 89 is composed of Precincts 401, 402, 403, 404, 405, 407, 408, 410, 413, 414, 415, 416, 417, 418, 419, 421, 423, 424, 426, 427, M01, M02, M03, M04, M05, M06, M07, M08, M09, and M10 of St. Tammany Parish.

(90) District 90 is composed of Precincts 802, 803, 815, 902, 903, 904, 906, 907, 908, 910, 911, 912, 914, 916, 921, P01, S01, S02, S03, S04, S05, S06, S07, S08, S09, S13, S15, S18, and S19 of St. Tammany Parish.

(91) District 91 is composed of Precincts 1-1, 1-2, 2-6A, 2-7, 3-18, 10-3, 10-6, 10-12, 10-13, 10-14, 11-2, 11-3, 11-4, 11-5, 11-8, 11-10, 11-11, 11-12, 11-13, 11-14, 11-17, 12-1, 12-2, 12-3, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10, 12-11, 12-12, 12-13, 12-14, 12-16, 14-19, 14-21, 14-23, 14-24A, 14-25, 14-26, 16-7, 16-8, 16-9, 17-8, 17-9, 17-10, 17-11, 17-12, 17-13, 17-13A, 17-14, 17-15, and 17-16 of Orleans Parish.

(92) District 92 is composed of Precincts 7, 8, 10, 104, 108, 115, 11-K, 13-KA, 13-KB, 14-K, 15-K, 16-K, 17-K, 18-K, 19-K, 20-K, 21-K, 22-K, 23-K, 24-K, 25-K, 26-K, 27-K, 28-K, 29-K, 30-K, 31-K, and 33-K of Jefferson Parish and Precinct 5-5 of St. Charles Parish.

(93) District 93 is composed of Precincts 1-5, 1-6, 2-1, 2-2, 2-3, 2-4, 2-6, 3-1, 3-3, 3-5, 3-8, 3-9, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, 5-4, 5-5, 5-7, 6-1, 6-2, 6-4, 6-6, 6-7, 7-4, 7-5, 7-6, 7-7, 7-8, 7-9A, 7-10, 7-11, 7-13, 7-14, 7-15, 7-16, 7-20, 7-21, 8-6, 8-7, 8-8, 8-9, 10-7, 10-8, 10-9, 10-11, and 11-9 of Orleans Parish.

(94) District 94 is composed of Precincts 24, 25, 26, 27, 28, 30, 34, 39, 42, 44, 45, and 46 of Jefferson Parish and Precincts 3-19, 3-20, 4-8, 4-9, 4-11, 4-14, 4-15, 4-17, 4-17A, 4-18, 4-20, 4-21, 4-22, 4-23, 5-12, 5-13, 5-15, 5-16, 5-17, 5-18, 7-41, 7-42, 17-17, 17-18, 17-18A, 17-19, and 17-20 of Orleans Parish.

(95) District 95 is composed of Precincts 5, 5A, 5B, 6, 6A, 6B, 7, 7B, 8A, 8B, 9, 10, 11, 11A, 12, 13B, 20, 23A, 23B, 29, 30, and 36A of Livingston Parish.

(96) District 96 is composed of Precincts 1-1, 1-2, 1-3, 2-1, 2-2, 3-4, 4-1, 4-2, 4-3, 4-4, 5-1, 5-2, 5-3, and 6-2 of Iberia Parish; Precincts 54, 55, 56, 99, and 100 of Lafayette Parish; and Precincts 1-1, 1-3, 1-7, 2-1, 2-3, 2-4, 3-1, 3-1A, 3-1B, 3-2, 3-3, 3-4A, 3-6, 3-9, 4-3, 4-4A, 4-6, 6-2A, 6-3, 7-1, and 7-3 of St. Martin Parish.

(97) District 97 is composed of Precincts 3-12, 3-14, 3-15, 4-5, 4-6, 4-7, 5-8, 5-9, 5-10, 5-11, 6-8, 6-9, 7-12, 7-17, 7-18, 7-19, 7-23, 7-24, 7-25, 7-25A, 7-26, 7-27, 7-27B, 7-28, 7-28A, 7-29, 7-30, 7-32, 7-33, 7-34, 7-35, 7-37, 7-37A, 7-40, 8-13, 8-14, 8-15, 8-19, 8-20, 8-21, 8-22, 8-23, 8-24, 8-25, 8-26, 8-27, 8-28, 8-30, 9-30, 9-30A, 9-31, 9-31A, 9-31B, and 9-31D of Orleans Parish.

(98) District 98 is composed of Precincts 12-4, 12-17, 12-19, 13-1, 13-2, 13-3, 13-4, 13-5, 13-6, 13-7, 13-8, 13-9, 13-10, 13-11, 13-12, 13-13, 13-14, 13-15, 13-16, 14-1, 14-2, 14-3, 14-4, 14-5, 14-6, 14-7, 14-8, 14-9, 14-10, 14-11, 14-12, 14-13A, 14-14, 14-15, 14-16, 14-17, 14-18A, 14-20, 16-1, 16-1A, 16-2, 16-3, 16-4, 16-5, 16-6, 17-1, 17-2, 17-3, 17-4, 17-5, 17-6, and 17-7 of Orleans Parish.

(99) District 99 is composed of Precincts 7-1, 7-2, 8-1, 8-2, 8-4, 8-12, 9-1, 9-3, 9-3A, 9-4, 9-5, 9-5A, 9-6B, 9-6C, 9-6D, 9-6E, 9-6F, 9-7, 9-8, 9-8A, 9-9, 9-10, 9-11, 9-12, 9-13, 9-14, 9-15, 9-16, 9-17, 9-19, 9-21, 9-23, 9-25, 9-26, 9-28, 9-28C, 9-28E, 9-29, 9-32, 9-33, 9-34A, 9-35, 9-35A, 9-36, 9-36B, 9-42, 9-42C, 9-43A, 9-43B, 9-43C, 9-43F, and 9-43I of Orleans Parish.

(100) District 100 is composed of Precincts 9-37, 9-38, 9-38A, 9-39, 9-39B, 9-40, 9-40A, 9-40C, 9-41, 9-41A, 9-41D, 9-43E, 9-43G, 9-43H, 9-43J, 9-43K, 9-43L, 9-43M, 9-43N, 9-44, 9-44A, 9-44B, 9-44D, 9-44E, 9-44F, 9-44G, 9-44I, 9-44J, 9-44L, 9-44M, 9-44N, 9-44O, 9-44P, and 9-44Q of Orleans Parish.

(101) District 101 is composed of Precincts 1-31, 1-55, 1-70, 1-71, 1-78, 1-81, 1-82, 1-83, 1-87, 1-88, 1-93, 2-1, 3-8, 3-24, and 3-42 of East Baton Rouge Parish.

(102) District 102 is composed of Precincts 15-1, 15-2, 15-3, 15-5, 15-6, 15-8, 15-9, 15-10, 15-11, 15-12, 15-12A, 15-13, 15-13A, 15-13B, 15-14, 15-14A, 15-14B, 15-14C, 15-14D, 15-14E, 15-14F, 15-14G, 15-15, 15-15A, 15-15B, 15-16, 15-17, 15-17A, 15-17B, 15-18, 15-18A, 15-18B, 15-18C, 15-19, 15-19A, 15-19B, and 15-19C of Orleans Parish.

(103) District 103 is composed of Precincts 9-41B, 9-41C, 9-45, and 9-45A of Orleans Parish; Precincts 1-1, 1-2, 1-3, and 1-4 of Plaquemines Parish; and St. Bernard Parish.

(104) District 104 is composed of Precincts 305, 307, 308, 309, 312, 313, 406, 409, 411, 412, 420, 422, 603, 605, 607, 701, 702, 703, 704, 705, 706, 901, 905, 913, 915, and 917 of St. Tammany Parish.

(105) District 105 is composed of Precincts 216B, 217, 236, 237, and 238 of Jefferson Parish; Precincts 15-18D, 15-18E, and 15-18F of Orleans Parish; and Precincts 2-1, 3-1, 4-1, 5-1, 5-2, 6-1, 6-2, 6-3, 6-4, 7-1, 7-3, 8-1, 9-1, and 9-3 of Plaquemines Parish.

Acts 2011, 1st Ex. Sess., No. 1, §1, eff. 10 a.m., Jan. 9, 2012 (eff. for election purposes only upon signature of governor, April 14, 2011).

NOTE: See Acts 2011, 1st Ex. Sess., No. 1, §3, relative to referenced precincts and territorial limits of districts.



RS 24:35.3 - REPEALED BY ACTS 1991, 2nd E.S., NO. 2, 4, EFF. 10:00 A.M. JAN. 13, 1992.

§35.3. REPEALED BY ACTS 1991, 2nd E.S., NO. 2, §4, EFF. 10:00 A.M. JAN. 13, 1992.



RS 24:35.4 - Repealed by Acts 2001, 2nd Ex. Sess., No. 3, §3, eff. Jan. 12, 2004.

§35.4. Repealed by Acts 2001, 2nd Ex. Sess., No. 3, §3, eff. Jan. 12, 2004.



RS 24:35.5 - Repealed by Acts 2011, 1st Ex. Sess., No. 1, §2, eff. at 10:00 a.m., Jan. 9, 2012.

§35.5. Repealed by Acts 2011, 1st Ex. Sess., No. 1, §2, eff. at 10:00 a.m., Jan. 9, 2012.



RS 24:36 - Additional benefits payable to legislators; certain legislative personnel; governor; lieutenant governor; political subdivision service credit; credit for service previously rendered; additional contributions; computation of benefits payable; membership

§36. Additional benefits payable to legislators; certain legislative personnel; governor; lieutenant governor; political subdivision service credit; credit for service previously rendered; additional contributions; computation of benefits payable; membership

A. All persons who are or have been members of the Louisiana Legislature, or who are or have been the clerk or sergeant-at-arms of the House of Representatives, or the secretary or sergeant-at-arms of the Senate, or who are or have been the governor, or who are or have been the lieutenant governor, and who are members of any actuarially funded retirement system maintained by the state of Louisiana or any political subdivision thereof, shall receive an additional benefit equal to one percent times the number of years of service in the Louisiana state legislature, except as provided by R.S. 11:164, or as clerk or sergeant-at-arms of the House of Representatives or as secretary or sergeant-at-arms of the Senate, or as an employee of the legislature, or as governor or lieutenant governor, times the average salary as defined in the law covering the particular system of which each is a member. Years of service as clerk or sergeant-at-arms of the House of Representatives, as secretary or sergeant-at-arms of the Senate, or as an employee of the legislature, or as governor or lieutenant governor shall be computed in the same manner as years of service is computed for membership in the legislature.

B. Any member of the legislature who is a member of an actuarially funded retirement system or who becomes a member within sixty days after June 29, 1959, shall be given full credit for all service as a state employee prior to July 1, 1959, provided he pays five percent of all salary earned as a state employee between January 1, 1948 and June 29, 1959; and provided such payment is made within six (6) months after June 29, 1959.

C.(1)(a) Any member of any actuarially funded retirement system maintained by the state of Louisiana or any political subdivision thereof who has a total of at least sixteen years of creditable service as a member of the state legislature or as governor or as lieutenant governor or as state treasurer shall be entitled to retire under the provisions of the actuarially funded retirement system of which he is a member, without regard to the age he has attained at the time he makes application for retirement.

(b) In addition, any such person who has a total of twenty years of creditable service, at least twelve years of which is as a member of the state legislature, or a clerk of the House of Representatives or sergeant-at-arms of the House of Representatives, or as president or secretary of the Senate or sergeant-at-arms of the Senate, or as governor, lieutenant governor, or state treasurer shall be entitled to retire under the provisions of the actuarially funded retirement system of which he is a member, if he has attained the age of fifty years or complies with the age limit provisions for retirement of the system from which he retires. Further, any such person who has a total of at least twelve years of creditable service as a member of the state legislature, or as governor, lieutenant governor, or state treasurer, at the time he withdraws from state service shall be entitled to retire under the provisions of the actuarially funded retirement system of which he is a member when he attains the age of fifty-five years, if such person has not previously received a refund of his accumulated contributions.

(c) A legislator or a governor, lieutenant governor, or state treasurer shall be entitled to obtain and to include all or a portion of any service rendered by him as an elected public official as listed in R.S. 18:551(B)(1)(c), (d), and (e) as creditable service as a member of the legislature, or as governor, lieutenant governor, or state treasurer, for the purpose of acquiring the required years of creditable service as a member of the legislature or as governor, lieutenant governor, or state treasurer.

(d) If such credit has not been credited previously to the legislator, or to a governor, lieutenant governor, or state treasurer in the system of which he is a member, that system shall allow such credit, upon application therefor, by the legislator, governor, lieutenant governor, or state treasurer, and upon his paying that system shall allow such credit, upon application therefor, by the legislator, governor, lieutenant governor, or state treasurer, and upon his paying into the system any employee and employer contributions computed by the system pursuant to R.S. 11:158.

(e) If no compensation was received for the service for which credit thus is sought, the legislator, governor, lieutenant governor, or state treasurer shall pay into the system as employee and employer contributions an amount which shall be computed on the basis of the amount of his per diem as a legislator for a number of days equal to the number of days for which he seeks credit, or on the basis of his salary as governor, lieutenant governor, or state treasurer.

(2)(a) Credit obtained for service rendered as an elected public official of this state shall count as creditable service as a member of the legislature or as governor, lieutenant governor, or state treasurer for the purpose of acquiring the required years of creditable service as a member of the legislature, or as governor, lieutenant governor, or state treasurer, provided at the time of retirement the member of the legislature, or governor, lieutenant governor, or state treasurer has credit for at least seven years of actual service as a member of the legislature or as governor, lieutenant governor, or state treasurer.

(b) If a member of the legislature, or a governor, lieutenant governor, or a state treasurer does not obtain credit for at least seven years of actual service as a legislator, or governor, lieutenant governor, or state treasurer, any credit obtained for service as an elected public official as listed in R.S. 18:551(B)(1)(c), (d), and (e) by any such person shall only count as other creditable service.

(c) If a member of the legislature, or a governor, lieutenant governor, or state treasurer does obtain credit for at least seven years of actual service as a legislator, or as governor, lieutenant governor, or state treasurer, then nothing herein shall limit the number of years that shall be counted as regular service for computing retirement benefits.

(3) Any person retiring under the provisions of this Subsection shall receive a full retirement benefit, without reduction of any percentage which may be provided in the laws pertaining to the retirement system for retirement before the normal retirement age. For purposes of computing retirement benefits for those persons provided for in Subsection A of this Section, "average compensation" shall be the average annual earned compensation of the member for any three years of service during which said earned compensation was the highest, including salary, per diem, and also the expense allowances provided by R.S. 24:31.1 and 31.2 and any other expense allowances provided for the clerk of the House of Representatives and the secretary of the Senate. The retirement benefits provided herein for any person covered by this provision shall not exceed the limitation provided in R.S. 11:444(B). Beginning with August 1, 1962, the benefits provided herein shall extend to members covered hereby who were employed in the state service on or after May 1, 1960, and to their survivors.

D. On and after May 1, 1960, any member as defined in Subsection A of this Section, shall have the right to transfer his total accredited years of service from the retirement system from which he leaves, due to change of employment, to any retirement system maintained by the state of Louisiana or any subdivision thereof. Transfer shall be effective upon the certification of total service credit by the retirement system transferring the member to the retirement system to which the member is transferred and shall be conditioned upon payment to the receiving system of such an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the transaction. The amount payable shall be based upon the actuarial funding method, assumptions, and tables in use by the system at the time the person’s application is received by the system. The retirement system transferring the member shall transfer the employee and employers contribution accounts in full to the retirement system to which the member is transferred.

E. Repealed by Acts 2010, No. 94, §2, eff. July 1, 2010.

F. Any person who has served in the legislature for at least seven years who was elected to such office prior to attaining the age of fifty-five and who on January 6, 1969 is over the age of fifty-five, and who has never been a member of any actuarially funded retirement system maintained by the state or any political subdivision thereof, shall be eligible to become a member of the State Employees' Retirement System and to obtain credit for state service previously rendered as a member of the legislature and also as an employee of the State Board of Registration, provided that application for membership and for such credit is made on or before May 1, 1969. In order to obtain such credit, the applicant shall pay into the system contributions on the compensation earned for the period for which such credit is sought, computed at the current rate, together with two per cent compound interest thereon. These contributions may be paid in one lump sum or in such installments as may be agreed upon between the member and the board of trustees, provided that all such payments shall be made within four years of the date of application.

G. Notwithstanding any provision of law to the contrary, any person heretofore or hereafter elected to the legislature for three or more terms, and who is elected or who serves during any one of the terms for at least two sessions of the legislature but less than a full four years shall receive credit in any retirement system of which he is a member for the full four years. However, in order to receive such credit the member shall make application therefor to the board of trustees of the retirement system of which he is a member and shall submit evidence of the period for which he seeks credit and the reason or reasons therefor. In addition, the member shall pay into the system an amount on an actuarial basis calculated in accordance with R.S. 11:158. Such payments shall be made in one lump sum prior to the date of filing an application for retirement.

H. Notwithstanding any provision of law to the contrary and particularly R.S. 11:142, any person who within three years after serving in their respective capacities as set forth in Subsection A of this Section is or has been employed by the state or any agency or political subdivision thereof shall have the right to transfer his total years of accredited service in the retirement system of which he was a member while serving in their respective capacities, aforesaid, to the retirement system maintained for employees of the public body which subsequently employs him, provided he has not received a refund of his accumulated contributions. Any such person shall be eligible for membership in the retirement system to which the accredited service is transferred, regardless of any age requirement for membership eligibility in such system. The retirement system transferring the accredited service shall transfer the employee and employer contribution accounts in full to the retirement system to which the transfer is being made. Any such person shall have the right to service credit in the system to which he transfers membership from the date of employment to the date he becomes a member of the system, provided he makes application therefor and pays into the system an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the transaction. The amount payable shall be based upon the actuarial funding method, assumptions, and tables in use by the system at the time the person's application is received by the system. The amount required to be paid shall be paid in one lump sum or in such installments as are agreed upon by the board of trustees of the system, but the total amount shall be paid within six months after becoming a member of the system.

I. Any person who has served in the legislature for at least twelve years who was elected to such office after attaining the age of sixty-five and who on June 30, 1990, is over the age of eighty, and who has never been a member of any actuarially funded retirement system maintained by the state or any political subdivision thereof, shall be eligible to become a member of the State Employees' Retirement System and to obtain credit for state service previously rendered as a member of the legislature, provided that application for membership and for such credit is made on or before September 1, 1990. In order to obtain such credit, there shall be paid into the system an amount which on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the receipt of the credit. The amount payable shall be calculated by use of the actuarial funding method, assumptions, and tables in use by the system at the time of application for the credit. These contributions may be paid in one lump sum or in such installments as may be agreed upon between the member and the board of trustees, provided that all such payments shall be made within one year of the date of application.

J.(1) Notwithstanding any other provision of law to the contrary, any person covered by this Section may purchase credit for any prior service in which he was employed by the state or any agency or political subdivision thereof or any nonprofit quasi governmental entity whose funding is derived in whole or in part from federal, state, or local sources or any prior service as an elected public official in this state.

(2) Any person who purchases service credit under the provisions of this Subsection shall be entitled to pay such a sum to the system as will allow the person to receive the additional benefit provided for in Subsection A of this Section with respect to all such newly purchased service credit.

(3) Any person covered by this Section, who has been employed by the state or any agency or political subdivision thereof or who served as an elected public official in this state and who transferred to this retirement system any amount of his accredited service in the retirement system of which he was a member while serving in that capacity, shall be entitled to pay such a sum of money to this retirement system as will grant him the additional benefit provided in Subsection A of this Section with respect to the total amount of service credited to his account and without regard to whether such service was obtained by transfer or otherwise.

(4) Any service credit, benefit, or additional benefits that any person may purchase in accordance with the provisions of this Subsection shall be conditioned upon payment to the retirement system of such an amount which, on an actuarial basis, totally offsets the increase in accrued liability of the system resulting from the transaction. The amount payable shall be based upon the actuarial funding method, assumptions, and tables in use by the system at the time the person's application is received by the system.

K.(1) Notwithstanding any other provision of law to the contrary, any person covered under the provisions of this Section shall be eligible to pay such a sum to the retirement system of which he is a member to make the highest benefit accrual rate available to such person applicable to all service credited to his account.

(2) The provisions of this Subsection shall apply to any prior service credit without regard to the date that such service was purchased or credited to the member's account.

(3) All sums paid under this Subsection shall, on an actuarial basis, totally offset any increase in accrued liability of the system resulting from the transaction. The amount payable under this Subsection shall be calculated by use of the actuarial funding method, assumptions, and tables in use at the time of the purchase of the service credit.

L. Notwithstanding any other provision of law to the contrary, any person covered by this Section shall be eligible to participate in the Deferred Retirement Option Plan of the system for which he is a member for a period of three years.

M. Beginning January 1, 2011, the provisions of this Section shall not be applicable to any person whose first employment making him eligible for membership in any public retirement system, plan, or fund, began on or after such date.

Acts 1959, No. 97, §§1 to 3; Acts 1960, No. 345, §§2, 3; Acts 1962, No. 141, §1; Acts 1963, No. 2, §§1, 3; Acts 1963, No. 6, §1; Acts 1963, No. 8, §3; Acts 1964, No. 386, §1; Acts 1968, No. 28, §1; Acts 1968, No. 37, §1; Acts 1968, Ex. Sess., No. 8, §1; Acts 1970, No. 40, §1; Acts 1974, No. 116, §1; Acts 1974, No. 204, §1; Acts 1974, No. 243, §1; Acts 1976, No. 222, §1, eff. July 29, 1976; Acts 1977, No. 481, §1, eff. July 13, 1977; Acts 1983, No. 674, §2; Acts 1985, No. 774, §1; Acts 1987, No. 537, §1; Acts 1988, No. 657, §1, eff. July 15, 1988; Acts 1990, No. 688, §1, eff. July 20, 1990; Acts 1991, No. 861, §1; Acts 1992, No. 518, §6, eff. June 26, 1992; Acts 1995, No. 667, §2; Acts 1995, No. 961, §2, eff. June 30, 1995; Acts 1995, No. 999, §1, eff. July 1, 1995; Acts 1995, No. 1112, §2; Acts 2010, No. 94, §2, eff. July 1, 2010; Acts 2010, No. 992, §2, eff. Jan. 1, 2011; Acts 2011, No. 377, §2, eff. June 30, 2011; Acts 2012, No. 811, §7, eff. July 1, 2012.

NOTE: SEE ACTS 1988, NO. 657, §2.

NOTE: SEE ACTS 1991, NO. 861, §2.

NOTE: SEE ACTS 1992, NO. 518, §§7 AND 8.

NOTE: SEE ACTS 1995, NO. 999, §2.

NOTE: SEE ACTS 1995, NO. 1112, §3.

NOTE: SEE ACTS 1995, NO. 961, §5, RELATIVE TO EFFECTIVE DATE OF ACT (SEE ALSO ACTS 1995, NO. 1110, §4).



RS 24:36.1 - Computation of benefits; widows presently drawing benefits

§36.1. Computation of benefits; widows presently drawing benefits

On and after July 17, 1964, any person drawing retirement benefits under the provisions of R.S. 24:36, as said Section was amended by Act No. 6 of 1963, shall be paid retirement benefits in an amount which shall be determined and computed in accordance with the provisions of R.S. 24:36 as amended by Act 386 of the 1964 Regular Session; provided that widows of deceased members of the Legislature who are presently drawing benefits shall continue to draw retirement benefits as was provided by Act No. 6 of 1963; and such persons shall be entitled to a refund of any contributions paid by him, under the provisions of R.S. 24:36 as amended by Act No. 6 of 1963, in excess of the amounts required to be paid by any such person as contributions prior to the passage of Act No. 6 of 1963.

Acts 1964, No. 386, §2, emerg. eff. July 17, 1964.



RS 24:36.2 - Retirement benefits for certain public officials

§36.2. Retirement benefits for certain public officials

Notwithstanding the provision of R.S. 11:416, any retired member of the Louisiana State Employees' Retirement System or the Teachers' Retirement System of Louisiana who is elected to the Louisiana House of Representatives or the Louisiana Senate shall continue to receive his full retirement benefit without suspension during the time of his service. If an active member of either system retires while serving as a legislator, he shall receive his full retirement benefit without suspension during the time of his service.

Acts 1992, No. 518, §6, eff. June 26, 1992; Acts 1995, No. 610, §2, eff. July 1, 1995.

{{NOTE: SEE ACTS 1992, NO. 518, §§7 AND 8.}}



RS 24:37 - Regaining membership in actuarially funded retirement system

§37. Regaining membership in actuarially funded retirement system

A. Notwithstanding any other provision of law to the contrary, any person who was elected as a member of the legislature in 1968, who prior to May 11, 1964 had been a member of any actuarially funded retirement system maintained by the state or any political subdivision thereof and was serving as a member of the legislature, and who on July 31, 1968 is not over the age of fifty-seven years, shall be eligible to regain membership in the system as of May 13, 1968, of which he had been a member, provided that application therefor is made to the board of trustees and repayment on or before September 1, 1968, of any amount of accumulated contributions to the system previously withdrawn, together with interest thereon at the rate of two percent per annum until paid, such member of the legislature shall be given credit in the system for creditable service to which he was entitled prior to withdrawal from membership and withdrawal of accumulated contributions.

The board of directors of the system shall adopt such rules and regulations as it deems necessary to carry out the purposes of this Section.

B. Repealed by Acts 1966, No. 492, §9.

C. Notwithstanding any other provision of law to the contrary, any person who was a member of the Senate of this state and who was a member of this system but who has retired as a member of the system and is drawing benefits therefrom and who is, on July 29, 1964, between the ages of 60 and 65 years and is serving as director of highways may elect to cease to draw benefits from the system and to regain membership in the system, provided that such election shall be made on or before September 1, 1964. Any such person, upon his subsequent retirement from the state service, shall be entitled to benefits from the system based upon his accumulated contributions at the time of such retirement from active state service.

D. Any person who has met the requirements of Subsection C, and has made the election provided therein, shall be, upon his subsequent retirement from the state service, entitled to have his retirement benefits recomputed with credit for the additional service and the earnings received during his tenure as highway director.

Added by Acts 1964, No. 179, §1. Amended by Acts 1965, No. 22, §1; Acts 1966, No. 492, §9; Acts 1968, No. 18, §1.



RS 24:38 - Legislative Budgetary Control Council; budgetary controls; legislature; legislative agencies; legislative committees; budget unit statements; fiscal notes

§38. Legislative Budgetary Control Council; budgetary controls; legislature; legislative agencies; legislative committees; budget unit statements; fiscal notes

A.(1) There is hereby created the Legislative Budgetary Control Council. The members shall be:

(a) The president of the Senate.

(b) The president pro tempore of the Senate.

(c) The speaker of the House of Representatives.

(d) The speaker pro tempore of the House of Representatives.

(e) The chairman of the Senate Finance Committee.

(f) The chairman of the House Appropriations Committee.

(g) The chairman of the Senate and Governmental Affairs Committee.

(h) The chairman of the House and Governmental Affairs Committee.

(i) One member of the Senate and Governmental Affairs Committee appointed by the chairman thereof.

(j) One member of the House and Governmental Affairs Committee appointed by the chairman thereof.

(k) Ex officio, the clerk of the House and the secretary of the Senate, both of whom shall not have the right to vote.

(2) The president of the Senate and the speaker of the House of Representatives shall serve as co-chairmen of the council.

(3) The council shall meet as necessary in the performance of its duties hereinafter enumerated. A meeting may be called by the president of the Senate, or the speaker of the House of Representatives, individually, or by any three voting members of the council collectively.

(4) The voting members of the council shall receive the same per diem and travel allowance as is provided for members of the legislature during session, for attendance at meetings of the council. The per diem and travel allowance herein authorized shall be paid out of funds available to the presiding officers of the respective houses for the expenses of the legislature and committees.

B.(1) The Legislative Budgetary Control Council, upon formal approval by a majority vote of the members of both houses, shall establish rules and regulations to govern the expenditure of all funds appropriated to or otherwise allocated or made available to the House of Representatives and the Senate and the presiding officers thereof; to each legislative committee, whether created by rule, statute or otherwise; to the legislative auditor; to the Legislative Fiscal Office; and to any and all legislative employees, officers and service agencies.

(2) Such rules and regulations shall provide procedures for expenditures and disbursements of funds by any such bodies, agencies, committees or persons and for the administration, supervision and approval thereof and may include, but shall not necessarily be limited to, rules and regulations with respect to any of the following:

(a) Preparation and submission of budgetary requests.

(b) Review of budgetary requests.

(c) Approval of budgetary requests.

(d) Preparation and submission of financial statements and reports and requirements as to the contents thereof.

(e) Uniform accounting systems and procedures.

(f) Authorization and approval for expenditures.

(g) Procedures for withdrawal of funds for expenditures.

(h) Procedures for interpretation of items in appropriation laws.

(i) Authorization for transfer of funds.

(j) Deposit of funds.

(k) Purchasing procedures, including advertisement and letting of bids.

(l) Approval of contracts.

(m) Travel expenses.

(n) Use of facsimile signatures.

(o) Payment of compensation for overtime work.

(3) Upon approval by a majority vote of the members of both houses of such rules and regulations by the council each of the bodies, agencies, committees or persons designated in this Subsection shall be subject to and shall comply with such rules and regulations in expending or otherwise disbursing all funds available to them. After the approval of the rules and regulations by a majority vote of the members of both houses, the council may from time to time amend, repeal, add or otherwise alter such rules and regulations as may be subject to amendment, repeal or alteration and may add such rules and regulations as it may deem necessary provided that such additional rules and regulations shall not be in conflict with any rule or regulation which is not subject to amendment, repeal or alteration. In addition, the council shall have the authority to implement and carry out such rules and regulations after approval thereof.

C. The Legislative Budgetary Control Council may direct any budget unit of the state, including the Insurance Guaranty Association as established by R.S. 22:2056 et seq., to submit information relative to the financial requirements and receipts of said budget unit or the expenditures, services, equipment, personnel, or any other matter relating to the operations thereof to the Joint Legislative Committee on the Budget or to the Legislative Fiscal Office, or both, as specifically provided in R.S. 39:32 and 33.

D. The Legislative Budgetary Control Council is authorized to utilize the personnel and services of the legislative auditor and the legislative fiscal officer to provide for the preparation of fiscal notes for legislative instruments.

Added by Acts 1973, No. 203, §1. Amended by Acts 1974, No. 556, §1; Acts 1980, No. 296, §1; Acts 1988, No. 58, §1; Acts 1993, No. 397, §3, eff. June 8, 1993; Acts 1998, 1st Ex. Sess., No. 113, §1, eff. May 5, 1998; Acts 2001, No. 175, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 24:39 - Legislative Capitol Technology Enhancement Fund

§39. Legislative Capitol Technology Enhancement Fund

A. There is hereby created in the state treasury, as a special fund, the Legislative Capitol Technology Enhancement Fund, hereinafter referred to as the "fund".

B. The state treasurer is hereby authorized and directed to transfer ten million dollars from the state general fund to the Legislative Capitol Technology Enhancement Fund on June 30, 2008, and on July first of each fiscal year beginning July 1, 2009. The legislature may appropriate, allocate, or transfer additional monies to the fund if it deems necessary to accomplish the purposes of the fund.

C. Monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund and any interest earned on the investment of monies in the fund shall be credited to the fund. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

D. Monies in the fund shall be available for appropriation to and use by the Legislative Budgetary Control Council, hereinafter referred to as the "council". Such appropriations shall be used by the council solely to fund construction, improvements, maintenance, renovations, repairs, and necessary additions to the House chamber, Senate chamber, legislative committee meeting rooms, and other legislative rooms, offices, and areas in the Capitol Complex for audio-visual upgrades and technology enhancements and for supporting all other operations and activities consistent with the authorized mission of the council.

Acts 2008, No. 513, §13, eff. June 30, 2008; Acts 2012, No. 597, §2, eff. June 7, 2012.



RS 24:50 - Purpose

PART III. LOBBYING

§50. Purpose

The legislature declares that the operation of open and responsible government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely their opinions on legislative action. To preserve and maintain the integrity of the legislative process, the legislature also declares it is necessary that the identity of persons who attempt to influence legislative actions and certain expenditures by those persons be publicly disclosed.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993.

{{NOTE: SEE ACTS 1993, NO. 965, §§4 AND 5.}}

{{NOTE: PART III (R.S. 24:51-55) AS IT EXISTED PRIOR TO ACTS 1991, NO. 755 WAS REPEALED BY ACT NO. 755. ACT NO. 755 WAS FOUND UNCONSTITUTIONAL BY THE DISTRICT COURT IN JANUARY, 1992.}}



RS 24:51 - Definitions

§51. Definitions

When used in this Part:

(1) "Board" means the ethics body which has jurisdiction over elected officials under Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(2) "Expenditure" means the gift or payment of money or any thing of value for the purchase of food, drink, or refreshment for a legislator, for the spouse or minor child of a legislator, or for a public servant, other than a legislator, in the legislative branch of state government and any gift or payment as permitted by R.S. 42:1123(13) and (16) for the purpose of lobbying when the lobbyist or principal accounts, or would be expected to account, for the expenditure as an ordinary and necessary expense directly related to the active conduct of the lobbyist's, his employer's, or the principal's trade or business.

(3) "Legislation" means bills, resolutions, concurrent resolutions, joint resolutions, amendments, nominations, and other matters pending or proposed in either house of the legislature and includes any other matter which may be the subject of action by either house.

(4) "Lobbying" or "to lobby" means any of the following:

(a) Any direct act or communication with a legislator, the purpose of which is to aid in influencing the passage or defeat of any legislation.

(b) Any preparation or research specifically intended, at the time it is performed, for use in or in support of any ongoing or planned direct act or communication with a legislator, the purpose of which is to aid in influencing the passage or defeat of any legislation.

(c) Conducting or attending a meeting the purpose of which is to discuss direct communication with a legislator to aid in influencing the passage or defeat of any legislation.

(5)(a) "Lobbyist" means either of the following:

(i) Any person who is employed or engaged for compensation to act in a representative capacity for the purpose of lobbying if lobbying constitutes one of the principal duties of such employment or engagement.

(ii) Any person who acts in a representative capacity and makes an expenditure.

(b) However, "lobbyist" shall not mean any person who does not make any direct act or have any direct communication with a legislator for the purpose of influencing the passage or defeat of any legislation.

(6) "Person" includes an individual, partnership, committee, association, corporation, and any other organization or group of persons.

(7) "Public servant" shall have the same meaning as provided in R.S. 42:1102.

(8) "Principal duty" means any duty which is expected to account for twenty percent or more of a person's time in fulfilling the terms of his engagement or any duty which is expected to account for twenty percent or more of a person's time in any given year in performing the responsibilities of his employment.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1996, 1st Ex. Sess., No. 68, §1, eff. July 1, 1996; Acts 2004, No. 579, §1; Acts 2006, No. 368, §1, eff. June 15, 2006; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, 1st Ex. Sess., No. 19, §1, eff. March 10, 2008; Acts 2008, No. 164, §1, eff. June 12, 2008, and §3, eff. Jan. 1, 2009; Acts 2008, No. 769, §1, eff. July 6, 2008.



RS 24:52 - Persons to whom applicable; exceptions

§52. Persons to whom applicable; exceptions

Unless the context clearly indicates otherwise, the provisions of this Part shall apply only to persons who are lobbyists as defined in R.S. 24:51. The provisions of this Part shall not apply to an elected official or any designee of an elected official when such designee is a public employee and when such elected official or public employee is acting in the performance of his or her official public duties.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 2008, No. 769, §1, eff. July 6, 2008; Acts 2010, No. 861, §10.



RS 24:53 - Registration of lobbyists with the board; compilation of information

§53. Registration of lobbyists with the board; compilation of information

A. Each lobbyist shall register with the board as soon as possible after employment as a lobbyist or after the first action requiring his registration as a lobbyist, whichever occurs first, and in any event not later than five days after employment as a lobbyist or not later than five days after the first action requiring his registration as a lobbyist, whichever occurs first. He shall electronically file with the board using forms provided by it, the following information:

(1) His name and business address.

(2) The name and address of each person by whom he is employed and, if different, whose interests he represents, including the business in which that person is engaged.

(3)(a) The name of each person by whom he is paid or is to be paid, the amount he is paid or is to be paid for the purpose of lobbying, and a characterization of such payment as paid, earned but not received, or prospective.

(b) Amounts required to be disclosed pursuant to this Paragraph shall be reported by category of value. The categories shall be:

(i) Category I, $24,999 or less.

(ii) Category II, $25,000-$49,999.

(iii) Category III, $50,000-$99,999.

(iv) Category IV, $100,000-$249,999.

(v) Category V, $250,000 or more.

(4)(a) An indication of potential subject matters about which he anticipates lobbying.

(b) Indication of potential subject matters shall be made by choosing from the following potential subject matter categories:

(i) Aerospace and space technology.

(ii) Agriculture: horticulture; livestock; poultry.

(iii) Agriculture: forestry; timber.

(iv) Alcohol and other beverages.

(v) Arts and entertainment.

(vi) Aquaculture and fisheries.

(vii) Business and private and commercial enterprises.

(viii) Banking, financial, and accounting.

(ix) Charities and social services, faith-based organizations, and community outreach.

(x) Computers, hardware, software, and intellectual property.

(xi) Construction, contracting, and real estate.

(xii) Educational services: colleges; technical schools; trade schools.

(xiii) Environmental quality, conservation, and wildlife preservation.

(xiv) Gaming.

(xv) Government: local; municipal; parish; state; federal.

(xvi) Health care: hospitals; nursing homes; elderly care; hospice.

(xvii) Health care: physicians; nurse practitioners; nurses.

(xviii) Health care: pharmaceutical and medical devices; research; development; sales.

(xix) Homeland security.

(xx) Hotels, restaurants, and tourism.

(xxi) Insurance.

(xxii) International trade.

(xxiii) Law and lawyers.

(xxiv) Manufacturing: oil and gas; mining; refining; production; chemical industry.

(xxv) Manufacturing: wholesale.

(xxvi) Military and veterans affairs.

(xxvii) Public safety, police, and fire.

(xxviii) Telecommunications.

(xxix) Tobacco industry.

(xxx) Transportation.

(xxxi) Unions, labor issues, and special advocacy groups.

(xxxii) Utilities: electric; gas; water; nuclear.

(c) The unintentional omission of a potential subject matter as provided in this Paragraph shall not be a violation of this Part.

(5) The identity of each legislator or spouse of a legislator with whom he or his employer has, or has had in the preceding twelve months, a business relationship. For purposes of this Paragraph, "business relationship" means any transaction, contract, or activity that is conducted or undertaken for profit and which arises from a joint ownership interest, partnership, or common legal entity between a lobbyist or his employer and a legislator or spouse of a legislator when the legislator or spouse owns ten percent or more of such interest, partnership, or legal entity.

(6) One copy of a two inch by two inch recent photograph of the registrant made within the prior six months shall be filed with the initial registration form for a legislative term.

(7) If a lobbyist is compensated for lobbying and non-lobbying services, he shall reasonably allocate his compensation and report only the amount received for lobbying in the manner provided in this Part.

B. At the time of the initial registration of a lobbyist the board shall assign the lobbyist a registration number, which number shall be inscribed on the registration form. This number shall be inscribed on each supplemental registration form, renewal form, and expenditure report filed by the lobbyist.

C. Repealed by Acts 1997, No. 1311, §2.

D. Repealed by Acts 1996, 1st Ex. Sess., No. 64, §9, eff. July 1, 1996.

E. A registration shall expire on December thirty-first of each year unless the lobbyist submits a renewal on forms provided by the board along with the appropriate fee. The registrant may file his renewal any time from December first until January thirty-first. Failure to file the renewal form by January thirty-first each year shall cause the registration to expire retroactively as of December thirty-first of the preceding year.

F.(1) Within ten days of termination of a registrant's employment or representation of any person, the registrant shall file a supplemental registration acknowledging the termination of his employment or representation with the board.

(2) Each registrant who ceases activities requiring him to register shall file a supplemental registration acknowledging the termination of his lobbying activities with the board.

(3) Each registrant who has terminated his registration must file disclosure reports for each reporting period during which he was registered.

G. The forms shall be published electronically by the board. Registrations which have been filed shall be maintained by the board and made available to the public via the Internet. The filing by a lobbyist of any information required under this Section shall constitute a certification that the information is true and correct to the best of his knowledge, information, and belief and that no information required by this Part has been deliberately omitted.

H. Whenever any information contained in his registration changes, or the lobbyist begins representing an additional person, a supplemental electronic registration shall be filed with the board as soon as possible after such change occurs and in any event not later than five days after such change, using forms provided by the board.

I. Each lobbyist shall pay a fee of one hundred ten dollars with each registration and each renewal of registration form filed. No additional fee shall be paid for filing supplemental registration forms.

J. Each lobbyist at the time of registration or filing a renewal of registration may file a registration or renewal of registration form that indicates that he is registering or renewing registration pursuant to this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950, relative to lobbying of the executive branch. A lobbyist who indicates that he is registering pursuant to this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 shall pay the fee required by this Section and the fee required by R.S. 49:74.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §§3, 9, eff. July 1, 1996; Acts 1997, No. 1311, §1, 2; Acts 1999, No. 31, §1; Acts 1999, No. 37, §1; Acts 2001, No. 1041, §1; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, No. 697, §1, eff. Jan. 1, 2009; Acts 2008, No. 709, §1, eff. Jan. 1, 2009.



RS 24:54 - Reports and statements under oath

§54. Reports and statements under oath

A.(1) All reports, registrations, notices, and statements required under this Part shall include a certification of accuracy by the person responsible for filing the report, registration, notice, or statement: that the information contained in the report, registration, notice, or statement is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made, and no fundraising functions have been held that are not included therein as required by law; and that no information required by this Part has been deliberately omitted.

(2) Except as otherwise specifically provided in this Part, reports, registrations, notices, and statements required under this Part shall be filed by mailing said documents through the United States Postal Service, delivering by hand or through a commercial delivery service, or by transmitting by facsimile or electronic transfer.

B. All reports, registrations, notices, and forms filed with the board shall be maintained as public records and shall be made available for public inspection. The board may charge a reasonable amount for copies of such reports.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1999, No. 31, §1; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009.



RS 24:55 - Lobbyist expenditure reports

§55. Lobbyist expenditure reports

A. Each lobbyist registered under the provisions of this Part shall file with the board, in the manner provided in this Section, a report of all expenditures incurred for the purpose of lobbying.

B. A report shall be filed monthly. The report for each month shall be filed by the twenty-fifth day of the following month.

C.(1) The report shall be electronically filed with the board in a format suitable for use on the database required by R.S. 24:57(3). The filing of any report under this Section by a lobbyist shall constitute a certification that the information contained in the report is true and correct to the best of his knowledge, information, and belief; that no reportable expenditures have been made that are not included therein as required by law; and that no information required by this Part has been deliberately omitted.

(2) A lobbyist shall retain records that document all reports made pursuant to this Part for no less than three years.

D.(1) Each report shall include the following:

(a) A listing of each subject matter lobbied during each reporting period pursuant to R.S. 24:53(A)(4).

(b) The total of all expenditures made during each reporting period.

(c) The aggregate total of expenditures attributable to an individual legislator or public servant, other than a legislator, in the legislative branch of state government during each reporting period, including the name of the legislator or other public servant.

(d) The aggregate total of expenditures attributable to the spouse or minor child of a legislator during each reporting period. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of legislator) was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of legislator) was (insert aggregate total of expenditures)."

(e) The aggregate total of expenditures for all reporting periods during the same calendar year.

(f) The aggregate total of all expenditures attributable to an individual legislator or public servant, other than a legislator, in the legislative branch of state government for all reporting periods during the same calendar year, including the name of the legislator or other public servant.

(g) The aggregate total of all expenditures attributable to the spouse or minor child of a legislator for all reporting periods during the same calendar year. The name of the spouse or minor child shall not be included. The aggregate total of such expenditures shall be reported as follows:

"The aggregate total of expenditures attributable to the spouse of (insert name of legislator) for all reporting periods during the year was (insert aggregate total of expenditures).

The aggregate total of expenditures attributable to the minor child or children of (insert name of legislator) for all reporting periods during the year was (insert aggregate total of expenditures)."

(2) For the purposes of this Section, the aggregate amount or any per occasion amount attributable to a legislator or the spouse or minor child of a legislator or public servant, other than a legislator, in the legislative branch of state government shall not include any expenditure which is required to be reported in Paragraph (E)(1) or (2) of this Section or which is exempt under Paragraph (E)(3) of this Section.

E.(1) Each report shall include a statement of the expenditure for each reception, social gathering, or other function to which the entire legislature, either house, any standing committee, select committee, statutory committee, committee created by resolution of either house, subcommittee of any committee, recognized caucus, or any delegation thereof, is invited which amount is attributable to such invitation. Any report of such amount shall include the name of the group or groups invited and the date and location of the reception, social gathering, or other function.

(2)(a) Any expenditure as defined in this Part for any reception or social gathering sponsored in whole or in part by a lobbyist, individually or on behalf of a principal he represents, held in conjunction with a meeting of a national or regional organization of legislators or legislative staff shall be reported by including the name of the national or regional organization, the date and location of the reception or social gathering, a general description of persons associated with the organization invited to attend the reception or social gathering, and the amount of the expenditure.

(b) The provisions of Subparagraph (a) of this Paragraph shall include without limitation any expenditure for any of the following:

(i) A single activity, occasion, reception, meal, or meeting held during the same time period and in the same general locale as a meeting of such an organization and to which some persons associated with the organization are invited.

(ii) A single activity, occasion, reception, meal, or meeting that is part of the scheduled activities of a meeting of such an organization and that is open to persons attending the meeting.

(3) Any expenditure for any meal or refreshment consumed by or offered to a legislator in connection with the legislator giving a speech, being a member of a panel, or otherwise being involved in an informational presentation to a group shall not be reportable. However, any expenditure for any meal or refreshment consumed by a legislator in connection with any out-of-state event permitted by R.S. 42:1123(16) shall be reported in accordance with the provisions of this Section.

F.(1) Any expenditures by a lobbyist's principal or employer made in the presence of the lobbyist shall be reported by the lobbyist as provided in this Part.

(2) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Part shall timely furnish its lobbyist information about such expenditures as necessary for compliance with this Part. Such information shall be furnished to the lobbyist no later than two business days after the close of each reporting period.

(3) Any lobbyist's principal or employer who makes direct expenditures required to be reported pursuant to this Part who fails to provide its lobbyist the information regarding such expenditures as provided in Paragraph (2) of this Subsection shall be required to register as a lobbyist pursuant to this Part and shall be subject to penalties for violations of this Part.

G. Each person required to file reports pursuant to this Part who is also required to file reports pursuant to Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 may file a report which contains all of the information required by this Part and by Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1996, 1st Ex. Sess., No. 68, §1, eff. July 1, 1996; Acts 1999, No. 31, §1; Acts 2004, No. 116, §3, eff. June 2, 2004; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, No. 164, §3, eff. Jan. 1, 2009; Acts 2008, No. 709, §1, eff. Jan. 1, 2009; Acts 2009, No. 534, §1, eff. July 16, 2009; Acts 2010, No. 861, §10.

NOTE: See Acts 2009, No. 534, §4, regarding retroactivity of Subparagraph (E)(2)(b).



RS 24:56 - Prohibited conduct

§56. Prohibited conduct

A. No fundraising function shall be held during a regular legislative session for or by a legislator unless written notice of the function has been given to the board not less than thirty days prior to the function. If the deadline for the notice falls on a Saturday, Sunday, or other legal holiday, the notice required by this Subsection shall be extended until the first day after the Saturday, Sunday, or other legal holiday.

B. Unless the provisions of Subsection A of this Section and R.S. 24:56.1(B) are complied with, no lobbyist, for himself or his principal, shall offer or provide to a legislator or his principal campaign committee any campaign contribution or loan resulting from a fundraising function held during such a legislative session.

C. Unless the provisions of Subsection A of this Section and R.S. 24:56.1(B) are complied with, no legislator shall solicit or receive any campaign contribution or loan for himself or his principal campaign committee from a lobbyist or his principal resulting from a fundraising function held during such a legislative session.

D. For purposes of this Section "loan" shall be defined as in R.S. 18:1505.2(H).

E. The provisions of Subsections A, B, and C of this Section and of R.S. 24:56.1(B) shall not apply to any contribution, loan, or transfer of funds prohibited by R.S. 18:1505.2(Q) and shall not be construed in a manner to permit acceptance of any contribution, loan, or transfer of funds prohibited by R.S. 18:1505.2(Q).

F. No state employee in his official capacity or on behalf of his employer shall lobby for or against any matter intended to have the effect of law pending before the legislature or any committee thereof. Nothing herein shall prohibit the dissemination of factual information relative to any such matter or the use of public meeting rooms or meeting facilities available to all citizens to lobby for or against any such matter.

G. No person shall enter into a contract to act in a representative capacity for the purpose of lobbying and fail to register or fail to file a supplemental registration providing the name and address of the person by whom he is employed or engaged and, if different, whose interests he represents pursuant to such contract as required by this Part.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 2001, No. 1181, §3, eff. Jan. 1, 2002; Acts 2004, No. 783, §2; Acts 2006, No. 368, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 368, §2, relative to application of Act.



RS 24:56.1 - Fundraising functions

§56.1. Fundraising functions

A. The provisions of R.S. 24:56(A), (B), and (C) shall not apply to a fundraising function conducted by or for a legislator during a session of the legislature called pursuant to Article III, Section 2(B) or (C) of the Constitution of Louisiana or held pursuant to Article III, Section 18(C) of the Constitution of Louisiana.

B. No fundraising function shall be held for or by a legislator during any session of the legislature convened pursuant to Article III, Section 2(B) of the Constitution of Louisiana unless notice of the function has been filed with the board no later than two business days after the issuance of the proclamation stating the objects of the session.

Acts 2001, No. 1181, §2, eff. June 29, 2001; Acts 2004, No. 783, §2.

NOTE: See Acts 2001, No. 1181, §5, relative to remedial nature and retroactive effect.



RS 24:57 - Administration

§57. Administration

The board, in performance of its duties under this Part, shall:

(1) Register lobbyists and assign lobbyist registration numbers as required by this Part.

(2) Issue to each registered lobbyist at the time of initial registration a copy of this Part and any rules adopted pursuant to this Part.

(3) Establish and maintain access to a searchable electronic database available to the public via the Internet.

(4) Establish forms for the registration and reports required by this Part, including clear and concise instructions on how to properly complete the forms particularly regarding the reporting of expenditures by the lobbyist and any expenditures of the employer or principal of the lobbyist in the manner required by this Part.

(5) Promulgate forms which allow a lobbyist to register, renew registration, file supplemental registration forms, and file reports pursuant to this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2008, No. 683, §1, eff. Jan. 1, 2009; Acts 2008, No. 709, §1, eff. Jan. 1, 2009.



RS 24:58 - Enforcement

§58. Enforcement

A. The board shall be responsible for the enforcement of provisions of this Part. The provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 shall be applicable to enforcement of this Part.

B. No action to enforce any provision of this Part shall be commenced after expiration of two years after the occurrence of the alleged violation.

C. The board shall have the authority to impose and collect penalties in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950 for a violation of this Part. In addition, for violations of this Part, the board may recommend to the legislature that the legislature censure any person found guilty of such violation by the board and prohibit such person from lobbying for not less than thirty days and not more than one year.

D. In addition to any other applicable penalties:

(1)(a) Any person required to register and who fails to timely register and any person who fails to timely file any report required by this Part shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(b) However, any person who fails to timely file a lobbyist expenditure report filed pursuant to R.S. 24:55(G) or R.S. 49:76(G) which contains all of the information required by this Part and Part IV of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950 shall be assessed, pursuant to R.S. 42:1157, a late fee of fifty dollars per day.

(2) Any person whose registration or report is filed eleven or more days after the day on which it was due may be assessed, in addition to any late fees pursuant to this Section, after a hearing by the board, a civil penalty not to exceed ten thousand dollars.

(3) If the board determines that a person has filed a registration or report required by this Part that is inaccurate or incomplete, the board shall mail by certified mail a notice of delinquency informing the person that the inaccuracy must be corrected or the missing information must be provided no later than fourteen business days after receipt of the notice of delinquency. The notice of delinquency shall include the deadline for correcting the inaccuracy or providing the missing information. If the person corrects the inaccuracy or provides the missing information prior to the deadline contained in the notice of delinquency, no penalties shall be assessed against the person.

(4) Whoever fails to correct the inaccuracy or provide the missing information by the deadline included in the notice of delinquency shall be subject to penalties as provided by law.

(5)(a) Any person who with knowledge of its falsity files a registration or report as required in this Part that contains a false statement or false representation of a material fact shall be subject to the assessment of the civil penalties provided in Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, and the findings of the board relative to such filing shall be referred by the board to the appropriate district attorney for prosecution pursuant to R.S. 14:133.

(b) The board shall notify the chief clerical officer of each house of the legislature of any violation of Subparagraph (a) of this Paragraph, including the name of any person determined to be in violation.

Acts 1993, No. 965, §1, eff. Aug. 15, 1993; Acts 1996, 1st Ex. Sess., No. 64, §3, eff. July 1, 1996; Acts 1996, 1st Ex. Sess., No. 66, §2, eff. Jan. 1, 1997; Acts 2008, 1st Ex. Sess., No. 13, §1, eff. Jan. 1, 2009; Acts 2010, No. 857, §1.



RS 24:58.1 - Additional remedies; contract defeat or voidability

§58.1. Additional remedies; contract defeat or voidability

A. Any person who violates the provisions of R.S. 24:56(G) shall have engaged in a misrepresentation sufficient to defeat or void the contract such person entered into to act in a representative capacity for the purpose of lobbying. Any effort to register or to file a supplemental registration after any remedy or relief relative to such a violation is sought pursuant to any provision of law shall not be sufficient to reverse the misrepresentation.

B. The board shall afford any person accused of violating R.S. 24:56(G) a hearing in accordance with the provisions of Part III of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950. If the board finds that a person violated the provisions of R.S. 24:56(G), the board shall order that the contract entered into for the purpose of lobbying by such person is void and the provisions thereof unenforceable.

C. The provisions of this Section shall be in addition to any other applicable penalties or any other remedy or relief provided by law.

Acts 2006, No. 368, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 368, §2, relative to application of Act.



RS 24:59 - Repealed by Acts 1996, 1st Ex. Sess., No. 64, 9, eff. July 1, 1996. (Acts 1996, 1st Ex. Sess., No. 66, 4, repealed 59(B) eff. Jan. 1, 1997).

§59. Repealed by Acts 1996, 1st Ex. Sess., No. 64, §9, eff. July 1, 1996. (Acts 1996, 1st Ex. Sess., No. 66, §4, repealed §59(B) eff. Jan. 1, 1997).



RS 24:61 - Short title

PART IV. EMERGENCY INTERIM

LEGISLATIVE SUCCESSION

§61. Short title

This Part shall be known as the "Emergency Interim Legislative Succession Act."

Acts 1963, No. 113, §1.



RS 24:62 - Declaration of policy

§62. Declaration of policy

The legislature declares:

(1) that recent technological developments make possible an enemy attack of unprecedented destructiveness, which may result in the death or inability to act of a large proportion of the membership of the legislature;

(2) that to conform in time of attack to existing legal requirements pertaining to the legislature would be impracticable, would admit of undue delay, and would jeopardize continuity of operation of a legally constituted legislature; and

(3) that it is therefore necessary to adopt special provisions as hereinafter set out for the effective operation of the legislature.

Acts 1963, No. 113, §2.



RS 24:63 - Definitions

§63. Definitions

As used in this Part:

(1) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state, whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or methods.

(2) "Unavailable" means absent from the place of session (other than on official business of the legislature), or unable for physical, mental or legal reasons to exercise the powers and discharge the duties of a legislator, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

Acts 1963, No. 113, §3.



RS 24:64 - Designation of emergency interim successors to legislators

§64. Designation of emergency interim successors to legislators

Each legislator shall designate a panel of not less than three nor more than seven emergency interim successors to his powers and duties. Each legislator shall review and, as necessary, promptly revise such panel of emergency interim successors to his powers and duties to insure that at all times there are at least three such qualified emergency interim successors on said panel. Such panels and all revisions thereof shall be filed in the office of the secretary of state.

Acts 1963, No. 113, §4. Amended by Acts 1968, No. 472, §1.



RS 24:65 - Status, qualifications and term of emergency interim successors

§65. Status, qualifications and term of emergency interim successors

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator. No person shall be designated or serve as an emergency interim successor unless he may under the constitution and statutes hold the office of the legislator to whose powers and duties he is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the legislator designating him or of any subsequent incumbent of the legislative office.

Acts 1963, No. 113, §5.



RS 24:66 - Contingent method of designating emergency interim successors

§66. Contingent method of designating emergency interim successors

Prior to an attack, if a legislator fails to designate a panel containing the required minimum number of emergency interim successors within thirty days following July 31, 1968 or, after such period, if for any reason the number of emergency interim successors on said panel for any legislator falls below the required minimum and remains below such minimum for a period of thirty days, the governor shall promptly designate as many emergency interim successors as are required to achieve such minimum number. Each emergency interim successor designated by the governor shall serve at the pleasure of the governor, but the legislator for whom the emergency interim successor is designated or any subsequent incumbent of his office may replace at his pleasure any emergency interim successor so designated by the governor.

Acts 1963, No. 113, §6. Amended by Acts 1968, No. 472, §1.



RS 24:67 - Recording

§67. Recording

Each designation of an emergency interim successor on the panel provided for in R.S. 24:64 shall become effective when the legislator or the governor making the designation files with the secretary of state the successor's name and address. The removal of an emergency interim successor from said panel shall become effective when the legislator or the governor so acting files this information with the secretary of state. All such data shall be open to public inspection.

Acts 1963, No. 113, §7. Amended by Acts 1968, No. 472, §1.



RS 24:68 - Repealed by Acts 1968, No. 472, 2

§68. Repealed by Acts 1968, No. 472, §2



RS 24:69 - Duty of emergency interim successors

§69. Duty of emergency interim successors

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current business of the legislature, and each legislator shall assist his emergency interim successors to keep themselves so informed.

Acts 1963, No. 113, §9.



RS 24:70 - Place of legislative session

§70. Place of legislative session

Whenever, in the event of an attack or upon finding that an attack may be imminent, the governor deems the place of session then prescribed to be unsafe, he may change it to any place within or without the state which he deems safer and convenient.

Acts 1963, No. 113, §10.



RS 24:71 - Convening of legislature in event of attack

§71. Convening of legislature in event of attack

In the event of an attack, the governor shall call the legislature into session as soon as practicable, and in any case within ninety days following the inception of the attack. If the governor fails to issue such call, the legislature shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the governor then has his office. Each legislator and each emergency interim successor, if the legislator for whom he was designated is unavailable, shall proceed to the place of session as expeditiously as practicable. When the legislature is convened as provided in this Section, the secretary of state shall deliver the panel designating emergency interim successors for each legislator who is unavailable due to attack to the house of representatives or the senate, as the case may be, and from said panel a final emergency interim successor to perform the duties of such unavailable legislator shall be chosen by lot from said panel under a procedure prescribed and conducted by the officers of the respective houses. The final emergency interim successor thus chosen shall then subscribe to the oath of office prescribed by the constitution and proceed to perform the duties of the legislator who is unavailable due to attack. At such session or at any session in operation at the inception of the attack, and at any subsequent sessions, limitations on the length of sessions and on the subjects which may be acted upon shall be suspended.

Acts 1963, No. 113, §11. Amended by Acts 1968, No. 472, §1.



RS 24:72 - Assumption of powers and duties of legislator by emergency interim successor

§72. Assumption of powers and duties of legislator by emergency interim successor

A final emergency interim successor shall exercise the powers and assume the duties until the incumbent legislator elected and legally qualified can act. Each house of the legislature shall, in accordance with its own rules, determine who is entitled under the provisions of this Part to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to a final emergency interim successor who is exercising the powers and assuming the duties of a legislator.

Acts 1963, No. 113, §12. Amended by Acts 1968, No. 472, §1.



RS 24:73 - Privileges, immunities and compensation of emergency interim successors

§73. Privileges, immunities and compensation of emergency interim successors

When a final emergency interim successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled. In the event of an attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for his travel in the same manner and amount as a legislator. This Section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.

Acts 1963, No. 113, §13. Amended by Acts 1968, No. 472, §1.



RS 24:74 - Quorum and vote requirements

§74. Quorum and vote requirements

In the event of an attack:

(1) Quorum requirements for the legislature shall be suspended, and

(2) Where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action otherwise would be required, the same proportion of those voting thereon shall be sufficient.

Acts 1963, No. 113, §14.



RS 24:75 - Termination of operation of provisions of this Part

§75. Termination of operation of provisions of this Part

The authority of emergency interim successors to succeed to the powers and duties of legislators, and the operation of the provisions of this Part relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon, shall expire two years following the inception of an attack, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the legislature in accordance with applicable constitutional and statutory provisions. The governor, acting by proclamation, or the legislature, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one year.

Acts 1963, No. 113, §15.



RS 24:77.1 - Temporary successor; selection; definitions

PART V. TEMPORARY LEGISLATIVE SUCCESSION

FOR LEGISLATORS ON ACTIVE DUTY

§77.1. Temporary successor; selection; definitions

A. In accordance with Article III, Section 4(F) of the Constitution of Louisiana, for each legislator who is ordered to active duty in the armed services for a period of one hundred eighty days or more, a person shall be designated to act as a temporary successor to his powers and duties in the manner provided in this Part during the period the legislator is on active duty in the armed services. No person shall be designated to act as a temporary successor for a legislator who is ordered to active duty in the armed services for a period of less than one hundred eighty days.

B.(1) Each person designated to serve as a temporary successor for a legislator shall have the qualifications and eligibility to serve as a member of the legislature from the district of the legislator for whom such person has been designated.

(2) No person who is a member of the immediate family of a legislator shall be nominated or designated to serve as a temporary successor for that legislator. For purposes of this Paragraph, the term "immediate family" shall have the same meaning as provided in R.S. 42:1102.

C.(1) Each legislator who may be ordered to active duty in the armed services for a period of one hundred eighty days or more shall submit in writing to the presiding officer of the house of the legislature of which he is a member the names and contact information of at least three qualified nominees to be his temporary successor. Upon receipt of the information regarding the nominees, the presiding officer shall transmit the information to the governmental affairs committee of his house of the legislature. The governmental affairs committee shall hold hearings and conduct interviews of the nominees and may make recommendations concerning the nominees to the presiding officer.

(2) A legislator who is notified that he is being ordered to active duty in the armed services for a period of one hundred eighty days or more shall immediately notify the presiding officer of his house of the legislature of the time period he anticipates being unavailable to perform the powers and duties of his office.

(3) Upon notification that a legislator has been ordered to active duty in the armed services for a period of one hundred eighty days or more, the appropriate presiding officer shall immediately designate a temporary successor from the list of qualified nominees submitted by the legislator. This designation shall be made by proclamation of the presiding officer, attested to by the clerical officer of the house, and shall be deposited in the office of the secretary of state and recorded by him. The presiding officer shall immediately notify each member of his house of the legislature of the name of the person designated to serve as temporary successor.

D. A temporary successor shall serve at the pleasure of the house of the legislature of which he is a temporary member, and all constitutional and statutory provisions pertaining to the discipline and expulsion of a legislator shall be applicable to a temporary successor.

E. If a person designated as temporary successor is unable to serve for any reason, the appropriate presiding officer shall designate a different person to serve from the list of qualified nominees submitted by the legislator.

F. For purposes of this Part, "armed services" means the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), including reserve components of the armed forces, the Army National Guard, and the Air National Guard.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:77.2 - Assumption of powers and duties of legislator by temporary successor; requirements

§77.2. Assumption of powers and duties of legislator by temporary successor; requirements

A. A temporary successor shall exercise the powers and assume the duties of the legislator from the date the legislator reports to active duty in the armed services until the legislator notifies the presiding officer of his house of the legislature that he can exercise the powers and the duties of his office. Prior to exercising the powers and assuming the duties of the legislator, the temporary successor shall take the oath of office prescribed by Article X, Section 30 of the constitution within seven days from the date the legislator reports for active duty in the armed service. The temporary successor's oath shall be recorded as provided in R.S. 42:162. However, no temporary successor shall serve in such capacity beyond the end of the term of office of the legislator for whom he is designated.

B. Notwithstanding the provisions of Subsection A of this Section, a temporary successor shall not have the authority to remove a legislative assistant, but if a vacancy occurs in a legislative assistant position in the district office during his service, a temporary successor may employ a person as a legislative assistant in accordance with the provisions of R.S. 24:31.5.

C.(1) Within fourteen days of being designated as temporary successor, a temporary successor shall receive at least one hour of ethics education and training on the Code of Governmental Ethics in the same manner as required by R.S. 42:1170.

(2) Any person who serves as a temporary successor for six months or more shall be required to file the financial disclosure statement required by R.S. 42:1124.2.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:77.3 - Privileges, immunities, and compensation of temporary successors; compensation of legislator

§77.3. Privileges, immunities, and compensation of temporary successors; compensation of legislator

A. During the time period a temporary successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges, immunities, and compensation as provided by R.S. 24:31 and 31.1 to which a legislator is entitled.

B. During the time period a temporary successor is exercising the powers and duties of a legislator on active duty, the legislator shall not be entitled to his salary or other compensation as provided by R.S. 24:31 and 31.1. However, the allowances for the district office of the legislator and the provisions for his legislative assistant or assistants shall continue in the manner provided by law and the rules of procedure of his house of the legislature.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:77.4 - Temporary successors; prohibition on seeking legislative office

§77.4. Temporary successors; prohibition on seeking legislative office

No person who is serving as a temporary successor at the time of the opening of qualifying for the election for the legislative office to which he was designated to serve as a temporary successor shall be eligible to qualify as a candidate for that legislative office in that election.

Acts 2008, No. 702, §1, eff. Dec. 8, 2008.



RS 24:81 - LEGISLATIVE COMMISSIONS AND COMMITTEES

CHAPTER 2. LEGISLATIVE COMMISSIONS AND COMMITTEES

PART I. LOUISIANA COMMISSION ON UNIFORM STATE LAWS

§81. Louisiana Commission on Uniform State Laws; creation; appointment of members; compensation

A. The president of the Senate and the speaker of the House of Representatives shall each appoint two persons who shall constitute the Louisiana Commission on Uniform State Laws. The term of office shall be for three years. Any vacancy on the commission shall be filled in the same manner as the original appointment.

B. The members of the commission shall not receive any compensation for their services.

Acts 1991, No. 29, §1; Acts 2001, No. 327, §1, eff. June 6, 2001.

{{NOTE: ACTS 1972, NO. 692, ABOLISHED THE BOARD OF COMMISSIONERS FOR PROMOTION OF UNIFORM LEGISLATION. ALSO, ACTS 1981, NO. 873, REPEALED R.S. 36:4(B)(1)(t) WHICH PLACED THE BOARD OF COMMISSIONERS FOR THE PROMOTION OF UNIFORMITY OF LEGISLATION IN THE UNITED STATES (EXECUTIVE ORDER NO. 76-9) IN THE OFFICE OF THE GOVERNOR.}}



RS 24:82 - Duties of commission

§82. Duties of commission

The commission shall:

(1) Examine the subjects upon which uniformity of legislation in the various states is desirable.

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose.

(3) Consider and draft uniform laws to be submitted for approval and adoption by the several states.

(4) Generally devise and recommend such other or further course of action as shall accomplish uniformity of legislation.

Acts 1991, No. 29, §1; Acts 2001, No. 327, §1, eff. June 6, 2001.



RS 24:83 - Record of transactions; report to legislature

§83. Record of transactions; report to legislature

The commission shall keep a record of all its transactions. It shall at each session of the legislature, and may at any other time, make a report of its activities and of its recommendations to the legislature.

Acts 1991, No. 29, §1; Acts 2001, No. 327, §1, eff. June 6, 2001.



RS 24:101 - Purpose and findings

PART II. STREAMLINING GOVERNMENT

§101. Purpose and findings

A. The state of Louisiana faces a severe decline in revenues through fiscal year 2012 which, if no corrective action is taken, will leave a significant funding gap in state government expenditures and will create serious sustainability issues in the financing of state obligations.

B. It is essential that the state act now to reduce the cost of state government, through all means available, including efficiencies, economies, greater effectiveness, and other means to streamline government in order to overcome the projected severe revenue reductions occurring through 2012 and to ensure that available state tax dollars are being spent efficiently and effectively. Many state agencies were created over thirty years ago and a review of each agency and its activities, functions, programs, and services is needed to determine whether the purpose served by the agency or activity, function, program, or service continues to be relevant.

Acts 2009, No. 491, §1, eff. July 10, 2009; Acts 2010, No. 861, §10.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:102 - Definitions

§102. Definitions

As used in this Part, the following terms shall have the following meanings, unless the context requires otherwise:

(1) "Activity" means a distinct subset of functions or services within a program.

(2) "Agency" means and includes any office, department, board, commission, institution, division, office, instrumentality, or functional group, heretofore existing or hereafter created, that is authorized to exercise, or that does exercise, any functions in the executive branch of state government. "Agency" shall not mean any public institution of postsecondary education, any postsecondary education governing or management board, or any entity under the control of a public institution of postsecondary education or postsecondary education governing or management board.

(3) "Commission" means the Commission on Streamlining Government.

(4) "Functions" means duties, jurisdiction, powers, rights, and obligations, conferred or imposed upon, or vested in, any agency by law, or exercised, performed, or discharged by any agency without contravention of any provision of law.

(5) "Objective" is a specific and measurable target for achievement which describes the exact results sought, which is expressed in an outcome-oriented statement that may reflect effectiveness, efficiency, or quality of work, and which may be either numeric or non-numeric.

(6) "Performance indicator" means a statement identifying an activity, input, output, outcome, achievement, ratio, efficiency, or quality to be measured relative to a particular goal or objective in order to assess an agency's performance. Performance indicator shall also mean measurement of any other aspect of performance as determined by rule issued by the commissioner of administration under the provisions of the Administrative Procedure Act.

(7) "Performance standard" means the expected level of performance associated with a particular performance indicator for a particular period.

(8) "Program" means a grouping of activities directed toward the accomplishment of a clearly defined objective or set of objectives.

(9) "Quality" means degree or grade of excellence.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:103 - Commission on Streamlining Government; established

§103. Commission on Streamlining Government; established

A. There is established the Commission on Streamlining Government to examine each agency's constitutional and statutory activities, functions, programs, services, powers, duties, and responsibilities to determine which of these activities, functions, programs, services, powers, duties, and responsibilities can be (1) eliminated, (2) streamlined, (3) consolidated, (4) privatized, or (5) outsourced in an effort to reduce the size of state government.

B. The commission shall target agencies whose activities, functions, programs, or services can be consolidated or eliminated, in addition to identifying opportunities for privatizing and outsourcing current state activities, functions, programs, or services.

C. The commission shall examine the necessity and performance of activities, functions, programs, and services to ensure that they are meeting current performance standards effectively and efficiently and they are meeting the needs of Louisiana citizens.

D. The commission shall be composed as follows:

(1) The commissioner of administration, or the commissioner's designee.

(2) The speaker of the House of Representatives, or the speaker's designee.

(3) The president of the Senate, or the president's designee.

(4) The state treasurer, or the treasurer's designee.

(5) The chairman of the House Committee on Appropriations, or the chairman's designee.

(6) The chairman of the Senate Committee on Finance, or the chairman's designee.

(7) Two individuals engaged in private enterprise, appointed by the governor, which individuals shall be subject to Senate confirmation.

(8) One individual engaged in private enterprise, appointed by the speaker of the House of Representatives.

(9) One individual selected from a list of three individuals nominated by the AFL/CIO, and appointed by the president of the Senate, which individual shall be subject to Senate confirmation.

E. The commission may hold public hearings as part of its evaluation process, and may appoint advisory groups to conduct studies, research or analyses, and make reports and recommendations with respect to a matter within the jurisdiction of the commission. At least one member of the commission shall serve on each advisory group.

F.(1) The names of the persons who are to serve on the commission shall be submitted to the president of the Senate on or before July 15, 2009.

(2) The president of the Senate shall call the first meeting of the commission which shall be held on or before July 30, 2009.

(3) At the first meeting, the members of the commission shall elect from their membership a chairman and vice chairman and such other officers as the commission may deem advisable. The president of the Senate or his designee shall preside over the commission until a chairman is elected by the commission.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:104 - Procedure

§104. Procedure

A. Reports submitted by the Commission on Streamlining Government pursuant to this Section may include any of or any combination of the following:

(1) Recommendations to eliminate, streamline, consolidate, privatize, or outsource constitutional and statutory agency activities, functions, programs, services, powers, duties, and responsibilities to provide the same or greater type and quality of activity, function, program, or service that will result in cost reduction or greater efficiency or effectiveness.

(2) Recommendations to ensure that agency activities, functions, programs, and services are not duplicative and are necessary, meeting or exceeding performance standards, and meeting the needs of Louisiana citizens.

(3) Recommendations for the elimination, consolidation, privatization, or outsourcing of an agency to provide a more cost efficient or more effective manner of providing an activity, function, program, or service.

(4) Recommendations providing for the use of alternative resources to the operation of agencies, activities, functions, programs, and services to provide a more cost-effective manner without impacting the quality or availability of needed services.

(5) Recommendations for standards, processes, and guidelines for agencies to use in order to review and evaluate government activities, functions, programs, and services to eliminate, streamline, consolidate, privatize, or outsource.

B.(1) The commission shall submit an initial report of its recommendations, including recommendations requiring legislation or administrative action, to the governor, the president of the Senate, the speaker of the House of Representatives, the Senate and Governmental Affairs Committee, the House and Governmental Affairs Committee, and the commissioner of administration no later than December 15, 2009.

(2) The commission shall prepare the recommendations in the report as a reorganization plan and submit the plan to the Senate and Governmental Affairs Committee and the House and Governmental Affairs Committee for consideration by January 4, 2010 and the committees, meeting as a joint committee, shall review the plan by February 1, 2010.

(3) Executive and legislative action as may be necessary to implement the reorganization plan as approved or modified by the two committees meeting jointly shall be taken as soon as possible.

C. The commission shall submit a report annually before January first consisting of the status and implementation of the reorganization plan approved by the Senate and Governmental Affairs Committee and the House and Governmental Affairs Committee to the governor, the president of the Senate, the speaker of the House of Representatives, the Senate and Governmental Affairs Committee, the House and Governmental Affairs Committee, and the commissioner of administration.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:105 - Staff support

§105. Staff support

The staffs of the Senate, House of Representatives, Legislative Fiscal Office, legislative auditor, office of the governor, and division of administration may provide staff support and otherwise assist the commission as requested by the commission. The commission may submit a written request to the president of the Senate, the speaker of the House of Representatives, the legislative fiscal officer, the legislative auditor, or the commissioner of administration, for specific support and assistance to be provided by the staffs of their respective agencies.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:106 - Agency cooperation and assistance

§106. Agency cooperation and assistance

A. Each agency and political subdivision shall furnish aid, services, and assistance as may be requested by the commission.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, agency, and political subdivision shall make available all facts, records, information, and data requested by the commission and in all ways cooperate with the commission in carrying out the functions and duties imposed by this Part.

Acts 2009, No. 491, §1, eff. July 10, 2009.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:107 - Finances

§107. Finances

A. The commission may apply for, contract for, receive, and expend for purposes of this Part any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

B. The books and records of the commission shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 2009, No. 491, §1, eff. July 10, 2009; Acts 2010, No. 861, §10.

NOTE: See R.S. 24:108 and 109 relative to effect and effectiveness of Part.



RS 24:108 - Effect on other law

§108. Effect on other law

This Part shall not be deemed to supercede or limit the provisions of Part XII of Chapter 1 of Title 49 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 491, §1, eff. July 10, 2009.



RS 24:109 - Termination of Part

§109. Termination of Part

This Part shall become null and of no effect on January 12, 2012.

Acts 2009, No. 491, §1, eff. July 10, 2009.



RS 24:121 - Repealed by Acts 1995, No. 1262, 1.

PART III. COMMITTEE FOR STUDY OF POSSIBLE

ECONOMIES IN STATE GOVERNMENT

§121. Repealed by Acts 1995, No. 1262, §1.



RS 24:122 - Repealed by Acts 1995, No. 1262, 1.

§122. Repealed by Acts 1995, No. 1262, §1.



RS 24:123 - Repealed by Acts 1995, No. 1262, 1.

§123. Repealed by Acts 1995, No. 1262, §1.



RS 24:124 - Repealed by Acts 1995, No. 1262, 1.

§124. Repealed by Acts 1995, No. 1262, §1.



RS 24:125 - Repealed by Acts 1995, No. 1262, 1.

§125. Repealed by Acts 1995, No. 1262, §1.



RS 24:131 - To 136 Repealed by Acts 1988, No. 57, 1.

PART IV. REAPPORTIONMENT STUDY COMMISSION

§131. §§131 to 136 Repealed by Acts 1988, No. 57, §1.



RS 24:141 - Repealed by Acts 1999, No. 1164, 4.

PART V. LEGISLATIVE OVERSIGHT OF ZERO

BASED BUDGETING

§141. Repealed by Acts 1999, No. 1164, §4.



RS 24:142 - Repealed by Acts 1975, No. 323, 1

§142. §§142, 143 Repealed by Acts 1975, No. 323, §1



RS 24:151 - STATUTES

CHAPTER 3. STATUTES

PART I. GENERAL PROVISIONS

§151. Enrolled bills; typewritten with indelible ink

The official enrolled bills of the legislature shall be typewritten with indelible ink.



RS 24:152 - Suits against state or political subdivision; omnibus bill or resolution; form; legal proof of authority

§152. Suits against state or political subdivision; omnibus bill or resolution; form; legal proof of authority

A. All bills and concurrent resolutions authorizing suits against the state or any political subdivision of the state upon claims for damages alleged to have been caused by the negligence of the officers, agents and/or employees thereof which are filed on or before the last day for introducing bills shall be referred to the Senate Committee on Judiciary, Section A (or such other committee as the Senate may by rule or resolution direct) if filed in the Senate or to the House Committee on Judiciary, Section A (or such other committee as the House of Representatives may by rule or resolution direct) if filed in the House of Representatives. Each of said committees shall report all such bills of which it approves in an omnibus type substitute bill, and each of said committees shall report all such concurrent resolutions of which it approves in an omnibus type substitute concurrent resolution. It is the intent of this Section that there shall be one omnibus senate bill and one omnibus senate concurrent resolution and likewise one omnibus house bill and one omnibus house concurrent resolution.

B. The omnibus type substitute bill and the omnibus type substitute concurrent resolution referred to in Subsection A shall be substantially in the following form:

"SENATE (HOUSE) BILL NO.

OR

SENATE (HOUSE) CONCURRENT RESOLUTION NO.

By Mr. _____________________ Chairman of the Committee on Judiciary, Section A (Substitute for Senate (House) Bill No. ________ by Mr. _______________)

"AN ACT (or A CONCURRENT RESOLUTION)

To authorize certain named persons, either individually or individually and on behalf of certain other persons, to file suit against the state of Louisiana through certain specified departments, boards, commissions or agencies of the state and/or to file suit against certain specified political subdivisions of the state directly or through certain specified departments, commissions, agencies or officers thereof upon certain specified claims for damages alleged to have been caused by the negligence of the officers, agents and/or employees thereof; and to waive immunity from such suits and from liability therefrom.

Be it enacted by the Legislature of Louisiana: (or

Be it resolved by the Senate (House) of the Legislature of Louisiana, the House of Representatives (Senate) thereof concurring herein that:)

"Section 1. The following named persons, either individually or individually and for the use and benefit of certain other persons, as hereinafter specifically provided, are hereby authorized to file suit against the State of Louisiana or one of its political subdivisions, as the case may be, through the state board, commission, department or agency or through the department, commission, agency or officer of the political subdivision hereinafter specified as to each person hereinafter named upon each of their respective claims for damages alleged to have been sustained at the times and for the reasons hereinafter specified as to each person hereinafter named and alleged to have been caused by the negligence of the officers, agents and/or employees of the department, agency or political subdivision hereinafter specified as to each person hereinafter named: . . .

NOTE: In this space, list the names of those persons being authorized to sue, and following each name, insert the necessary information concerning the authorization to sue; the name of the defendant (state, parish, commission, board, agency, etc.) the name of the department, board, agency, commission, officer, etc., through which or whom the defendant is to be sued; the date and place of the occurrence of the damages, and the statement that such damages were caused by the negligence of the officers, agents and/or employees of the defendant by reason of an accident or other appropriate circumstances. Following are several examples:

1. John Doe is hereby authorized to file suit against the State of Louisiana, through the Department of Highways, upon his claim for damages alleged to have been sustained on or about February 1, 1965 by reason of an accident which occurred at or near Baton Rouge, Louisiana and alleged to have been caused by the negligence of the officers, agents and/or employees of the Louisiana Department of Highways.

2. John Doe and Helen Doe are hereby authorized to file suit individually and for the use and benefit of their minor child, Richard Doe, against the State of Louisiana, through the Department of Wildlife and Fisheries, upon their claims for damages alleged to have been sustained on or about March 1, 1965 by reason of an accident which occurred on Lake Salvador and alleged to have been caused by the negligence of the officers, agents and/or employees of the Louisiana Department of Wildlife and Fisheries.

3. John Doe is hereby authorized to file suit against the parish of East Baton Rouge, through the East Baton Rouge Recreation and Parks Commission, upon his claim for damages alleged to have been sustained on or about May 1, 1965 by reason of an accident which occurred on the Baton Rouge City Park golf course and alleged to have been caused by the negligence of the officers, agents and/or employees of the East Baton Rouge Recreation and Parks Commission.

4. John Doe is hereby authorized to file suit individually and for the use and benefit of his minor son against the East Baton Rouge Parish School Board for damages alleged to have been sustained on or about November 5, 1965 by reason of an accident which occurred at or near Lee High School and alleged to have been caused by the negligence of the officers, agents and/or employees of the East Baton Rouge Parish School Board.

"Section 2. Nothing herein contained shall be construed as conferring upon any of the persons hereinabove named any different or greater claims or cause of action than was had before adoption of this Act and, except as otherwise expressly provided herein, the effect of this authorization shall be nothing more than a waiver of prescription and a waiver of the immunity from suit and from liability of the state and/or any other political subdivision hereinafter named insofar as the suits herein authorized are concerned.

"Section 3. If any provision or item of this Act (or Concurrent Resolution) or the application thereof is held invalid, such invalidity shall not affect other provisions, items or applications of this Act (or Concurrent Resolution) which can be given effect without the invalid provisions, items or applications, and to this end the provisions of this Act (or Concurrent Resolution) are hereby declared severable.

"Section 4. All laws or parts of laws in conflict herewith are hereby repealed." (Do not include repealer clause if a concurrent resolution)

C. Any person obtaining legislative authorization to prosecute such an action by means of one or more provisions forming a part of an omnibus bill or resolution enacted into law or properly adopted by the legislature, shall be deemed to have legally proved such authority by the presentation to the court in which the action is brought of a certified copy or extract of that portion or portions of said bill or resolution which contains information relative only to such person, namely, the name of the person or persons authorized to institute the particular action; the name of the defendant; the name of the department, board, agency, commission, officer or other person or entity against whom and/or through which or whom the defendant is to be sued; the date and place of the occurrence of the damages; the statement that such damages were caused by the negligence of the officers, agents and/or employees of the defendant by reason of an accident or other appropriate circumstances, and the provisions waiving the immunity of the state from liability and from suit and waiving prescription. The claimant shall not be required to furnish to the court a copy of the entire omnibus bill or resolution containing the provisions relating to his particular authorization.

The secretary of state shall comply with the minimum requirements for such proof of authority by furnishing to any such claimant a copy of only that portion of the required legislation herein described and shall not require that a copy of the entire bill or resolution, or any unnecessary pages thereof, be purchased by such claimant.

Acts 1966, No. 285, §§1, 2. Amended by Acts 1970, No. 507, §1.



RS 24:153 - Digests of proposed constitutional amendments; preparation; distribution to newspapers

§153. Digests of proposed constitutional amendments; preparation; distribution to newspapers

A. The attorney general and secretary of state shall digest and condense the context of all proposed constitutional amendments so as to be as brief as possible yet fully disclosing the purpose and intent of each amendment. Copies thereof shall be delivered to each newspaper within the state by the secretary of state.

B. This shall be in addition to all publications now required by law, and shall be for public service use by said newspapers.

Acts 1972, No. 382, §§1, 2; Acts 1988, No. 58, §1.



RS 24:171 - Repeal of law; effect on penalty, forfeiture or liability

PART II. LAWS

§171. Repeal of law; effect on penalty, forfeiture or liability

The repeal of any law shall not have the effect of releasing or extinguishing any penalty, forfeiture or liability, civil or criminal, incurred under such law unless the repealing act expressly so provides, and such law shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture or liability.



RS 24:172 - Proposed constitutional amendments; printing and publication

§172. Proposed constitutional amendments; printing and publication

Whenever constitutional amendments proposed by the legislature have been submitted to and voted upon by the people, those which have been ratified and adopted in the election shall be printed and published as laws of the State of Louisiana in the next volume of the acts of the legislature printed thereafter.



RS 24:173 - Distribution of current acts and journals

§173. Distribution of current acts and journals

A. In addition to the distribution authorized in R.S. 25:125, the secretary of state shall make the following distribution of the current Acts and journals of the legislature:

(1) To each member of the legislature, upon request submitted in writing to the secretary of state not later than September first of each year, not more than two copies of the journals of each house, and not more than two copies of the Acts passed each session of the legislature while he is a member.

(2) To each department of the state government and to each state agency so designated by law, for the use thereof, one copy of the Acts.

(3) To each district attorney and sheriff of the various parishes of the state and to each clerk of the civil and criminal district courts throughout the state, one copy of the Acts for the use of their offices and courts, respectively; to the clerk of each city or municipal court and of each juvenile court throughout the state, one copy of the current Acts and journals for the use of their offices and courts, respectively; and to the clerk or secretary of the police jury or governing authority of each parish, one copy of the Acts for the use of the police jury or other governing authority of the parish.

(4) To the clerk of each of the courts of appeal of the state, three copies of the Acts for the use of those courts.

(5) To the clerk of the Supreme Court of Louisiana, seven copies of the Acts and seven copies of the journals for the use of the court.

(6) To the clerk of each of the circuit courts of appeal and district courts of the United States in and for the state of Louisiana, one copy of the Acts for the use of those courts.

(7) To each senator and to each representative elected from the state of Louisiana to the congress of the United States, one copy of the Acts.

(8) To the State Library of Louisiana and to the Huey P. Long Memorial Library, three copies each of the Acts and journals for the use of those libraries; and to the Law Library of Louisiana at New Orleans, twenty-five copies of the Acts to be used by it for library purposes and exchange purposes with state libraries of other states or other departments or agencies thereof.

B. The secretary of state may, in his discretion, distribute copies of any acts of the legislature to foreign governments or foreign institutions of learning as a means of promoting the free interchange of information regarding current social and legal developments.

Amended by Acts 1950, No. 367, §1; Acts 1956, No. 360, §1; Acts 1958, No. 285, §1; Acts 1960, No. 17, §1; Acts 1976, No. 350, §1; Acts 1982, No. 104, §1; Acts 1988, No. 58, §5; Acts 1991, No. 938, §1; Acts 2010, No. 596, §1.



RS 24:174 - Distribution of R.S.1950 to members of legislature

§174. Distribution of R.S.1950 to members of legislature

The Secretary of State is authorized to furnish to each member of the legislature for the term 1952-1956, except members who were reelected to succeed themselves and have been furnished the Revised Statutes, one set of the Louisiana Revised Statutes of 1950, including indices and all supplements.

Acts 1952, No. 311, §1.



RS 24:175 - Severability

§175. Severability

A. Unless otherwise specifically provided therein, the provisions of each act of the legislature are severable, whether or not a provision to that effect is included in the act. If any provision or item of an act, or the application thereof, is held invalid, such invalidity shall not affect other provisions, items, or applications of the act which can be given effect without the invalid provision, item, or application.

B. This Section shall apply to acts of the legislature affecting general, and local and special laws, and statutes of the state, including the Louisiana Revised Statutes of 1950, the Civil Code of the state of Louisiana, the Louisiana Code of Civil Procedure, the Louisiana Code of Criminal Procedure, the Louisiana Code of Evidence, and the Louisiana Code of Juvenile Procedure.

Added by Acts 1982, No. 132, §1; Acts 1988, No. 515, §10, eff. Jan. 1, 1989.



RS 24:176 - Repeal

§176. Repeal

A. Unless otherwise specifically provided therein, all laws or parts of laws in conflict with a provision of a law subsequently enacted by the legislature are repealed by the law subsequently enacted.

B. This Section shall apply to acts of the legislature affecting general, and local and special laws, and statutes of the state, including the Louisiana Revised Statutes of 1950, the Civil Code of the state of Louisiana, the Louisiana Code of Civil Procedure, the Louisiana Code of Criminal Procedure, the Louisiana Code of Evidence, and the Louisiana Code of Juvenile Procedure.

Added by Acts 1982, No. 132, §1; Acts 1988, No. 515, §10, eff. Jan. 1, 1989.



RS 24:177 - Legislative intent; text, history, and other indices of intent

§177. Legislative intent; text, history, and other indices of intent

A. When the meaning of a law cannot be ascertained by the application of the provisions of Chapter 2 of the Preliminary Title of the Louisiana Civil Code and Chapter 1 of Title 1 of the Louisiana Revised Statutes of 1950, the court shall consider the intent of the legislature.

B.(1) The text of a law is the best evidence of legislative intent.

(2)(a) The occasion and necessity for the law, the circumstances under which it was enacted, concepts of reasonableness, and contemporaneous legislative history may also be considered in determining legislative intent.

(b) The legislature may express the intended meaning of a law in a duly adopted concurrent resolution, by the same vote and, except for gubernatorial veto and time limitations for introduction, according to the same procedures and formalities required for enactment of that law.

C. The legislature is presumed to have enacted an article or statute in light of the preceding law involving the same subject matter and court decisions construing those articles or statutes, and where the new article or statute is worded differently from the preceding law, the legislature is presumed to have intended to change the law.

D. A bill introduced but which does not become law is not competent evidence of legislative intent. Any action by the legislature other than enactment of law or adoption of a resolution as provided in Subparagraph (B)(2)(b) of this Section shall not constitute a confession as to the meaning of the law extant.

E.(1) The keyword, one-liner, summary and adjoining information, abstract, digest, and other words and phrases contained outside the sections of a bill following the enacting clause are solely to provide the members of the legislature with general indicia of the content of the bill and are not subject to amendment by the legislature or any committee of the legislature and shall not constitute proof or indicia of legislative intent.

(2) Fiscal and actuarial notes provide the legislature with an analysis of the potential fiscal impact of a bill based on presumptions made by the legislative fiscal officer, actuary, economist, or analyst preparing the note and shall not constitute proof or indicia of legislative intent.

(3) Committee minutes are summary reports of committee proceedings and shall not constitute proof or indicia of legislative intent.

(4) Words and phrases not constituting the substance of an amendment or the recommendations of a conference committee report, and any other legislative staff documents which are not subject to amendment by the legislature or any committee of the legislature, shall not constitute proof or indicia of legislative intent.

Acts 2006, No. 826, §3.



RS 24:191 - Repugnance between codes

PART III. CODES AND COMPILATIONS

§191. Repugnance between codes

In case the Code of Practice as enacted in the year 1870, contains any provisions contrary or repugnant to those of the Civil Code as enacted in the year 1870, the latter shall be considered as virtually repealed or thereby amended in that respect.



RS 24:201 - LOUISIANA STATE LAW INSTITUTE

CHAPTER 4. LOUISIANA STATE LAW INSTITUTE

§201. Creation and functions

The Louisiana State Law Institute, organized under authority of the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College, domiciled at the Law School of the Louisiana State University, is chartered, created and organized as an official advisory law revision commission, law reform agency and legal research agency of the State of Louisiana.



RS 24:202 - Council; membership; terms; vacancies

§202. Council; membership; terms; vacancies

A. The governing body of the Louisiana State Law Institute shall be a council composed of ex officio members and elected members. The ex officio members shall be:

(1) One justice of the Supreme Court of Louisiana selected by the justices thereof.

(2) One judge of the intermediate Louisiana courts of appeal selected by the judges thereof.

(3) Two judges of the Louisiana district courts selected by the District Judges Association.

(4) One federal judge residing in Louisiana selected by the federal judges residing in Louisiana.

(5) The attorney general of the state of Louisiana.

(6) The executive counsel to the governor.

(7) The chairman of each judiciary committee of the Senate, the chairman of the House Civil Law and Procedure Committee, the chairman of the House Administration of Criminal Justice Committee, and the chairman of the House Judiciary Committee, or an attorney appointed by any of the above named chairmen who is a member of any of the foregoing committees, one additional member of the House of Representatives appointed by the speaker, and one additional member of the Senate appointed by the president of the Senate.

(8) The president of the Louisiana State Bar Association.

(9) The chairman of the Young Lawyers Section of the Louisiana State Bar Association.

(10) The dean of the Louisiana State University Law School.

(11) The dean of the Loyola University School of Law.

(12) The dean of the Southern University Law School.

(13) The dean of the Tulane University School of Law.

(14) The officers of the Louisiana State Law Institute.

(15) Any Louisiana members on the Council of the American Law Institute.

(16) Any Louisiana members of the Board of Governors of the American Bar Association.

(17) Any Louisiana members of the House of Delegates of the American Bar Association.

(18) Any Louisiana members of the Board of Governors of the National Bar Association.

(19) A Louisiana member of the National Bar Association to be appointed by the president of the organization.

(20) Two Louisiana members of the National Bar Association to be appointed by the president of the Louisiana Judicial Council of the National Bar Association.

(21) The president of the state chapter of the Louis A. Martinet Society or his designee.

(22) The state public defender or his designee.

(23) Two judges who are members of the Louisiana Council of Juvenile and Family Court Judges appointed by the president of the Louisiana Council of Juvenile and Family Court Judges or their designees. One of the judges shall be a judge of a court having exclusive family or family and juvenile jurisdiction, and the other shall be a judge of a court having exclusive juvenile or family and juvenile jurisdiction.

B. The elected membership shall consist of thirty-one members, as follows: three shall be elected from the members of the faculty of the Louisiana State University Law School; three from the members of the faculty of the Loyola University School of Law; three from the members of the faculty of the Southern University Law School; three from the members of the faculty of the Tulane University School of Law; and nineteen from among the practicing attorneys of the state of Louisiana.

C. The terms of office of the members of the judiciary who are ex-officio members of the Council shall be four years. The other ex-officio members shall hold their positions during their respective terms of office.

D. The terms of office of the elected members of the Council shall be four years. The terms of office of the first elected members having been fixed and determined under Acts 166 of 1938 and 195 of 1942, their successors shall continue to be elected for terms of four years under such rules as the Council may adopt. The elected members of the Council shall be eligible for re-election.

E. Vacancies in the elected membership created by death, resignation or otherwise than by the expiration of the terms of office shall be filled by the Council under such rules as it may adopt. Vacancies occurring through the expiration of the terms of office shall be filled by election by the Council under such rules as it may adopt.

Amended by Acts 1952, No. 126, §1; Acts 1954, No. 53, §1; Acts 1971, No. 161, §1; Acts 1976, No. 673, §1; Acts 1999, No. 238, §1; Acts 1999, No. 1318, §1; Acts 2010, No. 620, §1; Acts 2012, No. 188, §1.



RS 24:203 - Plans of membership; compensation of members of council

§203. Plans of membership; compensation of members of council

The council and other persons of the Louisiana State Law Institute are empowered to adopt a plan or plans of membership so designed as to encourage and invite the co-operation of all members of the legal profession in the work of the institute. The members of the council shall serve without any compensation for services as such. However, the council may fix and pay reasonable compensation to the director of the institute, and honoraria to members of the council who perform professional service for the institute, authorized by the council or the institute. Such employment or payment shall not be deemed a violation of any criminal law punishing the holding of more than one public office or employment in Louisiana.



RS 24:204 - General purpose; duties

§204. General purpose; duties

A. The general purposes for which the Louisiana State Law Institute is formed are to promote and encourage the clarification and simplification of the law of Louisiana and its better adaptation to present social needs, to secure the better administration of justice, and to carry on scholarly legal research and scientific legal work. To that end it shall be the duty of the Louisiana State Law Institute:

(1) To consider needed improvements in both substantive and adjective law and to make recommendations concerning the same to the legislature.

(2) To examine and study the civil law of Louisiana and the Louisiana jurisprudence and statutes of the state with a view of discovering defects and inequities and of recommending needed reforms.

(3) To cooperate with the American Law Institute, the Uniform Law Commission, bar associations, and other learned societies and bodies by receiving, considering, and making reports on proposed changes in the law recommended by any such body.

(4) To receive and consider suggestions from judges, justices, public officials, lawyers, and the public generally as to defects and anachronisms in the law.

(5) To recommend from time to time such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law, and to bring the law of the state, both civil and criminal, into harmony with modern conditions.

(6) To render biennial reports to the legislature, and if it deems advisable to accompany its reports with proposed bills to carry out any of its recommendations.

(7) To make available translations of civil law materials and commentaries and to provide by studies and other doctrinal writings, materials for the better understanding of the civil law of Louisiana and the philosophy upon which it is based.

(8) To recommend the repeal of obsolete articles in the Civil Code and Code of Civil Procedure and to suggest needed amendments, additions, and repeals.

(9) To organize and conduct an annual meeting within the state for scholarly discussions of current problems in Louisiana law, bringing together representatives of the legislature, practicing attorneys, members of the bench and bar, and representatives of the law teaching profession.

(10) To make recommendations to the legislature on a biennial basis for the repeal, removal or revision of provisions of law that have been declared unconstitutional by final and definitive court judgment.

B. Legislation submitted on recommendation of the Louisiana State Law Institute shall have affixed to it a digest of the legislation. The digest shall be prepared by the Louisiana State Law Institute. The form and contents of the digest shall be as prescribed by the rules or practice of the legislature for digests of legislative instruments, but shall include a summary of each minority report authored by a member of the law institute. The digest shall not constitute a part of the legislation.

C. Any member of the Louisiana State Law Institute may author a minority report regarding any legislation submitted on recommendation of the Louisiana State Law Institute. The minority report shall include comments which accurately reflect a dissenting position or adverse position expressed by such member. Any other member may join and sign such minority report; however, no member may sign more than one minority report. The author of the minority report shall submit a copy of such report to each member of each standing committee of each house of the legislature to which such recommended legislation has been or is expected to be referred. All costs associated with furnishing such copies shall be paid by the Louisiana State Law Institute. Additionally, any member signing a minority report may present such report at any legislative hearing held on such recommended legislation.

Acts 1988, No. 206, §1; Acts 1999, No. 305, §1; Acts 2014, No. 598, §1, eff. June 12, 2014.



RS 24:205 - Reports; advisory capacity; printing and distribution of reports

§205. Reports; advisory capacity; printing and distribution of reports

The Louisiana State Law Institute, in submitting reports to the legislature shall act solely in an advisory capacity. Its reports, studies and recommended publications shall be printed and shall be distributed through the Secretary of State in the same manner as acts of the legislature.



RS 24:206 - Distribution of constitutional studies and notes

§206. Distribution of constitutional studies and notes

A. The following distribution is authorized of printed sets of materials containing the explanatory statements and notes accompanying the "Project of a Constitution for the State of Louisiana", prepared by the Louisiana State Law Institute pursuant to and in accordance with its mandate in Act No. 52 of 1946:

(1) To the governor and lieutenant governor of the state of Louisiana, one set each;

(2) To the office of the secretary of state, twenty-five sets to be retained by it at all times as a permanent public document;

(3) To each member of the legislature for the year in which the sets become available for distribution, one set each;

(4) To the justices of the Louisiana Supreme Court and the judges of the Louisiana Courts of Appeal, one set each;

(5) To the clerk of the Louisiana Supreme Court, to the clerks of the Louisiana Courts of Appeal, and to the clerks of the District Courts of the state of Louisiana, three sets each for the use of their respective offices;

(6) To the recorder of mortgages for the parish of Orleans, one set for the use of his office;

(7) To the members of the next constitutional convention, one set each;

(8) To the members of the Council of the Louisiana State Law Institute, one set each;

(9) To the Hill Memorial Library of Louisiana State University and Agricultural and Mechanical College, three sets for the use thereof;

(10) To the State Library of Louisiana, the Huey P. Long Memorial Library, and to the Law Library of Louisiana at New Orleans, and to the Law Libraries of Southern University of Louisiana, Tulane University of Louisiana, and Loyola University of the South, three sets each for the use of those libraries;

(11) To the Law Library of Louisiana State University and Agricultural and Mechanical College, fifty sets for the use of the library and for exchange purposes with state libraries of other states, agencies, or other institutions, and with law libraries of other educational institutions in other states.

B. Printed sets of the materials described in Subsection A of this Section may also be distributed to foreign governments or foreign institutions, as well as to other institutions, agencies or organizations within the United States as a means of acknowledging and promoting assistance and full cooperation in the interchange of information regarding current social and legal developments.

Acts 1954, No. 50, §1; Acts 1991, No. 938, §1.



RS 24:207 - Method of distribution

§207. Method of distribution

The distribution authorized in R.S. 24:206 shall be made through the office of the secretary of state within a reasonable time after the printed sets of materials have been made available for distribution.

Added by Acts 1954, No. 50, §1.



RS 24:208 - Disposition of remaining sets

§208. Disposition of remaining sets

The secretary of state may sell to the general public all sets in excess of the distribution provided in R.S. 24:206 at a reasonable price not to exceed twenty percent advance on the original cost.

Added by Acts 1954, No. 50, §1.



RS 24:251 - CONTINUOUS REVISION

CHAPTER 5. CONTINUOUS REVISION

§251. Continuous revision under supervision of Louisiana State Law Institute

The Louisiana State Law Institute, as the official advisory law revision commission of the State of Louisiana, shall direct and supervise the continuous revision, clarification and co-ordination of the Louisiana Revised Statutes in a manner not inconsistent with the provisions of this Chapter.



RS 24:252 - New legislation; incorporation in Revised Statutes; resolution of conflicting acts

§252. New legislation; incorporation in Revised Statutes; resolution of conflicting acts

A. At the close of each legislative session the Louisiana State Law Institute shall prepare printer's copy, either for a supplement to the Revised Statutes of 1950, or for a volume to be called "Louisiana Revised Statutes", containing the text of the Louisiana Revised Statutes of 1950 as they may have been amended, and omitting therefrom or noting therein, those sections that have been repealed. There shall also be incorporated therein, in an appropriate place and classification, the text of all the new legislation of a general and public nature, assigning to these laws an appropriate Title, Chapter, and Section number, and indicating the source of the legislative acts from which they are taken.

B. When a conflict between two or more legislative acts affecting the same subject matter in the same provision of law cannot be resolved for the purpose of incorporating the text into the Revised Statutes, the Louisiana State Law Institute shall so notify the secretary of the Senate and the clerk of the House of Representatives prior to preparing the printer's copy. The secretary and the clerk shall certify jointly which of the conflicting legislative acts was enacted last and jointly shall direct the institute to incorporate into the Revised Statutes the text of the provision of law last enacted.

C. The Louisiana State Law Institute shall also prepare and attach to the printer's copy a list, by number and title only, of the local, special, and private acts enacted at that session of the legislature.

Acts 1990, No. 38, §1.



RS 24:253 - Incorporation of current legislation; procedure

§253. Incorporation of current legislation; procedure

In preparing the printer's copy provided for in R.S. 24:252, the Louisiana State Law Institute shall not alter the sense, meaning or effect of any act of the legislature, but it may:

(1) Renumber and rearrange sections or parts of sections;

(2) Transfer sections or divide sections so as to give to distinct subject matters a separate section number, but without changing the meaning;

(3) Insert or change the wording of headnotes;

(4) Change reference numbers to agree with renumbered chapters or sections;

(5) Substitute the proper section or chapter number for the terms "this act", "the preceding section" and the like;

(6) Strike out figures where they are merely a repetition of written words and vice-versa;

(7) Change capitalization for the purpose of uniformity;

(8) Correct manifest typographical and grammatical errors, and

(9) Make any other purely formal or clerical changes in keeping with the purpose of the revision.

The Institute shall omit all titles of acts, all enacting, resolving, and repealing clauses, all appropriation measures, all temporary statutes, all declarations of emergency, and all validity, declaration of policy, and construction clauses, except when the retention thereof is necessary to preserve the full meaning and intent of the law. Whenever any validity, declaration of policy, or construction clause is omitted, proper notation of the omission shall be made.



RS 24:253.1 - Alphabetical or numerical sequence of laws

§253.1. Alphabetical or numerical sequence of laws

A. Whenever a law defines terms, enumerates provisions or items, or otherwise sets forth provisions of law in a numerical or alphabetical listing or sequence, and such provision, as enacted or amended, fails to establish or fails to maintain an existing alphabetical or numerical sequence, the Louisiana State Law Institute, in preparing the printer's copy as provided for by R.S. 24:252, shall rearrange and renumber or redesignate the provisions to the extent necessary to place all of them in consistent order.

B. This requirement is in addition to any other authority granted to the Louisiana State Law Institute in the preparation of printer's copy, particularly by R.S. 24:253.

Added by Acts 1982, No. 130, §1.



RS 24:253.2 - Submitting copy to the secretary of the Senate and clerk of the House of Representatives

§253.2. Submitting copy to the secretary of the Senate and clerk of the House of Representatives

A copy of the printer's copy prepared by the Louisiana State Law Institute for supplement to the Louisiana Revised Statutes of 1950, the Louisiana Code of Civil Procedure, the Louisiana Code of Criminal Procedure, the Civil Code of the State of Louisiana, the Louisiana Code of Evidence, and the Louisiana Constitution of 1974 shall be submitted to the secretary of the Senate and the clerk of the House of Representatives at the time the printer's copy is transmitted to the printer. The copy shall be submitted in segments when it is prepared and transmitted to the printer in segments.

Added by Acts 1982, No. 130, §1. Amended by Acts 1992, No. 376, §5, eff. Jan. 1, 1993.



RS 24:254 - Filing of copy with Secretary of State; certificate of correctness; printing

§254. Filing of copy with Secretary of State; certificate of correctness; printing

The printer's copy for any edition of the Louisiana Revised Statutes, or of any supplement thereto, prepared in the manner provided in R.S. 24:252 and 24:253 shall be delivered to the secretary of state together with the certification of the Institute that each section therein has been compared with the original sections in the official copy of the Louisiana Revised Statutes of 1950, or in the case of sections of acts enacted after the adoption of the Revised Statutes of 1950, with the original provisions of the enrolled acts from which the sections were derived, and that with the exception of the changes of form permitted in R.S. 24:253, the sections in the printer's copy are correct. Upon receipt of the printer's copy, the secretary of state shall order the printing of an edition sufficient in number to supply the demand. When the edition has been printed the secretary of state shall, after making the necessary comparison with the original printer's copy, affix to one copy of the printed edition the Institute's original certificate and file the same for record in his office. All other copies of the same edition may contain a printed facsimile of the Institute's certificate.



RS 24:255 - Amendment of sections prepared by the Institute

§255. Amendment of sections prepared by the Institute

Any section in any subsequent edition or supplement of the Louisiana Revised Statutes, prepared by the Institute may be amended or repealed by reference to the section number, without reference to the legislative act from which the section was taken.



RS 24:256 - Printing and publication of revised statutes; proof of certified edition

§256. Printing and publication of revised statutes; proof of certified edition

The secretary of state is authorized to enter into contracts with private publishers for the printing, publication, sale and distribution of any edition or supplement of the Louisiana Revised Statutes prepared by the Institute and certified by it pursuant to the provisions of this Chapter. Those editions so authorized by the Secretary of State and containing the printed facsimile of the Institute's certificate of correctness shall be admissible as prima facie evidence of the laws contained therein.



RS 24:401 - LEGISLATIVE COUNCIL

CHAPTER 6. LEGISLATIVE COUNCIL

§401. §§401 to 411 Repealed by Acts 1988, No. 58, §5.



RS 24:501 - LEGISLATURE; OFFICERS AND EMPLOYEES

CHAPTER 7. LEGISLATURE; OFFICERS AND EMPLOYEES

§501. Speaker of the House of Representatives; speaker pro tempore

The speaker of the House of Representatives and the speaker pro tempore of the House of Representatives shall be elected viva voce from among the membership of the house by the membership of the house in accordance with such rules of the House of Representatives governing the election of the speaker and speaker pro tempore as were in force at the adjournment of the immediately preceding regular session of the legislature.

Added by Acts 1972, No. 325, §1. Amended by Acts 1976, No. 632, §1.



RS 24:502 - Speaker of the House of Representatives; salary; expenses

§502. Speaker of the House of Representatives; salary; expenses

A. The salary of the speaker of the House of Representatives shall be thirty-two thousand dollars per annum, such salary to be payable monthly on his own warrant and drawn on the general fund of the state. This salary shall be compensation to the speaker for service to the House of Representatives, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions.

B. In addition to the days for which he is authorized a per diem as provided in R.S. 24:31 or for attendance at meetings of legislative and other committees or commissions during the interim between sessions, the speaker shall be paid the per diem authorized in R.S. 24:31 for each day spent in the state capitol in the conduct of the business of his office, upon filing of a voucher for each such day with the clerk of the House.

Added by Acts 1972, No. 325, §1. Amended by Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1984, No. 192, §1, eff. June 27, 1984; Acts 1992, No. 520, §1, June 26, 1992; Acts 1993, No. 248, §1.



RS 24:503 - Expenses

§503. Expenses

A. The president of the Senate and the speaker of the House of Representatives shall be entitled to be reimbursed for actual expenses, including but not limited to travel, lodging expenses, and for attendance at meetings, conferences, and appearances in connection with their official duties, in an amount not to exceed ten thousand dollars per annum, to be paid monthly on their own warrants and drawn on the general fund of the state.

B. The president of the Senate and speaker of the House of Representatives shall be entitled to be reimbursed for expenses incurred in maintaining a residence in the capital city, in an amount not to exceed one thousand dollars per month, upon filing an itemized statement of expenses and appropriate invoices or receipts supporting the same with the chief clerical officer of their respective house of the legislature.

Added by Acts 1972, No. 325, §1. Amended by Acts 1975, No. 605, §1, eff. May 10, 1976; Acts 1981, No. 257, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:504 - Speaker pro tempore; assumption of duties of speaker; salary

§504. Speaker pro tempore; assumption of duties of speaker; salary

A. The speaker pro tempore of the House of Representatives shall, upon the death of the speaker of the House of Representatives, assume the powers, duties, responsibilities, and emoluments of the speaker of the House until the first regular or special session of the legislature thereafter, at which time a new speaker shall be elected. The speaker pro tempore, in the event of the disability or absence of the speaker of the House of Representatives as certified by the speaker of the House or a majority of the members of the House of Representatives by roll call vote or mail ballot, shall assume the powers, duties, and responsibilities of the speaker until the termination of such disability or absence, and the House of Representatives shall make appropriate financial recompense for such service.

B. The salary of the speaker pro tempore of the House of Representatives shall be twenty-four thousand five hundred dollars per annum. This salary shall be compensation to the speaker pro tempore for service to the House of Representatives, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions. The salary provided for in this Section shall be payable in the same manner as provided in R.S. 24:31.1(B). The speaker pro tempore shall be entitled to the per diem and all other allowances provided by law for members of the Legislature of Louisiana.

Added by Acts 1972, No. 325, §1; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:505 - President of the Senate; president pro tempore

§505. President of the Senate; president pro tempore

The president of the Senate and the president pro tempore of the Senate shall be elected from among the membership of the Senate by the membership thereof in accordance with the rules of the Senate governing the election of the president and president pro tempore.

Added by Acts 1975, No. 605, §1, eff. May 10, 1976.



RS 24:506 - President of the Senate; salary; expenses

§506. President of the Senate; salary; expenses

A. The salary of the president of the Senate shall be thirty-two thousand dollars per annum, such salary to be payable monthly on his own warrant and drawn on the general fund of the state. This salary shall be compensation to the president for service to the Senate, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions.

B. In addition to the days for which he is authorized a per diem as provided in R.S. 24:31 or for attendance at meetings of legislative and other committees or commissions during the interim between sessions, the president shall be paid the per diem authorized in R.S. 24:31 for each day spent in the state capitol in the conduct of the business of his office, upon filing of a voucher for each such day with the secretary of the Senate.

Added by Acts 1975, No. 605, §1, eff. May 10, 1976. Amended by Acts 1980, No. 42, §1, eff. June 5, 1980; Acts 1984, No. 192, §1, eff. June 27, 1984; Acts 1992, No. 520, §1, eff. June 26, 1992; Acts 1993, No. 248, §1.



RS 24:507 - President pro tempore; assumption of duties of president; salary

§507. President pro tempore; assumption of duties of president; salary

A. The president pro tempore of the Senate shall, upon the death of the president of the Senate, assume the powers, duties, responsibilities, and emoluments of the president of the Senate until the first regular or extraordinary session of the legislature thereafter, at which time a new president shall be elected. The president pro tempore, in the event of the disability or absence of the president of the Senate as certified by the president of the Senate or by a majority of the members of the Senate by roll call vote or mail ballot, shall assume the powers, duties, and responsibilities of the president until the termination of such disability or absence, and the Senate shall make appropriate financial recompense for such service.

B. The salary of the president pro tempore of the Senate shall be twenty-four thousand five hundred dollars per annum. This salary shall be compensation to the president pro tempore for service to the Senate, including that rendered during regular and extraordinary sessions of the legislature and during the interim between sessions. The salary provided for in this Section shall be payable in the same manner as provided in R.S. 24:31.1(B). The president pro tempore shall be entitled to the per diem and all other allowances provided by law for members of the Legislature of Louisiana.

Added by Acts 1975, No. 605, §1, eff. May 10, 1976; Acts 1997, No. 1316, §1, eff. July 1, 1997.



RS 24:511 - Qualification; term; oath; bond; vacancies; authority to administer oaths and take testimony

CHAPTER 8. LEGISLATIVE AUDITOR; LEGISLATIVE

AUDIT ADVISORY COUNCIL

PART I. LEGISLATIVE AUDITOR

§511. Qualification; term; oath; bond; vacancies; authority to administer oaths and take testimony

A. The legislative auditor shall be a duly qualified elector and a licensed certified public accountant, and shall serve at the pleasure of the legislature.

B. The legislative auditor shall take an oath of office and give bond with good and solvent surety in the sum of fifty thousand dollars in favor of the president of the Senate and the speaker of the House of Representatives, jointly, and conditioned upon the faithful performance of the duties of his office. This bond shall be filed in the office of the secretary of state within thirty days after the issuance of his commission by the governor.

C. Any vacancy in the office of legislative auditor shall be filled on a temporary basis with the concurrence of the president of the Senate, the speaker of the House of Representatives, and the chairman and vice chairman of the Legislative Audit Advisory Council, or any three of them, until such time as the vacancy is filled by the legislature.

D. The legislative auditor is authorized to administer oaths and take the testimony of those sworn.

E. There shall be a first assistant legislative auditor who shall be appointed by the legislative auditor, subject to Senate confirmation, who shall serve at the pleasure of the legislative auditor at a salary fixed by the legislative auditor. The duties of the first assistant legislative auditor shall be determined and assigned by the legislative auditor. The first assistant legislative auditor shall serve as acting legislative auditor in the absence of the legislative auditor or if a vacancy occurs in the office of legislative auditor until a temporary legislative auditor is appointed or until a new legislative auditor is elected by the legislature.

Acts 1975, No. 744, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 1999, No. 245, §1, eff. July 1, 1999; Acts 1999, No. 360, §1; Acts 2004, No. 614, §1.



RS 24:511.1 - Special Recommendation Commission

§511.1. Special Recommendation Commission

A. The Special Recommendation Commission is hereby established. The purpose of the commission shall be to submit to the legislature the name of any person or persons whom the commission recommends to permanently fill a vacancy in the office of legislative auditor. It shall be comprised of the following members:

(1) The president and president pro tempore of the Senate.

(2) The speaker and speaker pro tempore of the House of Representatives.

(3) The chairman and vice chairman of the Legislative Audit Advisory Council.

(4) The chairman, or vice chairman if designated to serve by the chairman, of each of the following committees:

(a) Senate and Governmental Affairs Committee.

(b) House and Governmental Affairs Committee.

(c) Senate Finance Committee.

(d) House Appropriations Committee.

(e) Senate Revenue and Fiscal Affairs Committee.

(f) House Ways and Means Committee.

B. The commission shall notify the members of the legislature of a vacancy in the office of legislative auditor within fifteen days after the occurrence of such vacancy.

C. In addition to any other nominees considered by the commission for the office of legislative auditor, the commission shall also consider any nominee submitted to the commission by a member of the legislature.

D. The commission shall submit to the legislature its recommendation to fill the office of legislative auditor not later than the convening of the next legislative session after the occurrence of the vacancy in the office of legislative auditor.

Acts 1999, No. 245, §1, eff. July 1, 1999.



RS 24:512 - Salary and expenses

§512. Salary and expenses

The salary of the legislative auditor shall be fixed by the Legislative Audit Advisory Council and, together with all other expenses and salaries of his office, shall be paid out of funds appropriated by the legislature for that purpose.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2008, No. 838, §1, eff. July 1, 2008.



RS 24:513 - Powers and duties of legislative auditor; audit reports as public records; assistance and opinions of attorney general; frequency of audits; subpoena power

§513. Powers and duties of legislative auditor; audit reports as public records; assistance and opinions of attorney general; frequency of audits; subpoena power

A.(1)(a) Subject to Paragraph (3) of this Subsection, the legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of the state treasurer, all public boards, commissions, agencies, departments, political subdivisions of the state, public officials and employees, public retirement systems enumerated in R.S. 11:173(A), municipalities, and all other public or quasi public agencies or bodies, hereinafter collectively referred to as the "auditee". The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the auditee's programs or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of all auditees, including but not limited to computers and recording devices, and all software and hardware which hold data, is part of the technical processes leading up to the retention of data, or is part of the security system. This access shall not be prohibited by Paragraph (3) of this Subsection.

(b) For the sole purpose of this Subsection, a quasi public agency or body is defined as:

(i) An organization, either not-for-profit or for profit, created by the state of Louisiana or any political subdivision or agency thereof, any special district or authority, or unit of local government to perform a public purpose.

(ii) An organization, either not-for-profit or for profit, that is a component unit of a governmental reporting entity, as defined under generally accepted accounting principles.

(iii) An organization, either not-for-profit or for profit, created to perform a public purpose and having one or more of the following characteristics:

(aa) The governing body is elected by the general public.

(bb) A majority of the governing body is appointed by or authorized to be appointed by a governmental entity or individual governmental official as a part of his official duties.

(cc) The entity is the recipient of the proceeds of an ad valorem tax or general sales tax levied specifically for its operations.

(dd) The entity is able to directly issue debt, the interest on which is exempt from federal taxation.

(ee) The entity can be dissolved unilaterally by a governmental entity and its net assets assumed without compensation by that governmental entity.

(iv) Any not-for-profit organization that receives or expends any local or state assistance in any fiscal year. Assistance shall include grants, loans, transfers of property, awards, and direct appropriations of state or local public funds. Assistance shall not include guarantees, membership dues, vendor contracts for goods and services related to administrative support for a local or state assistance program, assistance to private or parochial schools except as provided in R.S. 17:4022, assistance to private colleges and universities, or benefits to individuals.

(v) Any organization, either not-for-profit or for profit, which is subject to the open meetings law and derives a portion of its income from payments received from any public agency or body.

(2) The financial statements of individual state agencies, departments, boards, and commissions that are included within the state's Comprehensive Annual Financial Report shall be audited by the legislative auditor, but may be audited by a licensed certified public accountant pursuant to the provisions of Subsection A of this Section.

(3) The financial statements of the offices of the independently elected public local officials, including judges, sheriffs, clerks of court, assessors, and district attorneys, all parish governing authorities, all political subdivisions created by parish governing authorities or by law, and all districts, boards, and commissions created by parish governing authorities either independently or in conjunction with other units of government, school boards, district public defender offices, municipalities, all political subdivisions created by municipal governing authorities, and all boards and commissions created by municipalities, either independently or in conjunction with other units of government, city courts, quasi-public agencies, housing authorities, mortgage authorities, or other political subdivisions of the state not included within the state's Comprehensive Annual Financial Reports, hereinafter collectively referred to as "local auditee", shall be audited or reviewed by licensed certified public accountants subject to Paragraphs (5) and (6) of this Subsection, but may be audited by the legislative auditor pursuant to Paragraph (4) of this Subsection. The total compensation, reimbursements, and benefits of an agency head or political subdivision head or chief executive officer related to the position, including but not limited to travel, housing, unvouchered expenses, per diem, and registration fees shall be reported as a supplemental report within the financial statement of the local auditee. Any person authorized to conduct an audit of a governmental entity pursuant to R.S. 37:77, shall be permitted to continue auditing that governmental entity subject to the approval of the legislative auditor provided for in Paragraphs (5) and (6) of this Subsection.

(4)(a) Notwithstanding Paragraph (3) of this Subsection and Subsection B of this Section, the legislative auditor may audit or investigate a local auditee only in those instances when:

(i) The local auditee has failed after thirty days written notice from the legislative auditor to comply with the provisions of this Section relating to timely audits.

(ii) The Legislative Audit Advisory Council and the legislative auditor have determined that the local auditee is unable to pay for an audit by a licensed certified public accountant.

(iii) The local auditee exhibits a record of egregious control deficiencies and failures to comply with laws and regulations.

(iv) The legislative auditor has received complaints of illegal or irregular acts with respect to the local auditee.

(v) The local auditee, after requesting proposals for audit services, receives less than three proposals from licensed certified public accountants or the local auditee receives three or more proposals and the local auditee rejects all proposals for cause, including but not limited to excessive cost.

(vi) In the opinion of the legislative auditor and the Legislative Audit Advisory Council the best interest of the state of Louisiana would be served by his audit of the local auditee.

(b) Any local auditee selected for audit under the provisions of Item (a)(iii) of this Paragraph shall have the right of appeal to the Legislative Audit Advisory Council. Furthermore, the legislative auditor shall ensure that under the provisions of Item (a)(iii) of this Paragraph audit services are not duplicated.

(5)(a)(i) In lieu of examinations of the records and accounts of any office subject to audit or review by the legislative auditor, the legislative auditor may, at his discretion, accept an audit or review report prepared by a licensed certified public accountant, provided that such audit or review is performed in accordance with generally accepted governmental auditing standards and the Louisiana Governmental Audit Guide, which is to be jointly published by the legislative auditor and the Society of Louisiana Certified Public Accountant's Governmental Accounting and Auditing Committee, and further provided that the legislative auditor has approved the engagement letter in accordance with this Section. The Louisiana Governmental Audit Guide is a standard for audits and reviews of auditees within Louisiana and shall be produced by the society and the legislative auditor, with input from the Louisiana Municipal Association, the Louisiana Police Jury Association, the Louisiana School Board Association, and any other interested parties. Such audits shall be completed within six months of the close of the entity's fiscal year. Reviews shall be conducted in accordance with the authoritative pronouncements issued by the American Institute of Certified Public Accountants and guidance provided in the Louisiana Governmental Audit Guide. For the limited purpose of providing the audits and reviews as provided in this Subsection, the certified public accountant shall have the access and assistance privileges afforded the legislative auditor in R.S. 24:513(E) and (I). However, the certified public accountant shall comply with any and all restrictions imposed by law on documents, data, or information deemed confidential by law and furnished to the certified public accountant during the course of the audit or review.

(ii) At any time after a disaster or emergency is declared under the provisions of R.S. 29:724(B)(1) which prevents an entity from completing its report within the period prescribed in Item (i) of this Subparagraph, the entity may ask the legislative auditor in writing for an extension of time to complete the report. The legislative auditor may approve the request at his discretion, subject to the approval of the Legislative Audit Advisory Council.

(b) It is the intent of the legislature that small audit firms and audit firms owned and controlled by socially and economically disadvantaged individuals shall have the maximum practicable opportunity to participate in contracts awarded to fulfill the requirements of this Section.

(6) The legislative auditor shall have the authority to prescribe the terms and conditions of any such audit or review conducted by a licensed certified public accountant and shall be authorized to approve said terms and conditions prior to its commencement and to require the office subject to audit to present said terms and conditions to him for approval. It is the joint responsibility of the office subject to audit or review and the certified public accountant to submit the engagement agreement to the legislative auditor for approval prior to the commencement of the audit. The legislative auditor shall also have access to the working papers of the accountant during the examination and subsequent to its termination.

(7) In order to fulfill the requirements imposed upon any public or quasi-public agency or body or political subdivision of the state by the provisions of this Subsection, any such body shall have the authority to contract for such professional services, without public bid, as are reasonably necessary.

B.(1) The accounts and records of each sheriff, in his function as ex officio tax collector, shall be audited in accordance with the provisions of this Section not less than once every year. Upon request, the tax collector shall provide the legislative auditor with a sworn statement of the amounts of cash on hand and taxes collected for the current year, with an itemized statement of all taxes assessed and uncollected. The statement shall indicate the reason for his failure to collect. Parish governing authorities and the governing authorities of other tax recipient bodies shall notify the legislative auditor, in writing, whenever any sheriff is delinquent in his settlements. All clerks of court and other public officers shall furnish certified copies of any documents or papers in their possession to the legislative auditor whenever he shall request the same, and these certified copies shall be furnished without charge.

(2) Any other local auditee or vendor that collects and distributes ad valorem taxes on behalf of a taxing authority shall have its tax collection and distribution fund audited annually and distribute a copy of the audit report to the legislative auditor and each taxing authority for which it collects taxes. The audit report shall include a sworn statement of the gross amount of taxes to be collected, any deductions made from the tax rolls, the amount of taxes collected, and the taxes distributed to the taxing authorities. The statement shall detail any taxes on hand at the end of the reporting period, the amounts of such balance belonging to the taxing authorities, the amounts of collections related to current tax collections, the amounts relating to prior year taxes, the amounts of any interest and penalties collected and disbursed, the extent to which the prior year tax collections relate to collection and audit efforts, and the reason, if any, for failure to collect. The statement shall include other disclosures as may be determined necessary by the legislative auditor. For fiscal periods beginning after December 31, 2010, the audit report required by this Paragraph shall be completed within six months of the close of the local auditee's or vendor's fiscal year.

(3) Any other local auditee or vendor that collects and distributes taxes other than ad valorem taxes on behalf of other taxing authorities shall have its annual financial statement audited and shall distribute a copy of the audit report to the legislative auditor and each taxing authority for which it collects taxes. The audit report shall have a footnote disclosure including total collections and a schedule of distribution by taxing authority. The statement shall include other disclosures as may be determined necessary by the legislative auditor. For fiscal periods beginning after December 31, 2010, the audit report required by this Paragraph shall be completed within six months of the close of the local auditee's or vendor's fiscal year.

C.(1) The legislative auditor shall have authority to evaluate on a continuing basis all aspects of any state, municipal, or parochial retirement system, funded in whole or in part out of public funds, as to its actuarial soundness. The legislative auditor shall make periodic detailed reports, both to the legislature and the governor, specifically setting forth his findings as to the actuarial soundness of such retirement systems. In conducting such evaluations or any audit pursuant to R.S. 11:2260(A)(9)(b), the legislative auditor shall have complete access to all books, records, documents, and accounts of said retirement system and any participating employer thereof.

(2) This provision shall in no way be deemed to preclude the authority of any retirement system funded in whole or in part out of public funds to hire an actuary. However, any actuary employed by the legislature or legislative auditor shall be prohibited from serving as, or employing or contracting with any other actuary who is serving as, an actuary for any public retirement system within the state of Louisiana, with respect to such public retirement system, unless such service, employment, or contract is approved by the Legislative Audit Advisory Council as being in the best interest of the state of Louisiana.

D. In addition, the legislative auditor shall perform the following duties and functions:

(1) He shall, not later than the first day of each regular session of the legislature, prepare and submit to the governor and to the legislature his report on the financial statements of the state of Louisiana, together with such comments on internal control structure and compliance with laws and regulations that are appropriate. Supplemental statements shall be submitted at such other times as may be necessary to show probable changes.

(2)(a) He shall provide actuarial notes on proposed legislation as required by R.S. 24:521, and to provide for such function and related functions, he shall employ such personnel as necessary, including a legislative actuary.

(b) He shall fix the salary and establish the duties and functions of the legislative actuary and other such personnel.

(3) He shall employ such personnel as may be necessary to perform the duties and functions imposed herein, and may employ such professional and technical personnel as may be necessary in the unclassified service, subject to the other provisions of this Section.

(4) He shall conduct performance audits, program evaluations, and other studies as are needed to enable the legislature and its committees to evaluate the efficiency, effectiveness, and operation of state programs and activities.

(5) Notwithstanding any other provisions of law to the contrary, including R.S. 6:103(F), when the commissioner of financial institutions, or an authorized employee thereof, has informed the legislative auditor pursuant to R.S. 6:103(B)(6) of a failure by a financial institution to furnish adequate security for public funds deposited with it when such security is required by law, regulation, or by contract, the legislative auditor is authorized to notify a "state depositing authority," as defined in R.S. 49:319, or a "local depositing authority," as defined in R.S. 39:1211, of such failure. A copy of the notice shall be forwarded by the legislative auditor to the financial institution which is the subject of such notice.

(6) He shall establish and provide for an electronic mail notification system to notify subscribers of changes to the list of auditees not in compliance with R.S. 24:513 et seq.

E. In the performance of his duties as herein stated, the legislative auditor, or any member of his staff designated by him, shall have the power to inspect and to make copies of any books, records, instruments, documents, files, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, of the auditee. He may call upon the auditee and any of its officials and staff for assistance and advice, and such assistance shall be given through the assignment of personnel or in such other manner as necessity requires.

F.(1) The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of all private water supply systems. The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the private water supply systems or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of all private water supply systems, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system.

(2) For the purpose of this Subsection, "private water supply system" means any private water system which receives local or state assistance in any fiscal year and does not have audited financial statements prepared by licensed certified public accountants. Assistance shall include grants, loans, transfers of property, awards, and direct appropriations of state or local public funds. Assistance shall not include guarantees, membership dues, vendor contracts for goods and services related to administrative support for a local or state assistance program, or benefits to individuals.

(3) The financial statements of a private water supply system shall be audited or reviewed by licensed certified public accountants subject to Paragraphs (A)(5) and (6) of this Section, but may be audited by the legislative auditor pursuant to Paragraph (A)(4) of this Section. Any person authorized to conduct an audit of a governmental entity pursuant to R.S. 37:77 shall be permitted to audit the private water supply system subject to the approval of the legislative auditor provided for in Paragraphs (A)(5) and (6) of this Section.

(4) State or local assistance and other funds and expenditures of private water supply systems shall be audited.

G. The audit reports issued by the legislative auditor or accepted by the legislative auditor pursuant to this Section or R.S. 46:1064(B), shall be subject to the laws providing for inspection of public records and shall be available in the office of the legislative auditor three days after the date of issuance of the reports as provided by R.S. 44:6. However, this Subsection shall not apply to any documents, data, or information furnished the legislative auditor which are deemed confidential by law.

H.(1) All auditees and their officials and staff are hereby directed to assist the legislative auditor in his work and to furnish such information, reports, aid, services, and assistance as may be requested, all without any cost or charge. It shall be the duty of the attorney general and the local district attorney to give assistance to the legislative auditor. The attorney general shall render his opinion in writing on any subject requested by the legislative auditor.

(2)(a) Each auditee shall designate an individual who shall be responsible for filing annual financial reports with the legislative auditor and shall notify the legislative auditor of the name and address of the person so designated.

(b) A governmental entity that provides funding to a quasi public agency or body shall notify each such quasi public agency or body of the requirements of this Paragraph.

I. The authority granted to the legislative auditor in this Section to examine, audit, inspect or copy shall extend to all books, accounts, papers, documents, records, files, instruments, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices, whether confidential or otherwise. However, the legislative auditor shall comply with any and all restrictions imposed by law on documents, data, or information deemed confidential by law and furnished to the legislative auditor.

J.(1) The audits enumerated in Subsection A of this Section shall be conducted frequently enough to control and safeguard the assets of the auditee as follows:

(a)(i) The financial statements of the state of Louisiana shall be audited annually. The financial statements of individual state agencies, departments, boards, and commissions shall be audited at least once every two years, to include the transactions of both years. However, the financial statements of individual state agencies, departments, boards, and commissions that compose a material part of the state's financial statements, as determined by the legislative auditor, shall be subjected to audit tests annually.

(ii) However, at the discretion of the legislative auditor, the audit provisions of Subparagraph (c) of this Paragraph as they pertain to audit frequency and level of assurance required, may apply to an individual state agency, department, board, or commission.

(b) The accounts and financial statements of parish tax collectors shall be audited annually.

(c) The financial statements of local auditees, as defined in Paragraph A(3) of this Section, shall be audited as follows:

(i)(aa) Any local auditee that receives fifty thousand dollars or less in revenues and other sources in any one fiscal year shall not be required to have an audit, but must file a certification with the legislative auditor indicating that it received fifty thousand dollars or less in funds for the fiscal year. Monies received from urban or rural development grants shall not be used in fiscal year computation of revenue amounts requiring an audit. The auditee shall annually file with the legislative auditor sworn financial statements as required by R.S. 24:514. However, the legislative auditor, at his discretion, may require said local auditee to have an audit of its books and accounts.

(bb) However, any volunteer fire department that receives fifty thousand dollars or less in funds in any one fiscal year shall not be required to have an audit, but shall file a certification with the legislative auditor signed by the president of the volunteer fire department indicating that the department received fifty thousand dollars or less for the fiscal year and shall annually file with the legislative auditor sworn financial statements as required by R.S. 24:514. The legislative auditor, at his discretion, may require any such volunteer fire department to have an audit of its books and accounts.

(cc) However, a justice of the peace or constable of a justice of the peace court shall not be required to have an audit, but must file a certification with the legislative auditor indicating the amount of funds related to his official duties that he received for the fiscal year. Also he shall annually file with the legislative auditor sworn financial statements. The legislative auditor, at his discretion, may require a justice of the peace or constable to have an audit of his books. If a justice of the peace or constable of a justice of the peace court receives from his official duties in excess of two hundred thousand dollars in revenues and other sources in any one fiscal year, the requirements of Item (ii) of this Subparagraph shall be applicable to such justice of the peace or constable.

(ii) Notwithstanding the provisions of R.S. 24:514, any local auditee that receives more than fifty thousand dollars in revenues and other sources in any one fiscal year, but less than two hundred thousand dollars, shall cause to be conducted an annual compilation of its financial statements, with or without footnotes, in accordance with the Louisiana Governmental Audit Guide. However, the legislative auditor, at his discretion, may require said local auditee to have an audit of its books and accounts.

(iii) Any local auditee that receives two hundred thousand dollars or more in revenues and other sources in any one fiscal year, but less than five hundred thousand dollars, shall cause to be conducted an annual review of its financial statements to be accompanied by an attestation report in accordance with the Louisiana Governmental Audit Guide. However, the legislative auditor, at his discretion, may require said local auditee to have an audit of its books and accounts.

(iv) Any local auditee that receives five hundred thousand dollars or more in revenues and other sources in any one fiscal year shall be audited annually.

(v)(aa) To provide enhanced additional oversight by the legislative auditor, in any parish having a population of not less than two hundred twenty-five thousand and not more than two hundred fifty thousand according to the latest federal decennial census, the legislative auditor shall establish the criteria for procedures which shall be performed in addition to annual reporting requirements required by this Section for entities with revenues of fifty thousand dollars or more per fiscal year.

(bb) Any costs incurred by the legislative auditor in establishing the criteria for the procedures noted under this Item shall be allocated to the individual entities provided for in this Item and paid by these entities to the legislative auditor upon receipt of services.

(d) The provisions of Subparagraph (1)(c) of this Subsection shall apply to the state or local assistance received and/or expended by a quasi public agency or body when such funds are not commingled with other funds of the quasi public agency or body. However, if the state or local assistance received and/or expended by a quasi public agency or body is commingled with other funds of the quasi public agency or body then such state or local assistance and other funds of the quasi public agency or body shall be audited pursuant to Subparagraph (1)(c) of this Subsection.

(2) The provisions of this Section shall be deemed minimum audit requirements and nothing within this Section shall prohibit a political subdivision from providing for more frequent audits, subject to the approval of the engagement agreement by the legislative auditor.

(3) Notwithstanding the provisions of Subparagraph (1)(d) of this Subsection, any auditee contained in Item (A)(1)(b)(v) of this Section shall be audited in accordance with Subitem (1)(c)(i)(aa) of this Subsection when it has received fifty thousand or less in public funds in any one fiscal year. Any such auditee shall be audited in accordance with Item (1)(c)(ii) of this Subsection when it has received more than fifty thousand dollars in public funds in any one fiscal year. Any such auditee shall be audited in accordance with Item (1)(c)(iii) of this Subsection when it has received three hundred fifty thousand or more in public funds in any one fiscal year. Any such auditee shall be audited in accordance with Item (1)(c)(iv) of this Subsection when it has received three million five hundred thousand dollars or more in public funds.

(4)(a) Notwithstanding any provision of this Section to the contrary, any entity which establishes scholastic rules which are the basis for the State Board of Elementary and Secondary Education's policy required by R.S. 17:176 to be adhered to by all high schools under the board's jurisdiction shall not be required to be audited by the legislative auditor but shall file an audit with the legislative auditor and the Legislative Audit Advisory Council which has been prepared by an auditing firm which has been approved by the legislative auditor. Such entity shall submit such audit to the legislative auditor and the Legislative Audit Advisory Council.

(b) The Legislative Audit Advisory Council may order an audit by the legislative auditor upon a finding of cause by the council.

K. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars and shall be deemed guilty of malfeasance and gross misconduct in office, and shall be subject to removal.

L. Notwithstanding the provisions of Subsection B of this Section or of any other provision of law to the contrary, a sheriff and ex-officio tax collector shall have the option of having the annual and biennial audits of his office as provided in Subparagraphs (J)(1)(b) and (c) of this Section conducted either by the legislative auditor or by a private certified public accountant pursuant to the provisions of this Section.

M.(1) In the performance of his duties the legislative auditor, or any member of his staff designated by him, may compel the production of public and private books, documents, records, papers, films, tapes, and electronic data processing media. For such purpose the legislative auditor and the chairman of the Legislative Audit Advisory Council may jointly issue a subpoena for the production of documentary evidence to compel the production of any books, documents, records, papers, films, tapes, and electronic data processing media regarding any transaction involving a governmental entity. The subpoena may be served by registered or certified mail, return receipt requested, to the addressee's business address, or by representatives appointed by the legislative auditor, or shall be directed for service to the sheriff of the parish where the addressee resides or is found.

(2) If a person refuses to obey a subpoena issued under any Section of this Part, a judicial district court, upon joint application by the legislative auditor and the chairman of the Legislative Audit Advisory Council, may issue to the person an order requiring him to appear before the court to show cause why he should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished as a contempt of court.

N. Notwithstanding any other provision of law, the legislative auditor may issue, receive or accept, and maintain audit reports electronically.

O. Notwithstanding any provision of law to the contrary, the legislative auditor shall annually review, calculate, and certify, using the grand recapitulation of the assessment roll provided to the legislative auditor by the Louisiana Tax Commission, the amount due to each public retirement system as provided by law. The legislative auditor shall submit to each sheriff or other official responsible for tax collection a report setting forth the certified remittance due from each tax recipient body to each public retirement system.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 1992, No. 585, §1; Acts 1993, No. 183, §1; Acts 1995, No. 467, §1, eff. Jan. 1, 1996; Acts 1995, No. 686, §1, eff. June 21, 1995; Acts 1995, No. 877, §1, eff. Jan. 1, 1996; Acts 2001, No. 646, §1; Acts 2001, No. 1102, §5; Acts 2003, No. 1170, §1; Acts 2004, No. 508, §1; Acts 2004, No. 548, §1; Acts 2004, No. 635, §1; Acts 2005, 1st Ex. Sess., No. 36, §1, eff. Dec. 6, 2005; Acts 2006, No. 629, §1; Acts 2007, No. 51, §2, eff. June 18, 2007; Acts 2007, No. 307, §4; Acts 2008, No. 838, §1, eff. July 1, 2008; Acts 2010, No. 711, §1; Acts 2010, No. 1045, §1; Acts 2011, No. 290, §1; Acts 2012, No. 218, §2; Acts 2012, No. 811, §7, eff. July 1, 2012; Acts 2014, No. 467, §2; Acts 2014, No. 706, §1; Acts 2014, No. 774, §1.

NOTE: Subsection O to be applied retroactively and prospectively. See Acts 1012, No. 218, §3.

NOTE: When enacted, Acts 2014, No. 774 applied to St. Tammany Parish.



RS 24:513.1 - Audit of accounts of Department of Revenue; confidentiality of information; unauthorized disclosure

§513.1. Audit of accounts of Department of Revenue; confidentiality of information; unauthorized disclosure

A. The legislative auditor, or any member of his staff designated by him, shall have authority to examine and audit the books and accounts of the Department of Revenue, and shall have access to all papers, books, records, files, instruments, documents, including tax returns and tax return information, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices, and all software and hardware which hold data, is part of the technical processes leading up to the retention of data, or is part of the security system, which the legislative auditor, in his discretion, deems necessary for the purpose of making the audit, if such disclosure of information is not in contravention of any provision of federal law prohibiting the dissemination thereof.

B. The scope of the examination may include financial accountability, legal compliance, or evaluations of the economy, efficiency, and effectiveness of the Department of Revenue, or any combination of the foregoing.

C. In the performance of the audit and examination of the Department of Revenue, the legislative auditor, or any member of his staff designated by him, may inspect and make copies of any papers, books, records, files, instruments, documents, including tax returns and tax return information, films, tapes, and any other forms of recordation, including but not limited to computers and recording devices of the department. He may call upon the department for assistance and advice, and such assistance and advice shall be given through the assignment of personnel or in such other manner as necessity requires.

D. Any tax information, or copies thereof, furnished by the Department of Revenue to the legislative auditor, or any member of his staff designated by him, shall be considered confidential and privileged by the legislative auditor and members of his staff. Any person divulging such information contrary to the provisions of R.S. 47:1508 shall be punished by imprisonment for not more than two years, or fined not more than ten thousand dollars, or both.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2001, No. 1102, §5.



RS 24:513.2 - Information system on boards, commissions, and like entities

§513.2. Information system on boards, commissions, and like entities

A. The legislative auditor shall establish and maintain a comprehensive computerized information system on boards, commissions, and like entities. The system shall include those state boards, commissions, and like entities as provided in Subsection D of this Section and those local boards, commissions, and like entities which are specifically created by law.

B. The information system shall include financial and personnel data for boards, commissions, and like entities, except for such entities which are budget units of the state as defined by R.S. 39:2 or which are included within such budget units.

These data shall include but not be limited to the following:

(1) Financial data for the last completed fiscal year, estimates covering the entire current fiscal year, and projections for the ensuing fiscal year, as follows:

(a) Fund balances of the licensing agency at the beginning and conclusion of each fiscal year.

(b) Revenues and receipts, itemized by source.

(c) Expenditures itemized by source of funds and expenditure category by each major function, program, or service.

(d) Number of classified, unclassified, and part-time employees.

(2) Clearly defined indicators of the quantity and quality of performance.

(3) Participation of agency personnel and board members in state employee benefit programs, including insurance and retirement.

C. The information system shall include a comprehensive listing of all boards, commissions, and like entities which shall include but not be limited to the following:

(1) Name of the board, commission, or like entity.

(2) Organizational placement under Title 36 of the Louisiana Revised Statutes of 1950.

(3) Statutory or other legal authority relative to the entity.

D. The information system shall provide for designation as a state board only entities created by law or executive order which are made a part of the executive branch of state government by the provisions of Title 36 of the Louisiana Revised Statutes of 1950, or which are placed in an executive branch department or in the office of the governor or lieutenant governor by law or executive order, or which exercise any authority or perform any function of the executive branch of state government. The system shall also clearly designate entities created as political subdivisions of the state or of local government.

E. The auditor shall annually submit to the legislature a report including summary information on the financial and personnel information contained in the information system and shall report findings and recommendations resulting from any analysis of that information deemed necessary by the legislative auditor.

F. All agencies, boards, commissions, and departments of the state and its political subdivisions are hereby directed to furnish such information, reports, aid, services, and assistance as may be requested by the legislative auditor in the performance of his responsibilities as set forth in this Section, all without any cost or charge.

Acts 1989, No. 353, §1, eff. June 28, 1989; Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:513.3 - Audit reports; gaming regulator audits; review of gaming facilities

§513.3. Audit reports; gaming regulator audits; review of gaming facilities

A. The legislature hereby recognizes that the legislative auditor is required by generally accepted auditing standards to determine whether gaming industry regulators are effectively performing their oversight function in the regulation of gaming operators in the state of Louisiana.

B.(1) In order to fulfill the duties imposed upon him by generally accepted auditing standards, the legislative auditor is authorized to accompany and/or observe any gaming industry regulators in the performance of their official duties in any gaming facility located within the state of Louisiana. However, the legislative auditor shall strive to use the least intrusive method of observation which will allow him to perform his duties hereunder. The legislative auditor may have access to the gaming facility to observe the gaming operations pursuant to this Subsection without the accompaniment of a gaming regulator only with the express written consent of the gaming operator unless such written consent is subsequently rescinded in writing by the gaming operator.

(2) "Gaming industry regulators", as used herein, shall mean the Department of Revenue, the Department of Public Safety and Corrections, the Riverboat Gaming Commission1, the Louisiana Economic Development and Gaming Corporation, any successor boards, commissions or departments which are formed to regulate the gaming industry in Louisiana and their representatives.

C. In addition and in furtherance of the legislative auditor's responsibility shown in Subsections A and B of this Section, provided the legislative auditor previously has obtained the written consent of the gaming operator and unless such written consent is subsequently rescinded in writing by the gaming operator, the legislative auditor may examine, audit, inspect, copy and/or review the books and records relating to revenues, including but not limited to accounts, papers, documents, files, instruments, films, tapes, all software and hardware which hold data, is part of the technical processes leading up to the retention of data, or is part of the security system, and any other forms of recordation relating to revenues, whether confidential or otherwise, of a gaming operator of a facility.

D. All files, records, reports, and other information pertaining to gaming matters in the possession of any gaming industry regulator shall be made available to the legislative auditor as necessary for the performance of his duties hereunder.

E. The legislative auditor may enter into restricted use and information sharing agreements with gaming industry regulators and law enforcement agencies. Information received pursuant to such agreements shall not be disclosed without the permission of the providing agency.

F.(1) The legislative auditor shall adopt a code of ethics for himself and his employees.

(2) Ethics codes adopted by the legislative auditor shall include but not be limited to the Code of Governmental Ethics and shall contain the following:

(a) The legislative auditor and his employees shall not be permitted to engage in gaming activities in an establishment licensed by a gaming industry regulator, except in the course of the person's duties.

(b) The legislative auditor and his employees shall not solicit or accept employment from an establishment licensed by a gaming industry regulator for a period of two years after termination of employment with the office of the legislative auditor.

(c) The legislative auditor and his employees shall not have a direct or indirect interest in an establishment licensed by a gaming industry regulator, or a holding, intermediary, or subsidiary company of such establishment during the employment of the legislative auditor and his employees.

(3) The legislative auditor, his employees, and any spouse or minor child of the legislative auditor and his employees shall not pay, lend, or contribute anything of value to a political candidate, political organization, political party, or political action committee.

(4) The legislative auditor and his employees shall not acquire a direct or indirect interest in or be employed by an establishment licensed by a gaming industry regulator for a period of two years after termination of employment with the office of the legislative auditor.

G. In performing the functions of this Section, the legislative auditor shall comply with any and all restrictions imposed by law and by any rule, regulation, or contractual agreement on documents, data, or information deemed confidential by law and by any rule, regulation, or contractual agreement.

Acts 1995, No. 1315, §1, eff. July 1, 1995; Acts 2001, No. 1102, §5.

1Abolished May 1, 1996. See R.S. 27:31(A)(2).



RS 24:513.4 - Not-for-profit disaster relief or recovery organizations; audit authority

§513.4. Not-for-profit disaster relief or recovery organizations; audit authority

The legislative auditor shall have authority to compile financial statements and to examine, audit, or review the books and accounts of any not-for-profit organization which is created by a public official in the state of Louisiana, any political subdivision or agency thereof, any special district or authority, or unit of local government or by any other person for the purpose of accepting donations, charitable contributions, or other funds for disaster relief or recovery and which existence is promoted in any manner by one or more public officials or public entities in the state of Louisiana. The scope of the examinations may include financial accountability, legal compliance and evaluations of the economy, efficiency, and effectiveness of the auditee's programs or any combination of the foregoing. In addition to the authority granted above, the legislative auditor shall have access to and be permitted to examine all papers, books, accounts, records, files, instruments, documents, films, tapes, and any other forms of recordation of such an organization, including but not limited to computers and recording devices, and all software and hardware which hold data, are part of the technical processes leading up to the retention of data, or are part of the security system. For the purposes of this Chapter, any not-for-profit organization which is created by a public official of the state of Louisiana or any political subdivision or agency thereof, any special district or authority, or unit of local government or by any other person for the purpose of accepting donations, charitable contributions, or other funds for disaster relief or recovery and which existence is promoted in any manner by one or more public officials or public entities in the state of Louisiana shall be considered to be a "local auditee".

Acts 2005, 1st Ex. Sess., No. 36, §1, eff. Dec. 6, 2005.



RS 24:514 - Sworn annual financial statements; actuarial valuations; examinations

§514. Sworn annual financial statements; actuarial valuations; examinations

A. The auditees and local auditees referred to in R.S. 24:513 shall furnish to the legislative auditor, annually, sworn annual financial statements.

B.(1) The annual sworn financial statements required under this Section shall be prepared in accordance with generally accepted accounting principles and include such disclosures required by state and federal regulations, except as provided by Paragraphs (2) and (3) of Subsection B of this Section. The statements required by this Section shall include a recital that the financial statements present fairly, in all material respects, the financial condition and results of operations of the auditee; that the entity has maintained a system of internal control structure sufficient to safeguard assets and comply with laws and regulations; and that the entity has complied with all laws and regulations, or shall acknowledge exceptions thereto.

(2) Any local auditee which, under Louisiana law, can not issue bonds may issue annual financial statements on the cash basis of accounting, provided that such statements describe all outstanding obligations and fixed assets of the local auditee, amounts due the local entities and such disclosures required by state and federal regulations.

(3) The annual financial statements of the state of Louisiana shall be prepared in accordance with generally accepted accounting principles. The financial statements of individual state agencies, exclusive of the judiciary, shall be prepared in accordance with procedures and formats prescribed by the division of administration. The financial statements of the judiciary shall be prepared in accordance with procedures and formats prescribed by the Judiciary Budgetary Control Council, provided such procedures and formats provide for the compilation of the state's annual financial statements.

C. No officer shall destroy any voucher or other paper belonging to his office before it has been examined by the legislative auditor or certified public accountant authorized to perform an audit in lieu of the legislative auditor.

D. In addition to furnishing the annual sworn statements under Subsection A of this Section, all state, municipal, and parochial retirement systems funded in whole or part out of public funds shall furnish to the legislative auditor, annually, actuarial valuations. Such actuarial valuations shall be submitted to the legislative auditor between the first and one hundred and twentieth day following the close of the fiscal year of the retirement system.

E.(1) The annual sworn financial statements required under Subsection A of this Section shall be furnished to the legislative auditor between the first and ninetieth day following the close of the accounting year, provided that individual state agencies shall file annual financial statements within the time frame prescribed by the commissioner of administration.

(2) At any time after a disaster or emergency is declared under the provisions of R.S. 29:724(B)(1) which prevents a local auditee or quasi-public agency from furnishing sworn annual financial statements to the legislative auditor within the period prescribed in R.S. 24:514(E)(1), the local auditee or quasi-public agency may ask the legislative auditor in writing for an extension of time to complete the financial statements. The legislative auditor may approve the request at his discretion, subject to the approval of the Legislative Audit Advisory Council.

F.(1) The annual sworn financial statements required under the provisions of this Section shall not be filed by the reporting agency if the agency has filed an approved engagement agreement with the legislative auditor within sixty days of the close of the fiscal year to conduct an audit of its funds by a certified public accountant, the legislative auditor has approved the terms and conditions of the engagement agreement as authorized by R.S. 24:513, and the engagement agreement includes the period of the required report; provided however, when such agreement is for multiple fiscal years, financial statements must be submitted for the interim fiscal year.

(2) At any time after a disaster or emergency is declared under the provisions of R.S. 29:724(B)(1) which prevents a local auditee or quasi-public agency from filing an approved engagement agreement with the legislative auditor within the period prescribed in R.S. 24:514(F)(1), the local auditee or quasi-public agency may ask the legislative auditor in writing for an extension of time to file the engagement agreement. The legislative auditor may approve the request at his discretion, subject to the approval of the Legislative Audit Advisory Council.

G. The legislative auditor shall use the annual sworn statements and actuarial valuations provided for herein in connection with the audits, reviews, and valuations which he is authorized to conduct as provided by R.S. 24:513 and 513.1. If he finds that any irregularities exist, he shall call them to the attention of those responsible therefor. In case of any irregularities or defalcations or failure of any officer or employee to comply with the provisions of this Section, the legislative auditor shall notify the Legislative Audit Advisory Council.

H. Whenever any person required to make the sworn statement or actuarial valuation fails to do so or renders an inaccurate, incomplete, or otherwise improper statement or valuation, the legislative auditor shall have the power to petition directly or through his authorized representative to the courts for writs of mandamus to compel the filing of the sworn financial statements or actuarial valuations containing complete and accurate information. Any failure to obey a writ of mandamus issued by the court may be punished by the court as a contempt thereof.

I. The annual financial statements of city, parish, and other local public school boards shall be accompanied by such schedules of performance and statistical data as may be developed by the legislative auditor and legislative staff, with assistance from the state Department of Education, and approved by the House Committee on Education and the Senate Committee on Education. Such performance and statistical data shall be the subject of assurances provided as part of the financial statement audits of local school boards to ensure that the information is complete and accurate. The assurances provided on such performance and statistical data shall be used for reporting to the legislature by the Department of Education. As an integral part of the legislative auditor's annual audit of the financial statements of the state of Louisiana, he shall review the Department of Education's compilation of the performance and statistical data, as reported by the local school boards, within the annual financial and statistical report of the department.

Acts 1975, No. 744, §1. Amended by Acts 1979, No. 169, §2; Acts 1980, No. 801, §1; Acts 1981, No. 197, §1; Acts 1981, No. 470, §1; Acts 1982, No. 131, §1; Acts 1985, No. 978, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 1999, No. 472, §1; Acts 2001, No. 1102, §5; Acts 2005, 1st Ex. Sess., No. 36, §1, eff. Dec. 6, 2006.



RS 24:515 - Accounts of offices, boards, commissions, agencies, and departments; records of general fixed assets

§515. Accounts of offices, boards, commissions, agencies, and departments; records of general fixed assets

A. All auditees shall designate or provide an office for their secretary, treasurer, or principal finance officer where their books and records must be kept. All accounts of such public funds shall be kept in the form prescribed by the legislative auditor and he shall have the authority to install a system of accounting in any office which he is authorized to examine and audit. Any failure of any auditee to furnish the legislative auditor with any information requested shall be immediately reported to the Legislative Audit Advisory Council which shall take such action as it may deem proper.

B.(1) The head of every auditee subject to examination and audit under the provisions of R.S. 24:513(A) shall maintain records of all land, buildings, improvements other than buildings, equipment, and any other general fixed assets which were purchased or otherwise acquired, and for which such entity is accountable. The records shall include information as to the date of purchase of such property or equipment, the initial cost, the disposition, if any, the purpose of such disposition, and the recipient of the property or equipment disposed of. When ascertaining the exact cost, exact selling price, or any other relevant information on property or equipment obtained prior to January 1, 1980, creates a hardship on the auditee, such agency may provide estimates of the information. The records shall be made available to the legislative auditor or, when the audit is conducted by a certified public accountant, the certified public accountant, at the time of examination and audit of the auditee, or any such time as the legislative auditor or certified public accountant requests the copies of such records be furnished. The records shall not include office supplies. Said records shall be used as one of the criteria in determining the rating which the auditee will be given.

(2) The records required to be maintained by Paragraph (l) hereof for state government shall be prepared on forms and conform to procedures developed and established by the division of administration in accordance with the Administrative Procedure Act.

Acts 1975, No. 744, §1. Amended by Acts 1981, No. 207, §1; Acts 1982, No. 349, §1, eff. June 30, 1983; Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:515.1 - Uniform audit reporting

§515.1. Uniform audit reporting

A. The legislature hereby recognizes that the reporting, accounting, and audit system of the district public defenders is fragmented and does not provide a comprehensive picture of certain judicial finances and the costs of operating the indigent defender system. Therefore, it is the intent of the legislature in the interests of the public to require the legislative auditor, by generally accepted auditing standards, to develop a uniform format for audit reports to assist district public defenders in reporting all major sources of revenue and expenditures.

B. In order to fulfill the duties imposed upon him by this Section, the legislative auditor shall require that such uniform audit reports for district public defenders include, at a minimum, but not be limited to the following:

(1) The amount of all state revenue provided by the legislature from general or special appropriations, or revenue passed through by state agencies.

(2) The amount of all revenue provided by local government from general or special appropriations, appropriations required by law, and revenue from the criminal court fund.

(3) The amount of grant funding from federal pass-through or categorical grants, grants from non-profit organizations, private and corporate foundations.

(4) The amount of funding received from any self-generated revenue.

C. The legislative auditor shall develop, supervise, and require the use of uniform, standardized, and consistent terminology for use in reporting on each source of revenue and each category of expenditure in order to provide for clarity.

D. Notwithstanding any other provisions of law to the contrary, the district public defender, and regional director, where applicable, shall commence to use uniform formats for audit reports developed by the legislative auditor by the end of Calendar Year 2007 for such boards on a calendar year schedule, or Fiscal Year 2007-2008 for such boards on a fiscal year schedule. The legislative auditor shall develop reporting schedules to assist such entities with standardized and uniform reporting requirements as provided for in this Section.

E. The legislative auditor shall review the uniform reporting system for audit reports on an annual basis to determine if it is consistent with state law and generally accepted accounting principles, and he shall revise the uniform reporting system as circumstances deem necessary. The legislative auditor shall have authority to determine whether the officials are complying with the requirements of the reporting system.

F. The legislative auditor shall annually submit to the legislature a report detailing compliance with the requirements of this Section, a report outlining the information contained in the uniform audit reports, and any findings and recommendations resulting from an analysis of the information submitted by such entities.

G. Any official who neglects, fails or refuses, to furnish the legislative auditor with a uniform audit report pursuant to this Section or fails to disclose or accurately disclose any information required in Subsection B shall be subject to a civil penalty for each day until such report or the required accurate information is filed. The amount of the penalty shall be one hundred dollars per day, not to exceed two thousand five hundred dollars for each violation.

Acts 2006, No. 597, §1, eff. June 23, 2006; Acts 2007, No. 307, §4.



RS 24:516 - Reports

§516. Reports

A.(1) The legislative auditor shall file copies of all audit reports released by his office with the governor, the attorney general, and the office investigated. For purposes of public inspection, the legislative auditor shall file copies of all audit reports prepared by his office or accepted by the legislative auditor pursuant to R.S. 24:513(A) and R.S. 46:1064(B) with the clerk of court of the parish within which the office investigated is domiciled, the parishes of East Baton Rouge and Orleans excepted. Such copies may be filed electronically; however, the legislative auditor shall make actual paper copies of such reports available to any of these officials upon their request.

(2) The period during which the clerk of court is required, under the provisions of this Subsection, to make an audit report of the legislative auditor available for public inspection shall begin on the first regular scheduled work day after expiration of three days from the time the report is filed in the office of the clerk of court and shall extend for a period of not less than one year. All such reports shall call attention to those matters required by governmental auditing standards, including reportable conditions, failure to comply with laws and regulations, and such additional matters that may be included in a management letter. Reports shall make specific recommendations for future avoidance together with management's response. If the report discloses any alleged criminal acts by any public officer or employee, the legislative auditor shall furnish an additional copy of the report to the district attorney of the parish where the offense was committed.

B. Parish governing authorities and the governing authorities of other tax recipient bodies shall notify the legislative auditor, in writing, whenever any sheriff is delinquent in his settlements.

Acts 1975, No. 744, §1. Amended by Acts 1978, No. 112, §1; Acts 1982, No. 117, §1; Acts 1983, No. 93, §2; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2001, No. 1102, §5.



RS 24:516.1 - Annual reports filed with the Joint Legislative Committee on the Budget

§516.1. Annual reports filed with the Joint Legislative Committee on the Budget

A. The legislative auditor shall annually file copies of certain audit reports released by his office with the Joint Legislative Committee on the Budget. The legislative auditor shall file copies of audit reports prepared by his office or accepted by the legislative auditor pursuant to R.S. 24:513(A) which have a dollar impact of one hundred fifty thousand dollars or more relative to the following:

(1) Waste or inefficiencies in government.

(2) Missed revenue collections.

(3) Erroneous or improper payments or overpayments by the state, its departments, agencies, boards or commissions, including but not limited to tax credits or rebates, among others.

(4) Theft of money.

(5) Failing to meet funding obligations such as pension or health benefit requirements.

(6) Failure to comply with federal fund or grant requirements.

(7) Failure to comply with state funding requirements, including failure to report as required.

(8) Misappropriation of funds.

(9) Errors in or insufficient support for disaster expenditures.

(10) Accountability of public money associated with various disasters such as the Deepwater Horizon event.

B. In addition, the legislative auditor shall report any case where an auditee fails to take corrective action on an audit finding which has a dollar impact of one hundred fifty thousand dollars or more thereby causing a finding to be reported for two or more consecutive years.

C. Such reports shall be submitted quarterly to the Joint Legislative Committee on the Budget. An annual report shall be compiled by the legislative auditor and submitted and distributed to the committee by February fifteenth each year. Contents of the report may be used in deliberations of the executive budget. The reports may be filed electronically; however, the legislative auditor shall make paper copies of such reports available to any of the members of the Joint Legislative Committee on the Budget upon request.

Acts 2014, No. 461, §1, eff. July 1, 2014.



RS 24:517 - Repealed by Acts 1991, No. 610, 2, eff. Dec. 31, 1991.

§517. Repealed by Acts 1991, No. 610, §2, eff. Dec. 31, 1991.



RS 24:517.1 - Reimbursement for local audits

§517.1. Reimbursement for local audits

A. The legislative auditor, except for services provided under R.S. 24:513(A)(4)(a)(iv), shall be reimbursed for actual expenses incurred in connection with any local government audit, audit of any public retirement system enumerated in R.S. 42:698.2(A), or audit of any municipality, public or quasi-public agency performed under the provisions of R.S. 24:513(A)(4). The Legislative Audit Advisory Council may authorize lower rates based on economic hardships to particular local auditees.

B.(1) The reimbursement provided in Subsection A of this Section shall be payable to the legislative auditor by the local government, including municipalities, public and quasi-public agencies, or public retirement system auditees based upon billing procedures established by the legislative auditor. If the auditee has failed to remit payment in full for the audit services rendered within a period of ninety days from the initial billing date, the legislative auditor shall submit written notice to the auditee that payment in full will be withheld from monies accruing to the auditee within thirty days of the notice.

(2) Upon its request, the auditee shall be entitled to a hearing before the Legislative Audit Advisory Council concerning the reimbursement and withholding of said monies. If such hearing is requested and the committee determines that the legislative auditor shall be reimbursed by the auditee, or if no such hearing is requested, and the legislative auditor certifies in writing to the Department of Treasury or any other state agency who is holding monies accruing to the auditee that:

(a) The legislative auditor has provided local services consistent with this Section, and

(b) The auditee has failed to remit payment in full for the audit services rendered within a period of ninety days from the initial billing date, the treasurer or state agency shall, from the monies accruing to the local entity, forward to the legislative auditor all or that portion of those monies necessary to reimburse the legislative auditor for the total amount of audit costs billed.

C through E. Repealed by Acts 1991, No. 610, §2, eff. Dec. 31, 1991.

F.(1) Notwithstanding any provision of law to the contrary, a district public defender office which receives annual funds of less than fifty thousand dollars and is audited by the legislative auditor in accordance with this Chapter shall not be required to reimburse the legislative auditor for expenses incurred in connection with the audit, nor shall the legislative auditor charge a fee in connection with said audit.

(2) A district public defender office exempted by this Subsection from reimbursing the legislative auditor for audit costs shall be exempted from paying the costs of any such audit conducted after January 1, 1990.

Acts 1983, No. 482, §1; Acts 1984, No. 919, §1; Acts 1986, No. 240, §1; Acts 1987, No. 432, §1; Acts 1988, No. 483, §1; Acts 1990, No. 297, §§1 and 2, eff. July 5, 1990; Acts 1991, No. 610, §§1 and 2, eff. Dec. 31, 1991; Acts 2007, No. 307, §4.



RS 24:517.2 - REPEALED BY ACTS 1991, NO. 610, 2, EFF. DEC. 31, 1991.

§517.2. REPEALED BY ACTS 1991, NO. 610, §2, EFF. DEC. 31, 1991.



RS 24:517.3 - Reimbursement for state audits

§517.3. Reimbursement for state audits

A. The legislative auditor shall be reimbursed for actual expenses incurred in connection with any financial and compliance audit or financial and compliance related examination he performs of a state entity's federal programs or of a state entity whose revenues consist primarily of self-generated fees and revenues. The legislative auditor shall contract with a licensed certified public accountant for each state audit he does not possess the resources to audit, the cost of said audit to be paid by the legislative auditor to the extent that funds are appropriated by the legislature. Should funds not be made available for the audit, the legislative auditor shall bill the audited state agency and pay the contract auditor.

B to D. Repealed by Acts 1991, No. 610, §2, eff. Dec. 31, 1991.

Acts 1987, No. 431, §1, eff. July 9, 1987; Acts 1991, No. 610, §§1 and 2, eff. Dec. 31, 1991.



RS 24:518 - Penalties

§518. Penalties

A.(1) Any auditee, local auditee, or public officer, employee, or other person of said auditee:

(a) Who neglects, fails or refuses, to furnish the legislative auditor with such papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that he has the right to inspect and examine, or

(b) Who shall deny him access to the office, or to papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that he has the right to inspect or examine, or

(c) Who refuses, fails, or neglects to transmit to the legislative auditor reports, statements of accounts or other documents upon request as provided by law or

(d) Who, otherwise in any manner, obstructs or impedes the legislative auditor in making the examination authorized by law shall be fined not less than five hundred dollars, nor more than five thousand dollars, or imprisoned for not less than ten days, nor more than six months, or both.

(2) Any officer of an auditee or local auditee who violates any of the provisions of this Chapter shall, in addition to the above fines and penalties, be deemed guilty of malfeasance and gross misconduct in office, and shall be subject to removal.

B. Any director, officer, employee or agent of a corporation, cooperative association or partnership, or any other person:

(1) Who neglects, fails or refuses to furnish in a timely fashion to the auditee or local auditee or its representative such papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that the auditee has the right to inspect and examine, or

(2) Who shall deny the auditee or local auditee or its representative access to the office, or to papers, accounts, books, documents, films, tapes, and other forms of recordation, including but not limited to computer and recording devices, whether confidential or otherwise, that the auditee has the right to inspect or examine, or

(3) Who refuses, fails, or neglects to transmit to the auditee or local auditee reports, statements of accounts or other documents upon request as provided by law or who obstructs or impedes the auditee in making the examination authorized by law shall be fined not less than five hundred dollars nor more than five thousand dollars, or imprisoned for not less than ten days nor more than six months, or both.

C.(1) Each elected and appointed official, employee, and agent of the auditee or local auditee shall comply with any and all restrictions imposed by law on documents, data, or information deemed confidential by law and furnished to the auditee pursuant to Subsection B of this Section.

(2) Any person who discloses such confidential documents, data, or information shall be fined not less than five hundred dollars nor more than five thousand dollars and, if a public employee, shall also be subject to dismissal from public employment.

D. If the type of audit report received by a local auditee from a licensed certified public accountant for three consecutive years is a disclaimer of opinion as defined by Generally Accepted Auditing Standards, the same person has served as agency head of the local auditee for those three consecutive years, and the legislative auditor determines that the agency head willfully failed to provide or maintain the necessary records to conduct the audit, then the three such audit reports shall be evidence of malfeasance in office by the agency head.

Acts 1975, No. 744, §1. Amended by Acts 1976, No. 75, §2. Acts 1984, No. 355, §1, eff. July 2, 1984; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2013, No. 255, §1.



RS 24:519 - Report of remedial actions

§519. Report of remedial actions

A. In any case in which an audit report issued by the legislative auditor, or accepted by the legislative auditor pursuant to R.S. 24:513 cites reportable conditions or includes a management letter or other irregularities, as required by R.S. 24:516 to be reported, the head of the auditee to which the audit report pertained shall, within thirty days of receipt of said report, advise the Legislative Audit Advisory Council in writing of any remedial actions taken on the matters cited in the report or remedial action to be taken in the future.

B. When such audit report discloses illegalities or fraud and a copy of said report as provided by law has been sent to the district attorney of proper jurisdiction, the said district attorney shall within thirty days advise the chairman of the council as to action he has taken or proposes to take in connection with the illegality or fraud cited in said audit report. When future action is to be taken by the district attorney, the council shall set a date for receipt of further advice in the matter. When such advice is not forthcoming from the head of the agency audited or from the district attorney, as the case may be, or when it is evident that suitable action has not been taken, the council shall report the matter to the legislature at its next regular session for whatever action the legislature deems advisable under the circumstances.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:520 - Audit of accounts of legislative auditor

§520. Audit of accounts of legislative auditor

A. The president of the Senate and the speaker of the House of Representatives, jointly, shall annually cause an audit to be made of the accounts of the office of legislative auditor for the fiscal year ending on the preceding June thirtieth. The audit shall be made by a certified public accountant selected by the president of the Senate and the speaker of the House of Representatives, and shall be made in accordance with generally accepted auditing standards.

B. The said audit shall include any and all accounts relating to the operation of said office of legislative auditor. The legislative auditor is hereby required and directed to make available for said audit all books and records of his office which might be needed to accomplish the said audit.

C. The cost of the audit shall be paid out of funds appropriated for the operation of the legislature and may be prorated from funds allocated to the Senate and House of Representatives, respectively, as may be agreed upon by the president of the Senate and the speaker of the House of Representatives.

Acts 1975, No. 744, §1.



RS 24:521 - Actuarial notes

§521. Actuarial notes

A. Every bill, joint resolution, and simple or concurrent resolution introduced in the legislature proposing any change in the law relative to any state, municipal or parochial retirement system, funded in whole or in part out of public funds shall have attached to it at the time of its consideration by any committee of either house of the legislature a brief explanatory statement or note which shall include a reliable estimate of the financial and actuarial effect of the proposed change in any such retirement system. The statement or note shall be known as an actuarial note. Such note shall be attached to the original of each proposed bill or resolution which is reported favorably by any committee of either house of the legislature, but shall be separate therefrom, shall be clearly designated as an actuarial note and shall not constitute a part of the law or other provisions or expression of legislative intent proposed by the bill or resolution.

B.(1) Subject to the provisions of this Subsection, for each bill or resolution for which an actuarial note is required as provided in Subsection A of this Section a request for an actuarial note shall be presented to the legislative auditor who shall have the duty to prepare the note as promptly as possible. Actuarial notes shall be prepared in the order of receipt of request for such notes.

(2) Within seven days after the transmittal to the author of the bill or resolution along with a memorandum indicating the bill or resolution may require an actuarial note, the author may instruct, in writing addressed to the chief clerical officer of the house in which the member serves, that an actuarial note be obtained or that no actuarial note be obtained. If the author instructs that no actuarial note be obtained, no request for an actuarial note will be made prior to the prefiling or introduction of the bill or resolution, except as provided in Paragraph (3) of this Subsection. Each written instruction received shall be recorded and preserved in the file maintained for the bill or resolution.

(3) If no written instruction is received within the time period set in Paragraph (2) of this Subsection, the chief clerical officer of the house in which the author is a member may request an actuarial note for the bill or resolution at any time prior to prefiling or introduction. In determining whether an actuarial note should be requested, due consideration shall be given to the recommendation of the staff of the house in which the author is a member.

(4) In addition, at prefiling or introduction, the chief clerical officer may request an actuarial note, and the chairman of the committee to which such bill or resolution is referred may request an actuarial note immediately upon referral of the bill or resolution.

C. The note shall be factual in nature, as brief and concise as may be, and shall, if possible, provide a reliable estimate in dollars. In addition, it shall include both the immediate effect and, if determinable or reasonably foreseeable, the long range fiscal and actuarial effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall set forth the reasons why no dollar estimate can be given. No comment or opinion shall be included in the actuarial note with regard to the merit, or lack thereof, of the measure for which the note is prepared. However, technical or mechanical defects may be noted.

D. At any time any committee of either house reports any legislative instrument, to which an actuarial note was attached at the time of committee consideration, with any amendment of such nature as would substantially affect the costs to or the revenues of any retirement system as stated in the actuarial note attached to the measure at the time of such consideration, it shall be the responsibility of the chairman of the committee reporting such instrument to obtain from the legislative auditor an actuarial note of the fiscal and actuarial effect of the change proposed by the amendment reported. Such actuarial note shall be attached to the report of the committee on the measure as a supplement thereto, but shall not be printed in the journal. At any time a floor amendment is offered in either house to any bill or resolution, to which an actuarial note was attached at the time of committee consideration or committee report, which amendment would substantially affect the cost to or the revenues of any retirement system as stated in the most recent actuarial note and the member proposing such amendment does not present to the house an actuarial note prepared by the legislative auditor as to the fiscal and actuarial effect of his proposed amendment, any member may offer a motion that the proposed amendment be withdrawn. If the motion is adopted by the favorable vote of a majority of the quorum present the amendment shall be deemed to be withdrawn, though the amendment may be proposed again at any time it would otherwise be in order, provided that the required actuarial note is presented at that time.

E. Prior to the prefiling or introduction, the subject matter of bills or resolutions submitted to the legislative auditor for preparation of the required information for said actuarial notes shall be kept in strict confidence, and no information relating thereto or relating to the fiscal or actuarial effect of any such bill or resolution shall be divulged by the legislative auditor or any of his employees, except to the author or authors of the bill or resolution, the chief clerical officer and the staff of the house in which the author serves, and the legislative fiscal officer and his staff. After prefiling or introduction, copies of the actuarial note on any bill or resolution shall be furnished to the author, the chief clerical officer of the house in which the author is a member, and the committee to which the bill or resolution is referred.

Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2001, No. 1102, §5.



RS 24:522 - Louisiana Performance Audit Program

§522. Louisiana Performance Audit Program

A. The Louisiana Performance Audit Program is hereby established. This program is created to identify and plan for the state's long-term needs in addition to finding solutions to present fiscal problems.

B. For purposes of this program, "state agency" means any state agency, office, department, board, commission, institution, division, committee, program, or legal entity, heretofore existing or hereafter created within the legislative or executive branch of state government, including an institution of higher education, but does not include any agency, governing body, or officer of any local government or political subdivision of the state.

C. In accordance with this program and the powers and duties otherwise provided by law, including approval of the Legislative Audit Advisory Council, the legislative auditor shall provide the legislature with evaluation and audit of the functions and activities of the agencies of state government. Such evaluations and audits shall be based on standards appropriate for each evaluation or audit. To accomplish this, the legislative auditor may:

(1) Evaluate the basic assumptions underlying any and all state agencies and the programs and services provided by the state to assist the legislature in identifying those that are vital to the best interests of the people of the state of Louisiana and those that no longer meet that goal.

(2) Evaluate the programs, policies, services, and activities administered by the agencies of state government and identify overlapping functions, outmoded programs or methodologies, areas needing improvement, and/or programs amenable to privatization.

(3) Evaluate the impact, effectiveness, and cost-effectiveness of all state agencies and of their programs, services, and activities.

(4) Evaluate the efficiency with which state agencies operate the programs under their jurisdictions and fulfill their duties.

(5) Evaluate methods agencies use to maximize the amount of federal and private funds received by the state for its programs in order to ensure that the people of Louisiana receive a fair share of the taxes which they pay to the United States government and to provide for the effective efficient use of private resources.

(6) Evaluate the management of state debt.

(7) Evaluate the assessment, collection, and application of user fees.

(8) Make recommendations each year relative to the programs and services the various state agencies provide as well as recommendations for elimination of or reduction in funding for agencies, programs, or services based on the results of performance audits. Such recommendations shall be submitted in a report to each member of the legislature no later than February fifteenth each year.

(9) Make annual recommendations to the appropriate oversight committees of the legislature and the Legislative Audit Advisory Council as to amendments to statutory and constitutional provisions that will improve the efficiency of state government, including, if appropriate, recommendations concerning the reorganization or consolidation of state agencies.

(10) Evaluate the methods used by each agency in the estimation, calculation, and reporting of its performance, and evaluate the actual outcomes of each agency's performance with regard to its performance indicators as defined in R.S. 39:2 and provide agencies with information relative to the methods used to evaluate such performance.

D.(1) All state agencies and their officials and staff shall assist the legislative auditor in his work and furnish such information, reports, aid, services, and assistance as he may request, all without any cost or charge of any nature to the legislative auditor.

(2) All state agencies shall develop specific goals and objectives for each of their programs to include measures of performance. They shall report on program goals and objectives in developing annual budgets and shall submit such information to the legislature as a part of the appropriations process.

E. The legislative auditor may request assistance, including the use of personnel from the state treasurer, the commissioner of administration, and administrators of the various state agencies which may be necessary to enable him to accomplish the purposes of this Section.

F. The legislative auditor shall complete such audits which have statewide and/or program implications and include them as part of the legislative auditor's audit of the state of Louisiana's 1996 financial statements.

G. The annual audits of the legislative branch of state government shall include performance audit issues consistent with the legislative auditor's audits of the executive branch of state government.

H. State employee involvement shall be encouraged by the reward and recognition policy approved by the State Civil Service Commission.

I. Repealed by Acts 2000, 1st Ex. Sess., No. 44, §1.

J. All provisions relating to judicial strategic planning, performance budgeting, the judicial appropriation bill, and judicial performance reporting and auditing shall be strictly governed by the provisions of Part I-A of Chapter 2 of Title 13 of the Louisiana Revised Statutes of 1950, R.S. 13:81 et seq.

K. The legislative auditor shall establish a schedule for execution of performance audits which shall ensure the completion and publishing of the audits of no less than two different agencies from at least two different executive departments in each year, with such audits published no later than thirty days prior to commencement of the regular session of the legislature. Such schedule shall be constructed to ensure that within the seven-year period beginning with the 1997-98 Fiscal Year at least one performance audit shall be completed and published for each of the twenty departments of the executive branch of state government.

Acts 1995, No. 1100, §1, eff. June 29, 1995; Acts 1997, No. 1465, §1, eff. July 15, 1997; Acts 1999, No. 1162, §1; Acts 1999, No. 1169, §1; Acts 1999, No. 1176, §2, eff. July 9, 1999; Acts 2000, 1st Ex. Sess., No. 44, §§1, 2.

NOTE: SEE ACTS 1995, NO. 1100, §2.



RS 24:523 - Notification of the legislative auditor and district attorney

§523. Notification of the legislative auditor and district attorney

A. An agency head of an auditee who has actual knowledge of or reasonable cause to believe that there has been a misappropriation of the public funds or assets of his agency shall immediately notify, in writing, the legislative auditor and the district attorney of the parish in which the agency is domiciled of such misappropriation. "Reasonable cause" shall include information obtained as a result of the filing of a police report, an internal audit finding, or other source indicating such a misappropriation of agency funds or assets has occurred. The district attorney, or other prosecutorial agency, notified of such misappropriation may request audit assistance from the legislative auditor with respect to the misappropriation.

B. For the purposes of this Section the terms "agency head" and "his agency" shall have the same meanings as provided in R.S. 42:1102.

C. When misappropriation is discovered and reported, the attorney general, at the request of the legislative auditor, shall be authorized to recover misappropriated funds from the responsible party by civil suit. Upon a finding of misappropriation, the attorney general shall also seek restitution from the responsible party of those costs incurred by the legislative auditor to audit, investigate, or report an allegation of misappropriation, and all costs and reasonable attorney fees incurred by the attorney general in the civil suit shall be recoverable from the responsible party.

D. For the purposes of this Section, "responsible party" means the person or entity actually responsible for the reported misappropriation.

Acts 2001, No. 1101, §1; Acts 2014, No. 692, §1.



RS 24:523.1 - Notices to be posted

§523.1. Notices to be posted

A. Every auditee shall post and keep posted in conspicuous places upon its premises a notice, prepared by the legislative auditor and located on his website, setting forth information concerning the reporting of the misappropriation, fraud, waste, or abuse of public funds.

B. Every auditee shall also post such notices on the website of the auditee.

Acts 2014, No. 693, §1.



RS 24:524 - Restitution of audit costs

§524. Restitution of audit costs

A. All costs incurred by the legislative auditor to audit, investigate, or report possible fraud, theft, or other misappropriation shall be recoverable by civil suit against the responsible party. The attorney general, at the request of the legislative auditor, may seek recovery on behalf of the legislative auditor of such costs through civil suit against the responsible party.

B. The attorney general may also seek recovery from the responsible party of all costs and reasonable attorney fees incurred by the attorney general in a civil suit instituted at the request of the legislative auditor as provided in Subsection A of this Section.

C. The attorney general or the local district attorney prosecuting such crimes shall also seek restitution of such costs incurred by the legislative auditor.

D. If costs for an audit that were previously reimbursed pursuant to R.S. 24:517.1 or 517.3 are recovered pursuant to this Section, those costs shall be paid to the appropriate public or quasi public entity.

E. No person convicted of misappropriation or theft shall have his record expunged until he has made restitution and at least five years have passed since his conviction.

F. For purposes of this Section, "responsible party" means the person or entity actually responsible for the misappropriation.

Acts 2014, No. 684, §1; Acts 2014, No. 692, §1.



RS 24:551 - Legislative Audit Advisory Council; membership; officers; vacancies

PART II. LEGISLATIVE AUDIT ADVISORY COUNCIL

§551. Legislative Audit Advisory Council; membership; officers; vacancies

A. The Legislative Audit Advisory Council, hereinafter referred to as the "council", is hereby continued.

B. The council shall be composed of ten members, five members to be appointed by the speaker of the House of Representatives from the membership of the House of Representatives and five members to be appointed by the president of the Senate from the membership of the Senate. Appointments to the council shall be made within ninety days after the convening of the regular session of the legislature in each year in which the members of the legislature take office, and the members so appointed shall serve until the expiration of their term of office in the legislature. The council shall select a chairman and vice chairman and such other officers as it deems necessary. Any vacancy in the membership of the council shall be filled in the manner of the original appointment.

Acts 1978, No. 357, §2. Amended by Acts 1981, No. 206, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991.



RS 24:552 - Advise auditor

§552. Advise auditor

The council shall meet from time to time as it deems necessary. The council shall advise and consult with the legislative auditor with respect to all matters arising out of his functions, duties, and responsibilities to the legislature. The council shall make such recommendations to the legislative auditor and to the legislature as it deems necessary or expedient.

Acts 1978, No. 357, §2.



RS 24:553 - Duties

§553. Duties

A. The council shall have such powers and duties as are conferred upon it by this Chapter and such other duties as are provided by law or otherwise assigned by the legislature.

B. The council shall be responsible for reviewing and approving, with whatever changes it deems necessary or appropriate, each annual budget for the office of the legislative auditor prior to submission of such budget to the legislature for funding.

C. The council shall be responsible for fixing the salary of the legislative auditor.

Acts 1978, No. 357, §2. Amended by Acts 1979, No. 170, §1; Acts 1991, No. 610, §1, eff. Dec. 31, 1991; Acts 2008, No. 838, §1, eff. July 1, 2008.



RS 24:554 - Powers

§554. Powers

A.(1) The council shall have the power and authority to hold hearings, to subpoena witnesses, administer oaths, compel the production of books, documents, records, and papers, public and private, to order the compiling and furnishing to the legislative auditor of the sworn statements and actuarial valuations which are required by R.S. 24:514, to petition directly, or through a representative authorized by the council, the courts for writs of mandamus to order the compiling and furnishing of the sworn statements and actuarial valuations required by R.S. 24:514, and to do all other things necessary to advise, aid, and assist the legislative auditor in carrying out the duties and responsibilities of his office.

(2) It shall also have the full power and authority of the legislature inherent in that body and conferred by law to take testimony at public or private hearings, and upon failure of any person to comply with an order of the council, to punish for contempt.

B. If the council determines based upon its review and investigation that, without appropriate cause, an auditee has not complied with the recommendations contained in an audit report of such auditee, the council shall forward its determination of noncompliance to the Joint Legislative Committee on the Budget and the appropriate oversight committees of the House of Representatives and the Senate.

Acts 1978, No. 357, §2. Amended by Acts 1980, No. 511, §1; Acts 1980, No. 794, §1, eff. Aug. 1, 1980; Acts 1981, No. 206, §1; Acts 1999, No. 264, §1, eff. July 1, 1999.



RS 24:555 - Contempt of council; authority to conduct proceedings

§555. Contempt of council; authority to conduct proceedings

Failure to comply with any order of the council issued in accordance with or under the authority of this Chapter, refusal to testify, or any act of disrespect or of disorderly or contemptuous behavior before the council shall constitute contempt of the council; and the council shall have the power and authority to initiate and conduct proceedings for contempt, and to prescribe punishment in the event there is a finding of contempt. In addition, false swearing or perjury before the council shall, in like manner, be punished in accordance with the laws of the state.

Acts 1978, No. 357, §2. Amended by Acts 1980, No. 511, §1.



RS 24:556 - Punishment for contempt

§556. Punishment for contempt

In addition to the power and authority of the council to punish for contempt as provided in Article III, Section 7 of the Louisiana Constitution, the council shall also have the power and authority to invoke the provisions of R.S. 24:4 through R.S. 24:6, inclusive, in order to subject persons guilty of contempt of the council to the penalties provided for therein.

Acts 1978, No. 357, §2.



RS 24:557 - Compensation

§557. Compensation

The members of the council and of its committees shall receive the same per diem and travel allowance in the performance of their duties as is provided for members of the legislature, and the per diem and travel allowance herein authorized and all other necessary expenses incurred by the council shall be paid for out of funds appropriated for operating expenses of the legislature.

Acts 1978, No. 357, §2.



RS 24:558 - Technical and clerical personnel; legislative auditor

§558. Technical and clerical personnel; legislative auditor

To the extent possible, the legislative auditor shall furnish to the council such technical and clerical personnel as may be necessary to enable it to accomplish the purposes of this Chapter.

Acts 1978, No. 357, §2.



RS 24:559 - Professional personnel

§559. Professional personnel

The council shall have the authority to employ professional personnel to provide review functions and follow-up services on audit reports conducted by the legislative auditor. Follow-up services shall be performed every twelve months.

Added by Acts 1981, No. 830, §1.



RS 24:601 - FISCAL SERVICES

CHAPTER 9. FISCAL SERVICES

§601. Legislative fiscal office; creation; purpose

There is hereby created the legislative fiscal office, hereinafter referred to as the office, which shall have for its purpose the provision of service, research and technical staff assistance concerning fiscal matters of any kind to the members of the legislature and to the committees thereof.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:602 - Legislative fiscal officer; office created; compensation

§602. Legislative fiscal officer; office created; compensation

There is hereby created the office of legislative fiscal officer which shall be the chief executive office of the legislative fiscal office. The legislative fiscal officer shall be elected by the favorable vote of a majority of the elected members of both houses of the legislature, after having been interviewed by the House Appropriations Committee and the Senate Finance Committee and recommended for employment by the legislature by a majority vote of each such committee. He shall be a graduate of an accredited college or university with training in fiscal matters or shall have at least ten years experience in fiscal affairs of the state, shall take an oath of office and shall have general administrative control over the operations and functions of the office subject to the policies and directives of the legislature and of the Joint Legislative Committee on the Budget. He shall not be a member of the legislature. He may be removed by a majority vote of the elected members of both houses of the legislature. Any vacancy occasioned by death, resignation, or otherwise, which occurs while the legislature is not in session, shall be filled on a temporary basis by the Joint Legislative Committee on the Budget, until such time as such vacancy shall be filled by the legislature as herein provided. The salary of the legislative fiscal officer shall be established by the Joint Legislative Committee on the Budget, by majority vote of each house as prescribed by the statute creating the Joint Legislative Committee on the Budget.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1974, No. 427, §1, emerg. eff. July 12, 1974; Acts 1978, No. 357, §3; Acts 1981, No. 834, §1, eff. July 1, 1981.



RS 24:603 - Duties and functions

§603. Duties and functions

Subject to the general direction and supervision of the Joint Legislative Committee on the Budget, the Legislative Fiscal Office shall have the following duties and functions:

(1) To develop and make available to the legislature and its committees such fiscal information as will assist the legislature or any legislative committee in its deliberations with the view of pointing out unnecessary programs, projects, and functions; calling attention to inefficient and uneconomical practices; monitoring, reviewing, and analyzing the performance of state agencies; making recommendations for improvement; and carrying out other similar functions.

(2) To continuously review existing and proposed programs and budgets of state agencies.

(3) To review and evaluate requests for appropriations, including proposed plans and policies related to such requests, and make presentations to the House Appropriations Committee, the Senate Finance Committee, and the legislature in relation thereto.

(4) To analyze the annual budget prepared by the executive branch and make recommendations to the legislature and committees with respect thereto.

(5) To conduct other studies and perform other duties which may be of assistance in directing the financial affairs of the state.

(6) To perform, at the direction of either house or any committee thereof, in-depth studies of programs or statewide policies including studies of a program's accomplishments, the manner in which a program's appropriation has been expended, and the future direction of a program.

(7) To analyze and make recommendations reflecting capital budget requests.

(8) To make continuous short and long range studies of projected revenues and expenditures.

(9) To answer the fiscal information requests of individual legislators to the extent practical.

(10) To evaluate legislative proposals for fiscal effect and provide fiscal notes.

(11) To provide to the extent possible information services for other legislative staff.

(12) To provide to the extent possible fiscal staff services to nonfinance legislative committees supplemental to other staff services.

(13) To participate in interagency staff activities.

(14) To make recommendations to the legislature with respect to procedures and policies to effectuate legislative performances of the functions of budget analysis and review, capital budget study, fiscal policy, fiscal research, departmental operation, efficiency within state government, and other problems and matters related thereto.

(15) To report to the legislature annually with respect to its activities and at such other times as the Joint Legislative Committee on the Budget or the legislative fiscal officer deems appropriate.

(16) To carry out all directives issued by either house or committees thereof.

(17) The Legislative Fiscal Office shall submit a report on or before May 1 of each year to the legislature on each professional, personal, and consulting service contract included in the recommendations of the Joint Legislative Budget Committee.

(18) To develop and maintain a comprehensive information system on the receipt of revenues by local governmental subdivisions and political subdivisions from local, state, and federal sources, as well as the expenditure of these revenues and to submit a summary of this information annually to the legislature.

(19) At the request of the Joint Legislative Committee on the Budget, to review final judgments against the state after funds have been appropriated for payment, to attempt to determine in certain cases selected by the committee whether or not any remedial action has been or should be taken to prevent a like suit, including but not limited to repairs, use of different equipment or supplies, discipline of an employee or changes in agency policy, and to make recommendations to the committee for appropriate action.

(20) The Legislative Fiscal Office shall review the proposed executive budget for the ensuing fiscal year and report to the Joint Legislative Committee on the Budget whether the budget recommends appropriations out of the state general fund and dedicated funds for health care as contained in Schedule 09, Department of Health and Hospitals, and for higher education as contained in Schedule 19, Higher Education and Louisiana State University Health Sciences Center Health Care Services Division, in amounts less than the appropriations for either purpose as contained for the same schedules in the existing operating budget for the current fiscal year as of the day the executive budget is submitted to the Joint Legislative Committee on the Budget. Within seven days of the governor's submission of the executive budget to the Joint Legislative Committee on the Budget pursuant to R.S. 39:37, the Legislative Fiscal Office shall prepare and submit such report to the governor and the legislature.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1975, No. 414, §1; Acts 1981, No. 834, §1, eff. July 1, 1981; Acts 1981, No. 871, §2; Acts 1982, No. 372, §1; Acts 1984, No. 845, §1; Acts 1997, No. 1465, §1, eff. July 15, 1997; Acts 2013, No. 424, §1.



RS 24:603.1 - Mandated health insurance benefits; impact reports

§603.1. Mandated health insurance benefits; impact reports

A. Every bill, joint resolution and simple or concurrent resolution which will require health insurers, health maintenance organizations, or preferred provider organizations to offer mandated benefits or mandated options to its insureds, enrollees, or subscribers shall have attached to it prior to its consideration by any committee of either house of the legislature, unless the committee otherwise decides, an impact report which shall include a reliable estimate of the negative or positive fiscal effect of such measure, including both its costs and savings. An impact report shall not constitute a part of the law proposed by the measure to which it is attached.

B.(1) The author of a measure requiring an impact report shall be responsible for obtaining the report from the legislative fiscal officer either directly or through the staff of the house in which the author serves.

(2) In addition, the chairman of the committee to which such measure is referred may request such a report from the legislative fiscal officer immediately upon referral of the measure and the secretary of the Senate and the clerk of the House of Representatives may request such a report upon introduction of the measure.

(3) The legislative fiscal officer shall be responsible for obtaining, directly or through another agency, through a political subdivision or agency thereof, through the proponents and opponents of the measure, or through the health actuary of the Department of Insurance, the information necessary to complete an impact report from the agency or political subdivision or agency thereof best suited to furnish the information in the judgment of the legislative fiscal officer.

C. The impact report shall be factual, brief, and concise, and shall provide an estimate in dollars of the immediate and long-range fiscal effect of the measure. If no dollar estimate is possible, the impact report shall set forth the reasons therefor. An impact report shall not contain reference to the merits of the measure.

D. As used in this Section, "health insurer" shall include any entity which issues a hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, health and accident insurance policy, or any other insurance contract of this type, including a group insurance plan and a self-insurance plan.

Acts 1997, No. 1481, §1; Acts 1999, No. 1220, §1.



RS 24:604 - Powers

§604. Powers

The legislative fiscal officer and members of the staff of the legislative fiscal office shall have the power to inspect and make copies of any books, records or files of all departments, institutions and subdivisions of the state, and any and all instruments and documents pertaining to the function of the legislative fiscal office. In addition, the legislative fiscal officer and members of the staff shall have the power and authority to inspect all records which are classified as confidential by any of the laws of the state, but shall be required to maintain confidentiality of such records except for the purpose of developing general statistics and program evaluations of the operations of the state agencies.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1975, No. 414, §1.



RS 24:604.1 - Budget requests; executive budget; submission to fiscal office

§604.1. Budget requests; executive budget; submission to fiscal office

The budget requests or statements of various budget units submitted to the governor and any budget statement prepared by the commissioner of administration as provided in R.S. 39:33 shall be submitted for informational purposes each year to the Legislative Fiscal Office on the same day that such statements are submitted to the governor as prepared by the commissioner of administration.

Added by Acts 1980, No. 296, §1; Acts 1997, No. 1403, §1, eff. July 1, 1997.



RS 24:604.2 - General Appropriation Bill; reports of enhancements, reductions, and means of finance substitutions; availability of such reports

§604.2. General Appropriation Bill; reports of enhancements, reductions, and means of finance substitutions; availability of such reports

A. The Legislative Fiscal Office shall analyze the General Appropriation Bill and shall issue a report as soon as possible upon each step of the progress of the bill through the legislative process regarding major enhancements and increases compared to the previous year's budget, major reductions compared to the previous year's budget, and means of finance substitutions compared to the previous year's budget. For purposes of this Section, the phrase "each step of the progress of the bill through the legislative process" shall mean the original General Appropriation Bill as introduced, the engrossed General Appropriation Bill after report by the House Committee on Appropriations, the General Appropriation Bill as finally passed by the House of Representatives, the General Appropriation Bill with adopted Senate Committee Amendments, the General Appropriation Bill with adopted Senate Floor Amendments as finally passed by the Senate, the proposed conference committee report on the General Appropriation Bill, and the General Appropriation Act, as the case may be.

B. Immediately upon completion of each report required by this Section, the legislative fiscal officer shall transmit a copy to each member of the legislature via electronic mail and shall make each report available on the website of the Legislative Fiscal Office. In addition, the legislative fiscal officer shall make each report required by this Section available to the appropriate legislative officers who shall ensure that the reports are easily accessible by the public through the joint legislative website as information linked to the General Appropriation Bill.

Acts 2013, No. 307, §1.



RS 24:605 - Employees; salaries; warrants

§605. Employees; salaries; warrants

A. The legislative fiscal officer shall appoint and remove all professional, research, technical, clerical, and other necessary employees and shall fix all salaries upon the recommendation of the Joint Legislative Committee on the Budget. All members of the professional, research, or technical staff shall be full-time employees.

B. All salaries of employees and operating expenses of the legislative fiscal office and of the legislative fiscal officer shall be paid upon warrants signed by the legislative fiscal officer and his principal assistant; provided that whenever any warrant, voucher, or check is in excess of one thousand dollars, it shall be signed by the legislative fiscal officer or his principal assistant and the chairman of the Joint Legislative Committee on the Budget.

C. The Joint Legislative Committee on the Budget shall be the governing council of the legislative fiscal office for purposes of rules and regulations adopted by the legislature to govern expenditure of legislative funds and related matters.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974. Amended by Acts 1975, No. 414, §1; Acts 1978, No. 357, §3; Acts 1981, No. 834, §1, eff. July 1, 1981.



RS 24:606 - Assistance and cooperation of other agencies; boards; use of facilities

§606. Assistance and cooperation of other agencies; boards; use of facilities

All of the agencies, boards, commissions and departments of the state and of any of its political subdivisions are hereby directed to assist the office in its work and to furnish such information, reports, aid, services and assistance as may be requested, all without any cost or charge of any nature to the office. The facilities of the state library and of Louisiana State University shall be made available for use by the office. It shall be the duty of the attorney general to give assistance to the office and to render his opinion in writing on any subject requested by the legislative fiscal officer.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:607 - Domicile; agency offices

§607. Domicile; agency offices

The legislative fiscal office shall be domiciled in the State Capitol Building in Baton Rouge, and adequate space for its staff, library and equipment and the performance of its services and functions for the benefit of the legislature shall at all times be provided therein, such space to be in as close proximity to the chambers of the two houses of the legislature as is feasible.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:608 - Responsibility to legislature; operating funds

§608. Responsibility to legislature; operating funds

A. The legislative fiscal office is a service agency of the legislature and in every aspect of its functions, duties and operations shall be responsible solely to the legislature and to no other branch of the state government or any board, commission, department or agency or official of any other branch of the state government.

B. The funds for the operations of the legislative fiscal office, over and above such funds as are now or may hereafter be made available by law or otherwise, shall be appropriated by the legislature from the state general fund from year to year and shall be included in and constitute a separate item in the act appropriating funds for the expenses of the legislature and its committees. In addition, the presiding officers of each of the houses of the legislature shall have authority to expend, or to pay over to the legislative fiscal office for expenditure, out of any funds available to either or both of them such amounts as are necessary to provide supplementary funds for the purpose of fully carrying out any one or more of the functions of the legislative fiscal office for the benefit of the legislature, its members and committees.

C. The books and records of the legislative fiscal office shall be subject to audit by the legislative auditor.

Added by Acts 1973, No. 169, §1, eff. July 1, 1974.



RS 24:651 - JOINT LEGISLATIVE COMMITTEE

CHAPTER 10. JOINT LEGISLATIVE COMMITTEE

ON THE BUDGET

§651. Committee created; membership and composition

A. The Joint Legislative Committee on the Budget, hereinafter referred to as the committee, is hereby created and established as the budgetary and fiscal representative of the Legislature of Louisiana to assist that body in the discharge of its fiscal and budgetary responsibilities under the Constitution of Louisiana and to provide the legislature with information relative to such responsibilities from a source created by and responsible solely to the members of the legislature. The committee shall, from time to time, report to the legislature its recommendations, thereby providing to the legislature comprehensive budgetary and fiscal information. The committee shall be composed of the House Appropriations Committee and the Senate Finance Committee, or their successors, and the chairman of the House Ways and Means Committee or a member of that committee designated by the chairman thereof, and the chairman of the Senate Revenue and Fiscal Affairs Committee or a member of that committee designated by the chairman thereof. If any member of the House Appropriations Committee or the Senate Finance Committee no longer wishes or is unable to serve, the presiding officer of the respective body shall appoint another member to serve in the place of said member on the Joint Legislative Committee on the Budget. No action shall be taken by the joint committee or by a joint subcommittee thereof, except by the favorable vote of a majority of the members thereof from each house present and voting, each house voting separately, a quorum of the joint committee or subcommittee being present. A quorum of a joint committee or a joint subcommittee shall consist of a majority of the total membership thereof.

B. The committee may establish an executive committee thereof to be composed of not more than seventeen members to perform any administrative functions or exercise any administrative powers of the committee which are assigned or granted to said committee by law, rule, or resolution or to which it succeeds under the provisions of this Chapter.

C. The committee shall select a chairman and a vice chairman, and such other officers as it deems necessary.

D. The members of the committee shall receive the same per diem and travel allowance in the performance of their duties as is provided for standing committees of the legislature.

E. The committee may set additional compensation for the chairman and vice chairman of the committee for service on the committee, except that the amount of such additional compensation shall not cause the total compensation of such officers to exceed the total of the salary under R.S. 24:502 or R.S. 24:506, per diem under R.S. 24:31 and R.S. 24:502 or R.S. 24:506, and expense allowances under R.S. 24:31.1 and R.S. 24:503 authorized and available to the presiding officers of the legislature. In addition, if such officers receive additional compensation as provided in this Subsection, such officers shall not be entitled to receive per diem as provided in Subsection D of this Section for the performance of their duties for the committee.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980. Amended by Acts 1981, No. 312, §1; eff. July 15, 1981; Acts 1997, No. 1316, §1, eff. July 1, 1997.

NOTE: SEE ACTS 1997, NO. 1316, §2.



RS 24:652 - Budget requests; executive budget; submission to committee

§652. Budget requests; executive budget; submission to committee

A. The budget requests or statements of various budget units submitted to the governor and any budget statement prepared by the commissioner of administration as provided in R.S. 39:33 shall be submitted for informational purposes each year to the joint committee on the same day that such statements are submitted to the governor or prepared by the commissioner of administration.

B. The governor shall submit his executive budget recommendations to the joint committee as provided in Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950. The executive budget recommendations submitted during the first year of each term shall be submitted to the joint committee no later than thirty days prior to the regular session of the legislature.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980; Amended by Acts 1982, No. 722, §1; Acts 1997, No. 1403, §1, eff. July 1, 1997.



RS 24:653 - Duties and functions

§653. Duties and functions

A. The committee shall make such study and examination of the matters pertaining to the budgeting and fiscal affairs of the state and its political subdivisions, their funds, revenues, expenditures, and any other financial affairs of the state and of its political subdivisions as may be deemed desirable by the committee or the legislature. The committee may also study and examine all requests for professional, personal, social service, and consulting service contracts to determine the impact of privatizing state government programs, functions, or activities. The committee shall make such reports of its findings and recommendations with regard to such matters to the legislature upon its request or as is deemed advisable by the committee.

B. Prior to and during each regular session of the legislature, the joint committee may make such studies and hold such hearings with respect to budget requests or statements and with respect to the executive budget as it shall deem appropriate and are necessary to carry out its duties and functions.

C. Following the review, analysis, and study of the proposed executive budget, the committee shall submit its findings and recommendations thereon to the members of the legislature not later than two weeks prior to each regular session of the legislature.

D. The committee shall make such continuing study and examination of matters pertaining to the budgeting of the state revenues and their expenditures, and the fiscal affairs of the state and its agencies, and shall make quarterly reports and recommendations to the legislature and such other reports as the committee or the legislature deems advisable.

E. The committee shall interpret the legislative intent respecting all fiscal and budgetary matters of the state and conduct general oversight and review of the budget execution processes of the various budget units and other agencies of the state when necessary.

F. The committee shall study, review, and approve or disapprove all transfers of funds from one program specified in the allotments established in each agency's budget to another program. Except as provided in R.S. 39:73 and 87.4, no transfer of funds from one program specified in the allotments in an agency's budget to another shall be made without prior approval of the committee.

G. The committee shall have the full power and authority to adopt rules and regulations prescribing and governing its procedures, policies, meetings, and any and all other activities relating to its functions and duties, including the power and authority to issue binding directives to agencies concerning the proper and efficient execution of their respective budgets as same were approved by the legislature.

H.(1) The committee shall have a litigation subcommittee which shall monitor and study the amounts of state funds required to pay judgments and compromises arising out of lawsuits against the state, its departments, and, with respect to payment of state funds as insurance premiums, the insurers thereof. The committee, by its own rules, motions, or resolutions, shall provide for the size, membership, appointment, all administrative matters, and the delegated powers and duties of the litigation subcommittee.

(2) No attorney representing the state or any of its departments or agencies or any of its employees entitled to indemnification under R.S. 13:5108.1 shall sign any compromise or settlement which obligates the state to pay more than one million dollars without prior consultation with the attorney general and the members of the litigation subcommittee of the Joint Legislative Committee on the Budget.

I. The committee shall have the authority to nullify a penalty applied by the office of risk management relative to a state agency which has failed to receive certification after undergoing a loss prevention audit, as provided in R.S. 39:1536(B).

J. The committee may establish a subcommittee to execute its duties relative to oversight of performance-based budgeting under the Louisiana Government Performance and Accountability Act, as provided in Subpart D of Part II of Chapter 1 of Subtitle I of Title 39 of the Louisiana Revised Statutes of 1950. When the subcommittee acts on behalf of the committee, the chairman of the subcommittee shall provide to each member of the committee a summary report of the subcommittee's action.

K.(1) In the conduct of its responsibility to discharge the constitutional fiscal and budgetary responsibilities of the Louisiana Legislature, the committee shall consider the operating budgets of public entities and salaries of particular public officials which by law require the approval of the committee in accordance with the following:

(a) The committee shall consider operating budgets in advance of the beginning of a subject entity's fiscal year. If the committee finds that the entity has failed to receive the required approval, either by failure to appear or by committee disapproval of its budget, the committee may adopt a resolution to direct the commissioner of administration and the state treasurer to deny any warrant or payment of money from the state treasury for any amount contained within that budget. The committee may also adopt a resolution to direct the commissioner of administration and state treasurer to recommence the acceptance of warrants. If the committee determines that an entity whose operating funds are administered outside of the state treasury has failed to receive the required approval of its budget, either by failure to appear or by committee disapproval of its budget, the committee may adopt a resolution to that effect, and any expenditure of public monies by such entity shall constitute a violation of the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) The consideration of salaries of public officials that by law require the approval of the committee shall occur prior to the execution of any employment contract for that official. The state shall not be liable for any payment of such salary if the salary has not been approved by the Joint Legislative Committee on the Budget. The committee shall have the authority to adopt a resolution to direct the commissioner of administration and the state treasurer to deny any warrant or payment of money from the state treasury for any monies related to the payment of the salary at issue. The committee is also authorized to adopt a resolution to direct the commissioner of administration and state treasurer to recommence the acceptance of warrants.

(2) The provisions of this Section shall have no effect on the provisions of any contract which is in effect prior to July 1, 2008.

(3) Notwithstanding any contrary provision of law, the chairman of the Joint Legislative Committee on the Budget may grant an entity, for good cause shown, an extension of time, not to exceed thirty days, to comply with the provisions of this Subsection, and the Joint Legislative Committee on the Budget may grant an additional extension of time.

L.(1)(a) Upon receipt of the reports from the various departments within the executive branch of state government as provided by R.S. 36:8(A)(6) and the public postsecondary education management boards as provided by R.S. 17:3130(C) and 3351(F), the Joint Legislative Committee on the Budget shall transmit the reports to the legislative fiscal office for review and analysis and may conduct hearings to review the reports.

(b) The legislative fiscal office shall review the reports and perform any additional analysis of the reports that is necessary to provide an accurate actual estimate as compared to the fiscal note as the bill was enacted.

(2) The reports required to be submitted under this Section shall be in a manner as prescribed by the chairman of the Joint Legislative Committee on the Budget and shall be accompanied by such other information as the chairman may require. At a minimum, the report shall present the differences between the original estimate as the bill was enacted and the actual current revenues or expenditures. Depending upon the scope of the original legislation, the comparisons between the fiscal note as the bill was enacted and the actual amounts shall include but not be limited to tax increases, decreases, fee increases and repeals, tax exemptions, suspensions, credits, rebates, exclusions, and deductions, among others.

(3) No later than February first of each year, the committee shall report its findings in a public meeting relative to any legislation that has been enacted that affects state revenues, public postsecondary education management boards and the related institutions or the various departments and the related entities and that legislation has a fiscal impact which has increased by the amount of one million dollars or more over the amount of the fiscal note as the bill was enacted. The review and analysis shall also examine the receipt, expenditure, allocation, dedication, or means of financing to determine specifically how the increases impact state revenue, the departments, agencies, boards, commissions, and like entities within the executive branch of state government, as well as among the public postsecondary education institutions of the state. The Joint Legislative Committee on the Budget shall transmit copies of the final report to the governor, the president of the Senate, and the speaker of the House of Representatives, and distribute a copy to each member of the legislature.

M.(1) All economic and financial reports for projects submitted in conjunction with the request for approval of the Joint Legislative Committee on the Budget in excess of a total state commitment of ten million dollars for the term of the project shall provide the following information:

(a) Inclusion of all input information, data, and assumptions, including but not limited to data sources, economic growth assumptions, and an assessment/basis of the reasonableness of each.

(b) A description of the analytical model employed for the report and how each input was utilized with that model.

(c) Results in terms of value-added, household earnings, and employment, and a description of each concept.

(d) Results by industry sector, with an assessment of possible adverse effects on sectors that compete with the subsidized company for in-state customers.

(e) Explicit identification of the project's effect on direct expenditure requirements in the state budget or any reduction in taxes or state revenues, including but not limited to tax exemptions, exclusions, deductions, reductions, repeals, rebates, incentives, abatements, or credits.

(f) An additional assessment by the secretary of the Department of Economic Development regarding the extent to which the project would not have occurred but for the proposed state financial support. The secretary's assessment shall reference other business factors which contributed to the project activity occurring and factors which will be required for ongoing sustainability including but not limited to labor, transportation, energy, among others.

(g) Cost/benefit comparisons of the incentives in the package compared to the costs in the package shall be for the same period of time or the same term, both for the direct benefits to the state as well as the indirect benefits to the state.

(2)(a) The department shall submit the request for Joint Legislative Committee on the Budget approval of the project with the analysis to the committee for its review at least seventeen business days, or as permitted by the chairman, prior to the meeting for which the department is seeking the committee's approval. In the event that the chairman specifies a request submission period that is less than seventeen business days, the chairman shall notify all members of the committee of the revised submission time period. Presentation of the information required shall be in a format developed by the department in consultation with the Legislative Fiscal Office and the Joint Legislative Committee on the Budget.

(b) Upon receipt of the request, the Joint Legislative Committee on the Budget shall transmit the report to the legislative fiscal office for evaluation of the department's assessment and the legislative fiscal office shall make such information available to the committee during its review.

(3) For the purposes of this Section and notwithstanding any other provision of law to the contrary, "project" shall mean any public-private partnership, agreement with a nonpublic party, lease, cooperative endeavor agreement, memorandum of understanding, or other contractual agreement which would result in or is expected to result in the obligation of state resources or the expenditure of revenues from the operation, management, or control of a state resource for the purposes of engendering economic growth or development in the state through the utilization of certain incentives, including but not limited to tax exemptions, exclusions, deductions, reductions, repeals, rebates, incentives, abatements, or credits.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980. Acts 1984, No. 694, §1; Acts 1997, No. 738, §1; Acts 1997, No. 1465, §1, eff. July 15, 1997; Acts 1998, 1st Ex. Sess., No. 11, §1; Acts 2001, No. 894, §1, eff. June 26, 2001; Acts 2008, No. 842, §1, eff. July 8, 2008; Acts 2010, No. 861, §10; Acts 2013, No. 96, §2, eff. July 1, 2013; Acts 2014, No. 704, §1, eff. July 1, 2014.



RS 24:654 - State agencies, political subdivisions; assistance to committee

§654. State agencies, political subdivisions; assistance to committee

All agencies, boards, commissions, and departments of the state, whether budget or nonbudget units, and of any of its political subdivisions, including the Insurance Guaranty Association as created by R.S. 22:2056 et seq., shall assist the committee in its work and furnish such information, reports, aid, services, and assistance as may be requested by the committee, all without any cost or charge of any nature to the committee.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980; Acts 1993, No. 397, §3, eff. June 8, 1993; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 24:655 - Powers

§655. Powers

A. The committee shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities, including the power to punish for contempt and to initiate the prosecution, in accordance with the laws of this state, of any individual who refuses to testify or is charged with false swearing or perjury before the committee.

B. The committee shall have the power, by the adoption of a committee resolution, to grant rewards to state agencies or to require the imposition of penalties upon state agencies, as provided in R.S. 39:87.1 et seq. The committee shall also have the power, by the adoption of a committee resolution, to recommend that the legislature provide for a reward or penalty for a state agency, as provided in R.S. 39:87.1 et seq.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980; Acts 1997, No. 1465, §1, eff. July 15, 1997.



RS 24:656 - Staff assistance

§656. Staff assistance

A. The committee shall have the authority to employ professional, clerical, and other personnel, and incur such expenses as are necessary for carrying out its duties and responsibilities.

B. The legislative fiscal office and the legislative auditor shall assist the committee in the performance of its duties and functions.

C. The books and records of the committee shall be audited annually by the legislative auditor.

Added by Acts 1976, No. 538, §3, eff. March 10, 1980. Acts 1987, No. 431, §1, eff. July 9, 1987.



RS 24:661 - Committee created; membership and composition

CHAPTER 10-A. JOINT LEGISLATIVE COMMITTEE ON

CAPITAL OUTLAY

§661. Committee created; membership and composition

A.(1) The Joint Legislative Committee on Capital Outlay, hereinafter referred to as the committee, is hereby created and established as the representative of the Legislature of Louisiana on capital outlay to assist that body in the analysis of the capital outlay needs of the state and its political subdivisions and the preparation and analysis of the capital outlay and omnibus bond bills as presented to the legislature.

(2) The committee shall provide the legislature with information relative to such responsibilities from a source created by and responsible solely to the members of the legislature. The committee shall report from time to time to the legislature its recommendations, thereby providing to the legislature comprehensive budgetary and fiscal information.

(3)(a) The committee shall be composed of:

(i) The members of the House Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee, or their successors.

(ii) The chairman of the House Appropriations Committee or a member of that committee designated by the chairman thereof.

(iii) The chairman of the Senate Finance Committee or a member of that committee designated by the chairman thereof.

(iv) The speaker of the House of Representatives and four members of the House of Representatives appointed by the speaker.

(v) The president of the Senate and four members of the Senate appointed by the president.

(vi) The chairman of the Joint Highway Priority Construction Committee who, if a member of the House of Representatives, shall be one of the four members appointed by the speaker of the House of Representatives; however, if the chairman is a senator he shall be one of the four members appointed by the president of the Senate.

(b) If any member of the House Ways and Means Committee or the Senate Revenue and Fiscal Affairs Committee no longer wishes or is unable to serve, the presiding officer of the respective body shall appoint another member to serve in the place of that member on the Joint Legislative Committee on Capital Outlay.

(4) No action shall be taken by the committee or by a joint subcommittee thereof except by the favorable vote of a majority of the members. A quorum of the committee or a joint subcommittee shall consist of a majority of the total membership thereof.

B. The committee may establish an executive committee thereof to be composed of not more than seventeen members, such committee to perform any administrative functions or exercise any administrative powers of the committee which are assigned or granted to the committee by law, rule, or resolution or to which it succeeds under the provisions of this Chapter.

C. The committee shall select a chairman, a vice chairman, and such other officers as it deems necessary.

D. The members of the committee shall receive the same per diem and travel allowance in the performance of their duties as is provided for standing committees of the legislature.

Acts 1984, No. 491, §1; Acts 1990, No. 208, §1.



RS 24:662 - Capital outlay requests; capital outlay budget; submission to committee

§662. Capital outlay requests; capital outlay budget; submission to committee

A. The capital outlay budget requests or statements of various budget units submitted to the division of administration and any capital outlay budget or recommendation or budget statement prepared by the division of administration, as provided in R.S. 39:61, except projects selected pursuant to the provisions of R.S. 38:90.1 et seq., shall be submitted each year for informational purposes to the committee on the same day that such statements are submitted to the division of administration or prepared by the division of administration.

B. The governor shall submit his preliminary capital recommendations together with a summary thereof to the committee not later than March 1 of each year.

Acts 1984, No. 491, §1.



RS 24:663 - Duties and functions

§663. Duties and functions

A. The committee shall make such studies and examinations of the matters pertaining to the capital outlay affairs and needs of the state and its political subdivisions as may be deemed desirable by the committee or the legislature. The committee shall make such reports of its finding and recommendations with regard to such matters to the legislature upon its request or as is deemed advisable by the committee.

B. Prior to and during each regular session of the legislature, the committee may make such studies and hold such hearings with respect to capital requests or budgets and with respect to the preliminary capital outlay recommendations it deems appropriate and necessary to carry out its duties and functions.

C. Following the review, analysis, and study of the proposed capital outlay budget, the committee shall submit its findings and recommendations thereon to the members of the legislature not later than one week prior to each regular session of the legislature.

D. The committee shall make such continuing studies and examinations of matters pertaining to the capital outlay needs of the state and its agencies and political subdivisions, shall make quarterly reports and recommendations to the legislature, and shall make such other reports as the committee or the legislature deems advisable.

E. The committee shall have the full power and authority to adopt rules and regulations prescribing and governing its procedures, policies, meetings, and any and all other activities relating to its functions and duties.

Acts 1984, No. 491, §1.



RS 24:664 - State agencies, political subdivisions; assistance to committee

§664. State agencies, political subdivisions; assistance to committee

All agencies, boards, commissions, and departments of the state, whether budget or nonbudget units, and of any of its political subdivisions shall assist the committee in its work and furnish such information, reports, aid, services, and assistance as may be requested by the committee, all without any cost or charge of any nature to the committee.

Acts 1984, No. 491, §1.



RS 24:665 - Powers

§665. Powers

The committee shall have the power and authority to hold hearings, subpoena witnesses, administer oaths, require the production of books and records, and do all other things necessary to discharge its duties and responsibilities, including the power to punish for contempt and to initiate the prosecution, in accordance with the laws of this state, of any individual who refuses to testify or is charged with false swearing or perjury before the committee.

Acts 1984, No. 491, §1.



RS 24:666 - Expenses; staff assistance

§666. Expenses; staff assistance

A. The committee shall have the authority to incur such expenses as are necessary for carrying out its duties and responsibilities in accordance with procedures established by the rules of the respective houses for the incurring of such expenses by standing committees. Such expenses shall be paid from funds appropriated for the purpose or from funds appropriated for the expenses of the legislature and its committees.

B. The books and records of the committee shall be audited annually by the legislative auditor.

C. In the conduct of its studies and proceedings, the committee shall utilize the personnel and services of the staffs of the Senate and the House of Representatives. The Legislative Fiscal Office shall assist the committee in the performance of its duties and functions.

Acts 1984, No. 491, §1.



RS 24:671 - JOINT COMMITTEE ON LEGISLATIVE OVERSIGHT

CHAPTER 11. JOINT COMMITTEE ON LEGISLATIVE OVERSIGHT

PART I. CREATION AND PURPOSE

§671. Repealed by Acts 1995, No. 1262, §1.



RS 24:672 - Repealed by Acts 1995, No. 1262, 1.

§672. Repealed by Acts 1995, No. 1262, §1.



RS 24:673 - Repealed by Acts 1995, No. 1262, 1.

§673. Repealed by Acts 1995, No. 1262, §1.



RS 24:674 - Repealed by Acts 1995, No. 1262, 1.

§674. Repealed by Acts 1995, No. 1262, §1.



RS 24:675 - Repealed by Acts 1995, No. 1262, 1.

§675. Repealed by Acts 1995, No. 1262, §1.



RS 24:676 - Repealed by Acts 1995, No. 1262, 1.

§676. Repealed by Acts 1995, No. 1262, §1.



RS 24:677 - Repealed by Acts 1995, No. 1262, 1.

§677. Repealed by Acts 1995, No. 1262, §1.



RS 24:681 - Repealed by Acts 1995, No. 1262, 1.

PART II. REORGANIZATION

§681. Repealed by Acts 1995, No. 1262, §1.



RS 24:682 - Repealed by Acts 1995, No. 1262, 1.

§682. Repealed by Acts 1995, No. 1262, §1.



RS 24:691 - Repealed by Acts 1995, No. 1262, 1.

PART III. PROGRAM EVALUATION

§691. Repealed by Acts 1995, No. 1262, §1.



RS 24:692 - Repealed by Acts 1995, No. 1262, 1.

§692. Repealed by Acts 1995, No. 1262, §1.



RS 24:693 - Repealed by Acts 1995, No. 1262, 1.

§693. Repealed by Acts 1995, No. 1262, §1.



RS 24:711 - Repealed by Acts 1995, No. 1262, 1.

PART IV. TERMINATION OF AGENCIES

§711. Repealed by Acts 1995, No. 1262, §1.



RS 24:751 - CENTER FOR LEGAL STUDIES

CHAPTER 12. CENTER FOR LEGAL STUDIES

ON INTERGOVERNMENTAL RELATIONS

§751. Repealed by Acts 1995, No. 1262, §1.



RS 24:752 - Repealed by Acts 1995, No. 1262, 1.

§752. Repealed by Acts 1995, No. 1262, §1.



RS 24:753 - Repealed by Acts 1995, No. 1262, 1.

§753. Repealed by Acts 1995, No. 1262, §1.



RS 24:754 - Repealed by Acts 1995, No. 1262, 1.

§754. Repealed by Acts 1995, No. 1262, §1.



RS 24:755 - Repealed by Acts 1995, No. 1262, 1.

§755. Repealed by Acts 1995, No. 1262, §1.



RS 24:756 - Repealed by Acts 1995, No. 1262, 1.

§756. Repealed by Acts 1995, No. 1262, §1.



RS 24:761 - REPORTS TO THE LEGISLATURE

CHAPTER 13. REPORTS TO THE LEGISLATURE

PART I. LEGISLATIVE LIBRARIES

§761. Legislative libraries

A. A law library known as the "Huey P. Long Memorial Law Library" shall be located in the state capitol building and administered by the Senate with funds allocated by the Legislative Budgetary Control Council or otherwise made available for such purposes.

B. A research library known as the "David R. Poynter Legislative Research Library" shall be located in the state capitol building and administered by the House of Representatives.

Acts 1985, No. 905, §1; Acts 1990, No. 9, §1.



RS 24:771 - Definitions

PART II. REPORTS TO THE LEGISLATURE

§771. Definitions

As used in this Part, the following terms shall have the following meanings:

(1) "Agency" means an office, department, board, bureau, commission, committee, council, institution, college or university, division, officer, or other person or group within the executive, judicial, or legislative branches of state government or any political subdivision of the state that is authorized to exercise or that exercises any of the functions of government within the state of Louisiana.

(2) "David R. Poynter Legislative Research Library" means the research library provided for in R.S. 24:761(B).

(3) "Report" means any report which is a public record and is requested by the legislature or is required by law or resolution to be submitted to the legislature or to either house or to any committee or joint committee thereof, other than reports of standing committees of the House of Representatives and Senate. "Report" shall also include those reports of special committees, commissions, and task forces on which a member or members of the legislature serve, reports prepared for the legislature by any agency, or reports prepared for the legislature by a private individual or organization whether under contract or not and issued in print, including all forms of duplicating. "Report" shall not include those reports submitted to any legislative agency created by statute or any report required to be submitted by an agency to a legislative committee pursuant to the Administrative Procedure Act.

Acts 1985, No. 905, §1; Acts 1990, No. 9, §1; Acts 2005, No. 276, §1.



RS 24:772 - Distribution of reports

§772. Distribution of reports

A.(1) To comply with any provision of law and any resolution requiring or requesting the submission of reports to the legislature, the agency shall send an e-mail notification which contains an electronic copy of the report to the David R. Poynter Legislative Research Library in such an electronic format as may be determined by the Legislative Budgetary Control Council. The David R. Poynter Legislative Research Library shall distribute a list of such reports to the members of the legislature via e-mail and, upon the request of a member, via paper copy.

(2) Notwithstanding Paragraph (1) of this Subsection, an agency may send an electronic copy of a report to one or more members of the legislature.

(3)(a) Each agency shall distribute a list of its reports and publications to the David R. Poynter Legislative Research Library by February first of each year. The list shall include all reports and publications issued by the agency during the previous calendar year and shall be sent via e-mail.

(b) Each agency shall also distribute an electronic copy of each report and publication on such list to the David R. Poynter Legislative Research Library by February first of each year.

(c) The David R. Poynter Legislative Research Library shall ensure that the information required to be submitted pursuant to this Paragraph, including a link to each report and publication, is distributed via e-mail to each member of the legislature.

B. In addition to the distributions required in Subsection A of this Section, one printed copy of each report shall be filed with the David R. Poynter Legislative Research Library. The David R. Poynter Legislative Research Library shall be a depository for all reports and shall receive such materials without cost within five days of publication.

C. During an audit of each state agency, the legislative auditor shall cause an examination of the records of the various reports submitted to the legislature by such agency, insofar as is practicable, to determine whether the agency has complied with the provisions of this Section. An audit report of a state agency by the legislative auditor shall contain specific comment on the compliance of such agency with the provisions of this Section.

Acts 1990, No. 9, §1; Acts 1997, No. 1417, §1; Acts 2001, No. 26, §1; Acts 2003, No. 827, §1; Acts 2005, No. 276, §1; Acts 2011, No. 182, §1.



RS 24:775 - Commissioner of insurance; reports to legislature

PART III. REPORTS TO LEGISLATURE BY

COMMISSIONER OF INSURANCE

§775. Commissioner of insurance; reports to legislature

A. The commissioner of insurance shall, at least twice each calendar year, report to the Senate and House committees on insurance relative to insurance regulation in this state.

B. The report shall include information and data about licensure, solvency of insurers, IRIS reports, and such other information as the commissioner may deem appropriate or as the committee may request.

C. The commissioner shall furnish the committee with all information and data which the committee requests except for any such information which is privileged or confidential by law.

D. The committee may meet at any time it deems appropriate to receive a report from the commissioner.

E. The committee may meet in executive session, and such sessions shall be exempt from the laws regulating open meetings for matters concerning the IRIS reports and company insolvencies, and other matters pertaining thereto.

Acts 1990, No. 795, §1; Acts 1992, No. 377, §2, eff. June 17, 1992.



RS 24:781 - LOUISIANA COMMISSION ON ECONOMY

CHAPTER 14. LOUISIANA COMMISSION ON ECONOMY

AND EFFICIENCY IN STATE GOVERNMENT

§781. Repealed by Acts 1995, No. 1262, §1.



RS 24:782 - Repealed by Acts 1995, No. 1262, 1.

§782. Repealed by Acts 1995, No. 1262, §1.



RS 24:783 - Repealed by Acts 1995, No. 1262, 1.

§783. Repealed by Acts 1995, No. 1262, §1.



RS 24:784 - Repealed by Acts 1995, No. 1262, 1.

§784. Repealed by Acts 1995, No. 1262, §1.



RS 24:785 - Repealed by Acts 1995, No. 1262, 1.

§785. Repealed by Acts 1995, No. 1262, §1.



RS 24:786 - Repealed by Acts 1995, No. 1262, 1.

§786. Repealed by Acts 1995, No. 1262, §1.



RS 24:787 - Repealed by Acts 1995, No. 1262, 1.

§787. Repealed by Acts 1995, No. 1262, §1.



RS 24:801 - ADVISORY COMMISSION

CHAPTER 15. ADVISORY COMMISSION

ON INTERGOVERNMENTAL RELATIONS

§801. Findings; purpose

The legislature finds and declares that there is a need for a permanent intergovernmental advisory body to study and report on:

(1) The current pattern of local governmental structure and its viability.

(2) The powers and functions of local governments, including their fiscal powers.

(3) The existing, necessary, and desirable relationship between and among local governments and the state.

(4) The existing, necessary, and desirable allocation of state and local fiscal resources.

(5) The existing, necessary, and desirable role of the state as the creator of the local governmental systems.

(6) The special problems facing general local governments, interstate regional units, and areawide bodies in interstate areas, such studies where possible to be conducted in conjunction with those of pertinent sister state commissions.

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:802 - Creation; composition

§802. Creation; composition

A. There is hereby created a Louisiana Advisory Commission on Intergovernmental Relations.

B. The commission shall be composed of nineteen members as follows:

(1) Three elected municipal officials appointed by the executive board of the Louisiana Municipal Association or their designees.

(2) Three elected parish government officials appointed by the executive board of the Louisiana Police Jury Association or their designees.

(3) Three elected school board officials appointed by the Louisiana School Board Association or their designees.

(4) The superintendent of education or his designee.

(5) The secretary of the Louisiana Department of Economic Development or his designee.

(6) The secretary of the Louisiana Department of Revenue or his designee.

(7) The secretary of the Louisiana Department of Transportation and Development or his designee.

(8) Three state representatives appointed by the speaker of the Louisiana House of Representatives.

(9) Three state senators appointed by the president of the Louisiana Senate.

C. The chairman and vice chairman of the commission shall be elected by the members of the commission and shall serve for a term of one year.

D. Ten members of the commission shall constitute a quorum.

E.(1) The commission may establish an executive committee to be composed of six members selected as provided in this Subsection to perform any administrative function or exercise any administrative power of the commission which is assigned or granted to the commission by law, rule, or resolution or to which it succeeds under the provisions of this Chapter.

(2) The executive committee shall consist of the following members:

(a) One of the commission members serving pursuant to R.S. 24:802(B)(1) selected by the three members serving pursuant to that Paragraph.

(b) One of the commission members serving pursuant to R.S. 24:802(B)(2) selected by the three members serving pursuant to that Paragraph.

(c) One of the commission members serving pursuant to R.S. 24:802(B)(3) selected by the three members serving pursuant to that Paragraph.

(d) One of the commission members serving pursuant to R.S. 24:802(B)(4), (5), (6), or (7) selected by the members serving pursuant to those Paragraphs.

(e) One of the commission members serving pursuant to R.S. 24:802(B)(8) selected by the three members serving pursuant to that Paragraph.

(f) One of the commission members serving pursuant to R.S. 24:802(B)(9) selected by the three members serving pursuant to that Paragraph.

(3) The term of the members of the executive committee shall be one year.

(4) The chairman of the commission shall serve as ex officio chairman of the executive committee. The chairman shall not vote unless he is one of the six members of the committee provided for in Paragraph (2) of this Subsection.

(5) The executive committee, upon the favorable vote of a majority of the total membership of the committee, may act for the commission and in its name in the interim between meetings of the commission; however, it shall have no authority to change any action taken by the commission.

(6) All actions of the executive committee shall require the favorable vote of a majority of the total membership of the committee.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987; Acts 1998, 1st Ex. Sess., No. 1, §1, eff. April 20, 1998; Acts 2001, No. 1065, §1, eff. June 28, 2001; Acts 2003, No. 805, §1, eff. July 1, 2003.



RS 24:803 - Functions and duties

§803. Functions and duties

The commission shall have the following functions and duties:

(1) To serve as an advisory agency of the legislature and be responsible solely to the legislature in every aspect of its functions, duties, and operations.

(2) To serve as a forum for the discussion and resolution of intergovernmental problems.

(3) To engage in such activities and conduct such studies as are necessary or desirable in the accomplishment of the purposes set forth in R.S. 24:801.

(4) To consider, on its own initiative, ways and means of fostering better relations among local governments and between local governments and the state government.

(5) To draft and disseminate model local ordinances necessary to implement recommendations of the commission.

(6) To encourage, and, where appropriate, coordinate studies relating to intergovernmental relations conducted by universities, state, local, and federal agencies, and research and consulting organizations.

(7) To review the recommendations of national commissions studying federal, state, and local government relationships and problems and assess their possible application to Louisiana.

(8) To analyze the structure, functions, revenue requirements, and fiscal policies of Louisiana and its political subdivisions; conduct studies of economic, administrative tax, and revenue matters for all levels of state government; and make recommendations for improvement.

(9) To examine proposed and existing federal and state programs, assess their impact upon Louisiana and its political subdivisions, and provide such assessment and recommendations, when appropriate, to the legislature.

(10) To issue annual reports of its findings and recommendations to be transmitted to the presiding officer of each house of the legislature not less than thirty days prior to the convening of each regular session of the legislature. Such reports shall set forth the reasons and supporting data for each recommendation and shall include draft legislation to implement such recommendations. Recommendations regarding economic and taxation issues shall be accompanied by supporting analyses of economic data. The commission may issue special or interim reports on specific subjects as it may deem appropriate.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:804 - Meetings; hearings; committees

§804. Meetings; hearings; committees

A. The commission shall hold meetings quarterly and at such times as it deems necessary. The commission may hold hearings from time to time on matters within its purview.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state shall make available all facts, records, information, and data requested by the commission and in all ways cooperate with the commission in carrying out the functions and duties imposed by this Chapter.

C. The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one member of the commission, but only the commission itself may take official action.

D. The commission may adopt rules of procedure for its operation.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:805 - Staff

§805. Staff

The commission shall use existing staff of the legislature, including but not limited to personnel of the legislative fiscal office.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:806 - Finances

§806. Finances

A.(1) No member of the commission shall receive any salary for duties performed as a member of the commission.

(2) Legislator members of the commission shall receive per diem and be reimbursed for expenses as provided by law and the rules of the Senate or House of Representatives.

B. The commission is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

C. To assist financially with the exercise of the functions and duties provided in R.S. 24:803, state appropriations are hereby authorized in such amounts as may be necessary.

D. The funds for the operations of the commission, over and above such funds as are now or may hereafter be made available by law or otherwise may be appropriated by the legislature from the state general fund from year to year, may be included in and constitute a separate item in the act appropriating funds for the expenses of the legislature and its committees. In addition, the presiding officers of each house of the legislature shall have authority to expend, or to pay over to the commission for expenditure, out of any funds available to either or both of them such amounts as are necessary to provide supplementary funds for the purpose of fully carrying out any one or more of the functions of the commission for the benefit of the legislature, its members, and committees.

E. The books and records of the commission shall be subject to audit by the legislative auditor.

Acts 1986, No. 1024, §1, eff. Jan. 1, 1987.

{{NOTE: SEE ACTS 1986, NO. 1024, §3.}}

{{NOTE: ACTS 1989, NO. 672, §1 REPEALED ACTS 1986, NO. 1024, §3 WHICH WOULD HAVE PROVIDED FOR TERMINATION OF THE COMMISSION ON JANUARY 1, 1990.}}



RS 24:851 - JOINT LEGISLATIVE COMMITTEE ON

CHAPTER 16. JOINT LEGISLATIVE COMMITTEE ON

ECONOMIC DEVELOPMENT OVERSIGHT

§851. Repealed by Acts 1995, No. 1262, §1.



RS 24:852 - Repealed by Acts 1995, No. 1262, 1.

§852. Repealed by Acts 1995, No. 1262, §1.



RS 24:853 - Repealed by Acts 1995, No. 1262, 1.

§853. Repealed by Acts 1995, No. 1262, §1.



RS 24:901 - LOUISIANA COORDINATING COUNCIL

CHAPTER 17. LOUISIANA COORDINATING COUNCIL

ON THE PREVENTION OF DRUG USE AND TREATMENT

OF DRUG AND ALCOHOL ABUSE

§901. Repealed by Acts 1995, No. 1262, §1.



RS 24:902 - Repealed by Acts 1995, No. 1262, 1.

§902. Repealed by Acts 1995, No. 1262, §1.



RS 24:903 - Repealed by Acts 1995, No. 1262, 1.

§903. Repealed by Acts 1995, No. 1262, §1.



RS 24:904 - Repealed by Acts 1995, No. 1262, 1.

§904. Repealed by Acts 1995, No. 1262, §1.



RS 24:905 - Repealed by Acts 1995, No. 1262, 1.

§905. Repealed by Acts 1995, No. 1262, §1.



RS 24:906 - Repealed by Acts 1995, No. 1262, 1.

§906. Repealed by Acts 1995, No. 1262, §1.



RS 24:907 - Repealed by Acts 1995, No. 1262, 1.

§907. Repealed by Acts 1995, No. 1262, §1.



RS 24:908 - Repealed by Acts 1995, No. 1262, 1.

§908. Repealed by Acts 1995, No. 1262, §1.



RS 24:909 - Repealed by Acts 1995, No. 1262, 1.

§909. Repealed by Acts 1995, No. 1262, §1.



RS 24:910 - Repealed by Acts 1995, No. 1262, 1.

§910. Repealed by Acts 1995, No. 1262, §1.



RS 24:931 - INTERAGENCY COUNCIL ON PREVENTION

CHAPTER 18. INTERAGENCY COUNCIL ON PREVENTION

OF SEX OFFENSES

§931. Findings; purpose

A. The legislature hereby finds that it is imperative that the state have a permanent ongoing structure to develop and implement governmental policies and coordinate activities relating to the prevention of sex offenses and the treatment of sex offenders.

B. The purpose of this Chapter is:

(1) To establish the Interagency Council on the Prevention of Sex Offenses to evaluate services and programs sponsored either by local, state, or federal agencies or private organizations concerning the prevention of sex offenses and the treatment of sex offenders, and effective law enforcement and criminal and civil justice concerning alleged sex offenses and matters involving or relating to sexual offenses and abuse.

(2) To identify all sources of funding.

(3) To ensure proper coordination of the administration and implementation of a sound policy with respect to the prevention of sex offenses and the treatment of sex offenders.

(4) To monitor the effectiveness and quality of state and local activities, services, programs, employees, and facilities in the administration of sex offense laws of the state.

(5) To reduce conflicts and duplication of efforts between state and local resources.

(6) To ensure that the head of each resource is fully informed of other state and local resources and their functions.

(7) To clearly identify the proper state or local agency responsible for taking action under specified circumstances.

(8) To ensure proper and efficient operations in the prevention of sex offenses and the treatment of sex offenders.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1995, No. 1269, §1, eff. June 29, 1995.



RS 24:932 - Definitions

§932. Definitions

For the purposes of this Chapter:

(1) "Council" means the Interagency Council on Prevention of Sex Offenses.

(2) "Rehabilitation service" means a mental health treatment or medical intervention program designed to treat or remedy a sex offender's mental or medical problem that may relate or contribute to the sex offender's criminal or paraphiliac problem.

(3) "Sex offender" means a person who:

(a) Admits to committing or has been convicted of one or more of the following sexual offenses as defined in R.S. 14:42, 43.1, 43.2, 43.3, 43.4, 45, 78, 81, 81.1, 81.2, 89.1, or 403; or any provision of Subpart C of Part II, Subpart B of Part IV, or Subpart A(1) or A(4) of Part V, of Chapter 1 of Title 14 of the Louisiana Revised Statutes of 1950.

(b) Experiences or evidences a paraphiliac disorder as defined by the Revised Diagnostic and Statistical Manual III.

(4) "Treatment provider" means a person who is licensed in this state to provide mental health or medical services for rehabilitation of sex offenders, including a physician, psychiatrist, psychologist, licensed professional counselor, therapist, or clinical social worker.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1995, No. 1269, §1, eff. June 29, 1995; Acts 1999, No. 1309, §6, eff. Jan. 1, 2000; Acts 2001, No. 486, §3, eff. June 21, 2001.



RS 24:933 - Interagency Council on the Prevention of Sex Offenses created; membership; officers; quorum

§933. Interagency Council on the Prevention of Sex Offenses created; membership; officers; quorum

A. The Interagency Council on the Prevention of Sex Offenses is hereby established as a legislative agency.

B. The council shall be composed of twenty-four members as follows:

(1) A member of the Senate appointed by the Senate president who shall serve as chairman.

(2) A member of the House of Representatives appointed by the speaker of the House of Representatives who shall serve as vice chairman.

(3) The chairman of the Board of Parole or his designee.

(4) The chairman of the Board of Pardons or his designee.

(5) The chairman of the Louisiana Commission on Law Enforcement and Administration of Criminal Justice or his designee.

(6) The secretary of the Department of Public Safety and Corrections or his designee.

(7) The assistant secretary of the office of adult services of the Department of Public Safety and Corrections or his designee.

(8) The assistant secretary of the office of juvenile justice of the Department of Public Safety and Corrections or his designee.

(9) The assistant secretary of the office of community services of the Department of Children and Family Services or his designee.

(10) The assistant secretary of the office of behavioral health of the Department of Health and Hospitals or his designee.

(11) The president of the Louisiana Sheriff's Association or his designee.

(12) The president of the Louisiana Chiefs of Police Association or his designee.

(13) The supervisor of the bureau of criminal identification and information of the office of state police of the Department of Public Safety and Corrections or his designee.

(14) The president of the Louisiana Association of Criminal Defense Lawyers or his designee.

(15) The president of the Louisiana Juvenile Judges Association or his designee.

(16) The president of the Louisiana District Judges Association or his designee.

(17) The judicial administrator of the Louisiana Supreme Court or his designee.

(18) The attorney general or his designee.

(19) Five members appointed by the governor who shall be subject to confirmation by the Senate.

(20) The president of the Louisiana District Attorneys Association or his designee.

C.(1) If a member designates a representative to the council on his behalf the representative must be, at the time of the designation and during the time of service on the council, an officer or employee of the entity the member represents.

(2) Two of the members appointed by the governor must be, at the time of appointment and during the time of service on the council, representatives of the general public with expertise in the treatment of sex offenders.

(3) Two of the members appointed by the governor must be designated by the Louisiana Foundation Against Sexual Assault.

(4) One member appointed by the governor must be designated by the Victims and Citizens Against Crime, Inc.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1994, 3rd Ex. Sess., No. 40, §1; Acts 1995, No. 1269, §1, eff. June 29, 1995; Acts 1999, No. 848, §1; Acts 2008, No. 565, §3; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 24:934 - Meetings; hearing; committees

§934. Meetings; hearing; committees

A. The council shall meet at least four times each year, and may meet at other times at the call of the chairman or as provided by council rule.

B. The council may establish committees as it deems advisable and feasible, whose membership shall include at least one member of the council, but only the council itself may take official action.

C. Eleven members shall constitute a quorum.

D. The council may adopt rules of procedure for its operation.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:935 - Council responsibilities

§935. Council responsibilities

The council shall:

(1) Determine if a state-administered sex offender treatment program is necessary, identify needed services for the treatment and rehabilitation of sex offenders, report to the governor, the president of the Senate, and the speaker of the House of Representatives about the nature of the services and the funding necessary for the service.

(2) Evaluate in-state and out-of-state programs for sex offender treatment and recommend to the head of current programs methods of improving the programs.

(3) Collect and disseminate information to judicial officers, probation or parole workers, and the general public about available sex offender treatment programs.

(4) Distribute money appropriated by the legislature to the council or otherwise made available to the council for the development, operation, or evaluation of sex offender treatment programs.

(5) Advise and assist agencies in coordinating procedures to provide treatment services that may include community-based programs.

(6) Advise the office of behavioral health of the Department of Health and Hospitals on the establishment and maintenance of a registry of individuals and programs providing mental health and medical services for sex offenders in accordance with R.S. 24:936.

(7) Plan effective coordination of resources to prevent sex offenses and treatment of the sex offenders.

(8) Serve as an advisory agency to the legislature, the governor, and resources involved in the prevention of sex offenses and the treatment of the sex offenders, or both.

(9) Identify and promote the full range of resources and funding available to prevent sex offenses and treat the sex offenders.

(10) Recommend procedures for reduction of overlapping efforts, activities, or actions by different resources.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1999, No. 848, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 24:936 - Registry

§936. Registry

A.(1) The office of behavioral health of the Department of Health and Hospitals, with the advice of the council, shall, through contract, establish and maintain a registry of individuals who provide mental health or medical services for rehabilitation of sex offenders.

(2) The office, upon recommendation and advice of the council, by rule, shall develop procedures and eligibility requirements for registration.

(3) The office, upon recommendation and advice of the council, may establish a reasonable fee for registration to cover the costs of administering the registry.

(4) The office shall be responsible to have prepared annually a list of the treatment providers registered under this Section. The council, by rule, shall establish procedures for developing and distributing the list. The office, on request, shall be responsible for making the list available for a reasonable fee to cover the costs of printing and distribution.

B.(1) In furtherance of the purpose of this Chapter, the Department of Children and Family Services shall maintain a central registry in accordance with Children's Code Art. 616.

(2) In furtherance of the purpose of this Chapter, the Department of Public Safety and Corrections, office of state police, bureau of criminal identification and information shall maintain a registry of all cases of convictions of criminal sex offenses against children. Such sex offenses are those specified in R.S. 24:932(3)(a). The records of these convictions shall not be subject to expungement. The purpose of such registry is to fulfill the requirements of the Louisiana Child Protection Act as provided in R.S. 15:587.1.

Acts 1993, No. 484, §2, eff. June 10, 1993; Acts 1994, 3rd Ex. Sess., No. 56, §1, eff. July 7, 1994; Acts 1995, No. 625, §2, eff. June 19, 1995; Acts 1995, No. 1251, §1; Acts 1999, No. 848, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.

NOTE: SEE ACTS 1995, NO. 625, §3.



RS 24:937 - Staff

§937. Staff

The council may use the existing staff of the legislature, including but not limited to the legislative fiscal office.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:938 - Agency cooperation

§938. Agency cooperation

A. Each council member representing the executive or judicial branch of state government and each association represented on the council by a member shall designate a person within or from the entity as the council coordinator for that agency or association to work with the staff of the council to provide such information as the council may require regarding the activities of the agency or association in the prevention of sex offenses, treatment of the sex offenders, or both.

B. To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, and agency of the state and each political subdivision shall make available all facts, records, information, and data required by the council and in all ways cooperate with the council in carrying out the functions and duties imposed by this Chapter.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:939 - Finances

§939. Finances

A. No nonlegislative member of the council shall receive any compensation for duties performed as a member of the council.

B. The council may apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

C. To assist financially with the exercise of functions and duties of the council, state appropriations are hereby authorized in such amounts as may be necessary.

D. The funds for the operations of the council over and above such funds as are now or may hereafter be made available by law or otherwise may be appropriated by the legislature from the state general fund from year to year.

E. The financial records of the council shall be audited pursuant to R.S. 24:513.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:940 - Exceptions

§940. Exceptions

No provision of this Chapter shall supersede any provision of Chapter 1-A of Title 15 of the Louisiana Revised Statutes of 1950 establishing the Louisiana Sentencing Commission, Chapter 8 of Title 15 of the Louisiana Revised Statutes of 1950 establishing the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice, or Chapter 18 of Title 40 of the Louisiana Revised Statutes of 1950 establishing the Peace Officer Standards and Training Law.

Acts 1993, No. 484, §2, eff. June 10, 1993.



RS 24:971 - Louisiana Commission on Civic Education; creation; purpose

CHAPTER 19. LOUISIANA COMMISSION ON CIVIC EDUCATION

§971. Louisiana Commission on Civic Education; creation; purpose

A. The Louisiana Commission on Civic Education, hereinafter referred to as "commission", is hereby established.

B. The purposes of the commission shall include the following:

(1) To educate citizens in the community as well as students in schools on the importance of citizen involvement in a representative democracy.

(2) To promote communication and collaboration among organizations in the state that conduct civic education programs.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2005, No. 107, §1, eff. June 21, 2005.



RS 24:972 - Membership; meetings; compensation; staff

§972. Membership; meetings; compensation; staff

A. The commission shall consist of the following members:

(1) The governor, or his designee.

(2) The lieutenant governor, or his designee.

(3) The state attorney general, or his designee.

(4) The secretary of state, or his designee.

(5) The president of the Senate, or his designee.

(6) The speaker of the House of Representatives, or his designee.

(7) The chairman of the Senate Committee on Education, or his designee.

(8) The chairman of the House Committee on Education, or his designee.

(9) The state superintendent of education, or his designee.

(10) The president of the State Board of Elementary and Secondary Education, or his designee.

(11) One state coordinator of the Louisiana Legislators Back to School Program, to represent the Senate program, appointed by the president of the Senate.

(12) One state coordinator of the Louisiana Legislators Back to School Program, to represent the House of Representatives program, appointed by the speaker of the House of Representatives.

(13) The state coordinator of Project Citizen.

(14) The executive director of the Public Affairs Research Council.

(15) The executive director of the Council for a Better Louisiana.

(16) One member to represent Louisiana Public Broadcasting, appointed by the executive director of the Louisiana Public Broadcasting Corporation.

(17) One member to represent the League of Women Voters, appointed by the League of Women Voters of Louisiana.

(18) One member to represent the Louisiana Press Association and one member to represent the Louisiana Association of Broadcasters, appointed by the president of each association.

(19) One member to represent the Louisiana Center for Law and Civic Education, appointed by the president of its board of directors.

(20) One member to represent the Louisiana Association of Non-Profit Organizations, appointed by the chairman of the Louisiana Association of Non-Profit Organizations.

(21) One member to represent the Louisiana Chapter of the National Association for the Advancement of Colored People, appointed by the president of the Louisiana Chapter of the National Association for the Advancement of Colored People.

(22) The chairman of the Volunteer Louisiana Commission, or his designee.

(23) Any additional member who has expertise in civic education or civic involvement, as may be designated by three-fourths of the commission members present and voting. Such member shall serve at the pleasure of the commission.

(24) One member to represent the Louisiana District Judges Association, appointed by the president of its board of directors.

(25) The chief justice of the Louisiana Supreme Court or his designee.

B. The members of the commission shall elect a chairman, vice chairman, and such other officers as it shall determine.

C. A member of the commission shall serve without compensation for his services, but may receive a per diem and be reimbursed for reasonable and necessary travel and other expenses actually incurred on business of the commission provided such reimbursement is authorized and paid by the representative agency or organization.

D. The commission shall hold at least two meetings each year and may hold other meetings upon the call of the chairman or majority of the members. The initial meeting of the commission shall be called by the president of the Senate and the speaker of the House of Representatives, acting jointly.

E. Staff and facilities needed by the commission to accomplish its purposes shall be provided by the legislature from its existing resources.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2005, No. 107, §1, eff. June 21, 2005; Acts 2012, No. 553, §1; Acts 2013, No. 38, §1.



RS 24:973 - Powers and functions

§973. Powers and functions

A. The commission shall:

(1) Develop and coordinate outreach programs in collaboration with member organizations, agencies, and schools to educate citizens on the importance of understanding the following:

(a) That representative democracy is a process dependent on reasoned debate, good faith negotiation, and compromise.

(b) That individual involvement is a critical factor in community success.

(c) That consideration and respect of others must be shown when deliberating, negotiating, and advocating positions on public concerns.

(2) Identify civic education projects in Louisiana and provide technical assistance as may be needed to such programs.

(3) Build a network of civic education professionals to share information and strengthen partnerships.

(4) Develop, in consultation with entities having representatives on the commission and others as determined by the commission, a clearinghouse which shall be available on the Internet and which shall include but not be limited to the following:

(a) A database of civic education resources, lesson plans, and other programs of best practices in civic education.

(b) A bulletin board to promote discussion on and exchange of ideas relative to civic education.

(c) An events calendar.

(d) Links to civic education research.

(5) Value and support successful civic education programs in the state and encourage expansion of such efforts.

(6) Oversee the administrative needs and the implementation of the identified goals and objectives of the Legislative Youth Advisory Council.

(7) Prepare and provide an annual report of activities to the governor and to the legislature.

B. The commission may establish such committees as it deems necessary to carry out its functions.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2005, No. 107, §1, eff. June 21, 2005; Acts 2007, No. 118, §1, eff. July 1, 2007.



RS 24:973.1 - Legislative Youth Advisory Council; purpose, membership, duties, administration, report, student privacy

§973.1. Legislative Youth Advisory Council; purpose, membership, duties, administration, report, and student privacy

A. Purpose. The Legislative Youth Advisory Council, hereinafter referred to as "council," is hereby established to examine and facilitate communication between youth and the legislature regarding issues of importance to youth, including but not limited to education, employment, strategies to increase youth participation in local and state government, safe environments for youth, substance abuse, underage drinking, emotional and physical health, poverty, litter and environmental control, driver's licenses, and youth access to state and local services.

B. Membership. (1) The council shall consist of twenty-one youth members appointed by the Louisiana Commission on Civic Education as follows:

(a) Two youth members shall be appointed from each congressional district and the remaining members from the state at large in a manner which reflects the diversity of the state to the greatest extent practicable.

(b) Youth members shall be selected pursuant to an application process as provided in Paragraph (2) of this Subsection and shall possess the qualifications as provided in Subsection C of this Section.

(c) The commission shall select members to the council from among youths recommended by any of the following:

(i) A school administrator, teacher, or representative of an approved home study program or a general education development skills program.

(ii) An adult representative of a school-sponsored club or community organization which has a mission that supports the ideals of character, leadership, and service; encourages mutual respect and instills civic responsibility; builds courage and confidence among young people through community participation; or promotes the principles of representative democracy, in an effort to build stronger communities by increasing civic engagement among youth.

(2) The application form and process for membership on the council shall be developed and approved by the commission.

(3) The following persons shall serve as advisory, nonvoting members of the council:

(a) A member of the Senate, appointed by the president.

(b) A member of the House of Representatives, appointed by the speaker.

(c) The chairman of the Louisiana Commission on Civic Education.

(d) The state superintendent of education, or his designee.

(e) Up to seven persons, as may be designated by the commission, who have completed high school and are nineteen years of age or younger.

(f) A representative of the Council of Student Body Presidents.

C. Qualifications of youth members. Each member of the council shall:

(1) Be a resident of Louisiana.

(2) Be a student aged fourteen through nineteen.

(3) Be enrolled and attending a Louisiana high school in the ninth, tenth, eleventh, or twelfth grade; participating in a home study program approved by the State Board of Elementary and Secondary Education; or participating in a general education development skills program as defined by policy adopted by the State Board of Elementary and Secondary Education.

D. Terms of office. Members shall serve a term of one year and may be reappointed for a subsequent term, provided that they are eligible at the time of reappointment. However, no member of the council shall serve more than two consecutive terms.

E. Duties. The council shall have the following duties and responsibilities:

(1) To identify the concerns and needs of youth, and to advise and make recommendations to members of the legislature on proposed or pending legislation and on policy matters related to youth.

(2) To collect, analyze, and provide information to the Senate and House committees on education and any other legislative committees, commissions, and task forces on issues related to youth.

(3) To participate in an annual seminar prior to the school year for council members regarding leadership, government, and the legislature.

(4) To hold at least one public hearing each year for the purpose of receiving youth comment on issues of importance to youth and such other meetings at the call of the council chair.

(5) To submit an annual report by May thirtieth of each year of its activities, including any recommendations for proposed legislation, to the governor, the Senate and House committees on education, and the commission.

F. Council administration. (1)(a) There shall be a legislative chair and a youth chair of the council; however, the chairman of the Louisiana Commission on Civic Education shall call the first meeting of the council and shall serve as co-chair during the first year. Thereafter, the responsibility for presiding as a co-chair of the council shall rotate annually between the two advisory members from the Senate and the House of Representatives.

(b) Youth officers shall be elected at the first meeting of each calendar year, including a president who shall serve as co-chair, and a vice president, secretary, communications officer, and historian. All officers shall be elected by the voting members of the council and shall serve for a term of one year. Any vacancy in an office shall be filled with an election by the voting members of the council for the remainder of the unexpired term.

(2) Members of the council shall serve without compensation, except legislative advisory members shall receive mileage and per diem at the rate established by the legislature when attending meetings of the council.

(3) Meetings of the council shall be open to the public.

(4) The council shall set priorities and may establish any committees as may be necessary in connection with the exercise of its functions.

(5) Council members shall review and consider the procedures and rules used by the legislature as such may be appropriate for use as models for the council.

(6) Legislative staff shall provide staffing assistance to the council.

G. Confidentiality. Other than the name of an applicant, information contained in the application form of any person under the age of eighteen applying for membership on the council shall be confidential and shall not be subject to disclosure. However, the commission may use the information on application forms to develop summary or statistical data which contains no personally identifiable information. The summary or statistical data containing no personally identifiable information shall be subject to disclosure in the manner provided for public records in R.S. 44:1 et seq.

Acts 2007, No. 118, §1, eff. July 1, 2007; Acts 2008, No. 765, §1, eff. July 6, 2008; Acts 2010, No. 670, §1, eff. June 29, 2010; Acts 2012, No. 803, §5; Acts 2014, No. 444, §1.

NOTE: See Acts 2010, No. 670, §2, in re effectiveness of provisions.



RS 24:974 - Funding

§974. Funding

To achieve the purposes of this Chapter, the commission may, on its own behalf or on behalf of the council, seek, accept, and expend monies from any source, including donations, state appropriations, and federal grants and may seek, accept, and use services from individuals, corporations, and governmental entities.

Acts 2004, No. 596, §1, eff. July 5, 2004; Acts 2007, No. 118, §1, eff. July 1, 2007.



RS 24:981 - Authority; general purpose; duties

CHAPTER 20. INSTITUTE FOR PUBLIC HEALTH AND JUSTICE

§981. Authority; general purpose; duties

A. The Institute for Public Health and Justice, organized under authority of the Louisiana State University Health Sciences Center in New Orleans, is hereby designated as an advisor to the legislature on matters related to youth in the criminal justice system and youth with behavioral health needs.

B. The Institute for Public Health and Justice shall act at the direction of the speaker of the House of Representatives and the president of the Senate, in consultation with the Juvenile Justice Reform Act Implementation Commission.

C.(1) The Institute for Public Health and Justice shall serve as a resource for best practices in the juvenile justice field, including promising local models of juvenile justice reform and national best practices models.

(2) The Institute for Public Health and Justice shall provide technical assistance to the Juvenile Justice Reform Act Implementation Commission, review the implementation of juvenile justice reform, and prepare annual reports to be submitted to the legislature and the governor.

D. The Institute for Public Health and Justice may work in partnership with the University of Louisiana at Lafayette and with other institutions of higher learning to fulfill the purposes of this Chapter.

E. The Institute for Public Health and Justice may work in partnership with the Department of Public Safety and Corrections, youth services, office of juvenile justice, to fulfill the purposes of this Chapter. Any release of data by the office of juvenile justice shall be subject to approval by the deputy secretary for youth services. Information may be provided on a per project basis, and the Institute for Public Health and Justice shall maintain the confidentiality of legally protected juvenile information. The Institute for Public Health and Justice shall not use any information shared pursuant to this Subsection for any proprietary purpose.

Acts 2013, No. 3, §1.



RS 24:982 - Funding

§982. Funding

To achieve the purposes of this Chapter, the Institute for Public Health and Justice may seek, accept, and expend monies from any source, including donations, state appropriations, and federal grants and may seek, accept, and use services from individuals, corporations, and governmental entities.

Acts 2013, No. 3, §1.






TITLE 25 - Libraries, Museums, and Other Scientific

RS 25:1 - TITLE 25 LIBRARIES, MUSEUMS, AND OTHER SCIENTIFIC

TITLE 25

LIBRARIES, MUSEUMS, AND OTHER SCIENTIFIC

AND CULTURAL FACILITIES

CHAPTER 1. STATE LIBRARY OF LOUISIANA

PART I. STATE LIBRARY OF LOUISIANA

SUBPART A. GENERAL PROVISIONS

§1. Establishment and location

There shall be a library known as the State Library of Louisiana, domiciled in the parish of East Baton Rouge, Louisiana, and located in the city of Baton Rouge.

Amended by Acts 1950, No. 316, §6; Acts 1991, No. 938, §2; Acts 1992, No. 210, §2.



RS 25:2 - Board of commissioners; appointment, terms, and qualification of members; removal of members

§2. Board of commissioners; appointment, terms, and qualification of members; removal of members

A. There is created a board of commissioners of the State Library of Louisiana, to be composed of seven members appointed by the lieutenant governor by and with the advice and consent of the Senate, commissioned with overlapping terms. Members of the board shall be appointed as herein provided for five-year terms, each member to serve until his successor is commissioned and qualified.

B. The members of the board shall serve without pay and shall not be removed except for cause shown during their terms of office.

Acts 1991, No. 938, §2; Acts 1997, No. 1128, §1; Acts 2008, No. 804, §1.

NOTE: See Acts 2008, No. 804, §§3 and 4.



RS 25:3 - Selection of members of board

§3. Selection of members of board

The members of the board of commissioners shall be selected without political consideration from the entire state, and at all times at least two members of the board shall be women.



RS 25:4 - Organization of board; meetings; quorum

§4. Organization of board; meetings; quorum

Immediately upon the selection and appointment of the first board of commissioners, the members shall meet at Baton Rouge on the call of the secretary of the former Louisiana Library Commission and organize by electing a chairman, a vice-chairman, and an executive secretary; they shall also provide for quarterly meetings of the board and for special meetings on the call of the chairman or of any three members. A majority of the whole membership shall be required to constitute a quorum for the transaction of business, but the executive secretary and the chairman, acting jointly, will be authorized at all times to transact routine business.



RS 25:5 - Executive secretary as chief librarian and director of library development; secretary of board of commissioners

§5. Executive secretary as chief librarian and director of library development; secretary of board of commissioners

The executive secretary shall be the chief librarian and chief executive officer of the State Library of Louisiana as well as the director of library development and service throughout the state; he shall also be the secretary of the board of commissioners.

Acts 1991, No. 938, §2.



RS 25:6 - Executive secretary; term of office; removal

§6. Executive secretary; term of office; removal

The term of office of the executive secretary is five years, subject to removal for cause by the unanimous vote of the board of commissioners.



RS 25:7 - Executive secretary; qualifications

§7. Executive secretary; qualifications

The executive secretary shall possess the following qualifications: he or she shall be of good moral character and shall be a trained and experienced librarian holding a degree from some standard college or university. In addition, he must have completed the required course in a recognized or accredited school of library science and have had at least five years' experience as an administrative librarian or director of some state or public library serving a populated area of not less than fifty thousand inhabitants.



RS 25:8 - Functions of board of commissioners; duties of executive secretary

§8. Functions of board of commissioners; duties of executive secretary

A. The board of commissioners of the State Library of Louisiana, through the executive secretary, shall plan and work toward a coordinated system of parish and regional libraries throughout the state so as to give and furnish every citizen and resident of the state free library service of the highest quality consistent with modern methods and as may be justified by financial and economic conditions.

B. The executive secretary shall endeavor to coordinate and integrate the library service so as to afford the schools, colleges, and universities the best free library service possible by means of interloan arrangements, book exchanges, and the like.

Acts 1991, No. 938, §2.



RS 25:9 - Other functions, duties and powers of board

§9. Other functions, duties and powers of board

The board of commissioners may send any of its members to aid in the organization of public general libraries or to assist in the improvement of those already established. It may also receive gifts of books, money, or other property, which may be used or held in trust for the purpose or purposes given; may purchase and operate traveling libraries, and circulate such libraries within the state among communities, libraries, schools, colleges, universities, library associations, study clubs, and charitable and penal institutions, under such conditions and rules as the board may deem necessary to protect the interest of the state and best increase the efficiency of the service it is expected to render the public. It may publish lists and circulars of information, and may cooperate with other library commissions and libraries in the publication of documents, in order to secure the most economical administration of the work for which it was formed. It may conduct courses or schools of library instruction and hold library institutes in various parts of the state, and cooperate with others in such schools or institutes. It may also conduct a clearing house for periodicals for free gift to local libraries and shall perform such other service in behalf of public libraries as it may consider for the best interest of the state.

In connection with and under the supervision of each normal school in the state and the president of the state university the board may arrange for a course of lectures every year at each of the said normal schools and the state university on book selection, the use and care of books and the cataloging and administration of school libraries. It may cooperate with the state board of education in devising plans for the care of school libraries, in aiding teachers in school library administration, and in formulating rules and regulations governing the use of such libraries throughout the state. Such suggestions, rules, and regulations for school libraries are to be promulgated through the superintendent of public education.



RS 25:10 - Supervision of public libraries; reports required

§10. Supervision of public libraries; reports required

The executive secretary shall, from time to time when called upon, give supervisory service and advice to all parish, institutional, and public libraries in the state, except law libraries. He shall also require such libraries to file annually, and at such other times as he may deem necessary, reports giving such statistical and other information as he may require. These reports shall be filed with the State Library of Louisiana on or before the thirty-first day of January of each year for the preceding calendar year.

Acts 1991, No. 938, §2.



RS 25:11 - Repealed by Acts 1983, No. 687, 7.

§11. Repealed by Acts 1983, No. 687, §7.



RS 25:12 - Travelling expenses of members; how paid

§12. Travelling expenses of members; how paid

The necessary and actual travelling expenses incurred by the executive secretary or any members of the staff, acting under the authority and direction of the executive secretary, while on business for the State Library of Louisiana, and all actual and necessary travelling expenses of the several members of the board of commissioners of the State Library of Louisiana, shall be paid by the state from the funds appropriated and made available for the use, maintenance, and operation of the State Library of Louisiana.

Acts 1991, No. 938, §2.



RS 25:13 - Repealed by Acts 1983, No. 687, 7.

§13. Repealed by Acts 1983, No. 687, §7.



RS 25:14 - State library as recipient of federal and state funds

§14. State library as recipient of federal and state funds

A. The State Library of Louisiana is named and designated as the proper state agency to accept, receive, and administer any funds or monies granted, furnished, provided, appropriated, and dedicated or made available by the United States or any of its departments, commissions, boards, bureaus, or agencies or by the state of Louisiana for the purpose of giving aid to libraries and providing educational library service for citizens in the state of Louisiana.

B. Any and all funds or monies made available by the state of Louisiana for the purposes stated herein shall be received and administered by the assistant secretary of the office of the state library who is hereby vested with authority to establish rules, regulations, and restrictions not inconsistent with law for the distribution of said funds or monies to the public libraries of the state and from time to time alter and amend the same.

Amended by Acts 1977, No. 347, §1, eff. July 10, 1977; Acts 1991, No. 938, §2.



RS 25:15 - Authority to do acts required by federal laws

§15. Authority to do acts required by federal laws

The State Library of Louisiana is authorized to file any and all applications and make any and all reports and keep and render any and all accounts required or specified by federal law or regulation with reference to securing, administering, and using all such funds and monies for said purposes in the state of Louisiana.

Acts 1991, No. 938, §2.



RS 25:16 - Rendition of library services to blind persons

§16. Rendition of library services to blind persons

The State Library of Louisiana may, with the approval of the federal government, enter into contractual agreements with surrounding states for library services to blind persons. Such agreements shall provide for the payment to the State Library of Louisiana of their proportionate share of the total cost of the service by the states receiving the service under the agreement. The State Library of Louisiana shall receive and retain all funds received, to be used to help defray the cost of the service in the foreign state.

Added by Acts 1956, No. 70, §1; Acts 1991, No. 938, §2.



RS 25:17 - Repealed by Acts 1983, No. 687, 7.

§17. Repealed by Acts 1983, No. 687, §7.



RS 25:31 - Legislative findings, statement of purpose

SUBPART B. LOUISIANA PUBLIC LIBRARY RESOURCES ACT

§31. Legislative findings, statement of purpose

A. The legislature finds that self-improvement, self-government, and economic self-sufficiency for all Louisiana citizens can be gained through the power of knowledge, and libraries are an important and irreplaceable source of such knowledge. Accordingly, the legislature finds that:

(1) Louisiana citizens have a right to adequate information to meet their individual needs.

(2) Louisiana citizens have a right to have their informational needs met in a timely manner even if the material is not in their local library.

(3) Louisiana citizens have a right to physically accessible, functional, convenient, and well-equipped libraries.

(4) Louisiana citizens have a right to be able to locate and use all information sources available.

(5) Louisiana citizens have a right to a wide range of services provided by professionally trained librarians and support staff.

B. It is, therefore, the determination of the legislature that all citizens of Louisiana shall have convenient access to all library resources, facilities, and services. In order to provide such access and services it is essential that the funds be provided to assist libraries in meeting these needs. Therefore, it is the purpose of this Subpart to provide for the establishment of a program through which the State Library of Louisiana may receive monies to expand and enhance its collections of materials for statewide loan, and award monies to local public libraries to expand and enhance their resources and the use thereof.

Acts 1992, No. 210, §1.



RS 25:32 - Establishment of Louisiana Library Resources Program

§32. Establishment of Louisiana Library Resources Program

The Louisiana Library Resources Program is established. The program shall be administered by the executive secretary (state librarian) of the State Library of Louisiana.

Acts 1992, No. 210, §1.



RS 25:33 - Administration of program; specific purposes

§33. Administration of program; specific purposes

A. The executive secretary of the state library shall adopt and promulgate rules for the administration of the program established in this Subpart with the advice of the Board of Commissioners of the State Library of Louisiana. Such rules may establish procedures for submission of proposals, eligibility criteria, and guidelines and standards for the awarding of funds. All such rules shall be in accordance with the provisions of this Subpart.

B. Monies appropriated or otherwise made available to implement this Subpart shall be used for the improvement of the collections of the State Library of Louisiana and local public library resources, including the following purposes:

(1) To strengthen the central collections of the State Library of Louisiana.

(2) To strengthen the collections of individual public libraries.

(3) To encourage and enable the sharing of resources between libraries.

(4) To develop library collections to meet the needs of specific groups of underserved citizens or citizens without service, such as persons with disabilities, persons who are elderly, or persons with limited language skills.

(5) To provide training of staff to maximize collection use.

(6) To provide training programs for public use of library resources.

(7) To acquire equipment and technology for data location and access.

(8) To encourage adequate financing of libraries from local sources; therefore, monies distributed to local public libraries shall supplement but shall not supplant local funds.

Acts 1992, No. 210, §1; Acts 2014, No. 811, §13, eff. June 23, 2014.



RS 25:61 - To 67 Repealed by Acts 1985, No. 905, 2.

PART II. HUEY P. LONG MEMORIAL LAW LIBRARY

§61. §§61 to 67 Repealed by Acts 1985, No. 905, §2.



RS 25:68 - To 70 Repealed by Acts 1980, No. 368, 3, eff. July 18, 1980

§68. §§68 to 70 Repealed by Acts 1980, No. 368, §3, eff. July 18, 1980



RS 25:91 - Control and supervision

PART III. LAW LIBRARY OF LOUISIANA

§91. Control and supervision

The Law Library of Louisiana domiciled in the Parish of Orleans and located in the Civil Courts Building in the City of New Orleans shall be under the direct control and supervision of the Supreme Court of Louisiana which is authorized, under such rules as it may adopt, to prescribe the necessary regulations concerning the maintenance, upkeep, and operation thereof, as well as necessary regulations and restrictions relative to the services to be rendered thereby.

Added by Acts 1954, No. 409, §1.



RS 25:92 - Repealed by Acts 1972, No. 683, 1

§92. Repealed by Acts 1972, No. 683, §1



RS 25:93 - Sale or exchange of surplus property

§93. Sale or exchange of surplus property

A. Notwithstanding any other provision of law to the contrary, the director of the Law Library of Louisiana may sell or exchange surplus movable property, provided that all proceeds realized from any sale or exchange shall be applied to the purchase of books, periodicals, manuscripts, papers, or any other research material for the Law Library of Louisiana.

B. For purposes of this Section, "surplus movable property" means any duplicate, superseded, obsolete or otherwise unnecessary book, periodical, manuscript, paper, or other research material in the possession of the Law Library of Louisiana.

Acts 1986, No. 610, §1.



RS 25:94 - Ownership of books

§94. Ownership of books

The books, periodicals, manuscripts or other papers in the possession of the Law Library of Louisiana or which may be subsequently acquired by it shall be the property of the state of Louisiana.

Added by Acts 1954, No. 409, §1.



RS 25:95 - Appropriations

§95. Appropriations

All appropriations made by the legislature to the Law Library of Louisiana, whether general or special, shall be drawn on the warrant of the Chief Justice of the Supreme Court or any person designated by him.

Added by Acts 1954, No. 409, §1.



RS 25:121 - DEPOSITORIES FOR PUBLIC DOCUMENTS

CHAPTER 2. DEPOSITORIES FOR PUBLIC DOCUMENTS

§121. Policy

Freedom of access to public documents is a basic right of citizenship. Therefore, it is the policy of the state of Louisiana that state public documents shall be made available to the public. In order to obtain maximum efficient distribution and maximum availability of these documents, a depository system is hereby established.

Amended by Acts 1981, No. 906, §1.



RS 25:121.1 - Definitions

§121.1. Definitions

As used in this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Public document" means informational matter, for public distribution regardless of format, method of reproduction, source, or copyright, originating in or produced with the imprint of, by the authority of, or at the total or partial expense of, any state agency. Correspondence and inter-office or intra-office memoranda and records of an archival nature are excluded.

(2) "State agency" means an office, department, board, bureau, commission, council, institution, college or university, division, officer, or other person or group within the executive, judicial, or legislative branch of state government that is authorized to exercise or that exercises any of the functions of the government of the state of Louisiana.

(3) "Depository" means an institution which contracts with the state librarian to participate in the public document depository system.

Added by Acts 1981, No. 906, §1.



RS 25:122 - Establishment of depositories; administration of depository system; documents; rules and regulations

§122. Establishment of depositories; administration of depository system; documents; rules and regulations

A. The state librarian shall be responsible for establishing a system of depositories for state public documents, and for the deposit and distribution of state public documents to the depositories.

B. The state librarian shall adopt and promulgate rules and regulations, and enter into agreements with depositories, as necessary to implement the provisions of this Chapter.

Amended by Acts 1981, No. 906, §1.



RS 25:123 - Recorder of documents; duties

§123. Recorder of documents; duties

A. The provisions of this Chapter shall be implemented and administered, under the supervision of the state librarian, by the recorder of documents, who shall be a graduate of an accredited school of library science.

B. Duties of the recorder of documents include:

(1) Preparation and distribution of the official bibliography of Louisiana public documents.

(2) Prompt transmission to the depositories of public documents received from state agencies in any format.

(3) Provision of bibliographical and practical assistance to the depositories in maintaining, developing, classifying, and utilizing their collections.

(4) Provision of information and assistance to state agencies in their efforts to comply with depository law and regulations.

(5) Provision of information to citizens about the public document depository system.

(6) Assessment of compliance of depositories and agencies with depository law and regulations, and provision of recommendations to the state librarian.

C. In addition, the recorder of documents may send copies of state documents to the office of state archives and to selected national and foreign libraries, including the Library of Congress.

Amended by Acts 1981, No. 906, §1; Acts 2001, No. 893, §1.



RS 25:124 - Public documents of state agencies

§124. Public documents of state agencies

A. Each state agency shall furnish to the recorder of documents, upon release, copies of public documents to meet the needs of the depository system.

B. The head of each state agency shall designate a liaison officer and shall notify the recorder of documents of the appointment.

C. The liaison officer shall submit semiannually to the recorder of documents a complete list of his agency's public documents.

D. The liaison officer shall insure the delivery of these documents as issued.

Amended by Acts 1981, No. 906, §1; Acts 2001, No. 893, §1.



RS 25:124.1 - Depositories

§124.1. Depositories

A. The State Library of Louisiana and Louisiana State University Library at Baton Rouge are hereby designated complete public document depositories. Other Louisiana libraries may request complete public document depository status.

B. Libraries, including those in state agencies and other institutions, may contract with the state librarian to become depositories.

C. Each historical, complete, and selective depository shall agree to make public documents accessible to the public, and to render free service in their use. All depositories shall abide by the rules and regulations promulgated by the state librarian. Extended noncompliance with the contract provisions shall result in the loss of depository status.

Added by Acts 1981, No. 906, §1; Acts 1991, No. 938, §2; Acts 2001, No. 893, §1.



RS 25:125 - Documents to be supplied to law library of state university; exchanges

§125. Documents to be supplied to law library of state university; exchanges

A. The secretary of state shall deliver to the law library of Louisiana State University and Agricultural and Mechanical College the following public documents, not later than ninety days after they are printed from time to time: ten copies of the Acts of the legislature, five copies of the journals of each house of the legislature, and five copies of the proceedings of any constitutional convention.

B. In any contract which the Supreme Court may make for the printing of the supreme court reports, provision shall be made that the printer thereof shall deliver to the law library of Louisiana State University and Agricultural and Mechanical College without charge, fifty copies of each volume thereof within a reasonable time after printing.

C. The law library of the Louisiana State University and Agricultural and Mechanical College shall exchange the public documents enumerated in this Section for publications relating to government useful to students of public law and to public officials, and shall catalogue such material so as to make it serviceable to members of the legislature.

Acts 1987, No. 224, §1; Acts 2010, No. 596, §2.



RS 25:126 - Publications to be furnished the Senate secretary and House clerk; quantity

§126. Publications to be furnished the Senate secretary and House clerk; quantity

The secretary of state shall deliver to the secretary of the Senate and the clerk of the House of Representatives ten copies each of the following public documents as soon as practicable after they are printed from time to time: (1) the roster of officials, (2) the constitution, (3) supplements to the constitution, (4) proposed constitutional amendments, and (5) compilations of laws.

Added by Acts 1962, No. 238, §1; Acts 1987, No. 224, §1.



RS 25:127 - State archives and records commission and state archives and records service merged and consolidated into the office of the secretary of state

§127. State archives and records commission and state archives and records service merged and consolidated into the office of the secretary of state

A. In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, the executive and administrative offices of the state of Louisiana whose duties and functions are of a similar nature or character, the State Archives and Records Commission and the State Archives and Records Service as created and provided for by the constitution and laws of Louisiana is hereby merged and consolidated into the office of the secretary of state, which hereafter shall exercise the administrative functions of the state now or hereafter authorized to be exercised by the constitution and laws in relation to the administration, management and operation of the functions, programs and facilities of the State Archives and Records Commission and the State Archives and Records Service.

B. By authority of Section 32 of Article III of the Constitution of 1921, the State Archives and Records Commission and the State Archives and Records Service is hereby transferred to the secretary of state, and all of the functions, programs and operations of every kind of the State Archives and Records Commission and the State Archives and Records Service hereafter shall be exercised and performed by the secretary of state.

C. Under the transfer of functions provided for by this section, any pending or unfinished business of the commission and service shall be taken over and be completed by the secretary of state with the same power and authority as was exercised by the commission and director of the State Archives and Records Service. The secretary of state shall be the successor in every way to the commission and service, and every act done in the exercise of such functions by the secretary of state shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this section, as if done by the office from which such functions are transferred.

D. Whenever the commission or service is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to apply to the secretary of state, and the legislature hereby specifically states that the provisions of this Section are in no way and to no extent intended to, nor shall they be construed in any manner which will impair the contractual obligations of the commission or service heretofore existing, or of the state of Louisiana.

E. All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by the commission or service in the exercise of functions hereby transferred are hereby transferred to the secretary of state.

F. All employees heretofore engaged in the performance of duties, in the State Archives and Records Service, in the exercise of functions transferred by this section to the secretary of state shall be transferred with such functions to the office of secretary of state to the full extent practicable to carry out the purposes of this Section and shall, so far as practicable, continue to perform the duties heretofore performed, subject to the state civil service law.

G. The merger and consolidation of offices and functions herein provided shall be effective on and after January 1, 1973; provided, however, that to effect an orderly transfer of such offices and functions the following procedure shall be effected, to wit:

(1) Not later than September 15, 1972, the State Archives and Records Commission, together with the director of the State Archives and Records Service, herein merged and consolidated shall transmit to the governor, division of administration and the secretary of state such information as may be necessary to effect plans for such consolidation and merger of offices as may be prescribed by the commissioner of administration, including but not limited to the following: (a) a complete list of all personnel, their salaries and job descriptions; (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records of the commission and service; (d) a summary of all floor space in state office buildings then being utilized.

(2) The secretary of state shall prepare and transmit to the governor and division of administration a "transition plan for consolidation" not later than November 1, 1972. This plan shall include a detailed procedure for the consolidation and merger of offices and functions, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require.

H. All monies appropriated to, dedicated to or otherwise realized through any source whatsoever by the State Archives and Records Commission and the State Archives and Records Service herein being merged and consolidated, shall be, upon the effective date of consolidation, transferred to the secretary of state and thereafter the disbursement of and accountability for said funds shall be the responsibility of the secretary of state.

Added by Acts 1972, No. 691, §1.



RS 25:151 - Public libraries; disposition of unused books; purpose; definitions

CHAPTER 2-A. PUBLIC LIBRARIES IN GENERAL

§151. Public libraries; disposition of unused books; purpose; definitions

A. The legislature recognizes that reading is the foundation of all learning. It is the purpose of this Section to provide greater access to that foundation to the citizens of Louisiana by utilizing unused library books to improve reading achievement in the early grades and to improve literacy among adults. It is intended that the library book dispositions provided pursuant to this Section complement all reading initiatives and other literacy efforts being made by the state of Louisiana to meet the demands of higher literacy among our citizens.

B.(1) Notwithstanding any other provision of law to the contrary, each public library in the state of Louisiana may dispose of any superseded, obsolete, unused, or otherwise unnecessary book by permitting it to be claimed as provided in Paragraph (2) of this Subsection.

(2) If a library book has been out of use for over a year, a public library may, with the approval of the appropriate governing board, dispose of such book by making it available to be claimed by any hospital, correctional facility, public or private institution, nonprofit organization, adult education program, youth organization, school, or any individual for private use free of charge.

(3)(a) The Webster Parish Library, subject to the approval of the Webster Parish Library Board of Control, may sell any superseded, obsolete, or otherwise unnecessary book in the possession of the library to any hospital, correctional facility, public or private institution, nonprofit organization, adult education program, youth organization, school, or individual.

(b) The proceeds collected from the sale of library books pursuant to Subparagraph (a) of this Paragraph shall be remitted to the Webster Parish Library Board of Control and shall be used exclusively for the maintenance, operation, and support of the Webster Parish Library.

(4)(a) The Calcasieu Parish Library, subject to the approval of the Calcasieu Parish Library Board of Control, may sell any superseded, obsolete, or otherwise unnecessary book in the possession of the library to any hospital, correctional facility, public or private institution, nonprofit organization, adult education program, youth organization, school, or individual.

(b) The proceeds collected from the sale of library books pursuant to Subparagraph (a) of this Paragraph shall be remitted to the Calcasieu Parish Library Board of Control and shall be used exclusively for the maintenance, operation, and support of the Calcasieu Parish Library.

C.(1) A public library seeking to dispose of books as provided in Paragraph (B)(2) of this Section shall do so by making all such books available to be selected for ownership in a convenient location in the library.

(2) The Webster Parish Library may dispose of books as provided in Paragraph (B)(3) of this Section by making such books available for purchase at a convenient location to be determined by the Webster Parish Library Board of Control.

(3) The Calcasieu Parish Library may dispose of books as provided in Paragraph (B)(4) of this Section by making such books available for purchase at a convenient location to be determined by the Calcasieu Parish Library Board of Control.

D. As used in this Section, "public library" shall include the State Library of Louisiana, any parish or municipal library, and any college or university or school library.

Acts 1999, No. 682, §1, eff. July 1, 1999; Acts 2005, No. 15, §1, eff. July 1, 2005; Acts 2012, No. 80, §1, eff. July 1, 2012.



RS 25:211 - PARISH AND MUNICIPAL LIBRARIES

CHAPTER 3. PARISH AND MUNICIPAL LIBRARIES

PART I. GENERAL LIBRARIES

§211. Establishment by parishes or municipalities

The governing authority of any parish or municipal corporation, the City of New Orleans and Parish of Orleans excepted, may of its own initiative create, establish, equip, maintain, operate and support a public library in such parish or municipality and shall create, establish, equip, maintain, operate and support such a public library when not less than twenty-five per cent of the duly qualified property taxpayers resident in such parish or municipality shall petition the governing authority thereof to establish such a public library for such parish or municipality. Provided that two or more parishes may join in the establishment of a public library to be supported and maintained by them jointly in the proportions as may be determined by the police juries of the respective parishes or other governing authority; and provided that a parish and one or more municipal corporations may jointly establish, maintain and operate a public library; and provided also one parish or municipality may contract with another parish or municipality to furnish library service upon such terms and conditions and for such considerations as the governing authorities concerned may stipulate and agree by written contract pursuant to ordinances duly passed by them.



RS 25:212 - Ordinances creating library; place of establishment; branch libraries

§212. Ordinances creating library; place of establishment; branch libraries

A public library under this Part shall be created by an ordinance regularly passed and adopted by the police jury of the parish, or other governing authority thereof, and the municipal council or other governing authority of such municipality. All parish libraries shall be established at the parish seat and the municipal libraries within the corporate limits of the municipality so creating and establishing them. Provided that branch libraries may be established and maintained by either a parish or municipal library as the public demands require.



RS 25:212.1 - Naming of branch library plaza by governing authority of Allen Parish

§212.1. Naming of branch library plaza by governing authority of Allen Parish

Notwithstanding R.S. 42:267 or any other law to the contrary, the governing authority of Allen Parish may name a plaza at a branch library in the parish in honor of a living person who was instrumental in establishing the parish library; served on the American Library Association Board; and served as a member of the parish library board of control.

Acts 2007, No. 117, §1, eff. June 25, 2007.



RS 25:213 - Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

§213. Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

A. For the purpose of acquiring sites or erecting buildings thereon or additions thereto, including furniture, fixtures, and equipment, for public libraries, the governing authority of the parish or municipality, as the case may be, may:

(1) Anticipate the revenues of the parish or municipality and issue bonds or certificates based thereon, as provided by law;

(2) Issue negotiable bonds and thereafter levy and collect taxes to pay and retire the same, if so authorized by the vote of the property taxpayers voting at an election to be called and held for that purpose in the manner provided by law; or

(3) Levy a special tax as provided by Article VI, Section 32 of the Constitution of Louisiana and by law.

B. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authorities of the parishes of St. Charles, St. John the Baptist, Lafayette, Bienville, Red River, Pointe Coupee, and Ascension may authorize their respective library boards of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A) for any of the purposes set forth in Subsection A of this Section.

C. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of Livingston Parish may authorize its library board of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A), not to exceed two hundred fifty thousand dollars, for the purpose of acquiring sites or erecting or renovating buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library or libraries within Livingston Parish.

D. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of Webster Parish may authorize the Webster Parish Library Board of Control to use surplus funds derived from the millage dedicated for maintenance and support as provided in R.S. 25:217, and surplus funds from revenue sharing, charges for photocopies, lost books and book fines, interest on tax and revenue funds, and memorial gifts, not to exceed three hundred thousand dollars, for the purpose of acquiring sites or erecting or renovating buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library in the city of Minden.

E. Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of Winn Parish may authorize its library board of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A), for the purpose of acquiring sites or erecting or renovating buildings or performing capital improvements on existing buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library or libraries within Winn Parish.

F.(1) Notwithstanding any other provision of law to the contrary and in particular R.S. 25:217(A), the governing authority of St. Tammany Parish may authorize its library board of control to use a portion of the millage dedicated for maintenance and support of the public library as provided in R.S. 25:217(A), for the purpose of renovating buildings or performing capital improvements on existing buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a public library or libraries within St. Tammany Parish.

(2) The governing authority may also authorize the library board of control to use a portion of the millage for the purpose of acquiring sites or erecting buildings including furniture, fixtures and equipment for a public library within the parish, after a site and preparation plan has been presented to the public and approved by a majority of the library board of control members.

Amended by Acts 1954, No. 92, §1; Acts 1974, No. 507, §1; Acts 1985, No. 214, §1, eff. July 6, 1985; Acts 1985, No. 680, §1, eff. July 16, 1985; Acts 1987, No. 664, §1, eff. July 9, 1987; Acts 1988, No. 389, §1, eff. July 10, 1988; Acts 1989, 1st Ex. Sess., No. 7, §1, eff. March 13, 1989; Acts 1989, No. 518, §1, eff. July 1, 1989; Acts 1993, No. 22, §1; Acts 1993, No. 308, §1; Acts 2003, No. 804, §1; Acts 2007, No. 161, §1.



RS 25:214 - Board of control; members; appointment and terms of office

§214. Board of control; members; appointment and terms of office

A. The governing authority of the municipality shall, in the ordinance creating a public library, name and appoint five citizens of the municipality as a board of control for such public library to serve for terms of one, two, three, four, and five years, the successors of whom shall each be appointed for a term of five years. The mayor of the municipality shall be ex officio, a member of the board of control of such public library, provided however that he shall have the right to designate another member of the governing authority of the municipality to serve in his place and stead on the board of control of such public library.

B. The governing authority of the parish shall, in the ordinance creating a public library, name and appoint, at its option, not less than five citizens nor more than seven citizens of the parish as a board of control for such parish library to serve for terms of one, two, three, four, and five years, the successors of whom shall each be appointed for a term of five years. The president of the police jury shall be ex officio, a member of the board of control for such public library, provided however that the president of the police jury shall have the right to designate another member of the governing authority of the parish to serve in his place and stead on the board of control of such public library.

C. The provisions of this Section shall not apply to the parish of Orleans.

Amended by Acts 1974, No. 208, §1; Acts 1978, No. 368, §1.



RS 25:214.1 - Assumption Parish Board of Control; per diem and reimbursement of expenses

§214.1. Assumption Parish Board of Control; per diem and reimbursement of expenses

A. The governing authority of Assumption Parish may compensate members of the Assumption Parish Library Board of Control for attendance at board meetings and may reimburse such members for travel to and from board meetings and for out-of-parish travel required in carrying out their duties as board members.

B. In Assumption Parish the members of the library board of control may receive a per diem to be established by the parish governing authority in an amount not to exceed fifty dollars for each regular or special meeting attended, up to a total of fifteen meetings in one calendar year, and may be reimbursed on a vouchered basis for expenses incurred in attending meetings or otherwise performing services for the board. Such per diem and reimbursements shall be paid by the parish governing authority out of funds appropriated or otherwise made available for such purposes.

Acts 1985, No. 366, §1; Acts 1985, No. 1001, §1.



RS 25:214.2 - Rapides Parish Library Board of Control; membership; representation

§214.2. Rapides Parish Library Board of Control; membership; representation

A. Notwithstanding any other provision of this Chapter to the contrary, the Rapides Parish Police Jury is authorized to appoint two additional members to the Rapides Parish Library Board of Control.

B. The commissioners appointed pursuant to this Section shall cause the representation on the board to reflect the representation of the nine police jury districts and shall be appointed to serve for terms of one, two, three, and four years, respectively, but thereafter, each commissioner shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of their term shall be filled for the unexpired term in the same manner as the original appointment.

Acts 1989, No. 98, §1.



RS 25:214.3 - Lincoln Parish Library Board of Control; membership; representation

§214.3. Lincoln Parish Library Board of Control; membership; representation

A. Notwithstanding any other provision of this Chapter to the contrary, the Lincoln Parish Police Jury is authorized to appoint two additional members to the Lincoln Parish Library Board of Control.

B. The library board of control members appointed pursuant to this Section shall cause the representation of the board to reflect the makeup of the parish population and shall be appointed to serve for a term of three and four years respectively, but thereafter, each board member shall be appointed for a term of five years, except that vacancies occurring otherwise than by the expiration of their term shall be filled for the unexpired term in the same manner as the original appointment.

Acts 2001, No. 784, §1.



RS 25:214.4 - Vermilion Parish Library Board of Control; membership; representation

§214.4. Vermilion Parish Library Board of Control; membership; representation

A. Notwithstanding any other provision of this Chapter to the contrary, the Vermilion Parish Police Jury is authorized to appoint one additional member to the Vermilion Parish Library Board of Control.

B. The library board of control member appointed pursuant to this Section shall cause the representation of the board to reflect the make-up of the parish minority population and shall be appointed to serve for an initial term of three years and thereafter the board member shall be appointed for a term of five years, except that a vacancy occurring otherwise than by the expiration of his term shall be filled for the unexpired term in the same manner as the original appointment.

C. The appointment of the additional board member shall be subject to Senate confirmation.

Acts 2006, No. 625, §1, eff. Jan. 1, 2007.



RS 25:215 - Duties and powers of the board; employment of librarian, assistants, and other employees

§215. Duties and powers of the board; employment of librarian, assistants, and other employees

A. The board of control shall meet and organize immediately after their appointment and annually thereafter and elect a president, vice-president, secretary, and treasurer, whose duties shall be those customarily exercised by such officers. The board of control shall have authority to establish rules and regulations for its own government and that of the library not inconsistent with law; to elect and employ a librarian, and, upon the recommendation and approval of the latter, to employ assistant librarians and other employees and fix their salaries and compensation; provided that no contract of employment shall be made for a longer period than four years nor with any person as head librarian who has not been certified by the State Board of Library Examiners as provided in R.S. 25:222. The head librarian may be appointed or elected secretary of the board of control.

B.(1) The administration of and accounting functions of the St. John the Baptist Parish Library Fund are hereby transferred from the St. John the Baptist Police Jury to the St. John the Baptist Parish Library Board of Control, effective February 1, 1979.

(2) The administration of and accounting functions for funds of the Morehouse Parish Library are hereby transferred from the Morehouse Parish Police Jury to the Morehouse Parish Library Board of Control, effective January 1, 1983.

(3) The administration of and accounting functions for the funds of the Rapides Parish Library are hereby transferred from the Rapides Parish Police Jury to the Rapides Parish Library Board of Control, effective January 1, 1984.

(4) The administration of and accounting functions for funds of the Bienville Parish Library are hereby transferred from the Bienville Parish Police Jury to the Bienville Parish Library Board of Control, effective January 1, 1984.

(5) The administration of and accounting functions for funds of the Sabine Parish Library are hereby transferred from the Sabine Parish Police Jury to the Sabine Parish Library Board of Control, effective January 1, 1985.

(6) The administration of and accounting functions for funds of the Franklin Parish Library are hereby transferred from the Franklin Parish Police Jury to the Franklin Parish Library Board of Control, effective January 1, 1987.

(7) The administration of and accounting functions for funds of the West Carroll Parish Library are hereby transferred from the West Carroll Parish Police Jury to the West Carroll Parish Library Board of Control.

(8) The administration of and accounting functions for funds of the Tangipahoa Parish Library may be transferred from the Tangipahoa Parish Council to the Tangipahoa Parish Library Board of Control, at the option and in the discretion of said Board of Control.

(9) The administration of and accounting functions for funds of the St. Tammany Parish Library may be transferred from the St. Tammany Parish Police Jury to the St. Tammany Parish Library Board of Control, at the option and in the discretion of said Board of Control.

(10) The administration of and accounting functions for funds of the Beauregard Parish Library are hereby transferred from the Beauregard Parish Police Jury to the Beauregard Parish Library Board of Control.

(11) The administration of and accounting functions for funds of the St. Mary Parish Library may be transferred from the St. Mary Parish Council to the St. Mary Parish Library Board of Control, at the option and in the discretion of said board of control.

(12) The administration of and accounting functions for funds of the Allen Parish Libraries may be transferred from the Allen Parish Police Jury to the Allen Parish Libraries Board of Control at the option and in the discretion of said board of control.

(13) The administration of and accounting functions for funds of the DeSoto Parish Library are hereby transferred from the DeSoto Parish Police Jury to the DeSoto Parish Library Board of Control.

(14) The administration of and accounting functions for funds of the Caldwell Parish Library are hereby transferred from the Caldwell Parish Police Jury to the Caldwell Parish Library Board of Control.

(15) The administration of and accounting functions for funds of the Concordia Parish Library are hereby transferred from the Concordia Parish Police Jury to the Concordia Parish Library Board of Control. Except as provided in this Paragraph, the Concordia Parish Police Jury shall continue to provide for the maintenance, operation, and support of the Concordia Parish Library as otherwise provided by general or local law.

(16) The administration of and accounting functions for funds of the Vermilion Parish Library are hereby transferred from the Vermilion Parish Police Jury to the Vermilion Parish Library Board of Control.

(17) The administration of and accounting functions for funds of the Acadia Parish Library are hereby transferred from the Acadia Parish Police Jury to the Acadia Parish Library Board of Control.

C. The St. John the Baptist Parish Library Board of Control may fix and pay a per diem to the members of the board not to exceed fifty dollars per meeting.

Amended by Acts 1978, No. 229, §1; Acts 1982, No. 238, §1, eff. Jan. 1, 1983; Acts 1983, No. 52, §1, eff. Jan. 1, 1984; Acts 1983, No. 488, §1, eff. Jan. 1, 1984; Acts 1984, No. 553, §1, eff. Jan. 1, 1985; Acts 1986, No. 923, §1; Acts 1987, 143, §1, eff. June 18, 1987; Acts 1988, No. 27, §1, eff. Jan. 1, 1989; Acts 1988, No. 726, §1, eff. Sept. 1, 1988; Acts 1993, No. 209, §1; Acts 1996, 1st Ex. Sess., No. 51, §1, eff. May 7, 1996; Acts 2000, 1st Ex. Sess., No. 23, §1; Acts 2004, No. 234, §1, eff. July 1, 2004; Acts 2004, No. 414, §1, eff. July 1, 2004; Acts 2005, No. 22, §1, eff. July 1, 2005; Acts 2006, No. 276, §1, eff. Jan. 1, 2007; Acts 2010, No. 240, §1, eff. Jan. 1, 2011.



RS 25:216 - Reports to State Library of Louisiana, persons required to make

§216. Reports to State Library of Louisiana, persons required to make

The president of the board of control and the librarian of every public library established and maintained under this Part shall make annual reports to the State Library of Louisiana giving such statistics and other information as may be required by it, such reports to be made at such time and on such blanks or forms as the State Library of Louisiana may require and provide. The governing authority of the parish or municipality establishing the public library and creating the board of control may also require reports annually or quarterly or both of the board or its president.

Acts 1991, No. 938, §2.



RS 25:217 - Funds for maintenance and support; special taxes; exception; libraries jointly established; sharing of expenses; payment for library service

§217. Funds for maintenance and support; special taxes; exception; libraries jointly established; sharing of expenses; payment for library service

A. The governing authority of a parish or municipality establishing a library under the provisions of this Part may on its own initiative and shall, when requested by a petition of not less than twenty-five percent of the duly qualified property taxpayers resident, submit to the property taxpayers a proposition to vote a special tax, as provided by the constitution and laws of this state, for the maintenance and support of such public library and its branches. This tax, if voted, shall be levied and assessed annually as authorized by the voters and collected and used exclusively for the support and maintenance of the public library, except as provided in R.S. 25:213(B).

B. In all cases where a public library is jointly established and maintained, each parish and municipal corporation concerned shall contribute its pro rata or equitable share of the costs and expenses. Each such corporation shall be as nearly as possible equally represented on the board of control, and the presiding officer of each governing authority shall be an ex officio member of the board.

C. Parishes or municipalities receiving library service from another parish or municipality may contract and pay for the same either out of general funds or out of special funds voted, levied, and collected for that purpose. The parish or municipality receiving such funds for such service shall use and expend the funds for library purposes only.

Acts 1985, No. 214, §1, eff. July 6, 1985; Acts 1985, No. 680, §1, eff. July 16, 1985.



RS 25:217.1 - Use of funds; DeSoto Parish

§217.1. Use of funds; DeSoto Parish

Notwithstanding any provision of law to the contrary, no funds from any tax levied or assessment or charge imposed pursuant to this Chapter on behalf of the DeSoto Parish library shall be diverted for use by any other entity or for any other purposes than those of such parish library.

Acts 2003, No. 263, §1, eff. June 10, 2003.



RS 25:218 - Costs of parish library, how borne; exclusion of municipalities within parish

§218. Costs of parish library, how borne; exclusion of municipalities within parish

The costs of establishing and maintaining a parish public library shall be borne by the entire parish including the incorporated towns therein and all taxes levied and assessed, whether general or special, for the establishment, support and maintenance of such parish public library shall be borne proportionately by all of the property of the parish including that within incorporated municipalities, unless in the ordinance creating the parish public library the municipality is expressly excluded because of its exemption from parochial taxation or because such municipality owns, maintains and operates its own public library, and in such cases will not be entitled to library service, except upon such terms and conditions as may be agreed upon as provided in R.S. 25:211. Nor shall the residents or taxpayers of such excluded municipality be counted in making up the number of petitioners required in R.S. 25:211 and 25:217.



RS 25:219 - Municipal libraries, consolidation with parish library; assumption of trusts, etc., by parish

§219. Municipal libraries, consolidation with parish library; assumption of trusts, etc., by parish

Municipalities already owning and maintaining public libraries may consolidate the same with the parish public library, either the head library, if located in the parish seat, or a branch library, if located elsewhere in the parish, upon such terms and conditions as may be agreed upon between the governing authorities of the parish and municipality affected by ordinances regularly and legally passed and adopted evidencing such a merger and consolidation; provided that in all cases where the municipality has bound or obligated itself to maintain and support the public library, in order to keep inviolate any trust, gift or bequest for such purposes, the parish into which such municipal library is merged shall assume and become responsible for the faithful performance of the obligation and the execution of the trust assumed by the municipality.



RS 25:220 - Payment of maintenance costs and other expenses

§220. Payment of maintenance costs and other expenses

The expenses or costs of maintenance of a public library established under this Part, including the salaries of librarian, assistants, and other employees as well as all other incidental expenses, shall be paid monthly by the governing authority establishing the library, upon the approval of such expenses and maintenance costs by the board of control of such library, out of the funds specially budgeted from the general fund for library purposes and, in default thereof, out of the special taxes voted, levied and collected by the governing authority for the library's support and maintenance. The board of control may delegate to the president or one of its members the duty of approving such monthly expenses and maintenance costs.

Amended by Acts 1958, No. 425, §1.



RS 25:221 - Gifts and contributions, acceptance by board of control

§221. Gifts and contributions, acceptance by board of control

The board of control of every public library created and maintained under the provisions of this Part may receive and accept unconditional gifts, donations and contributions from individuals and corporations, but no gifts or donations conditionally made shall be accepted without the approval of the governing authority of the parish or municipality creating the public library. All moneys, property, and other things of value given or contributed to a public library shall be turned over to the treasurer of the board of control and shall be expended or invested by the librarian with the approval of the board of control.



RS 25:221.1 - Library donations; spending restrictions

§221.1. Library donations; spending restrictions

Notwithstanding any provision of this Part or other law to the contrary, the West Baton Rouge Parish Library Board of Control shall not spend any portion of the principal of the Judge Paul B. Landry, Jr. Memorial Fund, but may spend only the investment earnings of the fund.

Acts 2007, No. 25, §1.



RS 25:222 - State board of library examiners; creation; members, appointment, and terms of office; duties; examinations of applicants; fee for examination and certificate

§222. State board of library examiners; creation; members, appointment, and terms of office; duties; examinations of applicants; fee for examination and certificate

A. There is created a State Board of Library Examiners to be composed of three members, all of whom must be experienced and trained librarians, appointed and chosen by the Board of Commissioners of the State Library of Louisiana for a term of four years who shall serve without pay. The members of the board shall meet and organize and elect one chairman and a secretary. The board of library examiners shall have authority to establish rules and regulations for its government and prescribe examinations, qualifications, conditions, and requirements for those seeking certificates or permits to practice the profession of librarian. The board shall hold at least one examination a year for the purposes of examining applicants for certificates as librarians at the office of the state library in Baton Rouge and may hold other examinations at other places in the state as may suit the convenience of the board and the applicants.

B. All applicants for the certificates as librarian shall be required to deposit and pay to the State Library of Louisiana a fee of five dollars; if the applicants are successful in the examination, they will be given a certificate by the board of examiners. All fees collected by the board shall be turned over by it to the State Library of Louisiana to defray the incidental expenses for certificates, traveling expenses, stationery, postage, and the like.

Acts 1991, No. 938, §2.



RS 25:223 - Reports by board of examiners to state library

§223. Reports by board of examiners to state library

The board of library examiners shall report annually to the State Library of Louisiana furnishing such statistical information as may be required by it.

Acts 1991, No. 938, §2.



RS 25:231 - South St. Landry Community Library District; creation; boundaries

PART I-A. SOUTH ST. LANDRY COMMUNITY

LIBRARY DISTRICT

§231. South St. Landry Community Library District; creation; boundaries

The South St. Landry Community Library District is hereby created within the boundaries of St. Landry Parish Police Jury Election District Eight, including the municipalities of Sunset, Grand Coteau, and Cankton, and having the following specific boundaries: Beginning on the Southwest Common Border of St. Landry and Acadia Parishes at the junction of the parish boundary line and Highway 754; thence east on Highway 754 and following said highway in its eastern movement to the east section line of Section 25, T7S, R4E, and also a junction with Bayou Bourbeau; thence following flow of bayou in its northerly and northeastern directions to Ward 1, Ward 2 boundary line; thence east on said ward line and following said ward line in an easterly direction to junction with Bayou Bourbeau and thence following the Bayou Bourbeau and also the ward line to a point in the southeast corner of Section 144, T7S, R4E, at which point the ward line changes direction to south-southwest, following said line south-southwest to its termination at the southern boundary line of St. Landry Parish; thence following the common boundary of St. Landry and Lafayette Parishes in its southwesterly direction to its southwestern extremity; thence on its northerly direction on said common boundary of St. Landry and Acadia Parishes to the junction of Highway 754 and the point of beginning.

Acts 1990, No. 405, §1.



RS 25:232 - Board of commissioners; appointment; terms; qualifications; removal of members

§232. Board of commissioners; appointment; terms; qualifications; removal of members

A. There is created a board of commissioners of the South St. Landry Community Library District, domiciled in the parish seat, to be composed of seven members. The mayor of the municipality of Sunset shall appoint one member who shall serve for one year. The mayor of the municipality of Grand Coteau shall appoint one member who shall serve for one year. The mayor of the municipality of Cankton shall appoint one member who shall serve for one year. The St. Landry Parish Police Jury shall appoint one member to serve for one year, one for two years, one for three years, and one for five years. Their successors shall each be appointed as herein provided for five year terms, each member to serve until his successor is commissioned and qualified.

B. The members of the board shall serve without pay and shall not be removed except for cause during their terms of office.

Acts 1990, No. 405, §1.



RS 25:233 - Organization of board; meetings; quorum

§233. Organization of board; meetings; quorum

Immediately upon the selection and appointment of the first board of commissioners, the members shall meet at the call of the St. Landry Parish Police Jury and organize by electing a chairman, a vice-chairman, and an executive secretary; they shall also provide for quarterly meetings of the board and for special meetings on the call of the chairman or of any three members. A majority of the whole membership shall be required to constitute a quorum for the transaction of business, but the executive secretary and the chairman, acting jointly, shall be authorized at all times to transact routine business.

Acts 1990, No. 405, §1.



RS 25:234 - Powers; duties

§234. Powers; duties

A. The South St. Landry Community Library District is hereby declared to be a body corporate and politic, governed by the board of commissioners, with the power to sue and be sued, acquire, construct, maintain, extend, repair, and improve library equipment, fixtures, facilities, and services; provided, however, that the district shall operate entirely within the framework of the revenues to be derived as provided herein, and the library shall not become a charge on the public funds of the state of Louisiana.

B. It may contract and cooperate with other library agencies, and governmental and private entities. It may also receive gifts of books, money, or other property, which may be used or held in trust for the purposes given; may purchase and operate traveling libraries, and circulate such libraries within the district under such rules and conditions as the board may deem necessary. It may publish lists and circulars of information, and may conduct a clearing house for periodicals for free gifts to local libraries, and shall perform such other services considered in the best interest of the district.

C. The board may borrow money, give security therefor, purchase on contract, and do and perform any and all other acts and things necessary or proper to carry out the provisions of this Section.

Acts 1990, No. 405, §1.



RS 25:235 - Funds for construction; acquisition; maintenance; support

§235. Funds for construction; acquisition; maintenance; support

A. The board may, on its own initiative, and shall, when requested by petition of not less than twenty-five percent of the duly qualified property taxpayers resident, submit to the property taxpayers a proposition for a special tax, as provided by the constitution and laws of this state, for the purposes of this Part. This tax, if approved, shall be levied and assessed annually as authorized by the voters and collected and used exclusively for the purposes of this Part.

B. St. Landry Parish and each municipality within the district shall contribute its pro rata or equitable share of the cost and expenses.

C. St. Landry Parish and each municipality within the district may use general funds or special funds voted, levied, and collected for the purpose of this Part to fund the district.

Acts 1990, No. 405, §1.



RS 25:261 - Establishment and maintenance by parishes

PART II. LAW LIBRARIES

§261. Establishment and maintenance by parishes

The various parishes may respectively equip and maintain a law library for the use and benefit of the parish judges and officials.



RS 25:262 - Certification by judge of books to be purchased or subscribed for

§262. Certification by judge of books to be purchased or subscribed for

The judge or judges of the district court of the parish shall certify to the police jury desiring to purchase and maintain a law library for their parish, a list of the books or volumes or sets of books to be purchased or subscribed for; after this list has been certified the police jury shall be authorized to purchase or subscribe for the books or sets of books so certified.



RS 25:271 - Orleans Parish Law Library; creation; purpose

PART III. ORLEANS PARISH LAW LIBRARY COMMISSION

§271. Orleans Parish Law Library; creation; purpose

There is hereby created the Orleans Parish Law Library for the use and benefit of the judiciary, the members of the bar, and the general public of Orleans Parish.

Acts 1964, No. 284, §1; Acts 1995, No. 1132, §1.



RS 25:272 - Repealed by Acts 1995, No. 1132, 2.

§272. Repealed by Acts 1995, No. 1132, §2.



RS 25:273 - Orleans Parish Law Library; revenues

§273. Orleans Parish Law Library; revenues

The revenues to defray the expenses of the Orleans Parish Law Library shall be provided by the clerk of the Civil District Court of Orleans Parish by adding to the initial cost of docketing all civil suits, including the docketing of succession and tutorship proceedings, but excluding all suits now docketed on the clerk's records, the maximum sum of two dollars, which sum shall be remitted by the clerk of court, on the first day of each month, to the Judicial Expense Fund for the Civil District Court for the Parish of Orleans.

Acts 1964, No. 284, §3. Amended by Acts 1980, No. 319, §1; Acts 1990, No. 491, §1; Acts 1995, No. 1132, §1.



RS 25:274 - Repealed by Acts 1995, No. 1132, 2.

§274. Repealed by Acts 1995, No. 1132, §2.



RS 25:281 - Creation; purpose

PART IV. LAFAYETTE PARISH LAW LIBRARY COMMISSION

§281. Creation; purpose

There is hereby created the Lafayette Parish Law Library Commission to establish, maintain and operate a law library for the use and benefit of the judiciary, the members of the bar and the general public of Lafayette Parish.

Added by Acts 1968, No. 416, §1.



RS 25:282 - Membership; tenure

§282. Membership; tenure

The members of the commission shall consist of one judge of the district court in and for the parish of Lafayette, and six attorneys actively engaged in the practice of law in Lafayette Parish, to be selected by the court en banc. The judge selected shall serve for a term of three years, or until his successor is duly chosen. Initially, there shall be two attorneys to serve for a term of one year, two to serve for two years and two to serve for three years; thereafter in each succeeding year two attorneys shall be selected to serve for three years, or until their successors are duly chosen.

Added by Acts 1968, No. 416, §1.



RS 25:283 - Revenues

§283. Revenues

The revenues of the commission shall be provided by the clerk of the district court of Lafayette Parish by adding to the initial cost of docketing all civil suits, including the docketing of succession and tutorship proceedings, but excluding all suits now docketed on the clerk's records, the sum of seven dollars, which sum shall be remitted by the clerk of court, on the first day of each month, to the Lafayette Parish Law Library Commission. These added charges shall form no part of the judicial expense account fund of the district court.

Added by Acts 1968, No. 416, §1; Acts 1988, No. 416, §1; Acts 1990, No. 447, §1; Acts 2011, No. 273, §1.



RS 25:284 - Commission as body politic; powers

§284. Commission as body politic; powers

The Lafayette Parish Law Library Commission is created a body politic with the right to sue and be sued, to acquire any and all property necessary for its maintenance and operation by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to employ a librarian, to require bond for the handling of its funds in an amount to be determined by it; provided, however, the commission shall operate entirely within the framework of the revenues to be derived as provided for herein and the library shall not become a charge on the public funds of the parish of Lafayette, city of Lafayette or state of Louisiana.

Added by Acts 1968, No. 416, §1.



RS 25:291 - Repealed by Acts 2010, No. 477, §1.

PART V. IBERIA PARISH LAW LIBRARY COMMISSION

§291. Repealed by Acts 2010, No. 477, §1.



RS 25:292 - Repealed by Acts 2010, No. 477, §1.

§292. Repealed by Acts 2010, No. 477, §1.



RS 25:293 - Repealed by Acts 2010, No. 477, §1.

§293. Repealed by Acts 2010, No. 477, §1.



RS 25:294 - Repealed by Acts 2010, No. 477, §1.

§294. Repealed by Acts 2010, No. 477, §1.



RS 25:295 - Repealed by Acts 2009, No. 338, §1.

PART VI. VERMILION PARISH LAW LIBRARY COMMISSION

§295. Repealed by Acts 2009, No. 338, §1.



RS 25:295.1 - Repealed by Acts 2009, No. 338, §1.

§295.1. Repealed by Acts 2009, No. 338, §1.



RS 25:295.2 - Repealed by Acts 2009, No. 338, §1.

§295.2. Repealed by Acts 2009, No. 338, §1.



RS 25:295.3 - Repealed by Acts 2009, No. 338, §1.

§295.3. Repealed by Acts 2009, No. 338, §1.



RS 25:296 - Creation; purpose

PART VII. CALCASIEU PARISH LAW LIBRARY COMMISSION

§296. Creation; purpose

There is hereby created the Calcasieu Parish Law Library Commission to establish, maintain, and operate a law library for the use and benefit of the judiciary, the members of the bar, and the general public of Calcasieu Parish.

Acts 1993, No. 730, §1.



RS 25:296.1 - Membership; tenure

§296.1. Membership; tenure

The members of the commission shall consist of the Calcasieu Parish Police Jury. The commission shall request that the Southwest Bar Association's executive committee appoint an advisory committee of seven active members of the association who shall make recommendations to the commission concerning the operation of the law library.

Acts 1993, No. 730, §1.



RS 25:296.2 - Revenues

§296.2. Revenues

The revenues of the commission shall be provided by the clerks of the district court of Calcasieu Parish, the Lake Charles City Court, and the Sulphur City Court by adding to the initial cost of docketing all civil suits, including the docketing of succession and tutorship proceedings, but excluding all suits docketed on the clerk's records on August 15, 1993, the sum of up to seven dollars and fifty cents. The commission shall determine on or before January first of each calendar year, the amount the clerks of court shall collect for that calendar year. The sums shall be remitted by the clerks of court, on the first day of each month, to the Calcasieu Parish Law Library Commission. These added charges shall form no part of the judicial expense account fund of the district court. The revenues shall be used by the commission to fund the Calcasieu Parish Law Library.

Acts 1993, No. 730, §1.



RS 25:296.3 - Commission as body politic; powers

§296.3. Commission as body politic; powers

The Calcasieu Parish Law Library Commission is created a body politic with the right to sue and be sued, to acquire any and all property necessary for maintenance and operation of a law library by all lawful means, to incur debt in anticipation of its revenues, to accept gifts and donations, to establish rules and regulations for the conduct of its affairs, to employ a librarian, and to require bond for the handling of its funds in an amount to be determined by it. However, the commission shall operate entirely within the framework of the revenues to be derived as provided for herein and the library shall not become a charge on the public funds of the parish of Calcasieu, city of Lake Charles, city of Sulphur, or state of Louisiana.

Acts 1993, No. 730, §1.



RS 25:301 - LOUISIANA ART COMMISSION

CHAPTER 4. LOUISIANA ART COMMISSION

§301. Creation of commission

There is created a state art commission, to be known as the Louisiana Art Commission. This commission shall be assigned suitable permanent quarters in the "Old State House" in the City of Baton Rouge.



RS 25:302 - Executive officers and advisory board

§302. Executive officers and advisory board

The commission shall consist of an executive board as follows: The state superintendent of education, the president of the Louisiana State University, and the president of the Baton Rouge Art League. The executive board shall supervise the relations between the activities of the art commission and other instrumentalities of the state government, and prevent duplication of already existing functions. The executive board shall be directly responsible for the policies, functions, and activities of the commission.

There shall also be an advisory board composed of the president or a representative from Northwestern State College, Louisiana Polytechnic Institute, Southeastern Louisiana College, Southwestern Louisiana Institute, the Art Association of New Orleans, and Louisiana State University, and the president of the Board of Curators of the Louisiana State Museum or his representative. The advisory board shall hold meetings for the purpose of discussing the policies and activities of the commission, and advising the executive board of the results of such discussions and deliberations.

Amended by Acts 1952, No. 127, §8.



RS 25:303 - Duties of executive board

§303. Duties of executive board

The executive board shall hold regular meetings, prescribe rules for the governing of the commission, elect such officers and employees as may be needed, establish and use a seal, and make biennial reports to the governor. These reports shall show art conditions and progress in Louisiana, and shall contain an itemized statement of the expenses of the commission. This report shall be presented to the legislature in printed form.



RS 25:304 - Acceptance of loans or donations

§304. Acceptance of loans or donations

The executive board shall accept loans or donations of works of art, land, buildings, money, relics, and other things, as additions to and for the improvement of the gallery. These donations may be made in trust subject to conditions specified.



RS 25:305 - Gallery as depository for works of art

§305. Gallery as depository for works of art

The gallery of the Louisiana Art Commission shall be an official state depository to receive items or collections of painting, sculpture, reproductions, architecture, photography, popular arts and crafts (basketry, weaving, quilting, pottery, bookbinding, metalwork, woodwork, and other handicrafts), children's art, graphic arts, home furnishings (past and present), prints, essays and books on arts, crafts, and architecture, and all other things of an educational, literary, artistic, and historical nature which are worthy of preservation. The governor and all departments, units and subdivisions of the state are authorized to loan or deposit in this gallery any historical, literary, or artistic documents, relics or works of art that belong to such governmental divisions.



RS 25:306 - Scope of commission's work

§306. Scope of commission's work

The work of the commission shall be to sustain and promote all forms of artistic activity in and of the state of Louisiana; to remind and inform the citizens of the state of the unique creative efforts of Louisiana artists, both those which have flourished in Louisiana in the past and those which adorn our civilization in the present day. It may do this by exhibiting the outstanding works of Louisiana artists and craftsmen and awarding, at its discretion, substantial money prizes and medals for excellence therein. It may bring fructifying agencies, such as lecturers and exhibitions, from outside the state for tours about the state. It may assist in the preservation, maintenance, and restoration and reconstruction of historic buildings and monuments, in Louisiana, by formal and informal recommendations and advice and conferences with legal owners of such buildings and monuments, and with other persons or groups having a legitimate interest in such buildings and monuments; when possible, rendering financial aid, by loan or grant, for the purpose of such preservation, to parishes, cities, towns, villages, police juries, corporations, or individuals.

It may publish, from time to time, bulletins, circulars, catalogs, and other educational and informative material which will stimulate interest in and appreciation of Louisiana art and architecture.

It may purchase items or collections of any of the types mentioned in R.S. 25:305 for its gallery.

It may also cooperate with and arrange for the circulation of exhibitions to schools, colleges, universities, libraries, communities, and art associations, colonies, leagues, clubs, institutes and galleries, and charitable and penal organizations, under such rules and conditions as the commission may deem necessary to protect the interests of the state and best increase the efficiency of the service it is expected to render the public.



RS 25:315 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

CHAPTER 4-A. LOUISIANA MUSIC COMMISSION

§315. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:316 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

§316. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:317 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

§317. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:318 - Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.

§318. Repealed by Acts 2010, No. 743, §1D, eff. July 1, 2010.



RS 25:321 - Repealed by Acts 2001, No. 1137, 1.

CHAPTER 4-B. LOUISIANA HISTORICAL JAZZ SOCIETY

§321. Repealed by Acts 2001, No. 1137, §1.



RS 25:322 - Repealed by Acts 2001, No. 1137, 1.

§322. Repealed by Acts 2001, No. 1137, §1.



RS 25:341 - Establishment and location; purpose; board of directors; appointment; compensation of members; terms; oaths

CHAPTER 5. STATE MUSEUM

§341. Establishment and location; purpose; board of directors; appointment; compensation of members; terms; oaths

A. The Louisiana State Museum is established as a complex of facilities in the cities of Baton Rouge, Natchitoches, New Orleans, Patterson, Thibodaux, and Winnfield under the management and supervision of the office of the state museum of the Department of Culture, Recreation and Tourism.

B. The Louisiana State Museum shall be a historical, cultural, and educational institution whose primary purpose shall be to collect, preserve, and present, as an educational resource, objects of art, documents, artifacts, and the like that reflect the history, art, and culture of Louisiana.

C. The Board of Directors of the Louisiana State Museum, hereinafter referred to as the board, is hereby created in the Department of Culture, Recreation and Tourism.

D. The Board of Directors of the Louisiana State Museum shall be composed of members as provided in this Subsection. The secretary of the Department of Culture, Recreation and Tourism shall serve as a member of the board. Each additional member of the board shall have a knowledge of and interest in art, history, and cultural restoration. Additional members of the board shall be appointed by the lieutenant governor as follows:

(1) Each of the following shall submit a list of four names, and the lieutenant governor shall appoint one member from each list:

(a) The Friends of the Cabildo.

(b) The Louisiana Historical Society.

(c) The Louisiana Historical Association.

(d) The Foundation for Historical Louisiana, Inc.

(e) The Wedell-Williams Memorial Foundation or the Wedell-Williams Aviation and Cypress Sawmill Foundation in Patterson.

(f) The Louisiana Museum Foundation.

(g) The Friends of the Edward Douglass White Historic Site.

(h) The Louisiana Sports Hall of Fame Foundation.

(i) The Louisiana Civil Rights Museum Advisory Board.

(2) Eleven members shall be appointed from the state at large in such manner as to provide that membership on the board will reflect the ethnic and cultural diversity of the population of the state and encourage statewide representation on the board.

(3)(a) Notwithstanding the provisions of Paragraph (1) of this Subsection, should any entity fail to make all or any of the nominations initially required in Paragraph (1) of this Subsection by August 1, 2008, or within thirty days of the swearing in of a new lieutenant governor thereafter, the lieutenant governor may make an appointment for that nominating entity's seat on the board from the state at large.

(b) A nominee whose name is submitted by more than one entity concurrently shall automatically be disqualified from consideration so long as the nominee remains on multiple lists. The lieutenant governor shall notify the offending nominating entities of the duplicate nominees in writing and each such nominating entity shall have fifteen days from receipt of such notice to resubmit a list of names for consideration. Should an entity fail to submit an un-duplicated list of four names timely, the lieutenant governor may make the appointment for that nominating entity's seat on the board from the state at large.

E. Each member appointed pursuant to Subsection D of this Section shall serve a term concurrent with that of the lieutenant governor making the appointment. Each member shall serve until his successor is appointed and takes office. Each appointment by the lieutenant governor shall be submitted to the Senate for confirmation.

F.(1)(a) When a vacancy on the board occurs among the members appointed pursuant to the provisions of Paragraph (D)(1) of this Section, the entity that nominated the member shall submit to the lieutenant governor a list of four nominees to fill the vacancy. The lieutenant governor shall fill the vacancy by appointment from among the nominees and the appointment shall be for the remainder of the term.

(b) In the event there is more than one position vacant on the board concurrently, a nominee whose name is submitted by more than one entity shall automatically be disqualified from consideration so long as the nominee remains on multiple lists. The lieutenant governor shall notify the offending nominating entities of the duplicate nominees in writing and each such nominating entity shall have fifteen days from receipt of such notice to resubmit a list of names for consideration. Should an entity fail to submit an un-duplicated list of four names timely, the lieutenant governor may make the appointment for that nominating entity's seat on the board from the state at large.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, should any entity fail to make any or all nominations required by Paragraph (1) of this Subsection within thirty days after the vacancy occurs, the lieutenant governor may make an appointment for that nominating entity's seat on the board from the state at large.

(3) When a vacancy occurs among the at-large members appointed pursuant to the provisions of Paragraph (D)(2) of this Section, then the lieutenant governor shall appoint a person to fill the vacancy. The member appointed to fill a vacancy shall serve the remainder of the unexpired term.

G. The members of the board shall serve without compensation, but they shall receive their actual expenses incurred in attending any meeting of the board.

H. Each member of the board shall take and subscribe to the oath of office required of state officials.

Acts 1983, No. 687, §4; Acts 1987, No. 416, §1; Acts 1990, No. 726, §1; Acts 1991, No. 9, §§1 and 3, eff. June 6, 1991; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2003, No. 1205, §1, eff. July 3, 2003; Acts 2007, No. 53, §1, eff. June 30, 2007; Acts 2008, No. 908, §1; Acts 2014, No. 832, §6.



RS 25:342 - Domicile; powers and duties of the office of the state museum and the board; buildings and properties administered

§342. Domicile; powers and duties of the office of the state museum and the board; buildings and properties administered

A.(1) The board of directors shall meet once each quarter, unless additional meetings are called by the lieutenant governor, the secretary of the Department of Culture, Recreation and Tourism, the chairman of the board, or a quorum of the board.

(2) The board shall adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the board's officers, including a chairman and vice chairman to serve terms of two years;

(b) The selection, term, compensation, and responsibilities of advisors to the board; and

(c) The creation, appointment, compensation, duties, and functions of standing or special committees of the board.

(3) A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

(4) The board shall establish and use an identifying seal pertaining to museum business. The board shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(5) The museum shall be open to the public. The assistant secretary of the office of the state museum may establish in accordance with the Administrative Procedure Act admission and tour fees and user or rental fees for any or all museum buildings and exhibits to be charged by the museum. Such user or rental fees shall reflect the actual cost of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(6) The office of the state museum, through the assistant secretary and in cooperation with nonprofit corporations established to support the Louisiana State Museum, may seek private funding to support the museum's programs.

(7) The office of the state museum, through the assistant secretary, shall have authority to contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(8) Notwithstanding any provisions of law to the contrary and in particular the provisions of R.S. 25:349(B)(5) and R.S. 41:1212, the office of the state museum, through the assistant secretary, may enter into contracts and agreements with any public agency or nonprofit corporation which has been established for the primary purpose of supporting the programs and activities of the Louisiana State Museum, including the Friends of the Cabildo, Friends of the Museums of Local Interest, Friends of the Louisiana Sports Hall of Fame, the Wedell-Williams Memorial Foundation, and the Louisiana Museum Foundation, for the establishment of offices, stores, or exhibits on the property and in the buildings of the museum. The office of the state museum, through the assistant secretary, may also enter into contracts and agreements for joint construction, equipment, maintenance, and financing of such buildings, and may enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings. Any public agency may enter into contracts and agreements with the office of the state museum for the purposes provided in this Paragraph.

B.(1) The domicile of the board shall be the city of New Orleans, provided that the office of the state museum may establish additional offices within such museum facilities as it may deem advisable.

(2) The board shall advise the secretary of the Department of Culture, Recreation and Tourism and the assistant secretary of the office of the state museum with respect to policies for the state museum. The board shall continue to exercise its powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of museum properties and collections in accordance with professional museum practices as established by the American Association of Museums, except as otherwise provided by law; and the members thereof shall continue to serve as trustees for the William Irby Trust.

(3) The office of the state museum, subject to the provisions of R.S. 36:909, shall have custody of and shall administer, manage, operate, maintain, and preserve all of the following:

(a) The buildings, collections, and exhibitions of the Louisiana State Museum complex located in the city of New Orleans, including but not limited to the Cabildo, the Presbytere, the Lower Pontalba Building, the Jackson House, the Creole House, the Arsenal, Madame John's Legacy, and the Old United States Mint in New Orleans.

(b) The Wedell-Williams Memorial Aviation Museum in Patterson.

(c) The Louisiana Political Museum and Hall of Fame.

(d) The Louisiana Forestry Museum.

(e) The Louisiana Sports Hall of Fame.

(f) The Winn Parish Museum.

(g) The Edward Douglass White Historic Site.

(h) The Natchitoches Parish Old Courthouse Museum.

(i) Other museums hereafter established under jurisdiction of the office.

C.(1) For the prompt and efficient transaction of business, the board may create from its membership an executive committee which shall consist of the chairman and vice chairman of the board and such additional members as shall be provided in bylaws of the board. The executive committee shall have full authority to act for the board at any scheduled board meeting at which a quorum is not present. The members shall record the proceedings of each meeting of the executive committee.

(2) A majority of the members of the executive committee shall constitute a quorum for the transaction of business.

(3) The executive committee shall meet in those months in which the board does not meet or at the call of the chairman.

(4) The executive committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the executive committee shall be submitted to the board for ratification or rejection at its next meeting except acts on which the board has delegated to the executive committee full power to act and acts taken at a meeting held because a quorum of the board was not present for a board meeting.

D. The Louisiana State Museum shall cooperate with Louisiana schools and institutions of higher learning in the teaching of Louisiana history and culture.

E. Except as otherwise provided by law, the board and the professional staff of the Louisiana State Museum shall be governed by the standard of museum ethics as promulgated by the American Association of Museums. The board may adopt such further standards of ethics as it deems to be in the best interest of the museum.

F. Repealed by Acts 1997, No. 318, §3, eff. June 18, 1997.

Acts 1983, No. 687, §4; Acts 1986, No. 822, §1; Acts 1987, No. 415, §1; Acts 1990, No. 726, §1; Acts 1991, No. 9, §1, eff. June 6, 1991; Acts 1997, No. 318, §§1, 3, eff. June 18, 1997; Acts 2003, No. 1205, §1, eff. July 3, 2003; Acts 2008, No. 908, §1.



RS 25:343 - Museum director; appointment; powers and duties

§343. Museum director; appointment; powers and duties

The lieutenant governor shall appoint a professional director of the Louisiana State Museum who shall have at least ten years of experience in institutional administration and curatorship in a field related to the purposes and activities of the museum. The director shall serve as the assistant secretary of the office of the state museum. The director shall serve at the pleasure of the lieutenant governor and receive such salary as fixed by the lieutenant governor. The museum director shall serve as executive and administrative officer of the board and shall discharge all operational, maintenance, administrative, and executive functions of the board, subject to the control, jurisdiction, and supervision of the secretary of the department.

Acts 1983, No. 687, §4; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2008, No. 908, §1.



RS 25:344 - Operating funds

§344. Operating funds

The legislature shall provide sufficient funds for the proper professional operation of the properties of the museum as provided in R.S. 25:342(B)(3), according to accepted standards of museum operations and practices as established by the American Association of Museums, including a competent professional, technical, and administrative staff, all members of which shall be subject to the civil service laws.

Acts 1983, No. 687, §4; Acts 1997, No. 318, §1, eff. June 18, 1997.



RS 25:345 - Donations and loans; disposition of abandoned loans

§345. Donations and loans; disposition of abandoned loans

A. The office of the state museum, through the assistant secretary and in cooperation with the board and nonprofit organizations established to support the Louisiana State Museum, may seek and accept funds, governmental grants, donations, and contributions of lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, or may acquire them by purchase, lease, or otherwise, subject to the terms, condition, or limitation contained in the instrument by which such property is acquired. However, the museum, through the assistant secretary, shall be empowered and authorized to enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum. The museum is specifically empowered to serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 through 2347.

B. The board is granted the authority of deaccession with respect to any collections of the Louisiana State Museum and for such purpose is specifically exempted from the laws of the state relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner consistent with the standards established by the American Association of Museums, except as otherwise provided by law.

C.(1) Any property which has been deposited with the Louisiana State Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that the museum has complied with the following provisions:

(2) At least once a week for two consecutive weeks, the museum shall publish in at least one newspaper of general circulation in the parish in which the particular museum facility is located a notice and listing of the property. The notice shall contain all of the following:

(a) The name and last known address, if any, of the last known owner or depositor of the property.

(b) A description of the property.

(c) A statement that if proof of claim is not presented by the owner to the museum and if the owner's right to receive such property is not established to the satisfaction of the museum within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims of the owner and all persons claiming through or under him.

Acts 1983, No. 687, §4; Acts 1997, No. 318, §1, eff. June 18, 1997.



RS 25:346 - Use of museum's collections

§346. Use of museum's collections

The collections of the museum may be lent in part subject to approval by the board. The office of the state museum shall insure proper safeguards for their maintenance and return and shall insure that proper records are kept. The collections shall be available for the use of educational projects, subject to the approval of the board.

Acts 1983, No. 687, §4.



RS 25:347 - Repealed by Acts 1983, No. 687, 7.

§347. §§347, 348 Repealed by Acts 1983, No. 687, §7.



RS 25:349 - Commercial leases; New Orleans French Quarter

§349. Commercial leases; New Orleans French Quarter

A. Notwithstanding any provisions of law to the contrary, and in particular the provisions of R.S. 41:1212, the board of directors of the Louisiana State Museum is authorized to lease, for any purposes other than oil, gas, or other mineral development, commercial space within or on the properties located in the New Orleans French Quarter of which the board has title to or custody or possession, without advertising for and receiving public bids for such leases, provided that such leases are negotiated for and executed according to the terms and conditions contained in this Section.

B.(1) The board shall establish a comprehensive usage plan and a lease program for the commercial space within or on the properties located in the New Orleans French Quarter of which the board has title to or custody or possession. The plan shall be in compliance with all of the following:

(a) Be compatible with the historic nature of the museum properties.

(b) Establish criteria for the acceptance or rejection of lease applications.

(c) Be presented at a public meeting of the board with prior notice, by public advertisement at least once no more than ten days before such meeting is held, that such plan will be discussed at such meeting.

(d) Be available to the public, in writing, upon request.

(2) No earlier than one month after the adoption of such plan, the board shall review applications for commercial leases at a public meeting after notice by public advertisement at least once no more than ten days before such meeting is held, that such applications will be accepted at such meeting.

(3) No earlier than one month after receiving such commercial lease applications the board shall render its decision to accept, reject, or defer such commercial lease applications at a public meeting after prior notice by public advertisement at least once no more than ten days before such meeting is held, that such decision will be rendered at such meeting.

(4) In making its decision the board shall determine all of the following:

(a) The financial qualifications of applicants.

(b) The compatibility of the proposed lease with the historic integrity, structure, and safety of the property, the relationship of the proposed commercial lease with other commercial leases on the property.

(c) The impact of the proposed lease on the historic character of the neighborhood in which the properties are located.

(5) The board shall fix terms and establish minimum rental fees as determined in the comprehensive usage plan.

(6) The board shall accept no applications from nor shall it approve any lease with any state official, board member or his spouse or child, or any person of which he is an officer, director, trustee, partner, or employee, or of which he has a substantial personal economic interest, as distinguished from that of a general class or general group of persons, of which he may be reasonably expected to know. The provisions of this Paragraph are illustrative and not exclusive.

(7) All commercial leases approved by the board shall be reviewed by the attorney general and no lease shall be finally approved by the board unless approved by the attorney general as to form and legality.

Added by Acts 1979, No. 581, §1, eff. July 18, 1979; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2001, No. 156, §1.



RS 25:350 - Residential leases; New Orleans French Quarter; State Museum Board has title, custody, or possession

§350. Residential leases; New Orleans French Quarter; State Museum Board has title, custody, or possession

Notwithstanding any provisions of law to the contrary, and in particular the provisions of R.S. 41:1212, the board of directors of the Louisiana State Museum is hereby authorized to lease for any residential purposes, residential space within the Lower Pontalba Building of which the board has title to or custody or possession of, without advertising for and receiving public bids for such leases, provided that such leases are negotiated for and executed according to the terms and conditions set forth and contained in this Section.

(1) The board shall receive applications from private individuals only for residential leases in the Lower Pontalba Building, and shall approve or reject such applications based on the financial qualifications and prior lease experience of such applicants.

(2) Approved applications shall be placed on file according to the date received and applicants shall be shown available residential lease space according to order of receipt. Upon declination or disqualification of an applicant, the board shall show available residential lease space to the next applicant in order of receipt. The board may remove any applicant from the file who has declined the opportunity to lease on two or more occasions.

Added by Acts 1979, No. 581, §1, eff. July 18, 1979.



RS 25:351 - Lease of Old United States Mint

§351. Lease of Old United States Mint

The provisions of any other law, and in particular the provisions of R.S. 25:349 and Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, to the contrary notwithstanding, the office of the state museum, through the secretary of the Department of Culture, Recreation and Tourism with the advice of the board, may negotiate a lease for space in the Old United States Mint for purposes as deemed appropriate by the secretary. The secretary is further authorized to enter into such lease for such property for the foregoing purposes and in accordance with such terms and conditions as the secretary deems to be in the best interest of the lessor without the necessity to advertise for and receive bids as provided for in Part I of Chapter 10 of Title 41 for other leases, provided that a final determination to enter into any such lease shall be made in open meeting of the board after public advertisement at least once no more than ten days before such open meeting is held. Notwithstanding the provisions herein, the term of the initial lease or leases entered into by the secretary shall not exceed one year, and any lease executed hereunder shall not be transferable to any sublessee.

Added by Acts 1979, No. 270, §1, eff. July 10, 1979; Acts 1997, No. 318, §1, eff. June 18, 1997; Acts 2008, No. 908, §1.



RS 25:352 - Museums of local interest

§352. Museums of local interest

A. For the purposes of this Chapter, museums of local interest shall include Louisiana Political Museum and Hall of Fame, the Louisiana Forestry Museum, and the Winn Parish Museum under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism and domiciled in Winnfield, Louisiana.

B.(1) A nonprofit organization may be established for supporting the programs and activities of the museums, referred to in this Section as "Friends of the Museums of Local Interest", to develop and foster an interest in the historic preservation and all other items which are necessary for the conservation, preservation, and restoration of the historic and cultural resources of such museums.

(2) Friends of the Museums of Local Interest may:

(a) Maintain the property of any museum of local interest and all collections contained in the museum.

(b) Retain and expend any self-generated revenues derived from the activities of the museum of local interest as specified by cooperative agreement pursuant to R.S. 25:342(A)(8), including the annual Political Hall of Fame induction ceremony and any gift shop on the property or in the building of the museum.

C. The office of the state museum shall provide sufficient funds for the operation of the museum facilities as set forth in this Section; however, the office of the state museum shall have no obligation nor make any provision for such operation until state funds are specifically appropriated for this purpose.

Acts 2003, No. 1205, §1, eff. July 3, 2003.

NOTE: See Acts 2003, No. 1205, §§3 and 4, relative to directors and secretary of the La. Political Museum and Hall of Fame and relative to initial members of Friends of Museums of Local Interest.



RS 25:353 - Louisiana Sports Hall of Fame

§353. Louisiana Sports Hall of Fame

A. The Louisiana Sports Hall of Fame is established as a museum, hereinafter referred to as "hall of fame", under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism and domiciled in Natchitoches, Louisiana.

B. The purposes of the hall of fame shall be as follows:

(1) Preserve and maintain the names and accomplishments of outstanding Louisiana athletes and sports personalities.

(2) Honor individuals inducted into the hall of fame whose achievements in sports have brought distinction to themselves and to the state of Louisiana.

(3) Establish and maintain a permanent archive for the collection and display of memorabilia related to the lives and careers of sports legends who are elected for induction to the hall of fame.

C.(1) A nonprofit organization may be established for supporting the programs and activities of the museum, referred to in this Section as "Friends of the Louisiana Sports Hall of Fame", which are necessary to maintain the rich heritage of athletics and capture the achievements of the greatest champions in Louisiana history.

(2) Friends of the Louisiana Sports Hall of Fame may:

(a) Maintain the property of the hall of fame and all portraits, memorabilia, and collections contained in the museum.

(b) Provide for the nomination process for and election of inductees to the hall of fame.

(c) Retain and expend any self-generated revenues derived from the activities of the hall of fame as specified by cooperative agreement pursuant to R.S. 25:342(A)(8), including the annual induction ceremony to the hall of fame.

D. The office of the state museum shall provide sufficient funds for the operation of the museum facilities as set forth in this Section; however, the office of the state museum shall have no obligation nor make any provision for such operation until state funds are specifically appropriated for this purpose.

Acts 2003, No. 1205, §1, eff. July 3, 2003.

NOTE: See Acts 2003, No. 1205, §4, relative to initial members of the Friends of the La. Sports Hall of Fame.



RS 25:371 - Definitions

CHAPTER 5-A. OLD STATE CAPITOL

§371. Definitions

For purposes of this Chapter the following terms shall have the meaning indicated unless the context clearly provides otherwise:

(1) "Board" shall mean the Advisory Board of the Old State Capitol.

(2) "Department" shall mean the Department of State.

(3) "Secretary" shall mean the secretary of state.

Acts 1990, No. 726, §1.



RS 25:372 - Establishment and location; purpose and use

§372. Establishment and location; purpose and use

A. The Old State Capitol is established as a facility in the city of Baton Rouge under the overall jurisdiction of the Department of State, as more specifically provided in this Chapter and in R.S. 36:919.

B. The Old State Capitol shall be a historical, cultural, and educational institution whose primary purpose shall be to collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like, that reflect the politics, history, art, and culture of Louisiana.

C.(1) The Old State Capitol is dedicated to war veterans of Louisiana and offices for veterans' organizations and the Department of Veterans' Affairs shall be provided in the Old State Capitol.

(2) The Department of Veterans' Affairs shall be housed within the Old State Capitol. In addition to any other space allocated to the Department of Veterans' Affairs in the Old State Capitol, the basement of the Old State Capitol is hereby dedicated for use as offices for veterans' organizations and the Department of Veterans' Affairs. The secretary shall allocate and provide sufficient office space within the Old State Capitol to each federally chartered veterans' organization without cost or charge.

Acts 1990, No. 726, §1.



RS 25:373 - Advisory board; appointment; compensation of members; terms

§373. Advisory board; appointment; compensation of members; terms

A. The Advisory Board of the Old State Capitol is hereby created in the Department of State.

B. The Advisory Board of the Old State Capitol shall be composed of the following members, all of whom shall have a knowledge of and interest in art, history, including political history, and cultural restoration. The members of the board shall be as follows:

(1) Two members shall be appointed by the secretary of state from each Public Service Commission district.

(2) Five members shall be appointed by the secretary of state from the state at large.

(3) Two members from a list of five submitted by the president of Southern University shall be appointed by the secretary of state.

(4) The secretary of state or his designee shall be an ex officio member with all powers of other members.

C. Each appointed member shall be confirmed by the Senate and shall serve a term concurrent with that of the secretary of state. The state archivist shall serve during his tenure in that office. Each member shall serve until his successor is appointed and takes office.

D. The members of the board shall serve without compensation, but they shall receive their actual expenses incurred in attending any meeting of the board.

Acts 1990, No. 726, §1; Acts 2006, No. 451, §1.



RS 25:374 - Domicile; powers and duties of the board

§374. Domicile; powers and duties of the board

A.(1) The board shall meet once each quarter, unless additional meetings are called by the secretary of state or the governor.

(2) The board shall adopt bylaws establishing policies and procedures for its governance.

(3) The board, in cooperation with any nonprofit corporation established to support the Old State Capitol, may seek private funding to support programs for the Old State Capitol.

(4) The domicile of the board shall be the city of Baton Rouge.

B. The board shall advise the secretary of state on all matters relating to the operations of the Old State Capitol and shall have such other functions as are otherwise provided in this Chapter and R.S. 36:919.

Acts 1990, No. 726, §1.



RS 25:375 - Old State Capitol, administration; secretary of state, powers and functions

§375. Old State Capitol, administration; secretary of state, powers and functions

A. The Old State Capitol shall cooperate with Louisiana schools and institutions of higher learning in the teaching of Louisiana history and culture.

B. The secretary shall establish policies, rules, and regulations for the Old State Capitol in accordance with the Administrative Procedure Act.

C. The secretary shall have custody of and shall administer, manage, operate, maintain, and preserve the building, collections, and exhibitions of the Old State Capitol located in the city of Baton Rouge.

D. Notwithstanding any provision of law to the contrary and in particular the provisions of R.S. 41:1212, the secretary may enter into contracts and agreements with any public agency or nonprofit corporation which has been established for the primary purpose of supporting the programs and activities of the Old State Capitol, including the Old State Capitol Associates, for the establishment of offices, stores, or exhibits on the property of and in the Old State Capitol. The secretary may also enter into contracts and agreements for joint construction, equipment, maintenance, and financing thereof, and may enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings. Any public agency may enter into contracts and agreements with the secretary for the purposes mentioned in this Subsection.

E. The secretary shall perform and exercise all powers, duties, functions, and responsibilities of the Old State Capitol Memorial Commission, which commission was abolished and its functions transferred to the secretary of the Department of State by the Executive Reorganization Act.

Acts 1990, No. 726, §1.



RS 25:376 - Operating funds

§376. Operating funds

A. The legislature shall provide sufficient funds for the proper operation of the Old State Capitol.

B.(1) If sufficient funds necessary for the operation of the Old State Capitol are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the Old State Capitol to the public until such time as sufficient funds necessary for the operation of the Old State Capitol are appropriated by the legislature. The Department of State shall maintain the Old State Capitol during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the Old State Capitol.

Acts 1990, No. 726, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:377 - Donations and loans; disposition of abandoned loans

§377. Donations and loans; disposition of abandoned loans

A. The secretary of state and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Old State Capitol either in the form of loans or in the form of donations inter vivos or mortis causa, and the secretary may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the secretary shall be empowered and authorized to enter into any and all contracts with any person, lender, or donor that he may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Old State Capitol. The Old State Capitol is specifically empowered to serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 through 9:2347.

B. The secretary is granted the authority of deaccession with respect to any collections of the Old State Capitol and for such purpose is specifically exempted from the laws of the state relative to the sale or disposal of surplus property. The secretary shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Old State Capitol, by loan or otherwise, and which has been held by the Old State Capitol for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the Old State Capitol, provided that the Old State Capitol has complied with the following provisions:

(2) At least once a week for two consecutive weeks, the secretary shall publish in at least one newspaper of general circulation in the parish a notice and listing of the property. The notice shall contain:

(a) The name and last known address, if any, of the last known owner or depositor of the property.

(b) A description of the property.

(c) A statement that if proof of claim is not presented by the owner to the secretary and if the owner's right to receive such property is not established to the satisfaction of the secretary within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Old State Capitol.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Old State Capitol free from all claims of the owner and all persons claiming through or under him.

Acts 1990, No. 726, §1.



RS 25:378 - Use of collections

§378. Use of collections

The collections of the Old State Capitol may be lent in part subject to approval by the secretary. The secretary shall insure proper safeguards for their maintenance and return and shall insure that proper records are kept. The collections shall be available for the use of educational projects, subject to the approval of the secretary.

Acts 1990, No. 726, §1.



RS 25:379 - Establishment and location; purpose and use

CHAPTER 5-B. LOUISIANA STATE EXHIBIT MUSEUM

§379. Establishment and location; purpose and use

A. The facility known prior to June 6, 1991, as the Louisiana State Museum-Shreveport is hereby renamed the Louisiana State Exhibit Museum. The Louisiana State Exhibit Museum is established as a facility in the city of Shreveport under the overall jurisdiction of the Department of State, as more specifically provided in this Chapter and in R.S. 36:801.6.

B. The Louisiana State Exhibit Museum shall be a pre-historical, historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social history, cultural history, natural history, and culture of Louisiana emphasizing the northwest region of Louisiana.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.1 - Regional museum governing board; creation; domicile; appointment and compensation of members

§379.1. Regional museum governing board; creation; domicile; appointment and compensation of members

A. The Regional Museum Governing Board of the Louisiana State Exhibit Museum is hereby created in the Department of State.

B. The domicile of the board shall be the city of Shreveport.

C.(1) The board shall be composed of members who all have a knowledge of, and an interest in, art, history, including political history, and cultural restoration.

(2) The board shall be composed and the members selected as follows:

(a) Ten members shall be appointed by the secretary of state to serve two-year terms from an area composed of the following parishes: Bienville, Bossier, Caddo, Claiborne, DeSoto, Lincoln, Natchitoches, Red River, Sabine, and Webster.

(b) One member shall be appointed by the secretary of state to serve a two-year term from among the members of the Louisiana State Fair Board.

(c) Ten members shall be appointed by the secretary of state to serve four-year terms from a list of fifteen names submitted by the Friends of the Louisiana State Exhibit Museum and Discovery Center.

(d) The museum chief administrative officer and the museum director, if any, shall each be an ex officio member of the board.

D. Each appointed member shall be confirmed by the Senate and those members serving four-year terms shall serve terms concurrent with the governor. Each member shall serve until his successor is appointed and takes office.

E. Members of the board shall serve without compensation.

Acts 1991, No. 9, §1, eff. June 6, 1991; Acts 1992, No. 459, §1, eff. July 1, 1992; Acts 2003, No. 525, §1, eff. June 22, 2003.



RS 25:379.2 - Duties and powers of the board

§379.2. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at least monthly, except in those months in which the board meets, or at the call of the chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman to serve terms of two years.

(b) The selection, term, compensation, and responsibilities of advisors to the board.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The director shall have at least five years of experience in institutional administration and curatorship or possess a doctorate degree in a field related to the purposes and activities of the museum. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish policies, rules, and regulations for the operation of the museum in accordance with the Administrative Procedure Act, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits, and such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana State Exhibit Museum and shall have such other functions as are otherwise provided in this Chapter and R.S. 36:801.6.

(6) Establish and use an identifying seal pertaining to museum business.

C. The board may:

(1) Individually or in cooperation with any nonprofit corporation established to support the Louisiana State Exhibit Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Hold meetings in any of the parishes named in R.S. 25:379.1(C)(2)(a) as directed by the executive committee.

(3) Contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(4) Authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.3 - The Louisiana State Exhibit Museum, administration; Department of State, powers and functions

§379.3. The Louisiana State Exhibit Museum, administration; Department of State, powers and functions

A. The Louisiana State Exhibit Museum shall cooperate with Louisiana schools and institutions of higher education in the teaching of social history, cultural history, natural history, art, science, technology, and the culture of Louisiana emphasizing the northwest region of Louisiana.

B. The board shall have custody of, and, together with the Department of State, shall administer, manage, operate, maintain, and preserve the buildings, collections, and exhibitions of the Louisiana State Exhibit Museum located in the city of Shreveport including, but not limited to, the museum.

C. Notwithstanding any provision of the law to the contrary, and in particular the provisions of R.S. 41:1212, the board may enter into contracts and agreements with any public agency or nonprofit corporation which has been established for the primary purpose of supporting the programs and activities of the Louisiana State Exhibit Museum, including the Friends of the Louisiana State Exhibit Museum, for the establishment of offices, stores, or exhibits on the property of and in the Louisiana State Exhibit Museum. The board may enter into contracts and agreements for joint construction, equipment, maintenance, and financing thereof, and may enter into contracts and agreements for the joint financing, supervision, and conduct of cooperative enterprises and undertakings. Any public agency may enter into contracts and agreements with the board for the purposes mentioned in this Subsection.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.4 - Operating funds; appropriations by the legislature

§379.4. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request submission, as required by R.S. 39:32, a request for funds necessary for support of the Louisiana State Exhibit Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B.(1) If sufficient funds necessary for the operation of the Louisiana State Exhibit Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 1991, No. 9, §1, eff. June 6, 1991; Acts 1992, No. 459, §1, eff. July 1, 1992; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:379.5 - Donations and loans; disposition of property

§379.5. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Exhibit Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Exhibit Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana State Exhibit Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana State Exhibit Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo, a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana State Exhibit Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana State Exhibit Museum free from all claims.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:379.6 - Use of collections

§379.6. Use of collections

Any collection of the Louisiana State Exhibit Museum may be lent in part, subject to approval of the board. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1991, No. 9, §1, eff. June 6, 1991.



RS 25:380 - Establishment and location; purpose and use

CHAPTER 5-C. LOUISIANA STATE COTTON MUSEUM

§380. Establishment and location; purpose and use

A. The Louisiana State Cotton Museum is established as a facility in the parish of East Carroll under the overall jurisdiction of the Department of State, as more specifically provided in this Chapter and in R.S. 36:801.7.

B. The Louisiana State Cotton Museum shall be a pre-historical, historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social history, cultural history, natural history, and culture of Louisiana emphasizing the northeast region of Louisiana.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.1 - Governing board; creation; domicile; appointment and compensation of members

§380.1. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Louisiana State Cotton Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of East Carroll.

C.(1) The board shall be composed of members who all have a knowledge of and an interest in cotton and cotton production.

(2) The board shall be composed and the members selected as follows:

(a) Five members shall be appointed by the secretary of state from a list of ten names submitted and nominated by the legislative delegation from the parishes of East Carroll, West Carroll, Madison, Franklin, Richland, Morehouse, Ouachita, Tensas, Caldwell, and Concordia to serve four-year terms from an area composed of the following parishes: East Carroll, West Carroll, Madison, Franklin, Richland, Morehouse, Ouachita, Tensas, Caldwell, and Concordia.

(b) One member shall be appointed by the secretary of state to serve a two-year term from among the members of the Cotton Producers Association.

(c) Five members shall be appointed by the secretary of state to serve four-year terms from a list of ten names submitted and nominated by the Friends of the Louisiana State Cotton Museum.

(d) The secretary of state or his designee, and the museum chief administrative officer and the museum director, if any, shall each be an ex officio member of the board.

(e) The commissioner of agriculture and forestry, or his designee.

(f) One member shall be appointed by the secretary of state to serve a two-year term from the members of the cotton division of the Louisiana Farm Bureau.

D. Each appointed member shall be confirmed by the Senate and those members serving four-year terms shall serve terms concurrent with the governor. Each member shall serve until his successor is appointed and takes office.

E. Members of the board shall serve without compensation.

Acts 1992, No. 152, §2, eff. June 5, 1992; Acts 1995, No. 52, §1; Acts 2003, No. 662, §1, eff. June 27, 2003; Acts 2006, No. 451, §1.



RS 25:380.2 - Duties and powers of the board

§380.2. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at least quarterly, except in those months in which the board meets, or at the call of the chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman to serve terms of two years.

(b) The selection, term, compensation, and responsibilities of advisors to the board.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The director shall have at least five years of experience in institutional administration and curatorship and possess a doctorate degree in a field related to the purposes and activities of the museum. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish policies, rules, and regulations for the operation of the museum in accordance with the Administrative Procedure Act, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits, and such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana State Cotton Museum and shall have such other functions as are otherwise provided in this Chapter and R.S. 36:801.7.

(6) Establish and use an identifying seal pertaining to museum business.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana State Cotton Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Hold meetings in any of the parishes named in R.S. 25:380.1(C)(2)(a) as directed by the executive committee.

(3) Contract with consulting experts in the fields of museum administration and conservation of painting, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(4) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.3 - Operating funds; appropriations by the legislature

§380.3. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request submission as required by R.S. 39:32 a request for funds necessary for support of the Louisiana State Cotton Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana State Cotton Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of that office.

C.(1) If sufficient funds necessary for the operation of the Louisiana Cotton Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 1992, No. 152, §2, eff. June 5, 1992; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.4 - Donations and loans; disposition of property

§380.4. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Cotton Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Cotton Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana State Cotton Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana State Cotton Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of East Carroll, a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana State Cotton Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana State Cotton Museum free from all claims.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.5 - Use of collections

§380.5. Use of collections

Any collection of the Louisiana State Cotton Museum may be lent in part, subject to approval of the board. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1992, No. 152, §2, eff. June 5, 1992.



RS 25:380.10 - Establishment and location; purpose and use

CHAPTER 5-D. EDWARD DOUGLASS WHITE HISTORIC SITE

§380.10. Establishment and location; purpose and use

A. The Edward Douglass White Historic Site is established as a facility in the parish of Lafourche under the overall jurisdiction of the Department of Culture, Recreation and Tourism, as more specifically provided in this Chapter and in R.S. 36:801.8.

B. The Edward Douglass White Historic Site shall be a prehistorical, historical, cultural, scientific, and technological educational institution in the office of the state museum of the Department of Culture, Recreation and Tourism whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, buildings, and landscape and the like that reflect the social, political, and legal history, cultural history, natural history, and culture of Louisiana emphasizing the southern region of Louisiana.

C. All references to the Edward Douglass White State Commemorative Area shall be deemed to refer to and shall be replaced by the term Edward Douglass White Historic Site.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.11 - Governing board

§380.11. Governing board

The Board of Directors of the Louisiana State Museum in the Department of Culture, Recreation and Tourism shall be the governing board of the Edward Douglass White Historic Site. The board shall have and exercise all powers, duties, functions, and responsibilities authorized for it by law, including the provisions of R.S. 25:341 et seq.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.12 - Repealed by Acts 2001, No. 1111, 3.

§380.12. Repealed by Acts 2001, No. 1111, §3.



RS 25:380.13 - Operating funds; appropriations by the legislature

§380.13. Operating funds; appropriations by the legislature

Any funds appropriated by the legislature to the Department of Culture, Recreation and Tourism, office of the state museum, for operation of the Edward Douglass White Historic Site shall be used solely for that purpose and to meet accreditation standards. No administrative costs of any kind shall be charged by the Department of Culture, Recreation and Tourism for any services associated with placement of the Edward Douglass White Historic Site within the jurisdiction of that office.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.14 - Donations and loans; disposition of property

§380.14. Donations and loans; disposition of property

A. The Board of Directors of the Louisiana State Museum may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Edward Douglass White Historic Site either in the form of loans or in the form of donations inter vivos or mortis causa, and may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Edward Douglass White Historic Site. The Edward Douglass White Historic Site may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Edward Douglass White Historic Site and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Edward Douglass White Historic Site, by loan or otherwise, and which has been held by the Edward Douglass White Historic Site for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the Edward Douglass White Historic Site, except that property which has been donated to, on loan to, or purchased by the office of state parks, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Lafourche, a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Edward Douglass White Historic Site.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Edward Douglass White Historic Site free from all claims.

Acts 1993, No. 507, §2, eff. July 1, 1993; Acts 2001, No. 1111, §1.



RS 25:380.15 - Use of collections

§380.15. Use of collections

Any collection of the Edward Douglass White Historic Site may be lent in part, subject to approval of the board. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1993, No. 507, §2, eff. July 1, 1993.



RS 25:380.21 - Establishment and location; purpose and use

CHAPTER 5-E. LOUISIANA STATE OIL AND GAS MUSEUM

§380.21. Establishment and location; purpose and use

A. The Louisiana State Oil and Gas Museum is established as a facility in the parish of Caddo under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.9.

B. The Louisiana State Oil and Gas Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the oil industry in Louisiana and the Caddo Parish area in particular.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.22 - Governing board; creation; domicile; appointment and compensation of members

§380.22. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Louisiana State Oil and Gas Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Caddo.

C.(1) The board shall be composed of members who all have a knowledge of and an interest in oil and oil production.

(2) The board shall be composed and the members selected as follows:

(a) One member shall be appointed by the secretary of state, to serve a two-year term, from among the members of the Louisiana Independent Oil Producers Association.

(b) Ten members shall be appointed by the secretary of state, to serve four-year terms, from a list of fifteen names submitted by the Caddo Pine Island Oil and Historical Society.

(c) The state archivist or his designee, the museum director, and the museum chief administrative officer, if any, shall each be an ex officio member of the board.

(d) The secretary of the Department of Natural Resources or his designee shall be an ex officio member of the board.

D. Each appointed member shall be confirmed by the Senate and those members serving four-year terms shall serve terms concurrent with the governor. Each member shall serve until his successor is appointed and takes office.

E. Members of the board, including the advisors to the board, shall serve without compensation.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.23 - Duties and powers of the board

§380.23. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., policies, rules, and regulations for the operation of the museum including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana State Oil and Gas Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided in this Chapter and R.S. 36:801.9.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana State Oil and Gas Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.24 - Operating funds; appropriations by the legislature

§380.24. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana State Oil and Gas Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana State Oil and Gas Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.25 - Donations and loans; disposition of property

§380.25. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Oil and Gas Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the Louisiana State Oil and Gas Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana State Oil and Gas Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana State Oil and Gas Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana State Oil and Gas Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana State Oil and Gas Museum free from all claims.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.26 - Use of collections

§380.26. Use of collections

Any collection of the Louisiana State Oil and Gas Museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1997, No. 1091, §1; Acts 2001, No. 130, §1.



RS 25:380.31 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

CHAPTER 5-F. GARYVILLE TIMBERMILL MUSEUM

§380.31. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.32 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.32. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.33 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.33. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.34 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.34. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.35 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.35. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.36 - Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.

§380.36. Repealed by Acts 2013, No. 12, §1, eff. May 23, 2013.



RS 25:380.41 - Establishment and location; purpose and use

CHAPTER 5-G. LIVINGSTON PARISH MUSEUM AND

CULTURAL CENTER

§380.41. Establishment and location; purpose and use

A. The Livingston Parish Museum and Cultural Center, hereafter in this Chapter referred to as the "museum", is established as a facility in the parish of Livingston under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.11.

B. The museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of Livingston Parish.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.42 - Governing board; creation; domicile; appointment and compensation of members

§380.42. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Livingston Parish.

C. The board shall be comprised of nine members who have a knowledge of and an interest in historical preservation and the history of Livingston Parish appointed as follows:

(1) Five members shall be appointed by the secretary of state to serve terms concurrent with the appointing authority.

(2) Four members shall be appointed by the Livingston/Doyle Cultural Association. The initial terms of members appointed pursuant to this Paragraph shall terminate on July 1, 2002, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.43 - Duties and powers of the board

§380.43. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.11.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.44 - Operating funds; appropriations by the legislature

§380.44. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Livingston Parish Museum and Cultural Center are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum and cultural center to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum and cultural center during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum and cultural center.

Acts 1999, No. 555, §1, eff. upon appropriation of funds; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.45 - Donations and loans; disposition of property

§380.45. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Livingston a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.46 - Use of collections

§380.46. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 1999, No. 555, §1, eff. upon appropriation of funds.

NOTE: See Acts 1999, No. 255, §3, relative to effectiveness of Act.



RS 25:380.51 - Establishment and location; purpose and use

CHAPTER 5-H. LOUISIANA DELTA MUSIC MUSEUM

§380.51. Establishment and location; purpose and use

A. The Louisiana Delta Music Museum is established as a facility in the town of Ferriday, parish of Concordia, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.12.

B. The Louisiana Delta Music Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the music, recordings, pictures, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the music of the Louisiana Delta and the Concordia Parish area in particular.

Acts 2001, No. 850, §1.

NOTE: See Acts 2001, No. 850, §3. Prohibits action pursuant to the Act until debts and obligations that encumber property to be transferred have been paid or removed. Also provides that if the transfer of property provided for by the Act is not made within four years after August 15, 2001, Acts 2001, No. 850 shall be null and void and of no effect.



RS 25:380.52 - Governing board; creation; domicile; appointment and compensation of members

§380.52. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Louisiana Delta Music Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Concordia.

C. The board shall be comprised of the following members:

(1) Fifteen members having a knowledge of and an interest in music of the Louisiana Delta. They shall be appointed by the secretary of state from an area composed of the following parishes: Caldwell, Catahoula, Concordia, East Carroll, Franklin, Madison, Morehouse, Ouachita, Richland, Tensas, and West Carroll. They shall serve four-year terms concurrent with the term of the governor.

(2) The mayor of Ferriday, the president/CEO of the Ferriday chamber of commerce, the secretary of state or his designee, the museum chief administrative officer, and the museum director, if any, shall each be ex officio members of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2001, No. 850, §1; Acts 2003, No. 338, §1, eff. June 13, 2003; Acts 2005, No. 23, §1, eff. July 1, 2005; Acts 2006, No. 451, §1.



RS 25:380.53 - Duties and powers of the board

§380.53. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Louisiana Delta Music Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.12.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana Delta Music Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, audio and video recordings, motion picture films, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2001, No. 850, §1.



RS 25:380.54 - Operating funds; appropriations by the legislature

§380.54. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana Delta Music Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana Delta Music Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Louisiana Delta Music Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2001, No. 850, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.55 - Donations and loans; disposition of property

§380.55. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Delta Music Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Delta Music Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana Delta Music Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana Delta Music Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Concordia a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana Delta Music Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana Delta Music Museum free from all claims.

Acts 2001, No. 850, §1.



RS 25:380.56 - Use of collections

§380.56. Use of collections

Any collection of the Louisiana Delta Music Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2001, No. 850, §1.



RS 25:380.61 - Establishment and location, purpose and use

CHAPTER 5-I. LOUISIANA MILITARY MUSEUM

§380.61. Establishment and location, purpose and use

A. The Louisiana Military Museum, referred to in this Chapter as the "museum", is hereby established and shall be domiciled in Lincoln Parish under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.13.

B. The museum shall be a historical, cultural, scientific, technological, and educational institution, the primary purpose of which shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the military with emphasis on the role of the citizens of Louisiana.

Acts 2003, No. 786, §1.



RS 25:380.62 - Governing board; creation; domicile; appointment and compensation of members

§380.62. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Lincoln Parish.

C. The board shall be comprised of thirteen members who have a knowledge of and an interest in historical preservation and the history of the military and armed forces, who shall be appointed as follows:

(1) Eight members shall be appointed by the secretary of state to serve terms concurrent with the secretary of state.

(2) Five members shall be appointed by the secretary of state from a list of ten names submitted by the Friends of the Louisiana Military Museum. The terms of the initial members appointed pursuant to this Paragraph shall terminate on December 31, 2006, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 786, §1.



RS 25:380.63 - Duties and powers of the board

§380.63. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting provided a quorum is present.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the executive committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the governance of the museum including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board including the appointment of non-board members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.13.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 786, §1.



RS 25:380.64 - Operating funds; appropriations by the legislature

§380.64. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor may include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Louisiana Military Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 786, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.65 - Donations and loans; disposition of property

§380.65. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donation, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board shall be granted the authority of deaccession with respect to any collection of the museum and, for such purpose, shall be exempt from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out such authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned. After giving notice to the depositor, lender, or donor at his last known address, the property, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Lincoln a notice and list of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 2003, No. 786, §1.



RS 25:380.66 - Use of collections

§380.66. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 786, §1.



RS 25:380.71 - Establishment and location, purpose and use

CHAPTER 5-J. JEAN LAFITTE MARINE FISHERIES MUSEUM

§380.71. Establishment and location, purpose and use

A. The Jean Lafitte Marine Fisheries Museum, referred to in this Chapter as the "museum", is hereby established and shall be domiciled in Jefferson Parish under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.14.

B. The museum shall be a historical, cultural, scientific, technological, and educational institution, the primary purpose of which shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of Louisiana's marine and fisheries industry.

Acts 2003, No. 786, §3.



RS 25:380.72 - Governing board; creation; domicile; appointment and compensation of members

§380.72. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Jefferson Parish.

C. The board shall be comprised of thirteen members who have a knowledge of and an interest in historical preservation and the history of the marine and fisheries industry, who shall be appointed as follows:

(1) Eight members shall be appointed by the secretary of state to serve terms concurrent with the secretary of state.

(2) Five members shall be appointed by the secretary of state from a list of ten names submitted by the Friends of the Jean Lafitte Marine Fisheries Museum. The terms of the initial members appointed pursuant to this Paragraph shall terminate on December 31, 2006, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 786, §3.



RS 25:380.73 - Duties and powers of the board

§380.73. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting provided a quorum is present.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the executive committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the governance of the museum including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board including the appointment of non-board members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.14.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 786, §3.



RS 25:380.74 - Operating funds; appropriations by the legislature

§380.74. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor may include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Jean Lafitte Marine Fisheries Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 786, §3; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.75 - Donations and loans; disposition of property

§380.75. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donation, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board shall be granted the authority of deaccession with respect to any collection of the museum and, for such purpose, shall be exempt from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out such authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Jefferson a notice and list of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 2003, No. 786, §3.



RS 25:380.76 - Use of collections

§380.76. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 786, §3.



RS 25:380.81 - Establishment and location; purpose and use

CHAPTER 5-K. TIOGA HERITAGE PARK AND MUSEUM

§380.81. Establishment and location; purpose and use

A. The Tioga Heritage Park and Museum, referred to in this Chapter as the "museum", is established as a facility in the parish of Rapides under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.15.

B. The museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the Tioga area and surrounding communities.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.82 - Governing board; creation; domicile; appointment and compensation of members

§380.82. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the museum is hereby created in the Department of State.

B. The domicile of the board shall be in Rapides Parish.

C. The board shall be comprised of thirteen members who have a knowledge of and an interest in historical preservation and the history of the Tioga area and surrounding communities and who shall be appointed as follows:

(1) Five members shall be appointed by the secretary of state to serve terms concurrent with the appointing authority.

(2) Eight members shall be appointed by the secretary of state from a list of nominees provided by the governing authority of the Tioga Historical Society, Inc. The initial terms of members appointed pursuant to this Paragraph shall terminate on July 1, 2006, and all subsequent terms shall be four years.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.83 - Duties and powers of the board

§380.83. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the governance of the museum including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.15.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.84 - Operating funds; appropriations by the legislature

§380.84. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Tioga Heritage Park and Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 586, §1, eff. upon appropriation of funds; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.85 - Donations and loans; disposition of property

§380.85. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, relics, works of art, or other property on behalf of and as additions to the museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Rapides a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the museum free from all claims.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.86 - Use of collections

§380.86. Use of collections

Any collection of the museum may, subject to approval of the board, be lent in part. The board shall insure proper safeguards for its maintenance and return and shall insure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 586, §1, eff. upon appropriation of funds.



RS 25:380.91 - Establishment and location; purpose and use

CHAPTER 5-L. MANSFIELD FEMALE COLLEGE MUSEUM

§380.91. Establishment and location; purpose and use

A. The Mansfield Female College Museum is established as a facility in the town of Mansfield, parish of DeSoto, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.16.

B. The Mansfield Female College Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the books and papers, pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of women's education in northwest Louisiana and the DeSoto Parish area in particular.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.92 - Governing board; creation; domicile; appointment and compensation of members

§380.92. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Mansfield Female College Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of DeSoto.

C. The board shall be comprised of twelve members who have a knowledge of and an interest in the history of women's education in northwest Louisiana and the DeSoto Parish area in particular and who shall be appointed as follows:

(1) Five members shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) Four members shall be appointed by the secretary of state from a list of nominees provided by the Friends of the Mansfield Female College Museum. The initial terms of members appointed pursuant to this Paragraph shall terminate on July 1, 2004, and all subsequent terms shall be four years.

(3) Three members shall be appointed by the secretary of state. The initial terms of members appointed pursuant to this Paragraph shall terminate on January 14, 2008, and all subsequent terms shall be four-year terms concurrent with the governor.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1; Acts 2006, No. 230, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.93 - Duties and powers of the board

§380.93. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The employment, term, compensation, and responsibilities of a museum chief administrative officer.

(d) The employment, term, compensation, and responsibilities of a museum director. The museum director may also serve as the museum chief administrative officer.

(e) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(f) The preparation of a budget and plan for funding the museum at a level sufficient to maintain standards necessary to qualify for and maintain the accreditation of the American Association of Museums.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Mansfield Female College Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.16.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Mansfield Female College Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.94 - Operating funds; appropriations by the legislature

§380.94. Operating funds; appropriations by the legislature

A. The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Mansfield Female College Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Mansfield Female College Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board to maintain accreditation standards. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Mansfield Female College Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.95 - Donations and loans; disposition of property

§380.95. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture film, works of art, or other property on behalf of and as additions to the Mansfield Female College Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture film, works of art, or other property on behalf of and as additions to the Mansfield Female College Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Mansfield Female College Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Mansfield Female College Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of DeSoto a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Mansfield Female College Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Mansfield Female College Museum free from all claims.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.96 - Use of collections

§380.96. Use of collections

Any collection of the Mansfield Female College Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2003, No. 592, §1, eff. upon appropriation of funds; Acts 2004, No. 229, §1.

NOTE: See Acts 2003, No. 592, §§3 and 4, relative to conditions for transfer of Women's College Museum to Dept. of State, termination of authority for transfer, and effectiveness of transfer.

NOTE: See Acts 2004, No. 229, §3(A), relative to changing museum name and §3(B) relative to Acts 2004, No. 229, not affecting Acts 2003, No. 592, §§3 and 4, relative to potential nullity of and prohibited actions under Acts 2003, No. 592.



RS 25:380.101 - Establishment and location; purpose and use

CHAPTER 5-M. SHREVEPORT WATER WORKS MUSEUM

§380.101. Establishment and location; purpose and use

A. The Shreveport Water Works Museum is established as a facility in the city of Shreveport, parish of Caddo, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.17.

B. The Shreveport Water Works Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history of the pumping station and water supply related artifacts of Louisiana.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.102 - Governing board; creation; domicile; appointment and compensation of members

§380.102. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Shreveport Water Works Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Caddo.

C. The board shall be comprised of the following members:

(1) Fifteen members who have a knowledge of and an interest in engineering and the history of municipal waterworks shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) The state archivist, the museum chief administrative officer, and the museum director, if any, shall each be ex officio members of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.103 - Duties and powers of the board

§380.103. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance including but not limited to the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Shreveport Water Works Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.17.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Shreveport Water Works Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, video recordings, motion picture film, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.104 - Operating funds; appropriations by the legislature

§380.104. Operating funds; appropriations by the legislature

A.(1) The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Shreveport Water Works Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

(2) The board, with the approval of the secretary of state, shall employ, appoint, remove, and fix the term, compensation, and responsibilities of a museum chief administrative officer and a museum director. The museum director may also serve as the museum chief administrative officer.

B. Funds appropriated by the legislature to the Department of State for operation of the Shreveport Water Works Museum shall be used solely for that purpose. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Shreveport Water Works Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.105 - Donations and loans; disposition of property

§380.105. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Shreveport Water Works Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Shreveport Water Works Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Shreveport Water Works Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Shreveport Water Works Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Shreveport Water Works Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Shreveport Water Works Museum free from all claims.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.106 - Use of collections

§380.106. Use of collections

Any collection of the Shreveport Water Works Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2004, No. 545, §1, eff. June 25, 2004; Acts 2007, No. 324, §1.

NOTE: See Acts 2004, No. 545, §3, relative to conditions for action to be taken under Act and termination of authority for transfer of museum to the department.



RS 25:380.111 - Establishment and location; purpose and use

CHAPTER 5-N. CHENNAULT AVIATION AND

MILITARY MUSEUM OF LOUISIANA

§380.111. Establishment and location; purpose and use

A. The Chennault Aviation and Military Museum of Louisiana is established as a facility in the city of Monroe, parish of Ouachita, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.18.

B. The Chennault Aviation and Military Museum of Louisiana shall be a charitable, historical, cultural, scientific, and technological educational institution whose primary purpose shall be to preserve and promote the aviation and military history of Louisiana and the legacy of the men and women who contributed to it.

Acts 2005, No. 336, §1; Acts 2008, No. 783, §1, eff. July 1, 2008.

NOTE: See Acts 2005, No. 336, §3, relative to requirements for transfer to Dept. of State and effectiveness of Act if transfer is not made within four years.



RS 25:380.112 - Governing board; creation; domicile; appointment and compensation of members

§380.112. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of directors, sometimes referred to in this Chapter as "the board", of the Chennault Aviation and Military Museum of Louisiana is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Ouachita.

C. The board shall be comprised as follows:

(1) Eight members shall be appointed by the secretary of state and seven members shall be elected by the Friends of the Aviation and Military Museum or its successor organization.

(2) All members shall serve four-year terms concurrent with the governor.

(3) Each member shall serve until his successor is appointed and takes office.

(4) Each appointment shall be subject to confirmation by the Senate.

(5) Members of the board shall serve without compensation.

Acts 2005, No. 336, §1; Acts 2008, No. 783, §1, eff. July 1, 2008.

NOTE: See Acts 2005, No. 336, §3, relative to requirements for transfer to Dept. of State and effectiveness of Act if transfer is not made within four years.



RS 25:380.113 - Duties and powers of the board

§380.113. Duties and powers of the board

A. A majority of the total membership of the board shall constitute a quorum for the transaction of official business and the acts of a majority of the directors present at a meeting at which a quorum is present shall be the acts of the board of directors.

B. The board shall:

(1) Meet at least quarterly at a place determined by a majority of the board with at least five days notice of the time, date and place of each meeting given to each member of the board.

(2) At any time call special meetings of the board of directors if a written notice is signed by the president or by a majority of the directors or executive committee.

(3) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(4) Advise the secretary of state on all matters relating to the operations of the Chennault Aviation and Military Museum of Louisiana.

(5) Establish and use an identifying seal pertaining to museum business.

(6) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.18.

C. The board may:

(1) Elect or appoint any person to act in an advisory capacity or any persons to an advisory board. Persons serving in such advisory capacity shall not exercise any of the powers granted to the board of directors.

(2) Form an executive committee and/or other additional committees with its own officers, powers and duties as the board may determine.

(3) Individually, or in cooperation with any nonprofit corporation established to support the Chennault Aviation and Military Museum of Louisiana, seek and expend funds from any source, public or private, to support programs of the museum.

(4) Contract with consulting experts in the fields of museum administration and conservation of artifacts, audio and video recordings, motion picture films, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(5) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2005, No. 336, §1; Acts 2008, No. 783, §1, eff. July 1, 2008.

NOTE: See Acts 2005, No. 336, §3, relative to requirements for transfer to Dept. of State and effectiveness of Act if transfer is not made within four years.



RS 25:380.114 - Operating funds; appropriations by the legislature

§380.114. Operating funds; appropriations by the legislature

A. The Department of State may include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Chennault Aviation and Military Museum of Louisiana.

B. Funds appropriated by the legislature to the Department of State for operation of the Chennault Aviation and Military Museum of Louisiana shall be used solely for that purpose and in accordance with the budget plan developed by the board. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Chennault Aviation and Military Museum of Louisiana are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2005, No. 336, §1; Acts 2008, No. 783, §1, eff. July 1, 2008; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2005, No. 336, §3, relative to requirements for transfer to Dept. of State and effectiveness of Act if transfer is not made within four years.



RS 25:380.115 - Donations and loans; disposition of property

§380.115. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Chennault Aviation and Military Museum of Louisiana, either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Chennault Aviation and Military Museum of Louisiana. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Chennault Aviation and Military Museum of Louisiana and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Chennault Aviation and Military Museum of Louisiana, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Ouachita a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Chennault Aviation and Military Museum of Louisiana.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Chennault Aviation and Military Museum of Louisiana free from all claims.

Acts 2005, No. 336, §1; Acts 2008, No. 783, §1, eff. July 1, 2008.

NOTE: See Acts 2005, No. 336, §3, relative to requirements for transfer to Dept. of State and effectiveness of Act if transfer is not made within four years.



RS 25:380.116 - Use of collections

§380.116. Use of collections

Any collection of the Chennault Aviation and Military Museum of Louisiana may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2005, No. 336, §1; Acts 2008, No. 783, §1, eff. July 1, 2008.

NOTE: See Acts 2005, No. 336, §3, relative to requirements for transfer to Dept. of State and effectiveness of Act if transfer is not made within four years.



RS 25:380.121 - Establishment and location; purpose and use

CHAPTER 5-O. SPRING STREET HISTORICAL MUSEUM

§380.121. Establishment and location; purpose and use

A. The Spring Street Historical Museum is established as a facility in the city of Shreveport, parish of Caddo, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.19.

B. The Spring Street Historical Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history and development of northwest Louisiana and the Caddo Parish area in particular.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.122 - Governing board; creation; domicile; appointment and compensation of members

§380.122. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Spring Street Historical Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Caddo.

C. The board shall be comprised of the following members:

(1) Fifteen members who have a knowledge of and an interest in the purposes of the museum shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) The chairperson of the Shreveport Committee of the Colonial Dames of America in the state of Louisiana, the secretary of state or his designee, the museum chief administrative officer, and the museum director, if any, shall each be ex officio members of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.123 - Duties and powers of the board

§380.123. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and such other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to provisions for the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Spring Street Historical Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.19.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Spring Street Historical Museum, seek funds from any source, public or private, to support programs of the museum and expand such funds for such purpose.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, video recordings, motion picture film, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction, and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.124 - Operating funds; appropriations by the legislature

§380.124. Operating funds; appropriations by the legislature

A.(1) The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Spring Street Historical Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

(2) The board, with the approval of the secretary of state, shall employ, appoint, remove, and fix the term, compensation, and responsibilities of a museum chief administrative officer and a museum director. The museum director may also serve as the museum chief administrative officer.

B. Funds appropriated by the legislature to the Department of State for operation of the Spring Street Historical Museum shall be used solely for that purpose. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Spring Street Historical Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2006, No. 417, §1, eff. June 15, 2006; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.125 - Donations and loans; disposition of property

§380.125. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Spring Street Historical Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Spring Street Historical Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Spring Street Historical Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Spring Street Historical Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Caddo a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Spring Street Historical Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Spring Street Historical Museum free from all claims.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.126 - Use of collections

§380.126. Use of collections

Any collection of the Spring Street Historical Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2006, No. 417, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 417, §3, relative to effectiveness of Act and restriction on action pursuant to the Act.



RS 25:380.131 - Establishment and location; purpose and use

CHAPTER 5-P. LOUISIANA MILITARY HALL OF FAME AND MUSEUM

§380.131. Establishment and location; purpose and use

A. The Louisiana Military Hall of Fame and Museum is established as a facility in the city of Abbeville, parish of Vermilion, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.20.

B. The Louisiana Military Hall of Fame and Museum shall be a charitable, historical, cultural, scientific, and technological educational institution the primary purpose of which shall be to preserve and promote the military history of Louisiana and the legacy of the men and women who contributed to it.

Acts 2006, No. 614, §1.



RS 25:380.132 - Governing board; creation; domicile; appointment and compensation of members

§380.132. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of directors, sometimes referred to in this Chapter as "the board," of the Louisiana Military Hall of Fame and Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Vermilion.

C. The board shall be comprised as follows:

(1) Seven members shall be appointed by the secretary of state and six members shall be elected by the Friends of the Louisiana Military Hall of Fame and Museum. The speaker of the Louisiana House of Representatives, the president of the Louisiana Senate, and the secretary of state or their designees shall serve as nonvoting members of the board.

(2) All members shall serve four-year terms concurrent with the governor.

(3) Each member shall serve until his successor is appointed and takes office.

(4) Each appointment shall be subject to confirmation by the Senate.

(5) Members of the board shall serve without compensation.

Acts 2006, No. 614, §1.



RS 25:380.133 - Duties and powers of the board

§380.133. Duties and powers of the board

A. A majority of the total membership of the board shall constitute a quorum for the transaction of official business and the acts of a majority of the directors present at a meeting at which a quorum is present shall be the acts of the board of directors.

B. The board shall:

(1) Meet at least quarterly at a place determined by a majority of the board with at least five days notice of the time, date and place of each meeting given to each member of the board.

(2) At any time, call special meetings of the board of directors if a written notice is signed by the president or by a majority of the directors or executive committee.

(3) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(4) Advise the secretary of state on all matters relating to the operations of the Louisiana Military Hall of Fame and Museum.

(5) Establish and use an identifying seal pertaining to museum business.

(6) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.20.

C. The board may:

(1) Elect or appoint any person to act in an advisory capacity or any persons to an advisory board. Persons serving in such advisory capacity shall not exercise any of the powers granted to the board of directors.

(2) Form an executive committee and/or other additional committees with its own officers, powers and duties as the board may determine.

(3) Individually, or in cooperation with any nonprofit corporation established to support the Louisiana Military Hall of Fame and Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(4) Contract with consulting experts in the fields of museum administration and conservation of artifacts, audio and video recordings, motion picture films, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(5) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2006, No. 614, §1.



RS 25:380.134 - Operating funds; appropriations by the legislature

§380.134. Operating funds; appropriations by the legislature

A. The Department of State may include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana Military Hall of Fame and Museum.

B. Funds appropriated by the legislature to the Department of State for operation of the Louisiana Military Hall of Fame and Museum shall be used solely for that purpose and in accordance with the budget plan developed by the board. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Louisiana Military Hall of Fame and Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2006, No. 614, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.135 - Donations and loans; disposition of property

§380.135. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Military Hall of Fame and Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Louisiana Military Hall of Fame and Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341, et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Louisiana Military Hall of Fame and Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Louisiana Military Hall of Fame and Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Vermilion a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana Military Hall of Fame and Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Louisiana Military Hall of Fame and Museum free from all claims.

Acts 2006, No. 614, §1.



RS 25:380.136 - Use of collections

§380.136. Use of collections

Any collection of the Louisiana Military Hall of Fame and Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2006, No. 614, §1.



RS 25:380.141 - Establishment and location: purpose and use

CHAPTER 5-Q. LOUISIANA POLITICAL MUSEUM AND HALL OF FAME

§380.141. Establishment and location: purpose and use

A. The Louisiana Political Museum and Hall of Fame, referred to in this Chapter as the "museum", is established as a facility in the town of Winnfield, parish of Winn, under the overall jurisdiction of the Department of Culture, Recreation and Tourism as more specifically provided in this Chapter.

B. The Louisiana Political Museum and Hall of Fame shall be a historical, cultural, scientific, and technological, educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, media, film, motion pictures, recordings, pictures, documents, artifacts, objects of art, and the like that reflect the political, social, and cultural history of the politics of the state, including but not limited to such materials related to political campaigns and candidates, officeholders, and supporting personnel.

Acts 2007, No. 415, §1, eff. July 1, 2007.



RS 25:380.142 - Repealed by Acts 2012, No. 251, §8B.

§380.142. Repealed by Acts 2012, No. 251, §8B.



RS 25:380.143 - Repealed by Acts 2012, No. 251, §8B.

§380.143. Repealed by Acts 2012, No. 251, §8B.



RS 25:380.144 - Operating funds; appropriations by the legislature

§380.144. Operating funds; appropriations by the legislature

The Department of Culture, Recreation and Tourism shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Louisiana Political Museum and Hall of Fame. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations and maintenance of the museum and its exhibits.

Acts 2007, No. 415, §1, eff. July 1, 2007.



RS 25:380.145 - Donations and loans; disposition of property

§380.145. Donations and loans; disposition of property

A. The Department of Culture, Recreation and Tourism or any nonprofit corporation formed to support the museum and its activities, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of Culture, Recreation and Tourism may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the museum, through the Department of Culture, Recreation and Tourism, or a nonprofit formed to support the programs and activities of the museum may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of, as additions to, or for the benefit of the museum. The museum may serve as the beneficiary of any public or private trust or insurance policy heretofore or hereafter created for such purpose, pursuant to the provision of R.S. 9:2341 et seq.

B. The Board of Directors of the Louisiana State Museum is granted the authority of deaccession with respect to any collection of the Louisiana Political Museum and Hall of Fame, and for such purpose is exempted from laws relative to the sale or disposal of surplus property. The Board of Directors of the Louisiana State Museum shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the museum by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim, shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall escheat to and become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the Board of Directors of the Louisiana State Museum shall cause to be published in at least one newspaper of general circulation in the parish of Winn a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the Board of Directors of the Louisiana State Museum and if the claimant's right to receive such property is not established to the satisfaction of the Board of Directors of the Louisiana State Museum within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Louisiana Political Museum and Hall of Fame.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall escheat to and vest in the Louisiana Political Museum and Hall of Fame free from all claims.

Acts 2007, No. 415, §1, eff. July 1, 2007; Acts 2012, No. 251, §8A.



RS 25:380.146 - Use of collections and property

§380.146. Use of collections and property

Any collection or other property of the Louisiana Political Museum and Hall of Fame may, subject to approval of the Board of Directors of the Louisiana State Museum, be lent in part. The Board of Directors of the Louisiana State Museum shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collection or other property shall be available for use in educational projects, subject to the approval of the Board of Directors of the Louisiana State Museum.

Acts 2007, No. 415, §1, eff. July 1, 2007.



RS 25:380.151 - Establishment and location; purpose and use

CHAPTER 5-R. GERMANTOWN COLONY MUSEUM

§380.151. Establishment and location; purpose and use

A. The Germantown Colony Museum is established as a facility in the parish of Webster, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.22.

B. The Germantown Colony Museum shall be a historical, cultural, scientific, and technological educational institution whose primary purpose shall be to research, collect, preserve, and present, as an educational resource, the pictures and photographs, documents, artifacts, objects of art, and the like that reflect the social, cultural, and economic history and development of the Germantown Colony, the city of Minden, Webster Parish, and northwest Louisiana.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.152 - Governing board; creation; domicile; appointment and compensation of members

§380.152. Governing board; creation; domicile; appointment and compensation of members

A. The governing board of the Germantown Colony Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the parish of Webster.

C. The board shall be comprised of the following members:

(1) Ten members who have a knowledge of and an interest in the purposes of the museum shall be appointed by the secretary of state to serve four-year terms concurrent with the governor.

(2) The secretary of state or his designee shall be an ex officio member of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Senate.

F. Members of the board shall serve without compensation.

Acts 2008, No. 847, §1, eff. July 1, 2008; Acts 2010, No. 308, §1, eff. June 17, 2010.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.153 - Duties and powers of the board

§380.153. Duties and powers of the board

A. A majority of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Meet at least once each quarter at the call of the board chairman.

(2)(a) Create an executive committee consisting of the chairman and vice chairman of the board and such other board members as the board may determine.

(b) A majority of the members of the committee shall constitute a quorum for the transaction of business. However, when the board has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(c) The committee shall meet at the call of the board chairman.

(d) The committee shall consider such matters as are referred to it by the board. It shall execute such orders and resolutions as shall be assigned to it at any meeting of the board, and it shall also take such action as is necessary when an emergency requiring immediate action arises during the interim between board meetings. All acts of the committee shall be submitted to the board for ratification or rejection at its next meeting except in matters in which the board has delegated to the committee full power to act.

(3) Adopt bylaws and establish policies and procedures for the museum's governance, including but not limited to provisions for the following:

(a) The election and responsibilities of the officers of the board, including a chairman and vice chairman, who shall serve terms of two years.

(b) The selection, term, and responsibilities of advisors to the board. The board may appoint not more than five advisors who shall serve without compensation.

(c) The appointment, duties, and functions of standing and special committees of the board, including the appointment of nonboard members to such committees and their functions.

(4) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum, including setting and charging admission and tour fees and user or rental fees to any or all museum buildings and exhibits. Such user or rental fees shall reflect the actual costs of maintenance of the space rented and the market rates for comparable space in the locality of the space rented.

(5) Advise the secretary of state on all matters relating to the operations of the Germantown Colony Museum.

(6) Establish and use an identifying seal pertaining to museum business.

(7) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.22.

C. The board may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Germantown Colony Museum, seek funds from any source, public or private, to support programs of the museum and expand such funds for such purpose.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, video recordings, motion picture film, pictures and photographs, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction, and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.154 - Operating funds; appropriations by the legislature

§380.154. Operating funds; appropriations by the legislature

A.(1) The Department of State shall include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Germantown Colony Museum. The governor shall include in the executive budget submitted to the legislature sufficient funding for the support of operations of the museum.

(2) The board, with the approval of the secretary of state, shall employ, appoint, remove, and fix the term, compensation, and responsibilities of a museum chief administrative officer and a museum director. The museum director may also serve as the museum chief administrative officer.

B. Funds appropriated by the legislature to the Department of State for operation of the Germantown Colony Museum shall be used solely for that purpose. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Germantown Colony Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2008, No. 847, §1, eff. July 1, 2008; Acts 2012, No. 765, §1, eff. June 12, 2012.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.155 - Donations and loans; disposition of property

§380.155. Donations and loans; disposition of property

A. The Department of State and the board, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Germantown Colony Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, video recordings, motion picture films, books and papers, pictures and photographs, documents, works of art, or other property on behalf of and as additions to the Germantown Colony Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The board is granted the authority of deaccession with respect to any collection of the Germantown Colony Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The board shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Germantown Colony Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, subject to compliance with the provisions of this Subsection.

(2)(a) At least once each week for two consecutive weeks, the board shall cause to be published in at least one newspaper of general circulation in the parish of Webster a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the board and if the claimant's right to receive such property is not established to the satisfaction of the board within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Germantown Colony Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Germantown Colony Museum free from all claims.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.156 - Use of collections

§380.156. Use of collections

Any collection of the Germantown Colony Museum may, subject to approval of the board, be lent in part. The board shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the board.

Acts 2008, No. 847, §1, eff. July 1, 2008.

NOTE: See Acts 2008, No. 847, §3, relative to effectiveness.



RS 25:380.161 - Establishment and location; purpose and use

CHAPTER 5-S. SCHEPIS MUSEUM

§380.161. Establishment and location; purpose and use

A. The Schepis Museum is established as a facility in the town of Columbia, parish of Caldwell, under the overall jurisdiction of the Department of State as more specifically provided in this Chapter and in R.S. 36:801.23.

B. The Schepis Museum shall be a historical, cultural, and educational institution whose primary purpose shall be to bring about an appreciation of the arts and an awareness of local heritage as well as educating the citizenry toward preservation of the arts and our heritage through exhibits and programs.

Acts 2009, No. 249, §1, eff. when funds are appropriated.



RS 25:380.162 - Advisory board; creation; domicile; appointment and compensation of members

§380.162. Advisory board; creation; domicile; appointment and compensation of members

A. The advisory board of the Schepis Museum is hereby created in the Department of State.

B. The domicile of the board shall be in the town of Columbia, parish of Caldwell.

C. The board shall be comprised of the following members:

(1) Eleven members who have a knowledge of and an interest in the purposes of the museum shall be appointed by the secretary of state to serve four-year terms concurrent with the secretary of state.

(2) The secretary of state or his designee shall be an ex officio member of the board.

D. Each member shall serve until his successor is appointed and takes office.

E. Each appointment made by the secretary of state shall be subject to confirmation by the Louisiana Senate.

F. Members of the board shall serve without compensation.

Acts 2009, No. 249, §1, eff. when funds are appropriated.



RS 25:380.163 - Duties and powers of the board

§380.163. Duties and powers of the board

A. A majority of the total membership of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the members present and voting.

B. The board shall:

(1) Elect and provide for the responsibilities of the officers of the board, including a chairman and vice chairman to serve terms of two years.

(2) Meet at least quarterly at the call of the board chairman.

(3) At any time, call special meetings of the board if a written notice is signed by the chairman or the secretary of state.

(4) Advise the secretary of state on all matters relating to the operations of the Schepis Museum.

(5) Establish and use an identifying seal pertaining to museum business.

(6) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:801.23.

C. The board may:

(1) Form an executive committee and other additional committees with officers, powers, and duties as the board may determine.

(2) In cooperation with any nonprofit corporation established to support the Schepis Museum, seek funds from any source, public or private, to support programs of the museum.

Acts 2009, No. 249, §1, eff. when funds are appropriated.



RS 25:380.164 - Museum administration; secretary of state; powers and duties

§380.164. Museum administration; secretary of state; powers and duties

The secretary of state may:

(1) Establish, in accordance with the Administrative Procedure Act, policies, rules, and regulations for the operation of the museum.

(2) Contract with consulting experts in the fields of museum administration and conservation of artifacts, audio and video recordings, motion picture films, books and papers, and decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the museum.

(3) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets which are published on a regular basis and are generally known as newsletters.

Acts 2009, No. 249, §1, eff. when funds are appropriated.



RS 25:380.165 - Operating funds; appropriations by the legislature

§380.165. Operating funds; appropriations by the legislature

A.(1) The Department of State may include in its annual budget request, required by R.S. 39:32, a request for funds necessary for support of the Schepis Museum. The governor may include in the executive budget submitted to the legislature sufficient funding for the support of museum operations.

(2) The secretary of state may employ, appoint, remove, and fix the term, compensation, and responsibilities of employees, including but not limited to a museum director and a curator.

B. Funds appropriated by the legislature to the Department of State for operation of the Schepis Museum shall be used solely for that purpose and in accordance with the budget plan developed by the secretary of state. No administrative costs of any kind shall be charged by the Department of State for any services associated with placement of the museum within the jurisdiction of the department.

C.(1) If sufficient funds necessary for the operation of the Schepis Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 2009, No. 249, §1, eff. when funds are appropriated; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:380.166 - Donations and loans; disposition of property

§380.166. Donations and loans; disposition of property

A. The Department of State and any nonprofit corporation established to support the Schepis Museum, jointly or separately, may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Schepis Museum either in the form of loans or in the form of donations inter vivos or mortis causa, and the Department of State may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. The Department of State may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, monies, artifacts, relics, audio and video recordings, motion picture films, works of art, or other property on behalf of and as additions to the Schepis Museum. The museum may serve as the beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to the provisions of R.S. 9:2341 et seq.

B. The secretary of state is granted the authority of deaccession with respect to any state owned collection of the Schepis Museum and, for such purpose, is exempted from laws relative to the sale or disposal of surplus property. The secretary of state shall establish policies and procedures necessary to carry out this authority in an orderly manner.

C.(1) Any property which has been deposited with the Schepis Museum, by loan or otherwise, and which has been held by the museum for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the museum, provided that Paragraph (2) of this Subsection has been complied with.

(2)(a) At least once each week for two consecutive weeks, the Department of State shall cause to be published in at least one newspaper of general circulation in the parish of Caldwell a notice and listing of the property.

(b) The notice shall contain:

(i) The name and last known address, if any, of the last known owner or depositor of the property.

(ii) A description of the property.

(iii) A statement that if proof of claim is not presented by the claimant to the Department of State and if the claimant's right to receive such property is not established to the satisfaction of the secretary of state within sixty-five days from the date of the second published notice, the property will be deemed to be abandoned and shall become the property of the Schepis Museum.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the Schepis Museum free from all claims.

Acts 2009, No. 249, §1, eff. when funds are appropriated.



RS 25:380.167 - Use of collections

§380.167. Use of collections

Any collection of the Schepis Museum may, subject to approval of the secretary of state, be lent in part. The secretary of state shall ensure proper safeguards for its maintenance and return and shall ensure that proper records are kept. The collections shall be available for use in educational projects, subject to the approval of the secretary of state.

Acts 2009, No. 249, §1, eff. when funds are appropriated.



RS 25:381 - ORLEANS PARISH LANDMARKS COMMISSION

CHAPTER 6. ORLEANS PARISH LANDMARKS COMMISSION

§381. Orleans Parish Landmarks Commission

The Orleans Parish Landmarks Commission is hereby created to be composed of seven members to be appointed by the governor for terms of four years. All members of the commission shall be residents of the parish of Orleans one of whom shall be a member of the Louisiana Landmarks Society, Inc.

Acts 1956, No. 85, §1. Amended by Acts 1962, No. 496, §1.



RS 25:382 - Duties

§382. Duties

It shall be the duty of the commission to mark with suitable plaques those buildings which are landmarks and sites of historical importance in the parish of Orleans. The commission shall select the buildings and sites to be marked and determine the type of plaque to be used and purchase those deemed appropriate, determine where to place said plaques and the data to be placed on each plaque, and to publicize these activities. The commission shall be empowered to have research done on the historical and architectural background of areas worthy of preservation.

Acts 1956, No. 85, §2. Amended by Acts 1960, No. 529, §1.



RS 25:451 - UNION CATALOG OF LOUISIANA ITEMS

CHAPTER 7. UNION CATALOG OF LOUISIANA ITEMS

§451. Catalog established

There shall be established a Union Catalog of Louisiana Items (exclusive of state documents and state archives) to be found in all public libraries (state, parish and municipal) in the libraries of Louisiana State University and Agricultural and Mechanical College, in the libraries of the higher institutions of learning subject to the direct supervision of the state board of education, and in all other libraries which may be willing to participate.

Acts 1956, No. 361, §1.



RS 25:452 - Staff

§452. Staff

The staff shall consist of an editor of the Union Catalog, who shall preferably be a graduate librarian with considerable cataloging experience, and necessary clerical assistants, to be appointed by the board of commissioners of the State Library of Louisiana.

Acts 1956, No. 361, §2; Acts 1991, No. 938, §2.



RS 25:453 - Boards to cooperate with libraries

§453. Boards to cooperate with libraries

The State Library of Louisiana shall establish and set up the Union Catalog of Louisiana Items. It shall cooperate with parish libraries and other public libraries, with all other libraries which may be willing to participate, and with the Louisiana Library Association and its Union Catalog of Louisiana Items Committee, in this project.

Acts 1956, No. 361, §3; Acts 1991, No. 938, §2.



RS 25:454 - Domicile; maintenance and service

§454. Domicile; maintenance and service

The established Union Catalog of Louisiana Items shall be housed in the State Library of Louisiana at Baton Rouge and shall be maintained and serviced by the board of commissioners of the State Library of Louisiana.

Acts 1956, No. 361, §4; Acts 1991, No. 938, §2.



RS 25:455 - Main entry cards

§455. Main entry cards

The State Library of Louisiana, all public libraries (state, parish, and municipal), and all other libraries which may be willing to participate shall send to the Union Catalog of Louisiana Items, at the State Library of Louisiana at Baton Rouge, one main entry card for each Louisiana item added subsequently to each of their respective libraries after the establishment of the Union Catalog.

Acts 1956, No. 361, §5; Acts 1991, No. 938, §2.



RS 25:521 - LOUISIANA HISTORICAL PRESERVATION

CHAPTER 8. LOUISIANA HISTORICAL PRESERVATION

AND CULTURAL COMMISSION

§521. Board; appointment; terms; meetings

A. The Louisiana Commission on Cultural Resources shall hereafter be designated as the Louisiana Historical Preservation and Cultural Commission. It shall be composed of fourteen members selected from the following sources: one member each to be designated by the respective presidents thereof from Louisiana State University, Louisiana Tech University, Tulane University, Southern University and University of Southwestern Louisiana; one member each designated by the Louisiana Architects Association, Louisiana Landmarks Society, Louisiana Historical Association, Foundation for Historical Louisiana and the Louisiana Geneological and Historical Society; and one member each, serving ex officio, from State Archives and Records Commission, State Parks and Recreation Commission, Louisiana State Museum, and State Tourist Development Commission.

B. Insofar as possible the selection of members by the university presidents shall be from among persons on their faculties who have professional knowledge or a vital interest in historic and cultural preservation.

C. The commission shall hold its first and organization meeting in Baton Rouge within thirty days of July 31, 1968 at a time, and place fixed by the Director of the State Archives and Records Commission who shall serve as temporary chairman until officers are elected as hereinafter provided. The commission, domiciled in Baton Rouge but authorized to meet elsewhere in the state, shall elect annually officers consisting of a chairman, vice-chairman, treasurer and secretary. The last may, but need not be a member of the commission. The commission shall adopt rules for the conduct of its business at its first meeting. After the election of officers, members (other than ex officio members) shall draw lots for their terms of office so that three shall have terms of office of one year; three for two years; and two for three years. After the initial terms of office have expired, successors shall have terms of three years, appointed from the same sources. Vacancies shall be filled from the same sources. A majority shall constitute a quorum.

D. Meetings shall be held upon call by the chairman at such time and place as designated after notice to the full membership. Members shall serve without pay.

E. The commission shall hold not less than two meetings during each calendar year and such other special meetings as may be necessary. Meetings shall be called by the chairman when requested in writing by four members of the commission. The commission may employ a research director for such compensation as may be determined by it.

Acts 1960, No. 586, §1. Amended by Acts 1968, No. 199, §1; Acts 1972, No. 206, §1.



RS 25:522 - Objectives; listing of resources; coordination

§522. Objectives; listing of resources; coordination

A. The commission shall have as its objective the conservation, preservation and restoration of the historic and cultural resources of Louisiana.

B. The commission shall prepare an authentic cataloged index of the State's historic and cultural resources, which shall include significant landmarks, areas and sites, structures, buildings, cemeteries, artifacts, documents, books, records, manuscripts, maps, fossils and objects of art. A plan shall be developed setting forth the criteria and methods for the preservation and restoration thereof. The plan shall be continuously revised and improved and shall include (1). recommendations to appropriate state departments and commissions, the governor, the legislature and the Tourist Commission, to insure maximum intelligent use of our cultural resources; (2). suggest legislation, including laws to encourage conservation by planning governmental assistance to include, but not to be limited to, receipt of private or public grants, low interest loans and tax exemptions; (3). a land use plan and recommendations for acquisition of historic landmarks or objects, documents, books, records, maps, fossils and objects of art, to prevent their loss or destruction.

C. The commission shall coordinate its activities and plan with those of the Louisiana Recreational Advisory Council authorized by R.S. 56:1801-56:1809.

Acts 1960, No. 586, §2. Amended by Acts 1968, No. 199, §2.



RS 25:523 - Preservation and restoration of landmarks

§523. Preservation and restoration of landmarks

A. When the sale, demolition, damage or decay of state landmarks or historic objects, documents, books, records, maps, fossils or objects of art is imminent the commission shall undertake to encourage the preservation and/or restoration of the property by its owner or by the appropriate state agency.

B. All state and local agencies, departments, subdivisions, libraries, museums, archives and records departments and local governmental agencies shall cooperate with the commission in carrying out the intention and purposes of this Chapter; in the furnishing of data, historical facts and documents which will authenticate, preserve and publicize the state's historic and cultural resources; and in the preservation of such data, historical facts and documents. The commission shall cooperate with and assist nonprofit, private patriotic, education research and museum groups in carrying out the purposes for which the commission is created; provided that nothing herein shall be construed as authorizing the commission to exercise jurisdiction which shall be in conflict with or amount to supervision over any state or local agencies, departments or subdivision.

Acts 1960, No. 586, §3. Amended by Acts 1968, No. 199, §3.



RS 25:524 - Receipt of grants; acquisition and transfer of property; selection of depositories

§524. Receipt of grants; acquisition and transfer of property; selection of depositories

A. The commission may contract with and receive grants from the federal government in carrying out the purposes for which the commission is created, including but not limited to the Act of Congress of October 15, 1966 (Public Law 89-665; Title 16 U.S.C.A. Sec. 470 et seq.).

B. The commission may acquire by lease, purchase or donation real or personal property classified by it as landmarks or historic objects, to include documents, manuscripts, records, maps and books, which properties shall be conveyed by the commission to appropriate state or local governmental agencies which shall operate, maintain and preserve such properties for public use, provided, however, that if such transfer to other state or local government agencies cannot be made, the commission shall have the power to operate, maintain, improve and regulate such state historic landmarks or objects in order to insure their conservation, preservation, use and enjoyment by the citizens of the State of Louisiana.

C. The commission shall select depositories for items, artifacts, and documents acquired by the commission and may enter into depository contracts with private, local, state or federal instrumentalities providing for the preservation and custody of these objects.

Acts 1968, No. 199, §4.



RS 25:525 - Records and reports

§525. Records and reports

The commission shall publish an annual report and list therein new acquisitions, new markers, monuments or memorials provided or recommended, and an up-to-date and continuing "Catalog of Historic and Cultural Resources" and the classification thereof herein authorized to be made. The commission shall be empowered, authorized and directed to publish such documents, booklets and brochures as it deems necessary to promote and publicize the need for historic preservation, to arouse and maintain public interest in the purposes for which the commission is created, and in the protection of particular state historic and cultural resources that may from time to time be in danger of loss or destruction.

Acts 1968, No. 199, §5.



RS 25:526 - Advice of civic groups; advisory councils

§526. Advice of civic groups; advisory councils

The commission is authorized to consider recommendations of interested civic groups in respect to the evaluation, classifications, and listing of any proposed site, object, thing, or place as a state historic or cultural resource; and is further authorized to create regional advisory councils composed of representatives of such groups, private or public as shall be determined and fixed by the commission. It is the intention of this Chapter that the commission not duplicate the functions of the State Archives and Records Commission, State Tourist Development Commission, the State Library of Louisiana or any other state agency, department, or local governmental subdivision, and its services and facilities. Such existing state agencies and subdivisions shall be fully utilized by the commission.

Acts 1968, No. 199, §6; Acts 1991, No. 938, §2.



RS 25:527 - Authorization and erection of historical markers and monuments

§527. Authorization and erection of historical markers and monuments

A. The commission, upon its own initiative or upon petition of any subdivision of the state of Louisiana, state agency, historical society or other private non-profit scientific, educational, civic or cultural group may mark by proper monuments, tablets, or markers of proper design state landmarks and objects; except where in a specific locality or case, such a function has been given to another agency; and it may similarly mark state sites, monuments and objects important to Louisiana history or culture outside of Louisiana where consent of the appropriate governmental body having jurisdiction is given. Except as otherwise provided by law, no historical monument or marker shall be created or placed by any public or private corporation, association, society, organization or person on public property in Louisiana without the approval of the commission; and further, no official sign or marker shall be erected or renewed along any state highway unless the inscription to be placed on such sign or marker has been approved by the commission, which shall maintain a record of markers and inscriptions approved by it.

B. Nothing in R.S. 25:521-25:527 shall be interpreted as infringing upon or affecting the laws relative to the Vieux Carre Commission of New Orleans and the Orleans Parish Landmarks Commission established by Acts 85 of 1956.

Acts 1968, No. 199, §7.



RS 25:551 - OLD ARSENAL MUSEUM COMMISSION

CHAPTER 9. OLD ARSENAL MUSEUM COMMISSION

§551. Creation; membership

The Old Arsenal Museum Commission is hereby created, to be composed of five members appointed by the governor to serve terms concurrent with the terms of the governor appointing them: Members of the commission shall serve without pay. The commission shall annually elect one of its members to serve as chairman, one to serve as vice-chairman and one to serve as secretary. At least one regular meeting shall be held in each quarter of each year. Special meetings may be held from time to time. Notice of the time and place of meetings shall be given in writing to all commission members. A majority of the members shall constitute a quorum for the transaction of business. Vacancies on the commission shall be filled by appointment by the governor for the unexpired term.

Acts 1962, No. 437, §1.



RS 25:552 - Supervision and control; donations; personnel

§552. Supervision and control; donations; personnel

The commission shall have supervision and general administrative control over the old arsenal situated on the state capitol grounds, but title to said property shall remain in the state of Louisiana. The commission shall manage said arsenal and control the use made thereof and the space therein, and shall assist in the maintenance and preservation of the arsenal. It may establish and maintain a museum therein.

The commission is hereby authorized to accept and make use of donations for the benefit of the museum and to solicit funds to be expended for purposes of this Chapter.

The commission may make recommendations to appropriate officials for the carrying out of its purposes. The commission is authorized to select one person to serve as host, hostess, guard or custodian for the old arsenal and one person to serve as stenographer for the meetings of the commission and is authorized to fix reasonable salaries for such positions, to be paid out of any funds available to the commission.

Acts 1962, No. 437, §2.



RS 25:553 - Rules and regulations

§553. Rules and regulations

The commission is authorized to make and enforce reasonable and necessary rules and regulations to carry out the purposes of this Chapter.

Acts 1962, No. 437, §3.



RS 25:571 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

CHAPTER 10. WEST FLORIDA REPUBLIC COMMISSION

§571. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:572 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§572. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:573 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§573. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:574 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§574. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:575 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§575. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:576 - Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

§576. Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:577 - Repealed by Acts 1997, No. 183, 2.

§577. Repealed by Acts 1997, No. 183, §2.



RS 25:578 - Repealed by Acts 1997, No. 183, 2.

§578. Repealed by Acts 1997, No. 183, §2.



RS 25:579 - Repealed by Acts 1997, No. 183, 2.

§579. Repealed by Acts 1997, No. 183, §2.



RS 25:580 - Repealed by Acts 1997, No. 183, 2.

§580. Repealed by Acts 1997, No. 183, §2.



RS 25:581 - Repealed by Acts 1997, No. 183, 2.

§581. Repealed by Acts 1997, No. 183, §2.



RS 25:582 - Repealed by Acts 1997, No. 183, 2.

§582. Repealed by Acts 1997, No. 183, §2.



RS 25:583 - Repealed by Acts 1997, No. 183, 2.

§583. Repealed by Acts 1997, No. 183, §2.



RS 25:584 - Repealed by Acts 1997, No. 183, 2.

§584. Repealed by Acts 1997, No. 183, §2.



RS 25:601 - NEW ORLEANS PLANETARIUM

CHAPTER 11. NEW ORLEANS PLANETARIUM--

SCIENCE CENTER

§601. Creation; domicile; purpose

The New Orleans Planetarium--Science Center is hereby created to be domiciled in the city of New Orleans for the purpose of acquiring or constructing a planetarium and science center for the use, benefit, education and enjoyment of the people of the state of Louisiana and as a cultural and scientific resource of the state of Louisiana.

Acts 1966, No. 120, §1.



RS 25:602 - Board of commissioners; advisory committee

§602. Board of commissioners; advisory committee

There is created a board of commissioners of the New Orleans Planetarium--Science Center, to be composed of nine members to be appointed by the mayor of New Orleans to serve terms concurrent with the term of the mayor appointing them and until their successors are appointed and qualified. Four of said members shall be the superintendents of public education of the parishes of Orleans, St. Charles, Jefferson and St. Bernard. Members of the commission shall serve without salary, pay or per diem and without reimbursement for traveling expenses. The said board of commissioners is hereby declared to be a body corporate and politic, with the power to acquire, construct, maintain, extend, repair and improve a modern planetarium and related scientific and museum facilities. The mayor shall have the power and authority to appoint an advisory committee, not to exceed twenty-five members. The advisory committee shall hold meetings for the purpose of discussing the policies and activities of the commission and advising the commission of the results of such deliberations.

Acts 1966, No. 120, §2.



RS 25:603 - Donations and grants; officers; meetings; vacancies

§603. Donations and grants; officers; meetings; vacancies

The commission is hereby authorized to accept, administer, and make use of donations and grants of property, real and personal, for the construction, use and maintenance of the center from private donors or other bodies corporate and politic; and to receive funds, public or private, to be expended for the purpose of the center, its scientific and cultural activities and exhibits and other properties and structures and additions and accretions thereto. The commission shall annually elect one of its members to serve as chairman, one to serve as vice-chairman, and one to serve as secretary-treasurer. At least one regular meeting shall be held in each quarter of each year. Special meetings may be held from time to time. All meetings shall be open to the public. The majority of the members shall constitute a quorum for the transaction of business. Vacancies on the commission shall be filled by appointment of the mayor for the unexpired term.

Acts 1966, No. 120, §3.



RS 25:604 - Directors or managers; rules and regulations

§604. Directors or managers; rules and regulations

The commission is authorized to select one or more persons to serve as directors or managers or in other capacities which are necessary or appropriate to carry out the objectives of the center and to fix reasonable salaries for such positions to be paid out of any funds available to the commission. The commission is authorized to make and amend and enforce reasonable rules and regulations to carry out the purposes of this Chapter.

Acts 1966, No. 120, §4.



RS 25:605 - Fees

§605. Fees

The commission shall be empowered to set an admission fee to any or all buildings and exhibits and special events if desirable. Any funds generated by the commission's activities such as admissions, vending machines, concessions, publications, special exhibits or other activities, shall be retained by the commission for its use. The commission may accept lands, buildings, equipment, funds, or other property, either in form of loans or donations for the purposes of the commission.

Acts 1966, No. 120, §5.



RS 25:631 - INTERSTATE LIBRARY COMPACT

CHAPTER 12. INTERSTATE LIBRARY COMPACT

§631. Interstate Library Compact; adoption

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

Article I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering book-mobile service within the district.

4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits and, where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts; Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board, which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing, and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreement

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution, or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they find that it does not meet the conditions set forth herein, and they shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event a library agreement made pursuant to this compact deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Allocations and Aid

(a) Any public library agency party to a library agreement may allocate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact is held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Acts 1968, No. 216, §1.



RS 25:632 - Applicability

§632. Applicability

No parish, municipality or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of library pursuant to Article III, subdivision (c) 7 of the compact, or pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such parishes, municipalities or other political subdivisions relating to or governing capital outlays and the pledging of credit.

Added by Acts 1968, No. 216, §1.



RS 25:633 - State Library of Louisiana

§633. State Library of Louisiana

As used in the compact, "state library agency", with reference to this state, means the State Library of Louisiana.

Added by Acts 1968, No. 216, §1; Acts 1991, No. 938, §2.



RS 25:634 - Interstate library district; state and federal aid

§634. Interstate library district; state and federal aid

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same amount as such functions are eligible for support when carried on by entities wholly within this state. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive and expend any federal aid for which it may be eligible.

Added by Acts 1968, No. 216, §1.



RS 25:635 - State librarian; administrator

§635. State librarian; administrator

The state librarian shall be the compact administrator pursuant to Article X of the compact. The state librarian may appoint one or more deputy compact administrators pursuant to said article.

Added by Acts 1968, No. 216, §1.



RS 25:636 - Withdrawal from compact

§636. Withdrawal from compact

In the event of withdrawal from the compact the state librarian shall send and receive any notices required by Article XI(b) of the compact.

Added by Acts 1968, No. 216, §1.



RS 25:651 - Creation; domicile; purposes

CHAPTER 13. COUNCIL FOR THE DEVELOPMENT OF FRENCH

IN LOUISIANA

§651. Creation; domicile; purposes

A.(1) The Council for the Development of French in Louisiana, hereinafter referred to as the "council", is hereby created within the Department of Culture, Recreation and Tourism to preserve, promote, and develop Louisiana's French and Creole culture, heritage, and language.

(2) The official working language of the council and its employees shall be French.

B. The council shall be domiciled in Lafayette, Louisiana.

C. The purposes of the council shall include the following:

(1) To oversee the development and expansion of the state's economic development and tourism activities designed to promote our French culture, heritage, and language.

(2) To promote, develop, and oversee cultural and educational relations and exchanges within the state and between the state of Louisiana and other countries, provinces, and states that share Louisiana's historical French heritage, culture, and language.

(3) To promote, support, and enhance French language immersion educational programs and instruction at all levels of elementary and secondary education in the state by working cooperatively and collaboratively with the State Board of Elementary and Secondary Education and the state Department of Education.

(4) To develop a model French immersion program which can be used by any school seeking to establish a French immersion program within its curriculum.

(5) To increase the number of French immersion schools in the state, with the specific goal of establishing, not later than September 1, 2015, at least one French immersion school in East Baton Rouge Parish and in each of the following parishes which comprise the Acadiana Region:

(a) Acadia

(b) Ascension

(c) Assumption

(d) Avoyelles

(e) Calcasieu

(f) Cameron

(g) Evangeline

(h) Iberia

(i) Iberville

(j) Jefferson Davis

(k) Lafayette

(l) Lafourche

(m) Pointe Coupee

(n) St. Charles

(o) St. James

(p) St. Landry

(q) St. Martin

(r) St. Mary

(s) St. John the Baptist

(t) Terrebonne

(u) Vermilion

(v) West Baton Rouge

(6) To develop a certification system whereby vendors, festivals, and restaurants may be designated "Francophone Friendly" and design and issue a marquee that may be displayed by each certified entity.

(7) To provide and approve Louisiana French terms for the supplement to the Manual on Uniform Traffic Control Devices (MUTCD) to be placed on bilingual and symbol-based signs to be installed by the Department of Transportation and Development on state and federal highways pursuant to the uniform highway marking system, R.S. 32:235 et seq.

D. To reflect the council's educational, social, economic development, and diplomatic missions as provided in this Chapter, the council shall also be authorized to identify itself as "Office of Francophone Affairs" in English or "Agence des Affaires Francophones" in French.

Acts 1968, No. 409, §1. Amended by Acts 1968, Ex. Sess., No. 22, §1; Acts 2010, No. 679, §1; Acts 2012, No. 202, §1; Acts 2014, No. 263, §1.



RS 25:652 - Membership; appointment; terms; vacancies; compensation

§652. Membership; appointment; terms; vacancies; compensation

A. The council shall be composed of twenty-three members as follows:

(1) Two members appointed by the governor.

(2) Three members appointed by the Louisiana section of the Assemblée des Parlementaires Francophones.

(3) Two members appointed by the council's Consortium of Louisiana Colleges and Universities.

(4) One member appointed by the Le Centre International de Lafayette.

(5) One member appointed by the Louisiana Cultural Economy Foundation.

(6) The mayor of New Orleans, or his designee.

(7) One member appointed by the French-American Chamber of Commerce, Louisiana Chapter.

(8) One member appointed by the Louisiana Educational Television Authority.

(9) One member appointed by La Fondation Louisiane.

(10) Four members appointed by the Louisiana Consortium of Immersion Schools.

(11) One member appointed by the American Association of Teachers of French, Louisiana Chapter.

(12) One member appointed by the United Houma Nation.

(13) One member appointed by the Association Louisiane-Acadie.

(14) One member appointed by the Louisiana State Bar Association, Francophone Section.

(15) One member appointed by the African-American Museum of St. Martinville.

(16) One member appointed by CREOLE, Inc.

B. All members shall be confirmed by the Senate.

C. Members shall serve four-year terms, concurrent with that of the governor.

D. Vacancies shall be filled in the manner of original appointment and each member shall serve until his successor is appointed and takes office.

E. Members of the council shall receive no salary for their services as members, but may be paid a per diem of fifty dollars for attending meetings of the council and may be reimbursed for actual travel expenses in accordance with travel regulations of the division of administration.

F. Any French-speaking elected official in Louisiana may serve on the council as a nonvoting member. Such nonvoting members may be subject to the same provisions regarding compensation in accordance with Subsection E of this Section as provided for members appointed pursuant to Subsection A of this Section.

Acts 1968, No. 409, §1. Amended by Acts 1968, Ex.Sess., No. 22, §1; Acts 2010, No. 679, §1; Acts 2011, No. 194, §1; Acts 2014, No. 832, §9.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:653 - Duties, powers, and functions

§653. Duties, powers, and functions

A. The council shall serve as the official state agency in all relations and exchanges between the state of Louisiana and other countries, provinces, and states enjoying membership or observer status in the Organisation Internationale de la Francophonie and similar organizations.

B. A majority of the council shall constitute a quorum for the transaction of official business. All official actions of the council shall require the affirmative vote of a majority of the members present and voting.

C. The council shall elect a chairman, who shall be fluent in the French language, and may elect such other officers as deemed necessary to effectively conduct the council's business. Officers shall serve two-year terms.

D. The council shall:

(1) Meet at least once a year, or at the call of the chairman, and at such other times deemed necessary by the chairman or the executive committee.

(2)(a) Create an executive committee consisting of seven members of the council, including the chairman of the council and six other council members as the council may determine. All members of the executive committee shall be fluent in the French language.

(b) A majority of the members of the executive committee shall constitute a quorum for the transaction of business. However, when the council has delegated to the committee full power to act with respect to a matter, affirmative action by a majority of the entire committee membership shall be required.

(3)(a) Appoint an executive director, who shall be fluent in French, and who shall perform such duties and possess such qualifications as established by the council.

(b) The executive director shall be in the unclassified service of the state and his compensation shall be determined by the council.

(4) Adopt bylaws and establish policies to govern the operations of the council and the executive committee.

E. The council may:

(1) Cooperate with and advise other state agencies, including public institutions of education.

(2) Establish such committees as it deems necessary to efficiently conduct the council's business.

Acts 1968, No. 409, §3. Amended by Acts 1968, Ex.Sess., No. 22, §1; Acts 2010, No. 679, §1.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:654 - Donations and grants

§654. Donations and grants

The Council for the Development of French in Louisiana may accept donations and grants from any source, public and private, in order to accomplish the purposes of the council.

Acts 2010, No. 679, §1.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:655 - Annual report

§655. Annual report

The council shall submit an annual report to the governor, the president of the Senate, the speaker of the House of Representatives, the chairman of the Senate Committee on Education, and the chairman of the House Committee on Education, not later than March first, regarding all actions taken and progress made toward achieving the purposes and duties set forth for the council in this Chapter.

Acts 2010, No. 679, §1.

NOTE: See Acts 2010, No. 679, §5, regarding creation of an advisory committee.



RS 25:671 - Legislative findings

CHAPTER 14. LOUISIANA FRENCH LANGUAGE SERVICES PROGRAM

§671. Legislative findings

The legislature finds that:

(1) The heritage of the French-speaking people of Louisiana is one of the greatest treasures of Louisiana's rich cultural patrimony and perhaps the most significant factor in making the state's culture unique.

(2) Louisiana has a quarter of a million French-speaking citizens and a million residents of French-language heritage, and French-speaking visitors to Louisiana spend roughly one hundred million dollars annually in the state.

(3) Commercial and industrial concerns based in France have made investments of one billion eight hundred million dollars in the state and further encouragement of such investment is in the interests of the state.

(4) Providing state government services in the French language would encourage the preservation of the state's French cultural heritage for future generations, would provide important and sometimes life-sustaining services to French-speaking citizens and visitors, and would support and encourage French investment in Louisiana, and therefore, would serve not only the state's French-speaking citizens but the entire state.

Acts 2011, No. 106, §1.



RS 25:672 - Louisiana French Language Services Program; purposes

§672. Louisiana French Language Services Program; purposes

The Louisiana French Language Services Program shall be established as provided in this Chapter for the following purposes:

(1) To the extent practicable, to provide state government services to French-speaking citizens and visitors in the French language.

(2) To assist Louisiana citizens who speak French in dealing with and receiving services from state government so as to support the long-term sustainability of Louisiana's historic French cultural heritage.

(3) To assist French-speaking visitors to the state and thus to promote an increase in tourism and greater investment in the state from Francophone countries.

Acts 2011, No. 106, §1.



RS 25:673 - Department of Culture, Recreation and Tourism; program responsibilities; cooperation of departments

§673. Department of Culture, Recreation and Tourism; program responsibilities; cooperation of departments

A. The Department of Culture, Recreation and Tourism, referred to in this Chapter as the "department", in concert with and under the guidance of the Council for the Development of French in Louisiana, shall develop and provide for implementation of a program for provision of services of state government in the French language.

B.(1)(a) In developing the program, the department shall work in cooperation with departments of state government, and such departments shall cooperate with the department.

(b) The Department of Culture, Recreation and Tourism shall also participate in the program in the same manner as other departments.

(2) The department shall request each state department to identify its employees who speak French with sufficient fluency to provide or assist others in providing services of the department to French-speaking persons and shall assist the departments in identifying such employees. The department shall request the Council for the Development of French in Louisiana to assist the departments of state government in identifying employees who speak French with necessary fluency.

(3) The department shall develop guidelines for implementation of the program. Such guidelines shall address such issues as priorities in implementing the program in service areas with greater numbers of French-speaking citizens or visitors and for services dealing with such matters as health, safety, compliance with regulations, or complexity of processes. The implementation guidelines shall also address dealing with limited department resources.

(4) The department shall provide for appropriate insignia, such as a badge with the word "Bienvenue" or "Bonjour" to identify employees who will assist French-speaking clients in accessing and using department services. The department shall provide procedures for recognition of the employees entitled to wear such insignia which may include recognition of the employee's language skills by the Council for the Development of French in Louisiana.

C.(1) The department shall provide for implementation of the program by state departments in accordance with the guidelines developed as provided in this Section and subject to the resources available to individual departments.

(2) The department shall urge the convention and visitors bureaus throughout the state to implement a similar program.

Acts 2011, No. 106, §1.



RS 25:674 - Recommendations; award of excellence

§674. Recommendations; award of excellence

A. The Department of Culture, Recreation and Tourism shall make recommendations for improving the provision of French language services to state departments, the governor, and the legislature.

B. The department may institute an annual "Sceau d'excellence" [Seal of excellence] designation for the state department, agency, or office that best accomplishes the program's purposes, giving consideration to public visibility and recognition for the program within the department, agency, or office and the proportion of employees who are participating.

Acts 2011, No. 106, §1.



RS 25:675 - Repealed by Acts 2001, No. 1137, 1.

§675. Repealed by Acts 2001, No. 1137, §1.



RS 25:676 - To 677. Repealed by Acts 1977, No. 83, 5, effective June 22, 1977

§676. §§676 to 677. Repealed by Acts 1977, No. 83, §5, effective June 22, 1977



RS 25:701 - REPUBLIC OF WEST FLORIDA HISTORIC REGION

CHAPTER 15. REPUBLIC OF WEST FLORIDA HISTORIC REGION

§701. Recognition of Historic Region

That portion of Louisiana east of the Mississippi River and north of the Isle of Orleans, which was part of the British Colony of West Florida until 1779, the Spanish Colony of West Florida until 1810, and finally the Republic of West Florida in late 1810, is an official region of the state of Louisiana. This unique region, which has national and international significance, shall be known as the Republic of West Florida Historic Region, or the Florida Parishes of Louisiana. The region shall include the parishes of East Baton Rouge, East Feliciana, Livingston, St. Helena, St. Tammany, Tangipahoa, Washington, and West Feliciana.

Acts 1990, No. 1021, §1.



RS 25:702 - Baton Rouge as "Birthplace of Louisiana Democracy"

§702. Baton Rouge as "Birthplace of Louisiana Democracy"

The city of Baton Rouge is designated as the "Birthplace of Louisiana Democracy", because it is the site of the first democratically-elected government in Louisiana, the Assembly of the British Colony of West Florida.

Acts 1990, No. 1021, §1.



RS 25:703 - Florida Parishes as "Birthplace of Freedom in Spanish America"

§703. Florida Parishes as "Birthplace of Freedom in Spanish America"

The Florida Parishes are designated the "Birthplace of Freedom in Spanish America", because the rebellion against Spain in the Spanish Colony of West Florida in 1810 was the first successful attempt to overthrow Spanish control of any territory in the New World. This rebellion resulted in the establishment of the Republic of West Florida, the first democracy established in any portion of Spanish territory in the Western Hemisphere.

Acts 1990, No. 1021, §1.



RS 25:704 - St. Francisville as "Capital of West Florida Republic"

§704. St. Francisville as "Capital of West Florida Republic"

The town of St. Francisville is designated as the "Capital of West Florida Republic" because it served as the capital of the Republic of West Florida in 1810.

Acts 1990, No. 1021, §1.



RS 25:705 - Bonnie Blue Flag adopted

§705. Bonnie Blue Flag adopted

The flag of the Republic of West Florida shall be the official flag of the Republic of West Florida Historic Region. The flag is blue with a single, white, five-pointed star. It shall be known as the "Bonnie Blue". The Bonnie Blue shall fly at all Louisiana Tourism Commission facilities, parish courthouses, and state parks in the region and is authorized to fly at all other state and local public buildings where appropriate and practical.

Acts 1990, No. 1021, §1.



RS 25:706 - Historic map of region

§706. Historic map of region

The Department of Culture, Recreation and Tourism shall provide for the creation and periodic distribution of an historic map of the region, which shall indicate the important events which occurred in the region during the colonial period and during the existence of the Republic of West Florida.

Acts 1990, No. 1021, §1.



RS 25:707 - Designation of region on maps of the state

§707. Designation of region on maps of the state

All official maps of the state of Louisiana printed or authorized by the state shall indicate the boundaries of the region and, when appropriate, shall show the region in a different color from that of the remainder of the state or other regions of the state.

Acts 1990, No. 1021, §1.



RS 25:708 - Historic markers

§708. Historic markers

The Department of Culture, Recreation and Tourism shall erect markers at all sites of historic significance within the region in order to indicate the important events of the colonial period and during the existence of the Republic of West Florida.

Acts 1990, No. 1021, §1.



RS 25:709 - Calendar of events

§709. Calendar of events

The Department of Culture, Recreation and Tourism shall compile and periodically distribute a calendar of events for historic and cultural activities within the region. When the department compiles and distributes calendars of events for the entire state, it shall separate those within the region from the others and list those under the heading, "Republic of West Florida Historic Region".

Acts 1990, No. 1021, §1.



RS 25:710 - Report to the legislature

§710. Report to the legislature

The Department of Culture, Recreation and Tourism shall annually report to the legislature on activities within the region and on progress made in developing the region as a historic and cultural tourist attraction.

Acts 1990, No. 1021, §1.



RS 25:711 - Relations with other states

§711. Relations with other states

All entities of the state are authorized to undertake joint projects with entities of the states of Mississippi, Alabama, and Florida, portions of which were formerly part of the Republic of West Florida, in order to preserve, commemorate, and develop the history and culture of the region.

Acts 1990, No. 1021, §1.



RS 25:731 - HISTORIC PRESERVATION DISTRICTS

CHAPTER 16. HISTORIC PRESERVATION DISTRICTS

PART I. GENERAL PROVISIONS

§731. Purpose

The purpose of this Chapter is to promote the educational, cultural, economic and general welfare of the public through the preservation and protection of buildings, sites, monuments, structures and areas of historic interest or importance through their protection, maintenance and development as historic landmarks and their recognition as such in the history and traditions of the state and nation; to establish and improve property values, and to foster the economic development of the areas affected.

Acts 1970, No. 147, §1. Amended by Acts 1975, No. 804, §1.



RS 25:732 - Authorization for historic district commissions

§732. Authorization for historic district commissions

Any municipality, incorporated town, lake commission, parish, parish council or similar governmental unit, which shall be designated as a governmental unit hereinafter, may establish within its borders an historic preservation district commission to promote the educational, cultural, economic and general welfare of the public and to take such action by vote of its governing body, that is, the mayor and city council, commissioners, mayor and board of aldermen, city-parish council, or police jury, as the case may be. Said governing body may make such appropriations as are necessary for the purpose of carrying out the provisions of this Chapter.

Acts 1970, No. 147, §2. Amended by Acts 1975, No. 804, §2.



RS 25:733 - Historic preservation study committee

§733. Historic preservation study committee

Prior to the establishment of an historic preservation district commission, the following steps shall be taken:

(1) The governing body or authority of such governmental unit, be it municipality, incorporated town, parish, parish-council, or similar governmental unit, which shall hereinafter be called the governing body, may appoint an historic preservation study committee for the purpose of making an investigation of any proposed historic preservation district. Said study committee shall consist of from three to seven members appointed by the chief executive official of said governmental unit, by and with the advice and consent of the majority of the governing body as a whole. The members of said study committee shall be electors of the said governmental unit, of the full age of majority, and they shall be chosen, as far as possible, from historical societies, archaeological associations, preservation groups, architectural associations, cultural organizations and educational groups as may exist therein.

(2) The historic preservation study committee shall, after investigation, render to the planning or zoning agency or commission serving the governmental unit, if there be such an agency or commission, a report on the historic significance of the buildings, structures, sites, monuments, areas and landmarks to be governed by the proposed historic preservation district and shall designate the buildings, structures, sites, monuments, areas and landmarks to be regulated by said commission, including suggestions for a proposed ordinance or law designed to implement and carry out the recommendations of said committee. In the absence of such a planning or zoning agency or commission serving the governmental unit said report shall be made to the governing body.

NOTE: TEXT OF PARAGRAPH (3) AS AMENDED BY ACTS 1975, NO. 592, §1, EFF. AUG. 1, 1975:

(3) A copy of said report and accompanying documents shall be filed with the State Art, Historical, and Cultural Preservation Agency.

NOTE: TEXT OF PARAGRAPH (3) AS AMENDED BY ACTS 1975, NO. 804, §3:

(3) A copy of said report and accompanying documents shall be filed with the Louisiana Preservation and Cultural Commission and the Louisiana Art Commission for their consideration and to obtain their advice.

(4)(a) In the event that any museum exists within the unit, a copy of the report and recommendation of the historic preservation study committee shall be filed with it for its consideration and to obtain its advice.

(b) In the event that a chapter or unit of the American Institute of Architects or similar responsible organization of architects exists within the governmental unit, a copy shall be furnished to it for its consideration and to obtain its advice.

(c) In the event that a landmark society exists within the governmental unit, then a copy shall be furnished to it for its consideration and to obtain its advice.

(d) In the event any individual, agency, or organization demonstrates an interest in participating in the review of the committee's report then copy of said report shall be made available to said party for its consideration and in order to obtain its advice.

(5) A public hearing shall be held by the planning or zoning agency or commission, if one exists, serving the governmental unit, at which hearing the report and recommendations of this historic preservation study committee shall be presented and an opportunity afforded the public to consider them. In the absence of said agency or commission the public hearing shall be held by the historic preservation study committee. Written notice of the purpose, time and place of such hearing shall be published in the official journal, if any exists, or in any newspaper of general circulation in the area served by the governmental unit at least once and at least a minimum of seven days before said hearing; and such written notice may be affixed to the bulletin board, front door or other prominent place at or near the main entrance of the building, hall or room where meetings of the governing body are usually held.

(6) The planning or zoning agency or commission if one exists in the governmental unit, shall submit a final written report to the governing body within sixty days after the public hearing and said report and recommendation shall contain (a) a complete description of the area (b) a map or sketch showing the boundaries of the area to be included within any proposed historic preservation district, sites, monuments, areas and landmarks appropriate for landmark and (c) suggestions for a proposed ordinance or law designed to implement and carry out the recommendation of said agency or commission and the provisions of this Chapter. If no planning or zoning agency exists within the governmental unit, the historic preservation study committee shall submit said written report to the governing body within sixty days after the public hearings.

(7) The report and recommendations of the historic preservation district study committee or the planning or zoning commission or agency, as the case may be, shall be reviewed in full at an open meeting of the governing body of the governmental unit involved, within a reasonable time after the rendition of said report, but in any event, not more than ninety days thereafter.

Acts 1970, No. 147, §3. Amended by Acts 1975, No. 592, §1, eff. Aug. 1, 1975; Acts 1975, No. 804, §3.



RS 25:734 - Consideration of study committee report

§734. Consideration of study committee report

The governing body, by ordinance, resolution or similar act, may adopt or reject the recommendation of the historic preservation study committee or of the planning or zoning committee or agency or it may refer the matter back to said study committee or said commission or agency, as the case may be, for further study; or said governing body may make such amendments or revisions as it may deem advisable, including the authority to require reasonable financial and administrative conditions in consideration of the overall public good as prerequisites for the creation of any historic district commission. However, any final action taken by said governing body shall be published in the manner usually provided for the official publication of its acts but, in any event, publications shall be made at least once either in such official journal or any other newspaper having general circulation within the governmental unit.

Acts 1970, No. 147, §4. Amended by Acts 1975, No. 804, §4.



RS 25:735 - Termination of study committee

§735. Termination of study committee

The historic preservation study committee shall cease to exist following the completion, presentation or filing of its report and recommendations with the governing body of the governmental unit or filing of its report and recommendations with the planning or zoning agency or commission if one exists or after having considered and acted finally on any suggested changes or amendments.

Acts 1970, No. 147, §5. Amended by Acts 1975, No. 804, §5.



RS 25:736 - Creation of historic district commissions

§736. Creation of historic district commissions

After final consideration of the report and recommendations of the planning or zoning agency or commission or of the historic preservation study committee, whichever the case may be, and upon determining that creation and establishment of a historic preservation district is in the public interest, the governing body may pass an ordinance or law creating and establishing a historic preservation district. Prior to the enactment of any regulations authorized herein, the planning or zoning agency or commission, or the historic preservation study committee, whichever the case may be, shall submit suggestions to the governing body for a proposed ordinance or law, designed to implement and carry out the recommendations of said agency, commission, or committee and the provisions of the Chapter. The governing body may then review said suggestions, and upon determining that the adoption of said suggestions or alternatives is desirable, the governing body may have prepared and may pass an ordinance, law, or resolution, whichever may be applicable, enacting appropriate regulations in accordance with the provisions of this Chapter, and in accordance with the following guidelines, terms, and conditions:

(1) The chief executive official of the governmental unit shall appoint an historic preservation district commission consisting of not more than fifteen electors as designated in the ordinance, residing in the area served by the governmental unit, for four year terms each except that the terms of members of the first commission shall be staggered as set forth in the ordinance; and both they and their successors shall serve for four year terms thereafter. In making appointments, preference may be given as far as possible to members of historic, cultural, educational, archaeological, architectural, artistic and preservation organizations. Said appointments shall be subject to approval by a majority vote of the governing body. Only one historic preservation district commission may be established by a governmental unit except as prescribed under R.S. 25:745.

(2) A commission shall elect annually from its own number a chairman, vice-chairman and any other officers it deems appropriate. All members shall serve without compensation. Reasonable rules and regulations not inconsistent with this Chapter may be adopted.

(3) Subject to appropriations by the governing body, services of compensated clerical and technical assistants may be retained. Donations, trusts, contributions and gifts may be accepted by the historic preservation district provided that they are used to further the purposes for which it exists.

(4) Vacancies shall be filled by appointment in the same manner as the original appointments and any member may be appointed for another term or terms.

(5) Any member may be recalled at any time by the governing body for gross inefficiency, fraud or study neglect, but only after an open hearing and upon notice specifying the complaint involved.

(6) Notwithstanding any other provision of law to the contrary, the members of the Donaldsonville Historic District Commission shall be residents and electors of the district.

Acts 1970, No. 147, §6. Amended by Acts 1975, No. 804, §6; Acts 2001, No. 358, §1.



RS 25:737 - Powers of historic district commissions

§737. Powers of historic district commissions

A. No private building, structure, or edifice, including fences, boundary walls, signs, light fixtures, steps and paving or other appurtenant fixtures shall be erected, altered, restored, moved or demolished within an historic preservation district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to and approved by an historic preservation district commission, except as otherwise provided by the governing body in the ordinance establishing such commission or as provided by rules, regulations, policies, procedures and standards adopted by said commission. Similarly, if earthworks of historical or archaeological importance exists in the historic district there shall be no excavating or moving of earth, rock or subsoil without a certificate of appropriateness. For the purposes of this Chapter "exterior architectural features" shall include but need not be limited to the color, architectural style, general design and general arrangement of the exterior of a structure, including the kind and texture of the building material, the type and style of all roofs, windows, doors, light fixtures, signs and other appurtenant fixtures. The style, scale, material, size and location of outdoor advertising signs and bill posters within an historic preservation district shall also be under the control of such commission.

B. An historic preservation district commission shall not consider interior arrangement or use but shall consider the relationship of the exterior of the buildings concerned with all others in the historic preservation district as to avoid incongruity and promote harmony therewith.

C. An historic preservation district commission shall adhere to and seek compatibility of structures in the historic district in terms of size, texture, scale and site plan and said commission shall set forth and define guidelines prior to any exercise of its authority.

D. Nothing in this Chapter shall be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance, thereof; nor to prevent the construction, reconstruction, alteration or demolition of any such feature which is required by the public safety because of an unsafe or dangerous condition. The requirements of this Chapter shall not apply to work which has begun or for which a permit has been issued prior to the establishment of the historic preservation district.

E. No review, approval, disapproval or recommendation shall be made by an historic preservation district commission until said commission has adopted rules, regulations, policies, procedures and standards following a public hearing.

Acts 1970, No. 147, §7. Amended by Acts 1975, No. 804, §7.



RS 25:738 - Certificates of appropriateness

§738. Certificates of appropriateness

A. The historic preservation district shall hold a public hearing upon each application for a certificate of appropriateness affecting property under its control except in those instances where the commission has determined that the application for a certificate of appropriateness is not a substantive change and further that the commission has determined the certificate complies with standards adopted by said commission. Notice of the time and place of said hearing shall be given by publication in the form of a legal advertisement appearing in the official journal of the governmental unit or in a newspaper having general circulation in the area served by the governmental unit, provided it has one, at least seven days before such hearing, and by the posting of such notice on or near the main entrance of any hall or room where the commission usually meets.

B. Within not more than forty-five days after the filing of an application the commission shall pass upon it, giving consideration to the factors set forth in R.S. 25:737(A) and (B), and shall give written notice of its decision to the applicant setting forth the reasons therefor. Evidence of approval shall be by certificate of appropriateness issued by the commission, and whatever its decision, notice in writing shall be given to the applicant. The commission shall keep a record of all applications for certificates of appropriateness and of all its doings under this Chapter.

C. No building permit shall be authorized by the governing body which affects a site or structure in the historic preservation district without a certificate of appropriateness except as otherwise permitted by the governing authority.

D. The commission shall have the right to make such recommendations for changes and modifications as it may deem to be necessary in order to enable the applicant to meet with its requirements.

Acts 1970, No. 147, §8. Amended by Acts 1975, No. 804, §8.



RS 25:739 - Hardship variances

§739. Hardship variances

Where, by reason of topographical conditions, irregularly shaped lots, or because of unusual circumstances applicable solely to the particular applicant, strict enforcement of the provisions of this Chapter would result in serious undue hardship particularly affecting said applicant, then the commission, in passing upon his application shall have the power to vary or modify adherence to this Chapter; provided always that its requirements insure harmony with the general purposes hereof, and will not adversely affect an historic preservation district as a whole or any designated landmark.

Acts 1970, No. 147, §9. Amended by Acts 1975, No. 804, §9.



RS 25:740 - Commission enforcement powers

§740. Commission enforcement powers

A. A historic preservation district commission shall have the power to institute suit in any court of competent jurisdiction, to prevent any unlawful action in violation of the provisions of this Chapter or of any of the rules and regulations adopted by the commission in conformity with it.

B. Any owner, agent, lessee, or other person acting for or in conjunction with him, who shall violate the ordinance or law or rules, regulations, or decisions of a commission, shall be fined not less than fifty dollars nor more than one hundred dollars for each violation, except as hereinafter provided. Any owner, agent, lessee, or other person acting for or in conjunction with him, who shall demolish a structure or edifice without having received an appropriate certificate of appropriateness may be fined a single fine of not less than one thousand dollars nor more than ten thousand dollars. For violations other than demolition without an appropriate certificate of appropriateness, each day that a violation continues shall constitute a separate offense.

Acts 1970, No. 147, §10. Amended by Acts 1975, No. 804, §10; Acts 1979, No. 223, §1, eff. July 8, 1979.



RS 25:741 - Appeals

§741. Appeals

A. Any person or persons aggrieved by any decision, act, or proceeding of an historic preservation district shall have a right to apply in writing to the governing body of the governmental unit for reversal or modification thereof and the chief executive official, or presiding officer of the governing body, shall have the right to stay all further action until the governing body may affirm a decision of the commission by majority vote of all its members. Any such appeal shall be taken in ten days from the date of decision and the governing body may consider said appeal at its next general or special meeting, but in any event, not more than forty-five days thereafter. The governing body shall have the right to reverse, change, or modify any decision of the commission only by a majority vote of all its members.

B. Any person or persons aggrieved by any decision of the governing body affecting said historic preservation district shall have the right to file a civil suit within thirty days from date of decision in a court of competent jurisdiction under the usual rules of procedure governing same, with the right to stay orders and injunctive relief provided the situation warrants it.

Acts 1970, No. 147, §11. Amended by Acts 1975, No. 804, §11; Acts 1979, No. 223, §1, eff. July 8, 1979.



RS 25:742 - Applicability of historic district commission powers

§742. Applicability of historic district commission powers

It is the intent and purpose of this Chapter that the regulatory powers conferred by it on an historic preservation district commission, created under its authority, shall apply to all private property, in the area controlled by it, including all buildings, structures, areas, sites, and their adjuncts and appurtenances, insofar as they constitute part of the entirety or tout ensemble of the historic section. Any governmental agency of the state or local government, other than the governing body, having a responsibility for any building, structure, area, site, public way and their adjuncts and appurtenances within the historic preservation site shall seek the advice of the historic district commission prior to the initiation of any substantive change, modification, renovation, restoration or construction.

Acts 1970, No. 147, §12. Amended by Acts 1975, No. 804, §12.



RS 25:743 - Additional commission powers

§743. Additional commission powers

Any historic district that may be created or established under the provisions of this Act may be empowered by the governing body to perform the following:

Make periodic reports to the governing body; provide information to property owners and others involving the preservation of the district; suggest pertinent legislation; initiate planning and zoning proposals; cooperate with other regulatory agencies and civic organizations and groups interested in historic preservation; review all applications for zoning variances and conditional uses where they affect the historic districts; render advice with reference to sidewalk construction and repair, tree planting, street improvements, and also the renovation, restoration or construction of public buildings; furnish information and assistance in connection with any capital improvement program involving the historic area; consult with the National Trust for Historic Preservation and other expert groups; administer such financial mechanisms as the local governing body may establish for the welfare of the governmental unit within an historic district.

Acts 1970, No. 147, §13. Amended by Acts 1975, No. 804, §13.



RS 25:744 - Authority of historic district commissions

§744. Authority of historic district commissions

An historic preservation district commission may be empowered by the local governing body to name or designate any site, location, structure or monument within the area served by the governmental unit as worthy of preservation whether within or outside the confines of an historic district and to exercise all other powers and functions of a landmarks commission, except that no historic district commission shall be empowered to act in a landmark capacity where its jurisdiction overlaps the authority of an existing landmarks commission pursuant to this Act.

Acts 1970, No. 147, §14. Amended by Acts 1975, No. 804, §14.



RS 25:745 - Exemptions

§745. Exemptions

A.(1) None of the provisions of this Chapter, except the provisions of R.S. 25:746, shall apply to or affect in any way the Vieux Carre Section or Vieux Carre Commission of the city of New Orleans, nor shall the limitation of one historic preservation district commission as set forth in R.S. 25:736(1) apply in governmental units with a population in excess of one hundred fifty thousand persons.

(2) None of the provisions of this Chapter shall apply to or affect in any way any property or collection of properties under common ownership having any lot line on the northerly side of St. Charles Avenue between Calhoun Street and Law Road, or on the southerly side of St. Charles Avenue between Broadway Street and Lowerline Street in the city of New Orleans, Louisiana.

(3) None of the provisions of this Chapter shall apply to or affect any property, site, or area upon lots designated RS1, RS2, RD1, or RD2 under the Comprehensive Zoning Ordinance of the city of New Orleans in that area of the city of New Orleans bounded by the river side of Carondelet Street, the uptown side of Josephine Street, the lake side of Magazine Street, and the uptown side of Louisiana Avenue, except that all properties having a lot line on St. Charles Avenue may be regulated under the terms of this Chapter and except also that all construction of new structures and demolitions of existing structures may be regulated under the terms of this Chapter.

B. Notwithstanding the provisions of R.S. 25:736(1), in parishes with a population of from sixty thousand to one hundred fifty thousand according to the latest federal decennial census, no more than three historic preservation district commissions and three landmarks commissions, or three commissions combining both the district and landmarks functions, shall be established. Any such commission shall be composed of seven members, a majority of whom shall be residents and electors of each such historic preservation district, landmarks district, or combination thereof, as may be created.

Acts 1983, No. 191, §1. Acts 1984, No. 440, §1; Acts 2001, No. 1073, §1; Acts 2001, No. 1228, §1, eff. July 9, 2001; Acts 2012, No. 697, §2.



RS 25:746 - Review by governing body or authority and by courts of actions of constitutionally created historic preservation district commissions; right to compel

§746. Review by governing body or authority and by courts of actions of constitutionally created historic preservation district commissions; right to compel

A. This Section is for the purpose of protecting and promoting the public welfare, protecting and preserving the cultural and historical heritage of the state, and protecting the public trust and enforcing and fulfilling the mandates of the Constitution of Louisiana related to any constitutionally created historic preservation district commission.

B. The following definitions shall apply in this Section:

(1) "Business agent or lessee" means an agent or lessee of an owner of a private or semi-public building, or other private or semi-public immovable property located, in whole or in part, within a historic preservation district, who is operating a business in, or has control of, the building or immovable property, but shall not include a residential lessee who merely resides or is domiciled in the building.

(2) "Commission" means (a) each historic preservation commission authorized, created, established, and/or existing under the Louisiana Constitution of 1921 for which constitutional authority is retained by the Louisiana Constitution of 1974 and (b) each historic preservation commission which is created or established, now or hereafter, in the Louisiana Constitution of 1974.

(3) "District" means a designated or defined area of a municipality placed under the authority of a commission for purposes of historic preservation.

(4) "Essential assets" means (a) the quaint and distinctive character of a district, (b) the value to the community of the buildings having architectural or historical worth in a district, and (c) the public trust placed in a commission, or in a governing body or authority, by the constitution for the preservation of (a) and (b).

(5) "Essential duties" means to (a) preserve a district for the benefit of the people of the district, the municipality, and this state, (b) prevent the quaint and distinctive character of a district from being injuriously affected, (c) protect the value to the community of the buildings having architectural and historical worth from being impaired, and (d) ensure that a reasonable degree of control is being exercised over the architecture of private and semi-public buildings erected on or abutting the public streets of a district.

(6) "Person" means a commission, a governing body or authority of a district, an applicant for a permit from a commission, any incorporated or unincorporated neighborhood or residential group or association which has members residing or domiciled in the district, any landowner association which has members owning, leasing, or using immovable property in the district, or any business association which has members operating businesses in the district, and any incorporated or unincorporated historical preservation association having members domiciled in this state.

(7) "Quaint and distinctive character of a historic preservation district" includes but is not limited to the historic or traditional ambiance of the district, the antiquity of the district, the historic "tout ensemble" of the district, the old-fashioned or traditional neighborhood quality of the district, and the lighting and traditional architectural styles and details of the district.

C.(1) Any person aggrieved by a decision, recommendation, act, failure to act, or proceeding of a commission or an agency of the governing body or authority which has permitting, regulatory, or enforcement authority within a district, which decision, recommendation, act, failure to act, or proceeding is inconsistent with the public trust placed in, or the essential duties or purpose of, the commission, or the governing body or authority, by the constitution for the preservation of essential assets of the district, may apply in writing to the governing body or authority for a reversal or modification of the decision, recommendation, act, or proceeding, or for an order to take action or a specific action, in order to comply with the purpose and essential duties of the commission or the governing body or authority. Such person may also have a stay or stop order issued while the application is pending.

(2) An application or appeal under Paragraph (1) of this Subsection shall be filed within thirty days of the commission, or an agency of the governing body or authority, notifying the applicant in writing or, if not notified in writing, within thirty days of the applicant's actual knowledge of, but no later than one hundred eighty days of, the decision, recommendation, proceeding, act, or failure to act.

(3) The governing body or authority shall consider the application or appeal filed under Paragraph (1) of this Subsection within forty-five days of its filing and shall thereafter render a written decision setting forth its reasons within a reasonable period of time. In reaching its decision, the governing body or authority shall consider paramount the purpose and essential duties of the commission, or the governing body or authority.

(4) In a matter filed under Paragraph (1) of this Subsection, if it appears from the specific facts alleged in the application and verified by a supporting affidavit that immediate and irreparable injury, loss, damage, or impairment will result to an essential asset of the district, the governing body or authority shall order or grant a stay or stop order. Security shall not be required.

D.(1) Any person aggrieved by an action or a decision of a governing body or authority affecting a district for the reason that an action or decision of the governing body or authority is inconsistent with the public trust placed in, or the essential duties and purpose of, the commission, or the governing body or authority, by the constitution for the preservation of essential assets of the district, may intervene in an action, or file suit within thirty days from the date of the action or decision in a district court in the parish in which the district is located to seek reversal or modification of the decision, injunctive relief, writ of mandamus, or any other relief provided by law or equity, in order to seek compliance with the purpose and essential duties of the commission, or the governing body or authority.

(2) A suit filed under Paragraph (1) of this Subsection shall be tried as a summary proceeding. The court shall take proof as in ordinary cases. In actions for injunctive relief, the court shall also take verified pleadings and supporting affidavits.

(3) In an action under Paragraph (1) of this Subsection, the court shall consider paramount the purpose and essential duties of the commission and its governing body or authority under the constitution, and the court shall liberally construe the purpose and essential duties in favor of preserving the quaint and distinctive character of the district.

(4) It is not a defense to an action under Paragraph (1) of this Subsection that other similar non-conforming alterations in violation of historic preservation rules, regulations, laws, or the constitution exist or have been allowed to exist by the commission, or its governing body or authority or one of its agencies.

(5) In an action under Paragraph (1) of this Subsection, if it appears from the specific facts alleged by verified petition or by supporting affidavit that immediate and irreparable injury, loss, damage, or impairment will result to an essential asset of the district, the court shall grant a stay, or issue a temporary restraining order or preliminary injunction. Security shall not be required.

E.(1) Notwithstanding Subsection C of this Section, while pursuing or attempting to pursue relief under Paragraph (1) of that Subsection, any person aggrieved by a decision of or the issuance of a permit by a commission, or an agency of the governing body or authority which has permitting, regulatory or enforcement authority within a district, which decision or permit is inconsistent with the public trust placed in, or the essential duties or purpose of, the commission, or the governing body or authority, by the constitution for the preservation of essential assets of the district, shall have an immediate right to seek injunctive relief in a district court in the parish in which the district is located in order to prevent immediate and irreparable injury, loss, damage, or impairment to an essential asset of the district.

(2) In an action under Paragraph (1) of this Subsection, the court shall consider paramount the essential purpose and duties of the commission and its governing body or authority under the constitution, and the court shall liberally construe the purpose and duties therein in favor of preserving the quaint and distinctive character of the district.

(3) It is not a defense to an action under Paragraph (1) of this Subsection that other similar non-conforming alterations in violation of historic preservation rules, regulations, laws, or the constitution exist or have been allowed to exist by the commission, or its governing body or authority or one of its agencies.

(4) In an action under Paragraph (1) of this Subsection, if it appears from the specific facts alleged by verified petition or by supporting affidavit that immediate and irreparable injury, loss, damage, or impairment will result to an essential asset of the district, the court shall issue a temporary restraining order or preliminary injunction. Security shall not be required.

F.(1) An owner of a private or semi-public building, or other private or semi-public immovable property, located in whole or in part within a district is bound to keep the building and immovable property in repair so that the building or immovable property does not fall into ruin. A building has fallen into ruin when the building is in danger of falling, part of it falling, or needing to be demolished. The danger need not be imminent.

(2) Any person may compel an owner in violation of Paragraph (1) of this Subsection, or, if justice requires, the owner's business lessee or agent who has control of the building or immovable property, to have the building or immovable property reasonably repaired and properly cared for in reasonable compliance with Paragraph (1) of this Subsection. The reasonable repair and proper care of the building or the immovable property shall be made in compliance with the rules of the commission for the district in which the building or immovable property is located.

G. In all actions under this Section, the supreme court and courts of appeal shall consider paramount the purpose and essential duties of the commission and its governing body or authority under the constitution, and the corresponding duties and limitation of rights of the owner or lessee of a building or immovable property located in whole or in part within the district resulting from or because of its designation. The court shall liberally construe the purpose, duties, and limitation of rights in favor of preserving the quaint and distinctive character of the district.

H. The rights, actions, and rights of action in this Section are in addition and supplemental to any other rights, actions, and rights of action provided by the constitution, law, home rule charter, municipal ordinance, rule, or regulation.

Acts 2001, No. 1228, §1, eff. July 9, 2001.



RS 25:751 - Purposes

PART II. HISTORIC PRESERVATION DISTRICTS AND

HISTORIC LANDMARKS COMMISSIONS--

PARTICULAR PARISHES

§751. Purposes

A. The purposes of this Part are to promote the educational, cultural, economic, and general welfare of the public through the preservation and protection of buildings, sites, monuments, structures, and areas of historic interest or importance through their protection, maintenance, and development as historic landmarks and their recognition as such in the history and among the traditions of the state and nation; to establish and improve property values; and, to foster the economic development of the areas affected.

B. The legislature of this state has determined that the historical, architectural, and cultural heritage of this state is among the most important environmental assets of this state and furthermore that the rapid social and economic development of contemporary society threatens to destroy the remaining vestiges of this heritage, and it is thus hereby declared to be the public policy and in the public interest of this state to engage in a comprehensive program of historic preservation, undertaken at all levels of the government of this state and its political subdivisions, along with the private sector, to promote the use and conservation of such property for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Acts 1974, No. 273, §1. Amended by Acts 1975, No. 592, §1, eff. Aug. 1, 1975.



RS 25:752 - Authorization for historic district and landmarks commissions

§752. Authorization for historic district and landmarks commissions

The governing body of the city of New Orleans and the parishes of Franklin, Tensas, LaSalle, Catahoula, Concordia, and Caldwell, which city and parishes shall be designated as "governmental unit" hereinafter in this Part, may establish within the borders of the city or parish a historic preservation district commission or a landmarks commission or a combination of the two to promote the educational, cultural, economic, and general welfare of the public. The governing body may make such appropriations as are necessary for the purpose of carrying out the provisions of this Part.

Acts 1974, No. 273, §2; Acts 2011, 1st Ex. Sess., No. 4, §1.



RS 25:753 - Historic preservation study committee

§753. Historic preservation study committee

Prior to the establishment of an historic preservation district or of a landmarks commission, the following steps shall be taken:

(1) The governing body or authority of such governmental unit, be it municipality, incorporated town, parish, parish council, or similar governmental unit, which shall hereinafter be called the "governing body", may appoint an historic preservation study committee for the purpose of making an investigation of any proposed historic preservation district and/or a landmarks commission. Said study committee shall consist of from three to seven members appointed by the chief executive official of said governmental unit, by and with the advice and consent of the majority of the governing body as a whole. The members of said study committee shall be electors of the said governmental unit, of the full age of majority, and they shall be chosen, as far as possible, from any existing historical societies, archaeological associations, preservation groups, architectural associations, cultural organizations and educational groups as may exist therein.

(2) The historic preservation study committee shall, after investigation, render to the planning or zoning agency or commission serving the governmental unit, if there be such an agency or commission, a report on the historic significance of the buildings, structures, sites, monuments, areas and landmarks to be governed by the proposed historic preservation district and/or landmarks commission and shall designate the buildings, structures, sites, monuments, areas and landmarks to be regulated by said commission, including suggestions for a proposed ordinance or law designed to implement and carry out the recommendations of said committee. In the absence of such a planning or zoning agency or commission serving the governmental unit said report shall be made to the governing body.

(3) A copy of said report and accompanying documents shall be filed with the State Art, Historical, and Cultural Preservation Agency.

(4)(a) In the event that any museum exists within the unit a copy of the report and recommendation of the historic preservation study committee shall be filed with it for its consideration and to obtain its advice.

(b) In the event that a chapter or unit of the American Institute of Architects or similar responsible organization of architects exists within the governmental unit, a copy shall be furnished to it for its consideration and to obtain its advice.

(c) In the event that a landmarks society or commission exists within the governmental unit, then a copy shall be furnished to it for its consideration and to obtain its advice.

(d) In the event any individual, agency, or organization demonstrates an interest to participate in the review of the committee's report then copies of said report shall be made available to said parties for its consideration and in order to obtain its advice.

(5) A public hearing shall be held by the planning or zoning agency or commission, if one exists serving the governmental unit, at which hearing the report and recommendations of this historic preservation study committee shall be presented and an opportunity afforded the public to consider them. In the absence of said agency or commission the public hearing shall be held by the historic preservation study committee. Written notice of the purpose, time and place of such public hearing shall be published in the official journal, if any exists, or in any newspaper of general circulation in the area served by the governmental unit at least once and at least a minimum of seven days before said hearing; and such written notice may be affixed to the bulletin board, front door or other prominent place at or near the main entrance of the building, hall or room where meetings of the governing body are usually held.

(6) The planning or zoning agency or commission if one exists in the governmental unit, shall submit a final written report to the governing body within sixty days after the public hearing and said report and recommendation shall contain (a) a complete description of the area; (b) a map or sketch showing the boundaries of the area to be included within any proposed historic preservation district; (c) an indication of the type of buildings, structures, sites, monuments, areas and landmarks appropriate for landmark designation, and (d) suggestions for a proposed ordinance or law designed to implement and carry out the recommendation of said agency or commission and the provisions of the Part. If no planning or zoning agency exists within the governmental unit, the historic preservation study committee shall submit said written report to the governing body within sixty days after the public hearings.

(7) The report and recommendations of the historic preservation district study committee or the planning or zoning commission or agency, as the case may be, shall be reviewed in full at an open meeting of the governing body of the governmental unit involved, within a reasonable time after the rendition of said report, but in any event, not more than ninety days thereafter.

Acts 1974, No. 273, §3. Amended by Acts 1975, No. 592, §1, eff. Aug. 1, 1975.



RS 25:754 - Consideration of study committee report

§754. Consideration of study committee report

The governing body, by ordinance, resolution or similar act, may adopt or reject the recommendation of the historic preservation study committee or of the planning or zoning committee or agency or it may refer the matter back to said study committee or said commission or agency, as the case may be, for further study; or said governing body may make such amendments or revisions as it may deem advisable, including the authority to require reasonable financial and administrative conditions in consideration of the overall public good as prerequisites for the creation of any historic district and/or landmarks commission. However, any final action taken by said governing body shall be published in the manner usually provided for the official publication of its acts but, in any event, publications shall be made at least once either in such official journal or any other newspaper having general circulation within the governmental unit.

Acts 1974, No. 273, §4.



RS 25:755 - Termination of study committee

§755. Termination of study committee

The historic preservation study committee shall cease to exist following the completion, presentation or filing of its report and recommendations with the governing body of the governmental unit or filing of its report and recommendations with the planning or zoning agency or commission if one exists or after having considered and acted finally on any suggested changes or amendments.

Acts 1974, No. 273, §5.



RS 25:756 - Creation of landmarks and historic district commissions

§756. Creation of landmarks and historic district commissions

After final consideration of the report and recommendations of the planning and/or zoning agency or commission or of the historic preservation study committee, whichever the case may be, and upon determining that creation and establishment of a historic preservation district and/or a landmarks commission is in the public interest, the governing body may pass an ordinance or law creating and establishing a historic preservation district and/or landmarks commission. Prior to the enactment of any regulations authorized herein, the planning and/or zoning agency or commission, or the historic preservation study committee, whichever the case may be, shall submit suggestions to the governing body for a proposed ordinance or law, designed to implement and carry out the recommendations of said agency, commission, or committee and the provisions of the Part. The governing body may then review said suggestions, and upon determining that the adoption of said suggestions or alternatives is desirable, the governing body may have prepared and may pass an ordinance, law or resolution, whichever may be applicable, enacting appropriate regulations in accordance with the provisions of this Part, and in accordance with the following guidelines, terms and conditions:

(1) The chief executive official of the governmental unit shall appoint an historic preservation district commission and/or landmarks commission consisting of not more than fifteen electors as designated in the ordinance residing in the area served by the governmental unit, for four year terms each except that the terms of members of the first commission shall be staggered as set forth in the ordinance; and both they and their successors shall serve for four year terms thereafter. In making appointments, preference may be given as far as possible to members of historic, cultural, educational, archaeological, architectural, artistic and preservation organizations. Said appointments shall be subject to approval by a majority vote of the governing body. Only one historic preservation district commission and one landmarks commission or one commission combining both the district and landmark functions may be established by a governmental unit except as prescribed under R.S. 25:767.

(2) A commission shall elect annually from its own number a chairman, vice-chairman and any other officers which it deems appropriate. All members shall serve without compensation. Reasonable rules and regulations not inconsistent with this Part may be adopted.

(3) Subject to appropriations by the governing body, services of compensated clerical and technical assistants may be retained. Donations, trusts, contributions and gifts may be accepted by the historic preservation district or landmarks commission provided that they are used to further the purposes for which it exists.

(4) Vacancies shall be filled by appointment in the same manner as the original appointments and any member may be appointed for another term or terms.

(5) Any member may be recalled at any time by the governing body for gross inefficiency, fraud or studied neglect, but only after an open hearing and upon notice specifying the complaint involved.

Acts 1974, No. 273, §6.



RS 25:757 - Powers of historic district commissions

§757. Powers of historic district commissions

A. No private building, structure, or edifice, including fences, boundary walls, signs, light fixtures, steps and paving or other appurtenant fixtures shall be erected, altered, restored, moved or demolished within an historic preservation district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to and approved by an historic preservation district commission, except as otherwise provided by the governing body in the ordinance establishing such commission or as provided by rules, regulations, policies, procedures and standards adopted by said commission. Similarly, if earthworks of historical or archaeological importance exists in the historic district there shall be no excavating or moving of earth, rock or subsoil without a certificate of appropriateness. For the purposes of this Part "exterior architectural features" shall include but need not be limited to the color, architectural style, general design and general arrangement of the exterior of a structure, including the kind and texture of the building material, the type and style of all roofs, windows, doors, light fixtures, signs and other appurtenant fixtures. The style, scale, material, size and location of outdoor advertising signs and bill posters within an historic preservation district shall also be under the control of such commission.

B. An historic preservation district commission shall not consider interior arrangement or use but shall consider the relationship of the exterior of the buildings concerned with all others in the historic preservation district as to avoid incongruity and promote harmony therewith.

C. An historic preservation district commission shall adhere to and seek compatibility of structures in the historic district in terms of size, texture, scale and site plan and said commission shall set forth and define guidelines prior to any exercise of its authority.

D. Nothing in this Part shall be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance, thereof; nor to prevent the construction, reconstruction, alteration or demolition of any such feature which is required by the public safety because of an unsafe or dangerous condition. The requirements of this Part shall not apply to work which has begun or for which a permit has been issued prior to the establishment of the historic preservation district.

E. No review, approval, disapproval or recommendation shall be made by an historic preservation district commission until said commission has adopted rules, regulations, policies, procedures and standards following a public hearing.

Acts 1974, No. 273, §7.



RS 25:758 - Powers of landmarks commissions

§758. Powers of landmarks commissions

A landmarks commission shall not consider interior arrangement or use of a designated building, structure, site, monument, area, or other landmark. Nothing in this Part shall be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance thereof; nor to prevent the construction, reconstruction, alteration or demolition of any such feature which is required by the public safety because of an unsafe or dangerous condition. The requirements of this Part shall not apply to work for which a permit has been issued prior to designation of a landmark property; provided, however, that the commission shall have the authority to prohibit issuance of building or demolition permits affecting the property under consideration for landmark designation, said prohibition to remain in effect for the length of time required by the commission for final action on the proposed designation. No review, approval, disapproval or recommendation shall be made by a landmarks commission until said commission has adopted rules, regulations, policies, procedures and standards following a public hearing. A landmarks commission created under authority of this Part may exercise the following powers:

(1) To name, or designate any site, building, structure, monument, area, or other landmark located within the area served by the governmental unit as historic and worthy of preservation;

(2) To recommend appropriate legislation for the preservation of any building, structure, site, monument, area or other landmark which it has so named or designated;

(3) To make application with the approval of the local governing body for federal funds when appropriate and available;

(4) To review applications for building permits proposing erection, alteration, restoration or moving of any building, structure, site, monument, area or other landmark which it has so named and designated, and to issue or deny certificates of appropriateness accordingly;

(5) To review all applications for demolition permits proposing demolition of all or part of any building, structure, monument, or other landmark which it has so named and designated, and to issue certificates of appropriateness or to deny them for one year;

(6) To work with the owner of landmark property throughout the year following a refusal to issue a certificate of appropriateness pursuant to an application for a demolition permit, and to seek alternative economic uses for the landmark property;

(7) To renew its denial of a certificate of appropriateness for demolition of landmark property for additional one year periods indefinitely thereafter, following a public hearing each time at which the owner of the affected property shall be afforded an opportunity to appear with counsel and to present testimony;

(8) To appoint a landmark area advisory board of three to seven members, all of whom shall reside within a designated landmark area, to act as a neighborhood advisory group to the commission.

A landmarks commission shall not exercise any regulatory powers over designated landmark property located within an historic preservation district.

Acts 1974, No. 273, §8.



RS 25:759 - Landmarks designation procedure

§759. Landmarks designation procedure

The following procedure shall be adhered to in designating any building, structure, site, monument, or other landmark as worthy of preservation:

(1) The landmarks commission shall consider for landmark designation any property proposed by motion of any commission member or by the owner of proposed property.

(2) Notice of a proposed designation shall be sent by registered mail to the owner of property proposed for landmark designation, describing the property proposed and announcing a public hearing by the landmarks commission to consider said designation.

(3) The landmarks commission shall also send notice of a proposed designation to all city agencies having previously requested notification of such proceedings; to the landmark area advisory board in whose area the proposed landmark is located, if any; and to other parties customarily informed by the commission of such proceedings.

(4) The landmarks commission shall also cause notice of the proposed designation to be published at least seven days prior to the public hearing in the official journal of the governmental unit and shall post notice of the hearing in the place where the commission meets.

(5) The landmarks commission shall solicit expert testimony regarding the historic and architectural importance of the building, structure, site, monument, area or other landmark under consideration for designation.

(6) The landmarks commission may present testimony or documentary evidence of its own to establish a record regarding the historic and architectural importance of the proposed landmark property.

(7) The landmarks commission shall afford to the owner of said proposed property reasonable opportunity to present testimony or documentary evidence regarding the historic and architectural importance of the proposed landmark property.

(8) The owner of property proposed for landmark designation shall be afforded the right of representation by counsel and reasonable opportunity to cross examine witnesses presented by the landmarks commission.

(9) Any interested party may present testimony or documentary evidence regarding the proposed landmark designation at the public hearing and may submit to the landmarks commission documentary evidence within three days after the hearing.

(10) Within not more than forty-five days after a public hearing, the landmarks commission shall render a final decision regarding the proposed designation and shall give written notice of its decision to the owner of the property proposed for designation setting forth the reasons thereof.

(11) The landmarks commission shall maintain a record of all testimony and documentary evidence submitted to the commission for consideration of a proposed landmark designation.

(12) Within thirty days of the date on which the landmarks commission designates any building, structure, site, monument, landmark as worthy of preservation, the commission shall cause to be filed in the conveyance office of the parish in which the designated landmark property is located a certificate of notification that such property is designated a landmark, and said certificate of notification shall be maintained on the public records until such time as the landmark designation may be withdrawn by the commission.

Acts 1974, No. 273, §9.



RS 25:760 - Certificates of appropriateness

§760. Certificates of appropriateness

A. The historic preservation district or landmarks commission shall hold a public hearing upon each application for a certificate of appropriateness affecting property under its control except in those instances where the commission has determined that the application for a certificate of appropriateness is not a substantive change and further that the commission has determined the certificate complies with standards adopted by said commission. Notice of the time and place of said hearing shall be given by publication in the form of a legal advertisement appearing in the official journal of the governmental unit or in a newspaper having general circulation in the area served by the governmental unit, provided it has one, at least seven days before such hearing, and by the posting of such notice on or near the main entrance of any hall or room where the commission usually meets.

B. Within not more than forty-five days after the filing of an application the commission shall pass upon it, giving consideration to the factors set forth in R.S. 25:757(A) and (B), and shall give written notice of its decision to the applicant setting forth the reasons therefor. Evidence of approval shall be by certificate of appropriateness issued by the commission, and whatever its decision, notice in writing shall be given to the applicant. The commission shall keep a record of all applications for certificates of appropriateness and of all its doings under this Part.

C. No building permit shall be authorized by the governing body which affects a site or structure in the historic preservation district or a designated landmark without a certificate of appropriateness except as otherwise permitted by the governing authority.

D. The commission shall have the right to make such recommendations for changes and modifications as it may deem to be necessary in order to enable the applicant to meet with its requirements.

Acts 1974, No. 273, §10.



RS 25:761 - Hardship variances

§761. Hardship variances

Where, by reason of topographical conditions, irregularly shaped lots, or because of unusual circumstances applicable solely to the particular applicant, strict enforcement of the provisions of this Part would result in serious undue hardship particularly affecting said applicant, then the commission, in passing upon his application, shall have the power to vary or modify adherence to this Part; provided always that its requirements insure harmony with the general purposes hereof, and will not adversely affect an historic preservation district as a whole or any designated landmark.

Acts 1974, No. 273, §11.



RS 25:762 - Commission enforcement powers

§762. Commission enforcement powers

A. A landmarks commission and an historic preservation district commission shall have the power to institute suit in any court of competent jurisdiction, to prevent any unlawful action in violation of the provisions of this Part or of any of the rules and regulations adopted by the commission in conformity with it.

B. Any owner, agent, lessee or other person acting for or in conjunction with him, who shall violate the ordinance or law or rules, regulations or decisions of a commission, shall be fined not less than fifty dollars nor more than one hundred dollars for each violation. Each day that a violation continues shall constitute a separate offense.

Acts 1974, No. 273, §12.



RS 25:763 - Appeals

§763. Appeals

A. Any person or persons aggrieved by any decision, act or proceeding of an historic preservation district or landmarks commission shall have a right to apply in writing to the governing body of the governmental unit for reversal or modification thereof; and the chief executive official, or presiding officer of said governing body, shall have the right to stay all further action until said governing body may affirm a decision of the commission by majority vote of all its members. Any such appeal shall be taken in ten days from date of decision; and said governing body may consider said appeal at its next general or special meeting, but in any event, not more than forty-five days thereafter. Said governing body shall have the right to reverse, change or modify any decision of the commission only by two-thirds vote of all its members.

B. Any person or persons aggrieved by any decision of the governing body affecting said historic preservation district or a designated landmark shall have the right to file a civil suit within thirty days from date of decision in a court of competent jurisdiction under the usual rules of procedure governing same, with the right to stay orders and injunctive relief provided the situation warrants it.

Acts 1974, No. 273, §13.



RS 25:764 - Applicability of historic district commission powers

§764. Applicability of historic district commission powers

It is the intent and purpose of this Part that the regulatory powers conferred by it on an historic preservation district commission, created under its authority, shall apply to all private property, in the area controlled by it, including all buildings, structures, areas, sites, and their adjuncts and appurtenances, insofar as they constitute part of the entirety or "tout ensemble" of the historic section. Any governmental agency of the state or local government, other than the governing body, having a responsibility for any building, structure, area, site, public way and their adjuncts and appurtenances within the historic preservation site shall seek the advice of the historic district commission prior to the initiation of any substantive change, modification, renovation, restoration or construction.

Acts 1974, No. 273, §14.



RS 25:765 - Additional commission powers

§765. Additional commission powers

Any historic district and/or landmarks commission that may be created or established under the provisions of this Part may be empowered by the governing body to perform the following:

Make periodic reports to the governing body; provide information to property owners and others involving the preservation of the district; suggest pertinent legislation; initiate planning and zoning proposals; cooperate with other regulatory agencies and civic organizations and groups interested in historic preservation; review all applications for zoning variances and conditional uses where they affect the historic districts; render advice with reference to sidewalk construction and repair, tree planting; street improvements, and also the renovation, restoration or construction of public buildings; furnish information and assistance in connection with any capital improvement program involving the historic area; consult with the National Trust for Historic Preservation and other expert groups; administer such financial mechanisms as the local governing body may establish for the welfare of the governmental unit within an historic district or which may apply to designated landmark property.

Acts 1974, No. 273, §15.



RS 25:766 - Landmarks capability of historic district commissions

§766. Landmarks capability of historic district commissions

A historic preservation district commission may be empowered by the local governing body to name or designate any site, location, structure, or monument within the area served by the governmental unit as worthy of preservation whether within or outside of the confines of its historic district and to exercise all other powers and functions of a landmarks commission as specifically enumerated above, except that no historic district commission shall be empowered to act in a landmarks capacity where its jurisdiction overlaps the authority of an existing landmarks commission created pursuant to this Part.

Acts 1974, No. 273, §16.



RS 25:767 - Exemptions

§767. Exemptions

A. None of the provisions of this Part shall apply to or affect in any way any municipality or parish except the city of New Orleans and the parishes of Franklin, Tensas, LaSalle, Catahoula, Concordia, and Caldwell. None of the provisions of this Part shall apply to or affect in any way the Vieux Carre' Section or Vieux Carre' Commission of the city of New Orleans as defined by Article XIV, Section 22A of the Constitution of Louisiana of 1921, nor shall the limitation of one historic preservation district commission as set forth in R.S. 25:756(1) apply to the city of New Orleans.

B. None of the provisions of this Part shall apply to or affect any property, site, or area upon lots designated RS1, RS2, RD1, or RD2 under the Comprehensive Zoning Ordinance of the city of New Orleans in that area of the city of New Orleans bounded by the river side of Carondelet Street, the uptown side of Josephine Street, the lake side of Magazine Street, and the uptown side of Louisiana Avenue, except that all properties having a lot line on St. Charles Avenue may be regulated under the terms of this Part and except also that all construction of new structures and demolitions of existing structures may be regulated under the terms of this Part.

C. Any historic preservation district commission created pursuant to the provisions of R.S. 25:731 to 25:745 shall not be affected hereby nor shall any other similar entity heretofore created by the legislature be affected hereby particularly, but without limitation, those created pursuant to R.S. 25:305 through 25:455, nor shall such entity affect any commission established pursuant to this Part nor shall the provisions of this Part impair, affect or repeal the authority of municipalities or parishes, to establish historic preservation districts pursuant to R.S. 25:731 to 25:745.

Acts 1974, No. 273, §§17, 18. Amended by Acts 1978, No. 789, §1; Acts 1984, No. 440, §1; Acts 2001, No. 1073, §1; Acts 2011, 1st Ex. Sess., No. 4, §1.



RS 25:781 - Declaration of policy

PART III. STATE CAPITOL HISTORIC DISTRICT

§781. Declaration of policy

The legislature hereby declares that it is the public policy of this state to provide for the historic preservation of the buildings and grounds within the State Capitol Historic District in order that these buildings and grounds may be preserved for the education, inspiration, pleasure, and enrichment of the citizens of this state.

Added by Acts 1979, No. 650, §1.



RS 25:782 - District; establishment; jurisdiction

§782. District; establishment; jurisdiction

A. There is hereby created the State Capitol Historic District, hereafter referred to as the district.

B. The district shall have jurisdiction, for purposes of preservation, as hereinafter provided, over:

(1) The old and new state capitol buildings;

(2) The old governor's mansion;

(3) The pentagon courts;

(4) The capitol annex;

(5) The old arsenal museum;

(6) All state-owned buildings within the city of Baton Rouge listed on the National Register of Historic Places; and

(7) Those state properties within the city of Baton Rouge incorporated into the jurisdiction of the district through the recommendations of the State Review Committee for Historic Preservation. The district shall have jurisdiction over the grounds of each of these buildings.

Added by Acts 1979, No. 650, §1. Acts 1983, No. 544, §1.



RS 25:783 - Office of cultural development; division of historic preservation

§783. Office of cultural development; division of historic preservation

The division of historic preservation, office of cultural development, Department of Culture, Recreation and Tourism, hereinafter referred to as the office, shall administer the provisions of this Part.

Acts 1983, No. 687, §4; Acts 1997, No. 785, §1.



RS 25:784 - Historic preservation

§784. Historic preservation

A. The office shall regulate the historic character of the buildings, furnishings, and grounds of the district.

B. No building, structure, or edifice, including fences, boundaries, walls, signs, light fixtures, steps, and paving, or other appurtenant fixtures shall be erected, altered, restored, moved, or demolished within the district until an application for a certificate of appropriateness has been submitted to and approved by, and the certificate issued by the office.

C. No furniture, objects of art or any other interior furnishings of any building within the district shall be removed, altered, stored, replaced, or demolished, or otherwise disposed of until a certificate of appropriateness has been submitted to and approved by the office. The provisions of this Subsection shall apply to furniture, objects of art, and other furnishings which have historic significance. The provisions of this Subsection shall not be construed to interfere with the normal operation of state agencies and boards housed in buildings within the district or the normal use and maintenance thereof.

D. There shall be no excavating or moving of earth, rock, or subsoil within the district until a certificate of appropriateness has been submitted to and approved by the office.

E. There shall be no rearrangement of the grounds of any building within the district until a certificate of appropriateness has been submitted to and been approved by the office. The provisions of this Subsection shall not be construed to interfere with normal maintenance of any grounds within the district.

F. The provisions of this Part shall not be construed to prevent ordinary maintenance or repairs which do not involve a change of design, material, or of the outward appearance thereof; nor to prevent the construction, reconstruction, alteration, or demolition of any feature which is required for the public safety because of an unsafe or dangerous condition. The provisions of this Part shall not apply to work which was begun or for which a permit was issued prior to the effective date of this Part.

G. The office shall adopt and promulgate rules, regulations, and standards for the administration of this Part. No review, approval, disapproval, or recommendation shall be made by the office prior to the adoption and promulgation of such rules, regulations, and standards. It shall hold public hearings prior to adoption of any rule.

Added by Acts 1979, No. 650, §1.



RS 25:785 - Applications; certificates of appropriateness

§785. Applications; certificates of appropriateness

A. All applications for certificates of appropriateness shall be in writing and shall be directed to the office.

B. The office shall issue certificates of appropriateness for all applications which the office determines do not require substantive changes and which comply with the standards adopted and promulgated by the office.

C. Except as otherwise provided in this Section, the office shall hold a public hearing on each application. Notice of the time and place of the hearing shall be given to each applicant and shall be published in the official journal of the state. The hearing shall be held not less than seven days after the notice has been published and transmitted to the applicant. The hearing shall be held in accordance with the provisions of the Administrative Procedure Act governing rule making hearings.

D. The office shall render a decision on each application not later than fourteen days after the public hearing. Each applicant shall be given written notice of the decision and the notice shall set forth therein the reasons therefor. The office may approve an application by issuing a certificate of appropriateness, may deny an application, or may make such recommendations for changes and modification of the application as the office deems necessary to enable the applicant to comply with the standards adopted and promulgated by the office.

Added by Acts 1979, No. 650, §1.



RS 25:791 - Natchitoches Historic District Development Commission

PART IV. NATCHITOCHES HISTORIC DISTRICT

DEVELOPMENT COMMISSION

§791. Natchitoches Historic District Development Commission

A. The Natchitoches Historic District Development Commission, hereinafter the "commission", is hereby created to be a body politic and corporate and a political subdivision of the state with all of the powers of a political subdivision and with such further powers and functions as are set forth in this Section. The commission is created for the purpose of the planning and development of the Natchitoches Historic District, a national landmark, hereinafter the "district", as such district is created and its area described in Chapter 16 of the Code of Ordinances of the City of Natchitoches.

B. The commission shall direct the production and maintenance of a master plan for the development of the district, which plan shall specifically provide for the development of tourism and maintenance of the historic integrity of the district. The commission shall adopt an initial plan no later than February 1, 1999. Prior to the adoption of any such plan, there shall have been a thirty-day period for public review of the plan as finally proposed for adoption, which review period shall culminate in the commission's holding at least one public hearing on the plan.

C. If, on July 1, 1999, no contract has been awarded by the city of Natchitoches for the construction of the Natchitoches Convention Center, then the commission may select a site for construction of the center. The selection of the site for the Natchitoches Convention Center by the commission shall not be construed to impede or abrogate the city of Natchitoches' solicitation of the state for funding for the construction of the center.

D. The commission may:

(1) Receive grants, donations, funds, or other resources from any source, including proceeds from the sale of services.

(2) Acquire property, including rights-of-way; and hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the purposes of the commission.

(3) Issue bonds for the purposes set forth in this Section, which bonds may be payable from any of the commission's resources including a pledge and dedication of the amounts of tax proceeds in the Natchitoches Historic District Development Fund.

(4) Enter into contracts including those for purchase, construction, and improvement of works and facilities necessary in connection with the planning and development of the district.

(5) Sell or lease property owned by it when such property is no longer needed for public purposes.

(6) Appoint agents or employees, prescribe their duties, and fix their compensation.

(7) Adopt such rules for the transaction of its business as it deems necessary.

(8) Adopt, use, and alter at will a corporate seal.

(9) Provide matching grants for the restoration or improvement of private properties located within the district, when such restoration or improvement is determined by the commission to be consistent with the master plan for the development of the district.

E. The commission is prohibited from levying taxes and expropriating property.

F. The commission shall be comprised of the following sixteen members:

(1) The chairman of the Historic Business Association.

(2) The chairman of the Natchitoches Historic District Commission.

(3) The chairman of the National Heritage Area Commission District.

(4) The mayor of the city of Natchitoches or his designee.

(5) The chairman of the Natchitoches Chamber of Commerce or his designee.

(6) The chairman of the Natchitoches Tourist Commission or his designee.

(7) The state senator from District 31 or his designee.

(8) The state representative from District 23 or his designee.

(9) The president of the Natchitoches Parish Police Jury or his designee.

(10) The president of Northwestern State University or his designee.

(11) The chairman of the Association for the Preservation of Historic Natchitoches or his designee.

(12) The chairman of the Natchitoches Historic Foundation, Inc. or his designee.

(13) The chairman of the Cane River Waterway Commission or his designee.

(14) The chairman of Museum Contents, Inc. or his designee.

(15) The president of the Natchitoches Parish Voters and Civic League or his designee.

(16) The chairman of the Main Street Association or his designee.

G. Commission members shall serve without pay or per diem. Members may receive reimbursement for pre-approved travel expenses; however, in no case shall such travel expense allowances exceed those established under Chapter 17* of Title 39 of the Louisiana Revised Statutes of 1950.

H. The commission shall convene its first meeting no later than July 1, 1998, and thereafter shall meet monthly or as is determined appropriate by either the commission chairman or by written request of a majority of the commission members. The mayor of the city of Natchitoches shall notify all commission members of the date, time, and place of the first meeting. At the first commission meeting, the members shall by majority vote elect a chairman, who shall serve in such capacity for a term of two years. Members holding the position of chairman shall be limited to one term in such office. A vacancy in the office of chairman shall be filled by majority vote of the members. Meetings of the commission shall be open to the public, pursuant to the provisions of R.S. 42:11 et seq. The commission shall keep a record of its resolutions, transactions, studies, and findings, which record shall be public record.

I. Monies received by the commission from the Natchitoches Historic District Development Fund pursuant to R.S. 47:302.10, 322.13, and 332.5 shall be used for the planning and development of the district and for administration and operation of the commission.

J. Notwithstanding any provision of this Section to the contrary, neither the authority of the commission created by this Section nor the exercise of such authority shall in any way supersede, limit, or otherwise interfere with the authority of the Natchitoches Historic District Commission as the latter is established by Chapter 16 of the Code of Ordinances of the City of Natchitoches.

Acts 1998, 1st Ex. Sess., No. 154, §1, eff. May 7, 1998; Acts 1999, No. 937, §1, eff. July 9, 1999.

*As appears in enrolled bill.

NOTE: See Acts 1998, 1st Ex. Sess., No. 154, §2 (R.S. 47:302.10, 322.13, and 332.5) and §3, eff. July 1, 1998.



RS 25:796 - Short title

PART V. FRENCH QUARTER MANAGEMENT DISTRICT

§796. Short title

This Part shall be referred to as the "French Quarter Management District."

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2011, No. 304, §1.



RS 25:797 - Findings; declaration of necessity; and purpose

§797. Findings; declaration of necessity; and purpose

A. The legislature finds that:

(1) Hurricane Katrina caused extensive damage to the cornerstone of the state's tourism industry, the French Quarter.

(2) Even though Louisiana's most historic district and iconic treasure was spared from extensive flooding and looting during the aftermath of Hurricane Katrina, the French Quarter did not survive the storm unscathed. The French Quarter not only sustained wind and infrastructure damage, but its damage is continuing to occur due to a tourism drought.

(3) The prolonged loss of tourists and visitors has pushed the French Quarter's world renowned restaurants, antique stores, art galleries, museums, specialty shops, and hotels to the brink of closure. The loss of these businesses would create a void in Louisiana's hospitality industry and further tarnish the tourism appeal of New Orleans and of the state.

(4) It is in the best interest and common good of the people of the state, the city of New Orleans, and the French Quarter, for the French Quarter's tarnished world image to be repaired by improving the safety and quality of life of its visitors and residents, restoring its damaged or missing infrastructure, addressing its parking and mobility concerns, beautifying its appearance, and making it more appealing and inviting for its patrons.

(5) Although the city of New Orleans increased its funding of sanitation and public safety services in the French Quarter post-Katrina, the city's resources are limited and must be divided city-wide among its many neighborhoods destroyed by Hurricane Katrina. Therefore, to protect and improve Louisiana's tourism industry and economy and to preserve public health, safety, and welfare, it is necessary and essential for the state to assist in revitalizing New Orleans' flagging tourism industry by creating and funding, subject to appropriations, an historic area management district to respond to post-Katrina dynamics that is composed of the state's most historic district, the French Quarter.

B. Purpose. The purpose of the district shall be to strengthen the district as a National Historic Landmark, a historic residential district, and a vital component of Louisiana's tourism industry by investing and reinvesting public funds in the district to aid in the preservation of the district's architecture, quaint charm, and tout ensemble, to beautify its appearance, to improve public safety, to foster quality experiences and quality of life within its boundaries, and to improve commercial and residential vitality; thereby vastly increasing the quantity of the district's local, national, and international visitors and full-time residents, as well as to protect and improve the tourism industry and to promote economic development throughout the state.

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2011, No. 304, §1.



RS 25:798 - Definitions

§798. Definitions

As used in this Part, unless the context requires otherwise, the following terms shall have the following meaning:

(1) "Board" means the board of commissioners of the French Quarter Management District.

(2) "City" means the city of New Orleans.

(3) "District" means the French Quarter Management District.

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2011, No. 304, §1.



RS 25:799 - Creation of the French Quarter Management District

§799. Creation of the French Quarter Management District

A. Creation. (1) There is hereby created within the city of New Orleans a body politic and corporate which shall be known as the French Quarter Management District. The district shall be a political subdivision of the state, as defined in the Constitution of Louisiana, to exist until June 30, 2021, unless such date is extended by law.

(2) The district is created to provide the following functions:

(a) Enhancing public safety and sanitation within the district by financing supplemental safety and sanitation services as the board deems appropriate.

(b) Providing supplemental resources for the enforcement of laws and regulations that relate to the quality of life for tourists, residents, and businesses within the district as the board deems appropriate.

(c) Engaging in strategic planning, business and commercial development activities, administering capital improvement funds, and administering programs.

(d) Taking such actions as may be advisable to enhance commercial, civic, and cultural activity within the district, to promote and aid in the conservation and preservation of the district's quaint historic nature, character, qualities, and architecture, to foster quality events and quality of life in the district, to restore regional character to the district, to attract locals and tourists to visit the district, to facilitate and promote the development and improvement of public infrastructure within the district, and to encourage new residents to live in the district.

B. Boundaries. The district shall be comprised of the area of the city of New Orleans lying within the following boundaries: the Mississippi River, the center line of Canal Street, the rear property line of the properties fronting on the lake side of North Rampart Street, the rear property line of the properties fronting on the downriver side of Esplanade Avenue to the Mississippi River.

C. Governance. (1) The district shall be governed by a board of commissioners consisting of thirteen members as follows:

(a) The chairman of the Vieux Carre Commission or his designee.

(b) One person who is domiciled and a qualified elector in the district, appointed by the Vieux Carre Property Owners, Residents and Associates, Inc.

(c) One person who either owns one or more restaurants in the district or is a corporate representative of a company owning and operating one or more restaurants in the district, appointed by the Louisiana Restaurant Association, Inc.

(d) One person who is either employed full-time, or owns or operates a hotel, in the district between the center line of Canal Street and the middle of Iberville Street, appointed by the Greater New Orleans Hotel and Lodging Association, Inc.

(e) One person who is either employed full-time, or owns or operates a hotel, in the Vieux Carre or Faubourg Marigny sections of the district, appointed by the Greater New Orleans Hotel and Lodging Association, Inc.

(f) One person who is either employed full-time, or owns or operates a business, in the district, appointed by the French Quarter Business Association of Louisiana.

(g) One person who is either employed full-time, or owns or operates a business in the district, appointed by the French Quarter Business League.

(h) One person who owns a business headquartered in the district, appointed by the mayor of New Orleans.

(i) One person who is domiciled and a qualified elector in either of the parts of the Vieux Carre designated as VCR-1 or VCR-2, appointed by the mayor of New Orleans.

(j) One person who is domiciled and a qualified elector in the district, appointed by the French Quarter Citizens, Inc.

(k) One person who is domiciled and a qualified elector in the district, appointed by North Rampart Main Street, Inc.

(l) One person who is employed full-time or owns or operates a business, in the district, appointed by the New Orleans Metropolitan Convention and Visitors Bureau, Inc.

(m) One person who is domiciled, employed full-time, or owns or operates a business, in the district, appointed by the New Orleans City Council member representing City Council District "C".

(2) Any qualification or condition that is a prerequisite for a member's appointment to, or membership on, the board shall be maintained throughout the member's term of office and membership on the board. Any board member who, during the member's term of office, fails to maintain any such qualification or condition shall be automatically disqualified from membership on the board and the office shall become vacant. Prior to the board taking action to disqualify a member and fill such vacancy, at least two weeks written notice shall be given by the board to the appointing authority of the member. The vacancy may be filled simultaneous with the occurrence of the vacancy.

(3) Except for the member provided for by Subparagraph (1)(a) of this Subsection, the members of the board shall serve four-year staggered terms. The initial appointees shall draw lots to determine their terms of office: three members shall serve a two-year term, three members shall serve a three-year term, three members shall serve a four-year term, and three members shall serve a five-year term.

(4) Any member who misses more than fifty percent of the board's regular meetings in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant as of the first day of the next calendar month. Prior to such a vacancy or disqualification occurring, at least two weeks written notice shall be given by the board to the appointing authority. Such vacancy may be filled simultaneously with the occurrence of the vacancy. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

(5) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, death, resignation, disqualification, or otherwise shall be filled in the same manner as the original appointment.

(6) Board members shall serve without pay or per diem. The board may reimburse any member for reasonable and necessary expenses actually incurred with the authorization of the board in the performance of duties on behalf of the district.

(7) The board shall have the power to organize and reorganize the executive, administrative, clerical, and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district.

(8) The board shall elect yearly from its numbers, a chairman, vice chairman, secretary, and treasurer and shall establish their duties as may be regulated by rules adopted by the board. The board shall meet in regular session no less than six times a year and may meet in special session as convened by the chairman or upon written notice of six members, upon giving at least seventy-two hours written notice to all members. A majority of the board members, not including vacancies, shall constitute a quorum. Except as provided in Paragraph (9) of this Subsection, actions of the board require approval by the affirmative vote of a majority of the members present and voting.

(9) No action of the board shall be authorized on any of the following, unless approved by a majority plus one of the total board membership:

(a) The adoption of bylaws and other rules and regulations for conduct of the district's business.

(b) The hiring and firing of the district's administrator, who may be the administrator of the Downtown Development District.

(c) The adoption or amendment of the annual budget.

(d) The election of officers.

(e) The adoption or amendment of action plans or policy.

(10) The board shall cause minutes and a record to be kept of all its proceedings. The board shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish all official notices as are required by law.

(11) All board meetings shall be in accordance with the Open Meetings Law.

D.(1) In addition to the powers and duties elsewhere granted in this Section, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(a) To sue and be sued, and as such, to stand in judgment.

(b) To adopt, use, and alter at will a corporate seal.

(c) To acquire by gift, grant, purchase, lease, or otherwise and to hold and use any property, real, personal, mixed, tangible, intangible, movable, or immovable, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(d) To sell, transfer, lease or convey any property acquired by it, or any interest therein, at any time to accomplish the objects and purposes of the district subject to applicable law. Any such sale, transfer, lease or conveyance shall provide for a fair and equitable return of revenue to the district.

(e) To enter into contracts to achieve the district's objectives and purposes.

(f) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(g) To enter into cooperative endeavors or other contractual arrangement with the Downtown Development District for the purposes of providing administration, management, and operation services for the district and to provide for reasonable compensation for such services which the Downtown Development District is hereby authorized to enter into.

(h) To establish such funds or accounts as are necessary to conduct the affairs of the district.

(i) To adopt rules and regulations to implement the provisions of this Part. Any rule or regulation promulgated or adopted by the board shall be subject to legislative oversight by the House Commerce Committee and the Senate Committee on Commerce, Consumer Protection, and International Affairs in accordance with the Administrative Procedure Act.

(2) Notwithstanding any power or authority granted elsewhere in this Part, the board shall have no power or authority:

(a) To supersede the home rule powers and functions of the city.

(b) Related to creating bond indebtedness, exercising eminent domain, zoning, regulating historic preservation or land use, permitting, or prosecuting or citing violations. Notwithstanding the foregoing, the board shall have the power and authority to prosecute an adjudication and to cite violations if the governing authority of the city of New Orleans delegates such power and authority to the board.

(3) The board shall submit a report to the House Commerce Committee and the Senate Committee on Commerce, Consumer Protection, and International Affairs, no later than October first of each year, relative to the activities and finances of the district during the immediately preceding fiscal year. The committees may also review the activities or finances of the district at such times as either or both committees deem appropriate.

E.(1) All powers of the board shall be exercised for the best interest of the district to aid in the improvement of public safety, quality of life, and infrastructure in the district, to aid in the preservation of its history, character, charm, and architecture, to beautify its appearance, to address its hospitality needs and its transportation and parking concerns, and to increase its marketability and its tourism and residential appeal.

(2) Notwithstanding any law to the contrary, this Part shall apply to the Vieux Carre section of the city. However, prior to any work of the board or the district on, abutting or affecting the exterior of a building or a public sidewalk, street, or space in the Vieux Carre, or the appearance of the Vieux Carre, the proposed work shall be submitted to the Vieux Carre Commission for its recommendation and approval.

(3) The board, the district, or both shall obtain permits as necessary and appropriate.

F. Funding. The board may apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

G. Specifically included, though not limited hereby, under the purposes, objects, and powers of the district are the following within the district:

(1) Creating and maintaining public restroom facilities.

(2) Beautifying the district, improving its streetscapes and the quality of its frontage, and making cosmetic improvements within the district.

(3) Enhancing the district's walkability and pedestrian-friendly environment.

(4) Revitalizing and nurturing cultural and historical features, preservation, and cultural tourism.

(5) Providing facade grants and incentives to utilize vacant buildings, upper floors, and land.

(6) Addressing transportation concerns.

(7) Facilitating parking and mobility planning, strategies, and management.

(8) Improving commercial and residential vitality and developing and implementing commercial planning, marketing, and recruiting strategies.

(9) Facilitating lighting and signage upgrades, repairs, and replacements.

(10) Aiding in the repair and upkeep of sidewalks, streets, and related infrastructure.

(11) Aiding in video camera installation and monitoring.

(12) Recruiting public amenities and services.

(13) Fostering visually stimulating and quality pedestrian experiences.

(14) Fostering regional and district character.

(15) Facilitating the removal and prevention of graffiti.

H. Nothing in the Part is intended nor shall be deemed to change or affect the structure or organization or the particular distribution and redistribution of the powers and functions of the home rule charter of the city.

I. Subdistricts. (1) The district shall consist of four subdistricts: the Vieux Carre, the Iberville Corridor, the Treme, and the Faubourg Marigny.

(a) The Vieux Carre subdistrict shall be comprised of the area of the district lying within the following boundaries: the Mississippi River, the center line of Iberville Street, the center line of North Rampart Street, the center line of Esplanade Avenue to the Mississippi River.

(b) The Iberville Corridor subdistrict shall be comprised of the area of the district lying within the following boundaries: the Mississippi River, the center line of Canal Street, the center line of North Rampart Street, the center line of Iberville Street to the Mississippi River.

(c) The Treme subdistrict shall be comprised of the area of the district lying within the following boundaries: the center line of Canal Street, the rear property line of the properties fronting on the lake side of North Rampart Street, the rear property line of the properties fronting on the down river side of Esplanade Avenue, the center line of North Rampart Street to the center line of Canal Street.

(d) The Faubourg Marigny subdistrict shall be comprised of the area of the district lying within the following boundaries: the Mississippi River, the center line of Esplanade Avenue, the center line of North Rampart Street, the rear property line of the properties fronting on the down river side of Esplanade Avenue to the Mississippi River.

J. Budget. (1) The board of commissioners shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301.

(2) The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

(3) Repealed by Acts 2011, No. 304, §2.

K. Miscellaneous. (1) To the extent not prohibited by applicable law, the district may:

(a) Defend and indemnify a board member against claims and liabilities arising out of the performance of his duties for the district as may be provided in the bylaws adopted by the district.

(b) Procure insurance against the claims and liabilities or pay for them as an operating expense of the district out of the funds of the district obtained from any source.

(2) A person who serves as a member of the board or a committee of the district shall not be individually liable for any act or omission as provided in R.S. 9:2792.4 or any other provision of law.

Acts 2007, No. 280, §1, eff. July 6, 2007; Acts 2008, No. 782, §1; Acts 2009, No. 490, §1, eff. July 10, 2009; Acts 2011, No. 304, §§1, 2; Acts 2014, No. 832, §6.



RS 25:801 - ART, HISTORICAL AND CULTURAL

CHAPTER 17. ART, HISTORICAL AND CULTURAL

PRESERVATION

PART I. ORGANIZATION AND POWERS

§801. Merger and consolidation; creation of department and office of director; appointment, functions

A. In order to merge and consolidate into one department, under authority of Section 32 of Article III of the Constitution of 1921, certain executive and administrative offices, boards, commissions, councils, departments and agencies of the state of Louisiana whose duties and functions are of a similar nature or character, there is hereby created and established the State Department of Art, Historical and Cultural Preservation.

B. The governor shall appoint a director and an assistant director who shall serve at the pleasure of the governor at salaries to be fixed by the governor. The director and assistant director shall be the executive and administrative officers of the State Department of Art, Historical and Cultural Preservation and shall discharge all operational, maintenance, administrative and executive functions of the department. The functions of the director and assistant director shall comprise the administrative functions of the state now or hereafter authorized by the constitution and laws to be exercised in relation to the administration, management and operation of the art, historical and cultural programs and facilities of the state as hereinafter more specifically enumerated and provided in this Chapter.

C. Repealed by Acts 1976, No. 396. §2.

Added Acts 1972, No. 425, §1, operative Jan. 1, 1973; Acts 1976, No. 396, §2.



RS 25:801.1 - Redesignation of department as the State Art, Historical, and Cultural Preservation Agency

§801.1. Redesignation of department as the State Art, Historical, and Cultural Preservation Agency

The State Department of Art, Historical and Cultural Preservation created and established by this Chapter is hereby redesignated as the State Art, Historical, and Cultural Preservation Agency. After the effective date of this Section, wherever reference is made in this Chapter to said department it shall be understood and interpreted to mean the State Art, Historical, and Cultural Preservation Agency.

Added by Acts 1975, No. 592, §2, eff. Aug. 1, 1975.



RS 25:802 - Powers and duties

§802. Powers and duties

A. The director shall be responsible for all functions of the state of Louisiana affecting art, historical and cultural development which provide such services for the people of this state as provided for in this Chapter, including all functions of the state heretofore or hereafter vested in and administered, managed, operated, and maintained by the following boards, commissions, councils, departments, and agencies:

(1) Louisiana Art Commission (R.S. 25:301-306);

(2) Board of Commissioners of Louisiana Arts and Sciences Center (R.S. 25:571-584);

(3), (4) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(5) Louisiana Historical Preservation and Cultural Commission (R.S. 25:521-527);

(6) Board of Directors of the Louisiana State Museum (R.S. 25:341 to R.S. 25:347);

(7) Old Arsenal Museum (R.S. 25:551-553);

(8) Old State Capitol Memorial Commission (Act 250 of 1948; Act 233 of 1954);

(9) Orleans Parish Landmarks Commission (R.S. 25:381-382);

(10), (11) Repealed by Acts 2012, No. 811, §17, eff. July 1, 2012.

(12) Clinton Confederate Memorial Cemetery;

(13) Jackson Confederate Memorial Cemetery;

(14) Confederate Memorial Hall (Const. Art. 18, §4).

B. In addition to the functions, powers, and duties otherwise vested in the director by the provisions of this Chapter, the director shall have and exercise the power and authority to:

(1) Represent the public interest in the administration of this Chapter.

(2) Create, in his discretion, one or more advisory councils, composed of not less than five nor more than fifteen members, appointed by the director to serve at his pleasure without compensation, or per diem, except the members may, at the discretion of the director, be compensated for actual expenses incurred in the performance of such duties as may be prescribed by the director. Each council so appointed shall act solely in an advisory capacity to the director and assistant director to advise and make recommendations. The council shall not perform any administrative or executive duties, nor shall it make any determination with reference to any specific procedural matter of departmental policy. Each member of the board shall be a citizen and registered voter of this state and shall be qualified for such position by demonstrated interest in and knowledge of art, and historical and cultural preservation.

(3) Make and publish an annual report and such special reports as it considers desirable to the governor and to the legislature regarding the administration of this Chapter.

(4) Accept all donations and legacies, under any and all titles whatsoever, which may be made by private or public instrument of writing by will or codicil or in any other manner; provided, that the title to any property, real or personal, donated to and accepted for the use of the department shall vest in and belong to the state of Louisiana, for the sole and exclusive use and benefit of the state.

(5) Make, alter, amend and promulgate rules and regulations not inconsistent with the law.

(6) Adopt a seal.

(7) Establish and operate a program of preservation, maintenance and restoration of historic buildings and monuments. Acquire by lease, purchase or donation real or personal property which are landmarks or historical objects.

(8) Maintain the site and records with respect to the Camp Moore Memorial Cemetery, the Clinton Confederate Memorial Cemetery and the Jackson Confederate Memorial Cemetery.

(9) Establish, operate and maintain a program to stimulate interest in and appreciation of Louisiana art, architecture and historical preservation.

(10) Manage and supervise, through the assistant director, the Louisiana State Museum custody and operation of the Cabildo, the Presbytere, the Lower Pontalba Building, the Creole House, the Jackson House, the former United States Branch Mint Building, the Old State Arsenal, Madame John's Legacy, the Confederate Memorial Hall and other museums hereafter established.

(11) Supervise and exercise general administrative control over the old arsenal and assist in the maintenance and preservation of the old arsenal.

(12) Manage and supervise the old state capitol memorial and establish and maintain a museum therein, and provide free office space for the state headquarters of each federally chartered veterans organization therein.

(13) Authorize research on the historical and architectural background of homes and select homes which are landmarks in Orleans Parish.

(14) Establish, manage and operate a french language television broadcasting facility in conjunction with the University of Southwestern Louisiana.

(15) Construct, acquire, repair and maintain a weapons museum and supervise and administer the museum building and grounds.

(16) Provide for the perpetual care of the statue of Edward Douglas White, the late chief justice of the United States of America.

(17) Establish standards and criteria for acquisition, preservation, maintenance, and operation of properties acquired by the agency.

(18) Be directed to undertake a statewide survey to identify and document historic properties under both public and private ownership and report to the legislature at the next legislative regular session with the progress and/or finished report.

(19) Authorize the entry upon private lands to make surveys and examinations with the permission of the owner.

(20) Prepare and maintain an official state register of historic places including all those on the national register and those to be named to the national register.

(21) Participate in international conferences and preservation programs.

(22) Authorize publication and advertisements to stimulate state interest.

(23) Authorize the hiring of a professional staff to aid the agency in the task of preserving historical monuments and landmarks.

(24) Create and establish one or more state historical trusts in accordance with the provisions of Section 812 of this Title.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973. Amended by Acts 1975, No. 592, §3, eff. Aug. 1, 1975, Acts 1976, No. 396, §1, eff. July 31, 1976; Acts 2012, No. 811, §17, eff. July 1, 2012.



RS 25:803 - Domicile

§803. Domicile

The domicile of the department shall be in Baton Rouge, where it shall maintain its offices; in addition, an office shall be maintained in the Louisiana State Museum complex in New Orleans for the assistant director.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:804 - Transfer of functions

§804. Transfer of functions

By authority of Section 32 of Article III of the Constitution of 1921, the boards, commissions, councils, agencies, and offices enumerated in R.S. 25:802 are hereby transferred to the State Department of Art, Historical and Cultural Preservation, and all of the functions, programs, and operations of every kind of said boards, commissions, councils, departments and agencies, sometimes hereinafter referred to as agencies, hereafter shall be exercised and be performed by the director.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:805 - Effect of transfer of functions

§805. Effect of transfer of functions

A. Under the transfer of functions provided for by this Chapter, any pending or unfinished business of any of said agencies shall be taken over and be completed by the director with the same power and authority as the agencies from which the functions are transferred. The director shall be the successor in every way to the agencies from which such functions are transferred, and every act done in the exercise of such functions by the director shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on the effective date of this Chapter as if done by the agencies from which such functions are transferred.

B. Whenever any agency from which functions are transferred hereby is referred to or designated by the constitution or by any law or contract or other document, such reference or designation hereafter shall be deemed to apply to the director, and the legislature hereby specifically states that the provisions of this Chapter are in no way and to no extent intended to nor shall they be construed in any manner which will impair the contractual obligations of any agency heretofore existing, or of the state of Louisiana.

It is hereby specifically provided that all such obligations hereafter shall be deemed to be the obligations of the director to the same extent as if originally made by him. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in any such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the director in the same manner and to the same extent as if originally so done. In addition, the provisions of this Chapter shall not be construed or applied in such a way as to prevent full compliance by the state or any agency thereof with the requirements of any act of the Congress of the United States or any regulations made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or any subdivision or agency thereof, anything contained in this Chapter to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the director.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:806 - Transfer of records, money and equipment

§806. Transfer of records, money and equipment

All books, papers, records, money, choses in action and other property heretofore possessed, controlled or used by any board, commission, council, department or agency in the exercise of functions hereby transferred are hereby transferred to the State Department of Arts, Historical and Cultural Preservation.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:807 - Department as agency for expending federal funds and carrying out purposes of federal acts

§807. Department as agency for expending federal funds and carrying out purposes of federal acts

The department is designated as the sole agency for accepting and administering any and all federal funds awarded or allocated to the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any federal law concerning art, historical and cultural preservation of the state or any other matter covered by the provisions of this Chapter.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:808 - Transfer of employees

§808. Transfer of employees

All employees heretofore engaged in the performance of duties, in any agency, in the exercise of functions transferred by this Chapter to the state department of art, historical and cultural preservation to the full extent necessary to carry out the purposes of this Chapter and shall, in so far as practicable, continue to perform the duties heretofore performed, subject to the state civil service law.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:809 - Schedule of reports

§809. Schedule of reports

A. Not later than September 30, 1972, the head of each of the boards, commissions, councils, departments and agencies being merged and consolidated by the provisions of this Act shall submit to the governor, the division of administration and to the director of the State Department of Art, Historical and Cultural Preservation a complete report of all facilities, personnel, supplies and materials, monies, appropriations and current plan of operation of each such board, commission, council, department and agency.

B. Thereafter, but not later than November 30, 1972, the director of the State Department of Art, Historical and Cultural Preservation shall submit to the governor and division of administration a detailed plan of operation to carry out the functions transferred to the State Department of Art, Historical and Cultural Preservation by the provisions of this Chapter.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:810 - Effective date of merger, consolidation and transfer of functions; appropriations

§810. Effective date of merger, consolidation and transfer of functions; appropriations

The merger, consolidation and transfer of functions provided for by this Chapter shall take effect and become operative on January 1, 1973, and it is hereby specifically provided that on said date any appropriations made at this 1972 regular session of the legislature, or any funds otherwise made available, to any other state agency, department, board, council, commission or official to carry out the functions herein transferred shall follow the functions and activities herein transferred and shall be transferred to the State Department of Art, Historical and Cultural Preservation for use by it in carrying out the functions and activities herein transferred to said department.

Added by Acts 1972, No. 425, §1, operative Jan. 1, 1973.



RS 25:811 - Intergovernmental cooperation

§811. Intergovernmental cooperation

The State Art, Historical, and Cultural Preservation Agency may exercise and perform any authorized power and function jointly or in cooperation with one or more historic preservation districts created pursuant to R.S. 25:732 or with the United States or its agencies.

Added by Acts 1975, No. 592, §2, eff. Aug. 1, 1975.



RS 25:812 - State historical trusts

§812. State historical trusts

A. The director of the State Art, Historical, and Cultural Preservation Agency shall have the power and authority of accepting public trusts created pursuant to R.S. 9:2341 through R.S. 9:2346 wherein the purpose of the trust is the preservation, maintenance, restoration, or operation of historic properties and the beneficiary thereof is the state or said agency.

B. The director of the State Art, Historical, and Cultural Preservation Agency may create and establish one or more private trusts for the preservation, maintenance, restoration, or operation of historic properties which may be acquired by said trust and which shall be subject generally to the provisions of R.S. 9:2271 through R.S. 9:2337 pertaining to charitable, benevolent, or eleemosynary trusts.

C. The director may establish programs for the encouragement of the establishment of the trusts referred to in this Section and may designate such trusts as state historical trusts. The director may appoint the trustees of such state historical trusts as one or more advisory councils pursuant to the provisions of R.S. 25:802(B)(2).

Added by Acts 1975, No. 592, §2, eff. Aug. 1, 1975.



RS 25:821 - Louisiana Folklife Commission; purpose and functions

CHAPTER 17-A. LOUISIANA FOLKLIFE COMMISSION

§821. Louisiana Folklife Commission; purpose and functions

A. The purpose and function of the commission is to advise the office of cultural development on the formulation of an annual state plan to be prepared by the office of cultural development. The plan shall outline policy, objectives, and budgeting needs in the identification, preservation, and presentation of Louisiana folk cultural resources for each fiscal year. The commission shall act in an advisory capacity to the Division of the Arts and to the Louisiana State Arts Council with respect to the allocation of grant funds for arts projects and activities consistent with established review and allocation procedures established by the Division of the Arts and the Louisiana State Arts Council. The commission shall also advise the Division of the Arts and the Louisiana State Arts Council on policy or guidelines as they relate to or affect the folk arts and artists in the state.

B. The commission shall formulate long-range goals for folklife activity in the office of cultural development. In addition, it shall advise the Department of Culture, Recreation and Tourism, other relevant state agencies, and the governor on public policies that will aid in the identification, preservation, and presentation of the folklife of ethnic, regional, occupational, and family groups in the state.

C. The commission is authorized to advise the assistant secretary of the office of cultural development as to the creation of a Division of Folklife, the establishment of a program, and the hiring of a professional staff and director for the division if funds become available.

Acts 1983, No. 687, §4.



RS 25:822 - Louisiana Folklife Commission; creation; membership; confirmation and reconfirmation; terms; officers; vacancies; compensation; meetings; quorum; domicile

§822. Louisiana Folklife Commission; creation; membership; confirmation and reconfirmation; terms; officers; vacancies; compensations; meetings; quorum; domicile

A. Creation; membership. The Louisiana Folklife Commission is hereby created within the office of cultural development of the Department of Culture, Recreation and Tourism. The commission shall be composed of twenty-one voting members, eighteen of whom shall be appointed by the governor and three of whom shall be ex officio members. Each appointment by the governor shall be submitted to the Senate for confirmation. The commission shall be composed as follows:

(1) One member shall be appointed from the office of the state museum.

(2) One member shall be appointed from the office of state parks.

(3) One member shall be appointed from the Division of the Arts.

(4) One member shall be appointed from the Division of Archaeology.

(5) One member shall be appointed from the Division of Historic Preservation.

(6) One member shall be appointed from a list of three names submitted by the membership of the Louisiana Folklore Society.

(7) One member shall be appointed from a list of three names submitted by the membership of the Louisiana Folklife Society.

(8) Four members shall be appointed from the faculties of state, public, and private colleges or universities from a list of twelve prospective members submitted by the secretary of the Department of Culture, Recreation and Tourism, all of whom shall have recognized professional expertise in folklife, anthropology, cultural geography, ethnomusicology, linguistics, museology, documentary media, or history.

(9) Four members shall be appointed from a list of twelve names submitted by the secretary of the Department of Culture, Recreation and Tourism, all of whom shall have a demonstrated interest in the folk cultural traditions of the state; these members shall be chosen with regard to representation of major ethnic groups or regions of the state.

(10) One member shall be appointed from a list of three names submitted by the board of directors of the Louisiana Preservation Alliance, Inc.

(11) One member shall be the executive director of the Louisiana Committee for the Humanities or his designee.

(12) One member shall be the director of the Louisiana Intertribal Council or a designee recommended by the council.

(13) One member shall be the state librarian or his designee.

(14) One member shall be appointed from the office of tourism.

(15) One member shall be appointed from the Jean Lafitte National Historical Park and Preserve.

(16) In addition, the following shall serve on the commission as nonvoting ex officio members: the director of the Smithsonian Institution, Folklife Program; the director of the American Folklife Center; the executive director of the National Council for the Traditional Arts; and a member of the Louisiana State Arts Council.

B. Confirmation. All members appointed by the governor shall be subject to Senate confirmation at the first regular session of the legislature after appointment and again at the first regular session of the legislature following the commencement of the next succeeding gubernatorial term.

C. Terms. Each appointed member shall serve a term concurrent with that of the governor making the appointment.

D. Officers. The members shall elect a chairman and may elect other officers as they deem necessary for the efficient operation of the business of the commission.

E. Vacancies. A vacancy in the membership of the commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

F. Compensation. The members of the commission shall serve without compensation, but they shall be reimbursed on a vouchered basis for actual expenses, including travel expenses, to the extent that funds are made available for such purpose.

G. Meetings. The commission shall meet at least twice each calendar year on the call of the chairman. Meetings shall also be held on the request of at least three members of the commission. The chairman shall give seven days notice to the members of the commission of the time and place within the state of Louisiana where such meetings will be held. A majority of the members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

H. Domicile. The commission shall be domiciled in Baton Rouge, but may hold public meetings elsewhere in the state.

Added by Acts 1981, No. 893, §1. Amended by Acts 1982, No. 850, §1; Acts 1983, No. 687, §4; Acts 1991, No. 127, §1.



RS 25:823 - Folklife; definition

§823. Folklife; definition

"Folklife" for purposes of this Chapter means the sum total of traditional cultural materials of a community learned outside formal institutions and handed down over time. The cultural materials include language, traditional styles of architecture and land use, folk music and dance, folk medicine and beliefs, rituals, festivals, foodways, arts and crafts, oral history, tales, and myths.

Added by Acts 1981, No. 893, §1.



RS 25:824 - Funds; department to administer

§824. Funds; department to administer

The Department of Culture, Recreation and Tourism is hereby designated as the sole applicant, administrative body, and recipient for accepting and administering any and all state, federal, and private funds awarded to and allocated by the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any state and federal laws concerning folklife.

Added by Acts 1981, No. 893, §1.



RS 25:825 - Department to establish fair and equitable procedures for support and assistance

§825. Department to establish fair and equitable procedures for support and assistance

The Department of Culture, Recreation and Tourism, through the division, shall establish procedures for providing fair and equitable support and assistance to all areas of folk culture having substantive cultural relevance to Louisiana or the United States, pursuant to Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 and Section 502 of Amendment 5496 of the National Historic Preservation Act of 1966.

Added by Acts 1981, No. 893, §1.



RS 25:831 - Establishment and location

CHAPTER 17-B. LOUISIANA CYPRESS SAWMILL MUSEUM

§831. Establishment and location

The Louisiana Cypress Sawmill Museum is hereby established as the official state cypress sawmill museum. The museum shall be domiciled in Patterson, Louisiana, and shall be operated, managed, and funded by the office of the state museum of the Department of Culture, Recreation and Tourism.

Acts 1997, No. 722, §1.



RS 25:832 - Operating funds

§832. Operating funds

The office of the state museum shall provide sufficient funds for the proper operation and management of the museum facilities, according to the accepted standards of museum operations, including a competent administrative staff; however, no state funds shall be utilized unless specifically appropriated for this purpose.

Acts 1997, No. 722, §1.



RS 25:833 - Scope of the Louisiana Cypress Sawmill Museum

§833. Scope of the Louisiana Cypress Sawmill Museum

The Louisiana Cypress Sawmill Museum shall be a cypress sawmill and historical museum responsible for the collection, preservation, and exhibition of archives, books, charts, documents, maps, records, and other artifacts relative to the history of the cypress sawmill industry in Louisiana. All properties and the management thereof will be under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism.

Acts 1997, No. 722, §1.



RS 25:834 - Donations and grants

§834. Donations and grants

The Louisiana Cypress Sawmill Museum may directly, or indirectly through the board of directors of the Louisiana State Museum or the Louisiana Museum Foundation, receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Chapter.

Acts 1997, No. 722, §1.



RS 25:835 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§835. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 25:836 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§836. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 25:837 - Repealed by Acts 1989, No. 662, 8, eff. July 7, 1989.

§837. Repealed by Acts 1989, No. 662, §8, eff. July 7, 1989.



RS 25:841 - Establishment and location

CHAPTER 17-C. LOUISIANA CIVIL RIGHTS MUSEUM

§841. Establishment and location

The Louisiana Civil Rights Museum is hereby established as the official state civil rights museum. The museum shall be domiciled in New Orleans, Louisiana, and shall be operated, managed, and funded by the office of the state museum of the Department of Culture, Recreation and Tourism in accordance with this Chapter.

Acts 1999, No. 385, §1; Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:842 - Operating funds; annual report

§842. Operating funds; annual report

The office of the state museum shall provide sufficient funds for the proper operation and management of the museum facilities, according to the accepted standards of museum operations, including a competent administrative and professional staff; however, no state funds shall be utilized unless specifically appropriated for this purpose in accordance with the budget plan developed with the advice of the Louisiana Civil Rights Museum Advisory Board. The office of the state museum shall present an annual report of the museum operations and management to the Louisiana Civil Rights Museum Advisory Board.

Acts 1999, No. 385, §1; Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:843 - Scope of the Louisiana Civil Rights Museum

§843. Scope of the Louisiana Civil Rights Museum

The Louisiana Civil Rights Museum shall be a civil rights historical museum responsible for the collection, preservation, and exhibition of archives, books, charts, documents, maps, records, and other artifacts relative to the evolution, development, and history of civil rights in Louisiana. All properties and the management thereof will be under the jurisdiction of the office of the state museum of the Department of Culture, Recreation and Tourism.

Acts 1999, No. 385, §1.



RS 25:844 - Donations and grants

§844. Donations and grants

The Louisiana Civil Rights Museum may directly, or indirectly through the board of directors of the Louisiana State Museum or the Louisiana Museum Foundation, receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Chapter.

Acts 1999, No. 385, §1; Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:845 - Louisiana Civil Rights Museum Advisory Board; creation; membership

§845. Louisiana Civil Rights Museum Advisory Board; creation; membership

A. The Louisiana Civil Rights Museum Advisory Board, hereinafter referred to as "advisory board", is hereby created in the Department of Culture, Recreation and Tourism.

B. The advisory board shall be initially composed of the following twenty-one members:

(1) The state senator representing the district where the museum is located, or her designee.

(2) The state representative representing the district where the museum is located, or her designee.

(3) One member shall be appointed by the city of New Orleans councilperson representing the district where the museum is located.

(4) One member shall be appointed by the mayor of the city of New Orleans.

(5) Two members shall be appointed by the governor and subject to confirmation by the Louisiana Senate. Such members shall serve at the pleasure of the governor.

(6) The lieutenant governor or his designee.

(7) Seven members, one from each of the state's congressional districts and the remaining member or members from the state at large, shall also be appointed by the lieutenant governor, subject to confirmation by the Louisiana Senate.

(8) One member shall be a representative of and appointed by the Efforts of Grace, Inc.

(9) One member shall be a representative of and appointed by the Oretha C. Haley Blvd. Merchants, Associates.

(10) One member shall be a representative of and appointed by the Central City Partnership.

(11) One member shall be appointed by the chancellor of Southern University at New Orleans.

(12) One member shall be appointed by the chancellor of Southern University at Baton Rouge.

(13) One member shall be a representative of and appointed by the Amistead Research Center.

(14) One member shall be a representative of and appointed by the Louisiana Commission on Human Rights.

C. The advisory board shall elect, by majority vote of its membership, all officers it deems necessary.

D. All subsequent members shall be appointed by the advisory board. The advisory board may, by majority vote, appoint a total of twenty-three members to the board. The board, by majority vote, may appoint two additional members to the initial appointment of twenty-one members as it deems necessary.

E. Each member shall serve until his successor is appointed and takes office.

F.(1) Legislative members of the board shall receive the same per diem and travel allowance for attending meetings of the board or any meeting thereof as they receive for attendance at legislative committee meetings during the interim between sessions and from the same source.

(2) Nonlegislative members of the board shall receive no compensation for services rendered in their capacity as a member of the board.

Acts 2004, No. 731, §1, eff. July 6, 2004; Acts 2008, No. 794, §1; Acts 2012, No. 803, §6.



RS 25:846 - Powers and duties of the advisory board

§846. Powers and duties of the advisory board

A. A majority of the members of the advisory board shall constitute a quorum for the transaction of official business. All official actions of the advisory board shall require the affirmative vote of a majority of the members present and voting.

B. The advisory board shall:

(1) Meet at least once each quarter at the call of the advisory board's chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the advisory board, including a chairman and vice chairman.

(b) The appointment, duties, and functions of standing and special committees of the advisory board, including the appointment of nonboard members to such committees and their functions.

(c) The preparation of a budget.

(3) Advise the office of state museum on all matters relating to the operations of the civil rights museum.

(4) Establish and use an identifying seal pertaining to museum business.

(5) Perform such other functions as are otherwise provided by this Chapter and R.S. 36:919.7.

C. The advisory board may:

(1) In accordance with R.S. 25:345, cooperate with the office of the state museum, the board of directors of the Louisiana State Museum, or with any nonprofit corporation established to support the museum, seek funds from any source, public or private, to support programs and general purposes of the civil rights museum.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Acts 2004, No. 731, §1, eff. July 1, 2004.



RS 25:850.1 - St. Bernard Parish Arts, Culture, and Entertainment District

CHAPTER 17-D. ST. BERNARD PARISH ARTS, CULTURE,

AND ENTERTAINMENT DISTRICT

§850.1. St. Bernard Parish Arts, Culture, and Entertainment District

A. Creation. The St. Bernard Parish Arts, Culture, and Entertainment District, referred to in this Section as the "district", is hereby created. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. Purpose. The purpose of the district shall be to promote, market, and expand the arts, culture, and entertainment sectors of the parish of St. Bernard.

C. Boundaries. The boundaries of the district shall encompass all of the territory of the parish of St. Bernard.

D. Governance. (1) The district shall be governed by a board of commissioners, referred to in this Section as the "board", consisting of eleven members appointed as follows:

(a) The governor shall appoint one member.

(b) The lieutenant governor shall appoint one member.

(c) The president of St. Bernard Parish shall appoint one member.

(d) The St. Bernard Parish Council shall appoint one member.

(e) The St. Bernard Parish Economic Development Commission shall appoint one member.

(f) The St. Bernard Parish Chamber of Commerce shall appoint one member.

(g) The chancellor of Nunez Community College shall appoint one member.

(h) The St. Bernard Parish School Board shall appoint one member.

(i) The state representative for House District No. 103 shall appoint one member.

(j) The state representative for House District No. 104 shall appoint one member.

(k) The state senator for Senate District No. 1 shall appoint one member.

(2)(a) Members of the board shall serve three-year terms after initial terms as provided by Subparagraph (b) of this Paragraph.

(b) Three members shall serve an initial term of one year; four shall serve an initial term of two years; and four shall serve an initial term of three years as determined by lot at the first meeting of the board.

(c) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(3) Within thirty days after the effective date of this Chapter, the chancellors of the University of New Orleans, Nunez Community College, and Delgado Community College or their designees shall meet to establish qualifications for membership on the board of commissioners. Within ten days after the establishment of such qualifications, the chancellors or their designees shall submit a copy of the qualifications to each appointing authority.

(4) The board shall elect from its members a chairman, a vice chairman, a secretary-treasurer, and such other officers as it may deem necessary. The duties of the officers shall be fixed by the bylaws adopted by the board.

(5) The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

(6) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business affairs. It shall hold regular meetings as shall be provided in the bylaws and may hold special meetings at such times and places within the district as may be prescribed in the bylaws.

(7) A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall keep minutes of all meetings and shall make them available through the secretary of the board.

(8) The members of the board shall serve without compensation.

E. District powers. The district, through the board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and to be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

(8) To acquire by purchase, gift, grant, donation, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district.

(9) To levy taxes within the limitations prescribed by the constitution and laws of the state of Louisiana.

(10) To incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Chapter, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(11) To contract with consulting experts in the fields of museum administration and the conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and such other persons as may be necessary to carry out the purposes of the district.

(12) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

F. District plan. (1) The board shall prepare or cause to be prepared a plan or plans, referred to in this Section as the "plan", specifying the public improvements, facilities, and services proposed to be furnished, constructed, or acquired for the district to carry out its purposes and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it, in the exercise of its sound discretion, may deem to be appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which the parish of St. Bernard is authorized to undertake, furnish, or provide under the constitution and laws of the state of Louisiana, and such specified public services, improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish of St. Bernard is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan shall include an estimate of the annual and total cost of acquiring, constructing, or providing the services, improvements, or facilities set forth in such plan.

(4) Any monies received by the district shall be used exclusively for the development and implementation of the district plan.

(5) The board shall submit the plan to the governing authority of the parish of St. Bernard. The governing authority of the parish shall review and consider the plan, but the board need not receive approval of the parish governing authority prior to implementing such plan.

G. Services and improvements. (1) All services to be furnished within the district pursuant to any plan finally and conclusively adopted may be furnished, supplied, and administered by the parish of St. Bernard through its regularly constituted departments, agencies, boards, commissions, and instrumentalities. All capital improvements and facilities to be acquired, constructed, or provided within the district may likewise be so acquired, constructed, or provided by the parish of St. Bernard through its regularly constituted departments, agencies, boards, commissions, and instrumentalities, it being the intention of this Paragraph to avoid the duplication of administrative and management efforts and expense in the implementation of any plan adopted for the benefit of the district.

(2) In order to provide services or provide, construct, or acquire capital improvements or facilities, the board may enter into intergovernmental local service contracts with the parish of St. Bernard.

Acts 2005, No. 86, §1.



RS 25:851 - ANSEL M. STROUD, JR.

CHAPTER 18. ANSEL M. STROUD, JR.

MILITARY HISTORY AND WEAPONS MUSEUM

§851. Establishment and location

The Ansel M. Stroud, Jr. Military History and Weapons Museum is hereby established in the Military Department and shall be domiciled at Jackson Barracks, New Orleans, Louisiana, under the management and supervision of the adjutant general, state of Louisiana.

Added by Acts 1974, No. 688, §1. Amended by Acts 1975, No. 280, §1; Acts 1997, No. 467, §1.



RS 25:852 - Staffing

§852. Staffing

The adjutant general shall appoint such employees as are needed, including a director who shall reside in New Orleans, a curator of exhibits who shall be experienced in museum work, establish and use any identifying seal pertaining to museum business, and make an annual report which shall be included as a part of his report to the governor. The museum shall be open to the public as may be prescribed by the adjutant general.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:853 - Historic buildings; facilities for outdoor display; management and control

§853. Historic buildings; facilities for outdoor display; management and control

The adjutant general shall select and renovate necessary historic buildings at Jackson Barracks, New Orleans, with funds provided by the legislature and/or from federal sources, to house museum facilities. The adjutant general may improve existing grounds by the construction of concrete slabs and fencing for suitable outdoor display of large items or heavy equipment such as artillery, armored vehicles, and any other suitable equipment. The adjutant general shall have custody, supervision, and general administration over the buildings and grounds of the museum. The title to such property shall remain with the state.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:854 - Operating funds

§854. Operating funds

The legislature may provide sufficient funds for the proper operation by the adjutant general of the museum facilities set forth above, according to the accepted standards of museum operations, including a competent professional, technical, and administrative staff.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:855 - Donations, grants, and loans

§855. Donations, grants, and loans

The adjutant general may accept lands, buildings, money, relics, weapons, or other property on behalf of or as additions to the museum either in the form of loans, or grants, or donations inter vivos or mortis causa, or may acquire land by purchase, lease, or otherwise. The adjutant general may enter into contracts with any person he deems necessary and proper in order to accept or receive such lands, buildings, money, relics, weapons, or other property on behalf of and as additions to the museum, whether in the form of loans, grants, donations, purchase, lease, or otherwise.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:856 - Scope of the Ansel M. Stroud, Jr. Military History and Weapons Museum

§856. Scope of the Ansel M. Stroud, Jr. Military History and Weapons Museum

The Ansel M. Stroud, Jr. Military History and Weapons Museum shall be a military and historical museum charged with the responsibility for the collection, preservation, and exhibition of archives, books, records, documents, maps, charts, military equipment, uniforms, and flags. It shall be a depository for collections of all weapons, especially weapons seized by the state, and/or any other materials deemed relevant to national, state, or local history by the adjutant general. All properties and management thereof heretofore vested under the control of the state weapons museum are hereby transferred to and will henceforth be under the jurisdiction of the Ansel M. Stroud, Jr. Military History and Weapons Museum in the manner provided for by this Chapter.

Added by Acts 1974, No. 688, §1; Acts 1997, No. 467, §1.



RS 25:871 - WEDELL-WILLIAMS MEMORIAL AVIATION

CHAPTER 19. WEDELL-WILLIAMS MEMORIAL AVIATION

MUSEUM OF LOUISIANA

§871. Establishment and location

The Wedell-Williams Memorial Aviation Museum of Louisiana is hereby established as the official state aviation museum. The museum shall be domiciled at the Harry P. Williams Memorial Airport in Patterson, Louisiana, and shall be operated, managed, and funded by the office of the state museum in the Department of Culture, Recreation and Tourism.

Acts 1988, No. 606, §1, eff. July 14, 1988; Acts 1995, No. 291, §1.



RS 25:872 - Operating funds; annual report

§872. Operating funds; annual report

The office of the state museum shall provide sufficient funds for the proper operation and management of the museum facilities set forth above, according to the accepted standards of museum operations, including a competent administrative staff; however, no state funds shall be utilized unless specifically appropriated for this purpose. The office of the state museum shall present an annual report of the museum operations and management to the St. Mary Parish Council.

Added by Acts 1976, No. 99, §1; Acts 1995, No. 291, §1.



RS 25:873 - Scope of the Wedell-Williams Memorial Aviation Museum of Louisiana

§873. Scope of the Wedell-Williams Memorial Aviation Museum of Louisiana

The Wedell-Williams Memorial Aviation Museum of Louisiana shall be an aviation and historical museum responsible for the collection, preservation, and exhibition of archives, books, charts, documents, maps, records, and other equipment commemorating the memory of aviation pioneers and events in Louisiana. All properties and the management thereof will be under the jurisdiction of the office of the state museum in the Department of Culture, Recreation and Tourism.

Added by Acts 1976, No. 99, §1; Acts 1995, No. 291, §1.



RS 25:874 - Donations and grants

§874. Donations and grants

The Wedell-Williams Memorial Aviation Museum of Louisiana may directly, or indirectly, through the board of directors of the Louisiana State Museum or the Louisiana Museum Foundation, receive donations and grants from individuals, corporations, private foundations, and local, state, and federal governmental agencies, entities, or subdivisions in order to further the provisions of this Chapter.

Added by Acts 1976, No. 99, §1; Acts 1995, No. 291, §1.



RS 25:881 - Washington Museum and Tourist Commission

CHAPTER 19-A. WASHINGTON MUSEUM AND

TOURIST COMMISSION

§881. Washington Museum and Tourist Commission

A. The Washington Museum and Tourist Commission, hereinafter referred to as "the commission", is hereby created and shall be domiciled in the municipality of Washington, in the parish of St. Landry.

B. The commission shall be composed of nine members, who shall be appointed by the mayor of the town of Washington, to serve for one year terms. Any commissioner so appointed may be reappointed to serve for additional one year terms. The members of the commission shall serve without compensation. It shall hold regular meetings, prescribe rules for its operation, elect such officers as are necessary, and establish and use any identifying seals pertaining to its business. For the purposes of transacting business, five members of the board shall constitute a quorum. The commission shall oversee the Washington Museum and Tourist Center. The museum shall be open to the public as may be prescribed by the commission.

C. The commission shall maintain the museum and all exhibits and displays contained in the museum, develop and foster tourism in the town of Washington, develop and foster an interest in historic preservation, and all other items which are necessary for the conservation, preservation, and restoration of the historic and cultural resources in the town of Washington.

D. The commission may solicit and accept funds, governmental grants, donations, and contributions of lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum either in form of loans or in the form of donations inter vivos or mortis causa, or may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. However, the commission shall be empowered and authorized to enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum. The commission is specifically authorized to serve as beneficiary of any public trust heretofore or hereafter created for such purpose pursuant to law.

E.(1) Any property which has been deposited with the commission or the museum, by loan or otherwise, and which has been held for more than ten years, and to which no person has made claim shall be deemed to be abandoned and, notwithstanding the provisions of Chapter 1 of Title XII of Book III of the Louisiana Civil Code, shall become the property of the commission, provided that the commission has complied with the following provisions:

(2) At least once a week for two consecutive weeks, the commission shall publish in at least one newspaper of general circulation in the town of Washington and the parish of St. Landry a notice and listing of the property. The notice shall contain:

(a) The name and last known address, if any, of the last known owner or depositor of the property;

(b) A description of the property; and

(c) A statement that if proof of claim is not presented by the owner to the commission and if the owner's right to receive such property is not established to the satisfaction of the commission within sixty-five days from the date of the second published notice, the property will be considered abandoned and shall become the property of the commission.

(3) If no valid claim has been made to the property within sixty-five days from the date of the second published notice, title to the property shall vest in the commission free from all claims of the owner and all persons claiming through or under him.

F. The collections of the museum may be lent in part subject to approval by the commission. The commission shall insure proper safeguards for their maintenance and return and shall insure that proper records are kept. The collections shall be available for the use of educational projects, subject to the approval of the commission.

G.(1) The commission is organized exclusively for charitable, religious, educational, and scientific purposes, including the making of distributions to organizations under Section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law.

(2) No part of the net earnings or revenue of the commission shall inure to the benefit of, or be distributable to, its members, trustees, officers, or other private persons, except that the commission shall be authorized and empowered to pay reasonable compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in this Section. No substantial part of the activities of the commission shall be for the carrying on of propaganda, or otherwise attempting to influence legislation, and the commission shall not participate in, or intervene in, including the publishing or distribution of statements, any political campaign on behalf of any candidate for public office. Notwithstanding any other provisions of this Section, the commission shall not carry on any activities not permitted to be carried on:

(a) By a corporation exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law; or

(b) By a corporation, contributions to which are deductible under Section 170(c)(2) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law.

H. Upon dissolution of the commission, the commission shall, after paying or making provision for the payment of all of the liabilities of the commission, dispose of all of the assets belonging to the commission exclusively for the purposes of the commission in such manner, or to such organization or organizations organized and operated exclusively for charitable, educational, religious, or scientific purposes as shall at the time be qualified as an exempt organization or organizations under Section 501(c)(3) of the Internal Revenue Code of 1954, or the corresponding provision of any future United States internal revenue law. Any such assets not so disposed of shall be disposed by the district court for the parish of St. Landry, exclusively for such purposes or to such organization or organizations as the court shall determine, which are organized and operated for exclusively those purposes.

Acts 1990, No. 838, §1.



RS 25:891 - LOUISIANA STATE ARTS COUNCIL,

CHAPTER 20. LOUISIANA STATE ARTS COUNCIL,

DIVISION OF THE ARTS

§891. Louisiana State Arts Council created; appointment of members; qualifications; terms; officers; domicile

A.(1) The Louisiana State Arts Council, originally created by Executive Order No. 76-14, is hereby created and established as an agency of the state. The council shall consist of twenty-four members. Membership shall be balanced and representative of the state's arts community, including minority and ethnic groups, practicing artists, artistic disciplines, large and small arts organizations, and local arts councils. There shall be at least one member from each of the state's congressional districts, at least one member from each of the state's planning districts, and the remaining members from the state at large, appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation.

(2) Twenty-two members of the council shall be appointed by the governor from persons nominated as follows:

(a) Three members shall be appointed from a list of names submitted by the lieutenant governor.

(b) One member shall be appointed from a name or list of names submitted by the president of the Louisiana Senate.

(c) One member shall be appointed from a name or list of names submitted by the speaker of the Louisiana House of Representatives.

(d) One member shall be appointed from a name or list of names submitted by the Louisiana Tourism Commission.

(e) One member shall be appointed from a name or list of names submitted by the Louisiana Alliance for Arts Education or its successor.

(f) Fifteen members shall be appointed from lists of names of civic, business, and cultural leaders submitted by organizations representing artists and arts organizations including but not limited to the Partnership for the Arts.

(3) The secretary of the Department of Culture, Recreation and Tourism and the assistant secretary of the office of cultural development shall serve as ex officio members of the council.

B. Members of the council shall receive no compensation for their services but are authorized to receive their reasonable actual and travel expenses insofar as funds are made available and are authorized by the secretary of the Department of Culture, Recreation and Tourism, hereinafter referred to as the secretary.

C. The governor shall designate one member of the council to serve as chairman. The council shall elect, by majority vote of a quorum, other officers, including a vice chairman, secretary, and parliamentarian, to serve for two years. The council shall be domiciled in the city of Baton Rouge, but is authorized to hold public meetings elsewhere in the state.

D.(1) Members of the council, except the ex officio members, shall serve four-year terms after initial terms as provided in this Subsection.

(2) Eleven members of the council shall serve initial terms of two years and eleven members shall serve initial terms of four years as determined by lot at the first meeting of the council after the membership of the council is appointed pursuant to Subsection A of this Section.

Acts 1983, No. 687, §4, eff. March 12, 1984; Acts 1984, No. 748, §1, eff. July 13, 1984; Acts 1986, No. 118, §1; Acts 1991, No. 4, §1., eff. Jan. 13, 1992; Acts 1997, No. 1225, §1.

{{NOTE: SEE ACTS 1991, NO. 4, §2.}}

NOTE: SEE ACTS 1997, NO. 1225, §2.



RS 25:892 - Louisiana State Arts Council; functions

§892. Louisiana State Arts Council; functions

The Louisiana State Arts Council shall:

(1) Receive applications for matching federal funds available from the National Endowment for the Arts and such other funds made available to the council and make recommendations thereon.

(2) Review and approve or reject, by majority vote of a quorum, said grant applications from other governmental units, community arts councils, and other private, nonprofit, and tax-exempt groups, and report its decision to the director of the Division of the Arts, the assistant secretary of the office of cultural development, and the secretary.

(3) Advise departmental officers on the design and execution of an annual state plan consistent with the goals and policies of the department as provided by federal and state law, rules, and regulations, and submit such plan to the National Endowment for the Arts.

(4) Administer the juried Louisiana native crafts program, insofar as provided by R.S. 25:897 through 900.

Acts 1983, No. 687, §4; Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:893 - Division of the arts; creation

§893. Division of the arts; creation

The division of the arts is hereby created and established in the office of cultural development of the Department of Culture, Recreation and Tourism. A professional director of the division of the arts, who shall have at least three years of arts or related administrative experience, shall be appointed by the secretary upon the recommendation of the Louisiana State Arts Council. Staff necessary to effectuate this Chapter properly, insofar as funds are appropriated, shall be employed by the assistant secretary under the direction and control of the secretary and undersecretary and in accordance with policies of the department.

Acts 1983, No. 687, §4.



RS 25:894 - Division of the arts; functions

§894. Division of the arts; functions

A. The Division of the Arts shall perform and have responsibility for the powers, duties, and functions pursuant to Sections 951 et seq. of Title 20 of the United States Code, relative to the National Endowment for the Arts and the functions of the state relative to the arts as provided in this Chapter. The Division of the Arts shall perform and be responsible for the duties and functions of the state relating to the promotion of the arts, the cultural enrichment of the people of the state, the sustenance of artistic activity in and of the state of Louisiana, and providing technical assistance upon request to further the purposes of this Chapter.

B. The division shall perform and be responsible for the duties, powers, and functions of the Louisiana Arts Commission (R.S. 25:301 through R.S. 25:306) which is abolished and its functions transferred to the Department of Culture, Recreation and Tourism as provided by Title 36 of the Louisiana Revised Statutes of 1950.

Added by Acts 1977, No. 265, §1, eff. July 7, 1977.



RS 25:895 - Funds; department to administer

§895. Funds; department to administer

The Department of Culture, Recreation and Tourism is hereby designated as the sole applicant, administrative body, and recipient for accepting and administering any and all state and federal funds awarded to and allocated to the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any state and federal laws concerning the arts.

Added by Acts 1977, No. 265, §1, eff. July 7, 1977.



RS 25:896 - Department to establish fair and equitable distribution of funding

§896. Department to establish fair and equitable distribution of funding

The Department of Culture, Recreation and Tourism, through the division, shall establish rules and regulations for a fair and equitable distribution of funding or technical assistance to all areas of the arts having substantive artistic or cultural relevance to Louisiana or the United States, pursuant to Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1977, No. 265, §1, eff. July 7, 1977.



RS 25:897 - Juried Louisiana native crafts program; purpose

§897. Juried Louisiana native crafts program; purpose

A. There is hereby created and established the juried Louisiana native crafts program within the division of the arts, office of cultural development, in the Department of Culture, Recreation and Tourism.

B. The purpose of the crafts program shall be to assist Louisiana native craftspersons to produce, promote, and market handcrafts of such high quality and such quantity with the competitive aesthetic and commercial factors to become viable economic products; to designate a hallmark of a controlled logo which will universally advertise and promote these crafts as high caliber; to integrate the crafts program into the state's tourism promotions program; and to expand the state's economic base by stimulating and sustaining the crafts cottage industry.

C. "Craft" shall mean any object of metal, fibre, wood, glass, clay, or other natural material which is produced by hand and which demonstrates originality and other artistic qualities as further determined by rules of the Louisiana State Arts Council.

Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:898 - Establishment under Louisiana State Arts Council; crafts panel; logo; use

§898. Establishment under Louisiana State Arts Council; crafts panel; logo; use

A. The Louisiana State Arts Council shall be responsible for administration of the juried Louisiana native crafts program and shall advise the governor, the secretary of the Department of Culture, Recreation and Tourism, and the assistant secretary of the office of cultural development relative to the program. To assist in administration of the program, the council shall utilize the division of the arts, as further provided in R.S. 25:900, and shall appoint a crafts panel.

B.(1) The crafts panel shall be composed of eight persons who shall be appointed by the council and serve at its pleasure. Four members shall be persons with demonstrated knowledge and interest in crafts as an artistic endeavor or designees of private or public entities for promotion of fine arts and shall include at least one professional craftsman and a designee of the Louisiana Black Culture Commission. The other four members shall be persons knowledgeable of the marketing of quality crafts or designees of such associations as the Louisiana Chapter of the American Society of Interior Designers, the Louisiana Home Furnishing Association, and the Louisiana Crafts Council.

(2) The panel shall act as a quality control entity by advising the council as to which crafts are of such merit and proven consistency to bear the hallmark of the logo of juried Louisiana native crafts. Recommendations of the panel shall be based upon a process of selectively jurying crafts established by rules of the council. Additionally, the panel may accept on an annual basis any craft juried by the Louisiana Crafts Council and designated as a mastercraft provided that such craft has the potential to be marketed and distributed on a commercial basis.

C. The council shall be the sole authority to approve the use, and to disallow the continued use, of the logo assuring the quality of a Louisiana craftsperson's craft. Subsequent to such approval, the council shall, by contractual agreement, authorize the craftsperson to affix on each craft item a hallmark which shall be the approved logo signifying quality.

Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:899 - Logo; competition; trademark

§899. Logo; competition; trademark

A. The logo shall be a design used as a hallmark on any approved juried Louisiana native craft signifying quality.

B. The Louisiana State Arts Council shall allocate to itself an amount not to exceed five thousand dollars, plus administrative expenses not to exceed fifteen percent, in Fiscal Year 1986-87 for a juried logo competition. The council, with the advice of the crafts panel, shall select the design from among competitors for the exclusive use of the Louisiana State Arts Council and shall award the winner the cash award upon the assigned agreement that the design, and any derivative thereof, is solely, exclusively, and perpetually the property of the state of Louisiana under the control and auspices of the council.

C. The council shall register the logo as a trademark.

D. The council may, but no more frequently than every five years, conduct another competition for a new logo, which shall be conducted as provided in this Section.

E. Participation in the competition shall be limited to residents of Louisiana.

Acts 1986, No. 588, §1.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:900 - Division of the arts; functions related to juried Louisiana native crafts program

§900. Division of the arts; functions related to juried Louisiana native crafts program

A. The division shall be authorized to perform the following:

(1) Publish on a regular, periodic basis a newsletter on the commercial, technical, and trade aspects of arts and crafts, for a reasonable fee to cover costs.

(2) Compile and distribute a catalogue of juried Louisiana native crafts bearing the hallmark of the approved logo. The division shall update the catalogue on a regular biennial basis. The catalogue shall include a directory of craftspersons and locations of outlets selling their crafts.

(3) Hold annually and promote an indoor juried show or fair of Louisiana native crafts on a statewide basis.

B. The division is authorized to cooperate with or contract with any recognized private sector or nonprofit organization to execute any or all of the functions of Subsection A of this Section.

C. The division shall perform the following:

(1) Conduct workshops and seminars on the technical business aspects of finance, marketing, promotion, advertising, and distribution of crafts as a small business.

(2) Encourage the formation of a Louisiana chapter of the National Association of Cottage Industries using an existing, recognized statewide crafts organization.

(3) Work closely with the office of tourism to incorporate into the annual statewide master plan for marketing tourism events highlighting Louisiana crafts and craftspersons.

(4) Work with the office of state parks and the office of the state museum to promote, display, and offer to sell, either directly or through their vendors or support auxiliary organizations, juried Louisiana native crafts bearing the hallmark of the quality-control logo, on a consignment or wholesale basis.

(5) Work with the Department of Wildlife and Fisheries to include features and other information on Louisiana crafts and craftspersons in existing publications of that department on a monthly basis.

(6) Doing whatever is necessary and proper to implement the juried Louisiana native crafts program.

Acts 1986, No. 588, §1; Acts 1991, No. 490, §2, eff. July 15, 1991; Acts 2001, No. 8, §6, eff. July 1, 2001.

{{NOTE: SEE ACTS 1986, NO. 588, §4, REGARDING EFFECTIVENESS.}}



RS 25:900.1 - Percent for Art program; established; implementation

§900.1. Percent for Art program; established; implementation

A. Recognizing the responsibility of the state to foster culture and the arts and to encourage the development of artists and craftsmen, the legislature declares it to be the public policy of the state that a portion of the money spent by state agencies on the construction or renovation of state buildings shall be spent on the acquisition, installation, restoration, or conservation of works of art in, on, or on the grounds of such buildings. In pursuit of this policy, the Percent for Art program is established for the purpose of providing for art to be exhibited in or on state buildings and grounds and recognizing and assisting qualified Louisiana artists and craftsmen.

B. The following terms, as used in this Section, shall have the meaning provided in this Subsection, unless the context clearly indicates otherwise:

(1) "Louisiana artist" means an artist, artisan, or craftsman who is a resident of Louisiana.

(2) "Renovation" does not include a project the principal purpose of which is the rehabilitation of plumbing, heating, ventilating, air conditioning, or electrical systems.

(3) "State building" means any building, facility, structure, or park built or renovated using state funds, that will be owned by a department or agency in the executive, judicial, or legislative branch of state government, including any state-owned lands or space surrounding or integral to the building. "State building" shall not include parking lots (but it shall include parking garages), sidewalks, maintenance sheds, bridges, tunnels, sewers, trails, or warehouses, unless such structures are adjuncts of the principal element of the project.

(4) "Work of art" includes all forms of original creations of visual art, including but not limited to:

(a) Paintings, including all media and both portable and permanently affixed works of art such as murals.

(b) Sculpture, including bas relief, high relief, mobile, fountain, kinetic, environmental, electronic, and in-the-round sculpture.

(c) Prints, calligraphy, drawings, stained glass, mosaics, photographs, and works in fiber or textiles, wood, metal, plastic, or other materials or combination of materials.

(d) Mixed media, including any combination of forms of media.

(e) Any craft as defined in R.S. 25:897(C).

(5) "State funds" or "state money" shall not include federal funds or insurance proceeds for the construction, replacement, renovation, or improvement of a state building damaged by a natural catastrophe when conditions governing the expenditure of such monies preclude their use for the restoration or acquisition of art, nor shall it include state monies used as a match for such federal funds or insurance proceeds.

C. Except as otherwise provided in this Section, whenever more than two million dollars of state funds, whether obtained from the sale of bonds or otherwise, is to be spent by a state agency for the construction or renovation of a state building, the agency that contracts for the construction or renovation shall expend one percent of the state money to be expended for the project to acquire, conserve, or restore and install works of art for display in, on, or on the grounds of the state building. The work or works of art for the project shall be chosen as provided in Subsection E of this Section. In the case of a renovation of a state building, the required expenditure or a portion thereof may be for restoration or conservation of an existing work of art associated with the state building which is to be renovated.

D.(1) Notwithstanding the provisions of Subsection C of this Section, no state money or an amount less than one percent of the amount of state money to be expended on the project, as determined by the assistant secretary of the office of cultural development of the Department of Culture, Recreation and Tourism, shall be expended to acquire, conserve, restore, or install works of art for a particular project, if the assistant secretary of the office, considering advice from professional staff of the Louisiana Division of Arts, determines that any of the following is true:

(a) A work of art would be inappropriate on the particular project.

(b) There will be little opportunity for public appreciation of any work of art in or on the state building or its grounds.

(c) The value of one or more features or characteristics inherent in the architectural design of the state building should be considered to apply toward the one percent requirement.

(d) The state building will be amply provided with works of art without the expenditure.

(2) Nothing contained in this Subsection shall be construed to obstruct the power of the commissioner of administration to exercise any of the commissioner's lawful authority.

E. Each work of art acquired, restored, or conserved as provided in this Section shall be selected or determined by the assistant secretary of the office of cultural development of the Department of Culture, Recreation and Tourism who shall request the advice of and consult with the contracting agency, the state agency who will occupy or operate the building, the Louisiana State Arts Council, and the project architect. When selecting such works of art, preference shall be given to works of art of Louisiana artists.

F. The commissioner of administration may adopt rules to implement the provisions of this Section.

Acts 1999, No. 1280, §1; Acts 2003, No. 972, §1, eff. July 1, 2003; Acts 2006, No. 91, §1, eff. May 25, 2006.



RS 25:901 - LOUISIANA NATIONAL REGISTER

CHAPTER 21. LOUISIANA NATIONAL REGISTER

REVIEW COMMITTEE

§901. Louisiana National Register Review Committee; creation; functions; purposes; duties

The Louisiana National Register Review Committee, which shall be referred to as the committee for the purposes of this Chapter, is hereby created and established in the Department of Culture, Recreation and Tourism as an agency of the state. The committee is established pursuant to requirements of the U.S. Heritage Conservation Recreation Service in implementing the National Historic Preservation Act of 1966 (Public Law 89-665, as amended)1 that each state establish such a state review committee. The purpose of the committee is to promote the goals and objectives of the Louisiana Department of Culture, Recreation and Tourism and to act in an advisory capacity to that department and to the state historic preservation officer in their administration of this Chapter, and in matters relating to the conservation, preservation and restoration of the historic resources of Louisiana, with operating procedures established by the state historic preservation officer. The committee will recommend to the state historic preservation officer nominations to both the National Register of Historic Places and to the State Historic Preservation Plan Report before such plan is submitted to the Heritage Conservation and Recreation Service. Furthermore, the committee may be requested to advise the state historic preservation officer on any other matters pertaining to historic preservation.

Added by Acts 1979, No. 661, §1, eff. July 18, 1979.

116 U.S.C.A. §470 et seq.



RS 25:902 - Composition; qualifications; terms; vacancies; officers; meetings; expenses; reports

§902. Composition; qualifications; terms; vacancies; officers; meetings; expenses; reports

A. The committee shall be composed of at least nine but no more than thirteen members. The state historic preservation officer shall appoint, subject to confirmation by the senate, the members of the committee, each member to serve a term of three years; however, the first members appointed under the provisions of this Chapter shall serve staggered terms as follows: at least three members shall serve for a term of three years; at least three members shall serve for two years; and at least three members shall serve for one year. If the membership of the committee exceeds nine members, the terms of the additional members also shall be staggered three year terms and the initial terms shall be determined by the state historic preservation officer. The committee shall include one professional in each of the following disciplines: history, archaeology, architectural history, historical architecture and architecture, provided that the professional in archaeology shall be qualified in both prehistoric and historic archaeology, or an additional professional shall be appointed to the committee so that expertise in both prehistoric and historic archaeology will be represented. The state historic preservation officer shall determine what other professional disciplines or additional members are needed and appoint nonprofessional members with demonstrative interests or competence in historic preservation, provided that the majority of membership shall consist of professionals.

B. To be eligible for appointment to the committee as a professional in any of the above enumerated disciplines, an individual must possess the minimum qualifications for his or her respective discipline, as set out in this Subsection.

(1) History. The minimum professional qualifications in history are a graduate degree in history or closely related field, or a bachelor's degree in history or a closely related field plus one of the following: (a) at least two years of full time experience in research, writing, teaching, interpretation, or other demonstrable professional activity with an academic institution, historical organization or agency, museum, or other professional institution; or (b) substantial contribution through research and publication to the body of scholarly knowledge in the field of history.

(2) Archaeology. The minimum professional qualifications in archaeology are a graduate degree in archaeology, anthropology or a closely related field, plus (a) at least one year of full time professional experience or equivalent specialized training in archaeological research, administration, or management; (b) at least four months of supervised field analytic experience in general North American archaeology; and (c) demonstrated ability to carry research to completion. In addition to these minimum qualifications, a professional in prehistoric archaeology shall have at least one year of full time professional experience at a supervisory level in the study of archaeological resources of the prehistoric period. A professional in historic archaeology shall have at least one year of full time experience at a supervisory level in the study of archaeological resources of the historic period.

(3) Architectural history. The minimum professional qualifications in architectural history are a graduate degree in architectural history, art history, historic preservation or a closely related field, with course work in American architectural history; or a bachelor's degree in architectural history with concentration in American architecture; or a bachelor's degree in architectural history, art history, historic preservation, or a closely related field plus one of the following: (a) at least two years of full time experience in research, writing, teaching in American architectural history or restoration architecture with an academic institution, historical organization or agency, museum, or other professional institution; or (b) substantial contribution through research and publication to the body of scholarly knowledge in the field of American architectural history.

(4) Historical architecture. The minimum professional qualifications in historical architecture are a professional degree in architecture or a state license to practice architecture, plus one of the following: (a) at least one year of graduate study in architectural preservation, American architectural history, preservation planning, or a closely related field and at least one year of full time professional experience on preservation and restoration projects; or (b) at least two years of full time professional experience in preservation and restoration projects. Experience in preservation and restoration projects shall include detailed investigations of historic structures, preparation of historic structures, research reports, and preparations of plans and specifications for preservation projects.

(5) Architecture. The minimum professional qualifications in architecture are a professional degree in architecture plus at least two years of full time professional experience in architecture or a state license to practice architecture.

C. The seat of an appointed member which becomes vacant during the term of his appointment shall be filled by the state historic preservation officer for the remainder of the unexpired term. The seat of any appointed member who shall miss three consecutive duly called meetings of the committee shall be deemed vacant, and the vacancy shall be filled in the above described manner.

D. The members of the committee shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

E. The committee shall annually elect one of its members as chairman and shall provide for its internal organization in a manner designed to best implement and accomplish its duties.

F. The committee shall meet at least three times a year to consider and vote on matters which come before it. Special meetings shall be held on the call of the chairman or on request of a majority of members. Any six members of the committee shall constitute a quorum for the transaction of any and all business at any regular or special meeting. In the absence of the chairman, the remaining members may appoint a temporary chairman having all the powers of the absent chairman.

Added by Acts 1979, No. 661, §1, eff. July 18, 1979. Amended by Acts 1980, No. 288, §1, eff. July 12, 1980; Acts 2008, No. 263, §1.



RS 25:911 - Division of historic preservation; creation

CHAPTER 21-A. DIVISION OF HISTORIC PRESERVATION

§911. Division of historic preservation; creation

There is hereby created, within the office of cultural development of the Department of Culture, Recreation and Tourism, the division of historic preservation, which shall be referred to as the "division" for purposes of this Chapter. The division shall serve as the staff of the appointed state historic preservation officer for federal programs that pertain to historic buildings, structures, and places as such appointment is required by the National Historic Preservation Act, 16 U.S.C. 470 et seq. It will also serve in this capacity regarding the state historic preservation officer's responsibilities under federal and state laws as provided in this Chapter.

Acts 1997, No. 785, §1.



RS 25:912 - Duties and responsibilities

§912. Duties and responsibilities

The division shall have the following duties and responsibilities:

(1) Nominating Louisiana properties to the National Register of Historic Places in accordance with 16 U.S.C. 470 et seq. and R.S. 25:901 and 902.

(2) Compiling and maintaining a survey of all buildings in the state which are over fifty years old.

(3) Reviewing applications for the federal historic preservation tax credit program pursuant to 26 U.S.C. 47.

(4) Developing a comprehensive statewide historic preservation plan to be approved by the state historic preservation officer and updated from time to time.

(5) Administering the certified local government program pursuant to 16 U.S.C. 470a.

(6) Administering the Louisiana component of the historic American buildings survey program in accordance with 16 U.S.C. 470a.

(7) Reviewing federal projects and federally assisted or licensed projects for their impact upon historic buildings and places under provisions of Section 106 of the National Historic Preservation Act, 16 U.S.C. 470f.

(8) Reviewing applications for the state historic preservation tax incentive program established by R.S. 47:4311 et seq.

(9) Reviewing projects in the State Capitol Historic District for issues concerning buildings, furnishings, and grounds of the district pursuant to R.S. 25:781 et seq.

(10) Performing all other functions relative to historic preservation as required by federal or state law.

(11) Establishing and implementing the main street historic downtown revitalization program in Louisiana as developed by the National Trust for Historic Preservation.

(12) Implementing a program of activities that will make information about the historic resources of the state available to the public. This shall include but shall not be limited to publications, press releases, periodicals, exhibits, teaching materials, lecturers, and other public presentations.

(13) Providing for the management of all Federal Historic Preservation Fund monies and state funds allocated for grants for the purpose of historic preservation.

(14) Under guidance of a professional architectural historian, developing and implementing a program to provide public financial assistance for the preservation and enhancement of designated historic structures, both public and private.

(15) Establishing and maintaining a register of historic cemeteries located in Louisiana in accordance with the provisions of R.S. 25:914.

Acts 1997, No. 785, §1; Acts 2008, No. 600, §1, eff. June 30, 2008.



RS 25:913 - Organization and functions

§913. Organization and functions

A. The division shall be supervised by a director which position is hereby created. The director may provide for any deputy directors and such subdivision supervisory units as may be needed. Qualifications for the director shall be established as provided by applicable civil service law and rules.

B. The division shall promulgate reasonable rules and regulations, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to carry out the authority granted to the division by this Chapter.

C. The state historic preservation officer shall exercise full signatory authority for all official documents relating to the provisions of federal and state law referenced in this Chapter and shall specify the signatory authority of any deputy historic preservation officers who may be appointed.

D. Under authority of the state historic preservation officer, the division may enter into contracts and agreements with the United States or any appropriate agency thereof, the state of Louisiana or any appropriate agency thereof, any parish or municipal governing authority, or any private group or individual to further the goals of the state's historic preservation programs.

E. Under the authority of the state historic preservation officer, the division may accept facade easements and servitudes and may enter into protective memoranda of agreement with public and private owners of real property.

F. The division may accept gifts, grants, devices, and bequests.

Acts 1997, No. 785, §1.



RS 25:914 - Louisiana Register of Historic Cemeteries

§914. Louisiana Register of Historic Cemeteries

A. The division shall be responsible for establishing and maintaining a register of historic cemeteries located in Louisiana in accordance with the provisions of this Section. The register shall be known as the Louisiana Register of Historic Cemeteries. The register shall be established and maintained for the purpose of recognizing cemeteries as being among the most valuable historic resources of the state of Louisiana as cemeteries can reveal information about the historic events, religion, lifestyles, and genealogy of a local community.

B. The division shall establish an application process by which a cemetery may be nominated to the division for placement on the state register. A cemetery may be nominated by any person, agency, organization, or political subdivision of the state of Louisiana. The division shall make an application for nomination available to any person who requests such application.

C. No cemetery shall be considered for placement on the state register unless it is at least fifty years old, or contains the burial of a person of local, state, or national importance by reason of civic, public or military service, cultural achievement, or historical significance, or contains structures that are considered architecturally significant. Any person, agency, organization, or political subdivision nominating a cemetery to the division for inclusion on the state register shall submit photographs, maps, and any historical data regarding the significance of any such cemetery. The division shall promulgate such rules and regulations for the nomination, review, and approval of any application submitted pursuant to this Section in accordance with the provisions of R.S. 25:913(B).

D. The division may cooperate with all departments, commissions, boards, agencies, officers, and institutions of the state and all political subdivisions thereof in carrying out the purposes of this Section.

Acts 2008, No. 600, §1, eff. June 30, 2008.



RS 25:931 - Short title

CHAPTER 21-B. LOUISIANA HISTORIC CEMETERY

PRESERVATION ACT

§931. Short title

This Chapter shall be known as the "Louisiana Historic Cemetery Preservation Act".

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:932 - Legislative declaration of intent

§932. Legislative declaration of intent

The legislature hereby finds the demolition, destruction, and damage of historic cemeteries and isolated graves a disrespectful practice. The legislature further finds that existing state laws do not provide for the adequate protection of historic cemeteries that are not under the jurisdiction of the Louisiana Cemetery Board, are not on state lands, and are not solely comprised of unmarked graves. Cemeteries are considered by most cultures to be sacred spaces. In addition to being resting places for our dead, many of Louisiana's cemeteries are repositories of significant examples of art, architecture, and archaeology as well as containing the history of their respective communities. The importance of cemeteries should not be taken lightly, as these significant elements represent a substantial tourist attraction for the state of Louisiana, and also present an endless source of data for historians, taphologists, anthropologists, archaeologists, and genealogists that collectively lead us to a better understanding of our own culture.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:933 - Definitions

§933. Definitions

The following words and phrases when used in this Chapter shall have the meanings given to them in this Section unless the context clearly indicates otherwise:

(1) "Abandoned cemetery" shall mean any cemetery which is no longer being used for interments, is not being maintained in good condition, and has fallen into a state of disrepair, including tombs and headstones that have collapsed or been destroyed, walls and fences that have fallen apart, and trees and bushes that have grown amongst and within grave spaces.

(2) "Advisory board" shall mean the advisory board for the Louisiana Historic Cemetery Trust Fund.

(3) "Artifact" shall mean any item of human manufacture or use that is associated with a historic cemetery or isolated grave.

(4) "Board" shall mean the Louisiana Cemetery Board.

(5) "Damage" shall mean the intentional or inadvertent hurt, harm, or injury to a component of a historic cemetery or to an isolated grave so as to lessen or destroy its historic, cultural, or scientific value.

(6) "Department" shall mean the Department of Culture, Recreation and Tourism.

(7) "Destruction" shall mean intentionally or inadvertently destroying components of a historic cemetery by violent disintegration of its fabric so as to reduce the components to ruin.

(8) "Division" shall mean the office of cultural development, division of archaeology, within the department.

(9) "Grave space" shall mean a grave, crypt, vault, niche, tomb, lawn crypt, or any other property used or intended to be used for the interment of human remains. The term shall also include any marker or other means of commemoration associated with the grave space.

(10) "Historic cemetery" shall mean any abandoned cemetery located in the state that is more than fifty years old and is not subject to the laws, rules, and regulations of the board or Chapter 10-A of Title 8 of the Louisiana Revised Statutes of 1950.

(11) "Human skeletal remains" shall mean any part of the body of a deceased human being in any stage of decomposition.

(12) "Isolated grave" shall mean any marked grave site that is not part of a larger cemetery and is not subject to the laws, rules, and regulations of the board or Chapter 10-A of Title 8 of the Louisiana Revised Statutes of 1950. The term shall also include groupings of multiple graves that are not part of a larger cemetery.

(13) "Modification" shall mean the altering of the original substance of a grave space.

(14) "Program" shall mean the Louisiana Historic Cemetery Preservation Program.

(15) "Unmarked burial site" shall have the same meaning as provided in R.S. 8:673.

(16) Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

Acts 2010, No. 707, §1, eff. June 29, 2010; Acts 2012, No. 834, §§4 and 13, eff. July 1, 2012.



RS 25:934 - Louisiana Historic Cemetery Preservation Program

§934. Louisiana Historic Cemetery Preservation Program

A. The Louisiana Historic Cemetery Preservation Program is hereby established within the Department of Culture, Recreation and Tourism. The program shall be established and maintained in the office of cultural development, division of archaeology. All budgeting, purchasing, and management functions shall be administered by the department.

B. The department may employ and remove personnel as may be necessary for the efficient administration of the program in accordance with applicable civil service law, rules, and regulations, and department policies.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:935 - Powers and duties of the department

§935. Powers and duties of the department

The department shall have the following powers and duties with respect to the program:

(1) To implement and enforce the provisions of this Chapter.

(2) To adopt such rules and regulations as are necessary to implement and to enforce the provisions of this Chapter. All rules and regulations shall be adopted in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(3) To consult with all interested parties on occasions of planned or inadvertent destruction, damage, or modification of grave spaces within historic cemeteries or of isolated graves and to determine a proper course of action.

(4) To institute civil proceedings seeking injunctive or other relief to restrain and to prevent violations of this Chapter or the laws or administrative rules administered or enforced pursuant to this Chapter.

(5) To institute civil proceedings seeking restitution, payment of costs, or other monetary relief necessary to prevent, restore, or repair damage to grave spaces within historic cemeteries or to isolated graves.

(6) To issue permits for the disinterment and scientific study of human skeletal remains and artifacts found in or near historic cemeteries or isolated graves. The department may adopt rules and regulations to provide for the issuance of emergency permits by the state archaeologist. Provisional permits may be used by the department until such time as the program is staffed, and the department has adopted rules and regulations governing permitting.

(7) To charge an amount not in excess of the amount authorized in R.S. 8:676(A)(7) for each such permit. The monies collected from the issuance of permits, subject to applicable provisions of law, shall be used as provided for funds from civil damages as authorized by R.S. 25:938. However, the department shall not be required to charge a fee for any permit issued pursuant to this Chapter.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:936 - Revocation or suspension of permits

§936. Revocation or suspension of permits

A. The department may revoke or suspend any permit issued under the provisions of this Chapter upon a determination by the division that the holder of the permit has violated the provisions of this Chapter or the rules and regulations adopted pursuant to this Chapter, or has failed to meet the professional or occupational standards determined by the division, or has failed to ensure that the personnel employed by the holder of the permit meet the professional or occupational standards determined by the division.

B. Permits may be revoked or suspended only by a ruling of the department based on an adjudicatory hearing held in accordance with the provisions of the Administrative Procedure Act.

C. The department shall notify each person whose permit has been revoked or suspended, by certified mail, return receipt requested.

D. Each person whose permit has been revoked or suspended shall return the permit to the department within fifteen days of the date on which the notice of the revocation or suspension was received.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:937 - Unlawful acts

§937. Unlawful acts

A. It is unlawful for any person, entity, or group, to whom the department has not issued a permit, to knowingly:

(1) Disturb a historic cemetery or an isolated grave.

(2) Allow any person, entity, or group access to a historic cemetery or an isolated grave for the purpose of disturbing any such cemetery or grave.

(3) Provide funds to or for any person, entity, or group for the purpose of disturbing any historic cemetery or isolated grave.

B. Each violation of this Section shall be punishable upon conviction of a first offense by a fine of not more than five thousand dollars or imprisonment for not more than one year, or both. Upon conviction of a second or subsequent offense each violation shall be punishable by imprisonment for not more than two years or a fine of not more than ten thousand dollars, or both. Each disturbance of a historic cemetery or isolated grave constitutes a separate offense.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:938 - Civil remedies

§938. Civil remedies

A. The department may institute civil proceedings seeking injunctive relief to restrain and prevent violations of this Chapter or the laws or administrative rules administered or enforced by the department.

B. The department may also institute civil proceedings seeking civil damages from any person who knowingly violates any provision of R.S. 25:937. Civil damages shall include any or all of the following:

(1) Forfeiture of any and all equipment used in disturbing the historic cemetery or isolated grave.

(2) Payment of any and all costs incurred in cleaning and restoring the affected portions of the historic cemetery or the isolated grave.

(3) Payment of any and all costs associated with protecting the historic cemetery or isolated grave from further damage or in restoring the historic cemetery or isolated grave to its original condition.

(4) Payment of any and all costs associated with recovery of data, and analyzing, publishing, accessioning, and curating materials when the prohibited activity is so extensive as to preclude the restoration of the historic cemetery or isolated grave.

(5) Payment of any and all costs associated with the reinterment of the human skeletal remains.

(6) Payment of any and all costs associated with determining and collecting the civil damages, including but not limited to filing fees, attorney fees, court costs, fees associated with discovery and the testimony of expert witnesses, and collection costs.

C. The department may bring actions for injunctive relief or civil damages in either the district court for the parish of East Baton Rouge or in the district court where the historic cemetery or isolated grave is located.

D. The attorney general shall represent the department in all matters pertaining to the administration or enforcement of this Chapter, or both, except in those matters in which the department has employed special counsel. The department may employ and shall fix the compensation of such special counsel with the concurrence of the attorney general and in accordance with the laws and regulations regarding employment of special counsel.

E. Civil damages, except for attorney fees, recovered by the department, subject to applicable provisions of law, shall be used by the department to implement and enforce the provisions of this Chapter and to fund activities of the division in regard to restoration and protection of historic cemeteries and isolated graves, in accordance with regulations adopted by the department and other applicable laws. Attorney fees shall be paid to the Louisiana Department of Justice.

F. The provisions of this Chapter shall in no way limit the exercise of concurrent jurisdiction by other state agencies in the prosecution of criminal or civil lawsuits for violations of the provisions of this Chapter.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:939 - Discovery of historic cemetery or isolated grave

§939. Discovery of historic cemetery or isolated grave

A. Any person who has reason to believe he has discovered a historic cemetery or an isolated grave shall notify the department through the division within seventy-two hours of the discovery.

B. Any activity that may disturb the historic cemetery or isolated grave shall immediately cease upon discovery. No activity which shall disturb the historic cemetery or isolated grave shall resume until the department has issued a permit governing the disposition of the historic cemetery or isolated grave. In no event shall the department take longer than thirty days to decide on issuance of a permit without the written agreement of all parties.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:940 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§940. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 25:941 - Louisiana Historic Cemetery Trust Advisory Board; creation; membership

§941. Louisiana Historic Cemetery Trust Advisory Board; creation; membership

A. There is hereby created the Louisiana Historic Cemetery Trust Advisory Board within the Department of Culture, Recreation and Tourism, office of cultural development, division of archaeology.

B.(1) The Louisiana Historic Cemetery Trust Advisory Board shall be comprised of nine members as follows:

(a) The lieutenant governor, or his designee.

(b) One member shall be appointed by the Louisiana Cemetery Board.

(c) Seven members shall be appointed by the lieutenant governor who are persons knowledgeable in the areas of cemeteries, preservation, restoration, architectural education, and Louisiana culture and the arts. One of the appointed members shall be a staff member of the division.

(2) The appointing authorities shall make such appointments in such manner as to ensure that the advisory board membership reflects as nearly as possible a cross section of the race, gender, and economic status of the state's population.

C. At the initial meeting of the advisory board, the term of office of each member appointed by the lieutenant governor shall be determined by lot. Of the initial members, four members shall serve for a term of three years, and three members shall serve for a term of two years. Thereafter, each member shall serve for a term of four years or until his successor is appointed and qualified.

D.(1) The advisory board shall meet and organize immediately after appointment of its members and shall elect a chairman and a treasurer from its membership and other officers the advisory board deems appropriate. The advisory board shall adopt rules for the orderly transaction of business and shall keep a record of all grant applications received, their disposition, and all grants awarded. A majority of the appointed members of the advisory board shall constitute a quorum. Members shall serve without compensation.

(2) The advisory board shall meet at least twice a year and at such other times as determined by the chairman.

E. Failure of appointed members to attend three consecutive meetings shall be cause for removal from the advisory board, and the position shall be deemed vacant by notifying the appropriate appointing party.

F. The advisory board shall be domiciled in East Baton Rouge Parish.

G. The advisory board shall:

(1) Determine the need for an inventory of historic cemeteries and isolated graves to be regulated by the department pursuant to this Chapter. The advisory board shall maintain any such inventory.

(2) Adopt such rules, regulations, standards, and grant application procedures necessary to implement the funding provisions of this Chapter, in accordance with the provisions of the Administrative Procedure Act.

(3) Establish priorities and criteria to be considered for grants.

H. Any cemetery association, cemetery corporation, or nonprofit organization that obtains a grant shall advise the director of the division of the progress of the project and verify and provide documentation of any and all expenditures of grant money as deemed necessary and appropriate by the director of the division. The director shall monitor, evaluate, and review the development and quality of projects funded through the fund and report findings to the advisory board.

I. The director of the division may call a meeting of the advisory board at any time if there is a need for consideration and awarding of an immediate grant.

Acts 2010, No. 707, §1, eff. June 29, 2010; Acts 2012, No. 834, §4, eff. July 1, 2012.



RS 25:942 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§942. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 25:943 - Exclusions

§943. Exclusions

The provisions of this Chapter shall not apply to the following:

(1) A cemetery operated under the authority and regulation of the board.

(2) An unmarked burial site that is covered under the authority and regulation of the division or Chapter 10-A of Title 8 of the Louisiana Revised Statutes of 1950.

(3) Normal cleaning of grave spaces and grounds maintenance.

(4) Grave spaces within abandoned cemeteries that are less than fifty years old.

Acts 2010, No. 707, §1, eff. June 29, 2010.



RS 25:1000 - NAVAL WAR MEMORIAL COMMISSIONS

CHAPTER 22. NAVAL WAR MEMORIAL COMMISSIONS

PART I. LOUISIANA NAVAL WAR MEMORIAL COMMISSION

§1000. Legislative intent

The legislature hereby recognizes that no Naval or Marine Corps war memorial has been established in Louisiana, despite the heroic participation and sacrifices of its citizens in World War II and subsequent conflicts in which the United States has been engaged. The legislature further recognizes that a fitting memorial should be established to honor the Louisianians who participated so valiantly in the naval efforts of World War II and the Korean and Viet Nam conflicts and that the opportunity to secure a destroyer to be docked in Louisiana waters as a lasting memorial would honor Louisiana naval personnel and, in addition, would form an outstanding tourist attraction for Louisianians and other people visiting our state. It is further recognized that the opportunity to obtain a presently available destroyer, the U.S.S. Kidd, should not be neglected, since this valiant destroyer, named for Rear Admiral Isaac C. Kidd, who was killed at Pearl Harbor, has a distinguished record in both conflicts and therefore presents to the state an opportunity which may not again arise to acquire and establish the U.S.S. Kidd as a Naval war memorial, and that, therefore, a long delayed public service thus can be achieved through acquisition of this destroyer or, if that proves impossible, then another suitable memorial.

Added by Acts 1979, No. 415, §1; Acts 1992, No. 68, §4.



RS 25:1001 - Commission

§1001. Commission

A. There is hereby created in the Department of Culture, Recreation and Tourism, office of tourism, the Louisiana Naval War Memorial Commission. The commission shall be composed of seventeen members, one of whom shall be the secretary of the Department of Culture, Recreation and Tourism, or his designee, one of whom shall be the secretary of veterans affairs, or his designee, and fifteen of whom shall be appointed by the governor.

B. The initial appointive members of the commission shall be appointed by September 15, 1979, and in making his appointments, the governor shall designate five members to serve initial terms of two years, five to serve initial terms of four years, and six to serve initial terms of six years. Thereafter, the members shall be appointed for terms of six years each. A vacancy in the membership of the commission shall be filled by the governor by appointment for the unexpired term. A member of the commission may be removed by the governor for cause.

C. The commission shall be domiciled in Baton Rouge. The commission shall elect a chairman, a vice chairman, and such other officers as it shall determine. The commission shall hold at least three regular meetings each year and may hold other meetings upon call of the chairman or a majority of the members. Nine members shall constitute a quorum for the transaction of business.

D. Members shall serve without compensation but may be reimbursed for actual expenses incurred in attendance at meetings and otherwise in the performance of the duties of the commission at the direction of the commission.

Added by Acts 1979, No. 415, §1; Acts 2009, No. 84, §1.



RS 25:1002 - Duties

§1002. Duties

A. The commission shall have authority to acquire, transport, berth, renovate, equip, operate, and maintain, and to exhibit the destroyer U.S.S. Kidd or, if acquisition thereof becomes impossible or impractical, then any other property acquired for use as a permanent public naval and marine corps, or both memorial, and to adopt rules and regulations for the use of such memorial and its properties.

B. The commission shall have control over the destroyer U.S.S. Kidd or other naval and marine corps, or both memorial, and over any improvements and exhibits located thereon and any additions constructed, created, leased, acquired, or erected in connection therewith.

C. The commission shall select a site for permanently docking the U.S.S. Kidd or other naval and marine corps, or both memorial within Louisiana and make all necessary arrangements for acquiring a location for its exhibition.

D. The commission shall be responsible for all distribution and collection of funds connected with this project. It is also authorized to contract for, receive, accept and expend any funds made available from public or private sources. No employees of the commission shall be deemed to be employees of the state or be entitled to join the state retirement system.

E. Repealed by Acts 1985, No. 109, §2, eff. June 29, 1985.

F. The commission shall not authorize reports and recommendations which include the issue, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

Added by Acts 1979, No. 415, §1; Acts 1985, No. 109, §2, eff. June 29, 1985; Acts 1986, No. 827, §1.



RS 25:1003 - Authority to acquire, construct, and finance certain facilities and improvements

§1003. Authority to acquire, construct, and finance certain facilities and improvements

A. The Louisiana Naval War Memorial Commission, in addition to those duties specified in R.S. 25:1002, shall have the authority to acquire, construct, and finance a landing facility for commercial excursion boats, an observation area, a platform for tourist related recreational projects, and other related improvements to the U.S.S. Kidd and its related maritime museum and memorial center, as needed public facilities and improvements, and as a means of enhancing the revenue-producing potential of such facilities. In the exercise of this authority, the commission is further authorized and empowered to enter into and execute an agreement or agreements with the city of Baton Rouge, the parish of East Baton Rouge, or both, hereinafter referred to as "the city and the parish", and such entities are likewise authorized to enter into such agreement for participation by the city and the parish in the acquisition, construction, and financing of such facilities and improvements.

B.(1) Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish are further authorized to issue certificates of indebtedness for the purpose of paying the cost of constructing, acquiring, and improving any public facility or improvement authorized in this Section. These certificates of indebtedness shall be authorized by resolution of the respective governing authority and shall be payable from the income and revenues to be derived from admittance charges to such facilities together with any other income and revenues pledged by the commission to be derived from the operation of the landing facility, observation area, platform, and other improvements after payment of the reasonable cost of operation and maintenance thereof. Certificates issued hereunder shall not constitute an indebtedness or pledge of the general credit of the state of Louisiana nor of the city or parish within the meaning of any constitutional or statutory limitation on indebtedness. Such certificates of indebtedness shall mature over a period not exceeding twenty years, shall be in such form, and shall be callable under such terms at such premiums as may be set out in the resolution of the respective governing authority. These certificates of indebtedness shall be sold and bear interest at such rate or rates as may be determined by the respective governing authority and approved by the State Bond Commission. Such certificates of indebtedness and the income therefrom shall further be exempt from all taxation in the state of Louisiana. These certificates of indebtedness when issued shall be negotiable paper under the law merchant, shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, and shall be incontestable in the hands of bona fide purchasers thereof for value. No court shall have authority or jurisdiction to inquire into the legality thereof if the validity of such certificates is not raised within thirty days from the date of publication of the ordinance providing for their issuance.

(2) In addition to the authority set forth in Paragraph (1) above, the city and the parish may issue certificates of indebtedness under the authority of R.S. 33:2921 to R.S. 33:2925, after satisfying the legal requirements set forth therein, but for terms not to exceed twenty years.

C. Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish may issue revenue bonds under the terms and provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950, for the purpose of financing all or any portion of the costs of the public improvements or facilities authorized in this Section. Such revenue bonds shall not be general obligations secured by the full faith and credit of the city, the parish, or the state of Louisiana. The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the facility or improvement so financed, all as more fully set forth in said Part XIII. The commission is further authorized to contract with respect to such projects or facilities as herein provided and more fully set forth in said Part XIII.

D. Under such agreement, the commission is further authorized to recognize an undivided interest of the city and the parish in the property acquired, constructed, or improved with the proceeds of the certificates or bonds in the proportion that the actual contribution of each to principal and interest requirements bears to the total principal and interest on the certificates or bonds to maturity, the proportion of ownership interest to be vested in each of the participating entities to be finally fixed and determined upon payment of the certificates or bonds. The revenues to be derived from the operation thereof shall be attributed to the city, the parish, and the commission in the manner provided in the aforesaid agreement.

E. Under such agreement, the commission, the city, and the parish may conjointly provide for the operation of the facilities and improvements so financed. The commission, the city, and the parish are further jointly authorized to lease commercial space within or on such properties in accordance with the provisions of Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, including requirements for advertising for and receiving public bids for such leases, except that such leases shall be awarded and executed according to the following terms and conditions:

(1) The following determinations shall be made in awarding each lease:

(a) The financial qualifications of the applicants for the proposed lease.

(b) The compatibility of the proposed lease with the integrity, structure, and safety of the property.

(c) The impact of the proposed lease on the character of the area in which the properties are located.

(d) The fair market rental price based upon other comparable properties.

(2) Such leases shall provide for a fair and equitable return of revenue to the lessor based upon the fair market rental price.

(3) Additional procedural requirements for such leases may be adopted by the governing authority of the city and the parish.

F. The commission, the city, and the parish may apply for and receive Urban Development Action Grant monies and any other federal funds available through grant or loan programs for the purposes of this Section.

Acts 1985, No. 248, §1, eff. July 6, 1985.



RS 25:1005 - Legislative intent

PART II. KENNER NAVAL MUSEUM COMMISSION

§1005. Legislative intent

The legislature hereby recognizes that it is appropriate to establish a naval museum on the Mississippi River at Kenner and that including a naval vessel of historic significance as part of such museum will be a significant factor in its effectiveness. The legislature finds that such a museum would be an excellent educational and historical facility for Louisianians, especially school children, and would also be a distinctive attraction to visitors to Louisiana and that the location of such a facility at Kenner would complement and be complemented by the many museums and other visitor attractions located there. The legislature recognizes that the museum would also pay fitting tribute to those citizens of Louisiana who participated in the naval engagements of our past wars.

Acts 1992, No. 68, §1; Acts 2014, No. 89, §1.



RS 25:1005.1 - Commission

§1005.1. Commission

A. There is hereby created in the Department of Culture, Recreation and Tourism, office of tourism, the Kenner Naval Museum Commission. The commission shall be composed of eleven members, one of whom shall be the secretary of the Department of Culture, Recreation and Tourism, or his designee, one of whom shall be the director of veterans affairs and nine of whom shall be appointed by the governor, subject to Senate confirmation. At least six of the members shall be residents of Kenner recommended by members of the legislature representing the city of Kenner and the remaining appointive members shall be appointed from recommendations by members of the legislature representing Jefferson Parish in such a manner as to provide general parishwide representation on the commission.

B. The initial appointive members of the commission shall be appointed by September 15, 1992, and in making his appointments, the governor shall designate three members to serve initial terms of two years, three to serve initial terms of four years, and three to serve initial terms of six years. Thereafter, the members shall be appointed for terms of six years each. A vacancy in the membership of the commission shall be filled by the governor by appointment for the unexpired term. A member of the commission may be removed by the governor for cause.

C. The commission shall be domiciled in Kenner. The commission shall elect a chairman, a vice chairman, and such other officers as it shall determine. The commission shall hold at least three regular meetings each year and may hold other meetings upon call of the chairman or a majority of the members. Six members shall constitute a quorum for the transaction of business.

D. Members shall serve without compensation, but may be reimbursed for actual expenses incurred in attendance at meetings and otherwise in the performance of the duties of the commission at the direction of the commission. Any such expenses shall be payable only out of self-generated funds of the commission. No state generated funds shall be used for the upkeep and operation of the commission.

Acts 1992, No. 68, §1.



RS 25:1005.2 - Duties

§1005.2. Duties

A. The commission shall have authority to acquire, lease, transport, berth, renovate, equip, operate, and maintain, and to exhibit any property acquired for use as a permanent naval museum, and to adopt rules and regulations for the use of such museum and its properties.

B. The commission may have control over any naval museum vessel it acquires and shall have control over any improvements and exhibits located thereon and any additions constructed, created, leased, acquired, or erected in connection therewith.

C. The commission shall select a site for permanently docking any naval museum vessel it acquires at Kenner and make all necessary arrangements for leasing or acquiring a location for its exhibition.

D. The commission shall be responsible for all distribution and collection of funds connected with this project. It is also authorized to contract for, receive, accept, and expend any funds made available from public or private sources. No employees of the commission shall be deemed to be employees of the state or be entitled to join the state retirement system.

E. The commission is authorized and empowered to contract for professional management of all or part of the operations of any naval vessels it acquires and related facilities.

F. The commission shall have the authority to contract with the U.S.O., U.S. Navy and any other branch of the U.S. Armed Services, other naval and military museums, military and quasi-military organizations, corporations, individuals, and other legal entities for the purpose of soliciting and acquiring exhibits, equipment, additional improvements, films, videos, photographs, and memorabilia for public display, as well as donations for the acquisition of such items, and for events on any naval vessel it acquires.

Acts 1992, No. 68, §1; Acts 2014, No. 89, §1.



RS 25:1005.3 - Authority to acquire, lease, construct, and finance certain facilities and improvements

§1005.3. Authority to acquire, lease, construct, and finance certain facilities and improvements

A. The Kenner Naval Museum Commission, in addition to those duties specified in R.S. 25:1005.2, shall have the authority to acquire, lease, construct, and finance a landing facility for commercial excursion boats, an observation area, a platform for tourist related recreational projects, and other related improvements to any naval vessel it acquires, as needed public facilities and improvements, and as a means of enhancing the revenue-producing potential of such facilities. In the exercise of this authority, the commission is further authorized and empowered to enter into and execute an agreement or agreements with the city of Kenner, the parish of Jefferson, or both of them, hereinafter referred to as the "city" and the "parish", and such entities are likewise authorized to enter into such agreements for participation by the foundation, the city, and the parish in the acquisition, construction, and financing of such facilities and improvements.

B.(1) Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish are further authorized to issue certificates of indebtedness for the purpose of paying the cost of constructing, acquiring, and improving any public facility or improvement authorized in this Section. These certificates of indebtedness shall be authorized by resolution of the respective governing authority and shall be payable from the income and revenues to be derived from admittance charges to such facilities together with any other income and revenues pledged by the commission to be derived from the operation of the landing facility, observation area, platform, and other improvements after payment of the reasonable cost of operation and maintenance thereof. Certificates issued hereunder shall not constitute an indebtedness or pledge of the general credit of the state of Louisiana nor of the city or parish within the meaning of any constitutional or statutory limitation on indebtedness. Such certificates of indebtedness shall mature over a period not exceeding twenty years, shall be in such form, and shall be callable under such terms at such premiums as may be set out in the resolution of the respective governing authority. These certificates of indebtedness shall be sold and bear interest at such rate or rates as may be determined by the respective governing authority and approved by the State Bond Commission. Such certificates of indebtedness and the income therefrom shall further be exempt from all taxation in the state of Louisiana. These certificates of indebtedness when issued shall be negotiable paper under the law merchant, shall not be invalid for any irregularity or defect in the proceedings providing for their issuance, and shall be incontestable in the hands of bona fide purchasers thereof for value. No court shall have authority or jurisdiction to inquire into the legality thereof if the validity of such certificates is not raised within thirty days from the date of publication of the ordinance providing for their issuance.

(2) In addition to the authority set forth in Paragraph (1) above, the city and the parish may issue certificates of indebtedness under the authority of R.S. 33:2921 through R.S. 33:2925, after satisfying the legal requirements set forth therein, but for terms not to exceed twenty years.

C. Subject to the approval of their respective governing authorities and the State Bond Commission, the city and the parish may issue revenue bonds under the terms and provisions of Part XIII of Chapter 4, Chapter 13, and Chapter 13-A, all of Title 39 of the Louisiana Revised Statutes of 1950, for the purpose of financing all or any portion of the costs of the public improvements or facilities authorized in this Section. Such revenue bonds shall not be general obligations secured by the full faith and credit of the city, the parish, or the state of Louisiana. The principal, interest, and redemption premiums on the revenue bonds, if any, shall be payable solely from the income and revenue derived from the facility or improvement so financed, all as more fully set forth in said Part XIII. The commission is further authorized to contract with respect to such projects or facilities as herein provided and more fully set forth in said Part XIII.

D. Under such agreement, the commission is further authorized to recognize an undivided interest of the city and the parish in the property acquired, constructed, or improved with the proceeds of the certificates or bonds in the proportion that the actual contribution of each to principal and interest requirements bears to the total principal and interest on the certificates or bonds to maturity, the proportion of ownership interest to be vested in each of the participating entities to be finally fixed and determined upon payment of the certificates or bonds. The revenues to be derived from the operation thereof shall be attributed to the city, the parish, and the commission in the manner provided in the aforesaid agreement.

E. Under such agreement, the commission, the city, and the parish may conjointly provide for the operation of the facilities and improvements so financed. The commission, the city, and the parish are further jointly authorized to lease commercial space within or on such properties in accordance with the provisions of Part I of Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950, including requirements for advertising for and receiving public bids for such leases, except that such leases shall be awarded and executed according to the following terms and conditions:

(1) The following determinations shall be made in awarding each lease:

(a) The financial qualifications of the applicants for the proposed lease.

(b) The compatibility of the proposed lease with the integrity, structure, and safety of the property.

(c) The impact of the proposed lease on the character of the area in which the properties are located.

(d) The fair market rental price based upon other comparable properties.

(2) Such leases shall provide for a fair and equitable return of revenue to the lessor based upon the fair market rental price.

(3) Additional procedural requirements for such leases may be adopted by the governing authority of the city and the parish.

F. The commission, the city, and the parish may apply for and receive Urban Development Action Grant monies and any other federal funds available through grant or loan programs for the purposes of this Section.

Acts 1992, No. 68, §1; Acts 2014, No. 89, §1.



RS 25:1011 - Repealed by Acts 2011, No. 207, §4.

CHAPTER 23. LOUISIANA GOVERNOR'S MANSION COMMISSION

§1011. Repealed by Acts 2011, No. 207, §4.



RS 25:1012 - Repealed by Acts 2011, No. 207, §4.

§1012. Repealed by Acts 2011, No. 207, §4.



RS 25:1013 - Repealed by Acts 2011, No. 207, §4.

§1013. Repealed by Acts 2011, No. 207, §4.



RS 25:1014 - Repealed by Acts 2011, No. 207, §4.

§1014. Repealed by Acts 2011, No. 207, §4.



RS 25:1015 - Repealed by Acts 2011, No. 207, §4.

§1015. Repealed by Acts 2011, No. 207, §4.



RS 25:1016 - Repealed by Acts 2011, No. 207, §4.

§1016. Repealed by Acts 2011, No. 207, §4.



RS 25:1021 - Declaration of purpose

CHAPTER 23-A. LOUISIANA QUINCENTENARY COMMISSION

§1021. Declaration of purpose

A.(1) The Legislature of Louisiana hereby recognizes that October 12, 1992, marks the five hundredth anniversary of the voyages of discovery of Christopher Columbus and that all persons in this state should look with pride on the achievements and contributions of this courageous man.

(2) The legislature further recognizes that as the United States approaches the quincentenary of the voyages of discovery of Christopher Columbus, it is appropriate to celebrate and commemorate this anniversary through local and statewide observances and activities planned, encouraged, coordinated, and conducted by a commission representative of appropriate persons and public and private authorities and organizations.

B. The legislature declares, therefore, that it is the purpose of this Chapter to create the Louisiana Quincentenary Commission to promote and coordinate activities to commemorate the quincentennial of the voyages of Christopher Columbus.

Acts 1988, No. 4, §1.



RS 25:1022 - Louisiana Quincentenary Commission; creation; appointments of members; terms; officers; meetings; domicile

§1022. Louisiana Quincentenary Commission; creation; appointments of members; terms; officers; meetings; domicile

A. The Louisiana Quincentenary Commission, hereafter referred to as the "commission", is hereby created and established in the Department of Culture, Recreation and Tourism.

B. The commission shall consist of eighteen members appointed by the governor to serve at his pleasure.

C. Each appointment by the governor shall be submitted to the Senate for confirmation.

D. The members of the commission shall elect a chairman, vice chairman, and other officers as they deem necessary for the efficient operation of the business of the commission.

E. The members of the commission shall serve without compensation, but they shall be reimbursed on a vouchered basis for actual expenses, including travel expenses, to the extent that funds are made available for such purpose.

F. A vacancy in the membership of the commission shall be filled in the same manner as the original appointment.

G. The commission shall meet at least semi-annually on such a date and at such a time and place as it may designate. All meetings shall be held at the call of the chairman or at the call of a quorum of members upon not less than seven days written notice, unless notice is waived. A majority of the members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

H. The commission shall be domiciled in Baton Rouge but may hold public meetings elsewhere in the state.

Acts 1988, No. 4, §1; Acts 1990, No. 819, §1.



RS 25:1023 - Powers and duties

§1023. Powers and duties

The commission shall:

(1) Plan and develop activities appropriate to commemorate the quincentenary of the voyages of Columbus, including a limited number of projects to be undertaken by the state, seeking to harmonize and balance the important goals of ceremony and celebration with the equally important goals of scholarship and education.

(2) Encourage private organizations and local governments to organize and participate in quincentennial activities commemorating and examining the historic events associated with those voyages.

(3) Serve as a clearinghouse for collecting and disseminating information about quincentennial events and plans in the state.

(4) Cooperate and coordinate with the Christopher Columbus Quincentenary Jubilee Commission in preparing a comprehensive plan of commemoration to suit the national celebration.

(5) Encourage state agencies to develop quincentenary programs such as the creation of commemorative automobile license plates and public programs in state and local parks, museums, and libraries.

(6) Seek cooperation, advice, and assistance from both private and governmental agencies and organizations, including local governments, learned societies, academic institutions, and historical, patriotic, philanthropic, civic, and professional groups and associations.

(7) Adopt rules and regulations regarding the use of any logos, symbols, or marks originated under authority and certified by the commission for use in connection with the state commemoration of the quincentennial, or any facsimile thereof.

Acts 1988, No. 4, §1.



RS 25:1024 - Funding; donations and grants

§1024. Funding; donations and grants

The commission may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments for such purposes. However, the commission shall first adopt rules and regulations under which it may accept such donations or grants of money, property, or personal services, including the procedure for determining the value of the donation.

Acts 1988, No. 4, §1.



RS 25:1025 - Annual report

§1025. Annual report

The commission shall submit a report annually to the governor, the president of the Senate and the speaker of the House of Representatives, and no later than thirty days prior to the beginning of each regular session of the legislature until the commission terminates. The first annual report shall include specific recommendations for commemorating and coordinating the quincentenary and related activities.

Acts 1988, No. 4, §1.



RS 25:1026 - Cooperation by other state entities

§1026. Cooperation by other state entities

All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the commission in carrying out the powers and purposes of this Chapter.

Acts 1988, No. 4, §1.



RS 25:1027 - Termination of commission

§1027. Termination of commission

The commission shall terminate on December 31, 1992.

Acts 1988, No. 4, §1; Acts 1990, No. 819, §1.



RS 25:1101 - STATE UNIVERSITY MUSEUMS

CHAPTER 24. STATE UNIVERSITY MUSEUMS

§1101. Sale and deaccession of university museum collection items

A. All state university museums shall protect and improve the quality of their collections through the sale, exchange, transfer, or disposal of artifacts. Deaccessioning is the process of permanently removing accessioned artifacts from the museum collections.

B. Artifacts in the museum's collections shall be sold or deaccessioned only if they have lost their physical integrity, usefulness, authenticity, or relationship to the museum's purposes, or if their sale would distinctly improve the quality of the museum's collection.

C. Museum artifacts are state property and shall be disposed of in compliance with this Chapter and other appropriate state and federal regulations and established museum collections policy.

D. No object may be sold or deaccessioned less than two years after its acquisition by the museum.

E.(1) Proposals to sell or deaccession collection materials shall be made by the museum professional staff to the museum director who shall make a recommendation to the university's board of supervisors.

(2) The university's board of supervisors shall accept or reject the recommendation of the museum director. Acceptance of the recommendation to sell or deaccession shall require a majority vote of those board members voting.

F. Deaccessioned objects shall be disposed of by one or more of the following methods:

(1) Exchanging, exclusively with nonprofit institutions, for objects of equal or greater monetary or historical value.

(2) Transfer to a nonprofit institution or state agency.

(3) The sale of objects only through competitive means when the museum's identity may or may not remain anonymous.

(4) Destruction of deaccessioned objects which are of a hazardous nature or in a state of deterioration beyond redemption.

(5) Transfer of the object to the museum's educational collection.

G.(1) Persons, including state university employees, volunteers, members of a museum board, members of a museum support organization or other affiliated associations, or their families or representatives, may acquire deaccessioned objects only by participating in an approved public sale which complies with established museum collections policy and current museum ethics as published by the American Association of Museums.

(2) However, no person or member of his immediate family who has the authority to place such object for sale may participate in such a sale or otherwise acquire such an object.

Acts 1999, No. 666, §1.



RS 25:1201 - WEST BATON ROUGE MUSEUM BOARD

CHAPTER 25. WEST BATON ROUGE MUSEUM BOARD

§1201. Museum board authorized

The governing authority of West Baton Rouge Parish may create, by ordinance, a museum board to establish, maintain, operate, and support public museums and related facilities within the parish.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1202 - Board purpose

§1202. Board purpose

The board shall be a historical, cultural, and educational entity with the primary purpose of encouraging research, collecting, preserving, and presenting, as an education resource, objects of art, documents, artifacts, and the like that reflect the history, art, and culture of the parish and the surrounding area.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1203 - Definitions

§1203. Definitions

As used in the Chapter, the following terms shall have the following meaning, unless the context requires otherwise:

(1) "Association" means the West Baton Rouge Historical Association.

(2) "Board" means the West Baton Rouge Museum Board.

(3) "Director" means the museum director.

(4) "Governing authority" means the West Baton Rouge Parish Police Jury.

(5) "Museum" means any public museum and related facilities under the jurisdiction of the board.

(6) "Parish" means West Baton Rouge Parish.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1204 - Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

§1204. Funds for acquiring site or construction of buildings; anticipation of revenues; bond issues; special tax; use of maintenance tax

A. For the purpose of acquiring sites or erecting buildings thereon or additions thereto, including furniture, fixtures, and equipment, for a museum, the governing authority may:

(1) Anticipate the revenues of the parish and issue bonds or certificates based thereon, as provided by law.

(2) Issue negotiable bonds and thereafter levy and collect taxes to pay and retire the same, if so authorized by the electorate voting thereon at an election called and held for that purpose in the manner provided by law.

(3) Levy a special tax provided by Article VI, Section 32 of the Constitution of Louisiana.

B. Notwithstanding any law to the contrary, the governing authority may authorize the board to use all or any portion of the millage dedicated for maintenance and support of museums, as provided in R.S. 25:1209(B) for any of the purposes set forth in Subsection A hereof.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1205 - Museum board; members; appointment and terms of office; meetings

§1205. Museum board; members; appointment and terms of office; meetings

A. The ordinance creating the museum board shall establish the membership thereof as follows:

(1) Nine members who have a knowledge of or interest in art, history, and cultural preservation who reside and are registered voters of the parish who shall serve three calendar year staggered terms. Persons are to be nominated by the West Baton Rouge Historical Association and selected by the governing authority in such a manner that five members are selected from the membership of the association and four members, who may or may not be members of the association, are selected from the parish at large. The at large members shall be nominated and selected in a manner that will ensure, to the extent possible, representation from all geographic areas of the parish.

(2) The president of the governing authority or his designee, who shall be an ex-officio nonvoting member.

(3) The terms of the initial members shall be set by the governing authority at the time of appointment in such a manner that of the five association members, one shall serve a term of one year, two shall serve a term of two years, and two shall serve a term of three years. Further, of the initial at large members, two shall serve a term of one year, one shall serve a term of two years, and one shall serve a term of three years.

B. The board shall meet at least once each quarter but may meet more frequently if additional meetings are called by the chairman or by a majority of the members of the board. All board meetings shall be held at the West Baton Rouge Museum in Port Allen unless otherwise designated in advance by the board.

C. Appointed members may be removed from the board by the board for three consecutive unexcused absences at regularly called board meetings.

D. Any vacancy on the board shall be filled by nomination by the association and selection by the governing authority.

E. A majority of the appointed members of the board shall constitute a quorum for the transaction of official business. All official actions of the board shall require the affirmative vote of a majority of the appointed members present and voting.

F. Members shall serve without compensation.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1206 - Board powers, duties, and functions

§1206. Board powers, duties, and functions

A. The board shall:

(1) Adopt bylaws establishing policies and procedures for its governance, subject to law and ordinances.

(2) Elect and define the responsibilities of the board's officers, including a chairman and vice chairman to serve terms of three years.

(3) Establish when museums will be open to the public.

(4) With the advice of the association, set policies for museums.

(5) Exercise the powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of museum properties and collections in accordance with law, ordinance, and professional museum practices as established by the American Association of Museums.

(6) With the advice of the association, have custody of and administer, manage, operate, maintain, and preserve the buildings, collections, and exhibitions of the West Baton Rouge Museum complex in Port Allen and any other museum.

(7) Be domiciled in Port Allen. However, additional offices may be established and maintained within other museums.

(8) Cooperate with the parish elementary and secondary schools in the teaching of the history and culture of the parish.

(9) Provide the governing authority with a report of its activities or other information, upon its request.

(10) Pay monthly the expenses or costs of the board's operations, including salaries and all other incidental expenses, out of funds budgeted for such purposes.

B. The board may:

(1) Contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and other such persons as may be necessary to carry out the purposes of the board.

(2) Create from its membership an executive committee.

(3) Create additional committees which it deems necessary or expedient.

(4) Appoint nonboard members to any committee of the board other than the executive committee.

(5) With the advice of the association, set and charge admission and tour fees and user or rental fees to any public museum building or exhibit, as it deems necessary.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1207 - Board and staff standards

§1207. Board and staff standards

A. The board and its professional staff shall be governed by the standards of museum ethics promulgated by the American Association of Museums, which are not in conflict with law or ordinance.

B. The board may adopt further standards of ethics for itself and its professional staff which it deems to be in the best interest of the museum which are not in conflict with law, ordinance, or the standards of the American Association of Museums.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1208 - Museum director

§1208. Museum director

A. The board shall appoint a professional director who shall have three to five years of experience in the museum field. The director shall serve as executive officer of the board and shall discharge all operational, maintenance, administrative, and executive functions of the board, subject to the control, jurisdiction, and supervision of the board.

B. The board may remove the director by an affirmative vote of a majority of the total appointed membership at a meeting called for that purpose and then only after hearing by the board, if so requested by the director.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1209 - Funding

§1209. Funding

A. The board shall be funded through an ad valorem tax levied and administered by the governing authority.

B. In addition to Subsection A, the governing authority may levy a special ad valorem tax, as provided by constitution and law, for the maintenance and support of museums if authorized by the electorate voting thereon at an election called and held for that purpose in the manner provided by law.

C. Funds received by the board, including private donations or grants, shall be used according to the approved budget for the proper operation of the museums according to law, ordinance, and accepted standards of museum operations, following American Association of Museums guidelines, including the provision of a competent, professional, technical and administrative staff.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1210 - Annual budget; approval

§1210. Annual budget; approval

The board shall annually submit to the governing authority a budget for its proposed operation during the ensuing fiscal year, which the governing authority may approve, reject, or revise. Once approved by the governing authority, the board shall proceed to act thereunder.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1211 - Audit

§1211. Audit

The financial records of the board shall be audited pursuant to R.S. 24:513. A written report of this audit shall be made to the board and to the governing authority. Audit costs shall be borne by the board.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1212 - Fiscal year

§1212. Fiscal year

The fiscal year of the board shall be the same as the fiscal year of the governing authority.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1213 - Donations and loans; disposition of abandoned loans

§1213. Donations and loans; disposition of abandoned loans

A. The board may solicit and accept funds, governmental and private grants, donations, and contributions of lands, buildings, money, relics, works of art, or other property on behalf of and as additions to the museum either in the form of loans or in the form of donations inter vivos or mortis causa, or may acquire them by purchase, lease, or otherwise, subject to the terms, conditions, or limitations contained in the instrument by which such property is acquired. All gifts or donations conditionally made shall be subject to the approval of the governing authority.

B. The board may enter into any and all contracts with any person, lender, or donor that it may deem fit, proper, and necessary to accept and receive such lands, buildings, money, relics, works of art, or other property on behalf of and as additions to a public museum.

C. The board may serve as beneficiary of any public trust heretofore or hereafter created for such purpose.

D. The board shall have authority of deaccession with respect to any collection of any public museum subject to law or ordinance. With the advice of the association, the board shall establish policies and procedures necessary to carry out this authority in an orderly manner consistent with the standards established by the American Association of Museums.

Acts 1991, No. 120, §1, eff. June 30, 1991.



RS 25:1215.1 - Museum board authorized

CHAPTER 25-A. MUSEUM BOARD; JACKSON PARISH

§1215.1. Museum board authorized

The governing authority of the parish of Jackson is hereby authorized to create, by ordinance, a museum board, referred to in this Chapter as the "board". The authority of the board shall extend throughout all of the territory of the parish of Jackson. The board shall be a political subdivision of the state of Louisiana created to establish, maintain, operate, and support public museums and related facilities within the parish.

Acts 2004, No. 424, §1.



RS 25:1215.2 - Board purpose

§1215.2. Board purpose

The board shall be a historical, cultural, and educational entity with the primary purpose of encouraging research, collecting, preserving, and presenting, as an education resource, objects of art, documents, artifacts, and the like that reflect the history, art, and culture of the parish and the surrounding area.

Acts 2004, No. 424, §1.



RS 25:1215.3 - Museum board; membership

§1215.3. Museum board; membership

A. The ordinance creating the museum board shall establish the membership thereof.

B. The members of the board shall serve without compensation.

Acts 2004, No. 424, §1.



RS 25:1215.4 - Powers of the board

§1215.4. Powers of the board

The board shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes including but not limited to the following:

(1) To incur debt.

(2) To sue and to be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(8) To acquire by purchase, gift, grant, donation, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the board.

(9) To contract with consulting experts in the fields of museum administration and conservation of paintings, books and papers, and other decorative arts, and with appraisers, buying agents, designers, engineers, attorneys, accountants, construction and financial experts, and such other persons as may be necessary to carry out the purposes of the board.

(10) To establish such funds or accounts as are necessary for the conduct of the affairs of the district*.

(11) To exercise the powers, duties, and functions with respect to accessions, deaccessions, loans, and conservation of museum properties and collections in accordance with law, ordinance, and professional museum practices as established by the American Association of Museums.

Acts 2004, No. 424, §1.

*As appears in enrolled bill.



RS 25:1215.5 - Funding

§1215.5. Funding

The governing authority of the parish of Jackson may provide, by ordinance, for the funding of the museum board or for the funding of any public museum or related facilities created by such board.

Acts 2004, No. 424, §1.



RS 25:1215.6 - Annual budget; approval

§1215.6. Annual budget; approval

The board shall annually submit to the governing authority of the parish of Jackson a budget for its proposed operation during the ensuing fiscal year, which the governing authority may approve, reject, or revise. Once approved by the governing authority, the board shall proceed to act thereunder.

Acts 2004, No. 424, §1.



RS 25:1221 - THE ATCHAFALAYA

CHAPTER 26. THE ATCHAFALAYA

TRACE COMMISSION

PART I. THE ATCHAFALAYA TRACE COMMISSION

§1221. Legislative recognition

A. The Atchafalaya Basin, with its adjacent lands and communities, is a place where natural, scenic, cultural, and historic resources combine to form a cohesive, nationally distinctive landscape arising from patterns of human activity shaped by geography. These patterns make the basin, its people, and surroundings significant in the unfolding of the state's history and representative of the national experience through the physical features that remain and the traditions that have evolved. Continued use of this heritage region by people whose traditions help to shape the landscape enhances its significance.

B. The legislature recognizes that:

(1) The Atchafalaya Basin region is an assemblage of rich and varied resources representing a unique aspect of Louisiana heritage which can be best managed as such an assemblage through partnerships.

(2) The region reflects a complex mixture of people and their origins, traditions, customs, beliefs, and folkways of interest to the state and nation.

(3) The region's patterns of natural, scenic, and cultural resource features, qualities, processes, uses, values, and relationships must be conserved.

(4) The Atchafalaya Basin and its adjacent lands and waters offer outstanding recreation opportunities, educational experiences, and potential for scientific research.

(5) The combination of resource patterns important to the multiple themes of the region must retain their stability, integrity, sustainability, health, and attractiveness to be capable of supporting interpretation.

(6) The resources represented in the region must continue to be productive and economically viable, consistent with sound ecosystem management policies and practices.

(7) The Atchafalaya region enjoys broad support for state and national designation as a heritage area.

(8) Principal organizations and individuals, drawn from a broad cross section of constituencies, are willing to develop partnerships to achieve stated goals and realize a vision consistent with establishment of a heritage area.

(9) The heritage area concept enjoys the consent of local governments in the area.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 2002, 1st Ex. Sess., No. 112, §4, eff. Jan. 1, 2003.



RS 25:1222 - Atchafalaya Trace Commission; creation

§1222. Atchafalaya Trace Commission; creation

A. In furtherance of the legislature's recognition, there is hereby created the Atchafalaya Trace Commission, referred to in this Chapter as the "commission", which shall be an agency of state government within the Department of Culture, Recreation and Tourism. The legislature further establishes in the state of Louisiana the Atchafalaya Trace Heritage Area, referred to in this Chapter as "the trace area". The trace area shall consist of territory in the following parishes as generally depicted on the map entitled the Atchafalaya Trace Heritage Corridor Concept Plan copyrighted in 1996 by the Center for Landscape Interpretation: St. Mary, Iberia, St. Martin, St. Landry, Avoyelles, Pointe Coupee, Iberville, Assumption, Terrebonne, Lafayette, West Baton Rouge, Concordia, and East Baton Rouge. In addition, the trace area shall include all of the territory in Ascension Parish. However, no other parish may be added to the Atchafalaya Trace Heritage Area until such time as criteria for inclusion into the trace area have been identified and established by the commission.

B. The purposes of the commission shall include the following:

(1) To protect the wet and wild nature of the Atchafalaya Basin.

(2) To promote nature-based, scenic, cultural, historic, and other forms of heritage tourism.

(3) To identify, strengthen, and link "gateway communities" surrounding the Atchafalaya Basin.

(4) To improve transportation and communication facilities and access within the trace area.

(5) To further develop family-oriented recreational facilities.

(6) To preserve, enhance, protect, and interpret archaeological and historical sites and structures, architectural heritage, and cultural events, traditions, and lifeways.

(7) To communicate the unique maritime cultural history of the Atchafalaya Basin and Atchafalaya Bay.

(8) To develop environmental awareness and educational programs for residents and visitors.

(9) To seek recognition and federal funding for the trace area as a National Heritage Area.

(10) To recognize and interpret the unique contributions to the regional landscape of the oil and gas, marine and maritime, fishing and aquaculture, sugarcane, and cypress timber industries.

(11) To promote and market the region through a variety of communications media including maps, guides, tapes, videos, advertisement, signage, and electronic media.

(12) To stimulate the development of necessary overnight accommodations and other conveniences.

(13) To promote scientific research and scholarly activities pertaining to the region's resources, economy, and lifeways.

(14) To develop an integrated natural, scenic, cultural, and historic resource management plan for the trace area and assist appropriate federal, state, and local authorities in its implementation.

C. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 1999, No. 367, §1; Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2003, No. 439, §1, eff. June 20, 2003; Acts 2006, No. 713, §4, eff. July 1, 2006.

NOTE: See Acts 1997, No. 1440, §3.

NOTE: See Acts 2002, 1st Ex. Sess., No. 112, §3, relative to effect and reporting of abolition of advisory board.



RS 25:1223 - Membership; officers

§1223. Membership; officers

A.(1) The commission shall be comprised of fourteen members. The governing authority of each parish identified in R.S. 25:1222(A) as having territory within the trace area shall appoint one member.

(2) Upon request by certified letter from the secretary of the Department of Culture, Recreation and Tourism, each governing authority shall make its appointment and submit the name and address of its appointee to the secretary by certified letter.

(3) In addition to the membership provided for in Paragraphs (1) and (2) of this Subsection, upon designation by the federal government of the Atchafalaya area as a national heritage area, the secretary of the U.S. Department of the Interior may appoint a representative of the National Park Service to serve as a nonvoting member of the commission.

B. Members of the commission shall receive no pay for their service on the commission. However, while away from their homes or regular places of business in the performance of services for the commission other than meetings of the commission, members of the commission may receive reimbursement for travel expenses in accordance with rules promulgated by the division of administration.

C. Terms of commissioners shall be three years and they may be reappointed. Any member appointed to fill a vacancy in an unexpired term shall be appointed only for the remainder of such term. Any member of the commission may serve after the expiration of his term until his successor is appointed and qualified. Any appointing authority may remove its appointed member who misses more than three consecutive meetings.

D. The members of the commission shall elect from among themselves a chair and other officers as they deem necessary.

E. The commission shall meet not less than quarterly. The commission may hold such other meetings as it deems necessary. Meetings may be called by the chairman or by a majority of the members.

F. The commission shall adopt bylaws to govern its affairs and activities.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 1999, No. 367, §1; Acts 2002, 1st Ex. Sess., No. 112, §1, eff. Jan. 1, 2003; Acts 2003, No. 439, §1, eff. June 20, 2003; Acts 2006, No. 713, §1, eff. July 1, 2006.

NOTE: SEE ACTS 1997, NO. 1440, §3.



RS 25:1223.1 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

§1223.1. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 25:1224 - Duties and authority

§1224. Duties and authority

A. The commission shall have the following duties and authority:

(1) The commission may establish an office in the region.

(2) The commission shall have the power to appoint and fix compensation of such staff as may be necessary to carry out its duties subject to provisions of law governing employees of the Department of Culture, Recreation and Tourism.

(3) Upon request of the commission, the head of any federal or state agency may detail, on a reimbursable basis, any of the personnel of such agency to the commission to assist in carrying out the commission's duties. The commission may accept the services of personnel detailed from the state and any political subdivision thereof, and may reimburse the state or such political subdivision for those services.

(4) The commission may hold such hearings, act at such times and places, and receive such evidence as the commission considers appropriate.

(5) The commission may sue and be sued.

(6) The secretary of the Department of Culture, Recreation and Tourism shall provide to the commission, on a reimbursable basis, such administrative support services as may be required.

(7) The commission may promulgate rules in accordance with the Administrative Procedure Act to carry out the purposes of this Chapter.

(8) The commission may use its funds to obtain money from any source under any program or law requiring matching funds or other similar participation in order to receive funding.

(9) Except as limited by an agreement pursuant to Paragraph (12) of this Subsection, the commission may, for the purposes of carrying out its duties, seek, accept, and dispose of gifts, bequests, or donations of money, personal property, or services, received from any source.

(10) The commission may acquire from any willing seller real property or interests in real property in the trace area as deemed necessary to fulfill the purposes of this Chapter.

(11) Any real property or interest in real property acquired by the commission under Paragraph (10) of this Subsection may be conveyed by the commission to an appropriate public agency or public interest group as determined by the commission.

(12) For the purposes of carrying out the plan as provided in Paragraph B(2) of this Section, the commission may enter into cooperative agreements with the state, with any political subdivision of the state, or with any person. Any such cooperative agreement shall, at a minimum, establish procedures for providing notice to the commission of any action proposed by the state, such political subdivision, or such person which may affect the implementation of the plan.

(13) The commission may establish such advisory groups and form partnerships as it deems necessary to ensure open communication with and assistance from the state, political subdivisions of the state, and interested persons.

(14) Submit annual budget requests for implementation of the management plan, including matches for federal funds once national heritage area designation is achieved.

B.(1) To guide the commission's operations and in preparation for completing the management plan, the commission shall prepare a concept plan and feasibility study which:

(a) Identifies the commission as the management entity for the trace area and describes the organization, structure, people, programs, capabilities, and funding necessary and desirable for implementing the purposes of this Chapter.

(b) Discusses the commission's vision, mission, goals, roles, responsibilities, and other objectives related to strategic planning.

(c) Determines the potential for the trace area to become a nationally recognized heritage area.

(d) Identifies, inventories, maps, and describes the region's resources.

(e) Delineates the tentative boundaries of the heritage area.

(f) Defines the Atchafalaya Trace Heritage driving corridor or scenic byway.

(g) Outlines potential resource conservation and development measures.

(h) Lists partners and their commitments.

(i) Describes tentative management measures.

(j) Determines immediate project needs including initiatives that the commission will assist in implementing immediately.

(2) Within four years after the commission conducts its first meeting, it shall, through the secretary of the Department of Culture, Recreation and Tourism, submit to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Natural Resources a Cultural Heritage and Corridor Management Plan. The plan shall take into account existing federal, state, and local plans, and shall coordinate those plans and present a unified resource management and interpretation plan for the trace area. The plan shall:

(a) Provide a complete resource inventory which also includes any property in the trace area which should be preserved, restored, managed, developed, maintained, or acquired because of its national historic, cultural, scenic, or natural systems significance.

(b) Develop a historic, cultural, scenic, and natural resource interpretation plan to interpret the resources of the trace area.

(c) Recommend policies for resource management which consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental cooperative agreements, that will protect and interpret the trace's historical, cultural, scenic, and natural resources in a manner consistent with supporting appropriate and compatible economic revitalization efforts.

(d) Detail the ways in which local, state, and federal programs may best be coordinated to promote the purposes of this Chapter.

(e) Contain a program for implementation of the plan, including estimated funding needs, by local, state, and federal governments.

(f) Review local government comprehensive plans and projects.

(3) After review and approval of the plan by the legislature, by resolution, the commission shall implement the plan by taking appropriate steps in cooperation with any public or private entity to preserve and interpret the historic resources of the trace area and to support public and private efforts in sustainable economic revitalization consistent with the goals of the plan. These steps may include but need not be limited to:

(a) Assisting the state, local, and federal governments in preserving the trace area and its surrounding area.

(b) Assisting the state, local, and federal governments, directly or indirectly, in designing, establishing, and maintaining visitor centers and other interpretive centers and exhibits in the trace area.

(c) Assisting in increasing public awareness of and appreciation for the historical, scenic, natural, and cultural resources and sites in the trace area.

(d) Assisting the state, local, and federal governments and nonprofit organizations in the restoration of any historic building or structure and of any damaged or impaired natural systems or features in the trace area.

(e) Encouraging, by appropriate means, enhanced economic development in the trace area consistent with the goals of the plan.

(f) Ensuring that clear, consistent signs identifying access points, trace driving corridor or scenic byway routes, points of interest, and services for visitors are placed throughout the trace area.

(g) Assisting local governments in the development of comprehensive plans and projects.

Acts 1997, No. 1440, §1, eff. July 1, 1998; Acts 1999, No. 367, §1; Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2006, No. 713, §1, eff. July 1, 2006.

NOTE: SEE ACTS 1997, NO. 1440, §3.



RS 25:1225 - Repealed by Acts 2008, No. 74, §1.

§1225. Repealed by Acts 2008, No. 74, §1.



RS 25:1226 - Legislative findings and purpose

PART II. THE ATCHAFALAYA TRACE HERITAGE AREA DEVELOPMENT ZONE

§1226. Legislative findings and purpose

A. The legislature finds the following:

(1) The unique, nationally significant cultural, historic, natural, and scenic resources of the Atchafalaya Trace Heritage Area should be utilized in a sustainable manner to their maximum potential in order to improve the quality of life of the inhabitants of the region.

(2) Many residents of the area have historically suffered from a lack of economic opportunities due to a poor infrastructure, few employment opportunities, and a lack of access to capital.

(3) Many of the tax incentive and capital access programs administered by the Department of Economic Development do not target heritage-based businesses located in the trace area.

(4) The Atchafalaya Trace Commission is in a unique position to provide valuable assistance to the residents of the trace area in obtaining access to capital, tax incentives, educational resources, and other economic development tools in order to enhance the economic vitality of the area.

B. This Part is intended to achieve the following purposes:

(1) To assist individuals and businesses that are engaged in heritage-based commercial activities in obtaining capital and tax incentives through existing programs administered by the Department of Economic Development and other local, state, and federal agencies.

(2) To create a pilot program that provides specific tax incentives for heritage-based cottage industry located in the trace area in order to foster more economic development and job opportunities for the residents of the area.

(3) To improve the overall quality of life of the residents of the Atchafalaya Trace Heritage Area.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003.



RS 25:1226.1 - Definitions

§1226.1. Definitions

For the purposes of this Part, the following terms shall have the meanings hereinafter ascribed to them:

(1) "Commission" means the Atchafalaya Trace Commission.

(2) "Cultural heritage" means those qualities that capture the traditions, customs, beliefs, history, folklore, lifeways, and material culture of the Atchafalaya Trace Heritage Area.

(3) "Department" means the Department of Economic Development.

(4) "Development zone" means the Atchafalaya Trace Heritage Area Development Zone, which encompasses the territory of the following parishes in their entirety: St. Mary, Iberia, St. Martin, St. Landry, Avoyelles, Pointe Coupee, Iberville, Assumption, Terrebonne, Lafayette, West Baton Rouge, Concordia, and East Baton Rouge.

(5) "Heritage-based cottage industry" means a small business with no more than twenty full or part-time employees or an individual that is sustainably harnessing the Atchafalaya Trace Heritage Area's cultural heritage and natural heritage resources for purposes which include interpreting, accessing, developing, promoting, or reinforcing the unique character and characteristics of the heritage area. "Heritage-based cottage industries" shall include lodging, including bed and breakfasts, camping, houseboats and recreational vehicle facilities; museums, including living museums and interpretive facilities; artists and craftsmakers of authentic or locally made products; authentic food packaging, production, and harvesting; music production and instrument making; historic homes, house museums, and historic sites; boat, canoe, kayak, and bicycle rentals; wild and scenic sites; hunting, fishing, and birding guide services; tour planning and cultural guide services; swamp tours, airboat tours, helicopter tours, plane tours, and balloon tours; retail facilities of authentic products; and agricultural tours. "Heritage-based cottage industry" shall not include hotels, motels, restaurants, gaming facilities, churches, and housing. A "heritage-based cottage industry" may be a new, existing, or expanding business. In order to qualify as a "heritage-based cottage industry" for purposes of this Part, the owner of the business must be a resident of the heritage area development zone.

(6) "Natural heritage" means one of those qualities that capture the environmental features of the Atchafalaya Trace Heritage Area, including man-made and natural resources and wildlife.

(7) Repealed by Acts 2014, No. 832, §2.

(8) "Small business" means a business with no more than twenty full or part-time employees.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2014, No. 832, §2.



RS 25:1226.2 - Repealed by Acts 2014, No. 832, §2.

§1226.2. Repealed by Acts 2014, No. 832, §2.



RS 25:1226.3 - Authority of the commission

§1226.3. Authority of the commission

The commission shall have the authority to do the following:

(1) Adopt and promulgate rules in accordance with the Administrative Procedure Act to effectuate the provisions of this Part, and to establish eligibility requirements for those entities applying for those tax exemptions and credits provided for in this Part.

(2) Provide assistance to heritage-based cottage industry located in the development zone in accessing existing tax exemption, rebate, and credit programs administered by the department.

(3) Provide assistance to heritage-based cottage industry located in the development zone in accessing capital through existing programs administered by the Louisiana Economic Development Corporation and by various federal agencies.

(4) Provide assistance to heritage-based cottage industry located in the development zone in utilizing educational and small business resource programs administered by various local and state agencies, including but not limited to the community economic development educational programs offered by the Louisiana State University Agricultural Center.

(5) Use funds available to the commission to develop a Louisiana-made product catalog and internet shopping pages.

(6) Use funds available to the commission to identify potential export markets for consumer or durable goods produced in the development zone.

(7) Use funds available to the commission to engage in community revitalization and building rehabilitation initiatives in the development zone.

(8) Use funds available to the commission to match federal funds once national heritage area designation is achieved.

(9) Interpret and provide access to the nationally significant resources of the region.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003.



RS 25:1226.4 - Tax exemptions and credits

§1226.4. Tax exemptions and credits

A.(1) The State Board of Commerce and Industry, hereinafter referred to as the "commerce board", with the approval of the governor, may enter into contracts for periods not exceeding five years with heritage-based cottage industry located or to be located in the development zone under which such concerns are granted exemptions and credits from the taxes imposed by this state, as provided in Subsection C of this Section, subject to such terms, conditions, and limitations as the commerce board deems to be in the best interests of the state.

(2) No contract shall be granted for any exemptions or credits provided for in this Section which are not directly related to the concern located within the development zone; and no tax exemption or credit shall be granted for any tax or portion of a tax applicable to operations or activities of a concern located outside of the development zone.

B.(1) Repealed by Acts 2014, No. 832, §2.

(2) The department shall review the application to determine whether the requirements for a contract have been satisfied and shall determine whether exemptions or credits should be provided in a contract. The Department of Revenue shall aid the department in determining whether the tax information furnished by the applicant is true and correct. The Louisiana Workforce Commission shall aid the department in verifying employment data.

(3) The commerce board shall review any recommendations for exemptions or credits made by the department. It shall conduct public hearings on any application for exemption or credit upon such terms and under such procedures as it shall adopt and promulgate by rule. The commerce board, in consultation with the Department of Revenue, shall forward its recommendations, together with all supporting documents and the recommendations of the department, to the governor.

(4) The department and the commerce board may adopt and promulgate such rules and regulations consistent with the provisions of this Section as are necessary to carry out the provisions of this Section.

C.(1) Whenever the governor finds that a concern satisfies the requirements of this Part and the criteria established by rule, he shall advise the commerce board that it may enter into a contract with such cottage industry for a tax credit of up to one thousand five hundred dollars which may be used against the tax liability for state income and corporation franchise taxes related to the operations of the cottage industry within the development zone.

(2) In addition to those tax credits provided for in Paragraph (1) of this Subsection, the board may also enter into contracts with eligible cottage industries for a one thousand five hundred dollar tax credit per new employee hired during the taxable year for which the credit is claimed. In order to qualify for this credit, the applicant must have net new hires of one full-time employee or two part-time employees. A full-time employee is a person employed for at least thirty-two hours per week. A part-time employee is a person employed for at least twenty hours per week. In order to qualify as a new hire for purposes of this credit, the employee must have been a resident of the heritage area development zone for at least thirty days prior to employment. The credit may be applied to any state income tax liability or any state corporate franchise tax liability, but not liabilities for penalty or interest due or outstanding at the time the credit is generated. This credit shall be applicable only to a position that did not previously exist in the business and that is filled by a resident of the development zone who is performing duties in connection with the operation of the business as a regular, full-time employee.

(3) Taxpayers who are awarded credits pursuant to the provisions of this Part in excess of their income and corporation franchise tax liability may carry forward their unused credits for no more than ten years from the date the credit was originally awarded.

(4) Application of credits awarded pursuant to the provisions of this Part.

(a) All entities taxed as corporations for Louisiana income or corporation franchise tax purposes shall claim any credit allowed under this Section on their corporation income and corporation franchise tax return.

(b) Individuals shall claim any credit allowed under this Section on their individual income tax return.

(c) Estates or trusts shall claim any credit allowed under this Section on their fiduciary income tax returns.

(d) Entities not taxed as corporations shall claim any credit allowed under this Section on the returns of the partners or members as follows:

(i) Corporate partners or members shall claim their share of the credit on their corporation income or corporation franchise tax returns.

(ii) Individual partners or members shall claim their share of the credit on their individual income tax returns.

(iii) Partners or members that are estates or trusts shall claim their share of the credit on their fiduciary income tax returns.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2007, No. 299, §1; Acts 2008, No. 743, §7, eff. July 1, 2008; Acts 2014, No. 832, §2.



RS 25:1226.5 - Violations

§1226.5. Violations

Upon violation of any of the terms and conditions of the contract under which credits are granted, the commerce board, with approval of the governor, shall give notice thereof in writing, and unless the violation is corrected within ninety days, any remaining portion of the exemption from taxation granted under any contract entered into pursuant to this Part may be terminated, the amount of all credits awarded pursuant to this Part that were credited against tax liability shall be repaid to the state, and any unused credits shall be canceled.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003.



RS 25:1226.6 - Termination and evaluation of program

§1226.6. Termination and evaluation of program

A. On and after January 1, 2014, no new applications to receive tax exemptions or credits pursuant to this Part shall be approved by the State Board of Commerce and Industry, nor shall the commission engage in any of the activities described in R.S. 25:1226.3. However, a business which, prior to January 1, 2014, has been approved by the board to receive tax exemptions or credits under this program shall continue to receive such tax benefits pursuant to the terms of its agreement with the state of Louisiana as long as the business retains its eligibility.

B. The commission shall periodically monitor the implementation and operation of the provisions of this Part. Prior to the cessation of activities as provided for in Subsection A of this Section, the commission shall provide written evaluation of the program and its economic impact on the development zone to the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. The written evaluation shall be utilized by the legislature to determine whether to continue the effectiveness of this Part and whether to create similar development zones in other heritage areas in the state.

Acts 2002, 1st Ex. Sess., No. 112, §1, eff. January 1, 2003; Acts 2007, No. 299, §1; Acts 2011, No. 112, §1.



RS 25:1231 - Declaration of purpose

CHAPTER 27. LOUISIANA BICENTENNIAL COMMISSION

§1231. Declaration of purpose

A. The Legislature of Louisiana hereby recognizes that the year 2012 marks the two hundredth anniversary of Louisiana's attainment of statehood upon its admission by congress as the eighteenth state in the Union.

B. The legislature further recognizes that, as the state approaches its bicentennial of statehood, it is appropriate to celebrate and commemorate this anniversary through local and statewide observances and activities planned, encouraged, coordinated, and conducted by a commission created for such purpose.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1232 - Louisiana Bicentennial Commission; creation; appointments of members; officers; meetings; domicile

§1232. Louisiana Bicentennial Commission; creation; appointments of members; officers; meetings; domicile

A. The Louisiana Bicentennial Commission, hereafter referred to as the "commission", is hereby created and established in the Department of Culture, Recreation and Tourism for the purpose of leading the state in its commemoration of attaining statehood.

B.(1) The commission shall consist of members appointed as follows:

(a) Three members appointed by the governor.

(b) Three members appointed by the lieutenant governor.

(c) Three members appointed by the president of the Senate.

(d) Three members appointed by the speaker of the House of Representatives.

(2) Members shall serve at the pleasure of the appointing authority. A vacancy in the membership of the commission shall be filled in the same manner as the original appointment.

(3) All initial appointments to the board shall be made by July 31, 2010.

(4) The twelve members of the commission shall be appointed in such a manner that at least one member shall be from each congressional district in the state of Louisiana as each such district exists on June 25, 2010. In addition, the appointing authorities shall make such appointments in such manner as to assure that the commission membership shall reflect as nearly as possible a cross section of the race, gender, and economic status of the state's population.

C. The members of the commission shall elect a chairman, vice chairman, and other officers, and may employ such staff as they deem necessary for the efficient operation of the business of the commission.

D. The members of the commission shall serve without compensation, but they shall be reimbursed, on a vouchered basis, for actual expenses, including travel expenses, to the extent that funds are made available for such purpose; however, no public funds shall be expended by the commission unless specifically appropriated by the legislature for such purpose.

E. The commission shall hold its initial meeting no later than September 1, 2010, and thereafter shall meet at least monthly according to a schedule established by it. Special meetings shall be held on call of the chairman or of a quorum of the members of the commission. For all regular or special meetings, the chairman or other members calling the meeting shall give at least seven days notice to the members of the commission of the time and place where the meeting will be held. A majority of the members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

F. The commission shall be domiciled in Baton Rouge but may hold public meetings elsewhere in the state.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1233 - Powers and duties

§1233. Powers and duties

The commission shall:

(1) Plan and develop activities appropriate to commemorate the bicentennial of Louisiana's statehood, including a limited number of projects to be undertaken by the state seeking to harmonize and balance the important goals of ceremony and celebration with the equally important goals of scholarship and education.

(2) Encourage private organizations and local governments to organize and participate in bicentennial activities commemorating and examining the historic events associated with Louisiana's statehood.

(3) Serve as a clearinghouse for collecting and disseminating information about bicentennial events and plans in the state.

(4) Cooperate and coordinate with any similar commission created by the United States government or any other state in preparing to commemorate and celebrate this important historical event.

(5) Encourage state agencies to develop bicentennial programs such as the creation of commemorative automobile license plates and public programs in state and local parks, museums, and libraries.

(6) Seek cooperation, advice, and assistance from both private and governmental agencies and organizations, including local governments, learned societies, academic institutions, and historical, patriotic, philanthropic, civic, and professional groups and associations.

(7) Adopt rules and regulations regarding the use of any logos, symbols, or marks originated under authority of and certified by the commission for use in connection with the state commemoration of the bicentennial, or any facsimile thereof.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1234 - Funding; donations and grants

§1234. Funding; donations and grants

The commission may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments for such purposes, all in accordance with R.S. 36:810 and this Chapter. The office of management and finance of the Department of Culture, Recreation and Tourism may adopt any necessary rules or procedures for determining the value of donations to the commission. The commission shall, by April 1, 2011, present to the Joint Legislative Committee on the Budget a master plan outlining the goals, objectives, and performance indicators of the commission for the duration of its existence, which shall include projected expenditures of the commission.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1235 - Annual report

§1235. Annual report

The commission shall submit an annual report to the lieutenant governor, the president of the Senate, and the speaker of the House of Representatives. Such report shall be submitted no later than sixty days prior to the beginning of the regular session of the legislature in 2011 and 2012. The report shall include specific recommendations and plans for commemorating and coordinating the bicentennial and related activities.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1236 - Cooperation by other state entities

§1236. Cooperation by other state entities

All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the commission in carrying out the purposes of this Chapter.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1237 - Termination of commission

§1237. Termination of commission

The commission shall terminate on December 31, 2012.

Acts 2010, No. 550, §1, eff. June 25, 2010.



RS 25:1238.1 - Declaration of purpose

CHAPTER 27-A. BATTLE OF NEW ORLEANS BICENTENNIAL COMMISSION

§1238.1. Declaration of purpose

A. The Legislature of Louisiana hereby recognizes that December 23, 2014, through January 8, 2015, marks the two hundredth anniversary of the series of battles of the War of 1812 collectively referred to as the Battle of New Orleans.

B. The legislature further recognizes that during the Battle of New Orleans, for the first time, Louisiana citizens of diverse cultural, ethnic, social, religious, and racial backgrounds united and fought not as former colonial subjects but as American citizens. The service and sacrifice of Freemen of Color, warriors from the Choctaw Nation, Baratarian privateers, militia from Louisiana, Mississippi, Kentucky, and Tennessee, United States Marines, United States Navy sailors, and Regular Army units, including the 7th and 44th Infantry Regiments, helped to establish a national identity and ensure continued American control of the Mississippi Valley, which would facilitate the westward expansion of the nation. The Battle of New Orleans marked the last armed conflict between America and Great Britain, setting the stage for an alliance and friendship lasting to the present day.

C. The legislature further recognizes that, as the state approaches the bicentennial of this pivotal event in history, it is appropriate to celebrate and commemorate this anniversary through local and statewide observances, educational events, and activities planned, encouraged, coordinated, and conducted by a commission created for such purpose.

Acts 2010, No. 745, §1; Acts 2012, No. 697, §1.



RS 25:1238.2 - Battle of New Orleans Bicentennial Commission; creation; appointments of members; officers; meetings; domicile

§1238.2. Battle of New Orleans Bicentennial Commission; creation; appointments of members; officers; meetings; domicile

A. The Battle of New Orleans Bicentennial Commission, hereafter referred to as the "commission", is hereby created and established in the Department of Culture, Recreation and Tourism for the purpose of leading the state in its commemoration of the bicentennial of the Battle of New Orleans.

B.(1) The commission shall consist of members appointed as follows:

(a) Two members appointed by the governor.

(b) Two members appointed by the lieutenant governor.

(c) Two members, residing in Orleans Parish, to be appointed by the president of the Senate.

(d) Two members, residing in Orleans Parish, to be appointed by the speaker of the House of Representatives.

(e) Three members shall be appointed by the state legislators whose districts include any part of the Chalmette Battlefield or the Chalmette National Cemetery. The legislators shall act jointly in making such appointments.

(f) One member appointed by the governing authority of New Orleans.

(g) One member appointed by the governing authority of St. Bernard Parish.

(h) One member appointed by the New Orleans Multicultural Tourism Network.

(i) One member appointed by the governing authority of Jefferson Parish.

(2)(a) In making appointments to the commission, each appointing authority shall give due consideration to the demographics of the population of the state, including but not limited to geography, gender, and race.

(b) No person shall have any right of action pursuant to this Paragraph against an appointing authority or the commission or against any action of the commission.

(3) Members shall serve at the pleasure of the appointing authority. A vacancy in the membership of the commission shall be filled in the same manner as the original appointment.

C. The governor shall designate a chairperson from among the members of the commission. Members of the commission shall elect a vice chairperson and other officers and may, to the extent that funding may allow, employ such staff as they deem necessary for the efficient operation of the business of the commission.

D. The members of the commission shall serve without compensation and shall not receive reimbursement for expenses.

E. The commission shall hold its initial meeting no later than October 1, 2010, and thereafter shall meet at least twice a year according to a schedule established by it. Special meetings shall be held on call of the chairman or of a quorum of the members of the commission. For all regular or special meetings, the chairman or other members calling the meeting shall give at least seven days notice to the members of the commission of the time and place where the meeting will be held. A majority of the members of the commission shall constitute a quorum for the transaction of any and all business at any regular or special meeting.

F. The commission shall be domiciled in New Orleans but may hold meetings elsewhere in the state.

Acts 2010, No. 745, §1; Acts 2012, No. 697, §1.



RS 25:1238.3 - Powers and duties

§1238.3. Powers and duties

A. The commission shall:

(1) Plan and develop activities appropriate to commemorate the bicentennial of the Battle of New Orleans, including a limited number of projects to be undertaken by the state seeking to harmonize and balance the important goals of ceremony and celebration with the equally important goals of scholarship and education.

(2) Encourage private organizations and local governments to organize and participate in bicentennial activities commemorating and examining the historic events associated with the Battle of New Orleans.

(3) Serve as a clearinghouse for collecting and disseminating information about bicentennial events and plans in the state.

(4) Cooperate and coordinate with any similar commission created by the United States government or any other state in preparing to commemorate and celebrate this important historical event.

(5) Encourage state agencies to develop bicentennial programs such as the creation of commemorative automobile license plates and public programs in state and local parks, museums, and libraries.

(6) Seek cooperation, advice, and assistance from both private and governmental agencies and organizations, including local governments, learned societies, academic institutions, and historical, patriotic, philanthropic, civic, and professional groups and associations.

(7) Adopt rules and regulations regarding the use of any logos, symbols, or marks originated under authority of and certified by the commission for use in connection with the state commemoration of the bicentennial, or any facsimile thereof.

B. The commission may, through the adoption of bylaws, form committees and subcommittees as it deems appropriate. Such bylaws, if adopted, shall provide for the membership of the respective committees and subcommittees and their duties.

Acts 2010, No. 745, §1.



RS 25:1238.4 - Funding; donations and grants

§1238.4. Funding; donations and grants

The commission may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments for such purposes, all in accordance with R.S. 36:810 and this Chapter. The office of management and finance of the Department of Culture, Recreation and Tourism may adopt any necessary rules or procedures for determining the value of donations to the commission. The commission shall, by April 1, 2011, present to the Joint Legislative Committee on the Budget a master plan outlining the goals, objectives, and performance indicators of the commission for the duration of its existence, which shall include projected expenditures for the first two years of the commission.

Acts 2010, No. 745, §1.



RS 25:1238.5 - Annual report

§1238.5. Annual report

The commission shall submit an annual report to the lieutenant governor, the president of the Senate, and the speaker of the House of Representatives. Such report shall be submitted no later than thirty days prior to the beginning of each regular session of the legislature. The reports shall include specific recommendations and plans for commemorating and coordinating the bicentennial and related activities.

Acts 2010, No. 745, §1.



RS 25:1238.6 - Cooperation by other state entities

§1238.6. Cooperation by other state entities

All departments, commissions, boards, agencies, officers, and institutions of the state and all subdivisions thereof shall cooperate with the commission in carrying out the purposes of this Chapter.

Acts 2010, No. 745, §1.



RS 25:1238.7 - Termination of commission

§1238.7. Termination of commission

The commission shall terminate on January 8, 2016.

Acts 2010, No. 745, §1.



RS 25:1241 - EDDIE G. ROBINSON

CHAPTER 28. EDDIE G. ROBINSON

MUSEUM COMMISSION

§1241. Legislative intent; scope

A. The legislature hereby recognizes that it is appropriate to establish a museum at Grambling State University to honor the legendary football coach, Eddie G. Robinson.

B. The purpose of such museum shall be to collect, preserve, and exhibit, as an educational resource, objects of art, documents, archives, and other artifacts that reflect the history of the life and coaching domain of Eddie G. Robinson.

Acts 1999, No. 1368, §1.



RS 25:1242 - Creation; domicile; membership

§1242. Creation; domicile; membership

A. The Eddie G. Robinson Museum Commission, hereinafter referred to as "commission", is hereby created in the Department of State.

B. The domicile of the commission shall be at Grambling State University in Grambling, Louisiana.

C. The commission shall include the following members:

(1) Seven members shall be appointed by the secretary of state, subject to confirmation by the Louisiana Senate, to serve four-year terms concurrent with the governor.

(2) The following shall also be members of the commission:

(a) The president of Grambling State University or his designee.

(b) The mayor of the city of Grambling.

(c) The president of the Grambling Chamber of Commerce.

(d) The president of the Grambling State University National Alumni Association or his designee.

(e) The athletic director at Grambling State University.

(f) The head football coach at Grambling State University.

(g) The president of the Grambling State University Athletic Foundation.

(h) The secretary of state or his designee.

(3) Repealed by Acts 2008, No. 794, §2.

D. Members of the commission shall serve without compensation.

Acts 1999, No. 1368, §1; Acts 2006, No. 451, §1; Acts 2008, No. 794, §§1, 2.



RS 25:1243 - Powers and duties of the commission

§1243. Powers and duties of the commission

A. A majority of the members of the commission shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members present and voting.

B. The commission shall:

(1) Meet at least once each quarter at the call of the commission chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the commission, including a chairman and vice chairman.

(b) The employment, term, compensation, and responsibilities of a museum director. The director may also serve as the museum chief administrative officer.

(c) The appointment, duties, and functions of standing and special committees of the commission, including the appointment of noncommission members to such committees and their functions.

(d) The preparation of a budget and plan for sufficient funding.

(3) Advise the secretary of the state on all matters relating to the operations of the Eddie G. Robinson Museum.

(4) Establish and use an identifying seal pertaining to museum business.

C. The commission may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the Eddie G. Robinson Museum, seek and expend funds from any source, public or private, to support programs of the museum.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(3) Acquire by purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this Chapter and sell, lease as lessor, transfer, and dispose of any such property acquired by it.

(4) Acquire by purchase, lease, or otherwise construct, develop, maintain, and operate the museum. All public works contracted by the commission shall be subject to, and in accordance with, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 1999, No. 1368, §1.



RS 25:1244 - Donations and grants

§1244. Donations and grants

The secretary of the state and the commission, jointly or separately, may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments to achieve the purposes of this Chapter.

Acts 1999, No. 1368, §1.



RS 25:1245 - Operating funds; appropriations by the legislature

§1245. Operating funds; appropriations by the legislature

A. Funds appropriated by the legislature to the Department of State for operation of the Eddie G. Robinson Museum shall be used solely for that purpose and in accordance with the budget plan developed by the commission.

B.(1) If sufficient funds necessary for the operation of the Eddie G. Robinson Museum are not appropriated by the legislature, and funds from other local, public, or private sources are not available for this purpose, the Department of State is authorized to temporarily close the museum to the public until such time as sufficient funds necessary for the operation of the museum are appropriated by the legislature. The Department of State shall maintain the museum during any period of temporary closure.

(2) The Department of State may accept and use, in accordance with law, gifts, grants, bequests, donations, endowments, or funds from any public or private source to support the operations of the museum.

Acts 1999, No. 1368, §1; Acts 2012, No. 765, §1, eff. June 12, 2012.



RS 25:1246 - Secretary of state; rules and regulations

§1246. Secretary of state; rules and regulations

The secretary of state shall establish policies, rules, and regulations for the operation of the museum in accordance with the Administrative Procedure Act.

Acts 1999, No. 1368, §1.



RS 25:1251 - Repealed by Acts 2014, No. 832, §7B.

CHAPTER 29. MISSISSIPPI RIVER ROAD COMMISSION

§1251. Repealed by Acts 2014, No. 832, §7B.



RS 25:1252 - Repealed by Acts 2014, No. 832, §7B.

§1252. Repealed by Acts 2014, No. 832, §7B.



RS 25:1253 - Repealed by Acts 2014, No. 832, §7B.

§1253. Repealed by Acts 2014, No. 832, §7B.



RS 25:1254 - Repealed by Acts 2014, No. 832, §7B.

§1254. Repealed by Acts 2014, No. 832, §7B.



RS 25:1255 - Repealed by Acts 2014, No. 832, §7B.

§1255. Repealed by Acts 2014, No. 832, §7B.



RS 25:1261 - Repealed by Acts 2006, No. 713, §4.

CHAPTER 30. MANCHAC PARKWAY

§1261. Repealed by Acts 2006, No. 713, §4.



RS 25:1262 - Repealed by Acts 2006, No. 713, §4.

§1262. Repealed by Acts 2006, No. 713, §4.



RS 25:1263 - Repealed by Acts 2006, No. 713, §4.

§1263. Repealed by Acts 2006, No. 713, §4.



RS 25:1264 - Repealed by Acts 2006, No. 713, §4.

§1264. Repealed by Acts 2006, No. 713, §4.



RS 25:1270.1 - Short title

CHAPTER 31. NEIGHBORHOOD ENHANCEMENT PROGRAM ACT

§1270.1. Short title

This Chapter shall be known as the Neighborhood Enhancement Program Act.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1270.2 - Definitions

§1270.2. Definitions

The following words and phrases when used in this Chapter shall have the meanings given to them in this Section unless the context clearly indicates otherwise:

(1) "Department" shall mean the Department of Culture, Recreation and Tourism.

(2) "Distressed neighborhood business district" shall mean a defined geographic area which includes buildings and structures which have housed businesses or other commercial activities and also includes adjacent residential areas and which defined geographic area has pervasive poverty and unemployment, a high incidence of crime, narcotics use, homelessness, abandoned housing and deteriorated infrastructure, substantial population decline, or other similar indicators of general distress.

(3) "Eligible entity" shall mean a nonprofit organization designated by a municipality to receive grants pursuant to the provisions of this Chapter and which has been designated as exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code.

(4) "Program" shall mean the Neighborhood Enhancement Program as established in this Chapter.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1270.3 - Neighborhood Enhancement Program

§1270.3. Neighborhood Enhancement Program

A. Establishment; administration. The Neighborhood Enhancement Program is hereby established within the department which shall assist municipalities in preparing and implementing a revitalization strategy for distressed neighborhood business districts through the establishment of neighborhood enhancement program districts and grants to provide for planning and improvements in such districts. The department shall administer the program in conjunction with the Louisiana Main Street Program. For this purpose, the total number of authorized positions for the department may be increased by not more than one position.

B. Applications. The department shall prepare application forms for the grant program established in this Chapter and award grants to municipalities and other eligible entities based on the requirements provided in Subsection D of this Section. The department shall require that a map be furnished with all applications clearly identifying the distressed neighborhood business district.

C. Program requirements. The program shall:

(1) Provide an assessment of the applying municipality's need for the following:

(a) The establishment of a neighborhood enhancement program district to provide for revitalization of a distressed neighborhood business district.

(b) A review of local comprehensive plans and zoning and other land use ordinances to foster the viability of distressed neighborhood business districts with a balanced mix of commercial, civic, employment, and residential uses, with particular attention to a diversity of housing options.

(c) A review of educational and recreational opportunities and facilities.

(2) Provide grants for neighborhood enhancement program districts, including the following:

(a) Basic grants for a maximum of five years per project for administrative costs, including the hiring by the grant recipient of a professional manager for the project who will coordinate the project with the department.

(b) Residential and commercial reinvestment grants for infrastructure and structural improvements, including but not limited to streets, street lights, trees, exteriors of buildings, sidewalks, or other pedestrian-oriented features.

(c) Planning and development grants for:

(i) Marketing and promoting urban residential living.

(ii) Leveraging additional private and public investment.

(iii) Promoting home ownership and other housing options.

(iv) Promoting business ownership and other business options.

(v) Addressing social and economic concerns, including but not limited to crime, blight, employment opportunities, and public services and amenities.

(vi) Achieving consistency, whenever appropriate, with existing commercial and residential revitalization efforts.

D. Eligibility. For participation in the program, municipalities or their designated eligible entities must meet the following criteria:

(1) Have a distressed neighborhood business district in need of revitalization.

(2) Provide evidence of support by local residents, merchants, and government officials.

(3) Be capable of providing a minimum of a twenty-five percent match in financial or in-kind support, or both, for any department grants.

(4) Commit to provide a minimum of a twenty-five percent match for any department grants. The match must consist of financial or in-kind support from other public or private sources based upon departmental guidelines. The department may waive or reduce the matching requirement if it determines such requirement would constitute a hardship upon the municipality or the eligible entity designated by the municipality. A hardship exists if the municipality meets one of the following criteria:

(a) The municipality is declared as financially distressed.

(b) The matching requirements for the application would exceed five percent of the municipality's annual operating budget.

(c) Part or all of the distressed neighborhood business district identified in the application is participating in a crime prevention program in conjunction with the local law enforcement agency.

(d) A minimum of twenty percent of the municipality's population is in households with incomes less than one hundred fifty percent of the federal poverty level.

E. Multiple projects. The department may approve more than one project within the boundaries of a municipality. Multiple projects may occur simultaneously or at different periods of time.

F. Cooperative projects. The department may consider applications submitted by two or more eligible entities as a single application for a single project area.

G. Limits. The department shall establish limits on the amount of money available per project area so as to distribute the available funds as fairly as possible throughout the state of Louisiana.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1270.4 - Limitations

§1270.4. Limitations

A. No more than twenty percent of funds appropriated or allocated to the program in any fiscal year may be granted to municipalities or eligible entities in any one parish.

B. In no case shall the aggregate amount of grants to the same recipient in any fiscal year exceed eleven thousand five hundred dollars in years one through three and five thousand seven hundred fifty dollars in years four and five. The provision of grants under this Chapter shall in no way constitute an entitlement derived from the state of Louisiana or a claim on any other funds of the state.

C. All grants awarded through the program shall be awarded in conformity with rules and regulations promulgated by the department in accordance with the Administrative Procedure Act. No grant shall be awarded until after such time as such rules and regulations become effective.

D. All grants awarded through the program shall be from funds specifically appropriated by the legislature for the program.

E. No grant may be awarded through the program unless and until the legislature has appropriated to the department sufficient funds designated for the operation of the program.

Acts 2004, No. 908, §1, eff. upon appropriation of funds by the legislature.

NOTE: Acts 2004, No. 908 (if it becomes effective) effective until June 30, 2010, and void thereafter.



RS 25:1271.1 - Short title

CHAPTER 31-A. MAGNOLIA STREET RESIDENTIAL

NEIGHBORHOOD ENHANCEMENT ACT

§1271.1. Short title

This Chapter shall be known as the Magnolia Street Program.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1271.2 - Definitions

§1271.2. Definitions

The following words and phrases when used in this Chapter shall have the meanings given to them in this Section unless the context clearly indicates otherwise:

(1) "Department" means the Department of Culture, Recreation and Tourism.

(2) "Eligible entity" means a part of city government or a nonprofit organization designated by a municipality to receive grants pursuant to the provisions of the Chapter which has been designated as exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code.

(3) "Established residential neighborhood" means a defined geographic area which has consisted of buildings and structures for housing individuals and families which has existed as a residential neighborhood since before 1971.

(4) "Program" means the Magnolia Street Residential Neighborhood Enhancement Program as established by this Chapter.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1271.3 - Magnolia Street Program

§1271.3. Magnolia Street Program

A. Establishment; administration. The Magnolia Street Program is hereby established within the Department of Culture, Recreation and Tourism which shall assist municipalities in preparing and implementing a revitalization strategy for residential neighborhoods through the establishment of residential neighborhood enhancement program districts and grants to provide for planning and improvements in such districts. The residential neighborhoods must be in close proximity to either a Louisiana Main Street Program project or an existing commercial district. The department shall administer the program in conjunction with the Louisiana Main Street Program. For this purpose, the total number of authorized positions for the department may be increased by not more than one position.

B. Applications. The department shall prepare application forms for the grant program established in this Chapter and award grants to municipalities and other eligible entities based on the requirements provided in Subsection D of this Section. The department shall require that a map be furnished with all applications clearly identifying the residential neighborhood district.

C. Program requirements. The program shall:

(1) Provide residential reinvestment grants for infrastructure and structural improvements, including, but not limited ,to streets, street lights, trees, exteriors of buildings and sidewalks or other pedestrian-oriented features.

(2) Provide planning and development grants for:

(a) Salaries of local program managers, which may be either full-time or part-time.

(b) Marketing and promoting urban residential living.

(c) Leveraging additional private and public investment.

(d) Promoting home ownership and other housing options.

(e) Addressing social and economic concerns including, but not limited to, crime, blight, employment opportunities, and public services and amenities.

(f) Achieving consistency, whenever appropriate, with existing commercial and residential revitalization efforts.

(3) Provide an assessment of applying a municipality's need for the following:

(a) A review of local comprehensive plans and zoning and other land use ordinances to foster the viability of established residential neighborhoods, with a balanced mix of commercial, civic, employment and residential uses, with particular attention to a diversity of housing options.

(b) A review of educational and recreational opportunities and facilities.

D. Eligibility. For participation in the program, municipalities or their designated eligible entities must meet the following criteria:

(1) Have an established residential neighborhood in need of revitalization in close proximity to an existing commercial district.

(2) Provide evidence of support by local residents, merchants, and government officials in the form of written documentation.

(3) Commit to provide a minimum of a thirty percent match for any department grants. The match must consist of financial or in-kind support from other public or private sources based upon departmental guidelines. The department may waive or reduce the matching requirement if it determines such requirement would constitute a hardship upon the municipality or the agency designated by the municipality. A hardship exists if the municipality meets one of the following criteria:

(a) The municipality is declared as financially distressed.

(b) The matching requirements for the application would exceed five percent of the municipality's annual operating budget.

(c) Part or all of the established residential neighborhood identified in the application is participating in a crime prevention program in conjunction with the local law enforcement agency.

E. Multiple projects. The department may approve more than one project within the boundaries of a municipality. Multiple projects may occur simultaneously or at different periods of time.

F. Cooperative projects. The department may consider applications submitted by two or more municipalities as a single application for a single project area.

G. Priority projects. The department shall give priority to projects with an established residential neighborhood that was already in existence prior to 1961.

H. Limits. The department shall establish limits on the amount of money available per project area so as to distribute the available funds as fairly as possible throughout the state of Louisiana.

I. Prohibitions. No funds from this program shall be expended to develop or convert farmland to residential, commercial or industrial uses. Farmland is any land that supports, or land with a recent history of supporting, the commercial production of agricultural crops, livestock or livestock products, poultry products, milk or dairy products, fruit, or other horticultural products.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1271.4 - Limitations

§1271.4. Limitations

A. No more than twenty percent of funds appropriated or allocated to the program in any fiscal year may be granted to municipalities or eligible entities within any one parish.

B. In no case shall the aggregate amount of grants in any fiscal year exceed the amount of the appropriation to the department for the program in that fiscal year or the amount allocated to the program by the department in the event that funding for the program is included in an appropriation to the department containing funding for other programs. The provision of grants under this Chapter shall in no way constitute an entitlement derived from the state of Louisiana or a claim on any other funds of the state.

C. All grants awarded through the program shall be awarded in conformity with rules and regulations promulgated by the department in accordance with the Administrative Procedure Act. No grant shall be awarded until after such time as such rules and regulations become effective.

D. All grants awarded through the program shall be from funds specifically appropriated by the legislature for the program.

E. No grant may be awarded through the program unless and until the legislature has appropriated to the department sufficient funds designated for the operation of the program.

Acts 2008, No. 431, §1, eff. when funds are appropriated by the legislature.

NOTE: See Acts 2008, No. 431, §3, regarding termination.



RS 25:1281 - Legislative finding

CHAPTER 32. DISPLAY OF RELIGIOUS DOCUMENTS

AS HISTORY OF LAW

§1281. Legislative finding

The Legislature of Louisiana finds that:

(1) There is a need to educate and inform the public as to the history and background of American and Louisiana law.

(2) America and Louisiana's religious history plays an important role in the background of our American and Louisiana law.

(3) The role of religion in the constitutional history of both America and Louisiana is acknowledged by historians.

(4) The basic knowledge of American legal history is important to the formation of civic virtue in our society.

(5) The courts have provided vital direction to the Legislature of Louisiana on how to approach the display of historical documents.

(6) The Legislature of Louisiana now endorses the prolongation of a uniform, sound, distinct, and appropriate presentation of the story of the role of religion in the constitutional history of America and Louisiana, which may be publicly displayed in court houses and other state and local buildings throughout the state of Louisiana.

Acts 2006, No. 602, §1.



RS 25:1282 - Public displays of religious history impacting the law

§1282. Public displays of religious history impacting the law

A. Public displays with acknowledged religious history may include, but shall not be limited to, the items in this Section.

B. The Mayflower Compact, written and adopted in 1620, the text which reads as follows:

Mayflower Compact (1620 A.D.)

Agreement Between the Settlers at New Plymouth: 1620

IN THE NAME OF GOD, AMEN. We, whose names are underwritten, the Loyal Subjects of our dread Sovereign Lord, King James, by the Grace of God, of Great Britain, France, and Ireland, King, Defender of the Faith. Having undertaken for the Glory of God, and Advancement of the Christian Faith, and the Honour of our King and Country, a voyage to plant the first colony in the northern Parts of Virginia; do by these presents, solemnly and mutually, in the Presence of God and one another, covenant and combine ourselves together into a civil Body Politick, for our better Ordering and Preservation, and Furtherance of the Ends aforesaid: And by Virtue hereof do enact, constitute, and frame, such just and equal Laws, Ordinances, Acts, Constitutions and Offices, from time to time, as shall be thought most meet and convenient for the General good of the Colony; unto which we promise all due submission and obedience. In Witness whereof we have hereunto subscribed our names at Cape Cod the eleventh of November, in the Reign of our Sovereign Lord King James, of England, France, and Ireland, the eighteenth, and of Scotland the fifty-fourth, Anno Domini; 1620.

C. The Ten Commandments, as extracted from the Bible.

D. The Declaration of Independence, adopted by Congress on July 4, 1776, the text of which reads as follows:

The Declaration of Independence.

IN CONGRESS, July 4, 1776

The unanimous Declaration of the thirteen United States of America.

When in the Course of human events, it becomes necessary for one people to dissolve the political bands which have connected them with another, and to assume among the powers of the earth, the separate and equal station to which the Laws of Nature and of Nature's God entitle them, a decent respect to the opinions of mankind requires that they should declare the causes which impel them to the separation.

We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness, -- That to secure these rights, Governments are instituted among Men, deriving their just powers from the consent of the governed, -- That whenever any Form of Government becomes destructive of these ends, it is the Right of the People to alter or to abolish it, and to institute new Government, laying its foundation on such principles and organizing its powers in such form, as to them shall seem most likely to effect their Safety and Happiness. Prudence, indeed, will dictate that Governments long established should not be changed for light and transient causes; and accordingly all experience hath shewn, that mankind are more disposed to suffer, while evils are sufferable, than to right themselves by abolishing the forms to which they are accustomed. But when a long train of abuses and usurpations, pursuing invariably the same Object evinces a design to reduce them under absolute Despotism, it is their right, it is their duty, to throw off such Government, and to provide new Guards for their future security. -- Such has been the patient sufferance of these Colonies; and such is now the necessity which constrains them to alter their former Systems of Government. The history of the present King of Great Britain is a history of repeated injuries and usurpations, all having in direct object the establishment of an absolute Tyranny over these States. To prove this, let Facts be submitted to a candid world.

He has refused his Assent to Laws, the most wholesome and necessary for the public good.

He has forbidden his Governors to pass Laws of immediate and pressing importance, unless suspended in their operation till his Assent should be obtained; and when so suspended, he has utterly neglected to attend to them.

He has refused to pass other Laws for the accommodation of large districts of people, unless those people would relinquish the right of Representation in the Legislature, a right inestimable to them and formidable to tyrants only.

He has called together legislative bodies at places unusual, uncomfortable, and distant from the depository of their public Records, for the sole purpose of fatiguing them into compliance with his measures.

He has dissolved Representative Houses repeatedly, for opposing with manly firmness his invasions on the rights of the people.

He has refused for a long time, after such dissolutions, to cause others to be elected; whereby the Legislative powers, incapable of Annihilation, have returned to the People at large for their exercise; the State remaining in the mean time exposed to all the dangers of invasion from without, and convulsions within.

He has endeavoured to prevent the population of these States; for that purpose obstructing the Laws for Naturalization of Foreigners; refusing to pass others to encourage their migrations hither, and raising the conditions of new Appropriations of Lands.

He has obstructed the Administration of Justice, by refusing his Assent to Laws for establishing Judiciary powers.

He has made Judges dependent on his Will alone, for the tenure of their offices, and the amount and payment of their salaries.

He has erected a multitude of New Offices, and sent hither swarms of Officers to harrass our people, and eat out their substance.

He has kept among us, in times of peace, Standing Armies without the Consent of our legislatures.

He has affected to render the Military independent of and superior to the Civil power.

He has combined with others to subject us to a jurisdiction foreign to our constitution, and unacknowledged by our laws; giving his Assent to their Acts of pretended Legislation:

For Quartering large bodies of armed troops among us.

For protecting them, by a mock Trial, from punishment for any Murders which they should commit on the Inhabitants of these States.

For cutting off our Trade with all parts of the world.

For imposing Taxes on us without our Consent.

For depriving us in many cases, of the benefits of Trial by jury.

For transporting us beyond Seas to be tried for pretended offences.

For abolishing the free System of English Laws in a neighbouring Province, establishing therein an Arbitrary government, and enlarging its Boundaries so as to render it at once an example and fit instrument for introducing the same absolute rule into these Colonies.

For taking away our Charters, abolishing our most valuable Laws, and altering fundamentally the Forms of our Government.

For suspending our own Legislatures, and declaring themselves invested with power to legislate for us in all cases whatsoever.

He has abdicated Government here, by declaring us out of his Protection and waging War against us.

He has plundered our seas, ravaged our Coasts, burnt our towns, and destroyed the lives of our people.

He is at this time transporting large Armies of foreign Mercenaries to compleat the works of death, desolation and tyranny, already begun with circumstances of Cruelty and perfidy scarcely paralleled in the most barbarous ages, and totally unworthy the Head of a civilized nation.

He has constrained our fellow Citizens taken Captive on the high Seas to bear Arms against their Country, to become the executioners of their friends and Brethren, or to fall themselves by their Hands.

He has excited domestic insurrections amongst us, and has endeavoured to bring on the inhabitants of our frontiers, the merciless Indian Savages, whose known rule of warfare, is an undistinguished destruction of all ages, sexes and conditions.

In every stage of these Oppressions We have Petitioned for Redress in the most humble terms; Our repeated Petitions have been answered only by repeated injury. A Prince whose character is thus marked by every act which may define a Tyrant, is unfit to be the ruler of a free people.

Nor have We been wanting in attentions to our Brittish brethren. We have warned them from time to time of attempts by their legislature to extend an unwarrantable jurisdiction over us. We have reminded them of the circumstances of our emigration and settlement here. We have appealed to their native justice and magnanimity, and we have conjured them by the ties of our common kindred to disavow these usurpations, which, would inevitably interrupt our connections and correspondence. They too have been deaf to the voice of justice and of consanguinity. We must, therefore, acquiesce in the necessity, which denounces our separation, and hold them, as we would the rest of mankind, Enemies in War, in Peace Friends.

We, therefore, the Representatives of the United States of America, in General Congress, Assembled, appealing to the Supreme Judge of the world for the rectitude of our intentions, do, in the Name, and by Authority of the good People of these Colonies, solemnly publish and declare, That these United Colonies are, and of Right ought to be Free and Independent States; that they are Absolved from all Allegiance to the British Crown, and that all political connection between them and the State of Great Britain, is and ought to be totally dissolved; and that as Free and independent States, they have full Power to levy War, conclude Peace, contract Alliances, establish Commerce, and to do all other Acts and Things which Independent States may of right do. And for the support of this Declaration, with a firm reliance on the protection of divine Providence, we mutually pledge to each other our Lives, our Fortunes and our sacred Honor.

E. Articles I through VI of the Northwest Ordinance enacted by Congress on July 13, 1787, which prohibited slavery in the new territories and which stated that "religion, morality, and knowledge as being necessary for good government and the happiness of mankind" and which text reads as follows:

Article I

No person, demeaning himself in a peaceable and orderly manner shall ever be molested on account of his mode of worship or religious sentiments, in the said territory.

Article II

The inhabitants of the said territory shall always be entitled to the benefits of the writ of habeas corpus, and of the trial by jury; of a proportionate representation of the people in the legislature; and of judicial proceedings according to the course of the common law. All persons shall be bailable, unless for capital offenses, where the proof shall be evident or the presumption great. All fines shall be moderate; and no cruel or unusual punishments shall be inflicted. No man shall be deprived of his liberty or property, but by the judgment of his peers or the law of the land; and, should the public exigencies make it necessary, for the common preservation, to take any person's property, or to demand his particular services, full compensation shall be made for the same. And, in the just preservation of rights and property, it is understood and declared, that no law ought ever to be made, or have force in the said territory, that shall, in any manner whatever, interfere with or affect private contracts or engagements, bona fide, and without fraud, previously formed.

Article III

Religion, morality, and knowledge, being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged. The utmost good faith shall always be observed towards the Indians; their lands and property shall never be taken from them without their consent; and, in their property, rights, and liberty, they shall never be invaded or disturbed, unless in just and lawful wars authorized by Congress; but laws founded in justice and humanity, shall from time to time be made for preventing wrongs being done to them, and for preserving peace and friendship with them.

Article IV

The said territory, and the States which may be formed therein, shall forever remain a part of this Confederacy of the United States of America, subject to the Articles of Confederation, and to such alterations therein as shall be constitutionally made; and to all the acts and ordinances of the United States in Congress assembled, comformable thereto. The inhabitants and settlers in the said territory shall be subject to pay a part of the federal debts contracted or to be contracted, and a proportional part of the expenses of government, to be apportioned on them by Congress according to the same common rule and measure by which apportionments thereof shall be made on the other States; and the taxes for paying their proportion shall be laid and levied by the authority and direction of the legislatures of the district or districts, or new States, as in the original States, within the time agreed upon by the United States in Congress assembled. The legislatures of those districts or new States, shall never interfere with the primary disposal of the soil by the United States in Congress assembled, nor with any regulations Congress may find necessary for securing the title in such soil to the bona fide purchasers. No tax shall be imposed on lands the property of the United States; and, in no case, shall nonresident proprietors be taxed higher than residents. The navigable waters leading into the Mississippi and St. Lawrence, and the carrying places between the same, shall be common highways and forever free, as well to the inhabitants of the said territory as to the citizens of the United States, and those of any other States that may be admitted into the confederacy, without any tax, impost, or duty therefor.

Article V

There shall be formed in the said territory, not less than three nor more than five States; and the boundaries of the States, as soon as Virginia shall alter her act of cession, and consent to the same, shall become fixed and established as follows, to wit: The western State in the said territory, shall be bounded by the Mississippi, the Ohio, and Wabash Rivers; a direct line drawn from the Wabash and Post Vincents, due North, to the territorial line between the United States and Canada; and, by the said territorial line, to the Lake of the Woods and Mississippi. The middle State shall be bounded by the said direct line, the Wabash from Post Vincents to the Ohio, by the Ohio, by a direct line, drawn due north from the mouth of the Great Miami, to the said territorial line, and by the said territorial line. The eastern State shall be bounded by the last mentioned direct line, the Ohio, Pennsylvania, and the said territorial line: Provided, however, and it is further understood and declared, that the boundaries of these three States shall be subject so far to be altered, that, if Congress shall hereafter find it expedient, they shall have authority to form one or two States in that part of the said territory which lies north of an east and west line drawn through the southerly bend or extreme of Lake Michigan. And, whenever any of the said States shall have sixty thousand free inhabitants therein, such State shall be admitted, by its delegates, into the Congress of the United States, on an equal footing with the original States in all respects whatever, and shall be at liberty to form a permanent constitution and State government: Provided, the constitution and government so to be formed, shall be republican, and in conformity to the principles contained in these articles; and, so far as it can be consistent with the general interest of the confederacy, such admission shall be allowed at an earlier period, and when there may be a less number of free inhabitants in the State than sixty thousand.

Article VI

There shall be neither slavery nor involuntary servitude in the said territory, otherwise than in the punishment of crimes whereof the party shall have been duly convicted: Provided, always, That any person escaping into the same, from whom labor or service is lawfully claimed in any one of the original States, such fugitive may be lawfully reclaimed and conveyed to the person claiming his or her labor or service as aforesaid.

Acts 2006, No. 602, §1.



RS 25:1283 - Context of public display

§1283. Context of public display

Public displays set forth in R.S. 25:1282(B), (C), (D), and (E) shall be accompanied by a document entitled "Context for Acknowledging America's Religious History" which shall read as follows:

(1) Some documents stand out as pivotal in the religious history of America and Louisiana's legal system, among which are the Mayflower Compact, The Declaration of Independence as a legal foundation for the United States Constitution, the Ten Commandments as one of the foundations of our legal system, and the Northwest Ordinance, which was a primary document affirming faith and the first congressional act legally prohibiting slavery. It is hoped that their study and relation to each other and the history of our state and nation will foster an appreciation for the role that religion has played in the legal history of America and the state of Louisiana and prompt further public study.

(2) American law, constitutionalism, and political theory have deep roots in religion. American ideals about liberty, freedom, equality, legal responsibility and codes of law, to mention a few, have roots and underpinnings in religion and biblical literacy. The Ten Commandments, which are found in the Book of Exodus in the Old Testament of the Bible, was one of the earliest written expressions of law to be incorporated in American legal systems. The Ten Commandments, or the law of nature, also impacted the Declaration of Independence which refers to the "laws of nature and of Nature's God."

Acts 2006, No. 602, §1.



RS 25:1284 - Production of historical documents, display

§1284. Production of historical documents, display

A. The division of state archives and records service within the office of the secretary of state shall, upon request, prepare and distribute to state offices, clerks of court and judges and the local governing authorities in the state of Louisiana, copies of the documents set forth in R.S. 25:1282 suitable for framing and display, upon receipt of funds to reimburse the secretary for the actual cost of the preparation and delivery of the documents.

B. Each state office, clerk of court, judge and local governing authority is authorized to post the documents for display provided by the secretary in a visible public location, along with other historical documents.

C. Nothing herein shall prohibit the state or local governing officers, judges or clerks of court from reprinting the documents in R.S. 25:1282 or accepting a donation of already printed documents for display in public buildings.

Acts 2006, No. 602, §1.



RS 25:1301 - Repealed by Acts 2011, No. 207, §5.

CHAPTER 33. HURRICANE KATRINA MEMORIAL COMMISSION

§1301. Repealed by Acts 2011, No. 207, §5.



RS 25:1302 - Repealed by Acts 2011, No. 207, §5.

§1302. Repealed by Acts 2011, No. 207, §5.



RS 25:1303 - Repealed by Acts 2011, No. 207, §5.

§1303. Repealed by Acts 2011, No. 207, §5.



RS 25:1304 - Repealed by Acts 2011, No. 207, §5.

§1304. Repealed by Acts 2011, No. 207, §5.



RS 25:1305 - Repealed by Acts 2011, No. 207, §5.

§1305. Repealed by Acts 2011, No. 207, §5.



RS 25:1306 - Repealed by Acts 2011, No. 207, §5.

§1306. Repealed by Acts 2011, No. 207, §5.



RS 25:1307 - Repealed by Acts 2011, No. 207, §5.

§1307. Repealed by Acts 2011, No. 207, §5.



RS 25:1311 - Legislative intent; scope

CHAPTER 34. SOUTH LOUISIANA WETLANDS DISCOVERY CENTER

§1311. Legislative intent; scope

A. The legislature hereby recognizes that it is appropriate to establish a tourism center in Terrebonne Parish to promote awareness of wetlands.

B. The purpose of such tourist center shall be to collect, preserve, and exhibit, as an educational resource, documents, archives, and other artifacts that promote wetlands.

Acts 2008, No. 327, §1.



RS 25:1312 - Creation; domicile; membership

§1312. Creation; domicile; membership

A. The South Louisiana Wetlands Discovery Center Commission, hereinafter referred to as the "commission", is hereby created in the parish of Terrebonne.

B. The domicile of the commission shall be located in Terrebonne Parish.

C. The commission shall include the following members:

(1) Three members appointed by the Terrebonne Parish Council from six names submitted by Friends of South Louisiana Wetlands Discovery Center Foundation.

(2) One member appointed by the Terrebonne Parish president.

(3) One member appointed by the senator elected to represent the twentieth senatorial district from two names submitted by Nicholls State University.

(4) One member appointed by the senator elected to represent the twenty-first senatorial district from two names submitted by L.E. Fletcher Technical Community College.

(5) One member appointed by the representative elected to represent the fifty-first representative district from two names submitted by the Barataria-Terrebonne National Estuary Program.

(6) One member appointed by the representative elected to represent the fifty-second representative district from two names submitted by the Terrebonne Levee Board.

(7) One member appointed by the representative elected to represent the fifty-third representative district from two names submitted by the Houma Area Convention and Visitors Bureau.

D. Each member shall be a resident of Terrebonne Parish.

E. Each member serves at the pleasure of the person or body appointing the member.

F. Members of the commission shall serve without compensation.

Acts 2008, No. 327, §1; Acts 2010, No. 890, §1, eff. July 2, 2010.



RS 25:1313 - Powers and duties of the commission

§1313. Powers and duties of the commission

A. A majority of the members of the commission shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members present and voting.

B. The commission shall:

(1) Meet at least once each quarter at the call of the commission chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the commission, including a chairman and vice chairman.

(b) The employment, term, compensation, and responsibilities of a center director. The director may also serve as the center's chief administrative officer.

(c) The appointment, duties, and functions of standing and special committees of the commission, including the appointment of noncommission members to such committees and their functions.

(d) The preparation of a budget and plan for sufficient funding.

(3) Repealed by Acts 2010, No. 890, §2, eff. July 2, 2010.

(4) Establish and use an identifying seal pertaining to center business.

C. The commission may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the center, seek and expend funds from any source, public or private, to support programs of the center.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(3) Acquire by purchase, lease as lessee, and hold and use any property, movable or immovable, tangible or intangible, or any interest therein necessary or desirable for carrying out the purposes of this Chapter and sell, lease as lessor, transfer, and dispose of any such property acquired by it.

(4) Acquire by purchase, lease, or otherwise construct, develop, maintain, and operate the center. All public works contracted by the commission shall be subject to, and in accordance with, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 2008, No. 327, §1; Acts 2010, No. 890, §2, eff. July 2, 2010.



RS 25:1314 - Donations and grants

§1314. Donations and grants

The parish governing authority of Terrebonne and the commission, jointly or separately, may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments to achieve the purposes of this Chapter.

Acts 2008, No. 327, §1; Acts 2010, No. 890, §1, eff. July 2, 2010.



RS 25:1315 - Operating funds; appropriations by the legislature

§1315. Operating funds; appropriations by the legislature

Funds appropriated by the legislature for operation of the South Louisiana Wetlands Discovery Center shall be used solely for that purpose and in accordance with the budget plan developed by the commission.

Acts 2008, No. 327, §1; Acts 2010, No. 890, §1, eff. July 2, 2010.



RS 25:1316 - Rules and regulations

§1316. Rules and regulations

The commission shall establish policies, rules, and regulations for the operation of the center in accordance with the Administrative Procedure Act.

Acts 2008, No. 327, §1; Acts 2010, No. 890, §1, eff. July 2, 2010.



RS 25:1321 - Legislative intent

CHAPTER 35. LEEVILLE FISHING VILLAGE AND CULTURAL

PRESERVATION COMMISSION

§1321. Legislative intent

The legislature hereby recognizes that it is appropriate to establish a commission to preserve the culture of and promote tourism for the Leeville Fishing Village in Lafourche Parish.

Acts 2013, No. 128, §1.



RS 25:1322 - Creation; domicile; membership

§1322. Creation; domicile; membership

A. The Leeville Fishing Village and Cultural Preservation Commission, referred to in this Chapter as the "commission", is hereby created as a political subdivision of the state of Louisiana as defined in Article VI, Section 44 of the Constitution of Louisiana.

B. The domicile of the commission shall be located in Lafourche Parish.

C. The purpose of the commission shall be to promote preservation of the culture of and tourism in Lafourche Parish, including the Leeville Fishing Village.

D. The commission shall include the following members:

(1) One member appointed by the councilman elected to represent the ninth council district of the Lafourche Parish Council.

(2) One member appointed by the Lafourche Parish president.

(3) One member appointed by the senator elected to represent Senate District No. 20.

(4) One member appointed by the representative elected to represent House District No. 54.

(5) One member appointed by the lieutenant governor.

E. Each member of the commission shall be a resident of or own property within Lafourche Parish.

F. Each member of the commission shall serve at the pleasure of the person appointing the member.

G. Members of the commission shall serve without compensation.

Acts 2013, No. 128, §1.



RS 25:1323 - Powers and duties of the commission

§1323. Powers and duties of the commission

A. A majority of the members of the commission shall constitute a quorum for the transaction of official business. All official actions of the commission shall require the affirmative vote of a majority of the members present and voting.

B. The commission shall:

(1) Meet at least once each quarter at the call of the commission chairman.

(2) Adopt bylaws establishing policies and procedures for its governance, including but not limited to the following:

(a) The election and responsibilities of the officers of the commission, including a chairman and vice chairman.

(b) The appointment, duties, and functions of standing and special committees of the commission, including the appointment of noncommission members to such committees and their functions.

(c) The preparation of a budget and plan for sufficient funding.

(3) Establish and use an identifying seal pertaining to commission business.

C. The commission may:

(1) Individually, or in cooperation with any nonprofit corporation established to support the commission, seek and expend funds from any source, public or private, to support programs of the commission.

(2) Authorize reports and recommendations which include the issuance, publication, or distribution of general information documents or pamphlets, which are published on a regular basis and are generally known as newsletters.

(3) Acquire by purchase, lease as lessee, and hold and use any property, movable or immovable, corporeal or incorporeal, or any interest therein necessary or desirable for carrying out the purposes of this Chapter and sell, lease as lessor, transfer, and dispose of any such property acquired by it.

D. All public works contracted by the commission shall be subject to, and in accordance with, Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 128, §1.



RS 25:1324 - Donations and grants

§1324. Donations and grants

The parish governing authority of Lafourche Parish and the commission, jointly or separately, may solicit, accept, use, and dispose of any private or public funds in the form of donations of money, grants, property, or personal services from individuals, corporations, and governments to achieve the purposes of this Chapter.

Acts 2013, No. 128, §1.



RS 25:1325 - Operating funds; appropriations by the legislature

§1325. Operating funds; appropriations by the legislature

Funds appropriated by the legislature for operation of the Leeville Fishing Village and Cultural Preservation Commission shall be used solely for that purpose and in accordance with the budget plan developed by the commission.

Acts 2013, No. 128, §1.



RS 25:1326 - Rules and regulations

§1326. Rules and regulations

The commission shall establish policies, rules, and regulations for the operation of the commission in accordance with the Administrative Procedure Act.

Acts 2013, No. 128, §1.






TITLE 26 - Liquors-Alcoholic Beverages

RS 26:1 - TITLE 26 LIQUORS-ALCOHOLIC BEVERAGES

TITLE 26 LIQUORS-ALCOHOLIC BEVERAGES

CHAPTER 1. ALCOHOLIC BEVERAGE CONTROL LAW

PART I. GENERAL PROVISIONS

§1. Title

This Chapter may be cited as "The Alcoholic Beverage Control Law."

Amended by Acts 1956, No. 36, §1; Acts 1987, No. 696, §1.



RS 26:2 - Definitions

§2. Definitions

For purposes of this Chapter, the following terms have the respective meanings ascribed to them in this Section, unless a different meaning clearly appears from the context:

(1) "Alcoholic beverages" means any fluid or solid capable of being converted into fluid, suitable for human consumption and having an alcoholic content of more than six per cent by volume, including alcohol.

(2) "Bottler of wine" means any wine wholesaler who imports wine into the state in bulk and puts it in a closed container for distribution to other wholesale dealers.

(3) "Broker" means any person, other than licensed dealers, who may solicit, receive, or transmit orders for beverage alcohol as an agent of one or more licensed dealers, and does not maintain an inventory of, possess a property right in, or deliver any beverage alcohol.

(4) "Commissioner" means the commissioner of alcohol and tobacco control who shall be the assistant secretary of the office of alcohol and tobacco control in the Department of Revenue.

(5) "Cordial liquors and specialties" means liquor obtained by the process of mixing or redistilling with or over fruit, flowers, plants, or juices therefrom and to which sugar or dextrose, or both, have been added in an amount not less than two and one-half per cent by weight of the finished product.

(6) "Dealer" means any person who, as a business, manufactures, blends, rectifies, distills, processes, imports, stores, uses, handles, holds, sells, offers for sale, solicits orders for the sale of, distributes, delivers, serves, or transports any alcoholic beverage in the state or engages herein in any business transaction relating to any such beverage.

(7) "Dinner theater" means an establishment that is a "restaurant establishment", as defined by R.S. 26:73(C)(1), where food orders are taken and food service is provided in both a restaurant dining area and where patrons are seated to view live theatrical productions or the showing of film, still pictures, electronic or digital reproductions, or other visual reproductions.

(8) "Liquor" means all distilled or rectified alcoholic spirits, brandy, whiskey, rum, gin, and all similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing, such as liquors, cordials, and similar compounds.

(9) "Liquor retail distribution center" means any liquor retailer who has continuously maintained a distribution center or centers for distribution to its wholly owned retail permittees on or prior to January 1, 1961, in this state, or any commercial airline that stores alcoholic beverages in sealed containers of any size at any airport regularly served by the permittee. Such possession for retail sale or distribution therefrom shall be limited to alcohol of high volume content in any quantity.

(10) "Liquor retailer" means any dealer, other than a manufacturer or wholesaler, who sells, offers for sale, exposes for sale, or has in his possession for sale or distribution any alcoholic beverages in any quantity.

(11) "Liquor wholesaler" means any dealer who sells any alcoholic beverage to other licensed liquor wholesale dealers or to licensed retail liquor dealers in the state or who sells alcoholic beverages for delivery beyond the borders of the state in amounts to be fixed by the commissioner, or who imports any alcoholic beverages into the state, and who meets the standards set forth in this Chapter.

(12) "Manufacturer" means any person, other than a wine producer, who personally or through any agent whatever engages in the making, blending, rectifying, or processing of any alcoholic beverage in Louisiana; engages in the making, blending, rectifying, or processing any alcoholic beverage outside Louisiana for sale in Louisiana; or engages in the business of supplying alcoholic beverages to licensed wholesale dealers in Louisiana.

(13) "Outlet" means a place where any person draws or removes any alcoholic beverage from its container for consumption on the premises.

(14) "Package house-Class B" means a place consisting of no less than five hundred square feet of public habitable area which sells alcoholic beverages in factory sealed containers for transportation and consumption off the premises and where no person is allowed to tamper with or otherwise disrupt the manufacturer's seal on or about the licensed premises.

(15) "Regulated beverage" means any alcoholic beverage.

(16) "Solicitor" means any person who offers for sale or solicits any orders for the sale of any regulated beverage, other than in a regularly established and licensed place of business in this state, for delivery or shipment to any point in the state, whether done as owner, agent, or servant.

(17) "Sparkling wine" means any effervescent alcoholic beverage derived from the juice of any fruit, or synthesis thereof, charged with carbon dioxide, either artificially or as the result of secondary fermentation within the container.

(18) "Still wine" means any non-effervescent alcoholic beverage derived from the juice of any fruit, or synthesis thereof.

(19) "Supplier" means any person, other than a wine producer, who manufactures, makes, blends, rectifies, distills, processes, or purchases alcoholic beverages outside the state of Louisiana and imports, sells, offers for sale, solicits orders for sale, distributes, or delivers such alcoholic beverages in Louisiana.

(20) "Wholesale dealer" means a person who sells alcoholic beverages of high alcoholic content to licensed wholesale dealers or licensed retail dealers exclusively, within the state or to any person for delivery beyond the borders of the state to a licensed dealer in that state and who conducts a bona fide wholesale business and maintains a warehouse or warehouses for the storage and warehousing of alcoholic beverages of high alcoholic content in the area where domiciled and licensed by the state, and conducts and maintains systematic and regular solicitations, distribution, deliveries, and sales of the beverages to licensed retail dealers located within the boundary of each parish, municipality, or geographic area, as contractually defined between the wholesaler and his supplier, in which the wholesale dealer makes any sale or delivery.

(21) "Wine package house" means a place where a person sells only sparkling wine and still wine in the original package or closed container, prepared for transportation and consumption off the premises.

(22) "Wine producer" means any person who, directly or indirectly, personally or through any agency, cultivates and grows grapes, fruits, berries, honey, or vegetables from which wine of an alcoholic content in excess of six percent by volume is produced and bottled from a fermentation of such grapes, fruits, berries, honey, or vegetables in Louisiana or outside the state for shipments to licensed wholesale dealers within the state subject to the provisions of R.S. 26:364.

(23) "Winery" means a plot of land located in Louisiana used to cultivate and grow grapes, fruits, berries, honey, or vegetables for the purpose of fermenting such grapes, fruits, berries, honey, or vegetables to produce and bottle wine of an alcoholic content in excess of six percent by volume.

(24) "Wine wholesaler" means any dealer who sells only sparkling wine and still wine to other licensed wholesale dealers or to licensed retail dealers for resale within the state.

Amended by Acts 1962, No. 463, §1; Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2; eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2001, No. 657, §1; Acts 2003, No. 6, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 803, §1; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2014, No. 57, §1.



RS 26:3 - Exempt products

§3. Exempt products

A. The provisions of this Chapter do not apply to the sale of:

(1) Patent, antiseptic, and toilet preparations.

(2) Flavoring extracts, syrups, and food products.

(3) Scientific, chemical, mechanical, and industrial products.

(4) Alcohol for industrial use or purposes only and which is so denatured as to be unfit for human consumption.

B. No person shall knowingly sell any of these products for beverage purposes or sell any of them under circumstances from which he may reasonably deduce the intention of the purchaser to use them for beverage purposes.

Acts 1987, No. 696, §1.



RS 26:71 - Permits required; fees; exception

PART II. PERMITS

§71. Permits required; fees; exception

A. Except as provided in Subsections B and C of this Section, before engaging in the business of manufacturing, supplying, or dealing in alcoholic beverages, all persons shall obtain from the commissioner, according to established rules and regulations, a permit to conduct each separate business and shall pay the commissioner a fee not to exceed the amounts provided for in the following schedule and in accordance with regulations promulgated pursuant to the provisions of the Administrative Procedure Act for each year the permit is valid:

(1)(a) In-state manufacturers - one thousand dollars for each establishment in the state.

(b) Out-of-state manufacturers and suppliers who do not maintain an establishment in the state.

(i) Manufacturers and suppliers who sell less than one thousand cases of their product in the state - two hundred dollars.

(ii) All other out-of-state manufacturers and suppliers - one thousand dollars.

(2) Wholesalers - two thousand five hundred dollars for each place of business in the state.

(3) Retailers - (a) There shall be three types of Class A retail liquor permits:

(i) Class A-General - two hundred dollars for each place of business in any city in the state and one hundred dollars for each place of business in a town, village, or unincorporated place.

(ii) Class A-Restaurant - two hundred dollars for each establishment in the state.

(iii) Class A-Special - two hundred dollars for each facility in the state.

(b) Those operating package houses - one hundred dollars for each place of business in any city in the state and fifty dollars for each place of business in a town, village, or unincorporated place. This permit is known as a Class B Retail Liquor Permit.

(c) Those operating Class C Package Stores - one hundred dollars for each place of business in any city in the state and fifty dollars for each place of business in a town, village, or unincorporated place. This permit shall be known as a Class C Package Store Permit.

(d) A fee of one hundred dollars for each one hundred thousand dollars of gross retail liquor sales, after the first one hundred thousand dollars of gross retail liquor sales, shall be levied according to the schedule below which shall be in addition to those fees enumerated in Subparagraphs (a) and (b) of Paragraph (3) of this Subsection:

GROSS SALES

ADDITIONAL FEES

$0.00 to $99,999.99

-0-

$100,000.00 to $199,999.99

$100.00

$200,000.00 to $299,999.99

$200.00

$300,000.00 to $399,999.99

$300.00

$400,000.00 to $499,999.99

$400.00

$500,000.00 to $599,999.99

$500.00

$600,000.00 and over

$600.00

(4) Solicitors or brokers - five dollars each. No solicitor shall represent more than one dealer, and that dealer's name and address shall appear on the solicitor's permit.

(5) Retail distribution centers, other than manufacturers, wholesalers, retailers, or solicitors - one thousand dollars for each storage facility in the state. Any such permit issued pursuant to this Section shall be expressly prohibited from transfer in accordance with R.S. 26:76.

(6) Wine producers -fifty dollars.

(7) Wineries-fifty dollars.

B. Any person not otherwise a dealer in alcoholic beverages coming into possession of any alcoholic beverages as executor, administrator, trustee, or other fiduciary, as security for or in payment of a debt, or as an insurer, or its transferee or assignee for the salvage or liquidation of an insured casualty or damage or loss may sell the beverages in one lot or parcel to a duly licensed wholesale or retail dealer without qualifying as a dealer. Immediately after taking possession of the alcoholic beverages, the person shall register with the secretary of the Department of Revenue and furnish to him a detailed list of the alcoholic beverages and post with the secretary a bond in such amount as the secretary deems sufficient to protect the state from any taxes due on the alcoholic beverages. The person shall pay to the secretary a registration fee of ten dollars, which fee shall permit the sale of only the alcoholic beverages detailed in the registration request.

C. If proposition five on the local option ballot, as delineated in R.S. 26:588(A), is approved by a majority vote cast in the election, a "Retailers, Class A" state permit shall be authorized for a Class "R" restaurant permittee in the locality for which the local election was held.

Amended by Acts 1950, No. 358, §1; Acts 1962, No. 398, §1; Acts 1977, No. 749, §1, eff. July 21, 1977; Acts 1984, No. 774, §2, eff. July 13, 1984; Acts 1985, No. 736, §1; Acts 1987, No. 696, §1; Acts 1989, No. 585, §2; Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1997, No. 658, §2; Acts 2001, No. 657, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 803, §1; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2011, No. 259, §1; Acts 2012, No. 26, §1; Acts 2014, No. 57, §1.



RS 26:71.1 - Class A permit; definitions

§71.1. Class A permit; definitions

The commissioner shall issue the following four types of Class A retail liquor permits:

(1) Class A-General:

(a) A Class A-General retail permit shall be issued only to a retail outlet where beverage alcohol is sold on the premises for consumption on the premises by paying customers. Such an establishment must be equipped with a permanent wet bar equipped with a non-movable sink and a backbar or similar equipment for public display and to inform the public of brands and flavors offered for sale.

(b) A Class A-General retail establishment shall be staffed by a bartender whose primary duty is to open and/or prepare beverage alcohol products for consumption on the premises by paying customers, or prepared with an appropriate lid or cover on the container for take out service. Such an establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where a Class A-General retail outlet is located.

(c) Repealed by Acts 1995, No. 1016, §2.

(d) A Class A-General retail permit shall be issued only to an establishment where the state law provides that no person under the age of eighteen years is allowed on the premises except as provided in R.S. 26:90(A)(8)(a).

(e) Notwithstanding the provisions of Subparagraphs (a) through (d) of this Paragraph, the commissioner shall not issue a Class A - General liquor permit to any bona fide commercial film theater unless the bona fide commercial film theater complies with the requirements in R.S. 26:73(C)(1)(a), (b), and (c) and alcoholic beverage sales are physically segregated from all other concession sales and no one under the age of eighteen is allowed to enter the area where such alcoholic beverage sales are conducted.

(f) Notwithstanding the provisions of Subparagraphs (a) through (e) of this Paragraph, the commissioner may issue a Class A-General retail permit to any retail establishment for consumption on or off the premises. Such establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where the retail outlet is located. A Class A-General retail permit issued pursuant to the authority granted by this Subparagraph shall not be deemed or qualify as a prerequisite for the issuance of any other type license or permit issued by the state or any political subdivisions thereof.

(g) The licensed premises of a Class A-General retail permit shall be able to accommodate a minimum of twenty-five patrons and contain no less than three hundred seventy-five square feet of public habitable floor area.

(h) A Class A-General retail establishment shall comply with the Department of Health and Hospitals guidelines for the required number of public restrooms and their locations within the retail establishment and shall provide documentation of compliance from the office of public health.

(i) Any Class A-General retail permit application submitted prior to September 1, 2001, shall not be required to meet the qualifications set forth in Subparagraph (g) of this Paragraph.

(2) Class A-Restaurant:

A Class A-Restaurant permit shall be issued only to a "restaurant establishment" as defined by R.S. 26:73(C)(1) or a dinner theater as defined in R.S. 26:2(6) and issued to a facility in conjunction with a Class "R" restaurant permit under the provisions of R.S. 26:73.

(3) Class A-Special:

(a) A Class A-Special permit shall be issued to any facility which is situated on state-owned land, and which is being developed or operated by the state for public purposes, without the necessity for a local permit from the parish or municipality, notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, if all other pertinent qualifications and conditions of this Title are satisfied, and such establishment meets all state zoning requirements as set forth by the state.

(b)(i) The provisions of Subparagraph (a) of this Paragraph shall apply only to the Sabine River Authority Conference and Recreational Facility, located in Ward 3, Sabine Parish, Louisiana and shall be applicable only after the following proposition has been submitted to a local referendum election to the voters of Ward 3, Sabine Parish at the congressional general election to be held in 1994, with a favorable vote of a majority of votes cast, to wit:

"Shall the sale of alcoholic beverage of both high and low alcohol content for consumption on the premises be permitted at the Sabine River Authority Conference and Recreational Facility in Ward 3, Sabine Parish, Louisiana?"

(ii) This Subparagraph shall be the sole and only enabling act necessary to call this election, notwithstanding the provisions of R.S. 26:587.

(c) A Class A-Special permit shall be issued to the convention center facility located in the city of Natchitoches.

(4) Class A-Restaurant-Conditional:

(a) Any retail establishment holding a Class A-General permit issued pursuant to this Section may be issued a Class-A-Restaurant-Conditional permit, provided it meets the requirements of R.S. 26:73(B)(1), (2), (3), (5), and (6) during the hours from 7:00 a.m. until 11:00 p.m. each day of operation.

(b) Notwithstanding the provisions of R.S. 26:90(A)(3)(a) or any other law to the contrary, any establishment which qualifies and receives a Class-A-Restaurant-Conditional permit may permit any person under the age of eighteen on the premises between the hours of 7:00 a.m. and 11:00 p.m.

(c) No additional fee shall be charged for the application or issuance of a Class-A-Restaurant-Conditional permit.

(d) Notwithstanding any other provision of law to the contrary, a retail establishment located at a public or private golf course licensed to operate video draw poker devices pursuant to the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950 prior to January 1, 2004, may be issued a Class A-Restaurant-Conditional permit regardless of the amount or the percentage of food or food items sold at that establishment provided that the establishment meets all other criteria required by the provisions of this Chapter.

Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1995, No. 1016, §2; Acts 1997, No. 378, §1; Acts 2001, No. 214, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2004, No. 918, §2; Acts 2006, No. 469, §1; Acts 2006, No. 803, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 287, §1; Acts 2014, No. 777, §1, eff. July 1, 2014.



RS 26:71.2 - Class C Permit; definitions

§71.2. Class C Permit; definitions

A. For purposes of this Section, "Class C-Package Store" shall be defined as an establishment that meets all of the following:

(1) Operates as a place of business where alcoholic beverages are the principal commodity sold for off-premise consumption.

(2) Does not offer to sell, sell, or otherwise distribute motor fuel at the licensed establishment.

(3) Sells alcoholic beverages, including frozen specialty beverages, in closed containers prepared for transportation and consumption off the premises only.

(4) Has a public habitable floor area of no less than one thousand square feet.

(5) Does not allow any person under the age of eighteen to enter, visit, or loiter in or about the licensed establishment.

(6) Does not employ any person under the age of eighteen.

(7) Does not allow the consumption of any alcoholic beverage for any purpose or reason on or about the licensed establishment unless and except as otherwise provided for in this Title.

(8) Does not permit the mixing of alcoholic beverages or the sale and/or service of mixed alcoholic beverages on the premises of the licensed establishment; however, the mixing of frozen specialty beverages may be permitted according to rules and regulations promulgated by the commissioner pursuant to Subsection B of this Section.

B. The commissioner shall promulgate rules in accordance with the Administrative Procedure Act related to the requirements, qualifications, and conduct of Class C-Package Store licensees.

Acts 2006, No. 803, §1.



RS 26:72 - Permit for wine and malt beverages

§72. Permit for wine and malt beverages

A. Before the operator of any alcoholic beverage outlet where wine or malt beverages are sold for consumption on the premises or sold in factory-sealed containers for transportation and consumption off the premises, shall engage in the business of handling such wine or malt beverages, he shall obtain annually from the commissioner, before commencing such business, a permit to conduct such retail business, and shall pay for each permit the sum of thirty dollars.

B. Nothing in this Section is to be construed to take the place of any license or permit now or to be hereafter issued by any municipality or parish governing authority nor any fee or fees collected therefor.

C. As used in this Section, "wine" means any effervescent or non-effervescent alcoholic beverage derived from the juice of any fruit or synthesis thereof, of an alcoholic content more than six percent by volume. Wine is exclusive of all "liquors", whether they be defined as intoxicating or spirituous liquors, which are produced by distillation.

D. As used in this Section, "malt beverages" means beverages obtained by alcoholic fermentation of an infusion or by a brewing process or concoction of barley or other grain, malt, sugars, and hops in water, including among other things, ale, beer, stout, porter and the like and containing more than six percent alcohol by volume. Malt beverages are exclusive of all "liquors", whether they be defined as intoxicating or spirituous liquors, which are produced by distillation.

Acts 1987, No. 696, §1; Acts 2014, No. 245, §1, eff. May 28, 2014.

NOTE: See Acts 2014, No. 245, §2, relative to construction with R.S. 26:81(A).



RS 26:73 - Restaurant "R" permit; application; fees

§73. Restaurant "R" permit; application; fees

A. The legislature hereby finds and declares that the food service industry is a viable industry in Louisiana with significant economic impact and finds that a restaurant establishment's purpose and primary function is to take orders for and serve food and food items. Such service of food may include the serving of alcoholic beverages in conjunction with meals.

B.(1) The commissioner shall issue, upon proper application and payment of an administrative fee, a special Class "R" restaurant permit to any restaurant establishment as defined in Subsection C of this Section which has been issued a state Class A Retail Liquor Permit for the sale of beverages of high alcohol content.

(2) Municipal and parish governing authorities may issue "R" permits similar to those provided for in this Section. The provisions of this Paragraph shall not apply to those municipal and parish governing authorities that are issuing such permits on July 1, 1984.

C.(1) For purposes of this Section, "restaurant establishment" shall be defined as an establishment:

(a) Which operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Which serves food on all days of operation.

(c) Which maintains separate sales figures for alcoholic beverages.

(d) Which operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Which has a public habitable floor area of no less than five hundred square feet. This Subparagraph shall not apply to business locations that apply to or have been licensed to sell or serve alcoholic beverages prior to August 1, 2006, and have not discontinued the sale and service of such beverages for more than six months.

(2) Sparkling or still wine sold or served by the bottle in conjunction with food service shall not be considered an alcoholic beverage by the commissioner when determining gross revenue for purposes of this Section only.

(3) Notwithstanding any other provision of law to the contrary, a business's trade name shall not disqualify such business as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(4) Notwithstanding any other provision of law to the contrary, a business which provides live entertainment, requires cover charges, offers alcoholic or other beverages at a reduced cost or engages in similar activity shall not be disqualified as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(5) The provisions of this Section shall not prohibit a parish or municipality from enacting ordinances that establish more restrictive requirements for parish or municipal licenses or permits to sell alcoholic beverages at restaurant establishments.

(6) Notwithstanding any provision of law to the contrary, no local or state Class "R" restaurant permit shall be issued to any establishment that provides the type of live entertainment described in R.S. 26:90(E).

D. For new restaurant establishments without prior business experience on which to determine the gross revenue from the sale of the items in Subparagraph (C)(1)(a) of this Section, the commissioner may issue a temporary license, which shall be valid for sixty days to allow the establishment to make such determination.

E.(1) The permit provided for in this Section shall be applied for annually.

(2) Both the original and renewal applications for such permit shall be in writing, be sworn to in front of a notary public, and shall contain all of the following:

(a) The full name of the applicant.

(b) A complete description and correct street address of the premises in which the restaurant is located.

(c) Proof of issuance of state Class "A" permit.

F. All applications shall be accompanied by an administrative fee, which shall be remitted to the office of alcohol and tobacco control, as follows:

(1) For administrative fees for new or renewal of permit - twenty-five dollars.

(2) For a temporary permit as provided for in Subsection C - ten dollars.

G. The permit shall be revoked whenever the establishment's Class A permit is revoked by the state or local Alcohol Beverage Control Board for failure to meet or maintain criteria required for the permit.

H. Notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, and if all other pertinent qualifications and conditions of this Title are satisfied, the commissioner shall issue a Class A-General Permit or a Class A-Restaurant Permit and a Class "R" restaurant permit, and the municipal governing authority or parish governing authority shall issue any and all required local permits to serve high alcohol content beverages for a restaurant establishment, as defined in Subsection C of this Section, or a hotel, if the restaurant or hotel is located within a geographically definable area within any municipality which has been designated by the appropriate authority of the United States Department of the Interior as a national historic landmark district or by the appropriate municipal authority as a local historic district. For restaurant establishments, the provisions of this Subsection shall be applicable only to an establishment that grosses sixty percent of its average monthly sales from the retail sale of food or food items that are prepared for service and consumption on the premises of the establishment.

Acts 1987, No. 696, §1; Acts 1989, No. 193, §1, eff. June 26, 1989; Acts 1995, No. 1081, §2, eff. June 29, 1995; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 320, §1, eff. June 20, 1997; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 139, §1; Acts 2003, No. 936, §1; Acts 2006, No. 803, §1; Acts 2009, No. 233, §1; Acts 2012, No. 287, §1; Acts 2013, No. 256, §1.

NOTE: See Acts 1997, No. 320, §2, relative to applicability of Subsection G.



RS 26:73.1 - Limitations on issuance of permits

§73.1. Limitations on issuance of permits

The commission shall not issue a permit of any class to any donut shop for the sale of alcoholic beverages. For purposes of this Section, "donut shop" shall be defined as an establishment:

(1) Which sells donuts, pastries, or other confections;

(2) Does not operate a fully equipped kitchen used for the preparation of uncooked foods, other than donuts, pastries, or other confections, for service and consumption of such foods on the premises; and

(3) Does not prepare and serve uncooked foods, other than donuts, pastries, or other confections, at least five days a week.

Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 2001, No. 1188, §1, eff. June 29, 2001.



RS 26:74 - Local license and permit fees

§74. Local license and permit fees

A. Parishes and municipalities may require annual permits and fees from dealers holding state permits under this Chapter. No parish or municipality shall require a permit or fee except for establishments located within their territorial limits. No parish or municipality shall require a permit or fee for any commercial airline which is issued a permit as a liquor retail distribution center.

B. Parishes and municipalities requiring permits and fees may furnish the commissioner with a certified copy of the ordinance levying them and may require him to collect the permit fees under rules and regulations. The commissioner shall remit the amount of such fees collected by him quarterly to the parishes and municipalities for which collected, after deducting two per cent for collection costs.

C. The fees charged shall not exceed five hundred dollars per year.

D. Those jurisdictions requiring a person to obtain a license in order to sell or handle beverage alcohol shall not require such person to obtain a new permit due to his change of employment until the original permit has expired. This provision shall not apply to those persons employed as bartenders.

E. When a person obtains the required local wholesaler's permit to engage in business as a wholesaler of beverages of high alcoholic content, he may do business in other municipalities or parishes and these municipalities and parishes shall not impose a tax or license of any nature on him to do business within their territorial limits unless he maintains a regular branch of his wholesale business within their respective limits.

Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 2003, No. 6, §1; Acts 2009, No. 355, §1.



RS 26:75 - Operation without permit prohibited

§75. Operation without permit prohibited

A. No person shall do any act for which a permit is required by this Chapter or by local authorities acting hereunder unless he holds the proper state and local permit. Each day's conduct of business by dealer without such a valid, unsuspended permit constitutes a separate violation of this Chapter.

B. A permit is required of any person who does any act as a dealer.

C.(1) Notwithstanding any law to the contrary, beer, wine, or other spirit sampling for the purpose of allowing a consumer to try the taste of a product may be conducted on the premises of a Class A, Class B, or a Special Event permit holder.

(2) The commissioner shall promulgate rules and regulations for the conducting of beverage alcohol sampling, which shall allow manufacturers and wholesalers to provide and display a limited amount of point of sales materials.

Amended by Acts 1962, No. 463, §2; Acts 1987, No. 696, §1; Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:76 - Personal nature of permits; return of permits; necessity of display; penalties

§76. Personal nature of permits; return of permits; necessity of display; penalties

A. The following shall apply to permits issued under this Chapter:

(1)(a) Except as otherwise provided in this Subsection, permits are valid for only one year, unless expired, suspended, or revoked.

(b) Notwithstanding Subparagraph (a) of this Paragraph, the commissioner may issue permits which are valid for two years to applicants in good standing with the office of alcohol and tobacco control.

(c) Prior to issuing any permits valid for more than one year, the commissioner shall promulgate rules in accordance with the Administrative Procedure Act to provide the requirements, qualifications, and conduct which constitutes "good standing" for purposes of qualifying for a two-year permit.

(2) The permit is not transferrable, assignable, or heritable. The permit must be returned to the office of alcohol and tobacco control or surrendered to an agent of the commissioner within five days of closure, when the ownership of the business is transferred or the business is terminated. When the ownership of the business is transferred, the new owner shall be allowed to continue to operate using the transferor's permit until a new permit is issued or denied, if the new owner notifies the office of alcohol and tobacco control of the transfer within five days of the transfer and applies for a new alcoholic beverage permit within fifteen days of the transfer of ownership. If the permit holder is a corporation or limited liability company, the permit holder shall notify the office of alcohol and tobacco control of any changes in the officers, directors, managers, shareholders, members, or persons previously qualified to conduct or manage the business within fifteen days of the date of such changes. The notification shall include the suitability documents and information for each new individual required to possess the qualifications of the applicants. However, in the event of the dissolution of a partnership by death, the surviving partner or partners may operate under the partnership permit. The office of alcohol and tobacco control shall be notified of any changes to the licensed business premises which increase or decrease the previously approved licensed business premises prior to any such changes.

(3) Receivers and trustees in bankruptcy may operate under the permit of the person succeeded.

(4) When the location of a place of business is proposed to be changed, the proposal shall be received and must be approved by the issuing authority before such action is taken. The change of location shall be noted on the permit by the issuing authority and the permit shall be invalid unless the notation is made.

(5) The permit, in addition to any other permit required to be displayed, shall be posted in a conspicuous place on the licensed premises, so as to be easily seen and read by the public. No other signs or notices, except those required by state or federal law, shall be required to be displayed by the retail dealer.

(6) A partnership may include a surviving spouse not separate in community and that spouse may operate under the partnership permit for the remainder of the term.

(7) A partnership, corporation, or any other authorized legal entity recognized under the laws of the state of Louisiana may include a spouse who has a regime of separation of property, pursuant to Civil Code Article 2370, and may include a spouse who owns the interest in the partnership, corporation, or other legal entity as that spouse's separate property, pursuant to Civil Code Article 2341, and that spouse may operate under the permit of the partnership, corporation, or other legal entity for the remainder of the term after final conviction of the other spouse for any felony that is not directly related to the Alcoholic Beverage Control Law permit.

B. The failure of a retail dealer to publicly display his permits, as required by Paragraph (5) above, shall be grounds for the withholding, suspension, or revocation of the dealer's retail permit.

Amended by Acts 1962, No. 463, §3; Acts 1987, No. 696, §1; Acts 1990, No. 60, §1; Acts 1992, No. 493, §1; Acts 1993, No. 417, §1; Acts 1997, No. 778, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2014, No. 12, §1, eff. May 7, 2014.



RS 26:77 - Notice of application for retail dealer's permit

§77. Notice of application for retail dealer's permit

A. Prior to making application for a retail dealer's permit, each applicant shall insert an appropriate signed notice similar to the following in a newspaper published in the municipality in which he desires to operate his business or in the newspaper published nearest to his place of business, if it is not located in a municipality in which a newspaper is published:

"I am applying for a permit to sell alcoholic beverages at retail at the following address: _________________ in the Parish of _____________."

B. The publication of this notice is not required of permittees seeking the renewal of their permits.

C. In addition to publishing the notice required by Subsections A and B of this Section, each new applicant shall pay a notice of intent fee in the amount of fifty dollars to the office of alcohol and tobacco control. The office will furnish a "Notice of Intent" poster to each person who pays a notice of intent fee. Except in East Baton Rouge Parish, no other local or state notice of intent fee shall be required or assessed.

D. The notice of intent poster shall display, at a minimum, the following information: "NOTICE -- I am applying to the office of alcohol and tobacco control of the state of Louisiana for a permit to sell beverages of alcoholic content at retail at this location. Interested persons should contact the office of alcohol and tobacco control." The notice of intent poster shall also display the current address and telephone number of the office of alcohol and tobacco control.

E. Each notice of intent poster shall be posted conspicuously outside the premises for which application is to be made for no less than fifteen consecutive days prior to the filing of an application for a retailer's permit for the premises. Such display of a notice of intent poster furnished by the office of alcohol and tobacco control shall serve as the only state official public notice required. However, if the application is for premises for which a permit was in effect within the previous six months, the notice of intent poster shall be posted upon the filing of the application and remain posted for at least fifteen days thereafter.

F. The surviving spouse of a deceased licensee may, at the time of death, apply for a retail permit for the premises within one year from the date of death without complying with the requirements of this Section.

Acts 1986, No. 314, §1; Acts 1987, No. 696, §1; Acts 1993, No. 131, §1; Acts 1993, No. 169, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 719, §1.



RS 26:78 - Content of application for permit; commissioner power as ex officio notary

§78. Content of application for permit; commissioner power as ex officio notary

A. Applications for state and local permits to engage in any business or operation regulated by this Chapter shall be in writing and sworn to, and shall contain the full name of the applicant, his social security number, his federal employer identification number, if applicable, his Louisiana Department of Revenue business account number, if applicable, his correct home address, and an accurate description and correct street address of the premises wherein the business or operation is to be conducted, which address shall be considered the proper address for all notices to the applicant or permittee required by this Chapter, and shall be accompanied by an affidavit of the applicant showing that he meets the qualifications and conditions set out in R.S. 26:80. Original and renewal applications shall also be accompanied by a signed sales tax clearance from the sales tax collection agency or agencies in the parish in which the application is made, which clearance request shall be processed within seven business days.

B. Unless he is seeking a renewal of his permit, an applicant for a retail dealer's permit shall attach to his application, as a part thereof, a sworn affidavit stating that he has complied with the provisions of R.S. 26:77.

C.(1) The commissioner and his agents shall be ex officio notaries public within their respective territorial jurisdiction to exercise the functions of a notary public only to administer oaths or affirmations and to notarize applications for permits required of the office of alcohol and tobacco control to engage in the business of dealing in alcoholic beverages as provided for by the provisions in this Title.

(2) All acts performed by such an ex officio notary public authorized by this Subsection shall be performed without charge or other compensation and without the necessity of giving bond.

(3) The commissioner may suspend or terminate the authority of an agent to act as an ex officio notary at any time, and separation from the employ of the office of alcohol and tobacco control shall automatically terminate the powers of such an ex officio notary public.

Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2012, No. 34, §1.



RS 26:79 - Submission of applications; delay

§79. Submission of applications; delay

All applications for state permits shall be mailed or delivered to the commissioner in Baton Rouge, Louisiana, and all applications for local permits shall be mailed or delivered to the respective local authorities. An applicant shall mail or deliver both his applications for state and local permits within twenty-four hours of each other. If he fails to do so, his state application may be withheld and the permits denied. Upon receipt of an application, the commissioner or the local authorities, as the case may be, shall stamp the day, month, and year received, and the commissioner shall verify that the applicant does not owe the state any delinquent sales taxes, penalties, or interest, excluding items under formal appeal pursuant to the applicable statutes. The commissioner and officers or employees specifically so authorized by the commissioner and local authorities may issue the permits immediately after proper investigation but, for a period of thirty-five days after issuance, such permits shall operate on a probationary basis subject to final action on, opposition to, or withholding of, the permits as hereinafter provided.

Amended by Acts 1950, No. 362, §1; Acts 1962, No. 463, §4; Acts 1987, No. 696, §1; Acts 2011, No. 259, §1; Acts 2012, No. 34, §1.



RS 26:80 - Qualifications of applicants for permits

§80. Qualifications of applicants for permits

A. Applicants for state and local permits of all kinds shall demonstrate that they meet all of the following qualifications and conditions:

(1) Be a person of good character and reputation and over eighteen years of age. In considering a person's good character or reputation, the commissioner may consider a person's arrests in determining suitability.

(2) Be a citizen of the United States and the state of Louisiana and a resident of the state of Louisiana continuously for a period of not less than two years next preceding the date of the filing of the application. However, the requirements as to Louisiana citizenship do not apply to wholesalers or retailers who held permits on or prior to January 1, 1946.

(3) Be the owner of the premises, have a bona fide written lease therefor, or be a commercial lessor or a noncommercial lessor licensed pursuant to R.S. 4:701 et seq., exclusively for the sole purpose of conducting charitable gaming.

(4) Have not been convicted of distributing or possessing with the intent to distribute any controlled dangerous substance classified in Schedule I of R.S. 40:964, on any premises licensed pursuant to this Title, where the applicant held or holds an interest in the licensed business. The prohibition provided for in this Subsection shall be for the lifetime of the offender.

(5) Have not been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country.

(6) Have not been convicted in this or in any other state or by the United States or any other country of soliciting for prostitution, pandering, letting premises for prostitution, contributing to the delinquency of juveniles, keeping a disorderly place, or illegally dealing in controlled dangerous substances.

(7) If also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950, have not been convicted in this or in any other state or by the United States or any other country of theft or any crime involving false statements or declarations, or gambling as defined by the laws and ordinances of any municipality, any parish, any state, or the United States.

(8) Have not had a license or permit to sell or deal in alcoholic beverages, issued by the United States, any state, or by any political subdivision of a state authorized to issue permits or licenses, revoked within two years prior to the application, or been convicted or had a judgment of court rendered against the applicant involving alcoholic beverages by this or any other state or by the United States for two years prior to the application.

(9) Have not been adjudged by the commissioner, or convicted by a court of violating any of the provisions of this Chapter.

(10) Have not been convicted of violating any municipal or parish ordinances adopted pursuant to the provisions of this Chapter. If the applicant has been so convicted, the granting of a permit or of a renewal shall be within the discretion of the commissioner.

(11) Not be the spouse of a person who does not meet the requirements of Paragraphs (1) and (3) through (10), and (12) of this Subsection; however, in such cases the age of the ineligible spouse shall be immaterial. For purposes of this Paragraph, the term "spouse" shall also include persons who are considered married outside of the United States, persons who ordinarily hold themselves out as husband and wife, or persons who file their state and federal income tax returns as either "married filing jointly" or "married filing separate".

(12) Not owe the state or the local governmental subdivisions in which the application is made any delinquent sales taxes, penalties, or interest, excluding items under formal appeal pursuant to applicable statutes.

B. If the applicant is a partnership recognized by Louisiana law, or anyone in such partnership with or financed by another, all members of such partnership, or all the persons furnishing the money shall also possess the qualifications required of an applicant. The application shall name all partners or financial backers and furnish their social security numbers and proper addresses. If a partner of a partnership applying for retail or manufacturer's permits is a corporation or limited liability company, the requirements as to citizenship and residence shall not apply to officers, directors, and stockholders of the corporation or members of the limited liability company. The corporation or limited liability company shall either be organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

C.(1) If the applicant is a corporation or a limited liability company, all officers and directors and all stockholders or members owning in the aggregate more than five percent of the stock or of the membership interest in a limited liability company and the person or persons who shall conduct or manage the business shall possess the qualifications required of an applicant, to be shown by the affidavit of each accompanying the application. Each affidavit shall include the signatory's Louisiana Department of Revenue business account number, his social security number, and his correct home address.

(2) The requirements as to citizenship and residence do not apply to officers, directors, or stockholders of corporations or members of limited liability companies applying for retail permits; to officers, directors, or stockholders or members of a manufacturer; or to officers, directors, or stockholders of any corporation which on January 31, 2003, had held a wholesale dealer permit continuously for at least the past three years. The provisions of this Paragraph apply only to a corporation, limited liability company, partnership, or any other legal business entity either organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

(3) Notwithstanding any other provisions of law to the contrary, the commissioner may accept from a publicly traded or other corporation or entity, other than any gaming entity regulated pursuant to the provisions of R.S. 27:20 et seq., R.S. 27:41 et seq., or R.S. 27:301 et seq., the necessary documentation of those persons described in Subsection D of this Section and three officers of the corporation in full satisfaction of the requirements of this Section.

D. If the applicant's business is to be conducted wholly or partly by one or more managers, agents, servants, employees, or other representatives, those persons shall also possess the qualifications required of the applicant and shall furnish verification of suitability in accordance with Paragraph (H)(6) of this Section; however, convicted felons may be employed by an applicant if, in the applicant's business, alcoholic beverages are not the principal commodities sold, handled, or given away.

E. If the applicant, or any other person required to have the same qualifications, does not possess the required qualifications, the permit may be denied; however, if a sales tax clearance is not issued, the permit shall be denied. Nevertheless, if the sales tax clearance request is not processed within the time limitations provided in R.S. 26:78, the permit shall be issued if all other qualifications are met by the applicant.

F.(1)(a) Notwithstanding the provisions of Subsections A and B, a permit may be granted by the commissioner if the applicant has been pardoned, has had any misdemeanor conviction discharged or dismissed, or the applicant's civil rights have been restored, or, if the applicant is a firm, association, partnership, trust, domestic or foreign corporation, or other legal entity, the applicant has terminated its relationship with the person or persons whose action directly contributed to the applicant's conviction.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any applicant who is also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950.

(2) In the granting of a permit, a conviction or plea of guilty or nolo contendere by the applicant shall not constitute an automatic disqualification of the applicant as otherwise required pursuant to the provisions of Paragraphs (A)(5), (6), and (7) of this Section, if all of the following criteria are met:

(a) The felony for which the applicant was convicted is not a crime of violence as defined in R.S. 14:2(B).

(b) Ten years or more have elapsed between the date of application and the successful completion of any sentence, deferred adjudication, or period of probation or parole and the final discharge of the defendant.

G. Notwithstanding the provisions of Subsections A and B, the commissioner may grant or continue a permit with respect to an applicant, even though the applicant's spouse has been convicted of a felony, if the applicant:

(1) Had state and local permits prior to the spouse's felony conviction, and

(2)(a) Has a regime of separation of property, pursuant to Civil Code Article 2370, and is the owner of the premises or has a bona fide written lease therefor, or

(b) Owns the permitted premises as the applicant's separate property, pursuant to Civil Code Article 2341.

H.(1) In order to determine suitability, the applicant, members of a partnership recognized by Louisiana law, the officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such a corporation or company shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety and Corrections, public safety services, office of state police, to the Federal Bureau of Investigation (F.B.I.) for a national criminal history record check.

(2) In order to determine the suitability of an applicant, the office of alcohol and tobacco control shall require members of a partnership recognized by Louisiana law, the officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such a corporation or company, to furnish to the office of alcohol and tobacco control a full set of fingerprints to enable a criminal background investigation to be conducted. The office of alcohol and tobacco control shall submit the completed fingerprint card to the office of state police. The office of state police is authorized to submit the fingerprints to the F.B.I. for a national criminal history background check.

(3) The office of alcohol and tobacco control shall require a background investigation by means of fingerprint checks by the office of state police and the F.B.I. of each applicant, members of a partnership recognized by Louisiana law, the officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such a corporation or company applying for an alcoholic beverage permit.

(4) In addition to the other requirements established by law, the submittal of fingerprints shall be a prerequisite to the issuance of a permanent alcoholic beverage permit by means of fingerprint checks by the office of state police and the F.B.I.

(5) The office of state police shall require each applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and the members of a limited liability company owning more than five percent of such a corporation or company applying for an alcoholic beverage permit pursuant to this Chapter to be fingerprinted. Such fingerprints shall be available for use by the office of state police and for transmittal to the F.B.I. for a national criminal history record check. The information obtained from the national criminal history record check conducted pursuant to this Section may be used by the office of alcohol and tobacco control to determine the applicant's eligibility for an alcoholic beverage permit.

(6) In order to determine the suitability of the spouses of those persons required to submit fingerprints in accordance with this Section, and all other persons required to possess the same qualifications required of the applicant, except for those persons otherwise provided for in this Section, the office of alcohol and tobacco control shall require such persons to provide verification of suitability in accordance with rules adopted by the commissioner pursuant to the Administrative Procedure Act. Fingerprints shall not be required unless the commissioner requests fingerprints based upon credible information that a person may not meet the qualifications of an applicant.

I. All licensees and persons required to be qualified pursuant to the provisions of this Chapter shall have a continuing duty to inform the commissioner of any action which they believe would constitute a violation of this Chapter. No person who so informs the commissioner shall be discriminated against by an applicant or licensee because of supplying such information.

J. All licensees and any other persons who have been found suitable in accordance with the provisions of this Section shall maintain suitability throughout the term of the license.

Amended by Acts 1962, No. 463, §5; Acts 1972, No. 231, §1; Acts 1972, No. 768, §9; Acts 1975, No. 429, §1; Acts 1983, No. 457, §2; Acts 1985, No. 508, §1, eff. July 12, 1985; Acts 1987, No. 696, §1; Acts 1988, No. 865, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 112, §1; Acts 1993, No. 130, §1; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 778, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2003, No. 629, §1; Acts 2006, No. 484, §1; Acts 2008, No. 844, §1; Acts 2011, No. 334, §1, eff. June 29, 2011; Acts 2012, No. 291, §1; Acts 2012, No. 764, §1; Acts 2013, No. 252, §1, eff. June 12, 2013.



RS 26:81 - Location of business limited

§81. Location of business limited

A. No permit shall be granted under this Chapter in contravention of any municipal or parish ordinances adopted pursuant to the zoning laws of the state.

B.(1) No permit shall be issued by the commissioner or by any municipality or parish to authorize any business in any subdivision of the state where the business has been prohibited by referendum vote.

(2) In any subdivision where saloons are prohibited, but package sales of liquor are permitted, Class B package liquor permits may be issued in combination with Class A retail beer permits.

(3) Any premises licensed to deal in alcoholic beverages, upon proper application, shall be issued a permit for beverages of low alcoholic content as defined in R.S. 26:241. The new permit shall be of the same class as the one for which the premises has a license.

C.(1) When prohibited by municipal or parish ordinance, no permit shall be granted for any premises situated within three hundred feet or less, as fixed by the ordinance, of a public playground or of a building used exclusively as a church or synagogue, public library, school, full-time day care center as defined in R.S. 17:405(A)(4), or a correctional facility housing inmates, including but not limited to a halfway house. In municipalities and in unincorporated areas which are divided into subdivisions with streets, blocks, and sidewalks, subject to the adoption of the alternate method of measurement as provided for in Paragraph (2) of this Subsection, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the church, synagogue, public library, public playground, school, full-time day care center, or correctional facility housing inmates, including but not limited to a halfway house to the nearest point of the premises to be licensed.

(2) A municipality may adopt an ordinance establishing an alternate method of measurement of the three hundred foot limitation by measuring in a straight line from the nearest point of the property line of the church or synagogue, public library, school, or full-time day care center to the nearest point of the premises to be licensed. Such alternate method of measurement shall only apply prospectively to the issuance of a new alcohol permit issued on or after the date the ordinance has been adopted.

D. Outside of municipalities and unincorporated areas which are not divided into subdivisions with streets, blocks, or sidewalks, parish ordinances may extend the prohibition to a distance of five hundred feet of the church, synagogue, public library, school, full-time day care center, playground, or a correctional facility housing inmates, including but not limited to a halfway house. The measurement of this distance shall be made in the same manner as the measurement is made in municipalities.

E. The prohibitions in this Section do not apply to any premises which are maintained as a bona fide hotel, or fraternal organization, nor to any premises which have been licensed to deal in alcoholic beverages for a period of one year or longer prior to the adoption of the ordinance.

F. For the purposes of this Section, "public library" shall mean a public library which is located in a permanent structure and is open to the public for three or more days per week.

Amended by Acts 1962, No. 463, §6; Acts 1964, No. 183, §1; Acts 1987, No. 696, §1; Acts 1988, No. 845, §1; Acts 1995, No. 1076, §1, eff. June 29, 1995; Acts 1999, No. 1010, §1; Acts 2003, No. 1173, §2; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 671, §1.



RS 26:82 - Issuance of wholesale permit

§82. Issuance of wholesale permit

A. No wholesale permit shall be issued or held after issuance by any person unless at all times he meets the standards set forth as follows:

(1) Maintains warehouse space either owned or leased by the wholesaler, or dedicated to his use in a public warehouse, and:

(a) Such space shall be sufficient to store at one time a stock of liquor equal to ten percent or more of the wholesaler's annual case volume of liquor sales to retailers within this state, or

(b) Maintains at all times in the warehouse a stock of liquor owned by him, not consigned, nor then sold, consisting of not less than five percent of his annual sales to retailers, and whose cost of acquisition is fifty thousand dollars or more.

(2) Maintains delivery equipment which shall be leased or owned and dedicated to his primary use for the distribution and delivery of alcoholic beverages. The requirement that the delivery equipment be dedicated to a primary use for the distribution and delivery of alcoholic beverages shall not apply to any person continuously holding a wholesale permit issued pursuant to this Chapter for the three years immediately prior to January 1, 2010.

(3) Maintains brand representation with at least one distillery, or liquor manufacturer.

(4) Maintains sales of liquor to retailers generally within his immediate trade area, making sales to at least twenty percent of the retailers in said area with separate sales to retailers accounting for at least fifty percent of the gallonage handled by him.

B. No wholesale permit shall be issued or held after issuance by any person who does not in good faith actually carry on or intend to carry on a bona fide wholesale business by sale to retail permittees of the alcoholic beverages on hand, and the commissioner may revoke any wholesale permit when the permittee fails for a period of forty-five days actively and in good faith to engage in the wholesale business, and shall revoke any wholesale permit for any other violation of this Section or the rules and regulations adopted pursuant to the enforcement hereof.

C. Sale by a wholesaler to himself as a retailer, or as a partner in a retail establishment is not a bona fide wholesale transaction. No wholesaler shall store any of his stock on the premises of any retail establishment.

D. Persons engaged primarily in the sale, handling, distribution, and storage of alcoholic beverages which are ultimately delivered or transported beyond the borders of the state are exempt from complying with the standards set forth in this Section.

E. The commissioner may adopt and publish rules and regulations for the enforcement of this Section.

Acts 1987, No. 696, §1; Acts 2010, No. 125, §1.



RS 26:83 - Interposed persons

§83. Interposed persons

No permit shall be issued to any person who is an interposed person for the owner or proprietor of a business. The commissioner may require a full disclosure, in writing and under oath, of the details of the operation of any person it suspects of being interposed for another. The commissioner may summarily rule before the commissioner for examination, any person suspected of being an interposed person. A person who is subsidized, financed, or employed by a liquor manufacturer to operate a business without disclosing the ownership of the liquor manufacturer shall be considered an interposed person for the liquor manufacturer under this Chapter.

Amended by Acts 1962, No. 463, §7; Acts 1987, No. 696, §1.



RS 26:84 - Misstatement or suppression of fact in application

§84. Misstatement or suppression of fact in application

Any misstatement or suppression of fact in an application or accompanying affidavit is a ground for denial of permit.

Acts 1987, No. 696, §1.



RS 26:85 - Combination of manufacturer, wholesale, and retail business prohibited; exceptions

§85. Combination of manufacturer, wholesale, and retail business prohibited; exceptions

Except as provided in Paragraphs (1) through (6) of this Section, no person shall, at the same time, engage in business as a manufacturer or wine producer and as a wholesaler, as a wholesaler and as a manufacturer or wine producer, as a manufacturer or wine producer and as a retailer, as a retailer and as a manufacturer or wine producer, as a wholesaler and as a retailer, or as a retailer and as a wholesaler of any regulated beverage. However:

(1) Any person who, from January 1, 1940, until July 28, 1948, was continuously a duly licensed manufacturer in the state of any established brand of alcoholic beverage and sold alcoholic beverages at wholesale and retail may be issued, subject to the other requirements of this Chapter, permits as a manufacturer and as a wholesaler and as a retailer of alcoholic beverages.

(2) Any person who, from January 1, 1947, until July 28, 1948, was the holder of a wholesale or retail permit, or of both, may procure, subject to the other requirements of this Chapter, permits under this Chapter either as a wholesaler or as a retailer, or as both.

(3) Any corporation, which on January 31, 2003, had held a wholesale dealer permit continuously for at least the past three years and whose officer, director, or stockholder is also an officer, director, or stockholder of a manufacturer, may be issued a wholesale dealer permit.

(4) A wine producer may sell or serve its finished product at retail directly to consumers at its winery.

(5) Provided that wine producers comply with the provisions of R.S. 26:90, wine producers who own and operate one or more wineries, may sell or serve their finished products at retail directly to consumers at fairs, festivals, farmers' markets and similar venues defined by the commissioner pursuant to rules and regulations promulgated in accordance with the Administrative Procedure Act.

(6) Notwithstanding any other provision of law to the contrary, wine producers who operate one or more wineries may sell and ship directly to a consumer in Louisiana provided that the total amount of sparkling wine or still wine shipped to any single household address in seven hundred fifty milliliter bottles, not to exceed one hundred forty-four bottles per adult person per household address per calendar year.

Acts 1987, No. 696, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2011, No. 327, §1, eff. June 29, 2011.



RS 26:85.1 - Combination of manufacturing and retail business permitted; certain circumstances

§85.1. Combination of manufacturing and retail business permitted; certain circumstances

Notwithstanding any other provision of law to the contrary, the commissioner may issue a Class A-General retail permit or a Class B Retail Liquor Permit, or both, to any person who holds a valid manufacturer's permit issued by the state of Louisiana for a portion of a manufacturer's business premises where the manufacturer engages in the making, blending, rectifying, or processing of any alcoholic beverage in Louisiana so long as the manufacturer complies with R.S. 26:71.1(1)(f) and the following:

(1) No person under the age of eighteen years is allowed in the portion of the premises permitted as a Class A-General retail establishment.

(2) Only alcoholic beverages manufactured at the licensed premises shall be sold, served, or consumed.

(3) The manufacturer shall not sell any alcoholic beverages for transportation off the premises to any other licensed alcoholic beverage retail dealer.

(4) The manufacturer shall not sell more than one case, as defined in R.S. 26:351, to the same person each thirty-day period.

(5)(a) The manufacturer shall file all excise tax reports and pay all excise taxes imposed pursuant to this Title in connection with all alcoholic beverages served or sold at its Class A-General retail establishment.

(b) The manufacturer shall file all excise tax reports and pay all excise taxes imposed pursuant to this Title in connection with all alcoholic beverages sold at its Class B retail establishment.

Acts 2003, No. 677, §1; Acts 2012, No. 300, §1.



RS 26:85.2 - Museum permit; requirements; authorizations; circumstances

§85.2. Museum permit; requirements; authorizations; circumstances

A. Notwithstanding any other provision of law to the contrary, any person who holds a valid manufacturer's permit issued by the state of Louisiana and operates a museum facility within a historic preservation district that is historical in nature, designed to provide information regarding the history of and feature the manufacturer's product to public visitors to the facility and in which guided tours are provided to such visitors may, if otherwise eligible for an AR exception permit or an AG exception permit, as provided in this Title, apply for and receive a special permit which is limited authorization for the sale of special decanters or commemorative bottles produced by the manufacturer exclusively for sale within the museum facility, for the provision of a sample to museum visitors of the manufacturer's product, of up to one ounce serving per visitor, contained in the special decanter or commemorative bottle as part of an educational program offered to visitors of the historic museum facility, and to conduct tastings and samplings within the museum facility of the manufacturer's product. Such permit shall be known as a "museum permit".

B. A wholesaler shall permit a museum permit holder to deliver directly a special decanter or commemorative bottle to the museum facility operated by the permit holder; however, the wholesaler shall include the amounts delivered in its inventory and depletions for purposes of tax collection imposed pursuant to this Title.

Acts 2005, No. 134, §1, eff. June 22, 2005.



RS 26:86 - Authority of commissioner and local authorities to withhold permit

§86. Authority of commissioner and local authorities to withhold permit

The commissioner with respect to state permits and municipal authorities and parish governing authorities with respect to local permits may withhold the issuance of permits in the manner and under the terms and conditions specified in this Chapter; however, if a sales tax clearance is not issued, the permit shall be withheld. Nevertheless, if the sales tax clearance request is not processed within the time limitations provided in R.S. 26:78, the permit shall be issued if all other qualifications are met by the applicant.

Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993.



RS 26:87 - Procedure for determination to issue or withhold permit

§87. Procedure for determination to issue or withhold permit

A. The right to determine what persons shall or shall not be licensed under this Chapter shall be exercised in the following manner:

(1) Municipal authorities and parish governing authorities shall, independently of the commissioner, investigate all applications filed with them for local permits, and shall withhold the issuance of a permit where that action is justified under the provisions of this Chapter. The decision to withhold a local permit shall be made within thirty-five calendar days of the filing of the application. Within that period, the withholding authority shall notify the commissioner in writing that it is withholding the permit and give the reason therefor. Upon receipt of this notice, supported by reasons enumerated in or authorized by this Chapter, the commissioner shall withhold issuance of the applicant's state permit. Within five calendar days after the receipt of the notice from the local authorities, the commissioner shall notify the applicant in writing of the action and shall assign the reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by registered mail at the business address given in his last application. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

(2) The commissioner shall investigate all applications for state permits and shall withhold the issuance of the permit where that action is justified under the provisions of this Chapter. The decision to withhold the permit shall be made within thirty-five calendar days of the filing of the application. Within that period, the commissioner shall notify in writing the municipal authority or parish governing authority, as the case may be, where the applicant has his place of business, that it is withholding the permit and shall give his reasons therefor. Upon receipt of this notice, the governing authorities of the municipality or parish, as the case may be, shall withhold the issuance of the local permit. Within five calendar days of the decision to withhold the permit the commissioner shall notify the applicant in writing of the withholding of the permit and shall assign the reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by certified mail at the mailing address given in his last application. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

(3) Any person may oppose the issuance of any permit by filing with the commissioner a sworn petition of opposition within thirty-five days of the date the application for a state permit was received. If this petition is timely filed, the commissioner shall withhold the state permit and immediately notify the proper local authority, who shall withhold the local permit. The commissioner shall summon the applicant and hold a hearing on the petition of opposition in the manner provided by this Chapter.

B. No petition of opposition shall be acted upon by the commissioner unless the petitioner states in an affidavit that he, together with witnesses, if any, will appear at the hearing to establish the allegations of the petition and unless the petition sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the withholding of a permit.

Acts 1987, No. 696, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:88 - Renewal of permit

§88. Renewal of permit

A. Except as otherwise provided by law, persons holding permits under this Chapter, whether state or local, shall annually file application for renewal thereof for the ensuing year and pay the permit fees in accordance with this Chapter and the rules and regulations established by the commissioner. If a dealer fails to file the application and pay the permit fees by the date established by the commissioner, there shall be added to the fee, in addition to other penalties provided in this Chapter, a delinquency penalty of five percent if the failure is for not more than thirty days, with an additional five percent for each additional thirty days or fraction thereof during which the failure continues. If the dealer fails to make his application by the date established by the commissioner, the commissioner may, without notice or hearing, suspend his right to do business.

B. Any dealer whose application for renewal is filed before the date established by the commissioner may continue business until issuance of the new permit, under the previous permit if it has not been suspended or revoked or the new permit withheld or denied.

C. Renewal permits may be withheld or denied on the same grounds and in the same manner as an original permit.

Acts 1987, No. 696, §1; Acts 2011, No. 259, §1.



RS 26:89 - Form of application for renewal of permit

§89. Form of application for renewal of permit

The commissioner may, by regulation, prescribe the form of application to be used when the applicant is not seeking a new permit but only the renewal of a current permit held by him. Nothing in this regulation shall alter the qualifications required in this Chapter.

Acts 1987, No. 696, §1; Acts 2011, No. 259, §1.



RS 26:90 - Acts prohibited on licensed premises; suspension or revocation of permits

§90. Acts prohibited on licensed premises; suspension or revocation of permits

A. No person holding a retail dealer's permit and no agent, associate, employee, representative, or servant of any such person shall do or permit any of the following acts to be done on or about the licensed premises:

(1)(a) Sell or serve alcoholic beverages to any person under the age of twenty-one years, unless such person submits any one of the following:

(i) A valid, current, Louisiana driver's license which contains a photograph of the person presenting the driver's license.

(ii) A valid, current, driver's license of another state which contains a photograph of the person and birth date of the person submitting the driver's license.

(iii) A valid, current, special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(iv) A valid, current, passport or visa issued by the federal government or another country or nation, that contains a permanently attached photograph of the person and the date of birth of the person submitting the passport or visa.

(v) A valid, current, military or federal identification card issued by the federal government containing a photograph of the person and date of birth of the person submitting the identification card.

(vi) A valid, current, special identification card of another state which contains a photograph of the person and birth date of the person submitting the identification card.

(b) Each form of identification listed above must on its face establish the age of the person as twenty-one years or older, and there must be no reason to doubt the authenticity or correctness of the identification. No form of identification mentioned above shall be accepted as proof of age if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional identification which contains the name, date of birth, and photograph of the person. A duplicate driver's license shall be considered lawful identification for the purposes of this Paragraph, and a person shall not be required to submit additional information containing the name, date of birth, and picture of the person. In addition, an educational institution identification card, check cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Paragraph.

(2) Sell or serve alcoholic beverages to any intoxicated person.

(3)(a) Intentionally entice, aid, or permit any person under the age of eighteen years to visit or loiter in or about any place where alcoholic beverages or beer are the principal commodities sold, handled, or given away. The provisions of this Section shall in no way prohibit the presence of any person under the age of eighteen years on or about a licensed premises for any function sponsored by a religious or charitable organization with tax exempt status under Section 501(3) of the Internal Revenue Code of the United States, or by a fraternal beneficiary society with tax exempt status under 501(8) of the said code, and no alcoholic beverages are sold, handled, given away, or accessible during the presence of any such person.

(b) Permit any person under eighteen years of age to work in any capacity unless that person is a musician performing in a band on the premises under written contract for a specified period of time by the permittee, and the musician is under direct supervision of his parent or legal guardian.

(4) Permit any prostitute to frequent the licensed premises or to solicit patrons for prostitution on the licensed premises.

(5) Sell, offer for sale, possess, or permit the consumption on or about the licensed premises of any kind or type of alcoholic beverage, the sale or possession of which is not authorized under his permit, except as provided for in R.S. 26:793(A)(5).

(6) Intentionally conduct illegal gambling, as defined by law, on the premises described in the application for the permit.

(7) Employ or permit persons, commonly known as B drinkers, to solicit patrons for drinks and to accept drinks from patrons and receive therefor any commission or remuneration in any other way.

(8)(a) Employ anyone under the age of eighteen in any capacity in an establishment where the sale of alcoholic beverages constitutes its main business unless the minor is a musician performing in a band on the premises under written contract with the permittee for a specified time period and is under the direct supervision of his parent or guardian during such time. If the sale of alcoholic beverages does not constitute the main business of the establishment, anyone under the age of eighteen may be employed as long as the minor's employment does not involve the sale, mixing, dispensing, or serving of alcoholic beverages for consumption on the premises.

(b) If the sale or handling of alcoholic beverages does not constitute the main business and alcoholic beverages are not sold for consumption on the premises, an employee under the age of eighteen years may be permitted to participate in the sale of packaged alcoholic beverages to collect the price and taxes and issue receipts therefor, or may be permitted to bag packaged alcoholic beverages, or both, where immediate supervision is provided.

(9) Fail to keep the premises clean and sanitary.

(10) Permit the playing of pool or billiards by any person under eighteen years of age, or permit such a person to visit or frequent the licensed premises operating a pool or billiard hall, except in a structure where the position of the pool or billiards playing area is separate and distinct from the area where alcoholic beverages are dispensed to patrons.

(11) Illegally sell, offer for sale, possess, or permit the consumption on or about the licensed premises of any kind or type of narcotics or habit forming drugs.

(12) Accept Supplemental Nutrition Assistance Program "SNAP" electronic benefit transfer cards as payment for alcoholic beverages in violation of the provisions of 7 U.S.C. 2011 et seq., and any federal regulation issued pursuant thereto.

(13) Permit any disturbance of the peace or obscenity, or any lewd, immoral, or improper entertainment, conduct, or practices on the licensed premises.

(14)(a) Play live or recorded music which is so unreasonably intrusive or offensive as to interfere with the comfortable enjoyment of the property of a person residing within two hundred feet of the premises. This prohibition shall not apply to any licensed premises which are not located within two hundred feet of a residence or which were not located within two hundred feet of a residence on the date that the first permit was granted for the premises or to any licensed premises which are not located in an unzoned unincorporated area. This prohibition shall not apply to any premises which provide an entry area with two separate doors or sets of doors separating the exterior of the entrance from the area where music is played. Any licensed premises which are not, on the effective date of this Paragraph, in compliance with the provisions of this Paragraph, shall have a reasonable time either to modify the premises to comply with this Paragraph or to cease the playing of music as described herein.

(b) Any person residing within two hundred feet of licensed premises on which is played live or recorded music which is so unreasonable, intrusive, or offensive as to interfere with the comfortable enjoyment of his property shall have a cause of action for damages and may obtain injunctive relief if the premises are not in compliance with the provisions of this Paragraph.

(15) Sell or serve any alcoholic beverages at a price fixed on an "all you can drink" basis after the hour of 10:00 p.m.

(16)(a) Sell, deliver, or give away any alcoholic beverage for dispensation by means of an alcoholic beverage vaporizer.

(b) Purchase, possess, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

(c) Allow or permit any customer or person to bring, keep, maintain, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

B. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of high alcoholic content shall be held at any premises where such conduct or acts are permitted:

(1) Employment or use of any person in the sale or service of alcoholic beverages in or upon the licensed premises while such person is unclothed or in such attire, costume, or clothing as to expose to view any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Employment or use of the services of any hostess or other person to mingle with the patrons while such hostess or other person is unclothed or in such attire, costume, or clothing as described in Paragraph (1) of this Subsection.

(3) Encouraging or permitting any person on the licensed premises to touch, caress or fondle the breasts, buttocks, anus, or genitals of any other person.

(4) Permitting any employee or person to wear or use any device or covering, exposed to view, which simulates the breast, genitals, anus, pubic hair, or any portion thereof.

C. Acts or conduct on licensed premises in violation of this Section are deemed to constitute lewd, immoral or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of high alcoholic content shall be held at any premises where such conduct and acts are permitted.

D. Live entertainment is permitted on any licensed premises, except that no permittee shall permit any person to perform acts of or acts which simulate:

(1) Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law.

(2) The touching, caressing or fondling of the breast, buttocks, anus, or genitals.

(3) The displaying of the pubic hair, anus, vulva, genitals, or nipple of the female breast.

E. Subject to the provisions of Subsection D of this Section, entertainers whose breasts or buttocks are exposed to view shall perform only upon a stage at least eighteen inches above the immediate floor level and removed at least three feet from the nearest patron.

F. No permittee shall permit any person to use artificial devices or inanimate objects to depict any of the prohibited activities described above.

G. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of high alcoholic content shall be held at any premises where such conduct or acts are permitted, including the showing of film, still pictures, electronic reproduction, or other visual reproductions depicting:

(1) Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law.

(2) Any person being touched, caressed or fondled on the breast, buttocks, anus, or genitals.

(3) Scenes wherein a person displays the vulva or the anus or the genitals.

(4) Scenes wherein artificial devices or inanimate objects are employed to depict, or drawings are employed to portray, any of the prohibited activities described above.

H. Violation of this Section by a retail dealer's agent, associate, employee, representative, or servant shall be considered the retail dealer's act for purposes of suspension or revocation of a permit.

I. Violation of this Section is punishable as provided in R.S. 26:171 and is also sufficient cause for the suspension or revocation of a permit.

J. Notwithstanding the issuance of a permit by way of renewal, the commissioner may revoke or suspend such permit, as prescribed by this Chapter, for violations of this Section occurring during the permit period immediately preceding the issuance of such permit.

K. Allow the sale, dispensing, or distribution of beverages of high alcoholic content in any type of automatic mechanical vending machine activated by the use of a coin, token, or similar instrument except in Class A establishments pursuant to rules promulgated by the commissioner in accordance with the Administrative Procedure Act. Such rules shall include procedures for the prevention of access to the machines by underage or intoxicated persons. The provisions of this Subsection shall not apply to establishments exempt from holding permits under this Chapter.

Amended by Acts 1950, No. 363, §1; Acts 1962, No. 463, §8; Acts 1968, No. 165, §1; Acts 1974, No. 451, §1; Acts 1974, No. 496, §1; Acts 1981, No. 130, §1; Acts 1982, No. 82, §1; Acts 1985, No. 243, §1; Acts 1985, No. 412, §1, eff. July 10, 1985; Acts 1986, No. 376, §1; Acts 1986, No. 1007, §1; Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 1991, No. 985, §1; Acts 1992, No. 96, §1; Acts 1992, No. 602, §1; Acts 1992, No. 683, §1; Acts 1993, No. 623, §2; Acts 1995, No. 639, §2; Acts 1996, 1st Ex. Sess., No. 78, §2; Acts 2005, No. 83, §1; Acts 2006, No. 147, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 28, §1; Acts 2012, No. 764, §1; Acts 2014, No. 357, §1.



RS 26:91 - Additional causes for suspension or revocation of permits; fines

§91. Additional causes for suspension or revocation of permits; fines

A. In addition to any other causes enumerated in this Chapter, the commissioner may suspend or revoke any permit for any one of the following causes:

(1) If the applicant or any of the persons who must possess the same qualifications failed to possess the qualifications required in R.S. 26:80 at the time of application or fails to maintain such qualifications during the licensed year.

(2) If there was any misstatement or suppression of fact in the application for the permit or if applicant, licensee, or any other person required to meet the qualifications of an applicant, with the intent to misstate or suppress, fails to provide information and documentation, known of at the time of application or learned of at any time after the issuance of a permit, that may reveal any fact material to a suitability determination or knowingly supplies information, during the initial application or following the issuance of a permit, which is untrue or misleading as to a material fact pertaining to the provisions of R.S. 26:80.

(3) If the permit was issued to an interposed person in contravention of R.S. 26:83.

(4) If the permit was granted to any person who is or has been engaged in an alcoholic beverage business with a person whose application for a permit has been denied or whose permit has been revoked.

(5) If the holder of any permit has been convicted by any court of competent jurisdiction of any one of the following offenses:

(a) Violation of the Sunday closing law.

(b) Violation of any municipal or parish ordinance providing for Sunday closing hours.

(c) Violation of any municipal or parish ordinance enacted pursuant to the authorization of this Chapter.

(6) If, without a proper license, a retailer allows any person to consume any alcoholic beverage on the licensed premises or on any parking lot or open or closed space within or contiguous to the licensed premises.

(7) If any dealer or any person listed in Subsection B of R.S. 26:80 violates or has violated any provision of this Chapter.

(8) If any dealer fails to pay any excise taxes due by any regulated business to any parish or municipality.

(9) If the holder of any retail dealer's permit, or his agent, employee, or representative allows the placement or operation of a video draw poker device upon his licensed premises in violation of Part V-B of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950.

B. In addition to any other causes enumerated in this Chapter, the commissioner shall suspend or revoke any permit of any dealer that fails to pay any sales taxes due to the state.

C. No retail dealer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates shall require a wholesaler of such beverages to obtain a license or permit, whether or not accompanied by a fee, from a retailer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates for the privilege of soliciting for sale or selling alcoholic beverages to the retailer. For purposes of this Subsection, fees shall not mean allowances, incentives, or any other recognized market practices.

Amended by Acts 1974, No. 450, §1; Acts 1987, No. 696, §1; Acts 1991, No. 1062, §2, eff. July 30, 1991; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 691, §1, eff. June 22, 1995; Acts 2012, No. 27, §1.



RS 26:92 - Proper petitioners in action by commissioner to suspend or revoke permit

§92. Proper petitioners in action by commissioner to suspend or revoke permit

The commissioner, the secretary of the Department of Revenue, municipal authorities, governing authorities of parishes, sheriffs, law enforcing authorities, citizens, and any trade organization consisting of manufacturers and distributors of alcoholic beverages through its authorized representative have the right to have a permittee cited by the commissioner to show cause why his permit or permits should not be suspended or revoked.

Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 805, §1, eff. June 27, 1995; Acts 1997, No. 658, §2.



RS 26:93 - Procedure for suspending or revoking permit

§93. Procedure for suspending or revoking permit

The procedure for the suspension or revocation of permits shall be substantially as follows:

A. The commissioner shall have periodic examinations made of the business of all persons holding permits under this Chapter. If a violation of any provision of this Chapter or of any rule or regulation of the commissioner is observed, the commissioner may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, the commissioner may instruct any agent or employee of the commissioner to prepare and file, upon information and belief based upon the facts in hand, a petition for suspension or revocation of the permit, setting forth the facts and circumstances of the violation, and shall thereupon summon the permittee to appear and show cause why the permit should not be suspended or revoked.

B. The secretary of the Department of Revenue, municipal authorities, sheriffs, and other law enforcing officers shall have periodic investigations made of the business of all permittees within their respective jurisdictions. If any violation of any provision of this Chapter or of any rule or regulation of the commissioner is observed, such authorities may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, they shall file an affidavit with the commissioner, setting forth the facts and circumstances of the violation. Thereupon, the commissioner shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

C. Any person may file with the commissioner or with the municipal officers or parish authorities a sworn petition requesting that a permit be suspended or revoked. If the petition is filed with the local authorities, they shall immediately transmit it to the commissioner. When such a petition is received by the commissioner, he shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

D. No such petition shall be considered by the commissioner unless sworn to by the petitioner in an affidavit which also affirms that the petitioner, together with witnesses, if any, will appear at the hearing to establish the allegations of the petition, and unless the petition sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the suspension or revocation of a permit.

E. In accordance with the provisions of R.S. 49:961(C), the commissioner may order a summary suspension of a permit.

Amended by Acts 1950, No. 360, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1997, No. 658, §2; Acts 2011, No. 211, §1.



RS 26:94 - Cause necessary to withholding, suspending, or revoking of permit

§94. Cause necessary to withholding, suspending, or revoking of permit

No permit shall be withheld, suspended, or revoked except for causes specified in this Chapter. If a person holds more than one permit and any one of them is suspended or revoked, the commissioner may suspend or revoke all of his permits.

Acts 1987, No. 696, §1.



RS 26:95 - Convictions by court not essential to withholding, suspending, or revoking permits

§95. Convictions by court not essential to withholding, suspending, or revoking permits

Conviction by a court of violation of the provisions of this Chapter is not a condition precedent to the refusal, suspension, or revocation of a permit under this Chapter for a violation of any of the provisions of this Chapter or of the commissioner's published rules. When there has been a previous criminal prosecution for the same or similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal in a court of competent jurisdiction is admissible in a proceeding before the commissioner. The commissioner shall withhold, suspend, or revoke permits for violations of this Chapter, regardless of any prosecution in the court or of the result of any such prosecution.

Amended by Acts 1960, No. 351, §1; Acts 1987, No. 696, §1.



RS 26:96 - Revocation and suspensions not exclusive penalty

§96. Revocation and suspensions not exclusive penalty

A.(1) Notwithstanding any other provision of this Chapter to the contrary, the commissioner may, in lieu of or in addition to revocation or suspension of a permit issued under the authority of this Chapter, impose the following schedule of fines to be paid into the state treasury for:

(a) A first offense, not less than fifty dollars but not more than five hundred dollars.

(b) A second offense that occurs within three years of the first offense, not less than two hundred fifty dollars but not more than one thousand dollars.

(c) A third offense that occurs within three years of the first offense, not less than five hundred dollars but not more than two thousand five hundred dollars.

(2) A retail dealer who is required pursuant to R.S. 15:541.1 to post information regarding the National Human Trafficking Center hotline and fails to post such information may be assessed a fine in accordance with the provisions of this Section.

(3) A third offense, which occurs within three years of the first offense, not less than five hundred dollars but not more than two thousand five hundred dollars.

B. Any fine imposed upon any permittee or the revocation or suspension of a permit is in addition to and is not in lieu of or a limitation upon any other penalty imposed by law and not contained in this Chapter.

Amended by Acts 1979, No. 517, §1; Acts 1987, No. 696, §1; Acts 2013, No. 430, §1.



RS 26:97 - Status of premises after revocation of permit

§97. Status of premises after revocation of permit

When a permit is revoked for any legal cause, the commissioner may, at the same time, order that no state or local permit shall be issued covering the same premises until one year after the date of revocation.

Amended by Acts 1950, No. 361, §1; Acts 1987, No. 696, §1.



RS 26:98 - Notice of hearing by commissioner

§98. Notice of hearing by commissioner

Whenever the commissioner is to hold a hearing pursuant to the provisions of this Part, he shall issue a written summons or notice thereof to the applicant or permittee, directing him to show cause why his application should not be refused or why his permit should not be suspended or revoked. The notice or summons shall state the time, place, and hour of the hearing, which shall be not less than ten nor more than thirty calendar days from the date of the notice. The notice or summons shall enumerate the cause or causes alleged for refusing the application or for suspending or revoking the permit. When a petition has been filed opposing the issuance of the permit or asking for its suspension or revocation, a copy of the petition shall accompany the notice or summons. All notices or summonses shall be either delivered to the applicant or permittee in person or sent by certified mail to the applicant or permittee and directed to him at the mailing address as given in his last application for the permit. When so addressed and mailed, notices or summonses shall be conclusively presumed to have been received by the applicant or permittee.

Amended by Acts 1974, No. 449, §1; Acts 1977, No. 157, §1; Acts 1987, No. 696, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:99 - Place of hearing

§99. Place of hearing

Hearings by the commissioner shall, in his discretion, be held either at the state capital or in the parish in which the licensed premises in question is located.

Acts 1987, No. 696, §1.



RS 26:99.1 - Participation in hearing by video conference

§99.1. Participation in hearing by video conference

To the extent practicable, the commissioner may authorize the use of teleconference, video link, or other visual remote communications technology for the conducting of any hearing as authorized by this Chapter. Prior to utilizing such technology, the commissioner shall adopt rules pursuant to the provisions of the Administrative Procedure Act to provide for the methods and requirements of utilizing teleconference, video link, or other visual remote communications technology for conducting any hearings authorized by the provisions of this Chapter.

Acts 2011, No. 86, §1.



RS 26:100 - By whom conducted; record; briefs

§100. By whom conducted; record; briefs

Hearings may be held by the commissioner or by any person designated and authorized by the commissioner. If the hearing is to be held by a person designated by the commissioner, that person shall take an oath for the faithful performance of his duties. The oath may be administered by anyone qualified by law to administer oaths in this state. The commissioner, or the person designated to hold a hearing, may administer oaths, issue subpoenas for the attendance of witnesses and the production of books, papers, accounts, and documents, and examine witnesses and receive testimony at the hearing. Whenever a hearing is conducted by a person designated by the commissioner to hold the hearing, the testimony received shall be reduced to writing and a transcript thereof, together with all documentary evidence, if any, and all written arguments or briefs submitted shall be made and certified by the hearing examiner to the commissioner for his consideration and decision.

Acts 1987, No. 696, §1.



RS 26:101 - Contempt at hearings; penalty

§101. Contempt at hearings; penalty

If a person fails to comply with a subpoena issued by the commissioner or by any duly authorized person holding the hearing or if a witness refuses to testify in any matter regarding which he may be lawfully interrogated, the person conducting the hearing shall adjudge him guilty of contempt and may fine him not more than one hundred dollars or imprison him for not more than thirty days, or both. The sheriff of the parish in which the hearing is held shall execute the judgment of contempt.

Acts 1987, No. 696, §1.



RS 26:102 - Procedure when permittee or applicant fails to appear at hearing; continuances

§102. Procedure when permittee or applicant fails to appear at hearing; continuances

If a permittee or applicant who has been notified of a hearing does not appear, the hearing may proceed without him and the commissioner may consider and dispose of the case, but in all cases the commissioner, upon application or ex propria motu, may grant continuances from time to time. If the continuance be granted to a fixed future date by written consent or in the presence of the permittee, applicant, or his counsel, no further notice of the hearing date need be given. In all other cases the same notice of hearing as in original hearings shall be given.

Amended by Acts 1950, No. 359, §1; Acts 1987, No. 696, §1.



RS 26:103 - Basis for determination by commissioner to suspend or to revoke permit

§103. Basis for determination by commissioner to suspend or to revoke permit

In determining cases involving the suspension or revocation of permits, if the commissioner finds that the violation is of a minor nature, or that there are extenuating circumstances, or that there are reasonable grounds to expect that the permittee will not again violate any of the provisions of this Chapter, the commissioner may suspend the permit for such time as he thinks proper. If the permittee has previously been fined or had a permit suspended or revoked, or if the violation is flagrant or serious, the commissioner may revoke the permit or permits and shall immediately notify the state and local authorities of this action. When the commissioner either suspends or revokes a permit, all permits to deal in beverages as herein defined and all similar local permits are ipso facto suspended or revoked without action on the part of state or local governing authorities. The commissioner shall retain jurisdiction to re-open cases at any time upon petition or ex propria motu, and for good cause shown may modify, revise, or reverse his former findings and decisions, and all such re-opened cases shall be heard and determined under the same rules of procedure as original cases.

Amended by Acts 1950, No. 305, §1; Acts 1987, No. 696, §1.



RS 26:104 - Costs of hearings

§104. Costs of hearings

In hearings of the commissioner which finally result in withholding the issuance of a permit or in suspending or revoking a permit, the commissioner shall assess the costs of the hearing to the applicant or permittee. The costs are recoverable by the commissioner in any appellate proceeding instituted by the applicant or permittee or in any other judicial proceeding.

Acts 1987, No. 696, §1.



RS 26:105 - Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

§105. Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

Decisions of the commissioner in withholding, suspending, or revoking permits and of local authorities in withholding permits are final and binding on all parties unless appealed in the manner provided in R.S. 26:106 and finally reversed by the courts.

Acts 1987, No. 696, §1.



RS 26:106 - Appeals to courts

§106. Appeals to courts

A. Any party aggrieved by a decision of the commissioner to withhold, suspend, or revoke a permit or of the local authorities to withhold a permit may, within ten days of the notification of the decision, take a devolutive appeal to the district court having jurisdiction of the applicant's or permittee's place of business, proposed or actual as the case may be. Such appeals shall be filed in the district courts in the same manner as original suits are instituted therein. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard. When there has been a previous criminal prosecution for the same or similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal in a court of competent jurisdiction is admissible in the trial of the appeal.

B. Within ten calendar days of the signing of the judgment by the district court in any such appeal case, the commissioner or the applicant for a permit or permittee, as the case may be, may devolutively appeal the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases and shall be devolutive only. If the district court determines that the decision of the commissioner or of the local authorities in withholding, suspending, or revoking the permit was in error, the decision of the commissioner or local authorities shall not be voided if the commissioner or local authorities take an appeal to the court of appeals in the time provided for suspensive appeals.

Amended by Acts 1960, No. 351, §1; Acts 1987, No. 696, §1.



RS 26:107 - Summary proceedings on appeal

§107. Summary proceedings on appeal

All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, in or out of term.

Acts 1987, No. 696, §1.



RS 26:108 - Interference by courts prohibited

§108. Interference by courts prohibited

The courts of this state shall have jurisdiction to issue restraining orders and writs of injunction restraining the commissioner as provided in the constitution, but no writ or order shall issue before a decision has been made by the commissioner either withholding the application for a permit, or suspending or revoking a permit under the provisions of this Chapter.

Amended by Acts 1962, No. 463, §9; Acts 1987, No. 696, §1.



RS 26:141 - Export of beverages controlled by commissioner

PART III. REGULATORY PROVISIONS

§141. Export of beverages controlled by commissioner

The commissioner may promulgate rules regulating the sale, handling, distribution, storage, and transportation of alcoholic beverages for delivery beyond the borders of the state. The failure to comply with any such rule shall, in addition to any other penalties imposed by this Chapter, be cause for the suspension or revocation of the dealer's permit.

Acts 1987, No. 696, §1.



RS 26:142 - Distribution through wholesalers only

§142. Distribution through wholesalers only

Except as provided for in R.S. 26:85, 271.1, and 359, no alcoholic beverage produced or manufactured inside or outside of this state shall be sold or offered for sale in Louisiana or shipped or transported into or within the state except to the holder of a wholesaler's permit and for delivery at the place of business of the wholesaler as shown in his permit.

Acts 1987, No. 696, §1; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 808, §1, eff. June 30, 2006.



RS 26:143 - Invoices and records of dealers

§143. Invoices and records of dealers

A. Every manufacturer and every wholesaler of alcoholic beverages shall, at the time of shipping or delivering, make a true duplicate invoice of each shipment showing full and complete details of each sale or delivery of the beverages. This invoice shall be retained for a period of two years for the inspection and use of the commissioner. They shall also keep a record of the manufacture and purchase of such beverages by them and shall hold all books, records, and memoranda pertaining to the manufacture and purchase of these beverages subject to the inspection of the commissioner.

B. Retail dealers shall keep a record of all alcoholic beverages purchased by them and shall hold all books, records, and memoranda pertaining to the purchase and sale of such alcoholic beverages for inspection by the commissioner or his agents.

C. In lieu of the invoices required herein for manufacturers and wholesalers, a computer-generated record may be used for the purposes of substantiating the details of each sale or delivery of alcoholic beverages. This record shall be retained for a period of two years for the inspection and use of the commissioner.

Acts 1987, No. 696, §1; Acts 1999, No. 202, §1, eff. July 1, 1999.



RS 26:144 - False invoice or bill of sale prohibited

§144. False invoice or bill of sale prohibited

No person shall use, exhibit, or present to the commissioner, or his agents or employees, any invoice or bill of sale that bears an untrue date or falsely states the nature or quantity of the goods therein listed.

Acts 1987, No. 696, §1.



RS 26:145 - Refusal to allow inspection

§145. Refusal to allow inspection

No person shall refuse to allow the commissioner, or his agents or employees, to make an inspection of any place or business where alcoholic beverages are stored, sold, or handled, or otherwise hinder or prevent the inspection.

Acts 1987, No. 696, §1.



RS 26:146 - Regulation of traffic in wines

§146. Regulation of traffic in wines

In order to regulate the traffic in sparkling and still wines, the commissioner shall make and publish reasonable rules and regulations governing the manufacture, labeling, stocking, pricing, and advertising of all such wines. The rules so made shall conform to the substantive provisions of the labeling and advertising regulations issued under the Federal Alcohol Administration Act of the United States. No person shall have in his possession or sell, offer for sale, or distribute any sparkling or still wine not labeled in conformity with the regulations issued by the commissioner and no person shall publish or disseminate any advertisement for sparkling or still wine that does not conform to the regulations issued by the commissioner.

Acts 1987, No. 696, §1.



RS 26:147 - Sale or keeping for sale in dry area; penalty

§147. Sale or keeping for sale in dry area; penalty

A. No person shall sell or keep for sale any alcoholic beverages for beverage and business purposes in any subdivision of the state where the sale of alcoholic beverages is prohibited by law or ordinance.

B. Whoever violates this Section shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:148 - Cash or short-term credit sales only; timely payment; penalty for violation

§148. Cash or short-term credit sales only; timely payment; penalty for violation

A. No manufacturer or wholesale dealer shall sell, offer to sell, or deliver any alcoholic beverage to any retail dealer in this state, and no retail dealer in alcoholic beverages shall buy or accept delivery for any such beverage, for any consideration other than cash or on terms requiring payment not later than the fifteenth day following that on which actual delivery is made. If any payment is not made punctually when due, the vendor shall immediately notify the commissioner thereof and the commissioner shall promptly notify all manufacturers and wholesale dealers in the state of the default and thereafter no person shall sell any alcoholic beverage to the retailer in default on any other terms than cash delivery, until otherwise authorized by the commissioner. Under penalty of suspension of his permit, the retailer who is in default shall pay his obligation in full within thirty days from the date it became due.

B. Whoever violates this Section may have his license suspended for not more than five days for the first offense and not more than thirty days for a subsequent offense. Each failure of a retail dealer to make payment for any default before the expiration of the period of suspension constitutes a subsequent offense. In addition, the retail dealer may be required to make payment in cash for all alcoholic beverages subsequently sold or delivered to him.

C. The commissioner shall make and publish rules and regulations for the enforcement of this Section.

Acts 1987, No. 696, §1.



RS 26:149 - Refilling used containers prohibited; exception

§149. Refilling used containers prohibited; exception

No person shall refill an original container of alcoholic beverages with an alcoholic beverage or have in his possession any original container that has been so refilled, except for three gallon keg type containers of sparkling wine.

Acts 1987, No. 696, §1.



RS 26:150 - Unfair practices

§150. Unfair practices

A. The commissioner shall adopt and promulgate rules and regulations to prevent any unfair practices in the sale of any "regulated beverages."

B. The following unfair practices are hereby prohibited:

(1) Misleading or fraudulent advertising or failure or inability to deliver advertised regulated beverages over a minimum period of twenty-four hours from date of advertising, unless the quantity for sale is specified in the advertisement in type as large as the largest used therein.

(2) Misleading or fraudulent substitution of regulated beverages for those ordered or sold.

(3) Adulterating, watering, or in any manner changing the original contents of any container of regulated beverages while in such container, or possessing containers so adulterated, watered, or changed.

(4) Violating any law or laws of this state defining or prohibiting unfair practices.

(5) Permitting, or acquiescing in, the indiscriminate solicitation or acceptance of regulated beverages, or unregulated beverages, from patrons by employees, or habitues, of the dealer's establishment on the licensed premises.

(6) Doing, permitting, or acquiescing in the doing or permitting, of any act or thing in connection with the sale of regulated beverages involving pricing or stocking or involving fraud, deception or coercion.

C.(1) No retail dealer of alcoholic beverages shall substitute one brand of alcoholic beverage for a brand that has been specifically requested by the customer, unless the customer consents to the substitution.

(2) For the purpose of this Subsection, "brand" means a kind, grade, make, or class of alcoholic beverage identified as being the product of a single manufacturer by a stamp, trademark, logo, or name.

(3) Violation of this Subsection by an agent, associate, employee, representative, or servant of a retail dealer shall be considered a violation by the retail dealer for the purpose of this Subsection.

(4) Anyone who violates the provisions of this Subsection may have his license suspended for not more than two days for the first offense, not less than five days nor more than thirty days for a second offense, and not less than thirty days nor more than one year for third and subsequent offenses. In addition, the commissioner may fine anyone violating this Subsection two hundred fifty dollars for the first offense, not less than five hundred dollars nor more than one thousand dollars for a second offense, and not less than two thousand dollars nor more than three thousand dollars on the third and subsequent offenses.

(5) In addition to the penalties set forth in this Subsection, the retail dealer may be liable in civil suit to the customer and to any dealer of the requested alcoholic beverage for damages which resulted from the substitution. The court shall award the prevailing party in such an action reasonable attorney fees and costs.

D. No retail dealer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates shall require a wholesaler of such beverages to obtain a license or permit, whether or not accompanied by a fee, from a retailer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates for the privilege of soliciting for sale or selling alcoholic beverages to the retailer. For purposes of this Subsection, fees shall not mean allowances, incentives, or any other recognized market practices.

Acts 1987, No. 696, §1; Acts 1995, No. 691, §1, eff. June 22, 1995; Acts 1995, No. 738, §1, eff. June 22, 1995.



RS 26:151 - Permits necessary prior to purchase of alcoholic beverages

§151. Permits necessary prior to purchase of alcoholic beverages

All retail dealers must possess a permit as a condition precedent to purchasing, receiving, or engaging in the business of dealing in alcoholic beverages. An application may be withheld and a solicitor or his wholesaler who sells or delivers alcoholic beverages to the applicant may have their permits suspended or revoked for violation hereof.

Acts 1987, No. 696, §1.



RS 26:152 - Forms for default notices and delinquent lists; rules for filing and publication

§152. Forms for default notices and delinquent lists; rules for filing and publication

The commissioner shall prescribe forms for notices of default and for delinquent lists and shall make and publish rules and regulations to govern the filing of such notices and lists and the publication thereof.

Acts 1987, No. 696, §1.



RS 26:171 - General penalty

PART IV. PENAL PROVISIONS

§171. General penalty

Whoever violates any provision of this Chapter or any rule or regulation of the commissioner, where no other penalty is provided for in this Chapter, shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:241 - Definitions

CHAPTER 2. ALCOHOL BEVERAGE

CONTROL AND TAXATION

PART I. DEFINITIONS

§241. Definitions

The following terms have the respective meanings ascribed to them except in those instances where the context indicates a different meaning:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout fruit juices, cider, or wine.

(a) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(b) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(2) "Beer outlet" means a place where any person draws or removes any malt beverages from containers for sale or consumption on the premises.

(3) "Commissioner" means the commissioner of alcohol and tobacco control who shall be the assistant secretary of the office of alcohol and tobacco control in the Department of Revenue, or his duly authorized agents.

(4) "Dealer" means every person who manufactures alcoholic beverages within Louisiana for handling in Louisiana or who imports alcoholic beverages from any state, territory, possession, or foreign country for handling in Louisiana or who, not being able to prove that the tax levied by this Chapter has been previously paid, sells, offers for sale, or has in possession for sale or other handling beverages of high alcoholic content.

(5) "Dinner theater" means an establishment that is a "restaurant establishment", as defined by R.S. 26:73(C)(1), where food orders are taken and food service is provided in both a restaurant dining area and where patrons are seated to view live theatrical productions or the showing of film, still pictures, electronic or digital reproductions, or other visual reproductions.

(6) "Handle" means sell, use, distribute, store, consume, or otherwise handle.

(7) "Liquors" means all distilled or rectified alcoholic spirits, brandy, whiskey, rum, gin, and all similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing, such as liquors, cordials, and similar compounds.

(8) "Liter" means a metric unit of capacity equal to one thousand cubic centimeters at four degrees centigrade, and it is equivalent to 33.814 United States fluid ounces. For the purposes of this Part, a liter is subdivided into one thousand equal milliliters.

(9)(a) "Malt beverages containing not more than six percent alcohol by volume" means beverages obtained by alcoholic fermentation of an infusion or by a brewing process or concoction of barley or other grain, malt, sugars, and hops in water, including among other things, ale, beer, stout, porter, and the like. Malt beverages are exclusive of all "liquors" whether they be defined as intoxicating or spirituous liquors, or as alcoholic, vinous, or malt liquors, or however otherwise defined as liquors, which are produced by distillation.

(b) "Malt beverages containing more than six percent alcohol by volume" means beverages obtained by alcoholic fermentation of an infusion or by a brewing process or concoction of barley or other grain, malt, sugars, and hops in water, including among other things, ale, beer, stout, porter, and the like. Malt beverages are exclusive of all "liquors" whether they be defined as intoxicating or spirituous liquors, or as alcoholic, vinous, or malt liquors, or however otherwise defined as liquors, which are produced by distillation.

(c) For purposes of R.S. 26:287(A)(9) and (10) and 741 only, malt beverages shall mean all beverages, regardless of alcoholic content, as defined in this Paragraph and all beverages of low alcoholic content as defined in Paragraphs (16) and (17) of this Section.

(10) "Manufacturer or brewer" means any person who, directly or indirectly, personally or through any agency, person, or establishment, engages in the making, blending, rectifying, brewing, or other processing of alcoholic beverages in Louisiana or outside the state for shipments to licensed wholesale dealers within the state subject to the provisions of R.S. 26:364.

(11) "Microbrewer" means any person who, directly or indirectly, personally or through any agency, engages in the making, blending, rectifying, or other processing of beer or other malt beverages for sale in an amount not to exceed twelve thousand five hundred barrels per year.

(12) "Microbrewery" means an establishment wherein beer and other malt beverages are brewed in small quantities, not to exceed twelve thousand five hundred barrels per year, and where such beverages are sold on or off the licensed premises at retail.

(13) "Package house-Class B" means a place consisting of no less than five hundred square feet of public habitable area which sells alcoholic beverages in factory sealed containers for transportation and consumption off the premises and where no person is allowed to tamper with or otherwise disrupt the manufacturer's seal on or about the licensed premises.

(14) "Premises", or "premises to be licensed", means the building or that part of the building as defined in the application for the permit in which beverages of low alcoholic content are sold, except in cases where such beverages are regularly sold or served outside the building, the terms shall also include such outside area.

(15) "Retail dealer" means every person who offers for sale, exposes for sale, has in his possession for sale or distribution, or sells alcoholic beverages in any quantity to persons other than licensed wholesale or retail dealers.

(16) "Secretary" means the secretary of the Department of Revenue, or his duly authorized agents.

(17) "Sparkling wine" means champagne and any other effervescent wine charged with carbon dioxide, whether artificially or as the result of secondary fermentation of the wine within the container.

(18) "Still wine" means any noneffervescent wine, including any fortified wine, vermouth, any artificial imitation wine, any compound sold as "still wine", and any fruit juice.

(19)(a) "Wholesale dealer of malt beverages containing not more than six percent alcohol by volume" means those persons who sell malt beverages containing not more than six percent alcohol by volume and alcoholic beverages of low alcoholic content to licensed wholesale dealers or licensed retail dealers exclusively, within the state or to any person for delivery beyond the borders of the state to a licensed dealer in that state and who conduct a bona fide wholesale business and maintain a warehouse or warehouses for the storage and warehousing of malt beverages and alcoholic beverages of low alcoholic content in the area where domiciled and licensed by the state, and conduct and maintain systematic and regular solicitations, distribution, deliveries, and sales of said beverages to licensed retail dealers located within the boundary of each parish, municipality, or geographic area, as contractually defined between the wholesaler and his supplier, in which the wholesale dealer makes any sale or delivery.

(b) "Wholesale dealer of malt beverages containing more than six percent alcohol by volume" means those persons who sell malt beverages containing more than six percent alcohol by volume and alcoholic beverages of low alcoholic content to licensed wholesale dealers or licensed retail dealers exclusively, within the state or to any person for delivery beyond the borders of the state to a licensed dealer in that state and who conduct a bona fide wholesale business and maintain a warehouse or warehouses for the storage and warehousing of malt beverages and alcoholic beverages of low alcoholic content in the area where domiciled and licensed by the state, and conduct and maintain systematic and regular solicitations, distribution, deliveries, and sales of said beverages to licensed retail dealers located within the boundary of each parish, municipality, or geographic area, as contractually defined between the wholesaler and his supplier, in which the wholesale dealer makes any sale or delivery.

Acts 1989, No. 781, §1; Acts 1993, No. 111, §1; Acts 1993, No. 920, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 658, §2; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2006, No. 803, §1; Acts 2010, No. 953, §1, eff. July 2, 2010.



RS 26:271 - Permits required; fees

PART II. PERMITS FOR DEALERS IN BEVERAGES

OF LOW ALCOHOLIC CONTENT

§271. Permits required; fees

A. Before engaging in the business of dealing in malt beverages or beverages of low alcoholic content, all manufacturers, wholesale and retail dealers, and microbrewers shall obtain from the commissioner, according to established rules and regulations, a permit to conduct each separate manufacturing, wholesale, retail, or microbrewery business and shall pay for each permit a fee not to exceed the amounts provided for in the following schedule and in accordance with regulations promulgated pursuant to the provisions of the Administrative Procedure Act for each year the permit is valid:

(1)(a) Wholesaler dealers of malt beverages containing not more than six percent alcohol by volume - one thousand dollars.

(b) Wholesaler dealers of malt beverages containing more than six percent alcohol by volume. To obtain this permit, the applicant shall hold the permit provided in Subparagraph (a) of this Paragraph.

(2) Retailers, Class A - There shall be three types of Class A retail permits for beverages of low alcoholic content:

(a) Class A - General which authorizes the retailer to sell for consumption on or off the licensed premises - seventy dollars for each place of business in the state.

(b) Class A-Restaurant - seventy dollars for each establishment in the state.

(c) Class A-Special - thirty dollars for each facility in the state.

(3) Retailers, Class B, which authorizes the retailer to sell in sealed containers prepared for transportation and consumption off the premises or any commercial airline which provisions its aircraft with beverages of low alcoholic content in sealed containers of any size at any airport regularly served by the permittee - seventy dollars.

(4) Retailers, Class C Package Store - seventy dollars.

(5) Microbrewer, which authorizes the holder of a Retailers, Class A permit to engage in the brewing of beer and other malt beverages at a single location in an amount not to exceed twelve thousand five hundred barrels, and which further authorizes the sale at retail of such brewed beverages from that location - one thousand dollars.

(6)(a) In-state manufacturers - one thousand dollars for each establishment in the state.

(b) Out-of-state manufacturers who do not maintain an establishment in the state.

(i) Manufacturers who sell less than ten thousand barrels - two hundred dollars.

(ii) All other out-of-state manufacturers - one thousand dollars.

B. The commissioner may require applicants to provide information that is reasonably necessary for the administration of this Section, and may prepare appropriate forms for such applications.

Acts 1989, No. 781, §1; Acts 1993, No. 111, §1; Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1997, No. 658, §2; Acts 2002, 1st Ex. Sess., No. 144, §1; Acts 2003, No. 6, §1; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2006, No. 803, §1; Acts 2011, No. 259, §1; Acts 2012, No. 26, §1.



RS 26:271.1 - Microbrewery; retail sales on or off premises

§271.1. Microbrewery; retail sales on or off premises

A. Any person who has properly obtained a microbrewer's permit as provided for in R.S. 26:271, shall be authorized to engage in the brewing of beer and other malt beverages in a quantity not to exceed twelve thousand five hundred barrels during the licensed year. The holder of such permit shall also be authorized to sell the manufactured beverages at retail for consumption on or off the licensed premises, if the holder also has been issued a Retailer, Class A permit.

B. The provisions of this Section shall not authorize the holder of a microbrewer's permit to sell the manufactured beverages at wholesale.

C. Beverages produced by a microbrewer shall be taxed in the same manner and at the same rate as beverages produced by other breweries, as provided by law.

Acts 1989, No. 781, §1.



RS 26:271.2 - Class A permit; definitions

§271.2. Class A permit; definitions

The commissioner shall issue the following four types of Class A retail permits for beverages of low alcoholic content:

(1) Class A-General:

(a) A Class A-General retail permit shall be issued only to a retail outlet where beverage alcohol is sold on the premises for consumption on the premises by paying customers. Such an establishment must be equipped with a backbar or similar equipment for public display and to inform the public of brands and flavors offered for sale.

(b) A Class A-General retail establishment shall be staffed by a bartender whose primary duty is to open and/or prepare beverage alcohol products for consumption on the premises by paying customers, or prepared with an appropriate lid or cover on the container for take out service. Such an establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where a Class A-General retail outlet is located.

(c) Repealed by Acts 1995, No. 1016, §2.

(d) A Class A-General retail permit shall be issued only to an establishment where the state law provides that no person under the age of eighteen years is allowed on the premises except as provided in R.S. 26:90(A)(8)(a).

(e) Notwithstanding the provisions of Subparagraphs (a) through (d) of this Paragraph the commissioner shall not issue a Class A-General retail permit for beverages of low alcoholic content to a bona fide commercial film theater unless the bona fide commercial film theater complies with the requirements in R.S. 26:272(C)(1)(a), (b), and (c) and alcoholic beverage sales are physically segregated from all other concession sales and no one under the age of eighteen is allowed to enter the area where such alcoholic beverage sales are conducted.

(f) Notwithstanding the provisions of Subparagraphs (a) through (e) of this Paragraph, the commissioner may issue a Class A-General retail permit for beverages of low alcoholic content to any retail establishment for consumption of beverages of low alcoholic content on or off the premises. Such establishment must meet all state and local zoning requirements as set forth by the state and by parishes and municipalities where the retail outlet is located. A Class A-General retail permit for beverages of low alcoholic content issued pursuant to the authority granted by this Subparagraph shall not be deemed or qualify as a prerequisite for the issuance of any other type license or permit issued by the state or any political subdivision thereof.

(g) The licensed premises of a Class A-General retail permit shall be able to accommodate a minimum of twenty-five patrons and contain no less than three hundred seventy-five square feet of public habitable floor area.

(h) A Class A-General retail establishment shall comply with the Department of Health and Hospitals guidelines for the required number of public restrooms and their locations within the retail establishment and shall provide documentation of compliance from the office of public health.

(i) Any Class A-General retail permit application submitted prior to September 1, 2001, shall not be required to meet the qualifications set forth in Subparagraph (g) of this Paragraph.

(2) Class A-Restaurant:

A Class A-Restaurant permit shall be issued only to a "restaurant establishment" as defined by R.S. 26:272(C)(1) or a dinner theater as defined in R.S. 26:241(5), and issued to a facility in conjunction with a Class "R" restaurant permit under the provisions of R.S. 26:272.

(3) Class A-Special:

(a) A Class A-Special permit shall be issued to any facility which is situated on state-owned land, and which is being developed or operated by the state for public purposes, without the necessity for a local permit from the parish or municipality, notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, if all other pertinent qualifications and conditions of this Title are satisfied, and such establishment meets all state zoning requirements as set forth by the state.

(b)(i) The provisions of Subparagraph (a) of this Paragraph shall apply only to the Sabine River Authority Conference and Recreational Facility, located in Ward 3, Sabine Parish, Louisiana and shall be applicable only after the following proposition has been submitted to a local referendum election to the voters of Ward 3, Sabine Parish at the congressional general election to be held in 1994, with a favorable vote of a majority of votes cast, to wit:

"Shall the sale of alcoholic beverage of both high and low alcohol content for consumption on the premises be permitted at the Sabine River Authority Conference and Recreational Facility in Ward 3, Sabine Parish, Louisiana?"

(ii) This Subparagraph shall be the sole and only enabling act necessary to call this election, notwithstanding the provisions of R.S. 26:587.

(c) A Class A-Special permit shall be issued to the convention center facility located in the city of Natchitoches.

(4) Class A-Restaurant-Conditional:

(a) Any retail establishment holding a Class A-General permit issued pursuant to this Section may be issued a Class-A-Restaurant-Conditional permit provided it meets the requirements of R.S. 26:272(B)(1), (2), (3), (5), and (6) during the hours from 7:00 a.m. until 11:00 p.m. each day of operation.

(b) Notwithstanding the provisions of R.S. 26:286(A)(3)(a) or any other law to the contrary, any establishment which qualifies and receives a Class-A-Restaurant-Conditional permit may permit any person under the age of eighteen on the premises between the hours of 7:00 a.m. and 11:00 p.m.

(c) No additional fee shall be charged for the application or issuance of a Class-A-Restaurant-Conditional permit.

Acts 1994, 3rd Ex. Sess., No. 63, §1, eff. July 7, 1994; Acts 1994, 3rd Ex. Sess., No. 130, §1, eff. July 7, 1994; Acts 1995, No. 1016, §2; Acts 1997, No. 378, §1; Acts 2001, No. 214, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2006, No. 469, §1; Acts 2006, No. 803, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 287, §1; Acts 2014, No. 777, §1, eff. July 1, 2014.



RS 26:271.3 - Class C Permit; definitions

§271.3. Class C Permit; definitions

A. For purposes of this Section, "Class C-Package Store" shall be defined as an establishment that meets all of the following:

(1) Operates as a place of business where alcoholic beverages are the principal commodity sold for off-premise consumption.

(2) Does not offer to sell, sell, or otherwise distribute motor fuel at the licensed establishment.

(3) Sells alcoholic beverages, including frozen specialty beverages, in closed containers prepared for transportation and consumption off the premises only.

(4) Has a public habitable floor area of no less than one thousand square feet.

(5) Does not allow any person under the age of eighteen to enter, visit, or loiter in or about the licensed establishment.

(6) Does not employ any person under the age of eighteen.

(7) Does not allow the consumption of any alcoholic beverage for any purpose or reason on or about the licensed establishment unless and except as otherwise provided for in this Title.

(8) Does not permit the mixing of alcoholic beverages or the sale and/or service of mixed alcoholic beverages on the premises of the licensed establishment; however, the mixing of frozen specialty beverages may be permitted according to rules and regulations promulgated by the commissioner pursuant to Subsection B of this Section.

B. The commissioner shall promulgate rules in accordance with the Administrative Procedure Act related to the requirements, qualifications, and conduct of Class C-Package Store licensees.

Acts 2006, No. 803, §1.



RS 26:272 - Restaurant "R" permit; application; fees

§272. Restaurant "R" permit; application; fees

A. The legislature hereby finds and declares that the food service industry is a viable industry in Louisiana with significant economic impact and finds that a restaurant establishment's purpose and primary function is to take orders for and serve food and food items. Such service of food may include the serving of alcoholic beverages in conjunction with meals.

B.(1) The commissioner shall issue, on proper application and payment of an administrative fee, a special Class "R" restaurant permit to any restaurant establishment as defined in Subsection C of this Section which has been issued a "Retailers, Class A" state permit for the sale of beverages of low alcohol content.

(2) Municipal and parish governing authorities may issue "R" permits similar to those provided for in this Section. The provisions of this Paragraph shall not apply to those municipal and parish governing authorities that are issuing such permits on July 1, 1984.

C.(1) For purposes of this Section, "restaurant establishment" shall be defined as an establishment:

(a) Which operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Which serves food on all days of operation.

(c) Which maintains separate sales figures for alcoholic beverages.

(d) Which operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Which has a public habitable floor area of no less than five hundred square feet. This Subparagraph shall not apply to business locations that have applied to or have been licensed to sell or serve alcoholic beverages prior to August 1, 2006, and have not discontinued the sale and service of such beverages for more than six months.

(2) Sparkling or still wine sold or served by the bottle in conjunction with food service shall not be considered an alcoholic beverage by the commissioner when determining gross revenue for purposes of this Section only.

(3) Notwithstanding any other provision of law to the contrary, a business's trade name shall not disqualify such business as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(4) Notwithstanding any other provision of law to the contrary, a business which provides live entertainment, requires cover charges, offers alcoholic or other beverages at a reduced cost or engages in similar activity shall not be disqualified as a restaurant establishment provided the business meets the qualifications set forth in this Subsection.

(5) The provisions of this Section shall not prohibit a parish or municipality from enacting ordinances that establish more restrictive requirements for parish or municipal licenses or permits to sell alcoholic beverages at restaurant establishments.

(6) Notwithstanding any provision of law to the contrary, no local or state Class "R" restaurant permit shall be issued to any establishment that provides the type of live entertainment described in R.S. 26:286(E).

D. For new restaurant establishments without prior business experience on which to determine the gross revenue from the sale of the items in Subparagraph (C)(1)(a) of this Section, the commissioner may issue a temporary license, which shall be valid for sixty days to allow the establishment to make such determination.

E.(1) The permit provided for in this Section shall be applied for and issued annually as determined by the commissioner.

(2) Both the original and renewal applications for such permit shall be in writing, be sworn to in front of a notary public, and shall contain the following:

(a) The full name of the applicant.

(b) A complete description and correct address of the premises in which the restaurant is located.

(c) Proof of issuance of a state Class A permit.

F. All applications shall be accompanied by an administrative fee, which shall be remitted to the commissioner as follows:

(1) For administrative fees for annual new or renewal of permit -- twenty-five dollars.

(2) For a temporary permit as provided for in Subsection C -- ten dollars.

G. The permit shall be revoked whenever the establishment's Class A permit is revoked by the state or local political subdivision for failure to meet or maintain criteria required for the permit.

H. Notwithstanding the provisions of R.S. 26:81(B)(1) and (C), 273(A)(1), 281(B) and (C)(1), 582, and 595, and if all other pertinent qualifications and conditions of this Title are satisfied, the commissioner shall issue a Class A-General Permit or a Class A-Restaurant Permit and a Class "R" restaurant permit, and the municipal governing authority or the parish governing authority shall issue any and all required local permits to serve low alcohol content beverages for a restaurant establishment, as defined in Paragraph (C)(1) of this Section, or a hotel, if the restaurant or hotel is located within a geographically definable area within any municipality which has been designated by the appropriate authority of the United States Department of the Interior as a national historic landmark district or by the appropriate municipal authority as a local historic district. For restaurant establishments, the provisions of this Subsection shall be applicable only to an establishment that grosses sixty percent of its average monthly sales from the retail sale of food or food items that are prepared for service and consumption on the premises of the establishment.

I. If proposition five on the local option ballot, as delineated in R.S. 26:588(A), is approved by a majority vote cast in the election, a "Retailers, Class A" state permit shall be authorized for a Class "R" restaurant permittee in the locality for which the local election was held.

Acts 1987, No. 696, §1; Acts 1989, No. 193, §1, eff. June 26, 1989; Acts 1989, No. 585, §2; Acts 1995, No. 1081, §2, eff. June 29, 1995; Acts 1997, No. 320, §1, eff. June 20, 1997; Acts 1997, No. 331, §1; Acts 2003, No. 936, §1; Acts 2006, No. 803, §1; Acts 2009, No. 233, §1; Acts 2012, No. 287, §1; Acts 2013, No. 256, §1.

NOTE: See Acts 1997, No. 320, §2, relative to applicability of Subsection G.



RS 26:273 - Limitations on the issuance of state permits; exceptions

§273. Limitations on the issuance of state permits; exceptions

A. The commissioner shall not:

(1) Issue a permit for the conduct of a business of dealing in beverages of low alcoholic content in any subdivision of the state wherein that business has been prohibited by a local option election held under the provisions of Chapter 3 of Title 26 of the Louisiana Revised Statutes of 1950.

(2) Issue a wholesale dealer's permit to a person or his spouse possessing a manufacturer's permit, retail dealer's permit of either Class A or Class B, or a microbrewer's permit. This prohibition does not apply to persons who have held both wholesale dealer's and retail dealer's permits continuously since July 31, 1946.

(3) Issue a retail dealer's permit to a person or his or her spouse possessing a manufacturer's permit or wholesale dealer's permit. This prohibition does not apply to persons who have held both wholesale dealer's and retail dealer's permits continuously since July 31, 1946.

(4) Issue a manufacturer's permit to a person or his or her spouse possessing a wholesale dealer’s permit, a retail dealer's permit, or a microbrewer's permit.

(5) Issue a microbrewer's permit to a person or his or her spouse possessing a manufacturer's permit or a wholesale dealer's permit.

(6) Issue a permit for the conduct of a business of dealing in beverages of low alcoholic content for any applicant who is delinquent in the paying of any sales taxes owed to the state, as indicated by the secretary of the Department of Revenue.

(7) Issue a permit of any class to any donut shop for the sale of alcoholic beverages. For purposes of this Paragraph, "donut shop" shall be defined as an establishment that meets all of the following:

(a) Sells donuts, pastries, or other confections.

(b) Does not operate a fully equipped kitchen used for the preparation of uncooked foods, other than donuts, pastries, or other confections, for service and consumption of such foods on the premises.

(c) Does not prepare and serve uncooked foods, other than donuts, pastries, or other confections, at least five days a week.

B. The terms "person" and "spouse" as used in this Section include an individual, partnership, unincorporated association of individuals, joint stock company, corporation, limited liability company, or any other business venture or any stockholder, partner, member, or participant thereof.

C.(1) Notwithstanding the provisions of this Section and if all other pertinent qualifications and conditions of this Title are satisfied, the commissioner may issue a Class A retail permit to any person who is lawfully engaged in the brewing of beer and other malt beverages and whose brewing facility is entirely located in the state of Louisiana. The permit shall only authorize the holder to sell its brewed product for consumption on or off the licensed premises. However, the total amount of retail sales for any given month shall not exceed ten percent of the total amount of all beverages produced on the premises for that month. The municipal or parish governing authority may also issue any and all required local permits.

(2) The provisions of this Subsection shall not apply to holders of a microbrewer permit.

(3) The permit provisions of this Subsection shall not be transferred to any other legal entity and only one such permit shall be issued to a legal entity licensed under this Section.

(4) The provisions of this Subsection shall not apply to any licensed dealer holding permits in excess of ten years prior to the passage of this Act.*

Acts 1989, No. 781, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 432, §1; Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 1997, No. 658, §2; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2010, No. 155, §1.

*As appears in enrolled bill. House Bill 705 was passed on May 28, 1993 and became Acts 1993, No. 432, effective August 15, 1993.



RS 26:274 - Local permits

§274. Local permits

A. Parishes and municipalities may issue and require local permits similar to those issued by the commissioner and may charge and collect fees therefor. No parish or municipality shall require permits of any commercial airline which has been issued a Class B retailer permit.

B. Parishes and municipalities of less than four hundred thousand shall not charge more than one hundred dollars per year for a wholesale dealer's permit, seventy-five dollars per year for a Class A retail dealer's permit, and sixty dollars per year for a Class B retail dealer's permit. Municipalities with a population of four hundred thousand or more shall not charge more than one hundred thirty-five dollars per year for a wholesale dealer's or Class A retail dealer's permit.

C. When a person obtains the required local wholesaler's permit to engage in business as a wholesaler of beverages of low alcoholic content, he may do business in other municipalities or parishes and these municipalities and parishes shall not impose a tax or license of any nature on him to do business within their territorial limits unless he maintains a regular branch of his wholesale business within their respective limits.

D. No parish or municipality shall require a person to secure a permit as a dealer in beverages of high alcoholic content as a condition precedent to issuing a permit to engage in the business of wholesale or retail dealer in beverages of low alcoholic content.

E. Those jurisdictions requiring a person to obtain a license in order to sell or handle beverage alcohol shall not require such person to obtain a new permit due to his change of employment until the original permit has expired. This provision shall not apply to those persons employed as bartenders.

Acts 1985, No. 319, §1, eff. July 9, 1985; Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 1992, No. 951, §1; Acts 2003, No. 6, §1.



RS 26:275 - Operation without permit prohibited

§275. Operation without permit prohibited

A. No person shall do any act for which a permit is required by this Chapter or by local authorities acting hereunder unless he holds the proper state and local permits. No local permit shall be necessary unless the local governing authority has adopted an ordinance requiring a local permit. Each day's conduct of business by a wholesaler or retailer without such a valid, unsuspended permit constitutes a separate violation of this Chapter. The provision relative to the doubling of penalties, contained in R.S. 26:521, does not apply to the offense prohibited in this Section.

B.(1) Notwithstanding any law to the contrary, beer, wine, or other spirits sampling for the purpose of allowing a consumer to try the taste of a product may be conducted on the premises of a Class A, Class B, or a Special Event permit holder.

(2) The commissioner shall promulgate rules and regulations for the conducting of beverage alcohol sampling, which shall allow manufacturers and wholesalers to provide and display a limited amount of point of sales materials.

Amended by Acts 1962, No. 400, §1; Acts 1987, No. 696, §1; Acts 1995, No. 1081, §1, eff. June 29, 1995; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:276 - Personal nature of permits; return of permits; necessity of display; penalties

§276. Personal nature of permits; return of permits; necessity of display; penalties

A. The following shall apply to permits issued under this Chapter:

(1)(a) Except as otherwise provided in this Subsection, permits are valid for only one year, unless expired, suspended, or revoked.

(b) Notwithstanding Subparagraph (a) of this Paragraph, the commissioner may issue permits which are valid for two years to applicants in good standing with the office of alcohol and tobacco control.

(c) Prior to issuing any permits valid for more than one year, the commissioner shall promulgate rules in accordance with the Administrative Procedure Act to provide the requirements, qualifications, and conduct which constitutes "good standing" for purposes of qualifying for a two-year permit.

(2) The permit is not transferrable, assignable, or heritable. The permit must be returned to the office of alcohol and tobacco control or surrendered to an agent of the commissioner within five days of closure, when the ownership of the business is transferred or the business is terminated. When the ownership of the business is transferred, the new owner shall be allowed to continue to operate using the transferor's permit until a new permit is issued or denied, if the new owner notifies the office of alcohol and tobacco control of the transfer within five days of the transfer and applies for a new alcoholic beverage permit within fifteen days of the transfer of ownership. If the permit holder is a corporation or limited liability company, the permit holder shall notify the office of alcohol and tobacco control of any changes in the officers, directors, managers, shareholders, members, or persons previously qualified to conduct or manage the business within fifteen days of the date of such changes. The notification shall include the suitability documents and information for each new individual required to possess the qualifications of the applicants. However, in the event of the dissolution of a partnership by death, the surviving partner or partners may operate under the partnership permit. The office of alcohol and tobacco control shall be notified of any changes to the licensed business premises which increase or decrease the previously approved licensed business premises prior to any such changes.

(3) Receivers and trustees in bankruptcy may operate under the permit of the person succeeded.

(4) When the location of a place of business is proposed to be changed, the proposal shall be received and must be approved by the issuing authority before such action is taken. The change of location shall be noted on the permit by the issuing authority and the permit shall be invalid unless the notation is made.

(5) The permit, in addition to any other permit required to be displayed, shall be posted in a conspicuous place on the licensed premises so as to be easily seen and read by the public. No other signs or notices, except those required by state or federal law, shall be required to be displayed by the retail dealer.

(6) A partnership may include a surviving spouse not separate in community and that spouse may operate under the partnership permit for the remainder of the term.

(7) A partnership, corporation, or any other authorized legal entity recognized under the laws of the state of Louisiana may include a spouse who has a regime of separation of property, pursuant to Civil Code Article 2370, and may include a spouse who owns the interest in the partnership, corporation, or legal entity as that spouse's separate property, pursuant to Civil Code Article 2341 and that spouse may operate under the permit of the partnership, corporation, or other legalentity for the remainder of the term after final conviction of the other spouse for any felony not directly related to the Alcoholic Beverage Control Law permit.

B. The failure of a retail dealer to publicly display his permits, as required by Paragraph (A)(5) of this Section, shall be grounds for the withholding, suspension, or revocation of the dealer's retail permit.

Amended by Acts 1968, No. 173, §1; Acts 1987, No. 696, §1; Acts 1990, No. 60, §1; Acts 1992, No. 493, §1; Acts 1993, No. 417, §1; Acts 1997, No. 778, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2014, No. 12, §1, eff. May 7, 2014.



RS 26:277 - Notice of application for retail dealer's permit

§277. Notice of application for retail dealer's permit

A. Prior to making application for a retail dealer's permit, each applicant shall insert an appropriate signed notice similar to the following in a newspaper published in the municipality in which he desires to operate his business or in the newspaper published nearest his place of business, if it is not located in a municipality in which a newspaper is published:

"I am applying for a permit to sell alcoholic beverages at retail at the following address: _________ in the Parish of _________."

B. The publication of this notice is not required of permittees seeking the renewal of their permits.

C. In addition to publishing the notice required by Subsections A and B of this Section, each new applicant shall pay a notice of intent fee in the amount of fifty dollars to the office of alcohol and tobacco control. The office will furnish a "Notice of Intent" poster to each person who pays a notice of intent fee. Except in East Baton Rouge Parish, no other local or state notice of intent fee shall be required or assessed.

D. The notice of intent poster shall display, at a minimum, the following information: "NOTICE -- I am applying to the office of alcohol and tobacco control of the state of Louisiana for a permit to sell beverages of low alcoholic content at retail at this location. Interested persons should contact the office of alcohol and tobacco control." The notice of intent poster shall also display the current address and telephone number of the office of alcohol and tobacco control.

E. Each notice of intent poster shall be posted conspicuously outside the premises for which application is to be made for no less than fifteen consecutive days prior to the filing of an application for a retailer's permit for the premises. Such display of a notice of intent poster furnished by the office of alcohol and tobacco control shall serve as the only state official public notice required. However, if the application is for premises for which a permit was in effect within the previous six months, the notice of intent poster shall be posted upon the filing of the application and remain posted for at least fifteen days thereafter.

F. The surviving spouse of a deceased licensee may, at the time of death, apply for a retail permit for the premises within one year from the date of death without complying with the requirements of this Section.

Acts 1986, No. 314, §1; Acts 1987, No. 696, §1; Acts 1993, No. 131, §1; Acts 1993, No. 169, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 1999, No. 719, §1.



RS 26:278 - Contents of application for permit; commissioner power as ex officio notary

§278. Contents of application for permit; commissioner power as ex officio notary

A. Applications for state and local wholesaler or retailer permits shall be in writing and sworn to and shall contain the full name of the applicant, his social security number, his federal employer identification number, if applicable, his Louisiana Department of Revenue business account number, if applicable, his correct home address, and an accurate description and correct address of the premises wherein the business or operation is to be conducted, which address shall be considered the proper address for all notices to the applicant or permittee required by this Chapter, and shall be accompanied by an affidavit of the applicant showing that he meets the qualifications and conditions set out in R.S. 26:280, and that he has no interest in a retail dealer establishment in the case of applicants for wholesaler permits, and that he has no interest in a wholesaler dealer establishment in the case of applicants for retail dealer permits unless such interest was held prior to July 31, 1946. Original and renewal applications shall be accompanied by a signed sales tax clearance from the sales tax collection agency or agencies in the parish in which the application is made, which clearance request shall be processed within seven business days.

B. Unless he is seeking a renewal of his permit, the applicant for a retail dealer's permit shall attach to his application, as a part thereof, a sworn affidavit that he has complied with the provisions of R.S. 26:277.

C. In order to comply with the intent of public notice with reference to malt beverage permit matters and the proper payment of taxes, all applications, affidavits, documents relative to importation of malt beverages, and other data relative to retail or wholesale permits, and information pertinent to R.S. 26:741, shall be made available by the secretary or the commissioner, as the authority may lie, to any citizen of the state of Louisiana, municipal authorities and parish governing authorities, and any trade organization consisting of brewers and distributors of beverages of low alcoholic content.

D.(1) The commissioner and his agents shall be ex officio notaries public within their respective territorial jurisdiction to exercise the functions of a notary public only to administer oaths or affirmations and to notarize applications for permits required of the office of alcohol and tobacco control to engage in the business of dealing in alcoholic beverages as provided for by the provisions in this Title.

(2) All acts performed by such an ex officio notary public authorized by this Subsection shall be performed without charge or other compensation and without the necessity of giving bond.

(3) The commissioner may suspend or terminate the authority of an agent to act as an ex officio notary at any time, and separation from the employ of the office of alcohol and tobacco control shall automatically terminate the powers of such an ex officio notary public.

Amended by Acts 1966, No. 79, §3; Acts 1968, No. 174, §4; Acts 1976, No. 262, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2012, No. 34, §1.



RS 26:279 - Submission of applications; delay

§279. Submission of applications; delay

All applications for state permits shall be mailed or delivered to the commissioner in Baton Rouge at the state capitol, and all applications for local permits shall be mailed or delivered to the respective local authorities. An applicant shall mail or deliver his applications for state and local permits within twenty-four hours of each other. If he fails to do so, his state application may be withheld and the permits denied. Upon receipt of an application, the commissioner or the local authorities, as the case may be, shall stamp the day, month, and year received, and the commissioner shall verify that the applicant does not owe the state any delinquent sales taxes, penalties, or interest, excluding items under formal appeal pursuant to applicable statutes. The commissioner and officers or employees specifically so authorized by the commissioner and local authorities may issue the permits immediately after proper investigation but, for a period of thirty-five days after receipt of the application, such permits shall operate on a probationary basis subject to final action on opposition to, or withholding of, the permit as hereinafter provided.

Amended by Acts 1958, No. 186, §1; Acts 1987, No. 696, §1; Acts 2011, No. 259, §1; Acts 2012, No. 34, §1.



RS 26:280 - Qualifications of applicants for permits

§280. Qualifications of applicants for permits

A. Applicants for state and local permits of all kinds shall demonstrate that they meet the following qualifications and conditions:

(1) Be a person of good character and reputation and over eighteen years of age. In considering a person's good character or reputation, the commissioner may consider a person's arrests in determining suitability.

(2) Be a citizen of the United States and of the state of Louisiana and a resident of the state of Louisiana continuously for a period of not less than two years next preceding the date of the filing of the application. However, the requirements as to Louisiana citizenship do not apply to wholesale or retail dealers who have continuously held permits since July 26, 1944.

(3) Be the owner of the premises, have a bona fide written lease therefor, or be a commercial lessor or a noncommercial lessor licensed pursuant to R.S. 4:701 et seq., exclusively for the sole purpose of conducting charitable gaming. In cases where the applicant holds a bona fide written lease, the name and current street address of the lessor shall be shown on the application form filed with the commissioner.

(4) Have not been convicted of distributing or possessing with the intent to distribute any controlled dangerous substance classified in Schedule I of R.S. 40:964, on any premises licensed pursuant to this Title, where the applicant held or holds an interest in the licensed business. The prohibition provided for in this Subsection shall be for the lifetime of the offender.

(5) Have not been convicted of a felony under the laws of the United States, the state of Louisiana, or any other state or country.

(6) Have not been convicted in this or in any other state or by the United States of soliciting for prostitution, pandering, letting premises for prostitution, contributing to the delinquency of juveniles, keeping a disorderly place, letting a disorderly place, or illegally dealing in controlled dangerous substances.

(7) If the applicant is also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950, have not been convicted in this or in any other state or by the United States or any other country of theft or any crime involving false statements or declarations, or gambling as defined by the laws and ordinances of any municipality, any parish, any state, or the United States.

(8) Have not had a license or permit to sell or deal in alcoholic beverages, issued by the United States, any state, or by any political subdivision of a state authorized to issue permits or licenses, revoked within two years prior to the application, or been convicted, or had a judgment of court rendered against the applicant involving alcoholic beverages by this or any other state or by the United States for two years prior to the application.

(9) Have not been convicted of violating any of the provisions of this Chapter.

(10) Have not been convicted of violating any municipal or parish ordinance relating to beverages of low alcoholic content adopted pursuant to the provisions of R.S. 26:493. In such a case, the granting or denial of a permit is within the discretion of the local licensing authorities.

(11) Not owe the state or the local governmental subdivisions in which the application is made any delinquent sales taxes, penalties, or interest excluding items under formal appeal pursuant to applicable statutes.

(12) Not be the spouse of a person who does not meet the requirements of Paragraphs (1) and (3) through (11) of this Subsection; however, in such cases the age of the ineligible spouse shall be immaterial.

B. If the applicant is a partnership recognized by Louisiana law, or anyone in such partnership with or financed by another, all members of such partnership, or all the persons furnishing the money shall also possess the qualifications required of an applicant. The application shall name all partners or financial backers and furnish their social security numbers and proper addresses. If a partner of a partnership applying for retail permits is a corporation or limited liability company, the requirements as to citizenship and residence shall not apply to officers, directors, and stockholders of the corporation or members of the limited liability company. The corporation or limited liability company shall either be organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

C.(1) If the applicant is a corporation or a limited liability company, all officers and directors and all stockholders or members owning in the aggregate more than five percent of the stock or of the membership interest in a limited liability company and the person or persons who shall conduct or manage the business shall possess the qualifications required of an applicant and shall furnish their federal identification number, their Louisiana Department of Revenue business account number, their social security number, and their correct home address. The requirements as to citizenship and residence do not apply to officers, directors, and stockholders of corporations or members of limited liability companies. The corporation or limited liability company shall be either organized under the laws of the state of Louisiana or qualified to do business within the state of Louisiana.

(2) Notwithstanding any other provisions of law to the contrary, the commissioner may accept from a publicly traded or other corporation or entity, other than any gaming entity regulated pursuant to the provisions of R.S. 27:20 et seq., R.S. 27:41 et seq., or R.S. 27:301 et seq., the necessary documentation of those persons described in Subsection D of this Section and three officers of the corporation in full satisfaction of the requirements of this Section.

D. If the applicant's business is to be conducted wholly or partly by one or more managers, agents, servants, employees, or other representatives, those persons shall also possess the qualifications required of the applicant and shall furnish verification of their suitability in accordance with Paragraph (H)(6) of this Section; however, convicted felons may be employed by an applicant if, in the applicant's business, alcoholic beverages are not the principal commodities sold, handled, or given away.

E. If the applicant, or any other person required to have the same qualifications, does not possess the required qualifications, the permit may be denied, suspended, or revoked; however, if a sales tax clearance has not been issued, the permit shall be denied, suspended, or revoked. Nevertheless, if the sales tax clearance request is not processed within the time limitation provided in R.S. 26:278, the permit shall be issued if all other qualifications are met by the applicant.

F.(1)(a) Notwithstanding the provisions of Subsections A and B, a permit may be granted by the commissioner if the applicant has been pardoned, has had any misdemeanor conviction discharged or dismissed, or the applicant's civil rights have been restored, or, if the applicant is a firm, association, partnership, trust, domestic or foreign corporation, or other legal entity, the applicant has terminated its relationship with the person or persons whose action directly contributed to the applicant's conviction.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to any applicant who is also applying for a video gaming license under the provisions of Chapter 6 of Title 27 of the Louisiana Revised Statutes of 1950.

(2) In the granting of a permit, a conviction or plea of guilty or nolo contendere by the applicant shall not constitute an automatic disqualification of the applicant as otherwise required pursuant to the provisions of Paragraphs (A)(5), (6), and (7) of this Section, if all of the following criteria are met:

(a) The felony for which the applicant was convicted is not a crime of violence as defined in R.S. 14:2(B).

(b) Ten years or more have elapsed between the date of application and the successful completion of any sentence, deferred adjudication, or period of probation or parole and the final discharge of the defendant.

G. Notwithstanding the provisions of Subsections A and B, the commissioner may grant or continue a permit with respect to an applicant, even though the applicant's spouse has been convicted of a felony, if the applicant:

(1) Had state and local permits prior to the spouse's felony conviction, and

(2)(a) Has a regime of separation of property, pursuant to Civil Code Article 2370, and is the owner of the premises or has a bona fide written lease therefor, or

(b) Owns the permitted premises as the applicant's separate property, pursuant to Civil Code Article 2341.

H.(1) In order to determine suitability, the applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such corporations and companies shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety and Corrections, public safety services, office of state police, to the Federal Bureau of Investigation (F.B.I.) for a national criminal history record check.

(2) In order to determine the suitability of an applicant, the office of alcohol and tobacco control shall require the members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such corporations and companies, to furnish to the office of alcohol and tobacco control a full set of fingerprints to enable a criminal background investigation to be conducted. The office of alcohol and tobacco control shall submit the completed fingerprint card to the office of state police. The office of state police is authorized to submit the fingerprints to the F.B.I. for a national criminal history background check.

(3) The office of alcohol and tobacco control shall require a background investigation by means of fingerprint checks by the office of state police and the F.B.I. of each applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and the members of a limited liability company owning more than five percent of such corporations or companies applying for an alcoholic beverage permit.

(4) In addition to the other requirements established by law, the submittal of fingerprints shall be a prerequisite to the issuance of a permanent alcoholic beverage permit by means of fingerprint checks by the office of state police and the F.B.I.

(5) The office of state police shall require each applicant, members of a partnership recognized by Louisiana law, officers and directors of a corporation, the stockholders of a corporation, and members of a limited liability company owning more than five percent of such corporations and companies applying for an alcoholic beverage permit pursuant to this Chapter to be fingerprinted. Such fingerprints shall be available for use by the office of state police and for transmittal to the F.B.I. for a national criminal history record check. The information obtained from the national criminal history record check conducted pursuant to this Section may be used by the office of alcohol and tobacco control to determine the applicant's eligibility for an alcoholic beverage permit.

(6) In order to determine the suitability of the spouses of those persons required to submit fingerprints in accordance with this Section, and all other persons required to possess the same qualifications required of the applicant, except for those persons already provided for by this Section, the office of alcohol and tobacco control shall require such persons to provide verification of suitability in accordance with rules adopted by the commissioner pursuant to the Administrative Procedure Act. Fingerprints shall not be required unless the commissioner requests fingerprints based upon credible information that a person may not meet the qualifications of an applicant.

I. All licensees and persons required to be qualified pursuant to the provision of this Chapter shall have a continuing duty to inform the commissioner of any action which they believe would constitute a violation of this Chapter. No person who so informs the commissioner shall be discriminated against by an applicant or licensee because of supplying such information.

J. All licensees and any other persons who have been found suitable in accordance with the provisions of this Section shall maintain suitability throughout the term of the license.

Amended by Acts 1956, No. 123, §3; Acts 1960, No. 14, §1; Acts 1962, No. 400, §1; Acts 1972, No. 768, §10; Acts 1983, No. 457, §2; Acts 1985, No. 508, §1, eff. July 12, 1985; Acts 1987, No. 696, §1; Acts 1988, No. 865, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 130, §1; Acts 1995, No. 1016, §1; Acts 1997, No. 766, §1; Acts 1997, No. 778, §1; Acts 2001, No. 1188, §1, eff. June 29, 2001; Acts 2003, No. 519, §1, eff. June 20, 2003; Acts 2003, No. 629, §1; Acts 2006, No. 484, §1; Acts 2008, No. 844, §1; Acts 2011, No. 334, §1, eff. June 29, 2011; Acts 2012, No. 291, §1; Acts 2012, No. 764, §1.



RS 26:281 - Location of business limited; exception

§281. Location of business limited; exception

A. No permit shall be granted under this Chapter in contravention of any municipal ordinance adopted pursuant to the zoning laws of the state.

B. No permit shall be issued by the commissioner or local authorities to authorize the conduct of business in any subdivision of the state wherein that business has been prohibited by referendum vote.

C.(1)(a) When prohibited by municipal or parish ordinance, no permit shall be granted for any premises situated within three hundred feet or less, as fixed by the ordinance, of a public playground, of a building used exclusively as a church or synagogue, public library, school, or full-time day care center as defined in R.S. 17:405(A)(4), or correctional facility housing inmates, including but not limited to a halfway house. In municipalities and in unincorporated areas which are divided into subdivisions with streets, blocks, sidewalks, etc., subject to the adoption of the alternate method of measurement as provided for in Paragraph (2) of this Subsection, this distance shall be measured as a person walks using the sidewalk from the nearest point of the property line of the church or synagogue, public library, public playground, school, full-time day care center, or a correctional facility housing inmates, including but not limited to a halfway house to the nearest point of the premises to be licensed.

(b) A municipality may adopt an ordinance establishing an alternate method of measurement of the three hundred foot limitation by measuring in a straight line from the nearest point of the property line of the church or synagogue, public library, school, or full-time day care center to the nearest point of the premises to be licensed. Such alternate method of measurement shall only apply prospectively to the issuance of a new alcohol permit issued on or after the date the ordinance has been adopted.

(2) The commissioner shall not deny any applicant located outside a municipality a permit based on the distance requirements of this Subsection, if the parish governing authority and the organization that operates the public playground or owns the building used exclusively as a church or synagogue, public library, school, full-time day care center, or the correctional facility housing inmates, including but not limited to a halfway house waive opposition to the applicant's permit. The provisions of this Paragraph shall not apply in the parishes of Pointe Coupee, West Baton Rouge, East Feliciana, West Feliciana, and St. Bernard.

D. Police juries may enact ordinances extending the distances between licensed premises and the property line of churches, synagogues, public libraries, public playgrounds, schools, full-time day care centers, and correctional facilities housing inmates, including but not limited to halfway houses to five hundred feet.

E. The provisions of this Section shall not apply to registered pharmacists or licensed drug stores, licensed under the laws of the state of Louisiana who are permitted to sell alcoholic beverages by prescription only, either of high or low alcoholic content under Chapter 1 or Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950.

F. Should any premises licensed to deal in beverages of low alcoholic content be located within a distance less than that provided by a municipal or parish ordinance pursuant to this Section from property which is purchased or acquired after the license was obtained for the construction, erection, movement, or development of a public playground or a building used exclusively as a church or synagogue, public library, school, full-time day care center, or correctional facility housing inmates, including but not limited to a halfway house, such subsequent purchase or acquisition shall not be grounds for the revocation, withholding, denial, or refusal to renew the permit on said premises either by state or local authorities.

G. In undeveloped rural areas, the distance shall be measured in a straight line from the nearest point to the nearest point of the respective premises.

H. The provisions of this Subsection shall not apply to municipalities with over four hundred thousand population.

I. Notwithstanding the provisions of this Section or any other law to the contrary, the sale of six percent alcohol by volume shall be allowed in any political subdivision which has approved the sale of three and two-tenths percent alcohol by weight until such time as prohibited by a referendum vote of the qualified electors within that political subdivision.

J. For the purposes of this Section, "public library" shall mean a public library which is located in a permanent structure and is open to the public for three or more days per week.

Amended by Acts 1962, No. 400, §1; Acts 1968, No. 427, §1; Acts 1969, No. 144, §1; Acts 1987, No. 696, §1; Acts 1988, No. 819, §1; Acts 1989, No. 585, §2; Acts 1999, No. 1010, §1; Acts 2003, No. 1173, §2; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 671, §1.



RS 26:282 - Misstatement or suppression of fact in application

§282. Misstatement or suppression of fact in application

Any misstatement or suppression of fact in an application or accompanying affidavit is a ground for the denial, withholding or suspension of a permit in the manner provided in this Chapter.

Amended by Acts 1968, No. 174, §5; Acts 1987, No. 696, §1.



RS 26:283 - Authority of commissioner and local authorities to withhold permits

§283. Authority of commissioner and local authorities to withhold permits

The commissioner with respect to state permits and municipal authorities or parish governing authorities with respect to local permits may withhold the issuance of permits in the manner and under the terms and conditions specified in this Chapter; however, if a sales tax clearance has not been issued, the permit shall be withheld. Nevertheless, if the sales tax clearance request is not processed within the time limitation provided in R.S. 26:278, the permit shall be issued if all other qualifications are met by the applicant.

Acts 1987, No. 696, §1, Acts 1992, No. 976, §1, eff. Jan. 1, 1993.



RS 26:284 - Procedure for determination to issue or withhold permit

§284. Procedure for determination to issue or withhold permit

The right to determine what persons shall or shall not be licensed under this Chapter shall be exercised in the following manner:

A. Municipal authorities and parish governing authorities, within their respective jurisdictions, shall investigate all applications filed with them for local permits and shall withhold the issuance of a permit where that action is justified under the provisions of this Chapter. This action may be taken without a prior hearing. The decision to withhold a local permit shall be made within thirty-five calendar days of the filing of an application. Within that period, the withholding authority shall notify the commissioner in writing that it is withholding the permit and shall give the reasons therefor. Upon receipt of this notice, supported by reasons enumerated in or authorized by this Chapter, the commissioner shall withhold the issuance of the applicant's state permit. Within five calendar days after the receipt of this notice from the local authorities, the commissioner shall notify the applicant in writing of the withholding of the permits and shall assign reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by registered mail at the address given in his last application for a state permit. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

B. The commissioner shall investigate all applications for state permits and shall withhold the issuance of a permit where that action is justified under the provisions of this Chapter. This action may be taken without a prior hearing except as provided in R.S. 26:80(F) and 280(F). The decision to withhold a state permit shall be made within thirty-five calendar days of the filing of an application. Within that period of time, the commissioner shall notify in writing the municipal authorities or parish governing authority, as the case may be, where the applicant has or was to have his place of business and shall specify the reasons for withholding the issuance of the state permit. Upon receipt of this notice, the municipal authorities or the parish governing authority shall withhold the issuance of the local permit. Within five calendar days of mailing the notice of withholding to the local authorities, the commissioner shall notify the applicant in writing of the withholding of the permit and shall assign reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by certified mail at the mailing address given in his last application for a state permit. When so addressed and mailed, it shall be conclusively presumed to have been received by the applicant.

C. Any citizen who has, for at least six months prior thereto, resided in the parish wherein the proposed place of business of an applicant for a permit is situated, or any public official or state or local law enforcement officer may oppose the issuance of permits by filing with the proper local authorities or with the commissioner a sworn petition of opposition. If this petition is filed, the local authorities, within thirty-five calendar days of the filing of the application for a local permit, shall withhold the issuance of the local permit and immediately notify the commissioner of the action, enclosing the petition of opposition and any supporting documents. Upon receipt of this notice, the commissioner shall withhold the issuance of the state permit. If the petition is filed with the commissioner, he shall withhold the issuance of the state permit and immediately notify the proper local authority. The local authority thus notified shall withhold issuance of the local permit. The commissioner shall hold a hearing on the petition and determine the issue in the manner provided in this Part.

D. Any trade organization consisting of brewers and distributors of beverages of low alcoholic content, through its authorized representative, may oppose the issuance of permits by filing with the proper local authorities or with the commissioner a sworn petition of opposition. If this petition is filed the local authorities, within thirty-five calendar days of the filing of the application for a local permit, shall withhold the issuance of the local permit and immediately notify the commissioner of the action, enclosing the petition of opposition and any supporting documents. Upon receipt of this notice, the commissioner shall withhold the issuance of the state permit. If the petition is filed with the commissioner, he shall withhold the issuance of the state permit and immediately notify the proper local authority. The local authority thus notified shall withhold issuance of the local permit. The commissioner shall hold a hearing on the petition and determine the issue in the manner provided in this Part.

E. No petition of opposition shall be acted upon by the commissioner or the local authorities unless it is sworn to by the petitioner in an affidavit which also affirms that the petitioner together with witnesses, if any, will appear at the hearing to establish the allegations of the petition and unless the petitioner sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the withholding of a permit.

Amended by Acts 1950, No. 61, §1; Acts 1985, No. 508, §1, eff. July 12, 1985; Acts 1987, No. 696, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:285 - Renewal of permit

§285. Renewal of permit

A. Except as otherwise provided by law, persons holding permits under this Chapter, whether state or local, shall file applications for renewal thereof for the ensuing year in the manner provided with the commissioner. Anyone filing his renewal application after the date set shall be charged a delinquency penalty of twenty-five percent over and above the regular fee. If a permittee fails to make his application for renewal by the end of the term, his application may be denied and the commissioner may, without notice or hearing, suspend his right to do business.

B. Any applicant who makes his application for renewal before the end of the permit period shall continue business under his old permit unless it has been suspended or revoked or the new permit withheld or denied.

C. Renewal permits may be withheld or denied on the same grounds and in the same manner as an original permit.

Amended by Acts 1968, No. 173, §1; Acts 1987, No. 696, §1; Acts 2011, No. 259, §1.



RS 26:286 - Acts prohibited on licensed premises; suspension or revocation of permits

§286. Acts prohibited on licensed premises; suspension or revocation of permits

A. No person holding a retail dealer's permit and no servant, agent, or employee of the permittee shall do any of the following acts upon the licensed premises:

(1)(a) Sell or serve beverages of low-alcoholic content to any person under the age of twenty-one years, unless such person submits any one of the following:

(i) A valid, current, Louisiana driver's license which contains a photograph of the person presenting the driver's license.

(ii) A valid, current, driver's license of another state which contains a photograph of the person and birth date of the person submitting the driver's license.

(iii) A valid, current, special identification card issued by the state of Louisiana pursuant to R.S. 40:1321 containing a photograph of the person submitting the identification card.

(iv) A valid, current, passport or visa issued by the federal government or another country or nation, that contains a permanently attached photograph of the person and the date of birth of the person submitting the passport or visa.

(v) A valid, current, military or federal identification card issued by the federal government containing a photograph of the person and date of birth of the person submitting the identification card.

(vi) A valid, current, special identification card of another state which contains a photograph of the person and birth date of the person submitting the identification card.

(b) Each form of identification listed above must on its face establish the age of the person as twenty-one years or older, and there must be no reason to doubt the authenticity or correctness of the identification. No form of identification mentioned above shall be accepted as proof of age if it is expired, defaced, mutilated, or altered. If the state identification card or lawful identification submitted is a duplicate, the person shall submit additional information which contains the name, date of birth, and picture of the person. A duplicate driver's license shall be considered lawful identification for the purposes of this Paragraph, and a person shall not be required to submit additional information containing the name, date of birth, and picture of the person. In addition, an educational institution identification card, check cashing identification card, or employee identification card shall not be considered as lawful identification for the purposes of this Paragraph.

(2) Sell or serve beverages of low alcoholic content to any intoxicated person.

(3)(a) Intentionally entice, aid, or permit any person under the age of eighteen years to visit or loiter in or about any place where alcoholic beverages or beer are the principal commodities sold, handled, or given away. However, the provisions of this Section shall in no way prohibit the presence of any person under the age of eighteen years on or about a licensed premises for any function sponsored by a religious or charitable organization with tax exempt status under Section 501(3) of the Internal Revenue Code of the United States, or by a fraternal beneficiary society with tax exempt status under 501(8) of the said code, and no alcoholic beverages are sold, handled, given away, or accessible during the presence of any such person.

(b) Permit any person under eighteen years of age to work in any capacity unless that person is a musician performing in a band on the premises under written contract for a specified period of time by the permittee, and the musician is under direct supervision of his parent or legal guardian.

(4) Permit any prostitute to frequent the licensed premises, or to solicit patrons for prostitution on the licensed premises.

(5) Sell, offer for sale, possess, or permit the consumption on the licensed premises of any kind or type of alcoholic beverages, the sale, or possession of which is not authorized under his permit, except as provided for in R.S. 26:793(A)(5).

(6) Intentionally conduct illegal gambling, as defined by law, on the premises described in the application for the permit.

(7) Employ or permit persons, commonly known as B drinkers, to solicit patrons for drinks and to accept drinks from patrons and receive therefor any commission or any remuneration in any other way.

(8)(a) Employ anyone under the age of eighteen in any capacity in an establishment where the sale of alcoholic beverages constitutes its main business unless the minor is a musician performing in a band on the premises under written contract with the permittee for a specified time period and is under the direct supervision of his parent or guardian during such time. If the sale of alcoholic beverages does not constitute the main business of the establishment, anyone under the age of eighteen may be employed as long as the minor's employment does not involve the sale, mixing, dispensing, or serving of alcoholic beverages for consumption on the premises.

(b) If the sale or handling of alcoholic beverages does not constitute the main business and alcoholic beverages are not sold for consumption on the premises, an employee under the age of eighteen years may be permitted to participate in the sale of packaged alcoholic beverages to collect the price and taxes and issue receipts therefor, or may be permitted to bag packaged alcoholic beverages, or both, where immediate supervision is provided.

(9) Allow the sale, dispensing, or distribution of beverages of low alcoholic content in any type of automatic mechanical vending machine activated by the use of a coin, token, or similar instrument, except in Class A establishments in accordance with rules promulgated pursuant to the Administrative Procedure Act. Such rules shall include procedures for the prevention of access to the machines by underage or intoxicated persons. The provisions of this Paragraph shall not apply to establishments exempt from holding permits under this Chapter.

(10) Permit the playing of pool or billiards by any person under eighteen years of age, or permit such a person to frequent the licensed premises operating a pool or billiard hall, except in a structure where the position of the pool or billiards playing area is separate and distinct from the area where alcoholic beverages are dispensed to patrons.

(11) Illegally sell, offer for sale, possess, or permit the consumption on or about the licensed premises of any kind or type of controlled dangerous substances.

(12) Accept Supplemental Nutrition Assistance Program "SNAP" electronic benefit transfer cards as payment for alcoholic beverages in violation of the provisions of 7 U.S.C. 2011 et seq., and any federal regulation issued pursuant thereto.

(13) Permit any disturbance of the peace or obscenity, or any lewd, immoral, or improper entertainment, conduct, or practices on the licensed premises.

(14)(a) Play live or recorded music which is so unreasonably intrusive or offensive as to interfere with the comfortable enjoyment of the property of a person residing within two hundred feet of the premises. This prohibition shall not apply to any licensed premises which are not located within two hundred feet of a residence or which were not located within two hundred feet of a residence on the date that the first permit was granted for the premises or to any licensed premises which are not located in an unzoned unincorporated area. This prohibition shall not apply to any premises which provide an entry area with two separate doors or sets of doors separating the exterior of the entrance from the area where music is played. Any licensed premises which are not, on the effective date of this Paragraph, in compliance with the provisions of this Paragraph, shall have a reasonable time either to modify the premises to comply with this Paragraph or to cease the playing of music as described herein.

(b) Any person residing within two hundred feet of licensed premises on which is played live or recorded music which is so unreasonably intrusive or offensive as to interfere with the comfortable enjoyment of his property shall have a cause of action for damages and may obtain injunctive relief if the premises are not in compliance with the provisions of this Paragraph.

(15) Sell or serve any alcoholic beverages at a price fixed on an "all you can drink" basis after the hour of 10:00 p.m.

(16)(a) Sell, deliver, or give away any alcoholic beverage for dispensation by means of an alcoholic beverage vaporizer.

(b) Purchase, possess, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

(c) Allow or permit any customer or person to bring, keep, maintain, or use an alcoholic beverage vaporizer on the licensed premises or any area related to the licensed business over which the licensee exercises control or for which the licensee is responsible.

B. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of low alcoholic content shall be held at any premises where such conduct or acts are permitted:

(1) Employment or use of any person in the sale or service of alcoholic beverages in or upon the licensed premises while such person is unclothed or in such attire, costume, or clothing as to expose to view any portion of the female breast below the top of the areola or of any portion of the pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(2) Employment or use of the services of any hostess or other person to mingle with the patrons while such hostess or other person is unclothed or in such attire, costume, or clothing as described in Paragraph (1) of this Subsection.

(3) Encouraging or permitting any person on the licensed premises to touch, caress, or fondle the breasts, buttocks, anus, or genitals of any other person.

(4) Permitting any employee or person to wear or use any device or covering, exposed to view, which simulates the breast, genitals, anus, pubic hair, or any portion thereof.

C. Acts or conduct on licensed premises in violation of this Section are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of low alcoholic content shall be held at any premises where such conduct and acts are permitted.

D. Live entertainment is permitted on any licensed premises, except that no permittee shall permit any person to perform acts of or acts which simulate:

(1) Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law.

(2) The touching, caressing, or fondling of the breast, buttocks, anus, or genitals.

(3) The displaying of the pubic hair, anus, vulva, genitals, or nipple of the female breast.

E. Subject to the provisions of Subparagraph (b)(i) of Subsection D of this Section, entertainers whose breasts or buttocks are exposed to view shall perform only upon a stage at least eighteen inches above the immediate floor level and removed at least three feet from the nearest patron.

F. No permittee shall permit any person to use artificial devices or inanimate objects to depict any of the prohibited activities described above.

G. The following acts or conduct on licensed premises are deemed to constitute lewd, immoral, or improper entertainment as prohibited by this Section and therefore no on-sale permit for beverages of low alcoholic content shall be held at any premises where such conduct or acts are permitted: including the showing of film, still pictures, electronic reproduction, or other visual reproductions depicting:

(1) Acts or simulated acts of sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation or any sexual acts which are prohibited by law.

(2) Any person being touched, caressed, or fondled on the breast, buttocks, anus, or genitals.

(3) Scenes wherein a person displays the vulva or the anus or the genitals.

(4) Scenes wherein artificial devices or inanimate objects are employed to depict, or drawings are employed to portray, any of the prohibited activities described above.

H. Violation of this Section by a retail dealer's agent, associate, employee, representative, or servant shall be considered the retail dealer's act for purposes of suspension or revocation of the permit.

I. Violation of this Section is punishable as provided in R.S. 26:521 and is also sufficient cause for the suspension or revocation of a permit.

J. Notwithstanding the issuance of a permit by way of renewal, the commissioner may revoke or suspend such permit, as prescribed by this Chapter, for violations of this Section occurring during the permit period immediately preceding the issuance of such permit.

Amended by Acts 1956, No. 123, §4; Acts 1970, No. 396, §1; Acts 1972, No. 156, §1; Acts 1974, No. 279, §1; Acts 1974, No. 451, §1; Acts 1981, No. 130, §1; Acts 1982, No. 82, §1; Acts 1985, No. 243, §1; Acts 1985, No. 412, §1, eff. July 10, 1985; Acts 1986, No. 376, §1; Acts 1986, No. 1007, §1; Acts 1987, No. 696, §1; Acts 1990, No. 168, §1; Acts 1991, No. 985, §1; Acts 1992, No. 96, §1; Acts 1992, No. 602, §1; Acts 1992, No. 683, §1; Acts 1993, No. 623, §2; Acts 1995, No. 639, §2; Acts 1996, 1st Ex. Sess., No. 78, §2; Acts 2005, No. 83, §1; Acts 2006, No. 147, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2012, No. 28, §1; Acts 2012, No. 764, §1; Acts 2014, No. 357, §1.



RS 26:287 - Additional causes for suspension or revocation of permits

§287. Additional causes for suspension or revocation of permits

A. In addition to any other causes enumerated in this Chapter, the commissioner may suspend or revoke any permit for any of the following causes:

(1)(a) If there was any misstatement or suppression of fact in the application for the permit or if applicant, licensee, or any other person required to meet the qualifications of an applicant, with the intent to misstate or suppress, fails to provide information and documentation, known of at the time of application or learned of at any time after the issuance of a permit, that may reveal any fact material to a suitability determination or knowingly supplies information, during the initial application or following the issuance of a permit, which is untrue or misleading as to a material fact pertaining to the provisions of R.S. 26:280.

(b) If the tap marker misrepresents the brand of low alcoholic beverage being drawn from the container as filled by the manufacturer.

(2) If the permit was granted to any person who is or has been engaged in the business of dealing in beverages of low alcoholic content with a person whose application for a permit has been denied or whose permit has been revoked, in the relationship of spouse, agent, partner, employer, employee, or interposed person.

(3) If the permittee has been found guilty by the mayor, municipal or city court, justice of the peace court, or district court, as the case may be, of any of the following offenses:

(a) Violation of the Sunday closing law.

(b) Violation of any municipal or parish or other ordinance providing for Sunday closing hours.

(c) Violation of any municipal or parish ordinance relating to beverages of low alcoholic content enacted pursuant to R.S. 26:493, if the ordinance provides for revocation of the permit for its violation.

(4) If any retail dealer fails to pay any excise taxes due by any regulated business to any parish or municipality.

(5) If after ten days of being issued a wholesale dealer's permit, the permittee fails to meet all of the qualifications and requirements of a wholesale dealer as defined in R.S. 26:241(16).

(6) If a wholesale dealer fails to comply with R.S. 26:359.

(7) If a wholesale dealer sells to a person, firm, or corporation other than a licensed retail dealer or licensed wholesaler, or for delivery beyond the borders of the state to a licensed dealer in that state.

(8) If the applicant or any of the persons who must possess the same qualifications failed to possess the qualifications required in R.S. 26:280 at the time of application or fails to maintain such qualifications during the licensed year.

(9) If any person engaged in business as a brewer, manufacturer, or other producer, or as an importer or wholesaler of malt beverages or malt liquors, directly or indirectly or through an affiliate:

(a) Requires, by agreement or otherwise, that any retail dealer engaged in the sale of malt beverages or malt liquors, purchase any such products from such persons to the exclusion in whole or in part of competing brands of malt beverages or malt liquors sold or offered for sale by other persons; or

(b) Induces, through any of the following means, any retail dealer engaged in the sale of malt beverages or malt liquors, to purchase any such products from such person to the exclusion in whole or in part of malt beverages or malt liquors sold or offered for sale by other persons:

(i) By acquiring or holding, after the expiration of any existing license, any interest in any license with respect to the premises of the retail dealer;

(ii) By acquiring any interest in real or personal property owned, occupied, or used by the retail dealer in the conduct of his business;

(iii) By furnishing, giving, renting, lending, or selling to the retail dealer, any equipment, fixtures, signs, supplies, money, services, or other thing of value, subject to such exceptions as the commissioner may by regulation prescribe, having due regard for public health, the quantity and value of articles involved, established trade customs not contrary to the public interest and the purposes of this Subsection;

(iv) By paying or crediting the retail dealers for any advertising, display, or distribution service;

(v) By guaranteeing any loan or the repayment of any financial obligation of the retail dealer;

(vi) By extending to the retail dealer credit; or

(vii) By requiring the retail dealer to take and dispose of a certain quota of any of such products.

(c) Requires, by agreement or otherwise, that any wholesale dealer engaged in the sale of malt beverages or malt liquors sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors.

(d) Induces, through any one of the following means, any wholesale dealer engaged in the sale of malt beverages or malt liquors to sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors:

(i) By acquiring or holding, after the expiration of any existing license, any interest in any license with respect to the operation of the wholesale dealer; or

(ii) By acquiring any interest in real or personal property owned, occupied, or used by the wholesale dealer in the conduct of his business.

(e) Requires a wholesale dealer engaged in the sale of malt beverages or malt liquors to purchase merchandise, supplies, or any other thing of value from the retail dealer as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer for sale at retail.

(f) Requires a wholesale dealer to furnish equipment, fixtures, signs, other promotional material, samples, supplies, services, or other things of value as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer to offer for sale at retail.

(g) The commissioner may promulgate such rules and regulations as he deems necessary to carry out the provisions contained in Subparagraphs (a) through (f) of this Paragraph, including, but not limited to, the authority to provide for exceptions if determined to be in the public interest and to be necessary to further the purposes provided for in this Chapter.

(10) If any person engaged in business as a retail dealer of malt beverages or malt liquors, directly or indirectly or through an affiliate:

(a) Is involved in or in any way consents to engage in the purchase of malt beverages or malt liquors and sell any such products to the exclusion in whole or in part of malt beverages or malt liquors sold or offered for sale by other persons; or

(b) Accepts or gives any inducement through any of the following means from or to any person engaged in the sale of malt beverages or malt liquors, to purchase or sell any such products from or to such persons to the exclusion in whole or part of malt beverages or malt liquors sold or offered for sale by other persons by agreeing to allow a brewer, manufacturer, or other producer or importer, or wholesaler of malt beverages or malt liquors, directly or indirectly or through an affiliate:

(i) To acquire or hold, after the expiration of any existing license, any interest in any license with respect to the premises of the retail dealer;

(ii) To acquire any interest in real or personal property owned, occupied, or used by the retail dealer in the conduct of his business;

(iii) To furnish, give, rent, lend, or sell to the retail dealer, any equipment, fixtures, signs, supplies, money, services, or other thing of value, subject to such exceptions as the commissioner shall by regulation prescribe, having due regard for public health, the quantity and value of articles involved, established trade customs not contrary to the public interest, and the purposes of this Paragraph;

(iv) To pay or credit the retail dealer for any advertising, display, or distribution service;

(v) To guarantee any loan or the repayment of any financial obligation of the retail dealer;

(vi) To extend to the retail dealer credit; or

(vii) To require the retail dealer to take and dispose of a certain quota of any of such products.

(c) Requires, by agreement or otherwise, that any wholesale dealer engaged in the sale of malt beverages or malt liquors sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors.

(d) Induces, through any of the following means, any wholesale dealer engaged in the sale of malt beverages or malt liquors to sell any such products to the retail dealer to the exclusion in whole or in part of any other retail dealer engaged in the sale of malt beverages or malt liquors:

(i) By acquiring or holding, after the expiration of any existing license, any interest in any license with respect to the operation of the wholesale dealer,

(ii) By acquiring any interest in real or personal property owned, occupied, or used by the wholesale dealer in the conduct of his business.

(e) Requires a wholesale dealer engaged in the sale of malt beverages or malt liquors to purchase merchandise, supplies, or any other thing of value from the retail dealer as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer for sale at retail.

(f) Requires a wholesale dealer to furnish equipment, fixtures, signs, other promotional material, samples, supplies, services, or other things of value as a condition for the retail dealer to purchase malt beverages or malt liquor from the wholesale dealer to offer for sale at retail.

(g) The commissioner may promulgate such rules and regulations as he deems necessary to carry out the provisions contained in Subparagraphs (a) through (f) of this Paragraph, including, but not limited to, the authority to provide for exceptions if determined to be in the public interest and to be necessary to further the purposes provided for in this Chapter.

(11) If the permittee, or his agent or employee, allows the placement, operations, or play of a video draw poker device upon the licensed premises in violation of provisions of Part V-B of Chapter 14 of Title 33 of the Louisiana Revised Statutes of 1950.

(12) If any wholesaler participates in any marketing or catalog program offering prizes or credits or anything of value to a retail dealer based on volume of purchases from the wholesale dealer or volume of sales to the public. Nothing in this Paragraph shall be construed to prohibit those marketing or catalog programs sponsored by breweries through retail dealers offering prizes or credits or anything of value to the public nor those price promotional sales conducted as a business incentive.

(13)(a) If any permittee, or his agent, associate, employee, representative, or servant substitutes one brand of alcoholic beverage for a brand that has been specifically requested by a customer without the consent of the customer for the substitution.

(b) For the purposes of this Paragraph "brand" means a kind, grade, make, or class of alcoholic beverage identified as being the product of a single manufacturer by a stamp, trademark, logo, or name.

(c) In addition to the penalties set forth in this Chapter, the permittee may be liable in civil suit to the customer and to the wholesale dealer and manufacturer or brewer of the requested alcoholic beverage for damages which result from the substitution. The court shall award the prevailing party in such an action reasonable attorney fees and costs.

B. In addition to any other causes enumerated in this Chapter, the commissioner shall suspend or revoke any permit if any retail dealer fails to pay any sales taxes due to the state.

C. No retail dealer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates shall require a wholesaler of such beverages to obtain a license or permit, whether or not accompanied by a fee, from a retailer or any person or entity which owns or controls, directly or indirectly, any premises on which a retail dealer operates for the privilege of soliciting for sale or selling alcoholic beverages to the retailer. For purposes of this Subsection, fees shall not mean allowances, incentives, or any other recognized market practices.

Amended by Acts 1956, No. 123, §5; Acts 1962, No. 176, §1; Acts 1966, No. 80, §1; Acts 1968, No. 174, §6; Acts 1974, No. 450, §1; Acts 1979, No. 518, §1; Acts 1979, No. 520, §1; Acts 1985, No. 261, §1; Acts 1987, No. 696, §1; Acts 1988, No. 828, §1; Acts 1991, No. 1062, §2, eff. July 30, 1991; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1993, No. 920, §1; Acts 1995, No. 691, §1, eff. June 22, 1995; Acts 1995, No. 738, §1, eff. June 22, 1995; Acts 2012, No. 27, §1.



RS 26:288 - Withholding or denying of permits; causes

§288. Withholding or denying of permits; causes

All causes enumerated in this Chapter as sufficient cause for the suspension or revocation of a permit shall also be sufficient cause for the commissioner to withhold or deny a permit.

Acts 1987, No. 696, §1.



RS 26:289 - Proper petitioners in action to suspend or revoke permit

§289. Proper petitioners in action to suspend or revoke permit

The commissioner, secretary of the Department of Revenue, municipal authorities, parish governing authorities, sheriffs, law enforcing authorities, citizens, and any trade organization consisting of brewers and distributors of beverages of low alcoholic content through its authorized representative have the right to have a permittee cited by the commissioner to show cause why his permit should not be suspended or revoked.

Amended by Acts 1950, No. 61, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1995, No. 805, §1, eff. June 27, 1995; Acts 1997, No. 658, §2.



RS 26:290 - Procedure for suspending or revoking permit

§290. Procedure for suspending or revoking permit

The suspension or revocation of a permit shall be brought about in the following manner:

A. The commissioner shall have periodic investigations made of the businesses of all persons holding state permits under this Chapter. The secretary of the Department of Revenue, municipal authorities, and sheriffs shall periodically investigate the businesses of all permittees within their respective jurisdictions. When violations of provisions of this Chapter are observed which are sufficient cause for suspension or revocation of the permit, the commissioner, the secretary of the Department of Revenue, or the local authority, as the case may be, shall file an affidavit setting forth the facts and circumstances of the violations. The commissioner shall cite the permittee to appear for a hearing to show cause why his permit should not be suspended or revoked.

B. Any citizen who has for at least six months prior thereto resided in the parish where the licensed premises are located may file with the commissioner, municipal authorities, sheriffs, or parish governing authorities a sworn petition requesting that a permit be suspended or revoked. If the petition is filed with the municipal officers, sheriffs, or parish governing authorities, these officials shall immediately transmit it to the commissioner. When such a petition is received by the commissioner, he shall hold a hearing on the petition.

C. Any trade organization consisting of brewers and distributors of beverages of low alcoholic content, through its authorized representative, may file with the commissioner, municipal authorities, sheriffs, or parish governing authorities a sworn petition requesting that a permit be suspended or revoked. If the petition is filed with the municipal officers, sheriffs, or parish governing authorities, these officials shall immediately transmit it to the commissioner. When such a petition is received by the commissioner, he shall hold a hearing on the petition.

D. No such petition shall be considered by the commissioner unless sworn to by the petitioner in an affidavit which also affirms that the petitioner, together with witnesses, if any, will appear at the hearing to establish the allegations of the petition and unless the petition sets forth facts constituting a cause or causes enumerated in or authorized by this Chapter for the suspension or revocation of a permit.

E. In accordance with the provisions of R.S. 49:961(C), the commissioner may order a summary suspension of a permit.

Amended by Acts 1950, No. 61, §1; Acts 1987, No. 696, §1; Acts 1992, No. 976, §1, eff. Jan. 1, 1993; Acts 1997, No. 658, §2; Acts 2011, No. 211, §1.



RS 26:291 - Cause necessary to withholding, suspending, or revoking of permit

§291. Cause necessary to withholding, suspending, or revoking of permit

No permit shall be withheld, suspended, or revoked except for causes specified in this Chapter. If a person holds more than one permit and any one of them is suspended or revoked, the commissioner may suspend or revoke all of his permits.

Acts 1987, No. 696, §1.



RS 26:292 - Revocations and suspensions not exclusive penalty

§292. Revocations and suspensions not exclusive penalty

A. Notwithstanding any other provision of this Chapter to the contrary, the commissioner may, in lieu of or in addition to revocation or suspension of a permit issued under the authority of this Chapter, impose the following schedule of fines to be paid into the state treasury for:

(1) The first offense, not less than $50 but not more than $500.

(2) The second offense, which occurs within three years of first offense, not less than $250 but not more than $1,000; and

(3) The third offense, which occurs within three years of the first offense, not less than $500 but not more than $2,500.

B. The fines imposed upon any permittee or the revocation or suspension of a permit is in addition to and is not in lieu of or a limitation upon any other penalty imposed by law and not contained in this Chapter.

Amended by Acts 1979, No. 517, §2; Acts 1987, No. 696, §1.



RS 26:293 - Status of premises after revocation of permit

§293. Status of premises after revocation of permit

When a permit is revoked for any legal cause, the commissioner may, at the same time, order that no state or local permit shall be issued covering the same premises until one year after the date of revocation.

Amended by Acts 1962, No. 247, §1; Acts 1987, No. 696, §1.



RS 26:294 - Enforcement of permit requirements

§294. Enforcement of permit requirements

Municipal authorities and parish governing authorities, within their respective jurisdictions, shall enforce the provisions of this Chapter with respect to the qualifications of applicants for local permits. The commissioner shall enforce the provisions of this Chapter with respect to the qualifications of applicants for state permits. The commissioner, municipal officers, and sheriffs shall enforce the provisions of this Chapter with respect to the operation of retail permittees.

Acts 1987, No. 696, §1.



RS 26:295 - Notice of hearing by commissioner

§295. Notice of hearing by commissioner

Whenever the commissioner is to hold a hearing pursuant to the provisions of this Part, he shall issue a written summons or notice thereof to the applicant or permittee, directing him to show cause why his application should not be refused or why his permit should not be suspended or revoked. The notice or summons shall state the time, place, and hour of the hearing, which shall be not less than ten nor more than thirty calendar days from the date of the notice. The notice or summons shall enumerate the cause or causes alleged for refusing the application or for suspending or revoking the permit. When a petition has been filed opposing the issuance of the permit or asking for its suspension or revocation, a copy of the petition shall accompany the notice or summons. All notices or summonses shall be either delivered to the applicant or permittee in person or sent by certified mail to the applicant or permittee and directed to him at the mailing address as given in his last application for the permit. When so addressed and mailed, notices or summonses shall be conclusively presumed to have been received by the applicant or permittee.

Acts 1988, No. 845, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:296 - Place of hearing

§296. Place of hearing

Hearings by the commissioner shall, at the discretion of the commissioner, be held either at the state capital or in the parish in which the licensed premises in question are located.

Amended by Acts 1962, No. 246, §1; Acts 1987, No. 696, §1.



RS 26:296.1 - Participation in hearing by video conference

§296.1. Participation in hearing by video conference

To the extent practicable, the commissioner may authorize the use of teleconference, video link, or other visual remote communications technology for the conducting of any hearing as authorized by this Chapter. Prior to utilizing such technology, the commissioner shall adopt rules pursuant to the provisions of the Administrative Procedure Act to provide for the methods and requirements of utilizing teleconference, video link, or other visual remote communications technology for conducting any hearings authorized by the provisions of this Chapter.

Acts 2011, No. 86, §1.



RS 26:297 - By whom conducted; record; briefs

§297. By whom conducted; record; briefs

Hearings by the commissioner pursuant to this Part may be held by the commissioner or by any person designated by the commissioner. If the hearing is to be held by a person designated by the commissioner, that person shall take an oath for the faithful performance of his duties. The oath may be administered by anyone qualified by law to administer oaths in this state. The commissioner or the person designated to hold the hearing may administer oaths, issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, and documents, and examine witnesses and receive testimony at the hearing. Whenever a hearing is conducted by a person designated by the commissioner to hold the hearing, the testimony received shall be reduced to writing and a transcript thereof, together with all documentary evidence, if any, and all written arguments or briefs submitted, shall be made and certified by the hearing examiner to the commissioner for his consideration and decision.

Acts 1987, No. 696, §1.



RS 26:298 - Contempt at hearings; penalty

§298. Contempt at hearings; penalty

If any person fails to comply with a subpoena issued by the commissioner or by any duly authorized person holding the hearing or if a witness refuses to testify in any matter regarding which he may be lawfully interrogated, the person conducting the hearing shall adjudge him guilty of contempt and may fine him not more than one hundred dollars or imprison him for not more than thirty days, or both. The sheriff of the parish in which the hearing is held shall execute the judgment of contempt.

Acts 1987, No. 696, §1.



RS 26:299 - Procedure when permittee or applicant fails to appear at hearing

§299. Procedure when permittee or applicant fails to appear at hearing

If a permittee or applicant who has been notified of a hearing does not appear, the hearing may proceed without him and the commissioner shall consider and dispose of the case.

Acts 1987, No. 696, §1.



RS 26:300 - Basis for determination by commissioner to suspend or to revoke permit

§300. Basis for determination by commissioner to suspend or to revoke permit

In determining cases involving the suspension or revocation of permits, if the commissioner finds that the permittee has not previously violated any of the provisions of this Chapter or has not had a permit previously suspended or revoked and if it satisfactorily appears that there are reasonable grounds to expect that the permittee will not again violate any of the provisions of this Chapter, the commissioner may suspend the permit for such time as he thinks proper. If the permittee has previously had his permit suspended or revoked or if the violations are of a very aggravated and serious nature, the commissioner shall order the permit or permits revoked and the commissioner and the local authorities shall execute its order.

Acts 1987, No. 696, §1.



RS 26:301 - Costs of hearings

§301. Costs of hearings

In hearings of the commissioner which finally result in withholding the issuance of a permit or in suspending or revoking a permit, the commissioner shall assess the costs of the hearing to the applicant or permittee. This assessment has the same force and effect as a judgment for costs of a district court in the trial of a civil case and shall be collected in the same manner.

Acts 1987, No. 696, §1.



RS 26:302 - Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

§302. Decisions to withhold, suspend, or revoke permits final unless appealed and reversed

Decisions of the commissioner in withholding, suspending, or revoking permits and of the local authorities in withholding permits are final and binding on all parties unless appealed in the manner provided in R.S. 26:303 and finally reversed by the courts.

Acts 1987, No. 696, §1.



RS 26:303 - Appeals to courts

§303. Appeals to courts

A. Any party aggrieved by a decision of the commissioner to withhold, suspend, or revoke a permit or of the local authorities to withhold a permit may, within ten days of the notification of the decision, take a devolutive appeal to the district court having jurisdiction of the applicant's or permittee's place of business, proposed or actual, as the case may be. Such appeals shall be granted by the clerk of court on written petition together with a bond for costs. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard.

B. Within ten calendar days of the signing of the judgment by the district court in any such appeal cases, any aggrieved party may devolutively appeal the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases but shall be devolutive in their nature and effect.

Acts 1987, No. 696, §1.



RS 26:304 - Summary proceedings on appeal

§304. Summary proceedings on appeal

All proceedings in the district and appellate courts arising under this Part are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, and in or out of term.

Acts 1987, No. 696, §1.



RS 26:305 - Interference by courts prohibited

§305. Interference by courts prohibited

In cases involving the withholding, suspending, or revoking of a permit under the provisions of this Part, the courts of this state have no jurisdiction to interfere in any manner or to issue restraining orders and writs of injunction restraining the commissioner, the local authorities, or the commissioner from proceeding under the provisions of this Part. The action of the commissioner or the local authorities in such cases shall not be enjoined or superseded by any court nor suspended or stayed during the pendency of appeals to the courts.

Acts 1987, No. 696, §1.



RS 26:306 - Sale of malt beverages in keg; tracking; forms

§306. Sale of malt beverages in keg; tracking; forms

A. As used in this Section, "keg" means any container of malt beverage having a liquid capacity of four or more gallons.

B. Every keg of malt beverage sold for consumption off the premises of the retail dealer shall be marked with a unique identification number.

C. The retail dealer shall maintain the following information on every keg sold for consumption off its premises on forms provided by the office of alcohol and tobacco control:

(1) The name, address, and telephone number of the purchaser.

(2) The number of a photo identification card issued to the purchaser by a local, state, or federal government agency.

(3) The identification number of the keg.

(4) The date and time of purchase.

(5) The manner in which the deposit was paid (if applicable), and the date of return.

(6) The name of the retail dealer selling the keg.

(7) A declaration signed by the retail purchaser which shall be as follows:

"I, ______________________, am of legal age to purchase and possess this keg of alcoholic beverage identified above and will not knowingly allow any person under the age of 21 years to illegally consume this beverage. I will not obliterate or allow to be removed the identification number required on this keg.

_______________________

Signature of Purchaser"

D. Prior to the sale of any malt beverage in a keg for consumption off premises, the retail dealer or his employee or agent shall:

(1) Require the purchaser to provide a photo identification card issued to the purchaser by a local, state or federal government agency.

(2) Fill out all the information required in Subsection C of this Section on the form provided by the office of alcohol and tobacco control.

(3) Require the purchaser to sign the declaration as required in Paragraph (C)(7) of this Section.

(4) Provide one copy of the completed form to the purchaser and maintain one copy in his records for not less than six months after the date the keg is returned to the retail dealer.

E. The retail dealer, his employee or agent shall record the date the keg is returned by the purchaser on the form provided by the office of alcohol and tobacco control in the Department of Revenue.

F. The regulation of keg registration is preempted by this Section. The governing authority of a political subdivision of the state shall not adopt any ordinance in any way affecting the registration of a keg or the payment of a fee related to the registration of a keg.

G. The commissioner of the office of alcohol and tobacco control shall adopt such rules and regulations as are necessary to implement the provisions of this Section.

Acts 2003, No. 191, §1.



RS 26:321 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

PART II-A. NATIVE WINES

§321. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:322 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§322. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:323 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§323. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:324 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§324. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:325 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§325. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:326 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§326. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:327 - Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

§327. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:341 - Tax on beverages of high and low alcoholic content; importers of wine

PART III. GALLONAGE TAX

§341. Tax on beverages of high and low alcoholic content; importers of wine

A. The following excise or license taxes are levied on all beverages of high alcoholic content handled in Louisiana:

(1) Liquors; at the rate of sixty-six cents per liter.

(2) Sparkling wines; forty-two cents per liter.

(3) Still wines:

(a) Of an alcoholic content of not more than fourteen percent by volume--at the rate of three cents per liter.

(b) Of an alcoholic content of more than fourteen percent by volume but no more than twenty-four percent by volume--at the rate of six cents per liter.

(c) Of an alcoholic content of more than twenty-four percent by volume--at the rate of forty-two cents per liter.

(4) Malt beverages; at the rate of ten dollars per barrel containing not more than thirty-one standard gallons and at a like rate for fractional parts of a barrel.

(5) Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

B. Repealed by Acts 2006, No. 808, §2, eff. June 30, 2006.

Amended by Acts 1956, No. 152, §1; Acts 1970, No. 272, §1; Acts 1978, No. 441, §2, eff. Jan. 1, 1979; Acts 1987, No. 696, §1; Acts 1990, No. 736, §1; Acts 1998, No. 71, §1, eff. June 25, 1998; Acts 2006, No. 808, §2, eff. June 30, 2006.



RS 26:342 - Tax on beverages of low alcoholic content

§342. Tax on beverages of low alcoholic content

There is levied and imposed on all beverages of low alcoholic content handled in Louisiana an excise tax of ten dollars per barrel containing not more than thirty-one gallons, and at a like rate for fractional parts of a barrel.

Amended by Acts 1974, No. 592, §1; Acts 1979, No. 442, §1, eff. July 13, 1979; Acts 1987, No. 696, §1.



RS 26:343 - Taxes on beverages of high alcoholic content in lieu of other state excise taxes

343. Taxes on beverages of high alcoholic content in lieu of other state excise taxes

The taxes on beverages of high alcoholic content are in lieu of and exclusive of all other such state excise or license taxes.

Acts 1987, No. 696, §1.



RS 26:344 - Taxes collected from dealer

§344. Taxes collected from dealer

Except as provided for in R.S. 26:341(B) and 359(B)(2), (C), and (D), the taxes levied by R.S. 26:341 and 342 shall be collected, as far as practicable, from the dealer who first handles the alcoholic beverages in Louisiana. If for any reason the dealer who first handled the taxable alcoholic beverages has escaped payment of the taxes, those taxes shall be collected from any person in whose hands the taxable beverages are found. In no case, however, shall there be a duplication of taxation.

Amended by Acts 1972, No. 537, §1; Acts 1987, No. 696, §1; Acts 1998, No. 71, §1, eff. June 25, 1998.



RS 26:345 - Discount on taxes on beverages of low alcoholic content

§345. Discount on taxes on beverages of low alcoholic content

For accurately reporting and timely remitting the taxes due under the provisions of R.S. 26:342, all taxpayers shall be allowed a discount of two percent of the amount of the tax otherwise due.

Acts 1987, No. 696, §1; Acts 2002, No. 14, §1, eff. July 1, 2002.



RS 26:346 - Wholesale dealers to file returns and pay tax monthly on beverages of low alcoholic content

§346. Wholesale dealers to file returns and pay tax monthly on beverages of low alcoholic content

A. Every wholesale dealer handling beverages of low alcoholic content in Louisiana upon which the tax has not been previously paid shall, within twenty days after the expiration of each calendar month, provide the secretary a signed statement, under oath, of the total amount of such beverages handled and the total amount sold during the preceding calendar month and shall pay the taxes due thereon. This statement shall be made on forms prescribed and furnished by the secretary and shall show such other information as the secretary may require so that the taxes levied in R.S. 26:342 can be reported and computed.

B. Every wholesale dealer handling beverages of low alcoholic content in Louisiana shall provide, within twenty days after the expiration of each calendar month, a statement, on a form provided for this purpose by the secretary, showing the amount of beverages of low alcoholic content sold during the preceding month according to brand, packaging, and size of container. Such information shall be made available by the secretary to any municipal or parish governing authority, or trade organization consisting of wholesale dealers licensed by the state.

Amended by Acts 1982, No. 72, §1; Acts 1987, No. 696, §1; Acts 2001, No. 1032, §10.



RS 26:347 - Refunds

§347. Refunds

The secretary may make refunds or allow a tax credit to wholesale dealers on account of taxes paid on beverages of high and low alcoholic content which, being damaged and unfit for sale, are destroyed by the dealer or returned to the manufacturer or jobber. No refund or credit shall be allowed for breakage.

Amended by Acts 1964, No. 384, §1; Acts 1987, No. 696, §1; Acts 2002, No. 14, §1, eff. July 1, 2002.



RS 26:348 - Manufacturers or wholesalers to furnish a bond; failure

§348. Manufacturers or wholesalers to furnish a bond; failure

A.(1) Every manufacturer or wholesaler of alcoholic beverages shall furnish to the secretary a bond in the minimum amount of ten thousand dollars for each type of permit held guaranteeing the payment of all taxes and penalties levied by this Chapter. The bond required by this Section for manufacturers or wholesalers of native wines shall be in the amount of five thousand dollars.

(2) This bond shall be executed by a surety company qualified to do business in this state or may be in the form of a certificate of deposit or a letter of credit with a bank located in the state of Louisiana. The certificate of deposit or a letter of credit shall be irrevocably assigned to the secretary and the assignment can only be cancelled by the secretary. Such cancellations shall be evidenced by written notice to the bank or surety company. All interest earned on the certificate of deposit shall be the property of the manufacturer or wholesaler. The tenor, solvency, and maximum amount of the bond shall be satisfactory to the secretary. The maximum amount of the bond will depend upon the volume of business of the dealer and shall be sufficient, in the discretion of the secretary, to guarantee the state against any and all losses of taxes and penalties levied.

B.(1) The failure of a wholesaler of alcoholic beverages to furnish bond shall ipso facto make the taxes, penalties, and costs levied in this Chapter delinquent and shall be construed as an attempt to avoid the payment thereof, which shall be sufficient grounds for the attachment of the beverages wherever found, whether the delinquent dealer is a resident or a nonresident of this state and whether the beverages are in the possession of the delinquent dealer or other persons. It is the intention of this Chapter to make such beverages responsible for the payment of the taxes levied, together with penalties and costs. Authority to attach is specifically granted to the secretary. The procedure prescribed by law for obtaining ordinary attachments shall be followed except that no bond shall be required of the state.

(2) Should the dealer fail to furnish bond as provided herein, the secretary may rule the dealer into court to show cause why he should not be ordered to cease business as a dealer. Such rule may be tried out of term and in chambers and shall always be tried by preference in not less than two nor more than ten days, exclusive of holidays, after the service thereof.

C.(1) The secretary may waive the requirement for a surety bond for any manufacturer or wholesaler who:

(a) Possesses and agrees to maintain fixed assets in Louisiana with a net value not less than one and one-fourth times the amount of the bond which would otherwise be required.

(b) Has had a bond on file with the department for a period of not less than three years.

(c) Furnished the secretary with audited financial statements with his waiver request and at such other times as the secretary may require.

(d) Has not been delinquent in remitting taxes under the provisions of this Part during a three-year period immediately preceding application for waiver of the bond.

(2) If any manufacturer or wholesaler whose bond has been waived by the secretary becomes delinquent in remitting taxes due, the secretary may remove the waiver and require that the manufacturer or wholesaler furnish a bond in the amount required by this Section. Any manufacturer or wholesaler who has had his waiver removed shall not be eligible for another waiver for a period of three years thereafter.

Amended by Acts 1977, No. 230, §1. Acts 1984, No. 142, §1, eff. September 1, 1984; Acts 1985, No. 48, §1, eff. Jan. 1, 1986; Acts 1987, No. 696, §1; Acts 1990, No. 736, §1.



RS 26:349 - Handling beverages of low alcoholic content without furnishing bond; penalty

§349. Handling beverages of low alcoholic content without furnishing bond; penalty

No person shall import for handling in this state or handle herein any beverages of low alcoholic content without having furnished a bond as provided in R.S. 26:348. Whoever violates this Section shall be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

Acts 1987, No. 696, §1.



RS 26:350 - Maximum stock of beverages of high alcoholic content in dealer's bonded stockroom

§350. Maximum stock of beverages of high alcoholic content in dealer's bonded stockroom

Every manufacturer or wholesaler may carry in his bonded stockroom or warehouse beverages of high alcoholic content with a taxable value not in excess of his surety bond.

Acts 1987, No. 696, §1.



RS 26:351 - Limitation on size of containers of beverages of high alcoholic content; standards of fill

§351. Limitation on size of containers of beverages of high alcoholic content; standards of fill

Except for wines, no manufacturer or wholesaler in this state shall have in his possession any beverages of high alcoholic content outside of his bonded stockroom unless they are in containers of no greater capacity than 1.75 liters. The standards of fill shall be the following:

(1)(a) All distilled spirits sold in or shipped into this state shall be in the following containers: One and seventy-five hundredths liters, one liter, seven hundred fifty milliliters, five hundred milliliters, three hundred seventy-five milliliters, and two hundred milliliters.

(b) If any supplier ships a particular brand of a distilled spirit into this state in a three hundred seventy-five milliliter container, he shall thereafter be prohibited from shipping that brand of beverage into the state in a five hundred milliliter container.

(2)(a) All wine, sold in or shipped into this state shall be in the following containers: twenty liters, nineteen and five-tenths liters, eighteen liters, seventeen liters, sixteen liters, fifteen liters, fourteen liters, thirteen liters, twelve liters, eleven liters, ten liters, nine liters, eight liters, seven liters, six liters, five liters, four liters, three liters, one and five-tenths liters, one liter, seven hundred fifty milliliters, five hundred milliliters, three hundred seventy-five milliliters, three hundred fifty-five milliliters, one hundred eighty-seven milliliters.

(b) "Vintage wines"--wines bottled prior to December 31, 1978 may be shipped into the state in containers not less than the equivalent of one hundred eighty-seven milliliters provided the proper proof of bottling dates is furnished in writing to the secretary in advance of the shipment and provided the secretary authorizes in writing that this merchandise may be shipped into the state.

(c) The provisions of this Section shall not apply to the imported alcohol beverage "Sake".

(3)(a) Distilled spirits, whether domestically bottled or imported, subject to the metric standard of fill prescribed in Paragraph (1) above shall be packed with the following number of containers per shipping case or container:

Container sizes

Containers per case

1.75 liters

6

1.00 liters

12

750 milliliters

12

375 milliliters

24

355 milliliters

24

200 milliliters

48

100 milliliters

48

(b) For purposes of this Paragraph, "container" shall mean any receptacle produced and manufactured with any substance used to package distilled spirits for delivery to the public.

(4)(a) Wines bottled subject to the standards of fill prescribed in Paragraph (2) of this Subsection shall be packed with the following number of containers per shipping case or shipping container:

Container sizes

Containers per case

5 through 20 liters

1

4 liters

4

3 liters

4

1.5 liters

6

1 liter

12

750 milliliters

12

500 milliliters

12

375 milliliters

24

355 milliliters

24

187 milliliters

48

(b) For purposes of this Paragraph, "container" shall mean any receptacle produced and manufactured with any substance used to package wine for delivery to the public.

(5) Upon application, in duplicate, approved by the secretary, the bottles per case requirements set forth in Paragraphs (3) and (4) of this Section may be waived if good cause can be shown by the bottler or importer.

(6) Any standard of fill as to size of containers for beverages of high alcoholic content approved by the United States Treasury Department, Bureau of Alcohol, Tobacco Tax and Firearms may be shipped into the state of Louisiana for the purposes of storage for shipment beyond the borders of the state of Louisiana. Only those sizes listed in Paragraphs (1), (2), (3), and (4) of this Section may be sold under the provisions of these Paragraphs to licensed retail dealers or to licensed wholesale dealers who are licensed in the state of Louisiana.

(7) Notwithstanding the provisions of Paragraph (6) or any other law to the contrary, in the parishes of Bossier, Caddo, Calcasieu, East Baton Rouge, Jefferson, Lafayette, Orleans, Ouachita, and Rapides, beverages of high alcoholic content may be sold in or shipped into this state in fifty milliliter containers and stored by licensed wholesale dealers only for the purpose of sale to licensed retail dealers who own or operate hotels or motels which consist of sleeping rooms, cottages, or cabins, for purposes of sale at retail in the sleeping rooms, cottages, or cabins only. The sale of fifty milliliter containers from wholesalers to retailers shall be made only in full sealed case lots as delivered from the manufacturer to the wholesaler, and the cases shall remain sealed until such time as the sale and delivery to the retailer are completed.

(8) Notwithstanding the provisions of this Part or any other provisions of law to the contrary, the secretary may, for good cause shown, after proper application by a bottler or importer and an official hearing, waive the container limitations for a period not to exceed seven consecutive days. Only standards of fill as to size of containers for beverages of high alcoholic content approved by the United States Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms may be allowed, provided these fill allowables are not in conflict with this Section.

(9) The container restrictions provided for in this Section shall not apply to cider products.

(10) No container sold in or shipped into this state shall include powdered alcohol.

Amended by Acts 1964, No. 384, §1; Acts 1972, No. 73, §1; Acts 1974, No. 350, §1; Acts 1975, No. 252, §1; Acts 1976, No. 297, §1; Acts 1978, No. 441, §2, eff. Jan. 1, 1979; Acts 1979, No. 358, §1; Acts 1981, No. 504, §1; Acts 1983, No. 457, §1; Acts 1984, No. 268, §1; Acts 1987, No. 696, §1; Acts 1988, No. 526, §1, eff. July 1, 1988; Acts 1990, No. 285, §1; Acts 1993, No. 1011, §1; Acts 1995, No. 408, §1; Acts 2011, 1st Ex. Sess., No. 31, §1; Acts 2014, No. 18, §1; Acts 2014, No. 688, §1, eff. June 18, 2014.



RS 26:352 - Donated beverages of high alcoholic content taxable

§352. Donated alcoholic beverages of high alcoholic content taxable

Any person or any dealer may donate alcoholic beverages to a licensed Type A special event or to an unlicensed civic, religious, or charitable organization subject to the payment of any applicable excise taxes.

Acts 1987, No. 696, §1; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:353 - Presumption of taxability of beverages of low alcoholic content

§353. Presumption of taxability of beverages of low alcoholic content

For purposes of enforcing the provisions of this Chapter and the collection of the tax levied herein, it is presumed that all beverages of low alcoholic content produced or manufactured or shipped into this state are to be handled in this state and are subject to the tax levied herein. This presumption is prima facie only and subject to proof furnished the secretary.

Amended by Acts 1968, No. 175, §1; Acts 1987, No. 696, §1.



RS 26:354 - Payment and reporting of taxes; discounts; rules and regulations; enforcement; forfeitures and penalties; redemption of tax stamps

§354. Payment and reporting of taxes; discounts; rules and regulations; enforcement; forfeitures and penalties; redemption of tax stamps

A.(1) Except as provided in Paragraph (2) of this Subsection, every manufacturer or wholesaler of beverages of high alcoholic content shall file with the secretary a monthly report on or before the fifteenth day of the month succeeding the period covered by the report. The report shall show sales or other handling of beverages of high alcoholic content and such other information as the secretary may require by regulation.

(2) Every wine producer, manufacturer, or retailer who sells and ships wine directly to a consumer in Louisiana as provided in R.S. 26:359(B) shall report and pay all applicable taxes as provided in R.S. 26:359(D).

B. The taxes levied in R.S. 26:341 shall be due and paid by the dealer with the liter tax report referred to in Subsection A of this Section and shall be computed upon the basis of the number of liters sold or otherwise disposed of by the dealer during the preceding calendar month. Liters sold or disposed of shall be deemed conclusively to be liters on hand at the beginning of the calendar month plus purchases during the calendar month less liters on hand at the end of the calendar month, less any exempt sales.

C.(1) The monthly liter tax report required by this Section shall be made on forms prescribed and furnished by the secretary and shall include such information as the secretary may by rule require. Reports shall be accompanied by the taxpayer's remittance in full of the correct amount of taxes due and owing for the period covered by the report.

(2) Every wholesale dealer handling beverages of high alcoholic content in Louisiana shall file, within twenty days after the expiration of each calendar month, a statement, on a form provided for this purpose by the Department of Revenue, showing the amount of beverages of high alcoholic content sold during the preceding month according to brand, packaging, and size of container. Such information shall be made available by the Department of Revenue to any municipal or parish governing authority, or trade organization consisting of wholesale dealers licensed by the state.

D. For accurately reporting and timely remitting the taxes all taxpayers shall be allowed a discount of three and one-third percent of the amount of the tax otherwise due. When a check or other instrument given in payment of taxes is returned unpaid, the discount is forfeited.

E. If the dealer in beverages of high alcoholic content fails to file a return and pay the tax due on the beverages within the time provided in Subsection A of this Section, he shall be subject to a penalty of five percent on the amount of the tax if the period of delinquency is ten days or less or twenty percent on the amount of the tax if the period of delinquency is greater than ten days. If an attorney is called on to assist in collection, there shall be an additional sum due equal to ten percent of both the amount of the penalties and tax due.

F. The secretary is authorized to make, adopt, and publish rules and regulations, which shall have the effect of law, for the administration and enforcement of the provisions of this Section. Notice of such regulations shall be as provided in R.S. 47:1511.

G. The secretary may require every manufacturer and wholesaler to cease business twice each year for the purpose of making physical inventories of all alcoholic beverages on hand. The dates of said inventories shall be fixed by the secretary of the Department of Revenue.

H. Any dealer who fails to file reports and pay the taxes due, in accordance with the provisions of this Section and the rules and regulations of the secretary, shall automatically be suspended from doing business and shall ipso facto forfeit his bond furnished as required in R.S. 26:348. Any bond forfeited under this Chapter may be collected as is provided for the collection of taxes. The secretary may confirm the suspension by serving the dealer with an order to cease business. Enforcement of any suspension by the secretary shall not be dependent upon the service of such an order. The permit of any dealer who conducts business after being suspended under this Section shall be revoked. The secretary may reinstate a suspended dealer upon his payment of the taxes due, and a mandatory penalty of twenty percent of the taxes due, and his furnishing a new bond and complying with such other conditions as the secretary may prescribe to assure compliance in the future. The sanctions, penalty, and forfeiture provided herein shall be in addition to any other fines, forfeitures, and civil or criminal penalties which may be imposed under other provisions of this Section and Chapter, and the failure of the dealer to remove the delinquency within thirty days shall be additional cause for revocation of his permit.

I. With respect to the twenty percent penalty provided in this Section, the wholesale dealer shall have the right to send a signed application for a waiver of the penalty, which application shall be provided in the form of an affidavit setting forth the reasons for the failure to pay the taxes within the specified time. If the failure to pay the tax when due is explained to the satisfaction of the secretary, he may remit or waive payment of the whole or any part of any penalty due under the provisions of this Chapter.

J. The revocation provided for in Subsection H of this Section may be enforced by the secretary in summary proceedings instituted against the dealer in any parish in which he is domiciled or has a place of business.

K. Whoever willfully fails to file any report or to pay timely the tax due, keep any records, furnish any information, or pay any tax provided for in this Part, or willfully falsifies any record, document, or report, or files any false report or furnishes any false information to the secretary with intent to evade or defeat the payment of any tax levied in this Part shall be guilty of a felony and, upon conviction thereof, shall be imprisoned, with or without hard labor, for not less than one year nor more than four years. Corporations may be prosecuted under this Subsection and upon conviction shall be fined not less than one thousand dollars nor more than ten thousand dollars.

Amended by Acts 1964, No. 384, §1; Acts 1970, No. 565, §1; Acts 1972, No. 532, §3; Acts 1978, No. 441, §2, eff. Jan. 1, 1979; Acts 1987, No. 696, §1; Acts 1997, No. 658, §2; Acts 2001, No. 1032, §10; Acts 2011, No. 327, §1, eff. June 29, 2011; Acts 2014, No. 329, §1, eff. July 1, 2014.



RS 26:355 - Invoices and records of dealers in beverages of high alcoholic content

§355. Invoices and records of dealers in beverages of high alcoholic content

A. Every manufacturer and every wholesaler of beverages of high alcoholic content shall, at the time of shipping or delivering such beverages, make a true duplicate invoice thereof, showing full and complete details of the sale or delivery of the beverages. They shall also keep a record of the manufacture or purchase of such beverages and shall hold all books, records, and memoranda pertaining to the manufacture and purchase of these beverages subject to the inspection of the secretary or his authorized representative. All records and documents required under this Subsection shall be retained for the inspection and use of the secretary or his authorized representative until the taxes to which they relate have prescribed.

B. All purchases of beverages of high alcoholic content by any retail dealer shall be evidenced by an invoice from the vendor correctly showing the date of the purchase and the quantity of each article bought. Retail dealers in beverages of high alcoholic content shall keep a record of all such beverages purchased by them and shall hold all books, records, and memoranda pertaining to the purchase and sale of these beverages open to the inspection of the secretary or his agents. Retail dealers in beverages of high alcoholic content, or their agents or employees, shall produce, on demand of the secretary, all invoices of such beverages bought by them or received at their places of business within six months prior to the demand, unless he can show, by satisfactory proof, that the non-production of the invoices was due to providential or other causes beyond his control.

C. In lieu of the invoices required herein for manufacturers and wholesalers of beverages of high alcoholic content, a computer-generated record may be used to show the full and complete details of the sale or delivery of the beverages. All records so generated shall be retained for the inspection and use of the secretary or his authorized representative until the taxes to which they relate have prescribed.

D. In lieu of the invoices required herein for retail dealers of beverages of high alcoholic content, a computer-generated record may be used to show the date of purchase and the quantity of each article bought. All records so generated shall be held and shall be produced on demand of the secretary.

Acts 1983, No. 164, §1, eff. June 24, 1983; Acts 1987, No. 696, §1; Acts 1999, No. 202, §1, eff. July 1, 1999; Acts 2001, No. 1032, §10.



RS 26:356 - False invoices of beverages of high alcoholic content

§356. False invoices of beverages of high alcoholic content

No person shall make or use, present, or exhibit to the secretary or agent of the secretary any invoice of beverages of high alcoholic content that bears an untrue date or falsely states the nature or quantity of the goods involved.

Acts 1987, No. 696, §1.



RS 26:357 - Examination of dealers' records; computation and collection of unpaid taxes

§357. Examination of dealers' records; computation and collection of unpaid taxes

A. The secretary may require any person handling beverages of low alcoholic content to furnish any information necessary for the purpose of collecting the tax levied thereon. To determine whether or not the taxes levied in this Part have been paid and to aid him in their collection if they have not been paid, the secretary may examine the books, records, and files of all persons handling such beverages and may examine witnesses and conduct hearings. Specifically, the secretary shall make that examination where any person fails to make a required report of the dealer's transactions within the time and in the manner provided in this Part. If any witnesses fail or refuse to appear at the request of the secretary or if any person refuses the secretary access to the books, records, or files, the secretary shall certify the facts and the names of the persons so refusing to the district court having jurisdiction of the party. The court shall issue a summons to the party to appear before the secretary or his assistant at a place designated within the court's jurisdiction on a day fixed by the court, to be continued as the occasion requires, and give such evidence and open for inspection such books and papers as necessary to determine whether or not the return made is true and correct.

B. Whenever it appears to the secretary that a dealer has failed to make a return or has unlawfully made an untrue or incorrect return, the secretary shall compute the tax called for and correct the return, if any, and shall certify that amount as being the amount actually due and owing and shall concurrently notify the dealer of that fact. The secretary shall add to the amount due the cost of examination, this cost to be collected, remitted, and credited as if it were part of the tax imposed.

C. If the dealer does not within five days after the above notification, make a correct return and pay the full amount due, the secretary shall, in the name of the state and without deposit or advance costs, enter suit against him for the full amount due, together with such penalties and attorney's fees as are provided in this Chapter. This suit shall be by rule to show cause within five days why payment should not be made. It shall be tried by preference and may be tried out of term time and in chambers.

D. The secretary may inspect any or all books, records, and memoranda of any dealer in beverages of high alcoholic content to determine whether or not the taxes levied on those beverages by this Chapter have been paid. He shall make periodic audits of all such dealers. Collection of unpaid taxes may be made by any means provided in this Chapter, or by any other means allowed by law for the collection of taxes.

Amended by Acts 1964, No. 384, §1; Acts 1987, No. 696, §1.



RS 26:358 - Civil penalty on dealers in beverages of low alcoholic content for failure to file return and pay tax

§358. Civil penalty on dealers in beverages of low alcoholic content for failure to file return and pay tax

If a dealer in beverages of low alcoholic content fails to file a return and pay the tax due on the beverages within the time provided in R.S. 26:346, he shall be subject to a penalty of five percent on the amount of the tax if the period of delinquency is ten days or less or twenty percent on the amount of the tax if the period of delinquency is greater than ten days. If an attorney is called on to assist in collection, there shall be an additional sum due equal to ten percent of both the amount of the penalties and tax due.

Amended by Acts 1968, No. 175, §2; Acts 1987, No. 696, §1.



RS 26:359 - Distribution of alcoholic beverages through wholesalers only

§359. Distribution of alcoholic beverages through wholesalers only

A. Except as provided in Subsection B of this Section and R.S. 26:271.1, no alcoholic beverages as defined in R.S. 26:241(1) produced or manufactured inside or outside of this state shall be sold or offered for sale in Louisiana, or shipped or transported into or within the state, except to the holder of a wholesaler's permit. Delivery of alcoholic beverages produced or manufactured inside or outside of this state shall be made at the place of business of the wholesaler shown on the wholesaler's permit, and must be received and warehoused by the wholesaler at that place of business, where such alcoholic beverages shall come to rest before delivery is made to any retailer.

B.(1) Notwithstanding the provisions of Subsection A of this Section, sparkling wine or still wine may be sold and shipped directly to a consumer in Louisiana by the manufacturer or retailer of such beverage domiciled inside or outside of Louisiana, or by a wine producer domiciled inside or outside of Louisiana, provided both that all taxes levied have been paid in full and that all of the following apply:

(a) The consumer is twenty-one years of age or older.

(b) The sparkling wine or still wine is for that consumer's personal consumption.

(c) The total amount of sparkling wine or still wine shipped in seven hundred fifty milliliter bottles does not exceed one hundred forty-four bottles per adult person per household address per calendar year.

(d) The wine producer, manufacturer, or retailer engaging in such direct sales holds a valid wine producer's, manufacturer's, or retailer's license issued by the state of its domicile.

(e) The package in which the sparkling wine or still wine is shipped is prominently labeled as containing beverage alcohol.

(f) The package in which such sparkling wine or still wine is shipped is received by a person twenty-one years of age or older.

(g) The package contains an invoice indicating the date of the shipment, providing a full and complete description of all items included in the shipment, and stating the price thereof.

(h) The wine producer, manufacturer, or retailer domiciled outside of Louisiana has complied with the provisions of Subsections C and D of this Section.

(i) The seller or shipper who is a wine producer or manufacturer is not a party, directly or indirectly, to any agreement in which a wholesaler licensed by the state of Louisiana has been granted the right to purchase and to sell any sparkling wine or still wine produced by the manufacturer. This does not include any sale of sparkling wine or still wine perfected on the premises of the wine producer or manufacturer and completed by shipment to a consumer in Louisiana otherwise made in accordance with the provisions of this Subsection.

(2) For all purposes under this Title, the point of sale for transactions made pursuant to this Subsection shall be the place of domicile of the wine producer, manufacturer, or retailer. Delivery to the consumer in Louisiana shall be deemed to have occurred upon the placing of such beverages into the possession of a common carrier for transport into the state of Louisiana.

C.(1) Any wine producer or manufacturer of sparkling wine or still wine engaging in the direct sale and shipment of such beverages under the provisions of Subsection B of this Section shall make an annual application to the secretary of the Department of Revenue for authority to make such shipments and shall pay an annual fee of one hundred fifty dollars to the Department of Revenue prior to selling or shipping any sparkling wine or still wine to a consumer in the state of Louisiana.

(2) Any retailer, domiciled outside of Louisiana, of sparkling wine or still wine engaging in the direct shipment of such beverages under the provisions of Subsection B of this Section shall make an annual application to the secretary of the Department of Revenue for the authority to make such shipments and shall pay an annual fee of one thousand five hundred dollars to the Department of Revenue prior to selling or shipping any sparkling wine or still wine into the state of Louisiana.

(3) The annual application for authority to make such shipments shall be in a written form specified by the secretary of the Department of Revenue, and shall include the express agreement of the wine producer, manufacturer, or out of state retailer to pay all excise and sales and use taxes assessed by the state of Louisiana on the sparkling wine or still wine sold and shipped pursuant to Subsection B of this Section. A copy of the current wine producer's, manufacturer's, or out of state retailer's license issued to such wine producer, manufacturer, or out of state retailer by the state in which the wine producer, manufacturer, or out of state retailer is domiciled shall be submitted to the secretary of the Department of Revenue with the application. No other permit or license shall be required of any such wine producer, manufacturer, or out of state retailer in connection with the direct shipment of sparkling wine or still wine pursuant to Subsection B of this Section.

D.(1) Except as provided in Paragraph (2) of this Subsection, any wine producer, manufacturer, or out of state retailer who sells and ships directly to a consumer in Louisiana pursuant to Subsection B of this Section shall, within twenty days after the end of each calendar month, file with the secretary of the Department of Revenue a statement showing the total number of bottles sold and shipped during the preceding calendar month, the sizes of those bottles, the name brand of each sparkling wine or still wine included in such shipments, the quantities of each sparkling wine or still wine included in such shipments, and the price of each item included in such shipments. All excise and sales and use taxes due to the state of Louisiana on the sparkling wine or still wine sold and shipped pursuant to Subsection B of this Section shall be remitted by company check drawn on an account in the name of the permit holder or by electronic funds transfer at the time of the filing of the required statement, and copies of all invoices transmitted with each such shipment shall be attached to the statement. This statement shall be made on forms prescribed and furnished by the secretary of the Department of Revenue and shall include such other information as the secretary of the Department of Revenue may require.

(2) Beginning on January 1, 2012, any wine producer, manufacturer, or out of state retailer who sells and ships directly to a consumer in Louisiana pursuant to Subsection B of this Section shall file a statement quarterly indicating the amount of sparkling wine or still wine shipped to the state of Louisiana with the secretary of the Department of Revenue. The statement shall be filed by January twentieth, April twentieth, July twentieth, and October twentieth of each calendar year and shall indicate the total number of bottles sold and shipped during the preceding three-month period, the sizes of those bottles, the name brand of each sparkling wine or still wine included in such shipments, the quantities of each sparkling wine or still wine included in such shipments, and the price of each item included in such shipments. All excise and sales and use taxes due to the state of Louisiana on the sparkling wine or still wine sold and shipped pursuant to Subsection B of this Section shall be remitted by company check drawn on an account in the name of the permit holder or by electronic funds transfer at the time of the filing of the required statement, and copies of all invoices transmitted with each shipment shall be attached to the statement. This statement shall be made on forms prescribed and furnished by the secretary of the Department of Revenue and shall include such other information as the secretary of the Department of Revenue may require.

E. The provisions of R.S. 26:85, 142, 143, 348 through 350, 360, 364, and 365 shall not apply to wine producers, manufacturers, and retailers authorized to engage in the direct sale and shipment of sparkling wine or still wine under the provisions of Subsection B of this Section.

F. Any retailer of alcoholic beverages who violates any provision of this Section shall be subject to a civil penalty in the amount of twenty-five thousand dollars. Any retailer that sells and ships directly to consumers in Louisiana pursuant to Subsection B of this Section shall, on the application for authority to make such shipments filed with the secretary of the Department of Revenue in accordance with Subsection C of this Section, acknowledge in writing the civil penalty established in this Subsection and shall consent to the imposition thereof upon violation of this Section. The secretary may initiate and maintain a civil action in a court of competent jurisdiction to enjoin any violation of this Section and to recover the civil penalty established in this Subsection, together with all costs and attorney fees incurred by the secretary incidental to any such action.

G. Upon determination by the secretary of the Department of Revenue that an illegal sale or shipment of alcoholic beverages has been made to a consumer in Louisiana by either a wine producer, manufacturer, or retailer of such alcoholic beverages, the secretary shall notify both the Alcohol, Tobacco, Tax, and Trade Bureau of United States Department of the Treasury and the licensing authority for the state in which the wine producer, manufacturer, or retailer is domiciled that a state law pertaining to the regulation of alcoholic beverages has been violated and shall request those agencies to take appropriate action.

Amended by Acts 1960, No. 213, §1; Acts 1987, No. 696, §1; Acts 1998, No. 71, §1, eff. June 25, 1998; Acts 2001, No. 1032, §10; Acts 2005, No. 508, §1, eff. July 13, 2005; Acts 2006, No. 808, §1, eff. June 30, 2006; Acts 2011, No. 327, §1, eff. June 29, 2011.



RS 26:360 - Report of importers of alcoholic beverages

§360. Report of importers of alcoholic beverages

All persons importing alcoholic beverages from other states shall, within ten days after the close of each calendar month, report to the secretary on forms furnished by him a list of persons, with their post office addresses, from whom shipments were received and, when sold for resale, to whom sold, the dates shipped, the dates received, and the quantity of each of the classes of the beverages received. The reports shall be signed and state whether the alcoholic beverages are to be retained or used in Louisiana or exported to another state or to a foreign country. As an additional means of checking the accuracy of the reports filed, the records, books, and other documents of the persons making them, as well as those of common carriers relative to such shipments, are accessible to the collector.

Acts 1987, No. 696, §1; Acts 2001, No. 1032, §10.



RS 26:361 - Transportation within state of non tax-paid* alcoholic beverages by means other than common carrier prohibited

§361. Transportation within state of non tax-paid* alcoholic beverages by means other than common carrier prohibited

A. No person shall transport, carry, or move alcoholic beverages in which the tax levied in this Chapter has not been paid from point to point within this state by any means of transportation other than a common carrier. The means of transportation used in violation of this Section is subject to seizure by the secretary and to forfeiture and sale in the manner provided in this Part.

B. The provisions of this Section do not apply to duly licensed wholesale dealers and manufacturers who transport or cause to be transported beverages of high alcoholic content from the floor stock of one duly licensed wholesale dealer or manufacturer in this state to another duly licensed wholesale dealer or manufacturer in this state. The transportation of these beverages shall be accomplished strictly within the provisions of rules and regulations prescribed by the secretary.

Acts 1987, No. 696, §1.

*AS APPEARS IN ENROLLED BILL.



RS 26:362 - Importation of non-tax-paid alcoholic beverages to be by common carrier and private carrier under a permit

§362. Importation of non-tax-paid alcoholic beverages to be by common carrier and private carrier under a permit

A. No dealer or person shall import or carry into this state any alcoholic beverages on which the tax levied by this Chapter has not been paid by any means of transportation other than a common carrier, except as provided under a permit issued by the secretary to properly licensed and bonded Louisiana wholesale alcoholic beverage dealers. Such importation without a permit renders the means of transportation used subject to seizure, forfeiture, and sale in the manner provided in this Part.

B. Properly licensed and bonded Louisiana wholesale alcoholic beverage dealers wishing to obtain an alcoholic beverage import permit to use a privately owned or operated vehicle shall apply therefor to the secretary in accordance with rules and regulations issued by the secretary; any importation of alcoholic beverages under the import permit must be in strict accordance with the conditions described upon the issuance of the permit.

C. The secretary shall promulgate rules and regulations governing the application, issuance and conditions whereby an import permit may be issued.

D. Importations of alcoholic beverages by the use of transportation other than a common carrier subjects the alcoholic beverages imported to seizure, forfeiture and sale in the manner provided in this Part.

Amended by Acts 1962, No. 177, §1; Acts 1987, No. 696, §1.



RS 26:363 - Forfeiture and sale of vehicle improperly hauling non-tax-paid alcoholic beverages

§363. Forfeiture and sale of vehicle improperly hauling non-tax-paid alcoholic beverages

A. The secretary may demand the forfeiture and sale, in a summary proceeding, or by an action against the owner or operator, of any means of transportation used in the illegal transportation of alcoholic beverages in violation of the provisions of R.S. 26:361 and 362.

B. Where it appears by affidavit that the residence of the owner of the means of transportation is out of the state or is unknown to the secretary, the court shall appoint an attorney at law to represent the absent owner, against whom the rule shall be tried contradictorily within ten days after its filing. This affidavit may be made by the secretary or one of his assistants or by the attorney representing the secretary when it is inconvenient to obtain the affidavit from the secretary or one of his assistants. The attorney so appointed may waive service and citation of the petition or rule but shall not waive time nor any legal defense.

C. If, upon trial, it is established that the means of transportation was used to illegally transport alcoholic beverages in violation of the provisions of R.S. 26:361 or 362 the court shall render judgment accordingly, declaring the forfeiture of the means of transportation and ordering the sale thereof after ten days notice by advertisement in the official paper of the parish where the seizure is made, by the sheriff of the parish or the civil sheriff of the Parish of Orleans, as the case may be, at public auction to the highest bidder, for cash, and without appraisal.

D. Payment of the tax due on the alcoholic beverages at the moment of seizure of the means of transportation or thereafter does not prevent, abate, or defeat the forfeiture and sale of the means of transportation.

E. The court shall fix the fee of the attorney appointed by it to represent the owner of the seized property at a nominal sum. In cases involving the transportation of beverages of high alcoholic content, the fee shall not exceed ten percent of the selling price of the means of transportation sold. In cases involving the transportation of beverages of low alcoholic content, the fee shall not exceed ten percent of the total amount of taxes and penalties involved. In either case, this fee shall be taxed as costs and paid out of the proceeds of the sale of property.

F. All funds collected from the sale of property pursuant to this Section shall be paid into the state treasury and credited and disbursed as are taxes on beverages of low alcoholic content.

Acts 1987, No. 696, §1.



RS 26:364 - Receipt of alcoholic beverages to avoid tax prohibited; out-of-state manufacturers and wholesalers to obtain written authority to make shipment and furnish notice of shipment; enforcement

§364. Receipt of alcoholic beverages to avoid tax prohibited; out-of-state manufacturers and wholesalers to obtain written authority to make shipment and furnish notice of shipment; enforcement

A. No person shall receive in this state any shipment of non-tax-paid alcoholic beverages for the purpose and with the intention of avoiding payment of the tax.

B. Before making shipment of any alcoholic beverages into Louisiana, the shipper shall make application to the secretary for authority to ship alcoholic beverages into the state. The application must be in written form as specified by the secretary. Approval must be written and must show the period of time for which the authority is issued and the condition of issuance. The secretary shall not authorize and approve shipments of any alcoholic beverages into Louisiana except shipments from the distiller, the producer, the owner of the commodity at the time it becomes a marketable product, the bottler, or the exclusive agent of any such distiller, producer, bottler or owner.

C. The shipper shall prepare and mail a notice of shipment to the secretary, and a copy to the Louisiana dealer, not later than the date of movement from the point of origin. The notice must show such information concerning the alcoholic beverages and the means of transportation as may be specified in regulations.

D. The secretary may establish by regulation any other procedure for reporting or identifying shipments into the state as he may deem appropriate.

E. Any shipment into this state of any alcoholic beverage in violation of this Subsection shall render the entire shipment contraband, and it may be seized, forfeited, and sold as provided in this Chapter.

F. Failure by any shipper to abide by the provisions of this Subsection shall also render the shipper ineligible to ship its products into the state of Louisiana, and it shall be a violation of this Chapter for any dealer to handle the product of any person prohibited from shipping into the state. The permit of any dealer who continues to handle the product of a prohibited shipper shall be revoked.

G. Any person or company who sells liquor to any Louisiana liquor dealers shall give the same discounts as are given by them to any liquor dealers in any other state so that Louisiana liquor dealers shall pay the same prices as dealers in all other states.

Amended by Acts 1964, No. 384, §1; Acts 1973, No. 194, §1; Acts 1987, No. 696, §1.



RS 26:365 - Consignee to have permit from secretary to receive imported alcoholic beverages

§365. Consignee to have permit from secretary to receive imported alcoholic beverages

A. Except as otherwise provided in Subsection B of this Section, no person, dealer, consignee, or other recipient, including public warehouses, shall receive or accept delivery and no carrier, or agent or employee thereof, shall deliver to the consignee or to any person for the consignee any alcoholic beverages when imported into the state until the consignee thereof has received written permission from the secretary to receive or accept delivery thereof and has surrendered this written permission to the deliverer. Any person, dealer, consignee, or other recipient, including public warehouses, who violates any provision of this Section shall be subject to the penalty or penalties provided in R.S. 26:521.

B. Any wholesale dealer that has furnished bond with the secretary under the provisions of R.S. 26:348 and has secured a wholesale permit from the commissioner, is exempt from the provisions of Subsection A of this Section.

Acts 1983, No. 289, §1, eff. Jan. 1, 1984; Acts 1987, No. 696, §1.



RS 26:366 - Exported beverages not subject to tax

§366. Exported beverages not subject to tax

A. No tax is levied in this Chapter upon beverages of high alcoholic content handled within Louisiana for immediate transportation and delivery beyond the borders of the state if the handling is done in strict accordance with the rules and regulations adopted and promulgated by the secretary with reference thereto pursuant to R.S. 26:367.

B. No tax is levied in this Chapter upon beverages of low alcoholic content produced or manufactured in or imported into Louisiana for export to a licensed dealer in another state or to a foreign country. Any such beverages sold by a wholesale dealer within this state to a retail permittee herein which are later exported beyond the borders of this state are not liable for the tax levied thereon. If the tax has been collected from the permittee by the dealer at the time of shipment, the permittee may file with the dealer, monthly, a statement showing the quantity exported from the state, properly supported by bills of lading and other authentic evidence satisfactory to the secretary, and the dealer may refund the amount of the tax to the permittee and deduct that amount in making his next monthly returns to the secretary.

Acts 1987, No. 696, §1.



RS 26:367 - Handling of exported beverages of high alcoholic content regulated by secretary

§367. Handling of exported beverages of high alcoholic content regulated by secretary

A. In order to secure to the state the tax levied under the provisions of this Chapter, the handling of beverages of high alcoholic content for transportation beyond the borders of the state shall be in accordance with rules and regulations of the secretary, the United States Bureau of Alcoholic Beverages, and the United States Customs Office.

B. The secretary may promulgate and publish rules and regulations with respect to the handling and transportation of such beverages for delivery beyond the borders of the state. This authority includes requiring any information in the form of reports and statements that may be required to establish that the beverage of high alcoholic content in question was transported beyond the borders of the state; the designation of the method of transportation; the establishment of a system of permits before permitting sales for delivery beyond the borders of this state; and the fixing of the amount to be transported beyond the state's borders in one shipment, except that this amount cannot be fixed at less than fifteen standard gallons when a mode of transportation other than common carrier is designated.

C. The failure to comply with these rules and regulations of the secretary is cause for the revocation of the permit of the dealer violating them and subjects him to the payment of a specific penalty, in addition to other penalties provided in this Chapter in an amount equal to twice the amount of tax that would have been due if the sale of the beverages had been made for consumption in Louisiana.

Acts 1987, No. 696, §1.



RS 26:368 - Highway transporter required to have invoice

§368. Highway transporter required to have invoice

A. Any person using the public highways of Louisiana in hauling, transporting, and delivering into or within the state any alcoholic beverage shall have in his possession, during the entire time he is so engaged in hauling or transporting the alcoholic beverages, an invoice or bill of sale showing the true name and address of the seller and of the buyer and the number of gallons or fraction thereof carried.

B. The person so engaged in hauling or transporting the alcoholic beverages shall, at the request of any person authorized by law to inquire into or investigate such matters, produce and offer for inspection the invoice or bill of sale. If he fails to produce the invoice or bill of sale, or if, when produced, the document fails to disclose the required information, there is prima facie evidence of a violation of this Chapter and the person is subject to prosecution therefor.

Acts 1987, No. 696, §1.



RS 26:369 - Carriers to file report showing alcoholic beverages handled

§369. Carriers to file report showing alcoholic beverages handled

All common or contract carriers doing business or making deliveries within the state shall file with the secretary monthly, on or before the fifteenth day of the month following the period covered by the statement, reports showing in detail the number of gallons of alcoholic beverages shipped or delivered by them at points of ultimate destination, or otherwise, whether in car lots or otherwise, with the date of the delivery and by whom and to whom shipped and delivered.

Acts 1987, No. 696, §1.



RS 26:370 - Examination of records

§370. Examination of records

The secretary may examine, at all reasonable hours, the books, records, and other documents of all manufacturers, distillers, permittees, dealers, transportation companies, agencies, or firms shipping alcoholic beverages into or handling alcoholic beverages in this state. If a manufacturer, distiller, permittee, dealer, transportation company, agency, or firm refuses to permit this examination by the secretary, the secretary may proceed by rule, in or out of term, in open court or in chambers, in any court in the parish where the refusal occurred, requiring the person refusing to show cause why the secretary should not be permitted to examine its books, records and documents. Refusal by a manufacturer, distiller, permittee, dealer, transportation company, agency, or firm to allow the secretary access to its books, records, and documents shall render any alcoholic beverages within this state owned by or in the possession of or in the control of such person or his employer or agent subject to seizure, forfeiture, and sale as provided in this Chapter.

Acts 1987, No. 696, §1.



RS 26:371 - Searches and seizures

§371. Searches and seizures

A. The secretary may search and examine pursuant to the provisions of this Section, all places of storage except private residences, which may be searched only in the manner provided by law, and all means of transportation whenever there is probable cause to believe that the provisions of this Chapter have been or are being therein violated. Any vehicle or other means of transportation, other than a common carrier, caught or detected transporting any alcoholic beverages without the required tax being paid or a bond furnished to guarantee the payment of the tax may be seized by the secretary in order to secure it as evidence in a trial brought under any provisions of this Chapter.

B. No place, other than such as is open to the public, shall be invaded and searched for alcoholic beverages except by an officer named in a search warrant issued by a competent court having the power of a committing magistrate upon the filing in the court of an affidavit reciting that affiant has reasons to believe and believes that the named place is being utilized as a site for the violation of the provisions of this Chapter together with such additional evidence as the court may require to make out a prima facie case. No house, room, or apartment used as, or which apparently is, a bona fide residence is subject to invasion and search, except by an officer designated in a search warrant issued by a competent court having the powers of a committing magistrate, upon the filing in the court of an affidavit by two reliable persons reciting that they have reasons to believe and do believe that the place of residence is being used as a cloak or cover for a violation of the provisions of this Chapter and setting forth the specific violation being committed therein, together with such additional corroborating evidence as the court may require to establish the probable existence of the alleged violation.

C. The warrant shall be directed to a duly authorized peace officer and the premises described in the warrant shall be searched and all alcoholic beverages, all equipment, and all property used or designed or intended to be used in the keeping for sale or sale, of alcoholic beverages on the premises shall be seized by the peace officer. The keeper of the place or the person to whom the beverages or property belongs shall be apprehended and brought before the court issuing the warrant to abide the further orders of the court. The officer to whom the search warrant is directed shall make proper return thereon of the action taken on it, describing the alcoholic beverages or property seized, if any. The beverages or property so seized shall be held by this officer without anyone having the right to have them released upon writ or claim, except beverages seized in a bona fide dwelling house. These last shall be released to their owner upon his giving bond, with security for their value conditioned upon their return to the peace officer upon order of the court. The court, after the trial of the accused, shall order all property and beverages of high alcoholic content illegally held by the accused at the time of the seizure to be immediately and publicly destroyed by the sheriff or peace officer designated by the court.

D. The court shall preserve in its records, subject to inspection at any time by the public, the affidavits above referred to. If it should appear that the person or persons making the affidavit did so maliciously or without probable cause, and any house, room, or apartment used as a bona fide residence is searched by reason of the issuance of a search warrant based upon that affidavit, the affiant or affiants making it shall be fined not more than five hundred dollars or imprisoned for not less than ten days nor more than sixty days, or both.

Acts 1987, No. 696, §1.



RS 26:372 - Seizure and forfeiture of beverages of high or low alcoholic content

§372. Seizure and forfeiture of beverages of high or low alcoholic content

A. All beverages of high or low alcoholic content on which taxes are imposed by this Part found in the possession or custody or within the control of any person for the purpose of being handled in any way in violation of the provisions of this Chapter may be seized by the secretary, or his agent, in order to secure them for trial and shall be forfeited to the state in the manner provided in this Section. The secretary, or his agent making the seizure, shall appraise the value of the property seized according to his best judgment at its usual and ordinary retail price and shall deliver to the person found in possession thereof, if any, a receipt showing the fact of seizure, from whom seized, the place of seizure, the description of the goods seized, and the appraised value of such goods. A duplicate of the receipt shall be filed in the secretary's office.

B. The proceeding to enforce this forfeiture shall be in the nature of a proceeding in rem in the court where the seizure is made. It shall be filed on behalf of the state by the secretary or his assistant and shall be summary process, tried in or out of term time, in open court or in chambers, and always by preference. It shall be directed against the owner of the articles seized, demanding the forfeiture and destruction of the property as a penalty for the violation of this Chapter. Service shall be made upon the owner of the seized articles if he is a resident of this state and his residence is known to the plaintiff in rule. Where it appears by affidavit that the residence of the owner of the seized articles is out of the state or is unknown to the secretary or his assistants, an attorney at law shall be appointed by the court to represent the owner, against whom the rule shall be tried contradictorily within ten days after the date of its filing. This affidavit may be made by the secretary or one of his assistants or by the attorney representing the secretary if it is inconvenient to obtain the affidavit from the secretary or one of his assistants. The attorney so appointed to represent the owner of the seized articles may waive service and citation of the petition or rule, but he shall not waive time nor any legal defense.

C. If at any time it is established that, with respect to the articles under seizure, any provision of this Title has been violated in any cause, the court shall render judgment accordingly, maintaining the seizure, declaring the forfeiture of the seized property, and ordering the destruction thereof and shall dispose of any equipment including but not limited to vending machines, in accordance with the provisions thereof:

(1) If the seized property is contraband, the court shall order the property destroyed if the court determines that its destruction is in the public interest; otherwise, Paragraph (2) of this Subsection shall apply.

(2) If the seized property is contraband, and the court determines that it should not be destroyed, or if the owner of noncontraband property does not claim it within one year after its seizure, the court may order one of the following:

(a) A sale of the property at a nonjudicial public sale or auction if the court concludes that such a sale will probably result in a bid greater than the cost of the sale. The proceeds of the sale shall be placed in the Louisiana Office of Alcoholic Beverage Enforcement Fund (R.S. 26:801) after compliance with the requirement of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund.

(b) A transfer of the property to a public or a nonprofit institution, or may make such other court-ordered disposition as it deems appropriate.

(3) Where the release of seized property is sought by a person claiming to be the owner, it shall be released only upon motion contradictorily with the clerk of the court. In all other cases the court may render an ex parte order for the disposition of the property as herein provided on motion of any interested person, or on its own motion, or the court may require a motion contradictorily with the apparent owner or the person in possession of the property at the time of the seizure.

D. Payment of the tax due on the seized articles at the moment of seizure or thereafter does not prevent, abate, or defeat the forfeiture and destruction of the property.

E. The court shall fix the fee of the attorney appointed by it to represent the owner of the seized articles at a nominal sum, to be taxed as costs and paid out of the proceeds of the sale of the property.

Acts 1987, No. 696, §1; Acts 1992, No. 821, §1, eff. Sept. 1, 1992.



RS 26:373 - Claims to property seized by secretary

§373. Claims to property seized by secretary

Any person who claims ownership of any property seized under the provisions of this Chapter relating to beverages of high alcoholic content or claims to be entitled to any privilege existing thereon prior to the date of seizure and who did not in any respect participate in the violation of this Chapter which resulted in the seizure may file a signed statement with the secretary that he did not in any way participate in the violation of this Chapter. Thereafter, upon his furnishing to the secretary bond with security in a sum not less than double the appraised value of the goods seized but never less than fifty dollars, the property may be released by the secretary and delivered to him. The bond shall be conditioned to pay the secretary the appraised value of the goods and all costs, if the claimant does not prosecute his claim to successful judgment. If it is not practical to make service upon the claimant to the seized property or if the claimant is a non-resident, the procedure outlined in R.S. 26:372 for the appointment of an attorney to represent an owner may be used in order that the issue may be presented to a court and the claimant afforded a fair opportunity to be heard. If bond has been furnished by the claimant and the property released to him, the judgment of the court, if the contention of the secretary is sustained, shall be directed against both the claimant and the surety on the bond and shall include all costs from the beginning of the seizure up to the final disposition of the case.

Acts 1987, No. 696, §1; Acts 2001, No. 1032, §10.



RS 26:374 - Waiver of forfeiture of beverages of high alcoholic content

§374. Waiver of forfeiture of beverages of high alcoholic content

The secretary may waive any proceedings for the forfeiture of beverages of high alcoholic content or any part thereof, if he finds that the violation of the law for which the goods were seized was unintentional or without intention to defraud the state of its revenue. However, the offender shall first pay double the amount of tax to which the seized beverages are subject.

Acts 1987, No. 696, §1.



RS 26:375 - Interference with inspection by the secretary prohibited

§375. Interference with inspection by the secretary prohibited

No person shall refuse to allow, on demand, the secretary or his agent to make a full inspection of any place of business where beverages of high alcoholic content are kept or sold, nor shall any person refuse to allow, on demand, the secretary or his agent to audit the books and records of any business dealing in alcoholic beverages, nor shall any person in any way hinder or prevent such inspection or audit.

Acts 1987, No. 696, §1.



RS 26:421 - Exempt products

PART IV. EXEMPTIONS

§421. Exempt products

A. The provisions of this Chapter do not apply to the sale of:

(1) Patent, antiseptic, and toilet preparations.

(2) Flavoring extracts, syrups, and food products.

(3) Scientific, chemical, mechanical, and industrial products.

B. Nor does this Chapter apply to the manufacture or sale of alcohol which is for industrial use or purposes, which is not manufactured or sold for beverage purposes, and which is so denatured as to be unfit for human consumption.

C. No one shall knowingly sell any of the above exempt products for beverage purposes or under circumstances from which he may reasonably deduce the intention of the purchaser to use them for beverage purposes.

D. The provisions of this Chapter do apply to alcohol and alcoholic spirits, including distilled or rectified alcoholic spirits, which are used or may be used in the preparation of any proprietary, medicinal, or pharmaceutical preparation. Therefore, such alcohol and alcoholic spirits are subject to the tax levied in this Chapter. Any person who uses such alcohol or alcoholic spirits in the preparation of proprietary, medicinal, or pharmaceutical preparations and who has paid the tax on them, may obtain a refund of the amount of tax paid upon furnishing proof satisfactory to the secretary that they were so used. Refunds shall be made under rules and regulations promulgated by the secretary.

E. No tax levied in this Chapter applies to or is imposed upon any priest, minister, rabbi, or other clergyman possessing or using wines for religious or sacramental purposes in the regular course of his religious duties. No regulatory provision contained in this Chapter affects or in any way applies to such wines. Any tax collected on such wines shall be refunded by the secretary to those persons.

Acts 1987, No. 696, §1.



RS 26:422 - Exemption in favor of United States

§422. Exemption in favor of United States

The taxes levied in this Chapter shall apply to sales to the United States or any agency or department thereof except any sales in which the imposition of the tax is prohibited by any federal law. When any tax is paid by the United States, or any agency or department thereof, which imposition of such tax is prohibited by federal law, it shall be refunded by the secretary upon proper showing and authentic proof satisfactory to him that the purchase was bona fide and the tax was paid. This refund shall be paid from the funds in the hands of the secretary which have been collected under this Chapter and not paid over to the state treasurer.

Acts 1987, No. 696, §1.



RS 26:423 - Tax-free withdrawal of alcohol from industrial alcohol plants or bonded warehouse

§423. Tax-free withdrawal of alcohol from industrial alcohol plants or bonded warehouse

A. Alcohol produced at any industrial alcohol plant or stored in any bonded warehouse may, under regulations, be withdrawn tax-free as provided by law, from the plant or warehouse for transfer to any denaturing plant for denaturation; or may under regulations, be removed before or after denaturing from the plant or warehouse for any lawful tax-free purpose.

B. Alcohol may be withdrawn, under regulations, from any industrial plant or bonded warehouse, tax-free by the United States or any governmental agency thereof, by the several states and territories or any municipal subdivision thereof, by the District of Columbia, or for the use of any university or college of learning or laboratory exclusively in scientific research, or for use in any hospital or sanitarium.

Acts 1987, No. 696, §1.



RS 26:451 - Secretary to collect taxes

PART V. ADMINISTRATION

§451. Secretary to collect taxes

The secretary shall collect, supervise, and enforce the collection of all taxes, penalties, and interest that may be due under the provisions of this Chapter. To that end, he is vested with all the power and authority conferred by this Chapter.

Acts 1987, No. 696, §1.



RS 26:452 - Bond of secretary as to beverages of low alcoholic content

§452. Bond of secretary as to beverages of low alcoholic content

The secretary shall give bond in favor of the governor for ten thousand dollars, conditioned on the faithful performance of his duties under this Chapter pertaining to beverages of low alcoholic content. The premium on this bond shall be paid out of the appropriation made for expenses of his office. The bond shall be approved by the governor and shall be filed in the office of the legislative auditor.

Acts 1987, No. 696, §1.



RS 26:453 - Rules and regulations of the secretary

§453. Rules and regulations of the secretary

A. The secretary may make and publish reasonable rules and regulations for the enforcement of the provisions of this Chapter and the collection of revenues hereunder. He may not alter, amend, enlarge, or restrict the provisions of this Chapter by such rules or otherwise.

B. A violation of any such rules or regulations pertaining to beverages of high alcoholic content constitutes a violation of this Chapter.

Acts 1987, No. 696, §1.



RS 26:454 - Private counsel

§454. Private counsel

The secretary and commissioner may employ private counsel to represent them in any proceedings under this Chapter, either for specific cases or by the year.

Acts 1987, No. 696, §1.



RS 26:455 - Collection of delinquency penalties

§455. Collection of delinquency penalties

All money penalties, other than criminal penalties, imposed by this Chapter are payable to the secretary and shall be collected, remitted, and credited, as if they were part of the tax imposed.

Acts 1987, No. 696, §1.



RS 26:456 - Concealing violations or hindering enforcement of Chapter

§456. Concealing violations or hindering enforcement of Chapter

No person shall use any artful device or deceptive practice to conceal any violation of this Chapter or to mislead the secretary or any agent of the secretary in the enforcement of this Chapter or do any other act tending to defraud the state of its revenue.

Acts 1987, No. 696, §1.



RS 26:457 - Special agents of secretary and commissioner

§457. Special agents of secretary and commissioner

The secretary and commissioner shall commission agents in their departments to carry out the provisions of this Chapter and shall provide them with appropriate credentials and badges of authority. These agents have the powers of peace officers in the performance of their duties.

Acts 1987, No. 696, §1.



RS 26:458 - Compromises by secretary

§458. Compromises by secretary

The secretary may compromise in any civil case involving beverages of high alcoholic content and arising under this Chapter and any collections made by him on the compromise shall be handled in the same manner as his collections of taxes imposed on such beverages under the provisions of this Chapter. The secretary shall keep a complete record of the transaction involved in a compromise on file in his office.

Acts 1987, No. 696, §1.



RS 26:459 - Disposition of proceeds of taxes

§459. Disposition of proceeds of taxes

A. The secretary shall, within the first ten days of each calendar month after the receipt of the taxes from the taxpayer forward the amount collected by him during the preceding calendar month to the state treasurer. The taxes collected on beverages of low alcoholic content shall be paid to the treasurer.

B. The taxes collected on beverages of high alcoholic content, including sparkling wines and still wines, pursuant to R.S. 26:341, shall be paid to the state treasurer.

C. There is hereby dedicated to the city of New Orleans the sum of $700,000 per year.

Acts 1987, No. 696, §1.



RS 26:491 - Local taxes authorized on beverages are exclusive

PART VI. LOCAL TAXATION AND REGULATION

§491. Local taxes authorized on beverages are exclusive

No tax on the manufacture, distribution, transportation, or importation of alcoholic beverages shall be imposed by way of licenses, excise taxes, or otherwise by any police jury, municipality, or other local taxing authorities despite any special or general law to the contrary, except as expressly authorized by this Chapter.

Acts 1983, No. 41, §1, eff. June 17, 1983; Acts 1987, No. 696, §1.



RS 26:492 - Local gallonage tax on beverages of low alcoholic content

§492. Local gallonage tax on beverages of low alcoholic content

A. Any parish or municipality, through its local governing body, may impose a tax on beverages of low alcoholic content of not more than one dollar and fifty cents per standard barrel of thirty-one gallons. The tax shall be based on the amount of these beverages sold and consumed within the parish or municipality. Parishes and municipalities imposing this tax shall furnish the secretary a certified copy of the ordinance levying it. The secretary shall collect the tax in the same manner as he collects the state tax and shall make such additional rules as are necessary. He shall remit, each quarter, the amount of tax collected less the cost of collection, to the parishes and municipalities levying the tax. If the failure to pay the tax when due is explained to the satisfaction of the secretary, he may remit or waive payment of the whole or any part of any penalty due under the provisions of this Chapter.

B. All records, tax returns, and other information pertaining to the collection of parish and municipal taxes and the amount of such taxes collected in each parish and municipality by each wholesale dealer shall be made available to any parish or municipal governing authority and trade organization consisting of beer wholesale dealers licensed by the state.

C. For accurately reporting and timely remitting the taxes due under the provisions of this Section, all taxpayers shall be allowed a discount of two percent of the amount of the tax otherwise due.

D. Parishes and municipalities are prohibited from imposing any local tax on beverages of high or low alcohol content other than those imposed herein.

Amended by Acts 1960, No. 443, §1; Acts 1970, No. 272, §4; Acts 1986, No. 376, §1; Acts 1987, No. 696, §1; Acts 2014, No. 329, §1, eff. July 1, 2014.



RS 26:493 - Local regulatory ordinances

§493. Local regulatory ordinances

Except as limited by the provisions of this Chapter the various subdivisions of the state may regulate but not prohibit, except by referendum vote as provided by Chapter 3 of this Title or by legally authorized zoning laws of municipalities, the business of wholesaling, retailing, and dealing in alcoholic beverages. No parish or municipality shall, in the exercise of its police power, regulate the business of selling such beverages more than is necessary for the protection of the public health, morals, safety, and peace. Local subdivisions, in adopting these regulatory ordinances, may provide, in addition to the ordinary penalties authorized by law for their violation, provisions which subject the permittee to having his permit suspended or revoked in the manner provided by law for the suspension or revocation of permits.

Acts 1987, No. 696, §1.



RS 26:493.1 - Local regulatory ordinances; bar closing in certain municipalities

§493.1. Local regulatory ordinances; bar closing in certain municipalities

In addition to the provisions of R.S. 26:493 the governing authority of any municipality within a parish with a population between fifty-three thousand and sixty thousand persons according to the most recent federal decennial census may enact ordinances to regulate the closing times of bars located within the municipality, subject to approval by a majority of the qualified electors of the municipality voting at an election held for the purpose.

Acts 1992, No. 1012, §1; Acts 2001, No. 728, §1, eff. June 25, 2001; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:494 - Sale of beverages of high alcoholic content in violation of local ordinance

§494. Sale of beverages of high alcoholic content in violation of local ordinance

No person shall sell any beverages of high alcoholic content in violation of any lawful ordinance or regulation adopted by authority of this Part by any parish or municipality.

Acts 1987, No. 696, §1.



RS 26:495 - Copies of pertinent local ordinances to be furnished commissioner

§495. Copies of pertinent local ordinances to be furnished commissioner

The governing authority of each parish or municipality adopting, under the authority of this Chapter ordinances pertaining to alcoholic beverages shall furnish, in each instance, a certified copy thereof to the commissioner.

Acts 1987, No. 696, §1.



RS 26:521 - General penalty

PART VII. PENAL PROVISIONS

§521. General penalty

Except where a different criminal penalty is specifically provided in this Chapter, whoever violates any provision of this Chapter shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:581 - LOCAL OPTION

CHAPTER 3. LOCAL OPTION

§581. Definitions

For purposes of this Chapter, the following words have the following meanings:

(1) "Alcoholic beverages", "beverages of low alcoholic content", and "beverages of high alcoholic content" have the meanings ascribed to them in R.S. 26:241.

(2) "Election district" means a district from which a parochial officer is elected but "election district" does not include a district located entirely within an incorporated municipality.

Acts 1987, No. 696, §1; Acts 1990, No. 10, § 1, eff. Jan. 1, 1991; Acts 1997, No. 330, §1.



RS 26:582 - Petition for election; separate elections; frequency limited

§582. Petition for election; separate elections; frequency limited

A.(1) Upon petition of not less than twenty-five percent of the qualified electors residing in any ward, election district, or any incorporated municipality, the governing authority shall order a referendum election to be held to determine whether or not the business of selling alcoholic beverages shall be conducted and licensed therein.

(2) A copy of the petition shall be submitted to the registrar on the date the first signature is affixed on the petition for the purpose of determining the total number of qualified voters residing in each ward, election district, or each incorporated municipality in which such petition will be circulated.

B. In the case of such an election held on a ward, election district, or municipal basis the election shall be separately called and held, and the result separately binding for each incorporated municipality, and for the unincorporated balance of the ward or election district.

C. No such election shall be held for the same subdivision more often than once in every two years.

Amended by Acts 1974, No. 41, §1; Acts 1986, No. 958, §1, eff. July 14, 1986; Acts 1987, No. 696, §1; Acts 1997, No. 330, §1; Acts 1997, No. 765, §1.

{{NOTE: SEE ACTS 1986, NO. 958, §2.}}



RS 26:583 - Effect of merger

§583. Effect of merger

A. When a portion of a ward, election district, or municipality is annexed or made a part of another ward, election district, municipality, or city-parish government, the portion annexed or made a part of shall take on the legal sales characteristics, as provided in this Chapter, of the ward, election district, municipality, or city-parish government to which it is annexed or made a part of.

B. The provisions of this Section shall be applicable to any election previously called under this Title or any other local option law and to any territory covered by such election which has subsequently been merged with another ward, election district, incorporated municipality, or portion thereof or whose boundary has been changed, it being the intention of this Chapter that the sale of beverages covered by this Title be permitted or prohibited only in an entire ward, election district, or incorporated municipality and not in any portion thereof.

C.(1) Notwithstanding the provisions of Subsections A and B of this Section, any package house in existence and operating as such on August 15, 1995, in an area that is subsequently annexed into a ward, election district, municipality, or city-parish government that prohibits the sale of alcoholic beverages shall be allowed to continue operation and shall not be subject to the provisions of Subsections A and B of this Section.

(2) Notwithstanding any other provision of law to the contrary, any parish with a population between forty thousand and fifty thousand, based upon the latest federal decennial census, shall not be subject to the provisions of Subsections A and B of this Section and shall retain the legal sales characteristics as provided for by referendum prior to any annexation or reapportionment.

D.(1) Notwithstanding the provisions of Subsections A and B of this Section, Ward Two, Bastrop, Morehouse Parish as described in Paragraph (2) of this Subsection that was annexed, reapportioned into, or merged into another ward, election district, municipality, or city-parish government that authorizes the sale of alcoholic beverages shall not be subject to the provisions of Subsections A and B of this Section and shall not take on the legal sales characteristics of the larger area.

(2) Ward Two, Bastrop, Morehouse Parish. From the intersection of the Louisiana-Arkansas state line with the Ouachita River run east on the Louisiana-Arkansas state line to where said line intersects Bayou Chemin-A-Haut; thence down Bayou Chemin-A-Haut to its mouth in Bayou Bartholomew; thence down Bayou Bartholomew to a point where it intersects the township line between Township 21 North and Township 22 North; thence west on said township line and being the northern boundary line of ward one to where said township line intersects the Ouachita River; thence in a northerly direction with the Ouachita River to the point of beginning.

Acts 1987, No. 696, §1; Acts 1995, No. 780, §1; Acts 1997, No. 330, §1; Acts 2006, No. 468, §1; Acts 2009, No. 233, §1; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:584 - Form of petition for election

§584. Form of petition for election

A. Any qualified elector desiring a referendum election shall sign a petition addressed to the governing authority of the subdivision in which he resides, and in substantially the following form:

"PETITION TO:

The undersigned qualified electors respectfully request that you call an election to submit, in the manner provided by law, to the qualified electors of Ward or Election District ____________________ of ___________________________________________ Parish, or of the city, town, or village of __________________________________, the following propositions:"

B. The petition shall then list all of the following five propositions:

"(1) Shall the sale of beverages of alcoholic content containing not more than six percent alcohol by volume be permitted by package only and not for consumption on the premises?"

"(2) Shall the sale of beverages of alcoholic content containing not more than six percent alcohol by volume for consumption on the premises be permitted?"

"(3) Shall the sale of beverage alcohol containing one-half of one percent alcohol by volume and above for consumption on the premises be permitted?"

"(4) Shall the sale of beverages of alcoholic content containing one-half of one percent alcohol by volume and above be permitted by package only and not for consumption on the premises?"

"(5) Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law?"

C. The petition submitted to a registrar of voters for certification shall be typed, machine printed, or hand printed and shall contain the following information:

(1) The signature of the voter who is signing the petition; however, if a person is unable to write, the incapacitated person shall affix his mark to the petition and the person circulating the petition shall affix the name of the incapacitated person, provided he does so in the presence of two witnesses who shall also sign their names as witnesses to the mark.

(2) The date the voter signed the petition.

(3) The signer's ward or election district and precinct, typed, machine printed, or hand printed.

(4) The residence address of the signer, including municipal number, apartment number, rural route, and box number, typed, machine printed, or hand printed.

(5) The name of the signer, typed, machine printed, or hand printed.

(6) The name of the person who witnessed or obtained the signature.

(7) The date witnessed by the person who witnessed or obtained the signature.

D. Where signatures are made on more than one sheet, each sheet of the petition shall reproduce above the signatures the same matter as is on the first sheet. Each petitioner shall sign his name in his own handwriting and shall write his address, his ward and precinct, and the date on which he signed; otherwise his signature shall be null and void. Every signature on a petition shall be witnessed at the time of signing, either by the person obtaining the signature or by a registered voter of the state of Louisiana. All information required to be on a petition shall be typed or machine printed or hand printed prior to the time the petition is offered to prospective signees, except for the information in Subsection C(6) and (7) herein.

Amended by Acts 1974, No. 41, §1; Acts 1986, No. 958, §1, eff. July 14, 1986; Acts 1987, No. 696, §1; Acts 1988, No. 853, §1, eff. July 18, 1988; Acts 1997, No. 330, §1.

{{NOTE: SEE ACTS 1986, NO. 958, §2.}}

{{NOTE: SEE ACTS 1988, NO. 853, §§4 & 5.}}



RS 26:585 - Filing of petition with registrar of voters; notice of filing

§585. Filing of petition with registrar of voters; notice of filing

A. The multiple petitions for each ward or portion thereof, for each election district, or for each incorporated municipality shall be bound together as one petition and shall be filed at one time with the registrar of voters within sixty days from the date the first signature was affixed. If the sixtieth day falls on a holiday or on a Saturday or Sunday, the petition shall be filed not later than the following work day. The petition, when so filed, becomes a public record and cannot be returned to the proponents or signers thereof.

B. Within fifteen days, after the petition is filed, the registrar of voters shall have notice of the filing of the petition published in the official journal of the parish or municipality, as the case may be, at the expense of the governing authority charged with the duty of calling the election. The notice shall contain the preamble of the petition, reproduced only once, and a statement that the entire petition is available for inspection at the office of the registrar of voters during regular business hours. Such inspection shall be permitted until such time as the petition is certified by the registrar.

Acts 1987, No. 696, §1; Acts 1990, No. 10, §1, eff. Jan. 1, 1991; Acts 1997, No. 330, §1.



RS 26:586 - Verification of petition by registrar; filing with governing authority

§586. Verification of petition by registrar; filing with governing authority

A. The registrar of voters shall check the petition and attach thereto his sworn verification showing:

(1) The date the petition was filed.

(2) Copy of official journal showing publication of the information required in R.S. 26:585(B).

(3) The date of the first signature of the petition.

(4) The number of qualified electors of the ward, election district, or of the municipality, as the case may be, on the registration rolls as of the date of the first signature on the petition, which date shall be used by him in ascertaining if the petition contains the required number of signatures.

(5) That he has checked each signature for its genuineness by comparing the signature on the petition with the signature of the same person on the registration rolls.

(6) The total number of genuine signatures of qualified electors on the petition.

(7) The number of signatures not genuine, or not signed and written in the manner required in R.S. 26:584.

B. Within thirty days, excluding Saturdays, Sundays, and holidays, from the date the petition was filed with the registrar of voters, the registrar shall file a true copy of the sworn verification required in Subsection A with the governing authority charged with the duty of calling the election.

C. Any person whose signature appears on a local option petition and who alleges that such signature is not genuine is hereby authorized to execute and file with the registrar of voters, a sworn affidavit, attesting that the affiant did not sign the petition. The registrar of voters, when checking the signatures for genuineness, shall take the affidavit into consideration, but in no instance shall he certify the signature not to be genuine, unless the comparison of the signatures indicates that the signature is indeed not genuine. Affidavits executed pursuant to this Subsection shall be subject to the perjury provisions of Title 14 of the Louisiana Revised Statutes.

Amended by Acts 1974, No. 41, §1; Acts 1987, No. 696, §1; Acts 1990, No. 10, §1, eff. Jan. 1, 1991; Acts 1997, No. 330, §1; Acts 1997, No. 765, §1.



RS 26:587 - Ordering of election; verification of registrar of voters; date of election

§587. Ordering of election; verification of registrar of voters; date of election

A. The governing authority with whom the true copy of the verification is filed by the registrar of voters shall attach to it a sworn statement showing the date, month, and year the verification was filed with the governing authority.

B. If the petition conforms to all the provisions of this Chapter, the governing authority shall order the election. The ordinance or resolution of the governing authority ordering the election shall be adopted at the next meeting held after the verification was filed with the governing authority by the registrar of voters.

C. The date fixed for the election shall be the next date on which such an election may be held, as provided for in R.S. 18:402(F), which falls more than forty-five days after the date verification was filed with the governing authority by the registrar of voters.

Amended by Acts 1978, No. 145, §1; Acts 1987, No. 25, §1, eff. Jan. 1, 1988; Acts 1987, No. 696, §1 (partially eff. Jan. 1, 1988); Acts 1990, No. 10, §1, eff. Jan. 1, 1991.

{{NOTE: SEE ACTS 1987, NO. 696, §2.}}



RS 26:588 - Ballot; majority determination of issues; separation of results

§588. Ballot; majority determination of issues; separation of results

A. When such election has been ordered the following propositions requested to be submitted on the approved and verified petition required by this Chapter, and no others shall be plainly printed upon a special ballot to be used for the election, otherwise the election shall be null and void:

"1. Shall the sale of beverages of alcoholic content

containing not more than six percent alcohol by volume

be permitted by package only and not for

YES[ ]

consumption on the premises in ________________

NO[ ]

"2. Shall the sale of beverages of alcoholic content

containing not more than six percent alcohol by volume

for consumption on the premises be permitted in

YES[ ]

______________________

NO[ ]

"3. Shall the sale of beverage alcohol containing

one-half of one percent alcohol by volume and above

for consumption on the premises be permitted

YES[ ]

in____________________________

NO[ ]

"4. Shall the sale of beverages of alcoholic content

containing one-half of one percent alcohol by volume and

above by the package only and not for consumption

YES[ ]

on the premises be permitted in ______________

NO[ ]

"5. Shall the sale of beverages of high and low

alcoholic content be permitted only on the premises

of restaurant establishments which have been issued

YES[ ]

an "R" permit as defined by law in ____________

NO[ ]"

B. If the voter desires to vote "YES" on any or all of these propositions he shall make an "X" mark in the square opposite the word "YES". To vote "NO" he shall make an "X" mark in the square opposite the word "NO". The vote of the voter on each proposition shall be valid and shall be counted, and failure to vote on all the five propositions shall not invalidate the ballot as to those propositions on which a vote was cast.

C. In an election a majority vote cast on each proposition shall separately determine that issue for the ward, the election district, or for the incorporated municipality and in such an election when a ward or election district contains an incorporated municipality, the issue shall be separately determined for the municipality and for the unincorporated balance of the ward or election district.

Amended by Acts 1972, No. 610, §1; Acts 1974, No. 41, §1; Acts 1986, No. 958, §1, eff. July 14, 1986; Acts 1987, No. 24, §1; Acts 1987, No. 696, §1; Acts 1988, No. 853, §1, eff. July 18, 1988; Acts 1997, No. 330, §1.

{{NOTE: SEE ACTS 1986, NO. 958, §2.}}

{{NOTE: SEE ACTS 1988, NO. 853, §§ 4 & 5.}}



RS 26:589 - Conduct of election; voting machines or ballot boxes

§589. Conduct of election; voting machines or ballot boxes

A. The elections shall be by secret ballot and shall be conducted as nearly as possible in accordance with the election laws of the state. Where not otherwise provided by this Chapter, or by any other law, the authority calling the election shall provide in the call for the manner in which the election shall be conducted and the result thereof promulgated.

B. Voting machines may be used in political subdivisions which have adopted them for use in general elections. If machines are used, the propositions stipulated in R.S. 26:588 to be printed on the ballot shall be shown on the mechanism of the machine. Otherwise, ordinary ballot boxes shall be used and suitable ballots printed for use in the election.

Acts 1987, No. 696, §1.



RS 26:590 - Violation of standards for petition or election; nullity of election

§590. Violation of standards for petition or election; nullity of election

If the petition fails to substantially comply with the requirements provided in this Chapter or if the other requirements specified in this Chapter for the calling or conduct of the election are not substantially complied with, the election is illegal and ineffective and may be declared null and void by any court of competent jurisdiction at the suit of any elector who was qualified to vote in the election. This suit shall be brought within thirty days of the promulgation of the results of the election.

Acts 1987, No. 696, §1.



RS 26:591 - Recount of ballots or contest of elections

§591. Recount of ballots or contest of elections

Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the same manner and under the same conditions as is provided by law for the recount of ballots or contest of elections under the general and special laws of this state.

Acts 1987, No. 696, §1.



RS 26:592 - Parish board of supervisors to supervise elections; fees of board

§592. Parish board of supervisors to supervise elections; fees of board

The elections provided for in this Chapter shall be supervised by the board of supervisors of elections for the parish calling the election or in which the ward, election district, or incorporated municipality calling the election is located. Each member of the board, except the registrar of voters, shall receive twenty-five dollars from the governing authority calling the election for each election duly held under the law.

Amended by Acts 1974, No. 41, §1; Acts 1987, No. 696, §1; Acts 1997, No. 330, §1.



RS 26:593 - Commissioners and clerks for elections

§593. Commissioners and clerks for elections

The parish board of supervisors shall appoint three commissioners and one clerk to preside over the election at each polling precinct. These appointees shall be qualified electors and residents of the precinct in which they serve. In making the appointments the board shall endeavor to give equal representation, as nearly as possible, to the proponents and opponents of the propositions to be voted upon.

Acts 1987, No. 696, §1.



RS 26:594 - Promulgation of election results

§594. Promulgation of election results

The governing authority calling the election shall promulgate the result by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the parish.

Acts 1987, No. 696, §1.



RS 26:595 - Local prohibitory ordinances and penalties authorized

§595. Local prohibitory ordinances and penalties authorized

When the majority of qualified electors voting in an election held under the provisions of this Chapter determine that any or all of the businesses described shall not be licensed, the governing authority calling the election may provide for the prohibition by ordinance, and may provide penalties for the violation of the ordinances. The penalties shall not, however, exceed a fine of one hundred dollars or imprisonment for not more than thirty days, or both.

Acts 1987, No. 696, §1.



RS 26:596 - Illegal transportation or delivery in prohibition area

§596. Illegal transportation or delivery in prohibition area

A. When the sale of any alcoholic beverage containing more than one-half of one percent alcohol by volume is prohibited in any subdivision of this state, no wholesale or retail dealer or carrier for either of them shall deliver such beverage or cause such beverage to be transported or delivered in such subdivision to any retail or other dealer who participates or has participated in the purchase, barter, or exchange of such beverage, even though the purchase, barter or exchange be transacted outside of such subdivision. The provisions of this Section shall not apply to the transportation or delivery of alcohol or alcoholic beverages or substances for use solely in the preparation of medicines or for medicinal purposes by prescription departments of drug stores, hospitals, or other business establishments or persons licensed to compound or dispense medicines.

B. Whoever violates the provisions of this Section shall be punished by the same penalties as are fixed for illegal sales of alcoholic beverages by ordinances adopted by the subdivision wherein the offense occurred in accordance with the provisions of R.S. 26:595.

C. Nothing in this Section shall prohibit the transportation from a political subdivision where the sale of alcoholic beverages is legal to another political subdivision where the sale of alcoholic beverages is legal or intrastate transportation of alcoholic beverages in political subdivisions where the sale of alcoholic beverages is prohibited under this Chapter.

Added by Acts 1962, No. 366, §1; Acts 1987, No. 696, §1.



RS 26:597 - Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

§597. Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

A.(1) The governing authority of Minden may submit to the voters in any election held in compliance with provisions of either R.S. 18:402(A), (B), or (F) a proposition that would determine whether or not the business of selling alcoholic beverage only in a restaurant may be conducted and licensed therein.

(2) However, any municipality with a population of not less than two thousand five hundred and not more than three thousand five hundred that has issued a license or permit after May 1, 2003, and on or before June 15, 2003, authorizing the sale and service of alcoholic beverages for consumption on the premises shall not be required to conduct an election notwithstanding any other law to contrary.

B. As used in this Section "restaurant" shall mean any business licensed to sell alcoholic beverages under the provisions of R.S. 26:73, R.S. 26:272, or both.

Acts 2003, No. 1211, §1, eff. July 3, 2003; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:598 - Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

§598. Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

A. Notwithstanding any other provision of law to the contrary, in the town of Many, the governing authority may submit to the voters in any election held in compliance with provisions of R.S. 18:402, a proposition to determine whether or not the business of selling alcoholic beverages in a restaurant may be conducted and licensed only within the incorporated limits of the municipality.

B. As used in this Section, the following words shall have the following meanings:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(3) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(4) "Restaurant establishment" means an establishment that meets all of these requirements:

(a) Operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Serves food on all days of operation.

(c) Maintains separate sales figures for alcoholic beverages.

(d) Operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Has a public habitable floor area of no less than five hundred square feet.

C.(1) The governing authority of the municipality may order a referendum election to be held within the municipality after an ordinance or resolution of the governing authority is passed authorizing such an election.

(2) The governing authority shall not have to comply with the other provisions required by the provisions of this Chapter such as but not limited to the requirement of filing a petition of not less than twenty-five percent of the qualified electors residing in the incorporated municipality with the registrar of voters.

(3) When such election has been ordered by the governing authority of the municipality, the following proposition, and no other, shall be submitted to the voters of the municipality:

"Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law within the corporation limits of the town of ________."

(4) In an election, a majority vote cast on the proposition shall determine the issue for the incorporated municipality and only residents of the incorporated municipality shall be allowed to vote.

(5) The governing authority calling the election shall promulgate the result of the election by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the parish.

D. All other statutory provisions and rules and regulations of the office of alcohol and tobacco, such as but not limited to application procedures, qualifications, and all licensing and permit requirements for a restaurant "R" permit shall apply.

Acts 2010, No. 615, §1; Acts 2011, 1st Ex. Sess., No. 31, §1.



RS 26:599 - Alcoholic beverage sales in restaurants; authorization for certain municipalities to submit propositions to voters in certain elections

§599. Alcoholic beverage sales in restaurants; authorization for certain municipalities to submit propositions to voters in certain elections

A. Notwithstanding any other provision of law to the contrary, in a municipality established and governed pursuant to Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950, having a population of not less than thirteen thousand five hundred and not more than sixteen thousand five hundred according to the latest federal decennial census, the governing authority may submit to the voters in any election held in compliance with provisions of R.S. 18:402, a proposition to determine whether or not the business of selling alcoholic beverages in a restaurant may be conducted and licensed only within the incorporated limits of the municipality.

B. As used in this Section, the following words shall have the following meanings:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(3) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(4) "Restaurant establishment" means an establishment that meets all of these requirements:

(a) Operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Serves food on all days of operation.

(c) Maintains separate sales figures for alcoholic beverages.

(d) Operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Has a public habitable floor area of no less than five hundred square feet.

C.(1) The governing authority of the municipality may order a referendum election to be held within the municipality after an ordinance or resolution of the governing authority is passed authorizing such an election.

(2) The governing authority shall not have to comply with the other provisions of this Chapter such as but not limited to the requirement of filing a petition containing the signatures of not less than twenty-five percent of the qualified electors residing in the incorporated municipality with the registrar of voters.

(3) When such election has been ordered by the governing authority of the municipality, the following proposition, and no other, shall be submitted to the voters of the municipality:

"Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law within the corporation limits of the city of ________?"

(4) In an election, a majority vote cast on the proposition shall determine the issue for the incorporated municipality and only residents of the incorporated municipality shall be allowed to vote.

(5) The governing authority calling the election shall promulgate the result of the election by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the municipality.

D. All other statutory provisions and rules and regulations of the office of alcohol and tobacco, such as but not limited to application procedures, qualifications, and all licensing and permit requirements for a restaurant "R" permit shall apply.

Acts 2013, No. 215, §1, eff. June 10, 2013.



RS 26:600 - Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

§600. Alcoholic beverage sales in restaurants; authorization for propositions to be submitted to voters in certain elections

A. Notwithstanding any other provision of law to the contrary, in the city of Mansfield, the governing authority may submit to the voters in any election held in compliance with provisions of R.S. 18:402, a proposition to determine whether or not the business of selling alcoholic beverages in a restaurant may be conducted and licensed only within the incorporated limits of the municipality.

B. As used in this Section, the following words shall have the following meanings:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Beverages of high alcoholic content" means alcoholic beverages containing more than six percent alcohol by volume.

(3) "Beverages of low alcoholic content" means alcoholic beverages containing not more than six percent alcohol by volume.

(4) "Restaurant establishment" means an establishment that meets all of these requirements:

(a) Operates a place of business whose average monthly revenue from food and nonalcoholic beverages exceeds fifty percent of its total average monthly revenue from the sale of food, nonalcoholic beverages, and alcoholic beverages.

(b) Serves food on all days of operation.

(c) Maintains separate sales figures for alcoholic beverages.

(d) Operates a fully equipped kitchen used for the preparation of uncooked foods for service and consumption of such foods on the premises.

(e) Has a public habitable floor area of no less than that which is required by R.S. 26:73 and 272.

C.(1) The governing authority of the municipality may order a referendum election to be held within the municipality after an ordinance or resolution of the governing authority is passed authorizing such an election.

(2) The governing authority shall not have to comply with the other provisions of this Chapter such as but not limited to the requirement of filing a petition containing the signatures of not less than twenty-five percent of the qualified electors residing in the incorporated municipality with the registrar of voters.

(3) When such election has been ordered by the governing authority of the municipality, the following proposition, and no other, shall be submitted to the voters of the municipality:

"Shall the sale of beverages of high and low alcoholic content be permitted only on the premises of restaurant establishments which have been issued an "R" permit as defined by law within the corporation limits of the city of Mansfield?"

(4) In an election, a majority vote cast on the proposition shall determine the issue for the incorporated municipality and only residents of the incorporated municipality shall be allowed to vote.

(5) The governing authority calling the election shall promulgate the result of the election by resolution or ordinance adopted at its first regular meeting after the election and shall publish it in the official journal of the municipality.

D. All other statutory provisions and rules and regulations of the office of alcohol and tobacco control, such as but not limited to application procedures, qualifications, and all licensing and permit requirements for a restaurant "R" permit shall apply.

Acts 2014, No. 184, §1, eff. May 22, 2014.



RS 26:641 - MISCELLANEOUS PENAL PROVISIONS

CHAPTER 4. MISCELLANEOUS PENAL PROVISIONS

PART I. DEFINITIONS

§641. Definitions

For purposes of this Chapter, the terms "alcoholic beverages", "beverages of low alcoholic content", and "beverages of high alcoholic content" have the same meanings ascribed to them in R.S. 26:241.

Acts 1987, No. 696, §1.



RS 26:651 - Manufacture or preparation of poisonous beverages; penalty

PART II. POISONOUS BEVERAGES

§651. Manufacture or preparation of poisonous beverages; penalty

A. No person shall manufacture, concoct, or prepare for sale any alcoholic beverage containing lye, nicotine, wood alcohol, india berries, or any other poisonous substance.

B. Whoever violates this Section shall be fined not more than one thousand dollars and imprisoned for not more than five years, with or without hard labor.

Acts 1987, No. 696, §1.



RS 26:652 - Sale of poisonous beverages; penalty

§652. Sale of poisonous beverages; penalty

A. No person shall sell or offer for sale any alcoholic beverage containing lye, nicotine, wood alcohol, india berries, or any other poisonous substance.

B. Whoever violates this Section shall be fined not more than three hundred dollars or imprisoned, with or without hard labor, for not more than one year, or both.

Acts 1987, No. 696, §1.



RS 26:653 - Analysis of beverages in possession of arrested person

§653. Analysis of beverages in possession of arrested person

Any officer who has made an arrest and found alcoholic beverages in the possession or control of the party arrested may have a sample of the beverages so found analyzed by the state board of health. The board shall make a report of its findings to the officer who furnished the sample.

Acts 1987, No. 696, §1.



RS 26:681 - Providing alcoholic beverages to convict prohibited; penalty

PART III. DISPENSING ALCOHOLIC BEVERAGES TO

PARTICULAR PERSONS

§681. Providing alcoholic beverages to convict prohibited; penalty

A. No person shall sell, send, or give any alcoholic beverage to, or procure or purchase any such beverage for any person incarcerated in any state, parish, or city prison within the state.

B. Whoever violates this Section shall be fined not less than ten dollars nor more than one hundred dollars or imprisoned for not less than ten days nor more than one hundred days, or both.

Acts 1987, No. 696, §1.



RS 26:711 - Blind tiger" defined

PART IV. OFFENSES IN PROHIBITION TERRITORY

§711. "Blind tiger" defined

A "blind tiger" is any place in those subdivisions of the state in which the sale of alcoholic beverages is prohibited where such beverages are kept for sale, barter, or exchange or habitual giving away, whether in connection with a business conducted at the place or not.

Acts 1987, No. 696, §1.



RS 26:712 - Penalty for keeping blind tiger; destruction or sale of beverages

§712. Penalty for keeping blind tiger; destruction or sale of beverages

Whoever keeps a blind tiger shall be fined not less than two hundred dollars nor more than five hundred dollars and imprisoned for not less than thirty days nor more than six months. The court shall order the alcoholic beverages found in the blind tiger destroyed or shall order the sheriff to sell same at public sale in a parish where such sales are not prohibited by law, to the highest bidder after due advertisement for ten days in the official journal of the parish; the net proceeds of such sales shall be turned over by the sheriff to the general fund of the parish in which the beverages were seized and sold.

Amended by Acts 1950, No. 299, §1; Acts 1952, No. 138, §1; Acts 1987, No. 696, §1.



RS 26:713 - Searches and seizures

§713. Searches and seizures

Any place suspected of being a blind tiger shall be searched by an officer designated in a search warrant and any alcoholic beverages found therein shall be seized and brought before the court issuing the warrant. The warrant may be issued by any court having power of a committing magistrate upon the filing of an affidavit reciting the fact that affiant believes a certain designated place to be a blind tiger, together with such additional evidence as the court may require in order to make out a prima facie case. The officer to whom the search warrant is directed shall make his return thereon within twenty-four hours after it is issued and shall bring into court any alcoholic beverages he may have found together with all persons found in the place where the beverages were found.

Acts 1987, No. 696, §1.



RS 26:714 - Soliciting sale of alcoholic beverages in prohibition area; penalty

§714. Soliciting sale of alcoholic beverages in prohibition area; penalty

A. No person shall seek, solicit, or receive orders from anyone for the purchase of alcoholic beverages within the limits of any municipality, ward, or parish in which the retailing of such beverages is prohibited.

B. Whoever violates this Section shall be fined not more than one hundred dollars or imprisoned for not more than six months, or both.

Acts 1987, No. 696, §1.



RS 26:715 - Prescribing beverages of high alcoholic content as medicine to evade prohibition law; penalty

§715. Prescribing beverages of high alcoholic content as medicine to evade prohibition law; penalty

Any physician or practitioner of medicine who prescribed beverages of high alcoholic content for any person with intent to evade, or with intent to assist others to evade, any state law or local ordinance prohibiting the sale and consumption, or either, of beverages of high alcoholic content shall be fined not less than one hundred dollars nor more than five hundred dollars and imprisoned for not less than thirty days nor more than four months.

Acts 1987, No. 696, §1.



RS 26:741 - Sales of beer and other malt beverages by wholesalers to retailers

PART V. CASH SALES OF CERTAIN BEVERAGES

§741. Sales of beer and other malt beverages by wholesalers to retailers

A. All sales of beer and other malt beverages containing more than one-half of one per cent alcohol by volume made by wholesalers to retailers shall be for cash only.

B. The term "cash" as used in this Section means any consideration consisting of currency, or coin, or check, or certified check, or bank money order, in an amount equalling but not exceeding the purchase price of the beer or other malt beverage delivered. The failure to pay cash upon delivery, or any maneuver, device, or shift of any kind, whereby credit is extended, shall constitute a violation of this Section and subject the license of any violator of this Section to suspension or revocation by the commissioner.

C. The term "check" as used in this Section is an order in writing by a retail beer permittee drawn on, and in accordance with the rules of any bank licensed under the laws of this State, or of the United States of America, ordering said bank to pay a certain sum of money to the beer wholesale permittee making the sale, which check is honored by the bank upon presentation.

D. The commissioner shall promulgate rules and regulations defining terms, specifying conditions by which checks and other cash, as defined in Subsections A and B hereof, may be accepted in payment of beer and other malt beverages and establishing procedures and making requirements to be followed by wholesale dealers in attending hearings, depositing checks, filing reports of checks returned unpaid by the bank, and maintaining records. The violation of such regulations when duly promulgated and enacted may be cause for suspension or revocation of the violator's license by the commissioner. Any action of the commissioner under this Section providing for suspension or revocation of a permit shall be preceded by a notice to the violator and hearing by the commissioner or his agent.

Amended by Acts 1962, No. 175, §1; Acts 1987, No. 696, §1.



RS 26:791 - COMMISSIONER OF ALCOHOLIC

CHAPTER 5. COMMISSIONER OF ALCOHOLIC

BEVERAGE CONTROL

§791. Commissioner of alcoholic beverage control; establishment, commissioner, term

There is hereby created and established within the Department of Revenue, as an administrative unit thereof, the office of alcohol and tobacco control, the head of which shall be the commissioner who shall also be the assistant secretary of the office of alcohol and tobacco control, appointed by the governor with the advice and consent of the Senate of Louisiana to serve at his pleasure. The commissioner shall be a full-time employee and shall receive an appropriate salary as fixed by the governor.

Added by Acts 1972, No. 128, §1, emerg. eff. June 27, 1972, at 1:15 P.M.; Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997.



RS 26:792 - Powers and duties

§792. Powers and duties

The commissioner shall have all of the powers and authorities provided in this Title in relation to:

(1) The issuance and renewal of permits required by law for persons engaging in the business of dealing in beverages of high and low alcoholic content, provided that no wholesale permit shall be issued or renewed without the applicant's first furnishing evidence to the commissioner that the bond required under R.S. 26:348 has been secured;

(2) The issuance of orders for the suspension or revocation of permits issued to persons engaging in the business of dealing in beverages of high or low alcoholic content, and all hearings thereon shall be conducted by the commissioner in accordance with the provisions of R.S. 26:98 through R.S. 26:108, appeals from his rulings to be made directly to any court of competent jurisdiction;

(3) All other provisions of law regarding beverages of high or low alcoholic content, except as hereinafter specifically provided.

(4) Investigating and enforcing the provisions of this Title against unlicensed persons engaged in activities which require a permit pursuant to this Title.

Added by Acts 1972, No. 128, §1, emerg. eff. June, 27, 1972, at 1:15 P.M. Amended by Acts 1975, No. 214, §1, eff. Jan. 1, 1976; Acts 1987, No. 696, §1; Acts 2011, No. 96, §1.



RS 26:793 - Additional powers of the commissioner

§793. Additional powers of the commissioner

A.(1) The commissioner may provide by regulation for the issuance of three-day retail permits to sell, offer for sale, or serve alcoholic beverages at fairs, festivals, civic and fraternal and religious events, Mardi Gras events, and nonprofit functions if the applicant, or any agent, member, officer, or representative thereof, has not had a license or permit to sell or deal in alcoholic beverages, issued by the United States, any state, or by a political subdivision of a state authorized to issue permits or licenses, revoked within two years prior to the application date. The permits shall be for a duration of three consecutive days only and no more than twelve such permits may be issued to any one person within a single calendar year. Fees for the permits shall be as provided by regulation.

(a) There shall be three types of temporary alcoholic beverage permits: Type A, Type B, and Type C.

(b) Type A permits shall be issued only to nonprofit organizations with tax exempt status under the United States Internal Revenue Code, Sections 501(c)(3), 501(c)(6), and 501(c)(8), where no transactions exist, whether directly or indirectly, between the licensed tax exempt organizations and any disqualified person as defined by the United States Internal Revenue Code Section 4958(f) or any similar subsequent provision. To qualify for this permit, applicants shall submit all documentation as required in the regulations promulgated in accordance with the provisions of this Section or upon the request of the commissioner.

(c) Type B permits shall be issued only to nonprofit organizations, which are able to provide written proof of their nonprofit status, but are unable to show written proof of their tax exempt status under the United States Internal Revenue Code, Sections 501(c)(3), 501(c)(6), or 501(c)(8) and no transactions, exist, whether directly or indirectly, between the licensed tax exempt organization and any disqualified person as defined by the United States Internal Revenue Code, Section 4958(f) or any similar provision. To qualify for this permit, applicants shall submit all documentation as required in the regulations promulgated in accordance with the provisions of this Section or upon the request of the commissioner.

(d) Type C permits shall be issued to persons holding events where alcoholic beverages are sold or supplied as part of a general admission or other type fee, but who do not meet the requirements for Type A or Type B temporary permits. To qualify for this permit, applicants shall submit all documentation as required in the regulations or upon the request of the commissioner. Such regulations shall be promulgated in accordance with the Administrative Procedure Act are necessary to implement the provisions of this Subparagraph.

(e) The commissioner shall not issue a three-day temporary retail permit under this Paragraph to any alcoholic beverage manufacturer, wholesale dealer, homebrewer, or to any association with a membership that is primarily comprised of alcoholic beverage manufacturers, wholesale dealers, and/or homebrewers.

(2) The commissioner may also provide by regulation for special designations on the regular Class A permits of persons who wish to service special events as caterers and serve alcoholic beverages at locations other than their licensed premises.

(3) The commissioner shall also provide by rule and regulation for the definition and issuance of a Class A-Caterers Permit for any person who does not otherwise qualify for a retail dealers permit pursuant to the provisions of R.S. 26:71.1 or R.S. 26:271.2. Any person holding a Class A-Caterers Permit shall not be authorized to sell alcoholic beverages to any wholesale or retail dealer licensed in accordance with this Title. The fees for a Class A-Caterers permit shall not exceed the fees for a Class A-Restaurant Permit set forth in R.S. 26:71(A).

(4) The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act to effectuate the purpose of this Section. Notwithstanding the provisions of R.S. 26:90(B), (C), (D), (E), (F), and (G) and R.S. 26:286(B), (C), (D), (E), (F), and (G) to the contrary, the commissioner may establish rules and regulations adopted pursuant to the Administrative Procedure Act authorizing the types of entertainment and employment allowed on a licensed premises.

(5)(a) Notwithstanding any other provision of law to the contrary, the commissioner shall issue a three-day homebrew permit to any retail dealer qualified for on premise consumption who applies for such permit at no fee authorizing the retail dealer to allow a person to bring homebrew alcoholic beverages on his licensed premises for the purpose of possessing, consuming, and serving such homebrew on his licensed premises in connection with homebrew club meetings, organized affairs, exhibitions, or competitions such as homebrewer's contests, tastings, or judging where no general admission or other type of fee or charge is assessed in connection with the homebrew permit and in accordance with all of the following criteria:

(i) Homebrew shall not be sold or offered for sale and the person who makes the homebrew or any association of persons who make the homebrew shall not receive any compensation or any other thing of value, whether directly or indirectly, other than trophies, plaques, certificates, ribbons, medals, or similar awards of nominal value, from any club meetings, organized affairs, exhibitions, competitions or other events where the homebrew is sampled in accordance with the sampling provisions promulgated under the authority of R.S. 26:75(C) and 275(B).

(ii) Homebrew shall be served only to those individuals attending the homebrew event and shall not be served to the patrons of the retail establishment or general public.

(iii) All homebrew alcoholic beverages shall be removed from the licensed premises within a reasonable time upon conclusion of the homebrew event.

(iv) The retail dealer shall not be required to obtain a special events permit from the Department of Health and Hospitals and shall be exempt from any additional compliance with the state's Sanitary Code but only with regard to the duration and location of the homebrew event.

(b) For purposes of this Paragraph, "homebrew" shall mean the brewing of beer, mead, and other alcoholic beverages through fermentation in a residence or other authorized facility by a person of the lawful age to purchase alcoholic beverages on a small scale, not to exceed one hundred gallons per calendar year for a household with one resident of the lawful age to purchase alcoholic beverages or two hundred gallons for a household with two or more residents of the lawful age to purchase alcoholic beverages as a hobby for personal consumption by that person or his or her family, neighbors, guests, and friends, for use at competitions homebrew club meetings, organized affairs, exhibitions, or competitions on the premises of a licensed Class A retail dealer holding a homebrew permit in accordance with this Paragraph, or for any of the other noncommercial reasons as provided for in Paragraph (1) of this Subsection regarding special event licenses where homebrew is served as an incidental part of the event and in accordance with the sampling provisions promulgated under the authority of R.S. 26:75(C) and 275(B). "Homebrew" shall not include any licensed alcoholic beverages manufactured, distributed, or otherwise served for commercial purposes.

B. The provisions of R.S. 26:281(C), (D), (F), and (G) shall not apply to permits issued pursuant to the provisions of this Section.

C.(1) In order to ensure compliance with "Prevention of Youth Access to Tobacco Law", the commissioner shall annually conduct random, unannounced inspections at locations where tobacco products are sold or distributed. Persons under the age of eighteen may be enlisted by employees of the office of alcohol and tobacco control to test compliance, but such persons may be used only if the testing is conducted under the direct supervision of such employees and written parental consent has been provided. Any person under the age of eighteen shall either carry the person's own identification showing the person's correct date of birth or shall carry no identification. A person under the age of eighteen who carries identification shall, on request, present it to any seller of tobacco products. In addition, any person under the age of eighteen enlisted under this Subsection shall truthfully answer any questions about the person's age. Any other use of persons under the age of eighteen to test compliance with the provisions of this Section or any other prohibition of like or similar import shall be unlawful and the person or persons responsible for such use shall be subject to the penalties prescribed in R.S. 14:91.8(H).

(2) The commissioner shall prepare and submit to the governor a report outlining compliance with the "Prevention of Youth Access to Tobacco Law", which the governor shall use to prepare and file annually with the secretary of the United States Department of Health and Human Services the report provided for by 42 U.S.C. §300x-26.

Acts 1991, No. 447, §1, eff. July 15, 1991; Acts 1994, 3rd Ex. Sess., No. 64, §2; Acts 1997, No. 1010, §2; Acts 1997, No. 1370, §§1, 4, eff. Oct. 1, 1997; Acts 1999, No. 987, §1; Acts 2010, No. 953, §1, eff. July 2, 2010; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:794 - Powers and duties; application and renewal procedures

§794. Powers and duties; application and renewal procedures

A. The commissioner, shall have the authority to implement the following application and renewal procedures by establishing rules and regulations therefor:

B.(1) Applications for original permits or for renewal permits authorized under the provisions of this Title may be made at the same time and on one application form.

(2) Permits authorized under this Title may be issued or renewed once for a period not to exceed eighteen months, in order that a program of staggered renewal of applications may be implemented. The fee charged for permits issued for longer than twelve months shall be increased in a manner so that the permit fee on an annual basis equals the fee charged for the permit under the provisions of this Title.

Acts 1987, No. 696, §1.



RS 26:795 - Collection of fees and penalties; lists of permittees and establishments; definitions

§795. Collection of fees and penalties; lists of permittees and establishments; definitions

A. All fees and penalties authorized by Chapter 1 and Parts I and II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, shall be collected by the commissioner.

B. The commissioner shall prepare and keep current a list or lists, by classes, of all licensed dealers in regulated alcoholic beverages in the state. These lists shall show the name and address of the permittee, the number and class of permits, the name and address of each establishment, and any other information thought pertinent by the commissioner. The lists are public records and shall be made available for public inspection as otherwise provided by law.

C. To assist wholesale dealers in assuring that they sell alcoholic beverages only to retail dealers who possess valid and current permits, the commissioner shall furnish wholesalers with periodic reports of expired retail permits at no charge to the wholesalers.

D. For purposes of this Section, the following terms have the respective meaning ascribed to them in this Subsection, unless a different meaning clearly appears from the context:

(1) "Alcoholic beverages" means any fluid or any solid capable of being converted into fluid, suitable for human consumption, and containing more than one-half of one percent alcohol by volume, including malt, vinous, spirituous, alcoholic or intoxicating liquors, beer, porter, ale, stout, fruit juices, cider, or wine.

(2) "Dealer" means any person who, as a business, manufactures, blends, rectifies, distills, processes, imports, stores, uses, handles, holds, sells, offers for sale, distributes, delivers, serves, or transports any alcoholic beverage in the state or engages herein in any business transaction relating to any such beverage.

Added by Acts 1972, No. 128, §1, emerg. eff. June 27, 1972 at 1:15 P.M. Amended by Acts 1974, No. 704, §1; Acts 1975, No. 214, §1, eff. Jan. 1, 1976; Acts 1985, No. 736, §1; Acts 1987, No. 696, §1.



RS 26:796 - Employees, commissioned officers

§796. Employees, commissioned officers

A. The commissioner, subject to the limitation of any civil service law in effect, shall establish positions within his office and make appointments thereto; abolish positions; transfer duties between positions; or assign duties to, direct and control the work of, and transfer, promote, demote, remove, and otherwise change the status of employees subject to his jurisdiction.

B. The commissioner shall appoint and commission officers within his office who shall be P.O.S.T.-certified and shall enforce the laws regarding the regulation and control of alcoholic beverages, may carry weapons concealed or exposed while in the performance of these duties, and shall be vested with the same authority and powers conferred by law upon regular law enforcement officers of this state.

Added by Acts 1972, No. 128, §1, emerg. eff. June 27, 1972, at 1:15 P.M. Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995.



RS 26:797 - All legal remedies available for enforcement of law; bond unnecessary for commissioner; summary trial

§797. All legal remedies available for enforcement of law; bond unnecessary for commissioner; summary trial

A. The remedies provided by this Chapter for the accomplishment of its purposes are not intended to be exclusive, but, on the contrary, the commissioner and any other person having any duty to perform in the enforcement thereof, may resort to any other remedies, at law or equity, available to litigants generally.

B. The commissioner shall not be required to furnish any bond or pay any costs in any judicial proceeding in the courts of the state. All actions brought by, for, or in the name of the office of alcohol and tobacco control shall be summary and triable by preference in all such courts.

Acts 1987, No. 696, §1; Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997.



RS 26:798 - Licenses; exception

§798. Licenses; exception

Notwithstanding any other law to the contrary, the licenses or permits required by Title 26 to be issued by the commissioner to engage in the business of dealing in alcoholic beverages shall be the only licenses required of a person or entity to conduct any business of dealing in alcoholic beverages except occupational licenses, health permits, fire safety and other safety permits, and permits for dealing in alcoholic beverages required by a parish or municipal governing authority, any fire safety permits required by the state fire marshal, any permit that may be required by the Riverboat Gaming Enforcement Division, office of state police, and any licenses required by federal law or federal regulations.

Acts 1995, No. 691, §1, eff. June 22, 1995.



RS 26:799 - Microfilm or microfiche records; electronic digitized records

§799. Microfilm or microfiche records; electronic digitized records

A. The office of alcohol and tobacco control may install and use microfilm or microfiche machinery or electronic digitizing machinery and apparatus in the recordation, filing, and preservation of all records, forms, and documents referred to in this Title, in order to conserve storage space, if the use of such microfilm or microfiche machinery or electronic digitizing machinery and apparatus is not otherwise prohibited by law.

B. Such microfilm, microfiche, or electronic digitized copy shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies. A facsimile, exemplification, or certified copy thereof shall, for all purposes, be deemed to be a transcript, exemplification, or certified copy of the original.

Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997.



RS 26:800 - Criminal records access

§800. Criminal records access

The commissioner and duly commissioned officers or agents of the office of alcohol and tobacco control are authorized to have direct access by means of computer interfacing to criminal history records maintained by the office of state police for the purpose of granting, denying, or any other action on an application for a permit or for revocation, suspension, or other action on a permit previously issued.

Acts 1995, No. 1188, §2, eff. June 29, 1995; Acts 1997, No. 1370, §4, eff. Oct. 4, 1997.



RS 26:801 - BUSINESS RELATIONS - WHOLESALERS

CHAPTER 6. BUSINESS RELATIONS - WHOLESALERS

AND SUPPLIERS OF BEER

§801. Legislative intent and purpose

The legislative intent and purpose of this Chapter are to provide a structure for the business relations between a wholesaler and a supplier of beer. Regulation in this area is considered necessary for the following reasons:

(1) To maintain stability and healthy competition in the beer industry in this state.

(2) To promote and maintain a sound, stable, and viable three-tier system of distribution of beer to the public.

(3) To promote the public health, safety, and welfare.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:802 - Definitions

§802. Definitions

A. The following words or phrases, or the plural thereof, whenever they appear in this Chapter, unless the context clearly requires otherwise, shall have the meanings ascribed to them in this Section:

(1) "Agreement" means any agreement between a wholesaler and a supplier, whether oral or written, whereby a wholesaler is granted the right to purchase and sell a brand or brands of beer sold by a supplier.

(2) "Ancillary business" means a business owned by the wholesaler, by a substantial stockholder of a wholesaler, or by a substantial partner of a wholesaler the primary business of which is directly related to the transporting, storing, or marketing of the brand or brands of beer of a supplier with whom the wholesaler has an agreement; or a business owned by a wholesaler, a substantial stockholder of a wholesaler, or a substantial partner of a wholesaler which recycles empty beverage containers of the supplier.

(3) "Beer" means a beverage obtained by alcoholic fermentation of an infusion or concoction of barley or other grain, malt, and hops in water.

(4) "Commissioner" means the commissioner of alcoholic beverage control.

(5) "Designated member" means the spouse, child, grandchild, parent, brother, or sister of a deceased individual who owned an interest, including a controlling interest, in a wholesaler, or any person who inherits under the deceased individual's will, or under the laws of intestate succession of this state; or any person who or entity which has otherwise, through a valid testamentary device by the deceased individual, succeeded the deceased individual in the wholesaler's business, or has succeeded to the deceased individual's ownership interest in the wholesaler pursuant to a written contract or instrument which has been previously approved by the supplier; and also includes the appointed and qualified personal representative and the testamentary trustee of a deceased individual owning an ownership interest in a wholesaler. Designated member also includes the person appointed by a court as the curator or conservator of the property of an incapacitated individual owning an ownership interest in a wholesaler.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(7) "Reasonable qualifications" means the standard of the reasonable criteria established and consistently used by the respective supplier for similarly situated wholesalers that entered into, continued, or renewed an agreement with the supplier during a period of twenty-four months prior to the proposed transfer of the wholesaler's business, or for similarly situated wholesalers who have changed managers or designated managers during a period of twenty-four months prior to the proposed change in the manager or successor manager of the wholesaler's business.

(8) "Retaliatory action" means the refusal to continue an agreement, or a material reduction in the quality of service or quantity of products available to a wholesaler under an agreement, which refusal or reduction is not made in good faith.

(9) "Sales territory" means an area of exclusive sales responsibility for the brand or brands of beer sold by a supplier as designated by an agreement.

(10) "Similarly situated wholesalers" means wholesalers of a supplier that are of a generally comparable size, and operate in markets with similar demographic characteristics, including population size, density, distribution, and vital statistics, as well as reasonably similar economic and geographic conditions.

(11) "Substantial stockholder or substantial partner" means a stockholder of or partner in the wholesaler who owns an interest of ten percent or more of the partnership or of the capital stock of a corporate wholesaler.

(12) "Supplier" means a manufacturer or importer of beer and light wine brands as registered with the commissioner.

(13) "Transfer of wholesaler's business" means the voluntary sale, assignment, or other transfer of ten percent or more or control of the business or all or substantially all of the assets of the wholesaler, or ten percent or more or control of the capital stock of the wholesaler, including without limitation the sale or other transfer of capital stock or assets by merger, consolidation, or dissolution, or of the capital stock of the parent corporation, or of the capital stock or beneficial ownership of any other entity owning or controlling the wholesaler.

(14) "Wholesaler" means a wholesaler of beer and light wine as licensed under this Title.

B. Other words and phrases used in this Chapter shall have the meanings ascribed to them in this Title, unless the context clearly requires otherwise.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:803 - Prohibited acts by supplier

§803. Prohibited acts by supplier

A supplier shall not do the following:

(1) Fail to provide each wholesaler of the supplier's brand or brands with a written agreement which contains in total the supplier's agreement with each wholesaler and designates a specific exclusive sales territory. Any agreement which is in existence on May 26, 1993, shall be renewed consistent with this Chapter, provided that this Chapter may be incorporated by reference in the agreement. However, nothing contained herein shall prevent a supplier from appointing, one time for a period not to exceed ninety days, a wholesaler to temporarily service a sales territory not designated to another wholesaler, until such time as a wholesaler is appointed by the supplier. A wholesaler who is designated to service the sales territory during this period of temporary service shall not be in violation of this Chapter and, with respect to the temporary service territory, shall not have any of the rights provided under R.S. 26:805 and 807.

(2) Fix, maintain, or establish the price at which a wholesaler shall sell any beer.

(3) Enter into an additional agreement with any other wholesaler for, or to sell to any other wholesaler, the same brand or brands of beer in the same territory or any portion thereof, or to sell directly to any retailer in this state.

(4) Require any wholesaler to accept delivery of any beer or other commodity which has not been ordered by the wholesaler. However, a supplier may impose reasonable inventory requirements upon a wholesaler if the requirements are made in good faith and are generally applied to other similarly situated wholesalers who have an agreement with the supplier.

(5) Require any wholesaler to accept delivery of any beer or other commodity ordered by a wholesaler if the order was properly cancelled by the wholesaler in accordance with the supplier's procedures.

(6) Require any wholesaler to do any illegal act or to violate any law or regulation by threatening to amend, modify, cancel, terminate, or refuse to renew any agreement existing between the supplier and wholesaler.

(7) Require a wholesaler to assent to any condition, stipulation, or provision limiting the wholesaler's right to sell the brand or brands of beer of any other supplier unless the acquisition of the brand or brands of another supplier would materially impair or adversely affect the wholesaler's quality of service, sales, or ability to compete effectively in representing the brand or brands of the supplier presently being sold by the wholesaler. However, the supplier shall have the burden of proving that such acquisition of such other brand or brands would have such effect.

(8) Require a wholesaler to purchase one or more brands of beer products in order for the wholesaler to purchase another brand or brands of beer for any reason. However, a wholesaler that has agreed to distribute a brand or brands before May 26, 1993, shall continue to distribute the brand or brands in conformance with this Chapter.

(9) Require a wholesaler to submit audited profit and loss statements, balance sheets, or financial records as a condition of renewal or continuation of an agreement.

(10) Withhold delivery of beer ordered by wholesaler, or change a wholesaler's quota of a brand or brands if the withholding or change is not made in good faith.

(11) Require a wholesaler by any means directly to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a supplier.

(12) Take any retaliatory action against a wholesaler that files a complaint in good faith regarding an alleged violation by the supplier of federal, state, or local law or an administrative rule as a result of that complaint.

(13) Require or prohibit any change in the manager or successor of any wholesaler who has been approved by the supplier as of or subsequent to May 26, 1993, unless the supplier acts in good faith. Should a wholesaler change an approved manager or successor manager, a supplier shall not require or prohibit the change unless the person selected by the wholesaler fails to meet the nondiscriminatory, material, and reasonable standards and qualifications for managers consistently applied to similarly situated wholesalers by the supplier. However, the supplier shall have the burden of proving that such person fails to meet such standards and qualifications.

(14) Upon written notice of intent to transfer the wholesaler's business, interfere with, prevent, or unreasonably delay, not to exceed thirty days, the transfer of the wholesaler's business if the proposed transferee is a designated member.

(15) Upon written notice of intent to transfer the wholesaler's business other than to a designated member, withhold consent to or approval of, or unreasonably delay, not to exceed thirty days after receipt of all material information reasonably requested, a response to a request by the wholesaler for any transfer of a wholesaler's business if the proposed transferee meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers.

(16) Restrict or inhibit the right of free association among wholesalers for any lawful purpose.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:804 - Prohibited acts by wholesaler

§804. Prohibited acts by wholesaler

A wholesaler shall not do any of the following:

(1) Fail to devote such efforts and resources to the sale and distribution of all the supplier's brands of beer which the wholesaler has been granted the right to sell or distribute as are required in the wholesaler's agreement with the supplier.

(2) Sell or deliver beer to a retail licensee located outside the sales territory designated to the wholesaler by the supplier of a particular brand or brands of beer. However, during periods of temporary service interruptions impacting a particular sales territory, a supplier may appoint another wholesaler to service the sales territory during the period of temporary service interruption. A wholesaler who is designated to service the impacted sales territory during the period of temporary service interruption shall not be in violation of this Chapter, and shall not have any of the rights provided under R.S. 26:805 and 807 with respect to the temporary service territory.

(3) Transfer the wholesaler's business without giving the supplier written notice of intent to transfer the wholesaler's business and, when required by this Chapter, receiving the supplier's approval for the proposed transfer. Consent or approval of the supplier shall not be required of any transfer of the wholesaler's business to a designated member, or of any transfer of less than ten percent of the wholesaler's business unless such transfer results in a change in control. However, the wholesaler shall give the supplier written notice of any change in ownership of the wholesaler.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:805 - Conditions of amendment, modification, resignation, cancellation, termination, failure to renew, or refusal to continue agreement

§805. Conditions of amendment, modification, resignation, cancellation, termination, failure to renew, or refusal to continue agreement

A. Notwithstanding any agreement and except as otherwise provided for in this Chapter, a supplier shall not: amend or modify an agreement; cause a wholesaler to resign from an agreement; or cancel, terminate, fail to renew, or refuse to continue under an agreement, unless the supplier has complied with all of the following:

(1) Has satisfied the applicable notice requirements of this Section.

(2) Has acted in good faith.

(3) Has good cause for the amendment, modification, cancellation, termination, nonrenewal, discontinuance, or forced resignation.

B. For each amendment, modification, termination, cancellation, nonrenewal, or discontinuance, the supplier shall have the burden of proving that it has acted in good faith, that the notice requirements under this Section have been complied with, and that there was good cause for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

C. Notwithstanding any agreement and except as otherwise provided in this Section, and in addition to the time limits set forth in Paragraph D(4) of this Section, the supplier shall furnish written notice of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance of an agreement to the wholesaler not less than thirty days before the effective date of the amendment, modification, termination, cancellation, nonrenewal, or discontinuance. The notice shall be by certified mail and shall contain all of the following:

(1) A statement of intention to amend, modify, terminate, cancel, not renew, or discontinue the agreement.

(2) A statement of the reason for the amendment, modification, termination, cancellation, nonrenewal, or discontinuance.

(3) The date on which the amendment, modification, termination, cancellation, nonrenewal, or discontinuance takes effect.

D. Notwithstanding any agreement, good cause shall exist for the purposes of a termination, cancellation, nonrenewal, or discontinuance under Paragraph A(3) of this Section when all of the following occur:

(1) There is a failure by the wholesaler to comply with a provision of the agreement which is both reasonable and of material significance to the business relationship between the wholesaler and the supplier.

(2) The supplier first acquired knowledge of the failure described in Paragraph (1) not more than twenty-four months before the date notification was given pursuant to Subsection C of this Section.

(3) The wholesaler was given notice by the supplier of failure to comply with the agreement.

(4) The wholesaler has been afforded thirty days in which to submit a plan of corrective action to comply with the agreement and an additional ninety days to cure such noncompliance in accordance with the plan.

E. Notwithstanding Subsections A and C of this Section, a supplier may terminate, cancel, fail to renew, or discontinue an agreement immediately upon written notice given in the manner and containing the information required by Subsection C of this Section if any of the following occurs:

(1) Insolvency of the wholesaler, the filing of any petition by or against the wholesaler under any bankruptcy or receivership law, or the assignment for the benefit of creditors or dissolution or liquidation of the wholesaler which materially affects the wholesaler's ability to remain in business.

(2) Revocation or suspension of the wholesaler's state or federal license by the appropriate regulatory agency whereby the wholesaler cannot service the wholesaler's sales territory for more than thirty-one days.

(3) The wholesaler, or a partner or an individual who owns ten percent or more of the partnership or stock of a corporate wholesaler, has been convicted of a felony under the United States Code or the laws of any state which reasonably may adversely affect the goodwill or interest of the wholesaler or supplier. However, an existing stockholder or stockholders, or partner or partners, or a designated member or members, shall have, subject to the provisions of this Chapter, the right to purchase the partnership interest or the stock of the offending partner or stockholder prior to the conviction of the offending partner or stockholder, and if the sale is completed prior to conviction the provisions of this Paragraph shall not apply.

(4) There was fraudulent conduct relating to a material matter on the part of the wholesaler in dealings with the supplier or its product. However, the supplier shall have the burden of proving fraudulent conduct relating to a material matter on the part of the wholesaler in any legal action challenging such termination.

(5) The wholesaler failed to confine to the designated sales territory its sales of a brand or brands to retailers, provided this Paragraph does not apply if there is a dispute between two or more wholesalers as to the boundaries of the assigned territory, and the boundaries cannot be determined by a reading of the description contained in the agreements between the supplier and the wholesalers.

(6) A wholesaler has failed to pay for beer ordered and delivered in accordance with established terms and the wholesaler fails to make full payment within two business days after receipt of written notice of the delinquency and demand for immediate payment from the supplier.

(7) A wholesaler intentionally has made a transfer of the wholesaler's business, other than a transfer to a designated member, without prior written notice to the supplier, and has failed, within thirty days from the receipt of written notice from the supplier of its intent to terminate on the ground of such transfer, to reverse the transfer of wholesaler's business.

(8) A wholesaler intentionally has made a transfer of the wholesaler's business, other than a transfer to a designated member, although the wholesaler has prior to the transfer received from the supplier a timely notice of disapproval of the transfer in accordance with this Chapter.

(9) The wholesaler intentionally ceases to carry on business with respect to any of the supplier's brand or brands previously serviced by the wholesaler in its territory designated by the supplier, unless such cessation is due to force majeure or to labor dispute and the wholesaler has made good faith efforts to overcome such events. However, this shall affect only that brand or brands with respect to which the wholesaler ceased to carry on business.

F. Notwithstanding Subsections A, C, and E of this Section, a supplier may terminate, cancel, not renew, or discontinue an agreement upon not less than thirty days prior written notice if the supplier discontinues production or discontinues distribution in this state of all the brands sold by the supplier to the wholesaler, provided the supplier does not resume production or distribution of one or more of such brands in this state within twenty-four months of the date production or distribution was discontinued. However, nothing in this Section shall prohibit a supplier from:

(1) Upon not less than thirty days notice, discontinuing the distribution of any particular brand or package of beer, provided the supplier does not resume distribution of the particular brand or package of beer in this state within twenty-four months of the date distribution was discontinued.

(2) Conducting test marketing of a new brand of beer which is not currently being sold in this state, provided that the supplier has notified the commissioner in writing of its plans to test market, which notice shall describe:

(a) The market area in which the test shall be conducted.

(b) The name or names of the wholesaler or wholesalers who will be selling the beer.

(c) The name or names of the brand of beer being tested.

(d) The period of time, not to exceed eighteen months, during which the testing will take place.

Acts 1993, No. 132, §1, eff. May 26, 1993; Acts 2009, No. 102, §1.



RS 26:806 - Transfer of wholesaler's business; interference prohibited

§806. Transfer of wholesaler's business; interference prohibited

A. Upon written notice of intent to transfer the wholesaler's business, any individual owning or deceased individual who owned an interest in a wholesaler may transfer the wholesaler's business to a designated member, or to any other person who meets the nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers. The consent or approval of the supplier shall not be required for any transfer of the wholesaler's business, including the assignment of the wholesaler's rights under the agreement, to a designated member or shall not be withheld or unreasonably delayed to a proposed transferee who meets such nondiscriminatory, material, and reasonable qualifications and standards. A designated member or transferee shall in no event be qualified as a transferee, without the written approval or consent of the supplier, when such proposed transferee has been involved in any of the following:

(1) Insolvency, filing of any voluntary or involuntary petition under any bankruptcy or receivership law, or execution of an assignment for the benefit of creditors.

(2) Revocation or suspension of an alcoholic beverage license by the regulatory agency of the United States or any state, whereby service was interrupted for more than thirty-one days.

(3) Conviction of the proposed transferee or any owner thereof of a felony under the United States Code or the laws of any state which reasonably may adversely affect the goodwill or interest of the wholesaler or supplier.

(4) Had an agreement involuntarily terminated, cancelled, not renewed, or discontinued by a supplier for good cause.

B. The supplier shall not interfere with, prevent, or unreasonably delay the transfer of the wholesaler's business, including an assignment of wholesaler's rights under the agreement, if the proposed transferee is a designated member or if the transferee other than a designated member meets such nondiscriminatory, material, and reasonable qualifications and standards required by the supplier for similarly situated wholesalers. If the transferee is other than a designated member, the supplier may in good faith and for good cause related to the reasonable qualifications refuse to accept the transfer of the wholesaler's business or the assignment of the wholesaler's rights under the agreement.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:807 - Reasonable compensation upon supplier's violation; arbitration

§807. Reasonable compensation upon supplier's violation; arbitration

A. Except as provided for in this Chapter, a supplier that has amended, modified, cancelled, terminated, or refused to renew any agreement; or has caused a wholesaler to resign from an agreement; or has interfered with, prevented, or unreasonably delayed, or, when required by this Chapter, withheld or unreasonably delayed consent to or approval of any assignment or transfer of a wholesaler's business, shall pay the wholesaler reasonable compensation for the diminished value of the wholesaler's business including any ancillary business which has been negatively affected by the act of the supplier. The value of the wholesaler's business or ancillary business shall include but not be limited to its goodwill. However, nothing contained in this Chapter shall give rise to a claim against the supplier or wholesaler by any proposed purchaser of the wholesaler's business.

B. Should either party at any time determine that mutual agreement on the amount of reasonable compensation cannot be reached, the supplier or the wholesaler may send by certified mail, return receipt requested, written notice to the other party declaring its intention to proceed with arbitration. Arbitration shall proceed only by mutual agreement of both parties.

C. Not more than ten business days after the notice to enter into arbitration has been delivered, the other party shall send written notice to the requesting party declaring its intention either to proceed or not to proceed with arbitration. Should the other party fail to respond within ten business days, it shall be conclusively presumed that said party shall have agreed to arbitration.

D. The matter of determining the amount of compensation may, by agreement of the parties, be submitted to a three-member arbitration panel consisting of one representative selected by the supplier but unassociated with the affected supplier; one wholesaler representative selected by the wholesaler but unassociated with the wholesaler; and an impartial arbitrator.

E. Not more than ten business days after mutual agreement of both parties has been reached to arbitrate, each party shall designate in writing its one arbitrator representative, and the party initiating arbitration shall request in writing a list of five arbitrators from the American Arbitration Association or its successor and request that the list be mailed to each party by certified mail, return receipt requested. Not more than ten business days after the receipt of the list of five choices, the wholesaler arbitrator and the supplier arbitrator shall strike and disqualify up to two names each from the list. Should either party fail to respond within the ten business days or should more than one name remain after the strikes, the American Arbitration Association shall make the selection of the impartial arbitrator from the names not stricken from the list.

F. Not more than thirty days after the final selection of the arbitration panel is made, the arbitration panel shall convene to decide the dispute. The panel shall conclude the arbitration within twenty days after it convenes and shall render a decision by majority vote of the arbitrators within twenty days from the conclusion of the arbitration. The award of the arbitration panel shall be final and binding on the parties as to the amount of compensation for the diminished value.

G. The cost of the impartial arbitrator, the stenographer, and the meeting site shall be equally divided between the wholesaler and the supplier. All other costs shall be paid by the party incurring them.

H. After both parties have agreed to arbitrate, should either party, except by mutual agreement, fail to abide by the time limitations as prescribed in Subsections C, E, and F of this Section, or fail or refuse to make the selection of any arbitrators, or fail to participate in the arbitration hearings, the other party shall make the selection of its arbitrators and proceed to arbitration. The party who has failed or refused to comply as prescribed in this Section shall be considered to be in default. Any party considered to be in default pursuant to this Subsection waives thereby any and all rights the party would have had in the arbitration and shall be considered to have consented to the determination of the arbitration panel.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:808 - Wholesaler may not waive rights; agreement to waive void

§808. Wholesaler may not waive rights; agreement to waive void

A wholesaler may not waive any of the rights granted in any provision of this Chapter and the provisions of any agreement which would have such an effect shall be null and void. Nothing in this Chapter shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:809 - Application to future agreements; transferee continues under agreement

§809. Application to future agreements; transferee continues under agreement

A. This Chapter shall apply to agreements entered into or renewed after May 26, 1993.

B. A transferee of a wholesaler that continues in business as a wholesaler shall have the benefit of and be bound by all terms and conditions of the agreement with the supplier in effect on the date of the transfer. However, a transfer of a wholesaler's business which requires the supplier's consent or approval but is disapproved by the supplier shall be null and void.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:810 - Civil action for violations; damages; venue

§810. Civil action for violations; damages; venue

A. If a supplier or wholesaler engages in conduct prohibited under this Chapter, a wholesaler with which the supplier has an agreement may maintain a civil action against the supplier to recover actual damages reasonably incurred as the result of the prohibited conduct.

B. A supplier or wholesaler that violates any provision of this Chapter shall be liable for all actual damages and all court costs and, in the court's discretion, reasonable attorney fees incurred by a wholesaler as a result of that violation.

C. A supplier or wholesaler may bring an action for declaratory judgment for determination of any controversy arising pursuant to this Chapter.

D. Upon proper application to the court, a supplier or wholesaler may obtain injunctive relief against any violation of this Chapter.

E. Any legal action taken under this Chapter or in a dispute over the provisions of an agreement shall be filed in a court, state or federal, located in Louisiana, which state court is located in, or which federal court has jurisdiction and venue of, the parish in which the wholesaler maintains its principal place of business in this state.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:811 - Nonwaiver

§811. Nonwaiver

No right or cause of action authorized by Louisiana law shall be waived by the supplier or wholesaler unless specifically waived in this* agreement.

Acts 1993, No. 132, §1, eff. May 26, 1993.

*As appears in enrolled bill.



RS 26:812 - Cumulative

§812. Cumulative

This Chapter is cumulative and supplements and is in addition to other laws of this state.

Acts 1993, No. 132, §1, eff. May 26, 1993.



RS 26:901 - Definitions

CHAPTER 7. TOBACCO PRODUCTS

§901. Definitions

As used in this Chapter, the following terms have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Alternative nicotine product" means any non-combustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. "Alternative nicotine product" does not include any of the following:

(a) Tobacco product.

(b) Vapor product.

(c) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(d) Device pursuant to 21 U.S.C. §321(h).

(e) Combination product described in 21 U.S.C. §353(g).

(2) "Brand family" has the meaning as set forth in R.S. 13:5072.

(3) "Cigar" includes any roll of tobacco for smoking, irrespective of size or shape, and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredients, where such roll has a wrapper made chiefly of tobacco.

(4) "Cigarette" includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper, or any other material except where such wrapper is wholly or in greater part made of tobacco.

(5) "Commissioner" means the commissioner of alcohol and tobacco control.

(6) "Dealer" includes every person who manufactures or purchases cigars, cigarettes, or other tobacco products for distribution or resale in this state. The term also means any person who imports cigars, cigarettes, or other tobacco products from any state or foreign country for distribution, sale, or consumption in this state.

(7) "Exporter license" means the stamping agent designation as set forth in R.S. 26:902(2)(a).

(8) "Facility" means a part or portion of an establishment which is designed so as to impede a minor's access to a vending machine by walls or other separation in combination with signs designed to notify the public that persons under the age of eighteen are prohibited from the area.

(9) A "knowing violation or failure" is a knowing or intentional engaging in conduct without a good faith belief that the conduct was consistent with the provisions of this Chapter.

(10) "Manufacturer" means anyone engaged in the manufacture, production, or foreign importation of tobacco products who sells to wholesalers.

(11) "Person" means any natural person, trustee, company, partnership, corporation, or other legal entity.

(12) "Place of business" means the place where the tobacco orders, alternative nicotine products orders, or vapor products orders are received, or where the taxable tobacco articles are sold, or if sold by a retail dealer upon a railroad train or on or from any other vehicle, the vehicle on which or from which the taxable articles or alternative nicotine products or vapor products are sold by the retail dealer. It also includes the establishment where vending machines are located.

(13) "Purchase" means acquisition in any manner, for any consideration. The term shall include transporting or receiving product in connection with a purchase.

(14) "Retail dealer" includes every dealer other than a wholesale dealer, or manufacturer who sells or offers for sale cigars, cigarettes, other tobacco products, alternative nicotine products, or vapor products, irrespective of quantity or the number of sales.

(15) "Sale" or "sell" means any transfer, exchange, or barter in any manner or by any means for any consideration. The term shall include distributing or shipping product in connection with a sale. References to a sale "in" or "into" a state refer to the state of the destination point of the product in the sale, without regard to where title was transferred. References to sale "from" a state refer to the sale of cigarettes that are located in that state to the destination in question without regard to where title was transferred.

(16) "Sales entity affiliate" means an entity that sells cigarettes that it acquires directly from a manufacturer or importer and is affiliated with that manufacturer or importer as established by documentation received directly from that manufacturer or importer to the satisfaction of the attorney general. Entities are affiliated with each other if one, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the other.

(17) "Secretary" means the secretary of the Department of Revenue and includes any of his duly authorized assistants.

(18) "Self-service display" means any display that contains tobacco products, alternative nicotine products, or vapor products, and is located in an area openly accessible to the retail dealer's customers and from which such customers can readily access tobacco products, alternative nicotine products, or vapor products without the assistance of a salesperson. A display case that holds tobacco products, alternative nicotine products, or vapor products behind locked doors does not constitute a self-service display for purposes of this Chapter.

(19) "Smokeless tobacco" means any finely cut, ground, powdered, or leaf tobacco that is intended to be placed in the oral or nasal cavity.

(20) "Smoking tobacco" includes granulated, plug cut, crimp cut, ready rubbed, and any other kind and form of tobacco prepared in such manner as to be suitable for smoking in pipe or cigarette.

(21) "Stamp" means the impression, device, stamp, label, or print manufactured or printed as prescribed by the secretary by the use of which the tax levied hereunder is paid. By way of extension, and not limitation, the term "stamp" means any impression or character affixed to or which shall be stamped upon commodities by metered stamping machine or device by use of which the tax levied hereunder is paid.

(22) "Stamping agent" means a dealer that is authorized to affix tax stamps to packages or other containers of cigarettes under R.S. 47:843 et seq. or any dealer that is required to pay the excise tax or tobacco tax imposed pursuant to R.S. 47:841 et seq. on cigarettes.

(23) "State directory" or "directory" means the directory compiled by the attorney general under R.S. 13:5073, or, in the case of reference to another state's directory, the directory compiled under the similar law in that other state.

(24) "Tobacconist" means any bona fide tobacco retailer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

(25) "Tobacco product" means any cigar, cigarette, smokeless tobacco, or smoking tobacco.

(26) "Vapor product" means any non-combustible product containing nicotine or other substances that employs a heating element, power source, electronic circuit, or other electronic, chemical or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. "Vapor product" includes any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. "Vapor product" does not include any of the following:

(a) Product that is a drug pursuant to 21 U.S.C. §321(g)(1).

(b) Device pursuant to 21 U.S.C. §321(h).

(c) Combination product described in 21 U.S.C. §353(g).

(27) "Vending machine" means any mechanical, electric, or electronic self-service device which, upon insertion of money, tokens, or any other form of payment, automatically dispenses tobacco products, alternative nicotine products, or vapor products.

(28) "Vending machine operator" means any person who controls the use of one or more vending machines as to the supply of cigarettes or any tobacco products in the machine or the receipts from cigarettes vended through such machines.

(29) "Wholesale dealer" means a dealer whose principal business is that of a wholesaler, who sells cigarettes, cigars, or other tobacco products to retail dealers for purpose of resale, who is a bona fide wholesaler, and fifty percent of whose total tobacco sales are to retail stores other than its own or its subsidiaries within Louisiana. Wholesale dealer shall include any person in the state who acquires cigarettes solely for the purpose of resale in vending machines, provided such person services fifty or more cigarette vending machines in Louisiana other than his own, and a Louisiana dealer who was affixing cigarette and tobacco stamps as of January 1, 1974.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 108, §1, eff. July 1, 2006; Acts 2009, No. 162, §1; Acts 2010, No. 412, §1; Acts 2013, No. 221, §2; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:902 - Permits

§902. Permits

The commissioner shall issue as authorized by this Section the following types of permits and shall adopt rules and regulations that specify the identifying information that is required to appear on the face of each type of permit:

(1) Retail Dealer Permit. A retail dealer permit shall be issued to a dealer other than a wholesale dealer or vending machine operator for each retail outlet where cigars, cigarettes, other tobacco products, alternative nicotine products, or vapor products are offered for sale either over the counter or by vending machine.

(2)(a) Stamping Agent Designation. A stamping agent designation shall be issued to a dealer that engages in the business of purchasing unstamped or non-tax paid cigarettes that meets all requirements of a wholesale dealer as defined by this Chapter, the provision of R.S. 26:906(H), and any rules or regulations issued in connection therewith.

(b) The holder of a valid stamping agent designation that engages in interstate business or affixes tax stamps of another state shall first apply for an exporter license allowing it to purchase or possess unstamped or non-tax paid cigarettes.

(3) Vending Machine Operator Permit. A vending machine operator permit shall be issued to a vending machine operator operating one or more vending machines. Licensed wholesale dealers who operate vending machines shall not be required to obtain a vending machine operator permit.

(4) Vending Machine Permit. A vending machine permit shall be issued to the vending machine operator or wholesale dealer for each vending machine he operates and such permit shall be affixed to the front surface of the vending machine in a location as designated by the commissioner.

(5) Wholesale Dealer Permit. A wholesale dealer permit shall be issued to a wholesale dealer for each wholesale place of business operated by the wholesale dealer.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:903 - Permit fees

§903. Permit fees

The fees for each permit shall not exceed amounts provided for in the following schedule and in accordance with regulations promulgated pursuant to the provisions of the Administrative Procedure Act:

(1) Retail dealer permit - $ 25.00 per year or any portion thereof.

(2) Vending machine operator - $75.00 per year or any portion thereof.

(3) Vending machine - $5.00 per machine per year or any portion thereof.

(4) Wholesale dealer - $75.00 per year or any portion thereof.

(5) Tobacconist - The commissioner of alcohol and tobacco control shall promulgate rules to issue a single permit for bona fide Louisiana tobacconists. Such single permit shall allow any bona fide Louisiana tobacconist to operate as a retail tobacco dealer and as a wholesale tobacco dealer. Any fee assessed for such single tobacconist permit shall be one hundred dollars.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2010, No. 412, §1; Acts 2012, No. 26, §1; Acts 2012, No. 143, §1.



RS 26:904 - Permit terms

§904. Permit terms

A. Except as otherwise provided in this Section, each permit shall be valid for the designated time period unless suspended or revoked. The commissioner may issue permits which are valid for two years to applicants in good standing with the office of alcohol and tobacco control.

B. To provide for the even distribution of the expiration and renewal of tobacco product permits, the commissioner may establish by administrative rule a system by which the expiration dates of the permits are staggered throughout the year. Permits issued may vary in length from six months to twenty-four months. The fee for the permits shall be apportioned to comply with the yearly fee established in this Chapter.

C. Prior to issuing any permits valid for more than one year, the commissioner shall promulgate rules in accordance with the Administrative Procedure Act to provide the requirements, qualifications, and conduct which constitutes "good standing" for purposes of qualifying for a two-year permit.

D. An exporter license issued pursuant to R.S. 26:902(2)(b) shall remain in effect for a period of one year.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2.



RS 26:905 - Renewal of a permit

§905. Renewal of a permit

A. Persons holding permits under this Chapter shall annually file application for renewal for the ensuing year and pay the permit fees in accordance with this Chapter. If the commissioner has authorized permits which are valid for two years as authorized by the provisions of R.S. 26:904, the person holding the permit shall file for renewal and pay fees in accordance with this Chapter and as authorized by rules adopted by the commissioner pursuant to the Administrative Procedure Act.

B. If a dealer fails to file an application and pay the permit fees by the date established by the commissioner, there shall be added to the fee, in addition to other penalties provided in this Chapter, a delinquency penalty of twenty-five percent if the failure is not more than thirty days, with an additional twenty-five percent for each additional thirty days or fraction thereof during which the failure continues. If the dealer fails to make his application by the date established by the commissioner, the commissioner may, without notice or hearing, suspend his right to possess or sell tobacco products, alternative nicotine products, and vapor products.

C. Renewal permits may be withheld or denied on the same grounds and in the same manner as an original permit.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2011, No. 259, §1; Acts 2012, No. 143, §1; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:906 - General requirements

§906. General requirements

A. Every person who sells or is about to engage in the business of selling at retail, at wholesale, or by vending machine, or is about to engage in the business of receiving unstamped and/or non-tax paid cigarettes, cigars, or other tobacco products, or who is engaged in the business of receiving stamped cigarettes at wholesale or any or all of the articles taxed in accordance with Title 47 of the Louisiana Revised Statutes of 1950, shall first apply to and obtain from the office a permit for each place of business and each vending machine.

B. Application for permits shall be on forms provided by the commissioner. The application shall be signed by each person owning the business or having ownership interest therein. If the applicant is a corporation, partnership, limited partnership, or limited liability company, a duly authorized agent, partner, or officer shall sign the application.

C. The application shall be accompanied by the fees prescribed herein which fees shall be retained by the office to help defray the cost of printing, processing, and issuing the permits, providing server or seller training, and enforcement expenses of the office of alcohol and tobacco control. The office shall not require that annual renewal fees be paid by certified check or money order. A personal check or business check shall be sufficient for payment of the annual renewal fee to obtain a permit by a dealer or vending machine operator. If the personal or business check is denied by the bank for any reason that makes it a nonnegotiable instrument, then the permit that was issued shall be considered revoked until such time as proper payment is made with cash, certified funds, money order, or cashier's check. The maker shall lose the privilege of tendering personal or business checks for renewal of tobacco permits.

D. The application shall be made on forms secured from the office, and shall, in addition to such other information as the commissioner may require, show the true and correct name of such dealer, the dealer's post office address, the nature of the operation for which the permit is sought, the location of the place of business as to which the permit shall apply and the trade name of the business, if any.

E. All applications for permits shall be mailed or delivered to the commissioner in Baton Rouge, Louisiana. Upon receipt of an application, the commissioner shall stamp the day, month, and year received.

F. The provisions of this Chapter shall not apply to commissaries, canteens, or snack bars located in a correctional facility owned and operated by the state or a parish or municipality.

G. In the implementation and enforcement of this Chapter the commissioner shall not require an applicant, registrant, or permittee to make public any trade negotiated contract information or business information otherwise protected by law.

H. Applicants for a stamping agent designation shall certify on a form provided by the commissioner that they will do the following:

(1) Affix stamps as set forth in R.S. 47:843(D).

(2) Pay to the state all taxes applicable under R.S. 47:841 et seq. on cigarettes it sells or present documentation demonstrating that such taxes were paid prior to the sale.

(3) Provide complete and accurate reports as required by this Chapter, R.S. 13:5071 et seq., or R.S. 47:841 et seq. and certify monthly that it has complied with all requirements therein.

(4) Comply generally with all other provisions set forth in R.S. 47:841 et seq.

(5) Consent to the jurisdiction of the state to enforce the requirements of this Chapter and waive any claim of sovereign immunity to the contrary.

(6) Waive all confidentiality laws as necessary to permit the commissioner to create and make available the list described in R.S. 26:921(B) and to share information reported under this Chapter with the taxing or law enforcement authorities of other states.

I. Applicants for a stamping agent designation located outside of the state shall appoint an agent in the state for service of process in connection with enforcement of the provisions of this Chapter and the provisions of R.S. 13:5061 et seq., and R.S. 47:841 et seq.

J. An exporter license shall be issued upon the applicant's meeting the following requirements:

(1) Demonstrates that it holds a valid stamping agent designation.

(2) Certifies on a form provided by the commissioner that any cigarettes of a manufacturer or brand family not listed on the state directory will be purchased or possessed solely for sale or transfer into another state as permitted by R.S. 47:849.

(3) Maintains such cigarette inventory pursuant to Paragraph (2) of this Subsection, in a separate and distinct area within its warehouse.

(4) Waives any confidentiality laws as necessary to permit the commissioner to create and make available a list as provided in R.S. 26:921(C).

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2003, No. 936, §1; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2.



RS 26:907 - Repealed by Acts 2012, No. 143, §2.

§907. Repealed by Acts 2012, No. 143, §2.



RS 26:907.1 - Commissioner's examination of records

§907.1. Commissioner's examination of records

The commissioner shall have the authority to examine invoices and sales and tax records of the holder of any permit issued under this Chapter. Such examination shall be conducted for the purpose of determining whether the permittee is a bona fide wholesale dealer or retail dealer who is operating in compliance with the requirements of this Chapter. The invoices and records examined shall be held confidential and shall not be made public by the commissioner unless it is necessary for them to be used in a judicial or administrative action to determine such matter.

Acts 2006, No. 108, §1, eff. July 1, 2006.



RS 26:908 - Issuance of permit

§908. Issuance of permit

A. The commissioner may issue the permits immediately upon receipt of the application unless the application fails to comply with R.S. 26:906. For a period of thirty-five days after issuance, during which time the commissioner shall conduct a proper investigation, the permittee shall operate on a probationary basis subject to final action on or withholding of the permits as hereinafter provided.

B. The commissioner shall investigate all applications for permits and shall withhold the issuance of the permit where that action is justified under this Chapter. The decision to withhold the permit shall be made within thirty-five calendar days of the filing of the application. Any intentional misstatement or suppression of a material fact in an application shall constitute grounds for denial of the permit.

C. Within five calendar days of the decision to withhold the permit, the commissioner shall notify the applicant in writing of the withholding of the permit and shall assign the reasons therefor. Such notice shall be either delivered to the applicant in person or sent to him by registered mail at the business address given in his last application. When so addressed and mailed, the notice shall be presumed to have been received by the applicant.

D. No exporter license may be issued to a person that violated a certification it previously made under R.S. 26:906(J)(2).

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2013, No. 221, §2.



RS 26:909 - General requirements of eligibility

§909. General requirements of eligibility

A. The commissioner may suspend a permit previously issued or may refuse to grant a permit if, after a hearing and by a preponderance of the evidence, it is proven that the permittee, or an employee or agent thereof, or applicant either:

(1) Is not a bona fide dealer as defined in R.S. 26:901.

(2) Has violated the terms and provisions of R.S. 14:91.6 relative to the unlawful distribution of tobacco products, alternative nicotine products, or vapor products.

(3) Has violated the terms and provisions of the "Prevention of Youth Access to Tobacco Law" under R.S. 14:91.8.

(4) Has violated the provisions of this Chapter or any rules or regulations issued in connection therewith.

(5) Has violated any provision of R.S. 47:841 et seq.

B.(1) The commissioner may refuse to grant or shall suspend any permit previously granted until such time as the applicant may supply evidence to the contrary, in any of the following circumstances:

(a) Where there is prima facie evidence that the applicant is not a bona fide dealer.

(b) When the applicant has violated the terms and provisions of the Unfair Sales Law as it applies to tobacco products as provided in R.S. 51:421, or has violated the provisions of this Chapter or Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, or any rules, regulations, or instructions issued in connection therewith.

(2) Information concerning the Unfair Sales Law as it pertains to tobacco products shall be governed by R.S. 51:421 et seq.

C. Except as provided in Subsection D of this Section, no permit shall be granted when the applicant or anyone connected with the applicant's business has been previously convicted of any violation of Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 or of any felony under the laws of this state or the United States.

D. Where the applicant is an individual, partnership, or domestic or foreign corporation or other business organization and that applicant or a partner, officer, director, or stockholder of that applicant has been convicted of a felony, the commissioner shall determine whether the conviction is related to the applicant's business in Louisiana. If the commissioner finds that the conviction is unrelated to the applicant's business in Louisiana, the permit may be issued. If the commissioner determines that there is reason to believe that the conviction is related to the applicant's business in Louisiana or if he refuses to issue a finding, the applicant shall be entitled to a hearing with the commissioner. If after the hearing the commissioner finds that the conviction is reasonably related to the applicant's business in Louisiana, the commissioner shall deny the permit, suspend the use of the permit for a specified period, or revoke a permit previously granted.

E.(1) Notwithstanding any other provision of law to the contrary, nothing shall prohibit any tobacconist at a particular retail outlet as defined in this Subsection from purchasing tobacco products for such retail outlet from any manufacturer, wholesale dealer, or other supplier, if such dealer has a valid, unsuspended certificate or permit.

(2) "Tobacconist at a particular retail outlet" for purposes of this Subsection means a bona fide retail dealer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 108, §1, eff. July 1, 2006; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:910 - Vending machines

§910. Vending machines

In order to prevent persons under eighteen years of age from purchasing or receiving tobacco products, alternative nicotine products, or vapor products from vending machines, the sale or delivery of such products through a vending machine is prohibited unless either of the following apply:

(1) The machine is located in an establishment to which persons under the age of eighteen are denied access.

(2) The machine is located in facilities where the dealer ensures that no person younger than eighteen years of age is present or permitted to enter at any time and the machine is located within the unobstructed line of sight of a dealer or a dealer's agent or employee who is responsible for preventing persons younger than eighteen years of age from purchasing tobacco products, alternative nicotine products, or vapor products through that machine.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:910.1 - Self-service displays

§910.1. Self-service displays

A. In order to prevent persons under eighteen years of age from purchasing or receiving tobacco products, alternative nicotine products, or vapor products from self-service displays, the sale or delivery of such products through a self-service display is prohibited unless the machine is a vending machine as defined in R.S. 26:910 that complies with the terms and provisions of that Section.

B.(1) The provisions of this Section shall not apply to a tobacconist at a particular outlet or a retail tobacco business.

(2) "Retail tobacco business" for purposes of this Section means a bona fide retail dealer engaged in the sale of tobacco products and accessories for retail sale where fifty percent or more of the total sales for the preceding twelve months, excluding fuel sales, were tobacco products, including cigarettes, alternative nicotine products, or vapor products.

(3) "Tobacconist at a particular outlet" for purposes of this Section means a bona fide retail dealer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes, alternative nicotine products, or vapor products.

Acts 2009, No. 162, §1; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:911 - Acts prohibited

§911. Acts prohibited

A. No person, agent, associate, employee, representative, or servant of any person shall permit any of the following acts to be done on or about any premises which sells or offers for sale tobacco products, alternative nicotine products, or vapor products:

(1) Sell or serve tobacco products, alternative nicotine products, or vapor products over-the-counter in a retail establishment to any person under the age of eighteen unless such person submits a driver's license, selective service card, or other lawful identification which on its face establishes the age of the person as eighteen years or older and there is no reason to doubt the authenticity or correctness of the identification.

(2) Violate the terms and provisions of R.S. 14:91.6 relative to the unlawful distribution of tobacco products, alternative nicotine products, or vapor products.

(3) Violate the terms and provisions of the "Prevention of Youth Access to Tobacco Law" under R.S. 14:91.8.

(4) Violate the terms and provisions of this Chapter or any rules or regulations promulgated by the office pursuant to this Chapter.

(5) Accept Supplemental Nutrition Assistance Program "SNAP" electronic benefit transfer cards as payment for tobacco products in violation of the provisions of 7 U.S.C. 2011 et seq., and any federal regulation issued pursuant thereto.

(6) Illegally sell, offer for sale, possess, or permit the consumption on or about the licensee's premises of any kind or type of controlled dangerous substance.

B.(1) No retail dealer shall purchase tobacco products for resale except from a wholesale dealer operating with a valid unsuspended wholesale dealer permit, except as provided for in this Chapter.

(2) No wholesale dealer shall sell tobacco products for resale except to a retail dealer operating with either a valid registration certificate or a valid unsuspended permit.

(3)(a) Notwithstanding Paragraphs (B)(1) and (2), any tobacconist at a particular retail outlet as defined in Subparagraph (B)(3)(b) may purchase tobacco products for such retail outlet from any manufacturer, wholesale dealer, if such dealer has a valid, unsuspended certificate or permit, or other supplier.

(b) "Tobacconist at a particular outlet" for purposes of this Paragraph means a retail dealer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

C. No wholesale dealer shall sell to a retail dealer and no retail dealer shall sell to the public single cigarettes. No individual package of cigarettes shall be sold or distributed in individual packages containing fewer than twenty cigarettes. No smoking tobacco intended for use as roll-your-own smoking tobacco for cigarettes shall be sold or distributed in individual packages containing less than six-tenths of one ounce of smoking tobacco. No cigarette or smokeless tobacco product shall be sold to the public except in an unopened package originating with the manufacturer, bearing the health warning required by federal law, and evidencing that the applicable tax under Chapter 8 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 has been paid.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 1998, 1st Ex. Sess., No. 84, §1, eff. May 1, 1998; Acts 1999, No. 1265, §1, eff. July 12, 1999; Acts 2012, No. 28, §1; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:912 - Permits; necessity of display; penalties

§912. Permits; necessity of display; penalties

A. A permit issued under this Chapter is a personal privilege and cannot be transferred, assigned, or inherited. The permit must be returned to the office of alcohol and tobacco control or surrendered to an agent of the commissioner within five days of permanently ceasing business operations or when there is a change in ownership. If the permit holder is a corporation or limited liability company, the permit holder shall notify the office of alcohol and tobacco control of any changes in the officers, directors, managers, shareholders, or members within fifteen days of the date of such changes. The notification shall include the suitability documents and information for each new individual required to possesses the qualifications of the applicants. If the business is physically relocated during the permit period, the permit holder must notify the commissioner in writing prior to relocating.

B. The permit shall at all times be publicly displayed by the dealer in his principal place of business so as to be easily seen by the public unless the dealer is solely a vending machine operator. The failure of a dealer or vending machine operator to publicly display his permits, as required by this Chapter, shall be grounds for the issuance of a fine or the withholding, suspension, or revocation of the permit.

C. Each permit shall include a unique number assigned by the commissioner.

D. Nothing herein shall prohibit an individual, partnership, or corporation otherwise qualified from obtaining multiple permits.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2014, No. 12, §1, eff. May 7, 2014.



RS 26:913 - Violation

§913. Violation

No person shall perform any action for which a permit is required by this Chapter unless he holds the proper permit. Each day of business which is conducted without such a valid, unsuspended permit shall constitute a separate violation of this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1.



RS 26:914 - Exceptions

§914. Exceptions

Any person not otherwise a dealer coming into possession of any cigar, cigarette, or tobacco product as executor, administrator, trustee, or other fiduciary, as security for or in payment of a debt, or as an insurer, or its transferee or assignee for the salvage or liquidation of an insured casualty or damage or loss, or as an administrator or executor of a succession, may sell the tobacco product in one lot or parcel to a duly licensed wholesale or retail dealer without qualifying as a dealer. Immediately after taking possession of the cigar, cigarette, or smoking tobacco, the person shall register with the secretary and furnish to him a detailed list of the tobacco products and post with the secretary a bond in such amount as the secretary deems sufficient to protect the state from any taxes due on the cigar, cigarette, or tobacco product. The person shall pay to the secretary a registration fee of ten dollars, which fee shall permit the sale of only the cigar, cigarette, or tobacco product detailed in the registration request.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:915 - Repealed by Acts 2012, No. 143, §2.

§915. Repealed by Acts 2012, No. 143, §2.



RS 26:916 - Suspensions or revocations

§916. Suspensions or revocations

A. The commissioner, the secretary, governing authorities of municipalities or parishes, sheriffs, law enforcement authorities, and citizens, in accordance with the procedure below, have the right to have a permittee cited by the commissioner to show cause why his permit or permits should not be suspended or revoked.

B. The commissioner shall have periodic examinations made of the businesses of all persons holding permits under this Chapter. If a violation of the Chapter or of any rule or regulation of the commissioner or the secretary is observed, the commissioner may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, the commissioner may instruct any agent or employee of the commissioner to prepare and file, upon information and belief based upon the facts in hand, a petition for assessing a fine, or suspension or revocation of the permit, setting forth the facts and circumstances of the violation, and shall thereupon summon the permittee to appear and show cause why the permit should not be suspended or revoked or the fine not assessed.

C. The secretary, parish or municipal governing authorities, sheriffs, and other law enforcement officers may have periodic investigations made of the businesses of all permittees within their respective jurisdictions. If any violation of any provision of this Chapter or of any rule or regulation adopted by the commissioner is observed, such authorities may give the permittee a written warning. If the permittee has been previously warned or if the violation is of a sufficiently serious nature, the authority shall file an affidavit with the commissioner, setting forth the facts and circumstances of the violation. Thereupon, the commissioner shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

D. Any person may file with the commissioner a sworn petition requesting that a permit be suspended or revoked. When such a petition is received by the commissioner, he shall summon the permittee to appear and show cause why his permit should not be suspended or revoked.

E.(1) No such petition shall be considered by the commissioner unless submitted together with supporting affidavits made on personal knowledge, which shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The commissioner may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or by further affidavits.

(2) If it appears from the affidavits of the permittee opposing the petition that he cannot present by affidavit facts essential to justify his opposition, the commissioner may suspend or revoke a permit or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

(3) If it appears to the satisfaction of the commissioner at any time that any of the affidavits presented pursuant to this Section are presented in bad faith or solely for the purposes of harassment of a dealer and are without merit, the commissioner may order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney fees. Any offending party or attorney may be adjudged guilty of contempt.

F. No permit shall be withheld, suspended, or revoked except for cause as specified in this Chapter. If a person holds more than one permit and only one is suspended or revoked, the commissioner may not suspend or revoke any of his other permits, except for cause as specified in this Chapter.

G. Conviction by a court of competent jurisdiction of any violation of this Chapter is not a condition precedent to the refusal, suspension, or revocation of a permit under this Chapter for a violation of any provision of this Chapter or of any administrative rule. If there has been a previous criminal prosecution for the same or a similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal in a court of competent jurisdiction is admissible in a proceeding before the commissioner. The commissioner may withhold, suspend, or revoke permits for violations of this Chapter, regardless of any prosecution in the court or as the result of any such prosecution.

H. The designation of a stamping agent shall be subject to termination if a permittee does any of the following:

(1) Fails to provide a report or certification as required by this Chapter, R.S. 13:5061 et seq., or R.S. 47:841 et seq.

(2) Knowingly files an incomplete or inaccurate report or certification.

(3) Fails to pay taxes as provided in R.S. 47:841 et seq.

(4) Fails to sell cigarettes in or into the state pursuant to R.S. 47:843 or sells unstamped cigarettes of a manufacturer or brand family that is not at the time listed on the state directory, or sells, offers or possesses for sale in this state, or imports for personal consumption in this state, cigarettes received, imported, or stamped after receiving notice that the manufacturer or brand family is not on the state directory, except as expressly permitted in R.S. 47:841 et seq.

(5) Purchases or sells cigarettes in violation of the provisions of this Chapter or R.S. 47:841 et seq.

I. In the case of a first violation under Paragraphs (1) or (3) of Subsection H of this Section that was not knowing or intentional, the stamping agent may be entitled to cure the failure within thirty days of being notified of the violation. The designation of a stamping agent that fully cures the failure during the prescribed period shall not be terminated on account of that failure.

J. The designation of a stamping agent may be subject to termination if its similar designation is terminated in any other state based on acts or omissions that would be grounds for designation termination under this Section, unless the stamping agent demonstrates that its designation termination in the other state was terminated without due process. A stamping agent whose designation is terminated under this Subsection shall be eligible for reinstatement upon the earlier date specified by Subsection M of this Section for the omission in question or reinstatement of its license by the other state.

K. The commissioner shall promptly remove any stamping agent whose designation is terminated from the list required by R.S. 26:921(B) and shall publish a notice of the termination on its website and send notice of the termination to all wholesale dealers, the attorney general, and the secretary. The attorney general shall send notice of the termination to all persons listed on the state directory.

(1) Beginning five days following the publication and sending of such notice, no person may sell cigarettes nor purchase cigarettes from the stamping agent whose designation has been terminated.

(2) A stamping agent whose designation has been terminated may, within thirty days from the date of the publication, return any unaffixed stamps to the secretary for a refund equal to the current value of each stamp returned. No refunds shall be issued after thirty days from the date of the publication of the termination.

L.(1) A stamping agent whose designation is terminated shall be removed from the list required by R.S. 26:921(B).

(2) Any person that sells cigarettes to or purchases cigarettes from a terminated stamping agent after the stamping agent has been removed from the directory by R.S. 26:921(B), shall be jointly and severally liable for any taxes applicable to such cigarettes under R.S. 47:841 and for any escrow due on such cigarettes under R.S. 13:5063 during the period of the termination.

M. A stamping agent whose designation is terminated shall be eligible for reinstatement no less than ninety days and no more than three years following date of termination.

N. In addition to any other causes enumerated in this Chapter, the commissioner shall suspend or revoke any permit of any dealer that fails to pay taxes due to the state.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 108, §1, eff. July 1, 2006; Acts 2013, No. 221, §2.



RS 26:917 - Violations by employee; employer liability

§917. Violations by employee; employer liability

A. Sale of tobacco products, alternative nicotine products, or vapor products to a minor by a retail dealer's agent, associate, employee, representative, or servant shall be considered an act of the retail dealer for purposes of suspension, revocation, or assessment of civil penalties unless all of the following conditions exist:

(1) The employer requires employees to attend a commissioner-approved seller training program.

(2) The employee actually attends the training program.

(3) The employer does not directly or indirectly encourage the employee to violate the prohibited sales provisions of this Chapter.

B. The commissioner shall establish by administrative rule the minimum requirements for an approved seller training program. Upon submission of an application which establishes the course curriculum the commissioner may approve seller training programs with the minimum requirements. Training courses may be approved which are offered through private seminars or by accredited colleges or universities. The commissioner may charge an application fee in such amount as is necessary to defray the expense of processing the application.

C. The provisions of Subsection A of this Section shall not apply if a retail dealer, or lawful retailer of alternative nicotine products or vapor products, as applicable, within one hundred eighty days from the hiring of an agent, associate, employee, representative, or servant can prove that he has made application to have the employee attend a training program or the retail dealer or lawful retailer, as applicable, has received an extension of time in which to comply from the commissioner because of unavailability of a training program.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2014, No. 278, §2, eff. May 28, 2014.



RS 26:918 - Civil penalties

§918. Civil penalties

A. Notwithstanding any other provision of this Chapter to the contrary, the commissioner may, in lieu of or in addition to revocation or suspension of a permit issued under the authority of this Chapter, impose the following schedule of fines to be paid into the state treasury:

(1) For a first offense, not less than fifty dollars but not more than five hundred dollars.

(2) For a second offense, which occurs within two years of the first offense, not less than two hundred fifty dollars but not more than one thousand dollars.

(3) For a third offense, which occurs within two years of the first offense, not less than five hundred dollars but not more than two thousand five hundred dollars.

B. In the case of a knowing or intentional first violation of R.S. 26:916(H)(1) through (5), the stamping agent shall be subject to a civil penalty of up to one thousand dollars.

C. In the case of a second or subsequent violation of R.S. 26:916(H)(1) through (5), the stamping agent shall be subject to a civil penalty of up to five thousand dollars per violation. In the case of a violation of R.S. 26:916(H)(4) or (5), each sale shall constitute a separate offense.

D. Any fine imposed upon any permittee or the revocation or suspension of a permit is in addition to and is not in lieu of or a limitation upon any other penalty imposed by law and not contained in this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2013, No. 221, §2.



RS 26:919 - Administrative hearings

§919. Administrative hearings

A. When the commissioner holds a hearing pursuant to this Chapter, he shall issue a written summons or notice to the applicant or permittee directing him to show cause why his application should not be refused or why he should not be assessed a penalty or why his permit should not be suspended or revoked. The notice or summons shall state the time, place, and hour of the hearing, which shall be not less than ten nor more than thirty calendar days from the day of the notice. The notice or summons shall enumerate the cause or causes alleged for refusing the application or for assessing the penalty or suspending or revoking the permit. If a petition has been filed opposing the issuance of the permit or asking for its suspension or revocation, a copy of the petition shall accompany the notice or summons. All notices or summonses shall be either delivered to the applicant or permittee in person or sent by certified mail to the applicant or permittee and directed to him at the mailing address as given in his last application for the permit. When so addressed and mailed, notices or summonses shall be presumed to have been received by the applicant or permittee.

B. Hearings by the commissioner shall, in his discretion, be held either in the state capitol or in the parish in which the licensed premises in question is located.

C. Hearings may be held by the commissioner or by any person designated and authorized by the commissioner. If the hearing is to be held by a person designated by the commissioner, that person shall take an oath for the faithful performance of his duties. The oath may be administered by anyone qualified by law to administer oaths in this state. The commissioner, or the persons designated to hold a hearing, may administer oaths, issue subpoenas for the attendance of witnesses and the production of books, papers, accounts, and documents, and examine witnesses and receive testimony at the hearing. Whenever a hearing is conducted by a person designated by the commissioner to hold the hearing, the testimony received shall be reduced to writing and a transcript thereof, together with all documentary evidence, if any, and all written arguments or briefs submitted shall be made and certified by the hearing examiner to the commissioner for his consideration and decision.

D. If a person fails to comply with a subpoena issued by the commissioner or by any duly authorized person holding the hearing or if a witness refuses to testify in any matter regarding which he may be lawfully interrogated, the person conducting the hearing shall adjudge him guilty of contempt and may fine him not more than one hundred dollars or imprison him for not more than thirty days, or both. The criminal sheriff of the parish in which the hearing is held shall execute the judgment of contempt.

E. If a permittee or applicant who has been notified of a hearing does not appear, the hearing may proceed without him and the commissioner may consider and dispose of the case, but in all cases the commissioner, upon application or ex proprio motu, may grant continuances from time to time. If the continuance be granted to fix a future date by written consent or in the presence of the permittee or applicant, or his counsel, no further notice of the hearing date need be given. In all other cases the same notice of hearing as in original hearing shall be given.

F. In hearings of the commissioner which finally result in withholding the issuance of a permit or in suspending or revoking a permit, the commissioner shall assess the costs of the hearing to the applicant or permittee. The costs are recoverable by the commissioner in any appellate proceeding instituted by the applicant or permittee or in any other judicial proceeding where the commissioner is successful.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2012, No. 143, §1; Acts 2014, No. 69, §1, eff. May 16, 2014.



RS 26:919.1 - Participation in hearing by video conference

§919.1. Participation in hearing by video conference

To the extent practicable, the commissioner may authorize the use of teleconference, video link, or other visual remote communications technology for the conducting of any hearing as authorized by this Chapter. Prior to utilizing such technology, the commissioner shall adopt rules pursuant to the provisions of the Administrative Procedure Act to provide for the methods and requirements of utilizing teleconference, video link, or other visual remote communications technology for conducting any hearings authorized by the provisions of this Chapter.

Acts 2011, No. 86, §1.



RS 26:920 - Appeal

§920. Appeal

A. Decisions of the commissioner in withholding, suspending, or revoking permits are final and binding on all parties unless appealed in the manner provided by this Section and finally reversed by the courts.

B. Any party aggrieved by a decision of the commissioner to withhold, suspend, or revoke a permit may, within thirty days of the notification of the decision, take a devolutive or suspensive appeal to the district court having jurisdiction of the applicant's or permittee's place of business, proposed or actual as the case may be. Such appeals shall be filed in the district courts in the same manner as original suits are instituted therein. The appeals shall be tried de novo. Either party may amend and supplement his pleadings and additional witnesses may be called and heard. When there has been a previous criminal prosecution for the same or a similar act upon which the refusal, suspension, or revocation of a permit is being considered, evidence of an acquittal, dismissal, or plea of nolo contendere in a court of competent jurisdiction is admissible in the trial of the appeal.

C. Within thirty calendar days of the signing of the judgment by the district court in any such appeal case, the commissioner or the applicant for a permit or permittee, as the case may be, may file a devolutive or suspensive appeal of the judgment to the appellate court of proper jurisdiction. These appeals shall be perfected in the manner provided for in civil cases and shall be devolutive or suspensive only. If the district court determines that the decision of the commissioner in withholding, suspending, or revoking the permit was in error, the decision of the commissioner shall not be voided if the commissioner takes an appeal to the court of appeals in the time provided for suspensive appeals.

D. All proceedings in the district and appellate courts arising under this Chapter are civil in nature and shall be heard summarily by the court, without a jury, shall take precedence over other civil cases, and shall be tried in chambers or in open court, in or out of term.

E. The courts of this state shall have jurisdiction to issue restraining orders and writs of injunction restraining the commissioner as provided in the constitution, but no writ or order shall issue before a decision has been made by the commissioner either withholding the application for a permit, or suspending or revoking a permit under this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:921 - Public records

§921. Public records

A. The commissioner shall maintain a list of all wholesale and retail dealers who hold a permit in this state. Nothing contained in this Chapter shall be construed to prevent the commissioner from disclosing to any person upon request the name and address of any dealer who holds a permit, but the commissioner shall not disclose any tax information the disclosure of which is otherwise prohibited by law.

B. The commissioner shall provide on its website the list of all persons licensed as stamping agents pursuant to R.S. 26:902(2)(a).

C. The commissioner shall provide on its website the list of all persons holding an exporter license pursuant to R.S. 26:902(2)(b).

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2013, No. 221, §2.



RS 26:922 - Powers of commissioner

§922. Powers of commissioner

The commissioner shall only make, alter, amend, and promulgate rules and regulations as authorized by this Chapter necessary to comply with the provisions of this Chapter.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:923 - Additional powers of the commissioner

§923. Additional powers of the commissioner

The commissioner may provide by regulation for the issuance of three-day permits to sell tobacco products at fairs, festivals, civic and fraternal and religious events, Mardi Gras events, and nonprofit functions. The permits shall be for a duration of three consecutive days only and no more than twelve such permits may be issued to any one person within a single calendar year. Fees for the permits shall be as provided by regulation. The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act to effectuate the purpose of this Section.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997.



RS 26:924 - Issuance of minimum price of cigarettes

§924. Issuance of minimum price of cigarettes

The commissioner shall issue to all bona fide Louisiana wholesale tobacco dealers and Louisiana retail dealers the minimum wholesale and retail prices within fourteen days of the manufacturer's price change. The minimum wholesale and retail cigarette price shall be computed as set forth in R.S. 51:421 through 424.

Acts 1997, No. 1370, §2, eff. Oct. 1, 1997; Acts 2006, No. 454, §1, eff. June 15, 2006.



RS 26:931 - RESPONSIBLE VENDOR PROGRAM

CHAPTER 8. RESPONSIBLE VENDOR PROGRAM

§931. Short title

This Chapter shall be known and may be cited as the "Louisiana Responsible Vendor Program".

Acts 1997, No. 1054, §1.



RS 26:932 - Definitions

§932. Definitions

For purposes of this Chapter, the following terms have the respective meanings ascribed to them in this Chapter, unless a different meaning clearly appears from the context:

(1) "Approved provider" means an individual, unincorporated association, partnership, or corporation approved by the program administrator to provide server or security personnel training courses.

(2) "Commissioner" means the commissioner of alcohol and tobacco control.

(3) "Program administrator" means a committee of seven persons provided for in R.S. 26:933.

(4) "Responsible vendor" means any vendor as defined in Paragraph (10) of this Section who qualifies and maintains certification in accordance with the provisions of this Chapter.

(5) "Security Personnel" includes any person, other than a server, who monitors the entrance and other areas of an establishment for purposes of identifying underage and intoxicated persons, enforcing establishment rules and regulations and otherwise providing security for the establishment and its customers where alcoholic beverages are the principal commodity sold for consumption on the premises. "Security personnel" shall not include persons employed by hotels or motels which consist of sleeping rooms, cottages or cabins unless the person works primarily in an area on the licensed premises of a hotel or motel where the principal commodity sold is alcoholic beverages for consumption on the licensed premises.

(6) "Server" means any employee of a vendor, other than security personnel, who is authorized to sell or serve alcoholic beverages, tobacco products, alternative nicotine products, or vapor products in the normal course of his or her employment or deals with customers who purchase or consume alcoholic beverages or tobacco products. "Server" shall not include individuals employed on a temporary or casual basis by a bona fide hotel or motel for banquets, catering, or other special events.

(7) "Server permit" means the permit issued to a server or security personnel upon completion of all required server or security personnel training courses and all required refresher courses provided for in this Chapter.

(8) "Tobacco wholesale dealer" means a dealer whose principal business is that of a wholesaler, who sells cigarettes, cigars, or other tobacco products to retail dealers for purpose of resale, who is a bona fide wholesaler, and fifty percent or more of whose total tobacco sales are to retail stores other than its own or its subsidiaries within Louisiana. Wholesale dealer shall include any person in the state who acquires cigarettes solely for the purpose of resale in vending machines, provided such person services fifty or more cigarette vending machines in Louisiana other than his own, and a Louisiana dealer who was affixing cigarette and tobacco stamps as of January 1, 1974.

(9) "Tobacconist" means any bona fide tobacco retailer engaged in receiving bulk smoking tobacco for the purpose of blending such tobacco for retail sale at a particular retail outlet where fifty percent or more of the total purchases for the preceding twelve months were purchases of tobacco products, excluding cigarettes.

(10) "Vendor" means any holder of a Class "A" General, Class "A" Restaurant, or Class "B" retail permit issued pursuant to R.S. 26:71 or 271 or any holder of a Retail Dealer Permit defined by R.S. 26:902. "Vendor" shall not include any holder of a Type A or Type B temporary alcoholic beverage permit issued pursuant to R.S. 26:793(A)(1).

Acts 1997, No. 1054, §1; Acts 1997, No. 1370, §4, eff. Oct. 1, 1997; Acts 2003, No. 881, §1; Acts 2010, No. 412, §1; Acts 2012, No. 463, §1; Acts 2014, No. 278, §2, eff. May 28, 2014; Acts 2014, No. 835, §1, eff. June 23, 2014.



RS 26:933 - Establishment of responsible vendor program

§933. Establishment of responsible vendor program

A.(1) The program administrator shall be a committee of nine persons, one of whom shall be appointed by the commissioner or his designee. Of the other eight, each of the following groups or associations shall select one person, subject to approval by the commissioner:

(a) Louisiana Restaurant Association.

(b) Louisiana Retailer's Association.

(c) Louisiana Association of Alcoholic Beverage Licensees, Inc.

(d) Louisiana Oil Marketers Association.

(e) Council on Alcohol and Drug Abuse (C.A.D.A.).

(f) Louisiana Hotel/Motel Association.

(g) Highway Safety Council.

(h) Mothers Against Drunk Driving.

(2) Approval by the commissioner shall not be unreasonably withheld and shall be provided within thirty days of receipt of each one of the nominations selected by the respective groups or associations.

B. The program administrator shall approve a Louisiana Responsible Vendor Program, hereafter referred to as "the program", designed to educate vendors and their employees and customers about selling, serving, and consuming alcoholic beverages in a responsible manner and selling and serving tobacco products. The program shall include all of the following:

(1) Enrollment and certification of the vendor in the program.

(2) Server or security personnel training courses for servers or security personnel.

(3) Review of the requirements for the issuance and renewal of server permits. Such permits shall be the property of the server and, if not expired, suspended, or revoked, valid in connection with his employment by any vendor in the state of Louisiana.

C. The server training courses shall include but not be limited to the following subject areas:

(1) Classification of alcohol as a depressant and its effect on the human body, particularly on the ability to drive a motor vehicle.

(2) Effects of alcohol when taken with commonly used prescription and nonprescription drugs.

(3) Absorption rate, as well as the rate at which the human body can dispose of alcohol and how food affects the absorption rate.

(4) Methods of identifying and dealing with underage and intoxicated persons, including strategies for delaying and denying sales and service to intoxicated and underage persons.

(5) State laws and regulations regarding the sale and service of alcoholic beverages for consumption on and off premises.

(6) Parish and municipal ordinances and regulations, including but not limited to the hours of operation, noise, litter, and other ordinances that affect the sale and service of alcoholic beverages for consumption on or off premises.

(7) State and federal laws and regulations related to the lawful age to purchase tobacco products and age verification procedures and requirements.

(8) The health risks and consequences associated with the consumption of tobacco products including but not limited to their addictive nature.

D. Security personnel training courses shall include training on the subject matter as required by the provisions of Subsection C of this Section as well as specific curriculum approved by the program administrator including but not limited to handling disruptive customers and customer altercations.

E. The commissioner, upon recommendation of the program administrator, may promulgate rules and regulations to effectuate the program in accordance with the Administrative Procedure Act, including but not limited to rules and regulations related to the development, establishment, and maintenance of the entire program.

F. The commissioner shall provide a system for vendors to verify the validity of individual server permits.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1; Acts 2012, No. 463, §1.



RS 26:934 - Requirements for certification

§934. Requirements for certification

In order to qualify for and maintain certification as a responsible vendor, the vendor shall comply with all of the following:

(1) Enrollment in the program and written verification to the commissioner that the vendor has read and understands a responsible vendor handbook, and any periodic amendments thereto, which handbook shall be developed, published, and distributed by the program administrator and approved by the commissioner.

(2) Successful completion of all required server or security personnel training courses offered by an approved provider by each server or security personnel within forty-five days after commencing employment and the securing and maintaining of a valid server permit. Server permits shall be valid for a period of four years and shall be issued and renewed in accordance with rules and regulations promulgated by the commissioner.

(3) Attendance at a refresher course by each server or security personnel at least once every four years as scheduled by any approved provider, which course shall include the dissemination of new information relating to the program subject areas as set forth in R.S. 26:933.

(4) Maintenance of training verification records of its employees.

(5) The posting of signs on the vendor's premises informing customers of the vendor's policy against selling alcoholic beverages to underage or intoxicated persons if required by law or selling tobacco products to underage persons.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1; Acts 2006, No. 482, §1; Acts 2012, No. 463, §1.



RS 26:935 - Server liability; penalties, fines, suspension or revocation of server permit; vendor's defenses

§935. Server liability; penalties, fines, suspension or revocation of server permit; vendor's defenses

A. The commissioner may suspend or revoke a server's or security personnel's permit or impose a fine on the server or security personnel for noncompliance with this Chapter or for any violation, attributable to the server or security personnel, of the provisions of R.S. 26:90, 91, 286, 287, or 911 or related tobacco product laws, rules, and regulations. The procedure for the suspension or revocation of a server's or security personnel's permit or for the imposition of fines shall be the same as are otherwise set forth in this Title for the suspension or revocation of permits of, or imposition of fines against, holders of Class "A" General, Class "A" Restaurant, Class "B" permits, or Retail Dealer Registration Certificates or Retail Dealer Permits.

B.(1) The alcoholic beverage or tobacco products permit of a vendor certified as a responsible vendor in accordance with the provisions of this Chapter shall not be suspended or revoked on the following grounds:

(a) The first illegal sale or service of an alcoholic beverage by any server or security personnel to an underage or intoxicated person or the first illegal sale or service of a tobacco product by any server or security personnel to an underage person in any twelve-month period.

(b) The first citation for consumption by a customer of alcoholic beverages on the premises of a Class "B" vendor in any twelve-month period, unless the vendor had knowledge of the violation, should have known about such violation, or participated in or committed such violation.

(2) No vendor may use as a defense to suspension or revocation the fact that he was absent from the licensed premises at the time a violation of the Alcoholic Beverage Control Law or tobacco products law occurred if the violations are flagrant, persistent, repeated, or recurring.

C. Certification under this Chapter as a responsible vendor shall be considered in mitigation of a vendor's administrative penalties or fines for a server's or security personnel's illegal sale or service of an alcoholic beverage to an underage or intoxicated person, or consumption of alcoholic beverages by a customer on the premises of a Class "B" vendor or for a server's illegal sale or service of a tobacco product to an underage person.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1; Acts 2012, No. 463, §1.



RS 26:936 - Fees

§936. Fees

A. The commissioner may promulgate rules and regulations regarding fees, which fees shall not exceed fifty dollars per licensed establishment, for the costs of developing and administering the program. In no event shall the fees exceed administrative costs of the program.

B. Approved providers may charge fees for the cost of conducting the server or security personnel training courses provided for in this Chapter. Such fees shall be approved by the program administrator and the commissioner. The fee for each server or security personnel training course provided for by this Section shall not exceed fifty dollars.

Acts 1997, No. 1054, §1; Acts 2006, No. 482, §1; Acts 2012, No. 463, §1.



RS 26:937 - Preexisting server training programs

§937. Preexisting server training programs

Any vendor or server subject to a local ordinance requiring participation by the vendor or its employees in a server or security personnel training or licensing program shall be exempt from local server or security personnel training and licensing regulation if the vendor is certified as a responsible vendor under the provisions of this Chapter. Nothing in this Chapter shall be construed to apply to any local seller or server licensing requirements in effect on June 1, 1997.

Acts 1997, No. 1054, §1; Acts 2012, No. 463, §1.



RS 26:938 - Reports to the commissioner

§938. Reports to the commissioner

Beginning January 1, 1999, the program administrator shall provide the commissioner and the legislature with annual reports regarding the program.

Acts 1997, No. 1054, §1.



RS 26:939 - Applicability

§939. Applicability

A. Any vendor may become certified in accordance with the provisions of this Chapter after January 1, 1998. Effective January 1, 2000, all vendors shall participate in the program.

B. The provisions of this Chapter shall not apply to any tobacco wholesale dealer or tobacconist.

Acts 1997, No. 1054, §1; Acts 2003, No. 881, §1.






TITLE 27 - Louisiana Gaming Control

RS 27:1 - TITLE 27 .LOUISIANA GAMING CONTROL LAW

TITLE 27. LOUISIANA GAMING CONTROL LAW

CHAPTER 1. GENERAL PROVISIONS

§1. Short title

This Title may be known and cited as the Louisiana Gaming Control Law.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:2 - Public policy of state concerning gaming; status of licenses, contracts, and permits

§2. Public policy of state concerning gaming; status of licenses, contracts, and permits

A. The legislature hereby finds and declares it to be the public policy of the state that the development of a controlled gaming industry to promote economic development of the state requires thorough and careful exercise of legislative power to protect the general welfare of the state's people by keeping the state free from criminal and corrupt elements. The legislature further finds and declares it to be the public policy of the state that to this end all persons, locations, practices, associations, and activities related to the operation of licensed and qualified gaming establishments and the manufacture, supply, or distribution of gaming devices and equipment shall be strictly regulated.

B. It is the express intent, desire, and policy of the legislature that no gaming operator, nor any applicant for a license, permit, or other thing existing, issued, or let as a result of this Title, shall have any right of action to obtain any license, casino operating contract, permit, or the granting of the approval or affirmative board action sought except as provided for and authorized by this Title. Any license, casino operating contract, permit, approval, or thing obtained or issued pursuant to the provisions of this Title or any other law relative to the jurisdiction of the board is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitution of the United States or of the state of Louisiana. Further, the legislature declares that no recipient of any such license, casino operating contract, permit, any other thing, or affirmative board action or approval acquires any vested interest or right therein or thereunder.

C. The legislature further finds and declares it to be the public policy of the state that parents should provide financial support to their minor children who cannot care for themselves. Thus, intervention by the state, through the enforcement of child support orders and the collection of child support, is in the best interest of its citizens and is necessary when the parents fail to meet their support obligations. Since children are adversely affected when parents who have outstanding support obligations divert their financial support to gaming, a parent's winnings from money diverted from a child's support should be applied to the parent's outstanding support obligations. The legislature further finds and declares that this policy is consistent with the public policy of protecting the general welfare of the state's people.

D. In accordance with this finding, the Department of Children and Family Services shall report to the joint committees on Civil Law and Procedure and Judiciary A, no later than fifteen days following the commencement of the regular legislative session each year, on the interception and seizure of gaming winnings for the payment of child support and overpayments owed to the department. This report shall be a public record and shall include but not be limited to the number of jackpots intercepted pursuant to this Section and the amount of each jackpot intercepted.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 2010, No. 425, §1, eff. June 22, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 27:3 - Definitions

§3. Definitions

For the purposes of this Title, the following terms have the following meanings, unless the context clearly indicates otherwise:

(1) "Administrative action" means any revocation, suspension, finding of unsuitability, or conditioning of a license or permit, or imposition of a civil penalty.

(2) "Board" means the Louisiana Gaming Control Board, as established by R.S. 27:11.

(3) "Business or legal entity" means a natural person, a corporation, a partnership, or any other organization or entity, which could enter into a contract or apply for a license or permit issued by the board pursuant to this Title or to any other law relative to activity under the jurisdiction of the board.

(4) "Candidate" has the same meaning as that term has in R.S. 18:1483.

(5) "Casino gaming operator" or "casino operator" means any person who enters into a casino operating contract with the board requiring that person to conduct casino gaming operations according to the provisions of this Title.

(6) "Contribution" has the same meaning as that term has in R.S. 18:1483.

(7) "Division" means the division in the office of state police, Department of Public Safety and Corrections which provides investigatory, regulatory, and enforcement service to the board in the implementation, administration, and enforcement of this Title.

(8) "Economic interest" means any interest in a contract, license, or permit from which a person receives or is entitled to receive by agreement or otherwise, a profit, gain, thing of value, loss, credit, security interest, ownership interest, or other benefit.

(9) "Expenditure" has the same meaning as that term has in R.S. 18:1483.

(10) "Gaming supplier" means any person who supplies, sells or leases, or contracts to sell or lease, gaming devices, equipment, or supplies to a holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or to the casino gaming operator.

(11) "Gaming supplier permit" means the permit of a gaming supplier.

(12) "Immediate family" has the same meaning as that term has in R.S. 42:1102.

(13) "Institutional investor" means a person that is:

(a) A plan or trust established and maintained by the United States Government, a state, or a political subdivision of a state for the benefit of its respective employees.

(b) An investment company that is registered under the Investment Company Act of 1940.

(c) A Collective Investment Trust organized by a bank under Part Nine of the rules of the Comptroller of the Currency.

(d) A closed end investment trust registered with the United States Securities and Exchange Commission.

(e) A mutual fund.

(f) A life insurance company or property and casualty insurance company.

(g) A federal or state bank.

(h) An investment advisor registered under the Investment Advisors Act of 1940.

(i) Any other regulated investor as the board may determine in its sole discretion consistent with the provisions of this Title.

(14) "Institutional lender" means a person that is:

(a) An insurance company regulated by any state of the United States.

(b) Any investment company registered under the Investment Company Act of 1940.

(c) Any plan established and maintained by a state, its political subdivision, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees.

(d) Any trust fund the trustee of which is a bank or trust company and the participants of which are exclusively plans of the type identified in R.S. 27:3(14)(c).

(e) Any investment adviser registered with the United States Securities and Exchange Commission.

(f) Any real estate investment trust registered with the United States Securities and Exchange Commission.

(g) Any dealer registered pursuant to Section 15 of the Securities and Exchange Act of 1934.

(h) Any qualified institutional buyer, as defined in Rule 144A under the Securities Act of 1933, and any entity, all of the equity owners of which are qualified institutional buyers, as defined in rule 144A under the Securities Act of 1933, acting for its own account or the accounts of other qualified institutional buyers.

(i) Any bank as defined in Section 3(a)(2) of the Securities Act of 1933, any savings and loan association or other institution as referenced in Section 3(a)(5)(A) of the Securities Act of 1933, or any foreign bank or savings and loan association or equivalent institution or any investment fund that participates in a bank syndication, and any purchaser that takes an assignment or other participation interest in the bank syndication.

(j) Any investor or group of investors purchasing debt securities of a licensee, permittee, or casino gaming operator, or a subsidiary of a licensee, permittee, or casino gaming operator, in any public offering registered pursuant to the Securities Act of 1933 or through any private placement, and any investor purchasing such securities in a subsequent sale; however, such securities are widely held and freely traded, and the investor holds no more than twenty percent of a licensee, permittee, or casino gaming operator's total debt or fifty percent of a material debt issue unless otherwise approved by the board, so as not to give such investor the ability to control a licensee, permittee, or casino gaming operator.

(k) Any business development company as defined in Section 2(a)(48) of the Investment Company Act of 1940.

(l) Any business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

(m) Any other regulated lender as the board may determine in its sole discretion consistent with the provisions of this Title.

(15) "Key gaming employee" or "managerial employee" means an employee, agent, or representative of the casino gaming operator, or of a holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or a permittee whether or not a gaming employee who, in the opinion of the board or division, holds or exercises critical or significant management or operating authority over the casino gaming operator, or of a holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or a permittee.

(16) "Key gaming employee permit" means the permit of a key gaming employee.

(17) "Non-key gaming employee" means a person employed in the operation of a gaming activity and includes employees empowered to make discretionary decisions that regulate gaming activities, and any individual whose employment duties require or authorize access to designated gaming areas of a licensee as defined in R.S. 27:44(13), R.S. 27:353(6), or the official gaming establishment, other than non-gaming equipment maintenance personnel, cleaning personnel, waiters, waitresses, and secretaries.

(18) "Non-key gaming employee permit" means the permit of a non-key gaming employee.

(19) "Non-gaming supplier" means any person who sells, leases, or otherwise distributes, directly or indirectly, goods or services other than gaming equipment and supplies to the holder of a license, as defined in R.S. 27:44(14), R.S. 27:353(5), or the casino gaming operator.

(20) "Permit" means any permit or authorization, or application therefor, issued pursuant to the provisions of this Title except Chapter 6.

(21) "Permittee" means any person who is issued or applying for a permit pursuant to the provisions of this Title except Chapter 6.

(22) "Person" means any individual, partnership, association, joint stock association, or trust, corporation, or other business entity whether incorporated or not.

(23) "Political committee" or "committee" has the same meaning as these terms have in R.S. 18:1483.

(24) "Suitable", "suitability", or "suitability requirements" means the criteria provided for in R.S. 27:28.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1999, No. 1389, §1, eff. July 1, 1999; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2005, No. 61, §1; Acts 2010, No. 908, §1.



RS 27:11 - LOUISIANA GAMING CONTROL BOARD

CHAPTER 2. LOUISIANA GAMING CONTROL BOARD

§11. Louisiana Gaming Control Board; creation; members; terms; meetings

A. The Louisiana Gaming Control Board is hereby created. The board shall consist of nine members who shall be appointed by the governor and two ex officio members. In making the appointments, the governor shall appoint at least one member from each congressional district and such appointments shall, as nearly as practicable, be made in a manner that is representative of the population of the state. All such appointments are subject to confirmation by the Senate. Members shall serve staggered terms of six years. No person shall serve more than two terms whether consecutive or not. No person shall be appointed to serve on the board who had previously been confirmed by the Senate and served on any gaming regulatory board or commission in this state prior to the establishment of the Louisiana Gaming Control Board.

B.(1) Each member of the board shall be a citizen of the United States and a domiciliary of Louisiana who is registered to vote in Louisiana.

(2) No person holding any elective office, appointive office, or employment in the government of this state or of any political subdivision thereof and no officer or official of any political party is eligible for appointment to or membership on the board, except for the ex officio board members.

(3) Of the nine appointed members:

(a) At least one shall have no less than five years of progressively responsible administrative experience in public or business administration or possess broad and demonstrable management skills.

(b) At least one shall have expertise in matters of finance which shall include at a minimum, possession of either a master's degree in economics, business administration, public administration, or finance from an accredited business school or a bachelor's degree in accounting, finance, or administration and a current license as a certified public accountant issued by this state or another state of the United States, with five years of progressively responsible experience in general accounting, general finance, or auditing and having a comprehensive knowledge of the principles and practices of corporate finance.

(c) At least one shall have expertise in investigation and law enforcement which shall include at a minimum possession of a bachelor's degree from an accredited school and at least ten years of verifiable training and experience in the fields of investigation and law enforcement.

(d) At least one shall be a lawyer licensed to practice law in Louisiana with not less than five consecutive years of experience in the practice of law in Louisiana.

(e) At least one shall have not less than five years of experience as an economic planner or a community planner, with a bachelor's degree from an accredited school.

(f) Four members shall represent the state at large.

(4) Five members of the board shall be appointed as provided in this Paragraph. The president of each of the state's public academic institutions of higher education and the presidents of the following academic institutions shall each submit to the governor a list of five nominees representing each qualification category enumerated in Subparagraphs (a) through (e) of Paragraph (3) of this Subsection: Centenary College in Shreveport; Dillard University in New Orleans; Loyola University in New Orleans; Tulane University in New Orleans; Xavier University in New Orleans; and Our Lady of Holy Cross College in New Orleans. The governor shall appoint one member from each category.

(5) Four members of the board, representing the state at large, shall be appointed by the governor.

(6) Notwithstanding the provisions of Paragraph (4) of this Subsection, should any college or university president fail to make all or any of the nominations initially required of him by May 20, 1996, then the governor shall make the appointments from among the nominations he has received as of that date. Should fewer than two nominations be received in any category enumerated in Subparagraphs (a) through (e) of Paragraph (3) of this Subsection, then the governor may make the board appointment without regard to any nominations for that position, provided that the appointee has the categorical qualifications for the respective position.

(7) The governor shall appoint the chairman of the board and the board shall annually elect a vice chairman from among its voting members.

C. Of the initial appointees and as designated by the governor, three members' terms shall expire on June 30, 2000, two on June 30, 2001, two on June 30, 2002, and two on June 30, 2003.

D. The secretary of the Department of Revenue and the superintendent of the office of state police shall be ex officio members of the board. They shall not be voting members nor shall they be counted or be permitted to be counted for purposes of the number of members necessary to take board action or the number of members necessary to establish a quorum. In all other respects they shall have all the duties, authority, requirements, and benefits of any other board member. The term limits provision of Subsection A of this Section shall not apply to the ex officio board members.

E.(1) When a vacancy on the board occurs among the members appointed pursuant to the provisions of Paragraph (4) of Subsection B of this Section, each university president who nominates members pursuant to Subsection B of this Section shall nominate one person with the qualifications of the member whose seat on the board is vacant. The governor shall fill the vacancy by appointment from among such nominees. The member appointed to fill a vacancy shall serve the remainder of the unexpired term. If the vacancy occurs with three or more years remaining in the term, such service shall be considered as one term for purposes of the limit on the duration of service.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, should any college or university president fail to make any nomination required of him by Paragraph (1) of this Subsection within thirty days after the vacancy occurs, then the governor shall make the appointment from among the nominations he has received as of such date. Should fewer than two nominations be received for any vacancy, then the governor may make the board appointment without regard to any nominations for that position, provided that the appointee has the categorical qualifications provided in Paragraph (3) of Subsection B of this Section.

(3) If a vacancy occurs among the at-large members appointed pursuant to the provisions of Paragraph (5) of Subsection B of this Section, then the governor shall appoint a person to fill the vacancy. The member appointed to fill a vacancy shall serve the remainder of the unexpired term. If the vacancy occurs with three or more years remaining in the term, such service shall be considered as one term for purposes of the limit on the duration of service.

F.(1) The governor may remove any member only for misfeasance, malfeasance, or nonfeasance in office. The member may be removed only after he has been served with a copy of the charges against him and if he so requests, a public hearing before the governor has been held upon the charges. The member is removed five days after the public hearing required by this Paragraph has been conducted.

(2) The request for a public hearing must be made within ten days after service upon such member of the charges against him. If a hearing is not requested, a member is removed effective ten days after service upon the member of a copy of the charges against him. Such hearing shall be held in accordance with the adjudication provisions of the Administrative Procedure Act. A record of the proceedings at the public hearing shall be filed with the secretary of state.

G. All meetings of the board shall be open and subject to the provisions of R.S. 42:11 et seq. A record of all proceedings at regular and special meetings of the board shall be kept and shall be open to public inspection, except as otherwise provided by this Title or in R.S. 42:17.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 85, §1, eff. June 11, 1997.



RS 27:12 - Certain financial interests prohibited; oaths

§12. Certain financial interests prohibited; oaths

A.(1) Neither a board member or board employee nor any member of the immediate family of any board member or board employee shall have a pecuniary interest in any business or organization which holds a gaming license, contract, or permit issued by the board or entered into by the board or which is under the board's regulation or which is doing business with any person or organization holding such a license, contract, or permit or in any holding, intermediary, or subsidiary company of any such person or organization.

(2) As used in this Section, "pecuniary interest" does not include a vested retirement or other employment termination benefit the amount and payment of which is guaranteed and totally unrelated to the profit made by the business or organization. Such a benefit may not include any stock or ownership transfers or profit-sharing devices.

B. Each member of the board, except the ex officio members, shall file with the Board of Ethics prior to the time of confirmation, and annually thereafter, a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the member, the spouse of the member, and each minor child of the member. Such financial disclosure shall be completed on a form designed by the ethics board and shall include a sworn affidavit as to its accuracy.

C. Before entering upon the duties of his office, each board member and employee shall subscribe to the constitutional oath of office and, in addition, swear that neither he nor, to his knowledge, any member of his immediate family has a prohibited pecuniary interest in any business or organization. The oath of office shall be filed with the office of the secretary of state.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:13 - Standards of conduct

§13. Standards of conduct

A. Each board member shall serve in a fiduciary capacity and shall perform his duties and make decisions in the best interest of the state.

B. The Code of Governmental Ethics is applicable to the board as more specifically provided therein.

C. The provisions of this Subsection shall apply to the board and its employees in addition to the Code of Governmental Ethics. The board shall adopt rules to implement this Subsection. The board shall adopt rules as additional ethical rules for members and employees which shall include at a minimum the following:

(1) No board member or employee shall engage in gaming activities in any establishment under the jurisdiction of the board, except as required in the course of his duties.

(2) No board member or employee shall solicit or accept employment from a casino operator or from any licensee or permittee of the board, or any holding, intermediary, or subsidiary company of an operator, a licensee, or a permittee, for a period of five years after termination of service on the board or employment by the board.

(3) No immediate family member of a board member shall be employed by the casino operator, a licensee, or a permittee under this Title, or any holding, intermediary, or subsidiary company of an operator, a licensee, or a permittee.

(4) No board member or board employee nor a member of the immediate family of any board member or employee shall acquire a future direct or indirect pecuniary interest in the gaming casino operator or any other gaming licensee or permittee, or a holding, intermediary, or subsidiary company of an operator, a licensee, or a permittee, during the term of office or employment of the member or employee.

(5) No board member or board employee shall attempt to affect the result of an election or a nomination for an office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute any thing of value to a political party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.

(6) No member or board employee nor a member of the immediate family of a board member or board employee shall make a contribution or loan to, or expenditure on behalf of, a candidate or committee. No member or board employee or member of the immediate family of a board member or board employee shall receive, directly or indirectly, any contribution or loan from a casino gaming operator or any other licensee or permittee.

(7)(a) No board member or board employee shall represent the interests of any individual or entity, other than the board's interests, before the board for a period of five years following the date of termination of the person's term or employment with the board.

(b) A consultant or person under contract for services to the board may not represent the interests of any individual or entity, other than the board's interests, before the board nor may such consultant or person under contract for services act as a consultant to or for or have a contract for services with the casino operator or any other licensee or permittee, or any holding, intermediary, or subsidiary company of an operator, licensee, or permittee, during the term of any agreement with the board.

(8) No board member or board employee during service on or employment by the board or thereafter shall reveal information which is confidential, as provided in R.S. 27:21, except as is permitted in that Section.

(9)(a) Violations by a board member or any immediate family member of a board member of any ethical rule adopted by the board or provided by law shall be cause for removal of the board member.

(b) Violations by a board employee of any ethical rule adopted by the board or provided by law may be sanctioned by the board by suspension, demotion, or termination from employment, or some lesser sanction as determined appropriate by the board after receiving a report from a board hearing officer, if a hearing is requested by the employee, subject to applicable civil service laws and regulations.

(c) Violations of any ethical rule provided in this Section after termination of board service or employment shall be punishable by the imposition of a fine not to exceed ten thousand dollars, as determined by a hearing officer pursuant to R.S. 27:25(D).

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 657, §1.



RS 27:14 - Compensation

§14. Compensation

A. No board member shall be engaged in any other form of public employment. Income resulting from investment or savings is permitted during service as a board member provided that no such income results from investment in any entity that has or is seeking a license, permit, casino contract, or action or approval from the board.

B.(1) Members of the board shall receive a salary fixed by the governor, not to exceed fifteen thousand dollars per year, and shall be entitled to a per diem not to exceed one hundred dollars for attendance at a board meeting.

(2) The chairman of the board shall devote full time to his duties as chairman and shall not engage in any other business or profession. During such service, the chairman shall not earn compensation of any kind other than his salary paid as a board member. The chairman shall receive an annual salary equal in amount to a judge of the courts of appeal of this state, as provided in R.S. 13:311.

C. Members shall be reimbursed actual expenses incurred for travel when attending to official business of the board pursuant to a plan adopted by the board by rule after study of what is necessary, appropriate, and customary. Such a rule shall provide that expense reimbursement shall not inure to the pecuniary benefit of the board member or the immediate family of the board member, but shall only provide for replacement of necessary, appropriate, and customary out-of-pocket expenses.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:15 - Board's authority, responsibilities

§15. Board's authority; responsibilities

A. The board shall regulate all gaming activities and operations in the state as more specifically provided in this Title and other applicable laws.

B. The board shall:

(1) Have all regulatory authority, control, and jurisdiction, including investigation, licensing, and enforcement, and all power incidental or necessary to such regulatory authority, control, and jurisdiction over all aspects of gaming activities and operations as authorized pursuant to the provisions of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law, except as otherwise specified in this Title. Further, the board shall have all regulatory, enforcement, and supervisory authority which exists in the state as to gaming on Indian lands as provided in the provisions of Act No. 888 of the 1990 Regular Session of the Legislature and Act No. 817 of the 1993 Regular Session of the Legislature.

(2)(a) Exercise its authority sitting as a whole or in panels of three, as provided for by rules adopted by the board.

(b) Meet not less often than twelve times a year and, as nearly as practicable, on the same day of every month in accordance with the requirements of Subparagraph (a) of this Paragraph.

(c) The provisions of this Paragraph shall not prohibit hearing officers from rendering any decision provided for under R.S. 27:25.

(3)(a) Establish, and from time to time amend, a plan of organization to conduct the business of regulating and controlling the gaming operations and activities under its jurisdiction efficiently, efficaciously, and thoroughly.

(b) The plan of organization shall provide for the capacity to:

(i) Administer the granting of contracts, licenses, and permits.

(ii) Analyze and review investigative and audit reports and findings.

(iii) Provide for enforcement of board regulations as is necessary to the efficient, efficacious, and thorough regulation and control of the gaming operations and activities under its jurisdiction.

(c)(i) Establish, and update at least quarterly, a central registry of all gaming operators licensed pursuant to the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, the Charitable Raffles, Bingo and Keno Licensing Law, the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law.

(ii) Such registry shall be composed of the name and address of each person who is licensed or who holds an operating contract pursuant to such laws, and the address of any location in which any authorized game, gaming or wagering activity, or game of chance is conducted pursuant to such laws. Included in such registry shall be the name and address of each person who owns or controls, directly or indirectly, more than five percent ownership interest, income interest, or profit interest in any such establishment.

(4) Incur such expenses and obligations, within the limits of the money available to the board, as are necessary to the efficient, efficacious, and thorough conduct of the business of regulating and controlling the gaming operations and activities under its jurisdiction and establish and maintain an accounting system which complies with law. Expenses attributable to individual members shall be incurred in compliance with R.S. 27:14 and rules adopted pursuant thereto.

(5) Organize and conduct hearings, as provided in R.S. 27:25.

(6) Approve, prior to encumbrance, all financial transactions that exceed twenty thousand dollars.

(7) Approve, prior to its presentation to the legislature and again after appropriation prior to allocation, the budget for the board.

(8) Adopt such policies and rules as are necessary to the efficient, efficacious, and thorough conduct of the business of regulating and controlling the gaming operations and activities under its jurisdiction and as are required by this Title. Rules shall be adopted pursuant to the Administrative Procedure Act and, notwithstanding any other provision of law to the contrary, rules of the board shall be subject to legislative oversight and review. The legislative review of the rules shall be conducted by the legislative committees with jurisdiction over gaming and criminal matters as provided by legislative rule.

(9)(a) Respond to the governor and the legislature or any committee thereof.

(b) Make an annual report to the legislature regarding the state of the board's operations and of the gaming operations and activities it regulates. Such report shall include at a minimum:

(i) Recommendations for all needed changes in the law regarding the board or any regulated activity.

(ii) A complete report on the receipt and expenditure of all funds received by the board.

(iii) The financial and economic development impact of each regulated activity on the state and on local communities.

(iv) The competitive status of the state vis a vis other states in which gaming is conducted.

(10) Arrange for a location in the parish of East Baton Rouge for meetings which has adequate space to accommodate the public.

C. The board may:

(1) Establish advisory councils from among Louisiana residents to provide information and guidance regarding needs and concerns of particular localities. Such councils may be established at such times, for such duration, and under such circumstances, including compensation, as the board deems appropriate.

(2) Veto, by not less than five votes, any action taken by the chairman.

(3) Enter into contracts for professional services in accordance with Chapter 16, Professional, Personal, Consulting, and Social Services Procurement, and Chapter 17, the Louisiana Procurement Code, of Title 39 of the Louisiana Revised Statutes of 1950.

(4) Require such assistance from, and pursuant to a negotiated interagency agreement with, the Department of Revenue, as the board determines is appropriate, necessary, and not prohibited by law.

(5) Authorize the chairman by rule to exercise such powers of the board as deemed appropriate and as provided in this Title subject to veto as provided in Paragraph (2) of this Subsection.

D. In addition to or in lieu of the revocation or suspension of a license or permit issued pursuant to the provisions of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act, and this Chapter, the board may impose upon the casino gaming operator or the holder of a license as defined in R.S. 27:44(14), or R.S. 27:353(5), or a permittee a civil penalty not to exceed one hundred thousand dollars for each violation of any provision of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Louisiana Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act, this Chapter, or any rule or regulation of the board. Payment of the civil penalty shall be a requirement for the retention of any permit, certificate, or license held by the entity which violated any such provisions. If the licensee contests the imposition of the civil penalty, the penalty shall be imposed only after an adjudicatory hearing is conducted pursuant to R.S. 27:25 and a basis for imposition of the penalty is determined to exist.

E. The board by rule may adopt a schedule of penalties for violations of the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, the Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act, this Chapter, or any rule or regulation of the board. Any such rules shall be adopted pursuant to the Administrative Procedure Act and as otherwise provided in this Chapter.

F. In addition to or in lieu of the revocation or suspension of a license or permit issued pursuant to the provisions of the Video Draw Poker Devices Control Law, the board or division, as may be applicable, may impose a civil penalty not to exceed fifty thousand dollars for each violation of any provision of the Video Draw Poker Devices Control Law, Chapter 2 of this Title, or any rule of the board. Payment of the civil penalty shall be a requirement for the retention of any permit or license held by the entity which violated any such provisions. If the licensee or permittee contests the imposition of the civil penalty, the penalty shall be imposed only after an adjudicatory hearing is conducted pursuant to R.S. 27:25 and a basis for imposition of the penalty is determined to exist.

G. The board by rule shall adopt a schedule of penalties for violations of the Video Draw Poker Devices Control Law, Chapter 2 of this Title, or any rule of the board. Any such rules shall be adopted pursuant to the Administrative Procedure Act and as otherwise provided in this Chapter.

H. The board shall annually report to the president of the Senate and the speaker of the House of Representatives on the impact that developments in technology are having on gaming and the gaming industry in Louisiana. The report shall specifically address awareness and growth, to the extent known, of any unregulated gaming such as Internet or online games, address Internet gaming in jurisdictions in which it is authorized and any enforcement issues the jurisdiction is experiencing with age verification and geo-location, and identify issues for legislative concern and make recommendations regarding such concerns.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 658, §2; Acts 1997, No. 1051, §1; Acts 1997, No. 1076, §1, eff. July 14, 1997; Acts 1997, No. 1192, §2; Acts 1998, 1st Ex. Sess., No. 114, §1; Acts 2003, No. 1155, §1; Acts 2005, No. 61, §1; Acts 2014, No. 130, §1.



RS 27:16 - Chairman; power and duties

§16. Chairman; power and duties

The chairman of the board may:

(1) Enter into contracts not to exceed twenty thousand dollars on behalf of the board.

(2) Represent the board in any matter.

(3) Make recommendations to the board on any matter within its jurisdiction.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:17 - Offices

§17. Offices

The board shall be domiciled and shall maintain an office in East Baton Rouge Parish but may maintain such branch offices as it deems necessary.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:18 - Venue

§18. Venue

A. Notwithstanding any other provision of law to the contrary, the venue for any civil proceeding by or against the board or to which the board is a party shall be the parish of East Baton Rouge.

B. Except as provided in Subsection A of this Section, the venue for any civil proceeding involving a licensee, involving the conducting of gaming activities or operations, by or against any licensee, or to which a licensee is a party, shall be the domicile of the licensee. The provisions of this Subsection shall not apply to any regulatory or enforcement action by or against the state.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 1004, §1, eff. July 10, 1997.



RS 27:19 - Attorney general

§19. Attorney general

A. The attorney general or his designee shall be the legal advisor and legal representative to the board, chairman, and office of state police relative to all gaming matters under the board's jurisdiction, and in all legal proceedings.

B. The attorney general shall provide criminal investigative services to the board.

C. Expenses of the attorney general for legal, investigative, and administrative costs incurred in advising and representing the board, chairman, and state police shall be as provided by legislative appropriation in accordance with law.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1999, No. 543, §1, eff. July 1, 1999.



RS 27:20 - Department of Public Safety and Corrections, office of state police

§20. Department of Public Safety and Corrections, office of state police

A.(1) The Department of Public Safety and Corrections, office of state police, shall:

(a) Conduct investigations and audits regarding the qualifications of applicants for licenses or permits requiring suitability determinations as required by law or rule or determined necessary by the board.

(b) Submit all investigative reports to the board for analysis, review, and action pursuant to the provisions of this Title.

(c) Conduct audits to assist the board in determining compliance with all gaming laws, rules, and regulations on gaming activities and operations under the board's jurisdiction.

(d) Issue the following licenses and permits in accordance with rules adopted by the board:

(i) Non-key gaming employee permits.

(ii) New licenses and the renewal of licenses for the operation of video draw poker devices at facilities with no more than three video draw poker devices at their licensed establishments.

(iii) Licenses to nongaming vendors.

(e) Perform all other duties and functions necessary for the efficient, efficacious, and thorough regulation and control of gaming activities and operations under the board's jurisdiction.

(2) Investigations as provided in this Subsection shall be conducted only by or under the direct supervision of sworn law enforcement officers.

B. The office of state police shall enforce the law including the provisions of this Title and rules adopted by the board without the necessity of direction from the board.

C. The office of state police may initiate any administrative action against any entity that has a license, permit, casino contract, action, or approval.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 2012, No. 161, §2.



RS 27:21 - Records of board deemed open, exceptions

§21. Records of board deemed open, exceptions

A.(1) Except as otherwise provided in this Title, records of the board shall be public records and governed by the provisions of R.S. 44:1 et seq.

(2) A record of the board shall be confidential when the record:

(a) Relates to the background of an applicant and was provided by a confidential source or informant.

(b) Relates to security measures of the board, an applicant, or a licensee.

(c) Consists of an applicant's personal history forms or questionnaires, disclosure forms, or financial statements and records.

(d) Relates to surveillance and security techniques, procedures, or practices of the board, an applicant, or a licensee.

(e) Relates to trade secrets or design of experimental gaming devices and equipment.

(f) Consists of proprietary architectural construction, schematic or engineering plans, blueprints, specifications, computer programs or software, or economic or financial calculations which relate to authorized gaming activities on the premises where authorized gaming activities are conducted or to be conducted.

(g) Relates to an ongoing investigation of the board into a possible violation by a licensee or permittee, until the board initiates proposed enforcement action against the licensee or the permittee and makes the record public in the course thereof.

(h) Results from or is part of a board background investigation of an applicant.

B.(1) Confidential information or data which is obtained by the board may not be revealed in whole or in part except in the course of the proper administration of this Title. However, the board or its authorized agents may reveal such information or data to an authorized agent of any agency of the United States government or to any agent of this state or of any political subdivision of this state, pursuant to rules and regulations adopted by the board, or pursuant to a lawful order of a court of competent jurisdiction.

(2) In accordance with rules adopted by the board, records containing information identified in Subparagraph (A)(2)(c) of this Section may be released to the person who submitted the record or his designee.

(3) Notice of the content of any information or data furnished or released pursuant to Paragraph (1) of this Subsection may be given to the applicant or licensee to whom it pertains in a manner prescribed by rules adopted by the board.

C. No board member, employee, agent, or authorized representative shall disclose, divulge, disseminate, or otherwise transmit or communicate any confidential board record, reports, or any confidential information therein, except as permitted in this Section and then only with the approval of the board. Disclosure of any confidential board record, report, or any information therein other than as provided in this Section shall be grounds for removal of a board member or termination of any employee.

D. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Revenue shall be made available to the board as necessary for the regulation of gaming operations and activities as provided by law. All files, records, reports, and other information necessary to the imposition or collection of taxes in the possession of the board shall be made available to the Department of Revenue. Such records shall be confidential to the same degree as if they were in the custody of the original agency.

E. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Public Safety and Corrections, office of state police, and otherwise not specifically provided for in this Title shall be made available to the board as necessary for the regulation of gaming activities and operations as provided by law.

F.(1) The board shall maintain a file of all applications for licenses or permits and requests for all other board actions or approvals received by the board, together with a record of all action taken with respect to those applications and requests. The file and record shall be open to public inspection.

(2) The board shall maintain a file of all bids for any contract let or entered into by the board, together with a record of all action taken with respect to those bids. The file and record shall be open to public inspection.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 2014, No. 683, §1.



RS 27:21.1 - Quarterly reporting of professional services information

§21.1. Quarterly reporting of professional services information

A. Each holder of a license as defined in R.S. 27:44(14) and 353(5), and the casino gaming operator shall submit to the board a report naming each individual, corporation, firm, partnership, association, or other legal entity that furnishes professional services to the license holder or the casino gaming operator.

B. As used in this Section, professional services means those services rendered in the state of Louisiana and shall include but are not limited to:

(1) Legal services.

(2) Advertising or public relations services.

(3) Engineering services.

(4) Architectural, landscaping, or surveying services.

(5) Accounting, auditing, or actuarial services.

C. The report required by the provisions of this Section shall be submitted to the board on a quarterly basis. The report shall be forwarded to the board by certified mail no later than twenty days after the end of each quarter.

D. The report required by the provisions of this Section shall be a public record and governed by the provisions of R.S. 44:1 et seq.

E. The report required by the provisions of this Section shall contain the name and address of each individual, corporation, firm, partnership, association, or other legal entity that furnishes professional services to each holder of a license as defined in R.S. 27:44(14) and 353(5), and the casino gaming operator.

F. The report required by the provisions of this Section shall not be required to contain the amount of compensation paid to each individual, corporation, firm, partnership, association, or other legal entity in exchange for furnishing professional services to each holder of a license as defined in R.S. 27:44(14) and 353(5), and the casino gaming operator.

G. The board may impose sanctions on the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator for failure to submit to the board the report required by the provisions of this Section.

H. The board shall adopt rules to implement the provisions of this Section. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8).

I. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2004, No. 486, §1.



RS 27:22 - Restricted use agreements; confidentiality of records

§22. Restricted use agreements; confidentiality of records

A. The board may enter into intelligence sharing, reciprocal use, or restricted use agreements with a department or agency of the federal government, law enforcement agencies, and gaming enforcement and regulatory agencies of other jurisdictions which provide for and regulate the use of information provided and received pursuant to the agreement.

B. Records, documents, and information in the possession of the board received pursuant to an intelligence sharing, reciprocal use, or restricted use agreement entered into by the board with a federal department or agency, any law enforcement agency, or the gaming enforcement or regulatory agency of any jurisdiction shall be considered investigative records of a law enforcement agency as described in R.S. 44:3 and shall not be disseminated under any condition without the permission of the person or agency providing the record or information.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:23 - Contracts

§23. Contracts

Unless otherwise authorized in this Title, all contracts for services, goods, supplies, and major repairs entered into by the board shall be made in accordance with Chapter 16, Professional, Personal, Consulting, and Social Services Procurement, and Chapter 17, the Louisiana Procurement Code, of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:24 - Rulemaking authority; fees and fines, collection

§24. Rulemaking authority; fees and fines, collection

A. The board, in accordance with the Administrative Procedure Act and R.S. 27:15(B)(8), shall promulgate all rules and regulations necessary to carry out the provisions of this Title, including but not limited to the following:

(l) The issuance of any license, contract, or permit authorized by this Title or other law providing for gaming operations and activities subject to regulation of the board.

(2) The methods of and forms and procedures for making an application for a license, contract, or permit to be considered by the board.

(3) The methods of and forms for providing to the board information concerning a person's family, habits, character, associates, criminal record, business activities, and financial affairs.

(4) Enforcement of this Title, gaming laws administered by the board, and rules of the board, including imposition and collection of fines, penalties, and other sanctions which may be imposed by the board against a casino operator or any other licensee or permittee of the board.

(5) A procedure requiring the withholding of payments of progressive slot machine annuities and cash gaming winnings of persons who have outstanding child support arrearages or owing child support overpayments, prior to the payment of a progressive slot machine annuity, beginning with the second annuity payment, or cash gaming winnings. Progressive slot machine annuities or cash gaming winnings shall only include payments for which the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, is required to file form W2-G, or a substantially equivalent form, with the United States Internal Revenue Service.

(a) The board may require that the agency reporting current child support arrearages or overpayments to provide information relating to such arrearages or overpayments in a manner, format, or record approved by the board that gives the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, real-time or immediate electronic database access to the information. If the information relating to such arrearages or overpayments by the agency reporting current child support arrearages or overpayments is not available through real-time or immediate electronic database access, the licensee shall not be responsible for withholding cash gaming winnings in accordance with the provisions of this Subparagraph.

(b) The board or any entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, including any of its officers, employees, attorneys, accountants, or other agents, shall not be civilly or criminally liable to any person, including any customer, for any disclosure of information made in accordance with this Section, for encumbering or surrendering assets in response to information provided by the Department of Children and Family Services, or for any claims for damages arising from withholding or failing to withhold any progressive slot machine annuities or cash gaming winnings, based upon information provided to it.

(c) If any entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, determines that the winner of a progressive slot machine annuity or cash gaming winnings is a person who has outstanding child support arrearages or owes child support overpayments, the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, shall deduct the child support arrearage or child support overpayment from the payment of the progressive slot machine annuity or cash gaming winnings. The deducted amount shall be forwarded to the Department of Children and Family Services within seven days and the entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, shall pay the remainder to the person who has outstanding child support arrearages or owes child support overpayments. If the remainder is equal to or less than zero, the person who has an outstanding child support arrearage or child support overpayment shall not receive a payment.

(d) Any entity licensed or permitted under Chapters 1, 4, 5 or 7 of Title 27 of the Louisiana Revised Statutes of 1950, may deduct an administrative fee from each payment of a progressive slot machine annuity, beginning with the second annuity payment, or cash gaming winnings, of persons who have outstanding child support arrearages or owe child support overpayments per singular or periodic payment, not to exceed thirty-five dollars.

(e) The board shall also require that the entity licensed or permitted under Chapters 1, 4, 5, or 7 of Title 27 of the Louisiana Revised Statutes of 1950, adopt procedures designed to prevent employees from willfully failing to withhold payments of progressive slot machine annuities or cash gaming winnings from persons who have outstanding child support arrearages or child support overpayments, based upon the information provided by the Department of Children and Family Services that allows the licensee to identify such persons.

(f) Not later than January 1, 2011, the board shall institute rulemaking procedures as necessary to implement the provisions of this Paragraph.

B.(1) Subject to the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, and in accordance with the Administrative Procedure Act, the board may assess and provide for the imposition and collection of such fees as may be necessary to defray administrative costs associated with the application for and the investigation, granting, or renewal of licenses and permits or the casino operating contract.

(2) Any fine or other monetary penalty collected by the board or its staff shall be remitted to state treasury for deposit into the state general fund.

C. Upon direction of the board, the office of state police and the attorney general shall submit proposed rules to the board for consideration, modification, and promulgation as provided in this Section.

D. The board shall not adopt rules and regulations pertaining to campaign finance and contributions which are more restrictive than the provisions of law found generally in Chapter 11 of Title 18 of the Louisiana Revised Statutes of 1950, and specifically in R.S. 18:1505.2(L).

E. The board shall not adopt any rule which would provide an alternative means of satisfying the provisions of R.S. 27:65(B)(1)(a) or (2) which would prohibit the conducting of gaming upon a riverboat while it is docked and defines the duration of riverboat cruises. The adoption of a rule which would allow phantom or simulated cruises, or any similar activity, is specifically prohibited.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 657, §1; Acts 1999, No. 1387, §1, eff. July 1, 1999; Acts 2010, No. 425, §1, eff. June 22, 2010; Acts 2010, No. 877, §3, eff. July 1, 2010.



RS 27:25 - Hearing officer; duties

§25. Hearing officer; duties

A.(1) The Louisiana Gaming Control Board Hearing Office is hereby created as a division of the board. The office shall be headed by the Louisiana gaming control hearing officer. The office staff shall consist of hearing officers and such other support staff and clerical assistants as may be necessary for the hearing officers to carry out their responsibilities. Each hearing officer shall be an attorney who has been actively engaged in the practice of law in this state for not less than five years prior to becoming a hearing officer and shall be a full-time employee of the board.

(2) Upon notification by the Louisiana gaming control hearing officer of the need, the board may contract with attorneys to provide additional hearing officers for the board. Each contract attorney shall meet all the same requirements as a hearing officer employed by the board.

B.(1) Any matter which is disputed or contested shall be heard by a hearing officer in a public hearing conducted in accordance with the adjudication provisions of the Administrative Procedure Act.

(2) Hearings shall be conducted in conformity with the Administrative Procedure Act and, at a minimum, shall provide for:

(a) The receipt of sworn testimony, including by deposition.

(b) An opportunity for any interested party to be heard.

(c) An orderly, predictable, and timely docketing system.

(d) Submission of the report required in Paragraph (3) of this Subsection, within thirty days after receipt of the record of the hearing conducted as provided for in this Section.

(3) As to every matter on which a hearing is held, the presiding hearing officer shall submit a report to the board which shall contain, at a minimum, the record of the hearing, including all submissions, his finding of the facts that are pertinent to the decision, his conclusions of applicable law related to the decision, and his decision. The submission shall be in writing, shall be provided to all involved applicants, and shall be a public record, except for any submitted materials which are confidential pursuant to law.

(4) Unless required for the disposition of ex parte matters authorized by law, the casino operator or any other licensee or permittee or the attorney general or his designee shall not communicate, directly or indirectly, in connection with any issue of fact or law or any matter which is disputed, with the hearing officer, except upon notice and opportunity for all parties to participate.

C. The hearing officer may:

(1) Issue subpoenas and compel the attendance of witnesses or the production of documents.

(2) Administer oaths.

(3) Require testimony under oath before the hearing officer in the course of a hearing being held for any reason.

(4) Issue written interrogatories.

(5) Punish, as contempt, the failure to obey his orders. Appeal of an action by a hearing officer holding a person in contempt shall be to the Nineteenth Judicial District Court.

D. In addition to rules for the hearings provided for in Subsection B of this Section, the Louisiana gaming control hearing officer shall establish rules for the conduct of a short-form hearing to permit the casino operator or any other licensee or permittee of the board who is accused of a violation for which a fine may be imposed to show cause why such fine should not be imposed. Such a hearing may be waived by the violator. If such a hearing is held, it shall be held within fifteen days of notification to the casino operator, licensee, or permittee of the violation. The hearing officer shall uphold the imposition of the penalty except upon a clear and convincing showing that either the penalty should not be imposed or that the matter is sufficiently disputed to require a full hearing.

E. The hearing officer shall render his decision within thirty days after the hearing is conducted. Either party to such hearing may appeal the decision of the hearing officer to the board. Such appeal shall be lodged with the board within thirty days of the rendering of the decision and, if lodged, shall be heard and decided by the board within sixty days of such notice. Except in the case of an emergency suspension under the provisions of the Administrative Procedure Act, the effect of the hearing officer's decision, including a decision to uphold imposition of a penalty assessed under the provisions of R.S. 27:15, shall be suspended pending a final decision of the Louisiana Gaming Control Board.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996; Acts 1997, No. 1076, §1, eff. July 14, 1997; Acts 1998, 1st Ex. Sess., No. 114, §1.



RS 27:26 - Appeals from board

§26. Appeals from board

All appeals from any decision of the board shall be filed within ten days of notice of the decision in the Nineteenth Judicial District Court and shall be reviewed solely on the record.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:27 - Institutional investors or institutional lenders

§27. Institutional investors or institutional lenders

A. An institutional investor otherwise required to be found suitable or qualified pursuant to the provisions of this Title and the rules adopted pursuant thereto shall be presumed suitable or qualified upon submitting documentation sufficient to establish qualifications as an institutional investor as defined in R.S. 27:3, and upon certifying that:

(1) It owns, holds, or controls publicly traded securities issued by a licensee, permittee or holding, intermediate or parent company of a licensee or permittee in the ordinary course of business for investment purposes only.

(2) It does not exercise influence over the affairs of the issuer of such securities nor over any licensed or permitted subsidiary of the issuer of such securities.

(3) It does not intend to exercise influence over the affairs of the issuer of such securities, nor over any licensed or permitted subsidiary of the issuer of such securities, in the future, and that it agrees to notify the board in writing within thirty days if such intent should change.

B. The exercise of voting privileges with regard to publicly traded securities shall not be deemed to constitute the exercise of influence over the affairs of a licensee.

C. An institutional lender otherwise required to be found suitable or qualified pursuant to this Title and the rules adopted pursuant thereto shall be presumed suitable upon documentation being submitted by the licensee, permittee, casino gaming operator, or the institutional lender sufficient to establish qualifications as an institutional lender as defined in R.S. 27:3. The board may rescind the presumption of suitability for an institutional lender at any time if the institutional lender exercises or intends to exercise influence or control over the affairs of the indebted licensee, permittee, or casino gaming operator or a holding, intermediate, or parent company of the indebted licensee, permittee, or casino gaming operator.

D. This Section shall not be construed to preclude the Louisiana Gaming Control Board from investigating the suitability or qualifications of an institutional investor or institutional lender should the Louisiana Gaming Control Board or division become aware of facts or information which may result in such institutional investor or institutional lender being found unsuitable or disqualified.

Acts 1999, No. 1389, §1, eff. July 1, 1999; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:27.1 - Uniform compulsive and problem gambling program

§27.1. Uniform compulsive and problem gambling program

A. Problem gambling is a serious and widely recognized problem. The gaming industry through the American Gaming Association in the Responsible Gaming Resource Guide has stated that the industry recognizes that gaming entertainment companies must stand up and take responsible actions to address social problems and costs that are created when some individuals have problems handling the product or services they provide. The industry has also stated that they know that the vast majority of the men and women who are their customers can enjoy their games responsibly, but that they also know the customers expect them to act responsibly toward those who cannot. It is imperative for the health, safety, and welfare of the citizens of the state of Louisiana that all gaming licensees and the casino gaming operator develop and implement comprehensive compulsive and problem gambling programs to be approved by the board.

B. The Louisiana Gaming Control Board shall adopt rules pursuant to the provisions of this Section for the development of a uniform compulsive and problem gambling program. These rules shall include the rules regarding self-exclusion as provided in Subsection D of this Section.

C. Within one hundred twenty days from the adoption of the rules provided for in Subsection B of this Section, each holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), and the casino gaming operator shall submit for approval to the board a comprehensive program that provides policies and procedures that, at a minimum, shall cover the following areas of concern and are designed to:

(1) Provide procedures designed to prevent employees from willfully permitting a person identified on a self-exclusion list from engaging in gaming activities at the licensed establishment or facility.

(2) Provide procedures to offer employee assistance programs or equivalent coverage. The procedures shall be designed to provide confidential assessment and treatment referral for gaming employees and, if covered, their dependents who may have a gambling problem.

(3) Provide procedures for the development of programs to address issues of underage gambling and unattended minors at gaming facilities.

(4) Provide procedures for the training of all employees that interact with gaming patrons in gaming areas to report suspected problem gamblers to supervisors who shall be trained as provided in this Paragraph. The training shall, at a minimum, consist of information concerning the nature and symptoms of compulsive and problem gambling behavior and assisting patrons in obtaining information about compulsive and problem gambling and available options for seeking assistance with such behavior.

(5) Provide procedures designed to prevent serving alcohol to intoxicated gaming patrons consistent with the provisions of R.S. 26:931 et seq.

(6) Provide procedures for removing self-excluded persons from the licensed establishment or facility, including, if necessary, procedures that include obtaining the assistance of the division or local law enforcement.

(7) Provide procedures preventing any person identified on the self-exclusion list from receiving any advertisement, promotion, or other targeted mailing after ninety days of receiving notice from the board that the person has been placed on the self-exclusion list.

(8) Provide procedures for the distribution or posting within the gaming establishment of information that promotes public awareness about problem gambling and provides information on available services and resources to those who have a gambling problem.

(9) Provide procedures for the distribution of responsible gaming materials to employees.

(10) Provide procedures for the posting of local curfews or laws and prohibitions, if any, regarding underage gambling and unattended minors.

(11) Provide procedures to prevent any person placed on the self-exclusion list from having access to credit or from receiving complimentary services, check-cashing services, and other club benefits.

D.(1) The board shall provide by rule for the establishment of a list of self-excluded persons from gaming activities at all gaming establishments. Any person may request placement on the list of self-excluded persons by acknowledging in a manner to be established by the board that the person wishes to be excluded and by agreeing that, during any period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at such gaming establishments.

(2) The rules of the board shall establish procedures for placements on, and removals from, the list of self-excluded persons, provided that notwithstanding any law to the contrary, prior to the removal from such list, the board or a hearing officer shall conduct a hearing not open to the general public at which it shall be established by the person seeking removal that there is no longer a basis to be maintained on the self-exclusion list.

(3) The rules shall establish procedures for the transmittal to all gaming establishments of identifying information concerning self-excluded persons, and shall require all such gaming establishments to establish procedures designed, at a minimum, to remove self-excluded persons from targeted mailings or other forms of advertising or promotions and deny self-excluded persons access to credit, complimentaries, check-cashing privileges and other club benefits.

(4) The rules shall provide that notwithstanding the provision of R.S. 27:21 or any other law to the contrary, the board's list of self-excluded persons shall not be open to public inspection. The board, division, any licensee, permittee, or casino gaming operator and any employee or agent thereof shall not be liable to any self-excluded person or to any other party in any judicial proceeding for any monetary damages or other remedy which may arise as a result of disclosure or publication in any manner other than a willfully unlawful disclosure to a third party that is not an employee, affiliated company, or employee or agent of the board or division, of the identity of any self-excluded person.

E. A person who is prohibited from any gaming establishment by any provision of this Title or pursuant to any self-exclusion rules adopted by the board shall not collect in any manner or proceeding any winnings or recover any losses arising as a result of any prohibited gaming activity.

F. In any proceeding brought against any licensee, permittee or casino gaming operator and any employee thereof for a willful violation of the self-exclusion rules of the board, the board may order the forfeiture of any money or thing of value obtained by the licensee or the casino gaming operator from any self-excluded person. Any money or thing of value so forfeited shall be deposited into the Compulsive and Problem Gaming Fund established pursuant to R.S. 28:842.

G. Nothing herein shall prevent any licensee, permittee, or casino gaming operator from adopting and maintaining a self-exclusion policy that may impose different or greater standards so long as such policy is in addition to the boards' self-exclusion rules and any actions taken pursuant to such a policy of a licensee, permittee, or casino gaming operator that has been approved by the board shall be subject to the limitations of liability set forth in this Section and R.S. 27:27.4.

H. The provisions of this Section shall not require the board, division, licensees, permittees, the casino gaming operator, and the employees thereof to identify problem or compulsive gamblers which is an activity that requires medical and clinical expertise.

I. Nothing herein shall be construed to relieve the licensee from the requirements of posting of signs to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling as required by R.S. 27:58(10), 249(B), 320, or 377.

J.(1) The board may impose sanctions on a licensee, permittee, or casino gaming operator under this Title, if the licensee, permittee, or casino gaming operator willfully fails to exclude from the licensed gaming establishment a person placed on the self-exclusion list.

(2) The board may seek revocation or suspension of a license, permit, or casino operating contract if the licensee, permittee, or casino gaming operator engages in a pattern of willful failure to exclude from the licensed gaming establishment persons placed on the self-exclusion list.

K. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8) and shall be subject to legislative oversight in accordance with R.S. 49:968. Notwithstanding any provision of law to the contrary, the legislative oversight committees shall have the power to make substantive changes to the rules in addition to approving or rejecting the rules.

L. A licensee or casino gaming operator conducting gaming pursuant to the provisions of this Title can demonstrate to the board compliance with the education and training provisions of this Section by providing proof of attendance by all employees when they are hired and annually thereafter at one of the following education programs:

(1) Training programs conducted by the Louisiana Association on Compulsive Gambling.

(2) Any other course on problem and compulsive gaming training approved by the board.

M. Except for the provisions of Subsection I, the provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

N. Notwithstanding the provisions of this Section to the contrary, the Louisiana Gaming Control Board shall adopt rules to provide for a uniform compulsive and problem gambling program for persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8) and shall be subject to legislative oversight and review in accordance with R.S. 49:968. Notwithstanding any provision of law to the contrary, the legislative oversight committees shall have the power to make substantive changes to the rules in addition to approving or rejecting the rules.

Acts 2001, No. 1124, §1.



RS 27:27.2 - Board designated excluded persons

§27.2. Board designated excluded persons

A. The board shall adopt rules to provide for the establishment of a list of persons who are to be excluded from any room, premises, or designated gaming area of any establishment where gaming is conducted pursuant to a license or contract issued pursuant to the provisions of this Title. The rules must define the standards for exclusion and include standards relating to the following persons:

(1) Those who are career or professional offenders as defined by the rules of the board.

(2) Those who have been convicted of a criminal offense specified by the board.

(3) Those whose presence in a gaming establishment operated by a licensee or the casino operator would be adverse to the interests of Louisiana or gaming operations.

B. The board and the division shall have the authority to place persons on the excluded list. The board or division may not place a person on the list required by this Section due to the person's race, color, creed, national origin, sex, or disability, as defined in R.S. 51:2232(11).

C. Whenever the name and description of any person is placed on an excluded person's list pursuant to this Title, except at that person's request, the division shall serve notice of such fact to such person by either of the following:

(1) By personal service.

(2) By certified mail to the last known address of such person.

D. A person may petition the board for removal of his name from the list. The petitioner has the burden of proving he does not meet the criteria of Paragraph (A)(1), (2), or (3) of this Section.

E. Any person who has been placed on the list of persons to be excluded or ejected from any gaming establishment pursuant to this Title may be imprisoned for up to six months or fined not more than five hundred dollars, or both if he thereafter enters or attempts to enter the premises of a gaming establishment without first having obtained a determination by the board that he should not have been placed on the list of persons to be excluded or ejected.

F.(1) The board may impose sanctions on a licensee, permittee, or casino gaming operator under this Title, if the licensee, permittee, or casino gaming operator willfully fails to exclude from the licensed gaming establishment a person placed on the exclusion list.

(2) The board may seek revocation or suspension of a license, permit, or casino operating contract if the licensee, permittee, or casino gaming operator engages in a pattern of willful failure to exclude from the licensed gaming establishment persons placed on the exclusion list.

G.(1) A person who is placed on the list is entitled to a hearing for review of the listing, unless otherwise agreed by the board or division and the named person, the hearing shall be held by the hearing officer in accordance with R.S. 27:25 not later than thirty days after the receipt of the petition.

(2) If upon completion of the hearing, the hearing officer determines that the rule does not or should not apply to the person listed, the division shall notify all licensees, casino gaming operator, and permittees of the determination.

H. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1124, §1.



RS 27:27.3 - Advertising; compulsive gambling information

§27.3. Advertising; compulsive gambling information

In any advertisement of gaming activities or of a gaming establishment that is offered to the general public in print by any licensee or the casino gaming operator operated pursuant to the provisions of this Title, the toll-free telephone number of the National Council on Problem Gambling or a similar toll-free number approved by the board shall be placed on such advertisement.

Acts 2001, No. 1124, §1.



RS 27:27.4 - Exclusion or ejection of persons

§27.4. Exclusion or ejection of persons

A. Any licensee, permittee, or the casino gaming operator may exclude or eject any person for any reason, except race, color, creed, national origin, sex, or disability as defined in R.S. 51:2232(11).

B. Any licensee or casino gaming operator licensed pursuant to the provisions of this Title, and any employee of a licensee or casino gaming operator shall not be liable for any monetary damages or any other remedy in any judicial proceeding as a result of the exclusion or removal of any person for any reason, except race, color, creed, national origin, sex, or disability as defined in R.S. 51:2232(11).

Acts 2001, No. 1124, §1.



RS 27:28 - Suitability standards

§28. Suitability standards

A. No person shall be eligible to obtain a license or permit, enter into a casino operating contract with the state, or obtain any other approval pursuant to the provisions of this Title unless the applicant has demonstrated by clear and convincing evidence to the board or division, where applicable, that he is suitable. For the purposes of this Title, "suitable" means the applicant, licensee, casino gaming operator, permittee, or other person is:

(1) A person of good character, honesty, and integrity.

(2) A person whose prior activities, criminal record, if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation and control of gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or carrying on of the business and financial arrangements incidental thereto.

(3) Capable of and likely to conduct the activities for which the applicant, licensee, permittee, casino gaming operator, or licensed eligible facility is licensed, permitted, or approved pursuant to the provisions of this Title.

(4) Not disqualified pursuant to the provisions of Subsection B of this Section.

B. The board or division, where applicable, shall not grant a license or permit, enter into a casino operating contract, or issue any other approval pursuant to the provisions of this Title to any person who is disqualified on the basis of the following criteria:

(1) The conviction or a plea of guilty or nolo contendere by the applicant or any person required to be suitable under the provisions of this Title for any of the following:

(a) Any offense punishable by imprisonment of more than one year.

(b) Theft or attempted theft, illegal possession of stolen things, or any offense or attempt involving the misappropriation of property or funds.

(c) Any offense involving fraud or attempted fraud, false statements or declarations.

(d) Gambling as defined by the laws or ordinances of any municipality, any parish or county, any state, or of the United States.

(e) A crime of violence as defined in R.S. 14:2(B).

(2) There is a current prosecution or pending charge against the person in any jurisdiction for any offense listed in Paragraph (1) of this Subsection.

(3) The person is not current in filing all applicable tax returns and in the payment of all taxes, penalties, and interest owed to the state of Louisiana or any political subdivision of Louisiana, excluding items under formal appeal.

(4) The failure to provide information and documentation to reveal any fact material to a suitability determination, or the supplying of information which is untrue or misleading as to a material fact pertaining to the suitability criteria.

C.(1) In the awarding of a license, permit, casino operating contract, or other approval pursuant to the provisions of this Title, a conviction or plea of guilty or nolo contendere by the applicant shall not constitute an automatic disqualification as otherwise required pursuant to the provisions of Subparagraphs (a), (b), (c), and (d) of Paragraph (1) of Subsection B of this Section if:

(a) Ten or more years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole; or

(b) Five or more years has elapsed between the date of application and the successful completion of any sentence, deferred adjudication, or period of probation or parole and the conviction for an offense defined in R.S. 27:28(B)(1)(b) was a misdemeanor offense.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any person convicted of a crime of violence as defined in R.S. 14:2(B).

(3) Notwithstanding any provision of law to the contrary, the board and division may consider the seriousness and circumstances of any offense, any arrest, or any conviction in determining suitability in accordance with Subsection A of this Section.

D. An applicant who is not disqualified as a result of Subsection B of this Section shall be required to demonstrate to the board and division that he otherwise meets the remaining requirements for suitability, particularly those contained in Paragraphs (A)(1), (2), and (3) of this Section. Evidence of, or relating to, an arrest, summons, charge, or indictment of an applicant, or the dismissal thereof, may be considered by the board or division even if the arrest, summons, charge, or indictment results in acquittal, deferred adjudication, probation, parole, or pardon.

E. A person who has been found unsuitable or whose license, permit, or approval has been revoked, in this state or any other jurisdiction, may not apply for a license, permit, or approval or a finding of suitability for five years from the date there was a finding of unsuitability, or the license, permit, or approval was revoked, unless the board allows the application for good cause shown. The board shall promulgate rules necessary to carry out the provisions of this Section.

F. All licensees, all permittees, the casino gaming operator, and any other persons who have been found suitable or approved by the board or division shall maintain suitability throughout the term of the license, permit, casino operating contract, or approval. In the event of a current prosecution of an offense as provided in R.S. 27:28(B)(2), the board, or division where applicable, shall have the discretion to defer a determination on a person's continuing suitability pending the outcome of the proceedings provided that if a decision is deferred pending such outcome the board, or division where applicable, may take such action as is necessary to protect the public trust, including the suspension of any license or permit.

G. All licensees, all permittees, the casino gaming operator, and any other persons required to be found suitable shall have a continuing duty to inform the board and division of any possible violation of this Title and of any rules adopted by the board. No person who so informs the board or division of a violation or possible violation shall be discriminated against by the applicant, licensee, permittee, or casino gaming operator because of supplying such information.

H.(1)(a) Any person who has or controls directly or indirectly five percent or more ownership, income, or profit or economic interest in an entity which has or applies for a license or permit or enters into a casino operating contract with the state pursuant to the provisions of this Title, or who receives five percent or more revenue interest in the form of a commission, finder's fee, loan repayment, or any other business expense related to the gaming operation, or who has the ability or capacity to exercise significant influence over a licensee, the casino gaming operator, a permittee, or other person required to be found suitable pursuant to the provisions of this Title, shall meet all suitability requirements and qualifications pursuant to the provisions of this Title.

(b) In determining whether a person has significant influence for purposes of this Section, the board or division may consider but is not limited to the following: management and decision-making authority; operational control; financial relationship; receipt of gaming revenue or proceeds; financial indebtedness; and gaming related associations.

(2)(a) A lessor of immovable property forming any part of the complex of a licensed gaming operation is required to submit to suitability.

(b) Notwithstanding anything contained in this Chapter to the contrary, the obligations to the division of the real estate lessor of a licensee who receives less than two percent of the net gaming revenue of a licensee and who is not involved in the day-to-day operations of the licensee shall be to provide such financial information, documentation, and necessary release forms for the division to make a determination that no person who fails to meet suitability requirements is receiving any funds received by the lessor from the licensee, or is participating in the management of the affairs or business operations of the lessor. An individual who is an officer, director or has five percent or more economic interest in a lessor who receives less than two percent of the net gaming revenue of a licensee shall provide only the information required of a person permitted as in R.S. 27:29.4(B).

I. If the board finds that an individual owner or holder of a security of a licensee, permittee, or the casino gaming operator, or of a holding or intermediary company of a licensee, permittee, or the casino gaming operator, or any person or persons with an economic interest in a licensee, permittee, or the casino gaming operator, or a director, partner, officer, or managerial employee is not suitable, and if as a result, the licensee, permittee, or casino gaming operator is no longer qualified to continue as a licensee, permittee, or casino gaming operator, the board shall propose action necessary to protect the public interest, including the suspension or revocation of the license or permit, or any action authorized under the casino operating contract. The board may also issue under penalty of revocation or suspension of a license or permit, or any action authorized under the casino operating contract, a condition of disqualification naming the person or persons and declaring that such person or persons may not:

(1) Receive dividends or interest on securities of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval.

(2) Exercise directly, or through a trustee or nominee, a right conferred by securities of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval of the board issued pursuant to the provisions of this Title.

(3) Receive remuneration or other economic benefit from any person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval issued pursuant to this Title.

(4) Exercise significant influence over activities of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval issued pursuant to the provisions of this Title.

(5) Continue owning or holding a security of a person, or a holding or intermediary company of a person, holding a license, casino operating contract, permit, or other approval of the board issued pursuant to the provisions of this Title or remain as a manager, officer, director, or partner of a licensee or permittee.

J. In the awarding of a license, permit, casino operating contract, or other approval pursuant to the provisions of this Title, the board and division may consider that the person is not current in filing all applicable tax returns and in the payment of all taxes, penalties, and interest owed the Internal Revenue Service, excluding items under formal appeal.

K. Except for video draw poker manufacturers, the provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2004, No. 753, §1; Acts 2014, No. 370, §1; Acts 2014, No. 738, §2.



RS 27:29 - Permit required; terms; disposition of fees

§29. Permit required; terms; disposition of fees

A. The securing of a permit under the provisions of this Title shall be a prerequisite for performing any activity which requires a permit pursuant to this Title.

B. The permits provided for in this Title shall not be transferable.

C. Any permit applied for, granted, or issued under the provisions of this Title is an absolute revocable privilege, the awarding, denial, or withdrawal of which is solely within the discretion of the board or the division, where applicable, except as provided in this Title. Any permit issued or renewed under the provisions of this Title is not a property right or a protected interest under the constitutions of either the United States or the state of Louisiana.

D. A licensee, permittee, or casino gaming operator shall not employ any person in a capacity for which he is required to be issued a permit, unless he possesses a valid permit.

E. Every person desiring to obtain a gaming permit shall make application to the board or division where applicable on a form and in a manner prescribed by the board. The application forms shall be provided by the board and shall contain such information pursuant to the provisions of this Title, the board, and the division. No application shall be accepted unless the board or division, where applicable, determines that all relevant requirements of this Title have been met.

F. The term of a permit issued pursuant to the provisions of R.S. 27:29.1, 29.2, 29.3, and 86 shall be for five years.

G. The term of a permit issued pursuant to the provisions of R.S. 27:29.4 shall be for two years.

H. The division shall collect all fees assessed pursuant to the provisions of R.S. 27:29.1, 29.2, 29.3, and 29.4. The division shall deposit the fees in accordance with the provisions of R.S. 27:92.

I. The failure to remain current in the payment of any fee assessed pursuant to the provisions of R.S. 27:29.1, 29.2, 29.3, or 29.4 shall result in the suspension of the permit.

J. The board shall establish by rule a procedure for issuing and renewing permits that are issued so that a similar number of permits will come up for renewal in each subsequent year. The rule may provide for a one-time renewal period of less than a five-year duration.

K. Except for video draw poker device manufacturers, the provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.1 - Manufacturer; permits

§29.1. Manufacturer; permits

A. The board shall issue a manufacturer permit to suitable persons who manufacture any gaming device, supplies, or equipment for use under the provisions of this Title. A person shall not manufacture any gaming device, supplies, or equipment for use under the provisions of this Title unless they possess a valid manufacturer permit.

B. No person who is permitted as or has an economic interest in an entity permitted as a manufacturer shall be permitted as a distributor or device owner or have his premises licensed for operation of video draw poker devices pursuant to the provisions of this Title.

C. Except as provided in Subsection B of this Section, the holder of a permit issued under this Section shall be authorized to manufacture, repair, or sell the product for which the permit is issued to a holder of a license issued pursuant to the provisions of this Title, or the casino gaming operator.

D. The annual fee for a manufacturer of slot machines and video draw poker devices permit issued under the provisions of this Section is fifteen thousand dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

E. The annual fee for a manufacturer of gaming equipment other than slot machines and video draw poker devices permit issued under the provisions of this Section is seven thousand five hundred dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.2 - Gaming supplier permits

§29.2. Gaming supplier permits

A. The board shall issue a gaming supplier permit to suitable persons who supply, sell, lease, or repair, or contract to supply, sell, lease, or repair gaming devices, equipment, and supplies to the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5) or the casino gaming operator. A person shall not supply, sell, lease, or repair or contract to supply, sell, lease, or repair gaming devices, equipment, and supplies unless they possess a valid gaming supplier permit.

B. Gaming devices, supplies, or equipment may not be distributed to the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5) or a casino gaming operator or supplier unless such devices, equipment, or supplies conform to rules adopted by the board for such purpose.

C. A person is ineligible to receive a gaming supplier permit, if the applicant employs a person who is the holder of a gaming employee permit under this Title and who participates in the management or operation of gaming operations authorized under this Title.

D. A supplier shall furnish to the board a list of any gaming equipment and supplies offered by the supplier for sale or lease in connection with games authorized under this Title. A supplier shall keep books and records for the furnishing of gaming equipment and supplies to gaming operations separate and distinct from any other business that the supplier might operate. A supplier shall file a quarterly return with the board listing all sales and leases. A supplier shall permanently affix its name to all its gaming devices, equipment, and supplies for gaming operations unless otherwise authorized by the board. Any supplier's gaming devices, equipment, or supplies which are used by any person in unauthorized gaming operations shall be forfeited to the board. The holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), and the casino gaming operator may own its own gaming devices, equipment, and supplies. Each supplier, the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), and the casino operator shall file an annual report with the board listing its inventories of gaming devices, equipment, and supplies.

E. The annual fee for a gaming supplier permit issued under the provisions of this Section is three thousand dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.3 - Non-gaming supplier permit

§29.3. Non-gaming supplier permit

A.(1) The division shall issue a non-gaming supplier permit to suitable persons who furnish services or goods and receive compensation or remuneration in excess of two hundred thousand dollars per calendar year for such goods or services, as defined by the rules of the board, to the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator. Such services include but are not limited to industries offering goods or services whether or not directly related to gaming activity, including junket operators and limousine services contracting with the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator, suppliers of food and nonalcoholic beverages, gaming employee or dealer training schools, garbage handlers, vending machine providers, linen suppliers, or maintenance companies. Any employee or dealer training school, other than employee or training schools conducted by a licensee, or the casino gaming operator, shall be conducted at an institution approved by the Board of Regents or the State Board of Elementary and Secondary Education.

(2) Any person who, directly or indirectly, furnishes services or goods to the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino gaming operator, regardless of the dollar amount of the goods and services furnished or who has a business association with the holder of a license as defined in R.S. 27:44(14) and 353(5), or the casino operator, may be required by the board or division, where applicable, to be found suitable or apply for a non-gaming supplier permit. Failure to supply all information required by the board or division, where applicable, may result in a finding of unsuitability or denial of a non-gaming supplier permit.

B.(1) The division may waive any person or field of commerce from the requirements of this Subsection if the division determines either of the following:

(a) That the person or field of commerce is currently and sufficiently regulated by a public agency or that it will provide goods or services in insubstantial or insignificant amounts or quantities as determined by rule of the board.

(b) That permitting is not advisable or necessary in order to protect the public interest or to accomplish the policies established by this Section.

(2) Any non-gaming supplier required to obtain a non-gaming supplier permit, other than those listed in Subsection E in this Section may request a waiver of the necessity of obtaining a non-gaming supplier permit. The division may grant such a request upon a showing of good cause by the non-gaming supplier.

(3) The division may rescind any waiver issued pursuant to this Subsection.

C. A person is ineligible to receive a non-gaming supplier permit, if the applicant holds, or employs a person who holds a gaming employee permit under this Title and participates in the management or operation of gaming operations authorized under this Title.

D. The holder of a license as defined in R.S. 27:44(14) or R.S. 27:353(5), or the casino gaming operator, shall ensure that all persons required to be licensed or permitted, or persons performing regulated tasks who are supplied by contractual agreement or otherwise, are properly licensed or permitted pursuant to this Title.

E. Persons, firms, or corporations holding valid wholesale licenses issued by the federal, state, and local governments for the sale of alcoholic beverages shall not be required to obtain a permit of the sale of goods other than gaming devices or equipment and shall be exempt from the fee provided for in Subsection F of this Section.

F. The annual fee for a permit issued under the provisions of this Section is two hundred fifty dollars. This fee is required to be submitted at the time of application and on the anniversary date of the issuance of the permit thereafter.

Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2007, No. 292, §1.



RS 27:29.4 - Key and non-key gaming employee permit

§29.4. Key and non-key gaming employee permit

A. The board shall issue a key gaming employee permit to suitable persons pursuant to this Title.

B. The division shall issue a non-key gaming employee permit to suitable persons pursuant to this Title.

C. No gaming employee required by this Title to be permitted may commence employment or be employed as a gaming employee unless that person is the holder of a valid gaming employee permit.

D. The holder of a key or non-key gaming employee permit issued under this Title shall be authorized to work in the capacity for which permitted for the holder of a license as defined in R.S. 27:44(14), R.S. 27:353(5), or the casino gaming operator.

E. The fee for a non-key gaming employee permit issued under the provisions of this Section is two hundred dollars. This fee is required to be submitted at the time of application. The renewal fee for a non-key gaming employee permit issued under the provisions of this Section is two hundred dollars.

F. The fee for the initial application for a key gaming employee permit issued under the provisions of this Section is five hundred dollars. This fee is required to be submitted at the time of application. The renewal fee for the key gaming employee permit is two hundred dollars.

G. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided in Chapter 6 of this Title.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:29.5 - Renewal of permits; penalties

§29.5. Renewal of permits; penalties

A. Subject to the power of the board or division where applicable to deny, revoke, suspend, condition, or limit licenses or permits, any license or permit in force may be renewed by the board or division where applicable for the next succeeding period upon proper application for renewal and payment of permit fees as required by law and the rules and regulations of the board.

B. Application for renewal of all permits, and all applicable permit fees, shall be filed with the board or division where applicable no later than sixty days prior to the expiration of the current permit.

C. Any person failing to pay any permit fee due at the time provided shall pay, in addition to such permit fee, a penalty of not less than twenty-five dollars or twenty-five percent of the amount due, whichever is the greater. The penalty shall be collected as are other charges, or fees and penalties pursuant to R.S. 27:24.

D. If any employee of a licensee, the casino gaming operator, or permittee who is required to have a permit fails to renew his permit as provided herein, the employer, upon notice by the board or division where applicable, shall terminate the employee or suspend the employee until such time as the employer is notified by the division that the employee has renewed his permit. Failure to timely file a renewal application as provided in this Section shall not be a basis for suspension or revocation of the permit prior to its expiration.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30 - Crime of making false statements relating to gaming

§30. Crime of making false statements relating to gaming

A. No person shall knowingly or intentionally make a material false statement in any application for a license to conduct gaming activities, casino operating contract, permit, or suitability determination pursuant to the provisions of this Title. No person shall intentionally make a material false statement in any book, record, form, or any other document which is required, compiled, or maintained pursuant to the provisions of this Title.

B. Any person who violates any of the provisions of this Section shall be imprisoned at hard labor for not more than ten years and may be fined an amount not to exceed ten thousand dollars, or both.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30.1 - Unlawful use of state-issued identification to gain access to a gaming establishment or in conjunction with gaming activities

§30.1. Unlawful use of state-issued identification to gain access to a gaming establishment or in conjunction with gaming activities

A. It shall be unlawful for any person to gain access, or attempt to gain access to the designated gaming area of any establishment where gaming is conducted pursuant to a license issued or casino operating contract entered into pursuant to the provisions of this Title, by the use of or attempted use of another person's state issued identification or driver's license or any fraudulent or altered identification issued or purported to be issued by any state, the United States, or any foreign or sovereign government, or any political subdivision thereof, or for any person to knowingly permit the use thereof by another in conjunction with gaming activities.

B. Any person who violates, assists, or who knowingly permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30.2 - Unlawful use of an expired permit

§30.2. Unlawful use of an expired permit

Any person who manufactures, supplies, or distributes any gaming device, equipment, material, or machine used in gaming, after his permit has expired, may upon conviction be imprisoned for not more than six months or fined not more than five hundred dollars, or both, and, in addition to the penalties provided by law, is liable to the state of Louisiana for all permit fees and penalties which would have been due upon application for renewal.

Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:30.3 - Use of a counterfeit or unlawful wagering instrument prohibited

§30.3. Use of a counterfeit or unlawful wagering instrument prohibited

A. It is unlawful for any licensee, permittee, or other person to use a counterfeit or unlawful wagering instrument. For the purposes of this Section "counterfeit or unlawful wagering instrument" includes any chip, token, coin, voucher, electronic card, or other wagering instrument not approved by the board.

B. It is unlawful for any person, in playing or using any gaming device designed to receive, play, or be operated by chips, tokens, coins, vouchers, or electronic cards approved by the board, or by lawful currency of the United States of America to knowingly use chips, tokens, coins, vouchers, or electronic cards not of the same denomination or represented value intended to be used in that gaming activity.

C. Any person who violates any of the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

Acts 2004, No. 324, §1.



RS 27:30.4 - Unlawful possession of devices intended for violations of the Louisiana Gaming Control Law

§30.4. Unlawful possession of devices intended for violations of the Louisiana Gaming Control Law

A. It is unlawful for any person to have on his person or in his possession on or off the premises of any licensed gaming establishment any device intended to be used to violate the provisions of this Title.

B. It is unlawful for any person to have on his person or in his possession on or off the premises of any licensed gaming establishment with the intent to violate the provisions of this Title any key or device known to have been designed for the purpose of and suitable for opening, entering, or affecting the operation of any gambling game, drop box, or any electronic or mechanical device connected thereto, or for removing money or other contents therefrom.

C. Any person who violates any of the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

Acts 2004, No. 324, §1.



RS 27:30.5 - Manufacture, sale, or distribution of gaming materials intended for illegal use prohibited; altering equipment prohibited; instructing others in cheating prohibited

§30.5. Manufacture, sale, or distribution of gaming materials intended for illegal use prohibited; altering equipment prohibited; instructing others in cheating prohibited

A. It is unlawful to manufacture, sell, or distribute any cards, chips, dice, voucher, coupon, electronic card, game, or device that is intended to be used to violate any provisions of this Title.

B. It is unlawful to mark, alter, or otherwise modify any gaming equipment, gaming device, or associated equipment in a manner that:

(1) Affects the result of a wager by determining win or loss; or

(2) Alters the normal criteria of random selection, which affects the operation of a game or which determines the outcome of a game.

C. It is unlawful for any person to instruct another in cheating or in the use of any device for that purpose, with the knowledge or intent that the information or use so conveyed may be employed to violate any provision of this Title. The provisions of this Subsection shall not apply to board-approved training programs for gaming employees conducted by, or on behalf of, gaming licensees.

D. Any person who violates any of the provisions of this Section shall be imprisoned, with or without hard labor, for not more than two years or may be fined not more than two thousand dollars, or both.

Acts 2004, No. 324, §1.



RS 27:30.6 - Electronic gaming devices; central computer system

§30.6. Electronic gaming devices; central computer system

A. The legislature hereby finds and declares that:

(1) There is a compelling state interest in ensuring the most efficient, honest, and accurate regulation of the gaming industry.

(2) In order to maintain the security and integrity of electronic gaming devices and for ensuring accurate and thorough accounting procedures, the law mandates that all licensed video draw poker devices, video pull-tabs, electronic gaming devices on licensed riverboats, and slot machines at live racing facilities be connected to a central computer. Likewise the casino operating contract provides for complete and unrestricted access to information contained within their centralized computer to the office of state police and the Louisiana Gaming Control Board. The legislature finds that it is in the best interest of the state and the general public that all electronic gaming devices licensed in this state should be subject to this type of monitoring and accordingly that all electronic gaming devices should be linked by telecommunication to a central computer system.

(3) The present level of technology in electronic gaming devices makes it both feasible and efficacious to require all electronic gaming devices on licensed riverboats in this state to be linked by telecommunication to a central computer system which will facilitate the monitoring and reading of the devices for the purposes of maintaining the security and integrity of the devices and the integrity of the information reported to the system, in order to ensure that licensees meet their financial obligations to the state.

(4) The most efficient, accurate, and honest regulation of the gaming industry in this state can best be facilitated by establishing a central computer system under which all electronic gaming devices will be linked to that system by telecommunication to provide superior capability of auditing, reporting, and regulation of that industry.

B. Any electronic gaming device which is included in the definition of "game", "gaming device", and "gaming equipment", as provided for in R.S. 27:44(10) or (12) or in the definition of "slot machine" as provided for in R.S. 27:44(24), or R.S. 27:353(14), or which is included in the definitions in the rules adopted or enforced by the Louisiana Gaming Control Board, or which is otherwise regulated by Chapters 4 and 7 of this Title shall be linked by telecommunication to a central computer system for purposes of monitoring and reading device activities as provided for in this Section.

C. The provisions of this Section shall apply to any electronic gaming device operated by the holder of a license as defined in R.S. 27:44(14) and regulated by the provisions of Chapter 4 of this Title and to any electronic gaming device operated by the holder of a license as defined in R.S. 27:353(5) and regulated by the provisions of Chapter 7 of this Title.

D. The central computer system authorized by the provisions of this Section shall be designed and operated to allow the monitoring and reading of electronic gaming devices on licensed riverboats for the purposes of maintaining the security and integrity of the devices and the integrity of the information reported to the system, so that the fiscal responsibility of the licensees with regard to their obligations to the state will be ensured. The central computer system authorized by the provisions of this Section shall be located within and administered by the Department of Public Safety and Corrections, office of state police, gaming division.

E. The central computer system shall be capable of monitoring and reading financial aspects of each electronic gaming device such as cash in, cash out, amount played, amount won, games played, and games won. As used in this Subsection, "cash" means coins, currency, tokens, credits, or any other thing of value which is used to play or operate an electronic gaming device or which is used to pay the winnings from playing or operating an electronic gaming device.

F. The central computer system shall provide for the monitoring and reading of exception code reporting such as an on-line computer alert, alarm monitoring capability to ensure direct scrutiny of conditions detected and reported by the electronic gaming device, including any device malfunction, any type of tampering, and any open door to the drop area.

G. The central computer system shall not provide for the monitoring or reading of personal or financial information concerning patrons of gaming activities conducted on a riverboat.

H. The Louisiana Gaming Control Board shall adopt rules to implement the provisions of this Section. All rules shall be adopted in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8). The rules shall ensure that the security and integrity of the electronic gaming devices are preserved and that the information transmitted to the central computer system through telecommunication is complete and accurate and will facilitate regulatory efforts to ensure that licensees fulfill their financial obligations to the state. The rules shall provide for the orderly and efficacious collection and payment of the fee provided for by this Section and may provide for the payment of the fee at the same time as other fees owed by the licensee to the Louisiana Gaming Control Board or the division.

I. The Department of Public Safety and Corrections, office of state police, shall impose and collect an annual fee not in excess of fifty dollars on each electronic gaming device linked by telecommunication to the central computer system as provided by this Section. The purpose of the fee shall be to defray the costs to the state of acquiring, implementing, and maintaining the central computer system as provided for in this Section. The annual fee shall be established in an amount which will generate an amount of funds in each fiscal year which is equal to the projected cost of administering the system for that fiscal year. No additional fee shall be imposed with respect to the central computer system. This fee shall be in addition to any other fee provided for by this Chapter. The fee shall be subject to the following provisions:

(1) The fee shall be collected each state fiscal year. The initial fee shall be due when the electronic gaming device is linked by telecommunication to the central computer system.

(2) The Department of Public Safety and Corrections, office of state police, shall hold a public hearing on the proposed fee during the month of January of the year preceding the fiscal year in which the fee is to be effective. The public shall be allowed a reasonable opportunity to comment on the proposed fee in the hearing and shall be allowed a reasonable opportunity to submit written comments and related information concerning the proposed fee.

(3) The Department of Public Safety and Corrections, office of state police, shall submit the amount of the proposed fee to the legislative committees with jurisdiction over gaming matters as provided by legislative rule no later than March fifteenth of each year. The Department of Public Safety and Corrections, office of state police, shall submit to those committees information and documentation which establishes that the level of regulation is consistent with the purposes of this Section and that the amount of the proposed fee is limited to generating funds to defray the costs of administering the central computer system for that fiscal year.

(4) No fee shall be imposed or collected unless the legislative committees with jurisdiction over gaming matters as provided by legislative rule have found that the information and documentation submitted by the Department of Public Safety and Corrections, office of state police, is sufficient to justify the amount of the proposed fee and those committees have affirmatively approved the amount of the proposed fee.

J. The telecommunication between electronic gaming devices on licensed riverboats and the central computer system shall be in continuous operation at all times.

K. The state of Louisiana shall not be responsible for any costs associated with upgrading any electronic gaming device to enable the device to be linked for telecommunication with the central computer system provided for by this Section. All costs associated with such an upgrade shall be paid by the licensee.

L. The provisions of this Section shall not apply to persons licensed pursuant to the provisions of the Video Draw Poker Devices Control Law as provided for in Chapter 6 of this Title or to the casino gaming operator.

M. The provisions of this Section shall not apply to the casino gaming operator conducting gaming operations at the official gaming establishment pursuant to the provisions of the Louisiana Economic Development and Gaming Control Law as provided for in Chapter 5 of this Title.

Acts 2004, No. 336, §1, eff. June 18, 2004.



RS 27:31 - TRANSFER PROVISIONS

CHAPTER 3. TRANSFER PROVISIONS

§31. Transfer of obligations, funding sources, and functions

A.(1) Beginning May 1, 1996, the board established in this Title shall undertake and become the sole and exclusive regulatory and supervisory board for gaming operations and activities authorized by the Louisiana Riverboat Economic Development and Gaming Control Act, the Louisiana Economic Development and Gaming Corporation Act, and the Video Draw Poker Devices Control Law. Further, the board shall have all regulatory, enforcement, and supervisory authority which exists in the state as to gaming on Indian lands as provided in the provisions of Act No. 888 of the 1990 Regular Session of the Legislature and Act No. 817 of the 1993 Regular Session of the Legislature. The board created in this Title shall be the successor to any board of directors, president, board, commission, or committee established prior to May 1, 1996, to regulate gaming under such laws as well as successor to any authority heretofore granted to any other office or division within the Department of Public Safety and Corrections or any other state department or agency, except as otherwise specifically provided herein.

(2) Effective May 1, 1996, the Riverboat Gaming Commission is abolished.

(3) Effective May 1, 1996, the Louisiana Gaming Control Board shall assume control of the affairs of the Louisiana Economic Development and Gaming Corporation.

B. Effective May 1, 1996, all powers, duties, functions, and responsibilities of the regulatory entities designated in Paragraphs (2) and (3) of Subsection A of this Section are transferred to and shall be performed and exercised by the Louisiana Gaming Control Board. In addition, all of the obligations of those entities are transferred to the Louisiana Gaming Control Board. Upon the transfer of the powers, duties, functions, and responsibilities accomplished by this Section, any pending or unfinished business of those regulatory entities shall become the business of and be completed by the Louisiana Gaming Control Board with the same power and authority as the entity from which the functions are transferred.

C. Any reference in rules, laws, and documents to or any designation by any law or contract or other document of any entity whose functions are transferred to the board shall be deemed to refer to the board provided that, to the extent necessary to prevent the impairment of the contractual obligations of any entity heretofore existing or of the state, the existence, organization, and functions of any such entity shall be excluded from the provisions of this Section. Any legal proceeding to which any of the entities is a party and which is filed, initiated, or pending before any court on May 1, 1996, and all documents involved in or affected by said legal proceeding, shall retain their effectiveness and shall be continued in the name of the board. All further legal proceedings and documents in the continuation, disposition, and enforcement of said legal proceeding shall be in the name of the board and the board shall be substituted for the entities without the necessity for amendment of any document. This Title shall not be construed so as to impair the contractual or other obligations of the entities or of the state of Louisiana. All obligations of the entities shall be the obligations of the board. The board shall be the successor in every way to the entities from which the functions are transferred, including all of the obligations and debts of the entities. This Title shall not be construed or applied in any way which will prevent full compliance by the state, or any department, office, or agency thereof, with the requirements of any Act of Congress of the United States or any regulation made thereunder by which federal aid or other federal assistance has been or hereafter is made available.

D. All books, papers, records, money, rights of action, and other property of every kind, movable and immovable, real and personal heretofore possessed, controlled, or used by any entity the authority of which is transferred to the Louisiana Gaming Control Board are hereby transferred to the Louisiana Gaming Control Board, except as otherwise specifically provided herein.

E. All administrative rules and regulations promulgated by entities whose powers have been transferred to the Louisiana Gaming Control Board pursuant to the provisions of this Title shall be considered valid and remain in effect until repealed by the Louisiana Gaming Control Board.

F.(1) All funds dedicated and appropriated shall be transferred to the board pursuant to R.S. 27:92(C)(2) and R.S. 27:270.

(2) All funds dedicated and appropriated shall be transferred to the office of state police pursuant to R.S. 27:92(A), (B), and (C)(1), (3), (4), and (5) and as appropriated by the legislature.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:32 - Executive organization; retention of function

§32. Executive organization; retention of function

A. For the purposes of executive branch organization, the Louisiana Gaming Control Board is placed within the Department of Public Safety and Corrections, pursuant to R.S. 36:409(N).

B. All authority, power, responsibility, and functions of the board shall remain with the board and be administered, managed, and implemented without regard to the department secretary, or other department officers and employees, as provided in R.S. 36:801.1.

Acts 1996, 1st Ex. Sess., No. 7, §1, eff. May 1, 1996.



RS 27:41 - THE LOUISIANA RIVERBOAT ECONOMIC

CHAPTER 4. THE LOUISIANA RIVERBOAT ECONOMIC

DEVELOPMENT AND GAMING CONTROL ACT

PART I. GENERAL PROVISIONS

§41. Title and citation

This Chapter shall be cited and referred to as the "Louisiana Riverboat Economic Development and Gaming Control Act".

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:501 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:42 - Public policy of riverboat economic development and gaming activities

§42. Public policy of riverboat economic development and gaming activities

A. The legislature hereby finds and declares to be the public policy of this state that:

(1) The development of a historic riverboat industry is important to the economy of the state of Louisiana in that it will assist in the continuing growth of the tourism industry and thus will benefit the general welfare of our citizens and create new jobs. It is the intent of this Chapter to utilize Louisiana resources, goods, and services in the operation and construction of riverboats to the extent allowable by law, as defined in this Chapter.

(2) An integral part of riverboat operation and profitability is the offering of regulated gaming, among other activities.

(3) The nature of the riverboat industry is such that the operation of riverboats on the waters of the state of Louisiana while allowing certain gaming activities will result in many benefits to the state with no significant detriment to the citizens of the state.

(4) Riverboats which conduct gaming activities thereon shall be licensed and supervised through the period of construction of the vessel continuing through to the operation of the vessel, and further gaming-related employees of such riverboats, gaming operators, manufacturers, suppliers, and distributors of gaming devices and equipment shall therefore be regulated, licensed, and controlled in such a manner as to accomplish and promote the above public policies in such a manner as to protect the public health, safety, morals, good order, and general welfare of our citizens.

(5) The riverboats or facilities in which licensed gaming is conducted are of vital law enforcement and social interest to the state, and it is in the public interest that the regulatory and investigatory powers and duties conferred by this Chapter include the power and duty to review architectural and construction plans to assure that a proposal is suitable by law enforcement, aesthetic and architectural standards.

B. It is the express intent, desire, and policy of the legislature that no gaming operator, applicant for a license, permit, or other thing existing, issued, or let as a result of this Chapter shall have any right of action to obtain any license, permit, or the granting of the approval sought except as provided for and authorized by this Chapter. Any license, permit, approval, or thing obtained or issued pursuant to the provisions of this Chapter is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitutions of the United States or of the state of Louisiana. Further, the legislature declares that no holder of any license or permit acquires any vested interest or right therein or thereunder.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 572, §1, eff. June 14, 1993; Redesignated from R.S. 4:502 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:43 - Gaming activities allowed on designated rivers and waterways

§43. Gaming activities allowed on designated rivers and waterways

A. Notwithstanding any other provision of law to the contrary, the conducting of gaming activities on a riverboat in accordance with the provisions of this Chapter, while upon designated rivers or waterways as described in Subsection B of this Section, is hereby authorized.

B.(1) For purposes of this Chapter, designated rivers and waterways shall include those portions of the Mississippi, Red, except the portion of the Red River within the borders of Rapides Parish, Calcasieu, Mermentau, or Atchafalaya Rivers and Bayou Segnette within the city limits of Westwego, the Mississippi River Gulf Outlet, Bayou Bienvenue, Lake Pontchartrain, Lake Maurepas, Lake Charles, the Intracoastal Waterway, except the portion thereof within the borders of Terrebonne and Lafourche Parishes, and the Sabine River north of the Toledo Bend Reservoir Dam subject to the provisions of Paragraph (2) of this Subsection, upon which a gaming operator is authorized to conduct gaming operations in accordance with the provisions of this Chapter.

(2)(a) On and after June 20, 1995, the addition of a designated river or waterway to those listed in Paragraph (1) of this Subsection shall be effective only after approval by voters in an election held, pursuant to this Paragraph, in any parish which borders the proposed river's or waterway's banks. Such election shall permit voters in such parishes to decide the question of whether the berthing of a riverboat upon which gaming is conducted on such river or waterway shall be authorized.

(b)(i) At any time after the inclusion of a river or waterway has been proposed by an act of the legislature, the governing authority of any parish which borders the proposed river's or waterway's banks may order, by resolution, an election to permit voters in such parish to decide the question of whether the berthing of a riverboat upon which gaming is conducted on such river or waterway shall be authorized. Such election shall be held pursuant to the provisions of Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

(ii) If such an election has occurred in any parish which borders the banks of a proposed river or waterway and the results in any such election have been favorable, then immediately upon promulgation of the election results in any such parish, the river or waterway proposed by an act of the legislature shall be considered a designated river or waterway.

C.(1) For the purposes of this Section, the Intracoastal Waterway shall be deemed to include all of Bayou Boeuf within, or which forms the border of, St. Mary Parish, including that portion of Bayou Boeuf in St. Mary Parish historically described by the National Oceanic and Atmospheric Administration as the Morgan City to Port Allen Landside Route of the Intracoastal Waterway.

(2) This Subsection is expressly declared to be a clarification of the law. The provisions of this Subsection shall not be construed to add a designated river or waterway to those enumerated in Subsection B of this Section or to require the holding of an election or elections pursuant to Subsection B of this Section.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1992, No. 1117, §1; Acts 1995, No. 1299, §1, eff. June 20, 1995. Redesignated from R.S. 4:503 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 576, §1; Acts 2001, No. 942, §1.



RS 27:44 - Definitions

§44. Definitions

When used in this Chapter, the following terms shall mean:

(1) "Applicant" means a person who has submitted an application to the division seeking a license or permit, or the renewal thereof.

(2) "Application" means the forms and schedules prescribed by the division upon which an applicant seeks a license or permit or the renewal thereof. Application also includes information, disclosure statements, and financial statements submitted by an applicant as part of an application.

(3) "Board" shall have the same meaning as the term defined in R.S. 27:3.

(4) "Designated gaming area" means that portion of a riverboat in which gaming activities may be conducted. Such designated gaming area shall not exceed sixty percent of the total square footage of the passenger access area of the vessel or thirty thousand square feet, whichever is lesser.

(5) "Designated river" or "designated waterway" means those rivers or bodies of water listed in R.S. 27:43 upon which gaming activities may be conducted.

(6) "Division" shall have the same meaning as that term defined in R.S. 27:3.

(7) "Economic interest" shall have the same meaning as that term defined in R.S. 27:3.

(8) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(9) "Entertainment fee" means a fee assessed by the state for each passenger boarding a riverboat.

(10) "Game" means any banking or percentage game which is played with cards, dice, or any electronic, electrical, or mechanical device or machine for money, property, or any thing of value. "Game" does not include a lottery, bingo, pull tabs, raffles, electronic video bingo, cable television bingo, dog race wagering, or any wagering on any type of sports event, including but not limited to football, basketball, baseball, hockey, boxing, tennis, wrestling, jai alai, or other sports contest or event. Game shall also include racehorse wagering.

(11) "Gaming activities" or "gaming operations" means the use, operation, or conducting of any game or gaming device upon a riverboat including all activities related to and integral to the operation and profitability of a riverboat, including accounting procedures and internal controls governing the licensee's operations.

(12) "Gaming device" or "gaming equipment" means any equipment or mechanical, electro-mechanical, or electronic contrivance, component, or machine, including a slot machine, used directly or indirectly in connection with gaming or any game, which affects the result of a wager by determining wins or losses.

(13) "Gaming operator" or "licensee" means any person holding or applying for a gaming license to conduct gaming activities.

(14) "License" or "gaming license" means a license or authorization to conduct gaming activities on a riverboat issued pursuant to the provisions of this Chapter.

(15) "Net gaming proceeds" means the total of all cash and property, including checks received by a licensee, whether collected or not, received by the licensee from gaming operations, less the total of all cash paid out as winnings to patrons.

(16) "Non-certificated vessel" means a riverboat vessel which does not hold a Certificate of Inspection issued by the United States Coast Guard. Such vessels may include those that formerly held a Certificate of Inspection issued by the United States Coast Guard and those for which the Coast Guard declines to issue a Certificate of Inspection.

(17) "Passenger" means a natural person who is present on a riverboat but has no part in the vessel's operation.

(18) "Permit" shall have the same meaning as that term defined in R.S. 27:3.

(19) "Permittee" shall have the same meaning as that term defined in R.S. 27:3.

(20) "Person" shall have the same meaning as that term defined in R.S. 27:3.

(21) "Racehorse wagering" means wagers placed on horse racing conducted under the pari-mutuel form of wagering at licensed racing facilities that is accepted by a licensed racehorse wagering operator under the provisions of this Chapter.

(22) "Racehorse wagering operator" means the licensed racing association whose facility is located closest to the licensed berth of the riverboat on which gaming activities are approved.

(23) "Riverboat" means a vessel which:

(a) Carries a valid Certificate of Inspection issued by the United States Coast Guard with regard to the carriage of passengers on designated rivers or waterways within or contiguous to the boundaries of the state of Louisiana.

(b) Carries a valid Certificate of Inspection from the United States Coast Guard for the carriage of a minimum of six hundred passengers and crew.

(c) Has a minimum length of one hundred fifty feet.

(d) Is of such type and design so as to replicate as nearly as practicable historic Louisiana river borne steamboat passenger vessels of the nineteenth century era. It shall not, however, be a requirement that the vessel be steam-propelled or maintain overnight facilities for its passengers.

(e) Is paddlewheel driven.

(24) "Slot machine" means any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token, or similar object therein or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tokens, or anything of value, whether the payoff is made automatically from the machine or in any other manner.

(25) "Supervisor" means the person in charge of the division.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:504 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, 1st Ex. Sess., No. 3, §3, eff. March 27, 2001; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2005, No. 61; Acts 2005, No. 459, §1; Acts 2012, No. 711, §1.



RS 27:44.1 - Riverboat inspections; alternative inspections when certificate of inspection not issued; inspections for non-certificated vessels

§44.1. Riverboat inspections; alternative inspections when certificate of inspection not issued; inspections for non-certificated vessels

A. A riverboat shall be designated as a non-certificated vessel as defined in R.S. 27:44 if either of the following occur:

(1) The United States Coast Guard discontinues its issuance of Certificates of Inspection for riverboats as provided for in R.S. 27:44(23)(a) and (b), upon expiration of the United States Coast Guard certificate of inspection in effect at the time the United States Coast Guard discontinues its issuance of Certificates of Inspection.

(2) The United States Coast Guard declines to issue a Certificate of Inspection as provided for in R.S. 27:44(23)(a) and (b), for riverboats which are placed into service by the licensee and approved by the board after August 15, 2005. The riverboat shall be designated as a non-certificated vessel upon the refusal of the United States Coast Guard to issue a Certificate of Inspection.

B. To ensure the public health and safety of the public the Louisiana Gaming Control Board may approve that the non-certificated vessels be inspected by a combination of the following:

(1) A third-party inspector including but not limited to the American Bureau of Shipping or its affiliates.

(2) Inspections conducted by the licensee.

C. The non-certificated vessel shall be inspected by the third-party inspector annually. The licensee shall conduct quarterly inspections using the criteria set forth in Subsection D of this Section and shall document in writing the results of the quarterly inspections and shall make them available to the division.

D.(1) The third-party inspector shall certify to the Louisiana Gaming Control Board that the vessel is in compliance with the standards necessary to maintain either:

(a) A United States Coast Guard Certificate of Inspection utilizing the inspection criteria in effect at the time of the vessel's original construction, applicable waivers approved by the United States Coast Guard, and subsequent modifications to the configuration and marine staffing recommended by an approved third-party inspector as approved by the Louisiana Gaming Control Board that are consistent with United States Coast Guard criteria for the current configuration and mooring of the vessel; or

(b) A certificate of compliance utilizing a combination of applicable marine structural and life safety standards, the National Fire Protection Association Life Safety Code*, and the International Building Code as adopted in the state of Louisiana and as accepted by the Louisiana Gaming Control Board, which are suitable to the vessel's present location and configuration.

(2) The certification by the third-party inspector shall incorporate the standards, conditions, policy letters, alternative examinations, and alternative design approvals placed upon the vessel by the United States Coast Guard at the time the third-party inspector began inspecting that vessel.

E. Items which are not in compliance with the inspection standard described in this Section shall be identified by the third-party inspector who will establish a time period for the discrepancies to be remedied.

F. Failure to remedy any discrepancy timely shall be reported to the division and Louisiana Gaming Control Board who may impose sanctions upon the licensee including a civil penalty.

G. In the event an approved third-party inspector is no longer available or acceptable to the division to conduct the annual inspections required under Subsection C of this Section, the division, subject to the approval of the Louisiana Gaming Control Board, shall select other third-party inspectors to conduct inspections according to the same standards as provided for in Subsection D of this Section and report its findings regarding compliance to the Louisiana Gaming Control Board.

H. Fees imposed by the third-party inspector shall be paid by the licensee and in no circumstance shall the state of Louisiana or any of its political subdivisions be responsible for the payment of such inspection fees regardless of who contracts with the third-party inspector to conduct the inspections as required by this Section.

I. The Louisiana Gaming Control Board shall adopt rules to provide for alternate inspections for persons licensed pursuant to the provisions of the Louisiana Riverboat Economic Development and Gaming Control Act as provided in Chapter 4 of this Title. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8). Such rules shall provide for the submission within thirty days of receipt by the Louisiana Gaming Control Board of each riverboat gaming vessel certificate of compliance to the Senate Committee on Judiciary B and the House Committee on Administration of Criminal Justice.

Acts 2005, No. 459, §1; Acts 2008, No. 319, §1, eff. June 17, 2008; Acts 2012, No. 447, §1.



RS 27:45 - Records of the division and the board

§45. Records of the division and the board

A. All records of the division and of the board shall be deemed public records and subject to public inspection as provided by the provisions of R.S. 44:1 et seq., unless the record:

(1) Relates to the background of an applicant and was provided by a confidential source or informant.

(2) Relates to division security.

(3) Consists of an applicant's initial personal history forms, disclosure forms, and financial statements.

(4) Relates to the surveillance and security techniques, procedures, or practices of an applicant, licensee, or permittee.

(5) Relates to trade secrets and design of experimental gaming devices and equipment.

(6) Relates to an ongoing investigation of the division into a violation by a licensee or permittee, until the division initiates proposed enforcement action against the licensee or the permittee.

(7) A division background investigation of an applicant.

B. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Revenue shall be made available to the division as necessary for the administration of this Chapter and, all files, records, reports, and other information pertaining to gaming matters in the possession of the division shall be made available to the Department of Revenue. Such records shall be confidential and not subject to the Public Records Law.

C. The division may enter into restricted use and information sharing agreements with gaming regulatory agency and law enforcement agencies. Information received pursuant to such agreements shall not be disclosed without the permission of the providing agency.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:505 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 711, §1.



RS 27:46 - Repealed by Acts 2012, No. 711, §2.

§46. Repealed by Acts 2012, No. 711, §2.



RS 27:47 - License required

§47. License required

The securing of the license required under the provisions of this Chapter shall be a prerequisite for conducting, operating, or performing any activity regulated pursuant to this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:507 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:48 - Repealed by Acts 2012, No. 711, §2.

§48. Repealed by Acts 2012, No. 711, §2.



RS 27:51 - Repealed by Acts 2012, No. 711, §2.

PART II. RIVERBOAT GAMING COMMISSION

§51. Repealed by Acts 2012, No. 711, §2.



RS 27:52 - Board; powers; duties; rules

§52. Board; powers; duties; rules

The board shall:

(1) Hear and determine all appeals relative to the granting, suspension, revocation, condition, or renewal of all licenses, permits, and applications.

(2) Promulgate rules providing for and determining the following:

(a)(i) In any parish, except a parish which borders the Red River beginning five miles south of the Kansas City Southern Company/Louisiana Arkansas Crossing Railroad Bridge in Rapides Parish and ending five miles north of the Mid-South Company Railroad Bridge in Caddo Parish, the authorized routes of a riverboat upon designated rivers or waterways, the duration of riverboat excursions, and the stops which a riverboat may make.

(ii) In any parish which borders the Red River beginning five miles south of the Kansas City Southern Company/Louisiana Arkansas Crossing Railroad Bridge in Rapides Parish and ending five miles north of the Mid-South Company Railroad Bridge in Caddo Parish, the authorized routes of a riverboat upon designated rivers or waterways, the duration of riverboat excursions, and the stops which a riverboat may make, should the licensee offer excursions while conducting gaming activities.

(b) The minimum levels of insurance to be maintained by the licensees.

(c) In a consultation with the U.S. Army Corps of Engineers and the U.S. Coast Guard, binding emergency orders regarding the navigability of rivers in the event of extreme weather conditions, acts of God, or other extreme circumstances should the licensee offer, or be required to offer, excursions for the purpose of conducting gaming activities.

(d) Specification for the design, appearance, accommodations, and constructions of riverboats, except for designated gaming area surveillance facilities and systems.

(e) The procedures for negotiable instrument transactions involving patrons, including limits on the circumstances and amounts of the transaction, and the establishment of forms and procedures for negotiable instrument transactions, redemptions, and consolidations.

(f) Repealed by Acts 2001, 1st Ex. Sess., No. 3, §3, eff. March 27, 2001.

(g) That preferential treatment is given to Louisiana firms and to Louisiana agricultural firms, as defined in R.S. 3:285, to the extent allowed by law in the procurement of all resources and goods used in the operation of a riverboat, come from Louisiana and that a preferential treatment to the extent allowable by law in the awarding of contracts for services and entertainment is given to Louisiana firms and residents.

(3) Make an annual report to the Joint Legislative Committee on the Budget for review of all revenues, expenses, and disbursements and shall include in the report recommendations for changes in this Chapter. The board shall annually report this same information to the governor. The board shall report immediately to the governor and the House of Representatives Committee on Administration of Criminal Justice and the Senate Committee on Judiciary B a matter that requires changes in Louisiana law to prevent abuses and evasions of this Chapter or to correct undesirable conditions in connection with the operation and regulation of riverboat gaming.

(4) Reject any rule or regulation to be proposed by the division and submitted to the board which is unacceptable.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 572, §1, eff. June 14, 1993. Redesignated from R.S. 4:511 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 3, §3, eff. Mar. 27, 2001; Acts 2004, No. 271, §2; Acts 2012, No. 711, §1.



RS 27:55 - Gaming Enforcement Division

PART III. GAMING ENFORCEMENT DIVISION

§55. Gaming Enforcement Division

There is hereby created in the Department of Public Safety and Corrections, office of state police, gaming enforcement section, a division thereof entitled the Riverboat Gaming Enforcement Division, as defined in R.S. 27:44. The division shall have the powers, duties, and functions provided for in this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:515 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:56 - Supervisor

§56. Supervisor

A. The supervisor of the division shall be selected by the deputy secretary of public safety services of the Department of Public Safety and Corrections who shall be a graduate of the state police academy and a commissioned officer of the office of state police. The supervisor shall be the chief officer and shall be in charge of the division and all of its functions and activities.

B. The supervisor shall be responsible for the exercise of the duties and powers assigned to the gaming enforcement division. For all purposes under this Chapter, the official acts of the supervisor shall be considered the acts of the division.

C. The supervisor shall organize the work of the division into such sections and units as necessary for efficient and effective operation of the division.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:516 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:57 - General powers and duties of division

§57. General powers and duties of division

A. The division may employ all necessary personnel for the investigation and enforcement of the laws, rules, and regulations relative to riverboat gaming activities.

B. The division and its agents may:

(1) Inspect and examine all premises wherein gaming activities are conducted or gaming devices or equipment are manufactured, sold, or distributed. Such inspection and examination of the premises wherein gaming activities are conducted shall take place both during the construction of a riverboat and thereafter.

(2) Inspect all gaming equipment and gaming supplies upon or destined for or from a riverboat.

(3) Summarily seize and remove from a riverboat and impound any gaming devices, equipment, gaming documents, information, or gaming supplies for the purpose of examination and inspection.

(4) Initiate actions for violations of this Chapter or of rules of the board or the division and defend appeals therefrom.

(5) Demand access to inspect, examine, photocopy, and audit all papers, books, and records of licensees.

(6) For the purpose of conducting audits after the cessation of gaming by a licensee, the former licensee shall furnish, upon demand of the division, books, papers, and records as necessary to conduct the audits. The former licensee shall maintain all books, papers, and records necessary for audits for a period of three years after the date of the expiration or cancellation of gaming activities.

(7) In enforcing the provisions of this Chapter:

(a) Deny an application.

(b) Limit or restrict a license or a permit.

(c) Suspend or revoke a license or a permit.

(d) Issue such orders as deemed necessary to carry out the intent of this Chapter.

(e) Impose a penalty on a person licensed or previously approved.

(8) Issue subpoenas and compel the attendance of a witness; administer oaths; require testimony under oath before the division in the course of an investigation or a hearing; and punish, as contempt, the failure to obey its orders. Appeal of an action by the division holding a person in contempt shall be to the Nineteenth Judicial District Court.

(9) Issue written interrogatories.

(10) Issue an emergency order for not more than ten days:

(a) Suspending, limiting, or conditioning a license or permit.

(b) Requiring a licensee to keep an individual from the licensed premises.

(c) Prohibiting payment for services rendered.

(d) Prohibiting payment of profits, income, or accruals, on investment in the licensee or its operations.

(11) Conduct investigative hearings concerning the conduct of gaming and gaming operations.

C.(1) In considering appropriate sanctions in a particular case under the provisions of this Chapter, the division may consider the following:

(a) The risk to the public and the integrity of gaming operations created by the conduct of the licensee or permittee.

(b) The seriousness of the conduct of the licensee or permittee and whether the conduct was purposeful and with knowledge that the conduct was in violation of this Chapter.

(c) A justification or an excuse for the conduct by the licensee or permittee.

(d) The history of the licensee or permittee involved with respect to gaming activity.

(e) The corrective action taken by the licensee or permittee to prevent similar misconduct from occurring in the future.

(2) In the case of a fine, the amount of the fine in relation to the severity of the misconduct and the financial means of the licensee or permittee, and whether there is any material involvement, directly or indirectly, with the licensee or permittee by a disqualified person as defined in R.S. 27:76.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:517 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2012, No. 711, §1.



RS 27:58 - Division responsibilities

§58. Division responsibilities

The division shall:

(1) Investigate the qualifications of each applicant before any license or permit is issued pursuant to the provisions of this Chapter.

(2) Issue, deny, condition, or restrict licenses and permits.

(3) Investigate violations of this Chapter and any regulations promulgated hereunder and other such violations of law relating to the conducting of gaming activities as the supervisor sees fit.

(4) Conduct all hearings concerning civil violations of this Chapter.

(5) Require all licensees to utilize a cashless wagering system, except for racehorse wagering and the play of slot machines, whereby all players' money is converted to tokens, electronic cards, or chips used only for wagering in the gaming establishment.

(6) Conduct continuing reviews of gaming activities through on-site observation and other reasonable means to assure compliance with this Chapter and regulations promulgated hereunder.

(7) Be entitled to request information, materials, and any other data from a licensee or permittee.

(8) Ensure that all licensees and permittees have the licenses and permits necessary to conduct any and all operations relating to the riverboat.

(9) Ensure that licenses or permits are not issued to or held by a disqualified person, and that there is no material involvement, directly or indirectly, with a licensee by a disqualified person in accordance with R.S. 27:28.

(10) Require the posting of one or more signs at points of entry to the designated gaming areas to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the licensee to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 200, §1. Redesignated from R.S. 4:518 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:59 - Division; rules and regulations

§59. Division; rules and regulations

A. The division shall, in accordance with the Administrative Procedure Act, promulgate all rules, regulations, orders, and opinions as are necessary to carry out the provisions of this Chapter, including but not limited to:

(1) Governing the issuance of any license or permit authorized by this Chapter.

(2) Prescribing the methods and forms of application that an applicant for a license must complete before consideration by the division.

(3) Prescribing the methods and forms for delivery of information concerning a person's family, habits, character, associates, criminal record, business activities, and financial affairs.

(4) Prescribing procedures for the fingerprinting of an applicant for a license or a riverboat employee of a licensee, and methods of identification that may be necessary to accomplish effective enforcement of restrictions on access to restricted areas of a riverboat.

(5) Prescribing the method for approval of the areas of operation, the rules and odds of authorized games and the devices permitted.

(6) Prescribing grounds and procedures for the revocation, limitation, or suspension of licenses and permits.

(7) Governing the manufacture, distribution, sale, and servicing of gaming devices and equipment.

(8) Prescribing the method of review by the division of internal control and accounting procedures, including security standards to ensure effective disclosure of all financial information.

(9) Requiring periodic financial reports and the form of the reports, including an annual audit prepared by a certified public accountant licensed to do business in Louisiana, attesting to the financial condition of a licensee and disclosing whether the accounts, records, and control procedures examined are maintained by the licensee in compliance with the requirements of this Chapter.

(10) Regarding the reporting of transfers of an economic interest in a licensee.

(11) Repealed by Acts 1995, No. 50, §1.

B. The division shall submit any proposed rule or regulation to the board prior to attempting to promulgate the rule in accordance with the provisions of the Administrative Procedure Act. The board may reject any rule or regulation so submitted and any rule rejected by the board shall not be promulgated by the division.

C. The division may adopt a temporary rule authorizing the conduct of certain games or gaming devices for an experimental period not to exceed ninety days, for the purpose of determining whether the games or devices should be allowed on a permanent basis.

D. All rules and regulations promulgated by the division and the board shall be in accordance with the Administrative Procedure Act and shall be subject to legislative oversight by the House of Representatives Committee on Administration of Criminal Justice and the Senate Committee on Judiciary B.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1995, No. 50, §1. Redesignated from R.S. 4:519 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 711, §1.



RS 27:60 - Repealed by Acts 2001, No. 1124, 2.

§60. Repealed by Acts 2001, No. 1124, §2.



RS 27:61 - Obligations of licensees

§61. Obligations of licensees

A licensee shall periodically report the following information to the division, which is not confidential and shall be available for public inspection:

(1) The licensee's net gaming proceeds from all authorized games.

(2) The amount of net gaming proceeds tax paid.

(3) All quarterly and annual financial statements presenting historical data that are submitted to the division, including annual financial statements that have been audited by an independent certified public accountant.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:521 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:63 - Standards of conduct

PART IV. STANDARDS OF CONDUCT

§63. Standards of conduct

A. Each member of the commission and the supervisor shall file with the Board of Ethics at the time of appointment and annually thereafter, a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the member or supervisor, the spouse of the member or supervisor, and minor children of the member or supervisor.

B. Each employee of the commission, except secretarial and clerical personnel, and each employee or agent of the division, except secretarial and clerical personnel, shall file with the Board of Ethics, at the time of appointment and annually thereafter, an affidavit affirming that the employee or agent and the spouse of the employee or agent does not have an interest in an applicant licensee or permittee.

C.(1) The members of the commission, the supervisor, and all employees of the commission and the division shall be subject to the Code of Governmental Ethics. In addition, the commission shall adopt a code of ethics for officers and employees.

(2) The division shall adopt a code of ethics concerning the division's specific needs.

(3) Ethics codes adopted by the commission and the division shall include but not be limited to the following:

(a) A commission member, employee or agent, the supervisor, or a division employee or agent shall not be permitted to engage in gaming activities in an establishment licensed by the division, except in the course of the person's duties.

(b) A commission member, employee or agent, the supervisor, or a division employee or agent shall not solicit or accept employment from a licensee or permittee for a period of two years after termination of service with the commission or the division.

(c) A commission member, employee or agent, the supervisor, or a division employee or agent shall not act in an official capacity in a matter concerning a licensee or a permittee who is the employer of a spouse, child, parent, or sibling, when such action might reasonably be expected to impair the objectivity of the person.

(d) A spouse, child, parent, or sibling of a commission member shall not be employed by a licensee under this Chapter, or a holding, intermediary, or subsidiary company of a licensee.

(e) A commission member, employee or agent, the supervisor, or a division employee or agent shall not have a direct or indirect interest in a licensee or permittee during the term of office or employment of the member, employee, supervisor, or agent.

(f) A commission member, employee or agent, the supervisor, or a division employee or agent shall not use the person's official authority for the purpose of affecting the result of an election or nomination for office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute anything of value to a party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.

(4) The following persons shall not pay, lend, or contribute anything of value to a political candidate, political organization, political party, or political action committee: a member of the commission, the supervisor, or a spouse or minor child of a commission member or the supervisor.

(5)(a) Except as provided in Subparagraph (e) of this Paragraph, a member of the commission shall not acquire a direct or indirect interest in or be employed by a licensee for a period of two years following the date the member's term expires.

(b) Except as provided in Subparagraph (e) of this Paragraph, an employee or agent of the commission, the supervisor, or an employee or agent of the division shall not acquire a direct or an indirect interest in, or be employed by a licensee for a period of two years following the termination of the person's employment with the commission or the division.

(c) A commission member, the supervisor, or a person employed by the commission or the division shall not represent a party other than the state before or against the commission for a period of two years following the termination of the person's term or employment with the commission or the division.

(d) A consultant or person under contract for services to the commission or division may not represent a person other than the division or commission before the division or commission.

(e) However, a former commission member, former commission employee or agent, former supervisor, or former division employee or agent is not prohibited, following termination of the person's membership or employment, from acquiring an interest in or soliciting or obtaining employment with a person involved in a riverboat service industry which is not a licensee or permittee.

(6) A licensee or permittee shall not provide, transfer or sell, or offer to provide, transfer or sell, an interest in a licensee or permittee to a person restricted from the transaction by this Chapter.

D. The Board of Ethics shall administer and enforce the provisions of this Section and the regulations, rules, and orders issued with respect to members and employees subject to the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997. Redesignated from R.S. 4:523 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:65 - Licenses to conduct gaming activities upon riverboats; limitations

PART V. CONDUCTING OF GAMING OPERATIONS

§65. Licenses to conduct gaming activities upon riverboats; limitations

A. Notwithstanding any other provisions of law to the contrary, upon application properly submitted and examined, the division may issue up to fifteen licenses to conduct gaming activities on a riverboat, in accordance with the provisions of this Chapter. No more than six licenses may be granted for the operation of gaming activities on riverboats for operation from any one designated waterway.

B. Gaming shall be conducted aboard riverboats, subject to the following requirements:

(1)(a) In the parish of the official gaming establishment, except as provided in R.S. 27:66, no gaming may be conducted while a riverboat is docked, unless the vessel is docked for less than forty-five minutes between excursions. However, should the master of the riverboat reasonably determine and certify in writing that the weather conditions or the water conditions are such that those conditions, which the master shall specify, present a danger to the riverboat, its passengers, and crew, then the riverboat may remain docked and gaming may take place until such time as the master determines that those conditions have sufficiently diminished to proceed or until the duration of the authorized excursion has expired. A riverboat gaming licensee authorized to conduct gaming pursuant to this Subparagraph shall pay the franchise fee provided in R.S. 27:91(C)(1) and shall pay either the additional franchise fee provided in R.S. 27:91(C)(2) or, if applicable and authorized by R.S. 27:66, the additional franchise fee in the amount provided in R.S. 27:91(C)(4).

(b) For the purposes of this Chapter, on or after September 15, 1993, in any parish which borders the Red River beginning five miles south of the Kansas City Southern Company/Louisiana Arkansas Crossing Railroad Bridge in Rapides Parish and ending five miles north of the Mid-South Company Railroad Bridge in Caddo Parish, gaming shall only be conducted while a riverboat is docked and no cruises or excursions shall be conducted. A riverboat gaming licensee authorized to conduct gaming while a riverboat is docked pursuant to this Subparagraph shall pay the franchise fee in the amount provided in R.S. 27:91(C)(1) and the additional franchise fee in the amount provided in R.S. 27:91(C)(3).

(c) For all licensees other than those licensed pursuant to R.S. 27:65(B)(1)(a) or (b), gaming may only be conducted on a riverboat while it is docked and the licensee shall not conduct cruises or excursions. A riverboat gaming licensee authorized to conduct gaming on a riverboat while it is docked pursuant to this Subparagraph shall pay the franchise fee in the amount provided in R.S. 27:91(C)(1) and the additional franchise fee in the amount provided in R.S. 27:91(C)(2).

(2) Riverboat cruises shall be not less than three nor more than eight hours in duration for a round trip, should the licensee offer or be required to offer excursions while conducting gaming activities, with the exception of any extended excursions, each of which shall be expressly approved by the board.

(3) Agents of the division may be on board at any time during gaming operations for the purpose of determining compliance with the provisions of this Chapter.

(4) Gaming devices, equipment, and supplies customarily used in conducting gaming, must be purchased or leased only from suppliers permitted for such purpose under this Chapter.

(5) Licensees shall permit no form of wagering on games except as permitted by this Chapter and the rules of the board.

(6) Gaming may only take place in the designated gaming area while the riverboat is upon a designated river or waterway.

(7) Gaming equipment may not be possessed, maintained, or exhibited by a person on a riverboat except in the designated gaming area, or a secure area used for inspection, repair, or storage of the equipment and specifically designated for that purpose.

(8) Wagers may be received only from a person present on a licensed riverboat.

(9) A person under age twenty-one shall not be permitted in the designated gaming area of a riverboat.

(10) Gaming is permitted only on the rivers described in R.S. 27:43.

(11) Except for racehorse wagering and the play of slot machines, gaming wagers may be made only with tokens, chips, vouchers, coupons, or electronic cards issued by the licensee. Such tokens, chips, vouchers, coupons, or electronic cards may be used while aboard the riverboat only for the purpose of making wagers on gaming games. Electronic cards may be used which are affixed with a magnetic storage media, a "smart card" or those containing an integrated circuit chip, but excluding credit cards issued by any other entity or institution or cards which automatically withdraw funds from a credit, savings, or checking account held at a depository institution as defined by Section 3 of the Federal Deposit Insurance Act, which includes any credit union.

(12) Licensees must use only those docking facilities and routes for which they are licensed and may only board and discharge passengers at the riverboat's licensed berth.

(13) Licensees must have adequate protection and indemnity insurance, as determined by the board, at all times during operation of a riverboat.

(14) Licensees and riverboats must have all necessary federal and state licenses, certificates, or other regulatory approvals prior to operating a riverboat.

(15) In addition to the above, gaming must be conducted in accordance with all the terms of the license, the requirements set forth in this Chapter, and rules and regulations adopted by the division and the board.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 572, §1, eff. June 14, 1993; Acts 1995, No. 1205, §1. Redesignated from R.S. 4:525 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. March 27, 2001; Acts 2001, No. 1229, §1; Acts 2012, No. 175, §1, eff. May 22, 2012; Acts 2012, No. 711, §1.



RS 27:66 - Gaming while a riverboat is docked in the parish of the official gaming establishment

§66. Gaming while a riverboat is docked in the parish of the official gaming establishment

A. Notwithstanding any provision in this Chapter to the contrary, for purposes of this Section any riverboat licensed to conduct gaming in the parish of the official gaming establishment, except as provided in Subsection B of this Section, shall not be permitted to conduct gaming while docked and shall be required to conduct cruises and excursions as provided in R.S. 27:65(B)(1) as in effect January 1, 1997, and shall, in addition, meet the requirements of R.S. 27:44(4) and R.S. 27:44(23)(c) and (d) as in effect January 1, 1997.

B. Notwithstanding any provision in this Chapter to the contrary, the provisions of R.S. 27:65(B)(1)(c) and 66 shall apply to not more than one licensed riverboat at any time which must be located on Lake Pontchartrain in the parish of the official gaming establishment as defined in R.S. 27:203 and 205(26) if and only if:

(1) Such riverboat conducts gaming activities in an area not exceeding thirty thousand square feet in the aggregate;

(2) The owner or operator of such riverboat does not participate directly or indirectly in the ownership, construction, operation, or subsidization of any hotel of a size exceeding three hundred ninety-nine guest rooms within a distance of one mile from the berthing area of the licensed riverboat; and

(3) Such riverboat does not maintain or offer for patron or public use on the vessel or at its terminal, berthing area, or any hotel referred to above, more than eight thousand square feet of restaurant facilities in the aggregate, exclusive of food preparation and handling area.

C. In the event the riverboat referred to in Subsection B of this Section violates any of the restrictions set forth in Paragraphs (1), (2), and (3) of Subsection B of this Section, no gaming may be conducted as long as such violation continues.

D. Notwithstanding the provisions of Subsections B and C of this Section, if the official gaming establishment is not subject to the Amended and Renegotiated Casino Operating Contract among the state of Louisiana by and through the Louisiana Gaming Control Board, Harrah's Jazz Company and Jazz Casino Company, L.L.C., effective as of October 30, 1998, as amended, and is not subject to any other casino operating contract as defined in R.S. 27:205(6) which contains exclusivity provisions in accordance with R.S. 27:201 et seq., any riverboat licensed in the parish of the official gaming establishment may conduct gaming activities in compliance with the provisions of Subsection B of this Section without adhering to the restrictions set forth in Paragraphs (1) through (3) of Subsection B of this Section.

E. A riverboat gaming licensee authorized to conduct gaming while the riverboat is docked in the parish of the official gaming establishment shall be subject to all other applicable provisions of law, rules, and regulations which govern riverboat gaming, not inconsistent with the provisions of this Section.

Acts 2001, 1st Ex. Sess., No. 3, §2, eff. March 27, 2001.



RS 27:68 - Transfer

PART VI. TRANSFER OF LICENSES OR PERMITS;

RESTRICTIONS

§68. Transfer

A. The transfer of a license or an interest in a license issued pursuant to this Chapter is prohibited.

B. The sale, assignment, transfer, pledge, or disposition of a security or securities which represents five percent or more of the total outstanding shares issued by a corporation that holds a license is conditional and ineffective if disapproved by the division.

C. A security issued by a corporation that holds a license must bear, on both sides of the certificate, a statement of the restrictions imposed by this Chapter. However, for a publicly traded corporation incorporated before January 15, 1992, a statement of restriction is necessary only for certificates issued by the corporation after the corporation applies for a license.

D. If the division finds that an individual owner or holder of a security of a corporate licensee or of a holding or an intermediary company or any person or persons with an economic interest in a licensee, or a director, partner, officer, or manager is not qualified under this Chapter, and if as a result the licensee is no longer qualified to continue as a licensee, the division shall propose action necessary to protect the public interest, including the suspension or revocation of the license or permit. The division may also issue, under penalty a revocation of license, a condition of disqualification naming the person or persons and declaring that such person or persons may not:

(1) Receive dividends or interest on securities of the corporation.

(2) Exercise directly, or through a trustee or nominee, a right conferred by securities of the corporation.

(3) Receive remuneration from the licensee.

(4) Receive any economic benefit from the licensee.

(5) Continue in an ownership or economic interest in a licensee or remain as a manager, officer, director, or partner of a licensee.

E. After a license is granted, any person acquiring five percent or more in the total outstanding shares of a licensee or a five percent or more economic interest in a licensee is required to obtain the division's approval prior to such transaction. Failure to obtain division approval of a transfer is grounds for license revocation.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:528 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:68.1 - Notice of lis pendens; actions involving gaming

§68.1. Notice of lis pendens; actions involving gaming

A. The division, through its legal counsel, may apply to the hearing officer for the issuance of a notice of lis pendens. A notice of lis pendens shall issue upon the sworn written application of the division showing facts establishing that there are reasonable grounds to believe that a licensee has violated the Louisiana Gaming Control Law. The notice of lis pendens shall specify the facts establishing that there are reasonable grounds to believe there is a violation of the Louisiana Gaming Control Law. The notice of lis pendens shall be filed with the board, which shall maintain a separate lis pendens index as a public record.

B. Any sale, assignment, transfer, pledge, or disposition regulated by R.S. 27:68 that takes place after the filing of a notice of lis pendens shall render the party to whom the sale, assignment, transfer, pledge, or disposition is made responsible for any sanction subsequently imposed upon the licensee based upon the conduct described in the notice of lis pendens.

C. If, after a hearing, there is a determination that the grounds for the lis pendens do not exist, the lis pendens shall be canceled and be of no further effect.

D. The provisions of this Section shall not be construed to limit any other remedy provided by law.

Acts 1999, No. 881, §1, eff. July 2, 1999.



RS 27:70 - Gaming operator license and permits; suitability

PART VII. APPLICATION AND LICENSING

§70. Gaming operator license and permits; suitability

In addition to meeting the suitability requirements provided in R.S. 27:28, no person shall be issued a license to conduct gaming operations unless the board finds that:

(1) The applicant is capable of conducting gaming operations, which means that the applicant can demonstrate the capability, either through training, education, business experience, or a combination of the above to operate a gaming casino.

(2) The proposed financing of the riverboat and the gaming operations is adequate for the nature of the proposed operation and from a source suitable and acceptable to the division.

(3) The applicant must demonstrate a proven ability to operate a vessel of comparable size and capacity and of comparable complexity to a riverboat so as to ensure the safety of its passengers. The applicant must demonstrate that each employee involved with navigation and passenger safety holds United States Coast Guard approved certification for lifeboat, firefighting, and first aid.

(4) The applicant must submit a detailed plan of design of the riverboat in its application for a riverboat gaming license.

(5) The applicant must designate the docking facilities to be used by the riverboat.

(6) The applicant must show adequate financial ability to construct and maintain a riverboat.

(7)(a) The applicant must have a good faith plan to recruit, train, and upgrade minorities in all employment classifications.

(b) It shall be required by the owners, to provide the maximum practical opportunities, for participation by the broadest number of minority-owned businesses. Such offering of participation by owners to the disadvantaged business enterprises who qualify under the provision of this Chapter, shall be at a price not to exceed the price paid per share or interest paid by the ownership interests.

(c) The legislature hereby further directs that the written policies, procedures and regulations shall provide for the inclusion of businesses owned by minorities to the maximum extent practicable.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1992, No. 532, §1. Redesignated from R.S. 4:530 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. Mar. 27, 2001; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001.



RS 27:71 - Application for license; additional requirements; summary of proposed gaming operations

§71. Application for license; additional requirements; summary of proposed gaming operations

A. The division may require any applicant for a license to conduct gaming activities pursuant to the provisions of this Chapter to provide the division with a summary describing the financial, internal, and security aspects of the proposed gaming operations, including but not limited to:

(1) Accounting and financial controls, including the procedures to be utilized in counting, banking, storage, and handling of cash.

(2) Procedures, forms, and, where appropriate, formulas covering the calculation of hold percentages, revenue drop, expense and overhead schedules, complimentary services, cash equivalent transactions, salary structure, and personnel practices.

(3) Job descriptions and the system of personnel and chain of command, establishing a diversity of responsibility among employees engaged in gaming operations and identifying primary and secondary supervisor positions for areas of responsibility, which areas shall not be so extensive as to be impractical for an individual to monitor.

(4) Procedures within the cashier's cage for the receipt, storage, and disbursal of chips, cash, and other cash equivalents used in gaming, the payoff of jackpots, and the recording of transactions pertaining to gaming operations.

(5) Procedures for the collection and security of monies at the gaming tables.

(6) Procedures for the transfer and recordation of chips between the gaming tables and the cashier's cage.

(7) Procedures for the transfer of monies from the gaming tables to the counting process.

(8) Procedures and security for the counting and recordation of revenue.

(9) Procedures for the security, storage, and recordation of chips and other cash equivalents utilized in the gaming operation.

(10) Procedures for the transfer of monies or chips from and to the slot machines.

(11) Procedures and standards for the opening and security of slot machines.

(12) Procedures for the payment and recordation of slot machine jackpots.

(13) Procedures for the cashing and recordation of checks exchanged by patrons.

(14) Procedures governing the utilization of the private security force within the designated area.

(15) Procedures and security standards for the handling and storage of gaming apparatus, including cards, dice, machines, wheels, and all other gaming equipment.

(16) Procedures and rules governing the conduct of particular games and the responsibilities of the riverboat gaming personnel in respect thereto.

B. The licensee shall adhere to all the provisions provided for by Subsection A of this Section once the summary has been approved by the division.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:531 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1.



RS 27:72 - Application process; investigation fees

§72. Application process; investigation fees

A. Every person desiring to obtain a gaming license shall make application to the board on a form and in a manner prescribed by the board. The application forms shall be provided by the board and shall contain such information as required by this Chapter, and by rules and regulations promulgated by the board. No application shall be accepted unless the board determines that all relevant requirements of this Chapter have been met.

B. Upon receipt of an application for a gaming license, the division shall, within seven business days, make an initial determination whether or not the application is complete and shall notify the applicant in writing of the determination. If the initial examination determines the application to be incomplete, the notice to the applicant shall set forth in summary terms the reasons therefor.

C. Upon receipt of an application for a gaming license, the initial examination of which shows to be complete, the division shall determine the nature, amount, and cost to the division of the investigation necessary to insure that:

(1) The application is in fact complete.

(2) The information contained in the application and license proposal is true, correct, and accurate.

(3) The applicant meets the qualifications for a gaming license.

(4) The proposed gaming activities, the proposed riverboat, and the designated gaming area meet all requirements of this Chapter and all regulations promulgated or adopted pursuant hereto.

D. An initial application fee of fifty thousand dollars shall be paid at the time of filing to defray the costs associated with the background investigation conducted by the division. If the cost of the investigation is less than fifty thousand dollars, the applicant shall after completion of the investigation receive a refund of the remaining amount. If the cost to the division exceeds the initial investigation fee of fifty thousand dollars, the division shall inform the applicant of the additional projected cost and shall require the applicant to remit additional funds, not to exceed fifty thousand dollars, to complete the initial investigation.

E. The initial application fee for a permit to conduct racehorse wagering on a riverboat shall be five thousand dollars.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1995, No. 1205, §1. Redesignated from R.S. 4:532 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:73 - Hearing on application license to conduct gaming operations

§73. Hearing on application license to conduct gaming operations

A. At the conclusion of the division's investigation the division shall hold a public hearing to determine if the provisions of this Chapter have been met, and if the issuance of a gaming license to the applicant is in the best interests of the state and consistent with the intent of the legislature as expressed in this Chapter.

B. Within ten days following the conclusion of the public hearing the division shall grant or deny the license. No person shall be granted or denied a license without a hearing, unless the maximum number of licenses authorized under this Chapter have been issued.

C. The division may, if it deems it in the best interest of the state and enters into the record the reasons, issue a license or permit to a qualified applicant subject to one or more conditions agreed to by the applicant.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:533 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:74 - Licenses; term

§74. Licenses; term

The term of any license to conduct gaming operations shall be five years.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:534 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:75 - Renewal of licenses; penalties

§75. Renewal of licenses; penalties

A. Subject to the power of the board to deny, revoke, suspend, condition, or limit licenses, any license in force may be renewed by the board for the next succeeding period upon proper application for renewal and payment of license fees as required by law and the rules and regulations of the board. The board shall act upon any such application no later than thirty days prior to the date of expiration of the current license.

B. Application for renewal of all licenses, and all applicable license fees, shall be filed with the board no later than sixty days prior to the expiration of the current license.

C. Any person failing to pay any license fee due at the time provided shall pay, in addition to such license fee, a penalty of not less than twenty-five dollars or twenty-five percent of the amount due, whichever is the greater. The penalty shall be collected as are other charges, license fees, and penalties under this Chapter.

D. Upon renewal of any license, the board shall issue an appropriate renewal certificate or validating device or sticker, which shall be attached to each license so renewed.

E. Any person who operates or offers any game, gaming device, or slot machine, or who manufactures, supplies, or distributes any gaming device, equipment, material, or machine used in gaming, after his license has expired, may upon conviction be imprisoned for not more than six months or fined not more than five hundred dollars, or both, and, in addition to the penalties provided by law, is liable to the state of Louisiana for all license fees and penalties which would have been due upon application for renewal.

F. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:535 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001.



RS 27:76 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§76. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:77 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§77. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:78 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§78. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:81 - Issuance of permits to certain persons furnishing services or goods

PART VIII. ISSUANCE OF PERMITS TO MANUFACTURERS,

SUPPLIERS, AND OTHERS

§81. Issuance of permits to certain persons furnishing services or goods

A. The board shall issue a permit to any person who provides maritime crew, staff, or maritime services, including consulting services involving maritime issues, directly related to the maintenance and operation of a riverboat. The person or, if the person is a corporation or firm, an officer of the corporation or firm furnishing such crew or such maritime services shall possess, as a minimum, credentials equivalent to those required by the United States Coast Guard to be licensed as a master, chief engineer, or pilot. Any person offering to provide maritime crew, staff, or such direct maritime services after October 1, 1999, shall be issued a permit in accordance with the provisions of this Subsection prior to providing such crew, staff, or maritime services to a riverboat.

B. The provisions of Subsection A of this Section do not apply to any individual who is an employee of the riverboat licensee for whom such services are performed. Persons required to obtain a permit to provide other services including janitorial, marine architectural, engineering and construction, and dredging shall obtain a permit for such services as otherwise provided for in this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:540 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1384, §1; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:82 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§82. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:83 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§83. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:84 - Gaming employee permits

§84. Gaming employee permits

The division shall issue gaming employee permits to qualified persons. No person may commence employment as a gaming employee unless that person is the holder of a valid gaming employee permit.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:543 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:85 - Employment of unpermitted persons; underage persons

§85. Employment of unpermitted persons; underage persons

A. A licensee or permittee shall not employ any person in a capacity for which he is required to be issued a permit, if he has been found unsuitable or denied a permit, or if his permit has expired or has been revoked by any type of gaming division or enforcement authority of any other state or any foreign country, or any political subdivision thereof.

B.(1) A person under the age of twenty-one shall not play, or be allowed to play, any licensed gaming device or slot machine, shall not loiter, or be permitted to loiter in or about the designated gaming area, and shall not be employed as a gaming employee.

(2) The riverboat gaming operator shall withhold all winnings from patrons who are determined to be under the age of twenty-one and shall remit such winnings to the division.

C. Any licensee, employee, or other person who intentionally violates or permits the violation of any of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

D. In any prosecution or other proceeding for the violation of any of the provisions of this Section, it shall be no defense that the licensee, employee, or other person believed the person to be twenty-one years old or over.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1995, No. 1014, §1. Redesignated from R.S. 4:544 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:86 - Issuance of permit to conduct racehorse wagering

§86. Issuance of permit to conduct racehorse wagering

A. The division shall issue a permit to qualified racehorse wagering operators to conduct racehorse wagering on a riverboat in accordance with the provisions of this Chapter.

B. An applicant for a permit to conduct racehorse wagering shall submit with his application a written contract of the terms with the owner of the gaming license authorizing the applicant to conduct racehorse wagering on the riverboat.

C. The division shall promulgate rules and regulations for the conducting of racehorse wagering on riverboats in accordance with the provisions of this Chapter.

D. The racehorse wagering operator shall deliver to the designated representative at the licensed racing association operated by the racehorse wagering operator twenty-five percent of the audited net profits derived from racehorse wagering authorized under this Part for use as purse supplements. These funds shall be used in addition to all other funds available for use as purses under current provisions of law. Such amounts shall be paid quarterly, within thirty days of the end of the quarter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:545 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:88 - Repealed by Acts 2012, No. 711, §2.

PART IX. APPEALS FROM DIVISION OR

COMMISSION ACTION

§88. Repealed by Acts 2012, No. 711, §2.



RS 27:89 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§89. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:91 - Fees for issuance of licenses and permits

PART X. FEES

§91. Fees for issuance of licenses and permits

A. The annual fees for a permit to conduct racehorse wagering issued under the provisions of this Chapter shall be one thousand dollars.

B. The license fee to conduct gaming activities on a riverboat shall be the total of the following:

(1) Fifty thousand dollars for each riverboat for the first year of operation and one hundred thousand dollars per year per riverboat thereafter. The license fee shall be due at the beginning of each year.

(2) An amount equal to three and one-half percent of net gaming proceeds.

C.(1) A franchise fee shall be charged for the right to conduct gaming activities on a riverboat at an annual amount equal to fifteen percent of net gaming proceeds.

(2) On and after April 1, 2001, except as provided in Paragraphs (3) and (4) of this Subsection, an additional franchise fee at an annual amount equal to three percent of net gaming proceeds shall be charged for the right to conduct gaming activities on a riverboat.

(3) Any riverboat gaming licensee conducting gaming activities as authorized by R.S. 27:65(B)(1)(b) shall pay an additional franchise fee for the right to conduct gaming activities on a riverboat as follows:

(a) On and after April 1, 2001 up to and including March 31, 2002, an additional franchise fee equal to one percent of net gaming proceeds.

(b) On and after April 1, 2002 up to and including March 31, 2003, an additional franchise fee equal to two percent of net gaming proceeds.

(c) On and after April 1, 2003, an additional franchise fee equal to three percent of net gaming proceeds.

(4) On and after April 1, 2001, a riverboat gaming licensee conducting gaming activities while the riverboat is docked under the provisions of R.S. 27:66 shall pay a franchise fee or fees as follows:

(a) For any month in which a licensee receives net gaming proceeds of less than six million dollars, the licensee shall pay the franchise fee as provided in Paragraph (C)(1) of this Section and shall not be required to pay an additional franchise fee.

(b) For any month in which a licensee receives net gaming proceeds of at least six million dollars but less than eight million dollars, the licensee shall pay the franchise fee as provided in Paragraph (C)(1) of this Section and an additional franchise fee equal to two percent of net gaming proceeds for that month.

(c) For any month in which a licensee receives net gaming proceeds of eight million dollars or more, the licensee shall pay the franchise fee as provided in Paragraph (C)(1) of this Section and an additional franchise fee equal to three percent of net gaming proceeds for that month.

D, E. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:550 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 157, §1; Acts 1999, No. 1384, §1, eff. Aug. 15, 1999, §2, eff. July 13, 1999; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. Mar. 27, 2001; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001.



RS 27:92 - Collection and disposition of fees

§92. Collection and disposition of fees

A. The division shall collect all fees and fines assessed under the provisions of this Chapter and under the rules and regulations of the division.

B.(1) All fees, fines, revenues, and other monies collected by the division shall be forwarded to the state treasurer for immediate deposit into the state treasury. Funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana.

(2) After complying with the provisions of Paragraph (1) of this Subsection, the state treasurer shall, each fiscal year, credit the following amounts to the following funds:

(a)(i) One percent, not to exceed five hundred thousand dollars, to the Compulsive and Problem Gaming Fund established by R.S. 28:842.

(ii) The amounts of winnings withheld and remitted in accordance with R.S. 27:85(B)(2), which shall be deposited into the Compulsive and Problem Gaming Fund provided for in R.S. 28:842.

(b)(i) Except as provided in Item (ii) of this Subparagraph, the franchise fee paid pursuant to R.S. 27:91(C)(1) to the state general fund.

(ii) Nine percent of the franchise fee paid pursuant to R.S. 27:91(C)(1) which is attributable to any riverboat gaming licensee which pays additional franchise fees pursuant to the provisions of R.S. 27:91(C)(2) through (4) to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(iii) Nine percent of the license fee paid pursuant to R.S. 27:91(B)(2) which is attributable to any riverboat gaming licensee which pays additional franchise fees pursuant to the provisions of R.S. 27:91(C)(2) through (4) to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(iv) The franchise fees paid pursuant to R.S. 27:91(C)(2) through (4) to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(c) To a special fund, which is hereby created in the state treasury and entitled the Riverboat Gaming Enforcement Fund, an amount equal to the revenues received by the state pursuant to this Chapter, less any monies credited to other funds pursuant to the provisions of Subparagraphs (a) and (b) of this Paragraph.

C. The monies in the Riverboat Gaming Enforcement Fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely for the following:

(1) For the expenses of the division and the Department of Justice, including regulatory, administrative, investigative, enforcement, legal, and such other expenses as may be necessary to carry out the provisions of this Chapter and the rules and regulations of the division.

(2) For the expenses of the Louisiana Gaming Control Board for regulation of gaming activities authorized by this Title in an amount not to exceed one-seventh of the net gaming proceeds received pursuant to R.S. 27:91(B)(2).

(3) After compliance with the provisions of Paragraphs (1) and (2) of this Subsection, funds remaining shall be used for the expenses of the office of state police related to the procurement, installation, maintenance, and operation of an automated fingerprint identification system.

(4) After compliance with the provisions of Paragraphs (1), (2), and (3) of this Subsection, all funds remaining shall be utilized for expenses of the office of state police.

(5) At such time as implementation of an automated fingerprint identification system requires final disposition reporting by each clerk of a district court, including Orleans Criminal Clerk of Court, a reasonable fee from an appropriate source shall be paid for each disposition record of an arrest or criminal prosecution provided to the office of state police or to the supreme court.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1994, 3rd Ex. Sess., No. 31, §1; Acts 1995, No. 1014, §1; Acts 1995, No. 1215, §1, eff. July 1, 1995. Redesignated from R.S. 4:551 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 585, §1, eff. July 1, 1998; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 1999, No. 1388, §1, eff. July 13, 1999; Acts 2001, 1st Ex. Sess., No. 3, §2, eff. Mar. 27, 2001.



RS 27:93 - Authorization of local governing authorities; fees; regulation; local option

§93. Authorization of local governing authorities; fees; regulation; local option

A.(1) The local governing authority of the parish or municipality in which the licensed berth of a riverboat is located may levy an admission fee of up to two and one-half dollars for each passenger boarding or embarking upon a riverboat, provided that in Bossier Parish, other than in Bossier City, and Caddo Parish an admission fee of up to three dollars may be levied. The governing authority of Bossier City, for each riverboat located in Bossier City in Bossier Parish, shall levy an assessment in the amount of four and five-tenths percent of the monthly net gaming proceeds as defined in R.S. 27:44(15) as the admission fee. For purposes of this Section, "licensed berth" shall mean the berth, dock, facility, or boarding area from which a riverboat excursion is authorized to originate by the board or from which a riverboat is authorized by the board to operate. The authority granted to local governing authorities in Calcasieu Parish in this Subsection may be assigned to a gaming district established in accordance with R.S. 33:9576.

(2) Funds derived from the admission fee which the local governing authority of the parishes of Caddo and Bossier or the municipality of Shreveport may levy for each passenger in accordance with Paragraph (1) of this Subsection, when the riverboat is licensed to operate within their jurisdiction, shall be allocated as follows:

(a) Eighty percent of the revenues collected within the parish of Bossier, other than Bossier City, to the governing authority where the boat is located; sixty-nine percent of the revenues collected within the parish of Caddo to the governing authority where the boat is located.

(b) Twelve and one-half percent of the revenues collected within the parish of Caddo to the Caddo Parish Commission.

(c) Four percent of the revenues collected within the parish of Caddo to the Greater Shreveport Economic Development Foundation.

(d) Twelve and one-half percent of the revenues collected within the parish of Caddo to the Caddo Educational Excellence Fund, as provided in R.S. 17:408.1.

(e) Five percent of the revenues collected within the parish of Bossier to the Johnny Gray Youth Shelter.

(f) Fifteen percent of the revenues collected within the parish of Bossier to the Bossier Parish School Board to be used solely for the use and purpose of the Bossier Education Excellence Fund, as provided in R.S. 17:408.2.

(g) Two hundred thousand dollars shall be allocated annually for the acquisition of land, construction, maintenance, and operation of a multicultural center to be located within the city limits of Shreveport.1

(h) Two percent of the revenues collected within the parish of Caddo to the Caddo Parish Ward II Industrial Development Corporation.

(i) In Bossier Parish, other than Bossier City, if the local governing authority levies an additional fifty-cent admission fee as authorized by Paragraph (1) of this Subsection, the funds derived from this additional fee shall be used in their entirety for the parish road fund and shall be used to provide that Airline Drive from I-220 to the Linton Road Cutoff be made into a four-lane highway. After this project has been completed, the funds derived from this additional fee shall be used for general use in the parish road fund.

(3) The municipality where the boat is located shall be reimbursed the expenses of collecting the fee to be paid in proportion to the percentages received by each entity.

(4) The admission fee which the local governing authority of the parish or municipality may levy when the riverboat is licensed to operate within the unincorporated area of Jefferson Parish on the West Bank of the Mississippi River shall be calculated by the parish council and shall be six percent of the weekly net gaming proceeds of that riverboat. The first two hundred thousand dollars of these monies shall be allocated for and distributed to the West Bank Civic and Sports Center for operations of the center. Thereafter, the proceeds from the remainder of such fees shall be allocated as follows:

(a) Thirty-two percent to the parish governing authority of Jefferson Parish which shall be expended solely within the unincorporated areas of Jefferson Parish on the West Bank of the Mississippi River or within any incorporated area on the West Bank of the Mississippi River on any property, building, or facility owned by Jefferson Parish for the purposes of providing emergency services, drainage, or flood protection. Of this amount, a one time expenditure not to exceed one million dollars shall be authorized to provide for construction, repairs, or rehabilitation of storm-damaged properties for the towns of Grand Isle and Lafitte.

(b) Twenty-nine percent to the city of Gretna.

(c) Twenty-nine percent to the city of Westwego.

(d) Five percent to the town of Lafitte.

(e) Five percent to the town of Grand Isle.

(5) In St. Bernard Parish, the admission fees for passengers authorized by Paragraph (1) of this Subsection and levied by the parish shall be allocated as follows:

(a) Fifteen percent to the parish governing authority.

(b) Fifteen percent to the parish school board.

(c) Fifteen percent to the parish sheriff.

(d) The remaining fifty-five percent, on the anniversary date of the opening of the riverboat, to the parish governing authority, parish school board, or the parish sheriff, or any combination thereof, based upon a majority vote of the governing authority, school board, and sheriff, each having one vote thereon, to be used only for capital expenditures of critical need as determined by the recipient.

(6) In Calcasieu Parish, in lieu of the admission fees authorized by the provisions of Paragraphs (1) and (10) of this Subsection, the governing authority of the location of the berthing facility may levy a fee not to exceed four and five-tenths percent of the monthly net gaming proceeds from each riverboat located within the jurisdiction of that governing authority; however, this rate may not exceed four and five-tenths percent in the aggregate in those situations in which the site of the riverboat berthing facility is located in the jurisdiction of more than one local governing authority. The amount of the fee shall be established by contract between the governing authority and the riverboat licensee. In setting the fee the governing authority may take into account the capital investment of the riverboat licensee in developing the berthing facility site including but not limited to hotels, convention facilities, and other recreational improvements. In addition to the levy of the fee as provided herein, the parties may contract to establish a minimum annual fee and for the payment of additional amounts to cover infrastructure and other public services; accordingly, the establishment of a minimum fee or the payment of additional amounts shall not be considered when computing the effective rate of the levy of the fee authorized herein. Funds derived from the assessment of the monthly net gaming proceeds shall be allocated as follows:

(a) One sixth of the amount collected pursuant to the provisions of this Paragraph shall be distributed as follows:

(i) Sixty percent to the Calcasieu Parish School Board.

(ii) Thirty percent to McNeese State University.

(iii) Ten percent to Sowela Technical Institute.

(b) The remaining proceeds of the amount collected shall be retained by the governing authority for any expenditure authorized by law.

(c) The governing authority is hereby expressly authorized to enter into a cooperative endeavor agreement with other political subdivisions of the state located in Calcasieu Parish to facilitate the development of a riverboat berthing location in that parish to accomplish the purposes of this Chapter. The agreement may also provide that the parties thereto may share in the proceeds from the fee retained by the governing authority; however, the maximum rate of the fee shall not exceed four and five-tenths percent in the aggregate.

(7) The admission fee which the governing authority of Bossier City shall levy for any riverboat located within Bossier City in Bossier Parish shall be four and five-tenths percent of the monthly net gaming proceeds from each riverboat. The funds derived from the assessment of the monthly net gaming proceeds shall be allocated as follows:

(a) Two and ninety-five hundredths percent of the monthly net gaming proceeds to the city of Bossier City.

(b) Sixty-three hundredths percent of the monthly net gaming proceeds to the parish road fund for four-laning Airline Drive and after this project has been completed the funds derived from this fee shall be used for general use by the parish road fund.

(c) Fifty-six hundredths percent of the monthly net gaming proceeds to the Bossier Educational Excellence Fund, as provided for in R.S. 17:408.2.

(d) Twenty hundredths percent of the monthly net gaming proceeds to the Bossier Parish sheriff's office.

(e) Four hundredths percent of the monthly net gaming proceeds to the Johnny Gray Jones Youth Shelter.

(f) Twelve hundredths percent of the monthly net gaming proceeds to the Greater Bossier Economic Development Foundation.

(8) The governing authority of Jefferson Parish may use the revenue allocated by Subparagraph (4)(a) of this Subsection for the purpose of constructing, restoring, and maintaining levees in the unincorporated areas of Jefferson Parish on the West Bank of the Mississippi River. If the parish governing authority uses those revenues for those purposes, it may contract with the governing authority of the West Jefferson Levee District for the performance of the work on the levees.

(9) The authority granted to local governing authorities in Calcasieu Parish in Paragraph (6) of this Subsection may be assigned to a gaming district established in accordance with R.S. 33:9576.

(10) In addition to any other authority provided in this Section, the governing authority of Calcasieu Parish may levy an additional admission fee of fifty cents for each passenger boarding or embarking upon a riverboat. Funds derived from this additional fee shall be distributed as follows:

(a) Sixty percent to the Calcasieu Parish School Board.

(b) Thirty percent to McNeese State University.

(c) Ten percent to Sowela Technical Institute.

(11) In East Baton Rouge Parish, in lieu of the admission fee authorized by the provisions of Paragraph (1) of this Subsection, the governing authority of the location of the berthing facility may levy a fee not to exceed four and five-tenths percent of the monthly net gaming proceeds from each riverboat located within the jurisdiction of that governing authority. The amount of the fee shall be established by contract between the governing authority and the riverboat licensee.

B. Other than to levy the admission fee, or the assessment of the monthly net gaming proceeds by the governing authority of Bossier City in Bossier Parish, authorized by Subsection A of this Section, no local governing authority may license or regulate the operation of riverboats and the gaming operations conducted thereon.

C.(1)(a) Upon petition of twenty-five percent of the registered voters in a municipality or parish, the local governing authority shall call an election to determine if the licensed berth of a riverboat shall be prohibited in that municipality or parish. Any qualified elector desiring an election on this issue shall sign a petition addressed to the governing authority of the subdivision in which he resides, and in substantially the following form:

"PETITION TO ____________

The undersigned qualified electors respectfully request that you call an election to submit, in the manner provided by law, to the qualified electors of the ____________ of _____________, the following proposition:

'Shall a riverboat, upon which gaming activities are authorized, be prohibited to berth in ________.

Yes ________

No __________'"

(b) The qualified elector shall then sign the petition in the manner provided herein:

"Signature

Address

Date signed

Signature of Witness"

(c) If the petition consists of more than one page, it shall be bound together as one and presented to the registrar of voters within sixty days from the date of the first signature. The registrar shall certify as to the authenticity of each signature on the petition and shall certify to the governing authority the number of valid signatures and the number of invalid signatures. If a sufficient number of valid signatures are on the petition, the governing authority shall call the election as provided by law.

(2) All local option elections addressing the issue of riverboat gaming shall be held not later than March 15, 1992, and the results certified to the secretary of state not later than April 1, 1992.

(3) Should a parish reject riverboat gaming, this rejection shall not affect a licensed riverboat's right of passage on a river designated in this Chapter, from passage through that parish.

(4) Unless otherwise prohibited as provided in this Chapter, riverboats on which gaming is conducted shall be authorized as provided in this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991; Acts 1993, No. 405, §1; Acts 1993, No. 572, §1, eff. June 14, 1993; Acts 1994, 3rd Ex. Sess., No. 31, §1; Acts 1995, No. 195, §1, eff. July 1, 1995; Acts 1995, No. 743, §1; Acts 1995, No. 1311, §1. Redesignated from R.S. 4:552 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 1086, §1; Acts 1999, No. 1386, §1; Acts 2003, No. 1222, §1; Acts 2005, No. 18, §1; Acts 2005, No. 242, §1; Acts 2007, No. 171, §1; Acts 2007, No. 185, §1, eff. June 27, 2007; Acts 2007, No. 236, §1; Acts 2009, No. 109, §1, eff. June 19, 2009; Acts 2011, 1st Ex. Sess., No. 19, §1; Acts 2012, No. 711, §1.

1In Subpara. (A)(2)(g) the allocation of two hundred thousand dollars beyond the allocated percentages in Subparas. (A)(2)(a) to (f) and (h), is as it appears in the enrolled bill.



RS 27:96 - Contracts prohibited; gaming operator; public officials; penalties

PART XI. PROHIBITED ACTS AND GAMING OFFENSES

§96. Contracts prohibited; gaming operator; public officials; penalties

A.(1) No elected public official as defined in R.S. 42:1 shall engage in any business activity with a licensee except as a patron, or as a performing professional musician.

(2)(a) An elected public official as defined in R.S. 42:1 who is a member of a governing authority of a parish who was elected to his initial term in 2004, may engage in any business activity with a licensee if he is a non-key gaming employee as defined by R.S. 27:3, if such employment commenced at least four years prior to holding elective public office.

(b) An elected public official as defined in R.S. 42:1 who is a member of a school board who took his oath of office for his initial term in 2004, may engage in any business activity with a licensee if he is a non-key gaming employee as defined by R.S. 27:3, if such employment commenced at least two years prior to August 1, 2004.

(3) If the official is a performing professional musician, the official shall give notice to the Board of Ethics and the Louisiana Gaming Control Board not later than five days prior to any performance. If the official is also subject to the Judicial Canons of Ethics, then he must also provide such notice to the judicial administrator of the Louisiana Supreme Court. Such notice shall include but not be limited to the following information: the date, time and location of the performance; the amount of compensation the official has contracted to receive for the performance; and the identity of the person or entity providing compensation to the official. A copy of the contract shall also be attached to such notice. Cash compensation to the official for the performance is prohibited by this Section. The Board of Ethics may promulgate rules to provide for additional information to be included in such notice.

(4)(a) If the person has been a non-key gaming employee of a licensee for a period of four years or more prior to holding such public office, the person shall give notice to the Board of Ethics, the Louisiana Secretary of State Elections Division, and the Louisiana Gaming Control Board not later than five days after qualifying for elective public office. Such notice shall include but not be limited to the following information: the nature, duration, and compensation for said employment; the identity of the licensee for whom the person is employed; a copy of the employment contract if the employment is subject to a written contract, and if not written, a description of the terms of employment between the licensee and the employee. The public official has a duty to supplement responses upon any changes in the information contained in the original notice within thirty days of said change. The Board of Ethics may promulgate rules to provide for additional information to be included in such notice.

(b) In the event a non-key employee who is also an elected official becomes a key employee, as defined by R.S. 27:3, such employee shall resign such elective office within thirty days of becoming a key employee. Provided however, no person who lobbies for a licensee can run for elective public office.

B. As used in this Section, business activity shall specifically include but is not limited to contracts:

(1) For the sale or purchase of goods, merchandise, and services.

(2) To provide or receive legal services, advertising, public relations, or any other business or personal service.

(3) For the listing, purchase or sale of immovable property or options or real rights relating thereto.

(4) Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instruments.

C. The Board of Ethics shall administer and enforce the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:555 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996. Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997; Acts 2001, No. 1220, §1; Acts 2004, No. 725, §1, eff. August 1, 2004.



RS 27:97 - Repealed by Acts 2012, No. 711, §2.

§97. Repealed by Acts 2012, No. 711, §2.



RS 27:98 - Skimming of gaming proceeds

§98. Skimming of gaming proceeds

A. The crime of skimming of gaming proceeds is the intentional excluding or the taking of any action in an attempt to exclude any thing or its value from the deposit, counting, collection, or computation of:

(1) Gross revenues from gaming operations or activities.

(2) Net gaming proceeds.

(3) Amounts due the state pursuant to the provisions of this Chapter.

B. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed, or to be skimmed, is less than one thousand dollars may be imprisoned, with or without hard labor, for not more than five years or may be fined not more than five thousand dollars, or both.

C. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed, or to be skimmed, is one thousand dollars or more shall be imprisoned at hard labor for not less than one year and not more than twenty years or may be fined not more than ten thousand dollars or the amount skimmed or to be skimmed, whichever is greater, or both.

D. The crime of skimming of gaming proceeds, for purposes of venue, may be considered to have been committed either in the parish of East Baton Rouge or in the parish or parishes within whose boundary or territorial jurisdiction the riverboat was located at the time the offense was committed.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:557 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:99 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§99. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:100 - Repealed by Acts 2001, No. 216, 2.

§100. Repealed by Acts 2001, No. 216, §2.



RS 27:101 - Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

§101. Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

A. No person holding a gaming license and no servant, agent, or employee of the licensee shall cash or accept, in exchange for the purchase of tokens, chips, or electronic cards:

(1) An identifiable employee payroll check.

(2) Any document evidencing or stating title to or ownership of, whether unencumbered or encumbered by a privilege, mortgage, or security interest, any classification of motor vehicle, manufactured home, or immovable property, including any building or dwelling situated therein.

(3) A check that represents a Family Independence Temporary Assistance Program (FITAP), Temporary Assistance for Needy Families (TANF), or supplemental security income payment.

B. Any licensee, employee, servant, or agent who violates or permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1993, No. 845, §1. Redesignated from R.S. 4:559.1 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 484, §1, eff. July 3, 1997; Acts 1997, No. 1285, §1, eff. July 15, 1997.



RS 27:111 - Exemptions

PART XII. MISCELLANEOUS PROVISIONS

§111. Exemptions

Commercial cruise ships, as described in R.S. 14:90(B), shall be exempt from the provisions and requirements of this Chapter.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:560 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:112 - Legal shipments of gaming devices into the state

§112. Legal shipments of gaming devices into the state

All shipments of gaming devices, including slot machines, into any parish of this state within which gaming is authorized, the registering, recording, and labeling of which have been duly done by the manufacturer or dealer thereof in accordance with Sections 3 and 4 of that certain Chapter of the Congress of the United States entitled, "An act to prohibit transportation of gaming devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, shall be deemed legal shipments thereof into any such parish.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:561 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:113 - Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

§113. Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

Pursuant to Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gaming devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, the state of Louisiana, acting by and through its duly elected and qualified members of its legislature, does hereby in this Section, and in accordance with and in compliance with the provisions of Section 2 of such Chapter of Congress, declare and proclaim that any parish of the state of Louisiana, within which gaming is authorized is exempt from the provisions of Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gaming devices in interstate and foreign commerce", designated U.S.S. 1171-1177, approved January 2, 1951.

Acts 1991, No. 753, §1, eff. July 18, 1991. Redesignated from R.S. 4:562 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:114 - Repealed by Acts 2004, No. 336, §2, eff. June 18, 2004.

§114. Repealed by Acts 2004, No. 336, §2, eff. June 18, 2004.



RS 27:201 - THE LOUISIANA ECONOMIC DEVELOPMENT

CHAPTER 5. THE LOUISIANA ECONOMIC DEVELOPMENT

AND GAMING CORPORATION LAW

PART 1. LEGISLATIVE INTENT AND POLICY

§201. Title and citation

This Chapter shall be cited and referred to as the "Louisiana Economic Development and Gaming Corporation Act".

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:601 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:202 - Public policy of state concerning gaming

§202. Public policy of state concerning gaming

A. The legislature hereby recognizes that the gaming operations and activities are unique activities for state government and that a corporate structure will best enable the casino gaming to be managed in an entrepreneurial and business-like manner. It is the intent of the legislature that the Louisiana State Gaming Corporation shall be accountable to the governor, the legislature, and the people of the state through a system of audits, reports, and legislative oversight, and thorough financial disclosure as required by this Chapter.

B. The legislature hereby finds and declares to be the public policy of this state that:

(1) The development of a controlled gaming industry is important to the development of the economy of the state of Louisiana in that it will assist in the continuing growth of the tourism industry and thus will benefit the general welfare of our citizens.

(2) The growth and success of gaming is dependent upon public confidence and trust that gaming activities and, in particular, that casino gaming activities are conducted honestly and are free from criminal and corruptive elements.

(3) Public confidence and trust can only be maintained by strict regulation of all persons, practices, associations, and activities related to the operation of the official gaming establishment and the manufacture, supply, or distribution of gaming devices and supplies.

C. It is the express intent, desire, and policy of the legislature that no holder of the casino operating contract, applicant for a license, permit, contract, or other thing existing, issued, or let as a result of this Chapter shall have any right or action to obtain any license, permit, contract, or the granting of the approval sought except as provided for and authorized by this Chapter. Any license, permit, contract, approval, or thing obtained or issued pursuant to the provisions of this Chapter is expressly declared by the legislature to be a pure and absolute revocable privilege and not a right, property or otherwise, under the constitutions of the United States or of the state of Louisiana. Further the legislature declares that no holder acquires any vested right therein or thereunder.

D. The legislature hereby declares that notwithstanding any other laws of the state to the contrary, the state, through the Louisiana Economic Development and Gaming Corporation (hereafter referred to as the "corporation"), is hereby authorized to enter into a casino operating contract with a casino operator requiring the operator to provide for or furnish an official gaming establishment, to provide all items necessary for the conducting of gaming operations, and to conduct casino gaming operations at the official gaming establishment pursuant to the provisions of this Chapter.

E. Notwithstanding any other provision of this Chapter to the contrary, if the casino operating contract is extinguished before the end of its term through breach of contract by the casino operator, another contract may be entered into as provided for in this Chapter.

F. The legislature hereby directs that with respect to all design, engineering, construction, and maintenance contracts and/or projects undertaken by the contractor, or gaming corporation, the contractor and/or gaming corporation shall adopt written policies, procedures, and regulations to allow the participation of businesses owned by minorities in all such design, engineering, and construction contracts and/or projects. The legislature hereby further directs that the written policies, procedures, and regulations shall provide for the inclusion of businesses owned by minorities to the maximum extent practicable.

G.(1) All businesses or vendors selected by the contractor or the gaming corporation for any purpose shall strictly adhere to the nondiscrimination policies and practices embodied in applicable federal, state, and local law.

(2) Any business, vendor, and/or contractor selected by the gaming corporation to operate the casino contemplated herein shall, as nearly as practicable, employ minorities consistent with the population of the state.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:602 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:203 - Official gaming establishment

§203. Official gaming establishment

The official gaming establishment shall be located in Orleans Parish. The particular facility shall be determined as provided for in R.S. 27:241.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:603 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2011, 1st Ex. Sess., No. 19, §1.



RS 27:204 - Status of corporation; exercise of economic development function

§204. Status of corporation; exercise of economic development function

The Louisiana Economic Development and Gaming Corporation shall not be a state agency, except as expressly provided in this Chapter. It is the intent of the legislature that the creation of the corporation, the entering into of a casino operating contract with a private gaming operator, and the revenues received by the corporation shall be in furtherance of and deemed to result from the exercise by the state of its economic development power in partnership with private sector contractors. The amounts received by the corporation and the state from the private contractor are hereby declared to not be a tax or license fee, but rather the proceeds of a joint venture between the corporation and the casino operator in furtherance of economic development.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:604 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:205 - Definitions

PART II. GENERAL PROVISIONS

§205. Definitions

When used in this Chapter, the following terms have these meanings:

(1) "Applicant" means any person who has submitted an application or bid to the corporation for a permit, license, or contract under the provisions of this Chapter.

(2) "Application" means the documentation and forms submitted by a person, on a form provided by the corporation, requesting issuance of a permit, license, or a proposed contract. Application also includes all documents and information incorporated in, attached to, or submitted with the application form specifically including personal history questionnaires and financial disclosure forms.

(3) "Board" means the board of directors of the corporation.

(4) "Casino gaming operations" means any gaming operations offered or conducted at or in the official gaming establishment.

(5) "Casino gaming operator" or "casino operator" means any person who enters into a casino operating contract with the corporation requiring that person to conduct casino gaming operations according to the provisions of this Chapter.

(6) "Casino operating contract" means a contract let or bid by the corporation, in accordance with the provisions of this Chapter, authorizing a casino operator to conduct casino gaming operations at the official gaming establishment for the benefit of the state and the casino gaming operator.

(7) "Corporation" means the Louisiana Economic Development and Gaming Corporation, which except as specifically provided in this Chapter shall be a special corporation operated for a public purpose, the ownership interest of which is vested in the state.

(8) "Director" or "member" means a member of the board of directors of the corporation.

(9) "Distributor" shall have the same meaning as the term "gaming supplier" in R.S. 27:3.

(10) "Economic interest" shall have the same meaning as that term defined in R.S. 27:3.

(11) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(12) "Game" means any banking or percentage game located exclusively within an official gaming establishment which is played with cards, dice, or any electronic, electrical, or mechanical device or machine for money, property, or any thing of value. Game does not include lottery, bingo, charitable games, raffles, electronic video bingo, pull tabs, cable television bingo, wagering on dog or horse races, sports betting, or wagering on any type of sports event, inclusive but not limited to football, basketball, baseball, hockey, boxing, tennis, wrestling, jai alai, or other sports contest or event.

(13) "Gaming device" means any equipment or mechanical, electromechanical, or electronic contrivance, component, or machine used directly or indirectly in connection with gaming or any game which affects the result of a wager by determining win or loss. The term includes a system for processing information which can alter the normal criteria of random selection, which affects the operation of any game, or which determines the outcome of a game. The term does not include a system or device which affects a game solely by stopping its operation so that the outcome remains undetermined.

(14) "Gaming operations" or "gaming activities" means the offering or conducting of any game or gaming device in accordance with the provisions of this Chapter.

(15) "Gaming operator" means a person licensed by the corporation or authorized by contract with the corporation to conduct gaming operations or gaming activities in accordance with the provisions of this Chapter.

(16) "Gaming supplies" means all materials and supplies other than gaming devices which the corporation finds or determines to be used or expended in gaming operations or activities.

(17) "Gross revenue" means the total of all value received by the casino gaming operator from gaming operations, including cash, checks, vouchers, instruments and anything received in payment for credit extended to a patron for purposes of gaming, and compensation received for conducting any game in which the casino gaming operator is not party to a wager, less the total of all value or amounts paid out as winnings to patrons and credit instruments or checks which are uncollected as determined by rule of the corporation.

(18) "Investigation" or "investigate" means an investigation initiated by and conducted by the corporation or its designated agents.

(19) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(20) "License" means an authorization issued to a person by or in the name of the corporation to engage in or assist gaming operations or activities regulated by this Chapter.

(21) "Licensee" means any employee, agent, person, or entity who is required to be issued a license under this Chapter or under the rules and regulations of the corporation.

(22) "Major procurement" means the purchase or acquisition of any item, product, or service in the amount of one hundred thousand dollars or more.

(23) "Manufacturer" means any person who manufactures or assembles programs or slot machines or other gaming devices for sale or use in this state.

(24) "Minor procurement" means any purchase, or acquisition of any item, product, or service which is not a major procurement.

(25) "Net gaming proceeds" means gross revenue less the total amount or value paid out to winning patrons or players and uncollected checks and credit instruments if accepted in compliance with corporation rules.

(26) "Official gaming establishment" means the building or facility described in R.S. 27:241 which is located in Orleans Parish at which the conducting of casino gaming operations is authorized.

(27) "Permit" shall have the same meaning as that term defined in R.S. 27:3.

(28) "Permittee" shall have the same meaning as that term defined in R.S. 27:3.

(29) "Person" means any individual, partnership, association, joint stock association or trust, corporation, or other business entity whether incorporated or not.

(30) "President" means the president of the corporation.

(31) "Security" means the protection of information that would or could provide an unfair advantage to any individual involved in the operation of the casino gaming; protection and preservation of the integrity of casino gaming games and operations; as well as measures taken to prevent crimes against a gaming operator or the corporation.

(32) "Slot machine" means any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token, or similar object therein or upon payment of any consideration whatsoever, is available to play or, operate the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tokens, or any thing of value, whether the payoff is made automatically from the machine or in any other manner.

(33) "Suitable" or "suitability requirements" shall have the same meaning as that term defined in R.S. 27:3.

(34) "Vendor" means any person who has entered into a major procurement contract with the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 540, §1. Redesignated from R.S. 4:605 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2011, 1st Ex. Sess., No. 19, §1.



RS 27:206 - Venue in civil proceedings

§206. Venue in civil proceedings

Notwithstanding any other provision of law to the contrary, the venue for any civil proceeding by, against, or to which the corporation is a party shall be the parish of East Baton Rouge.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:606 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:207 - Corporation legal representation; attorney general

§207. Corporation legal representation; attorney general

The attorney general or his designee shall be the legal advisor to the corporation and the board, shall counsel and advise the corporation and the board, and shall represent the corporation in all legal proceedings. The corporation shall reimburse the attorney general for the cost of advising and representing the board and the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:607 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:210 - Louisiana Economic Development and Gaming Corporation created; administration by corporation; management; domicile

PART III. CREATION OF CORPORATION, OFFICERS

OF CORPORATION

§210. Louisiana Economic Development and Gaming Corporation created; administration by corporation; management; domicile

A. There is hereby created and established a special corporation to be operated for a public purpose which shall be known as the Louisiana Economic Development and Gaming Corporation. The corporation shall be managed in such a manner that enables the people of the state to benefit from its operations and profits.

B. The state of Louisiana hereby grants to the Louisiana Economic Development and Gaming Corporation all powers and faculties necessary to perform the functions for which it is created, including the power of granting an exclusive contract to operate a casino gambling establishment in accordance with the provisions of this Chapter. It is further provided that the acts of a holder of a casino gaming operator's contract pursuant to exclusive rights vested in him by the Louisiana Economic Development and Gaming Corporation shall be deemed to be acts of the state of Louisiana for purposes of the Sherman Antitrust Act and other laws of the United States regulating commerce.

C. The existence of the corporation shall begin only upon confirmation of a majority of the members of the board by the Senate as provided in this Chapter. Until the time of such confirmation, no business shall be conducted on behalf of the corporation.

D. Any action taken on behalf of the corporation when less than a majority of the members of the board have been confirmed shall have no effect.

E. The corporation shall be domiciled in the parish of Orleans.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:610 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:211 - Board of directors; qualifications; terms; removal; chairman; compensation; meetings; records; appointment of corporation president; duties; removal; open board meetings

§211. Board of directors; qualifications; terms; removal; chairman; compensation; meetings; records; appointment of corporation president; duties; removal; open board meetings

A. The affairs of the corporation shall be supervised by a board of directors which shall be composed of and appointed as follows:

(1) Seven members, one from each congressional district and the remaining member or members from the state at large, appointed by the governor and confirmed by the Senate as provided in Subsection C of this Section.

(2) Two members appointed by the governor from the parish where the official gaming establishment is located, who shall also be confirmed by the Senate as provided in Subsection C of this Section.

B. Members appointed when the Senate is not in session shall serve only until the end of the next regular session, unless confirmed by the Senate. Should the Senate refuse to confirm a member appointed in the interim, then he shall forfeit his office as of the date on which the Senate refuses to confirm him. Any person not confirmed by the Senate shall not be reappointed as a member for a period of two years.

C. Members appointed by the governor and confirmed by the Senate shall be residents of the state of Louisiana and serve staggered terms of six years. Of the initial appointees, the member from the first congressional district, and one member from the parish where the official gaming establishment is located, shall be appointed for a term to expire on December 31, 1993; the member from the second congressional district, and one member from the parish where the official gaming establishment is located, shall be appointed for a term to expire on December 31, 1994; the member from the third congressional district shall be appointed for a term to expire on December 31, 1995; the member from the fourth congressional district shall be appointed for a term to expire on December 31, 1996; the member from the fifth congressional district shall be appointed for a term to expire on December 31, 1997; and the members from the sixth and seventh congressional districts shall be appointed for a term to expire on December 31, 1998. Members appointed by the governor and confirmed by the Senate may serve beyond the end of their respective terms until their successors have been appointed and qualified. No member shall serve more than one consecutive six-year term. Members may be removed by the governor for cause, which shall include neglect of duty, malfeasance, misfeasance, or nonfeasance in office. The governor shall appoint the chairman of the board and the board shall annually elect a vice chairman from among its voting members.

D.(1) The members of the board of directors and all employees of the corporation shall be subject to the Code of Governmental Ethics. They shall be considered public employees as defined by R.S. 42:1102(18) and the corporation shall be considered an agency as defined by R.S. 42:1102(2) for purposes of the Code of Governmental Ethics only.

(2)(a) The members of the board of directors and all employees of the corporation shall be subject to the provisions of R.S. 42:61 et seq. relative to dual officeholding and dual employment.

(b) For purposes of Subparagraph (2)(a) of this Subsection only, the board of directors and the corporation shall be considered to be state agencies.

E. Members of the board of directors shall be directors of the corporation and shall be entitled to an annual salary fixed by the governor. Members shall be reimbursed by the corporation for reasonable expenses and expenses incurred in performance of their duties.

F. Five members of the board shall constitute a quorum. The board shall also meet upon call of the chairman or five or more of the members of the board. The board shall keep accurate and complete records of all its meetings.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 314, §1; Acts 1996, 1st Ex. Sess., No. 14, §1, eff. May 6, 1996. Redesignated from R.S. 4:611 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 803, §7.



RS 27:212 - Corporation president; officers

§212. Corporation president; officers

A. The president of the corporation shall be appointed by the board subject to the approval of the governor. Should the governor refuse to approve the appointment of the president by the board, then the board shall submit another name. The person whose appointment was refused shall not be renamed for approval for a period of two years. The governor shall, within thirty days after the nomination of the president by the board, either approve or reject the nomination.

B. The president of the corporation shall manage the affairs of the corporation and shall have such powers and duties as specified by the board of directors. The president shall not be a member of the board. The president of the corporation shall serve at the pleasure of the board of directors which shall set the compensation of the president.

C. The president shall employ a vice president and a secretary-treasurer with such duties as are assigned by the president. Such officers shall serve at the pleasure of the president.

D. No officer or employee shall be a member of the board, but all officers and employees of the corporation shall be full-time employees and no officer or employee shall engage in any other occupation or trade for remuneration while an officer or employee of the corporation.

E. All meetings of the board shall be open and governed by the provisions of R.S. 42:11 et seq. Security personnel, plans, and devices as listed in R.S. 42:17(A)(3) shall include but not be limited to the security portions or segments of casino gaming requests for proposals, security portions of proposals to conduct casino gaming operations, and records of the security division of the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 14, §1, eff. May 6, 1996. Redesignated from R.S. 4:612 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:220 - Duties of the board; adoption of administrative regulations; rulemaking authority

PART IV. OPERATIONS OF CORPORATION IN GENERAL

§220. Duties of the board; adoption of administrative regulations; rulemaking authority

A.(1) The board of directors shall provide the president with private-sector perspectives on the operation of a large gaming enterprise.

(2) In addition, the board shall:

(a) Approve or disapprove the budget for the operation of the corporation.

(b) Approve or disapprove the terms of major procurements.

(c) Serve as a board of appeal for any denial, revocation, or cancellation by the president of a contract, license, or permit issued pursuant to the provisions of this Chapter.

(d) Adopt such administrative rules and regulations as may be necessary to carry out and implement its powers and duties, the operations of the corporation, the conduct of gaming operation in general, and any other matters necessary or desirable for the efficient and effective operation of the casino gaming or convenience of the public.

(e) Review the performance of the corporation and advise the president and make recommendations to him regarding operations of the corporation.

B. The board shall adopt rules for the conduct of specific games and gaming operations, including but not limited to rules specifying:

(1) The types of games to be conducted.

(2) The granting of credit to a patron.

(3) Special procedures for making and soliciting requests for major procurements.

C. The board may, by rule and regulation, create and adopt special procedures for promulgation of rules and regulations, but such special procedures and the creation and adoption of any rule, regulation, or special procedure of the board shall include legislative oversight and publication of notice of intent as provided for in R.S. 49:953 except that the notice may be published either in the official journal of the state or the Louisiana Register.

D. For purposes of expeditious implementation of the provisions of this Chapter, the promulgation of initial administrative rules shall constitute a matter of imminent peril to public health, safety, and welfare as provided in R.S. 49:953(B).

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:620 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2013, No. 220, §9, eff. June 11, 2013.



RS 27:221 - Powers and duties of corporation in general

§221. Powers and duties of corporation in general

The corporation, in pursuance of the attainment of the objectives and the purposes of this Chapter, may:

(1) Sue and be sued in its corporate name.

(2) Adopt a corporate seal and a symbol.

(3) Hold copyrights, trademarks, and service marks and enforce its rights with respect thereto.

(4) Appoint agents upon which process may be served.

(5) Acquire immovable property and make improvements thereon, subject to the prior approval of the Joint Legislative Committee on the Budget.

(6) Make, solicit, and bid requests for proposals and offers for major procurements, in accordance with law or rules and regulations of the corporation including:

(a) Contracts for major procurements after competitive negotiation, bidding, or other procedure authorized pursuant to the Louisiana Procurement Code, or the corporation may adopt special rules and regulations pursuant to the provisions of this Part providing for special procedures whereby the corporation may make any class of procurement including the authority to negotiate a reduced price. Such procedures shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation, and the best service and products for the public. In its bidding and negotiation processes, the corporation may do its own bidding and procurement or may utilize the services of the division of administration central purchasing agency or other state agency or division. The president of the corporation may with approval of the board declare an emergency for purchasing purposes.

(b) Contracts to incur debt in its own name and enter into financing agreements with the state, its own agencies, or with a commercial bank, excluding the authority to issue bonds.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:621 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:222 - Corporation and board to act through president

§222. Corporation and board to act through president

The acts of the president shall be considered the acts of the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:622 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:223 - Powers and obligations of corporation's president

§223. Powers and obligations of corporation's president

A.(1) The president, as chief executive officer of the corporation, shall direct and supervise all administrative and management activities in accordance with the provisions of this Chapter and any rules and regulations adopted by the board.

(2) He shall:

(a) Supervise and administer the operation of the corporation.

(b) Employ and direct such personnel as may be necessary to carry out the purposes of this Chapter and utilize such services, personnel, or facilities of the corporation as he may deem necessary. He may enter into personal service contracts in accordance with provisions of this Chapter or rules and regulations adopted by the board and compensate such consultants and technical assistants as may be required to carry out the provisions of this Chapter.

(c) Make available for inspection by the board or any member of the board, upon request, all books, records, files, and other information and documents of his office and to advise the board and recommend such administrative regulations and other matters he deems necessary and advisable to improve the operation and administration of the casino gaming.

(d) Attend meetings of the board.

(e) Enter into any major procurement authorized by the board with any person, firm, or corporation for the promotion and operation of casino gaming, or for the performance of any of the provisions of this Chapter.

(f) Enter into minor procurements as authorized by rule and regulation of the corporation for the furtherance of corporate activities.

(g) Beginning on March 1, 1993, and not later than thirty days before the beginning of each subsequent regular session of the legislature, submit the proposed annual budget of the corporation and projected net proceeds as previously approved by the board to the Joint Legislative Committee on the Budget for review and approval.

B. The president, with the approval of the board, may amend or modify the budget at any time in any manner deemed necessary for the proper operation of the corporation; however, each change shall be reported in writing to the board and to the Joint Legislative Committee on the Budget.

C. Following his approval by the governor and during his employment, the president shall reside in Louisiana.

D. The president may:

(1) Require bond from corporate employees with access to corporate funds or casino gaming funds, in such an amount as provided in the administrative regulations of the board.

(2) Require bond from other employees as he deems necessary.

(3) For good cause, suspend, revoke, or refuse to renew any contract, other than a casino operating contract, entered into or any license issued in accordance with the provisions of this Chapter or the administrative rules and regulations of the board.

(4) Upon specific or general approval of the board, conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of gaming operations, or to determine the qualifications or compliance by a gaming operator, employees, or licensees.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:623 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:224 - Acceptance and expenditure of monies by corporation; corporation to be self-sustaining and self-funded

§224. Acceptance and expenditure of monies by corporation; corporation to be self-sustaining and self-funded

A. The corporation may accept and expend, in accordance with the provisions of this Chapter, such monies as may be appropriated by the legislature or such monies as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes.

B. After the repayment of any appropriated funds provided to the corporation by the state, the corporation shall be self-sustaining and self-funded. Monies in the state general fund shall not be used or obligated to pay the expenses of the corporation except for those appropriated to the corporation for the implementation of provisions of this Chapter.

C. No obligation of the corporation shall be subject to or backed by the full faith and credit of the state or the state treasury. In addition, the state of Louisiana and all political subdivisions of the state shall be immune from liability and from suit for any action or failure to act which arises from the creation, operation, contractual obligations, or delictual or quasi delictual obligations of the Louisiana Economic Development and Gaming Corporation either due to an act or omission of the state, a political subdivision of the state, or the corporation itself.

D. The governor by executive order, subject to legislative approval either by vote or by mail ballot, or the legislature by Act or Resolution may set aside or order that the corporation renegotiate the provisions of the casino operating contract of a casino operator who is voluntarily or involuntarily placed in bankruptcy, receivership, conservatorship, or similar status. Any action so taken shall constitute the revocation or modification of a pure and absolute revocable privilege as provided in R.S. 27:202(C). Neither the state of Louisiana nor any political subdivision thereof shall be liable in damages for such revocation, modification, or order for renegotiation.

E. The governor by executive order or the board overseeing the operation of the casino, subject to legislative approval either by vote or by mail ballot, or the legislature by Act or Resolution may negotiate a new casino operating contract.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 58, §1, eff. May 9, 1996. Redesignated from R.S. 4:624 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:225 - Personnel program for employees; conflict of interest; employment of specified persons by corporation prohibited; background investigations

§225. Personnel program for employees; conflict of interest; employment of specified persons by corporation prohibited; background investigations

A. The corporation shall establish and maintain a personnel program including rules and regulations for its employees. The corporation may procure benefit programs or group insurance plans and may provide or arrange for a retirement plan. Employees of the corporation shall serve at the pleasure of the president who shall determine their compensation. The employees shall be subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the president and shall not be subject to civil service provisions.

B. A background investigation shall be conducted by the chief security officer of the corporation or his agent or designee on every applicant who has reached the final selection process prior to employment by the corporation, which background investigation shall include testing the applicants for the presence of illegal controlled dangerous substances. Applicants shall be fingerprinted as a condition of employment.

C. No person who has been convicted of a felony, bookmaking or other forms of illegal gambling, or a crime involving moral turpitude shall be employed by the corporation. The board may by regulation provide for a definition of moral turpitude.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:625 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:226 - Standards of conduct

§226. Standards of conduct

A. Each member of the board shall file with the Board of Ethics at the time of appointment, and annually thereafter, a financial disclosure statement listing all assets and liabilities, property and business interests, and sources of income of the member, the spouse of the member, and minor children of the member.

B. Each employee of the corporation, except secretarial and clerical personnel, shall file with the Board of Ethics, at the time of appointment or employment and annually thereafter, an affidavit affirming that the employee and the spouse of the employee do not have an economic interest in an applicant, licensee, or permittee.

C.(1) The members of the board and all corporation employees shall be subject to the Code of Governmental Ethics as provided in R.S. 27:211(D). In addition, the board shall adopt a code of ethics for officers and employees.

(2) The board shall adopt a code of ethics concerning the corporation's specific needs.

(3) Ethics codes adopted by the board shall include but not be limited to the following:

(a) A member or employee or agent of the corporation shall not be permitted to engage in gaming activities in an establishment licensed by the corporation, except in the course of the person's duties.

(b) A member or employee shall not solicit or accept employment from the casino operator, a licensee, or permittee for a period of two years after termination of service with the corporation.

(c) A member or employee shall not act in an official capacity in a matter concerning a licensee or a permittee who is the employer of a spouse, child, parent, or sibling, when such action might reasonably be expected to impair the objectivity of the person.

(d) A spouse, child, parent, or sibling of a member shall not be employed by the casino operator, a licensee under this Chapter, or a holding, intermediary, or subsidiary company of a licensee.

(e) A member or employee shall not have a direct or indirect interest in the gaming contractor, a licensee, or permittee, during the term of office or employment of the member or employee.

(f) A member or employee shall not use the person's official authority for the purpose of affecting the result of an election or nomination for office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute anything of value to a party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.

(4) The following persons shall not pay, lend, or contribute anything of value to a political candidate, political organization, political party, or political action committee, the president, a member of the board, or a spouse or minor child of the president or a member.

(5)(a) Except as provided in Subparagraph (e) of this Paragraph, a member of the board shall not acquire a direct or indirect economic interest in or be employed by a casino gaming contractor for a period of two years following the date the member's term expires.

(b) Except as provided in Subparagraph (e) of this Paragraph, an employee of the corporation shall not acquire a direct or an indirect economic interest in or be employed by a casino gaming contractor for a period of two years following the termination of the person's employment with the corporation.

(c) A member or a person employed by the corporation shall not represent a party other than the corporation before or against the corporation for a period of two years following the termination of the person's term or employment with the corporation.

(d) A consultant or person under contract for services to the corporation may not represent a person other than the corporation before the corporation.

(e) A former board member or employee is not prohibited, following termination of the person's membership or employment, from acquiring an interest in, or soliciting or obtaining employment with a person involved in, a gaming operations service industry which is not a licensee or permittee.

(6) A licensee or permittee shall not provide, transfer, or sell, or offer to provide, transfer, or sell, an interest in a license or permit to a person restricted from the transaction by this Chapter.

D. The Board of Ethics shall administer and enforce the provisions of this Section and the regulations, rules, and orders issued with respect to members and employees subject to the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 14, §1, eff. May 6, 1996; Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997. Redesignated from R.S. 4:626 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:227 - Corporation exemptions; local regulation and taxation

§227. Corporation exemptions; local regulation and taxation

A. Corporation operations are exempt from and no political subdivision may enact any measure to require licensing, to regulate, to impose fees, or to tax corporation operations.

B. The corporation and its operations are exempt from taxation by the state, specifically including but not limited to state sales tax, income tax, corporation franchise tax, and occupational license taxes, if any.

C. Nothing in this Section shall be construed to exempt any corporation employee from taxation as otherwise provided by law.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:627 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:230 - Specific powers and duties of the corporation relating to casino gaming operations

PART V. GENERAL CORPORATION GAMING OPERATIONS

§230. Specific powers and duties of the corporation relating to casino gaming operations

A, B. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

C. The casino gaming operator and no person who is licensed or has a direct or indirect financial interest in an entity licensed as a manufacturer of gaming devices and slot machines shall be licensed as a distributor of gaming devices or slot machines.

D. The corporation shall issue licenses or permits to such other persons as it deems necessary for the protection of the citizens of this state or as may be necessary to carry out the requirements of this Chapter.

E. The securing of any license or permit required under the provisions of this Chapter shall be a prerequisite for conducting, operating, or performing any activity regulated by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:630 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:231 - Corporation responsibilities relating to gaming operations

§231. Corporation responsibilities relating to gaming operations

A. The corporation shall:

(1) Investigate the qualifications of any proposed gaming operator before any casino operating contract is entered into.

(2) Investigate the qualifications of each applicant before any license or permit is issued pursuant to the provisions of this Chapter.

(3) Investigate the circumstances surrounding any act or failure to act when so required, or transaction for which corporation review, notification, or approval is required.

(4) Investigate violations of this Chapter and any rules and regulations promulgated hereunder and other such violations of law relating to the conduct of gaming operations as the president sees fit.

(5) In accordance with the Administrative Procedure Act, conduct hearings upon complaints charging violations of this Chapter or of administrative regulations adopted by the corporation, and other such hearings as may be provided by administrative regulation.

(6) Initiate and assist in the prosecution or defense of such proceedings before any appointed independent hearing officer or appeals therefrom, as the corporation may deem appropriate.

(7) Conduct continuing reviews of gaming operations through on-site observation and other reasonable means to assure compliance with this Chapter and regulations promulgated hereunder.

(8) Be entitled to request information, materials, and any other data from any casino gaming operator, licensee, permittee, applicant, or other entity registered under this Chapter.

B. The corporation, through its agents, shall be available for public inquiry or complaint at all times during hours of operation in the official gaming establishment.

C. The corporation and its agents may:

(1) Inspect and examine all premises wherein gaming operations are conducted or gaming devices or equipment are manufactured, sold, or distributed.

(2) Inspect all equipment and supplies in, upon, or about such premises.

(3) Summarily seize and remove from such premises and impound any equipment or supplies for the purpose of examination and inspection.

(4)(a) Demand access to and inspect, examine, photocopy, and audit all papers, books, and records of applicants and gaming operators, respecting all revenues produced by any gaming operations, and require verification of income and all other matters affecting the enforcement of the policy or any of the provisions of this Chapter or rules and regulations promulgated by the corporation.

(b) For the purpose of conducting audits after the cessation of gaming by a casino gaming operator, the former casino gaming operator shall furnish, upon demand of the corporation, books, papers, and records as necessary to conduct the audits. The former casino gaming operator shall maintain all books, papers, and records necessary for audits for a period of three years after the date of the expiration or cancellation of casino operating contract.

(5) Issue written interrogatories.

D.(1) The corporation has full power and authority to issue subpoenas and to compel the attendance of witnesses before it, to administer oaths at examinations or its official proceedings, to require testimony under oath, and to punish as contempt the failure to obey its orders. Appeal of an action by the corporation holding a person in contempt shall be to the Nineteenth Judicial District Court.

(2) Any process or notice issued by the corporation may be served in the manner provided for service of process and notices as provided by the Louisiana Code of Civil Procedure.

(3) The corporation may pay such transportation and other expenses of witnesses as it may deem reasonable and proper.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:631 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2003, No. 1155, §1.



RS 27:232 - Corporation independent hearing officers

§232. Corporation independent hearing officers

The corporation may retain or appoint one or more attorneys at law to serve as an independent hearing officer who may administer oaths and receive evidence and testimony under oath. Except as otherwise provided in this Chapter, the independent hearing officer may make recommendations or render decisions affecting contracts, licenses, and permits issued pursuant to the provisions of this Chapter and rules promulgated by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:632 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:233 - Corporation's duty to investigate qualifications of applicants, casino operators, and others; absolute powers of corporation

§233. Corporation's duty to investigate qualifications of applicants, casino operators, and others; absolute powers of corporation

A. The corporation, shall investigate or have investigated the qualifications of each applicant under this Chapter before any contract, license, or permit is issued or approval given for acts or transactions for which corporation approval is required or granted. The corporation shall continue to observe the conduct of all casino operators, licensees, permittees, and other persons having a material involvement directly or indirectly with a casino operator.

B. The corporation has full and absolute power and authority to deny any application, or limit, condition, restrict, revoke, or suspend any license, permit, or approval, or fine any person licensed, permitted, or approved for any cause specified in this Chapter or rules promulgated by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:633 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:234 - Suitability qualifications for casino gaming operator or license holder

§234. Suitability qualifications for casino gaming operator or license holder

A. No person shall be eligible to obtain a license or to enter into a contract with the state to conduct casino gaming operations unless the corporation is satisfied that the applicant is suitable.

B. For purposes of this Chapter, "suitable" means that the proposed casino operator, or other applicant or licensee has demonstrated to the corporation by clear and convincing evidence that he:

(1) Is a person of good character, honesty, and integrity.

(2) Is a person whose prior activities, criminal record, if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation and control of gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or the carrying on of the business and financial arrangements incidental thereto.

(3) Is capable of and likely to conduct the activities for which the applicant or casino gaming operator is licensed or approved in accordance with the provisions of this Chapter and any rules of the corporation.

C. For purposes of entering into a casino operating contract, the applicant shall also demonstrate by clear and convincing evidence that:

(1) He has or guarantees acquisition of adequate business competence and experience in the operation of casino gaming operations.

(2) The proposed financing of the conducting of casino gaming operations is:

(a) Adequate for the nature of the proposed operation.

(b) From a suitable source.

(3) He has or is capable of and guarantees the obtaining of a bond or satisfactory financial guarantee of sufficient amount, as determined by the corporation, to guarantee successful completion of and compliance with the casino operating contract or such other projects which are regulated by the corporation.

D. All casino operators, licensees, permittees, registrants, and persons required to be qualified under this Chapter have a continuing duty to inform the corporation of any action which they believe would constitute a violation of this Chapter. No person who so informs the corporation shall be discriminated against by an applicant, gaming operator, permittee, or registrant because of supplying such information.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:634 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:235 - Casino operating contract, license; disqualification criteria

§235. Casino operating contract, license; disqualification criteria

The corporation shall not award a casino operating contract or a license to any person who is disqualified on the basis of any of the following criteria:

(1) Failure of the applicant to prove by clear and convincing evidence that he is suitable in accordance with the provisions of this Chapter.

(2) Failure of the applicant to provide information and documentation to reveal any fact material to a suitability determination, or the supplying of information which is untrue or misleading as to a material fact pertaining to the qualification criteria.

(3) The conviction of, or a plea of guilty or nolo contendere by, the applicant, or of any person required to be qualified under this Chapter as a condition for a contract, for an offense punishable by imprisonment of more than one year.

(4) Current prosecution of or pending charges in any jurisdiction against the applicant, or any person who is required to be qualified under this Chapter as a condition for a contract, for an offense punishable by more than one year imprisonment.

(5) If the applicant is a corporation which is owned by a parent or other corporation or person as defined in R.S. 27:205, then the applicant shall be disqualified if any person owning more than five percent of the common stock of the parent corporation has been convicted of, or pled guilty or nolo contendere to, a felony offense.

(6) If the applicant is a corporation, partnership, association, joint venture, or other entity of which any individual holding five percent or more interest in the profits or loss has been convicted of, or pled guilty or nolo contendere to, an offense which at the time of conviction is punishable as a felony.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:635 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:236 - Transfer of contract

§236. Transfer of contract

A. The sale, transfer, assignment, or alienation of a casino operating contract, or an interest therein in violation of the provisions of this Chapter is prohibited.

B. The corporation may approve the sale, transfer, or assignment of a casino operating contract, or an interest therein, or may grant such approval subject to conditions imposed by the corporation.

C. The sale, assignment, transfer, pledge, alienation, disposition, public offering, or acquisition of a security or securities that results in one person owning five percent or more of the total outstanding shares issued by a person that holds a casino operating contract is void as to the person owning more than a five percent interest without prior approval of the board.

D. A security issued in certificate form by a person that holds a casino operating contract must bear, on both sides of the certificate, a statement of the restrictions imposed by this Chapter. However, for a publicly traded corporation incorporated before June 30, 1992, a statement of restriction is necessary only for certificates issued by the corporation after the corporation applies for a license.

E. Every person who has or controls more than a five percent ownership, income, or profit interest in an entity that has or applies for a contract in accordance with the provisions of this Chapter, or who has the ability, in the opinion of the board, to exercise a significant influence over the activities of a casino gaming operator authorized or to be authorized by this Chapter, shall meet all suitability requirements and qualifications for licensees. The corporation may also issue, under penalty of revocation of license, a condition of disqualification naming the person or persons and declaring that such person or persons may not:

(1) Receive dividends or interest on securities of the corporation.

(2) Exercise directly or indirectly, including through a trustee or nominee, a right conferred by securities of the corporation.

(3) Receive remuneration from the casino gaming operator.

(4) Receive any economic benefit from the casino gaming operator.

(5) Continue in an ownership or economic interest in a casino gaming operations contract or remain as a manager, officer, director, or partner of a casino gaming operator.

F. No contract may be revoked under this Section unless the contractor is given notice and a reasonable opportunity to comply with the corporation's order.

G. After a casino operating contract or a gaming operator license is granted, any person acquiring five percent or more of the total outstanding shares of a licensee or five percent or more economic interest in an entity holding a casino operating contract is required to obtain the corporation's approval prior to such transaction. Failure to obtain prior corporation approval of a transfer is grounds for contract cancellation or license suspension or revocation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:636 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:237 - Records of corporation deemed open; exceptions; restricted use agreements

§237. Records of corporation deemed open; exceptions; restricted use agreements

A. All records of the corporation shall be deemed public records and subject to public inspection as provided by the provisions of R.S. 44:1 et seq. unless the record:

(1) Relates to or was provided by a confidential source or informant and relates to the security of gaming operations or the background of an applicant or prospective casino gaming operator.

(2) Relates to the security of the corporation, a casino operator, or a licensee.

(3) Involves a trade secret of the corporation, a casino gaming operator, a licensee, or a vendor.

(4) If disclosed, would endanger the security or integrity of gaming operations.

(5) Consists of an applicant's, casino gaming operator's, or licensee's personal history questionnaire forms, disclosure forms, financial disclosure forms, or other required disclosure forms or any records written or otherwise created as the result of a background investigation.

(6) Relates to trade secrets or designs, security components, or programs of gaming devices or games, or the design of experimental gaming devices and equipment.

(7) Consists of architectural, construction, schematic or engineering plans, blueprints, specifications, or calculations which relate to portions of the official gaming establishment or other facility of a gaming operator.

(8) Relates to an investigation of the corporation into a violation by a casino gaming operator, licensee, or vendor, until the corporation initiates proposed enforcement action and the document is disclosed in furtherance thereof.

B. The records described in Paragraphs (1) through (8) of Subsection A shall also constitute records containing security procedures, investigative techniques, or internal security information for purposes of R.S. 44:3(A)(3).

C. The corporation shall cause to be made and kept a record of all public actions of the corporation. The corporation shall maintain a public file of all applications for licenses and permits issued under this Chapter together with a record of all action taken with respect to those applications. The corporation may maintain such other files and records as it deems desirable.

D.(1) The corporation may enter into restricted use agreements with gaming regulatory entities from other gaming jurisdictions, domestic and foreign, for the providing, receipt, and protecting of information relating to applicants, licensees, and gaming operators.

(2) All information and data furnished to the corporation under a restricted use agreement under this Chapter or which may be otherwise obtained by the corporation from any source, specifically including gaming regulatory agencies of other jurisdictions, are confidential and may be revealed in whole or in part only in the course of the necessary administration of this Chapter or upon the lawful order of a court of competent jurisdiction. However, the corporation may reveal such information and data to an authorized agent of any agency of the United States government, any state, any political subdivision of this state, or the legislature pursuant to rules and regulations adopted by the corporation.

(3) Notice of the content of any information or data furnished or released pursuant to this Section may be given to any applicant, gaming operator, or licensee in a manner prescribed by rules and regulations adopted by the corporation.

E. All files, records, reports, and other information pertaining to gaming matters in the possession of the Department of Revenue shall be made available to the corporation as necessary for the administration of this Chapter. All files, records, reports, and other information pertaining to gaming matters in the possession of the corporation shall be made available to the Department of Revenue. Such records shall be confidential and not subject to the Public Records Law.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:637 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:238 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§238. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:239 - Application for contract; additional requirements; summary of proposed gaming operations

§239. Application for contract; additional requirements; summary of proposed gaming operations

The corporation shall require any applicant for a contract to conduct gaming operations pursuant to the provisions of this Chapter to provide the corporation with a summary describing the financial, internal, and security aspects of the proposed gaming operations, including but not limited to:

(1) Accounting and financial controls, including the procedures to be utilized in counting, banking, storage, and handling of cash.

(2) Procedures, forms, and, where appropriate, formulas covering the calculation of hold percentages, revenue drop, expense and overhead schedules, complimentary services, cash equivalent transactions, the salary structure, and personnel practices.

(3) Job descriptions and the system of personnel and chain-of-command, establishing a diversity of responsibility among employees engaged in gaming operations and identifying primary and secondary supervisor positions for areas of responsibility, which areas shall not be so extensive as to be impractical for an individual to monitor.

(4) Procedures within the cashier's cage for the receipt, storage, and disbursal of chips, cash, and other cash equivalents used in gaming, the payoff of jackpots, and the recording of transactions pertaining to gaming operations.

(5) Procedures for the collection and security of monies at the gaming tables.

(6) Procedures for the transfer and recordation of chips between the gaming tables and the cashier's cage.

(7) Procedures for the transfer of monies from the gaming tables to the counting process.

(8) Procedures and security for the counting and recordation of revenue.

(9) Procedures for the security, storage, and recordation of chips and other cash equivalents utilized in the gaming operation.

(10) Procedures for the transfer of monies or chips from and to the slot machines.

(11) Procedures and standards for the opening and security of slot machines.

(12) Procedures for the payment and recordation of slot machine jackpots.

(13) Procedures for the cashing and recordation of checks exchanged by patrons.

(14) Procedures governing the utilization of the private security forces within the designated area.

(15) Procedures and security standards for the handling and storage of gaming apparatus, including cards, dice, machines, wheels, and all other gaming equipment.

(16) Procedures and rules governing the conduct of particular games and the responsibilities of the gaming personnel in respect thereto.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:639 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:239.1 - Wagering at the official gaming establishment

§239.1. Wagering at the official gaming establishment

Wagering at the official gaming establishment may be made with tokens, chips, vouchers, coupons, or electronic cards issued by the casino gaming operator or an approved casino manager acting on behalf of the casino gaming operator. Electronic cards may be used which are affixed with a magnetic storage media, a "smart card" or those containing an integrated circuit chip, but excluding credit cards issued by any other entity or institution or cards which automatically withdraw funds from a credit, savings, or checking account held at a depository institution as defined by Section 3 of the Federal Deposit Insurance Act, which includes any credit union.

Acts 2001, No. 1229, §1; Acts 2012, No. 175, §1, eff. May 22, 2012.



RS 27:240 - Legislative intent; land-based casino gaming activities

PART VI. LAND-BASED CASINO OPERATING CONTRACT

§240. Legislative intent; land-based casino gaming activities

The legislature hereby finds and determines to be the public policy of the state:

(1) That the most desirable method of promoting economic development and maintaining public confidence in the integrity of casino gaming operations is to regulate ownership interests in operations of the casino gaming operator such that the owner or operator has no incentive to:

(a) Divert or skim revenues.

(b) Engage in illegal activities or to reduce competition from other gaming entities.

(c) Conduct land-based gaming operations so as to prevent guests from patronizing local businesses other than the official gaming establishment.

(2) Creation of a special corporation, which is empowered to issue bids and enter into contracts for the conducting of gaming activities is a useful economic development tool which can promote general economic development, increase employment, produce direct and indirect state and local revenues, and otherwise stimulate the overall economy of large metropolitan areas of the state and the tourism and hospitality industries therein.

(3) That all persons involved with the proposed casino gaming operation, including manufacturers, suppliers, and distributors of certain gaming devices and equipment, shall therefore be licensed, regulated, and controlled in such a manner as to accomplish and promote the above public policies and, in general, to protect the public health, safety, morals, good order, and general welfare of our citizens.

(4) That the most effective method of obtaining the above public policies and objectives described in this Section is to provide for the operation of a single official land-based gaming establishment by a nongovernmental entity as a contractor of and with the corporation so that the corporation and therefore the state derives revenues from the gaming operations in lieu of levying a tax upon the proceeds from operation of a large number of casinos.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:640 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:241 - Board to let contract to conduct casino gaming operations; bid specifications; compensation of casino gaming operator

§241. Board to let contract to conduct casino gaming operations; bid specifications; compensation of casino gaming operator

A. Notwithstanding any provision of law to the contrary, the board of directors shall publicly advertise, offer, and let, in accordance with the provisions of this Chapter, a contract to conduct casino gaming operations at a single official gaming establishment to be located upon the site of the Rivergate Convention Center in Orleans Parish. The term of the contract and any option to extend or renew may not exceed a total of twenty years primary term and one ten-year renewal option. The contract or renewal option to conduct casino operations shall not be subject to sale, alienation, assignment, or transfer by the casino gaming operator except as provided for in this Chapter.

B. The board shall devise a bid containing such specifications and requirements for the conducting of casino gaming operations as it determines will maximize economic development and revenues to the state from such operations and accomplish and promote the public policies set forth in this Chapter. Such bid may contain specific requirements or limitations regarding the location, quantity, and nature of games and gaming devices, hours of operation, security and internal control, the granting of credit to patrons, acquiescence in proposed rules and regulations and express resolutory conditions, and provisions providing for reciprocal remedies, rights, and damages upon breach and cancellation.

C. The bid let by the board shall require a minimum compensation to be paid to the corporation of eighteen and one-half percent of gross revenues, or one hundred million dollars annually, whichever is greater. The bid shall allow an applicant to offer a proposal for compensation of a higher percentage of gross revenues, or a higher fixed dollar amount.

D. The bid may also request and allow consideration of proposals which provide for construction of different kinds of an official gaming establishment (the official gaming establishment must provide at least one hundred thousand square feet of usable space in a single structure), the creation of specific numbers of jobs, services to be provided to the state, local government, or the corporation, investment of specified amounts in construction and development, and such other factors or items which the board deems to be in furtherance of the objectives of this Chapter.

E. The bid let shall state or list the factors which the board will use in evaluating the proposals to conduct casino gaming operations and the approximate weight each factor will receive in selecting the winning proposal. Assumptions regarding probable patronage of the official gaming establishment, revenue or play for each kind of game or gaming device, estimated payout to patrons, and expenses of the casino operator may be made and utilized in determining bid specifications and the award thereof. If such assumptions are to be utilized by the board in the evaluation and comparison of the bids submitted, they shall be stated in the bid offered by the president.

F. The board shall select the bid which in its opinion accomplishes the objectives of this Chapter, including revenue to the corporation, as evaluated and weighted according to the terms of the bid.

G. The casino operating contract shall provide that the contract is exclusive and that no other official gaming establishment shall be contracted or licensed in the same parish during the term of the casino operating contract or any renewals or extensions thereof.

H.(1) In the event that, at any time while the casino operating contract is in effect, through or as a result of the action of any or all or any combination of the legislature, the state of Louisiana, or any political subdivision or agency thereof, the corporation, any law enforcement entity, authority, or persons, or any other entities, authorities, persons, firms, or corporations, one or more land-based casino gaming establishments in addition to the single casino gaming operation provided for by this Chapter are authorized to operate in the parish of the official gaming establishment, the casino operating contractors shall be relieved of the obligation to remit to the corporation the compensation required under the provisions of the Casino Gaming Operating Contract. For purposes of this Section, the conduction of gaming operations upon riverboats in accordance with the Louisiana Riverboat Economic Development and Gaming Control Act or otherwise while upon a designated waterway while temporarily at dockside, video poker operations authorized pursuant to the Video Draw Poker Devices Control Law, authorized charitable gaming activities, lottery games conducted pursuant to the provisions of the Louisiana Lottery Corporation Law, pari-mutuel wagering as authorized by the provisions of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, and any other form of gambling or gaming not prohibited when the casino operating contract is executed shall not constitute the authorization of additional land-based casino gaming operations which relieves the casino gaming operator of payment of compensation to the corporation. Nothing in this Subsection shall be construed to authorize dockside gaming.

(2) In the event that litigation arises between the casino gaming operator and either the corporation or the state of Louisiana or any of its political subdivisions, the casino gaming operator shall continue to make all payments to the corporation and to the state of Louisiana and any of its political subdivisions as required by law during the pendency of such litigation. In addition to any other legal remedies, failure to make the required payments shall render the casino gaming operator unsuitable.

I. In addition, the casino gaming operator shall have the further right and be further entitled to obtain and be granted specific performance of the casino operating contract.

J. The bid issued by the board and the proposal selected may authorize the casino operator having the winning proposal to conduct limited temporary gaming operations in the parish where the official gaming establishment is located, at a location designated by the casino operator and approved by the board. The conducting of such temporary gaming operation may be considered by the board in selecting a final proposal with compensation to the corporation and the state being not less than twenty-five percent of gross revenues with the remainder to the casino operator the net proceeds therefrom after deducting operating expenses to be utilized to perform and complete the obligations of the operator as contained in the casino operating contract and proposal. Temporary gaming operations shall cease upon the commencement of gaming operations at the official gaming establishment.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 62, §1. Redesignated from R.S. 4:641 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:241.1 - Minimum compensation payments; effective March 31, 2001

§241.1. Minimum compensation payments; effective March 31, 2001

Notwithstanding the provisions of R.S. 27:241(C) or any other law to the contrary, effective midnight March 31, 2001, the minimum compensation to be paid by the casino operator to the Louisiana Gaming Control Board shall be the greater of: (i) eighteen and one-half percent of gross revenues or (ii) fifty million dollars for the casino fiscal year April 1, 2001 through March 31, 2002 and sixty million dollars for each casino fiscal year thereafter.

Acts 2001, 1st Ex. Sess., No. 1, §2, eff. Mar. 21, 2001.



RS 27:242 - Casino operator; requirements for persons making application or bid

§242. Casino operator; requirements for persons making application or bid

A. Any applicant or person submitting a bid for a contract to conduct casino gaming operations shall produce information, documentation, and assurances concerning any holders of indentures, notes, or other evidences of indebtedness, either in effect or proposed, which bear any relation to the casino gaming operation proposal submitted by the applicant or applicants. The reputation and integrity of financial sources may be judged upon the same standards as the applicant. In addition, the applicant shall produce whatever information, documentation, or assurances as may be required to establish by clear and convincing evidence the adequacy of financial resources both as to the construction or the completion of renovations or improvements to the official gaming establishment and the conducting of casino gaming operations.

B. Each applicant shall produce such information, documentation, and assurances as may be required to establish by clear and convincing evidence that the applicant has sufficient business ability and casino gaming experience or has available or is capable of obtaining employees with such experience to establish the person's ability to conduct casino gaming operations in accordance with the provisions of this Chapter. The applicant shall produce the names of all proposed casino key employees as they become known and a description of their respective or proposed responsibilities and a full description of security systems and management controls proposed for the casino and related facilities.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:642 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:243 - Requirements for casino operating contract

§243. Requirements for casino operating contract

A. Any bid to conduct casino gaming operations by an applicant shall contain provisions, narrative or schematic or both, describing the management, operation, financial, internal, and security aspects to the proposed conducting of casino gaming operations at the official gaming establishment.

B. The board shall review each bid required by Subsection A hereof and shall determine whether it conforms to the requirements of this Chapter and to any rules and regulations promulgated thereunder and whether the system submitted provides adequate and effective controls of the operation by the person submitting it. If the board finds any insufficiencies, it shall declare the bid submitted as nonconforming.

C. As to non-casino related activities:

(1) The casino gaming operator:

(a) May directly offer a single restaurant facility with table food within the official gaming establishment, provided that the seating does not exceed one hundred fifty seats.

(b) May directly offer limited cafeteria style food services for employees and patrons provided that seating for patrons shall be limited to four hundred seats and further that any such seating shall be used only for buffet seating.

(c) May directly cater events within the official gaming establishment provided that such catering on the second floor of the facility shall be limited to targeted persons identified in Subparagraph (g) of this Paragraph, and provided further that the casino gaming operator shall permit persons contracting a catered event the option of using outside caterers.

(d) May lease space on the second floor of the official gaming establishment to unaffiliated third parties that shall be permitted to operate no more than two restaurants with seating for no more than three hundred fifty persons, in the aggregate.

(e) May directly operate non-casino related businesses on the second floor of the casino provided that, other than as provided in Subparagraph (c) of this Paragraph, any food for such operation shall be purchased or catered by a third party restaurateur or food preparer with purchases at fair market value.

(f) May lease space to third parties that may operate non-casino related businesses on the second floor of the official gaming establishment provided that the primary purpose of such business is not a restaurant which shall require that no more than thirty-five percent of the revenues of such business shall be derived from the sale of food.

(g) May not offer or advertise complimentary or discounted food offerings to the general public within a fifty-mile radius of the official gaming establishment and within Louisiana, but may, nonetheless, offer and advertise complimentary or discounted food offerings to: (i) a patron that is a member of a customer reward system or otherwise maintained on a data base; (ii) a known "high roller" or patrons on a junket with established play at the casino or with other casinos; (iii) a person that, based upon observed win or loss levels, is eligible to obtain discounted or full complimentary food offerings; (iv) a targeted prospective customer outside a fifty-mile radius of the official gaming establishment or not within the state, provided that no advertising of complimentary or discounted food offerings for such persons shall be disseminated to the general public such as on billboards or in the print media; (v) a person that has suffered a service error that results in complimentary or discounted food offerings to rectify the error in service; or (vi) a vendor or other person visiting the official gaming establishment for business or educational purposes. In no event shall the casino gaming operator prospect for new customers in this state and within a fifty-mile radius of the official gaming establishment through use of complimentary or discounted food offerings disseminated through any advertising media whether newspaper, television, direct mail, coupons, or billboards.

(h) May lease space to area restaurant owners and food preparers who may offer to provide for food service in a kiosk area, in the official gaming establishment provided that all seating for any kiosk area or areas shall be limited to an aggregate of one hundred seats which shall be used only for kiosk seating.

(i) May have a meeting space for parties, VIP events, and the like but shall not rent business meeting space for business seminars and training associated with the sale or purchase of rentable units, unless such rentable units are rented at the rates established as provided in Subparagraph (C)(2)(b).

(2) The casino gaming operator, on its own or through an affiliate, shall not provide lodging, except that the casino gaming operator may own or operate offsite lodging, which may be physically connected to the official gaming establishment, subject to the following conditions:

(a) There shall be no more than four hundred fifty rentable units, and not more than fifteen thousand square feet of meeting space if a hotel is newly constructed or twenty thousand square feet if an existing hotel is purchased or leased that contains such space, from April 1, 2001 to March 31, 2005, provided that after March 31, 2005, additional rentable units may be owned or operated with additional meeting space, in accordance with any agreement for such increases entered into by and between the casino gaming operator and the Greater New Orleans Hotel-Motel Association.

(b) Except as provided in Subparagraph (c) of this Paragraph, the casino gaming operator shall not advertise room rates to the general public at below market rates. The casino gaming operator shall base room rates on average seasonal rates for the preceding year of hotels located in the Central Business District and French Quarter of the parish of the official gaming establishment as compiled by a nationally recognized firm that compiles data on room rates for such parish.

(c) The casino gaming operator shall not offer complimentary or discounted hotel offerings to the general public, but may, nonetheless, offer complimentary or discounted hotel offerings to: (i) a patron that is a member of the casino gaming operator's or manager's customer reward system or otherwise maintained on the casino gaming operator's or manager's data base; (ii) a known "high roller" or patrons on a junket with established play at the official gaming establishment or with other casinos; (iii) a person that, based upon observed win or loss levels at the casino, is eligible to a discount or full complimentary offerings; (iv) a targeted prospect outside a fifty-mile radius of the official gaming establishment, or not within the state; (v) a person that has suffered a service error that results in a complimentary rate or discount to rectify the error in service; or (vi) a vendor or other person visiting the casino for business or educational purposes.

(d) The casino gaming operator shall not advertise to the general public, which does not include those individuals specified in Items (c)(i) through (vi) of this Paragraph, complimentary or discounted hotel rates; however, the casino gaming operator may advertise rooms rented at the rates established in Subparagraph (b) of this Paragraph on billboards outside a fifty-mile radius of the official gaming establishment or on billboards outside of Louisiana. The casino gaming operator may otherwise prospect for new customers through advertising media so long as the pricing for rooms is consistent with the rate structure as set forth in Subparagraph (b) of this Paragraph.

(e) Room taxes shall be paid by the casino gaming operator on all discounted and complimentary rooms to be paid at the applicable tax rates based upon average seasonal rates for the preceding year of hotels in the Central Business District and French Quarter of the parish of the official gaming establishment.

(3) The casino gaming operator shall not engage in such activities as are prohibited by the casino operating contract.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:643 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, 1st Ex. Sess., No. 1, §2, eff. Mar. 21, 2001.



RS 27:244 - Contract to conduct casino gaming operations; other requirements; breach of contract

§244. Contract to conduct casino gaming operations; other requirements; breach of contract

A. In addition to the requirements of R.S. 27:241 through 243, the casino operating contract shall include provisions requiring the casino operator to do the following:

(1) Be responsible for the providing or improving and maintaining the official gaming establishment.

(2) Provide all furnishings, gaming devices, gaming supplies, slot machines, equipment, services, and all things necessary for the conducting of gaming operations at the official gaming establishment.

(3) Conduct gaming operations and provide such other services as required by the proposal to conduct casino gaming operations.

(4) Provide the necessary personnel to conduct the gaming operations and such other activities and services as required by the board and the proposal selected.

(5) Be responsible for payment of all expenses of casino gaming operations and operations of the official gaming establishment.

(6) Provide private security for the detection and prevention of offenses against the patrons and the orderly operation of the official gaming establishment.

(7) Procure and maintain liability insurance coverage in an amount to be determined by the board.

(8) Indemnify the state and the corporation in the event a judgment is rendered against either as a result of the actions of the casino gaming operator or its agents.

(9) Provide such other services and goods as otherwise required by this Chapter.

(10) Provide such other things which are, in the opinion of the board, necessary to achieve the public policies provided for in this Chapter.

(11) The casino gaming operator shall not reduce its total operating force or personnel level below ninety percent of the force or level as such existed on March 8, 2001.

(12) The casino gaming operator shall not reduce the total salary levels or compensation of its operating force or personnel by more than ten percent of the salary level or compensation as such existed on March 8, 2001.

B. The parties to the casino operating contract shall negotiate the reciprocal terms and elements of default, curative measures, remedies, and damages.

C. The casino operating contract when executed by the board and the applicant shall constitute the authority of the applicant to conduct the activities authorized by such contract.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:644 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996, Acts 2001, 1st Ex. Session, No. 1, §2, eff. March 21, 2001.



RS 27:245 - Receivership, bankruptcy; continued suitability

§245. Receivership, bankruptcy; continued suitability

A. The board shall have the right to set aside or renegotiate the provisions of any casino operating contract of a casino operator who is voluntarily or involuntarily placed in bankruptcy, receivership, conservatorship, or similar status. The corporation may agree in writing to allow the casino operator to be placed in bankruptcy, receivership, conservatorship, or other similar status without setting aside, revoking, or renegotiating the casino operating contract.

B. As a condition of entering into a casino operating contract pursuant to the provisions of this Chapter, the casino gaming operator agrees to maintain his suitability at all times during the existence of the contract.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:645 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:246 - Utilization of Louisiana goods and services; employment criteria

§246. Utilization of Louisiana goods and services; employment criteria

A. In purchasing or contracting for goods and services, the casino gaming operator and the corporation shall give preference and priority to Louisiana residents, laborers, vendors, and suppliers except where not reasonably possible to do so without added expense, substantial inconvenience, or sacrifice in operational efficiency. In considering applicants for employment, the casino gaming operator and the corporation shall give preference and priority to Louisiana residents, and no less than eighty percent of the persons employed by either the casino gaming operator or the corporation must have been residents of the state for at least one year immediately prior to employment. If any contract or other agreement to which either the casino gaming operator or the corporation is a party, contains a provision or clause establishing a different percentage or requiring more than fifty percent of the persons employed to be residents of any one parish, any such provision or clause shall be null and void and unenforceable as against public policy.

B. Additionally, in selecting the casino operator, the corporation shall give preferences to a casino operator who demonstrates the willingness and ability to purchase and contract for goods and services from or with Louisiana residents, laborers, vendors, and suppliers.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 918, §1; Acts 1994, 3rd Ex. Sess., No. 68, §1, eff. July 7, 1994. Redesignated from R.S. 4:646 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:247 - Casino support services contract

§247. Casino support services contract; Casino Support Services Fund

A. Subject to and in accordance with the provisions of this Chapter, the gaming control board shall enter into a casino support services contract with the governing authority of the parish where the official gaming establishment is located in order to compensate the parish for the cost to the parish for providing support services resulting from the operation of the official gaming establishment and the activities therein. Support services as used in this Section shall include but not be limited to fire, police, sanitation, health, transportation, and traffic services. The amount of the contract shall be determined by negotiation and agreement between the gaming control board and the parish, subject to approval by the Joint Legislative Committee on the Budget. In the event that a new contract is not agreed upon by the gaming control board and the parish by March thirty-first of any year, the contract currently in effect shall be submitted to the Joint Legislative Committee on the Budget for approval of the amount of the contract at the next meeting of the committee. If the committee approves the amount of the contract the chairman shall notify the treasurer of the amount of the contract and, the contract shall remain in full force and effect. If the committee disapproves or does not act upon the amount of the contract, the contract shall be null, void, and of no effect and the treasurer shall be prohibited from depositing monies into the Casino Support Services Fund.

B.(1) There is hereby created in the state treasury, as a special fund, the Casino Support Services Fund, hereinafter referred to as the "fund", to provide compensation to the parish governing authority pursuant to a casino support services contract executed pursuant to Subsection A of this Section.

(2) Monies in the fund shall be invested in the same manner as monies in the general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

C. Monies in the fund shall be appropriated to the parish governing authority and used to compensate the parish for its costs for providing support services resulting from the operation of the official gaming establishment and the activities therein.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1994, 3rd Ex. Sess., No. 68, §1, eff. July 7, 1994. Redesignated from R.S. 4:647 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2003, No. 1281, §1, eff. July 13, 2003; Acts 2012, No. 863, §1, eff. June 15, 2012; Acts 2014, No. 167, §1, eff. May 22, 2014.



RS 27:249 - Compulsive gambling; posting information

§249. Compulsive gambling; posting information

A. The corporation shall include the cost of the transfer of its monies to the state treasurer for deposit into the Compulsive and Problem Gaming Fund as required by R.S. 27:270(A)(2) as a budgeted item and expense of the corporation.

B. The corporation shall require the posting of signs at points of entry to the official gaming establishment to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling as required by R.S. 28:841. Failure by the licensee to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1993, No. 200, §1; Acts 1995, No. 1215, §1, eff. July 1, 1995. Redesignated from R.S. 4:649 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:250 - Renewal of licenses; penalties

PART VII. LICENSES, FEES, AND REGISTRATION

§250. Renewal of licenses; penalties

A. The securing of the license required under the provisions of this Chapter shall be a prerequisite for conducting, operating, or performing any activities regulated by this Chapter.

B. Subject to the power of the board to deny, revoke, suspend, condition, or limit licenses, any license in force may be renewed by the board for the next succeeding period upon proper application for renewal and payment of license fees as required by law and the rules and regulations of the board. The board shall act upon any such application no later than thirty days prior to the date of expiration of the current license.

C. Application for renewal of a license required by this Chapter shall be filed with the board no later than ninety days prior to the expiration of the current license, and all license fees as required by law shall be paid to the board on or before the date of expiration of the current license.

D. Any person failing to pay any license fee due at the time provided shall pay in addition to such license fee a penalty of not less than twenty-five dollars or twenty-five percent of the amount due, whichever is the greater. The penalty shall be collected as are other charges, license fees, and penalties under this Chapter.

E. Upon renewal of any license, the board shall issue an appropriate renewal certificate or validating device or sticker, which shall be attached to each gaming license so renewed.

F. Any person who operates, conducts, or exposes for play any gambling game, gaming device, or slot machine or who manufactures, supplies, or distributes any gaming device, equipment, materials, or machine used in gaming, after his license becomes subject to renewal, and thereafter fails to apply for renewal as provided in this Section shall be imprisoned for not more than one year, or fined not more than one thousand dollars, or both and, in addition, shall be liable to the state of Louisiana for all license fees and penalties which would have been due upon application for renewal.

G. If any employee of a casino gaming operator, or licensee, who is required to have a license fails to renew his license as provided herein, the employer, upon notice by the board, shall terminate the employee or suspend the employee without pay until such time as the employer is notified by the board that the employee has renewed his license.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:650 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:251 - Fees for licenses

§251. Fees for licenses

Except as otherwise provided in this Chapter, the annual fee for a license issued under the provisions of this Chapter will be as set forth in the rules and regulations promulgated by the board.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:651 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §1, eff. July 2, 2001.



RS 27:255 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

PART VIII. APPEALS, JUDICIAL REVIEW,

AND MISCELLANEOUS PROVISIONS

§255. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:256 - Declaratory judgments

§256. Declaratory judgments

A. The corporation may obtain a judicial determination of any question or construction or validity of any contract arising under this Chapter or any rule or regulation of the corporation by bringing an action for a declaratory judgment in accordance with the provisions of the Louisiana Code of Civil Procedure and this Chapter.

B. Statutes and rules and regulations reviewed pursuant to this Section must be construed in a manner consistent with the declared policy of the state.

C. The filing of a petition for judicial determination under this Section shall not stay enforcement of any corporation action. The corporation may grant a stay upon appropriate terms.

D. No proceeding brought under this Section shall result in the court granting relief to:

(1) Any proposed casino gaming operator or applicant seeking a license.

(2) Any person seeking judicial review of any action of the corporation.

E. The district court shall give priority over other civil actions to an action brought pursuant to this Section.

F. No action brought pursuant to this Section shall preclude a criminal action or administrative proceeding.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:656 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:257 - Duty of corporation to initiate proceedings

§257. Duty of corporation to initiate proceedings

The corporation, through the president, shall initiate appropriate proceedings or actions to enforce the provisions of this Chapter and may request or recommend that a district attorney or the attorney general prosecute any public offense committed in violation of any provisions of this Chapter.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:657 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:258 - Authority of corporation to bring civil actions for collection of fees, interest, or penalties

§258. Authority of corporation to bring civil actions for collection of fees, interest, or penalties

The corporation may bring a civil action in the courts of this state, any other state, or of the United States to collect any fee or other amount due the corporation together with any penalties and interest due thereon. An action may be brought even though the debtor is no longer a casino gaming operator, licensee, permittee, or employee thereof.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:658 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:259 - Legislative oversight of corporation rules and regulations

§259. Legislative oversight of corporation rules and regulations

A. The president shall transmit and deliver within seven days after publication in the official journal of the state or the corporation a copy of any proposed rules and regulations of the corporation to the speaker of the House of Representatives, the president of the Senate, the chairman of the House of Representatives Committee on the Administration of Criminal Justice, and the chairman of the Senate Committee on Judiciary B for their review. The chairmen of those committees shall review the proposed rules to determine whether to conduct legislative oversight hearings.

B. Legislative oversight shall be in accordance with the provisions of R.S. 49:968, except as provided in this Chapter and except that any legislative committee hearing approving or rejecting any proposed rules or regulations shall be held within twenty days of receipt of the proposed rules by the presiding officers of each house of the legislature, and any action by the governor to disapprove the action of the committee shall be taken within seven days of receipt of the report of the committee by the governor.

C. For the purposes of this Section and legislative oversight, the articles of incorporation, bylaws, and rules of procedure of the corporation shall constitute rules subject to legislative oversight.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:659 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:260 - Gaming or employment in gaming prohibited for persons under twenty-one

PART IX. PROHIBITIONS, EXCLUSIONS, AND

GAMING OFFENSES

§260. Gaming or employment in gaming prohibited for persons under twenty-one

A. A person under the age of twenty-one shall not:

(1) Play, or be allowed to play, any licensed game or slot machine.

(2) Loiter, or be permitted to loiter, in or about any room, premises, or designated gaming area wherein any licensed game is operated or conducted.

(3) Be employed as a gaming employee.

B. Any casino operator, licensee, or other person who intentionally violates or permits the violation of any of the provisions of this Section and any person under twenty-one years of age who violates any of the provisions of this Section may be punished by imprisonment of up to six months or a fine of up to one thousand dollars, or both.

C. In any prosecution or other proceeding for the violation of any of the provisions of this Section, it shall be a defense that the casino operator, employee, dealer, or other person had a reasonable factual basis to believe and in good faith believed the person was twenty-one years old or over.

D. The casino gaming operator shall withhold all winnings from patrons who are determined to be under the age of twenty-one and shall remit such winnings to the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1995, No. 1014, §1. Redesignated from R.S. 4:660 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:261 - Prohibited contacts with official gaming establishment and casino operator; public officers; penalties

§261. Prohibited contacts with official gaming establishment and casino operator; public officers; penalties

A. No public officer as defined in R.S. 42:1 shall engage in any business activity with a casino gaming operator except as a patron or as a performing professional musician in the official gaming establishment or other premises where authorized gaming activities are conducted. If the official is a performing professional musician, the official shall give notice to the Board of Ethics and the Louisiana Gaming Control Board not later than five days prior to any performance. If the official is also subject to the Judicial Canons of Ethics, then he must also provide such notice to the judicial administrator of the Louisiana Supreme Court. Such notice shall include but not be limited to the following information: the date, time and location of the performance; the amount of compensation the official has contracted to receive for the performance; and the identity of the person or entity providing compensation to the official. A copy of the contract shall also be attached to such notice. Cash compensation to the official for the performance is prohibited by this Section. The Board of Ethics may promulgate rules to provide for additional information to be included in such notice.

B. As used in this Section, business activity shall specifically include but not be limited to contracts:

(1) For the sale or purchase of goods, merchandise, and services.

(2) To provide or receive legal services, advertising, public relations, or any other business or personal service.

(3) For the listing, purchasing, or selling of immovable property or options or real rights relating thereto.

(4) Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instrument.

C. The Board of Ethics shall administer and enforce the provisions of this Section. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Section. In addition, the corporation may institute an action in the district court to enjoin violations of Subsection A of this Section and hold the public officer liable for all costs of instituting and maintaining the action, specifically including attorney fees and costs of court.

D. No entity that holds a casino operating contract under the provisions of this Chapter shall be eligible to make campaign contributions to any person seeking election or reelection to a public office as defined in R.S. 42:1.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1996, 1st Ex. Sess., No. 64, §1, eff. Jan. 1, 1997. Redesignated from R.S. 4:661 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1220, §1.



RS 27:262 - Skimming of gaming proceeds

§262. Skimming of gaming proceeds

A. Skimming of gaming proceeds is the intentional excluding, or the taking of any action in an attempt to exclude, any thing or its value from the deposit, count, collect, or computation of gross revenues or net gaming proceeds from gaming operations authorized by this Chapter.

B. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is less than one thousand dollars may be imprisoned, with or without hard labor, for not more than five years, or may be fined not more than five thousand dollars, or both.

C. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is one thousand dollars or more but less than ten thousand dollars shall be imprisoned at hard labor for not less than one year nor more than ten years and shall be fined not less than one thousand dollars nor more than twenty-five thousand dollars.

D. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is ten thousand dollars or more but less than twenty-five thousand dollars shall be imprisoned at hard labor for not less than ten years and not more than twenty-five years and shall be fined not less than five thousand dollars nor more than fifty thousand dollars.

E. Whoever commits the crime of skimming of gaming proceeds when the amount skimmed or to be skimmed is twenty-five thousand dollars or more shall be imprisoned at hard labor for not less than twenty-five years or for life.

F. The provisions of Code of Criminal Procedure Article 893 shall not apply to persons convicted of violating the provisions of this Section.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:662 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 403, §3, eff. June 15, 2001.



RS 27:263 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§263. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:264 - Repealed by Acts 2001, No. 216, 2.

§264. Repealed by Acts 2001, No. 216, §2.



RS 27:265 - Repealed by Acts 2001, No. 1124, 2.

§265. Repealed by Acts 2001, No. 1124, §2.



RS 27:266 - Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

§266. Check cashing; purchase of tokens, chips, and electronic cards; prohibitions

A. No person holding a gaming license and no servant, agent, or employee of the licensee shall cash or accept, in exchange for the purchase of tokens, chips, or electronic cards:

(1) An identifiable employee payroll check.

(2) Any document evidencing or stating title to or ownership of, whether unencumbered or encumbered by a privilege, mortgage, or security interest, any classification of motor vehicle, manufactured home, or immovable property, including any building or dwelling situated therein.

(3) A check that represents a Family Independence Temporary Assistance Program (FITAP), Temporary Assistance for Needy Families (TANF), or supplemental security income payment.

B. Any gaming operator, employee, servant, or agent who violates or permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1993, No. 845, §1. Redesignated from R.S. 4:666 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 484, §1, eff. July 3, 1997; Acts 1997, No. 1285, §1, eff. July 15, 1997.



RS 27:267 - Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

§267. Declaration of state's exemption from operation of provisions of 15 U.S.C. 1172

Pursuant to Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, the state of Louisiana, acting by and through its duly elected and qualified members of its legislature, does hereby in this Section, and in accordance with and in compliance with the provisions of Section 2 of such Chapter of Congress, declare and proclaim that any parish of the state of Louisiana within which gaming operations are authorized is exempt from the provisions of Section 2 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:667 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:268 - Legal shipments of gambling devices into state

§268. Legal shipments of gambling devices into state

All shipments of gambling devices, including slot machines, into any parish of the state of Louisiana within which gaming operations are authorized, the registering, recording, and labeling of which has been duly had by the manufacturer or dealer thereof in accordance with Sections 3 and 4 of that certain Chapter of the Congress of the United States entitled "An act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, being c. 1194, 64 Stat. 1134, and also designated as 15 U.S.C. 1171-1177, shall be deemed legal shipments thereof into any such parish within which gaming operations are authorized.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:668 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:269 - Status of authorized games and gaming devices

§269. Status of authorized games and gaming devices

Notwithstanding any provisions of law to the contrary, it shall not be illegal to possess, offer, or play any authorized game or gaming device in accordance with the provisions of this Chapter and any such game or device shall not constitute a game or gaming device, possessed or operated, pursuant to the provisions of this Chapter and shall not be considered a gambling device as prohibited by R.S. 15:31 nor an illegal video lottery device as prohibited by provisions of R.S. 47:9075.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:669 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:270 - Deposit of revenues; expenditures and investments authorized; transfer of revenues to state treasury; corporation operating account; audit of corporation books and records; audits

PART X. REVENUES FROM CASINO

GAMING OPERATIONS

§270. Deposit of revenues; expenditures and investments authorized; transfer of revenues to state treasury; corporation operating account; audit of corporation books and records; audits

A.(1) All money received by the corporation from gaming operations and all other sources shall be deposited into a corporate operating account. Such account shall be established in a fiscal agent or depository as defined in R.S. 49:319. The corporation may use all money in the corporate operating account, except those funds withheld pursuant to R.S. 27:260(D), for the purposes of paying necessary expenses of the corporation and dividends to the state. The investment of monies in the corporate operating account shall be determined by rules and regulations promulgated by the corporation.

(2)(a) Quarterly, the corporation shall transfer to the state treasury one percent of its operating account, not to exceed five hundred thousand dollars per fiscal year. These monies shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana. Thereafter, the state treasurer shall deposit the monies into the Compulsive and Problem Gaming Fund established by R.S. 28:842.

(b) Quarterly, the corporation shall transfer to the state treasury for deposit into the Compulsive and Problem Gaming Fund provided for in R.S. 28:842 the amount of revenues withheld and remitted in accordance with R.S. 27:260(D).

(3)(a) Daily, the corporation shall transfer to the state treasury for deposit into certain funds in the treasury, as provided in this Paragraph, the amount of net revenues which the corporation determines are surplus to its needs. After first being credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana, and after satisfying any other requirements of the Constitution and laws of Louisiana, such net revenues shall be deposited as follows:

(i) In each year for which the Joint Legislative Committee on the Budget disapproves or does not act upon the amount of the casino support services contract as provided in R.S. 27:247 and no monies are deposited in and credited to the Casino Support Services Fund:

(aa) Ten percent shall be deposited in and credited to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7 and shall be used solely and exclusively for the same purposes provided for in Paragraph (B)(1) of that Section.

(bb) Ninety percent shall be deposited in and credited to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(ii) In each year for which the Joint Legislative Committee on the Budget approves the amount of the casino support services contract as provided in R.S. 27:247:

(aa) The first one million eight hundred thousand dollars shall be deposited in and credited to the Casino Support Services Fund.

(bb) The next sixty million dollars shall be deposited in and credited to the Support Education in Louisiana First Fund as provided in R.S. 17:421.7.

(cc) After satisfying the requirements of Subitems (aa) and (bb) of this Item, monies shall be deposited into the Casino Support Services Fund until the casino support services contract is fully funded for that year.

(dd) After satisfying the requirements of Subitem (cc) of this Item, the remainder of the monies shall be deposited in and credited to the Support Education in Louisiana First Fund as provided for in R.S. 17:421.7.

(b) Net revenues or proceeds shall be determined by deducting from gross corporation revenues the necessary expenses incurred by the corporation in the operation and administration of the casino gaming operations. This shall include the expenses of the corporation, the expenses resulting from any contract or contracts entered into for ordinary and customary business services rendered to the corporation, and the amount required to be transferred to the state treasury pursuant to Paragraph (2) of this Subsection.

B. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

C. The legislative auditor or person designated by him shall be responsible for an annual financial audit of the books and records of the corporation in accordance with R.S. 24:513. The corporation shall reimburse the legislative auditor for the reasonable costs of any audits performed by him. All such audit reports shall be filed with the governor, the president of the Senate, and the speaker of the House of Representatives. All gaming operators and licensees and the corporation shall cooperate with the auditor or his representatives by giving them access to the facilities and records of the corporation for the purpose of efficient compliance with their respective responsibilities.

Acts 1992, No. 384, §1, eff. June 18, 1992; Acts 1995, No. 843, §1, eff. June 27, 1995; Acts 1995, No. 1014, §1; Acts 1995, No. 1215, §1, eff. July 1, 1995. Redesignated from R.S. 4:670 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 585, §1, eff. July 1, 1998; Acts 1997, No. 1359, §1, eff. July 1, 1997; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 2001, 1st Ex. Sess., No. 1, §2, eff. Mar. 21, 2001; Acts 2012, No. 834, §13, eff. July 1, 2012; Acts 2014, No. 167, §1, eff. May 22, 2014.



RS 27:271 - Terminated by Acts 1999, No. 1221, 3, eff. June 30, 2000.

§271. Terminated by Acts 1999, No. 1221, §3, eff. June 30, 2000.



RS 27:271.1 - Terminated by Acts 2000, 1st Ex. Sess., No. 35, 2, eff. June 30, 2001.

§271.1. Terminated by Acts 2000, 1st Ex. Sess., No. 35, §2, eff. June 30, 2001.



RS 27:275 - Protection of creditor's operations during creditor's enforcement in certain situations

PART XI. PROTECTION OF SECURITY

INTEREST HOLDERS

§275. Protection of creditor's operations during creditor's enforcement in certain situations

To encourage the lending of money to the casino gaming operator or a licensee, to foster economic development and growth, to insure the continuity of employment of Louisiana citizens and to maintain the integrity and regulation of casino gaming operations, the corporation shall have authority, either by rules and regulations or by contract, or both, to provide for the protection of the rights of holders of security interests in both immovable property and movable property including gaming devices used in or related to casino gaming operations and to provide for the continued operation of the official gaming establishment during the period of time that a lender as holder of a security interest seeks to enforce his security interest in such property.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:675 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:276 - No cause of action against the corporation or the state

§276. No cause of action against the corporation or the state

No rule or regulation and no provision in a contract executed by the corporation pursuant to authority granted in R.S. 27:275 shall be the basis for any cause of action in contract or in tort against the state or the corporation, its board of directors or its agents, attorneys, or employees.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:676 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:277 - Holders of security interests exempt from licensing

§277. Holders of security interests exempt from licensing

Notwithstanding any other provision of this Chapter to the contrary, the holder of a security interest in immovable property or movable property including gaming devices used in gaming operations may receive payments from the owner or lessee thereof out of the proceeds of casino gaming operations received by the owner or lessee, and the holder of the security interest may be exempt from the licensing requirements of this Chapter with respect to such payments if the transaction or transactions giving rise to such payments have been approved in advance by the corporation and complies with all rules and regulations of the corporation and the corporation determines the holder to be suitable.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:677 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:278 - Notice of default and cure

§278. Notice of default and cure

The corporation shall, by rule and regulation to be promulgated, establish a procedure providing for notice to be given by the corporation to persons holding a security interest in immovable property or gaming devices where the owner or lessee of the encumbered property is in default of any provision of the casino operating contract with the corporation or is under investigation for any act which may lead to suspension or revocation of any license affecting the use of encumbered property. Such rules shall also contain provisions allowing the creditor to cure such defaults or participate in proceedings which might lead to suspension or revocation of the debtor's contract or license.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:678 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:279 - Provisional license to former holder of security interest; gaming device

§279. Provisional license to former holder of security interest; gaming device

Any holder of a security interest in a gaming device who asserts the right to ownership or possession of the encumbered property may be granted a one-time, nonrenewable, provisional contract for a maximum of ninety days, for the sole purpose of acquiring ownership or possession for resale to a licensed or approved person or casino operating contractor approved by the board or approved person, all in accordance with rule and regulation to be promulgated by the corporation. The license or contract so granted shall not authorize the holder thereof to operate the gaming device or to utilize the property in gaming activities.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:679 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:280 - Appointment of receiver for official gaming establishment; license; successor receivers

§280. Appointment of receiver for official gaming establishment; license; successor receivers

A. The corporation shall maintain a list of at least three persons who meet the suitability standards for contractors to operate the official gaming establishment. If the holder of a security interest in immovable property comprising the official gaming establishment wishes to continue the operation of the official gaming establishment during and after the filing of a suit to enforce the security interest, the holder must name the corporation as a nominal defendant in such suit and request the appointment of a receiver from among the persons on the list maintained by the corporation. Upon proof of the debtor's default under the security instrument and the holder's right to enforce the security interest, the court shall appoint a person from the corporation's list as a receiver of the official gaming establishment.

B. Upon appointment of a receiver pursuant to this Part, the receiver shall furnish a fidelity bond in favor of the security interest holder, the owner or lessee of the official gaming establishment and the corporation in an amount to be set by the court after consultation with the corporation and all parties. No right of action shall exist to test the sufficiency of the bond set by the court.

C. Upon the appointment and posting of bond by the receiver, the receiver so appointed shall be issued a one-time, nonrenewable provisional contract by the corporation to continue gaming operations until the receivership is terminated. In any proceeding thereafter by the court, or by any parties to the suit other than the corporation, to remove the receiver for cause or appoint a successor receiver in the event of the death, disability, or resignation of the receiver, the corporation shall be served with a notice of such action and shall have standing to contest or concur in the action to remove the receiver or to name a successor receiver. No person may be appointed as a successor receiver unless named in the then-current list of qualified persons maintained by the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:680 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:281 - Effect of appointment of receiver

§281. Effect of appointment of receiver

Upon the appointment of a receiver and posting of bond, the authority of the debtor/contractor shall be conditioned, subject to full reinstatement by the corporation according to rules and regulations to be promulgated by the corporation. If the debtor/contractor is operating pursuant to a contract with the corporation, the receiver shall be considered to have all of the rights and obligations of the contract formerly held by the debtor/contractor.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:681 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:282 - Cost of bond; funding of operations during receivership

§282. Cost of bond; funding of operations during receivership

A. The holder of a security interest provoking the appointment of a receiver under this Part shall be required to pay the cost of the receiver's bond and the cost of operating the official gaming establishment or gaming operator during the term of the receivership to the extent that such costs exceed available revenues, in accordance with rules and regulations of the corporation.

B. The fees of the receiver and the authority for expenditures of the receiver shall be established by rules and regulations to be promulgated by the corporation and shall be considered costs of operations.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:682 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:283 - Operations by receiver

§283. Operations by receiver

The actions of the receiver during the term of the receivership shall be governed by and taken in strict accordance with rules and regulations to be promulgated by the corporation. The receiver shall be required to account to both the court and the corporation during his tenure at such times and in such detail as may be required by the rules and regulations of the corporation.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:683 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:284 - No effect on suit to enforce

§284. No effect on suit to enforce

The appointment of a receiver shall have no effect on the subsequent prosecution of the action to enforce the security interest.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:684 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:285 - Termination of receivership

§285. Termination of receivership

A. A receivership shall terminate upon:

(1) A sale of the property subject to the receivership to a duly approved or authorized person.

(2) The payment in full of all obligations due to the holder of the security interest in the property subject to the receivership.

(3) An agreement for termination of the receivership signed by the holder of the security interest and the debtor, and approved by the corporation and the court.

(4) The lapse of five years from the date the initial appointment of the receiver.

B. A receivership may also be terminated by a notice from the holder of a security interest who provoked the receivership to the court and the corporation of its intention to withdraw its financial support of the receivership at a specified time not less than ninety days from the date of the notice. In the event of such notice, the holder of the security interest giving the notice shall not be responsible for any costs or expenses of the receivership after the date specified in the notice, except for reasonable costs and fees of the receiver in concluding the receivership, and the costs of a final accounting.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:685 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:286 - Restoration of contract

§286. Restoration of contract

If the receivership is terminated under the provisions of R.S. 27:285(A)(2) or (3), the suspension of the authority of the debtor/contractor and the substitution of the receiver in any contract between the corporation and the debtor/contractor may be simultaneously terminated by the corporation and such person may be restored to the same position as if the receivership had never occurred. If the receivership terminated under the provisions of R.S. 27:285(A)(1) or (4), or by the withdrawal of financial support of the receivership, the authority of the debtor/contractor may be revoked by the corporation and any contract between the corporation and the debtor/contractor may be terminated and rebid.

Acts 1992, No. 384, §1, eff. June 18, 1992. Redesignated from R.S. 4:686 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996.



RS 27:301 - Repealed by Acts 2012, No. 161, §3.

CHAPTER 6. VIDEO DRAW POKER DEVICES

CONTROL LAW

§301. Repealed by Acts 2012, No. 161, §3.



RS 27:302 - Repealed by Acts 2012, No. 161, §3.

§302. Repealed by Acts 2012, No. 161, §3.



RS 27:303 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:409 by Acts 2012, No. 161, §4.

§303. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:409 by Acts 2012, No. 161, §4.



RS 27:304 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:410 by Acts 2012, No. 161, §4.

§304. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:410 by Acts 2012, No. 161, §4.



RS 27:305 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:411 by Acts 2012, No. 161, §4.

§305. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:411 by Acts 2012, No. 161, §4.



RS 27:306 - Repealed by Acts 2012, No. 161, §3.

§306. Repealed by Acts 2012, No. 161, §3.



RS 27:307 - Repealed by Acts 2012, No. 161, §3.

§307. Repealed by Acts 2012, No. 161, §3.



RS 27:308 - Repealed by Acts 2012, No. 161, §3.

§308. Repealed by Acts 2012, No. 161, §3.



RS 27:308.1 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:432 by Acts 2012, No. 161, §4.

§308.1. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:432 by Acts 2012, No. 161, §4.



RS 27:308.2 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:433 by Acts 2012, No. 161, §4.

§308.2. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:433 by Acts 2012, No. 161, §4.



RS 27:309 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:440 by Acts 2012, No. 161, §4.

§309. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:440 by Acts 2012, No. 161, §4.



RS 27:310 - Repealed by Acts 2012, No. 161, §3.

§310. Repealed by Acts 2012, No. 161, §3.



RS 27:311 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:435 by Acts 2012, No. 161, §4.

§311. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:435 by Acts 2012, No. 161, §4.



RS 27:311.1 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:445 by Acts 2012, No. 161, §4.

§311.1. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:445 by Acts 2012, No. 161, §4.



RS 27:311.2 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:446 by Acts 2012, No. 161, §4.

§311.2. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:446 by Acts 2012, No. 161, §4.



RS 27:311.3 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:447 by Acts 2012, No. 161, §4.

§311.3. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:447 by Acts 2012, No. 161, §4.



RS 27:311.4 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:448 by Acts 2012, No. 161, §4.

§311.4. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:448 by Acts 2012, No. 161, §4.



RS 27:311.5 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:449 by Acts 2012, No. 161, §4.

§311.5. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:449 by Acts 2012, No. 161, §4.



RS 27:311.6 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:450 by Acts 2012, No. 161, §4.

§311.6. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:450 by Acts 2012, No. 161, §4.



RS 27:311.7 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:428 by Acts 2012, No. 161, §4.

§311.7. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:428 by Acts 2012, No. 161, §4.



RS 27:311.8 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:457 by Acts 2012, No. 161, §4.

§311.8. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:457 by Acts 2012, No. 161, §4.



RS 27:311.9 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:436 by Acts 2012, No. 161, §4.

§311.9. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:436 by Acts 2012, No. 161, §4.



RS 27:312 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:437 by Acts 2012, No. 161, §4.

§312. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:437 by Acts 2012, No. 161, §4.



RS 27:313 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:434 by Acts 2012, No. 161, §4.

§313. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:434 by Acts 2012, No. 161, §4.



RS 27:314 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:451 by Acts 2012, No. 161, §4.

§314. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:451 by Acts 2012, No. 161, §4.



RS 27:315 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:441 by Acts 2012, No. 161, §4.

§315. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:441 by Acts 2012, No. 161, §4.



RS 27:316 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:442 by Acts 2012, No. 161, §4.

§316. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:442 by Acts 2012, No. 161, §4.



RS 27:317 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:455 by Acts 2012, No. 161, §4.

§317. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:455 by Acts 2012, No. 161, §4.



RS 27:318 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:438 by Acts 2012, No. 161, §4.

§318. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:438 by Acts 2012, No. 161, §4.



RS 27:319 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:443 by Acts 2012, No. 161, §4.

§319. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:443 by Acts 2012, No. 161, §4.



RS 27:320 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:453 by Acts 2012, No. 161, §4.

§320. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:453 by Acts 2012, No. 161, §4.



RS 27:321 - Repealed by Acts 2012, No. 161, §3.

§321. Repealed by Acts 2012, No. 161, §3.



RS 27:322 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:444 by Acts 2012, No. 161, §4.

§322. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:444 by Acts 2012, No. 161, §4.



RS 27:323 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:439 by Acts 2012, No. 161, §4.

§323. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:439 by Acts 2012, No. 161, §4.



RS 27:324 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:452 by Acts 2012, No. 161, §4.

§324. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:452 by Acts 2012, No. 161, §4.



RS 27:325 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:456 by Acts 2012, No. 161, §4.

§325. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:456 by Acts 2012, No. 161, §4.



RS 27:326 - Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:454 by Acts 2012, No. 161, §4.

§326. Repealed by Acts 2012, No. 161, §3; Redesignated as R.S. 27:454 by Acts 2012, No. 161, §4.



RS 27:351 - PARI-MUTUEL LIVE RACING FACILITY ECONOMIC

CHAPTER 7. PARI-MUTUEL LIVE RACING FACILITY ECONOMIC

REDEVELOPMENT AND GAMING CONTROL ACT

PART I. GENERAL PROVISIONS

§351. Title

This Chapter shall be referred to as the "Louisiana Pari-mutuel Live Racing Facility Economic Redevelopment and Gaming Control Act".

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:352 - Policy

§352. Policy

The legislature hereby finds and declares it to be the public policy of this state that:

(1) Pari-mutuel wagering facilities which offer live horse racing have historically made great contributions to the economic development of the state at large and particularly the agricultural and horse breeding industries.

(2) Recent legalization of additional forms of wagering other than pari-mutuel wagering on horse races such as lottery, riverboat gaming, and land- based casino gaming have, and will continue to have, a substantial negative and detrimental effect upon live horse racing as well as the thoroughbred and quarterhorse industries in general.

(3) Authorization of certain specified gaming activities, such as the competitive offering of slot machine gaming at specifically defined eligible live racing facilities, will revitalize and rehabilitate those facilities within strategically located geographic areas of the state, and will further result in overall economic development and additional revenues to the state and parishes where those facilities are located.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:353 - Definitions

§353. Definitions

When used in this Chapter, the following terms shall have these meanings:

(1) "Board" means Louisiana Gaming Control Board.

(2) "Designated slot machine gaming area" means the contiguous area of an eligible live racing facility at which slot machine gaming may be conducted in accordance with the provisions of this Chapter, determined by measuring the area, in square feet, inside the interior walls of the licensed eligible facility, excluding any space therein in which gaming activities may not be conducted, such as bathrooms, stairwells, cage and beverage areas, and emergency evacuation routes of any width that meet or exceed the minimum size required by law.

(3) "Division" shall have the same meaning as that term defined in R.S. 27:3.

(4) "Eligible facility" means no more than one facility in St. Landry Parish, Bossier Parish, Orleans Parish, and Calcasieu Parish at which the Louisiana State Racing Commission has licensed the conduct or at which the commission has approved the future licensing of the conduct of not less than eighty days within a consecutive twenty-week period each year of live horse race meetings, unless the commission approves the conduct of less than eighty days within a consecutive twenty-week period or a different consecutive or nonconsecutive period, whenever an eligible facility is prevented from conducting live racing as a result of a natural disaster, an act of God, force majeure, a catastrophe, or such other occurrence over which the eligible facility has no control. Such a determination by the commission shall not adversely affect the status of the eligible facility to conduct slot machine gaming. For the 2005 racing season, "eligible facility" shall also include the facility in St. Landry Parish that will not be able to meet such requirements due to repairs or construction to the racetrack which are necessary in order to protect the safety of riders and thoroughbred racehorses and to preserve the revenues to be received and distributed to the state and local governments at such facility or as otherwise provided in R.S. 4:214.1.

(4.1) "Emergency evacuation route" means those areas within the designated slot machine gaming area of a licensed eligible facility which are clearly defined and identified by the licensee as necessary and approved by the state fire marshal or other federal or state regulatory agency for the evacuation of patrons and employees from the facility, and from which and in which no gaming activity may occur.

(5) "License" means the authorization applied for by or issued to the owner of an eligible facility by the board to conduct slot machine gaming at an eligible facility issued pursuant to the provisions of this Chapter. "License" also means the authorization issued by the board to a slot machine owner, a manufacturer, distributor, or a service technician to participate in slot machine gaming operations at eligible facilities.

(6) "Licensee" means any person issued a license by the board.

(7) "Manufacturer" means any person who manufactures or assembles and programs slot machines for use in this state.

(8) "Net slot machine proceeds" means the total of all cash and property received by a licensee from slot machine gaming operations minus the amount of cash or prizes paid to winners.

(9) "Person" shall have the same meaning as that term defined in R.S. 27:3.

(10) "Service technician" means any person other than a licensee or manufacturer who repairs, services, inspects, or examines slot machines.

(11) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(12) "Slot machine gaming" means the use, operation, offering, or conducting of slot machines at an eligible facility in accordance with the provisions of this Chapter.

(13) "Taxable net slot machine proceeds" means "net slot machine proceeds" less the amount of support, payment, or contributions required as provided in R.S. 27:361(B)(4).

(14) "Slot machine" means any mechanical, electrical, or other device, contrivance, or machine which, upon insertion of a coin, token, or similar object therein or upon payment of any consideration whatsoever, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tokens, or anything of value, whether the payoff is made automatically from the machine or in any other manner.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 142, §1, eff. May 5, 1998; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2003, No. 350, §1; Acts 2003, No. 352, §1; Acts 2005, No. 181, §1, eff. June 28, 2005; Acts 2005, 1st. Ex. Sess., No. 54, §1, eff. Dec. 6, 2005.



RS 27:354 - Power of Louisiana State Racing Commission

§354. Power of Louisiana State Racing Commission

Nothing in this Chapter shall be construed to abrogate, limit, or diminish in any way the powers granted to the Louisiana State Racing Commission.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2005, 1st Ex. Sess., No. 54, §1, eff. Dec. 6, 2005.



RS 27:355 - Requirements for slot machines

§355. Requirements for slot machines

Slot machines shall:

(1) Be inspected by the board or its designee for certification and compliance.

(2) Have a serial number or other identification number permanently affixed to the device by the manufacturer.

(3) Be connected to a central computer operated and maintained as directed by the board.

(4) Offer the same minimum winning percentage and payout as slot machines on riverboats.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:361 - Conduct of slot machine gaming; temporary conduct

PART II. CONDUCT OF SLOT MACHINE

GAMING ACTIVITY

SUBPART A. AUTHORIZED ACTIVITY AND

REQUIRED ACTIONS

§361. Conduct of slot machine gaming; temporary conduct

A. Subject to the limitation in Subsection C of this Section, upon sworn application by the owner of an eligible facility and upon a finding by the board, after investigation, that the application is complete and the owner is suitable, the board shall issue a license to the owner to conduct slot machine gaming in an eligible facility. Once licensed, slot machine gaming may be conducted subject to the requirements of this Chapter and rules adopted pursuant to the authority granted in this Chapter.

B. As a condition of licensing and to maintain continued authority for the conduct of slot machine gaming at the licensed eligible facility, the owner of the licensed eligible facility shall:

(1) Maintain continuous suitability.

(2) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(3) Permit unrestricted access and right of inspection by the board, any agent of the board, and the division to any portion of the premises of an eligible facility in which any activity relative to the conduct of slot machine gaming is conducted.

(4) Contribute to the support of pari-mutuel wagering facilities in the state at large and the horse breeding industry by paying annually from the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility as provided in this Paragraph:

(a) The licensed eligible facility shall pay a fixed percentage of fifteen percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility to supplement purses as follows:

(i) Seventy percent to supplement purses for thoroughbred races at that facility or any facility licensed by the Louisiana State Racing Commission to conduct additional or substitute races or race days as authorized by R.S. 4:147.1, thirty percent of which shall be for Louisiana-bred thoroughbred horses. Four percent of this amount shall go to the Horsemen's Benevolent and Protective Association in accordance with law.

(ii) Thirty percent to supplement purses for quarter horse races at that facility or any facility licensed by the Louisiana State Racing Commission to conduct additional or substitute races or race days as authorized by R.S. 4:147.1, sixty percent of which shall be for Louisiana-bred quarter horses. Four percent of this amount shall go to the Horsemen's Benevolent and Protective Association in accordance with law.

(iii) The Horsemen's Benevolent and Protective Association shall be deemed to hold a perfected security interest in and to the fifteen percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility that is required to supplement purses until such purse supplements have been distributed as purses or distributed to the Horsemen's Benevolent and Protective Association in accordance with law. All such purse supplements shall be deemed to be held in trust for the benefit of the Horsemen's Benevolent and Protective Association by the licensee until such time as such monies are distributed in accordance with law. A licensee shall have a fiduciary duty to the Horsemen's Benevolent and Protective Association to preserve and account for such purse supplements.

(b) The licensed eligible facility shall pay annually a fixed percentage of two percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility to the Executive Committee of the Louisiana Thoroughbred Breeders' Association. The Executive Committee shall distribute such amount according to a schedule or formula and within a time period which shall be established by the committee for special breeder awards to the breeders of accredited Louisiana-bred horses.

(c) The licensed eligible facility shall pay annually a fixed percentage of one percent of the annual net slot machine proceeds received from slot machine gaming operations at the licensed eligible facility to the Executive Committee of the Louisiana Quarter Horse Breeders' Association. The Executive Committee shall distribute such amount according to a schedule or formula and within a time period which shall be established by the committee for special breeders' awards to the breeders of accredited Louisiana-bred quarter horses.

C.(1) An application may be approved by the board only after the electorate in the parish in which the eligible facility is located or, is proposed to be located, as provided for in Subsection D of this Section, has approved the conduct of slot machine gaming at such facility at an election, as provided in Part III of this Chapter.

(2) In addition to the requirements of Paragraph (1) of this Subsection, an application for an eligible facility in Orleans Parish may be approved by the board only after the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended effective October 19, 1999, March 29, 2001, and March 31, 2001, has been further amended to provide that the inclusion, licensing, or operation of an eligible facility in Orleans Parish shall not constitute an Exclusivity Violation or prohibited land-based gaming as defined in such contract, as amended, following approval of such amendment by the Joint Legislative Committee on the Budget as required by the provisions of Subsection B of Section 3 of Act No. 1 of the First Extraordinary Session of 2001.

D. The owner of a pari-mutuel live horse racing facility which has been licensed by the Louisiana State Racing Commission to conduct live race meetings, as provided in Part I of Chapter 4 of Title 4 of the Louisiana Revised Statutes of 1950, although the facility necessary to conduct live race meetings has not been completed and live racing has not begun to be conducted may be licensed as provided in Subsections A through C of this Section and may conduct slot machine gaming under such license in a designated slot machine gaming area approved by the board, provided that the facility for the conduct of a live race meeting be constructed and a schedule of live race meetings be established no later than twenty-four months following the receipt of a license to conduct slot machine gaming. All authority to conduct slot machine gaming shall cease if at the end of twenty-four months the requirements of this Subsection are not met.

E.(1) The license provided for in this Section shall be issued for a period of five years and shall be renewed for succeeding five-year periods upon application for such renewal, provided such application includes all revisions to the information in the original application which are necessary to maintain such information as both accurate and current and provided the board continues in its finding of suitability.

(2)(a) The license provided for in this Section shall not be transferrable.

(b)(i) The board shall provide by rule for establishing when a change in the interests in a licensed owner constitutes a change of ownership of sufficient significance that continuing the license would violate the provisions of this Paragraph.

(ii) The board shall provide by rule for an opportunity for a proposed buyer of an eligible facility to undergo the same processing and investigation by the board that would be conducted regarding an applicant for licensing to conduct slot machine gaming as an owner of an eligible facility in advance of the proposed buyer's concluding the purchase. In such a case, the board shall determine and inform the proposed buyer of whether or not based on the processing and investigation the proposed buyer would be licensed to conduct slot machine gaming as the owner of the facility should he apply for such a license. The advance process and investigation provided for in this Item shall not replace the application of the owner of an eligible facility to conduct slot machine gaming in such facility; however, additional processing and investigation shall be required only to supplement the prior processing and investigation in order that all matters related to such an application be complete and current.

F. Wagering at an eligible live racing facility may be made with tokens, chips, vouchers, coupons, or electronic cards issued by the licensed eligible facility or an approved facility manager acting on behalf of the facility. Electronic cards may be used which are affixed with a magnetic storage media, a "smart card" or those containing an integrated circuit chip, but excluding credit cards issued by any other entity or institution or cards which automatically withdraw funds from a credit, savings, or checking account held at a depository institution as defined by Section 3 of the Federal Deposit Insurance Act, which includes any credit union.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 1998, 1st Ex. Sess., No. 142, §1, eff. May 5, 1998; Acts 2001, No. 1222, §2, eff. July 2, 2001; Acts 2001, No. 1229, §1; Acts 2003, No. 352, §1; Acts 2005, 1st Ex. Sess., No. 54, §1, eff. Dec. 6, 2005; Acts 2012, No. 175, §1, eff. May 22, 2012; Acts 2014, No. 437, §2.



RS 27:362 - Repealed by Acts 2001, No. 1222, 2, eff. July 2, 2001.

§362. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:363 - Suitability standards

§363. Suitability standards

A. No applicant shall be granted a license under the provisions of this Chapter unless the applicant has demonstrated to the board that he is suitable for licensing.

B. For purposes of this Chapter, suitable for licensing means:

(1) The applicant has met the standards provided in R.S. 27:28.

(2) Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(3) The applicant is capable of conducting the activity for which a license is sought, which means that the applicant can demonstrate the capability, through either training, education, business experience, or a combination of them, to conduct such activities.

(4) Particularly as to the owner of the eligible facility, the applicant can demonstrate that the proposed financing of slot machine gaming at the eligible facility is adequate for the nature of the proposed operation and from a source suitable and acceptable to the board.

C.(1) The applicant must have a good faith plan to recruit, train, and upgrade minorities in all employment classifications.

(2) It shall be required by the owners, to provide the maximum practical opportunities, for participation by the broadest number of minority-owned businesses. Such offering of participation by owners to the disadvantaged business enterprises who qualify under the provision of this Chapter shall be at a price not to exceed the price paid per share or interest paid by the ownership interests.

(3) The legislature hereby further directs that the written policies, procedures, and regulations shall provide for the inclusion of businesses owned by minorities to the maximum extent practicable.

(4)(a) All businesses or vendors selected by the eligible facility for any purpose shall strictly adhere to the nondiscrimination policies and practices embodied in applicable federal, state, and local law.

(b) Any business, vendor, or contractor selected by the eligible facility to operate slot machine gaming contemplated herein shall, as nearly as practicable, employ minorities consistent with the population of the state.

D. A person whose application for a license has been denied, or whose license has been issued subject to a condition or whose license has been suspended or revoked, or against whom a fine has been levied has the right to a hearing before the board pursuant to R.S. 27:25 and an appeal from a decision of the board, pursuant to R.S. 27:26.

E. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 1222, §§1 and 2, eff. July 2, 2001; Acts 2003, No. 352, §1.



RS 27:364 - Gaming Control Board; powers and duties

§364. Gaming Control Board; powers and duties

A. The board shall:

(1)(a) Adopt, pursuant to the Administrative Procedure Act, all rules necessary to implement, administer, and regulate slot machine gaming as authorized in this Chapter.

(b) Such rules shall include:

(i) Procedures for applying for a license and seeking renewal of a license.

(ii) Establishing technical qualifications beyond suitability as provided for in this Chapter which shall be necessary to be licensed as a manufacturer and a service technician.

(iii) A process for counting and collecting net slot machine proceeds.

(iv) A standard for determining whether changes in interests in various licensees are sufficiently significant such that to continue the license in the licensee would violate the prohibitions in R.S. 27:361(E)(2).

(v) A prescription of the types of slot machines which may be operated and the games which may be permitted on such machines. No game may be permitted on such machines by prescription of the board which resembles a game the play of which requires, or typically includes, the participation of another natural person.

(vi) A procedure for the withholding of progressive slot machine annuities, of persons who have outstanding child support arrearages or child support overpayments. The board may require any agency reporting current child support arrearages, or overpayments of child support payments collected and distributed to a custodial parent by the child support enforcement section of the Department of Children and Family Services to the board to provide information relating to such arrearages or overpayments in a manner, format, or record approved by the board. The board or any entity licensed or permitted under this Title shall not be liable for withholding or failing to withhold any progressive slot machine annuities, based upon information provided to it. The board shall enact such rules and regulations by January 1, 2007.

(c) Such rules may include:

(i) Requiring licensees or former licensees to maintain specified records and submit any data, information, record, or report including financial and income records, required by this Chapter or determined by the board to be necessary to the proper implementation and enforcement of this Chapter.

(ii) Requiring certain minimum physical security standards be observed in designated slot machine gaming areas.

(iii) Requiring a standard of maintenance of slot machines.

(2) Revoke or suspend the license of any person who is found, after receiving a license, to have been unsuitable at the time of application for the license or who is otherwise found unsuitable.

(3) Conduct any investigation or cause any investigation to be conducted by the division the board determines necessary to fulfill its responsibilities under the provisions of this Chapter.

(4) Permit slot machines to be linked for the offering of progressive jackpots.

(5) Approve the location, plans, and construction of the designated slot machine gaming area in an eligible facility.

B. The board may direct the division to:

(1) Inspect and examine all premises where slot machines are offered for play or where slot machines or equipment are manufactured, sold, or repaired.

(2) Inspect all slot machines and related equipment and supplies.

(3) Summarily seize and remove slot machines and related equipment and supplies from any facility wherein such machines are or have been operated pursuant to this Chapter.

C. The board may:

(1) Deny, revoke, condition, or suspend the license of any person who violates any provision of this Chapter or any rule adopted pursuant to the authority granted in this Chapter. This is a power in addition to the requirement of Paragraph (2) of Subsection A of this Section and is not intended to limit that requirement.

(2) Take steps necessary to collect fees owed to the board, including filing a suit.

(3) Direct the division to act on its behalf in any manner relative to investigation, inspection, and enforcement.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2006, No. 121, §2, eff. June 2, 2006; Acts 2012, No. 255, §5.



RS 27:365 - Division; powers and duties

§365. Division; powers and duties

The division shall:

(1) Upon the direction of the board or pursuant to any agreement with the board, investigate any applicant or licensee, make any other investigation or inspection, or take any enforcement action necessary to the thorough and efficient implementation of this Chapter.

(2) Subject to the direction of the board, establish, maintain, and operate the mechanism necessary to conduct remote polling or reading of slot machine operations or for the remote shutdown of those operations.

(3) Inspect, examine, and seize and impound all slot machines or equipment or records related to operating slot machines as directed by the board or as agreed with the board.

(4) Report to the board any violation of law or rule discovered by the division.

(5) Repealed by Acts 2004, No. 336, §2, eff. June 18, 2004.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2004, No. 336, §2, eff. June 18, 2004.



RS 27:371 - Prohibition on operation of video draw poker devices; prohibition on any other type of game

SUBPART B. PROHIBITED ACTIVITIES

§371. Prohibition on operation of video draw poker devices; prohibition on any other type of game

A. The operation of video draw poker devices shall be prohibited and may not be licensed to operate in any eligible facility in which slot machine gaming occurs. Except as provided in Subsection B of this Section, on or after June 1, 2003, no slot machine in an eligible facility, where slot machine gaming is conducted in accordance with the provisions of this Chapter, shall offer the game of poker for operation or play.

B. The owner of an eligible facility where slot machine gaming is being conducted on June 1, 2003, in accordance with the provisions of this Chapter, shall have until December 31, 2006, to bring the eligible facility into full compliance with the provisions of Subsection A of this Section. The owner of the eligible facility shall reduce the number of slot machines which offer the game of poker for operation or play as follows:

(1) By July 1, 2004, ten percent of the slot machines offering the game of poker on June 1, 2003, shall be replaced or modified so that they no longer offer the game of poker for operation or play.

(2) By July 1, 2005, an additional forty percent of the slot machines offering the game of poker on June 1, 2003, shall be replaced or modified so that they no longer offer the game of poker for operation or play.

(3) By December 31, 2006, all remaining slot machines offering the game of poker on June 1, 2003, shall be replaced or modified so that they no longer offer the game of poker for operation or play.

C. Nothing in this Chapter shall be construed to permit the operation or play of any type of game the play of which requires the participation of an employee of the licensee.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2003, No. 1287, §1.



RS 27:372 - Slot machine gaming area limitations

§372. Slot machine gaming area limitations

A. The size of the designated gaming area in an eligible facility shall not exceed fifteen thousand square feet.

B. No gaming devices other than slot machines and authorized pari-mutuel wagering devices and equipment shall be in the designated slot machine gaming area.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:372.1 - Limitations on the number of slot machines operated at an eligible facility in Orleans Parish

§372.1. Limitations on the number of slot machines operated at an eligible facility in Orleans Parish

A. Notwithstanding any provision of law to the contrary, an eligible facility in Orleans Parish shall be authorized to have a maximum of seven hundred slot machines.

B. Notwithstanding the provisions of Subsection A of this Section if the Amended and Renegotiated Casino Operating Contract entered into on October 30, 1998, as previously amended effective October 19, 1999, March 29, 2001, and March 31, 2001, is terminated and the state of Louisiana does not become a party to any other casino operating contract as defined in R.S. 27:205(6) which contains exclusivity provisions in accordance with R.S. 27:201 et seq., the eligible facility located in Orleans Parish shall not be limited to a fixed number of slot machines which may be placed in the designated gaming area provided for in R.S. 27:372.

C. An eligible facility located in Orleans Parish shall be subject to all licensing requirements and limitations provided by this Chapter in addition to the provisions of this Section.

Acts 2003, No. 352, §1; Acts 2006, No. 591, §1, eff. June 23, 2006.



RS 27:373 - Prohibited relationships

§373. Prohibited relationships

A.(1) In addition to any prohibition found in Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, no person employed by or performing any function on behalf of the board or the division may:

(a) Be an officer, director, owner, or employee of any person or entity licensed by the board.

(b) Have or hold any interest, direct or indirect, in or engage in any commerce or business relationship with any entity licensed by the board.

(2)(a) No elected public official as defined in R.S. 42:1 shall engage in any business activity with a licensee except as a patron.

(b) As used in this Paragraph, business activity shall specifically include but is not limited to contracts:

(i) For the sale or purchase of goods, merchandise, and services.

(ii) To provide or receive legal services, advertising, public relations, or any other business or personal service.

(iii) For the listing, purchase, or sale of immovable property or options or real rights relating thereto.

(iv) Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instruments.

(3) The Board of Ethics shall administer and enforce the provisions of this Subsection. The procedures provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Subsection.

B. No person licensed by the board as a manufacturer, distributor, or slot machine owner may participate in the operation of any computer program, software, or device which is used for the polling or reading of slot machine operations or for the remote shutdown of those operations as provided for in R.S. 27:365(2).

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:374 - Illegal lottery devices

§374. Illegal lottery devices

Notwithstanding any provision of the law to the contrary, no slot machine operated according to the provisions of this Chapter shall be considered an illegal lottery device for purposes of R.S. 47:9075.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:375 - Crimes and penalties; false statements; unauthorized slot machines; skimming of slot machine proceeds; payroll check cashing; gambling devices

§375. Crimes and penalties; false statements; unauthorized slot machines; skimming of slot machine proceeds; payroll check cashing; gambling devices

A. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

B. Except as otherwise permitted by law, any person who possesses or operates a slot machine without the license required by this Chapter or at other than an eligible facility shall, upon conviction, be imprisoned with or without hard labor for not more than ten years or be fined not more than ten thousand dollars, or both.

C. Any person who intentionally excludes, or takes any action in an attempt to exclude, anything or its value from the deposit, counting, collection, or computation of revenues from slot machine activity shall be imprisoned at hard labor for not less than one year nor more than ten years and may be fined not more than twenty-five thousand dollars.

D. Any owner of an eligible facility who has been granted a license to operate slot machine gaming who cashes or accepts for cashing or permits any employee or other person to cash or accept for cashing an identifiable employee payroll check in the designated slot machine gaming area shall, upon conviction, be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

E. Any slot machine used or offered for play in violation of the provisions of this Chapter, except as otherwise permitted by law, shall be considered a gambling device for purposes of R.S. 15:31.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2001, No. 403, §3, eff. June 15, 2001; Acts 2001, No. 1222, §2, eff. July 2, 2001.



RS 27:376 - Allowing minors to play slot machines; penalties; revocation of license

§376. Allowing minors to play slot machines; penalties; revocation of license

A.(1) No person licensed pursuant to the provisions of this Chapter, or any agent or employee thereof, shall intentionally allow a person under the age of twenty-one to play or operate a slot machine.

(2) The person licensed pursuant to provisions of this Chapter shall each quarter report and remit to the division all winnings withheld from customers who are determined to be under the age of twenty-one.

B. The board shall revoke the license of any person issued pursuant to the provisions of this Chapter, who is found by the board to have committed or allowed a violation of Subsection A of this Section.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:377 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§377. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The board shall require the posting of one or more signs at points of entry to the slot machine gaming areas to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling.

Acts 1997, No. 721, §1, eff. July 9, 1997.



RS 27:381 - Parishwide election on slot machine gaming

PART III. ELECTION PROVISIONS

§381. Parishwide election on slot machine gaming

A. Notwithstanding any provision of law to the contrary, no slot machine gaming shall be allowed in an eligible facility in any parish unless the operation and conduct of slot machine gaming pursuant to this Chapter has first been approved at an election held for such purpose.

B. Any person desiring to operate and conduct slot machine gaming at an eligible facility in a parish shall make application to the governing authority of the parish in which the proposed slot machine gaming is to be conducted. The application shall state the location of the proposed slot machine gaming and describe the facilities proposed to be constructed for the holding of slot machine gaming and shall have attached the license, or a certified copy thereof, for the live horse race meeting issued by the Louisiana State Racing Commission to conduct such live horse racing at the eligible facility.

C. Upon receipt of the application, the governing authority of the parish in which the slot machine gaming is proposed to be held shall call and conduct a referendum election within the parish for the purpose of submitting to the qualified electors of the parish the proposition whether or not the proposed slot machine gaming shall be allowed.

D. Except as provided in this Section, the elections shall be held in compliance with the Louisiana Election Code provisions governing proposition elections. In addition to the notice required by the Louisiana Election Code, the parish governing authority also shall have five spot announcements, at least two days apart, of the election broadcast on radio or television channels readily receivable in the parish and shall make notice of the election available to the news media. All qualified electors of the parish shall be entitled to vote in the election.

E. The proposition to be printed on the election ballot shall be: "TO AUTHORIZE SLOT MACHINE GAMING AT LIVE HORSE RACING FACILITIES. Shall the business of slot machine gaming at a live horse racing facility be conducted within the parish of __________" and the voters shall vote for or against the proposition, a vote for the proposition being a "Yes" vote and a vote against the proposition being a "No" vote. The election shall be conducted as provided in the Louisiana Election Code. Any elector who was qualified to vote in the election may demand a recount of the ballots or contest the election in the manner and within the time provided by law for recount or contest of elections under the general election laws of the state.

F. The parish governing authority shall notify the applicant and the Gaming Control Board promptly of the results of the election. If slot machine gaming has been approved, the applicant may proceed in accordance with this Chapter and rules adopted pursuant to the authority of this Chapter. If the proposed slot machine gaming has not been approved at the election, the board shall not grant a license therefor and shall not accept or consider an application for such a license in the same parish until the expiration of at least two years from the date of the election at which the slot machine gaming in the parish was disapproved.

Acts 1997, No. 721, §1, eff. July 9, 1997; Acts 2010, No. 861, §11.



RS 27:391 - Authorization of local governing authority tax

PART IV. TAXES AND FEES; DISTRIBUTION

OF REVENUES

§391. Authorization of local governing authority tax

A. Except in Bossier Parish and Calcasieu Parish, the local governing authorities in the parish in which the licensed eligible facility is located may levy a tax not to exceed four percent in the aggregate of the weekly taxable net slot machine proceeds.

B. In Bossier Parish the local governing authorities are authorized to levy taxes not to exceed four percent in the aggregate on taxable net slot machine proceeds as follows:

(1) The school board of the parish of Bossier may levy a tax at a rate not to exceed .06 percent on weekly taxable net slot machine proceeds solely for the purpose of depositing the revenues from such tax into the Bossier Parish Educational Excellence Fund. It is the intention of the legislature that the levy of such tax shall insure that such fund shall receive annually approximately the same amount of revenue as will be received individually by the city, by the sheriff or the law enforcement district, and the parish on behalf of itself and the towns provided for in Paragraph (3)(b), when such revenue is combined with the revenue to be received by the fund pursuant to the provisions of R.S. 33:9561(E)(3) and/or R.S. 27:392(B)(3)(a).

(2) The governing authority of the city in which the licensed eligible facility is located may levy a tax not to exceed .985 percent of the weekly taxable net slot machine proceeds.

(3)(a) The governing authority of the parish of Bossier may levy a tax not to exceed 1.97 percent of the weekly taxable net slot machine proceeds.

(b) One-half of the avails of the tax levied pursuant to Subparagraph (a) of this Paragraph shall be distributed monthly as follows:

(i) One-third to the town of Benton.

(ii) One-third to the town of Haughton.

(iii) One-third to the town of Plain Dealing.

(4) The Bossier Parish sheriff or the governing authority of the law enforcement district of Bossier Parish in which the licensed eligible facility is located may levy a tax not to exceed .985 percent of the weekly taxable net slot machine proceeds.

C.(1) The governing authority of the parish of Calcasieu may levy a tax not to exceed four percent of the weekly taxable net slot machine proceeds.

(2) The authority granted to local governing authorities in Calcasieu Parish in Paragraph (1) of this Subsection may be assigned to a gaming district established in accordance with R.S. 33:9575.

Acts 1998, 1st Ex. Sess., No. 142, §1, eff. July 1, 1998; Acts 2000, No. 41, §1, eff. June 27, 2000; Acts 2000, No. 42, §1, eff. June 21, 2000; Acts 2005, No. 242, §1.



RS 27:392 - Collection and disposition of fees and taxes

§392. Collection and disposition of fees and taxes

A. The division shall collect all fees, fines, and state taxes imposed or assessed under the provision of this Chapter and under the rules and regulations of the board.

B.(1) All fees, fines, revenues, state taxes, and other monies collected by the division shall be forwarded upon receipt to the state treasurer for immediate deposit into the state treasury. Funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana.

(2)(a) After complying with the provisions of Paragraph (1) of this Subsection, the state treasurer shall, each fiscal year, credit one percent from the combined net slot machine proceeds collected by the state from each licensed facility, not to exceed five hundred thousand dollars, to the Compulsive and Problem Gaming Fund established by R.S. 28:842. After crediting such proceeds to the Compulsive and Problem Gaming Fund, the state treasurer shall, each fiscal year, credit the remainder of all taxes generated pursuant to R.S. 27:393 and all fines and other monies collected by the division to a special fund which is hereby created in the state treasury and entitled the "Pari-mutuel Live Racing Facility Gaming Control Fund", hereinafter referred to as the "Gaming Control Fund".

(b) Monies in the Gaming Control Fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely for the expenses of the board, the Department of Justice, the division, and the Louisiana Racing Commission which are necessary to carry out the provisions of this Chapter. Monies in the fund remaining after appropriation for expenses of the board, the Department of Justice, the division, and the Louisiana Racing Commission shall be credited as hereinafter provided in this Subsection.

(c) Monies in the Gaming Control Fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the Gaming Control Fund shall be credited to the state general fund. Unexpended and unencumbered monies in the Gaming Control Fund at the end of each fiscal year shall be deposited in the state general fund.

(3) After complying with the provisions of Paragraphs (1) and (2) of this Subsection, the state treasurer shall, each fiscal year, credit five percent of the state portion of taxable net slot machine proceeds collected from each licensed eligible facility to the following special funds:

(a)(i) The Bossier Parish Truancy Program Fund, which is hereby created in the state treasury from the proceeds derived from the licensed eligible facility in Bossier Parish. Monies in the Bossier Parish Truancy Program Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the district attorney in the Twenty-Sixth Judicial District to support a truancy program and truancy-related matters within the Twenty-Sixth Judicial District.

(ii) Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(b)(i) The St. Landry Parish Excellence Fund in St. Landry Parish which is hereby created in the state treasury from proceeds derived from the licensed eligible facility in St. Landry Parish. Monies in the St. Landry Parish Excellence Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the St. Landry School Board.

(ii) Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earnings on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(c)(i) The Calcasieu Parish Fund, which is hereby created in the state treasury, from the proceeds derived from the licensed eligible facility in Calcasieu Parish. Monies in the Calcasieu Parish Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earnings on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(ii) Monies in the fund shall be appropriated annually as follows:

(aa) Sixty percent to the Calcasieu Parish School Board.

(bb) Thirty percent to McNeese State University.

(cc) Ten percent to Sowella Technical Institute.

(iii) Beginning July 1, 2008:

(aa) Monies in the fund appropriated to McNeese State University and to SOWELA Technical Community College shall not replace, displace, or supplant any other funds received from the state or from any other source. The Board of Regents shall not consider or use such monies in determining or funding the higher education formula. Monies in the fund appropriated to McNeese State University and SOWELA Technical Community College shall be used solely for the purposes of planning, development, or capital improvements.

(bb) McNeese State University and SOWELA Technical Community College may issue bonds for capital improvements payable from a pledge and dedication of the amounts of proceeds of the tax in the Calcasieu Parish Fund. Whenever such bonds are issued, the legislature shall annually appropriate, to the extent of deposits in the fund, monies sufficient to pay the principal, interest, and premiums, if any, due on the bonds each year. If the legislature, after a diligent and good faith effort, fails to appropriate sufficient monies to pay the principal, interest, and premium, if any, due on the bonds each year, or if such appropriation cannot be effected, the full faith and credit of the state shall not be pledged to repay any bonds issued as provided in this Section and the state shall in no way be a party to any contractual rights arising from the bonds issued, nor shall the state be in any way obligated for any payments due to holders of the bonds issued under the provisions of this Subsection. For the purposes of this Section, "capital improvements" shall mean expenditures for acquiring lands, buildings, equipment, or other permanent properties, or for their construction, preservation, development, or permanent improvement, or for payment of principal, interest, or premium, if any, and other obligations incident to the issuance, security, and payment of bonds or other evidences of indebtedness associated therewith.

(d) The Orleans Parish Excellence Fund which is hereby created in the state treasury from the proceeds derived from the licensed eligible facility in Orleans Parish. Monies in the Orleans Parish Excellence Fund, for purposes of this Subparagraph referred to as the "fund", shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Louisiana Community and Technical College System as provided in this Subparagraph. Monies in the fund shall be used solely and exclusively for the construction and operation of an Allied Health and Nursing Program and campus to be located in Orleans Parish. The Allied Health and Nursing Program and campus shall serve secondary and postsecondary students and shall provide occupational and workforce training. All courses of instruction provided at the Allied Health and Nursing Program shall be approved by the Board of Supervisors of Community and Technical Colleges. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earnings on investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(4) After complying with the provisions of Paragraphs (1) through (3) of this Subsection, the state treasurer shall, each fiscal year, credit a total of twelve million dollars from the combined taxable net slot machine proceeds collected by the state from each licensed eligible facility, as defined herein, to the fund previously established by R.S. 3:277. These proceeds shall be expended, utilizing any or all powers granted to the Louisiana Agricultural Finance Authority, including the funding or securing of revenue bonds, exclusively for meeting the needs of the Boll Weevil Eradication program and other agricultural, agronomic, horticultural, silvicultural or aquacultural, industrial, or economic development programs.

(5) After complying with the provisions of Paragraphs (1) through (4) of this Subsection, the state treasurer shall, each fiscal year, credit a total of two million dollars from the combined taxable net slot machine proceeds collected by the state from each licensed eligible facility, as defined herein, to the "Rehabilitation for the Blind and Visually Impaired Fund", for the purposes of this Paragraph, the "fund", hereby created in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely to fund the Affiliated Blind of Louisiana, the Louisiana Center for the Blind at Ruston, The Louisiana Association for the Blind, and the Lighthouse for the Blind in New Orleans, Inc., rehabilitation services for the blind, deaf-blind, and visually impaired and for training the older visually impaired. Appropriations for this purpose shall be allocated equally to the Affiliated Blind of Louisiana, the Louisiana Center for the Blind at Ruston, The Louisiana Association for the Blind, and the Lighthouse for the Blind in New Orleans, Inc. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of such monies shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund.

(6) After complying with the provisions of Paragraphs (1) through (5) of this Subsection and contingent upon the Revenue Estimating Conference's recognition of revenues from the Bossier Parish horse racing facility in the Fiscal Year 2003-2004 official forecast and in each fiscal year thereafter, the state treasurer shall deposit in and credit the following amounts to the following special funds, which amounts shall be reduced on a pro rata basis if insufficient funds are available to fully fund each item:

(a) Seven hundred fifty thousand dollars each fiscal year shall be deposited in and credited to the Equine Health Studies Program Fund, which is hereby established in the state treasury. Monies in the fund shall be withdrawn from the treasury only by appropriations made in accordance with this Subsection. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated and expended solely and exclusively to support the Equine Health Studies Program at the Louisiana State University School of Veterinary Medicine.

(b) Seven hundred fifty thousand dollars each fiscal year shall be deposited in and credited to the Southern University AgCenter Program Fund, which is hereby established in the state treasury. Monies in the fund shall be withdrawn from the treasury only by appropriations made in accordance with this Subsection. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund. Unexpended and unencumbered monies in the fund at the end of each fiscal year shall remain in the fund. Monies in the fund shall be appropriated and expended solely and exclusively to support the Southern University AgCenter programs.

(7) After compliance with the provisions of Paragraphs (1) through (6) of this Subsection, two hundred thousand dollars each fiscal year shall be deposited in and credited to the Beautification and Improvement of the New Orleans City Park Fund, hereinafter referred to as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the New Orleans City Park Improvement Association for the improvement and beautification of the New Orleans City Park. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(8) After compliance with the provisions of Paragraphs (1) through (5) of this Subsection, pursuant to an annual appropriation by the legislature, remaining monies in an amount of fifty thousand dollars shall be used solely and exclusively for the Southern University Urban Tourism and Marketing Program and fifty thousand dollars shall be used solely and exclusively for the Orleans Parish District Attorney's Office.

(9) After compliance with the provisions of Paragraphs (1) through (8) of this Subsection, remaining monies shall be deposited in and credited to the state general fund.

C. Notwithstanding the provisions of Subsection B of this Section to the contrary and after complying with the provisions of Paragraphs (1) through (3) of Subsection B of this Section, the state treasurer shall in each fiscal year deposit and credit the remaining portion of taxable net slot machine proceeds collected from the licensed eligible facility in Orleans Parish as follows:

NOTE: Paragraphs (1) and (2) effective until the day slot machine gaming commences at the eligible facility in Orleans Parish. See Acts 2006, No. 591, §3(B).

(1) Thirty percent, not to exceed one million three hundred thousand dollars, shall be deposited in and credited to the Beautification and Improvement of the New Orleans City Park Fund. Monies in the fund shall be used solely and exclusively for the purposes as specified in R.S. 27:392(B)(7).

(2) Twenty percent, not to exceed three hundred fifty thousand dollars, shall be deposited in and credited to the Greater New Orleans Sports Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Greater New Orleans Sports Foundation. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

NOTE: Paragraphs (1) and (2) as amended by Acts 2006, No. 591, §2, effective on the day slot machine gaming commences at the eligible facility in Orleans Parish.

(1) Thirty percent, not to exceed two million dollars, shall be deposited in and credited to the Beautification and Improvement of the New Orleans City Park Fund. Monies in the fund shall be used solely and exclusively for the purposes as specified in R.S. 27:392(B)(7).

(2) Twenty percent, not to exceed one million dollars, shall be deposited in and credited to the Greater New Orleans Sports Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Greater New Orleans Sports Foundation. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(3) Twenty percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the Algiers Economic Development Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Algiers Economic Development Foundation. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(4) Twenty percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the New Orleans Urban Tourism and Hospitality Training in Economic Development Foundation Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the New Orleans Tourism Hospitality Training and Economic Development, Inc. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(5) Five percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the Beautification Project for New Orleans Neighborhoods Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Beautification Project for New Orleans Neighborhoods, Inc. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(6) Five percent, not to exceed one hundred thousand dollars annually, shall be deposited in and credited to the Friends of NORD Fund, hereinafter referred to in this Paragraph as the "fund", which is hereby established in the state treasury. Monies in the fund shall be withdrawn only pursuant to appropriation by the legislature and shall be used solely and exclusively by the Friends of NORD, Inc. Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the fund shall be credited to the fund. Unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund.

(7) After making the deposits as required by Paragraphs (1) through (6) of this Subsection, the state treasurer shall deposit in and credit to the New Orleans Sports Franchise Assistance Fund which is hereby created in the state treasury and which for purposes of this Paragraph shall be known as the "assistance fund". Monies in the assistance fund shall be appropriated and distributed each fiscal year to the Louisiana Stadium and Exposition District for use only to fund contractual obligations of the state to any National Football League or National Basketball Association franchise located in Orleans Parish. Monies in the assistance fund shall be invested in the same manner as monies in the state general fund. Interest earned on the investment of monies in the assistance fund shall be credited to the assistance fund. Unexpended and unencumbered monies in the assistance fund at the end of the fiscal year shall remain in the assistance fund.

Acts 1998, 1st Ex. Sess., No. 142, §1, eff. May 5, 1998; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 150, §1, eff. April 27, 2000; Acts 2001, No. 1222, §1, eff. July 2, 2001; Acts 2003, No. 352, §1; Acts 2003, No. 1009, §1, eff. Jan. 1, 2004; Acts 2003, No. 1258, §1, eff. July 1, 2003; Acts 2003, No. 1280, §1, eff. July 13, 2003; Acts 2005, No. 430, §1, eff. July 1, 2005; Acts 2005, No. 475, §1, eff. July 1, 2005; Acts 2006, No. 591, §2; Acts 2006, No. 707, §1, eff. June 29, 2006; Acts 2007, No. 208, §1, eff. June 29, 2007; Acts 2007, No. 285, §1, eff. July 1, 2007; Acts 2010, No. 455, §1, eff. July 1, 2010; Acts 2012, No. 576, §1, eff. July 1, 2012.



RS 27:393 - State tax; levy

§393. State tax; levy

There is hereby levied a license tax of eighteen and one-half percent upon taxable net slot machine proceeds.

Acts 2000, No. 41, §1, eff. June 27, 2000.



RS 27:401 - Short title

CHAPTER 8. VIDEO DRAW POKER DEVICES CONTROL LAW

PART I. GENERAL PROVISIONS

§401. Short title

This Chapter shall be known and may be cited as the "Video Draw Poker Devices Control Law".

Acts 1999, No. 1335, §1, eff. July 12, 1999; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2012, No. 161, §2.



RS 27:402 - Definitions

§402. Definitions

As used in this Chapter, the following words and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Board" means the Louisiana Gaming Control Board, as established by R.S. 27:11.

(2) "Certified technicians level one" means qualified service personnel trained by a manufacturer, distributor, or other qualified entity, or in a training program approved by the division, who are capable of clearing paper or money jams, changing paper contained within the video draw poker devices, or retrieving money from video draw poker devices.

(3) "Certified technicians level two" means qualified service personnel trained by a manufacturer, distributor, or other qualified entity, or in a training program approved by the division, who are capable of clearing paper or money jams, changing paper contained within the video draw poker devices, or retrieving money from video draw poker devices, performing any repairs, parts replacements, maintenance, cleaning, and other matters related to servicing of video draw poker devices.

(4) "Device operation" means the privilege of operating a video draw poker device in accordance with the provisions of this Chapter.

(5) "Device owner" means a person other than a distributor, who owns and operates, maintains, repairs, or services one or more video draw poker devices in licensed establishments.

(6) "Distributor" means any person who buys, sells, leases, services, or repairs video draw poker devices and provides a facility for the inspection of those devices as required by the division.

(7) "Division" shall have the same meaning as that term defined in R.S. 27:3.

(8) "Hotel" or "motel" means an operating commercial establishment which possesses all appropriate licensing as a hotel or motel and which is engaged primarily in the renting of rooms, generally at a daily rate basis, which provides overnight lodging to the general public.

(9) "Institutional investor" means a person that is:

(a) A plan or trust established and maintained by the United States government, a state, a political subdivision of a state for the benefit of their respective employees.

(b) An investment company that is registered under the Investment Company Act of 1940.

(c) A collective investment trust organized by a bank under Part Nine of the rules of the Comptroller of the Currency.

(d) A closed end investment trust registered with the United States Securities and Exchange Commission.

(e) A mutual fund.

(f) A life insurance company or property and casualty insurance company.

(g) A federal or state bank.

(h) An investment advisor registered under the Investment Advisors Act of 1940.

(10) "Licensed establishment" means an establishment that has a Class A-General retail permit or a Class A-Restaurant permit as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, for the sale of alcoholic beverages for on-premises consumption or a Louisiana state racing commission licensed race track, pari-mutuel wagering facility, or offtrack wagering facility, or a qualified truck stop facility as defined in R.S. 27:417. Licensed establishment shall not include any premises leased to or utilized by a bona fide nonprofit organization for the conducting of charitable gaming nor any convenience store, quick-stop, food-mart, service station, grocery store, barber shop, laundromat/washateria, package or discount liquor/cigarette establishment, movie theater, or beauty shop.

(11) "Manufacturer" means any person who manufactures or assembles and programs video draw poker devices for use in this state.

(12) "Net device revenue" means the gross revenue of a device less the value of prizes paid as shown on the meters of the device.

(13) "Person" shall have the same meaning as that term defined in R.S. 27:3.

(14) "Restaurant, bar, tavern, cocktail lounge, or club" means an operating establishment primarily engaged in the retail sale of prepared foods or the sale of alcoholic beverages for on-premises or immediate consumption that has been granted a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, for the sale of alcoholic beverages for on-premises consumption.

(15) "Service entity" means any person other than a distributor or device owner who repairs, services, inspects, or examines video draw poker devices in the presence of a device owner or owner's employee.

(16) "Suitability", "suitable", or "suitability requirements" means the criteria provided for in R.S. 27:427.

(17) "Video draw poker device" means any unit, mechanism, or device authorized pursuant to the provisions of this Chapter, that, upon insertion of cash, is available to play or simulate the play of the game of draw poker, or other card games approved by the division utilizing a video display and microprocessors in which the player may win games or credits that can be redeemed for cash only. The term does not include a device that directly dispenses coins, cash, tokens, or any thing else of value, except the ticket voucher required in accordance with the provisions of this Chapter. The term does not include any device authorized to be used in the conducting of charitable gaming. The term does not include video line up games, mechanical reel games, or any combination thereof, or any slot machine as defined in R.S. 27:353(14).

(18) "Video draw poker" means any card game approved by the division that utilizes one deck of cards per hand with multiple hands permitted per game.

(19) "Video draw poker employee" means a person issued a permit pursuant to the provisions of R.S. 27:445.

Acts 1999, No. 1390, §1; Acts 2012, No. 161, §2.



RS 27:403 - Video draw poker device operation not gambling; license is a privilege

§403. Video draw poker device operation not gambling; license is a privilege

A. Notwithstanding any provision of law to the contrary, the placement, operation, maintenance, and play of approved video draw poker devices in accordance with the provisions of this Section is legal, and such devices shall not be considered gambling devices.

B. Any license applied for, granted, or issued under the provisions of this Chapter is a pure and absolute privilege, the awarding, denial, or withdrawal of which is solely within the discretion of the board or division, where applicable, and, except as provided in this Chapter, without recourse at law. Any license issued or renewed under the provisions of this Chapter is not property or a protected interest under the constitutions of either the United States or the state of Louisiana.

Acts 2012, No. 161, §2.



RS 27:404 - Service entity

§404. Service entity

A service entity shall not perform any accounting functions, including but not limited to recording meter readings or handling or transporting funds procured from the video draw poker device. A service entity shall not perform any actions which would fulfill state reporting requirements other than those directly related to the physical repair of video draw poker devices.

Acts 2012, No. 161, §2.



RS 27:405 - Description and specifications of devices

PART II. VIDEO DRAW POKER DEVICES

§405. Description and specifications of devices

A. Each video draw poker device shall:

(1) Be inspected by the division or its designee for certification and compliance.

(2) Be connected with a system consisting of player operated terminals and a self-contained control computer.

(3) Not have any device or program that will alter the reading of the values or amounts of play to reflect values or amounts other than actually played or any switches, jumpers, wire posts, or any other means of manipulation that could affect the operation or outcome of a game.

(4) Not have any device, switch, program, or function that can alter the readings of the actual amounts or values relating to any function or occurrence of the device.

(5) Have separate secure areas with locking doors for the game logic board and software, the cash compartment, and the mechanical meters as required by the rules and regulations of the division. These areas must be locking and separated. Access to one from the other must not be allowed at any time.

(6) For card games, use a display with images of cards that closely resemble standard poker playing cards.

(7) Not have any functions or parameters adjustable by or through any separate video display or input codes, except for the adjustment of features that are wholly cosmetic.

(8) Have a circuit-interrupting device, method, or capability which will disable the machine if the board approved program is accessed or altered.

(9) Have a serial number or other identification number permanently affixed to the device by the manufacturer.

(10) Have nonresettable mechanical meters housed in a secure compartment that keep a permanent record of all of the following:

(a) Total credits accepted.

(b) Total credits played by players.

(c) Total credits won by players.

(d) Total credits printed out by the ticket voucher printer.

(e) The device must contain electronic metering using meters that record all of the following:

(i) Total credits in, total credits played, total credits won, and total credits paid.

(ii) Total hands of poker played and total hands of poker won.

B.(1) Each video draw poker device shall be linked by telecommunication to a central computer for purposes of polling or reading device activities and for central computer remote shutdown of device operations; however, if the central computer system fails as a result of a malfunction or catastrophic event, the device may remain in operation until the central computer system is restored.

(2) The division shall obtain approval from the House Committee on the Administration of Criminal Justice and the Senate Committee on Judiciary B prior to awarding any new central computer system contract.

C. Each video draw poker device shall offer the game of draw poker or such other card games as are approved by the division and have the following method of operation:

(1) The cards must be shuffled after each hand is dealt.

(2) The card games must utilize a deck of cards consisting of fifty-two standard playing cards, and up to two jokers may also be used. The deck must be shuffled by use of a random number generator to exchange each card in the deck with another randomly selected card.

(3) After shuffling, a required number of cards must be dealt from the top of the deck.

(4) Any discarded cards must be replaced by remaining cards in the deck, starting with the next subsequent card and using the cards in the order of the deck.

(5) The game must display the hands for which won games or credits will be awarded and the number of won games or credits for each hand, not to exceed the value of one thousand dollars.

(6) Notwithstanding the provisions of Paragraphs (2), (3), and (4) of this Subsection when they are in conflict, multi-hand games shall be an authorized game for play when approved by an authorized device testing laboratory and the division, provided that, with respect to any video draw poker device located in Orleans Parish, no multi-hand game is or may be authorized unless it has been determined by the Louisiana Gaming Control Board that permitting such game in Orleans Parish will not violate any of the terms or provisions of Section 1.3 of the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended, effective October 19, 1999, March 29, 2001, March 31, 2001, February 14, 2005, and December 16, 2005. Any authorization of a multi-hand game by the division in violation of this Paragraph shall be null and void.

D. A video draw poker device may have a mechanism that accepts cash in the form of bills with a denomination not to exceed twenty dollars.

E. The division may provide for additional specifications for devices to be approved and authorized pursuant to the provisions of this Chapter as it deems necessary to maintain the integrity of video draw poker devices and operations. The division shall not provide for any additional specifications which would have the effect of reducing to fewer than four the number of manufacturers who make devices that meet the specifications of this Chapter.

Acts 2012, No. 161, §2; Acts 2012, No. 732, §1.



RS 27:406 - Ticket vouchers and accounting tickets

§406. Ticket vouchers and accounting tickets

A. Each video draw poker device must be capable of printing a ticket voucher for the player at the completion of each game. If credits are owed the player, the ticket must contain each of the following:

(1) The name of the licensed establishment.

(2) The address of the establishment.

(3) The value of the prize in numbers.

(4) The value of the prize in words.

(5) The time of day, in hours and minutes in a twenty-four-hour format.

(6) The date.

(7) The device license number or serial number up to eight digits.

(8) The sequential number of the ticket voucher.

(9) An encrypted validation number from which the validity of the prize can be determined.

B. An exact copy of each printed ticket voucher must be printed and retained within the device, or other means of capturing and retaining an electronic copy of the ticket data as approved by the division for a minimum of five thousand tickets. If a thermal printer is used and the duplicate information is stored electronically in the device, any duplicate voucher printed by the device must have the prominent word "DUPLICATE" printed on the face of the voucher.

C. Each video draw poker device must issue, by activation of an external switch, an accounting ticket containing a performance synopsis of the device. The ticket must contain:

(1) The name of the licensed establishment.

(2) The address of the establishment.

(3) The license number of the device.

(4) The time of day, in hours and minutes in a twenty-four-hour format.

(5) The date.

(6) The electronic meter readings required by this Chapter.

Acts 2012, No. 161, §2.



RS 27:407 - Games without minimum wager; Orleans excepted

§407. Games without minimum wager; Orleans excepted

A. Notwithstanding any provision of law to the contrary, video draw poker devices in any facility licensed pursuant to this Chapter, in any parish other than Orleans, may schedule games with no minimum wager. A video draw poker device may accept coins in the amount of the minimum wager offered by that device. Video draw poker devices may accept coins or currency of denominations of multiples of the minimum wager but shall provide one game for each amount of the minimum wager deposited in that video draw poker device. The provisions of this Subsection shall not be construed to affect the limitations on the amount of money played and the limitation on the value of prizes established in R.S. 27:410.

B. Video draw poker devices in any facility licensed pursuant to this Chapter located in Orleans Parish may schedule games with such minimum wager as may be approved by the division, provided it has been determined by the Louisiana Gaming Control Board that permitting such minimum wager in Orleans Parish will not violate any of the terms or provisions of Section 1.3 of the Amended and Renegotiated Casino Operating Contract entered into pursuant to R.S. 27:201 et seq., on October 30, 1998, as amended, effective October 19, 1999, March 29, 2001, March 31, 2001, February 14, 2005, and December 16, 2005. Any change to the minimum wager in violation of this Subsection shall be null and void.

Acts 2012, No. 161, §2.



RS 27:409 - Winning percentage

§409. Winning percentage

Each device must have dual electronic accounting devices to verify net device revenue and winning percentages, and access to the stored data must be readily available to the division.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.3 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §§2, 4.



RS 27:410 - Limitation on amount of money played and value of prizes

§410. Limitation on amount of money played and value of prizes

A device may not allow more than four dollars to be placed on a game or award credits in excess of the value of one thousand dollars. At establishments where live racing is conducted, as defined by R.S. 4:211(5), and pari-mutuel wagering is offered a device may not allow for credits in excess of the value of one thousand dollars.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.4 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2007, No. 443, §1, eff. Oct. 15, 2007; Acts 2012, No. 161, §§2, 4.



RS 27:411 - Expected payback; verification

§411. Expected payback; verification

A. The division shall prescribe the expected payback value of one credit played to be at least eighty percent of the value of a credit. Each video draw poker device must have an electronic accounting device that the division may use to verify the winning percentage. The division may not publish or otherwise disseminate income figures and other statistics obtained in the payback verification process or contained in payback verification reports in a manner that allows or helps a person to identify a particular device or to match a particular device with a particular income or statistic except as is required for enforcement of the provisions of this Chapter.

B. Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 531, §1; Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.5 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1222, §2, eff. July 2, 2001; Acts 2012, No. 161, §§2, 4.



RS 27:412 - State license qualifications; types of licenses

PART III. LICENSING AND TYPES OF LICENSES

§412. State license qualifications; types of licenses

A.(1) The legislature hereby recognizes the importance of a controlled gaming industry to the development of the economy of the state of Louisiana. The legislature further recognizes that the success and growth of gaming are dependent upon public confidence and trust that gaming activities and particularly video draw poker gaming activities are conducted honestly and are free from criminal and corruptive elements.

(2) The state of Louisiana has a legitimate interest in providing strict regulation of all persons, practices, associations, and activities related to the operation of licensed establishments licensed to offer video draw poker devices, and the manufacture, supply, or distribution of video draw poker gaming devices and supplies, in order to maintain public confidence and trust in the video draw poker gaming industry.

(3) The legislature hereby finds that the types of establishments which may place video draw poker devices at their licensed establishments each possess unique features, some of which are volume of business, number of establishments, and hours required of the board or division, where applicable, to ensure suitability prior to licensing. Therefore, in order to provide the most effective regulation and control of the video draw poker gaming industry, it is necessary to develop three categories of licenses which may be issued to qualified establishments for the privilege of operating video draw poker devices.

B. The three categories of licenses which may be issued to qualified establishments for the operation of video draw poker devices are as follows:

(1) A license to operate a maximum of three video draw poker devices at establishments licensed to sell alcoholic beverages for consumption on the premises of the establishment as provided for in R.S. 27:413.

(2) A license to operate a maximum of fifty video draw poker devices at qualified truck stop facilities as provided for in R.S. 27:416.

(3) A license to operate an unlimited number of video draw poker devices at a licensed pari-mutuel wagering facility or an offtrack wagering facility as provided for in R.S. 27:415.

C. A licensee may not have on the premises or make available for play on the premises of the licensed establishment more video draw poker devices than as provided in this Section.

Acts 2012, No. 161, §2.



RS 27:413 - Licenses to operate video draw poker devices at certain alcoholic beverage facilities; multiple facilities

§413. Licenses to operate video draw poker devices at certain alcoholic beverage facilities; multiple facilities

A. A person who has been granted a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises of a restaurant, bar, tavern, cocktail lounge, or club only, or such an establishment located within a motel or hotel may be granted a license for the placement of not more than three video draw poker devices in his licensed establishment.

B. A person who is the owner of more than one restaurant, bar, tavern, cocktail lounge, or club which is located within a single building or structure, and who has been granted a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises of each such facility, may make available for play not more than three video draw poker devices at each separate facility, not to exceed a total of nine video draw poker devices for the single building or structure, if that person and each facility complies with all other requirements of this Chapter and of the administrative rules that are applicable to the operation of video draw poker devices. The limitation on the number of facilities contained in this Subsection shall not apply to any person or entity who owns and operates multiple facilities which are located in a publicly owned and operated transportation facility offering any transportation to interstate and international destinations.

C. For purposes of Subsection B of this Section, a person shall be deemed to own more than one restaurant, bar, tavern, cocktail lounge, or club located within a single building or structure when the person has an ownership interest in each restaurant, bar, tavern, cocktail lounge, club, or other facility located within the single building or structure.

D. Except as provided in Subsection B or C of this Section or R.S. 27:414, when a restaurant, bar, tavern, cocktail lounge, or club is owned by one person, each establishment shall be physically separate and noncontiguous in order to qualify for a license to operate video draw poker devices at each such establishment.

Acts 2012, No. 161, §2.



RS 27:414 - Hotel and motel facilities; criteria

§414. Hotel and motel facilities; criteria

A licensee owning or leasing a licensed establishment which is a hotel or motel which has more than one lounge or facility and which has a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for on-premises consumption on a single licensed premises may make available for play not more than three video draw poker devices at each lounge or separate facility, not to exceed a total of twelve video draw poker devices for the hotel or motel, if all other requirements of this Chapter are met. Each separate lounge or facility shall meet the following criteria:

(1) It must be a physically separate noncontiguous facility.

(2) It must have separate and independent beverage preparation areas.

(3) It must prepare, dispense, and sell alcoholic beverages for on-premises consumption.

(4) It must have a person whose primary duty is tending bar on duty while the lounge or facility is open for business and have a permanently affixed wet bar facility including plumbing and sinks.

(5) It must be able to accommodate a minimum of twenty-five patrons.

Acts 2012, No. 161, §2.



RS 27:415 - Pari-mutuel wagering facility or offtrack wagering facility; no minimum wager; location

§415. Pari-mutuel wagering facility or offtrack wagering facility; no minimum wager; location

A. A person owning a Louisiana State Racing Commission licensed pari-mutuel wagering facility or an offtrack wagering facility may be granted a license for the placement of video draw poker devices in his facility if all other requirements of this Chapter are met. There shall be no limit on the number of video draw poker devices which may be placed at the facility. Notwithstanding any provision of law to the contrary, video draw poker devices in these facilities may schedule games with no minimum wager.

B. Notwithstanding the provisions of R.S. 4:214(A)(4), no more than five Louisiana State Racing Commission licensed pari-mutuel facilities or offtrack wagering facilities that operate video draw poker devices shall be located within Jefferson Parish.

Acts 2012, No. 161, §2; Acts 2013, No. 355, §1.



RS 27:416 - Qualified truck stop facilities; number of devices; fuel sales

§416. Qualified truck stop facilities; number of devices; fuel sales

A. A person owning or leasing a qualified truck stop facility may be granted a license for the placement of not more than fifty video draw poker devices in his facility based on the fuel sales as provided in Subsection C of this Section, in an area separated for adult patronage only, if all other requirements of this Chapter are met. There shall be only one license granted for the operation of video draw poker devices at each qualified truck stop facility.

B. The qualified truck stop facility shall be owned or leased by a person who meets all the personal qualifications for a Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to serve or sell alcoholic beverages for on-premises consumption; however, when no such permit is obtainable or available, no such permit shall be required.

C. Except as provided in R.S. 27:421, the number of video draw poker devices placed at a qualified truck stop facility shall be based on the average monthly fuel sales calculated quarterly, using four sets of three calendar months, for the first year of operation and thereafter shall be based upon the average monthly fuel sales calculated annually, using a calendar year, as follows:

(1) One hundred thousand gallons of fuel of which forty thousand gallons are diesel - not more than fifty devices.

(2) Seventy-five thousand gallons of fuel of which thirty thousand gallons are diesel - not more than forty devices.

(3) Fifty thousand gallons of fuel of which ten thousand are diesel - not more than thirty-five devices.

D.(1) The fuel facility shall offer, in the regular course of business, fuel sales for individual vehicle consumption.

(2) Bulk sales or transfers shall not be used to calculate monthly averages. All fuel sales must correspond to state-accepted daily sales reports which correspond to monthly state sales tax reports and shall be verified by fuel tickets from the truck stop facility.

(3) To be considered a fuel facility at a qualified truck stop facility for the purpose of licensing that qualified truck stop to operate video draw poker devices, the fuel facility shall not be subject to the fuel sales requirements provided for in Subpart E of Part VIII of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:421 through 427, and the requirements of Chapter 13 of Title 51 of the Louisiana Revised Statutes of 1950.

(4) The provisions of this Subsection provide for the fuel sales requirements for the purpose of licensing criteria for the operation of video draw poker devices at a qualified truck stop facility.

(5) The provisions of this Subsection shall not be construed to repeal, limit, or supercede any requirements for the sale of fuel by fuel facilities as otherwise provided for by law.

(6) The provisions of this Subsection shall not be construed to repeal, limit, or supercede the authority of the office of the attorney general to enforce the Unfair Trade Practices or Consumer Protection Law or the authority of any district attorney to prosecute violations of Subpart E of Part VIII of Chapter 1 of Title 51 of the Louisiana Revised Statutes of 1950, comprised of R.S. 51:421 through 427.

Acts 2012, No. 161, §2.



RS 27:417 - Qualified truck stop criteria; amenities

§417. Qualified truck stop criteria; amenities

A. As used in this Chapter, a qualified truck stop facility shall mean a facility covering at least five developed contiguous acres which sells fuel, lubricating oil, and other vehicular merchandise, such as batteries, tires, or vehicle parts for eighteen-wheel tractor-trailers, and which also meets all of the following criteria:

(1) It must be located adjacent to a major state or interstate highway, as defined by rules adopted by the board for this purpose, subject to legislative oversight.

(2) It must have an onsite restaurant, except for reason of force majeure affecting the ability to maintain the on-site restaurant for a reasonable period of time as determined by the division following the interruption of such ability, which for the purposes of qualifying as a qualified truck stop facility, shall be required to have only the following features:

(a) Provides seating for at least fifty patrons, with all seats located within a centralized area.

(b) Is open at least twelve hours a day.

(c) Offers a varied menu.

(d) Operates a fully equipped kitchen which includes but is not limited to a range, or an oven, and refrigerated storage appliances used for the preparation of foods for on-premises or immediate consumption.

(e) In Orleans Parish, qualified truck stop facility restaurants shall provide full table service for sit-down meals.

(3) It must have parking areas with each of the following:

(a) A stable parking area for at least fifty eighteen-wheel tractor-trailer motor vehicles, either paved or concrete, to support eighteen-wheel tractor-trailer motor vehicles and their loads, constructed according to industry specifications, subject to approval by the division, except for reason of force majeure affecting the ability to maintain the stable parking area for a reasonable period of time as determined by the division following the interruption of such ability. All other parking areas not paved or concrete must be certified by an authorized company and proof provided that compaction tests were conducted, subject to approval by the division.

(b) Parking of sufficient size is allowed for safe ingress and egress.

(c) Parking areas for other vehicles around business entrance ways and exits shall not constitute parking areas for eighteen-wheel tractor-trailer motor vehicles.

(4) It must have diesel and gasoline fuel facilities as provided for in R.S. 27:416.

(5) It must have onsite repair service facilities for eighteen-wheel tractor-trailer motor vehicles, except for reason of force majeure affecting the ability to maintain the onsite repair service for a reasonable period of time as determined by the division following the interruption of such ability. The onsite repair service may be in the form of contracted services from a business which regularly offers this type of service. A copy of any contractual agreement shall be submitted with the application for review and processing.

(6) It must have at least four of the following amenities, except for reason of force majeure affecting the ability to maintain the amenities for a reasonable period of time, as determined by the division following the interruption of such ability:

(a) A separate truckers' television lounge.

(b) A full-service laundry facility located in a convenient area for truckers' use.

(c) Private showers for men and women and not located in an area open to general public restroom facilities.

(d) A travel store with items commonly referred to as truckers' supplies (items commonly used only by commercial motor vehicles).

(e) Truck scales.

(f) Separate truckers' telephones.

(g) Permanent storage facilities for fuel.

(7) It must have an area separated for adult patronage only.

B.(1) The criteria and amenity requirements for a qualified truck stop facility provided for by this Section shall be suspended for that criteria or amenity if any portion of the property upon which a qualified truck stop is located is expropriated by the state of Louisiana or one of its political subdivisions. The suspension for that criteria or amenity shall remain in effect until such time as it is possible for the licensee to meet the requirements of this Section. During the period of suspension the licensee may continue to operate video draw poker devices without meeting the requirements for that particular criteria or amenity affected by the expropriation as otherwise provided for by this Section if all other provisions of this Chapter are met.

(2) The provisions of this Subsection shall not be construed to adversely affect parish boundary surveys or good faith reliance upon those surveys as provided for in R.S. 27:456.

C. Except as provided for in Subsection B of this Section, the criteria and amenities required for a qualified truck stop facility shall be operational and maintained in working condition.

Acts 2012, No. 161, §2.



RS 27:418 - Leasing or subleasing restaurant and convenience stores at qualified truck stops; holiday operation

§418. Leasing or subleasing restaurant and convenience stores at qualified truck stops; holiday operation

A. An owner or lessor of a qualified truck stop facility may lease or sublease any restaurant, convenience store, fuel facility, or any other business operation located on the premises of the qualified truck stop facility to another person, provided that such person executes a written lease which contains a requirement that the lessee or sublessee comply with the laws and regulations which govern the operation of video draw poker devices. If such lease or sublease is granted, the owner or lessor of such qualified truck stop facility shall maintain ultimate supervision and control of his entire truck stop premise. No such lessee or sublessee shall be required to meet suitability requirements unless he receives, as a result of the lease, any video draw poker device operation revenue or unless he exercises some management or control over video draw poker devices. Any violation of the laws and regulations which govern the operation of video draw poker devices by such lessee or sublessee shall be considered a violation by the licensee.

B. No financial lending institution or pawnshop shall be located on the premises of a qualified truck stop facility. Nothing herein shall prohibit the placement of automatic teller machines on the premises of a qualified truck stop.

C. Notwithstanding any other provision of law to the contrary, the owner or lessor of a qualified truck stop facility may close the restaurant on the premises of the qualified truck stop facility during a legal holiday as defined in R.S. 1:55(B)(1)(a).

Acts 2012, No. 161, §2.



RS 27:419 - Truck stop construction; advertising; notice of intent to construct

§419. Truck stop construction; advertising; notice of intent to construct

A. Any person applying for a license for the placement of video draw poker devices at a truck stop facility shall have, prior to any required rezoning, construction application, or construction of the truck stop which the applicant seeks to establish as a qualified truck stop facility, publish a notice of his intention to build a truck stop that may qualify for a license to operate video draw poker devices as a qualified truck stop facility.

B. The notice shall be published on two separate days in the official journal of the parish where the facility is to be located and in another newspaper with a larger circulation within the parish than the official journal of the parish, if there is one. All costs associated with publication of this notice shall be borne by the person seeking application for a licensed truck stop facility.

C. Requirements for the notice required in this Section shall be prescribed by the Louisiana Gaming Control Board, which requirements shall include:

(1) Prominent placement in the newspaper in a section other than the classified advertisement or public notice section.

(2) Formatting in a box with a bolded outline.

(3) A size of not less than two inches by four inches.

(4) Print in bold face type.

(5) The additional publications in the official journal as required by this Subsection shall be provided by the official journal at a charge not in excess of the rates assessed and charged for regular commercial advertising.

(6) Failure to timely accomplish such publication shall make an application for a licensed truck stop null, void, and of no effect until the person seeking application has fully complied with the requirements of advertising pursuant to this Section.

(7) Each person required to publish public notice pursuant to this Section shall also provide notice to the local governing authority in its parish or district as the case may be.

D. In addition to the requirements for publication provided for in this Section, the person seeking application shall issue a press release to newspapers with substantial distribution within the parish where the facility is to be located and to area broadcast media.

Acts 2012, No. 161, §2.



RS 27:420 - Rezoning notice

§420. Rezoning notice

No license shall be granted for the establishment of a qualified truck stop facility at a location that requires or required rezoning to accommodate the establishment of the facility unless any signage required to be posted under the rezoning requirements in the parish contains in clear and easily readable form the information that the rezoning is proposed for consideration to provide for the establishment of a qualified truck stop facility.

Acts 2012, No. 161, §2.



RS 27:421 - Temporary placement of twenty-five video draw poker devices

§421. Temporary placement of twenty-five video draw poker devices

A. Any person applying for a truck stop facility license must meet all requirements provided by this Chapter prior to licensing. Upon a determination by the board that a truck stop facility meets the licensing and amenity requirements provided for by this Chapter, up to twenty-five video draw poker devices shall be temporarily placed at that facility without the requirement that the facility meet the fuel sale requirements as provided for in R.S. 27:416(C) for three calendar months. At the end of the first three calendar months of fuel sales, the number of video draw poker devices placed at the qualified truck stop facility shall be based on the average monthly fuel sales. Monthly fuel sales shall be calculated quarterly, using four sets of three calendar months, for the first year. For each calendar year thereafter, the number of video draw poker devices placed at the qualified truck stop facility shall be based upon the average fuel sales calculated annually as provided for in this Subsection.

B. If after one year a qualified truck stop facility is licensed and meets all fuel sale requirements to operate a certain number of devices, and then the truck stop facility becomes unable to meet fuel sale requirements in order to operate the same number of devices for reasons of force majeure or due to other noncommercial circumstances, such as road or other governmental construction projects contiguous to, or otherwise affecting the fuel sales of the qualified truck stop facility as determined by the division, the facility shall continue to be authorized to place and operate the same number of devices as operated prior to the interruption in the fuel sales. Upon resolution of the reasons causing the reduction in fuel sales, the division shall use the next three months of monthly fuel sales reports to determine the number of devices authorized to be placed and operated at the facility.

Acts 2012, No. 161, §2; Acts 2013, No. 216, §1, eff. June 10, 2013.



RS 27:422 - Truck stop locations; prohibited distances; prohibited structures

§422. Truck stop locations; prohibited distances; prohibited structures

A. No license shall be granted to any qualified truck stop facility located, at the time application is made for a license to operate video draw poker devices, within one mile from any property on the National Register of Historic Places, any public playground, any residential property, or a building used primarily as a church, synagogue, public library, or school. The measurement of the distance shall be a straight line from the nearest point of the truck stop facility to the nearest point of the property on the National Register of Historic Places, the public playground, residential property, or a building used primarily as a church, synagogue, public library, or school.

B. After an application is filed with the division, the subsequent construction, erection, development, or movement of a property identified in Subsection A of this Section which causes the location of a qualified truck stop facility to be within the prohibited distance shall not be cause for denial of an initial or renewal application or revocation of a license.

C. The prohibition in Subsection A of this Section shall not apply to the location of a qualified truck stop facility which applied for a license or was issued a license on or before June 1, 2010, or which applied for or was issued a certificate of compliance as required by R.S. 27:452(C) or a valid building permit on or before June 1, 2010, and subsequently issued a license. Such location shall be eligible for a qualified truck stop facility license without reference to the prohibition in Subsection A of this Section unless after having obtained a license, a qualified truck stop facility has not been licensed at that location for thirty-six consecutive months and application for licensing is not made within that thirty-six-month period.

D.(1) For locations on which a truck stop facility has not been completely constructed, if application for licensing was made on or before August 1, 2012, the prohibited distance shall be one mile from any property on the National Register of Historic Places, any public playground, residential property, or a building used primarily as a church, synagogue, public library, or school.

(2) The measurement of the distances shall be a straight line from the nearest point of the truck stop facility to the nearest point of the property on the National Register of Historic Places, the public playground, residential property, or a building used primarily as a church, synagogue, public library, or school.

E. If a parish or municipality does not have a zoning ordinance which designates certain property within their jurisdiction as residential property, the governing authority of the parish or municipality shall have the authority to designate to certain areas of their jurisdiction as residential districts for the purpose of this Section.

F. If application for licensing is made after August 1, 2012, the prohibition in Subsection A of this Section shall apply.

G. "Residential property" shall mean any property which is wholly or partly used for or intended to be used for living or sleeping by human occupants and which includes one or more rooms, including a bathroom and complete kitchen facilities. Residential property shall include a mobile home or manufactured housing, provided that it shall have been in its present location for at least sixty days. Residential property shall not include any hotel or motel.

Acts 2012, No. 161, §2; Acts 2013, No. 355, §1.



RS 27:423 - Termination of lease of truck stop; effect on operation of devices

§423. Termination of lease of truck stop; effect on operation of devices

A. If the lease of a truck stop facility, which is a licensed establishment for the operation of video draw poker devices, expires or is terminated without legal cause by the lessor, then, in either event, neither the lessor nor a new lessee shall have the right to apply for a video draw poker device license at the same truck stop location for a period of six years from the date of expiration or termination of the lease.

B. The former lessee or licensee shall have any of the following rights:

(1) To continue operations at the licensed facility by agreement with the lessor or the new lessee.

(2) To transfer the existing license to any other new or existing truck stop facility which meets all of the qualifying requirements contained in this Chapter, except:

(a) That such former lessee or licensee shall not be required to wait before making application and commencing video draw poker operation at a new or existing facility.

(b) That such former lessee or licensee shall be required to perform at the new facility any existing sublease or other contracts with licensed device owners or operators in effect at the time of expiration or termination of the lease.

C. Nothing herein shall affect or apply to any truck stop facility in which the lessor is the holder of the license for the operation of video draw poker devices.

Acts 2012, No. 161, §2.



RS 27:424 - Sale or transfer of license; continued operation of devices

§424. Sale or transfer of license; continued operation of devices

A. When a licensed establishment which requires an alcoholic beverage license as a condition of the receipt of a video draw poker device license is sold or transferred, the video draw poker devices shall be allowed to continue to operate if the new owner applies for a state Class "A" license within fifteen days of purchasing the business, and upon issuance of a state Class "A" license, the new owner applies for a video draw poker license within fifteen days.

B. The video draw poker devices shall be allowed to be continued in operation under the old license until the issuance of a video draw poker license in the name of the owner, until any of the following occur:

(1) A determination by the division that the new applicant is unsuitable.

(2) Denial of the new license application.

(3) The passage of one hundred eighty days from submission of the application to the division. The provisions of this Subsection shall not apply to new owner applicants for a video draw poker license who are licensed at the time of such application; however, if the applicant fails to provide requested information to the division in a timely manner, the devices may be disabled after one hundred eighty days have elapsed.

C. The board shall adopt and promulgate rules to implement this Section.

D. All establishment licensees shall within five days of the change in ownership notify the division in writing, of any facts which indicate that the licensed establishment has had a change in ownership. This notification requirement shall apply to device owners only when they have been given notice by certified mail of the change in ownership. The device owner when given notice by certified mail of the change in ownership shall notify the division within five days of receipt of the notice of the change in ownership of the licensed establishment.

Acts 2012, No. 161, §2.



RS 27:425 - Tax clearance

§425. Tax clearance

A. Each applicant for a license or renewal of a license shall provide to the division in addition to the application form, a signed sales tax clearance from the secretary of the Department of Revenue, which clearance request shall be processed within seven business days.

B. No license shall be granted to any applicant unless he has submitted proof to the division as required in this Section, that he does not owe the state or local governing authority of the parish or municipality in which the establishment is located any delinquent sales taxes, penalties, or interest, excluding items under formal appeal or protest as provided by law.

C. When an applicant for a license files its application with the division, the applicant shall send notice with a copy of the application to the local governing authority and submit evidence of the notification to the division.

Acts 2012, No. 161, §2.



RS 27:426 - Affidavit application for three machine locations

§426. Affidavit application for three machine locations

A. Prior to the expiration of the license term, a licensee who is licensed under the provisions of this Chapter for the placement of not more than three video draw poker devices in an approved, qualified establishment shall apply for renewal of the license by completing an affidavit in a form approved by the Louisiana Gaming Control Board that certifies that there have been no changes in the prior qualification and suitability information previously furnished to the board. This affidavit shall be executed by the licensee and each person required to meet qualification and suitability requirements under R.S. 27:427, provided that the licensee or person previously submitted all information required by the board in its initial suitability determination. Notwithstanding the above, the licensee and all persons required to meet suitability shall furnish such releases, affidavits, and documents as may be required by the board. Additionally, the licensee shall furnish with each renewal application all of the following:

(1) A current local sales tax clearance certificate.

(2) A current local governing authority and taxing authority notification.

(3) A current state sales tax clearance certificate.

(4) A Class A-General retail permit or a Class A-Restaurant permit, as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, to sell alcoholic beverages for consumption on the premises.

B. Failure to disclose changes in prior qualification and suitability information shall result in denial of the renewal application or revocation of the video draw poker gaming license.

C.(1) It shall be unlawful for any person intentionally to submit a false affidavit under this Subsection or to make or cause to be made or aid, assist, or procure another to make or submit a false affidavit.

(2) Whoever is convicted of violating the provisions of this Subsection shall be imprisoned, with or without hard labor, for not more than ten years or be fined not more than ten thousand dollars, or both.

D. The provisions of this Section shall not apply to, and affidavits shall not be used for renewal of, a license for the operation of video draw poker devices at a hotel or motel, a Louisiana State Racing Commission licensed pari-mutuel wagering facility, an offtrack wagering facility, or a qualified truck stop facility.

Acts 2012, No. 161, §2.



RS 27:427 - Suitability requirements

PART IV. SUITABILITY

§427. Suitability requirements

A. No person may be eligible to apply or be granted a license under the provisions of this Chapter if he has been convicted in any jurisdiction of any of the following offenses within ten years prior to the date of the application or less than ten years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole for any of the following:

(1) Any offense punishable by imprisonment for more than one year.

(2) Theft or any crime involving false statements or declarations.

(3) Gambling as defined by the laws or ordinances of any municipality, any parish, any state, or the United States.

B.(1) No person shall be granted a license under the provisions of this Chapter unless the applicant has demonstrated to the board that he is suitable for licensing. For purposes of this Chapter, suitability means the applicant or licensee is:

(a) A person of good moral character, honesty, and integrity.

(b) A person whose prior activities, arrest or criminal record if any, reputation, habits, and associations do not pose a threat to the public interest of this state or to the effective regulation of video draw poker, and do not create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and operations in the activities authorized by this Chapter and financial arrangements incidental thereto.

(c) Likely to conduct business as authorized by this Chapter in complete compliance with the provisions of this Chapter.

(d) Not prohibited from making application or disqualified from licensure under the provisions of Subsection A of this Section.

(e) A person who does not owe the state or local governing authority of the parish or municipality in which the establishment is located any delinquent sales taxes, penalties, or interest, excluding items under formal appeal or protest as provided by law.

(2) An applicant who is not disqualified from making application or licensure as a result of Subsection A of this Section shall still be required to demonstrate to the board or division, where applicable, that he otherwise meets the remaining requirements for suitability, particularly those contained in Subparagraphs (1)(a), (b), and (c) of this Subsection. Evidence of or relating to an arrest, summons, charge, or indictment of an applicant, or the dismissal thereof, shall be considered by the board or division, where applicable, even if the arrest, summons, charge, or indictment results in acquittal, deferred adjudication, probation, parole, or pardon.

(3) Any person who has been granted a Class-A General Retail permit or a Class-A Restaurant permit as defined in Part II of Chapter 1 or Part II of Chapter 2 of Title 26 of the Louisiana Revised Statutes of 1950, shall be deemed to satisfy the requirements of this Section which are duplicative of the suitability standards in Title 26 of the Louisiana Revised Statutes of 1950, without the necessity of the division conducting an additional suitability determination. The division shall determine that the applicant meets all other requirements for the issuance of a video draw poker license as otherwise required by this Chapter before granting a license, including renewals, to operate a maximum of three video draw poker devices at a restaurant, bar, tavern, or cocktail lounge under the provisions of this Section. The provisions of this Paragraph shall apply only to licenses to operate a maximum of three video draw poker devices as provided for in R.S. 27:412(B)(1). The board shall adopt rules to implement the provisions of this Paragraph.

C. All licensees and persons required to be qualified under this Chapter shall have a continuing duty to inform the division of any action which they believe would constitute a violation of this Chapter. No person who so informs the division shall be discriminated against by an applicant or licensee because of supplying such information.

D. Every person who has or controls directly or indirectly more than a five percent ownership, income, or profit interest in an entity which has or applies for a license in accordance with the provisions of this Chapter, or who receives more than five percent revenue interest in the form of a commission, finder's fee, loan repayment, or any other business expense related to the gaming operation, or who has the ability, in the opinion of the board to exercise a significant influence over the activities of a licensee authorized or to be authorized by this Chapter, shall meet all suitability requirements and qualifications for licensees. For the purposes of this Chapter, all gaming related associations, outstanding loans, promissory notes, or other financial indebtedness of an applicant or licensee must be revealed to the board for the purposes of determining significant influence and suitability.

E. A person whose application for a license has been denied, or whose license has been issued subject to a condition or suspended or revoked, or against whom a fine has been levied has the right to a hearing in accordance with the provisions of R.S. 27:25 and 26.

F. Notwithstanding the provisions of Subsection D of this Section, if any person required to be found qualified or suitable pursuant to Subsection D of this Section fails to provide all or part of the documents or information required by the Louisiana Gaming Control Board and if, as a result, any person holding a license issued pursuant to the provisions of this Chapter is not or may no longer be qualified or suitable, the board shall issue, under penalty of revocation of the license, a condition naming the person who failed to provide all or part of the documents or information required by the board and declaring that such person may not:

(1) Receive dividends or interest on securities of a corporation holding a license, if the person has or controls directly or indirectly more than a five percent ownership, income, or profit interest in such corporation.

(2) Exercise directly, or through a trustee or nominee, a right conferred by securities of a corporation holding a license, if the person has or controls directly or indirectly more than a five percent ownership, income, or profit interest in such corporation.

(3) Receive remuneration or other economic benefit from any person holding a license issued pursuant to the provisions of this Chapter.

(4) Exercise significant influence over the activities of a person holding a license issued pursuant to the provisions of this Chapter.

(5) Continue owning or holding a security of a corporation holding a license if the person has or controls directly or indirectly more than a five percent ownership, income, or profit interest in such corporation.

G.(1) An institutional investor otherwise required to be found suitable or qualified pursuant to the provisions of this Chapter and the rules adopted pursuant thereto shall be presumed suitable or qualified upon submitting documentation sufficient to establish qualifications as an institutional investor as provided herein, and upon certifying that:

(a) It owns, holds, or controls publicly traded securities issued by a licensee or permittee or a holding, intermediate, or parent company of a licensee or permittee in the ordinary course of business for investment purposes only.

(b) It does not exercise influence over the affairs of the issuer of such securities or over any licensed or permitted subsidiary of the issuer of such securities.

(c) It does not intend to exercise influence over the affairs of the issuer of such securities, or over any licensed or permitted subsidiary of the issuer of such securities, in the future, and that it agrees to notify the board in writing within thirty days if such intent should change.

(2) The exercise of voting privileges with regard to publicly traded securities shall not be deemed to constitute the exercise of influence over the affairs of a licensee.

(3) The provisions of this Subsection shall not be construed to preclude the Louisiana Gaming Control Board from investigating the suitability or qualifications of an institutional investor should the Louisiana Gaming Control Board become aware of facts or information which may result in such institutional investor being found unsuitable or disqualified.

H.(1) On or after August 15, 2009, a licensee who employs a designated representative at a licensed qualified truck stop facility, Louisiana State Racing Commission licensed pari-mutuel wagering facility, or an offtrack wagering facility shall do all of the following prior to employing the person:

(a) Obtain conviction records of an applicant seeking employment as a designated representative pursuant to the provisions of R.S. 15:587(F).

(b) Determine that, based upon those conviction records, the applicant meets the suitability requirements provided for in Subsection A of this Section.

(2) The licensee shall have a continuing duty to inform the division of any action taken by the designated representative which they believe would constitute a violation of this Chapter.

(3) The licensee shall maintain the information required by the provisions of this Subsection and have it readily available for inspection by the division.

Acts 2012, No. 161, §2.



RS 27:428 - Application for additional licenses by person previously found suitable; personal history and financial information not required under certain circumstances

§428. Application for additional licenses by person previously found suitable; personal history and financial information not required under certain circumstances

A. A person previously found suitable for licensing for the operation of video draw poker devices by the Louisiana Gaming Control Board may not be required to submit personal history and personal financial information when filing an application for an additional license to operate video draw poker devices if the Louisiana Gaming Control Board determines all of the following:

(1) The person previously submitted personal history and personal financial information with an application for a license to operate video draw poker devices which is active and the person is still associated with the license.

(2) The applicant has completed an affidavit in a form approved by the board which certifies that there have been no changes to the prior qualification and suitability information previously submitted to the board required by the board in making the initial determination that the applicant was qualified and suitable for licensing as required by R.S. 27:427.

(3) The applicant has submitted any other releases, affidavits, documents, or information required by the board for the issuance of the additional license.

B. The provisions of this Section shall not apply to the conducting of suitability determinations in connection with the renewal of existing licenses held by the applicant.

C. The Louisiana Gaming Control Board shall adopt rules to implement the provisions of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8).

Acts 2003, No. 1266, §1; Acts 2012, No. 161, §4.



RS 27:429 - Regulation of video draw poker devices; Louisiana Gaming Control Board; gaming division

PART V. REGULATION AND ENFORCEMENT

§429. Regulation of video draw poker devices; Louisiana Gaming Control Board; gaming division

A. The Louisiana Gaming Control Board shall perform the duties and functions as authorized by the provisions of this Chapter and the regulatory authority with respect to the regulation of video draw poker devices as provided by R.S. 27:15.

B. The Department of Public Safety and Corrections, office of state police, gaming division, shall perform the duties and functions as authorized by the provisions of this Chapter and the provisions of R.S. 27:20.

Acts 2012, No. 161, §2.



RS 27:430 - Rules and regulations; reporting to board or division

§430. Rules and regulations; reporting to board or division

A. The board shall promulgate rules and regulations for the counting and collecting of all net device revenues and for the timely payment of all license fees and penalties. The board or division, where applicable, may institute proceedings for the collection of fees and penalties.

B. Each month, the device owner must give the division a report containing the:

(1) Serial number of each video draw poker device.

(2) Name and address of the establishment where each device is located.

(3) Computer printouts of the net revenue of each device taken directly from the device's electronic accounting devices, if requested by the board or division, where applicable.

C. The division may require any device owner to maintain or submit any data, information, record, or reports required by this Chapter in any computer form, program, or storage consistent with its recordkeeping or computer system or access. Any rule or regulation promulgated pursuant to this Subsection shall apply to the records of all device owners.

D. Video draw poker devices placed in a licensed establishment which is a restaurant shall be operated and played only in a designated area, as approved by the division, which is separated from restaurant patrons seated in the dining area of the restaurant.

E. Except for a uniform logo and advertising notice approved by the board, the board may promulgate rules to prohibit licensed establishments from advertising video gaming activities on the outside of the premises where video gaming devices are located.

F.(1) The board may establish by rule criteria for the physical placement of video draw poker devices within a licensed establishment.

(2) Any establishment which allows minors to enter the area where video draw poker devices are located or operated shall separate any video draw poker devices from the sight of any minor by placing a partition of at least five feet in height between the video draw poker devices and in any area where a minor may be present.

Acts 2012, No. 161, §2.



RS 27:431 - Powers and duties of the board or division; restrictions; permits

§431. Powers and duties of the board or division; restrictions; permits

A. The board shall promulgate rules and regulations necessary to facilitate implementation of this Chapter and specifically to:

(1) Provide permit, application, and licensing procedures.

(2) Prescribe necessary application and reporting forms.

(3) Establish qualifications and duties of certified technicians.

(4) Provide for the protection of legitimate economic interests of licensees, creditors, and other parties involved in the operation, financing, manufacture, distribution, sale, and servicing of video draw poker devices and equipment.

B.(1) The board or division, as may be applicable, may deny or condition any license or permit applied for or issued pursuant to the provisions of this Chapter for any violation of the provisions of this Chapter, Chapter 2 of this Title, or any rule of the board. The board or division, as may be applicable, shall not levy a penalty against, condition the license or permit of, or reinstate the license or permit of, any person or the approval of any device unless and until the person or device meets all the criteria and requirements to be licensed or approved for play.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, no sanction or denial of a license renewal application, revocation of a license, or license suspension shall be imposed for a period in excess of ten calendar days against any person to whom a license for the operation of video draw poker devices has been issued for the failure to disclose all criminal charges resulting in any misdemeanor conviction, provided that the person has not previously been cited for the same nondisclosure regulatory offense within a one-year period prior to the current regulatory offense. However, the failure to disclose all charges resulting in any misdemeanor conviction may be considered and utilized within the provisions set forth under R.S. 27:427, and there shall be no limitation as to the sanction imposed.

(3) The board or division, as may be applicable, may initiate an administrative action as defined in R.S. 27:3 and may revoke or suspend the license of any person or approval of any device issued pursuant to the provisions of this Chapter for violations as provided for in R.S. 27:433(A).

(4) The board or division, as may be applicable, shall allow a licensee to temporarily turn in his license for reason of force majeure affecting the ability to operate the business described in the application for an indefinite period of time as determined by the division. During the time the license is turned in, the licensee shall be eligible to renew the license. When the licensee is able to resume business operations and is in compliance with all applicable physical amenities and permit requirements, the license shall be returned to the licensee within ten days of completion of a compliance inspection by the division.

(5) The board or division, as may be applicable, shall terminate the device operation fees paid pursuant to R.S. 27:435(A)(5) when a licensed video draw poker device is destroyed as the result of force majeure. In such a case, the device operation fees shall terminate in the quarter following the quarter in which the device was destroyed.

C. The board or division, as may be applicable, may initiate an administrative action as defined in R.S. 27:3 against any licensee issued a license, permit, or approval and may revoke or suspend the license or permit of any person or approval of any device issued pursuant to the provisions of this Chapter if the board finds that the person licensed or permitted or device approved did not meet, at the time of application, or does not continue to meet the suitability requirements provided for in this Chapter, Chapter 2 of this Title, or in any rules adopted by the board and promulgated in Chapter III or XI of Title 42 of the Louisiana Administrative Code governing the operation of video draw poker devices which provide for suitability criteria.

D. A person who has been found unsuitable or whose license, permit, or approval has been revoked, may not apply for a license, permit, or approval or a finding of suitability for five years from the date there was a finding of unsuitability, or the license, permit, or approval was revoked, unless the board allows the application for good cause shown. The board shall promulgate rules necessary to carry out the provisions of this Section.

E. The division and its agents may:

(1) Inspect and examine all premises where video draw poker devices are offered for play or where video draw poker devices or equipment are manufactured, sold, or distributed.

(2) Inspect all video draw poker devices and related equipment and supplies in, upon, or about such premises.

(3) Summarily seize and remove from such premises and impound any video draw devices, equipment, or supplies for the purpose of examination and inspection.

(4) Request that the board promulgate rules and regulations requiring licensees or former licensees to maintain specified records, including financial and income records, of video draw poker devices and operations.

(5) Request that the board promulgate rules and regulations to provide for minimum physical security standards at licensed establishments to maintain safety and integrity within the gaming area.

F. The board or the division, as may be applicable, shall have the authority to issue subpoenas and to compel the attendance of witnesses before it, to administer oaths at its official proceedings, to require testimony under oath, and to punish as contempt the failure to obey its orders. Appeals of an action by the board or division, where applicable, holding a person in contempt shall be taken to the Nineteenth Judicial District Court.

G. The board or division, where applicable, within ten days after granting a license for the placement of video draw poker devices in a licensed establishment, shall notify the local governing authority of the municipality or, if not in a municipality, of the parish where the licensed establishment is located of the approval and granting of the license.

H. When an establishment licensed to operate video draw poker devices requests the division to disable such devices, such licensee shall also provide the notice of such request to the owner of the devices. The board shall adopt rules to implement this process.

Acts 2012, No. 161, §2; Acts 2014, No. 370, §1.



RS 27:432 - Civil penalties; violations; adoption of schedule of penalties

§432. Civil penalties; violations; adoption of schedule of penalties

A.(1) All civil penalties for violations of this Chapter, Chapter 2 of this Title, or any rule of the board governing this Chapter shall be adopted as a schedule of penalties.

(2) The Louisiana Gaming Control Board shall adopt as a rule the schedule of penalties provided for by this Subsection. All rules shall be adopted pursuant to the provisions of the Administrative Procedure Act.

B.(1) The board or division, as may be applicable, shall review the penalty schedule provided for in Subsection A of this Section to determine whether a penalty provided for in the penalty schedule is appropriate and applicable to a particular violation and, if the issuance of a civil penalty is warranted, may impose the applicable appropriate penalty.

(2) Any hearing officer of the board shall review the penalty schedule provided for in Subsection A of this Section to determine whether a penalty provided for in the penalty schedule and issued by the board or division, as may be applicable, is appropriate and applicable to a particular violation.

C. A civil penalty shall not exceed fifty thousand dollars for each violation of any provision of this Chapter, Chapter 2 of this Title, or rule of the board.

D.(1) For the purposes of this Chapter and the provisions of R.S. 27:15(F), violations shall be determined as follows:

(a) A licensee shall be provided notice of the charged violation and may admit the violation and accept the penalty or may deny the violation and demand a hearing be held, pursuant to R.S. 27:25, to make a determination regarding the charge.

(b) For the purposes of determining whether a second or subsequent violation has occurred, each violation of the same rule or statutory provision shall have occurred on a separate occasion, by the same licensee or permittee, and only violations that have occurred within a one-year period, regardless of when they were charged, admitted, or found to have occurred, shall be considered.

(2) For persons having more than one license issued pursuant to the provisions of this Chapter, civil penalties as provided in this Subsection shall only apply to the license incurring the violation.

E.(1) Payment of the civil penalty shall be a requirement for the retention of any permit or license held by the entity which violated any such provisions.

(2)(a) Failure to remit civil penalties shall result in the remote shutdown of video draw poker devices operated at or owned by the location refusing to remit the civil penalty. The provisions of this Subparagraph shall apply only in those instances where no administrative hearing has been timely requested.

(b) Upon payment of the penalty, the devices shall be reactivated.

F. If the licensee or permittee contests the imposition of the civil penalty, the penalty shall be imposed only after an adjudicatory hearing is conducted pursuant to R.S. 27:25 and a basis for imposition of the penalty is determined to exist.

Acts 2005, No. 61, §1; Acts 2010, No. 908, §1; Acts 2012, No. 161, §4.



RS 27:433 - Revocation or suspension of permit or license; civil penalty; consent agreements or settlements

§433. Revocation or suspension of permit or license; civil penalty; consent agreements or settlements

A. The board or division, as may be applicable, shall initiate an administrative action and may revoke or suspend the license or permit of any person or the approval of any device issued pursuant to the provisions of this Chapter for any of the following:

(1) The failure to meet the requirements of suitability as defined in this Chapter, Chapter 2 of this Title, or in any rules adopted by the board and promulgated in Chapter III or XI of Title 42 of the Louisiana Administrative Code, governing the operation of video draw poker devices, which provide for suitability criteria.

(2) The failure to meet the requirements for the issuance of a license or permit as provided for in this Chapter, Chapter 2 of this Title, or in any rules adopted by the board and promulgated in Chapter III or XI of Title 42 of the Louisiana Administrative Code, governing the operation of video draw poker devices, which provide for licensing criteria.

(3) Repeated violations of any of the provisions of this Chapter, Chapter 2 of this Title, or any rule of the board governing this Chapter. "Repeated violations" shall mean three violations of the same rule or statutory provision which have occurred on separate occasions by the same licensee or permittee within a one-year period. The date of a violation shall be considered to be the date the citation for that violation is issued.

B. For all other violations not listed in Subsection A of this Section, the board or division, as may be applicable, may issue a civil penalty pursuant to the provisions of R.S. 27:432.

C. In addition to or in lieu of the revocation or suspension of a license or permit issued pursuant to the provisions of this Chapter, the board or division, as may be applicable, may impose a civil penalty not to exceed fifty thousand dollars for each violation of any provision of this Chapter, Chapter 2 of this Title, or any rule of the board governing this Chapter.

D. In lieu of revocation or suspension of a license or permit, the licensee or permittee may enter into a consent agreement or settlement to pay a penalty not to exceed fifty thousand dollars. No consent agreement or settlement shall exceed fifty thousand dollars.

E. Except as otherwise provided for in R.S. 49:961(C) or R.S. 27:434, no suspension imposed pursuant to the provisions of this Chapter shall exceed a period of thirty days.

F. The provisions of this Section or of R.S. 27:432 shall not be construed to require that any persons licensed pursuant to the provisions of this Chapter, except for video draw poker manufacturers, be required to meet the suitability standards contained in R.S. 27:28.

Acts 2005, No. 61, §1; Acts 2012, No. 161, §4.



RS 27:434 - Investigations and violations

§434. Investigations and violations

A. The division shall conduct such investigations, hearings, and inquiries as it deems necessary to fulfill its responsibilities under the provisions of this Chapter. A license may be suspended prior to a hearing upon a written finding of danger to public health and welfare.

B. As a condition of receiving a license under the provisions of this Chapter, each licensee agrees that the division and its agents and employees shall have unrestricted access and the right to inspect any premises under the control of the licensee in which any activity relating to the provisions of this Chapter is conducted.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.13 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1385, §1; Acts 2012, No. 161, §4.



RS 27:435 - Licensing by division; fees; franchise payments; enforcement activities

PART VI. FRANCHISE PAYMENTS, FEES, DISTRIBUTION OF REVENUE

§435. Licensing by division; fees; franchise payments; enforcement activities

A. The division or the Louisiana Gaming Board shall issue the kinds of licenses set forth in this Section. The kinds of licenses issued under this Section and the annual fee to be paid by the holder of each license shall be as follows:

(1)

Repealed by Acts 2001, No. 1222, §2, eff. July 2, 2001.

(2)

Distributor

$10,000

(3)

Service Entity

$ 2,000

(4)

Device Owner

$ 2,000

(5)

Device Operation:

(a)

A restaurant, bar, tavern, cocktail lounge,

club, motel, or hotel

$ 250

(b)(i)

A Louisiana State Racing Commission

licensed pari-mutuel wagering facility

$ 1,250

(ii)

A Louisiana State Racing Commission

licensed offtrack wagering facility

$ 1,000

(c)

A qualified truck stop facility

$ 1,000

(6)

Licensed Establishment

$ 100

B. A device owner shall pay a device owner fee for the privilege of owning and operating video draw poker devices and shall not be required to pay more than one device owner fee. A separate device operation fee, payable by the device owner, shall be levied for each video draw poker device placed by the device owner at a licensed establishment. The device operation fee may be paid in quarterly installments.

C. The device owner fee shall be due and payable in addition to any licensed establishment fee resulting from the placement of a video draw poker device at that establishment. If more than one video draw poker device is placed at a licensed establishment, only one licensed establishment fee is due for that establishment.

D.(1) Each device owner shall remit to the division a franchise payment, in an amount equal to a percentage of the net device revenue derived from the operation of each video draw poker device owned by him. The amount of the percentage shall be based on the type of licensed establishment authorized by the division for the placement of video draw poker devices, as follows:

(a) A restaurant, bar, tavern, cocktail lounge, club, motel, or hotel ....... 26%.

(b) A qualified truck stop facility ...... 32.5%.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, when the distribution of net device revenues is governed by R.S. 27:438, the franchise payment shall be twenty-two and one-half percent of the net device revenues after deducting the amount of the distribution required by R.S. 27:438.

(3) Revenues received from franchise payments shall be deposited in the state treasury and may be used for enforcement activities, subject to legislative appropriation, in accordance with the provisions of R.S. 27:437.

(4) Of the amount attributable to the payment of franchise fees as required in this Section, an amount equal to the avails of one-half of one percent of the franchise fee rate shall be allocated as provided in R.S. 27:437 and appropriated by the legislature as provided in R.S. 27:439.

(5) The franchise payment authorized by the provisions of this Section shall be securely held by the device owner on behalf of the state of Louisiana, until such time as the franchise payment is remitted to and received by the division. Any franchise payment held in accordance with the provisions of this Paragraph shall be deemed to be held in trust for the state of Louisiana. Upon the failure of a device owner to remit any portion of the franchise payment to the division, the device owner and its shareholders, officers, and directors if a corporation, its partners if a partnership, and its members, managers, and managing members if a limited liability company, shall be jointly and severally liable to the state of Louisiana for the franchise payment until it is remitted to and received by the division.

(6) The Louisiana Gaming Control Board shall adopt rules to provide for the collection of franchise payments as provided for in this Section. Such rules shall be adopted pursuant to the provisions of the Administrative Procedure Act and R.S. 27:15(B)(8).

E. No license shall be issued by the division except upon receipt of a sworn application and a finding by the division that the applicant, the application, and all persons described in R.S. 27:427 meet the requirements of that Section.

F.(1) A device owner shall not be required to maintain a minimum balance or security in their video gaming sweep account unless that device owner has had a nonsufficient fund return within the past three years.

(2) In the event of a nonsufficient fund return, as provided for in Paragraph (1) of this Subsection, the device owner shall be fined two hundred fifty dollars for the first offense, five hundred dollars for the second offense, and for a third or subsequent offense, a fine of one thousand dollars or be subject to administrative action including but not limited to suspension or revocation of license, or both.

G. Any license issued pursuant to the provisions of this Chapter shall be personal to the licensee to whom it was issued and shall not be transferable.

H. A processing fee shall be charged by the division as follows:

(1) New applications for establishments authorized to operate up to twelve devices, offtrack wagering facilities, and pari-mutuel wagering facilities, one thousand dollars.

(2) New applications for truck stop facilities, ten thousand dollars.

(3) License renewals or the submission of the annual fee required by the provisions of Paragraph (K)(4) of this Section for facilities authorized to operate up to twelve devices, offtrack wagering facilities, and pari-mutuel wagering facilities, one hundred dollars.

(4) License renewals or the submission of the annual fee required by the provisions of Paragraph (K)(4) of this Section for truck stop facilities, one thousand dollars.

(5) Stock or membership sales or transfers of fifty percent or more of a licensed corporation or limited liability company, one thousand dollars.

I. No person who is licensed as a distributor, device owner, or service entity and whose business is located in a parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21 shall be required to relocate his business in a parish in which a majority of the electors voted in favor of permitting the continuation of the operation of video draw poker devices in order to maintain his license. The business or office location of any person who is licensed as a distributor, device owner, or service entity may be located in a parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21.

J. Within a maximum period of one hundred twenty days from receipt of the license application, the Louisiana Gaming Control Board shall either issue the license or send a detailed explanation as to why the license has not been issued to the license applicant.

K.(1) All licenses to operate video draw poker devices in parishes in which a majority of the electors voted against the operation of video draw poker devices in a valid election provided for by R.S. 18:1300.21 expired on June 30, 1999, and shall not be renewed.

(2)(a) In any parish which, after June 30, 1999, withdraws such authority as the result of an election held in the parish on the question of the operation of video draw poker devices in the parish, the term of any licenses issued for the operation of video draw poker devices shall terminate on the date of termination of such authority in such parish regardless of when the license was issued or for what term.

(b) If the state terminates the authority to operate video draw poker devices in the entire state or any part of the state, the term of any licenses issued for the operation of video draw poker devices shall terminate on the date of termination of such authority regardless of when the license was issued or for what term.

(3) Except as provided in this Subsection, all licenses to operate video draw poker devices in parishes which have not voted against the operation of video draw poker devices shall be for a term of five years. Licenses issued on and subsequent to July 1, 2004, shall expire on June thirtieth of the fifth year from the date of issuance. The board may establish by rule a procedure to implement this provision.

(4)(a) Each license issued is contingent upon the payment by July first of each year of the annual fees required in this Section. Each license issued is also contingent on the continuation of the authority in each parish to operate video draw poker devices. The payment of the annual fee provided for in this Paragraph shall apply to the fees authorized by the provisions of Subsections A and H of this Section.

(b) If the required annual fees are submitted after July first but on or before July thirty-first, the licensee shall be subject to the following penalty:

(i) Establishments authorized to operate up to three video draw poker devices, two hundred fifty dollars.

(ii) Establishments authorized to operate more than three video draw poker devices, device owners, service entities, and distributors, five hundred dollars.

(c) If the required annual fees are submitted after July thirty-first but on or before August thirty-first, the licensee shall be subject to the following penalty:

(i) Establishments authorized to operate up to three video draw poker devices, five hundred dollars.

(ii) Establishments authorized to operate more than three video draw poker devices, device owners, service entities, and distributors, one thousand dollars.

(d) Failure to submit the annual fee on or before August thirty-first may be cause for suspension or revocation of the license. In lieu of suspension or revocation of the license, the board may levy a fine not to exceed ten thousand dollars.

(5) The Gaming Control Board shall establish by rule a procedure for issuing and renewing licenses that are issued or renewed prior to July 1, 2004, so that a similar number of licenses will come up for renewal in each subsequent year. The rule may provide for a one-time renewal period of less than a five-year duration. Licenses shall be issued to qualified persons who meet the definitions provided in R.S. 27:402 and the state license qualifications set forth in R.S. 27:412 and who comply with the provisions of this Chapter.

L. If a complete application for renewal is filed with the division within thirty calendar days after the expiration of the license, the renewal application will be processed according to established procedures; however, the applicant shall be subject to a five-hundred dollar penalty for late submission of the application.

M. If a complete application for renewal has not been filed with the division on or before the thirtieth calendar day from the date of expiration of the license, the license shall expire, and a new application, along with all appropriate fees, shall be required to be filed.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 1041, §1, eff. July 13, 1992; Acts 1992, No. 1045, §1, eff. July 1, 1992; Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.11 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 547, §1; Acts 1999, No. 51, §1; Acts 1999, No. 490, §1, eff. June 22, 1999; Acts 1999, No. 1385, §1; Acts 2001, No. 1222, §2, eff. July 2, 2001; Acts 2003, No. 349, §1; Acts 2003, No. 1290, §1; Acts 2004, No. 817, §1; Acts 2005, No. 61, §1; Acts 2007, No. 469, §1, eff. July 1, 2008; Acts 2012, No. 161, §4; Acts 2012, No. 709, §1.



RS 27:436 - Application for change of name of licensee operating video draw poker devices; exemption from processing fee

§436. Application for change of name of licensee operating video draw poker devices; exemption from processing fee

A. A person licensed for the operation of video draw poker devices shall not be required to submit the processing fees provided for in R.S. 27:435(H) when filing an application for a transfer of ownership among subsidiaries and/or a parent corporation or its subsidiaries, if the Louisiana Gaming Control Board determines that all of the following are applicable:

(1) The only change requested in the license is a change in the corporate structure of the licensee.

(2) All persons associated with the licensee or parties to a license have previously submitted personal history and personal financial information with an application for a license to operate video draw poker devices and those same persons were previously found suitable, have not changed, and remain associated with the licensee.

(3) The ownership of the licensed establishment has not changed.

(4) The applicant has completed an affidavit in a form approved by the board which certifies that there have been no changes to the prior qualification and suitability information previously submitted to the board and required by the board in making the initial determination that the applicant was qualified and suitable for licensing as required by R.S. 27:427.

(5) The applicant has submitted all other releases, affidavits, documents, or information required by the board.

B. The provisions of this Section shall not apply to the conducting of suitability determinations in connection with the renewal of existing licenses held by the applicant.

C. This Section shall not be construed to preclude the Louisiana Gaming Control Board or the division from investigating the suitability or qualifications of any person should the Louisiana Gaming Control Board or division become aware of facts or information which may result in such person being found unsuitable or disqualified.

D. The Louisiana Gaming Control Board may adopt rules to implement the provisions of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8).

Acts 2006, No. 747, §1; Acts 2012, No. 161, §4.



RS 27:437 - Video Draw Poker Device Fund; distribution and expenditure

§437. Video Draw Poker Device Fund; distribution and expenditure

A. The division shall collect all fees, fines, and penalties assessed under the provisions of this Chapter and under the rules and regulations of the division.

B.(1)(a) All revenues and other monies received by the division, except those monies specified by the provisions of R.S. 27:435(D)(4) which shall be deposited as provided by R.S. 27:439, shall be forwarded by the division to the state treasurer for immediate deposit in the state treasury.

(b) Funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana.

(c) Thereafter, the state treasurer shall, each fiscal year, credit to a special fund, which is hereby created in the state treasury and entitled the Video Draw Poker Device Fund, an amount equal to all revenues received by the division pursuant to the provisions of this Chapter, except those funds specified by the provisions of R.S. 27:435(D)(4), which shall be deposited as provided by R.S. 27:439 and those funds withheld pursuant to R.S. 27:443(A)(2) which shall be remitted for deposit to the Compulsive and Problem Gaming Fund provided for in R.S. 28:842.

(2) After complying with the provisions of Paragraph (1) of this Subsection, the state treasurer shall, each fiscal year, credit the following amounts to the following special funds:

(a) One percent, not to exceed five hundred thousand dollars, to the Compulsive and Problem Gaming Fund established by R.S. 28:842.

(b) To a special fund, which is hereby created in the state treasury and entitled the Video Draw Poker Device Fund, an amount equal to all revenues received by the division pursuant to the provisions of this Section, less any monies credited to another fund pursuant to the provisions of Subparagraph (a) of this Paragraph.

C. Except as provided in Paragraph (3) of this Subsection, the monies in the Video Draw Poker Device Fund shall only be withdrawn pursuant to appropriation by the legislature and shall be distributed as follows:

(1) Twenty-five percent to be distributed in the following priority:

(a) First, sufficient funds shall be deposited in the state treasury to provide district attorneys and assistant district attorneys any increased compensation which may be provided to them by any law enacted in the 1992 Regular Session, not to exceed five million, four hundred thousand dollars.

(b) Second, except as provided by R.S. 33:171(B) and (C), the money remaining after the distribution provided for in Subparagraph (1)(a) shall be distributed as follows:

(i) To the governing authorities of municipalities in which video draw poker devices are operated, the amount of the distribution to be based upon the proportion of the total amount of fees, fines, and penalties the municipality contributes to the statewide total, to be used for enforcement of the provisions of this Chapter, offenses relating to gambling, and any other purpose.

(ii) To the governing authority of each parish in which video draw poker devices are operated and the sheriff of each such parish, to be divided equally between them, the amount of the distribution to be based upon the proportion of the total amount of fees, fines, and penalties the parish contributes, outside of any incorporated areas, to the statewide total, to be used for enforcement of the provisions of this Chapter, offenses relating to gambling, and any other purpose.

(iii) Amounts distributed pursuant to this Subparagraph may be redistributed among the authorized recipients pursuant to a written agreement, ratified by a vote of the governing authority of each recipient, among all affected recipients when, as a result of a change in governmental organizational circumstances, the proportionate distribution among the recipients has changed.

(2) An amount shall be allocated to the Department of Public Safety and Corrections and to the Department of Justice, pursuant to legislative appropriation, for regulatory, administrative, investigative, enforcement, legal, and such other expenses as may be necessary to carry out the provisions of this Chapter and for activities associated with enforcement of laws and regulations governing video draw poker devices.

(3) Any monies in the fund not required to meet the purposes provided for in Paragraphs (1) and (2) shall be credited to and deposited in the state general fund as they become available. Any unexpended or unencumbered monies remaining in the Video Draw Poker Device Fund at the end of the fiscal year shall revert to the state general fund.

(4) An amount equal to all franchise payments exempted pursuant to R.S. 27:321 shall be considered to be part of the Video Draw Poker Device Fund for purposes of calculating the distribution of the fund pursuant to Paragraphs (1) and (2).

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 1045, §1, eff. July 1, 1992; Acts 1994, No. 44, §1, eff. June 7, 1994; Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994; Acts 1995, No. 1014, §3; Acts 1995, No. 1215, §3, eff. July 1, 1995. Redesignated from R.S. 33:4862.12 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 585, §1, eff. July 1, 1998; Acts 1999, No. 176, §2, eff. June 9, 1999; Acts 1999, No. 543, §1, eff. July 1, 1999; Acts 2001, No. 736, §1, eff. June 25, 2001; Acts 2003, No. 1058, §1, eff. July 1, 2003; Acts 2012, No. 161, §4.



RS 27:438 - Distribution of device revenues; particular licensed establishments; pari-mutuel wagering facilities

§438. Distribution of device revenues; particular licensed establishments; pari-mutuel wagering facilities

A. The owner of the licensed establishment shall pay twenty percent of the net device revenue derived from the operation of devices at that licensed establishment to be used to supplement purses for horsemen as provided in Subsection B of this Section. Such monies shall be made available for use as purses monthly, prior to the twentieth day of the month following the month in which they are earned.

B. Revenues earned for purse supplements under Subsection A shall be disbursed, accounted for, and used as follows:

(1) Monies earned for purse supplements from devices located at a racing facility currently conducting live racing shall be in addition to all other monies currently provided for purses and purse supplements under other provisions of law and shall be used at the current race meeting.

(2) Monies earned for purse supplements from devices located at an eligible racing facility not currently conducting live racing shall be placed in an interest-bearing account until the first day of the next live race meeting conducted at that facility, at which time the accumulated monies derived from this Paragraph and interest earned on such monies shall be added to all other monies currently provided for purses and purse supplements at that race meeting under other provisions of the law and shall be used at that race meeting.

(3) Monies earned for purse supplements from devices located at an eligible off-track wagering facility shall be used for purse supplements at the racing facilities of the owners of the off-track wagering facility where the net device revenues were earned. Where such facilities are jointly owned, the monies earned for purse supplements at that facility shall be divided in direct proportion to ownership of the facility for use at their respective racing facilities. Distribution of monies earned for purse supplements in accordance with this Paragraph shall be distributed as provided for in Paragraphs (1) and (2) of this Subsection.

(4) Four percent of all monies earned or authorized in accordance with the provisions of this Section for purse supplements shall be paid the authorized representative of the horsemen for the use and benefit of such persons and other horsemen as medical and hospital benefits. However, provisions of this Paragraph shall not apply if provisions of R.S. 4:183 as currently in effect require such a deduction from monies earned for purse supplements under this Section, and provisions of this Paragraph would result in duplication of designated funds for hospitalization for horsemen.

(5) The Horsemen's Benevolent and Protective Association shall be deemed to hold a perfected security interest in and to all revenues earned for purse supplements pursuant to Subsection A of this Section until such revenues have been distributed in accordance with Paragraph (4) of this Subsection. All purse supplements to be distributed to the Horsemen's Benevolent and Protective Association shall be deemed to be held in trust for the Horsemen's Benevolent and Protective Association by the licensee until disbursed in accordance with this Section. All such purse supplements shall be deemed to be held in trust for the benefit of the Horsemen's Benevolent and Protective Association by the licensee until disbursed pursuant to this Section. A licensee shall have a fiduciary duty to the Horsemen's Benevolent and Protective Association to preserve and account for such purse supplements.

C. The division shall require all contracts between licensed device owners, operators, or service entities and owners of licensed establishments offering pari-mutuel wagering to be in writing and submitted to the division within ten days of signing. The division shall promulgate rules and regulations necessary to require correct reporting and timely use of those funds designated for use as horsemen's purses.

D. The provisions of this Section shall only apply to pari-mutuel wagering facilities.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1993, No. 524, §1. Redesignated from R.S. 33:4862.18 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2003, No. 1291, §1; Acts 2012, No. 161, §4; Acts 2014, No. 437, §2.



RS 27:439 - Video Draw Poker Device Purse Supplement Fund; distribution and expenditure

§439. Video Draw Poker Device Purse Supplement Fund; distribution and expenditure

A. Funds specified pursuant to the provisions of R.S. 27:435(D)(4) shall be forwarded by the division to the state treasurer for immediate deposit in the state treasury. The funds so deposited shall first be credited to the Bond Security and Redemption Fund in accordance with Article VII, Section 9(B) of the Constitution of Louisiana. Thereafter, the state treasurer shall, each fiscal year, credit to a special fund, which is hereby created in the state treasury and entitled the Video Draw Poker Device Purse Supplement Fund, an amount equal to all funds specified pursuant to R.S. 27:435(D)(4). Monies in the Video Draw Poker Purse Supplement Fund shall only be withdrawn pursuant to an appropriation by the legislature and shall be used solely as provided in Subsection B of this Section.

B. Monies in the Video Draw Poker Device Purse Supplement Fund shall be annually appropriated to the Louisiana State Racing Commission within the office of the governor, and shall be allocated by the commission as follows:

(1) Two-thirds of the funds appropriated to the commission pursuant to this Section shall be allocated and provided to the licensed racing associations in the state which conduct live horse racing on the basis of the proportion the number of thoroughbred race days each association conducted for the preceding year bears to the total number of thoroughbred race days conducted statewide for the preceding year, and such funds shall be used solely to supplement purses in accordance with a schedule or formula established by the purse committee of the Louisiana Thoroughbred Breeders Association on Louisiana-bred thoroughbred races.

(2) Except as otherwise provided in this Paragraph, one-third of the funds appropriated to the commission pursuant to this Section shall be allocated and provided to the Louisiana Quarterhorse Breeders' Association to be used to supplement purses for Louisiana bred quarterhorses. Within fifteen days of receipt, the first fifty thousand dollars of the amount allocated by the Louisiana State Racing Commission to the Louisiana Quarterhorse Breeders' Association shall be disbursed as follows:

(a) Twenty-five thousand dollars shall be paid to the Louisiana Quarterhorse Association to be used for the promotion of youth interest in quarterhorses.

(b) Twenty-five thousand dollars shall be paid to the Quarterhorse Racing Association of Louisiana to be spent at the direction of a majority of the voting members of the board of directors.

Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994; Acts 1995, No. 627, §1, eff. June 19, 1995. Redesignated from R.S. 33:4862.23 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 492, §1; Acts 2001, No. 8, §7, eff. July 1, 2001; Acts 2001, No. 671, §1, eff. June 25, 2001; Acts 2008, No. 243, §1; Acts 2012, No. 161, §4.



RS 27:440 - Video draw poker crimes and penalties; unauthorized devices

PART VII. CRIMES AND PROHIBITED CONDUCT

§440. Video draw poker crimes and penalties; unauthorized devices

A. Any person who intentionally makes, causes to be made, or aids, assists, or procures another to make a false statement in any report disclosure, application, permit form, or any other document required by this Chapter may, upon conviction, be imprisoned, with or without hard labor, for not more than ten years or be fined not more than ten thousand dollars, or both.

B. Any person who manufactures, distributes, sells, possesses, or operates a gambling device as described in R.S. 15:31, or a video draw poker device as described in this Chapter without the license required by this Chapter or at a location or on premises not authorized by the division shall, upon conviction, be imprisoned with or without hard labor for not more than ten years or be fined not more than ten thousand dollars, or both.

C. Skimming of video draw poker proceeds is the intentional excluding, or the taking of any action in an attempt to exclude, anything or its value from the deposit, counting, collection, or computation of revenues from video draw poker. Whoever commits skimming of video draw poker proceeds shall be imprisoned at hard labor for not less than one year nor more than ten years and may be fined not more than twenty-five thousand dollars.

D. Any video draw poker device used or offered for play in violation of the provisions of this Chapter shall be considered a gambling device for purposes of R.S. 15:31.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.9 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1999, No. 1385, §1; Acts 2001, No. 403, §3, eff. June 15, 2001; Acts 2012, No. 161, §4.



RS 27:441 - Illegal lottery devices

§441. Illegal lottery devices

Notwithstanding any provision of the law to the contrary, no video draw poker device licensed for play at a licensed establishment according to the provisions of this Chapter shall be considered an illegal lottery device for purposes of R.S. 47:9075.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.15 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:442 - Prohibited relationships; division employees; licensees

§442. Prohibited relationships; division employees; licensees

A.(1) In addition to any prohibition found in Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950, no person employed by or performing any function on behalf of the division may:

(a) Be an officer, director, owner, or employee of any person or entity licensed by the division; or

(b) Have or hold any interest, direct or indirect, in or engage in any commerce or business relationship with any entity licensed by the division.

(2) The Board of Ethics shall administer and enforce the provisions of this Subsection. The procedures and penalties provided for in the Code of Governmental Ethics shall apply to the administration and enforcement of the provisions of this Subsection.

B. No person licensed by the division as a manufacturer, distributor, or device owner may participate in the operation of any computer program, software, or device which is used for the polling or reading of video draw poker device operations or for the remote shutdown of those operations as provided for in R.S. 27:405.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1996, 1st Ex. Sess., No. 64, §4, eff. Jan. 1, 1997. Redesignated from R.S. 33:4862.16 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:443 - Allowing underage persons to play video draw poker devices; penalties; revocation of license

§443. Allowing underage persons to play video draw poker devices; penalties; revocation of license

A.(1) No person licensed pursuant to the provisions of this Chapter, or any agent or employee thereof, shall allow a person under the age of twenty-one to play or operate a video draw poker device at a licensed establishment.

(2) The person licensed pursuant to provisions of this Chapter shall withhold all winnings from patrons who are determined to be under the age of twenty-one.

(3) The person licensed pursuant to provisions of this Chapter shall each quarter report and remit to the division all winnings withheld from patrons who are determined to be under the age of twenty-one.

B.(1) Violations of Subsection A of this Section shall be penalized by the division as follows:

(a) For allowing a person under the age of twenty-one to play or operate a video draw poker device at a licensed establishment, unless the licensee, his employee, or agent reasonably believed that the person was twenty-one years old or older:

(i) For a first or second violation, a fine of one thousand dollars shall be imposed.

(ii) For a third or subsequent violation, license revocation shall be imposed.

(b) For allowing a person under the age of twenty-one to play or operate a video draw poker device at a licensed establishment when the licensee, his employee, or agent is shown to have known or reasonably believed he was allowing a person under the age of twenty-one years old to play or operate a video draw poker device, or for allowing a person under the age fifteen years old to play or operate a video draw poker device at a licensed establishment regardless of what the licensee, his employee or agent knew or reasonably believed about the age of that person:

(i) For a first or second violation, license revocation may be imposed.

(ii) For a first or second violation, a fine of one thousand dollars shall be imposed if the license is not revoked.

(iii) For a third or subsequent violation, license revocation shall be imposed.

(2)(a) A licensee shall be provided notice of the charged violation and may concede the violation and accept the penalty or may deny the violation and demand a hearing be held, pursuant to R.S. 27:25, to make a determination regarding the charge.

(b) A violation shall have occurred only if the charged violation is conceded by the licensee to have occurred or is found to have occurred at a hearing held for that purpose.

(c) For the purposes of determining whether a second or subsequent violation has occurred, every violation shall have occurred on a separate occasion, at the same licensed location, and only violations that have occurred within a one-year period, regardless of when they were charged, conceded, or found to have occurred, shall be considered.

(d) For persons having more than one license issued pursuant to the provisions of this Chapter, license revocation as provided in this Subsection, shall only apply to the license of the licensed establishment where the violations occurred.

C.(1) It is unlawful for any person under twenty-one years of age to play or operate a video poker device.

(2) Whoever violates the provisions of this Subsection shall be fined not more than one hundred dollars.

(3) Any person apprehended while violating the provisions of this Subsection may be issued a citation by the apprehending law enforcement officer, which shall be paid in the same manner as provided for the offenders of local traffic violations.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1995, No. 1014, §3. Redesignated from R.S. 33:4862.19 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1998, 1st Ex. Sess., No. 146, §1; Acts 2012, No. 161, §4.

NOTE: See Acts 1995, No. 1014, §5.



RS 27:444 - Check cashing; prohibitions

§444. Check cashing; prohibitions

A.(1) No person who has been granted a license to place video draw poker devices in his truck stop facility and no servant, agent, or employee of the licensee shall cash or accept for cashing an identifiable employee payroll check.

(2) No such person in his capacity as a licensee or a servant, agent, or employee of a licensee shall cash or accept in exchange for cash any document evidencing or stating title to or ownership of, whether unencumbered or encumbered by a privilege, mortgage, or security interest, any classification of motor vehicle, manufactured home, or immovable property, including any building or dwelling situated therein.

(3) No such person in his capacity as a licensee or a servant, agent, or employee of a licensee shall cash or accept in exchange for cash any check that represents a Family Independence Temporary Assistance Program (FITAP), Temporary Assistance for Needy Families (TANF), or supplemental security income payment.

(4) The provisions of this Section shall not prohibit any transaction or commerce which is unrelated to the use or operation of video draw poker devices.

B. Whoever violates or permits the violation of the provisions of this Section may be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

Acts 1994, 3rd Ex. Sess., No. 12, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.22 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 1997, No. 484, §1, eff. July 3, 1997; Acts 1997, No. 1285, §1, eff. July 15, 1997; Acts 2012, No. 161, §4.



RS 27:445 - Video draw poker employee permits; categories; permit term

PART VIII. VIDEO DRAW POKER EMPLOYEE PERMITS

§445. Video draw poker employee permits; categories; permit term

A. Except as provided in R.S. 27:449, on or after January 1, 2004, no person shall be employed as a video draw poker employee unless that person is the holder of a valid video draw poker employee permit.

B. There shall be the following categories of video draw poker employee permits:

(1) Certified technician level one. A person issued this permit shall be authorized to conduct the activities as defined in R.S. 27:402(2).

(2) Certified technician level two. A person issued this permit shall be authorized to conduct the activities as defined in R.S. 27:402(3).

(3) Repealed by Acts 2009, No. 92, §2.

C. A video draw poker employee permit shall not be transferable.

D. The term of a video draw poker employee permit shall be five years.

Acts 2003, No. 1268, §1; Acts 2005, No. 425, §1; Acts 2009, No. 92, §2; Acts 2012, No. 161, §4.



RS 27:446 - Video draw poker employee permit; application

§446. Video draw poker employee permit; application

A. A person desiring to obtain a video draw poker employee permit shall apply to the division for the issuance of a video draw poker employee permit.

B. The application for the issuance of a video draw poker employee permit shall be in writing and on forms prescribed by the Louisiana Gaming Control Board.

C. Each applicant for a video draw poker employee permit shall submit to the division any information and documentation required by the division.

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:447 - Suitability requirements; issuance of video draw poker employee permit

§447. Suitability requirements; issuance of video draw poker employee permit

A. No person shall be issued a video draw poker employee permit unless the applicant has demonstrated to the division that he is suitable for the issuance of a video draw poker employee permit.

B. For the purposes of this Chapter, suitable for the issuance of a video draw poker employee permit means:

(1) The applicant has met the suitability requirements provided for in R.S. 27:427(A) and R.S. 27:427(B)(1)(a), (b), (c), and (d).

(2) The applicant can demonstrate to the division knowledge of the rules adopted by the division and applicable laws regarding the operation of video draw poker devices.

(3) The applicant has attended all hearings, meetings, seminars, and training sessions required by the division.

C. Notwithstanding the provisions of R.S. 27:445 through 450, a certified technician level two employee may be issued a video draw poker employee permit even though ten years have not elapsed since the successful completion or service of any sentence, deferred adjudication, or period of probation or parole as provided for in R.S. 27:427(A), if all of the following occur:

(1) The certified technician level two employee has been employed for ten or more years by a video draw poker licensee.

(2) The certified technician level two employee has had no further convictions during the ten-year period of employment.

Acts 2003, No. 1268, §1; Acts 2004, No. 918, §1; Acts 2012, No. 161, §4.



RS 27:448 - Division; determination as to issuance or denial of employee permit; rules

§448. Division; determination as to issuance or denial of employee permit; rules

A. If the division determines that the applicant is suitable for the issuance of a video draw poker employee permit as provided for in R.S. 27:447, then the division shall issue a video draw poker employee permit to the applicant.

B. If the division determines that the applicant is not suitable for the issuance of a video draw poker employee permit, as provided for in R.S. 27:447, then the division shall deny the applicant and shall not issue the video draw poker employee permit.

C. The Louisiana Gaming Control Board may adopt rules necessary for the implementation of the provisions of R.S. 27:445 through R.S. 27:450, in accordance with the Administrative Procedure Act and the provisions of R.S. 27:15(B)(8).

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:449 - Provisional authorization to work pending suitability determination

§449. Provisional authorization to work pending suitability determination

A. Upon receipt of an application and supporting documentation for the issuance of a video draw poker employee permit, the division shall send an acknowledgment to the applicant that the division has received the application and supporting documentation.

B. The document acknowledging receipt of the application and supporting documentation shall serve as a provisional authorization for the applicant to work in the capacity for which the applicant is seeking the video draw poker employee permit.

C. The provisional authorization shall expire when the division approves or denies the application for the issuance of a video draw poker employee permit.

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:450 - Holder of video draw poker employee permit

§450. Holder of video draw poker employee permit

The holder of a video draw poker employee permit is authorized to work for any video draw poker licensee in the capacity specified on the video draw poker employee permit.

Acts 2003, No. 1268, §1; Acts 2012, No. 161, §4.



RS 27:451 - Preemption of local laws and taxes

PART IX. MISCELLANEOUS

§451. Preemption of local laws and taxes

Video draw poker devices or similar devices licensed and permitted pursuant to this Chapter are exempt from taxes, fees, and licensing restrictions imposed by any governmental entity, except that a local governing authority may levy an occupational license tax on the operation of video draw poker devices within its jurisdiction in an amount not to exceed fifty dollars per device.

Acts 1991, No. 1062, §1, eff. July 30, 1991. Redesignated from R.S. 33:4862.14 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:452 - Local zoning ordinances

§452. Local zoning ordinances

A. Notwithstanding the provisions of R.S. 27:451, local governing authorities shall be authorized to enact zoning ordinances and building codes to regulate and restrict the placement or use of video draw poker devices, or the location, design, and construction of buildings, structures, and land for licensed video draw poker device operation at qualified truck stop facilities, except that such ordinances shall not exempt any device owner or operator or any other licensee from any of the restrictions on the ownership, operation, use, or location of video draw poker devices as provided in this Chapter.

B. The provisions of this Section shall not be construed as limiting, superseding, or repealing any grant of zoning authority heretofore granted to any governing authority either by statute or home rule charter.

C.(1) No license shall be issued to an applicant unless his application includes a certificate of compliance with applicable zoning ordinances and a statement of the approval for the operation of video draw poker devices at a truck stop facility from the applicable local governing authority.

(2) The provisions of this Subsection shall apply only when the local governing authority has adopted zoning ordinances relative to the location of truck stop facilities or gaming devices pursuant to or consistent with this Section.

Acts 1994, 3rd Ex. Sess., No. 13, §1, eff. July 1, 1994. Redesignated from R.S. 33:4862.24 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:453 - Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

§453. Toll-free telephone assistance for compulsive gamblers; posting of signs on premises

The division shall require the posting of one or more signs on licensed premises at points of entry to the areas where devices are located to inform customers of the toll-free telephone number available to provide information and referral services regarding compulsive or problem gambling. Failure by the owner of the licensed premises to post and maintain such a sign or signs shall be cause for the imposition of a fine not to exceed one thousand dollars per day.

Acts 1993, No. 200, §3. Redesignated from R.S. 33:4862.20 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2012, No. 161, §4.



RS 27:454 - Promoting or encouraging the play of video draw poker devices

§454. Promoting or encouraging the play of video draw poker devices

A. A person licensed to operate video draw poker devices at his licensed establishment pursuant to the provisions of this Chapter and the device owner who owns the video draw poker devices may promote or encourage the play of video draw poker devices in any manner. However, the value of the promotion shall not exceed the maximum payout set by the internal mechanism of the video draw poker device and shall not be based solely upon the value of a single winning hand played on the video draw poker device.

B. Notwithstanding the provisions of this Section or any other provision of law to the contrary, no prize for any promotion may provide food to any patron free of charge or below the cost to the licensee or the device owner.

Acts 2006, No. 818, §1; Acts 2012, No. 161, §4.



RS 27:455 - Residence and domicile requirements; licensees

§455. Residence and domicile requirements; licensees

A. Except as provided in Subsection B of this Section, no distributor, device owner, or service entity license shall be renewed or issued to any person, other than a corporation, pursuant to the provisions of this Chapter unless the division finds that the person applying has resided and been domiciled in the state of Louisiana for a period of two years prior to the date of the application. If the person applying is a corporation, then a distributor, device owner, or service entity license may be renewed or issued to an otherwise qualified and suitable corporation if a majority of the common and preferred stock is owned by an individual person or persons who have resided and been domiciled in the state for a period of two years prior to the date of application. Nothing in this Subsection shall be construed to deprive an originally licensed distributor, device owner, or service entity, who has met the residency and domiciliary requirements of this Subsection, of the right to renew the license by terminating their residency and domiciliary status in the state of Louisiana, provided that the distributor, device owner, or service entity licensee has been domiciled in the state for a period of not less than two years after obtaining the original license.

B. An applicant for a device owner license who owns and operates a pari-mutuel wagering facility or an off-track wagering facility in this state shall not be required to meet the residency requirement for device owners provided for in Subsection A of this Section.

C. The provisions of this Section shall not apply to a device owner of video draw poker devices located at any pari-mutuel wagering facility or off-track wagering facility.

Acts 1991, No. 1062, §1, eff. July 30, 1991; Acts 1992, No. 85, §1, eff. June 5, 1992. Redesignated from R.S. 33:4862.17 by Acts 1996, 1st Ex. Sess., No. 7, §3, eff. May 1, 1996; Acts 2001, No. 1083, §1; Acts 2003, No. 1265, §1; Acts 2003, No. 1291, §1; Acts 2012, No. 161, §4.



RS 27:456 - Good faith reliance on inaccurate survey

§456. Good faith reliance on inaccurate survey

If a license has been issued to an applicant, who relied in good faith upon a parish boundary survey, including a certification from the proper zoning or surveying authorities, and the local governing authority has also relied upon the survey in good faith, and it is later determined through a subsequent survey that the licensed establishment is located all or in part in a parish in which the licensed activity is prohibited, the licensee shall be permitted to continue to operate based on the license issued on such good faith reliance. The provisions of this Section shall only apply to licenses issued to conduct gaming pursuant to the provisions of this Title prior to July 1, 2004. Regardless of any change in boundaries, there shall be no change in the distribution of any proceeds attributable to the licensed activity.

Acts 2004, No. 924, §1, eff. July 13, 2004; Acts 2012, No. 161, §4.



RS 27:457 - Operation of video draw poker devices in certain parishes not affected by change of parish boundaries

§457. Operation of video draw poker devices in certain parishes not affected by change of parish boundaries

A. In any parish in which a majority of the electors of the parish voted to permit the operation of video draw poker devices in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election, the operation of video draw poker devices may be conducted within the parish boundaries as the parish boundaries were recognized and taxed by the local governing authority of the parish at the time of that election. The operation of video draw poker devices shall not be affected if the parish boundaries are changed, established, or taxed subsequent to the election provided for in R.S. 18:1300.21 via the statutory process provided for in R.S. 50:221 et seq., R.S 33:141 et seq., annexation or in any other manner for any reason.

B. In any parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election, then no license or permit shall be issued to conduct the operation of video draw poker devices within the parish boundaries as the parish boundaries were recognized and taxed by the local governing authority of the parish at the time of that election. The prohibition on the operation of video draw poker devices shall not be affected if the parish boundaries are changed, established, or taxed subsequent to the election provided for in R.S. 18:1300.21 via the statutory process provided for in R.S. 50:221 et seq., R.S 33:141 et seq., annexation or in any other manner for any reason.

C. The Louisiana Gaming Control Board shall not issue a license to operate video draw poker devices in any parish in which a majority of the electors voted against the continuance of the operation of video draw poker devices in the election authorized in R.S. 18:1300.21, and conducted at the 1996 congressional general election. The prohibition on the issuance of a video draw poker license in such a parish shall not be affected if the parish boundaries are changed, established, or taxed subsequent to the election provided for in R.S. 18:1300.21 via the statutory process provided for in R.S. 50:221 et seq., R.S 33:141 et seq., annexation or in any other manner for any reason.

Acts 2005, No. 425, §1; Acts 2012, No. 161, §4.



RS 27:501 - Potential problems with gaming and gambling; educational program

CHAPTER 9. MISCELLANEOUS GAMING PROVISIONS

§ 501. Potential problems with gaming and gambling; educational program

A. The Department of Health and Hospitals, office of behavioral health, shall develop and fund a program for educating students in public and nonpublic elementary and secondary schools about the potential problems associated with gaming and gambling.

B. The state Department of Education shall implement the program in public elementary and secondary schools and shall make the program available to nonpublic elementary and secondary schools.

C. The program may be implemented through or in association with the statewide D.A.R.E. program or a similar program.

Acts 2012, No. 161, §2.



RS 27:502 - Raffles under two hundred fifty dollars

§502. Raffles under two hundred fifty dollars

A. Notwithstanding any provision of law to the contrary, a raffle or raffles may be conducted by any person twenty-one years of age or older for any purpose provided that the value of the prize played for does not exceed two hundred fifty dollars.

B. For purposes of this Section, "raffle" or "raffles" means any game of chance played by drawing for prizes or the allotment of prizes by chance, by the selling of shares, tickets, or rights to participate in such game or games, or by conducting the game or games accordingly.

Acts 2012, No. 161, §2.






TITLE 28 - Mental Health

RS 28:1 - TITLE 28 MENTAL HEALTH

TITLE 28 MENTAL HEALTH

CHAPTER 1. MENTAL HEALTH LAW

PART I. SHORT TITLE, INTERPRETATIONS, AND DEFINITIONS

§1. Short title

This Chapter may be cited as the Mental Health Law.



RS 28:2 - Definitions

§2. Definitions

Whenever used in this Title, the masculine shall include the feminine, the singular shall include the plural, and the following definitions shall apply:

(1) "Conditional discharge" means the physical release of a judicially committed person from a treatment facility by the director or by the court. The patient may be required to report for outpatient treatment as a condition of his release. The judicial commitment of such persons shall remain in effect for a period of up to one hundred twenty days and during this time the person may be hospitalized involuntarily for appropriate medical reasons upon court order.

(2) "Court" means any duly constituted district court or court having family or juvenile jurisdiction. "Court" does not include a city court, which shall have no jurisdiction to commit persons to mental health treatment facilities in civil or criminal proceedings, except when exercising juvenile jurisdiction.

(3) "Dangerous to others" means the condition of a person whose behavior or significant threats support a reasonable expectation that there is a substantial risk that he will inflict physical harm upon another person in the near future.

(4) "Dangerous to self" means the condition of a person whose behavior, significant threats or inaction supports a reasonable expectation that there is a substantial risk that he will inflict physical or severe emotional harm upon his own person.

(5) "Department" means the Department of Health and Hospitals.

(6) "Diagnosis" means the art and science of determining the presence of disease in an individual and distinguishing one disease from another.

(7) "Director" or "superintendent" means a person in charge of a treatment facility or his deputy.

(8) "Discharge" means the full or conditional release from a treatment facility of any person admitted or otherwise detained under this Chapter.

(9) "Formal voluntary admission" means the admission of a person suffering from mental illness or substance abuse desiring admission to a treatment facility for diagnosis and/or treatment of such condition who may be formally admitted upon his written request. Such persons may be detained following a request for discharge pursuant to R.S. 28:52.2.

(10) "Gravely disabled" means the condition of a person who is unable to provide for his own basic physical needs, such as essential food, clothing, medical care, and shelter, as a result of serious mental illness or substance abuse and is unable to survive safely in freedom or protect himself from serious harm; the term also includes incapacitation by alcohol, which means the condition of a person who, as a result of the use of alcohol, is unconscious or whose judgment is otherwise so impaired that he is incapable of realizing and making a rational decision with respect to his need for treatment.

(11) "Informal voluntary admission" means the admission of a person suffering from mental illness or substance abuse, desiring admission to a treatment facility for diagnosis and/or treatment of such condition who may be admitted upon his request without making formal application.

(12) "Major surgical procedure" means an invasive procedure of a serious nature with incision upon the body or parts thereof under general, local or spinal anesthesia, utilizing surgical instruments, for the purpose of diagnosis or treatment of a medical condition. Diagnostic procedures, including, but not limited to, the following, shall not be considered as major surgical procedures:

(a) Endoscopy through natural body openings, such as the mouth, anus, or urethra, to view the trachea, bronchi, esophagus, stomach, pancreas, small or large intestine, urethra, urinary bladder, or ureters, and to obtain from such organs specimens of fluids or tissues for chemical or microscopic analysis.

(b) Sub-cutaneous percutaneous liver biopsy.

(c) Punch biopsy of skeletal muscles.

(d) Bone marrow biopsy.

(e) Lumbar puncture.

(f) Myelogram.

(g) Thoracocentesis.

(h) Abdominocentesis.

(i) Conization of the uterine cervix.

(j) Renal angiography.

(k) Femoral angiography.

(l) Carotid angiography.

(m) Vertebral angiography.

(13) "Medical psychologist" means a psychologist who has undergone specialized training in clinical psychopharmacology and has passed a national proficiency examination in psychopharmacology approved by the Louisiana State Board of Medical Examiners and who holds a current and valid license from the Louisiana State Board of Medical Examiners. For the purposes of this Chapter a medical psychologist shall have at least three years training, primary experience, or both, in diagnosis and treatment of mental illness.

(14) "Mental health advocacy service" means a service established by the state of Louisiana for the purpose of providing legal counsel and representation for persons with mental disabilities and for children and to ensure that their legal rights are protected.

(15) "Minor" means a person under eighteen years of age.

(16) "Parent" means a person who is the biological mother or father of an individual or the legally adoptive mother or father of an individual.

(17) "Patient" means any person detained and taken care of as a person who is mentally ill or person who is suffering from substance abuse.

(18) "Peace officer" means any sheriff, police officer, or other person deputized by proper authority to serve as a peace officer.

(19) "Person of legal age" means any person eighteen years of age or older.

(20) "Person with mental illness" means any person with a psychiatric disorder which has substantial adverse effects on his ability to function and who requires care and treatment. It does not refer to a person with, solely, an intellectual disability; or who suffers solely from epilepsy, alcoholism, or drug abuse.

(21) "Petition" means a written civil complaint filed by a person of legal age alleging that a person is mentally ill or suffering from substance abuse and requires judicial commitment to a treatment facility.

(22) "Physician" means an individual licensed to practice medicine by the Louisiana State Board of Medical Examiners in active practice or an individual in a post-graduate medical training program of an accredited medical school in Louisiana or a medical officer similarly qualified by the government of the United States while in the state in the performance of his official duties.

(23) "Primary care provider" means the principal, treating health care professional, excluding a physician, or psychiatrist, rendering mental health care services to a person including a psychologist, medical psychologist, or psychiatric mental health nurse practitioner.

(24) "Psychiatric mental health nurse practitioner" means an advanced practice registered nurse licensed to practice as a nurse practitioner or clinical nurse specialist by the Louisiana State Board of Nursing, in accordance with the provisions of R.S. 37:911, et seq., who focuses clinical practice on individuals, families, or populations across the life span at risk for developing or having a diagnosis of psychiatric disorders, mental health problems, or both. A psychiatric mental health nurse practitioner means a specialist who provides primary mental health care to patients seeking mental health services in a wide range of settings. Primary mental health care provided by a psychiatric mental health nurse practitioner involves the continuous and comprehensive services necessary for the promotion of optimal mental health, prevention and treatment of psychiatric disorders, and health maintenance. Such primary health care includes the assessment, diagnosis, and management of mental health problems and psychiatric disorders. A psychiatric mental health nurse practitioner means a provider of direct mental health care services who synthesizes theoretical, scientific, and clinical knowledge for the assessment and management of both health and illness states and who is licensed to practice as a nurse practitioner in Louisiana, in accordance with R.S. 37:911, et seq. For purposes of this Chapter, a psychiatric mental health nurse practitioner shall have at least two years training, primary experience, or both, in diagnosis and treatment of mental illness. For purposes of this Chapter, a psychiatric mental health nurse practitioner shall also have authority from the Louisiana State Board of Nursing to prescribe legend and certain controlled drugs, in accordance with the provisions of R.S. 37:913(3)(b), (8), and (9).

(25)(a) "Psychiatrist" means a physician who has at least three years of formal training or primary experience in the diagnosis and treatment of mental illness.

(b) "Psychologist" means an individual licensed to practice psychology in Louisiana in accordance with R.S. 37:2351 et seq., or licensed to practice medical psychology in Louisiana in accordance with R.S. 37:1360.51 et seq., and who has been engaged in the practice of a clinical specialty for not less than three years.

(26) "Respondent" means a person alleged to be mentally ill or suffering from substance abuse and for whom an application for commitment to a treatment facility has been filed.

(27) "Restraint" means the partial or total immobilization of any or all of the extremities or the torso by mechanical means for psychiatric indications. Restraint does not include the use of mechanisms usually and customarily used during medical or surgical procedures, including but not limited to body immobilization during surgery and arm immobilization during intravenous administration. Restraint does not include orthopedic appliances used to posturally support the patient, such as posies.

(28) "Seclusion" means the involuntary confinement of a patient alone in a room where the patient is physically prevented from leaving for any period of time, except that seclusion does not include the placement of a patient alone in a room or other area for no more than thirty minutes at a time and no more than three hours in any twenty-four-hour period pursuant to behavior-shaping techniques, such as "time-out".

(29) "Substance abuse" means the condition of a person who uses narcotic, stimulant, depressant, soporific, tranquilizing, or hallucinogenic drugs or alcohol to the extent that it renders the person dangerous to himself or others or renders the person gravely disabled.

(30) "Transfer" means the removal of a patient from one mental institution to another without any procedure for admission other than is prescribed by the department.

(31) "Treatment" means an active effort to accomplish an improvement in the mental condition or behavior of a patient or to prevent deterioration in his condition or behavior. Treatment includes but is not limited to hospitalization, partial hospitalization, outpatient services, examination, diagnosis, training, the use of pharmaceuticals, and other services provided for patients by a treatment facility.

(32)(a) "Treatment facility" means any public or private hospital, retreat, institution, mental health center, or facility licensed by the state in which any person who is mentally ill or person who is suffering from substance abuse is received or detained as a patient. The term includes Veterans Administration and public health hospitals and forensic facilities. "Treatment facility" includes but is not limited to the following, and shall be selected with consideration of first, medical suitability; second, least restriction of the person's liberty; third, nearness to the patient's usual residence; and fourth, financial or other status of the patient, except that such considerations shall not apply to forensic facilities:

(i) Community mental health centers.

(ii) Private clinics.

(iii) Public or private halfway houses.

(iv) Public or private nursing homes.

(v) Public or private general hospitals.

(vi) Public or private mental hospitals.

(vii) Detoxification centers.

(viii) Substance abuse clinics.

(ix) Substance abuse in-patient facility.

(x) Forensic facilities.

(b) Patients involuntarily hospitalized by emergency certificate or mental health treatment shall not be admitted to the facilities listed in Items (ii), (iii), (iv), (viii), or (x) of Subparagraph (a) of this Paragraph, except that patients in custody of the Department of Public Safety and Corrections may be admitted to forensic facilities by emergency certificate provided that judicial commitment proceedings are initiated during the period of treatment at the forensic facility authorized by emergency certificate. Patients involuntarily hospitalized by emergency certificate for substance abuse treatment shall not be admitted to the facilities listed in Items (ii), (iii), (iv), or (x) of Subparagraph (a) of this Paragraph. Judicial commitments, however, may be made to any of the above facilities except forensic facilities. However, in the case of any involuntary hospitalization as a result of such emergency certificate for substance abuse or in the case of any judicial commitment as the result of substance abuse, such commitment or hospitalization may be made to any of the above facilities, except forensic facilities, provided that such facility has a substance abuse in-patient operation maintained separate and apart from any mental health in-patient operation at such facility.

(c) "Treatment facility" shall not include a jail or prison of any kind, or any facility under the control or supervision of the Department of Public Safety and Corrections unless the facility has been designated by the Department of Health and Hospitals and the Department of Public Safety and Corrections as a treatment facility pursuant to R.S. 15:830.1(B); however, a jail or prison shall not be construed as a forensic facility. Only adult inmates sentenced to the Department of Public Safety and Corrections may be admitted to a treatment facility designated pursuant to R.S. 15:830.1(B).

Amended by Acts 1972, No. 154, §2; Acts 1974, No. 294, §1; Acts 1976, No. 614, §2, eff. Aug. 4, 1976; Acts 1977, No. 714, §1; Acts 1978, No. 680, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1978, No. 786, §33, eff. July 17, 1978; Acts 1979, No. 767, §1; Acts 1982, No. 308, §1; Acts 1982, No. 501, §1; Acts 1983, No. 448, §1; Acts 1985, No. 197, §1., eff. July 6, 1985; Acts 1987, No. 96, §2; Acts 1992, No. 120, §1; Acts 1995, No. 1287, §1, eff. June 29, 1995; Acts 1997, No. 985, §1; Acts 2006, No. 271, §3; Acts 2006, No. 664, §1; Acts 2009, No. 251, §7, eff. Jan. 1, 2010; Acts 2012, No. 418, §1; Acts 2013, No. 220, §10, eff. June 11, 2013; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:3 - Application of Chapter; costs

§3. Application of Chapter; costs

The provisions of this Chapter apply to persons who are suffering from mental illness or substance abuse. Nothing in this Chapter referring to costs shall be construed to defer or prevent the care of a person in a state mental institution, nor their release therefrom.

Amended by Acts 1954, No. 701, §1; Acts 1978, No. 680, §1.



RS 28:4 - Office of behavioral health; legislative findings; creation of behavioral health implementation advisory committee

§4. Office of behavioral health; legislative findings; creation of behavioral health implementation advisory committee

A. The legislature finds that:

(1) People can recover from both mental illness and addictive disorders when given the proper care and a supportive environment.

(2) The consequences of mental illness and addictive disorders affect all citizens of Louisiana, and it is essential to merge the administrative and planning functions of the state as they relate to mental health and addictive disorders in order to have a comprehensive health care system.

(3) Consolidation of the administrative functions of the state offices of mental health and addictive disorders is consistent with federal administration of such programs and has been adopted by other states.

(4) Consolidation of administrative functions shall allow the office of behavioral health to maximize available state, federal, and grant funding for the provision of services for persons with a mental illness or an addictive disorder or co-occurring disorders.

(5) Consolidation of administrative functions shall allow the office of behavioral health to pursue best practices to maximize available professionals to serve persons with mental illness, addictive disorders, and co-occurring disorders in accordance with their respective licensing statutes.

B. An implementation advisory committee, hereinafter referred to as "committee", shall recommend to the secretary a specific plan for implementation of the consolidated administrative functions of the office of behavioral health. The committee shall meet as needed and submit a report to the secretary of the Department of Health and Hospitals with final recommendations on the implementation plan which may be adopted no later than January 31, 2010. Thereafter, the committee shall continue to meet and advise the secretary on matters regarding implementation until the committee automatically dissolves on July 1, 2011. The Department of Health and Hospitals shall submit to the Senate Committee on Health and Welfare and the House Committee on Health and Welfare on September 1, 2010, and June 30, 2011, a written status report that details the progress of the implementation of the provisions of this Section. The following persons shall be members of the committee:

(1) The secretary of the Department of Health and Hospitals or his designee, who shall be the chairperson of the committee.

(2) The assistant secretary of the office for addictive disorders or his designee.

(3) The assistant secretary of the office of mental health or his designee.

(4) One representative from the addictive disorder professional community, chosen by the secretary from a list of names provided by the addictive disorder professional associations.

(5) One representative from the mental health professional community, chosen by the secretary from a list of names provided by the mental health stakeholder community.

(6) One consumer of addictive disorder services, chosen by the secretary from a list of names provided by the Louisiana Commission on Addictive Disorders.

(7) One consumer of mental health services, chosen by the secretary from a list of names provided by the Louisiana Mental Health Planning Council.

(8) One representative from the addictive disorder professional community, chosen by the speaker of the House of Representatives.

(9) One representative from the addictive disorder professional community, chosen by the president of the Senate.

(10) One representative from the mental health professional community, chosen by the speaker of the House of Representatives.

(11) One representative from the mental health professional community, chosen by the president of the Senate.

(12) One representative selected by the Human Services Interagency Council who currently serves as the executive director of an existing human services district or authority.

C. The implementation advisory committee shall have the authority to create subcommittees to assist in the development of recommendations for consolidation of the administrative offices for mental health and addictive disorders. The implementation advisory committee shall consider at a minimum the following factors in developing its plan for recommendation to the secretary:

(1) The recommended procedures and time lines for the initial year of the merger of the office of mental health and the office for addictive disorders.

(2) The recommended consolidated administrative structure and staffing at the state and regional level.

(3) The recommended mission statement and vision for the office of behavioral health.

(4) The recommended performance measures and expected outcomes for persons with a mental illness or an addictive disorder or co-occurring disorders within the office of behavioral health.

(5) The recommended establishment of a single point of entry for services offered by the office of behavioral health.

(6) The recommended strategy to coordinate with the local human services districts and authorities.

(7) The recommended strategy to coordinate with the addictive disorder and mental health licensing boards and professional services providers to increase access to appropriate behavioral health care services and further workforce development.

(8) The recommended strategy to maximize available state, federal, and grant funding to increase access to appropriate behavioral health care services.

(9) The recommended strategy to coordinate with other state and federal agencies to increase access to appropriate behavioral health care services.

(10) The recommended ongoing internal monitoring upon dissolution of the implementation advisory committee.

D. On or before March 1, 2010, the secretary of the Department of Health and Hospitals shall present the implementation plan for approval by majority vote of the Senate Committee on Health and Welfare and the House Committee on Health and Welfare, meeting jointly. Action by the joint committee of health and welfare is limited to approval or disapproval of the implementation plan in its entirety.

Acts 2009, No. 384, §1, eff. July 6, 2009.



RS 28:11 - Short title

PART I-A. MENTAL AND BEHAVIORAL HEALTH SERVICES

PRESERVATION ACT

§11. Short title

This Part shall be known and may be cited as the "Mental and Behavioral Health Services Preservation Act".

Acts 2012, No. 506, §1.



RS 28:12 - Legislative declaration of intent

§12. Legislative declaration of intent

It is the intent of the legislature to preserve vital state funding for mental health services to ensure delivery of and access to quality care for those in desperate need of such services throughout the state. Many citizens in the state have limited access to mental and behavioral health services because of the massive cuts, both federal and state, in mental and behavioral health funding. The legislature also finds that the provision of high-quality mental and behavioral health services, regardless of setting, is of overriding importance. The state wholly supports efforts to assist individuals suffering from serious and persistent mental illness in their efforts to participate fully in society. As such, the department should streamline the delivery of mental and behavioral health services through the prudent allocation of existing resources. The Department of Health and Hospitals will improve the safety and health of individuals, families, and communities by providing leadership and establishing and participating in partnerships for the continuation of mental and behavioral health services throughout the state, including cooperative agreements, mergers, joint ventures, and consolidations among mental and behavioral health care facilities. Consumer and advocate participation in the process can only aid in the delivery of services to those most in need. To improve the quality of services available and promote treatment, which often involves the rehabilitation, recovery, and reintegration of persons suffering from mental illness, the state should secure adequate funding for mental and behavioral health services and require state departments to exercise fiscal responsibility in the allocation of these resources.

Acts 2012, No. 506, §1.



RS 28:13 - Management of mental and behavioral health resources

§13. Management of mental and behavioral health resources

In the operational management of the office of behavioral health, the department may guarantee the efficient and effective use and retention of the state's scarce mental and behavioral health resources to adequately provide for the peace, health, safety, and general welfare of the public, by ensuring the following:

(1) Accountability of efficient and effective services through state-of-the-art quality and performance measures and statewide standards for monitoring quality of service and performance and reporting of quality of service and performance information. These processes may be designed so as to maximize the use of available resources for direct care of people with a mental illness and to assure uniform data collection across the state.

(2) Creation and implementation of minimum service delivery standards.

(3) Coordination of integration of services offered by department and mental and behavioral health communities, including the office of behavioral health and their respective contract providers, involved in the delivery of mental and behavioral health treatment, along with local systems and groups, public and private, such as state mental hospitals, public health organizations, parish authorities, child protection, and regional support networks, aimed at reducing duplication in service delivery and promoting complementary services among all entities that provide mental and behavioral health services to adults and children throughout the state.

(4) Implementation of a system of reimbursement by the Medical Assistance Program to private hospitals and to state hospitals for covered Medicaid services that, to the extent possible, allocates funding in the areas of the state based on needs, population, and acuity level as determined by the Department of Health and Hospitals. The above-mentioned system of reimbursement may be subject to approval by the Centers for Medicare and Medicaid Services.

(5) Recognition of the respective regions of the department as the focal point of all mental and behavioral health planning activities, including budget submissions, grant applications, contracts, and other arrangements that can be effected at the state and regional levels.

(6) Performance by state agencies licensing and monitoring contracted providers in the most cost-efficient and effective manner with limited duplication and disruption to organizations providing services.

(7) Adequate research and evaluation regarding the effectiveness of services being provided and achievement of outcome measures.

Acts 2012, No. 506, §1.



RS 28:14 - Funding priorities; cost-effectiveness

§14. Funding priorities; cost-effectiveness

A. The department may ensure that all current and future funds are expended in the most cost-effective manner and services are provided in accordance with recommended best practices subject to state oversight to ensure accountability to taxpayers and the public. The department may evaluate existing proposed expenditure plans for mental and behavioral health services and determine the best use of such funds to achieve positive policy outcomes in the mental and behavioral health communities. This effort may involve the use of innovative methods of expanding the reach of current funding and securing increased local, regional, state, federal, or private source funding in the future. The department may develop methods for estimating the need for mental and behavioral health services in certain regions of the state, with special attention to underfunded and inaccessible programs, and allocate state funds or resources according to that need.

B. The state may continue to provide funding for mental and behavioral health services that are not less than the existing allocations from the state general fund.

Acts 2012, No. 506, §1.



RS 28:15 - Innovative mental and behavioral health services; programs

§15. Innovative mental and behavioral health services; programs

A. The department may develop goals, objectives, and priorities for the creation of innovative programs which promote and improve the mental and behavioral health of the citizens of the state by making treatment and support services available to those persons who are most in need and least able to pay. These programs may achieve the following:

(1) Increase access to underserved groups.

(2) Increase the quality of services, including better outcomes.

(3) Promote interagency collaboration by improving the integration and effectiveness of state agencies responsible for mental and behavioral health care.

(4) Increase access to services.

(5) Ensure cost-effectiveness of services.

(6) Encourage delivery of services more efficiently and effectively.

(7) Mitigate the cost of the delivery of services.

(8) Increase effectiveness of treatment and management strategies.

(9) Promote emerging best practices and increased quality of care in the delivery of mental and behavioral health services.

B. The department may collaborate with mental and behavioral health advocates, clinicians, physicians, professional organizations, parish human service authorities, local citizens, consumers, and family members in the planning, designing, and implementation of innovative mental and behavioral health service programs and priorities in their respective regions throughout the state.

Acts 2012, No. 506, §1.



RS 28:20 - Admission to Department of Health and Hospitals facilities; legislative findings; criteria

PART II. INSTITUTIONS AND PLACES FOR MENTAL PATIENTS

§20. Admission to Department of Health and Hospitals facilities; legislative findings; criteria

A. The legislature hereby finds and declares that residents of Louisiana may require appropriate care for mental illness or developmental disabilities. However, the resources and staffing available to the department may be inadequate to provide care to all persons.

B. Notwithstanding any other provision of law to the contrary, no person shall be admitted to a department facility, whether admission or services are sought voluntarily, by court order, or by commitment, unless the person meets the criteria of rules promulgated by the department. Said rules shall not violate standards of commitment and the selection of a treatment facility as set forth in R.S. 28:2 through 171.

Acts 2003, No. 1249, §1, eff. July 1, 2003.



RS 28:21 - State hospitals for persons with mental illness and addictive disorders

§21. State hospitals for persons with mental illness and addictive disorders

A. The hospital at Jackson, known as the East Louisiana State Hospital, the hospital at Pineville, known as the Central Louisiana State Hospital, and the hospital at Mandeville, known as the Southeast Louisiana Hospital, are designated as the hospitals for persons with mental illness and addictive disorders until such time as separate or other hospitals are established. The assistant secretary of the office of behavioral health of the department may reorganize and consolidate the administration of the hospitals or facilities, including the Feliciana Forensic Facility, the Greenwell Springs Hospital, and the New Orleans Adolescent Hospital as necessary to comply with the provisions of the State Mental Health Plan.

B. The assistant secretary of the office of behavioral health of the department may establish residential settings as satellite facilities to these hospitals from funds presently allocated or to be allocated to these institutions by the legislature.

C. Any site designated under this Section shall comply with any applicable local and state building or zoning ordinances and laws.

D. Any site selected by the assistant secretary must be approved by the local governing authority.

E. Repealed by Acts 2009, No. 384, §4, eff. July 1, 2010.

Amended by Acts 1954, No. 701, §1; Acts 1978, No. 678, §1; Acts 1997, No. 174, §1; Acts 2001, No. 193, §1, eff. May 31, 2001; Acts 2009, No. 384, §§2, 4, eff. July 1, 2010.



RS 28:21.1 - Alcoholism; treatment in state supported hospitals

§21.1. Alcoholism; treatment in state supported hospitals

The Department of Health and Hospitals is authorized to accept as patients poor and destitute persons suffering from alcoholism and give such patients the care and treatment required to restore them in mind and body.

The purpose of this Section is to recognize alcoholism as a sickness or disease and to place those suffering from it in the same position relative to obtaining treatment as persons suffering from other diseases.

Added by Acts 1952, No. 288, §§1 to 3; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:22 - Crisis response system

§22. Crisis response system

A. The Legislature of Louisiana finds that appropriate crisis identification and stabilization services, including a coordinated system of entry into the crisis system, is critical to successful recovery for people in behavioral crisis. The legislature further finds that successful crisis identification and stabilization services will most successfully be developed and maintained through collaboration between the state, local communities, and stakeholders of the crisis system.

B. Each human service district, authority, or region of the Department of Health and Hospitals shall develop a plan to:

(1) Operate a crisis network utilizing existing resources and coordinating interjurisdictional services to develop efficient and effective crisis response services to serve all individuals in each region, district, or authority twenty-four hours a day, seven days a week.

(2) Provide skilled clinical interventions to help prevent suicides, homicides, unnecessary hospitalizations, and arrests or detentions and to reduce dangerous or threatening situations involving individuals in need of behavioral health services.

(3) Respond quickly and effectively to community crisis situations.

C. Each crisis response system will be designed by a local collaborative which shall include but not be limited to:

(1) The local provider of mental health, addictive disorders, and developmental disability services.

(2) The local office of the coroner of that region, district, or authority.

(3) The local emergency medical services system.

(4) The local law enforcement departments.

(5) A representative of the consumer community.

(6) A representative of the mental health advocacy community.

(7) A representative of the local public and private hospital emergency department.

D. Each local crisis system shall adopt standards for the collection of all relevant information related to an individual's entry into the crisis system so as to develop a knowledge base of the events leading to the crisis, including psychosocial and biological factors. Relevant information shall be obtained from the individual, first responders, other professionals, and providers who have knowledge of the crisis event or events leading to the crisis. The crisis system shall also include the development of an intervention plan which considers the immediate needs of the individual. The community crisis response may include but shall not be limited to:

(1) Crisis support and counseling.

(2) Medical intervention.

(3) Environmental interventions and crisis stabilization.

(4) Review, follow-up, and referral.

(5) Monitoring and evaluation.

(6) Liaison, advocacy, consultation, and collaboration.

E.(1) The Department of Health and Hospitals, in consultation with local planning collaboratives, shall develop a plan for establishment and implementation, subject to appropriation, of regional crisis receiving centers in each region, district, and authority of the state which shall receive, examine, triage, refer, or treat people in behavioral health crisis. The crisis receiving centers shall be a component of each crisis response system, and the department shall consult with the local collaboratives in developing standards for licensure.

(2) The number of crisis receiving centers in each region shall be determined by the department based upon factors such as population, population density, and capacity of each facility. Crisis receiving centers may be located in hospitals, mental health facilities, or other health care facilities, or may be freestanding.

(3) Crisis receiving centers shall be licensed by the department as provided by Part VI-F of Chapter 11 of Title 40 of the Louisiana Revised Statutes of 1950. The department is authorized to promulgate rules and regulations necessary to establish such centers.

(4) In parishes served by human service districts or authorities, the department shall contract with the district or authority for placement and operation of crisis receiving centers. The district or authority may operate the centers, or contract with community organizations for the operation of the centers and services within the centers.

(5) Crisis receiving centers shall be accessible to any person regardless of their residence or whether the authority presenting the person is located outside the region where the receiving center is located.

Acts 2008, No. 447, §1, eff. June 25, 2008.



RS 28:22.4 - Guidance centers

§22.4. Guidance centers

The guidance centers heretofore established by the department are recognized, created, and continued as units of the department under its supervision; provided the department may enter into contracts with any voluntary association, nonprofit corporation, police jury, school board, municipality, or other public agency in the area served by a guidance center or mental health center, providing for the administration of such center out of funds contributed in whole or in part by local groups, corporations, or public agencies or out of joint state and local funds, or joint state, federal, and local funds.

Added by Acts 1962, No. 160, §1. Amended by Acts 1964, No. 294, §1; Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:22.5 - Community mental health centers

§22.5. Community mental health centers

The community mental health centers located in Lafayette, Pineville, Lake Charles, Baton Rouge, New Orleans, Crowley, Shreveport, and Monroe for the care, treatment, and rehabilitation at the community level of persons with mental illness and persons who are mentally defective as defined in R.S. 28:2 are created and continued as units of the department under its supervision and administration. Guidance centers heretofore established may be converted to mental health centers by the department or two or more of them may be merged and consolidated into a mental health center by the department.

Added by Acts 1962, No. 160, §1. Amended by Acts 1964, No. 294, §1; Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:22.6 - Payment for maintenance or treatment

§22.6. Payment for maintenance or treatment

Persons or their responsible relatives who are able to pay all or a part of the cost of their maintenance or treatment or both at the units named in R.S. 28:22 through R.S. 28:22.5 shall reimburse the department to the extent of their ability to pay at rates to be fixed by the department.

Added by Acts 1962, No. 160, §1. Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:22.7 - Geriatric hospitals and units

§22.7. Geriatric hospitals and units

A. The department may establish and administer geriatric hospitals or units to receive and care for persons who are elderly or infirm who have been discharged by a hospital for persons with mental illness and for other persons who are elderly or infirm and in need of nursing and medical care. Such hospitals or units may be established on sites designated by the department, provided that no such geriatric hospital or unit may be established on any site located more than five air miles from the administrative office of East Louisiana State Hospital or more than one air mile from the administrative office of Central Louisiana State Hospital. Persons admitted to such geriatric hospitals or units or their responsible relatives shall pay the cost of their maintenance and care.

B. The geriatric hospital at Jackson, Louisiana, known as Villa Feliciana, is created and established, which hospital shall be under the administration of the Department of Health and Hospitals. The hospital shall hereafter be designated as Villa Feliciana Medical Complex.

Added by Acts 1962, No. 160, §1. Amended by Acts 1967, No. 91, §1; Acts 1972, No. 253; Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1987, No. 617, §1; Acts 1993, No. 170, §1, eff. May 31, 1993; Acts 1997, No. 641, §1; Acts 2006, No. 465, §1, eff. June 15, 2006; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:22.8 - State developmental centers

§22.8. State developmental centers

A. The names of the following state developmental centers for persons with developmental disabilities are designated as follows:

(1) Pinecrest Supports and Services Center.

(2) Northwest Supports and Services Center.

(3) North Lake Supports and Services Center.

B. Under such names, these facilities shall continue to serve as centers for persons with developmental disabilities.

Acts 1985, No. 813, §2; Acts 1991, No. 253, §1, eff. July 2, 1991; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2012, No. 232, §1, eff. May 22, 2012.



RS 28:22.9 - Rosenblum Mental Health Center

§22.9. Rosenblum Mental Health Center

The name of the Hammond Mental Health Center is changed to the Rosenblum Mental Health Center and under such name it shall continue to serve as an outpatient center for the care, treatment, and rehabilitation of persons with mental illness and persons who are mentally defective at the region level.

Acts 1986, No. 776, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:22.10 - New Orleans Adolescent Hospital

§22.10. New Orleans Adolescent Hospital

The Department of Health and Hospitals is hereby authorized to provide inpatient and outpatient services at the New Orleans Adolescent Hospital to patients who are younger than nineteen years of age and who meet any of the following criteria:

(1) Are suffering from substance abuse.

(2) Are emotionally disturbed.

(3) Have a mental illness.

(4) Have a developmental disability.

Acts 1988, No. 331, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:23 - Psychiatric inpatient units in state general hospitals

§23. Psychiatric inpatient units in state general hospitals

The department shall establish psychiatric inpatient units in state-owned general hospitals for the emergency and temporary care of cases of acute mental illness.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1999, No. 466, §1, eff. June 18, 1999.



RS 28:24 - Repealed by Acts 1978, No. 786, 7, eff. July 17, 1978

§24. Repealed by Acts 1978, No. 786, §7, eff. July 17, 1978



RS 28:25 - Provisions for close confinement of certain mental patients

§25. Provisions for close confinement of certain mental patients

At institutions that it may designate, the department may provide facilities for the care and confinement of mental patients who require close confinement in the interest of themselves and of the public.

The department shall designate places of confinement for patients of dangerous tendencies and for those charged with or convicted of a crime or misdemeanor who require special protection and restraint.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:25.1 - Establishment of Feliciana Forensic Facility; authorization to establish forensic facilities in New Orleans, Baton Rouge, Shreveport, and Alexandria

§25.1. Establishment of Feliciana Forensic Facility; authorization to establish forensic facilities in New Orleans, Baton Rouge, Shreveport, and Alexandria

A. The forensic unit at East Louisiana State Hospital is hereby declared to be a separate and distinct facility from East Louisiana State Hospital and hereafter shall be known as the Feliciana Forensic Facility.

B. The department may establish additional forensic facilities for the treatment of forensic patients in New Orleans, Baton Rouge, Shreveport, and Alexandria as funds are appropriated by the legislature.

C.(1)(a) The superintendent of any such facility shall admit only those persons:

(i) Determined to be incompetent prior to trial and committed on recommendation of a sanity commission.

(ii) Found not guilty by reason of insanity.

(iii) Transferred from state correctional institutions.

(iv) Who were judicially committed after being charged with a criminal offense and found incompetent to stand trial.

(v) Judicially committed to and transferred from any state hospital for persons with mental illness or who are inebriate.

(b) A transfer from any other state hospital shall be had only after the director of the transferring facility, in concurrence with two psychiatrists, has determined and certified in writing to such forensic facility that the person to be transferred is dangerous to others and that the transferring facility cannot adequately protect its staff and patients from such person.

(c) The decision to transfer shall not be made until after the person who is proposed to be transferred has had an opportunity to be heard regarding his actions upon which the proposed transfer is based by the director and two concurring psychiatrists.

(d) For purposes of this Section, a person shall be determined "dangerous to others" when said person has attempted to cause serious injury or harm to a patient or staff person on at least one occasion and the likelihood is that said person will cause such injury again if he is allowed to remain in the facility requesting the transfer.

(2)(a) The administrator of the Feliciana Forensic Facility shall refuse admission to any person if:

(i) Admission of the person would cause overcrowding of the facility.

(ii) The facility is unable to provide appropriate care or treatment for the person.

(iii) The person is not accompanied by a file containing a history of the person's mental and physical health and documents required pursuant to Articles 648.1 and 654.1 of the Code of Criminal Procedure.

(iv) The person from a state hospital or correctional institution is not accompanied by a summary of the facts presented at the hearing at which the person objected to his transfer to the forensic facility and a summary of the person's objections.

(b) If the person refused admission is being held in a parish jail, the Department of Health and Hospitals shall pay to the parish sheriff, or to the parish governing authority of any parish in which the governing authority operates the parish jail, an amount equal to the sum paid to the parishes by the Department of Public Safety and Corrections for keeping and feeding state inmates under the provisions of R.S. 15:824(B)(1). This sum shall be paid from the day the inmate is committed to the facility until the person is accepted by the facility or the order of commitment is rescinded by the court. The department shall, in addition, reimburse the sheriff or parish governing authority for the cost of any medical treatment occasioned by the reasons for the commitment, provided the treatment is not provided by a state operated facility. The payments required by this Subparagraph shall be made monthly based upon reports filed by the sheriff.

(3) The Feliciana Forensic Facility shall be free to return a patient to the original institution when, in the opinion of the Feliciana Forensic Facility administrator, the patient has received the maximum benefit of treatment at the Feliciana Forensic Facility.

(4) When the administrator of Feliciana Forensic Facility fails to obey an order or judgment of a court committing a person to said facility, the court shall consider the following before it holds him in contempt: whether the failure is (a) due to the inability to comply with the order or judgment because of inability to offer adequate or appropriate care or treatment, (b) because of overcrowding at the facility, or (c) because obeying the order or judgment would cause the administrator to violate an outstanding court order or judgment.

D. The department may contract with local law enforcement agencies and the Department of Corrections to provide security personnel for mental health patients placed in such forensic units, or other facilities to which such patients may be temporarily referred for medical treatment.

Added by Acts 1979, No. 763, §1; Acts 1979, No. 768, §1. Amended by Acts 1980, No. 687, §2; Acts 1981, No. 581, §1; Acts 1982, No. 208, §1, eff. July 15, 1982; Acts 1991, No. 47, §1; Acts 1992, No. 620, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:25.2 - Granting of passes to patients

§25.2. Granting of passes to patients

A. Notwithstanding any other provision of law to the contrary, including any provision of the Code of Criminal Procedure, the administrator of the Feliciana Forensic Facility, in his discretion, may grant any patient committed to his custody a pass or furlough from the facility, except those patients who are under commitment to the Department of Public Safety and Corrections.

B. The administrator shall not grant any patient a pass or furlough for release from the facility except upon the recommendation of the patient's treating psychiatrist and with prior approval of the committing court. The administrator may impose conditions on a pass or furlough. Any pass or furlough granted shall be for a fixed period of time.

Acts 1987, No. 585, §1.



RS 28:26 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§26. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 28:31 - Findings

PART II-A. FORENSIC SUPERVISED TRANSITIONAL

RESIDENTIAL AND AFTERCARE FACILITIES

§31. Findings

The legislature finds that there is a need for a secured residential facility for any person found not guilty of a crime by reason of insanity or found incompetent to stand trial after such person has been released from a state forensic facility. Historically, all secured residential facilities have been overseen by the Department of Children and Family Services under its authority to regulate traditional adult residential care homes. Nevertheless, it is now more appropriate and efficient for the Department of Health and Hospitals to license and regulate secured residential facilities serving forensic clients due to the mental health issues of the residents, the fact that the individuals are discharged from forensic hospitals operated by the Department of Health and Hospitals, and the security issues involved at such facilities. Thus, the licensing of secured residential facilities serving forensic clients shall be transferred from the Department of Children and Family Services to the Department of Health and Hospitals and licensed as forensic supervised transitional residential and aftercare facilities in accordance with this Part. The licensing of all other adult residential care homes shall remain in the Department of Children and Family Services pursuant to R.S. 40:2151 through 2161.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:32 - Definitions

§32. Definitions

As used in this Part:

(1) "Department" means the Louisiana Department of Health and Hospitals.

(2) "Forensic clients" means persons transitioned from a forensic facility established pursuant to R.S. 28:25.1(A) or (B).

(3) "Forensic supervised transitional residential and aftercare facility" means an agency, business, institution, society, corporation, person or persons, or any other group, licensed by the department to provide supervised transitional residential and aftercare services to forensic clients including persons in court-ordered conditional release status. A forensic supervised transitional residential and aftercare facility shall provide clients referred by forensic facilities or under court-ordered forensic conditional release with individualized services to develop daily living skills and to prepare for vocational adjustment and reentry into the community.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:33 - Licensure of forensic supervised transitional residential and aftercare facilities

§33. Licensure of forensic supervised transitional residential and aftercare facilities

A. No agency, business, institution, society, corporation, person or persons, or any other group providing services as a forensic supervised transitional residential and aftercare facility may be established or operated or be reimbursed under the Medicaid program for such services unless licensed to perform such services by the department.

B. A license issued to a forensic supervised transitional residential and aftercare facility shall:

(1) Be valid for only one geographic location and issued only for the person and premises named in the license application.

(2) Be valid for one year from the date of issuance, unless revoked or suspended prior to that date.

(3) Expire on the last day of the twelfth month after the date of issuance, unless otherwise renewed, or as set forth in rules promulgated by the department.

(4) Be on a form prescribed by the department.

(5) Not be transferrable or assignable.

(6) Be posted in a conspicuous place on the licensed premises.

Acts 2008, No. 332, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:34 - Rules and regulations; licensing standards

§34. Rules and regulations; licensing standards

A. The licensing agency of the department is hereby authorized and directed to promulgate and publish rules, regulations, and licensing standards in accordance with the Administrative Procedure Act to provide for the licensure of forensic supervised transitional residential and aftercare facilities, to provide for the health, safety, and welfare of persons receiving services from such facilities or providers, and to provide for the safe operation of such facilities or providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. These rules, regulations, and licensing standards shall have the effect of law.

B. The licensing agency of the department shall prescribe, promulgate, and publish rules, regulations, and licensing standards to include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(5) Survey and complaint investigations.

(6) Initial license, renewal of license, full license, and provisional license.

(7) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(8) Planning, construction, design, and implementation of the facility or provider to ensure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(9) Such other regulations or standards as will ensure proper care and treatment of patients, clients, and persons receiving services.

C. The secretary of the department is further authorized to set and collect fees for the licensure of forensic supervised transitional residential and aftercare facilities. The license fees shall not exceed the costs of licensure and shall not exceed two hundred fifty dollars in addition to other fees established by the legislature.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:35 - License issuance; application; on-site inspection

§35. License issuance; application; on-site inspection

A. Each application for licensure of a forensic supervised transitional residential and aftercare facility shall be submitted to the department on forms provided by the licensing agency and shall contain such information as that agency may require. Additional information required by the licensing agency shall be provided by the applicant as requested.

B. Each application for licensure shall be accompanied by a nonrefundable license fee in the amount set by the licensing agency in accordance with R.S. 28:34.

C.(1) Following receipt of the completed application and licensing fee, the licensing agency shall perform an on-site survey and inspection. If, after the on-site survey and inspection, the licensing agency finds that the facility or provider meets the requirements established and the licensing standards adopted by the department, a license shall be issued.

(2) The licensing agency may perform an on-site inspection at reasonable times as necessary to ensure compliance by the facility.

Acts 2008, No. 332, §1, eff. June 17, 2008.



RS 28:36 - License renewal; failure to timely renew

§36. License renewal; failure to timely renew

A. As a condition for renewal of a license, the licensee shall submit to the licensing agency a completed annual renewal application on forms prescribed by the licensing agency and shall contain such information as required by the agency; additionally a nonrefundable, annual renewal licensing fee shall be submitted with the annual renewal application. Upon receipt of the completed annual renewal application and the annual renewal licensing fee, the licensing agency shall determine if the facility or provider continues to meet the requirements established and the licensing standards adopted by the department. The licensing agency may perform an on-site survey and inspection upon annual renewal. If the facility or provider continues to meet the requirements established and the licensing standards adopted by the department, a license shall be issued which is valid for one year.

B. Any person, partnership, corporation, unincorporated association, or other legal entity currently operating or planning to operate a forensic supervised transitional residential and aftercare facility and who is licensed by the department shall be assessed a delinquent fee of two hundred fifty dollars for failure to timely renew its license. This fee shall be assessed for each day of such offense and shall be in addition to any renewal or other applicable fee. The delinquent fee described in this Subsection shall be assessed and shall become due and payable to the department at 12:01 a.m. on the first day following the expiration date of the license.

Acts 2008, No. 332, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:37 - Operation without license; penalty

§37. Operation without license; penalty

A. A forensic supervised transitional residential and aftercare facility shall not operate without a license issued by the licensing agency. Any such facility or provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars for each day of operation without a license up to a maximum of one thousand dollars. Each day of violation shall constitute a separate offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a forensic supervised transitional residential and aftercare facility is operating without a license issued by the licensing agency, the department shall have the authority to issue an immediate cease and desist order to that facility or provider. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the applicable licensing agency.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately.

Acts 2008, No. 332, §1, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:50 - Declaration of policy

PART III. EXAMINATION, ADMISSION, COMMITMENT, AND

TREATMENT OF PERSONS SUFFERING FROM MENTAL

ILLNESS AND SUBSTANCE ABUSE

§50. Declaration of policy

The underlying policy of this Chapter is as follows:

(1) That persons with mental illness and persons suffering from substance abuse be encouraged to seek voluntary treatment.

(2) That any involuntary treatment or evaluation be accomplished in a setting which is medically appropriate, most likely to facilitate proper care and treatment that will return the patient to the community as soon as possible, and is the least restrictive of the patient's liberty.

(3) That continuity of care for persons with mental illness and persons suffering from substance abuse be provided.

(4) That mental health and substance abuse treatment services be delivered as near to the place of residence of the person receiving such services as is reasonably possible and medically appropriate.

(5) That individual rights of patients be safeguarded.

(6) That no person solely as a result of mental illness or alcoholism or incapacitation by alcohol shall be confined in any jail, prison, correctional facility, or criminal detention center. This shall not apply to persons arrested, charged, or convicted under Title 14 of the Louisiana Revised Statutes of 1950.

(7) That no person shall be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after an earlier treatment.

Added by Acts 1954, No. 701, §2. Amended by Acts 1966, No. 482, §1; Acts 1968, No. 238, §1; Acts 1977, No. 714, §1; Acts 1979, No. 767, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:51 - Procedures for admission

§51. Procedures for admission

A. The director of a treatment facility, subject to the availability of suitable accommodations, shall receive for observation, diagnosis, care, and treatment, any person whose admission is authorized under any of the procedures provided for in R.S. 28:52 through R.S. 28:54 and R.S. 28:64.

B. The failure by any director to obey an order or judgment committing a patient to a treatment facility shall not be construed as contempt of any court, if it appears that the failure to obey is due to the inability to comply with the order or judgment because medically suitable accommodations for the patient are unavailable.

C. The Department of Health and Hospitals, through its hospitals, mental health clinics and similar institutions, shall have the duty to assist petitioners and other persons in the preparation of petitions for commitment, requests for protective custody orders and requests for emergency certificates, upon request of such persons.

Amended by Acts 1954, No. 701, §1; Acts 1966, No. 482, §1; Acts 1977, No. 714, §1; Acts 1979, No. 181, §1, eff. July 3, 1979.



RS 28:51.1 - Treatment facility; staff membership and institutional privileges; certain health care providers

§51.1. Treatment facility; staff membership and institutional privileges; certain health care providers

A.(1) Notwithstanding any provision of the law to the contrary, the governing body of a treatment facility, as defined in R.S. 28:2, may grant staff membership, specifically delineated institutional privileges, or both, to any duly licensed, certified or registered health care provider, including but not limited to a physician, psychiatrist, psychologist, medical psychologist or psychiatric mental health nurse practitioner, as defined in R.S. 28:2.

(2) Staff membership, specifically delineated institutional privileges, or both, granted to a medical psychologist shall be conditioned upon all of the following requirements:

(a) The applicant medical psychologist shall have a valid, current, unrestricted license issued to him by the Louisiana State Board of Medical Examiners.

(b) The applicant medical psychologist shall prescribe medications in the treatment facility only in consultation, collaboration and concurrence with the patient's primary or attending physician or psychiatrist and only in accordance with the treatment facility's staff membership or privilege granting process and restrictions, if any.

(c) The patient's primary or attending physician or psychiatrist shall have staff membership, institutional privileges, or both, at the treatment facility.

(3) Staff membership, specifically delineated institutional privileges, or both, granted to a psychiatric mental health nurse practitioner shall be conditioned upon all of the following requirements:

(a) The applicant psychiatric mental health nurse practitioner shall have a valid, current, collaborative practice agreement, as defined in R.S. 37:913(9), with a psychiatrist.

(b) The applicant psychiatric mental health nurse practitioner shall have a valid, current and unrestricted advanced practice registered nurse license, as a nurse practitioner or clinical nurse specialist, issued by the Louisiana State Board of Nursing, and have been granted limited prescriptive authority pursuant to LAC 46:XLV.4513.

(c) The applicant psychiatric mental health nurse practitioner's collaborating physician shall have staff membership, institutional privileges, or both, at the treatment facility.

(d) The applicant psychiatric mental health nurse practitioner shall prescribe medications or the use of seclusion or restraint on patients in the treatment facility only in accordance with the collaborative practice agreement and in accordance with the treatment facility's staff membership or privilege granting process and restrictions, if any.

B. Nothing in this Section shall be construed to require the governing body of a treatment facility to grant staff membership, specifically delineated institutional privileges, or both, to any applicant health care provider, provided that each such applicant is considered on an individual basis regarding his qualifications.

C. Nothing in this Section shall be construed to prohibit the governing body of a treatment facility from granting or denying staff membership, specifically delineated institutional privileges, or both, on the basis of individual character, competence, experience and judgment of the applicant health care provider seeking staff membership, or specifically delineated institutional privileges, or both, from requiring the character recommendation of not more than three members of the staff for which membership is sought as a prerequisite to consideration for staff membership or specifically delineated clinical privileges.

D. "Governing body" for purposes of this Section, means the group or the individual ultimately responsible for a treatment facility's general policies with respect to staff membership and professional clinical privileges and shall include but not be limited to a board of trustees, a board of directors, a board of governors, a board of managers, a medical board, a medical director or any other official of the treatment facility with comparable responsibilities.

Acts 2006, No. 664, §1; Acts 2009, No. 251, §7, eff. Jan. 1, 2010.



RS 28:52 - Voluntary admissions; general provisions

§52. Voluntary admissions; general provisions

A. Any person who is mentally ill or person who is suffering from substance abuse may apply for voluntary admission to a treatment facility. The admitting physician may admit the person on either a formal or informal basis, as hereinafter provided.

B. Admitting physicians are encouraged to admit persons with mental illness or persons suffering from substance abuse to treatment facilities on voluntary admission status whenever medically feasible.

C. No director of a treatment facility shall prohibit any person who is mentally ill or person who is suffering from substance abuse from applying for conversion of involuntary or emergency admission status to voluntary admission status. Any patient on an involuntary admission status shall have the right to apply for a writ of habeas corpus in order to have his admission status changed to voluntary status.

D. No employee of a mental health care program or treatment facility, peace officer, physician, or psychiatric mental health nurse practitioner shall state to any person that involuntary admission may result if such person does not voluntarily admit himself to a mental health care program or treatment facility unless the employee, peace officer, physician, or psychiatric mental health nurse practitioner is prepared to execute a certificate pursuant to R.S. 28:53 or a petition pursuant to R.S. 28:54.

E. Each person admitted on a voluntary basis shall be informed of any other medically appropriate alternative treatment programs and treatment facilities known to the admitting physician and be given an opportunity to seek admission to alternative treatment programs or facilities.

F. Every patient admitted on a voluntary admission status shall be informed in writing at the time of admission of the procedures for requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in R.S. 28:171 and rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information. In addition, a copy of the information listed in this Subsection must be posted in any area where patients are confined and treated.

G.(1) No admission may be deemed voluntary unless the admitting physician determines that the person to be admitted has the capacity to make a knowing and voluntary consent to the admission.

(2) Knowing and voluntary consent shall be determined by the ability of the individual to understand all of the following:

(a) That the treatment facility to which the patient is requesting admission is one for persons with mental illness or persons suffering from substance abuse.

(b) That he is making an application for admission.

(c) The nature of his status and the provisions governing discharge or conversion to an involuntary status.

H.(1) Voluntary patients may receive medications or treatment, but no major surgical procedure or electroshock therapy may be performed upon such patient, without the patient's written and informed consent. If it is determined by the director of the treatment facility that a voluntary patient has become incapable of making an informed consent for such procedure, he shall apply to a court of competent jurisdiction for a determination of the patient's specific incompetence to give informed consent for the procedure. If the director, in consultation with two physicians, determines that the condition of a voluntary patient who is incapable of informed consent is of such critical nature that it may be life-threatening unless major surgical procedures or electroshock treatment is administered, the emergency measures may be taken without the consent otherwise provided for in this Section.

(2)(a) Notwithstanding the provision of Paragraph (1) of this Subsection, any licensed physician may administer medication to a patient without his consent and against his wishes in a situation which, in the reasonable judgment of the physician who is observing the patient during the emergency, constitutes a psychiatric or behavioral emergency. For purposes of this Paragraph a "psychiatric or behavioral emergency" occurs when a patient, as a result of mental illness, substance abuse, or intoxication engages in behavior which, in the clinical judgment of the physician, places the patient or others at significant and imminent risk of damage to life or limb. The emergency administration of medication may be continued until the emergency subsides, but in no event shall it exceed forty-eight hours, except on weekends or holidays when it may be extended for an additional twenty-four hours.

(b) The physician shall make a reasonable effort to consult with the primary physician or primary care provider outside the facility that has previously treated the patient for his mental condition at the earliest possible time, but in no event more than forty-eight hours after the emergency administration of medication has begun, except on weekends or holidays, when the time period may be extended an additional twenty-four hours. The physician shall record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the physician is unable to consult with the primary physician or primary care provider, the date and time that a consultation with the primary physician or primary care provider was attempted.

Amended by Acts 1952, No. 152, §1; Acts 1954, No. 701, §1; Acts 1972, No. 154, §1; Acts 1976, No. 614, §1, eff. Aug. 4, 1976; Acts 1977, No. 714, §1; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 2001, No. 192, §1; Acts 2006, No. 664, §1; Acts 2012, No. 418, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:52.1 - Informal voluntary admission

§52.1. Informal voluntary admission

A. In the discretion of the director, any person who is mentally ill or person who is suffering from substance abuse desiring admission to a treatment facility for diagnosis or treatment of a psychiatric disorder or substance abuse may be admitted upon the patient's request without a formal application.

B. Any patient admitted pursuant to this Section shall have the right to leave the treatment facility at any time during the normal day-shift hours of operation, which shall include but not be limited to nine a.m. to five p.m.

Added by Acts 1977, No. 714, §1; Acts 2012, No. 418, §1.



RS 28:52.2 - Formal voluntary admission

§52.2. Formal voluntary admission

A. Any person who is mentally ill or person who is suffering from substance abuse desiring admission to a treatment facility for diagnosis and/or treatment of a psychiatric disorder or substance abuse and who is deemed suitable for formal voluntary admission by the admitting physician may be so admitted upon his written request.

B. A patient admitted under the provisions of this Section shall not be detained in the treatment facility for longer than seventy-two hours after making a valid written request for discharge to the director unless an emergency certificate is executed pursuant to R.S. 28:53, or unless judicial commitment is instituted pursuant to R.S. 28:54, after making a valid written request for discharge to the director of the treatment facility.

Added by Acts 1977, No. 714, §1; Acts 2012, No. 418, §1.



RS 28:52.3 - Noncontested admission

§52.3. Noncontested admission

A. A person who is mentally ill or person who is suffering from substance abuse who does not have the capacity to make a knowing and voluntary consent to a voluntary admission status and who does not object to his admission to a treatment facility may be admitted to a treatment facility as a noncontested admission. Such person shall be subject to the same rules and regulations as a person admitted on a voluntary admission status and his treatment shall be governed by the provisions of R.S. 28:52(H).

B. A noncontested admission may be made by a physician to a treatment facility in order to initiate a complete diagnostic and evaluative study. The diagnosis and evaluation shall include complete medical, social, and psychological studies and, when medically indicated, any other scientific study which may be necessary in order to make decisions relative to the treatment needs of the patient. In the absence of specified medical reasons, the diagnostic studies shall be completed in fourteen days. Alternative community-based services shall be thoroughly considered.

Following a review of the diagnostic evaluation study, the director of the treatment facility shall determine if the person is to remain on noncontested status, is to be discharged, is to be converted to formal or informal voluntary status, or is to be involuntarily hospitalized pursuant to R.S. 28:53 or R.S. 28:54. Nothing in this Section shall be interpreted to prohibit the director of a treatment facility from transferring the patient to another treatment facility when it is medically indicated.

C. A person admitted pursuant to this Section may object to his admission at any time. If the person informs a staff member of his desire to object to his admission, a staff member shall assist him in preparing and submitting a valid written objection to the director. Upon receipt of a valid objection, the director shall release the person within seventy-two hours unless proceedings are instituted pursuant to R.S. 28:53 or R.S. 28:54.

D. In no case shall a patient remain on noncontested status longer than three months. Within that time, the patient must be converted to either a formal or an informal voluntary status, or be involuntarily hospitalized pursuant to R.S. 28:53 or R.S. 28:54, or be discharged.

Added by Acts 1977, No. 714, §1. Amended by Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 2012, No. 418, §1.



RS 28:52.4 - Admission by relative

§52.4. Admission by relative

A. A person suffering from substance abuse may be admitted and detained at a public or private general hospital or a substance abuse in-patient facility for observation, diagnosis, and treatment for a period not to exceed twenty-eight days, when a parent, spouse, or the major child of the person if that child has attained the age of 18 years has admitted the person or caused him to be admitted pursuant to the provisions of R.S. 28:53.2.

B. At the time of admission of the person, the parent, spouse, or the major child of the person if that child has attained the age of 18 years shall execute or provide a written statement of facts, including personal observations, leading to the conclusion that the person is suffering from substance abuse and is dangerous to himself or others or is gravely disabled, specifically describing any dangerous acts or threats, and stating that the person has been encouraged to seek treatment but is unwilling to be evaluated on a voluntary basis.

C. As soon as practicable, but in no event more than twelve hours after admission to the hospital or in-patient facility, a physician shall examine the person and either execute an emergency certificate in accordance with R.S. 28:53(B) or order the person discharged. If an emergency certificate is executed, the physician or the director of the hospital or in-patient facility shall immediately notify the coroner, and the coroner or his deputy shall conduct an independent examination, in accordance with R.S. 28:53(G). If the coroner or his deputy executes a second emergency certificate, the person may be detained for treatment for a period not to exceed twenty-eight days from the date of his admission. Otherwise, he shall be discharged.

D. Except as inconsistent with the provisions of this Section, all other provisions of this Part applicable to persons admitted by emergency certificate shall be applicable to persons admitted pursuant to this Section.

Added by Acts 1981, No. 755, §1.



RS 28:53 - Admission by emergency certificate; extension

§53. Admission by emergency certificate; extension

A.(1) A person who is mentally ill or a person who is suffering from substance abuse may be admitted and detained at a treatment facility for observation, diagnosis, and treatment for a period not to exceed fifteen days under an emergency certificate.

(2) A person suffering from substance abuse may be detained at a treatment facility for one additional period, not to exceed fifteen days, provided that a second emergency certificate is executed. A second certificate may be executed only if and when a physician at the treatment facility and any other physician have examined the detained person within seventy-two hours prior to the termination of the initial fifteen day period and certified in writing on the second certificate that the person remains dangerous to himself or others or gravely disabled, and that his condition is likely to improve during the extended period. The director shall inform the patient of the execution of the second certificate, the length of the extended period, and the specific reasons therefor, and shall also give notice of the same to the patient's nearest relative or other designated responsible party initially notified pursuant to Subsection F of this Section.

B.(1) Any physician, psychiatric mental health nurse practitioner, or psychologist may execute an emergency certificate only after an actual examination of a person alleged to be mentally ill or suffering from substance abuse who is determined to be in need of immediate care and treatment in a treatment facility because the examining physician, psychiatric mental health nurse practitioner, or psychologist determines the person to be dangerous to self or others or to be gravely disabled. The actual examination of the person by a psychiatrist may be conducted by telemedicine utilizing video conferencing technology provided that a licensed health care professional who can adequately and accurately assist with obtaining any necessary information including but not limited to the information listed in Paragraph (4) of this Subsection shall be in the examination room with the patient at the time of the video conference. A patient examined in such a manner shall be medically cleared prior to admission to a mental health treatment facility. Failure to conduct an examination prior to the execution of the certificate will be evidence of gross negligence.

(2) The certificate shall state:

(a) The date of the physician's, psychiatric mental health nurse practitioner's, or psychologist's examination of the person, which shall not be more than seventy-two hours prior to the date of the signature of the certificate.

(b) The objective findings of the physician, psychiatric mental health nurse practitioner, or psychologist relative to the physical or mental condition of the person, leading to the conclusion that the person is dangerous to self or others or is gravely disabled as a result of substance abuse or mental illness.

(c) The history of the case, if known.

(d) The determination of whether the person examined is in need of immediate care and treatment in a treatment facility because the patient is either:

(i) Dangerous to himself.

(ii) Dangerous to others.

(iii) Gravely disabled.

(e) That the person is unwilling or unable to seek voluntary admission.

(3) The certificate shall be dated and executed under the penalty of perjury, but need not be notarized. The certificate shall be valid for seventy-two hours and shall be delivered to the director of the treatment facility where the person is to be further evaluated and treated.

(4) In case of an emergency certificate issued pursuant to an examination conducted by telemedicine pursuant to Paragraph (1) of this Subsection and Paragraph (J)(1) of this Section, the licensed health care professional present during the actual examination shall be responsible for obtaining, recording, and attaching to the emergency certificate the following information regarding the video conference:

(a) The date.

(b) The starting and ending times.

(c) The names of all persons who were in the room and the type of license issued to the health care professional.

(d) The physical address of both the examining psychiatrist and the patient when the video conference was conducted.

C. A patient may request the director of the treatment facility to advise the executive director of the mental health advocacy service of his admission and may request representation.

D. Prior to or during confinement, under the provisions of this Title, any person or his attorney shall have the right to demand a judicial hearing to determine if probable cause exists for his continued confinement under an emergency certificate. The hearing shall be held within five days of the filing of the petition. The petition shall be filed in the court of the jurisdiction in which the patient is confined. The hearing shall be held in that court and no other except for good cause shown. If the person is confined, the judge of the court where the petition was filed may hold the hearing at the treatment facility where the person is confined, if in the opinion of the director of the treatment facility it will be detrimental to the patient's health, welfare or dignity, to travel to the court where the petition was filed. Pending the decision of the court, the patient shall remain confined unless the court orders release or a less restrictive status.

E. The attorney of any patient in a treatment facility may review his client's medical record. If deemed essential by the attorney, portions of the record specifically required for proper representation pursuant to this Title, may be copied and given to the patient's attorney. The attorney shall return all copies of his client's medical record to the treatment facility upon completion of their use.

F. An emergency certificate shall constitute legal authority to transport a patient to a treatment facility and shall permit the director of such treatment facility to detain the patient for diagnosis and treatment for a period not to exceed fifteen days, and to return the patient to the facility if he is absent with or without permission during authorized periods of detention. If necessary, peace officers shall apprehend and transport, or ambulance services, under appropriate circumstances, may locate and transport, a patient on whom an emergency certificate has been completed to a treatment facility at the request of either the director of the facility, the certifying physician, psychiatric mental health nurse practitioner, or psychologist, the patient's next of kin, the patient's curator, or the agency legally responsible for his welfare. In the case of an emergency certificate issued pursuant to an examination conducted by telemedicine pursuant to Paragraph (B)(1) of this Section, or where the valid original is not provided to the transporter, a copy transmitted by facsimile or other electronic device shall be sufficient authority for the peace officer or ambulance worker to transport the patient to a treatment facility and for the director to accept such patient. The psychiatrist shall cause the original certificate to be deposited in the United States mail properly addressed to the director of the treatment facility by the next business day following the date of examination. The director of the treatment facility shall notify the patient's nearest relative, if known, or designated responsible party, if any, in writing, of the patient's admission by emergency certificate as soon as reasonably possible.

G.(1) Upon admission of any person by emergency certificate to a treatment facility, the director of the treatment facility shall immediately notify the coroner of the parish in which the treatment facility is located of the admission, giving the following information if known:

(a) The person's name.

(b) Address.

(c) Date of birth.

(d) Name of certifying physician, psychiatric mental health nurse practitioner, or psychologist.

(e) Date and time of admission.

(f) The name and address of the treatment facility.

(2) Within seventy-two hours of admission, the person shall be independently examined by the coroner or his deputy who shall execute an emergency certificate, pursuant to Subsection B of this Section, which shall be a necessary precondition to the person's continued confinement. Except as provided in Paragraph (7) of this Subsection, if the actual examination by the psychiatrist in Paragraph (1) of Subsection B of this Section is conducted by telemedicine, the seventy-two-hour independent examination by the coroner shall be conducted in person.

(3) However, in the event that the coroner has made the initial examination and executed the first emergency commitment certificate then a second examination shall be made within the seventy-two hour period set forth in this Part by any physician at the treatment facility where the person is confined.

(4) In making either the initial examination or the second examination, when the coroner or his deputy examines the person and executes an emergency certificate and a reexamination of the person and reexecution of a certificate is necessary for any reason to insure the validity of the certificate, both the first examiner and the reexaminer shall be entitled to the fee for the service, unless they are one and the same.

(5) If, from his examination, the coroner concludes that the person is not a proper subject for emergency admission, then the person shall not be further detained in the treatment facility and shall be discharged by the director forthwith.

(6) When a person is confined in a treatment facility other than a state mental institution, the examining coroner in the parish where the patient is confined shall be entitled to the usual fee paid for this service to the coroner of the parish in which the patient is domiciled or residing. When a person is confined in a state mental institution in a parish other than his parish of domicile or residence, the examining coroner shall be entitled to the fee authorized by law in his parish for the service. In either case, the fee shall be paid and accurate records of such payments kept by the governing authority of the parish in which the patient is domiciled or residing from parish funds designated for the purpose of payment to the coroner. All coroners shall keep accurate records showing the number of patients confined in their parishes pursuant to this Section.

(7) As it relates to the parish of St. Tammany, all of the following shall apply:

(a) The coroner or deputy coroner, who is a physician, preferably a psychiatrist, may conduct an examination and execute an emergency certificate, as provided in Subparagraph (b) of this Paragraph by telemedicine utilizing video conferencing equipment, provided that all of the following are met:

(i) A licensed health care professional, who can adequately and accurately assist with obtaining any necessary information including but not limited to that information in Paragraph (B)(4) of this Section and where such health care professional will be present in the examining room with the patient at the time of the video conferencing.

(ii) The coroner or deputy coroner who is a physician, preferably a psychiatrist, shall comply with all of the provisions in Subsection F of this Section.

(b) The coroner or deputy coroner, who is a physician, preferably a psychiatrist, may conduct an examination and execute an emergency certificate, as provided in Subparagraph (a) of this Paragraph by telemedicine under all of the following circumstances:

(i) If the initial examination, pursuant to Paragraph (B)(1) of this Section, has been made in person by a psychiatrist, psychiatric mental health nurse practitioner, or a psychologist.

(ii) If the coroner conducted the initial examination, pursuant to Paragraph (3) of this Subsection, by telemedicine and has executed the first emergency commitment certificate, a second examination shall be made in person within the seventy-two hour period set forth in this Part by any psychiatrist, psychiatric mental health nurse practitioner, or a psychologist at the treatment facility where the person is confined.

(c)(i) When a patient is transferred from another parish pursuant to an emergency certificate, a second physician's emergency certificate may be executed by a physician at the admitting facility.

(ii) The coroner shall be notified immediately following the execution of the second emergency certificate and shall conduct an independent examination within seventy-two hours as provided in Paragraph (2) of this Subsection, in the manner provided in accordance with Subparagraph (a) of this Paragraph.

(iii) Nothing herein shall be construed to authorize a period of commitment to exceed fifteen days from the date and time the initial emergency certificate was executed in the parish of origin.

H. If the patient admitted to a treatment facility pursuant to this Section is a proper candidate for judicial commitment pursuant to R.S. 28:54, the director of the treatment facility, or any interested party, may apply for such commitment under provisions of that Section. Such a patient, hospitalized on an emergency certificate, for whom a petition for judicial commitment has been filed in court may continue to be detained for a further period on order of the court.

I. Every patient admitted by emergency certificate shall be informed in writing at the time of his admission of the procedures of requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in R.S. 28:171 and the rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information. In addition, a copy of the information mentioned in this Subsection must be posted in any area where patients are confined and treated.

J.(1) Upon the request of a credible person of legal age who is financially unable to afford a private physician or who cannot immediately obtain an examination by a physician, the parish coroner may render, or the coroner or a judge of a court of competent jurisdiction may cause to be rendered by a physician, an actual examination of a person alleged to be mentally ill or suffering from substance abuse and in need of immediate medical treatment because he is dangerous to himself or others or is gravely disabled. The actual examination of the person by a psychiatrist may be conducted by telemedicine utilizing video conferencing technology provided that a licensed health care professional who can adequately and accurately assist with obtaining any necessary information including but not limited to the information listed in Paragraph (B)(4) of this Section shall be in the examination room with the patient at the time of the video conference. If the coroner is not a physician he may deputize a physician to perform this examination. To accomplish the examination authorized by this Subsection, if the coroner or the judge is apprehensive that his own safety or that of the deputy or other physician may be endangered thereby, he shall issue a protective custody order pursuant to R.S. 28:53.2.

(2) If the examining physician determines that the above standard is met, he shall execute an emergency certificate and shall transport or cause to be transported the person named in the emergency certificate to a treatment facility. Failure to render an actual examination prior to execution of the emergency certificate shall be evidence of gross negligence.

(3) In any instance where the coroner or his deputy executes the first emergency certificate, the second emergency certificate shall not be executed by the coroner or his deputy, but the second emergency certificate may be executed by any other physician including a physician at the treatment center. However, if the first examination by the coroner is conducted by a psychiatrist utilizing video conferencing technology, the second examination shall be conducted in person.

K.(1)(a) Patients admitted by emergency certificate may receive medication and treatment without their consent, but no major surgical procedure or electroshock therapy may be performed without the written consent of a court of competent jurisdiction after a hearing. With regard to the administration of medicine, if the patient objects to being medicated, prior to making a final decision, the treating physician shall make a reasonable effort to consult with the primary physician or primary care provider outside of the facility that has previously treated the patient for his mental condition. The treating physician shall, prior to the administration of such medication, record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the treating physician is unable to consult with the primary physician or primary care provider, the date and time that a consultation with the primary physician or primary care provider was attempted.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any licensed physician may administer medication to a patient without his consent and against his wishes in a situation which, in the reasonable judgment of the physician who is observing the patient during the emergency, constitutes a psychiatric or behavioral emergency. For purposes of this Paragraph a "psychiatric or behavioral emergency" occurs when a patient, as a result of mental illness, substance abuse, or intoxication engages in behavior which, in the clinical judgment of the physician, places the patient or others at significant and imminent risk of damage to life or limb. The emergency administration of medication may be continued until the emergency subsides, but in no event shall it exceed forty-eight hours, except on weekends or holidays when it may be extended for an additional twenty-four hours.

(c) The physician shall make a reasonable effort to consult with the primary physician or primary care provider outside the facility that has previously treated the patient for his mental condition at the earliest possible time, but in no event more than forty-eight hours after the emergency administration of medication has begun, except on weekends or holidays, when the time period may be extended an additional twenty-four hours. The physician shall record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the physician is unable to consult with the primary physician or primary care provider, the date and time that a consultation with the primary physician or primary care provider was attempted.

(2) If the director of the treatment facility, in consultation with two physicians, determines that the condition of such a patient is of such a critical nature that it may be life-threatening unless major surgical procedures or electroshock treatment is administered, such emergency measures may be performed without the consent otherwise provided for in this Section.

L.(1) A peace officer or a peace officer accompanied by an emergency medical service trained technician may take a person into protective custody and transport him to a treatment facility for a medical evaluation when, as a result of his personal observation, the peace officer or emergency medical service technician has reasonable grounds to believe the person is a proper subject for involuntary admission to a treatment facility because the person is acting in a manner dangerous to himself or dangerous to others, is gravely disabled, and is in need of immediate hospitalization to protect such a person or others from physical harm. The person may only be transported to one of the following:

(a) A community mental health center.

(b) A public or private general hospital.

(c) A public or private mental hospital.

(d) A detoxification center.

(e) A substance abuse clinic.

(f) A substance abuse in-patient facility.

(2) Upon arrival at the treatment facility, the escorting peace officer shall then be relieved of any further responsibility and the person shall be immediately examined by a physician, preferably a psychiatrist, who shall determine if the person shall be voluntarily admitted, admitted by emergency certificate, or discharged.

(3) In the case of a person suffering from substance abuse and where any of the above facilities are unavailable, the peace officer and emergency medical service technician may use whatever means or facilities available to protect the health and safety of the person suffering from substance abuse until such time as any of the above facilities become available. In taking a person into protective custody the peace officer and emergency medical service technician may take reasonable steps to protect themselves. A peace officer or emergency medical service technician who acts in compliance with this section is acting in the course of his official duty and cannot be subjected to criminal or civil liability as a result thereof.

M. Under the provisions of this Part no person shall be placed in protective custody for a period in excess of seventy-two hours. Any person placed in protective custody under the provisions of this Part shall be considered as an inmate for maintenance purposes only.

N.(1) Public and private general hospitals and their personnel who provide services in good faith for commitments defined in this Part shall not be liable for damages suffered by the patient as a result of the commitment or damages caused by the patient during the term of the commitment, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

O.(1) For the purposes of this Chapter, "public and private general hospital personnel" shall mean all persons who provide services or furnish assistance to a public or private general hospital in connection with the operations or delivery of patient care, including employees, independent contractors or volunteers.

(2) Notwithstanding the provisions of this Section or R.S. 28:63, "public and private general hospital personnel" does not include physician, psychiatric mental health nurse practitioner, medical psychologist, or psychologist as defined in R.S. 28:2, for the purpose of nonviolent crisis intervention training.

Amended by Acts 1962, No. 395, §1; Acts 1972, No. 154, §1; Acts 1973, No. 80, §1; Acts 1976, No. 614, §1, eff. Aug. 4, 1976; Acts 1977, No. 714, §1; Acts 1978, No, 782, §1, eff. July 17, 1978; Acts 1979, No. 767, §1; Acts 1981, No. 500, §1; Acts 1981, Ex.Sess., No. 31, §1, eff. Nov. 19, 1981; Acts 1985, No. 392, §1; Acts 1989, No. 204, §1; Acts 1992, No. 120, §1; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 2001, No. 192, §1; Acts 2005, No. 480, §1; Acts 2006, No. 664, §1; Acts 2008, No. 153, §1; Acts 2010, No. 894, §1, eff. July 2, 2010; Acts 2011, 1st Ex. Sess., No. 13, §1; Acts 2012, No. 418, §1; Acts 2014, No. 685, §1.



RS 28:53.1 - Repealed by Acts 1978, No. 680, 3

§53.1. Repealed by Acts 1978, No. 680, §3



RS 28:53.2 - Order for custody; grounds; civil liability; criminal penalty for making a false statement

§53.2. Order for custody; grounds; civil liability; criminal penalty for making a false statement

A. Any parish coroner or judge of a court of competent jurisdiction may order a person to be taken into protective custody and transported to a treatment facility or the office of the coroner for immediate examination when a peace officer or other credible person executes a statement under private signature specifying that, to the best of his knowledge and belief, the person is mentally ill or suffering from substance abuse and is in need of immediate treatment to protect the person or others from physical harm. The statement may include the following information:

(1) A statement of facts, including the affiant's observations, leading to the conclusion that the person is mentally ill or suffering from substance abuse and dangerous to himself or others or gravely disabled.

(2) The date and place of any dangerous acts or threats.

(3) The name and surname, if known, of any other person who is in danger.

(4) Facts showing that the person sought has been encouraged to seek treatment and is unwilling to be evaluated on a voluntary basis, and

(5) Facts showing that the affiant has attempted to contact a specific treatment facility or a specific physician in order to obtain an examination of the person sought to be treated.

B. Any parish coroner or judge of a court of competent jurisdiction may order that a person be taken into protective custody and transported to a treatment facility or the office of the coroner for immediate examination when a physician, psychiatric mental health nurse practitioner, psychologist or assigned case manager pursuant to Part III-A of Chapter 1 of this Title presents to the coroner an order of involuntary outpatient treatment, and executes a statement specifying that there is substantial evidence that the patient is not in compliance with the order and there are reasonable grounds to believe that he poses a significant risk of being a danger to self or others.

C. The order for custody shall be in writing, in the name of the state of Louisiana, signed by the district judge or parish coroner, and shall state the following:

(1) The date and hour of issuance and the municipality or parish where issued.

(2) The name of the person to be taken into custody, or if his name is not known a designation of the person by any name or description by which he can be identified with reasonable certainty.

(3) A description of the acts or threats which have led to the belief that the person is mentally ill or suffering from substance abuse and is in need of immediate hospitalization to protect the person or others from physical harm, and

(4) That the person shall be taken to a community mental health center, a public or private general hospital, a public or private mental hospital, coroner's office or a detoxification center.

(5) That law enforcement officers are to use reasonable and necessary precautions when appropriate, in the execution of an order for custody pursuant to Subsection A and Paragraph (G)(1) of this Section, to avoid a violent encounter with the person being taken into custody. For the purposes of this Paragraph, "reasonable and necessary precautions" include crisis management strategies.

D. The order for custody shall be effective for seventy-two hours from its issuance by the coroner or judge and shall be delivered to the appropriate law enforcement agency for execution by hand, facsimile, or other electronic means, including but not limited to e-mail. The law enforcement officer or transporting person shall deliver a copy of the order for custody to the coroner, patient, and director of the treatment facility upon execution with the date and hour that the person is taken into protective custody clearly written on the order. Without delay, and in no event more than twelve hours after being taken into protective custody, the person shall be delivered to a treatment facility or the office of the coroner or he shall be released. Upon arrival, the person in custody shall be examined immediately by the coroner or, if at a treatment facility, by a physician, preferably a psychiatrist, medical psychologist, or psychiatric mental health nurse practitioner, who shall determine if the person shall be voluntarily admitted, admitted by emergency certificate, admitted as a noncontested admission, or discharged. The person in custody shall be examined within twelve hours of his arrival at the treatment facility or coroner's office or he shall be released.

E. Coroners and assistant coroners who act in good faith to order persons to be taken into protective custody and transported for examination in accordance with this Section shall not be civilly liable for damages to such persons resulting from those actions.

F. Any person who is found guilty of executing a statement that another person is mentally ill or suffering from substance abuse and is in need of immediate treatment to protect the person or others that the affiant knows or should know is false may be imprisoned, with or without hard labor, for not more than one year, or fined not more than one thousand dollars.

G.(1) If refused or obstructed from admittance, any elected coroner or his support staff, accompanied by a law enforcement officer, who has announced his authority and purpose, may apply to a court of competent jurisdiction for an order to break open an outer or inner door or window of any vehicle, water craft, aircraft, structure or dwelling in order to restrain and transport the person subject to a request and order for protective custody and examination after a mental health professional has intervened and attempted to counsel the person regarding his voluntary surrender.

(2) The application for a court order allowing forcible entry pursuant to Paragraph (1) of this Subsection shall be accompanied by a copy of the order for protective custody and an affidavit of the coroner or his support staff reciting facts establishing probable cause for forced entry. In exceptional circumstances, the facts supporting the order and the exceptional circumstances may be relayed orally, including telephonically, to the judge, and the order of the judge may be issued orally. In such cases, a copy of the order for protective custody and an affidavit containing the information relayed orally to the judge, including any telephonic communication, shall be provided to the judge within twenty-four hours of taking the person into protective custody. Upon the timely presentation of the copy of the order for protective custody and the affidavit of the oral communications, the judge shall issue a written order acknowledging receipt of the required information and of his oral order allowing forcible entry.

(3) Any elected coroner or his support staff, accompanied by a law enforcement officer required to make a forceful entry to comply with a request and order for protective custody shall be immune from civil liability for or resulting from any act, decision, omission, communication, or any act or failure to act, made in good faith while engaged in the performance of his duty.

(4) The civil immunity provided for in this Subsection shall not extend to any action for the serious bodily injury or wrongful death occasioned as a result of the restraint or transportation of the person subject to the request and order for protective custody. Neither shall such immunity from civil liability extend to actions by any third party who is physically injured during the execution of a request and order for protective custody.

H.(1) Public and private general hospitals and their personnel who provide services in good faith for defined commitments in this Part shall not be liable for damages suffered by the patient as a result of the commitment or damages caused by the patient during the term of the commitment, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 U.S.C. 1395dd.

Added by Acts 1978, No. 782, §1, eff. July 17, 1978. Acts 1986, No. 768, §1; Acts 1990, No. 516, §1; Acts 1991, No. 907, §1; Acts 1992, No. 293, §1; Acts 2001, No. 466, §1; Acts 2003, No. 793, §1; Acts 2005, No. 409, §1; Acts 2005, No. 480, §1; Acts 2006, No. 664, §1; Acts 2008, No. 407, §1; Acts 2014, No. 53, §1.



RS 28:53.3 - Order for custody; grounds; teleconference; Jefferson Parish

§53.3. Order for custody; grounds; teleconference; Jefferson Parish

When a peace officer or other credible person executes a statement made to the best of his knowledge, belief, and personal observations from any law enforcement agency physically located in the city of Kenner or the towns of Jean Lafitte or Grand Isle pursuant to R.S. 28:53.2, the statement may be made by video conference between the peace officer or other credible person and the Jefferson Parish coroner's office. If the affiant is credible, qualified staff of the coroner's office shall complete an order for protective custody form based on information obtained in the video interview and immediately fax the form to the appropriate law enforcement agency. If the statement meets with the affiant's approval, the affiant shall sign the statement. The signature of the affiant shall be witnessed on the video and by a peace officer and immediately faxed to the coroner's office for the coroner's signature. Thereafter, the original signed form shall be sent to the Jefferson Parish coroner's office.

Acts 2013, No. 226, §1.



RS 28:54 - Judicial commitment; procedure

§54. Judicial commitment; procedure

A. Any person of legal age may file with the court a petition which asserts his belief that a person is suffering from mental illness which contributes or causes that person to be a danger to himself or others or to be gravely disabled, or is suffering from substance abuse which contributes or causes that person to be a danger to himself or others or to be gravely disabled and may thereby request a hearing. The petition may be filed in the judicial district in which the respondent is confined, or if not confined, in the judicial district where he resides or may be found. The hearing shall not be transferred to another district except for good cause shown. A petitioner who is unable to afford an attorney may seek the assistance of any legal aid society or similar agency if available.

B.(1) The petition shall contain the facts that are the basis of the assertion and provide the respondent with adequate notice and knowledge relative to the nature of the proceedings.

(2)(a) In addition, the petition shall contain the following information regarding the respondent:

(i) Name.

(ii) Date of birth.

(iii) Alias names, if any.

(iv) Social security number.

(v) Sex.

(vi) Race.

(b) If the petitioner is unable to provide any of the information listed in this Subparagraph, the petitioner shall include in the petition the reasons why that information cannot be provided.

C. Upon the filing of the petition, the court shall assign a time, not later than eighteen calendar days thereafter, shall assign a place for a hearing upon the petition, and shall cause reasonable notice thereof to be given to the respondent, respondent's attorney and the petitioner. The notice shall inform such respondent that he has a right to be present at the hearing; that he has a right to counsel; that he, if indigent or otherwise qualified, has the right to have counsel appointed to represent him by the Mental Health Advocacy Service, and that he has the right to cross examine witnesses testifying at any hearing on such application.

D.(1) As soon as practical after the filing of the petition, the court shall review the petition and supporting documents, and determine whether there exists probable cause to believe that the respondent is suffering from mental illness which contributes to his being or causes him to be a danger to himself or others or gravely disabled, or is suffering from substance abuse which contributes to his being or causes him to be a danger to himself or others or gravely disabled. If the court determines that probable cause exists, the court shall appoint a physician, preferably a psychiatrist, to examine the respondent and make a written report to the court and the respondent's attorney on the form provided by the office of behavioral health of the Department of Health and Hospitals. The court-appointed physician may be the respondent's treating physician. The written report shall be made available to counsel for the respondent at least three days before the hearing. This report shall set forth specifically the objective factors leading to the conclusion that the person has a mental illness or suffers from substance abuse, the actions or statements by the person leading to the conclusion that the mental illness or substance abuse causes the person to be dangerous to himself or others or to be gravely disabled and in need of immediate treatment as a result of such illness or abuse, and why involuntary confinement and treatment are indicated. The following criteria should be considered by the physician:

(a) The respondent is suffering from serious mental illness which contributes or causes him to be dangerous to himself or others or to be gravely disabled or from substance abuse which contributes or causes him to be dangerous to himself or others or to be gravely disabled.

(b) The respondent's condition is likely to deteriorate needlessly unless he is provided appropriate medical treatment.

(c) The respondent's condition is likely to improve if he is provided appropriate medical treatment.

(2) The respondent or his attorney shall have the right to seek an additional independent medical opinion, when necessary, in their discretion. If the respondent is indigent, this opinion may be paid for by the Mental Health Advocacy Service, upon the approval of its executive director. Reasonable compensation of the appointed examining physicians and all court costs shall be established by the court and ordered paid by respondent or petitioner in the discretion of the court. If it is determined by the court that the costs shall not be borne by the respondent or the petitioner, then compensation to the physicians and all court costs shall be paid from funds appropriated to the judiciary, but such court costs shall not exceed the sum of one hundred twenty-five dollars.

(3) If the respondent refuses to be examined by the court appointed physician as herein provided, or if the judge, after reviewing the petition and an affidavit filed pursuant to R.S. 28:53.2 or the report of the treating physician or the court appointed physician, finds that the respondent is mentally ill or suffering from substance abuse and is in need of immediate hospitalization to protect the person or others from physical harm, or that the respondent's condition may be markedly worsened by delay, then the court may issue a court order for custody of the respondent, and a peace officer shall deliver the respondent to a treatment facility designated by the court. The court shall also issue an order to the treatment facility authorizing detention of the respondent until the commitment hearing is completed, unless he is discharged by the director.

(4) Unless the individual is currently hospitalized or under an emergency certificate, he shall be allowed to remain in his home or other place of residence pending an ordered examination and to return to his home or other place of residence upon completion of the examination. An examining physician may execute an emergency certificate pursuant to R.S. 28:53 if he deems that action appropriate. In such a case, the respondent shall be admitted pursuant to R.S. 28:53 pending the hearing on the petition.

E.(1) Public and private general hospitals and their personnel who provide services in good faith for commitments defined in this Part shall not be liable for damages suffered by the patient as a result of the commitment or damages caused by the patient during the term of the commitment, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC §1395dd.

Amended by Acts 1972, No. 154, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1980, No. 682, §1; Acts 1982, No. 209, §1; Acts 1990, No. 204, §1; Acts 1993, No. 899, §1; Acts 2005, No. 480, §1; Acts 2013, No. 220, §10, eff. June 11, 2013; Acts 2013, No. 403, §2, eff. Jan. 1, 2014; Acts 2013, No. 404, §2, eff. Jan. 1, 2014; Acts 2014, No. 181, §1.



RS 28:55 - Judicial hearings

§55. Judicial hearings

A. At the appointed time, the court shall conduct a hearing on the petition. Before the hearing, the respondent may move for a change of venue to the parish of his domicile, which motion shall be granted only for compelling reasons. If the respondent is confined to a hospital, the judge of the court where the petition was filed may hold the hearing on such commitment at the treatment facility where the person is confined, if in the opinion of at least one of the physicians appointed by the court to examine him, it will be detrimental to his health, welfare, or dignity to travel to the court where the petition was filed.

B. The court shall provide respondent a reasonable opportunity to select his own counsel. In the event the respondent does not select counsel and is unable to pay for counsel, or in the event counsel selected by respondent refuses to represent said respondent or is not available for such representation, then the court shall appoint counsel for respondent provided by the mental health advocacy service. Reasonable compensation of appointed counsel shall be established by the court and may be ordered paid by respondent or petitioner in the discretion of the court if either is found financially capable. If it is determined by the court that the costs shall not be borne by the respondent or the petitioner, then compensation to the attorney shall be paid from funds appropriated to the judiciary.

C. The respondent shall have the right to privately retained and paid counsel at any time. However, all respondents must be represented by counsel as early as possible in every proceeding. If attorneys are available through the mental health advocacy service, the court shall contact the office of the service and request the assignment of an attorney who will be appointed. In cases where the service is unable to provide representation, the court shall select and appoint an attorney to represent the respondent, whose fee shall be set by the court. An attorney appointed to represent a person by a court pursuant to this Title has a continuing duty toward that person even after admission. That duty shall include, but not be limited to, follow-up investigation of the circumstances of the person and representation in subsequent proceedings relating to admission, status, and discharge. The duty shall continue until it is terminated by the court making the appointment.

D. On the day appointed, the hearing shall take precedence over all other matters, except pending cases of the same type. The court shall conduct the hearing in as formal a manner as is possible under the circumstances and shall admit evidence according to the usual rules of evidence. Witnesses and evidence tending to show that the person who is the subject of the petition is a proper subject for judicial commitment shall be presented first. The respondent has a right to be present unless the court finds that he knowingly, voluntarily, and intelligently waives his presence. The respondent or his counsel shall have the right to present evidence and cross examine witnesses who may testify at the hearing. If the respondent is present at the hearing and is medicated, the court shall be informed of the medication and its common effects. If the respondent or his attorney notifies the court not less than three days before the hearing that he wishes to cross examine the examining physicians, the court shall order such physicians to appear in person or by deposition. The court shall cause a recording of the testimony of the hearing to be made, which shall be transcribed only in the event of an appeal from the judgment. A copy of such transcript shall be furnished without charge, to any appellant whom the court finds unable to pay for the same. The cost of such transcript shall be paid from funds appropriated to the judicial department.

E.(1) If the court finds by clear and convincing evidence that the respondent is dangerous to self or others or is gravely disabled, as a result of substance abuse or mental illness, it shall render a judgment for his commitment. After considering all relevant circumstances, including any preference of the respondent or his family, the court shall determine whether the respondent should be committed to a treatment facility which is medically suitable and least restrictive of the respondent's liberty. However, if the placement determined by the court is unavailable, the court shall commit the respondent to the Department of Health and Hospitals for placement in a state treatment facility until such time as an opening is available for transfer to the treatment center determined by the court, unless the respondent waives the requirement for such transfer. Within fifteen days following an alternative placement, the department shall submit a report to the court stating the reasons for such placement and seeking court approval of the placement.

(2) Following commitment of the respondent to the department, the department shall consider all of the following in determining the appropriate state treatment facility in which to place the respondent:

(a) The medical needs of the respondent.

(b) The treatment programs available at each treatment facility.

(c) The facility which would be least restrictive of the respondent's liberty.

(d) The availability of space at the respective treatment facilities.

(e) The preference of the respondent and the proximity of the respondent's family to the location of the facility.

(3) Unless prohibited by the respondent, the department shall notify the respondent's family of his placement at and/or transfer to a state treatment facility.

(4) The director shall notify the court in writing when a patient has been discharged or conditionally discharged.

(5) The court order shall order a suitable person to convey such person to the treatment facility and deliver respondent, together with a copy of the judgment and certificates, to the director. In appointing a person to execute the order, the court should give preference to a near relative or friend of the respondent.

(6) The court may, if it finds it to be in the best interest of the respondent, revoke the certificate or judgment of commitment.

F. Notice of any action taken by the court shall be given to the respondent and his attorney as well as to the director of the designated treatment facility in such manner as the court concludes would be appropriate under the circumstances.

G. Each court shall keep a record of the cases relating to persons with mental illness coming before it under this Title and the disposition of them. It shall also keep on file the original petition and certificates of physicians required by this Section, or a microfilm duplicate of such records. All records maintained in the courts under the provisions of this Section shall be sealed and available only to the respondent or his attorney, unless the court, after hearing held with notice to the respondent, determines such records should be disclosed to a petitioner for cause shown.

H. Every patient admitted by judicial commitment shall be informed in writing at the time of admission of the procedures for requesting release from the treatment facility, the availability of counsel, information about the mental health advocacy service, the rights enumerated in R.S. 28:171, and the rules and regulations applicable to or concerning his conduct while a patient in the treatment facility. If the person is illiterate or does not read or understand English, appropriate provisions should be made to supply him this information. In addition a copy of the information listed in this Subsection must be posted in any area where patients are confined and treated.

I.(1)(a) A patient confined to a treatment facility by judicial commitment may receive medication and treatment without his consent, but no major surgical procedures or electroshock therapy may be performed without the written authority of a court of competent jurisdiction after a hearing. With regard to the administration of medicine, if the patient objects to being medicated, prior to making a final decision, the treating physician shall make a reasonable effort to consult with the primary physician or the primary care provider outside of the facility that has previously treated the patient for his mental condition. The treating physician shall, prior to the administration of such medication, record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the treating physician is unable to consult with the primary physician or primary care provider the date and time that a consultation with the primary physician or primary care provider was attempted.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, any licensed physician may administer medication to a patient without his consent and against his wishes in situations which, in the reasonable judgment of the physician who is observing the patient during the emergency, constitutes a psychiatric or behavioral emergency. For purposes of this Paragraph, a "psychiatric or behavioral emergency" occurs when a patient, as a result of mental illness, substance abuse, or intoxication engages in behavior which, in the clinical judgment of the physician, places the patient or others at significant and imminent risk of damage to life or limb. The emergency administration of medication may be continued until the emergency subsides, but in no event shall it exceed forty-eight hours, except on weekends or holidays when it may be extended for an additional twenty-four hours.

(c) The physician shall make a reasonable effort to consult with the primary physician or primary care provider outside the facility that has previously treated the patient for his mental condition at the earliest possible time, but in no event more than forty-eight hours after the emergency administration of medication has begun, except on weekends or holidays, when the time period may be extended an additional twenty-four hours. The physician shall record in the patient's file either the date and time of the consultation and a summary of the comments of the primary physician or primary care provider or, if the physician is unable to consult with the primary physician or primary care provider the date and time that a consultation with the primary physician or primary care provider was attempted.

(2) If the director of the hospital, in consultation with two physicians, determines that the condition of a committed patient is of such critical nature that it may be life-threatening unless major surgical procedures or electroshock treatment is administered, such measures may be performed without the consent otherwise provided for in this Section.

J. No director of a treatment facility shall prohibit any person who is mentally ill or person who is suffering from substance abuse from applying for conversion of involuntary or emergency admission status to voluntary admission status. Any patient on an involuntary admission status shall have the right to apply for a writ of habeas corpus to have his admission status changed to voluntary status.

Amended by Acts 1954, No. 701, §1; Acts 1972, No. 154, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 427, §1, eff. June 9, 1993; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 1993, No. 899, §1; Acts 2001, No. 192, §1; Acts 2006, No. 664, §1; Acts 2012, No. 418, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:56 - Judicial commitment; review; appeals

§56. Judicial commitment; review; appeals

A.(1)(a) Except as provided in Subparagraph (b) of this Paragraph, all judicial commitments except those for alcoholism shall be for a period not to exceed one hundred eighty days. The period of commitment shall expire at the end of the judicial commitment period, and the patient, if not converted to a voluntary status, shall be discharged unless a petition for judicial commitment has been filed prior to the expiration of the commitment period. If the court finds by clear and convincing evidence that the patient is dangerous to self or others or is gravely disabled as a result of mental illness, it shall render a judgment for his commitment for an additional period. Except as provided in Subparagraph (b) of this Paragraph, each additional judicial commitment shall expire at the end of one hundred eighty days.

(b) If a person has been judicially committed for four consecutive one- hundred-eighty-day periods pursuant to the provisions of Subparagraph (a) of this Paragraph and during this time has not been conditionally discharged, the period of a subsequent judicial commitment may exceed one hundred eighty days but shall not exceed one year.

(2)(a) The hearing on the petition shall be conducted according to the procedures and standards set forth in R.S. 28:54 and 55, and this Section. The hearing may be held by the district court for the judicial district in which the patient is being confined, or if not confined, by the district court for the judicial district where he resides or may be found. The hearing shall not be transferred to another district except for good cause shown.

(b) All judicial commitments shall be reviewed by the court issuing the order for commitment every ninety days, except those for alcoholism and except those individuals committed pursuant to Code of Criminal Procedure Article 648(B) whose cases shall continue to be reviewed annually. The director of the treatment facility to which the person has been judicially committed shall issue reports to the court and to counsel of record at these intervals setting forth the patient's response to treatment, his current condition, and the reasons why continued involuntary treatment is necessary to improve the patient's condition or to prevent it from deteriorating. These reports shall be treated by the court as confidential and shall not be available for public examination, nor shall they be subject to discovery in any proceedings other than those initiated pursuant to this Title.

(3) The court may at any time, upon application or upon its own motion, order a new hearing to be held in order to determine whether the involuntary status should be continued.

B. A commitment for alcoholism shall expire after forty-five days and the patient, if not converted to a voluntary status, shall be discharged, unless the court, upon application by the director of the treatment facility, finds that continued involuntary treatment is necessary and orders the patient recommitted for a period not to exceed sixty days; however, not more than two such sixty-day recommitments may be ordered in connection with the same continuous confinement.

C. Notwithstanding an order of judicial commitment, the director of the treatment facility to which the individual is committed is encouraged to explore treatment measures that are medically appropriate and less restrictive. The director may at any time convert an involuntary commitment to a voluntary one should he deem that action medically appropriate. He shall inform the court of any action in that regard. The director may discharge any patient if in his opinion discharge is appropriate. The director shall not be legally responsible to any person for the subsequent acts or behavior of a patient discharged in good faith.

D. A person who is judicially committed shall be allowed to appeal devolutively from the order to the court of appeal. If the lower court finds the individual indigent, it shall allow the appeal to be taken in forma pauperis. Upon perfection of an appeal, it shall be heard in a summary manner, taking preference over all other cases except similar matters.

E. Upon affirmation of the order of commitment, the individual may apply for appropriate writs from the supreme court which shall be heard in a summary manner.

F. Nothing in this Title shall deny the right of habeas corpus, including an application based upon a change of circumstances.

G.(1) A person who is judicially committed may be conditionally discharged for a period of up to one hundred twenty days by the director or by the court. The patient may be required to report for outpatient treatment as a condition of his release. The terms and conditions of the conditional discharge shall be specifically set forth in writing and signed by the patient. A copy of the conditional discharge shall be given to the patient and explained to him before he is discharged.

(2) If the patient is conditionally discharged by the director, a copy of the conditional discharge shall be sent to the court which judicially committed him. If the patient is conditionally discharged by the court, a copy of the conditional discharge shall be sent to the facility to which the patient has been committed.

(3) If a patient does not comply with the terms and conditions of his conditional discharge, he is subject to any of the procedures for involuntary treatment, including but not limited to the issuance of an order for custody and the execution of an emergency certificate. A conditionally discharged patient who is confined pursuant to any of these involuntary procedures shall have all rights of an involuntary patient, including the right to demand a probable cause hearing, the right to periodic reports and review, and a hearing pursuant to Subsections A and B.

(4) An extension of a conditional discharge may be granted upon application by the director of the treatment facility to the court and notification to respondent's counsel of record. The court may grant the extension of the conditional discharge for a period of up to one hundred twenty days. No further extension may be made without a contradictory hearing. The burden of proof is on the director of the treatment facility to show why continued treatment is necessary.

H. All patients presently unrepresented by privately retained counsel and who are the subject of involuntary commitment under any prior statute shall have their cases reviewed by attorneys provided by the mental health advocacy service within one year from the effective date of this Section, or be discharged or be committed again according to the provisions of this Chapter.

I. All judicial commitments involving a patient who has been found not guilty by reason of insanity or who has been found to lack the capacity to proceed, shall be reviewed in the manner as set forth in R.S. 15:211.

Amended by Acts 1972, No. 154, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1979, No. 560, §1, eff. July 18, 1979; Acts 1979, No. 767, §1; Acts 1983, No. 516, §1; Acts 1984, No. 143, §1; Acts 1987, No. 928, §2, eff. July 20, 1987; Acts 1997, No. 985, §1.



RS 28:57 - Petition for restoration of right to possess a firearm and to apply for permit for concealed handgun; procedures

§57. Petition for restoration of right to possess a firearm and to apply for permit for concealed handgun; procedures

A. A person who is prohibited from possessing a firearm or is ineligible to be issued a concealed handgun permit pursuant to the provisions of 18 U.S.C. 922(d)(4) and (g)(4) or of R.S. 40:1379.3(C)(13) because of an adjudication or commitment that occurred under the laws of this state may, upon release from involuntary commitment, file a civil petition seeking judgment ordering the removal of that prohibition.

B. The petition for restoration shall be filed in the form of a rule to show cause and shall be filed in the district in which the adjudication or order of commitment occurred.

C. The hearing on the petition shall be a contradictory proceeding with the attorney who represented the state in the original proceedings, or the attorney's successor, who shall represent the interests of the state and be served with a copy of the petition and citation to answer it not less than thirty days prior to the hearing.

D. The hearing shall be in chambers, unless the court determines that it is in the best interest of the public that the hearing be in open court.

E. At the hearing, the court shall consider evidence concerning all of the following:

(1) The circumstances which prohibit the person from possessing a firearm or which render the person ineligible to receive a concealed handgun permit.

(2) The petitioner's mental health and criminal history records, if any.

(3) The petitioner's reputation, developed at a minimum through character witness statements, testimony, or other character evidence.

(4) Changes in the petitioner's condition or circumstances since the original adjudication or commitment relevant to the relief sought. If the court determines the hearing should be open to the public, upon motion by the petitioner for restoration, the court may allow for in camera inspection of any mental health records.

F. The court shall render such judgment as the nature of the relief and the law and evidence shall justify. The court shall grant the relief requested if it finds, by a preponderance of the evidence, that the petitioner's record and reputation are such that he will not be likely to act in a manner dangerous to public safety and that the granting of the relief requested would not be contrary to the public interest. A record of the proceedings shall be kept.

G. In the event of a closed hearing, the record of the proceedings shall remain under seal and be disclosed only to an appellate court or the parties. The district court order may be reviewed on appeal to the court of appeal under a de novo standard of review. The appellate court shall maintain the confidentiality of the records.

H. The petitioner for restoration in all cases shall pay the costs of the proceedings.

I. After a judgment granting restoration of rights pursuant to the provisions of this Section has become final and definitive, the clerk of court in the district where the judgment was rendered shall, as soon as is practicable, but in no case later than ten business days after receipt of the final and definitive judgment, forward a copy of the judgment to the Louisiana Supreme Court. The Louisiana Supreme Court shall, within fifteen business days after receipt of the judgment, revise the person's record in any information database that the Louisiana Supreme Court makes available to the National Instant Criminal Background Check System, and shall notify the United States Attorney General for the purpose of reporting to the National Instant Criminal Background Check System that the basis for the prohibitions imposed by 18 U.S.C. 922(d)(4) and (g)(4) no longer applies.

Acts 2013, No. 403, §2, eff. Jan. 1, 2014; Acts 2013, No. 404, §3, eff. Jan. 1, 2014.



RS 28:58 - R.S. 15:267 not affected

§58. R.S. 15:267 not affected

Whenever it appears that a person against whom an indictment has been found or information filed in any court in this state is insane or mentally defective to the extent that he is unable to understand the proceedings against him or to assist in his defense, or whenever the existence of insanity or mental defect on the part of the defendant at the time of the alleged commission of the offense charged becomes an issue in the cause, all proceedings to determine the fact of the insanity or mental defect shall be in accordance with the provisions of R.S. 15:267 (Article 267 of the Code of Criminal Procedure).



RS 28:59 - Commitment of prisoners

§59. Commitment of prisoners

A. Any person acquitted of a crime or misdemeanor by reason of insanity or mental defect may be committed to the proper institution in accordance with Code of Criminal Procedure Arts. 654 et seq.

B. Any person who is determined to lack the capacity to proceed, who will not attain the capacity to proceed with his trial in the foreseeable future, and who is not a danger to himself or others, shall be discharged in accordance with Code of Criminal Procedure Arts. 648 et seq. However, this release is without prejudice to any right the state may have to institute civil commitment proceedings pursuant to R.S. 28:53 or R.S. 28:54. Furthermore, this person may be held in a treatment facility for a reasonable time period pending the judicial commitment hearing. If judicial commitment proceedings are necessary, they shall be instituted within seventy-two hours after a determination that the person will not attain the capacity to proceed with his trial.

C. Any person serving sentence who becomes mentally ill may be committed to the proper institution in the manner provided for judicial commitment by the district court of the place of incarceration and contradictorily with the superintendent of the place of incarceration or with the sheriff of that parish. The period of commitment shall be credited against the sentence imposed by the court.

D. The department shall designate institutions for the care of mental patients committed in accordance with this Section.

Amended by Acts 1974, No. 294, §1; Acts 1977, No. 714, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1987, No. 928, §2, eff. July 20, 1987; Acts 1990, No. 489, §1.



RS 28:60 - Repealed by Acts 1978, No. 680, 3

§60. Repealed by Acts 1978, No. 680, §3



RS 28:61 - Repealed by Acts 1979, No. 767, 3

§61. Repealed by Acts 1979, No. 767, §3



RS 28:62 - Commitment to United States veterans and public health service hospitals

§62. Commitment to United States veterans and public health service hospitals

The judge of the civil district court may commit to a United States veterans hospital or United States public health service hospital any eligible incompetent veteran or other person who is in need of institutional care.

Prior to commitment, the superintendent of the hospital shall have indicated his willingness to accept the patient and the ability to care for him. Upon admission, the patient is subject to the rules and regulations of the hospital and its officials are vested with the same powers exercised by superintendents of state mental hospitals with reference to the retention of custody of the committed patient.

In the commitment of patients under this Section, the court shall notify the patient of the proceedings and shall give him an opportunity to appear and defend himself.



RS 28:63 - Standard of care; limitation of liability; penalties

§63. Standard of care; limitation of liability; penalties

A.(1) Any licensed physician, psychologist, medical psychologist, psychiatric mental health nurse practitioner, or public and private general hospital personnel exercising that degree of skill and care ordinarily employed, under similar circumstances by members of his profession in good standing in the same community or locality, and using reasonable care and diligence with his best judgment in the application of his skill, shall not be held civilly liable or subject to criminal prosecution for acts arising from his professional opinions which fall within the scope of his duties, judgments, actions, or duties pursuant to any of the provisions of this Part, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall apply only to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention. Such training shall be documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

B. Any licensed physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner who executes an emergency certificate shall be held to that degree of skill and care ordinarily employed, under similar circumstances, by members of his profession in good standing in the same community or locality, and using reasonable care and diligence with his best judgment in the application of his skill.

C.(1) Any person who acts in good faith to assist in the apprehension or taking into protective custody, examination and confinement of a patient will not be subject to civil or criminal penalties, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel files. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(2) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

(3) Any public or private general hospital to which a patient has been transported pursuant to an order of protective custody or an emergency certificate or for the purpose of examination for an emergency commitment certificate shall not be held civilly liable or subject to criminal prosecution for damage or injury to the patient arising from the detention or treatment of the patient if the public or private general hospital personnel have used reasonable care and diligence and their best judgment in the application of their skills under similar circumstances in the same or a similar community or locality, unless the damage or injury was caused by willful or wanton negligence or gross misconduct. This limitation of liability shall only apply to public and private general hospital personnel who within the preceding twelve-month period have received appropriate training in nonviolent crisis intervention and such training has been documented in their personnel file. The training shall be provided by an instructor who has attended a course in crisis intervention taught by a certified instructor.

(4) The provisions of this Subsection shall not affect the provisions of R.S. 40:2113.6 or the Federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd.

(5) A person who willfully advises or participates in the making of a false application or certificate shall be imprisoned with or without hard labor for not more than two years or fined not more than ten thousand dollars, or both.

D.(1) Any apprehension or taking into protective custody and confinement made by law enforcement officers, pursuant to any authorized procedure provided in this Title, is hereby declared to be an administrative act relative to the functions of their office, as required by law, and for which act they are specifically granted personal immunity.

(2) Upon arrival at any treatment or examination facility, a law enforcement officer escorting a person apprehended or taken into protective custody and confinement under any provision of this Title shall be relieved of any further responsibility.

Added by Acts 1977, No. 714, §1; Acts 1992, No. 120, §1; Acts 1997, No. 1302, §1, eff. July 15, 1997; Acts 2005, No. 480, §1; Acts 2006, No. 664, §1.



RS 28:64 - Mental Health Advocacy Service; creation; board of trustees; organization; powers; duties

§64. Mental Health Advocacy Service; creation; board of trustees; organization; powers; duties

A.(1) A Mental Health Advocacy Service is hereby created and shall be governed by a board of trustees. The Mental Health Advocacy Service shall be in the executive branch of state government, in the office of the governor pursuant to R.S. 36:4(B)(1)(v).

(2) The service shall provide legal counsel to all patients requesting such service and who are admitted for treatment pursuant to this Chapter, including, but not limited to, voluntary or involuntary admission, commitment, legal competency, change of status, transfer, and discharge.

(3) The service shall be governed by a board of trustees consisting of nine members to be made up of the deans of the law schools or their designated faculty members from Loyola University of the South, Southern University and Agricultural and Mechanical College Law Schools and from the medical and law schools of Louisiana State University and Agricultural and Mechanical College and Tulane University of Louisiana, the president of the Mental Health Association of Louisiana or his representative, and a selected member from the Louisiana Medical Society and the Louisiana State Bar Association.

B. Members of the board shall be reimbursed actual expenses incurred in the performance of their duties.

C. The board of trustees shall have the following duties:

(1) To appoint a director of the service.

(2) To establish general policy guidelines for the operation of the service to provide legal counsel and representation for persons of this state with mental disabilities in order to ensure that their legal rights are protected. However, the board shall not have supervisory power over the conduct of particular cases.

(3) To review and evaluate the operations of the service and emphasize special training for attorneys hired by the service.

(4) To review and approve an annual budget for the service.

(5) To review and approve an annual report on the operation of the service and submit such report to the legislature, the governor, and the chief justice of the supreme court.

(6) To approve and authorize contractual arrangements sought by the director.

D. The director shall be an attorney at law licensed to practice in the state. The director shall be qualified by experience to perform the duties of his office. The director shall devote full time to the duties of his office and shall not engage in the private practice of law.

E.(1) The director shall have the following duties:

(a) To organize and administer programs to provide legal counsel and representation for persons of this state with mental disabilities in order to ensure that their rights are protected, subject to the approval of the board of trustees.

(b) To identify the needs of persons with mental disabilities for legal counsel and representation within the state and the resources necessary to meet those needs, subject to the approval of the board of trustees.

(c) To institute or cause to be instituted such legal proceedings as may be necessary to enforce and give effect to any of the duties or powers of the service.

(d) To hire and train attorneys and other professional and nonprofessional staff that may be necessary to carry out the functions of the service. All attorneys employed by the service shall be licensed to practice law in Louisiana.

(e) To establish official rules and regulations for the conduct of work of the service, subject to the approval of the board of trustees.

(f) To take such actions as he deems necessary and appropriate to secure private, federal, and other public funds to help support the service, subject to the approval of the board of trustees.

(2) The director may contract with organizations or individuals for the provision of legal services for persons with mental disabilities, subject to the approval of the board of trustees.

F.(1) Any attorney representing a person with mental illness or a respondent as defined herein shall have ready access to view and copy all mental health and developmental disability records pertaining to his client, unless the client objects. If the patient or respondent later retains a private attorney to represent him, the mental health advocacy service shall destroy all copies of records pertaining to his case.

(2) Any attorney representing a person with mental illness or a respondent as defined herein shall have the opportunity to consult with his client whenever necessary in the performance of his duties. A treatment facility shall provide adequate space and privacy for the purpose of attorney-client consultation.

G. Nothing in this Title shall be construed to prohibit a person with a mental disability or a respondent to be represented by privately retained counsel. If a service attorney has been appointed by the court and the person with a mental disability or respondent secures his own counsel, the court shall discharge the service attorney.

H. Any respondent or person with a mental disability shall have the right to demand that the records in the possession of his attorney regarding his mental condition be destroyed or returned to the treatment facility, and he shall have the right to assurance by the director that such records have been so destroyed by the mental health advocacy service attorney.

I.(1) The Mental Health Advocacy Service shall establish official rules and regulations for evaluating a client's financial resources, for the purpose of determining whether a client has the ability to pay for services received.

(2) A client found to have sufficient financial resources shall be required to pay the service in accordance with standards established by the director. An indigent client shall be provided legal counsel and representation without charge.

Added by Acts 1977, No. 714, §1. Amended by Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1982, No. 496, §1, eff. July 22, 1982; Acts 2012, No. 418, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:65 - REPEALED BY ACTS 1993, NO. 891, 2, EFF. JUNE 23, 1993.

§65. REPEALED BY ACTS 1993, NO. 891, §2, EFF. JUNE 23, 1993.



RS 28:66 - Criteria for civil involuntary oupatient treatment

PART III-A. ASSISTIVE OUTPATIENT TREATMENT

§66. Criteria for civil involuntary outpatient treatment

A. A patient may be ordered to obtain civil involuntary outpatient treatment if the court finds that all of the following conditions apply:

(1) The patient is eighteen years of age or older.

(2) The patient is suffering from a mental illness.

(3) The patient is unlikely to survive safely in the community without supervision, based on a clinical determination.

(4) The patient has a history of lack of compliance with treatment for mental illness that has resulted in either of the following:

(a) At least twice within the last thirty-six months, the lack of compliance with treatment for mental illness has been a significant factor resulting in an emergency certificate for hospitalization, or receipt of services in a forensic or other mental health unit of a correctional facility or a local correctional facility, not including any period during which the person was hospitalized or incarcerated immediately preceding the filing of the petition.

(b) One or more acts of serious violent behavior toward self or others or threats of, or attempts of, serious physical harm to self or others within the last thirty-six months as a result of mental illness, not including any period in which the person was hospitalized or incarcerated immediately preceding the filing of the petition.

(5) The patient is, as a result of his mental illness, unlikely to voluntarily participate in the recommended treatment pursuant to the treatment plan.

(6) In view of the treatment history and current behavior of the patient, the patient is in need of involuntary outpatient treatment to prevent a relapse or deterioration which would be likely to result in the patient becoming dangerous to self or others as defined in R.S. 28:2.

(7) It is likely that the patient will benefit from involuntary outpatient treatment.

B.(1) If the patient has executed an advance directive as defined in R.S. 28:221, any directions included in the directive shall be taken into account by the court in determining the written treatment plan.

(2) Nothing herein shall preclude a person with an advance directive from being subject to a petition pursuant to this Part.

Acts 2008, No. 407, §2.



RS 28:67 - Petition to the court

§67. Petition to the court

A petition for an order authorizing involuntary outpatient treatment may be filed in the judicial district in the parish in which the patient is present or reasonably believed to be present. A petition to obtain an order authorizing involuntary outpatient treatment may be initiated by one of the following persons:

(1) The director of a hospital in which the patient is hospitalized.

(2) The director of an emergency receiving center in which the patient is receiving services.

(3) The director of the human service district, or his designee, or the manager of the regional office of the Department of Health and Hospitals, office of behavioral health, or his designee, in the parish in which the patient is present or reasonably believed to be present.

(4) Any interested person through counsel with written concurrence of the coroner in the jurisdiction in which the person is found.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2013, No. 226, §1.



RS 28:68 - Petition

§68. Petition

A. The petition shall contain the facts which are the basis of the assertion that the patient meets each of the criteria in R.S. 28:66, that he is present or reasonably believed to be present in the parish where filed, and provide the respondent with adequate notice and knowledge relative to the nature of the proceeding.

B. The petition shall be accompanied by an affidavit of a physician, psychiatric mental health nurse practitioner or psychologist, who shall not be the petitioner, and shall state either of the following:

(1) Such physician, psychiatric mental health nurse practitioner or psychologist has examined the patient no more than ten days prior to the submission of the petition, he recommended involuntary outpatient treatment for the patient, and he is willing and able to testify at the hearing on the petition.

(2) No more than ten days prior to the filing of the petition, such physician, psychiatric mental health nurse practitioner or psychologist or his designee has made appropriate attempts to elicit the cooperation of the patient but has not been successful in persuading him to submit to an examination, that such physician, psychiatric mental health nurse practitioner or psychologist has reason to suspect that the patient meets the criteria for involuntary outpatient treatment, and he is willing and able to examine the patient and testify at the hearing on the petition.

Acts 2008, No. 407, §2.



RS 28:69 - Procedure

§69. Procedure

A.(1) Upon the filing of the petition authorized by R.S. 28:67, the court shall assign a time and place for a hearing, which may be conducted before any judge in the judicial district, within five days, and shall cause reasonable notice thereof and a copy of the petition to be served upon the respondent, respondent's attorney, the petitioner and the director of the human service district or the regional manager of the Department of Health and Hospitals, office of behavioral health, in the parish where the petition has been filed. The notice shall inform the respondent that he has a right to be present, a right to counsel, which may be appointed, if he is indigent or otherwise qualified, has the right to counsel appointed to represent him by the Mental Health Advocacy Service, and a right to cross examine witnesses. Continuances shall be granted only for good cause shown.

(2) In addition to those persons entitled to notice pursuant to Paragraph (1) of this Subsection, if the respondent is interdicted, notice of the hearing and a copy of the petition shall be served upon the curator for the interdict and the attorney who represented the interdict in the interdict proceedings.

B. The court shall conduct a hearing on the petition which shall take precedence over all other matters, except pending cases of the same type. The court shall admit evidence according to the Louisiana Code of Evidence. Witnesses and evidence tending to show that the patient is a proper subject for outpatient placement shall be presented first. If the patient does not appear at the hearing, and service of process was proper and appropriate attempts to elicit attendance failed, the court may conduct the hearing in the absence of the patient, but the court shall state the factual basis for conducting the hearing without the patient.

C. The court shall not order involuntary outpatient treatment unless an examining physician, psychiatric mental health nurse practitioner or psychologist who has personally examined the patient within the time period commencing ten days before the filing of the petition, testifies at the hearing.

D. If the patient has refused to be examined by a physician, psychiatric mental health nurse practitioner or psychologist, the court may request the subject to consent to an examination by a physician, psychiatric mental health nurse practitioner or psychologist appointed by the court. If the patient does not consent and the court finds reasonable cause to believe that the allegations in the petition are true, the court may order peace officers, police officers or the sheriff's department to take the patient into custody and transport him to a hospital or emergency receiving center for examination. Retention of the patient in accordance with the court order shall not exceed twenty-four hours. The examination of the patient may be performed by the physician, psychiatric mental health nurse practitioner or psychologist whose affidavit accompanied the petition pursuant to R.S. 28:68(B), if he is privileged or otherwise authorized by the hospital or emergency receiving center. If such examination is performed by another physician, psychiatric mental health nurse practitioner or psychologist, he shall be authorized to consult with the physician, psychiatric mental health nurse practitioner or psychologist whose affidavit accompanied the petition regarding the issues of whether the allegations in the petition are true and whether the patient meets the criteria for involuntary outpatient treatment.

E. A physician, psychiatric mental health nurse practitioner or psychologist who testifies pursuant to Subsection C of this Section shall state the facts which support the allegation that the patient meets each of the criteria for involuntary outpatient treatment, the treatment is the least restrictive alternative, the recommended involuntary outpatient treatment and the rationale. If the recommended involuntary outpatient treatment includes medication, the testimony of the physician, psychiatric mental health nurse practitioner or medical psychologist shall describe the types or classes of medication which should be authorized, the beneficial and detrimental physical and mental effects of such medication, and whether the medication should be self-administered or administered by authorized personnel.

F. The patient shall be afforded an opportunity to present evidence, to call witnesses on his behalf, and to cross-examine adverse witnesses.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2013, No. 226, §1.



RS 28:70 - Written treatment plan

§70. Written treatment plan

A. The court shall not order involuntary outpatient treatment unless an examining physician, psychiatric mental health nurse practitioner or psychologist appointed by the appropriate director of the human service district or regional manager of the Department of Health and Hospitals, office of behavioral health, develops and provides to the court a proposed written treatment plan. The written treatment plan shall be developed by a treatment team which shall include a case manager, clinical social worker and licensed physician, psychiatrist, psychiatric mental health nurse practitioner or psychologist and other specialized service providers as deemed appropriate by the director or regional manager as well as the patient and upon his request, an individual significant to him and concerned with his welfare. The written treatment plan shall include appropriate services to provide care coordination. Such services shall include case management services or assertive community treatment teams. The written treatment plan shall also include appropriate categories of services, as set forth in Subsection E of this Section, which such team recommends the patient should receive. If the written treatment plan includes medication, it shall state whether the medication should be self-administered or administered by authorized personnel, and shall specify type and dosage range of medication most likely to provide maximum benefit for the patient.

B. If the written treatment plan includes alcohol or substance abuse counseling and treatment, it may include a provision requiring testing for either alcohol or illegal substances provided the clinical basis for recommending such plan provides sufficient facts for the court to find all of the following:

(1) The patient has a history of alcohol or substance abuse that is clinically related to the mental illness.

(2) Testing is necessary to prevent a relapse or deterioration.

C. The plan shall be provided to the court no later than the date of the hearing on the petition.

D. The court shall not order involuntary outpatient treatment unless a physician, psychiatric mental health nurse practitioner or psychologist testifies regarding the categories of involuntary outpatient treatment recommended, the rationale for each category, facts which establish that such treatment is the least restrictive alternative, and, if recommended, the beneficial and detrimental physical and mental effects of medication, and whether such medication should be self-administered or administered by an authorized professional.

E.(1) Services shall include but are not limited to the following:

(a) Assertive community treatment.

(b) Case management which is defined as the assignment of the administration of care for an outpatient individual with a serious mental illness to a single person or team, including all necessary medical and mental health care and associated supportive services.

(2) Services may include, but are not limited to, the following:

(a) Medication.

(b) Laboratory testing to include periodic blood testing for therapeutic metabolic effects, toxicology testing and breath analysis.

(c) Individual or group therapy.

(d) Day or partial day programming activities.

(e) Education and vocational rehabilitation training.

(f) Alcohol or substance abuse treatment.

(g) Supervised living.

(h) Transportation.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:71 - Disposition

§71. Disposition

A. If the court determines that the patient does not meet the criteria for involuntary outpatient treatment, the court shall dismiss the petition.

B. If the court finds by clear and convincing evidence that the patient meets the criteria for involuntary outpatient treatment, and no less restrictive alternative is feasible, the court shall order that the patient receive involuntary outpatient treatment for an initial period not to exceed six months. The court shall state reasons why the proposed treatment plan is the least restrictive treatment appropriate and feasible for the patient. The order shall state the categories of involuntary outpatient treatment as set forth in R.S. 28:70, which the patient is to receive, and the court may not order treatment that has not been recommended by the physician, psychiatric mental health nurse practitioner or psychologist in consultation with the treatment team and included in the written treatment plan. The plan shall be certified by the director of the human service district or the regional manager of the Department of Health and Hospitals, office of behavioral health, responsible for services in the district where the petition is filed, as offering services which are available through their offices. The court shall not order an outpatient commitment unless the director or regional manager so certifies.

C. If the court finds by clear and convincing evidence that the patient meets the criteria for involuntary outpatient treatment, and a written proposed treatment plan has not been submitted, the court shall order the director of the human service district or the regional manager of the Department of Health and Hospitals, office of behavioral health, to provide a plan and testimony within five days of the date of the order.

D. The court may order the patient to self administer psychotropic drugs or accept the administration of such drugs by authorized personnel as part of an involuntary outpatient treatment program. The order shall specify the type and dosage range of psychotropic drugs and it shall be effective for the duration of such involuntary outpatient treatment.

E. If the petitioner is the director of a hospital that operates an involuntary outpatient treatment program, the court order shall direct the hospital to provide all categories of involuntary outpatient treatment services. If the hospital does not have such a program or if the patient is discharged to a different district or region, or if the director of the human service district or regional manager for the Department of Health and Hospitals, office of behavioral health, has filed the petition and certified services are available, the court order shall require the appropriate director or regional manager to provide for all categories of involuntary outpatient treatment services.

F. The director or regional manager shall apply for court approval prior to instituting a proposed material change in the involuntary outpatient treatment order unless such change is contemplated in the order. For purposes of this Subsection, a material change shall mean an addition or deletion of a category of involuntary outpatient treatment service, or any deviation without the consent of the patient from the terms of an existing order relating to the administration of psychotropic drugs, or a change of residence from one district or region to another. Any application for court approval shall be served upon all persons required to be served with notice of a petition for an order authorizing involuntary outpatient treatment. Either party may move for a hearing on the application. If a motion is not filed within five days from the date the application is filed, the court shall grant the application.

G. Failure to comply with an order of assisted outpatient treatment shall not be grounds, in and of itself, for involuntary civil commitment or a finding of contempt of court.

Acts 2008, No. 407, §2; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:72 - Application for additional periods of treatment

§72. Application for additional periods of treatment

A. The court order for outpatient treatment shall expire at the end of the specified period unless a petition for an extension has been filed. If the director or regional manager determines that a patient requires further involuntary outpatient treatment, he shall file a petition for continued treatment prior to the expiration of the initial involuntary outpatient treatment ordered by the court. If a patient has been ordered to receive outpatient treatment for four consecutive one hundred eighty day periods, the period of any subsequent order may exceed one hundred eighty days but shall not exceed one year.

B. The procedure for obtaining an extension shall be the same as for obtaining the original order. However, the time periods provided in R.S. 28:66(A)(4) shall not be applicable in determining the appropriateness of the extension. The court order requiring blood or laboratory testing shall be subject to review after six months by the physician, psychiatric mental health nurse practitioner or psychologist who developed the written treatment plan or who is designated by the director, and the blood or laboratory testing may be terminated without further action of the court.

Acts 2008, No. 407, §2.



RS 28:73 - Application to stay, vacate or modify

§73. Application to stay, vacate, or modify

In addition to any right or remedy available by law, the patient may apply to the court to stay, vacate, or modify the order and he shall notify the director or manager of his application.

Acts 2008, No. 407, §2.



RS 28:74 - Appeals

§74. Appeals

Review of an order issued pursuant to this Part shall be in accordance with R.S. 28:56(D) and (E).

Acts 2008, No. 407, §2.



RS 28:75 - Failure to comply with involuntary outpatient treatment

§75. Failure to comply with involuntary outpatient treatment

A. When a physician, psychiatric mental health nurse practitioner or psychologist determines the patient has failed to comply with the ordered treatment, efforts were made to solicit compliance by the district, the region, case manager or assertive community treatment provider, and the patient may be in need of involuntary admission to a treatment facility, he may execute an emergency certificate in accordance with R.S. 28:53, request an order for custody in accordance with R.S. 28:53.2, or seek a judicial commitment in accordance with R.S. 28:54.

B. If the patient refuses to take medication or refuses to take or fails blood or other laboratory tests as required by court order, the physician, psychiatric mental health nurse practitioner or psychologist may consider his refusal in determining whether the patient is in need of inpatient treatment services.

Acts 2008, No. 407, §2.



RS 28:91 - Transfer to mental institution

PART IV. TRANSFER, DISCHARGE, LEAVE OF ABSENCE,

RETURN OF ESCAPED PATIENTS, BOARDING OUT OF PATIENTS

INTERSTATE RENDITION AND DEPORTATION

§91. Transfer to mental institution

The judge shall designate or shall request the superintendent to provide an attendant to conduct the patient to the institution and may authorize the employment of assistants if necessary.

Wherever practicable, the mental patient to be hospitalized shall be permitted to be accompanied by one or more of his friends or relatives.

Upon delivering the patient, the attendant shall indorse that fact upon a warrant and the superintendent receiving the patient shall sign the warrant in acknowledgment.

Amended by Acts 1954, No. 701, §1.



RS 28:92 - Transfer of patients from military establishments

§92. Transfer of patients from military establishments

Any resident and rightful charge upon the state who becomes mentally ill while in military service and is returned to the state because of need of institutional care, shall be directly transferred from the military establishment to a state hospital, provided arrangements to receive him are made in advance with the superintendent.

Unless sooner discharged from military service, the patient shall be detained for a period of observation not to exceed thirty days. If it is found that he should remain at the hospital, he shall, after discharge from military service, be committed in accordance with the provisions of this Chapter.



RS 28:93 - Transfer of veterans to United States veterans hospitals

§93. Transfer of veterans to United States veterans hospitals

Any veteran eligible for treatment in a United States veterans hospital who has been committed to a mental hospital within the state may be transferred to a United States veterans hospital.

The transfer shall be by order of the committing court or by order of the superintendent of the mental hospital in which the veteran is confined or by order of the division if the veteran is on leave.

Amended by Acts 1974, No. 294, §1.



RS 28:94 - Transfer of patients between institutions

§94. Transfer of patients between institutions

A. Except as otherwise provided in this Subsection, the department may transfer any patient from one mental institution to another. Moreover, the superintendent of an institution may request the department to transfer a patient when he believes that a transfer is necessary.

(1) A patient may be transferred to or from a private mental institution only upon the joint application of the superintendent of that institution and of the legal or natural guardian or the person liable for the support of the patient. However, no private mental institution shall be obligated to retain a patient because of the refusal to sign the application by the guardian or the person liable for support.

(2) A person under sentence or acquitted of a crime or misdemeanor on the ground of mental illness or defect shall be transferred only upon authority of the committing court.

(3) A voluntary patient shall be transferred only with his written consent.

B. The following documents, as applicable, shall accompany a patient upon his transfer:

(1) The transfer order of the department.

(2) Certified copies of the application for admission, the physician's certificate, the report of the commission, and the order of the committing court.

(3) All of the patient's clinical records or a full abstract thereof, including the results of medical, physical, and laboratory examinations.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:95 - Removal of female patients

§95. Removal of female patients

A reputable woman attendant shall accompany a female patient while traveling. If an adult member of the patient's family is not available to accompany her, the court or the officials or other persons liable for her care shall provide an attendant.



RS 28:96 - Discharge by the superintendent

§96. Discharge by the superintendent

A. Except as otherwise provided in this Section, the superintendent may discharge any patient committed to his institution if he believes that the patient has sufficiently recovered and that no harm will result from his discharge.

B. The superintendent shall as frequently as practicable, but not less often than every six months, examine or cause to be examined every patient and may discharge the patient and immediately make a report thereof to the division.

C. A patient committed in accordance with the provisions of Article 267 of the Code of Criminal Procedure shall be discharged only in the manner provided in that Article.

D. A patient committed in accordance with R.S. 28:59 shall be discharged only upon order of the committing court.

E. A patient who has shown dangerous tendencies shall be discharged upon the written consent of the division after an examination and after sufficient guarantee of proper supervision of the patient by a reputable person.

F. A patient whose discharge is opposed by a relative or other interested person shall be discharged only after the person opposing has been notified and given an opportunity to state his reasons why the patient should be detained for further care and treatment.

G. A mental defective who no longer requires treatment may be discharged with the approval of the division and with the approval of the committing court if commitment was by court order.

H. A mental defective convicted of a crime or misdemeanor prior to his transfer to an institution for mental defectives shall not be discharged prior to the time he might have been discharged from his original place of detention.

Amended by Acts 1954, No. 701, §1; Acts 1974, No. 294, §1.



RS 28:96.1 - Discharge by the superintendent of a private mental hospital

§96.1. Discharge by the superintendent of a private mental hospital

A. Except as otherwise provided in this Section the superintendent or head of a private mental hospital may discharge any patient committed to his institution only on the certificate of either two physicians, or one physician and one psychologist, medical psychologist, or psychiatric mental health nurse practitioner stating that the patient has sufficiently recovered and that no harm will result from his discharge.

B. A patient committed in accordance with the provisions of Article 267 of the Code of Criminal Procedure shall be discharged only in the manner provided in that Article.

C. A patient committed to a private hospital in accordance with R.S. 28:59 shall be discharged only upon order of the committing court.

D. A patient whose discharge from a private mental hospital is opposed by a relative or other interested person shall be discharged only after the person opposing has been notified and given an opportunity to state the reasons why the patient should be detained for further care and treatment.

E. A patient committed to a private mental hospital who has shown dangerous tendencies shall be discharged only upon the certificate of either two physicians, or one physician and one psychologist, medical psychologist, or psychiatric mental health nurse practitioner after an examination, and after sufficient guarantee has been provided of proper supervision of the patient by a reputable person.

F. A mental defective who no longer requires treatment may be discharged on the certificate of either two physicians, or one physician and one psychologist, medical psychologist, or psychiatric mental health nurse practitioner and with the approval of the committing court if the commitment was by court order.

Added by Acts 1966, No. 482, §2; Acts 2006, No. 664, §1.



RS 28:97 - Discharge by the department

§97. Discharge by the department

The department may order the examination and the discharge of any patient, except those committed in accordance with R.S. 28:59 and under Title XXI relating to insanity proceedings of the Code of Criminal Procedure, if as a result of the examination it believes that the patient should no longer be detained. When a discharge in accordance with this Section is contemplated, the department shall give notice to the superintendent and to the person who caused the patient to be committed, in order that they may state their reasons why the patient should be detained for further treatment.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1987, No. 928, §2, eff. July 20, 1987.



RS 28:98 - Repealed by Acts 1972, No. 154, 4

§98. Repealed by Acts 1972, No. 154, §4



RS 28:98.1 - Repealed by Acts 1985, No. 341, 1; eff. July 9, 1985.

§98.1. Repealed by Acts 1985, No. 341, §1; eff. July 9, 1985.



RS 28:98.2 - Immunity of superintendent and mental hospital

§98.2. Immunity of superintendent and mental hospital

Any detentions, confinements, commitments or discharges made of a mental patient in accordance with this Chapter to any state or private mental hospital or institution by the superintendent thereof, acting in good faith, reasonably and without negligence, are hereby declared to be administrative acts of the superintendent and/or the hospital, and the superintendent and the hospital are hereby granted immunity from liability for damages to any patient so detained, confined or committed for false imprisonment or otherwise, provided, however that the superintendent and/or the hospital shall not thereby be exempt from liability for negligence in the care or treatment of such patient.

Added by Acts 1966, No. 482, §2.



RS 28:99 - Discharge by lapse of time

§99. Discharge by lapse of time

Any patient continuously absent from an institution without leave for twelve months is automatically discharged and may be readmitted only according to law. This Section does not apply to mental defectives or epileptics, whose leaves are indefinite and who can be returned at any time until formal discharge, nor to patients committed in accordance with R.S. 28:59.



RS 28:100 - Leaves of absence for patients

§100. Leaves of absence for patients

The superintendent may grant to patients leaves of absence for such time and upon such conditions as he prescribes. In granting leave, the superintendent is subject to the restrictions provided in R.S. 28:96.

A patient on leave may be returned at any time by the superintendent or the person to whom he has been released. The cost of return shall be paid by the latter.

Mental defectives and epileptics, whose leaves are indefinite, can be returned at any time until formal discharge, but other patients shall renew their leaves yearly or are liable to become automatically discharged in accordance with R.S. 28:99.



RS 28:100.1 - Convalescent status; rehospitalization

§100.1. Convalescent status; rehospitalization

The superintendent may release an improved patient on convalescent status when he believes that such release is in the best interests of the patient. Release on convalescent status shall include provisions for continuing responsibility to and by the hospital, including a plan of treatment on an outpatient or nonhospital patient basis. Prior to the end of a year on convalescent status, and not less frequently than annually thereafter, the superintendent shall re-examine the facts relating to the hospitalization of the patient on convalescent status and, if he determines that in view of the condition of the patient hospitalization is no longer necessary, he may discharge the patient and make a report thereof to the department.

Prior to such discharge, the superintendent of the hospital from which the patient is given convalescent status may at any time readmit the patient. If there is reason to believe that it is in the best interest of the patient to be rehospitalized, the department or the superintendent may issue an order for the immediate rehospitalization of the patient. Such an order, if not voluntarily complied with, shall, upon the direction of a judge of a court of record of the parish in which the patient is resident or present, authorize any health or police officer to take the patient into custody and transport him to the hospital, or if the order is issued by the department, to a hospital designated by it.

Added by Acts 1954, No. 701, §2. Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:101 - Boarding out patients

§101. Boarding out patients

Under conditions indicating rehabilitation possibilities, the superintendent, with the consent of the department, may permit patients to board out with responsible persons who may be paid for their care of the patients. This Section does not apply to patients committed in accordance with R.S. 28:59.

A. In determining the amount to be paid, the value of any services to be rendered by the patient while boarding shall be considered and should the services of the patient justify, he shall be paid a sum in excess of his board to compensate him for these services.

B. The superintendent may require the person applying to board a patient to give bond with security for the proper care of the patient.

C. Agents of the institution shall visit frequently every boarding patient. If it is determined that the patient is not being cared for properly, the superintendent shall recall him to the institution with the consent of the department.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:102 - Return of escaped patients

§102. Return of escaped patients

Any escaped patient shall be returned at the expense of the institution from which he escaped unless his discharge is granted before his return.



RS 28:103 - Deportation of nonresident patients

§103. Deportation of nonresident patients

The department may return any nonresident patient to the state or county of which he is a legal resident. Pending the return, the department shall provide necessary temporary care for the patient. He shall be suitably clothed and, if necessary, shall be accompanied by an attendant who shall deliver the patient with due care to the proper officials at the destination. If the patient is able to travel alone, he shall be provided with sufficient funds for sustenance and travel.

The department may enter into agreements with other states for reciprocity in deporting mental patients.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:104 - Importation of mental patients prohibited

§104. Importation of mental patients prohibited

No person or public carrier shall knowingly import a non-resident mental patient into this state for the purpose of having him committed.

Any person who violates this Section shall be fined one hundred dollars or imprisoned for sixty days, or both, and the patient shall be removed from the state at the expense of the offending person or public carrier.



RS 28:105 - Extradition of escaped patients

§105. Extradition of escaped patients

The extradition of escaped patients shall be in accordance with the Uniform Act for the Extradition of Persons of Unsound Mind.



RS 28:141 - Costs of commitment and examination

PART V. FEES AND COSTS

§141. Costs of commitment and examination

If financially able, the patient or his legally responsible relative shall pay the costs of commitment, including examination fees, expenses incurred in calling witnesses, fees of counsel for the patient, and fees of the commission, otherwise the parish of domicile in the case of a resident or the division in the case of a non-resident shall pay these costs.

Fees for services rendered by coroners or other experts in the commitment of patients shall be in accordance with the provisions contained in Article 267 of the Code of Criminal Procedure and the special laws relating to the fees of coroners and assisting physicians in interdiction proceedings. Except for emergency commitments which do not result in court commitment and voluntary admissions, the coroner of the parish of domicile shall receive the usual fee allowed in a formal commitment, for all types of commitment under this Chapter, even though he does not act personally in the commitment proceeding

Amended by Acts 1974, No. 294, §1.



RS 28:142 - Costs of transportation

§142. Costs of transportation

If financially able, the patient or his legally responsible relative shall pay all the costs incident to transporting the patient to the mental hospital; otherwise the department, in the case of a nonresident, or the parish in which the hearing was held, in the case of a resident, shall pay these costs. If a patient's domicile is in a parish other than that in which the hearing was held, the former parish shall reimburse the latter for these costs.

Fees for transporting patients shall be in accordance with the special laws establishing fees for transporting prisoners.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:143 - Costs of maintenance and boarding out

§143. Costs of maintenance and boarding out

The superintendent of each mental institution shall include the costs of maintenance and boarding out of patients as an expense of the institution and shall prepare budgets in accordance with the provisions of Chapter 1 of Title 39.

If financially able, the patient or his legally responsible relative shall reimburse the institution for all or a part of the cost of his maintenance or boarding out.



RS 28:144 - Investigation and assessment of charges

§144. Investigation and assessment of charges

The department shall develop procedures to determine the ability of a patient or his legally responsible relative to pay all or a part of the costs of the patient's care and shall adopt rules and regulations for the assessment of charges in accordance with the ability to pay.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:145 - Costs of transfer

§145. Costs of transfer

The person requesting the transfer shall pay the costs of transferring a patient between institutions. The department shall pay the costs of transfers made at its request.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:146 - Expenses incident to discharge, removal, or funeral

§146. Expenses incident to discharge, removal, or funeral

A. If financially able, the patient or his legally responsible relative shall pay the costs of the patient's funeral or his discharge and removal, including traveling expenses to his home; otherwise the institution shall pay these costs. If discharge is ordered by the department and the institution has to pay the patient's traveling expenses to his home, the department shall reimburse the institution out of appropriations for persons who are indigent and have a mental illness.

B. If a patient committed in accordance with R.S. 28:59 is ordered returned by the court, the parish in which the court is located shall pay these costs.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:147 - Method of collection

§147. Method of collection

The department may demand and receive any sums assessed as costs against a patient or his legally responsible relative and in the case of nonpayment, may sue to enforce collection.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978.



RS 28:148 - Expenses of deportation

§148. Expenses of deportation

Expenses for deporting a nonresident patient shall be paid by the department out of appropriations for persons who are indigent and have a mental illness.

Amended by Acts 1974, No. 294, §1; Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:171 - Enumerations of rights guaranteed

PART VI. RIGHTS OF PERSONS SUFFERING FROM MENTAL

ILLNESS AND SUBSTANCE ABUSE

§171. Enumerations of rights guaranteed

A. No patient in a treatment facility pursuant to this Chapter shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of the state of Louisiana, or the Constitution of the United States solely because of his status as a patient in a treatment facility. These rights, benefits, and privileges include, but are not limited to, civil service status; the right to vote; the right to privacy; rights relating to the granting, renewal, forfeiture, or denial of a license or permit for which the patient is otherwise eligible; and the right to enter contractual relationships and to manage property.

B. No patient in a treatment facility shall be presumed incompetent, nor shall such person be held incompetent except as determined by a court of competent jurisdiction. The determination of incompetence shall be separate from the judicial determination of whether the person is a proper subject for involuntary commitment.

C.(1) The patient in a treatment facility shall be permitted unimpeded, private, and uncensored communication with persons of his choice by mail, telephone, and visitation. These rights may be restricted by the director of the treatment facility if sufficient cause exists and is so documented in the patient's medical records. The patient's legal counsel, as well as his next of kin or responsible party must be notified in writing of any such restrictions and the reasons therefor. When the cause for any restriction ceases to exist, the patient's full rights shall be reinstated. A patient shall have the right to communicate in any manner in private with his attorney at all times.

(2) The director of a treatment facility shall ensure that correspondence can be conveniently received and mailed, that telephones are reasonably accessible, and that space for visits is available. Writing materials, postage, and telephone usage funds shall be provided in reasonable amounts to recipients who are unable to procure such items.

(3) Reasonable times and places for the use of telephones and for visits may be established in writing by the director of any treatment facility. However, the times and places established by the director must allow patients, at a minimum, reasonable daily communication by telephone and visitation. These rights may be restricted by the director of the treatment facility if sufficient cause exists and is so documented in the patient's medical records. The patient's legal counsel, as well as his next of kin or responsible party, must be notified in writing of any such restrictions and the reasons therefor. When the cause for any restriction ceases to exist, the patient's full rights shall be reinstated.

(4)(a) The director of any substance abuse treatment facility may restrict the visitation rights of a patient who is voluntarily admitted to such treatment facility under the provisions of R.S. 28:52, 52.1, 52.2, 52.3, and 52.4 for the initial phase of treatment but no longer than seven days unless good cause exists to extend the restriction and is so documented in the patient's record. This restriction shall not apply to visitation by the patient's attorney, or if he is not represented by counsel, the mental health advocate, or the patient's minister. This restriction shall also not apply to a parent or legal guardian of a patient who is a minor unless the director determines that good cause exists that such restriction shall be in the best interest of the patient and is so documented in the patient's record. When the facility director determines the need to restrict visitation of new patients he shall post notice of such restriction in places prominent to all new admissions, and shall inform each new patient of the restriction prior to the admission of the patient, and the length and duration thereof, and further, that such restriction may be extended on an individual basis as determined to be in the patient's interest by the treatment staff with the concurrence of the medical director.

(b) Nothing herein shall be construed to further restrict other forms of patient communication as permitted in this Section, nor shall this restriction apply to mental health treatment facilities.

D. Seclusion or restraint shall only be used to prevent a patient from physically injuring himself or others. Seclusion or restraint may not be used to punish or discipline a patient or used as a convenience to the staff of the treatment facility. Seclusion or restraint shall be used only in accordance with the following standards:

(1) Seclusion or restraint shall only be used when verbal intervention or less restrictive measures fail. Use of seclusion or restraint shall require documentation in the patient's record of the clinical justification for such use as well as the inadequacy of less restrictive intervention techniques.

(2) Seclusion or restraint shall only be used in an emergency. An emergency occurs when there is either substantial risk of self-destructive behavior, as evidenced by clinically significant threats or attempts to commit suicide or to inflict serious harm to self, or a substantial risk or serious physical assault on another person, as evidenced by dangerous actions or clinically significant threats that the patient has the apparent ability to carry out.

(3) A written order from a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner acting within the scope of his institutional privileges shall be required for any use of seclusion or restraint. If, however, no physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner is immediately available, a registered nurse who has been trained in management of disturbed behavior may utilize seclusion or restraint. The nurse or the nursing supervisor shall then immediately notify a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority to order seclusion or restraint and provide him with sufficient information to determine whether seclusion is necessary and whether less restrictive interventions have been tried or considered. The physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner may issue a telephone order for seclusion or restraint, if such order is indicated.

(4) Written orders for the use of seclusion or restraint shall be time limited and not more than twelve hours in duration. The written order shall include the date and time of the actual examination of the patient, the date and time that the patient was placed in seclusion or restraint, and the date and time that the order was signed.

(5) A renewal order for up to twelve hours of seclusion or restraint may be issued by a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority to order seclusion or restraint after determining that there is no less restrictive means of preventing injury to the patient or others. If any patient is held in seclusion or restraint for twenty-four hours, the physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority shall conduct an actual examination of the patient and document the reason why the use of seclusion or restraint beyond twenty-four hours is necessary, and the next of kin or responsible party shall be notified by the twenty-sixth hour.

(6) Staff who implement written orders for seclusion or restraint shall have documented training in the proper use of the procedure for which the order was written.

(7) Periodic monitoring and care of the patient shall be provided by responsible staff. A patient in seclusion or restraint shall be evaluated every fifteen minutes, especially in regard to regular meals, water, and snacks, bathing, the need for motion and exercise, and use of the bathroom, and documentation of these evaluations shall be entered in the patient's record.

(8) Patients shall be released from seclusion or restraint as soon as the reasons justifying the use of seclusion or restraint subside. If at any time during the period of seclusion or restraint a registered nurse determines that the emergency which justified the seclusion or restraint has subsided and a physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner with institutional authority to order seclusion or restraint is not immediately available, the patient shall be released. At the end of the period of seclusion or restraint ordered by the physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner the patient shall be released unless a renewal order is issued.

(9) Mechanical restraints shall be designed and used so as not to cause physical injury to the patient and so as to cause the least possible discomfort.

(10) Facilities using seclusion or restraint shall have written policies concerning their use in place before they can be used. These policies shall include standards and procedures for placing a patient in seclusion or restraint, and for informing him of the reason he was put in seclusion or restraint and the means of terminating such seclusion or restraint.

(11) Nothing in this Section shall be construed to expand the scope of practice of psychology as defined in R.S. 37:2351 et seq. to authorize the ordering, administering, or dispensing of medications, or to authorize any practice not permitted under the privileges granted by the institution.

(12) The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to govern the use of seclusion and restraint. Such rules and regulations shall respect the patient's individual rights, protect the patient's health, safety, and welfare, and be the least restrictive of the patient's liberty. The department shall adopt rules and regulations to provide for enforcement procedures and penalties applicable to a person who violates the requirements of this Section.

E. A patient may be placed alone in a room or other area pursuant to behavior shaping techniques such as "time-out". Such confinement may only be used as part of a written treatment plan, shall not be used for the convenience of staff, and may be used only according to the following standards and procedures:

(1) Placement alone in a room or other area shall be imposed only when less restrictive measures are inadequate.

(2) Placement alone in a room or other area shall only be ordered by a qualified professional trained in behavior-shaping techniques and authorized in accordance with the written policies and procedures of the facility to order the use of behavioral-shaping techniques.

(3) The period of placement alone in a room or other area shall not exceed thirty minutes.

(4) The patient shall be observed and supervised by a staff member.

(5) The period of placement alone in a room or other area shall not exceed a total of three hours in any twenty-four-hour time period. If the placement alone in a room or other area exceeds a total of three hours in any twenty-four-hour time period, it shall then be considered seclusion and shall be governed by the procedures and standards set forth in Subsection D of this Section.

(6) The date, time, and duration of the placement shall be documented.

(7) In treatment facilities where patients are placed alone in a room or other area as a behavior-shaping technique, there shall be written policies and procedures governing use of such behavior-shaping technique.

F. No patient confined by emergency certificate, judicial commitment, or non contested status shall receive major surgical procedures or electroshock therapy without the written consent of a court of competent jurisdiction after a hearing.

If the director of the treatment facility, in consultation with two physicians, determines that the condition of such a patient is of such a critical nature that it may be life threatening unless major surgical procedures or electroshock therapy are administered, such emergency measures may be performed without the consent otherwise provided for in this Section. No physician shall be liable for a good faith determination that a medical emergency exists.

G. Every patient shall have the right to wear his own clothes; to keep and use his personal possessions, including toilet articles, unless determined by a physician, medical psychologist, or psychiatric mental health nurse practitioner that these are medically inappropriate and the reasons therefor are documented in his medical record. The patient shall also be allowed to spend a reasonable sum of his own money for canteen expenses and small purchases, and to have access to individual storage spaces for his private use. If the patient is financially unable to provide these articles for himself, the treatment facility shall provide a reasonable supply of clothing and toiletries.

H. Every patient shall have the right to be employed at a useful occupation depending upon his condition and available facilities.

I. Every patient shall have the right to sell the products of his personal skill and labor at the discretion of the director of the treatment facility and to keep or spend the proceeds thereof or to send them to his family.

J. Every patient shall have the right to be discharged from a treatment facility when his condition has changed or improved to the extent that confinement and treatment at the treatment facility are no longer required. The director of the treatment facility shall have the authority to discharge a patient admitted by judicial commitment without the approval of the court which committed him to the treatment facility. The court shall be advised of any such discharge. The director shall not be legally responsible to any person for the subsequent acts or behavior of a patient discharged by him in good faith.

K. Every patient shall have the right to engage a private attorney. If a patient is indigent, he shall be provided an attorney by the mental health advocacy service, if he so requests. The attorneys provided by the mental health advocacy service or appointed by a court shall be interested in and qualified by training and/or experience in the field of mental health statutes and jurisprudence.

L. Every patient shall have the right to request an informal court hearing to be held at the discretion of the court within five days of the receipt of the request by the court. If the court determines that a hearing is appropriate and if the patient is not represented by an attorney of his own or from the mental health advocacy service, the court shall appoint an attorney to represent the patient. The purpose of the hearing shall be to determine whether or not the patient should be discharged from the treatment facility or transferred to a less restrictive and medically suitable treatment facility.

M. No provision hereof shall abridge or diminish the right of any patient to avail himself of the right of habeas corpus at any time.

N. Every patient shall have the right to be visited and examined at his own expense by a physician, psychologist, medical psychologist, or a psychiatric mental health nurse practitioner designated by him or a member of his family or an interested party. The physician, psychologist, medical psychologist, or psychiatric mental health nurse practitioner may consult and confer with the medical staff of the treatment facility and have the benefit of all information contained in the patient's medical record.

O. Prefrontal lobotomy shall be prohibited as a treatment solely for mental or emotional illness.

P. No medication may be administered to a patient pursuant to the provisions of this Chapter except upon the order of a physician, medical psychologist, or psychiatric mental health nurse practitioner. The physician, medical psychologist, or psychiatric mental health nurse practitioner is responsible for all medications which he has ordered and which are administered to a patient. A record of medications administered to each patient shall be kept in his medical record including all instances when a patient is administered medication without his consent. Medication shall not be used for nonmedical reasons such as punishment or for convenience of the staff.

Q. A person admitted to a treatment facility has the right to an individualized treatment plan and periodic review to determine his progress. The appropriate staff of the facility shall review the person's progress at least at intervals of thirty days. The staff shall enter into the person's medical record his response to medical treatment, his current mental status, and specific reasons why continued treatment is necessary in the current setting or whether a treatment facility is available which is medically suitable and less restrictive of the patient's liberty.

R. A person admitted to a treatment facility has the right to have available such treatment as is medically appropriate to his condition. Should the treatment facility be unable to provide an active and appropriate medical treatment program, the patient shall be discharged.

S. Any patient known by a director of a treatment facility to be practicing a well-recognized religious method of healing under the care of a duly accredited practitioner thereof shall not be ordered medically treated, unless he is, as a result of a mental disorder, a danger to himself or to others.

Amended by Acts 1972, No. 154, §1; Acts 1974, No. 294, §1; Acts 1977, No. 714, §1; Acts 1978, No. 680, §1; Acts 1978, No. 782, §1, eff. July 17, 1978; Acts 1990, No. 87, §1; Acts 1992, No. 798, §1, eff. July 7, 1992; Acts 1993, No. 891, §1, eff. June 23, 1993; Acts 1995, No. 436, §1; Acts 1995, No. 1287, §1, eff. June 29, 1995; Acts 1997, No. 985, §1; Acts 2006, No. 664, §1.



RS 28:171.1 - Principles for the mental health system

§171.1. Principles for the mental health system

The department and any entity which receives funding through a state contract to provide services to persons who are mentally ill shall provide, to the maximum extent possible, mental health treatment, services, and supports which are consistent with the following principles:

(1) Treatment, services, and supports assist in enabling people to exercise self-determination in their lives.

(2) Treatment, services, and supports assist in enabling people to achieve their maximum potential through increased independence, productivity, and inclusion in their communities.

(3) Personal outcomes and goals are considered in the development of individualized supports for each person.

(4) The community where the person chooses to live and work is an appropriate place to provide treatment, supports, and services.

(5) Persons with mental illness are generally best able to determine their own needs, rather than their needs being determined by others.

(6) For children with mental illness, the needs of the entire family should be considered in the development of family supports.

(7) Family supports may enable children to live in stable family environments with enduring relationships with one or more adults regardless of the severity of the mental illness of the child or the degree of support necessary.

(8) Children and young adults with mental illness receive and participate in an appropriate education which enables them to have increased opportunities for well being, development, and inclusion in their communities.

(9) Existing natural supports and community resources are promoted and utilized.

Acts 2012, No. 418, §1.



RS 28:172 - Deposit of patients' funds; disbursement

§172. Deposit of patients' funds; disbursement

A. The superintendent of each hospital for persons with mental illness is authorized to receive and receipt for funds belonging to a patient and shall keep such funds on deposit for the use and benefit of the patient. Such funds shall be considered as being on deposit with an agency of the state of Louisiana and no bond shall be required of the superintendent. Disbursement thereof shall be made only on order of the court having jurisdiction over the patient if he has been judicially interdicted or if not, an order of the person or governmental agency making the deposit in behalf of the patient.

B. When a patient dies who has funds on deposit to his credit the superintendent may at his discretion use whatever portion of such funds is needed to give the patient a decent burial. The remainder of the patient's funds may be claimed by his heirs by appropriate legal action. If such funds are not claimed by the heirs of a deceased patient within five years of the date of his death his funds shall become the property of the state and be used by the superintendent for the benefit of other patients in the hospital.

Added by Acts 1954, No. 427, §1. Amended by Acts 1962, No. 160, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:173 - Interest earned on funds of mental patients

§173. Interest earned on funds of mental patients

Interest earned on funds of mental patients deposited with the institution shall be expended by the institution for recreational purposes for the benefit of the inmates therein.

Added by Acts 1954, No. 427, §2.



RS 28:181 - Improper commitment

PART VII. PENALTIES

§181. Improper commitment

Any person who, alone or in conspiracy with others, unlawfully, wilfully, maliciously, and without reasonable cause, commits or attempts to commit to any mental institution any person not sufficiently ill to require care shall be fined not more than one thousand dollars, or imprisoned for not more than one year, or both.

Amended by Acts 1954, No. 701, §1.



RS 28:182 - Maltreating patient

§182. Maltreating patient

Any person who maltreats a patient of any institution shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.



RS 28:183 - Furnishing weapons

§183. Furnishing weapons

Any person who knowingly makes available any dangerous instrument or weapon to any patient of any mental institution shall be fined not more than five hundred dollars, or imprisoned for not more than two years, or both.



RS 28:184 - Furnishing intoxicants

§184. Furnishing intoxicants

Any person who knowingly makes available any intoxicant to any patient of any mental institution, except with the permission of the superintendent, shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both.



RS 28:185 - Unlicensed counseling

§185. Unlicensed counseling

A. No person shall hold himself out to be a counselor with a specific specialty to provide mental health or substance abuse services, or attempt to provide counseling services in this state, and receive fees either from the patient or a third party, unless he is authorized to practice in the specific specialty area by the appropriate state or regulatory authority.

B. Any person found to be in violation of this Section shall be fined not more than five hundred dollars, or imprisoned for not more than one year or both.

C. All persons found to be in violation of this Section, shall be reported to the Department of Health and Hospitals where a database shall be kept of all violators.

Acts 2006, No. 612, §1.



RS 28:200 - Promotion of a community-based system of care

PART VIII. COMMUNITY BEHAVIORAL HEALTH AND

DEVELOPMENTAL DISABILITIES

CENTERS, FACILITIES, AND SERVICES

§200. Promotion of a community-based system of care

It is hereby declared to be a function of the Department of Health and Hospitals to promote the establishment and administration of a community-based system of care, including but not limited to community behavioral health centers for persons with mental illness, persons with developmental disabilities, or both conditions as contemplated by the provisions of R.S. 40:2013. Behavioral health centers as used herein shall include guidance centers.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 1997, No. 166, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:201 - Transfer of administration

§201. Transfer of administration

The department may continue to administer any such existing centers but its primary endeavor shall be to transfer responsibility for the administration of existing facilities or facilities that may hereafter be created to local associations, nonprofit corporations, police juries, school boards, municipalities, or other public agencies that have demonstrated a desire to establish, maintain, and operate facilities for persons with mental illness, developmental disabilities, or both conditions on a municipal, parish, or other local area basis.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:202 - Lease of land, buildings, equipment

§202. Lease of land, buildings, and equipment

The department may lease to responsible local organizations or to the governing bodies of local public agencies any state owned land, buildings, and equipment designed for or being operated as a behavioral health center.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:203 - Standards of operation and maintenance; enforcement; entry and inspection

§203. Standards of operation and maintenance; enforcement; entry and inspection

The department shall adopt standards of operation and maintenance of behavioral health centers and facilities for persons with developmental disabilities and the secretary shall enforce such rules and regulations as provided in R.S. 40:2017.7. The department shall have the right to enter upon and inspect community behavioral health and developmental disabilities centers and assay the efficiency of their operations for the purpose of determining compliance with or violation of any of the standards.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:204 - Contracts

§204. Contracts

The department may contract with local voluntary associations, nonprofit corporations, police juries, school boards, municipalities, or other public agencies providing for the administration of such centers by the contracting local authority out of any funds, including local, state, and federal funds or a combination thereof made available for the operation and maintenance of community behavioral health and developmental disabilities centers which have accepted allocation of funds as herein provided. The allocation of funds as herein authorized shall not have the effect of making the employees or officials of a community behavioral health or developmental disabilities center state employees or state officials. Such persons shall be employees or officials of the local governing authority or private corporation or association and the state shall not be held responsible by any court for the negligent act of any such persons. The department may stipulate in any such contract that it reserves the right to consult with local authorities relative to program, management, personnel, and facilities of a community behavioral health or developmental disabilities center.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:205 - Allocation of funds

§205. Allocation of funds

The department shall have final authority in determining the percentage not to exceed seventy-five percent of state and federal funds or either that may be allotted to any community behavioral health center as contemplated by R.S. 28:204 but the allocation may be cancelled at any time the department finds a community behavioral health or developmental disabilities center is violating any of the standards of operation and maintenance adopted under the provisions of R.S. 28:203.

Acts 1978, No. 786, §3, eff. July 17, 1978; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:206 - Continuum of care for the emotionally and behaviorally disturbed; statement of policy; determination of need and site

§206. Continuum of care for the emotionally and behaviorally disturbed; statement of policy; determination of need and site

A. It is hereby declared to be the responsibility of the Department of Health and Hospitals to promote the establishment of a continuum of care to house emotionally and behaviorally disturbed children and adults. This continuum of care may include but is not limited to group homes and supportive housing services, programs, and facilities.

B. The secretary of the Department of Health and Hospitals shall determine the need for such care facilities, services, and programs in all areas of the state, and when he determines that such care is needed in a particular community, he shall so advise the governing body of the community of such need. The secretary will designate sites for such care facilities, services, and programs as funds are appropriated by the legislature.

C. Any site designated under this section shall comply with any applicable local and state building or zoning ordinances and laws.

D. Any site selected by the secretary must be approved by the local governing authority.

Added by Acts 1978, No. 677, §1; Acts 1997, No. 166, §1.



RS 28:211 - Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

§211.

§211. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 28:212 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§212. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:213 - Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.

§213. Repealed by Acts 2014, No. 811, §34, eff. June 23, 2014.



RS 28:215.1 - Coroner's Strategic Initiative for a Health Information and Intervention Program; creation

PART IX-A. CORONER'S STRATEGIC INITIATIVE FOR A

HEALTH INFORMATION AND INTERVENTION PROGRAM

§215.1. Coroner's Strategic Initiative for a Health Information and Intervention Program; creation

The office of the coroner in the parish of St. Tammany is hereby authorized to establish within his office a Coroner's Strategic Initiative for a Health Information and Intervention Program, hereinafter referred to as "CSI/HIP".

Acts 2010, No. 907, §1; Acts 2011, 1st Ex. Sess., No. 13, §1.



RS 28:215.2 - Coroner's Strategic Initiative for a Health Information and Intervention Program; powers and duties

§215.2. Coroner's Strategic Initiative for a Health Information and Intervention Program; powers and duties

Subject to the availability of adequate funding, a CSI/HIP may perform any of the following functions:

(1) Provide a home-based support system, which shall not provide any mental health treatment but rather shall provide aid to the individual to ensure that the treatment protocol is being met and to access available mental health resources in the community for persons who satisfy all of the following criteria:

(a) The person was committed pursuant to Part III of Chapter 1 of Title 28 of the Louisiana Revised Statutes of 1950.

(b) The person has completed the treatment program and has been released.

(c) The person has voluntarily consented to have personnel of the coroner, performing duties in conjunction with the CSI/HIP, periodically visit the person at the person's residence.

(2) Establish a community resource center that is accessible by telephone or Internet to provide twenty-four hour support for persons suffering from a mental health or substance abuse condition or disorder by providing educational and outreach materials about the resources for mental health patients which are available in the community, including the location, transportation, and methods for accessing these resources.

(3) Apply for and receive any grants, funds or monies from any foundation, nonprofit organization, state or federal governmental agency or entity.

Acts 2010, No. 907, §1.



RS 28:215.3 - Treatment facilities; dissemination of information

§215.3 Treatment facilities; dissemination of information

A. For the purposes of this Section, "treatment facility" shall mean any healthcare facility which provides services or treatment to a person who is suffering from a mental health or substance abuse condition or disorder except for a nursing home as defined in R.S. 40:2009.2.

B. A treatment facility shall provide all individuals in the parish suffering from a mental health condition or disorder upon discharge or release an information and consent form which details the information, programs and services which can be provided by the CSI/HIP to individuals suffering from mental health conditions and disorders and includes a voluntary consent form for the individual to complete if the individual desires to have the treatment facility notify the CSI/HIP on behalf of the individual that the individual would like to be contacted by the CSI/HIP to receive additional information about the program.

C. The information and consent forms shall be provided to the treatment facility by the CSI/HIP.

Acts 2010, No. 907, §1.



RS 28:215.4 - Consent

§215.4. Consent

A. Prior to personnel of the coroner's office or CSI/HIP providing any home-based supports or services to an individual, the personnel of the coroner's office or of the CSI/HIP shall provide the individual in writing a full disclosure of all services to be provided, frequency of home visits, and notice that the individual may withdraw his consent in writing at any time. In addition, the individual shall also consent in writing to the list of persons, if any, with whom the personnel of the coroner or the CSI/HIP may discuss his mental condition.

B. The personnel of the office of the coroner or the CSI/HIP shall ensure that if any protected health information of an individual is to be obtained from any healthcare provider that the information is obtained in accordance with the Health Insurance Portability and Accountability Act of 1996.

C. The office of the coroner or the CSI/HIP shall provide a copy to the individual of all signed consent forms.

D. All records of interviews, questionnaires, reports, statements, notes, and memoranda procured by and prepared by employees or agents of the office of the coroner or by any other person, agency, or organization acting jointly with that office pursuant to a function which is authorized by R.S. 28:215.2 shall be deemed nonpublic and confidential information.

Acts 2010, No. 907, §1.



RS 28:215.5 - Coroner's Strategic Initiative for a Health Information and Intervention Program; advisory board

§215.5. Coroner's Strategic Initiative for a Health Information and Intervention Program; advisory board

A. Each coroner establishing the program authorized in R.S. 28:215.1 shall establish a Coroner's Strategic Initiative for a Health Information and Intervention Program Advisory Board to advise the coroner on matters related to the services and programs provided through the Coroner's Strategic Initiative for a Health Information and Intervention Program. The advisory board shall serve the coroner only in an advisory capacity and shall not have any control or authority over the services or programs provided or funds expended by the office of the coroner to carry out the functions of the Coroner's Strategic Initiative for a Health Information and Intervention Program. The advisory board shall be domiciled in the same parish in which the CSI/HIP is maintained.

B. The membership of the advisory board shall be the following:

(1) The executive director of the coroner's office, who shall also serve as the chairperson of the advisory board.

(2) The director of the Mental Health Advocacy Service or his designee.

(3) One member appointed by the chief executive officer of a hospital within the parish where the CSI/HIP is located and which operates a psychiatric ward.

(4) One member appointed by the executive director of the human services authority or district which serves the parish where the CSI/HIP is located.

(5) One member appointed by the National Alliance on Mental Illness for the parish in which the CSI/HIP is located.

(6) One member appointed by the Ministerial Alliance for the parish in which the CSI/HIP is located.

(7) One member appointed by the coroner who is a member of a civic organization which provides charitable resources or services to low income patients in the parish where the CSI/HIP is located.

C. Meetings of the advisory board shall be held at a time and place as determined by the chairperson or when requested by a majority of the board members. Notice of all meetings of the board, together with an agenda of the business to come before the board, shall be provided to the public. The board shall be subject to the Open Meetings Law (R.S. 42:11 et seq.) and the Public Records Law (R.S. 44:1 et seq.). A majority of the individuals appointed to the board shall constitute a quorum.

D. Members of the board shall serve on a voluntary basis and shall not receive any compensation or reimbursement for expenses.

Acts 2010, No. 907, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:215.6 - Limitation of liability

§215.6. Limitation of liability

A. Any and all personnel of the office of the coroner, who are performing duties in conjunction with the Coroner's Strategic Initiative for a Health Information and Intervention Program ("CSI/HIP"), shall be immune from criminal penalties or civil damages resulting from any act, decision, omission, communication, or any failure to act, which is made in good faith, including but not limited to any action pursuant to Part XXIII of Chapter 5 of Title 40 of the Louisiana Revised Statutes of 1950, while engaged in the performance of the functions provided for in R.S. 28:215.2, unless the damage or injury is caused by willful or wanton negligence or gross misconduct.

B. For the purposes of this Section, the "personnel of the office of the coroner" shall mean any person who provides services or furnishes assistance pursuant to this Part, including an employee, contractor, or volunteer.

Acts 2010, No. 907, §1.



RS 28:221 - Definitions

PART X. ADVANCE DIRECTIVES FOR MENTAL

HEALTH TREATMENT

§221. Definitions

As used in this Part:

(1) "Advance directive for mental health treatment" or "advance directive" means a written document voluntarily executed by a principal in accordance with the requirements of this Part and includes a declaration or the appointment of a representative or both.

(2) "Declaration for mental health treatment" or "declaration" means a written document executed by a principal, in accordance with the requirements of this Part, setting forth preferences or instructions regarding mental health treatment in the event the principal is determined to be incapable and mental health treatment is necessary.

(3) "Director" or "superintendent" means a person in charge of a treatment facility or his deputy.

(4) "Incapable" means that, due to any infirmity, the principal is currently unable to make or to communicate reasoned decisions regarding the principal's mental health treatment.

(5) "Mental health treatment" shall have the same meaning as provided in R.S. 28:2(28) and includes but is not limited to electroshock therapy, treatment of mental illness with psychoactive medication, admission to and retention in a treatment facility, and outpatient services. However, "mental health treatment" shall not include admission to or retention in a mental health treatment facility for a period in excess of fifteen days.

(6) "Outpatient services" means treatment for a mental or emotional disorder that is obtained on an outpatient basis.

(7) "Physician" means an individual licensed to practice medicine by the Louisiana State Board of Medical Examiners.

(8) "Principal" means an individual who has executed an advance directive for mental health treatment.

(9) "Provider" means a mental health treatment provider.

(10) "Psychologist" means a clinical or medical psychologist who is licensed to practice psychology in Louisiana.

(11) "Representative” means a competent adult validly appointed under R.S. 28:223 to make mental health treatment decisions for a principal and also means an alternative representative.

(12) "Treating physician" means the physician who has primary responsibility for the mental health treatment of the principal.

(13) "Treatment facility" shall have the same meaning as provided in R.S. 28:2(29)(a).

Acts 2001, No. 755, §1; Acts 2009, No. 251, §7, eff. Jan. 1, 2010.



RS 28:222 - Individuals who may make an advance directive for mental health treatment; period of validity

§222. Individuals who may make an advance directive for mental health treatment; period of validity

A. An adult who is not incapable may make an advance directive for mental health treatment. The preferences or instructions may include consent to or refusal of mental health treatment.

B. An advance directive for mental health treatment shall continue in effect for a period of five years or until revoked, whichever occurs first. The authority of a named representative and any alternative representative named in the advance directive for mental health treatment shall continue in effect as long as the advance directive appointing the representative is in effect or until the representative has withdrawn.

C. If an advance directive for mental health treatment has been delivered to the principal's treating physician or other provider and the principal has been determined to be incapable pursuant to R.S. 28:226, at the expiration of five years after its execution, it shall remain effective until the principal is no longer incapable.

Acts 2001, No. 755, §1.



RS 28:223 - Designation of representative for decisions about mental health treatment

§223. Designation of representative for decisions about mental health treatment

An advance directive for mental health treatment may designate a competent adult to act as a representative to make decisions about mental health treatment. An alternative representative may also be designated to act as representative if the original designee is unable or unwilling to act at any time. A representative who has accepted the appointment in writing may make decisions about mental health treatment on behalf of the principal only when the principal is determined to be incapable pursuant to R.S. 28:226. The decisions shall be consistent with any desires the principal has expressed in the declaration.

Acts 2001, No. 755, §1.



RS 28:224 - Execution of advance directive; witnesses; mental status examination

§224. Execution of advance directive; witnesses; mental status examination

An advance directive for mental health treatment shall be valid only if it is signed by the principal and two competent witnesses and accompanied by a written mental status examination performed by a physician or psychologist attesting to the principal's ability to make reasoned decisions concerning his mental health treatment. The witnesses shall attest that the principal is known to them, signed the advance directive in their presence, and does not appear to be unable to make reasoned decisions concerning his mental health treatment or under duress, fraud, or undue influence. Individuals specified in R.S. 28:234 may not act as witnesses. In determining the principal's ability, the physician or psychologist should consider (1) whether the principal demonstrates an awareness of the nature of his illness and situation; (2) whether the principal demonstrates an understanding of treatment and the risks, benefits, and alternatives; and (3) whether the principal communicates a clear choice regarding treatment that is a reasoned one, even though it may not be in the person's best interest.

Acts 2001, No. 755, §1.



RS 28:225 - Operation of advance directive; physician or provider to act in accordance with advance directive

§225. Operation of advance directive; physician or provider to act in accordance with advance directive

A. An advance directive shall become operative when it is delivered to the principal's treating physician or other mental health treatment provider and shall remain valid until revoked or expired.

B. The treating physician or provider shall act in accordance with an operative advance directive when the principal has been found to be incapable pursuant to R.S. 28:226. Notwithstanding the operative advance directive, the treating physician or provider shall endeavor to communicate with the principal regarding his proposed mental health treatment and even continue to obtain the principal's informed consent to all mental health treatment decisions if the principal is capable of providing informed consent or refusal.

Acts 2001, No. 755, §1.



RS 28:226 - Determination of incapacity

§226. Determination of incapacity

A. The incapacity of a principal shall be established by two physicians who have personally examined the principal, determined that he is incapable, and signed a written certificate. The written certificate shall be made part of the principal's medical record.

B. The determination that the principal has regained his capacity while in the treatment facility shall be made by any licensed physician and entered in the principal's medical record. The principal automatically regains his capacity when he is discharged from the treatment facility.

Acts 2001, No. 755, §1.



RS 28:227 - Scope of authority of representative; powers and duties; limitation on liability

§227. Scope of authority of representative; powers and duties; limitation on liability

A. The representative shall not have the authority to make mental health treatment decisions unless the principal is determined to be incapable as provided in R.S. 28:226.

B. The representative shall not be, as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.

C. Except to the extent the right is limited by the advance directive or any federal law, a representative shall have the same right as the principal to receive information regarding both proposed and administered mental health treatment and to receive, review, and consent to disclosure of medical records relating to that treatment. This representative's right of access to the principal's mental health treatment information shall not waive any evidentiary privilege.

D. In exercising authority under the advance directive, the representative shall act consistently with the expressed desires of the principal. If the principal's desires are not expressed in the advance directive and not otherwise known by the representative, the representative shall act in what the representative in good faith believes to be the best interests of the principal.

E. A representative shall not be subject to criminal prosecution, civil liability, or professional disciplinary action for any action taken in good faith pursuant to an advance directive for mental health treatment.

Acts 2001, No. 755, §1.



RS 28:228 - Prohibitions against requiring an individual to execute or refrain from executing advance directive

§228. Prohibitions against requiring an individual to execute or refrain from executing advance directive

An individual shall not be required to execute or to refrain from executing an advance directive for mental health treatment as a criterion for insurance, as a condition for receiving mental or physical health services, or as a condition of discharge from a treatment facility.

Acts 2001, No. 755, §1.



RS 28:229 - Advance directive for mental health treatment; part of medical record; physician or provider compliance; withdrawal of physician or provider

§229. Advance directive for mental health treatment; part of medical record; physician or provider compliance; withdrawal of physician or provider

A. Upon being presented with an advance directive for mental health treatment, a physician or other provider shall make the advance directive a part of the principal's medical record. When acting under authority of an advance directive, a physician or provider shall comply with it to the fullest extent possible, consistent with the appropriate standard of care, reasonable medical practice, the availability of treatments requested, and applicable law. If the physician or other provider is unable or unwilling at any time to carry out preferences or instructions contained in an advance directive for mental health treatment or the decisions of the representative, the physician or provider may withdraw from providing treatment to the principal.

B. Such withdrawal shall be consistent with the continuity of the appropriate standard of care by the withdrawing physician or provider ensuring that another physician or provider agrees to treat the principal prior to the effectiveness of his withdrawal. Upon withdrawal, a physician or provider shall promptly notify the principal and the representative and document the notification in the principal's medical record. A withdrawal of a physician or provider pursuant to the provisions of this Section shall not be construed to constitute patient abandonment.

C. For the purposes of this Section, "physician" means the treating physician or any other physician proposing or administering mental health treatment to the principal.

Acts 2001, No. 755, §1.



RS 28:230 - Disregarding advance directives; circumstances

§230. Disregarding advance directives; circumstances

A. The physician or provider may subject a principal determined to be incapable pursuant to R.S. 28:226 to mental health treatment in a manner contrary to the principal's wishes as expressed in an advance directive for mental health treatment only:

(1) In case of an emergency when the principal's instructions have not been effective in reducing the severity of the behavior that has caused the emergency. An emergency occurs when the principal presents an imminent and significant danger of physical harm to himself or others.

(2) When the treating physician determines that psychotropic medication is essential and after compliance with the following procedures:

(a) When a principal's advance directive or his representative refuses medication that the treating physician believes is essential, the director of the treatment facility shall conduct an administrative review to determine whether the principal should be forcibly medicated contrary to his wishes.

(b) The director shall provide written notice to the principal, his representative, if any, and an attorney from the Mental Health Advocacy Service (MHAS) no less than forty-eight hours, excluding weekends and holidays, before the administrative review. The notice shall include the time and place of the administrative review, the diagnosis, and reasons why the physician believes the medication is necessary. The principal's expressed wishes shall be followed pending the administrative review. The administrative review shall be held no later than seventy-two hours after the time that the MHAS has been notified, excluding weekends and holidays, unless the patient and the facility agree to a continuance.

(c) The MHAS attorney shall represent the principal at the administrative review unless the principal chooses someone else to represent him.

(d) A principal may be medicated contrary to the wishes expressed in his advance directive if, based on a review of the advance directive and the reasons stated therein, the patient's medical chart, a personal examination of the patient, the wishes of the principal's representative, if any, and the recommendations of the treating physician, the director determines that the medication is medically essential. The director shall consider the following criteria in making that decision:

(i) The patient is mentally ill and is dangerous to himself or others or gravely disabled without the medication.

(ii) The medication is the least restrictive alternative.

(iii) The medication is the most medically appropriate.

(iv) The medication offers a significant likelihood of improvement in the patient's condition or a speedier recovery and his condition is of such severity that unless the medication is administered the patient's medical condition is very unlikely to improve.

(v) The expected benefits from the medication outweigh the known risks and potential side effects.

(vi) All other reasonable alternatives, including those set forth in the advance directive, have been exhausted.

(e) The director shall require the attendance of the patient at the hearing unless extraordinary circumstances exist precluding his attendance. The principal and the hospital have the right to present evidence and cross-examine witnesses.

(f) The director's decision shall be in writing, shall address each of the criteria, and shall give reasons for the decision. All of the criteria in Subparagraph (d) of this Paragraph shall be met in order to medicate the principal against his expressed wishes.

(g) The director's decision to administer medication contrary to the advance directive should specify the length of time the decision to medicate the principal is to remain valid. The decision shall be effective for no more than sixty days or termination of the principal's stay at the treatment facility, whichever occurs first, unless a new request for an administrative review is made prior to the expiration of the original order and the patient is still hospitalized. If at any time the director believes that the medication is no longer necessary, he shall order the measures discontinued.

(h) The director shall provide the principal, his representative, if any, and the attorney from the Mental Health Advocacy Service with a copy of the decision.

(i) For purposes of this Section, the director of a treatment facility must be a psychiatrist who is not involved in providing medication to the patient. If the director does not meet those criteria, he shall designate a psychiatrist who is not involved in the medication of the patient.

B. An advance directive shall not limit the authority provided in R.S. 28:2 et seq., to take a principal into protective custody or to involuntarily admit or commit a principal to a treatment facility.

C. An advance directive shall not authorize admission to or retention in a mental health treatment facility for a period in excess of fifteen days.

Acts 2001, No. 755, §1.



RS 28:231 - Revocation of advance directive

§231. Revocation of advance directive

An advance directive for mental health treatment may be revoked in whole or in part at any time by the principal if the principal is not incapable. Revocation shall be effective when a principal who is not capable communicates the revocation to the treating physician or other provider. The treating physician or other provider shall note the revocation as part of the principal's medical record.

Acts 2001, No. 755, §1.



RS 28:232 - Limitations on liability of physician or provider

§232. Limitations on liability of physician or provider

A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of an advance directive for mental health treatment shall not be subject to criminal prosecution, civil liability, or professional disciplinary action resulting from a subsequent finding of an advance directive's invalidity.

Acts 2001, No. 755, §1.



RS 28:233 - Individuals prohibited from serving as representative

§233. Individuals prohibited from serving as representative

The following individuals shall be prohibited from serving as a representative:

(1) The treating physician, provider, or an employee of the physician or provider if the physician, provider, or employee is unrelated to the principal by blood, marriage, or adoption.

(2) An owner, operator, or employee of a health care facility in which the principal is a patient or resident if the owner, operator, or employee is unrelated to the principal by blood, marriage, or adoption.

Acts 2001, No. 755, §1.



RS 28:234 - Individuals prohibited from serving as witnesses to advance directive for mental health treatment

§234. Individuals prohibited from serving as witnesses to advance directive for mental health treatment

The following individuals shall be prohibited from serving as a witness to the signing of an advance directive for mental health treatment:

(1) The treating physician, provider, or a relative of the physician or provider.

(2) An owner, operator, or relative of an owner or operator of a mental health treatment facility in which the principal is a patient or resident.

(3) An individual related to the principal by blood, marriage, or adoption.

Acts 2001, No. 755, §1.



RS 28:235 - Withdrawal of representative; rescission of withdrawal

§235. Withdrawal of representative; rescission of withdrawal

A. A representative may withdraw by giving notice to the principal. If a principal is incapable, the representative may withdraw by giving notice to the treating physician or provider. The treating physician or provider shall document the withdrawal as part of the principal's medical record.

B. An individual who has withdrawn under the provisions of Subsection A of this Section may rescind the withdrawal by executing an acceptance after the date of the withdrawal. An individual who rescinds a withdrawal shall give notice to the principal if the principal is capable or to the principal's physician or provider if the principal is incapable.

Acts 2001, No. 755, §1.



RS 28:236 - Form

§236. Form

The Department of Health and Hospitals, in consultation with the Mental Health Advocacy Service, shall develop a form to implement the provisions of this Part.

Acts 2001, No. 755, §1.



RS 28:237 - Status report to the House and Senate Committees on Health and Welfare

§237. Status report to the House and Senate Committees on Health and Welfare

The Department of Health and Hospitals, office of behavioral health, and the Mental Health Advocacy Service shall jointly review the implementation of this Part and report their findings to the House and Senate Committees on Health and Welfare no later than January 15, 2003.

Acts 2001, No. 755, §1; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:241 - SOUTH LOUISIANA HEALTH SERVICES DISTRICT

CHAPTER 2. SOUTH LOUISIANA HEALTH SERVICES DISTRICT

§241. Creation; location

The South Louisiana Health Services District is hereby created and comprises the parishes of Lafayette, Vermilion, Iberia and St. Martin.

Added by Acts 1970, No. 389, §1.



RS 28:242 - Body corporate; powers

§242. Body corporate; powers

The South Louisiana Health Services District shall constitute a body corporate in law, with all the powers of a corporation, and with all the powers and rights of a political subdivision of the state as provided by the laws of the state relating to the incurring of debt and the issuing of bonds therefor. Said district, through its board of commissioners, may incur debt and issue negotiable bonds in accordance with the power and authority and in the form and manner and with the effect and security now or hereafter provided by the constitution and laws of the state of Louisiana. This district, through its board of commissioners, may incur debt and contract obligations in accordance with law, sue and be sued, have a corporate seal, and do and perform any and all acts in its corporate capacity and in its corporate name which are necessary and proper for carrying out the purposes and objects for which it is created. It shall have the power of eminent domain and may expropriate property for all its purposes and objectives, in accordance with the constitution and laws of the state of Louisiana. It may construct, lease, maintain, acquire, enlarge and operate any facility or do any other thing necessary for the use and purpose of the district. It may own in full ownership any facilities and may acquire the same by donation, prescription, purchase, expropriation or otherwise.

Added by Acts 1970, No. 389, §1.



RS 28:243 - Board of commissioners created

§243. Board of commissioners created

The board of commissioners of the South Louisiana Health Services District, with its powers and duties as defined herein, is hereby created and established as the governing authority of the South Louisiana Health Services District.

Added by Acts 1970, No. 389, §1.



RS 28:244 - Board to govern; membership; tenure; vacancies

§244. Board to govern; membership; tenure; vacancies

The district shall be governed and controlled by the board of commissioners of the South Louisiana Health Services District, to be composed of four members, one from each parish. The commissioners shall be appointed by the governor and shall serve terms of four years and until their successors have been appointed and qualified, except that one of the initial appointments shall be a term of one year; one shall be for a term of two years; one shall be for a term of three years, and one shall be for a term of four years. Any vacancy in the office of commissioner, due to death, resignation, or any cause, shall be filled for the unexpired term by an appointment by the governor. The director of the Division of Hospitals of the Louisiana Health and Human Resources Administration or his designee shall serve as ex officio member.

Added by Acts 1970, No. 389, §1. Amended by Acts 1972, No. 253; Acts 1974, No. 294, §1.



RS 28:245 - Oaths

§245. Oaths

Before entering upon his official duties, each commissioner of the district created hereby shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him as a commissioner of said district and that he will not neglect any of the duties imposed upon him thereby. The oaths of the commissioner shall be recorded in the oath book of the parish in which he resides.

Added by Acts 1970, No. 389, §1.



RS 28:246 - Election of officers; record book; public inspection

§246. Election of officers; record book; public inspection

Immediately after the commissioners have been appointed by the governor, or as soon thereafter as practicable, the commissioners shall meet and immediately organize by electing officers as follows: They shall elect from among their number a president, who shall preside over the meetings of the board and perform such other duties as are usually required of presidents of corporate bodies, and also a vice president, who shall perform the duties of the president in case of his absence or disability.

The board shall cause to be kept a well-bound book entitled "Record Book of South Louisiana Health Services District," in which shall be recorded the minutes of all meetings, all proceedings, certificates, oaths of commissioners, bonds of employees and contractors, and any and all corporate acts. The records shall be in the possession of the secretary of the board and shall be open to public inspection at all times by any person interested.

Added by Acts 1970, No. 389, §1.



RS 28:247 - Powers of board

§247. Powers of board

In order to accomplish the purposes for which the district is created, the board of commissioners may:

(1) Purchase, hold, sell and convey land and personal property and execute such contracts as it may deem necessary or convenient to enable it properly to carry out the purposes for which it is created.

(2) Acquire personal property by gift or purchase; employ and hire a secretary and such other personnel as may be necessary in the operation of the business of the district, and fix their compensation; and the commission is further authorized to employ attorneys and other professional personnel and fix their compensation as the need becomes necessary.

(3) With the approval of all police juries in said district, it may call for an election for ad valorem taxes not to exceed five mills and, upon approval of the qualified electorate, levy and collect said tax.

(4) Cooperate and contract with persons, firms, associations, partnerships and private corporations and with any local, state, and federal governmental agencies for services necessary for the purposes of said district.

(5) Select a domicile and home office for the district.

(6) Do and perform any and all things necessary or incident to the fulfillment of the purposes for which this district is created, including all acts necessary to construct, lease, acquire in any manner, maintain and operate facilities necessary, suitable or convenient to the purposes of the district.

(7) The board of commissioners of the South Louisiana Health Services District shall have the care, management and control of all facilities of said district and its property and finances. They shall have power:

(a) To appropriate money and provide for the current expenses of the district.

(b) To appoint, hire, designate and empower any personnel as may be deemed necessary by the commission to carry out such programs as may be promulgated and adopted by the commission.

(8) The board of commissioners of the South Louisiana Health Services District of this state may raise funds by taxes or otherwise to be expended by and under the direction of the said commission.

(9) The district, through its governing authority, is authorized to incur debt and issue negotiable bonds for the construction of facilities as may be necessary and proper to effect the purpose of the district; and to that effect, they are authorized to call any special elections that are necessary to levy taxes, incur debt, and to issue and sell negotiable bonds, all in conformity with this Chapter, the constitution and laws of the state of Louisiana.

(10) Whenever any work is to be let under the provisions of this Part, the contract for which will exceed the value of two thousand dollars, the said board of commissioners of the said district shall proceed to provide proper specifications for the performing of said work, which specifications shall receive the approval of the board of commissioners of the district. After the adoption of the said specifications thus approved the board of commissioners of the district shall advertise for bids to do the work according to the plans and specifications prepared by the board of commissioners, which advertisement shall appear once a week for the full term of thirty days in a newspaper of each parish within said district, as well as any other paper or papers in the discretion of the board of commissioners. Such advertisement shall state the place where the bids will be received, the time and place where the bids will be opened, and a general outline of the work expected to be performed. Every bid shall be accompanied by a certified check of the bidder in an amount equal to five percent of the amount of the bid, which checks shall be forfeited to the board of commissioners of the district, should the bidder to whom such contract is awarded fail to enter into the contract required within ten days after notice to do so from the board of commissioners awarding the work. The checks of all unsuccessful bidders shall be returned after the contract is awarded. All bids submitted shall be addressed to the board of commissioners of the South Louisiana Health Services District and shall be publicly opened and read at the time stated in the advertisement.

The governing authority of the district may reject any and all bids, if, in its opinion, it is to the best interest of the district to do so, but whenever a contract is awarded, unless rejected for cause which in its discretion may be deemed sufficient, it shall be awarded to the lowest responsible bidder. The bidder to whom such contract is awarded shall be required to furnish bond of a surety company authorized to do business in Louisiana, or other good and solvent surety, in the sum equal to one-half of the amount of the contract awarded, conditioned that such work shall be performed in accordance with the plans and specifications of the board of commissioners and the terms of the contract, and containing such other stipulations and provisions as may be required by the authority granting the contract. The awarding of the contract to a successful bidder shall be binding upon both, even though for some cause there should be no signing of the actual contract.

(11) The special taxes imposed for the purpose of providing for the payment of principal and interest on the bonds as aforesaid, shall each year be levied, assessed and collected on the property taxed, under the same terms and conditions and at the same time as state and parish taxes; the said taxes shall bear the same liens upon the property as state, parish, municipal and other special taxes; the property shall be sold for delinquent taxes in the same manner as properties sold for delinquent state, parish, municipal and other taxes.

(12) The provisions of the constitution and all laws regulating the collection of taxes, the creation of tax liens, mortgages, tax penalties and sales, shall apply to and regulate the collection of special taxes for the purpose enumerated in this Part.

Where the taxes have been levied by the governing authority of the said South Louisiana Health Services District, the sheriff and ex officio tax collector for each parish of said district shall make monthly statements to the parish treasurer and receive from him a receipt for the amount of special taxes paid over, in the same manner as the tax collectors are required to settle with the comptroller of the state, and he shall receive from the parish treasurer the same quietus for a full settlement of taxes due and exigible in a given year and account for delinquencies or deductions in the same manner as though accounting to the comptroller of the state for the state taxes. The sheriff and ex officio tax collector shall retain no commission thereon. Upon the failure of the tax collector to comply with the provisions of this Section, the governing authorities of the parishes in the South Louisiana Health Services District shall proceed against him and the sureties on his official bond for the collection of whatever amount may be due the said district.

(13) In the resolution calling an election, the rate, object and purpose for which the tax is to be levied and the number of years it is to run must be stated. After the resolution is passed by the board of commissioners of the district, notice of the election shall be given, embracing substantially all things that are required to be set forth in the resolution, and setting forth further that the authorities ordering the election will, in open session to be held at an hour and place named in the notice, proceed to open the ballot boxes, examine and count the ballots in number and amount, and declare the results of the election. This notice shall be advertised for thirty days in a newspaper published in the district, and the insertion of the advertisements once a week for five weeks in such newspaper shall constitute sufficient notice. Thirty days must intervene from the day on which the advertisement is first inserted and the day on which the election takes place.

(14) Only property taxpayers, qualified as electors under the constitution and laws of the state shall be entitled to vote at such elections; the qualifications of the taxpayers as voters shall be those of age, residence and registration as voters.

(15) The board of commissioners of the South Louisiana Health Services District shall designate the polling places, provide the ballot boxes, ballots, evaluations of property and compile statements of the voters in number and amount and fix the compensation of election officers. They shall appoint for each polling place three commissioners and one clerk of election all of whom shall be persons qualified to vote at such election. The police jury of the parish shall pay all of the expenses of such election.

(16) The registrars of voters in each parish of said district shall furnish to the election commissioners appointed to hold the election a list of taxpayers entitled to vote, together with valuation of each taxpayer's property as shown by the assessment roll and filed prior to the election. When any taxpayer's name and valuation of property is omitted from such list or erroneously entered thereon, the commissioners of election may receive affidavits of such taxpayer entitled to vote and the assessed valuation of his property, which affidavit shall be attached to his taxpayer's ballot. No defect or irregularity in or omission from the list of voters furnished by the registrar of voters shall affect the validity of the election, unless it is established that voters deprived of right to vote were sufficient in number an amount to have changed the result of the election.

(17) The questions submitted to the voters at special elections hereunder and the ballot to be used thereat shall be substantially in the following form:

Shall the South Louisiana Health Services District of Louisiana impose, levy and collect annually for the term of _____ years, beginning with the year 19___, a tax not exceeding five mills on the dollar upon all the taxable property within the district for the purpose of providing funds for carrying out the objects and purposes for which it is created? Taxable valuation $____________.

______________________________________

Signature of Voter

NOTICE TO VOTERS

To vote in favor of the proposition submitted upon this ballot place an (X) in the square after the word "yes"; to vote against, place a similar mark after the word "no".

(18) If any commissioner or clerk of election is unable, fails, or neglects to attend or serve at the polling place designated and at the hour fixed for opening the polls or within one hour thereafter, the commissioners present shall appoint, or in the absence of all commissioners, the voters present shall elect, the necessary number of commissioners and clerks, who shall have the same powers, compensation and duties as other commissioners and clerks and shall serve in the place and stead of the delinquent absentee appointees. Commissioners and clerks of elections, before opening the polls, shall be sworn to perform all duties incumbent upon them as such, the oaths to be taken before any officer authorized to administer oaths or by the clerk, and each commissioner of election before any other commissioner. Commissioners and clerks may administer any affidavit provided for in this Part.

(19) Each voter's name shall be written on his ballot. The commissioners of election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter number of his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to so fold his ballot that it shall not be known at the time whether he voted for or against the proposition submitted.

(20) The polls shall be opened on the date appointed at 7 o'clock a.m. and remain open until, and not later than, 7 o'clock p.m. No election shall be vitiated by failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest it could be established that voters were there by the time to vote sufficient in number and amount to have changed the result of the election.

(21) Immediately after the closing of the polls the commissioners shall, in the presence of the bystanders, open the ballot box, count the ballots found therein, check the same with the list of voters kept, proceed to count the votes in number and amount, keep in duplicate tally sheets showing the votes in number in favor of or against the proposition submitted and showing the valuation of property in favor of and against the same, make in duplicate compiled statements of the vote in number and amount, both in favor of and against the proposition. After swearing to the correctness of the numbered list of voters, the duplicate tally sheets, and duplicate compiled statements, they shall deposit the ballots, registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet and one duplicate compiled statement in the ballot box, immediately seal the said ballot box and within seventy-two hours after the closing of the polls, deliver said sealed ballot box with its contents to the board of commissioners of the South Louisiana Health Services District, at its domicile, and shall within the said period, deliver the duplicate tally sheet and the duplicate compiled statement to the clerks of the district court of said parishes of said district, who shall file the same in their offices. If the election commissioners on counting the ballots find they do not correspond with the list of voters, they shall, before examining and counting the ballots, examine the same for the purposes of finding the discrepancy, and if it should be found that any ballots have been duplicated, the same shall be destroyed, and if it be found that the name of a voter has been omitted from the list of persons voting, the same shall be added to the list.

(22) On the day and at the hour and place named in the notice of election, the board of commissioners of the South Louisiana Health Services District shall, in public session, open the ballot boxes, examine and count the ballots in number and amount, examine and canvass the returns and declare the results of such election. The results shall be promulgated by the proclamation published in one issue of a newspaper published in each parish of said district. The board of commissioners shall keep a proces verbal of the manner in which the ballot boxes were opened, the returns canvassed and the result of the election ascertained, and shall forward a copy thereof to the secretary of state, who shall record the same; a copy to the clerks of the district courts of said parishes in said district who shall record same in the mortgage records of said parishes, retaining the original proces verbal in the archives of the said districts and in the clerks' offices of said parishes. The secretary of the board of commissioners of the South Louisiana Health Services District shall preserve for a term of three months from the date of the promulgation of the election, the ballots and other returns thereof.

(23) During the thirty days next following the publication of the proclamation declaring the results of any election, if the same be in favor of the tax, any taxpayer within the district may contest the legality of the election by appropriate action. Thereafter no one may contest the regularity, formality or legality of the election or the validity of the tax levied or authorized to be levied, but the same shall be absolutely incontestable for any cause whatever and no court may hear or determine any such question, and the board of commissioners of the district shall not be permitted to question this authority to levy the tax.

(24) If a majority in number and amount of the qualified taxpayers voting at the election vote in favor of the proposition to levy the tax, the board of commissioners of the district may, by resolution, proceed to levy such tax from year to year, for the term for which the same has been voted. The board shall not be required to levy the full five mills tax, but their failure to levy the tax in any one year shall not permit them to exceed the five mills tax for any subsequent year.

(25) The copy of the resolution levying the tax, certified by the secretary of the board of commissioners of the said district, shall be transmitted to the tax assessors of said parishes on or before June 1 of the year in which the tax is to be assessed and collected, and it shall be the duty of the assessor to assess the tax and extend the same upon the tax rolls of the parishes. The tax shall be collected by the sheriff and ex officio tax collector of each said parish in the same manner as taxes levied by the state. The tax collector shall make settlement for taxes so collected with the state comptroller and state treasurer for the account of the respective South Louisiana Health Services District, and the funds so derived shall be withdrawn upon the warrant of the secretary of the board of commissioners of the South Louisiana Health Services District; countersigned by the president of the said commission. Taxes assessed shall constitute the same liens upon the property assessed; shall bear the same penalties; and collection thereof shall be enforced in the same manner and at the same time as state and parish taxes.

Added by Acts 1970, No. 389, §1.



RS 28:247.1 - Compliance with general election laws; qualified electors

§247.1. Compliance with general election laws; qualified electors

Notwithstanding any other provisions of Chapter 2 of Title 28 of the Louisiana Revised Statutes of 1950, all elections called by the governing authority of the district to authorize the incurring of a debt, issuance of bonds, and levying of special taxes shall be held substantially in accordance with the general election laws of the state of Louisiana, except that such election shall be called, conducted, canvassed, promulgated, contested, and notice thereof given in accordance with the procedures set forth in Part 2 of Chapter 4 of Title 39 of the Louisiana Revised Statutes of 1950, and at such elections all electors of the district qualified and entitled to vote under the constitution and laws of the state of Louisiana and the Constitution of the United States, shall be entitled to vote.

Added by Acts 1972, No. 744, §1.



RS 28:248 - Contracts, let by board; bond

§248. Contracts, let by board; bond

Any and all contracts of the district may be let by the board of commissioners, with advertisement, on the terms and subject to the conditions which it may fix in the ordinance or advertisement calling for bids. The person or firm to whom any contract is awarded shall furnish, within the delay fixed by the board, a bond of a surety company authorized to do business in the state of Louisiana, in the amount required by the laws relating to contracts for public works, and conditioned that the work shall be performed in accordance with the plans and specifications of the engineers, and the terms of the contract, and the board shall demand any other bonds and obligations which the laws relating to public works contracts require the contractor to give.

Added by Acts 1970, No. 389, §1.



RS 28:249 - Property exempt from taxation

§249. Property exempt from taxation

The lands and facilities owned by the South Louisiana Health Services District shall not be subject to any ad valorem taxation or any other tax of any nature whatsoever by either the state of Louisiana or any of its political subdivisions, for so long as the property shall be owned by said district.

Added by Acts 1970, No. 389, §1.



RS 28:311 - Repealed by Acts 2011, No. 207, §9.

CHAPTER 3. PILOT PROGRAM FOR A SYSTEM OF CARE FOR THE

DELIVERY OF CHILDREN'S MENTAL HEALTH SERVICES

§311. Repealed by Acts 2011, No. 207, §9.



RS 28:311.1 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.1. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.2 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.2. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.3 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.3. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.4 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.4. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.5 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.5. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:311.6 - REPEALED BY ACTS 1989, NO. 662, 8, EFF. JULY 7, 1989.

§311.6. REPEALED BY ACTS 1989, NO. 662, §8, EFF. JULY 7, 1989.



RS 28:312 - Repealed by Acts 2011, No. 207, §9.

§312. Repealed by Acts 2011, No. 207, §9.



RS 28:313 - Repealed by Acts 2011, No. 207, §9.

§313. Repealed by Acts 2011, No. 207, §9.



RS 28:380 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

CHAPTER 4. MENTAL RETARDATION AND DEVELOPMENTAL

DISABILITY LAW

PART I. GENERAL PROVISIONS

§380. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:381 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§381. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:382 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§382. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:382.1 - Repealed by Acts 2005, No. 90, §2, eff. June 21, 2005.

§382.1. Repealed by Acts 2005, No. 90, §2, eff. June 21, 2005.



RS 28:382.2 - Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.

§382.2. Repealed by Acts 2008, No. 373, §4, eff. June 21, 2008.



RS 28:383 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§383. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:384 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§384. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:385 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§385. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:386 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§386. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:390 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART II. RIGHTS OF INDIVIDUALS WHO ARE

MENTALLY RETARDED OR DEVELOPMENTALLY

DISABLED AND PRINCIPLES FOR THE MENTAL

RETARDATION AND DEVELOPMENTAL DISABILITIES

SERVICES SYSTEM

§390. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:391 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§391. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:392 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§392. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:393 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§393. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:395 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART II-A. OMBUDSMAN PROGRAM

§395. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:396 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§396. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:397 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§397. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:398 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§398. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:399 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§399. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:400 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART III. MENTAL RETARDATION AND DEVELOPMENTAL

DISABILITIES SERVICES SYSTEM

§400. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:401 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§401. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:402 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§402. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:403 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§403. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:404 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§404. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:405 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§405. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:406 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§406. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:407 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§407. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:408 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§408. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:409 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§409. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:410 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§410. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:411 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§411. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:412 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§412. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:413 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§413. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:420 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

PART IV. ASSURANCE AND LICENSURE

§420. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:421 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§421. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:422 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§422. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:423 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005

§423. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:424 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§424. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:425 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§425. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:426 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§426. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:427 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.

§427. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005; Acts 2005, No. 483, §2, eff. July 12, 2005.



RS 28:430 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART V. ADMINISTRATION OF STATE RESIDENTIAL

FACILITIES

§430. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:431 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§431. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:432 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§432. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:433 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§433. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:434 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§434. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:435 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§435. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:436 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§436. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:437 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§437. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:440 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

PART VI. MISCELLANEOUS PROVISIONS

§440. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:441 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§441. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:442 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§442. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:443 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§443. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:444 - Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.

§444. Repealed by Acts 2005, No. 128, §3, eff. June 22, 2005.



RS 28:451.1 - Title; purpose; intent

CHAPTER 4-A. THE DEVELOPMENTAL DISABILITY LAW

PART I. GENERAL PROVISIONS

§451.1. Title; purpose; intent

A. This Chapter shall be cited as the "Developmental Disability Law".

B. It is the purpose of this Chapter to provide for a developmental disabilities services system that values all persons with developmental disabilities and affirms and protects their fundamental rights and privileges as citizens of Louisiana and the United States of America. This system shall be based on the premise established in the Developmental Disabilities Assistance and Bill of Rights Act, that disability is a natural part of the human experience that does not diminish the right of persons with developmental disabilities to exert control and choice over their own lives, and fully participate in and contribute to their communities through full integration and inclusion in the economic, political, social, cultural and educational mainstream of society.

C. It is the intent of this Chapter to delineate the principles of the system, the rights of persons with developmental disabilities, the definitions used in this Chapter, the system process, the roles and responsibilities within the system, and other issues that will guide the provision of supports and services for persons with developmental disabilities.

D. It is the intent of this Chapter to establish that the office for citizens with developmental disabilities within the Department of Health and Hospitals will be responsible for the programmatic leadership in the designing and developing of all developmental disabilities services provided by the department either directly or pursuant to agreements with public and private providers. It is also the intent of this Chapter to enable the office to provide developmental disabilities services and supports consistent with the rights and principles within this Chapter, to the extent possible.

E. It is the intent of this Chapter to establish a system that affirms and supports the principles of self-determination and full inclusion of all persons with developmental disabilities to live, work, and participate in leisure activities in their community as they choose and to the extent possible.

F. This law shall be made available in alternative formats upon request from the following:

(1) Office for citizens with developmental disabilities.

(2) Human services authorities and districts.

(3) Governor's Office of Disability Affairs.

(4) Developmental Disabilities Council.

(5) The Advocacy Center.

(6) Human Development Center.

G. The provisions of this Chapter shall not be construed to delete, change, affect, or decrease the requirements of R.S. 17:1941 through 1959 regarding Special School District No. 1 or the Louisiana Department of Education, or both.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:451.2 - Definitions

§451.2. Definitions

As used in this Chapter, the following words, terms, and phrases shall have the meaning ascribed to them in this Section, except when the context clearly indicates a different meaning:

(1) "Office" or "OCDD" means the office for citizens with developmental disabilities within the Department of Health and Hospitals.

(2) "Administrative units" means developmental centers, regional offices and any other unit established under the administration and supervision of the office.

(3) "Appropriate" means all of the following:

(a) In accordance with standards of the Department of Health and Hospitals and the provisions of this Chapter.

(b) In the most integrated setting that adequately addresses the diverse support needs of the person.

(c) In accordance with the person's support plan.

(4) "Assistant secretary" means the assistant secretary of the office for citizens with developmental disabilities of the Department of Health and Hospitals.

(5) "Community home" means a living option, certified, licensed, or monitored by the Department of Health and Hospitals, where six or fewer people with developmental disabilities reside.

(6) "Dangerous to others" means the condition of a person whose behavior or significant threats support a reasonable expectation that there is a substantial risk that he will inflict physical harm upon another person in the near future.

(7) "Dangerous to self" means the condition of a person whose behavior, significant threats, or inaction supports a reasonable expectation that there is a substantial risk that he will inflict significant physical or severe emotional harm upon his own person; or the inability of a person, independently or with the help of willing and responsible family members or friends, to meet his own basic physical needs; or his inability to protect himself from serious harm due to his inability to discern the dangers and hazards found in everyday life.

(8) "Department" means the Department of Health and Hospitals.

(9) "Determination" means determination of eligibility for entry into the system.

(10) "Developmental center" means an administrative unit of the office under its administration, supervision, and control through which the office provides and develops developmental disabilities services and system capacity building efforts. Developmental centers are responsible for:

(a) Planning and providing living options and other developmental disabilities services as determined by the office.

(b) Stimulating and supporting capacity building within the system through resource centers, technical assistance, training, and other means as determined by the office.

(11) "Developmental disabilities services" means programs, services, and supports for persons with developmental disabilities that include but are not limited to information and referral services, support coordination services, system entry services, development of the support profiles and plans, individual and family support services, living options, habilitation services, and vocational services.

(12) "Developmental disability" means either:

(a) A severe, chronic disability of a person that:

(i) Is attributable to an intellectual or physical impairment or combination of intellectual and physical impairments.

(ii) Is manifested before the person reaches age twenty-two.

(iii) Is likely to continue indefinitely.

(iv) Results in substantial functional limitations in three or more of the following areas of major life activity:

(aa) Self-care.

(bb) Receptive and expressive language.

(cc) Learning.

(dd) Mobility.

(ee) Self-direction.

(ff) Capacity for independent living.

(gg) Economic self-sufficiency.

(v) Is not attributed solely to mental illness.

(vi) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(b) A substantial developmental delay or specific congenital or acquired condition in a person from birth through age nine which, without services and support, has a high probability of resulting in those criteria in Subparagraph (a) of this Paragraph later in life that may be considered to be a developmental disability.

(13) "Facility administrator" means the official appointed as the head of a state or privately operated residential facility and includes anyone designated by the facility administrator to act on behalf of the facility administrator.

(14) "Group home" means a living option, certified, licensed, or monitored by the department, where seven to fifteen people with developmental disabilities reside.

(15) "Human services authority or district" means a regional or other locally-based agency established by state law with assigned powers, duties and functions regarding the delivery of mental health, developmental disabilities, and addictive disorders services funded by appropriations from the state and provided through memoranda of agreement with the program offices of the department. Human services authorities and districts are responsible for all of the following:

(a) Providing determination for entry into the system, development of the support profile, and support coordination.

(b) Providing individual and family support services, living options, and other developmental disabilities services directly or by contract or individual agreements as determined by the office.

(16) "Interdisciplinary review" means a review by a team of professionals for the purpose of determining the presence of a developmental disability as defined in this Chapter. Professionals conducting this review must have knowledge of diagnoses and functional limitations associated with developmental disabilities.

(17) "Interdisciplinary team" means a group that reviews information, data and input from a person to make recommendations relevant to the needs of the person. The team consists of the person, his legal representative if applicable, professionals of varied disciplines who have knowledge relevant to the person's needs, and may include his family members along with others the person has designated.

(18) "Living options" means a variety of service settings wherein people with developmental disabilities live, including but not limited to extended family living, supported living, community homes, group homes, and residential facilities.

(19) "Most integrated setting" is an environment that includes the full range of service and support options that reflect the desires and goals of the person and that address the needs of the person and which promotes the full participation in daily life and activities.

(20) "Person" means a person with a developmental disability. It is also understood that it includes the legal representative of the person in instances where one has been appointed to act on behalf of the person.

(21) "Plan coordinator" means the individual who is responsible for guiding the support team in development of the support plan for the person with a disability. The plan coordinator assures that the goals identified by the person are addressed in the support plan.

(22) "Provider" means a person, partnership, corporation, state agency, or other entity that provides developmental disabilities services and receives either state or federal funds or both.

(23) "Regional office" means an administrative unit of the office, subject to the administration, supervision, and control of the office and through which the office provides and develops developmental disabilities services. Regional offices are responsible for the following:

(a) Providing determination for entry into the system, development of the support profile, and support coordination.

(b) Providing individual and family support services, living options, and other developmental disabilities services directly or by contract or individual agreements as determined by the office.

(24) "Residential facilities" means living options that are certified and licensed by the department to provide residential services to sixteen or more persons.

(25) "Services" means developmental disability services.

(26) "Substantial functional limitations" means documented evidence of limitations in present functioning considered within the context of community environments typical of the age, peers, and culture of the person.

(27) "Support plan" means an individualized plan that coordinates supports and services to assist the person in reaching his desired outcomes and reflects the vision, personal preferences, life goals, and diverse formal and informal support needs of the person. The plan is developed by the person and his support team. Persons with developmental disabilities, family members and others chosen by the person or the family, and those legally empowered to make decisions for the person, are the primary decision makers regarding services and supports such persons receive, including the choice of available living options.

(28) "Support profile" means a summary of identified supports or services that addresses the expressed needs and desires of the person and that is used in the development of the support plan for that person. It is developed prior to the person receiving supports or services.

(29) "Support team" means a team consisting of a person with a developmental disability, his plan coordinator, and may include his family and others whom the person chooses to assist him in developing a support plan.

(30) "System" means the developmental disabilities services system.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:451.3 - Administration of the provisions of this Chapter; regional advisory committees; state advisory committee; responsibilities of human services authorities and districts

§451.3. Administration of the provisions of this Chapter; regional advisory committees; state advisory committee; responsibilities of human services authorities and districts

A. The provisions of this Chapter shall be administered and coordinated by the office according to regulations promulgated by the office in accordance with the Administrative Procedure Act with input from state and regional advisory committees. These rules shall be applicable to all public and private providers of developmental disabilities services. The office, through regional offices and human services authorities and districts, shall serve as the single point of entry into the system.

B. The assistant secretary of the office for citizens with developmental disabilities shall be the administrative head of the office and shall be fully responsible for the administration of the office, its administrative units, and the establishment of all programmatic policies for services and supports for persons with developmental disabilities and their families delivered under the auspices of the department.

C. The human services authorities and districts authorized by state law shall be responsible for meeting the requirements assigned to the office by this Chapter for regional developmental disabilities services delivery, development, and implementation in the area of their geographic assignment.

D. The office shall establish regional advisory committees.

(1) These advisory committees shall perform the following:

(a) Provide public input into the regional planning process and comment on regulations proposed by the office.

(b) Receive timely information on the budget of the office, in addition to information on implementation of all services and quality assurance reports by the office and advise the regional offices and human services authorities and districts.

(c) Collaborate with the regional offices and human services authorities and districts to develop outreach plans for each region. Such outreach plans shall provide for public dissemination of information regarding developmental disabilities and the services available through the regional offices and human services authorities and districts.

(2) These advisory committees shall be composed of a minimum of twelve members who represent positions and philosophies held by various groups and advocates for persons with developmental disabilities and shall include, but not be limited to:

(a) Persons with developmental disabilities.

(b) Parents and family members representing a cross section of developmental disabilities services.

(c) Private providers.

(d) Representatives of advocacy organizations and community stakeholders representing a cross section of developmental disabilities services.

(e) Public providers and administrators of regional administrative units and human services authorities and districts may be appointed as ad hoc, non-voting members of regional advisory committees.

E. The regional authority, organized as either a regional office or a human services authority or district shall discharge the following duties:

(1) Appoint the committee members from names submitted by consumer, provider, and advocacy groups, with the approval of the assistant secretary, who shall ensure that committee composition is in compliance with the state law.

(2) Sixty percent of the membership shall be composed of persons with developmental disabilities and parents and family members representing a cross section of developmental disabilities services.

F.(1) The office shall establish a state advisory committee which shall be organized as follows:

(a) Provide public input to the office regarding proposed regulations and the development of state planning and budget.

(b) The state advisory committee shall consist of at least two people from each region, authority, or district.

(c) Sixty percent of the membership shall be comprised of persons with developmental disabilities and parents and family members representing a cross section of developmental disabilities services.

(2) The state advisory committee shall include at a minimum, but not be limited to the following:

(a) Persons with developmental disabilities.

(b) Parents and family members representing persons who receive a cross section of developmental disabilities services.

(c) Private providers.

(d) A representative of the American Federation of State, County, and Municipal Employees Council #17.

(e) Representatives of advocacy organizations representing a cross section of developmental disabilities services.

(f) Public providers and administrators of regional administrative units and human services authorities and districts may be appointed as ad hoc, non-voting members of the state advisory committee.

(3) The assistant secretary shall appoint the committee members, with the approval of the secretary of the department, from names submitted by the regional advisory committees.

(4) The state advisory committee shall coordinate with all regional advisory committees and shall use data provided by the regional advisory committees in the deliberations of the committee.

G. The regulations promulgated by the office pursuant to this Section shall:

(1) Promote coordination among the office, human services authorities and districts, and state and regional advisory committees.

(2) Promote responsiveness by the office to input from persons who receive developmental disabilities services and family members and providers regarding the delivery of services.

H. The department shall promulgate rules and regulations for the assessment of charges in accordance with the ability to pay and in accordance with applicable state or federal law and the following:

(1) It is not the intent of this Chapter that developmental disabilities services be provided at no cost to persons who are financially able to pay for these costs, in whole or in part.

(2) The person shall pay, in whole or in part, the costs of the developmental disabilities supports and services for which the person may be liable under provisions of this Chapter.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:451.4 - State developmental centers; office for citizens with developmental disabilities

§451.4. State developmental centers; office for citizens with developmental disabilities

A. The office shall administer, supervise, and be responsible for the operation of state developmental centers providing developmental disabilities services.

B. Pinecrest Supports and Services Center, Northwest Supports and Services Center, and North Lake Supports and Services Center are continued as administrative units of this office.

C. The facility administrator of each center shall have the authority to develop policies and procedures necessary for the proper and orderly operation of the facility. Such policies and procedures shall be consistent with principles of this Chapter, office policies, and all applicable federal and state laws and regulations.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2012, No. 232, §1, eff. May 22, 2012.



RS 28:451.5 - Provision of additional living options and developmental disabilities services and supports

§451.5. Provision of additional living options and developmental disabilities services and supports

A. The office may provide developmental disabilities services directly pursuant to R.S. 28:451.3 or through written agreements with public or private providers meeting state and federal regulations. Such written agreements may be with any person, organization, agency, or corporation that complies with the requirements of this Chapter, including but not limited to licensure regulations promulgated pursuant to this Chapter, and such other applicable regulations promulgated by the department.

B. Developmental disabilities services shall be consistent with the principles in this Chapter in order to receive state or federal funds or both.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:451.6 - Assignment of property rights

§451.6. Assignment of property rights

A. By receiving services from and living in a licensed, state-operated, twenty-four-hour residential facility provided by or through the office, the person shall be deemed to have made an assignment to the department of his right, title, and interest in any property he owns, including interest in any trust or succession, up to the cost of the services actually provided. The portion of property and all assets which, pursuant to federal regulations or statute, the person may retain and still maintain eligibility for coverage under Title XIX of the Social Security Act programs or successor programs shall be exempt from such assignment.

B. The department shall be subrogated to the rights of any such person with regard to such property to the full extent of the costs due for providing such services to the person. The department shall be required to initiate or intervene in any civil actions, either in the name of the department or in the name of the person, in order to collect such costs.

C. This Section shall be liberally construed in order to effectuate its purpose.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:452.1 - Rights of persons who have developmental disabilities

PART II. RIGHTS OF PERSONS WHO HAVE

DEVELOPMENTAL DISABILITIES AND PRINCIPLES FOR THE

DEVELOPMENTAL DISABILITIES SERVICES SYSTEM

§452.1. Rights of persons who have developmental disabilities

A. The rights that are specifically enumerated in this Part are in addition to all other rights of persons with developmental disabilities protected under state and federal law and all rights enjoyed by all citizens of Louisiana. This listing of rights is neither exclusive of nor intended to infringe upon any civil rights that are guaranteed to all people. These rights are protected regardless of the place or residence of the person, type of service or support, ability to exercise these rights or choice to exercise these rights. It is the intent of this Chapter that these rights shall be applied in the provision of supports and services to persons with developmental disabilities.

B. The rights of persons with developmental disabilities, unless expressly or specifically restricted in accordance with federal or state laws, include the following rights:

(1) To receive timely a determination for entry into the system and, if the person is thought to have a developmental disability, to have an expeditious diagnosis and evaluation and arrangement of services and supports to the fullest extent possible.

(2) To have and to participate in the preparation of a support plan as defined in R.S. 28:451.2, to have the support plan reviewed annually, and to request review of the support plan, and modification if indicated, at reasonable intervals.

(3) To have access to his records.

(4) To receive developmental disabilities services and supports consistent with personal needs and choices in the most integrated setting appropriate, taking into account the resources available to the state and the needs of others with developmental disabilities.

(5) To receive supports and services that address the desires and goals of the person.

(6) To receive supports and services in a respectful and in the least intrusive manner.

(7) To communicate in private by telephone, uncensored mail, or otherwise, with people inside or outside the place of residence of the person.

(8) To receive visitors.

(9) To self-direction.

(10) To privacy of person and belongings.

(11) To practice the religion of his choice.

(12) To access his medical information and records, to communicate with medical personnel and to consent to medical treatment in accordance with this Chapter.

(13) To engage in leisure, recreational and other related activities.

(14) To receive reasonable accommodation in the proceedings and activities of the developmental disabilities services system, including the application for and provision of supports and services and communication about such supports and services.

(15) To withdraw from any developmental disabilities services or supports to which the person has been admitted voluntarily and not be detained longer than seventy-two hours excluding Saturdays, Sundays and holidays, after executing a written request of discharge, or unless a commitment proceeding is instituted by the department or others as set forth in this Chapter during the seventy-two-hour period.

(16) To be informed both orally and in writing of the rights of the person under the system, both during the determination process and at intervals specified in office policy, using language and a communication system that effectively communicates those rights to the person.

(17) To be informed of the procedures that will be used to decide the type and amount of developmental disabilities services and supports provided to the person and the location of the services and supports.

(18) To have access to legal assistance and to be visited by his attorney at all times, and to communicate privately with his attorney and with the committing court, if applicable.

(19) To refuse specific services and supports unless refusal would pose a danger to himself or to others.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:452.2 - Principles for the developmental disabilities services system

§452.2. Principles for the developmental disabilities services system

The department through the office shall provide developmental disabilities services and supports consistent with the following principles, to the extent possible:

A. Supports assist in enabling people to exercise self-determination in their lives.

B. Supports assist in enabling people to achieve their maximum potential through increased independence, productivity, and inclusion in their communities.

C. Personal outcomes and goals are considered in the development of individualized supports for each person.

D. The community where the person chooses to live and work is the optimum place to provide supports and services.

E. Persons and families are generally best able to determine their needs, rather than their needs being determined by others.

F. The needs of the entire family are considered in the development of family supports.

G. Family supports enable children to live in stable family environments with enduring relationships with one or more adults regardless of the severity of the disability of the child or the degree of support necessary.

H. Children and young adults with disabilities receive and participate in an appropriate education which enables them to have increased opportunities for well being, development and inclusion in their communities.

I. Existing natural supports and community resources are promoted and utilized.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.1 - Definition; establishment of the ombudsman program

PART III. OMBUDSMAN PROGRAM

§453.1. Definition; establishment of the ombudsman program

A. The term "ombudsman" shall refer to a person who is trained and certified as required by the Department of Justice.

B. The ombudsman program is established in the Department of Justice for the purpose of monitoring care received by persons with developmental disabilities residing in state-licensed facilities for persons with developmental disabilities funded through the department excluding state-operated residential care facilities.

C. The Department of Justice shall adopt rules and regulations, in accordance with the provisions of the Administrative Procedure Act, dealing with the following:

(1) The governance of the certification and training program for the establishment of the ombudsman program.

(2) The required training program shall include all of the following:

(a) Rights of persons with developmental disabilities.

(b) Complaint resolutions.

(c) Community resources.

(d) An understanding of developmental disabilities.

D. Certification shall be valid for one year. An ombudsman may be decertified for misconduct, incompetence, or material neglect of duty.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.2 - Ombudsman functions and responsibilities

§453.2. Ombudsman functions and responsibilities

A. The ombudsman shall have the following functions and responsibilities:

(1) To receive, investigate, and resolve complaints made by or on behalf of persons who live in facilities described in this Chapter concerning any act, omission, practice, or procedure that may adversely affect the health, safety, or welfare of any such person.

(2) To visit such facilities on a regular basis, in order to become acquainted with the persons living there, their families, facility administration, and facility personnel.

(3) To serve as a liaison between persons living there, their families, facility administration, and facility personnel.

(4) To encourage persons living there in self advocacy when problems are expressed and to make recommendations to the facility, group home, or community home administration for the appropriate resolution of the problem.

(5) To promote awareness of the ombudsman program.

B. No person may serve as an ombudsman without appropriate training and certification.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.3 - Access; liability

§453.3. Access; liability

A. The ombudsman shall have immediate access to any person living in a licensed facility described in this Chapter in the reasonable conduct of the functions and responsibilities of the ombudsman, shall inform the administrator or person in charge upon entering the facility, group home, or community home, and shall perform the ombudsman functions and responsibilities in the manner that is least disruptive of care and activities.

B. In performing the functions and responsibilities of the ombudsman, the ombudsman may engage in the following actions:

(1) Communicate privately and confidentially with persons living at the facilities.

(2) Review or obtain any books, files, medical, social, or financial records, or other relevant records pertaining to a particular person, provided written consent is obtained from the person or the person's legal representative.

C. The ombudsman, and any agency that receives information from the ombudsman, shall maintain as confidential all matters relating to any inquiry or referral, including the identity of the person, unless the person or the person's legal representative consents in writing to the disclosure.

D. No ombudsman shall be liable under state law for the good faith performance of official duties as defined by state and federal laws and regulations.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:453.4 - Prohibition of interference; penalties

§453.4. Prohibition of interference; penalties

A residential facility as described in this Chapter shall cooperate with an ombudsman in the performance of his official duties and shall not interfere with, nor retaliate against, a person who has filed a complaint with an ombudsman. Anyone who knowingly or willfully violates the provisions of this Section shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred nor more than five hundred dollars.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.1 - Developmental disabilities services system

PART IV. DEVELOPMENTAL DISABILITIES SERVICES SYSTEM

§454.1. Developmental disabilities services system

A. The office for citizens with developmental disabilities shall establish a developmental disabilities services and supports system and shall serve as the single point of entry into the system. The services and supports noted in the definition of developmental disabilities services in this Chapter are not intended to reflect all services that may be provided.

B. For the purposes of this Chapter, the system shall encompass those developmental disabilities services provided by the office, the human services authorities and districts, and private and public providers.

C. The office shall provide leadership in developing supports and services which promote self-determination by persons with developmental disabilities as primary decision makers in the choice and design of their services and providers, and in the control over the resources allocated to meet their personal outcomes and goals.

D. Person and family-centered planning principles shall be used in the design and development of the support plan and in the development of procedures and practices of the system.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.2 - System process; entry; support profile; support plan; transfer and discharge; follow-up; record

§454.2. System process; entry; support profile; support plan; transfer and discharge; follow-up; record

A. Determination for entry into the system shall be made in accordance with the following:

(1) Referrals shall be received from a variety of sources for a determination for entry into the system.

(2) Standardized interviews and collection of information, including assessment of substantial functional limitations, necessary for determination for entry into the system and for the establishment of legal status shall be completed.

(3) A standardized determination for entry into the system, as established by a determination of the presence of a developmental disability as defined in this Chapter, shall be completed within forty-five days of receiving information necessary for making the determination.

(4) A needs-based assessment shall be completed for anyone who enters the developmental disabilities service system and he shall be informed of all service and support options for which he is criteria eligible. The individual providing the information shall not express a preference for a particular service option, but rather, within fifteen days of completion of the standardized determination, shall supply to the person a list of all options for which he is criteria eligible. Once a service option has been selected, the person shall be informed of all providers of that service. The individual providing the information shall not express a preference for a particular provider.

(5) The determination for persons receiving developmental disabilities services shall be reviewed at least every five years, unless the person has been given an approval by the office for entry into the system without periodic evaluations.

(6) A person who has been given a denial for entry into the system or a person who has withdrawn from the system may request a new determination at any time. No person shall be denied entrance into the system unless:

(a) The person has had the opportunity to have a face-to-face interview. If it is determined during the interview that the person does not have a diagnosis and evaluation, the office will provide for one.

(b) The person has been given notice of his right to submit information in support of a determination for entry into the system including an independent diagnosis and evaluation at his expense.

(c) There has been an interdisciplinary review of necessary information.

B.(1) The support profile and plan shall accomplish all of the following:

(a) Address the provision of individualized supports and services in the most integrated setting as determined by an individual assessment.

(b) Reflect the desires and goals of the person.

(c) Address the well-being, health, safety, and security unique to the individual.

(2) The support profile will be used in developing the support plan which will be implemented to the extent possible by the office and human services authorities and districts.

C. Transfer and discharge shall be made in accordance with the following:

(1) Consideration shall be given to all requests made to the office to transfer a person within or to discharge a person from the system.

(2) Such requests may be initiated by the person, the person's legal representative, or the provider of services for the person in accordance with existing federal and state regulations or existing court orders.

D. A follow-up contact shall occur for the period of time as specified in state or federal regulations when the person chooses to leave the system.

E. Each person shall have a confidential record established and maintained by the provider in accordance with state and federal laws and regulations.

F. Implementation of the support plan shall include consideration of service settings that address the person's chronological age, abilities, functional levels and safety needs along with desired personal outcomes and goals. Inclusive and safe interactions with persons in the environment shall be additional factors in the selection of the setting.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.3 - Consent; capacity to consent

§454.3. Consent; capacity to consent

A. A person with a developmental disability is presumed to have capacity to give consent to a particular decision, unless and until determined otherwise. The provisions of this Section shall apply only to persons with cognitive disabilities.

(1) Capacity to give consent or make a particular decision exists when a person is able to comprehend the purposes, consequences, risks and benefits of the decision and any available alternatives.

(2) Decisions regarding daily activities and matters that are not of long-term consequence may require less comprehension than decisions concerning matters that have important legal, health, safety or other long-term consequences, including medical treatment decisions, behavioral or psychiatric treatment decisions, financial matters, contractual matters, living arrangements and rights restrictions.

(3) A decision may be expressed either orally, in writing, or by any other form of communication.

B. The capacity of a person to consent can change and develop over time, depending upon health, environment, and other variables.

(1) The capacity of a person to consent must be routinely assessed as decisions present themselves.

(2) Assessment shall use current standards and assessment tools, along with input from others, including family and direct service staff who are most familiar with the person.

(3) Lack of capacity to make a particular decision does not negate the possibility that a person may have capacity to make other decisions or later decisions.

C. Decisions concerning matters that have important legal, health, safety or other long-term consequences shall require legally adequate consent. Before a person with a developmental disability can be deemed to have given legally adequate consent, each of the following conditions must be met:

(1) The person has not been placed under a judgment of interdiction or continuing tutorship that restricts the right of the person to make the decision in question.

(2) The person has capacity to consent and has been informed of the purposes, consequences, and risks of the decision being made and the benefits of any alternative decision.

(3) The person understands that his withholding or withdrawing of consent shall not prejudice future provision of care and services to him.

(4) The person is giving such consent voluntarily and free from coercion and undue influence.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.4 - Voluntary admission and discharge

§454.4. Voluntary admission and discharge

A. The department is encouraged to admit persons with developmental disabilities to developmental disabilities services on a voluntary basis. Neither the department nor any employee or agent of a provider of developmental disabilities services shall prohibit a person with a developmental disability from applying for conversion of an involuntary commitment to a voluntary admission.

B. A person voluntarily admitted into a residential facility who makes a written request for discharge shall be released within seventy-two hours from the time of the written request excluding weekends and holidays unless a petition alleging that the person is either dangerous to himself or dangerous to others is filed with the district court of the parish where the person is located. Upon a showing of probable cause that the person meets this standard, the court may order his confinement until the commitment hearing.

C. Persons who are able to be discharged from developmental disabilities services and who were admitted on a voluntary basis shall be discharged in accordance with the procedures established by the office by rules promulgated in accordance with the Administrative Procedure Act, consistent with the requirements of this Chapter. The office shall include in the rules, procedures for processing requests for discharge of persons who are voluntarily admitted as well as for addressing oppositions to discharge.

D. Upon determination that any person receiving services from the office is either dangerous to himself or dangerous to others, the office will take steps, including involuntary commitment when appropriate, to protect the person or prevent him from harming others.

E. The office shall have the authority to discharge a person who was voluntarily admitted and who for a reasonable period of time has not received developmental disabilities services.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.5 - Involuntary admission; determination of probable cause

§454.5. Involuntary admission; determination of probable cause

A. Any interested person, including a representative of the department, may file a petition seeking to have a person with a developmental disability remanded to the custody of the department on the grounds that he is either dangerous to himself or dangerous to others.

B. The petition shall be filed in the judicial district in which the respondent resides or may be found. The petition shall contain the facts which are the basis of the assertion that the respondent is a person who has been diagnosed with a developmental disability and is either dangerous to himself or dangerous to others.

C. The petition shall attach the written report and recommendations prepared by an interdisciplinary team, if available, and any other available medical, educational or psychological records.

D. Upon the filing of the petition, the court shall:

(1) Assign a time for a hearing, not later than twenty calendar days after the filing of the petition, excluding weekends and legal holidays.

(2) Shall assign a place for a hearing upon the petition.

(3) Shall cause notice thereof to be personally served at least ten days prior to the hearing on the respondent and the attorney for the respondent. The notice shall satisfy the following requirements:

(a) The notice shall inform the respondent that he has a right to be present at the hearing.

(b) The notice shall inform the respondent that he has a right to counsel.

(c) The notice shall inform the respondent that he, if indigent or otherwise qualified, has the right to have counsel appointed to represent him.

(d) The notice shall inform the respondent that he has the right to present evidence and cross examine witnesses at any hearing on such application.

E. The petition shall be served on the department at least ten days prior to the hearing.

F. Determination of probable cause.

(1) As soon as practical after the filing of the petition, the court shall review the petition and supporting documents and determine whether there exists probable cause to believe that the respondent has a developmental disability and is either dangerous to himself or dangerous to others.

(2) If the court determines that there is probable cause to believe that the respondent meets the above criteria for involuntary commitment, the court may notify the department if the person is not currently in a confined setting. The department may refer appropriate cases to the office for available and temporary supports and services that meet the safety needs of the person or others.

(3) Before committing any person to the department, the court shall order a diagnosis and evaluation by the department and shall use this interdisciplinary evaluation as an expert recommendation. The written report on the diagnosis and evaluation of the person shall be made available to counsel for the respondent at least three days before the hearing.

(4) The respondent or his attorney shall have the right to seek additional independent expert opinion when necessary in their discretion.

G. The respondent shall have the right to privately retained and paid counsel at any time and all respondents must be represented by counsel as early as possible in every proceeding. If the respondent has no attorney, the court shall appoint an attorney to represent him. His attorney shall be granted access to all the records belonging to the person.

H. Entry into the developmental disabilities services system must be established by the department prior to any person being judicially committed to the department under this Chapter.

(1) Entry is established by a determination of the presence of a developmental disability as defined in this Chapter, through review of the court ordered diagnosis and evaluation, administration of a standardized interview and collection of information, including assessment of substantial functional limitations necessary for determination for entry into the system and for the establishment of legal status.

(2) No person shall be denied entrance into the system unless:

(a) The person has had the opportunity to have a face-to-face interview.

(b) The person has been given notice of his right to submit information in support of a determination for entry into the system including an independent diagnosis and evaluation at his expense.

(c) There has been an interdisciplinary review of necessary information.

(3) A written report on the determination for entry shall be made available to counsel for the respondent at least three days before the hearing.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.6 - Judicial hearings; commitments

§454.6. Judicial hearings; commitments

A. The court shall conduct the hearing in as formal a manner as is possible under the circumstances and shall adhere to the following:

(1) Admitting evidence according to the usual rules of evidence.

(2) Admitting first such witnesses and evidence that tend to show that the person who is the subject of the petition is a proper subject for involuntary commitment.

(3) The respondent has a right to be present unless the court finds that he knowingly, voluntarily, and intelligently has waived his presence.

(4) The respondent or his counsel shall have the right to present evidence and cross examine witnesses who may testify at the hearing.

(5) If the respondent is present at the hearing and is medicated, the court shall be informed of the medication and its common effects.

(6) The court shall cause a recording of the testimony of the hearing to be made, which shall be transcribed only in the event of an appeal from the judgment.

B. If the court finds by clear and convincing evidence that the respondent has a developmental disability and is either dangerous to himself or dangerous to others, it may render a judgment for his commitment. Courts committing persons to the custody of the department shall not make such commitments to specific private or public facilities but shall only commit such individuals to the department.

C. The department shall present a support plan to the committing court for its approval before formal admission into a specific residential living option or developmental disabilities services or both. The department shall present the support plan to the court annually for its review and approval. Any order of commitment to the department and any admission of a respondent in a residential living option shall be in the most integrated setting with consideration given the needs, desires and choice of the respondent, and shall be in accordance with the following conditions:

(1) The admission can be reasonably accommodated taking into account the resources available to the state and the needs of others with developmental disabilities.

(2) The respondent shall be subject to the admission criteria for that service setting.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.7 - Duration and discharge of commitment

§454.7. Duration and discharge of commitment

A. An initial judgment of commitment shall be for a period not to exceed one hundred eighty days. Continuation of commitment beyond one hundred eighty days requires a hearing conducted in accordance with the provisions of this Chapter.

(1) At least three days prior to the hearing, the department shall submit, to the court and to counsel for the respondent, an interdisciplinary evaluation regarding the need for continued commitment and a support profile.

(2) If the court determines that the person is still either dangerous to himself or dangerous to others, he shall be recommitted to the custody of the department for a period not to exceed one year.

(3) If the respondent is recommitted for three consecutive one year periods, then a subsequent judgment of commitment shall not exceed three years.

B. Any person who is not recommitted shall no longer be under court commitment, but shall continue to receive all supports and services as identified in his support plan, as long as he meets state criteria. If a person voluntarily seeks supports or services other than those provided by the department, the department must maintain documentation that the person or their legal representative has voluntarily made this request and no longer wants services provided directly by the department.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.8 - Judicial commitment; appeals

§454.8. Judicial commitment; appeals

A person who is involuntarily committed shall be allowed to appeal devolutively from the order to the court of appeal. Upon perfection of an appeal, it shall be heard in a summary manner taking preference over all other cases except similar matters.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.9 - Judicial commitment; notice of rights

§454.9. Judicial commitment; notice of rights

A. Every person involuntarily committed under this Section into any residential living option other than his home, shall be informed in writing at the time of admission of the following:

(1) Procedures for requesting release from commitment.

(2) Availability of counsel.

(3) Contact information about the Mental Health Advocacy Service and the Advocacy Center.

(4) Rights enumerated in R.S. 28:452.1 and any rules and regulations applicable to or concerning his conduct while residing in the residential living option.

B. If the person is illiterate or does not read or understand English, appropriate provisions should be made to provide him with this information. In addition, a copy of the information listed in this Subsection shall be available to the person at all times in his residential living option.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.10 - Transfer of persons with developmental disabilities

§454.10. Transfer of persons with developmental disabilities

The department shall develop procedures for handling requests for transfers and oppositions to transfers.

(1) No transfer shall occur without prior notice to the person receiving services, his curator, tutor, or other legal guardian and any other person of his choice.

(2) In the case of an involuntary admission, notice shall also be provided to the committing court of the proposed transfer.

(3) Such transfer shall be in accordance with applicable federal laws, regulations and interagency agreements.

(4) A temporary change in residential living options for specialized services not otherwise available shall not be considered a transfer for the purposes of this Section.

(5) Subject to applicable federal and state laws and regulations, the department shall have the authority to transfer persons placed in its custody and the office shall have the authority to transfer any person receiving developmental disabilities services within or from the Developmental Disabilities Services System.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.11 - Rights of persons committed to the department

§454.11. Rights of persons committed to the department

A. No person committed pursuant to this Chapter shall be deprived of any rights, benefits, or privileges guaranteed by law, the Constitution of Louisiana, or the Constitution of the United States solely because of his status as a committed person.

B. No committed person shall be presumed incompetent, nor shall such person be held incompetent except as determined by a court of competent jurisdiction. A determination of incompetence shall be separate from a judicial determination that a person should be involuntarily committed.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.12 - Immunity from liability

§454.12. Immunity from liability

Any admissions, detentions, confinements, commitments, discharges, or transfers of persons with developmental disabilities, or the denial of any thereof, in accordance with the provisions of this Chapter, by the department, the office, or its administrative units, its employees, human services authorities and districts, or employees of public or private agencies, with which the department has written agreements, who acted in good faith, reasonably and without negligence, shall be deemed to be administrative acts and such persons are hereby granted immunity from liability for damages arising out of such actions.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.13 - Failure to obey an order or judgment

§454.13. Failure to obey an order or judgment

A. The failure by any facility administrator or director to obey an order or judgment committing a person with developmental disabilities to a public or private residential living option or developmental disability service or both shall not be construed as a contempt of any court, if the failure to obey is due to the inability to comply with the order or judgment because the residential living options or developmental disabilities services, or both, under their authority are not appropriate as defined in this Chapter.

B. The department, the office, other providers, and their employees and administrators of residential living options or developmental disabilities services and supports or both shall not be held in contempt of a court because of their refusal to comply with a commitment that is not consistent with the provisions of this Chapter.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.14 - Criminal matters

§454.14. Criminal matters

A. Any person with a developmental disability found not guilty by reason of insanity or found to be presently lacking the mental capacity to proceed to trial may be committed for developmental disabilities services or residential living options, or both, in the manner provided for herein contradictorily with the district attorney and counsel for the defendant.

B. Insanity proceedings in any criminal case to determine whether a person is presently mentally capable to proceed to trial or was insane at the time of the commission of the crime are not affected by this Section and shall be in accordance with the Louisiana Code of Criminal Procedure.

C. Persons with developmental disabilities who are dangerous to others and who are charged with a crime of violence in accordance with R.S. 14:2(B) and who are committed to the custody of the department shall be admitted only to a residential living option that has available a secure area in order to ensure the safety and well-being of other residents and employees of the residential living option.

D. Persons with a developmental disability committed in accordance with the provisions of the Code of Criminal Procedure shall be discharged only in the manner provided by the Code of Criminal Procedure.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.15 - Grievance procedure

§454.15. Grievance procedure

A. A person receiving developmental disabilities supports and services or his responsible party may file a grievance against any public or private provider agency receiving state funding for developmental disabilities services in accordance with the Standards for Payment for Intermediate Care Facilities for People with Developmental Disabilities.

B. The department shall promulgate regulations, in accordance with the Administrative Procedure Act, for procedures governing the grievance process for provider agencies receiving state funding for developmental disability services which will include the manner of recourse if the person is not satisfied with the decision resulting from the grievance procedure.

C. Such agencies shall maintain and inform persons to whom they are providing supports and services of procedures for resolving grievances on behalf of those persons and of their right to file a grievance without fear of retaliation and to receive a prompt final decision.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2006, No. 163, §1.



RS 28:454.16 - Appeal procedure

§454.16. Appeal procedure

A. A person may file an administrative appeal with the division of administrative law regarding the following determinations:

(1) A finding by the office that the person does not qualify for system entry.

(2) Termination of a support or service.

(3) Discharge from the system.

(4) Other cases as stated in office policy or as promulgated in regulation.

B. There shall be no retaliation by an agency or the office or department for the filing of an appeal.

C. Notice of any appealable determination set forth in Subsection A of this Section by the office or by a public provider agency shall be given to the person receiving supports and services or applying for supports and services, his attorney of record or his responsible party, or all three parties if they are residing at different addresses.

D. Written notice shall be given providing the reasons for the decision and shall be sent by certified mail return receipt requested. If receipt is not confirmed, the agency or office must make a reasonable attempt to locate and contact the person and or his responsible party by telephone and then by regular mail.

Acts 2005, No. 128, §1, eff. June 22, 2005; Acts 2014, No. 812, §1, eff. June 23, 2014.



RS 28:454.17 - Rules and regulations

§454.17. Rules and regulations

The office is authorized to establish regulations approved by the department, promulgated in accordance with the requirements of this Chapter and the Administrative Procedure Act.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:454.18 - Advertisement and award of lease bid

§454.18. Advertisement and award of lease bid

The office and administrative units thereof are exempt from the requirement of R.S. 39:1643, regarding advertisement and award of lease bids, except that such exemption shall only be to lease privately owned buildings or space for the purpose of establishing living options.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:455.1 - Quality standards

PART V. QUALITY ASSURANCE

§455.1. Quality standards

The office shall adopt standards for the quality of developmental disabilities services, shall disseminate those standards to persons with developmental disabilities and their families, stakeholders, and other interested parties, and shall establish mechanisms for feedback on the quality of services from persons with developmental disabilities and their families, stakeholders, and other interested parties. Activities concerning quality standards developed pursuant to R.S. 28:382.1 may be conducted concurrently with the requirements of this Section.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:455.2 - Assurances of consistency with regional and state planning

§455.2. Assurances of consistency with regional and state planning

A. Applicants who plan to utilize state or federal funds for a new developmental disabilities service shall submit an application for review and approval to the office prior to the application to the department for licensure for the new service.

B. The office shall promptly review the application and may approve it according to its consistency with the state and regional planning and review for approval the program model for the population to be served. The provider shall submit the finding of the office as an attachment to its initial request for licensure to the department.

C. The provisions of this Part shall not be construed to conflict with the state planning requirements of Section 1122 of the Social Security Act.

Acts 2005, No. 128, §1, eff. June 22, 2005.



RS 28:461 - Findings; policy

CHAPTER 4-B. EARLYSTEPS: LOUISIANA'S EARLY INTERVENTION

PROGRAM FOR INFANTS AND TODDLERS WITH DISABILITIES

AND THEIR FAMILIES

§461. Findings; policy

A. The Louisiana Legislature hereby finds that there is an urgent and substantial need in this state for all of the following:

(1) Enhancements in the development of infants and toddlers with disabilities in order to minimize their potential for developmental delay.

(2) Greater recognition of the significant brain development that occurs during a child's first three years of life.

(3) A reduction to the educational costs to our society, including costs borne by Louisiana's schools, through minimizing the need for special education and related services after infants and toddlers with disabilities reach school age.

(4) Maximization of the potential for individuals with disabilities to live independently in the community.

(5) Enhancement of families' capacity to meet the special needs of their infants and toddlers with disabilities.

(6) Enhancement of the capacity of state and local agencies and service providers to identify, evaluate, and meet the needs of all children; particularly minority, low-income, inner-city, and rural children, and infants and toddlers in foster care.

B. In consideration of the needs described in this Section, it is therefore the policy of Louisiana:

(1) To develop and implement a statewide, comprehensive, coordinated, multidisciplinary interagency system that provides early intervention services for infants and toddlers with disabilities and their families.

(2) To establish a state system of payments that provides for the collection, facilitation, and coordination of payment for early intervention services from federal, state, local, and private sources, including public and private insurance coverage and cost sharing with those families who qualify.

(3) To enhance Louisiana's capacity to provide quality early intervention services and to expand and improve existing early intervention services currently being provided to infants and toddlers with disabilities and their families.

(4) To encourage Louisiana to expand opportunities for children under three years of age who would be at risk of having substantial developmental delay if they did not receive early intervention services.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:462 - Definitions

§462. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Cost participation" means fees or other charges through which families share in the cost for early intervention services provided pursuant to the provisions of this Chapter.

(2) "Council" means the Louisiana State Interagency Coordinating Council for EarlySteps established pursuant to R.S. 28:470.

(3) "Department" means the Department of Health and Hospitals.

(4) "Early intervention services" means developmental services that:

(a) Are provided under public supervision.

(b) Are provided at no cost except where federal or state law provides for a system of payments by families, including but not limited to a schedule providing a sliding scale of fees as provided in R.S. 28:469.

(c) Are designed to meet developmental needs of an infant or toddler with a disability, as identified by the individualized family service plan team, in any one or more of the following areas:

(i) Physical development.

(ii) Cognitive development.

(iii) Communication development.

(iv) Social or emotional development.

(v) Adaptive development.

(d) Meet the standards of the state of Louisiana.

(e) Include but are not limited to:

(i) Family training, counseling, and home visits.

(ii) Special instruction.

(iii) Speech-language pathology and audiology services and sign language and cued language services.

(iv) Occupational therapy.

(v) Physical therapy.

(vi) Psychological services.

(vii) Family service coordination services.

(viii) Medical services only for diagnostic or evaluation purposes.

(ix) Early identification, screening, and assessment services.

(x) Health services necessary to enable the infant or toddler to benefit from other early intervention services.

(xi) Social work services.

(xii) Vision services.

(xiii) Assistive technology devices and assistive technology services.

(xiv) Costs associated with transportation that are necessary to enable an infant or toddler and the infant's or toddler's family to receive early intervention services.

(f) Are provided by qualified personnel, including:

(i) Special educators.

(ii) Speech-language pathologists and audiologists.

(iii) Occupational therapists.

(iv) Physical therapists.

(v) Psychologists.

(vi) Social workers.

(vii) Nurses.

(viii) Registered dieticians.

(ix) Family therapists.

(x) Vision specialists, including ophthalmologists and optometrists.

(xi) Orientation and mobility specialists.

(xii) Pediatricians and other physicians.

(g) To the maximum extent appropriate, are provided in natural environments, including the home and community settings in which children without disabilities participate.

(h) Are provided in conformity with an individualized family service plan adopted in accordance with the provisions of this Chapter.

(5) "IDEA" means the federal Individuals with Disabilities Education Act.

(6)(a) "Infant or toddler with a disability " means an individual under three years of age who needs early intervention services because of either of the following:

(i) The individual is experiencing developmental delays, as measured by appropriate diagnostic instruments and procedures in the areas of cognitive development, physical development, communication development, social or emotional development, or adaptive development.

(ii) The individual has a diagnosed physical or mental condition which has a high probability of resulting in developmental delay.

(b) This definition may also include, at the department's discretion, at-risk infants and toddlers as defined in Subparagraph (c) of this Paragraph.

(c) "At-risk infant or toddler" means an individual under three years of age who would be at risk of experiencing a substantial developmental delay if early intervention services were not provided to the individual.

(7) "Parent" means a person who meets the definition of such term in federal regulations relative to early intervention programs for infants and toddlers with disabilities and their families (34 CFR 303.27).

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:463 - Goals

§463. Goals

A. Louisiana shall adopt a policy which incorporates all of the components of a statewide system as provided in this Chapter.

B. The department shall include in its annual application for federal funds assurances that the statewide system provided for in this Chapter meets federal requirements for such a system and a description of services to be provided in accordance with the provisions of this Chapter.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:464 - Requirements for statewide system

§464. Requirements for statewide system

A statewide comprehensive, coordinated, multidisciplinary, interagency system to provide early intervention services for infants and toddlers with disabilities and their families shall include, at a minimum, the following components:

(1) A definition of the term "developmental delay" that will be used by the department in carrying out the provisions of this Chapter in order to appropriately identify infants and toddlers with disabilities who are in need of services provided for in this Chapter.

(2) A state policy that is in effect and which ensures that appropriate early intervention services based on scientific research, to the extent practicable, are available to all infants and toddlers with disabilities and their families, including Indian infants and toddlers with disabilities and their families residing on a reservation geographically located in Louisiana, infants and toddlers with disabilities who are homeless and their families, and infants and toddlers with disabilities who are wards of the state.

(3) A timely, comprehensive, multidisciplinary evaluation of the functioning of each infant and toddler with a disability in Louisiana and a family-directed identification of the needs of each family of such an infant or toddler to assist appropriately in the development of the infant or toddler.

(4) For each infant and toddler with a disability in Louisiana, an individualized family service plan developed in accordance with applicable federal regulations, including family service coordination in accordance with such service plan.

(5) A comprehensive child-find system, consistent with the federal requirements of IDEA-Part B, including a system for making referrals to service providers that includes timelines and provides for participation by primary referral sources and that ensures rigorous standards for appropriately identifying infants and toddlers with disabilities for services pursuant to this Chapter that will reduce the need for future services.

(6) A public awareness program focusing on early identification of infants and toddlers with disabilities, including the preparation and dissemination by the department to all primary referral sources, especially hospitals and physicians, of information for parents, especially for parents with premature infants, or infants with other physical risk factors associated with learning or developmental complications, on the availability of early intervention services, and procedures for assisting such sources in disseminating such information to parents of infants and toddlers with disabilities.

(7) A central directory that includes information on early intervention services, resources, and experts available in Louisiana and research and demonstration projects being conducted in Louisiana.

(8)(a) A comprehensive system of personnel development, including the training of paraprofessionals and the training of primary referral sources with respect to the basic components of early intervention services available in Louisiana, that shall include:

(i) Implementing innovative strategies and activities for the recruitment and retention of early education service providers.

(ii) Promoting the preparation of early intervention providers who are fully and appropriately qualified to provide early intervention services.

(iii) Training personnel to coordinate transition services for infants and toddlers with disabilities from an early intervention program provided for in this Chapter to preschool or other appropriate services.

(b) The comprehensive system of personnel development may include:

(i) Training personnel to work in rural and inner-city areas.

(ii) Training personnel in the emotional and social development of young children.

(9) Policies and procedures relating to the establishment and maintenance of qualifications to ensure that personnel necessary to carry out the provisions of this Chapter are appropriately and adequately prepared and trained, including the establishment and maintenance of qualifications that are consistent with any state-approved or recognized certification, licensing, registration, or other comparable requirements that apply to the area in which such personnel are providing early intervention services. Nothing in this Chapter shall be construed to prohibit the use of paraprofessionals and assistants who are appropriately trained and supervised in accordance with Louisiana law, regulations, or written policy to assist in the provision of early intervention services to infants and toddlers with disabilities pursuant to the provisions of this Chapter.

(10) A single line of responsibility in the department for carrying out the following functions:

(a) General administration and supervision of programs and activities receiving assistance pursuant to this Chapter, and the monitoring of programs and activities used by Louisiana to carry out the provisions of this Chapter, whether or not such programs or activities are receiving assistance made available by this Chapter, to ensure compliance with this Chapter.

(b) Identification, coordination, and collection of all available resources within Louisiana from federal, state, local, and private sources, including those of the system of payments established pursuant to the provisions of R.S. 28:469.

(c) Assignment of financial responsibility to the appropriate agencies.

(d) Development of procedures to ensure that services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of any disputes among public agencies or service providers.

(e) Resolution of intra-agency and interagency disputes.

(f) Entry into formal interagency agreements which conform with all applicable provisions of Louisiana law that provide the following:

(i) Definitions of the financial responsibility of each agency for paying for early intervention services.

(ii) Procedures for resolving disputes.

(iii) Any additional component necessary to ensure meaningful cooperation and coordination.

(11) A policy pertaining to the contracting or making of other arrangements with service providers to provide early intervention services in Louisiana, consistent with the provisions of this Chapter, including the contents of the application used and the conditions of the contract or other arrangements.

(12) A procedure for securing timely reimbursement of funds.

(13) Procedural safeguards with respect to programs.

(14) A system for compiling data in accordance with information and reporting requirements of the United States Secretary of Education.

(15) A state interagency coordinating council that meets the requirements of R.S. 28:470.

(16) Policies and procedures to ensure all of the following:

(a) To the maximum extent appropriate, early intervention services are provided in natural environments.

(b) The provision of early intervention services for any infant or toddler with a disability occurs in a setting other than a natural environment that is most appropriate, as determined by the parent and the individualized family service plan team, only when early intervention cannot be achieved satisfactorily for the infant or toddler in a natural environment.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:465 - Individualized family service plan

§465. Individualized family service plan

A. Assessment and program development shall provide, at a minimum, for each infant and toddler with disabilities and the infant's or toddler's family to receive:

(1) A multidisciplinary assessment of the unique strengths and needs of the infant or toddler and the identification of services appropriate to meet such needs.

(2) A family-directed assessment of the resources, priorities, and concerns of the family and the identification of the supports and services necessary to enhance the family's capacity to meet the developmental needs of the infant or toddler.

(3) A written individualized family service plan developed by a multidisciplinary team, including the parents, as required by Subsection D of this Section, including a description of the appropriate transition services for the infant or toddler.

B. The individualized family service plan shall be evaluated annually, and the family shall be provided a review of the plan at six-month intervals or more often as appropriate based on the infant or toddler and family needs.

C. The individualized family service plan shall be developed within a reasonable time after the assessment required by Paragraph (A)(1) of this Section is completed. With the parent's consent, early intervention services may commence prior to the completion of the assessment.

D. The individualized family service plan shall be in writing and contain all of the following:

(1) A statement of the infant's or toddler's present level of physical development, cognitive development, communication development, social or emotional development, and adaptive development, based on objective criteria.

(2) A statement of the family's resources, priorities, and concerns relating to enhancing the development of the family's infant or toddler with a disability.

(3) A statement of the measurable results or outcomes expected to be achieved for the infant and toddler and the family, including preliteracy and language skills, as developmentally appropriate for the child, and the criteria, procedures, and timelines used to determine the degree to which progress toward achieving the results or outcomes is being made and whether modifications or revisions of the results or outcomes or services are necessary.

(4) A statement of specific early intervention services based on peer-reviewed research, to the extent practicable, necessary to meet the unique needs of the infant or toddler and the family, including the frequency, intensity, and the method of delivering services.

(5) A statement of the natural environments in which early intervention services shall appropriately be provided, including a justification of the extent, if any, to which the services will not be provided in a natural environment.

(6) The projected dates for initiation of services and the anticipated length, duration, and frequency of the services.

(7) The identification of the family service coordinator from the profession most immediately relevant to the infant's or toddler's or family's needs or who is otherwise qualified to carry out all applicable responsibilities pursuant to the provisions of this Chapter who will be responsible for the implementation of the plan and coordination with other agencies and persons, including transition services.

(8) The steps to be taken to support the transition of the toddler with a disability to preschool or other appropriate services, including the following steps:

(a) Notify the local educational agency for the area in which such a child resides that the child will shortly reach the age of eligibility for preschool services pursuant to IDEA-Part B federal regulations as determined in accordance with Louisiana law.

(b) In the case of a child who may be eligible for such preschool services, with the approval of the family of the child, convene a conference among the family service coordinator, the family, and the local educational agency at least ninety days but no more than six months before the child is eligible for the preschool services, to discuss any such services that the child may receive.

(c) In the case of a child who may not be eligible for such preschool services, with the approval of the family, make reasonable efforts to convene a conference among the family service coordinator, the family, and providers of other appropriate services for children who are not eligible for preschool service pursuant to IDEA-Part B federal regulations to discuss the appropriate services that the child may receive.

E. The contents of the individualized family service plan shall be fully explained to the parents and informed written consent from the parents shall be obtained prior to the provision of early intervention services described in such plan. If the parents do not provide consent with respect to a particular early intervention service, then only the early intervention services to which consent is obtained shall be provided.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:466 - Uses of funds

§466. Uses of funds

In addition to utilizing funds provided pursuant to the provisions of this Chapter to implement and maintain the statewide system, the department shall use such funds for the following purposes:

(1) For direct early intervention services for infants and toddlers with disabilities and their families as provided in this Chapter that are not otherwise funded through public or private sources.

(2) To expand and improve upon services for infants and toddlers and their families as provided in this Chapter that are otherwise available.

(3) To strengthen the statewide system by initiating, expanding, or improving collaborative efforts related to at-risk infants and toddlers, including establishing linkages with appropriate public or private community-based organizations, services, and personnel for the purposes of:

(a) Identifying and evaluating at-risk infants and toddlers.

(b) Making referrals of the infants and toddlers identified and evaluated pursuant to the provisions of Subparagraph (a) of this Paragraph.

(c) Conducting a periodic follow-up on each such referral to determine if the status of the infant or toddler involved has changed with respect to the eligibility of the infant or toddler for services pursuant to this Chapter.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:467 - Procedural safeguards

§467. Procedural safeguards

The procedural safeguards which shall be included in a statewide system shall provide, at a minimum, the following:

(1) The timely administrative resolution of complaints by parents. Any party aggrieved by the findings and decision regarding an administrative complaint shall have the right to bring a civil action with respect to the complaint in any state court of competent jurisdiction or in a district court of the United States without regard to the amount in controversy. In any action brought pursuant to the provisions of this Paragraph, the court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party, and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate.

(2) The right to confidentiality of personally identifiable information, including the right of parents to written notice of and written consent to the exchange of such information among agencies consistent with applicable provisions of federal and state law.

(3) The right of the parents to determine whether they, their infant or toddler, or other family members will accept or decline any early intervention service provided for in this Chapter in accordance with state law without jeopardizing other early intervention services provided for in this Chapter.

(4) The opportunity for parents to examine records relating to assessment, screening, eligibility determinations, and the development and implementation of the individualized family service plan.

(5) Procedures to protect the rights of the infant or toddler whenever the parents of the infant or toddler are not known or cannot be found or the infant or toddler is a ward of the state, including the assignment of an individual, who shall not be an employee of the department or any other state agency; and who shall not be any person, or any employee of a person, providing early intervention services to the infant or toddler or any family member of the infant or toddler to act as a surrogate for the parents.

(6) Written prior notice to the parents of the infant or toddler with a disability whenever the state agency or service provider proposes to initiate or change or refuses to initiate or change the identification, evaluation, or placement of the infant or toddler with a disability, or the provision of appropriate early intervention services to the infant or toddler.

(7) Procedures designed to ensure that the notice required by Paragraph (6) of this Section fully informs the parents, in the parents' native language, unless it is not feasible to do so, of all procedures available pursuant to this Section.

(8) The right of parents to use mediation in accordance with Section 615 of IDEA.

(9) During the pendency of any proceeding or action involving a complaint by the parents of an infant or toddler with a disability, unless the department and the parents otherwise agree, the infant or toddler shall continue to receive the appropriate early intervention services currently being provided, or if applying for initial services, shall receive the services not in dispute.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:468 - Payor of last resort; nonsubstitution; reduction of other benefits

§468. Payor of last resort; nonsubstitution; reduction of other benefits

A. Funds provided pursuant to this Chapter may not be used to satisfy a financial commitment for services that would have been paid for from another public or private source, including any medical program administered by the Secretary of Defense, but for the enactment of this Chapter; except that whenever considered necessary to prevent a delay in the receipt of appropriate early intervention services by the infant or toddler or family according to the department's established timeline for timely delivery of services, funds provided pursuant to this Chapter may be used to pay the provider of services pending reimbursement from the agency that has ultimate responsibility for the payment.

B. Nothing in this Chapter shall be construed to permit the department to reduce medical or other assistance available or to alter eligibility pursuant to Title V of the Social Security Act, relating to maternal and child health, or Title XIX of the Social Security Act, relating to Medicaid for infants or toddlers with disabilities, within the state of Louisiana.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:469 - System of payments; authority of the Department of Health and Hospitals; cost participation schedule

§469. System of payments; authority of the Department of Health and Hospitals; cost participation schedule

A. The department is hereby authorized to establish a statewide system of payments in accordance with the provisions of 34 CFR Part 303.

B.(1) In implementing the system of payments, the department shall promulgate rules for the reimbursement of services from all third-party payers, both private and public.

(2) The department or its designee shall seek payment from all third-party payers prior to claiming payment from the IDEA-Part C early intervention system of this state for services rendered to eligible children.

(3) The department or its designee may pay directly to a provider any required deductible, copayment, coinsurance, or other out-of-pocket expense for a child who is eligible for services from the IDEA-Part C early intervention system of this state.

C.(1)(a) The department shall promulgate rules in accordance with the Administrative Procedure Act that establish a schedule of monthly cost participation for early intervention services per qualifying family. Cost participation shall be based on a sliding scale and shall consider elements, including but not limited to adjusted gross income, family size, financial hardship, extraordinary expenses associated with the child, and Medicaid eligibility. The department shall be subject to all of the following limitations and requirements relative to the cost participation schedule:

(i) The department shall utilize the most recent federal poverty guidelines issued in the Federal Register by the United States Department of Health and Human Services as the basis for determining the income threshold based on family size for eligibility for cost participation.

(ii) The department shall not assess any fee or other charge through the cost participation schedule upon a family which has an annual income of less than three hundred percent of the federal poverty level.

(iii) In any month, the department shall not assess fees or other charges through the cost participation schedule which total more than three percent of the monthly income level for a family of four, according to the federal poverty guideline schedule.

(iv) The department shall not assess a fee or other charge through the cost participation schedule for any service provided for in Item (c)(ii) of this Paragraph.

(b) Parents who have public or private insurance and elect not to assign such right of recovery or indemnification to the department or choose not to release financial information shall be assessed the cost for each early intervention service listed on the individualized family service plan according to the most current service rate schedule and cost participation schedule promulgated by the department.

(c) The cost participation schedule promulgated by the department shall provide all of the following:

(i) Procedures by which a service provider may notify the department that a family is not complying with the cost participation requirements and procedures for suspending services.

(ii) A statement of assurance that fees are not charged for services which a child is otherwise entitled to receive at no cost to parents, including child-find activities, evaluation and assessment for eligibility and individualized family service planning, service coordination, administrative and coordinative activities related to development review, evaluation of individualized family service plans, and implementation of procedural safeguards and other components of the statewide system provided for in R.S. 28:464.

(2)(a) The department shall provide prior notification in writing to families for use of public or private insurance according to the requirements of 34 CFR 303.414. Such notification shall include a statement of the general categories of costs that the parent would incur and a statement of the process for resolution of a dispute regarding decisions related to use of public or private insurance, failure to pay for services or the state's determination of a family's ability to pay.

(b) The department shall ensure that the procedures utilized to resolve such disputes will not delay or deny the parents' rights or the child's ability to access timely services.

(3) The aggregate contributions made by the parent shall not exceed the aggregate cost of the early intervention services received by the child and family, inclusive of any amount received from other sources of payment for a service.

(4)(a) At least annually, or at any time the department determines is warranted, the department shall conduct a reassessment of the parents' financial status. A parent may request such reassessment at any time when significant changes in financial circumstances may affect the calculation of the cost participation amount.

(b) The department shall not make any administrative decision regarding suspension or termination of services for a family prior to the family having been in arrears, with respect to fees or other charges assessed pursuant to cost participation, for a duration of three months.

(c) On at least a monthly basis, the department shall send to any family in arrears, with respect to fees or other charges assessed pursuant to cost participation, notice of the family's right for reconsideration of their financial status and the family's right to apply for exemption from cost participation due to financial hardship. A copy of the notice shall be sent to the representative and senator in whose district the family resides.

(5) The department shall not limit early intervention services for a child in any month if the cost of such services in that month exceeds the maximum monthly contribution from the child's family as provided in Item (1)(a)(iii) of this Subsection.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:470 - Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families

§470. Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families

A. The Louisiana State Interagency Coordinating Council for EarlySteps: Louisiana's Early Intervention Program for Infants and Toddlers with Disabilities and Their Families is hereby created. All council members shall be appointed by the governor who shall also appoint the chairperson. No member of the council who is a representative of the department may serve as the chairperson of the council. At least twenty percent of the members shall be parents of infants or toddlers with disabilities or children with disabilities age twelve or younger, with knowledge of or experience with programs for infants and toddlers with disabilities; and at least twenty percent of the members shall be public or private providers of early intervention services.

B. The council shall be comprised of the following members:

(1) At least one member shall be a parent of either of the following:

(a) An infant or toddler with disabilities.

(b) A child with disabilities age six or younger.

(2) At least one member shall be an elected member of the Louisiana Legislature.

(3) At least one member shall be involved in the preparation and training of early intervention providers to become qualified to provide services.

(4) Members in the number of one each from each state agency involved in the provision of or payment for early intervention services to infants and toddlers with disabilities and their families, including Medicaid, and such members shall have sufficient authority to engage in policy planning and implementation on behalf of their respective agencies.

(5) At least one member shall be from the office of the Louisiana Department of Education which is responsible for preschool services to children with disabilities and who shall have sufficient authority to engage in policy planning and implementation on behalf of such agency.

(6) At least one member shall be from the Louisiana Department of Insurance.

(7) At least one member shall be from a Head Start agency or program.

(8) At least one member shall be from the Louisiana Department of Children and Family Services.

(9) At least one member designated by the Louisiana Department of Education who is responsible for coordination of the education of homeless children and youth.

(10) One member from the Department of Children and Family Services who is responsible for foster care.

(11) One member from the Department of Health and Hospitals, office of behavioral health.

(12) Any other members duly appointed by the governor.

C. The council shall meet at least quarterly and in such places as it deems necessary. The meetings shall be publicly announced and to the extent appropriate, open, and accessible to the general public.

D.(1) Subject to the approval of the governor, the council may prepare and approve a budget using funds provided pursuant to the provisions of this Chapter to conduct hearings and forums; to reimburse members of the council for reasonable and necessary expenses, including child care for parent representatives, for attending council meetings, and performing council duties; and to pay compensation to a member of the council if the member is not employed or must forfeit wages from other employment when performing official council business.

(2) The council shall use funds provided pursuant to this Chapter to hire an executive director who shall be responsible to and report directly to the council and the governor or his designee to carry out its functions pursuant to this Chapter. The executive director shall be hired as an unclassified employee of the office of the governor. The cost of maintaining the functions of the executive director and council shall be specified by an interagency agreement between the department and the office of the governor. The council may also use funds provided pursuant to this Chapter to obtain the services of other such professional, technical, and clerical personnel as may be necessary to carry out its functions as provided in this Chapter.

E. The council shall have the following duties:

(1) To advise and assist the department in the performance of responsibilities established pursuant to this Chapter, particularly the identification of sources of fiscal and other support for services for early intervention programs, assignment of financial responsibility to the appropriate agency, and the promotion of interagency agreements.

(2) To advise and assist the department in the preparation of applications and amendments thereto.

(3) To advise and assist the department relative to the transition of toddlers with disabilities to preschool and other appropriate services.

(4) To prepare and submit an annual report to the governor and to the United States Secretary of Education on the status of early intervention programs for infants and toddlers with disabilities and their families operated within the state.

(5) The council may advise appropriate agencies in the state with respect to the integration of services for infants and toddlers with disabilities and at-risk infants and toddlers and their families, regardless of whether at-risk infants and toddlers are eligible for early intervention services in the state.

(6) To prepare and submit an annual report to the Legislature of Louisiana on the status of the early intervention program of this state for infants and toddlers with disabilities and their families.

F. No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest.

Acts 2013, No. 417, §1, eff. June 21, 2013.



RS 28:475 - Short title

CHAPTER 5. GROUP HOME FOR PERSONS

WITH MENTAL ILLNESS OR

DEVELOPMENTAL DISABILITIES ACT

§475. Short title

This Chapter shall be known and may be cited as the Group Home for Persons with Mental Illness or Developmental Disabilities Act.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:476 - Declaration of policy

§476. Declaration of policy

The legislature hereby declares that it is the policy of this state as declared and established in this Title, particularly in the Developmental Disability Law and the Mental Health Law, that persons with mental or physical disabilities are entitled to live in the least restrictive environment in their own community and in normal residential surroundings and should not be excluded therefrom because of their disabilities. The legislature further declares that the provisions of this Chapter are intended to secure to all of the citizens of this state the right to individual dignity as provided in Article I, Section 3 of the Constitution of Louisiana and to protect the rights and promote the happiness and general welfare of the people of this state. To that end, the legislature hereby declares that the provisions of this Chapter are an exercise of the police power reserved to the state by Article I, Section 4 and Article VI, Section 9(B) of the Constitution of Louisiana.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:477 - Definitions

§477. Definitions

As used in this Chapter, unless otherwise clearly indicated, these words and phrases have the following meanings:

(1) "Community home" means a facility certified, licensed, or monitored by the Department of Health and Hospitals to provide resident services and supervision to six or fewer persons with mental illness or developmental disabilities. Such facility shall provide supervisory personnel in order to function as a single family unit but not to exceed two live-in persons.

(2) "Department" means the Department of Health and Hospitals.

(3)(a) "Person with mental illness or a developmental disability" means any person who has a physical or mental impairment which substantially limits one or more of the following major life activities:

(i) Self-care.

(ii) Receptive or expressive language.

(iii) Learning.

(iv) Mobility.

(v) Self-direction.

(vi) Capacity for independent living.

(vii) Economic self-sufficiency.

(b) This definition shall not include persons with substance use disorders, nor shall it apply to persons with mental illness or developmental disabilities currently under sentence or on parole from any criminal violation or who have been found not guilty of a criminal charge by reason of insanity.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 1992, No. 334, §1, eff. June 17, 1992; Acts 1992, No. 774, §1, eff. July 7, 1992; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:478 - Promotion of community based homes

§478. Promotion of community based homes

A. In order to achieve uniform statewide implementation of the policies of this Title and of those of the Developmental Disabilities Law and of the Mental Health Law, it is necessary to establish the statewide policy that community homes are permitted by right in all residential districts zoned for multiple-family dwellings.

B. The department shall establish appropriate standards with interpretative guidelines and establish monitoring procedures. In no case shall a community home be placed within a one thousand foot radius of another community home.

C. The local sponsor shall notify the local governing authority of his intent to file an application to the department to open a community home. In any area over which a local planning commission has jurisdiction the site selection shall first be submitted to the local planning commission, which shall recommend approval or disapproval of the site to the local governing authority. The local governing authority shall then affirm or reverse the decision of the planning commission by a majority vote of its entire membership, within forty-five days of the date of the original notification to the local planning commission. In any area in which there is no local planning commission, the local governing authority shall approve or disapprove the site within forty-five days from the date of the original notification to the local governing authority. Whenever the local governing authority has disapproved the site, the local sponsor and the department may develop an alternate site selection for the community home which is acceptable to the local sponsor, the local governing authority, and the department.

D. Whenever the department schedules a public hearing to review any application to open a community home, the department shall notify each legislator whose district encompasses the proposed location of the home. The notice shall be provided at least five calendar days prior to the public hearing.

E. Notwithstanding any provision of law to the contrary, the department, upon finding a qualified need for a community home in the parish of Rapides, that would not create an environment or atmosphere that will contradict the principle of integrated community living, may authorize such community home within a one thousand foot radius of another community home after meeting the following requirements:

(1) A public hearing to review the application for the community home.

(2) Written documentation supporting the necessity of the placement of the community home.

Added by Acts 1981, No. 892, §1, eff. Aug. 2, 1981; Acts 1985, No. 521, §1, eff. July 12, 1985; Acts 1991, No. 826, §1; Acts 2011, 1st Ex. Sess., No. 13, §1; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:501 - EXTRADITION OF PERSONS OF UNSOUND MIND

CHAPTER 6. EXTRADITION OF PERSONS OF UNSOUND MIND

§501. Short title

This Chapter may be cited as the Uniform Act for the Extradition of Persons of Unsound Mind.



RS 28:502 - Definitions

§502. Definitions

The terms "flight" and "fled" as used in this Chapter, shall be construed to mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings hereinafter mentioned may have been instituted and are still pending, with the effect of avoiding, impeding, or delaying the action of the court in which such proceedings may have been instituted or be pending, or any such departure from the state where the person demanded then was, if he then was under detention by law as a person of unsound mind and subject to detention. The word "state" wherever used in this Chapter shall include states, territories, districts, and insular and other possessions of the United States. As applied to a request to return any person within the purview of this Chapter to or from the District of Columbia, the words "executive authority," "governor," and "chief magistrate" respectively shall include a justice of the Supreme Court of the District of Columbia and other authority.



RS 28:503 - Persons required to be delivered up on demand

§503. Persons required to be delivered up on demand

A person alleged to be of unsound mind found in this state, who has fled from another state, in which at the time of his flight:

A. He was under detention by law in a hospital, asylum, or other institution for the insane as a person of unsound mind; or

B. He had been theretofore determined by legal proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of his person having been acquired by a court of competent jurisdiction of the state from which he fled; or

C. He was subject to detention in such state, being then his legal domicile (personal service of process having been made), based on legal proceedings there pending to have him declared of unsound mind shall on demand of the executive authority of the state from which he fled, be delivered up to be removed thereto.



RS 28:504 - Duty to apprehend; notice; delivery to agent; costs and expense; power of agent; power to demand return

§504. Duty to apprehend; notice; delivery to agent; costs and expense; power of agent; power to demand return

Whenever the executive authority of any state demands of the executive authority of this state, any fugitive within the purview of R.S. 28:503 and produces a copy of the commitment, decree, or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state whence the person so charged has fled, with an affidavit made before a proper officer showing the person to be a fugitive, it shall be the duty of the executive authority of this state to cause him to be apprehended, and secured, if found in this state, and to cause immediate notice of the apprehension to be given to the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive, and to cause the fugitive to be delivered to such agent when he shall appear. If no such agent appears within forty days from the time of apprehension, the fugitive may be discharged. All costs and expense incurred in the apprehension, securing, maintaining, and transmitting such fugitive to the state making such demand, shall be paid by such state. Any agent so appointed who receives the fugitive into his custody shall be empowered to transmit him to the state from which he has fled. The executive authority of this state is hereby vested with the power on the application of any person interested, to demand the return to this state of any fugitive within the purview of this Chapter.



RS 28:505 - Time for proceedings

§505. Time for proceedings

Any proceedings under this Chapter shall be begun within one year after the flight referred to in this Chapter.



RS 28:506 - Interpretation of Chapter

§506. Interpretation of Chapter

This Chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



RS 28:561 - MISCELLANEOUS PROVISIONS

CHAPTER 7. MISCELLANEOUS PROVISIONS

§561. Arrest for violation of laws respecting state mental institutions; bonds

As peace officers, the superintendents of state mental institutions, the acting or assistant superintendents, and those employees of these institutions whom the superintendents deputize, may make arrests for the violation of laws designed to protect the property and patients of the institutions, and may take offenders before the proper officers for prosecution and punishment.

They shall give bond with security in an amount not less than one thousand dollars for the faithful discharge of their duties as peace officers.



RS 28:562 - To 566 Repealed by Acts 1978, No. 680, 3

§562. §§562 to 566 Repealed by Acts 1978, No. 680, §3



RS 28:567 - Licensing of mental health clinics; applications and fees; rules, regulations, and standards; moratorium

§567. Licensing of mental health clinics; applications and fees; rules, regulations, and standards; moratorium

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. Any person, partnership, corporation, unincorporated association or other legal entity, including any public body, currently operating or planning to operate a public or private mental health clinic and who presently receives or will seek to receive reimbursement for services provided from federal or state medical assistance funds provided pursuant to Title XIX of the Social Security Act and La.R.S. 46:153 shall apply to the Department of Health and Hospitals for licensing of said public or private mental health clinic. Hospitals licensed under provisions of La.R.S. 40:2100 et seq., nursing homes licensed under provisions of La.R.S. 40:2009.3 et seq., and facilities or services operated by the United States need not apply for licenses under provisions of this Section.

B. For purposes of this Title, the term "mental health clinic" means a legal entity through which a range of mental health services including, at least, inpatient treatment, outpatient treatment, partial hospitalization, and twenty-four hour emergency services are provided either directly or through formal affiliation with other agencies by an interdisciplinary team of mental health professionals and subordinates in accordance with a plan of treatment or under the direction of a psychiatrist or another physician with psychiatric consultation.

C. Applications for licensing shall be made to the Department of Health and Hospitals on application forms furnished by it and shall contain such information as is reasonable for the department to require. The application shall be accompanied by a license fee of one hundred dollars. Facilities operated by the state of Louisiana are exempt from payment of a licensing fee.

D. The Department of Health and Hospitals shall promulgate rules, regulations and standards for establishing procedures for examining applicants and setting up criteria to be met by the mental health clinics before a license can be issued and thereafter maintained. The rules, regulations and standards shall be promulgated according to procedures established under the Administrative Procedure Act and shall have the effect of law.

E. Notwithstanding any other provision of law to the contrary, the Department of Health and Hospitals shall implement a moratorium on the licensure of mental health clinics and mental health centers. The Department of Health and Hospitals shall not approve for licensure any mental health clinic or mental health center until July 1, 2008. This moratorium shall not apply to mental health clinics or mental health centers licensed by the department prior to July 3, 1997.

Added by Acts 1978, No. 641, §1. Acts 1986, No. 491, §1, eff. July 2, 1986; Acts 1997, No. 583, §1, eff. July 3, 1997; Acts 2001, No. 863, §1, eff. June 26, 2001; Acts 2003, No. 1191, §1, eff. July 3, 2003; Acts 2013, No. 308, §2.



RS 28:568 - Investigation; issuance of license; provisional license

§568. Investigation; issuance of license; provisional license

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. Upon receipt of an application for a license pursuant to R.S. 28:567, an inspection team from the Department of Health and Hospitals, one member of which shall be an employee of the office of behavioral health, shall cause a thorough investigation to be made of the clinic proposed to be licensed and if satisfied that the minimum standards prescribed are met, it shall issue a license for a period of one year. Either before or after the issuance of a license, the department may designate the state fire marshal, parish and multiple parish health units, or municipal boards of health to make investigations relating to the codes prescribed by it, and all such governmental agencies shall cooperate and comply with requests of the agency hereunder. The report and recommendations of the state fire marshal, parish and multiple parish health units, or municipal boards of health shall be in writing and shall state with particularity its findings with respect to compliance or noncompliance with minimum standards.

B. A provisional license may be issued to a clinic for a period not to exceed six months in cases where full compliance with regulations, codes, or minimum standards require an extension of time. The failure to comply must not be detrimental to the health or safety of the patients and the deficiencies must be cited at the time of issuance.

Added by Acts 1978, No. 641, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2013, No. 308, §2.



RS 28:569 - Denial, revocation, or nonrenewal of license; grounds

§569. Denial, revocation, or nonrenewal of license; grounds

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. An application for a license may be denied for any of the following reasons:

(1) Failure to meet any of the minimum standards promulgated by the department pursuant to R.S. 28:567(D).

(2) Conviction of the applicant for a felony. If the applicant is an agency, the head of that agency must be free of such conviction. If a subordinate employee is so convicted, the matter must be handled administratively to the satisfaction of the licensing agency.

(3) Documented information of past or present conduct or practices of a clinic director or staff which are detrimental to the welfare of clinic participants.

B. A license may be revoked or a renewal thereof may be denied for any of the following reasons:

(1) Cruelty or indifference to the welfare of the patients.

(2) Misappropriations or conversion of the property of the patients.

(3) Violation of any provision of this Part or of the minimum standards, rules and regulations, or orders of the department promulgated pursuant to R.S. 28:567(D).

(4) Permitting, aiding, or abetting the unlawful, illicit, or unauthorized use of drugs or alcohol within the facility or a program.

(5) Any ground upon which an application for a license may be denied as prescribed in Subsection A of this Section.

Added by Acts 1978, No. 641, §1. Amended by Acts 1979, No. 689, §1; Acts 2013, No. 308, §2.



RS 28:570 - Notice of reasons for nonrenewal or revocation of license; review; hearing

§570. Notice of reasons for nonrenewal or revocation of license; review; hearing

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. The Department of Health and Hospitals may deny an application for a license, refuse to renew a license, or revoke an outstanding license when it finds, after investigation, that the applicant or licensee is in nonconformance with or in violation of the provisions of R.S. 28:569; provided that in all such cases the department shall furnish the applicant or licensee thirty calendar days written notice specifying reasons for the action.

B. Any applicant or licensee who is adversely affected by the action of the department in denying, refusing to renew, or revoking a license may, within thirty calendar days after the date of notice required in Subsection A of this Section is received by him, appeal suspensively from the action of the department by filing in the office of the Secretary of the Department of Health and Hospitals within such thirty-day period a written request addressed to the secretary requesting a hearing. The appeal or request for a hearing shall specify in detail the reasons for the lodging of the appeal and how the appellant is adversely affected by the action of the department.

C. When any appeal authorized by Subsection B of this Section is received by the secretary, he shall conduct a hearing on the appeal within a reasonable period of time and the hearing shall be held at a place to be designated by the secretary. Within thirty days after the hearing, he shall render a written opinion on the issues presented at the hearing. The written decision or opinion shall be subject to review upon request.

D. The secretary shall have power to administer oaths and to subpoena witnesses on behalf of the department of any party in interest and compel the production of books and papers pertinent to any investigation or hearing. The secretary is not subject to assume any expenses incurred by an appellant's involvement in an appeal. The secretary must keep full and complete records of the appeal procedure, including the complete testimony of the appellant and his witnesses. Any person having been served with a subpoena who fails to appear in response to the subpoena or fails or refuses to answer any question or fails to produce any books or papers pertinent to any investigation or hearing, or who knowingly gives false testimony therein, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment of not less than one month nor more than six months, or both. Appellant may be represented by counsel.

Added by Acts 1978, No. 641, §1; Acts 2013, No. 308, §2.



RS 28:571 - Right of inspection by department; records; reports

§571. Right of inspection by department; records; reports

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A. Every clinic operated by a licensee hereunder, and any premises proposed to be used by an applicant for a license, shall be open at all reasonable times to inspection by the department and by any other governmental agency designated by the agency as provided in R.S. 28:568.

B. Every licensee shall keep such records and make such reports as the department shall prescribe, and all such records shall be open to inspection by the department.

Added by Acts 1978, No. 641, §1; Acts 2013, No. 308, §2.



RS 28:572 - Term of license; renewal fee; display; transfer

§572. Term of license; renewal fee; display; transfer

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

A license shall expire on the last day of the twelfth month after date of issuance unless otherwise renewed. All applications for renewal shall be accompanied by a renewal fee of one hundred dollars. The license shall be displayed in a conspicuous place inside the clinic. A license or provisional license shall be valid only in the hands of the person or entity to whom it is issued and shall not be subject to sale, assignment, or other transfer, voluntary or involuntary, nor shall a license or provisional license be valid for any premises other than those for which it is issued.

Acts 1986, No. 491, §1, eff. July 2, 1986; Acts 2013, No. 308, §2.



RS 28:573 - Operation without license; penalty

§573. Operation without license; penalty

NOTE: Repealed by Acts 2013, No. 308, §2, upon promulgation and publication by DHH of final rules for Behavioral Health Services Provider license.

Any person, partnership, corporation, unincorporated association or other legal entity, including any public body, which operates a public or private mental health clinic which receives reimbursement for services provided from federal or state medical assistance funds without first being licensed by the Department of Health and Hospitals shall be fined not less than two hundred and fifty dollars nor more than one thousand dollars.

Added by Acts 1978, No. 641, §1; Acts 2013, No. 308, §2.



RS 28:621 - Pilot programs for children with developmental disabilities who are considered at-risk juveniles

CHAPTER 8. PILOT PROGRAMS FOR CHILDREN WITH DEVELOPMENTAL

DISABILITIES WHO ARE CONSIDERED AT-RISK JUVENILES

§621. Pilot programs for children with developmental disabilities who are considered at-risk juveniles

A. The office for citizens with developmental disabilities, Department of Health and Hospitals, may provide for the establishment of pilot programs for children with developmental disabilities who are considered at-risk juveniles. The pilot programs may provide developmental disabilities services including assessment, counseling, and structured activities and living options, both as defined in this Title for juveniles referred by other agencies including but not limited to juvenile courts, the office of children and family services, and the office of juvenile justice. The pilot programs shall be operated in cooperation with other offices of the Department of Health and Hospitals, the Department of Children and Family Services, and the Department of Public Safety and Corrections.

B. The office may contract with community-based organizations and other public or private organizations and facilities to administer and operate the pilot programs to the extent that funds are available.

C. The office shall promulgate rules and regulations in accordance with the Administrative Procedure Act to provide definitions and to establish standards for program operations and procedures.

D. The office may apply for available federal, state, and private funds for diagnostic and referral programs for at-risk juveniles.

Acts 1990, No. 799, §1; Acts 2004, No. 858, §1, eff. July 12, 2004; Acts 2008, No. 565, §4.



RS 28:721 - INTERSTATE COMPACT ON MENTAL HEALTH

CHAPTER 9. INTERSTATE COMPACT ON MENTAL HEALTH

§721. Recognition and enactment of compact; substance and purposes

The Interstate Compact on Mental Health is hereby recognized and enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability of furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement, or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstances shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Acts 1958, No. 336, §1.



RS 28:722 - Compact administrator; powers

§722. Compact administrator; powers

Pursuant to said compact, the secretary of the Department of Health and Hospitals shall be the compact administrator and, acting jointly with like officers or other party states, he shall have the power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this state thereunder.

Added by Acts 1958, No. 336, §1. Amended by Acts 1974, No. 294, §1; Acts 1977, No. 682, §1; Acts 1980, No. 254, §1.



RS 28:723 - Supplementary agreements

§723. Supplementary agreements

The compact administrator is hereby authorized and empowered to enter into supplementary agreement with appropriate officials of other states pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the division or agency under whose jurisdiction said institution or facility is operated or whose division or agency will be charged with the rendering of such service.

Added by Acts 1958, No. 336, §1. Amended by Acts 1974, No. 294, §1.



RS 28:724 - Discharge of financial obligations

§724. Discharge of financial obligations

The compact administrator may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

Added by Acts 1958, No. 336, §1.



RS 28:725 - Proposed transferees

§725. Proposed transferees

The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the coroner and judge of the parish from which the proposed transferee was committed.

Added by Acts 1958, No. 336, §1.



RS 28:726 - Distribution of copies of law

§726. Distribution of copies of law

Duly authorized copies of this law shall, upon its approval, be transmitted by the compact administrator to the governor of each state, the attorney general and the administrator of the general services administration of the United States, and the council of state governments.

Added by Acts 1958, No. 336, §1.



RS 28:750 - LOUISIANA DEVELOPMENTAL

CHAPTER 10. LOUISIANA DEVELOPMENTAL

DISABILITIES COUNCIL

§750. Purpose and establishment of Louisiana Developmental Disabilities Council

A. The purpose of this Chapter is to establish the Louisiana Developmental Disabilities Council to coordinate, monitor, plan, and evaluate those services, other assistance, and opportunities necessary to enable persons with developmental disabilities to achieve their maximum potential through:

(1) Increased self-determination, independence, productivity, and integration and inclusion into the community, and

(2) An enhanced role of the family in assisting persons with developmental disabilities.

B. The Louisiana Developmental Disabilities Council is hereby established within the Department of Health and Hospitals to serve as an advocate for persons with developmental disabilities. The council shall:

(1) Plan effective coordination of state resources to meet the needs of persons with developmental disabilities.

(2) Promote the dignity of persons with developmental disabilities.

(3) Serve as an advisor to the governor, the secretary of the Department of Health and Hospitals, and the legislature on programs and policies pertaining to services for persons with developmental disabilities and their families.

(4) Promote provision of a full range of services, assistance, and opportunities for persons with developmental disabilities, including housing, education, rehabilitation, employment, recreation, family support, and other needed support services, in the least restrictive environment.

Added by Acts 1982, No. 528, §1. Acts 1984, No. 350, §2, eff. September 1, 1984; Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:751 - Definitions

§751. Definitions

For purposes of this Chapter:

(1) "Council" means Louisiana Developmental Disabilities Council.

(2) "Developmental disability" means:

(a) A severe, chronic disability of a person which:

(i) Is attributable to a mental or physical impairment or combination of mental and physical impairments.

(ii) Is manifested before the person attains age twenty-two.

(iii) Is likely to continue indefinitely.

(iv) Results in substantial functional limitations in three or more of the following areas of major life activity:

(aa) Self-care.

(bb) Receptive and expressive language.

(cc) Learning.

(dd) Mobility.

(ee) Self-direction.

(ff) Capacity for independent living.

(gg) Economic sufficiency.

(v) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(b) A substantial developmental delay or specific congenital or acquired condition, in an individual from birth to age nine, inclusive, which, without services and support, has a high probability of resulting in those criteria in Subparagraph (a) of this Paragraph later in life may be considered to be a developmental disability.

(3) "Family support" means services designed to:

(a) Strengthen the family's role as primary caregivers.

(b) Prevent inappropriate out-of-home placement and maintain family unity.

(c) Reunite families with members who have been placed out of the home. Such term includes respite care, personal care, parent training and counseling, support for elderly parents, and other individualized services.

(4) "Inclusion", as used with respect to individuals with developmental disabilities, means the acceptance and encouragement of the presence and participation of individuals with developmental disabilities, by individuals without disabilities, in social, educational, work, and community activities, that enables individuals with developmental disabilities to:

(a) Have friendships and relationships with individuals and families of their own choice.

(b) Live in homes close to community resources, with regular contact with individuals without disabilities in their communities.

(c) Enjoy full access to and active participation in the same community activities and types of employment as individuals without disabilities.

(d) Take full advantage of their integration into the same community resources as individuals without disabilities, living, learning, working, and enjoying life in regular contact with individuals without disabilities.

(5) "Independence" means the extent to which persons with developmental disabilities exert control and choice over their own lives.

(6) "Integration", when used with respect to individuals with developmental disabilities, means exercising the equal right of individuals with developmental disabilities to access and use the same community resources as are used by and available to other individuals.

(7) "Productivity" means:

(a) Engagement in income-producing work by a person with developmental disabilities which is measured through improvements in income level, employment status, or job advancement.

(b) Engagement by a person with developmental disabilities in work which contributes to a household or community.

(8) "Self-determination activities" means activities that result in individuals with developmental disabilities with appropriate assistance having:

(a) The ability and opportunity to communicate and make personal decisions.

(b) The ability and opportunity to communicate choices and exercise control over the type and intensity of services, support, and other assistance the individuals receive.

(c) The authority to control resources to obtain needed services, support, and other assistance.

(d) Opportunities to participate in, and contribute to, their communities.

(e) Support, including financial support, to advocate for themselves and others, to develop leadership skills through training in self-advocacy, to participate in coalitions, to educate policymakers, and to play a role in the development of public policies that affect individuals with developmental disabilities.

Added by Acts 1982, No. 528, §1. Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:752 - Responsibilities

§752. Responsibilities

The responsibilities of the council shall include but not be limited to the following:

(1) To assist in the development of state plans to include the establishment of goals and priorities for meeting the needs of persons with developmental disabilities.

(2) To review programs and policies that affect persons with developmental disabilities, identify gaps and barriers to services, and assist in prevention of duplicative programs and services.

(3) To promote public understanding of the needs and contributions of persons with developmental disabilities.

(4) To develop, maintain, and disseminate information models, findings, conclusions, and recommendations to enhance assistance and opportunities for persons with developmental disabilities.

(5) To collaborate with the Louisiana Protection and Advocacy System.

(6) To collaborate with the University Center for Excellence in Developmental Disabilities Education, Research, and Service.

(7) To promote legislation to improve services to persons with developmental disabilities and monitor the passage and implementation of legislation affecting persons with developmental disabilities.

(8) To monitor the provision of services to persons with developmental disabilities.

(9) To provide funding to state and local agencies to demonstrate innovative ways to enhance the independence, productivity, and integration into the community of persons with developmental disabilities.

(10) To develop a council plan annually which contains goals and objectives for the council.

(11) To monitor and evaluate at least annually the implementation of the council's plan.

(12) To report regularly to the secretary of the Department of Health and Hospitals, the governor, the legislature, and other state agencies and organizations on the progress of programs for persons with developmental disabilities.

(13) To enhance coordination among public and private agencies by conducting studies and developing model policies and procedures.

(14) To train persons with developmental disabilities, family members, and personnel, to obtain access to or to provide services and other assistance, including specialized services, or special adaptations of generic services for persons with developmental disabilities and their families.

(15) To develop and monitor implementation of the Community and Family Support System plan (R.S. 28:821 et seq.).

(16) To administer the federal Developmental Disabilities Act in the state.

(17) The council shall implement the state plan by conducting and supporting advocacy, capacity building, and systemic change activities such as those described below:

(a) The council may support and conduct outreach activities to identify individuals with developmental disabilities and their families who otherwise might not come to the attention of the council and assist and enable the individuals and families to obtain services, individualized support, and other forms of assistance, including access to special adaptation of generic community services or specialized services.

(b) The council may support and conduct training for persons who are individuals with developmental disabilities, their families, and personnel, including professionals, paraprofessionals, students, volunteers, and other community members, to enable such persons to obtain access to, or to provide, community services, individualized support, and other forms of assistance, including special adaptation of generic community services or specialized services for individuals with developmental disabilities and their families. To the extent that the council supports or conducts training activities under this Subparagraph, such activities shall contribute to the achievement of the purpose of this Chapter.

(c) The council may support and conduct technical assistance activities to assist public and private entities to contribute to the achievement of the purpose of this Chapter.

(d) The council may support and conduct activities to assist neighborhoods and communities to respond positively to individuals with developmental disabilities and their families:

(i) By encouraging local networks to provide informal and formal supports.

(ii) Through education.

(iii) By enabling neighborhoods and communities to offer such individuals and their families access to and use of services, resources, and opportunities.

(e) The council may support and conduct activities to promote interagency collaboration and coordination to better serve, support, assist, or advocate for individuals with developmental disabilities and their families.

(f) The council may support and conduct activities to enhance coordination of services with:

(i) Other councils, entities, or committees, authorized by federal or state law concerning individuals with disabilities, such as the state interagency coordinating council established under Subtitle (C) of the Individuals with Disabilities Education Act, 20 U.S.C. 1431 et seq., the State Rehabilitation Council and the Statewide Independent Living Council established under the Rehabilitation Act of 1973, 29 U.S.C. 701 et seq., the state mental health planning council established under Subtitle (B) of Title XIX of the Public Health Service Act , 42 U.S.C. 300x-1 et seq., and the activities authorized under Section 101 or 102 of the Assistive Technology Act of 1998, 29 U.S.C. 3011, 3012, and entities carrying out other similar councils, entities, or committees.

(ii) Parent training and information centers under Part (D) of the Individuals with Disabilities Education Act, 20 U.S.C. 1451 et seq., and other entities carrying out federally funded projects that assist parents of children with disabilities.

(iii) Other groups interested in advocacy, capacity building, and systemic change activities to benefit individuals with disabilities.

(g) The council may support and conduct activities to eliminate barriers to access and use of community services by individuals with developmental disabilities, enhance systems design and redesign, and enhance citizen participation to address issues identified in the state plan.

(h) The council may support and conduct activities to educate the public about the capabilities, preferences, and needs of individuals with developmental disabilities and their families and to develop and support coalitions that support the policy agenda of the council, including training in self-advocacy, education of policymakers, and citizen leadership skills.

(i) The council may support and conduct activities to provide information to policymakers by supporting and conducting studies and analysis, gathering information, and developing and disseminating model policies and procedures, information, approaches, strategies, findings, conclusions, and recommendations. The council may provide the information directly to federal, state, and local policymakers, including congress, the federal executive branch, the governors, state legislatures, and state agencies, in order to increase the ability of such policymakers to offer opportunities and to enhance or adapt generic services to meet the needs of, or provide specialized services to, individuals with developmental disabilities and their families.

(j) The council may support and conduct, on a time-limited basis, activities to demonstrate new approaches to serving individuals with developmental disabilities that are a part of an overall strategy for systemic change. The strategy may involve the education of policymakers and the public about how to deliver effectively, to individuals with developmental disabilities and their families, services, supports, and assistance that contribute to the achievement of the purpose of this Chapter. The council may carry out the provisions of this Subparagraph by supporting and conducting demonstration activities through sources of funding other than funding provided under this Chapter, and by assisting entities conducting demonstration activities to develop strategies for securing funding from other sources.

(k) The council may support and conduct other advocacy, capacity building, and systemic change activities to promote the development of a coordinated, consumer and family-centered, consumer and family-directed, comprehensive system of community services, individualized supports, and other forms of assistance that contribute to the achievement of the purpose of this Chapter.

Added by Acts 1982, No. 528, §1. Acts 1984, No. 350, §1, eff. Sept. 1, 1984; Acts 1989, No. 378, §1; Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 1995, No. 369, §1; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:753 - Membership

§753. Membership

A. Council members shall be appointed by the governor. Membership of the council shall not exceed twenty-eight persons. At least sixty percent of the membership of the council shall consist of individuals with developmental disabilities, parents or guardians of children with developmental disabilities, or immediate relatives or guardians of adults with mentally impairing developmental disabilities who cannot advocate for themselves. Of this sixty percent of the council, one-third shall be persons with developmental disabilities, one-third shall be parents or guardians of children with developmental disabilities or immediate relatives or guardians of adults with mentally impairing developmental disabilities who cannot advocate for themselves, and one-third shall be a combination of those described above. At least one of these individuals shall be an immediate relative or guardian of an individual with a developmental disability who resides or previously resided in an institution or shall be an individual with a developmental disability who resides or previously resided in an institution.

B. Of the remaining membership of the council, there shall be representation of the principal state agencies, in accordance with federal law; and representatives of higher education training facilities, local agencies, and nongovernmental agencies and groups concerned with services to persons with developmental disabilities.

Added by Acts 1982, No. 528, §1. Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 2001, No. 638, §1, eff. June 22, 2001.



RS 28:754 - Council officers

§754. Council officers

The officers of the council shall be the chairperson and vice-chairperson and shall be elected by the council in accordance with the bylaws.

Added by Acts 1982, No. 528, §1.



RS 28:755 - Council remuneration

§755. Council remuneration

Members of the council shall not be entitled to compensation for their services as members but shall be reimbursed for actual travel expenses as provided by law and travel regulations issued by the Division of Administration. Those members of the council serving in an ex officio capacity shall not be reimbursed for such actual travel expenses from grant monies specifically designated for the developmental disabilities program.

Added by Acts 1982, No. 528, §1.



RS 28:756 - Council bylaws

§756. Council bylaws

The council shall adopt and amend bylaws governing its proceedings, activities, and organization, including but not limited to, provisions for election of officers, rotation of members, quorum, procedure, frequency, and location of meetings, and establishment, function, and membership on council committees.

Added by Acts 1982, No. 528, §1.



RS 28:757 - Council staffing

§757. Council staffing

The council shall have full appointing authority for all personnel purposes and shall be empowered to hire and supervise sufficient staff to insure the council's ability to fulfill its responsibilities. Two of these positions shall be unclassified civil service positions, pursuant to Article X, Section 2(B)(7) of the Constitution of Louisiana, and the State Civil Service Commission may provide that others among these positions shall be unclassified positions.

Added by Acts 1982, No. 528, §1. Acts 1989, No. 515, §1, eff. July 1, 1989; Acts 1999, No. 1039, §1, eff. July 9, 1999.



RS 28:758 - Regulations

§758. Regulations

The council may adopt regulations in fulfillment of its responsibilities in accordance with Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950.

Added by Acts 1982, No. 528, §1.



RS 28:771 - Office of behavioral health; functions related to addictive disorders

CHAPTER 11. ADDICTIVE DISORDERS

§771. Office of behavioral health; functions related to addictive disorders

A. The office of behavioral health of the Department of Health and Hospitals, hereinafter referred to as the "office", shall perform the functions of the state relating to the care, training, treatment, and education of persons suffering from addictive disorders and the prevention of addictive disorders. It shall administer residential and outpatient care facilities of the state for addictive disorder patients and administer the addictive disorders programs in the state.

B. The office shall additionally perform the following duties and responsibilities:

(1) Formulation and implementation of policies relating to the treatment and prevention of addictive disorders in accordance with applicable state law; however, the provisions of this Section and the provisions of Chapter 37 of Title 46 of the Louisiana Revised Statutes of 1950 shall not apply to the Substance Abuse Prevention Program of the Department of Education and the Highway Safety Act of 1966 (P.L. 89-564) administered by the Highway Safety Commission of the Department of Public Safety and Corrections.

(2) Provision of all services to persons suffering from addictive disorders which were formerly provided by the office of prevention and recovery from alcohol and drug abuse of the Department of Health and Hospitals and such services otherwise required by law. The office may provide such services directly or through contracts with state or federal agencies or private care providers.

(3) Administration of all programs relating to addictive disorders listed in this Title.

(4) Coordination of all programs of all state departments relating to addictive disorders, including assisting such agencies in the assessment and referral of persons subject to their jurisdiction. The office shall also establish and implement an employee assistance program on addictive disorders for state employees.

(5)(a) Provision of assessment, referral, and treatment services for addictive disorders to persons subject to the custody of state, municipal, or parish correctional institutions pursuant to agreements with such institutions and to persons subject to driving while intoxicated programs. In addition to any charges established by the department for treatment services by the office provided to persons subject to driving while intoxicated programs, the department may assess every patient in such program to whom the office provides treatment services a standard copayment fee of ten dollars per session subject to applicable federal regulations. A patient whose treatment is provided by the office through a private contractor shall not be assessed a copayment fee as provided above. Nothing in this Paragraph shall be construed to prohibit such a private provider from assessing fees otherwise allowable under applicable federal and state laws. The department shall provide by rule for the implementation of such copayment not later than March 15, 1987.

(b) Notwithstanding the provisions of Subparagraph (a) and otherwise subject to its provisions, not later than September 1, 1987, the department, by rule, shall increase the amount of the standard copayment fee to twenty dollars per session.

(c) The copayment provided for in this Paragraph shall be deposited in the state treasury pursuant to R.S. 39:82 and shall be accounted for by the commissioner of administration through appropriations control pursuant to R.S. 39:334(B)(6). The commissioner of administration shall establish a separate cost center in the office of behavioral health and the office for citizens with developmental disabilities for revenue generated pursuant to this Paragraph. All funds not obligated shall revert to the state general fund at the end of the fiscal year.

(6) Maintenance of complete statistics and other relevant information on addictive disorders within the state of Louisiana and provision of such information to interested agencies, groups, and individuals upon request.

(7) Receive any federal funds available under Title 18, Title 19, and Title 20 of the Social Security Act and any other funds specifically allocated for the prevention or treatment of addictive disorders and to use any such funds received.

(8) Development of procedures and criteria for determining, and, in accordance with such procedures and criteria, determination of the ability of a patient or person receiving services, or his legally responsible relative, to pay all or a part of the costs of the care or treatment of the patient or recipient. The department shall promulgate rules and regulations to provide for such determination and for the assessment of charges for care or treatment based on such determination.

(9) Provide a twenty-four-hour, toll-free telephone service to provide information regarding available services to assist with compulsive or problem gambling behavior.

(10) Require any patient who is given a urine drug screen in a state-operated outpatient or inpatient alcohol or drug abuse facility as part of his treatment by the office of behavioral health to pay a copayment of not more than twelve dollars per screen to the provider of the screen if he is able to pay such copayment based on a sliding fee scale. Such copayments shall be charged and collected by the provider. The office of behavioral health shall promulgate rules and regulations to establish a sliding fee scale and criteria for determining a patient's ability to pay. Any patient eligible to receive Medicaid shall be exempt from the provisions of the copayment requirements. The copayments shall be exempt from the provisions of R.S. 49:971(A)(3) which provide that no state agency shall increase any existing fee or impose any new fee unless the fee increase or fee adoption is expressly authorized pursuant to a fee schedule established by statute or specifically authorized by federal law, rules, or regulations for the purpose of satisfying an express mandate of such federal law, rule, or regulation.

C. The services and programs as described in Subsections A and B shall be the responsibility of and shall be performed by the Jefferson Parish Human Services Authority for Jefferson Parish only. The department shall not be responsible for and shall not perform these services and programs in Jefferson Parish.

D. The services and programs as described in Subsections A and B, excluding the operation and management of any in-patient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Capital Area Human Services District for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

E. The services and programs as described in Subsections A and B, excluding the operation and management of any inpatient facility for developmental disabilities and mental health under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Florida Parishes Human Services Authority for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the authority to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

F. The services and programs as described in Subsections A and B, excluding the operation and management of any inpatient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Metropolitan Human Services District for the parishes of Orleans, St. Bernard, and Plaquemines only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

NOTE: Subsection G as enacted by Acts 2006, No. 449, §1, eff. upon appropriation of funds. See Acts 2006, No. 449, §4.

G. The services and programs as described in Subsections A and B, excluding the operation and management of any inpatient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the South Central Louisiana Human Services District for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

H. The services and programs as described in Subsections A and B of this Section, excluding the operation and management of any inpatient facility under the jurisdiction of the department, shall be the responsibility of and shall be performed by the Northeast Delta Human Services Authority for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll only. The department shall not be responsible for and shall not perform these services and programs in said parishes provided that if funds are not appropriated by the legislature for the district to provide these services and programs in said parishes, the department shall continue to be responsible for and shall perform these services and programs in said parishes.

Acts 1988, 1st. Ex. Sess., No. 1, §1, eff. Mar. 28, 1988; Acts 1989, No. 159, §1; Acts 1989, No. 458, §1; Acts 1990, No. 94, §1; Acts 1993, No. 466, §1, eff. June 9, 1993; Acts 1993, No. 712, §1, eff. June 21, 1993; Acts 1995, No. 723, §1, eff. June 21, 1995; Acts 1996, 1st Ex. Sess., No. 54, §1; Acts 1999, No. 339, §1; Acts 2001, No. 826, §1, eff. June 26, 2001; Acts 2003, No. 594, §1, eff. June 27, 2003; Acts 2003, No. 846, §1, eff. July 1, 2003; Acts 2006, No. 449, §1, eff. June 15, 2006; Acts 2006, No. 631, §1, eff. June 23, 2006; Acts 2009, No. 384, §2, eff. July 1, 2010.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:772 - Funding of regional addictive disorder services

§772. Funding of regional addictive disorder services

A.(1) Funding for regional addictive disorder services as defined in Subsection B of this Section shall be allocated to each region according to a formula developed by the assistant secretary of the office of behavioral health, promulgated in accordance with the Administrative Procedure Act, and evaluated each year to determine necessary changes.

(2) The formula developed by the office shall weigh certain elements in determining the formula. The elements and their assigned weights are as follows:

(a) Persons in poverty in a particular region shall be assigned a weight of twenty percent.

(b) The population of persons in the age range of most potential service recipients in a region shall be assigned a weight of twenty percent.

(c) The estimated number of adults in a region needing treatment for addictive disorders shall be assigned a weight of twenty percent.

(d) Arrests determined to reflect the need for funds for addictive disorder services shall be assigned a weight of fifteen percent.

(e) Rural composition of a region shall be assigned a weight of fifteen percent.

(f) Teenage mothers in a region shall be assigned a weight of ten percent.

(3) The formula shall also consider certain factors:

(a) Regional programs shall be be held harmless in implementation of the formula. Funding shall not be reduced for any region in order to shift funds to underserved regions.

(b) Dollars follow clients who move from region to region.

(c) Drug courts and other multiregional programs shall be identified and considered under the "dollars follow clients" policy.

(d) Funding of programs which are statewide in nature shall not be included in formula funding comparisons.

(e) The formula shall be used to identify underserved regions of the state and to target these regions with new or underutilized funds.

(f) The formula shall not be applicable to statewide budget reductions.

B. "Regional addictive disorder services" shall include all treatment and prevention/education services provided in each region.

C. The funding for multi-regional facilities shall not be included in the computation of the funds allocated and shall not be considered funding of regional addictive disorder services.

D. In the event that the secretary or assistant secretary of the department determines that compliance with this Section would jeopardize federal funding, the secretary or assistant secretary may allocate more or fewer funds to one or more regions if such action is approved by the House and Senate Committees on Health and Welfare.

E. The secretary or assistant secretary of the department shall submit an annual report to each member of the legislature listing the contractors and the amounts such contractors received for the provision of regional addictive disorder services and services provided through grants which were received through application by the department or a regional office of the department.

Acts 1995, No. 1166, §1, eff. July 1, 1996; Acts 1999, No. 339, §1; Acts 2000, 1st Ex. Sess., No. 117, §1; Acts 2009, No. 384, §5, eff. July 1, 2010; Acts 2012, No. 418, §1.



RS 28:801 - Repealed by Acts 1997, No. 1116, 2.

CHAPTER 12. CHILD AND ADOLESCENT SERVICE SYSTEM

§801. Repealed by Acts 1997, No. 1116, §2.



RS 28:802 - Repealed by Acts 1997, No. 1116, 2.

§802. Repealed by Acts 1997, No. 1116, §2.



RS 28:803 - Repealed by Acts 1997, No. 1116, 2.

§803. Repealed by Acts 1997, No. 1116, §2.



RS 28:804 - Repealed by Acts 1997, No. 1116, 2.

§804. Repealed by Acts 1997, No. 1116, §2.



RS 28:805 - Repealed by Acts 1997, No. 1116, 2.

§805. Repealed by Acts 1997, No. 1116, §2.



RS 28:806 - Repealed by Acts 1997, No. 1116, 2.

§806. Repealed by Acts 1997, No. 1116, §2.



RS 28:807 - Repealed by Acts 1997, No. 1116, 2.

§807. Repealed by Acts 1997, No. 1116, §2.



RS 28:808 - Repealed by Acts 1997, No. 1116, 2.

§808. Repealed by Acts 1997, No. 1116, §2.



RS 28:809 - Repealed by Acts 1997, No. 1116, 2.

§809. Repealed by Acts 1997, No. 1116, §2.



RS 28:821 - Findings and purpose

CHAPTER 13. COMMUNITY AND FAMILY SUPPORT SYSTEM

§821. Findings and purpose

A. The Legislature of Louisiana finds that services for persons with developmental disabilities should be responsive to the needs of the individual and his family, rather than fitting the person into existing programs. The legislature further finds that it is more cost effective to provide services to adults and children with developmental disabilities living in their own homes or with their families rather than in out-of-home placements.

B. The legislature declares that the purpose of this Chapter is to establish that:

(1) Children, regardless of the severity of their disability, need families and enduring relationships with adults in a nurturing home environment. As with all children, children with developmental disabilities need families and family relationships to develop to their fullest potential. Parents of children with developmental disabilities shall be afforded freedom of choice as to placement of their child, in accordance with R.S. 28:380 et seq.

(2) Adults with developmental disabilities should be afforded the opportunity to make decisions for themselves and to live in typical homes and communities where they can exercise their full rights and responsibilities as citizens.

C. It is the intention of the legislature that the state of Louisiana adhere to the principles contained in this Chapter in program planning, development, funding, and implementation for persons with developmental disabilities and their families. It is the further intention of the legislature that the Department of Health and Hospitals work to implement the Community and Family Support System plan developed by the Louisiana Developmental Disabilities Council pursuant to this Chapter.

D. It is the intention of the legislature that the state adhere to the principles contained in this Chapter for program planning and development of programs for all persons and their families needing long-term support.

Acts 1989, No. 378, §1; Acts 2001, No. 1147, §1; Acts 2009, No. 438, §7; Acts 2010, No. 939, §3, eff. July 1, 2010; Acts 2012, No. 811, §8, eff. July 1, 2012.



RS 28:822 - Definitions

§822. Definitions

The following definitions shall apply:

(1) "Adult" means an individual eighteen years of age or older.

(2) "Cash subsidy" means a monetary payment to eligible families of children with developmental disabilities to offset the costs of services and equipment. The payment shall be considered a benefit and shall not be counted as income when determining eligibility or the amount of any other benefits.

(3) "Child" means an individual under the age of eighteen.

(4) "Communication services" means those necessary supports and services for a person with a disability to communicate, including but not limited to sign language classes for the individual with a disability, family members, and staff working with the individual including personal care attendants and teachers; interpreters; and braille devices.

(5) "Community supports" means those supports and services that enable an adult with developmental disabilities to live in the residence of his choice. Community supports shall include but not be limited to the following:

(a) Dental and medical care that are not otherwise covered.

(b) Respite care.

(c) Recreation.

(d) Homemaker services.

(e) Transportation.

(f) Personal assistance services.

(g) Home health services.

(h) Therapeutic and nursing services.

(i) Home and vehicle modifications.

(j) Equipment and supplies.

(k) Counseling services.

(l) Communication services.

(m) Crisis intervention.

(n) Specialized utility costs.

(o) Vocational and employment supports.

(p) Specialized diagnosis and evaluation.

(q) Specialized nutrition and clothing.

(r) Service coordination.

(6) "Companion or roommate services" means services for those individuals needing regular supervision up to twenty-four hours for daily living.

(7) "Counseling services" means professional counseling for the individual or his family including siblings; assistance with behavior management; group and individual therapy; parent to parent support.

(8) "Crisis intervention" means twenty-four hour, on-call availability of professionals to intervene and deal with crisis in the home with the intention of preventing unnecessary out-of-home placement.

(9) "Day care" means after school and holiday and summer time care for children and adolescents, specialized training for day care providers and staff, and the supports needed to access the typical day care opportunities available to the community.

(10) "Dental and medical care" means such care which is not otherwise covered through Medicaid services or private insurance.

(11) "Developmental disability" means a severe, chronic disability of a person which:

(a) Is attributable to a mental or physical impairment or combination of mental and physical impairments.

(b) Is manifested before the person attains age twenty-two.

(c) Is likely to continue indefinitely.

(d) Results in substantial functional limitations in three or more of the following areas of major life activity:

(i) Self-care.

(ii) Receptive and expressive language.

(iii) Learning.

(iv) Mobility.

(v) Self-direction.

(vi) Capacity for independent living.

(vii) Economic self-sufficiency.

(e) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(12) "Equipment and supplies" means mobility aids, prosthetics, sensory aids, equipment to maintain medical treatment or health, including disposable supplies and durable items, and assistive technology devices to increase, maintain, or improve functional capabilities of persons with disabilities.

(13) "Family supports" means those supports that enable a family to keep their child with developmental disabilities at home. Family supports shall include but not be limited to the following:

(a) Dental and medical care that are not otherwise covered.

(b) Respite care.

(c) Recreation.

(d) Homemaker services.

(e) Transportation.

(f) Personal assistance services.

(g) Home health services.

(h) Therapeutic and nursing services.

(i) Home and vehicle modifications.

(j) Equipment and supplies.

(k) Counseling services.

(l) Communication services.

(m) Crisis intervention.

(n) Specialized utility costs.

(o) Day care.

(p) Specialized diagnosis and evaluation.

(q) Specialized nutrition and clothing.

(r) Parent education and training.

(s) Service coordination.

(14) "Home and vehicle modifications" means enlarging hallways and doorways to accommodate wheelchairs, adapting bathrooms to accommodate wheelchairs, building ramps for access into and out of the home, and any other home modification needed to accommodate the special needs of a person with a disability. Vehicle modifications include hydraulic lifts to accommodate wheelchairs in vans and any other assistive devices that would enable a person with a disability to be transported in his own or his family's vehicle.

(15) "Home health services" means assistance with medical procedures performed in the home usually by a nurse or trained paraprofessional.

(16) "Homemaker services" means those services which provide families with assistance in household chores in order to free family members to provide care to the child with a disability. In the case of an adult with disabilities it means those in-home supports that assist the person with a disability or the family to carry out basic household chores.

(17) "Parent education and training services" means those services which provide guidance to community parenting groups to assist families of children with special needs.

(18) "Personal assistance services" means services which are required by a person with a severe disability to achieve greater physical and communicative independence. Such services include but are not limited to assistance related to the following:

(a) Routine bodily functions, such as bowel or bladder care.

(b) Dressing.

(c) Preparation and consumption of food.

(d) Housecleaning and laundry.

(e) Moving in and out of bed.

(f) Routine bathing.

(g) Ambulation.

(h) Any other similar activity of daily living.

(19) "Recreation services" means those supports that provide consultation to community recreation service providers to improve access, organize leisure time activities to the extent necessary, and educate persons who have developmental disabilities and their families in the use of community recreational resources which are available to all community members.

(20) "Respite care" means such care that is provided periodically by persons substituting for the usual care giver. Respite services may be used for a few hours or a few days, and may be provided either in or out of the recipient's home depending upon the individual or family needs. Respite care may be arranged prior to the event or provided on an emergency basis due to family crisis.

(21) "Service coordination" means a lifelong, goal-oriented process for coordination of the range of services needed and wanted by persons with developmental disabilities and their families.

(22) "Sitter services" means care for a child who needs supervision and for whom regular day care is not appropriate. It includes after school care for an adolescent, evening care when a parent has an evening job, or care when a child is ill.

(23) "Specialized diagnosis and evaluation" means diagnosis and evaluation necessary for assistive devices, therapies, behavior management plans, and any other specialized services.

(24) "Specialized nutrition and clothing" means supplemental food nutrients and specialized clothing adaptable to physical disabilities.

(25) "Specialized utility costs" means costs related to various extraordinary energy needs, such as electricity and gas, and other utilities, such as water and telephone, to enable a person with a disability to live at home.

(26) "Substitute family" means placement of a child in a family other than his natural or adoptive family.

(27) "Therapeutic services" means occupational, physical, speech and language, respiratory, vision, and other therapies to increase, maintain, or improve the functional capabilities of persons with disabilities.

Acts 1989, No. 378, §1; Acts 1991, No. 1011, §1; Acts 1993, No. 752, §1, eff. June 22, 1993.

{{NOTE: SEE ACTS 1993, NO. 752, §2.}}



RS 28:823 - Principles

§823. Principles

The following ideals shall be the guiding principles for the development of a Community and Family Support System plan:

(1) The family of each child with developmental disabilities shall be provided the support necessary so that the child may live in a stable family environment in an enduring relationship with one or more adults regardless of the severity of the disability of the child or the degree of support necessary.

(2) Adults with developmental disabilities should receive the supports necessary to enable them to achieve their maximum potential through increased independence, productivity, and integration into the community.

(3) The family support system shall be flexible, individualized, and family centered.

(4) The needs of the entire family shall be considered in the development of the individualized family supports.

(5) The family support system recognizes that families are best able to determine their own needs, rather than having their needs determined by the state or an agency.

(6) Adults with developmental disabilities should have supports and services provided in the community to meet their needs wherever the individual chooses to live and work.

(7) The system shall have a program of outreach so that families may obtain family support at the time they learn of their child's disability, and so that people are aware of the availability of community supports when the need arises.

(8) The system shall support and strengthen existing informal social networks and natural supports in addition to professional support services.

(9) The system shall promote the use of existing community resources.

(10) Out-of-home placement of children shall be used only after parents are given the option of choosing family support services.

(11) The system shall be flexible to insure that unanticipated needs are met and that the provision of supports and services is not limited to the location and types of existing services.

(12) A cash subsidy should be made available to eligible families for any of the purposes contained within the plan in order to enhance the family support system. The subsidy shall be considered a benefit and is intended to complement but not supplant public assistance or social service benefits based upon economic need.

Acts 1989, No. 378, §1; Acts 1993, No. 752, §1, eff. June 22, 1993.

{{NOTE: SEE ACTS 1993, NO. 752, §2.}}



RS 28:824 - Community and Family Support System plan

§824. Community and Family Support System plan

A. The Louisiana Developmental Disabilities Council shall develop a plan to implement a Community and Family Support System in accordance with the principles contained in this Chapter. The secretary of the Department of Health and Hospitals shall allocate funds from existing resources to provide staff support to the council for the development of the plan. The council may appoint an advisory committee as necessary to assist in the development of the plan. The advisory committee shall include representation of parents of children or adults now residing in an intermediate care facility for people with developmental disabilities.

B. The plan shall address the following issues:

(1) Budgetary recommendations with specific emphasis on cost effectiveness in providing services to those who qualify.

(2) Eligibility criteria.

(3) Methods of service provision.

(4) Sliding fee scale.

(5) Application procedures.

(6) Service coordination system.

(7) Performance indicators that will measure the effectiveness of the Community and Family Support System.

C. The plan shall be coordinated with any plans established pursuant to the provisions of the Developmental Disability Law (R.S. 28:451.1 et seq.), the Individuals with Disabilities Education Act (P.L. 108-446), the Comprehensive Mental Health Plan Act of 1986 (P.L. 99-660), and with other activities of the Louisiana Developmental Disabilities Council (R.S. 28:750 et seq.).

D. The council shall submit the plan to the secretary of the Department of Health and Hospitals and the secretary of the Department of Children and Family Services by August 1, 1990. The secretaries shall review and approve the plan and submit it for review and approval to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare and submit the plan to the Joint Legislative Committee on the Budget by September 1, 1990. Any changes made in the plan by the secretaries shall be so indicated.

E. The secretary of the Department of Health and Hospitals, with any necessary cooperation from the secretary of the Department of Children and Family Services, shall begin implementation of the Community and Family Support System plan by July 1, 1991.

F. The council shall monitor the implementation of the plan, and shall report its findings annually to the House Committee on Health and Welfare and the Senate Committee on Health and Welfare, for review and approval, and to the secretary of the Department of Health and Hospitals and the secretary of the Department of Children and Family Services until the plan is fully implemented.

G. The plan shall provide for full implementation of the Community and Family Support System by July 1, 1993.

H. The council shall submit a report evaluating the effectiveness of the plan and its implementation to the House Committee on Health and Welfare, for review and approval, the Senate Committee on Health and Welfare, for review and approval, the secretary of the Department of Health and Hospitals, and the secretary of the Department of Children and Family Services prior to the convening of the 1998 Regular Session of the Legislature.

I. The Department of Health and Hospitals may provide a system of community and family supports.

(1) The family support system shall be provided to children with developmental disabilities and their families. Counseling or educational services defined in R.S. 28:822 shall be available weekdays, weekends, and nights to accommodate varying family schedules. Such a system includes:

(a) Cash subsidy for families of children with severe developmental disabilities.

(b) System of service coordination.

(c) Family support services as defined in R.S. 28:822.

(d) A designated entry agency.

(2) The community support system shall be provided to adults with severe disabilities age eighteen and over and whose disability was manifested before age fifty-five. Such a system includes the community supports as defined in R.S. 28:822.

J. Methods to assure the quality of community and family support services include:

(1) Regional and state advisory councils.

(a) Purpose.

(i) Advise state agencies on policy issues that arise relevant to the community and family support system.

(ii) Set priorities.

(iii) Review program effectiveness and make recommendations on implementation.

(b) Council members shall be appointed by the developmental disabilities council chairperson in consultation with the secretary of the Department of Health and Hospitals.

(c) Terms of office and council composition shall be defined in regulations.

(d) Remuneration.

(i) Council members will serve on a voluntary basis without payment for their services.

(ii) Council members shall be reimbursed for travel expenses in accordance with division of administration regulations.

(2) An annual external evaluation based upon consumer satisfaction and performance indicators.

(3) Persons applying for or receiving services shall have access to an appeals process which shall be defined in regulations.

K. Purchases of equipment for clients of the Department of Health and Hospitals who are eligible for services under the system of community and family supports shall be exempt from state purchasing requirements and state property control regulations.

L. The Department of Health and Hospitals shall promulgate rules and regulations for the community and family support system.

Acts 1989, No. 378, §1; Acts 1991, No. 1011, §1; Acts 2006, No. 163, §1; Acts 2010, No. 939, §3, eff. July 1, 2010; Acts 2012, No. 811, §8, eff. July 1, 2012.



RS 28:825 - Administering medication

§825. Administering medication

Personal care attendants, home- and community-based service provider workers, as defined in R.S. 40:2120.2, and respite care workers providing in-home services to persons with developmental disabilities pursuant to a Medicaid waiver may administer medication to patients as provided in R.S. 37:1024 after successful completion of the drug administration course offered by the Department of Health and Hospitals in accordance with R.S. 37:1021 et seq.

Acts 1995, No. 668, §2; Acts 2008, No. 839, §2, eff. July 8, 2008.



RS 28:826 - Community and Family Support System Fund

§826. Community and Family Support System Fund

A. There is hereby created, as a special fund in the state treasury, the Community and Family Support System Fund, hereafter sometimes referred to as "the fund".

B.(1) Notwithstanding any other provision of law to the contrary, after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the amount collected by the state attributable to the sale or lease of all or part of any movable and immovable property previously operated by the office for citizens with developmental disabilities within the Department of Health and Hospitals.

(2) Monies appropriated from the fund shall be used solely as provided by Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in the fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund following compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

C.(1) Subject to annual appropriation by the legislature, the monies in the Community and Family Support System Fund shall be used solely to improve the capacity of the state to meet the varying and complex needs of individuals with developmental disabilities, with emphasis on increasing the number of recipients of waiver services.

(2) The monies in the fund shall not be used to displace, replace, or supplant appropriations from the state general fund for the state and Medicaid community-based developmental services below the amount of state general fund appropriations for the 2006-2007 Fiscal Year.

(3) For the purposes of this Section "waiver services" means Medicaid services provided under the New Opportunities Waiver, the Children's Choice Waiver, or any other Medicaid home and community based waiver for persons with developmental disabilities as promulgated by rule by the Department of Health and Hospitals.

Acts 2006, No. 555, §1.



RS 28:827 - Active duty military families

§827. Active duty military families

A. Any active duty member of the armed forces who has been temporarily assigned to work outside of Louisiana and any member of his immediate family who has qualified for and has received Louisiana Medicaid waiver services provided under the New Opportunities Waiver, the Children's Choice Waiver, or any other Medicaid home- and community-based waiver serving persons with developmental disabilities, shall be eligible to receive the next available slot for waiver services upon the member's resumed residence in Louisiana.

B. For the purposes of this Section, the definition of "immediate family" includes spouse, child, or other person for whom the member of the armed services has guardianship.

C. The provisions of this Section shall be subject to approval by the Centers for Medicare and Medicaid Services.

D. The Department of Health and Hospitals may adopt rules and regulations in accordance with the Administrative Procedure Act as the department deems necessary to administer and implement the provisions of this Section.

Acts 2010, No. 286, §1.



RS 28:831 - Jefferson Parish Human Services Authority; creation; jurisdiction; powers, duties, and functions

CHAPTER 14. JEFFERSON PARISH HUMAN SERVICES

AUTHORITY

§831. Jefferson Parish Human Services Authority; creation; jurisdiction; powers, duties, and functions

A. The Jefferson Parish Human Services Authority, hereinafter referred to as the "authority" is hereby created as a special parish district, which through its board shall direct the operation and management of mental health, intellectual disabilities, and substance abuse services for Jefferson Parish only. The authority shall:

(1) Perform the functions which provide services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for the programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform the functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of alcohol and drug abuse.

(4) Maintain services in Paragraphs (1) through (3) on at least the same level as the state maintains similar programs in other parishes or regions of the state. The governing authority of Jefferson Parish shall continue to provide funds and in-kind contributions for such programs on at least the level of funding and in-kind contributions in effect during the 1990 fiscal year.

B. The jurisdiction of the authority shall be limited to Jefferson Parish. The domicile of the authority shall be Gretna, Louisiana.

C.(1) The authority shall be governed by a twelve-member board consisting of residents of Jefferson Parish as follows:

(a) Three members appointed by the governor, one each with experience in the fields of mental health, intellectual disabilities, and substance abuse.

(b) Nine members appointed by the Jefferson Parish Council to consist of the following:

(i) Three members, one each with experience in the fields of mental health, intellectual disabilities, and substance abuse.

(ii) Three members representing parents, consumers, or advocacy groups, one each in the fields of mental health, intellectual disabilities, and substance abuse.

(iii) Three members representing professionals in the fields of mental health, intellectual disabilities, and substance abuse.

(2) No member of the board shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the authority.

(3) Each member shall serve for a three-year term.

D. The Jefferson Parish attorney shall be the legal advisor for the authority.

E. The primary duty of the authority shall be to direct the operation and management of mental health, intellectual disabilities, and substance abuse services for Jefferson Parish.

F. In addition to its primary duties as provided above, the authority shall have the following powers, duties, and functions:

(1) To have possession and operating control, but not title to, all real and personal property owned by the state and dedicated to the provision of mental health, intellectual disabilities, and substance abuse services in Jefferson Parish.

(2) To be contracted with and make contracts of every nature in compliance with the provisions of this Chapter and other state laws.

(3) To acquire personal property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of said personal property.

(4) To establish mental health, intellectual disabilities, and substance abuse program policies in conformance with applicable state and federal laws and regulations.

(5) To maintain services in mental health, intellectual disabilities, and substance abuse on at least the same level as the state maintains similar programs in other parishes or regions of the state.

G. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements, and any other form of contract or agreement by which the authority provides services and levies charges therefor.

H. The Jefferson Parish Council shall have the authority to levy taxes and issue bonds or other obligations for the purposes provided in this Chapter.

I. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have all the powers and rights conferred by this Chapter, all powers of a special district as provided by the home rule charter of Jefferson Parish, and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created.

J. Employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, worker's compensation, and fire and extended coverage insurance, and medical malpractice liability laws (R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq.). The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibitions in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management.

K. Repealed by Acts 1995, No. 723, §4, eff. June 21, 1995.

Acts 1989, No. 458, §1; Acts 1990, No. 94, §1; Acts 1992, No. 238, §1, eff. June 10, 1992; Acts 1995, No. 723, §§1, 4, eff. June 21, 1995; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:841 - Office of behavioral health; functions related to compulsive and problem gambling

CHAPTER 15. COMPULSIVE AND PROBLEM GAMBLING

§841. Office of behavioral health; functions related to compulsive and problem gambling

A. The office of behavioral health of the Department of Health and Hospitals shall establish a program to provide information and referral services related to compulsive or problem gambling. The program may include treatment services and shall include provision of a twenty-four hour, toll-free telephone service, operated by persons with knowledge of programs and services available to assist persons suffering from compulsive or problem gambling behavior.

B. The office shall make information regarding the program and services available to the public and shall provide, by rule, for the design of an informational sign containing the toll-free telephone number for use in various places where gambling or gaming activities are conducted in the state, horse racing tracks, and charitable bingo parlors. The office shall provide such signs to the Louisiana Lottery Corporation, which shall require their posting at lottery retail outlets, pursuant to R.S. 47:9021.

Acts 1993, No. 200, §2; Acts 1995, No. 1014, §§2, 4; Acts 1995, No. 1215, §§2, 5, eff. July 1, 1995; Acts 1997, No. 172, §1, eff. June 13, 1997; Acts 1999, No. 339, §4; Acts 2009, No. 384, §5, eff. July 1, 2010.

NOTE: See Acts 1995, No. 1014, §5.



RS 28:842 - Compulsive and Problem Gaming Fund; creation

§842. Compulsive and Problem Gaming Fund; creation

A. There is hereby created, as a special fund in the state treasury, the Compulsive and Problem Gaming Fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, an amount equal to the monies received by the state treasury pursuant to the provisions of R.S. 27:92(B)(2)(a), 270(A)(2), and 312(B)(2)(a), and R.S. 47:9029(B)(2) shall be deposited into the Compulsive and Problem Gaming Fund. All unexpended and unencumbered monies in the fund at the end of any fiscal year shall remain in the fund for use in subsequent fiscal years. Monies in the fund shall be invested by the state treasurer in the manner as monies in the state general fund and interest earned on the investment of such monies shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana. Monies in the fund shall only be withdrawn pursuant to an appropriation by the legislature solely to implement the provisions of this Chapter.

C. All monies received by the state treasury pursuant to the provisions of R.S. 27:92(B), 270(A)(3), 312(B), and 319(A) shall be deposited into the Compulsive and Problem Gaming Fund. The monies in the Compulsive and Problem Gaming Fund shall be appropriated by the legislature solely to implement the provisions of this Chapter.

Acts 1995, No. 1014, §2; Acts 1995, No. 1215, §2, eff. July 1, 1995.



RS 28:851 - Definitions

CHAPTER 16. FLORIDA PARISHES HUMAN

SERVICES AUTHORITY

§851. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Authority" means the Florida Parishes Human Services Authority.

(2) "Board" means the governing body of the authority.

(3) "Department" means the Department of Health and Hospitals.

(4) "Parishes" means the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington only.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:852 - Florida Parishes Human Services Authority; creation; jurisdiction; domicile

§852. Florida Parishes Human Services Authority; creation; jurisdiction; domicile

A. The Florida Parishes Human Services Authority is hereby created as a special authority which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities and substance abuse services, including the Alcohol and Drug Unit and Fontainebleu Treatment Center, for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington.

B. The domicile of the authority shall be at a location within the five-parish area served by the authority that is most conducive to the cost-effective delivery of services.

Acts 2003, No. 594, §2, eff. June 27, 2003; Acts 2006, No. 347, §1.



RS 28:853 - Governing board; membership; appointment; terms; compensation

§853. Governing board; membership; appointment; terms; compensation

A. The authority shall be governed by a board of nine members. The board shall include three residents from the parish of St. Tammany; two residents each from the parishes of Livingston and Tangipahoa; and one resident each from the parishes of St. Helena and Washington.

B.(1) The members shall be appointed by the governing authority of each parish. All appointments shall require ratification by a plurality of the legislative delegation representing the five parishes which are included in the authority. The initial appointments shall be made no later than January 1, 2004.

(2) Parishes with two board members shall be represented by one practitioner and one advocate or consumer. Both shall have a history of involvement in one or more of the three areas of service. The advocates shall have demonstrated an active history of support and involvement in one or more of the services areas. Consumers shall have received services in one or more of the three service areas provided by the authority.

(3) The appointments shall be professionals or active advocates in the fields of mental health, developmental disabilities, or substance abuse services.

C.(1) The initial terms of office for the appointees from the parish of St. Tammany shall be one, two, and three years, to be determined by the appointing authority. The initial terms of the appointees from the parishes of Livingston and Tangipahoa shall be one and three years, to be determined by the appointing authority. The initial terms of the appointees from the parishes of St. Helena and Washington shall be two years.

(2) All subsequent appointees shall serve terms of three years. No board member shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the authority.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees of the authority shall be subject to the Code of Governmental Ethics.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:854 - Authority; functions, powers, and duties

§854. Authority; functions, powers, and duties

A. The authority shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness. The operation of the Southeast Louisiana Hospital shall remain independent of the authority.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of addictive disorders. The agreement between the authority and the secretary shall provide for the gradual assumption of these community-based public health services which will be determined to be feasible through consultation with the office of public health.

(4) With the funding provided pursuant to R.S. 36:254(H), maintain services in Paragraphs (1) through (3) on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(5) The provisions of Paragraphs (1) through (3) of this Subsection shall not include the following:

(a) Operation and management of Southeast Louisiana Hospital nor the North Lake Supports and Services Center.

(b) Operation, management, and performance of functions and services relating to the office of public health, Southeast Louisiana Hospital, nor the North Lake Supports and Services Center, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state laws, rules, and regulations.

(c) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(d) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(e) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

(f) Community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health.

B. In addition to its function as provided in Subsection A of this Section, the authority shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the authority. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on June 27, 2003.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the authority.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(H), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the authority and who will be responsible for the administration and management of all aspects of the authority. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the authority and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the authority provides services and levies charges therefor. The authority may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided in the General Appropriation Act which are collected for the provision of services.

D. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created. The authority shall constitute an authority within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the five parishes included within the authority at least thirty days prior to each regular session. The report shall include the audited financial statements of the authority as required in R.S. 24:513. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the authority.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the authority and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical services records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2003, No. 594, §2, eff. June 27, 2003; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2008, No. 220, §9, eff. June 14, 2008; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:855 - Functions; transferred

§855. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Livingston, St. Helena, St. Tammany, Tangipahoa, and Washington from the department to the authority. Such agreement shall be promulgated by the secretary of the department and the authority by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the authority who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:856 - Employees; transferred

§856. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Department of Health and Hospitals to the authority are hereby transferred to the authority to carry out the functions of the authority and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq. The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the authority shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2003, No. 594, §2, eff. June 27, 2003.



RS 28:861 - Definitions

CHAPTER 17. METROPOLITAN HUMAN SERVICES DISTRICT

§861. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "District" means the Metropolitan Human Services District.

(2) "Board" means the governing body of the district.

(3) "Department" means the Department of Health and Hospitals.

(4) "Parishes" means the parishes of Orleans, St. Bernard, and Plaquemines only.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:862 - Metropolitan Human Services District; creation; jurisdiction; domicile

§862. Metropolitan Human Services District; creation; jurisdiction; domicile

A. The Metropolitan Human Services District is hereby created as a special district which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities, and addictive disorders services for the parishes of Orleans, St. Bernard, and Plaquemines.

B. The domicile of the district shall be New Orleans, Louisiana.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:863 - Governing board; membership; appointment; terms; compensation

§863. Governing board; membership; appointment; terms; compensation

A. The district shall be governed by a board of nine members. The board shall include seven residents from the parish of Orleans and one resident each from the parishes of St. Bernard and Plaquemines.

B. The members shall be appointed by the chief executive officer of each parish subject to the approval of the governing authority of each parish. Five members shall be professionals in the fields of mental health, developmental disabilities, or addictive disorders. Two members shall be advocates with a history of involvement and active in one or more of the three areas of service. Two members shall be consumers who receive or have received services in one or more of the three service areas provided by the district. Board members representing Orleans Parish shall consist of a minimum of three professionals, one consumer and one advocate.

C. Initial appointments to the board shall be for terms as follows: one resident from each parish shall be appointed for an initial term of three years; three additional residents from Orleans Parish shall be appointed for an initial term of two years; three additional residents from Orleans Parish shall be appointed for an initial term of one year. Thereafter, each term shall be for three years. No board member shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the bylaws of the board.

E. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the district.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees of the district shall be subject to the Code of Governmental Ethics.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:864 - Authority; functions, powers, and duties

§864. Authority; functions, powers, and duties

A. The district shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of addictive disorders.

(4) With the funding provided pursuant to R.S. 36:254(I), maintain services in Paragraphs (1) through (3) of this Subsection on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(5) The provisions of Paragraphs (1) through (3) of this Subsection shall not include the following:

(a) Operation and management of any inpatient facility under the jurisdiction of the department.

(b) Operation, management, and performance of functions and services relating to the office of environmental health, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state laws, rules, and regulations.

(c) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(d) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(e) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

(f) Community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health.

B. In addition to its function as provided in Subsection A of this Section, the district shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the district. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date of this Chapter.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The district may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the district.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(I), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the district and who will be responsible for the administration and management of all aspects of the district. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the district and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the district for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the district provides services and levies charges therefor. The district may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided in the General Appropriations Act which are collected for the provision of services.

D. The district shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The district shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the district was created. The district shall constitute a district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the three parishes included within the district at least thirty days prior to each regular session. The report shall include the audited financial statements of the district as required in R.S. 24:513. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the district.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the district and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical services records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2003, No. 846, §2, eff. July 1, 2003; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:865 - Functions; transferred

§865. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Orleans, St. Bernard, and Plaquemines from the department to the district. Such agreement shall be promulgated by the secretary of the department and the district by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the district who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:866 - Employees; transferred

§866. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Department of Health and Hospitals to the district are hereby transferred to the district to carry out the functions of the district and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the district shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq. The district, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the district or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the district shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2003, No. 846, §2, eff. July 1, 2003.



RS 28:871 - Definitions

CHAPTER 18. SOUTH CENTRAL LOUISIANA

HUMAN SERVICES AUTHORITY

§871. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Authority" means the South Central Louisiana Human Services Authority.

(2) "Board" means the governing body of the authority.

(3) "Department" means the Department of Health and Hospitals.

(4) "Parishes" means the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne only.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:872 - South Central Louisiana Human Services Authority; creation; jurisdiction; domicile

§872. South Central Louisiana Human Services Authority; creation; jurisdiction; domicile

A. The South Central Louisiana Human Services Authority is hereby created as a special authority which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities and substance abuse services for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne.

B. The domicile of the authority shall be Houma, Louisiana.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:873 - Governing board; membership; appointment; terms; compensation

§873. Governing board; membership; appointment; terms; compensation

A. The authority shall be governed by a board of nine members. The board shall include two residents from the parishes of Lafourche and Terrebonne and one resident each from the parishes of Assumption, St. Charles, St. James, St. John the Baptist, and St. Mary.

B.(1) The members shall be appointed by the governing authority of each parish. All appointments shall require ratification by a plurality of the legislative delegation representing the seven parishes which are included in the authority. The initial appointments shall be made no later than January 1, 2007.

(2) Parishes with two board members shall be represented by one practitioner and one advocate or consumer. Both shall have a history of involvement in one or more of the three areas of service. The advocates shall have demonstrated an active history of support and involvement in one or more of the service areas. Consumers shall have received services in one or more of the three service areas provided by the authority.

(3) The appointments shall be professionals or active advocates in the fields of mental health, developmental disabilities, or substance abuse services.

C.(1) The initial terms of office for the appointees from the parishes of Lafourche and Terrebonne shall be two years. The initial terms of the appointees from the parishes of Assumption, St. Charles, St. James, St. John the Baptist, and St. Mary shall be one year.

(2) All subsequent appointees shall serve terms of three years. No board member shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the authority.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony and may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees of the authority shall be subject to the Code of Governmental Ethics.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:874 - Authority; functions, powers, and duties

§874. Authority; functions, powers, and duties

A. The authority, in accordance with R.S. 28:911 et seq. and the framework created pursuant thereto, shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with intellectual disabilities, persons with developmental disabilities, and persons with autism.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of addictive disorders.

(4) With the funding provided pursuant to R.S. 36:254(J), maintain services in Paragraphs (1) and (2) on at least the same level as the state maintains similar programs in other parishes or regions of the state.

B. In addition to its function as provided in Subsection A of this Section, the authority shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the authority. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date* of this Chapter.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the authority.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(J), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the authority and who will be responsible for the administration and management of all aspects of the authority. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the authority and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the authority provides services and levies charges therefor. The authority may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided in the General Appropriation Act which are collected for the provision of services.

D. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created. The authority shall constitute an authority within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the seven parishes included within the authority at least thirty days prior to each regular session. The report shall include the audited financial statements of the authority as required in R.S. 24:513. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the authority.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the authority and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical services records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2006, No. 449, §1, eff. June 15, 2006; Acts 2013, No. 220, §10, eff. June 11, 2013; Acts 2014, No. 811, §14, eff. June 23, 2014.

*NOTE: Acts 2006, No. 449, §4, provides that the Act shall become effective when adequate funds are appropriated by the legislature. Until such appropriation is made, the governing board shall act as an advisory board to the department regarding the issues of developmental disabilities, mental health, and substance abuse with the Department of Health and Hospitals Region 3 of Louisiana.



RS 28:875 - Functions; transferred

§875. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, St. Mary, and Terrebonne from the department to the authority. Such agreement shall be promulgated by the secretary of the department and the authority by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the authority who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:876 - Employees; transferred

§876. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Department of Health and Hospitals to the authority are hereby transferred to the authority to carry out the functions of the authority and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq., and R.S. 40:1299.39 et seq. The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the authority shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2006, No. 449, §1, eff. June 15, 2006.

NOTE: See Acts 2006, No. 449, §4, relative to effectiveness of Act.



RS 28:891 - Definitions

CHAPTER 19. NORTHEAST DELTA HUMAN SERVICES AUTHORITY

§891. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Authority" means the Northeast Delta Human Services Authority.

(2) "Board" means the governing body of the authority.

(3) "Department" means the Department of Health and Hospitals.

(4) "Parishes" means the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:892 - Northeast Delta Human Services Authority; creation; jurisdiction; domicile

§892. Northeast Delta Human Services Authority; creation; jurisdiction; domicile

A. The Northeast Delta Human Services Authority is hereby created as a special authority which, through its board, shall direct the operation and management of community-based programs and services relative to mental health, developmental disabilities, and addictive disorders services, including Early Childhood Supports and Services, and the Regional Transition Program for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll. Programs and services relative to the Southern Oaks Addiction Recovery shall be provided in accordance with a twelve-month transition plan developed by the office of behavioral health and the governing board of the authority.

B. The domicile of the authority shall be Ouachita Parish, Louisiana.

Acts 2006, No. 631, §1, eff. June 23, 2006; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:893 - Governing board; membership; appointment; terms; compensation

§893. Governing board; membership; appointment; terms; compensation

A. The authority shall be governed by a board of seventeen members. The board shall include four residents from the parish of Ouachita; two residents each from the parishes of Morehouse and Lincoln; and one resident each from the parishes of Caldwell, East Carroll, Franklin, Jackson, Madison, Richland, Tensas, Union, and West Carroll.

B.(1) The members shall be appointed by the governing authority of each parish, with the exception of Ouachita Parish, in which they shall be appointed by the Ouachita Council of Government. All appointments shall require ratification by a plurality of the legislative delegation representing the twelve parishes which are included in the authority. The initial appointments shall be made no later than January 1, 2007.

(2) Parishes with two or more board members shall be represented by at least one professional and at least one advocate or consumer. Both shall have a history of involvement in one or more of the three areas of service. The advocates shall have demonstrated an active history of support and involvement in one or more of the service areas. Consumers shall have received services in one or more of the three service areas provided by the authority.

(3) The appointees shall be professionals or active advocates in the fields of mental health, developmental disabilities, or substance abuse services.

C.(1) The initial terms of office for the appointees from the parish of Ouachita shall be one appointee for one year, one appointee for two years, and two appointees for three years, to be determined by the appointing governing authority. The initial terms of the appointees from the parishes of Lincoln and Morehouse shall be one and three years, to be determined by the appointing governing authority. The initial terms of the appointees from the parishes of East Carroll, Madison, Tensas, and West Carroll shall be three years. The initial terms of the appointees from the parishes of Caldwell, Franklin, Jackson, Richland, and Union, shall be two years.

(2) All subsequent appointees shall serve terms of three years. No board members shall serve more than two consecutive three-year terms after his initial term.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each board member shall serve without compensation, but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

F. No member of the board or of his immediate family shall own or have any interest in any public or private organization, business, company, or entity conducting business of any kind with the authority.

G. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

H. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

I. All members of the board and employees shall be subject to the Code of Governmental Ethics.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:894 - Authority; functions, powers, and duties

§894. Authority; functions, powers, and duties

A. The authority, in accordance with R.S. 28:911 et seq. and the framework created pursuant thereto, shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with developmental disabilities as provided by Chapter 4-A of this Title.

(3) Perform residential and community-based functions relating to the care, diagnosis, training, treatment, and education of persons with addictive disorders and the prevention of addictive disorders.

(4) With the funding provided pursuant to R.S. 36:254(K), maintain services in Paragraphs (1) through (3) of this Subsection on at least the same level as the state maintains similar programs in other parishes or regions of the state. Above and beyond this minimal level of funds, funding shall be provided to support the administrative structure of the authority for operational and supply costs, including but not limited to salary for the executive director and support staff, human resource services, legal services, and board expenses.

(5) Repealed by Acts 2012, No. 232, §2, eff. May 22, 2012.

B. In addition to its function as provided in Subsection A of this Section, the authority shall have the following powers and duties:

(1) To have possession and operating control of, but not title to, all real and personal property owned by the state and dedicated to the provision of community-based mental health, developmental disabilities, and addictive disorders in the parishes transferred to the authority. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on June 23, 2006.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The authority may lawfully sell or dispose of the movable property. Inventory and other property records shall be the responsibility of the authority.

(4) To establish community-based mental health, developmental disabilities, and addictive disorder program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(K), to maintain services in community-based mental health, developmental disabilities, and addictive disorders on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the authority and who will be responsible for the administration and management of all aspects of the authority. The director shall report periodically to the board as stipulated in the bylaws.

(7) To establish performance indicators to determine the quality of services delivered by the authority and to ensure that the quality of services delivered is equivalent to or better than the quality of service previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the authority for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the authority provides services and levies charges therefor. The authority may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program (Title XIX of the Social Security Act) in excess of funds provided by the General Appropriation Act which are collected for the provision of services.

D. The authority shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The authority shall also have the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the authority was created. The authority shall constitute an authority within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E.(1) The board shall submit an annual written report to the legislative delegation representing the twelve parishes included within the authority at least thirty days prior to each regular session. The report shall include the audited financial statements of the authority as required in R.S. 24:512. The report shall also include a summary of the utilization of traditional providers of mental health, developmental disabilities, and addictive disorder services in the parishes transferred to the authority.

(2) The board shall submit any additional reports or information to bona fide grantors or governmental bodies, upon written request.

F.(1) Notwithstanding any provision of state law to the contrary, the authority and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include social service records, medical service records, probation and parole records, records of foster care services, records and investigations on abuse or neglect of children or adults, and records of child welfare services administered by the department.

Acts 2006, No. 631, §1, eff. June 23, 2006; Acts 2007, No. 325, §1, eff. July 9, 2007; Acts 2008, No. 220, §9, eff. June 14, 2008; Acts 2012, No. 232, §2, eff. May 22, 2012; Acts 2013, No. 220, §10, eff. June 11, 2013.



RS 28:895 - Functions; transferred

§895. Functions; transferred

The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based mental health, developmental disabilities, and addictive disorder services for the parishes of Caldwell, East Carroll, Franklin, Jackson, Lincoln, Madison, Morehouse, Ouachita, Richland, Tensas, Union, and West Carroll from the department to the authority. Such agreement shall be promulgated by the secretary of the department and the authority by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good-faith effort to continue whenever possible to use providers within the authority who have traditionally provided community-based mental health, developmental disabilities, and addictive disorder services for the state.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:896 - Employees; transferred

§896. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the Department of Health and Hospitals to the authority are hereby transferred to the authority to carry out the functions of the authority and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the authority shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq., and R.S. 40:1299.39 et seq. The authority, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the authority or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the authority shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2006, No. 631, §1, eff. June 23, 2006.



RS 28:901 - Definitions

CHAPTER 20. CAPITAL AREA HUMAN SERVICES DISTRICT

§901. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Board" means the governing body of the district.

(2) "Department" means the Department of Health and Hospitals.

(3) "District" means the Capital Area Human Services District.

(4) "Parishes" means the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana only.

(5) "Secretary" means the secretary of the Department of Health and Hospitals.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:902 - Capital Area Human Services District; creation; jurisdiction; domicile

§902. Capital Area Human Services District; creation; jurisdiction; domicile

A. The Capital Area Human Services District is hereby created as a special district which, through its board, shall direct the operation and management of community-based programs and services relative to public health, mental health, developmental disabilities, and substance abuse services for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana.

B. The domicile of the district shall be Baton Rouge, Louisiana.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:903 - Governing board; membership; appointment; terms; compensation

§903. Governing board; membership; appointment; terms; compensation

A. The district shall be governed by a board of seventeen members. The board shall include two residents of each of the following parishes: Ascension, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana. Five of the members shall be residents of East Baton Rouge Parish.

B.(1) The members shall be appointed by the governor from among a list of qualified candidates nominated by the governing authority of each parish in accordance with Paragraph (2) of this Subsection. The appointments shall represent at least six professionals and a balance of professionals and advocates in the fields of community-based public health, mental health, developmental disabilities, and substance abuse.

(2) The governing authority of each parish, except Ascension Parish, shall submit a list of at least two candidates for each board position available to a resident of that parish to the governor. In Ascension Parish, the list of at least two candidates shall be submitted by the parish president.

C.(1) Initial appointments to the board with exception of East Feliciana and West Feliciana pursuant to Paragraph (2) of this Subsection shall be for terms as follows: one resident from each parish in the district shall be appointed for an initial term of two years; one resident from each parish in the district shall be appointed for an initial term of three years; two additional residents of East Baton Rouge Parish shall be appointed for an initial term of two years; one additional resident of East Baton Rouge Parish shall be appointed for an initial term of three years. Thereafter, each term shall be for three years.

(2) Initial appointments from the parishes of East Feliciana and West Feliciana shall be as follows: one member from each parish shall be appointed for an initial term of one year, and one member from each parish shall be appointed for an initial term of three years. Thereafter, each term shall be for three years.

D. The chairman shall be elected by the board for a term established under the board's bylaws.

E. Each appointment by the governor shall be submitted to the Senate for confirmation.

F. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

G. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the district.

H. The board shall adopt bylaws to provide for the governance of the board. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include conviction of a felony or may include failure to meet board attendance as provided in the bylaws.

I. Procedures for filling a vacancy created by the removal, resignation, or death of any board member prior to the end of the board member's term shall follow those used for initial appointments.

J. All members of the board and employees of the district shall be subject to the Code of Governmental Ethics.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:904 - District; functions, powers, and duties

§904. District; functions, powers, and duties

A. The district shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with developmental disabilities and persons with autism.

(3) Perform community-based functions relating to the care, diagnosis, training, treatment, and education of persons suffering from substance abuse and the prevention of alcohol and drug abuse.

(4) Perform community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health. The agreement between the district and the secretary shall provide for the gradual assumption of these community-based public health services as determined to be feasible through consultation with the office of public health.

(5) With the funding provided pursuant to R.S. 36:254(F), maintain services in Paragraphs (1) through (4) of this Subsection on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) The provisions of Paragraphs (1) through (4) of this Subsection shall not include the following:

(a) Operation and management of any inpatient facility under the jurisdiction of the department.

(b) Operation, management, and performance of functions and services relating to environmental health, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state law, rules, and regulations.

(c) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(d) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(e) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

B. In addition to its function as provided in Subsection A of this Section, the district shall have the following powers and duties:

(1) To have possession and operating control, but not title to, all immovable and movable property owned by the state and dedicated to the provision of community-based public health, mental health, developmental disabilities, and substance abuse services in the parishes transferred to the district. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date of this Chapter.

(2) To be contracted with and enter into contracts of every nature in compliance with this Chapter and other state laws.

(3) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The district may lawfully sell or dispose of the movable property.

(4) To establish community-based public health, mental health, developmental disabilities, and substance abuse program policies in conformance with applicable state and federal laws and regulations.

(5) With the funding provided pursuant to R.S. 36:254(F), to maintain services in community-based public health, mental health, developmental disabilities, and substance abuse on at least the same level as the state maintains similar programs in other parishes or regions of the state.

(6) To employ an executive director to oversee the operations of the district and who shall be responsible for the administration and management of all aspects of the district.

(7) To establish performance indicators to determine the quality of services delivered by the district and to ensure that the quality of services delivered is higher than the quality of services previously delivered by the state.

C. The board shall collect or cause to be collected all monies due the district for the provision of services pursuant to statutory requirements, and any other form of contract or agreement by which the district provides services and levies charges therefor. The district may retain all federal funds, self-generated funds, and any funds collected under the Medical Assistance Program, Title XIX of the Social Security Act, in excess of funds provided in the general appropriations act which are collected for the provision of services.

D. The district shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. The district shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the district was created. The district shall constitute a special district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

E. The board shall submit any reports or information to the secretary of the department or the Senate and House committees on health and welfare upon request of the secretary or the chairman of either committee.

F.(1) Notwithstanding any provision of state law to the contrary, the district and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

(2) For the purposes of this Subsection, "case records" include medical and treatment records, records and investigations of abuse or neglect of adults, records of public health services including children's special health services, nutrition, and immunization, and other medical, disability, or behavioral health service records related to services provided by the district or the department.

Acts 2008, No. 373, §1, eff. June 21, 2008; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:905 - Functions; transferred

§905. Functions; transferred

A. The secretary of the department and the board are hereby authorized to enter into all agreements necessary to transfer the functions and funds relative to the operation of community-based public health, mental health, developmental disabilities, and substance abuse services for the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Pointe Coupee, West Baton Rouge, and West Feliciana from the department to the district. The agreement shall also provide for the gradual assumption of community-based public health services by the district. Such agreement shall be promulgated by the secretary of the department and the district by rule in accordance with the Administrative Procedure Act. As part of the agreement, the board shall agree to make a good faith effort to continue whenever possible to use providers within the district who have traditionally provided community-based public health, mental health, developmental disabilities, and substance abuse services for the state.

B. The secretary shall be responsible for monitoring the service agreement and promptly reporting failure to comply with any agreement to the governor, the Senate and House committees on health and welfare, and the Joint Legislative Committee on the Budget.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:906 - employees; transferred

§906. Employees; transferred

All employees engaged in the performance of duties relating to the functions of the programs and services transferred from the department to the district are hereby transferred to the district to carry out the functions of the district and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations. All employees of the district shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq. The district, including its contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the district or covered contract service delivery employee has paid the appropriate premium to the office of risk management. All employees of the district shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2008, No. 373, §1, eff. June 21, 2008.



RS 28:911 - Definitions

CHAPTER 21. STATEWIDE HUMAN SERVICES DELIVERY

§911. Definitions

As used in this Chapter and unless the context clearly requires otherwise:

(1) "Behavioral health services" means community-based mental health and addictive disorders services.

(2) "Board" means the governing body of the district.

(3) "Case records" means medical and treatment records, records and investigations of abuse or neglect of adults, records of public health services including children's special health services, nutrition, and immunization, and other medical, disability, or behavioral health service records related to services provided by the district or the department.

(4) "Department" means the Department of Health and Hospitals.

(5) "District" means the human services district or authority.

(6) "Human services accountability plan", referred to in this Chapter as "accountability plan", means the statewide human services plan developed by the department in consultation with the Human Services Interagency Council which sets forth the criteria, process, timelines, guidelines for service delivery, clinical protocols, evidence-based practices, quality management and monitoring, data collection and reporting, performance outcome measures, information management, and readiness assessment protocols to be followed by the department and the districts.

(7) "Human services district or authority", referred to in this Chapter as "district", means an existing or newly created local governmental entity with local accountability and management of behavioral health and developmental disabilities services as well as any public health or other services contracted to the district by the department.

(8) "Human services framework", referred to in this Chapter as "framework", means the requirements specified in the contract between the department and the district that set forth the organizational structure, operational readiness requirements, eligible and priority populations, core and targeted services, and standards for intake and access to institutional and community services, which require adherence to the human services accountability plan for a district. The framework is developed, implemented, and monitored through an ongoing statewide process performed by the department in consultation with the Human Services Interagency Council.

(9) "Human Services Interagency Council", referred to in this Chapter as "interagency council", means the interagency council established by the department to provide policy guidance to the department in the development, implementation, and ongoing management of the districts.

(10) "Readiness assessment" means the process by which a survey team reviews all areas of business management of the district to determine operational readiness based on a set of uniform criteria. The readiness assessment shall address, at a minimum, financial controls, clinical protocols, human resources competency and capacity, legal resources, purchasing, contracting, any applicable national or accreditation standards, and outcomes measurement capability. The survey team shall be composed of at least one representative of the secretary and at least two directors of districts that have been in operation for at least two years.

(11) "Secretary" means the secretary of the Department of Health and Hospitals.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:912 - Creation and jurisdiction

§912. Creation and jurisdiction

A.(1) It is the intent of the legislature to create statewide integrated human services delivery systems, with local accountability and management, to provide behavioral health and developmental disabilities services.

(2) Upon successful completion of a readiness assessment, execution of a contract with the department, and compliance with other applicable criteria as provided for in this Chapter, the department may authorize the board to operate and manage community-based programs and services related to behavioral health, developmental disabilities, selected public health services, and any other services contracted to the districts by the department.

B. The human services districts shall be:

(1) The following statutory entities:

(a) Capital Area Human Services District.

(b) Jefferson Parish Human Services Authority.

(c) Florida Parishes Human Services Authority.

(d) Metropolitan Human Services District.

(e) South Central Louisiana Human Services Authority.

(f) Northeast Delta Human Services Authority.

(2) The following districts created by this Chapter organized by region:

(a) Acadiana Area Human Services District, which shall comprise the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, and Vermilion.

(b) Imperial Calcasieu Human Services Authority, which shall comprise the parishes of Allen, Beauregard, Calcasieu, Cameron, and Jefferson Davis.

(c) Region 6 Human Services District, or any name formally adopted by the district's board, which shall comprise the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Rapides, Vernon, and Winn.

(d) Region 7 Human Services District, or any name formally adopted by the district's board, which shall comprise the parishes of Bienville, Bossier, Caddo, Claiborne, DeSoto, Natchitoches, Sabine, Red River, and Webster.

C. A district may incorporate more than one region, but regions may not be split into smaller units.

Acts 2008, No. 373, §2, eff. June 21, 2008; Acts 2012, No. 231, §1, eff. May 22, 2012; Acts 2013, No. 220, §10, eff. June 11, 2013.



RS 28:913 - Governing board; membership; appointment; terms; compensation

§913. Governing board; membership; appointment; terms; compensation

A.(1) For districts created pursuant to R.S. 28:912(B)(2), each district shall be governed by a board whose membership consists of residents of the respective regions. The number of members on the board shall consist of one representative from each parish in the region who is appointed by the local governmental authority. The membership shall also include three appointees by the governor.

(2) The parish appointees shall be persons with professional experience or parents, consumers, or advocates in the fields of addictive disorders, developmental disabilities, mental health, or public health.

(3) The governor's three appointees shall be one member with experience in the financial operation of a business enterprise, one member who is a parent, consumer, or caregiver of a consumer of services, and one member who represents one of the following fields: addictive disorders, developmental disabilities, mental health, or public health. The governing authority of each parish may submit three names to the governor for consideration as one of the governor's three appointees.

B. The initial terms of office for board members from the first two parishes alphabetically shall be one year. The initial terms for board members from the second two parishes alphabetically shall be two years. The initial terms for all other board members shall be three years. All subsequent appointees shall serve terms of three years. No board member shall serve more than two three-year terms.

C. Each board member shall serve without compensation but shall be reimbursed for expenses and mileage at the same rate set by the division of administration for state employees for each day in actual attendance at board meetings or for representing the board in an official board-approved activity.

D. The chairman shall be elected by a majority vote of the board. The term of the chairman shall be established under the board's bylaws.

E. The board shall adopt bylaws to provide for the governance of the board within ninety days of being established. Such bylaws shall include but not be limited to:

(1) Procedures for the election of board officers, including terms of office and methods and grounds for removal. Board officers shall include, at a minimum, a chairman, treasurer, and secretary.

(2) Procedures and grounds for the removal of any board member. Grounds for removal shall include the conviction of a felony and a violation of the provisions of R.S. 28:914(2). Grounds for removal may include failure to meet board attendance as provided in the bylaws.

F. All board members and employees of the district shall be subject to the Code of Governmental Ethics. No member of the board or of his immediate family shall own or have any interest or part in any public or private organization, business, company, or entity conducting business of any kind with the district.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:914 - Requirements for districts

§914. Requirements for districts

Regardless of when created, all district boards shall adopt:

(1) A policy statement ensuring recognition that one of the functions of the board is to establish a mission, vision, and policies for the operation of the district. The board shall set policy as a body and shall employ an executive director who shall be accountable to the board, as a body, for the implementation of the policies established by the board.

(2) Bylaws that specify that the board may act only as a body and not through the individual actions of any individual board member, unless the board member is given explicit authority by a majority vote of the board to carry out a specific function, or the function is reasonably required of a board member serving as an officer of the board. Under penalty of removal, no board member shall, directly or indirectly, provide direction to or interfere with any employee of the district.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:915 - Districts; functions, powers, and duties

§915. Districts; functions, powers, and duties

A. Pursuant to a contract with the department, all human services districts shall:

(1) Perform the functions which provide community-based services and continuity of care for the prevention, detection, treatment, rehabilitation, and follow-up care of mental and emotional illness.

(2) Be responsible for community-based programs and functions relating to the care, diagnosis, training, treatment, case management, and education of persons with developmental disabilities and persons with autism.

(3) Perform community-based functions for the care, diagnosis, training, treatment, and education related to addictive disorders, including but not limited to alcohol, drug abuse, or gambling.

(4) Perform community-based functions which provide services and continuity of care for education, prevention, detection, treatment, rehabilitation, and follow-up care relating to personal health, as determined to be feasible by the department.

(5) Maintain services specified in Paragraphs (1) through (4) of this Subsection on at least the same level as the state maintains similar programs or as stipulated by the contract with the department.

(6) Collect or cause to be collected all monies due the district for the provision of services pursuant to statutory requirements and any other form of contract or agreement by which the district provides services and levies charges.

(7) Manage through their governing board the services required by Paragraphs (1) through (4) of this Subsection and operate within the scope of a contract with the department. Each district shall be operated in a manner that meets the standards and competencies established by the framework and accountability plan, with such standards and competencies addressing financial controls, clinical protocols, human resources, legal resources, purchasing, contracting, and outcomes measurement.

(8) Participate, as a critical part of Louisiana's health care infrastructure, in all emergency planning, preparedness, response, and recovery efforts as directed by the department.

B. In addition to the functions as provided in Subsection A of this Section, the district shall have the following powers and duties:

(1) To enter into contracts of every nature in compliance with this Chapter and other state laws.

(2) To acquire movable property by lease, purchase, donation, or otherwise and to obtain title to same in its own name. The district may lawfully sell or dispose of the movable property.

(3) To have possession and operating control, but not title to, all immovable and movable property owned by the state and dedicated to the provision of behavioral health, developmental disabilities, public health, or any other service contracted by the department to the district. The state shall continue to be responsible for the maintenance of those properties which are provided by the state on the effective date of this Chapter.

(4) To establish community-based behavioral health, developmental disabilities, public health, and other contracted program policies in conformance with the contract with the department and applicable state and federal laws, rules, and regulations.

(5) To establish performance indicators and reporting requirements as outlined in the contract between the district and the department to determine the quality of services delivered by the district and maintain the services at the level of the standards set by the department.

(6) To employ an executive director to oversee the operations of the district and who shall be responsible for the administration and management of all aspects of the district.

(7) To retain all federal, self-generated funds and any funds collected for the provision of services under the Medical Assistance Program, Title XIX of the Social Security Act, in excess of funds provided through contract with the department.

(8) To name the district.

C. Each human services district shall constitute a body corporate in law, with all of the powers of a corporation, including the power to sue and be sued. Each district shall also have all the powers and rights conferred by this Chapter and the power to perform any other act in its corporate capacity and in its corporate name which is necessary and proper for effectuating the purposes for which the district was created. Each district shall constitute a special district within the meaning of Article VI, Section 19 of the Constitution of Louisiana, shall be a political subdivision of the state, and enjoy all rights, powers, and privileges enjoyed by other political subdivisions of the state under the constitution and laws of the state, excluding the rights to incur long-term debt, issue bonds, and levy taxes and special assessments.

D. The board shall submit any reports or information to the secretary of the department upon request of the secretary. The board shall also submit quarterly reports as outlined in the contract with the department, indicating the services provided, the number of persons served, and the amount spent on such services.

E. Notwithstanding any provision of state law to the contrary, the districts and the department shall share access to each other's client case records of clients for whom they both provide services, to the extent that access is not prohibited by any contrary provision of federal law or regulation.

F. The provisions of Subsections A and B of this Section shall not include the following:

(1) Operation and management of any inpatient facility under the jurisdiction of the department.

(2) Operation, management, and performance of functions and services relating to environmental health, including but not limited to regulatory function as performed by sanitarians and engineers within the office of public health pursuant to R.S. 40:4 through 10, R.S. 40:2701 et seq., Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, R.S. 37:2101 et seq., the State Sanitary Code, and all other relevant federal and state law, rules, and regulations.

(3) Operation, management, and performance of functions and services relating to the Louisiana Vital Records Registry and the collection of vital statistics within the office of public health pursuant to R.S. 40:5, R.S. 40:32 through 79, R.S. 44:402, and R.S. 40:1299.35.6, including the Putative Father Registry and the vital records management information system.

(4) Operation, management, and performance of functions and services relating to laboratory analyses by the state division of laboratories with the office of public health in the area of personal and environmental health.

(5) Operation, management, and performance of functions and services relating to education provided by or authorized for any state or local education department or agency.

Acts 2008, No. 373, §2, eff. June 21, 2008; Acts 2012, No. 231, §1, eff. May 22, 2012; Acts 2014, No. 811, §14, eff. June 23, 2014.



RS 28:916 - Functions; transferred

§916. Functions; transferred

A. The boards and the secretary of the department are hereby authorized to enter into all contracts necessary for the provision of the functions and funds relative to the operation of community-based behavioral health and developmental disability services as well as public health or any other services contracted to the districts. As part of the contract, the board shall agree to make a good faith effort to use providers within the district who have traditionally provided community-based behavioral health, developmental disabilities, public health, and any other contracted services for the state.

B. The department shall submit an annual report to the legislature detailing the services provided by each district, a financial summary of the operations of each district, and other information demonstrating the performance of each district.

C. The secretary shall be responsible for monitoring the contract and promptly reporting failure to comply with any contract to the governor, the Senate and House committees on health and welfare, and the Joint Legislative Committee on the Budget.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:917 - Employees; transferred

§917. Employees; transferred

A. All employees engaged in the performance of duties relating to the functions of the programs and services transferred by contract from the department to a district are hereby transferred to the respective district to carry out the functions of the district and its programs and services and shall continue to perform their duties subject to applicable state civil service laws, rules, and regulations.

B. All employees of the districts shall participate in and be covered by state services, systems, and programs for which provision is made in comprehensive liability, automobile, workers' compensation, and fire and extended coverage insurance and medical malpractice liability laws as provided for in R.S. 39:1527 et seq. and R.S. 40:1299.39 et seq.

C. The districts, including their contract service delivery employees, may participate in and be covered by the state program for medical malpractice notwithstanding the prohibition in R.S. 40:1299.39(A)(1)(b) and (M) to the contrary, provided that the districts or covered contract service delivery employees have paid the appropriate premium to the office of risk management.

D. All employees of the districts shall be members of the state civil service system and the Louisiana State Employees' Retirement System.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:918 - Human Services Interagency Council; membership and responsibilities

§918. Human Services Interagency Council; membership and responsibilities

The interagency council shall be chaired by the secretary of the department or his designee and shall include the assistant secretaries of the office of behavioral health, office for citizens with developmental disabilities, office of public health, office of aging and adult services, as well as the director of Medicaid or his designee, the executive directors of the districts, and other members as deemed appropriate by the secretary. The interagency council membership shall participate in the readiness assessment process and in the monitoring and planning of the framework and accountability plan.

Acts 2008, No. 373, §2, eff. June 21, 2008; Acts 2009, No. 384, §5, eff. July 1, 2010.



RS 28:919 - Department of Health and Hospitals; repsonsibility and authority; readiness assessment; surveys; framework and accountability plan; sanctions

§919. Department of Health and Hospitals; responsibility and authority; readiness assessment; surveys; framework and accountability plan; sanctions

A. The secretary shall be responsible for policy, development, implementation, and monitoring of the statewide human services system to assure the provision of the delivery of behavioral health and developmental disabilities services funded by appropriations from the state as well as any public health or other human services contracted to the district by the department.

B. The secretary of the department shall have the authority to enter into a sole source contract with districts for the provision of behavioral health, developmental disabilities, and selected public health services, or any other human services which contribute to the integrated continuum of care for the clients served by the district. For any service contracted by the department, the department shall provide the funding appropriate for the adequate delivery of such services.

C. Funding for districts listed in R.S. 28:912(B)(1)(e) and (f) and (2) shall be released only at such time as each district has met readiness criteria established within this Section and the framework and accountability plan as approved by the secretary.

D.(1) The department shall not contract with a new district until the department, in consultation with the interagency council, has determined and confirmed in writing to the governor that the department is prepared to contract the provision of services to the district, and the district is prepared to accept and be accountable for such service provision. In making this determination, the department shall conduct a readiness assessment of the district.

(2) The readiness assessment shall evaluate the operational preparedness of the district based on a set of uniform criteria established by the interagency council and approved by the secretary.

(3) The readiness assessment shall be conducted by a survey team pursuant to R.S. 28:911(10) whose members have experience in behavioral health, developmental disabilities, financial management, human resources, or with experience in startup and operation of an existing district. The assessment team shall be selected by the secretary or his designee within thirty days of being notified in writing by the board chair that the district requests a readiness assessment by the department. The department may secure outside audit expertise when deemed necessary by the department to assist a readiness assessment team.

(4) Upon completion of a readiness assessment, the assessment team shall conduct an exit conference with the district board. If the assessment team has determined the district is prepared to accept responsibility for the provision of services, the team shall, within thirty days of the completed exit conference, notify the secretary in writing that both the department and the district are prepared to begin the provision of services based on the result of the assessment and the exit conference. The document of notification must include specific evidence of readiness on each element of the readiness instrument utilized by the assessment team, as well as a description of each element of readiness needing improvement and strategies being implemented to address each one.

E. All districts shall participate in surveys to ensure compliance with the statewide human services system of care, framework, and accountability plan. The interagency council shall recommend to the secretary a schedule for surveys, with such surveys beginning within one year after the standards are approved. Each district shall be surveyed every two years. The survey team members shall be selected by the secretary or his designee and shall include a minimum of two experienced district executives as well as department staff. Each survey shall be designed to, at a minimum, ensure each district maintains competency standards for human resources, adequate financial controls, operational and clinical protocols, and shall be used as an opportunity to share best practices.

F. The contract shall incorporate by reference the provisions of the framework and accountability plan in the delivery of behavioral health and developmental disabilities services as well as public health or any other human services contracted by the department and funded by appropriations. The framework shall include but not be limited to:

(1) Definitions of eligible and priority populations in accordance with the department's statewide human services system of care, including behavioral health, developmental disabilities, public health, or any other contracted services as applicable.

(2) Definitions of core and targeted services, including the development of indicators and a monitoring plan to measure the provision of and access to these services. Core services are the minimum and essential services available to eligible populations in all urban and rural areas. Targeted services are mandated specialized services available to priority populations based on the source and availability of funds.

(3) Standards for intake and access to institutional and community services.

G. The accountability plan shall include but not be limited to:

(1) Development and implementation of a plan for the provision of statewide monitoring of human services system performance, including the establishment of a minimum required data set of consumer-focused and systems outcome measurements required for reliable outcome measurement that use consistent definitions statewide.

(2) Development and implementation of a plan for provision of statewide monitoring to assure quality of care and protection of consumer rights through consistent and reliable outcome measurements.

(3) Development and implementation of standards for subcontractor agreements funded by appropriations from the state to assure compliance with the state human services plan and applicable state and federal laws, rules, regulations, and court orders and to provide remedies for correction of noncompliance and sanctions for failure to comply.

(4) Ongoing standards for operational performance, including human resources competency, contracting and procurement, clinical protocols, financial controls, and consumer satisfaction.

H. The secretary of the department shall have the authority to issue sanctions for noncompliance with the terms of the contract. Sanctions may include but are not limited to appointment of temporary management to carry out the provisions of the contract at the expense of the district, monetary penalties, and suspension or termination of the contract. The contracts between the districts and the department shall include a provision for termination of the contract if a deficiency continues after such time as the district has been given the opportunity to correct it. The department shall notify the district in writing of any deficiency. The district shall have a period of time set forth in the contract to correct any noticed deficiency. If the deficiency continues after such period of time, or if the district does not make a good faith effort to correct the deficiency, the contract shall have a provision for termination by the department. Written notice providing that the district is in noncompliance and such noncompliance constitutes a threat to public health or well-being shall be provided to the speaker of the House of Representatives, the president of the Senate, and the governor. In the event a contract is terminated under this provision, the department shall assume responsibility and oversight for the provision of services with funds appropriated to the district until such time as the district has met the compliance standards and has successfully completed a new readiness assessment.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:920 - Conflict with other district statutes

§920. Conflict with other district statutes

Notwithstanding any other law to the contrary, the provisions of this Chapter shall supersede any laws related to human services districts which conflict with this Chapter. Excepted from this Section are the provisions of R.S. 28:831(C), 853, 863, 873, 893, and 903.

Acts 2008, No. 373, §2, eff. June 21, 2008.



RS 28:2180.11 - Purpose

PART VI-F. LICENSING OF CRISIS RECEIVING CENTERS

§2180.11. Purpose

The purpose of this Part is to provide for the operation and maintenance of crisis receiving centers to provide for appropriate crisis identification, intervention, and stabilization services, including a coordinated system of entry for people in behavioral crisis, as a cost effective alternative to utilization of acute care beds and hospital emergency rooms.

Acts 2008, No. 447, §2, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:2180.12 - Definitions

§2180.12. Definitions

As used in this Part:

(1) "Crisis receiving centers" means an agency, business, institution, society, corporation, person or persons, or any other group, licensed by the Department of Health and Hospitals to provide crisis identification, intervention, and stabilization services for people in behavioral crisis. Crisis receiving centers shall receive, examine, triage, refer, or treat people in behavioral health crisis.

(2) "Department" means the Louisiana Department of Health and Hospitals.

Acts 2008, No. 447, §2, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:2180.13 - Licensure of crisis receiving centers

§2180.13 Licensure of crisis receiving centers

A. No agency, business, institution, society, corporation, person or persons, or any other group providing services as crisis receiving centers may be established or operated or be reimbursed under the Medicaid program for such services unless licensed to perform such services by the department.

B. A license issued to a crisis receiving center shall be valid for only one geographic location, and shall be issued only for the person and premises named in the license application.

C. A license issued under this Part shall be valid for one year from the date of issuance, unless revoked or suspended prior to that date.

D. A license issued under this Part shall expire on the last day of the twelfth month after the date of issuance, unless otherwise renewed, or as set forth in rules promulgated by the department.

E. A license issued under this Part shall be on a form prescribed by the department.

F. A license issued under this Part shall not be transferrable or assignable.

G. A license issued to a crisis receiving center shall be posted in a conspicuous place on the licensed premises.

Acts 2008, No. 447, §2, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:2180.14 - Rules and regulations; licensing standards

§2180.14. Rules and regulations; licensing standards

A. The licensing agency of the department is hereby authorized and directed to promulgate and publish rules, regulations, and licensing standards, in accordance with the Administrative Procedure Act, to provide for the licensure of crisis receiving centers, and to provide for the health, safety, and welfare of persons receiving services from such facilities or providers, and to provide for the safe operation of such facilities or providers. The rules, regulations, and licensing standards shall become effective upon approval of the secretary of the department in accordance with the Administrative Procedure Act. These rules, regulations, and licensing standards shall have the effect of law.

B. The licensing agency of the department shall prescribe, promulgate, and publish rules, regulations, and licensing standards to include but not be limited to the following:

(1) Licensure application and renewal application procedures and requirements.

(2) Operational and personnel requirements.

(3) Practice standards to assure quality of care.

(4) Practice standards to assure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(5) Survey and complaint investigations.

(6) Initial license, renewal of license, full license, and provisional license.

(7) Denial, revocation, suspension, and nonrenewal of licenses, and the appeals therefrom.

(8) Planning, construction, design, and implementation of the facility or provider to ensure the health, safety, welfare, rights, and comfort of patients, clients, and persons receiving services.

(9) Such other regulations or standards as will ensure proper care and treatment of patients, clients, and persons receiving services.

Acts 2008, No. 447, §2, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:2180.15 - Licens issuance; application; on-site inspection

§2180.15. License issuance; application; on-site inspection

A. Each application for licensure of a crisis receiving center shall be submitted to the department on forms provided by the licensing agency and shall contain such information as that agency may require. Additional information required by the licensing agency shall be provided by the applicant as requested.

B. Following receipt of the completed application, the licensing agency shall perform an on-site survey and inspection. If, after the on-site survey and inspection, the licensing agency finds that the facility or provider meets the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued.

C. As a condition for renewal of a license, the licensee shall submit to the licensing agency a completed annual renewal application on forms prescribed by the licensing agency and shall contain such information as required by the agency. Upon receipt of the completed annual renewal application, the licensing agency shall determine if the facility or provider continues to meet the requirements established under this Part and the licensing standards adopted pursuant to this Part. The licensing agency may perform an on-site survey and inspection upon annual renewal. If the facility or provider continues to meet the requirements established under this Part and the licensing standards adopted pursuant to this Part, a license shall be issued which is valid for one year.

D. The licensing agency may perform an on-site inspection at reasonable times as necessary to ensure compliance with the provisions of this Part.

Acts 2008, No. 447, §2, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.



RS 28:2180.16 - Operation without license; penalty

§2180.16. Operation without license; penalty

A. A crisis receiving center shall not operate without a license issued by the licensing agency. Any such facility or provider operating without a license shall be guilty of a misdemeanor and upon conviction shall be fined no less than two hundred fifty dollars nor more than one thousand dollars. Each day of violation shall constitute a separate offense. It shall be the responsibility of the department to inform the appropriate district attorney of the alleged violation to assure enforcement.

B. If a crisis receiving center is operating without a license issued by the licensing agency, the department shall have the authority to issue an immediate cease and desist order to that facility or provider. Any such facility or provider receiving such a cease and desist order from the department shall immediately cease operations until such time as that provider is issued a license by the applicable licensing agency.

C. The department shall seek an injunction in the Nineteenth Judicial District Court against any facility or provider who receives a cease and desist order from the department under Subsection B of this Section and who does not cease operations immediately. Any such facility or provider against whom an injunction is granted shall be liable to the department for attorney fees, costs, and damages.

Acts 2008, No. 447, §2, eff. upon the final adoption of the necessary rules and regulations promulgated by DHH.






TITLE 29 - Military, Naval, and Veteran's Affairs

RS 29:1 - Military Department

TITLE 29. MILITARY, NAVAL, AND VETERANS' AFFAIRS

CHAPTER 1. MILITARY FORCES OF THE STATE

PART I. MILITARY FORCES OF THE STATE

SUBPART A. GENERAL PROVISIONS

§1. Military Department

A. The Military Department of this state shall be known as "The Military Department, State of Louisiana".

B. The Military Department shall be composed of the National Guard, Louisiana State Guard, Louisiana Military Police, and such other offices that may be created or established according to law.

Acts 1974, No. 622, §1; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2007, No. 309, §1, eff. July 1, 2007; Acts 2012, No. 810, §3A & B.



RS 29:2 - Commander in chief

§2. Commander in chief

The governor of the state, by virtue of his office, shall be the commander in chief of the militia of the state.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:3 - Militia

§3. Militia

A. All able-bodied persons between the ages of seventeen and sixty-four residing in this state and who are not exempt by the laws of the United States of America or of this state constitute the militia of Louisiana and are subject to military duty.

B. The militia is divided into two classes, the organized militia and the unorganized militia.

(1) The organized militia consists of the national guard, the Louisiana State Guard and other organized military forces which may be authorized by law.

(2) The unorganized militia consists of all other persons subject to military duty.

Acts 1974, No. 622, §1.



RS 29:4 - National guard

§4. National guard

The national guard is divided into two classes, the active national guard and the inactive national guard.

A. The active national guard consists of the regularly commissioned, enlisted, organized, and uniformed military forces of Louisiana who participate in apportionment of the annual appropriation provided by the Congress of the United States of America for the support of the national guard.

B. The inactive national guard consists of all persons qualified for enlistment in the active national guard and who are enlisted in the inactive national guard and the officers and enlisted men transferred thereto pursuant to federal laws and regulations.

Acts 1974, No. 622, §1.



RS 29:5 - Louisiana State Guard

§5. Louisiana State Guard

A. Members of the militia who enter, volunteer, or who are called into active service of the state may, in accordance with the orders of the governor or the adjutant general or rules and regulations adopted by the Military Department, be organized into units in addition to and distinct from designated units of the national guard and shall be known as the Louisiana State Guard.

B. The Louisiana State Guard shall be uniformed, organized, compensated, governed, and maintained in accordance with the orders of the governor or the adjutant general or the rules and regulations adopted by the Military Department.

C. Whenever the members of the state guard are in active service or going to or returning therefrom as authorized by law or rules or regulations, the members shall have the same rights, duties, privileges, and immunities as are provided for the other military forces of this state, including the same workers' compensation benefits provided for the National Guard under R.S. 23:1211. Those members of the state guard in active service who are also retired members of the Louisiana National Guard shall also have the same eligibility to participate in group programs as described in R.S. 42:808.

D. The governor or the Military Department may request from any agency, branch, or department of the United States of America funds, arms, equipment, or any other property for the use of the Louisiana State Guard.

E. Nothing contained in this Section shall be construed as authorizing the Louisiana State Guard or any part thereof to be transferred, as such, into the military service of the United States of America, but no person by reason of membership in the Louisiana State Guard shall be exempt from military service under laws of the United States of America.

F. No civil organization or association shall be enlisted in the Louisiana State Guard as an organizational unit.

G. No person shall be commissioned or enlisted in the Louisiana State Guard who has been expelled or dishonorably discharged from any of the military forces of this state, of another state, or of the United States of America.

H. All officers of the Louisiana State Guard shall take the oath required by law before entering upon the duties of their office. Every person who enlists or reenlists in the Louisiana State Guard shall take and sign the oath required by law and shall execute a contract of enlistment. No person shall be enlisted in the state guard for longer than one year, but the enlistment may be extended for successive periods not to exceed one year in length.

Acts 1974, No. 622, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:6 - Unorganized militia

§6. Unorganized militia

The unorganized militia is subject to active military duty only when called into the service of the state or of the United States of America. The adjutant general may assign them to existing military organizations or organize them as the exigency of the occasion requires.

Acts 1974, No. 622, §1; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:7 - Calling militia for active service by governor; homeland security and emergency preparedness; public emergency

§7. Calling militia for active service by governor; homeland security and emergency preparedness; public emergency

A.(1) The governor may, with or without a declaration of emergency, order into the active service of the state any part of the National Guard, Louisiana State Guard, or militia:

(a) To provide for homeland security or emergency preparedness or otherwise assist civil authorities.

(b) In the event of insurrection, invasion, or riot, or imminent danger thereof.

(c) In the event of public disaster or danger from flood, fire, storm, earthquake, civil disturbances, or terrorist events.

(d) In order to detect, prevent, prepare for, investigate, respond to, or recover from any of the foregoing.

(e) To assist the civil authorities in guarding prisoners.

(f) In response to a national or state emergency or a congressional authorization or presidential declaration pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.).

(g) To provide support to other states under an Emergency Management Assistance Compact (EMAC).

(2) For any of the reasons provided for in this Section, the governor may order the active National Guard into the active service of the state in either a state active duty status or to active duty pursuant to Title 32 of the United States Code, if Title 32 duty is approved by national command authorities.

(3) The adjutant general may order into the active service of the state any member or unit of the National Guard or Louisiana State Guard for nonemergency purposes which are necessary and attendant to the mission of the state Military Department.

B. When called to state service by the governor as provided in Subsection A, whether on state active duty or active duty pursuant to Title 32, United States Code, members of the Louisiana National Guard and Louisiana Military Police shall, unless otherwise restricted by the executive orders, proclamations, or regulations or the orders of their commander, have all of the powers and authority of peace officers, including but not limited to the powers to make arrests, to perform searches and seizures, to execute criminal warrants, and to exercise such other powers and duties of a peace officer as are reasonably necessary to preserve the lives, property, and security of persons in the subject civil jurisdiction, all in accordance with the laws and constitutions of Louisiana and the United States of America.

C. When the active national guard, or a part thereof, is called to duty under the constitution and laws of the United States of America, the governor shall order into service the remaining units of the active national guard, if any, or any part thereof that is necessary.

D. If the number of persons available from the active national guard is not sufficient, he shall order out whatever part of the unorganized militia necessary. During the absence of active national guard organizations in the service of the United States of America, their state designations shall not be given to new organizations.

Acts 1974, No. 622, §1. Amended by Acts 1980, No. 246, §1; Acts 2001, 2nd Ex. Sess., No. 8, §1, eff. Oct. 16, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:7.1 - Military police; powers and authority

§7.1. Military police; powers and authority

A. Military police forces of the active Louisiana National Guard, unless otherwise restricted by regulation or order of their commander, shall have all of the powers and authority of peace officers necessary to perform law enforcement functions related to and in connection with their duties in the active Louisiana National Guard.

B. The Military Department may establish and maintain the Louisiana Military Police for the purpose of conducting law enforcement missions necessary to the mission of the Military Department. The Louisiana Military Police will be recognized as a law enforcement agency of the state. The adjutant general shall commission all officers of the Louisiana Military Police. The Louisiana Military Police may include investigators, force protection personnel, and a special reaction team (SRT). The Louisiana Military Police, unless otherwise restricted by regulation, proclamation, or order of the adjutant general, shall at all times have all of the powers and authority of peace officers as are necessary to perform law enforcement functions related to and in connection with their duties in the Military Department, or to perform law enforcement functions assigned by the governor. The adjutant general shall promulgate regulations which govern the membership, training, operations, and internal affairs of the Louisiana Military Police. The Louisiana Military Police may, from time to time, include members of the Louisiana Army National Guard, the Louisiana Air National Guard, and the Louisiana State Guard.

C. Military police forces of the active Louisiana National Guard, unless otherwise restricted by regulation or order of their commander, shall have all of the powers and authority of peace officers necessary to perform law enforcement functions related to and in connection with their duties in the active Louisiana National Guard. If the active military police or security police of the Louisiana National Guard are activated by the governor in support of civilian authorities, the adjutant general may commission such active members of the National Guard as law enforcement officers of the Louisiana Military Police.

Acts 1992, No. 208, §1, eff. June 10, 1992; Acts 2001, 2nd Ex. Sess., No. 8, §1, eff. Oct. 16, 2001; Acts 2003, No. 40, §§6, 7, eff. May 23, 2003; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:8 - Senior officer of command ordering out forces

§8. Senior officer of command ordering out forces

A. Whenever, under the circumstances mentioned in R.S. 29:7, it is not possible to communicate with the governor or the adjutant general, the senior officer of a command, upon the request of a mayor, a sheriff, or a district judge, shall order out the forces under his command, or any part thereof, for the protection of the community. As soon as possible, the senior officer shall report his action and the facts to the governor, the adjutant general, and his immediate commanding officer.

B. When the troops have arrived at the appointed place, the commanding officer shall receive and execute the general instructions that are given him by the mayor, the sheriff, or the district judge. These instructions shall be in writing if practicable.

Acts 1974, No. 622, §1.



RS 29:9 - Drawing of military stores from the United States government

§9. Drawing of military stores from the United States government

The governor may draw from the government of the United States of America all military stores to which the state is entitled for the use of the national guard and may give the necessary bonds.

Acts 1974, No. 622, §1.



RS 29:10 - Adjutant general

§10. Adjutant general

A. The adjutant general shall have a rank not lower than a brigadier general, and he shall have been a citizen of the state for at least fifteen years prior to his appointment. He shall be appointed by the governor with the consent of the Senate from active federally recognized officers of the Louisiana National Guard who have had at least seven years of federally recognized commissioned service in the Louisiana National Guard and have attained the federally recognized rank of colonel. He shall hold office for a term of four years or until the appointment and qualification of his successor; and shall not be dismissed except for just cause. In the case of a vacancy in this office, the appointment to fill the vacancy shall be made for the unexpired term only.

B. The state shall pay to the adjutant general, monthly upon his own warrant, the base pay and allowances, as fixed by the tables of the armed forces of the United States of America for the grade of the highest federally recognized rank held. The necessary mileage, traveling, office expenses, clerical help, printing, stationery, postage, telephone, and expressage shall also be allowed.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:11 - Powers, duties, and staff of adjutant general

§11. Powers, duties, and staff of adjutant general

A. The adjutant general has control of the military department, subject to the orders of the governor, and performs the duties pertaining to the office of adjutant general under the laws of Louisiana and applicable federal law and regulations.

B. The adjutant general shall have the authority to appoint, assign, promote, transfer, and separate all officers, including assistant adjutants general, in accordance with regulations promulgated and as provided in this Title.

C. The adjutant general shall have such staff as may be required and any other officers, clerks, or other employees necessary for the operation of the army national guard, the air national guard, and other components of the department. All such personnel authorized herein shall be under the direction and control of the adjutant general. The staff of the adjutant general shall assist the adjutant general.

D. He shall superintend the preparation of all letters and reports pertaining to military affairs required by the United States of America from the state. He shall have charge of and is the responsible contracting authority for the state military reservations and all other state property kept, used, or operated by the military department.

E. The adjutant general is the official custodian of the military records of all persons who serve in the organized militia of this state.

F. The adjutant general is hereby authorized and it shall be his duty to issue rules and regulations for the government of the militia. The rules and regulations issued hereunder shall have the same force and effect as provisions of this Chapter.

G. The adjutant general shall have the power and authority to engage in programs, operations, and military affairs and to provide services to the United States of America and the state of Louisiana and its political subdivisions, and may initiate such other operations, programs, and activities with respect thereto as may be deemed advisable; he may enter into contracts for labor, goods, and supplies with private individuals and entities or governmental agencies; and he may provide labor, goods, and services to the United States and its agencies for any operation, program, or activity authorized by state or federal law. Nothing in this Subsection shall supersede the provisions of Chapter 17 of Title 39 of the Louisiana Revised Statutes of 1950 as they apply to entering into contracts with nongovernmental entities.

H. The adjutant general shall have full power and authority to sign all contracts, papers, deeds, leases, agreements, and cooperative endeavors and to do all acts necessary and proper to accomplish any and all acts necessary or incidental to the operation of the military department.

Acts 1974, No. 622, §1. Acts 1983, No. 297, §1; Acts 1985, No. 61, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 1993, No. 795, §1, eff. June 22, 1993.



RS 29:12 - Assistant adjutants general

§12. Assistant adjutants general

The adjutant general shall appoint an assistant adjutant general for the army national guard and an assistant adjutant general for the air national guard. Each assistant adjutant general shall hold the rank of brigadier general, shall have been a citizen of the state and a member of the respective national guard component to which he is appointed assistant adjutant general for at least three years immediately prior to his appointment, and shall have attained as a minimum the federally recognized rank of lieutenant colonel qualified for federal recognition as colonel. Officers nominated for promotion to brigadier general in the position of assistant adjutant general for army national guard or air national guard must qualify for that grade before a federal board as provided in R.S. 29:15(A). Officers failing to so qualify will vacate the position of assistant adjutant general. Nothing contained in this Title shall preclude the appointment of such additional generals or assistant adjutant generals with requisite qualifications to positions and ranks as authorized.

Acts 1974, No. 622, §1. Amended by Acts 1980, No. 274, §1. Acts 1983, No. 297, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2006, No. 603, §1.



RS 29:13 - Eligibility for commissions; form of commission

§13. Eligibility for commissions; form of commission

A. All persons qualified according to the laws of Louisiana and of the United States of America and recommended by the proper military authorities may be commissioned by the governor as officers in the national guard.

B. All commissions in the military service of this state shall be in the name and by the authority of the state of Louisiana, sealed with the state seal, signed by the governor, and attested by the secretary of state and the adjutant general. They shall be recorded in rosters periodically prepared and printed by the military department.

Acts 1974, No. 622, §1.



RS 29:14 - Oath of officers

§14. Oath of officers

All officers of the national guard and Louisiana State Guard shall take the oath required by law before entering upon the duties of their office.

Acts 1974, No. 622, §1.



RS 29:15 - Examination of candidates for commission

§15. Examination of candidates for commission

A. Before receiving a commission in the active national guard pursuant to an original appointment or otherwise, an officer shall pass the prescribed examinations before a board appointed by federal authority in accordance with the laws of the United States of America and orders and regulations made pursuant thereto.

B. No person shall be appointed or promoted in the Louisiana State Guard as a commissioned officer unless he passes the same examinations before a board appointed by the adjutant general.

C. This Section does not apply to second lieutenants commissioned in accordance with R.S. 29:16.

Acts 1974, No. 622, §1.



RS 29:16 - Commissioning as second lieutenants enlisted men serving twenty-five years

§16. Commissioning as second lieutenants enlisted men serving twenty-five years

The governor may appoint and commission as second lieutenants, without an examination, enlisted men who have served well and faithfully in the active national guard for a period of not less than twenty-five years. Immediately upon appointment and commission, the officer shall be placed on the retired list.

Acts 1974, No. 622, §1.



RS 29:17 - Governor's personal staff

§17. Governor's personal staff

The governor may have a personal military and naval staff, the members of which are not in the national guard.

Acts 1974, No. 622, §1.



RS 29:18 - Pay and allowances of officers of militia

§18. Pay and allowances of officers of militia

A. Officers of the militia shall be paid by the state only when ordered to duty by lawful authority, unless otherwise provided in this Part. The necessary mileage and expenses of the officers of the militia when traveling on duty and under orders, as well as the necessary office expenses, including printing, postage, expressage, and clerical services shall be allowed.

B. Each federally recognized officer and warrant officer of the militia when not on federal duty under call or order of the president shall receive annually the sum of fifty dollars for uniforms and equipment. This shall be paid by the adjutant general from funds appropriated for this purpose.

Acts 1974, No. 622, §1.



RS 29:19 - Terms of enlistments; qualifications

§19. Terms of enlistments; qualifications

Enlistments in the active national guard shall be for the terms prescribed by the laws of the United States of America. Qualifications for enlistment shall be the same as prescribed for the active national guard by the laws and regulations of the armed forces of the United States. No enlisted man whose service has not been honest and faithful during his preceding term of enlistment shall be enlisted in the national guard.

Acts 1974, No. 622, §1.



RS 29:20 - Enlistment by minors

§20. Enlistment by minors

A person under eighteen years of age may be enlisted only with the written consent of the applicant's parents or legal representative.

Acts 1974, No. 622, §1.



RS 29:21 - Oath and contract of enlistment; penalty

§21. Oath and contract of enlistment; penalty

Every person who enlists or reenlists in the organized militia of this state shall take and sign the oath required by law and shall execute the contract of enlistment. The oath shall be taken and subscribed before an officer of the organized militia or before an officer authorized by law to administer oaths.

Acts 1974, No. 622, §1.



RS 29:22 - Closing certain business places when militia on active duty

§22. Closing certain business places when militia on active duty

Whenever any of the militia of this state is on active duty pursuant to the order of the governor, the commanding officer may order the closing of any place where arms, ammunition, dynamite, or other explosives or intoxicating liquors are sold, and he may forbid the sale, barter, loan, or giving away of any of these articles as long as any of the troops remain on duty in the vicinity.

Acts 1974, No. 622, §1.



RS 29:23 - Civil and criminal liability of officers and members

§23. Civil and criminal liability of officers and members

No officer or other member of the military forces of this state shall be indicted, prosecuted, or sued for any injury to any person or property performed or committed by him while in the active service of the state of Louisiana in the course of the business of the military forces of this state as required of him by this Part.

Acts 1974, No. 622, §1.



RS 29:23.1 - Nonimposition of liability for acts of national guardsmen on duty or training

§23.1. Nonimposition of liability for acts of national guardsmen on duty or training

A. The legislature finds and states:

(1) That federal and state jurisprudence for causes of action arising prior to December 29, 1981, indicated that members of the National Guard engaged in training or duty under 32 U.S.C. 316 or 502 et seq., but not activated to become part of the federal forces as such, were to be considered employees of the state in which they served but not of the federal government, for purposes of master-servant tort liability;

(2) That the Congress of the United States, recognizing that the training and certain other duties of the National Guard are nationally required, directed, and supervised by the federal government for the primary benefit of fulfilling national governmental duties of providing trained and armed military bodies of adequate reserve strength for the Armed Forces and that the National Guard has grown proportionally with respect to the active federal Armed Forces so as to become an indispensable military component of reserve strength required for national defense and also desiring to protect members of the National Guard while engaged in such training or duty by placing them exclusively under the protection of the Federal Tort Claims Act (28 U.S.C. 2671 et seq.) and to relieve the several states of the financial tort liability burdens which may arise out of such training activities and duty by having the federal government assume same under the Federal Tort Claims Act, enacted Public Law 97-124, which provides that for all causes of action arising on or after December 29, 1981, members of the National Guard while engaged in training or duty under 32 U.S.C. 316 or 502, 503, 504, or 505 shall be employees of the government of the United States of America;

(3) That, under the federal jurisprudence interpreting the relationship between the federal government and its employees for tort purposes, the acts of the federal employee made in the course and scope of his federal governmental duties are the acts of the federal government itself, and such acts are redressable in tort only under the Federal Tort Claims Act, whereof the federal courts have exclusive jurisdiction, and the federal employee is immune from suit and liability in any of the state courts of the United States;

(4) That Article VI of the Constitution of the United States of America provides that the laws of the federal government shall be the supreme law of the land and that the judges in every state shall be bound thereby, regardless of what a state constitution or law may provide to the contrary; and

(5) That, despite the above federal provisions to protect such members of the National Guard and the several states from suit and liability in state courts as a matter of substantive tort law and also as a matter of the supremacy of federal law and policy and to have the federal government assume the financial burdens of tort liability for same, certain courts in Louisiana have been continuing the attempt to retain jurisdiction over tort cases arising on or after December 29, 1981, naming such members of the National Guard and the state as parties defendant, and seeking to cast them with tort liability, which is an unlawful situation intended to be corrected by this Section.

(6) That the intent of this Section is to relieve the state and the National Guardsman from liability only where the National Guardsman is an employee of the United States of America for purposes of respondeat superior liability under the Federal Tort Claims Act as provided in 28 U.S.C. 2671 et seq. This Section is not intended to prevent Civil Code Article 2320 or other such laws from imposing master-servant liability on the state, or to prevent Civil Code Articles 2315 et seq. generally from imposing liability in circumstances to which such codal articles and/or laws would otherwise impose liability for damages caused by the offenses or quasi offenses of members of the National Guard committed within the course and scope of their National Guard duties when the Federal Tort Claims Act does not apply.

B. Neither Civil Code Article 2320 nor any other law imposing liability on a master for the offenses and quasi offenses of his servant shall impose liability on the state or any branch, department, office, agency, commission, or any officer, official, or employee thereof for any acts or omissions committed on or after December 29, 1981, by any members of the National Guard while engaged in training or duty under 32 U.S.C. 316, 502, 503, 504, or 505; nor shall Civil Code Articles 2315 through 2324, or any other law imposing liability or creating obligations and causes of actions for offenses and quasi offenses in any form impose liability or create any obligations or causes of action for any acts or omissions committed on or after December 29, 1981, in the line of duty by any member of the National Guard while engaged in training or duty under 32 U.S.C. 316, 502, 503, 504, or 505, except insofar as Civil Code Articles 2315 through 2324 and other such state laws might define such acts or omissions as negligence under and for the purposes of the Federal Tort Claims Act, as all damages resulting from such acts and omissions are redressable exclusively against the government of the United States of America under the Federal Tort Claims Act and Public Law 97-124 of the Congress of the United States of America, with court jurisdiction thereof residing exclusively in the federal court system.

C. When the federal government is liable for the acts or omissions of a national guardsman under the provisions of the Federal Tort Claims Act, the state shall not be liable for contribution as a joint tort-feasor.

Acts 1985, No. 451, §2; Acts 1987, No. 643, §1, eff. July 9, 1987; Acts 1995, No. 828, §3.



RS 29:23.2 - Malpractice liability for attorneys serving with Louisiana National Guard; defense; payment of claim

§23.2. Malpractice liability for attorneys serving with Louisiana National Guard; defense; payment of claim

A. The state shall defend, hold harmless and indemnify any attorney serving as a member of the Louisiana National Guard from any financial loss arising out of any claim, demand, suit, or judgment in any court, by reason of any alleged malpractice of the attorney, if the attorney was acting in the discharge of his Louisiana National Guard duties at the time that the alleged malpractice was committed.

B. For the purposes of Subsection A, the attorney shall be considered an employee of the state and the procedures and provisions of R.S. 13:5108.2 shall govern to the extent applicable.

C. As used herein:

(1) "Financial loss" shall include all expenses of the claim, demand, or suit, including cost of investigation, court costs, witness fees, monetary damages, and interest.

(2) "Malpractice" means any unintentional tort, or any breach of contract, based upon professional legal services rendered or which should have been rendered by the attorney.

Acts 1987, No. 729, §1, eff. July 16, 1987.



RS 29:24 - Attorney general as legal advisor; defense of officers and members; costs of defense; payment of judgment

§24. Attorney general as legal advisor; defense of officers and members; costs of defense; payment of judgment

A. The attorney general shall be the legal advisor of the governor, the adjutant general, and of the organized military forces of this state. All contracts and other legal documents to be prepared or executed in the course of the business of the military forces of this state may be referred to him. The attorney general, or an assistant attorney general designated by him, or the state judge advocate, or an assistant designated by him for the purpose, may issue any certificate of title required by the United States from the state of Louisiana, and the state shall hold harmless and indemnify such officers against liability as a result of issuing such certificate.

B. If the governor, adjutant general or other officer or member of the organized military forces of the state of Louisiana is prosecuted by civil or criminal action for any injury to any person or property performed or committed by him while in the active service of the state of Louisiana in the course of the business of the military forces of this state as required of him by this Part, the attorney general shall assume the responsibility for the defense of the governor, adjutant general or other officer or member of the organized military forces of this state, as the case may be, and shall conduct said defense personally or by one or more of his assistants.

C. All of the expenses of the defense of such civil or criminal actions provided for herein, including witnesses' fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts thereof on appeal shall be paid by the attorney general from funds appropriated therefor.

D. Any fine paid or judgment rendered in any such civil or criminal action against the governor, adjutant general, or other officer, or any member of the organized military forces of this state shall be payable only out of funds appropriated therefor by the Legislature of Louisiana.

Acts 1974, No. 622, §1; Acts 1986, No. 850, §1.



RS 29:25 - Manner of calling for duty

§25. Manner of calling for duty

A. Officers and enlisted men may be called for duty in any of the following ways:

(1) By stating the substance of the order or by reading it to him in person or over the telephone.

(2) By radio or television communication.

(3) By leaving a copy of the order with a person of suitable age and discretion at his last known place of residence or business.

(4) By sending a copy of the order or a notice containing the substance thereof by mail, telegraph, or facsimile transmission directed to him at his last known place of residence or business or to the post office nearest thereto.

B. The call may be given by an officer or noncommissioned officer.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:26 - Pay and allowances for active service

§26. Pay and allowances for active service

A. When the military forces of the state are called to active duty by lawful authority, the officers, warrant officers, and enlisted men shall be entitled to receive the equivalent pay and allowances established by law for the regular army of the United States of America. Therefore, the state shall pay to the adjutant general, monthly upon his own warrant, the amount required to provide members of the active National Guard serving on state active duty with pay, benefits, and allowances equivalent to the current pay, benefit, and allowance scales of active duty federal service members holding equivalent federal rank and grade.

B. Kitchens may be operated with funding not to exceed the allowance authorized by the National Guard Bureau for Inactive Duty Training.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007; Acts 2009, No. 169, §1, eff. June 26, 2009.



RS 29:26.1 - National Guard death and disability benefits

§26.1. National Guard death and disability benefits

A. Purpose. The purpose of this Section is:

(1) To establish an effective and efficient mechanism for providing death and disability benefits for Louisiana National Guardsmen called to active duty service by the governor or the president of the United States.

(2) To govern the submission, evaluation, and determination of claims submitted pursuant to this Section.

B. Definitions. As used in this Section, the following terms shall have the following meanings unless a different meaning is clearly required by context:

(1) "Beneficiary", unless otherwise designated by the deceased guardsman as set forth in this Section, means the person or persons designated by the guardsman on DD Form 93, as eligible to receive the death gratuity from DoD pursuant to 10 U.S.C. 1475 et seq.

(2) "Course of business" means the performance of the business of the military forces of the state of Louisiana or the United States.

(3) "DD Form 93" means the record of emergency data executed by every member of the LANG pursuant to DoD policies and regulations.

(4) "Disabled or disability" means a physical condition affecting the ability of a guardsman to secure and follow a substantial and gainful occupation by reason of a service-connected injury or illness.

(5) "DoD" means the United States Department of Defense.

(6) "Guardsman or guardsmen" means an officer or enlisted member of the Louisiana National Guard.

(7) "LANG" means the Louisiana National Guard.

(8) "Period of activation" means any of the following:

(a) That period, subsequent to September 11, 2001, for which the governor of the state of Louisiana orders a guardsman into state active service pursuant to R.S. 29:7.

(b) That period, subsequent to September 11, 2001, for which the president of the United States orders a guardsman into active military duty, pursuant to 32 U.S.C. 502(f)(1).

(c) That period, subsequent to September 11, 2001, for which the president of the United States orders a guardsman to federal active duty pursuant to 10 U.S.C. 12301, 12302, or 12303.

(9) "Qualifying claim" means an application for benefits by a guardsman or beneficiary for a qualifying death or disability incurred during a period of activation in the line of duty, and meeting the documentation requirements of this Section.

(10) "Qualifying disability" means a one hundred percent permanent total disability rating, or a permanent and total unemployability disability rating as determined by the United States Department of Veterans Affairs and certified by the Louisiana secretary of veterans affairs in a final adjudication of the initial rating decision or as determined or certified by the proper state entity that adjudicates such claims for guardsmen in accordance with the workers' compensation law of this state. A qualifying disability shall be certified by the Louisiana secretary of veterans affairs or his designee.

C. Claims for benefits. (1) All claims for death or disability benefits provided for under this Section shall be submitted to the Louisiana National Guard.

(2) Each death benefit claim request shall include all of the following documentation:

(a) The guardsman's signed LANG death beneficiary designation form, or in the absence thereof, a signed DD Form 93.

(b) DD Form 1300 Department of Defense Report of Casualty, or a valid death certificate issued by the state of the guardsman's domicile.

(c) A copy of the guardsman's state or federal orders or a copy of the guardsman's DD Form 214.

(d) A death benefit claim form signed by the claimant and certified by the adjutant general or his designee.

(3) Each claim for a disability benefit shall include all of the following documentation:

(a) A copy of the guardsman's state or federal orders or a copy of the guardsman's DD Form 214.

(b) A disability rating decision reached by the United States Department of Veterans Affairs and certified by the Louisiana secretary of veterans affairs or his designee.

(c) A disability rating decision reached by the proper state entity that adjudicates such claims for guardsmen in accordance with the workers' compensation law of this state and certified by the Louisiana secretary of veterans affairs or his designee.

(d) A disability benefit claim form signed by the claimant and certified by the secretary of the Louisiana Department of Veterans Affairs or his designee.

D.(1) Benefits available. During periods of activation, subsequent to September 11, 2001, of a guardsman ordered by the governor or by the president of the United States, benefits in a lump-sum amount of two hundred fifty thousand dollars for a qualifying death and one hundred thousand dollars for a qualifying disability shall be paid by the state to a guardsman or his beneficiary, when such death or disability occurs during a period of activation in the line of duty as required by this Section. Such benefits shall be paid only when funds are available, having been appropriated for the purpose.

(2) No guardsman shall be eligible to receive benefits pursuant to the provisions of this Section if any of the following occur:

(a) An investigation determines that a killed or injured guardsman was not in the line of duty at the time of death or injury.

(b) The guardsman is killed or injured while in any training status pursuant to this Title or Title 32 of the United States Code, except training pursuant to 32 U.S.C. 502(f)(2)(A).

E. Determination of eligibility for payment of benefits. (1) A qualifying death benefit eligibility and certification shall be made by the adjutant general of LANG, or his designee.

(2) A qualifying disability shall be determined by the United States Department of Veterans Affairs or by the proper state entity that adjudicates such claims for guardsmen in accordance with the workers' compensation law of this state and certified by the secretary of the Louisiana Department of Veterans Affairs or his designee.

(3) Payment to an eligible recipient for a qualified claim for a death benefit shall be made by the Military Department, state of Louisiana after certification of eligibility and request for payment are made as required by this Section.

(4) Payment to an eligible recipient of a qualified claim for a disability benefit shall be made by the Louisiana Department of Veterans Affairs after a determination by the United States Department of Veterans Affairs and certification of eligibility by the secretary of the Louisiana Department of Veterans Affairs, and request for payment as required by this Section.

F. Beneficiary designation by guardsmen. (1) Each member of LANG shall complete and execute a Death Benefit Beneficiary Designation Form which shall contain the name of the beneficiary or beneficiaries of the guardsman's death benefit under this Section to whom this benefit shall be paid in a lump sum. In the absence of the Death Benefit Beneficiary Designation Form, a DD Form 93 shall be used.

(2) All designation forms shall be signed by the guardsman before a witness in the grade of E-7 or above in the LANG who shall also sign the form.

(3) All designation forms shall be kept in the personnel files of the LANG in the regular course of business.

Acts 2011, No. 406, §1, eff. July 5, 2011.

NOTE: See Acts 2011, No. 406, §3, relative to application.



RS 29:27 - Toll bridges and ferries; free passage

§27. Toll bridges and ferries; free passage

A. Any person belonging to the organized militia of the state who is in uniform or presents an order for duty shall be allowed free passage for himself, his conveyance, and the military property of the state in his charge, over toll bridges and ferries while going to, engaged in, or returning from any parade, drill, or meeting which he is required to attend, or upon being called to, engaging in, or returning from any active state duty ordered by the governor.

B. Notwithstanding any other law to the contrary, any private vehicle operated by a disabled American veteran who provides proper identification shall be allowed free passage or free parking for himself, his conveyance, and his passengers:

(1) On toll bridges of the state or its political subdivisions except for the Crescent City Connection.

(2) On toll ferries of the state or its political subdivisions except for ferries operated by the Crescent City Connection.

(3) In any parking facility owned or operated by the state or its political subdivisions.

C. This Section shall remain in full force and effect unless expressly repealed.

Acts 1974, No. 622, §1; Acts 1997, No. 1356, §1, eff. July 15, 1997; Acts 2003, No. 110, §1.



RS 29:28 - Right of way in streets and highways

§28. Right of way in streets and highways

The commanding officer of any portion of the active organized militia of this state drilling or performing any military duty in a street or highway may require persons in the streets or highways to yield the right of way to the organized militia. The United States mail, the legitimate functions of the police, and the progress and operation of hospital ambulances, fire engines, and fire departments shall not be interfered with.

Acts 1974, No. 622, §1.



RS 29:28.1 - Military reservations, regulations

§28.1. Military reservations; regulations

A. The governor, in the exercise of his authority as the official in charge of the state military reservations, shall supervise and regulate all traffic on highways within state military reservations by the issuance of regulations concerning the use of such highways, the installation of traffic signals and controls on such highways, the fixing and posting of speed limits on such highways, the designation of parking areas on such reservations, and all other traffic matters which may be necessary to accomplish the military mission of such reservations. In addition, the governor or the adjutant general may promulgate such regulations as may be necessary for the general safety and welfare of the personnel residing, employed, or discharging military duties upon such reservations and the accomplishment of the military mission on such reservations. The adjutant general may promulgate regulations for the administration, supervision, and management of military lands, reservations, posts, armories, and training areas and the housing facilities thereon.

B.(1) The adjutant general shall be the designee of the commissioner of administration for purposes of all provisions of Title 41 of the Louisiana Revised Statutes of 1950, in his capacity as the administrator of all state lands which are designated as military lands, reservations, camps, posts, armories, or training areas and are under the administration of the Military Department. The adjutant general shall perform the functions of the state which relate to the administration and supervision of state lands designated as military lands, reservations, posts, armories, or training areas. The Register of the State Land Office shall maintain a list of all such lands designated as military lands, reservations, posts, armories, or training areas.

(2) The adjutant general's responsibility to respond to emergencies as a first responder at all times requires that certain key and essential military personnel and other first responders reside at certain posts, camps, or reservations because of the mission of the Military Department. As such, the adjutant general shall designate those persons who are required to live on such posts, camps, or reservations due to the nature of the mission of the Military Department.

(3) The Military Department may maintain or host morale, welfare, and recreation facilities, including service members' clubs on military lands. The Military Department may operate or contract for the operation of post exchanges or base exchanges on military lands. In doing so, the Military Department may operate morale, welfare, and recreation facilities and exchanges in the same manner and operation as provided in the United States Army Regulations, including the creation and operation of the Non-Appropriated Fund Instrumentalities.

Added by Acts 1979, No. 717, §2; Acts 2007, No. 309, §1, eff. July 1, 2007; Acts 2009, No. 169, §1, eff. June 26, 2009.



RS 29:29 - Trespass on military property; molesting, insulting, or abusing member of organized militia; penalty

§29. Trespass on military property; molesting, insulting, or abusing member of organized militia; penalty

Any person who is found guilty of trespassing upon any military reservation, camp, or armory, or who unlawfully molests, insults, or abuses any member of the organized militia while in the performance of his duty or while in uniform during the time he is in the service of the state or of the United States of America, shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1974, No. 622, §1; Acts 1985, No. 61, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:29.1 - Repealed by Acts 1985, No. 61, 2.

§29.1. Repealed by Acts 1985, No. 61, §2.



RS 29:30 - Bond of officers and enlisted men

§30. Bond of officers and enlisted men

When required by the governor, any officer, warrant officer, or enlisted man of the organized militia of this state shall give bond with security approved by the adjutant general for the faithful discharge of his duties. It shall be made payable to the governor and his successors in office. Judicial proceedings relating to the bond shall be brought in the name of the state by the attorney general or by the district attorney of the parish of the domicile of the principal.

Acts 1974, No. 622, §1.



RS 29:31 - Unauthorized military companies or organizations; parades; penalty

§31. Unauthorized military companies or organizations; parades; penalty

A. No body of men, other than the organized militia of this state and the armed forces of the United States of America, students in military science courses at educational institutions, and persons honorably discharged from the armed forces of the United States of America shall associate themselves together as a military company or organization.

B. Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:32 - Unlawful wearing of uniform; penalty

§32. Unlawful wearing of uniform; penalty

A. No person shall wear the uniform of the organized militia of this state unless he is an officer or enlisted man thereof or a patient of a veterans' or soldiers' home, or a person honorably discharged or retired from the organized militia of this state.

B. Any person who violates this Section shall be fined not more than fifty dollars, or be imprisoned for not more than sixty days, or both.

C. This Section shall not be construed to prevent actors from wearing uniforms while engaged in their profession or to prevent the uniformed members of civilian societies from parading or traveling in a body or from assembling in a lodge room.

Acts 1974, No. 622, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:33 - Donations for military purpose

§33. Donations for military purpose

A. The governor may accept on behalf of the state any land or building, or an interest therein, donated for military purposes. He may enter into reasonable stipulations for the use, occupation, and return of the property. The action of the governor may be rescinded by the legislature. A reference to this Section in a donation is notice to all persons of the limitations of the power of the governor.

B. The governing authorities of municipalities and parishes may donate property to the state of Louisiana and to the United States of America for military purposes.

Acts 1974, No. 622, §1.



RS 29:33.1 - Repealed by Acts 2003, No. 371, §4.

§33.1. Repealed by Acts 2003, No. 371, §4.



RS 29:33.2 - Esler Industrial Development District; transfer of property

§33.2. Esler Industrial Development District; transfer of property

A. All rights, title, and interest in the property as described in Subsection B of this Section, including buildings and facilities and any other immovable property owned by the Esler Industrial Development District are hereby transferred to and vested in the Military Department, State of Louisiana, as a cooperative endeavor between the district and the department. All rights, title, and interest in the movable property owned by the district are also hereby transferred to and vested in the Military Department, State of Louisiana, as a cooperative endeavor between the district and the department. The Military Department, State of Louisiana, shall assume all liabilities of the district incurred on and after April 1, 2001. All of the property transferred pursuant to this Section shall be under the jurisdiction of the Military Department, State of Louisiana, to be used for the programs, operations, and services of the Louisiana National Guard.

B. The presiding officer of the Rapides Parish Police Jury or his duly authorized designee, notwithstanding any other provision of the law to the contrary, is hereby authorized and empowered on behalf of the Rapides Parish Police Jury to enter into a cooperative endeavor and to execute all acts and documents necessary to effectuate the transfer to the Military Department, State of Louisiana, of the parcel of land situated in Rapides Parish, as known and described below:

A tract of land situated in the parish of Rapides, being part of Section 21, 22, and 24, and part of Fractional Sections 23 and 38, Township 5 North, Range 2 East of the Louisiana Meridian, and being more particularly described as follows:

Beginning at the southwest corner of said Fractional Section 23, thence north along to the west line of said Fractional Section 23 and the west line of said Section 22 to the west quarter corner thereof; thence east along the east and west quarter line of said Section 22 and the east and west quarter line of said Section 21 to the east quarter corner of said Section 21; thence south along the east line of said Section 21 and the east line of said Section 24 to the southeast corner thereof; thence west along the south line of said Section 24 and the south line of said Fractional Section 23 to its intersection with the east line of said Fractional Section 38; thence in a southeasterly direction along the east line of said Fractional Section 38 to a point on the north bank of Bayou Flagon; thence in a general westerly direction along said north bank of Bayou Flagon to its intersection with the west line of said Fractional Section 38; thence in a northwesterly direction along said west line of Fractional Section 38 to a point on the aforesaid south line of Fractional Section 23; thence west along the south line of said Fractional Section 23 to the point of beginning, containing 1,991.43 acres, more or less.

Acts 2001, 1st Ex. Sess., No. 2, §1, eff. April 1, 2001.



RS 29:34 - Expropriation of property for military purposes

§34. Expropriation of property for military purposes

The governor may institute expropriation proceedings in the name of the state for lands or other property which, in the opinion of the governor and the adjutant general, are necessary for military purposes. The proceedings shall be in the manner and form provided by law in ordinary cases of expropriation.

Acts 1974, No. 622, §1.



RS 29:35 - Appropriations by parish and municipal authorities; armories

§35. Appropriations by parish and municipal authorities; armories

The governing authorities of parishes and municipalities may appropriate and pay annually to any unit of the national guard there organized and maintained, funds to assist in defraying expenses, and they may provide free of cost a suitable and adequate armory for the national guard units organized and permanently stationed in the parish, city or town.

Acts 1974, No. 622, §1. Amended by Acts 1980, No. 434, §1.



RS 29:35.1 - National guard equipment and personnel; removal and demolition of condemned property

§35.1. National guard equipment and personnel; removal and demolition of condemned property

A. At the request of the governing authority of a municipality or parish and subject to the approval of the governor, the adjutant general may assign national guard personnel and equipment to assist a municipality or parish with the demolition and removal of condemned buildings, structures, and public nuisances. The provisions of this Section shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of a municipality or parish. The request must be in writing and must be accompanied by documentation that all procedural protections and substantive restraints, relative to the removal and demolition of dangerous buildings, structures, or public nuisances, have been adhered to by the municipality or parish.

B. In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the municipality or parish and their personnel and the national guard and their personnel shall not be liable to the owner of the building, structure, or public nuisances for any damages sustained resulting from the demolition of the building, structure, or public nuisances.

Acts 1992, No. 236, §1.



RS 29:36 - Repealed by Acts 1984, No. 827, 1.

§36. Repealed by Acts 1984, No. 827, §1.



RS 29:36.1 - Exemption from tuition charges for service in the Louisiana National Guard

§36.1. Exemptions from tuition charges for service in the Louisiana National Guard

A.(1) Any student enrolled or who may enroll in a public institution of higher learning of this state who is seventeen years of age or over and who is serving in the Louisiana National Guard shall be exempt from all or a portion of tuition charges imposed by any such institution of higher learning if the applicant for free tuition is presently domiciled in Louisiana. This exemption may be claimed for five separate academic years or until the receipt of a degree at the associate, baccalaureate, masters, or professional level, whichever occurs first. Such student shall be exempt from all tuition charges, except that in the case of tuition at an institution which confers a professional degree, a qualified student shall be allowed a credit or exemption against such tuition each term equal to the average undergraduate tuition charged to full-time students carrying a full-time academic load attending public colleges and universities which offer baccalaureate degrees as determined by the Louisiana Office of Student Financial Assistance.

(2) However, any student receiving a tuition exemption under the provisions of this Section who is mobilized or called to active duty is entitled to an extension of the time the tuition exemption may be claimed equal to the amount of time served in active duty. If the service in the Louisiana National Guard of a student terminates or he is placed on scholastic probation while receiving the benefits of any exemption afforded by this Section, his exemption shall immediately be forfeited, and he shall pay to such institution all tuition charges from which he was exempted pursuant to this Section for the academic semester or quarter in which his service terminates or he is placed on scholastic probation.

B.(1) In addition to the requirements set out in Subsection A of this Section any guardsman receiving such exemption from tuition charges must be a member in good standing of the active Louisiana National Guard at the beginning of and throughout the entire semester for which he receives benefits and to meet this requisite, he must continuously maintain satisfactory participation in the Louisiana National Guard as prescribed by regulations in effect and respectively promulgated by the Department of the Army, the Department of the Air Force, and the Louisiana Department of Military Affairs.

(2) Notwithstanding the eligibility requirement in Paragraph (1) of this Subsection that a guardsman must be a member in good standing of the active Louisiana National Guard and effective beginning with the 2005-2006 academic year and thereafter, a guardsman who is a member in good standing of the inactive Louisiana National Guard and who is otherwise eligible for the tuition exemption provided by Subsections A and B of this Section may receive such exemption provided the guardsman's postsecondary education was interrupted pursuant to a mobilization order.

C. The adjutant general of Louisiana shall be responsible for overall policies, guidance, administration, implementation, and proper utilization of the program of tuition exemptions for guardsmen provided for in this Section.

D. For any student participating in the tuition exemption program provided by this Section and who also receives benefits provided by the Taylor Opportunity Program for Students, the term "tuition" as used in this Section shall mean tuition as defined for purposes of the Taylor Opportunity Program for Students by the Louisiana Student Financial Assistance Commission by rule.

E. In addition to the tuition exemption provided by Subsection A of this Section and effective beginning with the 2005-2006 academic year and thereafter, any student enrolled or who may enroll in a Louisiana public college or university who is seventeen years of age or over and who is serving in the Louisiana National Guard pursuant to a six-year re-enlistment agreement shall be exempt from all tuition charges imposed by such institution if the student is presently domiciled in Louisiana. This exemption may be claimed for four separate academic years or until the receipt of a degree at the associate, baccalaureate, masters, or professional level, whichever occurs first. Such student shall be exempt from all tuition charges, except that in the case of tuition at an institution which confers a professional degree, a qualified student shall be allowed a credit or exemption against such tuition each term equal to the average undergraduate tuition charged to full-time students carrying a full-time academic load attending public colleges and universities which offer baccalaureate degrees as determined by the Louisiana Office of Student Financial Assistance. Except as otherwise provided by this Subsection, all conditions, limitations, and requirements of this Section applicable to initial and continuing eligibility for the tuition exemption provided by Subsection A of this Section shall apply to the tuition exemption provided by this Subsection.

F. The provisions of this Section authorizing a partial tuition exemption at institutions which confer a professional degree shall not apply to new professional degree participants in the State Tuition Benefit Program on and after July 1, 2009.

G. If a member of the Louisiana National Guard dies as a result of one or more wounds, injuries, or illnesses incurred while serving in state or federal active duty service or in an operation or area that the secretary of defense of the United States designates, in writing, as a combat operation or a zone of combat, his surviving spouse and his child or children shall be eligible to enroll in a public institution of higher learning of this state and shall be exempt from all tuition charges imposed by any such institution of higher learning if the applicant for free tuition is presently domiciled in Louisiana. This exemption may be claimed for five separate academic years or until the receipt of a bachelor's degree, whichever occurs first. The child or children shall be eligible to claim this exemption upon attaining the age of seventeen years. If the survivor claiming the exemption is placed on scholastic probation while receiving the exemption, the exemption shall immediately be forfeited, and tuition charges shall be paid as provided in Subsection A of this Section.

Added by Acts 1974, No. 175, §1, eff. Aug. 15, 1974. Amended by Acts 1975, No. 816, §1; Acts 1979, No. 563, §1; Acts 1989, No. 201, §1; Acts 1991, No. 403, §1, eff. July 12, 1991; Acts 2001, No. 351, §1, eff. June 13, 2001; Acts 2005, No. 264, §1, eff. June 29, 2005; Acts 2005, No. 411, §2, eff. July 11, 2005; Acts 2008, No. 652, §2, eff. July 1, 2008; Acts 2011, No. 173, §1.



RS 29:37 - Segregation and use of revenue

§37. Segregation and use of revenue

All revenues derived from any property presently owned or subsequently acquired by the military department of the state of Louisiana shall be segregated and kept by the state treasurer in a special fund which shall be used by the military department for the repair and maintenance of properties of the military department of the state of Louisiana.

Acts 1974, No. 622, §1.



RS 29:38 - Reemployment of persons called to duty in state military forces and national guard of other states

§38. Reemployment of persons called to duty in state military forces and national guard of other states

A. Any person who is called or ordered to active duty in the service of the national guard of this state or of any other state, the state militia or any other military force of this state and who has performed satisfactorily, shall, upon his release and return from such military duty or recovery from disease or injury resulting therefrom, under honorable conditions, be reinstated in or restored to the same or comparable position of employment, except a temporary position, which he held at the time he was called to such duty. Such person shall report to his place of employment within seventy-two hours after his release from duty or recovery from disease or injury resulting therefrom, as the case may be, and his employer or his employer's successor, whether an agency of the state or its political subdivision or a private employer, shall reinstate or restore such person in the same or comparable position which he left at the time of his call to duty at no less compensation than that which he was receiving at the time of his call to duty or to a position of like seniority, status, benefits, and pay. However, if such person is not qualified or capable of performing the essential functions and duties of the same position by reason of disability sustained during his call to duty, but is otherwise qualified by reason of education, training, or experience to perform another position in the employ of the employer or his successor, the employer or his successor shall employ such person in that other or comparable position, the essential functions and duties of which he is physically capable and qualified to perform, that will provide like seniority, status, benefits, and pay provided the employment does not pose a direct threat or significant risk to the health and safety of the individual or others that cannot be eliminated by reasonable accommodation. Any such person called to duty shall, if he has performed satisfactorily and has been released under honorable conditions, be entitled to a certificate to that effect, signed by such person's commanding officer.

B. Any person who is restored to his position in accordance with the provisions of Subsection A of this Section, shall be considered as having been on temporary leave of absence during the period for which he is called to active duty, shall be restored without loss of seniority, shall be entitled to participate in any benefits offered by the employer pursuant to established rules and practices relating to employees on leave of absence in effect with the employer at the time such person was called to duty as provided herein, and shall not be discharged from such position without cause within one year after restoration to the position.

C. It is understood and declared to be the intent of this Section that any person who is restored to a position in accordance with the provisions of Subsections A and B shall be so restored in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment continuously from the time of his answering the call to state duty until the time of his restoration to such employment.

D. In the event any employer or his successor fails or refuses to comply with the provisions of this Section, mandamus proceedings may be instituted in the district court in and for the parish in which the employer or his successor maintains a place of business, specifically to require such employer or his successor to comply with such provisions and to compensate such person for any loss of wages or benefits suffered by reason of such employer's action, and any such compensation shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions. Upon application to the district attorney of the parish or comparable official in which the employer or his successor maintains a place of business, by any person claiming to be entitled to the benefits of such provisions, the district attorney or official, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the amicable adjustment of the claim or in the filing of an appropriate pleading and the prosecution thereof specifically to require the employer or his successor to comply with the provisions. No fees or court costs shall be taxed against any person who may apply for such benefits. The employer or his successor shall be deemed the only necessary party defendant to any such action.

E. In any case in which two or more persons who are entitled to be restored to a position under the provisions of this Section or of any law relating to similar reemployment or reinstatement benefits left the same position in order to enter the state call to duty, the person who left the position first shall have the prior right to be restored thereto, without prejudice to the reemployment rights of the other person or persons to be restored.

F. The executive director of the Louisiana Workforce Commission or the director of the state Department of Civil Service shall render aid in the reinstatement of persons to their positions in accordance with the provisions of this Section.

Acts 1974, No. 622, §1; Acts 1992, No. 447, §4; Acts 2002, 1st Ex. Sess., No. 57, §1, eff. April 18, 2002; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 29:38.1 - Prohibition against discrimination in employment of members of Armed Forces Reserve or National Guard

§38.1. Prohibition against discrimination in employment of members of Armed Forces Reserve or National Guard

A. No person who is a member of a reserve component of the Armed Forces of the United States or who is a member of the Louisiana National Guard shall be denied employment, retention in employment or any promotion or other advantage of employment because of any obligation as a member of such reserve component or the Louisiana National Guard.

B. In the event any employer or his successor fails or refuses to comply with the provisions of this Section, mandamus proceedings may be instituted in the district court of the parish in which the employer or his successor maintains a place of business, specifically to require such employer or his successor to comply with such provisions and to compensate such person for any loss of wages or benefits suffered by reason of such employer's actions. Upon application to the district attorney of the parish in which the employer or his successor maintains a place of business, by any person claiming to be entitled to the benefits of such provisions, the district attorney, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the amicable adjustment of the claim or in the filing of an appropriate pleading and the prosecution thereof specifically to require the employer or his successor to comply with the provisions. No fees or court costs shall be taxed against any person who may apply for such benefits. The employer or his successor shall be deemed the only necessary party defendant to any such action.

Acts 1987, No. 918, §1, eff. July 20, 1987.



RS 29:38.2 - Prohibition against academic penalties against student members of the uniformed services of the United States

§38.2. Prohibition against academic penalties against student members of the uniformed services of the United States

A.(1) No student member of the uniformed services of the United States shall have his postsecondary education, including but not limited to colleges and universities, unnecessarily disrupted because of his military service, in accordance with the Board of Regents' "Policy on Reservist and National Guard Mobilization/Activation for Louisiana Public Postsecondary Education Institutions", (Section II, 8.2). No student member of the uniformed services of the United States shall have his postsecondary education, including but not limited to postsecondary proprietary schools, vocational, technical, or trade schools, or nonpublic colleges and universities licensed to do business within the state of Louisiana as provided by law, unnecessarily disrupted because of his service in the uniformed services.

(2)(a) Policies shall be developed jointly by the Board of Regents and the management boards of public postsecondary education to address academic matters of members of the uniformed services resulting from mobilization or activation to ensure that the pursuit of education is disrupted to the minimum extent possible and that no undue penalties are assessed due to a military call to service. The policies shall address the awarding of academic credits, grades, time frames for resumption of academic work, academic status upon reenrollment, scholarships, student grants and loans, student fees, assessments and tuition, and related matters relative to the disruption of academic pursuits due to the mobilization or activation of student members of the uniformed services of the United States.

(b) Proprietary schools and nonpublic colleges and universities licensed to do business in the state of Louisiana by the Board of Regents shall also adopt policies consistent to the maximum extent possible with the policies set forth in Subsection A of this Section.

B. The enforcement of this Section shall be reserved for the proper authority and the appropriate jurisdiction of the Board of Regents and the management boards of public postsecondary education or the successor of such boards, and the boards of trustees of the private colleges and universities in this state which award a baccalaureate or higher degree and which maintain and operate educational programs for which credits are given.

C. As used in this Section, "uniformed services of the United States" shall have the same meaning as defined in R.S. 29:403(11).

Added by Acts 1988, No. 187, §1, eff. July 1, 1988; Acts 1991, No. 113, §1, eff. June 30, 1991; Acts 2001, 2nd Ex. Sess., No. 9, §1, eff. Oct. 16, 2001.



RS 29:38.3 - Award of attorney's fees

§38.3. Award of attorney's fees

In those proceedings employed to redress prohibited practices under R.S. 29:38, 29:38.1 and 29:38.2, the court may award reasonable litigation expenses, including, but not limited, to attorney's fees upon good cause being shown, which cause may include the failure, refusal, or inability, of the district attorney to act as the service member's attorney pursuant to this statute.

Added by Acts 1988, No. 187, §1, eff. July 1, 1988.



RS 29:38.4 - Military police; extra compensation

§38.4. Military police; extra compensation

Any person employed as a military policeman by the Military Department, State of Louisiana, who is certified pursuant to the provisions of R.S. 40:2405, after completion of one year of service, shall be paid by the state additional salary at the same rate provided for police officers and deputy sheriffs, provided funds are available.

Acts 2001, 2nd Ex. Sess., No. 8, §1, eff. Oct. 16, 2001.



RS 29:39 - Organization, discipline and government

§39. Organization, discipline and government

All matters relating to the organization, discipline and government of the militia not otherwise provided for by laws of this state or of the United States, or the rules and regulations promulgated thereunder, shall be decided by the customs, regulations, and usage of the army and air force of the United States.

Acts 1974, No. 622, §1.



RS 29:40 - Leasing of airport space for military purposes

§40. Leasing of airport space for military purposes

The public advertising and bidding procedures governing the leasing of airport space shall not apply to the Department of Military Affairs of the state of Louisiana when leasing airport space at a publicly-owned airport for military purposes.

Acts 1984, No. 340, §2, eff. July 2, 1984.



RS 29:41 - Exposure to depleted uranium

§41. Exposure to depleted uranium

A. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Depleted uranium" means uranium containing less uranium-235 than the naturally occurring distribution of uranium isotopes.

(2) "Eligible member" means a member who served in the Persian Gulf War, as defined in 38 USC 101, or in an area designated as a combat zone by the president of the United States during Operation Enduring Freedom or Operation Iraqi Freedom.

(3) "Member of the armed forces" or "member" means a member of the armed forces of the United States, including the Louisiana National Guard, who is a resident of this state.

(4) "Veteran" means a member who served as an eligible member.

B. On and after October 1, 2005, any eligible member or veteran who returns or has returned to this state after service in an area designated as a combat zone by the president of the United States and who has been assigned a risk level I or II for depleted uranium exposure by his branch or service, or any other member or veteran who has reason to believe that he was exposed to depleted uranium during such service, shall have the right to a best practice health screening test for exposure to depleted uranium using a bioassay procedure involving sensitive methods capable of detecting depleted uranium at low levels and the use of equipment with the capacity to discriminate between different radioisotopes in naturally occurring levels of uranium and the characteristic ratio and marker for depleted uranium.

C. On or before October 1, 2005, the adjutant general of the Louisiana National Guard shall submit a report to the House Judiciary Committee and Senate Judiciary B Committee on the scope and adequacy of training received by members of the armed forces on detecting whether their service as eligible members is likely to entail, or to have entailed, exposure to depleted uranium. The report shall include an assessment of the feasibility and cost of adding predeployment training concerning potential exposure to depleted uranium and other toxic chemical substances and the precautions recommended under combat and noncombat conditions while in a combat zone.

D. The expenditure or appropriation of state funds for the purposes of providing testing pursuant to this Section is prohibited.

Acts 2005, No. 69, §1.



RS 29:42 - Design-build contracts; hurricane-impacted areas

§42. Design-build contracts; hurricane-impacted areas

A. Notwithstanding any law to the contrary, the adjutant general and the Military Department, with the approval of the commissioner of administration, may utilize the design-build method on any infrastructure construction project in an area where a gubernatorial declared state of emergency exists due to Hurricane Katrina or Rita declared pursuant to the provisions of R.S. 29:721 et seq., including those areas where infrastructure is adversely impacted by permanent personnel or unit relocation.

B. Every design-builder shall be duly licensed and registered to do business in the state of Louisiana, if required by law, as either an architect, an engineer, or a general contractor. Each design-builder shall have the following rights and powers:

(1) The design-builder may sublet responsibility for professional design services to an individual, firm, or corporation duly licensed and registered in the state of Louisiana to provide professional design services.

(2) The design-builder may sublet responsibility for construction or other services requiring a contractor's or trade subcontractor's license to persons or entities duly registered, licensed, or otherwise qualified to provide those services as required by law.

(3) The design-builder may contract with the Military Department, state of Louisiana, as part of a design-build contract to provide professional services or construction services that the design-builder is not itself licensed, registered, or otherwise qualified in accordance with this Section.

C.(1) A notice of intent to select a design-builder for design-build services and to request letters of interest and statements of qualifications from qualified firms or teams shall be distributed by the department through advertisement in the Daily Journal of Commerce, the Baton Rouge Advocate, the New Orleans Times Picayune, the Shreveport Times, the Monroe News Star, the Lake Charles American Press, the St Bernard Voice, any additional newspaper in the state of Louisiana with a circulation of more than fifty thousand, by appearance on the Military Department's Internet home page, and by other means to ensure adequate response, including newspapers, trade journals, and other forms of media which may be appropriate for specialty services. All notices of intent shall be advertised a minimum of thirty days prior to the deadline for receipt of responses and shall contain a brief description of the project, the required scope of services, and sufficient information for design-build entities to determine their interest and to enable them to submit a letter of interest and statement of qualifications. The department may readvertise the notice of intent using additional media or publications in an attempt to solicit additional responses if the number of responses received by the department is inadequate.

(2)(a) The department may use a private design professional to develop the description of the project and the required scope of services; however, if the department uses a private design professional, the private design professional shall be selected in accordance with the rules and regulations of the Office of Contractual Review and R.S. 39:1481 et seq.

(b) The description of the project and the required scope of services shall include design criteria, analyses, reports, and cost estimates for the design-build project as prepared by a private design professional or the department.

(c) The design-build entity shall include a registered design professional who shall be independent from the department's private design professional and shall be named in the design-build entity's proposal.

D. The department shall identify all required information in the notice of intent and in the standard response forms provided by the department. The notice of intent shall include statements of qualification by credentials and experience of design component members for the areas of expertise specific to the project and statements of qualification by experience and resources of the constructions team component. The completed response form and any other required information shall be transmitted to the department by the responding entity prior to the deadline to submit such forms and information as provided in the notice of intent. Any response failing to meet all of the requirements contained in the notice of intent shall not be considered by the department. False or misrepresented information furnished in response to a notice of intent shall be grounds for rejection by the department.

E.(1) A primary design-build evaluation committee shall evaluate the responses to the notice of intent received by the department. The following general criteria used by the primary evaluation committee in evaluating responses to the notice of intent for design-build services shall apply to both the design and construction components of any responding entity:

(a) Experience of both the design and construction entity components and of key personnel as related to the project under construction.

(b) Past performance of department projects.

(c) Any project-specific criteria as may apply to project needs.

(2) The primary evaluation committee shall evaluate the letters of interest from responding entities on the basis of the criteria set forth in this Subsection and shall select a short list of not fewer than three and no more than five of the highest rated entities. However, if fewer than three letters of interest from responding entities are received by the Military Department, the division of administration shall have discretion to approve proceeding with the design-build process. The primary evaluation committee may, at its discretion, be assisted by other department personnel in its evaluation of an entity's qualifications. The primary design-build evaluation committee shall present its short list to the construction facilities management officer for recommendation to the adjutant general. The short-listed entities shall be invited by the adjutant general to submit a detailed technical and cost proposal for the design-build project. The invitation from the adjutant general to the short-listed entities shall specify a deadline for submission of such proposals.

F.(1) Depending upon the complexity of the project and the degree of flexibility in the approach to design and construction methods, the specific requirements of the technical proposal shall be identified by the department to the entities making the short list by means of a "scope of services package". Generally, the technical proposal shall include discussions of design strategy and preliminary design concepts, construction sequencing, techniques, materials, and methods, the schedule for commencement and completion of all phases of work, and a lump sum cost for all services in fulfillment of the requirements and within the constraints of the "scope of services package".

(2) For more complex projects and projects with scopes which permit flexibility and innovation in the design and construction approach, the department shall compensate all short-listed entities for the expense of preparing the technical proposal. The amount of compensation paid for the technical proposal shall be predetermined by the department and shall be revealed to the entity at the time the entity is notified of its selection to the short list. The department may use concepts submitted by any paid short-listed entity to design and construct the project.

G. The construction and facilities management officer (CFMO), with the concurrence of the adjutant general, shall establish a technical review committee for evaluation of design-build proposals. The technical review committee shall include representatives from the construction, building design, and planning sections of the department. The CFMO, with the concurrence of the adjutant general, shall assign a project manager, who shall become chairman of the technical review committee for the project. The technical review committee, including the project manager, shall identify specific technical elements of the project, depending upon the characteristics of the project, to be included in the technical score. Additionally, the CFMO, with the concurrence of the adjutant general, may select additional department engineering and technical experts, and nationally recognized design-build experts to serve as committee members to score each technical element of the project. Members of the technical review committee shall not have served as members of the primary evaluation committee. Each member of the technical review committee shall make his scoring of assigned elements available for public review. Such scores shall be considered public record.

H.(1) An adjusted score approach shall be used by the department in determining the winning proposal. An adjusted score shall be determined using the following three components:

(a)(i) The technical score determined by the technical review committee. Weighing factors may be assigned to each element depending on its relative magnitude or significance to the overall project. Each technical review committee member shall rate his assigned element of the proposal from each of the entities on the short list and shall submit such scores to the chairman of the technical review committee. The schedule and price bid shall not be made known to the technical review committee during the scoring process. The chairman of the technical review committee shall adjust the scores for any applicable weighing factors and shall determine the total technical score for each proposal.

(ii) Prior to determining the adjusted score, the chairman of the technical review committee shall notify each design-build proposer, in writing, of each proposer's final technical score. A proposer may request, in writing, no later than ten business days from the date of the chairman's notice, a review of its final technical score by the CFMO or his designated representative. If any proposer requests a review of its total technical score, the CFMO shall hold a hearing to review such within a reasonable time after the request has been received by the CFMO. The CFMO shall give the requesting proposer reasonable notice of the time and place of such hearing. The requesting proposer may appear at the hearing and present facts and arguments in support of the request for review of its final total technical score.

(iii) The CFMO shall present his findings from the hearing to the adjutant general. The adjutant general shall determine what action shall be taken regarding the proposer's request to review its final technical score. Except as provided for in R.S. 48:250.2(D), the adjutant general's decision shall be final and not subject to appeal by any legal process.

(b) The time value, consisting of the product of the proposed contract time expressed in calendar days multiplied by the value-per-calendar-day expressed in dollars established by the department and included in the "scope of services package".

(c) The price proposal.

(2) The winning proposal shall be the proposal with the lowest adjusted score. The adjusted score for each entity's design-build proposal shall be determined by the following formula: adjusted score = (price bid + time value) divided by the technical score. If the time value is not used, the adjusted score shall be determined by the following formula: adjusted score = price bid divided by technical score.

I. Upon request by the adjutant general, the commissioner of administration is authorized to waive or suspend the provisions of R.S. 38:2181 et seq., R.S. 39:1481 et seq., and R.S. 39:1551 et seq. When procurements are made which would otherwise be subject to the provisions of R.S. 38:2181 et seq., R.S. 39:1481 et seq., or R.S. 39:1551 et seq., procedures and requirements set forth in R.S. 38:2212(D)(2) shall be complied with. Additionally, the Military Department shall at a minimum:

(1) Establish a centralized point of contact that monitors all transactions conducted without strict statutory compliance and maintains copies of all documentation.

(2) Solicit competitive quotes and/or offers from at least three potential offerers, whenever possible, and take the necessary steps to assess that fair and equitable pricing is being offered.

(3) Only issue payments of contractors, suppliers, or vendors after verification that all goods, services, and repairs meet contract requirements.

Acts 2006, 1st Ex. Sess., No. 38, §1, eff. Feb. 23, 2006; Acts 2008, No. 317, §1, eff. June 17, 2008.

NOTE: See Acts 2006, 1st Ex. Sess., No. 38, §2. Provisions of the Act become void and have no effect after June 30, 2010.



RS 29:61 - Name; creation

SUBPART B. LOUISIANA MILITARY ADVISORY COUNCIL

§61. Name; creation

The Louisiana Military Advisory Council is hereby established within the Department of Economic Development.

Added by Acts 2012, No. 810, §2.



RS 29:62 - Membership; officers, and terms of office

§62. Membership; officers, and terms of office

A. The council shall be composed of twenty-five members.

(1) Six members of the council shall be comprised as follows:

(a) The governor of Louisiana, or his designee.

(b) The adjutant general of Louisiana, or his designee.

(c) The president of the Louisiana State Senate, or a state senator designated by the president.

(d) The speaker of the Louisiana House of Representatives, or a state representative designated by the speaker.

(e) The secretary of the Department of Economic Development, or his designee.

(f) The secretary of the Department of Veterans Affairs, or his designee.

(2) The governor shall appoint nineteen members in accordance with the following provisions:

(a) The chair of the Louisiana Employer Support of the Guard and Reserve.

(b) The president of Barksdale Forward, or an advocate for Barksdale Air Force Base.

(c) The president of Fort Polk Progress, or an advocate for Fort Polk Progress.

(d) The president of Callendar Commitment, or an advocate for the Naval Air Station Joint Reserve Base in Belle Chasse, Louisiana, and constituent units.

(e) The chair of the New Orleans Mayor's Military Advisory Council, or an advocate for the Marine Corps Support Facility located in New Orleans, Louisiana, or for the United States Coast Guard Eighth District, or for the United States Army Corps of Engineers.

(f) Five members shall be appointed from retired flag, general, or O-6 officers, or a command sergeant major representing each of the armed services, national guard, and the reserves.

(3) Nine members shall be appointed at-large and shall be representative of national defense and homeland security businesses with operations in Louisiana, elected officials of an installation community, or president of a regional economic development organization.

B.(1) The five retired military personnel members appointed by the governor shall serve staggered terms so that two appointments shall expire at two years, one appointment shall expire at three years, and two appointments shall expire at four years, from the dates of initial appointment.

(2) The nine at-large members appointed by the governor shall serve staggered terms so that three appointments shall expire at two years, three appointments shall expire at three years, and three shall expire at four years, from the dates of initial appointment.

(3) Thereafter, each appointment shall serve a four-year term.

C. A vacancy on the council shall be filled in the same manner as the original appointment.

D. The governor shall appoint the chair and vice chair of the council from its membership. All other officers as deemed necessary by the council shall be elected from its membership.

E. There shall be an executive director, appointed by the governor, who shall provide administrative and staff support for the council. The executive director shall have authority to contract for services, expend funds, and operate the normal business activities of the commission.

Added by Acts 2012, No. 810, §2.



RS 29:63 - Meetings; quorum

§63. Meetings; quorum

The council shall meet biannually and at any other time that the chair may deem necessary to call a meeting of the council.

Added by Acts 2012, No. 810, §2.



RS 29:64 - Compensation

§64. Compensation

A. Council members and military liaisons shall not receive additional compensation or a per diem from the office of the governor for serving on the board.

B. Council members who are employees or elected public officials of the state of Louisiana or a political subdivision of the state of Louisiana may seek reimbursement of travel expenses from their employing department, agency, office, or elected office, in accordance with office of state procurement travel guide PPM 49.

C. Any member of the council who is also a member of the Louisiana Legislature may seek per diem from the Senate or House of Representatives, as appropriate, for their attendance at board meetings or services rendered on behalf of the board.

Added by Acts 2012, No. 810, §2; Acts 2014, No. 864, §§4 and 5.



RS 29:65 - Duties and powers

§65. Duties and powers

A. The duties and objectives of the members of the council shall include but are not limited to the following:

(1) Provide a public forum for issues concerning the installations and units of the armed forces located in Louisiana and the military and retired military personnel and their families who reside in Louisiana.

(2) Formulate goals and objectives to enhance cooperation, coordination, communication, and understanding among the military, United States Department of Defense, the Louisiana congressional delegation, the communities in the state interfacing with the military, and state and local government agencies.

(3) Study and determine the means to increase and strengthen the state's support to the armed forces of the United States located within the state.

(4) Review and disseminate information about proposed legislation related to and directly impacting the military communities within the state.

(5) Propose and sponsor activities, legislation, initiatives, programs, or projects which support and enhance the military's activities within the state or which enhance or improve the quality of life for the military communities.

(6) Collect information about and become familiar with the concerns and activities of local communities in enhancing and supporting their respective military bases.

(7) Conduct an analysis of the strengths of each military base and share the evaluation with the affected community.

(8) In partnership with the Department of Economic Development and local communities, conduct ongoing analyses of current and proposed changes to the mission and military force structure and alignment of the United States Department of Defense.

(9) Identify the most effective methods and practices used by local communities to address the issue of military base support and enhancement and disseminate such best practices among affected communities.

(10) Ensure that affected communities and stakeholders are informed of and invited to assist and support state-level efforts to affect statewide coordination of information gathering, strategy development, and the sharing of best practices.

(11) Educate the legislature on the importance of supporting legislation relating to the state's military bases.

(12) Ensure that the council is strategically positioned to interface with decision makers in the executive branch of the federal government, national and state homeland security agencies, intelligence agencies, and the United States Congress, concerning the state's military installations and major units.

(13) Research and identify best practices and strategies throughout the country with respect to other military communities in order to leverage the state's competitive advantage.

(14) Increase public awareness of the presence and value of United States military installations and their missions in Louisiana and public investment in supporting the state's military bases.

B. The council shall submit an annual report on the first day of January to the governor to provide the status of and progress achieved on the issues addressed in Subsection A of this Section.

C. The council shall make, or cause to be made, all such studies, reviews, or analysis which it finds necessary to effect the duties and objectives expressed above, including but not limited to a quadrennial statewide and regional military economic impact analysis.

D. For purposes of this Section, "military" shall mean the Active National Guard, Reserve, and retired military personnel from any branch of the military.

Added by Acts 2012, No. 810, §2.



RS 29:66 - Funding and expenses

§66. Funding and expenses

The council may receive and expend funds made available from any source, including donations or gifts of money or services from public or private organizations, to be utilized for the purposes of the council.

Added by Acts 2012, No. 810, §2.



RS 29:67 - Working groups

§67. Working groups

A. The council shall establish the following working groups:

(1) Military Sustainment Working Group.

(a) The Military Sustainment Working Group shall interface directly with military installation and command leadership on matters related to mission sustainment, quality of life, installation operations, and community and state relations.

(b) The Military Sustainment Working Group shall meet regularly, no less than eight times annually, and at the call of the chair.

(c) The Military Sustainment Working Group shall receive, collate, prioritize, and present to the council no less than twice annually the key initiatives derived from Subparagraph (a) of this Paragraph.

(d) The Military Sustainment Working Group will report no less than twice annually to the council on recommendations to optimize conditions in Subparagraph (a) of this Paragraph and a strategic plan to achieve optimal conditions.

B. The council may create working groups composed of council members, stakeholders, and non-council members, which meet in accordance with the open meetings laws, as provided for in R.S. 42:12, et seq.

Added by Acts 2012, No. 810, §2.



RS 29:68 - Coordination; state government

§68. Coordination; state government

All departments, commissions, boards, offices, entities, agencies, and officers of the state of Louisiana, or any political subdivision thereof, are authorized and directed to cooperate with the council in implementing the provisions of this Subpart.

Added by Acts 2012, No. 810, §2.



RS 29:101 - Article 1. Definitions

PART II. LOUISIANA CODE OF MILITARY JUSTICE

SUBPART A. DEFINITIONS

§101. Article 1. Definitions

A. In this code, unless the context otherwise requires:

(1) "State military forces" means the national guard of the state, as defined in Section 101(3), (4) and (6) of Title 32, United States Code, and any other military forces organized under the laws of the state, when not in a status subjecting them to jurisdiction under Chapter 47 of Title 10, United States Code.

(2) "Commanding officer" includes only commissioned officers.

(3) "Superior commissioned officer" means a commissioned officer superior in rank or command.

(4) "Enlisted member" means a person in an enlisted grade.

(5) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

(6) "Rank" means the order of precedence among members of the state military forces.

(7) "Duty status" means duty in the state military forces under an order issued by authority of law, and includes travel to and from such duty.

(8) "Military court" means a court-martial or a court of inquiry.

(9) "Military judge" means an official of a general or special court-martial detailed in accordance with R.S. 29:126.

(10) "Legal officer" means any commissioned officer of the state military forces designated to perform legal duties for a command.

(11) "State judge advocate" means the commissioned officer responsible for supervising the administration of military justice in the state military forces.

(12) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused.

(13) "State" means the state of Louisiana.

(14) "Adjutant general" means the officer who, under the laws of this state, performs the duties of that office.

(15) "Oath" includes affirmation.

B. Other terms not specifically defined herein shall be defined by military rules or regulations and customs and usage of the national guard and armed forces of the United States.

C. If a term is not defined either in Subsection A or as provided in Subsection B, it shall receive the construction and usage customarily accorded by reference to dictionaries of the English language.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:102 - Article 2. Persons subject to this code

§102. Article 2. Persons subject to this code

A. This code applies to all members of the state military forces when not subject to the Uniform Code of Military Justice and while in a duty status or during a period of time in which the member is under lawful order to be in a duty status.

B. For purposes of Article 112a of this code, members of the state military forces shall be considered to be in a duty status at all times during said membership.

C. However, the processing of charges and all proceedings, including trial, may be conducted without regard to the duty status of the accused.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 1999, No. 284, §2.



RS 29:103 - Article 3. Jurisdiction to try certain personnel

§103. Article 3. Jurisdiction to try certain personnel

A. Each person discharged from the state military forces who is later charged with having fraudulently obtained his discharge is subject to trial by court-martial on that charge and is after apprehension subject to this code while in the custody of the military for that trial. Upon conviction of that charge he is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

B. No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:104 - Article 4. [Reserved]

§104. Article 4. [Reserved]



RS 29:105 - Article 5. Territorial applicability of the code

§105. Article 5. Territorial applicability of the code

This code applies in all places.

Acts 1974, No. 621, §1.



RS 29:106 - Article 6. Judge advocates and legal officers

§106. Article 6. Judge advocates and legal officers

A. The adjutant general shall appoint an officer of the state military forces as state judge advocate. To be eligible for appointment, an officer must have been a member of the bar of the highest court of the state for at least five years.

B. The adjutant general shall appoint judge advocates and legal officers upon the recommendation of the state judge advocate. To be eligible for appointment, judge advocates and legal officers must be officers of the state military forces and members of the bar of a federal court or of the highest court of a state.

C. The state judge advocate or his assistants shall make frequent inspections in the field in supervision of the administration of military justice.

D. Convening authorities shall at all times communicate directly with their staff judge advocates or legal officers in matters relating to the administration of military justice; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate.

E. No person who has acted as a member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

Acts 1974, No. 621, §1.



RS 29:107 - Article 7. Apprehension

SUBPART B. APPREHENSION AND RESTRAINT

§107. Article 7. Apprehension

A. Apprehension is the taking of a person into custody.

B. Any person authorized by this code or by Chapter 47 of Title 10, United States Code, or by regulations issued under either, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any civil officer or peace officer having authority to apprehend offenders under the laws of the United States or of a state, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

C. Commissioned officers, warrant officers, petty officers and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:108 - Article 8. Warrant of arrest, issuance, contents, service

§108. Article 8. Warrant of arrest, issuance, contents, service

A. A warrant of arrest for the purposes of securing the presence of an accused at any court-martial proceedings or in execution of a sentence of confinement may be issued by a special or general court-martial convening authority.

B. The warrant issued under this Article shall:

(1) Be in writing and be in the name of the state of Louisiana;

(2) State the date when issued and the municipality or parish where issued;

(3) State the name and rank of the person to be arrested;

(4) State the offense charged against the person to be arrested;

(5) Command that the person against whom the complaint was made be arrested, conducted to a designated civil or military facility under the control of the state or federal government, placed in custody as directed, and booked; and

(6) Be signed by an authorized officer of the armed forces of this state.

The warrant of arrest shall specify the amount of bail.

C. The warrant shall be directed to all peace officers in the state and provost marshal of the armed forces of the state or the federal government. Such officers shall have the power and authority to conduct the arrested person to the designated facility without regard to territorial jurisdiction.

Added by Acts 1980, No. 214, §1. Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:109 - Article 9. Imposition of restraint

§109. Article 9. Imposition of restraint

A. Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits. Confinement is the physical restraint of a person.

B. An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

C. A commissioned officer or a warrant officer may be ordered into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person, or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.

D. No person may be ordered into arrest or confinement except for probable cause.

E. This Section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

Acts 1974, No. 621, §1. Amended by Acts 1978, No. 166, §1.



RS 29:110 - Article 10. Restraint of persons charged with offenses

§110. Article 10. Restraint of persons charged with offenses

Any person subject to this code charged with an offense under this code may be ordered into arrest or, under extraordinary circumstances, into confinement. When any person subject to this code is placed in arrest or confinement prior to trial, within twenty-four hours of arrest or confinement, the accused shall be informed of the specific wrong of which he is accused and appointed military defense counsel. Arrest or confinement prior to trial shall not exceed seventy-two hours unless approved by a military judge in writing which is provided to the appointed military defense counsel.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:111 - Article 11. Place of confinement, reports and receiving of prisoners

§111. Article 11. Place of confinement, reports and receiving of prisoners

A. Persons confined other than in a guard house, whether before or during trial by court-martial, shall be confined in any place of confinement under the control of any of the armed forces or in any penal or correctional institution under the control of the state, or which the state may be allowed to use.

B. No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a place of confinement designated in Subsection A of this Section, may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

C. Every commander of a guard, master at arms, warden, keeper, or officer of a place of confinement designated in Subsection A of this Section, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment.

Acts 1974, No. 621, §1.



RS 29:112 - Article 12. [Reserved]

§112. Article 12. [Reserved]



RS 29:113 - Article 13. Punishment prohibited before trial

§113. Article 13. Punishment prohibited before trial

No person being held in pretrial confinement may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence at trial, but he may be subjected to minor punishment during that period for infractions of discipline.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:114 - Article 14. Delivery of offenders to civil authorities

§114. Article 14. Delivery of offenders to civil authorities

A. Under such regulations as may be prescribed, a person subject to this code who is on duty status who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

B. When delivery under this Article is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities of his offense shall, upon the request of competent military authority, be returned to the place of original custody for the completion of his sentence.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:114A - Article 14a. Bail

§114a. Article 14a. Bail

A. Any person in confinement charged with or convicted of an offense under this code is entitled to bail pending finality of the sentence. The amount of such bail shall be fixed by the convening authority who ordered the confinement and shall not exceed two hundred fifty dollars by a summary court-martial convening authority, one thousand dollars by a special court-martial convening authority, and two thousand dollars by a general court-martial convening authority. Any person in confinement may invoke the supervisory jurisdiction of a military judge on the claim that the convening authority has improperly refused bail or a reduction of bail.

B. Factors in determining amount of bail. The amount of bail shall be such as in the judgment of the convening authority will insure the presence of the accused before the proper court martial, having regard to:

(1) The seriousness of the offense charged;

(2) The weight of the evidence against the defendant;

(3) The previous criminal record of the defendant;

(4) The ability of the defendant to give bail; and

(5) Any other circumstances affecting the probability of the defendant's appearance.

C. An order fixing the amount of bail shall be in writing, specify the amount of the bail, and designate the officer or officers authorized to accept the bail, and must be signed by the convening authority.

D. The qualifications of sureties, the bail undertaking the various types of bail authorized, the rights of surety, the surrender or arrest of the accused, and the exoneration of the surety, shall be governed by the applicable Louisiana law.

E. Proceedings relating to the forfeiture of bail and the collection thereof shall be conducted by the appropriate district attorney under the applicable Louisiana law, before the district court of the district in which the court-martial proceeding was held.

Added by Acts 1975, No. 577, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:115 - Article 15. Commanding officer's nonjudicial punishment

SUBPART C. NONJUDICIAL PUNISHMENT

§115. Article 15. Commanding officer's nonjudicial punishment

A. Under such regulations as may be prescribed, limitations may be placed on the powers granted by this Article with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this Article to an accused who demands trial by court-martial, and the kinds of court-martial to which the case may be referred upon such a demand. However, except in the case of a member attached to or embarked in a vessel, punishment may not be imposed upon any member of the state military forces under this Article if the member has, before the imposition of such punishment demanded trial by court-martial in lieu of such punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized hereunder. If authorized by such regulations as may be prescribed, the governor, the adjutant general, or an officer of a general or flag rank in command may delegate his powers under this Article to a principal assistant who is a member of the state military forces.

B. Subject to Subsection A of this Article, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon officers of this command:

(a) restriction to certain specified limits, with or without suspension from duty, for not more than fifteen consecutive days;

(b) if imposed by the governor, the adjutant general, or an officer of a general or flag rank in command:

(i) arrest in quarters for not more than fifteen consecutive days;

(ii) forfeiture of pay of not more than one thousand dollars;

(c) A fine of not more than one hundred dollars;

(2) Upon other military personnel of his command:

(a) forfeiture of pay of not more than fifty dollars;

(b) reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(c) extra duties, including fatigue or other duties, for not more than fourteen consecutive days;

(d) restriction to certain specified limits, with or without suspension from duty, for not more than fourteen consecutive days;

(e) if imposed by an officer of the grade of major or lieutenant commander, or above:

(i) forfeiture of pay of not more than one hundred dollars;

(ii) reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

(iii) the punishment authorized under Subparagraph B(2)(c);

(iv) the punishment authorized under Subparagraph B(2)(d).

(f) A fine of not more than twenty-five dollars.

No two or more of the punishments of arrest in quarters, extra duties, and restriction may be combined to run consecutively in the maximum amount imposable for each. Whenever any of those punishments are combined to run consecutively, there must be an apportionment.

C. An officer in charge may impose upon enlisted members assigned to the unit of which he is in charge such of the punishments authorized under Paragraph B(2)(a) to (e) as may be prescribed by regulation.

D. The officer who imposes the punishment authorized in Subsection B, or his successors in command, may, at any time, suspend probationally a reduction in grade or a forfeiture imposed under Subsection B, whether or not executed. In addition, he may, at any time, remit or mitigate any part or amount of the unexecuted punishment and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges and property affected. He may also mitigate reduction in grade to forfeiture of pay. When mitigating:

(1) arrest in quarters to restriction;

(2) confinement on bread and water or diminished rations to extra duties or restriction, or both; or

(3) extra duties to restriction; the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this Section by the officer who imposed the punishment mitigated.

E. A person punished under this Section who considers his punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority up to the governor. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under Subsection D, by the officer who imposed the punishment. Before acting on an appeal from a punishment of:

(1) arrest in quarters for more than seven days;

(2) forfeiture of pay of more than fifty dollars;

(3) reduction of one or more pay grades from the fourth or a higher pay grade; the authority who is to act on the appeal shall refer the case to a staff judge advocate or legal officer for consideration and advice, and may so refer the case upon appeal from any punishment imposed under Subsection B.

F. The imposition and enforcement of disciplinary punishment under this Section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this Section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

G. Whenever a punishment of forfeiture of pay is imposed under this Subsection, the forfeiture may apply to pay accruing on or after the date that punishment is imposed and to any pay accrued before that date.

H. Repealed by Acts 1992, No. 530, §2, eff. July 1, 1992.

Acts 1974, No. 621, §1. Amended by Acts 1978, No. 166, §2; Acts 1992, No. 530, §§1 and 2, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:116 - Article 16. Courts-martial classified

SUBPART D. COURT-MARTIAL JURISDICTION

§116. Article 16. Courts-martial classified

The three kinds of courts-martial in the state military forces are:

(1) general courts-martial, consisting of:

(a) a military judge and not less than six members; or

(b) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(2)(a) special courts-martial, consisting of a military judge and not less than six members; or

(b) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(3) summary courts-martial, consisting of one commissioned officer.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:117 - Article 17. Jurisdiction of courts-martial in general

§117. Article 17. Jurisdiction of courts-martial in general

Each component of the state military forces has court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by one component over personnel of another component of the same state's military forces shall be in accordance with applicable regulations.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:118 - Article 18. General courts-martial

§118. Article 18. General courts-martial

A. In the National Guard not in federal service, general courts-martial may be convened by the governor or the adjutant general.

B. A general court-martial may sentence to:

(1) A fine of not more than one thousand dollars.

(2) Forfeiture of pay and allowances.

(3) A reprimand.

(4) Dismissal, bad conduct discharge, or dishonorable discharge.

(5) Reduction of a noncommissioned officer to the ranks.

(6) Confinement of not more than two years.

(7) Any combination of these punishments.

Acts 1974, No. 621, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 1993, No. 771, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:119 - Article 19. Special courts-martial

§119. Article 19. Special courts-martial

A. In the national guard not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command, may convene special courts-martial. Special courts-martial may also be convened by superior authority.

B. A special court-martial may not try a commissioned officer.

C. A special court-martial may sentence to:

(1) A fine of not more than two hundred dollars.

(2) Forfeiture of pay and allowances.

(3) A reprimand.

(4) Bad conduct discharge or dishonorable discharge.

(5) Reduction of a noncommissioned officer to the ranks.

(6) Confinement of not more than twelve months.

(7) Any combination of these punishments.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:120 - Article 20. Summary courts-martial

§120. Article 20. Summary courts-martial

A. In the national guard not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, detached squadron, detached company or other detachment, may convene a summary court-martial consisting of one commissioned officer. The proceedings shall be informal.

B. Summary courts-martial shall not have jurisdiction over officers.

C. A summary court-martial may sentence to:

(1) Confinement of not more than one week;

(2) Reduction of enlisted personnel to the lowest grade;

(3) A fine of not more than one hundred dollars;

(4) Forfeiture of up to one month pay and allowances;

(5) A reprimand; or

(6) Any combination of these punishments.

Acts 1974, No. 621, §1. Amended by Acts 1978, No. 166, §3; Acts 1992, No. 530, §1, eff. July 1, 1992; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:121 - Article 21. Confinement instead of fine

§121. Article 21. Confinement instead of fine

A. In the national guard not in federal service, a court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine or combination thereof.

B. In no case shall the confinement imposed under this provision exceed the maximum confinement as provided by Article 18 of this Code.

Acts 1992, No. 530, §1, eff. July 1, 1992.



RS 29:122 - Article 22. Who may convene general courts-martial

SUBPART E. APPOINTMENT AND COMPOSITION

OF COURTS-MARTIAL

§122. Article 22. Who may convene general courts-martial

General courts-martial may be convened by the governor or the adjutant general.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:123 - Article 23. Who may convene special courts-martial

§123. Article 23. Who may convene special courts-martial

Special courts-martial may be convened by any person who may convene a general court-martial, an officer of general or flag rank in command, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, naval base or station, or other place where members of the state military forces are on duty, or of a brigade, regiment, wing, group, vessel, detached battalion, separate squadron, or other detached command. If any such officer is an accuser, the court shall be convened by superior competent authority, and may in any case be convened by such authority if considered advisable by him. The governor may by regulations restrict the authority to convene special courts-martial to designated commands and attach units thereto for the administration of military justice.

Acts 1974, No. 621, §1.



RS 29:124 - Article 24. Who may convene summary courts-martial

§124. Article 24. Who may convene summary courts-martial

A. Summary courts-martial may be convened by any person who may convene a general or special court-martial, and the commanding officer of a detached company or other detachment.

B. When only one commissioned officer is present with a command or detachment he shall be the summary courts-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by him.

C. The governor may by regulations restrict the authority to convene summary courts-martial to designated commands and attach units thereto for the administration of military justice.

Acts 1974, No. 621, §1.



RS 29:125 - Article 25. Who may serve as members of courts-martial

§125. Article 25. Who may serve as members of courts-martial

A. Any commissioned officer of or on duty with the state military forces is eligible to serve as a member of all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

B. Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

C.(1) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member of the state military forces who may lawfully be brought before such courts for trial, but he shall serve as a member of a court only if, before the conclusion of a session called by the military judge under Article 39(A) prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request the accused may not be tried by a general court-martial, the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) In this Section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

D.(1) When it can be avoided, no person subject to this code may be tried by a court-martial any member of which is junior to him in rank or grade.

(2) When convening a court-martial, the convening authority shall detail as members thereof such members of the state military force as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the state military force is eligible to serve as a member of a general court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:126 - Article 26. Military judge of a general or special court-martial

§126. Article 26. Military judge of a general or special court-martial

A. The authority convening a general or a special court-martial shall detail a military judge thereto. A military judge shall preside over each open session of the court-martial to which he has been detailed.

B. A military judge shall be a commissioned officer of a state military force who is a member of the bar of the highest court of a state, or a member of the bar of a federal court, and who is certified to be qualified for such duty by a state judge advocate.

C. The military judge of a general or special court-martial shall be designated by the state judge advocate, or his designee, for detail by the convening authority, and, unless the court-martial was convened by the governor neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to his performance of duty as a military judge.

D. No person is eligible to act as a military judge in a case if he is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

E. The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor may he vote with members of the court.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:127 - Article 27. Detail of trial counsel and defense counsel

§127. Article 27. Detail of trial counsel and defense counsel

A. For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, military judge, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

B. Trial counsel or defense counsel detailed for a general court-martial:

(1) must be a person who is a member of the bar of the highest court of a state, or a member of the board of a federal court; and

(2) must be certified as competent to perform such duties by the state judge advocate.

C. In the case of a special court-martial:

(1) the accused shall be afforded the opportunity to be represented at the trial by counsel having the qualifications prescribed under Subsection B of this Section unless counsel having such qualifications cannot be obtained on account of physical conditions or military exigencies. If counsel having such qualifications cannot be obtained the court may be convened and the trial held by the convening authority shall make a detailed written statement, to be appended to the record stating why counsel with such qualifications could not be obtained;

(2) if the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified; and

(3) if the trial counsel is a member of the bar of the highest court of a state, the defense counsel detailed by the convening authority must be one of the foregoing.

Acts 1974, No. 621, §1.



RS 29:128 - Article 28. Detail or employment of reporters and interpreters

§128. Article 28. Detail or employment of reporters and interpreters

Under such regulations as the governor may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

Acts 1974, No. 621, §1.



RS 29:129 - Article 29. Absent and additional members

§129. Article 29. Absent and additional members

A. No member of a general court-martial may be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

B. Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

C. If the military judge of a court-martial composed of a military judge only, is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of Article 16(1)(b) of the Louisiana Code of Military Justice after the detail of a new military judge as if no evidence had previously been introduced unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:130 - Article 30. Charges and specifications

SUBPART F. PRE-TRIAL PROCEDURE

§130. Article 30. Charges and specifications

A. Charges and specifications shall be signed by a person subject to this code under oath before a person authorized by this code to administer oaths and shall state:

(1) that the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) that they are true in fact to the best of his knowledge and belief.

B. Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.

Acts 1974, No. 621, §1.



RS 29:131 - Article 31. Compulsory self incrimination prohibited

§131. Article 31. Compulsory self incrimination prohibited

A. No person subject to this code may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

B. No person subject to this code may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.

C. No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

D. No statement obtained from any person in violation of this Section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.

Acts 1974, No. 621, §1.



RS 29:132 - Article 32. Investigation

§132. Article 32. Investigation

A. No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

B. The accused shall be advised of the charges against him and of his right to be represented at that investigation by counsel. Upon his own request he shall be represented by civilian counsel if provided by him at his own expense or military counsel of his own selection if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

C. If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in Subsection (B), no further investigation of that charge is necessary under this Section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

D. The requirements of this Section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

Acts 1974, No. 621, §1.



RS 29:133 - Article 33. Forwarding of charges

§133. Article 33. Forwarding of charges

When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that person the reasons for delay.

Acts 1974, No. 621, §1.



RS 29:134 - Article 34. Advice of state judge advocate and reference for trial

§134. Article 34. Advice of state judge advocate and reference for trial

A. Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

B. If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence may be made.

Acts 1974, No. 621, §1.



RS 29:135 - Article 35. Service of charges; continuance

§135. Article 35. Service of charges; continuance

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. Upon a showing of good cause, the military judge in a general or special court-martial may grant a continuance of any hearing in which the presence of the accused is required.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1.



RS 29:136 - Article 36. Governor may prescribe rules

SUBPART G. TRIAL PROCEDURE

§136. Article 36. Governor may prescribe rules

A. The procedure, including modes of proof, in cases before military courts may be prescribed by the governor by regulations which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in this state, but which may not be contrary to or inconsistent with this code.

B. All rules and regulations made under this Section shall be uniform insofar as practicable.

Acts 1974, No. 621, §1.



RS 29:137 - Article 37. Unlawfully influencing action of court

§137. Article 37. Unlawfully influencing action of court

A. No authority convening a general, special, or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by an unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. The foregoing provisions of this Subsection shall not apply with respect to:

(1) general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial, or

(2) to statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

B. In the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the state military force is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military force, or in determining whether a member of the state military force should be retained on active duty, no person subject to this code may, in preparing any such report:

(1) consider or evaluate the performance of duty of any such member as a member of a court-martial, or

(2) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member, as counsel, represented any accused before a court-martial.

Acts 1974, No. 621, §1.



RS 29:138 - Article 38. Duties of trial counsel and defense counsel

§138. Article 38. Duties of trial counsel and defense counsel

A. The trial counsel of a general or special court-martial shall prosecute in the name of the state, and shall, under the direction of the court, prepare the record of the proceedings.

B. The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him at his own expense, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under Article 27 of this code. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as his associate counsel; otherwise they shall be excused by the military judge or by the president of a court-martial without a military judge.

C. In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

D. An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by R.S. 29:127, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

E. An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by R.S. 29:127, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

Acts 1974, No. 621, §1.



RS 29:139 - Article 39. Sessions

§139. Article 39. Sessions

A. At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to R.S. 29:135, call the court into session without the presence of the members for the purpose of:

(1) hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) if permitted by regulations of the governor, holding the arraignment and receiving the pleas of the accused; and

(4) performing any other procedural function which may be performed by the military judge under this code or under rules prescribed pursuant to R.S. 29:136 and which does not require the presence of the members of the court.

These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record.

B. When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and in cases in which a military judge has been detailed to the court, the military judge.

Acts 1974, No. 621, §1.



RS 29:140 - Article 40. Continuances

§140. Article 40. Continuances

The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

Acts 1974, No. 621, §1.



RS 29:141 - Article 41. Challenges

§141. Article 41. Challenges

A. The military judge and the members of a general court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

B. Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:142 - Article 42. Oaths

§142. Article 42. Oaths

Before performing their respective duties, military judges, members of a general court-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters and interpreters shall take an oath to perform their duties faithfully. The form of the oath, the time and place of the taking thereof, the manner of recording the same, and whether the oath shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulations of the governor. These regulations may provide that an oath to perform faithfully duties as a military judge, trial counsel, assistant trial counsel, defense counsel or assistant defense counsel may be taken at any time by any judge advocate or legal officer, or other person certified to be qualified or competent for the duty, and if such an oath is taken it need not again be taken at the time the judge advocate or legal officer is detailed to that duty.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:143 - Article 43. Statute of limitations

§143. Article 43. Statute of limitations

A. A person charged with desertion or absence without leave in time of war, or with aiding the enemy or with mutiny may be tried and punished at any time without limitation.

B. Except as otherwise provided in this Article, a person charged with desertion in time of peace or with the offense punishable under R.S. 29:231 and 29:232 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

C. Except as otherwise provided in this Section, a person charged with any offense is not liable to be tried by court-martial or punished under R.S. 29:115 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under R.S. 29:115.

D. Periods in which the accused was absent from Louisiana or in the hands of the enemy shall be excluded in computing the period of limitation prescribed in this Article.

Acts 1974, No. 621, §1.



RS 29:144 - Article 44. Former jeopardy

§144. Article 44. Former jeopardy

A. No person may, without his consent, be tried a second time for the same offense.

B. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this Section until the finding of guilty has become final after review of the case has been fully completed.

C. A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this Section.

Acts 1974, No. 621, §1.



RS 29:145 - Article 45. Pleas of the accused

§145. Article 45. Pleas of the accused

A. If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though he had pleaded not guilty.

B. With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, or by a court-martial without a military judge, a finding of guilty of the charge or specification may, if permitted by regulations of the governor, be entered immediately. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:146 - Article 46. Opportunity to obtain witnesses and other evidence

§146. Article 46. Opportunity to obtain witnesses and other evidence

The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the governor may prescribe. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be similar to that which civil courts of this state having criminal jurisdiction may lawfully issue and shall run to any part of the state and may be executed by civil officers of this state.

Acts 1974, No. 621, §1.



RS 29:147 - Article 47. Refusal to appear or testify

§147. Article 47. Refusal to appear or testify

A. Any person not subject to this code who:

(1) has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the courts of the state; and

(3) willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce;

is guilty of an offense against the state.

B. Any person who commits an offense named in Subsection A shall be tried on information in a state district court and jurisdiction is conferred upon those courts for that purpose. Upon conviction, such a person shall be punished by a fine of not more than five hundred dollars, or imprisonment for not more than six months, or both.

C. The district attorney shall, upon the certification of the facts to him by the military court, file a bill of information against and prosecute any person violating this section.

D. The fees and mileage of witnesses shall be advanced or paid out of the appropriations for the compensation of witnesses.

Acts 1974, No. 621, §1.



RS 29:148 - Article 48. Contempts

§148. Article 48. Contempts

A. A military judge of a special or general court-martial has the duty to require that court-martial proceedings shall be conducted with dignity and in an orderly and expeditious manner and to control the proceedings so that justice is done. A military judge may hold contempt hearings at any time during or after the completion of a court-martial. As such, the military judge of a special or general court-martial shall have the same powers as that of a judge for a state district court for punishments of contempt of court as provided for in the Code of Criminal Procedure.

B. A court-martial, provost court, or military commission may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.

C. The punishment may not exceed confinement for thirty days or a fine of one hundred dollars, or both.

Acts 1974, No. 621, §1; Acts 2009, No. 169, §1, eff. June 26, 2009.



RS 29:149 - Article 49. Depositions

§149. Article 49. Depositions

A. At any time after charges have been signed, as provided in R.S. 29:130, any party may take oral or written depositions unless the military judge or court-martial without a military judge hearing the case, or if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such an authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

B. The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

C. Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of this state or by the laws of the place where the deposition is taken to administer oaths.

D. A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears:

(1) that the witness is a nonresident, or resides beyond the distance of one hundred miles from the place of trial or hearing;

(2) that the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) that the present whereabouts of the witness is unknown.

Acts 1974, No. 621, §1.



RS 29:150 - Article 50. Admissibility of records of courts of inquiry

§150. Article 50. Admissibility of records of courts of inquiry

A. In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

B. Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

C. Such testimony may also be read in evidence before a court of inquiry or a military board.

Acts 1974, No. 621, §1.



RS 29:151 - Article 51. Voting and rulings

§151. Article 51. Voting and rulings

A. Voting by members of a general court-martial on the findings and on the sentence, shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president who shall forthwith announce the result of the ballot to the members of the court.

B. The military judge shall rule upon all questions of law and all interlocutory questions, arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change his ruling at any time during the trial.

C. Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) that the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2) that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3) that, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) that the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

D. Subsections A, B and C of this Section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings, and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:152 - Article 52. Number of votes required

§152. Article 52. Number of votes required

A. No person may be convicted of an offense, except as provided in Article 45(B) or by the concurrence of two-thirds of the members present at the time the vote is taken.

B. All other questions to be decided by the members of a general court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

Acts 1974, No. 621, §1. Amended by Acts 1976, No. 568, §1.



RS 29:153 - Article 53. Court to announce action

§153. Article 53. Court to announce action

A court-martial shall announce its findings and sentence to the parties as soon as determined.

Acts 1974, No. 621, §1.



RS 29:154 - Article 54. Record of trial

§154. Article 54. Record of trial

A. Each general court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his death, disability or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. In a court-martial consisting of only a military judge the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this Subparagraph. If the proceedings have resulted in an acquittal of all charges and specifications or, if not affecting a general or flag officer, in a sentence not including discharge or confinement and not in excess of that which may otherwise be adjudged by a special court-martial, the record shall contain such matters as may be prescribed by regulations of the governor.

B. Each special and summary court-martial shall keep a separate record of the proceedings in each case, and the record shall contain the matter and shall be authenticated in the manner required by such regulations as the governor may prescribe.

C. A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.

Acts 1974, No. 621, §1.



RS 29:155 - Article 55. Cruel and unusual punishments prohibited

SUBPART H. SENTENCES

§155. Article 55. Cruel and unusual punishments prohibited

Punishment by flogging, or by branding, marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

Acts 1974, No. 621, §1.



RS 29:156 - Article 56. Maximum limits

§156. Article 56. Maximum limits

The punishment which a court-martial may direct for an offense may not exceed limits prescribed by this code. Under such regulations as the governor may prescribe, limitations may be placed upon the kind and amount of punishment authorized for each offense.

Acts 1974, No. 621, §1.



RS 29:157 - Article 57. Effective date of sentences

§157. Article 57. Effective date of sentences

A. Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended or deferred, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

B. The effective date of a sentence to confinement shall be as set forth in regulations prescribed by the governor.

C. All other sentences of courts-martial are effective on the date ordered executed.

D. On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his jurisdiction, the person exercising general court-martial jurisdiction, may in his sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the person exercising general court-martial jurisdiction.

Acts 1974, No. 621, §1. Amended by Acts 1979, No. 717, §1.



RS 29:158 - Article 58. Execution of confinement

§158. Article 58. Execution of confinement

A. Under such instructions as the governor may prescribe, a sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the armed forces of this state or in any penal or correctional institution under the control of this state, or which this state may be allowed to use. Persons so confined in a penal or correctional institution not under the control of one of the armed forces are subject to the same discipline and treatment as persons confined or committed by the courts of this state.

B. No confinement ordered by a court-martial shall be at hard labor.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:158A - Article 58a. Sentences; reduction in enlisted grade upon approval

§158a. Article 58a. Sentences; reduction in enlisted grade upon approval

A. Unless otherwise provided in regulations to be prescribed by the governor, a court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes a dishonorable discharge or bad conduct discharge reduces that member to pay grade E-1, effective on the date of that approval.

B. If the sentence of a member who is reduced in pay grade under Subsection A of this Section is set aside or disapproved, or, as finally approved, does not include any punishment named in Subsection A of this Section, the rights and privileges of which he was deprived because of that reduction shall be restored to him and he shall be entitled to the pay and allowances to which he would have been entitled, for the period the reduction was in effect, had he not been so reduced.

Acts 1974, No. 621, §1. Acts 1984, No. 502, §1.



RS 29:158B - Article 58b. Enforcement of fines

§158b. Article 58b. Enforcement of fines

When a sentence, including a fine, or a finally approved adjudication of pecuniary liability under a report of survey has been ordered executed, the collection of the fine or the adjudication of pecuniary liability may be made executory and enforced by the attorney general in the district in which the court martial was held or in the parish of residence of the accused or person against whom the pecuniary charge was raised in the same manner as a money judgment in a civil case or by the withholding of any funds due the accused from the state or any of its agencies in accordance with regulations prescribed by the governor. To the extent not prohibited by federal laws, or regulations, a fine may be enforced by withholding federal funds due the accused.

Added by Acts 1975, No. 577, §1; Amended by Acts 1979, No. 717, §1; Acts 1987, No. 888, §1.



RS 29:159 - Article 59. Error of law; lesser included offense

SUBPART I. REVIEW OF COURTS-MARTIAL

§159. Article 59. Error of law; lesser included offense

A. A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

B. Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

Acts 1974, No. 621, §1.



RS 29:160 - Article 60. Initial action on the record

§160. Article 60. Initial action on the record

After a trial by court-martial the record shall be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or the person exercising general court-martial jurisdiction.

Acts 1974, No. 621, §1.



RS 29:161 - Article 61. Same; general court-martial records

§161. Article 61. Same; general court-martial records

The convening authority shall refer the record of each general court-martial to the state judge advocate, who shall submit his written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction and shall be forwarded with the record to the convening authority.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:162 - Article 62. Reconsideration and revision

§162. Article 62. Reconsideration and revision

A. If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

B. Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) for reconsideration of a finding of not guilty of any specification, or a ruling which amounts to a finding of not guilty;

(2) for reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some Section of this code; or

(3) for increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

Acts 1974, No. 621, §1.



RS 29:163 - Article 63. Rehearings

§163. Article 63. Rehearings

A. If the convening authority disapproves the findings and sentence of a court-martial he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

B. Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

Acts 1974, No. 621, §1.



RS 29:164 - Article 64. Approval by the convening authority

§164. Article 64. Approval by the convening authority

In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

Acts 1974, No. 621, §1.



RS 29:165 - Article 65. Disposition of records after review by the convening authority

§165. Article 65. Disposition of records after review by the convening authority

A. When the governor is the convening authority, the adjutant general shall send the entire record, including the opinion or opinions of the state judge advocate, to the governor.

B. If the sentence of a special court-martial as approved by the convening authority includes a bad conduct discharge, whether or not suspended, the record shall be sent to the person exercising general court-martial jurisdiction. If the sentence as approved by the person exercising general court-martial jurisdiction includes a bad conduct discharge, whether or not suspended, the record shall be sent to the governor.

C. All other special and summary court-martial records shall be reviewed by the staff judge advocate or legal officer of the appropriate component of the state military forces, and shall be transmitted and disposed of under such regulations as the governor may prescribe.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:166 - Article 66. Appeal

§166. Article 66. Appeal

A. The First Circuit Court of Appeal shall have appellate jurisdiction over appeal of all courts-martial tried under this code, excluding summary courts-martial.

B. The state cannot appeal a verdict of acquittal. The state may petition by filing a supervisory writ within thirty days of the following adverse judgments or rulings:

(1) A motion to dismiss any or all charges.

(2) A plea of time limitation.

(3) A plea of former jeopardy.

C. Appeals by the accused. (1) After review provided for by this code has been completed and the accused is provided with notice of final action by the convening authority, the accused shall have sixty days in which to file a notice of appeal with the military judge and convening authority.

(2) The trial counsel shall prepare the record to be certified by the military judge. The trial counsel shall lodge the record certified by the military judge with the First Circuit Court of Appeal.

(3) The accused shall file an appeal brief within thirty days of lodging of the record.

(4) The state shall file its appeal brief within thirty days of the date that the accused files his appeal brief.

(5) The accused may file a reply brief within twenty days of the date the state files its appeal brief.

D. Action by the Court of Appeal. (1) The First Circuit Court of Appeal shall issue a ruling within one hundred eighty days of the filing of the supervisory writ by the state or within one hundred eighty days of the filing of the state's brief in response to an appeal by an accused.

(2) The First Circuit Court of Appeal may, in its discretion, set for oral argument either an appeal by the accused or a supervisory writ application by the state.

(3) The Uniform Rules of the Courts of Appeal shall apply to the extent possible.

(4) If the First Circuit Court of Appeal sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the court sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

(5) After the court has acted on the case, the record shall be returned to the trial counsel who prepared the record, who shall notify the state judge advocate and the convening authority of the court's decision. If the court sets aside all or part of the findings and sentence, the convening authority shall take additional action in accordance with the court's decision. If the court has ordered a rehearing, but the convening authority finds a rehearing to be impracticable, he may dismiss the charges.

Acts 1974, No. 621, §1; Acts 1986, No. 418, §1; Acts 1988, No. 183, §1, eff. July 1, 1988; Acts 1997, No. 1405, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:167 - Repealed by Acts 1997, No. 1405, 2.

§167. Repealed by Acts 1997, No. 1405, §2.



RS 29:168 - Article 68. [Reserved]

§168. Article 68. [Reserved]



RS 29:169 - Article 69. [Reserved]

§169. Article 69. [Reserved]



RS 29:170 - Article 70. Appellate counsel

§170. Article 70. Appellate counsel

The accused shall have the right to appointed military defense counsel as appellate counsel. The state shall be represented by the trial counsel or his designee.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:171 - Article 71. Execution of sentence; suspension of sentence

§171. Article 71. Execution of sentence; suspension of sentence

All court-martial sentences, unless suspended or deferred, may be ordered executed by the convening authority when approved by him. The military judge, summary court officer, or the convening authority may suspend the execution of any sentence.

Acts 1974, No. 621, §1. Acts 1984, No. 503, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:172 - Article 72. Vacation of suspension

§172. Article 72. Vacation of suspension

A. Before the vacation of the suspension of a special court-martial sentence which as approved includes a bad conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if he so desires.

B. The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the person exercising general court-martial jurisdiction over the probationer. If he vacates the suspension, any unexecuted part of the sentence shall be executed, subject to applicable restrictions in R.S. 29:171(A).

C. The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

Acts 1974, No. 621, §1.



RS 29:173 - Article 73. Petition for a new trial

§173. Article 73. Petition for a new trial

At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the convening authority for a new trial on the grounds of newly discovered evidence or fraud on the court. The convening authority, after advice from the state judge advocate shall act upon the petition.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:174 - Article 74. Remission and suspension

§174. Article 74. Remission and suspension

A. The convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

B. The convening authority may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:175 - Article 75. Restoration

§175. Article 75. Restoration

A. Under such regulations as the adjutant general may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

B. If a previously executed sentence of dishonorable or bad conduct discharge is not imposed on a new trial, the convening authority shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

C. If a previously executed sentence of dismissal is not imposed on a new trial, the convening authority shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the convening authority alone to such commissioned grade and with such rank as in the opinion of the convening authority that former officer would have attained had he not been dismissed. The reappointment of such a former officer may be made only if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all purposes.

Acts 1974, No. 621, §1; Acts 2007, No. 309, §1, eff. July 1, 2007.



RS 29:176 - Article 76. Finality of proceedings, findings, and sentences

§176. Article 76. Finality of proceedings, findings, and sentences

The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state subject only to action upon a petition for a new trial as provided in R.S. 29:173 and to action under R.S. 29:174, and the authority of the governor.

Acts 1974, No. 621, §1.



RS 29:177 - Article 77. Principals

SUBPART J. PUNITIVE ARTICLES

§177. Article 77. Principals

Any person subject to this code who:

(1) commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) causes an act to be done which if directly performed by him would be punishable by this code; is a principal.

Acts 1974, No. 621, §1.



RS 29:178 - Article 78. Accessory after the fact

§178. Article 78. Accessory after the fact

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:179 - Article 79. Conviction of lesser included offense

§179. Article 79. Conviction of lesser included offense

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

Acts 1974, No. 621, §1.



RS 29:180 - Article 80. Attempts

§180. Article 80. Attempts

A. An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

B. Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

C. Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

Acts 1974, No. 621, §1.



RS 29:181 - Article 81. Conspiracy

§181. Article 81. Conspiracy

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:182 - Article 82. Solicitation

§182. Article 82. Solicitation

A. Any person subject to this code who solicits or advises another or others to desert in violation of R.S. 29:185 or mutiny in violation of R.S. 29:194 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, he shall be punished as a court-martial may direct.

B. Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of R.S. 29:199 or sedition in violation of R.S. 29:194 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:183 - Article 83. Fraudulent enlistment, appointment or separation

§183. Article 83. Fraudulent enlistment, appointment or separation

Any person who:

(1) procures his own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:184 - Article 84. Unlawful enlistment, appointment, or separation

§184. Article 84. Unlawful enlistment, appointment, or separation

Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:185 - Article 85. Desertion

§185. Article 85. Desertion

A. Any member of the state military forces who:

(1) without authority goes or remains absent from his unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he has not been regularly separated; is guilty of desertion.

B. Any commissioned officer of the state military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

C. Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:186 - Article 86. Absence without leave

§186. Article 86. Absence without leave

Any person subject to this code who, without authority:

(1) fails to go to his appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:187 - Article 87. Missing movement

§187. Article 87. Missing movement

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:188 - Article 88. Contempt towards officials

§188. Article 88. Contempt towards officials

Any person subject to this code who uses contemptuous words against the president, the governor, or the governor of any other state, territory, commonwealth, or possession in which that person may be serving, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:189 - Article 89. Disrespect towards superior commissioned officer

§189. Article 89. Disrespect towards superior commissioned officer

Any person subject to this code who behaves with disrespect towards his superior commissioned officer shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:190 - Article 90. Assaulting or willfully disobeying superior commissioned officer

§190. Article 90. Assaulting or willfully disobeying superior commissioned officer

Any person subject to this code who:

(1) strikes his superior commissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office; or

(2) willfully disobeys a lawful command of his superior commissioned officer; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:191 - Article 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer

§191. Article 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer

Any warrant officer or enlisted member who:

(1) strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of his office;

(2) willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his office; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:192 - Article 92. Failure to obey orders or regulations

§192. Article 92. Failure to obey orders or regulations

Any person subject to this code who:

(1) violates or fails to obey any lawful general order or regulation;

(2) having knowledge of any other lawful order issued by a member of the state military forces which it is his duty to obey, fails to obey the order; or

(3) is derelict in the performance of his duties; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:193 - Article 93. Cruelty and maltreatment

§193. Article 93. Cruelty and maltreatment

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:194 - Article 94. Mutiny or sedition

§194. Article 94. Mutiny or sedition

A. Any person subject to this code who:

(1) with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

B. A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:195 - Article 95. Resistance, breach of arrest, and escape

§195. Article 95. Resistance, breach of arrest, and escape

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:196 - Article 96. Releasing prisoner without proper authority

§196. Article 96. Releasing prisoner without proper authority

Any person subject to this code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

Acts 1974, No. 621, §1.



RS 29:197 - Article 97. Unlawful detention of another

§197. Article 97. Unlawful detention of another

Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:198 - Article 98. Noncompliance with procedural rules

§198. Article 98. Noncompliance with procedural rules

Any person subject to this code who:

(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:199 - Article 99. Misbehavior before the enemy

§199. Article 99. Misbehavior before the enemy

Any person subject to this code who before or in the presence of the enemy:

(1) runs away;

(2) shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his duty to defend;

(3) through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) casts away his arms or ammunition;

(5) is guilty of cowardly conduct;

(6) quits his place of duty to plunder or pillage;

(7) causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8) willfully fails to do his utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his duty so to encounter, engage, capture, or destroy; or

(9) does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle; shall be punished by death or such other punishment as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:200 - Article 100. Subordinate compelling surrender

§200. Article 100. Subordinate compelling surrender

Any person subject to this code who compels or attempts to compel the commander of any place, vessel, aircraft, or other military property, or of any body of members of the state military forces of the state, or of any other state, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:201 - Article 101. Improper use of countersign

§201. Article 101. Improper use of countersign

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:202 - Article 102. Forcing a safeguard

§202. Article 102. Forcing a safeguard

Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:203 - Article 103. Captured or abandoned property

§203. Article 103. Captured or abandoned property

A. All persons subject to this code shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

B. Any person subject to this code who:

(1) fails to carry out the duties prescribed in Subsection A of this Section;

(2) buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3) engages in looting or pillaging;

shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:204 - Article 104. Aiding the enemy

§204. Article 104. Aiding the enemy

Any person subject to this code who:

(1) aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:205 - Article 105. Misconduct as a prisoner

§205. Article 105. Misconduct as a prisoner

Any person subject to this code who, while in the hands of the enemy in time of war:

(1) for the purpose of securing favorable treatment by his captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) while in a position of authority over such persons maltreats them without justifiable cause; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:206 - Article 106. [Reserved]

§206. Article 106. [Reserved]



RS 29:207 - Article 107. False official statements

§207. Article 107. False official statements

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:208 - Article 108. Military property--loss, damage, destruction, or wrongful disposition

§208. Article 108. Military property--loss, damage, destruction, or wrongful disposition

Any person subject to this code who, without proper authority:

(1) sells or otherwise disposes of;

(2) willfully or through neglect damages, destroys, or loses; or

(3) willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of; any military property of the United States or of the state shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:208A - Article 108a. Retention of military property; notice to return

§208a. Article 108a. Retention of military property; notice to return

A. Any person subject to this code who fails to return any military property of the United States or of the state, after having been given proper notice to return the property, shall be punished as a court-martial may direct.

B. Notice to return military property may be given by personal notice upon the person in possession of the property or by mailing a registered or certified letter to the person's last known address. The notice shall recite this Section and contain a demand that the property be returned or, if it has been lost or destroyed, that restitution be paid as provided in Subsection C of this Section.

C. A person may avoid prosecution under this Section by returning the property or making restitution to the responsible official prior to the date of the hearing.

Added by Acts 1988, No. 185, §1, eff. July 1, 1988.



RS 29:209 - Article 109. Property other than military property--waste, spoilage, or destruction

§209. Article 109. Property other than military property--waste, spoilage, or destruction

Any person subject to this code who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:210 - Article 110. Improper hazarding of vessel

§210. Article 110. Improper hazarding of vessel

A. Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

B. Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:211 - Article 111. Drunken or reckless driving

§211. Article 111. Drunken or reckless driving

Any person subject to this code who operates any motor vehicle, aircraft, watercraft, vessel, or other means of conveyance when:

(1) The operator is under the influence of alcoholic beverages; or

(2) The operator's blood alcohol concentration is 0.08 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood; or

(3) The operator is under the influence of any controlled dangerous substance listed in Schedule I, II, III, IV, or V as set forth in R.S. 40:964 shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1; Acts 1988, No. 150, §1, eff. June 27, 1988; Acts 2001, No. 781, §3, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, which amends R.S. 29:211(2), provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 29:212 - Article 112. Drunk on duty--sleeping on post--leaving post before relief

§212. Article 112. Drunk on duty--sleeping on post--leaving post before relief

Any person subject to this code who is found drunk on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:212A - Article 112a. Wrongful use, possession, manufacture, or distribution of controlled dangerous substances

§212a. Article 112a. Wrongful use, possession, manufacture, or distribution of controlled dangerous substances

A. Any person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States or of the state military forces a substance listed in Subsection B of this Section shall be punished as a court-martial may direct.

B. The substances referred to in Subsection A of this Section are the following:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, penecyclidine, barbituric acid, and marijuana, and any compound or derivative of any such substance.

(2) Any substance not specified in Paragraph (1) of this Subsection that is classified as a controlled dangerous substance in Part X of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950, the Uniform Controlled Dangerous Substances Law.

Acts 1999, No. 284, §1.



RS 29:213 - Article 113. [Reserved]

§213. Article 113. [Reserved]



RS 29:214 - Article 114. [Reserved]

§214. Article 114. [Reserved]



RS 29:215 - Article 115. Malingering

§215. Article 115. Malingering

Any person subject to this code who for the purpose of avoiding work, duty or service in the state military forces:

(1) feigns illness, physical disablement, mental lapse or derangement; or

(2) intentionally inflicts self-injury; shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:216 - Article 116. Riot or breach of peace

§216. Article 116. Riot or breach of peace

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:217 - Article 117. Provoking speeches or gestures

§217. Article 117. Provoking speeches or gestures

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:218 - Article 118. [Reserved]

§218. Article 118. [Reserved]



RS 29:219 - Article 119. [Reserved]

§219. Article 119. [Reserved]



RS 29:220 - Article 120. Sexual assault

§220. Article 120. Sexual assault

A. Any person subject to this code who commits any of the following acts is guilty of sexual assault and shall be punished as a court-martial may direct:

(1) A sexual act upon another person by any of the following:

(a) Threatening or placing another person in fear.

(b) Causing bodily harm to another person.

(c) Making a fraudulent representation that the sexual act serves a professional purpose.

(d) Inducing a belief by any artifice, pretense, or concealment that the person is another person.

(2) A sexual act upon another person when the person knows or reasonably should know that the other person is asleep, unconscious, or otherwise unaware that the sexual act is occurring.

(3) A sexual act upon another person when the other person is incapable of consenting to the sexual act due to any of the following:

(a) Impairment by any drug, intoxicant, or other similar substance, and that condition is known or reasonably should be known by the person.

(b) A mental disease or defect or physical disability, and that condition is known or reasonably should be known by the person.

B. Any person subject to this code who commits or causes sexual contact upon or by another person, if to do so would violate Subsection A of this Section, had the sexual contact been a sexual act, is guilty of abusive sexual contact and shall be punished as a court-martial may direct.

C. In a prosecution under this Section, in proving that a person made a threat, it need not be proven that the person actually intended to carry out the threat or had the ability to carry out the threat.

D. An accused may raise any applicable defenses available under this Chapter or the Rules for Court-Martial. Marriage is not a defense for any conduct in issue in any prosecution under this Section.

E. In this code, for purposes of this Section unless the context otherwise requires, the following terms shall have the following meanings ascribed herein:

(1) "Bodily harm" means any offensive touching of another, however slight, including any nonconsensual sexual act or nonconsensual sexual contact.

(2) "Consent" means:

(a) A freely given agreement to the conduct at issue by a competent person. An expression of lack of consent through words or conduct means there is no consent. Lack of verbal or physical resistance or submission resulting from the use of force, threat of force, or placing another person in fear shall not constitute consent. A current or previous dating, social, or sexual relationship by itself or the manner of dress of the person involved with the accused in the conduct at issue shall not constitute consent.

(b) A sleeping, unconscious, or incompetent person cannot consent. A person cannot consent to force causing or likely to cause death or grievous bodily harm or to being rendered unconscious. A person cannot consent while under threat or fear or under the circumstances described in Subparagraph (A)(1)(c) or (d).

(c) Lack of consent may be inferred based on the circumstances of the offense. All the surrounding circumstances shall be considered in determining whether a person gave consent, or whether a person did not resist or ceased to resist only because of another person's actions.

(3) "Force" means:

(a) The use of a weapon.

(b) The use of such physical strength or violence as is sufficient to overcome, restrain, or injure a person.

(c) Inflicting physical harm sufficient to coerce or compel submission by the victim.

(4) "Grievous bodily harm" means serious bodily injury and includes fractured or dislocated bones, deep cuts, torn members of the body, serious damage to internal organs, and other severe bodily injuries. Grievous bodily harm does not include minor injuries such as a black eye or a bloody nose.

(5) "Sexual act" means either of the following:

(a) Contact between the penis and the vulva or anus or mouth, and for purposes of this Subparagraph, contact involving the penis occurs upon penetration, however slight.

(b) The penetration, however slight, of the vulva or anus or mouth of another by any part of the body or by any object, with an intent to abuse, humiliate, harass, or degrade any person or to arouse or gratify the sexual desire of any person.

(6) "Sexual contact" means either of the following:

(a) Touching, or causing another person to touch, either directly or through the clothing, the genitalia, anus, groin, breast, inner thigh, or buttocks of any person, with an intent to abuse, humiliate, or degrade any person.

(b) Any touching, or causing another person to touch, either directly or through the clothing, any body part of any person, if done with an intent to arouse or gratify the sexual desire of any person. Touching may be accomplished by any part of the body.

(7) "Threatening or placing another person in fear" means a communication or action that is of sufficient consequence to cause a reasonable fear that noncompliance will result in the victim or another person being subjected to the wrongful action contemplated by the communication or action.

(8) "Unlawful force" means an act of force committed without legal justification or excuse.

Acts 2013, No. 303, §1.



RS 29:220a - Article 120a. Stalking

§220a. Article 120a. Stalking

A. Any person subject to this code who commits all of the following acts is guilty of stalking and shall be punished as a court-martial may direct:

(1) Who wrongfully engages in a course of conduct directed at a specific person that would cause a reasonable person to fear death or bodily harm, including sexual assault, to the person or a member of the person's immediate family.

(2) Who has knowledge, or should have knowledge, that the specific person will be placed in reasonable fear of death or bodily harm, including sexual assault, to the person or a member of the person's immediate family.

(3) Whose acts induce reasonable fear in the specific person of death or bodily harm, including sexual assault, to the person or to a member of the person's immediate family.

B. In this code, for purposes of this Section unless the context otherwise requires, the following terms shall have the following meanings ascribed herein:

(1) "Course of conduct" means either of the following:

(a) A repeated maintenance of visual or physical proximity to a specific person.

(b) A repeated conveyance of verbal threat, written threats, or threats implied by conduct, or a combination of such threats, directed at or towards a specific person.

(2) "Immediate family", in the case of a specific person, means a spouse, parent, child, or sibling of the person, or any other family member, relative, or intimate partner of the person who regularly resides in the household of the person or who within the six months preceding the commencement of the course of conduct regularly resided in the household of the person.

(3) "Repeated", with respect to conduct, means two or more occasions of such conduct.

Acts 2013, No. 303, §1.



RS 29:220b - Article 120b. Other sexual misconduct; indecent viewing, visual recording, or broadcasting

§220b. Article 120b. Other sexual misconduct; indecent viewing, visual recording, or broadcasting

A. Any person subject to this code who knowingly commits any of the following acts without legal justification or lawful authorization is guilty of an offense under this Section and shall be punished as a court-martial may direct:

(1) Knowingly and wrongfully views the private area of another person, without that other person's consent and under circumstances in which that other person has a reasonable expectation of privacy.

(2) Knowingly and wrongfully photographs, videotapes, films, or records by any means the private area of another person, without that other person's consent and under circumstances in which that other person has a reasonable expectation of privacy.

(3) Knowingly and wrongfully broadcasts or distributes any such recording that the person knew or reasonably should have known was made under the circumstances described in Paragraphs (1) and (2) of this Subsection.

B. Any person subject to this code who compels another person to engage in an act of prostitution with any person is guilty of forcible pandering and shall be punished as a court-martial may direct.

C. Any person subject to this code who intentionally exposes, in an indecent manner, the genitalia, anus, buttocks, or female areola or nipple is guilty of indecent exposure and shall be punished as a court-martial may direct.

D. In this code, for purposes of this Section, unless the context otherwise requires, the following terms shall have the following meanings ascribed herein:

(1) "Act of prostitution" means a sexual act or sexual contact as defined in Article 120(E) of this code on account of which anything of value is given to, or received by, any person.

(2) "Broadcast" means to electronically transmit a visual image with the intent that it be viewed by a person or persons.

(3) "Distribute" means delivering to the actual or constructive possession of another, including transmission by electronic means.

(4) "Indecent manner" means conduct that amounts to a form of immorality relating to sexual impurity which is grossly vulgar, obscene, and repugnant to common propriety, and tends to excite sexual desire or deprave morals with respect to sexual relations.

(5) "Private area" means the naked or underwear-clad genitalia, anus, buttocks, or female areola or nipple.

(6) "Reasonable expectation of privacy" means either of the following:

(a) Circumstances in which a reasonable person would believe that he or she could disrobe in privacy, without being concerned that an image of a private area of the person was being captured.

(b) Circumstances in which a reasonable person would believe that a private area of the person would not be visible to the public.

Acts 2013, No. 303, §1.



RS 29:221 - Article 121. Larceny and wrongful appropriation

§221. Article 121. Larceny and wrongful appropriation

A. Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

B. Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:222 - Article 122. [Reserved]

§222. Article 122. [Reserved]



RS 29:223 - Article 123. Forgery

§223. Article 123. Forgery

Any person subject to this code who, with intent to defraud:

(1) falsely makes or alters any signature to, or any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice; or

(2) utters, offers, issues, or transfers such a writing, known by him to be so made or altered;

is guilty of forgery and shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:224 - Article 124. [Reserved]

§224. Article 124. [Reserved]



RS 29:225 - Article 125. [Reserved]

§225. Article 125. [Reserved]



RS 29:226 - Article 126. [Reserved]

§226. Article 126. [Reserved]



RS 29:227 - Article 127. [Reserved]

§227. Article 127. [Reserved]



RS 29:228 - Article 128. Assault

§228. Article 128. Assault

Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:229 - Article 129. [Reserved]

§229. Article 129. [Reserved]



RS 29:230 - Article 130. [Reserved]

§230. Article 130. [Reserved]



RS 29:231 - Article 131. Perjury

§231. Article 131. Perjury

Any person subject to this code who in a judicial proceeding or in a course of justice, conducted under this code, willfully and corruptly gives, upon a lawful oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:232 - Article 132. Frauds against the government

§232. Article 132. Frauds against the government

Any person subject to this code:

(1) who, knowing it to be false or fraudulent

(a) makes any claim against the United States, the state, or any officer thereof; or

(b) presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, the state, or any officer thereof;

(2) who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(a) makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(b) makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(c) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged and counterfeited;

(3) who, having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt; or

(4) who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state; shall upon conviction, be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:233 - Article 133. Conduct unbecoming an officer and a gentleman

§233. Article 133. Conduct unbecoming an officer and a gentleman

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

Acts 1974, No. 621, §1.



RS 29:234 - Article 134. General article

§234. Article 134. General article

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, and all conduct of a nature to bring discredit upon the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of jurisdiction of which is reserved to civil courts.

Acts 1974, No. 621, §1; Acts 1999, No. 284, §2.



RS 29:235 - Article 135. Courts of inquiry

SUBPART K. MISCELLANEOUS PROVISIONS

§235. Article 135. Courts of inquiry

A. Courts of inquiry to investigate any matter of concern to the state military forces may be convened by the governor whether or not the persons involved have requested such an inquiry.

B. A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

C. Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed by or for the state military forces, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

D. Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

E. The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

F. Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

G. Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

H. Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

Acts 1974, No. 621, §1.



RS 29:236 - Article 136. Authority to administer oaths

§236. Article 136. Authority to administer oaths

A. The following members of the state military forces may administer oaths for the purposes of military administration including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1) The state judge advocate and all assistant state judge advocates.

(2) All summary courts-martial.

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants.

(4) All commanding officers of the naval militia.

(5) All staff judge advocates and legal officers, and acting or assistant staff judge advocates and legal officers.

(6) The president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial.

(7) The president and the counsel for the court of any court of inquiry.

(8) All officers designated to take a deposition.

(9) All persons detailed to conduct an investigation; and

(10) All other persons designated by state law or by regulations of the governor.

B. The signature without seal of any such person, together with the title of his office, is prima facie evidence of his authority.

Acts 1974, No. 621, §1.



RS 29:237 - Article 137. Articles to be explained

§237. Article 137. Articles to be explained

R.S. 29:2, 29:3, 29:7-29:15, 29:25, 29:27, 29:31, 29:37, 29:38, 29:55, 29:77 through 29:134, and 29:137 through 29:140 shall be carefully explained to every enlisted member at the time of his enlistment or transfer or induction into, or at the time of his order to duty in or with any of the state military forces or within thirty days thereafter. They shall be explained again at the time when he reenlists. A complete text of this code and of the regulations prescribed thereunder shall be made available to any member of the state military forces, upon his request, for his personal examination.

Acts 1974, No. 621, §1.



RS 29:238 - Article 138. Complaints of wrongs

§238. Article 138. Complaints of wrongs

Any member of the state military forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the adjutant general. The adjutant general shall examine into the complaint and take proper measures for redressing the wrong complained of; and he shall, as soon as possible, send to the governor concerned a true statement of that complaint, with the proceedings had thereon.

Acts 1974, No. 621, §1.



RS 29:239 - Redress of injuries to property

§239. Article 139. Redress of injuries to property

A. Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that his property has been wrongfully taken by members of the state military forces, he may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by him shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in Subsection C of this Section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

B. If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members thereof who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.

C. Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in his behalf, and to cross-examine those appearing against him. He has the right of appeal to the next higher commander.

Acts 1974, No. 621, §1.



RS 29:240 - Article 140. Immunity for action of military courts

§240. Article 140. Immunity for action of military courts

No accused may bring an action or proceeding against the convening authority or a member of a military court or board convened under this code or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court or board convened under this code.

Acts 1974, No. 621, §1.



RS 29:241 - Article 141. Delegation by the governor

§241. Article 141. Delegation by the governor

The governor may delegate any authority vested in him under this code, and may provide for the subdelegation of any such authority.

Acts 1974, No. 621, §1.



RS 29:242 - Article 142. Uniformity of interpretation

§242. Article 142. Uniformity of interpretation

This code shall be so construed as to effectuate its general purpose to make it uniform insofar as it does not expressly conflict with the Uniform Code of Military Justice, Chapter 47 of Title 10, United States Code.

Acts 1974, No. 621, §1.



RS 29:251 - VETERANS GENERALLY

CHAPTER 2. VETERANS GENERALLY

PART I. DEPARTMENT OF VETERANS' AFFAIRS

§251. Short title

This Part may be cited as the Louisiana veterans' affairs law.



RS 29:251.1 - Repealed by Acts 1990, No. 20, 2.

§251.1. Repealed by Acts 1990, No. 20, §2.



RS 29:251.2 - War periods; eligibility for certain veterans' benefits

§251.2. War periods; eligibility for certain veterans' benefits

A. Any law to the contrary notwithstanding, this state and its political subdivisions shall consider the following dates as wartime periods in which the United States of America was engaged in war activities, regardless of whether or not a formal declaration of war for any such period has been made by the United States Congress:

(1) April 6, 1917 through November 11, 1918, World War I.

(2) September 16, 1940 through July 25, 1947, World War II.

(3) June 27, 1950 through January 31, 1955, the Korean Conflict.

(4) July 1, 1958 through May 7, 1975, the Vietnam Era; however the period of July 1, 1958 through August 4, 1964, is considered a wartime period only for those who served within the area known as the Vietnam Theater.

(5) August 2, 1990 through the end of the Persian Gulf War as prescribed by the presidential proclamation or concurrent resolution of congress.

(6) Any period beginning on the date of any future declaration of war by the congress or on the date of any future authorization for the use of military force by presidential proclamation or concurrent resolution of congress under the War Powers Resolution and ending on a date prescribed by presidential proclamation or concurrent resolution of congress.

B. Any person who was honorably discharged, or who was discharged under honorable conditions, from the armed forces of the United States, and who served during any of the wartime periods as provided in Subsection A of this Section shall be eligible for any award, benefit, credit, or emolument of any nature whatsoever, including, the purchase of credit for military service in accordance with the laws governing the involved state or local retirement system, if any other person who served during any of the wartime periods is lawfully granted eligibility to participate in any such award, benefit, credit, or emolument.

Added by Acts 1981, No. 606, §1, eff. July 20, 1981; Acts 1990, No. 20, §1; Acts 1992, No. 597, §1, eff. July 2, 1992; Acts 1995, No. 1051, §1, eff. June 29, 1995; Acts 2005, No. 501, §2, eff. July 12, 2005.

NOTE: Acts 2005, No. 501, §3, provides that the provisions of Paragraph (A)(6) as amended by the Act have retroactive application to September 11, 2001.



RS 29:251.3 - War periods; eligibility for certain veterans' benefits

§251.3. War periods; eligibility for certain veterans' benefits

In accordance with Article X, Section 10(A)(2) of the Constitution of Louisiana, the state and city civil service departments shall accord a five-point preference in original appointment to each person who served honorably in the armed forces of the United States during the following dates of war periods and armed conflicts:

(1) June 27, 1950 through January 31, 1955, the Korean Conflict.

(2) July 1, 1958 through May 7, 1975, the Vietnam Era; however, the period of July 1, 1958 through August 4, 1964, is considered a wartime period only for those who served within the area known as the Vietnam Theater.

(3) August 2, 1990 through the end of the Persian Gulf War as prescribed by the presidential proclamation or concurrent resolution of congress; however, this period applies only to those persons in the armed forces who received the Southwest Asia Service Medal.

Acts 1995, No. 1051, §2.



RS 29:252 - Department of veterans affairs

§252. Department of veterans affairs

A. There is established in the state government a department of veterans affairs, the administrative head of which is the state director of the department of veterans affairs.

B. In the department there is established a veterans' affairs commission.

C. The legislature shall provide adequate appropriations to enable the department to carry out effectively the purposes of this Part.

D. The domicile of the department shall be in Baton Rouge, where suitable offices shall be provided.



RS 29:253 - Veterans' Affairs Commission

§253. Veterans' Affairs Commission

A. The Veterans' Affairs Commission shall be composed of nine members who are honorably discharged veterans, citizens of the United States of America and of this state, and qualified voters.

(1) The membership of the commission shall be determined as follows:

(a) Each nationally chartered veterans organization with a department organization within this state and participating in the Department of Veterans' Affairs shall be entitled to nominate members of their organization for consideration for appointment. State membership for such a veterans organization shall be determined as of June fifteenth in the year in which the appointment is to be made by filing a sworn statement of membership with the secretary of state. Such statement of membership shall be filed and sworn to by the chief executive officer of each veterans organization. For each position on the commission, each eligible veterans organization with:

(i) Up to ten thousand members, may nominate a maximum of three persons from among its membership; or

(ii) Above ten thousand members, may nominate an additional three members from among its membership for each additional ten thousand members or fraction thereof.

(b) The governor shall, from such nominees, make the necessary appointments. However, the governor shall not appoint more than two members to serve on the commission from one eligible veterans organization and one member appointed by the governor need not be from any eligible veterans organization but such member shall have the qualifications provided in Subsection A of this Section.

(2)(a) Each member shall serve a six-year term, except the members initially appointed as provided in Section 2 of Act 285 of the 2003 Regular Session shall be appointed for terms as provided in that Act.

(b) Each appointment by the governor shall be submitted to the Senate for confirmation.

(3) If required, nominations for appointment to fill vacancies occurring because of the death, resignation, or incapacity of a member shall be made within thirty days of the date of vacancy, and the governor shall make the appointment within thirty days after receiving the nominations. If nominations are not required, the governor shall make the appointment within thirty days after receiving notice of the vacancy. Appointments to fill vacancies shall be made for the remainder of the unexpired term.

(4) Nominations for appointment to fill vacancies resulting from the expiration of terms of office shall be made not less than thirty days prior to the expiration of term and the governor shall make the appointment within thirty days after receiving the nominations.

(5) In the event nominations are not made within the time specified the governor shall make the appointment from the membership of the organization entitled to submit nominations.

B. Each member of the commission shall be paid a per diem of seventy-five dollars for each day devoted to the work of the commission, but not more than one thousand five hundred dollars in any fiscal year. Each member also shall be entitled to reimbursement for necessary traveling expenses and other expenses in accordance with rules and regulations prescribed by the commissioner of administration pursuant to R.S. 39:231.

C. The commission shall elect one of its members as chairman. It shall maintain its principal office in Baton Rouge in space provided by state officials or in rented offices if suitable space is not available in state buildings. It shall maintain its records and its principal office in such space. It shall hold its regular meetings there, unless in the discretion of the chairman it is necessary or convenient in the performance of its duties to meet in some other city. At least one regular meeting shall be held in each quarter annual period. The commission shall not meet more than twelve days in any fiscal year, including any special meetings, which may be held at times and places specified by the call of the chairman. Written notice of the time and place of meetings shall be given by the director, who shall call meetings whenever requested by a majority of the commission. A majority constitutes a quorum for the transaction of business. No action will be taken by the commission without the concurrence of at least five members personally present and voting. Voting by proxy, by representation, or by mail is prohibited. The director shall act as secretary of the commission and shall keep adequate records and minutes of its business and official actions.

Amended by Acts 1950, No. 432, §1; Acts 1954, No. 262, §1; Acts 1960, No. 102, §1; Acts 1976, No. 143, §1; Acts 1977, No. 281, §1, eff. July 7, 1977; Acts 1978, No. 691, §1; Acts 1980, No. 722, §1, eff. July 29, 1980; Acts 1989, No. 48, §1; Acts 1989, No. 354, §1; Acts 1999, No. 268, §1, eff. July 1, 1999; Acts 2003, No. 285, §1, eff. June 10, 2003; Acts 2003, No. 774, §6.



RS 29:254 - Duties of the commission

§254. Duties of the commission

In addition to its other duties, the commission shall:

(1) Adopt, amend, and promulgate rules and regulations.

(2) Make and publish annual reports and whatever special reports it thinks desirable to the governor concerning the administration and general operation of the department.

(3) Establish departmental divisions, when and if necessary, and adopt rules and regulations governing their operation.

(4) Advise the director in problems concerning the welfare of veterans, fix the duties of the director, and determine what functions are necessary or desirable for him to perform in carrying out the purposes of this Part.

(5) Determine the general and administrative policies of the department.

(6) Establish, discontinue, or consolidate service offices throughout the state, and in connection therewith, adopt and amend rules and regulations governing the qualifications and appointment of service officers and the conduct and operation of the service offices.

Amended by Acts 1952, No. 127, §9.



RS 29:255 - Appointment of the director

§255. Appointment of the director

The position of the director of veterans' affairs as an officer of the state is established.

The director shall be appointed by the veterans' affairs commission to serve at its pleasure. At least three members of the commission shall concur in the appointment or removal of the director. The director shall be a veteran, a qualified voter, and a resident of the state for five years preceding his appointment. His salary shall be fixed by the commission.



RS 29:256 - Duties of the director

§256. Duties of the director

The director shall be the executive and administrative head of the department and shall direct and supervise all of its administrative and technical activities, subject, however, to the authority of the commission. In addition to his other duties, the director shall:

(1) Attend all meetings of the commission and act as its secretary and keep minutes of its proceedings.

(2) Appoint, with the consent of the commission and in accordance with the provisions of this Part, all parish service officers and whatever department employees, experts, and special assistants are necessary to carry out effectively the provisions of this Part.

(3) Investigate from time to time the operation and effect of this Part and of the rules, and report his findings and recommendations to the commission.



RS 29:257 - Departmental divisions

§257. Departmental divisions

Departmental divisions shall be administered by division chiefs, who shall be appointed by the director with the consent of the commission. Their duties shall be fixed by the rules and regulations of the commission.



RS 29:258 - Rules

§258. Rules

The director shall recommend to the commission the rules he considers necessary or desirable to carry out the provisions of this Part, and he may, from time to time, recommend amendments or additions thereto. The commission may approve, amend, or reject these recommendations in whole or in part, and may propose and adopt new rules or amendments on its own initiative.



RS 29:259 - Director; powers to qualify for federal aid

§259. Director; powers to qualify for federal aid

The director may make, with the consent of the commission, the regulations necessary to receive the benefits of all acts of the congress of the United States of America pertaining to veterans' affairs, particularly the Servicemen's Readjustment Act of 1944, and on behalf of the state, may make contracts with the United States of America for the purpose of receiving the benefits of the federal laws pertaining to aid and benefits for veterans.



RS 29:260 - Maintenance of service offices by parochial and municipal authorities

§260. Maintenance of service offices by parochial and municipal authorities

Police juries and municipal governing authorities may make appropriations out of funds not otherwise specifically allocated by law for the purpose of providing or assisting in providing for the maintenance and operation of service offices established by the commission, including those consolidated to serve more than one parish or municipality.



RS 29:261 - Establishment of service offices; rules; contributions by department

§261. Establishment of service offices; rules; contributions by department

A. With the approval of the commission, the director shall establish service offices in the several parishes or consolidate service offices to serve more than one parish and municipality when the parishes and municipalities affected contribute to the maintenance of these offices in accordance with the authority contained in R.S. 29:260.

B. The appointment of service officers and the operation of the offices shall be subject to the rules and regulations of the commission.

C. The department shall contribute not more than seventy-five percent of the expense of operation and maintenance of the service offices; provided, however, that no additional funds other than funds appropriated to such department by House Bill No. 160 of the 1979 Regular Session shall be appropriated or made available to the department by the legislature during the 1979-1980 fiscal year for the purposes of this Subsection.

Amended by Acts 1979, No. 531, §1.



RS 29:262 - Service offices; suitable office space

§262. Service offices; suitable office space

Police juries and municipal governing authorities shall provide office space, for the operation of veterans' service offices established pursuant to R.S. 29:261. However, the cost of providing such office space shall not be considered as any payment or contribution required of a police jury or municipal governing authority toward the expense of operation and maintenance of such service offices.

Added by Acts 1979, No. 531, §2.



RS 29:263 - Transfer of documents required by the Veterans Administration

§263. Transfer of documents required by the Veterans Administration

Whenever a copy of any document is required by the Veterans Administration to determine the eligibility of a person to participate in veterans' benefits administered by the Veterans Administration, the state official charged with the custody of any such document shall provide a certified copy thereof to the Department of Veterans Affairs upon its request, without any charge or cost whatsoever.

Added by Acts 1981, No. 286, §1; Acts 1987, No. 768, §1.



RS 29:281 - Firing squads

PART II. GENERAL PROVISIONS

§281. Firing squads

The adjutant general shall pay the expenses of firing squads rendering final military honors at funeral rites held in this state for any person who served with honor in the armed forces of the United States of America in time of war. Firing squads may be composed of active members of the national guard or of any recognized organization of veterans of any war of the United States of America.

He shall promulgate rules and regulations for rendering these honors and defraying the expenses.



RS 29:282 - Registry of graves

§282. Registry of graves

The adjutant general shall make and preserve a permanent registry, arranged by parishes, of the graves of all persons who serve or who have served in the armed forces of the United States of America in time of war and whose mortal remains rest in Louisiana.



RS 29:283 - Lists of those killed or dying in service

§283. Lists of those killed or dying in service

The adjutant general shall make and preserve a permanent registry of the names of all citizens of the state who were killed or who died in the service of the various military commands organized in this state, engaged in the War of 1812, the Mexican War, and the Civil War, whether in the service of the state, the United States of America, or the Confederate States of America. In addition, he shall preserve any incidental data that can be obtained.



RS 29:284 - Repealed by Acts 2003, No. 316, §2, eff. June 13, 2003.

§284. Repealed by Acts 2003, No. 316, §2, eff. June 13, 2003.



RS 29:285 - Emancipation of minor veterans for benefits under Servicemen's Readjustment Act of 1944

§285. Emancipation of minor veterans for benefits under Servicemen's Readjustment Act of 1944

Any minor eligible for benefits under the Servicemen's Readjustment Act of 1944,1 and any amendments thereto, is freed of the disability of minority and is authorized and empowered to make valid and binding contracts, to sign and execute deeds, to make and give promissory notes, mortgages, or other evidences of debt, or written obligations of any kind that are necessary in connection with any loan guaranteed in part or in full by the United States of America, or any instrumentality thereof, or for which there is a commitment or guaranty, or for which a conditional guaranty has been made under the law, or the amendments thereto, as fully as if the minor had attained the age of majority or had been fully emancipated.

138 U.S.C.A. §1801.



RS 29:286 - Acceptance of benefits ratifies actions

§286. Acceptance of benefits ratifies actions

The procurement or the acceptance of any loan guaranty in whole or in part by the United States of America, or any instrumentality thereof, under the provisions of the Servicemen's Readjustment Act of 1944,1 and any amendments thereto, on the security of any property purchased or acquired by such a minor shall be deemed a ratification of the purchase or acquisition and shall be valid and binding on the minor as fully and to the same extent as if he had fully ratified the contract after attaining the age of majority or after being emancipated in accordance with law.

138 U.S.C.A. §1801 et seq.



RS 29:287 - Limited construction

§287. Limited construction

R.S. 29:285 and 29:286 shall be construed solely as an enabling law for the purpose of permitting a minor eligible for benefits under the Servicemen's Readjustment Act of 19441 to obtain these benefits and the effect of these Sections is specifically restricted to that purpose.

138 U.S.C.A. §1801 et seq.



RS 29:288 - Educational benefits for children, spouses, and surviving spouses of veterans

§288. Educational benefits for children, spouses, and surviving spouses of veterans

Children, not less than sixteen nor more than twenty-five years of age, spouses, and surviving spouses, within ten years from the date of eligibility, of members of the armed forces of the United States of America who were killed in action or died in active service from other causes or who are missing in action or who are prisoners of war or who died as a result of a service-connected disability incurred during a wartime period defined in R.S. 29:251.2 and who for a period of not less than twelve months immediately preceding their entrance into service were residents of this state and children not less than sixteen nor more than twenty-five years of age of veterans rated ninety to one hundred percent service-connected disabled by the United States Department of Veterans Affairs by evaluation of the Rating Schedule and children not less than sixteen nor more than twenty-five years of age of veterans who have been determined by the department to be unemployable as a result of a service-connected disability may attend any state college or university, including institutions under the jurisdiction of the Board of Supervisors of Community and Technical Colleges, without having to pay tuition, matriculation, registration, laboratory, athletic, medical, and other school-imposed fees, including but not limited to nonresidency and other special fees if the veteran has been a resident of this state for a period of not less than twenty-four months immediately preceding the dependent's admission into a program of education.

Amended by Acts 1952, No. 562, §1; Acts 1970, No. 666, §1; Acts 1972, No. 131, §1; Acts 1973, No. 170, §1; Acts 1977, No. 636, §1; Acts 1990, No. 350, §1; Acts 1997, No. 1195, §1; Acts 1999, No. 1031, §1.



RS 29:289 - Limitations on educational benefits

§289. Limitations on educational benefits

The department of veterans affairs may expend from any funds available for that purpose whatever sums are necessary for the subsistence, maintenance, or other necessary expenses of beneficiaries under R.S. 29:288 during the period of their college or university training. The expenditures shall not exceed five hundred dollars per year for each beneficiary nor shall they be available to him for any period of more than four years to be completed in not more than five years.

Amended by Acts 1952, No. 562, §1; Acts 1956, No. 197, §1.



RS 29:290 - Rules governing eligibility for educational benefits

§290. Rules governing eligibility for educational benefits

The department of veterans affairs shall provide rules and regulations governing the standards of eligibility of applicants for benefits under R.S. 29:288. These standards shall conform to the entrance requirements of the several colleges and universities of this state.



RS 29:291 - Recordation of birth certificates of children born to armed forces members

§291. Recordation of birth certificates of children born to armed forces members

The clerks of court of the several parishes and the register of conveyances of the parish of Orleans shall maintain a special book to be provided by the parish in which they shall record and alphabetically index, upon request, the birth certificate of a child born outside the continental United States to any member of the armed services of the United States of America whose parents were residents of Louisiana at the time the child was born. The fee for recording shall not exceed one dollar. It shall not be necessary to retain the original certificate tendered for registration in the archives of the office.

A certified copy of the original birth record issued by proper registration authority in the city or country of birth, containing the name of the parents, name of child, race, place and date of birth and sex, shall be accepted in order to effect registry.

Added by Acts 1956, No. 136, §1. Amended by Acts 1958, No. 106, §1.



RS 29:292 - Honor guard for military funerals; organizations authorized to request services

§292. Honor guard for military funerals; organizations authorized to request services

A. The Reserve Officers Training Corps units at Louisiana State University, including branches at Chambers and New Orleans, and of colleges under the control of the state board of education are authorized and directed to provide an honor guard for military funerals. The designated unit shall consist of a bugler and not less than seven nor more than ten men who are trained in the procedure of conducting military burial services. The honor guard shall be under the direction of the commander of the Reserve Officers Training Corps or a person or persons appointed by him to command such unit. The unit shall serve a radius of seventy-five miles of the institution where the unit is located during the academic year and the students shall receive drill credit for the military funerals they attend.

B. The following congressionally approved organizations are authorized to request the services of this special unit through their duly elected post commander: American Legion, Veterans of Foreign Wars, American Veterans of World War II, Military Order of the Purple Heart, Disabled American Veterans and the Marine Corps League.

Acts 1960, No. 118, §1.



RS 29:293 - Viet Nam bonuses

§293. Vietnam bonuses

A. Bonuses shall be paid out of the avails of the tax on beer levied by the Legislature of Louisiana by Act No. 8 of the Regular Session held in the year 1948 to servicemen and ex-servicemen and servicewomen and ex-servicewomen who served on active duty in the armed forces of the United States in the Vietnam Theater at any time during the period between the first day of July, 1958 and such date as the government of the United States declares to be the termination of service for members of the armed forces to receive credit for the award of the Vietnam Service Medal, and who were citizens of Louisiana, when inducted into active service and certain relatives of such servicemen and servicewomen, such payments of bonuses to be in the amounts and subject to the conditions hereinafter set forth, as follows:

(1) To the widow of each serviceman as above defined who died while serving in the armed forces of the United States during said period or who dies at any time during said period after having served in the armed forces of the United States during said period as a result of injuries or wounds received or disease contracted by him while in the armed forces of the United States during said period, the sum of one thousand dollars, provided that no such bonus shall be paid to any widow who has remarried.

(2) To the children or child under the age of eighteen, if any, of each such serviceman or servicewoman, as above defined, who died while serving in the armed forces of the United States during said period or who died at any time during said period, after having served in the armed forces of the United States during said period, as the result of injuries or wounds received or disease contracted by him or her while in the armed forces of the United States during said period and who, if a serviceman, has no surviving unremarried widow, the sum of one thousand dollars, said sum, in the case of more than one such child, to be equally divided between them.

(3) To the surviving parents, or the surviving parent if there is only one surviving parent, of each such serviceman or servicewoman, as above defined, who died while serving in the armed forces of the United States during said period, or who died at any time during said period, after serving in the armed forces of the United States during said period, as a result of injuries or wounds received or disease contracted by him or her while in the armed forces of the United States during said period, and who has no surviving unremarried widow, if a serviceman, and no surviving children under the age of eighteen years, the sum of one thousand dollars.

(4) For the purposes of this Section the term "parent" shall include a legal parent, natural parent, adoptive parent, step-parent, foster parent, or any other person who stood in the relationship of parent to a person. In the event there are survivors in two or more of the classes stipulated, or if there are more than one set of parents in any one class, then the officer charged by law with the payment of the bonuses authorized herein shall investigate the facts and circumstances of parental control and responsibility and shall make payment of the bonus in the manner which, in his judgment, shall best serve the intent of this Section, and payment so made shall constitute a full release of the obligation of the state of Louisiana with respect to the matter, and no further or other claim by any person against the State Department of Veterans Affairs or the state shall be valid.

(5) If there is no surviving unremarried widow, and no surviving minor children under the age of eighteen years, and no surviving parent, then no bonus shall be paid. In addition, the one thousand dollar payment specified herein shall be reduced by any other amount paid under the provisions of this Section.

(6) To each such serviceman or servicewoman who served in the armed forces of the United States during said period in the Vietnam combat area, the sum of two hundred fifty dollars.

(7) No such bonus shall be paid to any serviceman or servicewoman who has been separated from the armed forces of the United States without an honorable discharge or an honorable separation therefrom nor to the survivors of such a serviceman or servicewoman.

B. No bonus as herein provided shall be paid to any serviceman or servicewoman, or to the widow or parent or child of any such serviceman or servicewoman unless a claim therefor is filed in writing with the director of the State Department of Veterans Affairs on or before five years after the close of the period of eligible service hereinbefore specified.

C. If any serviceman or servicewoman or relative herein entitled to a bonus or payment has received a bonus or gratuitous payment from any other state, territory or governmental authority, other than the government of the United States, prior to making application hereunder, then the amount of the bonus or gratuitous payment so received shall be deducted from the amount provided herein to be paid to each such person.

D. In the case of any bonus hereunder which may become due to a minor or to another person not sui juris, such bonus shall be paid to the tutor, curator, guardian or other legal representative of the minor or other person not sui juris for the use and benefit of the minor or other person not sui juris, if he has a tutor, curator, guardian or other legal representative, and if such minor or other person not sui juris has no tutor, curator, guardian or other legal representative, then such bonus shall be paid to the person found by the officer charged by law with the payment of such bonuses to be in charge of the minor or other person not sui juris, for the use and benefit of the minor or other person not sui juris.

E. The bonuses and payments provided herein shall be completely exempt from all liability for any debt, tax or obligation. This exemption cannot be waived. Such bonus or payment shall be nonassignable and shall not be subject to pledge or hypothecation in any manner whatsoever.

F. The State Department of Veterans Affairs shall have responsibility for the administration of this Section. The director of the department is designated as the officer charged by law with the payment of the bonuses authorized herein, and the director, with the approval of the Veterans' Affairs Commission, shall make such rules and regulations, not inconsistent herewith, as are necessary for the distribution of the bonuses and for the proper administration of this Section.

G. From and after July 1, 1968, and subject to all prior charges and prior dedications for the payment of the principal and interest and debt service requirements of outstanding bonds or other contractual obligations of the state or any of its agencies, the avails of the tax on beer levied by Act 8 of 1948 are hereby dedicated to the State Department of Veterans Affairs for the payment of bonuses hereinabove provided, but only in the amount necessary to pay the valid claims for bonuses by survivors of servicemen and servicewomen who have died as a result of injuries or wounds received or disease contracted while serving in the armed forces of the United States in the Viet Nam theater, and for the necessary costs for the distribution of the bonuses and the administration of this section. The State Department of Veterans Affairs shall estimate the amount necessary to pay such claims and administer this Section for the fiscal year beginning July 1, 1968 and include in its budget submittal that amount as a separate item; and the dedication hereinabove provided of the avails of the beer tax shall extend to the amount appropriated by the legislature for that purpose only. In each subsequent fiscal year the amount necessary for the bonuses referred to in this Paragraph and the costs of administration shall be estimated by that department and the dedication of the avails of the beer tax shall extend to the amount appropriated by the legislature for that purpose only, and the state treasurer shall cause the proceeds of said tax to be applied to the payment of the bonuses authorized to be paid under this Paragraph. The surplus or residue of the said tax in each year, after paying the bonuses authorized in this Paragraph, shall be transmitted to the state general fund, except as provided in Paragraph G of this Section; and any surplus remaining of the amount set aside for the purposes of this Paragraph at the end of each fiscal year shall be returned to the state general fund.

H. The State Department of Veterans Affairs is authorized to begin processing claims for the death benefits provided in this Paragraph only, from and after June 26, 1967.

I. From and after such date as the government of the United States declares to be the termination of service for members of the armed forces to receive credit for the award of the Viet Nam Service Medal, and subject to all prior charges and prior dedications for the payment of the principal and interest and debt service requirements of outstanding bonds or other contractual obligations of the state or any of its agencies, the avails of the tax levied on beer by the legislature of Louisiana by Act No. 8 of the Regular Session held in the year 1948, are hereby dedicated to the State Department of Veterans Affairs for the payment of the bonuses herein authorized, whether to veterans themselves, their dependents or other claimants as authorized herein, and for the necessary costs for the distribution of the bonuses and the administration of this Section, and the dedication of the tax as provided herein shall remain in effect until all valid claims for such bonuses which have been timely and properly filed are fully paid unless the legislature shall otherwise provide for the payment thereof.

J. Until all such valid claims for bonuses have been paid, unless the legislature shall otherwise provide for the payment thereof, then from and after the aforesaid date of termination of service for the Viet Nam Service Medal as set forth above, the officer charged by law with the collection of said tax shall pay into the state treasury each calendar month all proceeds of said tax collected during the preceding calendar month, and the state treasurer shall cause the proceeds of said tax to be applied to the payment of the bonuses herein authorized, after satisfying the payment of the principal and interest and debt service requirements of outstanding bonds or other contractual obligations of the state or any of its agencies for which the avails of said tax have been heretofore pledged or dedicated.

K. The surplus or residue of the said tax in each year, after paying the bonuses herein authorized, shall be transmitted to the state general fund.

L. Until all valid claims for bonuses as herein provided have been paid in full, unless the legislature shall otherwise provide for the payment thereof, the said tax shall not be abolished or reduced, and no laws shall be enacted which adversely affect the collection thereof.

Added by Acts 1967, No. 113, §1. Amended by Acts 1969, No. 123, §1; Acts 2004, No. 26, §11.



RS 29:294 - World War II Merchant Marine bonuses

§294. World War II Merchant Marine bonuses

A. Bonuses shall be paid out of funds appropriated by the legislature for this purpose to servicemen and ex-servicemen and servicewomen and ex-servicewomen who served on active duty in the Merchant Marine at any time during the period between September 16, 1940 through July 25, 1947, and who were citizens of Louisiana when inducted into active service and certain surviving spouses of such servicemen and servicewomen, such payments of bonuses to be in the amounts and subject to the conditions set forth as follows:

(1) To each such serviceman or servicewoman who served in the Merchant Marine during said period, the sum of two hundred fifty dollars.

(2) To the surviving spouse of each such serviceman or servicewoman who died while serving in the Merchant Marine during said period or who died at any time during said period after having served in the Merchant Marine during said period as a result of injuries or wounds received or disease contracted by him while in the Merchant Marine during said period, the sum of two hundred fifty dollars, provided that no such bonus shall be paid to any surviving spouse who has remarried.

B. If there is no surviving serviceman or servicewoman or surviving unremarried spouse, then no bonus shall be paid. In addition, the two hundred fifty dollar payment specified herein shall be reduced by any other amount paid under the provisions of this Section.

C. No such bonus shall be paid to any serviceman or servicewoman who has been separated from the Merchant Marine without an honorable discharge or an honorable separation therefrom nor to the surviving spouse of such a serviceman or servicewoman.

D. No bonus as herein provided shall be paid to any serviceman or servicewoman, or to the surviving spouse of any such serviceman or servicewoman, unless a claim therefor is filed in writing with the director of the state Department of Veterans Affairs on or before five years after July 1, 1994.

E. If any serviceman or servicewoman or surviving spouse herein entitled to a bonus or payment has received a bonus or gratuitous payment from any other state, territory, or governmental authority, other than the government of the United States, prior to making application hereunder, then the amount of the bonus or gratuitous payment so received shall be deducted from the amount provided herein to be paid to each such person.

F. The bonuses and payments provided herein shall be completely exempt from all liability for any debt, tax, or obligation. This exemption cannot be waived. Such bonus or payment shall be nonassignable and shall not be subject to pledge or hypothecation in any manner whatsoever.

G. The state Department of Veterans Affairs shall have responsibility for the administration of this Section. The director of the department is designated as the officer charged by law with the payment of the bonuses authorized herein, and the director, with the approval of the Veterans' Affairs Commission, shall make such rules and regulations, not inconsistent herewith, as are necessary for the distribution of the bonuses and for the proper administration of this Section.

H. The state Department of Veterans Affairs shall estimate the amount necessary to pay such claims and administer this Section and include that amount as a separate item in its budget request submitted for the 1994-1995 Fiscal Year, and for each fiscal year thereafter during the five-year time limit to make a claim for a bonus.

Acts 1993, No. 90, §1, eff. July 1, 1994.



RS 29:295 - Louisiana veterans cemeteries

§295. Louisiana veterans cemeteries

A. The Department of Veterans Affairs may construct and operate veterans cemeteries in Louisiana and may employ such personnel as are necessary for the proper management of the cemeteries. The department may acquire, by gift, purchase, or condemnation, lands necessary for the purposes of the cemeteries. Title to the properties shall be taken in the name of the state.

B. Any person who is eligible for burial in a national veterans cemetery as provided in 38 U.S.C. 2402 and paragraph 1.620 of 38 C.F.R. is eligible for burial in a state veterans cemetery.

C. The department may charge a fee for burials in a cemetery operated under this Section and may promulgate rules for the assessment of the fee.

D. The department may accept for the state all gifts, grants, and bequests for the purposes of construction, maintenance, restoration, preservation, and rehabilitation of the veterans cemeteries constructed under this Section.

Acts 1999, No. 380, §1.



RS 29:301 - Purpose

PART III. AGENT ORANGE DIRECTORY

§301. Purpose

The legislature finds a need for a program to compile information for the assessment of the effects of Agent Orange and other chemical defoliants or herbicides used in the Vietnam conflict and to provide assistance to persons who may be affected thereby.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:302 - Definitions

§302. Definitions

For the purposes of this Part, the following shall apply:

(1) "Agent Orange" means the herbicide composed of tri-chlorophenoxyacetic acid and di-chlorophenoxyacetic acid.

(2) "Department" means the Department of Veterans' Affairs.

(3) "Director" means the director of veterans' affairs.

(4) "Directory" means the Agent Orange Directory.

(5) "Veteran" means a person who was a resident of the state of Louisiana at the time of his induction into the armed forces of the United States of America or is a resident of this state who served in the armed forces during the years 1958-1972 and who served in, or participated in military activities related to, the Vietnam conflict where exposure to Agent Orange and other chemical defoliants and herbicides may have occurred.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:303 - Agent Orange Directory; creation

§303. Agent Orange Directory; creation

The Agent Orange Directory is hereby created within the Department of Veterans Affairs as more specifically provided in R.S. 29:304.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:304 - Powers and duties of the department

§304. Powers and duties of the department

For the purposes of informing veterans and family members of persons who were exposed to Agent Orange and other chemical herbicides, defoliants, and other causative agents used in the Vietnam conflict, and compiling data on the health effects of this exposure, the department shall:

(1) Establish, promote, and maintain a public information program on chemical herbicides, defoliants, and other causative agents used in the Vietnam conflict in cooperation with the Veterans' Affairs Commission, and the state military department and in conjunction with the efforts through public media of those entities to contact family members of veterans who were exposed to herbicides containing dioxin. In implementing this public information component, the department shall utilize existing departmental staff and resources, including but not limited to the informational films prepared by the Veterans' Administration, whenever possible.

(2) Maintain a central repository containing information on the health effects of exposure to chemical herbicides, defoliants, and other causative agents, including Agent Orange used in the Vietnam conflict, and a catalog of existing scientific and medical literature on the health effects of such exposure.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:305 - Department of Veterans Affairs; availability of research findings

§305. Department of Veterans Affairs; availability of research findings

The department shall make available upon request to Vietnam veterans and family members of Vietnam veterans the current research findings concerning exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange used in the Vietnam conflict.

Acts 1985, No. 878, §1, eff. Jan. 1, 1986; Acts 1995, No. 746, §1.



RS 29:311 - Definitions

PART III-A. SERVICEMEMBERS CIVIL RELIEF AND CONSUMER RIGHTS

§311. Definitions

As used in this Part:

(1) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the Congress of the United States, or the provisions of R.S. 29:7.

(2) "Motor vehicle" means any automobile, car, minivan, passenger van, sport utility vehicle, pickup truck, or other self-propelled vehicle not operated or driven on fixed rails or track.

(3) "Obligation" means any retail installment sales contract, other contract for the purchase of goods or services, or bond, bill, note, or other instrument of writing for the payment of money arising out of the contract or other transaction for the purchase of goods or services.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:312 - Limits on creditor interest rates

§312. Limits on creditor interest rates

A. Notwithstanding any provision of law to the contrary, no creditor in connection with an obligation entered into on or after June 29, 2005, shall charge or collect from a person, or spouse of a person, who is on active duty interest or finance charges exceeding six percent per annum during the period that the person is deployed on active duty.

B. Notwithstanding any provision of law to the contrary, interest or finance charges in excess of six percent per annum that otherwise would be incurred but for the prohibition in Subsection A of this Section are forgiven.

C. The amount of any periodic payment due from a person, or spouse of a person, who is on active duty under the terms of the obligation shall be reduced by the amount of the interest and finance charges forgiven under Subsection B of this Section that is allocable to the period for which the periodic payment is made.

D. In order for an obligation to be subject to the interest and finance charges limitation of this Section, the person, or spouse of the person on active duty, shall provide the creditor with written notice and a copy of the military or gubernatorial orders calling the person to active duty and of any orders further extending active duty, not later than one hundred eighty days after the date of the person's termination of or release from active duty.

E. Upon receipt of the written notice and a copy of the orders referred to in Subsection D of this Section, the creditor shall treat the obligation in accordance with Subsection A of this Section, effective as of the date on which the person is on active duty.

F. A court may grant a creditor relief from the interest and finance charges limitation of this Section, if, in the opinion of the court, the ability of the person, or spouse of the person, on active duty to pay interest or finance charges with respect to the obligation at a rate in excess of six percent per annum is not materially affected by reason of the person's service on active duty.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:313 - Termination of motor vehicle lease agreements

§313. Termination of motor vehicle lease agreements

A. Any person, or spouse of a person, who is on active duty as defined by this Part may terminate any motor vehicle lease if it is executed by or on behalf of the person who is on active duty.

B. Termination of the motor vehicle lease shall not be effective until:

(1) The person who is on active duty or the person's spouse gives the lessor by certified mail, return receipt requested, a notice of the intention to terminate the lease together with a copy of the military or gubernatorial orders calling the person to active duty; and

(2) The motor vehicle subject to the lease is returned to the custody or control of the lessor not later than fifteen days after the delivery of the written notice.

C. Lease amounts unpaid for the period preceding the effective date of the lease's termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, costs of summons, and title or registration fees and any other obligation and liability of the lessee under the terms of the lease, including reasonable charges to the lessee for excess wear, use, and mileage, that are due and unpaid at the time of the lease's termination shall be paid by the lessee.

D. The lessor shall refund to the lessee lease amounts paid in advance for a period after the effective date of the lease's termination within thirty days of the effective date of the lease's termination.

E. Upon application by the lessor to a court before the effective date of the lease's termination, relief granted by this Section may be modified as justice and equity require.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:314 - Termination of cellular phone contracts

§314. Termination of cellular phone contracts

A. Any person, or spouse of a person, who is on active duty as defined by this Part may terminate, without penalty, a cellular phone contract if it is executed by or on behalf of the person who is on active duty.

B. Termination of the cellular phone contract shall not be effective until:

(1) Thirty days after the person who is on active duty or the person's spouse gives notice by certified mail, return receipt requested, of the intention to terminate the cellular phone contract; and

(2) Unless the person who is on active duty owns the cellular phone, the cellular phone is returned to the custody or control of the cellular telephone company, or the person who is on active duty or the person's spouse agrees in writing to return the cellular phone as soon as practicable after the service is completed.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:315 - Tenant and resident agreements

§315. Tenant and resident agreements

A. In an action for possession of residential premises of a tenant or manufactured home park resident who is on active duty as defined by this Part or of any member of the tenant's or resident's immediate family, if the tenant or resident entered into the rental agreement on or after June 29, 2005, the court may, on its own motion, and shall, upon motion made by or on behalf of the tenant or resident, do one of the following if the tenant's or resident's ability to pay the agreed rent is materially affected by their service on active duty:

(1) Stay the proceedings for a period of ninety days, unless, in the opinion of the court, justice and equity require a longer or shorter period of time.

(2) Adjust the obligation under the rental agreement to preserve the interest of all parties to it.

B. If a stay is granted under Subsection A of this Section, the court may grant the landlord or park operator such relief as equity may require.

C. This Section does not apply to landlords or park operators operating less than four residential premises.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:316 - Life insurance agreements

§316. Life insurance agreements

A.(1) Except as provided in Paragraph (A)(2) of this Section, this Section shall apply to any individual life insurance policy insuring the life of an individual who is on active duty as defined by this Part, if the life insurance policy has been brought within and conforms to the provisions of the "Servicemembers Civil Relief Act", 117 Stat. 2835 (2003), 50 U.S.C. App. 541, et seq.

(2) This Section does not apply to any policy that was cancelled or that had lapsed for the nonpayment of premiums prior to the commencement of the insured's period of active duty service.

B. An individual life insurance policy described in Subsection A of this Section shall not lapse or be forfeited for the nonpayment of premiums or late fees or penalties assessed during the insured's period of active duty service or during the two-year period subsequent to the end of the insured's period of active duty.

C. This Section does not limit a life insurance company's enforcement of provisions in the insured's policy relating to naval or active duty service in time of war.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:317 - Natural gas consumer agreements

§317. Natural gas consumer agreements

A. No provider of natural gas shall stop gas from entering the residential premises of any residential consumer who is on active duty for nonpayment for gas supplied to the premises.

B. Upon return of a residential consumer from active duty, the provider shall offer the residential consumer a period equal to at least the period of service on active duty to pay any arrearages incurred during the period of service. The provider shall inform the residential consumer that, if the period the company offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages. If the provider is a public utility as defined in R.S. 45:1161, the consumer may request the assistance of the Public Service Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of active duty or the repayment period.

C. If a provider that is a public utility determines that amounts owed by a residential consumer who is on active duty are uncollectible, the provider may file an application with the Public Service Commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the provider or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:318 - Electric power consumer agreements

§318. Electric power consumer agreements

A. No provider of electricity shall cease to provide electricity to the residential premises of any residential consumer who is on active duty for nonpayment of electricity provided to the premises.

B. Upon return of a residential consumer from active duty, the provider shall offer the consumer a period equal to at least the period of service on active duty to pay any arrearages incurred during the period of service. The provider shall inform the consumer that, if the period the provider offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages. If the provider is a public utility as defined in R.S. 45:1161, the consumer may request the assistance of the Public Service Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of service or the repayment period.

C. If a provider that is a public utility determines that amounts owed by a residential consumer who is on active duty are uncollectible, the provider may file an application with the Public Service Commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the provider or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:319 - Water supply and sewerage systems agreements

§319. Water supply and sewerage systems agreements

A. No provider of water or sewerage services shall stop such services to residential premises of any residential consumer who is on active duty as defined by this Part for nonpayment for water and/or sewerage services as supplied to the premises.

B. Upon return of a residential consumer from active duty, the provider shall offer the residential consumer a period equal to at least the period of service on active duty to pay any arrearages incurred during the period of that service. The provider shall inform the residential consumer that, if the period the company offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages. If the provider is a water supplier or sewerage system as defined by R.S. 40:1141, the consumer may request the assistance of the Public Service Commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of active duty or the repayment period.

C. If a provider that is a water supplier or sewerage system as defined by R.S. 40:1141 determines that amounts owed by a residential consumer who is on active duty are uncollectible, the provider may file an application with the Public Service Commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the provider or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination.

Acts 2005, No. 296, §1, eff. June 29, 2005.



RS 29:320 - §§320 to 330. [Blank]

§320. §§320 to 330. [Blank]



RS 29:331 - Military Airborne Hazards and Open Burn Pit Registry; creation; duties and powers

PART III- B MILITARY AIRBORNE HAZARDS AND

OPEN BURN PIT REGISTRY

§331. Military Airborne Hazards and Open Burn Pit Registry; creation; duties and powers

For the purposes of outreach, education, and advocacy for Louisiana service members and veterans who have been exposed to open burn pit smoke or other airborne hazards during their service in Operation Iraqi Freedom, Operation Enduring Freedom, Operation New Dawn, the Gulf War 1990-1991, or other conflicts or theaters which may subsequently be identified, the secretary of the Department of Veterans Affairs shall:

(1) Monitor the most current published epidemiological studies and recommendations arising as a requirement of 38 U.S.C. §527, as well as any developments in the study and treatment of conditions associated with exposure to toxic airborne chemicals and fumes caused by open burn pits.

(2) Create a database of self-identifying service members and veterans who have been exposed to burn pits, that shall include the name, address, electronic address, phone number, location and period of service, and any other information as deemed necessary by the secretary of the Department of Veterans Affairs.

(3) Establish and maintain a public information program in order to educate and inform service members, veterans, and their families regarding:

(a) The most recent scientific developments on the health effects of exposure to open burn pit smoke or other airborne hazards.

(b) Availability of possible treatments for their conditions.

(c) Applying for service-connected disability compensation for any possible illnesses or conditions related to exposure to open burn pit smoke or other airborne hazards, including the current status on related presumptive conditions or diseases as designated by the United States Department of Veterans Affairs.

(d) Appealing an existing disability rating decision or requesting an upgrade in disability rating from the United States Department of Veterans Affairs.

Acts 2014, No. 312, §1.

NOTE: See Acts 2014, No. 312, §2, which provides that the Act shall be known as the "Staff Sergeant William Austin Daniel Military Airborne Hazards and Open Burn Pit Registry Act of 2014".



RS 29:332 - Repealed by Acts 1958, No. 247, §1.

§332. Repealed by Acts 1958, No. 247, §1.



RS 29:333 - Repealed by Acts 1958, No. 247, §1.

§333. Repealed by Acts 1958, No. 247, §1.



RS 29:334 - Repealed by Acts 1958, No. 247, §1.

§334. Repealed by Acts 1958, No. 247, §1.



RS 29:335 - Repealed by Acts 1958, No. 247, §1.

§335. Repealed by Acts 1958, No. 247, §1.



RS 29:351 - Definitions

PART IV. VETERANS' GUARDIANSHIP LAW

UNIFORM VETERANS' GUARDIANSHIP ACT

§351. Definitions

As used in this Part:

(1) "Person" means an individual, a partnership, a corporation, or an association.

(2) "Veterans administration" means the veterans administration, its predecessors, or successors.

(3) "Income" means moneys received from the veterans administration and revenue or profit from any property wholly or partially acquired therewith.

(4) "Estate" means income on hand and assets acquired partially or wholly with income.

(5) "Benefits" means all moneys paid or payable by the United States through the veterans administration.

(6) "Administrator" means the administrator of veterans' affairs of the United States or his successor.

(7) "Ward" means a beneficiary of the veterans administration.

(8) "Tutor" means any person acting as a fiduciary for a minor ward.

(9) "Curator" means any person acting as a fiduciary for an incompetent ward.



RS 29:352 - Administrator as party in interest

§352. Administrator as party in interest

The administrator shall be a party in interest in any proceeding for the appointment or removal of a fiduciary or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the fiduciary or the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the veterans administration. Not less than fifteen days prior to hearing in such matter, notice in writing of the time and place thereof shall be given by mail, unless waived in writing, to the office of the veterans administration having jurisdiction over the area in which any such suit or any such proceeding is pending.



RS 29:353 - Application

§353. Application

Whenever, pursuant to any law of the United States of America or regulation of the veterans administration, the administrator requires, prior to payment of benefits, that a tutor or curator be appointed for a ward, such appointment shall be made in the manner hereinafter provided in this Part.



RS 29:354 - Tutor or curator

§354. Tutor or curator

Except as hereinafter provided in this Part, it shall be unlawful for any person to accept appointment as tutor or curator of any ward if such proposed tutor or curator shall at that time be acting as tutor or curator for as many as five wards. In any case, upon presentation of a petition by an attorney of the veterans administration or other interested person, under this Section, alleging that a tutor or curator is acting in a fiduciary capacity for more than five wards and requesting his discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from such tutor or curator and shall discharge such tutor or curator in the said case. The limitations of this Section shall not apply where the tutor or curator is a bank or trust company acting for the wards' estates only.

An individual may be tutor or curator of more than five wards if they are all members of the same family.



RS 29:355 - Appointment as tutor or curator; contents of petition

§355. Appointment as tutor or curator; contents of petition

A petition for the appointment of a tutor or curator may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled, or if the person so entitled shall neglect or refuse to file such a petition within thirty days after mailing of notice by the veterans administration to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state, provided that the veterans administration may require the appointment of a bank or trust company most conveniently located to the ward's residence to act as tutor or curator which shall only have the care, custody and administration of the property of the ward in accordance with the laws relating to banks and trust companies. The petition for appointment shall set forth the name, age, place of residence of the ward, the names and places of residence of the nearest relative, if known, and the fact that such ward is entitled to receive moneys payable by or through the veterans administration and shall set forth the amount of moneys then due and the amount of probable future payments. The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward. In the case of a mentally incompetent veteran or helpless child of a deceased or living veteran, the petition shall show that such ward has been rated incompetent on examination by the veterans administration in accordance with laws and regulations governing the veterans administration; and in the case of all other incompetent persons entitled to receive benefits from the veterans administration, the petition shall show that the appointment of a curator is a condition precedent to the payment of further benefits on behalf of such other incompetent ward.

Amended by Acts 1956, No. 557, §1.



RS 29:356 - Evidence of necessity for tutor

§356. Evidence of necessity for tutor

Where a petition is filed for the appointment of a tutor of a minor ward a certificate of the administrator or his representative, setting forth the age of such minor as shown by the records of the veterans administration and the fact that the appointment of a tutor is a condition precedent to the payment of any moneys due to the minor by the veterans administration, shall be prima facie evidence of the necessity for such appointment.



RS 29:357 - Evidence of necessity for curator

§357. Evidence of necessity for curator

Where a petition is filed for the appointment of a curator of a mentally incompetent veteran or helpless child of a deceased or living veteran, a certificate of the administrator or his representative, setting forth the fact that such person has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing such veterans administration, and that the appointment of a curator is a condition precedent to the payment of any moneys due such person by the veterans administration, shall be prima facie evidence of the necessity for such appointment; and that where a petition is filed for the appointment of a curator for any other incompetent ward of the veterans administration, a certificate of the administrator or his representative, setting forth that the appointment of a curator for such other incompetent ward is a condition precedent to the payment of any moneys due such person by the veterans administration, shall be prima facie evidence of the necessity for such appointment.

Amended by Acts 1956, No. 557, §1.



RS 29:358 - Citation

§358. Citation

It shall not be necessary to cite the person for whom the curator is sought, and there shall be no pronouncement of interdiction in the case, but the said person shall at all times have the right to have the appointment revoked and an accounting made to him or her by the curator upon producing proof that he has been pronounced cured.



RS 29:359 - Tutor must be fit and proper person; filing of bond

§359. Tutor must be fit and proper person; filing of bond

Before making an appointment under the provisions of this Part, the court shall be satisfied that the tutor or curator whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made, the court may, at its discretion, if the tutor or curator be other than a bank or trust company, require that the tutor or curator execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The court shall have power from time to time to require the tutor or curator to file an additional bond. No bond shall be required if the tutor or curator be a bank or trust company.

When a bond is tendered by a tutor or curator with a personal surety, such surety shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and that he is worth the sum named in the bond as the penalty thereof over and above all his debts and liabilities and exclusive of property exempt from execution.

Amended by Acts 1954, No. 484, §1.



RS 29:360 - Annual accounting by tutor or curator

§360. Annual accounting by tutor or curator

Every tutor or curator, who shall receive on account of his ward any moneys from the veterans administration, shall send annually in triplicate to the office of the veterans administration having jurisdiction over the area in which such court is located, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true and accurate account under oath of all moneys so received by him, of all disbursements thereof, and showing the balance thereof in his hands at the date of such account and how invested. If disapproved by the veterans administration, the said copy of each of such accounts shall be filed with the court by the tutor or curator. The court shall fix a time and place for the hearing on such account not less than fifteen days or more than thirty days from the date of filing same and notice thereof shall be given by the court to the aforementioned veterans administration office not less than ten days prior to the date fixed for the hearing. Notice of such hearing shall in like manner be given to the tutor or curator.



RS 29:361 - Penalty for failure to file account

§361. Penalty for failure to file account

If any tutor or curator shall fail to file any account of the moneys received by him from the veterans administration on account of his ward within thirty days after such account is required by either the court or the veterans administration, or shall fail to furnish the veterans administration a copy of his accounts as required by this Part, such failure shall be grounds for removal.



RS 29:362 - Compensation

§362. Compensation

Compensation payable to tutors or curators shall be based upon services rendered and they shall receive a minimum compensation of thirty-five dollars from the amount of monies received during the period covered by the account; provided however that if such monies received are more than three hundred and fifty dollars but less than five hundred dollars, the compensation of tutors and curators shall be ten per cent of the monies received in any one year; and provided also that if such monies are more than five hundred dollars, then the compensation shall be five per cent of the monies received in any one year, but not less than fifty dollars. In the event of extraordinary service rendered by such tutor or curator, the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the ward. Notice of such petition and hearing shall be given the proper office of the veterans administration in the manner provided in the case of hearing on a fiduciary's account or other pleading. No commission or compensation shall be allowed on the monies or other assets received from a prior tutor or curator, nor upon the amount received from liquidation of loans, or other investments.

Amended by Acts 1958, No. 508, §1; Acts 1960, No. 519, §1.



RS 29:363 - Investment of funds by tutor or curator

§363. Investment of funds by tutor or curator

Any funds of the estate amounting to one hundred dollars or more in excess of three hundred dollars shall be invested in United States government bonds or securities, the principal and interest of which are guaranteed by the United States of America, bonds of the state of Louisiana or its municipalities, the principal and interest of which must be guaranteed by the state or its subdivisions, or in any other security approved by the court after having been recommended by the veterans administration.



RS 29:364 - Maintenance and support

§364. Maintenance and support

A tutor or curator shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, his spouse, minor children, and dependent parents except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of the said petition shall be furnished the proper office of the veterans administration and notice of hearing thereon shall be given the said office as provided in the case of hearing on a fiduciary's account or other pleading.



RS 29:365 - Purchase of property for home

§365. Purchase of property for home

Any curator or tutor appointed under this Part may purchase for his ward a home with the funds of the ward whenever the said purchase meets with the approval of the interested parties, the court of appointment, and the veterans administration, provided that sufficient time be given the veterans administration to investigate the property to be purchased.



RS 29:366 - No charge for copy of public records

§366. No charge for copy of public records

Whenever a copy of any public record is required by the veterans administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans administration, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the representative of the veterans administration with a certified copy of such record.



RS 29:367 - Discharge of tutor or curator

§367. Discharge of tutor or curator

When a minor ward for whom a tutor has been appointed shall have attained the age of majority and has not been found incompetent, when any incompetent veteran or helpless child of a living or deceased veteran has been rated competent by the veterans administration, and when any other incompetent ward has been found on investigation made by the veterans administration to be capable of receiving and administering veterans administration benefits, a certificate of the administrator or his duly authorized representative to that effect shall be prima facie evidence that a tutor or curator is no longer required. The court, upon the tutor or curator filing satisfactory final account, may discharge such tutor or curator upon a petition filed for that purpose. Nothing contained in this Section shall be construed to prevent a ward from filing a petition for the discharge of his tutor or curator on the ground that the ward has been emancipated or has attained his majority or is competent, or the court from acting on its own motion in such cases.

Amended by Acts 1956, No. 557, §1.



RS 29:368 - Commitment to veterans administration or other agency of United States government

§368. Commitment to veterans administration or other agency of United States government

A. Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment to a hospital for mental disease or other institution is necessary for safekeeping or treatment and it appears that such person is eligible for care or treatment by the veterans administration or other agency of the United States of America, the court, upon receipt of a certificate from the veterans administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may commit such person to the said veterans administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state, and nothing in this Part shall affect his right to appear and be heard in the proceedings. Upon commitment, such person, when admitted to any facility operated by any such agency within or without this state shall be subject to the rules and regulations of the veterans administration or other agency. The chief officer of any facility of the veterans administration or institution operated by any other agency of the United States of America to which the person is so committed shall with respect to such person be vested with the same powers as superintendents of state hospitals for mental diseases within this state with respect to retention of custody, transfer, parole, or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of his restraint, and all commitments pursuant to this Part are so conditioned.

B. The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the veterans administration, or other agency of the United States government for care or treatment shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order. The courts of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint, as is provided in Subsection A of this Section with respect to persons committed by the courts of this state. Consent is hereby given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the veterans administration, or of any institution operated in this state by any other agency of the United States of America to retain custody, or transfer, parole, or discharge the committed person.

C. Upon receipt of a certificate of the veterans administration or such other agency of the United States of America that facilities are available for the care or treatment of any person heretofore committed to any hospital for the insane or other institution for the care or treatment of persons similarly afflicted and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the veterans administration or other agency of the United States of America for care or treatment. Upon effecting any such transfer, the committing court or proper officer thereof shall be notified thereof by the transferring agency. No person shall be transferred to the veterans administration or other agency of the United States of America if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person shall enter an order for such transfer after appropriate motion and hearing.

Any person transferred as provided in this Section shall be deemed to be committed to the veterans administration or other agency of the United States of America pursuant to the original commitment.



RS 29:369 - Court costs and attorney fees

§369. Court costs and attorney fees

A. The entire costs of court, including stenographer's fees, to be charged in these proceedings, shall be limited to the sum of five dollars in uncontested cases, which amount shall include the necessary certified copies to set up the case. The clerk of court may charge fifty cents for each subsequent certified copy of filing.

B. The fees of the attorney in uncontested cases shall be:

(1) For settling up a case, not over seventy-five dollars;

(2) For a motion and order, not over seventy-five dollars;

(3) For closing a case, not over seventy-five dollars.

Amended by Acts 1958, No. 508, §1; Acts 1986, No. 1026, §1.



RS 29:370 - Inventory

§370. Inventory

The court may, at its discretion, require the person seeking appointment to make a true and correct inventory and appraisement of the claim to be made. The fee of the notary taking the inventory is fixed at a sum not to exceed five dollars and the fee of the appraisers at a sum not to exceed four dollars for the two appraisers.



RS 29:371 - Intent of Part

§371. Intent of Part

This Part shall be liberally construed to secure the beneficial interests and purposes thereof and shall apply only to beneficiaries of the veterans administration.



RS 29:372 - Short title

§372. Short title

This Part may be cited as the "Uniform Veterans' Guardianship Law."



RS 29:373 - Liberal construction

§373. Liberal construction

This Part shall be so construed to make uniform the law of those states which enact it.



RS 29:374 - Administration of social security funds

§374. Administration of social security funds

A. Any tutor or curator appointed pursuant to the provisions of the Uniform Veterans' Guardianship Law may, with the consent of the social security administration, and upon application to and the approval of the district court having jurisdiction of such tutorship or curatorship, administer any social security funds to which its ward may be entitled, in accordance with the court order.

B. The administration of such funds shall be in accord with the terms of the Uniform Veterans' Guardianship Law except that said funds shall be kept separate and apart from the funds subject to the Uniform Veterans' Guardianship Law, separate annual accounts shall be filed in court with respect to them, and the compensation of the tutor or curator shall not exceed five per cent of the amount of moneys received during the period covered by the account.

C. The termination of the tutorship or curatorship under the Uniform Veterans' Guardianship Law shall also terminate the right to administer social security funds.

Added by Acts 1962, No. 497, §1.



RS 29:381 - Authority to operate and maintain; definition of war veterans

PART V. STATE VETERANS HOSPITALS AND CARE FACILITIES

§381. Authority to operate and maintain; definition of war veterans; eligibility of other veterans and nonveterans

The Department of Veterans Affairs is hereby authorized to operate and maintain health care facilities for war veterans with psychiatric and geriatric conditions, and other such veterans and nonveterans as deemed eligible under Title 38 of the United States Code. For the purpose of this Part, "war veterans" shall be construed to mean such ex-service persons as were discharged under other than dishonorable conditions, and who served in any branch of the armed forces of the United States during the period of any war in which the United States participated, including the Korean Conflict, or who performed such services after January 31, 1955, including the Vietnam era.

Acts 1965, No. 152, §1. Amended by Acts 1974, No. 294, §1; Acts 1974, No. 687, §1; Acts 1976, No. 300, §1; Acts 2004, No. 392, §1, eff. June 23, 2004; Acts 2009, No. 18, §1.



RS 29:382 - Title to property and facilities; contracts

§382. Title to property and facilities; contracts

Subject to the mutual agreement and consent of the Department of Veterans Affairs and the Louisiana Health and Human Resources Administration, such administration shall transfer the title to any lands, property, and facilities now owned by such administration to the Department of Veterans Affairs which may be deemed to be necessary for the effective implementation of the provisions of this Part. Any contracts entered into for the operation and maintenance of the property and facilities used in connection with the purposes of this Part shall be contracted for by the Department of Veterans Affairs and the department is authorized to contract for such operation and maintenance.

Acts 1965, No. 152, §2. Amended by Acts 1974, No. 294, §1; Acts 1974, No. 687, §1; Acts 1976, No. 300, §1.



RS 29:383 - Charges for care and maintenance

§383. Charges for care and maintenance

At the discretion of the department of veterans affairs, reasonable rates may be charged for maintenance and care to those veterans who are capable of paying for any or all of the use of the facilities. In determining whether or not a veteran is capable of paying for the use of the facilities, the department of veterans affairs shall establish by the adoption and promulgation of rules and regulations a charge system of taking into consideration the income and estate of the veteran receiving care.

Acts 1965, No. 152, §3.



RS 29:384 - Federal funds; self generated funds; miscellaneous

§384. Federal funds; self generated funds; miscellaneous

A. The Department of Veterans Affairs shall be the agency of this state to receive federal funds under Title 38, U.S. Code Annotated, Sections 641 through 644 and shall receive any such available funds from the Veterans' Administration of the United States or any other agency of the United States government authorized to pay federal funds to states for the care of veterans, or as provided under any other federal law or act of Congress providing funding to states for the care or support of disabled soldiers and sailors in state owned facilities. All funds received by the Department of Veterans Affairs from federal sources, shall be deposited with the state treasurer to the credit of the Department of Veterans Affairs and may be used as other means of financing to offset recurring expenses, acquisitions, and major repairs.

B. The Department of Veterans Affairs may receive from any source whatsoever, gifts, contributions, bequests, and individual reimbursements, and any other revenue. All such funds received by the Department of Veterans Affairs shall be deposited with the state treasurer in a revolving fund to the credit of the Department of Veterans Affairs and shall be used to offset recurring expenses, acquisitions, and major repairs.

C. At the request of the Department of Veterans Affairs, every officer and employee of any of the state departments, agencies, or boards shall furnish all information in their possession necessary to enable the Department of Veterans Affairs to properly carry out the provisions of this Part.

Added by Acts 1965, No. 152, §4. Amended by Acts 1974, No. 294, §1; Acts 1974, No. 687, §1; Acts 1976, No. 300, §1; Acts 1981, No. 507, §1.



RS 29:385 - Deposit of residents' funds; disbursements; interest

§385. Deposit of residents' funds; disbursements; interest

A. The Department of Veterans Affairs is authorized to be a depository for funds belonging to the residents of its healthcare facilities. The department may accept funds for deposit and shall issue receipts therefor and maintain the corpus of any such funds for the use and benefit of the resident in whose name the deposit is made. Any such funds held on deposit shall be considered as being on deposit with the Department of Veterans Affairs and no bond shall be required.

B. Disbursement of funds in a resident's account shall only be made on order of the resident with the following exceptions:

(1) When a resident has been judicially interdicted, disbursement of funds in his account shall only be made on order of the court having jurisdiction over him.

(2) When funds are deposited in a resident's account on his behalf by a governmental agency or other person with restrictions, disbursement of funds shall only be made as so authorized by such agency or person.

C. Interest earned on funds deposited with the Department of Veterans Affairs as provided in R.S. 29:385(A) and any private donations so designated shall be deposited in a resident's recreation and welfare fund and shall be expended by the department for the recreation and general welfare of all residents of its healthcare facilities. The Veterans' Affairs Commission shall establish by rule appropriate guidelines and policies with respect to the expenditure of such funds.

Added by Acts 1981, No. 285, §1; Acts 2004, No. 392, §1, eff. June 23, 2004.



RS 29:386 - Funeral arrangements; disposition of property

§386. Funeral arrangements; disposition of property

The Department of Veterans Affairs is authorized to enter into a legally binding agreement with any resident of its healthcare facilities with respect to funeral arrangements and burial expenses. Upon the death of a resident who has entered into such an agreement, the department shall attempt, by whatever means appropriate, to contact his immediate family. Upon burial, the department shall pay reasonable funeral expenses or the amount specifically agreed upon out of the resident's funds on deposit as provided in R.S. 29:385(A), and any funds remaining on deposit after the payment of such expenses shall be preserved by the department and shall be disbursed only according to law. If no claim on the resident's funds remaining on deposit is initiated within five years of the date of death of such resident, the funds shall revert to the Department of Veterans Affairs and shall be deposited in the residents' recreation and welfare fund.

Added by Acts 1981, No. 285, §1; Acts 2004, No. 392, §1, eff. June 23, 2004.



RS 29:391 - Operation of facilities

PART V-A. FACILITIES FOR VETERANS CONFINED IN

FACILITIES OF DIVISION OF HOSPITALS OF THE

HEALTH AND HUMAN RESOURCES ADMINISTRATION

§391. Operation of facilities

The Department of Veterans Affairs is authorized to establish and operate whatever facilities are necessary for the treatment and maintenance of Louisiana veterans with psychiatric and geriatric conditions. The Department of Veterans Affairs is hereby authorized to enter into contracts for the operation of such facilities.

Acts 1968, No. 648, §1. Amended by Acts 1974, No. 294, §1; Acts 1976, No. 300, §1.



RS 29:401 - Title

PART VI. MILITARY SERVICE RELIEF ACT

SUBPART A. GENERAL PROVISIONS

§401. Title

This Part may be cited as the "Military Service Relief Act".

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991.



RS 29:402 - Purpose

§402. Purpose

A. In order to provide for, strengthen, and expedite the national security under emergent conditions which threaten the peace and security of the United States and to enable those citizens of this state who perform service in the uniformed services to more successfully devote their entire energy to the security needs of the nation and state, provision is hereby made to provide reemployment rights and other benefits for persons who perform service in the uniformed services of the United States. It is herein declared to be the policy of the state of Louisiana that its citizens who serve their country and state and who leave their employment, homes, and education shall not be penalized nor economically disadvantaged because of their uniformed service.

B. The provisions of this Part shall be liberally construed for the benefit of those called to serve their country in the armed forces. The purpose of this Part is to prevent veterans from being disadvantaged and to prohibit discrimination against persons because of their uniformed service when they return to civilian life. It is the sense of the legislature that the state of Louisiana should be a model employer in carrying out the provisions of this Part.

C. The provisions of this Part are intended to be supplemental to any rights that persons called to military service have under any applicable federal statutes, particularly, the Servicemembers Civil Relief Act, 50 App. U.S.C. 501 et seq. and the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq., and under any other applicable laws of this state.

D. Nothing in this Part shall supersede, nullify, or diminish any federal or state law (including any local law or ordinance), contract, agreement, policy, plan, practice, or other matter that establishes a right or benefit that is more beneficial to, or is in addition to a right or benefit provided for such person in this Part.

E. This Part supersedes any local law or ordinance, contract, agreement, policy, plan, practice, or other matter that reduces, limits, or eliminates in any manner any right or benefit provided by this Part, including the establishment of additional prerequisites to the exercises of any such right or the receipt of any such benefit.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:403 - Definitions

§403. Definitions

As used in this Part, the following terms shall have the definitions ascribed in this Section unless the context clearly requires otherwise:

(1) "Appointed official" means a person holding an appointive position or office with any department, board, commission, or agency of the state, or of any political subdivision or municipal corporation, when the office or position is established by the constitution or laws of this state.

(2) "Benefit, benefit of employment, rights and benefits" means any advantage, profit, privilege, gain, status, account, or interest other than wages or salary for work performed that accrues by reason of an employment contract or agreement or an employer policy, plan, or practice and includes rights and benefits under a pension plan, a health plan, an employee stock ownership plan, insurance coverage and awards, bonuses, severance pay, supplemental unemployment benefits, vacations, and the opportunity to select work hours or location of employment.

(3) "Compensation" means normal or regular base pay, but does not include overtime, per diem, differential pay, or any other allowance for other expense. "Compensation" for peace officers as defined in R.S. 40:2402(1) and firefighters shall also include state supplemental pay or extra compensation paid by the state as authorized and provided by law.

(4) "Disability" means a physical or mental impairment, which substantially limits one or more of the major life activities, or a record of such impairment. Major life activities include caring for one's self, walking, hearing, speaking, breathing, learning, performing manual tasks, and working.

(5) "Elected official" means a person holding an office in a governmental entity of the state or any of its political subdivisions which is filled by the vote of the appropriate electorate.

(6) "Employee" means any person employed by any private or public employer. Employee shall also include an elected or appointed official.

(7) "Employment" means a position as an employee with any private or public employer. For purposes of this Part, employment shall include commencement of employment, by any actions in furtherance of employment, once an offer has been extended by an employer and accepted by an employee. For purposes of this Part, service in the military service, greater than thirty days shall not be considered secondary employment.

(8) "Essential functions" means the fundamental job duties of the employment position the person with a disability held or desires.

(9) "Public retirement system" means any public retirement or pension system, fund, or plan maintained primarily for officers and employees of the state of Louisiana or of any political subdivision thereof, or any district, board, commission, or other agency of either, or of any other such public entity.

(10) "Reasonable efforts", in the case of actions required of an employer under this Part, means actions, including training provided by an employer, that do not place an undue hardship on the employer.

(11) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty. "Service in the uniformed services" also means service in the armed forces of the United States pursuant to authorization by the United States Congress or presidential proclamation pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.). "Service in the uniformed services" also means state active duty by members of the national guard who are activated pursuant to a call of the governor of this state or of any other state as provided for by law.

(12) "Undue hardship", in the case of actions taken by an employer, means actions requiring significant difficulty or expense, when considered in light of the nature and cost of the actions needed under this Part; the overall financial resources of the facility or facilities involved in the provision of the action; the number of persons employed at such facility; the effect on expenses and resources, or the impact otherwise of such action upon the operation of the facility; the overall financial resources of the employer; the overall size of the business of an employer with respect to the number of its employees; the number, type, and location of its facilities; and the type of operation or operations of the employer, including the composition, structure, and functions of the work force of such employer; the geographic separateness, administrative, or fiscal relationship of the facility or facilities in question to the employer.

(13) "Uniformed services" means the armed forces of the United States as defined by 10 U.S.C. 101(a)(4), including reserved components of the armed forces, the Army National Guard and the Air National Guard, the commissioned corps of the Public Health Service, and any other category of persons designated by the president in time of war or emergency.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1992, No. 872, §1, eff. July 8, 1992; Acts 1993, No. 45, §1, eff. May 24, 1993; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 1999, No. 227, §2; Acts 2001, 2nd Ex. Sess., No. 7, §1, eff. Oct. 16, 2001; Acts 2002, 1st Ex. Sess., No. 57, §1, eff. April 18, 2002; Acts 2014, No. 811, §15, eff. June 23, 2014.



RS 29:404 - Discrimination prohibited

SUBPART B. COMPENSATION

§404. Discrimination prohibited

A. A person who is a member of, applies to be a member of, performs, has performed, applies to perform, or has an obligation to perform service in a uniformed service shall not be denied initial employment, reemployment, retention in employment, promotion, or any benefit of employment by an employer on the basis of that membership, application for membership, performance of service, application for service, or obligation.

B. An employer shall be considered to have denied a person initial employment, reemployment, retention in employment, promotion, or a benefit of employment in violation of this Section if the person's membership, application for membership, service, application for service, or obligation for service in the uniformed services is a motivating factor in the employer's action, unless the employer can prove that the action would have been taken in the absence of such membership, application for membership, performance of service, application for service, or obligation.

C. An employer may not discriminate in employment against or take an adverse employment action against any person because such person has taken an action to endorse a protection afforded any person under this Part, has testified or otherwise made statement in or in connection with any proceeding under this Part, has assisted or otherwise participated in an investigation under this Part, or has exercised a right provided for in this Part. The prohibition provided for in this Subsection shall apply with respect to a person regardless of whether that person has performed service in the uniformed services and shall apply to any position of employment, including a position that is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:405 - Compensation

§405. Compensation

A.(1) Except as otherwise provided in this Subsection, any private or public employer in this state is hereby authorized to pay compensation to any employee who leaves employment to perform service in the uniformed services. If the employer elects to pay the compensation, it shall be paid on a uniform basis to all such employees of that employer.

(2) Notwithstanding the provision of any other law to the contrary, the payment of state supplemental pay or extra compensation paid by the state to any peace officer as defined in R.S. 40:2402(1) and provided for in R.S. 40:1667.1 and 1667.7 and R.S. 40:1457 and 2405 and to any firefighter as provided for in R.S. 40:1666.1 shall be continued to be paid to each employee and shall not be suspended or terminated during the period of time that the peace officer or firefighter is on active duty service in the uniformed services of the United States pursuant to a declaration of war, congressional authorization or presidential proclamation under the War Powers Resolution (50 U.S.C. 1541 et seq.), national emergency, or call of the governor as provided by law.

(3) After military leave with pay provided for in R.S. 42:394 has been exhausted, any state employee called to active duty service in the uniformed services of the United States pursuant to a declaration of war, congressional authorization, or presidential proclamation pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.), or national emergency whose military base pay is less than his state base pay shall be paid the difference between his military base pay and his state base pay in his regular position. The payment shall be made in the same frequency and manner as the employee's regular state pay. Any employee receiving the pay differential shall provide to his employer all such documentation appropriate to ensure that the amount of the payment is accurately calculated. Any employee who elected to use his annual leave during active service shall not be eligible for receipt of the pay differential, unless the leave was used between September 11, 2001, and June 13, 2003, in which case any employee who chooses to use the pay differential option shall have his leave balance recredited with a leave amount equal to the value of the pay differential the employee would have received had this Paragraph been in effect on September 11, 2001.

B. The payment of compensation subsequent to the employee's release from service in the uniformed services and upon reemployment with his former employer shall be governed by the provisions of R.S. 29:410.

C. The payment of compensation and benefits to elected officials shall be paid in accordance with the provisions of La. Const. Art. VI, §12 and La. Const. Art. X, §23.

Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2001, 2nd Ex. Sess., No. 5, §1; Acts 2003, No. 327, §1, eff. June 13, 2003; Acts 2014, No. 158, §§3 and 7.

NOTE: See Acts 2003, No. 327, §2 relative to applicability.



RS 29:406 - Leave status

SUBPART C. LEAVE STATUS

§406. Leave status

A. Any employee who leaves employment in order to perform service in the uniformed services shall be treated as being on military leave of absence during the period of service in the uniformed services, provided that he notifies the employer in writing of the intent to return to a position of employment in accordance with R.S. 29:410.

B. The employee, at his option, may use any amount or combination of his accrued annual leave, paid military leave, vacation, or compensatory leave standing to his credit during the period of service in the uniformed services.

C. The employee shall continue to accrue sick leave, annual leave, vacation leave, military leave, holiday pay, and any paid leave, offered by the employer, pursuant to the employer's stated leave of absence policy which would have accrued if continuously employed.

D. No employer may deduct from the compensation paid to an employee in service in the uniformed services any cost of replacing said employee during said employee's service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2005, No. 144, §1.



RS 29:407 - Life and health and accident insurance

SUBPART D. INSURANCE

§407. Life and health and accident insurance

A. The provisions of this Section shall be applicable to any group life insurance, group insurance, family group, blanket and franchise health and accident insurance, and health care services plan provided by any private or public employer in this state.

B. Any employee shall have the right to maintain the insurance or plan coverage enumerated in Subsection A by furnishing his employer with sums equal to that which would have been deducted from his compensation for such coverage. Upon timely receipt of the employee's contributions required by the insurance policy or plan provisions, the employer shall provide the applicable insurer or health maintenance organization with those contributions plus an amount equal to what the employer would have contributed during the period of service in the uniformed services. The employee shall notify his employer of his election to continue insurance or plan coverage at the time he enters service in the uniformed services.

C. Family members or dependent children of an employee who are covered by any insurance policy or plan enumerated in Subsection A herein who are subsequently called to service in the uniformed services shall continue to be considered family members or dependents under the provisions of the policy or plan without any lapse of coverage, provided that all required contributions are paid in accordance with the policy or plan provisions.

D. Any employee who leaves employment to perform service in the uniformed services and who reapplies for coverage, after release, as provided for in R.S. 29:406, shall be reinstated, including all of his family members and dependents previously covered, with the group insurance program or medical and health care coverage without any clause or restriction because of a preexisting condition and any eligible dependent covered under a plan or policy enumerated in Subsection A of this Section who is called to service in the uniformed services and whose coverage under a plan or policy is not maintained during such service, after release and upon application of the policyholder of the plan or policy, shall be reinstated with the group policy or plan without any clause or restriction because of a preexisting condition.

E. The provisions of this Section shall not be construed to invalidate the provision of any life insurance policy excluding or restricting coverage in the event of death as provided for in R.S. 22:170(B)(1) and (2).

F. The provisions of this Section shall not invalidate any legitimate exclusions to coverage of any policy or plan enumerated in Subsection A herein.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2003, No. 359, §1, eff. June 18, 2003.

NOTE: See Acts 2003, No. 359, §2.



RS 29:408 - Patient's Compensation Fund

§408. Patient's Compensation Fund

The Patient's Compensation Fund Oversight Board is authorized to waive or reduce the surcharges owed by an employee covered by this Part which are applicable to his period of service in the uniformed services, provided all such waivers or reductions are uniformly applied.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:409 - Workers' compensation benefits; supplementary earnings benefits; voluntary suspension

SUBPART E. WORKERS' COMPENSATION BENEFITS

§409. Workers' compensation benefits; supplementary earnings benefits; voluntary suspension

A. Any employee receiving supplemental earnings benefits pursuant to the provisions of R.S. 23:1221(3) who is called to service in the uniformed services, and is found to be medically deployable militarily, and is subsequently deployed, shall, at his option, be allowed to suspend any such benefit payments for which he would otherwise be eligible during his period of service in the uniformed services.

B. The director of the office of workers' compensation of the Louisiana Workforce Commission shall, by rule, prescribe the method by which such employee may request the suspension of benefits.

C. During the period of such voluntary suspension, the provisions of R.S. 23:1221(3)(d)(i), if otherwise applicable, shall not apply to such individual.

D. The employee shall be restored to the same benefits he would have received had he not been called to service in the uniformed services, provided that he makes an application to resume such benefits after his release from service in the uniformed services or release from hospitalization incidental to his service in the uniformed services as provided for in R.S. 29:406.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1992, No. 447, §4; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2008, No. 743, §7, eff. July 1, 2008.



RS 29:410 - Right of reinstatement to former employment

SUBPART F. REEMPLOYMENT RIGHTS

§410. Right of reinstatement to former employment

A. Any person who is absent from a position of employment by reason of service in the uniformed services shall be entitled to the reemployment rights and benefits and other employment benefits of this Part, within ten days , if all of the following conditions are met:

(1) The person (or an appropriate officer of the uniformed service in which such service is performed) has given advance written or verbal notice of such service to such person's employer.

(2) The cumulative length of the absence and of all previous absences from a position of employment with that employer by reason of service in the uniformed services does not exceed five years.

(3) Except as provided in Subsection F, the person notifies the employer in writing of the intent to return to a position of employment in accordance with the provisions of Subsection E.

B. No notice is required under Subsection A if the giving of such notice is precluded by military necessity or, under all of the relevant circumstances, the giving of such notice is otherwise impossible or unreasonable. A determination of military necessity for the purposes of this Subsection shall be made pursuant to regulations prescribed by the uniformed services and shall not be subject to judicial review.

C. Subsection A shall apply to a person who is absent from a position of employment by reason of service in the uniformed services if such person's cumulative period of service in the uniformed services, with respect to the employer relationship for which a person seeks reemployment, does not exceed five years, except that any such period of service shall not include any service:

(1) That is required, beyond five years, to complete an initial period of obligated service.

(2) During which such person was unable to obtain orders releasing such person from a period of service in the uniformed services before the expiration of such five-year period and such inability was through no fault of such person.

(3) Performed to fulfill additional training requirements determined to be necessary for professional development, or for completion of skill training or retraining.

(4) Performed by a member of a uniformed service who has been:

(a) Ordered to or retained on active duty in time of war or national or state emergency.

(b) Ordered to or retained on active duty (other than for training) under any provision of law during a war or during a national emergency declared by the president or the congress or emergency declared by the governor or the legislature.

(c) Ordered to active duty in support of a critical mission or requirement of the uniformed services.

D.(1) An employer is not required to reemploy a person under this Part if:

(a) The employer's circumstances have so changed as to make such reemployment impossible or unreasonable.

(b) Such employment would impose an undue hardship on the employer.

(c) The employment from which the person leaves to serve in the uniformed services is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.

(2) The employer shall have the burden of proving the impossibility or unreasonableness, undue hardship, or the brief or nonrecurrent nature of the employment without a reasonable expectation of continuing indefinitely or for a significant period.

E.(1) Subject to Paragraph (2), a person referred to in Subsection A shall, upon the completion of a period of service in the uniformed services, notify the employer referred to in such Subsection of the person's intent to return to a position of employment with such employer as follows:

(a) In the case of a person whose period of service in the uniformed services was less than thirty-one days, by reporting to the employer in the following manner:

(i) Not later than the beginning of the first full regularly scheduled work period on the first full calendar day following the completion of the period of service and the expiration of eight hours after a period allowing for the safe transportation of the person from the place of that service to the person's residence.

(ii) As soon as possible after the expiration of the eight-hour period referred to in Item (i), if reporting within that period is impossible or unreasonable through no fault of the person.

(b) In the case of a person who is absent from a position of employment for a period of any length for the purposes of an examination to determine the person's fitness to perform service in the uniformed services, by reporting in the manner and time referred to in Subparagraph (a).

(c) In the case of a person whose period of service in the uniformed services was for more than thirty days but less than one hundred eighty-one days, by notifying the employer in writing of the intent to return to a position of employment with the employer not later than fourteen days after the completion of the period of service or if submitting such written notice within such period is impossible or unreasonable through no fault of the person, the next first full calendar day when submission of such written notice becomes possible.

(d) In the case of a person whose period of service in the uniformed services was for more than one hundred eighty days, by notifying the employer in writing of the intent to return to a position of employment with the employer not later than ninety days after the completion of the period of service.

(2)(a) A person who is hospitalized for, or convalescing from, an illness or injury incurred in, or aggravated during, the performance of service in the uniformed services shall, at the end of the period that is necessary for the person to recover from such illness or injury, report to the person's employer (in the case of a person described in Subparagraph (a) or (b) of Paragraph (1)) or submit written notice to such employer (in the case of a person described in Subparagraph (c) or (d) of such Paragraph). Except as provided in Subparagraph (b), such period of recovery may not exceed two years.

(b) Such two-year period shall be extended by the minimum time required to accommodate the circumstances beyond such person's control which make reporting within the period specified in Subparagraph (a) impossible or unreasonable.

(3) A person who fails to submit written notice of the intent to return to a position of employment within the appropriate period specified in this Subsection shall not automatically forfeit such person's entitlement to the rights and benefits referred to in Subsection A but shall be subject to the conduct rules, established policy, and general practices of the employer pertaining to explanations and discipline with respect to absence from scheduled work.

(4) Nothing in this Subsection E shall restrict an employer's right to condition reemployment on its policies and procedures applicable to employees returning from leave, provided such policies and procedures are not in conflict with this and the other provisions of the Military Service Relief Act.

F.(1) A person who submits written notice in accordance with Subparagraph (c) or (d) of Paragraph (E)(1) or Paragraph (E)(2) shall provide to the person's employer (upon the request of such employer) documentation to establish the following:

(a) The person's application is timely.

(b) The person has not exceeded the service limitations set forth in Paragraph A(2) (except as permitted under Subsection C).

(c) The person's entitlement to the benefits under this Section has not been terminated by reason of dishonorable discharge from service in the uniformed services.

(2) Documentation of any matter referred to in Paragraph (1) that satisfies regulations prescribed by the adjutant general shall satisfy the documentation requirements in such Paragraph.

(3)(a) Except as provided in Subparagraph (b), the failure of a person to provide documentation that satisfies regulations prescribed pursuant to Paragraph (2) shall not be a basis for denying reemployment in accordance with the provisions of this Part if the failure occurs because such documentation does not exist or is not readily available at the time of the request of the employer. If, after such reemployment, documentation becomes available that establishes that such person does not meet one or more of the requirements referred to in Subparagraphs (a), (b), and (c) of Paragraph (1), the employer of such person may terminate the employment of the person and the provision of any rights or benefits afforded the person under this Part.

(b) An employer who reemploys a person absent from a position of employment for more than ninety days may require that the person provide the employer with the documentation referred to in Subparagraph (a) before beginning to treat the person as not having incurred a break in service for pension purposes.

(4) An employer may not delay or attempt to defeat a reemployment obligation by demanding documentation that does not then exist or is not then readily available.

G. The right of a person to reemployment under this Part shall not entitle such person to retention, preference, or displacement rights over any person with a superior claim under the provisions of Title 5, United States Code, relating to veterans and other preference eligibles.

H. In any determination of a person's entitlement to protection under this Part, the timing, frequency, and duration of the person's training or service, or the nature of such training or service (including voluntary service) in the uniformed services, shall not be a basis for denying protection of this Part if the service does not exceed the limitations set forth in Subsection C and the notice requirements established in Paragraph A(1) and the notification requirements established in Subsection E are met.

I. Any employee who submits written notice of the intent to return to a position of employment in accordance with the provisions of this law, shall be entitled to complete any training program that was applicable to his former position of employment during his period of service in the uniformed services.

J. Any employee who is restored to or employed in a position in accordance with the provisions of this Section shall not be discharged from such position without cause within one year after such restoration or reemployment.

K. Notwithstanding any provision of law to the contrary, an employee shall be reinstated to his former position as a teacher immediately upon application and shall be entitled to receive that compensation which he would have received if he would have been employed on a nine-month basis and had prorated his salary over twelve months. The employee shall be reinstated prior to the end of the twelve-month period.

L. A person who is reemployed under this Part is entitled to the seniority and other rights and benefits determined by seniority that the person had on the date of the commencement of service in the uniformed services plus the additional seniority and rights and benefits that such person would have attained if the person had remained continuously employed.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1991, No. 663, §1, eff. July 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2005, No. 144, §1.



RS 29:411 - Retirement credit

SUBPART G. RETIREMENT SYSTEM AND PENSION

BENEFIT PLAN CREDIT

§411. Retirement credit

A. Any employee, who completes his service in the uniformed services and applies for reemployment upon release from service in the uniformed services or discharge from hospitalization incidental to his service in uniformed service, shall be entitled to receive creditable service for such period of service in the uniformed services toward vesting and computation of benefits in the retirement system, pension fund, or employee benefit plan applicable to his employment, as provided in this Subpart.

B. No employee shall receive more than a total of four years of military service credit in the retirement system, pension fund, or employee benefit plan applicable to his employment, pursuant to this Part.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:412 - Contributions; payment during military service

§412. Contributions; payment during military service

Any employee may, at his option, pay the required employee contributions to the retirement system, pension fund, or employee benefit plan applicable to his employment, during his period of service in the uniformed services and if the payment of contributions is permitted by the Internal Revenue Code, if the plan is a qualified plan. The employee shall timely furnish his employer with sums equal to that which would have been deducted from his compensation for retirement system coverage, as required under the public retirement system or employee benefit plan. Upon such receipt, the employer shall remit the employee contributions to the applicable system or plan, including the employer contributions that would have been contributed on behalf of the employee. The employee shall notify his employer of his election to pay the required employee contributions to the applicable system or plan at the time he enters service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:413 - Employee pension benefit plans

§413. Employee pension benefit plans

A. Every private employer in this state who maintains a defined benefit plan, as defined by 29 U.S.C. 1002(35), shall credit the employee with his period of service in the uniformed services towards retirement eligibility and vesting under the plan, including the computation of any retirement benefits due under the express terms of the plan, when the accrued benefits due under the plan are derived from employer contributions to the plan. If the defined benefit plan provides benefits derived from employer and employee contributions to the plan, the employee shall be credited with his period of service in the uniformed services towards retirement eligibility and vesting under the plan, including the computation of any retirement benefits due under the express terms of the plan, provided that the employer contributions and the mandatory contributions of the employee are made to the plan.

B. If any private employer maintains an individual account plan or a defined contribution plan, as defined by 29 U.S.C. 1002(34), the employee shall be credited with his period of service in the uniformed services towards retirement eligibility under the express terms of the plan, upon payment of the designated contributions to the plan and if such credit is permitted by the Internal Revenue Code, if the plan is a qualified plan.

C. An employee may be required to pay the employee cost, if any, of any funded benefit continued pursuant to this Section to the extent other employees on furlough or leave of absence are so required.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:414 - Public retirement systems; payment of contributions; interest

§414. Public retirement systems; payment of contributions; interest

A. Any employee, who did not elect to make employee contributions pursuant to R.S. 29:412 to the public retirement system applicable to his employment during his period of service in the uniformed services, shall be entitled to receive credit for his service in the uniformed services toward establishing retirement eligibility and for computation of benefits, upon payment into the system an amount equal to the employee contributions that would have been paid had the employee continued in employment and not been called to service in the uniformed services, together with interest thereon at the valuation interest rate of the system or plan in effect at the time payment is made. The contributions shall be based on the salary, including any increases in compensation that the employee would have received had he remained in employment during the period of service in the uniformed services.

B. Upon payment by the employee of the employee contributions and interest as provided in Subsection A, the employer shall pay to the retirement system an amount equal to the employer contributions that the employer would have paid to the retirement system had the employee remained in service, together with interest thereon, at the valuation interest rate in effect at the time payment is made. The contributions shall be based on the salary the employee would have received during the period of service in the uniformed services, including any increases in compensation that the employee would have received had he remained in employment during the period of service in the uniformed services. The employer contributions and interest due to the system shall be paid within thirty days after the employee has paid all of the contributions due to the system or fund.

C. All employee contributions and interest due thereon made in payment for service in the uniformed services credit in accordance with Subsection A must be received by the system within four years of his reemployment.

D. Should the employee fail to make the required contributions within four years, or a time period authorized in accordance with Subsection E of this Section, service in the uniformed services shall be used only for determining eligibility for retirement benefits. Any unpaid actuarial cost to the retirement system shall be borne by the employers through reflection in the employer contribution rate established pursuant to R.S. 11:102 or 103, or as provided by the actuarial funding requirements and any other laws, rules, or regulations applicable to the public retirement system in which the employee receives credit under the provisions of this Subpart.

E. Notwithstanding Subsection D of this Section, if any employee fails to make the required contributions within four years of his reemployment, the retirement system, pension fund, or employee benefit plan may permit such employee to make such contributions within the time period allowable under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA)1.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2010, No. 1010, §1, eff. June 30, 2010.

138 U.S.C. 4301 et seq.



RS 29:415 - Payment of death and survivor benefits; public retirement

§415. Payment of death and survivor benefits; public retirement

A. The employee's period of service in the uniformed services shall be counted as creditable service in the public retirement system in which he was a member, for determining eligibility for death and survivor benefits and in the computation of benefits, provided that the following conditions are satisfied:

(1) The beneficiary of the death or survivor benefits shall provide payment of the unpaid portion of the contributions of the deceased member. The beneficiary may agree in writing to have the payment of the unpaid portion of the contributions of the deceased member deducted from the benefits over a period not to exceed four years. The beneficiary may pay, in the alternative, the actuarial cost of such additional credit in a lump sum prior to the distribution of benefits.

(2) If there is more than one beneficiary, a written agreement to pay the unpaid contributions of the deceased member shall be unanimous. In the event that a recipient is a minor child, the legal guardian of the minor child shall express consent for the minor child.

(3) The board of trustees of every public retirement system defined in R.S. 29:403, shall adopt a written policy covering all beneficiaries' and survivors' rights to pay the required contributions in order to have the employee's military service computed in the computation of any death or survivor benefits payable under the system.

B. If all of the conditions of Subsection A are satisfied, the employer shall pay the employer contributions in a manner consistent with this Subpart.

C. If the beneficiary of the death or survivor benefits of the deceased member elects not to pay the employee contributions due the system on account for such service in the uniformed services credit, the computation of death and survivor benefits shall be based on the actual service of the reservist in the system prior to his call to service in the uniformed services. The death or survivor benefits provided for herein shall be due and payable upon the death of the reservist.

D. If the application of any provision set forth in this Section results in an unpaid actuarial cost to the retirement system, it shall be borne by the employers through reflection in the employer rate established by the Public Retirement Systems Actuarial Committee.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:415.1 - Inapplicability to deferred retirement option plans; public retirement

§415.1. Inapplicability to deferred retirement option plans; public retirement

The provisions of this Subpart are inapplicable with respect to employees who are participants in a deferred retirement option plan.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:416 - State income taxes; collection deferred; interest; prescription

SUBPART H. TAXES AND OTHER ASSESSMENTS

§416. State income taxes; collection deferred; interest; prescription

The collection from any employee who performed service in the uniformed services of any tax on the income of such person, whether falling due prior to or during his period of service in the uniformed services, shall be deferred for a period extending not more than six months after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services if such person's ability to pay such tax is materially impaired by reason of such service. No interest on any amount of tax, collection of which is deferred for any period under this Section, and no penalty for nonpayment of such amount during such period, shall accrue for such period of deferment by reason of such nonpayment. The prescriptive period for the collection of such taxes shall be suspended for the period of service in the uniformed services of any individual the collection of whose tax is deferred under this Section, and for an additional period of nine months beginning with the day following his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:417 - Exemptions from payment of reinstatement fees; motor vehicle

§417. Exemptions from payment of reinstatement fees; motor vehicle

The reinstatement fees imposed by R.S. 32:863(A)(3) shall not be assessed and collected against any person who performs service in the uniformed services whose compulsory liability insurance has been cancelled or terminated due to the failure by the person who performs service in the uniformed services to pay his premiums during his period of military service. However, the person who performs service in the uniformed services must comply with all other requirements of R.S. 32:863, as applicable, relative to the reinstatement of his motor vehicle registration.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:418 - License validity; renewals; suspension of fees

§418. License validity; renewals; suspension of fees

The payment of any reinstatement or licensing fee or the application for renewal of any license imposed by the state or any public or governmental entity which the person who performs service in the uniformed services, as provided in 10 U.S.C. 101, or the National Guard, as provided in 10 U.S.C. 311, validly holds at the time he enters service in the uniformed services shall be suspended until one hundred eighty days after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services, provided that the person complies with all of the licensing requirements including the payment of fees before the expiration of one hundred eighty days after his release from service in the uniformed services or discharge from hospitalization incidental to his service in the uniformed services. Any license covered by this Section which the person validly held at the time he entered service in the uniformed services shall remain in force and effect until one hundred eighty days after his release from service in the uniformed services, provided that the licensing requirements are complied with, including the payment of any licensing and renewal fees owed.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2013, No. 5, §1.



RS 29:418.1 - Cellular phone and wireless service plan contracts; suspension or termination during service in the uniformed services

§418.1. Cellular phone and wireless service plan contracts; suspension or termination during service in the uniformed services

A. Any person who is called to service in the uniformed services and has a cellular phone and wireless service plan contract and is assigned to temporary duty or deployment in a location that makes the cellular phone inoperable, may, upon giving written notice to the plan carrier and with the consent of the plan carrier, terminate the contract without imposition of any termination or cancellation fee or suspend the service plan contract until thirty days after discharge from active military service without imposition of any activation fee. If the person elects to suspend the service plan contract during his military service, he shall notify the plan carrier within thirty days of the date of his discharge from active military service.

B. The provisions of this Section shall have both prospective and retroactive application.

Acts 2005, No. 185, §1.



RS 29:419 - Repealed by Acts 2013, No. 5, §3.

SUBPART I. PROFESSIONAL AND OCCUPATIONAL LICENSES

§419. Repealed by Acts 2013, No. 5, §3.



RS 29:420 - Academic penalties prohibited

SUBPART J. PROHIBITION AGAINST ACADEMIC PENALTIES

§420. Academic penalties prohibited

A.(1) No student member of any uniformed service of the United States shall have his postsecondary education, including but not limited to colleges and universities, unnecessarily disrupted because of his service in the uniformed services, in accordance with the Board of Regents' "Policy on Reservist and National Guard Mobilization/Activation for Louisiana Public Postsecondary Education Institutions", (Section II, 8.2). No student member of the uniformed services of the United States shall have his postsecondary education, including but not limited to postsecondary proprietary schools, vocational or technical or trade schools, or nonpublic colleges and universities licensed to do business within the state of Louisiana as provided by law, unnecessarily disrupted because of his service in the uniformed services.

(2)(a) Policies shall be developed jointly by the Board of Regents and the management boards of public postsecondary education to address academic matters of members of the uniformed services resulting from mobilization or activation to ensure that the pursuit of education is disrupted to the minimum extent possible and that no undue penalties are assessed due to a military call to service. The policies shall address the awarding of academic credits, grades, time frames for resumption of academic work, academic status upon reenrollment, scholarships, student grants and loans, student fees, assessments and tuition, and related matters relative to the disruption of academic pursuits due to the mobilization or activation of student members of the uniformed services.

(b) Proprietary schools and nonpublic colleges and universities licensed to do business in the state of Louisiana by the Board of Regents shall also adopt policies consistent to the maximum extent possible with the policies set forth in Subsection A of this Section.

B. The enforcement of this Section shall be reserved for the proper authority and the appropriate jurisdiction of the Board of Regents and the management boards of public postsecondary education or the successor of such boards, and the boards of trustees of the private colleges and universities in this state which award a baccalaureate or higher degree and which maintain and operate educational programs for which credits are given.

C. As used in this Section, "uniformed services of the United States" shall have the same meaning as defined in R.S. 29:403(11).

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2001, 2nd Ex. Sess., No. 9, §1, eff. Oct. 16, 2001.



RS 29:421 - District courts; jurisdiction; venue; preference docket

SUBPART K. GENERAL RELIEF

§421. District courts; jurisdiction; venue; preference docket

A. In the case of an action against the state, the district court in which the state or any of its political subdivisions exercises authority or conducts its business shall have jurisdiction to hear actions to enforce the provisions of this Part. In the case of a private employer, the appropriate district court is the district court for any district in which the person in the uniformed services is employed.

B. The district courts of the state shall have jurisdiction, upon the filing of a complaint, motion, petition, or other appropriate pleading by or on behalf of the person claiming a right or benefit under this Part:

(1) To require the employer to comply with the provisions of this Chapter.

(2) To require the employer to compensate the person for any loss of wages or benefits suffered by reason of such employer's failure to comply with the provisions of this Chapter.

(3) To require the employer to pay the person an amount equal to the amount of lost wages or benefits as liquidated damages, if the court determines that the employer's failure to comply with the provisions of this Chapter was willful.

(4) Any compensation under Paragraphs (1), (2), and (3) shall be in addition to and shall not diminish any of the other rights and benefits provided for in this Chapter.

C. All district and appellate courts shall give preference in scheduling such actions, upon the motion of any person in the uniformed services, or his attorney, who presents certification that the person has performed service in the uniformed services or is in service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:422 - Enforcement of Servicemembers Civil Relief Act; Uniformed Services Employment and Reemployment Rights Act; notice requirements

§422. Enforcement of Servicemembers Civil Relief Act; Uniformed Services Employment and Reemployment Rights Act; notice requirements

A.(1) The provisions of the Servicemembers Civil Relief Act, (50 App. U.S.C. 501 et seq.) (SCRA) and the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.) (USERRA) are adopted and made a part of this Part, and all of the benefits, protections, and rights provided in SCRA and USERRA shall be applicable to all persons called to service in the uniformed services as defined in R.S. 29:403 and shall be enforceable pursuant to the provisions of this Section.

(2) The Louisiana Workforce Commission shall make available the following notice that every employer shall post in a conspicuous place in each employment establishment:

"If you are in the national guard, military reserves, or active in the military, you have certain protected employment and reemployment rights, freedom from discrimination rights, and civil relief rights under federal law 38 U.S.C. 4301 et seq. (USERRA) and 50 App. U.S.C. 501 et seq. (SCRA) and state law R.S. 29:401 et seq. (MSRA). If you feel that you have been discriminated against or denied such rights on account of your service in the uniformed services, contact the Employer Support Guard and Reserve Committee at 1-800-336-4590."

B. The district courts of this state shall have jurisdiction over proceedings involving the Servicemembers Civil Relief Act, and the Uniformed Services Employment and Reemployment Rights Act, which shall be governed by the rules applicable to ordinary proceedings.

C. The district and appellate courts shall give preference in scheduling such proceedings, upon the motion of any person in the uniformed services, or the person's attorney, who presents certification that the person has performed service in the uniformed services or is in service in the uniformed services.

D. Suits to enforce the provisions of this Part may be instituted in any court of competent jurisdiction and appropriate venue by the attorney general of Louisiana.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995; Acts 2002, 1st Ex. Sess., No. 57, §1, eff. April 18, 2002; Acts 2006, No. 603, §1; Acts 2008, No. 743, §7, eff. July 1, 2008.

NOTE: Section 2 of Acts 2002, 1st Ex. Sess., No. 57, provides that the Act shall have both retroactive and prospective application and shall also specifically be applicable to all persons called to service in the uniformed services as of September 11, 2001, and as now defined in R.S. 29:403.



RS 29:423 - Award of attorney fees

§423. Award of attorney fees

In any proceeding employed to enforce any of the provisions of the Military Service Relief Act, the court may award reasonable litigation expenses, including but not limited to the payment of reasonable attorney fees.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:424 - Power of attorney

§424. Power of attorney

If any person who performed service in the uniformed services, as principal, executes a power of attorney designating an agent to act on his behalf, in conformity with the provisions of Civil Code Articles 2985 through 3034 or the Louisiana Military Powers of Attorney Act, R.S. 9:3861 et seq., such power of attorney is deemed legally sufficient and enforceable as to the powers granted the agent therein, and shall be honored by any person, corporation, or institution to whom the power of attorney is presented.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:425 - Vacancies in elected office

§425. Vacancies in elected office

No vacancy in the office of an elected official shall be deemed to have occurred by reason of his absence when the official is called to service in the uniformed services as defined by R.S. 29:403(6). No change in the residence of an elected official is deemed to have occurred by reason of his service in the uniformed services.

Acts 1991, 1st E.S., No. 6, §1, eff. April 17, 1991; Acts 1995, No. 716, §1, eff. June 21, 1995.



RS 29:426 - Administrative law judges; continuance

§426. Administrative law judges; continuance

An administrative law judge within the division of adminstrative law shall have the authority to continue an adjudication in any case when a party or subpoenaed necessary witness has been called to service in the uniformed services, including but not limited to a proceeding pursuant to R.S. 32:667.

Acts 2001, 2nd Ex. Sess., No. 7, §1, eff. Oct. 16, 2001.



RS 29:431 - CONFEDERATE VETERANS

CHAPTER 3. CONFEDERATE VETERANS

PART I. GENERAL PROVISIONS

§431. License tax, exemption from payment

Any honorably discharged Confederate veteran, or his wife or widow, may engage in business other than dealing in liquor, tobacco, deadly weapons, and gambling devices, without paying a license tax.

This Section applies only if the business is operated exclusively for the support of the veteran or his family and if the veteran, or his wife or widow, does not own taxable property in his own name in excess of two thousand dollars.



RS 29:432 - Camp Moore Confederate Cemetery

§432. Camp Moore Confederate Cemetery

There is established in the parish of Tangipahoa a state owned cemetery, called the "Camp Moore Confederate Cemetery."



RS 29:433 - Board of commissioners

§433. Board of commissioners

The governor shall appoint a board of commissioners consisting of five citizens of the state. They shall clear and fence the grounds, put the graves in order, place suitable markers thereon, and generally care for and keep the cemetery in order. Additionally the said board is authorized to accept on behalf of the state of Louisiana, any and all property, and lands by a donation or otherwise and clothed with administrative powers to administer all of the affairs of the said Camp Moore Confederate Cemetery, inclusive of the right and authority to erect the museum on the said grounds, or adjacent thereto, provided adequate funds are appropriated or made available to the said board for the said purpose, and adequate lands or property may be acquired by a donation or otherwise for said purpose.

The said board shall serve without compensation and shall hold office for a term of four years. They shall make bi-annual reports to the legislature.

Amended by Acts 1964, No. 295, §1.



RS 29:434 - President and secretary

§434. President and secretary

The board of commissioners shall elect biennially a president and a secretary from among its members.



RS 29:435 - Presence in cemetery prohibited after seven P.M.; penalties

§435. Presence in cemetery prohibited after seven P.M.; penalties

Any person intentionally present in the Camp Moore Confederate Cemetery between the hours of seven o'clock in the evening and five o'clock in the morning, shall by reason of such presence be guilty of a misdemeanor. Any person convicted of violating this Section shall be punished by a fine of one hundred dollars or by imprisonment for thirty days, or by both said fine and imprisonment.

Added by Acts 1960, No. 338, §1.



RS 29:461 - To 468 Redesignated as R.S. 11:1391 to 1397 by Acts 1991, No. 74, 1.

PART II. PENSIONS

§461. §§461 to 468 Redesignated as R.S. 11:1391 to 1397 by Acts 1991, No. 74, §1.



RS 29:511 - Establishment and location

PART III. SOLDIERS' HOME

§511. Establishment and location

There is established in New Orleans a home for the care of soldiers, called the "Soldiers' Home of the State of Louisiana (Camp Nicholls)."



RS 29:512 - Adjutant general; administration, control, and responsibility

§512. Adjutant general; administration, control, and responsibility

The adjutant general of Louisiana shall administer, control, and be responsible for the care of the institution and its residents, in accordance with the provisions of this Part.



RS 29:513 - Powers of adjutant general

§513. Powers of adjutant general

The adjutant general may make rules and regulations to govern the institution. He may enter into contracts for the rent, construction, and repair of buildings used by or belonging to the institution and for the purchase of land upon which to construct them.

He may appoint the superintendent, the matrons, the physicians, and the other officers and employees that he deems proper for good management. He may fix their compensation and may remove them at his discretion.

He may solicit contributions and may accept donations inter vivos or mortis causa for the institution. He may sue and be sued and otherwise appear in all actions pertaining to the institution.

In the event they should be no longer needed for the purposes set out in this Part, the adjutant general, with the approval of the governor, may use the facilities for any military purposes he determines in the administration of his office as adjutant general. However, they shall not be used as a hospital, home, or institution for persons with contagious diseases.



RS 29:514 - Qualifications for admission

§514. Qualifications for admission

Applicants for admission shall establish that they were in the armed forces of the Confederate States of America and enlisted from one of those states, that they have resided in Louisiana for five years prior to applying for admission, and that they are not provided for by the state.

They shall prove by proper vouchers that they served in the armed forces of the Confederate States of America until honorably discharged and were disabled in service or have become infirm by reason of sickness or old age. Whenever an applicant applies for admission without these vouchers, the superintendent shall receive him temporarily and until his application for permanent admission can be passed upon.



RS 29:515 - Wives and widows

§515. Wives and widows

The wives of the residents of the home and the widows of Confederate veterans who would have been qualified for admission shall be received into the home. Suitable quarters shall be provided for them either by setting aside part of the existing buildings or by erecting additional buildings.



RS 29:516 - Report to legislature

§516. Report to legislature

The adjutant general shall report to the legislature at each regular session the condition and affairs of the home, the amount of receipts and expenditures, the number of residents received into the home, and the number of deaths occurring therein.



RS 29:601 - STATE CIVIL DEFENSE AGENCY

CHAPTER 4. STATE CIVIL DEFENSE AGENCY

§601. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:602 - REPEALED BY ACTS 1993, NO. 770, 1.

§602. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:603 - REPEALED BY ACTS 1968, NO. 533, 5

§603. REPEALED BY ACTS 1968, NO. 533, §5



RS 29:604 - REPEALED BY ACTS 1993, NO. 770, 1.

§604. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:605 - REPEALED BY ACTS 1993, NO. 770, 1.

§605. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:606 - REPEALED BY ACTS 1993, NO. 770, 1.

§606. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:607 - REPEALED BY ACTS 1993, NO. 770, 1.

§607. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:608 - REPEALED BY ACTS 1993, NO. 770, 1.

§608. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:609 - REPEALED BY ACTS 1993, NO. 770, 1.

§609. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:610 - REPEALED BY ACTS 1993, NO. 770, 1.

§610. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:611 - REPEALED BY ACTS 1993, NO. 770, 1.

§611. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:612 - REPEALED BY ACTS 1993, NO. 770, 1.

§612. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:613 - REPEALED BY ACTS 1993, NO. 770, 1.

§613. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:614 - REPEALED BY ACTS 1993, NO. 770, 1.

§614. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:615 - REPEALED BY ACTS 1993, NO. 770, 1.

§615. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:616 - REPEALED BY ACTS 1993, NO. 770, 1.

§616. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:617 - REPEALED BY ACTS 1993, NO. 770, 1.

§617. REPEALED BY ACTS 1993, NO. 770, §1.



RS 29:650 - LOUISIANA WING, CIVIL AIR PATROL

CHAPTER 5. LOUISIANA WING, CIVIL AIR PATROL

§650. Quasi agency of the state; official search and rescue agency

The private organization known as the Louisiana Wing, Civil Air Patrol, is hereby declared to be a quasi agency of the state of Louisiana and is hereby officially designated as the official search and rescue organization thereof. The civil air patrol and its members may also provide services and assistance in response to disasters or emergencies pursuant to the Louisiana Disaster Act of 1974, R.S. 29:701 through 716*, in accordance with the authority set forth therein.

Added by Acts 1968, No. 333, §1; Acts 1993, No. 861, §1.

*NOTE: REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993. SEE NOW R.S. 29:721 THROUGH 736.



RS 29:651 - Appropriations; fund; expenditures

§651. Appropriations; fund; expenditures

A. An annual appropriation shall be made to the division of administration which shall be kept in a fund to be used solely for purposes of financing the search and rescue operations of the Louisiana Wing, Civil Air Patrol and the maintenance of the equipment necessary therefor.

B. Only such amounts shall be expended from the fund as are necessary for the following purposes:

(1) The repair and overhaul of air craft and vehicles which are used by the civil air patrol in carrying out their search and rescue missions and the training therefor;

(2) The purchase of tires, fuel and lubricants for the air craft and vehicles;

(3) The execution of search and rescue missions and the necessary training therefor;

(4) Expenses of communication and the purchase and repair of radio and power equipment;

(5) Necessary office expenses, including office supplies, equipment and postage;

(6) Salaries of state civil service employees who are now or may be assigned to the civil air patrol for administrative purposes; provided, that no other salaries shall be payable from the fund.

C. No expenditures shall be made from the fund for uniforms or personal equipment of the members of the civil air patrol.

D. All expenditures made from the fund shall be made only on vouchers signed by the wing commander of the Louisiana Wing, Civil Air Patrol or the wing finance officer of the air patrol.

Added by Acts 1968, No. 333, §1.



RS 29:652 - Records

§652. Records

A. All papers, documents, contracts, legal agreements, correspondence, minutes of meetings and any other record whatsoever of the civil air patrol are hereby declared to be matters of public record, and shall be open to inspection by state officials and employees, members of the legislature and legislative staff personnel and the general public.

B. The officers, agents and employees of the civil air patrol are hereby authorized and directed to grant access to any record of the organization upon request.

C. The procedure for access to records under the authority of this section shall be in keeping with the general provisions for access to public records contained in Chapter 1 of Title 44.

Added by Acts 1968, No. 333, §1.



RS 29:653 - Code of Governmental Ethics; applicability

§653. Code of Governmental Ethics; applicability

All officers, directors and employees of the civil air patrol who are also elected officials of the state of Louisiana shall be subject to the provisions of the Code of Governmental Ethics with reference to actions taken in their capacities as such officers, directors, or employees of the civil air patrol. All other officers, directors, and employees of the air patrol shall be subject to the provisions of the Code of Governmental Ethics to the same extent as any state employees.

Added by Acts 1968, No. 333, §1; Acts 2010, No. 861, §12.



RS 29:654 - Books and records; audit

§654. Books and records; audit

All books and records of the civil air patrol shall be subject to audit and review by the legislative auditor to the same extent as all other state departments or agencies.

Added by Acts 1968, No. 333, §1.



RS 29:655 - Financial security for surviving spouses and children of civil air patrol personnel

§655. Financial security for surviving spouses and children of civil air patrol personnel

A. It is hereby declared to be the public policy of this state, under its police power, to provide for the financial security of surviving spouses and dependent children of civil air patrol personnel who suffer death as a result of injury sustained in the performance of official duties.

B. For the purposes of this Section, all civil air patrol personnel shall be deemed law enforcement officials of this state pursuant to Section 29 of Article X of the Constitution of 1974 and as such, entitled to any and all benefits thereby provided.

C. In any case in which a member of the civil air patrol suffers death as a result of injury sustained in the performance of his official duties, the legislature shall appropriate the sum of ten thousand dollars, which shall be paid to the surviving spouse of such member of the civil air patrol, and in addition thereto, should such member of the civil air patrol be survived by minor children, the legislature shall appropriate the sum of five thousand dollars for each of said children, which sum shall be paid to the duly appointed and qualified tutor or other legal representative of said child.

D. No such payment shall be made until a judgment of a court of competent jurisdiction has become final and such judgment has decreed that the member of the civil air patrol did suffer death as a result of injury sustained in the performance of his official duties and that the person killed was not covered by workers' compensation provided by the United States Air Force.

E. Suit shall be instituted by the attorney general against the legislative auditor in the district court of the parish in which the state capitol is situated in any case where it appears that such a member of the civil air patrol has suffered death in the circumstances provided by this Section and jurisdiction over such suit is hereby conferred on said court. Any judgment rendered by such court shall be subject to appeal as in other civil matters.

F. Such suit may be instituted under the laws applicable to declaratory judgments and any such suit shall be regarded as presenting a justiciable controversy between the attorney general and the legislative auditor.

Added by Acts 1974, No. 638, §1, eff. Jan. 1, 1975. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2004, No. 712, §1, eff. July 6, 2004.



RS 29:656 - Disaster emergency services; limitation of liability

§656. Disaster emergency services; limitation of liability

A. When providing disaster emergency services or assistance pursuant to R.S. 29:701 through 716*, no member of the civil air patrol who in good faith gratuitously renders emergency care, first aid, or rescue at the scene of an emergency, or moves a person receiving such care, first aid, or rescue to a hospital or other place of medical care shall be liable for any damages as a result of any act or omission in rendering the care or services or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the person involved in the emergency. This Section shall not exempt a member from liability for damages caused by intentional or grossly negligent acts or omissions.

B. This limitation of liability is personal to the member rendering such care or service or furnishing such transportation and shall not inure to the benefit of any employer or other person legally responsible for the acts or omissions of such individual, nor shall it inure to the benefit of any insurer.

Acts 1993, No. 861, §1.

*NOTE: REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993. SEE NOW R.S. 29:721 THROUGH 736.



RS 29:657 - Disaster emergency services; injuries sustained; benefits

§657. Disaster emergency services; injuries sustained; benefits

A. If a member of the civil air patrol is injured by accident or contracts a disease or illness while in the course of providing services or assistance during an official mission or emergency preparedness exercise and training pursuant to R.S. 29:721 through 736, the state shall provide or pay for the following:

(1) Necessary medical, surgical, and hospital services and medicines incurred as a result of the injury, disease, or illness.

(2) The repair or replacement of a prosthetic device which is damaged or destroyed in such an accident, including eyeglasses, artificial limbs, hearing aids, dentures, or any other prosthetic device.

(3) Actual travel expenses reasonably and necessarily incurred in obtaining the services or devices described in Paragraph (1) or (2).

B. The state shall have no other liability to the member for damages or other costs resulting from the injury, disease, or illness.

Acts 1993, No. 861, §1; Acts 2004, No. 712, §1, eff. July 6, 2004.



RS 29:701 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§701. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:702 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§702. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:703 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§703. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:704 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§704. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:705 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§705. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:706 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§706. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:707 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§707. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:708 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§708. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:709 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§709. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:710 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§710. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:711 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§711. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:712 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§712. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:713 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§713. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:714 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§714. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:715 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§715. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:716 - REPEALED BY ACTS 1993, NO. 800, 3, EFF. JUNE 22, 1993.

§716. REPEALED BY ACTS 1993, NO. 800, §3, EFF. JUNE 22, 1993.



RS 29:721 - Short title

CHAPTER 6. THE LOUISIANA HOMELAND SECURITY AND

EMERGENCY ASSISTANCE AND DISASTER ACT

§721. Short title

This Chapter shall be cited as the "Louisiana Homeland Security and Emergency Assistance and Disaster Act".

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:722 - Purpose

§722. Purpose

A. Because of the existing possibility of the occurrence of emergencies and disasters of unprecedented size and destructiveness resulting from terrorist events, enemy attack, sabotage, or other hostile action, or from fire, flood, earthquake, or other natural or manmade causes, and in order to ensure that preparations of this state will be adequate to deal with such emergencies or disasters, and in order to detect, prevent, prepare for, investigate, respond to, or recover from these events, and generally to preserve the lives and property of the people of the state of Louisiana, it is hereby found and declared to be necessary:

(1) To create and provide for designation of the Governor's Office of Homeland Security and Emergency Preparedness as the state homeland security and emergency preparedness agency and to authorize the creation of local organizations for emergency preparedness in the political subdivisions of the state.

(2) To confer upon the governor and upon the parish presidents the emergency powers provided in this Chapter.

(3) That statewide and local plans for homeland security and emergency preparedness be prepared and approved without further delay and be maintained current to the maximum extent possible.

(4) To reduce vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural or man-made catastrophes, riots, acts of terrorism, or hostile military or paramilitary action.

(5) To prepare for prompt and efficient evacuation, rescue, care, and treatment of persons victimized or threatened by disasters or emergency.

(6) To provide a setting conducive to the rapid and orderly start of restoration and rehabilitation of persons and property affected by emergencies or disasters.

(7) To authorize and provide for cooperation in emergency or disaster prevention, mitigation, preparedness, response, and recovery.

(8) To authorize and provide for management systems embodied by coordination of activities relating to emergency or disaster prevention, mitigation, preparedness, response, and recovery by agencies and officers of this state, and similar state-local, interstate, and foreign activities in which the state and its political subdivisions may participate.

B. It is further declared to be the purpose of this Chapter and the policy of the state of Louisiana that all homeland security and emergency preparedness functions of the state be coordinated to the maximum extent possible with the comparable functions of the federal government, other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the resources and facilities available for dealing with any emergency or disaster that may occur.

C. It is further declared to be the purpose of this Chapter and the policy of the state of Louisiana that all homeland security and emergency preparedness functions of the state shall follow the principles outlined in the National Incident Management System (NIMS) or its successor.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §§1, 3, eff. June 15, 2006.



RS 29:723 - Definitions

§723. Definitions

As used in this Chapter:

(1) "Designated emergency area" means the specific area, which shall be limited to the actual affected local area or parish or parishes or such areas as designated in an executive order or proclamation of the governor or parish president.

(2) "Disaster" means the result of a natural or man-made event which causes loss of life, injury, and property damage, including but not limited to natural disasters such as hurricane, tornado, storm, flood, high winds, and other weather related events, forest and marsh fires, and man-made disasters, including but not limited to nuclear power plant incidents, hazardous materials incidents, oil spills, explosion, civil disturbances, public calamity, acts of terrorism, hostile military action, and other events related thereto.

(3) "Emergency" means:

(a) The actual or threatened condition which has been or may be created by a disaster; or

(b)(i) Any natural or man-made event which results in an interruption in the delivery of utility services to any consumer of such services and which affects the safety, health, or welfare of a Louisiana resident; or

(ii) Any instance in which a utility's property is damaged and such damage creates a dangerous condition to the public.

(iii) Any national or state emergency, including acts of terrorism or a congressional authorization or presidential declaration pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.).

(4) "Emergency preparedness" means the mitigation of, preparation for, response to, and the recovery from emergencies or disasters. The term "emergency preparedness" shall be synonymous with "civil defense", "emergency management", and other related programs of similar name.

(5) "Essential workforce" or "critical workforce" means public safety officials, disaster response personnel, and other such employees of federal, state, and local governmental agencies, or contractors of such agencies and specific private sector employees, possessing important skills and training in emergency mitigation, preparedness, response, and recovery as designated by the parish homeland security and emergency preparedness agency or in the absence of such designation by the parish homeland security and emergency preparedness agency, such designation by the Governor's Office of Homeland Security and Emergency Preparedness. Businesses who deem private sector employees essential or critical for mitigation, preparedness, response, and recovery of private business assets and resources shall identify such employees and obtain the necessary designation and credentials for such employees to be classified essential or critical. In addition to identifying personnel to the parish homeland security and emergency preparedness agency, or in the absence thereof, to the Governor's Office of Homeland Security and Emergency Preparedness, a licensed private security company shall submit a list of their employees and their assignment to the Louisiana State Board of Private Security Examiners for any employee that the private security company wants to be designated and classified as essential or critical workforce.

(6) "Evacuation" means an operation whereby all or part of a particular population is temporarily relocated, whether individually or in an organized manner, from an area in which a disaster or emergency has been declared and is considered dangerous for health or safety of the public.

(a) "Voluntary evacuation" or "advisory evacuation" means an evacuation that may be ordered when a disaster or emergency has been declared and evacuation is recommended due to the potential for rapidly changing conditions to develop into a serious threat and all persons in designated evacuation areas are recommended to consider relocating to safer locations for their own safety.

(b)(i) "Mandatory evacuation" means an evacuation that may be ordered when a disaster or emergency has been declared and danger is imminent, conditions exist that seriously imperil or endanger the lives of those in a defined area, and government officials strongly urge and order all persons in designated evacuation areas to relocate to safer locations for their own safety. Personal discretion is not to be considered a deciding factor.

(ii) A mandatory evacuation order applies to the public in general. All nonessential persons are ordered to immediately leave the area via the described evacuation routes. Exceptions to a mandatory evacuation order are those persons designated as essential workforce or critical workforce. However, persons designated as essential workforce or critical workforce are expected to eventually seek adequate shelter prior to the onset of emergency conditions.

(c)(i) "Forced evacuation" means an evacuation that may be ordered as a last resort when a disaster or emergency has been declared and danger of loss of life is imminent, and conditions exist that critically imperil or endanger the lives of those in a defined area. During a forced evacuation, government officials may direct and compel all persons in designated evacuation areas to relocate to safer locations for their own safety.

(ii) A forced evacuation order shall apply to the public in general and may include personnel designated as essential workforce or critical workforce. Forced evacuations are designed for small geographic areas affected by a local emergency or disaster. When a parish president determines that the size of the population or geographic area to be evacuated during a forced evacuation exceeds the local government's resources and capabilities to enforce the evacuation, he may request the governor to issue a state-forced evacuation order. The governor may utilize the national guard, state police, public safety agencies, or available federal agencies to enforce the evacuation order.

(iii) No person who refuses to evacuate an evacuation area after a forced evacuation order has been issued shall have a cause of action for damages, death, or injury against the state or any political subdivision thereof, or other agencies, or the agents, employees, or representatives of any of them.

(7) "First responders" means the first arriving organized responders with the capability and mission to contain, mitigate, and resolve the emergency at hand.

(8) "Homeland" means the state of Louisiana, and where the context requires, means the parishes of the state of Louisiana, "the United States".1

(9) "Interoperability" means the ability of two or more systems or their components to exchange information and to use the information exchanged.

(10) "Interoperability for public safety" means the ability for emergency services and public safety agencies to talk to one another via communications systems and share information with one another accurately, on demand, in real time, when needed, and when authorized, regardless of the device used.

(11) "Local governmental subdivision" means a parish of the state of Louisiana.

(12) "Necessary designation and credentials" means appropriate credentials obtained from the parish homeland security and emergency preparedness agency or any regional cooperative of parish homeland security and emergency preparedness agencies. In the absence of any plan by a parish homeland security and emergency preparedness agency or regional cooperative, necessary designation and credentials means appropriate credentials obtained in accordance with the State of Louisiana Standard Operating Procedure Statewide Credentialing/Access Program.

(13) "Parish president" means the president of any parish, mayor-president, mayor of New Orleans (Orleans Parish), or police jury president.

(14) "State Unified Command Group" or "UCG" means the group which is established by executive order of the governor to bring senior officials within the governor's office and cabinet secretaries or their designees together with a common objective of effectively managing an incident and ensuring that regardless of the number of agencies or jurisdictions involved, all decisions will be based upon mutually agreed upon objectives with the governor as the unified commander.

(15) "Statewide communications interoperability plan for first responders" means a statewide shared communications system for first responders with the ability to transport and receive voice, data, image, and video information adopted by the interoperability subcommittee.

(16) "Statewide interoperability plan" means short-term and long-term statewide plans for interoperability for communications and information sharing needed during an emergency and adopted by the state Unified Command Group.

(17) "Terrorism" or "acts of terrorism" shall have the same meaning as provided in R.S. 14:128.1.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1998, 1st Ex. Sess., No. 57, §1, eff. April 29, 1998; Acts 2001, No. 8, 2nd Ex. Sess., §1, eff. Oct. 16, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2008, No. 214, §1, eff. June 16, 2008; Acts 2008, No. 797, §1; Acts 2009, No. 512, §1.

1As appears in enrolled bill.



RS 29:724 - Powers of the governor

§724. Powers of the governor

A. The governor is responsible for meeting the dangers to the state and people presented by emergencies or disasters, and in order to effectuate the provisions of this Chapter, the governor may issue executive orders, proclamations, and regulations and amend or rescind them. Executive orders, proclamations, and regulations so issued shall have the force and effect of law.

B.(1) A disaster or emergency, or both, shall be declared by executive order or proclamation of the governor if he finds that a disaster or emergency has occurred or the threat thereof is imminent. The state of disaster or emergency shall continue until the governor finds that the threat of danger has passed or the disaster or emergency has been dealt with to the extent that the emergency conditions no longer exist and terminates the state of disaster or emergency by executive order or proclamation, but no state of disaster or emergency may continue for longer than thirty days unless renewed by the governor.

(2) The legislature, by petition signed by a majority of the surviving members of either house, may terminate a state of disaster or emergency at any time. This petition terminating the state of emergency or disaster may establish a period during which no other declaration of emergency or disaster may be issued. Thereupon, the governor shall issue an executive order or proclamation ending the state of disaster or emergency.

(3) All executive orders or proclamations issued under this Subsection shall indicate the nature of the disaster or emergency, the designated emergency area which is or may be affected, and the conditions which have brought it about or which make possible the termination of the state of disaster or emergency. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster or emergency prevent or impede it, promptly filed with the Governor's Office of Homeland Security and Emergency Preparedness and with the secretary of state.

(4) As soon as conditions allow, the governor may proclaim a reduction of the designated emergency area, or the termination of the state of emergency.

C. The declaration of an emergency or disaster by the governor shall:

(1) Activate the state's emergency response and recovery program under the command of the director of the Governor's Office of Homeland Security and Emergency Preparedness.

(2) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if he deems this action necessary for the preservation of life or other disaster mitigation, response, or recovery.

(3) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein.

D. In addition to any other powers conferred upon the governor by law, he may do any or all of the following:

(1) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster or emergency.

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property if he finds this necessary to cope with the disaster or emergency.

(5) Prescribe routes, modes of transportation, and destination in connection with evacuation.

(6) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

(7) Make provision for the availability and use of temporary emergency housing.

E. In the event of an emergency declared by the governor pursuant to this Chapter, any person or representative of any firm, partnership, or corporation violating any order, rule, or regulation promulgated pursuant to this Chapter, shall be fined not more than five hundred dollars or confined in the parish jail for not more than six months, or both. No executive order, proclamation, or regulation shall create or define a crime or fix penalties.

F. No organization for homeland security and emergency preparedness established under this Chapter shall be employed directly or indirectly for political purposes.

G. Notwithstanding the provisions of this Section, except in an imminent life threatening situation nothing herein shall restrict any uniformed employee of a licensed private security company, acting within the scope of employment, from entering and remaining in an area where an emergency has been declared. The provisions of this Subsection shall apply if the licensed private security company submits a list of employees and their assignment to be allowed into the area, to the Louisiana State Board of Private Security Examiners, which shall forward the list to the chief law enforcement office of the parish and, if different, the agency in charge of the scene.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1999, No. 267, §2; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2009, No. 512, §1.



RS 29:725 - State emergency and disaster agency; powers of director

§725. State emergency and disaster agency; powers of director

A. The Governor's Office of Homeland Security and Emergency Preparedness is hereby established as a state agency within the office of the governor.

B. The governor shall designate the Governor's Office of Homeland Security and Emergency Preparedness as the state homeland security and emergency preparedness agency. The office shall be an independent agency in the office of the governor and, through its director, shall report directly to the governor. The office shall have authority for and shall be responsible for its own accounting and budget control, procurement and contract management, personnel management, and grants management and shall carry out these functions either directly or through authorized assignment to another state agency or department. The office shall have authority to enter into contracts and agreements necessary in carrying out its functions and responsibilities.

C.(1) There shall be a director of the Governor's Office of Homeland Security and Emergency Preparedness who shall be appointed by the governor, subject to Senate confirmation. He shall administer the state emergency preparedness agency as provided in this Chapter. The director shall serve at a salary fixed by the governor, which salary shall not exceed the amount approved for the position by the legislature.

(2) The director shall have had at least ten years of emergency management experience or equivalent experience in emergency operations.

D. The director may adopt and promulgate, pursuant to the Administrative Procedure Act, such rules and regulations as are necessary to implement his authority under the provisions of this Chapter and such authority as the governor shall delegate to him pursuant to the provisions of this Chapter.

E. The director shall appoint a deputy director, subject to senate confirmation, to administer the provisions of this Chapter. The deputy director shall have and may exercise such powers and duties of the director as the director shall delegate to him. The director may appoint such assistant deputy directors as may be necessary to carry out the functions of the office, including but not limited to homeland security, emergency preparedness, and recovery. Each assistant deputy director shall have and may exercise such powers and duties of the director or the deputy director as the director or deputy director shall delegate to him.

F. The director shall, in addition to other staff, appoint regional coordinators and may appoint assistant coordinators for each homeland security and emergency preparedness region throughout the state, as provided by R.S. 29:726(E)(21) to assist each of the parish offices of homeland security and emergency preparedness in the administration of the provisions of this Chapter.

G.(1) The director may employ such professional, technical, clerical, stenographic, and other personnel, and he shall fix their compensation and may make expenditures from available funds appropriated for the Governor's Office of Homeland Security and Emergency Preparedness or other funds made available to him for purposes of homeland security and emergency preparedness as may be necessary to carry out the purposes of this Chapter. During a gubernatorially declared disaster or emergency, the director shall have the authority to expend funds for emergency protective measures even if there is no budget authority of funds available. The director, the deputy director, and the assistant deputy directors, if appointed, shall be provided with the necessary and appropriate office space, furniture, equipment, supplies, stationery, and printing. The necessary mileage, office expenses, salaries of personnel, postage, telephone, and expressage shall be chargeable to any funds available for homeland security and emergency preparedness.

(2) All current and future employees of the Governor's Office of Homeland Security and Emergency Preparedness shall be subject to the laws, rules, and regulations governing employees in unclassified state service. Such employees shall remain in unclassified state service.

H. The director, subject to the direction and control of the governor, shall be the executive head of the state homeland security and emergency preparedness agency and as such shall be responsible to the governor for carrying out the programs for homeland security and emergency preparedness for the state of Louisiana. He shall coordinate the activities of all agencies and organizations for homeland security and emergency preparedness within the state and shall maintain liaison with and cooperate with homeland security and emergency preparedness agencies and organizations of other states and of the federal government. All state agencies and departments shall comply with directives from the Governor's Office of Homeland Security and Emergency Preparedness relating to emergency planning and operations.

I. The Governor's Office of Homeland Security and Emergency Preparedness shall operate pursuant to rules developed, adopted, and promulgated as provided for state agencies in the Administrative Procedure Act. Such rules shall be subject to the authority of the legislature to oversee their development as provided in such Act and for such purpose shall be submitted to the Senate Committee on Homeland Security and the House Committee on Homeland Security.

J. The director shall provide a working space for a liaison from each house of the legislature selected by the chairman of the Senate Committee on Homeland Security and selected by the chairman of the House Committee on Homeland Security, respectively, on the floor of the state emergency operations center with same access to areas and briefings given to the unified command group. He shall coordinate with the chairman of the Senate Committee on Homeland Security and the chairman of the House Committee on Homeland Security to include a role of support for the legislature within the Emergency Operations Plan (EOP) and to provide for an Emergency Support Function (ESF) for the legislature.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §§1, 3, eff. June 15, 2006; Acts 2008, No. 122, §1.



RS 29:725.1 - Legal representative of office; state attorney general

§725.1. Legal representative of office; state attorney general

The attorney general shall be the legal advisor to the Governor's Office of Homeland Security and Emergency Preparedness and, except as otherwise provided by law, shall counsel and advise the office and shall represent it in any and all matters when called upon to do so.

Acts 2006, No. 442, §1, eff. June 15, 2006.



RS 29:725.2 - Confidentiality of certain records

§725.2. Confidentiality of certain records

A.(1) Notwithstanding any other provision of law to the contrary, records in the custody of the Governor's Office of Homeland Security and Emergency Preparedness containing certain security sensitive information which shall be the same type of information as described in R.S. 44:3.1 and 3.2 shall be deemed confidential.

(2) Such nondisclosure shall not apply to necessary use by duly authorized officers or employees of state, federal, or local government in carrying out their responsibilities as provided by applicable state law or applicable federal law.

B. The provisions of this Section shall not prevent any person from examining and copying any books, records, papers, accounts, or other documents of the Governor's Office of Homeland Security and Emergency Preparedness, except as provided in Subsection A of this Section. Such records shall not be subject to the provisions of R.S. 44:5.

C. If a public record is applied for during an imminent threat of a disaster or emergency or during a disaster or emergency, the office shall immediately notify the requestor as to the reasons why such record shall not be immediately available.

Acts 2006, No. 442, §1, eff. June 15, 2006.



RS 29:725.3 - Office of interoperability; legislative finding; declaration of intent

§725.3. Office of interoperability; legislative findings; declaration of intent

A combination of law enforcement, public safety leaders, health and emergency medical staff interests, technology and communication managers and technicians, vendors of communication systems, public officials, and state and federal agencies are all needed to address the complexities of communications interoperability in this state. The creation of the office of interoperability is not to identify a single solution, but to identify and implement interoperability solutions that are always available and can be accessed statewide. Solutions are needed for a secure and interoperable communications system accessible to public safety agencies and personnel, first responders, decision makers, and the public, allowing for clear and efficient exchange of voice, data, image, and video information during day-to-day operations, natural disasters, emergency response situations, and terrorist attacks.

Acts 2008, No. 797, §1.



RS 29:725.4 - Office of interoperability; creation and authority

§725.4. Office of interoperability; creation and authority

The office of interoperability is established within the Governor's Office of Homeland Security and Emergency Preparedness. The office shall have the authority to oversee, direct, and manage interoperability programs and efforts identified in the statewide interoperability plan and the statewide communications interoperability plan for first responders in coordination with local, state, and federal officials. The office shall address critical interoperability issues relating to public safety and emergency response, including communications, spectrum, networks, equipment, training, and other areas as needs are identified.

Acts 2008, No. 797, §1.



RS 29:725.5 - Assistant deputy director of interoperability

§725.5. Assistant deputy director of interoperability

A. The office of interoperability shall be headed by an assistant deputy director of interoperability who shall be in the unclassified service. The assistant deputy director may delegate authority to such designees or to any governmental body as the assistant deputy director may deem appropriate within the limitations of state and federal laws, rules, and regulations. The assistant deputy director of interoperability may promulgate rules and regulations to carry out the provisions of R.S. 29:725.1 through 725.5.

B. The assistant deputy director of interoperability shall work in conjunction with the state Unified Command Group and interoperability subcommittee to develop, implement, and maintain a secure interagency communication across jurisdictional and geographic boundaries to enable end users to access authorized information when and how they need it as identified in the statewide interoperability plan and statewide communications interoperability plan for first responders.

C. The assistant deputy director of interoperability shall perform the following functions:

(1) Serve as chairman of the interoperability subcommittee.

(2) Serve as the state liaison for interoperability.

(3) Administer the statewide interoperability plan and statewide communications interoperability plan for first responders in coordination with the chief information officer or his designee.

(4) Partner with local, state, and federal officials to achieve emergency response interoperability in every parish throughout the state.

(5) Leverage existing local, state, and federal efforts, including assets and resources, to ensure better coordination and accountability for activities including but not limited to research and development, testing and evaluation, standards, technical assistance, training, and funding for interoperability.

(6) Support the creation of interoperability standards.

(7) Submit recommendations to the legislature relative to any changes in state law necessary to remove barriers to achieving communications interoperability.

Acts 2008, No. 797, §1.



RS 29:725.6 - State Unified Command Group

§725.6. State Unified Command Group

A. The state Unified Command Group, herein referred to as "UCG", is hereby established and shall be composed of the members established by executive order of the governor. The UCG is the strategic decision making body for emergencies in the state with the governor serving as the unified commander. The complex array of traditional and emerging threats and hazards demands the application of a unified and coordinated approach to emergency incident management not only during emergencies but during day-to-day operations of state government.

B.(1) The UCG shall hold meetings quarterly other than during a state declared emergency and at such times as the chairman deems necessary, beginning September 2008.

(2) To the extent permitted by and in accordance with R.S. 44:1 et seq., each officer, board, commission, council, department, or agency of state government, and each political subdivision of the state shall make available all facts, records, information, and data requested by the UCG and cooperate with the UCG in carrying out the functions imposed by this Section.

(3) The roles, duties, and activities of the UCG shall include but are not limited to the following:

(a) Submitting recommendations to the legislature relative to any changes in state law necessary to remove barriers to achieving the goals of the UCG.

(b) Establishing a comprehensive statewide interoperability plan for short-term and long-term initiatives.

(c) Submitting a semi-annual report to the governor and entities involved in the statewide plan by January first and July first of each year which includes a copy of the current or revised statewide interoperability plan.

(d) Re-prioritizing initiatives in the statewide plan, as needed, to address immediate communication needs in cases of emergencies or disasters.

(e) Centralizing coordination among multiple agencies, including local, state, and federal.

(4) The UCG may adopt rules and procedures for its operation.

(5)(a) The UCG is authorized to apply for, contract for, receive, and expend for its purposes any appropriation or grant from the state, its political subdivisions, the federal government, or any other public or private source.

(b) The UCG shall allocate the funds according to the initiatives set forth in the statewide communications interoperability plan for first responders and statewide interoperability plan.

(c) The UCG shall have oversight in reviewing the spending of federal funds and additional sources of funding earmarked for interoperability to optimize the investment and resources needed in planning, implementing, and maintaining a statewide interoperability plan.

(6) There shall be three permanent subcommittees of the UCG as provided for in this Paragraph. In addition, the UCG may establish other subcommittees as it deems advisable and feasible. Except as provided in Subparagraph (a) of this Paragraph, only the UCG may take official action.

(a)(i) An "interoperability subcommittee" is hereby established and shall be composed of the following members:

(aa) Assistant deputy director of interoperability, or his designee.

(bb) Commissioner of the division of administration, or his designee.

(cc) Adjutant general of the Louisiana National Guard, or his designee.

(dd) President of the Louisiana Sheriffs Association, Inc., or his designee.

(ee) President of the Louisiana Association of Chiefs of Police, Inc., or his designee.

(ff) President of the Louisiana Fire Chiefs Association, or his designee.

(gg) Chair of the regional parish homeland security and emergency preparedness directors committee, or his designee.

(hh) The deputy secretary of the Department of Public Safety and Corrections, public safety services, or his designee.

(ii) Executive director of the Governor's Office of Indian Affairs, or his designee.

(jj) A representative of the Association of Public-Safety Communications Officials.

(kk) A representative of the Louisiana Ambulance Alliance.

(ll) One representative from each of the nine GOHSEP regions. The initial representatives shall be designated by the executive order. Thereafter, the representatives shall be designated pursuant to a selection procedure determined by the interoperability subcommittee.

(ii) The roles, duties, and activities of the subcommittee shall include but are not limited to:

(aa) Designing, constructing, and assisting in administering and maintaining a statewide communications interoperability plan for first responders with the ability to transport and receive voice, data, image and video information during day-to-day operations, natural disasters, emergency response situations, and terrorist attacks.

(bb) Leveraging the technical expertise of the committee and third-party resources to develop and approve procedural requirements and technical requirements to implement the statewide communications interoperability plan for first responders.

(cc) Coordinating interoperability issues with emergency alert services, 911 services, 211 services, integrated criminal justice systems, as well as identifying other systems which may need to be addressed by the committee.

(dd) Establishing advisory subcommittees for specific issues.

(ee) Submitting a semi-annual report to the governor and to the UCG by January first and July first of each year which includes a copy of the current or revised statewide communications interoperability plan for first responders.

(ff) Recommending additions or deletions to the UCG on the statewide interoperability plan, but shall have no authority to change the plan.

(iii) The chairman of the subcommittee shall be the assistant deputy director of interoperability. All remaining officers shall be elected by and from the membership of the subcommittee.

(iv) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees and approved by the chairman of the subcommittee, if funding is available.

(v) The subcommittee shall meet at regular intervals at the direction of the chairman.

(b)(i) A "first responders subcommittee" is hereby established and shall be composed of the following members:

(aa) President of the Louisiana Sheriffs Association, Inc., or his designee.

(bb) President of the Louisiana Association of Chiefs of Police, Inc., or his designee.

(cc) President of the Louisiana Fire Chiefs Association, or his designee.

(dd) Chair of the Regional Parish Homeland Security and Emergency Preparedness Directors Committee, or his designee.

(ee) State fire marshal, or his designee.

(ff) The deputy secretary of the Department of Public Safety and Corrections, public safety services, or his designee.

(gg) The director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

(ii) The roles, duties, and activities of the subcommittee shall include but are not limited to:

(aa) Planning and advising on issues identified by the Governor's Office of Homeland Security and Emergency Preparedness and the UCG regarding first responders.

(bb) Establishing advisory subcommittees for specific issues.

(cc) Submitting a semi-annual report to the governor and to the UCG by January first and July first of each year.

(iii) The chairman of the subcommittee shall be appointed by the director of the Governor's Office of Homeland Security and Emergency Preparedness. All remaining officers shall be elected by and from the membership of the subcommittee.

(iv) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees and approved by the chairman of the subcommittee, if funding is available.

(v) The subcommittee shall meet at regular intervals at the direction of the chairman.

(c)(i) A "regional parish OEP parish directors subcommittee" is hereby established and shall be composed of the following members:

(aa) Each regional parish office of emergency preparedness director, or his designee.

(bb) The director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

(ii) The roles, duties, and activities of the subcommittee shall include but are not limited to:

(aa) Planning and advising on strategic emergency management issues from a regional perspective.

(bb) Establishing advisory subcommittees for specific issues.

(cc) Submitting a semi-annual report to the governor and to the UCG by January first and July first of each year.

(iii) The chairman of the subcommittee and remaining officers shall be elected by and from the membership of the subcommittee on a rotational basis established by the subcommittee.

(iv) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees and approved by the chairman of the subcommittee, if funding is available.

(v) The subcommittee shall meet at regular intervals at the direction of the chairman.

(7) The UCG may recommend additions or deletions to the interoperability subcommittee on the statewide communications interoperability plan for first responders, but shall have no authority to change the system.

Acts 2008, No. 797, §1.



RS 29:726 - Governor's Office of Homeland Security and Emergency Preparedness; authority and responsibilities

§726. Governor's Office of Homeland Security and Emergency Preparedness; authority and responsibilities

A. The Governor's Office of Homeland Security and Emergency Preparedness, under the governor, shall be responsible for homeland security and emergency preparedness in the state. In order to perform the duties and functions required under this Chapter, the office may establish and maintain office of homeland security and emergency preparedness operations centers. The office may obtain immovable property for such operations centers by sale, transfer, grant, donation, lease, exchange, or any other means, including interagency transfers of property and cooperative endeavors.

B. The office shall prepare and maintain a homeland security and state emergency operations plan and keep it current, which plan may include any of the following:

(1) Prevention and minimization of injury and damage caused by disaster or emergency.

(2) Prompt and effective response to disaster or emergency.

(3) Emergency relief.

(4) Identification of areas particularly vulnerable to disasters or emergency.

(5) Recommendations for zoning, building, and other land use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact.

(6) Assistance to local officials in designing local emergency action plans.

(7) Authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, conflagration, or other disaster.

(8) Preparation and distribution to the appropriate state and local officials of catalogs of federal, state, and private assistance programs.

(9) Organization of manpower and chains of command.

(10) Coordination of federal, state, and local homeland security, disaster or emergency activities.

(11) Coordination of the state operations plan with the homeland security and emergency plans of other state agencies, local government, and the federal government.

(12) All parish hazard plans, hurricane evacuation and shelter plans, hazard mitigation plans, homeland security and emergency response plans, and such other emergency plans as required.

(13) Other necessary matters.

(14) Prevention of terrorist attacks within this state and reduction of the vulnerability of the homeland to terrorism, minimize the loss of life, injury, and property damage in the state resulting from acts of terrorism, and the coordination of all state and local plans for securing the homeland.

(15) Coordination with the Department of Homeland Security of the United States of responsibilities, duties, activities, and programs as may be required under the federal Homeland Security Act of 2002 for securing the homeland.

C. The Governor's Office of Homeland Security and Emergency Preparedness shall take an integral part in the development and revision of local and interjurisdictional emergency plans prepared under this Chapter. To this end it shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their homeland security and emergency preparedness agencies, and interjurisdictional planning and homeland security and emergency preparedness agencies. These personnel shall consult with subdivisions and agencies on a regularly scheduled basis and shall make field examinations of the areas, circumstances, and conditions to which particular local and interjurisdictional disaster plans are intended to apply, and may suggest or require revisions.

D. In preparing and revising the state homeland security and emergency operations plan, the office shall seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations, and community leaders. In advising local and interjurisdictional agencies, the office shall encourage them also to seek advice from these sources.

E. The office shall either directly or through authorized assignment to another state agency or department:

(1) Determine requirements of the state and its political subdivisions for food, clothing, and other necessities in the event of an emergency.

(2) Procure and pre-position supplies, medicines, materials, and equipment.

(3) Promulgate standards and requirements for local and interjurisdictional disaster plans.

(4) Periodically review local and interjurisdictional disaster plans.

(5) Provide for mobile support units.

(6) Assist political subdivisions, their homeland security and emergency preparedness agencies, and interjurisdictional homeland security and emergency preparedness agencies in establishing and operating training programs and programs of information.

(7) Make surveys of industries, resources, and facilities within the state, both public and private, as are necessary to carry out the purposes of this Chapter.

(8) Plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon.

(9) Establish a register of persons with types of training and skills important in homeland security and emergency mitigation, preparedness, response, and recovery.

(10) Establish a register of mobile and construction equipment and temporary housing available for use in a disaster emergency.

(11) Prepare, for issuance by the governor, executive orders, proclamations, and regulations as necessary or appropriate in coping with disasters or emergencies.

(12) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this Chapter and in implementing programs for disaster emergency mitigation, preparation, response, and recovery.

(13)(a) Include a proposed evacuation component in the homeland security and state emergency operations plan that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of evacuation activities.

(b) The proposed evacuation component shall, at a minimum, include all of the following:

(i) Guidelines for lifting tolls on state highways.

(ii) Procedures for ensuring coordination pertaining to evacuees crossing parish lines.

(iii) Procedures for directing people caught on evacuation routes to safe shelter.

(iv) Establishment of strategies for ensuring sufficient, reasonably priced fueling locations along evacuation routes.

(v) Establishment of policies and strategies for emergency medical evacuations.

(14)(a) Include a proposed shelter component in the homeland security and state emergency operations plan that includes specific regional and interregional planning provisions and promotes coordination of shelter activities between the public, private, and nonprofit sectors.

(b) The proposed shelter component shall, at a minimum, include all of the following:

(i) Establishment of strategies to ensure the availability of adequate public shelter space in each area of the state.

(ii) Establishment of strategies for refuge-of-last-resort programs.

(iii) Establishment of strategies to assist local emergency management efforts to ensure that adequate staffing plans exist for all shelters, including medical and security personnel.

(iv) Provisions for a post-disaster communications system for public shelters.

(v) Establishment of model shelter guidelines for operations, registration, inventory, power generation capability, information management, and staffing.

(vi) Procedures setting forth police guidelines for sheltering people with special needs.

(c) Notwithstanding the provisions of R.S. 15:542 to the contrary and notwithstanding any other provision of law to the contrary, a proposed shelter component in the homeland security and state emergency operations plan effective during a declared state of emergency shall include the following requirements:

(i) That a registered sexual offender shall not knowingly be housed or sheltered in the same area with other evacuees.

(ii) That a registered sexual offender, if possible, shall be provided shelter or housing in an alternative shelter separate and apart from the general population of evacuees.

(d) Notwithstanding the provisions of R.S. 15:542 or any other provision of law to the contrary, a proposed shelter component in the homeland security and state emergency operations plan shall include after the termination of the declared state of emergency, the following requirements:

(i) That a registered sexual offender shall not knowingly be housed or sheltered in shelters, hotels, Federal Emergency Management Agency trailer parks, or any other housing funded by the Federal Emergency Management Agency where the general population of evacuees is staying.

(ii) That a registered sexual offender shall be provided shelter or housing in an alternative location separate and apart from the shelters, hotels, or Federal Emergency Management Agency trailer parks or any other housing funded by the Federal Emergency Management Agency where the general population of evacuees are staying.

(e) During and after termination of a declared state of emergency, any person, official, or personnel of a federal or state charitable organization or institution who becomes aware of the fact that there is a registered sex offender being housed in any shelter facility shall be required to notify and disclose to the sheriff of the parish and the chief of police of the municipality the identity of any registered sex offender housed, even in a separate area, in the shelter facility.

(f) During or after the termination of a declared state of emergency, any person, official, or personnel of a federal or state charitable organization or institution reporting in good faith the name of a registered sex offender housed in any of their shelter facilities shall be immune from any civil or criminal liability which might otherwise result by reason of such action.

(15)(a) Include a proposed post-disaster response and recovery component in the homeland security and state emergency operations plan that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of post-disaster response and recovery activities.

(b) This proposed component shall provide for post-disaster response and recovery strategies according to whether a disaster or emergency is minor, major, or catastrophic.

(c) The proposed post-disaster response and recovery component shall, at a minimum, include all of the following:

(i) Establishment of the state's plan for post-disaster response and recovery.

(ii) Establishment of procedures for activating the state's plan.

(iii) Establishment of policies used to guide post-disaster response and recovery activities.

(iv) Description of the initial and continuous post-disaster response and recovery actions.

(v) Identification of the roles and responsibilities of each involved agency and organization.

(vi) Establishment of a comprehensive communications plan.

(vii) Establishment of procedures for monitoring mutual aid agreements.

(viii) Provision for rapid impact assessment teams.

(ix) Procedures to ensure the availability of an effective statewide urban search and rescue program coordinated with fire and emergency responders.

(x) Procedures to ensure the existence of a comprehensive statewide medical care and relief plan directed by the Department of Health and Hospitals.

(xi) Establishment of systems for coordinating volunteers and accepting and distributing donated funds and goods.

(16)(a) Propose the assignment of lead and support responsibilities to state agencies and personnel for emergency support functions and other support activities.

(b) Work in coordination with parish governing authorities to facilitate parish evacuation plans.

(c) Provide assistance to parish offices of emergency preparedness in the preparation of parish emergency operations plans.

(d) Report biennially to the governor, president of the Senate, speaker of the House of Representatives, and the chairperson of both the House and Senate committees having jurisdiction over homeland security and emergency preparedness, no later than February first of every odd-numbered year on the status of the emergency management capabilities of the state and its political subdivisions along with the most recent copy of the emergency operations plan.

(e) Provide a proposed initial progress report to the House Committee on House and Governmental Affairs and the Senate Committee on Senate and Governmental Affairs by May 1, 2006.

(17) By May 31, 2006, promulgate standards and regulations in accordance with the Administrative Procedure Act for local governments when a mandatory evacuation has been ordered for the evacuation of people located in high-risk areas utilizing all available modes of transportation, including but not limited to school and municipal buses, government-owned vehicles, vehicles provided by volunteer agencies, trains, and ships in advance of the approach of the storm to public shelters located outside of the risk area with priority consideration being given to the special needs of the following classes of people:

(a) The people with specific special needs such as persons who are elderly and persons who are infirm.

(b) Tourists.

(c) Those who refuse to leave.

(d) Those without personal transportation.

(18) By May 31, 2006, promulgate standards and regulations in accordance with the Administrative Procedure Act for local governments when a mandatory evacuation has been ordered for the evacuation or safe housing of essential workers located in high-risk areas.

(19) Report to the House Committee on Municipal, Parochial and Cultural Affairs and the Senate Committee on Local and Municipal Affairs by May 31, 2006, on their compliance with the provisions of Paragraphs (17) and (18) of this Subsection.

(20)(a) In consultation with parish homeland security and emergency preparedness agency authorities, assist in the formulation of emergency operation plans for the humane evacuation, transport, and temporary sheltering of service animals and household pets in times of emergency or disaster.

(i) Require that persons with disabilities who utilize service animals, as defined in the Americans with Disabilities Act, are evacuated, transported, and sheltered with those service animals and inform all facilities that provide shelter to persons with disabilities who are accompanied by their service animals of their legal obligation to provide shelter to both the person with a disability and the service animal.

(ii)(aa) Assist in the identification of evacuation shelters and other state facilities that are designed and equipped to accept and temporarily house household pets and canine search and rescue teams.

(bb) Assist in the development of guidelines for such shelters which may include standards or criteria for admission to such shelters, health and safety standards, basic minimum animal care standards regarding nutrition, space, hygiene, and medical needs, protocols, and procedures for ensuring adequate sheltering, management, and veterinary staffing for such shelters.

(iii)(aa) Enable, wherever possible, pet and pet-owner evacuations for residents with disabilities, who are elderly, or who have special needs, and all other residents whenever such evacuations can be accomplished without endangering human life.

(bb) The office shall coordinate the establishment of an identification system to enable household pet owners who are separated from their household pets during an evacuation to locate and reclaim such household pets.

(iv) Allow household pets in cages or carriers that safely and securely confine such pets and are specifically designed for the containment and transport of such pets to utilize public transportation during an impending disaster, when doing so does not endanger human life. If such pets are not allowed to use public transportation, the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is authorized to provide separate transportation for these pets. The office shall, in consultation with the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) and other appropriate agencies, assist in the development of plans to address the evacuation, transportation, and other needs of those household pets that are not evacuated or transported pursuant to this Item.

(v) Require animal shelters, humane societies, veterinary offices, boarding kennels, breeders, grooming facilities, hospitals, schools, animal testing facilities, and any other businesses or not-for-profit agencies that normally house household pets or service animals to create evacuation plans for such animals consistent with the provisions of this Paragraph. Such plans shall be made available to the public upon request and shall be filed annually with the Louisiana Department of Agriculture and Forestry, office of animal health and food safety, and with their respective parish office of homeland security and emergency preparedness.

(vi) Implement a public information program to provide guidance to household pet owners in formulating their own evacuation plans for their household pets and service animals, and inform such pet owners of the resources available to assist them in such evacuations.

(vii) Ensure the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is included in emergency preparedness exercises conducted or arranged through the state or parish government, and that animal rescue, evacuation and sheltering needs of residents with pets are made a part of those exercises.

(b) Coordinate the development and establishment of requirements for the authorization and training of volunteer workers to assist the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) in carrying out the provisions of this Paragraph.

(c) For the purposes of this Paragraph, "household pet" shall mean any domesticated cat, dog, and other domesticated animal normally maintained on the property of the owner or person who cares for such domesticated animal.

(21) Establish homeland security and emergency preparedness regions throughout the state, which regions shall only be adopted by and shall be uniform throughout all state agencies and departments for homeland security and emergency preparedness purposes, including but not limited to planning, exercises, response, and recovery.

(22) Conduct meetings, hold hearings, and appoint statewide and regional advisory committees to assist in all matters consistent with the intent and purposes of this Chapter.

(23) Review annually the state emergency operations plan.

(24) Review annually the state continuity of government plan.

(25) Study the feasibility of pre-bidding of contracts to provide for disaster response services such as but not limited to transportation services for evacuation purposes, housing or temporary and long-term shelter for evacuees, provision of emergency food supplies, water and ice, and debris removal and enter into such contracts deemed to be in the best interest of the state to preserve and protect life, health, safety, and property of all citizens.

(26) Do other things necessary, incidental, or appropriate for the implementation of this Chapter.

F. The Governor's Office of Homeland Security and Emergency Preparedness shall ascertain what means exist for rapid communications in times of disaster or emergencies, shall consider the desirability of supplementing these communications resources or of integrating them into a comprehensive state or state-federal telecommunication or other communications system or its several parts, shall evaluate the possibility of multipurpose use thereof for general state and local governmental purposes, and shall make recommendations to the governor as appropriate.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1999, No. 577, §1, eff. June 30, 1999; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, 1st Ex. Sess., No. 36, §1; Acts 2006, 1st Ex. Sess., No. 39, §1; Acts 2006, No. 285, §2; Acts 2006, No. 442, §3, eff. June 15, 2006.; Acts 2006, No. 615, §1, eff. June 23, 2006; Acts 2006, No. 800, §1; Acts 2009, No. 24, §2, eff. June 12, 2009; Acts 2014, No. 811, §15, eff. June 23, 2014.



RS 29:726.1 - Nongovernmental participation in the state recovery from public emergencies and disasters; Louisiana Family Recovery Corps

§726.1. Nongovernmental participation in the state recovery from public emergencies and disasters; Louisiana Family Recovery Corps

A. The provisions of this Chapter detail state plans and responsibilities for the protection and assistance of Louisiana citizens with regard to potential and actual public disasters and emergencies. The legislature finds that the resources of nongovernmental nonprofit organizations can contribute greatly to the state's formalized framework for implementation of the requirements of this Chapter. Inclusion of the efforts of nongovernmental nonprofit organizations in the state's emergency preparedness, response, and recovery plans to the greatest extent practicable is encouraged.

B.(1) There exists in Louisiana a nongovernmental entity known as the "Louisiana Family Recovery Corps", hereinafter referred to as the "Recovery Corps", which was established in the aftermath of Hurricanes Katrina and Rita to provide and coordinate the services needed by Louisiana citizens displaced and affected by those disasters. In furtherance of the public purpose to provide a complete and efficient state recovery from emergencies and disasters, the state may utilize the resources of the Recovery Corps for coordination and delivery of public and nonpublic services for purposes of human recovery from disasters.

(2) The Recovery Corps may specifically assist the state effort by:

(a) Coordinating collaboration in execution of service delivery.

(b) Communicating the availability of all services related to disaster recovery.

(c) Creation of a registry of nongovernmental nonprofit providers of recovery-related services, and provision of data relating to that registry to state and local recovery agencies as deemed necessary by such agencies. Nongovernmental nonprofit providers of recovery-related services owned or operated by an elected official shall not be included in the registry.

(d) Provision of household establishment resources for displaced residents.

(e) Services relating to the emotional well-being of displaced residents.

(f) Transitioning displaced residents from temporary to more permanent living arrangements.

(g) Assisting in reestablishing social and community service infrastructures within heavily damaged areas.

(h) Assisting in repatriation of displaced residents.

(3) The legislature finds that the utilization of the resources of the Recovery Corps may be particularly beneficial with respect to the delivery of services in:

(a) Geographic areas that have suffered significant impact to the extent that pre-disaster service providers or services are no longer available, or unavailable at the necessary levels.

(b) Geographic areas that suffered a rise in service demands due to relocation of displaced residents to a new area to the extent that service capacity has or is being mitigated.

(c) Geographic areas that need specialized services for displaced residents to address specific human services service deficiencies in a localized area.

(4) Any participation by the Recovery Corps in the state's homeland security and emergency operations shall be focused on human services or post-disaster recovery.

Acts 2007, No. 313, §1.



RS 29:726.2 - Public evacuation shelters

§726.2. Public evacuation shelters

A. It is the intent of the legislature that this state not have a deficit of safe public evacuation shelter space in any region of the state by the year 2014 and thereafter.

B. The director of the parish office of homeland security and emergency preparedness may request the use of public facilities, including schools, postsecondary education facilities, and other facilities owned or leased by the state or local governments, but excluding hospitals or nursing homes, which are suitable for use as public evacuation shelters and which are not subject to an existing and contrary agreement for use during an emergency response. The director of the parish office of homeland security and emergency preparedness shall coordinate with the appropriate school board, university, community college, technical school, or local governing board when requesting the use of such facilities as public evacuation shelters.

C. Any public facility that is the recipient of retrofitting or hardening construction that is funded from monies appropriated by the state or federal government for purposes of being used as a shelter, shall make the facility available for use as a public evacuation shelter at the request of the director of the Governor's Office of Homeland Security and Emergency Preparedness. Public facilities shall include all schools, postsecondary education facilities, and other facilities owned or leased by the state or local governments, excluding hospitals or nursing homes, that meet the minimum standards for use as an emergency shelter.

D. The Governor's Office of Homeland Security and Emergency Preparedness shall select from an inventory list of those facilities recommended by the directors of the parish offices of homeland security and emergency preparedness for retrofitting those public facilities that, with reasonable hardening or retrofitting modifications, would accelerate the state and local efforts to reduce the deficit in shelter space.

E. As used in this Section:

(1) "Public facilities" means those facilities which have been or will be constructed with any funds appropriated by the state and applied towards the construction costs of the facility.

(2) "Suitable for use as an emergency shelter" means that a public facility intended to be utilized as a public evacuation shelter should meet minimum criteria for structural survivability and sufficiency of operational space using the structural requirements of American Red Cross Standard ARC 4496, "Guidelines for Hurricane Evacuation Shelter Selection," and based on guidance from the Federal Emergency Management Agency.

F. Notwithstanding any other provision of law to the contrary, nothing herein shall restrict or impair the rights and responsibilities of a parish or police jury president to respond to an emergency.

Acts 2009, No. 353, §1, eff. July 6, 2009.



RS 29:726.3 - Critical Incident Planning and Mapping System

§726.3. Critical Incident Planning and Mapping System

A. To the extent that sufficient funds are appropriated to implement the provisions of this Section, the Governor's Office of Homeland Security and Emergency Preparedness shall develop, operate, and maintain a statewide critical incident planning and mapping system for all public buildings, nonpublic schools, proprietary schools, and nonpublic colleges and universities in this state to assist first responders when responding to a disaster or emergency.

B. The Governor's Office of Homeland Security and Emergency Preparedness shall create, develop, or acquire a computer system and software that has the capability to do the following:

(1) Store critical information as provided in Subsection C of this Section.

(2) Provide access to the critical information contained in the system to all first responders.

C.(1) To the extent that sufficient funds are available to implement the provisions of this Section, the office of facility planning and control, division of administration, the governing authority of each local governmental subdivision, and the superintendent of each local school district, and the Recovery School District, shall provide available information for public buildings located in this state to the Governor's Office of Homeland Security and Emergency Preparedness for inclusion in the system. The available information should include the following critical information for public buildings located in this state:

(a) Building floor plans.

(b) Evacuation plans and other fire protection information relative to each state building.

(c) Any known hazards associated with the building.

(2) To the extent that sufficient funds are available to implement the provisions of this Section, each nonpublic school, proprietary school, and nonpublic college or university shall provide available information for their buildings located in this state to their local parish office of emergency preparedness, which shall be uploaded to the Virtual Louisiana System for inclusion in the system by the Governor's Office of Homeland Security and Emergency Preparedness. The available information shall include the following critical information for public buildings located in this state:

(a) Building floor plans.

(b) Evacuation plans and other fire protection information relative to each state building.

(c) Any known hazards associated with the building. For purposes of this Subsection, "known hazards" shall include any hazard that might compromise the physical structure of the building or its occupants, creating an emergency situation requiring a response from first responder organizations such as local fire, emergency medical services, or law enforcement. These hazards shall be made known to first responders in incidents, including but not limited to active shooter incidents, fires, mass casualty events, hazardous material events, or weather events such as flash flooding and tornados.

(3) The information required by the provisions of Paragraphs (1) and (2) of this Subsection shall be available to first responders to assist in the determination of the best approach when responding to an emergency or disaster, including but not limited to the determination of evacuation routes and strategies for evacuation, alarms, and other signals or means of notification, plans for sheltering in place, and training and strategies for the prevention of attacks involving violence.

D. The Governor's Office of Homeland Security and Emergency Preparedness shall adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section. The rules shall provide for the following:

(1) The manner by which the critical information required by the provisions of Subsection C of this Section shall be transferred to the system from the office of facility planning and control, division of administration, the governing authority of local governmental subdivisions, school superintendents, nonpublic schools, proprietary schools, and nonpublic colleges and universities.

(2) The format by which those entities shall transfer critical information for inclusion in the system.

(3) The standards and conditions for the use of the system by first responders.

(4) The guidelines for the accessibility and confidentiality of information contained within the system.

(5) A list of the priorities for the distribution of any funds which may be available to the entities eligible to participate in the system.

(6) The guidelines for the training of persons on how to utilize the system.

E. The Governor's Office of Homeland Security and Emergency Preparedness shall take such actions as are necessary and appropriate to secure private, state, federal, or other public funds for the development, operation, and maintenance of the statewide critical incident mapping and planning system. The Governor's Office of Homeland Security and Emergency Preparedness may accept gifts, grants, and other contributions for the development, operation, and maintenance of the system.

F. Beginning on the first day of October 2011, the Governor's Office of Homeland Security and Emergency Preparedness shall provide to the legislature an annual report setting forth the progress of developing, operating, and maintaining the system.

G. For purposes of this Section:

(1) "Nonpublic college or university" means any private, postsecondary, academic degree-granting institution offering instruction and domiciled in this state and approved by the Board of Regents.

(2) "Nonpublic school" means any private elementary and secondary school in this state that meets a sustained curriculum or specialized course of study or quality comparable to that provided in public schools and operates a minimum session of not less than one hundred eighty days and is approved by the State Board of Elementary and Secondary Education. For purposes of this Section, "nonpublic school" shall exclude any home study program.

(3) "Political subdivision" means any parish, city, town, village, special district, or school district.

(4) "Proprietary school" means any business enterprise operated for a profit that is approved by the Board of Regents and maintains a physical building in this state where a course or courses of instruction or study are offered in a classroom.

(5) "Public building" means any building used or owned by the state or any political subdivision of the state and shall include any building used by any public elementary and secondary school, college, or university.

Acts 2011, No. 345, §1, eff. June 29, 2011; Acts 2013, No. 136, §1, eff. June 7, 2013.



RS 29:727 - Powers of the parish president; penalties for violations

§727. Powers of the parish president; penalties for violations

A. Each political subdivision within this state shall be within the jurisdiction of and served by the Governor's Office of Homeland Security and Emergency Preparedness for purposes of homeland security and emergency preparedness and by a parish homeland security and emergency preparedness agency responsible for emergency or disaster mitigation, preparedness, response, and recovery.

B. Each parish president is hereby authorized and directed to establish an office of homeland security and emergency preparedness for the respective parish.

C. Each parish president shall maintain a homeland security and emergency preparedness agency which, except as otherwise provided under this Chapter, has jurisdiction over and serves the entire parish.

D. A local disaster or emergency may be declared only by the parish president, except as otherwise provided in this Chapter. In that event, the state of emergency shall continue until the parish president finds that the threat of danger has been dealt with to the extent that emergency conditions no longer exist. The state of emergency may be terminated by executive order or proclamation, but no state of emergency may continue for longer than thirty days unless extended by the parish president. The state of emergency or disaster may be terminated by the governor, a petition signed by a majority of the surviving members of either house of the legislature, or a majority of the surviving members of the parish governing authority. The document terminating the state of emergency or disaster may establish a period during which no other declaration of emergency or disaster may be issued. All executive orders or proclamations issued under this Subsection shall indicate the nature of the emergency, the area or areas which are or may be affected, and the conditions which brought it about. Any order or proclamation declaring, continuing, or terminating a local disaster or emergency shall be given prompt and general publicity and shall be filed promptly with the office of emergency preparedness and the office of the clerk of court.

E. Notwithstanding any other provision of this Chapter, when the parish president declares a local disaster or emergency within such subdivision the parish president shall carry out the provisions of this Chapter. Nothing contained herein shall be construed to confer upon the parish president any authority to control or direct the activities of any state agency. When the disaster or emergency is beyond the capabilities of the local government, the parish president shall request assistance from the Governor's Office of Homeland Security and Emergency Preparedness. The declaration of a local emergency will serve to activate the response and recovery program of the local government.

F. In addition to any other powers conferred upon the parish president by the constitution, laws, or by a home rule charter or plan of government, such authority may do any or all of the following:

(1) Suspend the provisions of any regulatory ordinance prescribing the procedures for conduct of local business, or the orders, rules, or regulations of any local agency, if strict compliance with the provisions of any ordinance, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilize all available resources of the local government as reasonably necessary to cope with the local disaster or emergency.

(3) Transfer the direction, personnel, or functions of local departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property if he finds this necessary to cope with the local disaster.

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the boundaries of the parish if he deems this action necessary for mitigation, response, or recovery measures.

(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation within the local government's jurisdiction.

(7) Control ingress and egress to and from the affected area, the movement of persons within the area, and the occupancy of premises therein.

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

G. In the event of an emergency declared by the parish president pursuant to this Chapter, any person or representative of any firm, partnership, or corporation violating any order, rule, or regulation promulgated pursuant to this Chapter, shall be fined not more than five hundred dollars, or confined in the parish jail for not more than six months, or both.

H. No organization for homeland security and emergency preparedness established under this Chapter shall be employed directly or indirectly for political purposes.

I.(1) Each parish or police jury president, through the parish director of homeland security and emergency preparedness appointed pursuant to R.S. 29:728, shall form a parish emergency management advisory committee, to offer advice and counsel to the parish or police jury president on homeland security and emergency management issues set forth in the report prepared in accordance with Paragraph (4) of this Subsection. The parish or police jury president may consider the advice and counsel from the committee on such matters as planning, development, prioritization, coordination, and implementation of homeland security and emergency management issues to include but not be limited to homeland security and emergency management mitigation, preparedness, response and recovery, grant requests, and the expenditure of grant funds.

(2) The parish or police jury president shall serve as the chairperson of the committee or shall designate the parish director of homeland security and emergency preparedness to serve as the chairperson. If the parish or police jury president serves as the chairperson, the parish director of homeland security and emergency preparedness shall serve as vice chairperson of the committee.

(3)(a) At a minimum, the committee shall consist of the following for each parish:

(i) A fire chief from the parish as a representative of all the fire chiefs in the parish.

(ii) A chief executive officer from one of the municipalities of the parish, as a representative of all chief executive officers of the municipalities of the parish.

(iii) A police chief from the parish as a representative of all the police chiefs of the parish.

(iv) The sheriff of the parish or his designee.

(v) A senior executive from the emergency medical services community within the parish.

(b) The representatives of the fire chiefs, municipal chief executive officers, police chiefs, and emergency medical services shall be appointed to the committee by those persons holding the same position within the parish.

(4) The committee shall meet no less than twice per year and shall submit a report to the director of the Governor's Office of Homeland Security and Emergency Preparedness on or before April first of each year, commencing on April 1, 2010. The annual report shall address those issues identified by the director in consultation with the regional parish office of emergency preparedness parish directors' subcommittee pursuant to R.S. 29:725.6(B)(6)(c) by January first of each year.

(5) The requirement of the parish or police jury president to form a parish emergency advisory committee may be satisfied through any existing committee formed within the parish for the purpose of addressing the issues of homeland security and emergency preparedness provided that such existing committee meets the membership requirement set forth in Paragraph (3) of this Subsection.

(6) Nothing herein shall restrict or impair the rights and responsibilities of a parish or police jury president to respond to an emergency.

(7) Nothing herein shall restrict or impair the rights and responsibilities of a committee created by a parish police jury and other local agencies and municipalities pursuant to a joint services agreement to develop and implement a plan in response to an emergency.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2001, No. 1148, §1, eff. June 29, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2009, No. 524, §1.



RS 29:728 - Parish homeland security and emergency preparedness agency

§728. Parish homeland security and emergency preparedness agency

A. Each parish office of homeland security and emergency preparedness thus created shall have a director who shall be appointed by the parish president of the parish establishing such organization and each director shall be commissioned by the director of the Governor's Office of Homeland Security and Emergency Preparedness. The parish director thus appointed and commissioned shall serve at the pleasure of the parish president.

B. Nothing in this Section shall be construed to prevent the parish president from serving as the director.

C. The director of the parish office of homeland security and emergency preparedness shall have direct responsibility for the organization, administration, and operation of such local organization for homeland security and emergency preparedness subject to the direction and control of the parish president under the general direction and control of the governor and the Governor's Office of Homeland Security and Emergency Preparedness.

D. The director of the parish office of homeland security and emergency preparedness shall take and subscribe to the following oath:

"I _____________________, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the state of Louisiana, and the territory, institutions, and facilities thereof, both public and private, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; and I take this obligation freely, without any mental reservations or purpose of evasion; and that I will well and faithfully discharge the duties on which I am about to enter and I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates, the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am a member of the ___________________________ (parish) office of homeland security and emergency preparedness, I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."

E. The director may appoint an assistant director to administer the provisions of this Chapter. The assistant director shall have and may exercise such powers and duties of the director related thereto as the director shall delegate to him.

F. The parish president may authorize the director to employ such professional, technical, clerical, stenographic, and other personnel and he shall fix their compensation and may make expenditures from available funds appropriated or authorized by the state for purposes of homeland security and emergency preparedness as may be necessary to carry out the purposes of this Chapter. The director and the assistant director, if an assistant director is appointed, shall be provided with necessary and appropriate office space, furniture, equipment, supplies, stationery, and printing. The necessary mileage, office expenses, salaries of personnel, postage, telephone, and expressage shall be chargeable to any funds available for homeland security and emergency preparedness.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:729 - Parish homeland security and emergency preparedness agency authorities and responsibilities

§729. Parish homeland security and emergency preparedness agency authorities and responsibilities

A. The parish office of homeland security and emergency preparedness, under the parish president, shall be responsible for homeland security and emergency preparedness in the parish.

B. The parish office of homeland security and emergency preparedness shall prepare and maintain an all hazards emergency operations plan and keep it current, which plan may include any of the following:

(1) Prevention and minimization of injury and damage caused by disaster or emergency.

(2) Prompt and effective response to disaster or emergency.

(3) Emergency relief.

(4) Identification of areas particularly vulnerable to disasters or emergency.

(5) Recommendations for zoning, building, and other land use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact.

(6) Assistance to local officials in designing local homeland security and emergency action plans.

(7) Authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, conflagration, or other disaster.

(8) Preparation and distribution to the appropriate state and local officials of catalogs of federal, state, and private assistance programs.

(9) Organization of manpower and chains of command.

(10) Coordination of federal, state, and local disaster or homeland security and emergency activities.

(11) Coordination of the state operations plan with the homeland security and emergency plans of other state agencies, local government, and the federal government.

(12) Other necessary matters.

C. The parish office of homeland security and emergency preparedness shall take an integral part in the development and revision of local and interjurisdictional homeland security and emergency plans prepared under this Chapter. To this end, it shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their homeland security and emergency preparedness agencies, and interjurisdictional planning and homeland security and emergency preparedness agencies. These personnel shall consult with subdivisions and agencies on a regularly scheduled basis and shall make field examinations of the areas, circumstances, and conditions to which particular local and interjurisdictional disaster plans are intended to apply, and may suggest or require revisions.

D. In preparing and revising the plan, the parish office of homeland security and emergency preparedness shall seek the advice and assistance of government, business, labor, industry, agriculture, civic, and volunteer organizations, and community leaders.

E. The parish office of homeland security and emergency preparedness shall:

(1) Determine requirements of the parish and its political subdivisions for food, clothing, and other necessities in the event of an emergency.

(2) Procure and pre-position supplies, medicines, materials, and equipment.

(3) Promulgate standards and requirements for local and interjurisdictional disaster plans.

(4) Periodically review local and interjurisdictional disaster plans.

(5) Provide for mobile support units.

(6) Assist political subdivisions, their homeland security and emergency preparedness agencies and interjurisdictional homeland security and emergency preparedness agencies, in establishing and operating training programs and programs of information.

(7) Make surveys of industries, resources, and facilities within the parish, both public and private, as are necessary to carry out the purposes of this Chapter.

(8) Plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon.

(9) Establish a register of persons with types of training and skills important in emergency mitigation, preparedness, response, and recovery.

(10) Establish a register of mobile and construction equipment and temporary housing available for use in a disaster emergency.

(11) Prepare, for issuance by the parish president, executive orders, proclamations, and regulations as necessary or appropriate in coping with disasters or emergencies.

(12) Cooperate with the state and federal government and any public or private agency or entity in achieving any purpose of this Chapter and in implementing programs for disaster emergency mitigation, preparation, response, and recovery.

(13)(a) In consultation with experts in the fields of animal sheltering, veterinary medicine, public health and safety, other professional and technical personnel deemed appropriate, and the state office of homeland security and emergency preparedness, formulate emergency operation plans for the humane evacuation, transport, and temporary sheltering of service animals and household pets in times of emergency or disaster that:

(i) Require that persons with disabilities who utilize service animals, as defined by the Americans with Disabilities Act, are evacuated, transported, and sheltered with those service animals and inform all facilities that provide shelter to persons with disabilities who are accompanied by their service animals of their legal obligation to provide shelter to both the person with a disability and the service animal.

(ii)(aa) Identify or establish, as the case may be, in conjunction with the state office of homeland security and emergency preparedness, evacuation shelters designed and equipped to accept and temporarily house household pets and canine search and rescue teams.

(bb) Develop guidelines for such shelters which may include standards or criteria for admission to such shelters, health and safety standards, basic minimum animal care standards regarding nutrition, space, hygiene, and medical needs, protocols, and procedures for ensuring adequate sheltering, management, and veterinary staffing for such shelters.

(iii)(aa) Enable, wherever possible, pet and pet-owner evacuations for residents with disabilities, who are elderly, or who have special needs, and all other residents whenever such evacuations can be accomplished without endangering human life.

(bb) The office shall establish an identification system to ensure that household pet owners who are separated from their household pets during an evacuation are provided with all information necessary to locate and reclaim such household pet.

(iv) Allow household pets in cages or carriers that safely and securely confine such pets and are specifically designed for the containment and transport of such pets to utilize public transportation during an impending disaster, when doing so does not endanger human life. If such pets are not allowed to use public transportation, the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is authorized to provide separate transportation for these pets. The office shall, in consultation with the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) and other appropriate agencies, develop plans to address the evacuation, transportation, and other needs of those household pets that are not evacuated or transported pursuant to this Item.

(v) Establish protocols which require the parish designated animal control, animal sheltering, or animal care agency in each parish to develop a plan for evacuation of household pets.

(vi) Require that animal shelters, humane societies, veterinary offices, boarding kennels, breeders, grooming facilities, hospitals, schools, animal testing facilities, and any other businesses or not-for-profit agencies that normally house household pets or service animals, create evacuation plans for such animals consistent with the provisions of this Paragraph. Such plans shall be made available to the public upon request and shall be filed annually with the Louisiana Department of Agriculture and Forestry, office of animal health and food safety, and with their respective parish homeland security and emergency preparedness agency.

(vii) Implement a public information program to provide guidance to household pet owners in formulating their own evacuation plans for their household pets and service animals, inform such pet owners of the resources available to assist them in such evacuations.

(viii) Ensure the primary agency designated under the provisions of R.S. 29:729(E)(13)(b)(i) and (ii) is included in emergency preparedness exercises conducted or arranged through the state or parish government, and that animal rescue, evacuation and sheltering needs of residents with pets are made a part of those exercises.

(b)(i) In creating emergency operation plans pursuant to this Paragraph, the parish office of homeland security and emergency preparedness may delegate any or all of the evacuation, transportation, sheltering, or other functions delineated herein to the agency with authority over animal control or animal related issues in that parish which shall serve as the primary department or local entity, provided that such primary department or local entity may delegate any or all such functions to public or private agencies with expertise in the areas of animal control, animal sheltering, or animal care. Emergency operation plans created pursuant to this Paragraph shall be submitted to the state office of homeland security and emergency preparedness and to the Department of Agriculture and Forestry on an annual basis with the first of such plans to be submitted on or before August 1, 2006, and on or before March first of each year thereafter.

(ii) Any parish office of homeland security and emergency preparedness that chooses to designate a local parish department or local entity as the primary department or entity authorized to coordinate and provide for the evacuation, transportation, or sheltering of household pets and service animals shall provide written notification to the Department of Agriculture and Forestry and the state office of homeland security and emergency preparedness as to the primary department's or entity's physical location and contact information. The Department of Agriculture and Forestry and the state office of homeland security and emergency preparedness shall coordinate with such designated primary department or entity as to their duties relative to the evacuation, transportation, and sheltering of household pets and service animals.

(c) For the purposes of this Paragraph, "household pet" shall mean any domesticated cat, dog, and other domesticated animal normally maintained on the property of the owner or person who cares for such domesticated animal.

(14) Do other things necessary, incidental, or appropriate for the implementation of this Chapter.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, No. 615, §1, eff. June 23, 2006; Acts 2009, No. 24, §2, eff. June 12, 2009; Acts 2014, No. 811, §15, eff. June 23, 2014.



RS 29:730 - Interjurisdictional homeland security and emergency preparedness agency

§730. Interjurisdictional homeland security and emergency preparedness agency

A. The governing authorities of any two or more parishes may enter into agreements, under which they shall be authorized to establish regional organizations for homeland security and emergency preparedness. Such agreements shall include plans, programs, administration, personnel, unified operation, allotment of available equipment, and distribution of costs and funds.

B. Interjurisdictional homeland security and emergency preparedness agencies shall prepare and distribute to all appropriate officials, in written form, a clear and complete statement of the homeland security and emergency responsibilities of all local agencies and officials and of the disaster chain of command.

C. Political subdivisions not participating in interjurisdictional arrangements pursuant to this Chapter nevertheless shall be encouraged and assisted by the Governor's Office of Homeland Security and Emergency Preparedness to conclude suitable arrangements for furnishing mutual aid in coping with disasters. The arrangements shall include provisions of aid by persons and units in public employ.

D. No personal services may be compensated by the state or any subdivision or an agency thereof, except pursuant to statute or local ordinance.

E. Compensation for property shall be paid only if the property was commandeered or otherwise used in coping with a disaster emergency and its use, damage, or destruction was ordered by the governor or a member of the disaster emergency forces of this state.

F. Any person claiming compensation for the use, damages, loss, or destruction of property under this Chapter shall file a claim therefor with the authority which ordered the use or caused the loss or destruction of the property.

G. Unless the amount of compensation on account of property damaged, lost, or destroyed is agreed between the claimant and the authority which ordered the use or caused the damage, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property pursuant to the condemnation laws of this state.

H. Nothing in this Section applies to or authorizes compensation for the destruction or damaging of standing timber or other property in order to provide a fire break, or to the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:730.1 - Interjurisdictional homeland security and emergency preparedness agency; providing assistance within another parish

§730.1. Interjurisdictional homeland security and emergency preparedness agency; providing assistance within another parish

A. In the event of an emergency or a disaster and upon the request of a parish president, a parish governing authority, or a parish homeland security and emergency preparedness agency, a parish president, a parish governing authority, or a parish homeland security and emergency preparedness agency may enter the jurisdiction of the requesting parish in order to furnish manpower, materials, equipment, or services. During the emergency or disaster, the personnel of the responding parish shall have the same power and authority as the equivalent personnel in the requesting parish. Manpower, materials, and equipment may be recalled at the discretion of the responding parish president, parish governing authority, or homeland security and parish emergency/disaster agency at any time.

B. The providing of assistance by one parish to another as authorized in this Section shall not give rise to liability by the responding or requesting parish to the other nor make any parish responsible for failure to respond to a request for assistance.

Acts 1999, No. 68, §1; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:730.2 - Municipality providing assistance within parish

§730.2. Municipality providing assistance within parish

In the event of an emergency or a disaster within the parish, each municipality in the parish shall provide available resources, including manpower, materials, equipment, and services, as determined reasonably necessary by the parish president to cope with the emergency or disaster.

Acts 2001, No. 1148, §1, eff. June 29, 2001.



RS 29:730.3 - Evacuations and curfews

§730.3. Evacuations and curfews

A. When in the judgment of the parish president it is deemed necessary, during a disaster or state of emergency, he may issue an evacuation order for all or part of the parish.

B. When in the judgment of the governor, it is deemed necessary during a disaster or state of emergency, he may order a forced evacuation order for one or more parishes or parts thereof if a forced evacuation is not issued by the parish president.

C.(1) A voluntary evacuation order may be issued when the threat to lives is not yet imminent but conditions exist or such circumstances may exist in the near future.

(2) Residents are advised to leave the area and relocate to safer locations for their own safety. Personal discretion is allowed, but remaining is not advised. Those with special evacuation needs or those with special transportation needs are particularly encouraged to leave as soon as possible after the order for the voluntary evacuation or advisory evacuation is issued.

(3) Business owners are advised to take whatever precautions they deem necessary for protecting equipment or inventory and are strongly urged to suspend normal business operations and to release nonessential employees to evacuate or prepare for issuance of mandatory evacuation orders. All private sector employees shall be deemed nonessential unless designated as essential workforce.

D.(1) A mandatory evacuation order may be issued when danger is imminent and conditions exist that seriously imperil or endanger the lives of those in a defined area.

(2) A person who refuses to comply with a mandatory evacuation order may remain in his home and not be forcibly removed from his home; however, all public services are suspended during a mandatory evacuation, and anyone failing to comply with a mandatory evacuation order may not be rescued or provided other lifesaving assistance. During a hurricane, a person failing to comply with evacuation orders may not be rescued or provided other lifesaving assistance after the onset of and during tropical storm winds or higher at the Louisiana coast.

(3) Exceptions to a mandatory evacuation are essential workforce or critical workforce. Any nonessential person found traveling through the area will be subject to arrest or escorted out of and not permitted to reenter the area.

E.(1) When a mandatory or forced evacuation is ordered, it shall be lifted, in whole or in part, only at such time as public services are available in the area and that area is opened for reentry as determined by the parish homeland security and emergency preparedness agency.

(2) Once out of the evacuation area, no unauthorized person, including residents, shall be permitted to return until conditions permit and the evacuation order is lifted, and the area opened for reentry, as determined by the parish homeland security and emergency preparedness agency.

(3) An unauthorized person found to be on the property of another or on a public street, place, or other public property shall be subject to arrest or forcible removal from the evacuation area.

F. During a declared disaster or state of emergency, the parish president may in the proclamation for evacuation or a separate proclamation impose a curfew prohibiting anyone who is not designated as essential workforce or critical workforce to be on a public street or place. The curfew may be for the entire parish or for certain areas of the parish, and the curfew may be for an unlimited period of time or may be for certain periods of time during each twenty-four-hour period. The proclamation shall specify the geographical area or areas and the period during each twenty-four-hour period to which the curfew applies. The proclamation imposing a curfew may regulate and close places of amusement and assembly, prohibit the sale and distribution of alcoholic beverages, and regulate and control, subject to the provisions of R.S. 29:738, the possession, storage, display, sale, transport, and use of firearms and other dangerous weapons and ammunition.

G. During a mandatory or forced evacuation, a twenty-four hour per day curfew shall automatically be imposed in the evacuation area prohibiting the presence on a public street or in a public place of anyone who is not designated as essential workforce or critical workforce until such curfew is lifted or amended by the parish homeland security and emergency preparedness agency.

H. Nothing in this Section shall prohibit the parish president from establishing a curfew or promulgating orders and regulations pursuant to the provisions of R.S. 14:329.6.

Acts 2008, No. 214, §1, eff. June 16, 2008.



RS 29:731 - Financing

§731. Financing

A. It is the intent of the legislature and declared to be the policy of the state that funds to meet disasters and emergencies shall always be available.

B. The disaster and emergency funding board is established, composed of the president of the Senate, the speaker of the House of Representatives, and the chairmen of the House Appropriations Committee and the Senate Finance Committee.

C. It is the intent of the legislature that the first recourse shall be to funds regularly appropriated to state agencies. If the governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, with the concurrence of the disaster and emergency funding board, he may make funds available by transferring and expending monies appropriated for other purposes or may borrow for a term not to exceed two years from the United States government or any other public or private source. Action pursuant to this Subsection shall be only with the concurrence of the disaster and emergency funding board.

D. Nothing contained in this Section shall be construed to limit the governor's authority to apply for, administer, and expend any grants, gifts, or payments in aid of homeland security, disaster prevention, preparedness, response, or recovery.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003.



RS 29:731.1 - Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

§731.1. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 29:731.2 - Disaster assistance; identification

§731.2. Disaster assistance; identification

A. Any person who applies for or who is receiving disaster assistance from a state or local agency and who seeks to or is occupying space in an emergency shelter or emergency temporary residence, shall, if requested by a sheriff acting within his jurisdiction, produce credible, current, personal identification information.

B. Any person who applies for disaster assistance, by the fact of such application, shall be deemed to have consented to a request to provide personal identification information.

C.(1) Any state or local agency providing any form of disaster assistance to any person including but not limited to financial assistance, housing or shelter assistance, or emergency health care assistance in field hospitals or other structures used to provide emergency health service to evacuees, shall provide the personal identification information of such persons, if available, to the sheriff acting within his jurisdiction, upon general request by the sheriff.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to any department or agency which is required, pursuant to a federal mandate and as a condition of receiving federal funding, to not release the identities to local law enforcement, but only to the extent of the federal mandate.

Acts 2006, No. 714, §1, eff. June 29, 2006.



RS 29:732 - Price gouging; prohibited

§732. Price gouging; prohibited

A. During a state of emergency as declared by the governor or as declared by the parish president, the prices charged or value received for goods and services sold within the designated emergency area may not exceed the prices ordinarily charged for comparable goods and services in the same market area at or immediately before the time of the state of emergency, unless the price by the seller is attributable to fluctuations in applicable commodity markets, fluctuations in applicable regional or national market trends, or to reasonable expenses and charges and attendant business risk incurred in procuring or selling the goods or services during the state of emergency. Notwithstanding any other provision of law to the contrary, it shall not be deemed a violation of this Section if the prices charged for goods and services sold within the designated emergency area by an individual in the same market area, at or immediately before the time of the emergency, have not changed except as allowed herein during a state of emergency declared in accordance with this Section.

B. The prohibition as provided for in Subsection A of this Section is effective for an initial period not to exceed thirty days pursuant to the initial declared state of emergency as referenced in R.S. 29:724, and shall be renewed only by specific reference in any subsequent proclamations renewing the declared state of emergency by the governor.

C. Each sale or offer for sale in violation of this Section constitutes a separate offense.

D. The penalties provided in R.S. 29:734 are in addition to civil remedies provided by law, including attorney fees.

E. Local governing authorities may adopt appropriate ordinances to implement the provisions of this Section.

F.(1) Notwithstanding any provision of this Section to the contrary, this Section shall apply to gasoline or diesel fuel of any grade or formula sold or offered for sale within the designated emergency area for ultimate use in the operation of motor vehicles, generators, power tools, or small engines.

(2) For purposes of this Subsection, the term "sale" shall include any transaction involving the transfer of gasoline or diesel fuel at the terminal until purchase by the ultimate consumer at a service station, convenience store or other fixed retail facility.

(3) The provisions of this Section shall also apply to the sale, or offer for sale, of gasoline or diesel fuel to the ultimate consumer from any facility other than a service station, convenience store, or other similar fixed facility, including sales in which such gasoline or diesel fuel is sold by any person from any container irrespective of type, form, or volume.

G. Nothing in this Section shall be construed so as to create a private cause of action in favor of any person damaged by a violation of this Section.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2005, No. 149, §1; Acts 2008, No. 756, §1; Acts 2009, No. 494, §2; Acts 2009, No. 512, §1; Acts 2010, No. 163, §1.



RS 29:733 - Interstate Emergency Preparedness and Disaster Compact

§733. Interstate Emergency Preparedness and Disaster Compact

A. This state enacts into law and enters into the Interstate Emergency Preparedness and Disaster Compact with all states, as defined therein, which states have enacted or shall hereafter enact the compact in the form substantially as follows:

B. The Interstate Emergency Preparedness and Disaster Compact, heretofore in force in this state by virtue of execution pursuant to this Chapter, is hereby confirmed and codified. The compact is and shall hereafter be in effect with any and all jurisdictions which have joined or which may hereafter legally join therein in the form substantially as contained in this Section, provided that such other jurisdiction or jurisdictions have signified their joinder with this state by enactment without limitation as to parties or in some other manner sufficient in law to make it clear that joinder has been effected with this state.

C. The contracting states solemnly agree:

Article 1. The purpose of this compact is to provide mutual aid among the states in meeting an emergency or disaster. The prompt, full, and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, are essential to the safety, care, and welfare of the people thereof in the event of an emergency or disaster, and any other resources, including personnel, equipment, or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the emergency preparedness agencies or similar bodies of the states that are parties hereto. The directors of emergency preparedness of all party states shall constitute a committee to formulate plans to take all necessary steps for the implementation of this compact.

Article 2. It shall be the duty of each party state to formulate plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States government and the free exchange of information and plans, including inventories of any materials and equipment available. In carrying out such plans and programs the party states shall, so far as possible, provide and follow uniform standards, practices, and rules and regulations.

Article 3. Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges, and immunities as if they were performing their duties in the state in which normally employed or rendering services.

Article 4. Whenever any person holds a license, certificate, or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical, or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered.

Article 5. No party state or its officers or employees rendering aid in another state or in its own state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend but shall not be limited to provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment, and supplies.

Article 7. Each party state shall provide for the payment of compensation and death benefits to injured members of the response forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article 8. Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost incurred in connection with such request; however, any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost, and any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state supplying forces for the compensation paid to and the transportation, subsistence, and maintenance expense of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment, or facilities so utilized or consumed.

Article 9. Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials and supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it. After the termination of the emergency or disaster the party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10. This compact shall be available to any state, territory, or possession of the United States, and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

Article 11. The committee established pursuant to Article 1 of this compact may request the Federal Emergency Management Agency to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article 12. This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and emergency preparedness agency and other appropriate agencies of the United States government.

Article 13. This compact shall continue in force and remain binding on each party state until the legislature or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until thirty days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article 14. This compact shall be constructed to effectuate the purposes stated in Article 1 hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability of other persons and circumstances shall not be affected thereby.

Article 15.(a) This Article shall be in effect only as among those states which have enacted it into law or in which the governors have adopted it pursuant to constitutional or statutory authority sufficient to give it the force of law as part of this compact or any obligation undertaken by a state pursuant thereto, except that if its terms so provide, a supplementary agreement in implementation of this Article may modify, expand, or add to any such obligation as among the parties to the supplementary agreement.

(b) In addition to the occurrences, circumstances, and subject matter to which preceding Articles of this compact make it applicable, this compact and the authorizations, entitlement, and procedures thereof shall apply to:

(i) Searches for and rescue of persons who are lost, marooned, or otherwise in danger.

(ii) Action useful in coping with emergencies or disasters arising from any cause or designed to increase the capacity to cope with any such emergencies or disasters.

(iii) Incidents, or the imminence thereof, which endanger the health or safety of the public and which require the use of special equipment, trained personnel in larger numbers than are locally available in order to reduce, counteract, or remove the danger.

(iv) The giving and receiving of aid by subdivisions of party states.

(v) Exercises, drills or other training or practice activities designed to aid personnel to prepare for, cope with, or prevent any disaster or other emergency to which this compact applies.

(c) Except as expressly limited by this compact or a supplementary agreement in force pursuant thereto, any aid authorized by this compact or such supplementary agreement may be furnished by any agency of a party state, a subdivision of such state, or by a joint agency providing such aid shall be entitled to reimbursement therefor to the same extent and in the same manner as a state. The personnel of such joint agency, when rendering aid pursuant to this compact shall have the same rights, authority, and immunity as personnel of party states.

(d) Nothing in this Article shall be construed to exclude from the coverage of Articles 1-14 of this compact any matter which, in the absence of this Article, could reasonably be construed to be covered thereby.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 1999, No. 598, §1.



RS 29:733.1 - Limitation of liability of owner or operator of facilities

§733.1. Limitation of liability of owner or operator of facilities

Any person or organization, public or private, owning or operating immovable property or other premises who voluntarily and without compensation grants a license or privilege or otherwise permits the designation by the state or local homeland security and emergency preparedness agency or use of the whole or any part of the immovable property or premises for the purpose of sheltering persons or household pets or service animals during an actual, impending, mock, or practice emergency, together with his successor in interest, if any, shall not be liable for the death of, or injury to, any person or household pets or service animals on or about such immovable property or premises during the actual, impending, mock, or practice emergency, or for loss of, or damage to, the property of such person, solely by reason or as a result of the license, privilege, designation, or use, unless the gross negligence or the willful and wanton misconduct of the person owning or operating the immovable property or premises or his successor in interest is the proximate cause of the death, injury, loss, or damage occurring during the sheltering period.

Acts 1999, No. 598, §1; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, No. 615, §1, eff. June 23, 2006.



RS 29:734 - Violations; judicial relief; prima facie proof

§734. Violations; judicial relief; prima facie proof

A. Upon a violation of R.S. 29:732, the attorney general, district attorney, or parish attorney may bring the appropriate judicial action for an order enjoining or restraining commission or continuance of the alleged unlawful acts. In the event, the district court of proper venue is not operational due to the declared state of emergency, the action shall be brought in the Nineteenth Judicial District Court in the parish of East Baton Rouge or the operating judicial district court located closest in geographic distance thereto. In any such proceeding, the court may impose a civil penalty and, where appropriate, order restitution to aggrieved consumers.

B. In any proceeding instituted pursuant to this Section, the following shall constitute prima facie proof of a violation:

(1) Evidence that the amount charged represents a gross disparity between the price of the goods or services which were the subject of the transaction and their value, measured by the price at which such goods or services were sold or offered for sale by the merchant in the usual course of business immediately prior to the onset of the abnormal disruption of the market, and the amount charged by the merchant was not attributable to additional costs imposed by its suppliers.

(2) Evidence that the amount charged grossly exceeded the price at which the same or similar goods or services were readily obtainable by other consumers in the trade area and the amount charged by the merchant was not attributable to additional costs imposed by its suppliers.

C. In addition to the civil penalties provided herein, any person who violates the provisions of R.S. 29:732, which violation is deemed a violation also of R.S. 14:329.6, shall be subject to criminal penalties as provided in R.S. 14:329.7.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2006, No. 610, §1, eff. June 23, 2006.



RS 29:735 - Immunity of personnel

§735. Immunity of personnel

A.(1) Neither the state nor any political subdivision thereof, nor other agencies, nor, except in case of willful misconduct, the agents' employees or representatives of any of them engaged in any homeland security and emergency preparedness activities, while complying with or attempting to comply with this Chapter or any rule or regulation promulgated pursuant to the provisions of this Chapter shall be liable for the death of or any injury to persons or damage to property as a result of such activity.

(2) Additionally, no prisoner in the custody of the sheriff or law enforcement agency who was evacuated to another prison or jail during and immediately after Hurricane Katrina or Rita, and who was not released within the time required by the Code of Criminal Procedure or Title 15 of the Louisiana Revised Statutes of 1950, shall have a cause of action for damages against the sheriff or law enforcement agency for the failure to timely release the prisoner, if the failure was due to the effects of Hurricane Katrina or Rita and the lack of access to prison records and information specifying when the prisoner is to be released; however, the sheriff or law enforcement agency shall be liable for damages if within a reasonable length of time following Hurricane Katrina or Rita, the sheriff or law enforcement agency makes no attempt to ascertain when the prisoner is to be released and fails to release the prisoner from custody.

B. The provisions of this Section shall not affect the right of any person to receive benefits to which he would otherwise be entitled under this Chapter, or under the worker's compensation law, or under any pension law, nor the right of any such person to receive any benefits or compensation under any act of congress.

Acts 1993, No. 800, §1, eff. June 22, 1993; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2005, 1st Ex. Sess., No. 46, §1, eff. Dec. 6, 2005.



RS 29:735.1 - Immunity of health care providers

§735.1. Immunity of health care providers

During a declared state of emergency anywhere in the state, any health care provider who in good faith voluntarily renders emergency care or first aid to assist persons injured as a result of the emergency whether the aid is rendered in the area subject to the declaration of emergency or elsewhere shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

Acts 2006, No. 244, §1.



RS 29:735.2 - Health care providers; immunity; licensing

§735.2. Health care providers; immunity; licensing

A. Repealed by Acts 2009, No. 397, §2.

B. Health care providers from other states employed by a corporate entity for the sole purpose of providing health care services to workers of that company and their family members at the work site may offer services in good faith and within the reasonable scope of their skills, training, and ability during a declared state of emergency and in areas subject to the declared state of emergency. They shall possess a current professional license and be in good standing in their state and shall have in their personal possession a copy of their state license and photo identification. Health care providers who render services in accordance with this Section shall additionally present a copy of their state license and photo identification to the appropriate Louisiana licensing board as soon as they are able to electronically transmit the documents from the work site or within two weeks of beginning service.

C. Corporate entities shall be responsible for deploying licensed health care professionals in good standing in their respective state.

Acts 2006, No. 696, §1; Acts 2008, No. 480, §1; Acts 2009, No. 397, §2.



RS 29:735.3 - Immunity for evacuation or treatment

§735.3. Immunity for evacuation or treatment

A. During a declared state of emergency, medical personnel, who render or fail to render emergency care, health care services, or first aid, shall not be liable for any civil damages to a person as a result of an evacuation or treatment or failed evacuation or treatment conducted in accordance with disaster medicine protocol and at the direction of military or government authorities, unless the damage or injury is caused by willful and wanton misconduct.

B. As used in this Section:

(1) "Disaster medicine" means the art and science of patient care when the number of patients exceeds the normal medical capacities, facilities, and personnel.

(2) "Disaster medicine protocol" means the order of evacuation and treatment of persons by priority in accordance with recognized triage process applicable when disastrous conditions prevent evacuation or treatment of all patients.

(3) "During a declared state of emergency" means during the period of time set forth in a declaration of the governor in accordance with R.S. 29:724 or 766 and shall include the time period as set forth in the declaration and shall also be retroactive to the precipitating event requiring the declaration of disaster or public emergency.

(4) "Medical personnel" means an individual or person subject to the provisions of R.S. 37:1731, regardless of compensation.

Acts 2008, No. 538, §1, eff. June 30, 2008.



RS 29:735.3.1 - Immunity for volunteers

§735.3.1. Immunity for volunteers

A. During a declared state of emergency, any natural or juridical person, who gratuitously and voluntarily renders any disaster relief or recovery services in coordination with the state or its political subdivisions shall not be liable to the recipient thereof for any injury or death to a person or any damage to property resulting therefrom, except in the event of gross negligence or willful misconduct.

B. This Section shall not apply to unlicensed persons providing care, assistance, goods, or services for which a license is required.

Acts 2009, No. 295, §1.



RS 29:735.4 - Repealed by Acts 2011, No. 207, §3.

§735.4. Repealed by Acts 2011, No. 207, §3.



RS 29:735.5 - Immunity for evacuation, sheltering, or repopulation

§735.5. Immunity for evacuation, sheltering, or repopulation

A. Any health care provider or health care personnel who renders or fails to render health care services, first aid, ambulatory assistance or transportation anywhere in the state, shall not be liable for any civil damages to a person for any injury or death or psychological trauma suffered or alleged to have been suffered by such person in the course of and as a result of an evacuation, sheltering, transportation or repopulation of a health care provider facility or a failed evacuation, sheltering, transportation or repopulation of a health care provider facility or care delivery provided during an evacuation, sheltering, or repopulation of a health care provider facility, during a declared state of emergency, unless the damages are caused by gross negligence or willful and wanton misconduct.

B. As used in this Section:

(1) "Declared state of emergency" means the initial declaration of an emergency or disaster, and no more than one thirty-day renewal thereof, by the governor in accordance with R.S. 29:724 or 766 or by a parish president in accordance with R.S. 29:727 or by a military or governmental authority.

(2) "During a declared state of emergency" means during the time period as set forth in the initial declaration and shall also be retroactive to the precipitating event requiring the declaration of disaster or public emergency and for a period of thirty days following the end of the initial declared state of emergency.

(3) "Health care personnel" means and includes all employees and volunteers of a health care provider facility licensed under Louisiana law, a mobile medical unit, and the officers, directors, shareholders, partners, members or managers of legal entities, who own or operate a health care provider facility, or as a health care licensee, who participate and assist in the evacuation, sheltering, care delivery, transportation or repopulation of a health care provider facility.

(4) "Health care provider" shall have the same meanings as set forth in R.S. 40:1299.41(A)(10) or R.S. 29:762(4).

Acts 2009, No. 231, §1, eff. July 1, 2009.



RS 29:736 - Exclusion

§736. Exclusion

A. Nothing herein shall supersede the powers, duties, and authorities of the Department of Environmental Quality, as provided for by R.S. 30:2001 et seq. and regulations issued pursuant thereto.

B. Nothing herein shall supersede the powers, duties, and authority of the Department of Public Safety and Corrections, office of state police, as prescribed by R.S. 30:2376(B).

C. Notwithstanding any other provision of law to the contrary, nothing in this Chapter shall affect the exclusive authority of the Louisiana Oil Spill Coordinator regarding oil spill prevention, planning, response, removal, liability, and the limitations of liability provided for in the Oil Spill Prevention and Response Act, R.S. 30:2451 et seq.

D. Nothing in this Chapter shall be interpreted to diminish the rights guaranteed to all persons under the Declaration of Rights of the Louisiana Constitution or the Bill of Rights of the United States Constitution. This Chapter shall not violate Article II (Distribution of Powers), Article III (Legislative Branch), or Article V (Judicial Branch) of the Louisiana Constitution. The courts shall be open, and every person shall have an adequate remedy by due process of law and justice, administered without denial, partiality, or unreasonable delay, for injury to him in his person, property, reputation, or other rights. The orders of all courts shall have their full force and effect. The legislature may call itself into session at any time and shall exercise its powers and duties. Its ability to enact law, appropriate funds, and confirm appointees shall be in full force. The privileges and immunities of legislators shall be respected.

Acts 1993, No. 800, §1, eff. June 22, 1993.



RS 29:737 - Municipalities; authority to respond to emergencies

§737. Municipalities; authority to respond to emergencies

A. Subject to the provisions of R.S. 29:736, whenever a situation develops within or outside of a municipality which the chief executive officer of the municipality determines requires immediate action to preserve the public peace, property, health, or safety within the municipality or to provide for continued operation of municipal government, nothing in this Chapter shall diminish the authority of the chief executive officer of the municipality to undertake immediate emergency response measures within the municipality to preserve the public peace, property, health, or safety within the municipality or to provide for continued operation of the municipal government. Whenever the chief executive officer of the municipality undertakes immediate emergency response measures because of a disaster or emergency, he shall immediately notify the parish president and advise him of the nature of the disaster or emergency and the emergency response measures being undertaken.

B. As used in this Section, "emergency response measures" includes, but is not limited to, any or all of the following:

(1) Suspending the provisions of any municipal regulatory ordinance prescribing the procedures for conduct of local business, or the orders, rules, or regulations of any municipal agency, if strict compliance with the provisions of any ordinance, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilizing all available resources of the municipality as reasonably necessary to cope with the emergency.

(3) Transferring the direction, personnel, or functions of municipal departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Directing and compelling the evacuation of all or part of the population from any stricken or threatened area within the municipality if he deems this action necessary.

(5) Prescribing routes, modes of transportation, and destinations in connection with evacuation within the municipality.

(6) Controlling ingress and egress to and from the affected area, the movement of persons within the area, and the occupancy of premises therein.

(7) Suspending or limiting the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

C. The state of emergency shall continue until the mayor or chief executive officer finds that the threat of danger has been dealt with to the extent that emergency conditions no longer exist. The state of emergency may be terminated by executive order or proclamation, but no state of emergency may continue for longer than thirty days unless extended by the mayor or chief executive officer. The state of emergency or disaster may be terminated by the governor, parish president, a petition signed by a majority of the surviving members of either house of the legislature, a majority of the surviving members of the parish governing authority, or a majority of the surviving members of the municipal governing authority. The document terminating the state of emergency or disaster may establish a period during which no other declaration of emergency or disaster may be issued. All executive orders or proclamations issued under this Subsection shall indicate the nature of the emergency, the area or areas which are or may be affected, and the conditions which brought it about. Any order or proclamation declaring, continuing, or terminating a local disaster or emergency shall be given prompt and general publicity and shall be filed promptly with the Governor's Office of Homeland Security and Emergency Preparedness, the local office of homeland security and emergency preparedness, and the office of the clerk of court.

D. Notwithstanding any other provision of this Chapter, when the mayor or chief executive officer declares a local disaster or emergency within such subdivision the mayor or chief executive officer shall carry out the provisions of this Chapter. Nothing contained herein shall be construed to confer upon the mayor or chief executive officer any authority to control or direct the activities of any state or parish agency. When the disaster or emergency is beyond the capabilities of the local government, the mayor or chief executive officer shall request assistance from the Governor's Office of Homeland Security and Emergency Preparedness or the local office of homeland security and emergency preparedness. The declaration of a local emergency will serve to activate the response and recovery program of the local government.

E. No organization for homeland security and emergency preparedness established under this Chapter shall be employed directly or indirectly for political purposes.

Acts 2001, No. 1148, §1, eff. June 29, 2001; Acts 2003, No. 40, §2, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:738 - Emergency powers do not extend to confiscation or seizure of lawfully possessed or used firearms, weapons, or ammunition; exceptions

§738. Emergency powers do not extend to confiscation or seizure of lawfully possessed or used firearms, weapons, or ammunition; exceptions

A. Nothing in this Chapter shall authorize the seizure or confiscation of any firearm or ammunition from any individual who is lawfully carrying or possessing the firearm or ammunition except as provided in Subsection B of this Section.

B. A peace officer who is acting in the lawful discharge of the officer's official duties may disarm an individual if the officer reasonably believes it is immediately necessary for the protection of the officer or another individual. The peace officer shall return the firearm to the individual before discharging that individual unless the officer arrests that individual for engaging in criminal activity, or seizes the firearm as evidence pursuant to an investigation for the commission of a crime.

Acts 2006, No. 275, §2, eff. June 8, 2006.



RS 29:739 - Intrastate Mutual Aid Compact

§739. Intrastate Mutual Aid Compact

A. Declaration of Intent; purpose

This state enacts into law the Intrastate Mutual Aid Compact, which is hereby established. The compact is and shall hereafter be in effect for any and all parishes in this state. The Intrastate Mutual Aid Compact is a system of intrastate mutual aid between parishes in the state, to provide and promote mutual assistance among the parishes in the prevention of, response to, and recovery from, an emergency or disaster, as defined in R.S. 29:723, occurring in a parish, or any other event that exceeds a parish's capability or resources. The system shall also provide for mutual cooperation among the parishes in conducting disaster related exercises, testing, or other training activities outside actual emergency periods. This legislation does not mandate that a parish provide assistance when requested, nor does it preclude parishes from entering into supplemental agreements with other parishes pursuant to R.S. 29:730 and 730.1 and does not affect any other agreement to which a parish may currently be a party, or decide to be a party.

B. Immunity

The provisions of R.S. 29:735 shall apply to personnel responding to requests for assistance under this Act.

C. Definitions

As used in this Section, "first responder" refers to those individuals who in the early stages of an incident are responsible for the protection and preservation of life, property, evidence, and the environment, including emergency response providers as defined in Section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101), as well as emergency management, public health, clinical care, public works, and other skilled support personnel, such as equipment operators that provide immediate support services during prevention, response, and recovery operations consistent with Homeland Security Presidential Directive 8.

D. Establishment of an Intrastate Mutual Aid Subcommittee

(1) An Intrastate Mutual Aid Subcommittee is hereby established and shall be composed of the following members:

(a) President of the Louisiana Sheriffs' Association, Inc., or his designee.

(b) President of the Louisiana Association of Chiefs of Police, Inc., or his designee.

(c) President of the Louisiana Fire Chiefs Association, or his designee.

(d) Chair of the Regional Parish Homeland Security and Emergency Preparedness Directors Committee, or his designee.

(e) State fire marshal, or his designee.

(f) The deputy secretary of the Department of Public Safety and Corrections, public safety services, or his designee.

(g) The director of the Governor's Office of Homeland Security and Emergency Preparedness, or his designee.

(h) The president of the Police Jury Association of Louisiana, or his designee.

(i) The president of the Louisiana Municipal Association, or his designee.

(2) The chairman of the subcommittee shall be appointed by the director of the Governor's Office of Homeland Security and Emergency Preparedness. All remaining officers shall be elected by and from the membership of the subcommittee.

(3) Members of the subcommittee shall be entitled to be reimbursed for actual expenses for travel consistent with allowances for state classified employees approved by the chairman of the subcommittee, if funding is available.

(4) The subcommittee shall meet at regular intervals at the direction of the chairman.

(5) It shall be the subcommittee's responsibility to do the following:

(a) Review the progress and status of providing statewide mutual aid in times of disaster.

(b) Assist in developing methods to track and evaluate the activation of the mutual aid system.

(c) Examine issues facing participating parishes regarding the implementation of this compact.

(6) The subcommittee shall prepare an annual report on the condition and effectiveness of mutual aid in the state, make recommendations for correcting any deficiencies, and submit that report to the governor and the Joint House and Senate Select Committees on Homeland Security.

(7) The subcommittee shall make recommendations to the Governor's Office of Homeland Security and Emergency Preparedness on comprehensive guidelines and procedures including but not limited to the following:

(a) Projected or anticipated costs.

(b) Checklists for requesting and providing assistance.

(c) Recordkeeping for all parishes.

(d) Reimbursement procedures.

(e) Any necessary implementation elements such as forms for requests and other records documenting deployment and return of assets.

E. Implementations; limitations

(1) A parish may request assistance of any other parish in preventing, mitigating, responding to, and recovering from emergencies or disasters as defined in R.S. 29:723, in an event that exceeds a parish's capability or resources, or in concert with authorized drills or exercises. Requests for assistance shall be made through the Office of Emergency Preparedness of the requesting parish and directed to the Office of Emergency Preparedness of the responding parish. Requests shall be in writing and reported to the Governor's Office of Homeland Security and Emergency Preparedness as soon as is practicable. Nothing in this Section shall be interpreted to impair the authority of the parish president with regard to his powers during a declared emergency.

(2) The Governor's Office of Homeland Security and Emergency Preparedness may request assistance from any parish for the purpose of establishing a pre-positioned cache of resources in order to expedite requests in the wake of an anticipated disaster and may also request resources from any parish in order to help fill requests for assistance received from other states as part of a national mutual aid system.

(3) The Governor's Office of Homeland Security and Emergency Preparedness shall, in coordination with the Intrastate Mutual Aid Subcommittee, develop guidance and procedures governing the implementation of this Section in accordance with the Administrative Procedure Act.

(4) The obligation of the responding parish to provide assistance is subject to the following limitations:

(a) First responders of a responding parish shall remain subject to recall by their responding jurisdiction, will continue to utilize their customary skills and techniques, and standard operating procedures to include medical procedures and protocols, and other procedures and protocols, but shall be under the direction and control of the appropriate officials within the incident management system of the parish receiving the assistance.

(b) Assets and equipment of a responding parish shall remain subject to recall by their responding jurisdiction, but shall be under the direction and control of the appropriate officials within the incident management system of the parish receiving the assistance.

F. Reimbursements

A request for reimbursement shall be in accordance with procedures developed by the Intrastate Mutual Aid Subcommittee.

G. License; certificate; permit portability

If a person or entity holds a license, certificate, or other permit issued by a parish or the state evidencing qualification in a professional, mechanical, or other skill, and the assistance of that person or entity is requested by a parish, the person or entity shall be deemed to be licensed, certified, or permitted in the parish requesting assistance for the duration of the event and subject to any limitations and conditions the chief executive of the parish receiving the assistance may prescribe by executive order or otherwise.

H. Workers' Compensation

Personnel authorized by their employer to respond to an event who sustain injury or death in the course and scope of their employment remain entitled to all applicable benefits normally available pursuant to their employment even though they may be under the direction and control of another governmental entity.

Acts 2010, No. 1035, §1.



RS 29:741 - THE NATIONAL GUARD MUTUAL ASSISTANCE

CHAPTER 7. THE NATIONAL GUARD MUTUAL ASSISTANCE

COUNTER-DRUG ACTIVITIES COMPACT

§741. Adoption of compact

The state of Louisiana hereby adopts, as its substantive law, the applicable provisions contained in the National Guard Mutual Assistance Counter-Drug Activities Compact, thereby specifically authorizing the Louisiana National Guard to conduct those drug interdiction, counter-drug, and demand reduction activities within the state of Louisiana. The national guard of Louisiana may also enter into mutual assistance and support agreements with law enforcement agencies operating within this state for activities within this state.

Acts 1992, No. 207, §1, eff. June 10, 1992.



RS 29:742 - Text of compact

§742. Text of compact

The National Guard Mutual Assistance Counter-Drug Activities Compact is hereby enacted into law and entered into by this state with all other states legally joining therein, in the form substantially as follows:

ARTICLE I. PURPOSE

The purposes of this compact are to:

A. Provide for mutual assistance and support among the party states in the utilization of the national guard in drug interdiction, counter-drug, and demand reduction activities.

B. Permit the national guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state, for activities within this state, or with a national guard of one or more other states, whether the activities are within or without this state, in order to facilitate and coordinate efficient cooperative enforcement efforts directed toward drug interdiction, counter-drug activities, and demand reduction.

C. Permit the national guard of this state to act as a receiving and a responding state as defined within this compact and to ensure the prompt and effective delivery of national guard personnel, assets, and services to agencies or areas that are in need of increased support and presence.

D. Permit and encourage a high degree of flexibility in the deployment of national guard forces in the interest of efficiency.

E. Maximize the effectiveness of the national guard in those situations which call for its utilization under this compact.

F. Provide protection for the rights of national guard personnel when performing duty in other states in counter-drug activities.

G. Ensure uniformity of state laws in the area of national guard involvement in interstate counter-drug activities by incorporating those uniform laws within the compact.

ARTICLE II. ENTRY INTO FORCE AND WITHDRAWAL

A. This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.

ARTICLE III. MUTUAL ASSISTANCE AND SUPPORT

A. As used in this Article:

1. "Drug interdiction and counter-drug activities" means the use of national guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include but are not limited to:

a. Providing information obtained during either the normal course of military training or operations or during counter-drug activities to federal, state, or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials.

b. Making available any equipment (including associated supplies or spare parts), base facilities, or research facilities of the national guard to any federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation.

c. Providing available national guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law.

d. Providing available national guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact.

e. Operation and maintenance of equipment and facilities of the national guard or law enforcement agencies used for the purposes of drug interdiction and counter-drug activities.

f. Providing available national guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel, and to operate bases of operations for civilian law enforcement personnel.

g. Providing available national guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes.

h. Providing available national guard personnel and equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances, as defined in 21 U.S.C. 801 et seq. or otherwise by law, in accordance with other applicable law.

2. "Demand reduction" means providing available national guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations, institutions, and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

3. "Requesting state" means the state whose governor requested assistance in the area of counter-drug activities.

4. "Responding state" means the state furnishing assistance or requested to furnish assistance in the area of counter-drug activities.

5. "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

6. "Official" means the appointed, elected, designated, or otherwise duly selected representative of an agency, institution, or organization authorized to conduct those activities for which support is requested.

7. "Mutual Assistance and Support Agreement" or "agreement" means an agreement between the national guard of this state and one or more law enforcement agencies or between the national guard of this state and the national guard of one or more other states, consistent with the purposes of this compact.

8. "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

9. "Party state" refers to a state that has lawfully enacted this compact.

B. Upon the request of a governor of a party state for assistance in the area of drug interdiction, counter-drug, and demand reduction activities, the governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary operational control of the appropriate national guard or other military authorities of the requesting state, for the purposes of providing such requested assistance, all or any part of the national guard forces of his or her state as he or she may deem necessary, and the exercise of his or her discretion in this regard shall be conclusive.

C. The governor of a party state may, within his or her discretion, withhold the national guard forces of his or her state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

D. The national guard of this state may engage in counter-drug activities and demand reduction.

E. The adjutant general of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this state, including federal law enforcement agencies operating within this state, or with the national guard of one or more other party states to provide personnel, assets, and services in the area of counter-drug activities and demand reduction, provided that all parties to the agreement are not specifically prohibited by law to perform those activities.

F. The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

1. Its duration.

2. The organization, composition, and nature of any separate legal entity created thereby.

3. The purpose of the agreement.

4. The manner of financing the agreement and establishing and maintaining its budget.

5. The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

6. Provision for administering the agreement, which may include creation of a joint board responsible for such administration.

7. The manner of acquiring, holding, and disposing of real and personal property used in this agreement, if necessary.

8. The minimum standards for national guard personnel implementing the provisions of this agreement.

9. The minimum insurance required of each party to the agreement, if necessary.

10. The chain of command or delegation of authority to be followed by national guard personnel acting under the provisions of the agreement.

11. The duties and authority that the national guard personnel of each party state may exercise.

12. Any other necessary and proper matters.

Agreements prepared under the provisions of this statute are exempt from any general law pertaining to intergovernmental agreements.

G. As a condition precedent to any agreement becoming effective under this Part, the agreement must be submitted to and receive the approval of the office of the attorney general of Louisiana. The attorney general of Louisiana may delegate his or her approval authority to the appropriate attorney for the Louisiana National Guard subject to those conditions which he or she decides are appropriate. This delegation must be in writing.

1. The attorney general, or his or her agent in the Louisiana National Guard as stated above, shall approve an agreement submitted to him or her under this Part unless he or she finds that it is not in proper form, does not meet the requirements set forth in this Part, or otherwise does not conform to the laws of Louisiana. If the attorney general disapproves an agreement, he or she shall provide a written explanation to the adjutant general of the national guard.

2. If the attorney general, or his or her authorized agent as stated above, does not disapprove an agreement within thirty days after its submission to him or her, it is considered approved by him or her.

H. Whenever national guard forces of any party state are engaged in the performance of duties in the area of drug interdiction, counter-drug, and demand reduction activities pursuant to orders, they shall not be held personally liable for any acts or omissions which occur during the performance of their duty.

ARTICLE IV. RESPONSIBILITIES

A. Nothing in this compact shall be construed as a waiver of any benefits, privileges, immunities, or rights otherwise provided for national guard personnel performing duty pursuant to Title 32 of the United States Code, nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. In the event that national guard personnel performing counter-drug activities do not receive rights, benefits, privileges, and immunities otherwise provided for national guard personnel as stated above, the following provisions shall apply:

1. Whenever national guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges, and immunities as members of national guard forces of the requesting state. The requesting state shall save and hold members of the national guard forces of responding states harmless from civil liability, except as otherwise provided herein, for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

2. Subject to the provisions of Paragraphs (3), (4), and (5) of this Article, all liability that may arise under the laws of the requesting state or the responding state(s), on account of or in connection with a request for assistance or support shall be assumed and borne by the requesting state.

3. Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of national guard personnel and equipment incurred in connection with such request; however, nothing herein contained shall prevent any responding state from assuming such loss, damage, expense, or other cost.

4. Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its national guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

5. Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its national guard forces, in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to Paragraph (3) of this Article.

B. Officers and enlisted personnel of the national guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state Code of Military Justice whether they are performing duties within or without their home state. In the event that any national guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact without his or her home state, he or she may be returned immediately to his or her home state and the home state shall be responsible for any disciplinary action to be taken. However, nothing in this Section shall abrogate the general criminal jurisdiction of the state in which the offense occurred.

ARTICLE V. DELEGATION

Nothing in this compact shall be construed to prevent the governor of a party state from delegating any of his or her responsibilities or authority respecting the national guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the governor shall not delegate the power to request assistance from another state.

ARTICLE VI. LIMITATIONS

Nothing in this compact shall:

A. Authorize or permit national guard units or personnel to be placed under the operational control of any person not having guard rank or status required by law for the command in question.

B. Deprive a properly convened court of jurisdiction over an offense or a defendant merely because of the fact that the national guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

ARTICLE VII. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any state or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Acts 1992, No. 207, §1, eff. June 10, 1992.



RS 29:751 - Repealed by Acts 2010, No. 497, §1.

CHAPTER 8. SOUTHERN REGIONAL HOMELAND SECURITY

AND EMERGENCY PREPAREDNESS MANAGEMENT

ASSISTANCE COMPACT

§751. Repealed by Acts 2010, No. 497, §1.



RS 29:760 - Short title

CHAPTER 9. LOUISIANA HEALTH EMERGENCY POWERS ACT

§760. Short title

This Chapter shall be cited as the "Louisiana Health Emergency Powers Act".

Acts 2003, No. 1206, §1.



RS 29:761 - Purpose

§761. Purpose

A. Because the government must do all that is reasonable and necessary to protect the health and safety of its citizens; because new and emerging dangers, including emergent and resurgent infectious diseases and incidents of civilian mass casualties, pose serious and immediate threats; because a renewed focus on the prevention, detection, management, and containment of public health emergencies is essential; and because emergency health threats, including those caused by bioterrorism, may require the exercise of extraordinary government powers and functions, the state must have the ability to respond, rapidly and effectively, to potential or actual public health emergencies. The purposes of this Chapter are:

(1) To require the development of a comprehensive plan that operates within the framework of the State Emergency Operations Plan and that provides for a coordinated, appropriate response in the event of a public health emergency.

(2) To suspend administrative policies and procedures to the extent the governor deems necessary within the parameters of the Louisiana Emergency Assistance and Disaster Act of 1993, as amended (R.S. 29:701 et seq.),1 and in the interest of providing for the following priorities in the context of a public health emergency:

(a) The protection of human life.

(b) Controlling the spread of human disease.

(c) Meeting the immediate emergency needs of the people of Louisiana, specifically medical services, shelter, food, water, and sanitation as outlined in Annex M of the State Emergency Operations Plan.

(d) Restoring and continuing operations of facilities and services essential to the health, safety, and welfare of the people of Louisiana.

(e) Preserving evidence for law enforcement investigations and prosecutions.

(3) To grant state and local officials the authority to provide care, treatment, and vaccination to persons who are ill or who have been exposed to contagious diseases, and to separate affected individuals from the population at large to interrupt disease transmission.

B. It is further declared to be the purpose of this Chapter and the policy of the state of Louisiana that all health emergency powers of the state be coordinated to the maximum extent possible with the comparable functions of the federal government, other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the resources and facilities available for dealing with any public health emergency or bioterrorism event that may occur.

Acts 2003, No. 1206, §1.

1See now the Lousiana Homeland Security and Emergency Assistance and Disaster Act (R.S. 29:721 et seq.)



RS 29:762 - Definitions

§762. Definitions

As used in this Chapter:

(1) "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, an animal, a plant, or other living organism in order to influence the conduct of government or to intimidate or coerce a civilian population.

(2) "Chain of custody" means the methodology of tracking specimens for the purpose of maintaining control and accountability from initial collection to final disposition of the specimens and providing for accountability at each stage of collecting, handling, testing, storing, and transporting the specimens and reporting test results.

(3) "Contagious disease" means an infectious disease that can be transmitted from person to person.

(4) "Health care provider" means a clinic, person, corporation, facility, or institution which provides health care or professional services by a physician, dentist, registered or licensed practical nurse, pharmacist, optometrist, podiatrist, chiropractor, physical therapist, psychologist, or psychiatrist, and any officer, employee, or agent thereof acting in the course and scope of his service or employment.

(5) "Infectious disease" means a disease caused by a living organism or other pathogen, including a fungus, bacteria, parasite, protozoan, or virus. An infectious disease may, or may not, be transmissible from person to person, animal to person, or insect to person.

(6) "Infectious waste" means:

(a) "Biological waste", which includes blood and blood products, excretions, exudates, secretions, suctioning and other body fluids, and waste materials saturated with blood or body fluids.

(b) "Cultures and stocks", which includes etiologic agents and associated biologicals, including specimen cultures and dishes and devices used to transfer, inoculate, and mix cultures, wastes from production of biologicals and serums, and discarded live and attenuated vaccines.

(c) "Pathological waste", which includes biopsy materials and all human tissues, anatomical parts that emanate from surgery, obstetrical procedures, necropsy or autopsy and laboratory procedures, and animal carcasses exposed to pathogens in research and the bedding and other waste from such animals, but does not include teeth or formaldehyde or other preservative agents.

(d) "Sharps", which includes needles, I.V. tubing with needles attached, scalpel blades, lancets, breakable glass tubes, and syringes that have been removed from their original sterile containers.

(7) "Isolation" means the physical separation and confinement of an individual or groups of individuals who are infected or are reasonably believed to be infected with a contagious or possibly contagious disease from non-isolated individuals, to prevent or limit the transmission of the disease to non-isolated individuals.

(8) "Mental health support personnel" includes but is not limited to psychiatrists, psychologists, social workers, and volunteer crisis counseling groups.

(9) "Military Department, state of Louisiana" includes the Louisiana National Guard, the army national guard, the air national guard, or any other military force organized under the laws of this state.

(10) "Protected health information" means any information, whether oral, written, electronic, visual, or any other form, that relates to an individual's past, present, or future physical or mental health status, condition, treatment, service, products purchased, or provision of care, and that reveals the identity of the individual whose health care is the subject of the information, or where there is a reasonable basis to believe such information could be utilized (either alone or with other information that is, or should reasonably be known to be, available to predictable recipients of such information) to reveal the identity of that individual. "Protected health information" includes any health or medical information, document, or record designated as confidential by state or federal law.

(11) "Public health authority" means the secretary of the Department of Health and Hospitals, or his designee, and the state health officer.

(12) A "public health emergency" means an occurrence or imminent threat of an illness or health condition that:

(a) Is believed to be caused by any of the following:

(i) Bioterrorism.

(ii) The appearance of a novel or previously controlled or eradicated infectious agent or biological toxin.

(iii) A disaster, including but not limited to natural disasters such as hurricane, tornado, storm, flood, high winds, and other weather related events, forest and marsh fires, and man-made disasters, including but not limited to nuclear power plant incidents or nuclear attack, hazardous materials incidents, accidental release or chemical attack, oil spills, explosion, civil disturbances, public calamity, hostile military action, and other events related thereto.

(b) Poses a high probability of any of the following harms:

(i) A large number of deaths in the affected population.

(ii) A large number of serious or long-term disabilities in the affected population.

(iii) Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.

(13) "Quarantine" means the physical separation and confinement of an individual or groups of individuals, who are or may have been exposed to a contagious or possibly contagious disease and who do not show signs or symptoms of a contagious disease, from non-quarantined individuals, to prevent or limit the transmission of the disease to non-quarantined individuals.

(14) "Specimens" include but are not limited to blood, sputum, urine, stool, other bodily fluids, wastes, tissues, and cultures necessary to perform required tests.

(15) "Tests" include but are not limited to any diagnostic or investigative analyses necessary to prevent the spread of disease or protect the public's health, safety, and welfare.

(16) "Trial court" means the state judicial district court for the district in which isolation or quarantine is to occur, or, in the case of a declaration that involves more than a single state judicial district, the Nineteenth Judicial District Court.

Acts 2003, No. 1206, §1.



RS 29:763 - Preparation of Bioterrorism Response Plan; Homeland Security Advisory Council

§763. Preparation of Bioterrorism Response Plan; Homeland Security Advisory Council

The Subcommittee on Chemical and Biological Terrorism of the Homeland Security Advisory Council, as established by the Governor's Office of Homeland Security and Emergency Preparedness, or its successor, shall have responsibility for the preparation and updating of Annex M of the State Emergency Operations Plan.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:764 - Public Health Emergency Plan

§764. Public Health Emergency Plan

A. Content. The Subcommittee on Chemical and Biological Terrorism of the Homeland Security Advisory Council shall, within twelve months of its appointment, deliver to the governor a plan for responding to a public health emergency, incorporating all applicable provisions of the State Operations Emergency Plan and including provisions or guidelines on the following:

(1) The organizational structure shall be established in accordance with the Louisiana Homeland Security and Emergency Assistance and Disaster Act, as amended (R.S. 29:721 et seq.), and shall utilize the command and control structure established under the state homeland security and emergency preparedness agency. The secretary of the Department of Health and Hospitals or his designee shall be the principal advisor to the director and assistant directors of the Governor's Office of Homeland Security and Emergency Preparedness.

(2) Tailoring the disaster emergency plan to include the unique aspects relevant to a public health emergency or bioterrorism incident, including but not limited to:

(a) The location, procurement, storage, transportation, maintenance, and distribution of essential materials, including but not limited to medical supplies, drugs, vaccines, antidotes, food, shelter, clothing and beds.

(b) The continued, effective operation of the judicial system including, if deemed necessary, the identification and training of personnel to serve as emergency judges regarding matters of isolation and quarantine as described in this Chapter.

(c) The method of evacuating populations, and housing and feeding the evacuated populations.

(d) The identification and training of health care providers to diagnose and treat persons with infectious diseases.

(e) The vaccination of persons, in compliance with the provisions of this Chapter.

(f) The treatment of persons who have been exposed to or who are infected with diseases or health conditions that may be the cause of the public health emergency.

(g) Tracking the source and outcomes of infected persons.

(h) Provisions permitting persons for reasons of health, religion, or conscience to refuse medical examination or testing, vaccination, or medical treatment; provided, such persons may be subject to isolation or quarantine under the provisions of this Chapter.

(3) Ensuring that each municipality and parish within the state identifies the following:

(a) Sites where persons can be isolated or quarantined in compliance with the conditions and principles of this Chapter.

(b) Sites where medical supplies, food, and other essentials can be distributed to the population.

(c) Sites where public health and emergency workers can be housed and fed.

(d) Routes and means of transportation of people and materials.

(4) Protecting the citizens of the state regarding:

(a) Protection of individually identifiable health information to the extent possible within the context of the public health emergency.

(b) Intrusion upon basic liberties without just cause.

(c) Vaccination and treatment of those exposed to or infected with disease.

(d) Isolation and quarantine by the least restrictive means necessary to prevent the spread of a contagious or possibly contagious disease to others.

(5) Individuals may be subjected to temporary isolation without notice, but only when that meets the test of being the least restrictive means necessary.

(6) All actions regarding isolation and quarantine shall receive priority on the dockets of the specified state judicial district courts.

(7) Those in isolation or quarantine shall be entitled to adequate communication with family and counsel.

(8) Provisions relative to enlisting the support of in-state and out-of-state health care providers to assist in the inoculation, treatment, isolation, quarantine or other measures necessary to properly manage the public health emergency.

(9) Provide for the temporary appointment, licensing or credentialing of health care providers who are willing to assist in responding to the public health emergency.

B. The Governor's Office of Homeland Security and Emergency Preparedness shall distribute this plan to those who will be responsible for its implementation, other interested persons, and the public, and seek their review and comments.

C. The Homeland Security Advisory Council shall ensure that the plan be maintained current to the maximum extent possible.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:765 - Measures to detect and track public health emergencies

§765. Measures to detect and track public health emergencies

A. Reporting. Reporting shall be in accordance with directives and procedures established by the Governor's Office of Homeland Security and Emergency Preparedness in conjunction with the office of public health and shall include the following information:

(1) Illness or health condition.

(a) A health care provider, coroner, laboratory official, veterinarian, or medical examiner shall report all cases of persons or animals who harbor any illness or health condition that may be potential causes of a public health emergency.

(b) Reportable illnesses and health conditions include but are not limited to the diseases caused by the biological agents listed in 42 CFR §72, app. A (2000) or in the Louisiana State Sanitary Code, and any illnesses or health conditions identified by the Department of Health and Hospitals, office of public health or the Homeland Security Advisory Council, as provided in regulations.

(2) Manner of reporting.

(a) The report shall be made immediately by telephone to the office of public health, infectious disease epidemiology section, as required by the Louisiana State Sanitary Code, and then electronically or in writing within twenty-four hours to the Governor's Office of Homeland Security and Emergency Preparedness, office of public health-infectious disease epidemiology section, or the state health officer. In all instances it is the responsibility of these agencies to insure that the secretary of the Department of Health and Hospitals, the office of public health, the state health officer and the Governor's Office of Homeland Security and Emergency Preparedness are immediately notified of any report.

(b) The report shall include as much of the following information as is available:

(i) The specific illness or health condition that is the subject of the report.

(ii) The patient's name, date of birth, sex, occupation, and current home and work addresses.

(iii) The name and address of the health care provider, coroner, or medical examiner and of the reporting individual, if different.

(iv) Any other information needed to locate the patient for follow-up.

(c) For cases related to animal or insect bites, the suspected locating information of the biting animal or insect, and the name and address of any known owner, shall be reported.

(3) The Governor's Office of Homeland Security and Emergency Preparedness shall enforce the provisions of this Section in accordance with existing enforcement rules and regulations.

B. Tracking.

(1) The public health authority shall ascertain the existence of cases of an illness or health condition that may be potential causes of a public health emergency.

(2) The public health authority shall investigate all such cases for sources of infection and to ensure that they are subject to proper control measures.

(3) The public health authority shall define the distribution of the illness or health condition and shall have the authority to identify exposed individuals.

C. Information sharing.

(1) Whenever the public safety authority or other state or local government agency learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes may be the cause of a public health emergency, it shall immediately notify the Governor's Office of Homeland Security and Emergency Preparedness and the office of public health.

(2) Whenever the public health authority learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes has the potential to be caused by bioterrorism, it shall immediately notify the Governor's Office of Homeland Security and Emergency Preparedness, the secretary of the Department of Health and Hospitals, the public safety authority, tribal authorities, and federal health and public safety authorities.

(3) Sharing of information on reportable illnesses, health conditions, unusual clusters, or suspicious events between public health and safety authorities shall be restricted to the information necessary for the treatment, control, investigation, and prevention of a public health emergency.

D.(1) As used in this Subsection, "reporting entity" includes a health care provider, coroner, laboratory official, veterinarian, medical examiner, public health authority, public safety authority, and other state or local government agency.

(2) A reporting entity shall submit protected health information in the custody of the entity to the Governor's Office of Homeland Security and Emergency Preparedness, the Military Department, state of Louisiana, office of public health, public health authority, governor, public safety authority, tribal authority, and federal health and public safety authorities as required in this Section, in order that they may perform their respective functions and duties as provided in this Chapter.

(3) Protected health information submitted pursuant to this Chapter to the Governor's Office of Homeland Security and Emergency Preparedness, Military Department, state of Louisiana, office of public health, public health authority, governor, public safety authority, tribal authority, and federal health and public safety authority shall be confidential and shall be disclosed only as provided in this Chapter or as otherwise required or authorized by state or federal law.

(4) The furnishing of protected health information or in accordance with this Section by any reporting entity shall not expose the entity to liability and shall not be considered a violation of any privileged or confidential relationship.

(5) Nothing in this Subsection shall prohibit the publishing of statistical compilations pertaining to potential causes of a public health emergency which do not identify individual cases, confidential sources of information, religious affiliations, or individual health care providers.

(6) Any person who intentionally discloses any protected health information to any third person, unless authorized or required by state or federal law, shall be subject to civil penalties as provided in R.S. 40:3.1(G) which shall be paid to the person whose record was unlawfully disclosed. Nothing in this Subsection shall prevent a person damaged by an unauthorized intentional disclosure from collecting civil damages to the extent of any actual damages suffered because of such a disclosure.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:766 - Declaration of a state of public health emergency

§766. Declaration of a state of public health emergency

A. Declaration.

A state of public health emergency may be declared by executive order or proclamation of the governor, following consultation with the public health authority, if he finds a public health emergency as defined in R.S. 29:762 has occurred or the threat thereof is imminent.

B. Content of declaration.

A state of public health emergency shall be declared by an executive order or proclamation that indicates the nature of the public health emergency, the area or areas which are or may be affected, and the conditions which have brought it about or which make possible the termination of the state of disaster or emergency. An executive order or proclamation shall be disseminated promptly by means reasonably calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the public health emergency prevent or impede it, the executive order or proclamation shall be promptly filed with the Governor's Office of Homeland Security and Emergency Preparedness, with the Department of Health and Hospitals, office of public health, and with the secretary of state.

C. Effect of the declaration.

The declaration of a state of public health emergency by the governor shall activate the state's emergency response and recovery program under the command of the director of the Governor's Office of Homeland Security and Emergency Preparedness.

D. Emergency powers.

During a state of public health emergency, in addition to any powers conferred upon the governor by law, he may do any or all of the following:

(1) Suspend the provisions of any regulatory statute prescribing procedures for the conducting of state business, or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency.

(2) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster or emergency.

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services.

(4) Subject to any applicable requirements for compensation, commandeer or utilize any private property if he finds this necessary to cope with the disaster or emergency.

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if he deems this action necessary for the preservation of life or other disaster mitigation, response or recovery.

(6) Prescribe routes, modes of transportation, and destination in connection with evacuation.

(7) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein.

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

(9) Make provision for the availability and use of temporary emergency housing.

E. Coordination.

The Governor's Office of Homeland Security and Emergency Preparedness, through consultation with the secretary of the Department of Health and Hospitals, shall coordinate all matters pertaining to the public health emergency response of the state. The Governor's Office of Homeland Security and Emergency Preparedness, through consultation with the secretary of the Department of Health and Hospitals, shall have primary jurisdiction, responsibility and authority for:

(1) Planning and executing public health emergency assessment, mitigation, preparedness response, and recovery for the state.

(2) Coordinating public health emergency response between the state and local authorities.

(3) Collaborating with relevant federal government authorities, elected officials of other states, private organizations or companies.

(4) Coordinating recovery operations and mitigation initiatives subsequent to public health emergencies.

(5) Organizing public information activities regarding public health emergency response operations.

F. Identification.

(1) After the declaration of a state of public health emergency, special identification for all public health personnel working during the emergency shall be issued as soon as possible.

(2) The identification shall indicate the authority of the bearer to exercise public health functions and emergency powers during the state of public health emergency.

(3) Public health personnel shall wear the identification in plain view.

G. Providing for promulgation of rules and protocol for the evacuation or sheltering in place of nursing homes in the event of an oncoming hurricane.

(1) The Department of Health and Hospitals, in consultation with the Governor's Office of Homeland Security and Emergency Preparedness, shall promulgate rules by April 1, 2007, pursuant to the Administrative Procedure Act, which provide criteria for evacuation of nursing homes or sheltering in place during a hurricane. In promulgating such rules, the Department of Health and Hospitals shall consider distinct properties and characteristics of locales including but not limited to drainage, elevation and canals, site specific surveys of nursing homes, storm surge, and the forecasted severity of the hurricane. Nothing herein shall relieve a nursing home of the duties, responsibilities, and obligations set forth in R.S. 40:2009.25, or set forth in any law, standard, rule, or regulation.

(2) If a nursing home determines that it should evacuate, and the nursing home has residents with medically complex conditions who are unable to be transported for which the nursing home is unable to find satisfactory placement, the Department of Health and Hospitals shall assist such nursing homes to arrange placement of those residents in nearby hospitals or assist the nursing homes with other arrangements for their safekeeping, including sheltering in place. In the event such space is not available, the Department of Health and Hospitals shall transmit the request for assistance to the Federal Emergency Management Agency or its successor. For purposes of this Subsection, residents with medically complex conditions shall be defined as those residents who:

(a) Are receiving the following care and services:

(i) Tracheotomy or respirator care.

(ii) Stage III or IV decubitus ulcer care.

(iii) Kidney dialysis.

(iv) Intravenous therapy.

(v) Comatose care.

(vi) Other care and services as provided for in promulgated rules; and

(b) Are likely to significantly deteriorate during an evacuation.

(3) If a nursing home determines that it should evacuate and is unable to proceed to its sheltering host site required under R.S. 40:2009.25, the nursing home or the Louisiana Nursing Home Association shall notify the Department of Services in its capacity as Emergency Support Function 6 primary lead agency and request assistance in identifying available shelter sites that best meet the needs of the resident. The state shall attempt to assist the nursing home in locating shelter space to the best of its ability based on available shelter space and in lieu thereof shall transmit the request to the Federal Emergency Management Agency or its successor.

(4) If a nursing home determines that it should evacuate and encounters problems with obtaining transportation from its transportation service provider required under R.S. 40:2009.25, the nursing home shall notify its local or parish office of homeland security and emergency preparedness and ask for assistance with transportation. If the local or parish office of homeland security and emergency preparedness is unable to assist the nursing home in obtaining transportation, the local or parish office of homeland security and emergency preparedness shall notify the Governor's Office of Homeland Security and Emergency Preparedness which shall task the request to the appropriate emergency support function. The state shall attempt to secure transportation to the best of its ability based on available transportation assets and in lieu thereof shall transmit the request to the Federal Emergency Management Agency or its successor.

(5) Nursing homes required to participate in a mandatory evacuation as directed by the appropriate parish or state official or which act as host shelter sites shall submit their costs directly related to the evacuation and temporary sheltering of their residents to the Department of Health and Hospitals. The Department of Health and Hospitals shall seek reimbursement on behalf of the nursing homes from the Federal Emergency Management Agency or its successor to the extent such costs are reimbursable under the Stafford Act or the regulations promulgated thereunder. Nursing homes shall provide documentation of these costs to the Department of Health and Hospitals. The state shall not be liable or otherwise responsible unless there has been a change to the state Medicaid plan approved by the Center for Medicare and Medicaid Services that provides for facility specific reimbursement for documented and allowable costs of evacuation or sheltering, for reimbursement to a nursing home for any cost incurred by the nursing home for evacuation and sheltering of the nursing home's residents. The secretary of the Department of Health and Hospitals shall submit a Medicaid state plan amendment that provides for the facility specific reimbursement for documented and allowable costs of evacuation or sheltering of a Medicaid certified nursing home's residents to the Centers for Medicare and Medicaid Services no later than January 1, 2007. The state shall be reimbursed by any nursing home for all costs incurred by the state for the evacuation and sheltering of the nursing home's residents less any reimbursement received by the state from other sources for purposes of evacuating and sheltering said nursing home's residents.

(6) Nothing herein shall preclude a nursing home from giving notice of the impending evacuation to local next of kin who have previously stated that they would recover the nursing home resident and assume responsibility for their care in the event of an evacuation.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §§1, 8, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2006, No. 540, §1, eff. June 22, 2006.



RS 29:767 - Enforcement of a declaration of public health emergency

§767. Enforcement of a declaration of public health emergency

The director of the Governor's Office of Homeland Security and Emergency Preparedness may, pursuant to the Administrative Procedure Act, adopt such rules and regulations as are necessary to implement his authority under the provisions of this Chapter and such authority as the governor shall designate to him pursuant to the provisions of this Chapter and the Louisiana Homeland Security and Emergency Assistance and Disaster Act, as amended (R.S. 29:721 et seq.).

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §1, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:768 - Termination of declaration of public health emergency

§768. Termination of declaration of public health emergency

A. The state of public health emergency shall continue until the governor finds that the threat of danger has passed or the disaster or emergency has been dealt with to the extent that the emergency conditions no longer exist and terminates the state of public health or emergency by executive order or proclamation, but no state of public health emergency may continue for longer than thirty days unless renewed by the governor.

B. The legislature, in consultation with the public health authority, by a petition signed by a majority of the surviving members of either house, may terminate a state of public health emergency at any time. This petition terminating the public health emergency may establish a period during which no other declaration of public health emergency may be issued. Thereupon, the governor shall issue an executive order or proclamation ending the state of public health or emergency.

Acts 2003, No. 1206, §1.



RS 29:769 - Special powers during a state of public health emergency; control of property

§769. Special powers during a state of public health emergency; control of property

A. Emergency measures concerning facilities and materials. The Governor's Office of Homeland Security and Emergency Preparedness, in consultation with the secretary of the Department of Health and Hospitals, and state, regional and local public health emergency agencies, may exercise, in accordance with such declaration of public health emergency and for such period as the state of public health emergency exists, the following powers over facilities and materials:

(1) To close, direct and compel evacuation of, or to decontaminate or cause to be decontaminated any facility of which there is a reasonable cause to believe that it may endanger the public health.

(2) To decontaminate or cause to be decontaminated, or destroy any material of which there is reasonable cause to believe that it may endanger the public health.

B. Access to and control of facilities and property. The Governor's Office of Homeland Security and Emergency Preparedness, in consultation with the secretary of the Department of Health and Hospitals and state, regional and local public health emergency agencies, may exercise, in accordance with such declaration of public health emergency and for such period as the state of public health emergency exists, the following powers concerning facilities, materials, roads, and public areas.

(1) To procure, by appropriation or otherwise, construct, lease, transport, store, maintain, renovate, or distribute materials and facilities as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession thereof. Such materials and facilities include but are not limited to:

(a) Communication devices.

(b) Carriers.

(c) Real estate.

(d) Fuels.

(e) Food and clothing.

(2) Provision of services or use of a health care facility. In accordance with Annex M of the State Emergency Operations Plan and the State Weapons of Mass Destruction Plan, health care facilities are to coordinate the medical care reasonable and necessary to respond to the declared public health emergency.

(3) In accordance with R.S. 40:10 and as may be reasonable and necessary to respond to a state of public health emergency, the state health officer may employ any means to control the use of food, fuel, clothing, and other commodities. The following meanings shall apply:

(a) "Any means" includes rationing, quotas, allocations, prohibitions of shipments, or other means.

(b) "Control" includes inspect, restrict or regulate.

(c) "Use" includes sale, dispensing, distribution and transportation.

C. Safe disposal of infectious waste. The public health authority may exercise, for such period as the state of public health emergency exists, the following powers regarding the safe disposal of infectious waste:

(1) To adopt and enforce measures to provide for safe disposal of infectious waste, as may be reasonable and necessary to respond to the public health emergency. Such measures may include but are not limited to:

(a) Collection.

(b) Storage.

(c) Handling.

(d) Destruction.

(e) Treatment.

(f) Transportation.

(g) Disposal of infectious waste.

(2) Control of facilities.

(a) To require any business or facility authorized to collect, store, handle, destroy, retreat, transport, and dispose of infectious waste, and any landfill business or other such property, to accept infectious waste, or provide services or the use of the business, facility, or property if such action is reasonable and necessary to respond to the public health emergency as a condition of licensure, authorization, or the ability to continue to do business in the state as such a business or facility.

(b) The use of the business, facility, or property may include transferring the management and supervision of such business, facility, or property to the public health authority for a limited or unlimited period of time, but shall not exceed the termination of the declaration of a state of public health emergency.

(3) Use of facilities. To appropriate or otherwise procure the following, as may be reasonable and necessary to respond to the public health emergency, with the right to take immediate possession of:

(a) Any business or facility authorized to collect, store, handle, destroy, treat, transport, or dispose of infectious waste.

(b) Any landfill business or other such property.

D. Safe disposal of human remains. The office of public health may, for such period as the state of public health emergency exists, exercise control over the disposal of human remains, as provided for in regulations promulgated in accordance with R.S. 49:950 et seq.

E. Temporary registration of health care professionals. Any board or commission placed within the Department of Health and Hospitals by R.S. 36:259(E), (R), (EE), and (GG) may exercise during such period as the declared state of public health emergency exists, the power reasonably necessary to issue temporary registrations to health care providers licensed, certified, or registered in another jurisdiction of the United States whose licenses, certifications, or registrations are current and unrestricted and in good standing in such jurisdictions. The boards and commissions may promulgate rules creating an expedited emergency process for issuance of emergency temporary registrations. Such temporary registrations may be granted for a period of not more than sixty days at the discretion of the board or commission, with the possible extension of up to two additional sixty-day periods as determined appropriate and necessary by the board or commission. The temporary registrants shall register with the respective board or commission prior to providing professional services in this state. Rules promulgated pursuant to the provisions of this Section may, at the discretion of the board or commission, provide that the temporary registrants shall only be allowed to provide gratuitous services specified by the board or commission, or its designee for such purpose. Within thirty days after June 2, 2006, each such board or commission shall file an emergency plan with the department for processes related to registration of health care providers licensed, certified, or registered in another jurisdiction of the United States responding to the public health emergency.

Acts 2003, No. 1206, §1; Acts 2006, 1st Ex. Sess., No. 35, §8, eff. March 1, 2006; Acts 2006, No. 207, §1, eff. June 2, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006.



RS 29:770 - Public information regarding a public health emergency

§770. Public information regarding a public health emergency

A. Dissemination of information.

(1) In addition to the information provided in the declaration of a state of public health emergency as set out in R.S. 29:766(B), the secretary of the Department of Health and Hospitals or his designee shall inform the public how to protect themselves during a state of public health emergency, and what actions are being taken to control the emergency.

(2) Means of dissemination. The secretary of the Department of Health and Hospitals or his designee shall provide information by all available and reasonable means calculated to bring the information promptly to the attention of the general public.

(3) Languages. If the secretary of the Department of Health and Hospitals or his designee has reason to believe there are large numbers of people of the state who lack sufficient skills in English to understand the information, the public health authority shall make reasonable efforts to provide the information in the primary languages of those people as well as in English.

(4) Access. The provision of information shall be made in a manner accessible to individuals with disabilities.

B. Access to mental health support personnel.

(1) During a declaration of a state of public health emergency, the secretary of the Department of Health and Hospitals or his designee shall provide information about and referrals to mental health support personnel to address psychological responses to the public health emergency.

(2) After a declaration of a state of public health emergency, the secretary of the Department of Health and Hospitals or his designee shall provide information about and referrals to mental health support personnel to address psychological responses to the public health emergency.

Acts 2003, No. 1206, §1.



RS 29:771 - Miscellaneous

§771. Miscellaneous

A. Financing of the public health emergency shall be accomplished pursuant to R.S. 29:731.

B. Liability.

(1) State immunity. State immunity shall be determined in accordance with R.S. 29:735, which shall be applicable to this Chapter.

(2) Private liability.

(a) During a state of public health emergency, any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons, together with that person's successors in interest, if any, shall not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises under such license, privilege, or other permission, or for negligently causing loss of, or damage to, the property of such person.

(b) During a state of public health emergency, any private person, firm or corporation and employees and agents of such person, firm or corporation in the performance of a contract with, and under the direction of the state or its political subdivisions under the provisions of this Chapter shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

(c) During a state of public health emergency, any health care providers shall not be civilly liable for causing the death of, or, injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

(d) During a state of public health emergency, any private person, firm or corporation and employees and agents of such person, firm or corporation, who renders assistance or advice at the request of the state or its political subdivisions under the provisions of this Chapter shall not be civilly liable for causing the death of, or injury to, any person or damage to any property except in the event of gross negligence or willful misconduct.

(e) The immunities provided in this Subsection shall not apply to any private person, firm, or corporation or employees and agents of such person, firm, or corporation whose act or omission caused in whole or in part the public health emergency and who would otherwise be liable therefor.

C. Compensation

(1) Taking. Compensation for property shall be made only if private property is lawfully taken or appropriated by a public health authority for its temporary or permanent use during a state of public health emergency declared by the governor pursuant to this Chapter.

(2) Actions. Any action against the state with regard to the payment of compensation shall be brought in the courts of this state in accordance with existing court laws and rules, or any such rules that may be developed by the courts for use during a state of public health emergency.

(3) Amount. The amount of compensation shall be calculated in the same manner as compensation due for taking of property pursuant to non-emergency expropriation procedures, as provided in R.S. 48:441 through 460, except that the amount of compensation calculated for items obtained under R.S. 29:769, shall be limited to the costs incurred to produce the item.

Acts 2003, No. 1206, §1.



RS 29:772 - Exclusion

§772. Exclusion

R.S. 29:736 shall apply to this Chapter.

Acts 2003, No. 1206, §1.



RS 29:781 - Short title

CHAPTER 10. UNIFORM EMERGENCY VOLUNTEER

HEALTH PRACTITIONERS ACT

§781. Short title

This Chapter may be cited as the "Uniform Emergency Volunteer Health Practitioners Act".

Acts 2009, No. 397, §1.



RS 29:782 - Definitions

§782. Definitions

As used in this Chapter the following words, terms, and phrases shall have the meaning ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Affiliate" means a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(2) "Declared emergency" means an event or condition that constitutes an emergency as defined in R.S. 29:723 or 727(D), or a public health emergency as defined in R.S. 29:762, and which has been the subject of an emergency declaration. The services authorized by this Chapter may be continued for up to thirty days following termination of a public health emergency if the Department of Health and Hospitals deems that the need for such services continues to exist.

(3) "Disaster preparedness or relief organization" means an entity that provides emergency preparedness services or disaster relief services that include health services provided by volunteer health practitioners, and that meets either of the following:

(a) Is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or by the Governor's Office of Homeland Security and Emergency Preparedness or the Department of Health and Hospitals.

(b) Regularly plans and conducts its activities in coordination with an agency of the federal government or with the Governor's Office of Homeland Security and Emergency Preparedness or the Department of Health and Hospitals.

(4) "Emergency declaration" means a declaration of emergency issued by the governor under the authority of R.S. 29:724 or R.S. 29:766 or by any other official under the authority of R.S. 29:727(D).

(5) "Emergency Management Assistance Compact" means the interstate compact approved by the United States Congress by Public Law No. 104-321, 110 Stat. 3877.

(6) "Entity" means a person other than an individual.

(7) "Health facility" means an entity licensed under the laws of this or another state to provide health services.

(8) "Health practitioner" means an individual licensed under the laws of this or another state to provide health services.

(9) "Health services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of individuals or human populations, to the extent necessary to respond to a declared emergency, including:

(a) The following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care.

(ii) Counseling, assessment, procedures, or other services.

(b) Sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription.

(c) Funeral, cremation, cemetery, or other mortuary services.

(10) "Host entity" means an entity operating in this state which uses volunteer health practitioners to respond to an emergency.

(11) "License" means authorization by a state to engage in health services that are unlawful without the authorization. The term includes authorization under the laws of this state to an individual to provide health services based upon a national certification issued by a public or private entity.

(12) "License in good standing" or "licensed and in good standing" means a current, unrestricted license or other authority issued by the professional licensing authority of another state to provide the health services sought or to be rendered in this state during a declared emergency.

(13) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(14) "Secure registration card" means a secure form of identification which meets the following criteria:

(a) Is built on nationally recognized standards-based security features and enrollment vetting and issuance processes.

(b) Contains the name of the health practitioner and his license status and may contain other verified information.

(c) Has been issued or sponsored by a licensing authority of any state or by a disaster preparedness or relief organization in conjunction with a registration system that complies with R.S. 29:785.

(15) "Scope of practice" means the extent of the authorization to provide health services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "State licensing authority" means a professional licensing board, agency, or commission with authority to license health practitioners in this state to provide the health services proposed to be provided by a volunteer health practitioner in response to a declared emergency, and which shall have administrative disciplinary jurisdictional authority over volunteer health practitioners with respect to their offering or provision of such health services in the state.

(18) "Volunteer health practitioner" means a health practitioner who provides health services in this state for a host entity, whether or not the practitioner receives compensation for those services so long as the person who receives the health services does not pay and is not asked to pay directly or indirectly for the health services. The term does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate which requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster preparedness or relief organization providing services in this state while an emergency declaration is in effect. The term does not include a practitioner who only provides veterinary services.

Acts 2009, No. 397, §1.



RS 29:783 - Applicability to volunteer health practitioners

§783. Applicability to volunteer health practitioners

This Chapter applies to volunteer health practitioners registered with a registration system that complies with R.S. 29:785 and who provide health services in this state for a host entity while an emergency declaration is in effect.

Acts 2009, No. 397, §1.



RS 29:784 - Regulation of services during emergency

§784. Regulation of services during emergency

A. While an emergency declaration is in effect, the Department of Health and Hospitals may limit, restrict, or otherwise regulate:

(1) The duration of practice by volunteer health practitioners.

(2) The geographical areas in which volunteer health practitioners may practice.

(3) The types of volunteer health practitioners who may practice.

(4) Any other matters necessary to coordinate effectively the provision of health services during the emergency.

B. An order issued pursuant to Subsection A of this Section may take effect immediately and shall be promulgated as an emergency rule as provided in R.S. 49:953.

C. A host entity that uses volunteer health practitioners to provide health services in this state shall:

(1) Consult and coordinate its activities with the Department of Health and Hospitals, to the extent practical, to provide for the efficient and effective use of volunteer health practitioners.

(2) Verify the identity of the volunteer health practitioner.

(3) Confirm that the volunteer health practitioner is registered with a registration system that complies with R.S. 29:785.

(4) Confirm that the registration system has verified the accuracy of information concerning whether a health practitioner meets the requirements of R.S. 29:786.

(5) Confirm that the volunteer health practitioner has not had a license revoked, suspended, or placed under the terms, conditions, or restrictions in any state according to the National Practitioner Data Bank which shall be queried before the volunteer health practitioner is permitted to begin work or as soon thereafter as is possible under the circumstances.

(6) Notify the appropriate state licensing authority of any adverse action against the volunteer's privileges.

(7) Comply with any laws relating to the management of emergency health services.

D. A host entity is not required to use the services of a volunteer health practitioner even if the practitioner is registered with a registration system that indicates that the practitioner holds a license in good standing.

E. A secure registration card shall satisfy the requirements of Paragraphs (C)(2), (3), and (4) of this Section and may be used for verification of credentials by a host entity while an emergency declaration is in effect.

Acts 2009, No. 397, §1.



RS 29:785 - Volunteer health practitioner registration systems

§785. Volunteer health practitioner registration systems

A. To qualify as a volunteer health practitioner registration system, a system shall:

(1) Accept applications for the registration of volunteer health practitioners before or during an emergency.

(2) Include information about the license in good standing of health practitioners which is accessible by authorized persons.

(3) Be capable of verifying the accuracy of information concerning whether a health practitioner meets the requirements of R.S. 29:786.

(4) Meet one of the following conditions:

(a) Be an emergency system for advance registration of volunteer health care practitioners established by a state and funded through the Department of Health and Human Services under Section 3191 of the Public Health Services Act, 42 U.S.C. 247d-7b.

(b) Be a local unit consisting of trained and equipped emergency response, public health, and medical personnel formed pursuant to Section 2801 of the Public Health Services Act, 42 U.S.C. 300hh.

(c) Be operated by or under the direction of one of the following:

(i) A disaster preparedness or relief organization.

(ii) A state licensing authority.

(iii) A national or regional association of licensing boards or health practitioners.

(iv) A health facility that provides comprehensive inpatient and outpatient health care services, including but not limited to a tertiary care and teaching hospital.

(v) A governmental entity.

(d) Be designated by the Department of Health and Hospitals as a registration system for purposes of this Chapter.

B. Upon request of the Governor's Office of Homeland Security and Emergency Preparedness, the Department of Health and Hospitals, a state licensing authority, or a host entity in this state or a similarly authorized entity in another state, a registration system located in this state shall notify the entity of the identities of the volunteer health practitioners registered with it and whether the practitioners are licensed and in good standing.

Acts 2009, No. 397, §1.



RS 29:786 - Recognition of volunteer health practitioners licensed in other states

§786. Recognition of volunteer health practitioners licensed in other states

A. While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with R.S. 29:785 and licensed and in good standing in the state upon which the practitioner's registration is based, may practice in this state to the extent authorized by this Chapter as if the practitioner were licensed in this state.

B. A volunteer health practitioner qualified under Subsection A of this Section is not entitled to the protections of this Chapter and shall not be authorized to practice in this state if any license of the practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.

C. Each health practitioner who provides health services in this state pursuant to authority of the Emergency Management Assistance Compact shall register with a registration system that complies with R.S. 29:785 as a volunteer health practitioner authorized to provide health services in this state pursuant to the Emergency Management Assistance Compact.

Acts 2009, No. 397, §1.



RS 29:787 - No effect on credentialing and privileging

§787. No effect on credentialing and privileging

A. In this Section the following terms shall have the following meanings:

(1) "Credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility.

(2) "Privileging" means the authorizing by an appropriate authority of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.

B. This Chapter does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.

Acts 2009, No. 397, §1.



RS 29:788 - Provision of volunteer health services; administrative sanctions

§788. Provision of volunteer health services; administrative sanctions

A. Subject to Subsections B and C of this Section, a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts, or other laws of this state.

B. Except as otherwise provided in Subsection C of this Section, this Chapter does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in this state would be permitted to provide the services.

C. The Department of Health and Hospitals, or a state licensing authority may modify or restrict the health services that volunteer health practitioners may provide pursuant to this Chapter. An order under this Subsection may take effect immediately, without prior notice or comment, and is not a rule within the meaning of R.S. 49:950 et seq.

D. A host entity may restrict the health services that a volunteer health practitioner may provide pursuant to this Chapter.

E. A volunteer health practitioner shall not be deemed to engage in unauthorized practice unless the practitioner has reason to know of any limitation, modification, or restriction under this Section or that a similarly licensed practitioner in this state would not be permitted to provide the services. A volunteer health practitioner shall be deemed to know of a limitation, modification, or restriction or that a similarly licensed practitioner in this state would not be permitted to provide a service if either of the following conditions is met:

(1) The practitioner knows the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

(2) From all the facts and circumstances known to the practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

F. In addition to the authority granted by the laws of this state other than this Chapter to regulate the conduct of health practitioners, a state licensing authority for due cause under its applicable laws and rules:

(1) May impose administrative sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency.

(2) May impose administrative sanctions upon a practitioner not licensed in this state for conduct in this state in response to an in-state emergency.

(3) Shall report any administrative sanctions imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

G. In determining whether to impose administrative sanctions under Subsection F of this Section, a state licensing authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.

H. Administrative sanctions may be determined and ordered by the president of a state licensing authority or by his designee.

I. Administrative sanctions may include but are not limited to the restriction, suspension, or revocation of authority to provide health services in this state.

J. Any administrative sanction imposed on the authority of a health practitioner to practice during a declared emergency under the provisions of this Chapter shall be carried out as provided in this Subsection.

(1) Registration to provide health services in this state during a declared emergency shall constitute and operate as an authorization and consent by a volunteer health practitioner to the following:

(i) Submission to the jurisdiction of the state licensing authority in all matters set forth in its practice act, rules and all applicable laws of this state.

(ii) To produce documents, records, and materials and appear before the state licensing authority or its designee upon request.

(iii) Immediately restrict or cease, desist, and withdraw from providing health services in this state upon notification by the state licensing authority of a restriction, suspension, or revocation of authority to provide such services.

(iv) Designate and appoint the voluntary health practitioner registration system providing notice of registration to the state licensing authority, or a host entity, hospital, or affiliate for or at which he or she may be providing services, to receive any notice of administrative sanction provided by a state licensing authority under the provisions of this Chapter or otherwise.

(2) Any notice under this Chapter, to be effective, may be provided orally, in writing, electronically, or by any other means practical under the circumstances, to either the health practitioner, volunteer health practitioner registration system providing notification of registration to the state licensing authority, a host entity, or a hospital or affiliate for or at which the health practitioner may be providing services.

(3) All rights to a hearing on administrative sanctions imposed by a state licensing authority shall be held in abeyance until no less than thirty days after the termination of the declared emergency.

(4) A health practitioner may request an explanation for administrative sanctions on his or her authority to practice or a hearing by the state licensing authority or both, following termination of the emergency declaration, or as otherwise may be provided by applicable emergency orders.

(5) In the event a hearing is not requested within sixty days following the date of termination of the emergency declaration, or as otherwise may be provided by applicable emergency orders, administrative sanctions imposed by the state licensing authority shall be deemed to constitute a final order or decision of such licensing authority.

Acts 2009, No. 397, §1.



RS 29:789 - Relation to other laws

§789. Relation to other laws

A. The provisions of this Chapter do not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this Chapter. Except as otherwise provided in Subsection B of this Section, the provisions of this Chapter do not affect requirements for the use of health practitioners pursuant to the Emergency Management Assistance Compact.

B. The governor or the Governor's Office of Homeland Security and Emergency Preparedness, pursuant to the Emergency Management Assistance Compact, may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state, or a municipality or other local government within this state.

Acts 2009, No. 397, §1.



RS 29:790 - Regulatory authority

§790. Regulatory authority

The Department of Health and Hospitals, and state licensing authorities may promulgate rules in accordance with the Administrative Procedure Act to implement this Chapter. In doing so, the Department of Health and Hospitals and state licensing authorities shall also consult with and consider rules promulgated by similarly empowered agencies in other states to promote uniformity of application of this Chapter and make the emergency response systems in the various states reasonably compatible.

Acts 2009, No. 397, §1.



RS 29:791 - Limitations on civil liability for volunteer health practitioners; vicarious liability

§791. Limitations on civil liability for volunteer health practitioners; vicarious liability

A. Subject to Subsection C of this Section, a volunteer health practitioner who provides health services pursuant to this Chapter shall not be liable for damages for an act or omission of the practitioner in providing those services.

B. No person shall be vicariously liable for damages for an act or omission of a volunteer health practitioner if the practitioner is not liable for the damages under Subsection A of this Section.

C. This Section shall not limit the liability of a volunteer health practitioner for any of the following:

(1) Willful misconduct or wanton, grossly negligent, reckless, or criminal conduct.

(2) An intentional tort.

(3) A breach of contract.

(4) A claim asserted by a host entity or by an entity located in this or another state which employs or uses the services of the practitioner.

(5) An act or omission relating to the operation of a motor vehicle, vessel, aircraft, or other vehicle.

D. No person that, pursuant to this Chapter, operates, uses, or relies upon information provided by a volunteer health practitioner registration system shall be liable for damages for an act or omission relating to that operation, use, or reliance unless the act or omission is an intentional tort or is willful misconduct or wanton, grossly negligent, reckless, or criminal conduct.

E. In addition to the protections provided in Subsection A of this Section, a volunteer health practitioner who provides health services pursuant to this Chapter is entitled to all the rights, privileges, or immunities provided by other laws of this state.

F. The limitations on liability provided in this Section shall only be effective during the time period set forth in the initial declaration and shall be retroactive to the precipitating event requiring the declaration of disaster or public emergency and for a period of thirty days following the end of the initial declared state of emergency. However, if prior to the expiration of thirty days following the end of the initial declared state of emergency, the governor specifically declares that a public health emergency continues to exist as defined in R.S. 29:762, the limitations on liability shall continue to remain in effect during the time period established by the governor in a declaration issued pursuant to R.S. 29:766.

Acts 2009, No. 397, §1.



RS 29:792 - Uniformity of interpretation

§792. Uniformity of interpretation

This Chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

Acts 2009, No. 397, §1.






TITLE 30 - Minerals, Oil, and Gas and Environmental Quality

RS 30:1 - TITLE 30 MINERALS, OIL, AND GAS AND

TITLE 30

MINERALS, OIL, AND GAS AND

ENVIRONMENTAL QUALITY

SUBTITLE I. MINERALS, OIL, AND GAS

CHAPTER 1. COMMISSIONER OF CONSERVATION

PART I. DEPARTMENT OF CONSERVATION

§1. Department established; appointment of commissioners; term; vacancies; jurisdiction; salary

A. There is established the state Department of Conservation, hereinafter referred to as the department. The department shall be directed and controlled by a commissioner of conservation, who shall be appointed by the governor, with the consent of the Senate, for a term of four years. In case of vacancy for any cause the governor shall, with consent of the Senate, fill the office by appointment for the unexpired term.

B. Notwithstanding the provisions of any other law to the contrary, the salary of the commissioner of conservation shall be fixed by the governor.

C. All natural resources of the state not within the jurisdiction of other state departments or agencies are within the jurisdiction of the department.

D. The disposal of any waste product into the subsurface by means of a disposal well and the regulation of all surface and storage waste facilities incidental to oil and gas exploration and production, shall be within the jurisdiction of the department.

Amended by Acts 1959, No. 100, §1; Acts 1965, No. 53, §3; Acts 1970, No. 20, §1; Acts 1975, No. 388, §1; Acts 1976, No. 116, §1; Acts 1976, No. 122, §1; Acts 1978, No. 681, §1, eff. July 12, 1978; Acts 1979, No. 379, §1.



RS 30:2 - Waste of oil or gas prohibited

§2. Waste of oil or gas prohibited

Waste of oil or gas as defined in this chapter is prohibited.



RS 30:3 - Definitions

§3. Definitions

Unless the context otherwise requires, the words defined in this Section have the following meaning when found in this Chapter:

(1) "Commissioner" means the Commissioner of Conservation of the State of Louisiana.

(2) "Field" means the general area which is underlaid or appears to be underlaid by at least one pool. It includes the underground reservoir or reservoirs containing crude petroleum oil or natural gas or both. The words "field" and "pool" mean the same thing when only one underground reservoir is involved; however, "field" unlike "pool", may relate to two or more pools.

(3) "Gas" means all natural gas, including casinghead gas, and all other hydrocarbons not defined as oil in Paragraph (7) of this Section.

(4) "Illegal gas" means gas which has been produced within the state from any well in excess of the amount allowed by any rule, regulation, or order of the commissioner, as distinguished from gas produced within the state not in excess of the amount so allowed by any rule, regulation, or order, which is "legal gas."

(5) "Illegal oil" means oil which has been produced within the state from any well in excess of the amount allowed by any rule, regulation, or order of the commissioner, as distinguished from oil produced within the state not in excess of the amount so allowed by any rule, regulation, or order, which is "legal oil."

(6) "Illegal product" means any product of oil or gas, any part of which was processed or derived, in whole or in part, from illegal oil or illegal gas or from any product thereof, as distinguished from "legal product," which is a product processed or derived to no extent from illegal oil or illegal gas.

(7) "Oil" means crude petroleum oil, and other hydrocarbons, regardless of gravity, which are produced at the well head in liquid form by ordinary production methods.

(8) "Owner" means the person, including operators and producers acting on behalf of the person, who has or had the right to drill into and to produce from a pool and to appropriate the production either for himself or for others.

(9) "Person" means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(10) "Pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool" as used in this Chapter. However, to promote the development and production of marginally commercial sands, a zone may contain one or more common accumulations and the overall stratigraphic interval of the zone may be considered and treated as a pool for all purposes of this Chapter.

(11) "Producer" means the owner of a well capable of producing oil or gas or both.

(12) "Product" means any commodity made from oil or gas. It includes refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural gas gasoline, naphtha, distillate, gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or by-products derived from oil or gas, and blends or mixtures of two or more liquid products or by-products derived from oil or gas, whether hereinabove enumerated or not.

(13) "Solution mined cavern" means a cavity created within the salt stock by dissolution with water.

(14) "Solution mining injection well" means a well into which fluids, other than fluids associated with active drilling operations, are injected for extraction of minerals or energy.

(15) "Tender" means a permit or certificate of clearance for the transportation of oil, gas, or products, approved and issued or registered under the authority of the commissioner.

(16) "Waste", in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the oil and gas industry. It includes:

(a) the inefficient, excessive, or improper use or dissipation of reservoir energy; and the location, spacing, drilling, equipping, operating, or producing of an oil or gas well in a manner which results, or tends to result, in reducing the quantity of oil or gas ultimately recoverable from a pool; and

(b) the inefficient storing of oil; the producing of oil or gas from a pool in excess of transportation or marketing facilities or of reasonable market demand; and the locating, spacing, drilling, equipping, operating, or producing of an oil or gas well in a manner causing, or tending to cause, unnecessary or excessive surface loss or destruction of oil or gas.

(c) The disposal, storage or injection of any waste product in the subsurface by means of a disposal well.

(17) "Waste product" means any liquid, sludge, effluent, semi-liquid or other substance resulting from any process, whether manufacturing or otherwise.

Amended by Acts 1976, No. 122, §2; Acts 1984, No. 768, §1; Acts 1993, No. 113, §1; Acts 2013, No. 368, §1.



RS 30:4 - Jurisdiction, duties, and powers of the assistant secretary; rules and regulations

§4. Jurisdiction, duties, and powers of the assistant secretary; rules and regulations

A. The commissioner has jurisdiction and authority over all persons and property necessary to enforce effectively the provisions of this Chapter and all other laws relating to the conservation of oil or gas.

B. The commissioner shall make such inquiries as he thinks proper to determine whether or not waste, over which he has jurisdiction, exists or is imminent. In the exercise of this power the commissioner has the authority to collect data; to make investigations and inspections; to examine properties, leases, papers, books, and records; to examine, survey, check, test, and gauge oil and gas wells, tanks, refineries, and modes of transportation; to hold hearings; to provide for the keeping of records and the making of reports; to require the submission of an emergency phone number by which the operator may be contacted in case of an emergency; and to take any action as reasonably appears to him to be necessary to enforce this Chapter.

C. The commissioner has authority to make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Chapter, including rules, regulations, or orders for the following purposes:

(1)(a)(i) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of oil or gas out of one stratum to another;

(ii) To prevent the intrusion of water into oil or gas strata;

(iii) To prevent the pollution of fresh water supplies by oil, gas, or salt water;

(iv) To require the plugging of each dry and abandoned well and the closure of associated pits, the removal of equipment, structures, and trash, and to otherwise require a general site cleanup of such dry and abandoned wells; and

(v) To require reasonable bond with security for the performance of the duty to plug each dry or abandoned well and to perform the site cleanup required by this Paragraph.

(b) Only an owner as defined in R.S. 30:3(8) shall be held or deemed responsible for the performance of any actions required by the commissioner.

(2) To require the making of reports showing the location of all oil and gas wells, and the filing of logs, electrical surveys, and other drilling records.

(3) To prevent wells from being drilled, operated, and produced in a manner to cause injury to neighboring leases or property.

(4) To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities, and to prevent the premature and irregular encroachment of water which reduces, or tends to reduce, the total ultimate recovery of oil or gas from any pool.

(5) To require the operation of wells with efficient gas-oil ratios, and fix these ratios.

(6) To prevent blow outs, caving and seepage in the sense that conditions indicated by these terms are generally understood in the oil and gas business.

(7) To prevent fires.

(8) To identify the ownership of all oil or gas wells, producing leases, refineries, tanks, plants, structures, and all storage and transportation equipment and facilities.

(9) To regulate the shooting and chemical treatment of wells.

(10) To regulate secondary recovery methods, including the introduction of gas, air, water, or other substance into producing formations.

(11) To limit and prorate the production of oil or gas or both from any pool or field for the prevention of waste.

(12) To require, either generally or in or from particular areas, certificates of clearance or tenders in connection with the transportation of oil, gas, or any product.

(13) To regulate the spacing of wells and to establish drilling units, including temporary or tentative spacing rules and drilling units in new fields.

(14) To require interested persons to place uniform meters of a type approved by the commissioner wherever the commissioner designates on all pipelines, gathering systems, barge terminals, loading racks, refineries, or other places necessary or proper to prevent waste and the transportation of illegally produced oil or gas. These meters shall be under the supervision and control of the department of conservation. It shall be a violation of this Chapter, subject to the penalties provided in R.S. 30:18, for any person to refuse to attach or install a meter when ordered to do so by the commissioner, or in any way to tamper with the meters so as to produce a false or inaccurate reading, or to have any device through which the oil or gas can be passed around the meter, unless expressly authorized by written permit of the commissioner.

(15) To require that the product of all wells shall be separated into so many million cubic feet of gaseous hydrocarbons and barrels of liquid hydrocarbons, either or both, and accurately measured wherever separation takes place. Gaseous hydrocarbon measurement shall be corrected to ten ounces above atmospheric pressure. Liquid hydrocarbons shall be measured into barrels of forty-two gallons each. Both measurements shall be corrected to sixty degrees fahrenheit.

(16)(a) To regulate by rules, the drilling, casing, cementing, disposal interval, monitoring, plugging and permitting of disposal wells which are used to inject waste products in the subsurface and to regulate all surface and storage waste facilities incidental to oil and gas exploration and production, in such a manner as to prevent the escape of such waste product into a fresh groundwater aquifer or into oil or gas strata; may require the plugging of each abandoned well or each well which is of no further use and the closure of associated pits, the removal of equipment, structures, and trash, and other general site cleanup of such abandoned or unused well sites; and may require reasonable bond with security for the performance of the duty to plug each abandoned well or each well which is of no further use and to perform the site cleanup required by this Subparagraph. Only an owner as defined in R.S. 30:3(8) shall be held or deemed responsible for the performance of any actions required by the commissioner.

(b) Provided that before a permit to operate a new commercial operations' waste disposal well may be granted, a public hearing shall be held on the application for a permit, and shall fix the date, time, and place therefor. The operator or owner, prior to such public hearing, shall give public notice on three separate days within a period of thirty days prior to the public hearing, with at least five days between each publication of the notice, both in the official state journal and in the official journal of the parish in which the well is to be located, that application for a permit for a new commercial operations' waste disposal well has been made and that a public hearing on the matter will be held on the date and at the time and place which shall be stated in the public notice. The assistant secretary shall prescribe the form of the advertisement. In addition, the applicant for a permit shall place an advertisement in the same newspapers but not in the classified advertisement or public notice section of the newspapers, in a form which shall be not less than one-half page in size and printed in bold face type; which shall inform the public that application for a permit has been made for a new commercial operations' waste disposal well and that a public hearing, at which all interested persons are charged to be present and to present their views and which shall state the date, time, and place at which the meeting will be held. The content of both the public notice and the one-half page announcement or advertisement also shall include the name of the owner or operator; location of the proposed well, materials to be disposed in the well, a statement that comments may be sent to the assistant commissioner of the Office of Conservation prior to the public meeting, and the mailing address of the assistant secretary.

"Commercial operations" as defined in this Section pertains to those who dispose of waste materials off the site where produced by others. "Waste materials" is defined as any material, excluding drilling muds, produced waters and crude oil residues, for which no use or reuse is intended and which is to be discarded.

(c) To regulate the hours of operation of offsite treatment, storage and disposal facilities for waste material as defined in Subparagraph (b) of this Paragraph.

(17)(a) To regulate the construction design and operation of pipelines transmitting carbon dioxide to serve secondary and tertiary recovery projects for increasing the ultimate recovery of oil or gas, including the issuance of certificates of public convenience and necessity for pipelines serving such projects approved hereunder.

(b) No person shall exercise the right of expropriation under the laws of this state in connection with the construction or operation of such a carbon dioxide pipeline until the enhanced recovery project has been approved by the commissioner and a certificate of public convenience and necessity for the pipeline has been issued. If the enhanced recovery project is located in another state or jurisdiction, the commissioner's approval shall consist of confirmation that the applicable regulatory authority of that state or jurisdiction has approved or authorized the injection of carbon dioxide in association with such project.

D. The assistant secretary shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary:

(1) To require that all pipelines, excluding field transmission, flow, and gathering lines; all wells; and associated structures, including any fittings, tie-overs, appliances, and equipment, which are constructed on state water bottoms pursuant to the grant of a right-of-way by the secretary of the Department of Natural Resources or the issuance of a lease by the State Mineral and Energy Board shall conform to the following provisions:

(a) The owner or operator of a pipeline constructed on a right-of-way granted on state water bottoms shall be responsible for burying the line to a depth consistent with regulations promulgated by the office of conservation and for maintaining it at said depth to the extent feasible and practical, as determined by the assistant secretary, taking into account the changes wrought by natural forces.

(b) Upon abandonment of a pipeline, well, or associated structure, the owner or operator thereof shall be responsible for removing any related object above the mudline which may unduly interfere with other uses of state waters or water bottoms, including navigation or fishing, or shall adequately mark it for the duration of the obstruction according to regulations of the United States Coast Guard and regulations promulgated by the assistant secretary. If necessary for environmental reasons or to prevent undue interference with other uses of state waters or water bottoms, the owner of an abandoned buried pipeline, well, or associated structure; an abandoned pipeline, well, or associated structure; or portions thereof shall cause removal of that which constitutes an obstruction or hazard to navigation or fishing, as determined necessary by the assistant secretary after a public hearing.

(c) If an inspection by the office of conservation discloses an exposed pipeline, the owner thereof shall be required to rebury the line at its original depth, to the extent feasible and practical, to remove the pipeline, or to install and maintain for the duration of the line adequate marking in accordance with rules and regulations of the United States Coast Guard, United States Corps of Engineers, and the office of conservation. The appropriate course for such remedial action shall be made by the commissioner after a public hearing taking into account environmental issues and other issues.

(d) If determined by the governor and the secretary of the Department of Natural Resources to be in the best interests of the state, the owner or operator of a pipeline, well, or associated structure shall not be required to have it removed but shall be required to adequately mark it for the duration of the obstruction according to regulations of the Coast Guard and of the assistant secretary.

(e) At regular intervals subsequent to the abandonment of any pipeline, well, or associated structure constructed on a right-of-way or lease established on state waterbottoms, the owner or operator of such facility shall cause and be responsible for inspection of that property if the assistant secretary requires it to ensure compliance with applicable rules and regulations of state and federal agencies. The assistant secretary shall require an inspection if he determines that the public interest requires that an inspection is necessary.

(f) A person shall not construct any pipeline, well, or associated structure on a right-of-way or lease established on state waterbottoms unless he has obtained a permit from the assistant secretary prior to the initiation of construction.

(g) An owner or operator of any pipeline, well, or associated structure constructed on state water bottoms pursuant to a right-of-way or lease shall report to the assistant secretary any activities, incidents, developments, or accidents creating an obstruction to navigation or fishing, and any permanent abandonments.

(2) To require that all field transmissions, flow, and gathering lines constructed on state water bottoms pursuant to the grant of a right-of-way by the secretary of the Department of Natural Resources or the issuance of a lease by the State Mineral and Energy Board shall meet all requirements of the United States Army Corps of Engineers for burial and shall be located, installed, marked, and maintained in a proper manner, to be approved by the assistant secretary, so as to minimize undue interference with persons making other uses of state waters or water bottoms, including mariners and fishermen.

(3) To require that all equipment, machinery, and materials associated with the construction, operation, maintenance, or abandonment of all pipelines, including field transmission, flow, and gathering lines; all wells; and all associated structures, which are constructed on state water bottoms pursuant to the grant of a right-of-way by the secretary of Department of Natural Resources or the issuance of a lease by the State Mineral and Energy Board shall conform to the following provisions:

(a)(i) The owner or operator of a pipeline, well, or associated structure constructed on a right-of-way or lease upon state waterbottoms shall cause and be responsible for inspection of that property if the assistant secretary requires it to determine whether any equipment, machinery, or material associated with activity on the lease or right-of-way, including sunken boats and barges, has been discarded or abandoned above the mudline. The assistant secretary shall require an inspection if he determines that the public interest requires that an inspection is necessary.

(ii) If the inspection reveals any equipment, machinery, or material above the mudline, the owner shall be responsible for its removal to avoid its constituting an obstruction which may unduly interfere with other uses, including navigation or fishing. However, the assistant secretary may by rule grant such exceptions or variances from this requirement if the location of the equipment, machinery, or material would cause removal to be extraordinarily onerous or impractical. Moreover, removal shall not be required if the governor and the secretary of the Department of Natural Resources determine that in the best interests of the state removal shall not be required. However, the owner shall be required to mark it for the duration of the obstruction according to regulations of the Coast Guard and the assistant secretary.

(b) The owner or operator of any pipeline, well, or associated structure shall promptly notify and report to the assistant secretary concerning any discarded or abandoned equipment, machinery, or materials, including sunken barges and boats, known to be remaining on state waterbottoms as a result of activities conducted pursuant to a state right-of-way or lease. He shall also report to the assistant secretary the removal of any such equipment, machinery, or materials.

(4) The provisions of this Subsection shall be limited in their scope and application to those leases and rights-of-way existing on state waterbottoms within the area delineated by the coastal zone of Louisiana as described in R.S. 49:213.4.

(5) To provide that the office of conservation shall conduct such inspections as the assistant secretary may deem necessary or appropriate in carrying out the provisions of this Subsection.

E. The commissioner shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to require that all other pipelines not covered by Subsection D of this Section, together with any fittings, tie-overs, appliances, and equipment, which are constructed in this state shall be buried, maintained, or removed from the right-of-way or lease according to the following provisions:

(1) Pipelines in active use and those not in active use but whose owner anticipates reuse shall be buried to a depth consistent with regulations promulgated by the office of conservation and shall be maintained during the course of the useful and active life of the lines at a depth determined by the commissioner to be substantially equivalent to the original depth of burial. The commissioner may by rule grant such exceptions or variances from this provision as may be necessary for pipelines buried under navigable streams or water bottoms as provided for in Subsection D of this Section.

(2) When a pipeline is abandoned, the commissioner shall make a preliminary investigation to determine if the line, or any portion thereof, constitutes an obstruction which may unduly interfere with other uses of state waters or water bottoms, or if allowed to remain in its present state will constitute such an obstruction. If the initial determination of the commissioner is that corrective action or removal of the pipeline, or any portion thereof, is necessary to eliminate or prevent the obstruction and if the owner of the pipeline does not agree with the commissioner's determination and to abide by it, the commissioner shall call a public hearing for the purpose of determining finally what action, if any, he will require the owner of the pipeline to take.

(3) Field transmission, flow and gathering lines shall be installed, located, marked, maintained, and removed after abandonment in a proper manner, to be approved by the commissioner, so as to minimize undue interference with persons, including mariners and fishermen, making other uses of state waters or water bottoms.

F. For the purposes of Subsection E, the word "pipeline" shall mean all intrastate pipelines used in the transportation of oil and gas, including by-products and waste therefrom, but shall not include field transmission, flow, and gathering lines, except as provided in Subsection E(3). The commissioner shall require each pipeline operator to employ in his periodic inspection of the line, which shall be not less than once each year, a procedure to determine the depth of cover over the line and to report such information to the commissioner; however, the commissioner may by rule grant such exceptions or variances from this requirement as may be necessary for pipelines buried or installed in locations where such a requirement would be extraordinarily onerous or impractical. The commissioner shall further require the owners of all pipelines in the state to notify the office of conservation of the abandonment of said pipeline or non-use of said pipeline for a period of six months or more.

G. The office of conservation of the Department of Natural Resources through the commissioner, shall implement the provisions of Subsections D, E, and F of this Section as to interstate pipelines insofar as those requirements may be consistent with the regulations for interstate pipelines adopted by the United States Department of Transportation. In such event, the office shall further implement the provisions of Subsections D, E, and F of this Section insofar as those requirements may be consistent with the regulations for interstate pipelines adopted by the United States Department of Energy.

H. Any pipeline owner required to construct a levee, dam, or weir in connection with a pipeline, shall maintain that levee, dam, or weir in a condition as near as practicable to its original condition, however, the commissioner may grant such exceptions or variances from this requirement if he determines that maintenance of the dam, levee, or weir no longer serves the purposes intended and will not serve to protect the environment of the area. The commissioner may require the owner to inspect the levee, dam, or weir on a periodic basis and to file reports of such inspections. The commissioner may order the removal or alteration of any such dam, levee, or weir when he determines that such action is necessary to avoid undue interference with persons making other uses of state waters or water bottoms.

I. The commissioner shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to control the offsite disposal at commercial facilities of drilling mud, saltwater and other related nonhazardous wastes generated by the drilling and production of oil and gas wells. Such regulations shall contain provisions identifying the waste materials to be regulated. Such regulations shall at a minimum require:

(1) Every person who intends to open and operate a new offsite commercial facility for the disposal of nonhazardous wastes produced in oil and gas drilling operations, shall file an application, with the office of conservation for a permit to conduct such operation.

(2) At least thirty days prior to filing such application with the office, the applicant shall publish a notice of intent to file the application, which notice shall contain sufficient information to identify the applicant, the proposed site at which disposal operations will occur, the nature and content of the waste streams to be disposed of, and the method of disposal to be used. Such notice shall be published on three separate days in the official journal of the parish in which the proposed facility will be located, and in the official journal of the state, not less than one quarter of a page in size and printed in boldface type.

(3) Upon notice to the applicant by the office of conservation that the application is complete, the applicant shall file with the local governing authority of the parish in which the proposed facility is to be located, six copies of the complete application.

(4) Upon acceptance of the application as complete, the office of conservation shall publish in the next available issue of the Louisiana Register, a notice of the filing and the location, date, and time of a public hearing to be held in the affected parish, which hearing shall not be less than thirty days from the date of notice in the Register. The applicant shall publish a substantially similar notice in the official journal of the parish affected on three separate days at least fifteen days prior to the date set by the office of conservation for such public hearing. Such notice shall be not less than one quarter page in size in boldface type.

(5) The public hearing shall be fact-finding in nature and shall not be subject to the procedural requirements of the Louisiana Administrative Procedure Act relative to rule making or adjudication, provided that the office of conservation shall allow any interested person to present testimony, facts or evidence related to the application, and shall make a record of the hearing.

(6) Standards applicable to generators of such waste materials.

(7) Criteria for the location, design and operation of commercial offsite disposal facilities.

(8) A manifest system for all wastes transported from site of generation to a commercial offsite disposal facility.

(9) The closure of all commercial offsite disposal facilities in a manner approved by the commissioner to insure protection of the public and the environment.

(10) Bonding to insure the adequate closure of any commercial offsite disposal facility.

(11) Evidence of financial responsibility acceptable to the commissioner for any liability for damages which may be caused by the escape or discharge of waste materials from a commercial offsite disposal facility.

(12) All existing commercial offsite disposal facilities to comply with the criteria in such regulations within a specified time.

J. Notwithstanding any other provisions of law to the contrary, the department shall require all abandoned well and platform locations on state water bottoms in the Gulf of Mexico and adjacent bays and inlets to be cleared of all related obstructions by the owner of such facilities and that such clearance be verified at the cost of such owner. The clearance and verification requirements and procedures shall be substantially the same, where applicable, as those required by the United States Department of the Interior Minerals Management Service for abandoned oil and gas structures in the Gulf of Mexico. Such clearance and verification requirements shall take into account the different characteristics of the water bodies from which the obstructions are to be removed. The department shall adopt rules to implement this Subsection no later than January 1, 1992. The provisions of this Subsection and the rules adopted pursuant thereto shall supersede any conflicting provision of law, particularly Subsections D, E, F, G, and H of this Section.

K. The commissioner shall not authorize or issue any permit which allows the use or withdrawal of three million gallons or more of ground water per day from the Chicot aquifer that shall be injected into the subsurface in a parish whose population is more than seventy thousand and less than seventy-five thousand.

L.(1) The commissioner shall make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to require the operator of a well, which utilizes the application of fluids with force or pressure in order to create artificial fractures in the formation for the purpose of improving the capacity to produce hydrocarbons, to report no later than twenty days following the completion of hydraulic fracturing stimulation operations and in a manner determined by the commissioner the following:

(a) The type and volume of the hydraulic fracturing fluid.

(b) A list of additives used, including the specific trade name and the supplier of the additive.

(c) A list of ingredients contained in the hydraulic fracturing fluid, the associated CAS registry number, and the maximum concentration of each ingredient in percent by mass that is subject to the requirements of 29 Code of Federal Regulations §1910.1200(g)(2). Such rules, regulations, and orders shall provide for an ingredient that is subject to trade secret protection under the criteria set forth in 42 U.S.C. §11042(a)(2), and require the operator to provide the contact information of the entity claiming trade secret protection for a listed product and to report, at a minimum, in such cases the chemical family associated with such ingredient. An operator will not be responsible for reporting information that is not provided to the operator due to a claim of trade secret information.

(2) Nothing in this Subsection shall authorize any person to withhold information which is required to be disclosed by state or federal law.

(3) Any information provided pursuant to the provisions of this Subsection shall be subject to examination and reproduction as provided by the Public Records Law, R.S. 44:1 et seq, or any other applicable law.

(4) The provisions of this Subsection shall not apply to operations conducted solely for the purposes of sand control or reduction of near wellbore damage.

M. The commissioner shall make, after notice and hearing as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary to control the drilling, operating, and plugging of solution mining injection wells, the permitting of such wells, and the resulting solution mined cavern. Such rules and regulations shall be adopted pursuant to the Administrative Procedure Act and shall provide for, but not be limited to the following:

(1) Submission of site assessments and updated site assessments to include a geological, geomechanical, and engineering assessment of stability of salt stock and overlying and surrounding sediment based on past, current, and planned well and cavern operations.

(2) Submission of the locations of caverns and proposed caverns in relation to other caverns, including solution caverns, disposal caverns, and storage caverns, and the periphery of the salt stock provided on maps and cross-section depictions based upon best available information and updated at least every five years.

(3) Notification by the operator to the office of conservation of a solution mining injection well inactivity or conclusion of mining operations.

(4) Setback distance locations for new caverns in relation to the periphery of salt stock.

(5) Enhanced monitoring plan implementation for any existing caverns within the mandatory setback distance locations.

(6) Permit requirements that include the following:

(a) Assistance to residents of areas deemed to be at immediate potential risk in the event of a sinkhole developing or other incident that requires an evacuation.

(b) Reimbursement to the state or any political subdivision of the state for reasonable and extraordinary costs incurred in responding to or mitigating a disaster or emergency due to a violation of this Subsection or any rule, regulation, or order promulgated or issued pursuant to this Subsection. Such costs shall be subject to approval by the director of the Governor's Office of Homeland Security and Emergency Preparedness prior to being submitted to the permitee for reimbursement. Such payments shall not be construed as an admission of responsibility or liability for the emergency or disaster. The Department of Natural Resources, office of conservation, is hereby authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to collect reimbursement under this Section.

(c) Reimbursement to any person who owns noncommercial residential immovable property located within an area under a mandatory or forced evacuation pursuant to R.S. 29:721 et seq. for a period of more than one hundred eighty days, without interruption due to a violation of this Subsection, or any rule, regulation, or order promulgated or issued pursuant to this Subsection. The offer for reimbursement shall be for the replacement value of the property based on an appraisal by a qualified professional. The replacement value of the property shall be calculated based on the estimated value of the property prior to the time of the incident resulting in the declaration of the disaster or emergency. The reimbursement shall be made to the property owner within thirty days after notice by the property owner to the permittee indicating acceptance of the offer and showing proof of continuous ownership prior to and during an evacuation lasting more than one hundred eighty days, provided that the offer for reimbursement is accepted within thirty days of receipt, and transfers the immovable property free and clear of any liens, mortgages, or other encumbrances to the permittee.

(7) Criteria considered when deciding whether to approve the implementation of the closure plan for a solution mining injection well.

(8) Submission and maintenance of an updated post-closure plan to include subsidence monitoring, corrective action, and site remediation, as may be necessary following plugging and closure.

(9) Evidence of financial security to be maintained for closure and post-closure costs.

(10) Department protocols to ensure that production and well information from all oil and gas activity within the vicinity of a salt dome shall be considered during the permitting process for any solution mine permit.

N.(1) The Cross-Unit Well Study Commission is hereby created within the Department of Natural Resources, office of conservation. The commission shall study the legal implications of the prescription of nonuse in relation to the drilling of any well located closer than three hundred thirty feet from the property boundary of a drilling unit or lease.

(2) According to Statewide Order No. 29-E, LAC 43:XIX.1901 through 1909, wells drilled in search of oil to depths below three thousand feet subsea shall not be located closer than three hundred thirty feet from any property line nor closer than nine hundred feet from any other well completed in, drilling to, or for which a permit shall have been granted to drill to, the same pool. In addition, Statewide Order No. 29-E provides wells drilled in search of gas shall not be located closer than three hundred thirty feet to the property line nor closer than two thousand feet to any other well completed in, drilling to, or for which a permit shall have been granted to drill to, the same pool.

(3) The Legislature of Louisiana has become aware of the practice of granting exceptions to the above rules and allowing oil and gas operators to drill within the three hundred thirty feet property line and into the adjacent property. R.S. 31:16 provides that mineral rights are real rights and subject to either a prescription of nonuse for ten years or to special rules of law governing the term of their existence. One practical implication of allowing an exception to the three hundred thirty foot boundary rule is that the drilling of cross-unit wells could prevent the prescription of nonuse from running on the adjacent property. Officials of the Louisiana Oil and Gas Association and the Louisiana Mid-Continent Oil and Gas Association recognize that this practice impacts the rights of adjoining landowners in regards to the prescription of nonuse.

(4) The Cross-Unit Well Study Commission shall consist of members comprised as follows:

(a) The commissioner of conservation, who shall serve as the chairman.

(b) The director of the Louisiana Mineral Law Institute.

(c) Three persons appointed by the Louisiana Oil and Gas Association. Two of the three persons shall be attorneys who are licensed to practice law in Louisiana.

(d) Three persons appointed by the Louisiana Mid-Continent Oil and Gas Association. Two of the three persons shall be attorneys who are licensed to practice law in Louisiana.

(e) Two persons appointed by the director of the Louisiana Mineral Law Institute. Each person shall be an attorney who is licensed to practice law in Louisiana and has at least fifteen years of legal experience in the oil and gas industry.

(f) One person appointed by the Louisiana Chapter of the National Association of Royalty Owners.

(5) The chairman shall hold the first public meeting of the commission on or before September 1, 2014, at the headquarters of the Department of Natural Resources, office of conservation. After the first meeting, the commission shall hold monthly public meetings at the headquarters of the Department of Natural Resources, office of conservation.

(6) The chairman shall report the commission's findings and recommendations to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment not later than March 16, 2015.

(7) The members shall serve without compensation except per diem or expense reimbursement to which they may be individually entitled as members of their respective organizations.

(8) The commission shall be subject to the open meetings and public records laws.

(9) The provisions of this Subsection shall be void on August 1, 2015, and thereafter.

O.(1) No permit to drill or operate a new solution-mined cavern, or expand or convert an existing solution-mined cavern in Iberia Parish may be issued until after a public hearing is held no earlier than August 15, 2015, on the application for the permit. The commissioner shall promulgate rules and regulations to provide for such public hearings and shall fix the date, time, and place therefor. The operator or owner, prior to such a public hearing, shall give public notice on three separate days within a period of thirty days prior to the public hearing, with at least five days between each publication notice, both in the official state journal and in the official journal of the parish in which the well is to be located.

(2) At least thirty days prior to such public hearing on a permit to expand or convert an existing solution-mined cavern or to drill and operate a new solution-mined cavern in Iberia Parish, the permit applicant shall submit a report to the commissioner of conservation, to Save Lake Peigneur, Inc., and to the governing authority of Iberia Parish. The report shall provide a baseline analysis of groundwater levels and salt content in the nearby groundwater wells that can be accessed for such analysis; a plan to monitor groundwater levels and salt water content for the duration of the activity for the creation of cavern storage should a permit be granted; a geologic analysis by a qualified third party geologist that examines the integrity of the salt dome; and the results of an analysis of testing that attempts to determine the source and composition of intermittent foaming or bubbling appearing in Lake Peigneur.

(3) No permit to expand or convert an existing solution-mined cavern or to drill and operate a new solution-mined cavern in Iberia Parish shall be issued prior to January 31, 2016.

(4) The provisions of this Subsection shall not apply to any activity or operation related to safety, maintenance, inspection, testing or regulatory compliance, when necessary, or when required by regulators.

Acts 1976, No. 122, §3; Acts 1979, No. 378, §1; Acts 1979, No. 461, §1; Acts 1979, No. 674, §1; Acts 1980, No. 804, §1; Acts 1981, No. 760, §2; Acts 1983, No. 664, §1, eff. July 21, 1983; Acts 1985, No. 242, §1, eff. July 6, 1985; Acts 1990, No. 192, §1; Acts 1991, No. 957, §1; Acts 1999, No. 618, §1; Acts 2007, No. 428, §2, eff. July 11, 2007; Acts 2008, No. 241, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2012, No. 812, §1; Acts 2013, No. 220, §11, eff. June 11, 2013; Acts 2013, No. 368, §1; Acts 2014, No. 394, §1; Acts 2014, No. 691, §1; Acts 2014, No. 766, §1.



RS 30:4.1 - Underground injection control

§4.1. Underground injection control

A. The following definitions shall apply where used in this Section:

(1) "Commercial operations" as defined in this Section pertains to those who dispose of hazardous waste materials off the site where produced by others. "Hazardous Waste materials" is defined as any material so identified or designated under La. R.S. 30:2173, excluding drilling muds, produced waters and crude oil residues, for which no use or reuse is intended and which is to be discarded.

(2) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(3) "Hazardous waste" means any waste, or combination of wastes, which because of its quantity, concentration, physical, chemical, or infectious characteristics may (a) cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or (b) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed. Such definition shall be applied only to those wastes identified and designated as such by the department under the provisions of La. R.S. 30:2173, consistent with applicable federal laws and regulations.

(4) "Person" means any natural person, corporation, association, partnership, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind, including any governmental unit, whether federal, state, or local.

B. The assistant secretary of the office of conservation of the Department of Natural Resources, hereafter referred to as the "assistant secretary", shall have authority to make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Section including, but not limited to rules, regulations, or orders for the following purposes:

(1) To regulate, by rules, the drilling, casing, cementing, disposal interval, monitoring, plugging, and permitting of disposal wells which are used to inject hazardous waste products in the subsurface, and to regulate all surface and storage waste facilities incidental to oil and gas exploration and production, in such a manner as to prevent the escape of such hazardous waste product into a fresh groundwater aquifer or into oil or gas strata; may require the plugging of each abandoned well or each well which is of no further use and the closure of associated pits, the removal of equipment, structures, and trash, and the general site cleanup of such abandoned or unused well sites; and may require reasonable bond with security for the performance of the duty to plug each abandoned well or each well which is of no further use and to perform the site cleanup required by this Section. Only an owner as defined in R.S. 30:3(8) shall be held or deemed responsible for the performance of any actions required by the commissioner.

(2) To require by rule that before a permit to operate a new commercial operations' hazardous waste disposal well may be granted, a public hearing shall be held on the application for a permit, and shall fix the date, time, and place therefor. The operator or owner, prior to such public hearing, shall give public notice on three separate days within a period of thirty days prior to the public hearing, with at least five days between each publication of the notice, both in the official state journal and in the official journal of the parish in which the well is to be located, that application for a permit for a new commercial operations' hazardous waste disposal well has been made and that a public hearing on the matter will be held on the date and at the time and place which shall be stated in the public notice. The assistant secretary shall prescribe the form of the advertisement. In addition, the applicant for a permit shall place an advertisement in the same newspapers, but not in the classified advertisement or public notice section of the newspapers, in a form which shall be not less than one-half page in size and printed in bold face type; which shall inform the public that application for a permit has been made for a new commercial operations' hazardous waste disposal well and that a public hearing, at which all interested persons are charged to be present and to present their views and which shall state the date, time, and place at which the meeting will be held. The content of both the public notice and the one-half page announcement or advertisement also shall include the name of the owner or operator, location of the proposed well, materials to be disposed in the well, a statement that comments may be sent to the assistant commissioner of the Office of Conservation prior to the public meeting, and the mailing address of the assistant secretary.

C.(1) No person shall inject, pump, dispose, or in any manner allow the escape of any hazardous waste into any well or underground strata by way of an injection well without obtaining a permit from the assistant secretary or in violation of any permit issued by the assistant secretary; or violate any rule, regulation, or order of the assistant secretary issued under the authority of this Section.

(2) The assistant secretary shall not issue any new permit for a previously unpermitted Class I well for the disposal of hazardous waste as defined in the comprehensive state hazardous waste control program, provided for in R.S. 30:2175, which previously produced or was drilled for the purpose of producing oil or gas, whether oil or gas was actually produced therein. Where a new permit has been issued for such a Class I well for disposal of hazardous waste, the assistant secretary shall immediately proceed to revoke such permit, giving notice and upon request, an opportunity for the parties to be heard, and set a schedule for the abandonment and closure of the well, in accordance with rules and regulations of the office of conservation. No later than November 15, 1985, the assistant secretary shall order the cessation of injection and issue an order for closure which shall be completed within one hundred twenty days of the order.

D. Whenever the assistant secretary or an authorized representative of the assistant secretary determines that a violation of any requirement of this Section has occurred or is about to occur, the assistant secretary or the authorized representative of the assistant secretary shall either issue an order requiring compliance within a specified time period or shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

E. Requirements of compliance orders. Any order issued under this Section shall state with reasonable specificity the nature of the violation and specify a time for compliance and, in the event of noncompliance, assess a civil penalty, if any, which the assistant secretary determines is reasonable, taking into account the seriousness of the violation and any good faith efforts to comply with the applicable requirements.

F. Penalties. (1) Except as otherwise provided by law, any person to whom a compliance order or a cease and desist order is issued and who fails to take corrective action within the time specified and said order or any person found by the assistant secretary to be in violation of any requirement of this Section, may be liable for a civil penalty, to be assessed by the assistant secretary or court, of not more than twenty-five thousand dollars for each day of the continued noncompliance or violation. The assistant secretary in order to enforce the provisions of this Section may suspend or revoke any permit, compliance order, license, or variance which has been issued to said person.

(2) No penalty shall be assessed until the person charged shall have been given notice and an opportunity for a hearing on such charge. In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation and the demonstrated good faith of the person charged in attempting to achieve rapid compliance, after notification of a violation, shall be considered. In the event that the order with which the person failed to comply was an emergency cease and desist order, no penalty shall be assessed if it appears, upon later hearing, that said order was issued without reasonable cause.

G. Criminal penalties. Except as otherwise provided by law, any person who willfully or knowingly discharges, emits, or disposes of any hazardous wastes in contravention of any provisions of this Section or of the regulations, or permit or license terms and conditions in pursuance thereof, shall be fined not more than twenty-five thousand dollars per day of violation and costs of prosecution, or imprisoned for not more than one year, or both and in such instances the prosecution may be instituted by the district attorney having criminal jurisdiction. No district attorney nor the attorney general shall institute any criminal prosecution for a violation of any provision of this Section against any person while such person, with respect to the same violation, is: (1) under any order issued pursuant to this Section to enforce any provision of this Chapter, or (2) a defendant in any civil suit brought under the provisions of this Section, or (3) the subject of an action to assess and collect a civil penalty.

H. Civil Actions. The attorney general shall have charge of and shall prosecute all civil cases arising out of violation of any provision of this Section including the recovery of penalties.

I. Settlement of suits. Except as otherwise provided herein, the assistant secretary, with the concurrence of the attorney general, may settle or resolve as he may deem advantageous to the state any suits, disputes, or claims for any penalty under any provisions of this Section or the regulations or permit license terms and conditions applicable thereto.

J. Application. The provisions of this Section shall only apply to the underground injection of hazardous wastes as identified and designated under the provision of La. R.S. 30:1133.

K. The commissioner shall not authorize or issue any permit which allows the use or withdrawal of three million gallons or more of ground water per day from the Chicot aquifer that shall be injected into the subsurface in a parish whose population is more than seventy thousand and less than seventy-five thousand.

Acts 1981, No. 389, §1; Acts 1985, No. 609, §1, eff. July 16, 1985; Acts 1990, No. 192, §1; Acts 2008, No. 241, §1.



RS 30:4.2 - Effective enforcement of wildlife and fisheries laws

§4.2. Effective enforcement of wildlife and fisheries laws

The assistant secretary shall make, after notice and public hearing as provided in this Chapter, any reasonable rules, regulations, and orders which are necessary to prohibit the operators of oil and gas wells from performing any acts on lands subject to a drilling permit which may preclude agents of the Department of Wildlife and Fisheries from effectively enforcing any of the provisions of Title 56 of the Louisiana Revised Statutes of 1950. The assistant secretary shall revoke any permit granted to an operator and deny any application for a permit to drill any well by an operator found to be in violation of the rules provided for in this Section.

Acts 1985, No. 1015, §1, eff. July 24, 1985.



RS 30:5 - Permission to convert gas into carbon black; recycling gas; unit operations

§5. Permission to convert gas into carbon black; recycling gas; unit operations

A. In order to prevent waste of natural gas, the commissioner may grant to bona fide applicants permits for the building and operation of plants and to burn natural gas into carbon black for the period of time fixed by the commissioner in the permit, not to exceed twenty-five years and subject to the provisions of the laws of the state and the rules and regulations of the department. It shall be a violation of this Chapter for any person to build or operate a new plant, for these purposes without the permit required by this Section.

B. In order to prevent waste and to avoid the drilling of unnecessary wells, the commissioner shall, after notice and upon hearing, and his determination of feasibility, require the re-cycling of gas in any pool or portion of a pool productive of gas from which condensate or distillate may be separated or natural gasoline extracted, and promulgate rules to unitize separate ownership and to regulate production of the gas and reintroduction of the gas into productive formations after separation of condensate or distillate, or extraction of natural gasoline, from the gas.

C.(1) Without any way modifying the authority granted to the assistant secretary of the office of conservation in R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred in Subsection B of this Section:

(a) The assistant secretary of the office of conservation upon the application of any interested party, also is authorized and empowered to enter an order requiring the unit operation of any pool or a combination of two pools in the same field, productive of oil or gas, or both, in connection with the institution and operation of systems of pressure maintenance by the injection of gas, water, or any other extraneous substance, or in connection with any program of secondary or tertiary recovery; and

(b) The assistant secretary of the office of conservation is further authorized and empowered to require the unit operation of a single pool in any situation where the ultimate recovery can be increased and waste and the drilling of unnecessary wells can be prevented by such a unit operation.

(2) In connection with such an order of unit operation, the assistant secretary of the office of conservation shall have the right to unitize, pool, and consolidate all separately owned tracts and other property ownerships. Any order for such a unit operation shall be issued only after notice and hearing and shall be based on findings that:

(a) The order is reasonably necessary for the prevention of waste and the drilling of unnecessary wells, and will appreciably increase the ultimate recovery of oil or gas from the affected pool or combination of two pools,

(b) The proposed unit operation is economically feasible,

(c) The order will provide for the allocation to each separate tract within the unit of a proportionate share of the unit production which shall insure the recovery by the owners of that tract of their just and equitable share of the recoverable oil or gas in the unitized pool or combination of two pools, and

(d) At least three-fourths of the owners and three-fourths of the royalty owners, as to a particular interest, as hereinafter defined, such three-fourths to be in interest as determined under (c) hereof, shall have approved the plan and terms of unit operation, such approval to be evidenced by a written contract or contracts covering the terms and operation of the unitization signed and executed by the three-fourths in interest of the owners and three-fourths in interest of the said royalty owners and filed with the assistant secretary of the office of conservation on or before the day set for the hearing.

(3) The order requiring the unit operation shall designate a unit operator and shall also make provision for the proportionate allocation to the owners (lessees or owners of unleased interests) of the costs and expenses of the unit operation, which allocation shall be in the same proportion that the separately owned tracts share in unit production. The cost of capital investment in wells and physical equipment and intangible drilling costs, in the absence of voluntary agreement among the owners to the contrary, shall be shared in like proportion; however, no such owner who has not consented to the unitization shall be required to contribute to the costs or expenses of the unit operation or to the cost of capital investment in wells and physical equipment and intangible drilling costs except out of the proceeds of production accruing to the interest of such owner out of production from such unit operation. However, no well costs credit allowable shall be adjusted on the basis of less than the average well costs within the unitized area. The order requiring unit operation shall not vary nor alter any of the terms of the above required written contract or contracts evidencing approval nor impose any terms or operations upon the non-signers of the contract or contracts more onerous than the terms and operations set out in the contract or contracts.

(4) Upon application and after notice and a public hearing and consideration of all available geological and engineering evidence, the Assistant Secretary of the Office of Conservation, to the extent required by such evidence, may revise any reservoirwide unit or units heretofore created by the Assistant Secretary of the Office of Conservation.

(5) For the purpose of calculating the above required three-fourths in interest of royalty owners, the term "royalty owner" shall mean any interested party other than the owner of an unleased interest or a mineral lessee or the owner of any interest created out of the interest of a mineral lessee, such as a net operating interest, overriding royalty, or production payment. Solely for the purpose of calculating the above required three-fourths in interest of owners and without expanding the definition of the term "owner" in R.S. 30:3(8), all interested parties owning interests entitling them to share in production from a proposed unit whose interests have been created out of that of a mineral lessee shall have their interests considered as if they were owners.

(6) No order of the commissioner entered pursuant hereto shall have the effect of enlarging, displacing, varying, altering, or in anywise whatsoever modifying or changing contracts in existence on the effective date of this Act concerning the unitization of any pool (reservoir) or pools (reservoirs) or field (as defined in the contract) for the production of oil or gas, or both.

D.(1) In order to prevent waste and increase the ultimate recovery of oil or gas, or both, the assistant secretary of the office of conservation, upon the application of any interested owner, and only after notice and a public hearing, is authorized to approve a cyclic injection project for the operation of a well by the method of enhanced recovery known as cyclic injection, without the formation of a unit under Subsection C of this Section or under any other provisions of this Chapter. No operator shall utilize cyclic injection without first securing the assistant secretary's approval pursuant to this Subsection. For the purposes of this Subsection, "cyclic injection" is hereby defined as a single-well process in which a production well is injected with a substance for the purpose of enhanced recovery. After a shut-in period, the well is returned to production. This procedure may be performed repeatedly on one or more wells in a reservoir.

(2) Prior to approving any cyclic injection project the assistant secretary must find that the project will not drain any area of the reservoir different from that being drained by the project well prior to initiation of the project, and that the project will not otherwise adversely affect other owners having rights in the same reservoir in which the applicant proposed to conduct cyclic injection. If the assistant secretary does not make these findings required in the preceding sentence, he shall not approve the cyclic injection project, and it shall not be conducted, unless:

(a) A unit encompassing the maximum area which may efficiently and economically be drained by one well utilizing cyclic injection is formed under other provisions of this Chapter, or

(b) A unit encompassing the entire reservoir is formed under Subsection C of this Section.

(3) The approval of a cyclic injection project shall not cause any change or alteration in the boundaries, tract participations or other aspects of any unit previously formed under this Chapter except to the extent the unit is superseded by a unit formed under Subsection C of this Section.

(4) No cyclic injection project approved under this Subsection shall qualify for exemption from severance tax under R.S. 47:633.4, unless:

(a) A unit is formed under Subsection C of this Section and

(b) The project employs one of the techniques enumerated in, and otherwise qualifies under, R.S. 47:633.4.

(5) Notwithstanding any other provision of law to the contrary, an owner, producer, or operator in the Caddo Pine Island Field in Caddo Parish shall be authorized to dispose or reinject produced saltwaters into the productive interval of the Nacotoch Formation without unitization of the entire reservoir; however, the consent of the other owners, producers, or operators operating within a one-fourth mile radius of such wells shall be obtained prior to the commencement of the disposal or injection of such saltwaters.

Amended by Acts 1960, No. 441, §1; Acts 1984, No. 768, §1; Acts 1987, No. 363, §1; Acts 1992, No. 1052, §1.



RS 30:5.1 - Deep pool order; ultra deep structure units; application; procedure; allocation of costs; rules and regulations

§5.1. Deep pool order; ultra deep structure units; application; procedure; allocation of costs; rules and regulations

A. The following shall be applicable to deep pool units:

(1) In order to prevent waste and to avoid the drilling of unnecessary wells, and to encourage the development of deep oil and gas pools in Louisiana, the commissioner of conservation is authorized, as provided in this Subsection, to establish a single unit to be served by one or more wells for a deep pool and to adopt a development plan for such deep unit.

(2) Without in any way modifying the authority granted to the commissioner in R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred in R.S. 30:5, the commissioner upon the application of any interested party may enter an order requiring the unit operation of any deep pool when such unit operation will promote the development of such deep pools, prevent waste, and avoid the drilling of unnecessary wells.

(3) In connection with such order, the commissioner shall have the right to establish a unit for a deep pool and to unitize, force pool, and consolidate all separately owned tracts and other property ownerships within such unit. Any order creating a unit for a deep pool shall be issued only after notice and public hearing and shall be based on findings that:

(a) The order is reasonably necessary to promote the development of a deep pool and for the prevention of waste and the drilling of unnecessary wells.

(b) The proposed unit operation is economically feasible.

(c) The geologic top of the deep pool was encountered in the initial well for the pool at a depth in excess of fifteen thousand feet true vertical depth.

(d) Sufficient evidence exists to reasonably establish the limits of the deep pool.

(e) The plan of development for the unit is reasonable. The plan shall be revised only if approved by the commissioner after notice and public hearing.

(4) The order shall provide for the initial allocation of unit production on a surface acreage basis to each separately owned tract within the unit.

(5) No order shall be issued by the commissioner unless interested parties have been provided a reasonable opportunity to review and evaluate all data submitted by the applicant to the commissioner to establish the limits of the deep pool, including seismic data.

(6) The order creating the unit shall designate a unit operator and shall also make provision for the proportionate allocation to the owners (lessees or owners of unleased interests) of the costs and expenses of the unit operation, which allocation shall be in the same proportion that the separately owned tracts share in unit production. The cost of capital investment in wells and physical equipment and intangible drilling costs, in the absence of voluntary agreement among the owners to the contrary, shall be shared in like proportion. However, no such owner who has not consented to the unitization shall be required to contribute to the costs or expenses of the unit operation or to the cost of capital investment in wells and physical equipment and intangible drilling costs except out of the proceeds of production accruing to the interest of such owner out of production from such unit operation. In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and public hearing thereon.

(7) Upon application and after notice and public hearing and consideration of all available geological and engineering evidence, the commissioner, to the extent required by such evidence, may create, revise, or dissolve any unit provided for under this Subsection or modify any provision of any order issued hereunder. Any such order shall provide for the allocation of unit production on a just and equitable basis to each separately owned tract within the unit.

(8) The commissioner shall prescribe, issue, amend, and rescind such orders, rules, and regulations as he may find necessary or appropriate to carry out the provisions of this Subsection.

(9) While this Subsection authorizes the initial creation of a single unit to be served by one or more wells, nothing herein shall be construed as limiting the authority of the commissioner to approve the drilling of alternate unit wells on drilling units established pursuant to R.S. 30:9(B).

B. The following shall be applicable to ultra deep structure units:

(1) In order to prevent waste and to avoid the drilling of unnecessary wells, and to encourage the development of ultra deep oil and gas structures in Louisiana, the commissioner of conservation is authorized, as provided in this Subsection, to establish a single unit to be served by one or more wells for an ultra deep structure and to adopt a plan of development for such ultra deep structure unit. For purposes of this statute, a "structure" is defined as a unique geologic feature that potentially traps hydrocarbons in one or more pools or zones.

(2) Without in any way modifying the authority granted to the commissioner by R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred by R.S. 30:5 and 5.2, the commissioner, upon the application of any interested party, may enter an order requiring the unit operation of any ultra deep structure when such unit operation will promote the development of such ultra deep structure, prevent waste, and avoid the drilling of unnecessary wells.

(3) In connection with such order, the commissioner shall have the right to establish a unit no greater than nine thousand acres for an ultra deep structure and to unitize, force pool, and consolidate all separately owned tracts and other property ownerships within such unit. Any order creating a unit for an ultra deep structure shall be issued only after notice and public hearing and shall be based on findings that:

(a) The order is reasonably necessary to promote the development of an ultra deep structure and to prevent waste and the drilling of unnecessary wells.

(b) The proposed unit operation appears economically feasible.

(c) The stratigraphic top of the ultra deep structure unit is encountered or anticipated to be encountered in the initial well for the structure at a depth in excess of twenty-two thousand feet true vertical depth.

(d) Sufficient evidence exists to reasonably establish the limits of the ultra deep structure.

(e) The applicant has submitted a plan of development for the unit that is reasonable and contains the information listed under Paragraph (B)(4) of this Section. It is presumed that a reasonable plan of development will include at least one well for each three thousand acres contained in the unit.

(4) The plan of development shall include, at a minimum, the following:

(a) The applicant's estimate of the number of wells it intends to drill in the unit.

(b) The applicant's estimated time table for drilling and completing each unit well.

(c) The applicant's anticipated target depth for each such well.

(5) Upon application of any landowner or other interested party, or at the commissioner's discretion, the plan of development may be revised by the commissioner after notice and public hearing for good cause.

(6) The order creating a unit for an ultra deep structure shall provide for the initial allocation of unit production on a surface acreage basis to each separately owned tract within the unit and shall also specify the stratigraphic intervals to which the unit shall be limited.

(7) No order creating a unit for an ultra deep structure shall be issued by the commissioner unless interested parties have been provided a reasonable opportunity to review and evaluate all data, including seismic data, submitted by the applicant to the commissioner to establish the limits of the deep structure.

(8) An order creating the unit for an ultra deep structure shall designate a unit operator.

(9) The initial well and each subsequent well proposed or drilled pursuant to the plan of development shall be deemed a unit well. The provisions of R.S. 30:10(A)(2) shall be applicable to ultra deep structure units, including the applicable risk charge. In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and public hearing thereon.

(10) Upon application by any landowner or other interested party, or at the commissioner's discretion, and after notice and public hearing and consideration of available geological, engineering, and other relevant evidence, the commissioner, to the extent required by such evidence, may by order create, revise, confirm, or dissolve any unit provided for under this Subsection or modify any provision of any order issued hereunder. Any such order shall provide for the allocation of unit production on a just and equitable basis to each separately owned tract within the unit. The applicant shall, in all cases, have the burden of proof that the existing unit or order should be revised, confirmed, dissolved, or amended in the manner proposed in the application. If the commissioner determines that the unit operator has not substantially complied with the plan of development, the unit operator shall be required to show cause why the unit should not be reduced in size.

(11) The provisions of Subsection A of this Section shall not be applicable to any unit well drilled in a unit established pursuant to this Subsection.

(12) The commissioner shall prescribe, issue, amend, and rescind such orders, rules, and regulations as he may find necessary or appropriate to carry out the provisions of this Subsection.

(13) While the provisions of this Subsection authorize the initial creation of a single unit to be served by one or more wells, nothing herein shall be construed as limiting the authority of the commissioner to approve the drilling of alternate unit wells on drilling units established pursuant to R.S. 30:9(B).

Acts 1999, No. 1094, §1; Acts 2012, No. 743, §1.



RS 30:5.2 - Coal seam natural gas producing areas order; application; procedure; allocation of costs; rules and regulations

§5.2. Coal seam natural gas producing areas order; application; procedure; allocation of costs; rules and regulations

A. In order to prevent waste and to avoid the drilling of unnecessary wells and to encourage the development of coal seam natural gas producing areas in Louisiana, the commissioner of conservation is authorized, as provided in this Section, to establish a single unit to be served by one or more wells for a coal seam natural gas producing area.

B. Without in any way modifying the authority granted to the commissioner in R.S. 30:9(B) to establish a drilling unit or units for a pool and in addition to the authority conferred in R.S. 30:5, the commissioner, upon the application of any interested party, may enter an order requiring the unit operation of any coal seam natural gas producing area when such unit operation will promote the development of such coal seam natural gas producing area, prevent waste, and avoid the drilling of unnecessary wells.

C. In connection with such order, the commissioner shall have the right to establish a unit for a coal seam natural gas producing area and to unitize, force pool, and consolidate all separately owned tracts and other property ownerships within such unit. Any order creating a unit for a coal seam natural gas producing area shall be issued only after notice and a public hearing and shall be based on findings that:

(1) The order is reasonably necessary to promote the development of a coal seam natural gas producing area and for the prevention of waste and the drilling of unnecessary wells.

(2) The proposed unit operation is economically feasible.

(3) Sufficient evidence exists to reasonably establish the limits of the coal seam natural gas producing area.

D. The order shall provide for the initial allocation of unit production on a surface acreage basis to each separately owned tract within the unit.

E. No order shall be issued by the commissioner unless interested parties have been provided a reasonable opportunity to review and evaluate all data submitted by the applicant to the commissioner to establish the limits of the coal seam natural gas producing area.

F. The order creating the unit shall designate a unit operator and shall also make provision for the proportionate allocation to the owners (lessees or owners of unleased interests) of the costs and expenses of the unit operation, which allocation shall be in the same proportion that the separately owned tracts share in unit production. The cost of capital investment in wells and physical equipment and intangible drilling costs, in the absence of voluntary agreement among the owners to the contrary, shall be shared in like proportion. However, no such owner who has not consented to the unitization shall be required to contribute to the costs or expenses of the unit operation or to the cost of capital investment in wells and physical equipment and intangible drilling costs except out of the proceeds of production accruing to the interest of such owner out of production from such unit operation. In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and a public hearing thereon.

G. Upon application and after notice and a public hearing and consideration of all new available geological and engineering evidence, the commissioner, to the extent required by such evidence, may create, revise, or dissolve any unit provided for under this Section or modify any provision of any order issued pursuant to this Section. Any such order shall provide for the allocation of unit production on a just and equitable basis to each separately owned tract within the unit.

H. The commissioner shall prescribe, issue, amend, and rescind such orders, rules, and regulations as he may find necessary or appropriate to carry out the provisions of the Section.

Acts 2004, No. 892, §1.



RS 30:6 - Hearings; notice; rules of procedure; emergency; service of process; public records; request for hearings; orders and compliance orders

§6. Hearings; notice; rules of procedure; emergency; service of process; public records; request for hearings; orders and compliance orders

A. The commissioner shall prescribe the rules of order or procedure in hearings or other proceedings before him under this Chapter.

B. No rule, regulation, order, or change, renewal, or extension thereof, shall, in the absence of an emergency, be made by the commissioner under the provisions of this Chapter except after a public hearing upon at least ten days' notice given in the manner and form prescribed by him. This hearing shall be held at a time and place and in the manner prescribed by the commissioner. The commissioner, in his discretion, may designate a member of his staff to conduct public hearings on his behalf. Any person having an interest in the subject matter of the hearing shall be entitled to be heard. Whenever any application shall be made to the commissioner of conservation for creation, revision, or modification of any unit or units for production of oil or gas, or for adoption of any plan for spacing of wells or for cycling of gas, pressure maintenance or restoration, or other plan of secondary recovery, the applicant shall be required to file with the application two copies of a map of such unit or units or well spacing pattern or two explanations of such plan of cycling, pressure maintenance or restoration, or other secondary recovery program and at least thirty days' notice shall be given of the hearings to be held thereon, in the manner prescribed by the commissioner of conservation and a copy of such plat or explanation of program shall remain on file in the office of conservation in Baton Rouge and in the office of the district manager of the conservation district in which the property is located, and be open for public inspection, at least thirty days prior to such hearing.

C. If the commissioner finds an existing emergency which in his judgment requires the making, changing, renewal, or extension of a rule, regulation, or order without first having a hearing, the emergency rule, regulation, or order shall have the same validity as if a hearing had been held after due notice. The emergency rule, regulation, or order shall remain in force no longer than fifteen days from its effective date. In any event, it shall expire when the rule, regulation, or order made after notice and hearing with respect to the same subject matter becomes effective.

D. Should the commissioner elect to give notice by personal service, it may be made by any officer authorized to serve process or any agent of the commissioner in the same manner as is provided by law for the service of citation in civil actions in the district courts. Proof of the service by an agent shall be by the affidavit of the person making it.

E. All rules, regulations, and orders made by the commissioner shall be in writing and shall be entered in full by him in a book kept for that purpose. This book shall be a public record and shall be open for inspection at all times during reasonable office hours. A copy of a rule, regulation, or order, certified by the commissioner, shall be received in evidence in all courts of this state with the same effect as the original.

F. Any interested person has the right to have the commissioner call a hearing for the purpose of taking action in respect to a matter within the jurisdiction of the commissioner by making a request therefor in writing. Upon receiving the request the commissioner shall promptly call a hearing. After the hearing, and with all convenient speed and in any event within thirty days after the conclusion of the hearing the commissioner shall take whatever action he deems appropriate with regard to the subject matter. In the event of failure or refusal of the commissioner to issue an order within the period of thirty days, he may be compelled to do so by mandamus at the suit of any interested person.

G. Notwithstanding the provisions of Subsections B and C to the contrary, the commissioner, upon determining that a violation of this Chapter or the regulations adopted hereunder has occurred, may impose a civil penalty as provided in this Chapter. Additionally, upon determining that a violation of this Chapter or the regulations adopted hereunder has occurred, the commissioner may issue an order requiring compliance. Any such order issued shall state, with reasonable specificity, the nature of the violation, any cessation of activities or affirmative operations required to achieve compliance, and a time limit within which compliance with the order must be achieved. Noncompliance with any such order to comply shall constitute a violation of this Chapter, and the commissioner may impose a civil penalty for such violation. Any person subjected to a civil penalty shall have the right to a public hearing if requested in writing, which written request shall suspend the imposition of the penalty until final action is taken by the commissioner after hearing.

Acts 1954, No. 174, §1; Acts 1954, No. 489, §1; Acts 1982, No. 321, §1; Acts 1986, No. 514, §1, eff. July 2, 1986; Acts 1990, No. 598, §1.

NOTE: Acts 1997, No. 208, requires monthly hearings in Shreveport.



RS 30:6.1 - Declaration of emergency

§6.1. Declaration of emergency

A. Notwithstanding any other provision of this Title, upon receipt of evidence that there is an incident occurring or threatening to occur imminently at an oilfield site or other facility, structure, or pipeline under the commissioner's jurisdiction pursuant to R.S. 30:1 et seq., which is of such magnitude as to require immediate action to prevent substantial or irreparable damage to the environment or a serious threat to life or safety based on recognized criteria, standards or industry practices, the commissioner may declare in writing that an emergency exists.

B. Upon declaration of an emergency, the commissioner shall notify the operator of record. Notification shall be made by telephone at the emergency number on file in the commissioner's office, telegraph, facsimile, or personal appearance. If the operator cannot be contacted for notification within twenty-four hours or if the operator of record fails to begin abatement procedures within twenty-four hours after notice by the commissioner, the commissioner shall begin the emergency procedures provided for in this Section. Refusal on the part of the operator to begin abatement procedures after notification by the commissioner shall constitute a failure or refusal to comply with the provisions of this Title and rules, regulations, and orders issued thereunder.

C. When an emergency situation is declared, the commissioner is authorized to undertake the containment and abatement of the pollution source and pollutants and may retain personnel or contract for these purposes with persons who shall operate under his direction. All contracts let by the commissioner to respond to a declared emergency shall be exempt from the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 and the Louisiana Procurement Code. However, the commissioner may employ an informal bidding procedure by which bids are solicited from at least three bidders. He may order the operator of record or owner to undertake the containment, abatement, or cleanup of such pollution source and pollutants. Failure to comply with his order shall be a violation of this Title and shall be punishable as provided in this Title. The commissioner shall submit an annual report to the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources listing the number and type of emergencies declared within the previous year.

D.(1) The commissioner may issue permits, variances, or other orders as necessary to respond to the emergency, which shall be effective immediately upon issuance, and any request for hearing, appeal, or request for review shall not suspend the implementation of the action ordered. The term of any such emergency action shall be limited to the time necessary to address the emergency conditions.

(2) An action for injunctive relief against any order issued pursuant to the declaration of an emergency shall be brought in the Nineteenth Judicial District Court for the Parish of East Baton Rouge. Exhaustion of administrative remedies is not a prerequisite to such action.

(3) The party bringing an action under this Subsection has the burden of demonstrating, by clear and convincing evidence, that granting injunctive relief shall not endanger or cause damage to the public health or the environment. If such injunctive relief is granted, the party bringing such an action shall provide an adequate bond.

E. In addition, when an emergency is declared, emergency response personnel or contractors shall be authorized to undertake necessary actions to contain and abate the pollution source and pollutants.

F. In responding to an emergency, the commissioner may utilize any funds allowable under federal law or state law or any funds which have been appropriated for such purposes, including but not limited to the Oilfield Site Restoration Fund pursuant to R.S. 30:80 et seq. Recovery of costs expended shall be in accordance with the statutes, rules, and regulations applicable to the source of funds.

Acts 1999, No. 618, §1; Acts 2001, No. 182, §1, eff. May 31, 2001; Acts 2008, No. 580, §2.



RS 30:7 - Orders fixing allowable productions; hearing to determine initial schedules; old fields, hearing unnecessary, summary hearing

§7. Orders fixing allowable productions; hearing to determine initial schedules; old fields, hearing unnecessary, summary hearing

A. An order fixing allowable production of oil or gas or making changes therein for any month or other period shall be issued by the commissioner on or before the twenty-third day of the month preceding the month for which the order is to be effective and it shall be promulgated by immediate publication in the official journal of the state.

B.(1) In the case of old fields or pools for which schedules of allowables had been previously issued, it shall not be necessary for the commissioner to have a hearing prior to the issuance of any subsequent order fixing or changing the schedule of allowables unless there is a written request for a hearing by an interested person. This provision permitting the issuance of a schedule of allowables for old fields without a hearing is an exception to the general rule requiring notice and hearing prior to the issuance of an order by the commissioner.

(2) In the event a schedule of allowables is promulgated without previous notice and hearing, an aggrieved producer of oil or gas may file with the commissioner at his office within seventy-two hours from the publication of the order, a sworn written statement, giving in detail the grounds of his complaint. Thereupon, the commissioner shall hold a hearing within forty-eight hours. At this hearing, oral or documentary evidence may be received by the commissioner in favor of and against the complaint. After the hearing, the commissioner shall summarily render a decision. If his decision is not made on or before the effective date of the order complained of, that order shall be suspended until a decision is rendered. During this period, the former order shall remain in force. This provision permitting a summary hearing shall be restricted to cases involving a complaint made against a schedule of allowables under the circumstances set forth in this Subsection B(2).



RS 30:8 - Subpoenas, and production of records; service; excuses for disobedience; enforcement of subpoenas

§8. Subpoenas, and production of records; service; excuses for disobedience; enforcement of subpoenas

A. The commissioner may subpoena witnesses and require their attendance and the giving of testimony before him. He may require the production of any books, papers, or records material to the questions lawfully before him.

(1) Subpoenas shall be served by any agent of the department of conservation, by the sheriff, or by any other officer authorized by law to serve process in this state.

(2) No person shall be excused from attending and testifying or producing books, papers, or records, or from obeying the subpoena of the commissioner or of a court of record on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to penalty or forfeiture.

(3) Nothing contained in this Subsection shall be construed as requiring any person to produce books, papers, or records, or to testify in response to any inquiry not pertinent to some question lawfully before the commissioner or court for determination.

(4) No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture on account of anything concerning which he may be required to testify or produce evidence before the commissioner or a court.

(5) No person testifying shall be exempt from prosecution and punishment for perjury.

B. In the case of failure or refusal of a person to comply with a subpoena issued by the commissioner, or in the case of the refusal of a witness to testify or answer as to a matter regarding which he may be lawfully interrogated, any district court on the application of the commissioner may, in term time or in vacation, issue an attachment for the person to compel him to comply with the subpoena and to attend before the commissioner with the desired documents and to give his testimony upon whatever matters are lawfully required.

The court may punish for contempt those disobeying its orders as in the case of disobedience of a subpoena issued by the court or refusal to testify therein.



RS 30:9 - Production from pool; drilling units; equitable share; rules and regulations

§9. Production from pool; drilling units; equitable share; rules and regulations

A. Whether or not the total production from a pool be limited or prorated, no rule, regulation, or order of the commissioner shall in terms or effect:

(1) Make it necessary for the producer from, or the owner of, a tract of land in the pool, in order that he may obtain the tract's just and equitable share of the production of the pool, as that share is set forth in this Section, to drill and operate any well or wells on the tract in addition to the well or wells that can without waste produce this share, or

(2) Occasion net drainage from a tract unless there be drilled and operated upon the tract a well or wells in addition to the well or wells thereon that can without waste produce the tract's just and equitable share of the production of the pool.

B. For the prevention of waste and to avoid the drilling of unnecessary wells, the commissioner shall establish a drilling unit or units for each pool, except for those pools which, prior to July 31, 1940, had been developed to an extent and where conditions exist making it impracticable or unreasonable to use a drilling unit at the present stage of development. A drilling unit, as contemplated herein, means the maximum area which may be efficiently and economically drained by one well. This unit shall constitute a developed area as long as a well is located thereon which is capable of producing oil or gas in paying quantities.

C. Each well permitted to be drilled upon a drilling unit hereafter established shall be drilled at the location designated by the commissioner of conservation, after public hearing, in the order creating the unit. The commissioner of conservation shall consider all available geological and engineering evidence and shall provide for the unit well to be located at the optimum position in the drilling unit for the most efficient and economic drainage of such unit with such exceptions as may be reasonably necessary where topographical conditions exist that would make such a location of the unit well unduly burdensome or where the designated unit well was drilled or commenced prior to the creation of the drilling unit; provided, however, the commissioner of conservation shall fix the well location for each drilling unit so that the producer thereof shall be allowed to produce no more than his just and equitable share of the oil and gas in the pool, as this share is set forth in this Section.

D. Subject to the reasonable necessities for the prevention of waste, and to reasonable adjustment because of structural position, a producer's just and equitable share of the oil and gas in the pool, also referred to as a tract's just and equitable share, is that part of the authorized production of the pool, whether it be the total which could be produced without any restriction on the amount of production, or whether it be an amount less than that which the pool could produce if no restriction on amount were imposed, which is substantially in the proportion that the quantity of recoverable oil and gas in the developed area of his tract or tracts in the pool bears to the recoverable oil and gas in the total developed area of the pool, in so far as these amounts can be practically ascertained. To that end, the rules, regulations, and orders of the commissioner shall be such as will prevent or minimize reasonably avoidable net drainage from each developed area, that is, drainage not equalized by counter drainage, and will give to each producer the opportunity to use his just and equitable share of the reservoir energy. In determining each producer's just and equitable share of the production authorized for the pool, the commissioner is authorized to give due consideration to the productivity of the well or wells located thereon, as determined by flow tests, bottom hole pressure tests, or any other practical method of testing wells and producing structures, and to consider other factors and geological and engineering tests and data as may be determined by the commissioner to be pertinent or relevant to ascertaining each producer's just and equitable share of the production and reservoir energy of the field or pool.

E. Repealed by Acts 1984, No. 768, §2.

Amended by Acts 1960, No. 442, §1; Acts 1980, No. 758, §1. Acts 1984, No. 768, §2.



RS 30:9.1 - Termination of units; conditions; procedure; issuance of orders

§9.1. Termination of units; conditions; procedure; issuance of orders

A. Any unit or units established pursuant to the authority contained in this Chapter shall, unless sooner terminated, extended or otherwise modified by order of the commissioner, remain in full force and effect so long as:

(1) A well is producing from the pool for which the unit or units were established;

(2) A well is completed in the pool for which the unit or units were established and, although not producing, has been proved to be capable of producing; or

(3) Drilling, reworking, recompletion, plugging back or deepening operations are being conducted on a well to secure or restore production from the pool for which the unit or units were established.

B. If a period of one year and ninety days elapses without the occurrence of any of the conditions specified in Paragraph (1), (2), or (3) of Subsection A of this Section, upon application being made therefor, the commissioner may, by order issued after ten days legal notice, and without the necessity of a public hearing in the absence of objection, terminate all units within the pool.

C. In addition to termination of all units established for a pool pursuant to the provisions of Subsections A and B of this Section, the commissioner may, upon application and by order issued after ten days legal notice, and without the necessity of public hearing in the absence of objection, terminate any unit or units established pursuant to authority contained in this Chapter when, with respect to any unit requested to be terminated, he finds that, as of the date the application for unit termination is filed with the commissioner, each of the following items apply:

(1) A period of five years has elapsed without any production from the unit.

(2) There is no well located on the unit which is capable of producing from the pool for which the unit was established.

(3) A period of a year and ninety days has elapsed without any drilling, reworking, recompletion, plugging back, or deepening operations having been conducted on a well located on the unit in an attempt to obtain or restore production from the pool for which the unit was established.

(4) There is no unexpired drilling permit for the drilling of a new well on the unit to a depth which would penetrate the pool for which the unit was established.

D. The commissioner shall prescribe, issue, amend, and rescind such orders, rules and regulations as he may find necessary or appropriate to carry out the provisions of this Section. Among other things, such orders, rules, and regulations shall prescribe the form and substance of the application for unit termination, and all statements, declarations, and supporting evidence to be filed therewith.

E. The provisions of this Section are intended to and shall affect presently existing units.

F. Any order issued pursuant to this Section shall be filed for record as provided in R.S. 30:11.1.

G. Any future wells completed within the boundaries of any unit or units terminated pursuant to this Section shall, upon a new unit application being made to the commissioner, be entitled to a unit hearing as otherwise provided for by law as fully as though the original unit or units had never been created, and any such new unit or units shall not be limited in any way by the prior hearing or pre-existing unit or units.

H. No provision of this Section shall be construed so as to in any way limit the authority otherwise granted to the commissioner to terminate, extend, or otherwise grant to the commissioner to terminate, extend, or otherwise modify any unit or units.

Added by Acts 1975, No. 671, §1; Acts 2003, No. 505, §1.



RS 30:10 - Agreements for drilling units; pooling interests; terms and conditions; expenses

§10. Agreements for drilling units; pooling interests; terms and conditions; expenses

A. When two or more separately owned tracts of land are embraced within a drilling unit which has been established by the commissioner as provided in R.S. 30:9(B), the owners may validly agree by separate contract to pool, drill, and produce their interests and to develop their lands as a drilling unit.

(1) Where the owners have not agreed by separate contract to pool, drill, and produce their interests, the commissioner shall require them to do so and to develop their lands as a drilling unit, if he finds it to be necessary to prevent waste or to avoid drilling unnecessary wells.

(a) All orders requiring pooling shall be made after notice and hearing. They shall be upon terms and conditions that are just and reasonable and that will afford the owner of each tract the opportunity to recover or receive his just and equitable share of the oil and gas in the pool without unnecessary expense. They shall prevent or minimize reasonable avoidable drainage from each developed tract which is not equalized by counter drainage.

(b) The portion of the production allocated to the owner of each tract included in a drilling unit formed by a pooling order shall, when produced be considered as if it had been produced from his tract by a well drilled thereon.

(2) In the event a drilling unit is formed by a pooling order by the commissioner and absent any agreement or contract between owners as provided in this Section, then the cost of development and operation of the pooled unit chargeable to the owners therein shall be determined and recovered as provided herein.

(a)(i) Any owner drilling or intending to drill a unit well, a substitute unit well, an alternate unit well, or a cross-unit well on any drilling unit heretofore or hereafter created by the commissioner, may, by registered mail, return receipt requested, or other form of guaranteed delivery and notification method, not including electronic communication or mail, notify all other owners in the unit prior to the actual spudding of any such well of the drilling or the intent to drill and give each owner an opportunity to elect to participate in the risk and expense of such well. Such notice shall contain:

(aa) An authorization for expenditure form (AFE), which shall include a detailed estimate of the cost of drilling, testing, completing, and equipping such proposed well. The AFE shall be dated within one hundred twenty days of the date of the mailing of the notice;

(bb) The proposed location of the well;

(cc) The proposed objective depth of the well;

(dd) An estimate of ownership as a percentage of expected unit size or approximate percentage of well participation;

(ee) In the event that the proposed well is being drilled or drilled at the time of the notice, then a copy of all available logs, core analysis, production data, and well test data from the well which has not been made public.

(ii) An election to participate must be exercised by mailing written notice thereof by registered mail, return receipt requested, or other form of guaranteed delivery and notification method, not including electronic communication or mail, to the owner drilling or intending to drill the proposed well within thirty days after receipt of the initial notice. Failure to give timely written notice of the election to participate shall be deemed to be an election not to participate and the owner shall be deemed a nonparticipating owner.

(iii) If the drilling of the proposed well is not commenced in accordance with the initial notice within ninety days after receipt of the initial notice, then the drilling owner shall send a supplemental notice in order for the provisions of this Subsection to apply.

(b)(i) Should a notified owner elect not to participate in the risk and expense of the unit well, substitute unit well, alternate unit well, or cross-unit well or should such owner elect to participate in the risk and expense of the proposed well but then fail to pay his share of the drilling costs determined by the AFE within sixty days of the spudding of the well or fail to pay his share of subsequent drilling, completion, and operating expenses within sixty days of receipt of subsequent detailed invoices, then such owner shall be deemed a nonparticipating owner, and the drilling owner shall, in addition to any other available legal remedies to enforce collection of such expenses, be entitled to own and recover out of production from such well allocable to the tract under lease to the nonparticipating owner such tract's allocated share of the actual reasonable expenditures incurred in drilling, testing, completing, equipping, and operating the well, including a charge for supervision, together with a risk charge. The risk charge for a unit well, substitute unit well, or cross-unit well that will serve as the unit well or substitute well for the unit shall be two hundred percent of such tract's allocated share of the cost of drilling, testing, and completing the well, exclusive of amounts the drilling owner remits to the nonparticipating owner for the benefit of the nonparticipating owner's royalty and overriding royalty owner. The risk charge for an alternate unit well or cross-unit well that will serve as an alternate unit well for the unit shall be one hundred percent of such tract's allocated share of the cost of drilling, testing, and completing such well, exclusive of amounts the drilling owner remits to the nonparticipating owner for the benefit of the nonparticipating owner's royalty and overriding royalty owner.

(ii)(aa) During the recovery of the actual reasonable expenditures incurred in drilling, testing, completing, equipping, and operating the well, the charge for supervision, and the risk charge, the nonparticipating owner shall be entitled to receive from the drilling owner for the benefit of his lessor royalty owner that portion of production due to the lessor royalty owner under the terms of the contract or agreement creating the royalty between the royalty owner and the nonparticipating owner reflected of record at the time of the well proposal.

(bb) In addition, during the recovery set forth in Subitem (aa) of this Item, the nonparticipating owner shall receive from the drilling owner for the benefit of the overriding royalty owner the lesser of: (I) the nonparticipating owner's total percentage of actual overriding royalty burdens associated with the existing lease or leases which cover each tract attributed to the nonparticipating owner reflected of record at the time of the well proposal; or (II) the difference between the weighted average percentage of the total actual royalty and overriding royalty burdens of the drilling owner's leasehold within the unit and the nonparticipating owner's actual leasehold royalty burdens reflected of record at the time of the well proposal.

(cc) The share that is to be received by the nonparticipating owner on behalf of its lessor royalty owner and overriding royalty owner shall be reported by the drilling owner in accordance with Part 2-B of Chapter 13 of Title 31 of the Louisiana Revised Statutes of 1950.

(dd) Nothing in this Section shall relieve any lessee of its obligations to pay, from the commencement of production, any lessor royalty and overriding royalty due under the terms of his lease, and other agreements during the recovery of actual well costs and the risk charge, or shall relieve any lessee of his obligation to pay all royalty and overriding royalty due under the terms of his lease and other agreements after the recovery of the actual well costs and the risk charge. Except as provided in this Paragraph, the drilling owner's obligation to pay the royalty and the overriding royalty to the nonparticipating owner in no way creates an obligation, duty, or relationship between the drilling owner and any person to whom the nonparticipating owner is liable to, contractually or otherwise.

(ee) In the event of nonpayment by the nonparticipating owner of the royalty and overriding royalty due, the lessor royalty owner and overriding royalty owner shall provide written notice of such failure to the nonparticipating owner and drilling owner as a prerequisite to a judicial demand for damages. The lessor royalty owner and overriding royalty owner shall follow the same procedure and have the same remedies provided in Part 6 of Chapter 7 of Title 31 of the Louisiana Revised Statutes of 1950 or Part 2-A of Chapter 13 of Title 31 of the Louisiana Revised Statutes of 1950, respectively, against the nonparticipating owner and the drilling owner. If the drilling owner provides sufficient proof of payment of the royalties to the nonparticipating owner, then the lessor royalty owner and overriding royalty owner shall have no cause of action against the drilling owner for nonpayment.

(ff) In the event of nonpayment by the drilling owner of the royalty and overriding royalty due to the nonparticipating owner for the benefit of the lessor royalty owner and overriding royalty owner, and payment by the nonparticipating owner of the royalty and overriding royalty due, the nonparticipating owner shall provide written notice of such failure to pay to the drilling owner as a prerequisite to a judicial demand for damages. The drilling owner shall have thirty days after receipt of the required notice within which to pay the royalties due or to respond in writing by stating a reasonable cause for nonpayment. If the drilling owner fails to make payment of the royalties or fails to state a reasonable cause for nonpayment within this period, the court may award to the nonparticipating owner as damages double the amount of royalties due, interest on that sum from the date due, and a reasonable attorney fee regardless of the cause for the original failure to pay royalties. If the drilling owner provides sufficient proof of payment of the royalties to the nonparticipating owner, then the nonparticipating owner shall have no cause of action against the drilling owner for nonpayment.

(iii) Any owner not notified shall bear only his tract's allocated share of the actual reasonable expenditures incurred in drilling, testing, completing, equipping, and operating the unit well, including a charge for supervision, which share shall be subject to the same obligation and remedies and rights to own and recover out of production in favor of the drilling party or parties as provided in this Subsection. A participating owner shall deliver to the owner whom has not been notified the proceeds attributable to his royalty and overriding royalty burdens as described in this Section.

(c) Should a drilling unit be created by order of the commissioner around a well already drilled or drilling and including one or more tracts as to which the owner or owners thereof had not participated in the risk and expense of drilling such well, then within sixty days of the date of the order creating such unit the provisions of this Subsection for notice, election, and participation shall be applicable as if a well were being proposed by the owner who drilled or was drilling such well; however, the cost of drilling, testing, completing, equipping, and operating the well allocable to each tract included in the unit shall be reduced in the same proportion as the recoverable reserves in the unitized pool have been recovered by prior production, if any, in which said tract or tracts did not participate prior to determining the share of cost allocable to such tract or tracts.

(d)(i) Should a drilling unit be revised by order of the commissioner so as to include an additional tract or tracts, then within sixty days of the date of the order revising such unit the provisions of this Subsection for notice, election, and participation shall be applicable to such added tract or tracts and the owner thereof as if a well were being proposed by the owner who had drilled the well; however, the cost of drilling, testing, completing, equipping, and operating the unit well shall be reduced in the same proportion as the recoverable reserves in the unitized pool have been recovered by prior production, if any, in which said tract or tracts did not participate prior to determining the share of cost allocable to the subsequently included tract or tracts.

(ii) Should a drilling unit be revised by order of the commissioner as to exclude a tract or tracts, the cost of drilling, testing, completing, equipping, and operating the unit well shall be reduced in the same proportion as the recoverable reserves in the unitized pool have been recovered by prior production to determine the share of cost allocable to the subsequently excluded tract or tracts.

(e)(i) The provisions of Subparagraph (b) of this Paragraph with respect to the risk charge shall not apply to any unleased interest not subject to an oil, gas, and mineral lease.

(ii) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, the royalty owner and overriding royalty owner shall receive that portion of production due to them under the terms of the contract creating the royalty.

(f) In the event of a dispute relative to the calculation of unit well costs or depreciated unit well costs, the commissioner shall determine the proper costs after notice to all interested owners and a public hearing thereon.

(g) Nothing contained herein shall have the effect of enlarging, displacing, varying, altering, or in any way whatsoever modifying or changing the rights and obligations of the parties thereto under any contract between or among owners having a tract or tracts in the unit.

(h) The owners in the unit to whom the notice provided for hereinabove may be sent, are the owners of record as of the date on which the notice is sent.

(3) If there is included in any unit created by the commissioner of conservation one or more unleased interests for which the party or parties entitled to market production therefrom have not made arrangements to separately dispose of the share of such production attributable to such tract, and the unit operator proceeds with the sale of unit production, then the unit operator shall pay to such party or parties such tract's pro rata share of the proceeds of the sale of production within one hundred eighty days of such sale.

B. Should the owners of separate tracts embraced within a drilling unit fail to agree upon the pooling of the tracts and the drilling of a well on the unit, and should it be established by final and unappealable judgment of court that the commissioner is without authority to require pooling as provided for in Subsection A, then, subject to all other applicable provisions of this Chapter, the owner of each tract embraced within the drilling unit may drill thereon. The allowable production therefrom shall be such proportion of the allowable for the full unit as the area of the separately owned tract bears to the full drilling unit.

Acts 1984, No. 345, §1 and §2, eff. Jan. 1, 1985; Acts 1991, No. 595, §1; Acts 2008, No. 115, §1; Acts 2012, No. 743, §1.



RS 30:10.1 - Authority of governor with advice of the commissioner of conservation to enter unitization agreements affecting the production from state and federal waterbottoms

§10.1. Authority of governor with advice of the commissioner of conservation to enter unitization agreements affecting the production from state and federal waterbottoms

A. Offshore Production Agreement. The governor or his designee is authorized to enter into an Offshore Production Agreement with the United States government concerning the procedures for joint conservation practices concerning minerals in common hydrocarbon bearing areas that underlie the federal and state boundary offshore of Louisiana.

B. Unit Agreement. (1) In accordance with the terms of such Offshore Production Agreement or any act of the United States Congress providing with respect thereto, the governor or his designee is authorized to enter into agreements for the unit operations of all or any portion or portions of any common potentially hydrocarbon bearing area underlying the federal and state boundary offshore if reasonably necessary to prevent waste, protect correlative rights, or avoid the drilling of unnecessary wells.

(2) The authority of the governor or his designee to enter into unit agreements under this Subsection shall extend to all affected state lands, whether leased or unleased at the time, and all persons having interests therein.

(3) Upon a determination by the governor that a common potentially hydrocarbon bearing area may underlie the federal and state boundary offshore, all or any portion or portions of which the governor has reason to believe may be appropriate for unit operations, the governor shall direct the commissioner of conservation to call a hearing for the purpose of receiving evidence from affected state or federal lessees or from any other interested persons. The commissioner shall, after a review of all testimony and evidence, transmit to the governor an advisory opinion containing such information and recommendations as may be requested by the governor. The advisory opinion shall be deemed confidential and shall be exempt from the provisions of R.S. 44:1 et seq., in accordance with the provisions of R.S. 44:4(8) and 4.1(B).

(4) After a final unit agreement by the state of Louisiana and the United States or by final decision of an arbitrator or court of competent jurisdiction, or otherwise, the commissioner shall, if directed by the governor, issue an order ratifying the terms of the agreement or final decision. In the event that a reservoir-wide unit is created, the commissioner is exempt from the requirements of R.S. 30:5(B) and (C) in issuing such order. Neither the agreement nor any order issued pursuant to it shall be subject to the provisions of R.S. 30:12.

(5) The commissioner shall have full authority to enforce the unit agreement and order in the same manner as any other order issued under the provisions of this Chapter, and to issue such additional rules, regulations, or orders as may be necessary to accomplish the purposes of this Section.

Acts 1988, No. 651, §1, eff. July 15, 1988; Acts 2010, No. 861, §13.



RS 30:11 - Allocation of allowable production

§11. Allocation of allowable production

A. Whenever the commissioner limits the total amount of oil or gas which may be produced, he shall allocate the allowable production among the fields. This allocation shall be made on a reasonable basis, giving, to each field with small wells of settled production, an amount which will prevent a general premature abandonment of the wells in the field.

B. The commissioner may limit the production of a pool to an amount less than that which the pool could produce if no restriction were imposed. This limitation may be imposed either as an incident to or without a limitation of the total amount of oil or gas which may be produced in this state. The commissioner shall prorate the allowable production among the producers in the pool on a reasonable basis so as to prevent or minimize avoidable drainage from each developed area which is not equalized by counter drainage, and so that each producer will have the opportunity to produce or receive his just and equitable share, subject to the reasonable necessities for the prevention of waste.

C. After the effective date of a rule, regulation, or order of the commissioner fixing the allowable production of oil or gas, or both, for a pool, no person shall produce from a well, lease, or property more than the allowable production which is applicable, nor shall the amount be produced in a different manner than that authorized.



RS 30:11.1 - Filing and recording of orders creating drilling or production units

§11.1. Filing and recording of orders creating drilling or production units

Within thirty days after the issuance thereof, the commissioner of conservation of the state of Louisiana shall cause to be filed and recorded in the conveyance records of the parish or parishes in which the immovable property affected thereby is situated certified copies of all orders and amendments thereof creating drilling or production units.

Acts 1952, No. 516, §1; Acts 1997, No. 231, §1, eff. June 16, 1997.



RS 30:12 - Court review and injunction; venue; procedure; burden of proof

§12. Court review and injunction; venue; procedure; burden of proof

A. (1) A person who is aggrieved by any law of this state with respect to conservation of oil or gas, or both, or by a provision of this Chapter, or by a rule, regulation, or order made by the assistant secretary of the office of conservation hereunder, or by an act done or threatened hereunder, and who has exhausted his administrative remedy, may obtain court review by a suit for injunction or judicial review against the assistant secretary as defendant.

(2) Suit for review shall be instituted in the district court of the parish in which the principal office of the assistant secretary is located and must be brought within sixty days of the administrative action that is the subject of the suit. In cases of judicial review of adjudication proceedings, the sixty days shall begin to run after mailing of notice of the final decision or order, or if a rehearing is requested within sixty days after the decision thereon.

B.(1) Judicial review of adjudication proceedings before the assistant secretary may be obtained whether or not the plaintiff has applied for a rehearing. A preliminary, procedural, or intermediate action or ruling by the assistant secretary is immediately reviewable if review of the final decision of the assistant secretary would not provide an adequate remedy and would inflict irreparable injury.

(2) Within thirty days after service of the petition or within further time allowed by the court, the assistant secretary shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(3) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the assistant secretary, the court may order that the additional evidence be taken before the assistant secretary upon conditions determined by the court. The assistant secretary may modify his findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(4) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the assistant secretary not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(5) The court may affirm the decision of the assistant secretary or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(a) In violation of constitutional or statutory provisions;

(b) In excess of the statutory authority of the agency;

(c) Made upon unlawful procedure;

(d) Affected by other error of law;

(e) Arbitrary or capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(f) Manifestly erroneous in view of the reliable, probative, and, substantial evidence on the whole record. In the application of the rule, where the assistant secretary has the opportunity to judge the credibility of witnesses by first-hand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the assistant secretary's determination on credibility issues.

C.(1) Any suit for an injunction brought under this Section shall be tried summarily, and the attorney representing the assistant secretary may have the case set for trial after ten days' notice to the plaintiff or his attorney of record.

(2) The burden of proof shall be upon the plaintiff, and all pertinent evidence with respect to the validity or reasonableness of the order of the assistant secretary complained of shall be admissible. The law, the provision of this Chapter, or the rule, regulation, or order complained of shall be taken as prima facie valid. This presumption shall not be overcome in connection with any application for injunctive relief, including a temporary restraining order, by verified petition or affidavit of or in behalf of the applicant.

D. The right of appeal shall lie as hereinafter set forth in this Chapter.

Acts 1983, No. 409, §1.



RS 30:13 - Temporary restraining order or injunction; notice and hearing; bond

§13. Temporary restraining order or injunction; notice and hearing; bond

A. No temporary restraining order or injunction shall be granted against the commissioner of conservation, the attorney general, or any agent, employee, or representative of the commissioner restraining the commissioner, or any of his agents, employees, or representatives, or the attorney general, from enforcing a statute of this state relating to conservation of oil and gas, or any of the provisions of this Chapter, or any rule, regulation, or order made hereunder, except after due notice to the commissioner, and to all other defendants, and after a hearing. It shall be clearly shown to the court that the act done or threatened is without sanction of law, or that the provisions of this Chapter, or the rule, regulation, or order complained of, is invalid, and that, if enforced against the complaining party, will cause an irreparable injury. The nature and extent of the probable invalidity of the law, or provision of this Chapter, or of any rule, regulation, or order thereunder involved in the suit, shall be recited in the order or decree granting the temporary relief, as well as a clear statement of the probable damage relied upon by the court as justifying temporary injunctive relief.

B. No temporary injunction against the commissioner, or the department of conservation, or its agents, employees, or representatives, or the attorney general, shall become effective until the plaintiff shall execute a bond in an amount and upon such conditions as the court directs.



RS 30:14 - Suit by commissioner for violation of law; venue; relief obtainable

§14. Suit by commissioner for violation of law; venue; relief obtainable

Whenever it appears that a person is violating or is threatening to violate a law of this state with respect to the conservation of oil or gas, or both, or a provision of this Chapter, or a rule, regulation, or order made thereunder, the commissioner shall bring suit to restrain that person from continuing the violation or from carrying out the threat.

Venue shall be in the district court in the parish of the residence of any one of the defendants or in the parish where the violation is alleged to have occurred or is threatened.

In this suit, the commissioner may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and preliminary injunctions, as the facts warrant, including, when appropriate, injunctions restraining a person from moving or disposing of illegal oil, illegal gas, or an illegal product. Any or all of these illegal commodities may, in the court's discretion, be ordered impounded or placed under the control of an agent appointed by the court.



RS 30:15 - Appeal

§15. Appeal

In proceedings brought under authority of, or for the purpose of contesting the validity of, a provision of this Chapter, or of an oil or gas conservation law of this state, or of a rule, regulation, or order issued thereunder, appeals may be taken in accordance with the general laws relating to appeals. In appeals from judgments or decrees in suits to contest the validity of a provision of this Chapter, or a rule or regulation of the commissioner hereunder, the appeals when docketed in the proper appellate court shall be placed on the preference docket of the court and may be advanced as the court directs.



RS 30:16 - Suit by party in interest upon commissioner's failure to sue

§16. Suit by party in interest upon commissioner's failure to sue

If the commissioner fails to bring suit within ten days to restrain a violation as provided in R.S. 30:14, any person in interest adversely affected by the violation who has notified the commissioner in writing of the violation or threat thereof and has requested the commissioner to sue, may bring suit to prevent any or further violations, in the district court of any parish in which the commissioner could have brought suit. If the court holds that injunctive relief should be granted, the commissioner shall be made a party and shall be substituted for the person who brought the suit and the injunction shall be issued as if the commissioner had at all times been the complaining party.



RS 30:17 - False reports or entries; penalty

§17. False reports or entries; penalty

No person shall for the purpose of evading this Chapter, or any rule, regulation or order made thereunder:

(1) Make or cause to be made any false entry or statement of fact in any report required to be made by this Chapter or by any rule, regulation or order made hereunder, or

(2) Make or cause to be made any false entry in an account, record, or memorandum kept by any person in connection with the provisions of this Chapter or of any rule, regulation, or order made thereunder, or

(3) Omit or cause to be omitted full, true, and correct entries in these accounts, records, or memoranda, of all facts and transactions pertaining to the interest or activities in the petroleum industry of a person, as may be required by the commissioner under authority given in this Chapter or by any rule, regulation or order made thereunder, or

(4) Remove out of the jurisdiction of the state, or destroy or mutilate, alter, or by any other means falsify any book, record, or other paper, pertaining to the transactions regulated by this Chapter or by any rule, regulation or order made thereunder.

Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned not more than six months, or both.



RS 30:18 - Penalties for violation of Chapter; venue

§18. Penalties for violation of Chapter; venue

A.(1) Whoever violates a provision of this Chapter, or a rule, regulation, or order of the commissioner made hereunder, shall be subject to a civil penalty of not more than five thousand dollars a day for each day of violation and for each act of violation.

(2) Whoever knowingly and willfully violates a provision of this Chapter, or a rule, regulation, or order of the commissioner made hereunder, shall be deemed guilty of a misdemeanor and, upon conviction by a court of competent jurisdiction, shall be fined not more than five thousand dollars for each day of violation and for each act of violation, if a penalty for the violation is not otherwise provided in this Chapter.

(3) Notwithstanding any provisions of this Section to the contrary, whoever violates the provisions of R.S. 30:4(C)(16) or the rules, regulations or orders of the commissioner made thereunder, and who is disposing or has disposed of hazardous wastes identified and designated as such by the department under the provisions of R.S. 30:2173 may be liable for a civil penalty of not more than twenty-five thousand dollars for each day of violation and for each act of violation.

(4) Whoever willfully and knowingly violates the provisions of R.S. 30:4(C)(16) or the rules, regulations and orders of the commissioner made thereunder in the disposal of hazardous wastes identified and designated as such by the department under the provisions of R.S. 30:2173 shall be fined not more than twenty-five thousand dollars per day of violation and costs of prosecution or imprisoned for not more than one year, or both, and in such instances the prosecution may be instituted by the district attorney having criminal jurisdiction.

(5) Any purchaser of oil and gas from any owner who violates a provision of this Chapter, or a rule, regulation, or order of the commissioner, may be ordered by the commissioner to hold in escrow any monies allocated to such owners. Monies allocated to royalty owners and overriding royalty owners shall not be affected by this Paragraph.

(6)(a)(i) Notwithstanding any provision of this Section to the contrary, any person found to be in violation of any provision of this Chapter related to the drilling or use of underground caverns for hydrocarbon storage or solution mining, or any requirement, rule, regulation, or order related thereto, may be liable for a civil penalty, to be assessed by the commissioner or the court, of not more than the cost to the state of any response action made necessary by such violation that is not voluntarily paid by the violator, and a penalty of not more than thirty-two thousand five hundred dollars for each day of violation. However, such person may be liable for an additional penalty of not more than one million dollars when any such violation is done intentionally, willfully, or knowingly and either results in a discharge or disposal that causes irreparable or severe damage to the environment or involves the discharge of a substance which endangers human life or health.

(ii) If the penalty assessed by the commissioner is upheld in full or in part, the commissioner shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the penalty until paid.

(iii) Any person found to be in violation of any provision of this Chapter related to the drilling or use of underground caverns for hydrocarbon storage or solution mining, or any requirement, rule, regulation, or order related thereto, may be subject to the revocation or suspension of any permit, license, or variance that has been issued to the person related to the drilling or use of such underground caverns for hydrocarbon storage or solution mining.

(b) Any person to whom a compliance order or a cease and desist order is issued pursuant to this Chapter who fails to take corrective action within the time specified in said order shall be liable for a civil penalty to be assessed by the commissioner or the court of not more than fifty thousand dollars for each day of continued violation or noncompliance.

(c)(i) In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty or the amount agreed upon in compromise, the following factors shall be considered:

(aa) The history of previous violations or repeated noncompliance.

(bb) The nature and gravity of the violation.

(cc) The degree of culpability, recalcitrance, defiance, or indifference to regulations or orders.

(dd) The monetary benefits realized through noncompliance.

(ee) The degree of risk to human health or property caused by the violation.

(ff) Whether the noncompliance or violation and the surrounding circumstances were immediately reported to the commissioner and whether the violation or noncompliance was concealed or if there was an attempt to conceal by the person charged.

(gg) Whether the person charged has failed to mitigate or to make a reasonable attempt to mitigate the damages caused by his noncompliance or violation.

(hh) The costs of bringing and prosecuting an enforcement action, such as staff time, equipment use, hearing records, and expert assistance.

(ii) The commissioner may supplement such criteria by rule. In the event that the order with which the person failed to comply was an emergency cease and desist order, no penalty shall be assessed if it appears upon later hearing that said order was issued without reasonable cause.

(iii) The commissioner by rule may establish classifications or levels of violations and the appropriate enforcement response.

(d) After submission for a penalty determination at a hearing, the commissioner shall provide an opportunity for relevant and material public comment relative to any penalty that may be imposed.

(e) If the penalty assessed by the commissioner is upheld in full or in part, the commissioner shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the penalty until paid. If any penalty assessed by the commissioner under the provisions of this Paragraph is vacated or reduced as the result of an appeal of the assessment, the court shall award to the respondent legal interest as provided in R.S. 9:3500 on the amount required to be refunded by the commissioner.

B. Whoever knowingly and willfully aids or abets a person in the violation of a law of this state relating to the conservation of oil or gas, or the violation of a provision of this Chapter, or any rule, regulation, or order made thereunder, shall be subject to the same penalties provided herein for the principal violator.

Acts 1981, No. 853, §1; Acts 1990, No. 606, §1; Acts 2013, No. 367, §1, eff. June 12, 2013.



RS 30:19 - Sale, etc. of illegal products prohibited

§19. Sale, etc. of illegal products prohibited

A. The sale, or acquisition, or the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or an illegal product is unlawful.

B. Unless and until the commissioner provides a method, by which a person may have an opportunity to determine whether a contemplated transaction or sale, or acquisition, or transportation, refining, processing, or handling in any other way, involves illegal oil, illegal gas, or illegal product, no penalty shall be imposed except under certain circumstances hereinafter stated. Penalties shall be imposed for the commission of each transaction prohibited in this Section when the transactor knows that illegal oil, illegal gas, or illegal product is involved or when he could have known by the exercise of reasonable diligence or from facts within his knowledge. However, regardless of lack of actual notice or knowledge, penalties as provided in this Chapter shall apply to any sale, or acquisition, and to the transportation, refining, processing, or handling in any other way, of illegal oil, illegal gas, or illegal product, where administrative provision is made for identifying the character of the commodity as to its legality. It likewise shall be a violation for which penalties shall be imposed for any person to sell, or acquire or to transport, refine, process, or handle in any other way, any oil, gas, or product without complying with all applicable rules, regulations, or orders of the commissioner relating thereto.



RS 30:20 - Illegal gas, etc., contraband; seizure and sale; procedure; disposition of proceeds

§20. Illegal gas, etc., contraband; seizure and sale; procedure; disposition of proceeds

A. In addition to other remedies and penalties, all illegal oil, illegal gas, or illegal products, shall, except under the circumstances stated herein, be contraband and shall be seized and sold, and the proceeds applied as herein provided. The sale shall not take place unless the court shall find, in the proceeding provided for in this Subsection, that the commodity is contraband. Whenever the commissioner believes that illegal oil, illegal gas, or illegal product is subject to seizure and sale, he shall, through the attorney general, bring a civil action in rem in the district court of the parish where the commodity is found. Or the action may be maintained in connection with any suit or reconventional demand for injunction or for penalty relating to any prohibited transaction involving the illegal oil, illegal gas, or illegal product. Any person in interest who shows himself to be adversely affected by the seizure and sale shall have the right to intervene in the suit to protect his rights.

B. The action referred to in Subsection A shall be strictly in rem and shall proceed in the name of the state as plaintiff against the illegal oil, illegal gas, or illegal product described in the petition, as defendant, and no bond shall be required of the plaintiff in connection therewith. Upon the filing of the petition, the clerk of the court shall issue a citation with a copy of the petition attached directed to the sheriff of the parish, or to any other officer or person the court authorizes to serve process. He shall cite all persons, without undertaking to name them, who may be interested to appear and answer within fifteen days after the issuance and service of the petition and citation. Service shall be made by posting a copy of the petition and citation upon the courthouse door of the parish where the commodity involved is alleged to be located and by posting another copy near the place where the commodity is alleged to be located. The posting of the petition and citation shall constitute constructive possession of the commodity by the state. Proof of service of citation, and the manner thereof, shall be made as is required by law.

C. Where it appears by a verified pleading on the part of the plaintiff, by affidavit, or by oral testimony, that grounds for the seizure and sale exist, the court shall issue an order of seizure. This order shall specifically describe the alleged contraband so that it may be identified with reasonable certainty. The order shall direct the sheriff to whom it is addressed to take into his custody, actual or constructive, the commodity described and to hold it subject to the orders of the court. The sheriff shall be responsible upon his official bond for proper execution of the order.

D. The court may direct the sheriff to deliver the custody of any contraband seized by him to a sequestrator who shall act as the agent of the court and shall give bond with surety as the court directs conditioned that he will faithfully conserve the contraband which comes into his custody and possession in accordance with the orders of the court. The court may appoint an agent of the commissioner as sequestrator.

E. Any person testing the validity of a seizure or sequestration, may obtain the release of oil, gas or other products upon furnishing bond issued by a corporate surety company qualified to do business in the state in an amount exceeding by one-half the current market value of the oil, gas, or other product under seizure or sequestration. The bond shall be in favor of the sheriff and shall be conditioned upon and shall remain in full force and effect until final determination of the validity of the seizure or sequestration.

F. Sales of contraband seized under the authority of this Chapter, and notices of these sales, shall be in accordance with the laws of this state relating to the sale and disposition of property seized under a writ of fieri facias.

G. The court may order that the commodity be sold in specified lots or portions, and at stated intervals, instead of being sold at one time. Title to the amount sold shall pass as of the date of that act which is found by the court to make the commodity contraband. The amount sold shall be treated as legal oil, legal gas, or legal product in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws, rules, regulations, and orders with respect to the transportation, refining, processing, or handling in any other way, of the commodity purchased.

H. The proceeds of the sale of contraband shall be applied first to the payment of the cost of the action and the expenses incident to the sale after these expenses have been approved and allowed by the court. All funds then remaining shall be paid to the department of conservation for the purpose of carrying out the provisions of this Chapter.



RS 30:21 - Fees and charges of the commissioner of conservation; revisions; exceptions; collections; Oil and Gas Regulatory Fund; creation; amounts; requirements

§21. Fees and charges of the commissioner of conservation; revisions; exceptions; collections; Oil and Gas Regulatory Fund; creation; amounts; requirements

A. The commissioner of conservation of the office of conservation shall periodically review the fees collected by his office, and, in addition to other statutory authorization, may revise such fees pursuant to the rulemaking provisions of the Administrative Procedure Act.

B.(1)(a) There shall be an annual fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, by oil and gas operators on capable oil wells and capable gas wells based on a tiered system to establish parity on a dollar amount between the wells. The tiered system shall be established annually by rule on capable oil and capable gas production, including nonexempt wells reporting zero production during the annual base period, such that the amount generated does not exceed two million four hundred fifty thousand dollars for each fiscal year beginning with Fiscal Year 2002-2003. Incapable oil, stripper oil, incapable gas well gas, and incapable oil well gas shall be exempt from the fee. For the purposes of this Subsection, "capable oil" means crude oil and condensate not classified as incapable oil or stripper oil by the Department of Revenue. "Capable gas" means natural and casinghead gas not classified as incapable gas well gas or incapable oil well gas by the Department of Revenue.

(b) There shall be an annual fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, on Class I wells in an amount not to exceed four hundred thousand dollars for Fiscal Year 2000-2001 and thereafter.

(c) There shall be an annual regulatory fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, on Class II wells, Class III wells, storage wells, Type A facilities, and Type B facilities in an amount not to exceed eight hundred seventy-five thousand dollars for Fiscal Year 2000-2001 and thereafter. No fee shall be imposed on a Class II well of an operator who is also an operator of a stripper crude oil well or incapable gas well certified pursuant to R.S. 47:633 by the severance tax division of the Department of Revenue and located in the same field as such Class II well.

(d) There shall be an application fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, by industries under the jurisdiction of the office of conservation. The commissioner may, in accordance with the Administrative Procedure Act, increase any application fee that is on the schedule on July 1, 2002, to an amount not in excess of eight and one-half percent above the amount charged for the fee on July 1, 2002.

(2)(a) There is hereby established a special fund in the state treasury to be known as the Oil and Gas Regulatory Fund, hereafter referred to as the "fund". After deposit in the Bond Security and Redemption Fund and after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer shall pay into the fund an amount equal to the monies generated from collection of the fees provided for in this Title or Title 47 of the Louisiana Revised Statutes of 1950, the rules and regulations promulgated thereunder, any fines and civil penalties or any other provision of law relative to fees, fines, or civil penalties attributable to the office of conservation.

(b) The monies credited to the fund shall be appropriated by the legislature and dedicated solely to the use of the office of conservation for the regulation of the oil and gas industry and other industries under the jurisdiction of the office of conservation and shall be used solely for the purposes of that program. Any monies remaining in the fund at the end of any fiscal year shall remain with the fund and shall not revert to the state general fund. All interest or earnings of the fund shall be credited to the fund. All fees and self-generated revenue remaining on deposit for the office of conservation at the end of any fiscal year shall be deposited into the fund. The amount appropriated from the fund to the office of conservation shall be subject to appropriation by the legislature.

(c) The provisions of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall apply to the administration, collection, and enforcement of the fees imposed in this Section, and the penalties provided by that Subtitle shall apply to the person who fails to pay or report the fee. Proceeds from the fee, including any penalties collected in connection with the fee, shall be deposited into the fund.

C. Nothing contained herein shall authorize the charging of inspection fees for shut-in oil wells or temporarily abandoned oil wells in stripper fields.

Acts 1989, No. 227, §1, eff. June 26, 1989; Acts 1991, No. 778, §1, eff. July 1, 1991; Acts 1991, No. 811, §1; Acts 1997, No. 826, §1, eff. July 1, 1997; Acts 1998, 1st Ex. Sess., No. 47, §1, eff. April 24, 1998; Acts 2000, 1st Ex. Sess., No. 88, §1; Acts 2001, No. 260, §1; Acts 2002, 1st Ex. Sess., No. 97, §1, eff. July 1, 2002; Acts 2002, 1st Ex. Sess., No. 105, §1.



RS 30:21.1 - Repealed by Acts 1992, No. 984, 18.

§21.1. Repealed by Acts 1992, No. 984, §18.



RS 30:21.2 - Bohemia Spillway Cost Recovery

§21.2. Bohemia Spillway Cost Recovery

Upon the final disposition of each claim filed with the Department of Natural Resources pursuant to Act 233 of the 1984 Regular Session, the secretary shall condemn one or more of the parties to the claim to pay the actual cost of administering the claim and may apportion such cost among the parties. The funds received pursuant to this Section shall be deposited immediately into the state treasury.

Acts 1987, No. 644, §1, eff. July 9, 1987; Acts 1992, No. 984, §§9, 18.



RS 30:22 - Underground storage of natural gas, liquid hydrocarbons, and carbon dioxide

§22. Underground storage of natural gas, liquid hydrocarbons, and carbon dioxide

A. The underground storage of natural gas, liquid hydrocarbons, and carbon dioxide which promotes conservation of natural gas or liquid hydrocarbons, or which permits the building of large quantities of natural gas or liquid hydrocarbons in reserve for orderly withdrawal in periods of peak demand, making natural gas or liquid hydrocarbons more readily available to the consumer, or which provides more uniform withdrawal from various gas or oil fields, each is in the public interest and for a public purpose.

B. Prior to the use of any underground reservoir for the storage of natural gas and prior to the exercise of eminent domain by any person, firm, or corporation having such right under laws of the state of Louisiana, and as a condition precedent to such use or to the exercise of such rights of eminent domain, the commissioner, after public hearing pursuant to the provisions of R.S. 30:6, shall have found all of the following:

(1) That the underground reservoir sought to be used for the injection, storage, and withdrawal of natural gas is suitable and feasible for such use, provided no reservoir, any part of which is producing or is capable of producing oil in paying quantities, shall be subject to such use, unless all owners in such underground reservoir have agreed thereto, and no reservoir shall be subject to such use (a) unless the volumes of original reservoir gas and condensate content therein which are capable of being produced in paying quantities have all been produced; or (b) unless such reservoir has a greater value or utility as an underground reservoir for gas storage than for the production of the remaining volumes of original reservoir natural gas and condensate content, and at least three-fourths of the owners, in interest, exclusive of any "lessor" defined in R.S. 30:148.1, have consented to such use in writing.

(2) That the use of the underground reservoir for the storage of natural gas will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits.

(3) That the proposed storage will not endanger lives or property.

C. Prior to the use of any underground reservoir for the storage of liquid hydrocarbons or carbon dioxide, the commissioner, after public hearing pursuant to the provisions of R.S. 30:6, shall have found all of the following:

(1) That the underground reservoir sought to be used for the injection, storage, and withdrawal of liquid hydrocarbons or carbon dioxide is suitable and feasible for such use, provided no reservoir, any part of which is producing or is capable of producing oil in paying quantities, shall be subject to such use, unless all owners in such underground reservoir have agreed thereto, and no reservoir shall be subject to such use (a) unless the volumes of original reservoir gas and condensate content therein which are capable of being produced in paying quantities have all been produced; or (b) unless such reservoir has a greater value or utility as an underground reservoir for gas storage than for the production of the remaining volumes of original reservoir natural gas and condensate content, and at least three-fourths of the owners, in interest, exclusive of any "lessor" defined in R.S. 30:148.1, have consented to such use in writing.

(2) That the use of the underground reservoir for the storage of liquid hydrocarbons or carbon dioxide will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits.

(3) That the proposed storage will not endanger lives or property.

D. The commissioner shall determine with respect to any such underground reservoir proposed to be used as a storage reservoir, whether or not such reservoir is fully depleted of the original commercially recoverable natural gas, condensate, or liquid hydrocarbon content therein. If the commissioner finds that such reservoir has not been fully depleted, the commissioner shall determine the amount of the remaining commercially recoverable natural gas, condensate, or liquid hydrocarbon content of such reservoir.

E. The commissioner may issue any necessary order providing that all natural gas, liquid hydrocarbons, or carbon dioxide which has previously been reduced to possession and which is subsequently injected into an underground storage reservoir shall at all times be deemed the property of the injector, his successors and assigns; and in no event shall such gas, liquid hydrocarbons, or carbon dioxide be subject to the right of the owner of the surface of the lands or of any mineral interest therein under which such underground storage reservoir shall lie or be adjacent to or of any person other than the injector, his successors, and assigns to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control thereover, provided that the injector, his successors, and assigns shall have no right to gas or liquid hydrocarbons in any stratum or portion thereof not determined by the commissioner to constitute an approved underground storage reservoir. The commissioner shall issue such orders, rules, and regulations as may be necessary for the purpose of protecting any such underground storage reservoir, strata, or formations against pollution or against the escape of natural gas, liquid hydrocarbons, or carbon dioxide therefrom, including such necessary rules and regulations as may pertain to the drilling into or through such underground storage reservoir.

Added by Acts 1962, No. 190, §1; Acts 2008, No. 315, §1.



RS 30:23 - Underground storage of liquid or gaseous hydrocarbons or both

§23. Underground storage of liquid or gaseous hydrocarbons or both or carbon dioxide

A. The underground storage of liquid or gaseous hydrocarbons or carbon dioxide will permit the accumulation of large quantities of such liquid or gaseous hydrocarbons for orderly withdrawal in times of greater demand, it being deemed in the public interest to have a supply of such hydrocarbons readily available for consumption. The underground storage of carbon dioxide which provides more uniform withdrawal from various gas or oil fields is in the public interest and for a public purpose.

B. Except as to liquid or gas storage or carbon dioxide projects begun before the effective date of this Section, and prior to authorizing the use of any salt dome cavity for the storage of liquid or gaseous hydrocarbons or carbon dioxide, the assistant secretary, after public hearing pursuant to the provisions of R.S. 30:6, shall have found all of the following:

(1) That the area of the salt dome sought to be used for the injection, storage, and withdrawal of liquid or gaseous hydrocarbons or carbon dioxide is suitable and feasible for such use.

(2) That the use of the salt dome cavity for the storage of liquid or gaseous hydrocarbons or carbon dioxide will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits, except salt.

(3) That the proposed storage, including all surface pits and surface storage facilities incidental thereto which are used in connection with the salt dome cavity storage operation, will not endanger lives or property and is environmentally compatible with existing uses of the salt dome area.

(4) That temporary loss of jobs caused by the storage of liquid or gaseous hydrocarbons or carbon dioxide will be corrected by compensation, finding of new employment, or other provisions made for displaced labor.

(5) That due consideration has been given to the alternative sources of water for the leaching of cavities.

C. After having made the findings required in Subsection B of this Section, the commissioner shall transmit a copy of the application, together with his findings, to the natural resources committees of the Senate and House of Representatives. These committees, meeting jointly, shall consider the facts surrounding the application and the findings of the commissioner and may hold public hearings thereon. Based upon its deliberations, the committees, acting jointly, may submit a report and recommendations to the commissioner within fifteen days after receipt of the application. After consideration of any recommendations so made, the commissioner may issue all necessary orders providing that liquid or gaseous hydrocarbons or carbon dioxide, previously reduced to possession and which are subsequently injected and stored in a salt dome cavity, shall at all times be deemed the property of the injector, his successors, or assigns, subject to the provisions of any contract between the owner or owners of the solid mineral or land overlying the area affected as determined by the commissioner of conservation; and providing further that in no event shall the owner of the surface of the lands or water bottoms or of any mineral interest under or adjacent to which such salt dome cavity may lie, or any other person, be entitled to any right or claim in or to such liquid or gaseous hydrocarbons or carbon dioxide stored therein, including the right to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control thereover. The commissioner shall issue necessary orders, rules, and regulations for the protection from pollution of any salt dome cavity used for storage of liquid or gaseous hydrocarbons or carbon dioxide, or any adjacent strata or formation; and such rules and regulations as may be necessary pertaining to surface storage facilities for the protection of the environment, drilling into any salt dome for the creation of cavities, and equipping of same for the injection, storage, and withdrawal of liquid or gaseous hydrocarbons or carbon dioxide. Subject to the exception provided in Subsection B of this Section, the commissioner shall not allow the use of any salt dome in the state of Louisiana for the purposes mentioned herein until such time as he has prepared and promulgated the regulations required herein according to the Louisiana Administrative Procedure Act, R.S. 49:951 et seq. In addition, the commissioner shall issue necessary orders, rules, and regulations for the protection of the rights of owners of parts of the salt dome which are adjacent to any part thereof sought to be used for liquid or gaseous hydrocarbon or carbon dioxide storage.

D.(1) In furtherance of the development of comprehensive energy policy for the state, the secretary of the Department of Natural Resources shall determine the feasibility of initiating projects, by the state or by contract on behalf of the state, for the storage of emergency supplies of state-owned oil and gas or carbon dioxide. Such determination shall include consideration of the techniques, costs, quantities of oil and gas or carbon dioxide available for such purpose and priorities for allocation in time of emergency.

(2) Upon presentation of the findings and determination by the secretary to the committees on natural resources of the Senate and House of Representatives and approval by said committees of any such projects, the secretary shall authorize the commissioner of conservation to initiate such procedures as the commissioner deems necessary within the scope of his authority under Chapter 7 of this Title and the constraints of this Section to accomplish the purposes hereof.

Added by Acts 1976, No. 641, §1. Amended by Acts 1977, No. 223, §1; Acts 1979, No. 603, §1; Acts 2008, No. 315, §1.



RS 30: 23.1 - Recordation of notice of solution mined cavern

§23.1. Recordation of notice of solution mined cavern

A. The owner or operator of a solution mined cavern shall record the survey plat of the well location for the solution mining injection well in the mortgage and conveyance records of the parish in which the property is located. Such notice shall be made in a form approved by the commissioner and within the time specified by the commissioner. If an owner or operator fails or refuses to record such notice, the commissioner may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing has been given to the owner and operator, cause such notice to be recorded. The clerk of court shall forward to the office of conservation a copy of each notice recorded by an owner or operator in accordance with this Subsection.

B. The failure of an owner to file, or ensure that the operator has filed, the required notice may constitute grounds for an action in redhibition under the applicable provisions of Civil Code Article 2520 et seq., unless the purchaser has actual or constructive knowledge that the property has been used for such purposes.

C. Any action brought pursuant to the provisions of this Section shall be commenced within one year from the date the purchaser first knows of the existence of the fact that gives rise to the action, but in any event within three years of the date upon which the purchaser acquired his ownership interest in the property. Venue shall be in any parish in which the property or any portion thereof is located.

Acts 2013, No. 369, §2.



RS 30:24 - Enforcement of well, structure, and pipeline rules, regulations, and orders

§24. Enforcement of well, structure, and pipeline rules, regulations, and orders

A. Whenever, on the basis of any information, the commissioner determines that any person is in violation of any rule or regulation promulgated pursuant to R.S. 30:4(D), he shall give written notice to the violator of his failure to comply with such rule or regulation. If such violation extends beyond the thirtieth day after notification, the commissioner after notice and hearing may issue an order requiring compliance within a specified time period or he may commence a civil action in the district court in the parish in which the violation occurred for appropriate relief.

B. If such violator fails to take corrective action within the time specified in the order, he shall be liable for a civil penalty, to be assessed by the commissioner, of not more than two hundred dollars for each day of continued non-compliance. No penalty shall be assessed until the person charged shall have been given notice and an opportunity for a hearing on such charge. In determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation, and the demonstrated good faith of the person charged in attempting to achieve rapid compliance after notification of a violation, shall be considered by the commissioner.

Added by Acts 1979, No. 674, §2.



RS 30:25 - Closure of production pits in the wetlands

§25. Closure of production pits in the wetlands

A.(1) In order to implement the provisions of Section 1 of Article IX of the Louisiana Constitution to protect, conserve, and replenish the natural resources of the state, the Legislature of Louisiana hereby declares that the use of production pits in oil and gas related activities is harmful to the wetland and marsh areas of the coastal zone of this state and therefore such pits shall be closed in accordance with this Section.

(2) Each production pit located within the inland tidal waters, lakes bounded by the Gulf of Mexico, and saltwater marshes shall be closed by January 1, 1993. The Department of Natural Resources through the office of conservation shall adopt rules to enforce the provisions of this Section and may issue compliance orders, cease and desist orders, and other such orders as are necessary to enforce the requirements of this Section and the rules of the department.

(3) The exemptions and exceptions for production pits located within the inland tidal waters, lakes bounded by the Gulf of Mexico, and saltwater marshes provided for by the rules of the Department of Natural Resources, office of conservation in Statewide Order No. 29-B, Section XV, Paragraph 2.2(K) and (M) are hereby declared null, void, and without effect. After June 30, 1989, no new production pits shall be constructed within the inland tidal waters, lakes bounded by the Gulf of Mexico, and saltwater marshes.

(4) For the purposes of this Section a "production pit" shall mean any pit, whether permanent or temporary, that has been or is utilized in oil and gas activities or in the operation of oil and gas related facilities; however, the term shall not include reserve pits, compressor station pits, pits associated with the storage of petroleum products and petroleum in saltdome caverns, and natural gas processing plant pits which collect and store process water and stormwater runoff.

(5) The commissioner of conservation may grant an extension of time within which to close production pits, not to exceed two years from January 1, 1993, provided that there is a clear showing that the production pit for which the extension is sought is being operated in such a manner so as to assure the protection of soil, surface water, wildlife, aquatic life, and vegetation. The department through the office of conservation in consultation with the Department of Environmental Quality shall adopt rules and regulations regarding the operating standards which must be followed in order to qualify for such extension of time to close said production pit in accordance with the provisions of this Section no later than April 1, 1990.

(6) The commissioner may grant an exemption from the closure requirements of this Section for any onshore terminal pit in existence on June 30, 1989, provided that there is a clear showing that such pit is being operated in such a manner so as to assure the protection of soil, surface water, wildlife, aquatic life, and vegetation. The commissioner in consultation with the Department of Environmental Quality shall adopt rules and regulations regarding the operating standards of such onshore terminal pits which must be followed in order to qualify for such exemption no later than April 1, 1990.

(7) No permit or approval from any agency, department, or authority other than the Department of Natural Resources office of conservation shall be required or sought in connection with any activity mandated by, arising out of, or resulting from the requirements of this Section.

B. The rules provided for by this Section shall be devised, drafted, and adopted in consultation with the Department of Environmental Quality. The rules shall:

(1) Provide for standards, testing, and requirements for the closure of production pits so as to assure the protection of soil, surface water, ground water aquifers, underground drinking water sources, wildlife, aquatic life, and vegetation.

(2) Require the submission of a closure plan for each pit by January 1, 1991.

(3) Require the testing of the sludge for the presence of radioisotopes.

(4) Provide for an exception for emergency pits and the standards for such pits.

(5) Provide for fees not to exceed the estimated cost of administering the provisions of this Section.

C. The operator of each production pit shall be liable for the proper closure of such pit in accordance with the provisions of this Section and the rules of the department and such liability shall not be transferable to any other person. Any person who violates the provisions of this Section or the rules of the department shall be subject to the following penalties:

(1) A civil fine of not less than five thousand dollars per day nor more than twenty-five thousand dollars per day for each day after January 1, 1993, for each production pit that has not been closed in accordance with the provisions of this Section or the rules of the department.

(2) Except as provided by Paragraph 1 of this Subsection, a civil fine of not more than twenty-five thousand dollars for each violation of the provisions of this Section, the rules of the department, or the orders of the secretary. For a continuing violation, each day of such violation shall be considered a separate violation.

D. Civil penalties may be imposed only by a ruling of the commissioner pursuant to an adjudicatory hearing held in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. In determining the amount of the fine to be imposed upon a violator, the commissioner may consider the nature of the violation, the economic benefit of the violation to the violator, previous violations, any damage or harm caused by the violation, the degree of compliance, and whether the violator has acted in good faith.

E. The commissioner may institute civil proceedings in the Nineteenth Judicial District Court to enforce its rulings. In the event judgment is rendered in said court affirming the civil penalties assessed, the court shall also award to the department reasonable attorney fees and judicial interest on said civil penalties from the date of its assessment by the department until paid and all costs.

F. The commissioner may institute civil proceedings in the Nineteenth Judicial District Court seeking injunctive relief to restrain and prevent violations of the provisions of this Part or of the rules and regulations adopted under the provisions of this Part. If the court grants the injunctive relief sought by the department it shall also award reasonable attorney fees and costs to the department.

G. The requirements, rules, and penalties provided for by this Section shall be in addition to other requirements, rules, and penalties of the department and the Department of Environmental Quality.

H. No penalty shall be assessed nor any civil action commenced, as provided herein, without the person charged with said violation being given notice and an opportunity to be heard on such charge. The person charged may waive a hearing on the issue of whether or not a violation has occurred and his culpability for such violation and any other issue. When a hearing on the violation is waived, a decision may be rendered upon the uncontested facts. Any party against whom a fine or penalty is imposed may suspensively appeal said fine or penalty to the court having jurisdiction over actions of the agency imposing said fine or penalty. Any judgment obtained with regard to said fine or penalty shall be applied retroactively to the date of imposition of the fine or penalty. Fines or penalties, if appealed, shall not be payable until the judgment of the court becomes final.

I. Nothing in this Section shall apply to a landowner who granted a mineral lease on his property and, under the provision of that lease, the lessee or his assignee, sublessee, or employee constructed a pit on the property.

Acts 1989, No. 437, §1, eff. June 30, 1989; Acts 1990, No. 582, §1, eff. July 19, 1990.



RS 30:26 - Applications and notification of completeness

§26. Applications and notification of completeness

A. Notwithstanding any other law to the contrary, the secretary of the Department of Natural Resources and the commissioner of conservation shall, after notification by the department to the applicant that the application is complete, grant or deny all applications for all permits, licenses, registrations, or compliance in this or any other Title within sixty days. The notification of completeness shall be issued within fourteen days, exclusive of holidays, by the department. If the application is not complete the department shall notify the applicant in writing of the deficiencies which cause the application not to be complete. If the secretary or the commissioner does not grant the application, he shall provide written reasons for his decision to deny, and copies of the decision shall be provided to all parties. The secretary and the commissioner may delegate the power to grant permits, licenses, registrations, variances, or compliance schedules to an assistant.

B. If the secretary does not grant or deny the application within the time period provided for herein, the applicant may file a rule as provided for in R.S. 49:962.1.

Acts 1990, No. 996, §3; Acts 1991, No. 828, §1; Acts 1992, No. 815, §1.



RS 30:27 - Authorization to enter lands of another

§27. Authorization to enter lands of another

A. When the consent of a property owner has not been otherwise obtained, the issuance of a work order or compliance order by the commissioner of conservation or his agents shall constitute sufficient authorization for the operator, agents of the operator, or persons acting on behalf of the operator to enter the lands of another person, whether or not such operator or persons hold a valid lease regarding such property, for the purposes of conducting site assessments, site restoration, pit closure, plugging and abandonment operations, or any other matter covered by said work order or compliance order issued under the provisions of Title 30 of the Louisiana Revised Statutes of 1950, or regulations adopted thereunder. The entering of the lands of another under the provisions of this Section shall be subject to the following:

(1) The entry shall be limited to areas and times reasonably necessary to perform the operations authorized by this Section.

(2) Written notice shall be given by the department or operator of a proposed entry to the last record owner of the property at least three calendar days prior to the entry.

(3) The operations authorized by this Section shall not unreasonably interfere with other activities or improvements upon the property.

B. An entry in accordance with the provisions of this Section shall not constitute a trespass or unauthorized entry for the purposes of imposition of civil or criminal liability.

C. The holder of the work order or compliance order may file an action in a court of competent jurisdiction to obtain an injunction or other appropriate relief in order to comply with the provisions of the work order or compliance order.

D. Failure of the holder of the work order or compliance order to seek relief before a court of competent jurisdiction shall not affect that parties' duties and obligations under said Title 30 or the rules, regulations, and orders of the office of conservation, nor shall it constitute a defense to any civil penalty issued due to noncompliance with the orders of the commissioner of conservation.

E. Nothing herein shall be deemed to alter, create, or affect any contractual rights or other rights including any claim for damages, between any party or parties.

F. No party to whom a work order or compliance order is issued shall be deemed to be a public employee or an agent of the office of conservation.

G. The department may promulgate rules and regulations to implement the provisions of this Section.

Acts 1997, No. 230, §1.



RS 30:28 - Drilling permits; issuance; fees; location plat; notice and hearing; funds from drilling permit fees

§28. Drilling permits; issuance; fees; location plat; notice and hearing; funds from drilling permit fees

A. No well or test well may be drilled in search of minerals without first obtaining a permit from the commissioner of conservation, and the commissioner shall collect for each such well or test well a drilling permit fee. The commissioner shall periodically review the fees collected by his office for drilling permits and may revise such fees pursuant to the rulemaking provisions of the Administrative Procedure Act.

B.(1) A six-month permit shall be valid for one hundred eighty days from the date of issuance and if the well or test well is not drilled within one hundred eighty days after the permit is issued, it shall be void and a new permit must be obtained upon the payment of an additional drilling permit fee.

(2) A one-year permit shall be valid for one year from the date of issuance and if the well or test well is not drilled within one year after the permit is issued, it shall be void and a new permit must be obtained upon the payment of an additional drilling permit fee. The fee for a one-year permit shall be twice the fee for a six-month permit.

C. For each drilling permit that must be altered, amended, or changed after its initial issuance, the commissioner shall collect an amendment fee which shall be set pursuant to the Administrative Procedure Act, except for unit well nomenclature. An assignment or contract of sale that reflects an assumption of liability for oil and gas wells requires an amended permit. Any person who assumes such liability shall apply for an amended permit within thirty days of the assumption of liability.

D. The commissioner of conservation shall not issue a permit to drill a well or a test well pursuant to Subsection A, B, or C of this Section until the provisions of this Subsection have been satisfied:

(1) An applicant for a permit to drill an oil or gas well or test well shall submit with his application therefor a location plat, certified by a professional land surveyor, indicating the site of the proposed well in relation to the surrounding property within a radius of five hundred feet from the proposed drilling site.

(2) The commissioner of conservation shall review the location plat and make a determination as to whether any residential or commercial structure not owned by the applicant, his lessor, or other predecessor in interest is situated within a five hundred foot radius of the proposed drilling site.

(3) Upon a determination by the commissioner that a residential or commercial structure is located within five hundred feet of the proposed drilling site, he shall convey that information, together with written notice of a public hearing thereon, by means of an official notice delivered by first class mail, to any person owning a residential or commercial structure within a five hundred foot radius of the proposed site and to the local governing authority in whose jurisdiction the property is located.

(4) Any property owner or local governing authority so notified shall have the right within ten days of the mailing of such notice to request a public hearing concerning the issuance of such permit.

(5) The commissioner shall hold a public hearing, if one is requested, on the issues concerning the proposed drilling, affording residential and commercial property owners and local government representatives the opportunity to be heard in regard thereto.

(6) No permit for drilling a well or test well shall be issued by the commissioner until after the conclusion of the public hearing and after consideration by the commissioner of the comments and information presented at that hearing.

(7) If the commissioner, in his review of the location plat required by Paragraph (2) of this Subsection, determines that no residential or commercial structure not owned by the applicant, his lessor, or other predecessor in interest falls within five hundred feet of the proposed well site, he shall issue the permit required for such drilling in accordance with the provisions of Subsections A, B, C, and F of this Section and any rules and regulations issued thereunder.

(8) The provisions of this Subsection shall not apply to workover rigs.

E. Any permit issued to drill an oil or gas well or test well to a depth of less than ten thousand feet shall not be subject to the provisions of Subsection D of this Section.

F. The issuance of the permit by the commissioner of conservation shall be sufficient authorization to the holder of the permit to enter upon the property covered by the permit and to drill in search of minerals thereon. No other agency or political subdivision of the state shall have the authority, and they are hereby expressly forbidden, to prohibit or in any way interfere with the drilling of a well or test well in search of minerals by the holder of such a permit.

G. The commissioner shall promulgate rules, regulations, and orders necessary to require certification of water quality by the operator for surface water used in conjunction with oil and gas drilling operations before drilling begins which ensure ground water aquifer safety.

H. Subject to the provisions contained in Article VII, Section 9 of the Constitution of Louisiana, all funds collected under the provisions of this Section shall be paid by the office of conservation into the state treasury and shall be credited to the Bond Security and Redemption Fund.

I.(1) The commissioner, in accordance with the Administrative Procedure Act, shall promulgate rules, regulations, and orders necessary to require an operator, agent, or assigns, to provide a single notice to the surface owner of lands on which drilling operations are to be conducted. For the purposes of this Subsection, such notice shall be referred to as the "pre-entry notice". The rules, regulations, and orders to be promulgated pursuant to this Subsection shall include the following:

(a) The pre-entry notice shall be sent to the surface owner no less than thirty days prior to construction operations of a drilling location on the property by the operator for the purpose of commencing drilling operations on the well described in the pre-entry notice. Such notice shall be provided in the form required by the commissioner. No subsequent notice to the surface owner shall be required.

(b) The pre-entry notice shall include the following:

(i) The contact name, email address, and phone number for the operator.

(ii) The proposed well name and pad location including section, township, range, and surface plat of the pad location, if available.

(iii) A statement that operations will commence sometime later than thirty days after the date of the notice.

(c) No pre-entry notice shall be required to be given to a surface owner who has a contractual relationship with the operator.

(d) Upon application, the commissioner may, without notice or hearing, waive the pre-entry notice or reduce the thirty-day requirement for such notice in the event the thirty-day delay would result in the loss or termination of a mineral lease, or in the event of such other emergency circumstances as the commissioner may deem appropriate for such waiver.

(e) No pre-entry notice shall be required for preparatory activities such as inspection, surveying, or staking, provided that nothing herein and nothing in the rules promulgated under the provisions of this Subsection shall be construed as altering or reducing the doctrine of correlative rights or altering or reducing the operator's obligation to conduct his operations with due regard for the rights of the surface owner.

(f) No pre-entry notice shall be required to drill additional wells on an existing drilling pad on the property so long as the operator does not expand the drilling pad or access road.

(g) Such other matters as the commissioner may deem necessary or appropriate to implement the one time pre-entry notice required by this Subsection.

(2) A surface owner, for the purpose of this Subsection, shall mean the person or persons shown in the assessor's rolls of the parish as the owner of the surface rights for the land for which a pre-entry notification would be required.

(3) After receipt of the pre-entry notice, the surface owner shall make no alterations to a completed drilling location with the malicious intent to interfere with the drilling operations for which the owner received the pre-entry notice.

Acts 1997, No. 294, §1; Acts 2009, No. 126, §1; Acts 2012, No. 795, §1.



RS 30:28.1 - Avoiding disturbance of privately owned water well

§28.1. Avoiding disturbance of privately owned water well

A. An owner or operator of a permitted oil and gas well shall construct and maintain the drilling activity area in such a manner as to avoid disturbing the use of any privately owned active water well existing at the time of the application for the permit to drill.

B. An owner or operator of a permitted oil and gas well may negotiate with the owner of a privately owned active water well to relocate such water well. The owner or operator of a permitted oil and gas well shall pay for the relocation and plugging of the water well.

Acts 2010, No. 646, §1.



RS 30:29 - Remediation of oilfield sites and exploration and production sites

§29. Remediation of oilfield sites and exploration and production sites

A. The legislature hereby finds and declares that Article IX, Section 1 of the Constitution of Louisiana mandates that the natural resources and the environment of the state, including ground water, are to be protected, conserved, and replenished insofar as possible and consistent with the health, safety, and welfare of the people and further mandates that the legislature enact laws to implement this policy. It is the duty of the legislature to set forth procedures to ensure that damage to the environment is remediated to a standard that protects the public interest. To this end, this Section provides the procedure for judicial resolution of claims for environmental damage to property arising from activities subject to the jurisdiction of the Department of Natural Resources, office of conservation. The provisions of this Section shall be implemented upon receipt of timely notice as required by Paragraph (B)(1) of this Section. The provisions of this Section shall not be construed to impede or limit provisions under private contracts imposing remediation obligations in excess of the requirements of the department or limit the right of a party to a private contract to enforce any contract provision in a court of proper jurisdiction.

B.(1) Notwithstanding any law to the contrary, immediately upon the filing or amendment of any litigation or pleading making a judicial demand arising from or alleging environmental damage, the provisions of this Section shall apply and the party filing same shall provide timely notice to the state of Louisiana through the Department of Natural Resources, commissioner of conservation and the attorney general. The litigation shall be stayed with respect to any such judicial demand until thirty days after such notice is issued and return receipt is filed with the court.

(2) The department or the attorney general, in accordance with their areas of constitutional and statutory authority and regulations adopted pursuant thereto, shall have the right to intervene in such litigation in accordance with the Louisiana Code of Civil Procedure. Nothing in this Section shall diminish the authority of the department or the attorney general to independently bring any civil or administrative enforcement action. Nor shall anything in this Section preclude the department from independently responding in a timely manner to an inquiry or request by a landowner for investigation.

(3) Any judgment or order in any litigation to which this Section applies shall be without prejudice to any independent civil or administrative action by the department or the attorney general regarding any environmental damage alleged therein. No such judgment or order in such litigation may bar the department or the attorney general pursuant to R.S. 13:4231 et seq., or otherwise from pursuing any independent civil or administrative action regarding environmental damage alleged therein, regardless of whether the department or the attorney general has intervened.

(4) No judgment or order shall be rendered granting any relief in such litigation to which this Section applies, nor shall the litigation be dismissed, until timely notice is received by the state of Louisiana as set forth in this Subsection.

(5) Any party may subpoena, for purposes of deposition or trial, any employee, contractor, or representative of the department involved in the formulation of the feasible plan approved by the department under Subsection C of this Section, or an agency that reviews and provides comments under Subsection C of this Section. Discovery regarding the department's review, approval, or structuring of the feasible plan and of an agency that reviews and provides comments shall not be allowed until after the department submits its final feasible plan with reasons to the court pursuant to Subsection C of this Section. If a party subpoenas the records or testimony of the department or an agency for deposition or trial, the party issuing the subpoena shall pay the costs of the department or agency in responding to such subpoena.

(6) Within sixty days of being served with a petition or amended petition asserting an action, a defendant may request that the court conduct a preliminary hearing to determine whether there is good cause for maintaining the defendant as a party in the litigation. At the hearing, the parties may introduce evidence in affidavit or written form. The plaintiff shall have the initial burden to introduce evidence to support the allegations of environmental damage, following which the moving party shall have the burden to demonstrate the absence of a genuine issue of material fact that the moving party caused or is otherwise legally responsible for the alleged environmental damage. The rules governing summary judgments in the Code of Civil Procedure shall not apply to the preliminary hearing. Within fifteen days of the preliminary hearing, the court shall issue an order on any timely request for preliminary dismissal. A judgment of dismissal under this Paragraph shall be without prejudice, with all parties reserving the right to rejoin the dismissed defendant during the litigation upon discovery of evidence not reasonably available at the time of the hearing on the motion for preliminary dismissal. If not rejoined, a party dismissed under this Paragraph shall be entitled to a judgment of dismissal with prejudice following a final nonappealable judgment on the claims asserted by the party against whom the preliminary dismissal was granted and shall be entitled to recover from the party who asserted the claim an award of reasonable attorney fees and costs, as may be determined by the court. Any pleading rejoining any defendant previously dismissed under this Paragraph shall relate back to the filing of the original petition or any amendment thereto as provided in the Code of Civil Procedure Article 1153. The finding of the district court shall be without prejudice of any party to litigate the legal responsibility of any potentially responsible party, the allocation of responsibility among the potentially responsible parties, and any other issues incident to the finder of fact's determination of the party or parties who caused the damage or who are otherwise legally responsible for the alleged environmental damage. The procedure for a preliminary dismissal provided by this Paragraph shall be in addition to the pretrial rights and the remedies available to the parties under the Code of Civil Procedure, including the right to civil discovery.

(7)(a) The prescriptive period that applies to any claim covered by the provisions of this Section shall be suspended for a period of one year upon the mailing or physical delivery to the department of a notice of intent to investigate. A notice of intent to investigate shall include all of the following information:

(i) A description of the property alleged to have been damaged.

(ii) A description of the alleged environmental damage.

(iii) The general location of the alleged environmental damage on the property.

(iv) The name and address of all known owners of the property.

(v) The name and address of the current operator.

(b) The party issuing the notice of intent to investigate shall mail by certified mail return receipt requested to all persons identified in the notice a copy of the notice.

(c) If a party submits a notice of intent to investigate, any subsequent judicial demand by the party under the provisions of this Section shall identify on a map the location of any alleged environmental damage and include the results of any environmental testing performed on the property. Failure to include this information at the time of the filing of the judicial demand shall result in exclusion of the information.

C.(1) If at any time during the proceeding a party admits liability for environmental damage or the finder of fact determines that environmental damage exists and determines the party or parties who caused the damage or who are otherwise legally responsible therefor, the court shall order the party or parties who admit responsibility or whom the court finds legally responsible for the damage to develop a plan or submittal for the evaluation or remediation to applicable regulatory standards of the contamination that resulted in the environmental damage. The court shall order that the plan be developed and submitted to the department and the court within a time that the court determines is reasonable and shall allow the plaintiff or any other party at least thirty days from the date each plan or submittal was made to the department and the court to review the plan or submittal and provide to the department and the court a plan, comment, or input in response thereto. The department shall consider any plan, comment, or response provided timely by any party. The department shall submit to the court a schedule of estimated costs for review of the plans or submittals of the parties by the department and the court shall require the party admitting responsibility or the party found legally responsible by the court to deposit in the registry of the court sufficient funds to pay the cost of the department's review of the plans or submittals. Any plan or submittal shall include an estimation of cost to implement the plan.

(2)(a) Within sixty days from the last day on which any party may provide the department with a plan, comment, or response to a plan as provided in Paragraph (C)(1) of this Section, the department shall conduct a public hearing on the plan or plans submitted. When a public hearing is held following a limited admission pursuant to the Code of Civil Procedure Article 1563, then the department shall not conduct an additional public hearing pursuant to this Section for the same environmental damage. Within sixty days of the conclusion of the hearing, the department shall approve or structure a final plan, or if applicable, a preliminary plan pursuant to Subparagraph (C)(3)(b) of this Section, based on the evidence submitted which the department determines to be the most feasible plan to evaluate or remediate the environmental damage and protect the health, safety, and welfare of the people. The department shall issue written reasons for the plan it approves or structures. On motion of the department, for good cause shown, the court may grant the department additional time, not to exceed sixty days, within which to either conduct the hearing or approve a plan with reasons.

(b) Except as otherwise provided for in this Section, from the date the party or parties, who admit responsibility or whom the court finds legally responsible for the damage, submit a plan to the department until after the department has filed with the court the approved feasible plan for the evaluation or remediation of the environmental damage, no party to the litigation, either directly or indirectly, shall have ex parte communication with any employee, contractor, or representative of the department regarding the formation of the feasible plan or an agency providing comments to the department regarding the formation of the feasible plan. The feasible plan issued by the department shall contain a signed affidavit of compliance with this restriction. Any comments provided by an agency to the department shall also contain a signed affidavit of compliance with this restriction.

(c) In all cases in which a party makes a limited admission of liability under the provisions of the Code of Civil Procedure Article 1563, there shall be a rebuttable presumption that the plan approved or structured by the department, after consultation with the Department of Environmental Quality as appropriate, shall be the most feasible plan to evaluate or remediate to applicable regulatory standards the environmental damage for which responsibility is admitted. For cases tried by a jury, the court shall instruct the jury regarding this presumption if so requested by a party.

(3)(a) The department shall use and apply the applicable regulatory standards in approving or structuring a plan that the department determines to be the most feasible plan to evaluate or remediate the environmental damage.

(b)(i) If the department preliminarily approves or structures a preliminary plan that requires the application of regulatory standards of an agency other than the department or that provides an exception from the department's standards, within fifteen days of such preliminary structuring or approval, the department shall submit the plan to the Department of Agriculture and Forestry, the Department of Environmental Quality, and the Department of Natural Resources for review and comment. Within thirty days after the department's submission of the plan to all of the agencies, each agency may provide written comments regarding the plan. Each agency providing written comments shall submit a schedule of the agency's costs for review of the plan to the court for reimbursement by the responsible party. Failure of an agency to respond to the department shall not affect the validity of the plan approved by the department. The department and agency heads shall coordinate in order to establish protocol to ensure inter-agency communication regarding plan development, timely delivery of all proposed plans to the appropriate agency heads, and timely receipt of all agency comments back to the department.

(ii) Within thirty days after the receipt of any agency's written comments, the department shall file in the court record the final plan, with written reasons that the department determines to be the most feasible plan to evaluate or remediate the environmental damage under applicable regulatory standards, together with any comments submitted by an agency under Item (i) of this Subparagraph. Based on the findings of the department, the department may issue any compliance order it deems necessary to either the operator of record or, where applicable, a party found responsible or admitting responsibility for implementing the most feasible plan to evaluate or remediate the environmental damage under applicable regulatory standards. If a compliance order is issued against the responsible party who is not the current operator of record, the responsible party shall give the current operator of record notice of the compliance order within thirty days of the responsible party's receipt of the compliance order.

(4) The plan approved by the department for submission to the court shall not be considered to be an adjudication subject to appellate review pursuant to R.S. 49:964 or R.S. 30:12.

(5) The court shall adopt the plan approved by the department, unless a party proves by a preponderance of the evidence that another plan is a more feasible plan to adequately protect the environment and the public health, safety, and welfare. The court shall enter a judgment adopting a plan with written reasons assigned. Upon adoption of a plan, the court shall order the party or parties admitting responsibility or the party or parties found legally responsible by the court to fund the implementation of the plan.

(6)(a) Any judgment adopting a plan of evaluation or remediation pursuant to this Section and ordering the party or parties admitting responsibility or the party or parties found legally responsible by the court to deposit funds for the implementation thereof into the registry of the court pursuant to this Section shall be considered a final judgment pursuant to the Code of Civil Procedure Article 2081 et seq., for purposes of appeal.

(b) Any appeal under this Section shall be a de novo review and shall be heard with preference and on an expedited basis.

(c) The appellate court may affirm the trial court's adoption of a plan or may adopt a feasible plan in conformity with this Section and shall issue written reasons for its decision.

D.(1) Whether or not the department or the attorney general intervenes, and except as provided in Subsection H of this Section, all damages or payments in any civil action, including interest thereon, awarded for the evaluation or remediation of environmental damage shall be paid exclusively into the registry of the court in an interest-bearing account with the interest accruing to the account for clean up.

(2) The court may allow any funds to be paid into the registry of the court to be paid in increments as necessary to fund the evaluation or remediation and implementation of any plan or submittal adopted by the court. In any instance in which the court allows the funds to be paid in increments, whether or not an appeal is taken, the court shall require the posting of a bond for the implementation of the plan in such amount as provided by and in accordance with the procedures set forth for the posting of suspensive appeal bonds. Any such bond shall be valid through completion of the remediation.

(3) The court shall issue such orders as may be necessary to ensure that any such funds are actually expended in a manner consistent with the adopted plan for the evaluation or remediation of the environmental damage for which the award or payment is made.

(4) The court shall retain jurisdiction over the funds deposited and the party or parties admitting responsibility or the party or parties found legally responsible by the court until such time as the evaluation or remediation is completed. If the court finds the amount of the initial deposit insufficient to complete the evaluation or remediation, the court shall, on the motion of any party or on its own motion, order the party or parties admitting responsibility or found legally responsible by the court to deposit additional funds into the registry of the court. Upon completion of the evaluation or remediation, the court shall order any funds remaining in the registry of the court to be returned to the depositor. The department and the parties shall notify the court of the completion of any evaluation or remediation.

E.(1) In any civil action in which a party is responsible for damages or payments for the evaluation or remediation of environmental damage, a party providing evidence, in whole or in part, upon which the judgment is based shall be entitled to recover from the party or parties admitting responsibility or the party or parties found legally responsible by the court, in addition to any other amounts to which the party may be entitled, all costs attributable to producing that portion of the evidence that directly relates to the establishment of environmental damage, including, but not limited to, expert witness fees, environmental evaluation, investigation, and testing, the cost of developing a plan of remediation, and reasonable attorney fees incurred in the trial court and the department.

(2) In any civil action in which the department or the attorney general, or their employees, are parties or witnesses, provide evidence, or otherwise contribute to the determination of responsibility for evaluation or remediation, or the approval of a plan of remediation, the department or attorney general shall be entitled to recover from the party or parties admitting responsibility or the party or parties found legally responsible by the court all costs thereof, including but not limited to investigation, evaluation, and review costs; expert witness fees; and reasonable attorney fees.

F. The court and the department shall retain oversight to ensure compliance with the plan. The party or parties admitting responsibility or the party or parties found legally responsible by the court shall file progress reports periodically as the court or the department may require.

G. The provisions of this Section are intended to ensure evaluation or remediation of environmental damage. If the court finds that no environmental damage exists, the court may dismiss the department or attorney general from the litigation without prejudice.

H.(1) This Section shall not preclude an owner of land from pursuing a judicial remedy or receiving a judicial award for private claims suffered as a result of environmental damage, except as otherwise provided in this Section. Any award granted in connection with the judgment for additional remediation in excess of the requirements of the feasible plan adopted by the court is not required to be paid into the registry of the court.

(2) Damages that may be awarded in an action under this Section shall be governed by the provisions of Subsection M of this Section. This Section shall not be interpreted to create any cause of action or to impose additional implied obligations under the mineral code or arising out of a mineral lease.

I. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Contamination" shall mean the introduction or presence of substances or contaminants into a usable groundwater aquifer, an underground source of drinking water (USDW) or soil in such quantities as to render them unsuitable for their reasonably intended purposes.

(2) "Environmental damage" shall mean any actual or potential impact, damage, or injury to environmental media caused by contamination resulting from activities associated with oilfield sites or exploration and production sites. Environmental media shall include but not be limited to soil, surface water, ground water, or sediment.

(3) "Evaluation or remediation" shall include but not be limited to investigation, testing, monitoring, containment, prevention, or abatement.

(4) "Feasible Plan" means the most reasonable plan which addresses environmental damage in conformity with the requirements of Article IX, Section 1 of the Constitution of Louisiana to protect the environment, public health, safety and welfare, and is in compliance with the specific relevant and applicable standards and regulations promulgated by a state agency in accordance with the Administrative Procedure Act in effect at the time of clean up to remediate contamination resulting from oilfield or exploration and production operations or waste.

(5) "Oilfield site"or "exploration and production (E&P) site" means any location or any portion thereof on which oil or gas exploration, development, or production activities have occurred, including wells, equipment, tanks, flow lines or impoundments used for the purposes of the drilling, workover, production, primary separation, disposal, transportation or storage of E&P wastes, crude oil and natural gas processing, transportation or storage of a common production stream of crude oil, natural gas, coal seam natural gas, or geothermal energy prior to a custody transfer or a sales point. In general, this definition would apply to all exploration and production operations located on the same lease, unit or field.

(6) "Timely notice" means written notice sent by certified mail, return receipt requested. Such notice shall include a copy of the petition and any other filing in such litigation.

J.(1) In the event that any settlement is reached in a case subject to the provisions of this Section, the settlement shall be subject to approval by the court. The department and the attorney general shall be given notice once the parties have reached a settlement in principle. The department shall then have no less than thirty days to review that settlement and comment to the court before the court certifies the settlement. If after a contradictory hearing the court requires remediation, the court shall not certify or approve any settlement until an amount of money sufficient to fund such remediation is deposited into the registry of the court. No funding of a settlement shall occur until the requirements of this Section have been satisfied. However, the court shall have the discretion to waive the requirements of this Section if the settlement reached is for a minimal amount and is not dispositive of the entire litigation.

(2) In the event a settlement is agreed to between the parties in a case in which the department or the attorney general has intervened, such agency shall be entitled to recover from the settling defendants all costs, including investigation, evaluation, and review costs; expert witness fees; and reasonable attorney fees.

K. The provisions of this Section shall not apply to a judicial demand that prior to the effective date of this Section has been resolved through compromise agreement and settlement of claims, or by judgment on the merits that has become final and definitive.

L. If pursuant to the terms of a contract the responsible party is entitled to indemnification against punitive damages arising out of the environmental damage that is subject to the provisions of this Section, the responsible party shall waive the right to enforce the contractual right to indemnification against such punitive damages caused by the responsible party's acts or omissions if the responsible party admits responsibility for the remediation of the environmental damage under applicable regulatory standards pursuant to the provisions of the Code of Civil Procedure Article 1563. Such waiver of the right to indemnification against punitive damages shall not apply to any other claims or damages.

M.(1) In an action governed by the provisions of this Section, damages may be awarded only for the following:

(a) The cost of funding the feasible plan adopted by the court.

(b) The cost of additional remediation only if required by an express contractual provision providing for remediation to original condition or to some other specific remediation standard.

(c) The cost of evaluating, correcting or repairing environmental damage upon a showing that such damage was caused by unreasonable or excessive operations based on rules, regulations, lease terms and implied lease obligations arising by operation of law, or standards applicable at the time of the activity complained of, provided that such damage is not duplicative of damages awarded under Paragraphs (1) or (2) of this Subsection.

(d) The cost of nonremediation damages.

(2) The provisions of this Subsection shall not be construed to alter the traditional burden of proof or to imply the existence or extent of damages in any action, nor shall it affect an award of reasonable attorney fees or costs under this Section.

Acts 2006, No. 312, §1, eff. June 8, 2006; Acts 2012, No. 779, §1; Acts 2014, No. 400, §1.

NOTE: See Acts 2014, No. 400, §3, regarding applicability.



RS 30:29.1 - Landowner notification of environmental testing

§29.1. Landowner notification of environmental testing

If the owner or operator of any oilfield site or exploration and production (E&P) site covered by the provisions of R.S. 30:29 performs any environmental testing on land owned by another person, results of such environmental testing shall be provided to the owner or owners of the land within ten days from receipt of such results by the owner or operator, regardless of whether or not suit has been filed by the owner or owners of the land. The operator or owner or owners of land or anyone acting on their behalf who perform any environmental testing on land that is an oilfield or exploration and production (E&P) site shall provide the results of such testing to the department within ten days of receipt.

Acts 2006, No. 312, §1, eff. June 8, 2006.



RS 30:31 - Permitting gas well to go wild or burn prohibited; capping or plugging; notice

PART II. CLOSING OF WASTEFUL WELLS

§31. Permitting gas well to go wild or burn prohibited; capping or plugging; notice

No person shall negligently permit a natural gas well to become uncontrollable, or to wastefully burn. The owner, or person in possession of such a well shall prevent waste by escape or burning by securely closing the well by cap or plug or in any other fashion after five days written notice to do so. This notice may be given by any person with an interest in stopping the waste or, by a constable or justice of the peace of the parish wherein the well is located.



RS 30:32 - Failure of owner, etc., to comply with notice; closing by department of public works; expenses

§32. Failure of owner, etc., to comply with notice; closing by department of public works; expenses

A. When an owner, or person in possession of an uncontrollable, or wastefully burning well receives the notice provided in R.S. 30:31, he shall within five days thereafter commence in good faith to close the well so as to prevent the waste of natural gas. If he fails to do so, the governor, on the written complaint of any person having an interest, shall order the State Department of Public Works to take charge of the work and close the well.

B. To secure to the state the expense incurred by the department of public works, the well and sufficient ground adjacent thereto belonging to the owner or proprietor with all rents and revenues therefrom shall be retained by the state. When the owner pays in full this expense to the state less any rents or revenues received by the state from its possession of the well, the property shall be returned to him.

C. In the event the rents and revenues are insufficient to reimburse the state for the expense of closing the well, this expense shall operate as a privilege on all property of the owner of the well. The state shall proceed to enforce this privilege by suit as in other civil actions and judgment shall be executed in the manner provided by law. If the property seized and sold brings an excess over the expense of closing the well, this excess shall be paid to the owner.



RS 30:33 - Setting fire to well or permitting well to catch fire, prohibited; penalty

§33. Setting fire to well or permitting well to catch fire, prohibited; penalty

No person shall wilfully and intentionally set fire to a natural gas well, or negligently permit a natural gas well owned by him, or under his management, or in his possession to catch fire, or become uncontrollable, nor shall he negligently permit gas to wastefully escape or burn.

Whoever violates this Section shall be fined not less than five hundred dollars or imprisoned not less than three months or both.



RS 30:34 - Abandoning gas well without closing prohibited; penalty

§34. Abandoning gas well without closing prohibited; penalty

No person shall abandon a well in or adjacent to a natural gas field or an apparent natural gas field, without first placing a properly made plug both above and below the gas-producing sand, or otherwise sufficiently securing the well against the admission of water into the gas-producing sand.

Whoever violates this Section shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not less than thirty days nor more than four months, or both.



RS 30:41 - Production of gas in excess of market demands, proportionate production

PART III. COMMON PURCHASER LAW

§41. Production of gas in excess of market demands, proportionate production

In order to conserve the natural gas in the state, whenever the full production from any common source of supply of natural gas is in excess of the market demand, then any person having the right to produce gas from the common source of supply, may take therefrom only such proportion of the natural gas that may be marketed without waste, as the natural flow of the well or wells owned or controlled by the person bears to the total natural flow of the common source of supply having due regard to the acreage drained by each well, so as to prevent the person from securing an unfair proportion of the gas therefrom. The commissioner of conservation of Louisiana may by proper order, permit the taking of a greater amount whenever he deems it reasonable or equitable.



RS 30:42 - Right to purchase gas

§42. Right to purchase gas

Every person, engaged in the business of purchasing and selling natural gas in this state, shall be a common purchaser thereof, and shall purchase all of the natural gas which may be offered for sale which may be brought in pipes and connecting lines by the owner or proposed seller to its trunk lines, at the sellers' expense, or to its gathering lines, without discrimination in favor of one producer as against another, or in favor of any one source of supply as against another save as authorized by the commissioner of conservation after due notice and hearing. If a person is unable to purchase all the gas offered, then he shall purchase natural gas from each producer ratably, and each common purchaser of gas shall have the same right to purchase the production of a gas well that is not being utilized under the conditions of this Section. In the event the owner of the well refuses to sell, the common purchaser shall have the same rights of action against the owner as the seller has against the common purchaser who refuses to buy, and the seller refusing to sell shall be subject to the same penalties as are provided against the common purchaser who refuses to buy. This Section shall not affect in any way a municipal corporation engaged in buying and selling natural gas.



RS 30:43 - Discrimination by purchaser

§43. Discrimination by purchaser

No common purchaser shall discriminate between like grades and pressures of natural gas, or in favor of its own production or of production in which he may be directly or indirectly interested, either in whole or in part, but for the purpose of pro-rating the natural gas to be marketed, this production shall be treated in like manner as that of any other producer or person, and shall be taken only in the ratable proportion this production bears to the total production available for marketing.



RS 30:44 - Gas to be measured by meter

§44. Gas to be measured by meter

All gas produced from the deposits of this state when sold shall be measured by meter and the commissioner of conservation shall, upon notice and hearing, relieve any common purchaser from purchasing gas of an inferior quality or grade, and the commissioner shall from time to time make such regulations for delivery, metering and equitable purchase and taking as conditions may necessitate.



RS 30:45 - Commissioner of conservation to enforce Part

§45. Commissioner of conservation to enforce Part

The commissioner of conservation shall see that the provisions of this Part are fully and properly complied with and the district attorney in whose district a violation takes place shall, on application, bring suit if necessary to enforce the provisions of this Part. Any injunction which may be necessary shall be furnished without bond.



RS 30:46 - Penalty

§46. Penalty

Whoever violates the provisions of this Part shall be fined not less than fifty dollars nor more than five hundred dollars, or imprisoned for not more than thirty days, or both. Each day the violation continues shall constitute a separate offense.

Amended by Acts 1952, No. 132, §1.



RS 30:47 - Cubic foot of gas defined

§47. Cubic foot of gas defined

A. The term "cubic foot of gas" or "standard cubic foot of gas" means the volume of gas contained in one cubic foot of space at a standard pressure base and at a standard temperature base. The standard pressure base shall be 15.025 pounds per square inch absolute and the standard temperature base shall be sixty degrees Fahrenheit.

B. Whenever the conditions of pressure and temperature differ from the above standard, conversion of the volume from these conditions to the standard conditions shall be made in accordance with the Ideal Gas Laws with correction for deviation from Boyle's Law, which correction must be made unless the pressure at the point of measurement is two hundred pounds per square inch gauge, or less; all in accordance with methods and tables generally recognized by and commonly used in the natural gas industry.

C. For all purposes of computing standard cubic feet of gas under this Part the barometric pressure shall be assumed to be 14.7 pounds per square inch absolute at the place of measurement.

Acts 1992, No. 55, §2.



RS 30:48 - Average specific gravity; average flowing temperature; field rules

§48. Average specific gravity; average flowing temperature; field rules

A. The commissioner of conservation is hereby authorized and empowered, in the absence of the availability of satisfactory actual date based upon observed or recorded specific gravity and flowing temperature determinations, to determine the average specific gravity, and average flowing temperature of the gas at the point of measurement, as produced in each oil or gas field or pool in Louisiana, which after being so determined shall be used to calculate the standard cubic foot.

B. If for any reason the commissioner of conservation has not so determined such average specific gravity and average flowing temperature of the gas produced in any oil or gas field or pool in Louisiana, the average specific gravity shall be assumed to be six-tenths and the average flowing temperature shall be assumed to be sixty degrees Fahrenheit.

C. In the event that the commissioner of conservation finds the necessity therefor upon the request of any interested party, the commissioner of conservation shall give notice and hold a public hearing before making such determinations. Promptly upon such determination the commissioner of conservation shall make and publish such finding and promulgate such reasonable field rules as may be necessary to effectuate the provisions of this Part.

D. Any person, association of persons, or corporation shall be permitted to use the findings and field rules of the commissioner of conservation for all purposes under this Part, but if such findings or field rules are not so used in determining volumes under this Part, the volumes so otherwise determined shall be corrected to the basis of the "standard cubic foot of gas" as defined in R.S. 30:47. Nothing herein shall ever prevent the use of actual recorded values and actual test data where available, for all purposes under this Part, and the commissioner of conservation has been informed in writing of the intent so to use actual recorded values and actual test date.

Acts 1992, No. 55, §2.



RS 30:49 - Reporting volumes of gas production

§49. Reporting volumes of gas production

Any person required to report volumes of gas production under the laws of this state shall report such volumes in number of thousands of standard cubic feet calculated and determined under the provisions of this Part.

Acts 1992, No. 55, §2



RS 30:50 - Gas to be sold, purchased, and accounted for on basis of standard cubic foot of gas; penalties

§50. Gas to be sold, purchased, and accounted for on basis of standard cubic foot of gas; penalties

A. Each and every sale, and each and every purchase, delivery and receipt of gas by volume hereafter made in this state, for which any accounting for the price paid or received for the gas so sold, purchased, delivered, or received must be made to an oil and gas lease owner, royalty owner thereunder, or other mineral interest owner, shall be made and such gas shall be measured, calculated, purchased, delivered, and accounted for on the basis of a standard cubic foot of gas as defined in R.S. 30:47, and as determined under this Part.

B. Whenever the provisions of this Part operate to change the basis of measurement provided for in existing contracts, then the price for gas, including royalty gas, provided for in such contracts shall, if either the purchaser or seller so desires, be adjusted to compensate for the change in the method of measuring the volume of gas delivered thereunder. This provision is intended to protect parties to contracts now in existence, so that after August 21, 1992, the total amount of money paid for a volume of gas purchased, or required to be accounted for, under existing contracts shall remain unaffected by this Part.

C. Nothing in this Section shall affect or apply to purchases or sales made on any basis other than a volume basis.

D. Any person, association of persons, or corporation who, as purchaser thereof, shall knowingly fail or refuse to so measure, calculate, or account for any such gas so purchased, shall be subject to a penalty of not less than ten dollars nor more than five hundred dollars for each offense recoverable in the name of the state in the district court of the parish in which the state capital is located, and each day of such violation shall constitute a separate offense.

E. Nothing herein shall prevent any aggrieved party from maintaining a civil suit for damages in the parish or parishes in which the gas is produced.

Acts 1992, No. 55, §2.



RS 30:51 - Prescription of penalties

PART IV. PRESCRIPTION OF PENALTIES

§51. Prescription of penalties

Any suit by an official or agency responsible for the enforcement of a law, order, or regulation governing the production, transportation and marketing of oil and gas, or products thereof, to enforce in civil proceedings a penalty by means of a money judgment or a forfeiture of property, shall be instituted within three years after the violation shall have been made known to the attorney general. This Part shall not affect a suit heretofore filed or any violation occurring prior to its effective date.



RS 30:61 - Exploitation of natural resources by commissioner or employees prohibited

PART V. EXPLOITATION OF NATURAL RESOURCES

§61. Exploitation of natural resources by commissioner or employees prohibited

Neither the commissioner of conservation nor any salaried officer or employee of the department shall be or become:

(1) actively interested in the exploiting for personal gain of any natural resources in the state;

(2) employed by any person engaged in exploiting any natural resources of the state;

(3) an officer of or a member of the board of directors of any corporation engaging in the exploitation of natural resources of the state.

Violation of this Section shall constitute grounds for removal from office or dismissal from employment.



RS 30:62 - Forfeiture of all rights acquired in violation of R.S. 30:61

§62. Forfeiture of all rights acquired in violation of R.S. 30:61

Any violation of the provisions of R.S. 30:61 ipso facto operates as an immediate forfeiture to the state of all rights, property, money, or things of value acquired by the violation, from, upon, under or out of property privately owned or leased from any municipality or public board, body, commission, or agency of the state. The rights of the state respecting these forfeitures are imprescriptible.



RS 30:63 - Transfer of rights acquired in violation of R.S. 30:61 null

§63. Transfer of rights acquired in violation of R.S. 30:61 null

Any sale, lease, exchange, transfer, or assignment by any of the persons mentioned in R.S. 30:61 of any rights, property, or things of value acquired in violation of that Section is null and void ab initio.



RS 30:71 - Citation

PART VI. LOUISIANA ABANDONED OILFIELD

WASTE SITE LAW

§71. Citation

This Part may be cited as the "Louisiana Abandoned Oilfield Waste Site Law".

Acts 1986, No. 892, §1, eff. July 10, 1986.



RS 30:72 - Policy and purpose

§72. Policy and purpose

A. The legislature finds and declares that:

(1) Oilfield wastes in abandoned pits, ponds, lagoons, landfills, or other sites can pose a present and future hazard to the public health, safety, and welfare.

(2) State laws and regulations must comprehensively address those situations where the state must direct or participate in the cleanup, closure, or post-closure of abandoned oilfield waste sites through the exercise of its police powers or the expenditure of public monies, or both.

B. In order to eliminate any hazards associated with abandoned oilfield waste sites, it is in the public interest and within the police power of this state to provide for the control, prevention, abatement, and cleanup of abandoned oilfield waste sites through administrative or legal action and expenditures and to provide for the recovery of all monies expended.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1992, No. 984, §9.



RS 30:73 - Definitions

§73. Definitions

As used in this Part, the following terms shall have the meaning ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Commissioner" means the commissioner of the office of conservation within the Department of Natural Resources or his authorized representatives from the injection and mining division of that office.

(2) Repealed by Acts 1992, No. 984, §18.

(3) "Oilfield wastes" or "wastes" means those fluids, sludges, elements, or compounds defined or identified as oilfield wastes or non-hazardous oilfield wastes pursuant to R.S. 30:4 et seq., and regulations thereunder.

(4) "Waste site" or "abandoned waste site" means a landfill, land treatment area, pit, pond, lagoon, or other surface feature that is not actively used for oil and gas operations, whether or not declared "abandoned" under this Part, and which contains oilfield wastes, including such surrounding property necessary to contain and impound the site and to secure the area from access by the general public. This definition includes any commercial facility that is or was legally permitted for waste storage, treatment, or disposal of nonhazardous oilfield wastes for a fee or other consideration.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1992, No. 984, §18; Acts 1993, No. 404, §1.



RS 30:74 - Abandoned oilfield waste sites; notification; clean up

§74. Abandoned oilfield waste sites; notification; clean up

A.(1) Whenever any responsible person, owner, or operator of any abandoned waste site obtains information that indicates that oilfield waste is spilling, discharging, or otherwise escaping into, or on any land or water without appropriate authorization or permit, or is being treated, stored, handled, or disposed of in a manner contrary to applicable regulations of the commissioner, such person shall notify the office of conservation in accordance with regulations to be adopted.

(2) Upon receipt of the information required to be provided in Paragraph A(1) of this Section, the commissioner may order any responsible owner, operator, or person to take samples, monitor, or take action at the abandoned waste site to ascertain the nature and extent of any waste or discharge, or hazard. The commissioner, upon failure or refusal by the responsible person, operator, or owner to comply with the orders, may undertake such activities and investigate the abandoned waste site, take samples to be analyzed, and may expend monies available for these purposes.

(3)(a) Prior to any sheriff's sale or public auction of any property related to the operation of oil and gas wells, the person seeking such sale shall notify the commissioner of such sale not less than thirty days prior to such sale. Such sale shall not occur unless the commissioner consents thereto in writing, and the sale shall include the wellbore unless specifically excluded from the sale. In the event the wellbore is not specifically excluded from the sale as provided herein, the sheriff or person seeking such a sale shall cause to be included in the notice of the sale and in the sale instrument a statement or notice that the purchaser shall be required to file the appropriate documents with the office of conservation to become operator of record of the subject well pursuant to the provisions of R.S. 30:204.

(b) The commissioner may, if he deems it appropriate to insure the proper plugging and abandonment of the wells and closure of the associated oilfield pits, retain a first lien and privilege on such property, which lien and privilege shall follow such property into the hands of third persons whether such persons are in good or bad faith. The commissioner shall record a notice of such lien with the clerk of court in the parish in which the property is located and in which the sale is to occur. The lien and privilege may be enforced against any person in possession of the property in the same manner as a lien provided under the Louisiana Oil Well Lien Act.

(4) Failure to notify the commissioner as provided in Paragraph (3) of this Subsection shall render the person seeking such a sale and the purchaser liable, in solido, to the office of conservation for the fair market value of the property at the time of such seizure and sale.

B. Any failure or refusal by an owner or operator or responsible person to undertake such action as ordered by the commissioner to take samples, monitor, contain, or clean up an abandoned oilfield waste site shall be a violation of this Chapter, and the commission, in order to prevent damage to public health, the environment, or an oil or gas strata, may immediately declare the site abandoned, notwithstanding the provisions of R.S. 30:75, and commence appropriate proceedings under this Chapter, including the recovery of penalties, revocation of any permit, closure of the site, or any combination thereof.

C. Nothing in this Part shall be construed to limit or revoke any power or authority of the secretary of the Department of Environmental Quality to protect the waters of the state or to control and clean up inactive or abandoned hazardous waste sites.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1990, No. 702, §1; Acts 1992, No. 984, §9; Acts 1997, No. 993, §1.



RS 30:75 - Abandoned oilfield waste sites; declaration

§75. Abandoned oilfield waste sites; declaration

A. A site may be declared to be an abandoned oilfield waste site by the commissioner upon a finding that the site:

(1) Has received for storage, treatment, or disposal or now contains or emits wastes that are identified, classified, or defined to be oilfield wastes in accordance with the regulations adopted under the provisions of this Chapter.

(2) Was not closed or maintained in accordance with the requirements of this Chapter and the regulations adopted hereunder.

(3) Constitutes or may constitute a danger or potential danger to the public health, the environment, or an oil or gas strata.

(4) Has no financially responsible owner or operator who can be located, or such person has failed or refused to undertake actions ordered by the commissioner under this Part.

B. For the purposes of this Part, "financially responsible person" or "responsible person" shall mean that the person has insurance, bonds, or assets sufficient to take action as necessary or as ordered by the commissioner to test, monitor, contain, control, close, and provide post-closure care for an abandoned oilfield waste site owned or operated, in whole or part, by that person.

C. Prior to declaring a waste site to be an abandoned oilfield waste site, the commissioner shall seek to notify every person who may own an interest therein that the waste site is to be declared abandoned, shall publish on three consecutive occasions in the official journal of the parish in which the waste site is located that is to be declared abandoned, and, if requested by any owner or operator, within ten days after notice, shall hold a fact-finding hearing prior to declaring the waste site abandoned.

D. Upon declaration that a waste site is an abandoned oilfield waste site, the commissioner may take such specific legal actions as he deems necessary, including the acquisition of easements and rights-of-way, conducting negotiations for property acquisition, and exercise of eminent domain as provided by R.S. 30:78 to secure such waste site or compel cleanup or containment consistent with regulations and guidelines established hereunder.

E. When a waste site has been declared an abandoned oilfield waste site, the commissioner is authorized to undertake the physical control, containment, pit cleanup, or closure of the abandoned waste site and may retain personnel for these purposes who shall operate under his direction.

Acts 1986, No. 892, §1, eff. July 10, 1986.



RS 30:76 - Oilfield waste site cleanup

§76. Oilfield waste site cleanup

Except as provided in R.S. 30:77 in any cases where monies are expended to conduct investigative, testing, control, pit, or other cleanup activities at a waste site, the commissioner shall institute a civil action to recover from any responsible person all such monies so expended. Any monies so recovered shall be paid into the state general fund.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 1992, No. 984, §9.



RS 30:77 - Cooperative agreements

§77. Cooperative agreements

The commissioner may enter into a cooperative agreement and may disburse monies from the Fund to any person, private trust, association, committee, or other entity for the purpose of evaluation, investigation, testing, containment, and cleanup of specific abandoned oilfield waste sites without a formal declaration of abandonment and with waiver of recovery from parties to the agreement, if deemed in the public interest. Any party to such an agreement must be licensed according to law before negotiating or entering into such a contract. Cooperative agreements shall require reasonable contributions in cash or services in kind from private parties to the agreement and shall provide for reasonable supervision by the commissioner. Cooperative agreements shall be negotiated informally by the commissioner and shall not be subject to any other requirements of law for entering into contracts. Prior to the execution of such an agreement, it shall be reviewed by the commissioner of the division of administration, and on completion of the cleanup, the commissioner shall submit a report on the cleanup to the chairman of the Senate Natural Resources Committee and the chairman of the House Natural Resources and Environment Committee.

Acts 1986, No. 892, §1, eff. July 10, 1986; Acts 2008, No. 580, §2.



RS 30:78 - Easements, rights-of-way, eminent domain

§78. Easements, rights-of-way, eminent domain

A. When an oilfield waste site is declared to be abandoned, the commissioner, under the police powers of the state, may, for the duration of the cleanup operations and without compensation to the landowner, except for actual damages to property or person, claim a comprehensive easement over the waste site and all other areas sufficient to secure, contain, or clean up the same.

B. During the first one hundred eighty days following a declaration that a waste site is abandoned, the commissioner may claim and declare an emergency access route, which shall be held without compensation to the owner except for actual damages to property or person, under the police powers of the state, and the location of such may be across either public or private lands and shall be such as are deemed necessary and reasonable for the resolution and control of the waste site.

C. When the commissioner determines that a period greater than one hundred eighty days will be or is needed for purposes of cleanup control or monitoring of the waste site, he shall first attempt to acquire the necessary rights-of-way or easements by negotiating with the burdened landowner for the purchase or lease thereof, and where the rights-of-way or easements needed cannot be obtained through negotiations, he may exercise the right of eminent domain to obtain temporary or permanent passage.

D. The commissioner is hereby authorized and directed to seek to acquire such rights as are necessary to maintain control over such areas by negotiations with the owner of the lands affected. When such rights cannot be acquired through reasonable negotiations, the commissioner may exercise the right of eminent domain to the same extent and with the same limitations as is applicable for other public purposes set forth in R.S. 19:1 et seq.

E. All emergency easements and access routes are to be continued in effect until all rights sought under the eminent domain proceedings have been finally vested thereunder unto the state.

F. In all cases where the state acquires property rights either amicably or by eminent domain from any person against whom a claim has been asserted who owns or possesses rights in the abandoned waste site, payment of all monies for the acquisition shall be withheld until such time as that person's liability has been finally resolved. All funds withheld shall be utilized to offset the liabilities assessed.

G. Nothing in this Section shall be construed to deny or limit access to the waste site by the commissioner or his authorized agents for the purposes of carrying out the provisions of this Chapter and as otherwise provided by law.

Acts 1986, No. 892, §1, eff. July 10, 1986.



RS 30:79 - Recordation of notice of abandoned oilfield waste sites by landowner

§79. Recordation of notice of abandoned oilfield waste sites by landowner

A. In addition to the notice required under R.S. 30:74, any landowner who has notified the office of conservation that his property contains an abandoned oilfield waste site or who owns property which has been identified by the commissioner as an abandoned oilfield waste site pursuant to R.S. 30:75 shall cause notice of the identification of the location of the abandoned oilfield waste site to be recorded in the mortgage and conveyance records of the parish in which the property is located. Such notice shall be made in a form approved by the commissioner and within the time specified by the commissioner. If a landowner fails or refuses to record such notice, the commissioner may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing has been given to a landowner, cause such notice to be recorded.

B.(1) If any person wishes to remove such notice, he shall notify the commissioner prior to requesting the removal from the clerk of court in the parish where the property is located. The request shall specify the facts supporting removal of the notice, including any evidence that the oilfield waste no longer poses a potential threat to health or the environment. Upon finding that the oilfield waste no longer poses a potential threat to health or the environment, the commissioner shall approve removal of the notice.

(2) If approval is granted by the commissioner, the request may be made by affidavit to the clerk of court for the removal of the notice and it shall be removed. Within ten days after removal, the clerk of court shall send a notice of the removal to the commissioner. If the commissioner objects to the removal of such notice, or fails to make a final determination upon the request within ninety days, the person desiring to have the notice removed may petition the court in the parish where the property is located for removal of the notice and after a contradictory hearing between the landowner, the clerk of court, and the commissioner or his designee, the court may grant such relief upon adequate proof by the petitioner that the property no longer contains the oilfield waste which may pose a potential threat to health or to the environment.

C. This Section shall not apply to any commercial operation which is operating under a permit issued by the commissioner until such time as such notice is required by an order of the commissioner, by a permit, or by rule or regulation applicable to such operation.

D. The failure of a landowner to file the required notice may constitute grounds for an action in redhibition under the applicable provisions of Civil Code Articles 2520 et seq., unless the purchaser has actual or constructive knowledge that the property has been used for such purposes.

E. Any action under this Section must be commenced within one year from the date the purchaser first knows of the existence of the fact which gives rise to the action, but in any event within three years of the date upon which the purchaser acquired his ownership interest in the property. Venue shall be in any parish in which the property or any portion thereof is located.

Acts 1991, No. 352, §1.



RS 30:80 - Citation

PART VII. LOUISIANA OILFIELD SITE RESTORATION LAW

§80. Citation

This Part may be cited as the "Louisiana Oilfield Site Restoration Law".

Acts 1993, No. 404, §2.



RS 30:81 - Policy and purpose

§81. Policy and purpose

A. The legislature finds and declares that:

(1) A present and future benefit to the environment, public health, safety, and welfare would be to clean up, close, and restore oilfield sites.

(2) State laws and regulations must comprehensively address those situations where proper and timely cleanup, closure, and restoration of orphaned oilfield sites must be assured.

B. It is in the public interest and within the police power of this state to establish an oilfield site restoration commission and an oilfield site restoration fund to provide for the proper and timely cleanup, closure, and restoration of oilfield sites, to be administered by the assistant secretary of the office of conservation within the Department of Natural Resources.

C. Nothing in this Part shall be deemed to alter or impair any rights and responsibilities established by contract between private parties.

Acts 1993, No. 404, §2.



RS 30:82 - Definitions

§82. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Assistant secretary" means the assistant secretary of the office of conservation within the Department of Natural Resources or his authorized representatives.

(2) "Commission" means the Oilfield Site Restoration Commission.

(3) "Department" means the Department of Natural Resources.

(4) "Fund" means the Oilfield Site Restoration Fund.

(5) "Nonproducing oilfield site" means an oilfield site which is not a producing oilfield site and which has not been declared an orphaned oilfield site by the assistant secretary.

(6) "Oilfield site" or "exploration and production (E&P) site" means any oilfield site or exploration and production site as defined in R.S. 30:29(I)(4).

(7) "Orphaned oilfield site" means an oilfield site which has no continued useful purpose for the exploration, production, or development of oil or gas and which has been declared to be an orphaned oilfield site by the assistant secretary under R.S. 30:91.

(8) "Producing oilfield site" means an oilfield site which is associated with the production of oil or gas for at least six months of the preceding calendar year.

(9) "Responsible party" means the operator of record according to the office of conservation records, who last operated the property on which the oilfield site is located at the time the site is about to be abandoned, ceases operation, or becomes an unusable oilfield site, and that operator's partners and working interest owners of that oilfield site. A working interest owner is the owner of a mineral right who is under an obligation to share in the costs of drilling or producing a well on the oilfield site.

(10) "Secretary" means the secretary of the Department of Natural Resources.

(11) "Site restoration" means any and all oilfield site restoration activities required of a responsible party of an oil or gas property by regulations adopted by the office of conservation pursuant to this Subtitle, including without limitation plugging of oil and gas wells, pit closure, site remediation, and removal of oilfield equipment.

(12) "Unusable oilfield site" means an oilfield site which has no continued useful purpose for the exploration, production, or development of oil or gas and for which a responsible party can be located.

Acts 1993, No. 404, §2; Acts 2006, No. 312, §1, eff. June 8, 2006.



RS 30:83 - Oilfield Site Restoration Commission; Department of Natural Resources

§83. Oilfield Site Restoration Commission; Department of Natural Resources

A. The Oilfield Site Restoration Commission is hereby created within the office of the secretary of the Department of Natural Resources. The commission shall have the power to sue and be sued and shall be domiciled in the parish of East Baton Rouge. Venue for any suit brought by or against the commission shall be in the Nineteenth Judicial District Court.

B. The commission shall consist of ten members comprised as follows:

(1) The secretary of the Department of Natural Resources, who shall serve as the chairman and the assistant secretary, who shall serve as vice chairman. The undersecretary of the department may serve as a proxy member of the board in the absence of the secretary with full authority to act for the secretary as a member of the board.

(2) One person appointed by the governor, who shall serve at the pleasure of the governor.

(3) One person appointed by the governor from a list of three persons submitted by the Louisiana Mid-Continent Oil and Gas Association for an initial term of four years.

(4) One person appointed by the governor from a list of three persons submitted by the Louisiana Mid-Continent Oil and Gas Association for an initial term of two years.

(5) One person appointed by the governor from a list of three persons submitted by the Louisiana Independent Oil and Gas Association who shall serve an initial term of four years.

(6) One person appointed by the governor from a list of three persons submitted by the Louisiana Independent Oil and Gas Association who shall serve an initial term of two years.

(7) One person appointed by the governor from a list of three persons submitted by the Louisiana Landowners Association who shall serve an initial term of three years.

(8) One person appointed by the governor from a list of three persons submitted by representatives of the Louisiana division of the Sierra Club, the Louisiana Wildlife Federation, and the Louisiana division of the Audubon Society, who shall serve an initial term of three years.

(9) One person appointed by the governor from a list of three persons submitted by the Nature Conservancy for an initial term of three years.

(10) The assistant secretary for the office of conservation or his designee shall serve as vice chairman of the commission. The assistant secretary shall not be counted to determine the number needed to constitute a quorum but shall be counted to establish a quorum. When the secretary is present, the assistant secretary shall not be a voting member.

C. Each person appointed by the governor shall be subject to confirmation by the Louisiana Senate. After the initial term, each successor shall be appointed in the same manner as the initial appointments and shall serve terms of four years.

D. A majority of the membership of the commission shall constitute a quorum for the transaction of business. The commission shall hold regular quarterly meetings and may meet more often as its business may require. Meetings of the commission shall take place at its domicile; however, no more than two meetings per year may be held at places in the state other than East Baton Rouge Parish.

E. The members of the commission shall receive no compensation from the commission nor shall the members of the commission receive any reimbursement for expenses associated with attendance at the meetings of the commission.

F. The powers of the commission shall be limited to the following:

(1) Approve and evaluate a priority list for site restoration annually.

(2) Repealed by Acts 1997, No. 994, §2.

(3) Approve lists of contractors acceptable to conduct site assessment and site restoration.

(4) Repealed by Acts 1997, No. 994, §2.

(5) Review administration of site restoration activities and review the adequacy of site restoration assessments and reopen the funding needs and arrangements for site-specific trust accounts every four years. However, unless the oilfield site is transferred from one party to another after the adoption of a standard for evaluation, site-specific trust accounts established prior to the adoption of a standard for evaluation by the office of conservation, Department of Natural Resources shall not be reassessed if the operator of record provides to the office on an annual basis, utilizing the methodology in use at the time the site-specific trust account was established, proof that the security is adequate to ensure proper closure of the wells upon completion of activity.

(6) Provide general administration and management of the Oilfield Site Restoration Fund and all site-specific trust accounts. However, the commission shall have no authority to expend, disburse, or invest monies in the fund.

(7) Perform any function authorized by this Part or which is consistent with its purpose.

G. The records, documents, and meetings of the commission shall be subject to the same requirements and exceptions regarding access by the public as are the records, documents, and meetings of the State Mineral and Energy Board.

H. The Department of Natural Resources shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Part and to provide for procedures for site assessments and restoration.

I. Nothing in this Part shall be construed to authorize the commission to expend, disburse, or invest monies in the Oilfield Site Restoration Fund.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §§1, 2; Acts 2001, No. 15, §1; Acts 2006, No. 145, §1; Acts 2006, No. 812, §1, eff. June 30, 2006; Acts 2008, No. 384, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:84 - Powers of the secretary

§84. Powers of the secretary

A. The powers of the secretary shall include without limitation the power to do the following:

(1) Make expenditures or commitments to make expenditures from the fund or disburse funds for the restoration of oilfield sites as he deems necessary and appropriate.

(2) Disburse and approve expenditures or release monies from site-specific trust accounts for restoration of oilfield sites at any time during the life of the oilfield site.

(3) Repealed by Acts 1997, No. 994, §2.

(4) Adopt and promulgate rules and regulations respecting the administration of this Part.

(5) Negotiate and execute contracts, upon such terms as he may agree upon, for legal, financial, engineering, construction, and other professional services necessary to meet the purpose of this Part.

(6) Perform such other specific functions as may be enumerated or envisioned by the provisions of this Part.

(7) The secretary shall maintain all oversight, supervisory, and fiscal responsibility imposed under the provisions of this Part which are not specifically conferred upon the commission.

B-C. Repealed by Acts 1997, No. 994, §2.

D. The powers provided for in this Section shall be in addition to and shall not limit the powers conferred on the secretary in other provisions of this Subtitle or by any other provisions of any state or federal law or regulation.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §§1, 2; Acts 2008, No. 384, §1.



RS 30:85 - Powers of the assistant secretary

§85. Powers of the assistant secretary

A. The powers of the assistant secretary shall include without limitation the power to do the following, subject to the supervision of the secretary:

(1) Adopt and promulgate rules and regulations implementing the administration of this Part.

(2) Perform such specific functions as may be enumerated by the provisions of this Part.

(3) The assistant secretary shall perform all regulatory functions imposed by this Part.

(4) Modify funding requirements of site-specific trust accounts either upon recommendation of the commission, the secretary, or upon his own determination, based upon changes in operation, site conditions, or trust account status.

B. The assistant secretary, upon a finding of economic justification and with the concurrence of the commission, may authorize the closure and restoration of nonpriority orphaned oilfield sites by lots which are subject to bidding in large packages, the purpose being to economically decrease the total number of orphaned wells in the state of Louisiana, provided that such action does not reduce the number of priority sites that can be properly closed and restored in any fiscal year.

C. The aforementioned powers shall be in addition to and shall not limit the powers conferred on the assistant secretary in other provisions in this Title or any other pertinent provision of any state or federal law or regulation.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1.



RS 30:86 - Oilfield Site Restoration Fund

§86. Oilfield Site Restoration Fund

A. There is hereby established a fund in the custody of the state treasurer to be known as the Oilfield Site Restoration Fund, hereafter referred to as the "fund", into which the state treasurer shall, each fiscal year, deposit the revenues received from the collection of the monies enumerated in Subsection D of this Section, after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer shall pay into the Oilfield Site Restoration Trust Fund an amount equal to the revenues generated from collection of the fees provided for in Subsection D of this Section. Such funds shall constitute a special custodial trust fund which shall be administered by the secretary, who shall make disbursements from the fund solely in accordance with the purposes and uses authorized by this Part.

B. The funds received shall be placed in the special trust fund in the custody of the state treasurer to be used only in accordance with this Part and shall not be placed in the general fund. The funds provided to the commission pursuant to this Section shall at all times be and remain the property of the commission. The funds shall only be used for the purposes set forth in this Part and for no other governmental purposes, nor shall any portion hereof ever be available to borrow from by any branch of government. It is the intent of the legislature that this fund and its increments shall remain intact and inviolate. Any interest or earnings of the fund shall be credited only to the fund.

C. The treasurer of the state of Louisiana shall certify, to the secretary of the Department of Revenue, the date on which the balance in the fund equals or exceeds ten million dollars. The oilfield site restoration fees on oil and gas provided for in R.S. 30:87 shall not be collected or required to be paid on or after the first day of the second month following the certification, except that the secretary of the Department of Revenue shall resume collecting the fees on receipt of a certification from the treasurer that, based on the expenditures or commitments to expend monies, the fund has fallen below six million dollars. The secretary of the Department of Revenue shall continue collecting the fees until collections are again suspended in the manner provided by this Section. The sums in the site-specific trust accounts within the fund shall not be counted to determine the balance of the fund for the purposes of this Subsection.

D. The following monies shall be placed into the Oilfield Site Restoration Fund:

(1) Those fees and penalties collected pursuant to R.S. 30:87.

(2) Private contributions.

(3) Interest earned on the funds deposited in the fund.

(4) Civil penalties or costs recovered from responsible parties for oilfield site restoration pursuant to R.S. 30:93 and 94.

(5) Any grants, donations, and sums allocated from any source, public or private, for the purposes of this Part.

(6) Site-specific trust accounts; however, the monies of such accounts shall not be used for any oilfield site other than that specified for each respective account.

E. The monies in the fund may be disbursed and expended pursuant to the authority and direction of the secretary or assistant secretary for the following purposes and uses:

(1) Any oilfield site assessment or restoration conducted by the Department of Natural Resources pursuant to this Part.

(2) The administration of this Part by the Department of Natural Resources in an amount not to exceed seven hundred fifty thousand dollars each fiscal year.

(3) The payment of fees and costs associated with the administration of the fund, site-specific accounts, and any contract with a private legal entity pursuant to this Section.

(4) Any costs and fees associated with the recovery of site restoration costs and penalties pursuant to R.S. 30:93 and 94.

(5) Any costs associated with response to any emergency as provided in R.S. 30:6.1.

(6) Upon approval of the commission, up to five hundred thousand dollars per fiscal year for the office of conservation to act alone, or in conjunction with the voluntarily participating parties, for the assessment and restoration of commercial oilfield waste disposal facilities used for the storage, treatment, or disposal of non-hazardous oilfield waste for a fee or other consideration, which were abandoned, leaving no financially responsible owner, operator, or bonding company, in accordance with the plan of closure as required in the permit, or if the permit did not provide a plan of closure, a plan approved by the commission; however, a responsible person shall not be released from his duty or liability, if any, imposed by this Section.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §§1, 2, eff. July 1, 1995; Acts 1997, No. 994, §1; Acts 1999, No. 618, §1; Acts 1999, No. 1097, §1, eff. July 9, 1999; Acts 2004, No. 768, §1, eff. July 1, 2004; Acts 2008, No. 384, §1.



RS 30:87 - Oilfield site restoration fees

§87. Oilfield site restoration fees

A. There is hereby imposed on crude petroleum produced from producing wells in this state a fee in the amount of one and one-half cents on each barrel of oil and condensate. "Oil" and "condensate" shall mean the same such oil and condensate as is taxable under the provisions of Part I of Chapter 6 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The fee is in addition to any tax imposed pursuant to the Louisiana Revised Statutes of 1950, Title 47. The provisions of the Louisiana Tax Code shall apply to the administration, collection, and enforcement of the fee imposed herein, and the penalties provided by that code shall apply to any person who fails to pay or report the fee. Collection of the fee shall be suspended in the manner provided by R.S. 30:86(C). Proceeds from the fee, including any penalties collected in connection with the fee, shall be deposited into the Oilfield Site Restoration Fund.

B. There is hereby imposed on gas produced from producing wells in this state a fee in the amount of three-tenths of one cent for each thousand cubic feet. "Gas" shall mean the same such gas as is taxable under the provisions of Part I of Chapter 6 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The fee is in addition to any tax imposed pursuant to the Louisiana Revised Statutes of 1950, Title 47. The provisions of the Louisiana Tax Code shall apply to the administration, collection, and enforcement of the fee, and the penalties provided by that code shall apply to any person who fails to pay or report the fee. Collection of the fee shall be suspended in the manner provided by R.S. 30:86(C). Proceeds from the fee, including any penalties collected in connection with the fee, shall be deposited into the Oilfield Site Restoration Fund.

C. Repealed by Acts 1997, No. 994, §2.

D. Notwithstanding Subsections A and B of this Section, the rate of the fees imposed by this Section on any well shall be in proportion to the amount of severance taxes being collected on the production of the well.

E. The fees provided for in Subsections A and B of this Section shall be borne by the responsible parties and not by the royalty and overriding royalty owner. The fees provided for in Subsections A and B shall commence with September 1993 production.

F. The site restoration fee shall be the following:

(1) Full rate production: one and one-half cents per barrel on crude oil and condensate or three-tenths of one cent per thousand cubic feet on natural gas and casing head gas.

(2) Reduced rate production such as stripper wells and incapable wells. The site restoration fee for each respective category of oil or gas hereunder shall be in the same proportion to the respective full rate production fees as the reduced rate severance tax to the full rate severance tax for each respective category.

G. Repealed by Acts 2004, No. 412, §2, eff. July 1, 2004.

Acts 1993, No. 404, §2; Acts 1997, No. 994, §§1, 2; Acts 2004, No. 412, §§1, 2, eff. July 1, 2004.



RS 30:88 - Oilfield site trust accounts

§88. Oilfield site trust accounts

A. If an oilfield site is transferred from one party to another, a site-specific trust account may be established to separately account for each such site for the purpose of providing a source of funds for site restoration of that oilfield site at such time in the future when restoration of that oilfield site is required. For purposes of this Part, a transfer shall be deemed to have been made once there is a change in ownership of any kind at an oilfield site. Once established, the site-specific trust account shall survive until completion of site restoration of the associated oilfield site.

B. In the event the parties to a transfer elect to establish a site-specific trust account under this Section, the assistant secretary shall require an oilfield site restoration assessment to be made to determine the site restoration requirements existing at the time of the transfer, or at the time the site-specific trust account is established. The oilfield site restoration assessment shall be conducted by approved site assessment contractors appearing on a list approved by the commission or acceptable to the commission. The oilfield site restoration assessment shall specifically detail site restoration needs and shall provide an estimate of the site restoration costs needed to restore the oilfield site based on the conditions existing at the time of transfer, or at the time the site-specific trust account is established.

C. The party or parties to the transfer shall, based upon the site restoration assessment, propose a funding schedule which will provide for the site-specific trust account. The funding schedule shall consider the uniqueness of each transfer, acquiring party, and oilfield site. Funding of the site-specific trust account shall include some contribution to the account at the time of transfer and at least quarterly payments to the account. Cash or bonds in a form and of a type acceptable to the assistant secretary, or any combination thereof, may also be considered for funding. The assistant secretary shall monitor each trust account to assure that it is being properly funded. The funds in each trust account shall remain the property of the commission.

D. The assistant secretary may approve the site-specific trust account for an oilfield site upon review of the assessment and the site-specific trust account that has been proposed for that oilfield site as provided in the regulations. Such approval shall not be unreasonably withheld.

E. When transfers of oilfield sites occur subsequent to the formation of site-specific trust accounts but prior to the end of their economic life, the assistant secretary and the acquiring party shall, in the manner provided for in this Section, again redetermine cost and agree upon a funding schedule. The balance of any site-specific trust account at the time of subsequent transfer shall remain with the oilfield site and shall be a factor in the redetermination.

F. Once the assistant secretary has approved the site-specific trust account, and the account is fully funded, the party transferring the oilfield site and all prior owners, operators, and working interest owners shall not thereafter be held liable by the state for any site restoration costs or actions associated with the transferred oilfield site. The party acquiring the oilfield site shall thereafter be the responsible party for the purposes of this Part.

G. The failure of a transferring party to make a good faith disclosure of all oilfield site conditions existing at the time of the transfer may render that party liable for the costs of restoration of such undisclosed conditions in excess of the balance of the site-specific trust fund.

H. Except as provided in Subsection E, the parties to a transfer may elect not to establish a site-specific trust account; however, in the absence of such account, the parties shall not be exempt from liability as set forth in Subsection F of this Section.

I. Subject to agreement between the assistant secretary, the seller and the purchaser of an oilfield site sold prior to August 15, 1993, a site-specific trust account can be established or transferred to the state.

J. For unusable oilfield sites, after site restoration has been completed and approved by the assistant secretary, funds from a site-specific trust account shall be disbursed as follows:

(1) The balance of the account existing in the site-specific trust account will be remitted to the responsible party.

(2) Such account shall thereafter be closed.

Acts 1993, No. 404, §2; Acts 1997, No. 994, §1; Acts 2001, No. 14, §1.



RS 30:89 - Non-orphan site restoration

§89. Non-orphan site restoration

A. After due notice and hearing and upon certification from the assistant secretary that a responsible party has failed to undertake site restoration of an unusable oilfield site, the secretary or assistant secretary is authorized to disburse such funds as are necessary for site restoration from the site-specific trust account.

B. The assistant secretary, upon notice and hearing, pursuant to rules adopted by the assistant secretary in accordance with the Administrative Procedure Act, may declare an oilfield site to be an unusable oilfield site. Upon failure of a responsible party to undertake site restoration as ordered by the assistant secretary, the secretary or assistant secretary is authorized to disburse such funds as are necessary for site restoration from the site-specific trust account.

C. For sites restored pursuant to Subsections A and B of this Section, after site restoration has been completed and approved by the assistant secretary, funds from the site-specific trust account will be disbursed as follows:

(1) The balance of the account existing in the site-specific trust account will be remitted to the responsible party. Such account shall thereafter be closed.

(2) If the funds in the site-specific trust account are depleted prior to the payment of all site restoration costs, the department is authorized to collect the remainder of site restoration costs from the responsible party or ensure that the responsible party completes the site restoration to the satisfaction of the assistant secretary.

(3) If the funds in the site-specific trust account are depleted prior to the payment of all site restoration costs, and if the assistant secretary declares that oilfield site to be an orphaned oilfield site, the Oilfield Site Restoration Fund shall contribute the balance of the restoration costs for that orphaned oilfield site.

D. If a responsible party fails or is unable to restore a site and there is no site-specific trust account, the assistant secretary shall declare the site orphaned in accordance with R.S. 30:91(B).

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1.



RS 30:89.1 - Credits for judgments or compromises

§89.1. Credits for judgments or compromises

In the event an owner of a property interest in an oilfield site, or in other property affected by oil or gas exploration, development, or production activities on an oilfield site, obtains a final judgment from a court of competent jurisdiction, pursuant to the provisions of this Title or any other law or regulation or any obligation whatsoever, including but not limited to obligations imposed by contract or by law, or enters into a binding compromise, which judgment or compromise awards damages or other relief for injury to such property interest resulting from oil or gas exploration, development, or production activities on an oilfield site, including but not limited to damages equivalent to the costs of site assessment or restoration, or which judgment or compromise requires the performance of site assessment, restoration, or any other operations or activities on an oilfield site, in any action, judicial or administrative, by the state of Louisiana or any state agency to enforce any law or regulation with regard to the consequences of the same oil or gas exploration, development, or production activities on the same oilfield site, then solely to the extent that a judgment or compromise after June 30, 2006, is shown to have been satisfied or discharged by the actual performance of site restoration in accordance with the appropriate regulatory standards of the Department of Natural Resources, office of conservation at a minimum, or by actual site assessment, the party against whom such judgment was rendered, or who is obligated by such compromise, shall be given full credit against the obligation sought to be enforced by the state of Louisiana or any state agency, and such obligation shall be reduced proportionately, in amounts equal to the portion of such judgment or compromise paid, satisfied, or discharged or the costs of the performance of any site assessment, restoration, or other operations or activities required by such judgment or compromise.

Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 2006, No. 312, §1, eff. June 8, 2006.



RS 30:90 - Commission's annual report to the legislature

§90. Commission's annual report to the legislature

A. The commission shall submit to the Senate Committee on Natural Resources, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality before March first an annual report that reviews the extent to which the fund has enabled the commission to better protect the environment and enhance the income of the Oilfield Site Restoration Fund.

B. The commission shall generate a three-year plan which comprehensively addresses a balanced restoration of all oilfield sites in the state. The three-year plan shall include an inventory of all wells by classification, a timetable for implementation and completion of site restoration activities and set forth other goals and objectives of the commission. The commission will annually review the status of its three-year plan and shall generate successive three-year plans as needed.

C. The assistant secretary shall furnish the commission with semiannual reports that review the efforts of the assistant secretary to assure proper and timely cleanup, closure, and restoration of oilfield sites.

D. The assistant secretary's semiannual reports shall include:

(1) The number of wells plugged by the assistant secretary.

(2) The number of orphaned oilfield sites, including a breakdown of those which have been identified during the preceding year and those at which site restoration has been completed during the preceding year.

(3) The number of producing and nonproducing oilfield sites.

(4) The status of enforcement proceedings for all sites in violation of the assistant secretary's rules and the time period during which the sites have been in violation, including the status of the assistant secretary's attempts to recover reimbursement for restoration costs.

E. The commission's annual report to the legislature shall include:

(1) The number of wells plugged by the department.

(2) The number of orphaned oilfield sites, including a breakdown of those which have been identified during the preceding year and those at which site restoration has been completed during the preceding year.

(3) The number of producing and nonproducing oilfield sites.

(4) The status of enforcement proceedings for all sites in violation of the assistant secretary's rules and the time period during which the sites have been in violation, including the status of the assistant secretary's attempts to recover reimbursement for restoration costs.

(5) A report on the progress of the commission's three-year plan.

(6) A projection of the amount of oilfield cleanup funds needed for the next year for site restoration.

(7) The status of implementation of the provisions of this Part relating to possession and sale of equipment to recover site restoration costs.

Acts 1993, No. 404, §2; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:91 - Orphaned oilfield sites

§91. Orphaned oilfield sites

A. A site may be declared to be an orphaned oilfield site by the assistant secretary upon a finding that:

(1) No responsible party can be located, or such party has failed or is financially unable to undertake actions ordered by the assistant secretary; and

(2) The oilfield site either:

(a) Was not closed or maintained in accordance with all statutory requirements and the regulations adopted thereunder; or

(b) Constitutes or may constitute a danger or potential danger to the public health, the environment, or an oil or gas strata.

B.(1) Prior to declaring a site to be an orphaned oilfield site, the assistant secretary shall seek to notify the last operator of record, at his last known address contained in the department records, of the site that is to be declared orphaned and shall publish a notice in the Louisiana Register that the oilfield site is to be declared orphaned. If resolution of a factual dispute is requested by any owner or operator, the assistant secretary shall hold a fact-finding hearing prior to declaring the site orphaned and the assistant secretary shall make any fact determination necessary to resolve the dispute.

(2)(a) In the event that a site is being declared orphaned, the assistant secretary shall retain a first lien and privilege upon such property superior to any existing mortgages, privileges, or liens of any kind, type, or nature whatsoever. The assistant secretary shall record a notice of such lien with the clerk of court in the parish where the site is located. The assistant secretary shall notify all other lienholders of record who have acquired a privilege, lien, or mortgage upon the property contained within a well site, in writing by registered mail, return receipt requested, that he is declaring the site orphaned. If the salvage value of property at the site exceeds the cost of plugging and abandoning the well site in accordance with this Part, any excess funds shall be paid to other lienholders by rank. Any other excess funds from salvage shall be paid into the fund.

(b) In the event that a lienholder for any reason does not exercise his privilege against the property, he shall not lose his right to secure a money judgment against the owner or operator by whom he is owed a debt; however, all liens and privileges which existed upon the property shall be extinguished.

(c) In the event that lienholder is not properly notified as provided herein, any claim by the holder or holders against the commission, Department of Natural Resources, office of conservation, or the contractors for the value of the salvaged property shall be limited to the actual cash value of the salvaged property at the time of salvage.

(3) Sale or removal of property from an oilfield site which has been declared orphaned without the written consent of the assistant secretary is prohibited. The secretary shall have a claim against the person or persons who have sold or removed such property for the fair market value of the property sold or removed, and the lien and privilege provided herein shall follow such property into the hands of third persons whether such persons are in good or bad faith.

(4) Conducting operations on an oilfield site which has been declared orphaned without the written consent of the assistant secretary is prohibited.

C. For purposes of this Part, the owner of the property upon which an orphaned oilfield site is located shall not be responsible for site restoration unless the owner is also a responsible party as defined herein.

D. In the event that the commissioner declares an emergency as provided in R.S. 30:6.1, the provisions regarding notice to the operator as provided therein shall be applicable to declaring the site orphaned.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1; Acts 1999, No. 618, §1; Acts 2013, No. 220, §11, eff. June 11, 2013.



RS 30:92 - Orphan site restoration

§92. Orphan site restoration

A. The assistant secretary is hereby authorized to conduct site restoration on any site declared to be an orphaned oilfield site. The secretary or assistant secretary may expend sums from the fund and enter into contracts for the purpose of site restoration.

B. Any contractor bidding for a contract to provide services for site restoration as provided in this Part shall take into account the salvage value of all equipment which shall be removed in the clean-up and restoration process and shall so stipulate and identify the value in his bid.

C. A contract for site assessment or site restoration shall require a cash bond, performance bond, or other equivalent surety instrument approved by the assistant secretary, and shall require a formal bid process. All contracts herein shall be exempt from the provisions of the Public Bid Law and the Procurement Code; however, before this exemption from the Public Bid Law and the Procurement Code can be effective the assistant secretary shall promulgate rules in accordance with the Administrative Procedure Act to set forth the procedures, which, to the extent practicable, shall be in substantial compliance with the Public Bid Law and shall require a formal bid process. A project which the assistant secretary has declared in writing to be an emergency may employ a written and thoroughly documented informal bidding procedure in which bids are solicited from at least three bidders. All such contracts shall be reviewed prior to execution by the assistant secretary and all informally bid contracts shall be reviewed by the secretary.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §1.



RS 30:93 - Recovery of site restoration costs

§93. Recovery of site restoration costs

A. If the assistant secretary undertakes restoration of an orphaned oilfield site under this Part, the secretary shall seek to recover all costs incurred by the secretary,* assistant secretary, penalties, and other relief from any party who has operated or held a working interest in such site, or who is required by law, rules adopted by the department, or a valid order of the assistant secretary to control, clean up, close, or restore the oilfield sites in accordance with the following:

(1) All oilfield sites for which there is no site-specific trust fund shall be restored with monies provided by the fund. Except for the responsible party, the secretary shall not be authorized to recover restoration costs from parties which formerly operated or held a working interest in an orphaned oilfield site unless restoration costs for a particular orphaned oilfield site including support facilities exceed two hundred fifty thousand dollars. Recovery of costs under this Paragraph shall be from the parties in inverse chronological order from the date on which the oilfield site was declared orphaned.

(2) For each oilfield site which becomes orphaned and for which a site-specific trust fund has been created and is fully funded under the provisions of R.S. 30:88(F), recovery of costs shall be against only the responsible party, and the site shall be restored in the following manner:

(a) Using funds in the site-specific trust fund established for the specific site.

(b) Using funds collected from any responsible party in such site where the site-specific trust fund is insufficient.

(c) If funds collected under Subparagraphs (a) and (b) of this Paragraph are insufficient to fully restore said orphaned oilfield site, the fund shall provide funds necessary to make up any deficiency.

(3) If the oilfield site does not meet the provisions of R.S. 30:88(F) and restoration costs exceed two hundred fifty thousand dollars, recovery of costs shall be from the parties in inverse chronological order from the date on which the oilfield site has been declared orphaned, except that a party shall be exempt from liability for restoration of an orphaned oilfield site as provided for in this Part in which said party had an operating or working interest if, and only if, the party complies with all of the following:

(a) The party makes full and reasonable timely contribution to the Oilfield Site Restoration Fund.

(b) The party creates a site-specific trust account for the restoration of the oilfield site and is in compliance with the terms and conditions of the site-specific trust account.

(c) The party makes full disclosure in compliance with R.S. 30:88(G) in the transfer of an oilfield site.

(d) The party complies in full with any penalty assessment which has become final under this Part for any violation under this Part.

(e) The party is not determined to be an individual, partnership, corporation, or other entity which is an operator or working interest owner in an oilfield site determined to be orphaned.

(f) The party is not determined to be a partnership, corporation, or other entity for which a general partner, an owner of more than twenty-five percent ownership interest, or a trustee has held a position of ownership or control in another partnership, corporation, or other entity which is an operator or working interest owner in an oilfield site determined to be orphaned.

(g) The party complies with all reviews of site-specific trust accounts as set forth in this Part, including additional contributions thereto if deemed necessary.

B. The secretary may file suit in a court of competent jurisdiction in East Baton Rouge Parish to recover these costs. The secretary may settle or resolve any suits, disputes, or claims for any penalty under the provisions of this Part. Costs recovered under this Subsection shall be deposited into the Oilfield Site Restoration Fund.

Acts 1993, No. 404, §2; Acts 1995, No. 297, §1, eff. July 1, 1995; Acts 1997, No. 994, §§1, 2; Acts 2004, No. 225, §1.

*As appears in enrolled bill. Should be "the secretary or the assistant secretary,"



RS 30:94 - Penalties

§94. Penalties

A. Failure of a responsible party to comply with its obligation under this Part may cause that responsible party to lose all rights of an operator under this Subtitle in the state of Louisiana. The assistant secretary may cancel forthwith any allowables and deny any permits until restitution is received by cashier's check for costs incurred by the assistant secretary under this Part. Costs shall include without limitation restoration costs, legal expenses, and interest. The fund shall be reimbursed for any expenditures made on behalf of the oilfield site.

B.(1) The assistant secretary may withhold any permit application under this Subtitle to the following:

(a) Any individual, partnership, corporation, or other entity which has been found to have violated Statewide Order 29-B.

(b) Any partnership, corporation, or other entity for which a general partner, an owner of more than twenty-five percent ownership interest, or a trustee has, within the two years preceding the date on which the permit application is filed, held a position of ownership or control in another partnership, corporation, or other entity which has been found to have violated Statewide Order 29-B.

(2) An individual or entity has committed a violation of Statewide Order 29-B if any one of the following has occurred:

(a) On order finding the violation has been entered against the individual or entity, all appeals have been exhausted and the individual or entity is not in compliance or on a schedule for compliance with an order.

(b) The assistant secretary and the individual or entity have entered into an agreed order relating to the alleged violation and the individual or entity is not in compliance or on a schedule for compliance with such order.

(3) The assistant secretary shall not deny the permit application if:

(a) The conditions that constituted the violation have been corrected.

(b) All administrative, civil, and criminal penalties relating to the violation have been paid.

(c) All costs and expenses relating to the violation have been paid.

C. In addition to the foregoing, any person found by the assistant secretary to be in violation of any requirement of this Part, may be liable for a civil penalty, to be assessed by the assistant secretary or court, of not more than twenty-five thousand dollars for each day of the continued noncompliance.

D. No penalty shall be assessed until the person charged shall have been given notice and an opportunity for a hearing on such charge. In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation and the demonstrated good faith of the person charged in attempting to achieve rapid compliance, after notification of a violation, shall be considered.

Acts 1993, No. 404, §2.



RS 30:95 - No inference of liability on the part of the state

§95. No inference of liability on the part of the state

A. Nothing in this Part shall establish or create any liability or responsibility on the part of the commission or the state of Louisiana to pay any costs associated with site restoration from any source other than the fund created by R.S. 30:86 nor shall the commission or the state of Louisiana have any liability or responsibility to make any payments for costs associated with site restoration if the trust created herein is insufficient to do so.

B. The secretary, assistant secretary, the commission, or their agents, on proper identification, may enter the land of another for purposes of site assessment or restoration.

C. The commission, the secretary, and the assistant secretary, and their agents, are not liable for any damages arising from an act or omission if the act or omission is part of a good faith effort to carry out the purpose of this Part.

D. No party contracting with the Department of Natural Resources, office of conservation, or the commission under the provisions of this Part shall be deemed to be a public employee or an employee otherwise subject to the provisions of Parts I through IV of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 404, §2; Acts 1997, No. 994, §1.



RS 30:96 - Nullification of Part

§96. Nullification of Part

This Part shall be null, void, and without effect upon the appropriation by the legislature of all or any portion of the monies in the Oilfield Site Restoration Fund for any use or purpose other than that provided for by this Part; provided however, upon the creation of a trust fund in the constitution of Louisiana for the purposes contained in this Part, the legislature may appropriate all of the monies in the Oilfield Site Restoration Fund to such constitutional trust fund.

Acts 1993, No. 404, §2.



RS 30:97 - Implementation; trust accounts

§97. Implementation; trust accounts

The provisions of this Part regarding the implementation of site-specific trust accounts shall not be implemented until the rules and regulations pertaining to such trust accounts are finally adopted.

Acts 1993, No. 404, §2.



RS 30:101 - Repealed by Acts 1974, No. 50, 3

§101. Repealed by Acts 1974, No. 50, §3



RS 30:101.1 - Citation

PART VIII. LOUISIANA UNDERWATER OBSTRUCTION

REMOVAL PROGRAM

§101.1. Citation

This Part may be cited as the "Louisiana Underwater Obstruction Removal Program".

Acts 1997, No. 666, §2.



RS 30:101.2 - Policy and purpose

§101.2. Policy and purpose

A. The legislature finds and declares that it is in the public interest and within the police power of this state to establish an underwater obstruction removal program and an underwater obstruction removal fund to provide for the proper and timely identification, inventory, and removal of underwater obstructions which are a hazard to navigation and commercial fishing in the state, to be administered by the assistant secretary of the office of conservation within the Department of Natural Resources.

B. Nothing in this Part shall be deemed to alter or impair any rights and responsibilities established by contract between private parties.

Acts 1997, No. 666, §2.



RS 30:101.3 - Definitions

§101.3. Definitions

As used in this Part, the following terms shall have the meanings ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Assistant secretary" means the assistant secretary of the office of conservation within the Department of Natural Resources or his authorized representatives.

(2) "Department" means the Department of Natural Resources.

(3) "Fund" means the Underwater Obstruction Removal Fund.

(4) "Program" means the Underwater Obstruction Removal Program.

(5) "Secretary" means the secretary of the Department of Natural Resources or his authorized representatives.

(6) "Underwater obstruction" means any obstacle, whether natural or manmade, which impedes normal navigation and commercial fishing on the navigable waters of the state.

Acts 1997, No. 666, §2.



RS 30:101.4 - Underwater Obstruction Removal Program

§101.4. Underwater Obstruction Removal Program

A. The Underwater Obstruction Removal Program is hereby created within the office of the secretary of the Department of Natural Resources, and shall be administered by the assistant secretary of the office of conservation.

B. The assistant secretary shall adopt rules and regulations, in accordance with the Administrative Procedure Act, to implement the provisions of this Part and to provide for procedures for the identification, inventory, and removal of underwater obstructions to navigation and commercial fishing.

Acts 1997, No. 666, §2.



RS 30:101.5 - Powers of the secretary

§101.5. Powers of the secretary

A. The powers of the secretary shall include without limitation the power to do the following:

(1) Administer general oversight of expenditures or commitments to make expenditures from the fund for the identification, inventory, and removal of underwater obstructions as he deems necessary and appropriate.

(2) Maintain all supervisory and fiscal responsibility imposed under the provisions of this Part which are not specifically conferred upon the assistant secretary.

(3) Perform such other specific functions as may be enumerated or envisioned by the provisions of this Part.

B. The powers provided for in this Section shall be in addition to and shall not limit the powers conferred on the secretary in other provisions of this Title or by any other provisions of any state or federal law or regulation.

Acts 1997, No. 666, §2.



RS 30:101.6 - Powers of the assistant secretary

§101.6. Powers of the assistant secretary

A. The powers of the assistant secretary shall include without limitation the power to do the following:

(1) Negotiate and execute contracts, upon such terms as he may agree upon for underwater obstruction identification, inventory, and removal, and other services necessary to meet the purpose of this Part.

(2) Publish an annual list of underwater obstruction sites, to include an inventory of the type, size and depth of the obstruction, and any other relevant information which would aid navigation and commercial fishing in the vicinity of the obstruction.

(3) Prepare, evaluate, and approve an annual priority list for underwater obstruction removal.

(4) Prepare, evaluate, and approve a list of contractors acceptable to conduct obstruction removal.

(5) Administer and manage the Underwater Obstruction Removal Program for identification, inventory, and removal of underwater obstructions in the navigable coastal waters of the state.

(6) Administer and manage the Underwater Obstruction Removal Fund.

(7) Perform any function authorized or enumerated by this Part or which is consistent with its purpose.

B. The aforementioned powers shall be in addition to and shall not limit the powers conferred on the assistant secretary in other provisions in this Title or any other pertinent provision of any state or federal law or regulation.

Acts 1997, No. 666, §2.



RS 30:101.7 - Contracts; parties

§101.7. Contracts; parties

A. A contract for obstruction removal shall require a cash bond, performance bond, or other equivalent surety instrument approved by the assistant secretary, and shall require a formal bid process. A project which the assistant secretary has declared in writing to be an emergency may employ a written and thoroughly documented informal bidding procedure in which bids are received from at least three bidders. All such contracts shall be reviewed prior to execution by the secretary, and all informally bid contracts shall be reviewed by the commissioner of the division of administration.

B. No party contracting with the department under the provisions of this Part shall be deemed to be a public employee or an employee otherwise subject to the provisions of Chapter 15 of Parts I through IV of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 1997, No. 666, §2.



RS 30:101.8 - Liability

§101.8. Liability

The secretary or the assistant secretary shall not be liable for any damages arising from an act or omission if the act or omission is part of a good faith effort to carry out the purpose of this Part.

Acts 1997, No. 666, §2.



RS 30:101.9 - Underwater Obstruction Removal Fund

§101.9. Underwater Obstruction Removal Fund

A. There is hereby established a fund in the custody of the state treasurer to be known as the Underwater Obstruction Removal Fund into which the state treasurer shall, each fiscal year, deposit the revenues received from the collection of the monies enumerated in Subsection C of this Section, after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all the obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer shall pay into the Underwater Obstruction Removal Trust Fund an amount equal to the revenues generated as provided for in Subsection C of this Section. Such funds shall constitute a special custodial trust fund which shall be administered by the secretary who shall make disbursements from the fund solely in accordance with the purposes and uses authorized by this Part.

B. The funds received shall be placed in the special trust fund in the custody of the state treasurer to be used only in accordance with this Part and shall not be placed in the general fund. The funds shall only be used for the purposes set forth in this Part and for no other governmental purposes, nor shall any portion hereof ever be available to borrow from by any branch of government. It is the intent of the legislature that this fund shall remain intact and inviolate. Any interest or earnings of the fund shall be credited only to the fund.

C. The following monies shall be placed into the Underwater Obstruction Removal Fund:

(1) Private contributions.

(2) Interest earned on the funds deposited in the fund.

(3) Any grants, donations, and sums allocated from any source, public or private, for the purposes of this Part.

(4) Any monies deposited into the fund pursuant to R.S. 56:700.2(A)(4).

D. The monies in the fund may be disbursed and expended pursuant to the authority and direction of the assistant secretary for the following purposes and uses:

(1) Any underwater obstruction identification, inventory, or removal conducted by the office of conservation pursuant to this Part.

(2) The administration of this Part by the office of conservation in an amount not to exceed two hundred thousand dollars in any fiscal year.

(3) The payment of fees and costs associated with the administration of the fund and any contract with a private legal entity pursuant to this Section.

(4) Any other expenditures determined necessary by the secretary to meet the purposes of this Part.

Acts 1997, No. 666, §2; Acts 1999, No. 599, §1, eff. July 1, 1999.



RS 30:101.10 - Assistant secretary's annual report to the legislature

§101.10. Assistant secretary's annual report to the legislature

A. The assistant secretary shall submit to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment before March first an annual report that reviews the extent to which the program has enabled the assistant secretary to better protect the navigable waters and commercial fishing of the state and enhance the income of the fund.

B. The assistant secretary's annual reports shall include:

(1) The number and location of underwater obstructions which have been identified and inventoried, and a list of those obstructions which have been successfully removed during the preceding year, to include the cost of removal of each.

(2) The overall status of implementation of the provisions of this Part relating to identification, inventory, and removal of underwater obstructions.

Acts 1997, No. 666, §2; Acts 2008, No. 580, §2.



RS 30:101.11 - Repealed by Acts 2012, No. 70, §2, eff. May 11, 2012.

§101.11. Repealed by Acts 2012, No. 70, §2, eff. May 11, 2012.



RS 30:102 - LEASES AND CONTRACTS

CHAPTER 2. LEASES AND CONTRACTS

PART I. LEASES IN GENERAL

§102. Lessees to notify lessors of the termination of mineral leases

Within ninety days after the expiration of:

(1) Production under a mineral lease previously maintained by production and

(2) all other rights to maintain that lease,

the lessee or his assigns shall notify the lessor or his representative that the lease has terminated, unless such notification is already provided in the lease.

Acts 1984, No. 559, §1.



RS 30:103 - Operators to report to owners amount of oil or gas produced

§103. Operators to report to owners amount of oil or gas produced

Operators taking or producing oil or gas from lands who do not market through a pipeline company shall report monthly to each owner of an oil or gas interest in the lands. These monthly reports shall show the amount of oil or gas produced from the lands during the previous calendar month, the amount disposed of, and the amount which has not been disposed of. Reports shall be sent by certified mail to each owner of a royalty, oil or gas interest, who has furnished his name and address to the operator.

Acts 2001, No. 973, §1.



RS 30:103.1 - Operators and producers to report to owners of unleased oil and gas interests

§103.1. Operators and producers to report to owners of unleased oil and gas interests

A. Whenever there is included within a drilling unit, as authorized by the commissioner of conservation, lands producing oil or gas, or both, upon which the operator or producer has no valid oil, gas, or mineral lease, said operator or producer shall issue the following reports to the owners of said interests by a sworn, detailed, itemized statement:

(1) Within ninety calendar days from completion of the well, an initial report which shall contain the costs of drilling, completing, and equipping the unit well.

(2) After establishment of production from the unit well, quarterly reports which shall contain the following:

(a) The total amount of oil, gas, or other hydrocarbons produced from the lands during the previous quarter.

(b) The price received from any purchaser of unit production.

(c) Quarterly operating costs and expenses.

(d) Any additional funds expended to enhance or restore the production of the unit well.

B. No operator or producer shall be required under the provisions of this Section to report any information which is not known by such operator or producer at the time of a report. However, the operator or producer shall report the required information to the owner of the unleased interest within thirty days after such information is obtained by the operator or producer, or in the next quarterly report, whichever due date is later.

C. Reports shall be sent by certified mail to each owner of an unleased oil or gas interest who has requested such reports in writing, by certified mail addressed to the operator or producer. The written request shall contain the unleased interest owner's name and address. Initial reports shall be sent no later than ninety calendar days after the completion of the well. The operator or producer shall begin sending quarterly reports within ninety calendar days after receiving the written request, whichever is later, and shall continue sending quarterly reports until cessation of production.

D. Notwithstanding any other provision of this Section to the contrary, at the time a report is due pursuant to this Section, if the share of the total costs of drilling, completing, and equipping the unit well and all other unit costs allocable to an owner of an unleased interest is less than one thousand dollars, no report shall be required. However, during January of the next calendar year, the operator or producer shall report such costs to the owner.

Added by Acts 1950, No. 387, §1; Acts 2001, No. 973, §1.



RS 30:103.2 - Failure to report; penalty

§103.2. Failure to report; penalty

Whenever the operator or producer permits ninety calendar days to elapse from completion of the well and thirty additional calendar days to elapse from date of receipt of written notice by certified mail from the owner or owners of unleased oil and gas interests calling attention to failure to comply with the provisions of R.S. 30:103.1, such operator or producer shall forfeit his right to demand contribution from the owner or owners of the unleased oil and gas interests for the costs of the drilling operations of the well.

Added by Acts 1950, No. 387, §2; Acts 2001, No. 973, §1.



RS 30:104 - Failure to report punishable; fine

§104. Failure to report punishable; fine

Whoever fails to make the reports, required of him by R.S. 30:103 shall be fined not less than twenty-five dollars, nor more than one hundred dollars for each failure to report to any individual royalty or mineral owner.



RS 30:105 - To 107 Repealed by Acts 1974, No. 50, 3

§105. §§105 to 107 Repealed by Acts 1974, No. 50, §3



RS 30:108 - R.S. 30:105 to 30:106 not applicable to state lands

§108. R.S. 30:105 to 30:106 not applicable to state lands

R.S. 30:105 to 30:1061 shall not apply to minerals produced from lands belonging to the state.

1Repealed. See, now, R.S. 31:210.



RS 30:109 - Repealed by Acts 1993, No. 948, 7, eff. Jan. 1, 1994.

§109. Repealed by Acts 1993, No. 948, §7, eff. Jan. 1, 1994.



RS 30:110 - Repealed by Acts 1993, No. 948, 7, eff. Jan. 1, 1994.

§110. Repealed by Acts 1993, No. 948, §7, eff. Jan. 1, 1994.



RS 30:111 - Payment for materials furnished or used in drilling well; market price

§111. Payment for materials furnished or used in drilling well; market price

Owners of unleased mineral interests and lessees in any drilling unit authorized by the department of conservation of this state, shall not be liable or obligated to pay to the operator or producer for materials furnished or used in the drilling, completion, and production of any oil, gas, or mineral well drilled on said unit a sum in excess of the prevailing market price of such materials.

Acts 1950, No. 526, §1.



RS 30:112 - Mineral lessee's address, secretary of state as agent to receive notices

§112. Mineral lessee's address, secretary of state as agent to receive notices

A. A mineral lease shall include the lessee's complete address. The lessee shall be responsible for informing the lessor of any subsequent change in address.

B. If a certified letter addressed to the lessee by the lessor is returned as undeliverable and no forwarding address is known, the secretary of state shall be notified by the lessor that the secretary of state will subsequently serve as the lessee's agent and receive all notices concerning the lease until such time as the lessee supplies the lessor with a current address.

Acts 1984, No. 303, §1.



RS 30:121 - State Mineral and Energy Board created; composition and powers

SUBPART A. STATE

MINERAL AND ENERGY BOARD

§121. State Mineral and Energy Board created; composition and powers

A. The State Mineral and Energy Board, as created by Act. No. 93 of the 1936 Regular Session, is hereby continued. The board shall be composed of the governor and the secretary of the Department of Natural Resources, ex officio, and nine members appointed by the governor. Each appointment by the governor shall be submitted to the Senate for confirmation. Six members shall constitute a quorum.

B. Each appointed member shall serve a term concurrent with that of the governor making the appointment.

C. The governor shall be ex officio chairman or may designate the board to elect its chairman to serve for two years. The board shall be a body corporate with power to sue and be sued. The domicile of the board shall be in Baton Rouge and it shall possess in addition to the powers herein granted, all the usual powers incident to corporations. If the governor serves as ex officio chairman, in case of a tie, the vote of the governor shall determine the issue. If the governor has designated the board to elect its chairman, the chairman may vote only once on any motion. The deputy secretary or the undersecretary of the Department of Natural Resources may serve as a proxy member of the board in the absence of the secretary with full authority to act for the secretary as a member of the board.

D. The board shall administer the state's proprietary interest in minerals as herein provided. The governor may appoint to the board members engaged in the industry and related business activity which members and which board shall be subject to the provisions of R.S. 42:1101 through R.S. 42:1168.

Amended by Acts 1950, No. 59, §1; Acts 1956, No. 43, §1; Acts 1960, No. 453, §1; Acts 1962, No. 352, §1, emerg. eff. July 11, 1962; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 1978, No. 581, §1; Acts 1979, No. 649, §1; Acts 1980, No. 728, §1; Acts 2003, No. 774, §7; Acts 2006, No. 145, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:122 - Compensation

§122. Compensation

The appointed members shall receive no salaries, but attending members shall receive seventy-five dollars for each day or part thereof while attending regular or called board meetings, committee meetings, or attending to official business of the board, plus actual expenses as provided for state employees.

Amended by Acts 1950, No. 59, §1; Acts 1955, No. 115, §1; Acts 1981, No. 514, §1.



RS 30:123 - Meetings

§123. Meetings

The board shall meet at the call of the governor and may meet at places other than its domicile.



RS 30:123.1 - Registration of prospective leaseholders

§123.1. Registration of prospective leaseholders

A. All prospective leaseholders of leases awarded by the State Mineral and Energy Board shall register with the office of mineral resources. Registration shall be in the form and content as prescribed by the office of mineral resources. At a minimum, the registration shall include the current physical address, telephone number, e-mail address, and facsimile number of the prospective leaseholder. In addition, the prospective leaseholder shall submit written documentation from the Louisiana secretary of state indicating that the prospective leaseholder is registered and in good standing with the secretary of state. For such purposes, a copy of the detailed record from the secretary of state web site evidencing that the company is in good standing shall suffice.

B. The registration with the office of mineral resources shall be renewed annually by January thirty-first each year by updating all information on the registration form on file at the office of mineral resources and by providing the required documentation of good standing from the Louisiana secretary of state.

C. If at any time during the period for which a given mineral lease is in full force and effect, the office of the mineral resources finds that any current record lessee of that lease is not properly registered with the office of mineral resources, the office of mineral resources shall notify the record lessee in writing by certified mail, return receipt requested, and request proper registration by a fixed date no more than thirty days after receipt of the notification. Should the record lessee, after being duly notified, fail to properly register by the date fixed in the notification, the State Mineral and Energy Board may levy liquidated damages against that lessee in the amount of one hundred dollars per day until the record lessee is properly registered with the office of mineral resources. The liquidated damage assessment may be waived, in whole or in part, by the State Mineral and Energy Board.

Acts 2008, No. 283, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:124 - Board may lease public lands; fee

§124. Board may lease public lands; fee

A. The legislature finds that the state, through the Department of Natural Resources, should promote the generation and use of alternative energy sources, including but not limited to wind energy, geothermal energy, solar energy, and hydrokinetic energy, throughout the state to ensure the viability of the state's natural resources, to provide a continuing utility-scale clean energy source for the citizens and businesses of Louisiana, to support economic development through job retention and creation in Louisiana, and to promote a clean environment.

B. The State Mineral and Energy Board, hereinafter referred to as the "board", has authority to lease for the development and production of minerals, oil, gas, or alternative energy sources, any lands belonging to the state, or the title to which is in the public, including road beds, water bottoms, vacant state lands, and lands adjudicated to the state at tax sale. The board, in consultation with the Department of Transportation and Development, shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subpart.

C. As used in this Section, "alternative energy sources" means energy sources other than oil, gas, and other liquid, solid, or gaseous minerals. It shall include, but not be limited to, wind energy, geothermal energy, solar energy, and hydrokinetic energy. It shall not include the cultivation or harvesting of biomass fuels or the use of state land or water bottoms for facilities which utilize biomass fuel to produce energy.

D. No lease shall be granted for hydrokinetic energy development that is inconsistent with the terms of a preliminary permit, license, exemption, or other authorization issued by the Federal Energy Regulatory Commission pursuant to its authority under the Federal Power Act, 16 U.S.C. 791a, et seq.

E.(1)(a) No lease affecting the following lands shall be granted for alternative energy sources development on such lands without prior written approval of a port; harbor and terminal district; or port, harbor, and terminal district;

(i) Lands held in title by such port or district or held by lease or servitude by such port or district.

(ii) Public navigable waters that flow through any lands within the jurisdiction of such port or district. Approval pursuant to this Item shall not be unreasonably withheld unless such lease would be detrimental to the needs of commerce and navigation.

(b) No such port or district shall receive compensation for their approval; however, such port or district shall receive reimbursement from the lease applicant for actual expenses incurred for any studies or reports conducted in conjunction with their approval.

(2) After the port; harbor and terminal district; or port, harbor, and terminal district decides whether or not to grant approval, the board shall send a notice by certified mail to the lease applicant for alternative energy sources development. The notice shall include the following:

(a) The decision of such port or district to provide either prior written approval of the lease or to deny approval of such lease.

(b) If such port or district does not grant prior written approval, notice that the lease applicant has sixty days from receipt of the notice to request an administrative hearing with the division of administrative law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The request for an administrative hearing shall be filed with the division of administrative law, with copies mailed to the board and such port or district.

(3) The port; harbor and terminal district; or port, harbor, and terminal district which does not grant prior written approval of a lease shall have the burden of proof, at the administrative hearing, that the lease is detrimental to the needs of commerce and navigation.

(4) The port; harbor and terminal district; or port, harbor, and terminal district shall contract with the division of administrative law to conduct the hearing. The administrative law judge may, in his discretion, assess the costs of the administrative hearing and reasonable attorney fees of the prevailing party against the losing party.

(5) Notwithstanding any provision of the law to the contrary, the lease applicant or the port; harbor and terminal district; or port, harbor, and terminal district may petition the district court for the parish of East Baton Rouge for judicial review of any final decision or order of the administrative law judge.

F. The board is further authorized to collect a fee for such leasing in the amount of ten percent of the total cash bonus paid at the lease sale. The fee shall be in addition to the total cash bonus paid.

Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2010, No. 875, §1; Acts 2010, No. 930, §1; Acts 2012, No. 641, §1.



RS 30:125 - Application for lease; fee

§125. Application for lease; fee

A. All proposals for mineral leases under this Section and R.S. 30:126 shall be submitted to and examined by the assistant secretary of the office of mineral resources who shall transmit them to the board for its action. All proposals shall be submitted by application as provided herein in the form required by the office of mineral resources, giving the description of the land, including a map, and submission of four hundred dollars, payable to the office of mineral resources, to satisfy the cost of processing the application. The fee shall not be returned, even in the event of a bid.

B. Repealed by Acts 2008, No. 283, §2.

Acts 1989, No. 282, §1, eff. June 27, 1989; Acts 1992, No. 177, §1; Acts 1995, No. 92, §1, eff. July 1, 1995; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2007, No. 451, §1; Acts 2008, No. 283, §2.



RS 30:126 - Inspection; quantity of land; advertisements for bids; fees

§126. Inspection; quantity of land; advertisements for bids; fees

A. Upon receipt of an application accompanied by the nonrefundable fee, the State Mineral and Energy Board may cause an inspection of the land to be made, including geophysical and geological surveys. After receiving the report of the inspection, the board may offer for lease all or part of the lands described in the application. However, no lease shall contain more than five thousand acres. The board shall publish in the official journal of the state, and in the official journal of the parish where the lands are located, an advertisement which must appear in these journals not more than sixty days prior to the date for the opening of bids. The board may, at its discretion, publish other such advertisements. This advertisement shall contain a description of the land proposed to be leased, the time when and place where sealed bids shall be received and publicly opened, a statement that the bid may be for the whole or any particularly described portion of the land advertised, and any other information that the board may consider necessary, and the royalty to be demanded should the board deem it to be in the interest of the state to call for bids on the basis of a royalty fixed by it. If the lands are situated in two or more parishes, the advertisement shall appear in the official journals of all the parishes where the lands may be partly located. This advertisement and any other published by the board shall constitute judicial advertisement and legal notice within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950. When requested to furnish proof of publication, the board may charge a fee of twenty dollars to furnish the proof of publication.

B.(1) The board may also cause notices to be sent to those whom it thinks would be interested in submitting bids. Upon the request of the board, the office of mineral resources shall prepare and mail the notice of publication. In addition, the board may make available, in whatever format it deems appropriate, maps showing tracts from past and present lease sales (G5 maps), proof of no conflict or overlap of tracts, and proof that tracts are within the three-mile limit of the Louisiana coastline.

(2) The office of mineral resources may charge the following fees for the following services:

(a) Yearly subscription for notice of publication - one hundred twenty dollars per year.

(b) Copies of maps of tracts north of the thirty-first parallel - ten dollars per month.

(c) Copies of maps of tracts south of the thirty-first parallel - twenty dollars per month.

(d) Proofs of no conflict or overlap - five dollars each.

(e) Proofs that tracts are within the three-mile limit of the Louisiana coastline - five dollars each.

(f) Subscription for any of the information listed in this Paragraph in electronic form - two hundred dollars per year.

(3) On its own motion and after complying with the provisions of R.S. 36:354(A)(2), or at the request of the secretary of the Department of Natural Resources, the board shall advertise for bids for a lease in the same manner as if an application had been made therefor.

Amended by Acts 1950, No. 388, §1; Acts 1958, No. 353, §1; Acts 1970, No. 582, §1; Acts 1975, No. 286, §1; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 1978, No. 583, §1; Acts 1985, No. 980, §1, eff. July 23, 1985; Acts 1992, No. 178, §1; Acts 1995, No. 92, §1, eff. July 1, 1995; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:127 - Opening bids; minimum royalties; terms of lease; deposit

§127. Opening bids; minimum royalties; terms of lease; deposit

A. Only those bidders who are registered prospective leaseholders with the office of mineral resources, or those who register within two business days after the lease sale at which the bid is opened and prior to the conditional issuance of the lease, shall be allowed to obtain a mineral lease from the state of Louisiana. Any bidder who is not properly registered with the office of mineral resources at the time bids are opened, but whose bid is otherwise acceptable, shall have until the end of the second business day following the date on which the bid was conditionally accepted by the State Mineral and Energy Board to become properly registered with the office of mineral resources. If said bidder remains unregistered by the close of business of the second business day following the day the mineral lease sale at which the bid was conditionally accepted, the conditionally accepted bid shall be deemed rejected. The provisions of this Subsection shall also apply in cases where there is no more than one bid made by unregistered prospective leaseholders. Bids may be for the whole or any particularly described portion of land advertised. At the time and place mentioned in the advertisement for the consideration of bids, they shall be publicly opened. Bids received by the mineral board shall be opened at any state-owned buildings situated in the city in which the capitol is located. The mineral board has authority to accept the bid most advantageous to the state and may lease upon whatever terms it considers proper. However, the minimum royalties to be stipulated in any lease, other than a lease executed by or on behalf of a school board, shall be:

(1) One-eighth of all oil and gas produced and saved.

(2) One-eighth of the value per long ton of sulphur produced and saved which shall yield not less than two dollars per long ton.

(3) One-eighth of the value per ton for all potash produced and saved, which shall yield not less than ten cents per ton.

(4) Five percent of all lignite produced and saved.

(5) Five percent of the value per ton on a dry salt basis for all salt produced and saved, which shall yield not less than ten cents per ton.

(6) One-eighth of all other minerals produced and saved.

B. The minimum royalties to be stipulated in any lease executed by or on behalf of any school board shall be:

(1) One-sixth of all oil and gas produced and saved.

(2) One-sixth of the value per long ton of sulphur produced and saved which shall yield not less than two dollars per long ton.

(3) One-sixth of the value per ton for all potash produced and saved, which shall yield not less than ten cents per ton.

(4) Five percent of all lignite produced and saved.

(5) Five percent of the value per ton on a dry salt basis for all salt produced and saved, which shall yield not less than ten cents per ton.

(6) One-sixth of all other minerals produced and saved.

C. Each lease where ascertainable shall clearly describe the land leased by section, township, and range, or where authorized by the office of mineral resources, by points along the lease boundary delineated by Lambert X,Y coordinates connected by lines having distances and bearing, or in any other manner authorized by the office of mineral resources, and shall contain a provision permitting the state, at its option, to take in kind the portion due it as royalty of any minerals produced and saved from the leased premises. The office of mineral resources may collect a fee of five dollars each to furnish a proof of lease.

D. The board may reject any and all bids, or may lease a lesser quantity of property than advertised and withdraw the rest.

E. If all written bids are rejected, the board may immediately offer for competitive bidding a lease upon all or any designated part of the land advertised, upon terms appearing most advantageous to the state. This offering shall be subject to the board's right to reject any and all bids. No lease shall be for more than five thousand acres. Where a lease provides for delay rental, the annual rental shall not be for less than one-half the cash bonus. All lands shall be accurately described in a lease.

F. Deposit that may be required to be submitted with each bid shall be in the form of certified check, cashier's check, bank money order, or electronic funds transfer.

G. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the secretary of the agency having control over the property from restricting access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

Amended by Acts 1965, No. 44, §1; Acts 1970, No. 599, §1, Acts 1973, No. 123, §1; Acts 1975, No. 688, §1; Acts 1976, 2nd Ex.Sess. No. 6, §1, eff. Oct. 14, 1976; Acts 1979, No. 292, §1, eff. July 10, 1979; Acts 1980, No. 216, §1; Acts 1982, No. 289, §1; Acts 1984, No. 302, §1; Acts 1999, No. 1142, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2007, No. 451, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2014, No. 48, §1.



RS 30:127.1 - Tertiary recovery incentive

§127.1. Tertiary recovery incentive

A. It is recognized as essential to the continued growth and development of the mineral resources of the state of Louisiana and to the continued prosperity and welfare of the people of the state that tertiary recovery operations be encouraged. It is also recognized that tertiary recovery methods are experimental and more costly than traditional enhanced recovery operations, thus preventing recovery of oil in many fields because it is not economically feasible. It is the purpose of this Section to provide an economic incentive to producers to allow them to invest in tertiary recovery projects to enhance the state of Louisiana's crude oil production to the ultimate benefit of the state.

B.(1) In order to accomplish the purposes set forth in Subsection A of this Section, the State Mineral and Energy Board may enter into an agreement with the lessee under any present and future state mineral lease or leases, under which such lessee may be relieved from the payment of all or part of the royalty otherwise due to the state under the applicable mineral lease or leases in regard to production from the particular reservoir involved in a qualified tertiary recovery project, until such project has reached payout from the total production, "payout" to be defined by the board on a project-by-project basis based on:

(a) Investment costs, and

(b) Expenses peculiar to the tertiary recovery project, not to include charges attributable to primary and secondary operations on that reservoir.

(2) The board shall have sole discretion to waive payment of all of the state's royalty, part of the state's royalty, or none of the state's royalty, or even to increase the state's royalty after payout, and to impose such other conditions as the board may deem advantageous to the state. Such agreement may contain such other terms and conditions as the board deems to be in the best interest of the state.

(3) Once payout has been achieved, royalty shall be due on all future production within the qualified tertiary recovery project according to the terms and conditions of the affected state mineral lease or leases and any agreement effected under the authority hereof.

(4) Any agreement executed pursuant to this section shall not become effective unless three-fourths of the royalty owners in interest and three-fourths of the overriding royalty owners in interest within a tertiary recovery project, inclusive of the state's royalty interest, will relieve their lessees from the payment of all or part of the royalty otherwise due until payout.

C. For purposes of this Section, a "qualified tertiary recovery project" is an enhanced crude oil recovery project utilizing one of the following methods:

(1) Miscible fluid displacement.

(2) Steam drive injection.

(3) Micro emulsion, or micellar/emulsion flooding.

(4) In situ combustion.

(5) Polymer augmented waterflooding.

(6) Cyclic steam injection.

(7) Alkaline (or "caustic") flooding.

(8) Carbon dioxide augmented waterflooding.

(9) Immiscible carbon dioxide displacement.

(10) Specific variations of any of the above listed general techniques, as determined in any particular case by the assistant secretary of the office of conservation.

(11) Any other method approved by the assistant secretary of the office of conservation as constituting tertiary recovery within the contemplation of that term in the profession of petroleum engineering.

D. This section shall apply to tertiary recovery activities on any reservoir that is no longer capable of producing by methods other than tertiary. It shall also apply to reservoirs which are still capable of producing by primary and secondary methods after an amount of production has been recovered during a tertiary recovery project equal to that which would have been recovered by utilizing primary and secondary methods, which amount shall be determined by the assistant secretary of the office of conservation at the hearing required under Subsection B of this Section.

E. This Section shall not apply to reservoirs on which tertiary recovery operations are being conducted prior to the effective date of this Section.

F. Repealed by Acts 1986, No. 321, §1.

G. This section shall not apply to royalties in regard to production from a qualified tertiary recovery project to the extent such royalties must be remitted to the governing authority of the parish in which the severance or production occurs in accordance with Article VII, Section 4(E) of the Louisiana Constitution of 1974, as implemented by R.S. 30:145, 146 and 147.

H. This section shall not apply to lands or mineral interests owned or administered by any school board, levee board or district, or other political subdivision.

Added by Acts 1983, No. 644, §1. Acts 1986, No. 321, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:128 - Transfers; approval by board; fees; penalties

§128. Transfers; approval by board; fees; penalties

A. No transfer or assignment in relation to any lease of minerals or mineral rights owned by the state shall be valid unless approved by the State Mineral and Energy Board. The mineral board may charge a fee of one hundred dollars to cover the cost of preparing and docketing transfers or assignments of leases of mineral or mineral rights. All parties to transfers or assignments in relation to any lease of mineral or mineral rights from the state shall be registered prospective leaseholders with the office of mineral resources. Transfers or assignments shall not be granted to prospective leaseholders that are not currently registered with the office of mineral resources.

B.(1) Failure to obtain approval of the board of any transfer or assignment of a lease within sixty days of execution of the transfer or assignment shall subject the transferor or assignor to a civil penalty of one hundred dollars per day beginning on the sixty-first day following the execution of the transfer or assignment. The penalty shall continue to accrue on a daily basis until the date on which the transfer or assignment is received by the office of mineral resources for submission to the board for approval or to a maximum amount of one thousand dollars.

(2) The penalties shall be paid into the Mineral and Energy Operation Fund on behalf of the board. The board may waive all or any part of the penalties provided in this Section.

C. A transfer for purposes of this Section shall not be deemed to occur by the granting of a mortgage in, collateral assignment of production from, or other security interest in a mineral lease or sublease or the transfer of an overriding royalty interest, production, payment, net profits interest, or similar interest in a mineral lease or sublease.

Acts 1993, No. 114, §1, eff. May 26, 1993; Acts 1995, No. 1087, §4; Acts 1999, No. 169, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2009, No. 196, §2, eff. July 1, 2009.

NOTE: SEE ACTS 1993, NO. 114, §2.



RS 30:129 - Powers, duties, and authority of board; pooling agreements; operating units; fees

§129. Powers, duties, and authority of board; pooling agreements; operating units; fees

A. The board shall have full supervision of all mineral leases granted by the state, in order that it may determine that the terms of these leases are fully complied with, and it has general authority to take any action for the protection of the interests of the state. The board shall take all appropriate action, including the recovery of nonproducing leased acreage whenever possible, to assure that undeveloped or nonproducing state lands and water bottoms are reasonably and prudently explored, developed, and produced for the public good. It may institute actions to annul a lease upon any legal ground. The board has authority to enter into agreements or to amend a lease in whatever manner may most benefit the state. It may join in pooling and unitization agreements covering state lands and water bottoms, and mineral and royalty rights in, to, and under state lands and water bottoms either alone or in conjunction with any other lease, mineral, or royalty rights in and under any other property, so as to create, by the agreement, one or more pooled units. The board may agree in the event of production of minerals from any unit so created, that the state shall receive and accept on account of production, whether or not production is from any part of the state property within the unit, a share of unit production or proceeds proportionate to that part of the production or proceeds which the state is fairly entitled to receive under the unit agreement. In determining this proportionate part which the state may receive, the board may consider the surface acreage, the estimated original reserves in place, the estimated ultimate recovery, sand thickness, porosity, permeability as determined by approved engineering practices, and any other relevant factors. This proportionate share of unit production or proceeds shall be in lieu of all other royalties or other payments which would accrue to the state on account of production from, or attributable to, any part of the state property included in the unit. The office of mineral resources may collect a fee of five hundred dollars to cover the cost of docketing and advertising any instrument related to the administration of mineral leases under the provisions of this Part. In addition, the office may collect a fee of thirty-five dollars per hour for each hour or portion thereof spent in verification of claims, disputes, or questions pertaining to the terms, conditions, obligations, and duties expressed or implied in the state mineral lease.

B.(1)(a) "Operating unit" as herein used means that number of surface acres of land which, under regular or special rules of the commissioner of conservation or other authority having control in the premises, or by agreement of the lessors, lessees, and mineral and royalty owners, may be pooled and unitized for development and operation as a unit. An agreement creating an operating unit may provide for cycling, recycling, pressure maintenance, or repressuring in fields productive of oil, gas, and gas from which condensate, distillate, or other product may be separated or extracted.

(b) "Reworking operations" means the good faith downhole work performed on a well after its completion in a good faith effort to secure production where there has been none, restore production that has ceased, or increased production.

(c) "Commencement of operations for the drilling of a well" means actual spudding in of a well with drilling equipment adequate for the good faith drilling of a well to a depth that is reasonably calculated to establish oil and gas production affecting the lands where such well is commenced.

(2) The commencement of operations for the drilling of a well, the conducting of reworking operations, or production of minerals on any portion of a unit which embraces all or any part of the property covered by a contract of lease in effect on August 1, 1991 or thereafter shall have the same effect, under the terms of the lease as if it had occurred on the lands embraced by the lease.

(3) However, each contract of lease entered into by the board after August 1, 1991, shall contain a clause, commonly referred to as a "Pugh clause", which shall provide that the commencement of operations for the drilling of a well, the conducting of reworking operations, or production of minerals, on any portion of a unit which embraces all or any part of the property covered by such lease shall maintain the lease in effect under the terms of the lease only as to the part of the leased property embraced by the unit. The clause may provide that the acreage outside the unit(s) may be maintained by any means covered by the lease, but if by rental payments, then such payment may be reduced proportionately to the amount of acreage included in the unit as it bears to the total acreage in the lease, provided that the rental per acre on the outside acreage shall not be less than one-half of the cash payment paid for the lease per acre nor shall the lease on the non-unitized acreage be extended more than two years beyond the primary term.

Amended by Acts 1950, No. 46, §1. Acts 1986, No. 764, §1; Acts 1991, No. 786, §1, eff. July 19, 1991; Acts 1997, No. 229, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002.



RS 30:129.1 - Public notice of approval of unitization, royalty or other agreements

§129.1. Public notice of approval of unitization, royalty or other agreements

The board shall give ten days public notice prior to exercise of its powers and duties in approving for execution unitization agreements, royalty agreements or agreements that could be assimilated to a conveyance involving minerals or mineral rights of the state, exclusive of agreements involving the state's royalty in kind entered into pursuant to R.S. 30:142, which royalty in kind agreements are already subject to advertisement and bidding as therein provided. The board shall give this notice by publication in either the official journal of the state or in the Louisiana Register created by R.S. 49:954.1(B) at the board's election. The notice shall be sufficient if it contains at least a digest or summary of the nature of the proposal, a general description of the state property interest affected thereby, and the time and place of the meeting at which such a proposal will be considered for execution, provided that a full copy of the instrument effecting the proposed agreement is otherwise made available for public inspection in the offices of the board during such notice period by any one desiring to examine the same. The notice provided herein shall constitute judicial advertisement and legal notice within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950.

Added by Acts 1974, Ex.Sess., No. 12, §1, eff. Jan. 1, 1975.



RS 30:130 - Records; execution of division orders and other documents

§130. Records; execution of division orders and other documents

The office of mineral resources shall keep the records of the board, including all leases and all bids, proposals, assignments, or transfers pertaining to leases. The office of mineral resources shall be the official custodian of such records and shall certify the contents when appropriate. The office of mineral resources may set and collect a fee of one dollar per copy to cover the cost of certification of records. The board may authorize a member of the board or of the staff of the office of mineral resources to sign for the state all division orders or other documents which are necessary or customary with respect to the production and sale of oil, gas, or other minerals by lessors and royalty owners.

Amended by Acts 1950, No. 290, §1; Acts 1958, No. 353, §1; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002.



RS 30:131 - Surveys, reports and investigations

§131. Surveys, reports and investigations

The Department of Public Works, parish surveyors, State Highway Engineers, Louisiana State University and Agricultural and Mechanical College and any board, department or institution of the state and the governing authorities of political subdivisions shall make such surveys, reports and investigations, and furnish such records and information as may be required by the State Mineral and Energy Board for the purposes of determining boundaries, character, title, location and other matters relating to lands.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:132 - Attorney for the board

§132. Attorney for the board

The attorney general shall be the attorney for the board, but the board shall have authority to employ additional counsel and fix and pay the compensation for such additional counsel or counselors, subject, however, to the authority of the attorney general and the secretary of the Department of Natural Resources to approve such counsel whereupon the attorney general shall issue, under his power of appointment of assistants, a commission to such counsel as assistant attorney general. However, any contract for legal services which exceed two hundred fifty thousand dollars shall be subject to approval by the Joint Legislative Committee on the Budget.

Amended by Acts 1952, No. 384, §1; Acts 1962, No. 352, §1; Acts 1964, No. 312, §1; Acts 1995, No. 1293, §1, eff. July 1, 1995.



RS 30:133 - Repealed by Acts 1952, No. 491, 1

§133. Repealed by Acts 1952, No. 491, §1



RS 30:134 - Roads, etc.; payment to parishes; compromise of claims

§134. Roads, etc.; payment to parishes; compromise of claims

The provisions of this Subpart shall extend to the public roads, canals, and similar properties, the title to which is in either the state or the parishes. Where road beds belonging to the parishes are leased by the board, the leases shall provide for the payment of a royalty to the parish in which production occurs of at least one-sixteenth of the minerals produced, to be used by the police jury for public purposes. The governor, the attorney general and the executive counsel or any two of them, may settle and compromise with the parishes or other claimants, all matters relating to lands or rights referred to in this Section, upon terms and conditions any two of them decide. In connection with agreements these officers, or any two of them, may stipulate for the reconveyance of lands to the state and for payment of royalties and rentals and the division thereof between the state and the parishes or other claimants.



RS 30:135 - Secretary and other employees

§135. Secretary and other employees

The Department of Natural Resources, through the office of mineral resources shall provide the necessary staff functions to assist the board in its leasing, supervisory, and other activities and the assistant secretary thereof shall serve as secretary to the board.

Amended by Acts 1950, No. 291, §1; Acts 1977, No. 667, §1, eff. July 20, 1977.



RS 30:136 - Funds, disposition and appropriation of; penalties

§136. Funds, disposition and appropriation of; penalties

A.(1)(a) All bonuses, rentals, royalties, shut-in payments, or other sums payable to the state as the lessor under the terms of valid existing mineral leases entered into under this Subpart or previously granted by the state and under the supervision of the board or from leases hereafter granted shall be paid to the office of mineral resources, by check or electronic wire transfers only, and all such payments if made payable to the register of the state land office as previously required, may be endorsed and otherwise processed by the secretary of the Department of Natural Resources pursuant to his general authority in regard to the functions of that office as provided in R.S. 36:921 through R.S. 36:926. A payor of royalty whose total monthly payment is fifty thousand dollars or more shall pay the royalty payment by electronic wire transfer.

(b) The office of mineral resources shall maintain a log in which shall be noted the date, time, and payor of each payment and the nature thereof, whether check or electronic wire transfer, so that the board may determine whether such payment was correct, sufficient, and timely made. The board shall then transmit these payments by electronic transfer, or hand-carry these payments, on the day received, to the state treasurer. If the board cannot make such determination promptly, it shall nevertheless transmit these payments by electronic transfer, or hand-carry these payments, on the day received, to the state treasurer and request the treasurer to place such funds as are being reviewed by the board under this Section in a suspense account until such time as the board makes the determination herein required and notifies the state treasurer of the disposition to be made by them. If the payor attributable to a lease unit well (LUW) code changes between monthly payment dates without notification to the office of mineral resources of the change and with submission of the current mailing address, telephone number, and email address for the new payor prior to the next month's payment, the new payor shall be subject to a liquidated damage penalty of one thousand dollars. The State Mineral and Energy Board shall have authority to waive all or any part of said damages based on a consideration of all factors bearing on the issue.

(c) The immediate acceptance of such payments shall not prejudice either the right of the state as lessor or the rights of the state's lessee or lessees as provided under the terms of the validly existing mineral leases. A lessee, operator, or other person directly involved in developing, producing, transporting, purchasing, or selling oil, gas, or other minerals from state leases shall establish, maintain, and make available for inspection by office of mineral resources auditors any information that is reasonably relevant to the computation of royalties, and upon the request by any such auditor, the appropriate records, reports, or information shall be made available for duplication.

(2) Overpayments or underpayments of sums other than bonuses, rentals, or shut-in payments, may be corrected in the following manner: An underpayment will be made up at a later date upon proper notification by the board to the lessee, and overpayments may be offset, compensated for, or recovered from royalty thereafter accruing to the state of Louisiana as authorized under the provisions of R.S. 30:137 and R.S. 30:138. The board may adopt rules in accordance with the Administrative Procedure Act providing for the assessment of fees to recover the costs associated with the processing of requests submitted by lessees or royalty payors for the reimbursement of overpayments. The failure or delay of the board to take any action or perform any function with respect to any payment shall not affect the validity of any payment made or tendered.

(3) The board shall implement procedures requiring that all mineral leases executed by or for the state on or after July 26, 1990* include provisions requiring the timely payment of all bonuses, rentals, royalties, shut-in payments, or other sums payable to the state as lessor.

B.(1) Any form required by the Department of Natural Resources or the office of mineral resources to be filed in conjunction with the payment of any sum, other than bonuses, rentals, or shut-in payments, which has been incorrectly completed in any part, and which error results in the inability of any agency or subdivision thereof to carry out any of its statutory or regulatory duties in a timely manner, unless corrected in full prior to the payment due date, shall render the royalty pay or subject to a penalty of five percent of the total sum due or paid, not to exceed five hundred dollars, as liquidated damages. The whole or any part of the damages provided for in this Paragraph may be waived by the State Mineral and Energy Board and said damages shall, as with any and all liquidated damages assessed and collected by the State Mineral and Energy Board in accordance with any statutory or contractual provision, be deemed self-generated funds to be deposited into the Mineral and Energy Operation Fund.

(2) The failure to pay or the underpayment of all sums other than bonuses, rentals, or shut-in payments, for whatever cause, shall subject the lessee, his successor, or assigns, to a penalty of ten percent of the total sum due not to exceed one thousand dollars, which penalty shall be assessed, and owing on the day following the date payment was due, and shall be deemed liquidated damages. The whole or any part of the penalty set forth herein may be waived by the State Mineral and Energy Board.

(3) When notice is given of the incorrect completion of any required form, or demand for payment is made for failure to pay or underpayment, or sixty days has elapsed from the date payment was due with the correctly filled out form, an additional penalty of two percent of the total sum then due shall accrue beginning on the sixty-first day on each thirty-day period thereafter, or fraction thereof, up to a maximum of twenty-four percent in additional penalty. The penalty therein provided shall be in addition to interest at the legal rate compounded monthly. Both the penalty and interest shall accrue to principal and interest accumulated at the end of each thirty-day period, or fraction thereof, also without necessity of further notice and shall be in addition to all remedies available under law, including those prescribed in R.S. 31:137 through 141. In the event the State Mineral and Energy Board finds, subject to judicial review, that a substantial and justiciable controversy exists as to whether any such royalties are legally due, it shall defer the commencement of the accrual of the aforesaid penalty until the controversy is resolved by amicable agreement or by final decree of any court of competent jurisdiction. The whole or any part of the penalties set for hereinabove may be waived by the State Mineral and Energy Board.

C. Subject to legislative appropriation, the state treasurer shall set aside from payments transmitted to him under this Section the sum of fifteen thousand dollars and shall maintain this balance from such future payments and the board is authorized to withdraw from this fund and pay in the manner provided by law any expenses incurred under R.S. 30:126 for advertising of state-owned lands. The state treasurer shall then credit and disburse these funds as follows:

First: One-tenth of the royalties from mineral leases on state-owned land, lake, and river beds and other water bottoms belonging to the state or the title to which is in the public for mineral development, except properties comprising the Russell Sage Wildlife and Game Refuge, in accordance with the provisions of Paragraph E of Section 6 of Article VII of the Constitution, shall be remitted to the governing authority of the parish in which severance or production occurs.

Second: All remaining funds, after complying with dedications heretofore made and after the distributions herein provided, shall be credited to the Bond Security and Redemption Fund and disbursed by the state treasurer according to law.

D. Of revenues received in each fiscal year by the state through judgments or settlements, even if a civil action is not commenced, resulting from underpayment to the state of severance taxes, royalty payments, bonus payments, rentals, shut-in payments or other sums payable to the state as lessor under the terms of a valid mineral lease, an amount equal to the actual costs expended from the Mineral and Energy Operation Fund and any attorney fees incurred shall be deposited into the Mineral and Energy Operation Fund.

Acts 1950, No. 290, §2; Acts 1954, No. 17, §1; Acts 1958, No. 353, §1; Acts 1959, No. 127, §1; Acts 1959, H.C.R. No. 52; Acts 1962, No. 420, §1; Acts 1969, No. 39, §1; Acts 1977, No. 667, §1, eff. July 20, 1977; Acts 1983, 1st Ex. Sess., No. 24, §1; Acts 1988, No. 963, §1; Acts 1990, No. 1018, §1, eff. July 26, 1990; Acts 1993, No. 267, §1, eff. June 2, 1993; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2006, No. 519, §1, eff. Jan. 1, 2007; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2010, No. 773, §1.

*NOTE: Paragraph (A)(3) was enacted by Acts 1988, No. 963, and was eff. Sept. 9, 1988. The date "July 26, 1990" was inserted following the enactment of Acts 1990, No. 1018.



RS 30:136.1 - Proceeds from mineral royalties, leases, and bonuses; payment into the Bond Security and Redemption Fund; payment into the Louisiana Investment Fund for Enhancement (L.I.F.E.)

§136.1. Proceeds from mineral royalties, leases, and bonuses; payment into the Bond Security and Redemption Fund; payment into the Louisiana Investment Fund for Enhancement (L.I.F.E.)

A. The proceeds of all royalties from all mineral leases to be granted, as well as all mineral leases heretofore granted, by the state of Louisiana on state-owned land, lake and river beds, and other water bottoms belonging to the state remaining after complying with dedication of such revenues heretofore made and after deductions of any appropriations of such revenues made by law for the payment of the expenses of the State Mineral and Energy Board, shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

B. The proceeds of all leases and bonuses, including annual delay rentals under said leases to be granted as well as all proceeds from mineral leases and delay rentals thereunder heretofore granted, by the state of Louisiana on state-owned land, lake and river beds, and other water bottoms belonging to the state remaining after complying with dedications of such revenues heretofore made and after deduction of any appropriations of such revenues made by law for the payment of the expenses of the State Mineral and Energy Board, shall be paid into the state treasury for credit to the Bond Security and Redemption Fund.

C. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, in each fiscal year, shall pay into the Louisiana Investment Fund for Enhancement that amount required to be deposited therein by R.S. 30:301 et seq.

D. After deposit to the Bond Security and Redemption Fund as required under the provisions of Article VII, Section 9(B) of the Constitution of Louisiana, an additional fifteen dollars per acre shall be collected from the mineral lessees and deposited into the Louisiana Wildlife and Fisheries Conservation Fund, and an additional five dollars per acre shall be collected from the mineral lessees and deposited into the Oil and Gas Regulatory Fund created by R.S. 30:21. The funds deposited under the provisions of this Subsection shall be used to supplement funds available to the recipient agencies and shall not be used to supplant other funds available to those recipient agencies.

Added by Acts 1975, No. 511, §1. Amended by Acts 1976, No. 244, §1, eff. July 1, 1977; Acts 1979, No. 454, §1; Acts 1979, No. 577, §2; Acts 1979, No. 791, §2, eff. July 18, 1979; Acts 1981, Ex.Sess., No. 41, §1, eff. Nov. 23, 1981; Acts 1986, 1st Ex. Sess., No. 25, §1, eff. Dec. 24, 1986; Acts 1992, No. 984, §§9, 18; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2005, No. 89, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:136.2 - Repealed by Acts 2001, No. 1182, 11, eff. July 1, 2001.

§136.2. Repealed by Acts 2001, No. 1182, §11, eff. July 1, 2001.



RS 30:136.3 - Mineral and Energy Operation Fund

§136.3. Mineral and Energy Operation Fund

A. There is hereby established in the state treasury a special fund to be known as the "Mineral and Energy Operation Fund", hereinafter referred to as the "fund".

B. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year as required by Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer in each fiscal year shall pay into the fund revenues and amounts from the following sources:

(1) An amount equal to one million six hundred thousand dollars received by the state through the office of mineral resources from court-awarded judgments and settlements.

(2) All income received under the provisions of R.S. 30:212(D).

(3) All revenues received from fees levied under the provisions of Subpart A of Part II of Chapter 2 of Subtitle I of this Title, comprised of R.S. 30:121 through 144, both inclusive.

(4) Monies from any other source from which revenues are designated for deposit to the fund.

C. Monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be credited to the state general fund.

D. The monies in the fund shall be appropriated by the legislature to the Department of Natural Resources to be used solely for the administration and regulation of minerals, ground water, and related energy activities.

E. In every year in which the department expends monies appropriated from this fund for the purposes of legal costs and expenses, the secretary of the department shall provide the legislature with an itemized report detailing such expenditures, which shall include the name of any person or corporation receiving any such monies. The report shall be provided to the House Committee on Appropriations and the Senate Committee on Finance no later than May first of each year.

Acts 1997, No. 673, §1; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2001, No. 1182, §4, eff. July 1, 2001; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2003, No. 993, §1, eff. July 2, 2003; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:137 - Agreements to offset, compensate, and recover from future royalties

§137. Agreements to offset, compensate, and recover from future royalties

The State Mineral and Energy Board is hereby empowered to enter into agreements with lessees or other parties under state oil, gas and mineral leases or other agreement heretofore or hereafter issues to offset, compensate, and recover from royalty thereafter accruing to the state of Louisiana, amounts equal to any royalty or other payments (all herein called "royalty") which such lessees or other parties have paid to the state was, is, or may become lawfully entitled because of overpayment or action by the Federal Power Commission; provided, however, that with respect to any royalty based on amounts received by the lessee or other parties for sales of natural gas that may be subject to refund by order or directive of the Federal Power Commission, such agreements may require the immediate payment of such portion of such royalty that is determined to be proper by the State Mineral and Energy Board, such payment to be subject to the offsetting, compensation, and recovery provisions of R.S. 30:137 to 141.

Acts 1963, No. 13, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:138 - Agreements to offset, etc., to be made against any payable royalty

§138. Agreements to offset, etc., to be made against any payable royalty

The agreements referred to in R.S. 30:137 may provide for such offset, compensation and recovery by such lessees or other parties to be made against any royalty payable to the state of Louisiana by such lessees or other parties.

Acts 1963, No. 13, §2.



RS 30:139 - Validation of agreements

§139. Validation of agreements

All agreements of the character contemplated by R.S. 30:137 which have heretofore been entered into by the State Mineral and Energy Board are hereby ratified, confirmed, and validated; however, such agreements may be modified or amended in accordance with the terms of R.S. 30:137 to 141.

Acts 1963, No. 13, §3; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:140 - Compliance with agreement as compliance with lease

§140. Compliance with agreement as compliance with lease

The compliance by any mineral lessee or other party with the provisions of any agreement executed pursuant to the provisions of R.S. 30:137 to 30:141, or ratified in R.S. 30:139, shall with respect to the subject matter of such agreement, be deemed a full compliance with the provisions of the mineral lease or other contract affected by said agreement.

Acts 1963, No. 13, §4.



RS 30:141 - Power of mineral board not derogated - Other rights and remedies not modified

§141. Power of mineral board not derogated - Other rights and remedies not modified

R.S. 30:137 to 141 are not intended in any way to derogate from or question the power and authority of the State Mineral and Energy Board to enter into any agreements of any type whatsoever pursuant to its power and authority heretofore expressly or impliedly granted by law; and the provisions hereof shall not modify in any way the right of any lessee or other party to invoke the rights and remedies available under existing laws.

Acts 1963, No. 13, §5; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:142 - Board as agency to receive, administer, and control royalties in-kind; contract authority

§142. Board as agency to receive, administer, and control royalties in-kind; contract authority

A. In addition to the powers and duties of the board as specified in R.S. 30:129 and other provisions of this Subpart, the board is hereby designated as the agency of the state of Louisiana authorized to exercise the option granted to the state by R.S. 30:127(C) to receive in kind the portion due to the state as royalty of any minerals produced and saved from leased premises and to receive, administer, and control royalties due in kind to the state of Louisiana. The board may adopt rules in accordance with the Administrative Procedure Act providing for the assessment of fees from the purchaser to recover the costs associated with the administration of the sale of in-kind royalties pursuant to this Section.

B. The board may contract under terms which it deems to be most advantageous to the state with persons, corporations, municipalities, other political subdivisions, associations, and partnerships engaged in the storage, transportation, refining, processing, distribution, sale and/or use of oil, natural gas, and other minerals, for the storage, transportation, refining, processing, distribution, sale and/or use of such royalties.

C. In the exercise of these powers and duties, the board is specifically authorized to negotiate such contracts with applicants desiring the acquisition and use of the in-kind natural gas royalties to satisfy and meet human needs, and public bidding shall not be required. For these purposes, the contract for the use of in-kind royalties shall not constitute nor be defined as a conveyance, lease, or royalty agreement of minerals or mineral rights.

D. Human needs for purposes of this Section are defined as those needs involving the public health, welfare, safety, and economic well-being for the following:

(1) Maintenance of gas and electrical services for residences, such as individual homes, apartments, and similarly occupied dwelling units, hospitals, nursing homes, dormitories, education facilities, hotels, motels, juvenile and adult correctional institutions, and publicly owned water, sewerage and storm drainage systems producing their own energy, which systems supply services to the aforesaid.

(2) Maintenance of agricultural operations and processing of agricultural products, including farming, ranching, dairy, water conservation and commercial fishing activities, operations of food processing plants, fertilizer manufacturing plants, businesses and facilities processing products for human consumption, and services directly related to the activities described in this Paragraph.

(3) Maintenance of commercial and industrial business activities utilizing less than three thousand Mcf of natural gas on a peak day.

(4) Maintenance of all public services including facilities and services provided by municipal, cooperative, or investor owned utilities required for customers who come under Paragraphs 2 and 3 of this Subsection or by any state or local government or authority, and including transportation facilities and services which serve the public at large.

(5)(a) Maintenance of depressed energy-intensive industry, the closure of which Louisiana facilities is threatened as a result of high energy costs and competition from comparable industries located outside of Louisiana to which energy is offered at significantly lower costs. The purpose of this Subpart is to encourage the retention of such depressed energy-intensive industries and the substantial number of jobs that they provide in Louisiana.

(b) An industry may qualify as a "depressed energy-intensive industry" if the Board of Commerce and Industry, after hearing conducted pursuant to the Administrative Procedure Act, certifies that the industry applying therefor meets each of the following requirements:

(i) The applicant industry verifies that the expense of electricity and natural gas utilized for facility power requirements and not for feedstock purposes to its Louisiana facility exceeds thirty-three percent of the total cost of the product or products manufactured at such facility.

(ii) The applicant industry verifies that the amount of electricity or natural gas consumed for facility power requirements and not for feedstock purposes at the facility is in excess of one billion Btu's in a peak hour per month and that the ratio of hourly peak demand is not in excess of three million Btu's per employee. For the purposes of this Subsubparagraph, one kilowatt hour of electrical energy is deemed equivalent to ten thousand Btu's and one thousand cubic feet of gas is deemed equivalent to one million Btu's.

(iii) The applicant industry verifies that its Louisiana facility has been substantially curtailed for a period of at least twelve months prior to June 1, 1984 resulting in the loss of direct employment at that single facility in excess of one thousand regular employees and that qualifying as a depressed energy-intensive industry for purchase of energy available to such qualifying industry would substantially aid in the reopening of or the preclusion of closure of such facility.

(iv) The accounting procedure for allocation of costs to the Louisiana facility of the applicant is certified by the Board of Commerce and Industry, and the applicant agrees that based upon that method of allocation, twenty-five percent of any net profit after taxation realized by that Louisiana facility on an annual fiscal basis subsequent to the receipt of energy available to certified depressed energy-intensive industries will be utilized for and dedicated to capital improvements to the Louisiana facility in question.

(c) The Department of Economic Development shall review the application of any industry wishing to qualify as a depressed energy-intensive industry to determine whether the requirements set forth above have been satisfied and shall make recommendations with respect thereto to the Board of Commerce and Industry. If the Board of Commerce and Industry concurs in the recommendation of the Department of Economic Development and concludes pursuant to hearing that applicant has made the appropriate verifications required by Subsection D hereinabove, the board shall notify the mineral board and the Public Service Commission. Upon certification to the mineral board, the depressed energy-intensive industry shall qualify for in-kind royalty gas pursuant to the provisions of this Section.

E.(1)(a) Upon receipt of a written proposal by an applicant to enter into a contract with the board authorized by Subsection C of this Section concerning the acquisition and use of available in-kind natural gas royalties and after publication of its intent to do so in the official journal of the state, the board may undertake arm's-length negotiations with the applicant resulting in terms which it deems to be most advantageous to the state and assuring that the applicant will use the in-kind royalties to satisfy and meet bona fide human needs, as defined herein. Under any such contract, the price at which any natural gas is to be sold shall be not less than the first of the month published price for the subject month for Henry Hub natural gas as reported in McGraw-Hill Companies' Platts Inside FERC's Gas Market Report or its successor, plus or minus the basis differential for the pipeline system into which the natural gas is delivered. However, for those leases for which an existing pricing mechanism provides a higher price than the above published price, the price the state receives for those specific leases shall not be less than the existing pricing mechanism. If the Inside FERC's Gas Market Report ceases to be published, the secretary of the Department of Natural Resources shall designate a substitute published source for the price data. If the above-referenced Henry Hub natural gas spot market price is discontinued, the secretary of the Department of Natural Resources shall designate a substitute reference price, to ensure a reasonably consistent pricing mechanism, until the legislature adopts a replacement.

(b) Sale of natural gas to a certified depressed energy-intensive industry shall be at a price which will enable that industry to restart and/or continue the operation of its Louisiana facility and that price, established by the board, may be less than the average price of purchases reported to the Public Service Commission by intrastate pipeline companies. If the board establishes a price for the sale of natural gas to a qualifying depressed energy-intensive industry below that of the average paid by intrastate pipelines, the contract establishing the price for sale to that applicant must include a provision for monthly adjustment of the price in accordance with a generally referenced market price for the specific product or products manufactured by the applicant at its Louisiana facility.

(2) The board shall publish in the official journal of the state an advertisement which will appear at least ten but not more than sixty days prior to the approval of the contract by the board. The board may publish other such advertisements in its discretion. The advertisements shall contain the terms of the contract to be executed including the name of the applicant, the source of the in-kind royalties, the consideration to be given for the in-kind royalties, and the general use intended for the in-kind royalties and any other information that the board may consider necessary. This advertisement and any others published by the board shall constitute a judicial advertisement and legal notice within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950.

(3) Any proposed contract authorized by this Subsection which is negotiated and approved by the board shall be submitted to the governor and to the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment for their approval. The minutes of the board or of such a committee reciting its approval shall be official evidence of its approval. No such contract shall be valid unless it is approved by the board and by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment and is signed by the chairman of the board and by the governor. The provisions of this Paragraph shall not apply to any such contract if the applicant is a state agency or a local governmental subdivision.

F. Except as otherwise provided in this Section, in the exercise of the powers and duties granted in this Section, the board shall publish in the official journal of the state an advertisement for a period of not less than fifteen days. This advertisement shall contain such information as may be necessary and desirable to solicit the most advantageous bids and the advertisement shall contain in addition thereto, the time when bids will be received and any other information the board may consider necessary. These advertisements need not appear more often than once a week. These advertisements shall constitute judicial advertisements and legal notices within the contemplation of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950. The board may also cause notices to be sent to those whom it thinks may be interested in submitting bids. Bids received by the mineral board shall be opened and considered in the same manner and under the same restrictions as are applicable to the board in the leasing of the public domain. The board may reject any and all bids.

Acts 1972, No. 749, §1; Acts 1974, No. 151, §1; Acts 1975, No. 479, §1; Acts 1984, No. 201, §1 and §2; Acts 1986, No. 477, §1; Acts 1990, No. 1017, §1, eff. July 26, 1990; Acts 2001, No. 864, §2; Acts 2008, No. 580, §2.



RS 30:143 - Transfer of solid mineral leases, approval by board

§143. Transfer of solid mineral leases, approval by board

A. In addition to the provisions of R.S. 30:128, in the case of a proposed transfer, under the circumstances described in Subsection B hereof, of any lease or sublease entered into by or under the authority of or subject to the jurisdiction of the State Mineral and Energy Board which includes the development and production of solid minerals, the board shall determine whether to approve such proposed transfer pursuant to this Section and to such rules and regulations as may be issued hereunder.

B. The procedures set forth in this Section shall be followed only where the lease or sublease proposed to be transferred is either (i) one solely for the development and production of solid minerals or (ii) one under which solid minerals have been developed or produced at any time during the three years next preceding the proposed transfer. The procedures set forth in this Section shall be followed irrespective of the form of the proposed transfer, and shall be followed if the transfer is proposed to be effected by way of sale, assignment, or sublease or by the acquisition, directly or indirectly, whether by merger or otherwise, of the beneficial ownership of any class of equity securities of a corporate entity which is either (i) the lessee or sublessee of a lease solely for the development and production of solid minerals or (ii) the entity which has as its principal business the development and production of solid minerals, provided, however, that a transfer for purposes of this Section shall not be deemed to occur (i) by the giving of a mortgage or other security interest in a lease or sublease or (ii) by the acquisition of less than ten percent of any class of equity securities of a corporate entity or (iii) when the proposed transfer covers only minerals other than solid minerals.

C. When a transfer is proposed under the circumstances described in Subsection B hereof, the proposed transferee shall first make application on forms to be prescribed by the secretary of the Department of Natural Resources pursuant to regulation. Such regulations shall require at a minimum, detailed information concerning the competence and integrity of the proposed transferee, including its financial and performance capabilities, as these bear upon its ability to perform all obligations under the lease or sublease in such a manner as not to adversely affect the public interest of the state as respects its natural resources, including potential economic and physical waste and development of such resources, or both. All applications shall be accompanied by a fee of one hundred dollars and a bond to secure payment by the applicant of the actual costs of any investigation or hearing hereunder.

D.(1) Prior to any action by the board on any such application, the secretary of the Department of Natural Resources shall conduct a hearing on the application, which shall be conducted as expeditiously as practicable consistent with developing a full factual record. The seller, assignor, or sublessor of the lease or sublease or the corporate entity whose stock the transferee proposes to acquire under the circumstances described in Subsection B hereof shall be a necessary party to any hearing hereunder, and to any investigation or other proceedings had in connection therewith.

(2) In advance of any such hearing, the secretary of the Department of Natural Resources shall have the same powers as are conferred upon the commissioner of conservation by R.S. 30:909 to investigate, receive written statements, administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, contracts, agreements, or other records or documents; and any party to any such hearing shall have the right to take the testimony of any witness and to compel any witness to appear and depose and to produce books, papers, correspondence, memoranda, contracts and agreements, or other records or documents, on the same terms as are contained in R.S. 30:909.

(3) Except as otherwise provided herein, the hearing required hereby shall be conducted in accordance with and pursuant to the provisions of Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950 and such regulations as the secretary of the Department of Resources may issue hereunder.

(4) Promptly after the conclusion of the hearing, the secretary of the Department of Natural Resources shall prepare written findings of fact and a recommended decision on the application. He shall transmit these to the State Mineral and Energy Board together with a certified copy of the hearing record. After giving due consideration to whether the evidence establishes that the proposed transferee is competent and otherwise qualified to perform all of the obligations under the lease or sublease in such a manner as not to adversely affect the public interest of the state as respects its natural resources, the State Mineral and Energy Board shall issue a written decision granting or denying the application in whole or in part or upon such conditions as it may deem appropriate.

(5) An appeal may be taken from any final order of the State Mineral and Energy Board under this Section only by a party to the hearing required herein in accordance with R.S. 49:964 and 965.

(6) Anything herein to the contrary notwithstanding, the secretary of the Department of Natural Resources may transmit a recommended decision to the State Mineral and Energy Board without first conducting an investigation or holding a hearing if (i) all necessary parties to the hearing file affidavits with the secretary of the Department of Natural Resources attesting their belief that there are no substantial issues requiring an investigation or hearing and (ii) the secretary independently determines that there are no substantial issues requiring an investigation or hearing.

E. The secretary of the Department of Natural Resources shall have authority to issue all necessary or appropriate regulations to implement this Section.

F. Whenever it appears to the State Mineral and Energy Board or the secretary of the Department of Natural Resources that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this Section, the secretary of Department of Natural Resources may investigate and issue orders and notices. In addition to all other remedies, the State Mineral and Energy Board or the secretary of the Department of Natural Resources may bring an action in any court of competent jurisdiction in the name and on behalf of this state against any person or persons participating in or about to participate in a violation of this Section, to enforce compliance with this Section, or enjoin any action in violation of this Section.

G. No transfer in violation of any provision of this Section shall be valid.

H. Any person who wilfully violates this Section or who wilfully makes any false statement in an application, investigation or hearing conducted hereunder, may be imprisoned for a period not to exceed one year, or fined an amount not to exceed five thousand dollars, or both.

Added by Acts 1979, No. 296, §1, eff. July 10, 1979; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:144 - Sale of royalties in-kind to small refiners

§144. Sale of royalties in-kind to small refiners

A. On or before December 31, 1979, the secretary of the Department of Natural Resources shall submit to the State Mineral and Energy Board for implementation a regulatory program for the sale and/or processing of in-kind crude oil royalties to refiners in the state and procedures for the sale and/or processing, delivery, and use of royalty crude oil, which at a minimum include the following:

(1) Provisions to assure that the sale shall not be made to any Louisiana refiner who may not legally condition product sales upon the right of the State to exercise a right of first refusal to any product refined from royalty crude and to give first priority to Louisiana customers in the usual course of sale of end products. A "Louisiana refiner" shall be a Louisiana business entity having its principal place of business in the State of Louisiana.

(2) Provisions which assure a first priority of available supply to refiners with capability to refine typical South Louisiana light, sweet type crude, having a sulphur content of five-tenths or less, and refiners with facilities for the distillation of methanol or ethanol, suitable for blending with gasoline to produce a motor fuel, at least fifty percent of which methanol or ethanol is to be derived from agricultural products produced in Louisiana.

(3) Provisions which assure that qualified refiners have adequate facilities to receive crude by water, pipe, or truck and own or have contractual rights to adequate storage facilities to assure continuity of operations.

(4) Provisions which assure the disclosure of all information relevant to a determination that the refiner has a genuine need for a portion of the state's royalty crude.

(5) Provisions which limit the volume of royalty crude available to any one refiner to no more than seventy-five hundred barrels per day.

(6) Provisions which assure that to the extent permitted by state or federal law the state receives not less than the fair market value for the royalty crude.

(7) Provisions which condition any sales and/or processing upon the right of the state to exercise a right of first refusal to any product refined from royalty crude, and which also requires refiners to give first priority to Louisiana customers in the usual course of sale of end products.

(8) Provisions which prohibit the exchange or resale of any royalty crude without consent of the state and fix penalties of not less than ten thousand dollars per day of violation thereof.

(9) Provisions for the assessment of a fee of not more than twenty cents per barrel in the event of sales to cover costs of administration, and reasonable bond or other acceptable financial assurance which will guarantee good and faithful performance of obligation by small refiners.

(10) Such additional provisions as may be deemed necessary to protect the interests of the state and assure a fair and equitable allocation of the state's royalty crude supply.

(11) Provisions which assure that no gasoline or diesel end product from such crude shall be sold for the ultimate purpose of retail sale outside of the State of Louisiana.

B. Prior to submitting the program to the State Mineral and Energy Board for implementation, the secretary shall present the proposed program to the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources, meeting jointly, for approval thereof. Within thirty days after receipt of the program from the secretary, the mineral board shall initiate rulemaking procedures thereon in compliance with R.S. 49:951 et seq.

C. Notwithstanding the provisions of R.S. 30:142F, public bidding shall not be required for the sale and/or processing of royalty crude oil pursuant to this Section, so long as price controls remain in effect; provided that in the event supplies of royalty crude remain available after allocation of the seventy-five hundred barrel per day maximum allowed under this Section to all interested refiners, the volumes so remaining shall be made available to the refiners pursuant to public bidding therefor, contingent upon interruption of delivery of such excess supply to accommodate any qualified refiner not receiving the maximum allocation permitted herein and capable of taking delivery of additional volumes which are available.

Added by Acts 1979, No. 592, §1; Acts 2008, No. 580, §2; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:145 - ALLOCATION OF ROYALTIES TO PARISHES

SUBPART A-1. ALLOCATION OF ROYALTIES TO PARISHES

§145. Distribution of mineral royalties to parishes

Effective January 1, 1975, and in accordance with the provisions of Article VII, Section 4(E) of the Louisiana Constitution of 1974, the state treasurer of the state of Louisiana is hereby authorized and directed to remit an amount equal to one-tenth of the royalties accruing to the state in each month from mineral leases on state owned lands, lake and river beds, and other water bottoms belonging to the state or the title to which is in the public for mineral development to the governing authority of the parish in which severance or production occurs. In the calendar year beginning January 1, 1975 and thereafter, the distribution of the aforesaid royalties to the parish shall be made by the state treasurer on the twentieth day after the last day of every third month. Notwithstanding the provisions of the preceding sentences, so long as any bonds issued by a parish payable from a pledge and dedication of moneys deposited in the Royalty Road Fund established by Article IV, Section 2, of the Louisiana Constitution of 1921 (the "Royalty Road Fund") or additional bonds hereafter issued on a parity therewith remain outstanding, or until irrevocable provision is made for their payment in principal and interest, the state treasurer, prior to remitting any such royalty payments directly to the parish in any calendar year shall make all payments required for debt servicing by the resolutions or other instruments providing for the issuance of such bonds in that calendar year.

Added by Acts 1975, 1st Ex.Sess., No. 29, §1, eff. Feb. 20, 1975.



RS 30:146 - Transfer of funds

§146. Transfer of funds

The state treasurer is hereby authorized and directed to transfer to the governing authority of the respective parishes in this state on or before March 31, 1975, those sums of money credited to said parishes and being held on deposit on December 31, 1974, in the Royalty Road Fund and moneys on account with the state treasurer on December 31, 1974, consisting of the unexpended and unencumbered proceeds from the sale of any bonds heretofore issued by a parish and which are secured by a pledge of moneys in the Royalty Road Fund, other than moneys in any funds dedicated to or held for the payment of any outstanding bonds or committed to the payment of any other contractual obligations. If the above funds are encumbered on December 31, 1974, and subsequently become unencumbered, the state treasurer shall transfer said funds to the parish for whose account they are held, to be used in the manner provided by law and in accordance with the requirements of any resolutions heretofore adopted in connection with the issuance and sale of such bonds.

Added by Acts 1975, 1st Ex.Sess., No. 29, §1, eff. Feb. 20, 1975.



RS 30:147 - Bonds of the parish

§147. Bonds of the parish

A. The governing authority of any parish, with the approval of the State Bond Commission, is hereby authorized to fund into bonds of said parish its portion of the royalties which are credited or distributed to it pursuant to the provisions of Article VII, Section 4(E) of the Louisiana Constitution of 1974 and this Subpart. The bonds may be issued for any lawful purpose of the parish, may be general or limited obligations of the parish issuing them and shall run for a period of not to exceed twenty years from the date of issuance of the bonds. Said bonds shall be issued pursuant to a resolution adopted by the parish governing authority and shall have such maturities and bear such interest as may be determined and fixed by the parish governing authority which, in no event, shall exceed eight per cent per annum. They shall be payable in principal and interest at such place or places and at such time or times as the governing authority prescribes. The bonds shall be callable on such terms and in such manner as the governing authority fixes and shall be issued in the denomination of one thousand dollars or an integral multiple thereof, as determined by the governing authority. They may be registered or payable to bearer, in the discretion of the governing authority. The bonds shall be sold to the highest bidder at public sale after advertisement by the governing authority one time at least seven days prior to the date fixed for the reception of bids in a newspaper published in the parish and in a newspaper of general circulation or other periodical containing a section devoted to municipal bond matters published in New Orleans, Chicago or New York, reserving to the governing authority the right to reject any and all bids.

B. So long as any of the bonds issued hereunder are outstanding, the minimum royalties to be stipulated in any mineral lease or leases of lands belonging to the state, or the title to which is in the state for mineral development, shall never be less than the minimum provided for on February 20, 1975, by R.S. 30:127, and the state shall not enter into any agreements for the lease or use of any state lands for mineral purposes under any stipulation for a less minimum royalty than that so provided. So long as any of the bonds issued hereunder are outstanding, the percentage of the royalties received by the state and hereinabove required to be credited or distributed to the parish pursuant to the provisions of the Louisiana Constitution of 1974 and this Subpart shall be collected, deposited and allocated as hereinabove required, such percentage shall not be reduced, and the moneys thus credited or distributed to said parish shall primarily be dedicated to the retirement of said bonds and the interest thereon and shall be so applied.

C. All bonds issued under authority of this Subpart shall be signed by the president and by the secretary of the parish governing authority issuing them, one of which signatures may be a facsimile, under the seal of the parish, and any interest coupons attached to said bonds shall be signed by the facsimile signatures of these officers. Any such bonds may be issued and delivered, notwithstanding that one or more of the officers signing such bonds or the officer or officers whose facsimile signature or signatures may be on the coupons shall have ceased to be such officer or officers at the time such bonds shall actually have been delivered.

D. The parish may authorize the issuance of refunding bonds of the parish for the purpose of refunding outstanding bonds issued pursuant to this Subpart. Such refunding bonds may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds or may be delivered in exchange for the outstanding bonds. The refunding bonds shall be authorized in all respects as original bonds are herein required to be authorized, and the parish, in authorizing the refunding bonds, shall provide for the security of the bonds, the sources from which the bonds are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds issued under authority of this Subpart.

E. Any resolution authorizing the issuance of bonds under this Subpart shall be published one time in the official journal of the parish, as required by Subsection A of this section, with the resultant effect of incontestability as provided in Paragraph B of Section 35 of Article VI of the Louisiana Constitution of 1974. All bonds issued by virtue hereof shall be and are hereby declared to have the qualities of negotiable paper under the Law Merchant and shall not be invalid for any irregularity or defect in the proceedings for the issue and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof. Said bonds and the income thereof shall be exempt from all taxation in the State of Louisiana. No proceedings in respect to the issuance of any such bonds shall be necessary, except such as are contemplated by this Subpart.

Added by Acts 1975, 1st Ex.Sess., No. 29, §1, eff. Feb. 20, 1975.



RS 30:148.1 - Lessor defined

SUBPART A-2. LEASES WITH RIGHT TO ERECT

STORAGE AND TRANSPORTATION FACILITIES

§148.1. Lessor defined

For the purposes of this Subpart the term "lessor" shall refer to and include the State Mineral and Energy Board, any school district, levee district, drainage district, municipal or parochial subdivision of this state, any penal or charitable institution, any state university or college, and any other unit or institution deriving its authority and powers from the sovereignty of the state.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:148.2 - Lands which may be leased

§148.2. Lands which may be leased

A. Any lessor may, through its governing authority, lease any lands of which the lessor has title, custody, or possession, and the State Mineral and Energy Board may lease lands, bodies of any lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof belonging to the state or the title to which is in the public:

(1) For the purpose of granting to the lessee the right to erect and use on the surface of the leased premises tanks and facilities for the receipt, storage, withdrawal, transportation, and shipment of oil, natural gas, liquid or liquified hydrocarbons, carbon dioxide, goods, wares, and merchandise, and for other purposes necessary or incidental thereto, including the construction of houses for employees, warehouses, pipelines, separation and dehydration facilities, pump stations, compressor stations, loading stations, wharves, and docks.

(2) For the purpose of injection, storage, transportation, shipment, and withdrawal of oil, natural gas, liquid hydrocarbons, or carbon dioxide in any underground reservoir lying beneath such lands or water bodies, and beds thereof, and for other purposes necessary or incidental thereto, including drilling of any wells for injection, storage, or withdrawal of such product stored in such underground reservoir and the construction of houses for employees, warehouses, pipelines, separation and dehydration facilities, compressor stations, pump stations, loading stations, wharves, and docks.

(3) For the purpose of making and using caverns in salt domes lying beneath such lands or water bodies, and beds thereof, for the injection, storage, transportation, shipment, and withdrawal of oil, natural gas, liquid hydrocarbons, or carbon dioxide and for other purposes necessary or incidental thereto, including drilling of any wells for making such caverns and for injecting, storing, and withdrawing of such product in such caverns and the construction and maintenance of facilities for housing employees, pipelines, separation and dehydration facilities, compressor stations, pump stations, loading stations, wharves, and docks.

B. In addition, where otherwise consistent with the provisions of this Subpart as applied to leased premises, the State Mineral and Energy Board may grant surface or subsurface agreements for the right to erect and use on unleased premises such facilities and equipment.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 1997, No. 180, §1; Acts 2004, No. 104, §1, eff. May 28, 2004; Acts 2008, No. 315, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:148.3 - Application for lease

§148.3. Application for lease

Any person, firm, or corporation desiring to lease any land or bodies of any lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof under the provisions of this Subpart shall present to the lessor a written application, together with a cash deposit of fifty dollars. The application shall set forth the name, current physical address, telephone number, e-mail address, and contact person of the applicant, a reasonably definite legal description of the location in the form required by the lessor, the amount of acreage that the applicant desires to lease, and a request that the acreage described therein be leased to the applicant under the provisions of this Subpart. The application shall be held confidential by the lessor until advertisement. Applications shall be mailed or delivered to the lessor at its official office or business domicile or submitted by such other means as may be authorized by the lessor. The deposit of fifty dollars shall be returned to the applicant if he makes an unsuccessful bid after a sum sufficient to pay the advertising costs have been deducted.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.4 - Advertisement

§148.4. Advertisement

A.(1) Upon receipt of application for the lease, accompanied by deposit, the lessor shall publish an advertisement in the official journal of the parish wherein the land and bodies of lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof are located. The advertisement must appear not more than sixty days prior to the date for the opening of bids and at least once a week during three consecutive weeks within those sixty days and shall set forth therein a legal description of the land or water bodies and beds thereof to be leased, the time when and the place where bids therefor will be received and publicly opened, whether the bid must be for the whole or may be for any particularly described portion of the land or water bodies and beds thereof advertised, any particular minimum consideration deemed by the lessor in its best interest, and such other requirements or information as the lessor may deem necessary. If the lands or bodies of lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof are situated in two or more parishes, the advertisement shall be published in the official journal for each of the parishes in which a part of such lands or water bodies may be located.

(2) In addition to Paragraph (1) of this Subsection, the applicant shall provide notice by regular or certified mail of the application for the lease to any residence or business located within one-half mile of the land and bodies of lakes, bays, or coves, sea, arms of the sea, or other navigable waters and beds to be leased.

B. Upon receipt of an application for a lease under the provisions of this Subpart, the lessor shall provide notification of such to the Department of Wildlife and Fisheries.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.5 - Submission and opening of bids; execution of leases

§148.5. Submission and opening of bids; execution of leases

A. Sealed bids shall be mailed or delivered to the lessor at the time and place designated in the advertisement and shall be held confidential by the lessor.

B. On the date and at the time and place advertised, the bids shall be publicly opened by the lessor. The lessor may accept the bid or bids submitted that are determined to be the most advantageous to the lessor and may execute any lease granted under such terms and conditions as it may deem proper in accordance with the provisions of this Subpart. The lessor, however, shall have the right to reject all bids in its sole discretion. All leases signed by the lessor or by the lessor's duly authorized representative shall be executed in as many copies as may be necessary to meet the following requirements: one copy shall be furnished to the lessee; one copy shall be furnished to the Department of Wildlife and Fisheries; one copy shall be recorded in the conveyance records of the parish or parishes wherein the land or water bodies lie; and one copy shall be retained in the records of the lessor.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.6 - Restrictions on area; term; consideration

§148.6. Restrictions on area; term; consideration

A. No lease shall cover an area larger than six hundred forty acres, provided, however, a lease for the underground storage of oil, natural gas, liquid hydrocarbons, or carbon dioxide in an underground reservoir shall be limited only by the extent of the underground storage reservoir beneath the lands or water bodies and beds leased. All leases shall be for a term which may be determined by the lessor and advertised as such, but not exceeding twenty-five years. A lease may also provide to lessees an option to renew and extend the lease, or for a renewal and extension subject to approval by the lessor, upon such terms and conditions as may be advertised and stipulated in the lease, so long as the total of any such options, or renewals or extension do not exceed an additional period of twenty-five years. The lease shall grant to the lessee the right to remove from the leased premises at any time during the life of the lease any and all property placed thereon by the lessee.

B. All leases executed under the provisions of this Subpart shall provide for reasonable consideration as set forth in the advertisement, which may include, among other consideration, any one or combination of the following: bonus, rental, or consideration for injection or withdrawal of stored product.

C. Any contract entered into for the lease of state lands for any purpose shall require that access by the public to public waterways through the state lands covered by the lease shall be maintained and preserved for the public by the lessee. The provisions of this Section shall not prohibit the secretary of the agency having control over the property from restricting access to public waterways if he determines that a danger to the public welfare exists. The provisions of this Section shall not apply in cases involving title disputes.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 1999, No. 1142, §1; Acts 2008, No. 315, §1.



RS 30:148.7 - Supervision of leases

§148.7. Supervision of leases

The lessor shall have full supervision of leases to see that the terms and stipulations thereof are complied with and may take any appropriate action, and file any suit to protect the interest of the lessor, or annul any lease for sufficient cause.

Acts 1995, No. 88, §1, eff. June 12, 1995.



RS 30:148.8 - Oil, gas and mineral rights not affected; exceptions

§148.8. Oil, gas, and mineral rights not affected; exceptions

Nothing in this Subpart is intended to authorize the leasing of lands or bodies of lakes, bays or coves, sea, arms of the sea, or other navigable waters and beds thereof for the exploration and development of same for the production of oil, gas, sulphur, or other minerals, provided, however, such absence of authorization shall not be construed as prohibiting drilling for the purpose of injection, storage, or withdrawal of any stored oil, natural gas, liquid hydrocarbons, or carbon dioxide into or from any underground reservoirs or salt dome caverns, or the drilling of wells for the purpose of making caverns in salt domes covered by any lease granted pursuant to the provisions of this Subpart. Such absence of authorization shall not be construed to prohibit the production of any oil, natural gas, or liquid hydrocarbons which may remain in a partially depleted underground reservoir determined by the commissioner of conservation of the state of Louisiana to be suitable for use as an underground storage reservoir in accordance with the provisions of this Title.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §1.



RS 30:148.9 - Oil; natural gas; liquid hydrocarbons; carbon dioxide; lease for underground storage

§148.9. Oil; natural gas; liquid hydrocarbons; carbon dioxide; lease for underground storage

A. Any lease for the underground storage of oil, natural gas, liquid hydrocarbons, or carbon dioxide granted pursuant to the provisions of this Subpart shall be granted conditionally and shall not be final until the following conditions are met:

(1) Lessee shall request a public hearing with the commissioner of conservation within sixty days after the conditional award of such lease.

(2) After the public hearing is held, the lessee shall obtain an order from the commissioner of conservation finding that the proposed project is in the public interest.

B. Any lease granted hereunder shall be subject to the provisions of R.S. 30:18, 22, and 23, Statewide Order No. 29-M (LAC 43:XVII.Chapter 3), and Statewide Order No. 29-N-1 (LAC 43:XVII.Chapter 1), as applicable.

(1)-(3) Repealed by Acts 2008, No. 315, §2.

Acts 1995, No. 88, §1, eff. June 12, 1995; Acts 2008, No. 315, §§1, 2; Acts 2013, No. 367, §1, eff. June 12, 2013.



RS 30:150 - Louisiana Royalty Relief Dry Hole Credit Program; requirements; conditions; limitations; expiration

SUBPART A-3. LOUISIANA ROYALTY RELIEF

DRY HOLE CREDIT PROGRAM

§150. Louisiana Royalty Relief Dry Hole Credit Program; requirements; conditions; limitations; expiration

A. Notwithstanding any other provision of law to the contrary, the Department of Natural Resources may by rule provide a dry hole credit program as set forth in this Section for certain drilling in mineral leases on state-owned lands or state-owned water bottoms in the coastal zone, as defined in R.S. 49:214.24.

B. The requirements for the royalty relief dry hole credit are as follows:

(1) Drilling of a well qualified to earn a dry hole credit must have started on or after July 1, 2005.

(2) The well must be drilled on state-owned lands or state-owned water bottoms in the coastal zone, as defined in R.S. 49:214.24, pursuant to a mineral lease with the state.

(3) The well must be drilled to a depth of greater than 19,999 feet true vertical depth.

(4) The well must reach the target qualifying depth, be logged by suitable geophysical techniques for presentation to and verification by the office of mineral resources, and not be commercially productive of oil or gas.

(5) The geophysical well information for the dry hole is released to the office of mineral resources for public use.

(6) Other than state income tax credit, a state tax credit or royalty modification is not otherwise available or is not claimed for the well, or is surrendered and canceled retroactively to the beginning of such credit or royalty modification if a dry hole credit is claimed.

(7) The dry hole well records and reports shall at all times be open to inspection and audit by the Department of Natural Resources.

(8) The royalty relief dry hole credit is available and taken subject to, and in compliance with, the provisions of this Section.

(9) The royalty relief dry hole credit is applied for and obtained prior to June 30, 2009.

C.(1) The royalty relief dry hole credit shall be in the form of a deduction from future royalty payments due to the state on production derived from depths of greater than nineteen thousand nine hundred and ninety-nine feet true vertical depth from any new well drilled on state-owned lands or state-owned water bottoms in the coastal zone, as defined in R.S. 49:214.24, subsequent to the dry hole for which drilling commences on or after July 1, 2005. The deduction shall be the lesser of: (a) five billion cubic feet of natural gas production, or (b) fifty percent of the cost of the dry hole well. The cost of the dry hole well shall be calculated and determined in accordance with rules, methods and procedures adopted by the State Mineral and Energy Board. The royalty relief shall be prorated over a thirty-six month period, provided that the net royalty payments to the state shall not be less than the minimum required by R.S. 30:127. If application of the credit would result in payments less than that required by R.S. 30:127, the office of mineral resources may extend the royalty relief credit for an additional period of up to twenty-four months to allow full use of the credit, up to a total of sixty months.

(2) The dry hole shall be proportional to the state percentage of the unit of the producing well.

(3) If the dry hole was drilled on mixed interest property, the Mineral Board shall determine the proportion of the dry hole credit to be given.

D. If a dry hole credit is offered as provided in this Section, the Department of Natural Resources, office of mineral resources, shall certify qualification for the royalty relief dry hole credit, and provide forms and procedures relative to such certification. Application and obtaining certification as a well qualified to receive the royalty relief dry hole credit must be completed prior to drilling of the qualifying well.

E. No more than a maximum total of twenty wells shall be certified by the department under the program as qualifying for royalty relief dry hole credit. On and after June 30, 2009, no well shall be eligible or certified by the department as qualifying for royalty relief dry hole credit.

F. To utilize the royalty relief dry hole credit:

(1) Application shall be made to the office of mineral resources for approval to utilize the credit and designate the royalty obligation to which the credit will be applied.

(2) The applicant shall agree to fully compensate for the adverse impacts to coastal wetlands in an amount equal to at least one hundred twenty-five percent of the habitat value of the affected wetlands, calculated in accordance with an evaluation method adopted by the Department of Natural Resources.

(3) The royalty relief dry hole credit must be utilized within four years from the date the credit is issued by the office of mineral resources , except for extensions of the credit as authorized in Subsection C herein.

G. Regardless of when obtained, all royalty relief dry hole credits authorized by this Section shall expire on June 30, 2013.

H. The Department of Natural Resources shall promulgate and adopt rules in accordance with the Administrative Procedure Act to implement the provisions of this Section if a dry hole credit program is established.

I. The provisions of this Section shall expire and terminate on June 30, 2013.

J. The provisions of this Subpart shall be known and may be cited as the Developed Resources In Louisiana (DRIL) Act of 2005.

Acts 2005, No. 298, §1, eff. June 29, 2005; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:151 - Agency" defined

SUBPART B. LEASES BY STATE AGENCIES

§151. "Agency" defined

In this Subpart the term "agency" means a levee district, drainage district, road district, school district, school board, or other board, commission, parish, municipality, state university, state college, state penal or charitable institution or agency, unit or institution of the state or subdivision thereof.



RS 30:152 - Agency lands; school boards sixteenth section lands; leases authorized

§152. Agency lands; school boards sixteenth section lands; leases authorized

A. Every agency is authorized to lease its land for the development and production of minerals. School boards are authorized to lease sixteenth section lands for the development and production of minerals.

B. The provisions of R.S. 30:148.1 through 148.7 and R.S. 47:648.1 shall not authorize the breach of any term or condition of any state agency lease applying to lands or mineral interest owned or administered by any school board.

Acts 1940, No. 162, §2; Acts 1983, No. 493, §1; Acts 1988, No. 514, §1, eff. July 8, 1988.

{{NOTE: SEE ACTS 1988, NO. 514, §3 REGARDING ACT 613.}}



RS 30:153 - Agencies may lease or administer through State Mineral and Energy Board

§153. Agencies may lease or administer through State Mineral and Energy Board

A. Any agency may by resolution direct the State Mineral and Energy Board to lease its land in the manner provided in Subpart A of this Part. The bonus money, if any, received for the lease shall be transmitted by the State Mineral and Energy Board to the agency. After the execution of the original lease, all rights and authority in connection therewith shall be vested in the agency to the same extent as if the agency had itself leased the land.

B. Upon request, the State Mineral and Energy Board may administer and manage the leases of any levee district, state university, state college, state penal or charitable institution, or agency, unit, or institution of the state. If the State Mineral and Energy Board agrees to administer and manage such leases, the parties shall enter into a cooperative endeavor agreement to accomplish this purpose.

Amended by Acts 1950, No. 290, §3; Acts 2008, No. 93, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:154 - Signing of papers and disposition of funds when agency leases own lands; deposit

§154. Signing of papers and disposition of funds when agency leases own lands; deposit

A. When an agency chooses not to avail itself of the provisions of R.S. 30:153 but leases its own lands, the agency shall sign all necessary or customary division orders or other documents incident to the production and sale of products under the lease.

B. When an agency leases its own lands it shall receive and receipt for all sums accruing to it and shall deposit these funds to its account.

C. In all cases where sixteenth section or school indemnity lands are leased, either by the State Mineral and Energy Board or the school board, all funds realized from these leases shall be paid to the school board of the parish where the lands are situated and credited to the current school fund of that parish, except that in the case of school indemnity lands, the lease shall be made by the State Mineral and Energy Board only and the funds credited to the parish school board entitled thereto.

D.(1) In all cases where title to land exclusive of sixteenth section or school indemnity lands has been acquired by a school board for the benefit of a particular school or school district by grant or purchase without the incurring of any obligation, including but not limited to bonded indebtedness, by the residents of such school district, funds realized from a lease of such lands by either the school board or the mineral board, shall be paid to the school board. The school board shall have the option of either crediting all or part of these funds to either a special account to be applied to the uses of the particular school or school system for whose benefit the grant or purchase was made, or of crediting all or any part of such funds to the general fund of the school board to be used for purposes for which such fund may be used.

(2) In all cases where the acquisition of such lands involves the incurring of an obligation, including but not limited to bonded indebtedness, by the residents of a particular school district, the board shall have the same option as provided in R.S. 30:154(D)(1); however, if no other funds, including the tax revenues of such district, are available to pay such obligation, then the school board shall use all funds from such leases necessary to pay the obligation incurred to acquire such lands.

(3) If the particular school or school district specified in the grant no longer exists, the funds shall be placed in the general fund of the school board.

E. Deposit that may be required to be submitted with each bid shall be in the form of certified check, cashier's check or bank money order.

Amended by Acts 1952, No. 353, §1; Acts 1973, No. 123, §1; Acts 1983, No. 219, §1, eff. June 24, 1983; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:155 - Alternative procedures

§155. Alternative procedures

If an agency does not avail itself of the provisions of R.S. 30:153, it may lease its lands for mineral purposes on its own motion, or on written application, by advertising and letting in the manner provided by this Subpart, subject however to approval of the State Mineral and Energy Board as provided in R.S. 30:158.

Amended by Acts 1975, No. 687, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:156 - Procedure when agency leases its own lands

§156. Procedure when agency leases its own lands

A person desiring to lease from a state agency shall make application with deposit to the agency in the same manner as is set forth in R.S. 30:125 for application with deposit to the mineral board. The agency shall itself advertise, receive bids at its domicile, and lease in the same manner and subject to the same restrictions applicable to leases by the State Mineral and Energy Board under R.S. 30:126 and 127. The agency has the same powers over leases granted by it as are granted the State Mineral and Energy Board in R.S. 30:129.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:157 - Repealed by Acts 1950, No. 292, 1

§157. Repealed by Acts 1950, No. 292, §1



RS 30:158 - Approval of lease by board

§158. Approval of lease by board

No lease executed under the authority of this Subpart shall be valid unless the agency obtains its approval by the State Mineral and Energy Board. The authority of the State Mineral and Energy Board shall be ministerial with regard to whether or not the agency has correctly followed the procedural steps in granting the lease in question, and discretionary with regard to whether or not the terms of the agency lease are in the best interest of the agency and the public which it serves. A lease made under the provisions of this Subpart which is not approved by the State Mineral and Energy Board and countersigned by the duly authorized officer of that body is null and void.

Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:159 - State banks in liquidation, leases subject to approval, how

§159. State banks in liquidation, leases subject to approval, how

All mineral leases entered into by state banks in liquidation shall be subject to the approval of the State Mineral and Energy Board and of the district court having jurisdiction of the liquidations.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:171 - State departments and agencies; permits to lessees for directional drilling; permits to erect structures, etc.

SUBPART C. LEASES BY STATE AGENCIES;

GENERAL PROVISIONS

§171. State departments and agencies; permits to lessees for directional drilling; permits to erect structures, etc.

Any department or agency of the state may grant on lands of which it has title, custody, or possession:

(1) A permit, lease, or servitude to engage in directional drilling in search of minerals underlying adjacent water bodies. Directional drilling is drilling deviating from the vertical plane.

(2) A permit, lease, or servitude to erect structures and enjoy all privileges on the lands necessary or convenient in the development and transporting of minerals underlying adjacent water bodies.

The five year limitation of R.S. 41:1217 shall not apply to these grants.

No grantee shall exercise any rights without first obtaining a valid mineral lease of the adjacent water bottoms.



RS 30:172 - Lessees may construct breakwaters, etc.

§172. Lessees may construct breakwaters, etc.

Any person holding or acquiring a lease from the state for the development and production of minerals from lands including water bottoms belonging to the state, shall be authorized, in the conduct of the operations under the lease, to build, install and exclusively control, upon the shores, banks or water bottoms covered by the lease, breakwaters, platforms, fills, islands, (through excavation, pumping process or otherwise) and other constructions and facilities that he may find necessary or convenient for the exploitation, production, storing, treating, processing, refining, conveying, transporting and marketing of minerals produced under such lease and under leases covering other lands in the vicinity. Should any island or fill be made within navigable waters, a permit shall first be secured from the Register of the State Land Office and approved by the commissioner of conservation.

Amended by Acts 1950, No. 74, §1.



RS 30:173 - Private rights not to be affected; United States government, permission of

§173. Private rights not to be affected; United States government, permission of

Existing private rights shall not be affected in any way by the rights granted in R.S. 30:171. Permission must be obtained from the United States government to construct works in navigable waters.



RS 30:174 - To 178 Repealed by Acts 1962, No. 9, 9.

§174. §§174 to 178 Repealed by Acts 1962, No. 9, §9.



RS 30:179.1 - To 179.7 Repealed by Acts 1964, No. 311, 6

§179.1. §§179.1 to 179.7 Repealed by Acts 1964, No. 311, §6



RS 30:179.8 - To 179.10 [Blank]

§179.8. §§179.8 to 179.10 [Blank]



RS 30:179.11 - Authorization to enter into agreements during controversy relating to submerged lands

§179.11. Authorization to enter into agreements during controversy relating to submerged lands

In regard to the controversy between the United States and the state of Louisiana as to whether any portion of any submerged land is owned and controlled by the state of Louisiana under the provisions of the Submerged Lands Act (43 U.S.C.A. §1301 et seq.) (Public Law 31, 83rd Congress; 67 Stat. 29), or whether such lands are owned and controlled by the United States under the provisions of the Outer Continental Shelf Lands Act (43 U.S.C.A. §1301 et seq) (Public Law 212, 83 Congress; 67 State. 462), or any amendment or revision thereof, the State Mineral and Energy Board is authorized, with the concurrence and approval of the Governor, to negotiate and enter into agreements for and on behalf of the state of Louisiana, with any lessee or future lessee of the state of Louisiana, to negotiate and enter into tentative agreements or stipulations with the United States, or any present or future grantee or lessee of the United States, respecting the ownership and boundaries of such lands and operations under any mineral lease on any other sums payable thereunder, including withdrawals from such deposits in escrow or impoundment, pending the settlement or adjudication of the controversy. Payments or deposits made pursuant to any such agreement shall be considered as being in compliance with the terms of the applicable lease. Upon the final settlement or adjudications of such controversy, all sums so impounded shall be paid to the parties entitled thereto. Any sums finally determined to be payable to the state of Louisiana shall be deposited with the proper state agency in accordance with the constitution and laws of this state.

Acts 1964, No. 311, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:179.12 - Ratification by legislature of any final agreements or stipulations

§179.12. Ratification by legislature of any final agreements or stipulations

No final agreement or stipulation negotiated with the United States by the State Mineral and Energy Board with the concurrence and approval of the governor, respecting the ownership and boundary of such lands, which changes or modifies the historic seaward boundary of the state of Louisiana as established by Act 33 of 1954 (R.S. 49:1), or which leases to the United States any part of the bonuses, rents, royalties and other sums heretofore or hereafter deposited in escrow or impoundment under the provisions of the Interim Agreement of October 12, 1956, between the United State and the state of Louisiana, shall be binding on the state of Louisiana until such agreement or stipulation shall have been ratified by a majority vote of both Houses of the Louisiana Legislature.

Acts 1964, No. 311, §2; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:179.13 - Necessity for payment prior to ratification

§179.13. Necessity for payment prior to ratification

No agreement provided for in R.S. 30:179.11 shall be construed or considered as a ratification by the state of Louisiana of any mineral lease covered by such agreement unless the lessee shall, within ninety days after final settlement or adjudication of any such controversy, pay to the state of Louisiana, in addition to the funds deposited in escrow, any and all bonuses, rentals, royalties and other considerations due and payable under the terms of the said lease agreement and not theretofore paid to the state of Louisiana. The state of Louisiana, through the same authorities hereinabove set forth, shall, on receipt of such payments, enter into a ratification agreement with the said lessee or, at its option, execute a new lease agreement in favor of the lessee on the state form then currently in use, but containing the same expiration date, rental and royalty provisions and drilling obligations as those contained in the original lease contract; provided, that the terms and conditions of the lease and of the escrow agreement referred to in R.S. 30:179.11 have been fully complied with. Nothing herein contained shall prejudice the rights of the state in the event that the lessee shall fail to make payment of the bonuses, rentals, royalties and other considerations which may be due and payable to the state of Louisiana as provided in this Section.

Acts 1964, No. 311, §3.



RS 30:179.14 - Prior agreements not affected

§179.14. Prior agreements not affected

No provision of R.S. 30:179.11 to 30:179.14 shall be construed to impair any obligation of any agreement made and entered into within the authority and pursuant to the provisions either of Act 38 of 1956 or 352 of 1958, or Act 9 of 1962, and any such agreement made pursuant to and within the authority of any of said Acts is hereby ratified, validated and confirmed.

Acts 1964, No. 311, §4.



RS 30:181 - To 185 Repealed by Acts 1960, No. 358, 1, effective July 8, 1960

PART III. LEASES ON LAND OWNED IN INDIVISION

BY FIVE HUNDRED OR MORE PERSONS

§181. §§181 to 185 Repealed by Acts 1960, No. 358, §1, effective July 8, 1960



RS 30:186 - Distribution of funds

§186. Distribution of funds

A. Within a reasonable time after the receipt of any funds received under or on account of any such oil, gas or other mineral lease as rental, bonus, royalty or otherwise, the State Mineral and Energy Board shall deposit in the registry of the district court having jurisdiction in the parish wherein said property is situated in more than one parish, then in the registry of any district court having jurisdiction over any parish wherein a part of said immovable property is situated, all of the funds so received, less and except sums authorized to be deducted by the mineral board under R.S. 30:188, and shall thereafter be relieved of all liability for the payment of such funds upon complying with the requirements of R.S. 30:187.

B. Any such funds that the State Mineral and Energy Board presently possesses shall be deposited in the registry of the court as set out in Subsection A of this Section within a reasonable time after July 8, 1960.

Acts 1952, No. 513, §6. Amended by Acts 1960, No. 358, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:187 - Judicial procedure

§187. Judicial procedure

The State Mineral and Energy Board shall present to the said district court having jurisdiction an application drawn in the usual form of a petition in a civil case and said petition shall contain (a) the name and domicile of the applicant (b) a full and complete account of how the applicant came into possession of the funds deposited and (c) the list of co-owners required and described in R.S. 30:185. However, applicant may add any list of owners which were not included in the original application on behalf of any claimant received by the applicant. It shall not be a prerequisite to the filing of this petition that a dispute exists over the ownership of the funds. The State Mineral and Energy Board shall not be obligated to make any investigation of title whatsoever beyond said list furnished pursuant to R.S. 30:185. The State Mineral and Energy Board shall pray for service on all persons listed in the petition as claiming or having an interest in the funds deposited and shall pray further that all such persons named in the petition shall be cited to answer and make such claims to the funds as they may desire; and further, that all persons claiming or having an interest in such funds as they may desire; and further, that all persons claiming or having an interest in such funds, whether named in the petition or not, shall be cited by publication to answer and make such claim to the funds as they may desire. The notice by publication herein referred to shall be made six times during the sixty days immediately following the filing of the petition in the official journal of the parish in which the suit is filed and in the state official journal six times during said sixty day period. All parties however cited, whether personally or by publication, shall appear and answer the petition no later than seventy-five days from the date of the filing of the petition. The court after a full hearing shall determine the ownership of the funds and in the event the court should determine that part of the funds are owned by persons unknown, or missing, then the court shall direct that such funds be delivered to the Collector of Revenue, State of Louisiana, except that in the parish of Orleans, said funds shall be delivered to the Public Administrator thereof.

Acts 1952, No. 513, §7. Amended by Acts 1960, No. 358, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:188 - Distribution of funds and administration of leases

§188. Distribution of funds and administration of leases

A. The applicant depositing the money, namely, the State Mineral and Energy Board, shall not be required to pay any costs in the proceedings. All costs of all parties plaintiff, defendant, intervener, or otherwise, to the suit, shall be paid out of the funds deposited, with preference and priority over any and all persons. However, the successful litigant for the funds deposited may recover all costs which have been paid out of the funds deposited, from the other litigant or litigants who contested his right thereto.

B. At or after the conclusion of the proceedings instituted pursuant to R.S. 30:187, the State Mineral and Energy Board may, from time to time, employ any of the following procedures or combinations thereof, to effect the distribution of funds received by virtue of leases granted under R.S. 30:184, and for the administration of such leases:

(1) The State Mineral and Energy Board may distribute such funds and administer such leases itself, either through its personnel or through persons with whom it contracts for such distribution and administration.

(2) The State Mineral and Energy Board may create one or more trusts, naming one or more persons, firms, or corporations, as trustee or trustees, and transfer to such trustees any or all of its rights and duties under any or all such leases, for the benefit of the owners of the land or interests therein. The State Mineral and Energy Board may impose such terms and conditions in the trust as it deems desirable, and, to the extent applicable and not in conflict with such terms and conditions, the Louisiana Trust Code shall thereafter govern such trust. The term of the trust may be as long as any such leases are in force and effect, and the trustee or trustees shall be responsible for the distribution of such funds and administration of such leases.

(3) The State Mineral and Energy Board, upon written notice to the court in which proceedings provided for in R.S. 30:187 have been instituted, may cause such court to distribute the funds and administer the leases. The State Mineral and Energy Board shall deposit all funds received by it in the registry of such court and shall thereafter be relieved of all responsibilities therefor. The court, in such proceedings, may appoint such experts to assist it as may be necessary, and may appoint a person as master or receiver for the purpose of performing and supervising the actual work of such distribution and administration.

C. Any agency, entity or person charged with the responsibility for distribution of such funds and administration of the leases shall be entitled to deduct from any funds received by it under any such leases an amount equal to ten per cent (10%) thereof, to defray the costs and expenses of such distribution and administration. Any court, however, shall be entitled to deduct from such funds the actual amount of expenses incurred in such proceedings, or ten per cent (10%) of such funds, whichever amount is greater. No distribution shall be made by any such agency, entity, person or Court unless the amounts so deducted and on hand are sufficient to defray the cost of such distribution. Distribution may be made to owners quarterly, annually, or at such other intervals as may be deemed to be reasonable, giving consideration to the number of owners, the amount of income, and the costs of distribution. If at the termination of the leases there remains on hand any amount so deducted and not needed to defray the costs of distribution and administration, such amount shall be distributed to the owners.

D. If at any time the lands leased should become owned by fewer than one hundred persons or anytime after July 1, 2007, the agency, entity, person, or court then having the responsibility for such distribution and administration may execute an assignment or order transferring all rights, duties, and responsibilities under such leases to such co-owners as then certified by the trust and thereafter be relieved of all such rights, duties, and responsibilities with respect to such land and leases.

Acts 1952, No. 513, §8. Amended by Acts 1960, No. 358, §1; Acts 1963, No. 120, §1; Acts 1964, Ex.Sess., No. 4, §1; Acts 2007, No. 451, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:201 - EXPLORATION AND PROSPECTING

CHAPTER 3. EXPLORATION AND PROSPECTING

§201. §§201 to 203 Repealed by Acts 1977, No. 185, §1, eff. July 5, 1977



RS 30:204 - Repealed by Acts 1997, No. 294, 2.

§204. Repealed by Acts 1997, No. 294, §2.



RS 30:205 - Repealed by Acts 1992, No. 984, 18.

§205. Repealed by Acts 1992, No. 984, §18.



RS 30:206 - Publication of survey

§206. Publication of survey

The results of the geological surveys shall be published by the Department of Natural Resources.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:207 - Office space to be furnished

§207. Office space to be furnished

The president of the Louisiana State University and the director of the school of geology shall furnish the State Department of Conservation with adequate office space to carry out the survey under R.S. 30:206.



RS 30:208 - Exploration of public lands

§208. Exploration of public lands

The State Mineral and Energy Board may explore and develop the mineral resources of lands belonging to the state which might lease under Subpart A of Part II of Chapter 2 of this Title.

Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:209 - State Mineral and Energy Board, authority of

§209. State Mineral and Energy Board, authority of

In order to carry out the provisions of R.S. 30:208, the State Mineral and Energy Board may:

(1) Conduct geological and geophysical surveys of any kind, or cause them to be conducted on its behalf under contracts granting exclusivity of operations to the contracted party, and further providing for acquisition of seismic data by the state.

(2) Equip, drill, and operate wells or mines for the production of minerals. If a party is found to be equipping, drilling, or operating wells or mines for the production of minerals and the office of mineral resources finds that it is in the best interest of the state, the office may allow that party to continue such activity under the oversight of the office. Further, the office may collect from that party, after deduction of reasonable costs of drilling, equipping, and operating wells, the value of production from those wells. Revenues collected under the provisions of this Paragraph shall be credited to the Mineral and Energy Operation Fund in the state treasury.

(3) Construct, operate, and maintain necessary or convenient facilities for saving, transporting, and marketing mineral production.

(4)(a) Enter into operating agreements whereby the state receives a share of revenues from the production of oil, gas, and other minerals after deduction of costs, in whole or in part, such as for drilling, testing, completion, equipping, or operating a well or wells, as may be agreed upon by the parties, and assumes all or a portion of the risk cost of development or production activity in those situations where the board determines it is in the best interest of the state, either in equity or in developmental productivity to do so, such as, but not limited to the following illustrations:

(i) Taking over an abandoned well with appropriate land area in an attempt to reestablish production rather than plug and abandon the well.

(ii) Reestablishing a reasonable prospective productive area around a well already drilled wherein the lease was lost through an oversight or technicality.

(iii) Establishing a contract on unleased state acreage within an established unit.

(iv) Establishing a contractual agreement on acreage where title is disputed and production from the disputed acreage is being settled.

(b) The office of mineral resources, on behalf of the mineral board, shall administer all operating agreements. After deposit of all production payments to the Bond Security and Redemption Fund, an amount equal to twenty-five percent of the production payments from any operating agreement entered into after August 15, 1997, shall be credited to the Mineral and Energy Operation Fund for appropriation to the Department of Natural Resources.

(c) Any costs for which the state is held liable shall be paid only from revenues received by the state through production payments.

(d) Those operating agreements entered into by the State Mineral and Energy Board prior to August 15, 1997, are hereby ratified as being in compliance herewith.

(e) Upon a two-thirds vote of the members of the State Mineral and Energy Board and after a public hearing conducted in the affected parish pursuant to R.S. 30:6, enter into operating agreements whereby the state receives a share of revenues from the storage of oil, natural gas, liquid or liquefied hydrocarbons, or carbon dioxide, in whole or in part, as may be agreed upon by the parties, and assumes all or a portion of the risk of the cost of the activity in those situations where the board determines it is in the best interest of the state either in equity or in the promotion of conservation to do so, such as but not limited to the following illustrations:

(i) Creating caverns in salt domes for the storage of hydrocarbons or carbon dioxide.

(ii) Establishing a hydrocarbon or carbon dioxide storage facility in an underground reservoir.

(iii) Taking over an abandoned surface or underground storage facility in order to maximize the useful life of the existing facility.

(iv) Establishing a contractual agreement for the operation of a carbon dioxide storage facility for the storage and distribution of carbon dioxide for secondary or tertiary recovery operations.

(v) Establishing a contractual agreement on unleased acreage or where title is disputed to promote utilization of the state's resources for storage.

(5) Do all other things which may appear to be necessary or desirable.

Acts 1997, No. 530, §1; Acts 2002, 1st Ex. Sess., No. 106, §1, eff. April 18, 2002; Acts 2003, No. 993, §1, eff. July 2, 2003; Acts 2008, No. 610, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:209.1 - Acquisition of geological information

§209.1. Acquisition of geological information

A. The right of the State Mineral and Energy Board under R.S. 30:209 to conduct or contract for geophysical and geological surveys and other operations on lands which the board might lease for the state in order to carry out the provisions of R.S. 30:208, relative to exploration and development of mineral resources shall include the right to acquire and receive, either as owner in its own right or licensee, from the company acquiring and processing the data under the geophysical or geological surveys, and geophysical, geological, and engineering information and data acquired or processed from the surveys or operations conducted on any lands, whether public or private, for evaluation, administration, and development of the mineral resources of state-owned properties.

B.(1) Information and data acquired as authorized by Subsection A of this Section shall be confidential for all purposes consistent with the terms of acquisition and shall be made available only to the State Mineral and Energy Board, and the commissioner of conservation at the sole discretion of the board, who shall keep such information and data confidential and may use such information and data only in the lawful, official administration and development of publicly owned lands. Whoever knowingly and willfully violates the provisions of this Subsection shall be punished by the penalties provided by R.S. 30:213(B).

(2) Notwithstanding Paragraph (1), the owner of the information and data with the right to license may give permission, under any restrictions and limitations which the owner may deem necessary, to release such information and data for specific purposes proposed by the state. Any release pursuant to this Paragraph and in compliance with the restrictions and limitations set forth by the owner shall not be a violation of this Subsection.

Added by Acts 1975, No. 288, §1; Acts 1997, No. 531, §1; Acts 2006, No. 520, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:210 - Permits to prospect on highway rights of way, and on other lands subject to non-highway rights of way, servitudes and easements; injunctive relief and attorneys' fees

§210. Permits to prospect on highway rights of way, and on other lands subject to non-highway rights of way, servitudes and easements; injunctive relief and attorneys' fees

A. No board, commission, agency or department of the state shall issue a permit to any person to prospect by means of torsion balance, seismograph explosions, mechanical device, or otherwise, for minerals, or for any other purpose, on any right of way, easement or servitude granted for highway purposes whether owned by the state or its agencies in fee simple, or otherwise, without requiring that the applicant furnish to the issuer in advance a complete list of all the owners of land abutting the right of way, easement or servitude on that side of the highway on which such prospecting is to occur, which area shall be expressly described in the permit, together with evidence of the furnishing to the abutting property owners of information concerning proposed operations and evidence of the consent of all such abutting property owners as provided in Subsection C.

B. No board, commission, agency or department of the state, nor any person holding a right of way, servitude or easement for non-highway purposes shall issue a permit to any person to prospect by means of torsion balance, seismograph explosions, mechanical device, or otherwise, for minerals, or for any other purposes, on land which the issuer does not own in fee simple without requiring that the applicant furnish to the issuer in advance evidence of the furnishing to the abutting property owners of information concerning proposed operations and evidence of the consent of the owner of the land in fee simple as provided in Subsection C.

C. Before any permit is issued under the provisions of Subsection A above, the applicant shall furnish to the issuer a complete list of abutting property owners, as required in this Section, evidence of the consent of the abutting property owners as provided in this Subsection C, and evidence that, prior to obtaining such consent, applicant has furnished to the abutting property owners a brochure, pamphlet or other writing setting out the name and address of the applicant and an explanation of the nature of the proposed operations to be made under the permit with respect to which consent is solicited, together with an affidavit sworn to by applicant, in the presence of a notary and two witnesses, confirming that applicant has complied with the requisites of Subsection A according to the best information available to applicant.

Before any permit is issued under the provisions of Subsection B above, applicant shall furnish to the issuer evidence of the consent of the owner of the property which is subject to the right of way, servitude or easement as provided in this Subsection C, and evidence that, prior to obtaining such consent, applicant has furnished to the abutting property owners a brochure, pamphlet or other writing setting out the name and address of the applicant and an explanation of the nature of the proposed operations to be made under the permit with respect to which consent is solicited, together with an affidavit sworn to by the applicant, or by a person duly authorized to act on behalf of said applicant, in the presence of a notary and two witnesses, confirming that the applicant has complied with the requirements of Subsection B according to the best information available to applicant.

The evidence of consent of abutting property owners and owners required in this Section may be in the form of a written consent by such owners or the applicant may confirm in the sworn affidavit prescribed in this Section that the consent of these landowners has been obtained verbally, which confirmation will be sufficient to satisfy the requirement of proof of consent of the property owners under Subsections A and B.

The issuer of permits under this Section shall not be required to verify or confirm the correctness of the documents furnished by the applicant.

Injunctive relief shall be available when violations of this Section occur, or when there is clear and convincing evidence that this Section will be violated. In the event that injunctive relief is granted, plaintiff shall be entitled to reasonable attorneys' fees and all costs of court, reserving unto plaintiff all rights to civil damages which he may be entitled to recover under the law.

Amended by Acts 1977, No. 639, §1; Acts 1978, No. 639, §1, eff. July 13, 1978.



RS 30:211 - Geophysical and geological survey, and public lands defined

§211. Geophysical and geological survey, and public lands defined

A. "Public lands" means lands belonging to the state or its agencies and which may be leased under Chapter 2 of this Title.

B. "Geophysical and geological survey" means magnetometer surveys, gravitymeter surveys, torsion balance surveys, seismograph surveys, using either the reflection or the refraction method, soil analysis surveys which tend to show the presence or absence of hydrocarbons, electrical surveys, using either the Eltran or some similar method and any method utilizing short wave radio.

Amended by Acts 1950, No. 316, §18.



RS 30:212 - Permits for surveys on public lands

§212. Permits for surveys on public lands

A. The State Mineral and Energy Board shall have exclusive authority to grant exclusive and nonexclusive permits to conduct geophysical and geological surveys of any kind on state-owned lands, including water bottoms. No person shall conduct a geophysical or geological survey on state-owned lands, including water bottoms, without obtaining a permit. These permits shall be granted pursuant to rules promulgated under the provisions of the Administrative Procedure Act by the Department of Natural Resources. No permit shall be granted covering lands over which the state has a mere servitude without consent of the owner of the abutting property.

B. Any person desiring a permit to conduct geophysical and geological surveys of any kind on state-owned lands, including water bottoms, shall submit an application in writing to the office of mineral resources.

C. Any application that includes prospective areas on lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, may be rejected by the secretary of the Department of Wildlife and Fisheries for ecological reasons and the rights of lessors and donors.

D. After deposit to the Bond Security and Redemption Fund as required under the provisions of Article VII, Section 9(B) of the Constitution of Louisiana, the following amounts shall be deposited as follows:

(1) An amount equal to the amount received from geophysical and geological survey on lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, shall be immediately deposited into the Louisiana Wildlife and Fisheries Conservation Fund established by Article VII, Section 10-A of the Constitution of Louisiana, or other funds as may be required by law, deed, or acts of donation.

(2) Of the amount received from nonexclusive geophysical and geological surveys conducted on all other state-owned lands and water bottoms, twenty percent shall be deposited into the Louisiana Wildlife and Fisheries Conservation Fund and the remainder deposited into the Mineral and Energy Operation Fund created by R.S. 30:136.3.

(3) Of the amount received from exclusive geophysical and geological surveys conducted on all other state-owned lands and water bottoms, five dollars per acre shall be deposited into the Louisiana Wildlife and Fisheries Conservation Fund and the remainder deposited into the Mineral and Energy Operation Fund created by R.S. 30:136.3.

Amended by Acts 1954, No. 175, §1; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2003, No. 993, §1, eff. July 2, 2003; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:213 - Furnishing state information obtained under permits

§213. Furnishing state information obtained under permits

A.(1) For any permit issued prior to July 1, 2004, the holder of a permit to conduct geophysical and geological surveys shall furnish to the State Mineral and Energy Board or office of mineral resources maps showing the location of all shot points and detector or geophone setups located on the property and the dates on which they were used, together with the subsurface contours obtained as a result of the use of the points. Additionally, the permit holder shall deliver a copy of any and all seismic data acquired, including 3D, 2D, gravity, magnetic, and any other geophysical or geological data, in a format acceptable to the office of mineral resources. This information shall not extend to lands beyond the boundaries of the public property surveyed. This information shall be furnished to the office of mineral resources or the State Mineral and Energy Board within ninety days after completion of the final stacked and migration processing, but not more than six months after the completion of the survey. Except for the information included in a seismic permit, including the plat showing the geometric polygon of the area on which the seismic is to be shot, all other information, including maps, plots, and other data provided to the State Mineral and Energy Board hereunder shall be confidential and an exception to the provision of public records laws and shall not be released to any other agency or entity, or for any reason, including publication in a technical journal, absent a valid court order from a court of competent jurisdiction or absent written permission of, and under the strict limitations imposed by, the owner having authority to license said data.

(2) For any permit issued on or after July 1, 2004, the holder of a permit to conduct geophysical or geological surveys shall retain ownership of the data gathered and shall not be required to submit the data as required in Paragraph (1) of this Subsection. However, the State Mineral and Energy Board or the employees of the office of mineral resources shall be allowed to review the data. Except for the information included in a seismic permit, including the plat showing the geometric polygon of the area which the seismic is to be shot, all other information, including maps, plots, and other data reviewed by the State Mineral and Energy Board or the staff of the office of mineral resources hereunder shall be confidential and an exception to the provisions of public records laws and shall not be released to any other agency or entity, or for any reason, including publication in a technical journal, absent a valid court order from court of competent jurisdiction or absent written permission of, and under the strict limitations imposed by, the owner having authority to license said data.

B. Whoever knowingly and willfully violates the provisions of the Section or any rule or order of the State Mineral and Energy Board made thereunder shall be fined up to one hundred thousand dollars or imprisoned for not more than one year, or both.

Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2004, No. 578, §1, eff. July 1, 2004; Acts 2005, No. 449, §1, eff. July 11, 2005; Acts 2006, No. 520, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2010, No. 861, §13.



RS 30:214 - Permit for survey entailing use of public waters or bottoms

§214. Permit for survey entailing use of public waters or bottoms

Any person who makes or causes to be made a geophysical survey entailing the use of shot points in any lake, river, or stream bed or other bottoms, the title to which is in the public, shall obtain from the State Mineral and Energy Board a special permit therefor. This permit shall be granted under the rules and regulations which may from time to time be promulgated by the Department of Wildlife and Fisheries for the protection of oysters, fish, and wildlife.

Amended by Acts 1954, No. 175, §2; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:215 - Nonexclusive geophysical permits

§215. Nonexclusive geophysical permits

A. A nonexclusive permit to conduct seismic, geophysical, or geological surveying upon state-owned lands, including water bottoms, shall be valid for one year from the date of issuance. However, if operations commence within the year and are ceased due to unforeseen circumstances, the term may be extended for up to one year from the cessation of operations by the secretary of Department of Natural Resources. The permittee shall pay to the office of mineral resources at the time of application for the seismic permit a fee. Such fee shall be determined by the State Mineral and Energy Board at least every twelve months or as often as necessary. The fee shall be based upon market value but shall be no more than thirty dollars and no less than five dollars per acre.

B. The secretary of the Department of Wildlife and Fisheries may object to an application for a nonexclusive permit to conduct seismic, geophysical, or geological surveying on lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas. Upon the secretary's objections, the application shall be presented for final determination to the State Mineral and Energy Board.

Acts 1983, No. 662, §1; Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2008, No. 283, §1; Acts 2009, No. 196, §2, eff. July 1, 2009; Acts 2013, No. 58, §1, eff. May 30, 2013.



RS 30:216 - Exclusive geophysical permits

§216. Exclusive geophysical permits

A. An exclusive geophysical permit entitles the holder to the exclusive right to conduct geophysical or geological surveys of any kind for the term and area specified in the permit.

B.(1) After receiving an application to conduct exclusive geological or geophysical survey, the office of mineral resources shall evaluate the prospective area of survey in order to set the minimum terms which shall then be recommended and presented to the State Mineral and Energy Board for approval or rejection.

(2) For applications that include lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, the office of mineral resources shall evaluate the prospective area of survey in order to set the minimum terms which shall then be recommended and presented to the secretary of the Department of Wildlife and Fisheries for approval or rejection. If the recommended minimum terms are rejected by the secretary of the Department of Wildlife and Fisheries, the office of mineral resources in cooperation and consultation with the Department of Wildlife and Fisheries shall immediately set minimum terms. If the office of mineral resources and the Department of Wildlife and Fisheries are unable to set minimum terms, the recommendations from both entities shall be presented for final determination to the State Mineral and Energy Board.

C.(1) Upon setting of the minimum terms, the board may offer by public bid a permit to conduct geophysical and geological surveys on all or a portion of the lands described in the application. The board shall publish in the official journal of the state, and in the official journal of the parish where the lands are located, an advertisement which must appear in these journals not more than sixty days and no less than thirty days prior to the date for the opening of bids. The board may publish other such advertisements in its discretion. The advertisement shall contain a description of the land proposed to be surveyed, the time and place sealed bids shall be received and publicly opened, a statement that the bid may be for the whole or any particularly described portion of the land advertised, and any other information that the board may consider necessary. If the lands are situated in two or more parishes, the advertisement shall appear in the official journals of all the parishes where the lands may be partly located. The advertisement and any other published by the board shall constitute judicial advertisement and legal notice within the provisions of Chapter 5 of Title 43 of the Louisiana Revised Statutes of 1950.

(2) The board may also cause notices to be sent to those whom the board determines would be interested in submitting bids. Upon the request of the board, the office of mineral resources shall prepare and mail the notice of publication. A reasonable fee adopted pursuant to the Administrative Procedure Act to cover the cost of preparing the mailing of the notice of publication may be charged by the office of mineral resources. On its own motion and after complying with the policies adopted pursuant to the provisions of R.S. 36:354(A)(2), or at the request of the secretary of the Department of Natural Resources, the board shall advertise for bids for a permit in the same manner as if an application had been made therefor.

(3) At the time and place mentioned in the advertisement for the consideration of bids, the bids shall be publicly opened. Bids received by the mineral board may be opened at any state-owned buildings situated in the city in which the capitol is located. The mineral board has authority to accept the bid most advantageous to the state and may grant a permit upon whatever terms the board considers proper. The board may reject any and all bids or may grant a permit of a lesser quantity of property than advertised and withdraw the remainder of the property.

(4) If all written bids to survey lands, including water bottoms, under the jurisdiction of the Wildlife and Fisheries Commission, including wildlife management areas, wildlife refuges, public shooting grounds, or outdoor recreation areas, are rejected, the State Mineral and Energy Board, with consultation and cooperation with the Department of Wildlife and Fisheries, may immediately offer for competitive bidding a permit upon all or any designated part of the land advertised, upon terms most advantageous to the state. On all other state-owned lands, including water bottoms, if all written bids are rejected, the board may immediately offer for competitive bidding a permit upon all or any designated part of the land advertised, upon terms appearing most advantageous to the state. These offerings shall be subject to the board's right to reject any and all bids.

Acts 2000, 2d Ex. Sess., No. 8, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:217 - Unauthorized geological surveying on lands of another; registration requirements; penalties

§217. Unauthorized geological surveying on lands of another; registration requirements; penalties

A.(1) No person shall conduct geological surveys for oil, gas, or other minerals by means of a torsion balance, seismograph explosions, mechanical device, or any other method whatsoever, on any land, unless he has obtained the consent of either the owner or the party or parties authorized to execute geological surveys, leases, or permits as provided in the Louisiana Mineral Code.

(2) "Owner" as used herein shall not include a person or legal entity with only a surface or subsurface leasehold interest in the property.

(3) Whoever violates this Subsection shall be fined not less than five hundred dollars nor more than five thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

B.(1) Prior to entering onto any property, the person wishing to conduct geological surveys for oil, gas, or other minerals, by means of a torsion balance, seismograph explosions, mechanical device, or any other method whatsoever, shall file with the office of the clerk of court of either parish where such geological surveying is to be conducted, along with the necessary filing fees, written notification of his intention to conduct such exploration operations, which shall include the surveyor's name and address, the parish, and a map clearly designating the area to be surveyed and the identity of the assessed landowner of such property and the person or entity granting the permit to survey such property as well as the estimated time period of such operation.

(2) Upon receipt of such notification of intention, the clerk of court in each parish shall maintain copies of same in the regular oil and gas record books. If no oil and gas records are kept, such intentions shall be filed in the mortgage record books.

(3) A copy of this information, along with a certified copy of the filing, shall be transmitted by certified mail or hand delivered, by the person wishing to prospect for oil, gas, or other minerals, to the Department of Wildlife and Fisheries and to the assessed landowner.

(4) If the geological surveyor is a corporation, partnership or other form of legal entity, filing shall be in the name of the legal entity, and the names and addresses of the employees shall not be required.

(5) Whoever violates the filing requirements of this Subsection shall be fined not less than two hundred dollars nor more than one thousand dollars.

Amended by Acts 1977, No. 639, §2; Acts 1980, No. 435, §1; Acts 1983, No. 662, §1; Acts 1995, No. 296, §1.



RS 30:218 - Injunction not to lie in suits to restrain exploration for oil, etc., on state lands

§218. Injunction not to lie in suits to restrain exploration for oil, etc., on state lands

No injunction shall issue against lessees of the state or state employees to restrain exploration for minerals on state lands. In all cases plaintiff's remedy shall be judicial sequestration of the product of the exploration or its proceeds until the rights of all claimants are determined.



RS 30:219 - Release from sequestration

§219. Release from sequestration

The defendant may obtain release of the sequestered product or proceeds by giving bond. This bond shall be payable to the clerk of court and in an amount fixed by the judge as being the value of the product at the time of its release, with legal interest from final judgment.



RS 30:220 - Interlocutory decree for sale of sequestered oil

§220. Interlocutory decree for sale of sequestered oil

Prior to the release on bond, the judge may on application by either party after hearing, issue an interlocutory decree ordering the sheriff to sell the minerals at the highest market price then obtainable and to deposit the proceeds in a separate account in a bank to be designated by the court. The bank paying the highest rate of interest pending the litigation shall be selected by the judge.



RS 30:221 - Aerial photographs or mosaics; filing; copies; penalty

§221. Aerial photographs or mosaics; filing; copies; penalty

Any person who takes photographs from the air in this state for the purpose of making aerial maps or mosaics must file a list of these photographs or mosaics within thirty days after their completion with the State Department of Conservation. On request of the department a copy shall be furnished on the same scale as it is offered for sale to the public. The cost of these copies shall be borne by the department.

This Section does not apply to any federal agency or to any person making aerial photographs or mosaics for any federal agency.

Whoever violates this Section shall be fined not less than five hundred dollars nor more than one thousand dollars, or imprisoned for not less than thirty days nor more than six months, or both.



RS 30:251 - MEASUREMENT OF GASEOUS MINERAL

CHAPTER 4. MEASUREMENT OF GASEOUS MINERAL

HYDROCARBONS

§251. Manner of measuring

To insure the accuracy of all orifice-type meters used to measure the production of gaseous mineral hydrocarbons the differential pressure recording device of said meters shall be zeroed each chart changing date, the record thereof to be disclosed on the chart of each meter.

Acts 1958, No. 510, §1.



RS 30:252 - Testing, repairing and correcting of measuring equipment

§252. Testing, repairing and correcting of measuring equipment

All equipment used for the measuring of the production from the lease of gaseous mineral hydrocarbons sold or otherwise utilized off the lease shall be tested, and repaired and corrected, if necessary, not less than one time within each 6-month period.

Acts 1958, No. 510, §2.



RS 30:301 - LOUISIANA INVESTMENT FUND

CHAPTER 5. LOUISIANA INVESTMENT FUND

FOR ENHANCEMENT

§301. Policy and purpose

It is the determination of the legislature that the production of natural resources, more particularly oil and gas, will within the years to come, decline steadily, and that the revenues generated by these resources will decline as well, thereby decreasing the amount of funds which the state shall have to operate and carry out the functions which it has been assigned to accomplish. In order to preserve the benefits of these natural resources for future generations and to prevent the wasteful expenditures of revenues produced from these natural resources and to prevent in the future a situation wherein the citizens of the state will be unduly burdened with excessive taxes, it is the purpose of this Chapter, to provide the establishment of a trust fund into which the revenues from the oil and gas production of the state shall be deposited and shall remain, to be invested by the treasurer of the state as provided by law, and the interest thereon made available to the general fund to be used for the operation of the state.

Added by Acts 1979, No. 577, §1; Acts 1979, No. 791, §1, eff. July 18, 1979.



RS 30:302 - Louisiana Investment Fund for Enhancement (L.I.F.E.); established

§302. Louisiana Investment Fund for Enhancement (L.I.F.E.); established

There is hereby established a fund in the state treasury to be known as the Louisiana Investment Fund for Enhancement (L.I.F.E.), hereafter referred to as the "fund", into which the state treasurer shall each fiscal year, and beginning with the 1981-82 fiscal year, deposit from the revenues produced from the production of oil and gas within the state, after those revenues have been deposited in the Bond Security and Redemption Fund and remittance has been made to political subdivisions as required by Article VII, Section 4 of the Constitution of Louisiana, a portion of windfall revenues from oil and gas price deregulation. Such windfall revenues shall be those monies accruing to the state above a "base" which, for the purposes of this Chapter, is defined as the estimated level of collections from oil, gas, and other severance taxes and oil and gas production royalties in fiscal year 1980-81, those collections to be specified as one billion and eighty-five million dollars ($1,085,000,000) and comprised of:

(1) seven hundred sixty million dollars ($760,000,000) from oil, gas, and other severance taxes, and

(2) three hundred twenty-five million dollars ($325,000,000) from oil and gas royalty payments, excluding bonuses and rentals.

The above defined "base" shall be used to calculate the windfall revenues for fiscal year 1981-82. The treasurer shall determine each fiscal year subsequent to fiscal year 1981-82 a new "base" which shall be determined by multiplying the "base" for the previous fiscal year by the most recent annual change in the Consumer Price Index and then adding that product to the "base" for the previous year.

Added by Acts 1979, No. 577, §1; Acts 1979, No. 791, §1, eff. July 18, 1979. Amended by Acts 1980, No. 728, §3; Acts 1981, Ex.Sess., No. 41, §1, eff. Nov. 23, 1981.



RS 30:303 - Credits to the Louisiana Investment Fund for Enhancement

§303. Credits to the Louisiana Investment Fund for Enhancement

A. The secretary of the Department of Revenue and the assistant secretary of the office of mineral resources shall furnish the state treasurer with an itemized monthly report showing revenues collected from oil and gas production consisting of severance taxes and royalties respectively. On and after July 1, 1981, at any point during a fiscal year in which the state treasurer certifies that the total of collections from oil and gas severance taxes and royalties has reached the base for the current fiscal year, all subsequent oil and gas severance tax and royalty collections for that fiscal year shall be considered windfall revenues. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the Louisiana Investment Fund for Enhancement an amount equal to fifty percent of the windfall revenues paid into the treasury. The remaining fifty percent of windfall revenues shall be paid into the state general fund.

B. Notwithstanding any other law to the contrary, the state treasurer is hereby authorized to invest monies on deposit in the Louisiana Investment Fund for Enhancement in the following:

(1) Direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by, the United States of America.

(2) Obligations issued by any of the following agencies or corporations of the United States of America: Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Small Business Administration, Government National Mortgage Association, General Services Administration, Banks for Cooperatives, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Land Banks, Federal Financing Bank, Maritime Administration, The Tennessee Valley Authority, International Bank of Reconstruction and Development, or the Federal Home Loan Mortgage Corporation, or any agency or instrumentality of the United States of America which shall be established for the purpose of acquiring the obligations of any of the foregoing or otherwise providing financing therefor.

(3) Deposit accounts, which may be represented by certificates of deposit, in any state bank, national banking association, and savings and loan association, which deposit accounts are secured by obligations described in (1) or (2).

(4) Repurchase agreements with state banks or national banking associations secured by obligations described in (1) or (2).

(5) Obligations of a state, a territory, Puerto Rico, or a possession of the United States, or any political subdivision, agency, or instrumentality of any of the foregoing, or of the District of Columbia which are fully secured by and payable from direct obligations of the United States of America.

Added by Acts 1979, No. 577, §1; Acts 1979, No. 791, §1, eff. July 18, 1979. Amended by Acts 1980, No. 728, §3; Acts 1981, Ex. Sess., No. 41, §1, eff. Nov. 23, 1981; Acts 1997, No. 658, §2.



RS 30:311 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

CHAPTER 5-A. COASTAL ENVIRONMENT

PROTECTION TRUST FUND

§311. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:312 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§312. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:313 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§313. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:313.1 - Repealed by Acts 1989, 2nd Ex. Sess., No. 6, 6, eff. July 14, 1989.

§313.1. Repealed by Acts 1989, 2nd Ex. Sess., No. 6, §6, eff. July 14, 1989.



RS 30:314 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§314. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:315 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§315. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:316 - Repealed by Acts 2001, No. 1185, 8, eff. July 1, 2001.

§316. Repealed by Acts 2001, No. 1185, §8, eff. July 1, 2001.



RS 30:401 - Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.

CHAPTER 6. MISCELLANEOUS PROVISIONS

PART I. LOUISIANA-MISSISSIPPI TANGIPAHOA RIVER

WATERWAY COMPACT

§401. Repealed by Acts 2006, No. 713, §4, eff. July 1, 2006.



RS 30:402 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§402. §§402, 403 Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 30:411 - Failure to supply natural gas as result of compulsory reallocation or curtailment action; damages; service; exceptions

PART II. FAILURE TO SUPPLY NATURAL GAS

§411. Failure to supply natural gas as result of compulsory reallocation or curtailment action; damages; service; exceptions

A. In the event of failure to supply natural gas in Louisiana which is the direct result of compulsory reallocation or curtailment procedures, other than reallocation or curtailment procedures implemented pursuant to a statewide emergency declared by the governor in accordance with R.S. 30:571, or an emergency certified to the governor pursuant to R.S. 30:413, the former purchaser/recipient of the natural gas shall have a right and cause of action against the ultimate industrial user or users and/or the ultimate local distribution company to whom the natural gas was reallocated and who are knowing beneficiaries as a consequence of availing themselves of the use of such natural gas; provided that no ultimate local distribution company or ultimate industrial user or users shall be liable for damages as a knowing beneficiary under this Act by reason of the fact that such company or user is itself a victim of compulsory curtailment to a lesser extent than other users supplied by a common supplier under curtailment order.

B. Nonresident industrial users and local natural gas distribution companies not otherwise subject to the jurisdiction of the courts of Louisiana, which are knowing beneficiaries as recipients of natural gas previously committed by contract for delivery in Louisiana, which natural gas was made available to and utilized by such knowing beneficiaries as a result of compulsory reallocation or curtailment, not otherwise excepted pursuant to Subsection A of this Section, shall, as a consequence of acceptance of the use of the state's natural resources, transmission facilities, processing plants and right-of-ways, be deemed to additionally accept the appointment of the secretary of state of Louisiana or his successor in office, to be his true and lawful attorney for service of process, upon whom may be served all lawful process in any action or proceeding arising as a result of failure to supply natural gas in Louisiana as to which such knowing beneficiary is made defendant. Such service shall be of the same legal force and effect as if served upon such defendant personally.

C. The service of the process authorized by this Section shall be made by serving a copy of the citation on the secretary of state, and such service shall be sufficient service upon said defendant, provided that notice of such service, together with a copy of the citation are forthwith sent by registered mail by the plaintiff to the defendant, or are actually delivered to the defendant and defendant's return receipt, in case notice is sent by registered mail, or affidavit of the party delivering the citation, in case notice is made by actual delivery, is filed in the proceedings before judgment can be entered against said defendant. The court in which the action is pending may order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action.

Added by Acts 1977, No. 674, §1.



RS 30:412 - Measure of damages for failure to supply

§412. Measure of damages for failure to supply

When failure to supply natural gas pursuant to a contract is the result of compulsory reallocation or curtailment not otherwise excepted by this Part, the damages due to the former purchaser/recipient shall adhere to the following guidelines:

(1) The general rule is that damages are the amount of the loss the purchaser has sustained or the gain of which he has been deprived.

(2) Where applicable, the injured purchaser shall be entitled to recover the cost of alternate fuel based upon the cost of such alternate fuel suitably adjusted for loss of efficiency and increased maintenance costs.

(3) Where applicable, the injured purchaser shall be entitled to all reasonable costs of converting to any alternate fuel. This reimbursement for conversion shall cover charges for transportation, handling, storage, disposal, mechanical adjustments, and new equipment which the conversion necessitates.

(4) The injured purchaser shall be entitled to reimbursement of reasonable attorney's fees pursuant to any action hereunder.

Added by Acts 1977, No. 674, §1.



RS 30:413 - Certified emergencies; suspension of act

§413. Certified emergencies; suspension of act

A. Whenever there is a compulsory reallocation or curtailment of natural gas resulting in a failure to supply natural gas in Louisiana pursuant to a contract, the assistant secretary, on call of the governor, shall hold a public hearing for the purpose of determining whether, as a result of extreme shortages of natural gas an emergency condition exists within a locality, municipality, parish or region of the state or elsewhere within the United States.

B. In the event that such an emergency is determined to exist, the assistant secretary shall certify such fact to the governor, who shall immediately thereafter issue an official order to that effect.

C. Upon issuance of such order the effect of this Part shall be suspended and inapplicable as regards any action for damages otherwise available herein and arising as a result of compulsory reallocation or curtailment pursuant to the emergency hereinabove declared.

D. This Section shall not preclude a purchaser of natural gas in Louisiana from instituting legal proceedings otherwise available in the event of failure of a supplier to deliver natural gas pursuant to a gas sales agreement with that purchaser if curtailment or reallocation of natural gas results in whole or part from the negligence of the supplier.

Added by Acts 1977, No. 674, §1.



RS 30:414 - Reallocation hearings; powers and duties of the assistant secretary; reports to the governor

§414. Reallocation hearings; powers and duties of the assistant secretary; reports to the governor

A. Whenever there has been a failure to supply natural gas as a result of compulsory reallocation or curtailment procedures other than as provided for at R.S. 30:571 and R.S. 30:413, the assistant secretary shall call a public hearing pursuant to the Louisiana Administrative Procedure Act for the purpose of determining the reasons for the compulsory action, the sustained and impending harm to the health, safety and welfare of the citizens of the state as a result of the compulsory action, and the beneficiaries of the natural gas otherwise made available as a result of the compulsory action.

B. Evidence derived from the hearing shall be immediately made available to the governor for the purpose of determining the necessity of issuing emergency proclamations or orders, calling a special session of the legislature, or other action as may be necessary to protect the health, safety and welfare of the citizens of the state, or to prevent the physical and economical waste of natural resources of the state.

Added by Acts 1977, No. 674, §1.



RS 30:431 - Liquefied petroleum gas emergency; declaration; duration

PART III. LIQUEFIED PETROLEUM GAS EMERGENCY

§431. Liquefied petroleum gas emergency; declaration; duration

A. The governor of Louisiana is hereby authorized, for and on behalf of the state, to join with the governor of any other state in declaring a liquefied petroleum gas emergency. When the declaration is issued, trucks and operators carrying liquefied petroleum gas and meeting all certification, permit, and licensing requirements of the federal government and their home state shall be permitted to transport liquefied petroleum gas in and through Louisiana without obtaining any license, permit, or certification required by this state.

B. This exception and waiver of Louisiana licensing, permitting, and certification requirements regarding trucks and operators transporting liquefied petroleum gas shall be valid only during the period of the declared emergency.

Acts 1990, No. 240, §1.



RS 30:501 - NATURAL RESOURCES AND ENERGY ACT

CHAPTER 7. NATURAL RESOURCES AND ENERGY ACT

OF 1973

PART I. GENERAL PROVISIONS

§501. Citation

The provisions of this Chapter shall be known and may be cited as the Natural Resources and Energy Act of 1973.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:502 - Declaration of energy emergency; purpose of Chapter

§502. Declaration of energy emergency; purpose of Chapter

A. It is the determination of the legislature that existing and impending shortages of natural gas and other fossil fuels caused by inadequate domestic production, environmental constraints, impediments to the intrastate transportation of natural gas, and the unavailability of imports sufficient to satisfy domestic demand have caused, and will cause curtailment of vital public services, severe economic dislocations and hardships, including loss of jobs, closing of factories and businesses, and reduction of crop planting and harvesting, and, thus, there exists a serious threat to the health, safety and welfare of the residents of the state of Louisiana creating a statewide energy emergency, which is part of a nationwide energy emergency. These conditions require that the state of Louisiana provide for an agency to assume primary governmental responsibility for developing and enforcing emergency energy shortage contingency plans; to implement and administer delegations of authority in this area to the state by the federal government; for dealing with existing and anticipated dislocations, shortages, distribution and transportation difficulties; to protect, conserve and replenish the natural resources of the state, and to prohibit and prevent the waste, wasteful use and wasteful utilization of natural gas, and to prevent the use of natural gas in such a manner and in such quantities as to threaten the premature exhaustion, extinction and destruction of the supply of natural gas in the state; to enforce the mandatory conservation, allocation, rationing, and safe and efficient transportation of these hydrocarbons and provide for an increase in available supplies of the state's energy resources, particularly the production, and safe and efficient transportation and use of natural gas, utilizing wholly intrastate facilities, in order to minimize the adverse effect of such shortages on the economy and industrial capacity of the state. The state must insure that measures will be taken to meet these existing emergencies and to conform as nearly as practical with national commitments and national requirements governing the transportation, distribution, and use of energy resources, and particularly to assure the best utilization for the benefit of the public of such natural gas as remains within the control and direction of the state of Louisiana.

B. The purpose for which this Chapter is enacted is to protect and conserve the natural energy resources of the state, and prevent the physical and economic waste, wasteful use and wasteful utilization thereof, through the development and implementation of a comprehensive energy policy for the state of Louisiana which will regulate the use, end-use, production, transportation, conservation, sale and prices of the state's energy resources, improve the available transportation facilities for movement of intrastate natural gas between the different parts of the state, provide for the equitable distribution of energy supplies to the residents and the commercial and industrial users of these energy supplies; and insure the maintenance of the highest practical level of energy supplies commensurate with the general health, safety, welfare and prosperity of the state.

C. This Chapter is enacted under the police power of the state, the residuum of the state's power not delegated to the federal government by the Constitution of the United States and the authority of the legislature under the Constitution of Louisiana, including Paragraphs (C) and (D) of Section 1 of Article VI of the Constitution of Louisiana.

D. Notwithstanding anything herein to the contrary, this Chapter shall not apply to natural gas, not to exceed twenty five million cubic feet per day, owned or purchased by a person at or near the field where produced and transported by the purchaser through his own pipeline solely for his own consumption or to gas acquired, through an exchange of any portion of such gas, solely for his own consumption; provided that such gas may be made subject to the provisions of Part IV of this Chapter in cases where the commissioner finds that an extreme emergency exists impairing gas otherwise required for the priorities set forth in R.S. 30:572(1)(a), (b), (c), (d), and (e) which cannot be substantially otherwise provided for.

E. Notwithstanding anything herein to the contrary, Parts IV, V, VI, and VII of this Chapter and provisions of Part III relating to excess capacity shall not apply to synthetic gas which is produced from coal, lignite, or petroleum coke for use and consumption solely within the state of Louisiana, and the heat content of which synthetic gas does not exceed 800 BTUs per standard cubic foot. All other provisions of this Chapter, however, shall be applicable to such gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1980, No. 119, §1.



RS 30:503 - Definitions

§503. Definitions

As used in this Chapter, the following words and phrases have the meaning ascribed to them in this Section except as otherwise provided in this Chapter or unless a different meaning is plainly required by the context:

(1) "Assistant secretary" means the assistant secretary of the office of conservation of the Louisiana Department of Natural Resources.

(2) "Commissioner" means the commissioner of conservation of the state of Louisiana.

(3) "Common carrier gas pipeline" is one which transports intrastate natural gas exclusively for hire by others.

(4) "Excess capacity" of intrastate gas pipelines is defined as that part of the capability of a pipeline system to transport intrastate natural gas from point to point along its line in excess of the immediate needs of the pipeline company or its subsidiaries or its parent or the subsidiary companies of its parent. In determining excess capacity, the commissioner may disregard existing contracts for the transportation or sale of intrastate natural gas not then being performed or fulfilled. Excess capacity of intrastate pipelines may also be created as a result of intrastate natural gas delivery curtailment orders of the commissioner in the implementation of the allocation, rationing and conservation measures governing the end-use of intrastate natural gas provided for in this Chapter.

(5) "Gas" means any gas derived from or composed of hydrocarbons, including synthetic gas which is produced from coal, lignite, or petroleum coke and the heat content of which synthetic gas does not exceed 800 BTUs per standard cubic foot.

(6) "Intrastate natural gas" is defined as that gas produced, transported, and utilized wholly within the state of Louisiana, through the use of intrastate pipelines or of interstate pipelines where such use of interstate pipelines is or may hereafter be exempt from the control of the Federal Power Commission under the Natural Gas Act and/or rules and regulations promulgated by the Federal Power Commission thereunder; and gas, wherever produced, which is or may be transported into this state and delivered to an intrastate pipeline in this state to be used or consumed wholly within this state.

(7) "Intrastate natural gas transporter" is defined as any person owning or operating an intrastate pipeline.

(8) "Intrastate pipeline" is defined as a pipeline which is located and operated wholly within the state of Louisiana for the transportation of intrastate natural gas within the state of Louisiana, which does not extend beyond the boundaries of the state of Louisiana, and which is not merely a local branch of an interstate pipeline system.

(9) "Master meter system" means a pipeline system for distributing gas within but not limited to a definable area such as a mobile home park, housing project, apartment complex, or postsecondary education institution where the operator purchases metered gas from an outside source for resale through a gas pipeline system. The gas distribution pipeline system supplies the ultimate consumer who either purchases the gas directly through a meter or by other means, such as by rents.

(10) "Natural gas distribution system" means a company, municipality, or political subdivision that purchases or receives natural gas, and through its own intrastate pipeline system, distributes natural gas to end users in Louisiana such as residential, commercial, industrial, and wholesale customers, and shall include master meter systems.

(11) "Natural gas transmission pipeline" is defined as one which transports natural gas in or through the state of Louisiana.

(12) "Person" means any natural person, corporation, political subdivision, association, partnership, limited liability company, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(13) "School system" means a pipeline system for distributing natural gas to a public or nonpublic elementary or secondary school, including any nonpublic pre-kindergarten. Upon request for a revision of service by the governing authority of a school or person authorized by the governing authority to make such a request, the local distribution company providing natural gas service to the school shall, within a reasonable period of time and upon mutual agreement, install a meter at the building wall of each building of the school that utilizes natural gas. The gas piping from the outlet of the meter to the inside of the building shall be installed above ground and shall be maintained by the school in accordance with the requirements of the office of state fire marshal. The outside piping that is upstream of the meter to the outlet of the meter shall be owned and maintained by the local distribution company in accordance with minimum pipeline safety regulations. The pipeline system of a school that does not request a revision of service as described by this Paragraph shall be deemed a special class system, and subject to the requirements of such system.

(14) "Special class system" means a pipeline system for distributing gas to a federal, state, or local government facility or to a private facility performing a government function through which the operator receives or purchases gas from an outside source and distributes the gas through a pipeline system to more than one outlet beyond the meter or regulator, which ultimate outlet may, but need not be, individually metered or charged a fee for the gas. Any exemption from pipeline safety regulations granted to master meter systems applies to special class systems.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 661, §1; Acts 1980, No. 108, §1; Acts 1985, No. 250, §2, eff. July 6, 1985; Acts 1988, No. 22, §1, eff. June 10, 1988; Acts 1992, No. 275, §1; Acts 1999, No. 358, §2, eff. June 16, 1999; Acts 2004, No. 224, §1.



RS 30:504 - Division of Natural Resources and Energy

§504. Division of Natural Resources and Energy

A. The commissioner shall establish in the State Department of Conservation a Division of Natural Resources and Energy through which he shall administer, enforce and carry out the powers, duties and functions transferred to him by Part II of this Chapter or otherwise vested in him by this Chapter.

B. All of the funds, property and other things, and persons and functions merged, consolidated and transferred by the provisions of Part II of this Chapter to the commissioner and/or the State Department of Conservation shall be in the Division of Natural Resources and Energy.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:521 - Merger and consolidation of agencies or functions

PART II. MERGER AND CONSOLIDATION OF AGENCIES

§521. Merger and consolidation of agencies or functions

A. In order to merge and consolidate into one agency, under authority of Section 32 of Article III of the Constitution of 1921, certain executive and administrative offices, boards, commissions and agencies of the state of Louisiana whose duties and functions are of a similar nature or character, the following named offices, boards, commissions and agencies are merged and consolidated into the State Department of Conservation:

(a) the natural gas committee or commission authorized by Act 395 of the 1972 Regular Session;1

(b) to (d). Repealed by Acts 1979, No. 449, §5, eff. Jan. 1, 1980.

B. Repealed by Acts 1979, No. 449, §5, eff. Jan. 1, 1980.

C. Except as otherwise provided herein, on and after April 1, 1974, the commissioner shall exercise those functions of the state, authorized by the state, or now or hereafter authorized by the constitution and laws to be exercised which relate to the administration, management and operation of the functions, programs and facilities of the offices, boards, commissions, and agencies hereby merged and consolidated, as well as the functions, powers, and duties transferred to the commissioner by Subsection B of this Section.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.

1R.S. 30:401 et seq.



RS 30:522 - Effect of transfer of functions

§522. Effect of transfer of functions

A. Under the transfer of functions provided for by this Part, any pending or unfinished business of any of said agencies shall be taken over and be completed by the commissioner with the same power and authority as the agencies from which the functions are transferred. The commissioner shall be the successor in every way to the agencies from which such functions are transferred, and every act done by the commissioner in the exercise of such functions shall be deemed to have the same force and effect under any provisions of the constitution and laws in effect on and after the effective date of this Part as if done by the agencies from which such functions are transferred.

B. Whenever any agency from which functions are transferred hereby is referred to or designated by the constitution or by any law or contract or other document, such reference or designation shall be deemed to apply to the commissioner. The legislature hereby specifically states that the provisions of this Part are in no way and to no extent intended to nor shall they be construed in any manner which will impair the contractual obligations of any agency heretofore existing, or of the state of Louisiana with respect to any such agencies. It is hereby specifically provided that all such obligations hereafter shall be deemed to be the obligations of the commissioner to the same extent as if originally made by the commissioner. In like manner, and in order to prevent any violation of the provisions, terms or conditions of any gift, donation, deed, will, trust, or other instrument or disposition by which property of any nature or description has been vested in any agency affected by this merger, consolidation and transfer, or diversion from the purposes for which such property was donated, deeded, devised or bequeathed or otherwise vested in any such agency, it is hereby specifically provided that each and every such instrument or disposition hereafter shall be deemed to have been vested in the commissioner in the same manner and to the same extent as if originally so done. In addition, the provisions of this Part shall not be construed or applied in such manner as to prevent full compliance by the state or any agency thereof with the requirements of any Act of the Congress of the United States or any regulation made thereunder by any officer or agency of the federal government by which federal aid or other federal assistance from the United States has been or is hereafter made available to this state or any subdivision or agency thereof, anything contained in this Part to the contrary notwithstanding, and such compliance hereafter shall be accomplished by the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:523 - Transfer of records, money and equipment

§523. Transfer of records, money and equipment

All books, paper, records, money, choses in action and other property of every kind and description, movable and immovable, real and personal, heretofore possessed, controlled or used by any of the agencies affected by this Part, in the exercise of functions hereby transferred, are hereby transferred to the State Department of Conservation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:524 - Commissioner or merged agencies as agency of state for accepting and expending federal funds and carrying out purposes of federal laws

§524. Commissioner or merged agencies as agency of state for accepting and expending federal funds and carrying out purposes of federal laws

The commissioner is designated as the sole agency of the state for accepting, administering and expending any and all federal funds awarded or allocated to the state of Louisiana for any purpose covered by any provision of this Chapter and for carrying out the purposes of any federal law concerning any matter covered by the provisions of this Chapter; however, each of said agencies shall remain in existence as agencies within the Division of Natural Resources and Energy of the Department of Conservation and to the full extent required by any federal law or regulation shall serve as the agency of the state to accept federal funds and administer them in connection with their programs and functions as provided by law prior to this merger and consolidation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:525 - Transfer of employees

§525. Transfer of employees

All employees heretofore engaged in the performance of duties in any agency in the exercise of functions transferred by this Part to the commissioner shall be transferred with such functions to State Department of Conservation to the full extent necessary to carry out the purposes of this Chapter and shall, so far as practicable and necessary, continue to perform the duties heretofore performed, subject to the state civil service laws and regulations and the laws and regulations governing the state employees retirement system.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:526 - Orderly transfer

§526. Orderly transfer

In order to effect an orderly transfer of the agencies and functions affected by this Part the following procedure shall be effected, to-wit:

(1) Not later than January 1, 1974, the governing authorities of each of the agencies herein merged, consolidated and transferred shall transmit to the governor, the commissioner of administration and the commissioner such information necessary to effect plans for such consolidation, merger and transfer as may be prescribed by the commissioner of administration, including but not limited to the following: (a) a complete list of all personnel, their salaries and job description, (b) a complete inventory of all furniture, fixtures and equipment of every kind and description whatsoever; (c) all financial and bookkeeping records; (d) a summary of all floor space in state office buildings or otherwise then being utilized.

(2) There then shall be prepared and transmitted to the governor and commissioner of administration a "transition plan for consolidation" not later than February 15, 1974. This plan shall include a detailed procedure for the consolidation and merger of offices and functions, including the transfer and utilization of jobs, personnel, funds, office space and equipment, and such other information as the governor may require. Said plan shall be used by the commissioner in accordance with the provisions of this Chapter in effectuating and implementing the purposes of this Chapter.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:527 - Effective date of merger, consolidation and transfer of functions: appropriations

§527. Effective date of merger, consolidation and transfer of functions: appropriations

The merger, consolidation and transfer of functions provided for by this Part shall commence on March 1, 1974, and shall be completed on or before thirty days thereafter, and it is hereby specifically provided that when and as the merger, consolidation and transfer of functions is effectuated as to each of the boards, commissions, agencies, and entities affected by this Part, all funds then remaining to the credit of each from legislative appropriations, and any funds budgeted for or otherwise available to or for the benefit of any agency, institution, facility or program to carry out the functions herein consolidated, merged and transferred, shall follow the functions and activities herein transferred to the commissioner. Thereafter the disbursement of and the accountability for said funds shall be the responsibility of the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:528 - Agencies created at same session

§528. Agencies created at same session

In the event that any other laws are enacted at this 1973 Extraordinary Session which create and provide for boards or other agencies charged with the functions of the administration, enforcement, management or operation of matters and facilities governed by this Chapter, each such board or agency and its functions are hereby merged, consolidated and transferred into the State Department of Conservation in the same manner and to the same extent as are the boards, commissions, agencies and offices enumerated in this Part, such merger, consolidation and transfer to be completed no later than April 1, 1974.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:541 - General power; assistant secretary, requirements

PART III. POWERS

§541. General power; assistant secretary, requirements

To accomplish the purposes of this Chapter, the assistant secretary is authorized to:

(1) Employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents, employees, and professional personnel.

(2) Contract, upon such terms as he may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of the affairs of the office of conservation under the provisions of this Chapter; however, counsel retained by the assistant secretary to represent the interests of the state before the congress and the federal energy agencies and to advise the assistant secretary regarding the same shall not be deemed to be a public employee within the meaning of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

(3) Utilize the services of the other executive departments of the state upon mutually agreeable terms and conditions.

(4) Receive, by gift, grant, donation, or otherwise, any sum of money, aid, or assistance from any person or the United States, its agencies, the state of Louisiana, or any political subdivision thereof.

(5) Do any and all things necessary or proper for the development, regulation, and accomplishment of the purposes of this Chapter.

(6) Repealed by Acts 1979, No. 449, §5, eff. Jan. 1, 1980.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 482, §1, eff. July 13, 1977; Acts 1985, No. 1015, §1, eff. July 24, 1985.



RS 30:542 - Administration and enforcement

§542. Administration and enforcement

A. Except as otherwise provided in this Chapter, the provisions of R.S. 30:6, 30:8, 30:13, and 30:15 shall apply to the administration and enforcement of this Chapter.

B. The legal counsel employed or retained by the commissioner, when authorized by the commissioner, shall be entitled to represent the state and the commissioner and to appear in the courts and before agencies of this state or the agencies and courts of the United States and of other states, to carry out the purposes of this Chapter.

C. Whenever it appears to the commissioner that any person has engaged, is engaged, or is about to engage in any acts or practices constituting a violation of this Chapter or of any regulation, rule or order issued hereunder, the commissioner may bring an action in the court having jurisdiction, to enjoin such acts or practices and to enforce compliance with this Chapter or any rule, regulation, or order thereunder, and upon a proper showing a temporary restraining order or a preliminary or permanent injunction shall be granted without bond. The relief sought may include a mandatory injunction commanding any person to comply with this Chapter or any such regulation, rule or order issued hereunder, and to make restitution of money received in violation of any such regulation, rule or order. The commissioner may transmit such evidence as may be available concerning such acts or practices or concerning apparent violations to the district attorney having jurisdiction over same who, in his discretion, may institute necessary criminal proceedings.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:543 - Suit by party in interest upon commissioner's failure to sue

§543. Suit by party in interest upon commissioner's failure to sue

If the commissioner fails to bring suit within ten days to restrain a violation as provided in Subsection C of R.S. 30:542 any person in interest adversely affected by the violation who has notified the commissioner in writing of the violation or threat thereof and has requested the commissioner to sue, may bring suit to prevent any or further violations, in the district court of any parish in which the commissioner could have brought suit. If the court holds that injunctive relief should be granted, the commissioner shall be made a party and shall be substituted for the person who brought the suit and the injunction shall be issued as if the commissioner had at all times been the complaining party.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:544 - Violation; penalties, civil and criminal

§544. Violation; penalties, civil and criminal

A.(1) Any person who shall be determined by the assistant secretary, after notice and an opportunity for a hearing, to have violated any provision of this Chapter or any rule, regulation, or order promulgated or issued under this Chapter shall be liable to the office of conservation for a civil penalty not to exceed ten thousand dollars for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations.

(2) The amount of the penalty shall be assessed by the assistant secretary by written notice.

(3) In determining the amount of the penalty, the assistant secretary shall consider the nature, circumstances, and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require.

B. The legal counsel employed or retained by the assistant secretary may recover the assessed civil penalty by bringing action against the person so assessed in the court having jurisdiction. The assistant secretary may compromise the civil penalty.

C. Any person who willfully and knowingly violates this Chapter or any rule, regulation, or order issued under this Chapter shall be deemed guilty of a misdemeanor, and, upon conviction, shall be subject for each offense to a fine of not more than twenty-five thousand dollars or imprisoned for not more than one year, or both, for each violation.

Acts 1990, No. 599, §1, eff. July 19, 1990.



RS 30:545 - Noncompliance not excused by contractual obligations

§545. Noncompliance not excused by contractual obligations

Noncompliance with the provisions of this Chapter, or with rules, regulations, or orders issued by the commissioner under this Chapter may not be excused on the basis of any private contractual obligation. No person who complies with the provisions of this Chapter or with the rules, regulations or orders of the commissioner issued under this Chapter shall be liable in damages either ex contractu or ex delicto by reason of such compliance.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:546 - General powers to control natural resources and energy

§546. General powers to control natural resources and energy

A. The assistant secretary of the office of conservation of the Department of Natural Resources shall have the powers and duties of:

(1) Developing a program for the equitable distribution of energy supplies in Louisiana.

(2) Preparing and implementing plans and procedures to carry out the policies and programs of all federal and state laws, rules, and regulations pertaining to the mandatory and voluntary conservation, allocation, rationing, and distribution of energy resources and supplies.

(3) Promulgating regulations for the mandatory allocation of the use and end-use of intrastate natural gas, and of such fossil fuels and other fuels as the state may be directed or requested by the federal government to allocate, ration, conserve, or otherwise control.

(4) Investigating and monitoring the users or end users of hydrocarbons or hydrocarbon products and the commodities produced, processed, or manufactured from hydrocarbons or hydrocarbon products produced or delivered in this state.

(5) Adopting and promulgating rules and regulations requiring the users or end users of hydrocarbons or hydrocarbon products to register with the assistant secretary and report on the use or end use of hydrocarbons or hydrocarbon products in the processing, production, or manufacture of commodities, goods, or services.

(6) Preparing and implementing a natural gas storage plan by which surplus intrastate natural gas and state royalty gas received under validly existing mineral leases granted by the state, is placed in storage, whether above or below the surface of the earth, to be used during periods of shortages or emergencies.

B. The commissioner shall have and exercise all necessary power and authority to supervise, govern, regulate and control the production, transportation, distribution, storage, sale, use and end-use of intrastate natural gas, including the power and authority to supervise, govern, regulate and control intrastate natural gas transporters and all aspects of sales of intrastate natural gas including direct sales to industrial users for fuel or for other uses; provided, however, the commissioner shall have no authority to regulate the sale prices of intrastate natural gas except as authorized by the provisions of this Chapter with respect to prices on reallocated gas and prices under contracts executed after the effective date of this Chapter.

C. The commissioner is empowered to take such actions, and promulgate such rules, regulations, and orders, as necessary to provide for the enforcement of the laws of the United States and regulations of appropriate federal agencies to the extent such enforcement, power, authority and responsibility is delegated to the state, for the mandatory allocation or rationing of natural gas, crude oil, residual fuel oil, refined petroleum products and other fuels.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 482, §1, eff. July 13, 1977; Acts 1979, No. 617, §1.



RS 30:547 - Extraction of ethane and heavier hydrocarbons not prohibited; not regulated as natural gas

§547. Extraction of ethane and heavier hydrocarbons not prohibited; not regulated as natural gas

The commissioner shall not have the authority to prohibit the extraction of ethane and heavier hydrocarbons from natural gas, nor shall these hydrocarbons be regulated as intrastate natural gas under this Chapter.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:548 - Exercise of powers

§548. Exercise of powers

The assistant secretary of conservation shall exercise his powers so as to provide, under the priorities hereinafter set forth, to the maximum extent practicable, for:

(1) Protection of public health, safety, and welfare (including maintenance of hospitals, juvenile and adult correctional institutions, nursing homes, dormitories, hotels, motels, and residential heating, such as individual homes, apartments, and similar occupied dwelling units);

(2) Maintenance of agricultural operations, and the processing of agricultural products, including farming, ranching, dairy, water conservation and commercial fishing activities, and services directly related thereto, and maintenance of food processing plants, businesses and facilities processing products for human consumption;

(3) Operations and encouragement of exploration, production, processing, and refining efforts to attain maximum production or extraction of oil, intrastate natural gas and other hydrocarbons;

(4) Maintenance of all public services (including facilities and services provided by municipal, cooperative, or investor owned utilities or by any state or local government or authority, and including transportation facilities and services which serve the public at large);

(5) Maintenance of commercial and industrial, business, plant and facility operations, particularly to minimize economic dislocation of business, and industry, and employment therein;

(6) Preservation of an economically sound and competitive petroleum, petro-chemical and chemical industry;

(7) Assistance to private industry in obtaining the most efficient and safe transportation of intrastate natural gas from the sources of supply and reserves to the different parts of the state through intrastate pipelines, regardless of the ownership of the intrastate pipelines, to obtain maximum utilization of all existing intrastate pipelines within the state of Louisiana, the intent of this Chapter being to encourage, direct, mandate and enforce the use of excess capacity of intrastate pipelines to foster the movement of intrastate gas about the state of Louisiana.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1974, No. 501, §2; Acts 1977, No. 547, §1, eff. July 15, 1977.



RS 30:549 - Accounting

§549. Accounting

The commissioner shall be empowered to promulgate and enforce a uniform system of accounting by intrastate natural gas transporters, where deemed advisable by the commissioner, to assure that intrastate natural gas transporters accurately report the results of their operations thereby facilitating rate regulations in those instances where the commissioner is called upon to establish reasonable rates for the transportation and sale of gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:550 - Compilation and publication of information by commissioner

§550. Compilation and publication of information by commissioner

The commissioner shall be empowered to gather, analyze, maintain, and publish information on intrastate natural gas pipelines and producers, transporters, distributors, and users of intrastate natural gas and may serve as a clearinghouse to provide information to users of natural gas regarding the availability of supplies of natural gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1979, No. 539, §1.



RS 30:551 - Regulatory designation

§551. Regulatory designation

A. Pursuant to Section 2(A) of Article IX of the Louisiana Constitution of 1974, the assistant secretary shall be the authority to regulate natural gas and natural gas transporters and distribution companies as provided in this Chapter; provided, however, that the Louisiana Public Service Commission shall remain the authority to regulate the sale of natural gas moving by pipeline to local distributing systems for resale, and shall regulate resales by those distributing companies, for the purposes of fixing and regulating the rates and services charged and rendered by public utilities in such sale; except that those distribution companies or systems owned or operated by the governing authority of one or more political subdivisions or subject to regulation in accordance with the provisions of a home rule charter or plan of government shall be regulated, except as provided in Subsection B, hereof, by the owning or operating governing authority or as provided by such home rule charter or plan of government.

B. Notwithstanding the provisions of Subsection A of this Section, the assistant secretary shall be the authority to regulate all public and private natural gas distribution systems with respect to natural gas pipeline safety, except where prohibited by federal laws. The assistant secretary, as permitted by 49 U.S.C.A. Section 1674, may certify annually to the United States secretary of transportation that the state, through the office of conservation, has regulatory jurisdiction over the safety standards and practices of intrastate pipeline transportation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1978, No. 669, §1; Acts 1985, No. 250, §1, eff. July 6, 1985.

{{NOTE: SEE ACTS 1985, NO. 250, SECOND §2.}}



RS 30:552 - Regulation by commissioner of gas transporter exempt from FPC

§552. Regulation by commissioner of gas transporter exempt from FPC

The commissioner shall have the power and authority to regulate the rates, services and facilities of any person certified as an intrastate natural gas transporter, and the commissioner, or his delegate, may certify to the Federal Power Commission that the commissioner has regulatory jurisdiction over the rates and services of such person and facilities and is exercising such jurisdiction, with the intent that such certificate shall constitute conclusive evidence of such regulatory power or jurisdiction as permitted by 15 U.S.C.A. Section 717(c).

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:553 - Excess capacity

§553. Excess capacity

A. The commissioner shall be empowered to investigate the need for using excess capacity of an intrastate pipeline and when appropriate, and if an intrastate natural gas transporter and a person owning an intrastate natural gas supply or reserve cannot by private contract agree upon arrangements for, and rates and charges for, the transportation of that person's intrastate natural gas, the commissioner may require an intrastate natural gas transporter to transport the intrastate natural gas of such person within the intrastate pipeline system from and to the points desired by that person, as long as the need therefor exists; provided however, that the transporter may terminate the contract or enforcement proceedings for use of its pipeline by that person upon giving the commissioner and that person ninety days notice that it will, in fact, have a specific need for the excess capacity of its pipeline, or a part thereof, to transport its own gas or the gas of its subsidiaries or of its parent or of a subsidiary of its parent, or to satisfy the requirements of its own transportation or sales contracts for which it then possesses adequate gas supplies to fulfill.

B. The commissioner shall be empowered to investigate the purported need of the transporter to so utilize its excess capacity and to disapprove the transporter's termination of the contract if, in fact, the transporter does not have a bona fide need for the excess capacity; or if, in the opinion of the commissioner, the public interest and the purposes of this Chapter would best be served by a continuation of the transportation of the gas of the other person user. It is deemed in the interest of the state to utilize the total maximum capacity of intrastate pipelines at all times for the movement of intrastate gas about the state of Louisiana with the transporter to receive adequate compensation as hereinafter provided for any such use of its pipeline.

C. The commissioner shall possess jurisdiction over all intrastate pipelines and all intrastate natural gas transporters and shall be empowered to require natural gas transporters to use and/or make available its excess capacity for transport of natural gas owned by others under the provisions of this Section.

D. Intrastate natural gas transporters which transport gas for others under the provisions of this Chapter shall be protected in their transporting of intrastate gas for the purposes of this Chapter from liability to their existing contract purchasers, as a result thereof, and shall not be liable to their contract purchasers under any circumstances from having utilized the excess capacity in their lines for the benefit of the public as defined in this Chapter. No natural gas contract purchaser will be entitled to claim losses, damages or compensation from a pipeline company as a result of the pipeline company having complied with the directions, mandates and orders of the commissioner.

The owner of intrastate natural gas transported under the provisions of this Section shall retain title thereto while the gas is in transit.

E. The commissioner shall be empowered to investigate and regulate the rates, charges and services for transport of intrastate natural gas in intrastate commerce on his own motion or upon the request of either a transporter or a person using or desiring to use the excess capacity of an intrastate pipeline. If a transporter and a person using or desiring to use the excess capacity of an intrastate pipeline cannot agree, then the commissioner may, after hearing or hearings involving interested parties, fix the rates and charges for the transportation of intrastate natural gas in intrastate pipelines on either a point to point basis within a pipeline or on a segment of a pipeline, with the rates to be fixed by the commissioner to be sufficient in amount to reimburse the transporter for the cost of furnishing the particular services in each instance, and to return to the transporter a reasonable profit for its services and use of its facilities, commensurate with the rates of return for similar services performed by the instant transporter and other transporters performing reasonably related and similar services in the state of Louisiana so far as deemed practicable under the circumstances; provided, that the total cost to the pipeline company of the pipeline company's entire intrastate pipeline system shall be considered in establishing the price for any transportation service performed, and also for establishing its cost for the transportation of its own gas for sale to others.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:554 - Certificates of transportation; expropriation

§554. Certificates of transportation; expropriation

A.(1) The commissioner shall issue a certificate of transportation to each person applying therefor if, after a public hearing, he determines that it is or will be in the present or future public interest to do so; however, if any person has previously been issued a certificate of transportation by the commissioner, that certificate continues to remain valid and in force.

(2) All such persons receiving a certificate of transportation from the commissioner shall possess the right of expropriation with authority to expropriate private property under the general state expropriation laws; and shall have the right to lay, maintain, and operate pipelines, together with telegraph and telephone lines necessary and incidental to the operation of these pipelines, over private property thus expropriated; and have the further right to lay, maintain, and operate pipelines along, across, over, and under any navigable stream or public highway, street, bridge, or other public place; and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other pipelines, by expropriating property necessary for the crossing under the general expropriation laws of this state. The right to run along, across, over, or under any public road, bridge, or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the pipeline owner, the restoration to be subject also to the supervision and approval of the proper local authorities.

(3) Anything in this Chapter, or in any rule, regulation, or order issued by the commissioner under this Chapter to the contrary notwithstanding, accepting or acting pursuant to a certificate of transportation issued under this Section, compliance with the provisions of this Chapter, or with rules, regulations, or orders issued by the commissioner under this Chapter, or voluntarily performing any act or acts which could be required by the commissioner pursuant to this Chapter, or rules, regulations, or orders issued by the commissioner under this Chapter, shall not (a) cause any intrastate natural gas transporter to become, or be classified as, a common carrier or a public utility for any purpose whatsoever; (b) subject such intrastate natural gas transporter to any duties, obligations, or liabilities as a common carrier or public utility, under the constitution and laws of this state; or (c) increase the liability of any intrastate natural gas transporter for any taxes otherwise due to the state of Louisiana in the absence of any additions or amendments to any tax laws of this state.

B. In the exercise of the privilege herein conferred, owners or operators of such pipelines shall compensate the parish, municipality or road district, respectively, for any damage done to such public road, in the laying of pipelines, telegraph or telephone lines, along, under, over or across the same. Nothing in this Section shall be construed to grant any transporter the right to use any public street or alley of any parish, incorporated city, town or village, except by express permission from the parish, city or other governing authority.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1976, No. 115, §1; Acts 1979, No. 393, §1; Acts 1981 No. 497, §1; Acts 1981, HCR No. 208.



RS 30:555 - Construction, extension or abandonment of facilities; condemnation proceedings

§555. Construction, extension or abandonment of facilities; condemnation proceedings

A. The commissioner shall examine periodically the status of the intrastate natural gas pipeline system to determine whether supplies of natural gas can be delivered to Louisiana natural gas users; however, he shall hold a hearing upon application for such hearing by any user of natural gas in Louisiana. Whenever the commissioner, after notice and opportunity for hearings, finds such action necessary or desirable in the public interest and to accomplish the purposes of this Chapter, he may by order direct an intrastate natural gas transporter to extend or improve its transportation facilities, to establish physical connection of its transportation facilities with a gas field gathering system or with the pipeline facilities of another pipeline company reasonably commensurate in size and distance with the quantity of natural gas available for transportation therein. The commissioner may determine that the exercise of the authority granted in this Section is in the public interest if a user of gas located in the state, a majority of which users' employees are Louisiana residents, or which user produces goods or services for Louisiana residents, is or will be unable to secure adequate supplies of natural gas to maintain employment or production levels without benefit of the provisions of this Section. Provided, however, that the commissioner shall have no authority to compel the enlargement of transportation facilities for such purposes, or to compel such transporter to establish physical connection when to do so would impair its ability to render adequate service to its intrastate users, regardless of whether such service is then being rendered either directly or through another pipeline.

B. No intrastate natural gas transporter shall abandon all or any portion of its facilities subject to the jurisdiction of the commissioner, or any service rendered by means of such facilities, without the permission and approval of the commissioner first had and obtained, after a finding by the commissioner that the available supply of natural gas is depleted to the extent that the continuance of service is unwarranted, or that the public interest and energy needs permit such abandonment. The commissioner shall be authorized to deny abandonment based upon satisfactory evidence that a user of gas located in the state, a majority of which users' employees are Louisiana residents, or which user produces goods or services for Louisiana residents, including gas or electric service, is or will be unable to secure adequate supplies of natural gas to maintain employment, production, or service levels if abandonment is granted.

C. No person shall engage in the transportation of intrastate natural gas for others, subject to the jurisdiction of the commissioner, or undertake the construction or extension of any facilities therefor, or acquire or operate any such facilities or extensions thereof, unless there is in force with respect to such person an order of the commissioner authorizing such acts or operations unless exempt therefrom under the terms of this Chapter or waived by the commissioner under the authorities granted hereunder. Provided, however, that if any such person or predecessor in interest was bona fide engaged in transportation of natural gas, subject to the jurisdiction of the commissioner, prior to the effective date of this Chapter, over the route or routes or within the area for which application is made and has so operated since that time, the commissioner shall issue such order without requiring further proof that the public interest will be served by such operation, and without further proceedings, if application for such order is made to the commissioner within ninety days after passage of this Chapter. Pending the determination of any such application, the continuance of such operation shall be lawful.

In all other cases the application shall be decided in accordance with the procedures otherwise provided in this Chapter, and such order shall be issued or denied accordingly. Provided, however, that the commissioner may issue a temporary order in cases of emergency, to assure maintenance of adequate service or to serve particular customers, without notice or hearing, pending the determination of an application for a permanent order, and may by regulation exempt from the requirements of this Section temporary acts or operations for which the issuance of an order therefor will not be required in the public interest.

D. Applications for orders as provided for in Paragraphs A, B and C above shall be made in writing to the commissioner, be verified under oath, and shall be in such form, contain such information, and notice thereof shall be served upon such interested parties in such manner as the commissioner shall, by regulation, require.

E. Except in the cases governed by the provisions contained in Subsection C of this Section, an order shall be issued to any qualified applicant, therefor, authorizing the whole or any part of the operation, service, construction, extension, or acquisition covered by the application, if it is found that the applicant is able and willing properly to do the acts and to perform the service proposed and to conform to the provisions of this Chapter and the requirements, rules, and regulations of the commissioner thereunder, and that the proposed service, operation, construction, extension, or acquisition, to the extent authorized by the order, is or will be required by the present or future public interest; otherwise, such application shall be denied. The commissioner shall have the power to attach to the issuance of the certificate and to the exercise of the rights granted thereunder such reasonable terms and conditions as the public interest may require.

F. The commissioner, after a hearing had upon his own motion or upon application, may determine the service area to which each authorization under this Section is to be limited. Within such service area as determined by the commissioner an intrastate natural gas transporter may enlarge or extend its facilities for the purpose of supplying increased market demands in such service area without further authorization.

G. Nothing contained in this Section shall be construed as a limitation upon the power of the commissioner to issue an order for service of an area already being served by another transporter.

H. No person shall connect its system with, move gas into, or receive gas from another pipeline system, including other pipelines or pipeline systems owned by the company, without prior approval of the commissioner.

I. Orders issued by the commissioner pursuant to Subsections C and H of R.S. 30:555 prior to the effective date of R.S. 30:554(A), 555(C), 555(H) shall be valid if issued in compliance with R.S. 30:554(A), 555(C), 555(H).

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1976, No. 115, §§2, 3; Acts 1979, No. 549, §1; Acts 1979, No. 604, §1.



RS 30:556 - Lease and sublease of pipelines by commissioner

§556. Lease and sublease of pipelines by commissioner

To encourage the construction, expansion, improvement or betterment of intrastate natural gas pipelines, particularly pipelines and related facilities necessary, incidental or useful to the connection of existing intrastate natural gas pipeline systems with gas producing wells or gas fields, gas wells or gas fields capable of producing gas in commercial quantities, and to assist in the gathering of either private "in-kind" royalty or state-owned "in-kind" royalty, or both, the commissioner may lease from any person, firm, corporation, partnership or association, under the best terms and conditions as the commissioner may be able to prudently negotiate, a pipeline system or systems, or parts thereof, presently existing or hereinafter being built, including pipelines, pumps, storage and all other facilities, structures, and projects incidental, necessary or useful in the production, transportation, distribution and delivery of intrastate natural gas and hydrocarbons, which, in the judgment of the commissioner may provide necessary facilities to make available supplies of intrastate natural gas to the residents, commercial businesses, and/or industries of Louisiana. The commissioner may also sublease to any person any pipeline which he may so acquire, upon the best terms and conditions as the commissioner may be able to prudently negotiate, including a rental based upon a scheduled payment to be made for each 1000 cubic feet of gas transported through the subleased line in amounts determined by the commissioner to reasonably assure payment of the rental under the lease from the anticipated supply of gas to be transported during the term of the lease. The commissioner is not authorized to enter into a lease as authorized herein until he has first determined that no other pipeline is or will be available to transport the particular supply of intrastate natural gas in question to the residents, commercial businesses, and/or industries of Louisiana, for the reason that this special power of the commissioner is to be utilized only for the purpose of making available to the residents, commercial businesses and/or industries of Louisiana supplies of intrastate natural gas which might otherwise not be made available for production and distribution or which might otherwise not be available for input into the intrastate pipeline distribution or transportation systems within the state of Louisiana.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:557 - Construction and operation of pipelines by commissioner

§557. Construction and operation of pipelines by commissioner

A. The commissioner shall be empowered to plan, finance, construct in accordance with the provisions of R.S. 38:2211, develop, acquire, maintain and operate a pipeline system or systems, inclusive of pipelines, pumps, storage and all facilities, structures and properties incidental and necessary or useful in the transportation, distribution and delivery of natural gas and hydrocarbons from any and all points of production to points of consumption or to the points of distribution for consumption, within or without the state of Louisiana, inclusive of a pipeline system within the offshore area under the jurisdiction of the state, to facilitate the production, transportation, distribution and delivery of natural gas and hydrocarbons, including gas and hydrocarbons received as royalties "in-kind" by private land or mineral owners, under private leases, and by the state, pursuant to mineral leases by the state, its agencies and political subdivisions, and gas and hydrocarbons acquired by purchase or otherwise by the state from private land or mineral owners.

B. In order to provide for the financing, construction, development, maintenance and operation of said pipeline systems, the commissioner may lease or rent to others, after advertisement in accordance with the provisions of R.S. 30:142, the facilities constructed pursuant to the authority conferred herein, and all facilities, structures and properties necessary and incidental, to facilitate the production, transportation, distribution and delivery of natural gas and other hydrocarbons from point of production to point of consumption or to the point of distribution for consumption.

C. The commissioner may borrow funds not to exceed $50,000,000.00 for implementation of the purposes of this Section and mortgage and pledge any lease or leases granted by, assigned or subleased by the commissioner.

D. Anything herein to the contrary notwithstanding, the commissioner shall not exercise any of the rights or powers granted to him in Subsections A, B, and C of this Section, if private persons, firms, or corporations are performing the acts and services, or are constructing or have constructed the facilities to provide the services contemplated by this Section. Prior to exercising any of such rights or powers, the commissioner shall publish in the official journal of the state a notice describing the acts, facilities, or services contemplated by the commissioner, and any private persons, firms or corporations desiring to perform the acts or services or to construct the facilities to provide the services described in the notice, shall have a period of thirty days from the date of last publication of the notice within which to notify the commissioner of their intention to perform the acts or services or to construct the facilities to provide the services described in the notice. In the absence of such notification by a private person, firm or corporation, or if such person, firm or corporation, having given notice of intention to perform the acts or services or to construct the facilities to provide the services contemplated by the commissioner, fails to commence same within sixty days from the date of notification of the commissioner of such intention, the commissioner may proceed to perform the acts, construct the facilities or provide the services originally contemplated.

E. In exercising the rights and powers granted to him in this Section, the commissioner shall be vested with authority to:

(1) Acquire by expropriation any properties necessary or useful for the purposes of this Section, in accordance with the general expropriation laws of the state. The commissioner shall not have the authority to expropriate mineral leases, gas supplies, gas reserves, oil refineries, minerals, mineral rights or pipelines used in connection therewith. No person shall be granted a suspensive appeal from any judgment rendered by a district court in any expropriation action filed by the commissioner hereunder in which it is held that a requested expropriation be approved.

(2) Provide such light, water, police protection and other services for the facilities as he deems advisable.

(3) Establish and collect reasonable fees, rates, tariffs, or other charges for the use of all facilities administered by him and for all services rendered by him.

F. In the exercise of the powers, duties and functions granted to the commissioner in Subsection A hereof, with respect to the production, transportation, distribution and delivery of natural gas and hydrocarbons received as royalties "in-kind" by private land or mineral owners under private leases and by the state pursuant to mineral leases by the state, its agencies and political subdivisions, the commissioner shall allocate and/or ration all such natural gas and other hydrocarbons received as "in-kind" royalties in accordance with the priorities established in Paragraphs (a) through (i), inclusive, of R.S. 30:572 and, notwithstanding any other provisions of R.S. 30:572 or any other law to the contrary, the priorities established in said Paragraphs (a) through (i), without any change or modification thereof whatsoever, shall govern the allocation and/or rationing of natural gas and other hydrocarbons received as "in-kind" royalties unless the commissioner determines such priority use is impractical under the circumstances.

G. Within 90 days after December 8, 1973, the Commissioner of Conservation shall promulgate a set of rules and regulations for intrastate pipeline safety, using as a guideline those rules and regulations authorized by 49 U.S.C.A. §§1671 to 1684 inclusive as established by the United States Secretary of Transportation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.; Acts 1981, HCR No. 208.



RS 30:558 - Bond issue for pipeline

§558. Bond issue for pipeline

A. In order to finance capital improvements authorized by R.S. 30:557, the commissioner shall have the power to borrow money not to exceed $50,000,000.00 and evidence the borrowing in the issuance and sale of bonds or other obligations of the State Department of Conservation, the principal and interest of which shall be payable solely out of revenues herein authorized to be dedicated and pledged for such payment.

B. The bonds or other obligations issued under authority of this Section shall be solely the obligations of the State Department of Conservation and shall recite on their face that they do not constitute obligations of the state of Louisiana or of any parish, municipality or other political subdivision of the state. The bonds or other obligations shall be authorized and issued by written authorization of the commissioner and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption and be entitled to such priorities on the revenues authorized by this Section to be pledged for the payment of principal and interest of such bonds or other obligations as such written authorization may provide. The bonds and the coupons, if any, attached thereto shall be executed in the form and manner provided by the commissioner's written authorization.

C. The bonds or other obligations issued under authority of this Section shall be sold by the State Bond Commission in accordance with R.S. 39:1403, except as otherwise provided herein, to the highest bidder on sealed proposals at public sale at not less than par and accrued interest, after publication of notice of sale at least seven days in advance of the date of sale in newspapers or financial journals published at such places as the State Bond Commission may determine, reserving to the State Bond Commission the right to reject any and all bids.

D. Any bonds or other obligations issued hereunder shall be payable from and be secured by the pledge of the revenues derived from the operation of the pipeline system or systems, as constructed, acquired, extended or improved with the proceeds of the bonds, subject only to prior payment of the reasonable and necessary expenses of operating and maintaining the system or systems. Any holder of the bonds or other obligations or of any of the coupons thereto attached may by appropriate legal action compel performance of all duties required of the commissioner in order to enforce payment of the bonds when due. If any bonds or other obligations issued hereunder are permitted to go into default as to principal or interest, any court of competent jurisdiction may, pursuant to the application of the holder of the bonds or other obligations, appoint a receiver for the system or systems who shall operate the system or systems and collect and distribute the revenues thereof pursuant to the provisions and requirements of the commissioner's written authorization for the bonds.

If more than one series of bonds or other obligations is issued hereunder payable from the revenues of the system or systems, priority of lien on such revenues shall depend on the time of the delivery of the bonds or other obligations each series enjoying a lien prior and superior to that enjoyed by any series of bonds or other obligations subsequently delivered, except that where provision is made in the proceedings authorizing any issue or series of bonds or other obligations for the issuance of additional bonds or other obligations in the future on a parity therewith pursuant to procedure or restrictions provided in such proceedings, additional bonds or other obligations may be issued in the future on a parity with such issue or series in the manner so provided in such proceedings.

E. All bonds or other obligations issued under the provisions of this Section shall constitute negotiable instruments within the meaning of the Louisiana Negotiable Instruments Law. The bonds or other obligations and the income thereof shall be exempt from all taxation within the state of Louisiana.

F. When the commissioner has issued bonds and pledged the revenues of the pipeline system or systems for the payment thereof as herein provided, the commissioner shall operate and maintain the system or systems and shall impose and collect fees and charges for the services furnished by the system or systems, including those furnished to the State Department of Conservation, in such amounts and at such rates as shall be fully sufficient at all times to (1) pay the expenses of operating and maintaining the system or systems, (2) provide a sinking fund sufficient to assure the prompt payment of principal of and interest on the bonds or other obligations as each falls due, (3) provide such reasonable fund for contingencies as may be required by the commissioner's written authorization for the bonds or other obligations, and (4) provide an adequate depreciation fund for repairs, extensions and improvements to the system or systems necessary to assure adequate and efficient service to the public. No board or commission other than the commissioner shall have authority to fix or supervise the making of such fees and charges, which shall be in amounts reasonably necessary for the purposes herein stated.

G. Any written authorization of the commissioner authorizing the issuance of bonds or other obligations shall be published at least three times in ten days in a newspaper published in the city of Baton Rouge. For a period of thirty days from the date of the publication, any person in interest may contest the legality of the written authorization of the commissioner and of the bonds or other obligations to be issued pursuant thereto and the provisions securing the bonds or other obligations, including the validity of any lease or other contract pledged to the payment thereof. After the expiration of thirty days no one shall have any right of action to contest the validity of the bonds or other obligations, the validity of the security pledged to the payment thereof or the provisions of the written authorization pursuant to which the bonds or other obligations were issued, and all the bonds or other obligations and all proceedings relating thereto shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

H. The commissioner may by written authorization authorize the issuance of bonds or other obligations for the purpose of refunding, extending and unifying the whole or any part of the principal, interest and redemption premiums on any outstanding bonds or other obligations issued under the authority of this Section. The refunding bonds or other obligations may either be sold and the proceeds applied to or deposited in escrow for the retirement of the outstanding bonds or other obligations, or may be delivered in exchange for the outstanding bonds or other obligations. The refunding bonds or other obligations shall be authorized in all respects as original bonds or other obligations are herein required to be authorized. The commissioner, in authorizing the refunding bonds or other obligations, shall provide for the security of the bonds or other obligations, the sources from which the bonds or other obligations are to be paid and for the rights of the holders thereof in all respects as herein provided for other bonds or other obligations issued under the authority of this Section. The commissioner may also provide that the refunding bonds or other obligations shall have the same priority of lien on the revenues pledged for their payment as was enjoyed by the bonds or other obligations refunded.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:559 - Registration and information required by the assistant secretary

§559. Registration and information required by the assistant secretary

A. The assistant secretary may prescribe rules and regulations requiring that all persons operating, managing, or otherwise administering natural gas transmission pipelines or natural gas transmission pipeline companies register with the assistant secretary.

B. It is declared that the business of transporting natural gas in or through the state of Louisiana is affected with a public interest and that state regulation of matters relating to the transportation of said natural gas is necessary in the public interest to conserve natural resources of the state and to prevent physical and economical waste.

C. Notwithstanding any other provision of this Chapter or any other law to the contrary, the assistant secretary may promulgate and enforce rules and regulations relative to natural gas transmission pipeline safety, including requirements for the performance of periodic hydrostatic pressure tests to confirm or revise maximum allowable operating pressures.

Added by Acts 1977, No. 661, §2.



RS 30:560 - Pipeline safety inspection fees

§560. Pipeline safety inspection fees

A. As used in this Section:

(1) "Distributor" means any person engaged in the transportation, distribution, or delivery of jurisdictional gas.

(2) "Jurisdictional gas" means natural gas, flammable gas, or gas which is toxic or corrosive.

B. There is hereby imposed upon all distributors of jurisdictional gas which own and operate any jurisdictional gas distribution system which comes under the supervision of the assistant secretary pursuant to R.S. 30:551(B) an annual safety and odorization inspection fee not to exceed twenty-two dollars and forty cents per mile of pipeline used in a jurisdictional gas distribution system, or four hundred dollars per pipeline facility, whichever is greater. The commissioner shall annually review the fee amount and may revise it in accordance with the Administrative Procedure Act.

C. The annual inspection fees imposed by this Section are for the purpose of enforcing the natural gas pipeline safety standards and practice required by this Chapter and regulations promulgated thereunder. All fees collected by the commissioner shall be reasonably related to the services provided and shall be used by the office of conservation solely for the purposes of that program.

Acts 1985, No. 250, §2, eff. July 6, 1985; Acts 2000, 1st Ex. Sess., No. 86, §1; Acts 2003, No. 879, §1, eff. July 1, 2003; Acts 2004, No. 223, §1.



RS 30:561 - Collection of inspection fees

§561. Collection of inspection fees

A. The annual fees imposed by R.S. 30:560 shall be paid to the office of conservation no later than January fifteenth of each year on forms to be prescribed by the commissioner of conservation.

B. If any person fails to pay the fees imposed by R.S. 30:560, the commissioner of conservation may proceed to enforce the collection thereof by utilizing the remedies and procedures set forth in Chapter 1 of this Subtitle, specifically including any authority to obtain and audit information and authority to impose interest and penalties.

C. All money received or collected by the commissioner of conservation under R.S. 30:560 and this Section shall be deposited immediately upon receipt in the state treasury and shall be credited to the Oil and Gas Regulatory Fund.

Acts 1985, No. 250, §2, eff. July 6, 1985; Acts 1992, No. 984, §9; Acts 1997, No. 658, §2; Acts 2003, No. 879, §1, eff. July 1, 2003.



RS 30:562 - Repealed by Acts 1992, No. 984, 18.

§562. Repealed by Acts 1992, No. 984, §18.



RS 30:571 - Establishment, promulgation and implementation of plan

PART IV. EMERGENCY GAS SHORTAGE ALLOCATION PLAN

§571. Establishment, promulgation and implementation of plan

The governor of Louisiana shall have the authority pursuant to the police powers granted him by the constitution of this state, from time to time to declare a state of emergency as a result of extreme shortages of existing intrastate natural gas for human needs pursuant to Paragraphs (a) through (e) of Subsection (1) of R.S. 30:572. In connection therewith, as soon as practicable, the commissioner shall establish and promulgate a plan for statewide emergency intrastate natural gas conservation, allocation or rationing, which shall be implemented and enforced by the commissioner under controls and enforcement procedures hereinafter provided. The plan shall remain in effect as implemented and changed from time to time by the commissioner, until the governor, by proclamation, shall declare that a state energy emergency no longer exists. The plan shall maintain, preserve and protect all vital services in the state depending upon intrastate natural gas and, to the extent deemed practicable by the commissioner, shall provide for the curtailment of unnecessary and lesser priority uses of intrastate natural gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:572 - Priorities

§572. Priorities

The allocation or rationing and conservation program under the plan provided for by this Part shall include the following:

(1) A priority system and plan to be implemented without delay, for conservation, allocation, and/or rationing of intrastate natural gas qualitatively and quantitatively among distributors and consumers. To the extent practicable, such priority allocation or rationing programs shall include, but not be limited to, measures to insure that available intrastate natural gas will be distributed on a priority basis to users within the state to avoid or minimize adverse impacts on the public health, welfare, and economic well-being of the state; provided, however, that unless the assistant secretary rules otherwise, in the event of a serious emergency and until hearings can be had as hereinafter provided for, the priorities of mandatory allocations and rationing shall, to the maximum extent practicable, be as follows:

(a) First priority shall be given to the protection of public health, safety, and welfare including maintenance of gas and electrical service for hospitals, juvenile and adult correctional institutions, nursing homes, dormitories, educational facilities, hotels, motels, and residences such as individual homes, apartments and similarly occupied dwelling units, publicly owned water, sewerage, and storm water drainage systems producing their own energy, which systems supply services to the aforesaid, and property owners who, through contract, lease, or otherwise, reserve unto themselves a share of the natural gas produced from their property to serve their needs. In order to ensure the protection of public health, safety, and the environment, the petroleum, petrochemical, and chemical industry that uses intrastate natural gas to operate facilities shall have a priority as long as the gas is used to the extent necessary to ensure the protection of public health, safety, and the environment.

(b) Second priority shall be given to the maintenance of agricultural operations, and the processing of agricultural products, including farming, ranching, dairy, water conservation and commercial fishing activities, and services directly related thereto, operations of food processing plants, businesses and facilities processing products for human consumption;

(c) Third priority shall be given to exploration, production, processing, and refining efforts to attain maximum production or extraction of oil, natural gas, other hydrocarbons, and minerals mined by the Frasch process;

(d) Fourth priority shall be given to the maintenance of commercial and industrial business activities utilizing less than 1 1/2 million cubic feet of gas on a peak day;

(e) Fifth priority shall be given to the maintenance of all public services, including facilities and services provided by municipal, cooperative, or investor-owned utilities required for customers who come under Paragraphs (b), (c) and (d) next above, or by any state or local government or authority, and including transportation facilities and services which serve the public at large. This priority shall not apply to those publicly owned water, sewer and storm water drainage systems referred to under Paragraph (a) next above, since those are of the first priority;

(f) Sixth priority shall be given to the preservation of an economically sound and competitive petroleum, petrochemical, and chemical industry, provided that, except in cases where the commissioner finds that an extreme emergency exists and the above priority needs cannot be substantially otherwise provided for, those industries requiring the use of intrastate natural gas for plant protection, feedstock or process needs, and public utilities generating electricity for sale to consumers listed above under Paragraphs (a), (b), (c), (d), and (e), which own or have acquired at the wellhead their own source of intrastate natural gas supply or which acquires such gas supply or any portion thereof from a wholly owned subsidiary company and which are using such supply in the operation of their own facilities, shall, as long as they continue to use said gas for plant protection, feedstock or process needs, or for generating electricity for sale to consumers listed above under Paragraphs (a), (b), (c), (d), and (e), have and be recognized as possessing first priority, above all others, for use of said gas. Industrial companies not owning intrastate natural gas reserves for their own use for plant protection, feedstock or process needs shall be subject to curtailment first, and those companies owning intrastate natural gas reserves for their own use or which acquires such gas supply or any portion thereof from a wholly owned subsidiary company for such purposes shall be subject to curtailment second; provided, further, that any person to whom those industries requiring the use of intrastate natural gas for plant protection, feedstock or process needs which own their own source of intrastate natural gas may have heretofore contracted to sell a portion of their own gas for plant protection, feedstock or process needs shall have a priority for the use of said gas for plant protection, feedstock or process needs equal to the priority accorded to their vendor by this Paragraph;

(g) Seventh priority shall be given to the maintenance of industrial requirements not specified in Paragraph (f) next above, except for boiler fuel;

(h) Subject to the priorities established in R.S. 30:572(1)(a) and (b), eighth priority shall be given to industrial plants, including electrical generating plants to the extent not provided for in Paragraph (e) above, having a present requirement for use of intrastate natural gas for boiler fuel not possessing present alternate fuel capabilities. Such plants may, however, be required by the commissioner to convert to alternate fuels within a reasonable time, considering all pertinent circumstances, or suffer curtailment by order of the commissioner of its use of intrastate natural gas. Provided that, if a plant shall have commenced reasonable preparations to so convert, it shall not be required to convert or suffer curtailment as a consequence thereof before July 1, 1975. The commissioner may require the industry affected to submit to him evidence as to why the industrial plant cannot convert to alternate fuels within the delay specified; and, if the user alleges otherwise, and if required by the commissioner, why the industrial plant cannot be operated on a profitable basis with the use of alternate fuels.

The commissioner may authorize the use of intrastate natural gas for use as boiler fuel if the industry demonstrates that it cannot convert to alternate fuel capability by reason of the fact that it is economically unfeasible, that the industrial plant would otherwise have to close, because it could not operate with a margin of profit considered reasonable in the particular industry, or that the cost of converting to alternate fuels is totally disproportionate to the existing investment in plant facilities. If the commissioner determines that for those reasons the industrial plant cannot reasonably be converted to the use of alternate fuel capabilities and remain in business, the commissioner may, if he determines that intrastate natural gas is available for such use, grant to that industry a higher priority of use than is herein provided;

(i) Ninth priority shall be given to industrial plants, including electrical generating plants to the extent not provided for in Paragraphs (e) and (h) above, having a present requirement for boiler fuel use, in those instances where alternate fuel capabilities now exist, or may be installed with relatively minimal cost and delay. Industries possessing existing alternate fuel capabilities or, if the commissioner determines that alternate fuel capability can be installed with relatively minimal cost or delay, may be curtailed in their gas supply by the commissioner, and directed by the commissioner to change from use of intrastate natural gas to use of alternate fuels within a limited time to be fixed by the commissioner considering all pertinent circumstances. The commissioner may, if he determines that intrastate natural gas is available for such use, and if the commissioner determines that it is economically unfeasible to operate a plant with alternate fuels, grant to the plant a higher priority of use.

Notwithstanding any other provision of this Chapter or any other law to the contrary, the commissioner shall have the authority to order the husbanding and storage of intrastate natural gas to the extent that he deems necessary to protect the public interest.

In the exercise of the powers, duties and functions granted to the commissioner in this Chapter, with respect to the production, transportation, distribution and delivery of natural gas and hydrocarbons received as royalties "in-kind" by private land or mineral owners under private leases and by the state pursuant to mineral leases by the state, its agencies and political subdivisions, the commissioner shall allocate and/or ration all such natural gas and other hydrocarbons received as "in-kind" royalties in accordance with the priorities established in Paragraphs (a) through (i), inclusive, of R.S. 30:572 and, notwithstanding any other provisions of R.S. 30:572 or any other law to the contrary the priorities established in said Paragraphs (a) through (i), without any change or modification thereof whatsoever, shall govern the allocation and/or rationing of natural gas and other hydrocarbons received as "in-kind" royalties unless the commissioner determines such priority in use is impractical under the circumstances.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1977, No. 576, §1; Acts 1977, No. 611, §1; Acts 2006, No. 295, §1, eff. June 8, 2006.



RS 30:573 - Application of priorities; exceptions

§573. Application of priorities; exceptions

The priorities of end-use deliveries set forth above shall be applied to the deliveries to all intrastate natural gas transporters during periods of curtailment on each transporter's system; except, however, that, upon a finding of extraordinary circumstances by the commissioner, exceptions to those priorities may be permitted.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:574 - Curtailment orders

§574. Curtailment orders

A. The commissioner is empowered to require intrastate natural gas transporters to curtail delivery of intrastate natural gas in conformance with the priorities for use of intrastate natural gas set forth in R.S. 30:572, and the commissioner shall be empowered to promulgate and enforce supply curtailment programs.

B. Notwithstanding the priorities for use of intrastate natural gas set forth in R.S. 30:572, the curtailment of deliveries of intrastate natural gas shall be accomplished by order by the commissioner whenever he determines that such curtailment is necessary in order to accomplish the purposes of this Chapter, provided that no such order for the curtailment, allocation, or redistribution of intrastate natural gas shall be issued by the commissioner unless and until the governor declares an extreme state of emergency pursuant to R.S. 30:571.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:575 - Curtailment of lower priority before curtailment of higher priority

§575. Curtailment of lower priority before curtailment of higher priority

The above list of priorities requires the full curtailment of the lower priority category volumes to be accomplished before curtailment of any higher priority volume is commenced, unless the commissioner finds exceptions to be in the public interest. Additionally, the above list required both the direct and indirect customers of a pipeline that use intrastate natural gas for similar purposes to be placed in the same category of priority.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:575.1 - Deliveries not to be reduced more than ten per cent

§575.1. Deliveries not to be reduced more than ten per cent

Any other provisions of this Chapter to the contrary notwithstanding, no daily allocation, curtailment or priority of intrastate natural gas shall result in a reduction of more than ten per cent of the maximum daily quantity of intrastate natural gas contracted to be delivered to a purchaser under any contract existing on the effective date of this Chapter, or to natural gas not in excess of 25,000,000 cubic feet of natural gas per day owned by a person at or near the field where produced and transported by said person through his own pipe line for his own consumption not in excess of 25,000,000 cubic feet of natural gas per day. This exception shall not apply to contracts for the purchase of gas hereafter executed. The price to be charged by the intrastate natural gas transporter to any person receiving reallocated natural gas shall be the arithmetic average of the price of intrastate natural gas delivered or deliverable pursuant to contracts entered into in the state of Louisiana within ninety days prior to such reallocation, and in the event that no such contract has been executed during that period, then the price shall be based upon similar contracts entered into within one hundred eighty days prior to such reallocation, but in no event shall such price be less than the price stipulated in such contract. Such allocation made pursuant to this Section shall be redistributed and only to those persons purchasing intrastate natural gas for use within priorities one through five as set forth in Paragraphs (a) through (e) inclusive of Subsection (1) of R.S. 30:572.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:575.2 - Amendments of existing contracts; effects

§575.2. Amendments of existing contracts; effects

If a contract for the sale of intrastate natural gas existing on December 8, 1973 is thereafter amended in any respect, such amendment or amendments shall not subject such contracts to any greater degree of curtailment than if such contracts had not been amended subsequent to December 8, 1973, unless the effect of such amendment or amendments is to increase the volume of intrastate natural gas contracted to be delivered to the purchaser under such contract. If any such amendment has the effect of increasing the volume of intrastate natural gas to be delivered to the purchaser under the contract, the provisions of R.S. 30:575.1 shall continue to apply to the volume of gas contracted for as of December 8, 1973, and shall continue to apply until the volume of gas contracted for as of December 8, 1973, has been delivered but shall not apply to the amount by which the volume of gas is increased over that volume.

Added by Acts 1974, No. 637, §2.



RS 30:576 - Change in priorities; hearings

§576. Change in priorities; hearings

The commissioner shall prescribe the rules of order or procedure in hearings or other proceedings to be held in relation to this emergency gas shortage allocation plan. No change in the above listed priorities for allocation or rationing shall be accomplished by the commissioner, in the absence of a serious immediate emergency, except after a public hearing upon at least ten days' notice given in the form and manner and at a time and place prescribed by the commissioner. The commissioner may in his discretion designate a member of his staff to conduct public hearings in his behalf. Any person having an interest in the subject matter of the hearing shall be entitled to be heard.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:577 - Change in priorities without hearing; emergency

§577. Change in priorities without hearing; emergency

A. If the commissioner finds an emergency to exist which in his judgment requires a change in the above priorities for allocation or rationing of intrastate natural gas, without first having a hearing, his emergency order providing for such a change shall remain in force no longer than thirty days from its effective date, unless the commissioner had been physically unable to hold or complete public hearings on the matter by reason of the pressure of multiple public hearings being sought in such matters, in which event, the emergency order shall remain in effect until such time as the commissioner can physically conduct a hearing on the problem. However, such hearing in any case must be held within a maximum period of 120 days or such order will automatically expire. In any event, the emergency order shall expire when a rule, regulation or order made after notice and hearing with respect to the same subject matter becomes effective.

B. Any interested person directly affected by any curtailment procedures, rules, regulations or orders of the commissioner relating to the emergency gas shortage allocation plan has the right to request the commissioner to call a hearing for the purpose of taking action in respect to such matter by making a request thereof in writing. Upon receiving the request, the commissioner shall as soon as the physical circumstances of the commissioner will permit, considering especially pending hearings and requests for hearings, call a hearing. After the hearing, and with all convenient speed, and in any event within thirty days after the conclusion of the hearing, the commissioner shall take whatever action he deems appropriate with regard to the subject matter. In the event of failure or refusal of the commissioner to issue an order within the period of thirty days, he may be compelled to do so by mandamus at the suit of any interested persons.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:578 - Results contrary to intent of plan; hardship cases

§578. Results contrary to intent of plan; hardship cases

A. If the results of some aspects of the emergency gas shortage allocation plan promulgated by the commissioner are contrary to its stated intent, the person affected may request the commissioner to grant an exception on the basis of unintended results.

B. Notwithstanding the procedures set forth above, the commissioner shall possess express authority to alter the emergency gas shortage allocation plan as to individual situations in order to alleviate exceptional hardship cases in the event of serious immediate emergencies.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:579 - Discrimination by suppliers prohibited

§579. Discrimination by suppliers prohibited

A. No supplier shall discriminate against any purchaser by failing to make allocations as described under the emergency gas shortage allocation plan, or under any rules, regulation or order issued pursuant thereto, or by imposing terms or conditions on sales upon any single purchaser other than those imposed upon all other purchasers at an equivalent level of trade, except as may be lawful and normal in general practice.

B. It is the intent of this Section that suppliers shall deal with the purchasers of intrastate natural gas supplies under the priority allocation plan provided for by this Part and as it may be changed from time to time by the commissioner. The emergency gas shortage allocation plan shall not be construed to require intrastate natural gas suppliers to sell to others who do not arrange proper credit or payment for products. However, a supplier may not require or impose discriminatorily more stringent credit terms or payment schedules on purchasers of intrastate natural gas supplies than the supplier's normal business practice during the first half of 1972.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:580 - Prohibitions; bonded indebtedness of political subdivisions

§580. Prohibitions; bonded indebtedness of political subdivisions

Notwithstanding any provision of law or this Chapter to the contrary, no existing contract, agreement or understanding for the delivery and sale of intrastate natural gas involving a parish, municipality or other political subdivision, shall be altered, amended or changed by any action, order or directive of the commissioner or any provision hereof if the effect thereof reduces or could reduce the allocation of natural gas to be delivered or sold thereby below the allocation necessary to generate sufficient revenues to pay the debt-service requirements of any bonds of a parish, municipality or other political subdivision.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:591 - Definition

PART V. NATURAL GAS PRICE REGULATION

§591. Definition

As used in this Part, unless otherwise clearly indicated, the following term has the meaning ascribed to it below:

(1) "Natural gas company" means a person engaged in the production or sale of intrastate natural gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973 at 9:55 A.M.



RS 30:592 - Necessity for regulation

§592. Necessity for regulation

A. It is declared that the business of selling intrastate natural gas is affected with a public interest, and that state regulation in matters relating to the sale of intrastate natural gas is necessary in the public interest to conserve the natural resources of the state and prevent the physical and economic waste, wasteful use and wasteful utilization thereof. It is further declared that the sale of intrastate natural gas at a price below the fair market value of such gas, especially as compared to the price of other fuels, is one of the primary causes of the present energy crisis in the state in that it has caused and is causing the physical and economic waste, wasteful use and wasteful utilization of intrastate natural gas.

B. The provisions of this Part shall only apply to contracts for the sale of intrastate natural gas executed and completed after December 8, 1973, except that in no case shall the provisions of this Part apply to the sale of intrastate natural gas at the wellhead.

C. If a contract for the sale of intrastate natural gas existing on December 8, 1973, is thereafter amended in any respect, such amendment or amendments shall not subject such contracts to the provisions of this Part to any greater extent than if such contracts had not been amended subsequent to December 8, 1973, unless the effect of such amendment or amendments is to increase the volume of intrastate natural gas to be delivered to the purchaser under such contract. If any such amendment has the effect of increasing the volume of intrastate natural gas to be delivered to the purchaser under the contract, the provisions of this Part shall not apply until the volume of gas contracted for as of December 8, 1973, has been delivered but the provisions of this Part shall apply to the amount by which the volume of gas is increased over that volume.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M. Amended by Acts 1974, No. 637, §1.



RS 30:593 - Sales direct to industrial users

§593. Sales direct to industrial users

The commissioner shall have the power and authority to supervise, govern, regulate and control minimum sales prices of intrastate natural gas direct to industrial users whether for fuel, or for utilization in any manufacturing process or otherwise.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:594 - Public utilities

§594. Public utilities

The provisions of this Part shall apply to purchase prices of intrastate natural gas in purchases by privately or publicly owned public utilities. The provisions of this Part shall apply to sale prices of intrastate natural gas in sales by privately or publicly owned public utilities direct to industrial users, but shall not apply to sales of such gas by such utilities to other users.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:595 - Exemption

§595. Exemption

The provisions of this Part shall not apply to any contract agreement or understanding that involves or affects less than one billion cubic feet of natural gas to be produced, transported, delivered or sold within a twelve month period; provided, that for good cause shown the commissioner may, if he considers it necessary to the accomplishment of the purposes of this Chapter, decrease the amount of gas which may be produced, transported, delivered or sold under this exemption; and, further provided that no such contract shall be exempt from the filing provisions of this Part.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:596 - Waiver of requirements

§596. Waiver of requirements

The commissioner may waive any requirement of this Part when upon reasonable cause shown he finds that the application of enforcement thereof will work an undue hardship on the person affected or will seriously impede the efficiency of his administration of this Part, and that the application or enforcement thereof is not necessary to the accomplishment of the purposes of this Chapter.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:597 - Notice filing

§597. Notice filing

Any provision of this Part to the contrary notwithstanding, as to any contract, agreement or understanding or proposed contract, agreement or understanding affecting the purchase or sale of natural gas, the parties thereto may furnish the commissioner with notice thereof, in a form and under conditions to be established by the commissioner, and unless the commissioner gives notice to the contrary to the parties thereto, within fifteen days after the receipt of such notice, the same shall be deemed to have been accepted by the commissioner without objection and to be in compliance with the provisions of this Part. If, however, the commissioner deems it advisable to consider the proposal further, the commissioner shall notify the parties accordingly and the matter shall thereafter be processed by the commissioner in accordance with the provisions of this Part.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:598 - Prices; schedules; suspension of new rates

§598. Prices; schedules; suspension of new rates

A. No prices charged, demanded, or received under future contracts by any natural gas company for or in connection with the sale of intrastate natural gas shall be less than the just and reasonable minimum price accepted by the commissioner under R.S. 30:597 or as determined by the commissioner under R.S. 30:599, and any other price not so accepted or determined is declared to be unlawful. All rules and regulations affecting or pertaining to such prices shall be just and reasonable.

B. Except as ordered by the commissioner to effectuate the purposes of this Chapter, no natural gas company shall, with respect to any sale of intrastate natural gas (1) make or grant any undue preference or advantage to any person or subject any person to any undue prejudice or disadvantage, or (2) maintain any prices or service, contrary to the purposes of this Chapter.

C. Under such rules and regulations as the commissioner may prescribe, every natural gas company shall file with the commissioner within such time (not less than ninety days after the effective date of this Chapter) and in such form as the commissioner may designate, schedules showing all prices for any sale of intrastate natural gas and the classifications, practices, and regulations affecting such prices, together with all contracts which in any manner affect or relate to such prices.

D. Unless the commissioner otherwise orders, no change shall be made by any natural gas company in any such price or in any rule, regulation, or contract relating thereto, except after thirty days' notice to the commissioner and to the public. Such notice shall be given by filing with the commissioner new schedules stating plainly the change or changes to be made in the schedule or schedules then in force and the time when the change or changes will go into effect. The commissioner, for good cause shown, may allow changes to take effect without requiring the thirty days' notice herein provided for by an order specifying the changes so to be made and the time when they shall take effect and the manner in which they shall be filed and published.

E. Whenever any such new schedule is filed, the commissioner shall have authority, either upon complaint of any party to a contract affected thereby, or upon his own initiative without complaint, at once, and if he so orders, without answer or formal pleading by the natural gas company, but upon reasonable notice, to enter upon a hearing concerning the lawfulness of such prices; and pending such hearing and the decision thereon, the commissioner, upon filing with such schedules and delivering to the natural gas company affected thereby a statement in writing of his reasons for such suspension, may suspend the operation of such schedule and defer the use of such prices, but not for a longer period than six months beyond the time when it would otherwise go into effect, and after full hearings, either completed before or after the price goes into effect, the commissioner may make such orders with reference thereto as would be proper in a proceeding initiated after it had become effective. If the proceeding has not been concluded and an order made at the expiration of the suspension period, on motion of the natural gas company making the filing, the proposed change of price shall go into effect, unless the commissioner shall by order further extend the delay. At any hearing involving a price sought to be changed, the burden of proof to show that the proposed change is lawful and is not contrary to the purposes of this Chapter, shall be upon the natural gas company, and the commissioner shall give to the hearing and decision of such questions preference over other questions pending before him and decide the same as speedily as possible.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:599 - Fixing prices

§599. Fixing prices

Whenever the commissioner, after a hearing had upon his own motion or upon complaint of any party to a contract, shall find that any price demanded, charged, or collected thereunder by any natural gas company in connection with any sale of intrastate natural gas is below the just and reasonable minimum price determined by the commissioner, considering the fair market value of intrastate natural gas of like kind, quality and character, to be necessary to prevent the physical and economic waste, wasteful use and wasteful utilization thereof, or that any rule, regulation, practice or contract affecting such price is unjust, unreasonable, unduly discriminatory, or preferential, or is otherwise contrary to the purposes of this Chapter, the commissioner shall determine the just and reasonable minimum price, rule, regulation, practice or contract which will effectuate the purposes of this Chapter, to be thereafter observed and in force, and shall fix the same by order. The commissioner shall have the power to order an increase in any price contained in the currently effective schedule of such natural gas company on file with the commissioner, but shall not have the power to decrease such price. Notwithstanding any other provision of this Part or any other law to the contrary, the commissioner shall have no authority to fix the minimum sales prices of intrastate natural gas on a statewide basis, but, rather, shall fix said prices on either a contract by contract basis or on a field by field basis in any instance at the discretion of the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:600 - Periodic and special reports

§600. Periodic and special reports

A. Every natural gas company shall file with the commissioner such annual and other periodic or special reports as the commissioner may by rules and regulations or order prescribe as necessary or appropriate to assist the commissioner in the proper administration of this Part. The commissioner may prescribe the manner and form in which such reports shall be made.

B. It shall be unlawful for any natural gas company willfully to hinder, delay, or obstruct the making, filing, or keeping of any information, document, report, memorandum, record, or account required to be made, filed, or kept under this Part or any rule, regulation, or order hereunder.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:601 - Services, records, information from other agencies

§601. Services, records, information from other agencies

In carrying out the purposes of this Part, the commissioner shall, so far as practicable, avail himself of the services, records, reports, and information of the executive departments and other agencies of the government, and the governor may, from time to time, direct that such services and facilities be made available to the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:602 - Complaints

§602. Complaints

Any party to a contract of sale complaining of anything done or omitted to be done by any natural gas company in contravention of the provisions of this Part may apply to the commissioner by petition, which shall briefly state the facts, whereupon a statement of the complaint thus made shall be forwarded by the commissioner to such natural gas company, which shall be called upon to satisfy the complaint or to answer the same in writing within a reasonable time to be specified by the commissioner.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:603 - Investigations by commissioner; attendance of witnesses; depositions

§603. Investigations by commissioner; attendance of witnesses; depositions

A. The commissioner may investigate any facts, conditions, practices, or matters which he may find necessary or proper in order to determine whether any person has violated or is about to violate any provision of this Part or any rule, regulation, or order thereunder, or to aid in the enforcement of the provisions of this Part or in prescribing rules or regulations hereunder, or in obtaining information to serve as a basis for recommending further legislation to the legislature. The commissioner may permit any person to file with him a statement in writing, under oath or otherwise, as he shall determine, as to any or all facts and circumstances concerning a matter which may be the subject of investigation.

B. For the purpose of any investigation or any other proceeding under this Part, the commissioner or any officer or employee of the State Department of Conservation designated by him is empowered to administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, contracts, agreements, or other records which the commissioner finds relevant or material to the inquiry. Witnesses summoned by the commissioner to appear before him shall be paid the same fees and mileage that are paid witnesses in the courts of the state.

C. In case of contumacy by, or refusal to obey a subpoena issued to, any person, the commissioner may invoke the aid of any court of competent jurisdiction in requiring the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, contracts, agreements, and other records. Such court may issue an order requiring such person to appear before the commissioner or officer or employee of the State Department of Conservation designated by the commissioner, there to produce records, if so ordered, or to give testimony touching the matter under investigation or in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof. All process in any such case may be served in the judicial district whereof such person is an inhabitant or wherever he may be found or may be doing business. Any person who willfully shall fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, contracts, agreements, or other records, if in his or its power so to do, in obedience to the subpoena of the commissioner, shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than $1,000 or to imprisonment for a term of not more than one year, or both.

D. The testimony of any witness may be taken at the instance of a party, in any proceeding or investigation pending before the commissioner, by deposition at any time after the proceeding is at issue. The commissioner may also order testimony to be taken by deposition in any proceeding or investigation pending before him at any stage of such proceeding or investigation. Such depositions may be taken before any person authorized to administer oaths not being of counsel or attorney to either of the parties, nor interested in the proceeding or investigation. Reasonable notice must first be given in writing by the party or his attorney proposing to take such deposition to the opposite party or his attorney of record, as either may be nearest, which notice shall state the name of the witness and the time and place of the taking of his deposition. Any person may be compelled to appear and depose, and to produce documentary evidence, in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner, as hereinbefore provided. Such testimony shall be reduced to writing by the person taking deposition, or under his direction, and shall, after it has been reduced to writing, be subscribed by the deponent.

E. If a witness whose testimony may be desired to be taken by deposition be in a foreign country, the deposition may be taken before an officer or person designated by the commissioner, or agreed upon by the parties by stipulation in writing to be filed with the commissioner. All depositions must be promptly filed with the commissioner.

F. Witnesses whose depositions are taken as authorized in this Part, and the person or officer taking the same, shall be entitled to the same fees as are paid for like services in the courts of the state.

G. No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, contracts, agreements, or other records and documents before the commissioner, or in obedience to the subpoena of the commissioner or any officer or employee of the State Department of Conservation designated by him, or in any cause or proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled to testify or produce evidence, documentary or otherwise, after having claimed his privilege against self-incrimination, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:604 - Hearings; rules of procedure

§604. Hearings; rules of procedure

A. Hearings under this Part may be held before the commissioner, or any officer or employee of the State Department of Conservation designated by him, and appropriate records thereof shall be kept.

B. All hearings, investigations, and proceedings under this Part shall be governed by rules of practice and procedure to be adopted by the commissioner, and in the conduct thereof the technical rules of evidence need not be applied. No informality in any hearing, investigation, or proceeding or in the manner of taking testimony shall invalidate any order, decision, rule or regulation issued under the authority of this Part.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:605 - Administrative powers of commissioner; rules, regulations, and orders

§605. Administrative powers of commissioner; rules, regulations, and orders

The commissioner shall have power to perform any and all acts, and to prescribe, issue, make, amend and rescind such orders, rules and regulations as he may find necessary or appropriate to carry out the provisions of this Part. Among other things, such rules and regulations may define accounting, technical, and trade terms used in this Part; and may prescribe the form or forms of all statements, declarations, applications, and reports to be filed with the commissioner, the information which they shall contain, and the time within which they shall be filed. Unless a different date is specified therein, rules and regulations of the commissioner shall be effective thirty days after publication in the manner which the commissioner shall prescribe. Orders of the commissioner shall be effective on the date and in the manner which the commissioner shall prescribe. For the purposes of its rules and regulations, the commissioner may classify persons and matters within his jurisdiction and prescribe different requirements for different classes of persons or matters. All rules and regulations of the commissioner shall be filed at the office of the commissioner and shall be kept open in convenient form for public inspection and examination during reasonable business hours.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:606 - Rehearings; court review of orders

§606. Rehearings; court review of orders

A. Any party to an intrastate natural gas sale contract aggrieved by an order issued by the commissioner in a proceeding under this Part may apply for a rehearing within thirty days after the issuance of such order. The application for rehearing shall set forth specifically the ground or grounds upon which such application is based. Upon such application the commissioner shall have power to grant or deny rehearing or to abrogate or modify his order without further hearing. Unless the commissioner acts upon the application for rehearing within thirty days after it is filed, such application may be deemed to have been denied. No proceeding to review any order of the commissioner shall be brought by any person unless such person shall have made application to the commissioner for a rehearing thereon. Until the record in a proceeding shall have been filed in a court under Subsection (B) of this Section, the commissioner may at any time, upon reasonable notice and in such manner as he shall deem proper, modify or set aside, in whole or in part, any finding or order made or issued by him under the provisions of this Part.

B. Any party to a proceeding under this Part aggrieved by an order issued by the commissioner in such proceeding may obtain a review of such order in the district court having jurisdiction, by filing in such court, within sixty days after the order of the commissioner upon the application for rehearing, or within sixty days following the period the application for rehearing may be deemed to have been denied because of the failure of the commissioner to act, a written petition praying that the order of the commissioner be modified or set aside in whole or in part. A copy of such petition shall forthwith be transmitted by the clerk of the court to the commissioner and thereupon the commissioner shall file with the court the record upon which the order complained of was entered. Upon the filing of such petition such court shall have jurisdiction to affirm, modify, or set aside such order in whole or in part. No objection to the order of the commissioner shall be considered by the court unless such objection shall have been urged before the commissioner in the application for rehearing unless there is reasonable ground for failure so to do. The finding of the commissioner as to facts, if supported by substantial evidence, shall be conclusive. If any party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for failure to adduce such evidence in the proceedings before the commissioner, the court may order such additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon terms and conditions as the court may deem proper. The commissioner may modify his findings as to the facts by reason of the additional evidence so taken, and he shall file with the court such modified or new findings, which if supported by substantial evidence, shall be conclusive, and his recommendation, if any, for the modification or setting aside of the original order. The judgment and decree of the court, affirming, modifying, or setting aside, in whole or in part, any such order of the commissioner, shall be final, subject to review by the appellate court under the laws relating to appeals and subject to review by the Supreme Court of Louisiana upon its writs of certiorari.

C. The filing of an application for rehearing under Subsection (A) of this Section shall not, unless specifically ordered by the commissioner, operate as a stay of the commissioner's order. The commencement of proceedings under Subsection (B) of this Section shall not, unless specifically ordered by the court, operate as a stay of the commissioner's order.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:607 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§607. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:650 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§650. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:651 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§651. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:652 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§652. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:653 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§653. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:654 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§654. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:655 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§655. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:656 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§656. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:657 - Repealed by Acts 1997, Nos. 181, 1 and 1116, 2.

§657. Repealed by Acts 1997, Nos. 181, §1 and 1116, §2.



RS 30:681 - Repealed by Acts 1977, No. 482, 2 eff. July 13, 1977

PART VI. LOUISIANA ENERGY COMMISSION

§681. Repealed by Acts 1977, No. 482, §2 eff. July 13, 1977



RS 30:681.1 - Legislative findings

SUBPART A. LOUISIANA GEOTHERMAL AND

GEOPRESSURE ENERGY RESEARCH AND

DEVELOPMENT ACT

§681.1. Legislative findings

The Legislature of Louisiana hereby finds that:

(1) The state of Louisiana and the nation are rapidly depleting their reserves of oil and natural gas upon which the United States as a whole is heavily dependent for its energy requirements.

(2) States and the federal government are beginning to study the feasibility of alternative energy supplies to supplement the declining oil and gas reserves.

(3) Preliminary studies by professional staffs at Louisiana universities and by private firms within the state indicate that Louisiana may have within its borders uniquely large reservoirs of superheated, highly pressurized water which may also be saturated with natural gas in solution.

(4) These reservoirs can be a potential source of commercial quantities of energy in the form of steam, hot water, and natural gas.

(5) Professional staffs at Louisiana State University have obtained a small grant from the federal Energy Research and Development Administration to begin studies to determine the location of commercial size reservoirs by utilizing the services of state geologists in the State Department of Conservation to examine and chart the massive numbers of well logs available.

(6) Parallel research efforts should be instituted simultaneously with the above mentioned study to tap known reservoirs to determine pressures, temperatures, and extent of gas saturation as well as numerous other scientific experiments necessary to provide an adequate basis from which to draw conclusions.

(7) Additionally, this potential energy resource opens a new area of legal consequences which must be examined and a determination made of the ramifications and effects of the development of this resource on private and public rights.

(8) By Act 16 of the 1973 Extraordinary Session,1 the Louisiana Legislature created the Louisiana Energy Commission and included in its duties the authorization to undertake or contract for studies and research regarding alternate fuel resources for the state; that the commissioner of conservation, by Act 16, is authorized to prepare all necessary studies on the sources of energy available to Louisiana and to conduct appropriate research in connection therewith; and that the State Department of Conservation is staffed and administratively capable of exercising this authority.

(9) This Act is intended to provide the framework and guidelines for the state, through the State Department of Conservation, to begin a concerted effort to exploit this potential geothermal and geopressure energy resource.

Added by Acts 1975, No. 735, §1.

1R.S. 30:681.



RS 30:681.2 - Definitions

§681.2. Definitions

For the purpose of this Subpart:

(1) "Geothermal resources" means:

(a) all products of geothermal processes, embracing indigenous steam, hot water, and hot brines;

(b) steam and other gases, hot water, and hot brines resulting from water, gas, or other fluids artificially introduced into geothermal formations;

(c) heat, dissolved natural gas, or other associated energy found in geothermal formations; and

(d) any byproduct derived from them.

(2) the term "department" means the State Department of Conservation of the state of Louisiana; and

(3) the term "commissioner" means the commissioner of conservation.

Added by Acts 1975, No. 735, §1.



RS 30:681.3 - State Department of Conservation; powers, duties

§681.3. State Department of Conservation; powers, duties

A. The State Department of Conservation shall be responsible for the effective management and coordination of a state geothermal and geopressure energy research and development program.

B. Such program shall include:

(1) the determination and evaluation of the resource base;

(2) research and development with respect to exploration, extraction, and utilization technologies, which shall include research toward development of reliable predictive methods and control techniques for the production of geothermal and geopressure resources from reservoirs or aquifers;

(3) determination of the environmental ramifications of the production of this energy resource; and

(4) examination of the legal, social, and economic consequences of development of this resource for the purpose of developing policy and providing a framework of policy alternatives for the commercial utilization of this resource.

Added by Acts 1975, No. 735, §1.



RS 30:681.4 - Participation by state, federal and private agencies; funds

§681.4. Participation by state, federal and private agencies; funds

A. The department is authorized to utilize the expertise, knowledge, equipment, and personnel available from other state agencies, from the federal government, or from the private sector in carrying out its responsibilities under this Subpart, either from a voluntary standpoint or under contract from funds made available therefor, and to that extent the commissioner is authorized to enter into contracts for services to be provided in connection with the goals of this program.

B. In addition to funds made available by the legislature the department is authorized to accept gifts, grants, and donations from whatever source available.

Added by Acts 1975, No. 735, §1.



RS 30:681.5 - Reports to legislature

§681.5. Reports to legislature

The department shall maintain accurate records of the progress of this program and shall make annual reports to the governor and the Joint Legislative Committee on Natural Resources as to such progress, discoveries, and needed legislation.

Added by Acts 1975, No. 735, §1.



RS 30:691 - Liquefied petroleum gas; defined

PART VII. LIQUEFIED PETROLEUM GAS

§691. Liquefied petroleum gas; defined

"Intrastate liquefied petroleum gas" is defined as those gases derived from petroleum or natural gas which are in a gaseous state at normal temperature and pressure and those maintained in the liquid state at normal atmospheric temperature by means of suitable pressure, exclusive of anhydrous ammonia, when such gas is produced, transported and utilized wholly within the state of Louisiana where the transportation thereof is exempt from federal regulation.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:692 - Application of Chapter

§692. Application of Chapter

Except as may otherwise specifically be provided in the constitution of this state, the provisions of this Chapter, including the powers, duties and functions of the commissioner and the Louisiana Energy Commission, shall apply to intrastate liquefied petroleum gas.

Added by Acts 1973, Ex.Sess., No. 16, §1, emerg. eff. Dec. 8, 1973, at 9:55 A.M.



RS 30:701 - Short title

PART VIII. HAZARDOUS LIQUID PIPELINE LAW

§701. Short title

This Part shall be known and may be cited as the "Louisiana Hazardous Liquid Pipeline Law".

Acts 1987, No. 794, §1.



RS 30:702 - Definitions

§702. Definitions

As used in this Part, the following words and phrases have the meanings hereinafter ascribed to them:

(1) "Assistant secretary" means the assistant secretary of the office of conservation of the Department of Natural Resources.

(2) "Hazardous liquid" means:

(a) Petroleum or any petroleum product, except as specifically excluded in this Paragraph, and

(b) Any substance or material which is in liquid state, excluding liquefied natural gas and hydro-carbons incidental thereto, when transported by pipeline facilities and which, as determined by the assistant secretary by rule or regulation in accordance with R.S. 49:950 et seq., may pose an unreasonable risk to life or property when transported by pipeline facilities.

(3) "Intrastate pipeline facility" means pipeline facilities situated wholly within the boundaries of this state and which are used in the transportation of hazardous liquids in intrastate commerce.

(4) "Person" means any individual, firm, joint venture, partnership, corporation, association, any political subdivision of this state, municipality, cooperative association, or joint stock association, and includes any trustee, receiver, assignee or personal representative thereof.

(5) "Pipeline facility" means and shall include, without limitation, new and existing pipe, right of way, and any equipment, facility, or building used or intended for use in the transportation of hazardous liquids; but, rights of way as used in this Chapter does not authorize the assistant secretary to prescribe the location or the routing of any pipeline facility.

(6) "Transportation of hazardous liquids" means the movement of hazardous liquids by pipeline, or their storage incidental to such movement, in or affecting intrastate commerce; however, it shall not include any such movement through gathering lines in rural locations, onshore production, refining, or manufacturing facilities, or storage or in-plant piping systems associated with any of such facilities.

Acts 1987, No. 794, §1.



RS 30:703 - Regulatory designation

§703. Regulatory designation

A. The assistant secretary shall be the authority to regulate persons engaged in the transportation of hazardous liquids or who own or operate intrastate pipeline facilities for the transportation of hazardous liquids. The assistant secretary shall establish by regulation minimum safety standards for pipeline facilities and the transportation of hazardous liquids and shall be consistent with those rules and regulations authorized by 49 U.S.C.A. Section 2001 et seq.

B. The assistant secretary, as permitted by 49 U.S.C.A. Section 2004, may certify annually to the secretary of the United States Department of Transportation that the state, through the office of conservation, has regulatory jurisdiction over the safety standards and practice of intrastate pipeline facilities and the transportation of hazardous liquids associated with those facilities. The assistant secretary, as permitted by 49 U.S.C.A. Section 2001 et seq., may enter into an agency relationship with the United States Department of Transportation to enforce compliance with safety standards with respect to interstate pipeline facilities or the transportation of hazardous liquids associated with those facilities.

Acts 1987, No. 794, §1.



RS 30:704 - Administration and enforcement

§704. Administration and enforcement

A. Except as otherwise provided in this Part, the provisions of R.S. 30:6, 30:8, 30:13, 30:15 and 30:21 shall apply to the administration and enforcement of this Part.

B. The assistant secretary may employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, employees, and professional personnel.

C. The legal counsel employed or retained by the assistant secretary, when authorized by the assistant secretary, shall be entitled to represent the state and the assistant secretary and to appear in the courts and before agencies of this state, the United States, and other states in order to carry out the purposes of this Part.

D. Whenever it appears to the assistant secretary that any person has engaged, is engaged, or is about to engage in any act or practice constituting a violation of this Part or of any regulation, rule, or order issued hereunder, the assistant secretary may bring an action in the court having jurisdiction, to enjoin such acts or practices and to enforce compliance with this Part or any rule, regulation, or order issued thereunder. Upon a proper showing a temporary restraining order or a preliminary or permanent injunction shall be granted without bond. The relief sought may include a mandatory injunction commanding any person to comply with this Part or any such regulation, rule, or order issued hereunder, and to make restitution of money received in violation of any such regulation, rule, or order. The assistant secretary may transmit such evidence as may be available concerning such acts or practice or concerning apparent violations to the district attorney having jurisdiction over same who, in his discretion, may institute appropriate criminal proceedings.

E. Upon application by any person engaged in the transportation of hazardous liquids or the operation of intrastate pipeline facilities, the assistant secretary shall, by order, after notice and opportunity for hearing and under such terms and conditions and to such extent as the assistant secretary may deem reasonable and proper, waive in whole or in part compliance with any standard established under this Part, if he determines that compliance with such standard works a substantial hardship on an owner or operator of pipeline facilities or is not in the public interest and a waiver of compliance with such standard is not inconsistent with pipeline safety, provided that such waiver shall not be effective until the requirements of 49 U.S.C.A. Section 2001 et seq. relative to such a waiver have first been satisfied.

Acts 1987, No. 794, §1.



RS 30:705 - Violation; penalties, civil and criminal

§705. Violation; penalties, civil and criminal

A.(1) Any person who shall be determined by the assistant secretary, after notice and an opportunity for a hearing, to have violated any provision of this Part or any final rule, final regulation promulgated or order issued under this Part shall be liable to the office of conservation for a civil penalty not to exceed ten thousand dollars for each violation for each day that the violation persists except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations.

(2) The amount of the penalty shall be assessed by the assistant secretary by written notice.

(3) In determining the amount of the penalty, the assistant secretary shall consider the nature, circumstances, and gravity of the violation; and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty, and such other matters as justice may require.

B. The legal counsel employed or retained by the assistant secretary may recover the assessed civil penalty by bringing action against the person so assessed in the court having jurisdiction. The assistant secretary may compromise the civil penalty.

C. Any person who willfully and knowingly violates this Part or any rule, regulation, or order issued under this Part shall be deemed guilty of a misdemeanor; and, upon conviction, shall be subject for each offense to a fine of not more than twenty-five thousand dollars, or imprisoned for not more than one year, or both.

Acts 1987, No. 794, §1; Acts 1990, No. 599, §1, eff. July 19, 1990.



RS 30:706 - Fees

§706. Fees

In order to implement this Part, every person engaged in the transportation of hazardous liquids or who owns or operates intrastate pipeline facilities for the transportation of hazardous liquids shall be assessed an annual fee which shall not exceed twenty-two dollars and forty cents for each mile or fraction thereof of pipeline operated or four hundred dollars per pipeline facility, whichever is greater. The commissioner shall annually review the fee amount and may revise it not to exceed twenty-two dollars and forty cents per mile in accordance with the Administrative Procedure Act. All fees collected by the commissioner shall be reasonably related to the services provided and shall be used by the office of conservation solely for the purposes of that program.

Acts 1987, No. 794, §1; Acts 2000, 1st Ex. Sess., No. 86, §1; Acts 2003, No. 711, §1, eff. June 27, 2003; Acts 2004, No. 222, §1.



RS 30:707 - Collection of fees

§707. Collection of fees

A. The annual fees imposed by R.S. 30:706 shall be paid to the office of conservation no later than January fifteenth of each year on forms to be prescribed by the commissioner of conservation. If any person fails to pay the fees imposed by this Part, the commissioner of conservation may proceed to enforce the collection thereof by utilizing the remedies and procedures set forth in Chapter 1 of this Title, specifically including any authority to obtain and audit information and authority to impose interest and penalties.

B. All money received or collected by the commissioner of conservation under R.S. 30:706 and this Section shall be deposited immediately upon receipt in the state treasury and shall be credited to the Oil and Gas Regulatory Fund.

Acts 1987, No. 794, §1; Acts 1992, No. 984, §9; Acts 1997, No. 658, §2; Acts 2003, No. 711, §1, eff. June 27, 2003.



RS 30:721 - Definitions

PART IX. COAL OR LIGNITE SLURRY TRANSPORTATION

§721. Definitions

"Coal or lignite slurry transportation" is defined as the transportation through a pipeline in the state of Louisiana of coal, lignite or any mixture of substances which includes coal or lignite, in any form.

Added by Acts 1977, No. 561, §1.



RS 30:722 - Application

§722. Application

A. Except as may otherwise be specifically provided by the constitution of this state, the provisions of Parts I, II and III of this Chapter, including the powers, duties and functions of the assistant secretary, shall apply to coal or lignite slurry transportation.

B. The assistant secretary shall promulgate regulations governing the licensing and operation of slurry pipelines in this state and shall implement procedures necessary for the orderly and efficient administration of this Part, including assessment of reasonable fees to cover the costs of administration.

Added by Acts 1977, No. 561, §1.



RS 30:723 - Expropriation authority

§723. Expropriation authority

A. Subject to the provisions of R.S. 19:8, coal or lignite slurry pipeline owners or operators otherwise licensed and permitted to operate in Louisiana by order of the assistant secretary shall possess the right of expropriation with authority to expropriate private property under the general state expropriation laws, and shall have the right to lay, maintain, and operate pipelines, together with telegraph and telephone lines necessary and incidental to the operation of these pipelines, over private property thus expropriated, and have the further right to lay, maintain, and operate pipelines along, across, over and under any navigable stream or public highway, street, bridge, or other public place, and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other pipelines, by expropriating property necessary for the crossing under the general expropriation laws of this state. The right to run along, across, over, or under any public road, bridge or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the pipeline owner, the restoration to be subject also to the supervision and approval of the proper local authorities.

B. In the exercise of the privilege herein conferred, owners or operators of such pipelines shall compensate the state, parish, municipality, or road district, respectively, for any damage done to such public road, in the laying of pipelines, telegraph, or telephone lines, along, under, over, or across the same. Nothing in this Section shall be construed to grant any transporter the right to use any public street or alley of any parish, incorporated city, town, or village, except by express permission from the parish, city or other governing authority.

C. With respect to private property, a servitude acquired by the use of eminent domain shall be limited to an area not to exceed during construction whatever space is engineeringly necessary for the construction of the pipeline in question; however in no event shall said working space width exceed one hundred fifty feet except where extra space is required for road crossings, stream crossings, canal crossings, pipeline crossings or the like, and the permanent right of way area after construction is completed shall be fifteen feet in width, being seven and one-half feet on each side of a center line, with right of ingress and egress to, from and along such permanent right of way area. Nothing in this Section shall be construed to grant to any transporter the right to expropriate any property, or any interest therein, for use as a pit for the discharge of coal or lignite slurry or for use as a pumping station.

D. In expropriation proceedings commenced pursuant to the authority herein conferred, the issue of public purpose and necessity for the proposed taking shall be a judicial question pursuant to Section 4 of Article I of the constitution of Louisiana.

E. In the event property is acquired for coal or lignite slurry pipeline construction through the use of eminent domain and subsequent thereto the party acquiring said rights fails to construct the pipeline due to inability to obtain the required state and/or federal permits for construction, then in that event said party shall have no right to the return of the funds paid to the landowner for the rights acquired, and said party shall have no right to use any such property acquired for any other purpose than that stated by the judgment of acquisition.

F. Nothing in this Part or under the general expropriation laws of this state shall be construed as permitting the expropriation of water or water rights for use in transportation of coal by pipeline. No Louisiana water from any source shall be used in connection with the transportation, maintenance or operation of a coal slurry pipeline within the state, except water used for drinking, toilet, bath, or other personal uses, unless the assistant secretary shall have determined, after public hearing, that such use will not be detrimental to the water supply of the area from which the water is sought to be extracted. In that event, nothing in this Part shall authorize expropriation of water or water rights.

In the event the assistant secretary shall have authorized use of water as provided herein, he shall annually thereafter, and so long as such use continues, review the use of such water in order to determine if such continued use will be detrimental to the water supply of the area from which the water is being extracted. Further, if the local governing body of the parish from which the water is being extracted shall make a formal motion to the assistant secretary suggesting that continued use of such water will be detrimental to the water supply of the area from which the water is being extracted, then in that event the assistant secretary shall immediately call a public hearing to determine whether such continued use will be detrimental to the water supply of such area.

G. Water used in the transportation of coal by pipeline to any point in Louisiana shall conform to regulations of the Stream Control Commission and the Department of Natural Resources prior to its discharge into rivers or streams or holding pits from which seepage can occur.

H. In the event the price for product or services is not regulated by a state or federal agency charged with that responsibility then when the owner or owners of any pipeline constructed pursuant to this act and deemed interstate in character shall enter into a contract to provide its product or service to any person, firm or corporation in the state of Louisiana, such contract shall provide for rates and charges for such product or service that are nondiscriminatory and offer no preference insofar as the said rates and charges for such product or service are determined and charged any other users of its product or service in any other state. The assistant secretary shall promulgate regulations to implement and enforce the provisions of this Subsection.

I. If, during construction, a coal or lignite slurry pipeline owner or operator or his employee, agent or contractor uses property of the landowner outside of the limits of the construction right of way expropriated from said landowner, the landowner shall be entitled to recover in civil action, damages from the coal or lignite slurry pipeline owner or operator in an amount not less than that determined by dividing the amount of the compensation awarded by the expropriation judgement by the number of square feet included in the property expropriated and multiplying that result by five times the number of square feet used by the coal or lignite slurry pipeline owner or operator outside of that portion of the property expropriated.

Added by Acts 1977, No. 561, §1.



RS 30:724 - Number of pipelines

§724. Number of pipelines

Unless otherwise specified in the original right of way agreement, only one pipeline shall be located on the right of way. Additional pipelines may be located thereon only with the written permission of the landowner.

Added by Acts 1977, No. 561, §1.



RS 30:731 - Definitions

PART X. REGULATION OF COMPRESSED NATURAL GAS

USED AS A VEHICULAR FUEL

§731. Definitions

As used in this Part, the following words and phrases shall have the meanings hereinafter ascribed to them:

(1) "Assistant secretary" means the assistant secretary of the office of conservation of the Department of Natural Resources.

(2) "Compressed natural gas" means natural gas designated for vehicular use that is under pressures exceeding twenty-four hundred pounds per square inch.

(3) "Compression and conversion equipment" means all equipment used in the compression, storage, transmission, and decompression of natural gas for the purpose of powering motor vehicles.

Acts 1990, No. 927, §1.

{{NOTE: SEE ACTS 1990, NO. 927, §3.}}



RS 30:732 - Regulation of compressed natural gas

§732. Regulation of compressed natural gas

The assistant secretary shall have the authority to regulate all activities related to the safety of compressed natural gas and shall establish by regulation minimum safety standards for compressed natural gas compression and conversion equipment including the installation and operation of such equipment. For vehicles equipped for and capable of using liquefied petroleum gas, each vehicle shall first be inspected for safety of operation by an inspector of the Louisiana Liquefied Petroleum Gas Commission.

Acts 1990, No. 927, §1.

{{NOTE: SEE ACTS 1990, NO. 927, §3.}}



RS 30:800 - GEOTHERMAL ENERGY RESOURCES

CHAPTER 8. GEOTHERMAL ENERGY RESOURCES

§800. Policy

It is declared to be the policy of Louisiana that:

(1) The rapid and orderly development of geothermal resources within the state of Louisiana is in the interest of the people of the state of Louisiana;

(2) In developing the state's geothermal resources, the primary purpose is to provide a dependable supply of electrical energy and process heat at reasonable rates for the people of the state of Louisiana;

(3) Maximum possible consideration shall be afforded to protection of the environment and to conservation of natural resources by all agencies and officials of the state of Louisiana involved in prescribing rules and regulations governing the development, production and distribution of geothermal energy in Louisiana.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:801 - Definitions

§801. Definitions

(1) "Geothermal resources" means:

(a) All products of geothermal processes, including both "hydropressured" reservoirs (normal or below normal pressure) and "geopressured" reservoirs (above normal), embracing indigenous steam, hot water, hot brines and hydropressured or geopressured waters or both excepting, however, waters produced incidental to oil or gas exploration or production, and potable water produced from residential, commercial, industrial, agricultural, or other wells where the heat pressure, or dissolved natural gas, or any combination thereof, are not extracted or used for energy purposes.

(b) Steam and other gasses, hot water, and hot brines resulting from water, gas or other fluids artificially introduced into geothermal, hydropressured or geopressured water formations, or any combination thereof.

(c) Heat, natural gas dissolved in formation water or which was dissolved in formation water and is produced at the geothermal, hydropressured or geopressured well bore, or any combination thereof, or other associated energy found in geothermal, hydropressured or geopressured water formations, or any combination thereof.

(d) Any by-product derived therefrom.

(2) "By-product" means any mineral or minerals, excluding oil and natural gas, which are found in solution or in association with a geothermal resource and which (a) have a value less than seventy-five percent of the value of the total geothermal resource, if utilized or not, because of quantity, quality, or technical difficulties in extraction and production or (b) are not of sufficient value to warrant extraction and production by themselves or (c) the production of which will waste the geothermal resource.

(3) "Geothermal lease" is a contract by which the lessee is granted the right for exploration, drilling, development, production and distribution of geothermal resources and byproducts.

(4) "Geothermal operation" includes the exploration for, drilling for, development of, production of and distribution of geothermal resources as defined in this Chapter.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1; Acts 1980, No. 742, §1.



RS 30:802 - Regulation of exploration, drilling, production and subsurface disposal

§802. Regulation of exploration, drilling, production and subsurface disposal

Full regulatory authority over all geothermal exploration, drilling, development, and production as well as subsurface disposal of geothermal waters and/or waste is hereby vested in the state Department of Conservation. The provisions of the Louisiana Conservation Act R.S. 30:1, et seq., including particularly, but without limitation, R.S. 30:5 and R.S. 30:9 thereof, are hereby extended to all geothermal operations. The commissioner of conservation is further authorized to promulgate such additional rules and regulations relating specifically to geothermal operations that are deemed by him to be needed in the interest of conservation if they are not inconsistent with the provisions of this Chapter. All geothermal operations shall be exempt from the provisions of R.S. 38:3091 et seq.

Any disposal of any kind or nature made pursuant to this Chapter into any navigable or nonnavigable streams or waters shall be done under the supervision of the Stream Control Commission of the state.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:803 - Conservation and environmental protection

§803. Conservation and environmental protection

In all cases, a lessee under a geothermal lease or an owner shall conduct his exploration, drilling, development, production operations and disposal methods using all reasonable precautions to protect the environment and to prevent pollution of state waters, other environmental damages, or waste of geothermal resources.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:804 - Jurisdiction over state geothermal resources and products

§804. Jurisdiction over state geothermal resources and products

The State Mineral and Energy Board is hereby vested with exclusive authority to lease for the exploration, development, production and distribution of geothermal resources and the byproducts thereof any lands belonging to the state, or the title to which is in the public domain, including road beds, water bottoms, and lands adjudicated to the state at tax sale. To the extent applicable, the mineral board is also vested with the same powers of supervision and management of all geothermal leases granted by the state that are vested in the board under R.S. 30:129 with respect to leases granted for minerals, oil, and gas.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1; Acts 2009, No. 196, §2, eff. July 1, 2009.



RS 30:805 - Leasing procedures

§805. Leasing procedures

Except as otherwise specifically provided herein, applications for state geothermal leases, the inspection of the lands, the quantity of land to be obtained in a single lease, the advertisement for bids, the bidding procedures and the board's authority to accept or reject bids all shall be governed by the provisions of R.S. 30:125 through R.S. 30:129 both inclusive.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:806 - Terms; rentals; royalties

§806. Terms; rentals; royalties

A. All state geothermal leases shall be granted for a maximum primary term of ten years and so long thereafter as geothermal operations are being conducted or geothermal resources are being produced or utilized in commercial quantities.

B. Where a state geothermal lease provides for delay rentals, the annual rental shall be for not less than one dollar per acre or one-half the cash bonus, whichever is greater.

C. Royalties on production obtained from a state geothermal lease shall be not less than the following:

(1) A royalty of not less than ten percent of the price received for all geothermal resources produced and saved or utilized.

(2) A royalty of not less than five percent of the value of any byproduct produced and saved or utilized.

D. The term rental or royalty obtained by the state from a geothermal lease shall not affect or limit the compensation negotiated by the owners of adjoining or nearby property which may be affected or exploited by the lessee.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:807 - Regulations of board

§807. Regulations of board

The mineral board is hereby authorized to incorporate such additional customary provisions in a state geothermal lease and to adopt such additional regulations governing the administration and management of such leases that are not inconsistent with the provisions of this Chapter.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:808 - Records; execution of documents; disposition and appropriation of funds

§808. Records; execution of documents; disposition and appropriation of funds

A. The maintenance of records, the execution of division orders and other documents and the handling and distribution of all bonuses, rentals, royalties, shut-in payments or other sums payable to the state under a geothermal lease shall be handled as provided for in R.S. 30:130 as now enacted or hereafter amended.

B. The allocations of all proceeds described in Subsection A of this Section shall be made as provided for in R.S. 30:136(B) as now enacted, or hereafter amended, and to the extent necessary, all remaining funds, after making appropriate deductions, are hereby dedicated and allocated in the same manner as provided by existing law for the dedication and allocation of oil and gas revenues.

Added by Acts 1975, No. 784, §1. Amended by Acts 1976, No. 134, §1.



RS 30:809 - Preservation of rights

§809. Preservation of rights

A. The respective rights of the lessees under oil, gas, and mineral leases and of the lessees under geothermal leases are intended to be compatible and to be exercised reasonably by one with due regard to the other. However, in the event of conflict, the rights of the lessee under any oil, gas, or mineral lease heretofore issued on lands as set forth in Section 804 hereof and in effect on September 12, 1975, shall not be diminished or limited by virtue of this Chapter or any provisions hereof.

B. With respect to those leases executed on and after January 1, 1991, the rights of the lessee under any oil, gas, or mineral lease shall govern the production of any oil, gas, or mineral which may be considered a geothermal resource; and, unless specifically excluded in the lease, the lessee shall not be required to obtain a geothermal lease.

C. The provisions of this Chapter are not intended and should not be construed to deny the legal right or remedy of any owner for the protection of his property interests that is otherwise available to such owner under the law.

Acts 1990, No. 684, §1.



RS 30:901 - SURFACE MINING AND RECLAMATION ACT

CHAPTER 9. SURFACE MINING AND RECLAMATION ACT

§901. Short title

This Chapter shall be known and may be cited as the "Louisiana Surface Mining and Reclamation Act."

Added by Acts 1976, No. 141, §1.



RS 30:902 - Declaration of policy

§902. Declaration of policy

The legislature finds and declares that:

A. The extraction of lignite and other forms of coal by surface mining operations is a basic and essential activity making an important contribution to the economic wellbeing of the state and nation.

B. Proper reclamation of surface mined lands is necessary to prevent unreasonable degradation of land and water resources that would be detrimental to the general welfare, health, safety, and property rights of the citizens of this state.

C. Surface mining takes place in diverse areas where the geologic, topographic, climatic, biological, and social conditions are significantly different and that reclamation operations and the specifications therefor must vary accordingly.

D. Regulation of surface mining is in the public interest and will benefit the public health, safety, welfare and economy of the state of Louisiana and will prevent the destruction or diminishing of the utility of land for commercial, industrial, residential, recreational, agricultural, and forestry purposes by preventing unreasonable erosion, landslides, floods, water pollution, destruction of fish and wildlife habitat and impairment of natural beauty, and will benefit governmental programs and efforts to conserve soil, water, and other natural resources.

E. Reclamation of surface mined land as provided by this Act will allow the mining of valuable lignite and other forms of coal in a manner designed for the protection and subsequent beneficial use of these lands.

F. The Congress of the United States has enacted Public Law 95-87,1 the "Surface Mining Control and Reclamation Act of 1977", which provides for the establishment of a nationwide program to regulate surface coal mining and reclamation and which vests exclusive authority in the Department of the Interior over the regulation of surface coal mining and reclamation within the United States.

G. Section 503 of Public Law 95-872 provides that each state may assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within such state by obtaining approval of a state program of regulation which demonstrates that the state has the capability of carrying out the provisions and meeting the purposes of Public Law 95-87.

H. Section 503 of Public Law 95-87 further provides that a state wishing to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state must have a state law which provides for the regulation of surface coal mining and reclamation operations in accordance with the requirements of Public Law 95-87.

I. The State of Louisiana, to accomplish the purposes for which the Louisiana Surface Mining and Reclamation Act was adopted, wishes to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within the state pursuant to Public Law 95-87.

Added by Acts 1976, No. 141, §1. Amended by Acts 1978, No. 406, §1.

130 U.S.C.A. §1201 et seq.

230 U.S.C.A. §1253.



RS 30:903 - Purposes

§903. Purposes

A. It is hereby declared to be the purpose of this Chapter to avoid the adverse effects to society and the environment resulting from unregulated surface mining operations, as defined herein; to assure that surface mining operations are not conducted where reclamation as required by this Chapter is not possible; to assure that surface mining operations are so conducted as to prevent unreasonable degradation to land and water resources; to assure that reclamation of all surface mined lands is accomplished as contemporaneously as practicable with the surface mining, recognizing that the extraction of lignite and other forms of coal by responsible mining operations is an essential and beneficial economic activity; to protect, conserve, and replenish the natural resources of the state; to prohibit and prevent the waste, wasteful use, and wasteful utilization of lignite and other forms of coal; and to prevent the use of lignite and other forms of coal in such a manner and in such quantities as to threaten the premature exhaustion, extinction, and destruction of the supply of lignite and other forms of coal in the state.

B. It is further declared to be the purpose of this Chapter to promote the reclamation of mined areas that were left without adequate reclamation prior to the enactment of the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. 1201, et seq., and that continue, in their unreclaimed condition, to substantially degrade the quality of the environment, to prevent or damage the beneficial use of land or water resources, or to endanger the health or safety of the public.

Added by Acts 1976, No. 141, §1. Acts 1983, No. 573, §1.



RS 30:904 - Definitions

§904. Definitions

(1) "Act" means the Louisiana Surface Mining and Reclamation Act.

(2) "Approximate original contour" means that surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated; water impoundments may be permitted where the Commissioner determines that they are in compliance with Section 815B(8) of this Chapter.

(3) "Coal" includes all forms of coal, including lignite.

(4) "Commissioner" means the Commissioner of Conservation of the State of Louisiana, or such other person or persons who may from time to time be designated by the Commissioner to administer and enforce the provisions of this Chapter.

(5) "Department of Natural Resources" and "department" means the Department of Natural Resources of the State of Louisiana.

(6) "Development operations" means all or any part of the process of removing, by power earth moving equipment, coal or overburden for the purpose of determining coal quality or quantity or coal mining feasibility; Provided, that if more than twenty-five thousand tons of coal or ten surface acres of overburden will be removed then such operations shall be considered coal mining operations.

(7) "Development operations permit" means the certification by the Commissioner that the named person may conduct the development operations described in the certification during the term of the development operations permit and in the manner established in the certification.

(8) Repealed by Acts 1985, No. 281, §2.

(9) "Exploration operations" means the drilling of test holes or core holes for the purpose of or related to the determining of the location, quantity or quality of a coal deposit under a permit to be issued by the commissioner and any other coal exploration operations that will substantially disturb the surface and are not otherwise covered by this Act.

(10) "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirement of this Chapter in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself or herself to the danger during the time necessary for abatement.

(11) "Operator" means any person, partnership, or corporation engaged in coal mining who removes or intends to remove more than two hundred and fifty tons of coal from the earth by surface coal mining methods within twelve consecutive calendar months in any one location.

(12) "Permit" means a permit to conduct surface coal mining and reclamation operations issued by the commissioner, but does not include exploration and development permits.

(13) "Permit applicant" or "applicant" means a person applying for a permit.

(14) "Permit area" means the area of land indicated on the approved map submitted by the operator with his application, which area of land shall be covered by the operator's bond as required by Section 909 of this Chapter and shall be readily identifiable by appropriate markers on the site.

(15) "Permittee" means a person holding a permit.

(16) "Person" means an individual, partnership, association, society, joint stock company, firm, company, corporation, or other business organization.

(17) The term "prime farmland" shall have the same meaning as that prescribed by the United States Secretary of Agriculture on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics, and which historically have been used for intensive agricultural purposes, and as published in the Federal Register.

(18) "Public Law 95-87" means the Federal Surface Mining Control and Reclamation Act of 1977.*

(19) "Reclamation plan" means a plan submitted by an applicant for a permit which sets forth a plan for reclamation of the proposed surface coal mining operations pursuant to Section 908.

(20) "Secretary of Natural Resources" or "Secretary" means the Secretary of Natural Resources of the Department of Natural Resources of the State of Louisiana.

(21) "Secretary of the Interior" means the Secretary of the Interior of the Department of Interior of the United States.

(22) "Surface coal mining and reclamation operations" means surface mining operations and all activities necessary and incident to the reclamation of such operations after the date of enactment of this Chapter.

(23) "Surface coal mining operations" means

(a) Activities conducted on the surface of lands in connection with a surface coal mine, the products of which enter commerce or the operations of which directly or indirectly affect commerce. Such activities include excavation for the purpose of obtaining coal including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, the uses of explosives and blasting, and in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal at or near the mine site: Provided, however, that such activities do not include the extraction of coal incidental to the extraction of other minerals where coal does not exceed 16 2/3 per centum of the tonnage of minerals removed for purposes of commercial use or sale or coal exploration or development subject to Section 912 of this Act, and

(b) The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas shall also include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, and

(24) "Unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of his permit or any requirement of this Chapter due to indifference, lack of diligence, or lock of reasonable care, or the failure to abate any violation of such permit or the Chapter due to indifference, lack of diligence, or lack of reasonable care.

Acts 1978, No. 406, §1. Acts 1983, No. 573, §1; Acts 1985, No. 281, §2.

*30 U.S.C.A. §1201 et seq.



RS 30:905 - Jurisdiction and powers; rules and regulations

§905. Jurisdiction and powers; rules and regulations

A. The Department of Natural Resources, Office of Conservation, or such persons as may be designated by the commissioner, is hereby designated as the official agency whose duty it is to administer the regulations and guidelines contained in this Chapter and to institute such other reasonable regulations and guidelines, after notice and public hearing, as may become necessary pursuant to this Chapter to protect state and private lands from unreasonable degradation by any operator engaged in surface coal mining operations. Exclusive jurisdiction over all aspects of surface coal mining and reclamation shall be vested in the Department of Natural Resources, Office of Conservation. The Secretary of Natural Resources shall be responsible for the policies of the State relating to the development of the State's lignite reserves, including the transportation and utilization thereof, and shall formulate plans and shall advise the Governor and the Legislature with respect to short and long term policies of the State concerning the development of the State's lignite reserves, including the transportation and utilization thereof, and the integration of the development of the State's lignite reserves into the development of the State's fuel sources. The secretary of the Department of Natural Resources in cooperation with the Commissioner of Conservation shall establish, for the purpose of avoiding duplication, a process for coordinating the review and issuance of permits for surface coal mining and reclamation operations with any other federal or state permit process applicable to the proposed operations.

B. The authority shall be vested in the commissioner, and such other persons as may be designated by the commissioner, to administer and enforce the provisions of this Chapter, and he shall seek the accomplishment of the purposes of this Chapter by all practicable and economically feasible methods and in so doing shall have the following duties and powers:

(1) To make those expenditures which he deems necessary to accomplish the purposes of this Chapter.

(2) To adopt, amend, and issue rules and regulations in accordance with the requirements of the Louisiana Administrative Procedure Act, except where the provisions of the Louisiana Administrative Procedure Act are in conflict with the provisions of this Chapter, in which case the provisions of this Chapter and the regulations issued by the commissioner pursuant to this Chapter shall govern, pertaining to surface coal mining and reclamation operations consistent with the general intent and purposes of this Chapter, including regulations consistent with regulations issued by the secretary of the Interior pursuant to the Surface Mining Control and Reclamation Act, as amended as required for the state to assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations pursuant to Section 503 of the Surface Mining Control and Reclamation Act, as amended. The commissioner may issue regulations without public notice and hearing in the event regulations must be issued to ensure timely action by the state in the assumption or retention by the state of exclusive jurisdiction over the regulation of surface coal mining and reclamation operations pursuant to Section 503 of the Surface Mining Control and Reclamation Act, as amended.

(3) To issue permits pursuant to the provisions herein.

(4) To conduct hearings pursuant to the provisions herein.

(5) To issue or modify orders reasonably necessary or take such actions as are necessary to carry out the provisions of this Chapter and regulations adopted hereunder.

(6) To receive by gift, grant, donation or otherwise any sum of money, and/or assistance from any person or the United States, its agencies, the state of Louisiana or any political subdivision thereof for the enactment and enforcement of this Chapter and the mining and reclamation of land affected by surface coal mining operations.

(7) To employ such officers, agents, employees, and professional personnel, including legal counsel, as he deems necessary for the performance of his powers and duties and prescribe the powers and duties and fix the compensation of such officers, agents, employees, and professional personnel.

(8) To issue an order, ordering a cessation of surface coal mining and/or reclamation operations, or revoking the permit of an operator who has failed to comply with an order of the commissioner to take any action required by this Chapter or rules and regulations issued pursuant to this Chapter. In the event the permit is revoked, the operator's performance bond or cash or collateral securities shall be forfeited if it is determined that this is necessary to reclaim the area of land affected by the operator's surface coal mining operation.

(9) To contract, upon such terms as he may agree upon, for legal, financial, engineering and other professional services necessary to expedite the conduct of the affairs of the Department of Natural Resources, Office of Conservation, under the provisions of this Act.

(10) To enter into contracts with state boards, agencies and soil and water conservation districts having expertise for the purposes of obtaining professional and technical services necessary to implement the provisions of this Chapter.

(11) To exercise discretionary review pursuant to the provisions of this Chapter over all aspects of surface coal mining and reclamation operations performed within this State.

(12) To personally or through his authorized legal counsel represent the State in all matters involving or affecting the interest of the State and its residents relative to proceedings before any federal agencies, offices and congressional committees and in all judicial actions arising out of the proceedings of such agencies, offices and committees or in relation thereto and to appear in the courts and before agencies of this State or of other states in order to carry out the purposes of this Chapter.

(13) To commence and prosecute legal actions as authorized in this Act, including legal actions against the Secretary of the Interior and the Office of Surface Mining Reclamation and Enforcement as authorized by this Chapter.

(14) To take those steps necessary to enable the state to participate to the fullest extent practicable in the Abandoned Mine Reclamation Program provided in Title IV of the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq.

C. A rule, regulation or order, or any amendment thereof, adopted by the commissioner may differ in its terms and provisions as between particular conditions, particular mining techniques, particular areas of the State or any other conditions that appear relevant and necessary so long as the action taken is consistent with the attainment of the general intent and purpose of this Chapter. In adopting rules, regulations and orders the commissioner shall give due recognition to the fact that although certain surface coal mining and reclamation operations may cause a need for particular regulatory control in one area of the State, such control may not be necessary or desirable for another area of the State due to the unique characteristics of each type of surface mining and the various economic and environmental factors relating to same, and the commissioner shall take into account, in this connection, all factors found by him to be proper and just, including the existing climatology, topography, vegetation and all other physical conditions, populations, mining and reclamation techniques, the economic and social impact of the proposed rule, regulation or order, and the fact that the rule, regulation or order and the degrees of conformance therewith which may be proper as to one area of the State may not be proper or practicable as to another area of the State.

Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §1, eff. June 27, 1980. Acts 1983, No. 573, §1; Acts 2008, No. 278, §1.



RS 30:905.1 - Abandoned mine reclamation; fund participation

§905.1. Abandoned mine reclamation; fund participation

A. The commissioner is authorized to take all action necessary to ensure Louisiana's participation to the fullest extent practicable in the abandoned mines reclamation fund established by the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq.; and the office of conservation of the Department of Natural Resources shall function as the state's agency for such participation. Pursuant to the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq., the commissioner shall by rule establish priorities that meet the terms of the Surface Mining Control and Reclamation Act as amended, 30 U.S.C. 1201 et seq., and applicable federal regulations for the expenditure of those funds; designate the land and water eligible for reclamation or abatement expenditures; submit reclamation plans, annual projects, and applications to the appropriate authorities; undertake emergency reclamation projects pursuant to the terms of the Surface Mining Control and Reclamation Act, as amended, 30 U.S.C. 1201 et seq., and applicable federal regulations; and administer all money received for abandoned mine reclamation or related purposes.

B.(1) The following funds shall be deposited immediately upon receipt into the state treasury:

(a) Monies granted by the secretary of the United States Department of the Interior for purposes of this Chapter.

(b) Monies appropriated by the legislature for purposes of this Chapter.

(c) Monies donated from sources, including but not limited to persons, corporations, or associations, for purposes of this Chapter, except as provided in Article VII, Section 9(A)(1) of the Constitution of Louisiana.

(d) Monies recovered through liens filed against privately owned land under this Chapter.

(e) Fines collected from violations of this Chapter, or any rule, regulation, or order issued under this Chapter.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by this Subsection shall be credited to the office of conservation.

C. Appropriation of monies by the legislature from these funds shall be for expenditures on eligible lands and water with priority given first to addressing the impacts of past coal mining practices and then to the impacts of past solid mineral development.

D. Lands and water eligible for reclamation or drainage abatement expenditures under this Section are those which were mined, or which were affected by such mining, abandoned or left in an inadequate reclamation status, and for which there is no continuing reclamation responsibility under state or federal laws.

Added by Acts 1983, No. 573, §1; Acts 2008, No. 278, §1.



RS 30:905.2 - Reclamation Plan

§905.2. Reclamation Plan

A. The office of conservation will submit to the secretary of the Interior a state reclamation plan to carry out the purposes of this Section.

B. The state reclamation plan shall generally identify both coal and non-coal problem areas to be reclaimed, the purposes for which the reclamation is proposed, the relationship of the lands to be reclaimed and the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded, and the legal authority and programmatic capability to perform this work in conformance with the provisions of this Chapter.

C. The office may submit an annual application for the support of the state program and implementation of specific reclamation projects to the secretary of the interior. These annual requests shall include such information as may be requested by the secretary.

D. The office may provide annual and other reports required by the secretary of the Interior to accompany the annual request for support required in Subsection C of this Section.

E. The costs for each proposed project under this Section shall include: actual construction costs, actual operation and maintenance costs of permanent facilities, planning and engineering costs, construction inspection costs, and other necessary administrative expenses.

Acts 1985, No. 281, §1; Acts 2008, No. 278, §§1, 3.



RS 30:905.3 - Implementation of the plan

§905.3. Implementation of the plan

A.(1) If the commissioner, after notice and hearing, makes a finding of fact that:

(a) Land or water resources have been adversely affected by past solid mineral development practices;

(b) The adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken;

(c) The owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past solid mineral development practices are not known or readily available, or the owners will not give permission for the state or its political subdivisions, their agents, employees, or contractors to enter upon the property to restore, reclaim, abate, control, or prevent the adverse effects of past solid mineral development practices.

(2) Then, upon giving notice by mail to the owners, if known, or if not known, by posting notice upon the premises and advertising once in a newspaper of general circulation, designated as the official journal by the governing authority, in the parish in which the land lies, the agents, employees, or contractors of the office shall have the right to enter the property adversely affected by past solid mineral development practices and any other property to have access to that property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. This entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass on it. The monies expended for this work and the benefits accruing to the premises so entered upon shall be chargeable against the land and shall mitigate or offset any claim in or any action brought by any owner of any interest in these premises for any alleged damages by virtue of the entry, but this provision is not intended to create new rights of action or eliminate existing immunities.

B. The agents, employees, or contractors of the office of conservation shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past solid mineral development practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of these adverse effects. This entry shall be construed as an exercise of the police power for the protection of public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor trespass on it.

C. The state may acquire any land by purchase, donation, or condemnation which is adversely affected by past solid mineral development practices if the commissioner, after notice and hearing, determines that acquisition of this land is necessary to successful reclamation and that:

(1) The acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices, will serve recreation and historic purposes, conservation and reclamation purposes, or provide open space benefits; and

(2) Permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices; or

(3) Acquisitions of mineral refuse disposal sites and all mineral refuse on same will serve the purposes of this Chapter or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past solid mineral development practices.

D. Title to all lands acquired under this Section shall be in the name of the state. The price paid for land acquired under this Section shall reflect the market value of the land as adversely affected by past solid mineral development practices.

E.(1) Where land acquired under this Section is deemed to be suitable for industrial, commercial, residential, or recreational development the office of conservation, in conjunction with the secretary of natural resources, may sell this land by public sale under a system of competitive bidding, at not less than fair market value, and under such other regulations promulgated to insure that the land is put to proper use consistent with local and state land use plans.

(2) The state, when requested after appropriate public notice, shall hold a public hearing with the appropriate notice, in the parish or parishes or the appropriate political subdivisions of the state in which lands acquired under this Section are located. The hearing shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices.

F. The state through the office of conservation and the secretary of natural resources may accept lands acquired and reclaimed by the secretary of the Interior pursuant to Section 407(h) of the Surface Mining Control and Reclamation Act as amended. In addition, the office may accept grants from the secretary to carry out the purposes of Section 407(h) of the Surface Mining Control and Reclamation Act as amended.

G.(1) Within six months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past solid mineral development practices on privately owned land, the office shall itemize the monies so expended and may file a statement of same in the office of the clerk of court of the parish in which the land lies, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past solid mineral development practices if the monies so expended shall result in a significant increase in property value.

(2) This statement shall constitute a lien upon the land described in it. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices.

(3) No lien shall be filed against the property of any person, in accordance with this Subsection who neither consented to nor participated in nor exercised control over the mining operation which necessitated the reclamation performed.

H. The landowner may proceed to petition within sixty days after the filing of the lien to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past solid mineral development practices. The amount reported to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement provided for in Subsection G of this Section. Any party aggrieved by the decision may appeal as provided by law.

I. The lien provided in this Section shall be recorded in the office of the clerk of court of the parish in which the land lies. The statement shall constitute a lien upon the land as of the date of the expenditure of the monies and shall have priority as a lien second only to the lien of real estate taxes imposed upon the land.

J.(1) The office may fill any voids, seal any abandoned tunnels, shafts, and entryways, and reclaim surface impacts of underground or surface mines which the office determines could endanger life and property, constitute a hazard to the public health and safety, or degrade the environment.

(2) The office may make expenditures and carry out the purposes of this Section without regard to the provisions of R.S. 30:905.1(D) only after all reclamation with respect to abandoned coal lands or coal development impacts has been met, except for those reclamation projects relating to the protection of the public health or safety.

(3) In those instances where mine waste piles are being reworked for conservation purposes, the incremental costs of disposing of the wastes from these operations by filling voids and sealing tunnels may be eligible for funding if the disposal of these wastes meets the purposes of this Section.

(4) The office may acquire by purchase, donation, easement, or otherwise such interests in land as it determines necessary to carry out the provisions of this Section.

K. Repealed by Acts 2008, No. 278, §2.

L.(1) The office may request the attorney general, who is hereby authorized to initiate, in addition to any other remedies provided for in this Chapter, in any court of competent jurisdiction, an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in this Section.

(2) The office in conjunction with appropriate state agencies as determined in implementing regulations, may construct and operate a plant or plants for the control and treatment of water pollution resulting from mine drainage. The extent of this control and treatment of water pollution may be dependent upon the ultimate use of the water; but the above provisions of this Subsection shall not be deemed in any way to repeal or supersede any portion of the federal Water Pollution Control Act (33 U.S.C.A. 1151, et seq., as amended) and no control or treatment under this Section shall in any way be less than that required under the federal Water Pollution Control Act. The construction of a plant or plants may include major interceptors and other facilities appurtenant to the plant.

(3) The office may transfer funds to other appropriate state agencies, in order to carry out the reclamation activities authorized by this Chapter.

Acts 1985, No. 281, §1; Acts 2008, No. 278, §§1, 2, 3.



RS 30:905.4 - Exclusion and exemption of water resources

§905.4. Exclusion and exemption of water resources

A. Nothing in this Chapter shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

B. The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where this supply has been affected by contamination, diminution, or interruption proximately resulting from the surface coal mine operation.

Acts 1985, No. 281, §1; Acts 2008, No. 278, §3.



RS 30:906 - Mining permits

§906. Mining permits

A. No person shall engage in or carry out on lands within the State any surface coal mining operations unless such person has first obtained a permit issued by the commissioner pursuant to this Chapter.

B. All permits issued pursuant to the requirements of this Chapter shall be issued for a term not to exceed five years. If the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the operation and if the application is full and complete for such specified longer term, the commissioner may grant a permit for such longer term. A successor in interest to a permittee who applies for a new permit within thirty days of succeeding to such interest and who is able to obtain the bond coverage of the original permittee may continue surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until such successor's application is granted or denied.

C. A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by such permit within three years of the issuance of the permit: Provided, that the commissioner may grant reasonable extensions of time upon a showing that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee: Provided further, that with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface mining operations at such time as the construction of the synthetic fuel or generating facility is initiated.

D.(1) Any valid permit issued pursuant to this Chapter shall carry with it the right of successive renewal upon expiration with respect to areas within the boundaries of the existing permit. The holders of the permit may apply for renewal and such renewal shall be issued (provided that on application for renewal the burden shall be on the opponents of renewal), subsequent to fulfillment of the public notice requirements of Sections 913 and 914, unless it is established that and written findings by the commissioner are made that

(a) The terms and conditions of the existing permit are not being satisfactorily met.

(b) The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this Chapter and regulations issued pursuant to this Chapter.

(c) The renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas.

(d) The operator has not provided evidence that the performance bond in effect for such operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the commissioner might require pursuant to Section 909, or

(e) Any additional revised or updated information required by the commissioner by regulation has not been provided. Prior to the approval of any renewal of permit the commissioner shall provide notice to the appropriate public authorities.

(2) If an application for renewal of a valid permit includes a proposal to extend the mining operations beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under this Chapter.

(3) Any permit renewal shall be for a term not to exceed the period of the original permit established by this Chapter. Application for permit renewal shall be made at least one hundred twenty days prior to the expiration of the valid permit. The commissioner shall issue regulations which provide for a procedure which will give the permittee sufficient time prior to the expiration of the present term of the permit to correct or commence to correct any condition which the commissioner finds will prevent issuance of a permit renewal.

E. No person shall conduct any underground or auger coal mining operations if such operations would be subject to Public Law 95-87 until the state has implemented a program regulating such operations pursuant to Public Law 95-87* or the Department of Interior has implemented a federal program regulating such operations. Any person desiring to conduct any such operations described shall notify the commissioner at least 36 months prior to the time such operations are planned to begin in order that the commissioner may initiate appropriate legislation and adopt such rules as are necessary to implement such program.

Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §1; Acts 1980, No. 121, §2, eff. June 27, 1980.

*30 U.S.C.A. §1201 et seq.



RS 30:906.1 - Surface mining and reclamation fees

§906.1. Surface mining and reclamation fees

There is hereby imposed on all permittees under the supervision of the assistant secretary pursuant to Chapter 9 of this Title, Surface Mining and Reclamation Act, an annual regulatory fee of eight cents per ton on all coal and lignite mined in this state. This fee shall be used for the purpose of enforcing the Louisiana Surface Mining and Reclamation Act and regulations promulgated thereunder.

Acts 1986, No. 351, §1.



RS 30:906.2 - Collection of surface mining and reclamation regulatory fees

§906.2. Collection of surface mining and reclamation regulatory fees

A. The surface mining and reclamation regulatory fee shall be paid to the secretary of the Department of Revenue on a monthly basis and shall begin to accrue on July 1, 1986, and shall be paid using forms to be prescribed by the secretary of the Department of Revenue.

B. If any permittee fails to pay the surface mining and reclamation regulatory fee, the secretary of the Department of Revenue may proceed to enforce the collection thereof by utilizing the remedies and procedures set forth in Chapter 18 of Subtitle II of Title 47, specifically including any authority to obtain and audit information and impose interest and penalties.

Acts 1986, No. 351, §1; Acts 1997, No. 658, §2.



RS 30:906.3 - Department of Revenue; surface mining and reclamation fees

§906.3. Department of Revenue; surface mining and reclamation fees

A. Funds received by the Department of Revenue in the form of surface mining and reclamation fees shall be deposited immediately upon receipt to the state treasury.

B, C. Repealed by Acts 1992, No. 984, §18.

Acts 1986, No. 351, §1; Acts 1992, No. 984, §18; Acts 1997, No. 658, §2.



RS 30:907 - Application requirements

§907. Application requirements

A. Each application for a surface coal mining and reclamation permit pursuant to this Chapter shall be accompanied by a fee as determined by the commissioner, with such fee not to exceed the actual or anticipated cost of reviewing, administering and enforcing such permit.

B. The permit application shall be submitted in a manner satisfactory to the commissioner and shall contain, among other things:

(1) The names and addresses of:

(a) The permit applicant.

(b) Every legal owner of record of the property (surface and mineral), to be mined.

(c) The holders of record of any leasehold interest in the property.

(d) The purchaser of record of the property under a real estate contract.

(e) The operator if he is a person different than the applicant, and

(f) If any of these are business entities other than a single proprietor, the names and addresses of the principals, officers, and resident agent.

(2) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any area of the permit area or within the permit area but on which, at the time of filing the permit application, the applicant does not have the legal right to enter and commence surface coal mining operations.

(3) A statement of any current or previous surface coal mining permits in the United States held by the applicant and the permit identification and each pending application.

(4) If the applicant is a partnership, corporation, association, or other business entity, the following where applicable: The names and addresses of every officer, partner, director, or person performing a function similar to a director, of the applicant, together with the name and address of any person owning of record ten percentum or more of any class of voting stock of the applicant, and a list of all names under which the applicant, partner, or principal shareholder previously operated a surface mining operation within the United States within the five year period preceding the date of submission of the application.

(5) A statement of whether the applicant, any subsidiary, affiliate, or persons controlled by or under common control with the applicant, has ever held a Federal or State mining permit which in the five year period prior to the date of submission of the application has been suspended or revoked or has had a mining bond or similar security deposit in lieu of bond forfeited and, if so, a brief description of the facts involved.

(6) A copy of the applicant's advertisement to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, which advertisement shall include the ownership and a description of the exact location and boundaries of the proposed site sufficient so that the proposed operation may be readily located by local residents, and the location of where the application is available for public inspection.

(7) A description of the type and method of coal mining operation that is proposed, the engineering techniques proposed, and the equipment proposed to be used; if applicable a description of the alternative type and method of coal mining and reclamation operation that is proposed in the event the applicant is unable to obtain the legal right to enter and commence surface coal mining operations on any tracts of land within the proposed permit area.

(8) The anticipated starting and termination dates of each phase of the mining operation and the number of acres of land to be affected.

(9) An accurate map or plan, to an appropriate scale, clearly showing the land to be affected as of the date of the application, the area of land within the permit area upon which the applicant has the legal right to enter and commence surface mining operations and a statement of those documents upon which the applicant bases his legal right to enter and commence surface mining operations on the area affected, and whether that right is the subject of pending court litigation: Provided, that nothing in this Chapter shall be construed as vesting in the commissioner the jurisdiction to adjudicate property title disputes.

(10) The names of the watershed and location of the surface stream or tributary into which surface and pit drainage may be discharged.

(11) A determination of the probable hydrologic consequences of the mining and reclamation operations both on and off the mine site with respect to the hydrologic regime, quantity and quality of water in surface and ground water systems including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the commissioner of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability: Provided, however, that this determination shall not be required until such time as hydrologic information on the general area prior to mining is made available from an appropriate Federal or State agency: Provided further, that the permit shall not be approved until such information is available and is incorporated into the application.

(12) When requested by the commissioner, the climatological factors that are peculiar to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds, and the seasonal temperature ranges.

(13) Accurate maps to an appropriate scale clearly showing:

(a) The land to be affected as of the date of the application and

(b) All types of information set forth on topographical maps of the United States Geological Survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and significant known archeological sites existing on the date of application. Such a map or plan shall among other things specified by the commissioner show all boundaries of the land to be affected, the boundary lines and name of present owners of record of all surface areas abutting the permit areas, and the location of all buildings within one thousand feet of the permit area.

(14) Cross section maps or plans of the land to be affected including the actual area to be mined, prepared by or under the direction of and certified by a qualified registered professional engineer, or professional geologist with assistance from experts in related fields such as land surveying and landscape architecture, showing pertinent elevation and location of test borings or core samplings and depicting the following information: the nature and depth of the various strata of overburden; the location of subsurface water if encountered, and its quality; the nature and thickness of any coal or rider seam above the coal seam to be mined; the nature of the stratum immediately beneath the coal seam to be mined; all mineral crops lines and the strike and dip of the coal to be mined within the area of land to be affected; existing or previous surface mining limits; the location and extent of known workings of any underground mines, including mine openings to the surface; the location of aquifers; the estimated elevation of the watertable; the location of spoil, waste, or refuge areas and top soil preservation areas; the location of all impoundments for waste or erosion control; any settling or water treatment facility; constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan.

(15) A statement of the result of test borings or core samplings from the permit area, including logs of the drill holes; the thickness of the coal seam found; an analysis of the chemical properties of such coal; the sulphur content of any coal seam; chemical analysis of potentially acid or toxic forming sections of the overburden; and chemical analysis of the stratum lying immediately underneath the coal to be mined, except that the provisions of this Paragraph (15) may be waived by the commissioner with respect to the specific application by a written determination that such requirements are unnecessary.

(16) For those lands in the permit application which a reconnaissance inspection suggests may be prime farmlands, a soil survey shall be made or obtained according to standards established by the secretary of agriculture in order to confirm the exact location of such prime farmlands, if any.

(17) A description of the nature of cultural, historical, and archaeological resources listed or eligible for listing on the National Register of Historic Places and known archaeological features within the proposed mine plan and adjacent areas. The description shall be based on all available information including but not limited to data of state and local archaeological, historical, and cultural preservation agencies. Each plan shall describe the measures to be used to prevent adverse impact to any publicly owned parks or any places listed on the National Register of Historic Places that may be adversely affected by the proposed operation. However, if joint agency approval is to be obtained or if there are valid existing rights in the public parks or historic places, the plan shall describe the measures to be used to minimize adverse impact to such public parks or historic places. The office of conservation may require the applicant to protect historic or archaeological properties listed on or eligible for listing on the National Register of Historic Places through appropriate mitigation and treatment measures. At the time of its issuance, a surface mining permit may require that appropriate mitigation and treatment be required to be taken after permit issuance, provided that the required measures are completed before the properties are affected by any mining operation.

(18) A description of fish and wildlife resource information for the permit area and adjacent area. The scope and level of detail for such information shall be determined by the office of conservation in consultation with state and federal agencies with responsibilities for fish and wildlife. Site specific resource information necessary to address the respective species or habitats shall be required when the permit area or adjacent area is likely to include listed or proposed endangered or threatened species of plants or animals or their critical habitats listed by the secretary of the Interior under the Endangered Species Act (16 U.S.C. 1531 et seq.), or those species or habitats protected by state statutes, habitats of unusually high value for fish and wildlife such as important streams, wetlands, riparian areas, cliffs supporting raptors, areas offering special shelter or protection, migration routes, or reproduction and wintering areas, or other species or habitats identified through agency consultation as requiring special protection under state or federal law.

(19) A description of how, to the extent possible using the best technology available, the operator will minimize disturbances and adverse impact on fish, wildlife, and related environmental values, including compliance with the Endangered Species Act (16 U.S.C. 1531 et seq.), during the surface coal mining and reclamation operations and how enhancement of these resources will be achieved where practicable. This description shall apply, at a minimum, to species and habitats identified in Paragraph (18) of this Subsection and include protective measures that will be used during the active mining phase of operation. Such measures may include the establishment of buffer zones, the selective location and special design of haul roads and power lines, the monitoring of surface water quality and quantity, and enhancement measures that will be used during the reclamation and post-mining phase of operation to develop aquatic and terrestrial habitats. Such measures may also include restoration of streams and other wetlands, retention of ponds and impoundments, establishment of vegetation for wildlife food and cover, and the replacement of perches and nest boxes. When the plan does not include enhancement measures, a statement shall be given explaining why enhancement is not practicable.

C.(1) If the commissioner finds that the probable total annual production at all locations of any coal surface mining operator will not exceed three hundred thousand tons, the determination of probable hydrologic consequences, including the engineering analyses and designs necessary for the determination, required by Paragraph B(11) of this Section, cross-section maps and plans required by Paragraph B(14) of this Section, the drilling and statement of the result of test borings or core samplings required by Paragraph B(15) of this Section, the collection of archaeological and historical information and related plans required by Paragraph B(17) of this Section, the collection of site-specific resources information required by Paragraph B(18) of this Section, the production of protection and enhancement plans for fish and wildlife habitats required by Paragraph B(19) of this Section, and information and plans for any other environmental values required by the office of conservation and this Chapter, and pre-blast surveys required by R.S. 30:915(B)(15) shall, upon the written request of the operator, be performed by a qualified public or private laboratory designated by the commissioner and the cost of the preparation of such determination and statement shall be assumed by the commissioner.

(2) Information pertaining to coal seams, test borings, core samplings, or soil samples as required by this Section shall be made available to any person with an interest which is or may be adversely affected. However, that information which pertains only to the analysis of the chemical and physical properties of the coal, except information regarding such mineral or elemental content which is potentially toxic in the environment, shall be kept confidential and not be made a matter of public record.

D. Each applicant for a permit shall be required to submit to the commissioner as part of the permit application a reclamation plan which shall meet the requirements of this Chapter and the regulations issued pursuant to this Chapter.

E. Each applicant for a permit shall file a copy of his application for public inspection with the clerk of court in each parish where the mining is proposed to occur, except for that information pertaining to the coal seam itself and that information which shall be kept confidential pursuant to this Chapter.

F. Each applicant for a permit shall submit to the commissioner as part of the permit application a certificate issued by an insurance company authorized to do business in Louisiana certifying that the applicant has a public liability insurance policy in force for the surface mining and reclamation operations for which such permit is sought, or evidence that the applicant has satisfied other state or federal self insurance requirements. Such policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations, including use of explosives, and entitled to compensation under the applicable provisions of State law. Such policy shall be maintained in full force and effect during the term of the permit, or any renewal, including the length of all reclamation operations.

G. Each applicant for a surface coal mining and reclamation permit shall submit to the commissioner as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of Section 915B(15).

Acts 1978, No. 406, §1; Acts 1999, No. 1002, §1.



RS 30:908 - Reclamation plan requirements

§908. Reclamation plan requirements

A. Each reclamation plan submitted as part of a permit application under the provisions of this Chapter shall include, in the degree of detail necessary to demonstrate that reclamation required by this Chapter and the regulations issued pursuant to this Chapter can be accomplished, a statement of:

(1) The identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence, and timing of the subareas for which it is anticipated that individual permits for mining will be sought.

(2) The condition of the land to be covered by the permit prior to any mining including:

(a) The uses existing at the time of the application, and if the land has a history of previous mining, the uses which preceded any mining, and

(b) The capability of the land prior to any mining to support a variety of uses giving consideration to soil and foundation characteristics, topography, and vegetative cover, and, if applicable, a soil survey prepared pursuant to Section 907B(16), and

(c) The productivity of the land prior to mining, including appropriate classification as prime farm lands, as well as the average yield of food, fiber, forage, or wood products from such lands obtained under high levels of management.

(3) The use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of any owner of the surface and state and local governments or agencies thereof which would have to initiate, implement, approve or authorize the proposed use of the land following reclamation.

(4) A detailed description of how the proposed postmining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use.

(5) The engineering techniques proposed to be used in mining and reclamation and a description of the major equipment proposed to be used; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, compacting, grading, and appropriate revegetation; a plan for soil reconstruction, replacement, and stabilization, pursuant to the performance standards in Section 915B(7)(a), (b), (c), and (d), for those food, forage, and forest lands identified in Section 915B(7); an estimate of the cost per acre of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in Section 915.

(6) The consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized.

(7) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan.

(8) The consideration which has been given to making the surface mining and reclamation operations consistent with surface owner plans and applicable state and local land use plans and programs.

(9) The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards.

(10) The consideration which has been given to developing the reclamation plan in a manner consistent with local physical, environmental and climatological conditions.

(11) All lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit.

(12) The results of test boring which the applicant has made at the area to be covered by the permit, or other equivalent information and data in a form satisfactory to the commissioner, including the location of subsurface water, and an analysis of the chemical properties including acid forming properties of the minerals and overburden: Provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental contents which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record.

(13) A detailed description of the measures to be taken during the mining and reclamation process to assure the protection of:

(a) The quality of surface and ground water systems, both on site and off site, from adverse effects of the mining and reclamation process.

(b) The rights of present users to such water, and

(c) The quantity of surface and ground water systems, both on site and off site, from adverse effects of the mining and reclamation process or to provide alternative sources of water where such protection of quantity cannot be assured.

(14) Such other requirements as the regulatory authority shall prescribe by regulations.

B. Any information required by this Section which is not on public file pursuant to state law shall be held in confidence by the commissioner.

Acts 1978, No. 406, §1.



RS 30:909 - Performance bonds

§909. Performance bonds

A. After a surface coal mining and reclamation permit application has been approved but before such a permit is issued, the applicant shall file with the commissioner on a form prescribed and furnished by the commissioner a bond for performance payable, as appropriate, to the state, and conditioned upon faithful performance of all the requirements of this Act and the permit. The bond shall cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the commissioner an additional bond or bonds to cover such increments in accordance with this section. The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit; shall reflect the probable difficulty of reclamation giving consideration to such factors as topography, geology of the site, hydrology, and revegetation potential, and shall be determined by the commissioner. The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the commissioner in the event of forfeiture and in no case shall the bond for the entire area under one permit be less than $10,000.

B. Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for a period coincident with the operator's responsibility for revegetation requirements in Section 915. The bond shall be executed by the operator and a corporate surety licensed to do business in the state, except that the operator may elect to deposit cash, negotiable bonds of the United States government or state, or negotiable certificates of deposit of any bank organized or transacting business in the State. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

C. The commissioner may accept the bond of the applicant itself without separate surety when the applicant demonstrates to the satisfaction of the commissioner the existence of a suitable agent to receive service of process and a history of financial solvency and continuous operation sufficient for authorization to self-insure or bond such amount.

D. Cash or securities so deposited shall be deposited upon the same terms upon which surety bonds may be deposited. Such securities shall be security for the repayment of such negotiable certificate of deposit.

E. The amount of the bond or deposit required and the terms of each acceptance of the applicant's bond shall be adjusted by the commissioner from time to time as affected land acreages are increased or decreased or where the cost of future reclamation changes.

Acts 1978, No. 406, §1.



RS 30:910 - Permit approval or denial

§910. Permit approval or denial

A. Upon the basis of a complete mining application and reclamation plan or a revision or renewal thereof, as required by this Chapter, including public notification and an opportunity for a public hearing as required by Section 913, the commissioner shall grant, require modification of, or deny the application for a permit in a reasonable time set by the commissioner, and notify the applicant in writing. The applicant for a permit, or revision of a permit, shall have the burden of establishing that his application is in compliance with all the requirements of this Chapter and the regulations issued pursuant to this Chapter. Within ten days after the granting of a permit, the commissioner shall notify the police jury in the parishes, and the local governmental officials in any other local political subdivision, in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land.

B. The permit or revision application shall be approved when, but only when, the application affirmatively demonstrates and the commissioner finds in writing on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval, and made available to the applicant, that

(1) The permit application is accurate and complete and that all the requirements of this Chapter and the regulations issued pursuant to this Chapter have been complied with.

(2) The applicant has demonstrated that reclamation as required by this Chapter and the regulations issued pursuant to this Chapter can be accomplished under the reclamation plan contained in the permit application.

(3) The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in Section 907B has been made by the commissioner and the proposed operation thereof has been designed to prevent material damage to the hydrologic balance outside the permit area.

(4) The area proposed to be mined is not included within an area designated unsuitable for surface coal mining pursuant to Section 922 of this Chapter or is not within an area under study for such designation in an administrative proceeding commenced pursuant to Section 922A(4)(c) or Section 922B, unless in such an area as to which an administrative proceeding has commenced pursuant to Section 922A(4)(c) of this Chapter, the operator making the permit application demonstrates that, prior to January 1, 1977, he has made substantial legal and financial commitments in relation to the operation for which he is applying for a permit.

(5) In cases where the private mineral estate has been severed from the private surface estate, as to tracts within the permit area on which the applicant has the legal right to enter and commence surface mining operations, the applicant has submitted to the commissioner

(a) The written consent of the surface owner to the extraction of coal by surface mining methods; or

(b) A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or

(c) If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined in accordance with State law: Provided, that nothing in this Chapter shall be construed to authorize the commissioner to adjudicate property rights disputes.

C. The applicant shall file with his permit application a schedule listing any and all notices of violations of this Chapter and any applicable law, rule, or regulation of the state or the United States, or of any department or agency of the state or the United States, pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of application. The schedule shall also indicate the final resolution of any such notice of violation. Where the schedule or other information available to the commissioner indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of this Chapter or such other laws referred to in this Subsection, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the regulatory authority, department, or agency which has jurisdiction over such violation, and no permit shall be issued to an applicant after a finding by the commissioner, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this Chapter or such other laws referred to in this Subsection of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this Chapter.

D.(1) In addition to finding the application in compliance with Subsection B of this Section, if the area proposed to be mined contains prime farmland pursuant to Section 907B(16), the commissioner shall, after consultation with the secretary of the Department of Agriculture, pursuant to the regulations issued pursuant to this Chapter, grant a permit to mine on prime farmland if the commissioner finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as non-mined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in Section 915B(7).

E. Approval of a permit or revision to a permit may not be denied for the reason that the applicant does not, at the time of filing of the application for a permit, have the legal right to enter and commence surface mining operations on all tracts of land within the permit area: Provided, that the applicant has demonstrated that the permit area can be mined in accordance with this Chapter and the regulations issued pursuant to this Chapter without mining of the tracts on which the applicant does not have the legal right to enter and commence surface mining operations: Provided further, that the permittee shall notify the commissioner when the permittee has obtained the legal right to enter and commence surface mining operations on such tracts.

F. A permit may contain only such conditions as are expressly provided for in regulations issued pursuant to this Chapter.

Acts 1978, No. 406, §1.



RS 30:911 - Revision of permits

§911. Revision of permits

A.(1) During the term of the permit the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the commissioner.

(2) An application for a revision of a permit shall not be approved unless the commissioner finds that reclamation as required by this Chapter and the regulations issued pursuant to this Chapter can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within a period of time established by the commissioner. The commissioner shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply. Any revisions which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements. Insignificant departures, as permitted by regulations issued pursuant to this Chapter, in a permitted mining and reclamation plan which will not adversely affect the environmental impact of the surface coal mining and reclamation operations shall not require the revision of a permit pursuant to this Section. Notice of all such insignificant departures in a mining and reclamation plan shall be submitted to the commissioner in the operator's next monthly report and the commissioner may, within thirty days after receipt of the operator's monthly report, require the operator to submit an application for a permit revision pursuant to this Section.

(3) Any extensions to the area covered by the permit except incidental boundary revisions must be made by application for another permit.

B. No transfer, assignment, or sale of the rights granted under any permit issued pursuant to this Chapter shall be made without the written approval of the commissioner; Provided, that the commissioner shall approve a transfer, assignment or sale to the parent or a subsidiary of the permittee, or to an affiliate of, or a person controlled by or under common control with, the permittee, if the permittee satisfies the commissioner that the transfer, assignment or sale will not jeopardize the accomplishment of the objectives of this Chapter.

C. The commissioner shall, within a time limit prescribed in the regulations issued pursuant to this Chapter, review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit: Provided, that such revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by the regulations issued pursuant to this Chapter.

Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §3, eff. June 27, 1980.



RS 30:912 - Coal exploration and development permits

§912. Coal exploration and development permits

A. Any person planning to conduct exploration operations as defined in this Chapter shall obtain an exploration permit from the commissioner prior to conducting such exploration operations. The commissioner shall adopt regulations controlling the issuance of such permits, and such regulations shall require at a minimum that:

(1) An application for an exploration permit include a description of the proposed exploration area and the period of the proposed exploration.

(2) All lands disturbed by exploration operations which substantially disturb the surface be reclaimed in accordance with the performance standards in Section 915 of Chapter 9. The term "land disturbed" shall include excavations, roads, drill holes, and the removal of necessary facilities and equipment.

(3) The exploration permittee properly plug all holes before abandonment and submit a report to the commissioner within six months after expiration of the permit stating and attesting further that each hole has been properly plugged when abandoned.

(4) The applicant submits an application fee of $50.00.

(5) The applicant submits such reasonable bond with security as the commissioner may require to assure performance of the required reclamation and plugging obligations, said bond to be released when the report required above has been submitted and the reclamation and plugging obligations have been satisfied.

Within thirty days after receipt of a complete application, application fee and bond the commissioner shall issue an exploration permit, with a term not to exceed one year. All logs and core analyses obtained by any person conducting exploration activities pursuant to this subsection shall be furnished to the commissioner within five years after expiration of the applicable exploration permits unless such data will be or is intended to be submitted as part of an application for a mining permit.

B. Any person planning to conduct development operations as defined in this Chapter shall obtain a development operations permit from the commissioner prior to conducting any development operations. The commissioner shall adopt regulations controlling the issuance of such permits, and such regulations shall require at a minimum that:

(1) An application for a development operations permit include a description of the area of the proposed development operations and the period of the proposed operations.

(2) All land disturbed by the development operations, including excavations, roads, drill holes and the removal of necessary facilities and equipment, be reclaimed in accordance with the performance standards in Section 915 of Chapter 9.

(3) An application contain a reclamation plan, including a description of the means to be used and an estimate of the cost of reclamation per acre.

(4) The applicant submit a $75 application fee and a reasonable bond with sufficient security to assure performance of the reclamation duties required by Chapter 9. The bond shall be released when the reclamation requirements have been completed.

Within thirty days after receipt of a complete application, application fee and bond the commissioner shall issue a development operations permit with a term not to exceed 18 months.

C. Any person who conducts any coal exploration and/or development activities which substantially disturb the natural land surface in violation of this section or regulations issued pursuant thereto shall be subject to the provisions of Section 918.

D. Coal exploration on Federal lands shall be governed by Section 4 of the Federal Coal Leasing Amendments Act of 1975 (90 Stat. 1085).1

Acts 1978, No. 406, §1.

130 U.S.C.A. §201(b).



RS 30:913 - Public notice and public hearings

§913. Public notice and public hearings

A. At the time of submission of an application for a surface coal mining and reclamation permit, or revision of an existing permit, pursuant to the provisions of this Chapter, the applicant shall submit to the commissioner a copy of his advertisement of the ownership, precise location, and boundaries of the land to be affected. At the time of submission such advertisement shall be placed by the applicant in a local newspaper of general circulation in the locality of the proposed surface mine at least once a week for four consecutive weeks. The commissioner shall notify various affected local governmental bodies, planning agencies, sewage and water treatment authorities and water companies in the locality in which the proposed surface mining will take place, notifying them of the operator's intention to surface mine a particularly described tract of land and indicating the application's permit number and where a copy of the proposed mining and reclamation plan may be inspected. These local bodies, agencies, authorities or companies may submit written comments within a reasonable period established by the commissioner on the mining application with respect to the effect of the proposed operation on the environment which are within their area of responsibility. Such comments shall immediately be transmitted to the applicant by the commissioner and shall be made available to the public at the same locations as are the mining applications.

B. Any person having an interest which is or may be adversely affected or the officer or head of any state, federal or local governmental agency or authority shall have the right to file written objections to the proposed initial or revised application for a permit for surface coal mining and reclamation operations with the commissioner within thirty days after the last publication of the above notice. Such objections shall immediately be transmitted to the applicant by the commissioner and shall be made available to the public. If written objections are filed and an informal conference requested, the commissioner shall then hold an informal conference in the locality of the proposed mining if requested within a reasonable time of the receipt of such objections or request. The date, time and location of such informal conference shall be advertised by the commissioner in a newspaper of general circulation in the locality of the proposed mining operation at least two weeks prior to the scheduled conference date. The commissioner may arrange with the applicant upon request by any party to the administrative proceeding access to the proposed mining area for the purpose of gathering information relevant to the proceeding. An electronic or stenographic record shall be made of the conference proceeding, unless waived by all parties. Such record shall be maintained and shall be accessible to the parties until final release of the applicant's performance bond. In the event all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, such informal conference need not be held.

Acts 1978, No. 406, §1.



RS 30:914 - Decisions of commissioner and appeals

§914. Decisions of commissioner and appeals

A. If an informal conference has been held pursuant to Section 913B, the commissioner shall, within sixty days after such conference, issue and furnish the applicant for a permit and persons who are parties to the administrative proceedings with the written finding of the commissioner granting or denying the permit in whole or in part and stating the reasons therefor.

B. If there has been no informal conference held pursuant to Section 913B, the commissioner shall notify the applicant for a permit within a reasonable time as determined by the commissioner and set forth in regulations, taking into account the time needed for proper investigation of the site, the complexity of the permit application, and whether or not written objection to the application has been filed, but not later than sixty days after the last publication of the notice required in Section 913A, whether the application has been approved or disapproved in whole or in part.

C. If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons therefor must be set forth in the notification. Within thirty days after the applicant is notified of the final decision of the commissioner on the permit application, the applicant or any person with an interest which is or may be adversely affected may request a hearing before the commissioner on the reasons for the final determination. The commissioner or his representative shall hold a hearing within thirty days of such request and provide notification to all interested parties at the time that the applicant is so notified. Such hearing shall be of record and adjudicatory in nature, and no person who presided at a conference under Section 913B shall either preside at the hearing or participate in the decision thereon or in any administrative appeal therefrom. Within thirty days after the hearing the commissioner shall issue and furnish the applicant, and all persons who participated in the hearing, with the written decision of the commissioner granting or denying the permit in whole or in part and stating the reasons therefor.

D. Where a hearing is requested pursuant to Subsection C, the commissioner may, under such conditions as he may prescribe, grant such temporary relief as he deems appropriate pending final determination of the proceedings if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief.

(2) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding, and

(3) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

E. For the purpose of such hearing, the commissioner or his representative may administer oaths, subpoena witnesses or written or printed materials, compel attendance of the witnesses or production of the materials and take evidence including but not limited to site inspections of the land to be affected and other surface coal mining operations carried on by the applicant in the general vicinity of the proposed operation. A verbatim record of each public hearing required by this Chapter shall be made, and a transcript made available on the motion of any party or by order of the commissioner.

F. Any applicant or any person with an interest which is or may be adversely affected who has participated in the administrative proceedings as an objector, and who is aggrieved by the decision of the commissioner, or if the commissioner fails to act within the time limits specified in this Chapter, shall have the right to appeal in accordance with Section 926.

Acts 1978, No. 406, §1.



RS 30:915 - Environmental protection performance standards

§915. Environmental protection performance standards

A. Any permit issued pursuant to this Chapter to conduct surface coal mining operations shall require that such surface coal mining operations will meet all applicable performance standards of this Chapter and the regulations issued pursuant to this Chapter.

B. General performance standards shall be applicable to all surface coal mining and reclamation operations and shall require the operator as a minimum to:

(1) Conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized.

(2) Restore the land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of water diminution or pollution, and the permit applicant's declared proposed land use following reclamation is not deemed to be impractical or unreasonable, inconsistent with applicable land use policies and plans, involves unreasonable delay in implementation, or is violative of State, Federal or local law.

(3) Except as provided in Subsection C with respect to all surface coal mining operations backfill, compact (where advisable to insure stability or to prevent leaching of toxic materials), and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated, unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this Chapter: Provided, that in surface coal mining which is carried out at the same location over a substantial period of time where the operation transects the coal deposit, and the thickness of the coal deposits relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade, and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region: Provided further, that in surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall, after restoring the approximate contour, backfill, grade, and compact (where advisable) the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region and that such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and is revegetated in accordance with the requirements of this Chapter.

(4) Stabilize and protect all surface areas including spoil piles affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution.

(5) Remove the topsoil from the land in a separate layer, replace it on the backfill area, or if not utilized immediately, segregate it in a separate pile from other spoil and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation, except if topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate, and preserve in a like manner such other strata which is best able to support vegetation.

(6) Restore the topsoil or the best available subsoil which is best able to support vegetation.

(7) For all prime farmlands as identified in Section 907B(16) to be mined and reclaimed, specifications for soil removal, storage, replacement, and reconstruction shall be established by the commissioner, and the operator shall, as a minimum, be required to:

(a) Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.

(b) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.

(c) Replace and regrade the root zone material described in (b) above with proper compaction and uniform depth over the regraded spoil material, and

(d) Redistribute and grade in a uniform manner the surface soil horizon described in Subparagraph (a).

(8) Create, if authorized in the approved mining and reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

(a) The size of the impoundment is adequate for its intended purposes.

(b) The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under United States Public Law 83-566 (16 U.S.C. 1006).

(c) The quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable Federal and State law in the receiving stream.

(d) The level of water will be reasonably stable.

(e) Final grading will provide adequate safety and access for proposed water users, and

(f) Such water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational, or domestic uses.

(9) Conducting any augering operation associated with surface mining in a manner to maximize recoverability of mineral reserves remaining after the operation and reclamation are complete; and seal all auger holes with an impervious and noncombustible material in order to prevent drainage except where the commissioner determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety: Provided, that the commissioner may prohibit augering if necessary to maximize the utilization, recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts.

(10) Minimize the disturbances to the prevailing hydrologic balance at the mine-site and in associated offsite areas and to the quality and quantity of water in surface and ground water systems both during and after surface coal mining operations and during reclamation by:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(i) Preventing or removing water from contact with toxic producing deposits.

(ii) Treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses.

(iii) Casing, sealing, or otherwise managing boreholes, shafts and wells and keep acid or other toxic drainage from entering ground and surface waters.

(b)(i) Conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable State or Federal law.

(ii) Constructing any siltation structures pursuant to Subparagraph (b)(i) of this subsection prior to commencement of surface coal mining operations, such structures to be certified by a qualified registered engineer to be constructed as designed and as approved in the reclamation plan.

(c) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized; and depositing the silt and debris at a site and in a manner approved by the regulatory authority.

(d) Restoring recharge capacity of the mined area to approximate premining conditions.

(e) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines.

(f) Such other actions as the Commissioner may prescribe.

(11) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, stabilize all waste piles in designated areas through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this Chapter.

(12) Refrain from surface coal mining within five hundred feet from active and abandoned underground mines in order to prevent breakthroughs and to protect health or safety of miners: Provided, that the commissioner shall permit an operator to mine near, through or partially through an abandoned underground mine or closer to an active underground mine if (a) the nature, timing, and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved by the regulatory authorities concerned with surface mine regulation and the health and safety of underground miners, and (b) such operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public.

(13) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria developed by the Secretary of the Interior pursuant to Section 515(f) of Public Law 95-87,* all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments.

(14) Insure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion.

(15) Insure that explosives are used only in accordance with existing State and Federal law and the regulations issued by the Commissioner pursuant to this Chapter, which shall include provisions to:

(a) Provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and by providing daily notice to resident/occupiers in such areas prior to any blasting.

(b) Maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts.

(c) Limit the type of explosives and detonating equipment, the size, the timing and frequency of blasts based upon the physical conditions of the site so as to prevent (i) injury to persons, (ii) damage to public and private property outside the permit area, (iii) adverse impacts on any underground mine, and (iv) change in the course, channel, or availability of ground or surface water outside the permit area.

(d) Require the training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining operations.

(e) Provide that upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area the applicant or permittee shall conduct a pre-blasting survey of such structures and submit the survey to the commissioner and a copy to the resident or owner making the request. The area of the survey shall be decided by the commissioner and shall include such provisions as the commissioner shall promulgate.

(16) Insure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations.

(17) Insure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, damage to fish or wildlife or their habitat, or public or private property.

(18) Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water.

(19) Establish on the regraded areas, and all other lands affected, a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except, that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan; and provided that as to vines, the plan shall prohibit the planting of Kudzu, pueraria lobata, or any vine of the Kudzu family.

(20) Assume the responsibility for successful revegetation, as required by Paragraph (19) above, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assure compliance with Paragraph (19) above: Provided, that when the commissioner approves a long-term intensive agricultural postmining land use, the applicable five year period of responsibility for revegetation shall commence at the date of initial planting of such long-term intensive agricultural postmining land use: Provided further, that when the commissioner issues a written finding approving a long-term, intensive, agricultural postmining land use as part of the mining and reclamation plan, the Commissioner may grant exception to the provisions of Paragraph (19) above.

(21) Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations, and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area.

(22) Place all excess spoil material resulting from coal surface mining and reclamation activities in such a manner that:

(a) Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement.

(b) The areas of disposal are within the bonded permit areas and all organic matter shall be removed immediately prior to spoil placement.

(c) Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement.

(d) The disposal area does not contain springs, natural water courses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented.

(e) If placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the commissioner, the spoil could be placed in compliance with all the requirements of this Chapter, and shall be placed, where possible, upon, or above, a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement.

(f) Where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed.

(g) The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses.

(h) Design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards, and

(i) All other provisions of this Chapter are met.

(23) Meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of this Chapter, taking into consideration the physical, climatological, and other characteristics of the site.

(24) To the extent possible, using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable.

(25) Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the commissioner shall determine shall be retained in place as a barrier to slides and erosion.

C.(1) Where an applicant meets the requirements of Paragraphs (2) and (3) of this subsection a permit without regard to the requirement to restore to approximate original contour set forth in Subsection 915B(3) or 915D(2) and (3) of this Section may be granted for the surface mining of coal where the mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill, except as provided in Subsection C(3)(a) hereof, by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining, and capable of supporting postmining uses in accord with the requirements of this Subsection.

(2) In cases where an industrial, commercial, agricultural, residential or public facility, including recreational facilities, use is proposed for the postmining use of the affected land, the Commissioner may grant a permit for a surface mining operation of the nature described in Subsection C(1) where:

(a) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use.

(b) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that such use will be:

(i) Compatible with adjacent land uses.

(ii) Obtainable according to data regarding expected need and market.

(iii) Assured of investment in necessary public facilities.

(iv) Supported by commitments from public agencies where appropriate.

(v) Practicable with respect to private financial capacity for completion of the proposed use.

(vi) Planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use, and

(vii) Designed by a registered engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site.

(c) The proposed use would be consistent with adjacent land uses, and existing state and local land use plans and programs.

(d) The commissioner provides the police jury of the Parish in which the land is located and any state or Federal agency which the commissioner, in his discretion, determines to have an interest in the proposed use, an opportunity of not more than sixty days to review and comment on the proposed use.

(e) All other requirements of this Act will be met.

(3) In granting any permit pursuant to this subsection the Commissioner shall require that:

(a) The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion.

(b) The reclaimed area is stable.

(c) The resulting plateau or rolling contour drains inward from the outslopes except at specified points.

(d) No damage will be done to natural watercourses.

(e) Spoil will be placed on the mountain top bench as is necessary to achieve the planned postmining land use: Provided, that all excess spoil material not retained on the mountaintop shall be placed in accordance with the provisions of Subsection B(22) of this Section.

(f) Insure stability of the spoil retained on the mountaintop and meet the other requirements of this Chapter.

(4) The commissioner shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection, and may impose such additional requirements as he deems to be necessary.

(5) All permits granted under the provisions of this Subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

D. The following performance standards shall be applicable to steep-slope surface coal mining and shall be in addition to those general performance standards required by this Section: Provided, however, that the provisions of this Subsection D shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area or where an operator is in compliance with provisions of Subsection C hereof:

(1) Insure that when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter be placed on the downslope below the bench or mining cut: Provided, that spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of Paragraph 915B(3) or 915D(2) shall be permanently stored pursuant to Section 915B(22).

(2) Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the appropriate original contour, which material will maintain stability following mining and reclamation.

(3) The operator may not disturb land above the top of the highwall unless the commissioner finds that such disturbances will facilitate compliance with the environmental protection standards of this section: Provided, that the land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance.

(4) For the purposes of this Subsection D, the term "steep slope" is any slope above twenty degrees or such lesser slope as may be defined by the commissioner after consideration of soil, climate, and other characteristics of a region.

E.(1) The commissioner may permit variances for the purposes set forth in Paragraph (3) of this Subsection, provided that the watershed control of the area is improved; and further provided complete backfilling with spoil material shall be required to cover completely the highwall which material will maintain stability following mining and reclamation.

(2) Where an applicant meets the requirements of Paragraphs (3) and (4) of this subsection a variance from the requirement to restore to approximate original contour set forth in subsection 915D(2) of this Section may be granted for the surface mining of coal where the owner of the surface knowingly requests in writing, as a part of the permit application, that such a variance be granted so as to render the land, after reclamation, suitable for an industrial, commercial, residential, or public use, including recreational facilities, in accord with the further provisions of (3) and (4) of this Subsection.

(3)(a) After consultation with the appropriate land use planning agencies, if any, the potential use of the affected land is deemed to constitute an equal or better economic or public use.

(b) Is designed and certified by a qualified registered professional engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site, and

(c) After approval of the appropriate state environmental agencies, the watershed of the affected land is deemed to be improved.

(4) In granting a variance pursuant to this subsection the commissioner shall require that only such amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use, insure stability of the spoil retained on the bench, meet all other requirements of this Chapter, and all spoil placement off the mine bench must comply with subsection 915B(22).

(5) The commissioner shall promulgate specific regulations to govern the granting of variances in accord with the provisions of this subsection, and may impose such additional requirements as he deems to be necessary.

(6) All exceptions granted under the provisions of this Subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

Added by Acts 1978, No. 406, §1.

*30 U.S.C.A. §1265(f).



RS 30:916 - Confidentiality

§916. Confidentiality

Information submitted to the office of conservation pursuant to R.S. 30:912 as confidential concerning trade secrets or privileged commercial or financial information which relates to competitive rights shall not be available for public examination.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §2.



RS 30:917 - Inspections and monitoring

§917. Inspections and monitoring

A. For the purpose of the administration and enforcement of any permit under this Chapter, or of determining whether any person is in violation of any requirement of this Chapter:

(1) The commissioner shall require any permittee to (a) establish and maintain appropriate records, (b) make monthly reports to the commissioner, (c) install, use, and maintain any necessary monitoring equipment or methods, (d) evaluate results in accordance with such methods, at such locations, intervals, and in such manner as the commissioner shall prescribe, and (e) provide such other information relative to surface coal mining and reclamation operations as the commissioner deems reasonable and necessary.

(2) For those surface coal mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the hydrologic balance of water use either on or off the mining site, the commissioner shall specify those:

(a) Monitoring sites to record the quantity and quality of surface drainage above and below the minesite as well as in the potential zone of influence.

(b) Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost, deepest, coal seam to be mined.

(c) Records of well logs and borehole data to be maintained, and

(d) Monitoring sites to record precipitation.

The monitoring data collection and analysis required by this section shall be conducted according to standards and procedures set forth by the commissioner in order to assure their reliability and validity, and

(3) The authorized representatives of the commissioner without advance notice and upon presentation of appropriate credentials (a) shall have the right of entry to, upon, or through any surface coal mining and reclamation operations or any premises in which any records required to be maintained under paragraph (1) of this subsection are located; and (b) may at reasonable times, and without delay, have access to and copy any records, inspect any monitoring equipment or method of operation required under this Chapter.

B. The inspections by the commissioner shall (1) occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the surface coal mining and reclamation operation covered by each permit; (2) occur without prior notice to the permittee or his agents or employees except for necessary onsite meetings with the permittee; and (3) include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this Chapter.

C. Each permittee shall conspicuously maintain at the entrances to the surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address, and phone number of the permittee and the permit number of the surface coal mining and reclamation operations.

D. Each inspector, upon detection of each violation of any requirement of this Chapter or the regulations issued pursuant to this Chapter, shall forthwith inform the operator in writing, and shall report in writing any such violation to the commissioner.

E. Copies of any records, reports, inspection materials, or information obtained under this Chapter by the commissioner shall be made immediately available to the public at central and sufficient locations in the parish of the area of mining so that they are conveniently available to residents in the areas of mining.

F. After the State has assumed exclusive jurisdiction of surface coal mining operations as provided in section 503 of Public Law 95-87,1 and as long as the State retains such jurisdiction, then no employee of the Office of Conservation performing any function or duty under this Chapter shall have a direct or indirect financial interest in any surface coal mining operation. Whoever knowingly violates the provisions of this Subsection shall, upon conviction, be punished by a fine of not more than $2,500.00, or by imprisonment of not more than one year, or by both. The commissioner shall by regulation establish methods by which the provisions of this Subsection will be monitored and enforced by the commissioner, including appropriate provisions for the filing by such employees in the review of statements and supplements thereto concerning any financial interest which may be effected by this subsection. This Subsection shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-87 or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the commissioner may commence and prosecute an action in the appropriate federal court to have the regulation requiring inclusion declared invalid.

G.(1) Any person who is or may be adversely affected by a surface coal mining operation may notify the commissioner or any representative of the commissioner responsible for conducting the inspection, in writing, of any violation of this Chapter which he has reason to believe exists at the surface mining site. The commissioner shall, by regulation, establish procedures for informal review of any refusal by a representative of the commissioner to issue a citation with respect to any such alleged violation. The commissioner shall furnish such persons requesting the review a written statement of the reasons for the commissioner's final disposition of the case.

(2) The commissioner shall also, by regulation, establish procedures to insure that adequate and complete inspections are made. Any such person may notify the commissioner of any failure to make such inspections, after which the commissioner shall determine whether adequate and complete inspections have been made. The commissioner shall furnish such persons a written statement of the reasons for the commissioner's determination that adequate and complete inspections have or have not been conducted.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:918 - Penalties

§918. Penalties

A. Any permittee who violates any permit condition or who violates any other provision of this Chapter, may be assessed a civil penalty by the commissioner, except that if such violation leads to the issuance of a cessation order under section 921, the civil penalty shall be assessed. Such penalty shall not exceed $5,000 for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the permittee's history of previous violations at the particular surface coal mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the permittee was negligent; and the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.

B. A civil penalty shall be assessed by the commissioner only after the person charged with a violation described under Subsection A of this Section has been given an opportunity for a public hearing. Where such a public hearing has been held, the commissioner shall make findings of fact, and he shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. When appropriate, the commissioner shall consolidate such hearings with other proceedings under Section 921 of this Chapter. Any hearing under this Section shall be of record and shall be subject to the Louisiana Administrative Procedure Act, except where the provisions of the Administrative Procedures Act are in conflict with this Chapter and the regulations issued by the commissioner pursuant to the Chapter, in which case the provisions of this Chapter and the regulations issued hereunder shall govern. Where the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the commissioner after the commissioner has determined that a violation did occur, and the amount of the penalty which is warranted, and has issued an order requiring that the penalty be paid.

C. Upon the issuance of a notice or order charging that a violation of Chapter 9 has occurred, the commissioner shall inform the operator within thirty days of the proposed amount of said penalty. The person charged with the penalty shall then have thirty days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the commissioner for placement in an escrow account. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the commissioner shall within thirty days remit the appropriate amount to the person, with interest at the rate of 6 percent per annum. Failure to forward the money to the commissioner within thirty days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

D. Any person who willfully and knowingly violates a condition of a permit issued pursuant to this Chapter or fails or refuses to comply with any order issued under Section 921 or Section 926 of this Chapter, or any order incorporated in a final decision issued by the commissioner under this Chapter, except an order incorporated in a decision issued under Subsection B of this Section or Subsection C of Section 921 of this Chapter, shall, upon conviction, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than one year, or both.

E. Whenever a corporate permittee violates a condition of a permit issued pursuant to this Chapter or fails or refuses to comply with any order issued under Section 921 of this Chapter, or any order incorporated in a final decision issued by the Commissioner under this Chapter except an order incorporated in a decision issued under Subsection B of this Section or Section 928 of this Chapter, any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon a person under subsections A and D of this Section.

F. Whoever knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification in any application, record, report, plant, or other document filed or required to be maintained pursuant to this Chapter or any regulation issued pursuant to this Chapter or any order or decision issued by the commissioner under this Chapter, shall, upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not more than one year or both.

G. Any operator who fails to correct a violation for which a citation has been issued under Section 921A within the period permitted for its correction, which period shall not end until the entry of a final order by the commissioner in the case of any review proceedings under Section 925 initiated by the operator wherein the commissioner orders, after an expedited hearing, the suspension of the abatement requirements of the citation after determining that the operator will suffer irreparable loss or damage from the application of those requirements, or until the entry of an order of the court, in the case of any review proceedings under Section 926 initiated by the operator wherein the court orders the suspension of the abatement requirements of the citation, shall be assessed a civil penalty of not less than $750 for each day during which such failure or violation continues.

H. The commissioner may commence and prosecute civil actions to recover civil penalties owed under this Chapter.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §4, eff. June 27, 1980.



RS 30:919 - Release of performance bonds or deposits

§919. Release of performance bonds or deposits

A. The permittee may file a request with the commissioner for the release of all or part of a performance bond or deposit. Within thirty days after any application for bond or deposit release has been filed with the commissioner, the operator shall submit a copy of an advertisement placed at least once a week for four successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such advertisement shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, and the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan. In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, planning agencies, and sewage and water treatment authorities, or water companies in the locality in which the surface coal mining and reclamation activities took place, notifying them of his intention to seek release from the bond.

B. Upon receipt of the notification and request, the commissioner shall within thirty days conduct an inspection and evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance of future occurrence of such pollution, and the estimated cost of abating such pollution. The commissioner shall notify the permittee in writing of its decision to release or not to release all or part of the performance bond or deposit within sixty days from the filing of the request, if no public hearing is held pursuant to Subsection F, and if there has been a public hearing held pursuant to Subsection F, within thirty days thereafter.

C. The commissioner shall release in whole or in part said bond or deposit if the commissioner is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this Chapter according to the following schedule:

(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with his approved reclamation plan, the release of 60 per centum of the bond or collateral for the applicable permit area.

(2) After revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan. When determining the amount of bond to be released after successful revegetation has been established, the commissioner shall retain that amount of bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation for the period specified for operator responsibility in Section 915 of reestablishing revegetation. No part of the bond or deposit shall be released under this paragraph so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by Section 915B(10) or until soil productivity for prime farmlands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to Section 907B(16). Where a silt dam is to be retained as a permanent impoundment pursuant to Section 915B(8), the portion of bond may be released under this Paragraph so long as provisions for sound future maintenance by the operator or the landowner have been made with the commissioner.

(3) When the operator has completed successfully all surface coal mining and reclamation activities, the release of the remaining portion of the bond, but not before the expiration of the period specified for operator responsibility in Section 915: Provided, That no bond shall be fully released until all reclamation requirements of this Chapter are fully met.

D. If the commissioner disapproves the application for release of the bond or portion thereof, the commissioner shall notify the permittee, in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure said release and allowing opportunity for a public hearing.

E. When any application for total or partial bond release is filed with the commissioner, the commissioner shall notify the municipality in which a surface coal mining operation is located by certified mail at least thirty days prior to the release of all or a portion of the bond.

F. Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible officer or head of any State, Federal or local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations, shall have the right to file written objections to the proposed release from bond to the commissioner within thirty days after the last publication of the above notice. If written objections are filed, and a hearing requested, the commissioner shall inform all the interested parties of the time and place of the hearing, and hold a public hearing in the locality of the surface coal mining operation proposed for bond release within thirty days of the request for such hearing. The date, time, and location of such public hearings shall be advertised by the commissioner in a newspaper of general circulation in the locality for two consecutive weeks, and the commissioner shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release or at the State capital at the option of the objector, within thirty days of the request for such hearing.

G. Without prejudice to the rights of the objectors, the applicant, or the responsibilities of the commissioner pursuant to this section, the commissioner may establish an informal conference as provided in Section 913 to resolve such written objections.

H. For the purpose of such hearing the commissioner shall have the authority and is hereby empowered to administer oaths, subpoena witnesses, or written or printed materials, compel the attendance of witnesses, or production of the materials, and take evidence including but not limited to inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity. A verbatim record of each public hearing required by this Chapter shall be made, and a transcript made available on the motion of any party or by order of the commissioner.

Added by Acts 1978, No. 406, §1.



RS 30:920 - Citizen suits

§920. Citizen suits

A. After the state has assumed exclusive jurisdiction of surface coal mining operations as provided in Section 503 of Public Law 95-87,* and as long as the state retains such jurisdiction, then, except as provided in subsection B of this Section, and subject to the provisions of subsection G of this Section, any person having an interest which is or may be adversely affected may commence a civil action in a court of the state on his own behalf to compel compliance with this Chapter--

(1) Against the state or a state instrumentality or agency which is alleged to be in violation of the provisions of this Chapter or of any rule, regulation, order or permit issued pursuant to this Chapter, or against any other person who is alleged to be in violation of any rule, regulation, order or permit issued pursuant to this Chapter, or

(2) Against the commissioner where there is alleged a failure of the commissioner to perform any act or duty under this Chapter which is not discretionary with the commissioner.

B. No action may be commenced

(1) Under subsection A(1) of this Section

(a) Prior to sixty days after the plaintiff has given notice in writing of the violation (i) to the commissioner and (ii) to any alleged violator; or

(b) If the commissioner has commenced and is diligently prosecuting a civil action in a court of the state to require compliance with the provisions of this Chapter; but in any such action any such person shall have the right to intervene, or

(2) Under subsection A(2) of this Section prior to sixty days after the plaintiff has given notice in writing of such action to the commissioner in such manner as the commissioner shall by regulation prescribe, except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

C.(1) Any action respecting a violation of this Chapter or the regulations thereunder may be brought only in the judicial district in which the surface coal mining operation complained of is located.

(2) In such action under this Section, the commissioner, if not a party, may intervene as a matter of right.

D. The court, in issuing any final order in any action brought pursuant to Subsection A of this Section, may award costs of litigation, including attorney and expert witness fees, to any party whenever the court determines such award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Louisiana Code of Civil Procedure.

E. Nothing in this Section shall restrict any right which any person, or class of persons, may have under any statute or law to seek enforcement of any of the provisions of this Chapter and the regulations thereunder, or to seek any other relief, including relief against the commissioner.

F. Any person who is injured in his person or property through the violation by any operator of any rule, regulation, order, or permit issued pursuant to this Chapter may bring an action for damages, including reasonable attorney and expert witness fees, only in the judicial district in which the surface coal mining operation complained of is located. Nothing in this Subsection shall affect the rights established by or limits imposed under the State's Worker's Compensation laws.**

G. This Section shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-87* or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the Commissioner may commence and prosecute an action in the appropriate Federal court to have the regulation requiring inclusion declared invalid.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §3; Acts 1983, 1st Ex.Sess., No. 1, §6.

*30 U.S.C.A. §1253

**R.S. 23:1021 et seq.



RS 30:921 - Enforcement

§921. Enforcement

A.(1) Whenever, on the basis of any information available to him, including receipt of information from any person, the commissioner has reason to believe that any person is in violation of any requirement of this Chapter or any permit condition required by this Chapter, the commissioner shall immediately order inspection of the surface coal mining operation at which the alleged violation is occurring unless the information available to the commissioner is a result of a previous inspection of such surface coal mining operation. When the inspection results from information provided to the commissioner by any person, the commissioner shall notify such person when the inspection is proposed to be carried out and such person shall be allowed to accompany the inspector during the inspection.

(2) When, on the basis of any inspection, the commissioner or his authorized representative determines that any condition or practices exist, or that any permittee is in violation of any requirement of this Chapter or any permit condition required by this Chapter, which condition, practice, or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause significant, imminent environmental harm to land, air, or water resources, the commissioner or his authorized representative shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice or violation. Such cessation order shall remain in effect until the commissioner or his authorized representative determines that the condition, practice, or violation has been abated, or until modified, vacated, or terminated by the commissioner or his authorized representative pursuant to subparagraph A(5) of this Section. Where the commissioner finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the commissioner shall, in addition to the cessation order, impose affirmative obligations on the operator requiring him to take whatever steps the commissioner deems necessary to abate the imminent danger or the significant environmental harm.

(3) When, on the basis of an inspection, the commissioner or his authorized representative determines that any permittee is in violation of any requirement of this Chapter or any permit condition required by this Chapter, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air, or water resources, the commissioner or authorized representative shall issue a notice to the permittee or his agent fixing a reasonable time but not more than ninety days for the abatement of the violation and providing opportunity for public hearing.

If, upon expiration of the period of time as originally fixed or subsequently extended, for good cause shown and upon the written finding of the commissioner or his authorized representative, the commissioner or his authorized representative finds that the violation has not been abated, he shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the violation. Such cessation order shall remain in effect until the commissioner or his authorized representative determines that the violation has been abated, or until modified, vacated, or terminated by the commissioner or his authorized representative pursuant to Subparagraph A(5) of this Section. In the order of cessation issued by the commissioner under this Subsection, the commissioner shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures in the order.

(4) When, on the basis of an inspection, the commissioner or his authorized representative determines that a pattern of violations of any requirements of this Chapter or any permit conditions required by this Chapter exists or has existed, and if the commissioner or his authorized representative also finds that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of this Chapter or any permit conditions, or that such violations are willfully caused by the permittee, the commissioner or his authorized representative shall forthwith issue an order to the permittee to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing. If a hearing is requested the commissioner shall inform all interested parties of the time and place of the hearing. Upon the permittee's failure to show cause as to why the permit should not be suspended or revoked, the commissioner or his authorized representative shall forthwith suspend or revoke the permit.

(5) Notices and orders issued pursuant to this Section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies. Each notice or order issued under this section shall be given promptly to the permittee or his agent by the commissioner or his authorized representative who issues such notice or order, and all such notices and orders shall be in writing and shall be signed by such authorized representatives. Any notice or order issued pursuant to this section may be modified, vacated, or terminated by the commissioner or his authorized representative. Provided, that any notice or order issued pursuant to this Section which requires cessation of mining by the operator shall expire within thirty days of actual notice to the operator unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of public hearing.

B. The commissioner may institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the district court for the parish in which the surface coal mining and reclamation operation is located or in which the permittee thereof has his principal office, whenever such permittee or his agent (a) violates or fails or refuses to comply with any order or decision issued by the commissioner under this Chapter, or (b) interferes with, hinders, or delays the commissioner or his authorized representatives in carrying out the provisions of this Chapter, or (c) refuses to admit such authorized representative to the mine, or (d) refuses to permit inspection of the mine by such authorized representative, or (e) refuses to furnish any information or report requested by the commissioner in furtherance of the provisions of this Chapter, or (f) refuses to permit access to, and copying of, such records as the commissioner determines necessary in carrying out the provisions of this Chapter. Such court shall have jurisdiction to provide such relief as may be appropriate. Temporary restraining orders may be issued in accordance with the Louisiana Rules of Civil Procedure. Any relief granted by the court to enforce an order under clause (a) of this Section shall continue in effect until the completion or final termination of all proceedings for review of such order under this title, unless, prior thereto, the district court granting such relief sets it aside or modifies it.

C. Any person who shall, except as permitted by law, willfully resist, prevent, impede, or interfere with the commissioner of conservation or any of his agents in the performance of duties required by this Chapter or regulations thereunder shall be punished by a fine of not more than five thousand dollars or by imprisonment for not more than one year, or both.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §4.



RS 30:922 - Designating areas unsuitable for surface coal mining

§922. Designating areas unsuitable for surface coal mining

A.(1) The commissioner shall establish a planning process enabling objective decisions to be made based upon competent and scientifically sound data and information as to which, if any, land areas of the State are unsuitable for all or certain types of surface coal mining operations pursuant to the standards set forth in Paragraphs (2) and (3) of this Subsection, but such designation shall not prevent the mineral exploration pursuant to Chapter 9 of any area so designated.

(2) Upon petition pursuant to Subsection B of this Section, the commissioner shall designate an area as unsuitable for all or certain types of surface coal mining operations if the commissioner determines that reclamation pursuant to the requirements of this Chapter is not technologically and economically feasible.

(3) Upon petition pursuant to Subsection B of this Section, a surface area may be designated unsuitable for certain types of surface coal mining operations if such operations will

(a) Be incompatible with existing state or local land use plans or programs; or

(b) Affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems; or

(c) Affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, and such lands to include aquifers and aquifer recharge areas; or

(d) Affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

(4) The commissioner shall be responsible for surface coal mining lands review, and shall develop

(a) A data base and an inventory system which will permit proper evaluation of the capacity of different land areas of the State to support and permit reclamation of surface coal mining operations.

(b) A method or methods for implementing land use planning decisions concerning surface coal mining operations, and

(c) Proper notice, opportunities for public participation, including a public hearing prior to making any designation or redesignation, pursuant to this Section.

(5) Determinations of the unsuitability of land for surface coal mining, as provided for in this Section, shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state, and local levels.

(6) The requirements of this Section shall not apply to lands on which surface coal mining operations are being conducted under a permit issued pursuant to this Chapter, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.

B. Any person having an interest which is or may be adversely affected shall have the right to petition the commissioner to have an area designated as unsuitable for surface coal mining operations, or to have such a designation terminated. Such a petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations. Within ten months after receipt of the petition the commissioner shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of such hearing. After a person having an interest which is or may be adversely affected has filed a petition and before the hearing, as required by this Subsection, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations. Within sixty days after such hearing, the commissioner shall issue and furnish to the petitioner and any other party to the hearing, a written decision regarding the petition, and the reasons therefor. In the event that all the petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.

C. Prior to designating any land areas as unsuitable for surface coal mining operations, the commissioner shall prepare a detailed statement on (i) the potential coal resources of the area, (ii) the demand for coal resources, and (iii) the impact of such designation on the environment, the economy, and the supply of coal.

D. After the enactment of this Chapter and subject to valid rights existing prior to August 3, 1977, no surface coal mining operations1 shall be permitted:

(1) On any lands within the boundaries of units of the National Park System, the National Wildlife Refuge Systems, the National System of Trails, the National Wilderness Preservation System, the Wild and Scenic Rivers System, including study rivers designated under Section 5(a) of the Wild and Scenic Rivers Act2 and National Recreation Areas designated by Act of Congress;

(2) On any Federal lands within the boundaries of any national forest, except as permitted by Section 522(e)(2) of Public Law 95-87;

(3) Which will adversely affect any publicly owned park or places included in the National Register of Historic Sites unless approved jointly by the commissioner and the federal, state, or local agency with jurisdiction over the park or the historic site.

(4) Within one hundred feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line and except that the commissioner may permit such roads to be relocated or the area affected to lie within one hundred feet of such road, if after public notice and opportunity for public hearing in the locality a written finding is made that the interests of the public and the landowners affected thereby will be protected; or

(5) Within three hundred feet from any occupied dwelling, unless waived by the owner thereof, or within three hundred feet of any public building, school, church, community, or institutional building, public park, or within one hundred feet of a cemetery.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §5, eff. June 27, 1980.

116 U.S.C.A. §1276(a).

230 U.S.C.A. §1272(e)(2).



RS 30:923 - Federal lands

§923. Federal lands

The commissioner may elect to enter into a cooperative agreement with the Secretary of the Interior to provide for state regulation of surface coal mining and reclamation operations on federal lands within the state, in which event the provisions and requirements of Section 513(c) of Public Law 95-871 shall apply as applicable to Sections 913, 914, and 910 of this Chapter.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1263(c).



RS 30:924 - Public agencies, public utilities, and public corporations

§924. Public agencies, public utilities, and public corporations

Any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government, which proposes to engage in surface coal mining operations shall comply with the provisions of this Chapter.

Added by Acts 1978, No. 406, §1.



RS 30:925 - Review by commissioner

§925. Review by commissioner

A.(1) A permittee issued a notice or order by the commissioner pursuant to the provisions of Subparagraphs A(2) and (3) of section 921 of this Chapter, or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation, or termination of such notice or order, may apply to the commissioner for review of the notice or order within thirty days of receipt thereof or within thirty days of its modification, vacation, or termination. Upon receipt of such application, the commissioner shall cause such investigation to be made as he deems appropriate. Such investigation shall provide an opportunity for a public hearing, at the request of the applicant or the person having an interest which is or may be adversely affected, to enable the applicant or such person to present information relating to the issuance and continuance of such notice or order or the modification, vacation, or termination thereof. The filing of an application for review under this Subsection shall not operate as a stay of any order or notice.

(2) The permittee and other interested persons shall be given written notice of the time and place of the hearing at least five days prior thereto. Any such hearing shall be of record and shall be subject to the Louisiana Administrative Procedure Act except where the provisions of the Administrative Procedures Act are in conflict with the provisions of this Chapter and the regulations issued by the commissioner pursuant to this Chapter, in which case the provisions of this Chapter and the regulations issued by the commissioner hereunder shall govern.

B. Upon receiving the report of such investigation, the commissioner shall make findings of fact, and shall issue a written decision, incorporating therein an order vacating, affirming, modifying, or terminating the notice or order, or the modification, vacation, or termination of such notice or order complained of and incorporate his findings therein. Where the application for review concerns an order for cessation of surface coal mining and reclamation operations issued pursuant to the provisions of Subparagraph A(2) or A(3) of Section 921 of this Chapter, the commissioner shall issue the written decision within thirty days of the receipt of the application for review, unless temporary relief has been granted by the commissioner pursuant to Subparagraph C of this section or by the court pursuant to Subparagraph C of Section 926 of this Chapter.

C. Pending completion of the investigation and hearing required by this section, the applicant may file with the commissioner a written request that the commissioner grant temporary relief from any notice or order issued under Section 921 of this Chapter, together with a detailed statement giving reasons for granting such relief. The commissioner shall issue an order or decision granting or denying such relief expeditiously: Provided, that where the applicant requests relief from an order for cessation of coal mining and reclamation operations issued pursuant to Subparagraph A(2) or A(3) of Section 921 of this Chapter, the order or decision on such a request shall be issued within five days of its receipt. The commissioner may grant such relief, under such conditions as he may prescribe, if:

(1) A hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard.

(2) The applicant shows that there is substantial likelihood that the findings of the commissioner will be favorable to him, and

(3) Such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air, or water resources.

D. Following the issuance of an order to show cause as to why a permit should not be suspended or revoked pursuant to Section 921, the commissioner shall hold a public hearing after giving written notice of the time, place, and date thereof. Any such hearing shall be of record and shall be subject to the Louisiana Administrative Procedure Act, except where the provisions of the Administrative Procedure Act are in conflict with the provisions of this Chapter and the regulations issued by the commissioner pursuant to this Chapter, in which case the provisions of this Chapter and the regulations issued by the commissioner shall govern. Within sixty days following the public hearing, the commissioner shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the commissioner revokes the permit, the permittee shall immediately cease surface coal mining operations on the permit area and shall complete reclamation within a period specified by the commissioner, or the commissioner shall declare as forfeited the performance bonds for the operation.

E. Whenever an order is issued under this Section, or as a result of any administrative proceeding under this Chapter, at the request of any person, a sum equal to the aggregate amount of all costs and expenses, including attorney fees, as determined by the commissioner to have been reasonably incurred by such person for or in connection with his participation in such proceedings, including any judicial review of agency actions, may be assessed against either party as the court, resulting from judicial review or the commissioner, resulting from administrative proceedings, deems proper.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §6, eff. June 27, 1980.



RS 30:926 - Judicial review

§926. Judicial review

A. Any person affected who is aggrieved by a rule, regulation, or order issued by the commissioner hereunder, or by an act done or threatened thereunder, and who has exhausted his administrative remedy, may obtain judicial review thereof in a suit instituted in the district court of the parish of East Baton Rouge or in the parish where the operations occur which give rise to the rule, regulation, order, or act. Such suit shall be filed within thirty days after the challenged rule, regulation, order, or other act is promulgated or taken and shall be tried summarily, in term or vacation. In such trials the validity of any rule, regulation, or order made or promulgated hereunder shall be deemed prima facie valid and the court shall be limited in its consideration to a review of the record of the proceedings before the commissioner and no new or additional evidence shall be received.

The reviewing court shall limit its consideration to the following:

(1) Whether the rule, regulation, order, or act is constitutional;

(2) Whether the commissioner lacked jurisdiction to adopt the rule, regulation, or order or do the act or whether the rule, regulation, order, or act exceeds the commissioner's jurisdiction.

(3) Whether the rule, regulation, order, or act was procured by fraud;

(4) Whether the rule, regulation, order, or act is reasonable;

(5) Whether the commissioner's decision to adopt the rule, regulation, or order or do the act is supported by substantial evidence.

B. A rule, regulation or order issued by the commissioner pursuant to this Chapter may only be reviewed judicially pursuant to this Section. The courts of the State shall have no jurisdiction to hear and determine actions contesting the validity of a rule, regulation or order issued by the commissioner except as provided in this Section.

C. In the case of a proceeding to review any order or decision issued by the commissioner under this Chapter, including an order or decision issued pursuant to Subparagraph C or D of Section 925 of this Chapter pertaining to any order issued under Subparagraph A(2), A(3), or A(4) of Section 921 of this Title for cessation of coal mining and reclamation operations, the court may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

(1) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief.

(2) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding, and

(3) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

D. The commencement of a proceeding under this section shall not, unless specifically ordered by the court, operate as a stay of the action, order, or decision of the commissioner.

Added by Acts 1978, No. 406, §1. Amended by Acts 1979, No. 553, §5.



RS 30:927 - Surface coal mining operations not subject to this Chapter

§927. Surface coal mining operations not subject to this Chapter

The provisions of this Chapter shall not apply to any of the following activities:

(1) The extraction of coal by a landowner for his own noncommercial use from land owned or leased by him.

(2) The extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two thirds percent of the total tonnage of coal and other minerals removed for purposes of commercial use or sale.

(3) The extraction of coal as an incidental part of Federal, State or local government-financed highway or other construction under regulations established by the commissioner.

Added by Acts 1978, No. 406, §1; Acts 1999, No. 1002, §1.



RS 30:928 - Employee protection

§928. Employee protection

A. After the state has assumed exclusive jurisdiction of surface coal mining operations as provided in section 503 of Public Law 95-87,1 and as long as the state retains such jurisdiction, then, no person shall discharge, or in any other way discriminate against, or cause to be fired or discriminated against, any employee or any authorized representative of employees by reason of the fact that such employee or representative has filed, instituted, or caused to be filed or instituted any proceeding under this Chapter, or has testified or is about to testify in any proceeding resulting from the administration or enforcement of the provisions of this Chapter.

B. Any employee or a representative of employees who believes that he has been fired or otherwise discriminated against by any person in violation of Subsection A of this Section may, within thirty days after such alleged violation occurs, apply to the commissioner for a review of such firing or alleged discrimination. A copy of the application shall be sent to the person or operator who will be the respondent. Upon receipt of such application, the commissioner shall cause such investigation to be made as he deems appropriate. Such investigation shall provide an opportunity for a public hearing at the request of any party to such review to enable the parties to present information relating to the alleged violation. The parties shall be given written notice of the time and place of the hearing at least five days prior to the hearing. Any such hearing shall be of record and shall be subject to the Louisiana Administrative Procedure Act. Upon receiving the report of such investigation the commissioner shall make findings of fact. If he finds that a violation did occur, he shall issue a decision incorporating therein his findings and an order requiring the party committing the violation to take such affirmative action to abate the violation as the commissioner deems appropriate, including, but not limited to, the rehiring or reinstatement of the employee or representative of employees to his former position with compensation. If he finds that there was no violation, he will issue a finding. Orders issued by the commissioner under this Subsection shall be subject to judicial review in the same manner as orders and decisions of the commissioner are subject to judicial review under this Chapter.

C. Whenever an order is issued under this Section to abate any violation, at the request of the applicant a sum equal to the aggregate amount of all costs and expenses (including attorneys' fees) to have been reasonably incurred by the applicant for, or in connection with, the institution and prosecution of such proceedings, shall be assessed against the persons committing the violation.

D. This Section shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-871 or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the commissioner may commence and prosecute an action in the appropriate federal court to have the regulation requiring inclusion declared invalid.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:929 - Experimental practices

§929. Experimental practices

In order to encourage advances in mining and reclamation practices or to allow postmining land use for industrial, commercial, residential, or public use, including recreational facilities, the commissioner with approval by the Secretary of the Interior may authorize departures in individual cases on an experimental basis from the environmental protection performance standards promulgated under Section 915 of this Chapter. Such departures may be authorized if (i) the experimental practices are potentially more or at least as environmentally protective, during and after mining operations, as those required by promulgated standards; (ii) the mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices; and (iii) the experimental practices do not reduce the protection afforded public health and safety below that provided by promulgated standards.

Added by Acts 1978, No. 406, §1. Amended by Acts 1980, No. 121, §7, eff. June 27, 1980.



RS 30:930 - Water rights and replacement

§930. Water rights and replacement

A. After the state has assumed exclusive jurisdiction of surface coal mining operations as provided in Section 503 of Public Law 95-87,1 and as long as the state retains such jurisdiction, then, nothing in this Act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a surface coal mining operation.

B. The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution, or interruption proximately resulting from such surface coal mine operation.

C. This Section shall not be given effect (1) if the Secretary of the Interior does not require the inclusion of similar provisions in state laws as a condition for approval by the Secretary of the Interior of state programs of regulation of surface coal mining and reclamation operations pursuant to Section 503 of Public Law 95-871 or (2) if any such requirement of the Secretary of the Interior is declared invalid by final decree of a court of competent jurisdiction: Provided, that if similar provisions are required by the Secretary of the Interior to be included in state laws, the Secretary of Natural Resources and the commissioner may commence and prosecute an action in the appropriate Federal court to have the regulation requiring inclusion declared invalid.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:931 - Effective date; time of issuance of regulations

§931. Effective date; time of issuance of regulations

This Chapter shall be effective upon final approval of the State's program of regulations by the Secretary of the Interior pursuant to Section 503 of Public Law 95-87.1 Provided, that the commissioner shall, upon signing of this Chapter by the Governor of the State, immediately issue regulations pursuant to this Chapter as required to insure approval of the State program of regulations by the Secretary of the Interior. The regulations shall be effective upon the effective date of this Chapter.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1253.



RS 30:932 - Effect of amendments to public law 95-87

§932. Effect of amendments to public law 95-87

The commissioner shall have the right to grant variances to the requirements of this Chapter and the regulations issued pursuant to this Chapter in the issuance of any permit pursuant to this Chapter, or, upon application of a permittee, to amend an issued permit to allow such a variance, when such variances are permitted by an amendment to Public Law 95-871 subsequent to the enactment of this Chapter.

Added by Acts 1978, No. 406, §1.

130 U.S.C.A. §1201 et seq.



RS 30:951 - Findings and purpose

CHAPTER 9-A. INTERSTATE MINING COMPACT

§951. Findings and purpose

A. The Legislature of Louisiana finds and declares that:

(1) Within the state mining for solid minerals constitutes a significant aspect of the state's economy;

(2) In addition to the present salt mining, sulphur mining, and sand and gravel mining, the surface mining of lignite will soon commence in the state as a new industry;

(3) The Interstate Mining Compact was confected in 1966 to provide a forum for states having significant solid mineral mining to exchange ideas on mining technology, conservation, and reclamation practices and to generate consensus policies for use as desired by member states and for input at the congressional and federal regulatory level of government;

(4) Membership in the Compact by the state will provide the governor, as the representative of the state on the Interstate Mining Commission, direct input on significant solid mineral mining issues and policies and access to ideas and sources of information, not otherwise available, which may enable the state to initiate progressive or desired policies and mining control techniques that will enure to the benefit of the citizens of Louisiana and the mining industry.

B. The purposes of the Interstate Mining Compact are recognized to be to:

1. Advance the protection and restoration of land, water, and other resources affected by mining.

2. Assist in the reduction, elimination, or counteracting of pollution or deterioration of land, water, and air attributable to mining.

3. Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.

4. Assist the party states in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration, or protection of such land and other resources.

5. Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:952 - Membership

§952. Membership

Pursuant to the findings of the legislature and subject to the limitations hereinafter set forth, the Interstate Mining Compact is hereby enacted into law and the state through the office of the governor is authorized to join and participate in the Interstate Mining Compact through membership on the Interstate Mining Commission.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:953 - Limitations

§953. Limitations

A. No provisions of the Interstate Mining Compact, nor any policies of the Interstate Mining Commission, shall be construed to limit, repeal, or supersede any law of the state of Louisiana.

B. The governor and the legislature, or agents of either, shall have the right to inspect the books and accounts of the Interstate Mining Commission at any reasonable time while the state is a member.

C. A copy of the bylaws of the Interstate Mining Commission shall be placed on file with the secretary of the Department of Natural Resources and be available for inspection at any reasonable time by the legislature or any interested citizen.

D. A report of the preceding year's activities of the Interstate Mining Commission shall be made to the governor and the legislature annually.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:954 - Expenses

§954. Expenses

Dues and expenses incurred as a consequence of membership by the state in the Interstate Mining Compact shall be paid only pursuant to appropriations therefor by the legislature.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:955 - General power of governor; withdrawal

§955. General power of governor; withdrawal

A. Within the limitations of this Chapter the governor shall be entitled to exercise all of the power of his office necessary in his judgment to maintain the state in good standing as a member and to participate fully therein.

B. After the governor has given one year's notice in writing to the governors of all other member states, the legislature, by appropriate repealing legislation, may withdraw the state from the Interstate Mining Compact.

Added by Acts 1979, No. 714, §1, eff. Sept. 1, 1979.



RS 30:961 - Cooperative endeavor agreements; withdrawal of surface water; intent

CHAPTER 9-B. SURFACE WATER MANAGEMENT

§961. Cooperative endeavor agreements; withdrawal of surface water; intent

A. As provided by this Chapter and except as otherwise provided by law, a person or entity may enter into a cooperative endeavor agreement to withdraw running surface water as described in this Chapter. The cooperative endeavor agreement shall prohibit the resale of withdrawn running surface water for a price greater than provided for in the agreement; however, a person or entity may receive compensation for the transportation, manufacturing, or processing of withdrawn running surface water. Unless otherwise provided by law, all cooperative endeavor agreements to withdraw running surface water, and any assignment of such agreement, shall be approved by the secretary as provided in this Chapter. No provision contained in this Chapter should be construed as a requirement for any person or entity to enter into any cooperative endeavor agreement to withdraw running surface water. This Chapter shall have no effect on the rights provided for in Civil Code Articles 657 and 658 or any rights held by riparian owners in accordance with the laws of this state. It is also the intent of the legislature that should any portion of this Chapter be found to be unconstitutional that the remaining parts shall continue in force and effect.

B. No agency or subdivision of the state otherwise authorized to enter into a cooperative endeavor agreement to withdraw running surface water, or assignment of such shall do so unless the agreement is in writing, provides for fair market value to the state, is in the public interest, and is contained on a uniform form developed and prescribed by the State Mineral and Energy Board and approved by the attorney general. Except when water is withdrawn from bodies of water managed by the Department of Wildlife and Fisheries and determined by the office of fisheries to be negatively impacted by invasive aquatic vegetation, fair market value to the state shall include but not be limited to the economic development, employment, and increased tax revenues created by the activities associated with the withdrawal of running surface water. No such cooperative endeavor agreement to withdraw running surface water shall be valid unless and until such agreement is approved by the secretary following the submission of an application for approval, which the secretary shall develop and prescribe. The secretary shall conduct the evaluation provided for in Subsection D of this Section and take action on the application within sixty days of the application being deemed complete. If the secretary denies the application, the secretary shall provide written reasons for the denial at the time of the denial.

C. Unless otherwise provided by law, the secretary is authorized to enter into any cooperative endeavor agreement to withdraw running surface water, provided that any such agreement complies with the prohibition against gratuitous donation of state property by ensuring that the state receives fair market value for any water removed, and the substance of the agreement is contained within a written cooperative endeavor agreement as provided for in Article VII, Section 14 of the Constitution of Louisiana.

D. The secretary shall evaluate each application for a cooperative endeavor agreement to withdraw running surface water and each such cooperative endeavor that he may enter to ensure that each is in the public interest. The secretary shall ensure the proposed agreement is based on best management practices and sound science, and is consistent with the required balancing of environmental and ecological impacts with the economic and social benefits found in Article IX, Section 1 of the Constitution of Louisiana. In his evaluation, the secretary shall also ensure that all cooperative endeavor agreements to withdraw running surface water, or assignments of such, adequately consider the potential and real effects of such contracted activity on the sustainability of the water body and on navigation. Any assignment of any such cooperative endeavor agreement to withdraw running surface water may be approved by the secretary in the same manner as an agreement as provided in this Section, unless otherwise provided for by law.

E.(1) A cooperative endeavor agreement to withdraw running surface water, or an assignment of such, entered into pursuant to the provisions of this Chapter shall have an initial term not to exceed two years. No new cooperative endeavor agreement shall be entered into for which an application was received by the department after December 31, 2016; however, except as otherwise provided in this Subsection, existing agreements may be renewed in two-year increments but shall terminate no later than December 31, 2020.

(2) A person or entity who has entered into a cooperative endeavor agreement to withdraw running surface waters or has obtained an assignment of such, may terminate such agreement after December 31, 2016. In order to be effective, the person or entity seeking to terminate shall provide written notice by certified mail to the secretary at least thirty days prior to termination.

F. The secretary may act to protect the natural resources of the state by reducing any withdrawal of water from the running surface waters of the state otherwise agreed to be withdrawn pursuant to an agreement entered into pursuant to this Chapter, or make other conditions, including the suspension or termination of such withdrawal of water when such an action is required to protect the resource and to maintain sustainability and environmental and ecological balance. If the secretary acts to reduce or suspend the volume of water agreed to be withdrawn, he shall do so in such a manner that the total necessary reductions are proportionally borne by all users of the running surface waters, subject to this Chapter, in the area for which a reduction is required. Prior to approval, the secretary shall ensure that each contract or agreement or assignment thereof that involved the withdrawal of the running surface waters of the state provides for the secretary's authority, without liability for damages, in this regard.

G.(1) The secretary, in deciding whether to approve or require changes in an application for a cooperative endeavor agreement to withdraw running surface water, or assignment of such, shall consider the various existing and potential users of the resource and shall give appropriate consideration and priority to the following users or uses in the following order of priority:

(a) Human consumption by means of a public water system or a private water system that provides domestic potable water service.

(b) Agricultural uses that provide sustenance to animals or irrigation to plants.

(c) Any commercial purpose or other industrial or mining activity.

(2) The secretary shall also consider the impact of any proposed contract, agreement, assignment, or use on resource planning. By way of illustration but not limitation, these would include any potential project or use that impacts:

(a) Stream or water flow energy.

(b) Sediment load and distribution.

(c) Navigation.

(d) Aquatic life.

(e) Other vegetation or wildlife.

(3) The management of cooperative endeavor agreements to withdraw running surface water shall be consistent with the comprehensive master plan for coastal restoration and protection as approved by the Coastal Protection and Restoration Authority and the legislature.

H. Approval of an application for a cooperative endeavor agreement to withdraw running surface water or assignment of such pursuant to this Chapter does not obviate the need for other permits or authorizations required by law for any proposed activity.

I. Any cooperative endeavor agreement approved or entered into by the secretary pursuant to the Section which provides for the withdrawal of running surface water for use outside the boundaries of the state of Louisiana shall require the approval of the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources. In determining whether to approve such agreement, the committees shall consider the reasonableness of the withdrawal, whether the withdrawal is contrary to the conservation and uses of the running surface water, and whether the withdrawal is detrimental to the environment or the public welfare.

J. The state shall be reimbursed at fair market value for all use or withdrawal of running surface water from bodies of water managed by the Department of Wildlife and Fisheries and determined by the office of fisheries to be negatively impacted by invasive aquatic vegetation. Fair market value as used in this Subsection shall be at a rate of not more than fifteen cents per thousand gallons, and shall not include the economic development, employment, and increased tax revenues created by the activities associated with the withdrawal of running surface water.

K. All monies collected by the state pursuant to this Chapter as a result of the use or withdrawal of surface water shall be deposited into the Aquatic Plant Control Fund as established in R.S. 56:10.1, and shall be used for the treatment of aquatic weed, preferably on the body of water from which revenues were generated.

Acts 2010, No. 955, §1, eff. July 2, 2010; Acts 2012, No. 261, §1; Acts 2014, No. 258, §1; Acts 2014, No. 556, §1.



RS 30:962 - Definitions

§962. Definitions

As used in this Chapter, the following words, terms, and phrases have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Running surface waters" means the running waters of the state, including the waters of navigable water bodies and state owned lakes.

(2) "Secretary" means the secretary of the Department of Natural Resources, and his designees.

Acts 2010, No. 955, §1, eff. July 2, 2010.



RS 30:963 - Management by the Department of Natural Resources

§963. Management by the Department of Natural Resources

A. Except as otherwise provided by law, the Department of Natural Resources shall be the state agency charged with managing and monitoring the implementation of all cooperative endeavor agreements to withdraw running surface water or assignments thereof. The secretary shall have the authority to designate where within his agency the various functions of this Chapter are to be performed, to issue contracts or enter into agreements with other public entities when required in his opinion for the efficient administration of this Chapter, and to establish any necessary policy or promulgate, in accordance with the provisions of the Administrative Procedure Act, any regulations that in his opinion are necessary for the efficient implementation of this Chapter.

B. The secretary may negotiate and enter into a cooperative endeavor agreement to withdraw running surface water under terms which the secretary deems to be most advantageous to the state and which is consistent with the policies and regulations implemented pursuant to this Chapter.

C. Where there exists a governmental entity to manage, preserve, conserve, and protect running surface water that lacks the authority to enter into cooperative endeavor agreements to withdraw running surface water, such entities may provide, by resolution, their recommendations to the secretary of any requested terms of such contracts or agreements entered into by the secretary.

Acts 2010, No. 955, §1, eff. July 2, 2010.



RS 30:964 - Repealed by Acts 1993, No. 245, 1.

§964. Repealed by Acts 1993, No. 245, §1.



RS 30:965 - Repealed by Acts 1993, No. 245, 1.

§965. Repealed by Acts 1993, No. 245, §1.



RS 30:966 - Repealed by Acts 1993, No. 245, 1.

§966. Repealed by Acts 1993, No. 245, §1.



RS 30:967 - Repealed by Acts 1993, No. 245, 1.

§967. Repealed by Acts 1993, No. 245, §1.



RS 30:968 - Repealed by Acts 1993, No. 245, 1.

§968. Repealed by Acts 1993, No. 245, §1.



RS 30:969 - Repealed by Acts 1993, No. 245, 1.

§969. Repealed by Acts 1993, No. 245, §1.



RS 30:970 - Repealed by Acts 1993, No. 245, 1.

§970. Repealed by Acts 1993, No. 245, §1.



RS 30:971 - Repealed by Acts 1993, No. 245, 1.

§971. Repealed by Acts 1993, No. 245, §1.



RS 30:972 - Repealed by Acts 1993, No. 245, 1.

§972. Repealed by Acts 1993, No. 245, §1.



RS 30:973 - Repealed by Acts 1993, No. 245, 1.

§973. Repealed by Acts 1993, No. 245, §1.



RS 30:974 - Repealed by Acts 1993, No. 245, 1.

§974. Repealed by Acts 1993, No. 245, §1.



RS 30:975 - Repealed by Acts 1993, No. 245, 1.

§975. Repealed by Acts 1993, No. 245, §1.



RS 30:976 - Repealed by Acts 1993, No. 245, 1.

§976. Repealed by Acts 1993, No. 245, §1.



RS 30:977 - Repealed by Acts 1993, No. 245, 1.

§977. Repealed by Acts 1993, No. 245, §1.



RS 30:978 - Repealed by Acts 1993, No. 245, 1.

§978. Repealed by Acts 1993, No. 245, §1.



RS 30:979 - Repealed by Acts 1993, No. 245, 1.

§979. Repealed by Acts 1993, No. 245, §1.



RS 30:1001 - FIRST SALE OF NEW NATURAL GAS

CHAPTER 10. FIRST SALE OF NEW NATURAL GAS

§1001. Repealed by Acts 1978, No. 594, §3



RS 30:1002 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1002. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1003 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1003. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1004 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1004. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1005 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1005. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1006 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1006. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1007 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1007. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1008 - To 1010 Repealed by Acts 1978, No. 594, 3

§1008. §§1008 to 1010 Repealed by Acts 1978, No. 594, §3



RS 30:1011 - Repealed by Acts 1999, No. 8, 1, eff. May 13, 1999.

§1011. Repealed by Acts 1999, No. 8, §1, eff. May 13, 1999.



RS 30:1051 - ENVIRONMENTAL QUALITY

CHAPTER 11. ENVIRONMENTAL QUALITY

§1051. §§1051 to 1150 .96 redesignated as Subtitle II of Title 30 (R.S. 30:2001 to 2396)



RS 30:1101 - Short title

CHAPTER 11. LOUISIANA GEOLOGIC SEQUESTRATION

OF CARBON DIOXIDE ACT

§1101. Short title

This Chapter shall be known and may be cited as the "Louisiana Geologic Sequestration of Carbon Dioxide Act".

Acts 2009, No. 517, §2.



RS 30:1102 - Policy; jurisdiction

§1102. Policy; jurisdiction

A. It is declared to be in the public interest for a public purpose and the policy of Louisiana that:

(1) The geologic storage of carbon dioxide will benefit the citizens of the state and the state's environment by reducing greenhouse gas emissions.

(2) Carbon dioxide is a valuable commodity to the citizens of the state.

(3) Geologic storage of carbon dioxide may allow for the orderly withdrawal as appropriate or necessary, thereby allowing carbon dioxide to be available for commercial, industrial, or other uses, including the use of carbon dioxide for enhanced recovery of oil and gas.

(4) It is the public policy of Louisiana and the purpose of this Chapter to provide for a coordinated statewide program related to the storage of carbon dioxide and to also fulfill the state's primary responsibility for assuring compliance with the federal Safe Drinking Water Act, including any amendments thereto related to the underground injection of carbon dioxide.

B. The commissioner of conservation shall have jurisdiction and authority over all persons and property necessary to enforce effectively the provisions of this Chapter relating to the geologic storage of carbon dioxide and subsequent withdrawal of stored carbon dioxide.

Acts 2009, No. 517, §2.



RS 30:1103 - Definitions

§1103. Definitions

Unless the context otherwise requires, the words defined in this Section have the following meaning when found in this Chapter:

(1) "Carbon dioxide" means naturally occurring, geologically sourced, or anthropogenically sourced carbon dioxide including its derivatives and all mixtures, combinations, and phases, whether liquid or gaseous, stripped, segregated, or divided from any other fluid stream thereof.

(2) "Commissioner" has the same meaning as provided in R.S. 30:3(2).

(3) "Gas" has the same meaning as provided in R.S. 30:3(5).

(4) "Geologic storage" means the long-or short-term underground storage of carbon dioxide in a reservoir.

(5) "Office" means the office of conservation, Department of Natural Resources.

(6) "Oil" has the same meaning as provided in R.S. 30:3(4).

(7) "Person" means any natural person, corporation, association, partnership, limited liability company, or other entity, receiver, tutor, curator, executor, administrator, fiduciary, or representative of any kind.

(8) "Reservoir" means that portion of any underground geologic stratum, formation, aquifer, or cavity or void, whether natural or artificially created, including oil and gas reservoirs, salt domes or other saline formations, and coal and coalbed methane seams, suitable for or capable of being made suitable for the injection and storage of carbon dioxide therein.

(9) "Storage facility" means the underground reservoir, carbon dioxide injection wells, monitoring wells, underground equipment, and surface buildings and equipment utilized in the storage operation, including pipelines owned or operated by the storage operator used to transport the carbon dioxide from one or more capture facilities or sources to the storage and injection site. The underground reservoir component of the storage facility includes any necessary and reasonable aerial buffer and subsurface monitoring zones designated by the commissioner for the purpose of ensuring the safe and efficient operation of the storage facility for the storage of carbon dioxide and shall be chosen to protect against pollution, and escape or migration of carbon dioxide.

(10) "Storage operator" means the person authorized by the commissioner to operate a storage facility. A storage operator can, but need not be, the owner of carbon dioxide injected into a storage facility. Ownership of carbon dioxide and use of geologic storage is a matter of private contract between the storage operator and owner, shipper, or generator of carbon dioxide, as applicable.

(11) "Waste" in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the storage industry.

Acts 2009, No. 517, §2.



RS 30:1104 - Duties and powers of the commissioner; rules and regulations; permits

§1104. Duties and powers of the commissioner; rules and regulations; permits

A. The office of conservation's actions under this Chapter shall be directed and controlled by the commissioner. The commissioner shall have authority to:

(1) Regulate the development and operation of storage facilities and pipelines transmitting carbon dioxide to storage facilities, including in accordance with the provisions of R.S. 30:1107, the issuance of certificates of public convenience and necessity for storage facilities and pipelines serving such projects approved hereunder.

(2) Make, after notice and hearings as provided in this Chapter, any reasonable rules, regulations, and orders that are necessary from time to time in the proper administration and enforcement of this Chapter, including rules, regulations, or orders for the following purposes:

(a) To require the drilling, casing, and plugging of wells to be done in such a manner as to prevent the escape of carbon dioxide out of one stratum to another.

(b) To prevent the intrusion of carbon dioxide into oil, gas, salt formation, or other commercial mineral strata.

(c) To prevent the pollution of fresh water supplies by oil, gas, salt water, or carbon dioxide.

(d) To require the plugging of each abandoned well and the closure of associated surface facilities, the removal of equipment, structures, and trash, and to otherwise require a general site cleanup of such abandoned wells.

(3) Make such inquiries as he deems proper to determine whether or not waste, over which he has jurisdiction, exists or is imminent. In the exercise of this power the commissioner has the authority to collect data; to make investigations and inspections; to examine properties, papers, books, and records; to examine, survey, check, test, and gauge injection, withdrawal and other wells used in connection with carbon storage; to examine, survey, check, test, and gauge tanks, and modes of transportation; to hold hearings; to provide for the keeping of records and the making of reports; to require the submission of an emergency phone number by which the operator may be contacted in case of an emergency; and to take any action as reasonably appears to him to be necessary to enforce this Chapter.

(4) Require the making of reports showing the location of all wells used in connection with a storage facility, and the filing of logs, electrical surveys, and other drilling records.

(5) Prevent wells from being drilled and operated in a manner which may cause injury to neighboring leases or property.

(6) Prevent blowouts, caving, and seepage in the sense that conditions indicated by these terms are generally understood in the storage business.

(7) Identify the ownership of all wells used in connection with a storage facility, tanks, plants, structures, and all other storage and transportation equipment and facilities.

(8) Nothing in this Chapter shall prevent an enhanced oil and gas recovery project utilizing injection of carbon dioxide as approved under R.S. 30:4.

(9) Approve conversion of an existing enhanced oil or gas recovery operation into a storage facility, if necessary, taking into consideration prior approvals of the commissioner regarding such enhanced oil recovery operations.

(10) Promulgate rules and regulations requiring interested persons to place monitoring equipment of a type approved by the commissioner on all storage facilities, and ancillary equipment necessary and proper to monitor, verify carbon dioxide injections, and to prevent waste. It shall be a violation of this Chapter for any person to refuse to attach or install a monitor within a reasonable period of time when ordered to do so by the commissioner, or in any way to tamper with the monitors so as to produce a false or inaccurate reading.

(11) Regulate by rules, the drilling, casing, cementing, injection interval, monitoring, plugging and permitting of injection, withdrawal and other wells which are used in connection with a storage facility and to regulate all surface facilities incidental to such storage operation.

(12) Require the plugging of each abandoned well or each well which is of no further use and the closure of associated surface facilities, the removal of equipment, structures, and trash, and other general site cleanup of such abandoned or unused well sites.

(13) Promulgate rules related to the setting and collection of fees and civil penalties pursuant to this Chapter.

B. Only a storage operator as defined in R.S. 30:1103(10) shall be held or deemed responsible for the performance of any actions required by the commissioner under this Chapter.

C. Prior to the use of any reservoir for the storage of carbon dioxide and prior to the exercise of eminent domain by any person, firm, or corporation having such right under laws of the state of Louisiana, and as a condition precedent to such use or to the exercise of such rights of eminent domain, the commissioner, after public hearing pursuant to the provisions of R.S. 30:6, held in the parish where the storage facility is to be located, shall have found all of the following:

(1) That the reservoir sought to be used for the injection, storage, and withdrawal of carbon dioxide is suitable and feasible for such use, provided no reservoir, any part of which is producing or is capable of producing oil, gas, condensate, or other commercial mineral in paying quantities, shall be subject to such use, unless all owners in such reservoir have agreed thereto. In addition, no reservoir shall be subject to such use unless either:

(a) The volumes of original reservoir, oil, gas, condensate, salt, or other commercial mineral therein which are capable of being produced in paying quantities have all been produced.

(b) Such reservoir has a greater value or utility as a reservoir for carbon dioxide storage than for the production of the remaining volumes of original reservoir oil, gas, condensate, or other commercial mineral, and at least three-fourths of the owners, in interest, exclusive of any "lessor" defined in R.S. 30:148.1, have consented to such use in writing.

(2) That the use of the reservoir for the storage of carbon dioxide will not contaminate other formations containing fresh water, oil, gas, or other commercial mineral deposits.

(3) That the proposed storage will not endanger human lives or cause a hazardous condition to property.

D. The commissioner shall determine with respect to any such reservoir proposed to be used as a storage reservoir, whether or not such reservoir is fully depleted of the original commercially recoverable natural gas, condensate, or other commercial mineral therein. If the commissioner finds that such reservoir has not been fully depleted, the commissioner shall determine the amount of the remaining commercially recoverable natural gas, condensate, or other commercial mineral of such reservoir.

E. The commissioner may issue any necessary order providing that all carbon dioxide which has previously been reduced to possession and which is subsequently injected into a storage reservoir shall at all times be deemed the property of the party that owns such carbon dioxide, whether at the time of injection or pursuant to a change of ownership by agreement while the carbon dioxide is located in the storage facility, his successors and assigns; and in no event shall such carbon dioxide be subject to the right of the owner of the surface of the lands or of any mineral interest therein under which such storage reservoir shall lie or be adjacent to or of any person other than the owner, his successors, and assigns to produce, take, reduce to possession, waste, or otherwise interfere with or exercise any control there over, provided that the owner, his successors, and assigns shall have no right to gas, liquid hydrocarbons, salt, or other commercially recoverable minerals in any stratum or portion thereof not determined by the commissioner to constitute an approved storage reservoir. The commissioner shall issue such orders, rules, and regulations as may be necessary for the purpose of protecting any such storage reservoir, strata, or formations against pollution or against the escape of carbon dioxide therefrom, including such necessary rules and regulations as may pertain to the drilling into or through such storage reservoir.

Acts 2009, No. 517, §2.



RS 30:1105 - Hearings; notice; rules of procedures; emergency; service of process; public records; request for hearings; orders and compliance orders

§1105. Hearings; notice; rules of procedures; emergency; service of process; public records; request for hearings; orders and compliance orders

A. All public hearings under this Part shall be conducted pursuant to the provisions of R.S. 30:6.

B. All rules, regulations, and orders made by the commissioner under this Chapter shall be in writing and shall be entered in full by him in a book kept for that purpose. This book shall be a public record and shall be open for inspection at all times during reasonable office hours and shall be available on the Department of Natural Resources website. A copy of a rule, regulation, or order, certified by the commissioner, shall be received in evidence in all courts of this state with the same effect as the original.

C. Any interested person has the right to have the commissioner call a hearing for the purpose of taking action in respect to a matter within the jurisdiction of the commissioner as provided in this Section by making a request therefor in writing and paying the hearing fee set by the commissioner, as provided by law for hearing conducted pursuant to R.S. 30:6. Upon receiving the request and payment of the required fees the commissioner shall promptly call a hearing. After the hearing and with all convenient speed and within thirty days after the conclusion of the hearing, the commissioner shall take whatever action he deems appropriate with regard to the subject matter.

Acts 2009, No. 517, §2.



RS 30:1106 - Underground injection control

§1106. Underground injection control

A. The commissioner shall have authority to perform any and all acts necessary to carry out the purposes and requirements of the federal Safe Drinking Water Act, as amended, relating to this state's participation in the underground injection control program established under that act with respect to the storage and sequestration of carbon dioxide. To that end, the commissioner is authorized and empowered to adopt, modify, repeal, and enforce procedural, interpretive, and administrative rules in accordance with the provisions of this Chapter.

B. Whenever the commissioner or an authorized representative of the commissioner determines that a violation of any requirement of this Chapter has occurred or is about to occur, the commissioner or his authorized representative shall either issue an order requiring compliance within a specified time period or shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

C. Any compliance order issued under this Chapter shall state with reasonable specificity the nature of the violation and specify a time for compliance and, in the event of noncompliance, assess a civil penalty, if any, which the commissioner determines is reasonable, taking into account the seriousness of the violation and any good faith efforts to comply with the applicable requirements.

D.(1) Except as otherwise provided by law, any person to whom a compliance order is issued and who fails to take corrective action within the time specified in the order or any person found by the commissioner to be in violation of any requirement of this Section may be liable for a civil penalty to be assessed by the commissioner or court, of not more than five thousand dollars a day for each day of violation and for each act of violation. The commissioner in order to enforce the provisions of this Section may suspend or revoke any permit, compliance order, license, or variance that has been issued to said person in accordance with law.

(2) No penalty shall be assessed until the person charged has been given notice and an opportunity for a hearing on such charge. In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty, or the amount agreed upon in compromise, the gravity of the violation and the demonstrated good faith of the person charged in attempting to achieve rapid compliance, after notification of a violation, shall be considered.

E. The commissioner, or attorney general if requested by the commissioner, shall have charge of and shall prosecute all civil cases arising out of violation of any provision of this Section including the recovery of penalties.

F. Except as otherwise provided herein, the commissioner may settle or resolve as he may deem advantageous to the state any suits, disputes, or claims for any penalty under any provisions of this Section or the regulations or permit license terms and conditions applicable thereto.

Acts 2009, No. 517, §2.



RS 30:1107 - Certificates of public convenience and necessity; certificate of completion of injection operations

§1107. Certificates of public convenience and necessity; certificate of completion of injection operations

A. The commissioner shall issue a certificate of public convenience and necessity or a certificate of completion of injection operations to each person applying therefor if, after a public hearing pursuant to the provisions of R.S. 30.6, held in the parish where the storage facility is to be located, he determines that it is required by the present or future public convenience and necessity, and such decision is based upon the following criteria; (1) the proposed storage facility meets the requirements of R.S. 30:1104(C) and (2) the proposed storage facility meets the requirements of any rules adopted under this Chapter. However, if any person has previously been issued a certificate of public convenience and necessity or a certificate of completion of injection operations by the commissioner, that certificate continues to remain valid and in force.

B. The commissioner shall issue a certificate of completion of injection operations to the operator applying therefor, if after a public hearing pursuant to R.S. 30:6, it is determined that such operator has met all of the conditions required for such certificate, including the requirements of R.S. 30:1109.

C. Anything in this Chapter, or in any rule, regulation, or order issued by the commissioner under this Chapter to the contrary notwithstanding, accepting or acting pursuant to a certificate of public convenience and necessity or a certificate of completion of injection operations issued under this Chapter, compliance with the provisions of this Chapter, or with rules, regulations, or orders issued by the commissioner under this Chapter, or voluntarily performing any act or acts which could be required by the commissioner pursuant to this Chapter, or rules, regulations, or orders issued by the commissioner under this Chapter, shall not have the following consequences:

(1) Cause any storage operator or carbon dioxide transporter of carbon dioxide for storage to become, or be classified as, a common carrier or a public utility for any purpose whatsoever.

(2) Subject such storage operator or such carbon dioxide to storage transporter to any duties, obligations, or liabilities as a common carrier or public utility, under the constitution and laws of this state.

(3) Increase the liability of any storage operator or carbon dioxide for storage transporter for any taxes otherwise due to the state of Louisiana in the absence of any additions or amendments to any tax laws of this state.

Acts 2009, No. 517, §2.



RS 30:1108 - Eminent domain, expropriation

§1108. Eminent domain, expropriation

A.(1) Any storage operator is hereby authorized, after obtaining any permit and any certificate of public convenience and necessity from the commissioner required by this Chapter, to exercise the power of eminent domain and expropriate needed property to acquire surface and subsurface rights and property interests necessary or useful for the purpose of constructing, operating, or modifying a storage facility and the necessary infrastructure including the laying, maintaining, and operating pipelines for the transportation of carbon dioxide to a storage facility, together with telegraph and telephone lines necessary and incidental to the operation of these storage facilities and pipelines, over private property thus expropriated; and have the further right to construct and develop storage facilities and the necessary infrastructure, including the laying, maintaining, and operating of pipelines along, across, over, and under any navigable stream or public highway, street, bridge, or other public place; and also have the authority, under the right of expropriation herein conferred, to cross railroads, street railways, and other pipelines, by expropriating property necessary for the crossing under the general expropriation laws of this state. The right to run along, across, over, or under any public road, bridge, or highway, as before provided for, may be exercised only upon condition that the traffic thereon is not interfered with, and that such road or highway is promptly restored to its former condition of usefulness, at the expense of the storage facility and the pipeline owner if different from the storage operator, the restoration to be subject also to the supervision and approval of the proper local authorities.

(2) In the exercise of the privilege herein conferred, owners or operators of such storage facilities and pipelines shall compensate the parish, municipality, or road district, respectively, for any damage done to a public road, in the construction of storage facilities, and the laying of pipelines, telegraph or telephone lines, along, under, over, or across the road. Nothing in this Chapter shall be construed to grant any transporter the right to use any public street or alley of any parish, incorporated city, town, or village, except by express permission from the parish, city, or other governing authority.

B. The exercise of the right of eminent domain granted in this Chapter shall not prevent persons having the right to do so from drilling through the storage facility in such manner as shall comply with the rules of the commissioner issued for the purpose of protecting the storage facility against pollution or invasion and against the escape or migration of carbon dioxide. Furthermore, the right of eminent domain set out in this Section shall not prejudice the rights of the owners of the lands, minerals, or other rights or interests therein as to all other uses not acquired for the storage facility.

C. The eminent domain authority authorized under this Chapter shall be exercised pursuant to the procedures found in R.S. 19:2, and shall be in addition to any other power of eminent domain authorized by law.

D. The commissioner is neither a necessary nor indispensable party to an eminent domain proceeding, and if named as a party or third party has an absolute right to be dismissed from said action at the expense of the party who names the commissioner. The commissioner shall recover all costs reasonably incurred to be dismissed from the action, including attorney fees.

Acts 2009, No. 517, §2.



RS 30:1109 - Cessation of storage operations; liability release

§1109. Cessation of storage operations; liability release

A.(1) Ten years, or any other time frame established by rule, after cessation of injection into a storage facility, the commissioner shall issue a certificate of completion of injection operations, upon a showing by the storage operator that the reservoir is reasonably expected to retain mechanical integrity and the carbon dioxide will reasonably remain emplaced, at which time ownership to the remaining project including the stored carbon dioxide transfers to the state. Upon the issuance of the certificate of completion of injection operations, the storage operator, all generators of any injected carbon dioxide, all owners of carbon dioxide stored in the storage facility, and all owners otherwise having any interest in the storage facility, shall be released from any and all duties or obligations under this Chapter and any and all liability associated with or related to that storage facility which arises after the issuance of the certificate of completion of injection operations.

(2) Provided the provisions pertaining to site-specific trust accounts are not applicable, such release from liability will not apply to the owner or last operator of record of a storage facility if the Carbon Dioxide Geologic Storage Trust Fund has been depleted of funds such that it contains inadequate funds to address or remediate any duty, obligation, or liability that may arise after issuance of the certificate of completion of injection operations.

(3) Such release from liability will not apply to the owner or operator of a storage facility, carbon dioxide transmission pipeline, or the generator of the carbon dioxide being handled by either the facility or pipeline if it is demonstrated that any such owner, operator, or generator intentionally and knowingly concealed or intentionally and knowingly misrepresented material facts related to the mechanical integrity of the storage facility or the chemical composition of any injected carbon dioxide. In addition, upon the issuance of the certificate of completion of injection operations, any performance bonds posted by the operator shall be released and continued monitoring of the site, including remediation of any well leakage, shall become the principal responsibility of the Carbon Dioxide Geologic Storage Trust Fund.

(4) It is the intent of this Section that the state shall not assume or have any liability by the mere act of assuming ownership of a storage facility after issuance of a certificate of completion of injection operations.

B.(1) In any civil liability action against the owner or operator of a storage facility, carbon dioxide transmission pipeline, or the generator of the carbon dioxide being handled by either the facility or pipeline, the maximum amount recoverable as compensatory damages for noneconomic loss shall not exceed two hundred fifty thousand dollars per occurrence, except where the damages for noneconomic loss suffered by the plaintiff were for wrongful death; permanent and substantial physical deformity, loss of use of a limb or loss of a bodily organ system; or permanent physical or mental functional injury that permanently prevents the injured person from being able to independently care for himself or herself and perform life sustaining activities. In such cases, the maximum amount recoverable as compensatory damages for noneconomic loss shall not exceed five hundred thousand dollars per occurrence.

(2) If Paragraph (1) of this Subsection, or the application thereof to any person or circumstance, is finally determined by a court of law to be unconstitutional or otherwise invalid, the maximum amount recoverable as damages for noneconomic loss shall thereafter not exceed one million dollars per occurrence. This provision shall not supersede any contractual agreement with respect to liability between a plaintiff and an owner or operator of a storage facility, a carbon dioxide transmission pipeline, or the generator of the carbon dioxide.

C. Nothing in this Chapter shall establish or create any liability or responsibility on the part of the commissioner or the state to pay any costs associated with site restoration from any source other than the funds or trusts created by this Chapter, nor shall the commissioner or the state of Louisiana have any liability or responsibility to make any payments for costs associated with site restoration if the trusts created herein are insufficient to do so.

D. The commissioner or his agents, on proper identification, may enter the land of another for purposes of site assessment or restoration.

E. The commissioner and his agents are not liable for any damages arising from an act or omission if the act or omission is part of a good faith effort to carry out the purpose of this Chapter.

F. No party contracting with the Department of Natural Resources, office of conservation, or the commissioner under the provisions of this Chapter shall be deemed to be a public employee or an employee otherwise subject to the provisions of Parts I through IV of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 517, §2.



RS 30:1110 - Carbon Dioxide Geologic Storage Trust Fund

§1110. Carbon Dioxide Geologic Storage Trust Fund

A.(1) There is hereby established a fund in the custody of the state treasurer to be known as the Carbon Dioxide Geologic Storage Trust Fund, hereinafter referred to as the "fund", which shall constitute a special custodial trust fund which shall be administered by the commissioner, who shall make disbursements from the fund solely in accordance with the purposes and uses authorized by this Chapter.

(2) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the fund, an amount equal to the monies received by the state treasury pursuant to this Chapter. The monies in this fund shall be used solely as provided in this Section and only in the amount appropriated by the legislature. All unexpended and unencumbered monies remaining in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and all returns of such investment shall be deposited to the fund. The funds received shall be placed in the special trust fund in the custody of the state treasurer to be used only in accordance with this Chapter and shall not be placed in the general fund. The funds provided to the commissioner pursuant to this Section shall at all times be and remain the property of the commissioner. The funds shall be used only for the purposes set forth in this Chapter and for no other governmental purposes, nor shall any branch of government be allowed to borrow any portion of the funds. It is the intent of the legislature that this fund and its increments shall remain intact and inviolate.

B. The following monies shall be placed into the fund:

(1) The fees, penalties, and bond forfeitures collected pursuant to this Chapter. All fees and self-generated revenue remaining on deposit for the office of conservation at the end of any fiscal year shall be deposited into the fund.

(2) Private contributions.

(3) Interest earned on the funds deposited in the fund.

(4) Civil penalties for violation of any rules or permit conditions imposed under this Chapter, or costs recovered from responsible parties for geologic storage facility closure or remediation pursuant to this Section and R.S. 30:1104, 1105, and 1106.

(5) Any grants, donations, and sums allocated from any source, public or private, for the purposes of this Chapter.

(6) Site-specific trust accounts; however, the monies of such accounts shall not be used for any geologic storage facility other than that specified for each respective account.

C. The commissioner is hereby authorized to levy on storage operators the following fees or costs for the purpose of funding the fund:

(1) A fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, for each ton of carbon dioxide injected for storage. This fee is to be determined based upon the following formula:

(a) F x 120 < M

(b) "F" is a per unit fee in dollars per ton set by the office of conservation.

(c) "120" is the minimum number of months over which a fee is to be collected.

(d) "M" is the Maximum Payment of five million dollars and is the total amount of fees to be collected before the payment of the fee can be suspended as provided in this Section.

(e) The fee cannot exceed five million dollars divided by one hundred twenty divided by the total tonnage of carbon dioxide to be injected, (($5,000,000/120)/ total injection tonnage of carbon dioxide).

(f) Once a storage operator has contributed five million dollars to the trust fund, the fee assessments to that storage operator under this Section shall cease until such time as funds begin to be expended for monitoring and caretaking of any completed storage facility. The treasurer of the state of Louisiana shall certify, to the commissioner, the date on which the balance in the fund for a storage operator equals or exceeds five million dollars. The fund fees shall not be collected or required to be paid on or after the first day of the second month following the certification, except that the commissioner shall resume collecting the fees on receipt of a certification from the treasurer that, based on the expenditures or commitments to expend monies, the fund has fallen below four million dollars for the storage operator. If at any time the balance in the trust fund exceeds an authorized amount determined by multiplying five million dollars by the number of active and completed storage facilities within the state, the collection of fees from the operators of storage facilities that have already contributed five million dollars to the trust fund will be suspended until such time as the balance in the trust fund falls below such authorized amount, at which time they will be reinstated.

(g) At the end of each fiscal year, the fee may be redetermined by the commissioner based upon the estimated cost of administering and enforcing this Chapter for the upcoming year divided by the tonnage of carbon dioxide expected to be injected during the upcoming year. The total fee assessed shall be sufficient to assure a balance in the fund not to exceed five million dollars for any active storage facility within the state at the beginning of each fiscal year. Any amount received that exceeds the annual balance required shall be deposited in the fund, but appropriate credits shall be given against future fees or fees associated with other storage facilities operated by the same storage operator.

(2) An annual regulatory fee for storage facilities that have not received a certificate of completion of injection operations payable to the office of conservation, in a form and schedule prescribed by the office of conservation, on the carbon dioxide storage facility in an amount not to exceed fifty thousand dollars for Fiscal Year 2010-2011 and thereafter. Such fee shall be based upon the annual projected costs to the office of conservation for oversight and regulation of such storage facilities.

(3) An application fee payable to the office of conservation, in a form and schedule prescribed by the office of conservation, by industries under the jurisdiction of the office of conservation. The commissioner may, by rule in accordance with the Administrative Procedure Act, increase any application fee to an amount not in excess of eight and one-half percent above the amount charged for the fee on July 1, 2010.

D. The provisions of the Louisiana Tax Code shall apply to the administration, collection, and enforcement of the fees imposed herein, and the penalties provided by that code shall apply to any person who fails to pay or report the fees. Proceeds from the fees, including any penalties and interest collected in connection with the fees, shall be deposited into the fund.

E. The fund shall be used solely for the following purposes:

(1) Operational and long-term inspecting, testing, and monitoring of the site, including remaining surface facilities and wells.

(2) Remediation of mechanical problems associated with remaining wells and surface infrastructure.

(3) Repairing mechanical leaks at the site.

(4) Plugging and abandoning remaining wells or conversion for use as observation wells.

(5)(a) Administration of this Chapter by the commissioner in an amount not to exceed seven hundred fifty thousand dollars each fiscal year.

(b) The Oil and Gas Regulatory Fund created by R.S. 30:21 may be used for the administration of this Chapter as authorized by this Paragraph until June 30, 2014. Any such payments from the Oil and Gas Regulatory Fund shall be repaid from the Carbon Dioxide Storage Trust Fund by June 30, 2018.

(6) Payment of fees and costs associated with the administration of the fund or site-specific accounts.

(7) Payment of fees and costs associated with the acquisition of appropriate insurance for future storage facility liability if it should become available, either commercially or through government funding.

F. The commissioner is authorized to enter into agreements and contracts and to expend money in the fund for the following purposes:

(1) To fund research and development in connection with carbon sequestration technology and methods.

(2) To monitor any remaining surface facilities and wells.

(3) To remediate mechanical problems associated with remaining wells or site infrastructure.

(4) To repair mechanical leaks at the storage facility.

(5) To contract with a private legal entity pursuant to this Chapter.

(6) To plug and abandon remaining wells except for those wells to be used as observation wells.

G. The commissioner shall keep accurate accounts of all receipts and disbursements related to the administration of the fund and site-specific trust funds and shall make a specific annual report addressing the administration of the funds to the Senate Committee on Natural Resources, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality before March first.

H. Every five years the commissioner shall submit a report to the Senate Committee on Natural Resources, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality before March first, that assesses the effectiveness of the fund and other related provisions in this Part and provides such other information as may be requested by the legislature to allow the legislature to assess the effectiveness of this Chapter.

Acts 2009, No. 517, §2.



RS 30:1111 - Site-specific trust accounts

§1111. Site-specific trust accounts

A. If a storage facility site is transferred from one party to another, not including a transfer to the state pursuant to R.S. 30:1109, a site-specific trust account may be established to separately account for each such site for the purpose of providing a source of funds for long-term maintenance, monitoring, and site closure or remediation of that storage facility site at such time in the future when closure or remediation of that storage facility site is required. For purposes of this Chapter, a transfer shall be deemed to have been made once there is a change in ownership of any kind at a storage facility site. Once established, the site-specific trust account shall survive until completion of site closure or remediation of the associated storage facility site.

B. In the event the parties to a transfer elect to establish a site-specific trust account under this Section, the commissioner shall require a storage facility long-term maintenance, monitoring, and site closure assessment to be made to determine the long-term maintenance, monitoring, and site closure requirements existing at the time of the transfer, or at the time the site-specific trust account is established. The storage facility long-term maintenance, monitoring, and site closure assessment shall be conducted by approved site assessment contractors appearing on a list approved by the commissioner or acceptable to the commissioner. The storage facility long-term maintenance, monitoring, and site closure assessment shall specifically detail the long-term maintenance, monitoring, and site closure needs and shall provide an estimate of the long-term maintenance, monitoring and site closure costs needed to maintain and restore the storage facility site based on the conditions existing at the time of transfer, or at the time the site-specific trust account is established.

C. The party or parties to the transfer shall, based upon the long-term maintenance and site restoration assessment, propose a funding schedule which will provide for the site-specific trust account. The funding schedule shall consider the uniqueness of each transfer, acquiring party, and storage facility site. Funding of the site-specific trust account shall include some contribution to the account at the time of transfer and at least quarterly payments to the account. Cash or bonds in a form and of a type acceptable to the commissioner, or any combination thereof, may also be considered for funding. The commissioner shall monitor each trust account to assure that it is being properly funded. The funds in each trust account shall remain the property of the commissioner.

D. The commissioner may approve the site-specific trust account for a storage facility site upon review of the assessment and the site-specific trust account that has been proposed for that storage facility site as provided in the regulations. Such approval shall not be unreasonably withheld.

E. When transfers of storage facility sites occur subsequent to the formation of site-specific trust accounts but prior to the end of their economic life, the commissioner and the acquiring party shall, in the manner provided for in this Section, again redetermine cost and agree upon a funding schedule. The balance of any site-specific trust account at the time of subsequent transfer shall remain with the storage facility site and shall be a factor in the redetermination.

F. Once the commissioner has approved the site-specific trust account, and the account is fully funded, the party transferring the storage facility site and all prior owners, operators, and working interest owners shall not thereafter be held liable by the state for any site closure costs or actions associated with the transferred storage facility site. The party acquiring the storage facility site shall thereafter be the responsible party for the purposes of this Part.

G. The failure of a transferring party to make a good faith disclosure of all material storage facility site conditions existing at the time of the transfer may render that party liable for the costs to address such undisclosed conditions to regulatory standards in excess of the balance of the site-specific trust fund.

H. Except as provided in Subsection E of this Section, the parties to a transfer may elect not to establish a site-specific trust account; however, in the absence of such account, the parties shall not be exempt from liability as set forth in Subsection F of this Section.

I. After site closure has been completed and approved by the commissioner, funds from a site-specific trust account shall be disbursed as follows:

(1) The balance of the account existing in the site-specific trust account will be remitted to the responsible party.

(2) Such account shall thereafter be closed.

J. The provisions of this Chapter regarding the implementation of site-specific trust accounts shall not be implemented until the rules and regulations pertaining to such trust accounts are finally adopted.

Acts 2009, No. 517, §2.



RS 30:1151 - RESEARCH AND DEVELOPMENT

CHAPTER 12. RESEARCH AND DEVELOPMENT

§1151. Definitions

As used in this Chapter:

(1) "Passive thermal system" means a system which utilizes the structural elements of a building and is not augmented by mechanical components to provide for collection, storage, and distribution of solar energy or coolness.

(2) "Semipassive thermal system" means a system which utilizes the structural elements of a building and is augmented by mechanical components to provide for collection, storage, distribution of solar energy or coolness.

(3) "Solar device" means the equipment associated with the collection, transfer, distribution, storage, and control of solar energy.

(4) "Solar system" means the integrated use of solar devices for the functions of collection, transfer, storage, and distribution of solar energy.

(5) "Standard" means a specification of design, performance, and procedure, or of the instrumentation, equipment, surrounding conditions, and skills required during the conduct of a procedure.

Added by Acts 1978, No. 542, §1.



RS 30:1152 - Development and coordination of program; priorities

§1152. Development and coordination of program; priorities

A. The secretary of the Department of Natural Resources or his designee, hereafter in this Chapter referred to as the "secretary," shall develop and coordinate a program of research and development in solar energy supply, consumption, and conservation and the technology of siting facilities and shall give priority to those forms of research and development which are of particular importance to the state, including, but not limited to, all of the following:

(1)(a) Expansion and accelerated development of alternative sources of energy, including geothermal and solar resources, including, but not limited to, participation in large-scale demonstrations of alternative energy systems sited in Louisiana in cooperation with federal agencies, regional compacts, other state governments, and other participants.

(b) For purposes of this Paragraph, "participation" shall be defined as any of the following: direct interest in a project; research and development to insure acceptable resolution of environmental and other impacts of alternative energy systems; research and development to improve siting and permitting methodology for alternative energy systems; experiments utilizing the alternative energy systems; and research and development of appropriate methods to insure the widespread utilization of economically useful alternative energy systems.

(c) "Large-scale demonstrations of alternative energy systems" are exemplified by the one hundred kilowatt to ten kilowatt range demonstrations of solar, wind, and geothermal systems contemplated by federal agencies, regional compacts, other state governments, and other participants.

(2) Improved methods of construction, design, and operation of solar energy facilities.

B. To accomplish the purposes of Paragraph A(1), an amount not more than one-half of the total state funds appropriated for the solar energy research and development program shall be allocated for large-scale demonstration of alternative energy systems.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1153 - Technical assessment studies

§1153. Technical assessment studies

The secretary shall carry out technical assessment studies on all forms of solar energy and energy-related problems in order to influence federal research and development priorities and to be informed on future energy options and their impacts.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1154 - Regulations governing solar devices

§1154. Regulations governing solar devices

A. The secretary shall develop and adopt, in cooperation with affected industry and consumer representatives and after one or more public hearings, regulations governing solar devices. The regulations shall be designed to encourage the development and use of solar energy and to provide maximum information to the public concerning solar devices. The regulations may include the following:

(1) Standards for testing, inspection, certification, sizing, and installation of solar devices;

(2) Provisions for the enforcement of the standards;

(3) Accreditation of laboratories to test and certify solar devices;

(4) Requirements for on-site inspection of solar devices, including specifying methods for inspection, to determine compliance or noncompliance with the standards;

(5) Requirements for submission of any data resulting from the testing and inspection of solar devices;

(6) Prohibitions on the sale of solar devices that do not meet minimum requirements for safety and durability as established by the secretary; and

(7) Dissemination of the results of the testing, inspection, and certification program to the public.

B. The secretary shall give due consideration to the effects of the regulations on the cost of purchasing, installing, operating, and maintaining solar devices, and shall reassess and amend the regulations as often as deemed necessary considering their effect upon the benefits and disadvantages to the widespread adoption of solar energy systems and the need to encourage creativity and innovative adaptations of solar energy.

C. Under no circumstances may the secretary preclude any person from developing, installing, or operating a solar device on his own property.

D. Any violation of any regulation adopted by the secretary pursuant to this Section may be enjoined in the manner prescribed by law.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1155 - Mass market deployment of solar systems; preparation; thermal systems

§1155. Mass market deployment of solar systems; preparation; thermal systems

The secretary shall prepare for mass market deployment of solar systems by developing designs and specifications for prototype housing to utilize passive or semipassive thermal systems for heating or heating and cooling purposes.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1156 - Manual of design types, costs, performance and evaluation procedures for certain thermal systems

§1156. Manual of design types, costs, performance and evaluation procedures for certain thermal systems

The secretary shall develop a manual of design types, costs, performance, and evaluation procedures for passive and semipassive thermal systems. The evaluation procedures shall be such as will facilitate the determination of the performance of different passive and semipassive designs in different regions of Louisiana. The secretary shall also procure thermal performance data from monitoring a number of existing passive or semipassive thermal systems in buildings in Louisiana to generate data for the manual.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1157 - Conferences to coordinate adoption of regulations

§1157. Conferences to coordinate adoption of regulations

The secretary shall confer with officials of federal agencies, including the National Aeronautics and Space Administration, the National Bureau of Standards, the Energy Research and Development Administration, and the Department of Housing and Urban Development, to coordinate adoption of regulations pursuant to R.S. 30:1154 and 30:1155.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1158 - Effective date of regulations

§1158. Effective date of regulations

The secretary may, in adopting regulations pursuant to this Chapter, specify the date when the regulations shall take effect. The secretary may specify different dates for different regulations.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1159 - Contracts for materials and services

§1159. Contracts for materials and services

For purposes of carrying out the provisions of this Chapter, the secretary may, subject to departmental contract management, contract with any person for materials and services that cannot be performed by his staff or other state agencies and may apply for federal grants or any other funding.

Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1201 - BUILDING ENERGY CONSERVATION

CHAPTER 13. BUILDING ENERGY CONSERVATION

§1201. Findings, policy, and purpose

A. The legislature finds that the development and implementation of laws, policies, programs, and procedures to conserve and improve efficiency in the use of energy will have an immediate and substantial effect in reducing the rate of growth of energy demands in this state and minimizing the adverse social and economic impact of the decline in the oil and gas reserves of the state, further the unique economic, climatic, and geographic conditions of this state are of paramount importance in the formulation and implementation of a state energy conservation program and state energy efficiency standards for buildings, and it is in the public interest and within the police power of the state to develop energy efficiency standards designed to reduce energy consumption in residential, commercial, and public buildings.

B. It is the policy of this state to develop a state energy conservation plan to reduce the total amount of energy consumed in this state by five percent or more from the projected energy consumption for this state in 1980.

C. The purpose of this Chapter is to develop thermal and lighting efficiency standards for residential, commercial, and public buildings in this state that are designed to meet the unique economic and environmental conditions and requirements of this state.

Added by Acts 1978, No. 715, §1.



RS 30:1202 - Definitions

§1202. Definitions

Except where the context clearly indicates otherwise, as used in this Chapter:

(1) "Building" means any structure which includes provisions for a heating or cooling system, or both, or for a hot water system.

(2) "Commercial building" means any building other than a residential building, including any building developed for industrial or public purposes.

(3) "Energy analyst" means a person who determines the thermal or lighting efficiency of a building which is to be constructed or renovated.

(4) "Energy auditor" means a person who conducts and certifies an energy audit to determine the thermal or lighting efficiency of a building.

(5) "Light commercial building" means any commercial building of less than five thousand square feet in gross floor area and three or less stories in height.

(6) "Public building" means any building which is open to the public during normal business hours.

(7) "Residential building" means any structure which is constructed and developed for residential occupancy.

(8) "Secretary" means the secretary of the Department of Natural Resources or his designee.

Added by Acts 1978, No. 715, §1. Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1203 - Rule-making authority of the secretary

§1203. Rule-making authority of the secretary

A. The secretary is authorized to develop rules establishing minimum thermal efficiency standards for new residential and light commercial buildings, minimum thermal and lighting efficiency standards for new and renovated commercial buildings, minimum lighting efficiency standards for existing public buildings, procedures for the issuance of certificates certifying compliance with energy efficiency standards for buildings, and procedures for the examination and certification of energy auditors and energy analysts. The lighting and thermal efficiency standards shall allow a single design of a building based on total building performance, and the thermal efficiency standards for new residential shall describe acceptable building and construction practices.

B. The secretary shall devise such rules before August 1, 1979, in conformance with the Louisiana Administrative Procedure Act.

C. The secretary is authorized to employ, from funds appropriated or otherwise available to the department, technical consultants and other persons whose advice and assistance is deemed necessary to formulate such rules.

Added by Acts 1978, No. 715, §1.



RS 30:1204 - Repealed by Acts 1981, No. 873, 4, eff. Oct. 1, 1981

§1204. Repealed by Acts 1981, No. 873, §4, eff. Oct. 1, 1981



RS 30:1205 - Exemptions

§1205. Exemptions

The following buildings shall be exempt from the provisions of this Chapter: buildings owned or leased by the United States, buildings not heated or cooled by fuel, and buildings of significance in American history, architecture, archeology, or culture that are listed in the National Register or the State Register.

Added by Acts 1978, No. 715, §1.



RS 30:1301 - LOUISIANA GASOHOL ACT

CHAPTER 14. LOUISIANA GASOHOL ACT

§1301. Statement of purpose

In order to promote the use of renewable energy in Louisiana, it is hereby declared in the public interest to encourage participation of the private sector in the development of a production system for alcohol fuels, to reduce the reliance of the citizens of Louisiana and of the United States on foreign sources of energy; to continue Louisiana's role as a major producer of energy for the nation; to provide a clean, efficient, and renewable energy source; to assist in maintaining Louisiana's sugar cane industry as a viable producer of sugar; to encourage the utilization of sugar cane and other agricultural commodities for energy purposes.

Added by Acts 1979, No. 793, §1.



RS 30:1302 - Definitions

§1302. Definitions

The following terms shall have the following meanings, unless the context clearly indicates otherwise.

(1) "Alcohol" shall mean alcohol fuels distilled in Louisiana from agricultural commodities.

(2) "Gasohol" shall mean a new product composed of a blend of gasoline and not less than ten percent alcohol.

Added by Acts 1979, No. 793, §1.



RS 30:1303 - Incentives, consumption of gasohol by state vehicles

§1303. Incentives, consumption of gasohol by state vehicles

A. All existing industrial incentives are to be applied to projects consistent with the purposes of this Chapter.

B. All state-owned motor fuel supply stations shall supply gasohol for use by state vehicles whenever possible.

Added by Acts 1979, No. 793, §1.



RS 30:1304 - Enabling clause

§1304. Enabling clause

Any political subdivision of the state may make, extend, amend, adopt, and carry out plans to promote the purposes of this Chapter.

Added by Acts 1979, No. 793, §1.



RS 30:1351 - ENERGY IMPACTED AREA ASSISTANCE

CHAPTER 15. ENERGY IMPACTED AREA ASSISTANCE

ACT OF 1981

§1351. Short title

This Chapter may be cited as the Energy Impacted Area Assistance Act of 1981.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981.



RS 30:1352 - Statement of findings

§1352. Statement of findings

A. The legislature declares that there now exists in certain areas of Louisiana, where lignite and lignite-related developments are occurring, the need for adequate and safe water, sewer, educational facilities, police and fire protection, and other public services and facilities to serve the citizens of the affected governmental units. This need has arisen because of the impact of the development of the state's lignite resources and the consequent rapid growth without adequate planning or financial assistance.

B. The legislature finds and declares that problems associated with rapid growth cannot be dealt with by some governmental units because of their inadequate bonding capacity, the lag time between development and the generation of revenue, the financial burden placed upon the area's low-income citizens by high millage assessments required for financing of public projects, and because private financial sources consider such loans to such areas to be risky. It is further found that the United States government has provided programs through the Environmental Protection Agency, Department of Housing and Urban Development, the Farmers Home Administration, and similar other agencies of the federal government for public services and facilities development and construction, and that such programs are inadequate and do not anticipate or provide funding and assistance for problems arising from rapid lignite related development.

C. The legislature hereby finds and declares that to aid in remedying these conditions and to help alleviate the shortage of sanitary, safe, and adequate local government services, the state should provide financial assistance. A program should be created to review proposals and to designate priorities among the proposals submitted by various governmental units and make recommendations to the governor and legislature for approval and financing under the provisions of this Chapter. This financial assistance will alleviate many of the problems arising from the rapid growth in areas near the development of lignite resources.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981.



RS 30:1353 - Purpose

§1353. Purpose

The purpose of this Chapter is to provide financial assistance to eligible governmental units which must expand the availability of public facilities and services as a consequence of large scale lignite resource development.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981.



RS 30:1354 - Definitions

§1354. Definitions

As used in this Chapter, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(1) "Administrator" means the administrator provided for in R.S. 30:1355. The secretary or his designee shall be the administrator.

(2) "Eligible activities" means the providing of basic public services and facilities in energy impacted areas, including but not limited to, the providing of the following: publicly owned sewer and water systems, schools, hospitals, public buildings, libraries, waste disposal systems, fire and police protection, and jails.

(3) "Eligible applicant" means a governmental unit certified by the administrator to be substantially impacted by lignite resource development. Any applicant previously designated as an eligible applicant under Section 601 of the Powerplant and Industrial Fuel Use Act of 1978, Public Law 95-620, shall be an eligible applicant.

(4) "Energy impacted area" means a geographic area or political subdivision of the state which demonstrates actual or anticipated extraordinary expenditures caused by lignite resource development and growth incidental thereto. The parishes of Bienville, DeSoto, Natchitoches, Red River, and Sabine shall be deemed to be energy impacted areas. Additional energy impacted areas may be designated by the administrator.

(5) "Lignite resource development" means the mining of lignite and industries directly related to the processing of lignite, including, but not limited to, the generation of electricity from lignite or lignite products, lignite gasification, and lignite liquefaction.

(6) "Secretary" means the secretary of the Department of Natural Resources.

(7) "Governmental unit" means a parish, municipality, or political subdivision of the state or of local government having taxing authority

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981. Acts 1983, No. 705, §2, eff. Sept. 1, 1983.



RS 30:1355 - Administrator; secretary, duties

§1355. Administrator; secretary, duties

A. The secretary or his designee shall administer the provisions of this Chapter and appoint necessary personnel, all in accordance with applicable civil service rules and regulations and departmental budgetary and personnel policies.

B. The administrator shall provide monies from funds appropriated therefor to eligible applicants in the form of loans and/or grants for the purpose of providing and maintaining public services and facilities within energy impacted areas where such services and facilities have been adversely affected by lignite resources development.

C. In addition, the administrator shall:

(1) Designate energy impacted areas and eligible applicants. Criteria for these designations shall be established not later than one hundred twenty days after the effective date of the Chapter, and copies thereof shall be made available on request.

(2) Establish rules governing the application for and disbursal of loans and/or grants to eligible applicants. These rules shall be promulgated not later than one hundred and eighty days after the effective date of this Chapter, and copies thereof shall be made available on request.

(3) Solicit and receive applications from eligible applicants for loans and/or grants.

(4) Develop a list of eligible projects and a recommended level of funding for each annually, and present this list, after review by the office of the governor, to the Senate Committee on Natural Resources and House Committee on Natural Resources and Environment for approval.

(5) Conduct or cause to be conducted investigations, studies, planning, and research in the assessment of impacts associated with lignite resource development.

(6) Provide necessary technical expertise to fulfill requests for information within the limitations established under the provisions of this Chapter.

(7) Coordinate closely with the secretary and local, state, and federal agencies with respect to lignite resource development.

D. The administrator is authorized to:

(1) Request information from appropriate state agencies to fulfill information requests.

(2) Coordinate with and request information from private industries engaged in lignite resources development in Louisiana in an effort to assess the level of lignite-associated impacts.

(3) Make and enter into all contracts and agreements necessary or incidental to the requirements of this Chapter.

(4) Provide technical assistance to local governmental units requesting information on lignite resources development.

(5) Conduct such activities or make such decisions as may be delegated or authorized by the secretary.

(6) Apply to any appropriate agency of the United States Government for participation in and receipt of aid from any program designed to assist areas of rapid growth resulting from energy resource development.

(7) Administer federal and other funds which are received, controlled or disbursed for the purpose of carrying out the provisions of this Chapter.

(8) Do any and all things necessary or convenient to carry out its purpose and exercise the powers granted under the provisions of this Chapter.

E. Repealed by Acts 1983, No. 705, §7.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981. Acts 1983, No. 705, §§2, 7, eff. Sept. 1, 1983; Acts 2008, No. 580, §2.



RS 30:1356 - Approval of rules, regulations, or guidelines

§1356. Approval of rules, regulations, or guidelines

Any rule, regulation, or guideline shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the House Committee on Natural Resources and Environment and Senate Committee on Natural Resources. Such approval shall be presumed unless either committee submits objections in writing within fifteen days after receipt of the proposed rule, regulation, or guideline, provided that such written objections shall be subject to override by the governor within five days after receipt of the objections by the governor.

Added by Acts 1981, No. 824, §1, eff. Aug. 2, 1981; Acts 2008, No. 580, §2.



RS 30:1401 - FEDERAL OIL OVERCHARGE REFUND MONIES

CHAPTER 16. FEDERAL OIL OVERCHARGE REFUND MONIES

§1401. Statement of findings

A. The legislature finds that the state of Louisiana has received millions of dollars in federal oil overcharge refund monies as a result of violations, alleged and actual, of federal price controls and allocation laws. Further, the subject of oil overcharge refunds is complicated by the lack of uniformity of terms and conditions among the congressional directives, consent orders, remedial orders, settlements, and judgments awarding the refunds.

B. With the approval of the United States Department of Energy, the Louisiana Department of Natural Resources administers the federal oil overcharge monies due the state, as appropriated by the legislature. Early legislative input and recommendations on state expenditure plans will maximize efficient delivery of services and benefits to Louisiana's consumers, particularly those interest groups including low income persons, educational institutions, and hospitals, served by mandated federal programs.

C. The legislature finds and declares that in order to provide legislators with information as to expenditure restrictions and to encourage interaction among the Louisiana Department of Natural Resources, the legislature, and the United States Department of Energy, a special joint legislative committee on federal oil overcharge monies shall be created.

Acts 1987, No. 508, §1, eff. July 9, 1987.



RS 30:1402 - Joint legislative committee on federal oil overcharge monies

§1402. Joint legislative committee on federal oil overcharge monies

A. A joint legislative committee, the Joint Committee on Federal Oil Overcharge Monies, shall consist of twelve members including the president of the Senate; and a member of the Senate Natural Resources Committee, a member of the Senate Education Committee, a member of the Senate Health and Welfare Committee, a member of the Senate and Governmental Affairs Committee, and a member of the Senate Committee on Finance, all appointed by the president; the speaker of the House of Representatives; and a member of the House Natural Resources and Environment Committee, a member of the House Education Committee, a member of the House Committee on Health and Welfare, a member of the House and Governmental Affairs Committee, and a member of the House Committee on Appropriations, all appointed by the speaker. The joint committee shall be co-chaired by the president of the Senate and the speaker of the House.

B. The Joint Committee on Federal Oil Overcharge Monies shall review the oil overcharge refund program as a whole and provide legislative guidance to the Department of Natural Resources relative to the development of state plans to expend federal oil overcharge refund monies.

C. The members of the Joint Committee on Federal Oil Overcharge Monies shall receive the same per diem and travel allowance in the performance of their duties as is provided for them as members of the legislature.

D. In the conduct of its studies and proceedings, the Joint Committee on Federal Oil Overcharge Monies shall utilize the personnel and services of the staff of the Senate and House of Representatives. The Department of Natural Resources shall assist the committee in the performance of its duties and functions as the committee shall request.

Acts 1987, No. 508, §1, eff. July 9, 1987; Acts 2008, No. 580, §2.



RS 30:1403 - Segregation of federal oil overcharge refund monies

§1403. Segregation of federal oil overcharge refund monies

A. The legislature finds that since 1983 federal oil overcharge refund monies from a number of cases have been deposited to the Federal Energy Settlement Fund within the state treasury. The differing terms and conditions applied to these monies by congressional directives, consent orders, remedial orders, settlements, and judgments have made further segregation of the funds imperative.

B. The state treasurer will provide a separate fund within the state treasury for the deposit of refund monies from each individual oil overcharge case. All such refund monies allocated to the state shall be credited to this separate fund and disbursements from the fund shall be made by the legislature only in accordance with Article III, Section 16 of the Louisiana Constitution.

Acts 1987, No. 508, §1, eff. July 9, 1987.



RS 30:2000.1 - ATCHAFALAYA BASIN PROGRAM

CHAPTER 17. ATCHAFALAYA BASIN PROGRAM

§2000.1. Purpose

The provisions of this Chapter are intended to establish an Atchafalaya Basin Program within the Department of Natural Resources to serve as the authority on behalf of the state to work in partnership with the U.S. Army Corps of Engineers and other public entities, and coordinate state and local activities, in developing and implementing the federally sponsored and funded Atchafalaya Basin Floodway System, Louisiana Project.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998.



RS 30:2000.2 - Definitions

§2000.2. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them below:

(1) "Access project" means construction or renovation of a boat launch or a roadway that provides access to areas of the Atchafalaya Basin, or acquisition of a maximum of fifteen hundred acres, all in compliance with the provisions of the state or federal master plans.

(2) "Annual Basin plan" means the list of projects or stages of projects to be undertaken in any single fiscal year.

(3) "Atchafalaya Basin" means the area located within the guide levees of the Atchafalaya Basin and those areas directly adjacent to the levees bounded on the north by U.S. Highway 190 and on the south by Morgan City, and as defined in the Atchafalaya Basin Floodway System, Louisiana Project.

(4) "Atchafalaya Basin Floodway System, Louisiana Project" means the Atchafalaya Basin Floodway System, Louisiana Project and enacted by the 1982 Atchafalaya Basin Floodway System, U.S. Army Corps of Engineers Feasibility Study, Supplemental Appropriations Act of 1985, Public Law 99-88, as amended by the Water Resources Development Act of 1986, Public Law 99-662, the Energy and Water Development Appropriations Act of 1991, Public Law 101-514, the Energy and Water Development Appropriations Act of 1997, Public Law 104-206, the Water Resources Development Act of 2000, Public Law 106-541, and the Water Resources Development Act of 2007, Public Law 110-114.

(5) "Basin master plan" means the plan developed by the state in accordance with the federal Atchafalaya Basin Floodway System, Louisiana Project, pursuant to federal law, including the Supplemental Appropriations Act of 1985, Public Law 99-88, and the Water Resources Development Act of 1986, Public Law 99-662.

(6) "Board" means the Atchafalaya Basin Research and Promotion Board.

(7) "Department" means the Department of Natural Resources.

(8) "Program" means the Atchafalaya Basin Program.

(9) "Secretary" means the secretary of the Department of Natural Resources.

(10) "Water management project" means any project that facilitates improvements to water quality, interior circulation, water access, or improvements to general ecosystem function by means of sediment reduction, removal, or diversion.

(11) Repealed by Acts 2010, No. 743, §6B, eff. July 1, 2010.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23,1998; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2008, No. 606, §1; Acts 2010, No. 743, §§6A, 6B, eff. July 1, 2010.



RS 30:2000.3 - Creation of program

§2000.3. Creation of program

A. The Atchafalaya Basin Program is hereby created as an agency within the office of the secretary of the Department of Natural Resources.

B. The program shall include the secretary, the Atchafalaya Basin Research and Promotion Board and staff for the boards and commissions in the program.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2010, No. 743, §6A, eff. July 1, 2010.



RS 30:2000.4 - Powers and duties

§2000.4. Powers and duties

A. The secretary, in consultation with the board as desired, shall:

(1) Develop, implement, and manage a comprehensive state master plan for the Atchafalaya Basin Floodway System, Louisiana Project.

(1.1) Present the annual Basin plan to the legislature each year for its review and approval.

(2) Coordinate state implementation of congressional mandates concerning the Atchafalaya Basin Floodway System, Louisiana Project.

(3) Serve as primary liaison on behalf of the state with the U.S. Army Corps of Engineers on the Atchafalaya Basin Floodway System, Louisiana Project, including representation of the state in state and federal partnerships, cost and share agreements, and other public and private cooperative endeavors.

(4) Represent the policy and consensus viewpoint of the state at the federal, regional, state, and local levels with respect to the Atchafalaya Basin Floodway System, Louisiana Project.

(5) Enter into partnerships, memoranda of understanding, and cooperative endeavors with state agencies and departments to implement the Basin master plan or annual Basin plan, including:

(a) Department of Wildlife and Fisheries: to operate and maintain wildlife management areas created by the Atchafalaya Basin Floodway System, Louisiana Project, and to plan and monitor projects to improve water quality and fish and wildlife production.

(b) Department of Culture, Recreation and Tourism: to operate and maintain tourist information centers and state parks funded by the Atchafalaya Basin Floodway System, Louisiana Project.

(c) Department of Agriculture and Forestry: to monitor environmental easements as required by the Atchafalaya Basin Floodway System, Louisiana Project.

(d) Office of state lands: to monitor and enforce timber harvesting and campsite development on state-owned lands in the basin as required by the Atchafalaya Basin Floodway System, Louisiana Project.

(e) Department of Transportation and Development, Department of Environmental Quality, and Department of Health and Hospitals: to advise the program on departmental operations relating to the Atchafalaya Basin.

(6) Provide recommendations to the legislature and congress with respect to the implementation, management, and funding of the state master plan.

(7) Monitor and seek available federal and private funds and property consistent with the purposes of this Chapter, including funds from matching sources.

(8) Enter into agreements and cooperative endeavors consistent with the purposes of this Chapter.

(9) Conduct meetings, hold hearings, and promulgate rules as necessary and consistent with the purposes of this Chapter.

(10) Appoint advisory committees.

(11) Expend funds consistent with the purposes of this Chapter.

(12) Enter into memoranda of understanding and cooperative endeavors with state, local, and federal public entities consistent with the purposes of this Chapter.

(13) Utilize the services and personnel of state, local, and federal public entities upon mutually agreeable terms and conditions consistent with the purposes of this Chapter.

(14) Seek, accept, and use, in accordance with law, gifts, grants, bequests, and endowments, including real property, for purposes consistent with the powers and duties in this Chapter and take such actions as are necessary to comply with any conditions required for such acceptance.

(15) Administer and enforce the provisions of this Chapter relating to duties and activities of the program and boards, committees, and commissions within the program.

(16) Perform such other acts and duties as necessary to effectuate the purposes of this Chapter.

(17) Comply with the provisions of Part II and Part III of Chapter 1 of Subtitle 1 of Title 39 of the Louisiana Revised Statutes of 1950, relative to the operating and capital outlay budgets.

B. The secretary is authorized to:

(1) Acquire one thousand five hundred acres of land in the Atchafalaya Basin for recreation purposes, and to construct new recreation areas, facilities, and water management features.

(2) Conduct environmental easement monitoring.

(3) Operate and maintain public access features.

(4) Enter into cooperative endeavors or other agreements with federal, state, or local departments or agencies to implement the Basin master plan or annual Basin plan.

(5) Enter into a minimum of four cooperative endeavors or agreements with the United States Army Corps of Engineers for projects covering public access, environmental easements, water management, and recreation as provided in the state master plan and in the congressional authorization contained in Public Laws 99-88 of 1985 and 99-662 of 1986.

(6) Use any federal funds that are, or that may become, available as matching funds or on any other basis for any of the projects contained in the annual Basin plan or any other projects authorized for purposes of this Chapter, including federal funds from the Atchafalaya Basin Floodway System, Louisiana Project, Transportation Equity Act for the 21st Century (TEA-21) funds, and Section 204, Section 206, Section 235, and Section 1135 funds.

(7) Expend funds to implement the annual plan.

(8) Repealed by Acts 2008, No. 606, §2.

(9) In addition to funds appropriated for the program, use any other funds, goods, lands, or services donated or otherwise made available, including federal funds made available to the program.

(10) Enter into cooperative endeavors or agreements with designated local sponsors for the operation and maintenance of capital improvements under the recreation feature of the program.

(11) Negotiate and execute, on behalf of the state, project-specific or programmatic project cooperation agreements or similar agreements with the federal government for those projects that are part of the Atchafalaya Basin Floodway System, Louisiana Project. The executive director shall also be authorized to negotiate and execute such agreements.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 1999, No. 920, §1, eff. July 6, 1999; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2008, No. 606, §§1, 2.



RS 30:2000.5 - Atchafalaya Basin Research and Promotion Board; duties

§2000.5. Atchafalaya Basin Research and Promotion Board; duties

A. The Atchafalaya Basin Research and Promotion Board is hereby created within the Atchafalaya Basin Program. The board shall be domiciled in Baton Rouge.

B. The duties of the board shall include:

(1) Advise the secretary and the executive director relating to the program.

(2) Advise the secretary on who receives grants for research and education activities consistent with the duties and purposes of the program.

(3) Develop an annual Basin plan as provided in R.S. 30:2000.11 and present the plan to the secretary.

(4) Develop and adopt criteria which must be met prior to a project being included in an annual Basin plan.

(5) Hold public hearings on the annual Basin plan prior to adoption. The board shall hold a minimum of two public hearings on the annual plan each year with at least one hearing to be held at a location on the west side of the Atchafalaya Basin and at least one hearing to be held at a location on the east side of the Atchafalaya Basin. The board shall advertise in the official journal of the state the date, time, and location of the public hearings at least seven days prior to the hearings.

C. The board may promulgate rules in accordance with the Administrative Procedure Act in order to carry out its duties and shall conduct its meetings in accordance with R.S. 42:11 et seq., the open meetings law.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 2003, No. 1215, §1, eff. July 3, 2003; Acts 2008, No. 606, §1.



RS 30:2000.6 - Membership of board

§2000.6. Membership of board

A. The board shall consist of the following fourteen members:

(1) The governor or his designee within the office of the governor.

(2) The commissioner of the Department of Agriculture and Forestry or his designee within the department.

(3) The secretary of the Department of Culture, Recreation and Tourism or his designee within the department.

(4) The secretary of the Department of Environmental Quality or his designee within the department.

(5) The secretary of the Department of Health and Hospitals or his designee within the department.

(6) The secretary of the Department of Natural Resources or his designee within the department.

(7) The secretary of the Department of Transportation and Development or his designee within the department.

(8) The secretary of the Department of Wildlife and Fisheries or his designee within the department.

(9) The director of the state land office or his designee within the office.

(10) A representative of the Atchafalaya Basin Levee Board, selected by the levee board.

(11) Two representatives chosen by the Louisiana Police Jury Association from a list of names submitted by the parish governing authorities of parishes which lie, all or part thereof, within the boundaries of the Atchafalaya Basin west of the Atchafalaya River.

(12) Two representatives chosen by the Louisiana Police Jury Association from a list of names submitted by the parish governing authorities of parishes which lie, all or part thereof, within the boundaries of the Atchafalaya Basin east of the Atchafalaya River.

B. Board members shall serve terms concurrent with the term of the secretary of the department or office represented. Members shall serve until their successors are appointed.

C. Vacancies shall be filled in the same manner as the original appointments for the unexpired portion of the term of office vacated.

D. A majority of the voting members of the board shall constitute a quorum for the transaction of business. All official actions of the board shall require the affirmative vote of a majority of the voting members of the board. Of the four representatives chosen by the Louisiana Police Jury Association under the provisions of Paragraphs (A)(11) and (12) of this Section, one shall be designated by the Louisiana Police Jury Association as a voting member of the board. The remaining three members chosen by the Louisiana Police Jury Association shall be nonvoting members.

E. The board shall meet quarterly and may hold additional meetings on the call of the chairman.

F. Members of the board shall not receive any salary for their duties as members. Members may receive a mileage allowance for mileage traveled in attending meetings. The mileage allowance shall be fixed by the board in an amount not to exceed the mileage rate for state employees.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998; Acts 2012, No. 92, §1.



RS 30:2000.7 - Officers and employees of board

§2000.7. Officers and employees of board

A. The members of the board shall elect a chairman, a vice chairman, and such other officers as deemed necessary. All officers shall be members of the board.

B. The board shall employ a director and assistant director, who shall be appointed by the board subject to the approval of the secretary. The director and assistant director shall be in the unclassified service. The secretary may employ such other personnel of the board as he deems appropriate. All employees of the board shall be under the direction and supervision of the secretary.

Acts 1998, 1st Ex. Sess., No. 3, §1, eff. April 23, 1998.



RS 30:2000.8 - Repealed by Acts 2010, No. 743, §6B, eff. July 1, 2010.

§2000.8. Repealed by Acts 2010, No. 743, §6B, eff. July 1, 2010.



RS 30:2000.9 - Capital improvement program

§2000.9. Capital improvement program

A. The projects in the authorized capital improvement program for the program are those projects as enumerated or otherwise provided in this Section. Acquisition, development, and construction of such projects shall be based upon the findings and recommendations included in the state master plan and funding for such projects will be as provided in the comprehensive state capital budget. The program is granted, subject to annual appropriation by the legislature, flexibility to receive and expend federal funds or surplus state funds generated by expenditure of such federal funds, for any projects as provided in this Section.

B.(1) The capital improvement projects authorized for the program and the estimated cost of each such project are as follows:

Project

Location

Estimated Cost

Pelba Park

Butte LaRose exit

$1,069,458

(children's fishing pier,

trails, shop)

Visitors' Center

Butte LaRose exit

482,510

Boat Launch Upgrade

Various locations

2,894,667

Morgan City Complex:

Interpretive Center

Lake Palourde

2,781,680

Park Improvements

Lake Palourde

1,706,648

Bank Stabilization

Lake Palourde

1,000,000

St. Martinville Cultural Center,

Bridge, RV Center

St. Martinville

1,500,000

Lynch Gardens observation tower,

Bridge Center

Cypress Cove

687,040

Henderson Complex:

Elevated boardwalk

Henderson

1,838,460

Other features

Henderson

307,120

Land purchase 1,000 acres,

scenic area

Atchafalaya Basin

1,150,000

State Preservation Area

Lake Verret

3,000,000

Community Park

Stephensville

500,000

Primitive Campgrounds

3 sites in Basin

214,500

State Preservation Area

Catahoula

3,500,385

(only after approval by

the community)

Access Road Upgrade

Hwy. 105, 975, 70, 75

7,367,532

Estimated Total Cost

$30,000,000

(2) The proposed schedule of funding is as follows:

FY 99/00 - $3,530,500

FY 02/03 - $3,500,000

FY 05/06 - $3,000,000

FY 00/01 - $3,969,500

FY 03/04 - $3,500,000

FY 06/07 - $2,750,000

FY 01/02 - $4,000,000

FY 04/05 - $3,500,000

FY 07/08 - $2,250,000

(3) Projects are generally in order of priority. It is intended that those projects with local sponsor contracts will be implemented first. The boat launch project will be funded over the first four years.

C. Any project which is proposed for inclusion in an annual Basin plan but is not included in the Basin master plan nor is included in the Atchafalaya Basin Floodway System, Louisiana Project shall first be reviewed, studied, and analyzed by the board. Water management and water quality projects shall be reviewed as required by R.S. 30:2000.11. The board may consider the proposal, and if approved, the project shall be included in an annual plan for presentation to the legislature for its approval.

Acts 1999, No. 920, §1, eff. July 6, 1999; Acts 2008, No. 606, §1.



RS 30:2000.10 - Repealed by Acts 2008, No. 606, §2.

§2000.10. Repealed by Acts 2008, No. 606, §2.



RS 30:2000.11 - Annual Basin plan

§2000.11. Annual Basin plan

A. The board shall develop an annual Basin plan that includes all projects or stages of projects that will be proposed for funding or funded in any one fiscal year. The annual plan may include projects that are any of the following:

(1) A part of the Basin master plan.

(2) A part of the Atchafalaya Basin Floodway System, Louisiana Project.

(3) A water management or water quality project that meets the criteria developed by the board for inclusion in an annual plan and has been approved through the procedures adopted by the board for inclusion of a project in the annual plan, including public hearings.

(4) A project consistent with the mission statement contained in the Basin master plan.

(5) A project to be completed which was previously approved by the board.

B.(1) As a part of the procedures to be followed by the board in the development of an annual Basin plan, the secretary is hereby authorized to appoint a technical advisory group that shall review, evaluate, and approve all water management and water quality projects proposed for inclusion in an annual plan. The group shall determine if the project meets the criteria for inclusion as adopted by the board and make recommendations to the board. The technical advisory group shall consist of the following appointments:

(a) Two members from the Department of Wildlife and Fisheries, one of whom shall serve as the chair of the group.

(b) One member from the Department of Environmental Quality.

(c) One member from the Department of Agriculture and Forestry.

(d) One member from the Department of Natural Resources.

(e) One member from the U.S. Geological Survey.

(f) One member from the U.S. Fish and Wildlife Service.

(g) One member from the U.S. Army Corps of Engineers.

(h) One member from the LSU School of Renewable Natural Resources.

(2) The secretary shall submit all proposed appointments to the technical advisory group to the Atchafalaya Basin Program Oversight Committee of the legislature for approval. However, if the committee fails to take action on such proposed appointment within thirty days after receipt by the committee of notice of the proposed appointment, the appointment shall take effect and the member shall become a member of the technical advisory group.

C. Meetings of the technical advisory group shall be held in accordance with R.S. 42:11 et seq., the open meetings law, and the group shall allow for public input and comment into its deliberations. The date, time, and location of any meeting held to discuss projects for inclusion in the annual Basin plan shall be advertised in the official journal of the state at least seven days prior to the meeting. Any project recommended by the technical advisory group for inclusion in an annual plan shall first be certified by that group as a project that would result in significant water management or water quality improvements that will enhance the wildlife, fisheries, or forest resources of the Atchafalaya Basin.

D. After receipt of the recommendations on all water management and water quality projects approved by the technical advisory group and receipt of recommendations from the staff of the program, the board shall develop an annual Basin plan. The board shall hold public hearings on the proposed plan prior to the adoption of the annual plan. Information received during the public hearings may be used to amend the annual plan prior to presentation to the secretary. The board shall submit the final plan to the secretary.

E. The annual Basin plan shall be submitted to the Coastal Protection and Restoration Authority for their review and approval as consistent with the master plan for coastal protection and restoration for a sustainable coast prior to final adoption by the board.

F. Upon final adoption of the annual Basin plan by the board, the secretary shall submit the annual plan to the House Committee on Natural Resources and Environment and the Senate Committee on Natural Resources at least thirty days prior to the start of each regular session of the legislature. The committees shall take action on the annual plan on or before April fifteenth of each year. The committees may make recommendations concerning changes they deem necessary or appropriate to remedy any deficiencies in the plan. The plan shall then be presented for approval by the legislature, by resolution, adopted by a majority vote of the members of each house of the legislature.

Acts 2008, No. 606, §1; Acts 2012, No. 92, §1.



RS 30:2000.12 - Atchafalaya Basin Conservation Fund

§2000.12. Atchafalaya Basin Conservation Fund

A. There is hereby created, as a special fund in the state treasury, the Atchafalaya Basin Conservation Fund, hereinafter referred to as the "fund". The source of monies for the fund shall be appropriations, donations, grants, and other monies which may become available for the purposes of the fund.

B. The monies in the fund shall be subject to appropriation and may be used only as provided in Subsection C of this Section. The monies in the fund shall be invested by the treasurer in the same manner as monies in the state general fund, and interest earnings shall be deposited in and credited to the fund. All unexpended or unencumbered monies remaining in the fund at the end of the fiscal year shall remain to the credit of the fund.

C.(1) Monies appropriated from the fund shall be used exclusively by the Department of Natural Resources to fund projects contained in the state or federal Basin master plans, an annual Basin plan, or to provide match for the Atchafalaya Basin Floodway System, Louisiana Project. Of the monies allocated in any one fiscal year, seventy-five percent shall be used for water management, water quality, or access projects, and the remaining twenty-five percent may be used to complete ongoing projects and for projects that are in accordance with the mission statement of the state master plan. The monies in the fund shall not be used to pay salaries or operating costs of the program or department.

(2) Of the monies received by the fund each year in accordance with the provisions of Article VII, Section 4(D)(4)(b) of the Constitution of Louisiana, a minimum of five percent shall be set aside until the total amount reaches ten million dollars. Such funds shall be used by the Department of Natural Resources for the purchase of land, or rights, or servitudes, specifically including conservation servitudes pursuant to R.S. 9:1271 et seq., from willing sellers to improve water quality, access, or other projects consistent with the Atchafalaya Basin Master Plan. Annual set-asides shall continue to be used to replenish funds used to make qualifying purchases, with such set-asides not to exceed ten million dollars. Any land, or right, or servitude thereof proposed to be purchased pursuant to the provisions of this Section shall be included in a Basin annual plan presented to the legislature, and no proposed contract made pursuant to the provisions of this Section shall be executed without such purchase having been included in an approved Basin annual plan. Willing sellers shall be permitted to avail themselves of the applicable provisions of R.S. 31:149, and R.S. 9:2795, for the sale of property, or any right or servitude thereof, made pursuant to this Section, specifically including the sale or lease of other rights, to the exclusion of the general public, upon the same parcel of land; however, the Department of Natural Resources shall not enter into an agreement pursuant to this Section unless such an agreement specifically provides that the assertion of such rights will not impact surface activities on such parcels, including coastal restoration and conservation projects constructed by or at the direction of the state. The secretary of the Department of Natural Resources shall seek from the United States Army Corps of Engineers, or its successor, credit towards any voluntary or mandatory funding matching requirement for the Atchafalaya Basin Floodway System, Louisiana Project equal to the value of the property, or right thereof, secured by any contract of sale executed pursuant to this Section.

D. Any credit provided toward the nonfederal share of the cost of a study or project authorized in an annual Basin plan may be applied toward the nonfederal share of the cost of any other study or project included in an annual Basin plan.

Acts 2008, No. 606, §1; Acts 2011, No. 348, §1.



RS 30:2001 - GENERAL

SUBTITLE II. ENVIRONMENTAL QUALITY

CHAPTER 1. GENERAL

§2001. Short title

This Subtitle shall be known and may be cited as the "Louisiana Environmental Quality Act."

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2002 - Findings and declaration of policy

§2002. Findings and declaration of policy

The legislature finds and declares that:

(1) The maintenance of a healthful and safe environment for the people of Louisiana is a matter of critical state concern.

(2) It is necessary and desirable for the protection of the public welfare and property of the people of Louisiana that there be maintained at all times, both now and in the future, clean air and water resources, preservation of the scenic beauty and ecological regimen of certain free flowing streams, and strictly enforced programs for the safe and sanitary disposal of solid waste, for the management of hazardous waste, for the control of hazards due to natural and man-made radiation, considering sound policies regarding employment and economic development in Louisiana.

(3) It is necessary and essential to the success of the regulatory program established in this Subtitle that the enforcement procedures include unannounced regular inspections of all facilities which may be regulated by this Subtitle or any facility in violation of this Subtitle.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2003 - Purposes

§2003. Purposes

A. The maintenance of a healthful and safe environment in Louisiana requires governmental regulation and control over the areas of water quality, air quality, solid and hazardous waste, scenic rivers and streams, and radiation.

B. In order to accomplish these goals most efficiently, it is necessary to provide for comprehensive policies on a statewide basis to unify, coordinate, and implement programs to provide for the most advantageous use of the resources of the state and to preserve, protect, and enhance the quality of the environment in Louisiana.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 2003, No. 933, §3.



RS 30:2004 - Definitions

§2004. Definitions

The following terms as used in this Subtitle, unless the context otherwise requires or unless redefined by a particular Chapter hereof, shall have the following meanings:

(1) Repealed by Acts 1997, No. 26, §1.

(2) "Department" means the Department of Environmental Quality.

(3) "Implementation plan" means any pollution control or other environmental regulatory plan prepared by a state agency in compliance with the terms of the Clean Air Act,* the Federal Water Pollution Control Act,** the Resource Conservation and Recovery Act,*** or other federal environmental legislation.

(4) "Secretary" means the secretary of the Department of Environmental Quality.

(5)-(6) Repealed by Acts 1997, No. 26, §1.

(7) "Variance" means a special authorization granted to a person for a limited period of time which allows that person a specified date for compliance with a requirement pursuant to the provisions of this Subtitle.

(8) "Person" means any individual, municipality, public or private corporation, partnership, firm, the United States Government, and any agent or subdivision thereof or any other juridical person, which shall include, but not be limited to, trusts, joint stock companies, associations, the state of Louisiana, political subdivisions of the state of Louisiana, commissions, and interstate bodies.

(9) "Natural resources committees" means the Natural Resources and Environment Committee of the House of Representatives and the Environmental Quality Committee of the Senate of the Louisiana Legislature.

(10) "Discharge" means the placing, releasing, spilling, percolating, draining, pumping, leaking, seeping, emitting, or other escaping of pollutants into the air, waters, subsurface water, or ground as the result of a prior act or omission; or the placing of pollutants into pits, drums, barrels, or similar containers under conditions and circumstances that leaking, seeping, draining, or escaping of the pollutants can be reasonably anticipated.

(11) "Response fund" means the Environmental Trust Fund created in R.S. 30:2015.

(12) "Abandoned site fund" shall mean the Hazardous Waste Site Cleanup Fund as created by R.S. 30:2205 and formerly known as the Abandoned Hazardous Waste Site Fund.

(13) "Pollution source" means the immediate site or location of a discharge or potential discharge, including such surrounding property necessary to secure or quarantine the area from access by the general public.

(14) "Facility" means a pollution source or any public or private property or facility where an activity is conducted which is required to be regulated under this Subtitle and which does or has the potential to do any of the following:

(a) Emit air contaminants into the atmosphere.

(b) Discharge pollutants into waters of the state.

(c) Use or control radioactive materials and waste.

(d) Transport, process, or dispose of solid wastes.

(e) Generate, transport, treat, store, or dispose of hazardous wastes.

(15) "Pollutant" means those elements or compounds defined or identified as hazardous, toxic, or noxious, or as hazardous, solid, or radioactive wastes under this Subtitle and regulations, or by the secretary, consistent with applicable laws and regulations. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined in R.S. 30:2073(6), "pollutant" means dredged spoil, solid waste, incinerator residue, filter backwash, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, except those regulated under the Atomic Energy Act of 1954, 42 U.S.C. 2011 et seq., as amended, heat, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal, and agricultural waste discharged into water. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined in R.S. 30:2073(6), "pollutant" does not mean:

(a) Water, gas, waste, or other material which is injected into a well for disposal in accordance with a permit approved by the Department of Natural Resources or the Department of Environmental Quality.

(b) Water, gas, or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil and gas production and disposed of in a well, if the well used either to facilitate production or for disposal purposes is approved by authority of the state in which the well is located, and if the state determines that the injection or disposal will not result in the degradation of ground or surface water resources.

(16) "Adjudication" means formal or informal proceedings for the formulation of a decision or order.

(17) "Aggrieved person" means a natural or juridical person who has a real and actual interest that is or may be adversely affected by a final action under this Subtitle.

(18) "Assistant secretary" means the assistant secretary to whom a given function or responsibility has been allocated by this Subtitle or delegated by the secretary.

(19) "Compliance order" means an order issued by the secretary or an assistant secretary requiring a respondent to comply with specified provisions of this Subtitle, a rule, or a permit within a specified period of time.

(20) "Respondent" means the person against whom an enforcement action is directed.

(21) "Violation" means a failure to comply with the requirements of this Subtitle, the rules issued under this Subtitle, and conditions of permits under this Subtitle.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §1; Acts 1981, No. 198, §1; Acts 1982, No. 655, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 467, §1, eff. July 6, 1983; Acts 1984, No. 116, §1, eff. June 22, 1984; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1995, No. 708, §1; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1997, No. 26, §1; Acts 2008, No. 580, §2.

*42 U.S.C.A. §7401 et seq.

**33 U.S.C.A. §1251 et seq.

***42 U.S.C.A. §6901 et seq.



RS 30:2005 - Repealed by Acts 2001, No. 1137, 1.

§2005. Repealed by Acts 2001, No. 1137, §1.



RS 30:2011 - Department of Environmental Quality created; duties; powers; structure

CHAPTER 2. DEPARTMENT OF ENVIRONMENTAL QUALITY

§2011. Department of Environmental Quality created; duties; powers; structure

A.(1) There is hereby created the Department of Environmental Quality which shall be the primary agency in the state concerned with environmental protection and regulation. The department shall have jurisdiction over matters affecting the regulation of the environment within the state, including but not limited to the regulation of air quality, noise pollution control, water pollution control, the regulation of solid waste disposal, the protection and preservation of the scenic rivers and streams of the state, the regulation and control of radiation, the management of hazardous waste, and the regulation of those programs which encourage, assist, and result in the reduction of wastes generated within Louisiana.

(2) However, the jurisdiction of the department relative to the regulation of noise pollution control shall not prevent local governments from adopting local noise pollution control ordinances which are at least as strict as state regulations pertaining to the regulation of noise pollution.

(3) The department is authorized and empowered to administer, maintain, and operate the Clean Water State Revolving Fund as created and provided in R.S. 30:2301 et seq. In connection with such administration, maintenance, and operation, the department is authorized to incur debt and issue bonds, notes, or other evidences of indebtedness, and is authorized to pledge the sums in, credited to, or payable to the Clean Water State Revolving Fund as security for the debt of other entities, and is authorized to arrange, provide for, and pay the cost of credit enhancement devices for its debt and the debt of other entities in order to provide funds in connection with the Clean Water State Revolving Fund Program. Any such evidence of indebtedness, guarantee, pledge, or credit enhancement device shall be authorized, executed, and delivered by the secretary or his designee in accordance with the provisions and subject to the limitations provided in R.S. 30:2011(D)(23) and 2301 et seq. for the Clean Water State Revolving Fund.

B. The department shall be headed by the secretary who shall be appointed by the governor with the consent of the Senate. The secretary shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor as provided in R.S. 36:233.

C.(1) The department shall be divided into offices.

(a)(i) The executive office of the secretary shall provide for the general oversight and supervision of the department in addition to providing internal audits, technical advisors, and communications.

(ii) The executive office of the secretary shall also include a legal division which shall provide legal consultation and representation to the various offices of the department with regard to permitting, enforcement, grants, contracts, personnel, legislation, intergovernment agreements, or such other matters as may be necessary.

(b) Repealed by Acts 2010, No. 48, §2.

(c) The office of environmental compliance shall provide for surveillance of the regulated community, enforcement of the environmental laws, and the issuance of necessary licenses, registrations, exemptions, and certifications of radiation sources.

(d) The office of environmental services shall provide for environmental assistance and the issuance of necessary permits, licenses, registrations, variances, exemptions, and certifications, except as provided in Subparagraph (c) of this Paragraph.

(2) Each of the above offices except for the executive office of the secretary shall be under the immediate supervision and direction of an assistant secretary who shall be appointed by the governor with the consent of the Senate. The assistant secretary shall serve at the pleasure of the governor and shall be paid a salary which shall be fixed by the governor as provided in R.S. 36:237.

D. The secretary shall have the following powers and duties:

(1) To adopt, amend, or repeal all rules, regulations, and standards for the protection of the environment as is provided by this Subtitle. All rules and regulations shall be promulgated in accordance with the procedure set forth in R.S. 49:950 et seq. Prior to the adoption of any rule or regulation, the secretary shall hold a public hearing to receive comments and recommendations from all interested parties and the public.

(2) To grant or deny permits, licenses, registrations, variances, or compliance schedules as are provided for in this Subtitle. The secretary shall have the general power to require such conditions in individual instances as are necessary to assure compliance with applicable federal laws and regulations relating to this Subtitle. In those instances in which a permit or license is required prior to construction of a new or modified facility, the secretary may issue construction authorizations prior to issuance of a permit in appropriate circumstances where there is a positive human health or environmental benefit. The secretary may establish an escrow account, to be maintained in accordance with regulations adopted hereunder, which account shall be utilized by the secretary for receipt and disbursement of deposits supplied by any environmental quality permit applicant to defray specific costs of holding an adjudicatory hearing on that applicant's permit. The secretary shall promulgate regulations regarding such account and requiring such deposits.

(3) To delegate the power to grant or deny permits, licenses, registrations, variances, or compliance schedules to the appropriate assistant secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(4) To apply for and accept grants of money from the United States Environmental Protection Agency or other federal agencies for the purpose of making funds available to eligible recipients in this state for the planning, design, construction, and rehabilitation of wastewater treatment facilities or other eligible activities. The department may contract to receive such grants, agree to match the grant in whole or in part when required, and to comply with applicable federal laws and regulations in order to secure the grants. Money received through these grants and state matching funds shall be deposited into the Clean Water State Revolving Fund or used for appropriate administrative purposes.

(5) To hold meetings or hearings on his own motion or upon complaint for purposes of fact-finding, receiving public comments, conducting inquiries and investigations, or other purposes under this Subtitle, and, in connection therewith, to issue subpoenas in accordance with R.S. 30:2025(I) requiring the attendance of such witnesses and the production of such documents as are related to the meeting or hearing. The secretary shall hold no less than three public fact-finding hearings in the state to investigate issues concerning environmental equity in the administration of department programs with respect to resident populations who do not have the economic resources to participate in the environmental decisionmaking affecting their area. The secretary shall prepare and file a report to the legislature on the findings of such hearings, along with recommendations within sixty days of the final hearing.

(6) To issue such orders or determinations as may be necessary to effectuate the purpose of this Subtitle, to issue cease and desist orders as provided in R.S. 30:2025, and to delegate the power to issue such orders to the appropriate assistant secretary.

(7) To advise, consult, and cooperate with other agencies of the state, the federal government, other states, and interstate agencies and with affected groups, political subdivisions, interested agricultural, industrial, professional, and environmental groups and individuals in furtherance of the purposes of this Subtitle.

(8) To encourage, participate in, or conduct, studies, investigations, training programs, research, and demonstrations to further the purposes of this Subtitle.

(9) To collect and disseminate information on certain aspects of environmental protection and control; notwithstanding R.S. 43:31(A), such information may be disseminated by publication of bulletins, circulars, house organs, leaflets, newsletters, or reports. However, no advertisement shall be allowed in such publications.

(10) To receive and budget duly appropriated monies and to accept, receive, and administer grants or other funds or gifts from public and private agencies, including the federal government, to carry out the provisions and purposes of this Subtitle. The department may match federal grants in whole or in part when required and may agree to comply with applicable federal laws and regulations in order to secure the grants.

(11) To assume authority, when such authority is delegated, for the administration of the National Pollution Discharge Elimination System (NPDES) Permit Program and the Construction Grants Program, as well as any other such programs existing under the provisions of the Federal Water Pollution Control Act, as amended, or any other federal environmental legislation. Upon delegation of the Construction Grants Program to the state, the department shall utilize such Construction Grants funds as may be authorized by federal regulations to supplement costs of administering the program.

(12) To assume authority, when such authority is delegated, for the program administration and issuance of required permits of the New Source Review (NSR) that is directed at construction in Prevention of Significant Deterioration (PSD) areas, and to assume authority to implement and enforce the National Emission Standards for Hazardous Air Pollutants (NESHAPS) for stationary sources located in the state, as well as any other such programs existing under the provisions of the Clean Air Act of 1972, as amended.

(13) To conduct inspections and investigations and enter facilities as provided in R.S. 30:2012.

(14) To exercise all incidental powers necessary or proper to carry out the purposes of this Subtitle.

(15) To formulate contingency plans for environmental emergencies, including interagency agreements with state, local, and federal agencies and with private agencies and persons.

(16) To prepare and present to the United States Environmental Protection Agency a priority list for funding of treatment works under the Construction Grants Program and the criteria used to develop the priority list as required under both Section 106 and Section 303 of the Federal Water Pollution Control Act, as amended, and any other sections of that act requiring the ranking of applicants for grants for construction of treatment works. The criteria and any modifications thereof shall be submitted to the House Committee on Natural Resources and Environment and to the Senate Committee on Environmental Quality for their consideration.

(17) To assign certain duties to hearing officers.

(18)(a) To require the owners or operators of each facility subject to the provisions of this Subtitle to submit to the secretary the name of a facility environmental coordinator or the names of the members of the facility environmental committee.

(b) To require the owners or operators of each facility subject to the provisions of this Subtitle to notify the secretary of any change of the facility environmental coordinator or members of the facility environmental committee.

(c) To maintain a register on which the names and addresses of the facility environmental coordinators shall be listed by owner or operator represented.

(19) To make grants to colleges and universities within Louisiana for theoretical and practical research and development of alternative and environmentally sound methods and technologies for reducing, destroying, recycling, neutralizing, and, to the least extent possible, disposing of hazardous waste from those funds generated from the imposition of the fee provided for in R.S. 30:2014(C).

(20) To develop and implement a nonpoint source management and groundwater quality protection program and a conservation and management plan for estuaries, to receive federal funds for this purpose and provide matching state funds when required, and to comply with terms and conditions necessary to receive federal grants. The nonpoint source conservation and management plan, the groundwater protection plan, and the plan for estuaries shall be developed in coordination with, and with the concurrence of the appropriate state agencies, including but not limited to the Department of Natural Resources, the Department of Wildlife and Fisheries, the Department of Agriculture and Forestry, and the State Soil and Water Conservation Commission in those areas pertaining to their respective jurisdictions.

(21) To create the division of local programs and public participation with the following powers and duties:

(a) To prepare and implement a general plan to enhance public access to nonconfidential information in the department's files, consistent with R.S. 30:2030.

(b) To develop programs to assist local governments in developing and implementing local environmental programs consistent with the department's statewide programs that would assist the state in its planning and public participation efforts. Such programs shall include local governments. Such local governments shall be selected for inclusion in the programs based upon but not limited to the following criteria: necessity for planning for solid and hazardous waste management and capacity, necessity for planning for adequate sewage treatment, necessity for planning for and implementation of the beneficial reuse of sewage sludge, number of public buildings potentially requiring asbestos removal, and such other criteria as the secretary deems appropriate.

(c) To assist the local governments included in establishing guidelines for the environmental programs of parishes and cities consistent with the department's statewide programs.

(d) Nothing herein shall authorize the division of local programs and public participation to adopt or enforce any rule or regulation or enforce a statute, or require any political subdivision to comply with such rules, regulations, or statutes.

(e) The secretary shall provide a detailed report to the legislative oversight committees of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality on June first of each year. This report shall include specific activities, accomplishments, and recommendations on these programs. It shall include comments provided by individuals, organizations, private business, local governments, municipalities, or others affected by this Section.

(22)(a) To adopt and promulgate rules and regulations providing for certification of commercial laboratories providing chemical analysis, analytical results, or other appropriate test data to the department which is required as a part of any permit application, required by order of the agency, required to be included on any monitoring reports submitted to the agency, or otherwise required by the regulations adopted pursuant to this Subtitle. For the purpose of this Paragraph, "commercial laboratory" means a laboratory which performs analyses or tests for third parties for a fee or other compensation, except those commercial laboratories certified by the Department of Health and Hospitals pursuant to R.S. 49:1001 et seq.

(b) Notwithstanding the provisions of R.S. 30:2014(D)(3) or R.S. 49:971(A), the secretary is hereby authorized to establish a fee schedule in accordance with Subparagraph (c) for any application for accreditation by a commercial laboratory under the provisions of Subparagraph (a).

(c) The fee schedule authorized by Subparagraph (b) shall not exceed the following amounts:

(i)

Accreditation application fee

$

660.00

payable every three years.

(ii)

(aa)

Per major test category

$

330.00

payable every year, or

(bb) Minor conventional category

$

264.00

payable every year.

(iii)

Annual surveillance and evaluation

$

330.00

applicable to minor conventional

facilities and facilities applying for

only one category of accreditation.

(iv)

(aa)

Proficiency samples biannually to be

purchased by the laboratory.

(bb)

Bioassay/biomonitoring annually to

be purchased by the laboratory.

(v)

Third party audit to be billed directly to

the laboratory.

(23) To authorize by executive order, the issuance, sale, execution, and delivery of bonds, notes, or other evidences of indebtedness of the department, obligations representing guarantees by the department of the debt of other entities, and the granting of pledges of the sums deposited in, credited to, or payable to the Clean Water State Revolving Fund as created and provided in R.S. 30:2301 et seq., including sums to be received pursuant to letters of credit, as security for the debts of other entities, subject to the approval of the State Bond Commission.

(24)(a) Notwithstanding any other provision of the law to the contrary, the secretary shall issue no permit that authorizes the construction or operation of any new or expanded commercial hazardous waste incineration facility of any type until rules and regulations are promulgated which govern the design, siting, construction, operation, emissions limitations, and the disposal methods of incineration facilities.

(b) The prohibition in this Paragraph shall not apply to the regulation or permitting of any such facility possessing a permit or an interim permit on July 24, 1991. Any interim permit issued to a commercial hazardous waste incineration facility by the secretary on or after July 24, 1991 shall expire within ninety days after the date of the promulgation of the regulations governing the design, siting, construction, operation, emissions limitations, and disposal methods of incineration facilities.

(c) In no event shall any such permit be issued without the following:

(i) Prior notification of legislators representing the area which includes the proposed site of the facility.

(ii) Prior public hearing in that area.

(d) If rules and regulations which govern the design, siting, construction, operation, emissions limitations, and disposal methods of commercial hazardous waste incineration facilities are not promulgated by April 1, 1992, the secretary shall issue or reissue any permit or interim permit previously issued to any commercial incineration facility under the existing rules and regulations.

(e) The provisions of this Paragraph shall not apply to the construction or operation of a medical waste incinerator which is permitted pursuant to the provisions of R.S. 30:2154(C) or 30:2180(D)(4).

(25) To promulgate rules and regulations providing for conducting requested reviews of environmental conditions of a specified tract of immovable property, including but not limited to requests for no further action letters. Such rules may provide for a fee for each request by the landowner or a party with an interest in a real estate transaction involving the specified property not to exceed the maximum per hour overtime salary, including associated-related benefits, of a civil service employee of the department per hour or portion thereof required to conduct the review plus reasonable indirect costs calculated as a percentage of the hourly fee. Such percentage shall be determined annually by agreement between the department and the United States Environmental Protection Agency for use on grants and contracts. However, the department shall require a requestor to pay a minimum fee not exceeding one thousand five hundred dollars prior to conducting the review.

(26) To provide for the functions of environmental air quality assessment, water quality assessment, remediation services, and laboratory services and to assign each of these functions to the office of environmental compliance or the office of environmental services.

E. The department shall succeed to and perform all of the powers and duties of the office of science, technology, and environmental policy relating to the Resource Conservation and Recovery Act of 1976, serving as environmental advisor to the governor, and on other matters relating to the protection and improvement of environmental quality within the state of Louisiana.

F. The basic personnel and necessary scientific, technical, administrative, and operational services, including laboratory facilities as may be necessary to carry out the provisions of this Subtitle, shall be employed or provided by the department; however, the department may, by contract, secure such services as it may deem necessary from any other department, board, or agency of the state government, any educational institution, or the federal government; may arrange for compensation for such services; and may employ and compensate, within appropriations available therefor, such consultants and legal and technical assistance on a full or part-time basis as may be necessary to carry out the provisions of this Subtitle, and prescribe their duties.

G. The assistant secretaries shall have such powers and duties as are assigned to them by the secretary or by law.

Acts 1990, No. 594, §1, eff. July 18, 1990; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1991, No. 846, §1, eff. July 23, 1991; Acts 1991, No. 993, §1, eff. July 24, 1991; Acts 1992, No. 984, §9; Acts 1993, No. 622, §1; Acts 1993, No. 767, §1; Acts 1995, No. 806, §1, eff. June 27, 1995; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1997, No. 27, §1; Acts 1997, No. 480, §1, eff. June 30, 1997; Acts 1997, No. 1119, §1; Acts 1997, No. 1345, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002 and §2, eff. July 1, 2003; Acts 2003, No. 67, §1, eff. May 28, 2003; Acts 2005, No. 21, §1; Acts 2006, No. 445, §§1, 2, eff. June 15, 2006; Acts 2006, No. 445, §3, eff. July 1, 2007; Acts 2006, No. 778, §1; Acts 2008, No. 580, §2; Acts 2008, No. 920, §3, eff. July 14, 2008; Acts 2010, No. 48, §§1, 2; Acts 2010, No. 49, §1; Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2011.1 - Toxics release inventory; annual report

§2011.1. Toxics release inventory; annual report

A. The department shall prepare and disseminate an annual toxics release inventory (TRI) report presenting data submitted by manufacturing facilities within the state reporting the releases and transfers during the previous calendar year of chemicals designated by the United States Environmental Protection Agency as toxic.

B. The annual TRI report shall be used by the department in its efforts to improve the quality of the environment and to provide summary information for the education of the public.

C. The annual TRI report shall include summary information as follows: background information on the federal requirements for annual TRI reporting, businesses required to report releases, the types of data which must be reported, explanations of the types of releases, amounts of releases by media, releases by parish, releases by facility for the highest volume manufacturers, and any other data and information reasonably necessary to enhance the public's understanding of the TRI information. The department shall also present such data in tabular and chart formats to facilitate its use and understanding.

D. The department shall not impose any new or additional fees upon the regulated community in order to prepare, publish, and disseminate the annual toxics release inventory report.

Acts 1995, No. 290, §1.



RS 30:2011.2 - Environmental justice

§2011.2. Environmental justice

A. The department shall examine and study the relationship between the emission of air pollutants and the discharge of wastes by facilities located in or near residential areas. The study shall determine the amount of such emissions and discharges in each residential area of the state. The study shall include permitted and unpermitted emissions and discharges. The study shall determine and set out any correlations that may exist between the emissions and discharges and residential areas.

B. The department shall deliver the report to the members of the House Committee on the Environment and to the members of the Senate Committee on Environmental Quality no later than February 1, 1998. The legislative committees are hereby authorized to meet to receive testimony with regard to the report.

C. The department shall not commence the study authorized in this Section until funds have been specifically approved for the study by the legislature. The department shall not divert existing funds or fees from other budgeted programs to fund this study but may provide in-kind services to match any federal grants received.

Acts 1997, No. 995, §1.



RS 30:2012 - Enforcement inspections

§2012. Enforcement inspections

A. The protection of the environment and public health requires timely and meaningful inspections of all facilities subject to the provisions of this Subtitle. Inspections of such facilities are essential to assure compliance with this Subtitle and the regulations issued pursuant thereto. The purpose of such inspections is to determine whether any of the following conditions exist:

(1) Environmental standards have been achieved.

(2) There is an emergency under the provisions of this Subtitle.

(3) There is a present or potential danger to the health or environment.

(4) A violation of the provisions of this Subtitle or rules, regulations, or orders issued pursuant thereto has occurred.

(5) Under the provisions of this Subtitle, there is an abandoned waste site.

B. Every permit shall as a matter of law be conditioned upon the right of the secretary or his representative to make an annual monitoring inspection and, when appropriate, an exigent inspection of the facility operating thereunder.

C.(1) In order to assure effective enforcement of the provisions of this Subtitle and the rules and regulations issued pursuant thereto, the inspections may be made without obtaining a warrant from the courts.

(2) When an inspection is authorized by this Section or by the regulations adopted pursuant hereto, the secretary or his authorized representative shall:

(a) Upon announcing the purpose of the inspection, have a reasonable right of entry to, upon, or through any premises of a permittee or of an industrial user of a publicly owned treatment works in which premises an effluent source is located. Any such right of entry shall be subject to the reasonable safety rules of the affected permittee or industrial user.

(b) At reasonable times, have access to and be entitled to copy at his expense, records required to be maintained under the permit, this Subtitle, or rules adopted pursuant thereto. Such inspections of records generally shall be made during normal working hours when the custodian of such records is available. The secretary shall allow a reasonable time to locate the records.

(c) Have access to and sample any discharges of any pollutants to state waters or to publicly owned treatment works resulting from the activities or operations of the permittee or an industrial user.

(d) Inspect any monitoring equipment, control equipment, and practices or operations regulated or required by law or by permit.

D.(1) Monitoring inspections of facilities operating with a permit issued pursuant to this Subtitle shall be conducted to assure compliance with this Subtitle and the regulations issued pursuant thereto. The secretary shall prepare, implement, and revise, as needed, a compliance monitoring strategy designed to achieve meaningful environmental results. Inspections shall be both intensive, designed to accomplish meaningful environmental results and routine to ensure a compliance presence in the field. The compliance monitoring strategy shall explicitly recognize that a variety of compliance monitoring tools including but not limited to self-certifications, deviation reports, stack testing reports, discharge monitoring reports, semiannual monitoring reports, and on-site inspections are available and should be used to evaluate compliance. The strategy must address inspection frequency and in doing so, the secretary shall consider the following:

(a) Facility compliance history.

(b) Location of facility.

(c) Potential environmental impact.

(d) Operational practices being steady state or seasonal.

(e) Any grant or funding commitments made by the department.

(f) Any other relevant environmental, health, or enforcement factors.

(2) The strategy shall provide for reasonable times during which inspections may be conducted.

E. Whenever there exists an imminent danger to the environment or health, an emergency under this Subtitle, an abandoned hazardous waste site, or a violation of this Subtitle or the rules or regulations issued pursuant thereto, the secretary may cause a special inspection to be made of the facility where such exigent conditions are reasonably believed to exist. While conducting the inspection the inspector shall inform the owner, operator, or any responsible person at the facility of the particular exigent condition believed to exist. The scope of the inspection shall be limited to those matters which are reasonably related to the exigent condition. However, this limitation shall not preclude the prosecution of any other violation discovered in the course of the investigation.

F. The secretary may institute a civil action to compel inspections under this Section and to obtain a permanent or temporary injunction, restraining order, or any other appropriate order. The venue of such an action shall be in East Baton Rouge Parish or in the parish in which the facility is located or has an office. The court shall enter, ex parte or after a hearing, an appropriate order or decree upon a showing that the owner or operator of the facility has acted to or is about to do any of the following:

(1) Interfere with the secretary or his authorized representative in carrying out the provisions of this Subtitle.

(2) Refuse to admit the secretary or his representative to a facility as necessary for the enforcement of the Subtitle.

(3) Refuse to furnish information requested by the secretary or his representative as necessary for the enforcement of this Subtitle.

(4) Refuse access to, or the copying of, such records as the secretary or his representative determines are necessary for the enforcement of this Subtitle or refuse to provide reasonable copies of such records within a reasonable time.

G. Any person who in any way impedes an inspection authorized under this Section shall be liable for the penalties provided in this Subtitle unless a court finds that the inspection was unconstitutional. In any such action involving a refusal to provide copies as provided in Subsection (F)(4) of this Section, the respondent shall have the burden of proving that the request to provide copies of records was unreasonable.

H. The secretary or his representative shall make inspections upon the presentation of identification and shall, to the extent practicable under the circumstances, observe the rules concerning safety, internal security, and fire protection of any facility inspected under this Section.

I. If the secretary or his representative obtains any samples, prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the sample obtained and, if requested and if practical, a portion of each sample equal in volume or weight to the portion retained. If any analysis is made of such samples, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.

Acts 1982, No. 655, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1990, No. 141, §1; Acts 1993, No. 270, §1; Acts 2003, No. 217, §1.



RS 30:2012.1 - Monitoring equipment operation liability

§2012.1. Monitoring equipment operation liability

A. Any person who operates monitoring equipment or allows such equipment to be placed on his property, where such equipment is operated for the purpose of voluntarily providing monitoring data at the request of and on behalf of the department, shall not be liable to any third party for damages of any kind resulting from the data or information obtained from the operation of such monitoring equipment or from the failure to obtain such monitoring data.

B. The department shall not be liable for damages of any kind resulting from the operation of or failure to operate monitoring equipment owned by the department but placed or located on the property of another when the equipment is operated by anyone other than a department employee.

C. Nothing in this Section shall limit the liability of any person required by the department to report any data under any air, water, or waste permit issued to that person.

Acts 1999, No. 1333, §1.



RS 30:2013 - Environmental Control Commission authority; transfer to secretary

§2013. Environmental Control Commission authority; transfer to secretary

All powers and duties granted to the Environmental Control Commission prior to the effective date of this Section are hereby transferred to and shall be vested in the secretary. Where the term "commission" is used in this Subtitle, it shall mean the secretary of the Department of Environmental Quality.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1984, No. 795, §1, eff. July 13, 1984.



RS 30:2014 - Permits, licenses, registrations, variances, and monitoring fees

§2014. Permits, licenses, registrations, variances, and monitoring fees

A.(1) All permits, licenses, registrations, variances, and compliance schedules authorized by this Subtitle shall be granted by the secretary. The power to grant or deny permits, licenses, registrations, variances, or compliance schedules may be delegated by the secretary to the appropriate assistant secretary, subject to his continuing oversight. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or a regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(2) However, prior to the grant of any permit, license, registration, variance, or compliance schedule to any facility, the assistant secretary for the office of environmental services shall consider the history of violations and compliance for that facility. In considering the granting or denial of the permit, license, registration, or variance, due consideration shall be given to the violation and compliance history of that facility.

(3) Repealed by Acts 2009, No. 117, §1.

(4) The secretary shall act as the primary public trustee of the environment, and shall consider and follow the will and intent of the Constitution of Louisiana and Louisiana statutory law in making any determination relative to the granting or denying of permits, licenses, registrations, variances, or compliance schedules authorized by this Subtitle.

B. In order to provide for adequate permitting, monitoring, investigation, administration, and other activities required for the maintenance of a healthful and safe environment, an initial fee and an annual monitoring and maintenance fee shall be charged for all permits, licenses, registrations, or variances authorized by this Subtitle. These fees shall be determined, except as otherwise provided in this Subtitle relative to maximum amounts of fees, using a formula developed by rules to be based upon a cost equal to the cost of the annual maintenance, permitting, monitoring, investigation, administration, and other activities required therewith, including any effects the volume of emissions or effluents may have on such activities. Any such formula or fees shall be adopted by the department by rule in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. Funds generated from these fees shall be deposited in the Environmental Trust Fund as provided in R.S. 30:2015.

C. Repealed by Acts 1997, No. 124, §2.

D.(1) The formulas used in determining the fees provided for in Subsection B of this Section shall be designed so as to discourage land disposal of hazardous waste and to encourage alternative and environmentally sound methods of reducing, destroying, recycling, neutralizing, and, to the least extent possible, disposing of hazardous waste. Such formulas shall be submitted to and approved by the legislative oversight committees prior to implementation thereof and shall be consistent with the policy and purposes provided for in the Louisiana Waste Reduction Law.

(2) Unless otherwise provided by law, the department is prohibited from adjusting, modifying, or otherwise changing the formula for any fee authorized under this Section in a manner that would increase the fee paid by any person by more than five percent of the relevant fee paid by such person in the previous fiscal year. However, this Paragraph shall not apply to fees imposed by the department for any underground storage tanks as provided in R.S. 30:2194.

(3) The department is prohibited from creating any new fees under this Subtitle.

(4) In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, and notwithstanding any other provision of law, the Department of Environmental Quality may modify any fee that is in effect on June 30, 2002, is authorized by this Title, and is required to be deposited into the Environmental Trust Fund. Such a modification may increase the rate in effect on June 30, 2002, over the two-year fiscal period beginning July 1, 2002, as follows: the department may increase any such fee by a maximum of twenty percent, effective on or after July 1, 2002, and by a maximum of ten percent above the rate in effect on June 30, 2003, effective on or after July 1, 2003. Within ninety days of the promulgation and adoption of any regulation necessary to implement the fees herein, the Department of Environmental Quality shall submit a written report to the Joint Legislative Committee on the Budget for its approval which details the proposed use for the fee increase, efforts to decrease the processing time for permits, efforts to increase the number of inspections conducted at regulated facilities, enforcement activities, and efforts to increase the collection of fines imposed by the Department of Environmental Quality.

(5) Except as provided in R.S. 30:2155.1, the department shall collect from each facility permitted as a construction or demolition debris landfill, as part of the annual monitoring and maintenance fee, a fee not exceeding twenty cents per ton of construction or demolition debris deposited in the facility. The fee provided for in this Paragraph shall only apply to construction or demolition debris which is subject to a fee imposed by the facility. The secretary is authorized to promulgate rules and regulations to implement this Paragraph.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1982, No. 671, §1; Acts 1982, No. 805, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 538, §1; Acts 1984, No. 795, §1, eff. July 13, 1984; Acts 1984, No. 803, §1; Acts 1986, No. 385, §1, eff. July 2, 1986; Acts 1986, No. 905, §1, eff. July 10, 1986; Acts 1986, No. 943, §2, eff. July 11, 1986; Acts 1987, No. 657, §1; Acts 1987, No. 748, §1; Acts 1988, No. 465, §1; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 191, §1, eff. June 9, 1995; Acts 1997, No. 124, §§1, 2; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 596, §1; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002; Acts 2006, No. 718, §1, eff. July 1, 2006; Acts 2009, No. 117, §1; Acts 2010, No. 49, §1.



RS 30:2014.1 - Permit review; prohibition

§2014.1. Permit review; prohibition

A. No permit issued under the authority of this Subtitle, including the Louisiana Pollutant Discharge Elimination System, shall be reviewed for approval by any board, body, or person who receives or has received, during the previous two years, a significant portion of income directly or indirectly from the applicant. If any person receives or has received significant income from the applicant he shall recuse himself from the permit approval process for that permit.

B. As used in this Section, the following terms shall have the following meanings:

(1) "Applicant" does not include any department or agency of state government.

(2) "Board" or "body" includes any individual, including the secretary, who has or shares authority to approve all or portions of permits either in the first instance, as modified or reissued, or on appeal.

(3) "Income" includes retirement benefits, consulting fees, and stock dividends.

(4) "Significant portion of income" means ten percent or more of gross personal income for a calendar year, except that it means fifty percent or more of gross personal income for a calendar year if the recipient is over sixty years of age and is receiving that portion under retirement, pension, or similar arrangement.

(5) "Permit holders" does not include any department or agency of state government.

C. Income is not received directly or indirectly from applicants for a permit when it is derived from mutual fund payments or from other diversified investments for which the recipient does not know the identity of the primary source of income.

D. Any employee within the department who was convicted of a felony prior to his employment and did not disclose that conviction in his application for employment at the department is prohibited from being involved in the review or issuing of any permit, license, registration, variance, or compliance schedule authorized by this Subtitle.

E. In addition to all other terms and conditions specified in this Section, the following shall apply to all Louisiana Pollutant Discharge Elimination System (LPDES) permit applications received by the department for review:

(1) Persons who approve all or any portion of LPDES permit applications shall not have received, during the two years previous to such review, a significant portion of income, directly or indirectly, from any federal National Pollutant Discharge Elimination System (NPDES) or state LPDES permit holder or applicant.

(2) The recusal provided for in Subsection A of this Section is not permitted for LPDES permit applications. The approval of any portion of an LPDES permit application is prohibited by any person described in Paragraph (1) of this Subsection.

Acts 1993, No. 451, §1; Acts 1995, No. 602, §1.



RS 30:2014.2 - Permits; qualifications

§2014.2. Permits; qualifications

A. The secretary shall, by July 1, 1998, adopt rules which set out the qualifications and requirements for a person to be granted a permit or to acquire an ownership interest in a permit. The rules shall require a person seeking such permit or ownership interest to include a list of the states where the applicant has federal or state environmental permits identical to or of a similar nature to the permit for which application is being made.

B. The term "person" shall mean an individual, partnership, corporation, or other entity who owns a controlling interest in a company or who participates in the environmental management of the facility for an entity applying for a permit or an ownership interest in a permit.

Acts 1997, No. 1087, §1.



RS 30:2014.3 - Review of secretary's public trustee decisions

§2014.3. Review of secretary's public trustee decisions

A. This Section shall apply to the department and all permit applicants and shall apply only with respect to the public trustee issues, as provided in Article IX, Section 1 of the Constitution of Louisiana and by the Supreme Court of Louisiana in the case of Save Ourselves, Inc. v. Louisiana Environmental Control Commission, 452 So2d 1152 (La. 1984). Subsequent case law and laws interpreting said decisions and the rules and regulations adopted by the department in accordance with those decisions may be used to implement the public trustee issues, to be addressed by the secretary when making decisions with respect to permits, licenses, registrations, variances, or compliance schedules authorized by this Subtitle.

B. The applicant and any person who may become a party to an administrative or judicial proceeding to review the secretary's decision on an application must raise all reasonably ascertainable issues and submit all reasonably available evidence supporting his position on the permit application prior to the issuance of the final decision by the department so that the evidence may be made a part of the administrative record for the application.

C. No evidence shall be admissible by any party to an administrative or judicial proceeding to review the secretary's decision on the application that was not submitted to the department prior to issuance of a final decision or made a part of the administrative record for the application, unless good cause is shown for the failure to submit it. No issues shall be raised by any party that were not submitted to the department prior to issuance of a final decision or made a part of the administrative record for the application unless good cause is shown for the failure to submit them. Good cause includes the case where the party seeking to raise new issues or introduce new evidence shows that it could not reasonably have ascertained the issues or made the evidence available within the time established for public comment by the department, or that it could not have reasonably anticipated the relevance or materiality of the evidence or issues sought to be introduced.

Acts 1997, No. 1111, §1, eff. July 14, 1997.



RS 30:2014.4 - Transfer of permits; disclosure

§2014.4. Transfer of permits; disclosure

When a permit or license issued or under review by the Department of Environmental Quality for a commercial hazardous waste disposal facility is to be transferred to another person, the permittee, licensee, or holder of such permit or license shall disclose the identity of the person to whom the permit or license is to be transferred to the department so that the department can obtain the information required in R.S. 30:2014.2. The department shall then provide notice of the intended transfer of ownership of a permit or license for such facility to each member of the legislature in whose district the facility is located, in accordance with R.S. 30:2181.

Acts 2001, No. 596, §2.



RS 30:2014.5 - Expedited permitting program

§2014.5. Expedited permitting program

The secretary is authorized to develop and implement a program to expedite the processing of permits, modifications, licenses, registrations, or variances for environmental permit applicants who may request such services and the secretary shall adopt rules in accordance with the Administrative Procedure Act which shall include a notice that indicates such permit is an expedited permit.

Acts 2006, No. 586, §1.



RS 30:2014.6 - Null and void as of Jan. 1, 2009. See Acts 2006, No. 779, §3.

§2014.6. Null and void as of Jan. 1, 2009. See Acts 2006, No. 779, §3.



RS 30:2015 - Environmental Trust Fund

§2015. Environmental Trust Fund

A. In order to fulfill the constitutional mandate of Article IX of the Louisiana Constitution to protect, conserve and replenish the natural resources of the state, the legislature hereby declares that sufficient funds shall be available to the Department of Environmental Quality to fulfill that mandate. It is the intent of this Section to insure that all funds generated by the department are used to fulfill and carry out its powers, duties, and functions as provided by law.

B. There is hereby established a fund in the state treasury to be known as the "Environmental Trust Fund", hereafter referred to as the "trust fund", into which the state treasurer shall each fiscal year deposit the revenues received from those sources provided for by Subsection C of this Section and other sources as provided for by law after those revenues have been deposited in the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable within each fiscal year, the treasurer, prior to placing such funds in the state general fund, shall pay into the trust fund an amount equal to the revenue generated from collection from those sources provided for by Subsection C of this Section and other sources as provided for by law. No expenditures shall be made from the trust fund unless first appropriated by the legislature. The monies in the trust fund shall be invested by the state treasurer in the same manner as monies in the state general fund. All interest earned on money from the fund and invested by the state treasurer shall be credited to the Environmental Trust Fund.

C. The Environmental Trust Fund shall consist of all revenues generated from the following sources:

(1) All fees assessed pursuant to the authority granted in R.S. 30:2014, R.S. 39:55.2, and any other provision of law authorizing the department to assess a fee. Such fees shall be used only for the purpose for which they were assessed.

(2) All sums in excess of that required to fully fund the Hazardous Waste Site Cleanup Fund recovered through judgments, settlements, or assessments of civil or criminal penalties, or under this Subtitle or any other applicable law for any violation of this Subtitle.

(3) Any donations, grants, and sums appropriated or allocated to the trust fund by the legislature.

(4) Reimbursements for funds expended by the department for any response activities conducted due to any pollution discharge or disposal, environmental emergency, or remedial action.

(5) Any grants or allocations made to the state of Louisiana from the United States government for any purpose provided by the grant or allocation.

(6) Reimbursement or a judgment awarding damages for restoration or damages to the state's natural resources.

(7) Any costs assessed as part of any administrative hearing or enforcement action or reimbursement of costs associated with the granting of any permit, license, variance, or registration.

D. The monies in the Environmental Trust Fund shall be used for the following purposes:

(1) To defray the cost to the state of permitting, monitoring, investigating, maintaining, and administering the programs provided for under the Louisiana Environmental Quality Act. All monies in the fund in excess of that amount necessary to administer such programs shall remain in the fund, to be invested by the treasurer, until such time as either state or federal funds become unavailable for these purposes. These excess funds shall be retained for the purpose of supplanting lost and reduced state environmental funding, or federal environmental funding presently granted to the state.

(2) To defray the costs of emergency response activities or to pollution discharges, the containment, control, and abatement of pollution sources and pollutants, to provide money or services as the state share of matching funds for federal grants, the costs of securing and quarantining pollution sources, including the acquisition of rights of way, and easements or title to pollution sources.

(3) To defray the cost of investigation, testing, containment, control, and cleanup of hazardous waste or solid waste sites, to provide money or services as the state share of matching funds for federal grants, and to defray the cost of securing and quarantining hazardous waste sites, including the acquisition of rights of use, servitudes, or title when necessary.

(4) To implement the Environmental Emergency Response Training Program established by R.S. 30:2035.

(5) For the identification and determination of hazardous wastes which are inappropriate for certain methods of land disposal as required in R.S. 30:2193.

(6) To insure adequate scientific, technical, and legal support of litigation seeking recovery of costs of response activities, penalties sought under this Subtitle, or environmental damages.

(7) To make grants to colleges and universities within Louisiana for the purpose of theoretical and practical research and development of alternative and environmentally sound methods and technologies for reducing, destroying, recycling, neutralizing, and, to the least extent possible, disposing of hazardous waste. Research and development of alternative methods and technologies for the purpose of waste reduction shall receive priority consideration from the secretary in the granting of any monies authorized by this Subsection.

(8) To make reimbursements to local political subdivisions or volunteer fire departments which incurred expenses in performing services approved by the secretary in response to a declared emergency.

E. In any cases where monies from the trust fund are expended, the attorney general shall institute a civil action to recover from the responsible persons all such monies expended from the trust fund. If the secretary requests that the attorney general institute a civil action to recover monies expended from the trust fund and the attorney general declines to institute such action or does not respond within sixty days of such request and agree to institute a civil action, an attorney from the department may, with the concurrence of the attorney general, institute a civil action to recover monies expended from the trust fund. Any monies so recovered shall be paid into the trust fund.

F. Upon a declaration of emergency, the secretary may enter into contracts providing for environmental emergency responses after informal negotiations without any other requirement of law; however, such contracts shall be subject to the prior written approval of the commissioner of the division of administration.

Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2015.1 - Purpose; remediation of usable ground water

§2015.1. Purpose; remediation of usable ground water

A. The legislature hereby finds and declares that Article IX, Section 1 of the Constitution of Louisiana mandates that the natural resources of the state, including water, are to be protected, conserved, and replenished insofar as possible and consistent with the health, safety, and welfare of the people and further mandates that the legislature enact laws to implement this policy.

B. Notwithstanding any law to the contrary, upon the filing of any litigation, action, or pleading by any plaintiff in the principal demand, or his otherwise making a judicial demand which includes a claim to recover damages for the evaluation and remediation of any contamination or pollution that is alleged to impact or threaten usable ground water, such plaintiff filing same shall provide written notice by certified mail, return receipt requested, which notice shall contain a certified copy of the petition in such litigation, to the state of Louisiana through the Department of Environmental Quality. To the extent that any such litigation or action seeks to recover for the evaluation and remediation of any contamination or pollution that is alleged to impact or threaten usable ground water, the Department of Environmental Quality, in accordance with its respective areas of constitutional and statutory authority and regulations adopted pursuant thereto, shall have the right to intervene in such litigation or action in accordance with the Louisiana Code of Civil Procedure. The department shall not have the right to independently assert a plea for damages to usable ground water beyond that stated by the plaintiff in the principal demand. However, nothing in this Section shall diminish the authority of the department from independently bringing any civil or administrative enforcement action. No judgment or order shall be rendered granting any relief in such litigation, nor shall the litigation be dismissed, without proof of notification to the state of Louisiana as set forth in this Subsection.

C.(1) If, prior to judgment on the merits, a party admits responsibility or the court makes a determination that contamination of usable ground water exists which poses a threat to the public health, and that evaluation or remediation is required to protect usable ground water and determines the responsible party, the court shall either order the responsible party or a court-appointed expert to develop a plan for evaluation or remediation of the contamination. The court shall also consider any plan submitted by the plaintiff. The court shall order the Department of Environmental Quality to respond to any plan submitted within sixty days from the date of submission.

(2) Within sixty days of the submission of a plan as provided in Paragraph(C)(1) of this Section, any other party may file written objections to or request modification of the plan or submit an alternative plan. If proposed modifications to the plan or an alternative plan is filed by any other party, the court shall order the Department of Environmental Quality to respond within sixty days from the date of submission.

(3) After hearing, the court shall adopt or structure a plan which the court determines to be the most feasible plan to evaluate and remediate the contamination and protect the usable ground water consistent with the health, safety, and welfare of the people. Upon adoption of the plan, the court shall order the responsible party to fund implementation of the plan and shall order the estimated cost of implementation deposited in the registry of the court.

(4) No plan shall be adopted by the court without the court having provided the Department of Environmental Quality an opportunity to provide input into the formulation of the plan and without the court having given consideration to any input provided by the department.

D. After a trial on the merits, if the court makes a determination that contamination exists which poses a threat to public health as to which evaluation or remediation is required to protect usable ground water and determines the party responsible, the court shall render judgment adopting the plan which the court determines is the most feasible plan to evaluate or remediate the contamination and protect the usable ground water consistent with the health, safety, and welfare of the people. To the extent the judgment requires the evaluation or remediation to protect usable ground water, the court shall order the responsible party to deposit the estimated cost to implement the plan in the registry of the court. The court shall order the Department of Environmental Quality to respond to any plan submitted within sixty days from the date of submission. No plan shall be adopted by the court without the court having provided the Department of Environmental Quality an opportunity to provide input into the formulation of the plan and without the court having given consideration to any input provided by the department.

E.(1) Whether or not the Department of Environmental Quality becomes a party, and except as provided in Subsection I of this Section, all damages or payments in any civil action, including interest thereon, awarded for the evaluation and remediation of contamination or pollution that impacts or threatens to impact usable ground water shall be paid exclusively into the registry of the court as provided in this Section.

(2) The district court may allow any funds to be paid into the registry of the court to be paid in increments as necessary to fund the evaluation and remediation. In any instance in which the court allows the funds to be paid in increments, whether or not an appeal is taken, the court shall require the posting of a bond for the implementation of the plan of remediation in such amount as provided by and in accordance with the procedures set forth for the posting of suspensive appeal bonds.

(3) The court shall issue such orders as may be necessary to ensure that any such amount is actually expended for the evaluation and remediation of the contamination of the usable ground water for which the award or payment is made.

(4) In all such cases, the district court shall retain jurisdiction over the funds deposited and the party cast in judgment until such time as the evaluation and remediation is completed. The court shall, on the motion of any party or on its own motion, order the party cast in judgment to deposit additional funds into the registry of the court, if the court finds the amount of the initial deposit insufficient to complete the the evaluation or remediation and, upon completion of the evaluation and remediation, shall order any funds remaining in the registry of the court to be returned to the depositor.

F.(1) In any civil action in which a party is adjudicated responsible for damages or payments for the evaluation and remediation of contamination or pollution that impacts or threatens to impact usable ground water, the party or parties providing evidence, in whole or in part, upon which the judgment is based shall be entitled to recover from the party cast in judgment, in addition to any other amounts to which they may be entitled, all costs, including expert witness fees and reasonable attorney fees attributable to producing that portion of evidence that directly relates to the claims of contamination or pollution that impacts or threatens to impact usable ground water.

(2) In any civil action in which the Department of Environmental Quality or its employees are parties or witnesses, provide evidence, or otherwise contribute to the determination of responsibility or evaluation or remediation, such agency shall be entitled to recover from the party cast in judgment all costs, including evaluation and review costs, expert witness fees, and reasonable attorney fees.

G. Any judgment adopting a plan of evaluation or remediation of usable ground water pursuant to this Section and ordering the responsible party to deposit funds for the implementation thereof into the registry of the court pursuant to this Section shall be considered a final judgment pursuant to the Code of Civil Procedure for purposes of appeal. The review or appeal of any judgment which consists in whole or in part of an order adopting a plan of evaluation or remediation of usable ground water shall be heard with preference and on an expedited basis.

H. The provisions of this Section are intended to ensure evaluation and remediation of usable ground water. When the court does not find contamination or pollution or a threat of contamination or pollution to usable ground water, the court may dismiss the Department of Environmental Quality from the litigation.

I. This Section shall not preclude an owner of land from an award for personal injury or damage suffered as a result of contamination that impacts or threatens usable ground water. This Section shall not preclude an owner of land from an award for damages to or for remediation of any other part of the surface or subsurface of his property and any award granted in connection therewith shall not be paid into the registry of the court, but shall be made directly to the owner of the land. This Section shall not preclude a judgment ordering damages for or implementation of additional remediation in excess of the requirements of the Department of Environmental Quality as may be required in accordance with the terms of an expressed or implied contractual provision. This Section shall not be interpreted to create any cause of action.

J. For the purposes of this Section, the following terms shall have the following meanings:

(1) "Usable ground water" shall mean any ground water defined as Groundwater Classification I or Groundwater Classification II under the terms of the Risk Evaluation Corrective Action Program (RECAP) regulations promulgated by the Louisiana Department of Environmental Quality and in effect on January 1, 2003.

(2) "Evaluation and remediation" shall include but not be limited to investigation, testing, monitoring, containment, prevention, or abatement.

K. The Department of Environmental Quality shall establish rules and procedures for the receipt, evaluation, and approval or modification of plans for evaluation or remediation. The rules established by the agency shall be based upon risk-based standards sufficient to protect human health and the environment.

L. This Section shall not apply to oilfield sites or exploration and production (E&P) sites regulated by the Department of Natural Resources, office of conservation. "Oilfield site"or "exploration and production (E&P) site" means any oilfield site or exploration and production site as defined in R.S. 30:29(I)(4).

Acts 2003, No. 1166, §1, eff. July 2, 2003; Acts 2006, No. 312, §1, eff. June 8, 2006.

NOTE: See Acts 2003, No. 1166, §2, relative to retroactivity.



RS 30:2016 - Public hearing; fact-finding; investigation; inquiry; rulemaking

§2016. Public hearing; fact-finding; investigation; inquiry; rulemaking

A. A public hearing for the purpose of fact-finding or establishing policy may be held at the discretion of the secretary. The hearing may be in the nature of an inquiry or an investigation, or for receiving public comments on a proposed rule, or a policy matter, or for other purposes.

B. A hearing which is an investigation or an inquiry shall be held in the parish in which the activity that gives rise to the hearing has occurred, is occurring, or may occur. Otherwise, a hearing may be held in any locality.

C. The secretary may issue subpoenas in accordance with R.S. 30:2025(I) requiring the attendance of witnesses and the production of such documents as are relevant to the objectives of the hearing.

D. Members of the public may present their oral statements, views, recommendations, opinions, and information at a hearing under this Section. They may file written statements and other documents such as charts, data, tabulations, and recommendations with the person conducting the hearing during the public hearing or after the hearing until the record of the hearing is closed.

E. The proceedings of the hearing shall be recorded and the verbatim transcript recording shall be filed in the record of the hearing. All written statements and other documents such as charts, data, tabulations, and recommendations filed with the person conducting the hearing shall be entered into the record of the hearing.

F. The person conducting the hearing shall prepare a report of the hearing and shall file the report in the record of the hearing.

Acts 1995, No. 947, §2, eff. Jan. 1, 1996.



RS 30:2017 - Public hearings; presiding officer; authority

§2017. Public hearings; presiding officer; authority

A. Subject to other provisions of this Section, the presiding officer at a public hearing shall have the authority to regulate the course of the proceeding, including the authority to begin and terminate the proceeding, to continue the hearing to another time or location, and to limit testimony which would be excessively cumulative or not related to the purpose of the hearing; however nothing herein shall be construed to prevent the right of any citizen to speak at a public hearing within the time limit set forth by the presiding officer.

B.(1) Regarding public hearings on permits for facilities, the presiding officer shall give preference for speaking up to one hour after the initial thirty-minute presentation of each hearing: first to those citizens who live within a two-mile radius of the location of the facility; second to those citizens who work within a two-mile radius of the location of the facility; and third to those citizens who live within the parish of the location of the facility. Thereafter, each hour of the hearing shall alternate between those who are in support of the proposed permit and those who are opposed to the proposed permit.

(2) Prior to the first hour of the hearing provided for in Paragraph (1) of this Subsection, the presiding officer shall provide for an introductory presentation of up to thirty minutes by the applicant to discuss and explain the proposed permit.

(3) Notwithstanding the provisions of this Subsection, the presiding officer at a public hearing may give preference to a public official to speak at any time during the public hearing. However, any time limit set by the presiding officer for citizen testimony shall apply to public officials.

Acts 1993, No. 557, §1; Acts 1997, No. 805, §1; Acts 2004, No. 72, §1.



RS 30:2018 - Environmental assessment hearings

§2018. Environmental assessment hearings

A. The applicant for a new permit or a major modification of an existing permit as defined in rules and regulations that would authorize the treatment, storage, or disposal of hazardous wastes, the disposal of solid wastes, or the discharge of water pollutants or air emissions in sufficient quantity or concentration to constitute a major source under the rules of the department shall submit an environmental assessment statement as a part of the permit application.

B. The environmental assessment statement provided for in this Section shall be used to satisfy the public trustee requirements of Article IX, Section 1 of the Constitution of Louisiana and shall address the following issues regarding the proposed permit activity:

(1) The potential and real adverse environmental effects of the proposed permit activities.

(2) A cost-benefit analysis of the environmental impact costs of the proposed activity balanced against the social and economic benefits of the activity which demonstrates that the latter outweighs the former.

(3) The alternatives to the proposed activity which would offer more protection to the environment without unduly curtailing non-environmental benefits.

C. The department may, and if requested, shall, conduct a public hearing on the environmental assessment statement in the parish where the facility is located. Any public hearing on the environmental assessment statement, whether requested or at the discretion of the department, may be combined with a public hearing on the proposed permit. If the facility is located in more than one parish, the department may conduct a single hearing to serve all the affected parishes in the vicinity of a centrally located facility. Simultaneously with the submission of the statement to the department, the applicant shall also submit copies of the statement to the local governmental authority and designated public library where the facility is located, at no cost to the local governmental authority or the designated public library.

D. If public hearings are conducted pursuant to this Section, they shall be controlled by R.S. 30:2017.

E. The following are not subject to this Section:

(1) An application for a minor modification, minor variance, or exemption from or administrative amendment to a permit, license, registration, variance, or compliance schedule authorized by this Subtitle.

(2) An application for a minor source of air emissions, hazardous wastes, or solid wastes, or for a facility or activity which is not a major facility for water discharges.

(3) An application for authority to commence construction, a groundwater certification, or any decision regarding remedial action, remediation, response, corrective action, or cleanup of soil, groundwater, or surface water related to the facility or such immovable property.

(4) An application for renewal or extension of existing permits, licenses, registrations, exemptions, variances, or compliance schedules, unless said renewal or extension encompasses changes that need to be addressed as major applications.

(5) Any rulemaking by the department.

F. The provisions of this Section shall not apply to permits applied for prior to September 15, 1997.

G. The department shall rely on its applicable rules and regulations to determine whether a source, facility, or modification is considered as major or minor for the purposes of this Section.

H. Nothing in this Section shall relieve permit applicants or the department from the public trustee requirements set forth in Article IX, Section 1 of the Constitution of Louisiana and by the Supreme Court of Louisiana in Save Ourselves v. Louisiana Environmental Control Commission, 452 So.2d 1152 (La. 1984). Subsequent case law and laws interpreting said decisions and the rules and regulations adopted by the department in accordance with those decisions may be used to implement these requirements.

Acts 1997, No. 1006, §1; Acts 2004, No. 72, §1.



RS 30:2019 - Promulgation of rules and regulations

§2019. Promulgation of rules and regulations

A. The procedure for the adoption, amendment, or repeal of any rule or regulation shall be in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

B. A rule or regulation or any amendment thereof may differ in its terms and provisions as between particular conditions, sources, and areas of the state.

C. Except for R.S. 49:953(B)(1), promulgation of rules or regulations requiring a permit, license, or compliance schedule of a previously unregulated industry or practice shall not be initiated prior to a public hearing being held. Such hearing shall be held in accordance with the Administrative Procedure Act.

D.(1)(a) Notwithstanding any other provision of this Subtitle to the contrary, this Subsection shall be complied with prior to or concurrent with the proposal of any rule.

(b) The secretary or his designee shall make a written determination, based on sound scientific information, that the environmental and public health benefits to be derived from the proposed rule outweigh the social and economic costs reasonably expected to result from the proposed rule. This written determination shall be submitted to the legislative fiscal office for its review. The written determination shall be submitted at the same time to the Joint Legislative Committee on the Budget for its approval. The written determination, at a minimum, shall include an assessment of the environmental and public health benefits to be derived from the proposed rule; the estimated economic cost to all persons directly affected by the proposed rule; and an explanation of the data, assumptions, and methods used in making the determination. These factors shall be identified to the maximum extent practical and, where feasible, quantified. A statement that the environmental and public health benefits to be derived from the proposed rule outweigh the social and economic costs reasonably expected to result from the proposed rule, which has been submitted for review to the legislative fiscal office, shall be included in any notice required under R.S. 49:953(A).

(2) Subparagraph (1)(b) of this Subsection shall not apply to any rule that meets any of the following criteria:

(a) Is required for compliance with a federal law or regulation.

(b) Is identical to a federal law or regulation applicable in Louisiana.

(c) Will cost the state and affected persons less than one million dollars, in the aggregate, to implement.

(d) Is an emergency rule under R.S. 49:953(B).

(3) For purposes of this Subsection, the term "identical" shall mean that the proposed rule has the same content and meaning as the corresponding federal law or regulation.

(4) Prior to proposal of any rule which meets an exception allowed in Paragraph (2) of this Subsection, the secretary or his designee shall certify for the public record that the proposed rule complies with any of the exceptions provided for in Paragraph (2) of this Subsection.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1987, No. 546, §1, eff. July 9, 1987; Acts 1991, No. 190, §1; Acts 1995, No. 600, §1, eff. June 18, 1995; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2005, No. 21, §1.



RS 30:2019.1 - Promulgation of rules and regulations affecting agriculture

§2019.1. Promulgation of rules and regulations affecting agriculture

A. No rule, regulation, or permit fee shall be adopted, amended, or repealed which affects the agriculture industry, including both production and processing and their various operations and industries, prior to compliance with this Section.

B. The governor shall designate a person from the office of the governor to act as a liaison between the department and the agriculture industry, including both production and processing and their various operations and industries.

C.(1) The department shall inform the chancellor of the Louisiana State University Agricultural Center and the commissioner of agriculture and forestry of proposed rules, regulations, or permit fees and the reasons for such.

(2) The chancellor shall designate appropriate research, extension, or other personnel under his authority who shall provide documentation to the department and the governor's appointed liaison with respect to:

(a) The environmental effects of agricultural practices.

(b) The economic impact of the proposed rules, regulations, or fees.

(c) The acceptable and unacceptable risk levels associated with traditional and proposed agricultural practices.

(d) The alternative methods of achieving environmental goals.

(e) The probable effectiveness of any proposed rules, regulations, or fees.

(f) Any other information that should be considered.

D. The positions of the Department of Environmental Quality and the agriculture community, as supported by the chancellor and the commissioner of agriculture and forestry, shall be communicated to the governor through his designated liaison for his participation in implementing or limiting the implementation of any such rule, regulation, or practice change.

E. Unless an emergency is initially declared by the governor and action is taken as provided for in R.S. 49:953(B)(1), no rule, regulation, or permit fee may be adopted, amended, or repealed which affects the agriculture industry unless statements from the secretary of the department, the chancellor, and the commissioner of agriculture and forestry accompany the rule, regulation, or permit fee which outline their individual opinions on the issues of whether the rule, regulation, or permit fee is justified, practical, and worthy of implementation, and public hearings have been held in accordance with the Administrative Procedure Act. Such statements from the secretary of the department, the chancellor, and the commissioner of agriculture and forestry shall be provided to the appropriate legislative oversight committee by the respective official. The failure of an official to provide a statement shall constitute support for the rule, regulation, or permit fee.

Acts 1991, No. 860, §1, eff. July 23, 1991; Acts 1993, No. 173, §1.



RS 30:2020 - Implementation plans, rules, regulations, and orders unaffected

§2020. Implementation plans, rules, regulations, and orders unaffected

All implementation plans, rules, regulations, and orders in effect at the time of the enactment of this Subtitle and those implementation plans presently approved by the state and pending approval before the Environmental Protection Agency shall continue to be in effect unless amended or repealed.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2021 - Interstate compacts on environmental control; environmental impact statements

§2021. Interstate compacts on environmental control; environmental impact statements

A. The department shall represent the state of Louisiana in compacts on environmental control as is provided by this Subtitle and shall administer any such compacts.

B. Notwithstanding any state law to the contrary, the department shall serve as a clearinghouse for all statements of environmental impact to be prepared or reviewed by state agencies other than the Department of Transportation and Development in accordance with PL 91-190, The National Environmental Policy Act. The Department of Wildlife and Fisheries shall have the responsibility to review and comment on any environmental impact statements relative to fish and wildlife resources or their habitat and to review and comment on the discharge of the dredge and fill material into the waters of the state. The Department of Health and Hospitals shall have the responsibility to review and comment on any environmental impact statements relative to public health.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2022 - Permit applications and variance requests; notification

§2022. Permit applications and variance requests; notification

A.(1) Any person seeking a permit, license, registration, variance, or LPDES variance shall file a written application for such with the secretary. Excluding applications relative to medical and dental devices, the secretary shall promptly send a notice of the subject matter of each application to the governing authority of the parish affected by the application and any public interest group or individual within the affected parish who has requested notice in writing and provided a mailing address. The notice of a permit, license, or registration application shall be provided within thirty days after receipt of the application. The parish governing authority shall promptly notify each municipality within said parish affected by the application.

(2) The secretary shall promptly consider such application and take such action thereon as he deems appropriate in accordance with law. However, the failure by the secretary or the parish governing authority to give the notice required by this Section shall not affect the validity of the action taken on the application.

(3) For the purposes of this Subsection, "any public interest group within the affected parish" shall mean any association having not less than twenty-five members who reside in the parish in which the relevant facility is or will be located.

B. No later than April 20, 1991, the secretary shall promulgate rules and regulations establishing procedures for the processing and review of permit applications for new facilities and applications for substantial permit modifications, including but not limited to administrative completeness reviews, checklists of required information, and maximum processing times, and which shall specify:

(1) Procedures for administrative completeness review to determine whether an application contains the information required to substantively review the application. The administrative completeness review procedure shall not extend beyond sixty days from the date the application is submitted, except where additional time is required to correct information or deficiencies in the application.

(2) The final decision shall not extend beyond three hundred days from the date the application is submitted, except where additional time is required for the applicant to revise or supplement technical information or deficiencies in the application, or for adjudicatory or judicial proceedings under R.S. 30:2024, or for required review by the United States Environmental Protection Agency, or for consideration of comments received at a public hearing in the case of an extraordinary public response, however in no case shall the extension for consideration of comments exceed forty-five days.

(3) Applications undergoing technical review shall not be subject to rule changes which occur during the technical review unless such changes are made in accordance with R.S. 49:953(B)(1) or are required by federal law or regulation to be incorporated prior to permit issuance. However, such a rule change made prior to the issuance of the permit may constitute grounds for a modification of the final permit.

(4) The deadlines established by this Section may be extended upon mutual agreement of the secretary and the applicant.

C.(1)(a) Notwithstanding any other law to the contrary, the secretary shall, after notification by the department to the applicant that the application is complete, grant or deny all applications for permits, licenses, registrations, variances, or compliance schedules relating to oil and gas wells and pipelines within sixty days. The notification of completeness shall be issued within fourteen days, exclusive of holidays, by the department. If the application is not complete, the department shall notify the applicant in writing of the deficiencies which cause the application not to be complete.

(b) If the secretary does not grant the application, he shall provide written reasons for his decision to deny, and copies of the decision shall be provided to all parties.

(c) The secretary may delegate the power to grant or deny permits, licenses, registrations, variances, or compliance schedules to the appropriate assistant secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(2) If the secretary does not grant or deny the application within the time period provided for herein, the applicant may file a rule as provided for in R.S. 49:962.1; however, the provisions of this Paragraph shall not apply to permit applications submitted under the Louisiana Pollutant Discharge Elimination System (LPDES) program.

D.(1) For purposes of this Subsection, the following terms shall have the meanings hereinafter ascribed to them, unless the context clearly indicates otherwise:

(a) "Database" means the department's Tools for Environmental Management and Protection Organizations (TEMPO) database system and any similar database system used by the department to generate permits.

(b) "Substantial permit modification" means a substantial permit modification as defined in LAC 33:I.1503.

(2) If requested by the permit applicant, the department shall provide the permit applicant a written summary of specific changes to the existing permit whenever the department prepares a draft database permit for the renewal, extension, or substantial permit modification of an existing hazardous waste permit, solid waste permit, LPDES permit, or air quality permit.

(3) If requested by the permit applicant, the department shall provide the permit applicant a reasonable opportunity to review a draft hazardous waste permit, solid waste permit, LPDES permit, and air quality permit before such draft permit is publicly noticed. Where the draft permit includes one or more revisions to an existing permit, the draft permit shall clearly identify each change made by the department to the existing permit.

(4) For minor permit modifications or revisions that do not require preparation of a draft permit and public notice, if requested by the permit applicant, the department shall provide the permit applicant a reasonable opportunity to review the proposed language of the permit modification or revision prior to issuance of the final permit modification or revision. If the department proposes minor permit modifications or revisions not requested by the permit applicant, the department shall provide the permit applicant a reasonable opportunity to review the proposed language of the permit modification or revision prior to issuance of the final permit modification or revision or shall reopen the permit in accordance with applicable law.

(5) The secretary shall adopt rules, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to implement the requirements of this Subsection.

Acts 1990, No. 686, §1; Acts 1990, No. 996, §1; Acts 1991, No. 828, §1; Acts 1993, No. 269, §1; Acts 1995, No. 601, §1; Acts 1995, No. 1007, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2006, No. 117, §1, eff. June 2, 2006; Acts 2010, No. 986, §1, eff. July 6, 2010.



RS 30:2022.1 - Permits; application; listing

§2022.1. Permits; application; listing

A. An applicant for a permit shall file an application in the manner and at the place specified by rule.

B. The secretary shall maintain, in a place accessible to the public, a list of all permit applications which have been filed and on which no permit action has become final. The list shall identify the applicant, the location of the activity described in the application, and the type of permit that the applicant seeks. However, the failure by the secretary to prepare or maintain the required list of permit applications shall not affect the validity of the actions taken on such permit applications.

Acts 1995, No. 815, §1.



RS 30:2023 - Existing permits, registrations, variances, and licenses

§2023. Existing permits, registrations, variances, and licenses

A.(1) Except as otherwise provided in this Subsection, all permits, registrations, variances, and licenses granted for any activity covered by this Chapter shall have, as a matter of law, a term of not more than ten years, unless otherwise specified by rule or regulation for all facilities of a particular class or category, or unless a period of greater than ten years was specified when the existing permit, registration, variance, or license was granted, or specified in the permit, registration, variance, or license. At the end of the term the department may in accordance with rules and regulations extend or reissue a permit, registration, variance, or license for another term of up to ten years.

(2) In addition, a permit for a solid waste landfill may be issued for a term that equals the estimated life of the landfill based on landfill capacity, but in no case shall such term exceed twenty years. At the end of the term, the department may, in accordance with rules and regulations, extend or reissue a permit, registration, variance, or license for such landfill for another term of up to twenty years. All permits issued to allow operation of a solid waste landfill shall include conditions requiring annual certification of compliance with the permit as required by regulations promulgated in accordance with R.S. 30:2154(B)(10).

B. The department may at any time:

(1) Revoke a permit, registration, variance, or license for cause in accordance with law, rule, or regulation.

(2) After notice to the permittee and an opportunity for a hearing, modify a permit for cause in accordance with rule or regulation.

C. At the end of the term of any permit, registration, variance, or license the provisions of R.S. 49:961(B) shall apply with regard to any request for an extension or renewal. No permit, registration, variance, or license shall be terminated pursuant to this Section if the department has taken no action to extend, modify, or revoke the grant of authority. The grant shall remain in effect until such action is taken.

Acts 1989, No. 472, §1; Acts 1993, No. 116, §1; Acts 2010, No. 982, §1.



RS 30:2024 - Finality of action; trial de novo

§2024. Finality of action; trial de novo

A. Any permit action shall be effective upon issuance unless a later date is specified therein. Such action shall be final and shall not be subject to further review unless, no later than thirty days after the notice of the action is served by certified mail or by hand upon the applicant, he files with the secretary a request for hearing.

B. Upon timely filing of the request, the secretary shall either grant or deny the request within thirty days. If the request for hearing is granted, the issues raised in the request shall be resolved by an adjudicatory hearing before a hearing officer. Any appeal from a final decision of the secretary shall be in accordance with the provisions of Chapter 2-A of this Subtitle.

C. If the secretary does not grant the hearing within the time provided for in Subsection B, the applicant shall, within thirty days thereafter, be entitled to file an application for de novo review of the secretary's action in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

D. Notwithstanding the provisions of Subsection A of this Section, with respect to the effectiveness of a permit action, a final decision of the secretary which will result in the practical closing and elimination of a lawful business by either the denial or restriction of a permit shall become effective no sooner than one hundred twenty days after notice of the action is served upon the respondent. In such an instance the existing permit will continue in effect until such decision becomes effective.

Acts 1983, No. 97,§1, eff. Feb. 1, 1984. Acts 1984, No. 795, §1, eff. July 13, 1984; Acts 1984, No. 825, §1, eff. July 13, 1984; Acts 1990, No. 197, §1, eff. July 2, 1990; Acts 1991, No. 231, §1; Acts 1991, No. 846, §1, eff. July 23, 1991; Acts 1993, No. 567, §1, eff. June 10, 1993; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1995, No. 1208, §2, eff. June 29, 1995.



RS 30:2025 - Enforcement

§2025. Enforcement

A. General enforcement power.

Any civil action necessary to carry out the provisions of this Subtitle shall be brought by the secretary. In such suits, the secretary shall be represented by the attorney general. If the secretary requests that the attorney general bring a civil action to enforce a provision of this Subtitle and the attorney general declines to institute such action or does not respond to the secretary's request for representation within sixty days of such request and agree to institute a civil action, an attorney from the department may, with the concurrence of the attorney general, institute a civil action to carry out the provisions of this Subtitle.

B. Civil suit for damages.

(1)(a) The department may bring a civil action in the name of the state to recover any damages or penalties resulting from a violation of any requirement of this Subtitle or any rule, regulation, or order adopted thereunder. In such suits the department shall be represented by the attorney general and such actions shall be brought in a district court. Proper venue shall be any parish in which damage has occurred or any parish where the defendant resides, is domiciled, or has his principal place of business. The attorney general may file a suit for assessment of a penalty or collection of a penalty on those cases referred to him.

(b) If the court determines that a violation of this Subtitle has occurred, in assessing damages the court shall take into consideration the cost of restoring the affected area to its condition as it existed before the violation and its present market value and shall include therein the costs of all reasonable and necessary investigations made or caused to be made by the state in connection therewith.

(c) No civil proceedings brought under this Subsection shall limit or prevent any other actions or proceedings which are authorized by Subsections A, C, D, E, and G of this Section or by any other provision of this Subtitle which authorizes any action.

(d) If the secretary requests that the attorney general bring a civil action in the name of the state to recover any damages or penalties resulting from a violation of any requirement of this Subtitle or any rule, regulation, or order adopted thereunder or file a suit for assessment of a penalty or collection of a penalty on a case referred to him and the attorney general declines to bring a civil action or file a suit or does not respond to the secretary's request for representation within sixty days of such request and agree to institute a civil action or file suit, an attorney from the department may, with the concurrence of the attorney general, bring a civil action or file a suit to recover damages or penalties or assess or collect a penalty resulting from a violation of any requirement of this Subtitle or any rule, regulation, or order adopted thereunder.

(2) If a penalty is assessed against the violator under Subsection E of this Section, any amount paid by the violator shall be credited toward the amount for which he is held liable to the state in a judgment or settlement in any suit brought under this Subsection and which is based on the same violation or violations.

C. Compliance orders; emergency cease and desist orders.

(1) Upon a determination that a violation of this Subtitle is occurring or is about to occur which is endangering or causing damage to public health or the environment, the secretary may issue an emergency cease and desist order.

(2) Upon determining that a violation of any requirement of this Subtitle has occurred or is about to occur, notice may be given to the respondent of his failure to comply with such requirement or proceed pursuant to Paragraph (3) of this Subsection. If such violation extends beyond the thirtieth day after notification, the assistant secretary for the office of environmental compliance shall either issue an order requiring compliance within a specified time period, or the secretary shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

(3) Upon determining that a violation of any requirement of this Subtitle has occurred or is about to occur, the assistant secretary for the office of environmental compliance shall issue an order requiring compliance within a specified time period, or the secretary shall commence a civil action for appropriate relief, including a temporary or permanent injunction.

D. Expedited enforcement program.

(1) The secretary may adopt rules and regulations establishing a program for expedited enforcement for minor violations of this Subtitle and regulations adopted pursuant to this Subtitle. Such citations may include the assessment of civil penalties and orders requiring compliance within a specified time period. The secretary may delegate the authority to operate such program to the appropriate personnel. Enforcement actions under this program will not be subject to the requirement for legal review under R.S. 30:2050.1(C). Citations issued pursuant to this Section are limited to minor or moderate violations not to exceed fifteen hundred dollars per violation or an aggregate total of three thousand dollars per violator.

(2) For the purpose of this program, the following shall apply:

(a) The department shall develop a plan for the implementation of a pilot program which shall provide that:

(i) Persons affected by the program shall have the option to proceed under any other applicable enforcement process, including legal review under R.S. 30:2050.1(C).

(ii) Enforcement actions shall not be considered a violation until either paid under this Subsection or considered a violation under any other applicable enforcement process.

(iii) The pilot program shall include one of the following programs administered by the department: water, air, solid waste, hazardous waste, radiation protection, or underground storage tanks.

(b) The department shall evaluate the pilot program and provide a report on such evaluation to the House Committee on Environment and the Senate Committee on Environmental Quality by March 1, 2004.

E. Civil penalties.

(1)(a) Any person found to be in violation of any requirement of this Subtitle may be liable for a civil penalty, to be assessed by the secretary, the assistant secretary of the office of environmental compliance, or the court, of not more than the cost to the state of any response action made necessary by such violation which is not voluntarily paid by the violator, and a penalty of not more than thirty-two thousand five hundred dollars for each day of violation. However, when any such violation is done intentionally, willfully, or knowingly, or results in a discharge or disposal which causes irreparable or severe damage to the environment or if the substance discharged is one which endangers human life or health, such person may be liable for an additional penalty of not more than one million dollars.

(b) If the penalty assessed by the department is upheld in full or in part, the department shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the fine or penalty until paid.

(c) Any person found to be in violation of any requirement of this Subtitle may be subject to the revocation or suspension of any permit, license, or variance which has been issued to the person.

(2) Any person to whom a compliance order or a cease and desist order is issued pursuant to Subsection C of this Section who fails to take corrective action within the time specified in said order shall be liable for a civil penalty to be assessed by the secretary, the assistant secretary of the office of environmental compliance, or the court of not more than fifty thousand dollars for each day of continued violation or noncompliance.

(3)(a) In determining whether or not a civil penalty is to be assessed and in determining the amount of the penalty or the amount agreed upon in compromise, the following factors shall be considered:

(i) The history of previous violations or repeated noncompliance.

(ii) The nature and gravity of the violation.

(iii) The gross revenues generated by the respondent.

(iv) The degree of culpability, recalcitrance, defiance, or indifference to regulations or orders.

(v) The monetary benefits realized through noncompliance.

(vi) The degree of risk to human health or property caused by the violation.

(vii) Whether the noncompliance or violation and the surrounding circumstances were immediately reported to the department and whether the violation or noncompliance was concealed or there was an attempt to conceal by the person charged.

(viii) Whether the person charged has failed to mitigate or to make a reasonable attempt to mitigate the damages caused by his noncompliance or violation.

(ix) The costs of bringing and prosecuting an enforcement action, such as staff time, equipment use, hearing records, and expert assistance.

(b) The secretary may supplement such criteria by rule. In the event that the order with which the person failed to comply was an emergency cease and desist order, no penalty shall be assessed if it appears upon later hearing that said order was issued without reasonable cause.

(c) The secretary by rule may establish classifications or levels of violations and the appropriate enforcement response.

(4) Repealed by Acts 1995, No. 947, §3, eff. Jan. 1, 1996.

(5) After submission for a penalty determination at a hearing, the secretary or assistant secretary shall provide an opportunity for relevant and material public comment relative to any penalty which may be imposed.

(6) If the penalty assessed by the department is upheld in full or in part, the department shall be entitled to legal interest as provided in R.S. 9:3500 from the date of imposition of the fine or penalty until paid. If any penalty assessed by the department under the provisions of this Subtitle is vacated or reduced as the result of an appeal of the assessment, the court shall award to the respondent legal interest as provided in R.S. 9:3500 on the amount required to be refunded by the department.

F. Criminal penalties.

Except as otherwise provided by law:

(1)(a) Any person who willfully or knowingly discharges, emits, or disposes of any substance in contravention of any provision of this Subtitle, of the regulations, or of the permit or license terms and conditions in pursuance thereof, when the substance is one that endangers or that could endanger human life or health, shall be guilty of a felony and shall be fined not more than one million dollars or the cost of any cleanup made necessary by such violation and in addition may be fined not more than one hundred thousand dollars per violation, which may be assessed for each day the violation continues, and costs of prosecution, or imprisoned at hard labor for not more than ten years, or both, provided that a continuous violation extending beyond a single day shall be considered a single violation.

(b) However, the discharge of air contaminants into the air of this state in violation of the provisions of this Subtitle, of the regulations, or of the permit or license terms and conditions in pursuance thereof, by the incineration of cardboard by a retail or wholesale merchant or by his employee or agent shall not subject such person to the fine herein provided for, unless such incineration would violate an applicable requirement of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended and the emission source meets any of the following:

(i) Emits or has the potential to emit, in the aggregate, ten tons per year or more of any toxic air pollutant listed by the department pursuant to R.S. 30:2060, or twenty-five tons per year or more of any combination of such toxic air pollutants.

(ii) Emits or has the potential to emit one hundred tons per year of any regulated air pollutant.

(iii) Is located in an ozone nonattainment area and emits or has the potential to emit one hundred tons per year or more of volatile organic compounds or oxides of nitrogen in areas classified as "marginal" or "moderate", fifty tons per year or more in areas classified as "serious", twenty-five tons per year or more in areas classified as "severe", and ten tons per year or more in areas classified as "extreme".

(2)(a) Any person who willfully or knowingly discharges, emits, or disposes of any substance in contravention of any provision of this Subtitle of the regulations, or of the permit or license terms and conditions in pursuance thereof, when the substance does not endanger or could not endanger human life or health, or who willfully or knowingly violates any fee or filing requirement, or who willfully or knowingly makes any false statement, representation, or certification in any form, application, record, label, manifest, report, plan, or other document filed or required to be maintained under this Subtitle, or under any permit, rule, or regulation issued under this Subtitle, or who willfully or knowingly falsifies, intentionally tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained under this Subtitle, or under any permit, rule, or regulation issued under this Subtitle, shall be guilty of a misdemeanor and may be fined not more than twenty-five thousand dollars per violation, which may be assessed for each day the violation continues, and costs of prosecution, or imprisoned for not more than one year, or both, provided that a continuous violation extending beyond a single day shall be considered a single violation. A finding that this Paragraph has been violated shall be a responsive verdict when the defendant has been charged with a violation of Paragraph (1) of this Subsection.

(b) For the purposes of this Section, a person shall not be considered to willfully or knowingly violate a fee requirement if a payment of the fee is made under protest in accordance with R.S. 30:2042.

(c) For the purposes of this Section, a person shall not be considered to willfully or knowingly violate a fee or filing requirement if such requirement was not complied with through excusable neglect.

(3) Repealed by Acts 1992, No. 1126, §2.

(4) Upon a determination that a criminal violation may have occurred, notification shall be given to the district attorney in whose jurisdiction such possible violation has occurred. The department shall provide the district attorney with any and all information necessary to evaluate the alleged violation for criminal prosecution. The criminal prosecution of such violations shall be at the direction of the district attorney. The department shall cooperate fully with the district attorney.

(5) The court may suspend the execution of a sentence imposed on any offender convicted under this Subtitle of illegally disposing of solid waste as defined under R.S. 30:2153, if the offender is placed on supervised probation for at least two years and, as a condition of probation, cleans up the site or removes the illegally disposed waste from the site to the satisfaction of the Department of Environmental Quality.

G. Civil actions.

(1) The attorney general shall have charge of and shall prosecute all civil cases arising out of violation of any provision of this Subtitle including the recovery of penalties. If the secretary requests that the attorney general take charge of and prosecute a civil case arising out of violation of any provision of this Subtitle and the attorney general declines to prosecute such civil case or does not respond to the secretary's request for representation within sixty days of such request and agrees to prosecute a civil case arising out of violation of any provision of this Subtitle, an attorney from the department may, with the concurrence of the attorney general, prosecute such civil case.

(2)(a) In all cases wherein the secretary has issued an order assessing a penalty or requiring specific compliance actions to be undertaken, which order has become final but where the penalty assessed has not been paid or the actions undertaken, the attorney general shall file an ex parte petition in the Nineteenth Judicial District Court, in accordance with Code of Civil Procedure Article 2782, attaching a certified copy of the order to the petition, seeking to make the order of the secretary a judgment of the district court and making the judgment executory for all purposes provided by law.

(b) If the secretary requests that the attorney general file an ex parte petition to make an order of the secretary a judgment of the district court and the attorney general declines to file such petition or does not respond to the secretary's request for representation within sixty days of such request and agree to file such petition, an attorney from the department may, with the concurrence of the attorney general, file a petition seeking to make such order of the secretary a judgment of the district court and making the judgment executory for all purposes provided by law.

(c) The district court shall grant the relief prayed for and issue a judgment without a trial de novo of the facts supporting the order. Upon good cause shown and upon the posting of a bond in favor of the state as the court may require, a person against whom a judgment is rendered requiring specific compliance actions to be undertaken may within ten days of service of the judgment seek an extension, modification, or suspension of the judgment by summary proceeding. The hearing shall be limited to the issue of whether or not compliance has taken place.

(3) Where the order of the secretary has been appealed to the court of appeal and the court of appeal has affirmed or modified the order without remanding same to the secretary, the petition shall seek execution of the decision of the court of appeal in the same manner as provided in Paragraph (2) of this Subsection.

H. Time for commencing proceedings.

Except as otherwise expressly provided within this Subsection, an action, suit, or proceeding by the state for the assessment or enforcement of any civil fine or penalty under the Louisiana Environmental Quality Act shall not be entertained unless commenced within five years from the date when the claim first accrued if, within the same period, the offender is found within the United States in order that proper service may be made thereon. For the purposes of this Subsection, a claim for a civil fine or penalty first accrued when the violation is first reported to the Department of Environmental Quality, in accordance with applicable laws and regulations.

I. Service of subpoenas; judicial enforcement.

(1) Subpoenas authorized under R.S. 30:2011(D) may be served by an employee of the department, by the sheriff of the parish where the witness resides or where he may be found, or by any other officer authorized by law to make service of process.

(2) In the case of a failure or refusal of a person to obey a subpoena issued under this Subtitle or in the case of a refusal of a witness to testify or answer as to a matter regarding which he may be lawfully interrogated, the district court of the district within which the public hearing is held or within which the person is found, resides, or transacts business, on the application of the secretary or an assistant secretary, may issue an order to the person requiring him to comply with the subpoena, to attend the hearing, to produce the desired documents or evidence, or to give his testimony with respect to the matter under consideration. Any failure to obey such orders of the court may be punished by the court as a contempt thereof.

J. Reporting.

(1) No later than January 1, 1990, the Department of Environmental Quality and the Department of Public Safety and Corrections shall jointly establish a uniform reporting procedure and facilities, and shall provide the necessary personnel to be available to receive reports containing the same information on a twenty-four hour per day, three hundred sixty-five day per year basis of all emergency releases and shall be responsible for dissemination of such reports to other state agencies or authorities.

(2) Any person who discharges, emits, or disposes of any substance in contravention of any provision of this Subtitle or the regulations or of any permit or license terms and conditions issued thereunder, upon learning of the discharge, emission, or disposal, shall immediately, or in accordance with regulations adopted under this Subtitle, provide notification in accordance with the uniform reporting procedures to be established pursuant to Paragraph (J)(1) above, to the proper authorities as to the nature and amount thereof and the circumstances surrounding same, provided that no additional notifications or reports shall be required for emergency releases except as specifically required by law or rules as provided by this Section.

(3) The secretaries of each department shall jointly adopt and promulgate a single set of rules and regulations establishing procedures for making such notification.

(4) Any failure to make this notification or any attempt to conceal or actual concealment of the actual discharge or emission or disposal shall be a violation of this Subtitle.

(5) Each day of failure to give notification required herein shall constitute a separate violation, and shall be in addition to any other violations of this Subtitle.

K. Recovery of used resources or expended funds. In any action brought pursuant to this Section, the National Guard or local governmental agency which in an emergency response situation used resources or expended funds for the protection of the health, safety, or welfare of its citizens, for prevention of damage, or for the cleanup or repair of damages caused by or as a result of a violation of this Subtitle, shall, with the concurrence or review of the department, have the right to recover such funds and the value of the resources used from the violator, where such funds or resources used are reasonably considered to be outside the scope of normal activities. Any such funds recovered from the violator shall be credited toward the amount that he is assessed or held liable for to the state under this Section. Any action to recover funds or resources expended by the National Guard or a local governmental agency shall be brought within sixty days of the completion of the emergency response situation.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §4; Acts 1980, No. 748, §3; Acts 1981, No. 521, §1; Acts 1982, No. 146, §1; Acts 1982, No. 265, §1; Acts 1982, No. 300, §1; Acts 1982, No. 322, §1; Acts 1982, No. 379, §1; Acts 1982, No. 671, §1; Acts 1982, No. 797, §1, eff. Aug. 4, 1982; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 236, §1; Acts 1983, No. 320, §1; Acts 1984, No. 824, §1, eff. July 13, 1984; Acts 1985, No. 246, §1; Acts 1986, No. 942, §1, eff. July 11, 1986; Acts 1987, No. 318, §1, eff. July 6, 1987; Acts 1988, No. 254, §1, eff. July 6, 1988; Acts 1989, No. 200, §1, eff. June 26, 1989; Acts 1989, No. 392, §3, eff. June 30, 1989; Acts 1989, No. 484, §1; Acts 1990, No. 249, §1; Acts 1990, No. 628, §1; Acts 1990, No. 988, §1; Acts 1992, No. 943, §1, eff. July 9, 1992; Acts 1992, No. 965, §1; Acts 1992, No. 1126, §§1, 2; Acts 1993, No. 118, §1; Acts 1993, No. 124, §1, eff. Jan. 1, 1994; Acts 1995, No. 947, §§2, 3, eff. Jan. 1, 1996; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 351, §1, eff. June 16, 1999; Acts 1999, No. 791, §1; Acts 2003, No. 1196, §1; Acts 2004, No. 17, §1, eff. May 12, 2004; Acts 2004, No. 52, §1.



RS 30:2026 - Citizen suits

§2026. Citizen suits

A.(1) Except as provided in Subsection (B) of this Section, any person having an interest, which is or may be adversely affected, may commence a civil action on his own behalf against any person whom he alleges to be in violation of this Subtitle or of the regulations promulgated hereunder. The action must be brought either in the district court in the parish in which the violation or alleged violation occurs or in the district court of the domicile of the alleged violator, and shall be afforded preferential hearing by the court.

(2) If, at the hearing on the order, it appears to the satisfaction of the court that a violation has occurred, or is occurring, the court may, in order to enforce the provisions of this Subtitle, assess a civil penalty not to exceed ten thousand dollars for each day of the continued noncompliance and the court may, if appropriate, issue a temporary or permanent injunction.

(3) The court in issuing any final order in any action brought pursuant to this Section, may award costs of court including reasonable attorneys and expert witness fees to the prevailing party. The court may also award actual damages to the prevailing plaintiff. The judgment of the court at the hearing, or subsequently on a petition for fixing the penalty if the violation is a continuing one, shall fix the total amount of penalty due, which shall be collectible under the same procedures as now fixed by law for the collection of money judgments and shall be awarded to and collected by the state of Louisiana and deposited into the state treasury.

B. No action under this Section shall be commenced under Subsection A:

(1) Prior to thirty days after the plaintiff has given written notice of the violation to the secretary and to any alleged violator by certified mail, return receipt requested.

(2) If the secretary or his legal counsel has commenced and is diligently prosecuting a civil or criminal action in a court of this state to require compliance with any standard, limitation, or order; however, in any such action any person having an interest which is or may be adversely affected may intervene as a matter of right.

(3) If the alleged violator is operating under a variance and is in compliance with the terms of such variance.

(4) Against any person while such person, with respect to the same violation is:

(a) Under any order issued pursuant to this Subtitle to enforce any provision of this Subtitle.

(b) A defendant in any civil suit brought under the provisions of R.S. 30:2025.

(c) The subject of an action to assess and collect a civil penalty pursuant to R.S. 30:2025(E).

C. Provided, however, that nothing herein shall be construed to limit or deny any person's right to injunctive or other extraordinary and ordinary relief under the Louisiana Code of Civil Procedure or otherwise under Louisiana law, other than this Section.

D. The enforcement, procedures, and remedies herein provided for shall be in addition to any such procedures and remedies authorized under the laws of this state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §5; Acts 1980, No. 748, §4; Acts 1981, No. 702, §1, eff. July 23, 1981; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1993, No. 344, §1; Acts 1993, No. 452, §1.



RS 30:2027 - Environmental violations reported by employees; reprisals prohibited

§2027. Environmental violations reported by employees; reprisals prohibited

A. No firm, business, private or public corporation, partnership, individual employer, or federal, state, or local governmental agency shall act in a retaliatory manner against an employee, acting in good faith, who does any of the following:

(1) Discloses, or threatens to disclose, to a supervisor or to a public body an activity, policy, practice of the employer, or another employer with whom there is a business relationship, that the employee reasonably believes is in violation of an environmental law, rule, or regulation.

(2) Provides information to, or testifies before any public body conducting an investigation, hearing, or inquiry into any environmental violation by the employer, or another employer with whom there is a business relationship, of an environmental law, rule, or regulation.

B.(1) Any employee against whom any action is taken as a result of acting under Subsection A of this Section may commence a civil action in a district court of the employee's parish of domicile, and shall recover from his employer triple damages resulting from the action taken against him and all costs of preparing, filing, prosecuting, appealing, or otherwise conducting a law suit, including attorney's fees, if the court finds that Subsection A of this Section has been violated. In addition, the employee shall be entitled to all other civil and criminal remedies available under any other state, federal, or local law.

(2)(a) The term "action is taken" shall include firing, layoff, lockout, loss of promotion, loss of raise, loss of present position, loss of job duties or responsibilities, imposition of onerous duties or responsibilities, or any other action or inaction the court finds was taken as a result of a report of an environmental violation.

(b) "Damages" to be tripled pursuant to Paragraph B(1) of this Section shall be for the period of the damage, but not to exceed three years, and shall include but not be limited to lost wages, lost anticipated wages due to a wage increase, or loss of anticipated wages which would have resulted from a lost promotion, and if the period of the damage exceeds three years, the employee shall thereafter be entitled to actual damages. In addition to the above, "damages" shall also include any property lost as a result of lost wages, lost benefits, and any physical or emotional damages resulting therefrom.

C. This Section shall have no application to any employee who, acting without direction from his employer or his agent, deliberately violates any provision of this Subtitle or of the regulations, or permit or license terms and conditions in pursuance thereof.

Added by Acts 1981, No. 280, §1; Acts 1991, No. 959, §1; Acts 1999, No. 1172, §1.



RS 30:2028 - Environmental training programs

§2028. Environmental training programs

The secretary may develop environmental training programs to further the provisions of this Subtitle and to cooperate with facilities to implement training programs for employees which assist in the understanding of the rules and regulations as it pertains to compliance and the reporting as required by all applicable provisions of such regulations.

Added by Acts 1983, No. 551, §1.



RS 30:2029 - Complainants bond; liability

§2029. Complainants bond; liability

A complaint alleging a violation of this Subtitle, filed as provided in R.S. 30:2026 hereof, shall have attached the personal bond of the complainant in the sum of one hundred dollars, conditioned upon the payment of costs of the hearing held on the complaint in the event the court determines a violation of this Subtitle has not occurred nor is occurring. No liability whatsoever shall be incurred by the complainant by reason of the filing of a complaint as provided in R.S. 30:2026 hereof, other than the payment of costs of the hearing as provided in R.S. 30:2026.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §5.



RS 30:2030 - Confidential information; restricted access via the Internet

§2030. Confidential information; restricted access via the Internet

A.(1) Department records and information obtained under this Subtitle, or by any rule, regulation, order, license, or permit term or condition adopted or issued hereunder, or by any investigation authorized thereby, shall be available to the public, unless nondisclosure is requested in writing, and such information is determined by the department to require confidentiality. Such information may be classified as confidential by the department if the secretary makes a written determination that confidentiality is necessary to:

(a) Prevent impairment of an ongoing investigation or prejudice to the final decision regarding a violation; or

(b) Protect trade secrets, proprietary secrets and information, and commercial or financial information.

(2) However, such nondisclosure shall not apply to necessary use by duly authorized officers or employees of state or federal government in carrying out their responsibilities under this Subtitle or applicable federal law, and air emission data or discharges to surface and ground waters and the location and identification of any buried waste materials shall be not construed as confidential information.

B. The department shall adopt such regulations as are necessary to effectively implement this Section in strict accordance with the provisions of the Administrative Procedure Act, R.S. 49:950 et seq.

C. Any employee of the department or any former employee of the department or any authorized contractor acting as a representative of the secretary or the department who is convicted of intentional disclosure or conspiracy to disclose trade secrets or other information which has been determined to be confidential pursuant to regulations applicable hereto is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, imprisonment for up to one year, or both.

D.(1) The department shall restrict access to certain security sensitive information which shall be the same type of information as described in R.S. 44:3.1 for the purpose of preventing the distribution or dissemination of such information via the Internet by the department, its employees, or by an authorized contractor acting as a representative of the secretary or the department. Any information to which access is restricted shall not be distributed or disseminated via the Internet by the department or its employees, or an authorized contractor acting as a representative of the secretary or the department. The department shall adopt such rules and regulations in accordance with the Administrative Procedure Act as are necessary to fully describe the information to which access is restricted and to effectively implement this Subsection.

(2) Any employee of the department or any former employee of the department or any authorized contractor acting as a representative of the secretary or the department who is convicted of the intentional distribution or dissemination of any information via the Internet to which access has been restricted pursuant to the provisions of this Subsection is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, imprisonment for up to one year, or both.

(3) Nothing in this Subsection shall be construed or interpreted in a manner to prevent or restrict the intradepartmental transfer or communication of information to be used in the performance of official duties.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1981, No. 702, §1, eff. July 23, 1981; Acts 1982, No. 323, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1986, No. 347, §1, eff. June 30, 1986; Acts 1993, No. 570, §1; Acts 2004, No. 636, §1, eff. July 5, 2004.



RS 30:2031 - Donations or assistance for pollution sources

§2031. Donations or assistance for pollution sources

A. It is declared to be the public policy of the state to expedite the investigation, testing, containment, cleanup, and abatement of pollution sources, and to that end the secretary is authorized to accept and receive grants, donations, or other forms of assistance from private sources which are provided to the state for those purposes and dedicated to a specific designated pollution source. Such grants, donations, or monetary assistance shall be deposited in accordance with R.S. 30:2015 and R.S. 30:2205, unless their terms and conditions require otherwise, as contemplated by Article VII, Section 9(A)(1) of the Constitution of Louisiana.

B. Any private monies received by the secretary under this Section conditioned upon their being escrowed or not being deposited in the state treasury shall be deposited in an interest-bearing account within the state. Such monies shall be expended by the secretary for services and activities at the designated pollution source consistent with this Section and the terms and conditions of their grant or donation and shall not be considered public funds under R.S. 39:1482.

C. The secretary shall be exempt from the provisions of R.S. 39:1481-1526 in the expenditure of private grants for procurement of services in accordance with the terms and conditions of such grants; however, the attorney general shall approve as to legal effect any contracts for services. The secretary shall incur no liability to any person in the expenditure of grants for procurement of services, except to the donor for acts or omissions in violation of the express terms and conditions of the grant or donation as accepted.

D. The grant, donation, or provision of assistance by any private source for the purposes contemplated by this Section shall not be construed as creating any liability or responsibility or presumption thereof for the designated pollution source against the donor or grantor. In the event that any penalties or damages are assessed against a donor or grantor on a designated pollution source, the secretary may take into consideration the amount donated in assessing penalties and damages.

E. Where any grant or donation is offered to the secretary as part of a proposed settlement of a suit or claim for penalties, acceptance shall be conditioned upon approval of the secretary in accordance with the provisions of R.S. 30:2050.25.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 947, §2, eff. Jan. 1, 1996.



RS 30:2032 - Cooperative agreements

§2032. Cooperative agreements

The secretary may enter into a cooperative agreement and may disburse monies from the funds provided by R.S. 30:2034 and R.S. 30:2205 to a person, private trust, association, committee, or other entity for the purpose of evaluation, investigation, testing, containment, cleanup, or abatement of specific abandoned hazardous waste sites without a formal declaration and with waiver of recovery from parties to the agreement if deemed in the public interest. Any party to such an agreement must be licensed according to law before negotiating or entering into such a contract. Cooperative agreements shall require reasonable contributions in cash or services in kind from private parties to the agreement and shall provide for reasonable supervision by the secretary. Cooperative agreements shall be negotiated informally by the secretary and shall not be subject to any other requirements of law for entering into contracts. Prior to the execution of such an agreement, it shall be reviewed by the commissioner of the Division of Administration.

Added by Acts 1983, 1st Ex. Sess., No. 45, §1, eff. Jan. 19, 1983. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1986, No. 319, §1.



RS 30:2033 - Declaration of emergency

§2033. Declaration of emergency

A. Notwithstanding any other provisions of this Subtitle, upon receipt of evidence that there is an incident occurring which is of such magnitude as to require immediate action to prevent irreparable damage to the environment or a serious threat to life or safety based on recognized criteria or standards or both, the secretary may declare that an emergency exists.

B. Upon declaration of an emergency, the secretary shall direct the attorney general to take such legal action as the secretary deems necessary. If the secretary directs the attorney general to take such legal action upon declaration of an emergency as the secretary deems necessary, and the attorney general declines to take such action or does not respond to the secretary's request within ten days of such request and agree to take such requested action, an attorney from the department may, with the concurrence of the attorney general, take such action.

C. When an emergency situation is declared, the secretary is authorized to undertake the containment and abatement of the pollution source and pollutants and may retain personnel for these purposes who shall operate under his direction. He may order the owner, operator, or person responsible for the pollution source to conduct testing, monitoring, and analysis to ascertain the nature and extent of such hazard or undertake the containment, abatement, or cleanup of such pollution source and pollutants. Failure to comply with his order shall be a violation of this Subtitle and shall be punishable as provided in R.S. 30:2025.

D.(1) The secretary may issue such permit, variances, or other orders as necessary to respond to the emergency, which shall be effective immediately upon issuance, and any appeal or request for review shall not suspend the implementation of the action ordered. The term of any such emergency action shall be limited to the time necessary to address the emergency conditions.

(2) An action for injunctive relief against any order issued pursuant to the declaration of an emergency shall be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge. Exhaustion of administrative remedies is not a prerequisite to such action.

(3) The party bringing an action under this Subsection has the burden of demonstrating, by clear and convincing evidence, that granting injunctive relief shall not endanger or cause damage to the public health or the environment.

E. In addition, when an emergency is declared, emergency response personnel trained in environmental emergency response as provided by R.S. 30:2035 shall be authorized to undertake necessary actions to contain and abate the pollution source and pollutants.

F. An emergency cease and desist order is governed by the provisions of R.S. 30:2050.8 and not by the provisions of this Section.

Added by Acts 1980, No. 194, §6. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 361, §1, eff. July 2, 1983; Acts 1983, No. 459, §1, eff. July 6, 1983; Acts 1995, No. 947, §2, eff. Jan. 1, 1996; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2034 - Repealed by Acts 1989, No. 392, 3, eff. June 30, 1989.

§2034. Repealed by Acts 1989, No. 392, §3, eff. June 30, 1989.



RS 30:2035 - Environmental Emergency Response Training Program

§2035. Environmental Emergency Response Training Program

A. The Environmental Emergency Response Training Program is hereby created for the purpose of providing or securing training designed to instruct emergency response personnel to quickly, efficiently, and effectively respond to and address environmental problems and emergencies occurring within the area of their jurisdiction and to assist in addressing, when necessary, environmental emergencies occurring regionally.

B.(1) The chief of each eligible agency including any municipality or parish may apply to the department for allocation of funds from the Environmental Trust Fund to provide or secure the training authorized by this Section.

(2) In order to encourage training programs to further the purposes of the Louisiana Environmental Quality Act, as provided in R.S. 30:2011(D)(8), the department may make allocations available only for those training programs which meet certain basic guidelines for emergency response training established by the Department of Public Safety and Corrections or the Department of Natural Resources in conjunction with the Peace Officers Standard Training (POST). At a minimum, such guidelines shall require that training provide instruction in emergency response situations peculiar or applicable to Louisiana.

(3) The guidelines required by this Subsection shall be adopted and promulgated by rule and regulation by the Department of Public Safety and Corrections on or before November 15, 1983.

Acts 1983, No. 361, §1, eff. July 2, 1983; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2036 - Easements, rights of way, eminent domain

§2036. Easements, rights of way, eminent domain

A. When an emergency is declared, the secretary, under the police powers of the state, may, for the duration of the emergency and without compensation to the landowner except for actual damages to property or person, claim a comprehensive easement over the pollution source and all other areas sufficient to secure, contain, clean up, or abate the same. During the existence of an emergency the secretary may also impose a quarantine upon such pollution source until he has determined that the emergency creating a hazard to the public or environment has been abated, contained, or otherwise determined no longer to be a hazard.

B. During the first one hundred eighty days of a declared emergency, the secretary is authorized to claim and declare an emergency access route, which shall be held without compensation to the owner except for actual damages to property or person, under the police powers of the state, and the location of such may be over and across either public or private lands and shall be such as are deemed necessary and reasonable for the resolution and control of said emergency.

C. When the secretary determines that a period greater than one hundred eighty days will be or is needed for purposes of abating, controlling, or monitoring the pollution source, he shall first attempt to acquire the necessary rights of way by negotiating with the burdened landowner for the purchase or lease thereof, and where the property needed cannot be obtained through negotiations, he may exercise the right of eminent domain to obtain temporary or permanent passage.

D. The secretary is hereby authorized and directed to seek to acquire such rights as are necessary to maintain control over such areas by negotiations with the owner of the lands affected. When such rights cannot be acquired through reasonable negotiations, the department is hereby empowered to exercise the right of eminent domain to the same extent and with the same limitations as is applicable to other public purposes set forth in R.S. 19:1 et seq.

E. All emergency easements and access routes are to be continued in effect during the term of the emergency until all rights sought under said eminent domain proceedings have been finally vested thereunder unto the state.

F. In all cases where the state acquires property rights either amicably or by eminent domain from any person against whom a claim has been asserted who owns or possesses rights in the declared pollution source, payment of all monies for said acquisition shall be withheld until such time as that person's liability has been finally resolved. All funds withheld shall be utilized to offset the liabilities assessed.

G. Nothing in this Section shall be construed to deny or limit access to the pollution source by the secretary or his authorized agents for the purposes of carrying out the provisions of this Subtitle and as provided in other applicable provisions of law.

Added by Acts 1980, No. 194, §6. Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2037 - Repealed by Acts 1999, No. 303, 3, eff. June 14, 1999.

§2037. Repealed by Acts 1999, No. 303, §3, eff. June 14, 1999.



RS 30:2038 - Degradable or recyclable plastics; state agencies

§2038. Degradable or recyclable plastics; state agencies

A.(1) In order to enhance the beauty and quality of our environment; conserve and recycle our natural resources; prevent the spread of disease and the creation of nuisances; protect the public health, safety, and welfare; and provide a coordinated statewide solid waste resource recovery and management program, the legislature finds that inefficient and improper methods of managing solid waste create hazards to public health, cause pollution of air and water resources, constitute a waste of natural resources, have an adverse effect on land values, and create public nuisances. Problems of solid waste management have become a matter statewide in scope and necessitate state action to promote more efficient methods of solid waste collection and disposal. The economic and population growth of our state and the improvements in the standard of living enjoyed by our population have required increased industrial production together with related commercial and agricultural operations to meet our needs, which have resulted in a rising tide of unwanted and discarded materials. The failure or inability to economically recover material and energy resources from solid waste results in the unnecessary waste and depletion of our natural resources, and, therefore, maximum resource recovery from solid waste and maximum recycling and reuse of such resources must be considered goals of the state.

(2) It is declared to be the purpose of this Section to provide a program for state agencies to use degradable or recyclable plastics in the most economically feasible, cost-effective, and environmentally safe manner the storage, collection, transport, separation, processing, recycling, and disposal of solid waste in order to protect the public safety, health, and welfare and enhance the environment for the people of this state.

B. State agencies are hereby requested and authorized to use in their daily operations degradable or recyclable plastic materials in those instances when it is appropriate and economically feasible. Any such agency shall consult with the Department of Environmental Quality to determine the degradable or recyclable plastic materials available to be used.

C. The Department of Environmental Quality is hereby directed upon request by a state agency to assist in that agency's use of degradable or recyclable plastics where appropriate and economically feasible. The Department of Environmental Quality shall provide a plan for use of degradable or recyclable plastics to any state agency requesting assistance to convert to the use of degradable or recyclable plastics.

Acts 1989, No. 572, §1, eff. July 6, 1989.



RS 30:2039 - Recordation of notice of solid or hazardous waste site by landowner

§2039. Recordation of notice of solid or hazardous waste site by landowner

A. If a landowner has actual or constructive knowledge that his property:

(1) Has been used for the disposal of hazardous waste or as a solid waste landfill, except as provided in rules, and such wastes remain on the property, and if recording of the notice provided for herein is required by the Louisiana Solid Waste Regulations or the Louisiana Hazardous Waste Regulations; or

(2) Has been identified by the department as an inactive or abandoned solid waste landfill or hazardous waste site,

he shall cause notice of the identification of the location of the waste site to be recorded in the mortgage and conveyance records of the parish in which the property is located. Such notice shall be made in a form approved by the secretary and within the time specified by the secretary. If a landowner fails or refuses to record such notice, the secretary may, if he determines that the public interest requires, and after due notice and an opportunity for a hearing has been given to a landowner, cause such notice to be recorded. The clerk of court shall forward to the Department of Environmental Quality a copy of each notice recorded by a landowner in accordance with this Subsection.

B.(1) If any person wishes to remove such notice, he shall notify the secretary prior to requesting the removal from the clerk of court in the parish where the property is located. The request shall specify the facts supporting removal of the notice, including any evidence that the waste no longer poses a potential threat to health or the environment. Upon finding that the waste no longer poses a potential threat to health or the environment, the secretary shall approve removal of the notice.

(2) If approval is granted by the secretary, the request may be made by affidavit to the clerk of court for the removal of the notice and it shall be removed. Within ten days after removal, the clerk of court shall send a notice of the removal to the secretary. If the secretary objects to the removal of such notice, or fails to make a final determination upon the request within ninety days, the person desiring to have the notice removed may petition the court in the parish where the property is located for removal of the notice and after a contradictory hearing between the landowner, the clerk of court, and the secretary or his designee, the court may grant such relief upon adequate proof by the petitioner that the property no longer contains the waste which may pose a potential threat to health or to the environment.

C. This Section shall not apply to any facility which is operating under a permit issued by the department until such time as such notice is required by an order of the secretary, by a permit, or by rule or regulation applicable to such facility.

D. The failure of a landowner to file the required notice may constitute grounds for an action in redhibition under the applicable provisions of Civil Code Articles 2520 et seq., unless the purchaser has actual or constructive knowledge that the property has been used for such purposes.

E. Any action under this Section must be commenced within one year from the date the purchaser first knows of the existence of the fact which gives rise to the action, but in any event within three years of the date upon which the purchaser acquired his ownership interest in the property. Venue shall be in any parish in which the property or any portion thereof is located.

Acts 1990, No. 505, §§1, 2; Acts 1991, No. 851, §1.



RS 30:2040 - Siting disposal facilities in Rapides Parish

§2040. Siting disposal facilities in Rapides Parish

The secretary shall not authorize or permit within Rapides Parish any new commercial solid or hazardous waste disposal facility or new commercial solid waste or sanitary landfill within two miles of the corporate limits of any municipality or the nearest boundary line of any property on which is located a public elementary or secondary school or health care facility licensed by the state.

Acts 1990, No. 1037, §1.

{{NOTE: SEE ACTS 1990, NO. 1037, §2.}}



RS 30:2040.1 - Siting disposal facilities near Acadiana Regional Airport

§2040.1. Siting disposal facilities near Acadiana Regional Airport

The secretary shall not authorize or permit a residential or commercial solid waste disposal facility or a construction and demolition debris solid waste disposal facility within ten thousand feet of the Acadiana Regional Airport operations area if such facility will not be in compliance with local zoning ordinances. Such zoning ordinances shall comply with any United States Department of Transportation, Federal Aviation Administration order, regulation, circular, safety guideline, recommendation, or other official document pertaining to aviation safety and land use.

Acts 2010, No. 665, §1.



RS 30:2041 - Repealed by Acts 1997, No. 123, 2.

§2041. Repealed by Acts 1997, No. 123, §2.



RS 30:2042 - Payment under protest

§2042. Payment under protest

A. Any person protesting the payment of any amount found due by the secretary shall remit to the secretary the amount found to be due and at that time shall give the secretary notice of intention to file suit for the recovery of such fee, or the portions thereof which are protested.

B. Upon receipt of this notice, the amount remitted shall be placed in an escrow account and held by the secretary or his duly authorized representative for a period of thirty days. If suit is filed for recovery of the fee within the thirty-day period, the funds in the account shall be further held pending the outcome of the suit. If the person protesting the fee prevails, the secretary shall refund the amount to the claimant, with interest at the rate established pursuant to Civil Code Article 2924(B)(3) from the date the funds were received by the secretary to the date of such refund. Payments of interest authorized by this Subsection shall be made from funds derived from current collections of the fee to be refunded.

C. This Section shall afford a legal remedy and right of action in the Nineteenth Judicial District Court for full and complete adjudication of any and all questions arising in the enforcement of fees established under this Subtitle as to the legality of the fee or the method of enforcement thereof. In such action, service of process upon the secretary shall be sufficient service, and he shall be the sole necessary and proper party defendant in any such action.

Acts 1993, No. 118, §1.



RS 30:2043 - Public records; forms and methods; electronic signatures

§2043. Public records; forms and methods; electronic signatures

A. Notwithstanding any other provision of law to the contrary, any public record maintained by the department may be kept in any written, photographic, microfilm, or other similar form or method, or may be kept by any magnetic, electronic, optical, or similar form of data compilation which is approved for such use in a rule promulgated by the department. No such magnetic, electronic, optical, or similar form of data compilation shall be approved unless it provides reasonable safeguards against erasure or alteration.

B. The department may, at its discretion, cause any public record maintained by it or any part thereof to be microfilmed, or otherwise reproduced, in order to accomplish efficient storage and preservation of such records.

C. A certified copy of a public record maintained by the department shall be deemed to be an original for all purposes and shall be admissible in evidence in all courts or administrative agencies as if it were the original.

D. Subject to such guidelines and limitations as may be promulgated by the department, electronic signatures and the use of electronic documents are hereby authorized. In accordance with such regulations promulgated by the department, an electronic document shall be considered to be "in writing" for the purpose of this Subtitle and may be used to satisfy any requirement otherwise required by this Subtitle. An electronic document is any document in electronic, magnetic, optical or other format, except an audio recording, used to create, transfer, approve, or store the document for subsequent retrieval.

E. The department shall promulgate rules to regulate the use of electronic signatures and electronic documents. Such rules may include limitations upon the use of electronic documents and which documents may be signed electronically.

Acts 1999, No. 350, §1, eff. June 16, 1999; Acts 2001, No. 1032, §11.



RS 30:2050.1 - Enforcement; policies; list; legal review

CHAPTER 2-A. ENFORCEMENT PROCEDURE

AND JUDICIAL REVIEW

§2050.1. Enforcement; policies; list; legal review

A. The secretary shall establish policies and procedures to address violations of this Subtitle in a formal and consistent manner.

B.(1) The secretary shall maintain a list of all notices of violations, compliance orders, and penalty assessments issued in the preceding three months. The list shall be updated monthly.

(2)(a) On a periodic basis, the secretary shall mail a copy of the list, either separately or as part of a department publication, to persons who request that they be placed on the mailing list.

(b) The secretary shall publish a list of proposed beneficial environmental projects that have been agreed to by the department and the respondent, including those that are currently out for public comment, on the department's website. The list of proposed beneficial environmental projects shall reflect a cumulative year's record.

C. The chief legal officer shall review each proposed compliance order, penalty assessment, suspension of a permit, emergency cease and desist order, settlement or compromise, and other proposed final enforcement action for legal sufficiency.

D. A penalty assessment and a compliance order may be consolidated.

E. The failure of the secretary to perform the duties imposed by this Section shall not affect the validity of any enforcement action.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 1197, §1.



RS 30:2050.2 - Enforcement; compliance orders

§2050.2. Enforcement; compliance orders

A. When information indicates that a violation has occurred, is occurring, or is about to occur, the assistant secretary for the office of environmental compliance may issue a notice of violation or a compliance order within ten days after the completion of the investigation of the violation. Any notice of violation shall describe with reasonable specificity the nature of the violation and shall advise the respondent that further enforcement action may be taken if compliance is not promptly achieved. The assistant secretary shall notify the respondent of the issuance of the notice of violation or compliance order.

B. A compliance order shall:

(1) Describe with reasonable specificity the nature of the violation.

(2) Establish a time period for achieving compliance with the requirements of this Subtitle.

(3) Notify the respondent of the right to an adjudicatory hearing.

(4) Advise the respondent that civil penalties may be assessed for a violation.

C. The compliance order becomes a final enforcement action when the period of time for filing a request for an adjudicatory hearing lapses without a request being filed.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2050.3 - Enforcement; notice of violation; penalties

§2050.3. Enforcement; notice of violation; penalties

A. The secretary shall establish criteria for the assessment of reasonably consistent department-wide penalties based upon the factors enumerated in this Subtitle. If criteria for a particular violation are not established, the secretary or the assistant secretary for the office of environmental compliance shall exercise discretion in applying the factors enumerated in this Subtitle on the basis of available information.

B.(1) When the assistant secretary determines that a violation has occurred for which an assessment of a penalty is under consideration, the assistant secretary shall notify the respondent.

(2) The notice shall describe with reasonable specificity the nature of the violation and shall advise the respondent that the assessment of a penalty is under consideration.

(3) Written comments may be filed with the assistant secretary regarding the alleged violation and a possible penalty.

C.(1) The assistant secretary may issue a penalty assessment ten days after notice of the violation has been given to the respondent. The assistant secretary shall notify the respondent of the assessment.

(2) A notice of penalty shall:

(a) Describe, with reasonable specificity, the violation that gives rise to the penalty.

(b) Indicate the amount of the penalty.

(c) Notify the respondent of the right to an adjudicatory hearing.

D. The penalty assessment is a final enforcement action when the period of time for filing a request for an adjudicatory hearing lapses without a request being filed.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2050.4 - Enforcement; adjudicatory hearing; public comment

§2050.4. Enforcement; adjudicatory hearing; public comment

A. The respondent has the right to an adjudicatory hearing on a disputed issue of material fact or of law arising from a compliance order or a penalty assessment. This right may be exercised by filing a written request with the secretary.

B. An aggrieved person other than the respondent, may request in writing an adjudicatory hearing on a disputed issue of material fact or of law arising from the compliance order or penalty assessment. The secretary may grant the request when equity and justice require it.

C. When the request for an adjudicatory hearing raises an issue of law only, the secretary may limit the parties to the presentation of oral or written arguments. When the request for an adjudicatory hearing raises an issue of material fact, the scope of the hearing may be limited to the disputed issue of material fact.

D. A request for an adjudicatory hearing shall specify the provisions of the order or assessment on which the hearing is requested and shall briefly describe the basis for the request. The secretary may require the aggrieved person to supplement the specification or description.

E. A request for an adjudicatory hearing must be filed within thirty days after notice to the respondent of the compliance order or penalty assessment. Within thirty days after the filing of the request, the secretary shall notify the person requesting an adjudicatory hearing that the request has been granted or denied unless the secretary and the applicant have mutually agreed to enter into dispute resolution discussions in accordance with Subsection J of this Section.

F. The secretary may grant an untimely request for an adjudicatory hearing when the secretary determines that the untimeliness results from excusable neglect. The decision of the secretary to grant or to deny an untimely request is not subject to judicial review.

G.(1) If the secretary grants the hearing within the time provided for in Subsection E, the matter shall proceed pursuant to the applicable rules of the department and the Administrative Procedure Act.

(2) If the secretary denies the hearing within the time provided for in Subsection E, an applicant appealing the decision of the secretary shall, within thirty days from the date of notice of the denial, file an application for de novo review of the secretary's denial in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

(3) If within the time provided for in Subsection E, the secretary has not granted or denied the hearing, or if the secretary and the applicant have not mutually agreed, in writing, to engage in dispute resolution discussions, then this inaction by the secretary shall be deemed to be a denial of the applicant's request for hearing and the applicant seeking de novo review of the secretary's decision shall, within thirty days after the expiration of the time period provided in Subsection E, file an application for de novo review of the secretary's denial in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

H.(1) When a request for an adjudicatory hearing relates only to a provision of the compliance order or the penalty assessment, the secretary may order compliance or may assess a penalty as to those provisions on which a hearing is not requested.

(2) An action by the secretary under this Subsection is a final enforcement action.

I. Prior to the adjudicatory hearing, written public comments regarding the proposed compliance order or penalty assessment may be filed with the assistant secretary for the office of environmental compliance. The assistant secretary shall make the public comments available to the parties to the adjudicatory hearing.

J.(1) If the secretary and the applicant mutually agree to enter into dispute resolution discussions, they shall execute a written agreement prior to the expiration of the time provided for in Subsection E. The secretary and the applicant shall mutually select, or may extend, the expiration date for conducting the dispute resolution discussions, provided however that the time period does not exceed one year from the date the parties first execute a written agreement.

(2) All disputes that are resolved shall be reduced to writing. Either party may withdraw from the resolution process by sending a written notice of withdrawal, certified mail, return receipt requested, to the other party. If the dispute is not resolved within the time period agreed upon, within the one-year maximum, or by the date of the withdrawal of either party, the secretary shall, within thirty days, notify the person requesting an adjudicatory hearing that the request has been granted or denied.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 1197, §1.



RS 30:2050.5 - Enforcement; final action

§2050.5. Enforcement; final action

A. The obligations imposed by an order or assessment are enforceable when the order or assessment becomes a final enforcement action.

B. The obligations imposed by a compliance order concerning a community sewer system are enforceable when notice thereof is given to the respondent in accordance with R.S. 30:2050.23. When an adjudicatory hearing on such compliance order has been requested and granted pursuant to R.S. 30:2050.4, such compliance order, or any portions thereof, may be stayed by an administrative law judge in the Division of Administrative Law, Department of Civil Service, pending the outcome of the adjudicatory hearing. When de novo review of a community sewer system compliance order has been applied for and granted by the Nineteenth Judicial District Court pursuant to R.S. 30:2050.4(G), such compliance order, or any portion thereof, may be stayed by a judge of said court, pending the outcome of the de novo review. Such a stay may be issued only upon a showing that failure to comply with the community sewer system compliance order will result in no risk of harm to human health or the environment.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1997, No. 16, §1; Acts 1999, No. 1007, §1.



RS 30:2050.6 - Enforcement; informal procedures

§2050.6. Enforcement; informal procedures

A. The secretary may establish informal procedures for compliance orders and penalty assessments by rules adopted in accordance with the Administrative Procedure Act. The rules shall specify those types of compliance orders and penalty assessments for which an informal proceeding is adequate to protect the public interest. Informal procedures may be employed only with the consent of the respondent.

B. Rules issued under this Section shall, at a minimum, provide for each of the following:

(1) An affidavit or other document to establish that a violation occurred.

(2) Notice to the respondent of the evidence relied upon to establish the violation.

(3) An opportunity for the respondent to present oral, documentary, and physical evidence in opposition to the order or assessment.

(4) An opportunity for members of the public to file written comments regarding the contested order or assessment and to attend the informal hearing if one is held.

(5) Inclusion of the final enforcement action on the public list.

C. An informal proceeding is not governed by the procedures of this Chapter for adjudicatory hearings or the adjudication provisions of the Administrative Procedure Act.

D. A compliance order or penalty assessment issued upon conclusion of an informal proceeding is a final enforcement action.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.7 - Enforcement; settlement or compromise

§2050.7. Enforcement; settlement or compromise

A. Except as otherwise provided herein, the secretary, with the concurrence of the attorney general, may settle or resolve as deemed advantageous to the state any suits, disputes, or claims for any penalty under any provision of this Subtitle or the regulations or permit terms and conditions applicable thereto. The concurrence of the attorney general is not required for the secretary to settle or resolve (1) a suit, dispute, or claim in regard to a compliance order or (2) any part of a suit, dispute, or claim insofar as it regards a compliance order.

B. Before signing a settlement or compromise, the secretary shall invite and receive written public comment on the proposed settlement agreement or compromise during the forty-five days following notice to the attorney general.

C. The secretary shall give notice of the proposed settlement or compromise to a person who has requested notice of the proposed settlement or compromise and shall require the respondent to publish a notice of the settlement or compromise in the official journal of the parish governing authority for the parish in which the violation that gives rise to the order or assessment occurred. The secretary may also require the respondent to publish the notice of the settlement or compromise in any other newspaper of general circulation in the area where the violation that gives rise to the order or assessment occurred.

D. The secretary may hold a public hearing regarding a proposed settlement or compromise when either of the following conditions is satisfied:

(1) A written request for a public hearing has been filed by twenty-five persons, by a governmental subdivision or agency, or by an association having not less than twenty-five members who reside in the parish in which the facility is located.

(2) The secretary finds a significant degree of public interest in the settlement or compromise.

E.(1) Notwithstanding the provisions of R.S. 30:2205, the secretary may enter into settlements of civil penalty assessments which allow the respondent to perform beneficial environmental projects or provide for the payment of a cash penalty to the state, or both. Such settlements shall be considered a civil penalty for tax purposes.

(2)(a) Settlements provided for under this Section shall be submitted to the attorney general for his approval or rejection. The settlement shall be accompanied by the underlying enforcement action, a description of any beneficial environmental project which is an element of such settlement, and a justification for the settlement. Approval or rejection by the attorney general of any settlement shall be in writing with a detailed written reason for rejection.

(b) Reasons for rejection shall be failure of the department to follow and adhere to the Louisiana Environmental Quality Act, the regulations promulgated thereunder, or any other constitutional, statutory, or regulatory provisions.

(c) The attorney general shall make any request for additional information concerning the terms and condition of the settlement within thirty days of receiving the request for approval or rejection. Within thirty days of a request for additional information by the attorney general, the department shall provide its responses to such request.

(d) The secretary may execute the proposed settlement without the approval of the attorney general if the attorney general does not give written notice to the secretary of his rejection of the settlement within ninety days after receiving the proposed settlement.

(3) The secretary shall adopt and promulgate rules and regulations in accordance with the provisions of the Administrative Procedure Act to implement a program for allowing the performance of beneficial environmental projects. Such rules and regulations shall define the parameters of beneficial environmental projects, consistent with federal law, regulations, and policies and shall include environmental mitigation as an aspect of all such authorized projects. The secretary shall prepare and submit to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment no later than March first an annual report on any beneficial environmental projects allowed by the secretary as part of any settlements of civil penalty assessments.

(4) Notwithstanding the provisions of R.S. 30:2015, 2031, and 2205, the secretary may enter into settlements of any suits, disputes, or claims for any penalties that require the payment of money by the respondent to the Central States Air Resources Agencies Association (CENSARA) or the Southern Environmental Enforcement Network (SEEN). Any such settlements shall require that CENSARA or SEEN utilize such money only for specified studies or other projects directly benefitting the state of Louisiana. Any such payment shall be considered a civil penalty for tax purposes.

F. Any settlement of civil penalty assessments which allows the respondent to perform beneficial environmental projects as provided in Subsection E of this Section and that result from enforcement actions occurring at facilities owned or operated by a port commission shall consider giving preference to those beneficial environmental projects that directly impact facilities owned or operated by the affected port commission provided that the port is not responsible for the violation.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 1184, §1, eff. July 9, 1999; Acts 2001, No. 252, §1; Acts 2003, No. 165, §1; Acts 2008, No. 580, §2.



RS 30:2050.8 - Enforcement; cease and desist orders

§2050.8. Enforcement; cease and desist orders

A. When a violation that is endangering or causing significant damage to public health or the environment is occurring or is about to occur, the secretary may issue a cease and desist order to protect public health or the environment.

B. A cease and desist order shall:

(1) Describe with specificity the activity occurring at the facility or the site that is endangering or causing significant damage to public health or the environment.

(2) Identify the specific threat to public health or the environment that the activity presents.

(3) Specify the measures that the owner or operator of the facility or the site is directed to undertake immediately in order to abate or to eliminate the danger or the damage to public health or the environment.

C. A cease and desist order is effective upon the signing of the order. The respondent shall comply with the order immediately upon receiving knowledge of the order.

D. A cease and desist order expires in fifteen days, unless terminated earlier by the Nineteenth Judicial District Court.

E. The secretary may file an action in a district court for injunctive relief at the expiration of the cease and desist order. The secretary must establish that a violation is occurring or is about to occur and that the violation is endangering or causing significant damage to public health or the environment. Security is not required. All other provisions of law relative to injunctive relief apply.

F.(1) An action for injunctive relief against a cease and desist order shall be brought in the Nineteenth Judicial District Court. Exhaustion of administrative remedies is not a prerequisite to judicial review.

(2) The party bringing an action under this Subsection has the burden of demonstrating, by clear and convincing evidence, that the activity specified in the cease and desist order is not endangering or causing significant damage to public health or the environment.

G. A cease and desist order is not subject to administrative review.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 1184, §1, eff. July 9, 1999.



RS 30:2050.9 - Enforcement; abandonment

§2050.9. Enforcement; abandonment

A compliance order or a penalty assessment is abandoned when the department fails to take any steps to obtain final enforcement action for a period of two years after the issuance of an order or an assessment.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.10 - Declaratory rulings

§2050.10. Declaratory rulings

A. The secretary shall adopt procedures for the issuance of declaratory rulings on significant matters. The rules must provide for:

(1) The form, content, and filing of a petition for a declaratory ruling.

(2) The procedural rights of the person seeking a declaratory ruling.

(3) The disposition of the petition.

(4) A fee, to be paid by the petitioner, sufficient to defray the expenses of issuing the ruling.

(5) Concurrence as to legal sufficiency by the chief legal officer.

(6) A requirement that the secretary shall maintain, in a place accessible to the public, a list of all petitions for declaratory rulings that have been filed. The list shall identify the petitioner, the matter to be decided and, when applicable, the location of the activity or facility which is the subject of the petition.

(7) The right of intervention by aggrieved persons.

B. A person having a real and actual interest in the matter for which a declaratory ruling is sought may petition the secretary for a declaratory ruling. The secretary may issue a declaratory ruling as to the applicability of a statute or rule to facts established by affidavit.

C. The secretary shall decide within sixty days after the filing of a petition whether a declaratory ruling will be issued. If the secretary determines that a declaratory ruling should not be issued, the petitioner may then proceed under the provisions of the Administrative Procedure Act authorizing an action for a declaratory judgment to determine the validity or applicability of a rule or under the provisions of the Code of Civil Procedure authorizing an action for a declaratory judgment.

D. The secretary shall maintain, in a place accessible to the public, a list of petitions for declaratory rulings and of declaratory rulings, and an index to the list.

E. The secretary shall notify the petitioner, an intervenor, and a person who requested notice and provided an address.

F. A declaratory ruling is a final agency action.

G. The secretary may prospectively reverse or modify the declaratory ruling after notice to the petitioner in accordance with rules governing such proceedings.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2050.11 - Adjudicatory hearings, in general; intervention; withdrawal; public hearing

§2050.11. Adjudicatory hearings, in general; intervention; withdrawal; public hearing

A. An adjudicatory hearing shall be conducted in accordance with the procedures prescribed in the Administrative Procedure Act.

B. An aggrieved person has the right to intervene as a party in an adjudicatory hearing when the intervention is unlikely to unduly broaden the issues or to unduly impede the resolution of the matter under consideration.

C.(1) An applicant, a respondent, or other aggrieved person may withdraw a request for an adjudicatory hearing at any time.

(2) If all requests are withdrawn, the preliminary permit decision, compliance order, or penalty assessment becomes a final permit or enforcement action.

D. When a public hearing is held in conjunction with an adjudicatory hearing, the former shall precede the latter.

E. The record of the public hearing held in conjunction with an adjudicatory hearing shall be made available to the parties to the adjudicatory hearing.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.12 - Public hearing; location; public comment; transcript

§2050.12. Public hearing; location; public comment; transcript

A. A public hearing may be held in conjunction with an adjudicatory hearing. It shall be conducted in an orderly and expeditious manner.

B. A hearing held under this Section shall be held in the parish in which the activity that gives rise to the hearing has occurred, is occurring, or may occur.

C. Members of the public may present their oral statements, views, recommendations, opinions, and information at a hearing under this Section. They may file written statements and other documents such as charts, data, tabulations, and recommendations with the person conducting the hearing during the public hearing or after the hearing until the record of the hearing is closed.

D. The proceedings of the hearing shall be recorded and either a copy of the recording or a verbatim transcript recording shall be filed in the record of the hearing. All written statements, and other documents such as charts, data, tabulations, and recommendations filed with the person conducting the hearing shall be entered into the record of the hearing.

E. The presiding officer shall prepare a summary or report of the hearing and file it in the record of the hearing.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.13 - Hearing officers; employment

§2050.13. Hearing officers; employment

The secretary may employ one or more hearing officers to perform such duties relative to adjudications as the secretary assigns to them. A hearing officer shall be a full-time employee in the classified service of the state.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.14 - Hearing officers; qualifications; ethical standards

§2050.14. Hearing officers; qualifications; ethical standards

A. A hearing officer for an adjudicatory hearing shall:

(1) Have a general knowledge of the contaminants, wastes, and other materials whose interactions with the environment are regulated by this Subtitle.

(2) Have a general knowledge of the provisions of this Subtitle and of the rules issued under this Subtitle.

(3) Be licensed and admitted to practice law by the Supreme Court of the state of Louisiana and have been actively engaged in the practice of law in this state for a minimum of five years.

(4) Hold no public office of or employment by the state or any political subdivision of the state, or any local governmental entity, except an institution of higher education.

B. A hearing officer shall comply with the Code of Governmental Ethics. The secretary may prescribe provisions of the Code of Judicial Conduct or other relevant ethical standards that apply to hearing officers.

C. The secretary shall adopt rules supplementary to the rules of the State Civil Service Commission to instill public confidence that the department's administrative direction regarding matters such as appointment, classification, promotion, pay, tenure, discipline, removal, hours of duty, travel, parking space, office space and equipment, office procedures, staff assistance, organizational structure, and performance evaluation is not used to influence the decision or recommendation of a hearing officer.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.15 - Hearing officers; powers; contemptuous conduct

§2050.15. Hearing officers; powers; contemptuous conduct

A. A hearing officer for an adjudicatory hearing shall have the power to:

(1) Administer oaths and affirmations.

(2) Receive acknowledgments and affidavits.

(3) Order depositions be taken.

(4) Hold conferences for the settlement or simplification of a matter.

(5) Issue subpoenas requiring the attendance and giving of testimony by witnesses and the production of documentary and other physical evidence.

(6) Dispose of interlocutory matters.

(7) Conduct and regulate the course of an adjudicatory hearing, rule on offers of proof, receive admissible evidence, make findings of fact and conclusions of law, make recommendations, issue orders, and render decisions.

(8) Conduct public hearings held in conjunction with an adjudicatory hearing.

(9) Exercise any other power conferred by the Administrative Procedure Act.

(10) Exercise any other power conferred by law.

B.(1) When a party, the representative of a party, or a witness in an adjudicatory hearing refuses to comply with an order of the hearing officer or acts contemptuously toward the hearing officer, the secretary or a party may apply by summary process to the district court for an appropriate order.

(2) The hearing officer may certify the acts that constitute refusal to obey an order or contemptuous conduct to the attorney general who shall apply on behalf of the hearing officer by summary process to the district court for an appropriate order.

(3) The court shall preferentially hear an application and enter such order as the court deems proper.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.16 - Hearing officers; orders, recommendations, decisions

§2050.16. Hearing officers; orders, recommendations, decisions

A. A hearing officer shall file orders issued and recommendations or decisions rendered by the hearing officer at the conclusion of the hearing in the record of adjudication and with the secretary. The hearing officer shall give notice to each party or the party's counsel of record of such order, recommendation, or decision.

B. An order or decision of a hearing officer becomes final thirty days after the last notice is given, without a request for administrative review being filed. However, the secretary may reserve the right to make the final decision.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.17 - Hearing officers; administrative review by secretary

§2050.17. Hearing officers; administrative review by secretary

A. A party may only seek review of an order, decision, or ruling of a hearing officer by requesting an administrative review by the secretary. Judicial review of specified interlocutory orders or rulings is governed by R.S. 30:2050.18.

B. A request for administrative review shall specify the grounds upon which review is requested.

C. Upon timely filing of a request for administrative review, the secretary shall either grant or deny the request within thirty days. The secretary may deny the request or grant the request on one or more of the specified grounds. If the request for administrative review is granted, the secretary shall establish a reasonable briefing schedule considering the exigency of the circumstances.

D. When the secretary denies the request for administrative review, the order, decision, or ruling is final.

E. When the request for administrative review is granted, the secretary may take any of the following actions:

(1) Render an order, decision, or ruling as is supportable by the record.

(2) Remand the matter for a new hearing to receive additional evidence.

(3) Remand the matter with other instructions.

F. The secretary shall render an order, decision, or ruling no later than sixty days after the request for administrative review is granted, except in a matter of such complexity that the secretary determines an additional sixty days is necessary for the review.

G. Motions to reconsider a final order, decision, or ruling of the secretary shall be filed within ten days after notice of the final order, decision, or ruling. Every such motion must set forth the matters claimed to have been erroneously decided and the nature of the alleged errors. Motions for reconsiderations shall be directed to, and decided by, the secretary and filed with the hearings division.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.18 - Hearing officers; interlocutory order or ruling; judicial review

§2050.18. Hearing officers; interlocutory order or ruling; judicial review

A.(1) Upon request of a party, the hearing officer may certify an interlocutory order or ruling for direct review by the Nineteenth Judicial District Court when both of the following conditions are satisfied:

(a) The issue involves an important procedural or evidentiary matter on which a substantial difference of opinion exists.

(b) Immediate judicial review will materially advance the conclusion of the proceeding or judicial review after the final order or decision would be inadequate.

(2) An application for judicial review of a certified interlocutory order or ruling must be filed with the court within five days of the certification.

(3) An application for judicial review of the hearing officer's refusal to certify an interlocutory order or decision must also be filed with the court within five days after notice of the refusal. The court may decide the issue sought to be reviewed if it determines that the decision of the hearing officer to refuse to certify the interlocutory order or ruling is not supported and sustainable by a preponderance of evidence as determined by the reviewing court. In the application of this rule, the court shall make its own determination and conclusions of fact by a preponderance of evidence based upon its own evaluation of the record reviewed in its entirety upon judicial review. In the application of the rule, where the agency has the opportunity to judge the credibility of witnesses by first-hand observation of demeanor on the witness stand and the reviewing court does not, due regard shall be given to the agency's determination of credibility issues.

(4) The court shall preferentially consider and decide an interlocutory order or ruling certified for review or an application for review of a hearing officer's refusal to certify an interlocutory order or ruling.

B. For good cause, a hearing officer may stay the hearing when an application for judicial review of an interlocutory order or ruling has been filed with the court.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996; Acts 1996, 1st Ex. Sess., No. 86, §1.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.19 - Order or decision of the secretary

§2050.19. Order or decision of the secretary

A final order or decision of the secretary regarding a permit, compliance order, or penalty assessment shall designate those portions of the record of adjudication on which the secretary relied and shall include findings of fact and conclusions of law.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.20 - Record of decision

§2050.20. Record of decision

For matters not handled by the division of administrative law, within the Department of State Civil Service, the secretary shall adopt rules requiring that the record of a decision be assembled in a uniform and consistent order.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1997, No. 17, §1.



RS 30:2050.21 - Judicial review; appeal

§2050.21. Judicial review; appeal

A. An aggrieved person may appeal devolutively a final permit action, a final enforcement action, or a declaratory ruling only to the Nineteenth Judicial District Court. A petition for review must be filed in the district court within thirty days after notice of the action or ruling being appealed has been given. The district court shall grant the petition for review.

B. The district court shall promulgate rules of procedure to be followed in taking and lodging appeals.

C. The department shall not be required to file an answer to the petition for review.

D. In matters not submitted to the division of administrative law, Department of Civil Service, the department shall transmit to the reviewing court the original or a certified copy of the entire record of the decision or action under review within sixty days after service of the petition on the department, or within further time allowed by the court. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

E. If, before the date set for hearing, application is made to the court for leave to present additional information, and it is shown to the satisfaction of the court that the additional information is material and that there was good cause for failure to present it in the proceedings before the department, the court may order that the additional information be taken before the department upon conditions determined by the court. The department may modify its findings and decision by reason of the additional information and shall file that information and any modifications, new findings, or decisions with the reviewing court.

F. The provisions of R.S. 49:964(F) and (G), including the standard of review, shall apply to appeals provided in this Section.

G. Judicial review, appeals, and other proceedings for injunctive relief regarding environmental permits needed for construction or operation of new facilities or modification of existing facilities, shall be decided by the court summarily and by preference. In no case shall the date for a final decision on the merits of such review or appeals extend beyond the ninetieth day after receipt by the court of the record for adjudication. The court in its discretion may issue further orders consistent with the Code of Civil Procedure to carry out the summary mandate of such reviews or appeals.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996; Acts 1997, No. 857, §1, eff. July 10, 1997; Acts 1997, No. 1143, §1; Acts 2013, No. 108, §1, eff. June 5, 2013.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.22 - Judicial review; appeal; stays

§2050.22. Judicial review; appeal; stays

A. A respondent may also appeal a penalty assessment suspensively.

B. The filing of an appeal does not stay a compliance order, a final permit action, or a declaratory ruling. However, the secretary may grant, or the court may order, a stay with appropriate terms. The court may order a stay of a final permit action only after notice to the department and the permittee and an opportunity for a hearing on the requested stay.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996; Acts 2013, No. 108, §1, eff. June 5, 2013.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.23 - Notice

§2050.23. Notice

A.(1) Notice to an applicant for a permit, a respondent, a petitioner for a declaratory ruling, or a party to an adjudicatory hearing shall be given by certified mail return receipt requested.

(2) Notice to other persons shall be given by ordinary mail.

(3) In all cases, notice may be given by delivery.

B. When a party is represented by an attorney or has appointed an agent for service of process, notice may be given to the attorney or the agent.

C.(1) Notice to an applicant for a permit, a respondent who is a party, an intervenor, a petitioner for a declaratory ruling, or a person who submits a written comment shall be given at the address in the application, the request for a hearing, the request for an intervention, the petition, or the comment.

(2) Notice to a respondent prior to becoming a party may be given at the address of the respondent's agent for service of process, or an address filed by the respondent with the secretary of state or with the department.

D. Notice given by certified mail return receipt requested is effective when delivered or tendered if delivery is refused. Notice given by ordinary mail is effective when mailed. Notice given by delivery is effective when delivered or tendered if delivery is refused.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.24 - Subpoenas and witnesses; fees; expenses; notice

§2050.24. Subpoenas and witnesses; fees; expenses; notice

A. The secretary shall establish fees to be paid by the party for whom a subpoena is issued. The fees shall be sufficient to defray fees and expenses due a witness in a civil proceeding and to reimburse the department for administrative costs of issuing and serving subpoenas.

B. Notice of a subpoena may be given by certified mail return receipt requested or by other means authorized by law.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.25 - Powers of the secretary

§2050.25. Powers of the secretary

A. The secretary shall adopt rules of procedure implementing the provisions of this Chapter and the applicable provisions of the Administrative Procedure Act.

B. The secretary may act personally regarding matters on which this Subtitle authorizes an assistant secretary to act.

C. A delegation by the secretary of authority to a hearing officer, a deputy secretary, or an assistant secretary shall be in writing and maintained in a designated place in the department. A delegation is effective until revoked in writing.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.26 - Duties of assistant secretary

§2050.26. Duties of assistant secretary

The assistant secretaries may not delegate the duties assigned to them by this Subtitle which require the exercise of deliberative discretion.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.27 - Computation of time

§2050.27. Computation of time

The computation of a time period allowed or prescribed in this Chapter is governed by Code of Civil Procedure Article 5059.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.28 - Applicability of the Administrative Procedure Act

§2050.28. Applicability of the Administrative Procedure Act

The provisions of this Chapter are supplementary to those of the Administrative Procedure Act and are applicable specifically to the subject matter of agency proceedings within the department and judicial review by appeal of those agency proceedings. In the event of conflict between the provisions of this Chapter and those of the Administrative Procedure Act or other laws, the provisions of this Chapter shall prevail. If this Chapter does not expressly or impliedly provide for a particular situation, the Administrative Procedure Act or other laws are applicable.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996.



RS 30:2050.29 - Mandamus

§2050.29. Mandamus

Except for those situations in which R.S. 30:2024(C) and R.S. 30:2050.4(G) apply, whenever this Chapter specifies a deadline for the secretary or authorized assistant secretary to act on a particular matter and the secretary or authorized assistant secretary fails to act by such deadline, then any adversely affected party has the right to a writ of mandamus from the Nineteenth Judicial District Court for the parish of East Baton Rouge, directing the secretary or authorized assistant secretary to act within a period of time to be specified by the court, and if the adversely affected party prevails, the court shall award court costs and attorney fees.

Acts 1995, No. 947, §1, eff. Jan. 1, 1996; Acts 1997, No. 116, §1.



RS 30:2050.30 - Bond; exception

§2050.30. Bond; exception

No bond shall be required for appeals of actions to the Nineteenth Judicial District Court as provided in this Chapter.

Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2050.31 - Appeals; district court decisions

§2050.31. Appeals; district court decisions

Any party aggrieved by a final judgment or interlocutory order or ruling of the Nineteenth Judicial District Court may appeal or seek review thereof, as the case may be, to the Court of Appeal, First Circuit.

Acts 1996, 1st Ex. Sess., No. 41, §1, eff. May 7, 1996.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 41, §2; RE: PROCEDURAL LAW.



RS 30:2051 - LOUISIANA AIR CONTROL LAW

CHAPTER 3. LOUISIANA AIR CONTROL LAW

§2051. Citation

This Chapter shall be known and may be cited as the "Louisiana Air Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2052 - Policy; purpose

§2052. Policy; purpose

The legislature finds and declares that the purity of the air in the environment is a matter of vital concern to the welfare of the people of the state and to promote an environment free from pollution that jeopardizes the health and welfare of the citizens of the state, consistent with sound policies for employment and industrial development, it is necessary to establish an efficient method for the regulation and control of discharge of contaminants into the air resources of the state. The legislature further finds and declares the policy of the state of Louisiana to promote an environment free from noise that endangers the health or welfare of its people.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1984, No. 254, §1; Acts 2006, No. 445, §1, eff. June 15, 2006, and §3, eff. July 1, 2007.



RS 30:2053 - Definitions

§2053. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, or vapor, or any combination thereof produced by other than natural processes.

(2) Repealed by Acts 1999, No. 348, §2, eff. June 16, 1999.

(3)(a) "Toxic air pollutant" means an air pollutant which, based on scientifically accepted data, is known to cause or can reasonably be anticipated to cause either directly or indirectly through ambient concentrations, exposure levels, bioaccumulation levels, or deposition levels, adverse effects in humans, including but not limited to:

(i) Cancer;

(ii) Mutagenic, teratogenic, or neurotoxic effects;

(iii) Reproductive dysfunction;

(iv) Acute health effects; and

(v) Chronic health effects.

(b) This definition includes all air pollutants which are identified and listed pursuant to these criteria under R.S. 30:2060. This definition shall also include but not be limited to all substances listed as hazardous air pollutants under rules and regulations of the department in effect on June 1, 1989, and those designated as such under Section 112 of the Federal Clean Air Act. This definition does not include those pollutants for which National Ambient Air Quality Standards have been established under Section 108 of the Federal Clean Air Act, with the exception of lead compounds. This definition does not include elemental lead or those pollutants chosen solely for their contribution to the formation of pollutants regulated under the National Ambient Air Quality Standards.

(4) "Emergency emission" is the discharge into the atmosphere of Louisiana of a toxic air pollutant the rate of which is in excess of that allowed by permit or license and which could not have been avoided by taking measures to prevent the discharge.

(5) "Noise" means the intensity, duration, and the character of sounds from all sources.

(6) "Local governmental entity" means any parish, municipal, or local political subdivision.

(7) "Person" means an individual, proprietorship, corporation, club, or other legal entity.

(8) "Sport shooting range" or "range" means an area designed and operated primarily for: persons using or discharging rifles, shotguns, pistols, revolvers, or black powder weapons; archery; air rifles; silhouettes; skeet ranges; trap ranges; or any other similar sport shooting, if such area is designed and constructed in accordance with the then current publication of the National Rifle Association of America, or its successor, entitled "The Range Manual".

(9) "Substantial change in use" means the current primary use of the facility no longer represents the activity previously engaged in at the site.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1982, No. 468, §1; Acts 1984, No. 254, §1; Acts 1989, No. 184, §1, eff. June 23, 1989; Acts 1993, No. 171, §1; Acts 1997, No. 891, §1; Acts 1999, No. 348, §2, eff. June 16, 1999; Acts 2006, No. 445, §2, eff. June 15, 2006; Acts 2006, No. 445, §3, eff. July 1, 2007.



RS 30:2054 - Air quality control; secretary of environmental quality; powers and duties

§2054. Air quality control; secretary of environmental quality; powers and duties

A. The secretary shall have the following powers and duties with respect to air quality control:

(1) To prepare and develop a general plan for the proper control of the air resources in the state of Louisiana including the compilation and maintenance of an ongoing comprehensive air emissions inventory.

(2) To make investigations upon receipt of information concerning an alleged violation of this Chapter or any rule or regulation promulgated hereunder and to issue any appropriate orders in accordance with R.S. 30:2025. This Paragraph shall in no way detract from the power of the office to make investigations and inquiries upon its own motion.

(3) To prepare and develop a general plan for the proper control of noise in the state of Louisiana.

B. The secretary shall have the following powers and duties:

(1) To adopt and promulgate rules and regulations consistent with applicable state and federal law and the general intent and purposes of this Chapter for the maintenance of air quality within the state of Louisiana.

(2)(a) To develop permitting procedures and regulations conforming to applicable state and federal laws, and to require and issue permits, licenses, variances, or compliance schedules for all sources of air contaminants within the state of Louisiana and when the secretary deems it advisable to delegate the power to issue or deny such permits, licenses, variances, or compliance schedules to the appropriate assistant secretary subject to his continuing oversight. The authority to execute minor permit actions, to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or a regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(b) Nothing in this law shall be deemed to grant to the secretary any jurisdiction or authority to make any rule, regulation, recommendations, or determination with respect to any of the following:

(i) Air conditions existing solely within the property boundaries of commercial and industrial plants, works, or shops.

(ii) Relations between employers and employees with respect to or arising out of any air condition.

(iii) Burning of agricultural by-products in the field in connection with the planting, harvesting, or processing of agricultural products.

(iv) Controlled burning of cotton gin agricultural wastes in connection with cotton gin operations.

(v) Controlled burning in connection with timber stand management.

(vi) Controlled burning of pastureland or marshland in connection with trapping or livestock production.

(vii) Imposition of a motor vehicle fuels program respecting any characteristic, other than Reid vapor pressure, or component of a fuel or fuel additive not specifically required by federal law and specifically authorized by this Subtitle.

(viii) Confiscation of emission reduction credits or imposition of additional emission reductions from industrial sources to compensate for restrictions in vehicle inspection and maintenance or motor vehicle fuels programs, unless no other reasonable or practical alternatives exist to bring about timely attainment of the ozone ambient air standard.

(ix) Permitting regulations, with respect to air quality, requiring authorization to construct or operate any source for which facility-wide potential emissions are less than five tons per year for each of any regulated air pollutant as defined by the Clean Air Act, 42 U.S.C. 7401 et seq., less than fifteen tons per year emitted of all such defined pollutants combined, and less than the minimum emission rate for each toxic air pollutant established pursuant to R.S. 30:2060, unless such source is required to obtain a permit pursuant to the Clean Air Act, 42 U.S.C. 7661 et seq. Notwithstanding the provisions of this Item, the secretary may adopt, promulgate, and enforce standards, limitations, and other regulations applicable to sources which are not required to obtain a permit. The standards or regulations shall not include any requirement for approval by the department. The standards or regulations may include the requirement to determine, document, and maintain records to demonstrate the potential or actual emissions of the facility. For purposes of this Item, "potential emissions" shall mean the emissions the facility is capable of emitting considering all control measures in place, utilized, and properly maintained and historical practices, including hours of operation and number of employees at the facility.

(x) Controlled burning, after written notice to the local fire department and sheriff's office, of agriculture materials, including crates, used in connection with the storage or transportation of sweet potatoes.

(3) To adopt and promulgate regulations necessary in establishing and administering an air pollution emission reduction credit banking system for the state as an inducement for Louisiana industries to reduce emissions of air pollutants. Such regulations shall at a minimum provide:

(a) For the administration of the banking system.

(b) Criteria under which emission reduction credits may be earned.

(c) Geographical limitations or emission offset areas for which emission offsets may be earned.

(d) Criteria for the use, banking, or sale of banked emissions.

(e) For the approval of the department for the earning, use, banking, or sale of banked emissions.

(f) Requirements for the maintenance and submission of records concerning emission levels, amounts of emission offsets, and banked emissions.

(g) The implementation of the banking system to allow credit for all emission offsets meeting the criteria established pursuant to Subparagraph (b) which have been accomplished subsequent to December 21, 1976.

(h) Appropriate recognition of the efficacy of permits issued prior to the promulgation of final regulations and reductions of emissions made in compliance with said permits.

(i) For the establishment of a schedule requiring banked air emissions of permitted facilities and credits to be discounted or decreased over time in nonattainment areas so as to comply with state and federal regulations which require improvement in air quality within nonattainment areas. Banked air emissions of permitted facilities and credits shall be discounted from a base year at a rate so as to effect decreases in banked air emissions consistent with state and federal law relative to nonattainment areas.

(j) In the absence of regulations, the secretary shall have the authority to create emissions credits by permit and shall authorize the transfer of credits by permit actions.

(4) The present air law and air regulations shall remain in effect until the final promulgation of new regulations is completed in accordance with the provision of this Section and the Administrative Procedure Act; R.S. 49:950 et seq.

(5) To adopt and promulgate regulations establishing a noxious odor control and abatement program for the state of Louisiana. The odor control and abatement program authorized by this Paragraph shall not apply to odors caused by agricultural, fiber, timber, poultry, seafood, or fisheries production or by byproducts created by agricultural, fiber, timber, poultry, seafood, or fisheries production unless such odors are detected in concentrations or intensities above that normally detected from these processes or byproducts when using applicable air pollution control devices. Nothing in this provision shall be construed as precluding a private litigant's right to sue for abatement of odors.

(6) To adopt and promulgate rules and regulations implementing a comprehensive toxic air pollutant emission control program in accordance with R.S. 30:2060.

(7) To adopt and promulgate rules and regulations establishing and implementing a comprehensive program for the control and abatement of environmental noise pollution. The regulations shall be consistent with applicable federal laws, rules, and regulations and, at a minimum, shall provide for the following:

(a) Criteria and standards for noise control and abatement.

(b) Levels of noise appropriate to defined areas under various conditions.

(8) To establish and implement a program for the control and abatement of motor vehicle emissions in accordance with R.S. 30:2060 and other applicable state and federal laws, particularly the Clean Air Act as amended, but not to exceed the requirements provided in such act unless specifically authorized. Such program shall be applicable only in parishes and municipalities as necessary to comply with the requirements of the federal Clean Air Act or regulations promulgated by the United States Environmental Protection Agency. If such program includes the periodic inspection of motor vehicles, the frequency of performing such inspections shall be as allowed by federal law or regulations or by agreements with federal agencies. During each calendar year, the secretary may exempt vehicles of that model year and vehicles from prior model years from on-board diagnostic (OBD II) testing. The fees due the department for this program pursuant to R.S. 32:1306(C)(3) shall be deposited into the Environmental Trust Fund. The inspection and maintenance of motor vehicles as required by this Paragraph shall begin on January 1, 2000.

(9)(a) To develop regulatory permits for certain air emissions provided the conditions in Subparagraph (b) are satisfied.

(b)(i) A regulatory permit cannot be used for any facility which is a new major stationary source or for any major modification of an existing source as defined in applicable rules and regulations and which is subject to the New Source Review (NSR) requirements of the Federal Clean Air Act.

(ii) Use of a regulatory permit may be precluded by specific permit conditions contained within a Federal Clean Air Act Part 70 Operating Permit.

(iii) A regulatory permit may not authorize the maintenance of a nuisance or a danger to public health or safety. All emissions control equipment shall be maintained in good condition and operated properly.

(iv) A regulatory permit shall not preclude the secretary from exercising all powers and duties as set forth in R. S. 30:2011(D), including but not limited to, the authority to conduct inspections and investigations and enter facilities as provided in R.S. 30:2012, and to sample or monitor, for the purpose of assuring compliance with a regulatory permit or as otherwise authorized by the Louisiana Environmental Quality Act, Federal Clean Air Act, or regulations adopted thereunder, any substances or parameters at any location.

(v) A regulatory permit shall require compliance with all applicable provisions of the Louisiana Air Quality Regulations and the Federal Clean Air Act. Violation of the terms or conditions of a regulatory permit constitutes a violation of such regulation or Act.

(vi) A regulatory permit shall, as appropriate, prescribe emission limitations, any necessary control requirements, other enforceable conditions, and associated monitoring, recordkeeping, and reporting provisions necessary for the protection of public health and the environment.

(vii) A regulatory permit shall require any person seeking such permit to submit a written notification and any fee authorized by this Subtitle and applicable regulations to the secretary. Submission of a written notification and any fee authorized by this Subtitle and applicable regulations shall be in lieu of submission of a permit application. The written notification shall be signed and certified in accordance with LAC 33:III governing permit application submittal. Any person who submits a written notification and any fee authorized by this Subtitle and applicable regulations shall be authorized to operate under the regulatory permit for which the notification was submitted when notified by the department that the notification was complete.

(viii) All regulatory permits promulgated by the secretary shall establish notification procedures, permit terms, and confirmation of notification by the department and shall be promulgated in accordance with the procedures provided in R.S. 30:2019.

(ix) No later than January 1, 2007, the secretary shall consider which activities are appropriate for coverage under a regulatory permit and publish an initial list of such activities.

(10) To develop rules and regulations providing for an expedited review process for permit applications with minor air emissions.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1980, No. 194, §7; Acts 1981, No. 626, §1; Acts 1981, No. 915, §1; Acts 1982, No. 468, §1; Acts 1982, No. 783, §1; Acts 1983, No. 34, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 538, §1; Acts 1984, No. 117, §1, eff. June 22, 1984; Acts 1984, No. 254, §1; Acts 1984, No. 316, §1, eff. July 2, 1984; Acts 1989, No. 184, §1, eff. June 23, 1989; Acts 1990, No. 245, §1; Acts 1991, No. 872, §1; Acts 1991, No. 873, §1; Acts 1993, No. 570, §3; Acts 1995, No. 393, §1, eff. June 16, 1995; Acts 1995, No. 457, §1; Acts 1995, No. 1216, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 1999, No. 468, §1, eff. June 18, 1999; Acts 1999, No. 576, §1, eff. June 30, 1999; Acts 2003, No. 918, §1; Acts 2004, No. 584, §1, eff. July 1, 2004; Acts 2006, No. 115, §1; Acts 2006, No. 445, §2, eff. June 15, 2006; Acts 2006, No. 445, §3, eff. July 1, 2007; Acts 2008, No. 547, §1; Acts 2010, No. 49, §1; Acts 2010, No. 393, §1; Acts 2012, No. 637, §1.



RS 30:2055 - Permits; licenses

§2055. Permits; licenses

No person shall conduct any activity which results in the discharge of air contaminants without the appropriate permit or license as required under the regulations of the secretary adopted pursuant to this Chapter.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2055.1 - Sport shooting range; regulation; noise pollution; nuisance

§2055.1. Sport shooting range; regulation; noise pollution; nuisance

A.(1) Notwithstanding any other provision of law to the contrary, a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range was established, constructed, or operated prior to the implementation of any noise control laws, ordinances, rules, or regulations, or if the range is in compliance with any noise control laws, ordinances, rules, or regulations that applied to the range and its operation at the time of establishment, construction, or initial operation of the range.

(2) Rules or regulations adopted by a state or local department or agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this Section.

(3) A municipal noise control ordinance may not require or be applied so as to require a sport shooting range to limit or eliminate shooting activities that have occurred on a regular basis at the range prior to the enactment date of the ordinance.

B.(1) Except as provided in this Section, a person may not maintain a nuisance action for noise against a shooting range located in the vicinity of that person's property if the shooting range was established, constructed, or operated as of the date the person acquired the property. If there is a substantial change in use of the range after the person acquires the property, the person may maintain a nuisance action if the action is brought within three years of the date of a substantial change in use.

(2) A person who owns property in the vicinity of a shooting range that was established, constructed, or operated after the person acquired the property may maintain a nuisance action for noise against that shooting range only if the action is brought within five years after establishment of the range or three years after a substantial change in use of the range.

(3) If there has been no shooting activity at a range for a period of two years, resumption of shooting is considered establishment of a new shooting range for purposes of this Section.

C.(1) Except as otherwise provided in this Section, this Section does not prohibit a unit of local government from regulating the location and construction of a sport shooting range after the effective date of this Section.

(2) Nothing in this Section limits the ability of a local unit of government to regulate noise produced as a result of a substantial change in the use of the range.

D. The provisions of R.S. 30:2053(6), (7), (8), and (9) and 2055.1 contained herein shall not alter or otherwise affect lawsuits filed prior to August 15, 1997.

Acts 1997, No. 891, §1.



RS 30:2055.2 - Odor nuisance ordinances

§2055.2. Odor nuisance ordinances

A. The governing authority of the city of Shreveport shall have the power to enact ordinances to control and abate odor nuisances. Such ordinances shall provide that no person shall cause or allow the emission of odorous air contaminants from any single source that result in detectable odors.

B. The provisions of this Section shall be applicable only to control and abatement of emission of odorous air contaminants by a rendering plant located within the corporate limits of the municipality. For purposes of this Section, "rendering plant" shall mean an establishment primarily engaged in converting waste animal tissue into stable, value-added materials. Rendering can refer generally to any processing of animal byproducts into more useful material, or more narrowly to the rendering of whole animal fatty tissue into purified fats like lard or suet.

Acts 2007, No. 340, §1, eff. July 9, 2007; Acts 2011, 1st Ex. Sess., No. 25, §1.



RS 30:2056 - Variances

§2056. Variances

A. The secretary may grant individual variances beyond the limitations prescribed under this Chapter. Such variances may be granted upon presentation of adequate proof that compliance with any provision of this Chapter, with any rule or regulation thereunder, or with any final order or determination of the secretary will result in the practical closing and elimination of any lawful business, occupation, or activity without sufficient corresponding benefit or advantage to the people of the state.

B. In determining under what conditions and to what extent a variance from this Chapter or rule or regulation hereunder may be granted, the secretary shall give due recognition to the progress which the person requesting such variance shall have made in controlling or preventing any condition which may have existed as defined by R.S. 30:2053(2). In such case the secretary shall grant such variance conditioned upon such person effecting a partial abatement over a period of time which it shall consider reasonable under the circumstances, or the secretary in conformity with the intent and purpose of this Chapter to protect health and property may prescribe other and different requirements with which the person who receives such variance shall comply.

C. Any variance granted pursuant to the provisions of this Section shall be granted for such period of time, not to exceed one year, as shall be specified by the secretary at the time of the granting of such variance. Any variance may be granted by the secretary under the condition that the person who receives it shall make such periodic reports as to the progress which such person shall have made toward compliance with any rule or regulation as to which a variance has been granted.

D. Upon the failure of the secretary to take action within sixty days after receipt of a petition for variance pursuant to this Section, or upon the failure of the secretary to enter a final order or determination within sixty days after the final argument regarding such a variance petition in any hearing under this Subtitle, then for all purposes the person affected has a right to a writ of mandamus pursuant to the provisions of Code of Civil Procedure Article 3861 et seq., in the Nineteenth Judicial District Court directing the secretary to make a decision on the variance request within a specified time period.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1991, No. 260, §1; Acts 1993, No. 570, §2.



RS 30:2057 - Prohibitions; exceptions

§2057. Prohibitions; exceptions

A. No person shall:

(1) Discharge air contaminants or noise pollution into the air of this state in violation of regulations of the secretary or the terms of any permit, license, or variance issued hereunder.

(2) Violate any rule or regulation adopted by the secretary under this Chapter.

B. The provisions of this Chapter shall not apply in the following instances:

(1) To persons who burn agricultural by-products in the field in connection with the planting, harvesting, or processing of agricultural products.

(2) To controlled burning of cotton gin agricultural wastes in connection with cotton gin operations.

(3) To controlled burning in connection with timber stand management.

(4) To controlled burning of pastureland or marshland in connection with trapping or livestock production.

(5)(a) To the burning of trees, brush, grass, or other vegetable matter in any parish having a population of ninety thousand or less provided the location of the burning is not within the territorial limits of a city or town or is not adjacent to a city or town in such proximity that the ambient air of the city or town will be affected by smoke from the burning.

(b) The provisions of Subparagraph (a) of this Paragraph notwithstanding, the governing authority of any municipality having a population of five thousand or less may burn trees, brush, grass, or other vegetable matter on property that it owns or leases within the corporate limits of such municipality, provided that all of the following occur:

(i) The burning does not occur within five hundred feet of an occupied house or residence.

(ii) The municipality enacts an ordinance to prohibit burning of trees, brush, grass, or other vegetable matter within its corporate limits.

(iii) The municipality enacts an ordinance to provide for the collection and burning of trees, brush, grass, or other vegetable matter at a controlled site.

(c) Notwithstanding any provision of this Section or any other law to the contrary, in a parish having a population of ninety thousand persons or fewer according to the most recent federal decennial census, an ordinance may prohibit any person from burning trees, brush, grass, or other vegetable matter and otherwise regulate burning of flammable material when the fire danger rating for the area is high, as defined by rules adopted by the Department of Agriculture and Forestry as required by R.S. 33:1236(31)(b)(iii), or is predicted to be at such level, and for a reasonable time period thereafter. An ordinance adopted pursuant to this Subparagraph shall not apply to prescribed burns by the Department of Agriculture and Forestry, by those trained and certified by the Department of Agriculture and Forestry, or by those who conduct prescribed burning as a "generally accepted agriculture practice" as defined by the Louisiana Right to Farm Law (R.S. 3:3601 et seq.).

(6) To the burning of trees, branches, limbs, or other wood as a bonfire that is specifically authorized by ordinance in the parishes of St. James, St. John the Baptist, or St. Charles.

C.(1) Nothing in this Subtitle or in the rules or regulations adopted pursuant thereto shall prohibit a private property owner from burning yard waste on his own property, for noncommercial purposes, in parishes with a population of three hundred thousand or less, provided that the property owner attends the burning of yard waste at all times. The provisions of this Subsection shall not apply in the parish of East Baton Rouge.

(2) "Yard waste" as used in this Subsection means leaves, grass, twigs, branches, and vines.

(3) The provisions of this Subsection shall not prohibit a political subdivision from enacting ordinances or rules prohibiting or otherwise regulating the burning of yard waste.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 34, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 254, §1; Acts 1984, No. 316, §1, eff. July 2, 1984; Acts 1997, No. 276, §1; Acts 1997, No. 1275, §2; Acts 2001, No. 525, §1; Acts 2006, No. 376, §2, eff. June 15, 2006.



RS 30:2058 - Air quality regions; redesignation

§2058. Air quality regions; redesignation

No state or local department, agency, or member of the executive branch of the state shall enter into any agreement or compact purporting to bind the state or any region thereof to federal enactments or regulatory devices under the Clean Air Act of 1972, (42 U.S.C. 7401 et seq.) as amended, or any other related enactment, which does or may allow or provide for the federal government unilaterally to redesignate or reclassify any area of the state for the purpose of altering existing ambient air standards without having first satisfied the following minimum procedures:

(1) Submitted the proposed agreement or compact to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality for review and comment for a period not to exceed thirty days;

(2) Held at least one public hearing, after announcement in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., in each affected parish;

(3) Made available for public inspection and comment at least thirty days prior to holding such public meeting, the reasons for the proposed redesignation:

(4) Informed all local government agencies in the parishes affected of the details of such proposal by providing a copy of the proposal and a map locating the area or areas under consideration for redesignation, at least thirty days prior to the public hearing scheduled to be held in their respective parishes.

Added by Acts 1980, No. 367, §1; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:2059 - Hazardous air pollutant emission control program

§2059. Hazardous air pollutant emission control program

As a part of the implementation of comprehensive ambient air monitoring, the secretary may designate Southern University Agricultural and Mechanical College in Baton Rouge, McNeese State University at Lake Charles, and Southeastern Louisiana University at Hammond as ambient air monitoring facilities certified by the Department of Environmental Quality for monitoring, identifying, and quantifying concentrations of hazardous air pollutants, including air toxics and ozone, or organic compounds under evaluation for designation as hazardous air pollutants. The universities may monitor, identify, and quantify concentrations of hazardous air pollutants on a twenty-four-hour-per-day, seven-day-per-week basis. The department may provide to the universities technical expertise, monitoring equipment, and financial assistance as necessary to ensure compliance with the provisions of this Section.

Acts 1989, No. 184, §2; Acts 1989, No. 786, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2060 - Toxic air pollutant emission control program

§2060. Toxic air pollutant emission control program

A.(1) Not later than December 31, 1989, the secretary shall develop and publish a list of not more than one hundred toxic air pollutants pursuant to the criteria contained in R.S. 30:2053(3). Pollutants on this list shall be ranked or classified according to level of concern based on such criteria as emission levels, human health effects, population exposure, and persistence or accumulation in the environment.

(2) The secretary shall, from time to time, but not less than every three years review and revise the list established by Paragraph (1) of this Subsection, adding pollutants which present, or may present, a threat of adverse human health effects and deleting substances if the secretary has determined that the substances no longer meet the definition of "toxic air pollutant" as defined in R.S. 30:2053(3).

(3) Any person may petition the secretary to modify the list established by Paragraph (1) of this Subsection by adding or deleting a substance. Within six months after receipt of a petition, the secretary shall either grant the petition or publish a statement of the reasons for not granting the petition.

(4) A proposed list shall be published and public hearings held in accordance with the Administrative Procedure Act prior to final publication and promulgation.

B. Not later than July 1, 1990, the secretary shall propose initial rules and regulations identifying toxic air pollutants as defined in R.S. 30:2053(3), designating those toxic air pollutants which shall be subject to the provisions of this Section and establishing a schedule for the development of ambient air concentration standards, emission standards, and/or technical control standards for those toxic pollutants. The secretary may grant credits to facilities undertaking voluntary reductions that exceed the regulatory requirements pursuant to R.S. 30:2054(B)(3) and rules and regulations to be promulgated thereunder.

C. It shall be a goal of the toxic air pollutant control program established by this Section and consequent promulgation of rules and regulations that the total amount of statewide emissions of toxic air pollutants be reduced by fifty percent from 1987 levels by December 31, 1996. In its efforts to achieve this goal, the department shall place emphasis on those sources of emissions representing the greatest risk to human health.

D. Facilities or sources which are found to be in noncompliance at the time of adoption and promulgation of the applicable rules and regulations developed pursuant to the provisions of this Section shall submit a plan for achieving compliance. Compliance shall be required as expeditiously as practicable within a time frame determined necessary by the secretary.

E. In order to facilitate the identification and quantification of toxic air pollutants and the compilation and maintenance of the comprehensive air emissions inventory required in R.S. 30:2054(A)(1), the department shall require facilities which emit or discharge toxic air pollutants, or substances under evaluation for such designation, to provide to the office the identity and quantities of such air contaminants emitted. Such information shall be made readily available to the public by the department in an easily accessible form.

F. To further develop information concerning sources of and levels of exposure to toxic air pollutants, the department shall conduct continuous or periodic monitoring of toxic air pollutants at locations and times deemed necessary by the office. Information developed as a result of the monitoring efforts shall be made readily available to the public by the department in an easily accessible form.

G. Not later than April 30, 1990, the department shall publish a report summarizing baseline 1987 toxic air pollutant emission levels. The department shall conduct studies for the purpose of estimating emissions of toxic air pollutants from industrial, area, and mobile sources. This report shall be published and submitted for public comment and review for a period of not less than thirty days. In April of each year thereafter, the department shall publish a report summarizing changes in emission levels from the previously reported year and from the 1987 baseline levels, and documenting measures taken and progress made toward reducing toxic air pollutant emission levels.

H.(1) For any discharge of a toxic air pollutant into the atmosphere of Louisiana, the rate or quantity of which is in excess of that allowed by permit, license, compliance schedule, or variance or, for upset events, that exceed the reportable quantity established by regulation, the owner or operator of the source from which such discharge occurs shall immediately notify the department by telephone, and shall submit a written report within seven days containing:

(a) Information on the source, nature, and cause of the discharge.

(b) The date and time of the discharge.

(c) The approximate total loss during the discharge.

(d) The method used for determining the loss.

(e) The action taken to prevent the discharge.

(f) The measures adopted to prevent future discharges.

(g) Any other information deemed necessary by the secretary.

(2) Upon notification required by Paragraph (1) of this Subsection, the department shall conduct an investigation of the incident to determine the nature, cause, and preventability of the emission. It shall be the burden of the emitting facility at the time of the investigation to prove that the discharge was indeed an emergency emission.

(3) For an emission which the department determines to have been preventable, the secretary shall initiate appropriate enforcement proceedings under this Subtitle.

I. The secretary shall establish and maintain records of all emissions which he determines to have been preventable and to have been emergency emission releases, and shall further maintain such records as necessary to reflect the accumulation of emergency emissions by any individual facility. The secretary shall utilize such records in enforcement proceedings under this Subtitle.

J. Repealed by Acts 1995, No. 947, §3, eff. Jan. 1, 1996.

K. The secretary shall have the authority to levy and collect fees sufficient to fund the toxic air pollutant emission control program as established under this Section and supporting ambient air monitoring efforts.

L. There shall be no discharge of a toxic air pollutant into the atmosphere of Louisiana except that allowed by permit, license, variance, or compliance schedule or in accordance with the rules and regulations adopted pursuant to this Section.

M. All regulations promulgated under R.S. 30:2059 as in effect prior to June 23, 1989 shall remain in force, as promulgated, unless modified in accordance with this Chapter.

N.(1)(a) The regulations adopted pursuant to this Section shall provide for and delineate "major" and "minor" sources of air toxic emissions.

(b) A "major source" shall be defined as any stationary source of air pollutants, including all emission points and units of such source located within a contiguous area and under common control, which emits or has the potential to emit, in the aggregate, ten tons per year or more of any toxic air pollutant or twenty-five tons per year or more of any combination of toxic air pollutants. For purposes of this Section, the secretary may establish by rule or regulation, if required to administer any programs required or delegated to the state under the federal Clean Air Act, a lesser quantity, or in the case of radionuclides, different criteria, for a major source, other than that specified in this Paragraph, on the basis of the potency of the air pollutant, persistence, potential for bioaccumulation, other characteristics of the air pollutant, or other relevant factors.

(c) A "minor source" shall be defined as any stationary source which is not a major source.

(2) The department shall provide technical assistance to affected sources and serve to coordinate among similar sources the determination of maximum achievable control technology as shall be defined and required in regulations adopted pursuant to this Section. By regulation, the secretary may define and require generally available control technology for minor sources instead of requiring maximum achievable control technology where such is consistent with a reasonable level of protection of human health. In locations where there is no reasonable expectation of a threat posed to human health, appropriate volatile organic compound controls specified in regulations adopted pursuant to R.S. 30:2051 et seq., may be considered maximum achievable control technology for certain sources of emissions of toxic air pollutants which are also volatile organic compounds. If for any major source a department approved compliance plan establishes a maximum achievable control technology determination or compliance schedule which conflicts with or is significantly different from an applicable maximum achievable control technology (MACT) standard or schedule proposed, promulgated, or under development by the Environmental Protection Agency, such sources shall be allowed to voluntarily submit compliance plan revisions to reflect the federal MACT standard or schedule. The department shall review any such plan revisions in accordance with procedures established for compliance plan review and approval pursuant to regulations adopted under this Section. Notwithstanding any provision of this Subsection to the contrary, major sources who elect to submit revisions shall attain compliance in accordance with the department approved revised compliance plan and revised schedule. When the provisions and requirements contained in the department approved compliance plans are incorporated into permits issued by the department, those provisions and requirements shall be enforced through the permit and no longer enforced through the compliance plan.

(3) Submittal of any compliance plan and schedule pursuant to this Section and rules adopted hereunder pertaining to a major source shall be no later than one year from promulgation of such rules. Major sources shall attain compliance as expeditiously as practicable but no later than three years from the date of department approval of the compliance plans. In appropriate circumstances up to an additional year may be allowed for compliance. However, under no circumstance shall the compliance period extend beyond six years from the promulgation of such rules.

(4) Not later than July 1, 1992, the secretary shall develop and publish a list of minor source categories which the secretary determines may reasonably be expected to pose a threat to human health. At least every three years, the secretary shall review and revise the list as deemed appropriate. The list shall include those categories and subcategories listed pursuant to Title III, Section 112(c)(3) of the federal Clean Air Act Amendments for sources which operate in Louisiana. Except under circumstances which may reasonably be expected to pose a threat to human health, for purposes of listing source categories under this Paragraph, minor sources shall not be aggregated.

(5) Not later than December 31, 1993, the secretary shall propose minor source category rules and regulations governing the initial list published pursuant to Paragraph (4). Upon promulgation of minor source category rules and regulations, affected sources shall have up to twenty-four months to attain compliance. Under appropriate circumstances up to an additional year may be allowed for compliance.

(6) For purposes of this Section a small business stationary source means a minor source having one hundred or fewer employees. To assist small businesses affected by regulations adopted pursuant to this Section, the department shall establish a small business stationary source technical and environmental compliance assistance program. This program shall at a minimum include the following:

(a) Adequate mechanisms for developing, collecting, and coordinating information concerning compliance methods and technologies for small business stationary sources, and programs to encourage lawful cooperation among such sources and other persons to further compliance with this Section.

(b) Adequate mechanisms for assisting small business stationary sources with pollution prevention and accidental release detection and prevention, including providing information concerning alternative technologies, process changes, products, and methods of operation which help reduce air pollution.

(c) A compliance assistance program which assists small business stationary sources in determining applicable requirements and in receiving any permits required under this Section in a timely and efficient manner.

(d) Adequate mechanisms for informing small business stationary sources of their obligations under this Section, including mechanisms for providing a list of qualified contractors, or, at the option of the secretary, for providing audits of the operations of such sources to determine compliance with this Section.

(7) Except under circumstances which may reasonably be expected to pose a threat to human health, whether or not such units are in a contiguous area or under common control, in determining the applicability of emission standards or technical control standards the secretary shall not aggregate:

(a) Emissions from any oil or gas exploration or production well and its associated equipment.

(b) Emissions from any pipeline compressor or pump station.

(c) Emissions from other similar units.

(8) For the storage of ammonia fertilizer on farms for subsequent application to agricultural crops, the requirements of this Section shall be no more stringent than existing requirements under the federal Superfund Amendments and Reauthorization Act of 1986 and subsequent amendments.

(9) The department shall conduct public meetings in at least seven major metropolitan areas of this state to present the regulations developed pursuant to this Section for public comment.

(10) The department shall present the proposed regulations at a joint meeting of the Senate Committee on Environmental Quality and House Committee on Natural Resources and Environment for review and comment prior to the formal oversight hearing. Following this joint informational meeting, the department shall present the regulations to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment pursuant to R.S. 49:950 et seq. if meetings are scheduled. Thereafter, the department may adopt the regulations in accordance with the Administrative Procedure Act notwithstanding the twelve-month limitation in R.S. 49:968(H)(1).

O.(1)(a) An affected source's compliance with an applicable standard promulgated by the United States Environmental Protection Agency (EPA) in 40 CFR Parts 61 or 63, shall constitute compliance by the affected source with this Section and the rules and regulations adopted by the department under this Section. Determination of the standard for affected sources not subject to a federal standard shall be made by the department through the permitting process using the existing determination method. For purposes of this Subsection, "affected source" means the collection of equipment, activities, or both within a single contiguous area and under common control that is further defined by the applicable standard.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to rules regarding the regulation and control of asbestos promulgated by the department pursuant to R.S. 30:2054.

(2)(a) Affected sources shall be subject to ambient air standards promulgated pursuant to this Section outside their property boundaries, except that such ambient air standards shall not apply to roads, railroads, or water bodies where activities are transient in nature and long-term exposure to emissions is not reasonably anticipated.

(b) Ambient air standards shall not apply to industrial properties adjacent to or impacted by emissions from affected sources, provided the affected source shall demonstrate that worker protection standards enacted pursuant to the federal Occupational Safety and Health Act as permissible exposure limits are not exceeded on the impacted property because of toxic air pollutant emissions from the affected source.

(3) Affected sources shall be subject to annual emissions reporting requirements for toxic air pollutants promulgated pursuant to this Section.

(4) Affected sources shall continue to be subject to applicable fees required by the department regulations.

(5) The department shall adopt rules, in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., to implement the requirements of this Subsection.

Acts 1989, No. 184, §1, eff. June 23, 1989; Acts 1990, No. 245, §1; Acts 1991, No. 635, §1; Acts 1992, No. 967, §1; Acts 1992, No. 1127, §1; Acts 1995, No. 845, §1, eff. June 27, 1995; Acts 1995, No. 947, §3, eff. Jan. 1, 1996; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 780, §1; Acts 2008, No. 580, §2; Acts 2010, No. 103, §1.



RS 30:2060.1 - The Louisiana Carbon Dioxide Emission Fossil Fuel-Fired Electrical Generating Units Control Act

§2060.1. The Louisiana Carbon Dioxide Emission Fossil Fuel-Fired Electrical Generating Units Control Act

A. In developing a plan for the implementation of any guidelines for greenhouse gas emissions that the United States Environmental Protection Agency may issue under Section 111(d) of the Clean Air Act, the Department of Environmental Quality, in collaboration with and input from the Public Service Commission, may establish standards of performance for carbon dioxide emissions from existing fossil fuel-fired electric generating units. Each standard of performance shall be:

(1) Set for each category of existing fossil fuel-fired electric generating units based on the type of fuel burned by those generating units as provided in Subsection B of this Section.

(2) Adjusted on a case-by-case basis as provided in Subsection C of this Section.

(3) Implemented as provided in Subsection D of this Section.

B. Except as provided for in Subsection C of this Section, the standards of performance established for existing fossil fuel-fired electric generating units shall be based on the following:

(1) The best system of emission reduction that, taking into account the cost of achieving such reduction and any non-air quality health and environmental impact and energy requirements, has been adequately demonstrated for fossil fuel-fired electric generating units that are subject to the standards of performance.

(2) Reductions in emissions of carbon dioxide that can reasonably be achieved through measures undertaken at each fossil fuel-fired electric generating unit.

(3) Efficiency improvements and other measures that can be undertaken at each fossil fuel-fired electric generating unit to reduce carbon dioxide emissions from the unit without switching to other fuels, co-firing with other fuels, or limiting the utilization of the unit.

C. In establishing standards of performance for each category of existing fossil fuel-fired electric generating units, the department shall consider in all cases whether to adopt less stringent standards or longer compliance schedules for such individual units than those provided for in the applicable federal rules or guidelines based on the following:

(1) Consumer impacts, including any disproportionate impacts of energy price increases on lower income populations.

(2) Unreasonable cost of reducing emissions resulting from plant age, location, or basic process design.

(3) Physical difficulties with or impossibility of implementing emission reduction measures.

(4) The absolute cost of applying the performance standard to the unit.

(5) The expected remaining useful life of the unit.

(6) The economic impacts of closing the unit, including expected job losses, if the unit is unable to comply with the performance standard.

(7) The need to maintain the reliability of the electric grid.

(8) Any other factors specific to the unit that should be considered by the department in establishing reasonable performance standards or reasonable compliance schedules.

D.(1) The department may implement, to the maximum extent permissible, the standards of performance authorized by Subsection A of this Section through the regulatory mechanisms that provide flexibility in complying with such standards, including the averaging of emissions, emissions trading, or other alternative implementation measures that are determined to further the interests of Louisiana and its citizens.

(2) The department's plan for establishing and implementing standards of performance for existing fossil fuel-fired electric generating units shall be consistent with the provisions of this Section and may include alternative compliance options for meeting such standards to the extent that those compliance options:

(a) Comply with a guidance document promulgated by the United States Environmental Protection Agency pursuant to Section 111(d) of the Clean Air Act and 40 CFR Part 60, Subpart B.

(b) Are based on measures that can be implemented by the owners or operators of existing fossil fuel-fired electric generating units.

(c) Are authorized by and consistent with all applicable provisions of state law.

E. This Section shall be known and may be cited as the "Louisiana Carbon Dioxide Emission Fossil Fuel-Fired Electrical Generating Units Control Act".

Acts 2014, No. 726, §1.



RS 30:2061 - Small Business Stationary Source Technical and Environmental Compliance Assistance Program

§2061. Small Business Stationary Source Technical and Environmental Compliance Assistance Program

In accordance with the provisions of 42 U.S.C. §7661f (Section 507 of the Federal Clean Air Act), the state shall establish a Small Business Stationary Source Technical and Environmental Compliance Assistance Program, for the purpose of helping small business owners who may not have the financial or technical ability to comply with the requirements of the Federal Clean Air Act. The state shall name an office that shall serve as an ombudsman for small business, create the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, and create a Louisiana Small Business Compliance Advisory Panel, to oversee the program and ensure that the program complies with the provisions of the Federal Clean Air Act.

Acts 1992, No. 1037, §1.



RS 30:2062 - Louisiana Small Business Compliance Advisory Panel

§2062. Louisiana Small Business Compliance Advisory Panel

A. There is hereby established and created a statewide advisory panel to be known as the Louisiana Small Business Compliance Advisory Panel. The panel shall be a body politic and corporate constituting a public instrumentality of the state established and created for the performance of an essential public and governmental function. The panel shall be a function and responsibility of the Department of Environmental Quality.

B. The panel shall have the power to:

(1) Render advisory opinions to the Department of Environmental Quality on the effectiveness of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, with regard to any difficulties encountered, and the degree and severity of enforcement, including the effectiveness of the small business ombudsman, and any rules and regulations adopted by the department that may affect small business.

(2) Prepare periodic reports to the Environmental Protection Agency on the compliance status of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program following the intent of the provisions of the Paperwork Reduction Act, the Regulatory Flexibility Act, and the Equal Access to Justice Act.

(3) Review information for small business stationary sources to assure such information is understandable to the layperson.

(4) Have the Small Business Stationary Source Technical and Environmental Compliance Program serve as the secretariat for the development and dissemination of such reports and advisory opinions.

C. The panel shall be comprised of eight members, seven of whom shall be selected as follows:

(1) Two members who are not owners or representatives of owners of small business stationary sources to represent the general public, to be designated by the governor.

(2) One member representing the Department of Environmental Quality, to be designated by the secretary thereof.

(3) Two members who are owners or representatives of owners of small business stationary sources, to be designated by the speaker of the House of Representatives.

(4) Two members who are owners or representatives of owners of small business stationary sources, to be designated by the president of the Senate.

(5) The secretary of the Department of Economic Development, ex officio, shall serve in a nonvoting capacity.

D. Each appointment shall be submitted to the Senate for confirmation and shall serve for a term of no more than four years, to run concurrently with that of the governor.

E. For purposes of conducting business of the panel, four members shall be a quorum.

F. All meetings of the panel shall be held in accordance with R.S. 42:11 et seq.

G. The panel shall continue until its existence shall be ended by law. Upon the termination of the existence of the panel, all of its rights and properties shall pass to and vest in the state.

Acts 1992, No. 1037, §1.



RS 30:2063 - Prevention of accidental releases

§2063. Prevention of accidental releases

A. As used in this Section:

(1) The term "accidental release" means an unanticipated emission of a regulated substance into the ambient air from a stationary source.

(2) The term "regulated substance" means a substance listed under Subsection E of this Section.

(3) The term "stationary source" means any buildings, structures, equipment, installations, or substance emitting stationary activities:

(a) Which belong to the same industrial group.

(b) Which are located on one or more of contiguous properties.

(c) Which are under the control of the same person, or persons under common control.

(d) From which an accidental release may occur.

B.(1) In addition to such other regulations, authorized or required by this Chapter, it shall be the objective of the regulations and programs authorized under this Section to prevent the accidental release to the air and to minimize the consequences of any such release of any regulated substance listed pursuant to Subsection E of this Section which in the case of an accidental release is known to cause or may reasonably be anticipated to cause death, injury, or serious adverse effects to human health or to the environment.

(2) It is the intent of the legislature that the regulations adopted pursuant to this Section shall be as consistent as possible with the requirements of the U.S. Environmental Protection Agency accident prevention regulations which are proposed or adopted pursuant to the federal Clean Air Act.

C. The owners and operators of stationary sources producing, processing, handling, or storing such substances have a general duty in the same manner and to the same extent as Section 654 of Title 29 of the United States Code to identify hazards which may result from such releases using appropriate hazard assessment techniques, to design and maintain a safe facility and to minimize the consequences of accidental releases which do occur. For the purposes of this Subsection, the provisions of R.S. 30:2026 shall not be available to any person or otherwise be construed to be applicable to this Subsection. Nothing in this Section shall be interpreted, construed, implied, or applied to create any liability or basis for suit for compensation for bodily injury or any other injury or property damages to any person which may result from accidental releases of such substances.

D. In exercising any authority under this Section, the secretary shall not be deemed to be exercising statutory authority to prescribe or enforce standards or regulations affecting occupational safety and health. Nothing in this Section shall be deemed to grant to the secretary any jurisdiction or authority to make any rule, regulation, recommendations, or determination, to enter any order with respect to air conditions existing solely within the property boundaries of commercial and industrial plants, works, or shops, or to affect relations between employers and employees with respect to or arising out of any air condition.

E. The secretary shall establish by rule, and may periodically revise, a list of regulated substances. The list may contain but is not limited to any substance listed by the United States Environmental Protection Agency pursuant to Section 112(r) of the Clean Air Act [42 U.S.C.A. §7412(r)], provided that the secretary shall not include any air pollutant for which a national primary ambient air quality standard has been established pursuant to Section 109 of the Clean Air Act [42 U.S.C. §7409], on such list. No substance, practice, process, or activity regulated under Subchapter VI of 42 U.S.C. Chapter 85, or that is subject to Section 112(q)(2) of the Clean Air Act [42 U.S.C. §7412(q)(2)], shall be subject to regulations under this Section. In listing substances, the secretary shall consider each of the following criteria:

(1) The toxicity, reactivity, volatility, dispersibility, combustibility, explosivity, or flammability of the substance.

(2) The severity of any acute adverse health effects associated with accidental releases of the substance.

(3) The likelihood of accidental releases of the substance.

(4) The potential magnitude of human exposure to accidental releases of the substance.

F.(1) At the time any substance is listed pursuant to Subsection E of this Section, the secretary shall establish a threshold quantity for the substance, considering the toxicity, reactivity, volatility, dispersibility, combustibility, or flammability of the substance and the amount of the substance which, as a result of an accidental release, is known to cause or may reasonably be anticipated to cause death, injury, or serious adverse effects to human health or to the environment. If a threshold quantity is established or proposed by the U.S. EPA pursuant to Section 112(r) of the Clean Air Act [42 U.S.C. §7412(r)], the threshold quantity adopted by the secretary shall be not less than the U.S. EPA threshold quantity. The secretary is authorized to establish a greater threshold quantity for, or to exempt entirely, any substance or any facility including but is not limited to any substance that is a nutrient used in agriculture when held by a farmer.

(2) Regulations establishing the list and the threshold quantities shall include an explanation of the basis for establishing the list and the threshold quantities. The regulations shall also identify and explain any additional requirements imposed that are not specifically required by the U.S. Environmental Protection Agency accident prevention regulations which are proposed or adopted pursuant to the federal Clean Air Act. The term "threshold quantity" as used in this Section shall be applicable solely for the purposes of the accident prevention regulations provided for in this Section.

G. In order to prevent accidental releases of regulated substances, the secretary is authorized to adopt and promulgate regulations governing release prevention, detection, and correction requirements.

H.(1) No later than November 20, 1993, the secretary shall propose reasonable regulations to provide, to the greatest extent practicable, for the prevention and detection of accidental releases of regulated substances and for response to such releases by the owners or operators of the sources of such releases. Where appropriate in the development of such regulations the secretary shall review and consider any regulations under development and/or promulgated by the U.S. Environmental Protection Agency under Section 112(r) of the 1990 amendments to the Clean Air Act.

(2) In order to protect human health and the environment, the regulations under this Subsection shall require the owner or operator of stationary sources at which a regulated substance is present in more than a threshold quantity to prepare and implement a risk management plan to detect and prevent an accidental release of such substances from the stationary source, to minimize any release, and to provide a prompt emergency response to any such release which does occur.

(3) The owner or operator of each stationary source covered by Paragraph (2) of this Subsection shall register the risk management plan prepared pursuant to this Subsection with the secretary in accordance with rules promulgated by the secretary. The risk management plans prepared pursuant to this Subsection shall be available to the public, subject to the confidentiality provisions of R.S. 30:2030. The emergency response portion of the risk management plan shall also be submitted to the local agency or entity having responsibility for planning for or responding to accidental releases which may occur at such source and to any governmental agency which requests the emergency response portion.

(4) The secretary shall establish by rule an auditing system to review regularly and, if necessary, require revision in risk management plans to assure that the plans comply with this Subsection. Each such plan shall be updated periodically as required by the secretary by rule.

(5) Any regulations promulgated pursuant to this Subsection shall be, to the maximum extent practicable, consistent with the recommendations and standards established by commonly accepted and applicable engineering and professional codes, including but not limited to the American Society of Mechanical Engineers (ASME), the American National Standards Institute (ANSI), or the American Society of Testing Materials (ASTM).

(6) The secretary shall take into consideration the concerns of small business in proposing regulations under this Subsection.

(7) Notwithstanding any of the provisions of this Chapter or of this Subsection to the contrary, no stationary source shall be required to apply for, or operate pursuant to, a permit issued under such Chapter solely because such source is subject to regulations or requirements under this Subsection.

I. After the effective date of any regulation or requirement imposed, authorized, or required by this Section, it shall be unlawful for any person to operate any stationary source subject to such regulation or requirement in violation of such regulation or requirement. Each regulation or requirement under this Section shall be treated as a standard in effect for purposes of R.S. 30:2025 and other enforcement provisions of Subtitle II of Title 30.

J. The regulations authorized pursuant to this Section may provide for the registration of each process covered by the regulations. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana and R.S. 30:2014, the department is authorized to increase fees to cover the operating expenses of the department for the continued implementation of the accidental release prevention program. The fee increase shall be implemented by increasing, on an average of four and one-half percent, existing fees assessed by the department pursuant to its fee schedules under the air quality control program. The fee schedule shall be based on industrial groups that reflect the degree that these are to be regulated under the accidental release prevention program.

K.(1) Storers of liquefied petroleum gas whose facilities are permitted through or inspected by the Louisiana Liquefied Petroleum Gas Commission of the Department of Public Safety and Corrections shall not be required to pay any additional fees on liquefied petroleum gas, pursuant to this Section.

(2) Storers of liquefied petroleum gas who use such gas as a fuel in an agricultural process shall not be required to pay any additional fees on liquefied petroleum gas pursuant to this Section.

(3) The Department of Environmental Quality shall not regulate the storers of liquefied petroleum gas provided for in this Subsection, for purposes of the chemical accident prevention program, at those facilities in which the presence of liquefied petroleum gas is the sole reason for the inclusion of the facility in the chemical accident prevention program.

Acts 1992, No. 1127, §1; Acts 1997, No. 885, §1; Acts 1999, No. 839, §1.



RS 30:2064 - Louisiana Automobile Retirement Act

§2064. Louisiana Automobile Retirement Act

A.(1) The provisions of this Section shall be known as, and may be cited as, the "Louisiana Automobile Retirement Act".

(2) As used in this Section, the following words shall have the following meanings ascribed to them:

(a) "Motor vehicle" means any car, truck, or van manufactured prior to 1972. Motor vehicle does not include motorcycles, off-road vehicles, antique cars, collector vintage cars, classic cars, or any other collector vehicle.

(b) "Department" means the Louisiana Department of Environmental Quality acting through the appropriate office as designated by the secretary.

(c) "Program" means the program for purchasing and disposing of certain motor vehicles which is established in this Section.

B. The purpose of this Section is to promote clean air in Louisiana by encouraging the voluntary retirement of motor vehicles which were manufactured prior to 1972 and which therefore are not subject to federal emissions standards.

C. The provisions of this Section shall be administered by the department.

D. The department may adopt administrative rules to implement the provisions of this Section. The rules shall be adopted in accordance with the Administrative Procedure Act.

E. In accordance with rules adopted pursuant to Subsection D, the department shall:

(1) Use the funds which are available under the provisions of Subsection G to purchase motor vehicles which were manufactured prior to 1972 provided such motor vehicles are operable and are registered with the Louisiana Department of Public Safety and Corrections.

(2) Establish a schedule of prices which the department will pay for the motor vehicles which the department purchases through the program. The maximum price which the department may pay for a motor vehicle shall be seven hundred dollars.

F. In accordance with rules adopted pursuant to Subsection D, the department shall dispose of motor vehicles purchased through the program. The rules shall provide:

(1) The department may sell the motor vehicles for the purpose of being crushed or shredded and the materials recycled. Sales shall be at public auction to the highest responsible bidder. Antique and collector car clubs who submit the name and address of their club on a self-addressed, stamped envelope to the department shall be notified in writing at least ninety days prior to any public auction of the date, place, and time of the auction.

(2) The department may dispose of the motor vehicles in accordance with rules adopted under the provisions of Subsection D.

G.(1) The department may seek and accept donations from any source, public or private, to provide funds for the program.

(2) State funds shall not be expended or appropriated for the program. The program shall be operated entirely from self-generated revenues and from donations made to the program as provided in this Subsection.

Acts 1992, No. 670, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2065 - Fees

§2065. Fees

In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana and R.S. 30:2014, for Fiscal Year 1997-1998, the Department of Environmental Quality is authorized to increase any fee listed in the current fee schedules provided for under the department's air quality control program rules and regulations. The fees may be increased by a maximum of eight percent.

Acts 1997, No. 884, §1.



RS 30:2066 - Fees; severe and extreme ozone nonattainment areas

§2066. Fees; severe and extreme ozone nonattainment areas

A. The following terms shall have the following meanings for the purposes of this Section:

(1) "Annual adjustment" shall mean an annual increase by the percentage by which the Consumer Price Index, as published by the United States Department of Labor for all urban consumers or its successor publication, for the year immediately prior to the year in which the fee is being imposed exceeds the Consumer Price Index for the calendar year 1989.

(2) "Baseline amount" shall mean the amount computed, in accordance with such guidance as the administrator of the United States Environmental Protection Agency may provide, as the lower amount within the year of either the actual volatile organic compound (VOC) or Nitrogen Oxides (NOx) emissions or the VOC or NOx emissions allowed under the permit applicable to the source, or if no permit has been issued for that year, the amount of VOC or NOx emissions allowed under the implementation plan. Such guidance by the administrator may include the calculation of the baseline amount based upon average actuals or average allowables.

B. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the Department of Environmental Quality is authorized to adopt, promulgate, implement, and collect a fee, in addition to any other fee, to be paid by major stationary sources of VOC and NOx emissions located in severe or extreme ozone nonattainment areas that have failed to attain the one-hour national primary ambient air quality standard for ozone by the year 2005. The fee shall be no more than five thousand dollars or an amount determined by the department to be consistent with applicable federal requirements, whichever is less, plus annual adjustment, per ton of VOC and NOx emitted in excess of eighty percent of the baseline amount by the source during the calendar year. The fee shall be paid for each calendar year beginning after 2005 for which a fee is to be collected pursuant to this Section, until the area is classified as an attainment area for the one-hour national primary ambient air quality standard for ozone or such fee is no longer required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d). To the extent consistent with applicable federal requirements, when imposing the fee authorized by this Section, the department may use such baseline or baselines as the department deems necessary and appropriate.

C. The fee authorized in this Section shall not apply to the following:

(1) Emissions emitted during any year that is treated as an "Extension Year" under Section 181(a)(5) of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511(a)(5)).

(2) Areas with a total population under two hundred thousand that failed to attain the standard by the year 2005, if the area can demonstrate, consistent with guidance by the Administrator of the United States Environmental Protection Agency, that attainment in the area is prevented because of ozone or ozone precursors transported from other areas and if the area has met all requirements and implemented all applicable measures under the Clean Air Act Amendments of 1990.

D. Notwithstanding any provision in this Section to the contrary, to the extent that the United States Congress, the United States Environmental Protection Agency, or a court with appropriate jurisdiction takes action that eliminates, reduces, or otherwise modifies the fee required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d) or the manner in which such fee is implemented or collected, the department shall take such actions as appropriate to immediately adopt, promulgate, and implement such regulations as necessary to ensure that a minimum of such fee is collected pursuant to this Section but not greater than five thousand dollars per ton as required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d) or any new federal statute or binding federal requirement on the same subject. To the extent applicable judicial decisions or federal laws, regulations, policies, guidance, or directives provide flexibility or alternatives with respect to the imposition of the fee required by Section 185 of the Clean Air Act Amendments of 1990 (42 U.S.C. 7511d), the department may adopt, promulgate, and implement such regulations and take such other actions as consistent therewith, including modifying the manner in which the fee authorized by this Section is implemented and collected, otherwise ameliorating the impact of such fee or imposing alternative requirements in lieu of, or in addition to, such fee.

Acts 2003, No. 441, §1; Acts 2008, No. 588, §1, eff. June 30, 2008.



RS 30:2071 - LOUISIANA WATER CONTROL LAW

CHAPTER 4. LOUISIANA WATER CONTROL LAW

§2071. Citation

This Chapter shall be known and may be cited as the "Louisiana Water Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2072 - Policy; purpose

§2072. Policy; purpose

The legislature finds and declares that the waters of the state of Louisiana are among the state's most important natural resources and their continued protection and safeguard is of vital concern to the citizens of this state. To insure the proper protection and maintenance of the state's waters, it is necessary to adopt a system to control and regulate the discharge of waste materials, pollutants, and other substances into the waters of the state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2073 - Definitions

§2073. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Louisiana Pollutant Discharge Elimination System (LPDES)" means those portions of the Louisiana Environmental Quality Act and the Louisiana Water Control Law and all regulations promulgated under their authority which are deemed equivalent to the National Pollutant Discharge Elimination System (NPDES) under the Federal Water Pollution Control Act, otherwise known as the Clean Water Act, and for which Louisiana is the delegated authority. The LPDES specifically includes but is not limited to authority to issue all permits provided for under Sections 402 and 405 of the Federal Water Pollution Control Act, as well as the general permits program, the storm water discharge program, the pretreatment program, and the sewage sludge program.

(2) "LPDES variance" means any mechanism or provision which allows modification to or waiver of permit conditions of state regulatory requirements applicable to discharges of substances to waters of the state or to treatment works but does not include those variances which under federal law may only be granted by the Environmental Protection Agency.

(3) "Treatment works" means any plant or other works which accomplishes the treating, stabilizing, or holding of wastes.

(4) "Untreated wastes" means wastes which have not been treated in treatment works.

(5) "Wastes" means any material for which no use or reuse is intended and which is to be discarded.

(6) "Water pollution", except for the purposes of the Louisiana Pollution Discharge Elimination System, means the introduction into waters of the state by any means, including but not limited to dredge and fill operations, of any substance in concentrations which tend to degrade the chemical, physical, biological, or radiological integrity of such waters, including but not limited to the discharge of brine from salt domes which are located on the coastline of Louisiana and the Gulf of Mexico into any waters off said coastline and extending therefrom three miles into the Gulf of Mexico. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined herein, "water pollution" includes but is not limited to any addition of any pollutant or combination of pollutants to waters of the state from any source, or any addition of any pollutant or combination of pollutants to the waters of the contiguous zone or the Gulf of Mexico from any source other than a vessel or other floating craft which is being used as a means of transportation. For the purposes of the Louisiana Pollutant Discharge Elimination System, as defined in this Paragraph, the definition of "water pollution" further includes but is not limited to additions of pollutants into waters of the state from surface runoff, which is collected or channelled by man; discharges through pipes, sewers, or other conveyances owned by the state, a municipality, or other person which do not lead to a treatment works; and discharges through pipes, sewers, or other conveyances, leading into privately owned treatment works. This term does not include an addition of pollutants by an indirect discharger to a publicly owned treatment works.

(7) "Waters of the state" means both the surface and underground waters within the state of Louisiana including all rivers, streams, lakes, groundwaters, and all other water courses and waters within the confines of the state, and all bordering waters and the Gulf of Mexico. However, for purposes of the Louisiana Pollutant Discharge Elimination System, "waters of the state" means all surface waters within the state of Louisiana and, on the coastline of Louisiana and the Gulf of Mexico, all surface waters extending therefrom three miles into the Gulf of Mexico. For purposes of the Louisiana Pollutant Discharge Elimination System, this includes all surface waters which are subject to the ebb and flow of the tide, lakes, rivers, streams (including intermittent streams), mudflats, sandflats, wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds, impoundments of waters within the state of Louisiana otherwise defined as "waters of the United States" in 40 CFR 122.2, and tributaries of all such waters. "Waters of the state" does not include waste treatment systems, including treatment ponds or lagoons designed to meet the requirements of the Clean Water Act, 33 U.S.C. 1251 et seq.

(8) "Bordering waters", as used in Paragraph (7) of this Section, means any waters of the state as otherwise defined, any part of which is located within the confines of the state, and any waters which touch the coastline of Louisiana as it borders on the Gulf of Mexico, and includes the waters of the Gulf of Mexico.

(9) "Public sanitary sewerage system" means a privately or publicly owned system intended to provide for the collection, conveyance, or treatment of waste water and other sewage for the public or such facilities owned by the public, if the system has at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily at least sixty days out of the year. The term includes:

(a) Any collection, conveyance, treatment, storage, or discharge facilities under the control of the operator of the system and used primarily in connection with the system.

(b) Any collection or pretreatment storage facilities not under such control which are used primarily in connection with the system.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1984, No. 317, §1, eff. July 2, 1984; Acts 1993, No. 172, §1; Acts 1993, No. 174, §1; Acts 1995, No. 708, §1; Acts 1997, No. 480, §1, eff. June 30, 1997; Acts 1997, No. 1119, §1; Acts 1997, No. 1461, §1.



RS 30:2074 - Water quality control; secretary of environmental quality; powers and duties

§2074. Water quality control; secretary of environmental quality; powers and duties

A. The department shall have the following powers and duties with respect to water quality control:

(1) To prepare and develop a general plan for the proper protection and control of the waters of the state.

(2) To make investigations on its own motion or upon the complaint of any person and by appropriate order to control, regulate, or restrain the discharge of any waste material or polluting substance discharged or sought to be discharged into any waters of the state in accordance with the provisions of R.S. 30:2025.

(3) To process all applications for certifications which applicants for federal or state licenses or permits are required to provide to the appropriate agency. In connection with the issuance of such certificates, one notice of each application for a certification under this Paragraph must either be published in the official journal of the state or issued as a joint notice by the agency requiring the certification. In the event the secretary determines that there is significant public interest in the proposed activity, he shall cause notice to be published in a newspaper of general circulation in the affected area. The cost of publication of public notice shall be borne by the applicant. The notice shall provide that comments concerning the application may be filed with the department in accordance with regulations developed to implement this Chapter. After the time provided for public comment, the department shall act upon the application and take such action as it deems appropriate. If, as a condition to certification, the secretary proposes any alterations to the federal or state license or permit, as drafted, or proposes to deny the certification, the secretary shall promptly notify the applicant of the proposed alterations or denial, and shall provide the applicant an opportunity for a hearing in connection with such proposed alterations or proposed denial in accordance with R.S. 30:2024(A). Conditional certifications and certification denials shall be considered permit actions for all purposes.

(4) To administer the Clean Water State Revolving Fund as established in R.S. 30:2302. The department is also authorized to enter into contracts and other agreements in connection with the operation of the Clean Water State Revolving Fund to the extent necessary or convenient for the implementation of the Clean Water State Revolving Fund Program.

B. The secretary shall have the following powers and duties:

(1) To establish such standards, guidelines, or criteria as he deems necessary or appropriate to prohibit, control, or abate any of the following:

(a) Water pollution.

(b) Discharges into publicly owned treatment works in accordance with Sections 307 and 402 of the Federal Water Pollution Control Act.

(c) Use and disposal of sewage sludge in accordance with Section 405 of the Federal Water Pollution Control Act.

(2) To ascertain and determine, for record and for use in making regulations, what volume of water actually flows in any stream, as well as the high and low water marks of waters of the state affected by the waste disposal or pollution of any person.

(3) To adopt and promulgate rules and regulations consistent with the general intent and purposes of this Chapter to prevent water pollution, including but not limited to the following:

(a) Regulations requiring compliance by users of publicly owned treatment works in accordance with Sections 307 and 402 of the Federal Water Pollution Control Act.

(b) Regulations requiring compliance with pretreatment standards and requirements in accordance with Sections 307 and 402 of the Federal Water Pollution Control Act.

(c) Regulations requiring the treatment of wastes in treatment works.

(d) Regulations prohibiting the unpermitted discharge of untreated or improperly treated wastes.

(e) Regulations prohibiting improper sewage sludge use or disposal, including but not limited to general requirements, pollutant limits, management practices, operational standards, and monitoring, recordkeeping, transporting, and reporting requirements for the final use or disposal of sewage sludge, when such use or disposal is by land application, surface disposal, disposal in a permitted landfill, or incineration, in accordance with Section 405 of the Federal Water Pollution Control Act or state water quality and sewage sludge and biosolids use or disposal standards.

(f) Regulations requiring the training and the certification of generators and preparers of sewage sludge for the final use or disposal of sewage sludge, when such use or disposal is by land application, surface disposal, disposal in a permitted landfill, or incineration, in accordance with Section 405 of the Federal Water Pollution Control Act or state water quality and sewage sludge and biosolids use or disposal standards.

(4) To develop permitting procedures and to require and issue permits, variances, LPDES variances, licenses, or compliance schedules for all waste water discharges, discharges of waste, or sources of water pollution to the surface waters of the state, and to require of and issue LPDES permits to any person who prepares sewage sludge, applies sewage sludge to the land, or fires sewage sludge in a sewage sludge incinerator, or to the owner or operator of a sewage sludge surface disposal site and, when the secretary deems it advisable, to delegate the power to issue or deny such permits, variances, LPDES variances, licenses, or compliance schedules to the appropriate assistant secretary subject to his continuing oversight. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26. Nothing in this Subsection shall preclude the secretary from issuing compliance schedules or taking enforcement action to address unauthorized pollution of ground waters of the state.

(5) To adopt and promulgate rules and regulations to provide for the cleanup and remediation of any pollution of waters of the state.

(6) To apply for and accept grants of money from the United States Environmental Protection Agency or other federal agencies for the purpose of making funds available to political subdivisions in the state for the planning, design, construction and rehabilitation of wastewater treatment facilities and other related activities.

(7) To establish such standards, guidelines, or criteria by rule as he deems necessary to prevent the discharge from water crafts, other than vessels engaged in commercial fishing and licensed pursuant to R.S. 56:304 et seq., of trash, garbage, and untreated or improperly treated sewage or sewage sludge in an amount, manner, or area which would further degrade the quality of anchorage waters or certain immediately adjacent waters within Louisiana. The standards herein authorized and required shall provide at a minimum for:

(a) Water crafts to which such standards shall apply.

(b) Reporting requirements of water craft owners or operators necessary to effectuate the intent of this Paragraph, including technical information related to onboard waste containment or treatment equipment.

(c) Requirements of evidence of any service contracts or other arrangements necessary to properly remove and dispose of such wastes.

(d) Specific standards for garbage lighterage and pump out services which remove these wastes.

(e) Requirements of evidence that a water craft has emptied its holding tanks outside Louisiana waters.

(8) To adopt and promulgate rules and regulations for the administration of the Municipal Facilities Revolving Loan Fund, provided such rules and regulations shall not take effect unless approved by the House of Representatives Ways and Means Committee and the Senate Revenue and Fiscal Affairs Committee.

(9) To adopt and promulgate regulations necessary to establish and administer a point source to point source effluent reduction credit banking system for the state's watersheds where Total Maximum Daily Load limitations are in place. Such regulations shall include, at a minimum, the following:

(a) Provision for the administration of the banking system.

(b) Limit trading of credits to trading within the same watershed in which the credits are earned.

(c) Credits shall be pollutant specific, and credits may only be traded for that pollutant on days when constituent testing is conducted, unless other creditable pollutants are approved by the department.

(d) Require participants in the system to monitor water quality by means including but not limited to electronic determination of constituents based upon laboratory data for constituents contained in a participant's permit or by flow proportion composite sample taken no fewer than five times per week.

(e) Participants in the system shall not use credits earned by another participant for more than twenty months in any twenty-four month period.

(10) To develop regulatory permits for certain water discharges provided the following conditions are satisfied:

(a) A regulatory permit cannot be used for any facility which is a new major facility or for any major modification of an existing facility as defined in applicable rules and regulations.

(b) Use of a regulatory permit may be precluded by specific permit conditions contained within a Louisiana pollutant discharge elimination system permit.

(c) A regulatory permit shall not preclude the secretary from exercising all powers and duties as set forth in R.S. 30:2011(D), including but not limited to the authority to conduct inspections and investigations and enter facilities as provided in R.S. 30:2012, and to sample or monitor, for the purposes of assuring compliance with a regulatory permit or as otherwise authorized by this Subtitle, federal Water Pollution Control Act, or regulations adopted thereunder, any substances or pollutants at any location.

(d) A regulatory permit shall require compliance with all applicable provisions of the department's rules and regulations and the federal Water Pollution Control Act. Violation of the terms and conditions of a regulatory permit constitutes a violation of such regulation or Act.

(e) A regulatory permit shall prescribe, as appropriate, discharge limitations, any necessary control requirements, other enforceable conditions, and associated monitoring, record keeping, and reporting provisions necessary for the protection of public health and the environment.

(f) A regulatory permit shall require any person seeking such permit to submit a written notification and any fee authorized by this Subtitle and applicable regulations to the secretary. Submission of a written notification and any fee authorized by this Subtitle and applicable regulations shall be in lieu of submission of a permit application. The written notification shall be signed and certified in accordance with LAC 33:IX governing permit application submittal. Any person who submits a written notification and any fee authorized by this Subtitle and applicable regulations shall be authorized to operate under the regulatory permit for which the notification was submitted when notified by the department that the notification was complete.

(g) All regulatory permits promulgated by the secretary shall establish notification procedures, permit terms, and confirmation of notification by the department and shall be promulgated in accordance with the procedures provided in R.S. 30:2019.

(h) No later than January 1, 2007, the secretary shall consider which activities are appropriate for coverage under a regulatory permit and publish an initial list of such activities.

(11) To register and license transporters or haulers of sewage sludge and biosolids and transporters or haulers of sewage sludge mixed with grease pumped or removed from a food service facility.

C. The office of the secretary shall, in conjunction and coordination with the Department of Natural Resources, conduct a risk analysis of the discharge of produced waters, excluding cavern leach waters, from oil and gas activities onto the ground and into the surface waters in the coastal wetlands of this state. The analysis shall examine the environmental risks and economic impact of allowing such discharges in the coastal wetlands and the economic impact on the oil and gas industry if such discharges are prohibited. The analysis shall be completed and delivered to the committees on natural resources of the House of Representatives and Senate no later than April 1, 1988.

D.(1) Any information submitted to the Department of Environmental Quality, pursuant to the Louisiana Water Control Law or regulations promulgated under its authority, may be claimed as confidential in accordance with R.S. 30:2030 by the person submitting the information, except information which falls within any category listed in Paragraph (7) of this Subsection.

(2) Any such claim must be asserted at the time of submission in the manner prescribed by the application form or instructions or, in the case of other submissions, in accordance with the following:

(a) By stamping the word "CONFIDENTIAL" on each page containing such information.

(b) By submitting a written request for nondisclosure which shall specify the basis for requesting nondisclosure as provided in R.S. 30:2030.

(3) All materials clearly labeled "CONFIDENTIAL" which are submitted to the department with a written request for nondisclosure shall be afforded confidentiality pending a determination whether to grant the request. The determination shall be made within twenty-one working days from the date the request is received by the department.

(4) Confidentiality will not be afforded to any materials submitted which fall within any category of information listed in Paragraph (7) of this Subsection.

(5) If no claim is made at the time of submission, the department may make the information available to the public without further notice. If a claim is asserted, the information will be treated in accordance with the procedures specified above.

(6) If the secretary determines that any material received should not be afforded confidentiality, he shall issue a written denial of the request for nondisclosure to the requestor. No written denial of the request is necessary when the material submitted as confidential falls within any category of information listed in Paragraph (7) of this Subsection.

(7) No claim of confidentiality will be accepted and all claims of confidentiality will be denied for the following categories of information for all NPDES, LPDES, or other water discharge permit applicants or permittees:

(a) Name.

(b) Address.

(c) Effluent or discharge data.

(d) Contents of permit applications.

(e) All information required by the permit application whether accompanying it, attached to it, or submitted separately.

(f) Permits.

(8) All information obtained under the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., or by regulations issued under its authority, or by any order, license, or permit term or condition adopted or issued by the Act, shall be available to the public, unless nondisclosure is requested and granted in accordance with R.S. 30:2030. No information listed in said Paragraph (7) may be claimed or determined to be confidential.

(9) Any employee of the department or any former employee of the department or any authorized contractor acting as a representative of the secretary of the department who is convicted of intentional disclosure or conspiracy to disclose trade secrets or other information which has been determined to be confidential pursuant to this Subsection is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, imprisonment for up to one year, or both.

E. No later than October 1, 1995, the secretary shall adopt rules and regulations to govern the discharge from commercial facilities of liquid wastes that contain methanol alcohol. The rules and regulations shall require pre-treatment of such waste before entering any sewer system, septic tank, or any surface waters of the state. The provisions of this Subsection shall not apply to veterinarians and hospitals. The rules adopted pursuant to this Subsection shall not be applicable to industrial facilities required to obtain permits for discharge of liquid wastes from Louisiana Department of Environmental Quality, the United States Environmental Protection Agency, or the Louisiana Department of Natural Resources.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 317, §1, eff. July 2, 1984; Acts 1984, No. 319, §1, eff. July 2, 1984; Acts 1986, No. 349, §1, eff. June 30, 1986; Acts 1987, No. 833, §1; Acts 1987, No. 940, §1, eff. July 20, 1987; Acts 1988, No. 964, §1, eff. July 27, 1988; Acts 1990, No. 244, §1; Acts 1991, No. 226, §1, eff. July 2, 1991; Acts 1991, No. 236, §1; Acts 1993, No. 117, §1; Acts 1993, No. 767, §1; Acts 1995, No. 699, §1; Acts 1995, No. 1189, §1; Acts 1997, No. 480, §1, eff. June 30, 1997; Acts 1997, No. 1119, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2003, No. 67, §1, eff. May 28, 2003; Acts 2003, No. 382, §1; Acts 2006, No. 115, §1; Acts 2008, No. 56, §1, eff. July 1, 2009; Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2075 - Permits, variances, and licenses

§2075. Permits, variances, and licenses

No person shall conduct any activity which results in the discharge of any substance into the waters of the state without the appropriate permit, variance, or license required under the regulations of the department adopted pursuant to this Chapter.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1991, No. 236, §1; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2075.1 - Permits and licenses; surcharge

§2075.1. Permits and licenses; surcharge

A. The legislature finds and declares that discharges of substances into the waters of the state have damaged and endangered the Louisiana molluscan shellfish industry and have increased the costs of molluscan regulation and sanitation in the state, and that it is in the best interests of the state to impose a surcharge on discharges permitted or licensed pursuant to R.S. 30:2075.

B. A surcharge at a flat rate of twenty percent of the department imposed permit fee, with a maximum of one hundred fifty dollars, shall be added to the fee for each water discharge permit issued pursuant to R.S. 30:2075 for discharges in the Atchafalaya, Terrebonne, Barataria, Lake Pontchartrain, and Mississippi River water quality management basins as defined by the department Water Quality Management Basin Plans.

C. The proceeds of the surcharge authorized in Subsection B of this Section shall be deposited into the Oyster Sanitation Fund, established in R.S. 40:5.10.

D. Nothing in this Section shall be construed to modify the rules adopted pursuant to this Subtitle.

Acts 1993, No. 911, §1, eff. June 23, 1993.



RS 30:2075.2 - Sewage treatment facility; privately owned; surety required; nonfunctional system

§2075.2. Sewage treatment facility; privately owned; surety required; nonfunctional system

A.(1) Any applicant for, or prospective transferee of, a permit for the discharge of effluent from any privately owned sewage treatment facility regulated by the Public Service Commission shall be required to provide and maintain a bond or other acceptable financial security instrument. Any applicant, prospective transferee, or permittee may apply to the secretary of the Department of Environmental Quality for approval of a single financial security instrument, having a maximum amount of two hundred fifty thousand dollars, to satisfy the requirements of this Section for all such permits held or to be held. In determining whether to approve the application for a single financial security instrument, the secretary may consider the assets, debts, and compliance history of the applicant, the condition and capacity of the facilities to be covered by such security, and any other factor that may impact the applicant's ability to operate and maintain the facilities. Any such bond or other instrument shall be payable to the Department of Environmental Quality and shall be conditioned upon substantial compliance with the requirements of the Louisiana Water Control Law and any permit issued or enforced under that law. Any bond shall be executed by the permittee and a corporate surety licensed to do business in the state. The purpose of the bond or other financial security shall be the protection of public health, welfare, and the environment. The department shall promulgate rules and regulations to implement this Section.

(2) The secretary or his designee may enter an order requiring forfeiture of all or part of the bond or other financial security, if he determines that:

(a) The continued operation or lack of operation and maintenance of the facility covered by this Section represents a threat to public health, welfare, or the environment because the permittee is unable or unwilling to adequately operate and maintain the facility or the facility has been actually or effectively abandoned by the permittee. Evidence justifying such a determination includes but is not limited to:

(i) The discharge of pollutants exceeding limitations imposed by applicable permits.

(ii) Failure to utilize or maintain adequate disinfection facilities.

(iii) Failure to correct overflows or backups from the collection system.

(iv) A declaration of a public health emergency by the state health officer.

(v) A determination by the Public Service Commission that the permittee is financially unable to properly operate or maintain the system.

(b) Reasonable and practical efforts under the circumstances have been made to obtain corrective actions from the permittee.

(c) It does not appear that corrective actions can or will be taken within an appropriate time as determined by the secretary.

(3) The proceeds of any forfeiture shall be used by the secretary, or by any receiver appointed by a court under R.S. 30:2075.3, to address or correct the deficiencies at the facility or to maintain and operate the system. The proceeds shall be in addition to any other funds appropriated to the department and may be expended under the authority of this Section without additional action by the legislature. Use of such proceeds under this Section shall not be subject to R.S. 38:2181 et seq.

(4) Review of any decision of the secretary under this Section shall be exclusively by appeal to the Nineteenth Judicial District Court, under R.S. 30:2050.21. The decision of the secretary shall not be stayed pending the appeal.

(5) This Subsection shall be applicable to the following actions, when taken after July 1, 1999, or upon the effective date of the rules promulgated under Paragraph (1), whichever occurs earlier:

(a) Issuance of a new discharge permit.

(b) Renewal of an existing discharge permit.

(c) Modification of an existing discharge permit.

(d) Transfer of an existing discharge permit to a different permittee.

(6)(a) After a permittee has provided a bond or other acceptable financial security instrument under this Section and has maintained the financial security for not less than seven years, the permittee may petition the secretary for a waiver or reduction of the financial security. The secretary may, in his discretion, grant the petition, if:

(i) The facility has been in substantial compliance with the required permits under the Louisiana Water Control Law for not less than seven years.

(ii) The permittee provides the secretary with a letter from the Louisiana Public Service Commission stating that the permittee is in good standing and that the commission has no objection to the waiver or reduction of the financial security.

(b) The secretary may, in his discretion, issue, renew, modify, or transfer a permit without the required financial security being provided by the permittee, if:

(i) The permittee has made a reasonable, good faith effort to obtain the required financial security, but has been unable to do so.

(ii) The issuance, renewal, modification, or transfer of the permit is necessary to ensure uninterrupted sewage treatment or is otherwise necessary to protect human health or the environment.

(iii) The permittee provides the secretary with a letter from the Louisiana Public Service Commission stating that the permittee is in good standing and that the commission has no objection to the issuance, renewal, modification, or transfer.

(c) In no case shall a discharge be allowed by permit to continue for more than six months without the required bond or other financial security being provided by the permittee as required by this Section, unless the permittee has petitioned for and has been granted a release from the requirement to provide and maintain such financial security as provided in Subsection A.

B. If the treatment facility is to be acquired by a homeowners' association, by act of sale or donation, for operation and maintenance, the original permittee must submit the legal name of the association, with one person as "environmental contact" for any matter relating to the treatment plant. The permittee shall also include the current mailing address and telephone number for the environmental contact, which shall be submitted to the department at least sixty days prior to legal transfer of the facility.

C. No person shall be evicted from his residence and no business entity shall be evicted from its place of business for disconnecting such premises from a nonfunctional community sewage treatment system to prevent loss of life, personal injury, or severe property damage; however, any action undertaken by a person shall be taken in such a manner so as to insure that sewage from his residence or business is properly treated in a waste water treatment system approved by the appropriate state agencies.

D. Repealed by Acts 1999, No. 399, §2.

Acts 1993, No. 1029, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 399, §§1, 2; Acts 2000, 1st Ex. Sess., No. 93, §1; Acts 2004, No. 667, §1, eff. July 5, 2004.



RS 30:2075.3 - Receivership for sewerage systems

§2075.3. Receivership for sewerage systems

A.(1) In any civil action brought against the owner or operator of a public sanitary sewerage system to enforce the requirements of this Subtitle or rules promulgated pursuant thereto, the court may, on its own motion or upon application of the secretary, appoint a receiver to collect the assets of the public sanitary sewerage system, collect any records relating to the current operation and users of the public sanitary sewerage system, operate and maintain the public sanitary sewerage system, and to otherwise assist the court in adjudicating the issues before the court. Application by the secretary shall not be subject to any bond requirement.

(2) The court shall place the public sanitary sewerage system in receivership upon finding any of the following:

(a) The system has been abandoned by the operator and no provisions have been made for the continued operation of the system by a qualified operator, or for providing the sewerage system's users with another system to collect, convey, or treat sewerage emanating from the users' facilities.

(b) Service by the system to its users has ceased, or cessation of such service is imminent.

(c) The operator of the system has failed or refused to comply with an emergency order issued pursuant to R.S. 30:2025(C)(1) or R.S. 30:2050.8 within twenty-four hours of notice of such order.

(d) Such other circumstances that indicate that receivership is necessary to ensure uninterrupted sewage treatment or protection of public health or the environment.

(e) The operator of the system has failed to provide or maintain a bond or other financial security, when required by R.S. 30:2075.2.

(3)(a) The court may, on ex parte application of the secretary, pending trial, do the following:

(i) Appoint a temporary receiver with the same bond requirements as for a receiver.

(ii) Enjoin the owner and the operator of the system, and their agents, officers, or assigns, from interfering with the takeover of the system and its operation by the temporary receiver.

(iii) Order the owner and the operator of the system to provide to the temporary receiver the names and addresses of the system's customer, and the rates approved by the Public Service Commission.

(iv) Order and direct customers of the system to make payments for using the system directly to the temporary receiver.

(b) The court may continue the above orders upon the appointment of a receiver.

(4) The temporary receiver and the receiver shall have the powers set forth in R.S. 12:152(B) applied mutatis mutandis to the operation and business of the public sanitary sewerage system that is the subject of the receivership.

(5) The receiver, if a private person, shall execute a bond to assure the proper performance of the receiver's duties in an amount to be set by the court.

(6) The receiver, if a political subdivision that currently owns or operates a sanitary sewerage system, or if a local governmental subdivision, may be appointed by the court without any bond requirement.

(7) The receiver shall maintain separate financial records showing the income and expenses of the system and provide the court and the system's owner or operator with same and an accurate statement of the condition of the system periodically as required by the court. The court may require an independent audit of such financial statements.

(8) The receiver shall carry out the orders specified and directed by the court until discharged.

(9) The court may dissolve the receivership upon a showing of good cause by the defendant, the receiver, or the secretary.

Acts 1997, No. 1461, §1; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 1999, No. 399, §1.



RS 30:2076 - Prohibitions

§2076. Prohibitions

A.(1) No person shall discharge or allow to be discharged into any waters of the state:

(a) Any waste or any other substance of any kind that will tend to cause water pollution in violation of any rule, order, or regulation; or

(b) Any substance, the discharge of which violates any term, condition, or limit imposed by a permit.

(2) The provisions of this Chapter shall not apply to any unintentional nonpoint-source discharge resulting from or in connection with the production of raw agricultural, horticultural, or aquacultural products.

(3) No person shall violate any rule or regulation adopted under this Chapter or the terms of any permit or order issued under authority of this Subtitle.

(4) No person shall cause or allow to be discharged within Louisiana any trash, garbage, sewage, or sewage sludge in contravention of any rules or regulations adopted pursuant thereto and authorized by R.S. 30:2074(B)(7).

B. No person engaged in a logging operation shall discharge or leave, or allow to be discharged and left, in any of the navigable waters of the state any trees or treetop. For the purpose of this Subsection, the term "treetop" shall be defined as that topmost portion of a tree trunk, with limbs attached, measuring in excess of three inches at the base of the treetop stem.

C. No person shall discharge brine from salt domes which are located on the coastline of Louisiana and the Gulf of Mexico into any waters off said coastline and extending therefrom three miles or more into the Gulf of Mexico when it becomes evident to the department that said discharge is damaging or threatens to damage the aquatic life in the waters of the state. The department may require that any brine disposal be monitored in accordance with rules and regulations.

D. Any person who discharges, emits, or disposes of any substance into the waters of the state in contravention of any provision of this Chapter or of the regulations or of the terms and conditions of a permit or license issued thereunder, upon learning of the discharge, emission, or disposal, shall immediately, or in accordance with regulations adopted under this Subtitle, notify the department as to the nature and amount of the discharge and the circumstances surrounding the discharge. The secretary shall adopt and promulgate rules and regulations establishing procedures for making such notification. Any failure to make this notification or any attempt to conceal or actual concealment of the discharge, emission, or disposal shall be a violation of this Chapter. Each day of failure to give the notification required herein shall constitute a separate violation and shall be in addition to any other violations of this Subtitle.

E. Repealed by Acts 1990, No. 988, §2.

F. No person shall discharge into any underground waters of the state any hazardous waste as defined in R.S. 30:2173(2). The provisions of this Subsection are not intended to impair the implementation or administration of those programs authorized by R.S. 30:4(C)(16), R.S. 30:4.1, R.S. 30:2071, and R.S. 30:2180(A)(6), as long as permitted injections are conducted in strict adherence to the terms and conditions of a valid permit issued thereunder or under the rules and regulations adopted thereunder.

G.(1) The legislature of Louisiana hereby finds that a significant portion of the phosphate fertilizer and wet-process phosphoric acid manufacturing industry is located in the state of Louisiana, that the manufacture of wet-process phosphoric acid results in the generation of byproduct waste gypsum, and heretofore such gypsum has been disposed of by impoundment on land or by discharge into the Mississippi River. The Mississippi River is a valuable natural resource that must be protected against unnecessary degradation in order to protect and preserve the public health and welfare, drinking water quality, and major sectors of the economy including tourism and seafood industries, and the environment.

(2) No person shall discharge byproduct waste gypsum from the production of phosphate fertilizer or wet-process phosphoric acid into the Mississippi River. This prohibition shall not apply to authorized discharges of wastewaters or rainfall runoff containing dissolved gypsum or suspended gypsum when such discharge is in compliance with state and federal permits and the discharge is not for the primary purpose of disposing of byproduct waste gypsum.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 190, §1; Acts 1984, No. 317, §1, eff. July 2, 1984; Acts 1984, No. 824, §1, eff. July 13, 1984; Acts 1987, No. 833, §1; Acts 1987, No. 913, §1, eff. July 20, 1987; Acts 1990, No. 988, §2; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2076.1 - Civil enforcement

§2076.1. Civil enforcement

A. Whenever, on the basis of any information available to him, the secretary finds that an owner or operator of any source is introducing a pollutant into a treatment works in violation of the Louisiana Pollutant Discharge Elimination System, the secretary may notify the owner or operator of such treatment works of such violation. If the owner or operator of the treatment works does not commence appropriate enforcement action within thirty days of the date of such notification, the secretary may commence a civil action for appropriate relief, including but not limited to a permanent or temporary injunction against the owner or operator of such treatment works.

B. In any such civil action the secretary shall join the owner or operator of such source as a party to the action. Such action shall be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge. The court shall have jurisdiction to restrain such violation and to require the owner or operator of the treatment works and the owner or operator of the source to take such action as may be necessary to come into compliance with the Louisiana Pollutant Discharge Elimination System.

C. Nothing in this Section shall be construed to limit or prohibit any other authority the department may have under the Louisiana Environmental Quality Act.

Acts 1993, No. 175, §1.



RS 30:2076.2 - Criminal penalties for violation of the Louisiana Pollutant Discharge Elimination System

§2076.2. Criminal penalties for violation of the Louisiana Pollutant Discharge Elimination System

A. Negligent violations.

(1) Any person who negligently violates any provision of the Louisiana Pollutant Discharge Elimination System, or any order issued by the secretary under the Louisiana Pollutant Discharge Elimination System, or any permit condition or limitation implementing any of such provisions in a permit issued under the Louisiana Pollutant Discharge Elimination System by the secretary, or any requirement imposed in a pretreatment program approved under the Louisiana Pollutant Discharge Elimination System; or

(2) Any person who negligently introduces into public sewer systems or into publicly owned treatment works any pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage or, other than in compliance with all applicable federal, state, or local requirements or permits, which causes such treatment works to violate any effluent limitation or condition in any permit issued to the treatment works under the Louisiana Pollutant Discharge Elimination System by the department;

(3) Shall, upon conviction, be subject to a fine of not less than two thousand five hundred dollars nor more than twenty-five thousand dollars per day of violation or imprisonment for not more than one year, or both. If a conviction of a person is for a violation committed after a first conviction of such person under this Subsection, he shall be subject to a fine of not more than fifty thousand dollars per day of violation, or imprisonment for not more than two years, with or without hard labor, or both.

B. Knowing violations.

(1) Any person who knowingly violates any provision of the Louisiana Pollutant Discharge Elimination System or any permit condition or limitation implementing any of such provisions in a permit issued under the Louisiana Pollutant Discharge Elimination System or any requirement imposed in a pretreatment program approved under the Louisiana Pollutant Discharge Elimination System; or

(2) Any person who knowingly introduces into public sewer systems or into a publicly owned treatment works any pollutant or hazardous substance which such person knew or reasonably should have known could cause personal injury or property damage, or other than in compliance with all applicable federal, state, or local requirements or permits, which causes such treatment work to violate any effluent limitation or condition in a permit issued to the treatment works under the Louisiana Pollutant Discharge Elimination System;

(3) Shall, upon conviction, be subject to a fine of not less than five thousand dollars nor more than fifty thousand dollars per day of violation, or imprisonment for not more than three years, with or without hard labor, or both. If a conviction of a person is for a violation committed after a first conviction of such person under this Subsection, he shall be subject to a fine of not more than one hundred thousand dollars per day of violation, or imprisonment for not more than six years, with or without hard labor, or both.

C. Knowing endangerment.

(1) Any person who knowingly violates any provision of the Louisiana Pollutant Discharge Elimination System or any order issued by the secretary under the Louisiana Pollutant Discharge Elimination System or any permit condition or limitation implementing any of such provisions in a permit issued under the Louisiana Pollutant Discharge Elimination System by the secretary, and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be subject to a fine of not more than two hundred fifty thousand dollars or imprisonment for not more than fifteen years, with or without hard labor, or both. A juridical person shall, upon conviction of violating this Paragraph, be subject to a fine of not more than one million dollars. If a conviction of a person is for a violation committed after a first conviction of such person under this Paragraph, he shall be subject to a fine of up to five hundred thousand dollars or imprisonment for up to thirty years at hard labor, or both.

(2) For the purpose of Paragraph (1) of this Subsection:

(a) In determining whether a defendant who is an individual knew that his conduct placed another person in imminent danger of death or serious bodily injury, the following shall apply:

(i) The person is responsible only for actual awareness or actual belief that he possessed; and

(ii) Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(iii) In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. The knowledge necessary for culpability of a natural person is actual knowledge which may be established by direct or circumstantial evidence, but not constructive or vicarious knowledge. Knowledge that the defendant should have had, could have had, or would have had under various circumstances does not suffice if he did not actually have the requisite knowledge about the danger at the time he acted.

(b) It is an affirmative defense to prosecution that the conduct charged was consented to by the person endangered and that the danger and conduct charged were reasonable foreseeable hazards of:

(i) An occupation, a business, or a profession; or

(ii) Medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent; and

(iii) Such defense may be established under this Subparagraph by a preponderance of the evidence.

(c) The term "organization" means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons.

(d) The term "serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

D. False Statements. Any person who knowingly makes any false material statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under the Louisiana Pollutant Discharge Elimination System or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under the Louisiana Pollutant Discharge Elimination System shall, upon conviction, be subject to a fine of not more than ten thousand dollars or imprisonment for not more than two years, with or without hard labor, or both. If a conviction of a person is for a violation committed after a first conviction of such person under this Subsection, he shall be subject to a fine of not more than twenty thousand dollars per day of violation, or imprisonment for not more than four years, with or without hard labor, or both.

E. Treatment of single operational upset. For purposes of this Section, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

F. Responsible corporate officer as "person". For the purposes of this Section, the term "person" means an individual, corporation, partnership, association, state, municipality, commission, political subdivision of a state, any interstate body, or any responsible corporate officer.

G. Hazardous substance defined. For the purpose of this Section, the term "hazardous substance" means any of the following:

(1) Any substance designated pursuant to Section 311(b)(2)(A) of the Clean Water Act (33 U.S.C. §1321(b)(2)(A)).

(2) Any element, compound, mixture, solution, or substance designated pursuant to Section 102 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §9602).

(3) Any hazardous waste having the characteristics identified under or listed pursuant to Section 3001 of the Solid Waste Disposal Act (42 U.S.C. §6921), but not including any waste the regulation of which under the Solid Waste Disposal Act (42 U.S.C. §6901 et seq.) has been suspended by Act of Congress.

(4) Any toxic pollutant listed under Section 307(a) of the Clean Water Act (33 U.S.C. §1317(a)).

(5) Any imminently hazardous chemical substance or mixture with respect to which the administrator has taken action pursuant to Section 7 of the Toxic Substances Control Act (15 U.S.C. §2606).

H. Notice to district attorney. Upon a determination that a criminal violation may have occurred under this Section, notification shall be given to the district attorney in whose jurisdiction such possible violation has occurred. The secretary shall provide the district attorney with any and all information necessary to evaluate the alleged violation for criminal prosecution. The criminal prosecution of such violations shall be at the direction of the district attorney. The secretary shall cooperate fully with the district attorney.

I. Negligently defined. For purposes of this Section, the term "negligently" has the meaning specified under R.S. 14:12 with respect to the definition of criminal negligence.

Acts 1993, No. 268, §1; Acts 2005, No. 299, §1.



RS 30:2077 - Remediation of pollution

§2077. Remediation of pollution

Any person who allows, suffers, permits, or causes the unpermitted pollution of the waters of the state in contravention of any provision of this Subtitle, any regulations adopted hereunder, or the terms and conditions of any permit, license, or order issued hereunder upon obtaining knowledge of such shall notify the secretary and if necessary take prompt remedial action pursuant to appropriate regulations adopted under this Subtitle or as ordered by the secretary or by an authorized assistant secretary. The goal of such regulations or orders, to the extent economically and technologically reasonable, is to eliminate those releases that may reasonably pose a threat to human health or the environment and to remediate contaminated media, taking into consideration current and expected uses.

Acts 1984, No. 319, §1, eff. July 2, 1984; Acts 1991, No. 666, §1, eff. July 17, 1991.



RS 30:2078 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2078. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2079 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2079. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2080 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2080. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2081 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2081. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2082 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2082. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2083 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2083. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2084 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2084. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2085 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2085. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2086 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2086. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2087 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2087. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2088 - Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.

§2088. Repealed by Acts 2010, No. 296, §5, eff. June 17, 2010.



RS 30:2089 - Fees

§2089. Fees

A. The legislature finds that in order to provide for the development of Total Maximum Daily Load (TMDL) determinations and as otherwise may be necessary to protect the waters of the state of Louisiana, it is necessary for the Department of Environmental Quality to increase the fees assessed by the department for the purpose of this Chapter as set forth below.

B. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana, the department may increase by seven and one-half percent any fee associated with this Chapter and authorized by this Subtitle. The effective date of such increase shall not be before July 1, 1998. The department may further increase by seven and one-half percent any fee associated with this Chapter and authorized by this Subtitle, and such additional increase shall not be effective before July 1, 1999.

Acts 1997, No. 1254, §1, eff. July 15, 1997; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2091 - MISSISSIPPI RIVER INTERSTATE

CHAPTER 5. MISSISSIPPI RIVER INTERSTATE

POLLUTION PHASE-OUT COMPACT

§2091. Mississippi River Interstate Pollution Phase-Out Compact

The legislature having found that the control and abatement of pollution on the Mississippi River is an interstate problem, the governor of the state is hereby authorized and directed to execute a compact on behalf of the State of Louisiana with the United States, and the states mentioned in Article I of the Mississippi River Interstate Pollution Phase-Out Compact, who may by their legislative bodies authorize a compact in a form substantially as follows:

A COMPACT

ARTICLE I. FINDINGS AND POLICY

Whereas, the growth of population, development, and land and water use of the Mississippi River Basin has resulted in serious pollution of interstate waters flowing past the boundaries of two or more states; and

Whereas, such pollution constitutes a menace to the health, welfare, and economic prosperity of the people living in such areas; and

Whereas, the abatement of existing pollution and control of future pollution in interstate waters of the Mississippi River Basin area are of prime importance to the people and can best be accomplished through the cooperation of the states bordering on the river and the federal government, in the establishment of a cooperative federal-interstate agency to work with the states in the field of pollution abatement along the river.

Now, therefore, the states of Louisiana, Mississippi, Arkansas, Tennessee, Missouri, Kentucky, Illinois, Iowa, Wisconsin, and Minnesota, and the United States, do agree and are bound as follows:

ARTICLE II. DEFINITIONS

(1) "Waste" includes any chemical, industrial, municipal, or agricultural material for which no use or reuse is intended and which is to be discarded.

(2) "Pollution" means any man-made alteration of water, resulting from the discharge of substances including but not limited to dredge or fill material, spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, biological material, radioactive material, heat, wrecked or discarded equipment, rock, sand, and cellar dirt.

(3) "Signator" shall mean any state which enters into this compact and is a party thereto.

(4) "Waste reduction" shall mean in-plant practices that reduce, avoid, or eliminate the generation of hazardous or nonhazardous waste so as to reduce the risks to health and the environment.

(a) When recycling is environmentally acceptable and is an integral part of the waste generating industrial process or operation, such as a closed-loop application which returns potential waste as it is generated for reuse within the process, it shall be considered waste reduction. Recycling is not considered waste reduction if waste exits a process, exits as a separate identity, undergoes significant handling, or is transported from the waste-generating location.

(b) Actions that reduce waste volume by concentrating the hazardous content of a waste or that reduce hazard level by diluting the hazardous content are not considered waste reduction.

(c) Actions that change the chemical composition and the concentrations of the components of the waste, but do not change the degree of hazard of the waste are not considered waste reduction.

(5) "Waste management" shall mean any of the various methods or means of reducing waste which are applied after the waste is generated or outside of the location where waste is generated.

ARTICLE III. APPLICABILITY

It is agreed among the signatories that the provisions of this compact shall apply to the Mississippi River System, from its headwaters to its mouth at the Head of Passes, and laterally between its ordinary high water marks and its major tributaries consisting of the Missouri, Ohio, Obion, Hatchie, Tennessee, St. Francis, White, Arkansas, Yazoo, Big Black, and Homochitto Rivers. This compact shall not apply to the river's other tributaries or adjacent waters unless it is specifically found by the commission that pollution of those waters hinders accomplishment of the primary purposes hereof and that existing laws, as written or implemented, are inadequate to fulfill those purposes.

ARTICLE IV. PURPOSES

The primary purposes of this compact are:

(1) To reduce and then eliminate river pollution by January 1, 1998.

(2) To encourage alternatives to discharging wastes and pollutants into the river.

(3) To maintain the biological and chemical integrity of the water in the Mississippi River System in a manner as to insure that such water is healthful for drinking purposes and is suitable for agricultural, aquacultural, and recreational use.

(4) To collect and share information with other signatories relative to technologies, methods, incentives, or regulatory concessions which can further improve the water quality in the Mississippi River.

(5) To establish a waste registry for the collection and dissemination of waste information for the purpose of waste exchanges with other signatories for productive reuse.

ARTICLE V. THE COMMISSION

There is hereby created the Mississippi River Interstate Pollution Control Commission or "commission", which shall be a body corporate and politic, having powers, duties, and jurisdiction enumerated herein and such other additional powers as may be conferred upon it by the act or acts of signatories concurred in by the others.

ARTICLE VI. COMMISSIONERS

The commission shall consist of one commissioner from each signatory state, and one commissioner appointed on behalf of the United States. The commissioners shall be chosen in the manner and for the terms provided by the jurisdiction from which they are appointed. The appointing authority of each party state shall notify the commission in writing of the identity of its member and any alternate. An alternate may act on behalf of the member only in the absence of such member. Each state is responsible for the expenses of its member of the commission.

ARTICLE VII. COMMISSION BUSINESS

The commission shall annually elect from its members a chairperson, a vice chairperson and a secretary-treasurer, and shall appoint and at its pleasure remove or discharge officers. It may appoint and employ such clerical and professional personnel as may be necessary, and at its pleasure it may remove or discharge such employees. It shall adopt a seal and suitable bylaws and shall promulgate rules and regulations for its management and control. It may maintain and lease an office for the transaction of its business and may meet at any time or place within the signatory states or in Washington, D.C. Meetings with due notice to all commissioners shall constitute a quorum for the transaction of its business. The commission shall keep accurate records of accounts, which are subject to state audits, and make annual reports on receipts and disbursements to the respective governors. The commission shall not pledge the credit of any signatory.

ARTICLE VIII. COMMISSION AUTHORITY AND

RESPONSIBILITY

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority:

(1) To establish chemical and bacteriological guidelines for classifications of water use, and to review signatories laws pursuant to such guidelines for the purpose of making recommendations relative to integrating the signatories water use.

(2) To review and make recommendations relative to uniform collection and dissemination of data from the signatories' discharge reductions credit programs.

(3) To establish a waste registry and exchange to act as an interstate clearinghouse of information on waste availability.

(4) To develop, prepare, and implement a comprehensive, cohesive water quality management plan for the purpose of reducing and subsequently eliminating the discharge of waste into the Mississippi River by January 1, 1998. Such plan shall be submitted to the signatories and shall be ratified by each state through its respective legislature. The plan shall become effective and binding for each state at the time its legislature ratifies and governor signs agreement with the plan.

ARTICLE IX. WATER QUALITY STANDARDS

It is recognized, owing to such variable factors as location, size, character, and flow, and the many uses of the waters subject to the terms of this compact, that no single standard of pollutant or waste treatment and no single standard of quality of receiving waters is practical. The commission shall establish reasonable chemical and bacteriological guidelines for water quality satisfactory for various river classifications of use, considering the interstate impacts of downstream pollution. It is agreed that each signatory state shall classify, submit the existing classification of, or reclassify, the portions of the river that flow through its borders, to the commission for its review and recommendation. It is agreed that the signatory states through their appropriate health and water pollution control or other appropriate agencies shall establish or reestablish standards for the treatment of wastes, and other pollutants discharged into the river, subject to commission review and recommendation, and provide an inventory of pollution sources. The commission may from time to time recommend such changes in classifications and standards as may be required by changed conditions, uniformity, or to meet the primary purposes of this compact.

ARTICLE X. DISCHARGE REDUCTION CREDITS

It is agreed by the signatory states through their state water pollution control or other appropriate agencies, that a number of pollution sources may be treated as a single source, to provide industries, agricultural interests and municipalities with incentives to reduce discharges into the river. In this way, a single source may obtain a net discharge reduction by improving treatment technology over new facilities to offset discharges from existing, older facilities to which new technology is not adaptable. The respective states shall, therefore, promulgate regulations for review and recommendations by the commission which shall, at a minimum, provide: criteria and a system under which discharge credits for net discharge reductions may be earned; geographic limitations or pollution source areas along the river in which discharge credits may be earned; criteria for the use, banking, or sale of banked net discharge reductions by the dischargers; and requirements for retaining records for, and reporting on, discharge levels and banked net discharge reductions.

ARTICLE XI. RESEARCH AND SHARED FINDINGS

A. It is agreed that the signatory states through their health, air pollution control, water pollution control, solid waste management and recovery, and hazardous waste control, or other appropriate agencies, shall study alternatives to the discharge of wastes and pollutants into the river, and within one year of their signing of this compact, submit their findings and proposed state rulemaking to the commission for review. The commission shall review and integrate signatories' rules for the purpose of making recommendations relative to modifying such rules as necessary to develop a comprehensive, cohesive water quality management plan for the Mississippi River.

B. It is agreed that signatory states allow the commission to act as a liaison to institutions of higher education in each member state for the purpose of establishing a consortium of academic institutions to work jointly and to share independent findings relative to generic research on waste reduction, waste management and alternative regulatory strategies appropriate for improving the water quality of the Mississippi River. The commission shall petition the United States Government for funding of any projects or research which the commission deems to be of value to the compact's purpose of reducing and eventually eliminating water pollution of the Mississippi River.

ARTICLE XII. INTERSTATE WASTE REGISTRY AND EXCHANGE

A. In addition to authority conferred upon the commission by other provisions of the compact, the commission shall have authority to establish and maintain a waste registry and exchange for the purpose of acting as an interstate clearinghouse of information on waste availability, to manage or arrange the transfer of materials between industries to divert waste material from disposal to alternative productive use, and to provide for material conservation, productive efficiency, and environmental protection.

B. Each of the signatory states agree that it will provide information as necessary for the commission to effectuate its authority to establish and maintain such a waste registry and exchange.

C. In addition to other authority conferred upon the commission by the compact, the commission shall have the authority to establish such standards as necessary to effectuate the purposes of this Article. Any standards established by the commission pursuant to this Article shall reflect a policy of state self-sufficiency in managing and disposing of waste generated within each state, and to that end the commission shall endeavor to maintain a reasonable interstate balance of trade in the transfer of waste between signatories.

ARTICLE XIII. JURISDICTION, SUPPLEMENTARY

AGREEMENTS, AND ENFORCEMENT

A. Nothing in this compact shall be construed to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory party imposing any additional conditions and restrictions to further lessen or prevent the pollution of waters within its jurisdiction or to take action with respect to interstate water pollution nuisance.

B. Jurisdiction of Signatories Reserved. Nothing in this compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction, except as specifically limited by this compact or a supplementary agreement.

C. Complementary Legislation by Signatories. Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this compact and supplementary agreements recognized or entered into under the terms of this Article.

D. Legal Rights of Signatories. Nothing in this compact shall impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this nation.

E. Supplementary Agreements. Any two or more signatories may enter into supplementary agreements for joint, coordinated or mutual environmental management activities relating to the reduction and subsequent phase-out of interstate pollution of the Mississippi River and for establishment of common or joint regulation, management, services, agencies, or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purposes of this compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities, or duties under this compact of signatories participating therein as embodied in this compact.

F. Execution of Supplementary Agreements and Effective Date. The governor is authorized to enter into supplementary agreements for the state and his official signature shall render the agreement immediately binding upon the state;

Provided that:

(1) The legislature of any signatory entering into such a supplementary agreement shall at its next legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action approve, reverse, modify, or condition the agreement of that state.

(2) Nothing in this agreement shall be construed to limit the right of Congress by act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

ARTICLE XIV. COMPACT COMPLIANCE

Each of the signatory states agree that it will prohibit the pollution of the river waters within its jurisdiction in accordance with this compact and that it has or will enact suitable legislation to accomplish the obligations and duties set forth herein.

ARTICLE XV. ADMINISTRATIVE EXPENSES

The signatory states agree to appropriate annually for the salaries, office, and other administrative expenses such sum or sums as shall be recommended by the commission in an annual budget and approved by the governors of the signatory states subject to their budget processes. Each signatory state shall bear its pro rata share of the commission's total expenditures. This obligation is judicially enforceable, and sovereign immunity is waived with respect to it. The United States' actual costs of participation will be reimbursed by the commission, based upon a quarterly expense report submitted to and approved by the commission.

ARTICLE XVI. CONSTRUCTION, AMENDMENT,

EFFECTIVE DATE, WITHDRAWAL

A. Construction. It is the intent of the signatories that no provision of this compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction and not inconsistent with any provision of this compact or a supplementary agreement entered into pursuant hereto.

B. Amendments. Amendments to this compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

C. Effective Date. This compact shall become binding on a state when enacted by it into law and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein.

D. Withdrawal from the Compact. A state may withdraw from this compact by authority of an act of its legislature one year after it notifies all signatories in writing of an intention to withdraw from the compact. Provided, withdrawal from the compact affects obligations of a signatory imposed on it by supplementary agreements to which it may be a party only to the extent and in accordance with the terms of such supplementary agreements.

Acts 1987, No. 866, §1.

{{NOTE: SEE ACTS 1987, NO. 866, §2, REGARDING THE EFFECT OF THE COMPACT ON LOUISIANA.}}



RS 30:2092 - Compact funding

§2092. Compact funding

The legislature shall appropriate funds as required by Article XV of the Mississippi River Interstate Pollution Phase-Out Compact, R.S. 30:2091.

Acts 1987, No. 866, §1.



RS 30:2093 - Member of compact for Louisiana; secretary of the Department of Environmental Quality

§2093. Member of compact for Louisiana; secretary of the Department of Environmental Quality

A. The secretary of the Department of Environmental Quality shall serve ex officio as Louisiana's voting member on the Mississippi River Interstate Pollution Control Commission. The secretary may designate another official of the Department of Environmental Quality to serve as an alternate member of the Mississippi River Interstate Pollution Control Commission if, as, and when the secretary deems necessary.

B. The secretary shall consult with and seek advice from the secretary of the Department of Health and Hospitals and the secretary of the Department of Wildlife and Fisheries and the Department of Agriculture and Forestry relative to agreements in the compact to be concurred in or recommended by Louisiana.

Acts 1987, No. 866, §1.



RS 30:2101 - LOUISIANA NUCLEAR ENERGY AND

CHAPTER 6. LOUISIANA NUCLEAR ENERGY AND

RADIATION CONTROL LAW

§2101. Citation

This Chapter shall be known and may be cited as the "Louisiana Nuclear Energy and Radiation Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2102 - Policy; purpose

§2102. Policy; purpose

The legislature finds and declares that the supervision and control of the development and operation of nuclear energy and radiation emitting processes and facilities are of vital concern to the welfare of the citizens of the state of Louisiana, as well as to the protection of the environmental resources within the state. To insure the safety and welfare of the people and environmental resources of Louisiana in this regard, it is necessary to provide for an efficient system to regulate and control the development and utilization of all sources of radiation within the state of Louisiana.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2103 - Definitions

§2103. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Byproduct material" means:

(a) Any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(b) The tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content.

(2) "Emergency" means any condition existing outside of the bounds of nuclear operating sites owned or licensed by a federal agency, and any condition existing within or outside of the jurisdictional confines of a facility licensed or registered by the department and arising from the presence of byproduct material, source material, special nuclear material, or any other radioactive material, or source of radiation, which is endangering or could reasonably be expected to endanger the health and safety of the public or to contaminate the environment.

(3) "High-level waste" means that waste resulting from the reprocessing of spent fuel rods or unreprocessed spent fuel rods.

(4) "Licensee" means any person who is licensed by the department in accordance with this Chapter and regulations promulgated by the secretary.

(5) "Licenses" means general licenses and specific licenses.

(a) "General license" means a license effective pursuant to regulations promulgated by the secretary without the filing of an application to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials, technologically enhanced natural radioactive material, or other radioactive material occurring naturally or produced artificially.

(b) "Specific license" means a license issued after application to the department to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, byproduct, source, or special nuclear materials, technologically enhanced natural radioactive material, or other radioactive material occurring naturally or produced artificially.

(6) "Low-level radioactive waste" means, as provided in the Low-Level Radioactive Waste Policy Act (P.L. 96-573), radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954, as amended through 1978, 42 U.S.C. 2014(e)(2).

(7) "Naturally occurring radioactive waste material" or "NORM waste" means solid, liquid, or gaseous material or a combination of materials, excluding source material, special nuclear material, and byproduct material that has the following characteristics or qualities:

(a) Spontaneously emits radiation in its natural physical state.

(b) Is discarded or unwanted.

(c) Is not exempt by any department rule adopted pursuant to R.S. 30:2105(C).

(8) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission or federal government agencies licensed by the United States Nuclear Regulatory Commission.

(9) "Radiation" means any electromagnetic or ionizing radiation including gamma rays and x-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles, but does not include sound waves.

(10) "Radioactive material" means any material, whether solid, liquid, or gas, which emits radiation spontaneously.

(11) "Radioactive waste" means radioactive material, other than exploration and production waste as defined in LAC 43:XIX.129.M.1 that is contaminated with NORM waste or special wastes as described in R.S. 30:2193(C)(6) that has either of the following characteristics or qualities:

(a) Is discarded or unwanted and is not exempt by any department rule adopted pursuant to R.S. 30:2105(C).

(b) Would require processing before it could have a beneficial reuse.

(12) "Registration" means the identification of any material or device capable of emitting radiation, together with such other information as the owner of such material or device is required to furnish by rules and regulations adopted pursuant to the provisions of this Chapter.

(13) "Source material" means uranium or thorium, or any combination thereof, in any physical or chemical form, or ores which contain by weight one-twentieth of one percent or more of uranium, thorium, or any combination thereof, but source material does not include special nuclear material.

(14) "Source of radiation" means any radioactive material or any device or equipment emitting or capable of producing radiation.

(15) "Special nuclear material" means either of the following:

(a) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the United States Nuclear Regulatory Commission, pursuant to the provisions of Section 51 of the Atomic Energy Act of 1954, as amended, determines to be special nuclear material, but does not include source material.

(b) Any material artificially enriched by any of the foregoing, but does not include source material.

(16) "Technologically enhanced natural radioactive material" or "TENR" means natural sources of radiation which would not normally appear without some technological activity not expressly designed to produce radiation.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §9; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 497, §1, eff. July 6, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 1374, §1, eff. July 12, 1999.



RS 30:2104 - Radiation protection; secretary of environmental quality; powers and duties

§2104. Radiation protection; secretary of environmental quality; powers and duties

A. The department shall have the following powers and duties:

(1) To prepare and develop a general plan for the proper control of nuclear energy and all sources of radiation within the state of Louisiana, including by-product, source, and special nuclear material; technologically enhanced natural radioactive material; and other naturally occurring and artificially produced radionuclides.

(2) To make investigations upon its own motion or upon the complaint of any person and by appropriate order to control or regulate any source of radiation within the state.

(3) To establish programs to promote an orderly regulatory pattern within this state, to establish a system of reciprocity between this state and other states and between the federal government and this state, and to facilitate intergovernmental cooperation with respect to the use and regulation of sources of radiation, to the end that duplication of regulation may be minimized.

(4) Unless otherwise specifically prohibited, to enter into agreements with the federal government or any agency thereof to assume regulatory authority over any area not exclusively reserved to the federal government under federal law.

(5) To formulate, establish, and implement comprehensive policies for the control of radiation and to develop and conduct programs for the evaluation, determination, and amelioration of hazards associated with the use of sources of radiation.

(6) To issue, modify, or revoke orders prohibiting or abating the discharge of radioactive material or waste into the ground, air, or waters of the state in accordance with the provisions of this Chapter and rules and regulations adopted hereunder by the secretary.

(7) To require the submission of plans, specifications, and reports for new construction and material alterations on the design and protective shielding of installations for radioactive material and other sources of radiation and systems for the disposal of radioactive waste materials, and for the determination of any hazard from radiation and to approve or disapprove such plans and specifications.

(8) To render opinions to interested persons concerning such plans and specifications on the design and shielding for radiation sources as may be submitted, either before or after construction, for the purpose of determining the possible radiation hazard.

(9) To make inspections of radiation sources, shielding, and immediate surroundings for the determination of any possible radiation hazard, and to provide the owner, user, or operator thereof with a report of any known or suspected deficiencies.

(10) To review developments in the nuclear energy and radiation fields, including research and applications in such general areas as commerce and industry, medicine and public health, agriculture, civil defense, engineering, insurance, education, and other areas.

(11) To formulate, establish, and implement policies and programs which are advantageous to the general population, commerce, industry, medicine, occupational and public welfare and safety and agriculture of the state.

(12) To assist in promoting general public education concerning nuclear energy and other forms of radiation.

(13) To conduct environmental radiation surveillance and monitoring programs throughout the state and in the vicinity of nuclear production and utilization facilities, including those facilities employing technologically enhanced natural radioactive material.

(14) To develop and implement a statewide radiological emergency preparedness plan and coordinate the development of specific emergency plans for nuclear power facilities, including planned protective actions for the population and the establishment of appropriate boundaries for which planning for nuclear emergencies will be undertaken; to respond to any emergency which involves possible or actual release of radioactive material; to coordinate decontamination efforts; to issue relocation and evacuation recommendations; and to otherwise protect the public welfare and safety in any manner deemed necessary and appropriate.

(15) To exercise all incidental powers necessary or proper to carry out the purposes of this Chapter.

B. The secretary shall have the following powers and duties:

(1) To adopt and promulgate rules and regulations consistent with the general intent and purposes of this Chapter for the control and regulation of nuclear energy and all radiation sources within the state of Louisiana.

(2) To develop permitting procedures and to require registration and to issue permits, licenses, and registrations for all sources of radiation within the state and to delegate the authority to issue or deny permits and licenses to the appropriate assistant secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(3) To adopt and promulgate rules and regulations for the handling, use, storage, shielding, transportation, and disposal of all sources of radiation within the state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1980, No. 194, §10; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 117, §1, eff. June 22, 1984; Acts 1990, No. 245, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2105 - Permits, licenses, and registrations

§2105. Permits, licenses, and registrations

A. The secretary shall provide by rules or regulations for general or specific licensing of each person to receive, transfer, transport, produce, manufacture, acquire, own, possess, or use byproduct, source, and special nuclear materials in quantities not sufficient to form a critical mass; technologically enhanced natural radioactive material; other naturally occurring and artificially produced radionuclides; or devices or equipment utilizing such materials. Such rules or regulations shall provide for amendment, suspension, or revocation of licenses and shall also provide that:

(1) Each application for a specific license shall be in writing and shall state such information as the secretary may, by rule or regulation, determine to be necessary to decide the technical, insurance, and financial qualifications or any other qualifications of the applicant as the secretary may deem reasonable and necessary to protect occupational and public welfare and safety. The secretary may, at any time after the filing of the application and before the expiration of the license, require further written statements and shall make such inspections as the secretary may deem necessary in order to determine whether the license should be granted or denied or whether the license should be modified, suspended, or revoked. All applications and statements shall be signed by the applicant or licensee. The secretary may require any applications or statements to be made under oath or affirmation.

(2) Each license shall be in such form and contain such terms and conditions as the secretary may, by rule or regulations, prescribe.

(3) No license issued under the authority of this Subtitle and no right to possess or utilize sources of radiation granted by any license shall be assigned or in any manner disposed of.

(4) The terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued by the secretary in accordance with provisions of this Subtitle.

B. The secretary shall require registration or licensing of other sources of radiation which he deems to constitute a risk to occupational and public welfare and safety.

C. The secretary is authorized to exempt certain sources of radiation or kinds of users from the licensing or registration requirements set forth in this Section when the secretary makes a finding that the exemption of such sources of radiation or kinds of uses or users will not constitute a significant risk to occupational and public welfare and safety.

D. Rules and regulations promulgated pursuant to this Subtitle may provide for recognition of any other state or federal license as the secretary shall deem desirable, subject to such registration requirements as the secretary may prescribe.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2106 - Nuclear power facilities; emergency planning; findings; and fees

§2106. Nuclear power facilities; emergency planning; findings; and fees

A. The legislature finds and declares that:

(1) The operation of nuclear power facilities in or adjacent to the state raises the possibility of adverse health or environmental effects which could result from radiological incidents or accidents at such facilities.

(2) To ensure the safety and welfare of the people and environmental resources of Louisiana, it is necessary to conduct environmental radiation surveillance and monitoring programs in the vicinity of nuclear power facilities and to develop, implement and maintain radiological emergency preparedness plans involving such facilities.

(3) It is appropriate that the nuclear power facilities bear the costs associated with such surveillance and monitoring programs and radiological emergency preparedness plans.

B.(1) Every person who is licensed by the United States Nuclear Regulatory Commission to construct or operate a nuclear power facility for the production of electricity shall pay an annual fee for each nuclear power facility which is located within this state or has a Plume Exposure Pathway Emergency Planning Zone, of which any part is located within this state.

(2) These fees shall be used to cover the costs of developing, maintaining, and implementing state radiological emergency preparedness plans and radiation surveillance and monitoring programs involving such facilities determined by the secretary to be necessary to ensure the safety and welfare of the people and environmental resources of the state.

(3) These fees shall be determined by the secretary using a formula developed by rules to be based upon a cost not to exceed the annual costs of radiological emergency preparedness and surveillance and monitoring activities required therewith. Such formula shall be submitted to and approved by the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality prior to the implementation thereof.

C. The secretary is authorized to adopt and promulgate rules and regulations consistent with the general intent and purposes of this Section and R.S. 30:2104(A)(13) and (14).

Acts 1984, No. 497, §1, eff. July 6, 1984; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:2107 - Records; authority of department

§2107. Records; authority of department

A. The department shall require each person who possesses or uses one or more sources of radiation to maintain records relating to the receipt, storage, transfer, or disposal thereof and such other records as the department may require, subject to such exemption as may be provided by rules and regulations adopted pursuant to this Chapter.

B. The department shall require each person who possesses or uses one or more sources of radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations promulgated by the secretary. All cases of exposure in excess of that permitted by regulations shall be immediately reported to the department as required by regulations. Any person possessing or using one or more sources of radiation shall furnish to each employee for whom personnel monitoring is required a copy of such employee's personal exposure record annually upon request, at any time such employee has received an exposure in excess of permissible limits, and upon termination of employment.

C. The possessor or user of one or more sources of radiation shall likewise be required to display conspicuously, or to otherwise make available to employees in the licensed or registered establishment, the conditions of his license or registration certificate, and a "Notice to Employees" which fully sets forth his responsibilities to the employees as a possessor or user of sources of radiation. This "notice" shall include, as a minimum, the employer's responsibility as a possessor or user of sources of radiation, the responsibility of workers at the facility, and any posting requirements prescribed by law or regulation. In addition, this notice shall inform employees that each individual employee's radiation history is available upon request, and the possessor or user shall keep such documents on file and available for employee examination upon request.

D. Copies of all records required by this Section to be either posted or kept on file by a possessor or user of one or more sources of radiation shall be made available to the department upon request.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2108 - Impounding of materials by the department

§2108. Impounding of materials by the department

In the event of emergency, the department may impound or order the impounding of any sources of radiation in the possession of any person who is not equipped to comply with or fails to comply with the provisions of this Chapter or any rules or regulations issued hereunder.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2109 - Nuclear power facilities; emergency planning; findings

§2109. Nuclear power facilities; emergency planning; findings

A. The legislature finds and declares that it is necessary that the secretary of environmental quality be empowered upon a declaration of a state of disaster emergency, as provided for in Subsection C of this Section, and which is related to a source of radiation, to enter into contracts and agreements necessary to perform duties assigned under any radiological response plan and to expend funds from the Environmental Trust Fund for such purposes, according to the provisions of R.S. 30:2015.

B. The governor may call upon the attorney general as necessary to obtain an injunction to enforce an evacuation order issued pursuant to any declaration of a disaster emergency pursuant to and in accordance with R.S. 29:724 or 727 and which is related to a source of radiation. Should the attorney general decline to obtain an injunction to enforce an evacuation order as provided in this Section, or if the attorney general does not respond to the governor's request within twenty-four hours of such request and agree to seek such an injunction, an attorney from the department may, with the concurrence of the attorney general, seek an injunction to enforce an evacuation order issued in accordance with this Section.

C. Upon a declaration of a state of disaster emergency pursuant to and in accordance with R.S. 29:705 or R.S. 29:706 related to a source of radiation, the secretary of the Department of Environmental Quality is authorized to enter into any contracts or agreements necessary to perform any duty or function required of the secretary in any radiological response plan. The secretary is authorized to expend funds from the Environmental Trust Fund in the performance of such duties in accordance with the provisions of R.S. 30:2015.

D. Nothing contained in this Section shall be construed to affect any area preempted by federal law or regulations.

Acts 1984, No. 825, §1, eff. July 13, 1984; Acts 1989, No. 392, §1, eff. June 30, 1989; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2110 - Inspection agreements and training programs by the department; approval of governor

§2110. Inspection agreements and training programs by the department; approval of governor

A. Subject to the approval of the governor, the department may enter into an agreement or agreements with the federal government, other states, or interstate agencies whereby this state will perform, on a cooperative basis, with the federal government, other states, or interstate agencies, inspections or other functions relating to control of sources of radiation.

B. The department may institute training programs for the purpose of qualifying personnel to carry out the provisions of this Chapter and may make said personnel available for participation in any program or programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this Chapter.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2111 - Federal-state agreements by governor; effect on licenses or permits

§2111. Federal-state agreements by governor; effect on licenses or permits

A. The governor, on behalf of this state, may enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to byproduct, source, and special nuclear materials in quantities not sufficient to form a critical mass, and all other responsibilities not reserved to the federal government under the Atomic Energy Act of 1954, as amended (42 U.S.C. §2011 et seq.), and the assumption thereof by this state.

B. The governor, on behalf of this state, may enter into agreements with other states in order to establish a system of reciprocity between this state and other states which will facilitate interstate cooperation in accomplishing the purposes of this Chapter.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2112 - Tort claims

§2112. Tort claims

In any and all tort claims against any person which arise while that person is rendering assistance during an emergency at the request of any authorized representative of the department or pursuant to an agreement for mutual state radiological assistance as provided for in this Chapter, such person shall be treated as if he were an employee of this state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2113 - Transportation; regulations

§2113. Transportation; regulations

A. The secretary may adopt, promulgate, amend, and repeal rules and regulations governing the transportation of radioactive materials in Louisiana which, in the judgment of the secretary, shall promote the public safety or welfare and protect the environment, as may be necessary to carry out the provisions of this Chapter.

B. In adopting rules and regulations for transportation of radioactive materials in Louisiana, such may include, but shall not be limited to, provisions for the use of signs designating radioactive material cargo, for the packaging, marking, loading, and handling of radioactive materials and the precautions necessary to determine whether the material, when offered, is in proper condition for transport, and may include designation of routes in this state which are to be used for the transportation of radioactive material.

C. Such rules and regulations shall not include the carrier vehicle or its equipment or the licensing of packages, nor shall they apply to the handling of transportation of radioactive material within the confines of a facility licensed or owned by a federal agency.

D. Notwithstanding any law, order, or regulation to the contrary, no high-level radioactive wastes, including spent fuel rods from nuclear reactors, nor any radioactive waste generated outside of the United States or its territories, except such waste generated by the United States Armed Forces, shall be transported into the state for disposal or storage in this state or elsewhere.

E. Whoever violates the provisions of this Subsection D shall be punished by a fine of no more than ten thousand dollars, or imprisonment for no more than two years, or both, and vehicles or equipment used in connection with the violation shall be seized and disposed of in accordance with law.

F. The secretary may adopt rules and regulations governing the transportation of radioactive material which are compatible with those established by the United States Nuclear Regulatory Commission, the United States Federal Aviation Agency, the United States Department of Transportation, the United States Coast Guard, the United States Post Office, or any federal agency which is a successor to any of the foregoing agencies, as such federal rules may be amended from time to time.

G. The secretary may enter into agreements with the respective federal agencies designed to avoid duplication of effort or conflict in enforcement and inspection activities so that rules and regulations adopted by the secretary pursuant to this Section may be enforced within their respective jurisdiction by any authorized representatives of the department, other state agencies, and federal agencies according to mutual understandings between such agencies of their respective responsibilities and authorities.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2008, No. 96, §1.



RS 30:2114 - Posting of bond

§2114. Posting of bond

A. The department shall require the posting of a bond by licensees to provide funds in the event of abandonment, default, or other inability of the licensee to meet the requirements of the department.

B. A bond deemed acceptable in Louisiana shall be a bond issued by a fidelity or surety company authorized to do business in Louisiana, a personal bond secured by such collateral as the department deems satisfactory, a cash bond, or a letter of credit.

C. The department is authorized to exempt classes of licensees from the requirements of this Section when a finding is made that such exemption will not result in a significant risk to the public welfare and safety.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2115 - Perpetual care payments

§2115. Perpetual care payments

A. The department may require a licensee to pay funds to the state on a quarterly basis, when it is deemed there is a reasonable probability that the licensed facility may eventually cease to operate although still containing, or have associated with the facility property, licensable radioactive material which will require maintenance, surveillance, or other care on a continuing and perpetual basis.

B. In order to provide for the proper care and surveillance of facilities subject to Subsection A of this Section, the department may acquire by gift or transfer from another government agency or private person, any and all lands, buildings, and grounds necessary to fulfill the purposes of this Section.

C. The department may, by lease or license with any person, provide for the operation of a site or facility subject to this Section for the purpose of carrying out the provisions of this Chapter. Any lessee or licensee operating under the provisions of this Subsection shall be subject to R.S. 30:2114.

D. The payments required by Subsection A of this Section shall be established at such rate that interest on the sum of all funds reasonably anticipated as payable shall provide an annual amount equal to the anticipated reasonable costs necessary to maintain, monitor, and otherwise supervise and care for the lands and facilities as required in the interest of public safety and welfare. In arriving at the rate of funds to be deposited, the department shall consider the nature of the licensed material, size and type of facility, the potential for contamination or injury, cost of disposal or reclamation of the facility, estimated future receipts, and estimated future expenses of maintenance, monitoring, and supervision.

E. Recognizing the uncertainty of the existence of a person in perpetuity, and the necessity of reposing ultimate responsibility to protect health and safety in a solvent government without regard to the existence of any particular agency or department thereof, all lands, buildings, and grounds acquired by the state under Subsection B of this Section shall be owned by the state and dedicated in perpetuity to the purposes stated in Subsection B. All radioactive material received at such facility and located therein at time of acquisition of ownership by the state shall become the property of the state and may be disposed of in a manner which is in the best interest of the state.

F. In the event a person, licensed by any governmental agency other than the state of Louisiana, desires to transfer a facility to the state for the purpose of administering or providing perpetual care, that person shall make a lump sum perpetual care payment. The amount of such payment shall be determined by the department taking into consideration the factors stated in Subsection D of this Section.

G. All bonds forfeited to the state under this Chapter and all perpetual care payments under this Section shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1992, No. 984, §9; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2116 - Naturally occurring radioactive material

§2116. Naturally occurring radioactive material

On and after July 1, 1995, the secretary, upon receipt of an application for any commercial facility seeking a specific license for the treatment, storage, or disposal of naturally occurring radioactive material shall promptly notify the governing authority of any parish affected by the application and any public interest group or individual within the affected parish who has requested notice in writing and provided a mailing address. The parish governing authority shall promptly notify each municipality within said parish affected by the application. The secretary shall promptly consider such application and take such action thereon as he deems appropriate in accordance with law; however, the failure by the secretary or the parish governing authority to give the notice required by this Section shall not affect the validity of the action taken on the application. For the purposes of this Subsection, "any public interest group within the affected parish" shall mean any association having not less than twenty-five members who reside in the parish in which the relevant facility is or will be located.

Acts 1995, No. 1055, §1.



RS 30:2117 - Radioactive waste disposal; prohibition of disposal of radioactive wastes in salt domes; salt dome usage

§2117. Radioactive waste disposal; prohibition of disposal of radioactive wastes in salt domes; salt dome usage

A. The secretary shall promulgate and adopt rules and regulations governing the disposal of radioactive wastes and NORM waste in Louisiana except for radioactive waste resulting from military weapons or high-level waste resulting from nuclear-generated electricity. All commercial disposal operations of high-level or low-level radioactive wastes as defined in R.S. 30:2103 on land not owned by the state or the federal government, and all disposals of radioactive waste or NORM waste as defined in R.S. 30:2103 not in compliance with the rules and regulations adopted by the secretary pursuant to the provisions of this Chapter are prohibited.

B. Notwithstanding any law, order, or regulation to the contrary, no salt dome within the jurisdiction of the state of Louisiana shall be utilized as a temporary or permanent disposal site for radioactive waste or other radioactive material of any nature by any person.

C. Whoever violates any provision of this Section, upon conviction thereof, shall be punished by a fine of one thousand dollars for each day upon which the violation occurred or by imprisonment not to exceed six months, or both, and shall be ordered by the court to immediately remove the radioactive waste or other radioactive material from the salt dome.

D. Except as provided in Subsection F of this Section, on and after January 1, 1980, no tests designed to determine the suitability of salt domes or other geologic structures in Louisiana for disposal of radioactive wastes shall be authorized, approved, undertaken, or continued by any person, firm, corporation, or public body unless the local government of the parish or parishes in which such tests would occur, the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality of the Louisiana Legislature, and the secretary have first all given their written approval for such tests.

E. Results of all prior studies conducted to determine the feasibility of using Louisiana salt domes or other geologic structures within the state for disposal of radioactive wastes shall be made available to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

F. The United States Department of Energy, without complying with Subsection D, hereof, may conduct testing of the Vacherie and Rayburn salt domes pursuant to the February 27, 1978 agreement between the state of Louisiana and the Department of Energy, subject to the stipulation that the federal government will not construct any nuclear waste repository in Louisiana, if the state objects. In the event the United States government nullifies or abrogates the February 27, 1978 agreement through executive or congressional action, however, the provisions of Subsection D of this Section shall apply to all tests by the United States, or its agents, designed to determine the suitability of salt domes or other geologic structures for disposal of radioactive wastes.

G. The department, the House Committee on Natural Resources and Environment, and the Senate Committee on Environmental Quality shall be notified in writing of any negotiations, agreements, or contracts for the use or purchase of Louisiana salt domes or other geologic structures for any purpose, other than the Strategic Petroleum Reserve Program, by the United States government, and the governor of the state of Louisiana or his designee is hereby authorized to exercise on behalf of the state of Louisiana the right of veto of storage of nuclear waste in this state, by taking appropriate executive action, including initiation of judicial action against the United States to enforce such veto right of the state of Louisiana, and to take any other action he may deem appropriate and necessary to preserve and protect the rights of the state of Louisiana under the February 27, 1978, agreement with the United States Department of Energy.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1982, No. 794, §1; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1999, No. 1374, §1, eff. July 12, 1999; Acts 2008, No. 580, §2; Acts 2010, No. 861, §13.



RS 30:2118 - Preemption

§2118. Preemption

With the exception of Section 2117 and Section 2111(A) of this Chapter, none of the provisions of this Chapter shall be applicable to any activity which is regulated by the United States government or which is otherwise subject to federal law.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2119 - Prohibitions

§2119. Prohibitions

No person shall use, store, transport, or dispose of any source of radiation in violation of this Subtitle, the regulations of the secretary, or a permit, license, or order issued by the secretary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2131 - CENTRAL INTERSTATE LOW-LEVEL

CHAPTER 7. CENTRAL INTERSTATE LOW-LEVEL

RADIOACTIVE WASTE COMPACT

§2131. Central Interstate Low-Level Radioactive Waste Compact; adoption

The Central Interstate Low-Level Radioactive Waste Compact is hereby enacted into law as follows:

CENTRAL INTERSTATE LOW-LEVEL

RADIOACTIVE WASTE COMPACT

ARTICLE I. POLICY AND PURPOSE

The party states recognize that each state is responsible for the management of its nonfederal low-level radioactive wastes. They also recognize that the Congress, by enacting the Low-Level Radioactive Waste Policy Act (P.L. 96-573), has authorized and encouraged states to enter into compacts for the efficient management of wastes. It is the policy of the party states to cooperate in the protection of the health, safety, and welfare of their citizens and the environment, and to provide for and encourage the economical management of low-level radioactive wastes. It is the purpose of this compact to provide the framework for such a cooperative effort; to promote the health, safety, and welfare of the citizens and the environment of the region; to limit the number of facilities needed to effectively and efficiently manage low-level radioactive wastes and to encourage the reduction of the generation thereof; and to distribute the costs, benefits, and obligations among the party states. It is the policy of the party states that activities conducted by the Commission are the formation of public policies and are therefore public business.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Commission" means the Central Interstate Low-Level Radioactive Waste Compact Commission;

b. "Disposal" means the isolation and final disposition of waste;

c. "Decommissioning" means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at the facility;

d. "Extended care" means the continued observation of a facility after closure for the purpose of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and includes undertaking any action or cleanup necessary to protect public health and the environment;

e. "Facility" means any site, location, structure, or property used or to be used for the management of waste;

f. "Generator" means any person who, in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, biomedical research, other industrial or commercial activity, other research or mining in a party state, produces or processes waste. "Generator" does not include any person who receives waste generated outside the region for subsequent shipment to a regional facility;

g. "Host state" means any party state in which a regional facility is situated or is being developed;

h. "Institutional control" means those activities carried out by the host state to physically control access to the disposal site following transfer of the license to the owner of the disposal site. These activities include, but are not limited to, environmental monitoring, periodic surveillance, minor custodial care, and other necessary activities at the site as determined by the host state and administration of funds to cover the costs for these activities. The period of institutional control will be determined by the host state but may not be less than one hundred years following transfer of the license to the owner of the disposal site;

i. "Low-level radioactive waste" or "waste" means, as defined in the Low-Level Radioactive Waste Policy Act (P.L. 96-573), radioactive waste not classified as: high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in Section 11 e.2 of the Atomic Energy Act of 1954, as amended through 1978;

j. "Management of waste" means the storage, treatment or disposal of waste;

k. "Notification of each party state" means transmittal of written notice to the governor, presiding officer of each legislative body, and any other persons designated by the party state's Commission member to receive such notice;

l. "Party state" means any state which is a signatory party to this compact;

m. "Person" means any individual, corporation, business enterprise or other legal entity, either public or private;

n. "Region" means the area of the party states;

o. "Regional facility" means a facility which is located within the region and which has been approved by the Commission for the benefit of the party states;

p. "Site" means any property which is owned or leased by a generator and is contiguous to or divided only by a public or private way from the source of generation;

q. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, or any other territorial possession of the United States;

r. "Storage" means the holding of waste for treatment or disposal; and

s. "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render such waste safer for transport or management, amenable for recovery, convertible to another usable material, or reduced in volume.

ARTICLE III. RIGHTS AND OBLIGATIONS

a. There shall be provided within the region one or more regional facilities which together provide sufficient capacity to manage all wastes generated within the region. It shall be the duty of regional facilities to accept compatible wastes generated in and from party states, and meeting the requirements of this Act, and each party state shall have the right to have the wastes generated within its borders managed at such facility.

b. To the extent authorized by federal law and host state law, a host state shall regulate and license any regional facility within its borders and ensure the extended care of such facility.

c. Rates shall be charged to any user of the regional facility, set by the operator of a regional facility, and shall be fair and reasonable and be subject to the approval of the host state. Such approval shall be based upon criteria established by the Commission.

d. A host state may establish fees which shall be charged to any user of a regional facility and which shall be in addition to the rates approved pursuant to Section c of this Article, for any regional facility within its borders. Any fees proposed by the host state shall be subject to a one hundred twenty day prior notice to the Commission with an opportunity to provide comments to the host state. Such fees shall be fair and reasonable, and shall provide the host state with sufficient revenue to cover all anticipated present and future costs associated with any regional facility and a reasonable reserve for future contingencies which are not covered by rates established in Section c of this Article including, but not limited to:

(1) The licensure, operation, monitoring, inspection, maintenance, decommissioning, closure, institutional control, and extended care of a regional facility;

(2) Response, removal, or remedial action or cleanup deemed appropriate and required by the host state as a result of a release of radioactive or hazardous materials from such regional facility;

(3) Premiums for property and third party liability insurance;

(4) Protection of the public health and safety, and the environment;

(5) Compensation and incentives to the host community;

(6) Any amount due from a judgment or settlement involving a property or third party liability claim for medical expenses and all other damages incurred as a result of personal injury or death and damages or losses to real or personal property or the environment; and

(7) Cost of defending or pursuing liability claims against any party or state.

The fees established pursuant to this Section (d) of this Article may include incentives for source and volume reduction and may be based on the hazard of the waste. Notwithstanding anything to the contrary in this compact, or in any state constitution, statute, or regulation, to the extent that such fees are insufficient to pay for any costs associated with a regional facility, including all costs under Section (d) of this Article, all party states and any other state or states whose generators use the regional facility, shall share liability for all such costs. However, there shall be no recovery from the states under Section (d) of this Article until all available funds, payments, or in-kind services have been exhausted including:

(i) Designated low-level radioactive waste funds managed by the host state;

(ii) Payable proceeds of insurance or surety policies applicable to a regional facility;

(iii) Proceeds of reasonable collection efforts against the regional facility operator or operators; and

(iv) Payments from or in-kind services by generators.

In the event any regional facility operator files or has filed against it a bankruptcy proceeding, then for purposes of determining whether or not reasonable collection efforts have been undertaken, the filing of such proceedings, if not dismissed within sixty days of filing, shall be considered exhaustion of reasonable collection efforts with respect to such party. Recovery from the states under Section (d) of Article III upon satisfaction of the exhaustion of available funds, payments, or in-kind services shall not preclude any state from further recovery of its costs from a facility operator, insurer, or generator. During the period of time that such reasonable collection efforts or exhaustion of available funds, payments, or in-kind services occur, any applicable statutes of limitation with respect to claims against any other parties or states will be deemed tolled and will not run. All costs or liabilities shared by a state shall be shared proportionately by comparing the volume of the waste received at a regional facility from the generators of each state with the total volume of the waste received at a regional facility from all generators.

e. To the extent authorized by federal law, each party state is responsible for enforcing any applicable federal and state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders and shall adopt practices that will ensure that waste shipments originating within its borders and destined for a regional facility will conform to applicable packaging and transportation laws and regulations.

f. Each party state has the right to rely on the good faith performance of each other party state.

g. Unless authorized by the Commission, it shall be unlawful after January 1, 1986, for any person:

(1) To deposit at a regional facility, waste not generated within the region;

(2) To accept, at a regional facility, waste not generated within the region;

(3) To export from the region, waste which is generated within the region; and

(4) To transport waste from the site at which it is generated except to a regional facility.

ARTICLE IV. THE COMMISSION

a. There is hereby established the Central Interstate Low-Level Radioactive Waste Compact Commission. The Commission shall consist of one voting member from each party state, except that each host state shall have two at-large voting members and one nonvoting member from the county in which the facility is located. All members shall be appointed according to the laws of each state. The appointing authority of each party state shall notify the Commission in writing of the identity of its member and any alternates. An alternate may act on behalf of the member only in the absence of such member or members. Each state is responsible for the expenses of its members of the Commission.

b. Except for the nonvoting member, each Commission member shall be entitled to one vote. Unless otherwise provided herein, no action of the Commission shall be binding unless a majority of the total voting membership casts its vote in the affirmative.

c. The Commission shall elect from among its membership a chairman. The Commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact.

d. The Commission shall meet at least once a year and shall also meet upon the call of the chairman, by petition of a majority of the membership or upon the call of a host state member. All meetings of the Commission shall be open to the public with reasonable advance publicized notice given and such meetings shall be subject to those exceptions provided for in the open meetings laws of the host state. The Commission shall adopt bylaws that are consistent in scope and principle with the open meetings law of the host state or, if there is no host state, the open meetings law of the state in which the Commission headquarters are located.

e. The Commission may initiate any proceedings or appear as an intervenor or party in interest before any court of law, or any federal, state, or local agency, board, or commission that has jurisdiction over any matter arising under or relating to the terms and provisions of this compact. The Commission shall determine in which proceedings it shall intervene or otherwise appear, and may arrange for such expert testimony, reports, evidence, or other participation in such proceedings as may be necessary to represent its views.

f. The Commission may establish such committees as it deems necessary for the purpose of advising the Commission on any and all matters pertaining to the management of waste.

g. The Commission may employ and compensate a staff limited only to those persons necessary to carry out its duties and functions. The Commission may also contract with and designate any person to perform necessary functions to assist the Commission. Unless otherwise required by acceptance of a federal grant, the staff shall serve at the Commission's pleasure irrespective of the civil service, personnel, or other merit laws of any of the party states or the federal government and shall be compensated from funds of the Commission.

h. Funding for the Commission shall be as follows:

(1) The Commission shall set and approve its first annual budget as soon as practicable after its initial meeting. Party states shall equally contribute to the Commission budget on an annual basis an amount not to exceed twenty-five thousand dollars until surcharges are available for that purpose. Host states shall begin imposition of the surcharges provided for in this Section as soon as practicable and shall remit to the Commission funds resulting from collection of such surcharges within sixty days of their receipt; and

(2) Each state hosting a regional facility shall annually levy surcharges on all users of such facilities, based on the volume and characteristics of wastes received at such facilities, the total of which:

(a) Shall be sufficient to cover the annual budget of the Commission; and

(b) Shall be paid to the Commission, provided, however, that each host state collecting such surcharges may retain a portion of the collection sufficient to cover the administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the Commission.

i. The Commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of Commission funds and submit an audit report to the Commission. Such audit report shall be made a part of the annual report of the Commission required by this Article.

j. The Commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise from any person, and may receive, utilize and dispose of same. The nature, amount, and conditions, if any, attendant upon any donation or grant accepted pursuant to this Section, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the Commission.

k.(1) Except as otherwise provided herein, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any casual or other relationships. Generators, transporters of waste, owners and operators of facilities shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

(2) The Commission herein established is a legal entity separate and distinct from the party states and shall be so liable for its actions. Liabilities of the Commission shall not be deemed liabilities of the party states. Members of the Commission shall not be personally liable for actions taken by them in their official capacity.

l. Any person or party state aggrieved by a final decision of the Commission may obtain judicial review of such decisions in the United States District Court in the district wherein the Commission maintains its headquarters by filing in such court a petition for review within sixty days after the Commission's final decision. Proceedings thereafter shall be in accordance with the rules of procedure applicable in such court.

m. The Commission shall:

(1) Receive and approve the application of a nonparty state to become a party state in accordance with Article VII;

(2) Submit an annual report to, and otherwise communicate with, the governors and the presiding officers of the legislative bodies of the party states regarding the activities of the Commission;

(3) Hear and negotiate disputes which may arise between the party states regarding this compact;

(4) Require of and obtain from the party states, and nonparty states seeking to become party states, data and information necessary to the implementation of Commission and party states responsibilities;

(5) Approve the development and operation of regional facilities in accordance with Article V;

(6) Notwithstanding any other provision of this compact, have the authority to enter into agreements with any person for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. Such authorization to import or export waste requires the approval of the Commission, including the affirmative vote of any host state which may be affected;

(7) Revoke the membership of a party state in accordance with Articles V and VII;

(8) Require all party states and other persons to perform their duties and obligations arising under this compact by an appropriate action in any forum designated in Article IV(e); and

(9) Take such action as may be necessary to perform its duties and functions as provided in this compact.

n. All files, records, and data of the Commission shall be open to reasonable public inspection, regardless of physical form, subject to those exceptions listed within the public records law of the host state. The Commission shall adopt bylaws relating to the availability of files, records, and data of the Commission that are consistent in scope and principle with the public records law of the host state or, if there is no host state, the public records law of the state in which the Commission headquarters is located.

o. All decisions of the Commission regarding public meetings and public records issues shall be reviewable solely in a United States District Court of a host state or if there is no host state then in the state in which the Compact Commission headquarters is located.

ARTICLE V. DEVELOPMENT AND OPERATION OF

REGIONAL FACILITIES

a. Following the collection of sufficient data and information from the states, the Commission shall allow each party state the opportunity to volunteer as a host for a regional facility.

b. If no state volunteers or if no proposal identified by a volunteer state is deemed acceptable by the Commission, based on the criteria in Section c of this Article, then the Commission shall publicly seek applicants for the development and operation of regional facilities.

c. The Commission shall review and consider each applicant's proposal based upon the following criteria:

(1) The capability of the applicant to obtain a license from the applicable authority;

(2) The economic efficiency of each proposed regional facility, including the total estimated disposal and treatment costs per cubic foot of waste;

(3) Financial assurances;

(4) Accessibility to all party states; and

(5) Such other criteria as shall be determined by the Commission to be necessary for the selection of the best proposal, based on the health, safety and welfare of the citizens in the region and the party states.

d. The Commission shall make a preliminary selection of the proposal or proposals considered most likely to meet the criteria enumerated in Section c and the needs of the region.

e. Following notification of each party state of the results of the preliminary selection process, the Commission shall:

(1) Authorize any person whose proposal has been selected to pursue licensure of the regional facility or facilities in accordance with the proposal originally submitted to the Commission or as modified with the approval of the Commission; and

(2) Require the appropriate state or states or the U.S. Nuclear Regulatory Commission to process all applications for permits and licenses required for the development and operation of any regional facility or facilities within a reasonable period from the time that a completed application is submitted.

f. The preliminary selection or selections made by the Commission pursuant to this Article shall become final and receive the Commission's approval as a regional facility upon the issuance of a license by the licensing authority. If a proposed regional facility fails to become licensed, the Commission shall make another selection pursuant to the procedures identified in this Article.

g. The Commission may by a two-thirds affirmative vote of its membership, revoke the membership of any party state which, after notice and hearing, shall be found to have arbitrarily or capriciously denied or delayed the issuance of a license or permit to any person authorized by the Commission to apply for such license or permit. Revocation shall be in the same manner as provided for in Section e of Article VII.

ARTICLE VI. OTHER LAWS AND REGULATIONS

a. Nothing in this compact shall be construed to:

(1) Abrogate or limit the applicability of any act of Congress, or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

(2) Prevent the application of any law which is not otherwise inconsistent with this compact;

(3) Prohibit or otherwise restrict the management of waste on the site where it is generated if such is otherwise lawful;

(4) Affect any judicial or administrative proceeding pending on the effective date of this compact;

(5) Alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions; and

(6) Affect the generation or management of waste generated by the federal government or federal research and development activities.

b. No party state shall pass or enforce any law or regulation which is inconsistent with this compact.

c. All laws and regulations or parts thereof of any party state which are inconsistent with this compact are hereby declared null and void for purposes of this compact. Any legal right, obligation, violation, or penalty arising under such laws or regulations prior to enactment of this compact shall not be affected.

d. No law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

ARTICLE VII. ELIGIBLE PARTIES, WITHDRAWAL,

REVOCATION, ENTRY INTO FORCE, TERMINATION

a. This compact shall have as initially eligible parties the states of Arkansas, Iowa, Kansas, Louisiana, Minnesota, Missouri, Nebraska, North Dakota, Oklahoma, and South Dakota. Such initial eligibility shall terminate on January 1, 1984.

b. Any state may petition the Commission for eligibility. A petitioning state shall become eligible for membership in the compact upon the unanimous approval of the Commission.

c. An eligible state shall become a member of the compact and shall be bound by it after such state has enacted the compact into law. In no event shall the compact take effect in any state until it has been entered into force as provided for in Section (f) of this Article.

d. Any party state may withdraw from this compact by enacting a statute repealing the same. Unless permitted earlier by unanimous approval of the Commission, such withdrawal shall take effect five years after the governor of the withdrawing state has given notice in writing of such withdrawal to each governor of the party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

e. Any party state which fails to comply with the terms of this compact or fulfill its obligations hereunder may, after notice and hearing, have its privileges suspended or its membership in the compact revoked by the Commission. Revocation shall take effect one year from the date such party state receives written notice from the Commission of its action. The Commission may require such party state to pay to the Commission, for a period not to exceed five years from the date of notice of revocation, an amount determined by the Commission based on the anticipated fees which the generators of such party state would have paid to each regional facility and an amount equal to that which such party state would have contributed in accordance with Section (d) of Article III in the event of insufficient revenues. The Commission shall use such funds to ensure the continued availability of safe and economical waste management facilities for all remaining party states. Such state shall also pay an amount equal to that which such party state would have contributed to the annual budget of the Commission if such party state would have remained a member of the compact. All legal rights established under this compact of any party state which has its membership revoked shall cease upon the effective date of revocation; however, any legal obligations of such party state arising prior to the effective date of revocation shall not cease until they have been fulfilled. Written notice of revocation of any state's membership in the compact shall be transmitted immediately following the vote of the Commission, by the chairman to the governor of the affected party state, all other governors of the party states, and the Congress of the United States.

f. This compact shall become effective after enactment by at least three eligible states and after consent has been given to it by the Congress. The Congress shall have the opportunity to withdraw such consent every five years. Failure of the Congress to withdraw its consent affirmatively shall have the effect of renewing consent for an additional five-year period. The consent given to this compact by the Congress shall extend to any future admittance of new party states under Sections (b) and (c) of this Article and to the power to ban the exportation of waste pursuant to Article III.

g. The withdrawal of a party state from this compact under Section (d) of this Article or the revocation of a state's membership in this compact under Section (e) of this Article shall not affect the applicability of this compact to the remaining party states.

h. This compact shall be terminated when all party states have withdrawn pursuant to Section (d) of this Article.

ARTICLE VIII. PENALTIES

a. Each party state, consistent with its own law, shall prescribe and enforce penalties against any person for violation of any provision of this compact.

b. Each party state acknowledges that the receipt by a regional facility of waste packaged or transported in violation of applicable laws and regulations can result in sanctions which may include suspension or revocation of the violator's right of access to the regional facility.

ARTICLE IX. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purpose thereof.

Added by Acts 1982, No. 791, §1; Acts 1991, No. 133, §1, eff. June 30, 1991.



RS 30:2132 - Member of compact for Louisiana; secretary of the Department of Environmental Quality

§2132. Member of compact for Louisiana; secretary of the Department of Environmental Quality

The secretary of the Department of Environmental Quality shall serve ex officio as Louisiana's voting member on the Central Interstate Low-Level Radioactive Waste Commission. The secretary may designate another official of the Department of Environmental Quality to serve as an alternate member of the Central Interstate Low-Level Radioactive Waste Commission if, as, and when the secretary deems necessary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2133 - Disposal rates at compact regional facilities; approval by secretary

§2133. Disposal rates at compact regional facilities; approval by secretary

Pursuant to the provisions of Article III, Section c. of the Central Interstate Low-Level Radioactive Waste Compact, the secretary is authorized to approve fair and reasonable rates to be charged any user by the operator of any Central Interstate Low-Level Radioactive Waste Compact regional facility located within Louisiana. Such approval shall be based upon criteria established by the Central Interstate Low-Level Radioactive Waste Commission. The secretary shall adopt and promulgate rules and regulations, consistent with the provisions of said Article III, Section c. of the compact, establishing procedures for approving such rates and setting criteria by which proposed rates shall be judged fair and reasonable. No operator of such a regional facility shall charge or alter such rates without the prior approval of the secretary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2134 - Compact funding

§2134. Compact funding

The legislature shall appropriate funds as required by Article III, Section d. and Article IV, Section h. of the Central Interstate Low-Level Radioactive Waste Compact (R.S. 30:2131).

Added by Acts 1982, No. 791, §1.



RS 30:2151 - LOUISIANA SOLID WASTE MANAGEMENT

CHAPTER 8. LOUISIANA SOLID WASTE MANAGEMENT

AND RESOURCE RECOVERY LAW

§2151. Citation

This Chapter shall be known and may be cited as the "Louisiana Solid Waste Management and Resource Recovery Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2152 - Policy; purpose

§2152. Policy; purpose

The legislature finds and declares that the disposal and utilization of solid waste is a matter of vital concern to all citizens of this state, and that the safety and welfare of the people of Louisiana require efficient and reasonable regulation of solid waste disposal practices as well as a coordinated statewide resource recovery and management program.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2153 - Definitions

§2153. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1)(a) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semi-solid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include or mean solid or dissolved material in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under R.S. 30:2074, or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. Section 2011 et seq.), or hazardous waste subject to permits under R.S. 30:2171 et seq.

(b) The definition of solid waste shall not include any of the following:

(i) Uncontaminated scrap metal materials which are purchased for resale to be recycled or reused and are not destined for disposal.

(ii) Wastewaters in tanks, sumps, and existing ditches as defined by rule, upstream or downstream of designated internal or final state or federal wastewater discharge points which require no further treatment to meet applicable state or federal permit limits.

(iii) Wastewaters in tanks, sumps, and existing ditches as defined by rule, which only require pH adjustment to meet applicable pH permit limits or solids settling to meet total suspended solids permit limits.

(iv) Automotive fluff which results from the shredding of automobiles by a scrap metal recycling facility authorized under the laws of the state of Louisiana and from which metals have been recovered to the maximum extent practicable by the scrap metal recycling facility.

(2) "Resource management" means the process by which solid waste is collected, transported, stored, separated, processed, or disposed of in any other way, according to an orderly, purposeful, and planned program.

(3) "Resource recovery" means the process by which materials, excluding those under control of the Nuclear Regulatory Commission, which still have useful physical or chemical properties after serving a specific purpose are reused or recycled for the same or other purposes, including uses as an energy source.

(4) "Resource recovery and management facility" means any solid waste disposal area or other facility, the purpose of which is resource recovery or the disposal, recycling, processing, or storage of solid waste, excluding any "processing, treatment, or disposal facility" as defined in R.S. 30:2173.

(5) "Solid waste disposal facility" means any land area or structure or combination of land areas and structures, used for storing, salvaging, processing, reducing, incinerating, or disposing of solid wastes, excluding any "processing, treatment, or disposal facility" as defined in R.S. 30:2173 and any facility where solid waste management activities are limited to transferring solid waste from collection vehicles to other vehicles for transport without processing.

(6) "Sanitary landfilling" means an engineered method of disposing of nonhazardous solid waste on land in a manner that protects the environment.

(7) "Sanitary landfill" means a controlled area of land upon which nonhazardous solid waste is deposited in such a manner that protects the environment with no on-site burning of wastes, and so located, contoured, and drained that it will not constitute a source of water pollution.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1991, No. 379, §1; Acts 1993, No. 555, §1, eff. June 10, 1993; Acts 1997, No. 96, §1; Acts 2010, No. 152, §1.



RS 30:2154 - Powers; duties; restrictions; prohibitions; penalties

§2154. Powers; duties; restrictions; prohibitions; penalties

A. The department is hereby directed:

(1) To prepare and develop a general solid waste management plan which shall encourage the maximum practicable use of resource recovery procedures.

(2) To promote the planning and application of recycling and resource recovery systems which preserve and enhance the quality of the air, water, and other natural resources of the state.

(3) By appropriate order to control and regulate pollution of the environment caused by solid waste disposal practices.

(4) To develop rules, regulations, and standards for the disposal of sewage sludge in sludge lagoons, dedicated land farms, surface disposal facilities, composting facilities, or processing facilities when the sewage sludge is admixed with other wastes regulated pursuant to this Chapter.

(5) To provide for the disposal of incinerator ash derived from the thermal treatment of sewage sludge.

B. The secretary is hereby directed:

(1)(a) To adopt and promulgate rules, regulations, and standards for the transportation, processing, resource recovery, and disposal of solid wastes consistent with the general solid waste management plan adopted by the department. Such rules and regulations shall include but not be limited to the disposal site location, construction, operation, compliance deadlines, siting of stations for the off-loading and trans-loading of treated solid waste and sewage sludges destined for disposal, and maintenance of the disposal process as necessary to implement the purpose and intent of this Chapter.

(b) However, such rules and regulations shall not include any of the following:

(i) Wastewaters in tanks, sumps, and existing ditches as defined by rule, upstream or downstream of designated internal or final state or federal wastewater discharge points which require no further treatment to meet applicable state or federal permit limits.

(ii) Wastewaters in tanks, sumps, and existing ditches as defined by rule, which require only pH adjustment to meet applicable pH permit limits or solids settling to meet total suspended solids permit limits.

(2)(a) To adopt by regulation a system for the registration and permitting of all solid waste disposal facilities within the state and to delegate the authority to issue or deny registrations, permits, and licenses to the appropriate assistant secretary when such delegation is deemed appropriate by the secretary. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit or a regulatory permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(b) It shall be unlawful for any person registered, licensed, or permitted as a commercial solid waste disposal facility under the system authorized pursuant to this Section and duly promulgated by the secretary, to receive solid waste from the cleanup of a site listed on the National Priorities List by the United States Environmental Protection Agency at a commercial solid waste facility without notifying the secretary thirty days prior to the arrival of such waste.

(c) Any person who operates a permitted commercial solid waste facility in this state shall publish in the official journal of the parish in which the facility is located not less than thirty days prior to commencement of disposal a notice of the pending disposal of any nonhazardous waste generated from the remediation of sites listed on the National Priorities List by the United States Environmental Protection Agency.

(d) The system adopted by the secretary as provided in Subparagraph (2)(a) of this Paragraph shall include a requirement that a permittee or licensee of a commercial solid waste facility notify the secretary, on a form provided by the secretary, of the arrival of any shipment of waste for disposal, treatment, or processing, at the permittee's or licensee's facility if the waste from a single event or one-time removal that exceeds twenty-thousand cubic yards and is from the remediation of a Superfund site listed on the National Priorities List by the United States Environmental Protection Agency. The notice shall describe the amounts and kind of substances contained in the wastes, their origin, and the method and identification of their transportation. The notice shall be received by the secretary thirty days prior to the arrival of the waste at the facility. The secretary shall forward a copy of such notice to the local governing authority where the shipment is destined.

(e) Violations of this Paragraph may be subject to a fine of up to five hundred dollars per violation.

(f) The provisions of Subparagraphs (2)(b), (d), and (e) of this Paragraph shall become effective January 1, 1993, and shall affect the disposal of solid wastes from a Superfund site at any commercial solid waste facility on or after thirty days from that date.

(g) The effects of this Subparagraph shall become null and void on January 1, 2012. Notwithstanding any provision of law to the contrary, the secretary shall not register or permit a solid waste disposal facility in St. Helena Parish, except those facilities disposing or processing non-industrial waste or wood waste or facilities disposing or processing industrial waste generated and disposed on site. Notwithstanding any provision of this Subparagraph, if the parish of St. Helena sites and permits its own solid waste disposal facility, such parish shall receive and dispose of any and all residential, commercial, and industrial solid waste produced in the parish.

(h)(i) In addition to any other rule or regulation promulgated pursuant to this Chapter, no solid waste landfill or any other solid waste disposal facility which receives residential or commercial solid waste shall store, process, or dispose of such waste within three hundred feet from the inside of the facility's property line where such property line is adjacent to a structure currently being used as a church. In order for this Subparagraph to apply, the church shall have been utilized as such prior to the department's receipt of the facility's permit application. The department may promulgate rules and regulations providing for a waiver of the provisions of this Subparagraph upon the consent from all landowners having an ownership interest in property otherwise subject to this Subparagraph.

(ii) The provisions of this Subparagraph shall not apply to any landfill or disposal facility existing prior to April 1, 2010, to any portion of such facility that has been closed or that has ceased operations, or to future expansions of the permitted disposal area of any such facility.

(3) To adopt regulations to require that all presently existing solid waste disposal facilities be upgraded to operate as sanitary landfills within five years from the effective date of regulations under this Chapter and that all solid waste disposal facilities constructed after the effective date of this Chapter shall be sanitary landfills or utilize any other environmentally sound technique.

(4) Facilities for the disposal of solid waste shall register with the department when the regulations promulgated by the secretary under Paragraph (2) of this Subsection become effective and shall apply for a permit in accordance with the requirements of such regulations. State permits granted to solid waste disposal facilities prior to the effective date of the regulations under Paragraph (2) shall continue in effect until the issuance or denial of a new permit under such regulations.

(5) To adopt and promulgate rules, regulations, and standards for the processing, resource recovery, and use for agricultural, horticultural, or silvicultural purposes, of those solid wastes except sewage sludges which are capable of beneficial agricultural, horticultural, or silvicultural use and which will not pose a threat to the environment or to human health or safety. The secretary shall adopt and promulgate rules, regulations, and standards which provide for all of the following:

(a) Procedure and criteria for selecting solid waste application sites, including providing the opportunity for public comment and public hearing as provided in R.S. 49:950 et seq.

(b) Requirements for solid waste treatment and processing before such solid waste is applied.

(c) Methods and minimum frequency for analyzing solid waste, and soil to which solid waste is applied.

(d) Records that a solid waste applicator must keep.

(e) Restrictions on public access to and cropping of land on which solid waste has been applied.

(f) Any other requirement necessary to protect surface water, groundwater, public health, and soil productivity from any adverse effects resulting from solid waste application.

(g) Any other rules or regulations reasonably necessary to implement the purposes as provided herein.

(6) Repealed by Acts 2001, No. 524, §2.

(7) To adopt and promulgate rules, regulations, and standards for the advance notification of those local governing authorities whose jurisdiction may be affected by the siting of stations for the off-loading and trans-loading of treated solid waste and sewage sludges destined for disposal.

(8)(a) To prohibit the disposal of solid waste, except as exempted by regulation, on the site of disposal without written authorization by the Department of Environmental Quality and notice by the department to the local governing authority and the public as provided in this Paragraph. Such authorization shall contain the types of items authorized for the on-site disposal. Any such closure shall require delivery by the department of written notice of the authorization to the parish governing authority and municipal governing authority, if applicable, in which the solid waste is to be disposed at least fifteen days prior to the closure, and publication, at the expense of the person granted the authorization, of the notice of authorization in the official journal of the parish in which the waste is to be disposed at least fifteen days prior to the disposal.

(b) This Paragraph shall not apply to closure at a solid waste disposal facility operating pursuant to a permit or an order of the department or a solid waste management facility regulated pursuant to Chapter 8 or 18 of this Subtitle. This Paragraph shall not apply to maintenance of public utility rights of way.

(9)(a) To develop regulatory permits for certain waste processing or disposal facilities provided the following conditions are satisfied:

(i) A regulatory permit shall not preclude the secretary from exercising all powers and duties as set forth in R.S. 30:2011(D), including but not limited to the authority to conduct inspections and investigations and enter facilities as provided in R.S. 30:2012, and to sample, monitor, or assess, for the purposes of assuring compliance with a regulatory permit or as otherwise authorized by this Subtitle or regulations adopted thereunder, any substances, pollutants, equipment, or facility at any location covered under the regulatory permit.

(ii) A regulatory permit shall require compliance with all applicable provisions of the department's rules and regulations, any applicable sections of the federal Resource Conservation and Recovery Act, and all Federal Aviation Administration safety guidelines, rules, regulations, or recommendations. Violation of the terms and conditions of a regulatory permit may constitute a violation of such regulation or act.

(iii) A regulatory permit may not authorize the operation or maintenance of a nuisance or a danger to public health or safety. All equipment maintained at the facility shall be maintained in good condition and shall be operated properly.

(iv) A regulatory permit shall, as appropriate, prescribe operational controls, equipment requirements, personnel requirements, testing requirements, and any other enforceable conditions. A regulatory permit shall also prescribe any necessary monitoring, recordkeeping, and reporting provisions necessary for the protection of public health and the environment.

(v) A regulatory permit may require any person seeking such permit to submit a written notification and any fee authorized by this Subtitle and applicable regulations to the secretary. Where required, submission of a written notification and any fee authorized by this Subtitle and applicable regulations shall be in lieu of submission of a permit application. The written notification shall be signed and certified in accordance with LAC 33:VII governing permit application submittal. Any person who submits a written notification and any fee authorized by this Subtitle and applicable regulations shall be authorized to operate under the regulatory permit for which the notification was submitted when notified by the department that the notification was complete.

(vi) All regulatory permits promulgated by the secretary shall establish notification procedures, permit terms, and confirmation of notification by the department and shall be promulgated in accordance with the procedures provided in R.S. 30:2019.

(b) Regulatory permits for landfill facilities and land farm facilities are prohibited except for those facilities that may be authorized under a regulatory permit pertaining to emergency debris sites.

(c) Regulatory permits may authorize emergency debris management sites and activities.

(10) To adopt rules and regulations requiring annual certifications of compliance for all solid waste disposal and processing facilities permitted under the regulations adopted pursuant to this Section. The regulations adopted for annual certifications of compliance shall specify any general compliance conditions such as capacity and total amounts of waste generated, processed, or disposed that shall be certified annually and shall also provide for annual certification of permit conditions for which annual compliance certification is required based on the specific permit issued.

(11)(a) To promulgate regulations, prior to July 1, 2011, for all applicants specifying emergency response requirements that shall include the preparation of an emergency response plan for any applicant seeking a permit to process or dispose of solid waste and shall provide that the requirement for an emergency response plan is satisfied by the applicant's demonstration that it has the ability to meet the response requirements of the applicable sections of the National Fire Protection Association.

(b) All potential applicants who seek to obtain a permit to process or dispose of solid waste shall be required to file an emergency response plan, in compliance with the promulgated regulations, as a special structures plan review with the state fire marshal. No application for a permit to process or dispose of solid waste shall be filed with nor accepted by the department prior to the applicant obtaining approval of the emergency response plan from the state fire marshal's office. The requirements of this Subparagraph shall not apply if the applicant has demonstrated its ability to meet the response requirements of the applicable sections of the National Fire Protection Association.

C.(1) Notwithstanding any other provision of the law to the contrary, the secretary shall not issue any permit or promulgate any rule or regulation which would allow the construction or operation of a medical waste incinerator disposal facility of any type in this state until such rules and regulations are specifically authorized by law.

(2) The prohibition in this Subsection shall not apply to the regulation or permitting of any such facility possessing a permit or interim permit on April 16, 1990 nor to an application which was pending and had not been denied prior to July 1, 1990.

(3) In no event shall any such permit be issued without prior notification of legislators representing the area which includes the proposed site of the facility and prior public hearing in that area.

(4) The department shall promulgate necessary rules and regulations for the permitting of medical waste incinerator disposal facilities within one hundred eighty days after being specifically authorized by law.

D. The secretary shall adopt rules and regulations no later than December 1, 1995, to govern the disposal of oil and gas industry wood board road waste, if by burning, by the use of an air curtain process. Until such rules are adopted, the department shall extend any existing permits, variances, or exemptions annually for such operations, provided that the recipient has complied with the requirements of such permits, variances, or exemptions and has paid the fees required by the department.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1985, No. 318, §1; Acts 1990, No. 716, §1, eff. July 20, 1990; Acts 1990, No. 1010, §1, eff. July 26, 1990; Acts 1990, No. 1074, §1, eff. July 26, 1990; Acts 1992, No. 919, §1; Acts 1993, No. 555, §1, eff. June 10, 1993; Acts 1995, No. 706, §1; Acts 1997, No. 27, §1; Acts 1997, No. 123, §1; Acts 1997, No. 1119, §1; Acts 1999, No. 303, §1; Acts 2001, No. 524, §2; Acts 2004, No. 150, §1, eff. June 10, 2004; Acts 2010, No. 153, §1; Acts 2010, No. 862, §1, eff. July 1, 2010; Acts 2010, No. 982, §1; Acts 2010, No. 983, §1.



RS 30:2155 - Prohibitions

§2155. Prohibitions

No person shall dispose of solid waste in violation of this Subtitle, the regulations of the secretary, or a permit or order issued by the secretary.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2155.1 - Solid waste disposal fees; exemptions

§2155.1. Solid waste disposal fees; exemptions

On and after January 1, 1995, all small businesses that dispose of less than one hundred tons of solid waste per year and all nonprofit, civic, and fraternal organizations shall be exempt from the payment of solid waste disposal fees assessed by state law. Any fees collected shall be reimbursed to the payees no later than September 1, 1995.

Acts 1995, No. 1135, §1.



RS 30:2156 - Limitations on responsibility of landowners for removal of solid waste

§2156. Limitations on responsibility of landowners for removal of solid waste

No landowner shall be held responsible, by an order of the secretary or the courts, for removal or the cost of removal of solid waste which has been disposed of on his land by the act of a third party without his knowledge or consent or by a fortuitous event. The burden of proof shall rest with the landowner. The provisions of this Section shall not apply to any land located within the corporate limits of a municipality.

Acts 1988, No. 950, §1, eff. July 27, 1988.



RS 30:2157 - Emergency response standards

§2157. Emergency response standards

NOTE: §2157 repealed by Acts 2010, No. 862, §2, eff. upon promulgation of rules and regulations by DEQ.

A. Except as provided in R.S. 30:2157.1, prior to the issuance of the permit, an applicant for a solid waste disposal facility shall review and consider the ability of the local emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility subject to the permit.

B. The applicant shall obtain certification from the local fire department as to whether or not that department has the ability to meet the response requirements of Section 472 of the Life Safety Code of the National Fire Protection Association. The applicant shall obtain certification from the local emergency medical services agency as to whether or not that agency has the ability to meet the response requirements of Section 473 of the Life Safety Code of the National Fire Protection Association. The applicant shall obtain certification from the local hospital as to whether they are able to accept and treat patients who are contaminated with hazardous materials.

C. In the event any such agency or hospital cannot certify that it is able to meet the requirements referenced in Subsection B of this Section, the applicant shall identify in the permit application the closest fire department, emergency medical service and hospital that can provide the services listed in Subsection B above. The department shall review and consider these agencies and hospitals to be the emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility as a condition of the permit.

D. The requirements of this Section shall not apply if the applicant has the ability to meet the response requirements of Section 472 of the Life Safety Code of the National Fire Protection Association.

Acts 1997, No. 345, §1, eff. June 20, 1997; Acts 2003, No. 1176, §1, eff. July 3, 2003; Acts 2010, No. 862, §2.



RS 30:2157.1 - Type 2 and type 3 emergency response standards

§2157.1. Type 2 and type 3 emergency response standards

NOTE: §2157.1 repealed by Acts 2010, No. 862, §2, eff. upon promulgation of rules and regulations by DEQ.

A. Prior to the issuance of the permit, an applicant for a type 2 or type 3 solid waste disposal facility shall review and consider the ability of the local emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility subject to the permit.

B. The secretary shall promulgate rules designed to develop meaningful, understandable and concise emergency response standards for type 2 and type 3 solid waste facilities.

C. The applicant shall obtain certification from the local fire department as to whether or not that department has the ability to meet the response requirements as set forth in emergency response regulations promulgated by the secretary. The applicant shall obtain certification from the local emergency medical services agency as to whether or not that agency has the ability to meet the response requirements as set forth in emergency response regulations promulgated by the secretary. The applicant shall obtain certification from the local hospital as to whether it is able to accept and treat patients who are contaminated with hazardous materials.

D. In the event any such agency or hospital cannot certify that it is able to meet the requirements referenced in Subsection C of this Section, the applicant shall identify in the permit application the closest fire department, emergency medical service and hospital that can provide the services listed in Subsection C of this Section. The department shall review and consider these agencies and hospitals to be the emergency response agencies and medical care facilities to respond to a hazardous material incident at the facility as a condition of the permit.

E. The provisions of this Section shall not apply to a type 1 facility which is also a type 2 or type 3 facility.

Acts 2003, No. 1176, §1, eff. July 3, 2003; Acts 2010, No. 862, §2.



RS 30:2158 - Sanitary landfills; regional establishment; planning

§2158. Sanitary landfills; regional establishment; planning

A.(1) The department shall, in cooperation with parish and municipal governing authorities, develop a plan for the orderly establishment of regional sanitary landfills.

(2) Such plan shall be based on consideration of the following:

(a) Regional need for solid waste disposal.

(b) Available sites which will minimize hazards to the environment and which are consistent with the overall plan established pursuant to R.S. 30:2154(A)(1), including preventing the contamination of groundwater through migration. For any permit application filed after July 1, 2003, for a new sanitary landfill site, or for an expansion of an existing landfill site, such migration may be prevented through the use of innovative technologies. The department shall consider the use of innovative technologies such as horizontally or vertically positioned high density polyethylene or any other synthetic material that is as chemically resistant and that is as impermeable for preventing contamination of groundwater.

(c) Ability of those who would be served by such regional sites to finance and manage such facilities.

(d) Minimizing the amount of waste which cannot be recycled.

(e) The concerns of local governments, private industry, and environmental groups.

(f) The potential for eliminating the proliferation of alternate sites by the establishment of such a regional system.

(g) Ensuring adequate competition within any region developed or implemented pursuant to such plan.

(3) The secretary shall develop and adopt certain siting criteria for regional commercial solid waste disposal facilities by rules and regulations by January 1, 1991.

(4) A notice of any expansion of the areas to be serviced by a regional sanitary landfill shall be given to the local governing authority of the parish in which the landfill is located by the secretary. Upon request by the local governing authority, a public hearing shall be held to review the appropriateness of such changes.

B. The plan required by this Section shall be prepared and submitted to the natural resource committees of the Senate and House of Representatives for their review and input no later than March 15, 1991.

Acts 1990, No. 1001, §1; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 524, §1; Acts 2003, No. 280, §1.



RS 30:2159 - Landfill siting near airports

§2159. Landfill siting near airports

In parishes with populations of at least seventy thousand persons and less than seventy-five thousand persons according to the latest decennial figures, the Department of Environmental Quality may recognize and adhere to all Federal Aviation Administration safety guidelines, rules, regulations, or recommendations before issuing any permit for a solid waste facility located within five thousand feet of any main runway of an airport and that may interfere with or endanger air traffic safety.

Acts 2008, No. 526, §1, eff. June 30, 2008.



RS 30:2159.1 - Landfill siting near airports

§2159.1. Landfill siting near airports

A. In parishes with populations of at least seventy thousand persons and less than seventy-five thousand persons according to the latest decennial figures, no person shall construct, establish, or expand a residential or commercial solid waste facility used for disposing, processing, or transporting solid waste, nor construct, establish, or expand a construction and demolition debris solid waste facility adjacent to such residential or commercial solid waste facility, within five thousand feet of an airport serving piston-powered aircraft or within ten thousand feet of an airport serving turbine-powered aircraft. The distance shall be measured from the point of the property line of the solid waste facility closest to the runway, taxiway, apron, or aircraft parking area of the airport, whichever is closest to the facility's property line.

B. This Section shall not apply to an enclosed processing or non-processing transfer station.

Acts 2008, No. 546, §1, eff. July 1, 2008.



RS 30:2160 - Bauxite waste impoundments

§2160. Bauxite waste impoundments

The secretary, his designee, or the appropriate assistant secretary may exempt from the regulations provided in this Chapter liners and final covers for surface impoundments which receive spent bauxite and related waste resulting from production of alumina, whether generated on-site or at a separate industrial site in this state owned and operated by the same generator.

Acts 1993, No. 556, §1, eff. June 10, 1993; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2161 - Waste to energy management authority; contractual provisions

§2161. Waste to energy management authority; contractual provisions

A. Any waste management authority, district, or organization created by law prior to January 1, 1993, which is authorized to convert solid waste to energy may make and enter into contracts with the federal or any state government or with any political subdivision or person within the state of Louisiana providing for or relating to the acquisition, construction, management, operation, and maintenance of any project in this state or the furnishing of services by or to any project in this state or in connection with the services of any project in this state owned, operated, or controlled by the other contracting party. Such contracts may provide for the payment by the other contracting party to the authority of a fee dependent on the amount of waste recycled, composted, collected, processed, or disposed.

B. Any waste management authority created by law prior to January 1, 1993, shall not engage in any project involving the conversion of waste to fuel, steam, electricity, or energy through burning or any type of incineration, until the lapse of three years from the establishment of the authority. However, within this time frame, the authority may establish a plan to acquire, construct, operate, finance, or otherwise provide for projects that are comprised of waste reduction, reuse, recycling, composting, compacting, or land disposal technologies. If such a plan for projects is established, an additional two years shall be allowed for its implementation before the authority shall engage in any project involving incineration or conversion of waste to fuel, steam, electricity, or energy, or through burning or any type of incineration.

C. Any local or parish government which enters into an agreement to join any waste management authority, district, or organization created by law prior to January 1, 1993, which is authorized to convert solid waste to energy or to incinerate waste must do so by ordinance, duly advertised, and with a public hearing. To borrow money, incur debt, or to issue bonds, a waste management authority must have consent and approval of the State Bond Commission in accordance with provisions of R.S. 39:1410.60 et seq. and any such other local approving agency as required by law.

D. Repealed by Acts 2001, No. 524, §2.

Acts 1993, No. 974, §1; Acts 2001, No. 524, §2.



RS 30:2162 - Solid waste capacity

§2162. Solid waste capacity

A.(1) Not later than January 1, 2007, and at least every two years thereafter, the secretary of the Department of Environmental Quality shall evaluate the volume and types of solid waste managed in Louisiana, which shall include solid waste that is reduced, generated, transported, recycled, processed, incinerated, treated, stored, or disposed.

(2) In performing such evaluations, the secretary shall determine the permitted capacity that is available to safely manage the solid waste. After each such determination, the secretary shall submit a report to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality and shall make such determination available to the public through public notification and the department mail list.

B.(1) The secretary shall ensure that sufficient available permitted capacity exists to safely and efficiently manage solid waste resulting from a declared emergency originating from an in-state emergencies.

(2) Permitted capacity shall be considered along with other relevant factors in the permitting of solid waste.

Acts 2006, No. 829, §1; Acts 2008, No. 580, §2.



RS 30:2171 - HAZARDOUS WASTE CONTROL LAW

CHAPTER 9. HAZARDOUS WASTE CONTROL LAW

§2171. Citation

This Chapter may be cited as the "Louisiana Hazardous Waste Control Law."

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2172 - Policy and purpose

§2172. Policy and purpose

A. The legislature finds and declares that:

(1) The manufacture, refinement, processing, and treatment of petroleum, natural gas, raw chemicals, ores, and other natural and synthetic products is a basic and essential activity making a significant contribution to the economy of this state.

(2) This activity often produces byproducts and wastes of a character and in quantities that pose substantial present and potential danger to the health and safety of the citizens of this state and to the integrity of the environment unless such wastes and byproducts are transported, treated, stored, and disposed of in a prudent and responsible manner.

(3) Present state laws and regulations applicable thereto are inadequate to assure that necessary safeguards and practices are adhered to on a continuing basis in matters pertaining to the transportation, treatment, storage, and disposal of such hazardous wastes, which has resulted in substantial abuse of the environment, damage to private and public property and unnecessary endangerment of the health and safety of the citizens of this state.

B. In order to diminish the risks to which the citizens and environment of this state are being exposed it is in the public interest, and within the police power of the state, to establish a framework for the regulation, monitoring, and control of the generators, transportation, treatment, storage, and disposal of such hazardous wastes, and it is the declared purpose of this Chapter to authorize the development, implementation, and enforcement of a comprehensive state hazardous waste control program.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.



RS 30:2173 - Definitions

§2173. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context of use clearly indicates otherwise:

(1) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(2) "Hazardous waste" means any waste, or combination of wastes, which because of its quantity, concentration, physical, or chemical characteristics may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed. Such definition shall be applied only to those wastes identified and designated as such by the department, consistent with applicable federal laws and regulations.

(3) "Manifest" means the system and forms used for identifying the quantity, composition, origin, routing, and destination of hazardous wastes during its transportation from the point of generation to any point of disposal, treatment, or storage.

(4) "Storage" means the containment of hazardous waste on a temporary basis, for such time as may be permitted by regulations, in such a manner as not to constitute disposal of such hazardous waste.

(5) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize such waste or render it nonhazardous, safer for transport, amenable for recovery or storage, or reduced in volume. The term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste to render it nonhazardous.

(6) "Transportation" means the movement of hazardous wastes from the point of generation or storage to the point of treatment, storage, or disposal by any means of commercial or private transport. The term does not apply to the movement of hazardous wastes on the premises of a hazardous waste generator or on the premises of a permitted hazardous waste treatment, storage, or disposal facility.

(7) "Processing, treatment, or disposal facility" means any facility or location where any treatment, incineration, processing, or deposition of hazardous waste occurs or is contained.

(8) "Waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, or agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under R.S. 30:2074, or source, special nuclear, or byproduct material as defined by R.S. 30:2103.

(9) "Abandoned site fund" shall mean the Abandoned Hazardous Waste Site Fund as created by Section 2205 of this Subtitle.

(10) "Pollution source" means the site or location of a discharge or potential discharge, including such surrounding property necessary to secure or quarantine the area from access by the general public.

(11) "Reusable material" means any waste material which is destined for reuse or reprocessing, but which because of quantity, concentration, or physical or chemical characteristics may:

(a) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(b) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed and which have been designated by the department as requiring special handling and tracking due to their hazardous characteristics and the danger caused by improper handling.

(12) "Transfer facility" means any transportation-related facility designed and constructed to be used exclusively for the handling of regulated hazardous wastes including loading docks, parking areas, storage areas, and other similar areas where shipments of hazardous waste are held during the normal course of transportation.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1980, No. 194, §12; Acts 1982, No. 800, §1, eff. Aug. 4, 1982; Acts 1984, No. 826, §1, eff. July 13, 1984; Acts 1985, No. 669, §1; Acts 1990, No. 1012, §1.



RS 30:2174 - Administration; interim authority

§2174. Administration; interim authority

A. Except as may be otherwise specifically provided in this Chapter, the department shall have exclusive jurisdiction for the development, implementation, and enforcement of a comprehensive state hazardous waste control program consistent with the provisions of this Chapter and applicable federal laws and regulations.

B. The department may accept, operate under, and enforce all interim authority for hazardous waste control in the state, as such interim authority may become necessary or advisable pursuant to Public Law 94-580* and the regulations applicable thereto.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980.

*42 U.S.C.A. §6901 et seq.



RS 30:2175 - Hazardous waste control program; time frame

§2175. Hazardous waste control program; time frame

On or before October 21, 1980, the commission shall promulgate regulations implementing a comprehensive state hazardous waste control program. The commission shall hold not less than three public hearings for the purpose of receiving public input on the development of the regulations. Such regulations shall be promulgated after public hearing thereon in accordance with the Administrative Procedure Act, R.S. 49:950 et seq., and shall be consistent with the mandates of 42 USCA §6901 et seq. and the minimum criteria hereinafter set forth.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1987, No. 607, §1, eff. July 9, 1987.



RS 30:2176 - Repealed by Acts 1989, No. 776, 2, eff. July 9, 1989.

§2176. §§2176, 2177 Repealed by Acts 1989, No. 776, §2, eff. July 9, 1989.



RS 30:2178 - Authority of the secretary to assess location

§2178. Authority of the secretary to assess location

A. The secretary shall prior to the issuance of any permit for a commercial hazardous waste treatment, storage, or disposal facility, assess the impact of the location of the facility on the citizens in the surrounding area, the local infrastructure, and on the environment. He shall adopt rules and regulations consistent with this Section establishing criteria for making this determination and prior to any determination on the permit issue a report summarizing his findings. He shall also request from the local governmental subdivision a report detailing the impact of the facility on the local infrastructure including but not limited to roads and transportation systems, schools, medical institutions, police and fire departments, and such other matters as the local government may determine will be impacted by the facility.

B.(1) The secretary may determine an additional fee schedule applicable to commercial hazardous waste facilities not to exceed five percent of the hazardous waste permit application fee by rule in accordance with the Administrative Procedure Act. A portion of this additional permit application fee shall be allocated to the local governmental subdivision for the preparation of an infrastructure assessment report as determined by the secretary. When siting a commercial facility, the secretary shall determine whether the local governmental subdivision should be compensated for any reasonable and necessary cost for preparation of the infrastructure report. The purpose of the report shall be to adequately assess the capability of the local communities to effectively manage and monitor the ongoing operations of the proposed commercial facility and to respond to emergencies which may potentially threaten the health, safety, or welfare of the communities or any of their inhabitants. The report may propose alternate siting for the facility and propose actions to mitigate any infrastructure deficiencies found by the report.

(2) With regard to the siting area of the proposed commercial facility, the report prepared by the secretary shall include a determination of whether or not:

(a) The area is environmentally sensitive. An area may be deemed environmentally sensitive for the following nonexclusive reasons:

(i) The area is a wetland or immediately adjacent to a wetland.

(ii) The area is in close proximity to any wildlife management area or wildlife preserve.

(iii) The area is, or is adjacent to, any aquifer recharge zone.

(b) The facility or proposed commercial facility poses undue health risks because of potential human exposure. A facility or proposed facility may be deemed to pose undue health risks for the following nonexclusive reasons:

(i) Proximity of the facility or proposed commercial facility to schools or day care centers.

(ii) Proximity of the facility or proposed commercial facility to hospitals or nursing homes.

(iii) Proximity of the facility or proposed commercial facility to any facility or structure used to store or contain any foodstuffs for human or animal consumption.

(iv) Proximity of the facility or proposed commercial facility to public buildings or entertainment facilities.

(v) Proximity to a residential area.

(vi) Proximity to a prison.

(vii) The number and density of existing hazardous waste disposal facilities, solid waste disposal facilities, and inactive and abandoned hazardous waste sites in the area.

(viii) The number and density of existing industrial facilities that discharge hazardous or toxic substances into the air or water.

(ix) The existence of any community health problem that may be aggravated by the operation of a commercial hazardous waste disposal facility.

(c) Siting of the facility in the area may reasonably be determined to preclude the economic development of the area by businesses or industries because of undue risk associated with establishing such operations of such entities adjacent to said facility.

C. The secretary shall consider the local infrastructure report and may deny an application for a commercial hazardous waste disposal permit if he finds that the proposed siting area is environmentally sensitive, the facility or proposed facility poses undue health risks, the siting of the facility may preclude economic development of the area by businesses or industries, or the facility or proposed facility fails to meet the criteria established by the rules and regulations adopted pursuant to this Section.

Acts 1989, No. 776, §1, eff. July 9, 1989.

{{NOTE: SEE ACTS 1989, NO. 776, §3.}}



RS 30:2179 - Hazardous waste management assessment

§2179. Hazardous waste management assessment

A.(1) Not later than January 1, 2007, the secretary of the Department of Environmental Quality shall evaluate the volume and types of hazardous waste managed in Louisiana, which shall include hazardous waste reduced, generated, transported, managed, recycled, disposed of, or otherwise handled in the state.

(2) Not later than July 1, 2007, the secretary shall determine the available permitted capacity for management of hazardous waste.

B.(1) The secretary shall consider pending applications for the expansion or modification of existing hazardous waste facilities and approved construction of new hazardous waste facilities when evaluating available permitted capacity.

(2) The secretary shall consider available permitted capacity as it relates to the management of hazardous waste resulting from an emergency situation before issuing an additional hazardous waste permit.

C. A fifteen percent limitation above the total permitted capacity shall be applied on an aggregate basis and shall not be applied individually to a certain facility. The fifteen percent limitation shall not be applicable during a response to a natural disaster impacting the state where such limitation could significantly impede or prevent the protection of human health and the environment. Upon completing an evaluation and determination of permitted hazardous waste capacity, the fifteen percent limitation may be revised. The secretary shall provide notice to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality and public notice and shall receive and consider comments of any revision of the fifteen percent limitation provision.

Acts 1987, No. 875, §1; Acts 1993, No. 556, §1, eff. June 10, 1993; Acts 2006, No. 112, §1; Acts 2008, No. 580, §2.



RS 30:2180 - General powers and duties of the secretary

§2180. General powers and duties of the secretary

A. In addition to any other authority or responsibility vested in him by this Chapter, the secretary shall have the following powers:

(1) From time to time to adopt, amend, or repeal the standards and regulations authorized by this Chapter in accordance with the Administrative Procedure Act.

(2) To issue, continue in effect, revoke, modify, or deny in accordance with regulations, hazardous waste transporter licenses and hazardous waste treatment, storage, and disposal facility permits and schedules of compliance, and when the secretary deems it advisable, to delegate the power to issue or deny such permits, licenses, variances, or compliance schedules to the appropriate assistant secretary, subject to his continuing oversight. The authority to execute minor permit actions and to issue registrations, certifications, notices of deficiency, and notification of inclusion under a general permit may be delegated by the secretary or the appropriate assistant secretary to an authorized representative, notwithstanding the provisions of R.S. 30:2050.26.

(3) To exercise all incidental powers necessary to assure that the state program is consistent with any federal laws or regulations applicable thereto.

(4) To determine and set reasonable schedules of compliance with performance guidelines for the conformance of transportation equipment and treatment, storage, and disposal facilities with the operating standards and rules and regulations of the secretary.

(5) To adopt rules and regulations relative to tracking and regulating the generation, transportation, or disposition of reuseable material.

(6) To regulate all surface and waste storage facilities incidental to hazardous waste injection wells, in such a manner as to prevent the escape of the waste into any area surrounding the surface facility.

(7) To regulate all hazardous waste transfer facilities in such a manner as to prevent the escape of waste into any area surrounding the transfer facilities.

(8) To adopt rules and regulations which set forth standards applicable to persons who produce, burn for purposes of energy recovery, distribute, or market fuel containing hazardous waste. This Subparagraph shall not apply to petroleum refinery wastes containing oil which are converted into petroleum coke at the same facility at which such wastes were generated, unless the resulting coke product would exceed one or more characteristics by which a substance would be identified as a hazardous waste. Regulations adopted pursuant to this Subparagraph, applicable to petroleum refinery and production wastes which result from normal petroleum refining, production and transportation practices, and which are classified as recyclable materials by the United States Environmental Protection Agency, shall be consistent with federal regulations applicable thereto.

B. The department is hereby directed to formulate plans and procedures for testing, sampling, analysis, containment, control, and abatement of sites which it suspects have been abandoned or which are declared abandoned under the provisions of R.S. 30:2204.

C. In order to achieve and maintain uniform and comprehensive statewide regulation in conformity with the provisions of this Chapter, the state shall have exclusive jurisdiction over the generation, transportation, or disposal of hazardous wastes, and no subordinate political subdivision of this state shall enact, pass, or otherwise approve any ordinance or other regulatory measure regulating or purporting to regulate any activity pertaining to the generation, transportation, or disposal of hazardous wastes. Nothing contained herein shall be construed to deny such local body authority over the siting of facilities pursuant to any general land use planning, zoning, or solid waste disposal ordinances.

D.(1) The secretary shall promulgate rules in accordance with the Administrative Procedure Act to regulate the transportation, incineration, cleanup, remediation, and disposal of infectious waste.

(2) The rules adopted pursuant to this Subsection shall provide for the following:

(a) The designation of waste categories and a determination of which waste categories are considered to be infectious waste.

(b) The separation of infectious waste at the point of origin for management and treatment purposes.

(c) The use of distinctive containers or plastic bags with the universal biological hazard symbol, as appropriate. The packaging and method of packaging for infectious waste are to be appropriate for the different types of wastes and are to maintain their integrity during storage and transportation.

(d) The storage of infectious waste for a minimal amount of time in a clearly marked limited access area free of rodents and vermin.

(e) The transportation and handling of infectious waste in a manner that avoids rupture of the packaging and any leaking of the waste from the packaging or the transporter.

(f) The treatment of infectious waste by steam sterilization, incineration, thermal inactivation, chemical disinfection, irradiation sterilization, or any other method, technique, or process designed to change the biological character or composition of the waste and the use of biological indicators to monitor the treatment. The rules shall not, however, require that incinerators used for the disposal of infectious waste have a temperature range capability greater than sixteen hundred to two thousand degrees Fahrenheit and a gas phase retention time in the secondary chamber greater than one and one-half seconds.

(g) The disposal of infectious waste that has been treated in an appropriate manner and in accordance with law, including the rendering of body parts unrecognizable before land disposal.

(h) Permits and permit fees in order to effectuate the provisions of this Subsection.

(i) The cleanup or remediation of any infectious waste that spills or discharges as a result of an accident, incident, or improper disposal in violation of this Subtitle. The department shall be entitled to recover the reasonable cost of cleanup or remediation from the transporter of the infectious waste or any other person who is responsible for such spills or discharges. The generator of the infectious medical waste shall be responsible for any costs incurred by the department for any spills or discharges where the transporter was not licensed or permitted by the Department of Health and Hospitals as required by law and the regulations.

(3) Repealed by Acts 1990, No. 1012, §2.

(4)(a) Notwithstanding any other provision of the law to the contrary, the secretary shall not issue any permit or promulgate any rules and regulations which would allow the construction or operation of any medical waste incinerator disposal facility of any type in this state until such rules and regulations are specifically authorized by law.

(b) The prohibition in this Subsection shall not apply to the regulation or permitting of any such facility possessing a permit or interim permit on April 1, 1990, nor to an application which was pending and had not been denied prior to July 1, 1990.

(c) In no event shall any such permit be issued without prior notification of legislators representing the area which includes the proposed site of the facility and prior public hearing in that area.

(d) The department shall promulgate necessary rules and regulations for the permitting of medical waste incinerator disposal facilities within one hundred eighty days after being specifically authorized by law.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 795, §1, eff. July 13, 1984; Acts 1985, No. 669, §1; Acts 1986, No. 781, §1, eff. July 10, 1986; Acts 1987, No. 615, §1, eff. July 9, 1987; Acts 1988, No. 962, §1, eff. July 27, 1988; Acts 1989, No. 233, §1, eff. June 26, 1989; Acts 1989, No. 583, §1, eff. July 6, 1989; Acts 1990, No. 1006, §1, eff. July 26, 1990; Acts 1990, No. 1012, §§1, 2; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 820, §1.



RS 30:2181 - Notice to legislators

§2181. Notice to legislators

The assistant secretary for the office of environmental services shall send a list of the applications for hazardous waste permits and a list of the hazardous waste permits that have been granted to each member of the legislative committees on natural resources and the environment in the Louisiana House of Representatives and the Louisiana Senate, and to each member of the legislature in whose district a facility that has applied for or been granted a hazardous waste permit is located. The lists shall be mailed monthly to their district offices and shall include the nature of the permit, the dates of application or granting, the person or company affected, and the parish of the location of the facility subject to the permit. However, the failure of the assistant secretary to provide the list required by this Section shall not affect the validity of the action taken on the applications or permits.

Acts 1997, No. 979, §1, eff. July 10, 1997; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2182 - Repealed by Acts 1999, No. 303, 3, eff. June 14, 1999.

§2182. Repealed by Acts 1999, No. 303, §3, eff. June 14, 1999.



RS 30:2183 - Notice; permits and licenses; enforcement; violations; penalties; notification

§2183. Notice; permits and licenses; enforcement; violations; penalties; notification

A. No later than ninety days after the effective date of the regulations authorized by this Chapter, every person not otherwise exempt who generates, transports, or desires to transport in the state any hazardous waste or who owns, operates, or desires to own or operate a treatment, storage, transfer, or disposal facility which handles hazardous wastes within the state shall file with the secretary or commission a notification stating the nature and location of the activity conducted or desired to be conducted and, if required by regulations, a request for an application for any necessary licenses, permits, schedules of compliance, or performance guidelines. Transfer facilities which are part of facilities that generate, transport, or dispose of hazardous waste which have already notified or applied for any necessary permits, where the notice or application describes the transfer facility adequately, shall not be required to file an additional notification or permit application to assure compliance with this Section.

B. It shall be unlawful to initiate or continue the generation, transportation, treatment, storage, or disposal of hazardous wastes after the time period provided in Subsection A of this Section except in compliance with the notice requirements thereof.

C. Upon receipt of the notices required in Subsection A of this Section or as soon as practicable thereafter, the secretary shall initiate the procedures as required by this Chapter and the regulations applicable thereto for the issuance or denial of permits and licenses and the establishment of schedules of compliance and performance guidelines for facilities and equipment.

D. All facilities which have interim status shall comply with all applicable operating standards and shall comply with all regulatory requirements regarding the application for standard permits for such facilities. It shall be unlawful for any person who has received a request for submission of an application for a standard permit from the secretary or commission to initiate or continue the treatment, storage, or disposal of hazardous waste under interim status, unless such person submits an application in accordance with applicable regulations within the time required by the secretary or commission for such submission. The interim status of any facility which fails to comply with this Subsection shall be subject to revocation by the secretary or commission. The interim status of any existing facility shall not exceed two years beyond the effective date of this Subsection unless extended by order of the secretary.

E. Upon the issuance of a license or permit or the establishment of a schedule of compliance or performance guidelines, it shall be unlawful to transport, treat, store, or dispose of hazardous wastes except in accordance with the terms and conditions thereof and the regulations applicable thereto.

F. Except as provided in Subsection G of this Section, enforcement of this Chapter and the rules and regulations promulgated hereunder shall be in accordance with R.S. 30:2025.

G.(1) Any person who willfully or knowingly discharges, emits, or disposes of any substance in contravention of any provision of this Chapter or any regulations or of any permit or license terms and conditions adopted in pursuance thereof, or any person who otherwise knowingly violates any provision of this Chapter, shall, upon conviction be subject to a fine of not more than one hundred thousand dollars per day of violation and costs of prosecution, or imprisonment at hard labor for not more than ten years, or both. The time limit for instituting prosecution under this Paragraph for cases involving the willful or knowing disposal of a hazardous waste, as provided in Louisiana Code of Criminal Procedure Art. 572, shall commence upon discovery of the disposal of the hazardous waste. The determination of whether the conduct was willful or knowing shall be determined under the law in existence at the time of the disposal.

(2) Any person who knowingly transports, treats, stores, disposes of, or exports any substance in contravention of any provisions of this Chapter or the regulations or of any permit or license terms and conditions adopted in pursuance thereof, or any person who otherwise knowingly violates any provisions of this Chapter, in such manner that he knows, or should have known, at that time that he thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be subject to a fine of not more than two hundred fifty thousand dollars per day of violation and costs of prosecution, or imprisonment at hard labor for not more than fifteen years, or both.

(3) Any person who knowingly omits any material information or knowingly and intentionally makes any false statement, representation, or certification in any application, record, label, manifest, report, plan, or other document filed or required to be maintained under this Chapter, or under any permit, rule, or regulation issued under this Chapter, or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method to be maintained under this Chapter, or under any permit, rule, or regulation issued under this Chapter, shall upon conviction be punished by a fine of not more than twenty-five thousand dollars or imprisonment for not more than six months, or both.

H. No person shall tamper with or cause to be tampered with any hazardous waste container or the contents thereof, shall discharge or cause to be discharged the contents of said container between the point of origin and point of destination listed in the manifest, or shall discharge or cause to be discharged the contents of said container at any location other than that for which it is permitted unless ordered to do so by the Department of Environmental Quality or otherwise allowed by this Subtitle and rules or regulations promulgated thereunder. Any person willfully violating this Subsection shall be subject to the civil and criminal penalties provided by this Chapter.

I. Whenever the owner or operator of any active site or other facility obtains information indicating that hazardous waste is leaching, spilling, discharging, or otherwise moving in, into, within, or on any land or water, such person shall notify the department in accordance with regulations to be adopted. This notification requirement shall apply to leaching, spilling, discharging, or moving of hazardous waste occurring hereafter although the hazardous waste was heretofore present at the site or facility.

J. No person shall operate an incinerator at a commercial facility that accepts hazardous waste or hazardous waste products for a fee, or a recycling process at a commercial facility which recycles hazardous waste to produce aggregates and that accepts hazardous waste or hazardous waste products for a fee, in a manner which increases the volume of the hazardous waste or hazardous waste products received.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 194, §14; Acts 1981, No. 246, §1; Acts 1982, No. 146, §1; Acts 1982, No. 797, §1, eff. Aug. 4, 1982; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 459, §2, eff. July 6, 1983; Acts 1984, No. 669, §1; Acts 1985, No. 337, §1; Acts 1985, No. 669, §1; Acts 1988, No. 730, §1; Acts 1990, No. 988, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2008, No. 186, §1.



RS 30:2183.1 - Commercial hazardous waste recycling and incineration facilities; standards and criteria for operation; permits and licenses

§2183.1. Commercial hazardous waste recycling and incineration facilities; standards and criteria for operation; permits and licenses

A. Each commercial hazardous waste incineration facility that accepts hazardous waste or hazardous waste products for a fee, and each commercial recycling or resource recovery facility which recycles hazardous waste to produce aggregates and that accepts hazardous wastes or hazardous waste products for a fee, shall be strictly subject to the Louisiana Hazardous Waste Control Law and any rule or regulation adopted thereunder and any permit, license, or schedule of compliance required thereunder.

B. The secretary shall establish, by rule, within one hundred and eighty days from September 9, 1988, requirements and operating standards for all commercial hazardous waste incineration facilities that accept hazardous waste or hazardous waste products for a fee, and for all commercial recycling and resource recovery facilities which recycle hazardous waste to produce aggregates and that accept hazardous waste or hazardous waste products for a fee. The rules shall be established for each category of facility under the Louisiana Hazardous Waste Control Law. The standards and requirements shall include, but shall not be limited to:

(1) Permit procedures for such facilities.

(2) Air emission standards based on the best demonstrated available technology, minimum destruction and removal efficiency for hazardous constituents no less restrictive than national performance standards, trial burn requirements, stack emission monitoring requirements, and automatic feed cutoff systems and procedures.

(3) Analysis of all hazardous waste and hazardous waste products prior to incineration, recycling, or use, including the definition, classification, or identification of those products or residuals produced by such commercial facilities which are waste or hazardous waste.

(4) Inspection requirements for all equipment at such commercial facilities.

(5) Discharge restrictions and standards on wastewaters produced as a result of treatment or processing of hazardous waste or hazardous waste products by such commercial facilities.

(6) Auditing procedures and requirements for the sale of any recycled products or residuals produced by such commercial facilities.

Acts 1988, No. 730, §1.



RS 30:2183.2 - Permitting in ozone nonattainment parishes

§2183.2. Permitting in ozone nonattainment parishes

The department shall not issue or grant any permit for the operation of any new, commercial hazardous waste incinerator whose primary business activity involves accepting hazardous wastes or hazardous waste products for a fee, as defined by the department as of July 10, 1997, in any parish that is on the nonattainment list for ozone standards and classified as "serious" or worse by the United States Environmental Protection Agency as of January 1, 1997. This Section shall not apply to temporary, mobile incinerators authorized by the department.

Acts 1997, No. 942, §1, eff. July 10, 1997.



RS 30:2184 - Commercial hazardous waste recycling and resource recovery facilities; standards

§2184. Commercial hazardous waste recycling and resource recovery facilities; standards

A. Without exception and irrespective of any limiting provision thereof, commercial recycling and resource recovery facilities, including any facility heretofore determined to be a recycling or resource recovery facility, which accept hazardous waste or hazardous waste products for a fee and which as a part of their process subjects hazardous wastes or hazardous waste products to combustion to accomplish recovery or recycling of materials or energy, shall be strictly subject to the provisions of the Louisiana Hazardous Waste Control Law and any rule or regulation adopted thereunder or any permit, license, order, or schedule of compliance required thereunder. The purpose of this Section is to extend the Louisiana Hazardous Waste Control Law to provide specifically for the inclusion of all commercial recycling and resource recovery facilities, including any facility heretofore determined to be a recycling or resource recovery facility, which accept hazardous waste or hazardous waste products for a fee and which as a part of their process subjects hazardous wastes or hazardous waste products to combustion to accomplish recovery or recycling of materials or energy.

B. The secretary shall, within one hundred and eighty days of July 19, 1988, amend the rules and regulations promulgated under the Louisiana Hazardous Waste Control Law or any permit, license, order, or schedule of compliance, as necessary, to establish standards for commercial recycling and resource recovery facilities, including any facility heretofore determined to be a recycler or resource recovery facility, which accept hazardous waste or hazardous waste products for a fee and which as a part of their process subjects hazardous wastes or hazardous waste products to combustion to accomplish recovery or recycling of materials or energy. These standards can be no less restrictive than general facility standards for hazardous waste treatment, storage, and disposal facilities, including requirements concerning emergency procedures, waste analysis, manifest of hazardous wastes, inspection procedures, closure, and financial assurance and shall apply irrespective to the purpose of burning, whether for energy recovery, materials recovery, destruction, or some other purpose. Additionally, any rules or regulations promulgated pursuant to this Section shall, at a minimum:

(1) Require the development of a detailed trial burn plan by such facilities. The secretary shall designate those Principal Organic Hazardous Constituents (POHCs) in waste or waste products that are to be accepted by the facilities, are considered the most difficult to destroy, and are present in significant concentrations; and shall specify one or more of these hazardous constituents to be monitored during the trial burn. A trial burn conducted in compliance with this Section and under the supervision of the secretary after July 1, 1988, and which meets all the requirements herein provided shall be deemed in compliance herewith. The following, at a minimum, must be monitored during the trial burn:

(a) The exhaust gas must be analyzed for emissions of each POHC and for emissions of oxygen and hydrogen chloride.

(b) The destruction and removal efficiency (DRE) must be computed for each POHC.

(c) The emission of particulates and carbon monoxide must be quantified.

(d) The fugitive emissions from the boiler or furnace must be identified.

(2) Require a permit for the operation of the facility which assures, at a minimum, a destruction and removal efficiency of 99.99 percent; and that specifications be set for:

(a) Continuous monitoring of combustion temperature.

(b) Continuous monitoring of carbon monoxide concentration.

(c) Combustion gas velocity.

(d) Fugitive emissions.

(e) Automatic waste feed cut-off.

(3) Define, classify, or otherwise identify those products produced by a facility subject to such rules and regulations which are waste or hazardous waste.

(4) Establish requirements for the manifest of any products produced by such facilities or the materials from which such products are processed which are defined, classified, or otherwise identified as hazardous waste pursuant to Paragraph (3); and establish auditing requirements and procedures for the sale of any recycled products or residuals produced by such facilities, including receipts or official state or federal tax documents, as necessary to verify any such transactions.

(5) Establish restrictions and standards on the discharge of any wastewaters.

Acts 1987, No. 907, §1; Acts 1988, No. 874, §1, eff. July 19, 1988.



RS 30:2185 - Hazardous waste cooperatives

§2185. Hazardous waste cooperatives

A. The secretary may license facilities, which are owned and operated by intrastate hazardous waste cooperatives for handling, transfer, storage, treatment, or disposal of hazardous waste in accordance with requirements of law and the regulations promulgated by the department.

B. Intrastate hazardous waste cooperatives consist of individual businesses, industries, associations, and allied businesses and industries located in the state of Louisiana which generate hazardous waste in the state of Louisiana of a similar nature and quality so as to be compatible for efficient, combined handling, transfer, storage, treatment, or disposal, except that no cooperative may admit to membership, any person, business, corporation, or association that is engaged for a fee or other consideration, in the business of waste transportation, treatment, disposal, or transfer.

C. Any facility owned or operated by or on behalf of such cooperative shall not accept hazardous waste except from those members of the cooperative. No such cooperative shall accept any waste generated outside of the state of Louisiana or generated by a nonmember of such cooperative. Such facility shall not, for the purposes of this Subtitle, be a commercial facility; however, such facility shall not be subject to any less standards and requirements than those provided for the operation of any similar commercial facility, provided however that prior to licensing of any such cooperative facility a public hearing shall be conducted in conformity with the same laws and regulations governing similar such commercial waste facilities.

D. No such cooperative shall begin accepting any waste without having signed its cooperative agreement with the Department of Environmental Quality. No such cooperative shall receive any waste from new or additional members of such cooperative without having first notified the Department of Environmental Quality thirty days prior to the acceptance of such waste.

E. The secretary shall adopt rules in accordance with the Administrative Procedure Act to provide for:

(1) The requirements, licensing, procedure, and designation of intrastate hazardous waste cooperatives.

(2) The licensing of facilities owned or operated by or on behalf of any such cooperatives.

(3) Licensing fees.

Acts 1987, No. 881, §1.



RS 30:2186 - Identification of hazardous wastes; exemptions

§2186. Identification of hazardous wastes; exemptions

A.(1) The secretary shall develop, consistent with federal regulations, objective criteria for identifying characteristics of hazardous wastes and for listing the hazardous wastes which shall be subject to the provisions of this Chapter.

(2) The secretary shall promulgate rules and regulations for the review and determination of environmental media, such as soil, sediments, or surface or ground water, as hazardous waste. Such rules and regulations shall provide for the department to collect a fee not to exceed three thousand dollars per such review and determination.

B. Radioactive products and byproducts regulated by the United States Nuclear Regulatory Commission or any successor thereto shall be exempted from the provisions of this Chapter and the regulations applicable thereto. Individual homeowners and farmers who generate only small quantities of hazardous wastes and any person the department determines generates only small quantities of hazardous waste on an infrequent basis shall be exempt.

C. Nothing in this Chapter shall be construed to prohibit the office of public safety services, with the approval of the secretary in accordance with regulations adopted pursuant to this Chapter, in cases of emergency, from disposing of hazardous wastes which may be explosive in nature where said disposal is necessary to relieve an imminent threat to public safety.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1985, No. 336, §1, eff. July 9, 1985; Acts 2006, No. 778, §1.



RS 30:2187 - Monitoring of drinking water wells which provide public water supplies located near commercial hazardous waste facilities

§2187. Monitoring of drinking water wells which provide public water supplies located near commercial hazardous waste facilities

A. The secretary shall adopt and promulgate rules and regulations to ensure that drinking wells which provide public water supplies within a two-mile radius of all commercial hazardous waste disposal facilities shall be sampled and tested in the following manner:

(1) The secretary shall establish a test area around each such disposal facility. Such test area shall consist of a circle with a two-mile radius with the disposal facility at its center.

(2) The secretary shall divide each such test area into four quadrants of equal size by bisecting the test area twice with lines which are at right angles to each other.

(3) The secretary shall select, at random, one drinking well which provides public water supplies in each quadrant and shall sample and test the water from such well. Such selection, sampling, and testing shall be conducted every six months. The secretary shall not select any one such well in a quadrant for retesting until all such wells in that quadrant have been tested, unless there exists some need or reason to retest such well.

(4) The purpose of such sampling and testing shall be to insure that the drinking water wells which provide public water supplies located near said disposal facilities are not contaminated with toxic or hazardous pollutants which may be stored, treated, or disposed of at said disposal facility.

B. The secretary may additionally require that the cost of said sampling shall be done at the expense of the disposal facility.

Added by Acts 1983, No. 718, §1; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2188 - Generators

§2188. Generators

A. The secretary shall promulgate such standards applicable to generators of hazardous waste subject to the provisions of this Chapter as may be necessary to protect public health and the environment. Such standards shall, at a minimum, include requirements for:

(1) Record keeping practices that accurately identify quantities and constituents of hazardous waste, as designated by the secretary, and the disposition of such wastes.

(2) Labeling practices for containers used for storage, transport, or disposal of such hazardous wastes as will accurately identify such waste.

(3) Use of appropriate containers for such hazardous waste.

(4) Furnishing of information on the general chemical composition of such hazardous waste to persons transporting, treating, storing, or disposing of such waste.

(5) Use of a manifest system to assure that all such hazardous waste generated is designated for treatment, storage, or disposal in treatment, storage, or disposal facilities, other than facilities on the premises where the waste is generated, for which a permit has been issued by the secretary.

(6) Identification of all generators of hazardous wastes located within the state and all generators of hazardous wastes located outside of the state which ship such hazardous wastes into the state for treatment, storage, or disposal.

(7) Such other standards and criteria as are necessary to administer this Chapter or to comply with federal laws and regulations.

B. Generators of hazardous waste shall dispose of such wastes in accordance with one of the following methods, which shall be more fully set forth in regulations:

(1) A generator may reprocess and reuse such wastes or may contract with other persons to reprocess and reuse such wastes in a manner consistent with this Chapter or rules or regulations promulgated hereunder.

(2) A generator may dispose of such wastes at its own private site provided such site is operated under a valid permit issued by the secretary and in compliance with performance standards promulgated by the secretary.

(3) A generator may dispose of such wastes at a privately operated disposal site provided such site is operated under a valid permit issued by the secretary or, if out of state, approved by such state's designated authority.

(4) A generator may contract with a private transporter to transport such wastes provided that the transporter is operating under a valid license issued by the secretary.

(5) A generator may dispose of such wastes at a public site operated under a valid permit from the secretary, or if out of state, approved by such state's designated authority.

C. The secretary shall promulgate regulations requiring registration of generators of hazardous waste. Such registration shall, as a matter of law, be conditioned upon the right of the secretary or his representative to make inspections for the purpose of enforcing any regulations applicable to hazardous waste generators.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1984, No. 824, §1, eff. July 13, 1984; Acts 1993, No. 270, §1.



RS 30:2189 - Transporters

§2189. Transporters

A. The Department of Public Safety is authorized and directed to promulgate regulations and oversee compliance therewith governing the transportation of hazardous wastes by any means of commercial or private transport. The Department of Environmental Quality shall advise and cooperate in the promulgation of regulations pursuant to this Section.

B. Such regulations at a minimum shall require:

(1) Record keeping sufficient to determine the types and quantities of hazardous wastes transported in the state, the generator source, the treatment, storage, or disposal site to which such wastes have been transported, and periodic reports thereon.

(2) Adherence to the manifest system otherwise authorized by this Chapter.

(3) Transportation equipment standards which will assure the safe handling and transport of hazardous waste.

(4) Permitting or licensing procedures for transporters by the Federal Environmental Protection Agency which, when coupled with the manifest system, will require identification of the transporters. Political subdivisions which operate such transportation systems with their own personnel shall not be required to provide a surety bond, certificate of public liability insurance, or other financial assurance, but shall be liable for any such damages.

(5) Consistency and uniformity of standards as applied to interstate and intrastate transporters.

(6) Such other regulations as are deemed necessary to effectively administer this Chapter and to comply with federal law.

C. The use of any equipment, including, without limitation, containers and holding tanks, used to transport or store hazardous waste is expressly prohibited from being used to transport or store any item, product, or commodity intended for human or animal consumption unless the equipment has been properly decontaminated.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 419, §1; Acts 1986, No. 891, §1.



RS 30:2190 - Hazardous wastes from foreign nations; findings; prohibitions

§2190. Hazardous wastes from foreign nations; findings; prohibitions

A. The legislature finds and declares that:

(1) The laws of the United States require testing, manifesting, and safe transportation of hazardous wastes to insure proper identification and handling from generation to ultimate disposal. These laws are not applicable to hazardous wastes generated in foreign nations until such wastes are actually in this country.

(2) The laws of foreign nations are inadequate to insure that hazardous wastes sought to be exported to the United States do not contain unknown or unauthorized pollutants and that such wastes are not released into the environment due to inadequate containment, labeling, or handling during transport.

(3) The only practical method for insuring that the environment and the health of the citizens of this state are not endangered by the importation of hazardous wastes generated in foreign nations is to prohibit the introduction or receipt of such wastes into this state for the purpose of treatment, storage, or disposal.

B. It shall be unlawful for any person to transport or cause or allow to be transported into this state, for the purpose of treatment, storage, or disposal, any hazardous waste generated outside the United States and its territories.

C. It shall be unlawful for any person to receive for treatment, storage, or disposal in this state any hazardous waste generated outside the United States or its territories.

D. This Section shall not apply to any hazardous waste generated outside of the United States and its territories which must be disposed of in accordance with the provisions of Public Law 96-478 adopted by the United States Congress and known as the Act to Prevent Pollution from Ships. This Section shall only apply to hazardous waste which is imported into this state directly from a foreign nation.

E. Notwithstanding any other provision of law, the importation of spent petroleum catalysts from foreign countries for purposes of recycling utilizing processes which produce no hazardous wastes, is not prohibited.

Acts 1983, No. 694, §1, eff. July 21, 1983; Acts 1984, No. 826, §1, eff. July 13, 1984; Acts 1987, No. 506, §1.



RS 30:2191 - Importation of hazardous waste from foreign countries; prohibition

§2191. Importation of hazardous waste from foreign countries; prohibition

A. The commission or the assistant secretary shall deny hazardous waste transporter licenses and hazardous waste treatment, storage, and disposal facility permits to all persons who propose to transport into and dispose of in Louisiana hazardous waste generated in a country other than the United States.

B. The provisions of this Section shall not apply to the disposal or storage of any hazardous or solid waste which must be disposed of according to the provisions of Public Law 96-478, adopted by the United States Congress and known as the Marine Pollution Protocol Law.

C. The commission shall revoke the permit of any permitted hazardous waste facility which hereafter disposes of hazardous waste generated in a country other than the United States. This power shall be in addition to other powers and remedies available to the Commission under this Subtitle.

D. The provisions of this Section shall not apply to spent petroleum catalysts from foreign countries imported for purposes of recycling utilizing processes which produce no hazardous wastes.

Acts 1983, No. 260, §1, eff. June 30, 1983; Acts 1987, No. 506, §2.



RS 30:2191.1 - Hazardous Waste Importation and Exportation Report

§2191.1. Hazardous Waste Importation and Exportation Report

The secretary shall file an annual Hazardous Waste Importation and Exportation Report with the president of the Senate, the speaker of the House of Representatives, the Senate Committee on Environmental Quality, and the House Committee on Natural Resources and Environment regarding the amount of hazardous waste imported into or exported from Louisiana for treatment, storage, or disposal during each twelve-month period, or such other annual period determined appropriate by the secretary. In preparing the report, the secretary shall utilize information concerning the total quantity of each hazardous waste, by units of weight in tons, or, if the weight is unknown, by the volume and estimated weight, as is acquired by the department from original manifests filed with the department by hazardous waste facilities pursuant to rules and regulations of the secretary, and may use such other information as the secretary deems appropriate.

Acts 1992, No. 337, §1; Acts 2008, No. 580, §2.



RS 30:2192 - Treatment, storage, and disposal facilities

§2192. Treatment, storage, and disposal facilities

A. The secretary, with the advice and cooperation of the Department of Health and Hospitals and the Department of Wildlife and Fisheries, shall promulgate regulations providing for the identification and regulation of all hazardous waste treatment, storage, and disposal facilities.

B. The regulations at a minimum shall require:

(1) Licensing or permit procedures for the operation of every such facility which treats, stores, or disposes of hazardous wastes.

(2) Design, construction, and operational standards which will assure safe treatment, storage, and disposal without substantial risk to the environment, water supplies, air, and human health, and in connection therewith, require the submission of plans, designs, engineering reports, geological, hydrological, and other relevant data incidental to the determination of the suitability of an existing or a proposed facility for the treatment, storage, and disposal of hazardous wastes.

(3) Adequate record keeping to reflect the types and quantities of hazardous wastes treated, stored, or disposed of, and the manner of treatment, storage, and disposal, together with periodic reports thereon.

(4) A surety bond in favor of the state, a certificate of public liability insurance, payments into the Environmental Trust Fund, other financial assurance, or any combination thereof, sufficient to assure financial responsibility for damages resulting from accidents or negligence, when corrective action is required or as specified in the permit, and to assure closure and post-closure care, said assurance to be consistent with the degree and duration of risks associated with the treatment, storage, or disposal of the type of hazardous waste handled.

(5) Repealed by Acts 1989, No. 392, §3, eff. June 30, 1989.

(6) Classification of facilities as necessary for the acceptance of only particular categories of hazardous wastes.

(7) Such other regulations as are deemed necessary to effectively administer this Chapter and to comply with federal law.

C. The secretary of the Department of Environmental Quality shall not grant a permit or license for any commercial hazardous waste incinerator facility in the parish of St. Helena.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1984, No. 826, §1, eff. July 13, 1984; Acts 1986, No. 423, §1, eff. July 2, 1986; Acts 1987, No. 226, §1, eff. July 2, 1987; Acts 1989, No. 392, §§1, 3, eff. June 30, 1989.



RS 30:2193 - Land disposal of hazardous waste; restrictions; prohibition

§2193. Land disposal of hazardous waste; restrictions; prohibition

A. It is the determination of the legislature that Louisiana is particularly ill-suited both hydrologically and climatically to hazardous waste land disposal methods and past land disposal methods, siting criteria, and maintenance procedures have, despite the degree of stringency, been inadequate to insure the health of the citizens of the state and in maintaining the integrity of the environment generally and water resources specifically. It is further determined that eventual releases of hazardous constituents from land disposal facilities are highly probable if land disposal methods continue to be relied upon and that there presently exists alternatives which may be used to destroy, reduce, or lessen the toxicity of or lessen the leaching potential of hazardous wastes. In order to preclude further environmental damage and endangerment to the citizens of the state, it is the purpose of this Section to provide for restrictions and incentives designed to encourage alternative methods of hazardous waste disposal, destruction, and reduction; to lessen the possibility of hazardous waste releases from existing land disposal sites; and to provide for the eventual prohibition of land disposal of hazardous waste.

B. As used in this Section, the following terms shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates otherwise:

(1) "Containment system" means a system designed to contain hazardous waste or materials within the confines of a hazardous waste disposal, storage, or treatment facility and operating within and according to the limits and conditions of its permit.

(2) "Encapsulation" means the pressing or bonding together and completely enclosing within a coating or jacket of inert material so as to prevent leaching potential from a department approved hazardous waste containment system.

(3) "Land disposal" means placement in or on the land and includes, but is not limited to, placement in a landfill, surface impoundment, waste pile, injection well, land treatment facility, salt-dome formation, salt-bed formation, underground mine or cave, or placement in a concrete vault or bunker intended for disposal purposes.

(4) "Stabilization or Solidification" means the modification of wastes in a manner which ensures that the hazardous constituents are maintained in their least soluble form.

C. The secretary shall promulgate rules and regulations which:

(1) Identify generic categories of hazardous wastes that are inappropriate for land disposal and selected recycling, treatment, and destruction technologies applicable to waste streams in each category.

(2) Identify the waste constituents that present the greatest risks when disposed of in the land.

(3) Set target dates for the prohibition of land disposal of those wastes identified in Paragraph (2) based on:

(a) The risks involved.

(b) The availability of alternative facilities and methods within the state.

(4) Use the following general characteristics to determine which wastes pose the greatest risk to public health and environment when disposed of in the land:

(a) Toxicity.

(b) Persistence in the environment.

(c) Ability to bioaccumulate.

(d) Mobility in a land disposal environment.

(5) Provide for emergency variances.

(6) Provide for an exception from the application of this Section for special wastes which include:

(a) Spent bauxite (red mud) resulting from production of alumina.

(b) Byproduct gypsum and related wastes resulting from the production of phosphoric acid, phosphate fertilizers, and hydrofluoric acid.

(c) Coal residue (bottom ash and slag, fly ash, and flue-gas emission control waste) after use as a boiler fuel.

(d) Cement kiln dust.

(e) Industrial waste water in a NPDES treatment train when that train includes ponds, impoundments, or similar facilities.

(7) Prohibit the storage of hazardous waste that has been banned from land disposal unless such storage is solely for the purpose of the accumulation of such quantities of hazardous waste as are necessary to facilitate proper recovery, treatment, or disposal by appropriate means.

D.(1) Not later than January 1, 1986, the secretary shall determine what economically and technically feasible and environmentally sound alternatives are available in the state for processing, treating, destroying, recycling, reducing, or neutralizing the hazardous waste as identified in Subsection C.

(2) Between January 1, 1986, and June 1, 1992, any hazardous waste for which there is no alternative disposal, destruction, reduction, or recycling method in the state shall be land disposed only after stabilization, solidification, containment, encapsulation, or approved land treatment techniques in a manner and with a material sufficient to prevent the leaching potential of such wastes except that the secretary may, upon a showing that no other reasonable alternative exists, permit the injection of hazardous waste in an injection well. The burden of proof shall rest with the generators of such hazardous waste that they cannot meet the requirements of this Subsection, and the secretary shall determine the sufficiency and adequacy of such proof and evidence presented by generators.

E.(1) Effective June 1, 1992, and thereafter, the land disposal of hazardous waste shall be prohibited, except as provided in this Subsection and by regulations promulgated by the secretary pursuant to Subsection C of this Section.

(2) Any person seeking an exemption from the prohibition on the land disposal of hazardous waste shall file a written request for such exemption with the secretary. The secretary, after considering reasonable economic and environmental alternatives, may allow the land disposal of certain hazardous waste if in his determination:

(a) The best available technology cannot further reduce the toxicity, corrosiveness, virulent or infectious character, or volume of the hazardous waste.

(b) The waste cannot be further reduced through production modifications.

(c) The waste or specific constituents of the waste cannot be reclaimed and reused.

(d) The waste can be permanently confined within a department-approved hazardous waste containment system.

(e) The land disposal of the hazardous waste does not and will not endanger public health or the environment.

(f) No reasonable alternative exists to the injection of hazardous waste in an injection well.

(3) The burden of proof that the conditions of Paragraph (2) of this Subsection have been met shall rest with the person requesting the exemption.

(4) Hazardous waste or residues thereof which have been treated to the level of or by a method specified in regulations promulgated under Subsection C of this Section shall not be subject to any prohibition promulgated under this Subsection, and may be disposed of in a land disposal facility which meets the requirement of this Subtitle.

(5) Hazardous waste or residues thereof which have been granted a case-by-case extension, emergency variance, or variance pursuant to the regulations promulgated under Subsection C are not prohibited and may be disposed of in a land disposal facility which meets the requirements of this Subtitle.

(6) Newly listed hazardous waste or residues thereof which have no treatment standard are not prohibited and may be disposed of in a land disposal facility which meets the requirements of this Subtitle until standards are established pursuant to the regulations promulgated under Subsection C.

F. Any person found by the secretary to be in violation of any requirement or provision of this Section may be liable for a civil penalty of one hundred thousand dollars for each separate violation.

G. This Section shall not apply to the land disposal of hazardous waste by injection well provided that:

(1) Such land disposal has been exempted by the United States Environmental Protection Agency from land disposal prohibitions contained in the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.

(2) A permit has been issued for such injection well by the Louisiana office of conservation pursuant to Chapter 1 of Subtitle I of this Title and of the Safe Drinking Water Act, 42 U.S.C. 300(f) et seq.

(3) The secretary determines that there are no economically reasonable and environmentally sound alternatives to the injection of such hazardous waste.

Acts 1984, No. 803, §1; Acts 1986, No. 422, §1, eff. July 2, 1986; Acts 1987, No. 852, §1; Acts 1989, No. 485, §1; Acts 1990, No. 649, §1; Acts 1990, No. 979, §1, eff. July 25, 1990; Acts 1997, No. 548, §1, eff. July 3, 1997.



RS 30:2194 - Underground storage tanks; registration

§2194. Underground storage tanks; registration

A. It is the determination of the legislature that regulated substances contained in underground storage tanks pose a present and future hazard to the public health, safety, and welfare of the citizens of the state of Louisiana, and consequently, there is a need to have all such facilities register with the state.

B. As used in R.S. 30:2194 through 2195.11, the following terms shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates otherwise:

(1) "Bulk facility" means a facility, including pipeline terminals, refinery terminals, motor fuel distribution terminals, rail and barge terminals, and associated tanks, connected or separate, from which motor fuels are withdrawn from bulk and delivered into a cargo tank or a barge used to transport these materials.

(2) "Cargo tank" means an assembly that is used for transporting, hauling, or delivering liquids and that consists of a tank having one or more compartments mounted on a wagon, truck, trailer, railcar, or wheels.

(3) "Date of release" means the specific date in which evidence indicates that a release (leak) is occurring or has occurred. If a tank is taken out of service, the date of release is the last date of operation.

(4) "Eligible participant" means any owner of an underground storage tank who has registered a newly installed or operating tank with the department prior to the date of a release, has paid the annual tank registration fees along with any late payment fees, has met the financial responsibility requirements imposed by R.S. 30:2195.9, and has met the noncompliance financial responsibility amounts imposed by R.S. 30:2195.10.

(5) "Motor fuel underground storage tank" means an underground storage tank used only to contain an accumulation of motor fuels.

(6) "Motor fuels" shall be defined as all grades of gasoline including but not limited to gasohol, No. 1 diesel, No. 2 diesel, kerosene, and all aviation fuels. Liquid petroleum (LP) gas shall not be included in this definition of motor fuel. Effective September 6, 1991, this term shall include new and used motor oil that is used for lubricating engines of motor vehicles. If, however, used oil is determined to be a hazardous waste by the United States Environmental Protection Agency, used oil shall no longer be included in this term.

(7) "Operating tank" means a tank that is actively receiving and dispensing motor fuels, including a tank which actively receives used motor oil.

(8) "Regulated substance" means:

(a) Any substance defined in Section 101(14) of the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) of 1980, but not including any substance regulated as a hazardous waste under the hazardous waste regulations of the department.

(b) Petroleum, including crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure, 60° Fahrenheit and 14.7 pounds per square inch absolute.

(9) "Response action" means any technical services activity or specialized services activity, including but not limited to assessment, planning, design, engineering, construction, operation of recovery system, or ancillary services which are carried out in response to any discharge or release or threatened release of motor fuels into the groundwater, surface waters, or soils.

(10) "Response action contractor" means a person who has been approved by the department and is carrying out any response action, excluding a person retained or hired by such person to provide specialized services relating to a response action. When emergency conditions exist as a result of a release from a motor fuel underground storage tank, this term shall also include any person performing department-approved emergency response actions during the first seventy-two hours following the release.

(11) "Specialized services" means activities associated with the preparation of a reimbursement application, laboratory analysis, or any construction activity, construction of trenches, excavations, installing monitoring wells, conducting borings, heavy equipment work, surveying, plumbing, and electrical work, which is carried out by a response action contractor or a subcontractor hired or retained by a response action contractor in response to a discharge or release or threatened release of motor fuels into the groundwater, surface waters, or soils.

(12) "Technical services" means activities performed by a response action contractor, including but not limited to oversight of all assessment field activities, all reporting, planning, development of corrective action plans, designing remedial activities, performance of groundwater monitoring, discharge monitoring, performance of operation and maintenance of remedial systems, and oversight of specialized services performed by a subcontractor.

(13) "Third-party claim" means any civil action brought or asserted by any person against the secretary of the department and any owner of any underground storage tank for damages to person or property when damages are the direct result of the contamination of surface water, groundwater, or soils by motor fuels released during operation of storage tanks as provided for in R.S. 30:2194 through 2195.11. The term "damages to person" shall be limited to damages arising directly out of the ingestion or inhalation of petroleum constituents from water well contamination or inhalation of petroleum constituents seeping into homes or buildings, and the term "damages to property" shall be limited to the unreimbursed costs of a response action and the amount by which real property is proven to be permanently devalued as a result of the release.

(14) "Underground storage tank" means any one or combination of tanks and their attendant product piping which is used to contain an accumulation of regulated substances and the volume of which is ten percent or more beneath the surface of the ground. Such term may be further defined by regulations adopted under this Subtitle.

(15) "Withdrawal from bulk" means the removal of a motor fuel from a bulk facility storage tank directly into a cargo tank or a barge to be transported to another location other than another bulk facility and deposited into an underground storage tank for distribution, direct consumption, or sale in this state.

(16) Repealed by Acts 2004, No. 692, §4, eff. July 6, 2004.

C. The secretary shall promulgate regulations requiring the registration of all underground storage tanks with a capacity in excess of one hundred ten gallons which contain regulated substances. The secretary may adopt rules and regulations to require the registration of certain underground storage tanks; establish requirements for ensuring sound underground storage tank management for preventing, controlling, remediating, and abating actual or potential contamination of surface water, groundwater, or soils; establish requirements for reporting of known releases and for taking corrective action in response to known releases from underground storage tank systems; establish a field citation program with penalty imposing authority; and establish a certification program for persons installing, repairing, or closing underground storage tank systems. For the purpose of this Section, "underground storage tank" shall not include a:

(1) Farm or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes.

(2) Tank used for storing heating oil for consumptive use on the premises where stored.

(3) Septic tank.

(4) Pipeline facility, including gathering lines:

(a) Regulated under the Natural Gas Pipeline Safety Act of 1968, 49 U.S.C.A. 1671 et seq.;

(b) Regulated under the Hazardous Liquid Pipeline Safety Act of 1979, 49 U.S.C.A. 2001 et seq.; or

(c) Which is an intrastate pipeline facility regulated under state laws comparable to the provisions of law referred to in Subparagraph (a) or (b) above.

(5) Surface impoundment, pit, pond, or lagoon.

(6) Storm water or waste water collection system.

(7) Flow-through process tank.

(8) Liquid trap or associate gathering lines directly related to oil or gas production and gathering operations.

(9) Storage tank situated in an underground area such as a basement, cellar, mineworking drift, shaft, or tunnel if the storage tank is situated upon or above the surface of the floor.

D. The secretary shall have the authority to issue, deny, suspend, or revoke certifications for underground storage tank workers. Issuance, denial, suspension, or revocation of these certifications shall be conducted in accordance with the regulations established by the department. An appeal of any action taken by the secretary pursuant to this Subsection shall be conducted in accordance with R.S. 30:2024.

E. Registration of underground storage tanks as required by Subsection C of this Section and issuance of certificates as referenced in Subsection D of this Section and R.S. 30:2195.3(A)(4) shall not be subject to the provisions of R.S. 30:2022 and 2023.

Acts 1985, No. 493, §1, eff. July 12, 1985; Acts 1986, No. 421, §1, eff. July 2, 1986; Acts 1988, No. 767, §1, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §1, eff. Sept. 1, 1990; Acts 1991, No. 223, §1; Acts 1991, No. 890, §1; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1999, No. 567, §1, eff. June 30, 1999; Acts 1999, No. 589, §1, eff. June 30, 1999; Acts 2001, No. 550, §1; Acts 2004, No. 692, §§1, 4, eff. July 6, 2004.



RS 30:2194.1 - Prohibitions

§2194.1. Prohibitions

On or after January 1, 1996, no person shall place or dispense a regulated substance into an underground storage tank that has not been registered with the Louisiana Department of Environmental Quality.

Acts 1995, No. 336, §1, eff. June 16, 1995.



RS 30:2195 - Motor Fuels Underground Storage Tank Trust Fund

§2195. Motor Fuels Underground Storage Tank Trust Fund

A. The legislature hereby finds and declares that the preservation of its groundwater is a matter of highest urgency and priority, as these waters provide a primary source of potable water in this state and that the leakage of motor fuels from underground storage tanks within the state poses threats of damage to the environment of this state, to citizens of the state, and to interests deriving livelihood from this state. It further finds and declares that such hazards have occurred in the past, are now occurring, and will continue to occur, and that remediation of contamination of surface water, groundwater, or soils should be conducted with all due haste, and to the extent possible those persons who have owned such storage tanks should bear the costs of such remediation, and that such remediation should be done under the supervision and regulation of the department. The legislature also declares that taxpayers' funds should, to the greatest extent possible, not be used for the payment of the cost of such remediation, that the state should be encouraged where possible to use assistance from private sources for the payment of these costs, that where private sources cannot obtain insurance or other means of financial assurances to pay for said remediation that a state private contractor agreement between the state and the private legal entity administered by the secretary of the department can best provide assurance of financial responsibility for remediation of leaking motor fuel underground storage tanks.

B. There is hereby established a special custodial trust fund in the state treasury to be known as the Motor Fuel Underground Storage Tank Trust Fund, hereafter referred to as the "Tank Trust Fund", into which the state treasurer shall, each fiscal year, deposit the revenues received from the collection of the fees as established in R.S. 30:2195.3(A)(1)(a) and (B). The secretary is authorized pursuant to Article VII, Section 9(A) of the Constitution of Louisiana and R.S. 30:2031 to enter into an agreement with a private legal entity to receive and administer the Tank Trust Fund for the purpose of providing financial responsibility for underground motor fuel storage tanks. On an annual basis, all owners of registered tanks shall remit to the department a tank registration fee of fifty-four dollars for each tank. The revenue from the tank registration fees shall be deposited directly into the Environmental Trust Fund as provided by R.S. 30:2015 and utilized for underground storage tank activities only, and any deviation from the aforesaid shall be documented and reported to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality. Revenues received from annual maintenance and monitoring fees, other than those established in R.S. 30:2195.3(B), shall be deposited into the Environmental Trust Fund. The department shall promulgate rules and regulations for the implementation of this Section in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

C. Monies so deposited in the Environmental Trust Fund shall be used to defray the cost to the state of administering the underground storage tank program and the cost of investigation, testing, containment, control, and cleanup of releases from underground storage tanks containing regulated substances. These monies shall also be used to provide money or services as the state share of matching funds for federal grants involving underground storage tanks. At the end of each fiscal year, all monies that were deposited into the Environmental Trust Fund from the fees established in R.S. 30:2195.3(A)(1)(a) and (B) which remain unspent, including all accrued interest, shall be transferred to the Tank Trust Fund.

D. The funds placed in the Tank Trust Fund shall only be used in accordance with the terms and conditions of R.S. 30:2194 through 2195.9 and shall not be placed in the general fund but shall be subject to the appropriation process of the legislature. The monies in the Tank Trust Fund shall be invested by the state treasurer in the same manner as monies in the state general fund.

E. Annually, the department shall prepare a report for the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality of all disbursements of monies from the Tank Trust Fund and the Environmental Trust Fund. The report shall include the number of sites actively seeking reimbursement from the Tank Trust Fund as of June thirtieth of each year, the number of sites deemed eligible for the Tank Trust Fund during the previous fiscal year, and the number of sites that have been granted "No Further Action", and the department has received the last application for reimbursement during the previous fiscal year. Regarding disbursements from the Tank Trust Fund as provided by R.S. 30:2195.2, the report shall include a list of all reimbursements, all pending reimbursements, the date the application was made for reimbursement, and the date reimbursement was made by the department. The report shall be delivered to the respective legislative committees no later than March first of each year.

F.(1) Beginning July 1, 2001, all interest monies earned by the Motor Fuels Underground Storage Tank Trust Fund shall be used for the closure of abandoned motor fuel underground storage tanks and assessment and remediation of property contaminated by abandoned motor fuel underground storage tanks.

(2) The state shall have a lien or privilege against immovable property for the costs incurred for closure of abandoned motor fuel underground storage tanks and for costs incurred associated with the assessment and remediation of property contaminated by an abandoned motor fuel underground storage tank. Following the expenditure of funds by the state of Louisiana through the department, such lien or privilege may be perfected against such property by filing a notice of lien containing the name of the current record owner and the legal description of the immovable property in the mortgage records of the parish in which the immovable property is located. Except as otherwise provided in this Paragraph, the lien of the state, through the Department of Environmental Quality, shall have priority in rank over all other privileges, liens, encumbrances, or other security interest affecting the property. As to all privileges, liens, encumbrances, or other security interests affecting the property that are filed or otherwise perfected before the filing of the notice of lien of the state authorized by this Section, such prior recorded security interests shall have priority over the state lien, but only to the extent of the fair market value that the property had prior to closure, assessment, or remedial action by the state, and prior recorded security interests shall be subordinate to the state lien for any amount in excess of the fair market value of the property prior to such closure, assessment, or remediation.

(3) A site may be declared to be an abandoned motor fuel underground storage tank site by the secretary upon a finding that all of the following apply to the site:

(a) It has received motor fuels in an underground storage tank.

(b) The motor fuel underground storage tank was not closed or the site was not assessed or remediated in accordance with the requirements of this Subtitle and the regulations adopted hereunder.

(c) It constitutes or may constitute a danger or potential danger to the public health or the environment.

(d) It has no financially responsible owner or operator who can be located, or such person has failed or refused to undertake action ordered by the secretary pursuant to R.S. 30:2194 and the regulations adopted thereunder.

(e) The release at the site is not eligible for the Motor Fuels Underground Storage Tank Trust Fund.

Acts 1985, No. 493, §1, eff. July 12, 1985; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 2001, No. 1121, §1; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2008, No. 580, §2.



RS 30:2195.1 - Repealed by Acts 1995, No. 336, 2, eff. June 16, 1995.

§2195.1. Repealed by Acts 1995, No. 336, §2, eff. June 16, 1995.



RS 30:2195.2 - Uses of the Tank Trust Fund

§2195.2. Uses of the Tank Trust Fund

A. The department shall administer the Tank Trust Fund and shall make disbursements from the fund for all necessary and appropriate expenditures. Pursuant to the authorization in R.S. 30:2195, the secretary of the Department of Environmental Quality shall use the Tank Trust Fund as follows:

(1) Whenever in the secretary's determination incidence of surface water, groundwater, or soils contamination resulting from the storage of motor fuels may pose a threat to the environment or the public health, safety, and welfare and the owner of the motor fuel underground storage tank has been found to be an eligible participant, the department shall obligate monies available in the Tank Trust Fund to provide for the following response actions:

(a) Investigation and assessment of sites shown to be contaminated by a release into the surface water, groundwater, or soils from a motor fuel underground storage tank.

(b) Interim replacement and permanent restoration of potable water supply where it has been demonstrated that the supply was contaminated by a leak from a motor fuel underground storage tank.

(c)(i) To remediate sites contaminated by a leak from a motor fuel underground storage tank to the extent necessary to return the site to the use and occupancy in effect at the time the release occurred. Remediation may consist of cleanup of affected soil, groundwater, and inland surface waters, using cost-effective methods that are technologically feasible and reliable, while ensuring adequate protection of the public health, safety, and welfare and minimizing environmental damage, in accordance with the site selection and cleanup criteria established by the department. Notwithstanding any provision of R.S. 30:2194 through 2195.11 to the contrary, any remediation work contracted for on or after August 1, 1995, shall be paid by the department to the response action contractor who performed the department-approved assessment or remediation work upon the presentation of proper invoices for the work.

(ii) The monies expended from the Tank Trust Fund for any of the above approved costs shall be spent only up to such sums as that which is necessary to satisfy federal petroleum underground storage tank financial responsibility requirements (40 CFR 280.93) or one million dollars, whichever is greater.

(2) Whenever costs have been incurred by the department for taking response actions with respect to the release of motor fuels from an underground storage tank or the department has expended funds from the Tank Trust Fund for response costs or third-party liability claims, the owner of the motor fuel underground storage tank shall be liable to the department for such costs only if the owner was not an eligible participant on the date of discharge of the motor fuels which necessitates the cleanup; otherwise liability is limited to the provisions contained in R.S. 30:2195.9 and 2195.10. The expenditure of funds to reimburse any party for costs otherwise authorized by this Subsection shall be expressly prohibited if the costs were incurred as the result of a release of motor fuels, excluding new and used motor oil, which occurred prior to July 15, 1988. For new and used motor oil releases, the expenditure of funds to reimburse any party for costs otherwise authorized by this Subsection shall be expressly prohibited for any costs relating to a release which occurred prior to September 6, 1991. Nothing contained herein shall be construed so as to authorize the expenditure from the Tank Trust Fund on behalf of any owner of an underground storage tank who is not an eligible participant at the time of the release for any third-party liability.

(3) In the event funds have been expended by the secretary on behalf of an owner who was not an eligible participant, and the Tank Trust Fund is entitled to reimbursement of those funds so expended, the secretary shall use any and all administrative and judicial remedies, including the filing of a lien with the same ranking as that provided in R.S. 30:2195(F)(2), which may be necessary for recovery of the expended funds plus legal interest from the date of payment by the secretary and all costs associated with the recovery of the funds.

(4) The Environmental Trust Fund may be used to reimburse or pay for any costs associated with the review of applications for reimbursement from the trust, legal fees associated with the collection of costs from parties who are not eligible participants, audits of the Tank Trust Fund and bulk operators, and accounting and reporting of the uses of the trust. The Environmental Trust Fund will also reimburse the Department of Environmental Quality for costs associated with administering the underground storage tank program in accordance with R.S. 30:2195(C) up to the amount appropriated pursuant to R.S. 30:2195(B).

(5) The Tank Trust Fund may be used to make payments to a third party who brings a third-party claim against the secretary of the department and any owner of a motor fuel underground storage tank because of damages sustained by a release into the groundwater, surface waters, or soils and who obtains a final judgment in said action enforceable in this state against the owner and the secretary if and only if it has been satisfactorily demonstrated that the owner was an eligible participant at the time that the release occurred as defined in R.S. 30:2194(B)(3). The indemnification limit of the trust with respect to satisfaction of third-party claims shall be that which is necessary to satisfy federal petroleum underground storage tank financial responsibility requirements.

B.(1) Nothing herein shall be construed to authorize the expenditure from the Tank Trust Fund for response actions and third party claims for the following facilities:

(a) Motor fuel underground storage tanks owned by state and federal governmental entities whose debts and liabilities are the debts and liabilities of a state or the United States.

(b) Any motor fuel underground storage tank excluded or deferred from regulation under 40 CFR 280.10, with the exception of an underground storage tank that stores fuel solely for use by emergency power generators.

(c) Repealed by Acts 2001, No. 550, §2.

(2) Nothing herein shall be construed to authorize or require the department to obligate funds for payment of costs which may be associated with but are not integral to site rehabilitation, such as the cost of retrofitting, replacing leaking motor fuel underground storage tanks and attendant piping, or unapproved purchases of equipment needed in assisting cleanup operations.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §1, eff. Sept. 1, 1990; Acts 1991, No. 890, §1; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2001, No. 550, §§1 and 2; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1.



RS 30:2195.3 - Source of funding; limitations on disbursements from the Tank Trust Fund; limit on amount in Tank Trust Fund

§2195.3. Source of funding; limitations on disbursements from the Tank Trust Fund; limit on amount in Tank Trust Fund

A.(1)(a) A fee is imposed on the first sale or delivery of a motor fuel upon withdrawal from bulk of that fuel. This fee shall not, however, apply to new or used motor oil. Each operator of a bulk facility on withdrawal from bulk of a motor fuel shall either retain or collect from the person who ordered the fuel a fee in an amount determined as follows:

(i) Seventy-two dollars for each separate withdrawal of nine thousand gallons.

(ii) For withdrawals either greater or smaller than nine thousand gallons, the fee shall be adjusted by the cent-per-gallon conversion equivalent calculated according to the fee established in Item (A)(1)(a)(i) of this Section.

(b) However, those persons ordering the withdrawal of motor fuel from a bulk facility into a cargo tank which is directly transported and completely unloaded into either tanks exempted from registration requirements as provided by R.S. 30:2194(C), those underground storage tanks exempted from taxation pursuant to R.S. 47:715 and 720, or those underground storage tanks identified in R.S. 30:2195.2(B)(1)(a) and (b) shall not be required to pay the fees established by this Paragraph. These fees shall also not apply to exchanges between bulk facilities.

(2) The fee required under this Section shall be computed on the net (60 degrees fahrenheit) amount of a motor fuel delivered into a cargo tank.

(3) Any person who imports motor fuel in a cargo tank or a barge destined for delivery into an underground storage tank, shall pay to the secretary a fee on a number of gallons imported, computed as provided by Paragraph (A)(1) of this Section. If a bulk facility operator imports motor fuel in a cargo tank or a barge, the bulk facility operator is not required to pay the fee on that imported motor fuel if the motor fuel is delivered to a bulk facility from which the motor fuel will be withdrawn from bulk.

(4) Within thirty days of beginning operation of a bulk facility, each operator of a bulk facility and each person covered by Paragraph (3) of this Subsection shall file an application with the secretary for a certificate to deliver motor fuels into a cargo tank destined for delivery into underground storage tanks, regardless of whether these tanks are exempted from the registration requirements of R.S. 30:2194(C). All applications shall be filed utilizing a form approved by the secretary. A certificate issued by the secretary under this Subsection is valid on and after the date of its issuance and until the certificate is surrendered by the holder or cancelled by the secretary.

(5) Fees required by this Section shall not apply to a delivery of motor fuel destined for export from this state.

(6) All invoices or transaction statements issued by operators of bulk facilities for the transfer of motor fuels into a cargo tank shall clearly indicate whether or not the transaction was a withdrawal from bulk as defined by R.S. 30:2194(B)(13).

(7) Each operator of a bulk facility shall list, as a separate line item on each invoice, the amount of the fees due under this Section, and file the report with the secretary and remit the amount of fees required to be collected or paid during the preceding month. The report and any fees required shall be deemed received if postmarked on or before the twenty-fifth day of the month following the end of each calendar month, and shall be filed on a form approved by the secretary. Filing of the report and remittance of the fee is required of each operator of a bulk facility, regardless of whether the certificate specified in Paragraph (4) of this Subsection is sought or obtained. Fees not received in a timely manner will be subject to a late penalty of an additional five percent per month of the calculated fee that is not remitted. Late penalty charges shall not exceed fifteen percent of the fee that is not remitted for a particular month. Failure to pay the fee in accordance with this Section within ninety days after the due date shall constitute a violation and shall subject the person to applicable enforcement actions under the Louisiana Environmental Quality Act, including but not limited to revocation or suspension of the applicable permit, license, registration, or variance.

(8) All invoices, reports, and any other records required under this Section as well as rules adopted by the secretary pursuant to this Section, or copies thereof, shall be retained for a period of four years after the date on which the document is prepared.

(9) Repealed by Acts 1995, No. 336, §2, eff. June 16, 1995.

(10) Fees imposed by Subparagraph (A)(1)(a) of this Section shall not be collected or required to be paid on or after the first day of the second month following a determination that has been made by the board that the unobligated balance in the Tank Trust Fund equals or exceeds twenty million dollars. If the board determines that the unobligated balance in the Tank Trust Fund falls below ten million dollars, the fee shall be reinstated effective on the first day of the second month following this determination. For these purposes, the unobligated balance in the Tank Trust Fund shall be determined by subtracting from the cash balance in the Tank Trust Fund at the end of each month the sum of the total estimates made by the board of eligible payment requests pending review and the outstanding balance of the estimated costs to be incurred associated with correction action plans approved by the department.

(11) A bulk facility operator may retain an amount not to exceed one percent of the monthly fee collected pursuant to Paragraph (1) of this Subsection by that operator as compensation for collecting and remitting the fee. One percent of the fee can be retained by the bulk facility operator if the report and fee are remitted to the secretary in the time frame specified in Paragraph (7) of this Subsection.

B. All owners of motor fuel underground storage tanks storing new or used motor oil shall pay to the secretary a fee not to exceed two hundred seventy-five dollars per eligible underground motor fuel storage tank per year. Late fees shall be established by the department by rule in accordance with the Administrative Procedure Act. Failure to pay the prescribed fee as provided herein, within ninety days after the due date, shall constitute a violation and shall subject the person to applicable enforcement actions under the Louisiana Environmental Quality Act, including but not limited to revocation or suspension of the applicable permit, license, registration, or variance.

C. The secretary shall not make any disbursements from the Tank Trust Fund to any person who has not complied with and paid the fee assessment as required by Subsection B of this Section.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §§1, 2, eff. Sept. 1, 1990; Acts 1991, No. 890, §1; Acts 1993, No. 176, §1; Acts 1995, No. 336, §§1, 2, eff. June 16, 1995; Acts 1999, No. 348, §1, eff. June 16, 1999; Acts 1999, No. 349, §1, eff. June 16, 1999; Acts 2001, No. 550, §1; Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.4 - Procedures for disbursements from the Tank Trust Fund

§2195.4. Procedures for disbursements from the Tank Trust Fund

A. Monies held in the Tank Trust Fund established hereunder shall be disbursed by the secretary in the following manner:

(1) Payments shall be made in reasonable amounts to motor fuel underground storage tank owners for reimbursement of payment to approved response action contractors for response actions taken when authorized by the secretary or his designee only after the amounts required by R.S. 30:2195.9 and 2195.10 have been paid by the underground motor fuels storage tank owner or those authorized to act for the owner. The secretary may substitute a lien with the same ranking as that authorized by R.S. 30:2195(F)(2) for the amount required by R.S. 30:2195.9 and 2195.10, but such lien shall not be substituted on behalf of an owner or operator who continues to operate the system. An underground motor fuel storage tank owner who is an eligible participant and a response action contractor will not be reimbursed for response actions, excluding emergency response actions performed during the first seventy-two hours following a release, performed at his own site. Underground motor fuel storage tank owners will not be reimbursed for response actions, excluding emergency response actions performed during the first seventy-two hours following a release, performed by a response action contractor who is known to have performed actions which contributed to or resulted in the release.

(2) The owner and response action contractor shall file a sworn application with the department indicating fair and reasonable value of the cost of site assessment and remediation, subject to those regulations and limitations as set by the department. Proof of payment of the financial responsibility amounts required by R.S. 30:2195.9 and 2195.10, or a certified copy of the lien authorized in this Section, shall be provided with the initial application for reimbursement.

(3)(a) Except in cases of emergency, no disbursement from the Tank Trust Fund may be made by the secretary until such time that the secretary obtains verification that the owner applicant is an eligible participant in compliance with the law.

(b) Except as otherwise provided in Subparagraph (c), no disbursements from the Motor Fuels Underground Storage Tank Trust Fund may be made by the secretary when the application for reimbursement is filed with the department more than two years after the date that the response action work is performed.

(c)(i) When the initial site assessment has not been completed within two years, the applicant will have ninety days from the completion of the initial site assessment to submit the reimbursement application.

(ii) When the department's action results in a reimbursement application not being submitted within two years of the date the work was performed, the applicant will have ninety days from the date the issue is resolved to submit the reimbursement application.

B.(1) Payments shall be made to third parties who bring suit against the secretary in his official capacity as representative of the Tank Trust Fund and the owner of an underground motor fuel storage tank, who is an eligible participant as stated in R.S. 30:2194(B)(3), and such third party obtains a final judgment for a third party claim which is enforceable in this state. The owner shall pay the amount required by R.S. 30:2195.9 toward the satisfaction of said judgment, and after that payment has been made, the Tank Trust Fund will pay the remainder of said judgment.

(2) The attorney general of the state of Louisiana is hereby responsible to appear in said suit for and in behalf of the secretary as representative of the Tank Trust Fund. The secretary, as representative of the Tank Trust Fund, is a necessary party in any suit that is brought by any third party which would allow that third party to collect from this trust, and must be made a party to the initial proceedings. Payment shall be made to the third party claimant if and only if the judgment is against the secretary and an owner who was an eligible participant on the date the incident occurred which gave rise to the claim.

(3) The costs of defending these suits by the attorney general or those assistants employed by the secretary, or appointed by the attorney general to assist, shall be recovered from the Tank Trust Fund. In the event the Tank Trust Fund is insufficient to make payments at the time the claim is filed, such claims shall be paid in the order of filing at such time as monies are paid into the Tank Trust Fund. Neither the amount of money in this trust, the method of collecting the Tank Trust Fund, nor any of the particulars involved in setting up this trust shall be admissible as evidence in any trial where suit is brought when the judgment rendered could affect the trust.

(4) If the attorney general declines to appear in a suit for and on behalf of the secretary as representative of the trust, or does not respond to the secretary's request for representation within sixty days of such request and agree to appear on behalf of the secretary, an attorney from the department may, with the concurrence of the attorney general, appear in said suit for and on behalf of the secretary as representative of the trust.

C.(1) For any month during which the collection of fees assessed pursuant to R.S. 30:2195.3 is suspended, the treasurer shall transfer an amount equal to twenty percent of the average monthly fee amount collected according to the schedule specified in R.S. 30:2195.3(A)(1) from the trust into the Environmental Trust Fund for use as provided by R.S. 30:2195.3(A)(9).

(2) If the secretary determines that the funds deposited on a monthly basis into the Environmental Trust Fund pursuant to R.S. 30:2195(B) are insufficient relative to the legislatively approved fiscal appropriation for the department during a given year, the secretary may order the treasurer to transfer from the Tank Trust Fund to the Environmental Trust Fund only that amount necessary to reach the authorized ceiling.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1989, No. 513, §1; Acts 1990, No. 1014, §1, eff. Sept. 1, 1990; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 1995, No. 1160, §1; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 602, §1, eff. June 30, 1999; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1.



RS 30:2195.5 - Audits

§2195.5. Audits

An annual independent audit of the Tank Trust Fund shall be conducted. Such funds as are necessary to perform the audit shall be authorized from the Tank Trust Fund. The secretary shall authorize funding from the Environmental Trust Fund, R.S. 30:2015, for the purpose of auditing bulk operators regarding the remittance of motor fuel delivery fees.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995.



RS 30:2195.6 - Ownership of Tank Trust Fund

§2195.6. Ownership of Tank Trust Fund

The Tank Trust Fund shall be used only for the purposes set forth in R.S. 30:2194 through 2195.11 and for no other governmental purposes, nor shall any portion thereof ever be available to borrow from by any branch of government; it being the intent of the legislature that this trust and its increments shall remain intact and inviolate. Any interest or earnings of the trust shall be credited only to the Tank Trust Fund.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.7 - No inference of liability on the part of the state

§2195.7. No inference of liability on the part of the state

Nothing in R.S. 30:2194 through 2195.11 shall establish or create any liability or responsibility on the part of the department or the state of Louisiana to pay any cleanup cost or third-party claims from any source other than the Tank Trust Fund created by R.S. 30:2195, nor shall the department or the state of Louisiana have any liability or responsibility to make any payments for cleanup costs or third-party claims if the Tank Trust Fund created herein is insufficient to do so.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.8 - Advisory board

§2195.8. Advisory board

A. There shall be a Motor Fuels Underground Storage Tank Trust Fund Advisory Board, hereinafter referred to as the "board", to advise the secretary with regard to implementation of the Tank Trust Fund including investment of the trust, changing of the trust ceiling if after a reasonable time this would be deemed appropriate and with regard to the minimum level of funding. The board shall annually review the "Louisiana Motor Fuels Underground Storage Tank Trust Fund Cost Control Guidance Document" and may make recommendations for changes. Prior to the promulgation of any proposed underground storage tank regulations, the department shall provide proposed changes to the board for review. The board shall also determine the role of the Tank Trust Fund in establishing financial responsibility as required by federal or state law, except that such requirement shall not exceed those established by the U.S. Environmental Protection Agency. The board shall additionally examine claims made and loss experience, make recommendations to the secretary regarding minimum levels of financial responsibility for underground storage tank owners, and the necessity for and contents of rules and regulations issued under the Environmental Quality Act in similar matters. The board may recommend standards for the qualification of response action contractors as defined herein. The board may recommend at any time that response action contractors be added to or deleted from the list. The board shall also have the authority to review applications for disbursements from the Tank Trust Fund.

B. The board shall consist of the secretary of the Department of Environmental Quality or his designee and seven members, as follows:

(1) Four members appointed by the president of the Louisiana Oil Marketers and Convenience Store Association.

(2) One member appointed by the Mid-Continent Oil and Gas Association.

(3) Two members appointed by the secretary who represent the response action contractor community.

C. The board shall meet at least four times each year and each member shall have one vote concerning any matter coming before the board. The board shall elect its own chairman. The secretary shall provide notice of regularly held board meetings thirty days prior to the meeting. The board may meet at any other time upon twenty-four-hour notice from the secretary, his designee, or any two of the board's members.

D.(1) Each member of the board, except the secretary or his designee, shall be appointed for a three-year term except as provided in Paragraph (2) of this Subsection.

(2) Two members shall serve an initial term of one year, two shall serve an initial term of two years, and three shall serve an initial term of three years as determined by lot at the first meeting of the advisory board after January 1, 2005.

E. When a vacancy on the board occurs prior to the expiration of a term, the successor shall be appointed for the remainder of the unexpired term.

F. No member of the board shall be appointed for more than two consecutive terms.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2001, No. 550, §1; Acts 2004, No. 692, §2, eff. Jan. 1, 2005.



RS 30:2195.9 - Financial responsibility

§2195.9. Financial responsibility

A. The financial responsibility requirements for taking response actions and third-party judgments by motor fuel underground storage tank owners who are eligible participants in the Tank Trust Fund are hereby established as follows:

(1) Ten thousand dollars per occurrence for cleanup and an additional ten thousand dollars per occurrence for third-party judgments for the period following July 15, 1988 through the year 1989.

(2) Fifteen thousand dollars per occurrence for cleanup and an additional fifteen thousand dollars per occurrence for third-party judgments for the period from January 1, 1990 through July 14, 1992.

(3) For the period from July 15, 1992 through June 15, 1995:

(a) Five thousand dollars per occurrence for cleanup and an additional five thousand dollars for third-party judgments for owners with one to twelve tanks in Louisiana.

(b) Ten thousand dollars per occurrence for cleanup and an additional ten thousand dollars for third-party judgments for owners with thirteen to ninety-nine tanks in Louisiana.

(c) Fifteen thousand dollars per occurrence for cleanup and an additional fifteen thousand dollars for third-party judgments for owners with one hundred or more tanks in Louisiana.

(4) Five thousand dollars per occurrence for cleanup and an additional five thousand dollars per occurrence for third-party judgments, beginning on June 16, 1995, and continuing through December 31, 2001.

(5) Thereafter the advisory board shall review the financial responsibility requirements on an annual basis and may recommend to the secretary adjusting the requirements. The secretary shall determine and set the financial responsibility requirements annually.

(6) A lien filed by the department with the same ranking and privilege as that authorized by R.S. 30:2195(F)(2) may be substituted for the financial responsibility requirement of this Section, but in no case shall the lien be substituted on behalf of an owner or operator who continues to operate the system. The department shall promulgate regulations to provide for the use of this lien that ensures the fiscal stability of the fund. Such regulations shall provide that the use of the funds in the Tank Trust Fund in any fiscal year on sites for which the lien authorized by this Section has been used to substitute for the financial responsibility amount shall not exceed twenty percent of the amounts collected in the previous fiscal year. The secretary is authorized to exceed the twenty percent limitation contained in this Paragraph upon recommendation of the Motor Fuels Underground Storage Tank Trust Fund Advisory Board. Upon recommendation of the board to exceed the twenty percent limitation as provided for in this Paragraph, the secretary shall send written notice to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment listing the project name, project location, and the amount of the project that exceeds the twenty percent limitation.

B. Financial responsibility may be established by any one or combination of the following: insurance, guarantee, surety bond, letter of credit, or qualification as a self-insurer. A person may qualify as a self-insurer by showing tangible net worth in the amount established by the U.S. Environmental Protection Agency.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 1995, No. 336, §1, eff. June 16, 1995; Acts 2001, No. 550, §1; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1; Acts 2008, No. 580, §2.



RS 30:2195.10 - Financial responsibility for noncompliance

§2195.10. Financial responsibility for noncompliance

A. Releases at sites that have been determined eligible for funds from the Motor Fuels Underground Storage Tank Trust Fund prior to July 6, 2004 are not subject to the financial responsibility amounts for noncompliance specified in this Section.

B. After August 1, 2006, for sites that are determined to be noncompliant with regulations promulgated by the department providing for release reporting, release detection installation operating recordkeeping, release detection reporting, spill and overfill operating requirements, cathodic protection construction, cathodic protection operation maintenance recordkeeping or proper assessing at closure or change in service, the financial responsibility amount is ten thousand dollars.

C. The secretary or his designee may exclude from coverage by the Tank Trust Fund any underground storage tank system whose owner or operator has been found to have consistently failed to comply with the requirements enumerated in Subsection B of this Section. Consistent failure is a failure to comply with more than three of the requirements enumerated in Subsection B or repeated releases from the same underground storage tank system accompanied by failure to comply with the regulations enumerated in Subsection B. Notwithstanding any provision to the contrary, the secretary or his designee may prohibit the delivery of fuel to any underground storage tank excluded from coverage under this provision until such time as the owner operator secures financial assurance that satisfies the federal petroleum underground storage tank financial responsibility requirements.

D. Annually the advisory board shall review the financial responsibility requirements for noncompliance and may recommend adjustments to the requirements to the secretary. The secretary shall determine and set the financial responsibility amounts for noncompliance annually. Adjustments to the financial responsibility for noncompliance shall be no less than the amounts currently established by law.

Acts 1988, No. 767, §2, eff. July 15, 1988; Acts 2004, No. 692, §1, eff. July 6, 2004; Acts 2006, No. 447, §1.



RS 30:2195.11 - Voluntary cleanup; private contracts; exemptions

§2195.11. Voluntary cleanup; private contracts; exemptions

Nothing in R.S. 30:2194 through this Section shall be deemed to prohibit a person from conducting site rehabilitation and remediation through approved response action contractors. Voluntary rehabilitation of contaminated sites shall be encouraged by the department provided that such rehabilitation and remediation is conducted in a manner and to a level of completion which will protect the public health, safety, and welfare and will minimize damage to the environment. To accomplish this purpose, the department shall promulgate rules and regulations for the approval and compensation of response action contractors. Response action contracts shall not be construed as state contracts, and said contracts shall be exempt from the public bid laws as provided in R.S. 30:2031.

Acts 2004, No. 692, §1, eff. July 6, 2004.



RS 30:2195.12 - Alternate generated power capacity for motor fuel dispensing facilities

§2195.12. Alternate generated power capacity for motor fuel dispensing facilities

A. As used in this Section, the following terms and phrases shall have the following meanings unless the context clearly indicates otherwise:

(1) "Motor fuel" means any petroleum product, including any special fuel, that is used for the propulsion of motor vehicles.

(2) "Retail outlet" means a facility, including land and improvements, where motor fuel is offered for sale, at retail, to the motoring public.

(3) "Sale" or "sell" means any transfer, gift, sale, offer for sale, or advertisement for sale in any manner or by any means whatsoever, including any transfer of motor fuel from a person to itself or an affiliate at another level of distribution, but does not include product exchanges at the wholesale level or distribution.

(4) "Completely rebuilt motor fuel retail outlet" means a newly constructed outlet built after the previous outlet on the same site has been completely razed.

B. A newly constructed or completely rebuilt motor fuel retail outlet for which a certificate of occupancy is issued on or after October 1, 2009, shall be prewired with an appropriate transfer switch, and capable of operating all fuel pumps, dispensing equipment, life safety systems, and payment-acceptance equipment using an alternate generated power source. Installation of appropriate wiring and transfer switches shall be performed by a certified electrical contractor. Local building inspectors shall include this equipment and operations check in the normal inspection process before issuing a certificate of occupancy. Each retail outlet that is subject to this Subsection shall retain a copy of the certificate of occupancy on-site or at its corporate headquarters. In addition, each retail outlet shall keep a written statement attesting to the periodic testing of ensured operational capability of the equipment in accordance with the manufacturer's specifications. The required documents shall be made available, upon request, to the Governor's Office of Homeland Security and Emergency Preparedness and the parish office of homeland security and emergency preparedness for the parish in which the outlet is located.

C. The provisions of this Section shall apply to newly constructed or completely rebuilt motor fuel retail outlets in the areas of the state located within the boundaries of the parishes of Beauregard, Allen, Evangeline, St. Landry, Pointe Coupee, West Feliciana, East Feliciana, St. Helena, Tangipahoa, and Washington and all parishes located south thereof.

D.(1) The provisions of this Section shall apply to any self-service, full-service, or combination self-service and full-service motor fuel retail outlet regardless of whether the retail outlet is located on the grounds of, or is owned by, another retail business establishment that does not engage in the business of selling motor fuel.

(2) The provisions of this Section shall not apply to automobile dealers, persons who operate a fleet of motor vehicles, or persons who sell motor fuel exclusively to a fleet of motor vehicles.

Acts 2009, No. 527, §1, eff. July 10, 2009.



RS 30:2196 - Manifest system

§2196. Manifest system

Within its comprehensive hazardous waste control program, the secretary shall require the use of a manifest system for the orderly tracking of hazardous wastes from the generation site to the site of treatment, storage, and disposal. The system shall at a minimum require the designation of the generator, each transporter, the disposal facility, and the type and quantity of waste involved. The secretary may establish additional criteria to accommodate the manifest system to internal record keeping and to facilitate the monitoring of hazardous wastes activity within the state. Any requirements of the secretary shall be consistent with regulations promulgated by the Department of Public Safety which govern the transportation of hazardous wastes.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2197 - Payment of tax on disposal of hazardous waste

§2197. Payment of tax on disposal of hazardous waste

Every person subject to the provisions of this Chapter, except those persons disposing of special waste as defined in the rules and regulations adopted pursuant to this Chapter, may be liable for the payment of the tax imposed by R.S. 47:821 et seq.

Added by Acts 1984, 1st Ex. Sess., No. 8, §2, eff. July 1, 1984.



RS 30:2198 - Hazardous Waste Protection Fund

§2198. Hazardous Waste Protection Fund

A. There is hereby established a Hazardous Waste Protection Fund, hereinafter referred to as the "Protection Fund", to which shall be deposited all bonds forfeited to the state under this Chapter and all hazardous waste protection payments under Section 2192(B)(4) of this Chapter, after being deposited into the state treasury and credited to the Bond Security and Redemption Fund, as provided by laws of this state and the constitution. After a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the Protection Fund an amount equal to the total amount of the bonds forfeited to the state under this Chapter and all the payments made as hazardous waste protection payments, under Section 2192(B)(4) of this Chapter. The Protection Fund shall additionally consist of sums appropriated specifically to it by the legislature for maintenance and custody of closed sites, for emergencies caused by closed sites, and to assure financial responsibility for damages caused by closed sites.

B. Any grants or allocations made to the state of Louisiana from the United States government for the purposes of protecting the public from hazards associated with closed sites shall be paid by the treasurer directly into the Hazardous Waste Protection Fund.

C. The secretary shall provide by rule or regulations for the Protection Fund to consist of sums sufficient to assure financial responsibility for closed hazardous waste facilities, and shall provide for the procedures for assessing said payments to the protection fund.

D. The secretary shall administer the Protection Fund and shall make disbursements from the protection fund for all necessary and appropriate expenditures. Disbursements shall be made upon sufficient proof of services rendered and materials or equipment used or expended.

E. The monies in the Protection Fund shall be used only in cases where the site has been permitted under this Subtitle and has been closed in accordance with the rules and regulations of the secretary pertaining to closure of hazardous waste facilities, for the following purposes:

(1) Emergency responses to hazardous waste accidents;

(2) The maintenance and custody of hazardous wastes and hazardous waste facilities;

(3) To assure financial responsibility in the event of damages resulting from accidents and negligence; and

(4) To provide money or services as the state share of matching funds for federal grants.

F. Interest earned through investments of the fund capital may be utilized to finance research concerning hazardous waste management, disposal, and resource recovery from hazardous waste.

G. In any case where monies in the Hazardous Waste Protection Fund are expended because of damages resulting from a violation of this Subtitle, the secretary shall institute a civil action under Section 2025(B) of this Subtitle to recover from the responsible person as damages, all such monies expended from the Protection Fund.

Acts 1979, No. 449, §1, eff. June 1, 1980. Amended by Acts 1980, No. 194, §15; Acts 1983, No. 97, §1, eff. Feb. 1, 1984.



RS 30:2199 - Applications; comments; local government

§2199. Applications; comments; local government

A. The secretary shall furnish a copy of each permit or license application to the Department of Wildlife and Fisheries, the office of engineering within the Department of Transportation and Development, the Department of Health and Hospitals, the Department of Justice, and the local governing authorities of any municipality and parish within whose territorial jurisdiction the facility or activity is or will be located. The permittee shall file with the secretary two extra copies of each application, with one copy to be provided to the first intervener and the other copy to be used by the office to allow for public access and inspection of the application.

B. No facility shall be granted a permit or license if the location thereof violates a parish or municipal land use or zoning ordinance applicable to its siting in effect at the time of the original permit or license application.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980. Amended by Acts 1980, No. 748, §2; Acts 1982, No. 802, §1, eff. Jan. 1, 1983. Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 2012, No. 753, §2.



RS 30:2200 - Subsurface injection

§2200. Subsurface injection

Nothing herein shall limit the power of the assistant secretary of the office of conservation to issue permits and make regulations relative to the subsurface injection of waste products and oil and gas field salt water in compliance with Chapter 1 of Title 30 of the Louisiana Revised Statutes of 1950 and the subsurface injection of hazardous wastes in compliance with the Safe Drinking Water Act, 42 USC §300(F) et seq., and the Resource Conservation and Recovery Act of 1976, 42 USC §6901 et seq.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1984, No. 795, §1, eff. July 13, 1984.



RS 30:2201 - Repealed by Acts 1999, No. 348, 2, eff. June 16, 1999.

§2201. Repealed by Acts 1999, No. 348, §2, eff. June 16, 1999.



RS 30:2202 - Prohibitions

§2202. Prohibitions

A. No person shall initiate or continue the generation, transportation, treatment, storage, or disposal of hazardous waste except as in compliance with the provisions of this Subtitle.

B. No person shall violate any rule or regulation adopted by the secretary under this Subtitle.

C. Notwithstanding any law, order, or regulation to the contrary, no person shall dispose of hazardous waste by injection into a Class I underground injection well when the well head or any portion of the casing is within the banks or boundaries of a lake, stream, or other surface water body within the jurisdiction of the state of Louisiana, whether man-made or occurring naturally, whether on a temporary or permanent basis.

D. No person shall treat, store, or dispose of hazardous waste in salt domes or sulphur mines within and under the jurisdiction of this state. However, nothing in this Section shall in any way limit the authority of the federal government with regard to petroleum storage activities in the state.

Acts 1979, No. 449, §1, eff. Jan. 1, 1980; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 375, §1; Acts 1985, No. 448, §1, eff. July 1, 1985.



RS 30:2203 - Remediation; evidence; prohibitions

§2203. Remediation; evidence; prohibitions

A. Any person who causes, suffers, allows, or permits hazardous waste to be transported, generated, treated, stored, or disposed in such manner that it enters any groundwaters of the state upon obtaining knowledge of such shall notify the secretary and if necessary take prompt remedial action pursuant to regulations adopted under this Subtitle or as ordered by the secretary or by the appropriate assistant secretary.

B. The pollution of any waters of the state beneath or adjacent to any site to or from which hazardous waste has been transported or where hazardous waste has been treated, stored, or disposed, intentionally or accidentally, shall be presumed to be evidence of pollution from such site unless evidence is shown to rebut it, and the secretary may issue such orders in accordance with R.S. 30:2025 as may be necessary to contain, abate, control, and cleanup the pollution and may suspend, revoke, or terminate the operating authority of the site in addition to any other action provided by this Subtitle.

C. This Section shall not apply to discharges into waters of the state in accordance with state or federal licenses or permits issued under the authority of this Subtitle or the regulations promulgated hereunder.

Acts 1984, No. 319, §1, eff. July 2, 1984; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2204 - Hazardous waste sites; cleanup

§2204. Hazardous waste sites; cleanup

A.(1) Whenever any owner, operator, or responsible person of any site obtains information that indicates hazardous waste or hazardous waste constituents are leaching, spilling, discharging, or otherwise moving in, into, within, or on any land, subsurface strata, water, or air, such person shall notify the department in accordance with regulations to be adopted. This notification requirement shall apply to leaching, spilling, discharging, or moving of hazardous waste or hazardous waste constituents occurring hereafter although the hazardous waste or hazardous waste constituents were heretofore present at the site.

(2) Upon receipt of the information required to be provided in Paragraph A(1) of this Section, the secretary may order any owner, operator, or responsible person to test, monitor, and analyze to ascertain the nature and extent of any hazard and require such owner, operator, or responsible person to contain, abate, or clean up the site, or the secretary may undertake such activities and order an investigation of the site, take samples to be analyzed by the department, or may expend monies from the Hazardous Waste Site Cleanup Fund for these purposes. Any person ordered by the secretary to undertake certain actions as provided herein on property outside a facility's boundary shall either obtain permission from the owner of the property to perform such required actions or, if unable to obtain the owner's permission, request the secretary to order access to the property for the purpose of performing such required actions. In those cases where the secretary orders any owner, operator, or responsible person to test, monitor, and analyze to ascertain the nature and extent of such hazard, the order shall require the person to whom such order is issued to submit to the secretary within thirty days from the issuance of such order a proposal for carrying out the required monitoring, testing, and analysis.

(3) The goal of such regulations is to eliminate those releases that may reasonably pose a threat to human health or the environment and to remediate contaminated media, taking into consideration current and expected uses.

B. Any failure or refusal by an owner or operator or responsible person to undertake such action as ordered by the secretary to test, monitor, analyze, contain, abate, or clean up a hazardous waste site shall be a violation of this Subtitle, and the secretary, in order to prevent damage to the public health and environment, may immediately declare the site abandoned, notwithstanding the provisions of R.S. 30:2225 or commence appropriate action or initiate proceedings under R.S. 30:2025, including the recovery of penalties, revocation of any permit, closure of the site, or any combination thereof.

C. A "hazardous waste site" as used in this Section includes the entire contaminated area and may extend beyond a facility's boundary.

D. Repealed by Acts 1992, No. 669, §2.

Added by Acts 1980, No. 194, §17. Amended by Acts 1981, No. 702, §2, eff. July 23, 1981; Acts 1982, No. 799, §1, eff. Aug. 4, 1982; Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 459, §1, eff. July 6, 1983; Acts 1984, No. 674, §1; Acts 1986, No. 329, §1, eff. June 30, 1986; Acts 1991, No. 666, §1, eff. July 17, 1991; Acts 1992, No. 122, §1; Acts 1992, No. 669, §2; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2204.1 - Limitations on responsibility of landowners for removal of hazardous waste

§2204.1. Limitations on responsibility of landowners for removal of hazardous waste

No landowner shall be held responsible, by an order of the secretary or the courts, for removal or the cost of removal of hazardous waste which has been disposed of on his land by the act of a third party without his knowledge or reasonable belief thereof or consent or by a fortuitous event. The burden of proof by clear and convincing evidence shall rest with the landowner. The provisions of this Section shall not apply to any landowner engaged in the production, transportation, or disposal of solid or liquid waste with regard to the involvement of any specific property in any such operation.

Acts 1993, No. 930, §1, eff. June 25, 1993.



RS 30:2205 - Hazardous Waste Site Cleanup Fund

§2205. Hazardous Waste Site Cleanup Fund

A.(1) All sums recovered through judgments, settlements, assessments of civil or criminal penalties, funds recovered by suit or settlement from potentially responsible parties for active or abandoned site remediation or cleanup, or otherwise under this Subtitle, or other applicable law, each fiscal year for violation of this Subtitle, shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer, prior to placing such remaining funds in the state general fund, shall pay into a special fund, which is hereby created in the state treasury and designated as the "Hazardous Waste Site Cleanup Fund", all of those funds generated by the hazardous waste tax under the provisions of Chapter 7-A of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 and the sums recovered through all judgments, settlements, assessments of civil or criminal penalties, fees and oversight costs received from potentially responsible parties for the department's work in overseeing of assessment and remediation at inactive or abandoned sites, funds recovered by suit or settlement from potentially responsible parties for active or abandoned site remediation or cleanup, or otherwise, for violation of this Subtitle, except as provided in R.S. 30:2025 and 2198; however, the balance in the fund shall not exceed six million dollars at any time and upon the accumulation of six million dollars in the fund, the treasurer shall pay all remaining sums provided for in this Subsection into the Environmental Trust Fund, R.S. 30:2015.

(2) The Hazardous Waste Site Cleanup Fund, hereinafter referred to as the "Site Cleanup Fund", shall additionally consist of all funds designated to that fund and received by donation, grant, gift, or otherwise from any source and sums appropriated specifically to it by the legislature and any other allocations made directly to it, including reimbursements for restoration of the environment damaged by a hazardous waste site.

B. Any grants or allocations made to the state of Louisiana from the United States government for the purposes of investigation, analysis, containment, or cleanup of hazardous waste sites shall be paid directly into the Site Cleanup Fund to be used for that purpose.

C. The secretary shall administer the Site Cleanup Fund and shall make disbursements from the fund for all necessary and appropriate expenditures, including the operating expenses of the inactive and abandoned sites activities. Disbursements shall be made upon sufficient proof of services rendered and materials or equipment used or expended. For both the design and conduct of remedial actions, including cleanup at hazardous waste sites, the secretary shall select an appropriate action based on cost effectiveness that also meets the requirement that any exposure or potential exposure to hazardous wastes present at the site is reduced to such level as not to pose any significant threat to public health or the environment.

D. The monies in the Site Cleanup Fund shall be used to defray the cost of investigation, testing, containment, control, and cleanup of hazardous waste sites, to provide money or services as the state share of matching funds for federal grants, to defray the cost of securing and quarantining hazardous waste sites, including the acquisition of rights-of-way, easements, or title when necessary, and to pay the operating expenses of the inactive and abandoned sites activities. In addition, the monies in the fund may be used to defray assessment, cleanup, and associated costs of nonhazardous waste sites determined to be priority sites by the secretary in accordance with rules and regulations promulgated by the department. Interest earned through investment of the fund capital shall be credited to the Hazardous Waste Site Cleanup Fund.

E. In cases where monies from the Site Cleanup Fund are expended, the attorney general may institute a civil action to recover from the responsible persons all such monies expended from the Site Cleanup Fund. If the secretary requests that the attorney general institute a civil action to recover monies expended from the Site Cleanup Fund, and the attorney general declines to institute such action or does not respond within sixty days of such request agreeing to institute a civil action, an attorney from the department may, with the concurrence of the attorney general, institute a civil action to recover monies expended from the fund. Any monies recovered shall be paid into the Hazardous Waste Site Cleanup Fund.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984; Acts 1983, No. 467, §1, eff. July 6, 1983; Acts 1984, No. 674, §1; Acts 1985, No. 331, §1, eff. July 9, 1985; Acts 1986, No. 941, §1, eff. July 11, 1986; Acts 1986, No. 943, §2, eff. July 11, 1986; Acts 1987, No. 799, §§2, 3, eff. July 20, 1987; Acts 1989, No. 392, §1, eff. June 30, 1989; H.C.R. No. 8, 1989 2nd Ex. Sess.; Acts 1990, No. 974, §1, eff. July 1, 1990; Acts 1995, No. 689, §1; Acts 1997, No. 27, §1; Acts 1997, No. 755, §1, eff. July 1, 1998; Acts 1999, No. 505, §1, eff. June 29, 1999; Acts 2002, 1st Ex. Sess., No. 93, §1, eff. April 18, 2002.

{{NOTE: ACTS 1990, NO. 974, §4, TERMINATED ON SEPT. 7, 1990. SEE ACTS 1990, NO. 1001, §2.}}



RS 30:2206 - Contracting for hazardous waste site cleanup

§2206. Contracting for hazardous waste site cleanup

A. Whenever a hazardous waste site must be permanently closed, isolated, cleaned up, or otherwise rendered safe and there is no responsible party other than the state to perform the work, the secretary, in the name and on behalf of the state, may enter into contracts with a responsible person or corporation to provide the necessary services and materials. Contracting for such cleanup shall be based on priorities to be determined by the department. Any party to such an agreement must be licensed according to law before negotiating or entering into such a contract.

B. If the secretary cannot reach an agreement for the contract with a party to perform the work without inclusion within the contract of a hold-harmless clause, the secretary is hereby authorized to include such a clause, which shall be binding upon the state of Louisiana. The hold-harmless clause may obligate the state to hold harmless the party performing the work for property damages and personal injuries arising from the performance of the contract although the party may be found to be negligent in the performance of the contract. However, this agreement to hold the contractor harmless may only cover acts of ordinary negligence and shall not cover damages resulting from intentional acts or acts of gross negligence.

C. Contracts pursuant to this Section shall be negotiated informally by the secretary and shall not be subject to any other requirements of law for entering into public contracts. Prior to the execution of such contract it shall be reviewed by the secretary of the department and the commissioner of the Division of Administration.

Acts 1983, No. 97, §1, eff. Feb. 1, 1984. Acts 1986, No. 319, §1.



RS 30:2221 - INACTIVE AND ABANDONED

CHAPTER 10. INACTIVE AND ABANDONED

HAZARDOUS WASTE SITES

§2221. Citation

This Chapter, consisting of Sections 2221 through 2226 of Title 30, may be cited as the "Louisiana Inactive and Abandoned Hazardous Waste Site Law."

Added by Acts 1983, No. 547, §2, eff. July 14, 1983.



RS 30:2222 - Policy and purpose; duties

§2222. Policy and purpose; duties

A. The Legislature finds and declares that:

(1) Hazardous wastes in inactive or abandoned pits, ponds, lagoons, landfills, or other pollution sources pose a present and future hazard to the public health, safety, and welfare.

(2) State laws and regulations must comprehensively address those situations where the state must direct or participate in the clean-up, closure, or post-closure of inactive and abandoned hazardous waste sites through the exercise of its police powers and the expenditure of public monies or both.

B. In order to eliminate the hazards associated with inactive and abandoned hazardous waste sites, it is in the public interest and within the police power of this state to establish an inactive and abandoned hazardous waste site program and to establish a Hazardous Waste Site Cleanup Fund to provide for the control, prevention, abatement, and cleanup of inactive and abandoned hazardous waste sites through administrative or legal action and expenditures from the Hazardous Waste Site Cleanup Fund and to provide for the recovery of all monies so expended therefrom.

C. The secretary shall assign the duties, responsibilities, and authority provided for by this Chapter as appropriate within the department.

Acts 1983, No. 547, §2, eff. July 14, 1983; Acts 1989, No. 232, §1, eff. June 26, 1989; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2223 - Definitions

§2223. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context or use clearly indicates otherwise:

(1) "Hazardous wastes" or "wastes" means those elements or compounds defined or identified as hazardous wastes pursuant to the Louisiana Hazardous Waste Control Law, La. R.S. 30:2171 et seq., and regulations thereunder.

(2) "Waste site" means a landfill, pit, pond, lagoon, or other pollution source that contains hazardous wastes, including such surrounding property necessary to contain and impound the site and to secure or quarantine the area from access by the general public.

(3) "Office" means the office or offices within the Department of Environmental Quality to which the secretary has assigned the duties, responsibilities, and authority provided for by this Chapter.

(4) "Hazardous Waste Site Cleanup Fund" means the fund established by Act 194 of 1980 as provided for in R.S. 30:2205.

Acts 1983, No. 547, §2, eff. July 14, 1983; Acts 1989, No. 232, §1, eff. June 26, 1989; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2224 - Contingency plans; agency coordination

§2224. Contingency plans; agency coordination

A. In administering this Chapter, the department shall:

(1) Develop contingency plans and adopt guidelines for the containment, closure, and post-closure maintenance of inactive and abandoned hazardous waste sites; and

(2) Develop and periodically revise cooperative agreements with the state Departments of Wildlife and Fisheries, Public Safety and Corrections, the Military Department, the United States Environmental Protection Agency, United States Coast Guard, and all other appropriate local, state, and federal agencies, whereby personnel, equipment, and materials in possession or under control of these departments and agencies may be diverted and utilized to address inactive or abandoned hazardous waste sites under the following, nonexclusive conditions:

(a) Personnel, equipment, and materials may be diverted only with the approval of the heads of the respective state departments and agencies, or their designated representative, or by order of the governor;

(b) All expenses and costs of use or acquisition of equipment and materials and their replacement, costs of sampling and testing, or other expenses that result directly from responding to an inactive or abandoned hazardous waste site, shall be paid by responsible persons or from the Hazardous Waste Site Cleanup Fund; and

(c) Subsequent to activities in response to waste sites, a full report of all expenditures and significant actions shall be prepared and submitted to the governor and secretary by the heads of all state agencies and departments involved in the activities.

B. The secretary or his representative shall coordinate the state response to a waste site with any on-scene coordinator designated by federal law. Nothing in this Chapter, however, shall prevent the department from responding independently to an inactive or abandoned waste site where no on-scene coordinator is present or no action is being taken by the federal government. In all appropriate cases the secretary shall seek reimbursement from the designated agencies of the federal government for all costs incurred in addressing inactive or abandoned hazardous waste sites including but not limited to costs of personnel, equipment, use of equipment, and supplies.

C. The secretary or his representative shall be the state contact and coordinator for all negotiations and site responses under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601 et seq.

Added by Acts 1983, No. 547, §2, eff. July 14, 1983; Acts 1999, No. 193, §1, eff. June 9, 1999; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2225 - Abandoned hazardous waste sites

§2225. Abandoned hazardous waste sites

A. A site may be declared to be an abandoned hazardous waste site by the secretary upon a finding that the site:

(1) Has received for storage, treatment, or disposal or now contains or emits wastes that are identified, classified, or defined to be hazardous wastes in accordance with the regulations adopted under the provisions of this Subtitle.

(2) Was not closed in accordance with the requirements of this Subtitle and the regulations adopted hereunder.

(3) Constitutes or may constitute a danger or potential danger to the public health and the environment.

(4) Has no financially responsible owner or operator who can be located, or such person has failed or refused to undertake actions ordered by the secretary pursuant to R.S. 30:2204(A) or (B).

B. For the purposes of this Chapter and Chapter 9, "financially responsible person" or "responsible person" shall mean that the person has insurance, bonds, or assets sufficient to take action as necessary or as ordered by the secretary to protect the health and welfare of the citizens or to protect the environment.

C. Prior to declaring a site to be an abandoned hazardous waste site, the secretary shall seek to notify every person who may own an interest therein that the site is to be declared abandoned, shall publish on three consecutive occasions in the official journal of the parish that the site is to be declared abandoned, and, if requested by any owner within ten days after notice, shall hold a hearing prior to declaring the site abandoned.

D.(1) Upon declaration that a site is an abandoned hazardous waste site, the secretary shall notify the attorney general of such declaration and shall request the attorney general to take such specific legal actions as deemed necessary, including the acquisition of emergency easements and rights of way, conducting negotiations for property acquisition, and exercise of eminent domain as provided by R.S. 30:2036 to secure such site or compel cleanup or containment consistent with regulations and guidelines established by the secretary.

(2) If the secretary requests the attorney general to take legal actions in accordance with the provisions of this Subsection and if the attorney general declines to take such action or does not respond to the secretary's request for representation within sixty days of such request and agree to take such legal actions, an attorney from the department may, with the concurrence of the attorney general, take legal actions as deemed necessary in accordance with the provisions of this Subsection.

E.(1) When a site has been declared an abandoned hazardous waste site, the secretary is authorized to undertake the physical control, containment and cleanup, or closure of the abandoned hazardous waste site and may retain personnel for these purposes who shall operate under his direction.

(2) In all cases in which the secretary proposes to treat, store, or dispose of hazardous wastes at the abandoned hazardous waste site, he shall prepare a closure plan setting forth how the site will be closed. The secretary shall provide an opportunity for the public to submit comments about the plan. The secretary shall provide adequate notice to the public of any public hearings on the closure plan by placing a notice in the general circulation newspaper of the parish in which the hearing is to be held. If the secretary determines that immediate action is required to secure the site or dispose of any waste in order to protect the health or safety of persons affected by the site or its contents or to protect the environment, he may take such action prior to submission of the plan and may subsequently submit a plan detailing emergency actions taken and those actions which he will be taking in the future.

(3) The secretary shall have authority to implement the closure plan and to take all actions including erecting fences, signs, gates, levees, and monitoring devices as are reasonably necessary to secure the site and prevent unauthorized or inadvertent entry.

F.(1) The secretary, by recording the declaration of abandonment in the mortgage records of the parish where the property is located, may create a lien against property declared to be abandoned to the extent of the expenditures by the state necessary to remedy the problem or to the extent of the appraised value after said expenditures, whichever is less. The secretary may provide in the declaration that the lien is limited to certain portions of property declared to be abandoned and may provide that a lien shall not be recorded against property of a person that the department finds was in no way responsible for the spill or accident causing the damage requiring the expenditure of money from the fund. The filing of a sworn statement of the amount expended perfects the lien retroactively to the date of the recordation of the declaration.

(2) Subsequent to a declaration of abandonment, a person whose property has been declared to be abandoned and against which a lien has been created thereby may apply to the secretary or file an action in the district court to require that the clerk erase the lien from the records if the secretary or the court finds that the spill was in no way caused by any action or negligence on the part of the person who is the owner of the property subject to the lien or may file an action to have the debt reduced to the appraised value of the property.

Acts 1984, No. 674, §1; Acts 1995, No. 1160, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 1999, No. 348, §1, eff. June 16, 1999.



RS 30:2226 - Hazardous Waste Assessment Report; requirements; submission

§2226. Hazardous Waste Assessment Report; requirements; submission

A. The secretary is hereby authorized and mandated to develop a comprehensive evaluation of hazardous waste in Louisiana, and to issue such evaluation in the form of a report as provided for herein. The department shall assist the secretary in the development and ongoing update of the report.

B. Prior to January 31, 1986, the secretary shall present a report as authorized in Subsection A of this Section to the Senate Committee on Natural Resources and House Committee on Natural Resources and Environment. The report shall, at a minimum, provide the following information:

(1) An inventory of the known hazardous waste sites in Louisiana, including:

(a) The types of wastes as determined by the secretary to be present in the waste sites.

(b) An estimate of the amount of each type of waste in a waste site as may be reasonably determined by the secretary.

(c) The actual methods used to reduce, recycle, neutralize, or dispose of the various amounts of hazardous waste.

(d) An enumeration of those facilities operating under a valid permit within the state and of those facilities deemed abandoned or inactive.

(2) An assessment of Louisiana's hazardous waste disposal capacity, which at a minimum shall include:

(a) A compilation of available hazardous waste data indicative of the volume of hazardous waste generated in Louisiana heretofore.

(b) An estimate of anticipated hazardous waste generation from the date the report is to be presented to five years from that date.

(c) A determination by the secretary as to Louisiana's ability to properly manage the volume of waste generated and disposed of in Louisiana given the number and capacity of permitted facilities within the state.

(d) A recommendation by the secretary as regards the necessity to:

(i) Further reduce the generation of hazardous waste within Louisiana.

(ii) Increase the number of permitted facilities and/or increase the handling and disposal capacity of existing facilities.

(3) An assessment of the potential environmental and public health risks associated with known and presently permitted facilities, which at a minimum shall include:

(a) A separate assessment of each known hazardous waste facility to determine the enforcement history and risk potential of said facility, including any actual or threatened water, air, and land pollution.

(b) Any recommendations by the secretary to reduce the potential for environmental and public health risks.

(4) An assessment of available funding for the clean up of hazardous waste in Louisiana, including:

(a) Anticipated availability of federal, state, regional, local, or other sources of funding which might be used to clean up hazardous waste sites in Louisiana.

(b) Amount of funds generated through the imposition of fees on the regulated community, including:

(i) The percentage of expenditures by the department which have been funded by the imposition of fees on the regulated community.

(ii) Any anticipated changes in such fees imposed.

(c) An estimate of the total funds needed to clean up Louisiana's hazardous waste sites.

(d) Any action the secretary anticipates taking to insure adequate funding for the clean up of hazardous waste sites in Louisiana.

C. The secretary shall establish a five-year plan for the clean up of hazardous waste sites. Such plan shall include at a minimum:

(1) A determination by the secretary of that percentage of hazardous waste sites in Louisiana which should be immediately cleaned up and which can be cleaned up with present funding.

(2) Any recommendations by the secretary to secure additional funding as necessary to clean up any remaining sites which should be immediately addressed but for which there is inadequate funding.

(3) A timetable developed for the purpose of establishing the rate of expected clean up of the state's hazardous waste sites.

D. The secretary shall evaluate and include in his report all those grants made for theoretical and practical research and development of alternative technologies for destroying, reducing, recycling, neutralizing, and disposing of hazardous waste pursuant to R.S. 30:2011(G)(19).

E. Following the initial report required to be presented prior to January 31, 1986, the secretary shall report any updates on a semiannual basis to the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment which shall reflect any new technological or regulatory developments, anticipated fee changes, newly available funds from any source, any grants made by the secretary for research, and the effect of any of the aforementioned phenomena on the secretary's five-year plan as herein required.

F. The secretary shall make all necessary investigations and shall obtain all information from any person as necessary to carry out the requirements and purposes of this Section.

G. All reports, plans, presentations, and information provided for herein shall be public record.

H.(1) The secretary shall promulgate rules and regulations implementing a comprehensive state inactive and abandoned hazardous waste site cleanup program. Such rules and regulations shall be promulgated after public hearing thereon in accordance with the Administrative Procedure Act, R.S. 49:950 et seq. The purpose of the program shall be to identify each inactive and abandoned hazardous waste site in the state, and to implement procedures for cleanup of those sites, and to carry out a program of research, evaluation, testing, development, and demonstration of alternative or innovative technologies which may be utilized in response actions to achieve more permanent protection of human health and the environment. The department shall consider the use of innovative technologies, such as horizontally or vertically positioned high density polyethylene for preventing contamination of groundwater from migration of substances from inactive and abandoned sites.

(2) The secretary shall provide a written report to the legislature prior to March 1, 1989 which shall contain a list of all inactive and abandoned hazardous waste sites in the state, and a proposed time frame for the cleanup of each site. Each site cleanup shall be completed within the minimum time feasible. The Department of Environmental Quality shall provide an initial timetable for such cleanup proposed as provided in R.S. 30:2226(C) within six months of discovery of the site, and shall update this timetable annually until cleanup is completed.

Acts 1985, No. 361, §1; Acts 1988, No. 874, §1, eff. July 19, 1988; Acts 1990, No. 998, §1; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2003, No. 280, §1; Acts 2008, No. 580, §2.



RS 30:2241 - TAXATION OF DISPOSAL AND STORAGE

CHAPTER 11. TAXATION OF DISPOSAL AND STORAGE

OF HAZARDOUS WASTE

§2241. Definitions

A. The terms used in this Chapter shall be defined as provided in R.S. 30:2004 and R.S. 30:2173, with R.S. 30:2173 governing in any case of conflict between them, unless another definition is specifically provided or a definition is specifically modified herein.

B. For the purposes of this Chapter the following terms shall be defined as follows:

(1) "Accurate and complete manifest records" means records that conform to the requirements of the Department of Environmental Quality or its predecessors for the reporting of generation, handling, or disposing of hazardous waste in effect at the time the records were created.

(2) "Contributor's list" means that list prepared by the Department of Environmental Quality indicating known and ongoing generators and disposers of hazardous wastes.

(3) "Contribution report" is the report prepared by a generator or disposer under the provisions of this Chapter that calculates the estimate of dry weight tons of hazardous waste, for which the generator or disposer is responsible under this Chapter, disposed in such manner as to incur tax liability under this Chapter.

(4) "Dispose" means the discharge, deposit, injection, dumping, or placing of any hazardous waste into or on any land or into water so that any of the hazardous waste so disposed becomes part of the surrounding or underlying land.

(5) "Disposer" means any person who disposes or who receives for disposal the hazardous waste of a generator.

(6) "Dry weight ton" means a ton of hazardous waste excluding the weight of the water and for underground injection shall include no more than one percent of the inorganic solids contained in the hazardous waste.

(7) "Generator of hazardous waste" means any person whose act or process produces hazardous waste or whose act first causes a hazardous waste to become subject to regulation by the department.

(8) "Hazardous waste" means a substance identified and listed as a hazardous waste in the Louisiana Hazardous Waste Regulations of the Department of Environmental Quality in effect on the effective date of this Chapter; except that the term "hazardous waste" shall not include special waste as defined in this Chapter.

(9) "Special waste" means and includes the following:

(a) Spent bauxite (red mud) resulting from production of alumina.

(b) Byproduct gypsum and related wastes resulting from the production of phosphoric acid, phosphate fertilizers, and hydrofluoric acid.

(c) Coal residue (bottom ash and slag, fly ash, and flue-gas emission control waste) after use as a boiler fuel.

(d) Cement kiln dust.

(e) Industrial waste water in a NPDES treatment train when that train includes ponds, impoundments, or similar facilities.

(10) "Tax" means the amount of tax due under this Chapter, and any amount of interest due under this Chapter, unless the intention to give it a more limited meaning is disclosed by the context.

(11) "Taxpayer" means any person liable to pay any tax or file any return under this Chapter, regardless of whether such person has paid any tax or filed the required return.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2242 - Imposition

§2242. Imposition

There is hereby levied a one time tax upon the hazardous waste content, as of July 1, 1984, of land in Louisiana, as determined in this Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984. Acts 1984, No. 108, §1, eff. June 15, 1984.



RS 30:2243 - Rate

§2243. Rate

The one time tax levied in this Chapter shall be levied upon the hazardous waste content of land in Louisiana at the rate of two dollars a dry weight ton of hazardous waste content. The one time tax shall be determined and shall be due at the time and in the manner provided in this Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2244 - Tax collectible from disposers and generators

§2244. Tax collectible from disposers and generators

The one time tax levied in this Chapter shall be collectible from and shall be paid by the generators or disposers who have contributed to the hazardous waste content of land in Louisiana to the extent of their contribution to such hazardous waste content as determined in this Chapter.

Acts 1984, 1st. Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2245 - Contribution report of disposers and generators

§2245. Contribution report of disposers and generators

A. By October 1, 1984, all disposers and generators of hazardous waste in Louisiana shall determine the extent of their contribution to the hazardous waste content of land in Louisiana. That determination shall be made by the following:

(1) Adding the total dry weight tons of hazardous waste disposed or generated at the site by the disposer or generator or their predecessor at the same site for the years 1981, 1982, 1983, and the first six months of 1984 as shown on the complete and accurate manifest records of the disposer or generator and their predecessor of those years.

(2) Subtracting, at the discretion of the disposer or generator, that portion of the sum of the total dry weight tons added in R.S. 30:2245(A)(1) and (2) where the complete and accurate manifest records for those years indicate that the hazardous waste was received by the disposer or generator from another disposer or generator with an EPA Identification Number on the Existing Contributor's List to be furnished by the secretary to all disposers and generators.

(3) Subtracting, at the discretion of the disposer or generator, that portion of the sum of the total dry weight tons added in R.S. 30:2245(A)(1) and (2) where the complete and accurate manifest records for those years indicate that the hazardous waste was delivered by the disposer or generator to a disposer who did not dispose of the hazardous waste in Louisiana.

(4) Subtracting, at the discretion of the disposer or generator, that portion of the total dry weight tons added in R.S. 30:2245(A)(1) and (2) where the complete and accurate manifest records for those years indicate that hazardous waste was removed from the land.

B.(1) If a disposer or generator does not have complete and accurate manifest records for 1981, 1982, 1983, and the first six months of 1984 or any portion thereof, the secretary may allow the disposer or generator to project the total dry weight tons of hazardous waste disposed or generated at a site by the disposer or generator or their predecessors at the same site from available records if the secretary finds the following:

(a) There are good and sufficient reasons for the absence of such records.

(b) There are sufficient, accurate manifest records upon which the projection may be based.

(2) If a disposer or generator does not have complete and accurate records of manifests for 1981, 1982, 1983, and the first six months of 1984 or any portion thereof, and the secretary finds that there are not good and sufficient reasons for the absence or that there are not sufficient accurate manifest records upon which a projection may be based, the secretary shall make a projection of the dry weight tons of hazardous waste disposed or generated at the site by the disposer or generator or their predecessors using in his discretion any or all of the following:

(a) Any records of the disposer or generator or of a third party which are available to the secretary.

(b) Any records, files, documents, or studies available to the secretary.

(c) An estimate of the disposal or generation rate of a facility of a similar size for a similar period.

(d) On-site inspection and analysis including monitoring disposals or generation of hazardous waste for test periods.

(e) Any combination of the above or any method the secretary believes will be reasonably calculated to achieve an accurate estimate of the amount of hazardous waste disposed or generated at the site for 1981, 1982, 1983, and the first six months of 1984.

(3) The secretary may make any appropriate adjustments to the projections made under this Subsection B which are reasonable and necessary to make an accurate projection, including subtracting a projection of the amount of hazardous waste which has been removed from the land for the years 1981, 1982, 1983, and the first six months of 1984.

(4) If written notice of the lack of sufficient records is received from a disposer or generator by the secretary before August 1, 1984, any projection shall include a projected deduction for dry weight tons of hazardous waste received at a site by the disposer or generator or their predecessors at the same site from another disposer or generator on the Existing Contributor's List, or for any dry weight tons of hazardous waste delivered to disposers who did not dispose of the hazardous waste in Louisiana. In no case shall such a deduction be allowed or ordered if the secretary has not received the written notice provided for in this Subsection.

C. A taxpayer shall be allowed to provide to the secretary complete and accurate manifests and other appropriate records to indicate that his business declined or was economically damaged during any particular year, which information shall be considered by the secretary in determining the amount of the tax.

D. The result of the calculations in this Section shall be deemed to be the extent of the disposer's or generator's contribution to the hazardous waste content of land in Louisiana, subject to the adjustments allowed in R.S. 30:2248. The contribution report along with any work papers, listings of manifests, or other records required by the secretary, shall be filed with the secretary by October 1, 1984.

Acts 1984, 1st. Ex. Sess., No. 8, §1, eff. March 27, 1984. Acts 1984, No. 108, §1, eff. June 15, 1984.



RS 30:2246 - Failure to file contribution report timely; false reports

§2246. Failure to file contribution report timely; false reports

A. Unless an extension is granted in writing by the secretary as provided for in R.S. 30:2247, contribution reports are due from all disposers and generators for hazardous waste in Louisiana by October 1, 1984.

B. Upon the failure of a disposer or generator to file the contribution report by October 1, 1984, or upon the timely filing of an incorrect report with the circumstances indicating negligence or intentional disregard of the requirements of this Chapter or the requirements and rules and regulations of the secretary in preparing the incorrect report, the secretary shall:

(1) Make an estimate from the best sources available to the secretary of the dry weight tons of hazardous waste generated or disposed in Louisiana by the disposer or generator or their predecessors at the same site, which estimate shall be deemed to be the extent of the disposer's or generator's contribution to the hazardous waste content of the land in Louisiana; provided that no adjustments provided in R.S. 30:2248 shall be allowed to any estimate made under this Subsection.

(2) Add a penalty of twenty-five percent of the tax determined to be due under this Chapter, which penalty shall be collected and enforced by the secretary of the Department of Revenue as part of the assessment and tax debt created by this Chapter against the generator or disposer, their successors, or any persons who are directors and officers of the generator or disposer on October 1, 1984.

C. In addition to the actions described above, if the facts and circumstances indicate that the contribution report was not filed by October 1, 1984 or was grossly incorrect intentionally, the secretary shall add a penalty of fifty percent.

D. If any assessment has already been issued under this Chapter by the secretary of revenue, that assessment shall be increased by the amount of any estimate and penalty levied herein, which tax shall be due from the date levied.

E. The intentional failure to file a return or the intentional filing of a grossly incorrect report by the individual or officer submitting it shall be punishable by imprisonment at hard labor for up to one year.

Acts 1984, 1st. Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1984, No. 104, §1; Acts 1997, No. 658, §2.



RS 30:2247 - Extension of time to file Contribution Report

§2247. Extension of time to file Contribution Report

Upon timely written application therefor, the secretary may grant an extension of time in which to file the contribution report not in excess of sixty days.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2248 - Modification of contribution report

§2248. Modification of contribution report

A. If a disposer or generator has timely filed the contribution report required in R.S. 30:2245 and if he has complete and accurate records for 1981, 1982, 1983, and the first six months of 1984, the secretary may, upon the filing by the disposer or generator of a detailed request with supporting documentation on or before October 1, 1984, consider and allow modifications of the contribution reports if the disposer or generator shows, to the satisfaction of the secretary according to standards included in the rules and regulations promulgated by the secretary, that the contribution report does not accurately reflect the extent of his contribution to the hazardous waste content of land, provided that this Subsection shall not allow an adjustment to reduce a disposer's or generator's contribution because of disposal or generation by a predecessor at the same site.

B. The secretary may make any reasonable and necessary modifications or adjustments to the contribution report which will increase the contribution of hazardous waste attributable to any disposer or generator if the secretary determines that the increase will more accurately reflect the extent of the disposer's or generator's contribution to the hazardous waste content of land in Louisiana based on the disposal or generation of hazardous waste by the disposer or generator or his predecessor at the same site.

C.(1) After all adjustments provided for in this Chapter, the total amount of dry weight tons contributed by any disposer or generator to the hazardous waste content of Louisiana lands shall be reduced by the total amount of dry weight tons of hazardous wastes generated or disposed because of an order by the secretary, the secretary of the Department of Natural Resources, or a court, ordering the cleanup of any abandoned waste site where the parties held responsible for the waste at the site are bearing the cost of the cleanup.

(2) A disposer or generator liable for the tax under this Chapter may be given a credit against his tax liability for any voluntary removal of hazardous waste from a site if there is proper documentation as to the removal and the amount removed which documentation must be approved by the secretary. If the removal occurs after the tax has been paid the taxpayer may receive a refund in the amount of the credit, upon showing of the proper documentation as required by the secretary. The credit shall be calculated by deducting the total dry weight tons removed from the total dry weight tons in the contribution report upon which the tax is based.

D. Whenever there is a contest between the secretary and a disposer or generator as to whether any adjustment or modification should be allowed to a contribution report which is timely filed, there shall be a rebuttable presumption that the original contribution report provided for in R.S. 30:2245 is correct.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984. Acts 1984, No. 108, §1, eff. June 15, 1984.



RS 30:2249 - Disposition of tax

§2249. Disposition of tax

The secretary shall determine the tax imposed on each disposer or generator according to the rate set forth in R.S. 30:2243 as applied to the disposer's or generator's contribution to the dry weight tons of hazardous waste content of land as provided in each contribution report, as adjusted; except that the tax based on any estimate made or the penalty levied under R.S. 30:2246 shall be determined as provided in that Section.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2250 - Notice of determination of tax imposed

§2250. Notice of determination of tax imposed

Upon determining the tax imposed on each disposer or generator of hazardous waste in Louisiana, the secretary shall mail a written notice of such determination to each disposer or generator and to the secretary of the Department of Revenue, setting out the amount of tax imposed on the disposer or generator, the fact that the notice is being mailed to the Department of Revenue, and the fact that the amount of tax in the written notice will be due on January 1, 1985, and that the secretary of the Department of Revenue will proceed to collect the tax on that date.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.



RS 30:2251 - Payment of tax

§2251. Payment of tax

The tax determined to be due under this Chapter shall be due January 1, 1985, and payable on January 1, 1985.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984.



RS 30:2252 - Collection

§2252. Collection

Upon receipt of the written notice provided for in R.S. 30:2250 by the secretary of the Department of Revenue of the amount of tax determined to be imposed and due under this Chapter, said secretary shall proceed to collect and enforce the tax in accordance with the provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. In addition to the authority given to the secretary of the Department of Revenue, said secretary shall have any additional authority conferred by this Chapter, and shall specifically have the authority to audit and investigate all books and records of taxpayers under this Chapter and any reports and records of the Department of Environmental Quality and to impose interest and penalties as provided in that Chapter.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.



RS 30:2253 - Delinquency penalty

§2253. Delinquency penalty

Failure to pay the tax due to the secretary of the Department of Revenue on January 1, 1985, shall result in the imposition of a penalty of twenty-five percent of the tax due hereunder in addition to interest as provided by Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

Acts 1984, 1st Ex. Sess., No. 8, §1, eff. March 27, 1984; Acts 1997, No. 658, §2.



RS 30:2271 - LIABILITY FOR HAZARDOUS

CHAPTER 12. LIABILITY FOR HAZARDOUS

SUBSTANCE REMEDIAL ACTION

PART I. GENERAL PROVISIONS

§2271. Findings and purpose

A. The legislature hereby finds and declares the following:

(1) Hazardous chemicals and substances have been disposed of in Louisiana for many years in a manner that, although possibly legal at the time, was careless and inappropriate and created conditions which are extremely dangerous and may cause long-term health and environmental problems for the people of this state.

(2) Hazardous substances are produced and transported on a regular basis around this state and there have been numerous recent discharges resulting from accidents which have caused extensive damage to the citizens of the state and have caused the state to expend large sums to respond to these incidents.

(3) Those persons generating these substances knew or were in a position to know of the hazardous and dangerous nature of the substances which they were producing and knew or should have known that improper disposal could have long-term health risks and could cause irreversible environmental damage.

(4) The state cannot and should not bear the costs associated with a private profit making venture.

B. The purpose of this Chapter is to encourage prompt notification to the department of any hazardous substance discharge or disposal, to identify locations at which a discharge or disposal of a hazardous substance may have occurred at any time in the past, to provide a mechanism to the department to insure that the costs of remedial actions are borne by those who contributed to the discharge or disposal, and to allow the department to respond as quickly as possible to hazardous substance discharges while retaining the right to institute legal actions against those responsible for remedial costs.

Acts 1984, No. 791, §1; Acts 1995, No. 1092, §2, eff. July 1, 1996.



RS 30:2272 - Definitions

§2272. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Bona fide prospective purchaser" shall have the meaning ascribed to such term in 42 U.S.C. 9601(40).

(2)(a) "Contractual relationship" includes but is not limited to land contracts, deeds, easements, leases, or other instruments transferring title or possession, unless the real property on which the facility concerned is located was acquired by the defendant after the disposal or placement of the hazardous substance on, in, or at the facility, and one or more of the circumstances described in Item (i), (ii), or (iii) is also established by the defendant by a preponderance of the evidence:

(i) At the time the defendant acquired the facility, the defendant did not know and had no reason to know that any hazardous substance which is the subject of the release or threatened release was disposed of on, in, or at the facility.

(ii) The defendant is a government entity which acquired the facility by escheat, or through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation.

(iii) The defendant acquired the facility by inheritance or bequest.

(iv) In addition to establishing one or more of the circumstances described in Item (i), (ii), or (iii) of this Subparagraph, the defendant must establish that the defendant has satisfied the requirements of R.S. 30:2277(3)(a) and (b), provides full cooperation, assistance, and facility access to the persons that are authorized to conduct response actions at the facility, including the cooperation and access necessary for the installation, integrity, operation, and maintenance of any complete or partial response action at the facility, is in compliance with any land use restrictions established or relied on in connection with the response action at a facility, and does not impede the effectiveness or integrity of any institutional control employed at the facility in connection with a response action.

(b) To establish that the defendant had no reason to know of the matter described in Item (a)(i) of this Paragraph, the defendant must demonstrate to a court that on or before the date on which the defendant acquired the facility, the defendant carried out all appropriate inquiries into the previous ownership and uses of the facility in accordance with generally accepted good commercial and customary standards and practices; and the defendant took reasonable steps to stop any continuing release; prevent any threatened future release; and prevent or limit any human, environmental, or natural resource exposure to any previously released hazardous substance. For purposes of satisfying the requirement to carry out all appropriate inquiries, the standards, practices, criteria, and site inspection and title search responsibilities otherwise applicable to a defendant under 42 U.S.C. 9601(35)(B) shall apply.

(c) Nothing in this Paragraph shall diminish the liability of any previous owner or operator of such facility who would otherwise be liable under this Chapter. Notwithstanding the provision of this Paragraph, if the defendant obtained actual knowledge of the release or threatened release of a hazardous substance at such facility when the defendant owned the real property and then subsequently transferred ownership of the property to another person without disclosing such knowledge, such defendant shall be treated as liable under this Chapter, and no defense under R.S. 30:2277 shall be available to such defendant.

(d) Nothing in this Paragraph shall affect the liability under this Chapter of a defendant who, by any act or omission, caused or contributed to the release or threatened release of a hazardous substance which is the subject of the action relating to the facility.

(3) "Discharge" means discharge as defined in R.S. 30:2004.

(4) "Disposal" means disposal as defined in R.S. 30:2173.

(5) "Facility" means facility as defined in R.S. 30:2004.

(6)(a) "Hazardous substance" means any gaseous, liquid, or solid material which because of its quantity, concentration, or physical, chemical, or biological composition when released into the environment poses a substantial present or potential hazard to human health, the environment, or property, and which material is identified or designated as being hazardous by rules and regulations adopted and promulgated by the secretaries of the Department of Environmental Quality or of the Department of Public Safety and Corrections, regardless of whether it is intended for use, reuse, or is to be discarded.

(b) The secretary, in finding that a material is hazardous, shall consider the following factors with respect to each material:

(i) Actual or relative potential for harm to human health, the environment, or property.

(ii) Scientific evidence of its potential for harm based upon quantity, concentration, or chemical or biological composition.

(iii) State of current scientific knowledge regarding the material.

(iv) Its history and current pattern of harm.

(v) Actual or potential volatility when combined with other common substances likely to be encountered when disposed of, stored, or transported.

(vi) Actual or relative potential for harm to human health if allowed to escape its containment.

(c) The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under this Subsection, and the term does not include natural gas, natural gas liquids, liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas).

(7) "Hazardous waste" means hazardous waste as defined in R.S. 30:2173.

(8) "Nonparticipating party" means a person who refuses to comply with the demand of the secretary, or fails to respond to the demand, or against whom a suit has been filed by the secretary.

(9) "Owner or operator" means any person owning or operating a facility.

(10) "Participating party" means a person who undertakes remedial action after receiving a demand from the secretary in compliance with the demand and as approved by the secretary.

(11) "Pollution source" means pollution source as defined in R.S. 30:2004 and R.S. 30:2173.

(12)(a) "Remedial cost" means after the discharge or disposal of a hazardous substance the cost of:

(i) Removing, confining, or storing any hazardous substance; constructing barriers, securing the site, encapsulating in clay or other impermeable material;

(ii) Cleaning up a contamination, recycling, or reuse of a hazardous substance;

(iii) Diversion, destruction, or segregation of reactive or other wastes;

(iv) Dredging or excavating a site;

(v) Repairing or replacing leaking containers;

(vi) Collection of leachate and runoff;

(vii) Onsite treatment or incineration of a substance;

(viii) Provision of alternative water supplies;

(ix) Monitoring, testing, or analyzing;

(x) Employing legal, engineering, chemical, biological, architectural, or other professional consultants or personnel;

(xi) Investigation, initiation, or prosecution of lawsuits to final judgment;

(xii) Transporting and disposing of waste from the site; or

(xiii) Any other action the secretary deems necessary to restore the site or remove the hazardous substance.

(b) Remedial costs as used herein shall include only such costs as are reasonable after consideration of the cost effectiveness of such action, the extent of remediation, and alternative methods of treatment or disposal.

Acts 1984, No. 791, §1; Acts 1988, No. 624, §1; Acts 2003, No. 1127, §1, eff. July 2, 2003.



RS 30:2272.1 - Minimum remediation standards

§2272.1. Minimum remediation standards

A.(1) The Department of Environmental Quality shall adopt minimum remediation standards for soil, groundwater, and surface water quality necessary for the remediation of contamination of immovable property. The standards shall be developed with input at all major points from an advisory group or task force appointed by the governor, balanced for thoroughness and fairness, composed of representatives of industry, business, state and local agencies with related jurisdiction, universities, environmental organizations, and other citizens. The remediation standards shall be developed to ensure that the potential for harm to public health and safety and to the environment is minimized to acceptable levels, taking into consideration the location, the surroundings, the intended use of the property, the potential exposure to the discharge, and the surrounding ambient conditions, whether naturally occurring or man-made. The standards shall be adopted as a rule in accordance with the Administrative Procedure Act.

(2) Until the minimum remediation standards for the protection of public health and safety as described herein are adopted, the department shall not approve any voluntary remedial action plan under Part II of this Chapter.

B. In developing minimum remediation standards the department shall:

(1) Base the standards on generally accepted and peer reviewed scientific evidence or methodologies to the extent practical.

(2) Base the standards upon reasonable assumptions of exposure scenarios as to amounts of contaminants to which humans or other receptors will be exposed, when and where those exposures will occur, and the amount of that exposure.

(3) Avoid the use of redundant conservative assumptions. The department shall avoid to the maximum extent reasonable the use of redundant conservative assumptions by the use of parameters that provide an adequate margin of safety and which avoid the use of unrealistic conservative exposure parameters and which guidelines make use of the guidance and regulations for exposure assessment developed by the United States Environmental Protection Agency pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. 9601 et seq. and other statutory authorities as applicable.

(4) Where feasible, establish the remediation standards as numeric or narrative standards setting forth acceptable levels or concentrations for particular contaminants.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2273 - Persons who must comply with requirements of this Chapter

§2273. Persons who must comply with requirements of this Chapter

The following persons or entities must comply with and are subject to the provisions of this Chapter:

(1) The owner, operator, or lessee of any pollution source or facility.

(2) Any person who has directly transported or directly contracted for the transportation of a hazardous substance or hazardous waste to a pollution source or facility.

(3) Any person who generated a hazardous waste which was eventually transported, stored, disposed of or discharged at a pollution source or facility.

(4) Any other person who disposed of or discharged a hazardous substance at a pollution source or facility.

Acts 1984, No. 791, §1; Acts 1990, No. 681, §1, eff. July 20, 1990; Acts 1991, No. 773, §1.



RS 30:2274 - Notification and demand of secretary

§2274. Notification and demand of secretary

A. After the secretary has determined that a discharge or disposal has occurred which may present an imminent and substantial endangerment to health or the environment, he shall attempt to notify each person known to have disposed of, transported to, or allowed the discharge or disposal at a pollution source or facility that they are to provide him with all information on hazardous substances disposed of or discharged at the site including:

(1) The types of substances and their chemical name or makeup if known.

(2) The volumes of such substances disposed of or discharged.

(3) The locations of disposal or discharge of any known pollution source or facility.

(4) Dates of disposal and amounts on each date.

(5) Person providing transportation of hazardous substances.

(6) Name of owner or operator at the site at the time of disposal or discharge.

B. Any person who willfully fails to provide the information to the secretary as required by this Section shall be liable for a penalty of up to twenty-five thousand dollars for each day that the required information is not received after the date on which it is due and shall not be allowed to avail himself of the defenses provided in R.S. 30:2277.

C. The secretary shall promulgate rules and regulations no later than January 1, 1989, for requiring from all persons who have or may have generated, transported, disposed of or discharged, or contracted for the transportation, disposal, or discharge of a hazardous substance which was discharged or disposed of at any pollution source or facility the types of information in accordance with Subsection A of this Section and any other such information as the secretary deems necessary. The secretary is authorized to do a general survey of all generators of hazardous waste in the state with regard to their past or present methods of disposal of hazardous wastes in accordance with Subsection A of this Section.

D. Notwithstanding the provisions of Subsection A of this Section, if the secretary, pursuant to his investigation, determines that it is not feasible for him to notify every potentially responsible person at the site of a pollution source or facility, he may limit his notice to those persons he deems most responsible based on the volume of hazardous substances disposed of or discharged, the toxicity of substances disposed of or discharged, failure to exercise due diligence in the handling, maintenance, or disposal at the site, knowledge of the risk associated with the discharge or disposal at the site, and other such criteria as the secretary may deem necessary.

Acts 1984, No. 791, §1; Acts 1988, No. 624, §1; Acts 1988, No. 965, §1, eff. July 27, 1988.



RS 30:2275 - Demand by secretary; remedial action

§2275. Demand by secretary; remedial action

A. When the secretary determines that a discharge or disposal of a hazardous substance has occurred or is about to occur which may present an imminent and substantial endangerment to health or the environment, he shall make a written demand on every owner, generator, transporter, disposer, operator, or other responsible person who has participated in the disposal or discharge of a hazardous substance at the site to undertake remedial actions at the site in accordance with a plan approved by the secretary or pay to the secretary the cost of the remedial action to be taken by the secretary.

B. The order for remedial action shall prescribe a reasonable time for reply. If, after the time limit provided in the written demand, the secretary has received no reply or has received a refusal to comply with the demand, he shall institute a suit in the district court of proper venue demanding that the defendants bear the remedial costs at the site or asking the court to issue an order that the site be closed or any other order necessary to abate, contain, or remove the hazard.

C. If a person fails to respond to a demand to undertake remedial action, the secretary may take all actions authorized by this Subtitle prior to filing suit for recovery.

D. Notwithstanding the provisions of Subsection A of this Section, if the secretary, pursuant to his investigation, determines that it is not feasible for him to make demand on every potentially responsible person at the site of a pollution source or facility, he may limit his demand to those persons he deems most responsible based on the volume of hazardous substances disposed of or discharged, the toxicity of substances disposed of or discharged, failure to exercise due diligence in the handling, maintenance, or disposal at the site, knowledge of the risk associated with the discharge or disposal at the site, and other such criteria as the secretary may deem necessary.

E. Notwithstanding any other provision of law in this Subtitle, in any order pursuant to this Section requiring an owner, operator, or responsible person to test, monitor, and analyze to ascertain the nature and extent of any pollution source or requiring any owner, operator, or responsible person to contain, abate, or clean up the site, the secretary may waive any permits which might otherwise be required under this Subtitle. No such waiver shall be deemed to authorize any discharge or emission which would endanger the environment or public health.

Acts 1984, No. 791, §1; Acts 1986, No. 306, §1, eff. June 30, 1986; Acts 1988, No. 253, §1, eff. July 6, 1988; Acts 1988, No. 624, §1.



RS 30:2276 - Finding of liability by the court

§2276. Finding of liability by the court

A. The court shall find the defendant liable to the state for the costs of remedial action taken because of an actual or potential discharge or disposal which may present an imminent and substantial endangerment to health or the environment at a pollution source or facility, if the court finds that the defendant performed any of the following:

(1) Was a generator who generated a hazardous substance which was disposed of or discharged at the pollution source or facility.

(2) Was a transporter who transported a hazardous substance which was disposed of or discharged at the pollution source or facility.

(3) Was a disposer who disposed of or discharged a hazardous substance or hazardous waste at the pollution source or facility.

(4) Contracted with a person for transportation or disposal at the pollution source or facility.

(5) Is or was the owner or operator of the pollution source or facility subsequent to the disposal of hazardous waste.

B. The court does not have to find that the defendant was negligent, knew that the hazardous substance was being improperly disposed of, or that the activity was illegal at the time of disposal.

C. The defendant shall be responsible for his proportionate contribution to the remedial costs as defined in this Chapter.

D. The liability of the defendants shall be limited to those costs which can be calculated by the court upon presentation of evidence.

E. After an administrative determination of the cleanup cost, legal interest shall run on such amount. In addition thereto the court shall hold a nonparticipating party liable for a penalty of three times that party's share of the remedial cost if the court determines that the failure of the nonparticipating party to respond to the administrative determination or court proceeding was without sufficient cause. Nothing in this Section shall be construed to relieve the imposition of solidary liability otherwise provided for in this Chapter. The court may order any penalties provided by this Subtitle or as provided in this Chapter.

F. All persons who have generated a hazardous substance disposed of at the site, transported a hazardous substance to the pollution source or facility, contracted to have a hazardous substance transported to the pollution source or facility, or disposed of a hazardous substance at the pollution source or facility shall be presumed to be liable in solido by the court for the cleanup of the site unless a party shows by a preponderance of the evidence that the costs of remediation should be apportioned and there is a reasonable basis for determining the amount of the contribution of each party to the discharge or disposal, however, any party shall have the right to establish his proportionate contribution to the site and his liability shall be limited to his degree of contribution.

G.(1) In furtherance of the purpose of R.S. 30:2275, those participating parties who, after an initial demand is made by the secretary under R.S. 30:2275, agree to clean up the pollution source or facility may, without the institution of a suit by the secretary under R.S. 30:2275, sue and recover from any other nonparticipating party who shall be liable for twice their portion of the remedial costs. The plan for remedial action of the pollution source or facility shall be subject to approval by the secretary upon request by the participating parties. The secretary shall act as expeditiously as possible in approving the plan proposed by the participating parties. Prior to any suit by a participating party for recovery of their portion of the remedial costs, the participating party shall make a written demand on any nonparticipating party they intend to sue requesting payment of that portion the nonparticipating party would be liable for if he participated.

(2) In the event the United States Environmental Protection Agency is the lead governmental agency with regard to a remedial action at a pollution source or facility containing a hazardous substance as defined by R.S. 30:2272(4), and an initial demand for remediation is made to a party, then if said party agrees to clean up the pollution source or facility he may, without the institution of a suit by the secretary or the United States Environmental Protection Agency, sue and recover from any other responsible party who has received a demand but refused to participate, which responsible party shall be liable for twice their portion of the remedial costs. Prior to any suit by a party who has agreed to participate in the remedial action for recovery of their portion of the remedial costs, said party shall make a written demand on any responsible party, who has refused to participate, that they intend to sue requesting payment of that portion of the remedial costs that the party would be liable for if he had participated.

(3) In furtherance of the purpose of this Chapter, a person who has incurred remedial costs in responding to a discharge or disposal of a substance covered by this Chapter, without the need for an initial demand by the secretary, may sue and recover such remedial costs as defined in R.S. 30:2272(9) from any person found by a court to have performed any of the activities listed in Subsection A if the plan for remedial action was approved by the secretary in advance or, if an emergency, the secretary was notified without unreasonable delay and the secretary accepts the plan thereafter. An action by a person other than the secretary shall not be barred by the failure of the secretary to demand participation in the remediation. Such action shall be barred if the plaintiff does not make written demand on the defendant by certified mail, return receipt requested, at least sixty days prior to initiation of suit based on the cause of action provided in this Subsection.

H.(1) No action shall be commenced under this Chapter unless it is commenced within ten years from the date of the discovery of the disposal or discharge for which remedial action must be undertaken or three years from the date the secretary issues an order requiring remedial action to be undertaken, whichever comes later.

(2) Notwithstanding any other provision of the law to the contrary, however, any action arising under this Chapter which is not prescribed on September 1, 1991, may be commenced within ten years from September 1, 1991.

I. Nothing in this Chapter shall bar a cause of action that an owner or operator or any other person subject to liability under this Section or a guarantor has or would have by reason of indemnification, subrogation, or otherwise against any person.

Acts 1984, No. 791, §1; Acts 1986, No. 306, §1, eff. June 30, 1986; Acts 1988, No. 624, §1; Acts 1990, No. 1020, §1; Acts 1991, No. 249, §1, eff. Sept. 1, 1991; Acts 1993, No. 986, §1, eff. June 25, 1993.



RS 30:2277 - Defenses

§2277. Defenses

Any of the following shall be a defense to an action prosecuted by the state under the provisions of this Chapter:

(1) The discharge or disposal was caused by an act of God.

(2) The discharge or disposal was caused by an act of war.

(3) The discharge or disposal was caused by an act or omission of a third person other than an employee or agent of the defendant or one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant, except where the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier by rail, and if the defendant establishes that he:

(a) Exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of such substance, in light of all relevant facts and circumstances.

(b) Took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions.

(4) The owner or operator of the pollution source or facility acquired ownership or control of such property through a giving in payment or through a foreclosure proceeding of a security interest held by the person on that property or holds legal title to or otherwise manages any such property for purposes of administering an estate or trust of which such property is a part, except where such owner or operator:

(a) Has caused a discharge or disposed of a hazardous substance covered by this Chapter; or

(b) Knows at the time the security interest is perfected that the property contains a hazardous substance covered by this Chapter.

(5) The potential liability for a release or threatened release is based solely on a bona fide prospective purchaser's being considered to be an owner or operator of a facility, as long as the bona fide prospective purchaser does not impede the performance of a response action or natural resource restoration. However, the relevant property may be otherwise subject to a lien pursuant to R.S. 30:2281 or 2225(F).

Acts 1984, No. 791, §1; Acts 1991, No. 773, §1; Acts 2003, No. 1127, §1, eff. July 2, 2003.



RS 30:2278 - Indemnification agreements

§2278. Indemnification agreements

No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from the owner or operator of any facility or from any person who may be liable for a discharge or disposal to any other person the liability imposed under this Chapter. Nothing in this Chapter shall bar any agreement to insure a party to such agreement for any liability under this Section.

Acts 1984, No. 791, §1.



RS 30:2279 - Other laws

§2279. Other laws

The provisions of this Chapter shall apply to all persons defined herein regardless of whether or not that person is liable for payment of any taxes, cleanup costs, or other costs under any federal statute or enactment which purports to require a party to clean up a hazardous waste site including the Comprehensive Environmental Response, Compensation, and Liability Act.

Acts 1984, No. 791, §1.



RS 30:2280 - Rules and regulations

§2280. Rules and regulations

The secretary shall implement the provisions of this Chapter through appropriate rules and regulations including a general requirement providing an opportunity for a public meeting and if requested a public comment period of no more than sixty days duration prior to the approval of a plan for remedial investigation and selection of a remedy, and a requirement as to the records which must be kept and disclosed to the department and the intervals and times at which additional notifications regarding continuous or regular disposal must be made.

Acts 1984, No. 791, §1; Acts 1991, No. 224, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2281 - Privilege; cost of remediation

§2281. Privilege; cost of remediation

Consistent with the findings of R.S. 30:2271, the legislature hereby finds that it is in the best interest of this state and a part of the exercise of its police powers that this state have a lien or privilege against immovable property for the recovery of remedial cost incurred in discharging its responsibility pursuant to this Chapter. Following the expenditure of funds by the state of Louisiana through the department, such lien or privilege may be perfected against such property by filing a notice of lien containing the name of the current record owner and the legal description of the immovable property in the mortgage records of the parish in which the immovable property is located. Except as provided below, the lien of the state of Louisiana through the Department of Environmental Quality shall have priority in rank over all other privileges, liens, encumbrances, or other security interests affecting the property. As to all privileges, liens, encumbrances, or other security interests affecting the property that are filed or otherwise perfected before the filing of the notice of lien of the state authorized by this Section, such prior recorded security interests shall have priority over the state lien but only to the extent of the fair market value that the property had prior to remedial action by the state, and prior recorded security interests shall be subordinate to the state lien for any amount in excess of such pre-remediation fair market value.

Acts 1990, No. 681, §1, eff. July 20, 1990; Acts 1991, No. 773, §1; Acts 2001, No. 1047, §1.

{{NOTE: SEE ACTS 1990, NO. 681, §2.}}



RS 30:2282 - Capitol lakes

§2282. Capitol lakes

A. The legislature recognizes that the lakes, which may be* located in the state capital city adjacent to the capitol building and the governor's mansion, are classified as an inactive and abandoned hazardous waste site by the Department of Environmental Quality. The legislature finds and declares that it is inappropriate for such a waste site to be located at the center of state government and that it is desirable to have the lakes cleaned up and made into an attractive area where families can engage in recreational activities. Further, the legislature finds that allowing the sediments in the lakes to remain contaminated with hazardous waste will make it prohibitive to perform any works in the lakes such as dredging for drainage purposes and adding enhancements such as fishing piers. The legislature declares that the cleanup and removal of the contaminants in the sediments in the lakes is a priority of the state and that the Department of Environmental Quality should move expeditiously to require the cleanup to commence immediately.

B. Any remediation agreement, order, or judgment by any authority to clean up or remediate any lakes that are classified as hazardous waste sites and are located in the state capital city adjacent to the governor's mansion or the grounds of the state capitol building, hereinafter referred to as "the lakes", shall provide for the cleanup or remediation of the hazardous substances in the sediments of the lakes to the extent that human health and the environment is protected, taking into consideration all reasonably anticipated future uses of the lakes, including but not limited to dredging and recreational use.

C. Not later than January 1, 1998, the department shall complete phase 1 remedial investigation to characterize the water and sediment depths and aquatic species and identify and delineate the contaminate concentrations in the sediment and the selected biota. The department shall negotiate with any and all parties that are responsible pursuant to this Subtitle to conduct further remedial action as appropriate or to pay the costs of any remedial action to be taken by the department. Should the department not enter into an agreement with any responsible party to conduct further remedial action, if required, it shall institute such legal proceedings authorized pursuant to this Subtitle by June 1, 1999, to require the responsible parties to bear the remedial costs incurred or to be incurred by the department. Nothing herein shall be construed to limit or restrict any remedy or cause of action the department may have against any person.

D. Each month the department shall deliver a status report of the activities of the department regarding actions related to the remediation of the lakes to the office of the governor, the House and Senate environment committees, the speaker of the House, the president of the Senate, and to the senator and representative in whose district the lakes lie.

Acts 1997, No. 1337, §1, eff. July 15, 1997.

*As appears in enrolled bill.



RS 30:2283 - Reporting requirements

§2283. Reporting requirements

A. Whenever any owner, operator, or responsible person of any site obtains information that indicates hazardous waste, hazardous waste constituents, or hazardous substances as defined in R.S. 30:2272 are leaching, spilling, discharging, or otherwise moving in, into, within, or on any land, subsurface strata, water, or air, such person shall report this information to the department in accordance with regulations to be adopted. This reporting requirement shall apply to leaching, spilling, discharging, or moving of hazardous waste or hazardous waste constituents occurring hereafter although the hazardous waste or hazardous waste constituents were heretofore present at the site, and shall also apply to hazardous substances.

B. When any incident giving rise to an obligation to report to the department has previously been reported pursuant to other provisions of law, there is no duty by any additional persons to report such incident pursuant to this Section.

Acts 1999, No. 383, §1, eff. June 16, 1999.



RS 30:2285 - Findings and purpose

PART II. VOLUNTARY INVESTIGATION AND

REMEDIAL ACTION

§2285. Findings and purpose

A. The legislature hereby finds that there are numerous former commercial and industrial sites that are contaminated with hazardous pollutants and that these sites are idle and unproductive because they have not been remediated. It is found that the owners of land with hazardous waste sites are reluctant to initiate or be involved in the remediation of these sites because of their potential present and future liability. Further, it is found that many such sites would be remediated and returned to productive use if those landowners who voluntarily clean up such sites were granted certain limitations on their liability as a result of such remediation activities.

B. It is the purpose of this Part to implement the policy of Article IX, Section 1 of the Constitution of Louisiana to protect, conserve, and replenish the environment by affording limitations of liability for the voluntary cleanup of contaminated sites.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2285.1 - Voluntary remedial actions; liability exemption

§2285.1. Voluntary remedial actions; liability exemption

A.(1) Subject to the provisions of this Part, any person who is not otherwise a responsible person under Part I of this Chapter shall not be liable under Part I for the discharge or disposal or threatened discharge or disposal of the hazardous substance or waste if the person undertakes and completes a remedial action to remove or remedy discharges or disposals and threatened discharges or disposals of hazardous substances and wastes at an identified area of immovable property in accordance with a voluntary remedial action plan approved in advance by the secretary following public notice and the opportunity for a public hearing in the affected community to inform the residents about the plan. The public notice shall appear in the local newspaper of general circulation in the parish where the property is located. The notice shall be at least four by six inches in size.

(2) In addition, persons owning immovable property contiguous to the property subject to the voluntary remedial action plan shall receive notice of the plan prior to approval by the secretary, by means of certified mail to the person or persons listed as the owner on the assessor's rolls for the parish in which the property is located and as of the date that the remediation plan is submitted.

B. The exemption from liability provided under this Section also applies to discharges or disposals or threatened discharges or disposals of hazardous substances and hazardous wastes at the identified property that are not required to be removed or remedied by the approved voluntary remedial action plan if the requirements of R.S. 30:2286 are met.

C. No provision of this Part shall exempt any person who undertakes or completes a voluntary remedial action plan from any liability which he would otherwise have under any federal rule or regulation.

D. Nothing in this Part shall affect the liability of any person with respect to damage caused to third parties.

Acts 1995, No. 1092, §1, eff. July 1, 1996; Acts 1999, No. 352, §1, eff. June 16, 1999.



RS 30:2285.2 - Responsible landowner

§2285.2. Responsible landowner

A "responsible person" or "responsible landowner" is a person who is responsible under the provisions of this Chapter for the discharge or disposal or the threatened discharge or disposal of a hazardous substance or hazardous waste on or in immovable property. However, an owner of immovable property or a person who has an interest therein is not a responsible person for the purposes of this Part only, unless that person:

(1) Was engaged in the business of generating, transporting, storing, treating, or disposing of a hazardous substance or hazardous waste on or in the property, or knowingly permitted others to engage in such a business on the property;

(2) Knowingly permitted any person to make regular use of the property for disposal of waste;

(3) Knowingly permitted any person to use the property for disposal of a hazardous substance;

(4) Knew or reasonably should have known that a hazardous substance was located in or on the property at the time right, title, or interest in the property was first acquired by the person and engaged in conduct associating that person with the discharge or disposal; or

(5) Took action which significantly contributed to the discharge or disposal after that person knew or reasonably should have known that a hazardous substance was located in or on the property.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2286 - Partial remedial action plans

§2286. Partial remedial action plans

A. The secretary may approve a voluntary remedial action plan submitted under this Part that does not require removal or remedy of all discharges or disposals and threatened discharges or disposals of hazardous substances and hazardous wastes at an identified area of immovable property if the secretary determines that all of the following criteria have been met:

(1) If reuse or development of the property is proposed, the voluntary remedial action plan provides for all remedial actions necessary to allow for the proposed reuse or development of the immovable property in a manner that does not pose a significant threat to public health, safety, and welfare and the environment.

(2) The remedial actions and the activities associated with any reuse or development proposed for the property will not aggravate or contribute to discharges or disposals or threatened discharges or disposals that are not required to be removed or remedied under the voluntary remedial action plan, and will not interfere with or substantially increase the cost of future remedial actions to address the remaining discharges or disposals or threatened discharges or disposals.

(3) The owner of the property agrees to cooperate with the secretary or other persons acting at the direction of the secretary in taking remedial actions necessary to investigate or address remaining discharges or disposals or threatened discharges or disposals, and to avoid any action that interferes with the remedial actions.

B. Under Paragraph A(3) of this Section, an owner shall be required to agree to any or all of the following terms necessary to carry out remedial actions to address remaining discharges or disposals or threatened discharges or disposals:

(1) To provide access to the property to the secretary and the secretary's authorized representatives.

(2) To allow the secretary, or persons acting at the direction of the secretary, to undertake activities at the property including placement of borings, wells, equipment, and structures on the property.

(3) To grant rights-of-way, servitudes, or other interests in the property to the agency for any of the purposes provided in Paragraph (1) or (2) of this Subsection.

C. An agreement under Paragraph A(3) of this Section shall be binding upon the successors and assigns of the owner. The owner shall record the agreement, or a memorandum approved by the secretary that summarizes the agreement, with the clerk of court of the parish where the property is located.

D.(1) The owners of land subject to a partial remediation pursuant to this Section shall impose use restrictions on the future use of the property as may be determined by the secretary to be necessary to prevent a significant threat to public health, safety, and welfare and to the environment. No land may be partially remediated under this Section unless such restrictions are imposed and recorded as provided herein.

(2) The secretary shall determine the use restrictions required by this Subsection and may conduct public hearings for the purpose of determining the reasonableness and appropriateness of such restrictions in the parish where the land is located. The use restrictions or a notice thereof shall be recorded with the clerk of court in the official records of each parish in which the land is located. The use restrictions may not be modified or cancelled or removed from the official records unless so authorized by the secretary.

(3) The secretary shall not authorize such modification, cancellation, or removal unless the land is further remediated to remove or remedy the remaining discharges or disposals and the remaining threatened discharges or disposals of hazardous substances and wastes in accordance with the requirements of the secretary. In order to determine whether to authorize such modification, cancellation, or removal, the secretary shall conduct at least one public hearing in the parish in which the property is located at least thirty and not more than sixty days prior to making the determination.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2286.1 - Submission and approval of voluntary remedial action plans

§2286.1. Submission and approval of voluntary remedial action plans

A. Remedial Investigation Work Plan

(1) A person shall submit a plan for voluntary remedial investigation. The voluntary remedial investigation plan shall include a work plan that shall conform to the site investigation requirements of the department's Risk Evaluation/Corrective Action Program (RECAP) established pursuant to R.S. 30:2272.1, and such other requirements as established by rule. Any site investigation must be performed pursuant to a work plan reviewed and approved by the department.

(2) Within ninety days of receipt of the remedial investigation work plan, the department shall review the plan and either approve such plan or provide written notices of deficiencies in the investigation work plan.

(3) The secretary may waive the requirements for a separate remedial investigation work plan if the applicant incorporates a satisfactory investigative report with the voluntary remedial action plan submitted pursuant to department regulations.

B. In order to receive immunity from liability pursuant to R.S. 30:2285.1, after approval of the voluntary investigation report by the department, unless waived by the secretary pursuant to Paragraph (3) of Subsection A of this Section, an applicant shall submit a voluntary remedial action plan for approval by the secretary. The voluntary remedial action plan shall include an investigative report that describes the methods and results of the investigation of the discharges or disposals and threatened discharges or disposals at the identified area of immovable property. The secretary shall not approve the voluntary remedial action plan unless the secretary determines in writing that the nature and extent of the discharges or disposals and threatened discharges or disposals at the identified area of immovable property have been adequately identified and evaluated in the investigative report.

C. Remedial actions required in a voluntary remedial action plan under this Part shall meet the same standards for protection of public health, safety, and welfare and the environment that apply to remedial actions taken pursuant to Part I of this Chapter.

D. When the secretary approves a voluntary remedial action plan, the secretary may include in the approval an acknowledgment that, upon certification of completion of the remedial actions, the person submitting the plan will receive the exemption from liability provided under this Part.

Acts 1995, No. 1092, §1, eff. July 1, 1996; Acts 2006, No. 645, §1.



RS 30:2287 - Performance liability

§2287. Performance liability

Persons specified in R.S. 30:2288 or R.S. 30:2288.1(C) shall not be liable for aggravating or contributing to any discharge or disposal or threatened discharge or disposal identified in an approved voluntary remedial action plan for the purpose of R.S. 30:2289(1) as a result of their performance of the remedial actions required in accordance with the plan and the direction of the secretary. Nothing in this Part relieves a person of any liability for failure to perform the work required by the voluntary remedial action plan in a workman-like manner and in accordance with generally accepted standards of performance and operation applicable to such remedial work.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2287.1 - Certification of completion

§2287.1. Certification of completion

A. Remedial actions taken under an approved voluntary remedial action plan are not completed until the secretary certifies completion in writing.

B. Certification of completion of remedial actions taken under a voluntary remedial action plan that does not require removal or remedy of all discharges or disposals and threatened discharges or disposals is subject to compliance by the owner, and the owner's successors and assigns, with the terms of the agreement and the use restrictions established under R.S. 30:2286.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2288 - Persons exempt from liability

§2288. Persons exempt from liability

A. In addition to the person who undertakes and completes remedial actions, and subject to the provisions of R.S. 30:2289, the exemption from liability provided by this Part applies to the following persons when the secretary issues the certificate of completion of remedial actions:

(1) The owner of the identified property, if the owner is not responsible for any discharge or disposal or threatened discharge or disposal identified in the approved voluntary remedial action plan.

(2) A person who acquires or develops the identified property.

(3) A successor or assign of any person to whom the liability exemption applies.

B. Any person who provides financing for the implementation of a remedial action plan or for the development of the identified immovable property in accordance with the applicable use restrictions after completion and acceptance of said plan, shall not be liable for any damages, costs, or penalties under this Chapter unless such person is considered to be a responsible person under the provisions of Part I of this Chapter.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2288.1 - Voluntary remedial actions by responsible persons

§2288.1. Voluntary remedial actions by responsible persons

A. Notwithstanding R.S. 30:2286.1(A), a responsible person who undertakes and completes an approved remedial action plan shall be exempt from liability under Part I of this Chapter if the remedial actions are undertaken and completed in accordance with this Section.

B. The remedial actions shall be undertaken and completed in accordance with a voluntary remedial action plan approved as provided in R.S. 30:2286.1. Notwithstanding R.S. 30:2286, a voluntary remedial action plan submitted by a responsible person shall require the remedy or removal of all discharges or disposals and threatened discharges or disposals at the identified area of immovable property. The identified area of immovable property must correspond to the boundaries of a parcel that is either separately platted or is the entire parcel.

C. Subject to the provisions of R.S. 30:2289, when the secretary issues a certificate of completion for remedial actions completed at an identified area of immovable property in accordance with this Section, the exemption from liability under this Part applies to:

(1) A person who acquires the identified immovable property after approval of the voluntary remedial action plan.

(2) A successor or assign of a person to whom the liability exemption applies under this Subsection.

D. Any person who provides financing for the implementation of a remedial action plan or for the development of the identified immovable property in accordance with the applicable use restrictions after completion and acceptance of said plan, shall not be liable for any damages, costs, or penalties under this Chapter unless such person is considered to be a responsible person under the provisions of Part I of this Chapter.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2289 - Persons not exempt from liability

§2289. Persons not exempt from liability

The exemption from liability provided by this Part does not apply to:

(1) A person who aggravates or contributes to a discharge or disposal or threatened discharge or disposal that was not remedied under an approved voluntary remedial action plan.

(2) A person who was a responsible person under Part I of this Chapter for a discharge or disposal or threatened discharge or disposal identified in the approved voluntary remedial action plan before taking an action that would have made the person subject to the exemptions under R.S. 30:2288 or R.S. 30:2288.1.

(3) A person who obtains approval of a voluntary remedial action plan for purposes of this Part by fraud or misrepresentation, or by knowingly failing to disclose material information, or who knows that approval was so obtained before taking an action that would have made the person subject to the exemptions from liability under R.S. 30:2288 or R.S. 30:2288.1.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2289.1 - Requests for review, investigation, and oversight; fees

§2289.1. Requests for review, investigation, and oversight; fees

A. The secretary may, upon request, assist a person in determining whether immovable property has been the site of a discharge or disposal or a threatened discharge or disposal of a hazardous substance or hazardous waste. The secretary may also assist in, or supervise, the development and implementation of reasonable and necessary remedial actions. Assistance may include review of department records and files, and review and approval of a requestor's investigation plans and reports and remedial action plans and implementation.

B. The person requesting assistance under this Section shall pay the department for the department's cost, as determined by the secretary, of providing assistance. Money received by the department for assistance under this Section shall be deposited into the site cleanup fund and used solely to implement the provisions of this Part.

C. A person who investigates a discharge or disposal or a threatened discharge or disposal in accordance with an investigation plan approved by the secretary under this Section, does not become a responsible person for the purposes of R.S. 30:2285.2(4) by reason of undertaking or completing such investigation.

D. The department is hereby authorized to charge and collect a participation fee not to exceed six hundred sixty dollars per application for approval of an investigation plan, and a fee not to exceed six hundred sixty dollars per application for approval of a remedial action plan. The department shall promulgate rules and regulations to provide for reimbursement to the state of the actual direct costs associated with oversight of activities conducted pursuant to this Part, such as review, supervision, investigation, and monitoring. The department may charge and collect only for reasonable and appropriate oversight of activities conducted pursuant to this Part. When the department holds a public hearing, the applicant shall be responsible for the actual costs of the public hearing, including but not limited to building rental, security, court reporter, and hearing officer.

Acts 1995, No. 1092, §1, eff. July 1, 1996; Acts 1999, No. 1296, §1, eff. July 12, 1999 ; Acts 2002, 1st Ex. Sess., No. 134, §1, eff. July 1, 2002 and §2, eff. July 1, 2003.



RS 30:2290 - Other rights and authorities; rules

§2290. Other rights and authorities; rules

A. Nothing in this Part affects the authority of the department or the secretary to exercise any powers or duties under this Chapter or other law with respect to any discharge or disposal or threatened discharge or disposal, or affects the right of the department, the secretary, or any other person to seek any relief available under this Chapter against any party who is not subject to the liability exemption provided under this Part.

B. The secretary is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part. However, the secretary shall not be authorized to adopt any rules or regulations that may subject any person to any additional violations under this Chapter.

Acts 1995, No. 1092, §1, eff. July 1, 1996.



RS 30:2291 - LOUISIANA WASTE REDUCTION LAW

CHAPTER 13. LOUISIANA WASTE REDUCTION LAW

§2291. Citation

This Chapter shall be known and may be cited as the "Louisiana Waste Reduction Law".

Acts 1987, No. 657, §2.



RS 30:2292 - Policy; purpose; primacy of waste reduction

§2292. Policy; purpose; primacy of waste reduction

A. The legislature finds and declares that the handling, storage, and disposal of hazardous and solid waste is posing an ever increasing economic burden and environmental risk to the citizens of this state; that the past efforts taken by the state and federal government to control pollution from waste after such waste has been generated have often resulted in wastes being transferred from one medium to another; that generation of certain amounts of waste can accumulate to environmentally unacceptable levels when postpollution controlled discharges from many generators enter the environment; that waste management and treatment activities are and can be beneficial, but that all waste treatment and recycling facilities pose some environmental risk and thus require effective regulation, and that the most certain means of preventing environmental risk is through waste reduction; that waste reduction may be used as a tool to improve industrial efficiency, growth, and international competitiveness; and that establishing a comprehensive, omnimedia approach to reducing wastes going into the air, land, and water is essential.

B. To insure that proper emphasis is given to waste reduction as a policy of this state and as a primary goal of the Department of Environmental Quality, the legislature does hereby direct the secretary of the Department of Environmental Quality to establish waste reduction as an issue of primacy for the department. The secretary shall assert and reflect the primacy of waste reduction in policies and determinations made pursuant to fulfilling his authority and duty under the Louisiana Environmental Quality Act.

Acts 1987, No. 657, §2.



RS 30:2293 - Definitions

§2293. Definitions

As used in this Chapter, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Omnimedia" refers to all manners in which and all sources from which a pollutant escapes into the environment, and for the purposes of this Chapter shall encompass any emission, effluent, or discharge which escapes into the air, water, or land, whether permitted or not.

(2) "Waste" means all nonproduct outputs from all environmental media, even though they may be within permitted or licensed limits.

(3) "Waste management" means any of the various methods or means of reducing waste which are applied after the waste is generated or is outside of the location where waste is generated.

(4) "Waste reduction" means in-plant practices that reduce, avoid, or eliminate the generation of hazardous or solid waste so as to reduce the risks to human health and the environment.

(a) When recycling is environmentally acceptable and is an integral part of the waste generating industrial process or operation, such as a closed-loop application which returns potential waste as it is generated for reuse within the process, it shall be considered waste reduction. Recycling is not considered waste reduction if waste exits a process, exists as a separate identity, undergoes significant handling, or is transported from the waste generating location.

(b) Actions that reduce waste volume by concentrating the hazardous content of a waste or that reduce hazard level by diluting the hazardous content are not considered waste reduction.

(c) Actions that change the chemical composition and the concentrations of the components of the waste, but do not change the degree of hazard of the waste are not considered waste reduction.

Acts 1987, No. 657, §2.



RS 30:2294 - Secretary of environmental quality; powers and duties

§2294. Secretary of environmental quality; powers and duties

The secretary shall have the following powers and duties:

(1) To prepare and develop a general plan for the comprehensive, omnimedia, reduction of hazardous and nonhazardous waste generation in Louisiana.

(2) To develop disaggregated percent waste reduction data, derived from production-based waste generation data pursuant to R.S. 30:2295, that accurately measure and depict reduction of waste. The data herein developed shall be compiled and maintained within the department as a source library and bibliography.

(3) To redevelop the existing department fee schedule to encourage the reduction of waste generation in Louisiana.

(4) To provide technical assistance to generators of waste, to act as a clearinghouse for information concerning waste reduction, and to identify sources of outside assistance including other state programs, universities, and professional consultants.

(5) To consider, analyze, and determine the advisability and manner of granting regulatory and fee concessions that reward actual and significant waste reduction. Any concession granted pursuant to this Paragraph shall result in an overall net improvement in environmental protection.

(6) To adopt and promulgate rules and regulations consistent with applicable state and federal law and the general intent and purposes of this Chapter for the reduction of the amount of waste generation in Louisiana, or for any programs or activities authorized by this Chapter.

(7) To develop any necessary procedures and regulations conforming to applicable state and federal laws to amend existing permits, licenses, variances, or compliance schedules necessary for the proper administration and control of programs authorized under the provisions of this Chapter.

(8) To apply for and accept grants of money from the United States Environmental Protection Agency or other federal agencies for the purpose of obtaining funds for implementation, administration, and documentation of activities conducted under the authority of the Louisiana Waste Reduction Law, R.S. 30:2291 et seq.

(9) To make grants from the Alternative Technologies Research and Development Trust Fund to colleges and universities within Louisiana for generic research relative to waste reduction technologies, processes, or materials that can be transferred to and shared with other waste generators in the state.

Acts 1987, No. 657, §2.



RS 30:2295 - Waste reduction history; planning report

§2295. Waste reduction history; planning report

A. Each year, every generator of waste in Louisiana subject to the laws under the Louisiana Environmental Quality Act or any rules or regulations promulgated pursuant thereto shall provide a report to the Department of Environmental Quality relative to the history and progress of such generator in waste reduction efforts.

B. Any report required herein shall use data sufficient in substance and form to convey an accurate analysis of any waste reduction heretofore accomplished or to be accomplished at some time in the future. The data shall be given on a production output basis as necessary to give the final waste reduction percentage based on waste generation and production data, not based solely on changes in the absolute amounts of waste generated.

C. Any data or information provided by generators for the purposes provided herein shall be subject to confidentiality as provided in R.S. 30:2030.

Acts 1987, No. 657, §2; Acts 1990, No. 588, §1.



RS 30:2301 - Definitions

CHAPTER 14. CLEAN WATER STATE REVOLVING FUND

§2301. Definitions

As used in this Chapter, the following terms shall have the following meanings:

(1) "Clean Water State Revolving Fund" or "CWSRF" means the water pollution control revolving loan fund previously established by Act No. 349 of the 1986 Regular Session of the Legislature, as amended, and formerly known as the "Municipal Facilities Revolving Loan Fund".

(2) "Department" means the Department of Environmental Quality.

(3) "Eligible recipient" means a political subdivision, public trust, agency or commission of the state, or a private entity, to the extent permitted by the federal act or federal regulations.

(4) "Federal act" means the Clean Water Act of 1972, as amended by the Water Quality Act of 1987, specifically Subchapter VI, Chapter 26 of Title 33 of the United States Code, and any amendments thereto relating to water pollution control revolving loan funds established by the respective states, including the CWSRF.

(5) "Federal regulations" means Part 35, Title 40 of the Code of Federal Regulations (40 CFR 35.3100, et seq.) relating to water pollution control revolving loan funds established by the respective states, including the CWSRF.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2302 - Clean Water State Revolving Fund; established

§2302. Clean Water State Revolving Fund; established

A. The Clean Water State Revolving Fund is hereby established and shall be maintained and operated by the department. Grants from the federal government allotted to the state for the capitalization of the CWSRF, and state funds when required, or otherwise made available, shall be deposited directly in or credited to the account of the CWSRF in compliance with the terms of the federal or state grant. The CWSRF shall provide assistance to eligible recipients for any activities of the CWSRF as may be permitted by the federal act or federal regulations and by this Chapter.

B. The department is authorized to enter into contracts and other agreements in connection with the operation of the CWSRF including but not limited to credit enhancement devices, guarantees, pledges, interest rate swap agreements, contracts and agreements with federal agencies, political subdivisions, public trusts, agencies or commissions of the state, and other parties to the extent necessary or convenient for the implementation of the CWSRF. The department shall maintain full authority for the operation of the CWSRF in accordance with applicable federal and state law.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2303 - Clean Water State Revolving Fund; authorized activities

§2303. Clean Water State Revolving Fund; authorized activities

A. Money in or credited to the account of or to be received by the CWSRF, including sums to be received pursuant to letters of credit or from any other source, shall be expended, committed, or pledged, in a manner consistent with terms and conditions of the grants and other sources of such deposits, credits, and letters of credit, and of all applicable federal and state law and may be used:

(1) To make loans to eligible recipients, or to purchase debt obligations using federal funds or funds on deposit in, credited to, or to be received by the CWSRF, including from the proceeds of letters of credit, at or below market interest rates for a period not to exceed thirty years from the completion of the construction of a project approved by the department.

(2) To offer and to make or enter into loan guarantees for eligible recipients.

(3) To provide payments to reduce interest on loans and loan guarantees to eligible recipients.

(4) To provide additional subsidization to eligible recipients in the form of bond interest subsidies, forgiveness of principal, negative interest loans or grants, or any combination of these.

(5) To provide bond guarantees to eligible recipients.

(6) To provide assistance to eligible recipients with respect to the nonfederal share of the costs of a project.

(7) To finance the cost of facility planning and the preparation of plans, specifications, and estimates for construction of projects for eligible recipients as may be approved by the department.

(8) To provide financial assistance to eligible recipients for the construction and rehabilitation of a project on the state priority list.

(9) To secure principal, interest, and premium if any, on bonds or other evidence of indebtedness issued by the department, or any agency, commission, authority, or public corporation of the state, by any public trust or by any other entity having the authority to issue debt for or on behalf of the state, or any political subdivision of the state if the proceeds of such bonds are deposited in the CWSRF, if the proceeds of such bonds are used to pay for a project approved by the department, or if the proceeds of such bonds are used to refund any obligation the proceeds of which are used to pay for an approved project to the extent provided and allowed by the terms of the federal grant.

(10) To make, enter into, or provide for loan guarantees for similar revolving funds established by instrumentalities, public trusts or agencies of the state, political subdivisions, or intermunicipal or interstate agencies.

(11) To purchase or refinance, at or below market rates, debt incurred by political subdivisions for wastewater treatment projects, where such debt obligations were incurred after March 7, 1985.

(12) To improve credit market access by guaranteeing, arranging, or purchasing bond insurance or other credit enhancement devices for debt obligations issued by the department, or any eligible recipient issued for a purpose authorized by this Section.

(13) To provide any other assistance or to fund any other programs which the federal government authorizes by law, regulation, or the terms of any grants.

(14) To fund the administrative expenses of the department related to the CWSRF.

(15) To provide for any other expenditure consistent with the federal grant program and state law, including grants.

B. Money not currently needed for the operation of the Clean Water State Revolving Fund or otherwise dedicated may be invested in an interest-bearing account. All such interest earned on investments shall be credited to the Clean Water State Revolving Fund.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2304 - Clean Water State Revolving Fund; political subdivisions and public trusts; loans

§2304. Clean Water State Revolving Fund; political subdivisions and public trusts; loans

A. Notwithstanding any provisions of law to the contrary, and in addition to the authority to borrow money or incur debt under any other provisions of law, any political subdivision or public trust is hereby authorized to borrow money from and incur debt payable to the CWSRF in accordance with the provisions hereof and subject to the approval of the State Bond Commission. This Section shall not be deemed to be the exclusive authority under which political subdivisions or public trusts may borrow money from or incur indebtedness to the CWSRF.

B. All bonds, notes, or other evidence of indebtedness of any political subdivisions and public trusts issued to represent an obligation to repay a CWSRF loan shall be authorized and issued pursuant to a resolution or ordinance of the governing authority of such entity, which shall prescribe the form and details thereof, including the terms, security for, manner of execution, repayment schedule, and redemption features thereof and such resolution or ordinance may provide that an officer of such entity may execute in connection with such obligation any related contract including but not limited to a credit enhancement device, indenture of trust, loan agreement, pledge agreement, or other agreement or contract needed to accomplish the purposes for which said indebtedness is given. Any such resolution or ordinance shall set forth the maximum principal amount, the maximum interest rate, the maximum redemption premium, if any, and the maximum term of such indebtedness.

C. Notwithstanding any other provision of law to the contrary, any political subdivision, or public trust upon entering into a loan from the CWSRF under this Section may dedicate and pledge a portion of any revenues it has available to it including but not limited to revenues from the general revenue fund, sales taxes, user fees, assessments, parcel fees, or property taxes of the political subdivision for a term not exceeding thirty years for repayment of the principal of, interest on, and any premium, administrative fee, or other fee or cost imposed by the department in connection with such loan; provided that any loan made solely for the purpose of financing the cost of facility planning and the preparation of plans, specifications, and estimates for construction of projects approved by the department shall have a term not to exceed five years from the date thereof.

D. Any evidence of indebtedness authorized pursuant to the provisions of this Chapter shall bear a rate or rates of interest that shall not exceed the rate or rates set forth in the resolution or ordinance authorizing and providing for the issuance thereof. Any such rate or rates of interest may be at fixed, variable, or adjustable rates.

E. Bonds, notes, or other evidence of indebtedness of a political subdivision shall be sold at a private, negotiated sale to the CWSRF at such price or prices, including premiums and discounts as shall be authorized in the resolution or ordinance of the borrower and agreed to by the department. The general laws of the state governing fully registered securities of public entities shall be applicable to the bonds, notes, or other evidence of indebtedness issued pursuant to this Section.

F. All resolutions or ordinances authorizing the issuance of bonds, notes, or other evidence of indebtedness of a political subdivision hereunder shall be published once in the official journal of the borrower. It shall not be necessary to publish exhibits to such resolution or ordinance, but such exhibits shall be made available for public inspection at the offices of the governing authority of the borrower at reasonable times and such fact must be stated in the publication. For a period of thirty days after the date of such publication, any persons in interest may contest the legality of the resolution or ordinance authorizing such evidence of indebtedness and any provisions thereof made for the security and payment thereof. After such thirty-day period no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of said resolution or ordinance and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other evidence of indebtedness authorized pursuant to such resolution or ordinance within the thirty days prescribed in this Subsection, the authority to issue the bonds, notes, or other evidence of indebtedness, or to provide for the payment thereof, and the legality thereof, and all of the provisions of the resolution or ordinance and such evidence of indebtedness shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

G. Bonds, notes, or other evidence of indebtedness of a political subdivision issued under the authority of this Section shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidence of indebtedness shall be legal and authorized investments for banks, savings banks, insurance companies, any other financial institution, tutors of minors, curators of interdicts, trustees, and other fiduciaries. Such bonds, notes, or other evidence of indebtedness may be used for deposit with any officer, board, or political subdivision of the state, in any case where, by present or future laws, deposit of security is required for state funds.

H. The department may by suit, action, mandamus, or other proceedings, protect and enforce any covenant relating to and the security provided in connection with any indebtedness issued pursuant to this Section, and may by suit, action, mandamus, or other proceedings enforce and compel performance of all of the duties required to be performed by the governing body and officials of any borrower hereunder and in any proceedings authorizing the issuance of such bonds or other evidences of indebtedness.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2305 - Authority of the department; incur debt; issue and undertake guarantees of debt of other entities

§2305. Authority of the department; incur debt; issue and undertake guarantees of debt of other entities

A. The department is hereby authorized to issue, incur, and deliver debt evidenced by bonds, notes, or other evidences of indebtedness, payable from or secured by sums deposited in, credited to, or to be received in, including sums received pursuant to letters of credit, by the department in the CWSRF.

B. The department is further authorized to undertake and to issue and deliver evidences of its guarantee of the debt of other entities and is authorized to enter and execute pledges of the sums deposited in, credited to, or to be received in the CWSRF, including payments pursuant to letters of credit, to secure the debt of other entities. Such bonds, notes, or other evidences of indebtedness, such guarantees, and such pledges issued and delivered pursuant to the authority hereof shall constitute special and limited obligations of the department, and shall not be secured by the full faith and credit of the state, any source of revenue of the state other than those sums on deposit in, credited to, or to be received in the CWSRF, including payments to be made pursuant to letters of credit. It is hereby found and determined that such bonds, notes, or other evidences of indebtedness, guarantees, and pledges shall constitute revenue bonds, debts, or obligations within the meaning of Article VII, Section 6(C) of the Constitution of Louisiana and shall not constitute the incurring of state debt thereunder.

C. Withdrawals from the CWSRF to pay debt service on any bond, note, or other evidence of indebtedness, obligation of guarantee of any debt, or pledge to secure any debt does not constitute and shall not be subject to annual appropriation by the legislature as provided by Article III, Section 16 of the Constitution of Louisiana.

D. The department is hereby authorized to issue, execute, and deliver refunding bonds, notes, or other evidences of indebtedness for the purpose of refunding, readjusting, restructuring, refinancing, extending, or unifying in whole or any part of its outstanding obligations, and the department is also authorized to issue short-term revenue notes for the purposes of anticipating any revenues to be received by the department in connection with the CWSRF.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2306 - Manner of authorizing, issuing, executing, and delivering debt or guarantees of debt of other entities

§2306. Manner of authorizing, issuing, executing, and delivering debt or guarantees of debt of other entities

A. All bonds, notes, or other evidences of indebtedness, guarantees of the debt of other entities or pledges of assets to the payment of debts of other entities shall be authorized and issued pursuant to an executive order issued by the secretary of the department, and such executive order shall include a statement as to the maximum principal amount of any such obligation, guarantee, or pledge, the maximum interest rate to be incurred or borne by such obligation or guaranteed by such obligation, the maximum redemption premium, if any, and the maximum term in years for such evidence of indebtedness, obligation, guarantee, or pledge, and such executive order shall prescribe the form, anticipated terms, security, manner of execution, redemption features, and method of fixing the final details thereof. Such executive order may provide that the secretary or his designee shall execute in connection with any such obligation any other related contract including but not limited to credit enhancement devices, indentures of trust, pledge agreements, loan agreements, or any other ancillary agreements or contracts needed to accomplish the purposes for which said evidence of indebtedness, guarantee, or pledge is given in substantially the form attached to said executive order but which final indenture, guarantee, pledge, or other contract or agreement may contain such changes, additions, and deletions as shall, in the sole opinion of the designated officer of the department executing any such contract, be determined to be appropriate under the circumstances. The bonds, notes, other evidences of indebtedness, and obligations issued under the provisions of this Section shall be subject to the general laws of the state regarding defeasance and fully registered securities of public entities.

B. Bonds, notes, or other evidences of indebtedness of the department may bear, and the department may guarantee or pledge the assets of the CWSRF to the payment of debt of other entities that bear, a rate or rates of interest at fixed, variable, or adjustable rates. Any such obligation may be noninterest bearing in the form of capital appreciation obligations.

C. Bonds, notes, or other evidences of indebtedness of the department shall be sold by the State Bond Commission at either public or private sale and may be sold at such price or prices, including premiums and discounts, as may be determined to be in the best interest of the department by the secretary, with the approval of the State Bond Commission. If any such evidences of indebtedness are to be sold at a public sale, a notice of the sale shall be published in accordance with the provisions of R.S. 39:1426 and shall be awarded to the best bidder therefor by the State Bond Commission, but the State Bond Commission may reject any and all bids received.

D. The department may, in connection with the sale of any bonds, notes, or other evidences of indebtedness, use municipal bond insurance, bank guarantees, surety bonds, letters of credit, interest rate swap agreements, and other devices to enhance the credit quality of any such obligations, the cost of which may be paid from the proceeds of the bonds, notes, or other evidences of indebtedness or other lawfully available funds. Such credit enhancement devices may be entered into prior to, at the time of, or subsequent to, the issuance of any such obligations.

E. All executive orders of the secretary authorizing the issuance of bonds, notes, or other evidences of indebtedness of the department shall be published once in the official journal of the state. It shall not be necessary to publish exhibits to any such executive order, but such exhibits shall be made available for public inspection at the offices of the secretary of the department at reasonable times and such fact must be stated in the publication. For a period of thirty days after the date of such publication any persons in interest may contest the legality of the executive order and any provisions thereof made for the security and payment of any such bonds, notes, or other obligations, guarantees, or pledges. After such thirty-day period, no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of said executive order and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby or any guarantee or pledge authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other obligations authorized pursuant to such executive order within the thirty days herein prescribed, the authority to issue the bonds, notes, or other obligations, to enter into the guarantee, or to make the pledge to provide for the payment thereof, and the legality thereof, and of all the provisions of the executive order shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

F. Bonds, notes, or other evidences of indebtedness issued under the authority of this Section or Chapter 32 of Title 40 of the Louisiana Revised Statutes of 1950, shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidences of indebtedness may be used for deposit with any officer, board, or other political subdivision of the state, in any case where, by present or future laws, deposit of security is required for state funds.

G. Notwithstanding the provisions of this Chapter, the department shall not directly issue any bonds, notes, or other evidences of indebtedness except to any commission, authority, or public corporation of the state, any public trust, political subdivision of the state, or any other entity having the authority to issue debt for or on behalf of the state, or any other political subdivision of the state.

Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2307 - Repealed by Acts 2001, No. 524, 2.

§2307. Repealed by Acts 2001, No. 524, §2.



RS 30:2308 - Repealed by Acts 2001, No. 524, 2.

§2308. Repealed by Acts 2001, No. 524, §2.



RS 30:2309 - Repealed by Acts 2001, No. 524, 2.

§2309. Repealed by Acts 2001, No. 524, §2.



RS 30:2310 - Repealed by Acts 2001, No. 524, 2.

§2310. Repealed by Acts 2001, No. 524, §2.



RS 30:2311 - Repealed by Acts 2001, No. 524, 2.

§2311. Repealed by Acts 2001, No. 524, §2.



RS 30:2312 - Repealed by Acts 2001, No. 524, 2.

§2312. Repealed by Acts 2001, No. 524, §2.



RS 30:2313 - Repealed by Acts 2001, No. 524, 2.

§2313. Repealed by Acts 2001, No. 524, §2.



RS 30:2314 - Repealed by Acts 2001, No. 524, 2.

§2314. Repealed by Acts 2001, No. 524, §2.



RS 30:2315 - Repealed by Acts 2001, No. 524, 2.

§2315. Repealed by Acts 2001, No. 524, §2.



RS 30:2316 - Repealed by Acts 2001, No. 524, 2.

§2316. Repealed by Acts 2001, No. 524, §2.



RS 30:2317 - Repealed by Acts 2001, No. 524, 2.

§2317. Repealed by Acts 2001, No. 524, §2.



RS 30:2318 - Repealed by Acts 2001, No. 524, 2.

§2318. Repealed by Acts 2001, No. 524, §2.



RS 30:2319 - Repealed by Acts 2001, No. 524, 2.

§2319. Repealed by Acts 2001, No. 524, §2.



RS 30:2320 - Repealed by Acts 2001, No. 524, 2.

§2320. Repealed by Acts 2001, No. 524, §2.



RS 30:2321 - Repealed by Acts 2001, No. 524, 2.

§2321. Repealed by Acts 2001, No. 524, §2.



RS 30:2322 - Repealed by Acts 2001, No. 524, 2.

§2322. Repealed by Acts 2001, No. 524, §2.



RS 30:2323 - Repealed by Acts 2001, No. 524, 2.

§2323. Repealed by Acts 2001, No. 524, §2.



RS 30:2324 - Repealed by Acts 2001, No. 524, 2.

§2324. Repealed by Acts 2001, No. 524, §2.



RS 30:2325 - Repealed by Acts 2001, No. 524, 2.

§2325. Repealed by Acts 2001, No. 524, §2.



RS 30:2326 - Repealed by Acts 2001, No. 524, 2.

§2326. Repealed by Acts 2001, No. 524, §2.



RS 30:2331 - Repealed by Acts 1997, No. 1116, 2.

§2331. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.1 - Repealed by Acts 1997, No. 1116, 2.

§2331.1. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.2 - Repealed by Acts 1997, No. 1116, 2.

§2331.2. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.3 - Repealed by Acts 1997, No. 1116, 2.

§2331.3. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.4 - Repealed by Acts 1997, No. 1116, 2.

§2331.4. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.5 - Repealed by Acts 1997, No. 1116, 2.

§2331.5. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.6 - Repealed by Acts 1997, No. 1116, 2.

§2331.6. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.7 - Repealed by Acts 1997, No. 1116, 2.

§2331.7. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.8 - Repealed by Acts 1997, No. 1116, 2.

§2331.8. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.9 - Repealed by Acts 1997, No. 1116, 2.

§2331.9. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.10 - Repealed by Acts 1997, No. 1116, 2.

§2331.10. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.11 - Repealed by Acts 1997, No. 1116, 2.

§2331.11. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.12 - Repealed by Acts 1997, No. 1116, 2.

§2331.12. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.13 - Repealed by Acts 1997, No. 1116, 2.

§2331.13. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.14 - Repealed by Acts 1997, No. 1116, 2.

§2331.14. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.15 - Repealed by Acts 1997, No. 1116, 2.

§2331.15. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.16 - Repealed by Acts 1997, No. 1116, 2.

§2331.16. Repealed by Acts 1997, No. 1116, §2.



RS 30:2331.17 - Repealed by Acts 1997, No. 1116, 2.

§2331.17. Repealed by Acts 1997, No. 1116, §2.



RS 30:2341 - LOUISIANA SCHOOL ASBESTOS

CHAPTER 15. LOUISIANA SCHOOL ASBESTOS

ABATEMENT ACT

§2341. Short title

This Chapter shall be known and may be cited as the "Louisiana School Asbestos Abatement Act".

Acts 1985, No. 394, §1, eff. July 10, 1985.



RS 30:2342 - Findings and declaration of policy

§2342. Findings and declaration of policy

A. The legislature finds and declares that:

(1) Asbestos-containing materials were used in elementary and secondary schools within the state for fireproofing, soundproofing, thermal insulation, decorative, and other purposes.

(2) Asbestos and asbestiform materials are potentially hazardous to the public health.

(3) Asbestos-containing materials in a friable condition can cause building airborne exposures to far exceed background ambient levels and then pose a potential health hazard.

(4) In view of the fact that the state of Louisiana has compulsory attendance laws for children of school age and these children must be educated in a safe and healthy environment, the presence and condition of friable asbestos-containing materials is of concern to the legislature.

B. Therefore, the legislature enacts this Chapter to provide for the identification and abatement of those friable-containing materials in schools that may pose an unreasonable risk to students and school personnel.

Acts 1985, No. 394, §1, eff. July 10, 1985.



RS 30:2343 - Definitions

§2343. Definitions

As used in this Chapter:

(1) "Abatement" means maintenance and repair, encapsulation, enclosure, or removal of friable asbestos-containing materials in school buildings.

(2) "Asbestos" means the asbestiform varieties of: chyrsotile (serpentine); crocidolite (riebeckite); amosite (cummingtonite-grunerite); anthophyllite; tremolite; and actinolite.

(3) "Asbestos-containing material" means any material which contains more than one percent asbestos by weight.

(4) "Department" means the Department of Environmental Quality.

(5) "Encapsulation" means coating, binding, or resurfacing asbestos-containing materials with a sealant to prevent the release of asbestos fibers.

(6) "Friable material" means any material applied onto ceilings, walls, structural members, piping, ductwork, or any other part of a building structure which, when dry, may be crumbled, pulverized, or reduced to powder by hand pressure.

(7) "Enclosure" means the erection of airtight and impact-resistant barriers to prevent the release of asbestos fibers into the air circulating in a building.

(8) "Removal" means the removal or stripping of friable asbestos-containing materials in a building.

(9) "Repair" means patching or other work on asbestos-containing materials to eliminate damaged conditions that make fiber release more likely.

(10) "School" means any public or private day or residential school that provides elementary, secondary, college, or post graduate education as determined under state law, or any school of any agency of the United States.

(11) "School building" means:

(a) Structures used for instruction, including classrooms, laboratories, libraries, research facilities, and administrative facilities.

(b) School eating facilities and kitchens.

(c) Gymnasiums or other facilities used for athletic or recreational activities, or for courses in physical education.

(d) Dormitories or other living areas or residential schools.

(e) Maintenance, storage, or utility facilities essential to the operation of the facilities described in this Paragraph.

Acts 1985, No. 394, §1, eff. July 10, 1985.



RS 30:2344 - Rules and regulations

§2344. Rules and regulations

A. The secretary shall promulgate all rules and regulations necessary for the implementation of the provisions of this Chapter no later than December 31, 1985. The secretary shall seek the input of local educational agencies in the development of the rules and regulations.

B. The department shall promulgate specific rules and regulations governing:

(1) Procedures and requirements for certification of contractors involved in asbestos abatement activities.

(2) Objective standards to determine levels of airborne asbestos fiber concentration in school buildings above which requirements for priority abatement will be triggered.

(3) Air monitoring requirements for asbestos concentrations due to friable asbestos-containing materials in schools.

(4) Any other activities authorized by this Chapter.

(5) With respect to local education agencies, any rules or regulations by the department regarding the training of maintenance and custodial staff who may work in a building that contains asbestos-containing building material shall not exceed or be more stringent than regulations promulgated by the United States Environmental Protection Agency.

C. In acting on rules and regulations, the department shall take into consideration the following:

(1) The department shall set exposure levels taking into account technologically and economically feasible monitoring methods and control procedures.

(2) The department shall base rules and regulations upon the best and most current scientific and medical data.

(3) Without endangering the public health, the department shall give due consideration to uniform rules and definitions of other states and of the United States.

D. Abatement activities shall be commenced as soon as rules and regulations concerning abatement are promulgated by the Department of Environmental Quality, in accordance with the Administrative Procedure Act.

E. The building owner shall select the method of abatement to be used from those set forth in R.S. 30:2343(1) or as provided in the rules and regulations adopted pursuant to this Chapter. Any method selected must be used in the manner that such rules and regulations require.

F. No school, which has commenced abatement work at a particular site prior to the effective date of regulations or standards adopted or imposed pursuant to this Chapter, shall be required to conduct a different type of abatement at the same site unless levels of airborne asbestos fibers exceed an abatement action level established by the regulations adopted pursuant to this Chapter which are applicable to all school buildings.

Acts 1985, No. 394, §1, eff. July 10, 1985; Acts 1986, No. 1069, §1; Acts 1992, No. 608, §1; Acts 2010, No. 295, §1.



RS 30:2345 - Repealed by Acts 2010, No. 295, §2.

§2345. Repealed by Acts 2010, No. 295, §2.



RS 30:2346 - Prohibitions

§2346. Prohibitions

No person shall violate any rule or regulation adopted under this Chapter.

Acts 1989, No. 750, §1.



RS 30:2351 - Findings and purpose

CHAPTER 15-A. LEAD HAZARD REDUCTION, LICENSURE

AND CERTIFICATION

PART I. GENERAL PROVISIONS

§2351. Findings and purpose

A. The legislature finds that lead poisoning is a significant health hazard to the citizens of the state. Lead poisoning particularly is a hazard to children, who typically are exposed to lead through environmental sources such as lead-based paint in housing and lead-contaminated dust and soil. It is the policy of the state to protect the health and welfare of its citizens through reduction of lead in the environment.

B. The legislature further finds that improper abatement of lead hazards within the state constitutes a serious threat to the public health and safety and to the environment.

C. The legislature further finds that the handling of lead-containing substances by inadequately trained employers, employees, and other persons subjects the citizens of the state to the risk of further release of lead into the environment.

D. The legislature therefore finds that the public health and safety, as well as the environmental concerns of the state, best will be protected when all employers and employees who handle lead-containing substances are thoroughly trained and knowledgeable with regard to safe methods of handling and disposing of such materials.

E. The legislature further finds that it is the policy of this state to encourage public awareness of the hazards associated with lead in the environment and to increase public awareness of state and federal regulations designed to correct hazardous conditions caused by lead.

F. The legislature further finds that the health and safety of the citizens of this state are promoted by encouraging citizens and employees engaged in lead-abatement activities to notify appropriate state authorities of any violations of laws, regulations, guidelines, or generally accepted procedures relating to safe handling of lead-containing substances.

G. The legislature therefore finds that it is the policy of this state to facilitate the confidential reporting to the government of hazards involving improper handling of lead-containing substances, and further to protect from reprisals those employees who report such hazards to state officials.

Acts 1993, No. 224, §1.



RS 30:2351.1 - Definitions

§2351.1. Definitions

As used in this Chapter, unless the context indicates otherwise, the following terms have the following meanings:

(1) "Abatement" means any set of measures as determined by the secretary designed to permanently eliminate lead hazards including:

(a) The removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead-contaminated soil.

(b) All preparation, cleanup, disposal, and post-abatement clearance testing activities associated with such measures.

(2) "Accredited training provider" means a person certified by the secretary pursuant to this Chapter to provide training in lead hazard reduction activities.

(3) "Business entity" means a partnership, firm, association, corporation, sole proprietorship, or other business concern.

(4) "Certificate" means:

(a) With regard to a person engaged in a lead hazard reduction activity, a document issued by the secretary, or under the authority of the secretary, affirming that the person successfully has completed the training and other requirements for lead hazard reduction activities.

(b) With regard to a training provider, a document issued by the secretary affirming that the training provider meets the standards for accreditation under this Chapter.

(5) "Certified" means, with regard to a person engaged in a lead hazard reduction activity, that the person successfully has completed the training and other requirements for engaging in lead hazard reduction activities established by the secretary.

(6) "Child-occupied facility" means a building or portion of a building or common area, other than the child's principal residence, constructed prior to 1978, and meeting one of the following:

(a) Is visited regularly by the same child, who is six years of age or younger, on at least two different days within any week, provided that each day's visit lasts at least three hours, that the combined weekly visits last at least six hours, and that the combined annual visits last at least sixty hours. Examples of child-occupied facilities include but are not limited to public and non-public elementary schools, day care centers, parks, playgrounds and community centers.

(b) Has been determined by the department, in conjunction with the state health officer, to be a significant risk because of its contribution to lead poisoning or lead exposure to children who are six years of age or younger.

(c) Is a child-occupied unit and common area in a multi-use building.

(7) "Department" means the Department of Environmental Quality.

(8) "Discriminatory action" means an action taken by an employer that adversely affects an employee with respect to any terms or conditions of employment or opportunity for promotion. The term includes but is not limited to dismissal, layoff, suspension, demotion, transfer of job or location, reduction in wages, change in hours of work, or reprimand.

(9) "Employee" means a person currently employed, laid off, terminated with reemployment rights, or on leave of absence who is permitted, required, or directed to engage in any employment by an employer in consideration of direct or indirect gain or profit.

(10) "Fund" means the "Lead Hazard Reduction Fund" created pursuant to this Chapter.

(11) "Inspection" means:

(a) A surface-by-surface investigation to determine the presence of lead hazards.

(b) The provision of a report explaining the results of the investigation.

(12) "Inspector" means a person certified pursuant to the provisions of this Chapter who conducts inspections.

(13) "Lead-contaminated waste" means any discarded material resulting from an abatement activity that fails the toxicity characteristic determined by the secretary due to the presence of lead or any material that is a mixture of discarded material resulting from an abatement activity and some other material.

(14) "Lead contractor" means any person employing workers engaged in lead hazard reduction activities and a self-employed individual who engages in lead hazard reduction activities.

(15) "Lead hazard" means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil, or lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established by the secretary; and shall include lead-based paint as defined by the Residential Lead-Based Paint Hazard Reduction Act of 1992.

(16) "Lead hazard reduction activities" means the assessment of lead hazards, and the planning, implementation, and inspection of abatement activities, as determined by the secretary; and shall include lead-based paint activities as defined by the Residential Lead-Based Paint Hazard Reduction Act of 1992.

(17) "Lead hazard reduction planner" means a person certified pursuant to this Chapter who plans abatement activities.

(18) "Lead project supervisor" means a person employed by a lead contractor to supervise workers engaged in abatement activities.

(19) "License" means an authorization issued by the State Licensing Board for Contractors that allows a person to engage in certain lead hazard reduction activities.

(20) "Person" means any individual, business entity, governmental body, or other public or private entity including, to the extent not preempted by state or federal law or regulation, the federal government and its agencies.

(21) "Public entity" means the state, any of its political subdivisions, or any agency or instrumentality of either.

(22) "Secretary" means the secretary of the Department of Environmental Quality.

(23) "Worker" means a person who conducts lead hazard reduction activities pursuant to the provisions of this Chapter.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2; Acts 2012, No. 733, §1; Acts 2012, No. 736, §1.



RS 30:2351.2 - Requirement of licensure or certification

§2351.2. Requirement of licensure or certification

No person may perform any lead hazard reduction activities in the state, unless licensed pursuant to R.S. 30:2351.4 or certified pursuant to R.S. 30:2351.6.

Acts 1993, No. 224, §1.



RS 30:2351.3 - Licensing and certification categories

§2351.3. Licensing and certification categories

A. The secretary shall develop criteria and procedures for licensing or certifying persons engaged in any lead hazard reduction activities covered by this Chapter.

B. Categories of certification shall include:

(1) Lead hazard reduction planner.

(2) Inspector.

(3) Lead project supervisor.

(4) Worker.

C. The secretary may determine additional categories or subcategories of certification as deemed appropriate.

D. Lead contractors shall be licensed pursuant to the provisions of R.S. 30:2351.4.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.4 - Standards for licensure

§2351.4. Standards for licensure

A. Licenses shall be issued by the State Licensing Board for Contractors to applicants meeting standards established by the department and by the board. The criteria established for licensure shall include at a minimum the requirements established by this Section.

B. To qualify for a license as a lead contractor, an applicant shall certify to the secretary that:

(1) Each employee or agent within its employ who will handle lead-contaminated waste or will be responsible for a lead hazard reduction activity:

(a) Is familiar with all applicable state and federal standards for lead hazard reduction activities.

(b) Has successfully completed a course of instruction for his particular category, which has been certified pursuant to R.S. 30:2351.9, and is capable of complying with all applicable standards of the state, the United States Environmental Protection Agency, the United States Occupational Safety and Health Administration, and other federal agencies that regulate lead hazard reduction activities.

(c) Is certified pursuant to this Chapter.

(2) It has access to at least one disposal site approved by the department that is sufficient for the deposit of all lead-contaminated waste that it will generate during the term of the license.

(3) It possesses a work plan that prevents the contamination or recontamination of the environment and protects the public health from the hazards of exposure to lead.

(4) It possesses evidence of certification under R.S. 30:2351.6 of all workers who will engage in abatement activities, and all lead project supervisors.

(5) It possesses a worker protection and medical surveillance program consistent with this Chapter, and with requirements established by the division of administration if the contractor is a public entity, or a worker protection program consistent with the requirements of the United States Occupational Safety and Health Administration if the contractor is a business entity.

C-E. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.5 - License renewal

§2351.5. License renewal

A. Each license issued pursuant to R.S. 30:2351.4 shall expire December thirty-first of the year in which it is issued in accordance with R.S. 37:2156. Licensees may apply to the State Licensing Board for Contractors for the renewal of a license. No renewal may be granted if the application is received more than two years following expiration of the previously issued license.

B. To qualify for renewal of a license, the applicant shall submit to the secretary:

(1) The appropriate fee as prescribed in R.S. 30:2351.59.

(2) Evidence of completion of any continuing education or training that may be required by rules promulgated by the secretary.

(3) A signed statement disclosing any violations of standards governing lead hazard reduction activities for which the applicant may have been cited by a state or federal regulatory agency. If no citations were received during the previous year, that fact shall be stated. The disclosure shall include evidence that all penalties and fees assessed to the applicant are paid in full.

(4) Any other documentation deemed necessary by the secretary.

C. To qualify for renewal of a license, the applicant shall submit to the State Licensing Board for Contractors those fees or documentation required by the board.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.6 - Standards for certification

§2351.6. Standards for certification

A. Workers and lead project supervisors shall be certified. To qualify for certification, an applicant shall have completed a training course for the respective classification, conducted by an accredited training provider, that has been approved by the secretary as appropriate. In addition to completing an approved training course, lead project supervisors shall have participated or observed at least one abatement project as a requirement for initial certification.

B. Workers and lead project supervisors who successfully complete an approved training course shall be certified, with a certificate issued either by the secretary, or the accredited training provider, as authorized by the secretary.

C. Certified workers and lead project supervisors who successfully complete annual refresher training pursuant to R.S. 30:2351.7 shall be recertified, with a certificate issued either by the secretary, or the accredited training provider, as authorized by the secretary.

D. All persons engaged in the design and planning of abatement projects shall be certified as lead hazard reduction planners. To qualify for certification, an applicant must show to the department satisfactory evidence of the following:

(1) The applicant successfully has completed a training course approved by the secretary as appropriate for a person responsible for planning abatement activities.

(2) The applicant has passed an examination administered by the secretary for this category.

(3) The applicant has participated in or observed at least one abatement activity in addition to the training required in this Section.

(4) The applicant has met any additional requirements deemed necessary by the secretary.

E. All persons engaged in inspection activities shall be certified as inspectors. To qualify for certification, an applicant shall show to the secretary satisfactory evidence of the following:

(1) The applicant has satisfactorily completed a training course approved by the secretary as appropriate for an inspector.

(2) The applicant has passed an examination administered by the secretary for this category.

(3) The applicant has participated in or observed at least one abatement activity in addition to the training required in this Section.

(4) The applicant has met any additional requirements deemed necessary by the secretary.

F. The secretary shall determine appropriate standards for certification for additional categories or subcategories of certification established pursuant to R.S. 30:2351.3 and shall issue certificates to persons meeting those standards.

G. To qualify for certification and for the renewal of certification, applicants shall submit the appropriate fee as prescribed in R.S. 30:2351.59.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.7 - Refresher training

§2351.7. Refresher training

A. In order to qualify for annual renewal of a license or certificate, an applicant shall successfully complete a refresher training course approved by the secretary for the particular category of license or certificate, and provided by an accredited training provider.

B. Refresher courses approved by the secretary shall be of a length determined by the secretary which is no less stringent than any minimum standards established under federal law or regulation and shall include instruction in current federal and state regulatory developments, as well as state-of-the-art procedures for conducting lead hazard reduction activities.

C. The date for completing the required refresher training shall be the anniversary of the completion of the initial training for the license or certification category.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.8 - Accreditation of training providers

§2351.8. Accreditation of training providers

A. The secretary shall establish standards for accreditation of training providers under this Chapter, including provisions for training program quality control. The secretary shall issue a certificate of accreditation to training providers that meet the secretary's accreditation standard and pay the accreditation fee provided in R.S. 30:2351.59. The certificate of accreditation shall identify specifically the categories for which the training provider is accredited.

B. Training providers shall be accredited for all categories for which they qualify.

Acts 1993, No. 224, §1.



RS 30:2351.9 - Approval of training courses

§2351.9. Approval of training courses

A. The secretary shall develop rules establishing criteria and procedures for the approval of training course curricula, and examinations that shall ensure the qualifications of applicants for licensure or certification as required in this Chapter.

B. To facilitate overall development of work force skills and career paths in the lead hazard reduction industry, and to promote efficiency in training, the training criteria developed by the secretary shall utilize, to the maximum extent possible, a "tiered" approach under which training criteria for higher-skilled licensure or certification categories, such as lead project supervisors, and expand upon the criteria established for lower-skilled categories, such as workers.

C. To qualify for approval, a training course shall contain a combination of class instruction, practical application, and public health procedures of a length and content that, to the satisfaction of the secretary, shall ensure adequate training for the level and type of responsibility for each named certification category.

D. All courses certified under this Section shall be conducted by instructors whose training and experience is determined by the secretary to be appropriate for the subject matter being taught and the level of licensure category for which the course is designed.

E. An approved initial course for any category of person engaged in lead hazard reduction activities shall include all of the following, but not be limited to:

(1) Worker health and safety instruction no less stringent than that required under applicable federal regulations.

(2) Instruction in the importance of safe work practices in promoting public health, and the importance of proper decontamination procedures in eliminating the risk of contaminating the workers' home environment.

(3) Instruction in the workers' rights and obligations under federal and state law.

F. In addition to developing criteria for classroom instruction pursuant to this Section, the secretary shall develop minimum criteria for hands-on training or on-site instruction.

G. Minimum criteria for the length of initial classroom, hands-on or on-site instruction, which is no less stringent than any minimum standards established under federal law or regulation, shall be determined by the secretary.

H. The criteria for approval of training courses shall include minimum trainee competency and proficiency requirements, evidenced through both written examinations and minimum skills demonstration examinations.

I. Upon successful completion of an approved initial training course or approved refresher training course, the trainee shall be issued a certificate by the secretary, or the accredited training provider under the authority of the secretary.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.10 - Renewal of training provider accreditation

§2351.10. Renewal of training provider accreditation

A. Each certificate of accreditation issued to a training provider under this Part shall expire one year after the date of issue. Certificate holders may apply to the secretary for the renewal of a certificate. No renewal may be granted if the application is received more than two years following expiration of the previously issued certificate.

B. To qualify for renewal of a certificate, the applicant shall submit all of the following:

(1) The appropriate fee as prescribed in R.S. 30:2351.59.

(2) A signed statement disclosing any violations of standards governing training programs for lead hazard reduction activities for which the applicant may have been cited by a state or federal regulatory agency. If no citations were received during the previous year, that fact shall be stated. The disclosure shall include evidence that all penalties and fees assessed to the applicant are paid in full.

(3) Any other documentation deemed necessary by the secretary.

Acts 1993, No. 224, §1.



RS 30:2351.11 - Reciprocity agreements

§2351.11. Reciprocity agreements

The secretary shall develop reciprocity agreements with other states when those states have established licensing and certification requirements that are at least as stringent as those set forth in this Chapter.

Acts 1993, No. 224, §1.



RS 30:2351.12 - Applicability to public entities, homeowners, and industrial facilities

§2351.12. Applicability to public entities, homeowners, and industrial facilities

A. The provisions of this Chapter shall apply to public entities when performing lead hazard reduction activities with employees. A public entity will not be required to be licensed as a lead contractor. However, employees participating in lead abatement activities shall be certified in the appropriate categories. A public entity shall not be required to pay permit fees as established in R.S. 30:2351.23. Employees shall comply with all other requirements of R.S. 30:2351.21 through 2351.23. Public entities shall not be exempt from fees charged for the disposal of lead-contaminated debris.

B. The provisions of this Chapter shall not apply to individual homeowners who perform lead hazard reduction activities in or on a residential property owned and occupied by the homeowner at the time the activity is performed.

C. The provisions of this Chapter shall not apply to lead hazard reduction activities or to persons performing such activities when such activities are performed wholly within an industrial facility and are performed by persons who are subject to the training requirements of the Occupational Safety and Health Administration's Hazard Communication Standard. The secretary may establish, by regulation, exemptions from or alternatives to the lead certification and licensure requirements of this Chapter.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.21 - Standards of conduct

PART II. CONDUCT OF LEAD HAZARD REDUCTION ACTIVITIES

§2351.21. Standards of conduct

The secretary shall promulgate rules that establish standards of acceptable professional conduct for licensees and certificate holders engaged in lead hazard reduction activities, as well as specific acts and omissions that constitute grounds for the reprimand of any licensee or certificate holder, the suspension or revocation of a license or certificate, or the denial of the renewal of a license or certificate.

Acts 1993, No. 224, §1.



RS 30:2351.22 - Conformance with building codes

§2351.22. Conformance with building codes

All modifications to facilities or structures and to their component systems that may occur in conjunction with an abatement activity shall be designed in accordance with applicable state and municipal building codes.

Acts 1993, No. 224, §1.



RS 30:2351.23 - Permits and notifications

§2351.23. Permits and notifications

A. A lead contractor may commence an abatement activity only after obtaining a permit for the project from the secretary.

B. Contractors with ongoing abatement activities involving continuous or intermittent actions at a single site may apply for an annual permit rather than for a project permit each time an abatement activity commences.

C. The secretary shall establish, by regulation, the requirements for obtaining a permit. The requirements shall include all of the following, but not be limited to:

(1) Use of certified workers.

(2) Use of certified lead project supervisors.

(3) Use of appropriate equipment and materials.

D. Permit applications shall include but not be limited to all of the following information:

(1) Name and address of the contractor responsible for the abatement activity.

(2) Name and address of the lead-contaminated waste transporter.

(3) Name and address of the lead-contaminated waste disposal facility.

(4) Name and address of the property owner.

(5) Location of the abatement activity.

(6) Description of the abatement activity, including the amount and location of lead-contaminated waste materials.

(7) Description of the procedures and equipment that will be used to perform the abatement activity.

(8) Repealed by Acts 1995, No. 1085, §2.

(9) Scheduled starting and completion dates.

E. The secretary may issue a permit after determining that the applicant has met the requirements established by the secretary. In addition, the secretary may impose upon a permit any additional terms and conditions deemed necessary to ensure compliance with the provisions of this Chapter or regulations promulgated under it.

F. After a permit has been issued, the applicant shall notify the secretary, in advance, of any material changes in the abatement activity not accounted for in the permit application and shall submit an amended permit application before project completion.

G. The secretary, upon finding that a person has failed to comply with the provisions of this Chapter or regulations promulgated under it, shall deny, suspend, or revoke a permit until the applicant is found to be in compliance with this Chapter.

H. The secretary shall establish a schedule of fees for obtaining permits pursuant to this Part. Fees collected pursuant to this Chapter shall be deposited into the Lead Hazard Reduction Fund provided for in R.S. 30:2351.41.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.25 - Enforcement

§2351.25. Enforcement

A. No person shall cause, suffer, permit, or allow a lead hazard reduction activity to be performed in violation of a provision of this Chapter or regulations promulgated under it. In addition, no person shall cause, suffer, permit, or allow the performance of any acts or operations in violation of any orders issued by the secretary pursuant to this Chapter and regulations promulgated under it.

B. The secretary shall have the power to issue an order requiring compliance with this Chapter or regulations promulgated under it. An order shall be served personally or by certified mail at the last known address of the persons violating the provisions of this Chapter or regulations promulgated pursuant thereto. In cases of a violation of lead hazard reduction activity standards, a copy of the order shall also be served personally or by certified mail at the last known address upon the registered property owner and shall be posted on the premises.

C. Where the secretary determines that a hazardous condition exists due to the failure to comply with the provisions of this Chapter and regulations promulgated under it, the secretary, in addition to invoking other sanctions available, may invoke any of the following remedies:

(1) Issue an order to immediately correct the hazardous condition and to cease any other abatement activities until the condition is corrected.

(2) Remove any workers, except those needed to abate the hazard, from the project work area until the condition is corrected in order to prevent further project activity.

(3) Evacuate appropriate portions of the site and vicinity until the condition is corrected.

(4) Certify the existence of a nuisance per se, and abate and remove the violation or contract for its cleanup and removal, charge the cost of the cleanup and removal to the person responsible for the hazardous condition, and collect the cost by lien or any other means as may be authorized by law.

(5) Apply to an appropriate court for relief by injunction or restraining order against any person responsible for the hazardous condition.

D. In addition to the sanctions or remedial orders provided in this Section, a person who either fails to comply with the requirements of this Chapter and regulations promulgated under it, or fails to obey an order issued by the secretary, may be subject to any of the following penalties:

(1) Suspension or revocation, or both, of permits issued under the provisions of this Chapter.

(2) Imposition of a civil administrative penalty of not more than one thousand dollars for the first offense, not more than five thousand dollars for the second offense, and not more than ten thousand dollars for the third and each subsequent offense.

(3) Imprisonment for a period of up to ninety days.

(4) Suspension or revocation of licenses issued under the provisions of this Chapter.

(5) Issuance of an order to cease any lead-contaminated waste project activity immediately.

(6) Initiation of legal action or proceedings in a court of competent jurisdiction.

E. Each day a violation continues to exist shall constitute an additional, separate, and distinct violation for which a separate penalty shall be imposed.

Acts 1993, No. 224, §1.



RS 30:2351.26 - Appeals and hearings

§2351.26. Appeals and hearings

A. Any person aggrieved by an order, decision, or other sanction imposed by the secretary may file an appeal with the secretary within five days after receipt of notice of the order, decision, or sanction. A hearing shall be held promptly on each appeal filed.

B. While an appeal is pending, compliance with a decision, order, or sanction shall not be required unless the secretary has determined and certified in writing that the violation was intentional or that there exists a hazardous condition that requires immediate compliance with the secretary's order so as to eliminate a public health hazard.

Acts 1993, No. 224, §1.



RS 30:2351.27 - Use of accredited sampling laboratories

§2351.27. Use of accredited sampling laboratories

A. When analyzing lead in paint films, persons engaged in lead hazard reduction activities may use nondestructive testing procedures utilizing lead detection instruments approved by the appropriate federal agency or agencies. When laboratory testing is used to analyze lead paint films, soils, or dust, the laboratory must be an environmental testing laboratory that is part of an accreditation program recognized by the United States Environmental Protection Agency, or approved pursuant to rules promulgated by the secretary.

B. The secretary may enter into cooperative agreements with the U.S. Environmental Protection Agency to provide joint oversight for laboratories that offer lead analysis services.

C. The analysis of lead in human specimens may only be performed by laboratories accredited to analyze the levels of lead in blood under the provisions of the Clinical Laboratory Improvement Amendments of 1988, PL 100-578 and the Clinical Laboratory Personnel Law, R.S. 37:1311 et seq.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.28 - Data collection program

§2351.28. Data collection program

A. The secretary may establish a program for the collection and analysis of data on lead hazard detection and lead hazard reduction activities in the state, and on the certification, accreditation, and enforcement activities of the department.

B. The owner of any licensed day care center, preschool, or public or non-public elementary school facility that qualifies as a child-occupied facility and first placed in operation after August 1, 2012, shall have an inspector conduct an inspection of the facility and grounds for the presence of lead hazards. No inspection shall be required if the facility or its grounds has been inspected or has been the subject of lead abatement or remediation since 1978. If a portion of the facility or its grounds has not been inspected or been the subject of lead abatement or remediation since 1978, then those portions of the facility or its grounds shall be subject to the provisions of this Section. The owner or operator of the facility shall maintain documentation that the inspection or lead abatement or remediation activities were conducted in accordance with applicable requirements. If a lead hazard is found to be present, the inspector and the owner shall report those findings to the state health officer and the secretary. The state health officer shall compile the results and report the findings to the legislature in the annual Louisiana Health Report Card.

C. The secretary may enter into agreements with the Department of Health and Hospitals to implement this Section.

Acts 1993, No. 224, §1; Acts 2012, No. 733, §1.



RS 30:2351.29 - Medical surveillance; preservation of records

§2351.29. Medical surveillance; preservation of records

A. The state health officer shall develop standards for a medical surveillance program for all individuals engaged in lead hazard reduction activities, which shall be consistent with those required under applicable federal law and regulations.

B. Lead contractors shall institute a medical surveillance program for all employees who are or will be exposed to lead-containing substances. All medical surveillance records shall be maintained for the duration of employment plus thirty years. Lead contractors may utilize the services of competent organizations such as industry trade associations and employee associations to maintain the records as required by this Section.

C. Whenever a lead contractor ceases to operate and there is no successor entity to receive and retain the records for the prescribed period, the lead contractor shall notify the secretary at least ninety days prior to disposal and, upon request, transmit the records to the secretary.

D. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.41 - Lead Hazard Reduction Fund

PART III. LEAD HAZARD REDUCTION FUND

§2351.41. Lead Hazard Reduction Fund

A. There is hereby created within the state treasury the Lead Hazard Reduction Fund. Funds received under this Part shall be deposited into the state treasury.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to a special fund hereby created in the state treasury to be known as the "Lead Hazard Reduction Fund". The monies in this fund shall be used solely as provided in Subsection C of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall be credited to the fund.

C. The monies in the Lead Hazard Reduction Fund shall be used solely for the purpose of funding the programs and activities provided for in this Chapter, as determined by the secretary.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.51 - Public education

PART IV. MISCELLANEOUS PROVISIONS

§2351.51. Public education

A. The secretary shall in connection with other state agencies conduct a program of public education on lead hazards. This program shall include but not be limited to the distribution of educational materials to the general public and to persons living in the vicinity of sites known to pose a lead exposure hazard.

B. Educational programs and materials developed or authorized by the secretary, the state health officer, or other agencies may include but not be limited to the types of lead containing materials, the health effects of lead exposure, the recognition of lead hazards, proper lead control methods, procedures for reporting hazardous conditions pursuant to R.S. 30:2351.54, and the requirements of this Chapter.

C. The secretary also shall make available lists of all licensed contractors and accredited training programs.

D. The secretary shall also make available technical information regarding proper lead control methods, standards for conducting lead hazard reduction activities, and other requirements of this Chapter to property owners and contractors, supervisors, and workers.

E. All state and local agencies engaged in lead hazard reduction activities shall publish on their Internet website the lead hazard or clearance standards related to the activities performed. The standards shall match, follow, and adapt to the minimum lead levels established by the United States Environmental Protection Agency.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1; Acts 2012, No. 734, §1.



RS 30:2351.52 - Reporting of lead exposure

§2351.52. Reporting of lead exposure

A. Any health care provider, as defined by the state health officer, shall report to the state health officer the identity of persons whose blood test results are positive for the presence of lead and who are engaged in lead hazard reduction activities. The results of those tests shall also be reported. The state health officer shall define results which are positive for the presence of lead. Reports required under this Section shall be submitted within five business days of the receipt of the test results, in a format approved by the state health officer.

B. A lead contractor shall report immediately to the state health officer, with a copy to the secretary of the Department of Environmental Quality, those employees of his firm having positive blood test results for the presence of lead, as defined by the state health officer, and who are engaged in lead hazard reduction activities.

C. In implementing this Section, the state health officer may enter into agreements with other departments of the state to receive, compile, analyze, or retain reports of lead exposure.

D, E. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.53 - Reporting of lead hazards at child-occupied facilities

§2351.53. Reporting of lead hazards at child-occupied facilities

A. The secretary shall notify the State Board of Elementary and Secondary Education and the Department of Children and Family Services that notification of lead hazards, lead abatement activities, or any lead testing performed which exceeds applicable standards in any licensed day care center, preschool, or public or non-public elementary school facility first placed into operation after August 1, 2012, that qualifies as a child-occupied facility is required by this Chapter.

B. For a child-occupied facility subject to this Section, the owner and the inspector shall jointly provide notification in writing to the secretary and the state health officer within ninety days of receipt of reports of lead hazards, lead abatement activities, or any lead testing performed which exceeds applicable standards. A copy of the notification shall be displayed in a prominent location at the child-occupied facility subject to this Section.

C. A child-occupied facility subject to this Section shall provide notification to all parents or legal guardians of each child enrolled at the facility of lead abatement activities, lead testing which exceeds applicable standards or lead hazard reduction activities performed at the facility or on its grounds. The notification shall be made by written or electronic means, such as email or posting on the facility's website.

D. The notification required in this Section shall not be required if a facility or its grounds has been inspected or has been the subject to lead abatement or remediation prior to August 1, 2012. If a portion of the facility or its grounds has not been inspected or been the subject of lead abatement or remediation prior to August 1, 2012, then that portion of the facility or its grounds shall be subject to the provisions of this Section. The owner or operator of the facility shall maintain documentation that the inspection, lead abatement or remediation activities were conducted in accordance with applicable requirements.

Acts 2012, No. 736, §1.



RS 30:2351.54 - Reporting of hazardous conditions

§2351.54. Reporting of hazardous conditions

A. The secretary shall receive reports of hazardous conditions relating to lead from the public or employees. All such reports shall be recorded. The secretary shall investigate all reports that are reasonably based in fact. Reports shall be received whether submitted in writing, by telephone call, or through other means.

B. In implementing this Section, the secretary shall make appropriate arrangements to insure that the public or employees may report hazardous conditions by telephone without incurring long-distance telephone charges.

C. The identity of any person making a report or statement as part of an investigation by the department shall be confidential and shall not be disclosed in any manner to anyone other than state officials without the prior consent of the person making the report or statement.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1.



RS 30:2351.55 - Discriminatory and retaliatory actions

§2351.55. Discriminatory and retaliatory actions

A. A person may not discriminate or take retaliatory action against a person who exercises in good faith a right established by this Chapter or a regulation promulgated under it.

B. A person claiming to be aggrieved by a discriminatory or retaliatory action may commence an action under the terms and provisions of R.S. 30:2027.

C-E. Repealed by Acts 1995, No. 1085, §2.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §§1, 2.



RS 30:2351.56 - Relationship to federal law

§2351.56. Relationship to federal law

A. Regulations promulgated pursuant to this Chapter shall be no less stringent than any minimum standards established under federal law or regulations.

B. If a provision of this Chapter conflicts with a federal law pertaining to lead hazard reduction activities, the provision shall not apply to the extent that it is preempted by the federal law.

Acts 1993, No. 224, §1.



RS 30:2351.57 - Promulgation of regulations

§2351.57. Promulgation of regulations

The secretaries of the Departments of Environmental Quality, and Health and Hospitals shall promulgate all regulations necessary to implement their respective responsibilities under this Chapter.

Acts 1993, No. 224, §1.



RS 30:2351.58 - Interim procedures

§2351.58. Interim procedures

In developing a program to implement this Chapter, the secretary may provide for interim licensing and certification procedures to ensure a transition period of not less than one hundred eighty days before the application of the requirements established in this Chapter.

Acts 1993, No. 224, §1.



RS 30:2351.59 - Fees

§2351.59. Fees

A. In accordance with the provisions of Article VII, Section 2.1 of the Constitution of Louisiana and R.S. 30:2014, the department is authorized to adopt and promulgate rules to establish the fees for licensure, certification, and training organization accreditation categories and notifications as provided for in this Section.

B. Licensure, certification, and accreditation fees shall be paid annually. Notification fees are assessed for each lead abatement project. Fees shall be paid upon application to the secretary and deposited into the Lead Hazard Reduction Fund, R.S. 30:2351.41.

C.(1) License and certification fees shall be paid as follows:

(a) License evaluation fee of five hundred dollars shall be paid by lead contractors.

(b) Certification fees shall be paid for the following disciplines:

(i) Lead project supervisor

$250.00

(ii) Lead project designer

$500.00

(iii) Risk assessor

$250.00

(iv) Lead inspector

$150.00

(v) Lead worker

$ 50.00

(c) Emergency processing for licensure and certification fees shall be one and one-half times the regular processing fee.

(d) The secretary is authorized to establish subcategories within any category.

(e) A person applying for licensure under more than one category shall pay only the fee for the highest category.

(f) No fees shall be assessed to public entities or employees of public entities for certification.

(2) Accreditation fees for training organizations shall be paid as follows:

(a) In-state training organizations (Louisiana domiciliaries):

(i) Application processing fee

$500.00

(ii) Processing fee per instructor

$ 50.00

(iii) Emergency processing

1.5 times the regular fees

(b) Out-of-state training organizations (non-Louisiana domiciliaries):

(i) Application processing fee

$750.00

(ii) Processing fee per instructor

$100.00

(iii) Emergency processing

1.5 times the regular fees

(3) Notification fees will be due upon application as follows:

(a) For the lead abatement of a building or other structure, the fee shall be based upon the projected lead-based painted areas to be abated in the abatement project. Areas of lead-contaminated soil associated with the abatement process will be included in the projected square footage for the building or structure as follows:

(i) 2000 square feet and under

$200.00

(ii) Each additional increment of 2000

square feet or portion thereof

$100.00

(iii) Revisions to notification fees

$ 50.00

(b) For the lead abatement of soil only, the fee shall be based upon the projected acreage of the abatement project as follows:

(i) Half acre or less

$200.00

(ii) Each additional half acre or

portion thereof

$100.00

(iii) Revisions to notification fees

$ 50.00

(c) Emergency notification processing fees will be one and one- half times the regular fees.

Acts 1993, No. 224, §1; Acts 1995, No. 1085, §1; Acts 1997, No. 1253, §1.



RS 30:2351.60 - Repealed by Acts 1997, No. 1253, 2.

§2351.60. Repealed by Acts 1997, No. 1253, §2.



RS 30:2361 - HAZARDOUS MATERIAL INFORMATION

CHAPTER 16. HAZARDOUS MATERIALS INFORMATION

DEVELOPMENT, PREPAREDNESS, AND

RESPONSE ACT

§2361. Citation

This Chapter shall be known and may be cited as the "Hazardous Materials Information Development, Preparedness, and Response Act" and may be referred to as the "Right-to-Know" Law.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1997, No. 1046, §1.



RS 30:2362 - Declaration of policy and purpose

§2362. Declaration of policy and purpose

A. The legislature hereby adopts as a policy that the citizens of this state have the right and responsibility to know about and protect themselves from the risks and effects of hazardous materials in their environment. Inherent in the public's right to know is the public's need to know that state and local agencies have the information to both respond to their inquiries and to protect them by:

(1) Providing information to physicians for emergency medical diagnosis.

(2) Adequately preparing for disasters.

(3) Centralizing, and coordinating regional, and local long-range planning concerning the environmental hazards in various localities.

(4) Developing information on chronic health risks which may appear as the result of the presence of hazardous materials.

B. The purpose of this Chapter, therefore, is to create a comprehensive information system containing specific data regarding the presence and location of hazardous materials in Louisiana. Such information should be compiled in a way which permits the data to be shared with the public and among involved state agencies and local governing authorities.

C. The legislature recognizes that among the state agencies presently collecting, disseminating, and analyzing data there exists much of the technical capability, determination, and expertise to develop, implement, manage, and expand such an information system. The legislature therefore mandates and supports a cooperative effort of all involved agencies to work through an interagency advisory commission, and a single state supervisory agency to create a comprehensive information system, implement comprehensive state and local planning, and as soon as practical and feasible, make this crucial information available to the public through designated local repositories at a minimum of additional cost to owners or operators, the state, or local government.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1.



RS 30:2363 - Definitions

§2363. Definitions

The following terms as used in this Chapter shall have the following meanings:

(1) "Commission" means the Emergency Response Commission appointed by the governor to implement the mandates of the Superfund Amendments and Reauthorization Act passed by the United States Congress in 1986. This commission is created within the Department of Public Safety and Corrections, public safety services.

(2) "Department" means the Department of Public Safety and Corrections.

(3) "Deputy secretary" means the deputy secretary for the office of public safety services in the Department of Public Safety and Corrections.

(4) "Environment" includes water, air, and land and the interrelationship which exists among and between water, air, and land and all living things.

(5) "Extremely hazardous substance" (EHS) means a hazardous substance listed by the United States Environmental Protection Agency in 40 CFR Part 355, Appendix A (the list of Extremely Hazardous Substances and Their Threshold Planning Quantities) and subject to the emergency planning, release reporting, MSDS filing, and inventory filing requirements of SARA Title III.

(6) "Facility" means the physical premises used by the owner or operator in which the hazardous materials are manufactured, used, or stored. A natural gas pipeline shall not be classified as a compressed natural gas facility.

(7) "Hazardous material" means any substance deemed a hazardous material or a hazardous substance and included on a list adopted by rule by the deputy secretary to include those materials deemed hazardous under the Comprehensive Environmental Response Compensation Liability Act (CERCLA), the Superfund Amendments and Reauthorization Act (SARA, Title III U.S.C.), and certain substances included in the U.S. Department of Transportation regulations as found in 49 CFR Part 172.101. Hazardous material also means any substance designated by the deputy secretary by rule on recommendation of the commission which meets criteria established for adding other materials to the list. This term shall mean and include hazardous substances.

(8) "Hospitalization" means the admission into a hospital as a patient for an overnight stay or emergency treatment at a hospital to the extent that the owner or operator requested such treatment or becomes aware of such treatment within twenty-four hours of the initiation of the relevant release.

(9) "Electronic Notification" means a process approved by the department for reporting required notifications.

(10) "Immediately" means a reasonable period of time after identifying the nature, quantity, and potential off-site impact of a release considering the exigency of the circumstances.

(11) "Inventory form" means the reporting form adopted by the department, and completed by owners and operators, which contains certain requested information on hazardous materials and which is used in developing the information system mandated by this Chapter.

(12) "Local governing authority" means the police jury, parish council, the mayor's office of the city of New Orleans or the city-parish of East Baton Rouge or other primary governmental body of a parish.

(13) "Owner or operator" means any person, partnership, or corporation in the state including, unless otherwise stated, the state and local government, or any of its agencies, authorities, departments, bureaus, or instrumentalities engaged in business or research operations which use, manufacture, emit, or store a hazardous material at a facility.

(14) "Reasonably be expected to affect the public safety beyond the boundaries of the facility" means fire, explosion, incident, accident, or cleanup within a facility that may reasonably impact public safety beyond the facility, including but not limited to an impact of such nature as to require shelter-in-place orders, evacuations, immediate response by emergency responders, or off-site road closures. The term shall not include facility drills, internal facility announcements, internal facility alarms and sirens, or internal facility response activities such as rolling facility fire trucks or ambulances, and movement of facility personnel in personal protective equipment.

(15) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles) of any hazardous material or substance. However, the term release as used in this Paragraph shall not include federal or state permitted releases.

(16) "Reportable release" means a release of a regulated hazardous material or substance which causes any injury requiring hospitalization or any fatality, results in a fire or explosion which could reasonably be expected to affect the public safety beyond the boundaries of the facility, or exceeds the reportable quantity when that reportable quantity, as defined pursuant to rules promulgated by the deputy secretary, could be reasonably expected to escape beyond the site of the facility. A reportable release as defined herein shall be based upon the quantity of hazardous material or substance discharged continuously, intermittently, or as a one-time discharge, within any continuous twenty-four hour period.

(17) "Repository" means the local entity designated pursuant to R.S. 30:2368 to house and record information on hazardous materials received from the department, regulated facilities, and other state agencies for public dissemination and inspection.

(18) "Retail gas station" means a retail facility engaged in selling gasoline or diesel fuel primarily to the public, for use in land-based motor vehicles.

(19) "Small business" means a single business establishment employing not more than nine full-time employees and having not more than two million dollars in average annual gross receipts. Any business employing more than nine persons shall not be considered a small business regardless of the average annual gross receipts. Any business with average annual gross receipts of over two million dollars shall not be considered a small business regardless of the number of employees.

(20) "Trade secret" means any confidential formula, pattern, process, device, information, or compilation of information, including chemical name or other unique identifier, that is used in an employer's business, and that gives the employer an opportunity to obtain an advantage over competitors who do not know or use it.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 666, §§1, 2; Acts 1997, No. 1046, §1; Acts 1999, No. 424, §1, eff. June 18, 1999; Acts 1999, No. 771, §1; Acts 1999, No. 1166, §1, eff. July 9, 1999; Acts 2008, No. 550, §1, eff. June 30, 2008; Acts 2014, No. 311, §1.



RS 30:2364 - Emergency Response Commission

§2364. Emergency Response Commission

The Hazardous Material Information Development, Preparedness, and Response Advisory Board is hereby abolished and in its place the Emergency Response Commission, which is appointed by the governor, is hereby established and will assume the advisory function of the board. The secretary of the Louisiana Department of Environmental Quality or his designee shall also serve as a member of the Emergency Response Commission. This commission shall function under the supervision and authority of the deputy secretary, Department of Public Safety and Corrections, public safety services, office of the state police, and shall also be responsible for the following:

(1) Establishing emergency planning districts.

(2) Appointing local emergency planning committees.

(3) Supervising and coordinating the activities of the local emergency planning committees.

(4) Providing the administrator of the United States Environmental Protection Agency with information concerning notification received on certain releases of hazardous materials and substances.

(5) Designating, as necessary, additional facilities to be covered under this Chapter.

(6) Recommending a standardized inventory form to be used in gathering the required information under this Chapter and providing for alternative reporting procedures to reduce duplication of reporting.

(7) Recommending, as necessary, additional substances which should be defined as hazardous materials based on location, toxicology, known short and long term health effects, and other characteristics.

(8) Acting as the centralized advisory body for coordinating the state and federal activities concerning community "Right-to-Know" legislation with regard to hazardous materials and substances.

(9) Establishing procedures for receiving and processing requests from the public for information.

(10) Reviewing local emergency planning committee (LEPC) emergency response plans and making recommendations to the LEPC on revisions of the plan that may be necessary to ensure the coordination of such plan with emergency response plans of other emergency planning districts.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1.



RS 30:2365 - Responsibilities of the department

§2365. Responsibilities of the department

A. The deputy secretary shall:

(1) Develop rules and regulations governing criteria for defining a substance as a hazardous material and for the development, implementation, compilation, supervision, and management of the information system for hazardous materials.

(2) Make reasonable efforts to insure that owners and operators are aware of reporting requirements under this Chapter.

(3) Develop a rule for alternative reporting requirements for businesses as provided for in R.S. 30:2370.

(4) Supervise the dissemination of data to repositories and train repository personnel to provide information to the public. If the sheriff's office is not designated as the repository, the sheriff in each parish shall have access to the data compiled under this law through the local emergency planning committee and/or local fire departments in the respective parish.

(5) Apply for, accept, and expend money through the appropriate budgetary process from federal sources for the further development, implementation, and dissemination of information to agencies, to emergency response personnel, and to the public.

(6) Develop a centralized inventory reporting and notification system allowing for the standardization of reporting on the state, parish, and local government levels. The department, working in conjunction with other state agencies and parish government planning agencies, including local emergency planning committees and local response agencies, will identify the standard content of reporting and develop a centralized state inventory reporting and notification system that can be used by all government agencies.

(7) Develop a means to assist all parishes in developing comprehensive hazardous material emergency response plans which reflect local governments' primary responsibility for the protection of local citizens.

B. The department shall, whenever practical and feasible, consult with the commission in developing rules and regulations for the implementation of this Chapter.

C. The inventory form adopted under this Chapter shall replace, to the extent feasible and practical, all other reporting presently required for reporting the manufacture, use, storage, or release of all hazardous materials to state governmental agencies.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 984, §18; Acts 1997, No. 1046, §1.



RS 30:2366 - Responsibilities of cooperating departments

§2366. Responsibilities of cooperating departments

A. The Department of Agriculture and the Department of Environmental Quality shall consult with the deputy secretary regarding implementation of this Chapter. They shall, whenever practical and feasible, coordinate reporting efforts and requirements with the department through representation on the commission and through any established or created methods of cooperation and coordination among agencies covered by this Chapter.

B. The department shall forward information it develops or receives regarding long-term toxic effects of hazardous materials to the Department of Health and Hospitals, which shall coordinate such information with the Louisiana Regional Poison Control Center.

C. The department shall communicate these laws and regulations to all state departments. The department shall coordinate its efforts in developing an electronic or telephonic notification system with all departments of state government. All departments of the state shall adjust the reporting requirements to allow for the development of the electronic or telephonic notification system for emergency release notifications. The Department of Environmental Quality shall also adjust its requirements for the prompt reporting of a release that does not cause an emergency condition, but is nonetheless reported to the department because it is in excess of an applicable reportable quantity.

D.(1) Upon development of the electronic or telephonic notification system for emergency release notifications, proper notification to the department of a release shall satisfy all emergency reporting obligations of the person making the notification, including all emergency reporting obligations of such person to the Department of Environmental Quality, other state agencies, and local response agencies.

(2) Upon development of the electronic or telephonic notification system for emergency release notifications, proper notification to the department of a release that is in excess of an applicable reportable quantity but does not cause an emergency condition shall satisfy all prompt reporting obligations, under LAC 33:I.3917(A), of the person making the notification, provided, however, that this provision shall not apply to the reporting of any release of radionuclides in excess of a reportable quantity determined in accordance with LAC 33:I.3929.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1; Acts 2008, No. 81, §1, eff. June 5, 2008; Acts 2014, No. 311, §1.



RS 30:2367 - Alternative compilation of data through certain agencies

§2367. Alternative compilation of data through certain agencies

A. Repealed by Acts 1992, No. 535, §1.

B.(1) Those manufacturers, storers, and users of liquified petroleum gas who make reports, pay fees, and are permitted through the Liquified Petroleum Gas Commission of the Department of Public Safety and Corrections shall not be required to pay additional fees for reporting under this Chapter.

(2) The deputy secretary of public safety services shall consult with the chairman of the Liquefied Petroleum Gas Commission and the Louisiana Liquefied Petroleum Gas Association to develop the necessary guidelines for incorporating reporting procedures and forms into inventory reports required by this Chapter or develop alternate reporting procedures under R.S. 30:2370(A)(2). Further, the deputy secretary and the chairman of the Louisiana Liquefied Petroleum Gas Commission shall develop a mechanism for sharing and including such data in the information management system developed under this Chapter.

(3) The administrative costs, as determined by the deputy secretary, of including information regarding liquified petroleum gas shall be paid by the Liquified Petroleum Gas Commission through fees presently paid to the commission by manufacturers, users, and storers of liquified petroleum gas.

(4) Nothing in this Subsection shall be intended to nullify an owner's or operator's obligation to report in compliance with rules promulgated under this Subsection.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 535, §1; Acts 1997, No. 1046, §1.



RS 30:2368 - Designated repositories

§2368. Designated repositories

A. The Emergency Response Commission shall designate the following as repositories for information gathered under this Chapter. The repositories shall be:

(1) The local emergency planning committee, as designated by the commission.

(2) The local fire department.

(3) The Department of Public Safety and Corrections, office of state police, hazardous substance control section, acting for the Emergency Response Commission.

B.(1) Each repository designated pursuant to Subsection A of this Section shall provide information gathered under this Chapter to any person upon request during reasonable office hours and may charge such person a reasonable amount for copying charges and other administrative costs. The charges for the said costs shall be the same as the charges authorized for copies of public records as provided for in R.S. 44:32.

(2) In addition, the repository may refer public requests for information regarding specific medical, toxic, and health effects to the Louisiana Regional Poison Control Center.

C. The department shall, whenever practical and feasible, enhance the capability of local governing authorities and repositories to maintain and update public information, train personnel in repository management, and to develop other capabilities to assist in their compliance with this Chapter.

D. Each local governing authority may adopt an ordinance to impose fees or charges on owners or operators whose facilities are located within the parish and who are subject to the reporting requirements of the Superfund Amendments and Reauthorization Act of 1986, Title III, 42 U.S.C. 11022. The amount of the fee or charge imposed pursuant to this Subsection shall provide anticipated proceeds not to exceed the anticipated costs for performing the services required in this Section, and the Superfund Amendments and Reauthorization Act of 1986, Title III, 42 U.S.C. 11022, including those initial costs necessary to establish a system for storage, updating, and dissemination of the information herein required to be made available to the public. In no case shall the fees or charges imposed on any one person by the local governing authority exceed one dollar per page, fifty dollars per inventory report, or three hundred dollars per report including but not limited to reporting multiple facilities in one parish. In no case shall charges imposed on small businesses, as defined in this Chapter, exceed fifteen dollars per inventory report.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1988, No. 753, §1, eff. July 15, 1988; Acts 1992, No. 541, §1; Acts 1997, No. 1046, §1.



RS 30:2369 - Responsibilities of owners and operators

§2369. Responsibilities of owners and operators

A. Owners or operators shall be responsible for filing inventory forms for all hazardous materials manufactured, used, or stored at their facilities and for immediately reporting releases of certain hazardous materials in certain reportable quantities to be established by rule as provided for in R.S. 30:2373(B) and (C)(2).

B.(1) Owners or operators shall have the responsibility to obtain inventory forms and submit them to the Emergency Response Commission by way of the Department of Public Safety and Corrections, office of state police, Right-to-Know unit by March 1, 1988, and by March first of each year thereafter.

(2) This does not relieve the owner or operator from having to file inventory forms or make emergency release notification to other agencies, e.g., local fire departments or local planning committees, as may be required by federal law.

C. Repealed by Acts 1992, No. 565, §2.

D. Owners or operators shall post signs at their facilities, subject to a rule adopted by the deputy secretary, indicating that a hazardous material reported pursuant to the provisions of this Chapter is present on the premises. The deputy secretary shall develop, adopt, and disseminate rules and regulations which provide for such posting.

E.(1) Owners or operators who manufacture, use, store, or release a hazardous material at their facility shall so notify their present employees and each new employee within a reasonable time of his beginning employment. Such notification shall be made by posting a notice in a place in the facility where it is easily accessible to employees.

(2) Whenever the owner or operator has information regarding the toxic effects of a hazardous material manufactured, used, stored, or released at the facility, he shall so advise his employees, and make the information available to them on request for their examination only on the premises.

(3) Louisiana manufacturers, distributors, and packagers of hazardous materials and mixtures manufactured, blended, packaged, mixed, or distributed within Louisiana for those materials listed under the Superfund Amendments Reauthorization Act (SARA) Title III, Sections 302, 304, 311, and 312, or Louisiana's Right-to-Know Law, R.S. 30:2361 et seq., shall incorporate on the hazardous material's material safety data sheet or supply a separate statement with the verbiage "This material may be regulated by Louisiana's Right-to-Know Law, R.S. 30:2361 et seq." for identifying the hazardous materials as regulated by the state of Louisiana or the Superfund Amendments Reauthorization Act (SARA) Title III, Sections 302, 304, 311, and 312, or use language of similar nature. This Paragraph shall be effective only upon the promulgation by the deputy secretary of rules and regulations setting forth the criteria for the notice required herein. The deputy secretary may exempt from this requirement materials and mixtures with generic material safety data sheets used nationally or internationally.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 565, §§1, 2; Acts 1997, No. 1046, §1; Acts 1999, No. 424, §1, eff. June 18, 1999.



RS 30:2370 - Extraordinary circumstances; deputy secretary's discretion to permit alternative reporting procedures; residential and retail use; exemptions

§2370. Extraordinary circumstances; deputy secretary's discretion to permit alternative reporting procedures; residential and retail use; exemptions

A. The deputy secretary shall establish alternative reporting procedures for certain owners or operators. Such alternative reporting procedures shall only be established when the deputy secretary determines that the nature of the owner's or operator's enterprise is such that the collection or compilation of data under procedures required under R.S. 30:2369 would be difficult to report by the owner or operator and of marginal informational value to agencies or persons requesting or using the data. Alternative reporting procedures shall be available under the following circumstances:

(1) The nature of the owner's or operator's business is such that any hazardous material present at a facility would be present for a short period of time. Such businesses shall include but not be limited to building construction industries or wharf and dock facilities, where an inventory of any hazardous material would be present for only short periods of time; or

(2) Emergency response personnel are likely to be able to predict the nature and volume of hazardous materials present at the facilities without recourse to the information provided by the inventory form. Such facilities may include premises whose only structures are electrical transmission and distribution equipment or clearly marked storage tanks for liquified petroleum gas.

(3) The nature of the business is related to waste disposal and reclamation, in which the hazardous materials are collected in such a manner that the identity of each substance may not be individually identified under established reporting procedures.

(4) In the determination of the secretary, alternative reporting procedures would further the purposes of this Chapter.

B. Any alternate reporting requirement adopted pursuant to Subsection A of this Section shall define each of the following as precisely as possible:

(1) The nature of the activities which may be conducted at the facility.

(2) The identity of the hazardous materials which may be present at the facility.

(3) The maximum quantity of each such hazardous material which may be present at the facility.

C. The deputy secretary shall define and provide by rule for exemptions for "small quantities" of hazardous materials which need not be reported under this Chapter by certain categories of owners or operators. The definition of small quantities shall be based on the degree of hazard such quantities might potentially present in certain situations, either to emergency response personnel, the owner or operator, his personnel or property, or to the surrounding community. Such categories of owners or operators shall include, but not be limited to:

(1) Residential users.

(2) Owners or operators of hotels, motels, restaurants, apartment buildings, or office buildings which use only small quantities of air conditioning and cleaning supplies and do not exceed the small quantities exemption for any other hazardous material.

(3) Owners or operators of retail sales establishments which sell consumer products or food stuffs packaged for distribution to, and intended for use by, the general public, and who have storage areas or storerooms in such establishments which are separated from shelf or display areas but maintained within the physical confines of such retail establishments.

D. The exemptions provided for in Subsection C shall not apply to hazardous materials placed in a separate warehouse. However, owners or operators maintaining such a warehouse facility shall be required to make only one report under this Chapter, regardless of the number of warehouses, storerooms, and storage areas retained by the owner or operator.

E. The following substances shall not be required to be reported for purposes of inventory reporting:

(1) Repealed by Acts 1997, No. 1046, §2.

(2) Any food, food additive, color additive, drug, or cosmetic regulated by the Food and Drug Administration.

(3) Any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal conditions of use.

(4) Any substance to the extent it is used for personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public.

(5) Any substance to the extent it is used in a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual. This would not include substances stored in a separate warehouse or storage room.

(6) Any substance to the extent it is used in routine agricultural operations or is fertilizer held for sale by a retailer to the ultimate customer.

(7) Hazardous materials required to be reported to the Nuclear Regulatory Commission by utilization facilities licensed under 10 C.F.R. 50 and R.S. 40:1299.100.

(8) Gasoline, all grades combined, that has been stored in tanks having a capacity of less than seventy-five thousand gallons, entirely underground, at a retail gas station that has been in compliance at all times during the preceding calendar year with all applicable underground storage tank requirements as provided in R.S. 30:2194. This exemption shall be effective March 1, 2001, for calendar year 2000 reporting. Notwithstanding the provisions of this Section, copies of any reports submitted by retail gas stations to the Department of Environmental Quality as required by this Chapter shall be provided by the Department of Environmental Quality to any local emergency planning committee and the Department of Public Safety and Corrections, office of state police.

(9) Diesel fuel, all grades combined, that has been stored in tanks with a capacity of less than one hundred thousand gallons, entirely underground, at a retail gas station that has been in compliance at all times during the preceding calendar year with all applicable underground storage tank requirements as provided in R.S. 30:2194. This exemption shall be effective March 1, 2001, for calendar year 2000 reporting. Notwithstanding the provisions of this Section, copies of any reports submitted by retail gas stations to the Department of Environmental Quality as required by this Chapter shall be provided by the Department of Environmental Quality to any local emergency planning committee and the Department of Public Safety and Corrections, office of state police.

F. Small businesses as defined under this Chapter shall be required to report inventories or releases of hazardous substances regulated under this Chapter with the exception being that they shall pay a reduced fee in accordance with R.S. 30:2374.

G. The provisions of this Chapter shall not apply to retail establishments as defined by R.S. 47:301(4)(b) and (11), cosmetology salons, and barber salons.

H. The following nonexclusive list of facilities shall qualify, when otherwise required to report under this Chapter, for the alternate reporting procedures established under this Section:

(1) Oil and gas exploration and production facilities.

(2) Natural gas, crude oil, and hydrocarbon product pipelines.

(3) Hydrocarbon storage facilities other than at petroleum refineries.

(4) Gasoline service stations.

(5) Electrical transmission and distribution equipment.

(6) Transportation related industries.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 566, §1; Acts 1997, No. 1046, §§1, 2; Acts 1999, No. 771, §1; Acts 1999, No. 1166, §1, eff. July 9, 1999.



RS 30:2371 - Trade secret protection

§2371. Trade secret protection

With regard to trade secret protection and the information disclosure requirements of this Chapter, the state of Louisiana, through the Department of Public Safety and Corrections, hereby adopts as its own the trade secret provisions as found in Title III of the Superfund Amendments and Reauthorization Act, 42 U.S.C. 11042. All petitions for trade secret protection must be filed with the administrator of the United States Environmental Protection Agency.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1.



RS 30:2372 - Trade secrets; emergency treatment disclosure

§2372. Trade secrets; emergency treatment disclosure

A. With regard to trade secret information needed for medical diagnosis or treatment of a person exposed to a hazardous material, the state of Louisiana, through the Department of Public Safety and Corrections, hereby adopts as its own the trade secret provisions as found in Title III of the Superfund Amendments and Reauthorization Act, 42 U.S.C. 11042.

B. Nothing in this Section shall be construed so as to interfere with the duty of a physician to report actual or potential public health problems to the proper authorities.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1997, No. 1046, §1.



RS 30:2373 - Failure to report; penalties

§2373. Failure to report; penalties

A. All owners and operators shall be required to report the information required under R.S. 30:2369 of this Chapter regarding the manufacture, storage, or use of hazardous materials by no later than March 1, 1988, and by March first of each year thereafter.

B.(1) Owners and operators shall immediately notify the department of any reportable releases, other than a federally or state permitted release or application of a pesticide or fertilizer, of a hazardous material or substance listed pursuant to this Chapter exceeding the reportable quantity when that reportable quantity could be reasonably expected to escape the site of the facility, as soon as the owner or operator has knowledge of such release. Failure to do so shall subject owners and operators to civil penalties as provided in Subsection C of this Section. Notwithstanding any provision of law to the contrary, natural gas from distribution lines shall have a reportable release of one thousand pounds or more.

(2) Any reportable release of any hazardous material regulated by this Chapter which causes any injury requiring hospitalization or any fatality or any release which results in a fire or explosion which could reasonably be expected to affect the public safety beyond the boundaries of the facility shall be reported immediately to the department.

(3) Any incident, accident, or cleanup within a facility, which could reasonably be expected to affect public safety beyond the boundaries of the facility or where the owner or operator knows a protective action beyond the boundaries of the facility has been initiated, shall be reported immediately to the department.

(4) Any release or incident that occurs within the boundaries of a facility and may be subject to reporting under this Section shall not be reportable by the owner or operator of the facility, or the employees, non-commercial carriers, contractors, or consultants of such owner or operator pursuant to the provisions of Chapter 12 of Title 32 of the Louisiana Revised Statutes of 1950, unless such release or incident involves a railcar that is in transportation and the owner or operator of the facility is required to report the release or incident under 49 C.F.R. 171.15.

(5) The department shall not subject an owner or operator to a civil penalty as provided in Subsection C based on any incident or release that was not required to be reported under this Section and that was reported by the owner or operator as a courtesy.

(6) The secretary may develop rules and regulations to implement and clarify the reporting requirements of this Subsection and to address changes in federal regulations.

(7) The Department of Environmental Quality shall make available to the public for examination any information contained in reports required pursuant to R.S. 30:2025(J), 2060(H), and 2076(D).

C.(1) For owners and operators who knowingly fail to file an inventory form on hazardous materials as required by this Chapter by March 1, 1988, and by March first of each year thereafter, the department may levy a civil penalty which shall not exceed twenty-five thousand dollars per hazardous material not reported. Small businesses who have an omission from the inventory reporting forms shall receive a warning only for their first offense.

(2) The department may also levy a civil penalty not to exceed twenty-five thousand dollars per violation for failure to timely report nonpermitted releases pursuant to R.S. 30:2373(B).

(3) For owners and operators who knowingly fail to report a reportable release of a hazardous material regulated by this Chapter, the department may assess a civil penalty not to exceed twenty-five thousand dollars per violation per day.

(4) The department shall consider, in determining whether to assess a fine, the financial situation of owners and operators of small businesses as well as any willfulness in failing to comply with the provisions of this Chapter. Such fines shall be deposited in the Right-to-Know Fund pursuant to R.S. 30:2380.

D.(1) Any person who handles, stores, or otherwise maintains a hazardous material regulated by this Chapter in a negligent or unreasonable manner without regard for the hazards of the material and causes a significant impact to public health and safety as a result of a reportable release of a hazardous material shall be in violation of this Subsection.

(2) For any person, owner, operator, or facility that violates this Subsection, the department may levy a civil penalty not to exceed ten thousand dollars per violation.

E.(1) No person shall intentionally handle, store, or otherwise maintain any hazardous material regulated by this Chapter in a manner which endangers human life.

(2) Any person, owner, operator, or facility that willfully violates this Subsection may be assessed a civil penalty by the department not to exceed twenty-five thousand dollars per violation per day or upon first conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both. Upon second or subsequent conviction of a violation of R.S. 30:2373(E)(1), said person, owner, operator, or facility shall be fined not less than five hundred dollars nor more than ten thousand dollars or imprisoned with or without hard labor for not less than six months nor more than ten years.

F.(1) Any owner or operator who causes a reportable release that requires a significant emergency response by the department or is in violation of Subsection D of this Section shall reimburse the department for reasonable and extraordinary costs of emergency response, including actions taken by the department to mitigate such reportable release.

(2) Reimbursement to the department pursuant to Paragraph (1) of this Subsection shall preclude reimbursement for the same incident to the department from other response funds, including but not limited to the Hazardous Waste Protection Fund, R.S. 30:2198, the Motor Fuels Underground Storage Tank Trust Fund, R.S. 30:2195, et seq., and the Oil Spill Contingency Fund, R.S. 30:2483, et seq.

(3) An owner or operator of a small business shall not be responsible for the emergency response costs of the department in excess of twenty-five thousand dollars.

G.(1) Notwithstanding the provisions of R.S. 30:2380 to the contrary, the department may enter into settlements of civil penalty assessments that allow the respondent to perform beneficial emergency planning, preparedness, and response projects or provide for the payment of a cash penalty to the state, or both. Such settlements shall be considered a civil penalty for tax purposes.

(2)(a) Any settlement provided for in this Section that allows the respondent to perform a beneficial emergency planning, preparedness, and response project shall be submitted to the attorney general for his approval or rejection. The settlement shall be accompanied by the underlying enforcement action, a description of the beneficial emergency planning, preparedness, and response project that is an element of such settlement, and a justification for the settlement. Approval or rejection by the attorney general of any settlement shall be in writing and include, if rejected, a detailed written reason for rejection.

(b) Reasons for rejection shall be failure of the department to follow and adhere to the Right-to-Know Law, the regulations promulgated thereunder, or any other constitutional, statutory, or regulatory provisions.

(c) The attorney general shall make any request for additional information concerning the terms and condition of the settlement within thirty days of receiving the request for approval or rejection. Within thirty days of a request for additional information by the attorney general, the department shall provide its responses to such request.

(d) The department may execute the proposed settlement without the approval of the attorney general if the attorney general does not give written notice to the department of his rejection of the settlement within ninety days after receiving the proposed settlement.

(3) For purposes of this Subsection, a "beneficial emergency planning, preparedness, and response project" means a project that the respondent is not otherwise legally required to perform but that the respondent agrees to undertake as a component of a settlement of a civil penalty assessment under this Subsection; and a project that provides assistance or a benefit to a responsible state or local emergency planning, preparedness, or response entity. Beneficial emergency planning, preparedness, and response projects shall enable such entity to further fulfill its obligations to collect information to assess the dangers of hazardous materials present in a response situation, to develop emergency plans or procedures, to train emergency response personnel, and shall allow the respondent or state or local entity to better respond to emergency situations, including threats to communities from hurricanes or other natural disasters. Such projects may include providing computers and software, communication systems, chemical emission detection and inactivation equipment, and hazardous materials equipment and training.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 665, §§1, 2; Acts 1992, No. 984, §9; Acts 1995, No. 850, §1; Acts 1997, No. 1046, §1; Acts 1999, No. 355, §1, eff. June 16, 1999; Acts 2001, No. 1087, §1; Acts 2008, No. 550, §1, eff. June 30, 2008; Acts 2009, No. 235, §1; Acts 2012, No. 853, §1; Acts 2014, No. 799, §1, eff. June 19, 2014.



RS 30:2374 - Fees

§2374. Fees

A. An annual fee shall be submitted with the inventory form by each owner or operator required to report under this Chapter. The fee shall be assessed in proportion to the number of hazardous materials manufactured, used, or stored on site.

B.(1) The fees for facilities not meeting the definition of "small business" in R.S. 30:2363 shall be assessed as follows:

Number of Hazardous Materials

Amount of

Present at Facility

Fees Charged

01 to 25

$ 65.00

26 to 75

$ 85.00

76 to 100

$170.00

Over 100

$255.00

(2) Any facility required to pay a fee pursuant to this Section and any retail gas station exempt from reporting pursuant to R.S. 30:2370 shall not be required to pay an additional fee to the local emergency planning committee other than the fees already imposed by the local emergency planning committee for the collection of information required by this Chapter.

(3) In the case of owners or operators reporting facilities with numbers of hazardous materials referenced above at multiple locations throughout the state, no owner or operator shall be assessed total fees in excess of two thousand dollars.

(4) The fee per facility for small businesses as defined in this Chapter shall not exceed twenty-five dollars.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1992, No. 540, §1; Acts 1992, No. 984, §9; Acts 1997, No. 1046, §1; Acts 1999, No. 771, §1; Acts 1999, No. 1166, §1, eff. July 9, 1999; Acts 2001, No. 1087, §1; Acts 2003, No. 331, §1; Acts 2008, No. 884, §1.



RS 30:2375 - Access to facilities for emergency response

§2375. Access to facilities for emergency response

A. When there has been a release subject to the reporting requirements of R.S. 30:2373(B), the owners and operators of the facility where the release occurred shall, upon the request or demand, allow access to the facility by the designated local emergency response agency without delay; however, each representative of the designated local emergency response agency seeking access to the facility shall be certified or qualified in the handling of hazardous materials by an appropriate governmental agency and qualified in dealing with the particular emergency and the equipment and/or the facility involved. The parish governing authority shall designate one local emergency response agency which shall have access to facilities within the parish pursuant to this Section. The owner or operator of a facility where a release has occurred may delay access to the facility for a reasonable period of time, to the extent necessary in order to secure the facility, insure immediate safety, preserve property, or verify the authority of those persons seeking access to the facility pursuant to this Section.

B. An owner or operator who fails to comply with the requirements of this Section shall be subject to a civil fine of five thousand dollars.

C. The fine provided for in this Subsection shall be due, in the aggregate, to the agencies denied access in violation of this Section and may be levied by the district court of the parish in which the violations occurred.

D. Each representative of a state or local emergency response agency provided access to a facility under this Section shall be under the strict supervision of facility personnel and shall not take any direct action to respond to the release unless specifically authorized to do so by such facility personnel.

E. None of the provisions of this Section shall prohibit or hinder the Transportation and Environmental Safety Section of the Office of State Police from coordinating an emergency response as authorized in R.S. 30:2376.

Acts 1995, No. 1037, §1.



RS 30:2376 - Monitoring and enforcement

§2376. Monitoring and enforcement

A. The deputy secretary or his designees shall have the right to reasonably monitor owners or operators to ensure their compliance with this Chapter. They shall have the right to enter and inspect any facility in which they have reasonable cause to believe hazardous material, the reporting of which is required by this Chapter, is manufactured, stored, used, or released and which has not been reported, and to require the report of the presence of such hazardous material as required by this Chapter.

B. The deputy secretary may conduct investigations, make reports, conduct hearings, and conduct, directly or indirectly, the research, development, demonstration, or training activities necessary to undertake his responsibilities and exercise his authority under Subsection A of this Section. The deputy secretary, through the office of state police, hazardous materials unit, shall act as coordinator of emergency response activities arising as a result of releases of materials regulated under this Chapter.

C. Nothing in this Chapter shall be intended to diminish any sheriff's responsibility with regard to his authority to address emergency response needs in his parish.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1997, No. 1046, §1.



RS 30:2377 - Reports

§2377. Reports

The Department of Public Safety and Corrections, in consultation with the commission, shall make an annual report by April first to the Senate Committee on Environmental Quality, the House Committee on Natural Resources and Environment, and the governor regarding:

(1) The progress made in developing, implementing, compiling, disseminating, and coordinating the information system.

(2) The level of reporting by owners and operators.

(3) Additional recommendations for legislation and other recommendations to facilitate compliance with the provisions of this Chapter.

(4) The problems experienced by owners and operators and state and local government and agencies in complying with this Chapter.

(5) Reporting forms and procedures used by governmental agencies to require the reporting of the manufacture, use, storage, or release of hazardous materials which should be replaced by the inventory form.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1987, No. 347, §1; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1997, No. 1046, §1; Acts 2008, No. 580, §2.



RS 30:2378 - Administrative procedures

§2378. Administrative procedures

A. All proceedings conducted under this Chapter and all rules and regulations adopted pursuant to this Chapter shall be conducted or adopted in accordance with the Administrative Procedure Act and the Open Meetings Law.

B. All legislative oversight jurisdiction for the implementation of this Chapter, including the promulgation of rules and regulations, shall be placed with the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment.

Acts 1985, No. 435, §1, eff. July 11, 1985; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1997, No. 1046, §1; Acts 2008, No. 580, §2.



RS 30:2379 - Preemption

§2379. Preemption

A. No local governing authority, municipality, parish, or other local governmental entity may enact, adopt, or enforce an ordinance, law, or regulation relative to hazardous materials reporting or any other provisions of this Chapter, except as otherwise specifically authorized by state law. However, if reporting requirements to agencies in the federal government under federal law conflict with reporting requirements under this Chapter, the affected entities shall file those reports. This Chapter shall have prospective effect only.

B. The commission and the department shall, where practical and feasible, incorporate local purposes into the state information system and provide local access to such information, subject to the qualifications provided for in R.S. 30:2368(B)(1).

Acts 1989, No. 505, §1; Acts 1997, No. 1046, §1.



RS 30:2380 - Right-to-Know Fund

§2380. Right-to-Know Fund

A. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies collected under R.S. 30:2373 shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within a fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special fund, which is hereby created in the state treasury and designated as the "Right-to-Know Fund", hereinafter referred to as the fund, an amount equal to all monies collected under R.S. 30:2373. The fund balance shall not exceed two million dollars. Any monies in excess of that amount shall revert to the general fund.

B. Monies in the fund shall be paid to the deputy secretary on his warrant and shall be used to develop the Louisiana Chemical Network (LCN), a statewide centralized inventory and release reporting system. This centralized reporting system is intended to eliminate duplication in reporting requirements, develop centralized data management, and provide processed data to all parishes via the local emergency planning committees (LEPCs). The department shall have the responsibility to develop a centralized data distribution system and provide the local emergency planning committees with the necessary equipment, software, and training to support its application. The monies in the fund shall be dedicated to equipment acquisition and personnel training for LEPCs and for the department to properly staff the centralized data management functions. The deputy secretary shall adopt the necessary rules and regulations to administer this system.

Acts 1997, No. 1046, §1.



RS 30:2391 - Short title

CHAPTER 17. LOUISIANA RECLAIMED WATER LAW

§2391. Short title

This Chapter shall be known and may be cited as the "Louisiana Reclaimed Water Law".

Acts 2003, No. 985, §1.



RS 30:2392 - Purpose

§2392. Purpose

The legislature hereby finds and declares that the use of potable water for nonpotable uses, including but not limited to cemeteries, golf courses, parks, highway landscaped areas, and industrial uses, is a waste of our most precious natural resource, which is an essential element for life. There is a need for a reliable source of water for uses that should not draw from the supply of potable water. With the proper investment and development of the necessary infrastructure, the creation of dependable reclaimed water resources will meet nonpotable needs and relieve stress on potable water resources. A drought-proof supply of water will assist industry and encourage economic development. In furtherance of the legislature's constitutional mandate to protect the natural resources of the state as provided in Article IX, Section 1 of the Constitution of Louisiana, there is hereby established the Louisiana Reclaimed Water Law.

Acts 2003, No. 985, §1.



RS 30:2393 - Definitions

§2393. Definitions

The following terms shall have the following meanings for the purposes of this Chapter:

(1) "Available reclaimed water source" means reclaimed water that meets all of the following requirements:

(a)(i) The source of reclaimed water is of sufficient quality for the proposed beneficial use considering all relevant factors including but not limited to safety, effects of the beneficial use based on specific constituents in the reclaimed water source, and effects on state and federal water discharge permits. The quality of the reclaimed water shall meet all applicable state and federal water quality standards and the following standards at the discharge from the producer's plant site:

BOD5 ≤ 5 mg/L

TSS ≤ 5 mg/L

NH³-N ≤ 2 mg/L

TN ≤ 10 mg/L

Chlorine residual ≥ 2 mg/L

(ii) The reclaimed water producer must keep verifiable records of water quality as determined by effluent testing seven days per week. Such tests must be either flow proportional composite sampling or electronic testing with laboratory verification.

(b) The use of reclaimed water will not adversely affect downstream water quality and will not be injurious to wildlife, fish, or plant life.

(c) The reclaimed water must be furnished to the user at a cost that is equal to or less than the cost of potable water, in accordance with R.S. 30:2396.

(2) "Beneficial uses" means the technologically feasible uses of reclaimed water for domestic, municipal, industrial, agricultural, recreational, or therapeutic purposes.

(3) "Reclaimed water" means water that, as a result of treatment of waste, is suitable for a direct beneficial use or a controlled use and that is therefore considered a valuable resource.

(4) "Reclaimed water producer" means any public or private entity that produces, transmits, or distributes reclaimed water.

Acts 2003, No. 985, §1.



RS 30:2394 - Use of potable groundwater; prohibition

§2394. Use of potable groundwater; prohibition

A. No public or private entity shall use groundwater of quality suitable for potable domestic use to irrigate the grassy non-developed areas of cemeteries, golf courses built and completed on and after August 15, 2003, parks, and highway landscaped areas, if there exists an available reclaimed water source as defined in R.S. 30:2393(1).

B. Public or private entities that use a source of potable water for cooling tower applications and industrial purposes or to irrigate the grassy areas of golf courses built and completed before August 15, 2003, shall examine the use of reclaimed water, if an available reclaimed water source exists as defined in R.S. 30:2393(1), and may use the reclaimed water for those purposes and applications.

C. Public or private entities that use a source of potable water to irrigate crops not intended for human consumption are encouraged, but not mandated, to use reclaimed water.

D. Public or private entities which grow, package, or produce food for human consumption are specifically excluded from this Chapter.

Acts 2003, No. 985, §1.



RS 30:2395 - Identification of uses and customers

§2395. Identification of uses and customers

A. Reclaimed water producers and potential customers may cooperate in joint technical, economic, and environmental studies to develop available reclaimed water sources.

B. Reclaimed water producers may identify potential customers for an available reclaimed water source. A reclaimed water producer that has identified a potential customer may, in writing, request that the customer enter into an agreement for the producer to provide reclaimed water.

C. Current users of potable groundwater for nonpotable uses may identify reclaimed water producers. Such a user that has identified a potential reclaimed water producer with an available reclaimed water source may, in writing, request that the reclaimed water producer enter into an agreement to supply reclaimed water.

Acts 2003, No. 985, §1.



RS 30:2396 - Costs

§2396. Costs

The producers of reclaimed water shall not sell water to customers at a price over the following amounts which shall include the cost to the reclaimed water producer for physical facilities to produce and transport the reclaimed water:

(1) For customers currently purchasing potable water from a third party, the cost for reclaimed water shall not exceed the price per gallon, including the cost of piping or transporting the reclaimed water, that the customer paid to the third-party potable provider.

(2) For customers who currently self-produce and use water from a potable water source, the cost for reclaimed water, including any and all fees, shall not exceed the customer's cost of producing water.

Acts 2003, No. 985, §1.



RS 30:2397 - Distribution of revenue

§2397. Distribution of revenue

The state treasurer shall each fiscal year deposit the revenues generated under the provisions of this Chapter, from taxes applicable to the sale of reclaimed water, or other sources as provided for by law into the Bond Security and Redemption Fund. Out of the funds from such sources remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall deposit an amount equal to one-quarter of the revenues generated from the reclaimed water program into the Clean Water State Revolving Fund, enacted in R.S. 30:2301 et seq., which shall be used for making grants to local governments to finance primary waste treatment facilities; one-quarter into the Coastal Resources Trust Fund, created in R.S. 49:214.40, and the remainder shall be used by the Department of Natural Resources for the protection of groundwater resources. Use of these funds shall be subject to an appropriation by the legislature.

Acts 2003, No. 985, §1; Acts 2010, No. 296, §1, eff. June 17, 2010.



RS 30:2398 - Capital improvements

§2398. Capital improvements

Any capital improvements made under this Chapter shall qualify for any tax deductions as provided by law.

Acts 2003, No. 985, §1.



RS 30:2399 - Design of reclaimed water system

§2399. Design of reclaimed water system

A. Reclaimed water systems shall be designed with the goal of preventing the contamination of potable water.

B. All transmission and distribution piping for a reclaimed water system shall comply with the requirements of Part XII (Water Supply) and Part XIV (Plumbing) of the Louisiana State Sanitary Code relative to color-coding, nonpotable water identification, complete separation from potable water systems, separation distances from potable water piping when run in parallel, separation distance requirements when crossing potable water line, and such other necessary items.

Acts 2003, No. 985, §1.



RS 30:2411 - Legislative findings; purpose; intent; application

CHAPTER 18. SOLID WASTE RECYCLING AND

REDUCTION LAW

§2411. Legislative findings; purpose; intent; application

A.(1) The legislature finds that removal of certain materials from the solid waste stream going into landfills currently being utilized for the disposal of solid waste in Louisiana is necessary in order to protect our environment, prevent nuisances, protect the public health, safety, and welfare, extend the usable life of the facilities, aid in the conservation and recovery of valuable resources, and to conserve energy by efficient reuse of these products, thereby benefiting all citizens of the state.

(2) The legislature further finds that the identification of markets and distribution networks for recyclable or recycled materials is a necessary prerequisite to the orderly development of statewide recycling programs.

(3) The legislature further finds that the state must demonstrate its commitment to proper solid waste management by establishing source separation and recycling programs, and by encouraging market development through the purchase of recycled products by the state government.

B. It is declared to be the purpose of this Chapter to:

(1) Establish a goal of reducing the solid waste stream through waste reduction, reuse, and recycling by thirty percent by December 31, 2006.

(2) Encourage the development of solid waste reduction and recycling as a management procedure at all solid waste facilities in the state and to promote recovery of recyclable materials so as to preserve and enhance the quality of air, water, and land resources.

(3) Encourage the development of the state's recycling industry, thereby conserving the natural resources and energy through reuse.

(4) Require state agencies to procure recycled goods to the maximum extent possible.

(5) Encourage political subdivisions to develop recycling programs allowing each subdivision flexibility to choose the type of program most advantageous to each.

(6) Develop and implement effective public education programs concerning recycling in order to encourage recycling so as to preserve and enhance the natural beauty of the land, waters, and air of the state.

(7) Encourage the expansion of businesses located in Louisiana and to whatever extent possible, to look favorably on Louisiana businesses in the recycling industry, which industry includes, but is not limited to those businesses that manufacture, distribute, or act as brokers for recycled products.

C. It is the intent of the legislature, whenever economically feasible and as markets allow, to continually expand the policies of the state to require utilization of recycled resources in the daily operations of the state.

D. The provisions of this Chapter shall only apply to waste that is nonhazardous under the provisions of this Subtitle and the rules adopted pursuant thereto.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1995, No. 1297, §1; Acts 2006, No. 829, §1.

{{NOTE: SEE §§2 AND 3 OF ACTS 1989, NO. 185.}}



RS 30:2412 - Definitions

§2412. Definitions

As used in this Chapter, unless the context clearly indicates otherwise, the term:

(1) "Fraudulent taking" means the value gained from acts committed by an offender in violation of R.S. 30:2418(M)(1).

(1.1) Repealed by Acts 2006, No. 829, §2.

(2) "Label" means a molded imprint or raised symbol on or near the bottom of a plastic product.

(3) "Lubricating oil" includes but is not limited to any oil intended for use in an internal combustion engine, crankcase, transmission, gearbox, or differential of an automobile, bus, truck, vessel, airplane, train, heavy equipment, or machinery powered by an internal combustion engine.

(4) "Medium truck tire" means a tire weighing one hundred pounds or more and normally used on semitrailers, truck-tractor, semitrailer combinations or other like vehicles used primarily to commercially transport persons or property on the roads of this state or any other vehicle regularly used on the roads of this state.

(4.1) Repealed by Acts 2006, No. 829, §2.

(5) "Motor vehicle" means an automobile, motorcycle, truck, trailer, semitrailer, truck-tractor and semitrailer combination, or any other vehicle operated in this state, and propelled by power other than muscular power; but the term does not include bicycles and mopeds.

(5.1) "Off-road tire" means a tire weighing one hundred pounds or more and that is normally used on off-road vehicles.

(5.2) "Off-road vehicle" means construction, farming, industrial, mining, and other vehicles not normally operated on the roads of this state. This term does not include vehicles propelled solely by muscular power.

(6) "Oil recycling" means to prepare used oil for reuse as a petroleum product by rerefining, reclaiming, reprocessing, or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil, specifically including the use of used oil as a fuel oil, provided the used oil meets all applicable rules and regulations.

(6.1) "Passenger/light truck/small farm service tire" means a tire weighing less than one hundred pounds and normally used on automobiles, pickup trucks, sport utility vehicles, front steer tractors, and farm implement service vehicles.

(7) "Pelletized paper waste" means pellets produced from discarded waste paper that has been diverted or removed from solid waste which is not marketable for recycling and which is wetted, extruded, shredded, or formulated into compact pellets of various sizes for use as supplemental fuel in a permitted boiler. The production of pellets for use as supplemental fuel in a permitted boiler may be used by a solid waste management facility or local governmental subdivision as credit toward attaining its waste reduction goal pursuant to R.S. 30:2413.

(8) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, state, municipality, commission, political subdivision of a state, an interstate body, or the federal government or any agency of the federal government.

(9) "Plastic bottle" means a plastic container that has a neck that is smaller than the body of the container, accepts a screw-type, snap cap, or other closure and has a capacity of sixteen fluid ounces or more, but less than five gallons.

(9.1) "Program eligible waste tires" means those waste tires generated within Louisiana.

(10) "Reclaiming" means the use of methods, other than those used in rerefining, to purify used oil primarily to remove insoluble contaminants, making the oil suitable for further use; which may include settling, heating, dehydration, filtration, distillation, or centrifuging.

(11) "Recovered materials" means those materials which have known recycling potential, can be feasibly recycled, and have been diverted or removed from the solid waste stream for sale, use, or reuse, by separation, collection, or processing.

(12) "Recyclable material" means those materials which are capable of being recycled and which would otherwise be processed or disposed of as nonhazardous solid waste.

(13) "Recycled content" means materials that contain a percentage of post-consumer materials as determined by the department in the products or materials to be procured, including but not limited to paper, aluminum, glass, and composted materials.

(14) "Recycling" means any process by which nonhazardous solid waste, or materials which would otherwise become solid waste, are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(15) "Rerefining" means the use of refining processes on used oil to produce high-quality base stocks for lubricants or other petroleum products. Rerefining processes may include distillation, hydrotreating, or treatments employing acid, caustic, solvent, clay, or other chemicals, or other physical treatments other than those used in reclaiming.

(16) "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.

(17) "Solid waste" means any garbage, refuse, sludge, and other discarded material, including those in a solid, liquid, or semisolid state resulting from residential, community, or commercial activities. As used in this Chapter, the term "solid waste" shall not include mining, agricultural, special and industrial wastes, or hazardous and infectious wastes. It also does not include or mean solid or dissolved material in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under R.S. 30:2074, or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), as amended, or hazardous waste subject to permits under R.S. 30:2171 et seq. The definition of solid waste shall not include recovered materials or uncontaminated scrap metal materials which are purchased for resale to be recycled or reused and are not destined for disposal.

(18) "Solid waste management facility" means any solid waste disposal area, volume reduction plant, transfer station, or other facility the purpose of which is resource recovery or the disposal, recycling, processing, or storage of solid waste and which is owned or operated by or receives solid waste from a parish or municipality. This does not include those facilities which collect, process, remanufacture, or ship recovered materials unless such facilities are engaged in the management of solid waste.

(19) "Tire" means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle or off-road vehicle.

(20) "Used oil" means any oil, whether refined from crude oil or synthetic oil, that has been used and as a result of such use, is contaminated by physical or chemical impurities.

(21) "Used oil collection facility" means automotive service facilities, governmentally sponsored collection facilities, or other facilities, which in the course of business accept for disposal of five gallons or less of used oil from the general public, all as is more fully set forth by rule, and which store used oil in tanks or containers approved by the department.

(22) "Used oil recycling facility" means any facility that accepts more than ten thousand gallons of used oil annually for oil recycling purposes.

(23) "Waste tire" means a whole tire that is no longer suitable for its original purpose because of wear, damage, or defect.

(24) "Waste tire collection center" means a site where used tires are collected from the public prior to being offered for recycling.

(24.1) "Waste tire generation" means the replacement of an unserviceable tire with a serviceable tire. The sorting, collection, exchange, trade, or transportation of a waste tire is not waste tire generation.

(25) "Waste tire processing facility" means a site where equipment is used to cut, burn, or otherwise alter whole waste tires so that they are no longer whole.

(26) "White goods" means inoperative and discarded refrigerators, ranges, water heaters, freezers, microwave ovens, and other similar domestic and commercial large appliances.

(27) "Division" means the division of administration in the office of the governor.

(28) "Recycled paper product" means all paper and woodpulp products which contain the recommended minimum content standards specified in the guidelines as adopted by the Environmental Protection Agency under the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 42 U.S.C. 6901 et seq.), as amended, and which are specified in the rules and regulations promulgated by the secretary of the Department of Environmental Quality pursuant to R.S. 30:2415.4, except that high grade bleach printing and writing papers defined in such guidelines, rules, and regulations shall contain a minimum of fifty percent recovered paper or twenty percent recovered post-consumer fiber by fiber weight.

(29) "Recovered paper" means paper generated beyond the papermaking process which is subsequently recycled. The papermaking process ends after the first slitter/winder with the cutting and trimming of the reel into small rolls. Recovered paper includes the recovered material equivalent for cotton fiber paper.

(30) "Post-consumer recovered fiber" means fiber beyond the papermaking process, excluding pulp substitutes, which has been altered by the use of inks, adhesives, wet strength, resins, coating, plastics, toners, asphalt, hot melt, wax, and other like materials.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 379, §1; Acts 1991, No. 964, §§1 and 2; Acts 1992, No. 924, §1; Acts 1995, No. 1297, §1; Acts 1999, No. 1015, §1, eff. July 9, 1999; Acts 2001, No. 623, §1; Acts 2002, 1st Ex. Sess., No. 101, §1, eff. April 18, 2002; Acts 2006, No. 829, §§1 and 2.



RS 30:2413 - Powers and duties of the secretary; fees; local government

§2413. Powers and duties of the secretary; fees; local government

A. The secretary shall have the following powers and duties:

(1) To provide technical assistance to parishes, municipalities, and other persons, and coordinate with appropriate federal agencies, and private organizations in carrying out the provisions of this Subchapter.

(2) To adopt rules and regulations to encourage reduction, recycling, and resource recovery of solid waste as a source of raw materials to be utilized in the production of goods in the state and to carry out the purposes of this Chapter.

(3) To assist in and encourage, to the maximum extent possible, the development within the state of industries and commercial enterprises which are based upon resource recovery, recycling, and reuse of solid waste.

(4) To promote research on alternative, economically feasible, cost-effective, and environmentally safe solid waste management and encourage public input during the research process.

(5) To serve as an information source of recycling businesses operating in the state and assist in matching recovered materials with markets. Such information as may be compiled shall be made available to local governments to assist with their solid waste management activities.

(6) To award grants to local governments through a mechanism to be established by rule for solid waste recycling and recovery programs.

(7) To promote public education and public awareness of the necessity of initiating waste reduction and recycling programs as an integral part of all solid waste management programs in the state.

(8) To adopt, by rules, such fees as may be necessary to administer this Chapter. Such rules shall be adopted in accordance with the Administrative Procedure Act; however, any legislative oversight hearings shall be held before a joint oversight subcommittee of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

(9)(a) The secretary shall collect and compile information and data, to be provided by the parishes and municipalities, on resource recovery and recycling programs operated by such parishes and municipalities.

(b) The department shall report annually to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality its findings and conclusions on the status of resource recovery and recycling programs in the parishes and municipalities.

(10) To establish a recycling council composed of representatives from municipal, local, and state government, industry, business, solid waste management, academia, and organizations involved in recycling to delineate needs and to address solid waste management issues.

B. The secretary may require each parish, in conjunction with its major municipalities, to submit a plan for attaining a twenty-five percent waste reduction goal by December 31, 1992. The plans shall be reviewed annually by each parish and revisions or modifications submitted to the department along with an annual progress report. The initial plan should include proposed educational programs, recycling programs and incentives, review of recycled products markets and back-up markets being utilized, a review of existing recycling programs that are both public and private, and any contingency measures as appropriate.

C. Local governmental subdivisions are hereby authorized to pass through any fee imposed pursuant to this Chapter to any person provided any collection and disposal services regarding solid waste by a local governmental subdivision. However, such authorization shall not include deposits, fees, or assessments on any disposal beverage containers by any political subdivision or authority within the state of Louisiana.

D. In developing and implementing recycling programs, parishes and municipalities shall give consideration to the collection, marketing, and disposition of recyclable materials by persons engaged in the business of recycling on September 1, 1989, whether or not the persons were operating for profit. Parishes and municipalities are encouraged to use for-profit and nonprofit organizations in fulfilling their responsibilities under this Chapter.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 21, §1, eff. June 14, 1991; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2001, No. 562, §1, eff. June 22, 2001; Acts 2006, No. 829, §1; Acts 2008, No. 580, §2.



RS 30:2413.1 - Debris management plan

§2413.1. Debris management plan

A. The legislature finds that hurricanes Katrina and Rita caused devastation throughout south Louisiana resulting in the generation of debris heretofore unanticipated. While the state has made progress in preparing a debris management plan, the legislature finds and declares that a plan for future events is vital to the protection and welfare of the people of the state of Louisiana. The legislature further finds and declares that a comprehensive management plan for debris generated by natural disasters within the state of Louisiana should be prepared in advance to facilitate a reasonable, efficient, and prompt recovery from natural disasters that will be protective of human health and the environment.

B. The secretary of the Department of Environmental Quality shall develop and implement a comprehensive debris management plan for debris generated by state and federally declared disasters and debris generated from the rebuilding efforts resulting from these disasters. The management plan shall be to reuse and recycle material and to divert debris from disposal in landfills to the maximum extent practical, efficient, and expeditious in a manner that is protective of human health and the environment. The plan shall be consistent with state and federal law and shall not supersede any ordinance adopted by a local governing authority. In developing such plan, the secretary shall utilize the following debris management practices in order of priority, to the extent they are appropriate, practical, efficient, timely, and have available funding:

(1) Recycling and composting.

(2) Weight reduction.

(3) Volume reduction.

(4) Incineration or co-generation.

(5) Land disposal.

C. Of the total green and woody debris intended for final disposal in a landfill, fifty percent shall be reduced by weight and fifty percent by volume prior to transport to a landfill. Green and woody debris may be used in coastal restoration projects, as compost, or as fuel. Green and woody debris shall not be disposed of in a landfill as the first option; however, such debris may be used as a component of the cover system for a landfill or a means for providing erosion control.

D. The comprehensive debris management plan shall utilize the most environmentally beneficial management techniques consistent with the health, safety, and welfare of the citizens of the state, to the extent funding is available, and shall promote the efficient and expeditious management of the debris. The plan shall place restrictions on open burning and shall require that any burning shall utilize equipment to reduce emissions of particulate matter if the department and respective local governing authority deem the use of equipment necessary to protect public health and the environment.

E. The goal of the comprehensive debris management plan shall be to reuse and recycle material, including the removal of aluminum from debris, in an environmentally beneficial manner and to divert debris from disposal in landfills to the maximum extent practical and efficient which is protective of human health and the environment. In complying with this goal, the plan shall require that uncontaminated wood debris generated from construction be segregated and reduced in weight and volume prior to transport to a landfill. In diverting debris from disposal in landfills, the plan shall require that recyclables and hazardous waste be segregated for beneficial environmental use or reduced in weight prior to transport to a landfill.

F. Such plan shall be submitted to the Senate Committee on Environmental Quality and the House Committee on Environment no later than July 1, 2006.

Acts 2006, No. 662, §1.



RS 30:2414 - Exemptions

§2414. Exemptions

The following wastes or activities are exempt from the requirements of this Chapter:

(1) Recovered materials, except used oils, if a majority of the recovered materials at a facility are demonstrated to be sold, used, or reused within twelve months.

(2) Recovered materials, except used oils, or the products or byproducts of operations that process recovered materials which are not discharged, deposited, injected, dumped, spilled, leaked, or placed into or upon any land or water so that such products or byproducts or any constituent thereof may enter lands or be emitted into the air or discharged into the waters, including groundwaters, or otherwise enter the environment or pose a threat to public health and safety or the environment.

(3) Recovered materials which are hazardous wastes and have not been recovered from solid wastes and which are defined as hazardous wastes under applicable state or federal regulations.

(4) Those wastes exempt under the Louisiana Solid Waste Management and Resource Recovery Law and the Louisiana Solid Waste Rules and Regulations.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 964, §1.



RS 30:2415 - Procurement by public bodies of material with recycled content; reduction in solid waste

§2415. Procurement by public bodies of material with recycled content; reduction in solid waste

A. The division of administration, in coordination with the department, shall adopt rules to require the use and purchase of goods with recycled content by all state agencies and political subdivisions. The rules shall, at a minimum, include the Environmental Protection Agency's comprehensive guideline for procurement of products containing recovered materials. Such rules shall also allow flexibility for the consideration of product performance, price, availability, content of recovered materials, remanufactured products, and no cost manufacturer take back programs.

B. Each state agency shall adopt a policy which encourages to the maximum extent possible the utilization of products with recycled contents.

C. The division of administration shall develop rules to allow up to a five percent differential in price for the purchase of products with recycled content, provided that such products are manufactured in Louisiana. These rules shall be reviewed annually by the division and department and a written report with data and recommendations submitted to the legislature annually.

D. The division shall establish a schedule to ensure a continued use of products with recycled content by establishing goals for state procurement of specified products. Such numeric goals shall be established by the division by January 1, 2007, and shall be directed toward the utilization of the maximum amount of goods and products with recycled content. In no case shall these goals be less than five percent of total applicable goods and purchases per year over a five-year period.

E. The Department of Transportation and Development shall, by January 1, 2007, initiate rulemaking to ensure the use of the maximum amount of recycled materials in highway construction and maintenance. The rules shall, at a minimum, include the Environmental Protection Agency's comprehensive guideline for procurement of products containing recovered materials.

F. State agencies in Louisiana and all others using state general funds shall encourage the purchase of paper and paper products, tissue and paper towels, which shall contain the recommended minimum content standards as provided in R.S. 30:2412(28).

G. The commissioner of administration shall monitor the goals for minimum uses by the state of recycled paper products, pursuant to R.S. 30:2415.1. A goal of an increase in the total state procurement shall be established that will result in an increase of five percent annually, until such time as a minimum goal of fifty percent of the total purchased is reached within ten years. A minimum of twenty percent of this total shall consist of high-grade white paper.

H. Each department of the executive branch, the legislature, and the judicial branch of state government shall adopt a program to reduce solid waste, including but not limited to adopting paperless office programs. Likewise each branch of state government shall adopt a recycling program with emphasis on single stream recycling so as to increase compliance.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1995, No. 1297, §1; Acts 2006, No. 829, §1; Acts 2010, No. 852, §1, eff. June 30, 2010.



RS 30:2415.1 - Preference for recycled paper products

§2415.1. Preference for recycled paper products

The division shall give preference by rules to the purchase of recycled paper products as defined pursuant to R.S. 30:2412(28).

Acts 1995, No. 1297, §1.



RS 30:2416 - Compost standards and applications

§2416. Compost standards and applications

A. Within six months after September 1, 1989, the department shall initiate rulemaking to prescribe allowable uses and application rates of compost sold as a product, and to establish the requirements necessary to produce hygienically safe compost products for various applications.

B. The rules shall classify the compost according to the following categories:

(1) The types of waste composted, including at least one category containing only yard trash.

(2) The maturity of the compost, including at least three categories for degree of decomposition for fresh, semimature, and mature compost.

(3) Categories based on levels of organic and inorganic constituents in the compost.

C. These rules shall establish methods for measuring:

(1) Compost maturity.

(2) Particle size.

(3) Moisture content.

(4) Average levels of organic and inorganic constituents, including heavy metals, for such classes of compost as the department establishes, and the analytical methods to determine those levels.

D. The rules shall also prescribe:

(1) The total quantity of organic and inorganic constituents, including heavy metals, allowed to be applied through the addition of compost to the soil per acre per year.

(2) The allowable uses of compost based on maturity and type of compost.

E. If compost is produced that does not meet the criteria prescribed by the department for agricultural and other uses, the compost must be reprocessed or disposed of in a manner approved by the department, unless a different application is specifically permitted by the department.

F. The department shall work with the Louisiana Department of Agriculture and Forestry in developing the standards and in seeking ways to promote the use and development of markets for composted materials.

G. The provisions of this Section shall not apply to compost produced by an individual for his own use.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989.



RS 30:2417 - Used oil; collection; recycling and reuse; disposal

§2417. Used oil; collection; recycling and reuse; disposal

A. It is the intent of the legislature to reduce the amount of illegally disposed used oil by providing incentives to increase the number of used oil collection facilities for used oil recovery, and consequently recover more of this valuable natural resource and concurrently enhance the state's environment. On or before January 1, 1992, the secretary shall promulgate regulations and guidelines for a used oil recycling program to promote and encourage the proper collection and reuse of used oil. The regulations and guidelines shall provide for but not be limited to:

(1) Awarding grants, subsidies, and loans to municipalities, parishes, and other political subdivisions to establish and provide continuous operation of collecting services and facilities for used oil.

(2) Establishing and maintaining a used oil information program.

(3) Maintaining an "800+" telephone information program to inform the public of used oil collection locations.

(4) Encouraging the voluntary establishment of used oil collection and recycling programs by public interest groups, automotive service facilities, and others, and providing technical assistance to such program organizers.

(5) Regulating mixtures of used oil and hazardous waste as used oil if the hazardous waste contained in the mixture is so classified solely due to the waste's characteristic of ignitability, such as mineral spirits, provided that the mixture does not exhibit the characteristic of ignitability pursuant to such rules and regulations.

(6), (7) Repealed by Acts 2006, No. 829, §2.

B, C. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

D. The secretary shall develop guidelines to award grants, subsidies, and low interest loans to local government to encourage the establishment and maintenance of programs and facilities to reduce the improper disposal of used oil, which may include the following in the order of priority to be supported:

(1) Establishing publicly operated used oil collection facilities at landfills and other public places.

(2) Curbside pickup of used oil containers by a local government or its designee.

(3) Retrofitting solid waste equipment to promote curbside pickup or disposal of used oil at designated collection facilities.

(4) Providing containers and other materials and supplies that the public can use to store in an environmentally safe manner used oil for pickup or delivery to a collection facility.

E. The following activities are prohibited:

(1) No person may knowingly collect, transport, store, recycle, use, or dispose of used oil in any manner which endangers the public health or welfare.

(2) No person may knowingly discharge or cause to be discharged used oil into sewers, drainage systems, septic tanks, or any waters or lands of the state.

(3) After July 1, 1991, no person may knowingly mix or commingle used oil with solid waste that is to be disposed of in landfills or directly knowingly dispose of used oil in solid waste landfills within the state of Louisiana unless specifically approved by the department.

(4) Repealed by Acts 2006, No. 829, §2.

(5) Used oil shall not be used for road oiling, dust control, weed abatement, or other similar uses that have the potential to release used oil into the environment.

F. The department shall develop incentives for the reuse, recycling, and marketing of used oil. Such incentives may include a program to encourage individuals who change their own oil to return used oil to a used oil collection facility.

G. As of July 1, 1992, no person shall knowingly dispose of used oil in any manner other than at a permitted used oil collection facility, unless specifically approved by the department. Exempt from this requirement are entities which only burn used oil generated by the burner, provided such burning is done in compliance with applicable rules of the Louisiana Department of Environmental Quality.

H. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of used oil mixed or commingled with solid waste by any person engaged in the collection, transportation, and/or disposal of solid waste, unless it can be demonstrated that such person knew that such used oil had been mixed or commingled with the solid waste collected, transported, or disposed of and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such used oil from the solid waste collected, transported, or disposed of.

I. When purchasing lubricating oils, every person acting as purchasing agent for any agency, board, commission, or department of the state shall give preference to rerefined oil which meets manufacturer's warranty, provided the cost of rerefined oil does not exceed by more than five percent the cost of other oils, and so long as the product contains at least twenty-five percent rerefined oil.

J. For the purposes of this Section, the owner or operator of a used oil collection facility which accepts used oil from the public may presume that a quantity of no more than five gallons of used oil accepted from any member of the public is not mixed with a hazardous substance, provided that such owner or operator acts in good faith and provided that the recycled or used oil:

(1) Has been removed from the engine of a light duty motor vehicle, farm equipment, or a household appliance by the owner of such vehicle, equipment, or appliance.

(2) Is presented by such owner to the dealer for collection, accumulation, and delivery to an oil recycling facility.

(3) The owner or operator is not knowingly accepting used oil which has been mixed with any listed or characteristic hazardous waste or hazardous substance.

K. No person, including the state of Louisiana or any political subdivision thereof, may recover under R.S. 30:2276 from a permitted used oil collection facility for any response costs or damages resulting from a release or threatened release of any collected used oil if such used oil:

(1) Is not knowingly mixed with any other hazardous substance.

(2) Is stored, treated, transported, or otherwise managed in compliance with:

(a) The regulatory standards established by the secretary hereunder.

(b) The terms and conditions of the collection facility's permit.

L. The limitation of liability provided for in Subsection K of this Section shall not relieve a permitted used oil collection facility from the responsibility of responding to and taking appropriate remedial action in response to a discharge at the used oil collection facility.

M. No person shall dispose of used refined motor oil by discharge into municipal sewers, municipal drainage systems, surface or groundwaters, watercourses, or marine waters.

N. Notwithstanding any other provision of law to the contrary, the regulations and guidelines promulgated pursuant to this Section shall require all used oil collection centers, transfer facilities, and transporters as defined in LAC 33:V.4001, which are or will be located in a parish with a population of between nine thousand eight hundred seventy and nine thousand eight hundred ninety people based on the 1990 federal census, to obtain licenses or permits authorizing such centers, facilities, and transporters to handle used oil in compliance with this Section, if any such centers, facilities, and transporters are also conducting processing as defined in LAC 33:V.4001. Such processing includes but is not limited to physical separation of water from the used oil. Nothing in this Subsection shall apply to businesses that primarily engage in oil changes. Further, nothing in this Subsection shall apply to any center, facility, or transporter that is validly permitted or licensed and that began operations prior to January 1, 1999.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1991, No. 964, §1; Acts 1992, No. 537, §1; Acts 1997, No. 658, §2; Acts 1999, No. 1296, §1, eff. July 12, 1999; Acts 2006, No. 829, §1, 2; Acts 2012, No. 834, §13, eff. July 1, 2012.



RS 30:2418 - Waste tires

§2418. Waste tires

A. The owner or operator of a waste tire collection center shall provide the department with a notification of the site's location, size, and the approximate number of waste tires that are accumulated at the site.

B. It is unlawful for any person to dispose knowingly and intentionally of waste tires in the state, unless the waste tires are disposed of for processing, or collected for processing, at a permitted solid waste disposal facility, a permitted waste tire processing facility, or a waste tire collection center.

C. Waste tires that are not subjected to processing or recycling may not be deposited knowingly and intentionally in a landfill as a method of ultimate disposal. However, notwithstanding any other law or rule to the contrary, waste tires that have been prepared for disposal by cutting, separating, shredding, or other means in accordance with the rules or standards of the department may be disposed of in a landfill.

D. The department shall by rule encourage the voluntary establishment of waste tire collection centers at all retail outlets that are engaged in the sale of tires. Such centers shall be open to the public and programs to encourage the return of waste tires to collection centers shall be undertaken by the department.

E. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of waste tires mixed or commingled with solid waste by any person engaged in the collection, transportation, or disposal of solid waste, unless it can be demonstrated that such person knew that such waste tires had been mixed or commingled with the solid waste collected, transported, and/or disposed and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such waste tires from the solid waste collected, transported, and/or disposed.

F. An owner or operator of a waste tire collection center may store waste tires for up to one year provided that such storage is solely for the purpose of accumulation of such quantities of waste tires as are necessary to facilitate proper recovery, processing, or disposal.

G. There is hereby established a fund in the state treasury to be known as the "Waste Tire Management Fund". Any fees collected, pursuant to the secretary's rules and regulations, on the sale of tires, and any other appropriations, gifts, grants, or other monies received by the Department of Environmental Quality for the credit of the Waste Tire Management Fund, shall be remitted to the state treasury and credited to the Bond Security and Redemption Fund, as provided by the laws of this state and the Constitution of Louisiana. After a sufficient amount is allocated from the Bond Security and Redemption Fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay into the Waste Tire Management Fund an amount equal to the total amount previously deposited into the treasury. All interest earned on money from this fund and invested by the state treasurer shall be credited to the fund. The monies of the fund shall be administered by the secretary solely for the purposes of solving the state's waste tire problem. No monies from the fund shall be used to provide payments to waste tire processors for processing tires that are generated in Louisiana when those tires are processed in any other state.

H. The secretary shall promulgate rules, regulations, and guidelines for the administration and enforcement of the waste tire program provided for in this Chapter, which shall be subject to legislative review and approval by the Senate Committee on Environmental Quality and the House Committee on Natural Resources and Environment. The rules, regulations, and guidelines shall provide for but not be limited to:

(1) Establishing standards, requirements, and permitting procedures for waste tire transporters, collection sites, and processors. Requirements shall include proof of commercial liability insurance in a sufficient amount and other evidence of financial responsibility as determined by the secretary. For waste tire transporters, financial responsibility shall include a surety bond in a minimum amount of ten thousand dollars, as determined by the secretary.

(2) Encouraging local governing authorities to establish advisory councils to advise the secretary regarding waste tire clean up.

(3) Providing technical assistance and incentives to encourage market research and development projects.

(4) Providing incentives and assistance for those persons who collect and remit the fee imposed on the sale of tires.

(5) Providing incentives and assistance for collection and transportation of waste tires including, but not limited to, incentives and assistance for local governing authorities which shall be given the highest priority. Subject to Paragraph (7) of this Subsection, this Paragraph shall not prohibit local governing authorities from splitting, slicing, shredding, or baling tires as part of the disposal process or other beneficial use.

(6) Establishing a procedure for accepting voluntary payments from tire retailers to defray the costs of transporting and recycling tires collected at those facilities.

(7) Providing incentives and assistance to waste tire processing facilities, but only if such facilities use, consume, or process the tires so that they may be reused as a raw material, product, or fuel source. No incentives shall be provided to persons who transport waste tires generated in Louisiana and process those tires in any other state.

(8) Remediating environmental and public health problems caused by such waste tires.

(9) Establishing a procedure and criteria for local governing authorities to apply for and receive funds to remediate waste tire problems in their respective jurisdictions. Payment of funds to local governing authorities for waste remediation tire problems shall commence May 1, 1993.

(10) Repealed by Acts 2006, No. 821, §2, eff. July 1, 2008.

I.(1) The fee on tires authorized to be levied pursuant to R.S. 30:2413(A)(8) shall not exceed two dollars per passenger/light truck/small farm service tire, five dollars per medium truck tire, and ten dollars per off-road tire. The secretary may provide for exemptions from the fees levied on the sale of tires pursuant to this Chapter in the regulations provided for in Subsection H of this Section for the sale of tires sold at wholesale and certain tires which are de minimis in nature, including but not limited to lawn mower tires, bicycle tires, and golf cart tires. After June 1, 2004, the secretary may provide for the exemption of certain tire sales from the fee which tires were not previously exempted only through the department's rulemaking authority, including legislative oversight as provided in R.S. 30:2413(A)(8).

(2) A permitted waste tire processing facility shall be paid a minimum of seven and a half cents per pound of waste tire material that is recycled or that reaches end market uses or per pound of whole waste tires that are recycled or that reaches end market uses. This payment shall be made to the facility on or before the twelfth day of the month following the submission of the request for payment and shall be conditioned on the facility providing to the department any documentation, including but not limited to manifests, statements, or certified scale-weight tickets, required by law or by rules and regulations promulgated by the department.

(3)(a) In the event the balance of the fund is insufficient to meet the obligations to waste tire processors provided for in Paragraph (2) of this Subsection, the department, after meeting all payments required by law, shall pay any undisputed obligations in a pro rata share to waste tire processors having a standard permit when the request for payment was submitted. Any remaining undisputed obligations which would have been paid to waste tire processors but for the insufficiency of the Waste Tire Management Fund shall be paid from future surplus funds in the Waste Tire Management Fund as provided in Subparagraph (b) of this Paragraph. However, beginning August 1, 2013, such payments shall be applied in priority from the earliest incurred undisputed obligation to the most current undisputed obligation.

(b) In the event the fund has a surplus after meeting all obligations of the fund for the month, including any payments required by law, such surplus shall be distributed in a pro rata share to those waste tire processors having a standard permit when the request for payment was submitted and for whom there are unpaid obligations of the fund, excluding any disputed amounts. Such surplus shall be processed for payment by the department within fifteen days after the end of the month in which the surplus arose.

(c) For purposes of this Section, "undisputed obligations" means those waste tire material payments which should have been paid by the department to a waste tire processor since January 1, 2003, but which have not been paid due to the insufficiency of the Waste Tire Management Fund.

(4) If litigation relating to fund payments in dispute prior to March 1, 2004, is resolved through final judgment or settlement, the secretary shall pay from the fund the portion of such final judgment or settlement which represents previously disputed fund payments within one hundred eighty days of the judgment or settlement. This Subsection shall not be construed to limit or condition the right of the judgment creditor or obligee under the settlement agreement to obtain payment in satisfaction of the judgment or settlement from any source authorized by law.

J. The secretary or his designee shall submit an annual report to the president of the Senate, the speaker of the House of Representatives, the Senate Committee on Environmental Quality, and to the House Committee on Natural Resources and Environment and appear before a joint meeting of the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality during each regular session to present the report detailing the progress of the waste tire program for the preceding year, the current balance of the Waste Tire Management Fund, and the forecast for the fund in the following year.

K.(1) Except as provided in Paragraph (2) of this Subsection, the governing authority of each parish or municipality is hereby authorized to govern the siting of waste tire collection, processing, storage, and depository facilities within their respective jurisdictions. The department shall not issue any permit allowing the establishment of a waste tire collection, processing, storage, or depository facility unless the governing authority of the parish or municipality in which the proposed facility is to be located is first notified by the department of the proposed permit.

(2) The permit application submitted to the department shall be accompanied by a letter of compliance and certification of premises and buildings from the state fire marshal. The applicant shall post a bond in accordance with the requirements of the department sufficient to cover the costs of removal of tires from the site in the event operations cease.

(3) Copies of the permit applications to the department shall be made available to the public at the local governmental office. The department shall hold a public hearing within sixty days of submission of an application. The applicant shall cause the notice of the hearing to be published in the official journal of the parish or municipality on two separate days preceding the hearing. The last day of publication of such notice shall be at least ten days prior to the hearing. The applicant shall post a notice of the hearing at least two weeks prior to the hearing in the courthouse, government center, and all the libraries. A public comment period of at least thirty days shall be allowed following the public hearing.

L. The secretary shall promulgate rules and regulations providing incentives, including but not limited to financial rewards, for the reporting of the unauthorized disposal of waste tires.

M.(1) No person shall, with the intent to defraud, prepare, submit, tender, sign, make an entry upon, or certify any invoice, report, manifest, request for payment, claim, or other document in connection with the origin, transportation, storage, transfer, assignment, sale, or disposal of waste tires, as defined by R.S. 30:2412(23).

(2) Penalties for a violation of Paragraph (1) of this Subsection shall be based on the value of the fraudulent taking. When the fraudulent taking results from a number of distinct acts by the offender, the aggregate amount of the payments, subsidies, credits, other disbursements, or things of value obtained shall determine the grade of the offense. Penalties shall be as follows:

(a) If the fraudulent taking amounts to a value of five hundred dollars or more, the offender shall be imprisoned, with or without hard labor, for not more than ten years, or may be fined not more than three thousand dollars, or both.

(b) When the fraudulent taking amounts to a value of three hundred dollars or more, but less than five hundred dollars, the offender shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

(c) When the fraudulent taking amounts to less than three hundred dollars the offender shall be imprisoned for not more than six months, or may be fined not more than five hundred dollars, or both. However, if such a conviction is the offender's third or subsequent conviction for violations of this Subsection, the offender shall be imprisoned, with or without hard labor, for not more than two years, or may be fined not more than two thousand dollars, or both.

(3) A waste tire processor shall not request or receive payments from the Waste Tire Management Fund for any waste tires unless the waste tires are generated and processed in Louisiana, the generator and transporter have signed a statement swearing under penalty of law that the tires were not generated outside the state of Louisiana and are Louisiana-eligible tires, and the processor has signed a statement swearing under penalty of law that he has no knowledge contrary to the representations of the generator and transporter. The department shall provide a standard form to be used by generators, transporters, and processors to comply with this Paragraph.

(4) In addition to any other penalties provided for in this Subsection, any person convicted of violating Paragraph (1) of this Subsection may be barred from participating in the program, including requesting and receiving payments or reimbursements from the Waste Tire Management Fund, and any license or registration issued by the department that is required to participate in the program may be ordered to be surrendered. Participants shall include collectors, generators, processors, and transporters. Any such person convicted may be forever barred from employment with or from contracting with any license holder under this Section. Any sentence imposed which includes the suspension or barring under this Paragraph shall be suspended until after rendition of a final conviction from which no appeal may be taken.

(5) Nothing in this Subsection shall preclude the department from promulgating rules and regulations providing for the revocation of licenses or registrations through the Administrative Procedure Act.

N. The secretary shall promulgate rules to make payments to processors on the basis of weight or tire count. Payments to a waste tire processor, or any portion thereof, shall not be temporarily or permanently withheld or terminated prior to written notification by the department of the reasons for such withholding or termination to the processor by certified mail. Any such disputed funds shall be immediately placed in escrow pending final resolution of the matter.

O.(1) Failure by any person to timely remit fees collected that are imposed in this Section shall cause the fees to become immediately delinquent, and the secretary has the authority, on motion in a court of competent jurisdiction, to take a rule to show cause in not less than two nor more than ten days, exclusive of holidays, why such person should not be ordered to cease from further pursuit of business. This rule may be tried in chambers and shall always be tried by preference. If the rule is made absolute, the order rendered thereon shall be considered a judgment in favor of the state, prohibiting the person from the further pursuit of said business until he has paid the delinquent fees and any fines, interest, penalties, and other costs in connection with the fees, and every violation of the injunction shall be considered as a contempt of court and punished according to law.

(2) The provisions of Paragraph (1) of this Subsection shall not apply if the person has entered into an installment agreement for the payment of the delinquent fees with the department and is in compliance with the terms of the agreement.

(3) Proceeds from the collection of the fees and any fines, penalties, interest, and costs collected in connection with the fees shall be deposited into the Waste Tire Management Fund to be used to administer the waste tire program authorized by this Section.

(4) The collection procedure provided for in this Subsection shall be in addition to any other collection procedure available to the department.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1992, No. 664, §1, eff. July 2, 1992; Acts 1993, No. 79, §1; Acts 1993, No. 158, §1; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 1999, No. 1015, §1, eff. July 9, 1999; Acts 1999, No. 1049, §1; Acts 2001, No. 623, §1; Acts 2002, 1st Ex. Sess., No. 101, §1, eff. April 18, 2002; Acts 2003, No. 582, §1, eff. June 27, 2003; Acts 2003, No. 789, §1; Acts 2004, No. 846, §1; Acts 2006, No. 821, §1, eff. July 5, 2006, and §2, eff. July 1, 2008; Acts 2008, No. 580, §2; Acts 2010, No. 852, §1, eff. June 30, 2010; Acts 2012, No. 817, §1; Acts 2013, No. 323, §1.

NOTE: Section 2 of Act. No. 323 of the 2013 R.S. requires the Dept. of Environmental Quality to implant Section 1 of the Act through rulemaking and to submit the report required pursuant to R.S. 49:968(A) by December 31, 2013.

NOTE: See Section 3 of Act No. 323 of the 2013 R.S. for the required study and report by the Waste Tire Program Task Force.



RS 30:2419 - Lead acid batteries; land disposal prohibition; scrap and scrap metal recycling, prohibited items

§2419. Lead acid batteries; land disposal prohibition; scrap and scrap metal recycling, prohibited items

A.(1) No person may place knowingly and intentionally a lead acid battery in mixed solid waste, or discard or otherwise knowingly and intentionally dispose of a lead acid battery except by delivery to an automotive battery retailer or wholesaler, to a collection or recycling facility authorized under the laws of Louisiana to collect and recycle lead acid batteries, or to a secondary lead smelter permitted by the Environmental Protection Agency.

(2) No person may knowingly and intentionally deliver scrap to a scrap metal collection and recycling facility authorized under the laws of this state if such scrap contains any lead-acid or nickel cadmium battery, microwave oven, fluorescent light, capacitors exceeding one inch in length, width, or height, hazardous waste as defined by the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., radioactive materials regulated by the Louisiana Nuclear Energy and Radiation Control Law, R.S. 30:2101 et seq., and regulations promulgated pursuant thereto, or refrigerants containing chlorofluorocarbons (CFC's).

(3) Any person delivering any scrap, including but not limited to automobiles or automotive parts, to a scrap metal collection and recycling facility must submit to the scrap metal collection and recycling facility a certification signed by a duly authorized representative that all lead-acid or nickel cadmium batteries, microwave ovens, fluorescent lights, capacitors exceeding one inch in length, width, or height, hazardous waste as defined by the Louisiana Environmental Quality Act, R.S. 30:2001 et seq., radioactive materials regulated by the Louisiana Nuclear Energy and Radiation Control Law, R.S. 30:2101 et seq., and regulations promulgated pursuant thereto, or refrigerants containing chlorofluorocarbons (CFC's) have been removed from and are not included with the scrap delivered.

B. No automotive battery retailer shall dispose of a used lead acid battery except by delivery to an agent of a battery wholesaler, to a battery manufacturer for delivery to a secondary lead smelter, or to a collection or recycling facility authorized under the laws of Louisiana to collect and recycle lead acid batteries.

C. Each item improperly placed, delivered, or disposed of in violation of this Section shall constitute a separate violation.

D. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of lead acid batteries mixed or commingled with solid waste by any person engaged in the collection, transportation, and/or disposal of solid waste, unless it can be demonstrated that such person knew that such lead acid batteries had been mixed or commingled with the solid waste collected, transported, and/or disposed and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such lead acid batteries from the solid waste collected, transported, and/or disposed.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 1997, No. 95, §1; Acts 2010, No. 410, §1.



RS 30:2420 - Lead acid batteries; collection for recycling

§2420. Lead acid batteries; collection for recycling

A. Any person selling lead acid batteries at retail or offering lead acid batteries for retail sale in the state shall:

(1) Accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead acid batteries from customers, if offered by customers.

(2) Post written notice which must be at least eight and one-half inches by eleven inches in size and must contain the universal recycling symbol and the following language: "It is illegal to discard a motor vehicle battery or other lead acid battery. Recycle your used batteries. State law requires us to accept used motor vehicle batteries or other lead acid batteries for recycling, in exchange for new batteries purchased."

B. Any person selling new lead acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used lead acid batteries from customers, if offered by customers.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 2006, No. 829, §1.



RS 30:2421 - White goods; disposal prohibited; collection for recycling

§2421. White goods; disposal prohibited; collection for recycling

A. After July 1, 1990, no person may knowingly and intentionally place, discard, or otherwise knowingly and intentionally dispose of white goods except in a collection or recycling facility in accordance with the rules and regulations of the department. However, any person engaged in the collection, transportation, and/or disposal of white goods pursuant to a contract with a parish or municipality on the effective date of this Chapter may continue to dispose of said white goods collected, transported, or presented for disposal during the term of said contract and any extension authorized under such contracts.

B. The department shall establish by rule a procedure to require that all persons engaged in the retail sale of products that will meet the definition of white goods once the product becomes inoperable or discarded post written notice at the point of sale informing the purchaser of the options and preferred methods for disposal of the used items.

C. Nothing herein shall be construed to prohibit the collection, transportation, or disposal of white goods mixed or commingled with solid waste by any person engaged in the collection, transportation, and/or disposal of solid waste, unless it can be demonstrated that such person knew that such white goods had been mixed or commingled with the solid waste collected, transported, and/or disposed and unless it can be demonstrated that it is economically and environmentally feasible to remove and recover such white goods from the solid waste collected, transported, and/or disposed.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989; Acts 2006, No. 829, §1.



RS 30:2422 - Containers and packaging

§2422. Containers and packaging

A. The secretary shall adopt rules and regulations to set goals to phase out the disposal of materials which have known recycling potential, which can be feasibly recycled, or have been diverted or removed from the solid waste stream for sale, use, or reuse, by separation, collection, or processing. Such rules shall include the provisions for establishment of a list of recyclable materials. No rules and regulations adopted by the secretary shall apply to any materials prior to their entering into the solid waste stream.

B. The department shall, at least annually, review the list of recyclable items. This review shall consider the available recycling technologies, markets, cost, and any other factors as deemed to be appropriate when compiling and reviewing the list of recyclable items.

C. The secretary may require each solid waste management facility to provide for a drop-off location for source separated recyclable materials if deemed necessary to meet the purposes and goals of this Chapter.

D. On or after January 1, 1991, no person shall knowingly and intentionally distribute, sell, or offer for sale in this state any plastic bottle sixteen ounces or larger, or rigid plastic containers eight ounces or larger unless the product is labeled with a code indicating the plastic resin used to produce the bottle or container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall conform to the code developed by the Society of the Plastics Industry.

E. On or after January 1, 1991, no container shall knowingly and intentionally be sold or offered for sale in this state that is connected to other containers by a separate holding device constructed of plastic rings unless such rings are composed of such material which is capable of being recycled or degraded in one hundred twenty days or less.

Acts 1989, No. 185, §1, eff. Sept. 1, 1989.



RS 30:2423 - Publicly owned aluminum materials; prohibitions; penalties

§2423. Publicly owned aluminum materials; prohibitions; penalties

A. No person engaged in the business of recycling may purchase or have in his possession aluminum materials consisting of official highway signs or signals that provide traffic information, control, or directions or highway guard rails unless such purchase or possession is accompanied by an act of sale from the public entity which owns such materials.

B. Any person found to be in violation of this Section may be liable for a civil penalty, to be assessed by the secretary, the assistant secretary for the office of environmental compliance, or the court, of not more than five hundred dollars.

Acts 1990, No. 682, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2451 - OIL SPILL PREVENTION AND RESPONSE ACT

CHAPTER 19. OIL SPILL PREVENTION AND RESPONSE ACT

PART I. GENERAL PROVISIONS

§2451. Title

This Chapter may be cited as the "Oil Spill Prevention and Response Act".

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2452 - Legislative findings

§2452. Legislative findings

A. Louisiana is subject to greater exposure to a major oil spill disaster than any other state. This is the result of the large volumes of stored oil, numerous production platforms and miles of pipelines, large numbers of inland barges, and heavy tanker traffic, including the Louisiana Offshore Oil Port which receives fifteen percent of the oil imported into the United States. This exposure, coupled with the limited adequate highway access to the coast and remote inland areas for rapid transport of oil spill equipment and few areas suitable for staging facilities, creates great potential for a major oil spill event and its consequences in a state which has twenty-six percent of the nation's commercial fisheries, has the nation's highest marine recreational fishery catches, leads the nation in fur production and the world in alligator production, and has more overwintering waterfowl than any other state. Commercial and recreational marine fisheries are concentrated within a few miles inshore and offshore of the coastline where oil from a major coastal spill would concentrate.

B. Added to the high exposure and inaccessibility of large portions of the coast and inland areas is the vulnerability of Louisiana's nearshore and wetland environments. The numerous shallow interconnecting waterways and gentle slope of the coastal areas would allow deep penetration of oil into the state's estuaries. The vast expanses of Louisiana's soft unconsolidated marshes lying just a few inches above sea level would, in the event of an oil spill, soak up large amounts of oil.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2453 - Legislative intent

§2453. Legislative intent

A. The legislature finds and declares that the release of oil into the environment presents a real and substantial threat to the public health and welfare, to the environment, the wildlife and aquatic life, and to the economy of the state. Further, the legislature declares that the purpose of this Chapter is to assist the legislature in fulfilling its duties to protect, conserve, and replenish the natural resources of this state in accordance with Article IX, Section 1 of the Constitution of Louisiana.

B. The legislature declares that it is the intent of this Chapter to support and complement the Oil Pollution Act of 1990 (P.L. 101-380) and other federal law, specifically those provisions relating to the national contingency plan for cleanup of oil spills and discharges, including provisions relating to the responsibilities of state agencies designated as natural resources trustees. The legislature intends this Chapter to be interpreted and implemented in a manner consistent with federal law.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2454 - Definitions

§2454. Definitions

In this Chapter:

(1) "Barrel" means forty-two United States gallons at sixty degrees Fahrenheit.

(2) "Coastal waters" means the waters and bed of the Gulf of Mexico within the jurisdiction of the state of Louisiana, including the arms of the Gulf of Mexico subject to tidal influence, estuaries, and any other waters within the state if such other waters are navigated by vessels with a capacity to carry ten thousand gallons or more of oil as fuel or cargo.

(3) "Coordinator" means the Louisiana oil spill coordinator.

(4) "Crude oil" means any naturally occurring liquid hydrocarbon at atmospheric temperature and pressure coming from the earth, including condensate.

(5) "Damages" means and includes any of the following:

(a) Natural resources - damages for injury to, destruction of, or loss of natural resources as defined in this Section, include the reasonable and any direct, documented cost to assess, restore, rehabilitate, or replace injured natural resources, or to mitigate further injury, and their diminution in value after such restoration, rehabilitation, replacement, or mitigation, which shall be recoverable by the state of Louisiana.

(b) Immovable or corporeal movable property - damages for injury to, or economic loss resulting from destruction of, immovable or corporeal movable property, which shall be recoverable by a person who owns or leases that property. For purposes of this Chapter, "immovable property" shall have the same meaning as "immovables" as provided in Civil Code Article 462. For purposes of this Chapter, "corporeal movable property" shall have the same meaning as "corporeal movables" as provided in Civil Code Article 471.

(c) Revenues - damages equal to the net loss of taxes, royalties, rents, fees, or net profit share due to the injury, destruction, or loss of immovable or corporeal movable property, or natural resources, which shall be recoverable by the state of Louisiana.

(d) Public services - damages for net costs of providing increased or additional public services during or after removal activities, including protection from fire, safety, or health hazards, caused by a discharge of oil, recoverable by the state of Louisiana or any of its political subdivisions.

(e), (f) Repealed by Acts 1995, No. 740, §2.

(6) "Deepwater port" is a facility licensed in accordance with the Deepwater Port Act of 1974 (33 U.S.C. 1501-1524).

(7) "Discharge of oil" means an intentional or unintentional act or omission by which harmful quantities of oil are spilled, leaked, pumped, poured, emitted, or dumped into or on coastal waters of the state or at any other place where, unless controlled or removed, they may drain, seep, run, or otherwise enter coastal waters of the state.

(8) "Discharge cleanup organization" means any group or cooperative, incorporated or unincorporated, of owners or operators of vessels or terminal facilities and any other persons who may elect to join, organized for the purpose of abating, containing, removing, or cleaning up pollution from discharges of oil or rescuing and rehabilitating wildlife or other natural resources through cooperative efforts and shared equipment, personnel, or facilities. Any third-party cleanup contractor, industry cooperative, volunteer organization, or local government shall be recognized as a discharge cleanup organization, provided the coordinator properly certifies the organization.

(9) "Emergency" means an emergency declared by the governor in accordance with state law.

(10) "Facility" means any structure, group of structures, equipment, or device other than a vessel which is used for one or more of the following purposes: exploration for, drilling for, producing, storing, handling, transferring, processing, or transporting oil. This term includes any motor vehicle, rolling stock, or pipeline used for one or more of these purposes.

(11) "Federal fund" means the federal Oil Spill Liability Trust Fund.

(12) "Fund" means the Oil Spill Contingency Fund.

(13) "Harmful quantity" means that quantity of oil the discharge of which is determined by the coordinator to be harmful to the environment or public health or welfare or may reasonably be anticipated to present an imminent and substantial danger to the public health or welfare.

(14) "Hotline" means the emergency telephone number established in accordance with the provisions of this Chapter to respond to a threatened or unauthorized discharge of oil.

(15) "Marine terminal" means any terminal facility within the state of Louisiana used for transferring crude oil to or from vessels.

(16) "National contingency plan" means the plan prepared and published, as revised from time to time, under the Federal Water Pollution Control Act (33 U.S.C. §§1321 et seq.) and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§9601 et seq.).

(17) "Natural resources" means all land, fish, shellfish, fowl, wildlife, biota, vegetation, air, water, groundwater supplies, and other similar resources owned, managed, held in trust, regulated, or otherwise controlled by the state.

(18) "Oil" means oil of any kind or in any form, including but not limited to crude oil, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but does not include petroleum, including crude oil or any fraction thereof, which is specifically listed or designated as a hazardous substance under Subparagraphs (A) through (F) of Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§9601 et seq.) and which is subject to the provisions of that Act.

(19) "Oil spill" shall have the same meaning as "discharge of oil" as defined in this Section.

(20) "Owner" or "operator" means:

(a) Any person owning, operating, or chartering by demise a vessel; or

(b)(i) Any person owning a terminal facility, excluding a political subdivision of the state that as owner transfers possession and the right to use a terminal facility to another person by lease, assignment, or permit; or

(ii) A person operating a terminal facility by lease, contract, or other form of agreement.

(21) "Person in charge" means the person on the scene who is directly responsible for a terminal facility or vessel when a threatened or unauthorized discharge of oil occurs or a particular duty arises under this Chapter.

(22) "Person responsible", "responsible person", or "responsible party" means:

(a) The owner or operator of a vessel or terminal facility from which an unauthorized discharge of oil emanates or threatens to emanate.

(b) In the case of an abandoned vessel or terminal facility, the person who would have been the responsible person immediately prior to the abandonment.

(c) Any other person, but not including a person or entity who is rendering care, assistance, or advice in response to a discharge or threatened discharge of another person, who causes, allows, or permits an unauthorized discharge of oil or threatened unauthorized discharge of oil.

(23) "Plan" means the state oil spill contingency plan.

(24) "Pollution" means the presence of harmful quantities of oil in waters of the state or in or on adjacent shorelines, estuaries, tidal flats, beaches, or marshes.

NOTE: Paragraphs (25) through (31) redesignated by La. State Law Institute, eff. July 1, 2014. See Acts 2013, No. 394, §1.

(25) "Removal costs" means, with respect to an actual or threatened discharge of oil, all costs incurred in an attempt to prevent, abate, contain, and remove pollution from the discharge, including costs of removing vessels or structures under this Chapter, and costs of any reasonable measures to prevent or limit damage to the public health, safety, or welfare, public or private property, or natural resources.

(26) "Tank vessel" means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that:

(a) Is a vessel of the United States.

(b) Operates on the navigable waters.

(c) Transfers oil or hazardous material in a place subject to the jurisdiction of the state of Louisiana.

(27) "Terminal facility" means any waterfront or offshore pipeline, structure, equipment, or device used for the purposes of drilling for, pumping, storing, handling, or transferring oil and operating where a discharge from the facility could threaten waters of the state, including but not limited to any such facility owned or operated by a public utility or a governmental or quasi-governmental body.

(28) "Unauthorized discharge of oil" means any actual or threatened discharge of oil not authorized by a federal or state permit.

(29) "Vessel" includes every description of watercraft or other contrivance used or capable of being used as a means of transportation on water, whether self-propelled or otherwise, including barges.

(30) "Comprehensive assessment method" means a method including sampling, modeling, and other appropriate scientific procedures to make a reasonable and rational determination of injury and cost-effective restoration alternatives to natural resources resulting from an unauthorized discharge of oil.

(31) "Negotiated assessment" means a restoration plan agreed upon by the coordinator, in consultation and agreement with any other state trustees, and the responsible party.

NOTE: Paragraphs (25) through (31) as redesignated by La. State Law Institute, eff. July 1, 2014.

(25) "Refinery" means a facility located within the state of Louisiana where crude oil is converted into a finished or higher grade product.

(26) "Removal costs" means, with respect to an actual or threatened discharge of oil, all costs incurred in an attempt to prevent, abate, contain, and remove pollution from the discharge, including costs of removing vessels or structures under this Chapter, and costs of any reasonable measures to prevent or limit damage to the public health, safety, or welfare, public or private property, or natural resources.

(27) "Tank vessel" means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that:

(a) Is a vessel of the United States.

(b) Operates on the navigable waters.

(c) Transfers oil or hazardous material in a place subject to the jurisdiction of the state of Louisiana.

(28) "Terminal facility" means any waterfront or offshore pipeline, structure, equipment, or device used for the purposes of drilling for, pumping, storing, handling, or transferring oil and operating where a discharge from the facility could threaten waters of the state, including but not limited to any such facility owned or operated by a public utility or a governmental or quasi-governmental body.

(29) "Unauthorized discharge of oil" means any actual or threatened discharge of oil not authorized by a federal or state permit.

(30) "Vessel" includes every description of watercraft or other contrivance used or capable of being used as a means of transportation on water, whether self-propelled or otherwise, including barges.

(31) "Comprehensive assessment method" means a method including sampling, modeling, and other appropriate scientific procedures to make a reasonable and rational determination of injury and cost-effective restoration alternatives to natural resources resulting from an unauthorized discharge of oil.

(32) "Negotiated assessment" means a restoration plan agreed upon by the coordinator, in consultation and agreement with any other state trustees, and the responsible party.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §§1, 2; Acts 2013, No. 394, §1, eff. July 1, 2014.



RS 30:2455 - Office of the Louisiana oil spill coordinator

PART II. ADMINISTRATION

§2455. Office of the Louisiana oil spill coordinator

The office of the Louisiana oil spill coordinator is hereby created within the Department of Public Safety and Corrections, public safety services, and shall exercise the powers and duties set forth in this Chapter or otherwise provided by law. The office shall be administered by the coordinator who shall be appointed by the governor, subject to Senate confirmation. The initial coordinator shall not perform any official duties prior to confirmation.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 2009, No. 409, §2, eff. July 1, 2009.



RS 30:2456 - General powers and duties of the coordinator

§2456. General powers and duties of the coordinator

A. The coordinator, under the direction and control of the deputy secretary for public safety services, shall:

(1) Develop a statewide oil spill prevention and response plan, taking into account the rules being developed by the federal government in accordance with the federal Oil Pollution Act of 1990 (P.L. 101-380) and similar plans being developed by other states.

(2) Provide a coordinated response effort from all appropriate state agencies in the event of an unauthorized or threatened discharge of oil affecting or potentially affecting the land, coastal waters, or any other waters of Louisiana.

(3) Coordinate the operational implementation and maintenance of the oil spill prevention program as provided in this Chapter.

(4) Administer a fund to provide for funding these activities.

(5) Provide clear delineation for state coordinated response efforts in relation to jurisdictional authorities and use of state and federal funds for removal costs under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), Water Pollution Control Act (33 U.S.C. §§ 321 et seq.), and the Oil Pollution Act of 1990 (P.L. 101-380).

B. The coordinator, in consultation with the interagency council, as provided in this Chapter, shall adopt and promulgate rules necessary and convenient to the administration of this Chapter in accordance with the Louisiana Administrative Procedure Act.

C. The coordinator shall by rule establish procedures under the Louisiana Administrative Procedure Act for all hearings required by this Chapter. The coordinator is hereby authorized to administer oaths, receive evidence, issue subpoenas to compel attendance of witnesses and production of evidence related to hearings, and make findings of fact and decisions with respect to administering this Chapter.

D.(1) The coordinator may contract with any public agency or private person or other entity, including entering into cooperative agreements with the federal government, acquire and dispose of nonresponse related real or personal property, delegate responsibility for implementing the requirements of this Chapter, and perform any other act within or without the boundaries of this state necessary to administer this Chapter.

(2) The coordinator may enter into any contracts for the purchase of goods or for services in accordance with the Louisiana Procurement Code and in consultation with the interagency council, including the emergency procurement procedures provided in R.S. 39:1598.

(3) Contracts entered into by the coordinator for legally sensitive services provided by scientists, including but not limited to biologists, geologists, ecologists, and chemists; economists; sociologists; modeling experts; statisticians; cultural resource experts; or other such practitioners to assist the state in the assessment and quantification of damages pursuant to the provisions of the Oil Pollution Act of 1990 (OPA), 33 U.S.C. 2701, et seq., the Oil Spill Prevention and Response Act of 1991 (OSPRA), R.S. 30:2451 et seq., or regulations promulgated pursuant to either, shall be deemed professional services contracts pursuant to Chapter 16 of Subtitle III of Title 39 of the Louisiana Revised Statutes of 1950, R.S. 39:1481, et seq., and regulations promulgated pursuant thereto.

E.(1) If the coordinator finds it necessary to enter property to conduct a vessel or terminal-facility audit, inspection, or drill authorized under this Chapter or to respond to an actual or threatened unauthorized discharge, the coordinator or his authorized agents, employees, contractors, or subcontractors, may enter the property after making a reasonable effort to obtain consent to enter the property.

(2) The coordinator and his authorized agents, employees, contractors, and subcontractors shall also have the power to enter upon any lands, waters, and premises in the state for the purpose of conducting assessment activities and studies, including surveys and sampling efforts, authorized under this Chapter. Such entry shall not be deemed a civil or criminal trespass, a temporary construction servitude, nor an entry under any eminent domain proceedings which may be then pending. Except for instances in which the coordinator deems it necessary to immediately enter lands, waters, or premises to prevent the loss of ephemeral information, the coordinator shall provide prior written notice of five days to resident owners and fifteen days to nonresident owners to the last recorded property owner as reflected in the parish assessment rolls. Written notice shall consist of notice by certified mail to the last known address of the owner as shown in the current assessment records. The coordinator shall indemnify the property owner for any loss or injury resultant from entry upon the property and shall make reimbursement for any actual damages resulting to lands, waters, and premises as a result of these activities.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2009, No. 409, §2, eff. July 1, 2009; Acts 2012, No. 832, §1.



RS 30:2457 - Regulatory authority; coordinator

§2457. Regulatory authority; coordinator

A. The coordinator shall from time to time adopt, amend, repeal, and enforce reasonable regulations not in conflict with federal law or regulations, including but not limited to those relating to the following matters regarding the threatened or actual unauthorized discharge of oil:

(1) Standards and requirements for discharge prevention programs and response capabilities of terminal facilities and vessels.

(2) Standards, procedures, and methods consistent with federal law or regulations for designating persons in charge and reporting threatened or actual unauthorized discharges and violations of this Chapter.

(3) Standards, procedures, methods, means, and equipment to be used in the abatement, containment, and removal of pollution.

(4) Development and implementation of criteria and plans of response to unauthorized discharges of various degrees and kinds, including realistically foreseeable worst-case scenarios consistent with federal regulations.

(5) Requirements for complete and thorough audits of vessel contingency and response plans covered by this Chapter.

(6) Requirements for complete and thorough inspections of terminal facilities covered by this Chapter.

(7) Certification of discharge cleanup organizations.

(8) Requirements for the safety and operation of vessels, motor vehicles, motorized equipment, and other equipment involved in the transfer of oil at terminal facilities and the approach and departure from terminal facilities.

(9) Requirements that required containment equipment be on hand, maintained, and deployed by trained personnel.

(10) Standards for reporting material changes in discharge prevention and response plans and response capability for purposes of terminal facility certificate reviews.

(11) Such other rules and regulations consistent with this Chapter and appropriate or necessary to carry out the intent of this Chapter, consistent with federal law or regulations.

B. The coordinator may establish as a prerequisite for certification of any discharge cleanup organization, other than the Marine Spill Response Corporation and any discharge cleanup organization operated for profit or that has multi-state response jurisdiction, that the organization maintain on its governing body a minimum of two representatives from local governments within the area served by the organization.

C.(1) Any rule, regulation, guideline, or plan authorized by this Chapter, excluding Part VI, shall be proposed or adopted pursuant to the rulemaking procedures set forth in the Administrative Procedure Act and shall be subject to approval by the House Committee on Natural Resources and Environment, Senate Committee on Natural Resources, and the Senate Committee on Environmental Quality.

(2) Any rule or regulation authorized to be adopted or promulgated in Part VI shall be subject to approval by the House Committee on Ways and Means and the Senate Committee on Revenue and Fiscal Affairs. Such approval shall be presumed unless either committee submits objections or notification of a hearing in writing to the coordinator within fifteen days after receipt of the proposed rule, regulation, or guideline. Such written objections or disapproval shall be subject to override by the governor within five days after receipt of the objections or notice of disapproval by the governor.

(3) The coordinator shall submit an annual budget to the Joint Legislative Committee on the Budget for the approval of a majority of members of the committee. The budget shall show all proposed expenditures by the office from the fund or otherwise.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 1996, 1st Ex. Sess., No. 36, §1, eff. May 7, 1996; Acts 2008, No. 580, §2.



RS 30:2458 - Interagency council

§2458. Interagency council

A. The coordinator shall convene at least twice annually and as deemed necessary and serve as chairperson to a cooperative council, the interagency council, composed of the following:

(1) Four people, who are not legislators, one selected by each of the following.

(a) The chairman of the Senate Committee on Natural Resources.

(b) The chairman of the Senate Committee on Environmental Quality.

(c) The chairman of the House Committee on Natural Resources and Environment.

(d) The chairman of the House Committee on Appropriations.

(2) The secretary of the Department of Wildlife and Fisheries or his designee.

(3) The secretary of the Department of Public Safety and Corrections or his designee.

(4) The secretary of the Department of Natural Resources or his designee.

(5) The secretary of the Department of Environmental Quality or his designee.

(6) The attorney general or his designee, who shall serve as a nonvoting member.

(7) The executive assistant for coastal activities in the office of the governor.

(8) The executive assistant for environmental affairs in the office of the governor.

(9) An assistant director of the Governor's Office of Homeland Security and Emergency Preparedness designated by the director of the office, or the director if there is no assistant director.

(10) The Louisiana oil spill coordinator.

B. The council shall consider matters relating to the coordination of state prevention, response, and cleanup operations related to unauthorized discharges of oil, including but not limited to:

(1) Assisting the coordinator in the development of a statewide oil spill prevention and contingency plan.

(2) Assisting the coordinator in preparing an annual work plan, identifying state agency needs which must be met in order to comply with the state oil spill contingency plan.

(3) Developing recommendations for additional legislation.

(4) Assisting the coordinator in preparing a budget necessary to implement the provisions of this Chapter.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2003, No. 40, §3, eff. May 23, 2003; Acts 2006, 1st Ex. Sess., No. 35, §2, eff. March 1, 2006; Acts 2006, No. 442, §3, eff. June 15, 2006; Acts 2008, No. 580, §2.

NOTE: See Section 4 of Act No. 394 of 2013 R.S. for the required study and report by the Oil Spill Interagency Council, eff. 6/18/13.



RS 30:2459 - State oil spill contingency plan

PART III. STATE OIL SPILL CONTINGENCY PLAN

§2459. State oil spill contingency plan

A. The coordinator shall develop and distribute to the public a state oil spill contingency plan of response for actual or threatened unauthorized discharges of oil and clean up of pollution from such discharges. In addition, the Department of Environmental Quality, in cooperation with the coordinator, shall recommend provisions of the plan relating to unauthorized discharges of oil. The Department of Wildlife and Fisheries, in cooperation with the coordinator, shall recommend provisions of the plan providing for protection, rescue, and rehabilitation of aquatic life and wildlife and appropriate habitats on which they depend under its jurisdiction. The director of the Office of Coastal Protection and Restoration, in cooperation with the coordinator, shall recommend provisions of the plan for providing for the protection and restoration of the coastal areas of the state. The Department of Natural Resources, in cooperation with the coordinator, shall recommend provisions of the plan providing for protection and rehabilitation of appropriate resources under its jurisdiction. The Department of Public Safety and Corrections, in cooperation with the coordinator, shall recommend provisions of the plan providing for emergency response coordination to protect life and property, excluding prevention, abatement, containment, and removal of pollution from an unauthorized discharge.

B. In promulgating the plan, the coordinator shall provide for clear designation of responsibilities and jurisdiction and avoid unnecessary duplication and expense. In promulgating the plan, the coordinator shall also provide for participation by local political subdivisions contiguous to coastal waters.

C. The plan shall be fully operational and implemented not later than one year after the latest effective date of the area and regional contingency plans designated for Louisiana pursuant to federal law and implemented by the United States Coast Guard and Environmental Protection Agency.

D. Prior to adopting the state oil spill contingency plan, the coordinator shall adopt a fully delineated inland boundary for coastal waters as defined in this Chapter, which boundary shall be based upon data provided by, including but not limited to the United States Army Corps of Engineers, United States Department of the Interior, Minerals Management Service, the Coastal Protection and Restoration Authority, the Louisiana Department of Natural Resources, and the oil and gas industry. The coordinator shall be authorized to amend the boundary by rule as conditions may warrant. The boundary, as adopted, shall be clearly marked on large scale maps or charts, official copies of which shall be available for public inspection in the Office of Coastal Protection and Restoration, the office of coastal management in the Department of Natural Resources, in each agency comprising the interagency council, and in the parish seat of each parish located within the boundary.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2010, No. 734, §1.



RS 30:2460 - Contingency plan provisions

§2460. Contingency plan provisions

A. The plan shall include all of the following:

(1) Detailed emergency operating procedures for initiating actions in response to unauthorized discharges.

(2) A response command structure and state response team.

(3) An inventory of public and private equipment and its location and a list of available sources of supplies necessary for response.

(4) A table of organizations with the names, addresses, and telephone numbers of all persons and agencies responsible for implementing each phase of the plan and provisions for notification to such persons and agencies in the event of an unauthorized discharge.

(5) Plans for practice drills for the response command structure and the state response team.

(6) Establishment of a single state hotline for reporting incidents that will satisfy all state notification requirements under this Chapter and R.S. 32:1501 et seq., R.S. 30:2025(J), and R.S. 30:2361 et seq.

(7) Provisions for notifying the Department of Environmental Quality under the state oil spill contingency plan.

(8) Plans for volunteer coordination and training.

(9) Use of both proven and innovative prevention and response methods and technologies.

(10) The circumstances under which an unauthorized discharge may be declared to be a state of emergency under applicable law.

(11) The circumstances under which the unauthorized discharge may be declared to be abated and pollution may be declared to be satisfactorily removed.

(12) Designation of environmental and other priority zones to determine the sequence and methods of response and cleanup.

(13) Procedures for disposal of removed oil or hazardous substances.

(14) Procedures established in cooperation with the Department of Environmental Quality, Department of Wildlife and Fisheries, the Coastal Protection and Restoration Authority, and Department of Natural Resources for assessment of natural resources damages and plans for mitigation of damage to and restoration, protection, rehabilitation, or replacement of damaged natural resources. Pursuant to R.S. 49:214.1 et seq., the Coastal Protection and Restoration Authority is responsible for integrated coastal protection in the coastal area of the state, therefore, the Coastal Protection and Restoration Authority and the Office of Coastal Protection and Restoration shall assist the coordinator in a primary role in assessing natural resource damages in the coastal area.

(15) Any plan developed by the coordinator pursuant to this Chapter shall include appropriate local governmental authorities and shall provide for the participation and involvement of the appropriate local governmental authorities that may be affected by or involved in the prevention, response, and removal of an oil spill.

(16) Any other matter necessary or appropriate to carry out response activities, including but not limited to preapproval of the use of dispersants.

B.(1) The coordinator shall promulgate rules and a state contingency plan that, to the greatest extent practicable, conform to the national contingency plan and rules promulgated under federal law.

(2) The coordinator may impose requirements under such rules and the state oil spill contingency plan that are in addition to or vary materially from federal requirements if the state interests served by the requirements substantially outweigh the burdens imposed on those subject to the requirements.

C. The plan shall be filed with all state agencies participating in response operations and federal officials responsible for federal discharge response within waters of the state, and local political subdivisions deemed appropriate by the coordinator.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 2010, No. 734, §1.



RS 30:2461 - Coordinator; notification

PART IV. OIL SPILL PREVENTION AND RESPONSE

§2461. Coordinator; notification

On notification of an actual or threatened unauthorized discharge of oil, the coordinator shall take immediate action to assess the discharge and prevent, abate, or contain any pollution from the discharge.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2462 - Administration of oil spill response and cleanup

§2462. Administration of oil spill response and cleanup

A. The coordinator, in consultation with the Department of Environmental Quality, is authorized to administer this Chapter and direct all state discharge response and cleanup operations resulting from unauthorized discharges of oil or threatened unauthorized discharges of oil in coastal waters, the land, or any other waters of Louisiana as directed by the governor or upon a declaration of emergency as declared by the governor. The Department of Environmental Quality, under the direction and control of the coordinator, is the lead technical agency of the state for response to actual or threatened unauthorized discharges of oil and for cleanup of pollution from unauthorized discharges of oil.

B. All persons and all other officers, agencies, and subdivisions of the state shall carry out response and cleanup operations related to unauthorized discharges of oil subject to the authority granted to the coordinator under this Chapter.

C. In the event of an unauthorized discharge of oil nothing in this Chapter shall preclude the Department of Environmental Quality from, at the earliest time practicable, assuming response and cleanup duties for the discharge of oil pursuant to R.S. 30:2001 et seq., provided, however, the coordinator is notified within twenty-four hours.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2463 - Notification and response

§2463. Notification and response

A. Any person responsible for an unauthorized discharge of oil or the person in charge of any vessel or a terminal facility from or at which an unauthorized discharge of oil has occurred, as soon as that person has knowledge of the discharge, shall:

(1) Immediately notify the hotline of the discharge.

(2) Undertake all reasonable actions to abate, contain, and remove pollution from the discharge.

B. If the persons responsible or in charge are unknown or appear to the coordinator to be unwilling or unable to abate, contain, and remove pollution from an unauthorized discharge of oil in an adequate manner, the coordinator may abate, contain, and remove pollution from the discharge and may contract with and appoint agents who shall operate under the direction of the coordinator to abate, contain, or remove pollution from the discharge.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2464 - Response coordination

§2464. Response coordination

A. In responding to actual or threatened unauthorized discharges of oil, the coordinator shall appoint a state-designated on-scene coordinator to act in the coordinator's absence in the event that the coordinator is unable to be physically present at the scene of the discharge.

B. If the unauthorized discharge of oil is subject to the national contingency plan, in responding to the discharge the coordinator or the state-designated on-scene coordinator shall act in accordance with the national contingency plan as is practicable under the circumstances and cooperate with the federal on-scene coordinator or other federal agency or official exercising authority under the national contingency plan.

C. The coordinator or the state-designated on-scene coordinator may act independently to the extent no federal on-scene coordinator or authorized agency or official of the federal government has assumed federal authority to oversee, coordinate, and direct response and cleanup operations.

D. The coordinator or the state-designated on-scene coordinator may act to protect any interests of the state that are not covered by the national contingency plan, and are consistent with the state or national contingency plans.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2465 - Assistance and compensation

§2465. Assistance and compensation

A. Subject to the coordinator's authority as authorized by this Chapter to determine otherwise, any person or discharge cleanup organization may assist in abating, containing, or removing pollution from any unauthorized discharge of oil.

B. Any person or discharge cleanup organization that renders assistance in abating, containing, or removing pollution from any unauthorized discharge of oil may receive compensation from the fund for removal costs, provided the coordinator approves compensation prior to the assistance being rendered. Prior approval for compensation may be provided for in the state oil spill contingency plan. The coordinator, on petition and for good cause shown, may waive the prior approval prerequisite.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2466 - Qualified immunity for response actions

§2466. Qualified immunity for response actions

A. No action or omission taken by any person, including any discharge cleanup organization, to abate, contain, remove, clean up, or otherwise respond to pollution from a threatened or actual unauthorized discharge of oil or refined petroleum product, or to otherwise render care, assistance, or advice, whether such action or omission is taken voluntarily, or pursuant to or consistent with the national contingency plan or state oil spill contingency plan, or pursuant to or consistent with a response plan required under this Chapter, or pursuant to or consistent with the request of an authorized federal or state official, or pursuant to or consistent with the request of the responsible person, shall be construed as an admission of responsibility or liability for the discharge.

B. Notwithstanding any other provision of law, and except for the responsible person, no person, including any discharge cleanup organization, that voluntarily, pursuant to or consistent with the national contingency plan or the state oil spill contingency plan, or pursuant to or consistent with any response plan required under this Chapter, or pursuant to or consistent with the request or direction of an authorized federal or state official, or pursuant to or consistent with the request of the potentially responsible person, renders care, assistance, or advice in abating, containing, removing, cleaning up, or otherwise responding to pollution from an unauthorized discharge or threat of discharge of oil or refined petroleum products is liable for removal costs, damages, or civil penalties, whether under this Chapter or other laws of this state, resulting from acts or omissions committed in rendering such care, assistance, or advice. This Section shall not apply to actions for personal injury or wrongful death or for acts or omissions of gross negligence or willful misconduct. A party responsible for the initial discharge is liable for any removal costs or damages for which another person is relieved under this Subsection.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2467 - Equipment and personnel

§2467. Equipment and personnel

The coordinator may contract with any private person or entity for the use of equipment and personnel at places the coordinator determines may be necessary for response and prevention operations, in accordance with the state oil spill contingency plan. The coordinator may contract with any public agency, via interagency transfer of funds, to conduct baseline environmental, wetlands, water quality, habitat, wildlife, and natural resources assessments, or for any other matter deemed necessary to comply with the state and national oil spill contingency plans.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2468 - Refusal to cooperate

§2468. Refusal to cooperate

A. If a responsible person, or a person or discharge cleanup organization under the control of a responsible person, participating in operations to abate, contain, and remove pollution from any unauthorized discharge of oil, reasonably believes that any directions or orders given by the coordinator or the coordinator's designee under this Chapter will unreasonably endanger public safety or natural resources or conflict with directions or orders of the federal on-scene coordinator, the party may refuse to comply with the direction or orders.

B. The party shall state at the time of refusal the reasons for his failure to comply. The party shall give the coordinator written notice of the reason or the reasons for the refusal within forty-eight hours of the refusal.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2469 - Derelict vessels and structures

§2469. Derelict vessels and structures

A. A person may not leave, abandon, or maintain any structure or vessel involved in an actual or threatened unauthorized discharge of oil in coastal waters or on public or private lands or at a public or private port or dock, in a wrecked, derelict, or substantially dismantled condition, without the consent of the coordinator.

B. The coordinator shall locate, identify, mark, and analyze the contents of any abandoned or derelict vessels or structures found within the state. If the vessel or structure contains oil or oil based materials he shall establish a priority for removal of those vessels and structures on the basis of highest risk to human health and safety, the environment, and wildlife habitat. The coordinator shall compile a computerized list of all vessels or structures indicating the location, identity, and contents of each.

C. The coordinator may remove any vessel or structure described in Subsection A of this Section and may recover the costs of removal from the owner or operator of the vessel or structure. In the event that the owner or operator cannot be located, the coordinator may use the monies in the fund up to one million dollars in any fiscal year for the removal of any vessel or structure described in Subsection A of this Section.

D. The Department of Environmental Quality may petition the coordinator for the removal of any vessel or structure as described in Subsection A of this Section and the coordinator shall either comply or submit the matter to the interagency council for review.

E. The office of conservation in the Department of Natural Resources may petition the coordinator to abate an unauthorized discharge or the threat of a discharge from a facility or structure which the secretary certifies to be involved in an actual discharge or poses a threat of a discharge and for which the secretary certifies that the office of conservation cannot immediately locate a viable responsible party. Upon approval of the department's petition the coordinator shall reimburse the office of conservation for all expenses incurred, within the limits of provisions of this Section, and he shall seek reimbursement for the fund as provided elsewhere in this Chapter. The coordinator shall use monies in the fund for this purpose, which shall not exceed two million dollars in any fiscal year.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1992, No. 426, §1; Acts 1995, No. 740, §1.



RS 30:2469.1 - Repealed by Acts 1995, No. 740, 2.

§2469.1. Repealed by Acts 1995, No. 740, §2.



RS 30:2470 - Registration of terminal facilities

§2470. Registration of terminal facilities

A. A person may not operate or cause to be operated a terminal facility without a discharge prevention and response certificate issued pursuant to rules promulgated under this Chapter; however, such facility may be operated without a certificate for those purposes that do not involve the transfer or storage of oil.

B.(1) As a condition precedent to the issuance or renewal of a certificate, the coordinator shall require satisfactory evidence that:

(a) The applicant has implemented a discharge prevention and response plan consistent with state and federal plans and regulations for prevention of unauthorized discharges of oil and abatement, containment, and removal of pollution when such discharge occurs.

(b) The applicant can provide, directly or through membership or contract with a discharge cleanup organization, all required equipment and personnel to prevent, abate, contain, and remove pollution from an unauthorized discharge of oil as provided in the plan.

(2) A terminal facility response plan that complies with requirements under federal law and regulations for a terminal facility response plan satisfies the requirements of Subparagraph (1)(a) of this Subsection.

C. Notwithstanding other provisions of this Chapter, the owner of a facility shall qualify for a certificate if all persons leasing or operating the facility have received a certificate.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2471 - General terms

§2471. General terms

A. Discharge prevention and response certificates are valid for a period of five years. The coordinator by rule shall require each registrant to report annually on the status of its discharge prevention and response plan and response capability.

B. The coordinator may review a certificate at any time there is a material change affecting the terminal facility's discharge prevention and response plan or response capability.

C. Certificates shall be issued subject to such terms and conditions as the coordinator may determine are reasonably necessary to carry out the purposes of this Chapter.

D. Certificates issued to any terminal facility shall take into account the vessels used to transport oil to or from the facility.

E. The coordinator, by rule, shall establish and require payment of a reasonable fee for processing applications for certificates. This fee is in addition to the fee levied under R.S. 30:2485 and must be reasonably related to the administrative costs of verifying data submitted pursuant to obtaining the certificates and reasonable inspections.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2472 - Information

§2472. Information

Each applicant for a discharge prevention and response certificate shall submit information, in a form satisfactory to the coordinator, describing all of the following:

(1) The barrel or other measurement capacity of the terminal facility.

(2) The dimensions and barrel capacity of the largest vessel docking at or providing service from the terminal facility.

(3) The storage and transfer capacities and average daily throughput of the terminal facility.

(4) The types of oil stored, handled, or transferred at the terminal facility.

(5) Information related to implementation of the applicant's discharge prevention and response plan, including:

(a) All response equipment including but not limited to vehicles, vessels, pumps, skimmers, booms, bioremediation supplies and application devices, dispersants, chemicals, and communication devices to which the terminal facility has access, as well as the estimated time required to deploy the equipment after an unauthorized discharge.

(b) Personnel available to deploy and operate the response equipment, as well as the estimated time required to deploy the personnel after an unauthorized discharge.

(c) The measures employed to prevent unauthorized discharges.

(d) The terms of agreement and operation plan of any discharge cleanup organization to which the owner or operator of the terminal facility belongs.

(6) The source, nature of, and conditions of financial responsibility for removal costs and damages.

(7) Any other information necessary or appropriate to the review of a registrant's discharge prevention and response capabilities.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2473 - Issuance

§2473. Issuance

Upon compliance with the applicable provisions of this Chapter and upon payment of the certificate application fee, the coordinator shall issue the applicant a discharge prevention and response certificate covering the terminal facility.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2474 - Suspension

§2474. Suspension

If the coordinator determines that a registrant does not have a suitable or adequate discharge prevention and response plan or that the registrant's preventive measures or containment and cleanup capabilities are inadequate, the coordinator may, after an adjudicatory hearing pursuant to the regulatory authority provided in Part II of this Chapter, suspend the registrant's certificate until such time as the registrant complies with the requirements of this Chapter.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2475 - Contingency plans for vessels and facilities

§2475. Contingency plans for vessels and facilities

Every owner or operator covered by this Chapter shall provide to the coordinator the tank vessel and facility response plans as provided in Section 4202(a)(5) of the Oil Pollution Act of 1990 (P.L. 101-380).

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2476 - Entry into port

§2476. Entry into port

In conjunction with the United States Coast Guard and prior to being granted entry into any port in this state, the person in charge of a vessel subject to the provisions of this Chapter may be required to report or show to the coordinator:

(1) Any unauthorized discharges from the vessel since leaving the last port.

(2) Any mechanical or operational problem on the vessel creating the possibility of an unauthorized discharge.

(3) Any denial of entry into any port during the current voyage of the vessel.

(4) That the vessel has a discharge prevention and response plan and the personnel and equipment to implement it as required under this Chapter.

(5) That the vessel has evidence of financial responsibility as required under this Chapter.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2477 - Audits, inspections, and drills

§2477. Audits, inspections, and drills

The coordinator, in conjunction with the United States Coast Guard, may subject a vessel covered by this Chapter as a condition to being granted entry into any port in this state, or a terminal facility to an announced or unannounced audit, inspection, or drill to determine the discharge prevention and response capabilities of the terminal facility or vessels.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2478 - Financial responsibility

PART V. LIABILITY OF PERSONS RESPONSIBLE

§2478. Financial responsibility

A. Each owner or operator of a tank vessel with a capacity to carry ten thousand gallons or more of oil as fuel or cargo subject to the provisions of this Chapter operating within coastal waters or a terminal facility shall maintain and furnish evidence of their financial responsibility for costs and damages from unauthorized discharges of oil in accordance with the Oil Pollution Act of 1990 (P.L. 101-380).

B. If a tank vessel with a capacity to carry ten thousand gallons or more of oil as fuel or cargo covered by this Chapter or terminal facility is not required under federal law to establish and maintain evidence of financial responsibility, the owner or operator of that vessel or terminal facility shall establish and maintain evidence in a form prescribed by rules promulgated under this Chapter that such registrant or vessel has the ability to meet liability that may be incurred under this Chapter.

C. After an unauthorized discharge of oil, a vessel shall remain in the jurisdiction of the coordinator until the owner, operator, or person in charge has shown the coordinator evidence of financial responsibility. The coordinator may not detain the vessel longer than twelve hours after proving financial responsibility.

D. In addition to any other remedy or enforcement provision, the coordinator may suspend a registrant's discharge prevention and response certificate or may deny a vessel entry into any port in waters of the state for failure to comply with this Section.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2479 - Limitation of liability

§2479. Limitation of liability

A. The total of the liability of a responsible party for all damages and removal costs shall not exceed the following:

(1) For a tank vessel, the greater of:

(a) One thousand two hundred dollars per gross ton; or

(b)(i) In the case of a vessel greater than three thousand gross tons, ten million dollars.

(ii) In the case of a vessel of three thousand gross tons or less, two million dollars.

(2) For any other vessel, six hundred dollars per gross ton or five hundred thousand dollars, whichever is greater.

(3) For an offshore facility except a deepwater port, the total of all removal costs plus seventy-five million dollars.

(4)(i) For any onshore facility or a deepwater port, three hundred fifty million dollars; provided that, for onshore facilities, where the president of the United States, in accordance with Section 1004(d)(1) of the Oil Pollution Act of 1990 (P.L. 101-380), has established a limitation of less than three hundred fifty million dollars, the limitation of liability provided under this Paragraph shall be the limitation of liability established by the president of the United States.

(ii) Provided that for a deepwater port, where the secretary designated by Section 1004(d)(2)(C) of the Oil Pollution Act of 1990 (P.L. 101-380) has established a limitation of less than three hundred fifty million dollars, in accordance with Section 1004(d)(2)(C) of the Oil Pollution Act of 1990 (P.L. 101-380), the limitation of liability under this Paragraph shall be the limitation of liability established by the secretary.

B.(1) For the purposes of determining the responsible party and applying this Chapter, and except as provided in Paragraph (2) of this Subsection, a mobile offshore drilling unit which is being used as an offshore facility is deemed to be a tank vessel with respect to the discharge, or substantial threat of discharge, of oil on or above the surface of the water.

(2) To the extent that removal costs and damages from any incident described in Paragraph (1) of this Subsection exceed the amount for which a responsible party is liable, as that amount may be limited under R.S. 30:2479(A)(1), the mobile offshore drilling unit is deemed to be an offshore facility. For the purposes of applying R.S. 30:2479(A)(3) the amount specified by that provision shall be reduced by the amount for which the responsible party is liable under R.S. 30:2479(A)(1).

C.(1) The limits of liability provided for in this Section do not apply if the incident was primarily caused by gross negligence or willful misconduct of, or the violation of an applicable federal, state, or local safety, construction, or operating regulation by the responsible party, an agent or employee of the responsible party, or a person acting pursuant to a contractual relationship with the responsible party, except where the sole contractual arrangement arises in connection with carriage by a common carrier by rail.

(2) The limits of liability provided for in this Section do not apply if the responsible party fails or refuses:

(a) To report the incident as required by law and the responsible party knows or has reason to know of the incident; or

(b) To provide all reasonable cooperation and assistance requested by a responsible state or federal official in connection with removal activities.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2480 - Natural resource damages

§2480. Natural resource damages

A. In any action to recover natural resources damages, the coordinator, in consultation with any other state trustees, shall make the determination whether to assess natural resource damages and the amount of damages according to the procedures and plans contained in the state oil spill contingency plan, and such determination shall create a rebuttable presumption of the amount of such damages.

B. The coordinator may establish the rebuttable presumption by submitting to the court a written report of the damages computed or state funds expended according to the state plan. The written report shall be admissible in evidence, but the facts surrounding the cause of the unauthorized discharge of oil as set out in the report shall be subject to de novo review.

C.(1) The coordinator, in consultation with the state trustees, shall develop an inventory that identifies and catalogs the physical locations, the seasonal variations in location, and the current condition of natural resources; provides for data collection related to coastal processes, abandoned pits, facilities, sumps, reservoirs and oil spills; and identifies the recreational and commercial use areas that are most likely to suffer injury from an unauthorized discharge of oil. The inventory shall be completed by June 30, 1999, and shall be incorporated into the state oil spill contingency plan after public review and comment.

(2)(a) The physical locations surveyed for the inventory of natural resources shall consist of coastal waters as defined in this Chapter and depicted on the official state inland boundary map for coastal waters.

(b) The inventory shall initially concentrate on areas exhibiting a high probability for oil spills.

(3) The current condition of selected natural resources inventoried and cataloged shall be determined by, at a minimum, a baseline sampling and analysis of current levels of constituent substances selected after considering the types of oil most frequently transported through and stored near coastal waters.

(4)(a) The inventory shall consist of Phase I and Phase II. In Phase I of the inventory, the coordinator shall define and coordinate the formulation of the Oil Spill Technical Assistance Program which shall consist of a management and implementation plan for coastal waters as defined in this Chapter. The management and implementation plan shall provide for data gathering techniques, monitoring protocols, maintaining the state inland coastal waters boundary map and data management during the actual inventory and during any response and natural resources damages assessment phase of an unauthorized discharge of oil. The coordinator shall solicit input from the state trustees and other interested parties. Phase I shall be completed by June 30, 1999.

(b) Phase II of the inventory shall consist of the coordinator retaining a manager and program staff within the office of the coordinator for the Oil Spill Technical Assistance Program. In Phase II the coordinator, in consultation with the trustees, shall conduct and maintain an environmental baseline inventory. The environmental baseline inventory shall be developed and maintained in such a manner that it will provide the coordinator with the technical data regarding the coastal waters before, during and after an unauthorized discharge of oil. This data shall also be available to the trustees, other agencies of the state and to the potentially responsible party within twenty-four hours after being collected.

(5) The coordinator shall adopt administrative procedures and protocols for the assessment of natural resource damages from an unauthorized discharge of oil in accordance with the Louisiana Administrative Procedure Act. As developed with the trustees and other interested parties, the procedures and protocols shall require the trustees to assess natural resource damages by considering the unique characteristics of the spill incident and the location of the natural resources affected. These procedures and protocols shall be incorporated by reference in the state oil spill contingency plan by December 31, 1997.

(6) The administrative procedures and protocols shall include provisions which address the following:

(a) Notification by the coordinator to all trustees in the event of an unauthorized discharge of oil.

(b) Coordination with and among trustees, spill response agencies, potentially responsible parties, experts in science and economics, and the public.

(c) Participation in all stages of the assessment process by the potentially responsible party, as is consistent with trustee responsibilities.

(7) The administrative procedures and protocols shall also require the trustees to do the following:

(a) Assist the on-scene coordinator, during spill response activities and prior to the time that the state on-scene coordinator determines that the cleanup is complete, in predicting the impact of the oil and in devising the most effective methods of protection for the natural resources at risk.

(b) Identify appropriate sampling and data collection techniques to efficiently determine the impact on natural resources of the unauthorized discharge of oil.

(c) Initiate, within twenty-four hours after approval for access to the site by the on-scene coordinator, an actual field investigation which may include sampling and data collection; the protocols shall require that the responsible party and the trustees be given, on request, split samples and copies of each other's photographs and videos utilized in assessing the impact of the unauthorized discharge of oil.

(d) Establish plans, including alternatives that are cost-effective and efficient, including natural recovery, to satisfy the goal of restoring, rehabilitating, replacing, and/or acquiring the equivalent of the injured natural resources.

(8)(a) The administrative procedures and protocols shall also include the following types of assessments procedures and deadlines for their completion:

(i) An expedited assessment procedure which may be used in situations in which the spill has limited observable mortality and restoration activities can be speedily initiated and/or in which the quantity of oil discharge does not exceed one thousand gallons; the purpose of utilizing the expedited assessment procedure is to allow prompt initiation of restoration, rehabilitation, replacement, and/or acquisition of an equivalent natural resource without lengthy analysis of the impact on affected natural resources; this procedure shall, at a minimum, require that the trustees consider the following items:

(aa) The quantity and quality of oil discharged;

(bb) The time period during which coastal waters are affected by the oil and the physical extent of the impact;

(cc) The condition of the natural resources prior to the unauthorized discharge of oil; and

(dd) The actual costs of restoring, rehabilitating, and/or acquiring the equivalent of the injured natural resources;

(ii) A comprehensive assessment procedure for use in situations in which expedited or negotiated assessment procedures are not appropriate; and

(iii) Any other assessment method agreed upon between the responsible person and the trustees, consistent with their public trust duties.

(b) The coordinator, in consultation with the trustees, shall determine, within sixty days of the determination by the on-scene coordinator that the cleanup is complete, whether:

(i) Action to restore, rehabilitate, or acquire an equivalent natural resource is required;

(ii) An expedited assessment which may include early commencement of restoration, rehabilitation, replacement, and/or acquisition activities, may be required; and

(iii) A comprehensive assessment is necessary.

(9) At any time the coordinator, in consultation and with the agreement of the state trustees, deems appropriate, the coordinator may enter into a negotiated assessment.

D. The trustees may petition the coordinator for a longer period of time to make the determinations under Subsection C of this Section by showing that the full impact of the discharge on the affected natural resources cannot be determined in sixty days.

E. The coordinator shall complete the comprehensive assessment procedure within twenty months of the date of the determination by the state on-scene coordinator that the cleanup is complete. The trustees may petition the coordinator for a longer period of time to complete the assessment by showing that the full impact of the discharge on the affected natural resources cannot be determined in twenty months.

F. Any assessment generated by the coordinator shall use the protocols and the procedures implemented pursuant to this Chapter and shall be reasonable and have a rational connection to the costs of conducting the assessment and of restoring, rehabilitating, replacing and/or acquiring the equivalent of the injured natural resources. The coordinator shall ensure that the cost of any restoration, rehabilitation, replacement, or acquisition project shall not be disproportionate to the value of the natural resource before the injury. The coordinator shall utilize the most cost-effective method to achieve restoration, rehabilitation, replacement, or acquisition of an equivalent resource. Furthermore, the coordinator shall take into account the quality of the actions undertaken by the responsible party in response to the spill incident, including but not limited to containment and removal actions and protection and preservation of natural resources.

G. The potentially responsible party shall make full payment or initiate restoration, rehabilitation, replacement, or mitigation of damages to natural resources within sixty days of the completion of the assessment by the coordinator or, if mediation pursuant to this Subsection is conducted, within sixty days of the conclusion of the mediation. To facilitate an expedited recovery of funds for natural resource restoration and to assist the coordinator and the responsible party in the settlement of disputed natural resource damage assessments at their discretion and at any time, all disputed natural resource damage assessments shall be referred to mediation as a prerequisite to the jurisdiction of any court. Results of the mediation and any settlement offers tendered during the mediation shall be treated as settlement negotiations for the purposes of admissibility in a court of law. Either the coordinator or the potentially responsible person may initiate the mediation process, after an assessment has been issued, by giving written notice to the coordinator within forty-five days of the date all assessment documents are received, who shall in turn give written notice to all parties. One mediator shall be chosen by the coordinator and one mediator shall be chosen by the responsible parties. Within forty-five days of the receipt of the assessment from the trustees, the mediators shall be designated. The mediation shall end no later than one hundred thirty-five days after the receipt of the assessment from the coordinator.

H. For the purposes of this Section, mediation shall consist of a minimum of three meetings whereby the mediators seek to facilitate a consensus decision by trustees and the potentially responsible party concerning all aspects of the assessment.

I. Any assessment issued by the coordinator shall be subject to a public hearing, if requested, and a comment period of no less than thirty calendar days.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 1997, No. 882, §1; Acts 2001, No. 649, §1, eff. June 22, 2001.



RS 30:2480.1 - Regional Restoration Planning Program

§2480.1. Regional Restoration Planning Program

A. To assist in making the natural resource damage assessment process more efficient, the Regional Restoration Planning Program, encompassing the entire geographic area of the state, is established in the office of the oil spill coordinator. The office of the oil spill coordinator shall develop and implement the program in coordination with the state natural resource trustees.

B. The office of the oil spill coordinator is authorized to employ additional staff members to implement, administer, and manage the program.

Acts 2001, No. 649, §1, eff. June 22, 2001.



RS 30:2480.2 - Natural Resource Restoration Trust Fund

§2480.2. Natural Resource Restoration Trust Fund

A. To fulfill the constitutional mandate of Article IX, Section 1 of the Constitution of Louisiana to protect, conserve, and replenish the natural resources of the state, the legislature hereby establishes the Natural Resource Restoration Trust Fund in order for the office of the oil spill coordinator to carry out the duties charged in R.S. 30:2480 and 2480.1.

B. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from the fund to pay all obligations secured by the full faith and credit of the state that become due and payable within the fiscal year, the treasurer in each fiscal year shall pay into the Natural Resource Restoration Trust Fund an amount equal to the amount of all restoration monies received by the office of the oil spill coordinator from natural resource damage assessments. The monies in this fund shall be used solely as provided in this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall remain in the fund. The amounts placed in the fund shall be separate from the Oil Spill Contingency Fund and not counted toward the limitations established for in R.S. 30:2486. Any federal monies placed in the fund shall be administered in accordance with federal requirements for such monies.

Acts 2001, No. 649, §1, eff. June 22, 2001.



RS 30:2481 - Defenses

§2481. Defenses

A person shall not be liable under the provisions of this Chapter if the discharge resulted solely from any of the following:

(1) An act of God, war, or terrorism.

(2) An act of government, either state, federal, or local.

(3) An unforeseeable occurrence exclusively occasioned by the violence of nature without the interference of any human act or omission.

(4) The willful misconduct or a negligent act or omission of a third party, other than an employee or agent of the person responsible or a third party whose conduct occurs in connection with a contractual relationship with the responsible person, unless the responsible person failed to exercise due care and take precautions against foreseeable conduct of the third party.

(5) Any combinations of Paragraphs (1), (2), and (3).

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2482 - Claims against third parties

§2482. Claims against third parties

If a responsible person alleges a defense under R.S. 30:2481 the responsible person shall pay all removal costs and damages; however, the responsible person shall be subrogated to any rights or cause of action belonging to those to whom such payment is made.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2483 - Oil Spill Contingency Fund

PART VI. OIL SPILL CONTINGENCY FUND

§2483. Oil Spill Contingency Fund

A. "Secretary" as used in this Part shall mean the secretary of the Department of Revenue.

B. In order to fulfill the constitutional mandate of Article IX, Section 1 of the Constitution of Louisiana to protect, conserve, and replenish the natural resources of the state, the legislature hereby declares that sufficient funds shall be made available to the Oil Spill Contingency Fund, in order for prevention of and response to unauthorized discharges of oil.

C. The purpose of the fund is to immediately provide available funds for response to all threatened or actual unauthorized discharges of oil, for clean up of pollution from unauthorized discharges of oil, natural resources damages, damages sustained by any state agency or political subdivision, and removal costs from threatened, unauthorized discharges of oil.

D. All fees, taxes, penalties, judgments, reimbursements, charges, and federal funds collected pursuant to the provisions of this Chapter, except as provided by R.S. 30:2480.2, shall be deposited immediately upon receipt into the state treasury.

NOTE: Subsection E, eff. until July 1, 2014. See Acts 2013, No. 394, §1.

E. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited, as required in Subsection D hereof, and monies appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Oil Spill Contingency Fund". The monies in this fund shall be used solely as provided in this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall remain in the fund. Except as otherwise provided in this Section, the balance of the fund shall not exceed thirty million dollars, exclusive of all fees, other than all fees collected pursuant to R.S. 30:2485 and 2486, penalties, judgments, reimbursements, charges, interest, and federal funds collected pursuant to the provisions of this Chapter. As authorized by Article VII, Section 10.7(C) of the Constitution of Louisiana, the amount of monies in the fund shall not be limited to thirty million dollars during a declared state of emergency or disaster caused by an unauthorized discharge of oil.

NOTE: Subsection E as amended by Acts 2013, No. 394, §1, eff. July 1, 2014.

E. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being placed in the state general fund, an amount equal to that deposited, as required in Subsection D of this Section, and monies appropriated by the legislature shall be credited to a special fund hereby created in the state treasury to be known as the "Oil Spill Contingency Fund". The monies in this fund shall be used solely as provided in this Part and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in this fund shall be invested by the state treasurer in the same manner as monies in the state general fund, and interest earned on the investment of these monies shall remain in the fund.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1997, No. 658, §2; Acts 2001, No. 649, §1, eff. June 22, 2001; Acts 2010, No. 962, §1, eff. July 6, 2010; Acts 2013, No. 394, §1, eff. July 1, 2014.



RS 30:2484 - Uses of fund

§2484. Uses of fund

NOTE: §2484 eff. until July 1, 2014. See Acts 2013, No. 394, §1.

A. Money in the fund may be disbursed for the following purposes and no others:

(1) Administrative and personnel expenses of the office of the coordinator, excluding those of the oil spill technical assistance program, not to exceed six hundred thousand dollars in any fiscal year; except that during a declared state of emergency or disaster caused by an unauthorized discharge of oil, more than six hundred thousand dollars in a fiscal year may be disbursed from the fund after approval of the commissioner of administration and the Joint Legislative Committee on the Budget.

(2) Removal costs related to abatement and containment of actual or threatened unauthorized discharges of oil incidental to unauthorized discharges of hazardous substances.

(3) Removal costs and damages related to actual or threatened unauthorized discharges of oil as provided in this Chapter.

(4) Protection, assessment, restoration, rehabilitation, or replacement of or mitigation of damage to natural resources damaged by an unauthorized discharge of oil as provided in this Chapter.

(5) Grants, with the approval of the interagency council, for interagency contracts as provided in R.S. 30:2495, not to exceed seven hundred fifty thousand dollars in any fiscal year. Of the total amount of grants awarded in any fiscal year, one hundred thousand dollars shall be made available for grants specifically for the purposes of research, testing, and development of discharge and blowout prevention and training using full scale well service training.

(6) Beginning in Fiscal Year 96-97 and each fiscal year thereafter until Fiscal Year 1999-2000, the monies expended from the fund for the Oil Spill Technical Assistance Program established in R.S. 30:2480(C)(4) shall be increased by one hundred thousand dollars each fiscal year whereupon funding for the Oil Spill Technical Assistance Program shall reach five hundred thousand dollars during Fiscal Year 2000-2001.

(7) Operating costs and contracts for response and prevention as provided in this Chapter, excluding operating costs and contracts where indicated of the oil spill technical assistance program, not to exceed six hundred thousand dollars in any fiscal year; except that during a declared state of emergency or disaster caused by an unauthorized discharge of oil, more than six hundred thousand dollars in a fiscal year may be disbursed from the fund after approval of the commissioner of administration and the Joint Legislative Committee on the Budget.

(8) Other costs and damages authorized by this Chapter.

(9) Any state agency or political subdivision seeking an appropriation from the fund or proposing expenditures utilizing money from the fund must notify the coordinator in writing before submitting the appropriation request to the legislature.

(10) An inventory under R.S. 30:2480, to be completed by July 1, 2001, in an amount not to exceed five million five hundred fifty thousand dollars in total.

B. Funds paid to the office of the oil spill coordinator as cost recoveries from responsible parties, the Oil Spill Contingency Fund, or the federal Oil Spill Liability Trust Fund, shall not be included in the amounts provided for in Paragraphs (1) and (7) of Subsection A. Such cost recoveries and other funds may be used to supplement the activities normally funded under those Paragraphs beyond the set limits provided therein.

NOTE: §2484 as amended by Acts 2013, No.394, §1, eff. July 1, 2014.

A. Money in the fund may be disbursed for the following purposes and no others:

(1) Administrative and personnel expenses of the office of the coordinator, excluding those of the oil spill technical assistance program.

(2) Removal costs related to abatement and containment of actual or threatened unauthorized discharges of oil incidental to unauthorized discharges of hazardous substances.

(3) Removal costs and damages related to actual or threatened unauthorized discharges of oil as provided in this Chapter.

(4) Protection, assessment, restoration, rehabilitation, or replacement of or mitigation of damage to natural resources damaged by an unauthorized discharge of oil as provided in this Chapter.

(5) Grants, with the approval of the interagency council, for interagency contracts as provided in R.S. 30:2495, including grants specifically for the purposes of research, testing, and development of discharge and blowout prevention and training using full scale well service training.

(6) The Oil Spill Technical Assistance Program established in R.S. 30:2480(C)(4).

(7) Operating costs and contracts for response and prevention as provided in this Chapter.

(8) Other costs and damages authorized by this Chapter.

B. Any state agency or political subdivision seeking an appropriation from the fund or proposing expenditures utilizing money from the fund must notify the coordinator in writing before submitting the appropriation request to the legislature.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1992, No. 426, §1; Acts 1995, No. 740, §1; Acts 1997, No. 882, §1; Acts 2000, 1st Ex. Sess., No. 103, §1; Acts 2001, No. 649, §1, eff. June 22, 2001; Acts 2003, No. 1082, §1, eff. July 2, 2003; Acts 2010, No. 962, §1, eff. July 6, 2010; Acts 2013, No. 394, §1, eff. July 1, 2014.



RS 30:2485 - Oil spill contingency fee

§2485. Oil spill contingency fee

NOTE: §2485 eff. until July 1, 2014. See Acts 2013, No. 394, §1.

A. There is hereby imposed a fee on every person owning crude oil in a vessel at the time such crude oil is transferred to or from a vessel at a marine terminal within the state of Louisiana. This fee is in addition to all taxes or other fees levied on crude oil.

B. The operator of the marine terminal shall collect the fee from the owner of the crude oil and remit the fee to the secretary. The fee shall be imposed only once on the same crude oil. The fee shall be paid quarterly by the last day of the month following the calendar quarter in which liability for the fee is incurred. Fees collected during a quarter must be remitted to the state even if the fee is suspended during that quarter. For the expenses of collecting this fee, the operator is authorized to withhold one and one-half percent of the fees collected during each quarter provided that the amount due was not delinquent at the time of payment.

C. The fee levied by this Part shall be subject to the provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The coordinator in conjunction with the secretary shall adopt rules for the collection and administration of the fee provided for in this Section.

NOTE: §2485 as amended by Acts 2013, No. 394, §1, eff. July 1, 2014.

A. There is hereby imposed a fee of one-quarter of one cent per barrel on every person owning crude oil received by a refinery for storage or processing. The person charged with the fee shall be the last owner of the crude oil prior to its transfer to the refinery or storage facility. This fee shall be in addition to all taxes or other fees levied on crude oil and the monies collected shall be placed in the Oil Spill Contingency Fund as provided in R.S. 30:2483.

B. The operator of the refinery shall collect the fee from the owner of the crude oil and remit the fee to the secretary. The fee shall be imposed only once on the same crude oil. The fee shall be paid quarterly by the last day of the month following the calendar quarter in which liability for the fee is incurred. For the expenses of collecting this fee, the operator of the refinery is authorized to withhold one and one-half percent of the fees due during each quarter provided that the amount due was not delinquent at the time of payment.

C. Notwithstanding the provisions of Subsection A of this Section, the fee shall be levied at the rate of one-half cent per barrel if the coordinator certifies to the secretary of the Department of Revenue a written finding that the balance in the fund is less than five million dollars and that an unauthorized discharge of oil in excess of one hundred thousand gallons has occurred within the previous twelve months as certified by the coordinator. In addition, the fee shall be levied at the rate of one-half cent per barrel if the coordinator certifies in writing to the secretary of the Department of Revenue that the balance in the fund is less than five million dollars due to expenditures from the fund under the authority of R.S. 30:2484(A)(1) or (2) or (3) or (4) or (7) so long as the expenditures under the authority of R.S. 30:2484(A)(1) and (7) are for costs and contracts exclusive of administrative costs of the office of the coordinator.

D. In the event of a certification to the secretary under Subsection C of this Section, the secretary shall collect the fee at the rate of one-half cent per barrel until the balance in the fund reaches seven million dollars. The state treasurer shall certify to the secretary the date on which the balance in the fund equals seven million dollars. Upon such certification to the secretary, the fee shall revert to the standard fee delineated in R.S. 30:2485(A).

E. The fee levied by this Part shall be subject to the provisions of Chapter 18 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950. The coordinator in conjunction with the secretary shall adopt rules for the collection and administration of the fee provided for in this Section.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 2013, No. 394, §1, eff. July 1, 2014.

NOTE: Section 3 of Act No. 394 of the 2013 R.S. provides "Notwithstanding any other provision of law to the contrary, the fee levied by the provisions of R.S. 30:2485 shall be levied at the rate of one-half cent per barrel until December 31, 2015." eff. 7/1/14



RS 30:2486 - Determination of fee

§2486. Determination of fee

NOTE: §2486 eff. until July 1, 2014. See Acts 2013, No. 394, §2.

A. Except as otherwise provided in this Section, the rate of the fee shall be two cents per barrel of crude oil until the state treasurer certifies that the balance in the fund has reached seven million dollars. The state treasurer shall certify to the secretary of the Department of Revenue the date on which the balance in the fund equals seven million dollars. The fee shall not be collected or required to be paid on or after the first day of the second month following the treasurer's certification to the secretary.

B. If the balance in the fund falls below five million dollars, the treasurer shall certify such fact to the secretary of the Department of Revenue. On receiving the state treasurer's certification, the secretary of the Department of Revenue shall resume collecting the fee until suspended in the manner provided in Subsection A of this Section.

C. Notwithstanding the provisions of Subsection A or B of this Section, the fee shall be levied at the rate of four cents per barrel if the state treasurer certifies to the secretary of the Department of Revenue a written finding of the following facts:

(1) The balance in the fund is less than five million dollars.

(2) An unauthorized discharge of oil in excess of one hundred thousand gallons has occurred within the previous thirty days as certified by the coordinator.

(3) Expenditures from the fund for damages and removal costs are reasonably expected by the coordinator and interagency council to deplete the fund by more than fifty percent of the balance of the fund, and certification of this expectation and the estimated damages and removal costs have been submitted to the state treasurer.

D. In the event of a certification to the secretary under Subsection C of this Section, the secretary shall collect the fee at the rate of four cents per barrel until the balance in the fund reaches seven million dollars. The state treasurer shall certify to the secretary the date on which the balance in the fund equals seven million dollars. The fee shall not be collected or required to be paid on or after the first day of the second month following the state treasurer's certification to the secretary.

E. For the purposes of this Section, the balance of the fund shall be determined by the cash balance of the fund at the end of each month or on the date of a finding under Subsection C of this Section.

F. Notwithstanding any other provision of law to the contrary, the amount of monies in the fund shall not be limited to seven million dollars during a declared state of emergency or disaster caused by an unauthorized discharge of oil.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 1997, No. 658, §2; Acts 2003, No. 1082, §1, eff. July 2, 2003; Acts 2010, No. 962, §1, eff. July 6, 2010; Acts 2013, No. 394, §2, eff. July 1, 2014.



RS 30:2487 - Administration of fee

§2487. Administration of fee

NOTE: §2487 eff. until July 1, 2014. See Acts 2013, No. 394, §2.

A. The state treasurer shall notify the coordinator when the balance of the fund reaches seven million dollars or falls below five million dollars as specified in R.S. 30:2486, whereupon the coordinator shall publish the finding in the Louisiana Register. In the event of any suspension or other reinstatement of the fee, and upon notice thereof, the coordinator shall publish the suspension or reinstatement in the Louisiana Register at least thirty days prior to the scheduled effective date of the suspension or reinstatement.

B. In the event of a declaration of emergency or as provided in R.S. 30:2486(B) and (C), the secretary shall reinstate the fee in accordance with rules promulgated for that purpose.

C. The fee levied under this Part shall be due and collected beginning on the first day of the first month beginning sixty days after the effective date of this Chapter.

D. If refunds are determined to be due, they shall be paid only from the fund.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1; Acts 2003, No. 1082, §1, eff. July 2, 2003; Acts 2013, No. 394, §2, eff. July 1, 2014.



RS 30:2488 - Liability of the fund

§2488. Liability of the fund

A. The coordinator shall prescribe appropriate forms and requirements and by rule shall establish procedures for filing claims for compensation from the fund and for removal costs reimbursements to other state agencies from the fund.

B. The fund shall not be liable to any person for damage to equipment resulting from an oil spill discharge and which are compensable under the Fisherman's Gear Compensation Fund.

C. The fund shall be liable for the following removal costs and damages, provided that such are not recoverable under the federal Oil Pollution Act of 1990 (P.L. 101-380) and the claimant has exhausted all federal remedies:

(1) All proven, reasonable damages and removal costs incurred by state agencies or local governing authorities, authorized by this Chapter from a threatened or unauthorized discharge of oil.

(2) All natural resources damages from an unauthorized discharge of oil.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2489 - Reimbursement of fund

§2489. Reimbursement of fund

A. The coordinator shall diligently pursue reimbursement to the fund of any sum expended or paid from the fund in accordance with the state and national oil spill contingency plans.

B. The coordinator shall recover for the use of the fund, either from persons responsible for the unauthorized discharge or otherwise liable, or from the federal Oil Spill Liability Trust Fund, all sums owed to or expended from the fund. The coordinator, on behalf of the state of Louisiana and the trustees, shall seek reimbursement from the federal fund for damages to natural resources in excess of the liability limits prescribed by this Chapter. If that request is denied or additional money is required following receipt of the federal money, the coordinator has the authority to pay the requested reimbursement from the fund for a period of two years from the date the federal fund grants or denies the request for reimbursement.

C. In any action to recover such sums, the coordinator shall submit to the court a written report of the amounts paid from or owed by the fund to claimants. The amounts paid from or owed by the fund to the claimants stated in the report shall create a rebuttable presumption of the amount of the fund's damages. The written report shall be admissible in evidence.

D. The coordinator shall ensure that there will be no double recovery of damages or response costs.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2490 - Awards exceeding fund

§2490. Awards exceeding fund

A. In the event that the awards against the fund exceed the existing balance of the fund, the claimant or claimants shall be paid from the future income of the fund. Each claimant or claimants applying for reimbursement shall receive a pro rata share of all money available in the fund until the total amount of awards is paid.

B. The coordinator by rule may make exceptions to Subsection A of this Section in cases of hardship. Amounts collected by the fund from the prosecution of actions shall be used to satisfy the claims as to which such prosecutions relate to the extent unsatisfied.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2491 - Exclusive remedies

PART VII. REMEDIES AND ENFORCEMENT

§2491. Exclusive remedies

A. When applicable, the limitations of liability and immunities provided in this Chapter shall be exclusive and shall supersede any other liability provisions provided by any other applicable state law. The provisions of this Chapter shall supersede, but not repeal, any conflicting laws of this state. Any conflicting applicable federal law shall take precedence over this Chapter.

B. Notwithstanding any other provision of this law, nothing herein shall be construed to preclude the Department of Wildlife and Fisheries from bringing a civil suit to recover penalties for the value of each fish, wild bird, wild quadruped, and other wildlife and aquatic life unlawfully killed, caught, taken, possessed, or injured pursuant to R.S. 56:40.1 et seq.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2492 - Enforcement

§2492. Enforcement

Any violation of the provisions of this Chapter shall be subject to the enforcement, penalty, procedural, and adjudicatory provisions of this Subtitle. In addition to other factors required to be considered by the secretary in such proceedings, the coordinator shall submit his report regarding a violation of this Chapter to the secretary, and the secretary shall give due consideration to the report.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2493 - Federal funds

PART VIII. MISCELLANEOUS PROVISIONS

§2493. Federal funds

A. In implementing this Chapter, the coordinator to the greatest extent practicable shall employ federal funds unless federal funds will not be available in an adequate period of time.

B. All federal funds received by the state relating to removal costs for threatened or unauthorized discharges of oil under this Chapter shall be deposited in the fund.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2494 - Interstate compacts

§2494. Interstate compacts

The coordinator may enter into agreements with other states consistent with and to further the purposes of this Chapter and may recommend legislation establishing interstate compacts consistent with federal law. The coordinator may also participate in initiatives to develop multistate and international standards and cooperation on unauthorized discharge prevention and response.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991.



RS 30:2495 - Institutions of higher education

§2495. Institutions of higher education

The coordinator by interagency contract may provide grants to state institutions of higher education for research, testing, and development of discharge prevention and response technology, discharge response training, wildlife and natural resources protection, rescue, and rehabilitation, development of computer models to predict the movements and impacts of discharges, and other purposes consistent with and in furtherance of the purposes of this Chapter. Contracts or agreements relating to wildlife, aquatic resources, and habitats under the jurisdiction of the Department of Wildlife and Fisheries shall be made in coordination with that department. Contracts or agreements relating to wetlands and coastal resources under the jurisdiction of the Department of Natural Resources shall be made in coordination with that department. To the greatest extent possible, contracts shall be coordinated with studies being done by other state agencies, the federal government, or private industry to minimize duplication of efforts.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2496 - Exclusive authority

§2496. Exclusive authority

The provisions of this Chapter shall be the exclusive authority on oil spill prevention, response, removal, and the limitations of liability.

Acts 1991, 1st Ex. Sess., No. 7, §1, eff. April 23, 1991; Acts 1995, No. 740, §1.



RS 30:2501 - LOUISIANA ENVIRONMENTAL EDUCATION ACT

CHAPTER 20. LOUISIANA ENVIRONMENTAL EDUCATION ACT

§2501. Title

This Chapter may be cited as the "Louisiana Environmental Education Act".

Acts 1993, No. 450, §1.



RS 30:2502 - Legislative findings

§2502. Legislative findings

A. It is in the public interest that a comprehensive and balanced environmental education initiative be undertaken that will result in environmentally literate citizens who will effectively and constructively solve existing environmental problems, prevent new ones, and maintain a sustainable environment for future generations. The appropriate audiences for environmental education include formal education, business, government, nonprofit organizations, and citizens.

B. Characteristics of an environmentally literate citizenry must include:

(1) An understanding of the right of every person to own, control, use, enjoy, and dispose of private property, subject only to reasonable regulation.

(2) An understanding that the Louisiana Constitution requires the use of a balancing process in environmental protection decisions in which environmental costs and benefits must be given full and careful consideration along with economic, social, and other factors.

(3) Ecological literacy, including a basic understanding of ecological principles and concepts and their application, the cause and effect relationship between human health and the environment, and the economics of that relationship.

(4) Civic literacy, including a basic understanding of the decisionmaking processes of governments, business, and other social, political, and economic institutions impinging upon environmental issues.

(5) Mathematical, technological, and scientific literacy, including an understanding of the basic concepts of mathematics and science to evaluate environmental problems and make sound decisions regarding their resolution.

(6) Personal and social action skills, including developing and using skills such as problem solving, risk analysis, and integrating diverse perspectives to understand and contribute to decisionmaking processes.

(7) Attitudes, including the expression of care for other humans, present and future, and for other components of the environment. These attitudes also affect understanding of ecology and civic responsibility.

(8) Motivation for action, including the commitment to act for a healthy environment based on one's attitudes, knowledge, and skills.

C. The legislature declares that it is the intent of this Chapter to create a balanced statewide environmental education program for the purpose of identifying the needs and setting priorities for environmental education within the state.

Acts 1993, No. 450, §1.



RS 30:2503 - Louisiana Environmental Education Commission; creation; membership; duties

§2503. Louisiana Environmental Education Commission; creation; membership; duties

A.(1) There is hereby created, within the Department of Wildlife and Fisheries, the Louisiana Environmental Education Commission, hereinafter referred to as the "commission".

(2) The commission shall consist of the secretary of the Department of Wildlife and Fisheries or his designee, the state superintendent of education or his designee, the secretary of the Department of Environmental Quality or his designee, the secretary of the Department of Natural Resources or his designee, the secretary of the Department of Health and Hospitals or his designee, the commissioner of the Department of Agriculture and Forestry or his designee, the chancellor of the Louisiana State University Agricultural Center or his designee, the chancellor of Southern University Agricultural and Mechanical College or his designee, and the following members appointed by the governor:

(a) One member of the Board of Regents or his designee.

(b) Two members representing environmental advocacy organizations.

(c) Two members representing the industrial community.

(d) One member representing the small business community.

(e) One member representing local governments.

(f) One member of the Board of Elementary and Secondary Education.

(g) One member who is a professional environmental scientist.

(h) Seven environmental educators, one from each congressional district and the remaining environmental educator or educators from the state at large, to be recommended by the president of the Louisiana Environmental Educators Association.

(i) One member of the Louisiana Science Teachers' Association.

(j) The secretary of the Department of Culture, Recreation and Tourism or his designee.

B. The initial term of the members of the commission shall be staggered in one, two, or three-year increments. After the initial term, all future terms shall be for three years. Annually, in December of each year, the commission shall elect a chairman and vice chairman whose terms shall commence on the following January first and end on December thirty-first.

C. The commission shall:

(1) Develop, review, approve, and transmit a plan for environmental education to the governor, the legislature, and the public.

(2) Advise and assist the secretary of the Department of Wildlife and Fisheries, the governor, the legislature, the secretary of the Department of Environmental Quality, and other state agencies, including university extension services, conservation and environmental organizations, community action groups, and nature and environmental centers on policies and practices needed to provide environmental education.

(3) Serve as a forum for the discussion and study of problems that affect the environment and environmental education.

(4) Assist and obtain information from various sources to coordinate the environmental education programs of federal and state agencies.

Acts 1993, No. 450, §1; Acts 1995, No. 322, §1; Acts 2001, No. 615, §1; Acts 2008, No. 544, §1, eff. July 1, 2008; Acts 2012, No. 803, §8.



RS 30:2504 - Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

§2504. Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.



RS 30:2505 - Grant program

§2505. Grant program

A. The commission shall investigate establishing a program for the award of grants annually to nonprofit organizations and public agencies for the development, dissemination, and assessment of environmental education programs.

B. Identification of funding sources shall be an integral part of any grants program recommended by the commission.

C. Proposals shall address the needs and priorities identified by the commission.

D. The commission shall adopt rules establishing the specific criteria and guidelines for the grant program.

Acts 1995, No. 322, §1.



RS 30:2506 - Curriculum framework

§2506. Curriculum framework

A. The commission shall work with the Department of Education to develop a curriculum framework for establishing environmental education programs in all public and private elementary and secondary schools. The program shall integrate environmental concepts and skills into regular curricula, which include:

(1) Basic ecological relationships including field experiences.

(2) Issue investigation, analysis, evaluation, problem solving, prediction, and action skills that enable the student to understand concepts such as the interrelationships and interdependence of natural and human systems.

(3) The values and behaviors of individuals, institutions, and nations regarding environmental problems.

(4) Alternative responses to environmental issues and their consequences.

B. The commission shall work with the Department of Education to implement an environmental education program in grades K through twelve.

Acts 1995, No. 322, §1; Acts 2011, No. 265, §1, eff. July 1, 2011.



RS 30:2507 - Pre-service teacher education

§2507. Pre-service teacher education

A. The commission shall work with members of teacher education institutions, colleges and universities, and the Board of Regents to develop guidelines for incorporating environmental education into teacher education requirements.

B. Pre-service teacher education should consist of the following components:

(1) Definition of the environmental education competencies that teacher candidates are expected to acquire.

(2) Definition of the acceptable approaches that can be used to develop the competencies.

(3) A time line for implementing the required pre-service education programs at colleges and universities.

Acts 1995, No. 322, §1; Acts 2011, No. 265, §1, eff. July 1, 2011.



RS 30:2508 - Professional development

§2508. Professional development

In-service teachers should develop the same environmental education competencies specified for pre-service teachers as follows:

(1) School districts shall be encouraged to develop environmental staff development plans and seek matching funds for implementation of these plans from the state grants program.

(2) The Department of Natural Resources, the Department of Environmental Quality, the Department of Wildlife and Fisheries, the Department of Health and Hospitals, the office of state parks within the Department of Culture, Recreation and Tourism, the Department of Agriculture and Forestry, and the Department of Education shall develop and publicize environmental education teacher in-service or professional internships related to their mission and shall be encouraged to develop such programs if they do not exist.

Acts 1995, No. 322, §1.



RS 30:2509 - Postsecondary environmental education

§2509. Postsecondary environmental education

Universities, colleges, and vocational institutions shall implement programs that encourage environmental literacy and provide opportunities for environmental stewardship among the student population.

Acts 1995, No. 322, §1.



RS 30:2510 - Non-formal education

§2510. Non-formal education

A. Non-formal education refers to education conducted outside of traditional formal education systems.

B. All state agencies conducting non-formal environmental education programs shall:

(1) Identify target audiences and programs.

(2) Promote coordination and communications between the agencies conducting environmental education activities.

(3) Conduct a periodic review of non-formal environmental education offered by the department throughout the state.

(4) Maintain an inventory of its environmental education materials, programs, and resources.

(5) Prepare a periodic report to the commission outlining environmental education programs, activities, and needs.

C. The commission shall prepare and maintain a perpetual inventory on all non-formal education programs.

Acts 1995, No. 322, §1.



RS 30:2511 - Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

§2511. Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.



RS 30:2521 - STATEWIDE BEAUTIFICATION

CHAPTER 21. STATEWIDE BEAUTIFICATION

PART I. LOUISIANA LITTER REDUCTION AND

PUBLIC ACTION COMMISSION

§2521. Declaration of policy and public purpose

Recognizing that the need for the control and reduction of litter is an integral part of a statewide beautification program to enhance the tourist, recreational, and economic development of the state, there is hereby created the Louisiana Litter Reduction and Public Action Commission and the litter reduction and public action section within the Department of Environmental Quality.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 27, §1; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2522 - Definitions

§2522. Definitions

As used in this Part, the following words have the meanings ascribed to them unless the context requires otherwise:

(1) "Commission" means the Louisiana Litter Reduction and Public Action Commission.

(2) "Department" means the Department of Environmental Quality.

(3) "Dispose" means to throw, discard, place, deposit, discharge, burn, dump, drop, eject, or allow the escape of a substance.

(4) "Litter" means all waste material except as provided and defined in R.S. 30:2173(2), including but not limited to disposable packages, containers, sand, gravel, rubbish, cans, bottles, refuse, garbage, trash, cigarettes, cigarette butts, cigars, cigarillos, cigar or cigarillo tips, debris, dead animals, furniture or appliances, automotive parts including but not limited to tires and engines, trailers, boats and boating accessories, tools and equipment, and building materials, roofing nails, or other discarded materials of any kind and description. While being used for or distributed in accordance with their intended uses, litter shall not include political pamphlets, handbills, religious tracts and newspapers, and other similar printed materials, the unsolicited distribution of which is protected by the Constitution of the United States or the Constitution of Louisiana. Litter shall not include agricultural products that are being transported from the harvest or collection site to a processing or market site if reasonable measures are taken to prevent the agricultural product from leaving the transporting vehicle. Litter shall also not include recyclable cardboard being transported in compressed bundles to processing facilities. "Agricultural product" as used in this definition means all crops, livestock, poultry, and forestry, and all aquacultural, floracultural, horticultural, silvicultural, and viticultural products.

(5) "Local governing authority" means the governing authority of the parish or the governing authority of the municipality in which the littering offense was committed.

(6) "Public or private property" means the right-of-way of any road or highway, levee, any body of water or watercourse or the shores or beaches thereof, any park, playground, building, refuge, or conservation or recreation area, and residential or farm properties, timberlands, or forests.

(7) "Section" means the litter reduction and public action section located within and acting through the Department of Environmental Quality.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1989, No. 768, §3; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 27, §1; Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 1999, No. 303, §1, eff. June 14, 1999; Acts 2003, No. 950, §3, eff. Jan. 1, 2004; Acts 2006, No. 234, §1; Acts 2014, No. 100, §1.



RS 30:2523 - Repealed by Acts 2001, No. 1137, 1.

§2523. Repealed by Acts 2001, No. 1137, §1.



RS 30:2524 - Donations and grants; Louisiana Litter Abatement Grant Program

§2524. Donations and grants; Louisiana Litter Abatement Grant Program

A. The section is hereby authorized to accept, administer, and make use of federal, state, and any local and private appropriations, any public and private grants and donations, and, when it is deemed appropriate and feasible, to accept nonmonetary funding in the form of services or equipment for use in connection with any of the programs or purposes of this Part.

B.(1) The Louisiana Litter Abatement Grant Program is hereby created within the section for the purpose of supporting community-based litter abatement programs.

(2) Grants through the program shall be made available to local governments and nonprofit organizations. Funding through the grant program shall be subject to the availability of funds and shall be awarded on a comparative basis to be determined by the section.

(3) The monies awarded through the grants shall be used to further the administration and execution of the Keep Louisiana Beautiful Program. Allowable uses of grant funding shall include but not be limited to the following:

(a) Keep America Beautiful fees.

(b) Keep America Beautiful pre-certification training, education curriculums, and workshops.

(c) Law enforcement seminars.

(d) Litter surveys.

(e) Projects, services, activities, and operational costs of litter abatement programs.

(f) Materials and services for program development and training.

(g) Direct expenditures for materials that can facilitate litter reduction, recycling, waste reduction, reuse, and general solid waste management programs.

(h) Minimal advertising, public relations, and promotional materials necessary for publicity and promotion of program activities.

(i) Salary of the program coordinator.

(4) Each successful applicant shall supplement grant funds with a twenty-five percent match from other sources. All matching funds must be available to the program after the date of the grant award, and funds spent prior to the grant award shall not be considered in fulfillment of the match requirement.

(5) The department, in cooperation with the section, shall promulgate rules and regulations to implement this Subsection which shall include but not be limited to program submission and program administration requirements.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 694, §1.



RS 30:2525 - Litter reduction and public action section; staff; powers and duties; cooperation; funding

§2525. Litter reduction and public action section; staff; powers and duties; cooperation; funding

A. The section shall perform and have responsibilities for the function of the state relative to litter control and education awareness as provided for in this Chapter.

B. The section shall maintain staff necessary to effectuate this Chapter properly. Insofar as funds are appropriated, staff shall be employed by the director of the section under the direction and control of the secretary and in accordance with policies of the department.

C. The section shall implement the provisions of this Part, including the following:

(1) Develop and implement publicity, educational, and motivational campaigns to build and sustain public awareness of litter and of the unacceptability of littering and to create a litterless ethic.

(2) Serve as the coordinating agency between the various government and private organizations seeking to aid in litter control and reduction and recycling efforts.

(3) Assist local governments in the adoption and revision of ordinances aimed at litter control and reduction.

(4) Encourage, organize, and coordinate voluntary campaigns seeking to focus the attention of the public on programs to control and reduce litter and increase public awareness.

(5) Provide encouragement of and increased funds for litter cleanup and collection, litter prevention, and cleanup equipment.

(6) Provide for strict enforcement of laws to control and reduce litter and littering.

(7) Promote litter abatement and control and encourage recycling.

(8) Promote public awareness and education.

(9) Design a logo or symbol as provided in R.S. 30:2527 and establish an insignia for litter receptacles.

(10) Serve as the coordinating agency among various local governments, industries, and other organizations which aid in the anti-litter effort.

(11) Cooperate with local governments to accomplish coordination of local anti-litter efforts.

(12) Encourage, organize, and coordinate all voluntary local anti-litter campaigns seeking to focus the attention and participation of the public on the laws of this state enacted to control and remove litter and to provide for the recycling of trash materials.

(13) Investigate the availability of and apply for funds from any private or public source to be used for the purposes of this Part.

(14) Exchange information directly with judges, district and municipal attorneys, Louisiana state police, and local law enforcement officers on enforcement mechanics and offer technical assistance.

(15) Award grants and provide financial assistance on a local level in accordance with rules adopted pursuant to this Part in order to achieve the purposes of this Part and award certificates of achievement for litter abatement.

(16) Establish a method whereby summer employment of persons for litter cleanup may be obtained.

(17) Develop plans, investigate methods, and monitor effectiveness of this Part and of techniques in the control of litter and develop, encourage, and coordinate litter control within the state.

(18) Report annually by April first of each year to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality giving details regarding the success of the section's efforts to comply with the above duties or any other duties required of it by law.

(19) Serve as the authority which approves and disburses financial assistance to any local government or nonprofit organization which, in written application, seeks such assistance to implement a local litter prevention or abatement program.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9; Acts 1997, No. 694, §1; Acts 2008, No. 580, §2.



RS 30:2526 - Notice to public required

§2526. Notice to public required

The section shall cause the prohibitions and penalties provided by this Part to be posted along the public highways of this state in all publicly owned campgrounds and trailer parks; at all entrances to state parks, forestlands, and recreational areas; and at all publicly owned beaches and roadside parks. In addition, each state department in charge of a facility shall post the prohibitions provided by this Part in places where persons are likely to be informed of the existence and content of this Part and the penalties for the violation of its provisions.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2527 - Use of anti-litter symbol; distribution; placement

§2527. Use of anti-litter symbol; distribution; placement

The section shall adopt by rule a uniform, distinctive logo or symbol to mark litter receptacles for wide and extensive distribution throughout the public places of this state. All litter receptacles shall be designed to attract attention and to encourage the depositing of litter therein; however, no provision of this Part shall be construed to require a specified size, shape, capacity, color, or type of receptacle.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §1.



RS 30:2528 - Litter bags; distribution and design

§2528. Litter bags; distribution and design

The section may adopt a design for and the department may produce a litter bag bearing the statewide logo or symbol established pursuant to R.S. 30:2527 and a statement of the penalties prescribed for littering in this state. Such litter bags may be distributed by the office of motor vehicles of the Department of Public Safety and Corrections at no charge to the owner of every licensed motor vehicle in this state at the time and place of license renewal. The Department of Wildlife and Fisheries may make such litter bags available to the owners of watercraft in this state. The Department of Culture, Recreation and Tourism may provide such litter bags at no charge at points of entry into this state and at visitor centers to the operators of incoming vehicles or watercraft.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2529 - Removal of litter; responsibility

§2529. Removal of litter; responsibility

The duty to remove litter from receptacles placed at publicly-owned parks, beaches, campgrounds, trailer parks, roadside parks, and other property shall remain with those state and local agencies performing litter removal within their respective jurisdictions. The duty to remove litter from litter receptacles placed on private property which is used by the public shall remain with the owner.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1995, No. 1019, §9.

{{NOTE: SEE ACTS 1986, 1ST EX. SESS., NO. 32, §§3-7.}}



RS 30:2530 - Anti-litter campaign; industrial and civic cooperation requested

§2530. Anti-litter campaign; industrial and civic cooperation requested

In order to aid in the statewide anti-litter campaign authorized by this Part, the commission and the section shall solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter efforts with the commission and the section or a local government as approved under authority of this Part so that additional effect may be given to the campaign to eradicate litter within the state.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 687, §1; Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2531 - Intentional littering prohibited; criminal penalties; simple littering prohibited; civil penalties; special court costs

§2531. Intentional littering prohibited; criminal penalties; simple littering prohibited; civil penalties; special court costs

A. Intentional littering. (1) No person shall intentionally dispose or permit the disposal of litter upon any public place in the state, upon private property in this state not owned by him, upon property located in rural areas in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley, except when such property is designated by the state or by any of its agencies or political subdivisions for the disposal of such litter and such person is authorized to use such property for such purpose.

(2) Whoever violates the provisions of this Subsection shall:

(a) Upon first conviction, be fined two hundred fifty dollars and sentenced to serve eight hours of community service in a litter abatement work program as approved by the court.

(b) Upon second conviction, be fined five hundred dollars and sentenced to serve sixteen hours of community service in a litter abatement work program as approved by the court.

(c) Upon third or subsequent conviction, be fined one thousand two hundred fifty dollars, have his motor vehicle driver's license suspended for one year, and be sentenced to serve eighty hours of community service in a litter abatement work program as approved by the court, or all or any combination of the penalties provided by this Subparagraph.

(3) Whoever violates the provisions of this Subsection by the intentional disposal or permitting the disposal of cigarettes, cigarette butts, cigars, cigarillos, or cigar or cigarillo tips from a motor vehicle shall:

(a) Upon first conviction, be fined three hundred dollars and sentenced to serve eight hours of community service in a litter abatement work program as approved by the court.

(b) Upon second conviction, be fined seven hundred dollars and sentenced to serve sixteen hours of community service in a litter abatement work program as approved by the court.

(c) Upon third or subsequent conviction, be fined one thousand five hundred dollars, have his motor vehicle driver's license suspended for one year, and be sentenced to serve eighty hours of community service in a litter abatement work program as approved by the court, or all or any combination of the penalties provided by this Subparagraph.

B. Simple littering. (1) No person shall dispose of, or create a condition that the person knew or should have known was likely to result in the disposal of, litter upon any public place in this state, upon private property in this state not owned by him, upon property located in a rural area in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley.

(2) Persons found liable under the provisions of this Subsection shall be assessed the following civil penalties and costs:

(a) For a first violation, such person shall either be fined seventy-five dollars or given the option to perform eight hours of community service in a litter abatement work program in lieu of the assessed seventy-five dollar fine.

(b) For a second and each subsequent violation, such person shall either be fined five hundred dollars or be given the option to perform sixteen hours of community service in a litter abatement work program in lieu of the five hundred dollar fine.

C. Whoever violates the provisions of this Section shall pay special court costs of one hundred dollars in lieu of other costs of court and the special court costs shall be disbursed as follows:

(1) Twenty dollars shall be paid to the judicial expense fund for that judicial district, or to the justice of the peace or the city court, as the case may be.

(2) Twenty dollars shall be paid to the office of the district attorney, to the constable, or to the municipal prosecuting attorney, as the case may be.

(3) Ten dollars shall be paid to the clerk of the district court, or to the justice of the peace or the city court, as the case may be.

(4) Twenty-five dollars shall be paid to the state treasury for credit to the Keep Louisiana Beautiful Fund.

(5) Twenty-five dollars shall be paid to the law enforcement agency that issued the citation.

D.(1) If the litter is disposed from a motor vehicle, boat, or conveyance, except a bus or large passenger vehicle or a school bus, all as defined in R.S. 32:1, there shall be an inference that the driver of the conveyance disposed of the litter. If such litter was possessed by a specific person immediately before the act of disposing, there shall be an inference that the possessor committed the act of disposing.

(2) When litter disposed in violation of this Section is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings, which display the name of a person or in any other manner indicate that the article belongs or belonged to such person, there shall be an inference that such person has violated this Section.

E. The person shall be cited for the offense by means of a citation, summons, or other means provided by law.

F. A person may be found guilty or held liable and fined under this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence presented to the court establishes that the defendant has committed the offense.

G. For the purposes of this Section, each occurrence shall constitute a separate violation.

H. In addition to penalties otherwise provided, a person convicted or held liable under this Section shall:

(1) Repair or restore property damaged by or pay damages for any damage arising out of the violation of this Section.

(2) Pay all reasonable investigative expenses and costs to the investigative agency or agencies.

I. Notwithstanding any provision to the contrary, this Section shall not apply to any activity by persons owning or operating duly licensed commercial vehicles engaged in the collection and transportation of solid waste, construction, or demolition debris or wood waste, as such terms are defined by the rules and regulations of the Department of Environmental Quality, occurring in the course of servicing scheduled pickup routes pursuant to commercial or local government contracts or en route to an authorized pickup station, transfer station, or disposal facility. To qualify for the exemption provided for in this Subsection, the commercial vehicle shall be covered at all times, except during loading and unloading, in a manner that prevents rain from reaching the waste, prevents waste from falling or blowing from the vehicle, and ensures that leachate from the waste is not discharged from the vehicle during transportation.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004; Acts 2007, No. 233, §1; Acts 2014, No. 100, §1.



RS 30:2531.1 - Gross littering prohibited; criminal penalties; indemnification

§2531.1. Gross littering prohibited; criminal penalties; indemnification

A. No person shall intentionally dispose or permit the disposal of any household or office furniture or appliances, automotive parts, including but not limited to tires and engines, trailers, boats and boating accessories, tools and equipment, building materials, roofing nails, and bags or boxes of household or office garbage or refuse upon any public place in the state, upon private property in this state not owned by him, upon property located in rural areas in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley, except when such property is designated by the state or by any of its agencies or political subdivisions for the disposal of such items and such person is authorized to use such property for such purpose.

B.(1) If the litter listed in Subsection A is disposed of from a motor vehicle, boat, or conveyance, except a bus or large passenger vehicle or a school bus, all as defined by R.S. 32:1, there shall be an inference that the driver of the conveyance disposed of the litter. If such litter was possessed by a specific person immediately before the act of disposing, there shall be an inference that the possessor committed the act of disposing.

(2) When litter disposed in violation of this Section is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings, which display the name of a person or in any other manner indicate that the article belongs or belonged to such person, there shall be an inference that such person has violated this Section.

C. The person shall be cited for the offense by means of a citation, summons, or other means provided by law.

D.(1) Whoever violates the provisions of this Section shall, upon first conviction, be fined not less than five hundred dollars nor more than one thousand dollars and sentenced to serve eight hours of community service in a litter abatement work program as approved by the court.

(2) Upon second conviction, an offender shall be fined not less than one thousand dollars nor more than two thousand five hundred dollars and sentenced to serve twenty-four hours of community service in a litter abatement work program as approved by the court.

(3) Upon third or subsequent conviction, an offender shall be fined not less than one thousand five hundred dollars nor more than five thousand dollars, have his motor vehicle driver's license suspended for one year, be imprisoned for not more than thirty days, or sentenced to serve not less than forty-eight and not more than one hundred hours in a litter abatement work program as approved by the court, or all or any combination of the aforementioned penalties.

(4) The judge may require an individual convicted of a violation of this Section to remove litter from state highways, public rights-of-way, public playgrounds, public parks, or other appropriate locations for any prescribed period of time in lieu of the penalties prescribed in this Section.

E. A person may be found guilty and fined under this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence presented to the court establishes that the defendant has committed the offense.

F. For the purposes of this Section, each occurrence shall constitute a separate violation.

G. In addition to penalties otherwise provided, a person convicted under this Section shall:

(1) Repair or restore property damaged by or pay damages for any damage arising out of the violation of this Section.

(2) Pay all reasonable investigative expenses and costs to the investigative agency or agencies.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2006, No. 234, §1.



RS 30:2531.2 - Repealed by Acts 2003, No. 950, §4, eff. Jan. 1, 2004.

§2531.2. Repealed by Acts 2003, No. 950, §4, eff. Jan. 1, 2004.



RS 30:2531.3 - Commercial littering prohibited; civil penalties; indemnification; special court costs

§2531.3. Commercial littering prohibited; civil penalties; indemnification; special court costs

A. No person shall dispose or permit the disposal of litter resulting from industrial, commercial, mining, or agricultural operations in which the person has a financial interest upon any public place in the state, upon private property in this state not owned by him, upon property located in rural areas in this state not owned by him, or in or on the waters of this state, whether from a vehicle or otherwise, including but not limited to any public highway, public right-of-way, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley, except when such property is designated by the state or by any of its agencies or political subdivisions for the disposal of such items and such person is authorized to use such property for such purpose.

B. No person shall operate any truck or other vehicle on any highway in such a manner or condition that litter resulting from industrial, commercial, mining, or agricultural operations in which the person is involved can blow or fall out of such vehicle or that mud from its tires can fall upon the roadway.

C.(1) If the litter is disposed of from a motor vehicle, boat, or conveyance, except a bus or large passenger vehicle or a school bus, all as defined by R.S. 32:1, there shall be an inference that the driver of the conveyance disposed of the litter. If such litter was possessed by a specific person immediately before the act of disposing, there shall be a permissive rebuttable presumption that the possessor committed the act of disposing.

(2) When litter disposed in violation of this Section is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings, which display the name of a person or in any other manner indicate that the article belongs or belonged to such person, there shall be a permissive rebuttable presumption that such person has violated this Section.

(3) Any industrial, commercial, mining, or agricultural operation in the city of Donaldsonville shall construct and maintain fences or walls to enclose or contain litter generated by its operations. Failure to construct or maintain an enclosure shall constitute a separate violation of this Paragraph for each day that the enclosure is not built or maintained.

D. A person shall be jointly and severally liable for the actions of its agents, officers, and directors for any violation of this Section by any agent, officer, or director in the course and scope of his employment or duties.

E. The person shall be cited for the offense by means of a citation, summons, or other means provided by law.

F. Any person found liable under the provisions of this Section shall:

(1)(a) For a violation of Paragraph (C)(3) of this Section, pay a civil penalty of five hundred dollars.

(b) For any other violation, pay a civil penalty of one hundred dollars.

(2) Repair or restore property damaged by or pay damages for any damage arising out of the violation of this Section.

(3) Pay all reasonable investigative expenses and costs to the investigative agency or agencies.

(4) Pay for the cleanup of the litter unlawfully discarded by the defendant.

G. Any person found liable under the provisions of this Section shall pay special court costs of fifty dollars in lieu of other costs of court which shall be disbursed as follows:

(1) Twenty dollars shall be paid to the judicial expense fund for that judicial district, or to the justice of the peace or the city court, as the case may be.

(2) Twenty dollars shall be paid to the office of the district attorney, or to the constable or to the municipal prosecuting attorney, as the case may be.

(3) Ten dollars shall be paid to the clerk of the district court, or to the justice of the peace or the city court, as the case may be.

H. A person may be held liable and fined under this Section although the commission of the offense did not occur in the presence of a law enforcement officer if the evidence presented to the court establishes that the defendant has committed the offense.

I. For the purposes of this Section each occurrence shall constitute a separate violation.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2001, No. 865, §1.



RS 30:2531.4 - Community service litter abatement work program; establishment; limited liability

§2531.4. Community service litter abatement work program; establishment; limited liability

A.(1) A "court-approved community service litter abatement program" means a community service litter abatement program that has been approved by the court having jurisdiction over the violation being prosecuted.

(2) Court-approved community service litter abatement work programs may be established in each parish under the administration of the sheriff or parish governing authority. Such program shall supervise* persons ordered to perform community service work collecting or removing litter. The establishing authority shall establish regulations deemed necessary for the management, supervision, and discipline of persons in the program. The program shall provide for the collection and removal of litter from public highways, rights-of-way, parks, roads, beaches, recreational areas, and other public areas within the sheriff's or the parish governing authority's jurisdiction.

B.(1) A community service litter abatement work program may be established by each municipality. The community service litter abatement work program shall be court approved in those municipalities that have a city court; otherwise, the program shall be established by ordinance adopted by the municipality. Such program shall supervise* persons ordered to perform community service work collecting and removing litter within its jurisdiction. The municipality shall establish regulations by ordinance it deems necessary for the management, supervision, and discipline of persons in the program. The program shall provide for the collection and removal of litter from public areas within the jurisdiction.

(2) A municipality may enter into a contractual arrangement with the sheriff or the parish governing authority for any or all services associated with this program.

C. A person who participates in a community service litter abatement work program established pursuant to this Section shall have no cause of action for damages against the entity conducting the program or supervising his participation therein, nor against any employee or agent of such entity, for any injury or loss suffered by him during or arising out of his participation in the program, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its employee or agent. The entity shall not be liable for any injury caused by the individual participating in the program unless the gross negligence or intentional act of the entity or its employee or agent was a substantial factor in causing the injury. No provision hereof shall negate the requirement to provide an offender with necessary medical treatment as statutorily required.

Acts 1998, 1st Ex. Sess., No. 148, §3.

*As appears in enrolled bill.



RS 30:2531.5 - Legal enforcement; penalties; payment by mail or credit card

§2531.5. Legal enforcement; penalties; payment by mail or credit card

A. All criminal violations under the provisions of this Part shall be prosecuted by the district attorney of the judicial district in which the violation occurred.

B. Civil violations under the provisions of this Part shall be prosecuted by the district attorney of the judicial district in which the violation occurred, the prosecuting attorney for a municipality having a city court within the municipality in which the violation occurred, or the constable, if filed in justice of the peace court.

C. Each governing authority on whose behalf citations are issued for alleged violations of the provisions of R.S. 30:2531 through 2531.3 shall establish a procedure by which alleged offenders may plead guilty to the alleged offense and pay the fine by mail; however, if the offender fails to pay the fine by mail in advance of adjudication and fails to appear at the time and date indicated on the citation, the court may impose an additional fine or penalty in an amount not to exceed the amount of the fine or penalty for the original violation. Further, the court may suspend the driver's license of the offender until such fines are paid. In addition, each governing authority shall establish a procedure allowing for payment of the fine by credit card as it may designate. However, the procedure shall not limit such payments to payment by credit card.

D. An action brought pursuant to R.S. 30:2531(B) or 2531.3 shall be tried as a summary proceeding pursuant to Code of Civil Procedure Article 2591 et seq.

E. Any suspension of a motor vehicle driver's license as a result of violation of any provision of R.S. 30:2531 through 2531.3 shall be referred to the Department of Public Safety and Corrections and shall be handled in compliance with the provisions of R.S. 32:414 or any other provision of law or rule or regulation of the department relative to the suspension of driving privileges. Any cost of administering the suspension of driver's licenses under the provisions of R.S. 30:2531 through 2531.3 shall be payable from the receipts of penalties assessed pursuant to this Section.

F. Whenever the driver's license of a person has been suspended pursuant to the provisions of this Chapter, the judicial officer of the court exercising jurisdiction shall immediately forward to the Department of Public Safety and Corrections notice of the time period of the suspension with information necessary for identification of the person. The Department of Public Safety and Corrections shall immediately notify the person of the suspension of his operator's license and the imposition of a fifty-dollar fee. The Department of Public Safety and Corrections shall also notify the person that upon expiration of the time period of suspension, and upon payment of an additional fifty dollars to the department, the operator's license of the person shall be renewed or reissued.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004; Acts 2014, No. 432, §1.



RS 30:2531.6 - Citations; unlawful acts; records; failure to pay or appear; procedures

§2531.6. Citations; unlawful acts; records; failure to pay or appear; procedures

A.(1) Whenever any person has allegedly violated any provision of R.S. 30:2531 through 2531.3, a law enforcement officer shall take the person's name, address, and driver's license number, and if the violation occurs from a motor vehicle, the license number of the motor vehicle, and shall issue a citation or summons or otherwise notify him in writing that he must appear in court at a time and place to be specified in such citation or summons.

(2) If applicable, the citation or summons shall indicate that the alleged violator may admit liability and, in lieu of appearing in court, make the payment of the applicable fines, penalties, and costs to the appropriate court by mail or credit card. The law enforcement officer shall provide, in writing, the date by which the payment must be received and the name and phone number of the court having jurisdiction over the alleged offense. The citation or summons shall instruct the alleged violator to contact the court to obtain the amounts of the applicable fines, penalties, and costs and advise him that if he has violated R.S. 30:2531 he must pay special court costs of one hundred dollars, but for violations of R.S. 30:2531(B) he has the option to perform community service in a court-approved litter abatement work program in lieu of paying a fine.

B. Each law enforcement officer upon issuing a citation or summons to an alleged violator of any provision of R.S. 30:2531 through 2531.3 shall deposit the original citation or summons or a copy of same with a court having jurisdiction over the alleged offense.

C. Upon the deposit of the original citation or summons or a copy of same with a court having jurisdiction over the alleged offense, the original citation or summons or a copy of same shall be disposed of only by trial in a court of proper jurisdiction or any other official action by a judge of the court, including payment of the appropriate fines, penalties, and costs to that court by the person to whom such citation or summons has been issued.

D. It shall be unlawful for any law enforcement officer or any other officer or public employee to dispose of a litter citation or summons or copies thereof or of the record of the issuance of the citation or summons in a manner other than as required herein.

E. The chief administrative officer of each law enforcement agency in the state shall require all officers under his supervision to return to him a copy of every litter citation or summons which was issued by the officer for the violation of a litter law or ordinance, and in addition shall require the return of all copies of every litter citation or summons which has been spoiled or upon which an entry has been made without having issued the citation or summons to the alleged offender.

F. The chief administrative officer shall also maintain or cause to be maintained in connection with every litter citation or summons issued by an officer under his supervision a record of the disposition of the charge by the court in which the original or a copy of the litter citation or summons was deposited.

G. Nothing herein shall be construed as prohibiting or interfering with the authority of a district attorney or other prosecuting attorney to dismiss a litter citation or summons or litter charge by entry of a nolle prosequi.

H. Whenever an alleged offender fails to appear before the judicial officer at the place and time specified in a citation or summons, the judicial officer of the court exercising jurisdiction shall immediately forward to the Department of Public Safety and Corrections notice of the failure to appear, with information necessary for identification of the alleged offender, and another date and time for the alleged offender to appear before the judicial officer. Thereupon, unless the original charges have been disposed of, the Department of Public Safety and Corrections shall immediately notify the alleged offender that:

(1) The judicial officer has taken judicial notice of his failure to appear at the hearing on the date and time listed on the original citation or summons and has found him in contempt of court and his failure to appear could subject him to additional penalties or fines.

(2) He must appear before the judicial officer on a specified date and time to answer the charges for his original violation and his contempt of court.

(3) His failure to appear at this second hearing could subject him to another charge of contempt of court along with the punishment of serving time in jail.

Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004.



RS 30:2531.7 - Rules and regulations

§2531.7. Rules and regulations

The deputy secretary of the Department of Public Safety and Corrections, office of public safety services, shall promulgate rules and regulations to provide for a uniform citation document which shall be used for issuing citations for violations of this Part.

Acts 1998, 1st Ex. Sess., No. 148, §3.



RS 30:2531.8 - Duties of law enforcement officers

§2531.8. Duties of law enforcement officers

It shall be the duty of all law enforcement officers of this state to enforce the provisions of this Part.

Acts 1998, 1st Ex. Sess., No. 148, §3.



RS 30:2531.9 - Application of other laws

§2531.9. Application of other laws

A. Nothing in this Part shall limit the authority of any state agency to enforce any other laws, rules, or regulations relating to waste or the management of solid, biomedical, or hazardous waste.

B. Nothing in this Part shall be construed to affect any ordinance of any political subdivision of the state of Louisiana in effect on June 16, 1998, or to prohibit any political subdivision of the state from adopting ordinances aimed at litter control and reduction. Parish governing authorities may enact such ordinances as further provided in R.S. 33:1236(54).

C. Nothing in this Part shall be deemed to supersede, amend, or delete the provisions of R.S. 30:2545 and 2546.

D. Any occurrence in violation of this Part and otherwise regulated by any other Chapter of this Subtitle may be prosecuted under this Part. However, no person shall be prosecuted for an occurrence in violation of this Part if the person is being prosecuted for the same occurrence under any other Chapter of this Subtitle.

Acts 1998, 1st Ex. Sess., No. 148, §3.



RS 30:2532 - Collection and distribution of fines; litter abatement and education account

§2532. Collection and distribution of fines; litter abatement and education account

A. All fines collected under the provisions of this Part shall be payable as follows:

(1) Fifty percent shall be paid to the law enforcement agency issuing the citation.

(2)(a) Thirty percent shall be paid to the sheriff of the parish, the parish governing authority, or the municipality where the violation occurred if a community service litter abatement program has been established pursuant to R.S. 30:2531.4.

(b) When the law is enforced by a justice of the peace court, then thirty percent shall be paid to the parish governing authority for reimbursement of expenses of the justice of the peace court.

(3) Ten percent shall be paid to the office of the district attorney of the judicial district where the violations occurred, or if prosecuted in a justice of the peace court or a city court, then to the parish governing authority for reimbursement of expenses of the constable or to the municipality, as the case may be.

(4) The remainder shall be paid to the state treasury for credit to the litter abatement and education account.

B.(1) All other monies received under the provisions of this Part shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated therefrom to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer shall pay an amount equal to the total amount of such funds collected or received under the provisions of this Part paid into the treasury into a special fund which is hereby created in the state treasury and designated as the litter abatement and education account.

(2) The funds received from donations and local and private appropriations shall be used for expenses above and beyond the normal operating expenses of the section and shall not be considered by the division of administration when making annual budgets for the operating expenses of the section.

C., D. Repealed by Acts 2011, No. 265, §6, eff. July 1, 2011.

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1987, No. 235, §1; Acts 1988, No. 692, §1; Acts 1989, No. 687, §1; Acts 1989, No. 768, §3; Acts 1992, No. 361, §§1 and 2, eff. July 1, 1992; Acts 1992, No. 362, §1; Acts 1992, No. 655, §1; Acts 1992, No. 984, §8; Acts 1993, No. 579, §3; Acts 1995, No. 1019, §§1, 9; Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2011, No. 265, §§1, 6, eff. July 1, 2011.



RS 30:2533 - Litter violations bureau

§2533. Litter violations bureau

A. Each court, except justice of the peace courts, may establish a litter violations bureau and provide for the operation and administration thereof, including any or all of the following:

(1) The fixing of a schedule of fines and costs for the various litter offenses within the limits of such penalties as are set by law.

(2) Providing that any person charged with such an offense may plead guilty before an officer designated by the court.

B. Nothing in this Part shall be construed to affect any ordinance of any political subdivision of the state of Louisiana in effect on the effective date of this Part or to prohibit any political subdivision of the state from adopting ordinances aimed at litter control and reduction. Parish governing authorities may enact such ordinances as further provided in R.S. 33:1236(54).

Acts 1986, 1st Ex. Sess., No. 32, §1; Acts 1989, No. 250, §1; Acts 1989, No. 296, §2; Acts 1995, No. 1019, §9.



RS 30:2534 - Repealed by Acts 2008, No. 89, §2, eff. June 5, 2008.

§2534. Repealed by Acts 2008, No. 89, §2, eff. June 5, 2008.



RS 30:2535 - Litter receptacle; placement and use; logo; penalties

§2535. Litter receptacle; placement and use; logo; penalties

A. Any owner or person in control of any property which is held out to the public as a place for parking consisting of fifteen or more parking spaces shall be responsible for the procurement, placement, and maintenance of litter receptacles. The section shall be authorized to adopt and promulgate reasonable rules and regulations to implement this Section for the purpose of abating litter throughout the state, including placement, minimum standards, and removal.

B. A "litter receptacle" means a container of not less than fifteen gallons constructed, appropriately marked, and placed for use as a temporary depository for litter. Any containers, commonly referred to as "dumpsters", and any garbage receptacle for deposit of litter for single or multi-family residences may be used and shall in no way be governed by this Section.

C. A litter receptacle shall be required at any parking lot consisting of thirty or more parking spaces operated for public use.

D. All such receptacles may bear a logo designed by the section and made available to the public without cost.

E. Any person who violates the provisions of this Section shall be subject to the penalties prescribed in R.S. 30:2531(A).

Acts 1987, No. 936, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9; Acts 2003, No. 950, §3, eff. Jan. 1, 2004.



RS 30:2536 - Beautification and litter clearing by prisoners

§2536. Beautification and litter clearing by prisoners

A. Any prisoner who has been sentenced to imprisonment in the parish prison for a period of less than one year may be set to work collecting litter on the parish roads under the supervision of the sheriff, or his designee, at the request of the governing authority of the parish. Such prisoners may be utilized by municipalities within the parish by mutual agreement between the sheriff and the governing authority of the municipality.

B. It shall be the duty of such prisoners to pick up and collect litter, trash, and other miscellaneous items that are unsightly to the public that have accumulated on the parish roads, municipal streets, and state highways.

C. Work performed by the prisoner pursuant to this Section shall be credited towards reduction of the prisoner's sentence in the following manner: for each ten-hour day worked on the road collecting litter by the prisoner, his sentence shall be reduced by one day.

D. The Department of Transportation and Development may provide one truck to each parish of sufficient size and design to hold and haul away the litter, trash, and other miscellaneous items as collected by such prisoners, and one employee capable of driving the truck provided upon request of the sheriff. However, the department shall use trucks owned by the department and shall not purchase additional trucks for the purpose of this Section. Any parish or municipality utilizing prisoners may furnish any transportation or trucks required in the utilization of prisoner labor.

E. A prisoner, who participates in a litter abatement or collection program pursuant to this Section, shall have no cause of action for damages against the sheriff conducting the program or supervising his participation therein, nor against his employee or agent, for any injury or loss suffered by him during or arising out of his participation in the program, if such injury or loss is a direct result of the lack of supervision or act or omission of the sheriff or his employee or agent, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the sheriff or his employee or agent. The sheriff shall not be liable for any injury caused by the prisoner, unless the gross negligence or intentional act of the sheriff or his employee or agent was a substantial factor in causing the injury. No provision hereof shall negate the requirement to provide a prisoner with necessary medical treatment as statutorily required.

Acts 1987, No. 936, §1; Acts 1995, No. 1019, §9; Acts 1997, No. 656, §2.



RS 30:2537 - Adopt-a-beach program

§2537. Adopt-a-beach program

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program to be known as "adopt-a-beach", whereby an industry or a private civic organization may adopt one mile of Louisiana beach for the sole purpose of controlling litter along that section of beach. Included in the responsibilities of any industry or private civic organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted section of beach.

(2) A general clean up of the area at least twice a year.

(3) Assistance to the section in securing media coverage for the program.

Acts 1988, No. 410, §1; Acts 1989, No. 687, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2538 - Trash bash program

§2538. Trash bash program

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "trash bash program", whereby an annual coordinated cleanup shall be conducted during the spring Easter weekend encouraging local groups to clean streets, alleys, public areas, adopted roads and beaches, and state and parish highways in surrounding areas. Beautification programs shall be conducted along with the trash bash program at schools, public buildings and grounds, median areas, entrances to subdivisions, commercial areas, and other similar areas. Graffiti removal and excess signage removal programs shall be held simultaneously.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2539 - Beach sweep program

§2539. Beach sweep program

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "beach sweep program" whereby an annual coordinated cleanup shall be conducted of the state's seventy-six miles of beaches. The beach sweep program shall be conducted in September along with the other gulf states, and shall consist of removing debris and trash while conducting data collection to ascertain sources of marine debris.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2540 - Inland water cleanup

§2540. Inland water cleanup

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "inland water cleanup" whereby a waterway cleanup shall be conducted annually by local groups to clean rivers, bayous, lakes, streams, and other waterways encouraging beautification through proper waste disposal and handling and placement of litter receptacles at parking lots and dock sites bordering waterway entrances and exits.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2541 - Boaters' and fishermen's pledge

§2541. Boaters' and fishermen's pledge

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "boaters' and fishermen's pledge" whereby the program shall be conducted asking sportsmen to sign a commitment to bring trash and debris generated in their vehicle or boat back home or to proper disposal receptacles.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2542 - Great Louisiana people's pledge

§2542. Great Louisiana people's pledge

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "great Louisiana people's pledge" whereby the program shall be conducted asking citizens to sign a pledge to prevent litter from blowing onto highways, into streams or waterways, and practice proper waste disposal of trash and debris generated from their home, business, vehicle, or water vessel.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §§1, 9.



RS 30:2543 - People against littering

§2543. People against littering

In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program known as "people against littering" whereby a program shall be conducted for local litter watch committees to encourage the issuing of litter tickets, monitor the number of litter tickets given locally, the payment and prosecution with local authorities, and encourage the use of prisoners for litter detail within the community and on state and parish roads.

Acts 1992, No. 655, §1; Acts 1995, No. 1019, §1.



RS 30:2544 - Litter-free zones; temporary signs, handbills, flyers and notices; notice to remove; penalties

§2544. Litter-free zones; temporary signs, handbills, flyers and notices; notice to remove; penalties

A. The public rights-of-way of all state, parish, and municipal roads, highways, and streets are hereby declared litter-free zones. No person shall dispose of litter, as both terms are defined in R.S. 30:2522(3) and (6), in a litter-free zone.

B. Each local governing authority should make a reasonable effort to recycle any recyclable litter collected in litter-free zones and shall use the proceeds from the sale of recyclable litter solely for the purposes of litter abatement in drug-free zones.

C. For the purposes of this Section, littering shall also be defined to include the posting, erecting, or displaying on any surface, pole, or stanchion of temporary signs, handbills, flyers, and notices, including but not limited to political campaign signs. However, no person shall be held in violation of any provision of this Section unless:

(1) The owner of a temporary sign, handbill, flyer, or notice fails to remove such item within thirty days after receiving notice, by certified mail, indicating the location or locations of such item and directing the immediate removal thereof.

(2) In the case of political signs, the candidate for political office, who is deemed to be the owner of the sign, fails to remove the sign within thirty days following the general election for the office which the sign was posted.

D. Whoever violates the provisions of this Section shall be fined in accordance with the provisions of R.S. 30:2531(A); however, for purposes of Subsection C of this Section no fine shall be assessed unless the owner has been properly notified as required by that Subsection.

E. Nothing in this Section shall be construed to abrogate or affect any ordinance of any political subdivision of the state which may be more restrictive than the provisions of this Section.

Acts 1989, No. 768, §3; Acts 1992, No. 361, §2, eff. July 1, 1992; Acts 1995, No. 844, §1; Acts 1995, No. 1019, §9; Acts 1998, 1st Ex. Sess., No. 148, §3; Acts 2003, No. 950, §3, eff. Jan. 1, 2004.



RS 30:2545 - Beaches; glass container prohibition

§2545. Beaches; glass container prohibition

A. No person shall use or carry a glass water or beverage container upon a beach in this state, nor shall any person throw, drop, deposit, discard, or otherwise dispose of such a glass container on a beach.

B. For the purposes of this Section:

(1) "Beach" means any area constituting the shore of the Gulf of Mexico within the boundaries of the state of Louisiana or Lake Pontchartrain which is operated as or held out to the public as an area of recreation associated with the respective body of water.

(2) "Beverage" means any drink, whether liquid or frozen including, but not limited to, soda pop, ale, beer, wine, fruit punch, milk, shakes, floats, whiskey, or any mixture or combination which includes these products.

(3) "Glass container" means any glass object used to hold water or a beverage, which is typically used to drink, sip, or eat the beverage from, and which is typically designed to hold between one and sixteen four-ounce servings.

C. An offender may be cited for the offense by means of a ticket, summons, or other means provided by law. Whoever violates a provision of this Section shall, upon conviction, be fined not less than one hundred nor more than five hundred dollars.

Acts 1990, No. 949, §1; Acts 1995, No. 1019, §9.



RS 30:2546 - Littering of waters; definitions; penalties; disposal facilities

§2546. Littering of waters; definitions; penalties; disposal facilities

A. It shall be unlawful for an operator, passenger, crew member, or any person on board any vessel to intentionally discharge, discard, and permanently abandon into the waters of the state any type of finished plastic products, including but not limited to synthetic ropes, fishing nets, and garbage bags, or to intentionally discharge, discard, and permanently abandon other garbage, including but not limited to paper products, glass, metal, dunnage, lining, and packing materials.

B. As used in this Section, "vessel" means any boat, barge, or other vehicle operating in the waters of the state, including all commercial and recreational watercraft.

C. Any person who violates the provisions of this Section shall be fined not less than fifty dollars nor more than two hundred dollars for each violation; subsequent to notification of such violation, each twenty-four hour day the condition remains uncorrected shall constitute a separate violation.

D. The commission shall require, by regulation, that all marinas and all other access areas used by vessels have proper disposal facilities on site. The commission shall establish the requirements for such disposal reception facilities.

Acts 1992, No. 487, §1; Acts 1995, No. 1019, §9.



RS 30:2547 - Adopt-a-byway program

§2547. Adopt-a-byway program

A. In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program to be known as "adopt-a-byway", whereby an organization which owns, uses, or leases property adjacent to a parish maintained road may adopt a section of such road for the sole purpose of controlling litter along that section. Included in the responsibilities of any organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted section of the road.

(2) A general cleanup of the area at least twice a year.

(3) Assistance to the section in securing media coverage for the program.

B. Any parish or municipality which develops an "adopt-a-byway" program shall coordinate the adoption of rules governing the program with the section.

C. Any parish or municipality which develops an "adopt-a-byway" program may use funds received from the collection of fines provided for under the provisions of R.S. 30:2532(A) to place a sign upon a portion of a road identifying the organization which has adopted such portion of the road.

Acts 1995, No. 923, §1; Acts 1995, No. 1019, §9; Acts 1999, No. 303, §1, eff. June 14, 1999.



RS 30:2548 - Adopt a Water Body program

§2548. Adopt a Water Body program

A. In order to fulfill the obligations and responsibilities assigned to it under R.S. 30:2521, the section shall develop a program to be known as "Adopt a Water Body", whereby a business or a private civic organization may adopt a portion of a public bayou, stream, creek, river, or lake for the sole purpose of controlling litter. Included in the responsibilities of any business or private civic organization which chooses to participate in the program shall be the following:

(1) Development of a functional plan to influence and encourage the public to improve the appearance of the adopted portion of a public water body.

(2) A general cleanup of the area at least twice a year.

(3) Assistance to the section in securing media coverage for the program.

B. Any organization which adopts a portion of a public bayou, stream, creek, river, or lake may place a sign identifying the organization on an interstate highway or state highway within two hundred feet of the adopted water body upon approval of the Department of Transportation and Development. Such a sign may also be placed on the bank of the adopted water body with the approval of the riparian landowner.

C. The Department of Transportation and Development may promulgate rules and regulations to implement the provisions of this Section regarding the placement, construction, and maintenance of the signs provided for in this Section.

Acts 2007, No. 149, §1.



RS 30:2551 - Brownfields Cleanup Revolving Loan Fund; purpose

PART II. BROWNFIELDS CLEANUP AND REDEVELOPMENT

§2551. Brownfields Cleanup Revolving Loan Fund; purpose

A. The legislature finds and declares that the cleanup, redevelopment, and reuse of brownfields sites in the state should be encouraged and facilitated for the benefit of the state's citizens by way of economic development, health, and aesthetics. The legislature further finds and declares that providing loans for cleanup of brownfields sites will result in benefits to the public by reducing risk to public health and the environment.

B.(1) In furtherance of that purpose, there is hereby established a fund in the state treasury to be known as the "Brownfields Cleanup Revolving Loan Fund" hereafter referred to as the "fund", which shall be maintained and operated by the Department of Environmental Quality. Grants from the federal government or its agencies allotted to the state for the capitalization of the fund and state funds when available shall be deposited directly in or credited to the account of the fund in compliance with the terms of the federal or state grant or state appropriation.

(2) Money in, credited to the account of, or to be received by the fund shall be expended in a manner consistent with terms and conditions of the grants and other sources of said deposits and credits and of all applicable federal and state legislation and may be used:

(a) To make loans from the fund at or below market interest rates.

(b) To provide assistance to a political subdivision, public trust, quasi governmental organization, or eligible nonprofit or private entity to remediate eligible brownfields' properties, except as provided in Subsection C of this Section.

(c) To fund other brownfields-related programs authorized by the terms of the grants and appropriations.

(d) To fund other programmatic activities of the department to develop and operate the revolving loan program.

(e) To provide for any other expenditure consistent with the federal grant program and state law.

(3) Money not currently needed for the operation of the fund or otherwise dedicated may be invested in an interest bearing account. All such interest earned on investments shall be credited to the fund.

C. Responsible persons shall not be eligible to apply for or receive loans pursuant to this Part.

D. The fund shall be administered by the department, which is authorized to enter into contracts and other agreements in connection with the operation of the fund. The department shall maintain full authority for the operation of the fund in accordance with applicable federal and state law.

E. Prior to making a loan, the department shall determine that the applicant has the ability to repay the loan. Further, the department may require security for loans made pursuant to this Part.

F. The secretary is authorized to adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Part. These rules shall include but not be limited to:

(1) Eligibility requirements of the entity or person and properties.

(2) Criteria for ranking and selecting applicants.

(3) Procedures for making and repaying loans.

(4) Requirement of security for loans to eligible non-profits and private entities.

(5) Establishment of procedures for interest rates on loans.

G. As used in this Part, the following terms shall have the meaning ascribed to them in this Subsection, unless the context clearly indicates otherwise:

(1) "Brownfields site" means real property, the expansion, redevelopment, or reuse of which may be complicated by the presence or potential presence of a hazardous substance, pollutant, or contaminant.

(2) "Loan" means a loan of money from the Brownfields Cleanup Revolving Loan Fund.

(3) "Nonprofit organization" means any corporation, trust, association, cooperative, or other organization that is operated primarily for scientific, educational, service, charitable, or similar purpose in the public interest; is not organized principally for profit; and uses net proceeds to maintain, improve, or expand the operation of the organization.

(4) "Responsible person" means responsible person or responsible owner as those terms are defined in R.S. 30:2285.2.

H. The department shall provide an annual report of all loans made, a status of loan repayments, and a report of monies expended from the fund to the House Committee on Natural Resources and Environment and the Senate Committee on Environmental Quality.

Acts 2004, No. 655, §1; Acts 2008, No. 580, §2.



RS 30:2552 - Brownfields Cleanup Revolving Loan Fund Program; authority to make loans and grants; incur debt; tax exemption

§2552. Brownfields Cleanup Revolving Loan Fund Program; authority to make loans and grants; incur debt; tax exemption

A. Any political subdivision, public trust, quasi governmental organization, or eligible nonprofit or private entity, except as provided in R.S. 30:2551(C), is hereby authorized to make loans from and incur debt payable to the department in accordance with the provisions of this Section. The making of a loan from the Brownfields Cleanup Revolving Loan Fund and the issuance of debt evidencing such loan by any political subdivision, eligible nonprofit organization, or eligible private entity shall be approved by the State Bond Commission. This Section shall not be deemed to be the exclusive authority under which a political subdivision, eligible nonprofit organization, or eligible private entity may borrow money from or incur indebtedness to the department. The department shall aggressively pursue leveraging of all funds to the maximum amount allowable by law.

B. All bonds, notes, or other evidence of indebtedness of any political subdivision, public trust, quasi governmental organization, or eligible nonprofit or private entity issued to represent a loan from the department or the fund shall be authorized and issued pursuant to a resolution of the governing authority of such entity, which resolution shall prescribe the form and details thereof, including the terms, security for, manner of execution, repayment schedule, and redemption features thereof, and such resolution may provide that an officer of such entity may execute in connection with such obligation any related contract, including but not limited to a credit enhancement device, indenture of trust, loan agreement, pledge agreement, or other agreement or contract needed to accomplish the purposes for which said evidence of indebtedness is given, in substantially the form attached to said resolution, but which final executed credit enhancement device, indenture of trust, loan agreement, pledge, or other contract or agreement may contain such changes, additions, and deletions as shall in the sole opinion of the executing officer be appropriate under the circumstances. Any such resolution shall include a statement as to the maximum principal amount of any such obligation, the maximum interest rate to be incurred or borne by said obligation or guaranteed by said obligation, the maximum redemption premium, if any, and the maximum term in years for such obligation, guarantee, or pledge.

C. Notwithstanding any other provision of law to the contrary, a political subdivision, public trust, quasi governmental organization, or eligible nonprofit entity, upon entering into a loan in accordance with the fund as provided in R.S. 30:2551, may dedicate and pledge a portion of any revenues it has available to it, including but not limited to revenues from the general revenue fund, sales taxes, assessments, or property taxes of the political subdivision, for a term not exceeding twenty years from the date of project completion for repayment of the principal of, interest on, and any premium, administrative fee, or other fee, or cost imposed by the department in connection with such loan.

D.(1) Bonds, notes, or other evidence of indebtedness of any political subdivision, quasi governmental organization, or public trust shall be sold at a private, negotiated sale to the department at such price or prices, including premiums and discounts, as shall be authorized in the resolution of the political subdivision, quasi governmental organization, or public trust authorizing the issuance of any such obligation and agreed to by the department. The general laws of the state governing fully registered securities of public entities shall be applicable to the bonds, notes, or other evidence of indebtedness issued pursuant to this Section.

(2) All resolutions authorizing the issuance of bonds, notes, or other evidence of indebtedness pursuant to this Section shall be published once in the official journal of the political subdivision, quasi governmental organization, or public trust incurring said debt. It shall not be necessary to publish exhibits to any such resolution, but such exhibits shall be made available for public inspection at the offices of the governing authority of the political subdivision, quasi governmental organization, or public trust at reasonable times, and such fact must be stated in the publication within the official journal. For a period of thirty days after the date of such publication any persons in interest may contest the legality of the resolution authorizing such evidence of indebtedness and any provisions thereof made for the security and payment thereof. After such thirty-day period no one shall have any cause or right of action to contest the regularity, formality, legality, or effectiveness of said resolution and the provisions thereof or of the bonds, notes, or other evidence of indebtedness authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bonds, notes, or other evidence of indebtedness authorized pursuant to such resolution within the thirty days prescribed by this Subsection, the authority to issue the bonds, notes, or other evidence of indebtedness, or to provide for the payment thereof, and the legality thereof, and all of the provisions of the resolution and such evidence of indebtedness shall be conclusively presumed, and no court shall have authority or jurisdiction to inquire into any such matter.

E. Bonds, notes, or other evidence of indebtedness issued under the authority of this Section shall be exempt from all taxation for state, parish, municipal, or other purposes. Such bonds, notes, or other evidence of indebtedness shall be legal and authorized investments for banks, savings banks, insurance companies, any other financial institution, tutors of minors, curators of interdicts, trustees, and other fiduciaries. Such bonds, notes, or other evidence of indebtedness may be used for deposit with any officer, board, or political subdivision of the state, in any case where, by law, deposit of security is required for state funds.

Acts 2004, No. 655, §1.



RS 30:2561 - LOUISIANA ENVIRONMENTAL

CHAPTER 22. LOUISIANA ENVIRONMENTAL

REGULATORY INNOVATIONS PROGRAMS

§2561. Citation

This Chapter shall be known and may be cited as the "Louisiana Environmental Regulatory Innovations Programs Act".

Acts 1997, No. 992, §1.



RS 30:2562 - Policy; purpose

§2562. Policy; purpose

A. The legislature finds and declares that the improvement of the environment of the state of Louisiana is a matter of vital concern to all citizens of this state, and recognizes that existing environmental law plays a critical role in protecting the environment.

B. The legislature further finds and declares that environmental protection could be enhanced by authorizing innovative advances in environmental regulatory methods.

C. The legislature further finds that present laws and regulations applicable thereto do not provide the authority needed to comply with federal programs that offer industry regulatory flexibility in exchange for superior environmental performances.

Acts 1997, No. 992, §1.



RS 30:2563 - Definitions

§2563. Definitions

As used in this Chapter, the following terms shall have the meaning ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Final project agreement" means the final document agreed upon between the secretary and a program participant that specifically states the terms and duration of the proposed project. The final project agreement is an enforceable document.

(2) "Regulatory flexibility" means that a qualified participant in a regulatory innovations program may be exempted by the secretary from regulations promulgated by the department under this Chapter consistent with federal law and regulation.

(3) "Superior environmental performance" means:

(a) A significant decrease of pollution to levels lower than the levels currently being achieved by the subject facility under applicable law or regulation, where these lower levels are better than required by applicable law and regulation; or

(b) Improved social or economic benefits, as determined by the secretary, to the state while achieving protection to the environment equal to the protection currently being achieved by the subject facility under applicable law and regulation, provided that all requirements under current applicable law and regulation are being achieved by the facility.

Acts 1997, No. 992, §1.



RS 30:2564 - Louisiana Environmental Regulatory Innovations Programs

§2564. Louisiana Environmental Regulatory Innovations Programs

A. The department shall establish and implement environmental regulatory innovations programs. The programs shall provide regulatory flexibility for participants in these programs. Participation in such programs shall be strictly voluntary, and the department shall not require participation in such programs.

B. The Louisiana Environmental Regulatory Innovations Programs shall include but are not limited to the excellence and leadership program.

C. Minimum criteria for participation in any of the Louisiana Environmental Regulatory Innovations Programs are:

(1) The demonstration project must provide superior environmental performance:

(a) Without increasing negative impacts on the environment, the local community, or worker health and safety.

(b) Without transferring the pollution impacts into a product.

(2) The pollution reduction goals of the demonstration project must be verifiable.

(3) The participant agrees to make available to the public in a format approved by the department all information he submits to the department about the demonstration project, except information that is declared confidential under R.S. 30:2030.

(4) The demonstration project must include stakeholder participation.

(5) The participant agrees to provide an annual written report to the department containing but not limited to pollution reduction data, economic benefits, and paperwork and other administrative tasks that do not directly benefit the environment.

(6) The project is consistent with federal law and regulation.

D. The secretary shall determine the number of environmental regulatory innovations programs and the number of projects to be conducted under the programs each fiscal year.

E. On or before June 30, 1999, and on a quarterly basis thereafter, the secretary shall report to the legislature on implementation of these innovative programs, their environmental results, the level of stakeholder support, and the costs and benefits.

F. The secretary shall give notice of the final project agreement to a person who has requested notice of the agreement. The program participant must publish a notice of the final project agreement in the official journal of the parish governing authority for the parish in which the project will occur.

Acts 1997, No. 992, §1.



RS 30:2565 - Excellence and Leadership Program

§2565. Excellence and Leadership Program

A. The Excellence and Leadership Program shall allow regulatory flexibility to participants who agree to conduct a demonstration project that provides superior environmental performance.

B. In addition to meeting the minimum requirements in R.S. 30:2564 for participating in the Louisiana Environmental Regulatory Innovations Programs, any participant in this program shall also demonstrate that:

(1) A stakeholder group is involved in the demonstration project.

(2) The demonstration project reduces paperwork or financial costs.

(3) The demonstration project is transferable to other members of the regulated community.

(4) The demonstration project should not unduly shift the risk burden to citizens or communities.

(5) The pollution goals of the demonstration project are verifiable and enforceable.

(6) The project is consistent with federal laws and regulations.

Acts 1997, No. 992, §1.



RS 30:2566 - Regulations

§2566. Regulations

On or before January 30, 1998, the secretary shall promulgate regulations, pursuant to the provisions of the Administrative Procedure Act, for the administration of the Louisiana Environmental Regulatory Innovations Programs including the Excellence and Leadership Program. The regulations shall provide for but are not limited to:

(1) Developing regulatory flexibility for participants in the Excellence and Leadership Program.

(2) Encouraging facility owners and operators to assess the pollution they emit or cause, directly and indirectly, to the air, water, and land.

(3) Encouraging facility owners and operators to innovate, set measurable and verifiable goals, and implement effective pollution prevention, or other pollution reduction strategies for their facilities, while complying with verifiable and enforceable pollution limits.

(4) Encouraging superior environmental performance and continuous improvement toward sustainable levels of resource usage and minimization of pollution discharges.

(5) Establishing a priority system for the selection of demonstration projects.

(6) Reducing the time and money spent by the department and facility owners and operators on paperwork and other administrative tasks that do not benefit the environment.

(7) Increasing public participation and requiring stakeholder participation in the development of innovative environmental regulatory methods and in monitoring the environmental performance of projects under this Chapter.

(8) Encouraging groups of facilities and communities to work together to reduce pollution to levels lower than levels required by applicable law.

Acts 1997, No. 992, §1.



RS 30:2571 - Citation

CHAPTER 23. LOUISIANA MERCURY RISK REDUCTION ACT

§2571. Citation

This Chapter shall be known and may be cited as the "Louisiana Mercury Risk Reduction Act."

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2572 - Legislative declaration; control of mercury releases

§2572. Legislative declaration; control of mercury releases

A. The legislature finds and declares that the control of mercury releases to the environment is essential for the reduction of human health risks. Mercury in the environment represents a persistent and growing problem for the citizens of the state. Mercury is a persistent and toxic pollutant that bioaccumulates in the environment. Mercury contamination in fish is resulting in increasing issuance of fish consumption advisories to abate a significant public health threat. Studies across the nation have documented that exposure to the elevated levels of mercury in the environment has resulted in harm to fish-consuming wildlife. There are many sources of mercury in the environment, many of which have existing regulatory means for control. However, landfilling of municipal and other solid waste with mercury-containing products, devices and substances is a largely uncontrolled source of mercury to the environment. Removal of mercury-containing products from the waste stream is an effective way to reduce mercury.

B. Accidental mercury spills, breakages, and releases have occurred throughout Louisiana and the nation, resulting in costly cleanups and mercury exposures to humans, and often children, who represent one of the most sensitive portions of the population. Nationally, health care facilities, educational and research institutions, and businesses have also experienced significant employee exposures and incurred significant costs due to accidental mercury releases.

C. The intent of this Chapter is to achieve significant reductions in environmental mercury by encouraging the establishment of effective state and local waste reduction, recycling, and management programs while encouraging non-mercury alternatives.

D. The secretary of the Louisiana Department of Environmental Quality is hereby authorized to implement, by rules enacted pursuant to the Louisiana Administrative Procedure Act, any and all regulations necessary to carry out the provisions in this Chapter. The secretary may apply for grants, accept donations, or seek appropriations from the state general fund to carry out the provisions in this Chapter. The department shall not use existing fees collected for another purpose to carry out the provisions of this Chapter.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2573 - Definitions

§2573. Definitions

A. As used in this Chapter, unless the context clearly indicates otherwise, the term:

(1) "Fabricated mercury-added product" means a product that consists of a combination of individual components that combine to make a single unit, including but not limited to mercury-added measuring devices, lamps, and switches.

(2) "Formulated mercury-added product" means a chemical product, including but not limited to laboratory chemicals, cleaning products, cosmetics, pharmaceuticals, and coating materials, that are sold as a consistent mixture of chemicals.

(3) "Health care facility" means any hospital, nursing home, extended care facility, long-term care facility, clinical or medical laboratory, state or private health or mental institution, clinic, physician's office, or health maintenance organization.

(4) "Manufacturer" means any person, firm, association, partnership, corporation, governmental entity, organization, combination, or joint venture which produces a mercury-added product or an importer or domestic distributor of a mercury-added product produced in a foreign country. In the case of a multi-component mercury-added product, the manufacturer is the last manufacturer to produce or assemble the product. If the multi-component product is produced in a foreign country, the manufacturer is the importer or domestic distributor.

(5) "Mercury-added novelty" means a mercury-added product intended mainly for personal or household enjoyment or adornment. Mercury-added novelties include, but are not limited to, items intended for use as practical jokes, figurines, adornments, toys, games, cards, ornaments, yard statues and figures, candles, jewelry, holiday decorations, items of apparel including footwear, or similar products.

(6) "Mercury-added product" means a product, commodity, chemical, or a product with a component that contains mercury or a mercury compound intentionally added to the product, commodity, chemical, or component in order to provide a specific characteristic, appearance, or quality or to perform a specific function or for any other reason. These products include formulated mercury-added products and fabricated mercury-added products.

(7) "Mercury fever thermometer" means a mercury-added product that is used for measuring body temperature.

B. The mere presence of mercury as a contaminate does not of itself make a product a mercury-added product.

C. Notwithstanding any other provision of this Chapter, dental amalgam, amalgam dispose caps, capsulated dental amalgam, or elemental mercury intended to be used for dental amalgam is not included in the definition of mercury-added product when dispensed by a qualified health care provider. Manufacturers of dental amalgam, amalgam dispose caps, capsulated dental amalgam and/or components of these items, and elemental mercury intended to be used for dental amalgam are subject to this Section.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2574 - Notifications

§2574. Notifications

A. Effective January 1, 2007, no mercury-added product shall be offered for final sale or use or distributed for promotional purposes in Louisiana without prior notification in writing by the manufacturer of the product to the Department of Environmental Quality in accordance with the requirements of this Section. The notification to the department shall at a minimum include:

(1) A brief description of the product to be offered for sale, use, or distribution.

(2) The amount of and purpose for mercury in each unit of the product.

(3) The total amount of mercury contained in all products manufactured by the manufacturer.

(4) The name and address of the manufacturer, and the name, address and phone number of a contact at the manufacturer.

(5) For purposes of complying with this Section, the manufacturer may submit to the Department of Environmental Quality copies of reports sent by the manufacturer to the Interstate Mercury Education and Reduction Clearinghouse (IMERC). At a minimum, copies of the reports shall contain the information listed in Paragraphs (1) through (4) of this Subsection. Any changes in the information contained in these reports shall be reported to the Department of Environmental Quality when those changes are reported to IMERC.

B. Any mercury-added product for which federal law governs notice in a manner that preempts state authority shall be exempt from the requirements of this Section.

C. With the approval of the Department of Environmental Quality, the manufacturer may supply the information required above for a product category rather than an individual product. The manufacturer shall update and revise the information in the notification whenever there is significant change in the information or when requested by the Department of Environmental Quality. The Department of Environmental Quality may define and adopt specific regulations in accordance with Louisiana Administrative Procedure Act for the content and submission of the required notification.

D. Public disclosure of confidential business information submitted to the Department of Environmental Quality pursuant to this Section shall be governed by the requirements of R.S. 30:2030. Notwithstanding the requirements of R.S. 30:2030, the state may provide the Interstate Mercury Education and Reduction Clearinghouse with copies of such information and the Department of Environmental Quality and the Interstate Mercury Education and Reduction Clearinghouse may compile or publish analyses or summaries of such information provided that the analyses or summaries do not identify any manufacturer or reveal any confidential information.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2575 - Restrictions on the sale of certain mercury-added products

§2575. Restrictions on the sale of certain mercury-added products

A. On and after July 1, 2007, no mercury-added novelty shall be offered for final sale or use or distributed for promotional purposes in Louisiana. Manufacturers that produce and sell mercury-added novelties shall notify retailers about the provisions of this product ban and how to dispose of the remaining inventory properly. Novelties for which the only added mercury comes from a removable mercury-added lamp or mercury-added button cell battery are exempt from this Subsection if the manufacturer of the mercury-added lamp or mercury-added button cell battery has complied with the applicable provisions of R.S. 30:2574, 2577, 2578, 2579, and 2581.

B. On and after January 1, 2007, no person shall sell or supply mercury fever thermometers to consumers and patients, except by prescription. The manufacturers of mercury fever thermometers shall, in addition to providing notice of mercury content and instructions on proper disposal, supply clear instructions on the careful handling of the thermometer to avoid breakage and on proper cleanup should a breakage occur. Mercury fever thermometer manufacturers shall also comply with R.S. 30:2574, 2576, 2577, 2579, and 2581.

C. On and after January 1, 2007, no school in Louisiana shall use or purchase for use in a primary or secondary classroom, bulk elemental or chemical mercury or mercury compounds. Manufacturers that produce and sell such materials shall notify retailers about the provisions of this ban and how to dispose of the remaining inventory properly. Other mercury-added products that are used by schools are not subject to this prohibition.

D. On and after July 1, 2007, no mercury dairy or natural gas manometers shall be offered for final sale or use or distributed for promotional purposes in Louisiana. Manufacturers that produce and sell mercury dairy or natural gas manometers shall notify retailers about the provisions of this product ban and how to dispose of the remaining inventory properly. The Department of Environmental Quality in consultation with the Louisiana Department of Agriculture and Forestry and the Louisiana Department of Natural Resources shall examine the feasibility of implementing a collection and replacement program for dairy and natural gas manometers, respectively, including technical and monetary assistance to operations that once contained mercury manometers.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2576 - Exemptions and phase outs

§2576. Exemptions and phase outs

A. No mercury-added product shall be offered for final sale or use or distributed for promotional purposes in Louisiana if the mercury content of the product exceeds:

(1) 1 gram (1,000 milligrams) for mercury-added fabricated products or 250 parts per million (ppm) for mercury-added formulated products, on and after July 1, 2008.

(2) 100 milligrams for mercury-added fabricated products or 50 parts per million (ppm) for mercury-added formulated products, effective July 1, 2010.

(3) 10 milligrams for mercury-added fabricated products or 10 parts per million (ppm) for mercury-added formulated products, effective July 1, 2012.

B. For a product that contains one or more mercury-added products as a component, this Section is applicable to each component part or parts and not to the entire product.

C. For a product that contains more than one mercury-added product as a component, the phase out limits specified in Subsection A of this Section shall apply to each component and not the sum of the mercury in all of the components. For a newly manufactured automobile containing mercury-added displays and lighting, the phase out limits would apply to each component separately, and not the combined total of mercury in all of the components.

D. Fluorescent lamps shall be exempt from the requirements of Subsection A of this Section. On and after July 1, 2014, the mercury content of fluorescent bulbs must either not exceed 10 milligrams or the manufacturer must comply with the exemption requirements pursuant to Subsection F of this Section.

E. A mercury-added product shall be exempt from the limits on total mercury content set forth in Subsection A of this Section, if the level of mercury or mercury compounds contained in the product are required in order to comply with federal or state health, safety, or homeland security requirements. In order to claim exemption under this Section the manufacturer must notify, in writing, the Department of Environmental Quality and provide the legal justification for the claim of exemption.

F. The department shall promulgate regulations that provide for manufacturers to apply for exemptions from this Subsection. Such rules shall provide that manufacturers of a mercury-added product may apply to the Louisiana Department of Environmental Quality for an exemption from the limits on total mercury content set forth in Subsection A of this Section for a product or category of products. Applications for exemptions must document the basis for the requested exemption or renewal of exemption; describe how the manufacturer will ensure that a system exists for the proper collection, transportation, and processing of the products at the end of their useful life; and document the readiness of all necessary parties to perform as intended in the planned system. The Department of Environmental Quality may grant with modifications or conditions an exemption for a product or category of products if it finds that a system exists for the proper collection, transportation, and processing of the mercury-added product. Such a system may include direct return of a waste product to the manufacturer or an industry or trade group that supports a collection and recycling system, or other similar private and public sector efforts and it considers each of the following criteria:

(1) Use of the product is beneficial to the environment or protective of public health or protective of public safety.

(2) There is no technically feasible alternative to the use of mercury in the product.

(3) There is no comparable non-mercury-added product available at reasonable cost.

G. Prior to issuing an exemption the Department of Environmental Quality shall consult with neighboring states and regional organizations to promote consistency. The state shall avoid to the extent feasible inconsistencies in the implementation of this Section. Upon reapplication by the manufacturer and findings by the Department of Environmental Quality of continued eligibility under the criteria of this Subsection and of compliance by the manufacturer with the conditions of its original approval, an exemption may be renewed one or more times and each renewal may be for a period of no longer than two years.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2577 - Labeling of mercury-added products

§2577. Labeling of mercury-added products

A. No mercury-added product manufactured on and after July 1, 2008, shall be offered for final sale or use or distributed for promotional purposes in Louisiana unless both the product and its packaging are labeled in accordance with this Section, any adopted rules, or the terms of any approved alternative labeling or notification granted under R.S. 30:2579. A retailer may not be found in violation of this Subsection if the retailer lacked knowledge that the product contained mercury.

B. Where a mercury-added product is a component of another product, the product containing the component and the component must both be labeled. The label on a product containing a mercury-added component shall identify the component with sufficient detail so that it may be readily located for removal.

C. All labels must be clearly visible prior to sale and must inform the purchaser, using words or symbols, that mercury is present in the product and that the product should not be disposed of or placed in a waste stream destined for disposal until the mercury is removed and reused, recycled, or otherwise managed to ensure that the mercury in the product does not become mixed with other solid waste or wastewater.

D. Labels affixed to the product shall be constructed of materials that are sufficiently durable to remain legible for the useful life of the product.

E. On and after July 1, 2008, any person offering a mercury-added product for final sale or use or promotional purposes to an address in Louisiana shall clearly advise the purchaser or recipient at the point of sale that the product contains mercury. This requirement shall apply to all transactions where the purchaser or recipient is unable to view the labels on the package or the product prior to purchase or receipt, including but not limited to catalogue, telephone, and Internet sales.

F. Responsibility for product and package labels required by this Section shall be on the manufacturer and not on the wholesaler or retailer unless the wholesaler or retailer agrees with the manufacturer to accept responsibility in conjunction with implementation of an alternative to the labeling requirements of this Section approved under R.S. 30:2578. In the case of a multi-component product the responsible manufacturer is the last manufacturer to produce or assemble the product or, if the multi-component product is produced in a foreign country, the responsible manufacturer is the importer or domestic distributor.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2578 - Labeling for specific products

§2578. Labeling for specific products

Notwithstanding the requirements of R.S. 30:2577, labeling of appliances which are sold in a store where the appliance is on display shall meet all requirements of this Chapter except that no package labeling is required. Labeling of fever thermometers and button cell batteries shall meet all requirements of this Section, except that no product labeling is required. Labeling of newly manufactured motor vehicles shall meet all requirements of this Section except that the mercury-added components are not required to be labeled. A doorpost label shall list the mercury-added components that may be present in the vehicle.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2579 - Alternative methods of public notification

§2579. Alternative methods of public notification

A. A manufacturer may apply to the Department of Environmental Quality for an alternative to the requirements of this Section where strict compliance with the requirements is not feasible or the proposed alternative would be at least as effective in providing pre-sale notification of mercury content and in providing instructions on proper disposal or federal law governs labeling in a manner that preempts state authority.

B. Applications for an alternative to the requirements under this Section must document the justification for the requested alternative; describe how the alternative ensures that purchasers or recipients of mercury-added products are made aware of mercury content prior to purchase or receipt; describe how a person discarding the product will be made aware of the need for proper handling to ensure that it does not become part of solid waste or wastewater; document the readiness of all necessary parties to implement the proposed alternative; and describe the performance measures to be utilized by the manufacturer to demonstrate that the alternative is providing effective pre-sale notification and pre-disposal notification.

C. The Department of Environmental Quality may grant, deny, modify, or condition a request for an alternative to the requirements of this Section and approval of such alternative. The grant of the application for the alternative method of public notification shall be for a period of no more than two years and may, upon continued eligibility under the criteria of this Section and compliance with the conditions of its prior approval, be renewed for two-year intervals. Prior to approving an alternative, the Department of Environmental Quality shall consult with neighboring states, provinces and regional organizations to ensure that its labeling requirements are consistent with those of other governments in the region.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2580 - Disposal ban and proper management of mercury in scrap metal facilities

§2580. Disposal ban and proper management of mercury in scrap metal facilities

A. On and after January 1, 2007, mercury shall not be discharged to water, wastewater treatment, and wastewater disposal systems except when it is done in compliance with applicable local, state, and federal requirements.

B. No person shall crush a motor vehicle unless the person has made a reasonable effort to remove or verify that the mercury contained within convenience lighting switches and antilock braking system components have been removed. Obtaining a certification by a duly authorized representative of the person delivering the scrap that the mercury contained within convenience lighting switches and antilock braking system components required to be removed have been removed and are not included with the scrap delivered, and conducting a visual inspection as practicable of the scrap delivered shall constitute verification that the mercury contained within convenience lighting switches and antilock braking system components have been removed.

C. No person shall shred an appliance unless the person has made a reasonable effort to remove or verify that the component mercury-added products have been removed. Obtaining a certification by a duly authorized representative of the person delivering the scrap that mercury-added products required to be removed have been removed and are not included with the scrap delivered and conducting a visual inspection as practicable of the scrap delivered shall constitute verification that all of the component mercury-added products have been removed.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2581 - Collection of mercury-added products

§2581. Collection of mercury-added products

A. On and after July 1, 2007, no mercury-added product containing more than ten milligrams of mercury shall be offered for final sale or use or distribution for promotional purposes in Louisiana unless the manufacturer either on its own or in concert with other persons has submitted a plan for a convenient and accessible collection system for such products when the consumer is finished with them and such a plan has received approval of the Department of Environmental Quality. The manufacturer of any automobile subject to the removal of the mercury contained within convenience lighting switches and antilock braking system components as provided in R.S. 30:2580(B) shall either on its own or in concert with other persons, submit a plan effective until January 1, 2017 for a convenient and accessible collection system for the mercury contained within convenience lighting switches and antilock braking system components when removed from end-of-life vehicles. Where a mercury-added product is a component of another product, the collection system shall provide for removal and collection of the mercury-added component. The department shall promulgate regulations that provide for the requirements of the collection plan. Those regulations shall provide that the collection system plan shall include all of the following elements:

(1) A public education program to inform the public about the purpose of the collection program and how to participate in it.

(2) A targeted capture rate for the mercury-added products or components.

(3) A plan for implementing the collection system.

(4) Documentation of the willingness of all necessary parties to implement the proposed collection system.

(5) A description of the performance measures to be utilized and reported by the manufacturer to demonstrate that the collection system is meeting capture rate targets and other measures of program effectiveness as required by the Department of Environmental Quality.

(6) A description of additional or alternative actions that will be implemented to improve the collection system and its operation in the event that the program targets are not met.

B. In developing a collection system plan, manufacturers are encouraged to utilize or expand on existing collection and recycling infrastructure.

C. Within a year of the Louisiana Department of Environmental Quality approval of the collection system plan, the manufacturer or entity that submitted the plan on behalf of the manufacturer shall ensure that a convenient and accessible recovery system for the users of those products is in full operation. Two years following the implementation of the collection system plan required under this Section and biennially thereafter, the manufacturer or entity that submitted the plan on behalf of the manufacturer shall submit a report on the effectiveness of the collection system. The report shall include an estimate of the amount of mercury that was collected, the capture rate for the mercury-added products or components, the results of the other performance measures included in the manufacturer's collection system plan, and such other information as the Department of Environmental Quality may require. Such reports shall be made available to the public by the Department of Environmental Quality.

D. Mercury-added formulated products intended to be totally consumed in use, such as reagents, cosmetics, pharmaceuticals, and other laboratory chemicals, shall be exempt from the requirements of this Section.

E. Manufacturers of mercury-added products may apply for an exemption from the collection requirements of this Section by forwarding an exemption request to the Louisiana Department of Environmental Quality. In considering the request, the secretary shall consider the amount of mercury in the mercury-added product, the total of the mercury-added product sold in Louisiana, the total amount of mercury-added product disposed of in Louisiana, the feasibility of a collection system, and the overall risk to human health and the environment posed by the mercury-added product. The secretary shall promulgate rules for the implementation of this Section.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2582 - Disclosure for mercury-containing formulated products used in health care facilities

§2582. Disclosure for mercury-containing formulated products used in health care facilities

On and after July 1, 2007, the manufacturers of formulated mercury-added products that are offered for sale or use to a health care facility in Louisiana shall provide both the Department of Environmental Quality and the recipient health care facility a notice of the mercury content of the product, down to a 1 part per million level. The notice shall report the result of an analysis performed for mercury on the specific batch or lot of that product offered for sale. The batch or lot number of the product shall be clearly identified on the product and on the notice.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2583 - Limitations on the use of elemental mercury

§2583. Limitations on the use of elemental mercury

A. On and after July 1, 2007, no person shall offer for sale or distribute for promotional purposes or provide elemental mercury without providing a Material Safety Data Sheet, as defined in 42 U.S.C. 11049, and the seller, distributor, or provider shall require the purchaser or recipient at the time of receipt of any elemental mercury to sign a statement attesting the purchaser or recipient:

(1) Will use the mercury only for medical, dental, research or manufacturing purposes.

(2) Understands mercury is toxic and the purchaser will store, use, and otherwise handle exposure to such mercury in accordance with regulations promulgated by the department pursuant to the provisions of this Section. For qualified health care providers, those regulations shall incorporate best management practices in accordance with guidelines of the American Dental Association, the American Medical Association, and other nationally recognized professional health care organizations.

(3) Will dispose of the elemental mercury in accordance with state, federal, and local law and regulation.

B. The department shall promulgate regulations providing for the appropriate manner of disposal of mercury used for medical and dental purposes.

C. To facilitate compliance with the disposal ban, the Department of Environmental Quality may prepare and publish best management practice guidelines for dental offices and laboratories.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2584 - Existing inventories

§2584. Existing inventories

A. Mercury-added products with a code or date of manufacture indicating the products were manufactured prior to June 2, 2006, or that are meant to service products manufactured prior to June 2, 2006, are exempt from the provisions of R.S. 30:2575, 2576, 2578, 2581, and 2583 if there are no reasonable non-mercury alternatives. If the mercury-added product has a date of manufacture or the manufacturer can provide documentation that the product in question was manufactured prior to June 2, 2006, or the product is a service part for a product manufactured prior to June 2, 2006, it is exempt from the provisions of R.S. 30:2575, 2576, 2578, 2581, and 2583 if there are no reasonable non-mercury alternatives. Situations that are beyond the control of the manufacturer, such as old stock being held by retailers, shall be addressed on a case-by-case basis.

B. Medical equipment containing mercury-added products currently being used in a heath care facility and manufactured prior to June 2, 2006, may remain in service until replaced or refurbished. In the event a mercury-added product being used in a health care facility is refurbished, medical equipment containing a mercury-added product shall be refurbished with a non-mercury containing component, unless there is no reasonable non-mercury alternative or the mercury containing component has been exempted by the provisions of R.S. 30:2576.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2585 - Public education and outreach

§2585. Public education and outreach

A. The Department of Environmental Quality shall, as funds are available, implement a comprehensive public education, outreach, and assistance program for households, hazardous waste generators, local and regional solid waste management agencies, small businesses, health care facilities, scrap metal facilities, dismantlers, institutions, schools, and other interested groups in concert with other relevant state agencies. Public education, outreach, and assistance programs should focus on the hazards of mercury; the requirements and obligations of individuals and manufacturers, and voluntary efforts that individuals, institutions, and businesses can undertake to help further reduce mercury in the environment. The Department of Environmental Quality shall cooperate with manufacturers of mercury-added products and other affected businesses in the development and implementation of public education and technical assistance programs.

B. The Department of Environmental Quality may develop an awards program to recognize the accomplishments of manufacturers, municipalities, solid waste management facilities, solid waste recycling facilities, household hazardous waste collection facilities, citizens, or others who go beyond the minimum requirements in this legislation and excel at reducing or eliminating mercury in air emissions, solid waste, and wastewater discharges.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2586 - State procurement preferences for low or non-mercury-added products

§2586. State procurement preferences for low or non-mercury-added products

Notwithstanding any law to the contrary or any rule or regulation promulgated pursuant thereto, for the procurement of equipment, supplies, and other products, all state agencies shall by July 1, 2007, revise their policies, rules, and procedures to implement the purposes of this Act. In purchasing decisions, state agencies shall give priority and preference to the purchase of equipment, supplies, and other products that contain no mercury-added compounds or components, unless there is no economically feasible non-mercury-added alternative that performs a similar function. In circumstances where a non-mercury-added product is not available, preference shall be given to the purchase of products that contain the least amount of mercury-added to the product necessary for the required performance. The division of administration is authorized to give a price preference of up to twenty percent for products that contain no mercury or less mercury than comparable mercury containing products. The procurement agent shall specify non-mercury or reduced mercury-added products, as applicable, in procurement bid documents. State dental insurance contracts negotiated after the effective date of this Act shall provide equal coverage for non-mercury fillings and dental amalgam fillings at no additional expense to the state employee.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2587 - Water and wastewater system use prohibition

§2587. Water and wastewater system use prohibition

A. On and after August 1, 2006, no person shall install a mercury switch or mercury containing device in any drinking water system or waste water system including, but not limited to level indicators, float switches, pump control, and pressure sensing systems.

B. On and after July 1, 2009, all mercury devices shall be removed from drinking water systems or wastewater systems where the installed switch may release mercury into the water, if damaged, broken or otherwise malfunctions. Mercury-added devices external to drinking water and wastewater systems are exempted from this provision.

C. Owners and operators of drinking water and wastewater management facilities shall implement the following mechanisms:

(1) Posting of signs at the facility providing notice of the prohibition of the introduction of mercury-added products at the facility.

(2) Development of written purchasing procedure to prohibit the purchasing of mercury or mercury containing products that will risk the introduction of mercury into drinking or waste waters.

Acts 2006, No. 126, §1, eff. June 2, 2006.



RS 30:2588 - Enforcement

§2588. Enforcement

A violation of any of the provisions of this Chapter or of any rule or regulation promulgated pursuant thereto shall be punishable as provided in R.S. 30:2025 and any other law providing for the protection of human health and the environment.

Acts 2006, No. 126, §1, eff. June 2, 2006.






TITLE 31 - Mineral Code

RS 31:1 - TITLE 31 MINERAL CODE

TITLE 31

MINERAL CODE

CHAPTER 1. PRELIMINARY PROVISIONS

§1. Title and form of citation

This Chapter shall be known as the Louisiana Mineral Code. The provisions hereunder may be referred to or cited either as Articles of the Mineral Code or as Sections of the Revised Statutes. Thus Article 30 of the Louisiana Mineral Code may also be referred to or cited as R.S. 31:30.

Whenever reference is made herein to an Article of the Mineral Code, the same shall also relate to the corresponding Section of the Revised Statutes.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:2 - Relation to Civil Code

§2. Relation to Civil Code

The provisions of this Code are supplementary to those of the Louisiana Civil Code and are applicable specifically to the subject matter of mineral law. In the event of conflict between the provisions of this Code and those of the Civil Code or other laws the provisions of this Code shall prevail. If this Code does not expressly or impliedly provide for a particular situation, the Civil Code or other laws are applicable.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:3 - Freedom of contract and limitations thereon

§3. Freedom of contract and limitations thereon

Unless expressly or impliedly prohibited from doing so, individuals may renounce or modify what is established in their favor by the provisions of this Code if the renunciation or modification does not affect the rights of others and is not contrary to the public good.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:4 - THE LANDOWNER'S

CHAPTER 2. THE LANDOWNER'S

RIGHTS IN MINERALS

PART 1. OWNERSHIP AS INCLUDING MINERALS OR

RIGHTS THERETO

§4. Substances to which Code applicable

The provisions of this Code are applicable to all forms of minerals, including oil and gas. They are also applicable to rights to explore for or mine or remove from land the soil itself, gravel, shells, subterranean water, or other substances occurring naturally in or as a part of the soil or geological formations on or underlying the land.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:5 - Ownership of solid minerals

§5. Ownership of solid minerals

Ownership of land includes all minerals occurring naturally in a solid state. Solid minerals are insusceptible of ownership apart from the land until reduced to possession.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:6 - Right to search for fugitive minerals; elements of ownership of land

§6. Right to search for fugitive minerals; elements of ownership of land

Ownership of land does not include ownership of oil, gas, and other minerals occurring naturally in liquid or gaseous form, or of any elements or compounds in solution, emulsion, or association with such minerals. The landowner has the exclusive right to explore and develop his property for the production of such minerals and to reduce them to possession and ownership.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:7 - REDUCTION OF MINERALS TO POSSESSION

PART 2. REDUCTION OF MINERALS TO POSSESSION

§7. When minerals reduced to possession

Minerals are reduced to possession when they are under physical control that permits delivery to another.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:8 - RIGHTS OF LANDOWNERS TO EXPLORE FOR AND

PART 3. RIGHTS OF LANDOWNERS TO EXPLORE FOR AND

PRODUCE MINERALS AND LIMITATIONS THEREON

§8. Landowner's right of enjoyment for mineral extraction

A landowner may use and enjoy his property in the most unlimited manner for the purpose of discovering and producing minerals, provided it is not prohibited by law. He may reduce to possession and ownership all of the minerals occurring naturally in a liquid or gaseous state that can be obtained by operations on or beneath his land even though his operations may cause their migration from beneath the land of another.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:9 - Correlative rights of owners of common reservoir or deposit

§9. Correlative rights of owners of common reservoir or deposit

Landowners and others with rights in a common reservoir or deposit of minerals have correlative rights and duties with respect to one another in the development and production of the common source of minerals.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:10 - Liability to others with interests in common reservoir or deposit

§10. Liability to others with interests in common reservoir or deposit

A person with rights in a common reservoir or deposit of minerals may not make works, operate, or otherwise use his rights so as to deprive another intentionally or negligently of the liberty of enjoying his rights, or that may intentionally or negligently cause damage to him. This Article and Article 9 shall not affect the right of a landowner to extract liquid or gaseous minerals in accordance with the principle of Article 8.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:11 - Correlative rights of landowner and owner of a mineral right and between owners of mineral rights

§11. Correlative rights of landowner and owner of a mineral right and between owners of mineral rights

A. The owner of land burdened by a mineral right or rights and the owner of a mineral right must exercise their respective rights with reasonable regard for those of the other. Similarly the owners of separate mineral rights in the same land must exercise their respective rights with reasonable regard for the rights of other owners.

B.(1) A reservation of mineral rights in an instrument transferring ownership of land must include mention of surface rights in the exercise of the mineral rights reserved, if not otherwise expressly provided by the parties.

(2) In the absence of particular provisions in the instrument regulating the extent, location and nature of the rights of the mineral owner to conduct operations on the property, the requirements of this Subsection are satisfied by inclusion of the following language in the reservation of mineral rights: "The transferor (Seller) shall exercise the mineral rights herein reserved with reasonable regard to the rights of the landowner, and shall use only so much of the land, including the surface, as is reasonably necessary to conduct his operations. Such exercise of mineral rights shall be subject to the provisions of Articles 11 and 22 of the Louisiana Mineral Code. The transferee (Buyer) recognizes that by virtue of the mineral reservation herein made, the mineral owner shall have the right to use so much of the land, including the surface, as is reasonably necessary to explore for, mine and produce the minerals."

Acts 1974, No. 50, §1, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1; Acts 2006, No. 446, §1.



RS 31:12 - PROTECTION OF THE LANDOWNER'S RIGHTS

PART 4. PROTECTION OF THE LANDOWNER'S RIGHTS

IN MINERALS

§12. Protection of landowner's interest in minerals

Except as provided in Article 14, the owner of land may protect his rights in minerals against trespass, damage, and other wrongful acts of interference by all means available for the protection of ownership.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:13 - Damages for removal of solid minerals

§13. Damages for removal of solid minerals

A landowner may recover damages for the unauthorized removal from his land by any means of minerals occurring naturally in a solid state.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:14 - Drainage of fugitive minerals; exclusion of liability; exceptions

§14. Drainage of fugitive minerals; exclusion of liability; exceptions

A landowner has no right against another who causes drainage of liquid or gaseous minerals from beneath his property if the drainage results from drilling or mining operations on other lands. This does not affect his right to relief for negligent or intentional waste under Articles 9 and 10, or against another who may be contractually obligated to protect his property from drainage.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:15 - CREATION OF MINERAL RIGHTS

PART 5. CREATION OF MINERAL RIGHTS

BY THE LANDOWNER

§15. Right of landowner to convey, reserve, or lease right to explore and develop

A landowner may convey, reserve, or lease his right to explore and develop his land for production of minerals and to reduce them to possession.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:16 - Basic mineral rights; status as real rights

§16. Basic mineral rights; status as real rights

The basic mineral rights that may be created by a landowner are the mineral servitude, the mineral royalty, and the mineral lease. This enumeration does not exclude the creation of other mineral rights by a landowner. Mineral rights are real rights and are subject either to the prescription of nonuse for ten years or to special rules of law governing the term of their existence.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:17 - Rescission for lesion beyond moiety unavailable

§17. Rescission for lesion beyond moiety unavailable

A sale of a mineral right is not subject to rescission for lesion beyond moiety.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:18 - THE NATURE OF MINERAL RIGHTS AND

CHAPTER 3. THE NATURE OF MINERAL RIGHTS AND

THE CAPACITY, AUTHORITY, AND FORMALITIES

NECESSARY TO THEIR CREATION

§18. Nature of mineral rights

A mineral right is an incorporeal immovable. It is alienable and heritable. The situs of a mineral right is the parish or parishes in which the land burdened is located. All sales, contracts, and judgments affecting mineral rights are subject to the laws of registry.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:19 - Capacity to create mineral rights

§19. Capacity to create mineral rights

Capacity to create a mineral right is established by the laws governing capacity to alienate immovables.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:20 - Authority to create mineral rights

§20. Authority to create mineral rights

The authority of a tutor, curator, succession representative, or trustee to create a mineral right on property subject to his administration is governed by the laws applicable to each.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:21 - THE MINERAL SERVITUDE

CHAPTER 4. THE MINERAL SERVITUDE

PART 1. THE NATURE OF THE MINERAL SERVITUDE

§21. Nature of mineral servitude

A mineral servitude is the right of enjoyment of land belonging to another for the purpose of exploring for and producing minerals and reducing them to possession and ownership.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:22 - Certain rights and obligations of mineral servitude owner

§22. Certain rights and obligations of mineral servitude owner

The owner of a mineral servitude is under no obligation to exercise it. If he does, he is entitled to use only so much of the land as is reasonably necessary to conduct his operations. He is obligated, insofar as practicable, to restore the surface to its original condition at the earliest reasonable time.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:23 - Right of servitude owner to operate; protection thereof

§23. Right of servitude owner to operate; protection thereof

The owner of a mineral servitude may conduct his operations with the freedom and subject to the restrictions that apply to a landowner. He may protect his right against interference or damage by all of the means available to a landowner.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:24 - WHO MAY CREATE MINERAL SERVITUDES

PART 2. WHO MAY CREATE MINERAL SERVITUDES

§24. Right of landowner to create mineral servitude

Except as provided in Article 25, a mineral servitude may be created only by a landowner who owns the right to explore for and produce minerals when the servitude is created.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:25 - Right of conditional landowner to create mineral servitude

§25. Right of conditional landowner to create mineral servitude

A mineral servitude may be created by a landowner whose title terminates at a particular time or upon the occurrence of a certain condition but it is extinguished at the specified time or on occurrence of the condition divesting the title.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:26 - Usufructuary may not create mineral servitude

§26. Usufructuary may not create mineral servitude

A usufructuary cannot establish a mineral servitude on the estate of which he has the usufruct even for the period of his usufruct.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:27 - MODES OF EXTINCTION OF MINERAL SERVITUDES

PART 3. MODES OF EXTINCTION OF MINERAL SERVITUDES

§27. Extinction of mineral servitudes

A mineral servitude is extinguished by:

(1) prescription resulting from nonuse for ten years;

(2) confusion;

(3) renunciation of the servitude on the part of him to whom it is due, or the express remission of his right;

(4) expiration of the time for which the servitude was granted, or the happening of the dissolving condition attached to the servitude; or

(5) extinction of the right of him who established the servitude.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:28 - COMMENCEMENT OF PRESCRIPTION

PART 4. COMMENCEMENT OF PRESCRIPTION

SUBPART A. GENERAL PRINCIPLES

§28. Commencement of prescription of nonuse

Prescription of nonuse of a mineral servitude commences from the date on which it is created.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:29 - How prescription of nonuse is interrupted

SUBPART B. INTERRUPTION OF THE PRESCRIPTION

OF NONUSE

§29. How prescription of nonuse is interrupted

The prescription of nonuse running against a mineral servitude is interrupted by good faith operations for the discovery and production of minerals. By good faith is meant that the operations must be

(1) commenced with reasonable expectation of discovering and producing minerals in paying quantities at a particular point or depth,

(2) continued at the site chosen to that point or depth, and

(3) conducted in such a manner that they constitute a single operation although actual drilling or mining is not conducted at all times.

Acts 1974, No. 50, §29, eff. Jan. 1, 1975.



RS 31:30 - Date on which prescription interrupted and commenced anew

§30. Date on which prescription interrupted and commenced anew

An interruption takes place on the date actual drilling or mining operations are commenced on the land burdened by the servitude or, as provided in Article 33, on a conventional or compulsory unit including all or a portion thereof. Preparations for the commencement of actual drilling or mining operations, such as geological or geophysical exploration, surveying, clearing of a site, and the hauling and erection of materials and structures necessary to conduct operations do not interrupt prescription. Prescription commences anew from the last day on which actual drilling or mining operations are conducted.

Acts 1974, No. 50, §30, eff. Jan. 1, 1975.



RS 31:31 - Operations beyond prescriptive date; effect as interruption

§31. Operations beyond prescriptive date; effect as interruption

Actual drilling or mining operations commenced within the prescriptive period interrupt prescription although the operations are not completed until after the date on which prescription would have accrued.

Acts 1974, No. 50, §31, eff. Jan. 1, 1975.



RS 31:32 - Interruption by additional operations

§32. Interruption by additional operations

When prescription has commenced anew following the cessation of drilling or mining operations, it may later be interrupted by a good faith attempt to complete the well or mine or place it in production conducted in accordance with the general principles stated in Articles 29 through 31.

Acts 1974, No. 50, §32, eff. Jan. 1, 1975.



RS 31:33 - Unit operations; effect as interruption of prescription

§33. Unit operations; effect as interruption of prescription

Operations conducted on land other than that burdened by a mineral servitude and constituting part of a conventional or compulsory unit that includes only a part of the land burdened by the servitude will, if otherwise sufficient to interrupt prescription according to Articles 29 through 32, interrupt prescription only as to that portion of the tract burdened by the servitude included in the unit provided such operations are for the discovery and production of minerals from the unitized sand or sands.

Acts 1974, No. 50, §33, eff. Jan. 1, 1975.



RS 31:34 - Shut-in well; testing as interruption of prescription

§34. Shut-in well; testing as interruption of prescription

When there exists on a tract of land burdened by a mineral servitude, or on a conventional or compulsory unit that includes all or part thereof, a shut-in well proved through testing by surface production to be capable of producing minerals in paying quantities, prescription is interrupted on the date production is obtained by such testing. If only a part of the tract burdened by the servitude is included in such a unit and the unit well is on land other than that burdened by the servitude, the interruption of prescription extends only to that portion of the tract burdened by the servitude included in the unit. Prescription commences anew from the date on which the well is shut in after testing.

Acts 1974, No. 50, §34, eff. Jan. 1, 1975.



RS 31:35 - Unitization with tested shut-in well as interruption of prescription

§35. Unitization with tested shut-in well as interruption of prescription

If the land, or part thereof, burdened by a mineral servitude is included in a conventional or compulsory unit on which there is a well located on other land within the unit capable of producing in paying quantities, as required by Article 34, and shut in at the time the unit is created, prescription is interrupted on and commences anew from the effective date of the order or act creating the unit.

Acts 1974, No. 50, §35, eff. Jan. 1, 1975.



RS 31:36 - Production as interruption of prescription

§36. Production as interruption of prescription

Prescription of nonuse is interrupted by the production of any mineral covered by the act creating the servitude. The interruption occurs on the date on which actual production begins and prescription commences anew from the date of cessation of actual production.

Acts 1974, No. 50, §36, eff. Jan. 1, 1975.



RS 31:37 - Unit production as interruption of prescription

§37. Unit production as interruption of prescription

Production from a conventional or compulsory unit embracing all or part of the tract burdened by a mineral servitude interrupts prescription, but if the unit well is on land other than that burdened by the servitude, the interruption extends only to that portion of the servitude tract included in the unit.

Acts 1974, No. 50, §37, eff. Jan. 1, 1975.



RS 31:38 - Good faith production for beneficial purpose required

§38. Good faith production for beneficial purpose required

To interrupt prescription it is not necessary that minerals be produced in paying quantities. It is necessary only that minerals actually be produced in good faith with the intent of saving or otherwise using them for some beneficial purpose.

Acts 1974, No. 50, §38, eff. Jan. 1, 1975.



RS 31:39 - Attempt to restore or secure new production as interruption of prescription

§39. Attempt to restore or secure new production as interruption of prescription

After production has ceased and prescription has commenced anew, it may be interrupted by good faith operation conducted in accordance with the general principles of Articles 29 through 31 to restore production or to secure new production from the same well or mine, whether from the same geological formation or one different from that previously producing.

Acts 1974, No. 50, §39, eff. Jan. 1, 1975.



RS 31:40 - Interruption applicable to all minerals and modes of use

§40. Interruption applicable to all minerals and modes of use

An interruption of prescription applies to all types of minerals covered by the act creating the servitude and to all modes of its use.

Acts 1974, No. 50, §40, eff. Jan. 1, 1975.



RS 31:41 - Commencement of prescription anew following attempt to restore or secure new production

§41. Commencement of prescription anew following attempt to restore or secure new production

When prescription is interrupted, it commences anew from the last day on which operations are conducted in good faith to secure or restore production in paying quantities with reasonable expectation of success.

Acts 1974, No. 50, §41, eff. Jan. 1, 1975.



RS 31:42 - By whom a mineral servitude may be used

SUBPART C. BY WHOM A USE MAY BE MADE

§42. By whom a mineral servitude may be used

Except as provided in Articles 44 through 52, use of a mineral servitude must be by the owner of the servitude, his representative or employee, or some other person acting on his behalf.

Acts 1974, No. 50, §42, eff. Jan. 1, 1975.



RS 31:43 - When a person is acting on behalf of servitude owner

§43. When a person is acting on behalf of servitude owner

A person is acting on behalf of the servitude owner only when there is a legal relationship between him and the servitude owner, such as co-ownership or agency, or when there is clear and convincing evidence that he intended to act for the servitude owner. Silence or inaction by the servitude owner will not suffice to establish that a person is acting on behalf of the servitude owner.

Acts 1974, No. 50, §43, eff. Jan. 1, 1975.



RS 31:44 - Adoption of operations by another

§44. Adoption of operations by another

A mineral servitude owner may adopt operations or production by a person other than those designated by Article 42 if his servitude includes the right to conduct operations of the kind involved.

Acts 1974, No. 50, §44, eff. Jan. 1, 1975.



RS 31:45 - Time within which adoption must be made

§45. Time within which adoption must be made

An adoption must be made within three years of the servitude owner's knowledge of such operations or production and in any event prior to the date on which his rights would otherwise prescribe. This limitation does not affect the prescription applicable to any action that the servitude owner may have against another for the wrongful appropriation of his rights of exploration or of production belonging to him.

Acts 1974, No. 50, §45, eff. Jan. 1, 1975.



RS 31:46 - Procedure for adoption

§46. Procedure for adoption

Adoption of the operations of another is accomplished when the servitude owner files for registry in the conveyance records of the situs of his servitude an instrument describing the land subject to the servitude, identifying the operations, specifying the date on which the operations commenced, and expressing the intent to adopt them as his own.

Acts 1974, No. 50, §46, eff. Jan. 1, 1975.



RS 31:47 - Compulsory unit operations; adoption unnecessary

§47. Compulsory unit operations; adoption unnecessary

When drilling or mining operations or actual production otherwise sufficient to interrupt prescription takes place on a compulsory unit including all or a part of the land burdened by a mineral servitude, an interruption of prescription takes place without formal adoption by the owner of the servitude.

Acts 1974, No. 50, §47, eff. Jan. 1, 1975.



RS 31:48 - Obligation of servitude owner to pay costs

§48. Obligation of servitude owner to pay costs

Except as provided in this Article, upon filing for registry of the instrument required by Article 46, the servitude owner becomes obligated to pay his proportionate share of the reasonable, actual costs of development and operation of the well or mine. He is not obligated to do so if the operations adopted were conducted by a possessor in legal or moral bad faith and resulted in production to which the servitude owner is entitled.

Acts 1974, No. 50, §48, eff. Jan. 1, 1975.



RS 31:49 - Unsuccessful operations; waiver of damages when adopted

§49. Unsuccessful operations; waiver of damages when adopted

If the operations adopted were unsuccessful, the servitude owner is not only obligated to pay costs as required by Article 48, he also waives any right to damages against the party conducting the operations.

Acts 1974, No. 50, §49, eff. Jan. 1, 1975.



RS 31:50 - Adoption a matter of right

§50. Adoption a matter of right

The servitude owner may adopt the operations of another as a matter of right. Consent of the party conducting them is not required.

Acts 1974, No. 50, §50, eff. Jan. 1, 1975.



RS 31:51 - Adoption when servitude under lease

§51. Adoption when servitude under lease

The owner of a mineral servitude may adopt the operations of another even though his rights are under lease and his lessee is unwilling to share in the costs of development and operation. If the operations have resulted in production to which the servitude owner is entitled and the servitude owner's lessee refuses to participate in the operations after production is first obtained, the lessee is not entitled to participate in production from the operations except by express agreement with the mineral servitude owner. In the absence of agreement, the mineral lease, if otherwise maintained according to its terms, remains in force except as to the well or wells or mine or mines as to which the servitude owner has asserted his claim and in which the lessee has refused to participate.

Acts 1974, No. 50, §51, eff. Jan. 1, 1975.



RS 31:52 - Right to claim production in absence of adoption

§52. Right to claim production in absence of adoption

Although the servitude owner fails to adopt operations by another, he may claim the proportion of production allocable to his interest which was obtained prior to the lapse of three years from his knowledge of the operations resulting in production or the date on which his servitude prescribed, whichever occurs first. If he does so, he is obligated to pay his proportionate share of the cost of development and operation accrued prior to the date on which his servitude prescribed unless the person conducting the operations was in legal or moral bad faith.

Acts 1974, No. 50, §52, eff. Jan. 1, 1975.



RS 31:53 - Adoption possible only as specifically provided

§53. Adoption possible only as specifically provided

Articles 44 through 52 provide the only means by which the prescription of nonuse may be interrupted by operations conducted by persons other than those designated in Article 42.

Acts 1974, No. 50, §53, eff. Jan. 1, 1975.



RS 31:54 - Interruption of prescription by acknowledgment; formal requirements

SUBPART D. INTERRUPTION OF PRESCRIPTION BY

ACKNOWLEDGMENT

§54. Interruption of prescription by acknowledgment; formal requirements

The prescription of nonuse may be interrupted by a gratuitous or onerous acknowledgment by the owner of the land burdened by a mineral servitude. An acknowledgment must be in writing, and, to affect third parties, must be filed for registry.

Acts 1974, No. 50, §54, eff. Jan. 1, 1975.



RS 31:55 - Express intent required

§55. Express intent required

An acknowledgment must express the intent of the landowner to interrupt prescription and clearly identify the party making it and the mineral servitude or servitudes acknowledged.

Acts 1974, No. 50, §55, eff. Jan. 1, 1975.



RS 31:56 - Contractual extension of servitude; requirements

SUBPART E. CONTRACTUAL EXTENSION OF PRESCRIPTION

§56. Contractual extension of servitude; requirements

A landowner may extend a mineral servitude beyond the prescriptive date for a period less than that which would result from an interruption by an acknowledgment. The extension must meet all of the requirements for an acknowledgment and must specify the period for which the servitude is extended.

Acts 1974, No. 50, §56, eff. Jan. 1, 1975.



RS 31:57 - Extended servitude subject to rules of prescription

§57. Extended servitude subject to rules of prescription

An extended mineral servitude is subject to the rules relating to interruption of prescription.

Acts 1974, No. 50, §57, eff. Jan. 1, 1975.



RS 31:58 - Prescription not affected by minority or other disability

SUBPART F. SUSPENSION OF PRESCRIPTION

§58. Prescription not affected by minority or other disability

The prescription of nonuse is not suspended by the minority or other legal disability of the owner of a mineral servitude.

Acts 1974, No. 50, §58, eff. Jan. 1, 1975.



RS 31:59 - Suspension of prescription by obstacle

§59. Suspension of prescription by obstacle

If the owner of a mineral servitude is prevented from using it by an obstacle that he can neither prevent nor remove, the prescription of nonuse does not run as long as the obstacle remains.

Acts 1974, No. 50, §59, eff. Jan. 1, 1975.



RS 31:60 - Suspension effective as to all minerals

§60. Suspension effective as to all minerals

An obstacle to drilling or mining operations or to production of any mineral covered by an act creating a mineral servitude suspends the running of prescription as to all minerals covered by the act.

Acts 1974, No. 50, §60, eff. Jan. 1, 1975.



RS 31:61 - Compulsory unitization order not an obstacle; establishment of mining plan is an obstacle

§61. Compulsory unitization order not an obstacle; establishment of mining plan is an obstacle

A. Issuance of a compulsory unitization order establishing a unit that includes all or part of a tract burdened by a mineral servitude does not constitute an obstacle to its use.

B. The inclusion of land burdened by a servitude that includes the right to develop lignite or coal in a mining plan to conduct surface lignite or other forms of coal mining and reclamation operations is an obstacle to the use of that servitude with respect to all land included in the mining plan provided the following requirements are satisfied:

(1) Lignite or another form of coal susceptible of being mined has been discovered as a result of acts committed on the land or due to acts providing a reasonable basis of proof of the discovery of the mineral.

(2) A mining plan for the ultimate production of lignite or other forms of coal, together with a permit issued by the appropriate government official, is filed in the conveyance records of the parish or parishes in which the land burdened by the servitude is located.

(3) The mining plan along with any amendments thereto, provides for the ultimate production of the lignite or other forms of coal from the land burdened by the servitude.

(4) Actual mining operations have begun on land included in the plan, although such operations are not being conducted on the land burdened by the servitude.

Prescription shall begin to run again when reclamation operations on the land burdened by the servitude are complete, the land burdened by the servitude is deleted from the mining plan, or there is no longer in effect a permit for lignite or other form of coal mining and reclamation as to any land included in the mining plan, whichever is sooner.

Acts 1974, No. 50, §61, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:62 - INDIVISIBILITY OF THE MINERAL SERVITUDE

PART 5. INDIVISIBILITY OF THE MINERAL SERVITUDE

§62. Mineral servitude indivisible except as specifically provided

Except as provided in Articles 63 through 71, the rights and obligations of the owner of a mineral servitude are indivisible.

Acts 1974, No. 50, §62, eff. Jan. 1, 1975.



RS 31:63 - Presumption arising from separate description of tracts forming continuous body of land

§63. Presumption arising from separate description of tracts forming continuous body of land

A single mineral servitude is created by an act that affects a continuous body of land although individual tracts or parcels within the whole are separately described.

Acts 1974, No. 50, §63, eff. Jan. 1, 1975.



RS 31:64 - Presumption when servitudes created on noncontiguous tracts

§64. Presumption when servitudes created on noncontiguous tracts

An act creating mineral servitudes on noncontiguous tracts of land creates as many mineral servitudes as there are tracts unless the act provides for more.

Acts 1974, No. 50, §64, eff. Jan. 1, 1975.



RS 31:65 - Division of servient estate not division of servitude

§65. Division of servient estate not division of servitude

The division of a tract burdened by a mineral servitude does not divide the servitude.

Acts 1974, No. 50, §65, eff. Jan. 1, 1975.



RS 31:66 - Right of owners of contiguous tracts to create single servitude

§66. Right of owners of contiguous tracts to create single servitude

The owners of several contiguous tracts of land may establish a single mineral servitude in favor of one or more of them or of a third party.

Acts 1974, No. 50, §66, eff. Jan. 1, 1975.



RS 31:67 - Right of co-owners to create single servitude in partition of land

§67. Right of co-owners to create single servitude in partition of land

Co-owners of land constituting a continuous whole may partition it and reserve a single mineral servitude in favor of one or more of them.

Acts 1974, No. 50, §67, eff. Jan. 1, 1975.



RS 31:68 - Effect of limitation of servitude rights to specified horizons or levels

§68. Effect of limitation of servitude rights to specified horizons or levels

A single mineral servitude is established on a continuous tract of land notwithstanding that certain horizons or levels are excluded or the right to share in production varies as to different portions of the tract or different levels or horizons.

Acts 1974, No. 50, §68, eff. Jan. 1, 1975.



RS 31:69 - Effect of partial conveyances of servitude rights

§69. Effect of partial conveyances of servitude rights

The conveyance or reservation by a mineral servitude owner of a portion of his rights does not divide the mineral servitude but creates only a co-ownership, except that if a person other than the servitude owner acquires all of the rights granted by the act creating the servitude in a specific geographical area, the servitude is divided.

Acts 1974, No. 50, §69, eff. Jan. 1, 1975.



RS 31:70 - Effect of contracts for use or development of portion of servitude

§70. Effect of contracts for use or development of portion of servitude

Execution of a lease or other contract for use or development of a portion of a tract burdened by a mineral servitude does not divide the servitude.

Acts 1974, No. 50, §70, eff. Jan. 1, 1975.



RS 31:71 - Partial unitization not a division

§71. Partial unitization not a division

Unitization of a portion of a tract burdened by a mineral servitude does not divide the servitude.

Acts 1974, No. 50, §71, eff. Jan. 1, 1975.



RS 31:72 - CONVENTIONAL ALTERATION OF THE

PART 6. CONVENTIONAL ALTERATION OF THE

LEGAL INCIDENTS OF CREATION OF A MINERAL SERVITUDE

§72. Parties free to contract except as specifically limited

Parties to an act creating a mineral servitude may alter the applicable legal rules subject to the limitations provided in Articles 73 through 79.

Acts 1974, No. 50, §72, eff. Jan. 1, 1975.



RS 31:73 - Single servitude may not exist on noncontiguous tracts

§73. Single servitude may not exist on noncontiguous tracts

A single mineral servitude may not be created on two or more noncontiguous tracts of land.

Acts 1974, No. 50, §73, eff. Jan. 1, 1975.



RS 31:74 - Right to fix term or shorten prescriptive period; effect of stipulation for prescriptive period greater than ten years

§74. Right to fix term or shorten prescriptive period; effect of stipulation for prescriptive period greater than ten years

Parties may either fix the term of a mineral servitude or shorten the applicable period of prescription of nonuse or both. If a period of prescription greater than ten years is stipulated, the period is reduced to ten years.

Acts 1974, No. 50, §74, eff. Jan. 1, 1975.



RS 31:75 - Right to contract regarding rules of use

§75. Right to contract regarding rules of use

The rules of use regarding interruption of prescription on a mineral servitude may be restricted by agreement but may not be made less burdensome, except that parties may agree expressly and in writing, either in the act creating a servitude or otherwise, that an interruption of prescription resulting from unit operations or production shall extend to the entirety of the tract burdened by the servitude tract regardless of the location of the well or of whether all or only part of the tract is included in the unit.

Acts 1974, No. 50, §75, eff. Jan. 1, 1975.



RS 31:76 - TRANSACTIONS INVOLVING OUTSTANDING

PART 7. TRANSACTIONS INVOLVING OUTSTANDING

MINERAL SERVITUDES

§76. Expectancy of extinction not an article of commerce

The expectancy of a landowner in the extinction of an outstanding mineral servitude cannot be conveyed or reserved directly or indirectly.

Acts 1974, No. 50, §76, eff. Jan. 1, 1975.



RS 31:77 - Application of after-acquired title doctrine

§77. Application of after-acquired title doctrine

If a party purports to acquire a mineral servitude from a landowner when the right purportedly acquired is outstanding in another and the landowner either subsequently acquires the outstanding right or is the owner of the land at the time it is extinguished, the after-acquired title doctrine operates to vest the right in the party who purported to acquire it to the full extent of his title.

Acts 1974, No. 50, §77, eff. Jan. 1, 1975.



RS 31:78 - Prescription when after-acquired title doctrine applies; acquisition of outstanding servitude

§78. Prescription when after-acquired title doctrine applies; acquisition of outstanding servitude

If the landowner who purported to create the mineral servitude acquires the previously outstanding mineral servitude, after having alienated the land, the party in whose favor the doctrine operates has ten years from the date of the transaction by which he purported to acquire or the remaining period of the rights acquired by his grantor in which to exercise his rights, whichever period is greater.

Acts 1974, No. 50, §78, eff. Jan. 1, 1975.



RS 31:79 - Prescription when after-acquired title doctrine applies; extinction of outstanding servitude

§79. Prescription when after-acquired title doctrine applies; extinction of outstanding servitude

If the landowner who purported to create the servitude remains the owner of the land at the time of the extinction of the previously outstanding rights, the party in whose favor the doctrine operates has whatever time remains between the date of vesting of title in him and ten years from the date of the transaction by which he purported to acquired in which to exercise his rights.

Acts 1974, No. 50, §79, eff. Jan. 1, 1975.



RS 31:80 - THE MINERAL ROYALTY

CHAPTER 5. THE MINERAL ROYALTY

PART 1. THE NATURE OF THE MINERAL ROYALTY

§80. Nature of mineral royalty

A mineral royalty is the right to participate in production of minerals from land owned by another or land subject to a mineral servitude owned by another. Unless expressly qualified by the parties, a royalty is a right to share in gross production free of mining or drilling and production costs.

Acts 1974, No. 50, §80, eff. Jan. 1, 1975.



RS 31:81 - Executive and operating rights not included

§81. Executive and operating rights not included

The owner of a mineral royalty has no executive rights; nor does he have the right to conduct operations to explore for or produce minerals.

Acts 1974, No. 50, §81, eff. Jan. 1, 1975.



RS 31:82 - WHO MAY CREATE A MINERAL ROYALTY

PART 2. WHO MAY CREATE A MINERAL ROYALTY

§82. Who may create mineral royalty

A mineral royalty may be created either by a landowner who owns mineral rights or by the owner of a mineral servitude.

Acts 1974, No. 50, §82, eff. Jan. 1, 1975.



RS 31:83 - Creation of mineral royalty by conditional owner

§83. Creation of mineral royalty by conditional owner

A mineral royalty may be created by one whose title terminates at a particular time or upon the occurrence of a certain condition, but it is extinguished at the specified time or on occurrence of the condition divesting the title.

Acts 1974, No. 50, §83, eff. Jan. 1, 1975.



RS 31:84 - Creation of mineral royalty by usufructuary

§84. Creation of mineral royalty by usufructuary

A usufructuary of land whose usufruct includes mineral rights, or the usufructuary of a mineral servitude, may establish a mineral royalty for the period of his usufruct.

Acts 1974, No. 50, §84, eff. Jan. 1, 1975.



RS 31:85 - MODES OF EXTINCTION OF THE MINERAL ROYALTY

PART 3. MODES OF EXTINCTION OF THE MINERAL ROYALTY

§85. Extinction of mineral royalties

A mineral royalty is extinguished by:

(1) prescription resulting from nonuse for ten years;

(2) confusion with the title out of which it was created;

(3) renunciation of the royalty right on the part of him to whom it is due, or the express remission of his right;

(4) expiration of the time for which the royalty right was granted or happening of the dissolving condition attached to the mineral royalty; or

(5) extinction of the right of him who established the mineral royalty, except that the extinction of a mineral servitude by inheritance or by any act of the servitude owner does not extinguish a royalty burdening the servitude unless the royalty owner is a party to the act or otherwise consents expressly and in writing to become bound by it.

Acts 1974, No. 50, §85, eff. Jan. 1, 1975.



RS 31:86 - COMMENCEMENT OF PRESCRIPTION

PART 4. COMMENCEMENT OF PRESCRIPTION

SUBPART A. GENERAL PRINCIPLES

§86. Commencement of prescription of nonuse

Prescription of nonuse of a mineral royalty commences from the date on which it is created.

Acts 1974, No. 50, §86, eff. Jan. 1, 1975.



RS 31:87 - Production as interruption of prescription; commencement of prescription anew

SUBPART B. INTERRUPTION OF PRESCRIPTION BY USE

§87. Production as interruption of prescription; commencement of prescription anew

Prescription of nonuse running against a mineral royalty is interrupted by the production of any mineral covered by the act creating the royalty. Prescription is interrupted on the date on which actual production begins and commences anew from the date of cessation of actual production.

Acts 1974, No. 50, §87, eff. Jan. 1, 1975.



RS 31:88 - Saved production sufficient to interrupt prescription

§88. Saved production sufficient to interrupt prescription

To interrupt prescription it is not necessary that minerals be produced in paying quantities but only that they actually be produced and saved.

Acts 1974, No. 50, §88, eff. Jan. 1, 1975.



RS 31:89 - Unit production as an interruption of prescription

§89. Unit production as an interruption of prescription

Production from a conventional or compulsory unit including all or part of the tract burdened by a mineral royalty interrupts prescription, but if the unit well is on land other than that burdened by the royalty, the interruption extends only to that portion of the tract included in the unit.

Acts 1974, No. 50, §89, eff. Jan. 1, 1975.



RS 31:90 - Tested shut-in well as interruption of prescription

§90. Tested shut-in well as interruption of prescription

When there exists on a tract of land burdened by a mineral royalty, or on a conventional or compulsory unit that includes all or part thereof, a shut-in well proved through testing by surface production to be capable of producing minerals in paying quantities, prescription is interrupted on the date production is obtained by such testing. If only a part of the tract burdened by the royalty is included in a unit and the unit well is on land other than that burdened by the royalty, the interruption of prescription extends only to that portion of the tract burdened by the royalty included in the unit. Prescription commences anew from the date on which the well is shut in after such testing.

Acts 1974, No. 50, §90, eff. Jan. 1, 1975. Amended by Acts 1975, No. 589, §1, eff. July 17, 1975.



RS 31:91 - Unitization with tested shut-in well; effect as interruption of prescription

§91. Unitization with tested shut-in well; effect as interruption of prescription

If the land or part thereof, burdened by a mineral royalty is included in a conventional or compulsory unit on which there is a well shut in prior to the creation of the unit, located on other land within the unit, and capable of producing in paying quantities as required by Article 90, prescription is interrupted on and commences anew from the effective date of the order or act creating the unit.

Acts 1974, No. 50, §91, eff. Jan. 1, 1975.



RS 31:92 - Interruption applicable to all minerals

§92. Interruption applicable to all minerals

An interruption of prescription applies to all types of minerals covered by the act creating the mineral royalty.

Acts 1974, No. 50, §92, eff. Jan. 1, 1975.



RS 31:93 - Application of rules concerning acknowledgment and extension of prescription

SUBPART C. ACKNOWLEDGMENT AND CONTRACTUAL

EXTENSION OF MINERAL ROYALTIES

§93. Application of rules concerning acknowledgment and extension of prescription

Subject to the special rules provided in Articles 94 through 96, the rules applicable to acknowledgments and extensions of prescription running against mineral servitudes are applicable to mineral royalties.

Acts 1974, No. 50, §93, eff. Jan. 1, 1975.



RS 31:94 - Acknowledgment by servitude owner of previously created mineral royalty

§94. Acknowledgment by servitude owner of previously created mineral royalty

When a mineral royalty is created by a landowner who has subsequently created a mineral servitude, the owner of the mineral servitude may acknowledge the previously created royalty for the purpose of interrupting prescription.

Acts 1974, No. 50, §94, eff. Jan. 1, 1975.



RS 31:95 - Limited effect of acknowledgment of previously created royalty

§95. Limited effect of acknowledgment of previously created royalty

When an acknowledgment is made by either the owner of a mineral servitude who takes title subsequent to the creation of a mineral royalty by the landowner or by a co-owner of a mineral servitude who acquires his interest subject to a mineral royalty, the acknowledgment is effective only as to that proportion of the royalty which the interest of the acknowledging party bears to the whole of the mineral rights from which the royalty was originally created.

Acts 1974, No. 50, §95, eff. Jan. 1, 1975.



RS 31:96 - Previously created royalty; dependency on mineral servitude when acknowledged

§96. Previously created royalty; dependency on mineral servitude when acknowledged

When for the purpose of interrupting prescription the owner of a mineral servitude acknowledges a mineral royalty previously created by the landowner, the royalty thereafter depends upon the continued existence of the servitude.

Acts 1974, No. 50, §96, eff. Jan. 1, 1975.



RS 31:97 - Prescription not affected by minority or other disability

SUBPART D. SUSPENSION OF PRESCRIPTION

§97. Prescription not affected by minority or other disability

The prescription of nonuse is not suspended by the minority or other legal disability of the owner of a mineral royalty.

Acts 1974, No. 50, §97, eff. Jan. 1, 1975.



RS 31:98 - Suspension of prescription by obstacle

§98. Suspension of prescription by obstacle

An obstacle to actual production of minerals that would be sufficient to suspend the prescription of nonuse if the owner of a mineral royalty were the owner of a mineral servitude suspends the prescription of nonuse running against the royalty until the obstacle is removed.

Acts 1974, No. 50, §98, eff. Jan. 1, 1975.



RS 31:99 - Obstacle to production from servitude suspends prescription as to dependent royalty

§99. Obstacle to production from servitude suspends prescription as to dependent royalty

An obstacle to the actual production of minerals that suspends the prescription of nonuse running against a mineral servitude burdened by a mineral royalty also suspends the prescription of nonuse running against the royalty.

Acts 1974, No. 50, §99, eff. Jan. 1, 1975.



RS 31:100 - Suspension effective as to all minerals

§100. Suspension effective as to all minerals

An obstacle to production of any mineral covered by an act creating a mineral royalty suspends the running of prescription as to all minerals covered by the act.

Acts 1974, No. 50, §100, eff. Jan. 1, 1975.



RS 31:101 - INDIVISIBILITY OF THE MINERAL ROYALTY

PART 5. INDIVISIBILITY OF THE MINERAL ROYALTY

§101. Mineral royalty indivisible except as specifically provided

Subject to the exceptions provided in Articles 63 through 71 applicable to mineral servitudes, the rights and obligations of the owner of a mineral royalty are indivisible.

Acts 1974, No. 50, §101, eff. Jan. 1, 1975.



RS 31:102 - Rule regarding effect of partial conveyance; applicability to mineral royalty

§102. Rule regarding effect of partial conveyance; applicability to mineral royalty

Article 69 is applicable as between the owner of land or of a mineral servitude and the owner of a mineral royalty burdening either.

Acts 1974, No. 50, §102, eff. Jan. 1, 1975.



RS 31:103 - CONVENTIONAL ALTERATION OF THE

PART 6. CONVENTIONAL ALTERATION OF THE

LEGAL INCIDENTS OF CREATION OF A MINERAL ROYALTY

§103. Freedom of contract; application of rules to mineral royalty

Articles 72 through 75 regarding conventional alteration of the legal incidents of creation of mineral servitudes are applicable to mineral royalties.

Acts 1974, No. 50, §103, eff. Jan. 1, 1975.



RS 31:104 - TRANSACTIONS INVOLVING OUTSTANDING

PART 7. TRANSACTIONS INVOLVING OUTSTANDING

MINERAL ROYALTIES

§104. Rules applicable to transactions involving outstanding servitudes; applicability to mineral royalties

Articles 76 through 79 concerning transactions involving outstanding mineral servitudes are applicable to mineral royalties, including those created by a mineral servitude owner.

Acts 1974, No. 50, §104, eff. Jan. 1, 1975.



RS 31:105 - EXECUTIVE RIGHTS

CHAPTER 6. EXECUTIVE RIGHTS

§105. Nature of executive right

The executive right is the exclusive right to grant mineral leases of specified land or mineral rights. Unless restricted by contract it includes the right to retain bonuses and rentals. The owner of the executive right may lease the land or mineral rights over which he has power to the same extent and on such terms and conditions as if he were the owner of a mineral servitude.

Acts 1974, No. 50, §105, eff. Jan. 1, 1975.



RS 31:106 - Executive right a mineral right

§106. Executive right a mineral right

The executive right is a mineral right. It may exist independently or as a part of another form of mineral right, such as a mineral servitude.

Acts 1974, No. 50, §106, eff. Jan. 1, 1975.



RS 31:107 - Interruption of prescription accruing against executive right

§107. Interruption of prescription accruing against executive right

The prescription of nonuse of an executive right existing independently is interrupted by an act or event that would be sufficient to interrupt prescription accruing against a mineral servitude.

Acts 1974, No. 50, §107, eff. Jan. 1, 1975.



RS 31:108 - Nature of executive and nonexecutive interests

§108. Nature of executive and nonexecutive interests

An executive interest is a mineral right that includes an executive right. Nonexecutive interests are those that do not include the executive right, such as the mineral royalty, a landowner's interest in minerals the executive right to which has been granted to another, or a mineral servitude the executive right to which has been granted to another.

Acts 1974, No. 50, §108, eff. Jan. 1, 1975.



RS 31:109 - Obligation of owner of executive interest

§109. Obligation of owner of executive interest

The owner of an executive interest is not obligated to grant a mineral lease, but in doing so, he must act in good faith and in the same manner as a reasonably prudent landowner or mineral servitude owner whose interest is not burdened by a nonexecutive interest.

Acts 1974, No. 50, §109, eff. Jan. 1, 1975.



RS 31:110 - Lease in violation of obligation valid; right of nonexecutive to damages

§110. Lease in violation of obligation valid; right of nonexecutive to damages

A mineral lease granted in violation of the standard of conduct required by Article 109 is not invalid for that reason, but the owner of a nonexecutive interest may recover any damages sustained by him by a personal action against the owner of the executive right. The action prescribes one year from the date on which the lease is filed for registry.

Acts 1974, No. 50, §110, eff. Jan. 1, 1975.



RS 31:111 - Effect of certain transactions involving executive right

§111. Effect of certain transactions involving executive right

A mineral servitude from which the executive right has been separated is not thereby transformed into a mineral royalty. The creation of a mineral royalty accompanied by a grant of the executive right does not change the royalty right into a mineral servitude.

Acts 1974, No. 50, §111, eff. Jan. 1, 1975.



RS 31:112 - Right of nonexecutive to operate

§112. Right of nonexecutive to operate

When the executive right is separated from a mineral servitude or ownership of the land, the land or servitude owner has the right, with the consent of the owner of the executive right, to conduct drilling or mining operations on the land.

Acts 1974, No. 50, §112, eff. Jan. 1, 1975.



RS 31:113 - Executive right as appendage of another mineral right

§113. Executive right as appendage of another mineral right

When a mineral right is created and is accompanied by an executive right on the subject land or mineral right, the executive right is an appendage of the mineral right that it accompanies and is extinguished with it.

Acts 1974, No. 50, §113, eff. Jan. 1, 1975.



RS 31:114 - THE MINERAL LEASE

CHAPTER 7. THE MINERAL LEASE

PART 1. THE NATURE OF THE MINERAL LEASE

§114. Nature of mineral lease; creation on noncontiguous tracts; effect of unit operations

A mineral lease is a contract by which the lessee is granted the right to explore for and produce minerals. A single lease may be created on two or more noncontiguous tracts of land, and operations on the land burdened by the lease or land unitized therewith sufficient to maintain the lease according to its terms will continue it in force as to the entirety of the land burdened.

Acts 1974, No. 50, §114, eff. Jan. 1, 1975.



RS 31:115 - Requirement of term; limitation of continuation without drilling or mining operations or production

§115. Requirement of term; limitation of continuation without drilling or mining operations or production

A. The interest of a mineral lessee is not subject to the prescription of nonuse, but the lease must have a term. Except as provided in this Article, a lease shall not be continued for a period of more than ten years without drilling or mining operations or production. Except as provided in this Article, if a mineral lease permits continuance for a period greater than ten years without drilling or mining operations or production, the period is reduced to ten years.

B. A lease granting the right to explore for and produce solid minerals, except lignite or other forms of coal, may provide for continuation for a period greater than ten years by the payment of rent at least annually if at the time it is extended beyond ten years a hard mineral susceptible of production in paying quantities has been discovered on the land leased, if the lessee has commenced actual mining operations on neighboring land for production of the mineral discovered, and if the plan of development for such mining operations includes the ultimate production of the discovered mineral from the land leased. Such a lease may be maintained by such payments only as long as the operations are continued with the diligence of a reasonably prudent operator without cessation for more than six calendar months but in no event may the lease be maintained by such payments for longer than twenty years.

C.(1) Any lease, granting the right to explore for and produce lignite or another form of coal, which is included within a mining plan and upon which no actual operations have begun, may provide for an extension beyond the initial ten year term for a period of thirty years by the payment of rent, an advance royalty payment or any other form of periodic payment to the lessor, provided the following requirements are satisfied:

(a) Lignite or another form of coal susceptible of being mined has been discovered as a result of acts committed on the land or due to acts providing a reasonable basis of proof of the discovery of the mineral.

(b) A mining plan for the ultimate production of lignite or other forms of coal, together with a permit issued by the commissioner of conservation, is filed in the conveyance records of the parish or parishes in which the leased land is located.

(c) The mining plan, along with any amendments thereto, provides for the ultimate production of the lignite or other forms of coal from the land leased.

(d) Actual mining operations have begun on land included in the plan, although such operations are not being conducted on the lease being extended.

(2) The mining plan may authorize removal of lignite or other forms of coal from different seams, beds or other deposits and from noncontiguous tracts of land, provided such operations are so integrated as to constitute a single mining plan.

(3) A lease granting the right to explore for and produce lignite or other forms of coal may be extended by payments pursuant to this Subsection as long as mining operations under the plan continue with the diligence of a reasonably prudent operator without cessation for more than five years.

(4) The lease granting the right to explore for and produce lignite or other forms of coal may not be extended for a period greater than forty years unless there have been actual mining operations or production on the land leased or on land unitized therewith.

D. Parties may not contract contrary to the provisions of this Article except to the extent of providing for time periods less than those provided herein or otherwise to increase the obligations of the lessee.

Acts 1974, No. 50, §115, eff. Jan. 1, 1975. Amended by Acts 1976, No. 129, §1; Acts 1980, No. 122, §1; Acts 1982, No. 780, §1.



RS 31:116 - WHO MAY GRANT MINERAL LEASES

PART 2. WHO MAY GRANT MINERAL LEASES

§116. Who may grant a mineral lease

A mineral lease may be granted by a person having an executive interest in the mineral rights on the property leased.

Acts 1974, No. 50, §116, eff. Jan. 1, 1975.



RS 31:117 - Granting of mineral lease by owner under conditional title

§117. Granting of mineral lease by owner under conditional title

A mineral lease may be granted by the owner of an executive interest whose title is extinguished at a particular time or upon the occurrence of a certain condition, but it terminates at the specified time or on occurrence of the condition divesting the title.

Acts 1974, No. 50, §117, eff. Jan. 1, 1975.



RS 31:118 - Right of usufructuaries to lease

§118. Right of usufructuaries to lease

A usufructuary of land may grant a mineral lease on the estate of which he has the usufruct if his usufruct includes mineral rights susceptible to leasing, but any such lease is extinguished with the termination of the usufruct. A usufructuary of a mineral servitude or other executive interest may grant a mineral lease that extends beyond the term of the usufruct and binds the naked owner of the servitude.

Acts 1974, No. 50, §118, eff. Jan. 1, 1975.



RS 31:119 - THE OBLIGATIONS OF THE LESSOR

PART 3. THE OBLIGATIONS OF THE LESSOR

§119. Obligations of lessor

A mineral lessor is bound to deliver the premises that he has leased for use by the lessee, to refrain from disturbing the lessee's possession, and to perform the contract in good faith.

Acts 1974, No. 50, §119, eff. Jan. 1, 1975.



RS 31:120 - Lessor's warranty and limitation of liability for breach thereof

§120. Lessor's warranty and limitation of liability for breach thereof

A mineral lessor impliedly warrants title to the interest leased unless such warranty is expressly excluded or limited. The liability of the lessor for breach of warranty is limited to recovery of money paid or other property or its value given to the lessor for execution or maintenance of the lease and any royalties delivered on production from the lease.

Acts 1974, No. 50, §120, eff. Jan. 1, 1975.



RS 31:121 - Right of lessee to lease from adverse claimants

§121. Right of lessee to lease from adverse claimants

A mineral lessee may take leases from persons claiming the leased land or mineral rights or interests therein adversely to his lessor.

Acts 1974, No. 50, §121, eff. Jan. 1, 1975.



RS 31:122 - THE OBLIGATIONS OF THE LESSEE

PART 4. THE OBLIGATIONS OF THE LESSEE

§122. Lessee's obligation to act as reasonably prudent operator

A mineral lessee is not under a fiduciary obligation to his lessor, but he is bound to perform the contract in good faith and to develop and operate the property leased as a reasonably prudent operator for the mutual benefit of himself and his lessor. Parties may stipulate what shall constitute reasonably prudent conduct on the part of the lessee.

Acts 1974, No. 50, §122, eff. Jan. 1, 1975.



RS 31:123 - Rent and the obligation to make timely payment thereof

§123. Rent and the obligation to make timely payment thereof

Payments to the lessor for the maintenance of a mineral lease without drilling or mining operations or production or for the maintenance of a lease during the presence on the lease or any land unitized therewith of a well capable of production in paying quantities, and royalties paid to the lessor on production are rent. A mineral lessee is obligated to make timely payment of rent according to the terms of the contract or the custom of the mining industry in question if the contract is silent.

Acts 1974, No. 50, §123, eff. Jan. 1, 1975.



RS 31:124 - Production in paying quantities required; definition

§124. Production in paying quantities required; definition

When a mineral lease is being maintained by production of oil or gas, the production must be in paying quantities. It is considered to be in paying quantities when production allocable to the total original right of the lessee to share in production under the lease is sufficient to induce a reasonably prudent operator to continue production in an effort to secure a return on his investment or to minimize any loss.

As to all other minerals, it is sufficient if a reasonably prudent operator would continue production considering the particular circumstances in the light of the nature and customs of the industry involved. In appropriate cases, such as the mining of lignite, a court may consider the total amount of production allocable to the mining plan or project of which a particular lease is a part, rather than merely the amount of production from that lease.

Acts 1974, No. 50, §124, eff. Jan. 1, 1975. Amended by Acts 1976, No. 129, §1.



RS 31:125 - Amount of royalties relevant to reasonableness of lessee's expectation

§125. Amount of royalties relevant to reasonableness of lessee's expectation

In applying Article 124, the amount of the royalties being paid may be considered only insofar as it may show the reasonableness of the lessee's expectation in continuing production. The amount need not be a serious or adequate equivalent for continuance of the lease as compared with the amount of the bonus, rentals, or other sums paid to the lessor.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:126 - TRANSACTIONS INVOLVING THE LESSEE'S INTEREST

PART 5. TRANSACTIONS INVOLVING THE LESSEE'S INTEREST

§126. Interests created out of lessee's interest dependent thereon and not prescriptible

An interest created out of the mineral lessee's interest is dependent on the continued existence of the lease and is not subject to the prescription of nonuse.

Acts 1974, No. 50, §126, eff. Jan. 1, 1975.



RS 31:127 - Lessee's right to assign or sublease

§127. Lessee's right to assign or sublease

The lessee's interest in a mineral lease may be assigned or subleased in whole or in part.

Acts 1974, No. 50, §127, eff. Jan. 1, 1975.



RS 31:128 - Responsibility of assignee or sublessee to original lessor

§128. Responsibility of assignee or sublessee to original lessor

To the extent of the interest acquired, an assignee or sublessee acquires the rights and powers of the lessee and becomes responsible directly to the original lessor for performance of the lessee's obligations.

Acts 1974, No. 50, §128, eff. Jan. 1, 1975.



RS 31:129 - Assignor or sublessor not relieved of obligations or liabilities unless discharged

§129. Assignor or sublessor not relieved of obligations or liabilities unless discharged

An assignor or sublessor is not relieved of his obligations or liabilities under a mineral lease unless the lessor has discharged him expressly and in writing.

Acts 1974, No. 50, §129, eff. Jan. 1, 1975.



RS 31:130 - Lease not divided by partial assignment or sublease

§130. Lease not divided by partial assignment or sublease

A partial assignment or partial sublease does not divide a mineral lease.

Acts 1974, No. 50, §130, eff. Jan. 1, 1975.



RS 31:131 - Lessor must accept performance by assignee or sublessee

§131. Lessor must accept performance by assignee or sublessee

A mineral lessor must accept performance by an assignee or sublessee whether or not the assignment or sublease is filed for registry.

Acts 1974, No. 50, §131, eff. Jan. 1, 1975.



RS 31:132 - Demands by lessor; effect on assignee or sublessee

§132. Demands by lessor; effect on assignee or sublessee

An assignee or sublessee is bound by any notice or demand by the lessor on the lessee unless the lessor has been given written notice of the assignment or sublease and the assignment or sublease has been filed for registry. If filing and notice have taken place, any subsequent notice or demand by the lessor must be made on the assignee or sublessee.

Acts 1974, No. 50, §132, eff. Jan. 1, 1975.



RS 31:133 - TERMINATION AND REMEDIES FOR VIOLATION

PART 6. TERMINATION AND REMEDIES FOR VIOLATION

§133. Termination of mineral lease

A mineral lease terminates at the expiration of the agreed term or upon the occurrence of an express resolutory condition.

Acts 1974, No. 50, §133, eff. Jan. 1, 1975.



RS 31:134 - Right to relief for violation

§134. Right to relief for violation

If a mineral lease is violated, an aggrieved party is entitled to any appropriate relief provided by law.

Acts 1974, No. 50, §134, eff. Jan. 1, 1975.



RS 31:135 - Rules of default applicable except as specified

§135. Rules of default applicable except as specified

The provisions of the Louisiana Civil Code concerning putting in default are applicable to mineral leases subject to the following modifications.

Acts 1974, No. 50, §135, eff. Jan. 1, 1975.



RS 31:136 - Written notice; requirement and effect on claims for damages or dissolution of lease

§136. Written notice; requirement and effect on claims for damages or dissolution of lease

If a mineral lessor seeks relief from his lessee arising from drainage of the property leased or from any other claim that the lessee has failed to develop and operate the property leased as a prudent operator, he must give his lessee written notice of the asserted breach to perform and allow a reasonable time for performance by the lessee as a prerequisite to a judicial demand for damages or dissolution of the lease. If a lessee is found to have had actual or constructive knowledge of drainage and is held responsible for consequent damages, the damages may be computed from the time a reasonably prudent operator would have protected the leased premises from drainage. In other cases where notice is required by this Article damages may be computed only from the time the written notice was received by the lessee.

Acts 1974, No. 50, §136, eff. Jan. 1, 1975; Acts 1995, No. 1116, §1.



RS 31:137 - Nonpayment of royalties; notice prerequisite to judicial demand

§137. Nonpayment of royalties; notice prerequisite to judicial demand

If a mineral lessor seeks relief for the failure of his lessee to make timely or proper payment of royalties, he must give his lessee written notice of such failure as a prerequisite to a judicial demand for damages or dissolution of the lease.

Acts 1974, No. 50, §137, eff. Jan. 1, 1975.



RS 31:138 - Required response of lessee to notice

§138. Required response of lessee to notice

The lessee shall have thirty days after receipt of the required notice within which to pay the royalties due or to respond by stating in writing a reasonable cause for nonpayment. The payment or nonpayment of the royalties or stating or failing to state a reasonable cause for nonpayment within this period has the following effect on the remedies of dissolution and damages.

Acts 1974, No. 50, §138, eff. Jan. 1, 1975.



RS 31:138.1 - Division order; precedence of lease; penalties for failure to pay royalties due

§138.1. Division order; precedence of lease; penalties for failure to pay royalties due

A. For the purposes of this Article, a "division order" is an instrument setting forth the proportional ownership in oil or gas, or the value thereof, which division order is prepared after examination of title and which is executed by the owners of the production or other persons having authority to act on behalf of the owners thereof.

B. A division order may not alter or amend the terms of the oil and gas lease. A division order that varies the terms of the oil and gas lease is invalid to the extent of the variance, and the terms of the oil and gas lease take precedence.

C. The execution of a division order is not a condition precedent to receiving payment from a lessee. The lessee shall not withhold royalty payments because his lessor has not executed a division order.

D. If the lessee fails to pay royalties solely because his lessor has not executed a division order as defined in this Article, the court shall award as damages double the amount of royalties due, legal interest on that sum from the date due, and reasonable attorney's fees. However, if the lessor fails to supply the name, address, and tax identification number upon written request of the lessee, the lessee's failure to pay royalties shall be deemed reasonable.

Acts 1992, No. 1110, §1.



RS 31:139 - Effect of payment in response to notice

§139. Effect of payment in response to notice

If the lessee pays the royalties due in response to the required notice, the remedy of dissolution shall be unavailable unless it be found that the original failure to pay was fraudulent. The court may award as damages double the amount of royalties due, interest on that sum from the date due, and a reasonable attorney's fee, provided the original failure to pay royalties was either fraudulent or willful and without reasonable grounds. In all other cases, such as mere oversight or neglect, damages shall be limited to interest on the royalties computed from the date due, and a reasonable attorney's fee if such interest is not paid within thirty days of written demand therefor.

Acts 1974, No. 50, §139, eff. Jan. 1, 1975.



RS 31:140 - Effect of nonpayment in response to notice or failure to state cause therefor

§140. Effect of nonpayment in response to notice or failure to state cause therefor

If the lessee fails to pay royalties due or fails to inform the lessor of a reasonable cause for failure to pay in response to the required notice, the court may award as damages double the amount of royalties due, interest on that sum from the date due, and a reasonable attorney's fee regardless of the cause for the original failure to pay royalties. The court may also dissolve the lease in its discretion.

Acts 1974, No. 50, §140, eff. Jan. 1, 1975.



RS 31:141 - Dissolution not a favored remedy

§141. Dissolution not a favored remedy

In a case where notice of failure to pay royalties is required, dissolution should be granted only if the conduct of the lessee, either in failing to pay originally or in failing to pay in response to the required notice, is such that the remedy of damages is inadequate to do justice.

Acts 1974, No. 50, §141, eff. Jan. 1, 1975.



RS 31:142 - Dissolution may be partial or entire

§142. Dissolution may be partial or entire

A mineral lease may be dissolved partially or in its entirety. A decree of partial dissolution may be made applicable to a specified portion of land, to a particular stratum or strata, or to a particular mineral or minerals.

Acts 1974, No. 50, §142, eff. Jan. 1, 1975.



RS 31:143 - Summary eviction not applicable

§143. Summary eviction not applicable

A mineral lessee cannot be evicted by summary process.

Acts 1974, No. 50, §143, eff. Jan. 1, 1975.



RS 31:144 - LEASES INVOLVING OUTSTANDING MINERAL RIGHTS

PART 7. LEASES INVOLVING OUTSTANDING MINERAL RIGHTS

§144. After-acquired title clause may bind lessor and successors in title

A mineral lease may provide that a mineral right that terminates during the existence of the lease and becomes owned by the lessor or his successor in title shall be subject to the lease. If the lease is filed for registry, the provision is binding on all subsequent owners of the land or mineral rights leased.

Acts 1974, No. 50, §144, eff. Jan. 1, 1975.



RS 31:145 - After-acquired title doctrine; applicability in absence of special clause

§145. After-acquired title doctrine; applicability in absence of special clause

If, in the absence of an express provision of the kind contemplated by the preceding Article, a party purports to grant a mineral lease on land or mineral rights that he does not own, any title thereto he subsequently acquires inures to the benefit of the lessee. Successors in title of the original lessor are not bound under this Article unless they agree expressly and in writing to become so bound.

Acts 1974, No. 50, §145, eff. Jan. 1, 1975.



RS 31:146 - THE LESSOR'S PRIVILEGE

PART 8. THE LESSOR'S PRIVILEGE

§146. Lessor's privilege

The lessor of a mineral lease has, for the payment of his rent, and other obligations of the lease, a right of pledge on all equipment, machinery, and other property of the lessee on or attached to the property leased. The right also extends to property of others on or attached to the property leased by their express or implied consent in connection with or contemplation of operations on the lease or land unitized therewith.

Acts 1974, No. 50, §146, eff. Jan. 1, 1975.



RS 31:147 - Right to seize property on premises or within fifteen days of removal

§147. Right to seize property on premises or within fifteen days of removal

The mineral lessor may seize the property subject to his privilege before the lessee removes it from the leased premises, or within fifteen days after it has been removed by the lessee without the consent of the lessor, if it continues to be the property of the lessee, and can be identified.

Acts 1974, No. 50, §147, eff. Jan. 1, 1975.



RS 31:148 - Manner of enforcement

§148. Manner of enforcement

The mineral lessor may enforce his right of pledge in the same manner as the right of pledge accorded other lessors.

Acts 1974, No. 50, §148, eff. Jan. 1, 1975.



RS 31:149 - Mineral rights reserved from acquisitions of land by governments or agencies thereof imprescriptible; prescription period in acquisitions for economic development

CHAPTER 8. MINERAL RIGHTS IN LAND ACQUIRED

OR EXPROPRIATED BY GOVERNMENTS OR

GOVERNMENTAL AGENCIES

§149. Mineral rights reserved from acquisitions of land by governments or agencies thereof imprescriptible; prescription period in acquisitions for economic development

A. "Acquiring authority" for the purposes of this Section means (1) the United States, the state of Louisiana, and a subdivision, department, or agency of either the United States or the state of Louisiana; (2) any legal entity with authority to expropriate or condemn, except an electric public utility acquiring land without expropriation. An electric public utility acquiring land through expropriation shall be considered as an acquiring authority; and (3) a nonprofit entity, recognized under Sections 501(c)(3) and 170 of the Internal Revenue Code as being organized and operated as a public charitable organization, that is certified by the secretary of the Department of Natural Resources to be a state or national land conservation organization. The certification shall be in writing and shall be a public record. Such certification shall not for that reason alone be construed to authorize the nonprofit entity to exercise expropriation powers. With respect to certifications occurring on and after August 1, 2004, an entity's certification shall require approval by official action of both the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

B. When land is acquired from any person by an acquiring authority through act of sale, exchange, donation, or other contract, or by condemnation or expropriation, and a mineral right subject to the prescription of nonuse is reserved in the instrument or judgment by which the land is acquired, prescription of the mineral right is interrupted as long as title to the land remains with the acquiring authority, or any successor that is also an acquiring authority. The instrument or judgment shall reflect the intent to reserve or exclude the mineral rights from the acquisition and their imprescriptibility as authorized under the provisions of this Section and shall be recorded in the conveyance records of the parish in which the land is located.

C. If part of the land subject to the mineral right as set forth in Subsection B is divested by the acquiring authority to another who is not an acquiring authority, the mineral right is not divided. However, prescription of the mineral right as to the land divested shall commence and accrue unless it is interrupted by use of the mineral right.

D. If a mineral right subject to prescription has already been established over land at the time it is acquired by an acquiring authority, the mineral right shall continue to be subject to the prescription of nonuse to the same extent as if the acquiring authority had not acquired the land. Upon the prescription or other extinction of such mineral right, the transferor of the land shall without further action or agreement become vested with a mineral right identical to that extinguished, if (1) the instrument or judgment by which the land was acquired expressly reserves or purports to reserve the mineral right to the transferor, whether or not the transferor then actually owns the mineral right that is reserved, and (2) the land is still owned by an acquiring authority at the time of extinguishment.

E. Rights or interests in land originally acquired by an acquiring authority through expropriation and subject to a mineral reservation shall not be transferred by the same or subsequent acquiring authority to another who is not an acquiring authority, unless an exception is provided in R.S. 41:1338 or prior to the transfer:

(1) The acquiring authority first offers to sell or transfer the same right or interest back to the person or entity, or his heirs or successors, from whom such right or interest was originally acquired, if such person or entity still retains the mineral rights reserved.

(2) The offer shall be in writing and shall be based upon the fair market value of the right or interest.

(3) The offer shall be delivered by certified mail, return receipt requested, to the last known address of the grantor. The grantor shall have thirty calendar days from the date of receipt to accept or reject the offer in writing. Failure to respond timely shall create a presumption of rejection of the offer.

(4) If the last known address of the grantor cannot be determined, or if there has been no written response from the grantor to the acquiring authority accepting or rejecting the offer after thirty calendar days from date of receipt, the acquiring authority may institute a civil action by summary proceeding to show cause why the offer should not be considered rejected. A grantor whose last known address cannot be determined shall be treated as an absentee defendant.

F. The provisions of Subsection E shall not apply to any property acquired or disposed of by the Department of Transportation and Development pursuant to Part XII or Part XVIII of Chapter 1 of Title 48 of the Louisiana Revised Statutes of 1950.

G. The provisions of this Chapter shall not apply to:

(1) A transfer to an acquiring authority arising from the nonpayment of ad valorem taxes, or by enforcement of privileges, mortgages, judgments or other obligations for money.

(2) A transfer in which the acquiring authority neither expressly reserves or excludes nor conveys to the transferor a mineral right otherwise subject to prescription.

(3) A transfer to an acquiring authority of land with an existing mineral right subject to prescription in which the instrument or judgment transferring the land does not expressly purport to reserve the mineral right to the transferor or otherwise exclude the mineral right from the acquisition.

(4) Any lands or mineral rights that are the subject of agreements made pursuant to R.S. 41:1702.

H.(1) Notwithstanding any provision of law to the contrary, when land within the Atchafalaya Basin Floodway is acquired from any person by an acquiring authority by conventional deed, donation, or other contract or by condemnation or expropriation proceedings and by the act of acquisition, order, or judgment, a mineral right otherwise subject to the prescription of nonuse is reserved, the prescription of nonuse shall thereafter not run against the right whether the title to the land remains in the acquiring authority, or is subsequently transferred to a third person, public or private.

(2) For purposes of this Subsection, "Atchafalaya Basin Floodway" means that area bounded by U.S. Highway 190 on the north, U.S. Highway 90 on the south, the East Atchafalaya Basin Protection levee on the east, and the West Atchafalaya Basin Protection levee on the west.

I. When land is acquired from any person by an acquiring authority or other person, through act of sale, exchange, donation, or other contract, as part of an economic development project pursuant to a cooperative endeavor agreement between the acquiring authority and the state through the Department of Economic Development, as evidenced in a certification by the secretary of the Department of Economic Development attached to the instrument by which the land is acquired, and a mineral right subject to the prescription of nonuse is reserved in the instrument by which the land is acquired, the prescription of nonuse shall be for a period of twenty years from the date of acquisition whether the title to the land remains in the acquiring authority or is subsequently transferred to a third person, public or private.

Acts 1990, No. 37, §1; Acts 1991, No. 745, §1; Acts 2004, No. 919, §1, eff. Aug. 1, 2004; Acts 2008, No. 580, §3; Acts 2013, No. 91, §1, eff. June 4, 2013; Acts 2014, No. 473, §1.



RS 31:149.1 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§149.1. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:149.2 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§149.2. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:149.3 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§149.3. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:150 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§150. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:151 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§151. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:152 - Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.

§152. Repealed by Acts 2004, No. 919, §2, eff. August 1, 2004.



RS 31:153 - POSSESSION AND ACQUISITIVE PRESCRIPTION

CHAPTER 9. POSSESSION AND ACQUISITIVE PRESCRIPTION

PART 1. POSSESSION OF MINERAL RIGHTS

§153. How mineral rights are possessed

Mineral rights are possessed by their use or exercise according to their nature.

Acts 1974, No. 50, §153, eff. Jan. 1, 1975.



RS 31:154 - POSSESSION OF LAND AS INCLUDING

PART 2. POSSESSION OF LAND AS INCLUDING

MINERAL RIGHTS

§154. Possession under title as including mineral rights

One who establishes corporeal possession of land as owner under an act translative of title is in possession of the rights in minerals inherent in perfect ownership of land except to the extent mineral rights are reserved in the act or the act is expressly made subject to outstanding mineral rights. This Article does not apply to a mineral lessee of the possessor or any of his ancestors.

Acts 1974, No. 50, §154, eff. Jan. 1, 1975.



RS 31:155 - Possession without title as including mineral rights

§155. Possession without title as including mineral rights

A possessor of land as owner without title possesses the mineral rights inherent in perfect ownership of land.

Acts 1974, No. 50, §155, eff. Jan. 1, 1975.



RS 31:156 - INTERRUPTION OF POSSESSION OF MINERAL RIGHTS

PART 3. INTERRUPTION OF POSSESSION OF MINERAL RIGHTS

BY POSSESSION OF LAND

§156. Interruption of possession by use or exercise of mineral rights

Possession of mineral rights under Article 154 or 155 is lost by adverse use or exercise of them according to their nature. Loss of possession occurs although the production or operations constituting the adverse use or exercise are not on the land being possessed. It is sufficient that the production or operations constitute a use of the mineral rights according to the title of the owner thereof. In the case of a mineral lease, the use or exercise must be such that it would interrupt the liberative prescription of nonuse if the lessee had been the owner of a mineral servitude.

Acts 1974, No. 50, §156, eff. Jan. 1, 1975.



RS 31:157 - Interruption of possession by acknowledgment

§157. Interruption of possession by acknowledgment

If a person possessing mineral rights under Article 154 or 155 acknowledges the title to mineral rights of the person against whom he is possessing, his possession of the mineral rights ceases on the date of the acknowledgment.

Acts 1974, No. 50, §157, eff. Jan. 1, 1975.



RS 31:158 - Interruption of possession by judicial demand

§158. Interruption of possession by judicial demand

If a person possessing mineral rights under Article 154 or 155 is made a party defendant in any action involving the possession or ownership of the mineral rights by the owner thereof, his possession of the mineral rights ceases on the date on which the action was filed in a court of competent jurisdiction or on the date of service of citation upon the possessor if the action is not filed in a court of competent jurisdiction. If the action is abandoned, voluntarily dismissed, or not prosecuted at the trial, it is considered that possession never ceased.

Acts 1974, No. 50, §158, eff. Jan. 1, 1975.



RS 31:159 - THE EFFECT OF ACQUISITIVE PRESCRIPTION

PART 4. THE EFFECT OF ACQUISITIVE PRESCRIPTION

ON MINERAL RIGHTS

§159. Mineral rights not established by acquisitive prescription

Mineral rights may not be established by acquisitive prescription.

Acts 1974, No. 50, §159, eff. Jan. 1, 1975.



RS 31:160 - Perfection of title by prescription as including mineral rights

§160. Perfection of title by prescription as including mineral rights

When title to land is perfected by a possessor on the basis of acquisitive prescription, the title includes mineral rights to the extent that his possession included mineral rights for the required prescriptive period.

Acts 1974, No. 50, §160, eff. Jan. 1, 1975.



RS 31:161 - Interruption of acquisitive prescription

§161. Interruption of acquisitive prescription

Acquisitive prescription affecting mineral rights under Article 160 is interrupted by an act or event that results in the loss or cessation of or ouster from possession under Articles 156 through 158.

Acts 1974, No. 50, §161, eff. Jan. 1, 1975.



RS 31:162 - Suspension of acquisitive prescription

§162. Suspension of acquisitive prescription

A cause that suspends the running of the prescription of nonuse applicable to mineral rights has no effect on the accrual of acquisitive prescription in favor of one possessing the surface of the land as owner insofar as his possession may include mineral rights. However, if an obstacle to use of a mineral right is created by an adverse possessor, the accrual of acquisitive prescription as to the right is suspended in the same manner as the prescription of nonuse.

Acts 1974, No. 50, §162, eff. Jan. 1, 1975.



RS 31:163 - Acquisitive prescription; unavailability to mineral servitude owner

§163. Acquisitive prescription; unavailability to mineral servitude owner

The owner of a mineral servitude cannot by any form of possession perfect an acquisitive title against the owner of a mineral royalty burdening his servitude.

Acts 1974, No. 50, §163, eff. Jan. 1, 1975.



RS 31:164 - CO-OWNERSHIP

CHAPTER 10. CO-OWNERSHIP

PART 1. CREATION OF MINERAL RIGHTS BY

CO-OWNERS OF LAND

§164. Creation of mineral servitude by co-owner of land

A co-owner of land may create a mineral servitude out of his undivided interest in the land, and prescription commences from the date of its creation. One who acquires a mineral servitude from a co-owner of land may not exercise his right without the consent of co-owners owning at least an undivided eighty percent interest in the land, provided that he has made every effort to contact such co-owners and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with another co-owner. A co-owner of the land who does not consent to the exercise of such rights has no liability for the costs of development and operations, except out of his share of production.

Acts 1974, No. 50, §164, eff. Jan. 1, 1975; Acts 1986, No. 1047, §1; Acts 1988, No. 647, §1.



RS 31:165 - Creation of mineral royalty by co-owner of land

§165. Creation of mineral royalty by co-owner of land

A co-owner of land may create a mineral royalty out of his undivided interest in the land, and the prescription of nonuse commences from the date of its creation. The consent of the co-owner of the party creating the royalty right is not necessary to entitle the royalty owner to receive his proportionate part of production.

Acts 1974, No. 50, §165, eff. Jan. 1, 1975.



RS 31:166 - Granting of mineral lease by co-owner of land

§166. Granting of mineral lease by co-owner of land

A co-owner of land may grant a valid mineral lease or a valid lease or permit for geological surveys, by means of a torsion balance, seismographic explosions, mechanical device, or any other method as to his undivided interest in the land but the lessee or permittee may not exercise his rights thereunder without consent of co-owners owning at least an undivided eighty percent interest in the land, provided that he has made every effort to contact such co-owners and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with another co-owner. A co-owner of the land who does not consent to the exercise of such rights has no liability for the costs of development and operations or other costs, except out of his share of production.

Acts 1974, No. 50, §166, eff. Jan. 1, 1975; Acts 1986, No. 1047, §1; Acts 1988, No. 647, §1; Acts 1995, No. 479, §1, eff. June 17, 1995.



RS 31:167 - Mineral right owner may not compel partition of land

§167. Mineral right owner may not compel partition of land

The owner of a mineral right acquired from a co-owner of land cannot compel partition of the land.

Acts 1974, No. 50, §167, eff. Jan. 1, 1975.



RS 31:168 - CO-OWNERSHIP OF MINERAL RIGHTS

PART 2. CO-OWNERSHIP OF MINERAL RIGHTS

SUBPART A. WHEN CO-OWNERSHIP EXISTS

§168. Mineral rights susceptible of undivided ownership

Mineral rights are susceptible of ownership in indivision.

Acts 1974, No. 50, §168, eff. Jan. 1, 1975.



RS 31:169 - Those who are not co-owners of mineral rights

§169. Those who are not co-owners of mineral rights

Co-ownership does not exist between the owner of a mineral right and the owner of the land subject to the right or between the owners of separate mineral rights.

Acts 1974, No. 50, §169, eff. Jan. 1, 1975.



RS 31:170 - Right of co-owner of mineral servitude to create mineral royalties

SUBPART B. CREATION OF DEPENDENT MINERAL RIGHTS BY

CO-OWNERS OF MINERAL RIGHTS

§170. Right of co-owner of mineral servitude to create mineral royalties

A co-owner of a mineral servitude may create a mineral royalty out of his undivided interest in the servitude and prescription of nonuse commences from the date of its creation. The consent of the co-owner of the party creating the royalty is not necessary to entitle the royalty owner to receive his proportionate part of production.

Acts 1974, No. 50, §170, eff. Jan. 1, 1975.



RS 31:171 - Right of co-owner of mineral lease to create dependent rights

§171. Right of co-owner of mineral lease to create dependent rights

A co-owner of the lessee's interest in a mineral lease may create a dependent right such as an overriding royalty, production payment, net profits interest, or other non-operating interest out of his undivided interest without the consent of his co-owner. He may also transfer all or part of his undivided interest.

Acts 1974, No. 50, §171, eff. Jan. 1, 1975.



RS 31:172 - Mineral servitudes and royalties subject to partition

SUBPART C. PARTITION OF MINERAL RIGHTS WHICH ARE THE

SUBJECT OF CO-OWNERSHIP

§172. Mineral servitudes and royalties subject to partition

Mineral servitudes and royalties are subject to partition.

Acts 1974, No. 50, §172, eff. Jan. 1, 1975.



RS 31:173 - Mineral lessee's interest subject to partition; susceptibility of dependent rights to partition

§173. Mineral lessee's interest subject to partition; susceptibility of dependent rights to partition

Co-owners of the lessee's interest in a mineral lease may compel partition of their rights. Co-owners of a dependent right created by fewer than all of the co-owners of the lessee's interest cannot be compelled to partition their right.

Acts 1974, No. 50, §173, eff. Jan. 1, 1975.



RS 31:174 - Use by one co-owner inures to benefit of all

SUBPART D. RIGHTS AND CONSEQUENCES ARISING

FROM CO-OWNERSHIP OF MINERAL RIGHTS

§174. Use by one co-owner inures to benefit of all

A use or possession of a mineral right inures to the benefit of all co-owners of the right.

Acts 1974, No. 50, §174, eff. Jan. 1, 1975.



RS 31:175 - Co-owner of mineral servitude may not operate independently

§175. Co-owner of mineral servitude may not operate independently

A co-owner of a mineral servitude may not conduct operations on the property subject to the servitude without the consent of co-owners owning at least an undivided eighty percent interest in the servitude, provided that he has made every effort to contact such co-owners and, if contacted, has offered to contract with them on substantially the same basis that he has contracted with another co-owner. Operations as used in this Section shall include geological surveys, by means of a torsion balance, seismographic explosions, mechanical device, or any other method. A co-owner of the servitude who does not consent to such operations has no liability for the costs of development and operations except out of his share of production.

Acts 1974, No. 50, §175, eff. Jan. 1, 1975; Acts 1986, No. 1047, §1; Acts 1988, No. 647, §1; Acts 1995, No. 479, §1, eff. June 17, 1995.



RS 31:176 - Co-owner of mineral servitude may act to prevent waste or destruction or extinction of servitude

§176. Co-owner of mineral servitude may act to prevent waste or destruction or extinction of servitude

A co-owner of a mineral servitude may act to prevent waste or the destruction or extinction of the servitude, but he cannot impose upon his co-owner liability for any costs of development or operation or other costs except out of production. He may lease or otherwise contract regarding the full ownership of the servitude but must act at all times in good faith and as a reasonably prudent mineral servitude owner whose interest is not subject to co-ownership.

Acts 1974, No. 50, §176, eff. Jan. 1, 1975.



RS 31:177 - Co-owner of mineral lease may not operate independently except to prevent waste, destruction, or termination

§177. Co-owner of mineral lease may not operate independently except to prevent waste, destruction, or termination

A co-owner of the lessee's interest in a mineral lease may not independently conduct operations or, except as provided in this article and Article 171, deal with the interest without the consent of his co-owner. He may act to prevent waste, destruction, or termination of the lease and to protect the interest of all, but cannot impose upon his co-owner liability for any costs or expenses except out of production. In so acting he must act in good faith and must deal with the interest of the remaining owner or owners in the manner of a reasonably prudent lessee whose interest is not subject to co-ownership.

Acts 1974, No. 50, §177, eff. Jan. 1, 1975.



RS 31:178 - PARTITION OF LAND AND ITS EFFECT ON

PART 3. PARTITION OF LAND AND ITS EFFECT ON

MINERAL RIGHTS

§178. When land burdened by mineral right may be judicially partitioned in kind

If land burdened by a mineral right or rights created by fewer than all of the co-owners of the land is judicially partitioned, a partition in kind may not be ordered unless it can be accomplished in such fashion that the allocation of tracts to the co-owners assures that both surface and mineral values of each tract are in the same proportion to the total value of the surface and the mineral rights respectively as each co-owner's interest bears to the whole of the surface and mineral rights respectively and that partition in kind will not significantly impair the ability of any owner subject to the partition to develop the minerals on his own tract.

Acts 1974, No. 50, §178, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:179 - Mineral right owner as party to partition of land

§179. Mineral right owner as party to partition of land

If the owner of a mineral right or interest therein is not made a party to an action for partition of the land subject to his right or interest, the partition is not invalid, but the right or interest therein is not extinguished or otherwise affected.

Acts 1990, No. 971, §1.



RS 31:180 - Appraisal of land to be partitioned required

§180. Appraisal of land to be partitioned required

If the owner of a mineral right or interest therein is made a party to an action for partition of the land subject to his right and it is determined that the partition is to be by licitation, the court shall appoint two appraisers who shall separately value the interest in the land or the mineral rights of each party to the action who is or may be entitled to participate in the proceeds of the sale.

Acts 1974, No. 50, §180, eff. Jan. 1, 1975.



RS 31:181 - Service of appraisal required

§181. Service of appraisal required

A copy of the appraisal shall be served upon each party to the action together with a notice that the appraisal may be homologated after the expiration of fifteen days from the date of service.

Acts 1974, No. 50, §181, eff. Jan. 1, 1975.



RS 31:182 - Opposition to appraisal permitted

§182. Opposition to appraisal permitted

An opposition to the appraisal may be filed by any party to the action at any time before homologation and shall be tried as a summary proceeding.

Acts 1974, No. 50, §182, eff. Jan. 1, 1975.



RS 31:183 - Distribution of proceeds of partition sale

§183. Distribution of proceeds of partition sale

When the owner of a mineral right or interest therein is entitled to participate in the proceeds of the licitation, the court shall order that the proceeds be distributed in the proportion that the homologated value of the interest of each party who is entitled to participate in the sale bears to the total homologated value of all of the interests of all of the parties.

Acts 1974, No. 50, §183, eff. Jan. 1, 1975.



RS 31:184 - Effect of failure to appraise mineral right or interest therein

§184. Effect of failure to appraise mineral right or interest therein

If an appraisal of any mineral right or interest therein is not made as herein required, the partition is not invalid, but the right or any interest therein is not extinguished or otherwise affected.

Acts 1974, No. 50, §184, eff. Jan. 1, 1975.



RS 31:185 - Owner of appraised mineral right entitled to participate in proceeds of sale

§185. Owner of appraised mineral right entitled to participate in proceeds of sale

Except as provided in Articles 186 and 187, the owner of a mineral right or an interest therein appraised in accordance with these articles is entitled to participate proportionally in the proceeds of the licitation, and his interest is extinguished by the sale.

Acts 1974, No. 50, §185, eff. Jan. 1, 1975.



RS 31:186 - Owner of right derived from all co-owners of land unaffected by licitation

§186. Owner of right derived from all co-owners of land unaffected by licitation

If the rights of an owner of a mineral right or rights or interest or interests therein derive from all of the co-owners of the land, whether by single or separate acts, his rights are unaffected by the licitation, and he has no interest in the proceeds of the sale.

Acts 1974, No. 50, §186, eff. Jan. 1, 1975.



RS 31:187 - Mineral right created by party acquiring land not affected by sale

§187. Mineral right created by party acquiring land not affected by sale

If the whole of the land is adjudicated to the party who created a mineral right or to his successor, the right is not extinguished or otherwise affected and the mineral right owner has no interest in the proceeds of the sale. In such cases, the party to whom the land is adjudicated is entitled to a credit on the total purchase price equal to the proportionate value of the mineral right or interest therein.

Acts 1974, No. 50, §187, eff. Jan. 1, 1975.



RS 31:188 - RIGHTS OF USUFRUCTUARIES IN MINERALS

CHAPTER 11. RIGHTS OF USUFRUCTUARIES IN MINERALS

§188. Mineral rights not included in usufruct of land except as specifically provided

Except as specially provided in Articles 189 through 191, the usufruct of land does not include the landowner's rights in minerals.

Acts 1974, No. 50, §188, eff. Jan. 1, 1975.



RS 31:189 - Conventional usufruct may include enjoyment of mineral rights

§189. Conventional usufruct may include enjoyment of mineral rights

A conventional usufruct, including one created by a donation inter vivos or mortis causa, may by express provision include the use and enjoyment of all or a specified portion of the landowner's rights in minerals.

Acts 1974, No. 50, §189, eff. Jan. 1, 1975.



RS 31:190 - Usufructuary of land entitled to enjoyment of mines or quarries worked; exception

§190. Usufructuary of land entitled to enjoyment of mines or quarries worked; exception

A. If a usufruct of land is that of parents during marriage, or any other legal usufruct, or if there is no provision including the use and enjoyment of mineral rights in a conventional usufruct, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals as to mines or quarries actually worked at the time the usufruct was created.

B. If a usufruct of land is that of a surviving spouse, whether legal or conventional, and there is no contrary provision in the instrument creating the usufruct, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals, whether or not mines or quarries were actually worked at the time the usufruct was created. However, the rights to which the usufructuary is thus entitled shall not include the right to execute a mineral lease without the consent of the naked owner.

Acts 1974, No. 50, §190, eff. Jan. 1, 1975; Acts 1986, No. 245, §1.



RS 31:191 - When oil and gas wells and lignite operations considered open mines

§191. When oil and gas wells and lignite operations considered open mines

A. As applied to oil and gas, the principle stated in Article 190 means that if at the time a usufruct is created minerals are being produced from the land or other land unitized therewith, or if there is present on the land or other land unitized therewith, a well shown by surface production test to be capable of producing in paying quantities, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals as to all pools penetrated by the well or wells in question.

B. As applied to lignite or another form of coal, the principle stated in Article 190 means that if at the time a usufruct is created the land has been included in a mining plan, the usufructuary is entitled to the use and enjoyment of the landowner's rights in minerals as to all seams proposed to be developed in the mining plan provided the following requirements are satisfied:

(1) Lignite or another form of coal has been discovered as a result of acts committed on the land or due to acts providing a reasonable basis of proof of the discovery of the mineral.

(2) A mining plan for the ultimate production of lignite or other forms of coal, together with a permit issued by the responsible government official, is filed in the conveyance records of the parish or parishes in which the land is located.

(3) Actual mining operations have begun on land included in the plan, although such operations need not be conducted on the land subject to the usufruct.

Acts 1974, No. 50, §191, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:192 - When usufructuary of land entitled to grant lease

§192. When usufructuary of land entitled to grant lease

If the land subject to the usufruct, or any part thereof is subject to a lease granted by the landowner prior to the creation of the usufruct, the usufructuary is entitled only to royalties on actual or constructive production allocable to him under Article 191. If such a lease terminates, or if the land or any part thereof is not under lease at the time the usufruct is created, the usufructuary's right of use and enjoyment includes the right to execute leases as to any rights to which he is entitled under Article 190 and, accordingly, to retain bonuses, rentals, or other payments, or the proportionate part thereof, allocable to payments, or the proportionate part thereof, allocable to his interest under Article 191. Such a lease executed by the usufructuary may not extend beyond the period of his usufruct.

Acts 1974, No. 50, §192, eff. Jan. 1, 1975.



RS 31:193 - Nature of usufruct of a mineral right

§193. Nature of usufruct of a mineral right

One who has the usufruct of a mineral right, as distinguished from the usufruct of land, is entitled to all of the benefits of use and enjoyment that would accrue to him if he were the owner of the right. He may, therefore, use the right according to its nature for the duration of his usufruct.

Acts 1974, No. 50, §193, eff. Jan. 1, 1975. Amended by Acts 1975, No. 589, §2, eff. July 17, 1975.



RS 31:194 - Usufructuary not obligated to account to naked owner

§194. Usufructuary not obligated to account to naked owner

A usufructuary of land benefitting under Article 190 or 191 or a usufructuary of a mineral right is not obligated to account to the naked owner of the land or of the mineral right for production or the value thereof or any other income to which he is entitled.

Acts 1974, No. 50, §194, eff. Jan. 1, 1975. Amended by Acts 1975, No. 589, §2, eff. July 17, 1975.



RS 31:195 - Right of naked owner of land to enjoyment of minerals

§195. Right of naked owner of land to enjoyment of minerals

If a usufruct of land does not include mineral rights, the naked owner of the land has all of the rights in minerals that he would have if the land were not subject to the usufruct. The rights may not be exercised in coal or lignite which is to be produced through surface mining techniques without first obtaining the consent of the usufructuary. If the usufructuary is entitled to the benefits provided in Article 190 and 191, the rights of the landowner are subject thereto.

Acts 1974, No. 50, §195, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1.



RS 31:196 - Obligations of naked owner arising from enjoyment of rights in minerals

§196. Obligations of naked owner arising from enjoyment of rights in minerals

In enjoying the right recognized by Article 195, the naked owner is entitled to use only so much of the surface of the land as is reasonably necessary for his operations, but he is responsible to the usufructuary or those holding rights under him for the value of such use and for all damages caused by the naked owner's mining activities or operations. If the activities or operations are conducted by one to whom the naked owner has granted a mineral right, the naked owner and his grantee are liable in solido for damages suffered by the usufructuary or those holding rights under him.

Acts 1974, No. 50, §196, eff. Jan. 1, 1975.



RS 31:197 - SECURED RIGHTS IN MINERAL RIGHTS

CHAPTER 12. SECURED RIGHTS IN MINERAL RIGHTS

PART 1. PLEDGE OF MINERAL RIGHTS

§197. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:198 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§198. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:198.1 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§198.1. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:199 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§199. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:200 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§200. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:201 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§201. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:202 - Repealed by Acts 1990, No. 1079, 8, eff. Sept. 1, 1990.

§202. Repealed by Acts 1990, No. 1079, §8, eff. Sept. 1, 1990.



RS 31:203 - MORTGAGE OF MINERAL RIGHTS

PART 2. MORTGAGE OF MINERAL RIGHTS

§203. Mineral rights susceptible of mortgage; effect of mortgage

A mineral right is susceptible of mortgage to the same extent and with the same effect, and subject to the same provisions of rank, inscription, reinscription, extinguishment, transfer, and enforcement as is prescribed by law for mortgages of immovables under Article 3286 of the Civil Code. Unless expressly excluded by the terms of the act creating it, a mortgage entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective attaches to the interest of the mortgagor in all corporeal movables placed on the land, or on a unit including all or part of the land, and dedicated to the use and exploitation of the mineral right. The interest of the mortgagor in movables placed on a unit including all or part of the land affected by the mineral right is subject to such a mortgage only to the extent of the interest in the unit attributable to the mineral right mortgaged. Movables only temporarily or transiently on the premises for purposes such as drilling, reworking, servicing, or testing a well or mine located thereon shall not be deemed dedicated to the use or exploitation of the mineral right. The movables shall remain movable and be subject to separate mortgage or encumbrance under Chapter 9 of the Louisiana Commercial Laws as permitted by law with the rank and priority so provided.

Acts 1974, No. 50, §203, eff. Jan. 1, 1975; Acts 1989, No. 137, §10, eff. Sept. 1, 1989; Acts 1991, No. 652, §3, eff. Jan. 1, 1992.

{{NOTE: SEE ACTS 1989, NO. 137, §§20 AND 21.}}



RS 31:204 - Mortgage may include pledge; effect of pledge

§204. Mortgage may include pledge; effect of pledge

A. A mortgage of mineral rights entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective may also provide for the pledge of minerals subsequently produced to the extent of the mortgagor's interest therein or of the proceeds accruing from the sale or other disposition thereof. Delivery of the minerals or proceeds is unnecessary and, upon execution of such an act of mortgage containing the pledge, the pledgee is possessed of them and is entitled to receive all amounts accruing to them. Such a pledge entered into prior to the time Chapter 9 of the Louisiana Commercial Laws becomes effective is effective as to third persons when the act of mortgage containing the pledge is properly filed for registry. A person who pays, delivers, or accounts to a pledgor, under a contract or agreement in existence at the time the act of mortgage is filed for registry, for minerals produced, or proceeds from the sale thereof, or royalties, rentals, or other sums which the pledgee is entitled to receive under the pledge, may make the payments or deliver or account for such minerals to the pledgor without liability to the pledgee until such person has been delivered a certified copy of the act of pledge or until he has acknowledged in writing to the pledgee notice of the pledge. The privilege enjoyed by the pledgee shall attach to all minerals severed or the proceeds thereof in the hands of the pledgor as long as they can be identified. The pledgor shall promptly account to the pledgee for them unless excused from doing so by the act of pledge. The pledge stipulated in the act of mortgage of mineral rights is extinguished when the mortgage is extinguished.

B. Pledges of minerals produced or the proceeds from the sale or other disposition thereof entered into after Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective are effective between the parties and as to third parties as provided in Chapter 9.

Acts 1974, No. 50, §204, eff. Jan. 1, 1975; Acts 1989, No. 137, §10, eff. Sept. 1, 1989.

{{NOTE: SEE ACTS 1989, NO. 137, §§20 AND 21.}}



RS 31:205 - GENERAL PROVISIONS

PART 3. GENERAL PROVISIONS

§205. When transfer, assignment, or termination of mortgage or pledge effective against parties dealing with mortgagee or pledgee

Notwithstanding any other knowledge or notice, no transfer, assignment, or termination of the right of a mortgagee or pledgee under a mortgage or pledge permitted by these articles shall be binding upon any person dealing with the mortgagee or pledgee until thirty days after there has actually been delivered to him a certified or duplicate original copy of the act evidencing the transfer or assignment or proper evidence of the cancellation of the mortgage or pledge from the mortgage records. Any payments made to the mortgagee or pledgee whose rights have been transferred or terminated shall discharge the person paying them in the amount thereof. The mortgagee or pledgee shall hold any amounts so paid for the account of the person properly entitled to receive them.

Acts 1974, No. 50, §205, eff. Jan. 1, 1975.



RS 31:206 - MISCELLANEOUS PROVISIONS

CHAPTER 13. MISCELLANEOUS PROVISIONS

PART I. DEMAND FOR AUTHORIZATION TO CANCEL

EXTINGUISHED MINERAL RIGHT FROM PUBLIC RECORDS

§206. Obligation of owner of expired mineral right to furnish recordable act evidencing extinction or expiration of right; mineral lease

A. Except as provided in Paragraph B of this Article, when a mineral right is extinguished by the accrual of liberative prescription, expiration of its term, or otherwise, the former owner shall, within thirty days after written demand by the person in whose favor the right has been extinguished or terminated, furnish him with a recordable act evidencing the extinction or expiration of the right.

B. When a mineral lease is extinguished prior to the expiration of its primary term, the former lessee shall, within ninety days after the extinguishment, record an act evidencing the extinction or expiration of the lease in the official records of all parishes wherein the lease is recorded.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975. Amended by Acts 1981, No. 612, §1; Acts 1982, No. 358, §1, eff. July 18, 1982.



RS 31:207 - Effect of failure to furnish act evidencing extinction or expiration of right; mineral lease

§207. Effect of failure to furnish act evidencing extinction or expiration of right; mineral lease

If the former owner of the extinguished or expired mineral right fails to furnish the required act within thirty days of receipt of the demand or if the former lessee of a mineral lease fails to record the required act within ninety days of its extinguishment prior to the expiration of its primary term, he is liable to the person in whose favor the right or the lease has been extinguished or expired for all damages resulting therefrom and for a reasonable attorney's fee incurred in bringing suit.

Amended by Acts 1981, No. 612, §1; Acts 1982, No. 358, §1, eff. July 18, 1982.



RS 31:208 - Effect of good faith dispute as to extinction or expiration of right

§208. Effect of good faith dispute as to extinction or expiration of right

The former owner of a mineral right other than a mineral lease is not liable for damages or attorney's fees under Article 207 if there is a good faith dispute as to whether prescription has accrued, the term of the right has expired, or it has been otherwise extinguished.

Acts 1974, No. 50, §208, eff. Jan. 1, 1975.



RS 31:209 - Applicability to demand for dissolution of mineral lease

§209. Applicability to demand for dissolution of mineral lease

The right to secure damages and attorney's fees under Article 207 is applicable also to a demand for dissolution of a mineral lease for failure to comply with its obligations.

Acts 1974, No. 50, §209, eff. Jan. 1, 1975.



RS 31:210 - PROTECTION OF PURCHASERS OF PRODUCTION;

PART 2. PROTECTION OF PURCHASERS OF PRODUCTION;

COMPELLING PAYMENT FOR PRODUCTION

§210. When purchaser protected in paying party in interest under lease for minerals produced

A purchaser of minerals produced from a recorded lease granted by the last record owner holding under an instrument translative of title to the land or mineral rights leased is fully protected in making payment to any party in interest under the lease unless and until a suit is filed testing title to the land or mineral rights embraced in the lease and the purchaser receives notification of it by registered mail. The purchaser is not entitled to this protection unless he has filed for registry in the conveyance records of the parish in which the land subject to the lease is located notice that the minerals produced have been and will be purchased by him.

Acts 1974, No. 50, §1, eff. Jan. 1, 1975.



RS 31:210.1 - Interest on purchase payment of production

§210.1. Interest on purchase payment of production

A. When mineral production has been delivered under a purchase contract but the purchaser is delaying payment for the production, pending receipt of proof of clear title or a valid division order or both, interest at the legal rate over the time period of the delay shall be paid by the purchaser on all money held for more than thirty days after payment would be due after delivery under the purchase contract. The interest earning period shall be from the date payment is due under the contract to the day disbursement is made.

B. The provisions of this section shall not apply to payments due to any person who is afforded a remedy under R.S. 31:137 through 31:142 or under R.S. 31:212.21 through 212.23 for nonpayment or delayed payment of sums due.

Added by Acts 1982, No. 534, §1.



RS 31:210.2 - Declaration of interest; when third party purchasers of oil may withhold payment

§210.2. Declaration of interest; when third party purchasers of oil may withhold payment

A. For purposes of this Article, "declaration of interest" means a signed statement by a party claiming an interest in mineral production, including the authority to sell production belonging to others, and containing the name, address, and taxpayer identification number, a description of the property from which the oil and condensate are produced, and a certification and representation of the claimant's fractional or decimal interest in the production.

B. Until receipt of a declaration of interest, a third party purchaser of oil and condensate is fully protected and may withhold payment for the production.

C.(1) Any party claiming an interest in oil and condensate production must notify a third party purchaser by registered mail.

(2) If the third party purchaser has received a declaration of interest from the claimant, the third party purchaser shall pay the claimant any amounts due for the production within sixty days.

(3) If the third party purchaser fails to pay a claimant who has provided a declaration of interest or fails to inform the claimant of reasonable cause for nonpayment within sixty days of receipt of the notice of interest, the court may impose damages in an amount not to exceed fifty percent of the amount due, plus legal interest on the amount due on the date the required notice was received and reasonable attorney's fees and court costs.

(4) If reasonable cause for nonpayment exists or the third party purchaser has not received a declaration of interest from the claimant, the third party purchaser shall deposit any payments due into an interest-bearing account.

(5) The provisions of this Article shall not apply to payments due to a mineral lessor or any person who is afforded a remedy under Articles 137 through 142 for nonpayment or delayed payment of sums due, except where such persons elect to contract directly with the third party purchaser for the sale of his share of production.

(6) The withholding of payments by a third party purchaser pursuant to this Article shall not constitute reasonable cause for nonpayment of royalty pursuant to Article 138.

D. A third party purchaser of oil and condensate may suspend payment without incurring any interest or penalties to any payee if the aggregate twelve-month accumulation of proceeds totals twenty-five dollars or less.

E. Notwithstanding any other provision of this Code, this Article affords protection to a third party purchaser.

Acts 1992, No. 155, §1, eff. June 5, 1992.



RS 31:211 - Availability of mandamus for nonpayment of sums due for production

§211. Availability of mandamus for nonpayment of sums due for production

A purchaser of production under Article 210, a purchaser of production under any division order, or a purchaser of production from a lease under which the lessee's royalty obligation to the lessor has been satisfied by the delivery of production to the purchaser may be compelled by writ of mandamus issued by a court of competent jurisdiction to pay sums due for production purchased by him.

Acts 1974, No. 50, §211, eff. Jan. 1, 1975.



RS 31:212 - Right to attorney's fee incurred in securing writ

§212. Right to attorney's fee incurred in securing writ

A party obtaining a properly issued writ of mandamus under Article 211 shall be entitled to reasonable attorney's fees incurred in securing the writ.

Acts 1974, No. 50, §212, eff. Jan. 1, 1975.



RS 31:212.1 - Sales relative to minerals after they are severed are subject to the laws of registry

§212.1. Sales relative to minerals after they are severed are subject to the laws of registry

Contracts by a landowner or owner of a mineral right disposing of minerals after they are severed, if filed for registry in the conveyance records at the situs of the land or mineral right from which produced, are subject to the laws of registry.

Added by Acts 1979, No. 269, §2. Acts 1993, No. 948, §5, eff. Jan. 1, 1994.



RS 31:212.21 - Nonpayment of production payment or royalties; notice prerequisite to judicial demand

PART 2-A. PRODUCTION PAYMENTS AND ROYALTY

PAYMENTS TO OTHER THAN MINERAL LESSOR;

REMEDIES OF OBLIGEE

§212.21. Nonpayment of production payment or royalties; notice prerequisite to judicial demand

If the owner of a mineral production payment or a royalty owner other than a mineral lessor seeks relief for the failure of a mineral lessee to make timely or proper payment of royalties or the production payment, he must give his obligor written notice of such failure as a prerequisite to a judicial demand for damages.

Added by Acts 1982, No. 249, §1.



RS 31:212.22 - Required response of obligor to notice

§212.22. Required response of obligor to notice

The obligor shall have thirty days after receipt of the required notice within which to pay the royalties or production payments due or to respond by stating in writing a reasonable cause for nonpayment. The payment or nonpayment of the sums due or stating or failing to state a reasonable cause for nonpayment within this period has the following effect.

Added by Acts 1982, No. 249, §1.



RS 31:212.23 - Effects of payment or nonpayment with or without stating reasonable cause therefor; division order

§212.23. Effects of payment or nonpayment with or without stating reasonable cause therefor; division order

A. If the obligor pays the royalties or production payments due plus the legal interest applicable from the date payment was due, the owner shall have no further claim with respect to those payments.

B. If the obligor fails to pay within the thirty days from notice but states a reasonable cause for nonpayment, then damages shall be limited to legal interest on the amounts due from the date due.

C. If the obligor fails to pay and fails to state a reasonable cause for failure to pay in response to the notice, the court may award as damages double the amount due, legal interest on that sum from the date due, and a reasonable attorney's fee regardless of the cause for the original failure to pay.

D. Repealed by Acts 1992, No. 1110, §2.

Acts 1982, No. 249, §1; Acts 1990, No. 986, §1; Acts 1992, No. 1110, §2.



RS 31:212.31 - Payment information to interest owners

PART 2-B. GENERAL PROVISIONS RELATING TO PAYMENT

§212.31. Payment information to interest owners

A. As used in this Article:

(1) "Check stub" means the financial record attached to a check.

(2) "Division order" means a contract of sale to the purchaser of oil or gas directing the purchaser to make payment for the value of the products taken in the proportions set out in the division order, which division order is prepared by the purchaser on the basis of the ownership shown in the title opinion prepared after examination of the abstracts and which is executed by the operator, the royalty owners, and the other persons having an interest in the production.

(3) "Interest owner" means a person owning a royalty interest or a working interest in an oil or gas well or unit.

B. Whenever payment is made for oil or gas production to an interest owner, whether pursuant to a division order, lease, servitude, or other agreement, all of the following information shall be included on the check stub or on an attachment to the form of payment, unless the information is otherwise provided on a regular basis:

(1) Lease identification number, if any, or reference to appropriate agreement with identification of the well or unit from which production is attributed.

(2) Month and year of sales or purchases included in the payment.

(3) Total barrels of crude oil or MCF of gas purchased.

(4) Owner's final realizable price per barrel or MCF.

(5) Total amount of severance and other production taxes, with the exception of windfall profit tax.

(6) Net value of total sales from the property after taxes are deducted.

(7) Interest owner's interest, expressed as a decimal fraction, in production from (1) above.

(8) Interest owner's share of the total value of sales prior to any tax deductions.

(9) Interest owner's share of the sales value less his share of the production and severance taxes, as applicable.

Added by Acts 1983, No. 660, §1, eff. Jan. 1, 1984.



RS 31:212.32 - Accumulation of proceeds from production

§212.32. Accumulation of proceeds from production

A. Unless otherwise requested, proceeds from production of oil and gas may be accumulated and remitted to the persons entitled thereto annually for the twelve months accumulation of proceeds totaling less than one hundred dollars.

B. Proceeds totaling less than one hundred dollars but more than twenty-five dollars shall be remitted monthly if requested in writing by the person entitled to the proceeds. Amounts less than ten dollars shall be remitted annually if requested in writing by the person entitled to the proceeds.

C. Before proceeds may be accumulated, the payor shall provide notice to the person entitled to such proceeds that there is an option to be paid monthly when the accumulated proceeds exceed ten dollars. Such notice to the person shall also provide directions for requesting monthly payment, and constitutes notice to all heirs, successors, representatives, and assigns of the person.

D. Notwithstanding any other provision of this Section to the contrary, all accumulated proceeds shall be paid to the owner thereof when production ceases or upon relinquishment or transfer of the payment responsibility.

Acts 1995, No. 1116, §2.



RS 31:213 - DEFINITIONS

PART 3. DEFINITIONS

§213. Definitions

Unless otherwise defined by express agreement, the following terms used in this Code shall have the following meanings:

(1) "Bonus" means money or other property given for the execution of a mineral lease, except interests in production from or attributable to property on which the lease is given.

(2) "Mining Plan" means that plan for development of lignite or other form of coal filed with the appropriate government official in connection with an application for a surface mining permit to conduct operations within some portion of the mining plan. The mining plan indicates the area ultimately to be mined or used for mining operations, and an area of land may be included in a mining plan even though a surface mining permit for operations is limited to a portion of the land in the mining plan or to a specified period of time shorter than the time necessary for full implementation of the mining plan. For purposes of filings under Articles 61, 115, and 191, a mining plan shall consist of a description of the land covered by the filing with the appropriate government official or a plat showing the same. If that official shall disapprove of inclusion of land in the mining plan under his authority under the Surface Mining and Reclamation Act or successor legislation, then the filing of the mining plan will have no effect under Articles 61, 115, and 191 with respect to the land disapproved. If he shall require under his authority under the Surface Mining and Reclamation Act or successor legislation the amendment of a mining plan to include land not included in a previous filing, then the amendment of the mining plan shall have the same effect from the date of the amendment under Articles 61, 115, and 191 as though such additional land had been included in the mining plan. When used in this definition, "appropriate government official" means the commissioner of conservation or other state or federal official who issues permits to conduct surface mining of lignite or other forms of coal within the state of Louisiana.

(3) "Pool" means an underground reservoir containing a common accumulation of crude petroleum or gas or both. Each zone of a general structure that is completely separated from any other zone in the structure is covered by the term "pool."

(4) "Rental" means money or other property given to maintain a mineral lease in the absence of drilling or mining operations or production of minerals. "Rental" does not include payments classified by a lease as constructive production.

(5) "Royalty," as used in connection with mineral leases, means any interest in production, or its value, from or attributable to land subject to a mineral lease, that is deliverable or payable to the lessor or others entitled to share therein. Such interests in production or its value are "royalty," whether created by the lease or by separate instrument, if they comprise a part of the negotiated agreement resulting in execution of the lease. "Royalty" also includes sums payable to the lessor that are classified by the lease as constructive production.

(6) "Unit" means an area of land, deposit, or deposits of minerals, stratum or strata, or pool or pools, or a part or parts thereof, as to which parties with interests therein are bound to share minerals produced on a specified basis and as to which those having the right to conduct drilling or mining operations therein are bound to share investment and operating costs on a specified basis. A unit may be formed by convention or by order of an agency of the state or federal government empowered to do so. A unit formed by order of a governmental agency is termed a "compulsory unit."

(7)(a) "Actual mining operations", as used in connection with the mining of lignite or other forms of coal, means good faith operations to obtain or establish the production of lignite or other forms of coal.

(b) Such operations shall be deemed to have commenced with the good faith initiation of any of the following or other similar types of activity: the removal of existing improvements, construction of railroad spurs, conveyor or transportation facilities for lignite and other forms of coal, and haul roads, construction of electric power lines, relocation of existing pipelines, construction of sedimentation ponds, on-site erection of major equipment for removal or transportation of lignite and other forms of coal and overburden, construction and installation of de-watering facilities, construction of office, shop, or other facilities, the removal of overburden, and other such necessary operations conducted to obtain or utilize lignite or other forms of coal.

(c) The initiation of any of the above or similar activities shall constitute a commencement of actual mining operations when conducted by or under the authority of:

(i) The party mining or commencing the mining of lignite or other forms of coal;

(ii) An affiliated synthetic fuel facility; or

(iii) An affiliated specific major electric generating facility.

Acts 1974, No. 50, §213, eff. Jan. 1, 1975. Amended by Acts 1982, No. 780, §1; Acts 1983, No. 203, §1.



RS 31:214 - APPLICATION OF CODE

PART 4. APPLICATION OF CODE

§214. Applicability of Code to existing rights

The provisions of this Code shall apply to all mineral rights, including those existing on the effective date hereof; but no provision may be applied to divest already vested rights or to impair the obligation of contracts.

Acts 1974, No. 50, §214, eff. Jan. 1, 1975.



RS 31:215 - OPERATING AGREEMENTS

PART 5. OPERATING AGREEMENTS

§215. Contracts; partnership status

A written contract for the joint exploration, development, or operation of mineral rights does not create a partnership unless the contract expressly so provides.

Added by Acts 1980, No. 150, §2, eff. Jan. 1, 1981.



RS 31:216 - Filing

§216. Filing

An agreement entered into by or among the owners of mineral rights for the joint exploration, development, operation or production of minerals thereunder shall be binding upon third persons when the agreement is filed for registry in the conveyance records of the parish or parishes where the lands affected by the mineral rights are located.

Added by Acts 1974, No. 545, §1, eff. Jan. 1, 1975; Acts 2005, No. 169, §7, eff. July 1, 2006; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.



RS 31:217 - Declaration in lieu of agreement

§217. Declaration in lieu of agreement

In lieu of filing an agreement as provided in R.S. 31:216, the parties thereto may file a declaration signed by them, or signed by any person designated in the agreement as the general operator or agent of the parties, describing the lands affected by the mineral rights that are the subject of the agreement, stating in general terms the nature or import of the agreement, and stating where the agreement may be found. The recording officer of the parish in which the declaration is filed may copy into his records only the declaration, without the exhibit attached thereto. The declaration when so filed shall serve as full and complete notice of the agreement to the same extent as if the original agreement had been filed and recorded. The recording officer shall charge only the fees for filing and recording the declaration.

Added by Acts 1974, No. 545, §1, eff. Jan. 1, 1975; Acts 1985, No. 325, §1; Acts 2005, No. 169, §7, eff. July 1, 2006 ; Acts 2005, 1st Ex. Sess., No. 13, §1, eff. Nov. 29, 2005.






TITLE 32 - Motor Vehicles and Traffic Regulation

RS 32:1 - Definitions

TITLE 32

MOTOR VEHICLES AND TRAFFIC REGULATION

CHAPTER 1. LOUISIANA HIGHWAY REGULATORY ACT

PART I. DEFINITIONS AND GENERAL AUTHORITY

§1. Definitions

When used in this Chapter, the following words and phrases have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Authorized emergency vehicle" means a vehicle of a fire department, a vehicle of the weights and standards police force, a police vehicle or bicycle, a privately owned vehicle belonging to members of an organized volunteer fire department or fire district when so designated or authorized by the fire chief of that fire department or fire district, an industrial-owned vehicle assigned to members of a fire department or fire district when so designated or authorized by the fire chief of that fire department or fire district, a vehicle parked or stopped by elevator repair or construction personnel while responding to an elevator emergency, such ambulances and emergency medical response vehicles certified by the Department of Health and Hospitals that are operated by certified ambulance services, and emergency vehicles of municipal departments or public service corporations as are designated or authorized by the secretary of the Department of Transportation and Development or by the chief of police of any incorporated municipality. For purposes of this Section, elevator repair shall be limited to those elevators that move people.

(1.1)(a) "Autocycle" means an enclosed motorcycle that is equipped with safety belts, rollbar or roll cage, windshield wipers, steering wheel, and equipment otherwise required on a motorcycle and that has no more than three wheels in contact with the roadway at any one time.

(b) For purposes of this Paragraph, "roll cage" shall mean a hardtop enclosure protecting occupants from the elements that will support the vehicle's weight and is so designed as to protect the occupants when the vehicle is resting on this enclosure.

(2) "Axle" means the common axis of rotation of one or more wheels whether power-driven or freely rotating, and whether in one or more segments, and regardless of the number of wheels carried thereon.

(3) "Axle group" means an assemblage of two or more consecutive axles considered together in determining their combined load effect on a highway.

(4) "Bicycle" means every device upon which any person may ride, propelled exclusively by human power, and having one or more wheels.

(4.1) "Bicycle facility" means any physical facility provided for the exclusive or semi-exclusive use of bicycles. This includes but is not limited to unmarked shared roadways, marked shared roadways, bicycle lanes, shared use trails, and end of trip facilities.

(4.2) "Bicycle lane" means the part of the roadway adjacent to the travel lane, designated by official signs or markings for the preferential or exclusive use by bicycles and electric mobility aid users.

(4.3) "Bicycle parking" means any facility for the storage of bicycles to protect against theft and damage.

(4.4) "Bicycle path or trail" means a public way separated by open space, grade, or other physical barrier from motor traffic, either within the highway right-of-way or within an independent right-of-way, that is designated for use by persons riding bicycles.

(5) "Bus" or "large passenger vehicle" means every motor propelled vehicle designed for carrying more than ten persons other than a taxicab constructed and designed for transporting persons for commercial purposes.

(6) "Business district" means the territory contiguous to and including a highway when within any six hundred feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, or office buildings, railroad stations and public buildings which occupy at least three hundred feet frontage on one side or three hundred feet collectively on both sides of the highway.

(7) "Cargo" means the items or freight to be moved, including items placed on or in a vehicle, towed by a vehicle, or a vehicle itself.

(8) "Chauffeur" means every person who is employed by another for the principal purpose of driving a motor vehicle, and every person who drives a school bus transporting school children or any motor vehicle when in use for the transportation of persons or property for compensation.

(9) "Combination of vehicles" means every group of two or more vehicles howsoever joined together which are drawn or propelled by a single motor vehicle.

(10) "Commissioner" means the deputy secretary of the Department of Public Safety and Corrections, public safety services.

(11) "Connecting mechanism" means an arrangement of parts interconnecting two or more consecutive axles to the frame of a vehicle in such a manner as to equalize the load between axles.

(12) "Controlled-access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

(13) "Crosswalk" means: (a) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks, shoulders, or a combination thereof on opposite sides of the highway measured from the curbs or, in absence of curbs, from the edges of the traversable roadway or if there is neither a sidewalk nor shoulder, a crosswalk is the portion of the roadway at an intersection that would be included within the prolongation of the lateral lines of the sidewalk, shoulder, or both on the opposite side of the street if there were a sidewalk or shoulder.

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

(14) "Department" means the Department of Transportation and Development.

(15) "Divided highway" means any highway divided into roadways by a median, physical barrier, or clearly indicated dividing section so constructed as to impede vehicular traffic.

(16) "Driver" means every person who drives or is in actual physical control of a vehicle.

(17) "Dummy axle" means a single axle attached independently to the frame of a vehicle and so designed and placed as to indicate the appearance of and to carry a uniformly distributed load of a normal tandem axle.

(18) "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

(19) "Farm tractor" means every motor vehicle designed and used primarily as a farm implement, for drawing plows, mowing machines, and other implements of husbandry.

(20) "Flammable liquid" means any liquid which has a flash point of seventy degrees F., or less, as determined by a tagliabue or equivalent closed-cup test device.

(21) "Freight-carrying vehicle" means every motor vehicle designed for and used primarily as a carrier of freight transported for commercial purposes, which vehicle is licensed for six thousand pounds or more. This shall not include pick-up or panel trucks unless they are so heavily loaded with such freight as to exceed six thousand pounds gross weight and shall never include any passenger-carrying vehicle.

(22) "Gross weight" means the weight of a vehicle and/or combination of vehicles without load on all axles including the steering axle plus the weight of any load thereon.

(23) "Height" means the total vertical dimension of any vehicle above the ground surface including any load and load-holding devices thereon.

(24) "High pressure pneumatic tire" means a pneumatic tire designed for use and used when inflated with air to one hundred twenty pounds per square inch pressure or more.

(25) "Highway" means the entire width between the boundary lines of every way or place of whatever nature publicly maintained and open to the use of the public for the purpose of vehicular travel, including bridges, causeways, tunnels and ferries; synonymous with the word "street".

(26)(a) "Intersection" means: The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(b) Where a highway includes two highways thirty feet or more apart, then every crossing of each highway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two highways thirty feet or more apart, then every crossing of two highways of such highways shall be regarded as a separate intersection.

(c) The junction of an alley or driveway with a street or highway shall not constitute an intersection unless the roadway or highway at said junction is controlled by a traffic control device.

(d)(i) Where a highway includes a stop line, yield line, or crosswalk that has not been designated on the roadway within the median between the separate intersections, the two intersections and the roadway median between them shall be considered as one intersection.

(ii) Where a highway with a stop line, yield line, or crosswalk is designated on the roadway on the intersection approach, the area within the crosswalk or beyond the designated stop line or yield line shall be part of the intersection.

(iii) Where a crosswalk is designated on a roadway on the departure from the intersection, the intersection shall include the area extending to the far side of such crosswalk.

(27) "Interstate highway" means a fully controlled access highway which is a part of the National System of Interstate and Defense Highways.

(28) "Laned roadway or highway" means a roadway or highway which is divided into two or more clearly marked lanes for vehicular traffic.

(29) "Length" means the total longitudinal dimension of a single vehicle, a trailer, or a semi-trailer. Length of a trailer or semi-trailer is measured from the front of the cargo-carrying unit to its rear and includes load-holding devices thereon.

(30) "Light trailer" means every vehicle of the trailer or semi-trailer type having a loaded gross weight of not more than five hundred pounds.

(31) "Load" means a weight or quantity of anything resting upon something else regarded as its support.

(32) "Local municipal authority" means every council, commission, or other board given authority by the constitution and laws of this state to govern the affairs of a municipality.

(33) "Local parish authority" means every police jury, commission, council, or other board given authority by the constitution and laws of this state to govern the affairs of a parish of this state.

(34) "Low pressure pneumatic tire" means a pneumatic tire designed for use and used when inflated with air to less than one hundred twenty pounds per square inch pressure.

(35) "Metal tire" means every tire, the surface of which is in contact with the highway, is wholly or partly of metal or other hard, nonresilient material.

(36) "Mobile home" means: (a) a trailer or semitrailer which is designed, constructed and equipped as a dwelling place, living abode, or sleeping place, either permanently or temporarily, and is equipped for use as a conveyance on highways; or, (b) a trailer or semitrailer whose chassis and exterior shell is designed and constructed for use as a mobile home, as defined in (a), but which is used instead permanently or temporarily for the advertising, sales, display, or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(36.1) "Mobility aid" means a device used by individuals to ambulate independently and that is human or electric powered and used in- or outdoors.

(37) "Motor carrier" means any person owning, controlling, managing, operating, or causing to be used or operated any commercial motor vehicle used in the transportation of persons or property over the public highways of this state, whether as a transportation agency or howsoever utilizing said public facilities.

(38) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor and excluding a motorized bicycle.

(39) "Motor driven cycle" means every motorcycle, including every motor scooter, with a motor of not to exceed five horsepower.

(40) "Motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails, but excluding a motorized bicycle. "Motor vehicle" shall also include a "low-speed vehicle" which is a four-wheeled, electric-powered vehicle with a maximum speed of not less than twenty miles per hour but not more than twenty-five miles per hour and is equipped with the minimum motor vehicle equipment appropriate for vehicle safety as required in 49 C.F.R. 571.500.

(41) "Motorized bicycle" means a pedal bicycle which may be propelled by human power or helper motor, or by both, with a motor rated no more than one and one-half brake horsepower, a cylinder capacity not exceeding fifty cubic centimeters, an automatic transmission, and which produces a maximum design speed of no more than twenty-five miles per hour on a flat surface.

(42) "Multiple-lane highway" means any highway with two or more clearly marked lanes for traffic in each direction.

(43) "Municipality" means an incorporated village, town, or city created under the authority of the constitution or laws of this state.

(44) "Operator" means every person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(45) "Owner" means a person who holds a legal title to a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale, lease, or transfer of possession thereof with the right of purchase upon the performance of the conditions stated in the agreement, with the right of immediate possession in the vendee, lessee, possessor, or in the event such similar transaction is had by means of mortgage and the mortgagor of a vehicle is entitled to possession, then the conditional vendee, lessee, possessor, or mortgagor shall be deemed the owner for the purposes of this Chapter.

(46) "Park" or "parking" means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.

(46.1) "Parking area" means an area used by the public as a means of access to and egress from, and for the free parking of motor vehicles by patrons of a shopping center, business, factory, hospital, institution, or similar building or location.

(46.2) "Passenger car" means any passenger car required to be equipped with safety belts by Federal Motor Vehicle Standard No. 208 (49 CFR 571.208).

(47) "Pavement structure" means the combination of subbase, base course, and surface course placed on an earth subgrade to support the traffic load and distribute it to the roadbed.

(48) "Pedestrian" means any person afoot or utilizing a mobility aid.

(49) "Pneumatic tire" means every tire of rubber or other resilient material which depends upon compressed air for support of a load.

(50) "Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

(51) "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

(51a) "Quadrum axle" means any four consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, and are designed to equalize the load between axles.

(52) "Railroad" means a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails.

(53) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(54) "Railroad train" means a steam or diesel engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except streetcars.

(55) "Regular operation" means movement over highways of vehicles, combinations of vehicles, and loads thereon, subject to the limitations contained in this Chapter governing maximum weights and dimensions for motor vehicles and loads thereon.

(56) "Residence district" means the territory contiguous to a highway not comprising a business district, when the frontage on such a highway for a distance of three hundred feet or more is mainly occupied by dwellings or by dwellings and buildings in use for business.

(57) "Right of way" means the privilege of the immediate use of the highway.

(58) "Road tractor" means every motor vehicle designed, constructed, or used either by itself or for drawing other vehicles used in the construction and maintenance of roads, highways, or streets, and not so constructed as to carry any load thereon, either independently or as a part of the weight of a vehicle or load so drawn.

(59) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular traffic, exclusive of the berm or shoulder. A divided highway has two or more roadways.

(60) "Rotary traffic island" means any circular area of ground, surrounded by a highway or roadway which is designed to prevent the crossing of traffic on four or more otherwise intersecting highways, in order to require all traffic approaching it to proceed for some distance around a portion of the island before entering one of the intersecting highways and to prevent left hand turns onto such otherwise intersecting highways.

(61) "Safety zone" means the area or space officially set apart within a highway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

(62) "School bus" means every motor vehicle that complies with the color, equipment, and identification requirements set forth in this Chapter and is used to transport children to and from school or in connection with school activities, but not including buses operated by common carriers in urban transportation of school children.

(a) "Type I school bus" means any school bus designed to carry more than sixteen pupils at one time.

(b) "Type II school bus" means any school bus designed to carry sixteen or less pupils at one time.

(62.1) "Seat belt" means the manual restraint system installed by the manufacturer as required by Federal Motor Vehicle Standard No. 208 which became effective January 1, 1968.

(63) "Secretary" means the secretary of the Department of Transportation and Development or his delegated or authorized representative.

(64) "Semitrailer" means every single vehicle without motive power designed for carrying property and passengers and so designed in conjunction and used with a motor vehicle that some part of its own weight and that of its own load rests or is carried by another vehicle and having one or more load-carrying axles.

(64.1) "Shared use trail" means a public way separated by open space, grade, or other physical barrier from motor traffic, either within the highway right-of-way or within an independent right-of-way, that is designated for use by pedestrians, mobility aid users, and persons riding bicycles.

(65) "Shoulder" means the portion of the highway contiguous with the roadway for accommodation of stopped vehicles, for emergency use, pedestrian use, mobility aid use, bicycle use, and for lateral support of base and surface.

(66) "Sidewalk" means that portion of a highway between the curb lines, or the lateral lines of a highway, and the adjacent property lines, intended for the use of pedestrians.

(67) "Single axle" means an assembly of two or more wheels, whose centers are in one transverse vertical plane or may be included between two parallel transverse vertical planes forty inches apart extending across the full width of the vehicle.

(68) "Single axle weight" means the total weight transmitted to the road by a single axle.

(69) "Special permit" means a written authorization to move or operate on a highway a vehicle or combination of vehicles with indivisible load of size and/or weight exceeding the limits prescribed for vehicles in regular operation.

(70) "Special permit applicant" means an individual, firm, partnership, corporation, or association making application for a special permit to transport a vehicle, combination of vehicles, and/or load which is oversize or overweight and under whose authority and responsibility such vehicle or load is transported.

(71) "Stand" or "standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

(72) "State maintained highway" means any highway in this state which is contained in the state highway system as defined by law or which is maintained by the department.

(73) "Steering axle" means the axle of a motor vehicle or combination of vehicles by which the same is guided or steered.

(74) "Stop" means, when required, the complete cessation from movement.

(75) "Stop" or "stopping" means, when prohibited, any halting, even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer, weights and standards police officer, or traffic control sign or signal.

(76) "Street" means the entire width between the boundary lines of every way or place of whatever nature publicly maintained and open to the use of the public for the purpose of vehicular travel, including bridges, causeways, tunnels, and ferries; synonymous with the word "highway".

(77) "Tandem axle" means any two consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, and are designed to equalize the load between axles.

(78) "Tandem axle weight" means the total weight transmitted to the road by a tandem axle.

(79) "Tandem truck" means every motor propelled single vehicle designed for the conveyance of property or things for hauling purposes and having one front or steering axle and two rear or load carrying axles, even though one of the load carrying axles is not permanently affixed to the frame of the vehicle and may be removed.

(80) "Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right of way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right of way to vehicles on such through highway in obedience to either a stop sign or a yield sign, when such signs are erected as provided in this Chapter.

(81) "Traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.

(82) "Traffic control device" means all signs, signals, markings, and devices, not inconsistent with this Chapter, placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

(83) "Traffic control signal" means a type of highway traffic signal, manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

(84) "Trailer" means every single vehicle without motive power designed for carrying property or passengers wholly on its own structure, drawn by a motor vehicle which carries no part of the weight and load of the trailer on its own wheels and having two or more load carrying axles.

(85) "Tridum axle" means any three consecutive axles whose centers are more than forty inches but not more than ninety-six inches apart, and are designed to equalize the load between axles.

(86) "Tridum axle weight" means the total weight transmitted to the road by a tridum axle.

(87) "Truck" means every motor propelled single vehicle for the conveyance of property or things for hauling purposes and having one front steering axle and one rear or load carrying axle.

(88) "Truck-tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load drawn.

(89) "Turning path" means the path of a designated point on a vehicle making a specified turn.

(90) "Turning track width" means the radial distance between the turning paths of the outside of the outer front tire and the outside of the rear tire which is nearest the center of the turn.

(91) "Urban district" means the territory contiguous to and including any street which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more.

(92) "Vehicle" means every device by which persons or things may be transported upon a public highway or bridge, except devices moved by human power or used exclusively upon stationary rails or tracks. A bicycle or a ridden animal shall be a vehicle, and a trailer or semitrailer shall be a separate vehicle.

(93) Repealed by Acts 2010, No. 320, §2, eff. July 1, 2010.

(93.1) "Weights and standards police officer" means an employee of the Department of Public Safety and Corrections, public safety services, authorized to enforce the provisions of R.S. 32:380 through 388.1, R.S. 32:390, R.S. 47:718, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, the access laws and regulations relative to controlled access highways, and certain other specified statutes and regulations determined by the deputy secretary of the Department of Public Safety and Corrections, public safety services, or by the Department of Transportation and Development.

(94) "Width" means the total outside transverse dimension of a vehicle including any load or load holding devices thereon but excluding approved safety devices and tire bulge due to load.

Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 1995, No. 733, §1; Acts 1997, No. 297, §1; Acts 1997, No. 1186, §1; Acts 2003, No. 986, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2010, No. 275, §1, eff. June 17, 2010; Acts 2010, No. 320, §§1, 2, eff. July 1, 2010; Acts 2010, No. 618, §2; Acts 2011, No. 98, §1; Acts 2011, No. 244, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014.



RS 32:2 - Authority of Department of Transportation and Development

§2. Authority of Department of Transportation and Development

A.(1) The department, as an exercise of the police power of this state, shall supervise and regulate all traffic on all highways within the state highway system and shall have the authority in its discretion to supervise and regulate all traffic on all highways within this state; promulgate rules and regulations not inconsistent with this Chapter and the general laws relative to highways and their construction, maintenance, and use, and the operation of vehicles and pedestrians thereon; and investigate the highways by utilizing surveys, traffic counts, etc., and effect methods and practices thereto, as in its judgment and experience it deems advisable.

(2) All rules and regulations promulgated by the department shall be adopted in accordance with the provisions of the Administrative Procedure Act.

(3) All orders issued by the department relative to the determination of a maximum or minimum speed limit on a highway or weight limit on a bridge shall be published on the official website of the department. Any such order issued by the department shall become effective upon the erection of signs on the affected highway or bridge.

B, C. Repealed by Acts 2010, No. 320, §2, July 1, 2010.

D. The department shall have sole authority over the issuance of special permits as set forth in R.S. 32:387. The commissioner may facilitate the issuance of permits by the department's truck permit office to place a vehicle or load in compliance with law.

E. The commissioner shall provide the personnel and equipment required to fully implement the provisions of the Louisiana Truck Center, Part VI-B of Chapter 1 of Title 32 of the Louisiana Revised Statutes, as it relates to the assessment and collection of fees and taxes of this department. Any money made available and received from the Federal Highway Administration, or from any other entity for the purpose of maintaining, improving, or upgrading the stationary or mobile scales shall be used solely for such purpose. The commissioner shall be responsible for maintenance of the buildings and grounds and the stationary scales at stationary scale locations. The department shall be responsible for the maintenance of the roadways and parking lots at the stationary scale locations.

Amended by Acts 1968, No. 340, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1982, No. 459, §1, eff. July 21, 1982.; Acts 1997, No. 273, §1; Acts 1997, No. 1186, §1; Acts 2010, No. 320, §§1, 2, eff. July 1, 2010; Acts 2012, No. 496, §1, eff. June 5, 2012.



RS 32:3 - Authority of Department of Public Safety and Corrections

§3. Authority of Department of Public Safety and Corrections

A. The Department of Public Safety and Corrections shall enforce the provisions of this Chapter and the commissioner's regulations adopted pursuant thereto on all highways of this state within its jurisdiction and shall exercise such other power and authority as is specifically set forth in this Chapter or other laws of this state.

B. All rules and regulations promulgated by the commissioner relative to weight enforcement, payment, and collection of procedures shall be adopted in accordance with the provisions of the Administrative Procedure Act. Such rules and regulations shall be referenced to the sections of law which they interpret or apply.

C. The Weights and Standards Police Force is hereby created within the Department of Public Safety and Corrections, public safety services. It may enforce the provisions of R.S. 32:380 through 388.1, R.S. 32:390, R.S. 47:718, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, the access laws and regulations relative to controlled access highways, and certain other specified statutes and regulations determined by the deputy secretary of the Department of Public Safety and Corrections, public safety services. Members of the Weights and Standards Police Force may be authorized to carry weapons and to make arrests in the enforcement of these laws and regulations and may have the same authority and powers conferred by law upon other law enforcement officers of the Department of Public Safety and Corrections upon being duly commissioned as a peace officer by the deputy secretary of the Department of Public Safety and Corrections, public safety services; however, no member of the Weights and Standards Police Force shall be authorized to carry a weapon until the member has received P.O.S.T. certification training and has been duly commissioned as a peace officer by the deputy secretary of the Department of Public Safety and Corrections, public safety services.

D. The secretary of the Department of Public Safety and Corrections shall provide the personnel and equipment required to fully implement the provisions of R.S. 32:390.23 as it relates to the permit and licensing activities of the department.

Acts 1962, No. 310, §1; Acts 1997, No. 273, §1; Acts 1997, No. 1186, §1; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:4 - Authority of departments to summon witnesses

§4. Authority of departments to summon witnesses

In administering laws and regulations relative to motor vehicles the secretary and the commissioner may summon witnesses in behalf of the state and may administer oaths and take testimony. They also may cause depositions to be taken and may order the production of books, papers, and documents. The fees for attendance and travel of witnesses shall be the same as for witnesses before the district courts and shall be paid by the state in the same manner as any other expenditure by the departments.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:5 - Authority of other law enforcement officers; parade marshals in Calcasieu Parish and Lake Charles

§5. Authority of other law enforcement officers; parade marshals in Calcasieu Parish and Lake Charles

A. All law enforcement officers of this state or of any political subdivision thereof invested by law with authority to direct, control, or regulate traffic are authorized to enforce the provisions of this Chapter and regulations of the department and the commissioner adopted pursuant hereto, within their respective territorial jurisdictions, except as otherwise provided by law or this Chapter.

B. The governing authorities of the city of Lake Charles and Calcasieu Parish may employ parade marshals who shall have the authority to direct, control, and regulate traffic for parade events only. However, such parade marshals shall not have the authority to issue traffic citations.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 2004, No. 136, §1.



RS 32:6 - Authority of Department of Public Safety and Corrections to serve notices and subpoenas; procedure

§6. Authority of Department of Public Safety and Corrections to serve notices and subpoenas; procedure

A. In administering laws and regulations under Title 32, unless otherwise provided, the Department of Public Safety and Corrections may serve notices and subpoenas by domiciliary service, personal service, or United States mail as provided in Subsection B of this Section. Personal service is made when a process server tenders the notice or subpoena to the addressee. Domiciliary service is made when a process server leaves the notice or subpoena at the dwelling house or usual abode of the addressee with a person of suitable age and discretion residing therein as a member of the domiciliary establishment of the addressee.

B.(1) The department may serve all notices and subpoenas by mailing the same in the United States Post Office, by either certified mail, return receipt requested, or first-class mail to the addressee at the address most recently furnished to the department.

(2) Service by first-class mail shall include a request that the enclosed return form be signed by the addressee and mailed to the department. If a signed return is not received by the department within fifteen days after mailing, the notice or subpoena shall be served by domiciliary or personal service as provided in Subsection A of this Section.

(3) Service by mail shall be considered personal service if the certified return receipt or the return form is signed by the addressee. Service by mail shall be considered domiciliary service if the certified return receipt or the return form is signed by anyone other than the addressee.

C. The department may make service of notices or subpoenas on law enforcement officers through the law enforcement officer's ranking officers or their designated representative, which, upon service thereof, shall have the same legal effect as if domiciliary service had been made upon the law enforcement officer named therein. This service shall be made at the appropriate troop, region, or departmental headquarters of the law enforcement agency. Service may consist of individual notices or subpoenas or may consist of lists which include the officer's name and badge number, case title, and date of commanded appearance. Such lists may be served by the department by means of electronic transfer to printing devices located at the troop, region, or departmental headquarters. The ranking officer, or his designated representative, shall sign for such notices or subpoenas or indicate receipt by electronic verification code, and shall be required to notify the law enforcement officer named therein of receipt of the subpoenas or list. This type of service shall be known as departmental service on law enforcement officers, and shall not be construed to replace domiciliary or personal service on them but shall be an additional method of service.

D. For purposes of this Section:

(1) "Addressee" means the individual to whom the subpoena is directed.

(2) "Process server" means any person otherwise authorized by law to serve process, and shall also mean a chief process server or one of his deputies, which chief process server and as many deputy process servers as necessary shall be appointed by the department.

(3) "Subpoena" includes a subpoena issued for the attendance of an individual and a subpoena duces tecum.

Acts 1990, No. 319, §1.



RS 32:7 - Authority to operate joint weight enforcement scales with contiguous states; joint enforcement of laws

§7. Authority to operate joint weight enforcement scales with contiguous states; joint enforcement of laws

A. The agency of the state which exercises authority over the state's stationary weight enforcement scale facilities may enter into interstate agreements with contiguous states through appropriate officials, departments, or agencies to jointly provide for the location, construction, staffing, and operation of scale facilities for the purpose of weighing vehicles and enforcement of the laws, rules, and regulations of this state and the laws, rules, and regulations of the contiguous state, its appropriate agencies, or departments.

B. The interstate agreement may authorize employees of either state to weigh vehicles under the jurisdiction of either state, issue permits, collect fees, taxes, interests, and penalties imposed by the laws, rules, or regulations of either state, its agencies, or departments, and enforce the laws, rules, and regulations of either state.

C.(1) As part of an interstate agreement, the agency of this state may appoint employees of a contiguous state as duly authorized and empowered enforcement officers of that agency for the enforcement of tax, weight, size and load, equipment, safety, and all other state laws, rules, and regulations relating to vehicles entering into, exiting, or traveling upon the highways of this state and may allow employees of this state to accept similar positions or appointments with any contiguous state or appropriate agency or department of such state and to enforce the laws, rules, and regulations of such state, its agencies, and departments.

(2) Any employee of a contiguous state which enters into an interstate agreement pursuant to this Section shall not be considered an employee of this state, and as such, shall not be compensated by this state or entitled to any employment benefits either directly or indirectly from this state. Neither this state nor its officers, agents, or employees shall be subject to civil or criminal liability for the actions or inactions of such persons.

(3) Employees of this state who accept appointments from a contiguous state shall not be considered an employee of that state, compensated by that state, or entitled to any employment rights from that state.

D. The agency of this state shall promulgate all rules and regulations necessary to implement the provisions of this Section in accordance with the Administrative Procedure Act.

E. For purposes of this Section, "agency of this state" shall mean either the Department of Transportation and Development or the Department of Public Safety and Corrections, based upon the authority granted to that department by this Chapter.

F. Any interstate agreement entered into pursuant to this Section shall be subject to oversight by the Joint Committee on Transportation, Highways and Public Works.

Acts 1998, 1st Ex. Sess., No. 37, §1, eff. April 24, 1998.



RS 32:21 - Uniform application

PART II. UNIFORM APPLICABILITY OF CHAPTER;

POWER OF LOCAL AUTHORITIES

SUBPART A. UNIFORMITY OF APPLICATION

§21. Uniform application

The provisions of this Chapter and the regulations of the department adopted pursuant thereto shall govern the operation of vehicles and pedestrians upon all highways within this state and other areas specifically set forth; provided, however, that local authorities may adopt local traffic regulations in accordance with the provisions of R.S. 32:41, 32:42.

Acts 1962, No. 310, §1.



RS 32:22 - Persons riding animals or driving animal-drawn vehicles; application of part

§22. Persons riding animals or driving animal-drawn vehicles; application of part

Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and be subject to all of the duties applicable to the driver of a vehicle by this Chapter, except those provisions which by their very nature can have no application.

Acts 1962, No. 310, §1.



RS 32:23 - Persons and vehicles working on highways; exceptions

§23. Persons and vehicles working on highways; exceptions

Unless specifically made applicable, the provisions of this Chapter shall not apply to persons, teams, motor vehicles and other equipment while actually engaged in work upon a highway, but shall apply to such persons, teams, motor vehicles and other equipment when traveling to or from such work.

Acts 1962, No. 310, §1.



RS 32:24 - Emergency vehicles; exceptions

§24. Emergency vehicles; exceptions

A. The driver or rider of an authorized emergency vehicle, when responding to an emergency call, or when in the pursuit of an actual or suspected violator of the law, or when responding to, but not upon returning from, a fire alarm, may exercise the privileges set forth in this Section, but subject to the conditions herein stated.

B. The driver or rider of an authorized emergency vehicle may do any of the following:

(1) Park or stand, irrespective of the provisions of this Chapter.

(2) Proceed past a red or stop signal or stop sign, but only after slowing down or stopping as may be necessary for safe operation.

(3) Exceed the maximum speed limits so long as he does not endanger life or property.

(4) Disregard regulations governing the direction of movement or turning in specified directions.

C. The exceptions herein granted to an authorized emergency vehicle shall apply only when such vehicle or bicycle is making use of audible or visual signals, including the use of a peace officer cycle rider's whistle, sufficient to warn motorists of their approach, except that a police vehicle need not be equipped with or display a red light visible from in front of the vehicle.

D. The foregoing provisions shall not relieve the driver or rider of an authorized vehicle from the duty to drive or ride with due regard for the safety of all persons, nor shall such provisions protect the driver or rider from the consequences of his reckless disregard for the safety of others.

Acts 1962, No. 310, §1. Amended by Acts 1980, No. 160, §1; Acts 2011, No. 98, §1.



RS 32:25 - Rights of owners of real property

§25. Rights of owners of real property

Nothing in this Chapter shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this Chapter, or otherwise regulating such use as may seem best to such owner.

Acts 1962, No. 310, §1.



RS 32:41 - Power of local municipal authorities

SUBPART B. POWERS OF LOCAL AUTHORITIES

§41. Power of local municipal authorities

A. Except as otherwise provided by law, this Chapter shall not be deemed to prevent local municipal authorities, with respect to highways other than state maintained highways within their corporate limits, from adopting ordinances:

(1) Regulating the standing or parking of vehicles;

(2) Enforcing the provisions of this Chapter, regulations of the department and of the commissioner and local regulations adopted pursuant hereto, by means of police officers or by the use of traffic-control devices approved by the department;

(3) Regulating or prohibiting processions or assemblages on the highways;

(4) Designating particular highways as one-way highways, or through highways;

(5) Designating no passing zones;

(6) Designating routes for freight carrying vehicles;

(7) Requiring the registration and licensing of bicycles, including the requirement of a registration fee;

(8) Directing the flow of traffic by designating the places and direction in which turning movements may be made or prohibited;

(9) Establishing speed limits and speed zones, provided that no speed shall be permitted which is in excess of the specific maximum speed limits established by this Chapter;

(10) Restricting traffic on limited access highways, or, temporarily reducing the permissible weight of vehicles which may be operated thereon, on other highways, when, because of deterioration, rain, snow, other climatic conditions, or the making of repairs, the highway will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or permissible weight reduced;

(11) Erecting stop signs at particularly dangerous railroad crossings;

(12) Requiring pedestrians to comply strictly with the directions of any official traffic-control signal and prohibiting pedestrians from crossing any roadway within a business district or any designated highways except in a crosswalk;

(13) Directing the installation of speed bumps.

(14) Creating additional regulations controlling traffic upon nonstate maintained highways within their corporate limits under their general police power so long as such regulations do not modify, or conflict with, the provisions of this Chapter or regulations of the department and the commissioner adopted pursuant hereto.

B. No ordinance or regulation enacted under paragraphs (4), (5), (6) or (10) of Subsection A of this Section shall be effective until signs giving notice of such local traffic regulations are posted upon or at the entrances to the highway or part thereof affected, as may be most appropriate.

C. Local municipal authorities also may adopt ordinances regulating traffic on state maintained highways within their corporate limits, so long as such ordinances do not establish regulations different from, or in addition to, the provisions of this Chapter and the regulations of the department and the commissioner adopted pursuant thereto. In addition, local municipal authorities may adopt ordinances which supplement the provisions of this Chapter and regulations of the department and commissioner adopted pursuant thereto but only after such ordinances have been approved in writing by the department. However, the municipal ordinance may provide for such penalties as are consistent with the authority granted by the local municipal charter or state statute under which the municipal government operates and the penalties imposed need not necessarily be consistent with the penalties provided by Section 57 of this Title.

Furthermore, local municipal authorities may adopt by reference, all or any of the provisions of this Chapter and/or regulations of the department and commissioner adopted pursuant hereto with respect to any highways within their corporate limits.

D. Upon request of either the owner or the person in charge of the general operation and control of a parking area, local municipal authorities may adopt local ordinances to:

(1) Order stop signs, yield signs, or other traffic control devices erected at specified entrance or exit locations to a parking area or at an intersection in the parking area.

(2) Regulate traffic in the parking area, including regulation by means of traffic control signals.

(3) Prohibit or regulate the turning of vehicles or specified types of vehicles at intersections or other designated locations in the parking area.

(4) Regulate the crossing of a roadway in the parking area by pedestrians.

(5) Designate a separate roadway, drive, or lane in the parking area for one-way traffic.

(6) Prohibit, regulate, restrict, or limit the stopping, standing, or parking of vehicles in specified areas of the parking area.

(7) Designate safety zones, loading zones, and other restricted areas in the parking area.

(8) Provide for the removal and storage of vehicles parked or abandoned in the parking area during snowstorms, floods, fires, or other public emergencies, or found unattended in the parking area, if the vehicles constitute an obstruction to traffic or if stopping, standing, or parking is prohibited, and for the payment of reasonable charges for the removal and storage by the owner or the operator of the vehicle.

(9) Adopt additional reasonable rules with respect to traffic and parking in a parking area as local conditions may require for the safety and convenience of the public or users of the parking area.

E. When requested by the owner of a private road located within its corporate limits, a municipal governing authority may adopt ordinances regulating matters enumerated in Paragraphs (A)(2) and (9) of this Section on the private road. Any law enforcement agency with jurisdiction in the municipality may enforce compliance with an ordinance adopted pursuant to this Subsection.

Acts 1962, No. 310, §1. Amended by Acts 1963, No. 33, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1978, No. 433, §1; Acts 2007, No. 187, §1; Acts 2010, No. 85, §1.



RS 32:42 - Power of local parish authorities

§42. Power of local parish authorities

A. Local parish authorities or lake commissions shall, with respect to highways other than state maintained highways and with respect to public roads within their territorial limits, but outside corporate limits of any municipality therein, have henceforth, power to adopt ordinances regulating the matters enumerated in R.S. 32:41.

B. With respect to private roads when requested by the owner within recognized subdivisions within their territorial limits but outside the corporate limits of any municipality therein, local parish authorities shall henceforth have power to adopt ordinances regulating matters enumerated in R.S. 32:41(A)(9) and provides for stop signs at certain intersections.

C. Local parish authorities shall with respect to parking areas located outside the corporate limits of any municipality have, henceforth, the power to adopt ordinances regulating the matters enumerated in R.S. 32:41(D).

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 217, §1; Acts 1974, No. 412, §1; Acts 1975, No. 637, §1; Acts 1978, No. 433, §1.



RS 32:43 - Automated speed enforcement devices; prohibition

§43. Automated speed enforcement devices; prohibition

A.(1) Local municipal authorities or local parish authorities shall not install or utilize automated speed enforcement devices to regulate traffic on interstate roadways within their corporate or territorial limits.

(2) The provisions of this Section shall not apply to highway construction zones, where work is being performed by the Department of Transportation and Development or a private contractor under contract with the Department of Transportation and Development, where construction workers are present. However, the exemption provided by this Paragraph shall not apply to local municipal authorities and local parish authorities.

B. For the purposes of this Section, the term "automated speed enforcement device" means an unmanned or handheld camera or optical device installed to work in conjunction with a traffic control signal or radar speed detection equipment, or both, and designed to collect photographic evidence of alleged traffic violations for the issuance of traffic citations by recording images that depict the license plate or other identifying feature of a motor vehicle not in compliance with instruction of a traffic control signal or posted traffic sign.

C. Effective January 1, 2015, local municipal authorities or local parish authorities shall not impose or collect any civil or criminal fine, fee, or penalty as a result of an image produced by an automated speed enforcement device in violation of this Section.

Acts 2014, No. 95, §1, eff. May 16, 2014.



RS 32:51 - Vehicle license required

PART III. GENERAL PROHIBITIONS, PENALTIES

§51. Vehicle license required

No person shall operate, or permit to be operated, any motor vehicle upon the highways of this state unless it is registered with the commissioner, the license tax is paid thereon, and it is operated in accordance with the provisions of this Chapter and other laws of this state.

Acts 1962, No. 310, §1.



RS 32:52 - Driver must be licensed

§52. Driver must be licensed

No person shall drive or operate any vehicle upon any highway within this state unless and until he has been issued a license to so do as required by the laws of this state nor shall any person permit or allow any other person to drive or operate any vehicle owned or controlled by him upon highways of this state unless and until such other person has been issued a license to so do as required by the laws of this state.

Acts 1962, No. 310, §1.



RS 32:53 - Proper equipment required on vehicles; display of plate

§53. Proper equipment required on vehicles; display of plate

A.(1) No person shall drive or move, nor cause or knowingly permit any vehicle owned or controlled by him to be driven or moved, on any highway of this state, at any time, any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person or property, or which does not contain those parts or is not at all times equipped with such lamps and other equipment, in proper condition and adjustment, as required in this Chapter, or which is constructed or equipped in any manner in violation of this Chapter, and no person shall do any act forbidden or fail to perform any act required under this Chapter.

(2) The permanent registration license plate assigned to a trailer, semitrailer, motorcycle, or other motor vehicle shall be attached to the rear thereof. Notwithstanding the foregoing, the permanent registration license plate assigned to any truck having a gross vehicle weight in excess of ten thousand pounds or to any dump truck may be attached to either the front or rear thereof. For the purposes of this Section, dump truck means any truck with a bed that raises to dump a load. The permanent registration license plate shall be so displayed during the current registration year, except as otherwise provided herein.

(3) Every permanent registration license plate shall at all times be securely fastened to the vehicle to which it is assigned, so as to prevent the plate from swinging, and at a height not less than twelve inches from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible, and shall be maintained free from foreign materials and in a condition to be clearly legible.

(4) The provisions of this Section shall not be construed to prohibit placing a permanent registration license plate on a rear fender as long as it is facing to the rear of the vehicle.

B. Nothing contained in this Chapter shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of this Chapter.

C. The provisions of this Chapter with respect to equipment on vehicles shall not apply to implements of husbandry, nor to vehicles used solely in building highways when they are temporarily upon the highways, except as herein made applicable. These exceptions shall not exclude any vehicle or combination of vehicles not used primarily for this purpose, or ordinary commercial vehicles upon which are placed removable machinery for such purposes, or vehicles designed for the purpose of evading the limitations of this Chapter.

D. No person shall drive a vehicle upon highways within this state, or permit or allow any vehicle owned by him or under his control to be driven on said highways, unless and until such vehicle bears an inspection tag showing it to have been inspected and approved as required by the provisions of R.S. 32:1301-32:1310, if such vehicle is required to be so inspected.

Acts 1962, No. 310, §1; Acts 2014, No. 148, §1.



RS 32:54 - Size, weight and load of vehicles limited

§54. Size, weight and load of vehicles limited

A. No person shall drive or move any vehicle, nor cause or knowingly permit any vehicle owned or controlled by him to be driven or moved, on any highway of this state when such vehicle is of a size or weight exceeding the limitations stated in this Chapter or otherwise in violation of this Chapter, and the maximum size and weight of vehicles herein specified shall be lawful throughout the state.

B. The provisions of this Chapter governing size, weight and load shall not apply to fire apparatus, vehicles and machinery used solely in the building of highways while actually temporarily engaged in work upon a highway, to implements of husbandry, including farm tractors temporarily moved upon a highway, or to a vehicle operated under the terms of a special permit issued as herein provided, or to trolley coaches or motor buses operated under a franchise or indeterminate permit wholly within the corporate limits of a municipality having a population of one hundred thousand or more inhabitants.

C. These exceptions shall not include any vehicle or combinations of vehicles not used primarily for such purposes, nor ordinary commercial vehicles upon which are placed removable machinery for such purposes, nor vehicles designed for the purpose of evading the limitations of this Part.

Acts 1962, No. 310, §1.



RS 32:55 - Exclusion of vehicles from highways; notice required

§55. Exclusion of vehicles from highways; notice required

No person shall operate, or knowingly permit to be operated, a motor vehicle over any highway of this state from which it is by proper authority excluded, provided notice of such exclusion is conspicuously posted at the entrance to such highway.

Acts 1962, No. 310, §1.



RS 32:56 - Obedience to police officers, weights and standards police officers, and traffic signs

§56. Obedience to police officers, weights and standards police officers, and traffic signs

A. No person shall fail or refuse to comply with any lawful order or direction of any police officer or weights and standards police officer invested by law with authority to direct, control, or regulate traffic.

B. No person shall fail or refuse to comply with the instruction or direction of any traffic control device which has been erected under authority of this Chapter or other law of this state.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:57 - Penalties; alternatives to citation

§57. Penalties; alternatives to citation

A. The first violation of the provisions of this Chapter or any regulation of the department, secretary, and commissioner made pursuant thereto shall be punished by a fine of not more than one hundred seventy-five dollars or by imprisonment for not more than thirty days, or both, unless otherwise specifically provided. A subsequent violation shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than ninety days, or both.

B. If the violator is other than an individual, there shall be no imprisonment but a double fine imposed.

C.(1) Each governing authority on whose behalf citations are issued for alleged violations of the provisions of this Chapter shall establish a procedure by which alleged offenders may promise, in writing, to appear in court to answer the charge or charges. The written promise to appear shall be accepted in lieu of posting bond or depositing a driver's license.

(2) Each city, parish, and district court for traffic offenses within their respective jurisdictions may also establish a procedure by court rule by which certain traffic offenses, as determined by the court, constitute one-time-appearance violations. Alleged offenders who are charged with a one-time-appearance violation and who have not paid the fine prior to the date and time for appearance as indicated on the citation shall be presumed to plead not guilty. The alleged offender shall then, at the date and time indicated on the citation, appear in court, be arraigned and proceed to trial. If the trial is not held on the date indicated on the citation and no continuance has been granted, then the charges against the alleged offender may be dismissed.

D. Each governing authority on whose behalf citations are issued for alleged violations of the provisions of this Chapter shall establish a procedure by which alleged offenders may plead guilty or nolo contendere to the alleged offense and pay the fine by mail. However, if the offender fails to pay the fine by mail in advance of adjudication and fails to appear at the time and date indicated on the citation, the court may impose an additional penalty in an amount not to exceed the amount of the fine for the original violation unless the fine was paid by certified mail and the postmark indicates that the payment was mailed on or before the date indicated on the citation. In addition, each governing authority shall establish a procedure allowing for payment of the fine by credit card as it may designate. However, the procedure shall not limit such payments to payment by credit card.

E. The provisions of Subsections C and D of this Section shall not apply to citations alleging that the operator of the motor vehicle was:

(1) Operating the motor vehicle under the influence of alcohol or controlled substances.

(2) Exceeding the speed limit by fifteen miles per hour or more.

(3) Exceeding the speed limit in a school zone.

(4) Driving with a suspended license.

(5) Drag racing.

(6) Cited for failure to maintain compulsory security.

F. The provisions of Subsections C and D of this Section shall not apply when the operator was involved in an accident in which a person was injured, nor shall those provisions apply when an operator is alleged to have committed the same offense twice within a period of one hour.

G.(1) Notwithstanding any provision of law to the contrary, any person who is found guilty, pleads guilty, or pleads nolo contendere to any motor vehicle offense when the citation was issued for a violation on the Huey P. Long Bridge or the Lake Pontchartrain Causeway Bridge or approaches to and from such bridges by police employed by the Greater New Orleans Expressway Commission shall pay an additional cost of five dollars.

(2) All proceeds generated by this additional cost shall be deposited into the state treasury.

H. If a person operating a motor vehicle exceeds the speed limit on the portion of a highway which is under active construction and construction workers are on site, or which is in the process of being repaired and construction workers are on site, the fine shall be twice the standard fine imposed.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1983, No. 583, §1; Acts 1995, No. 1036, §1; Acts 1997, No. 775, §1; Acts 1997, No. 1011, §2; Acts 1997, No. 1145, §1; Acts 2003, No. 1032, §1; Acts 2008, No. 168, §1; Acts 2012, No. 834, §5, eff. July 1, 2012.



RS 32:57.1 - Failure to honor written promise to appear; penalty; disposition of fines

§57.1. Failure to honor written promise to appear; penalty; disposition of fines

A. Whenever an arrested person who was released on his written promise to appear before a magistrate at the place and time specified in a summons described in R.S. 32:391(B) fails to honor his written promise to appear, the magistrate or judge of the court exercising jurisdiction shall immediately forward to the Department of Public Safety and Corrections notice of the failure to appear, with information necessary for identification of the arrested person. Thereupon, unless the original charges have been disposed of, the Department of Public Safety and Corrections shall immediately notify the arrested person of suspension of his operator's license and the imposition of a fifty-dollar fee, regardless of the disposition of the original charge. The Department of Public Safety and Corrections likewise shall inform the arrested person that his operator's license cannot be renewed or reissued until the forwarding court exercising jurisdiction certifies that he had honored the appearance promise or paid an appropriate fine for the offense as determined by the forwarding court exercising jurisdiction.

B. Whenever the arrested person makes an appearance as required by Subsection A hereof or pays an appropriate fine for the offense committed, as determined by the court, the prosecuting authority shall immediately notify the Department of Public Safety and Corrections thereof. Upon such notification and payment of an additional fifty dollars to the department, the operator's license of the arrested person shall be renewed or reissued for the purpose of this Section. Twelve dollars and fifty cents of the additional fine imposed by this Section shall be paid to the court exercising jurisdiction, to be deposited in that court's criminal court fund and to be used in the same manner as the other sums deposited in said fund.

Added by Acts 1978, No. 301, §2. Amended by Acts 1980, No. 779, §1; Acts 1984, No. 763, §1; Acts 1988, No. 180, §1; Acts 1995, No. 114, §1; Acts 2003, No. 966, §1.



RS 32:57.2 - Fee for expenses incurred for renewal or reissuance of suspended operator's license; office of the prosecuting authority

§57.2. Fee for expenses incurred for renewal or reissuance of suspended operator's license; office of the prosecuting authority

Each person seeking renewal or reissuance of a suspended driver's license, as provided in R.S. 32:57.1, shall pay to the office of the prosecuting authority an additional fee of twenty-five dollars to defray the administrative costs incurred by the office of the prosecuting authority in handling such renewal or reissuance of the suspended driver's license.

Acts 2003, No. 966, §1.



RS 32:58 - Careless operation

§58. Careless operation

A. Any person operating a motor vehicle on the public roads of this state shall drive in a careful and prudent manner, so as not to endanger the life, limb, or property of any person. Failure to drive in such a manner shall constitute careless operation.

B. If the careless operation of the motor vehicle directly or proximately causes the death of a human being, when the operator fails to maintain control of the vehicle because of falling asleep, in addition to any penalties provided in this Title, the person shall also be ordered to serve court-approved community service for not more than two hundred fifty hours and the department may suspend the operator's license for a period of two years.

Added by Acts 1972, No. 567, §1; Acts 1992, No. 364, §1; Acts 2014, No. 650, §1.



RS 32:61 - Maximum speed limit

PART IV. TRAFFIC REGULATIONS

SUBPART A. SPEED RESTRICTIONS

§61. Maximum speed limit

A. No person shall operate a vehicle on any highway of this state in excess of fifty-five miles per hour, unless a lower maximum speed is posted on the highway, except as follows:

(1) No person shall operate a vehicle on any interstate or controlled access highway of this state in excess of seventy miles per hour.

(2) No person shall operate a vehicle on any multi-lane divided highway of this state which has partial or no control of access in excess of sixty-five miles per hour.

(3) A person may operate a vehicle in excess of any maximum speed set forth in this Chapter within a speed zone established by the department as provided in R.S. 32:63(C).

B. The Department of Transportation and Development shall develop criteria to determine which portions of a highway warrant a speed limit lower than the speed limits established by this Section. The criteria shall be based on an engineering study which shall consider, but not necessarily be limited to, the design speed of the road, the road geometry, the use of land surrounding the road, and the accident history of the road.

Amended by Acts 1964, No. 369, §1; Acts 1974, No. 521, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1982, No. 191, §1, eff. Jan. 1, 1983; Acts 1997, No. 1204, §1; Acts 2010, No. 81, §1.



RS 32:62 - Repealed by Acts 2010, No. 81, §2.

§62. Repealed by Acts 2010, No. 81, §2.



RS 32:63 - Establishing of speed zones

§63. Establishing of speed zones

A. Whenever the department shall determine upon the basis of an engineering and traffic investigation that any maximum speed set forth in this Chapter is greater or less than is reasonable or safe under the conditions found to exist upon any highway of this state, or any part thereof, the department may determine and declare a reasonable and safe maximum speed limit thereat, which, when appropriate signs giving notice thereof are erected, shall be effective at all times or at such specific times as may be determined by the department.

B. Whenever the department determines on the basis of an engineering and traffic investigation that slow speeds on any highway of this state, or part thereof, consistently impede the normal and reasonable movement of traffic, the department may determine and declare a minimum speed limit thereat, below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law. Minimum speeds so determined shall become effective upon the erection of signs giving notice thereof.

C. The department may establish a speed zone and may determine and declare a speed in excess of any maximum speed set forth in this Chapter within such speed zone on any highway of this state, whenever the department shall determine on the basis of an engineering and traffic investigation that such speed is reasonable and safe. The department shall erect appropriate signs giving notice thereof.

Acts 1962, No. 310, §1; Acts 2010, No. 81, §1.



RS 32:63.1 - Repealed by Acts 2010, No. 146, §1.

§63.1. Repealed by Acts 2010, No. 146, §1.



RS 32:64 - General speed law

§64. General speed law

A. No person shall drive a vehicle on the highway within this state at a speed greater than is reasonable and prudent under the conditions and potential hazards then existing, having due regard for the traffic on, and the surface and width of, the highway, and the condition of the weather, and in no event at a speed in excess of the maximum speeds established by this Chapter or regulation of the department made pursuant thereto.

B. Except when a special hazard exists that requires lower speed for compliance with paragraph A of this section, no person shall operate or drive a motor vehicle upon the highways of this state at such a slow speed as to impede the normal and reasonable movement of traffic.

C. Rolling roadblocks shall be prohibited from operating on all Interstate highways in the state.

Acts 1962, No. 310, §1. Amended by Acts 1982, No. 191, §1, eff. Jan. 1, 1983.



RS 32:65 - Drag racing and racing on public roads and certain property; exemptions

§65. Drag racing and racing on public roads and certain property; exemptions

A. No person shall drive any vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record upon the public roads in this state or upon any publicly-owned or privately-owned property to which the public's access is not prohibited, and no person shall in any manner participate in any such race, speed competition, drag race, test of physical endurance, exhibition, or attempt to make a speed record.

B. For the purposes of this Section, "drag race" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit.

C. For the purposes of this Section, "race" means the use of one or more vehicles in an attempt to outgain, outdistance, or prevent another vehicle from passing, or to test the physical stamina or endurance of drivers.

D. Any person convicted of violating the provisions of this Section shall be punished as follows:

(1) If there is no serious personal injury involved, the person shall be subject to the penalties as provided in R.S. 32:57.

(2)(a) If, during the course of commission of the violation, a serious bodily injury or death occurs which is in any way connected to the violation, the penalty shall be a fine of not less than five hundred or more than two thousand dollars or imprisonment, with or without hard labor for not less than one year or more than five years, or both.

(b) For the purposes of this Paragraph, "serious bodily injury" means bodily injury which involves unconsciousness; protracted and obvious disfigurement; protracted loss or impairment of the function of a bodily member, organ, or mental faculty; or a substantial risk of death.

E. The prohibitions contained in this Section shall not apply to events sanctioned by local governing authorities.

Added by Acts 1972, No. 247, §1. Acts 1987, No. 419, §1; Acts 2007, No. 128, §1.



RS 32:71 - Driving on right side of road; exceptions

SUBPART B. DRIVING ON THE RIGHT SIDE,

OVERTAKING AND PASSING, ETC.

§71. Driving on right side of road; exceptions

A. Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement, including passing lanes;

(2) When the right half of a roadway is closed to traffic while under construction or repair;

(3) Upon a roadway designated and signposted for one-way traffic.

B.(1)(a) Upon all multilane highways, no vehicle shall be driven in the left-hand lane except when directed otherwise, preparing for a left turn at an intersection or private road or driveway, overtaking or passing another vehicle proceeding in the same direction, or when right-hand lanes are congested; however, no vehicle being driven in the left lane except when directed otherwise or preparing for a left turn at an intersection, private road, or driveway shall impede any other vehicle that is traveling in the same lane and behind that vehicle.

(b) Upon all multilane highways, no vehicle traveling in the left-hand lane shall be driven at a speed slower than any vehicle traveling to its right on the same roadway.

(c) Upon all multilane highways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the circumstances then existing, shall be driven in the right-hand lane then available for traffic except when preparing for a left turn at an intersection or into a private road or driveway, or passing or overtaking a vehicle proceeding in the same direction, if passing on the left side of it. Nothing herein contained shall be construed to authorize driving any vehicle in the left lane so as to prohibit, impede, or block passage of an overtaking vehicle in such lane and in such event the vehicle in the left lane prohibiting, impeding, or blocking passage of an overtaking vehicle shall expeditiously merge into the right lane of traffic.

(d) The provisions of this Subsection shall not apply during a declared state of emergency when contraflow has been activated.

(2) In addition to the requirement of Paragraph 1 hereof, any vehicle proceeding on a multilane highway at a speed slower than ten miles per hour less than the posted maximum speed limit shall be driven in the right hand lane then available for traffic, or as close as practicable to the right hand curb or edge of the roadway, except when overtaking and passing a vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway. Persons in violation of this Paragraph shall be punished by a fine of not more than one hundred dollars, or by imprisonment for not more than thirty days, or both.

C. The Department of Public Safety and Corrections, office of motor vehicles, is directed to include a summary of this Section in any instructional publication for drivers.

D. The Department of Transportation and Development is directed to place signs on multilane highways, in an effort to make motorists aware of the provisions provided for in this Section.

E. The Louisiana Highway Safety Commission and the Department of Transportation and Development are directed to cooperatively develop and engage a public awareness campaign to notify motorists of the provisions of this Section.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 608, §1; Acts 1975, No. 290, §1; Acts 1988, No. 246, §1; Acts 2009, No. 190, §1.



RS 32:72 - Passing vehicles proceeding in opposite directions

§72. Passing vehicles proceeding in opposite directions

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main traveled portion of the roadway as nearly as possible.

Acts 1962, No. 310, §1.



RS 32:73 - Passing a vehicle on the left

§73. Passing a vehicle on the left

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules hereinafter stated:

(1) Except when overtaking and passing on the right is permitted, the driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance, and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal, and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

Acts 1962, No. 310, §1.



RS 32:73.1 - Rolling roadblocks prohibited on certain multiple-lane highways; definitions; penalties

§73.1. Rolling roadblocks prohibited on certain multiple-lane highways; definitions; penalties

A. For purposes of this Section, the term "multiple-lane highway" shall have the meaning provided in R.S. 32:1(42), but shall only include a multiple-lane highway outside the city limits with a posted speed limit of fifty-five miles per hour or more.

B. A vehicle which remains in the passing lane of a multiple-lane highway as defined in Subsection A of this Section traveling at the same speed as the vehicle in the right lane and impedes the flow of traffic shall be deemed a "rolling roadblock" which shall be prohibited. The provisions of this Subsection shall not apply to vehicles stopped at a traffic signal or traveling at a slower rate due to traffic congestion as long as the vehicle is not causing traffic congestion.

C. Violations of this Section shall be punishable as provided in R.S. 32:57.

Acts 2004, No. 467, §1.



RS 32:74 - When passing on the right is permitted

§74. When passing on the right is permitted

A. The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) Upon a one-way street, or upon a highway on which traffic is restricted to one direction of movement, where the highway is free from obstructions and of sufficient width for two or more lines of moving vehicles;

(3) Upon multiple-lane highways.

B. The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main traveled portion of the highway.

C. This Section does not prohibit the use of a bicycle in a bicycle lane or on a shoulder.

Acts 1962, No. 310, §1; Acts 2011, No. 244, §1.



RS 32:75 - Limitations on passing on the left

§75. Limitations on passing on the left

No vehicle shall be driven to the left side of the center of the highway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred feet of any vehicle approaching from the opposite direction.

Acts 1962, No. 310, §1.



RS 32:76 - Further limitations on passing on the left

§76. Further limitations on passing on the left

A. No vehicle shall at any time be driven to the left side of the highway under the following conditions:

(1) when approaching the crest of a grade or upon a curve in the highway, where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) when approaching within one hundred feet of or traversing any intersection or railroad grade crossing;

(3) when the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, or tunnel.

B. The foregoing limitations shall not apply upon a one-way roadway or a multiple lane highway nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

Acts 1962, No. 310, §1. Amended by Acts 1972, No. 163, §1.



RS 32:76.1 - Limitations on passing bicycles

§76.1. Limitations on passing bicycles

A. This Section shall be known as the Colin Goodier Protection Act.

B. The operator of a motor vehicle, when overtaking and passing a bicycle proceeding in the same direction on the roadway, shall exercise due care while the motor vehicle is passing the bicycle and shall leave a safe distance between the motor vehicle and the bicycle of not less than three feet and shall maintain such clearance until safely past the overtaken bicycle. An operator of a motor vehicle may pass a bicycle traveling in the same direction in a no-passing zone only when it is safe to do so.

C. The Department of Public Safety and Corrections, office of motor vehicles, is directed to include a summary of this Section in any instructional publication for drivers.

D. The Department of Transportation and Development is directed to place signs in areas frequently used by bicyclists in an effort to make motorists aware of the need to share the road with bicyclists.

E. The Louisiana Highway Safety Commission is directed to engage in a public awareness campaign to notify motorists and bicyclists of the provisions of this Section.

F. Any person who violates this Section shall be fined not more than two hundred fifty dollars.

Acts 2009, No. 147, §1; Acts 2010, No. 618, §1.



RS 32:77 - No passing zones

§77. No passing zones

A. The Department is hereby authorized to determine those portions of any highway where overtaking and passing or driving to the left of the roadway would be especially hazardous, and shall by appropriate signs or markings on the roadway indicate the beginning and end of such zones, and when such signs and markings are in place and are clearly visible to an ordinary observant person, every driver shall obey the directions thereof.

B. Where signs or markings are in place to define a no-passing zone as set forth in paragraph A, no driver shall at any time drive on the left side of the roadway within such zone, or on the left side of any pavement striping, designated to mark such no-passing zone, throughout its length.

Acts 1962, No. 310, §1.



RS 32:77.1 - School zones; no passing zones

§77.1. School zones; no passing zones

A. The driver of a vehicle upon a two-lane highway or street shall not overtake and pass another vehicle during posted hours within a school zone.

B. Any person who violates this Section shall be subject to the following penalties:

(1) Upon conviction for a first offense, the person shall be issued a written warning.

(2) Upon conviction for a second offense, the person shall be fined one hundred dollars.

(3) Upon conviction for a third offense, the person shall be fined two hundred fifty dollars.

Acts 2008, No. 757, §1, eff. June 1, 2009; Acts 2009, No. 224, §7, eff. June 1, 2009.



RS 32:78 - One-way roadways and rotary traffic islands

§78. One-way roadways and rotary traffic islands

A. The Department may designate any highway or any separate roadway for one-way traffic and shall erect appropriate signs giving notice thereof.

B. Upon a roadway designated and signposted for one-way traffic a vehicle shall be driven only in the direction designated, and a vehicle shall be driven as nearly as practicable entirely within a single line of traffic and shall not be moved from such line of traffic until the driver has first ascertained that such movement can be made with safety.

C. A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

Acts 1962, No. 310, §1.



RS 32:79 - Driving on roadway laned for traffic

§79. Driving on roadway laned for traffic

Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules, in addition to all others consistent herewith, shall apply.

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(2) The department may erect signs directing slow moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction, and drivers of vehicles shall obey the directions of such signs.

Acts 1962, No. 310, §1.



RS 32:80 - Overtaking and passing school buses

§80. Overtaking and passing school buses

A.(1) The driver of a vehicle upon a highway meeting or overtaking from any direction any school bus that has stopped for the purpose of receiving or discharging any school children shall stop the vehicle not less than thirty feet from the school bus before reaching such school bus when there are in operation on said school bus visual signals as required by R.S. 32:318, and said driver shall not proceed until such bus resumes motion or the visual signals are no longer activated.

(2) The driver of any school bus is authorized to notify the appropriate law enforcement authority of any violation of this Subsection within twenty-four hours of the violation. This notification shall be in writing on a form provided to the bus driver by the school board, shall be signed by the school bus driver, under penalty of criminal prosecution, in the presence of two witnesses, and it shall include the license plate number and color of the vehicle. The notice may be sent to the appropriate law enforcement agency by mail, fax, or electronically. If mailed, the notice shall be deemed timely if postmarked the day after the violation.

(3) The appropriate authority may issue a citation to the owner or, in the case of a leased vehicle, the lessee of the vehicle involved, on the basis of this information. The owner or lessee shall not be cited if the vehicle is stolen, or if another driver is cited for the violation.

(4)(a) Any person who is found guilty of or pleads guilty or nolo contendere to a violation of the provisions of this Subsection shall be subject to the following penalties:

(i) If the violation does not result in the injury, serious bodily injury, or death of another person, the offender shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both, in accordance with the provisions of R.S. 32:398.2 and shall have his driver's license suspended in accordance with the provisions of R.S. 32:414(A)(2).

(ii) If the violation results in the injury of another person, the offender shall be fined not less than two hundred dollars nor more than five hundred dollars and may be subjected to a driver's license suspension for a period up to ninety days, or both.

(iii) If the violation results in the serious bodily injury of another person, the offender shall be fined not less than five hundred dollars nor more than one thousand dollars and may be subjected to a driver's license suspension of a period up to one hundred eighty days, or both.

(iv) If the violation results in the death of another person, the offender shall be fined not less than one thousand dollars nor more than five thousand dollars and may be subjected to a driver's license suspension for the greater of a period up to three hundred sixty days or as provided in R.S. 32:414(A)(2), or both.

(b) In addition to the fines and penalties set forth in Items (a)(ii), (iii), and (iv) of this Paragraph, whoever is responsible for these violations shall be subject to the following penalties:

(i) If the violation results in the injury of another person, the offender may be imprisoned for not more than six months.

(ii) If the violation results in serious bodily injury of another person as defined in Subparagraph (c) of this Paragraph, the offender may be subjected to imprisonment up to six months.

(iii) If the violation results in the death of another person, the offender may be subject to imprisonment up to twelve months.

(c) For purposes of this Paragraph, "serious bodily injury" shall mean a bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

B.(1) Every school bus used for the transportation of school children shall bear upon the front and rear thereof the words "SCHOOL BUS" in black letters not less than eight inches in height placed as high as possible without impairment of visibility, and no other lettering shall be visible from the front or rear except the words "emergency exit" shall be painted in black letters at least two inches in height and approximately located near such exit.

(2)(a) In addition, every school bus shall be equipped with visual signs and signals as required in R.S. 32:318. Such signs and signals shall be activated by the driver of said school bus under and only under one of the following conditions:

(i) Such vehicle is stopped or is about to stop on the roadway for the purpose of receiving or discharging school children.

(ii) Though not receiving or discharging school children, the bus is stopped or is about to stop because it meets or is following another bus that has such signs and signals activated.

(b) The driver of any school bus equipped only with signal lamps as provided in R.S. 32:318(B)(1) shall activate such lamps at least one hundred feet, but not more than five hundred feet, before every stop for which activation is required and upon stopping shall exhibit the semaphore sign or signs provided for in R.S. 32:318(B)(2) and upon resuming motion shall deactivate both the lamps and the semaphore sign or signs. The driver of any school bus equipped with signal lamps as provided in R.S. 32:318(B)(4) shall activate the yellow (amber) lights at least one hundred feet, but not more than five hundred feet, before every stop for which activation is required, shall deactivate these lamps upon stopping, shall exhibit the red flashing lamps and semaphore sign or signs while stopped, and upon resuming motion shall deactivate both the lamps and the semaphore sign or signs.

C. The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway or when upon a controlled access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

D. When, if, and on the date that the Department of Transportation and Development develops, adopts, and promulgates guidelines to establish school bus loading zones pursuant to Senate Concurrent Resolution No. 9 of the 1983 Regular Session of the Louisiana Legislature, the requirements of Subsection A of this Section regarding a vehicle stopping on a highway when meeting or overtaking a school bus and regarding the driver of a school bus activating the visual signs and signals shall be effective when a school bus stops on the shoulder of a highway for the purpose of receiving or discharging any school children as provided in the guidelines.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 342, §1; Acts 1976, No. 383, §1; Acts 1977, No. 262, §1, eff. July 7, 1977; Acts 1982, No. 140, §1; Acts 1983, No. 503, §1; Acts 1983, No. 568, §1, eff. May 1, 1984; Acts 1984, No. 626, §1; Acts 1986, No. 393, §1; Acts 1986, No. 720, §1; Acts 1986, No. 125, §1; Acts 1987, No. 709, §1; Acts 2004, No. 208, §1; Acts 2007, No. 60, §1; Acts 2012, No. 259, §1.



RS 32:81 - Following vehicles

§81. Following vehicles

A. The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicle and the traffic upon and the condition of the highway.

B. The driver of a motor truck, when traveling upon a highway outside a business or residential district, shall not follow another motor truck within four hundred feet, but this shall not be so construed as to prevent one motor truck from overtaking and passing another.

C. Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to a funeral procession.

Acts 1962, No. 310, §1.



RS 32:82 - Driving on divided highways

§82. Driving on divided highways

A. Whenever any highway has been divided into two roadways by a median, physical barrier, or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right hand roadway and no vehicle shall be driven over, across or within the median, barrier or section, except through an improved opening or at a cross over or intersection established under authority of this Chapter.

B. No vehicle shall cross the painted continuous centerline of any multiple lane highway, except for the purpose of making a turn.

Acts 1962, No. 310, §1; Acts 1997, No. 186, §1.



RS 32:83 - Driving on highways with two-way left-turn lanes and dedicated left-turn lanes

§83. Driving on highways with two-way left-turn lanes and dedicated left-turn lanes

A.(1) The department may designate two-way left-turn lanes along segments of highways and may designate dedicated left-turn lanes on highways at intersections.

(2) A highway with two or more lanes in each direction and with a designated two-way left-turn lane shall be considered a divided highway with separate roadways.

(3) A two-way left-turn lane is a lane near the center of the highway for use by vehicles making left turns in both directions to and from connections on both sides of the highway. At an intersection, the department may designate the two-way left-turn lane as a dedicated left-turn lane.

B.(1) A vehicle shall not be driven in a two-way left-turn lane for more than two hundred feet while making a left turn from a highway or when making a u-turn.

(2) A vehicle shall not be driven in a two-way left-turn lane for more than two hundred feet while making a left turn onto a highway and merging into the adjacent lanes of travel.

(3) A vehicle shall not be driven in a two-way left-turn lane for more than two hundred feet to reach a dedicated left-turn lane at an intersection.

C. A vehicle in a dedicated left-turn lane at an intersection shall turn at the intersection only as designated by posted pavement marking, signing, or traffic signal indication.

D. Vehicles shall not be driven across dedicated left-turn lanes at intersections or across areas delineated with pavement markings consisting of solid lines and filled in with diagonal striping. A vehicle may be driven across a two-way left-turn lane.

Acts 2012, No. 520, §1.



RS 32:101 - Required position and method of turning at intersections

SUBPART C. TURNING, STARTING AND STOPPING

AND SIGNALS THEREFOR

§101. Required position and method of turning at intersections

A. The driver of a vehicle intending to turn at an intersection shall proceed as follows:

(1) Right turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) Left turns on two-way roadways. At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(3) Left turns on other than two-way roadways. At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection in the safest lane lawfully available to traffic moving in such direction upon the roadway being entered.

B. The department may modify the foregoing methods of turning at intersections on highways of the state by signs directing the course to be followed by vehicles at those intersections, and no driver shall fail to follow such directions.

C. No person shall drive any vehicle through or over private property, including, but not limited to, any corner parking or driveway facility, from a highway solely for the purposes of entering another highway.

Acts 1962, No. 310, §1. Acts 1985, No. 953, §1.



RS 32:102 - Turning on curve or crest of grade prohibited

§102. Turning on curve or crest of grade prohibited

No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet.

Acts 1962, No. 310, §1.



RS 32:103 - Moving parked vehicles

§103. Moving parked vehicles

No person shall move a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety.

Acts 1962, No. 310, §1.



RS 32:104 - Turning movements and required signals

§104. Turning movements and required signals

A. No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in R.S. 32:101, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety.

B. Whenever a person intends to make a right or left turn which will take his vehicle from the highway it is then traveling, he shall give a signal of such intention in the manner described hereafter and such signal shall be given continuously during not less than the last one hundred (100) feet traveled by the vehicle before turning.

C. No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

D. The signals provided for in R.S. 32:105(B) shall be used to indicate an intention to turn, change lanes or start from a parked position and shall not be flashed on one side only on a parked or disabled vehicle, or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear.

Acts 1962, No. 310, §1. Amended by Acts 1963, No. 33, §2; Acts 1970, No. 538, §1.



RS 32:105 - Signals by hand and arm or signal lamps

§105. Signals by hand and arm or signal lamps

A. Any stop or turn signal when required herein shall be given either by means of the hand and arm as provided in R.S. 32:106 or by signal lamps, except as otherwise provided in Paragraph B.

B. Any motor vehicle in use on a highway shall be equipped with, and the required signal shall be given by, signal lamps when the vehicle is so constructed, loaded or operated as to prevent the hand and arm signal from being visible, both to the front and to the rear.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 538, §2.



RS 32:106 - Methods of giving hand and arm signals

§106. Methods of giving hand and arm signals

A. All signals herein required to be given by hand and arm shall be given from the left side of the vehicle in the following manner, and such signals shall indicate as follows:

(1) Left turn--hand and arm extended horizontally, with the hand open and the back of the hand to the rear.

(2) Right turn--hand and arm extended upward at an angle of forty-five degrees from shoulder or elbow, with the hand open and the back of the hand to the rear. A bicyclist may also extend the right hand and arm horizontally with the hand open and back of the hand to the rear.

(3) Stop or decrease speed--start--hand and arm extended downward at an angle of forty-five degrees from shoulder or elbow, with the hand open and the back of the hand to the rear.

(4) Pulling from curb or side of highway--same as for left turn.

B. A bicyclist is not required to continuously give the signals required by Subsection A of this Section if the hand or arm is needed to control the bicycle.

Acts 1962, No. 310, §1; Acts 2010, No. 618, §1.



RS 32:121 - Vehicle approaching or entering intersection

SUBPART D. RIGHT OF WAY

§121. Vehicle approaching or entering intersection

A. When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left, shall yield the right of way to the vehicle on the right.

B. The right of way rule declared in Subsection A is modified at through highways and otherwise as hereinafter stated in this part.

Acts 1962, No. 310, §1. Amended by Acts 1972, No. 422, §1.



RS 32:122 - Vehicle turning left at intersection

§122. Vehicle turning left at intersection

The driver of a vehicle within an intersection intending to turn to the left shall yield the right of way to all vehicles approaching from the opposite direction which are within the intersection or so close thereto as to constitute an immediate hazard.

Acts 1962, No. 310, §1.



RS 32:123 - Stop signs and yield signs; penalties for violations

§123. Stop signs and yield signs; penalties for violations

A. Preferential right of way at an intersection may be indicated by stop signs or yield signs.

B. Except when directed to proceed by a police officer or traffic-control signal, every driver and operator of a vehicle approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. After having stopped, the driver shall yield the right-of-way to all vehicles which have entered the intersection from another highway or which are approaching so closely on said highway as to constitute an immediate hazard.

C. At a four-way stop intersection, the driver of the first vehicle to stop at the intersection shall be the first to proceed. If two or more vehicles reach the four-way stop intersection at the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

D. The driver or operator of a vehicle approaching a yield sign shall slow down to a speed reasonable for the existing conditions, or shall stop if necessary, before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway. Having slowed or stopped in this manner, the driver shall yield the right-of-way to any pedestrian legally crossing the roadway on which he is driving, and to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard.

E.(1) Any person who is found guilty of or pleads guilty or nolo contendere to a violation of the provisions of this Section shall be subject to the following penalties:

(a) If the violation results in the injury of another person, the offender shall be fined not less than two hundred dollars nor more than five hundred dollars and may be subjected to a driver's license suspension for a period up to ninety days, or both.

(b) If the violation results in the serious bodily injury of another person, the offender shall be fined not less than five hundred dollars nor more than one thousand dollars and may be subjected to a driver's license suspension for a period up to one hundred eighty days, or both.

(c) If the violation results in the death of another person, the offender shall be fined not less than one thousand dollars nor more than five thousand dollars and may be subjected to a driver's license suspension for a period up to three hundred sixty days, or both.

(d) In addition to the fines and penalties set forth in Subparagraphs (a), (b), and (c) of this Paragraph, whoever is responsible for these violations shall be subject to the following penalties:

(i) If the violation results in serious bodily injury of another person as defined in Paragraph (2) of this Subsection, the offender may be subjected to imprisonment up to six months.

(ii) If the violation results in the death of another person, the offender may be subject to imprisonment up to twelve months.

(2) For purposes of this Section, "serious bodily injury" shall mean a bodily injury which involves unconsciousness, extreme physical pain, or protracted and obvious disfigurement, protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

Acts 1962, No. 310, §1; Acts 1999, No. 1145, §1; Acts 2006, No. 195, §1; Acts 2010, No. 981, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:124 - Vehicle entering highway from private road, driveway, alley or building

§124. Vehicle entering highway from private road, driveway, alley or building

The driver of a vehicle about to enter or cross a highway from a private road, driveway, alley or building, shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the right of way to any pedestrian as may be necessary to avoid collision, and shall yield the right of way to all approaching vehicles so close as to constitute an immediate hazard.

Acts 1962, No. 310, §1.



RS 32:125 - Procedure on approach of an authorized emergency vehicle; passing a parked emergency vehicle

§125. Procedure on approach of an authorized emergency vehicle; passing a parked emergency vehicle

A. Upon the immediate approach of an authorized emergency vehicle making use of audible or visual signals, or of a police vehicle properly and lawfully making use of an audible signal only, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the highway clear of any intersection, and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

B. When any vehicle making use of any visual signals as authorized by law, including the display of alternately flashing amber or yellow warning lights, is parked on or near the highway, the driver of every other vehicle shall:

(1) When driving on an interstate highway or other highway with two or more lanes traveling in the same direction, yield the right-of-way by making a lane change into a lane not adjacent to the parked vehicle, if possible with due regard to safety and traffic conditions. If a lane change is not possible, the driver shall slow to a reasonably safe speed.

(2) Maintain a safe speed for road conditions, if unable or unsafe to change lanes, or driving on a two-lane road or highway.

C. This Section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

D. Any person who violates the provisions of this Section shall, upon conviction, be subject to a fine not to exceed two hundred dollars.

Acts 1962, No. 310, §1. Amended by Acts 1980, No. 160, §1; Acts 2001, No. 583, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2008, No. 746, §1.



RS 32:126 - Cattle crossings

§126. Cattle crossings

A. All traffic on state highways shall stop and yield the right of way to cattle which are crossing the highway when all of the following apply:

(1) The cattle are crossing from one portion of property owned or leased by a person to another portion of property owned or leased by that person when such portions of the property are divided by the highway.

(2) A flagman is directing traffic.

(3) A cattle crossing sign is posted by the Department of Transportation and Development at the request of the person who owns or leases such property.

B. The Department of Transportation and Development shall adopt rules to determine where such cattle crossing signs shall be placed in accordance with the provisions of this Section.

C. The provisions of this Section are not intended and shall not be construed to impose any liability on the state of Louisiana for any actions taken by the state under the provisions of this Section.

Acts 1991, No. 364, §1.



RS 32:127 - Golf cart and all-terrain vehicle crossings

§127. Golf cart and all-terrain vehicle crossings

A. Any law to the contrary notwithstanding, golf carts and all-terrain vehicles are authorized to cross Louisiana Highway 1 on marked or designated paths or crossings for such vehicles within the town limits of Grand Isle between sunrise and sunset.

B. A valid driver's license shall be a prerequisite for operating a golf cart or all-terrain vehicle when crossing Louisiana Highway 1 in the town of Grand Isle.

C. Crossing signs may be posted by the Department of Transportation and Development at the request of the governing authority of the town of Grand Isle.

D. The Department of Transportation and Development, with the consultation and advice of the governing authority of the town of Grand Isle, shall formulate guidelines to determine where such crossing signs shall be placed in accordance with the provisions of this Section.

E. For the purposes of this Section, the provisions of R.S. 32:53(D), R.S. 32:235(C), R.S. 32:261, and Chapter 5 of this Title shall not apply and golf carts and all-terrain vehicles shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

Acts 2009, No. 110, §1.



RS 32:127.1 - Golf cart crossings

§127.1. Golf cart crossings

A. Notwithstanding any law to the contrary, upon final approval of the Department of Transportation and Development, golf carts are authorized to cross United States Highway 90 and Louisiana Highway 99 on marked or designated paths or crossings for such vehicles within the town limits of Welsh between sunrise and sunset. The department shall consult with the governing authority of the town of Welsh to determine which intersection or intersections of United States Highway 90 and intersection or intersections of Louisiana Highway 99 within the town limits of Welsh would provide the most convenient and safest location for golf cart crossings.

B. A valid driver's license shall be a prerequisite for operating a golf cart when crossing United States Highway 90 and Louisiana Highway 99 in the town of Welsh.

C. Crossing signs may be posted by the Department of Transportation and Development at the request of the governing authority of the town of Welsh.

D. The Department of Transportation and Development, with the consultation and advice of the governing authority of the town of Welsh, shall formulate guidelines to determine where such crossing signs shall be placed in accordance with the provisions of this Section.

E. For the purposes of this Section, the provisions of R.S. 32:53(D), 235(C), 261, and Chapter 5 of this Title shall not apply, and golf carts shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

Acts 2011, No. 233, §1.



RS 32:127.2 - Golf carts; Palmetto Island State Park

§127.2. Golf carts; Palmetto Island State Park

A. Notwithstanding any law, rule, or regulation to the contrary, a golf cart may be operated between sunrise and sunset on the roadways within the boundaries of Palmetto Island State Park by any operator who is in possession of a valid driver's license and liability insurance.

B. For the purposes of this Section, the provisions of R.S. 32:53(D), 261, and Chapter 5 of this Title shall not apply, and golf carts shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

Acts 2012, No. 661, §1.



RS 32:141 - Stopping, standing, or parking outside business or residence districts

SUBPART E. PARKING, STANDING AND STOPPING

§141. Stopping, standing, or parking outside business or residence districts

A. Upon any highway outside of a business or residence district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main traveled part of the highway when it is practicable to stop, park or so leave such vehicle off such part of said highway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicles shall be available from a distance of two hundred feet in each direction upon such highway.

B. The provisions of this Section shall not apply to the driver of any vehicle which is disabled while on the main traveled portion of a highway so that it is impossible to avoid stopping and temporarily leaving the vehicle in that position. However, the driver shall remove the vehicle as soon as possible, and until it is removed it is his responsibility to protect traffic.

C. The driver of any vehicle left parked, attended or unattended, on any highway, between sunset and sunrise, shall display appropriate signal lights thereon, sufficient to warn approaching traffic of its presence. If the vehicle is not removed from the highway within twenty-four hours, the provisions of R.S. 32:473.1(B) shall apply.

D. In the event of a motor vehicle accident, if the driver is not prevented by injury and the vehicle is not disabled by the accident, or the accident has not resulted in serious injury or death of any person, the driver shall remove the vehicle from the travel lane of the highway to the nearest safe shoulder. Compliance with the provisions of this Subsection shall in no way be interpreted as a violation of requirements to remain at the scene of an accident as provided for in the Highway Regulatory Act or by R.S. 32:414.*

Acts 1962, No. 310, §1; Acts 1995, No. 1133, §1; Acts 2001, No. 401, §1; Acts 2008, No. 429, §1, eff. June 21, 2008.

*As appears in enrolled bill.



RS 32:142 - Officers authorized to remove illegally stopped vehicles

§142. Officers authorized to remove illegally stopped vehicles

A. Whenever any police officer finds a vehicle standing upon a highway in violation of any of the provisions of R.S. 32:141, he is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move it to a position off the paved or main traveled part of the highway.

B. Whenever any police officer finds a vehicle unattended upon any bridge or causeway or in any tunnel where such vehicle constitutes an obstruction to traffic, the officer is hereby authorized to provide for the removal of the vehicle to the nearest garage or other place of safety.

C. Whenever any police officer finds a vehicle unattended upon any portion of the Crescent City Connection, whether on the traffic lane or shoulder, the officer is hereby authorized to provide for the immediate removal of the vehicle to the nearest garage or other place of safety.

Acts 1962, No. 310, §1; Acts 1997, No. 209, §1, eff. June 16, 1997.



RS 32:143 - Stopping, standing or parking prohibited in specified places

§143. Stopping, standing or parking prohibited in specified places

A. No person shall stand, or park a vehicle, except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or traffic control device, in any of the following places:

(1) On a sidewalk;

(2) In front of a public or private driveway;

(3) Within an intersection;

(4) Within fifteen feet of a fire hydrant;

(5) On a crosswalk;

(6) Within twenty feet of a crosswalk at an intersection;

(7) Within twenty feet upon the approach to any flashing beacon stop sign, or traffic control signal located at the side of a roadway;

(8) Between a safety zone and the adjacent curb, or within twenty feet of points on the curb immediately opposite the ends of a safety zone;

(9) Within fifty feet of the nearest rail of a railroad crossing;

(10) Within twenty feet of the driveway entrance to any fire station, and on the side of a street opposite the entrance to any fire station within seventy-five feet of said entrance, when properly posted;

(11) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(12) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(13) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(14) At any place where official signs prohibit such;

(15) Any place where parking will obscure or obstruct visibility of any traffic control device.

B. No person shall move a vehicle not lawfully under his control into any such prohibited area or away from a curb such a distance as is unlawful.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:143.1 - Blocking of private driveways, highways and department rights of way, penalties

§143.1. Blocking of private driveways, highways and department rights of way, penalties

A. No person shall park any vehicle along a highway or department right of way in any residential area so as to block private driveways.

B. Whenever any law enforcement officer finds such an unlawfully parked vehicle as described in Subsection A above, he may move the vehicle, or require the driver or other person in charge of the vehicle to move it to a legally permissible position away from the private driveway.

C.(1) The owner or operator of any vehicle parked in violation of Subsection A above may, within twenty days after the date when a ticket giving notice of such violation was attached to such vehicle, pay to the chief of police, sheriff, or other chief law enforcement officer, in full satisfaction of such violation, the sum of one dollar plus any towing charges for moving the vehicle.

(2) The owner or operator of any vehicle parked in violation of Subsection A above, who fails to pay the chief of police, sheriff or other chief law enforcement officer the sum of one dollar plus towing charges, as provided herein, shall upon conviction thereof, be fined, according to the discretion of the court, not less than two dollars and fifty cents nor more than twenty dollars plus any towing charges.

Added by Acts 1974, No. 138, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:143.2 - Private driveways, highways, and public rights-of-way; sporting activities; penalties

§143.2. Private driveways, highways, and public rights-of-way; sporting activities; penalties

A. No person, unless properly permitted, shall block any private driveway, state or local highway, or public right-of-way while in the course of participating in any sporting activity when such activity obstructs the flow of traffic or is a hazard to public safety.

B. Any person who violates the provisions of this Section, or if the offender is a minor, any parent, guardian, or person with legal responsibility for such minor, shall, upon conviction, be subject to a fine not to exceed twenty-five dollars, including all costs of court.

C. Repealed by Acts 2005, No. 361, §1, eff. July 1, 2005.

Acts 2004, No. 818, §1; Acts 2005, No. 361, §1, eff. July 1, 2005.



RS 32:144 - Additional parking regulations

§144. Additional parking regulations

A. Except as otherwise provided in this section, every vehicle standing or parked on a highway where there are adjacent curbs shall be so standing or parked with the right-hand wheels of such vehicle parallel to and within eighteen inches of the right-hand curb.

B. The department may place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where in its opinion such stopping, standing or parking is dangerous to those using the highway, or where such would unduly interfere with the free movement of traffic thereon. Such signs shall be official signs, and no person shall stop, stand, or park any vehicle in violation of the restrictions stated on such signs.

Acts 1962, No. 310, §1.



RS 32:145 - Unattended motor vehicles

§145. Unattended motor vehicles

No person driving or in charge of any motor vehicle shall permit it to stand unattended without first stopping the motor, locking the ignition, removing the key, and effectively setting the brake thereon, and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

Acts 1962, No. 310, §1.



RS 32:146 - Prohibited parking; leased or rented motor vehicles

§146. Prohibited parking; leased or rented motor vehicles

A. Whenever a leased or rented motor vehicle, identified as provided in Subsection B of this Section, is parked in violation of any state law, local ordinance, or regulation, and a citation is issued at a time when the driver is not present to receive the citation, prior to any proceedings on the citation, the governing authority under whose jurisdiction the citation is issued shall request an affidavit from the registered owner attesting to the name, address, and driver's license number of the person to whom the vehicle was leased or rented at the time the citation was issued.

B. The owner of each leased or rented motor vehicle may place an identification tag attached to the inside of the bottom right side of the windshield of such vehicle. The identification tag shall state that the vehicle is rented or leased and shall list the name and address of the registered owner. All such information shall be clearly visible from the outside of the vehicle. The Department of Public Safety shall approve the forms for the identification tags.

C. Upon the request to furnish the affidavit pursuant to Subsection (A) of this Section, the owner shall within seven days after the receipt of the request, mail or deliver to the requesting authority an affidavit attesting to the name, address, and driver's license number of the person to whom the vehicle was rented or leased. The affidavit shall create the presumption that the person to whom the vehicle was leased or rented was the driver who parked the vehicle in violation of the law, ordinance or regulation, and the requesting authority shall notify the driver of his responsibility for the violation.

D. Whenever a leased or rented motor vehicle is not identified as provided in Subsection B of this Section or when the requested owner of a properly identified leased or rented vehicle fails to furnish the affidavit, the presumption created under Subsection C of this Section shall not apply and the citation shall be treated as any other regular parking citation.

E. This Section shall supercede any conflicting provisions of R.S. 32:41 and 32:42 and any local ordinance or regulation adopted pursuant thereto or pursuant to any other authority.

Added by Acts 1983, No. 102, §1.



RS 32:151 - Open roads agreement

SUBPART E-1. OPEN ROADS LAW

§151. Open roads agreement

A. The Department of Transportation and Development, in partnership with the Department of Public Safety and Corrections, office of state police, shall develop and adopt an open roads agreement which requires only that portion of any state roadway which is necessary for the safe management and clearance of a traffic incident shall be closed. The agreement shall set forth performance standards for the response and clearance of traffic incidents and include a post-action review process to ensure that long delays in opening all lanes will be evaluated, reported, and used to improve the delivery of traffic incident management services.

B. Each agency responding to the incident shall implement training and policy enhancements to ensure that all employees are knowledgeable about the open roads agreement adopted pursuant to this Section.

C. The agreement shall be provided to each parish and municipal governing authority which may, at its discretion, adopt such agreement for the management of any incident on a local roadway. Each governing authority shall be encouraged to adopt such agreement to ensure safe and consistent management of incidents on local and state roadways throughout the state.

D. The open roads agreement required by this Section shall be completed and implemented no later than January 1, 2009.

Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:152 - Police Officer Standards and Training (POST) certified course for Traffic Incident Management

§152. Police Officer Standards and Training (POST) certified course for Traffic Incident Management

A. Every law enforcement officer in the state shall be trained in a traffic incident management POST-certified course to be taught at a POST-certified academy. Any training shall include the basic process to follow for Unified Command as contained in The National Incident Management System Law of 2004. The training shall also include a summary of the open roads agreement and Louisiana laws pertaining to traffic incident management. Such training program shall be developed by January 1, 2009, and be offered as a course of training to all classes after January 1, 2009.

B. The training program shall also be offered to all other entities that respond to emergencies on Louisiana roadways.

Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:153 - Instant Tow Dispatch Pilot Program; Expedited Towing Pilot Program

§153. Instant Tow Dispatch Pilot Program; Expedited Towing Pilot Program

A. The Legislature of Louisiana hereby expresses its intention to alleviate extended delays associated with motor vehicle accidents on Louisiana's multilane highways. A coordinated interagency open roads policy will contribute to timely deliveries, safe travel, and improved safe movement of goods and persons along critical multilane highways.

B. In order to achieve improved traffic incident management practices that will decrease the impact of all types of incidents on Louisiana's multilane highways, the Department of Transportation and Development and the Department of Public Safety and Corrections, office of state police, shall coordinate with the Louisiana Motor Transport Association, the Towing and Recovery Professionals of Louisiana, and the appropriate municipal and parochial law enforcement associations to develop an Instant Tow Dispatch Pilot Program for passenger vehicles and an Expedited Towing Pilot Program for freight-carrying vehicles, provided for in Subsections C and D of this Section.

C.(1) The Instant Tow Dispatch Pilot Program shall develop and implement a plan to reduce the time required to arrive and remove disabled or damaged vehicles. This program shall be developed by the creation of a pilot program in two areas of the state with high density interstate highway traffic. The Department of Transportation and Development is authorized to make "dry run" payments, in an amount to be determined by such department, for tows that are dispatched to the scene of an incident and are not used, provided that the "dry run" is documented by the appropriate Department of Transportation and Development or Department of Public Safety and Corrections, office of state police, dispatch center. The Department of Transportation and Development and the Department of Public Safety and Corrections, office of state police, along with the other associations provided for in Subsection B of this Section shall:

(a) Determine the numbers of incidents tows are used and the time required to complete restoration of traffic.

(b) Document the results of the pilot program.

(c) Submit a written report to the Senate and House committees on transportation, highways, and public works no later than March 1, 2010. Such report shall document proposals for suggested legislation that will alleviate extended delays associated with motor vehicle accidents on Louisiana's multilane highways.

(2) The Expedited Towing Pilot Program shall develop and implement a plan identifying procedures that will reduce interstate highway blockage time and provide for a more effective incident response performance that will mitigate resulting traffic congestion, as well as efficiently preserving commercial goods. This program shall be developed by the creation of a pilot program in two areas of the state with high density interstate highway traffic that are at a greater risk of incidents involving freight-carrying vehicles. The Department of Transportation and Development and the Department of Public Safety and Corrections, along with the other associations provided for in Subsection B of this Section shall:

(a) Determine the number of freight-carrying vehicle incident tows that are used and the time required to complete restoration of traffic.

(b) Document loss of any freight.

(c) Document the results of the pilot program.

(d) Submit a written report to the Senate and House committees on transportation, highways, and public works no later than March 1, 2010. Such report shall document proposals for suggested legislation that will alleviate extended delays associated with freight-carrying vehicle incidents on Louisiana's multilane highways.

D. Prior to implementation of the Instant Tow Dispatch Pilot Program and the Expedited Towing Pilot Program as required in Subsection C of this Section, the participating entities shall develop procedures which they propose will be followed in each of the programs. Such procedures shall be approved by the House and Senate transportation, highways, and public works committees prior to implementation of such programs.

Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:154 - Removal of bodies

§154. Removal of bodies

Notwithstanding any other law to the contrary, particularly but not limited to R.S. 13:5712(B) or 5713(B)(3) when a death occurs in which a moving conveyance is involved, the body of the deceased person shall not be disturbed from the position in which it is found by any person without authorization from the coroner, or his designee, except the investigating law enforcement agency may disturb the body in order to obtain the identification of the deceased, preserve the body from loss or destruction, or maintain the flow of traffic on a highway or railroad.

Acts 2009, No. 408, §1; Acts 2010, No. 885, §1, eff. July 2, 2010.



RS 32:155 - Authority to remove vehicles and cargo

§155. Authority to remove vehicles and cargo

A. As a result of a motor vehicle crash or incident, any police officer or any person acting at the officer's direction or request may, without the consent of the owner, immediately remove or have removed any vehicle, cargo, or other movable property that has been damaged or spilled upon the roadway or shoulder of the roadway which constitutes a hazard or obstructs traffic when such removal will improve public health or safety and reduce crash- or incident-related traffic congestion and delay.

B. When a motor vehicle crash or traffic incident occurs during peak traffic hours, any police officer or any person acting at the officer's direction or request shall take immediate action and give priority to opening all roadway lanes to traffic so as to relieve traffic congestion and minimize delay to the motoring public provided such action does not impair the protection of public safety. For purposes of this Section, peak traffic hours shall be considered 7:00 a.m. to 9:00 a.m. and 4:00 p.m. to 6:00 p.m. on weekdays.

C. No liability shall attach to any police officer or to any person acting under the officer's direction or request for damages to a vehicle, cargo, or other movable property, that may result from the exercise or failure to exercise any authority granted under this Section in the absence of gross negligence.

D. The provisions of this Section apply only to roadways in this state included in the state and federal highway system.

Acts 2014, No. 781, §1.



RS 32:168 - Equipment of locomotive with bell and whistle or horn, sounding of signals

SUBPART F. RAILROAD GRADE CROSSINGS

§168. Equipment of locomotive with bell and whistle or horn, sounding of signals

A. Every railroad company or person owning and operating a railroad in this state shall equip each locomotive engine with a bell and a whistle or horn which, under normal conditions, can be heard at a distance of not less than one quarter of a mile.

B. Except as specifically exempted by law, any person controlling the motion of an engine on any railroad shall commence sounding the audible signal when such engine is approaching and not less than one quarter of a mile from the place where such railroad crosses any highway. Such sounding shall be prolonged either continuously or by blasts of the whistle or horn to be sounded in the manner provided by the Uniform Code of Railroad Operating Rules until the engine has crossed the roadway, unless the distance from that crossing to the start of the movement or the distance between the crossings is less than one quarter of a mile, in which event such warning signals shall be so sounded for the lesser distance. In cases of emergency said whistles or horn may be sounded in repeated short blasts.

C. The provisions of this Section shall not apply to the Kansas City Southern railroad line which runs parallel to Perkins Road in the city of Baton Rouge, Louisiana.

Added by Acts 1982, No. 669, §1; Acts 1998, 1st Ex. Sess., No. 83, §1, eff. March 1, 1999; Acts 1998, 1st Ex. Sess., No. 121, §2.



RS 32:169 - Cross buck, stop and warning signs, traffic control devices

§169. Cross buck, stop and warning signs, traffic control devices

A. Any person, firm, or corporation controlling any railroad track which intersects a public road or street at grade crossings, except those contained in the maintenance system of the department, shall erect and maintain a "Railroad Cross Buck" sign at the crossings above referred to which shall be white with the "Railroad Crossing" in black letters. The sign shall be reflectorized. If there are two or more tracks, same shall be indicated on an auxiliary sign of inverted "T" shape mounted below the cross buck. This sign shall be erected on the right hand side of the roadway of such approach to the crossing not more than fifty feet nor less than fifteen feet from the nearest rail and not less than six feet or more than twelve feet from the edge of the roadway. The sign shall be ten feet above the level of the highway and said sign shall be constructed in accordance with the standards of the department.

B. The person, firm, or corporation controlling any railroad track hereinabove referred to may, with written approval of the chief engineer of the department or his designated representative, erect stop signs at any grade crossings of railroads on highways not contained in the state maintenance system. Said signs shall be octagonal in shape, shall have a red background, and carry the word "stop" in white letters all in accordance with the standards of the department. Said signs shall be located not less than fifteen feet nor more than fifty feet from the nearest rail and shall be erected on the right hand side of the highway of each approach to the crossing and not less than six feet nor more than twelve feet from the edge of the roadway. Where "stop" signs are erected the said railroad shall also erect and maintain a railroad advance warning sign on the right side of the road not less than one hundred feet nor more than three hundred feet from the nearest rail of said crossing measured along the highway, said sign shall be a yellow disk thirty-six inches in diameter carrying a ninety degree cross buck x and the letters R.R. in black in accordance with the standards of the department. When such signs are erected, the driver of any vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad and shall proceed only upon the exercising of due care and being sure that it is safe to proceed.

C. All cross buck and warning signs provided for herein shall be installed by the person, firm or corporation controlling the railroad as the present signs are replaced.

D. Subsections A and B of this Section do not apply to grade crossings of any roadway which is contained in the state maintained highway system.

E.(1) A railroad company shall install a traffic control device or devices at a public railroad grade crossing pursuant to an agreement with the Department of Transportation and Development. Whenever the department determines that a particular traffic control device needs to be installed at a public highway railroad grade crossing, the railroad company shall cooperate with the department in the installation of such device or devices. In the case of a federally funded grade crossing project, the railroad company shall enter into an agreement with the department for the installation or upgrade of such traffic control device. A railroad company shall not be required to provide the non-federal share of costs involved in federally funded grade crossing improvement projects.

(2)(a) The Department of Transportation and Development, in cooperation with each parish superintendent of transportation, shall identify all public highway railroad grade crossings located on state highways within one-half mile of any public or private elementary or secondary school. The department shall further identify such grade crossings that have active warning devices in place, whether such active warning devices include lights only or lights and cross-arms, and also identify the grade crossings that are scheduled to have active warning devices installed, and the grade crossings that do not have active warning devices in place.

(b) The survey shall be completed no later than February 1, 2003. A report of the survey shall be submitted to the Senate Committee on Transportation, Highways and Public Works and the House Committee on Transportation, Highways and Public Works no later than March 1, 2003. Beginning in 2004, the department shall file an annual report with the committees no later than March first of each year. The report shall contain but not be limited to the following information: the number of grade crossings located within one-half mile of any public or private elementary or secondary school; the number of affected grade crossings that have active warning devices in place; whether such active warning devices include lights only or lights and cross-arms; the number of affected grade crossings scheduled to have active warning devices installed; the expected dates of installation of active warning devices for those affected grade crossings; and the number of affected grade crossings that do not have active warning devices in place.

(c) After all grade crossings located within one-half mile of any public or private elementary or secondary school have been identified and the initial report has been filed, the department shall prioritize the affected grade crossings according to standards of the industry as set forth in the Railroad Grade Crossing Handbook. The department is authorized to use at least twenty-five percent of all federal or state funds available to the department for grade crossing upgrades to upgrade such affected grade crossings, each year, until all such affected grade crossings have been upgraded with active warning devices, including lights and cross-arms provided that such use complies with all other state and federal laws and regulations.

(3) A railroad company may install a traffic control device or make other improvements or modifications at a railroad grade crossing at its own expense under the following conditions:

(a) When such crossing upgrade, improvement, or modification will improve the safety of the traveling public, train crew members, or train passengers.

(b) When such crossing upgrade, improvement, or modification is needed due to the presence of hazardous conditions or certain operation factors or a combination of both.

(c) When such crossing upgrade, improvement, or modification is incidental to a railroad improvement project relating to track structures or train control systems.

(4) Any upgrade, improvement, or modification performed by a railroad company under the provisions of this Subsection shall comply with all conditions and requirements in the Manual on Uniform Traffic Control Devices.

F. Nothing in this Section shall relieve a railroad company of its responsibility to maintain safe crossings.

G. In any civil action to recover damages arising from or out of a railroad grade crossing accident, the survey and initial or annual reports of railroad grade crossings prepared pursuant to Subsection E of this Section shall not be considered as comparative negligence and shall not be discoverable or admissible as evidence in any civil trial.

Added by Acts 1982, No. 669, §1; Acts 1998, 1st Ex. Sess., No. 122, §1; Acts 2002, 1st Ex. Sess., No. 156, §1, eff. April 25, 2002; Acts 2006, No. 11, §2.



RS 32:170 - Exemptions; Old Metairie railroad corridor; elimination of railroad liability

§170. Exemptions; Old Metairie railroad corridor; elimination of railroad liability

A. The provisions of R.S. 32:168 and R.S. 32:169 shall not apply to crossings of public roads by house tracks, switch tracks, industry tracks, and plantation tracks, since the intention is that such provisions apply only to tracks over which trains are operated at high speed; also such provisions do not modify or repeal any parochial or municipal ordinance relating to signs or signals at public railroad crossings.

B.(1) The provisions of R.S. 32:168 requiring the sounding of a bell, whistle, or horn by a locomotive engine when it approaches a street or highway crossing shall not apply to crossings in the Old Metairie railroad corridor in Jefferson Parish between Airline Highway and the 17th Street Canal when train activated flashing light signals and gates are installed and operating at those crossings, and such soundings in the corridor are hereby prohibited except in cases of emergency.

(2) After train activated flashing light signals and gates are installed and operating at crossings in the Old Metairie railroad corridor in Jefferson Parish between Airline Highway and the 17th Street Canal, a railroad company or its employees shall not be liable to any person or other entity for civil damages for injury or death of persons or damage to property which occur due to failure of an oncoming train to sound an audible warning approaching or at such crossings.

Added by Acts 1982, No. 669, §1; Acts 1990, No. 983, §1.



RS 32:171 - Obedience to signal indicating approach to train; reporting violations; penalties

§171. Obedience to signal indicating approach to train; reporting violations; penalties

A. Whenever any person driving a motor vehicle approaches a railroad grade crossing under any of the circumstances stated in this Section, the driver of such vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of such railroad, and shall not proceed until he can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train.

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train.

(3) A railroad train approaching within approximately nine hundred feet of the highway crossing emits a signal in accordance with R.S. 32:168, and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard.

(4) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(5) A stop sign is erected at the approach to a railroad grade crossing.

B. No person shall stop a motor vehicle upon any railroad crossing.

C. No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed when an approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

D. No person shall drive any vehicle across any railroad crossing while the signal devices are flashing when an approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

E. At any railroad grade crossing provided with railroad cross buck signs, without automatic, electric, or mechanical signal devices, crossing gates, or a human flagman giving a signal of the approach or passage of a train, the driver of a vehicle shall in obedience to the railroad cross buck sign, yield the right of way and slow down to a speed reasonable for the existing conditions and shall stop, if required for safety, at a clearly marked stopped line or, if no line, within fifty feet but not less than fifteen feet from the nearest rail of the railroad and shall not proceed until he or she can do so safely. If a driver is involved in a collision at a railroad crossing or interferes with the movement of a train after driving past the railroad cross buck sign, the collision or interference is prima facie evidence of the driver's failure to yield the right of way.

F. Any person who violates any provision of this Section shall be fined as follows:

(1) On first offense the fine shall be not more than two hundred dollars or imprisonment for not more than thirty days, or both. In addition, the person in violation shall be required to attend an Operation Lifesaver Course to be given by a certified Operation Lifesaver presenter within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the violator to notify the appropriate court of the successful completion of the Operation Lifesaver Course. Twenty-five dollars of each fine imposed pursuant to the provisions of this Paragraph shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury.

(2) On second and each subsequent offense, the fine shall not be more than five hundred dollars or imprisonment for not more than ninety days, or both. In addition, the person in violation shall be required to attend a one-day safe driver's course designed by Operation Lifesaver within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the violator to notify the appropriate court of the successful completion of the Operation Lifesaver Course. Twenty-five dollars of each fine imposed pursuant to the provisions of this Paragraph shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury.

(3) Any person who violates any provision of this Section by racing a train to a railroad crossing and thereby causes immediate danger to any railroad crew member, the general public, or damage to any property in the immediate vicinity of the crossing shall be fined not more than one thousand dollars. In addition, the person in violation shall be required to attend a one-day safe driver's course designed by Operation Lifesaver within one hundred eighty days after the adjudication of the citation. It shall be the responsibility of the violator to notify the appropriate court of jurisdiction of the successful completion of the Operation Lifesaver Program.

(4) If a violator fails to attend any safe driving courses pursuant to this Subsection, the department shall suspend such violator's driving privileges for a period of thirty days.

G. The governing authority of a municipality may enter into a cooperative endeavor agreement authorizing certified railroad law enforcement officers to assist in the enforcement of state laws and local ordinances pertaining to railroad grade crossings within its municipal limits.

H. The operator, engineer, or conductor of any train is authorized to notify the appropriate law enforcement authority of any railroad grade crossing violation within thirty-six hours of the violation. The operator, engineer, or conductor shall report such violations by affidavit which shall contain the color, license number, and any other identifiable information from the vehicle involved in the violation. In addition to the affidavit, the law enforcement officer may rely upon other evidence of a grade crossing violation including photographic or video evidence. A law enforcement officer may issue a citation to the owner or driver of the vehicle, or in the case of a leased vehicle, the lessee or driver of the leased vehicle, on the basis of the information contained in the affidavit or photographic or video evidence. The owner or lessee shall not be cited if the vehicle had been stolen.

Acts 1962, No. 310, §1. Amended by Acts 1982, No. 669, §1; Acts 1998, 1st Ex. Sess., No. 122, §1; Acts 2001, No. 352, §1; Acts 2001, No. 569, §1; Acts 2005, No. 477, §1; Acts 2012, No. 834, §5, eff. July 1, 2012.



RS 32:172 - All vehicles must stop at certain railroad grade crossings

§172. All vehicles must stop at certain railroad grade crossings

A.(1) The department shall determine highway grade crossings of railroads on state maintained highways or roads which are of particular danger to public safety and shall erect stop signs thereat.

(2) The department shall also make a preliminary determination of highway grade crossings of railroads on non-state maintained public highways or roads which are of particular danger to public safety which shall be made available to parishes and municipalities. The governing authorities of such parishes and municipalities may erect stop signs at such crossings.

(3) The department shall promulgate rules and regulations, not later than December 15, 1998, which set forth criteria to determine those crossings which are particularly dangerous, to include but not be limited to crossings where multiple collisions have occurred, crossings which are high-profile crossings, and crossings with reduced sight distance or visibility. When such stop signs are erected, the driver of any vehicle shall stop within fifty feet, but not less than fifteen feet, from the nearest rail of such railroad and shall proceed only upon exercising due care.

B. The opinions and final report of the department promulgated or published pursuant to this Section shall not be subject to any discovery or production nor be admissible evidence in any judicial proceeding in this state.

C. A decision of the department relative to the placement of a stop sign at a crossing which possesses any other warning device shall not be considered as presumptive or conclusive evidence of fault on the part of the state or its agents or any political subdivision or its agents.

D. Nothing in this Section shall relieve the railroad of its responsibility to maintain safe crossings and operate its trains in a safe manner.

Acts 1962, No. 310, §1; Acts 1998, 1st Ex. Sess., No. 121, §1.



RS 32:173 - Repealed by Acts 2008, No. 614, §2.

§173. Repealed by Acts 2008, No. 614, §2.



RS 32:173.1 - Railroad grade crossings; stopping required

§173.1. Railroad grade crossings; stopping required

A. All buses transporting passengers and all commercial motor vehicles who are required to abide by 49 CFR Part 392.10, as amended, relative to methods by which a commercial motor vehicle carrying certain materials and buses transporting passengers, shall stop at railroad grade crossings within fifty feet of, and not closer than fifteen feet to, the tracks; thereafter, the driver shall listen and look in each direction along the tracks for an approaching train and ascertain that no train is approaching. When it is safe to do so, the driver may drive the commercial motor vehicle or bus across the tracks in a gear that permits the commercial motor vehicle to complete the crossing without a change of gears.

B. Notwithstanding any provision of law to the contrary, the driver of any motor vehicle carrying passengers for hire, or of any school bus whether carrying any school child or not, before crossing at grade any track or tracks of a railroad, shall stop such vehicle within fifty feet, but not less than fifteen feet, from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train, and for signals indicating the approach of a train, except as hereinafter provided, and shall not proceed until he can do so safely. After stopping as required herein and upon proceeding, when it is safe to do so, the driver of any said vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing such crossing, and the driver shall not shift gears while crossing the track or tracks.

C. The driver of any school bus, in addition to the requirements of Subsection B of this Section, after coming to a complete stop, shall open the door of the school bus and shall leave it open while ascertaining that no train or other vehicle is approaching on the railroad track from either side and until immediately prior to proceeding over the railroad crossing.

Acts 2008, No. 614, §1.



RS 32:174 - Moving heavy equipment at railroad grade crossings

§174. Moving heavy equipment at railroad grade crossings

A. No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this Section.

B. Notice of any such intended crossing shall be given to a station agent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

C. Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than fifteen feet nor more than fifty feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions, and shall not proceed until the crossing can be made safely.

D. No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under his direction.

Acts 1962, No. 310, §1.



RS 32:175 - Vehicles must yield at railroad grade crossings; exceptions; penalties for violations

§175. Vehicles must yield at railroad grade crossings; exceptions; penalties for violations

A. The driver or operator of a vehicle approaching a rail-highway grade crossing identified by the presence of a railroad cross buck sign shall slow down to a speed reasonable for the existing conditions, or shall stop if necessary, before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, or if none, then at the point nearest the intersecting rail of such railroad where the driver or operator has a clear view of any approaching train. The driver or operator shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train. Having slowed or stopped in this manner, the driver or operator shall yield the right-of-way to any approaching train and then shall proceed only upon exercising due care and upon being sure that it is safe to proceed.

B. The driver or operator of a vehicle need not yield at any such rail-highway grade crossing where a police officer or traffic-control signal directs traffic to proceed.

C. Any person who violates any provision of this Section shall be fined as follows:

(1) On first offense, the fine shall be not more than two hundred dollars or imprisonment for not more than thirty days, or both. In addition, the person in violation shall be required to attend an Operation Lifesaver Course to be given by a certified Operation Lifesaver presenter within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the offender to notify the appropriate court of the successful completion of the Operation Lifesaver Course.

(2) On second and subsequent offenses, the fine shall be not more than five hundred dollars or imprisonment for not more than ninety days, or both. In addition, the person in violation shall be required to attend a one-day safe driver's course designed by Operation Lifesaver within one hundred eighty days after adjudication of the citation. It shall be the responsibility of the offender to notify the appropriate court of the successful completion of the Operation Lifesaver Course.

(3) If an offender fails to attend any safe driving course as required in this Subsection, the department shall suspend such offender's driving privileges for a period of thirty days.

(4) No less than twenty-five dollars of each fine imposed pursuant to the provisions of this Section shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury.

D. The provisions of this Section do not relieve drivers or operators of the responsibility to comply with the provisions of R.S. 32:171 and 173.

Acts 1990, No. 143, §1; Acts 2005, No. 477, §1; Acts 2012, No. 811, §9, eff. July 1, 2012; Acts 2012, No. 834, §5, eff. July 1, 2012.



RS 32:176 - Required notification of recording devices carried on railroad trains

§176. Required notification of recording devices carried on railroad trains

Immediately following a railroad crossing accident, the engineer or a responsible member of the crew, if the engineer is unable to provide the information, shall inform the law enforcement officer investigating such accident if the train possesses an event recorder which records and preserves any information which is relevant to the accident or may be of assistance in the investigation of the accident. Upon request of the law enforcement officer, the railroad or its representative shall provide, in a timely manner, any such information contained on the event recorder whose release is not prohibited by federal law, rule, or regulation.

Acts 1998, 1st Ex. Sess., No. 87, §1.



RS 32:190 - Safety helmets

SUBPART G. OPERATION OF MOTORCYCLES,

MOTOR-DRIVEN CYCLES AND BICYCLES

§190. Safety helmets

A. No person shall operate or ride upon any motorcycle, motor-driven cycle, or motorized bicycle unless the person is equipped with and is wearing on the head a safety helmet of the type and design manufactured for use by operators of such vehicles, which shall be secured properly with a chin strap while the vehicle is in motion. All such safety helmets shall consist of lining, padding, visor, and chin strap and shall meet such other specifications as shall be established by the commissioner.

B. It shall be unlawful to manufacture, sell, or distribute any protective helmet for use by the operator of a motorcycle, motor driven cycle, or motorized bicycle, or for use by the passenger thereon, unless such protective helmet is of a type and specification approved by the commissioner who shall publish a notice of such approval.

C. Notwithstanding the provisions of this Section, the police authorities of a village, town, city, or parish may issue a permit exempting members of organizations sponsoring, conducting, or participating in parades or other public exhibitions from the provisions of this Section while such members are actually participating in a parade or other public exhibition.

D. This Section does not apply to a person operating or riding in an autocycle if the vehicle is equipped with a roof that meets or exceeds standards for a safety helmet or a roll cage. As used in this Subsection, "roll cage" shall mean a hardtop enclosure protecting occupants from the elements that will support the vehicle's weight and is so designed as to protect the occupants when the vehicle is resting on this enclosure.

E. It shall be unlawful to manufacture, sell, or distribute any protective helmet for use by the operator of a motorcycle, motor driven cycle, or motorized bicycle, or for use by the passenger thereon, unless the manufacturer of the protective helmet obtains and maintains liability insurance of not less than one hundred thousand dollars for each occurrence of liability of the manufacturer for fault in the design, materials, or workmanship of the protective helmet. In addition to any other penalty provided in this Section, the commissioner may prohibit the movement, sale, or distribution of any protective helmet if the manufacturer is not covered by insurance as required by this Subsection.

F. Any person who violates any provision of this Section shall upon conviction be fined fifty dollars which shall include all costs of court. Notwithstanding any contrary provision of law, no other cost or fee shall be assessed against any person for a violation of this Section.

Added by Acts 1968, No. 273, §1. Amended by Acts 1976, No. 671, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1981, No. 517, §1, eff. Jan. 1, 1982; Acts 1986, No. 53, §1; Acts 1986, No. 531, §1; Acts 1989, No. 278, §1; Acts 1989, No. 520, §1; Acts 1999, No. 404, §1; Acts 2004, No. 742, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014.



RS 32:190.1 - Eye protective devices to be worn by motorcyclist; windshield on motorcycle

§190.1. Eye protective devices to be worn by motorcyclist; windshield on motorcycle

A. No person shall operate a motorcycle or motor driven cycle unless the person is wearing an eye protective device of a type approved for such use by the secretary, except when the motorcycle or motor driven cycle is equipped with a windshield of sufficient height to afford adequate eye protection that meets the requirements of R.S. 32:358.

B. The secretary shall approve only goggles, face shields, or safety glasses which will meet performance specifications established by him.

C. Eye protective devices used at night shall not be tinted.

D. This Section shall not apply to persons riding within an enclosed cab.

Added by Acts 1970, No. 538, §3. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1984, No. 808, §1.



RS 32:191 - Riding on motorcycles

§191. Riding on motorcycles

A. A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto. Such operator shall not carry any other person or child nor shall any other person or child ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the rear or side on the motorcycle.

B. A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with not more than one leg on each side of the motorcycle.

C. No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents him from keeping both hands on the handlebars.

D. No operator shall carry any person or child nor shall any person or child ride in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

E. No operator shall carry or transport an infant or child on a motorcycle who is required to be restrained in a rear-facing child safety seat or a forward-facing child safety seat according to the provisions of R.S. 32:295. A child at least five years of age or older is only authorized to be a passenger on a motorcycle if such child is properly seated on the motorcycle and such child is wearing a safety helmet in accordance with the provisions of R.S. 32:190.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 273, §2; Acts 1970, No. 538, §4; Acts 2006, No. 98, §1.



RS 32:191.1 - Operating motorcycles on roadways laned for traffic

§191.1. Operating motorcycles on roadways laned for traffic

A. All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such manner as to deprive any motorcycle of the full use of a lane. This Subsection shall not apply to motorcycles operated two abreast in a single lane.

B. The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

C. No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

D. Motorcycles shall not be operated more than two abreast in a single lane.

E. Subsections (B) and (C) shall not apply to police officers in the performance of their official duties.

Added by Acts 1970, No. 538, §5; Acts 1999, No. 631, §1.



RS 32:191.2 - Clinging to other vehicles

§191.2. Clinging to other vehicles

No person riding upon a motorcycle shall attach himself or the motorcycle to any other vehicle (or streetcar) on a roadway.

Added by Acts 1970, No. 538, §5.



RS 32:191.3 - Footrests and handlebars

§191.3. Footrests and handlebars

A. Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.

B. No person shall operate any motorcycle with handlebars that require the hands of the operator to be above the operator's shoulder height when the operator is sitting astride the seat and the operator's hands are on the handlebar grips.

Added by Acts 1970, No. 538, §5; Acts 2012, No. 473, §1.



RS 32:192 - Riding on motor-driven cycles

§192. Riding on motor-driven cycles

Not more than one person shall be allowed to ride upon a motor-driven cycle.

Acts 1962, No. 310, §1.



RS 32:193 - Operation of bicycles; general provision

§193. Operation of bicycles; general provision

The regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles, subject to those exceptions stated hereafter.

Acts 1962, No. 310, §1.



RS 32:194 - Traffic laws apply to persons riding bicycles

§194. Traffic laws apply to persons riding bicycles

Every person riding a bicycle upon a highway of this state shall be granted all of the rights and shall be subject to all the duties applicable to the driver of a vehicle by this Chapter, except as to special regulations in this Part, including special regulations applying to peace officers utilizing bicycles in furtherance of their official duties, and except as to those provisions of this Chapter which by their very nature can have no application.

Acts 1962, No. 310, §1; Acts 2011, No. 98, §1.



RS 32:195 - Riding on bicycles

§195. Riding on bicycles

A. A person propelling a bicycle shall not ride other than upon or astride a permanent or regular seat attached thereto.

B. No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

C. A person operating a bicycle shall at all times keep at least one hand upon the handle bars thereof.

Acts 1962 No. 310, §1.



RS 32:196 - Clinging to vehicles

§196. Clinging to vehicles

No person riding upon any bicycle, skates, skateboard or any other nonmotorized rideable device shall attach himself or the device to any vehicle upon a highway.

Acts 1962, No. 310, §1; Acts 2004, No. 572, §1.



RS 32:197 - Riding on roadways and bicycle paths

§197. Riding on roadways and bicycle paths

A. Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction, except under any of the following circumstances:

(1) When overtaking and passing another bicycle or vehicle proceeding in the same direction.

(2) When preparing for a left turn at an intersection or into a private road or driveway.

(3) When reasonably necessary to avoid fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lane or any other conditions that make it unsafe to continue along the right-hand curb or edge of the roadway. For purposes of this Paragraph, a "substandard width lane" is a lane that is too narrow for a bicycle and a vehicle to travel safely side by side within the lane.

(4) When approaching a place where a right turn is authorized.

B. Repealed by Acts 2011, No. 244, §3.

C. Persons riding bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.

D. Persons riding bicycles shall be allowed to operate on the shoulder of a roadway.

E. Any person operating a bicycle upon a roadway or a highway, where there are two or more marked traffic lanes and traffic travels in only one direction, may ride as near the left-hand curb or shoulder of that roadway as practicable when preparing for a left turn.

Acts 1962, No. 310, §1; Acts 2010, No. 618, §§2, 4; Acts 2010, No. 813, §1; Acts 2011, No. 244, §3.



RS 32:198 - Operating motorized bicycles

§198. Operating motorized bicycles

A motorized bicycle shall only be operated upon the roadway of the highways of this state by a person fifteen years of age or older who possesses a valid Louisiana driver's license and shall not be operated upon sidewalks or interstate highways.

Added by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:199 - Bicycle helmets; restraining seats

§199. Bicycle helmets; restraining seats

A. The following words and phrases when used in this Section shall have the meaning assigned to them:

(1) "Approved helmet" means a bicycle helmet that meets or exceeds the following minimum bicycle helmet safety standards:

(a) A bicycle helmet that was manufactured prior to March, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the American National Standards Institute or the Snell Memorial Foundation.

(b) A bicycle helmet that was manufactured after March, 1999, shall meet or exceed the minimum bicycle helmet safety standards set by the Consumer Product Safety Commission.

(2) "Bicycle" means a human-powered vehicle with two tandem wheels designed to transport, by pedaling, one or more persons.

(3) "Operator" means a person who travels on a bicycle seated on a saddle seat from which that person is intended to and can pedal the bicycle.

(4) "Passenger" means any person who travels on a bicycle in any manner except as an operator.

(5) "Restraining seat" means a seat separate from the saddle seat of the operator of the bicycle that is fastened securely to the frame of the bicycle and is adequately equipped to restrain the passenger in such seat and protect such passenger from the moving parts of the bicycle.

B. With regard to any bicycle used on a public roadway, public bicycle path, or other public right-of-way, no parent, guardian, or person with legal responsibility for the safety and welfare of a child shall knowingly allow any of the following:

(1) Such child under the age of twelve to operate or ride as a passenger on a bicycle without wearing an approved helmet of good fit fastened securely upon the head with the straps of the helmet.

(2) Such child who weighs less than forty pounds or is less than forty inches in height to be a passenger on a bicycle without being properly seated in and adequately secured to a restraining seat.

C. Notice shall be provided in accordance with the following provisions:

(1) A person regularly engaged in the business of selling or renting bicycles shall post a sign stating the following: "Louisiana law requires a bicycle operator or passenger under the age of twelve years to wear a bicycle helmet when riding a bicycle. Louisiana law also requires a passenger who weighs less than forty pounds or is less than forty inches in height to be properly seated in and adequately secured to a restraining seat."

(2) The sign must be at least twenty-four inches in length and twelve inches in width. The lettering on the sign must be at least one inch in height. The sign must be posted conspicuously so that it is clearly visible to all persons buying or renting bicycles.

D. The issuance of a citation for a violation of this Section shall not be prima facie evidence of negligence. The comparative negligence statutes of Louisiana shall apply in these cases as in all other cases of negligence.

E. The Louisiana Highway Safety Commission shall provide funds to the Louisiana Safe Kids Coalition to be used for the purchase of bicycle helmets. These helmets shall be distributed by the Louisiana Safe Kids Coalition to indigent persons in furtherance of the provisions of this Section.

F. The provisions of R.S. 32:57 shall not apply to a violation of this Section. No civil penalties or court costs shall be assessed for any violation of this Section.

Acts 2001, No. 447, §1, eff. March 1, 2002.



RS 32:200 - Operation of motor scooters on sidewalks

§200. Operation of motor scooters on sidewalks

A. Any parish or municipal governing authority may authorize the operation of motor scooters at a speed not to exceed twenty miles per hour by persons eight years old or older between sunrise and sunset on any sidewalk under its jurisdiction.

B. With regard to any motor scooter used pursuant to Subsection A of this Section, no parent, guardian, or person with legal responsibility for the safety and welfare of a child shall knowingly allow such child under the age of eighteen to operate or ride as a passenger on a motor scooter without wearing an approved helmet of good fit fastened securely upon the head with the straps of the helmet.

C. Notice shall be provided in accordance with the following provisions:

(1) A person regularly engaged in the business of selling or renting motor scooters shall post a sign stating the following: "Louisiana law requires a motor scooter operator or passenger under the age of eighteen years to wear a helmet when riding a motor scooter."

(2) The sign must be at least twenty-four inches in length and twelve inches in width. The lettering on the sign must be at least one inch in height. The sign must be posted conspicuously so that it is clearly visible to all persons buying or renting motor scooters.

D. The issuance of a citation for a violation of this Section shall not be prima facie evidence of negligence. The comparative negligence statutes of Louisiana shall apply in these cases as in all other cases of negligence.

Acts 2004, No. 805, §1.



RS 32:201 - Harassment of bicyclists prohibited; penalties

§201. Harassment of bicyclists prohibited; penalties

A. It shall be unlawful to harass, taunt, or maliciously throw objects at or in the direction of any person riding a bicycle.

B. Any person who violates this Section shall be fined not less than two hundred dollars or imprisoned for not more than thirty days.

Acts 2009, No. 147, §1.



RS 32:202 - Louisiana Bicycle and Pedestrian Safety Fund

§202. Louisiana Bicycle and Pedestrian Safety Fund

A. There is hereby created, as a special fund in the state treasury, the Louisiana Bicycle and Pedestrian Safety Fund, hereinafter referred to as the "fund". The source of monies for the fund shall be that portion of the monies derived from fees imposed and dedicated to the fund pursuant to the provisions of R.S. 47:463.148, and grants, gifts, and donations and any other monies received by the state for the purposes of bicycle and pedestrian safety and which are appropriated to the fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, relative to the Bond Security and Redemption Fund, an amount equal to that deposited into the state treasury from the foregoing sources shall be deposited in and credited to the fund. The monies in the fund shall be invested by the treasurer in the same manner as the state general fund, and interest earnings shall be deposited into the fund. All unexpended and unencumbered monies remaining in the fund at the end of each fiscal year shall remain in the fund.

C. Monies in the fund shall be subject to annual appropriation by the legislature for use by the Department of Transportation and Development. The monies in the fund shall be allocated and disbursed by the secretary of the Department of Transportation and Development and used solely for bicycle and pedestrian safety.

Acts 2010, No. 840, §1.



RS 32:203 - Motor vehicles operating in bicycle lanes

§203. Motor vehicles operating in bicycle lanes

A. No person shall operate a motor vehicle in a bicycle lane except as follows:

(1) To prepare for a turn within a distance of two hundred feet from the intersection.

(2) To enter or leave the roadway onto an alley, private road, or driveway.

(3) To enter or leave a parking space when parking is permitted adjacent to the bicycle lane.

B. Any person operating a motor vehicle upon a bicycle lane in accordance with Subsection A of this Section shall yield the right-of-way to all bicycles and electric mobility aids within the bicycle lane.

C. This Section shall not prohibit the use of a motorized bicycle in a bicycle lane when the operator travels at no speed greater than what is reasonable or prudent, has due regard for visibility, traffic conditions, and the condition of the roadway surface of the bicycle lane and in a manner which does not endanger the safety of bicyclists.

D. In case of an emergency, the driver of a motor vehicle may lawfully operate the vehicle in a bicycle lane in accordance with the normal standards of prudent conduct to protect himself and others from harm. When the emergency ends, the motor vehicle shall not be operated in the bicycle lane.

Acts 2010, No. 618, §2.



RS 32:206 - Electric mobility aids

SUBPART G-1. ELECTRIC MOBILITY AIDS

§206. Electric mobility aids

A. A person with a mobility impairment operating an electric mobility aid shall have the same rights as an able-bodied pedestrian to use streets, sidewalks, and walkways. In addition, an electric mobility aid may be operated on the following roadways during daylight hours only:

(1) A road or street where the posted speed limit is twenty-five miles per hour or less or where suitable sidewalks or bicycle paths are not available.

(2) A marked bicycle path or designated bicycle lane.

(3) Within any residential subdivision.

(4) Any street or roadway when necessary to cross or as a reasonable accommodation under the Americans with Disabilities Act, 42 U.S.C. 12131, et seq., because of physical barriers, such as a lack of curb cuts or sidewalks, to other means of access by persons using mobility aids.

B. An electric mobility aid shall not be considered a vehicle for purposes of defining "equipment" as referenced in Part V of Chapter 1 of this Title.

C. A valid driver's license shall not be prerequisite to operating an electric mobility aid.

D. Electric mobility aids shall not be required to register and be insured in accordance with R.S. 32:51.

E. As used in this Section, an "electric mobility aid" shall mean a mobility aid, usable indoors and designed for and used by individuals and which is prescribed by a physician for a medical condition that affects the user's ability to ambulate independently. To qualify as an electric mobility aid, a mobility aid must not be capable of exceeding a speed of twenty miles per hour on a paved surface when operating under its own power.

F. A parish, municipality or the Department of Transportation and Development may prohibit or regulate the operation of an electric mobility aid on any road, sidewalk, street, or bicycle path under its jurisdiction if the governing body of the parish, municipality, or the Department of Transportation and Development determines that such a prohibition or regulation is necessary and in the interest of safety.

Acts 2004, No. 451, §1, eff. June 24, 2004.



RS 32:211 - Pedestrians subject to traffic regulations

SUBPART H. PEDESTRIANS' RIGHTS AND DUTIES

§211. Pedestrians subject to traffic regulations

Pedestrians shall be subject to traffic-control signals at intersections as provided in R.S. 32:233 unless otherwise required by local ordinance, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this Part.

Acts 1962, No. 310, §1.



RS 32:212 - Pedestrians right-of-way in crosswalks

§212. Pedestrians right-of-way in crosswalks

A. When traffic-control signals are not in place or not in operation, the driver of a vehicle shall stop and yield the right-of-way, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the roadway upon which the vehicle is traveling or the roadway onto which the vehicle is turning.

B. No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield.

C. Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

D. Subsection A of this Section shall not apply where the pedestrian is crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided.

Acts 1962, No. 310, §1; Acts 2011, No. 244, §1.



RS 32:213 - Crossing at other than crosswalks

§213. Crossing at other than crosswalks

A. Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

B. Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:214 - Drivers to exercise due care

§214. Drivers to exercise due care

Notwithstanding the foregoing provisions of this Part, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a highway.

Acts 1962, No. 310, §1.



RS 32:215 - Pedestrians to use right half of crosswalks

§215. Pedestrians to use right half of crosswalks

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:216 - Pedestrians on highways or interstate highways

§216. Pedestrians on highways or interstate highways

A. Where sidewalks are provided, it shall be unlawful for any pedestrian to walk along and upon an adjacent highway.

B. Where sidewalks are not provided, any pedestrian walking along and upon a highway shall, when practicable, walk only on the left side of the highway or its shoulder, facing traffic which may approach from the opposite direction.

C. It shall be unlawful for any pedestrian to cross an interstate highway, except in the case of an emergency.

D. Upon conviction of a violation of this Section, a court may order, in lieu of the penalty provisions provided in R.S. 32:57, that the offender perform three eight-hour days of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program.

Acts 1962, No. 310, §1; Acts 2001, No. 585, §1.



RS 32:217 - Blind and incapacitated pedestrians; use of canes; persons in wheelchairs; vehicles

§217. Blind and incapacitated pedestrians; use of canes; persons in wheelchairs; vehicles

A. It is unlawful for any person, unless totally or partially blind or otherwise incapacitated, while on any public street or highway, to carry in a raised or extended position a cane or walking stick which is metallic or white in color or white tipped with red.

B. Whenever a pedestrian guided by a guide dog, or carrying in a raised or extended position a cane or walking stick which is metallic or white in color, or white tipped with red, or a pedestrian who requires a wheelchair or motorized wheelchair for transportation is crossing or attempting to cross a public street or highway, at or near an intersection or crosswalk, the driver of every vehicle approaching the intersection or crosswalk shall take such precautions as may be necessary to avoid injuring or endangering such pedestrian, and if injury or danger to such pedestrian can be avoided only by bringing his vehicle to a full stop, he shall bring his vehicle to a full stop.

C. Nothing contained in this Section shall be construed to deprive any totally or partially blind or otherwise incapacitated person, not carrying such a cane or walking stick or not being guided by a dog, of the rights and privileges conferred by law upon pedestrians crossing streets or highways, nor shall the failure of such totally or partially blind or otherwise incapacitated person to carry a cane or walking stick, or to be guided by a guide dog upon the streets, highways or sidewalks of this state, be held to constitute nor be evidence of contributory negligence.

Acts 1962, No. 310, §1; Acts 2004, No. 242, §1.



RS 32:218 - Pedestrians soliciting rides or business

§218. Pedestrians soliciting rides or business

A. No person shall stand on a public roadway for the purpose of soliciting a ride, employment, or business from the occupant of any vehicle.

B. Subject to the permission of the municipality or parish governing authority in which the roadway is located, a member of a professional firefighters association or other nonprofit organization shall not be prohibited by this Section nor any other provision of state law from standing on a public roadway for the purpose of soliciting contributions, as a member of such association, on behalf of bona fide charitable organizations.

Acts 1962, No. 310, §1; Acts 1999, No. 1132, §1, eff. July 1, 1999.



RS 32:219 - Pedestrians right-of-way on sidewalks

§219. Pedestrians right-of-way on sidewalks

The driver of a motor vehicle emerging from or entering an alley, private road or driveway, or building shall yield the right-of-way to any pedestrian approaching on any sidewalk extending across such alley, road or driveway, or building entrance.

Added by Acts 1972, No. 141, §1.



RS 32:231 - Obedience to and required traffic-control devices

SUBPART I. SIGNS, MARKERS AND SIGNALS

§231. Obedience to and required traffic-control devices

A. The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with the provisions of this Chapter, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this Chapter.

B. No provision of this Chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in a position and where it can be seen by an ordinarily observant person. Whenever a particular Section does not state that signs are required, such Section shall be effective even though no signs are erected or in place.

Acts 1962, No. 310, §1.



RS 32:232 - Traffic-control signals

§232. Traffic-control signals

Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red, and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(1) GREEN indication:

(a) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. But vehicular traffic, including vehicles turning right or left, shall stop and yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

(b) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall stop and yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(c) Unless otherwise directed by a pedestrian control signal as provided in R.S. 32:233, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(2) Steady YELLOW indication:

(a) Vehicular traffic facing a steady yellow signal alone is thereby warned that the related green signal is being terminated or that a red signal will be exhibited immediately thereafter and such vehicular traffic shall not enter the intersection when the red signal is exhibited.

(b) Unless otherwise directed by a pedestrian control signal as provided in R.S. 32:233 a pedestrian facing a steady yellow signal is thereby advised that there is insufficient time to cross the roadway before a red signal is exhibited and no pedestrian shall then start to cross the roadway.

(3) Steady RED indication:

(a) Vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line, or if none, then before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain standing until an indication to proceed is shown except as provided in Subparagraph (c) of this Paragraph.

(b) Vehicular traffic facing a steady red arrow signal shall not enter the intersection to make the movement indicated by the arrow and, unless entering the intersection to make a movement permitted by another signal, shall stop at a clearly marked stop line, or if none, then before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain standing until an indication permitting the movement indicated by such red arrow is shown except as provided in Subparagraph (c) of this Paragraph.

(c) Except when a sign prohibits a turn, vehicular traffic facing any steady red signal may cautiously enter the intersection to turn right, or to turn left from a one-way street into a one-way street, or to U-turn at a signalized U-turn after stopping as required by Subparagraph (a) or Subparagraph (b) of this Paragraph. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(d) Unless otherwise directed by a pedestrian-control signal as provided in R.S. 32:233, a pedestrian facing a steady circular red or red arrow signal shall not enter the roadway.

(4) Flashing YELLOW indication. When a flashing yellow arrow indication is activated, vehicular traffic, on an approach to an intersection, facing a flashing yellow arrow signal indication, displayed alone or in combination with another signal indication, is permitted to cautiously enter the intersection only to make the movement indicated by such arrow. In addition, vehicular traffic facing a flashing yellow arrow, turning left or making a U-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction. Such vehicular traffic, including vehicles making a U-turn, shall yield the right-of-way to pedestrians lawfully within the associated crosswalk, and to other vehicles lawfully within the intersection.

(5) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this Section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking, the stop shall be made at the signal.

Acts 1962, No. 310, §1. Amended by Acts 1976, No. 152, §1; Acts 1978, No. 551, §1; Acts 2011, No. 244, §1; Acts 2013, No. 43, §1, eff. May 29, 2013.



RS 32:232.1 - Vehicle approaching intersection in which traffic lights are inoperative

§232.1. Vehicle approaching intersection in which traffic lights are inoperative

A. Unless otherwise directed by a law enforcement officer, when a traffic control signal is not functioning at an intersection, and the signal lights are completely dark, the intersection shall revert to an all-way stop and traffic shall proceed in accordance with the provisions of R.S. 32:121(A).

B. Unless otherwise directed by a law enforcement officer, when a traffic control signal is flashing yellow, it shall be treated as a "caution" sign in accordance with the provisions of R.S. 32:234.

C. Unless otherwise directed by a law enforcement officer, when a traffic control signal is flashing red, it shall be treated as a stop sign in accordance with the provisions of R.S. 32:234.

Acts 1999, No. 1145, §1; Acts 2010, No. 259, §1, eff. June 17, 2010.



RS 32:233 - Pedestrian-control signals

§233. Pedestrian-control signals

Whenever special pedestrian-control signals exhibiting the words "Walk" or "Don't Walk" are in place, such signals shall indicate as follows:

(1) Flashing or Steady WALK--A pedestrian facing the signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by a driver of a vehicle.

(2) Flashing or Steady DON'T WALK--No pedestrian shall start to cross the roadway in the direction of the signal, but a pedestrian who has partially completed his crossing on the "Walk" signal shall proceed to a sidewalk or safety island while the "Don't Walk" signal is showing.

Acts 1962, No. 310, §1. Amended by Acts 1978, No. 551, §1.



RS 32:234 - Flashing signals

§234. Flashing signals

A. Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal, it shall require obedience by vehicular traffic as follows:

(1) FLASHING RED (STOP SIGNAL)--When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) FLASHING YELLOW OR AMBER (CAUTION SIGNAL)--When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through or past such signal only with caution.

B. This Section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossing shall be governed by the rules set forth in R.S. 32:171 through 32:174.

Acts 1962, No. 310, §1; Acts 2012, No. 811, §9, eff. July 1, 2012.



RS 32:235 - Uniform highway marking system

§235. Uniform highway marking system

A.(1) The department shall adopt a manual and specifications for a uniform system of traffic control devices consistent with the provisions of this Chapter for use upon highways within this state. Such uniform system shall correlate with and so far as possible conform to the system then current as approved by the United States Department of Transportation, Federal Highway Administration, Manual on Uniform Traffic Control Devices (MUTCD), except that the department shall develop a supplement to the manual with all symbol-based or bilingual signs that display terms in both English and Louisiana French, subject to approval by the United States Department of Transportation, Federal Highway Administration, which permits parish governing authorities to adopt such supplement, request that signs along state and federal highways within their boundaries be bilingual, and display terms in both English and Louisiana French. In developing the supplement, the department shall adhere to the following:

(2) The department shall coordinate with the Council for the Development of French in Louisiana pursuant to R.S. 25:651 et seq., prior to application for approval from the United States Department of Transportation, Federal Highway Administration.

(3) The supplement shall provide a process by which a parish governing authority may formally adopt the supplement. In the event the United States Department of Transportation, Federal Highway Administration does not approve the bilingual supplement, it shall be returned to the governing authority of the parish which requested approval of a bilingual supplement. The parish governing authority may only proceed with local adoption of the supplement as it was submitted to the United States Department of Transportation, Federal Highway Administration but shall not erect any bilingual sign on any state or federal highway within the parish; signs installed on parish roads shall be at the expense of the parish.

(4) The department may deviate from the system and erect advisory signs only to post advisory weight limits on state bridges where a state bridge is scheduled for replacement or strengthening within three years from the date of approval by the chief engineer of the department's weight rating evaluation of any state bridge. In addition, the department may deviate from the criteria contained in said system for location of traffic signals to the extent that additional weighted consideration shall be given to pedestrian and vehicular traffic volumes associated with schools which are located on state highways.

(5) The department shall require that any signage on public highways which indicates maximum or minimum speed limits in kilometers also indicate such speed limits in miles per hour.

B. Local municipal and parish authorities in their respective jurisdictions shall place and maintain such traffic control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this Chapter, regulations of the department and commissioner adopted pursuant hereto, and local traffic ordinances adopted pursuant to the authority granted by R.S. 32:41 and R.S. 32:42. All such traffic control devices hereafter erected shall conform to the department's manual or specifications. If any such device hereafter erected by a political subdivision of this state fails to conform to the manual or specifications, payment of any funds allocated to that political subdivision shall be withheld by the department until the standards established by the department are complied with.

C. No local municipal or parish authority shall place or maintain any traffic control device upon any state maintained highway without having first obtained the written approval of the department.

D. Wherever any highway crosses the boundaries of and enters into the state of Louisiana, the department may erect appropriate signs giving notice of the maximum speed limits authorized by law for each type of vehicle upon the highways of this state.

E. Proof that any state, parochial or municipal authority was at the time of any incident complained of in compliance with the provisions of the department's traffic control devices manual shall be prima facie evidence of discharge by such authority of its obligations to the motoring public.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 182, §1; Acts 1968, No. 273, §3; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1977, No. 211, §1, eff. July 7, 1977; Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1995, No. 282, §1; Acts 1995, No. 1125, §1; Acts 2014, No. 263, §2.



RS 32:236 - Privately owned signs on public rights of way prohibited; exceptions; authority of municipalities and department of highways; advertising on convenience facilities at public transit stops

§236. Privately owned signs on public rights of way prohibited; exceptions; authority of municipalities and department of highways; advertising on convenience facilities at public transit stops

A. No person, contractor, or public service corporation shall erect or maintain any sign of any nature or a traffic control device or any thing resembling a traffic control device within the right-of-way of any highway or street, without having official permission to install or maintain same in the public right-of-way under the provisions of R.S. 48:344 and R.S. 48:381, except the governing authority maintaining the highway or street.

B. Contractors may place such signs and warning devices and permit holders may place such temporary signs and warning devices as are authorized to warn the traveling public of dangers arising from the work being done within the right-of-way. The department may place such directional, regulatory, and warning signs, signals and barricades, or other traffic control devices as are desirable in its judgment to guide, inform, regulate, and warn the traveling public.

C. A public body, such as a parish or municipal governing authority maintaining a highway or street, may authorize and adopt rules to regulate advertising on convenience facilities such as benches, shelters, and kiosks, located within the public rights of way at designated stops of a public transit system, as designated or contracted for by the governing authority.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 299, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1990, No. 220, §1; Acts 1992, No. 732, §1.



RS 32:237 - Barricades, signs, and signals; prohibition against tampering with, removing, possessing, and violating instructions; exceptions

§237. Barricades, signs, and signals; prohibition against tampering with, removing, possessing, and violating instructions; exceptions

A.(1) No one shall in any way tamper with, move, damage, or destroy any barricade, sign, or signal placed upon any highway by the department or by any contractor or subcontractor doing highway construction or repair work under or by authority of the department; nor shall any person disobey the instructions, signals, warnings, or markings of any warning signs, signals, or barricades so placed upon any highway under construction or repair; nor shall any person disobey the instructions, signals, or warnings of any flagman; nor shall any person drive around or through any barricade or fences placed upon any closed highway by the department or any contractor or subcontractor doing highway construction or repair work under or by authority of the department unless at the time otherwise directed by a police officer.

(2) No individual shall without proper authority:

(a) Sell or purchase any official sign or signal of the department, or

(b) Remove or possess such sign or signal without the intention of returning the sign or signal to its original location.

B. Persons violating this Section shall be prima facie at fault and responsible for any damage to persons or property resulting from the said violation. Nothing contained in this Section shall be construed to affect the liability of any other persons for failure to properly maintain warnings and markings of construction work.

C. The provisions of this Section shall not apply to the employees of the department or of any contractor or subcontractor or other person whose proper and lawful duties require them to go upon any portion of a highway which is under construction or in the process of being repaired, nor shall the presence of such persons, or that of machinery being operated by them, upon any portion of a highway, which is under construction or in the process of being repaired, be deemed negligent.

D. Nothing contained in this Section shall be construed to prevent or interfere with peaceful picketing by a labor organization.

E. Every person convicted of a violation of this Section shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment for not more than thirty days or by both such fine and imprisonment.

Acts 1962, No. 310, §1. Amended by Acts 1975, No. 256, §1; Acts 1984, No. 809, §1; Acts 1989, No. 122, §1, eff. June 22, 1989; Acts 1997, No. 1145, §1.



RS 32:238 - Directional signs

§238. Directional signs

A. The governing authority of any parish, municipality, or school board may request the Department of Transportation and Development to place directional signs on the rights of way of the streets and highways which are within the state highway system and which are within the territorial jurisdiction of the governing authority making the request.

B. As used in this Section, a "directional sign" is a sign which serves the public purpose of directing vehicular traffic to or identifying streets, highways, buildings, facilities, or other entities or locations which are of interest to the public. Entities or locations which are of interest to the public include but are not limited to governmental buildings, churches, libraries, public or private schools, hospitals, historic districts, seasonal attractions, and tourist attractions.

C. The request for directional signs shall be in writing, shall be in the form of a resolution unanimously passed by the governing authority making the request, and shall state the information which is to appear on the sign, the name and general location of the entity to which the public is to be directed, and the general location at which the sign is to be located.

D. The Department of Transportation and Development shall erect and maintain each sign requested under this Section in accordance with federal regulations.

E. The Department of Transportation and Development shall adopt administrative rules to implement the provisions of this Section as authorized by and in accordance with state law and federal regulations.

F. Any signing requested shall be paid for in advance, sign cost only, by the requestor or public body making such request.

Acts 1990, No. 976, §1; Acts 1999, No. 222, §1.



RS 32:251 - Permission for operation; crossing railroad grade crossings; markings

SUBPART J. VEHICLES TRANSPORTING EXPLOSIVES

OR INFLAMMABLES

§251. Permission for operation; crossing railroad grade crossings; markings

A. The owner or operator of a vehicle transporting flammable liquids shall not, except where he is protected by a flagman then on duty, cross any railroad without coming to a full stop, before reaching it, in such manner and for such time as to make certain that no train or other facility is approaching, as provided in R.S. 32:173. If the vehicle is transporting explosives, the operator shall proceed across the tracks only under the protection of a competent flagman furnished by the owner or himself. Under no circumstances whatever shall any vehicle transporting explosives carry as part of its load any other commodity or thing.

B. The commissioner is authorized to adopt regulations concerning the markings and identification of vehicles transporting explosives and flammable liquids.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 413, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1989, No. 330, §1.



RS 32:252 - Equipment and inspection

§252. Equipment and inspection

A. A motor vehicle, when used in transporting explosives, shall be equipped with a minimum of one fire extinguisher having a rating of at least 10-BC, completely filled and in working condition, and placed at a convenient point on the motor vehicle.

B. REPEALED BY ACTS 1989, NO. 330, §2.

Acts 1962, No. 310, §1. Amended by Acts 1979, No. 588, §1; Acts 1989, No. 330, §2.



RS 32:253 - Commissioner; transportation of explosives

§253. Commissioner; transportation of explosives

The commissioner is hereby authorized and directed to promulgate such additional regulations as to the transportation of explosives by vehicles upon the highways of this state as he shall deem advisable for the protection of the public.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:261 - Authority to prohibit use of road

SUBPART K. REGULATION OF CERTAIN HIGHWAYS

AND ESTABLISHMENT OF THROUGH HIGHWAYS

§261. Authority to prohibit use of road

The department may prohibit the operation of vehicles upon any highway of this state or impose restrictions as to the weight of vehicles to be operated upon any highway whenever any such highway, because of its substandard condition or because of deterioration, rain, snow, or other climatic conditions, or construction thereof, or because of traffic conditions thereon, will be seriously damaged or destroyed, or the public endangered by the use of vehicles thereon unless such use is prohibited or the permissible weights thereof reduced.

Acts 1962, No. 310, §1.



RS 32:262 - Controlled access highways

§262. Controlled access highways

A. The department may establish certain highways as controlled access highways and prohibit the entrance to, or exit from, such highways except at designated points.

B. When signs are erected giving notice thereof, no person shall drive a vehicle onto or from any controlled access highway except at such entrances and exits as have been designated by the department.

Acts 1962, No. 310, §1.



RS 32:263 - Special restrictions on use of Louisiana Interstate highways

§263. Special restrictions on use of Louisiana Interstate highways

A. No person owning live stock, as defined in R.S. 3:2802, or having same under his care and control, shall knowingly, willfully or negligently permit such live stock to go upon any Louisiana interstate highway.

B. No person shall drive, or permit to be driven on any Louisiana interstate highway, any farm tractor, road tractor or other vehicle which is normally operated at a speed of less than 20 miles per hour.

C. The use of any Louisiana interstate highway by pedestrians, bicycles, or other non-motorized vehicles is prohibited.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 87, §1.



RS 32:264 - Authority to regulate traffic through tunnels

§264. Authority to regulate traffic through tunnels

A. The department may provide regulations to govern the use of all tunnels, including regulations excluding undesirable types of traffic or loads. No over-weight or over-sized permits may be granted for passage through a tunnel.

B. Regulations adopted pursuant to this Section shall be posted in a conspicuous place near each vehicular entrance to the tunnel.

Acts 1962, No. 310, §1.



RS 32:265 - Designating through highways

§265. Designating through highways

The department may designate through highways in the manner set forth in this Chapter, and when so designated, vehicles traveling thereon shall have the right of way over vehicles approaching or entering such highways.

Acts 1962, No. 310, §1.



RS 32:266 - Enforcement of speed limit on certain highways; disposition of fines

§266. Enforcement of speed limit on certain highways; disposition of fines

A. For purposes of this Section, the following words and phrases shall have the following meanings:

(1) "Interstate highway" means a fully controlled access highway which is part of the National System of Interstate and Defense Highways.

(2) "Local law enforcement body" means any law enforcement body seated in a jurisdiction that is not governed by a home rule charter and has the authority to write civil or criminal traffic citations within that area and all the agents or contractors thereof.

B.(1) After deposit to the Bond Security and Redemption Fund as required under the provisions of Article VII, Section 9(B) of the Constitution of Louisiana, all fines or penalties collected by or on behalf of a local law enforcement body for citations issued for exceeding the posted speed limit by less than ten miles per hour on an interstate highway, shall be forwarded to the state treasurer and credited to a special fund which is hereby created in the state treasury and designated as the "Louisiana Highway Safety Fund."

(2) The monies in the Louisiana Highway Safety Fund shall be used solely to fund the costs to purchase and install permanent radar speed displays on interstate highways and only in the amounts appropriated each year to the Department of Transportation and Development by the legislature. Any surplus monies and interest remaining to the credit of the fund on June thirtieth of each year after all such appropriations of the preceding fiscal year have been made shall remain to the credit of the fund, and no part thereof shall revert to the state general fund.

Acts 2009, No. 188, §1; Acts 2010, No. 806, §1, eff. July 1, 2010.



RS 32:281 - Limitations on backing

SUBPART L. MISCELLANEOUS PROVISIONS

§281. Limitations on backing

A. The driver of a vehicle shall not back the same unless such movement can be made with reasonable safety and without interfering with other traffic.

B. The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway except as a result of an emergency caused by an accident or breakdown of a motor vehicle.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 538, §6.



RS 32:282 - Obstruction to driver's view or driving mechanism

§282. Obstruction to driver's view or driving mechanism

A. No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front sides or rear of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

B. No passenger in a vehicle shall ride in such a position as to interfere with the view of the driver to the front, sides or rear of the vehicle or to interfere with his control over the driving mechanism of the vehicle.

C. No person shall drive any vehicle with any nontransparent material upon the windshield, side wings, side or rear windows, other than a certificate or other paper required to be so displayed by law, or permitted by regulation of the secretary of public safety.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:283 - Improper opening or leaving open of vehicle doors

§283. Improper opening or leaving open of vehicle doors

A. No person shall open any door of a motor vehicle located on a highway without first taking due precaution to ensure that his act shall not interfere with the movement of traffic or endanger any other person or vehicle.

B. No person shall leave open any door of a motor vehicle located on a highway for a period of time longer than necessary to load or unload passengers.

Acts 1962, No. 310, §1; Acts 2010, No. 618, §2.



RS 32:284 - Riding in house trailers, on fenders, on running board or on rear racks prohibited; open pickup trucks; utility trailers

§284. Riding in house trailers, on fenders, on running board or on rear racks prohibited; open pickup trucks; utility trailers

A. No person or persons shall occupy a house trailer while it is being moved upon a highway of this state.

B. No person shall be allowed to ride on running boards, fenders, tail gates, or rear racks of motor vehicles while moving upon a highway of this state, provided, that this section shall not apply to emergency and public sanitation vehicles.

C. No person or persons under the age of twelve years shall be permitted to be a passenger in the open bed of a truck with a gross weight of six thousand pounds or less, commonly referred to as a pickup truck, or in a utility trailer while moving upon a highway of this state. The provisions of this Subsection shall not apply to a pickup truck traveling not more than fifteen miles per hour while participating in an authorized parade in a controlled situation. The provisions of this Section shall be inapplicable in an emergency situation if the child is accompanied within the truck bed by an adult.

D. No person shall be permitted to be a passenger in the open bed of a truck with a gross weight of six thousand pounds or less, commonly referred to as a pickup truck, while the truck is moving upon an interstate highway of this state. The provisions of this Subsection shall be inapplicable in an emergency situation.

Acts 1962, No. 310, §1; Acts 1988, No. 573, §1; Acts 1997, No. 245, §1; Acts 2008, No. 612, §1.



RS 32:285 - Coasting prohibited

§285. Coasting prohibited

The driver of any motor vehicle when traveling upon a downgrade shall not coast with the gears of such vehicle in neutral or with the clutch disengaged.

Acts 1962, No. 310, §1.



RS 32:286 - Following authorized emergency vehicles prohibited

§286. Following authorized emergency vehicles prohibited

The driver of any vehicle other than one on official business shall not follow any authorized emergency vehicle traveling in response to an official call of duty closer than five hundred feet or drive into or park such vehicle within the block where such vehicle has stopped in answer to an official call.

Acts 1962, No. 310, §1.



RS 32:287 - Crossing fire hoses

§287. Crossing fire hoses

No vehicle shall be driven over any unprotected hose of a fire department when laid on any highway, private driveway or streetcar track without the consent of the fire department official in command.

Acts 1962, No. 310, §1.



RS 32:288 - Driving through safety zone prohibited

§288. Driving through safety zone prohibited

No vehicle shall at any time be driven through or within a safety zone.

Acts 1962, No. 310, §1.



RS 32:289 - Cellular radio telecommunication device use by operators of school buses prohibited; penalties

§289. Cellular radio telecommunication device use by operators of school buses prohibited; penalties

A. No person shall engage in a call on a cellular radio telecommunication device while driving a school bus.

B. For purposes of this Section, "cellular radio telecommunication device" shall mean a device capable of sending or receiving telephone communications without an access line for service and which requires the operator to dial numbers manually or by voice recognition. It does not include citizens band radios or citizens band radio hybrids.

C. This Section does not apply to the use of a cellular telecommunication device for the purpose of communicating with any of the following regarding an emergency situation:

(1) An emergency system response operator, 911 public safety communications dispatcher, or school administrator.

(2) A hospital or emergency room.

(3) A physician's office or health clinic.

(4) An ambulance or fire department rescue service.

(5) A fire department, fire protection district, or volunteer fire department.

(6) A law enforcement agency.

D. A violation of this Section shall be a misdemeanor, and upon conviction, punished by imprisonment for not more than ninety days, or by a fine not exceeding five hundred dollars, or both, in the discretion of the court.

Acts 2008, No. 355, §1.



RS 32:289.1 - Cellular telephone use; certain drivers prohibited; exceptions; penalties

§289.1. Cellular telephone use; certain drivers prohibited; exceptions; penalties

A. Except in a driver emergency and as provided in Subsection B of this Section, any person, regardless of age, issued a first driver's license from this state shall be prohibited from using a cellular telephone for any purpose while operating a motor vehicle for a period of one year commencing from the date of issuance of his first driver's license. The date of the original issuance shall be indicated on the reverse of the license. However, this prohibition shall not apply to any person who was previously licensed to drive in another jurisdiction.

B. The provisions of this Section shall not apply in any of the following circumstances:

(1) A person contacting a public safety entity.

(2) A person in a parked motor vehicle.

(3) Emergency response personnel while in the performance of their duty, including firefighters, emergency medical service personnel, and law enforcement or peace officers.

(4) The use of citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

C. A first offense violation of the provisions of this Section shall be punished by a fine of one hundred dollars or by sentence of sixteen hours of community service, or both. For each subsequent offense, the offender shall be punished by a fine of two hundred fifty dollars or by sentence of twenty-four hours of community service, or both.

D. Any violation of this Section shall constitute a non-moving violation and shall be a secondary offense and a driver may be cited only if stopped for a moving violation.

E. If the person is involved in an accident at the time of the violation, then the law enforcement officer investigating the accident shall indicate on the written accident report that the person was using a wireless telecommunications device and such person shall be subject to a fine equal to double the amount of the standard fine imposed in this Section.

Acts 2008, No. 667, §1, eff. April 1, 2010; Acts 2009 No. 224, §5, eff. June 1, 2009.



RS 32:290 - Driving across ditches; requirements

§290. Driving across ditches; requirements

No operator of any truck, tractor, bus, haywagon, or other heavy vehicle shall drive it across any ditch along the highways of this state without first constructing, at his own expense, a bridge over a ditch in such a way as not to in any way retard the drainage.

Acts 1962, No. 310, §1.



RS 32:291 - Liability for damage to highway or structure

§291. Liability for damage to highway or structure

A. Any person driving any vehicle, object or contrivance upon any highway or highway structure shall be liable for all damages which said highway or structure may sustain as a result of any illegal operation, driving or moving of such vehicle, object or contrivance, or as a result of operating, driving or moving any vehicle, object or contrivance weighing in excess of the maximum weight permitted in this Chapter even if authorized by a special permit issued as provided in R.S. 32:388.

B. Whenever such driver is not the owner of such vehicle, object or contrivance but is so operating, driving or moving the same with the express or implied permission of said owner, then said owner and driver shall be jointly and severally liable for any such damage.

Acts 1962, No. 310, §1.



RS 32:291.1 - Roadway hazard cleanup

§291.1. Roadway hazard cleanup

A. Whenever a motor vehicle crash or incident results in a roadway hazard that requires an extraordinary commitment of public safety resources by the responding agencies to cleanup or remove the hazard, the vehicle owner or operator who is issued a citation for a traffic violation at the scene of the crash or incident shall reimburse the responding agencies for the extraordinary cost of the cleanup.

B. However, if a court subsequently finds that the owner or operator who received a citation was not legally responsible or was only partially responsible for the crash or incident, he shall be reimbursed by the responding agency for any money he has expended on the cost of the cleanup or removal which is a percentage of such cost equal to the percentage of the crash or incident for which he was not held legally responsible. The party who was found legally responsible for the crash or incident shall then pay the responding agency for the cost of the cleanup or removal which is a percentage of such cost equal to the percentage of the crash or incident for which he was held legally responsible.

C. Nothing in this Section shall require a tow truck owner, operator, or employee to follow a directive or order that is unsafe or beyond the operational standard or capacity of any equipment being used in cleanup or in removing the roadway hazard. If a tow truck owner or operator refuses to follow a directive or order because of an unsafe condition, no adverse action by a law enforcement agency shall be taken against such owner or operator including removal from any rotation list.

Acts 1999, No. 1138, §1; Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:292 - Hunting or discharge of firearms, when prohibited

§292. Hunting or discharge of firearms, when prohibited

Hunting or the discharge of firearms on public roads or highways located in this state is hereby prohibited except by law enforcement officers when in the performance of their duties.

Whoever violates this Section shall be fined not more than fifty dollars or imprisoned for not more than thirty days or both.

Added by Acts 1968, No. 503, §1.



RS 32:292.1 - Transportation and storage of firearms in privately owned motor vehicles

§292.1. Transportation and storage of firearms in privately owned motor vehicles

A. Except as provided in Subsection D of this Section, a person who lawfully possesses a firearm may transport or store such firearm in a locked, privately-owned motor vehicle in any parking lot, parking garage, or other designated parking area.

B. No property owner, tenant, public or private employer, or business entity or their agent or employee shall be liable in any civil action for damages resulting from or arising out of an occurrence involving a firearm transported or stored pursuant to this Section, other than for a violation of Subsection C of this Section.

C. No property owner, tenant, public or private employer, or business entity shall prohibit any person from transporting or storing a firearm pursuant to Subsection A of this Section. However, nothing in this Section shall prohibit an employer or business entity from adopting policies specifying that firearms stored in locked, privately-owned motor vehicles on property controlled by an employer or business entity be hidden from plain view or within a locked case or container within the vehicle.

D. This Section shall not apply to:

(1) Any property where the possession of firearms is prohibited under state or federal law.

(2) Any vehicle owned or leased by a public or private employer or business entity and used by an employee in the course of his employment, except for those employees who are required to transport or store a firearm in the official discharge of their duties.

(3) Any vehicle on property controlled by a public or private employer or business entity if access is restricted or limited through the use of a fence, gate, security station, signage, or other means of restricting or limiting general public access onto the parking area, and if one of the following conditions applies:

(a) The employer or business entity provides facilities for the temporary storage of unloaded firearms.

(b) The employer or business entity provides an alternative parking area reasonably close to the main parking area in which employees and other persons may transport or store firearms in locked, privately-owned motor vehicles.

Acts 2008, No. 684, §1.



RS 32:293 - Prohibiting standing of school children under certain circumstances; limiting number of children transported at one time

§293. Prohibiting standing of school children under certain circumstances; limiting number of children transported at one time

A. Repealed by Acts 1997, No. 620, §2.

B. It shall be unlawful for the driver or operator of any school bus while transporting school children to permit any child to stand in said bus while same is in motion if there is seating space available for the use of such child.

C. It shall be unlawful for anyone responsible for the transportation of school children on school buses, including drivers or operators of buses, transportation supervisors, school superintendents, and members of parish and city school boards to permit a number of children exceeding the number of seats available on a bus to be transported at one time on such bus.

Added by Acts 1968, Ex.Sess., No. 44, §1; Acts 1997, No. 620, §§1, 2.



RS 32:294 - Mississippi River Bridge crossings prohibited

§294. Mississippi River Bridge crossings prohibited

A. No motor vehicle or combination of motor vehicles other than vehicles operated by a public utility requiring a special overlength, overheight, or overwidth permit issued by the secretary of the department, as provided for in R.S. 32:387, shall enter upon or cross over any bridge which spans the Mississippi River or, within a distance of two miles of such bridge, park within seventy-five feet of the highway approaching such bridge, in the parishes of Orleans or Jefferson, between hours of six-thirty a.m. and nine a.m. and between the hours of three-thirty p.m. and six p.m. from Monday through Friday of each week, except on legal state holidays; however, this provision shall not apply to any such bridge spanning said river between the parishes of East Baton Rouge and West Baton Rouge.

B. Whoever violates the provisions of this Section shall be guilty of a misdemeanor and shall be fined fifty dollars or imprisoned for not more than ten days, or both. For any subsequent violations the penalty provided herein shall be doubled.

Added by Acts 1978, No. 59, §1; Acts 2011, 1st Ex. Sess., No. 9, §1.



RS 32:295 - Child passenger restraint system

§295. Child passenger restraint system

A. Except as provided in Subsections C, D, and E of this Section, every driver in this state who transports a child or children under the age of thirteen years in a motor vehicle which is equipped with safety belts shall have the child properly secured as follows:

(1) A child younger than six years of age or weighing sixty pounds or less shall be restrained in a child restraint system as provided for in this Subsection that complies with standards of the United States Department of Transportation and is secured in the vehicle in accordance with the instructions of the manufacturer of the child restraint system and the passenger seating position is equipped with a safety belt system that allows sufficient space for installation. The child restraint system required for a child younger than six years of age or weighing sixty pounds or less is, in descending order of protectiveness, as follows:

(a) A child who is younger than one year of age or weighs less than twenty pounds shall be restrained in a rear-facing child safety seat.

(b) A child who is at least one year of age but younger than four years of age or who weighs at least twenty pounds but less than forty pounds shall be restrained in a forward-facing child safety seat.

(c) A child who is at least four years of age but younger than six years of age or1 who weighs at least forty pounds but not more than sixty pounds shall be restrained in a child booster seat. The requirements of this Subparagraph shall not apply in any seating position where there is only a lap belt available and the child weighs more than forty pounds.

(2) A child who is at least six years of age or weighs more than sixty pounds shall be restrained with the motor vehicle's safety belt adjusted and fastened around the child's body or in an appropriately fitting child booster seat in accordance with the instructions of the manufacturer of the safety belt or child booster seat.

(3) A child who because of age or weight can be placed in more than one category shall be placed in the more protective category.

B.(1) The term "motor vehicle" as used in this Section shall not mean the following: bicycle; farm tractor; motorcycle or motor-driven cycle; truck of manufacturer's rating carrying capacity of over two thousand pounds; ambulance or other emergency vehicle; school bus as defined in R.S. 32:1(62)(a) and (b); church bus, private bus, or recreational vehicle which has a passenger capacity of over ten persons; or commercial truck, van, or taxi.

(2) The term "child restraint system" as used in this Section shall mean a lap belt, a shoulder harness, or an age- or size-appropriate child safety seat as required by this Section.

(3) The term "child booster seat" as used in this Section means a child passenger restraint system that meets the Federal Motor Vehicle Safety Standards set forth in 49 C.F.R. 571.213 and is designed to elevate a child to properly sit in a federally approved safety belt system.

C. When the vehicle is equipped with a passenger side air bag supplemental restraint system and the air bag system is activated, the driver of a vehicle transporting a child who is younger than six years of age or weighs less than sixty pounds shall transport the child in the rear seat positions in the vehicle, if rear seats are available.

D. When the number of children under the age of thirteen in the motor vehicle exceeds the number of age- or size-appropriate passenger restraint systems and seat belts available in the motor vehicle, the unrestrained children shall be seated in a rear seat, if rear seats are available.

E. The provisions of this Section shall not apply when one of the following conditions exists:

(1) The motor vehicle is being used as an ambulance or other emergency vehicle.

(2) An emergency exists which threatens the life of any person operating a motor vehicle to whom this Section otherwise would apply or the life of any child who otherwise would be required to be restrained under this Section.

(3) Any child who would otherwise be required to be restrained under this Section who is physically unable because of medical reasons to use a child passenger safety system or safety belt.

F. In no event shall failure to wear a child passenger safety seat system be considered as comparative negligence, nor shall such failure be admissible as evidence in the trial of any civil action with regard to negligence, nor shall such failure be considered a moving violation.

G. Any operator of a motor vehicle stopped for a violation of this Section and against whom enforcement action has been taken shall not be guilty of a subsequent violation of this Section until after twenty-four hours have elapsed from the date and time of the violation as indicated on the traffic ticket.

H. A violation of this Section involving failure to secure a child in any type of child restraint system shall be a primary offense. However, failure to secure a child in the age- or size-appropriate restraint, as specified by Subsection A of this Section, shall be a secondary offense and a driver may be cited only if stopped for a moving violation.

I.(1) Notwithstanding any other provisions of law to the contrary and except as provided by Paragraph (2) of this Subsection, any person who violates this Section shall upon conviction be fined one hundred dollars for a first offense, not less than two hundred fifty dollars and not more than five hundred dollars for a second offense, and five hundred dollars plus all costs of court for a third or subsequent offense.

(2) Any person who violates this Section but whose violation is limited to failure to utilize an age- or size-appropriate child restraint system to secure an otherwise restrained child shall not be fined more than one hundred dollars including fees and court costs.

J. The Department of Public Safety and Corrections shall initiate an educational program designed to encourage compliance with the child passenger restraint system requirements of this Section.

Acts 1984, No. 156, §1; Acts 1997, No. 1037, §1, eff. July 1, 1997; Acts 2003, No. 1238, §1, eff. Jan. 1, 2004; Acts 2008, No. 300, §1, eff. June 1, 2009; Acts 2009, No. 224, §1, eff. June 1, 2009.

1As appears in enrolled bill ("or" should be "and")



RS 32:295.1 - Safety belt use; tags indicating exemption

§295.1. Safety belt use; tags indicating exemption

A.(1) Each driver of a passenger car, van, sports utility vehicle, or truck having a gross weight of ten thousand pounds or less, commonly referred to as a pickup truck, in this state shall have a safety belt properly fastened about his or her body at all times when the vehicle is in forward motion. The provisions of this Section shall not apply to those cars, vans, sports utility vehicles, or pickups manufactured prior to January 1, 1981.

(2) A person operating or riding in an autocycle shall wear seatbelts while in forward motion.

(3) Each driver of a passenger car, van, sports utility vehicle, or truck having a gross weight of ten thousand pounds or less, commonly referred to as a pickup truck, shall not transport more persons than there are safety belts available in the vehicle.

B. Except as provided by R.S. 32:295 for children under the age of thirteen or as otherwise provided by law, each occupant of a passenger car, van, sports utility vehicle, or truck having a gross weight of ten thousand pounds or less, commonly referred to as a pickup truck, in this state shall have a safety belt properly fastened about his or her body at all times when the vehicle is in forward motion.

C. This Section shall not apply to the following:

(1) A motor vehicle operated by a rural letter carrier of the United States Postal Service while performing his or her duties as a rural letter carrier, to a farm vehicle being operated within five miles of the place of its principal use, to a motor vehicle being operated by a newspaper delivery person while he or she is engaged in the distribution of regularly published newspapers.

(2) A motor vehicle operated by a utility worker, including any water, gas, or electric meter reader, in the course of his employment which requires the person to emerge from and re-enter a passenger vehicle at frequent intervals. However, while engaged in such work, such utility worker shall not drive or travel in such vehicle at a speed exceeding 20 miles per hour.

D.(1) This Section shall not apply to an occupant of a passenger car or operator with a physically or mentally disabling condition whose physical or mental disability would prevent appropriate restraint in the safety belt; however, the condition shall be duly certified by a physician who shall state the nature of the disability, as well as the reason such restraint is inappropriate.

(2)(a) On the application of any person with a mental or physical disability whose impairment is permanent and prevents use of a seat belt, the commissioner shall issue a special tag for the benefit of the applicant which indicates such condition. The fee for the tag shall be five dollars. In lieu of issuance of the special tag, the commissioner shall indicate on the face of the applicant's driver's license, as provided in R.S. 32:403.2 and 410, that the applicant is not required to use a seat belt.

(b) Each application shall be accompanied by a physician's statement certifying that the applicant is permanently disabled and that such disability prevents the applicant's use of a seat belt.

(3)(a) On application of any person with a mental or physical disability whose impairment prevents use of a seat belt, but is not permanent, the commissioner shall issue a special temporary tag for the benefit of the applicant which indicates such condition. The fee for the temporary tag shall be five dollars.

(b) Each application for a temporary tag shall be accompanied by a physician's statement certifying that the applicant is temporarily disabled and certifying a period of time for which the disability will prevent the applicant's use of a seat belt.

(c) Any individual who has been issued a temporary tag under the provisions of this Section and who desires to extend the time period for which the tag is valid shall provide to the office of motor vehicles a physician's statement certifying that the applicant continues to have a disability which prevents the applicant's use of a seat belt and certifying a period of time for which the tag should be renewed. Failure to provide recertification statements shall result in the suspension of such privilege.

(4) No individual to whom a tag has been issued shall do any of the following:

(a) Display or permit the display of the tag on any motor vehicle in which he is not a passenger.

(b) Refuse to return or surrender the tag when required.

(5)(a) If a tag is lost, destroyed, or mutilated, the individual to whom the card was issued may obtain a duplicate by doing all of the following:

(i) Furnish suitable proof of the loss, destruction, or mutilation to the secretary.

(ii) Complete an application as required by this Section for the issuance of an original tag.

(iii) Pay a fee of five dollars for reissuance.

(b) Any individual who loses a tag and, after obtaining a duplicate, finds the original, shall immediately surrender the original tag to the commissioner or to any field office of the office of motor vehicles and shall not display the original tag on any vehicle.

(6) Any individual who is not impaired as provided in this Section and who willfully and falsely represents himself as having the conditions to obtain a special tag authorized by this Section shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days, or both, and on subsequent offenses, shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, or shall be imprisoned for not more than ninety days, or both.

(7) Any individual who utilizes a tag authorized by this Section which was not legally issued to him and who is not transporting the individual to whom the tag was issued shall be fined not less than fifty dollars nor more than two hundred fifty dollars or shall be imprisoned for not more than thirty days, or both, and on second and subsequent offenses, shall be fined not less than one hundred dollars nor more than five hundred dollars, or shall be imprisoned for not more than sixty days, or both.

(8) Any individual to whom a tag is issued under the provisions of this Section and who allows his tag to be used by an individual not entitled to the use of such tag shall have his tag suspended for six months and shall be fined not less than fifty dollars nor more than two hundred fifty dollars, or shall be imprisoned for not more than thirty days for the first offense, or both. On the second and subsequent offenses, said suspension shall be for one year, and the individual shall be fined not less than two hundred fifty dollars nor more than five hundred dollars, in addition to suspension of said privileges, or shall be imprisoned not more than thirty days, or both.

(9) Any physician who willfully and falsely certifies that an individual is impaired in order to allow that person to obtain the special tag authorized in this Section shall be fined one thousand dollars, or shall be imprisoned for not more than ninety days, or both.

(10) The commissioner shall promulgate rules and regulations in accordance with the Administrative Procedure Act for the implementation of the provisions of this Section. The commissioner shall determine the design, color, and placement of the tag issued under the provisions of this Section, provided that such design, color, and placement is easily discernable to law enforcement officers as designating individuals who are exempted from seat belt usage and provided that the tag includes a photograph of the person entitled to the tag.

E. In any action to recover damages arising out of the ownership, common maintenance, or operation of a motor vehicle, failure to wear a safety belt in violation of this Section shall not be considered evidence of comparative negligence. Failure to wear a safety belt in violation of this Section shall not be admitted to mitigate damages.

F. Probable cause for violation of this Section shall be based solely upon a law enforcement officer's clear and unobstructed view of a person not restrained as required by this Section. A law enforcement officer may not search or inspect a motor vehicle, its contents, the driver, or a passenger solely because of a violation of this Section.

G.(1) Any person who violates this Section subsequent to August 31, 1995, and prior to November 1, 1995, shall be given a warning ticket only. Subsequent to October 31, 1995, any person who violates this Section shall be subject to the following penalties:

(a) Upon conviction of a first offense, the fine shall be twenty-five dollars which shall include all costs of court.

(b) Upon conviction of a second offense, the fine shall be fifty dollars which shall include all costs of court.

(c) Upon conviction of a third offense and any subsequent offense, the fine shall be fifty dollars plus all costs of court.

(2) Any person who violates the provisions of this Section in Orleans Parish shall have an additional twenty dollar penalty assessed for each violation. The funds collected pursuant to the provisions of this Paragraph shall be deposited in the indigent defender fund pursuant to the provisions of R.S. 15:571.11(A)(1)(d).

(3) Notwithstanding any contrary provision of law, no other cost or fee shall be assessed against any person for a violation of this Section.

H. The Department of Public Safety and Corrections shall initiate an educational program designed to encourage compliance with the safety belt usage requirements of this Section.

I. Repealed by Acts 1997, No. 383, §1, and Acts 1997, No. 511, §1.

Acts 1985, No. 377, §1, eff. July 1, 1986; Acts 1986, No. 53, §1; Acts 1988, No. 759, §1, eff. Aug. 1, 1988; Acts 1992, No. 1084, §1; Acts 1995, No. 643, §1, eff. Sept. 1, 1995; Acts 1997, No. 383, §1; Acts 1997, No. 511, §1; Acts 1997, No. 1085, §1; Acts 1997, No. 1261, §1; Acts 1999, No. 926, §1; Acts 1999, No. 1344, §1; Acts 2001, No. 603, §1; Acts 2006, No. 318, §1, eff. June 13, 2006; Acts 2009, No. 166, §1; Acts 2012, No. 244, §1; Acts 2012, No. 413, §2; Acts 2014, No. 811, §16, eff. June 23, 2014.



RS 32:295.2 - Wearing of headphones; prohibitions; exceptions

§295.2. Wearing of headphones; prohibitions; exceptions

A. The wearing of headphones by any operator of a motor vehicle is hereby prohibited. For purposes of this Section, "headphones" shall mean a headset, headphone, or listening device other than a hearing aid or instrument for the improvement of defective human hearing which covers both ears or which is inserted into both ears. Any headset, headphone, or other listening device which covers or which is inserted into only one ear may be used at any time.

B. The provisions of this Section shall not apply to:

(1) Any law enforcement officer or emergency vehicle operator equipped with any communication device necessary in performing his assigned duties.

(2) Any person operating a motorcycle who is using a headset that is installed in a helmet and worn so as to prevent the speakers from making direct contact with the user's ears so that the user can hear surrounding sounds.

C. The Department of Public Safety and Corrections, office of motor vehicles, shall adopt rules and regulations in accordance with the Administrative Procedure Act to establish standards and specifications for headset equipment, the use of which is permitted under this Section. The department shall inspect and review all such devices submitted to it and shall publish a list by name and type of approved equipment.

D. No vehicle, contents of a vehicle, or driver in a vehicle shall be inspected, stopped, detained, or searched solely because of a violation of or to determine compliance with this Section.

E. The operation of a vehicle in violation of the provisions of this Section shall not be considered a moving violation as provided for under the provisions of Title 32 of the Louisiana Revised Statutes of 1950.

F. Whoever violates the provisions of this Section shall be fined twenty-five dollars in addition to court costs.

Acts 1995, No. 619, §1.



RS 32:295.3 - Leaving children unattended and unsupervised in motor vehicles; prohibition; penalties

§295.3. Leaving children unattended and unsupervised in motor vehicles; prohibition; penalties

A. It is unlawful for any driver or operator to leave a child or children under the age of six years unattended and unsupervised in a motor vehicle.

B.(1) The term "unattended" as used in this Section means a child who has been left in a motor vehicle when the driver or operator of the vehicle is more than ten feet from the vehicle and unable to continuously observe the child.

(2) The term "unsupervised" as used in this Section means an unattended child when a person ten years of age or older is not physically present in the motor vehicle.

C.(1) A law enforcement officer who observes a child left unattended and unsupervised for a period in excess of ten minutes in violation of the provisions of this Section shall use whatever means are reasonably necessary to protect the child and remove the child from the motor vehicle.

(2) If the child is removed from the immediate area by a law enforcement officer pursuant to the provisions of this Section, the law enforcement officer shall place notification on the motor vehicle. The law enforcement officer shall hold the child until the parent or guardian returns.

D. Whoever violates this Section shall be fined not more than five hundred dollars, or imprisoned for not more than six months, or both. For each second or subsequent offense, the defendant shall be subject to imprisonment, with or without hard labor, of not less than one year nor more than two years and a fine of not less than one thousand dollars nor more than two thousand dollars, or both.

E. Any law enforcement officer acting in good faith pursuant to the provisions of this Section shall have immunity from any civil liability that otherwise might be incurred or imposed.

Acts 2003, No. 1032, §3; Acts 2005, No. 30, §1.



RS 32:295.3.1 - Child safety alarms in motor vehicles used to transport children; day care facilities; quality care rating system

§295.3.1. Child safety alarms in motor vehicles used to transport children; day care facilities; quality care rating system

A. Day care centers as defined in R.S. 46:1403 may have a child safety alarm installed in any vehicle owned or operated by the day care center that is used to transport children to or from the day care center. The installation of the child safety alarm shall be completed by a person or business that is approved by the manufacturer of the child safety alarm.

B. An owner or director of a day care center who elects to have a child safety alarm installed in a vehicle owned or operated by the day care center shall ensure that the child safety alarm is properly maintained and in good working order each time the vehicle is used for transporting children to or from a day care center.

C. For the purposes of this Section, the following definitions shall apply:

(1) "Child safety alarm" shall mean an ignition-based alarm system that voice prompts the driver of certain vehicles owned or operated by a day care center to inspect the vehicle for children before exiting the vehicle.

(2) "Vehicle" shall mean a vehicle owned or operated by the day care center, its owner, operator, or employees that is used to transport children to and from the day care center and that has a seating capacity of six or more passengers in addition to the driver.

D. The Department of Children and Family Services shall promulgate rules and procedures, no later than May 31, 2012, relative to the installation of child safety alarms in vehicles owned or operated by a day care center owner, operator, or employee that are used to transport children to or from day care centers.

Acts 2011, No. 200, §1.



RS 32:295.4 - Guidelines for seat belt, motor vehicle inspection, and motor vehicle liability security checkpoints; law enforcement agencies

§295.4. Guidelines for seat belt, motor vehicle inspection, and motor vehicle liability security checkpoints; law enforcement agencies

All law enforcement agencies involved in traffic enforcement shall establish guidelines for the operation of seat belt checkpoints, motor vehicle inspection checkpoints, or proof of compulsory motor vehicle liability security checkpoints. Such guidelines shall include but not be limited to the following provisions:

(1) The location, time, and duration for seat belt, motor vehicle inspection, or compulsory motor vehicle liability security checkpoints shall be established in written form by supervisory or other administrative personnel of the law enforcement agency rather than the field officers implementing the checkpoint.

(2) For purposes of motor vehicle inspections, the location of the checkpoint shall not be less than five hundred feet from an intersection between a state and federal highway.

(3) Provision for advance warning to the approaching motorists with signs, flares, and other indications to warn motorists of an impending stop and to provide indication of its official nature as a police checkpoint.

(4) Provisions to ensure detention of motorists for a minimal length of time.

(5) The use of systematic, nonrandom criteria for stopping motorists.

(6) Provisions prohibiting the establishment of checkpoints where the only vehicles subject to or targeted for inspection are motorcycles, as defined in R.S. 32:1.

Acts 2003, No. 374, §1; Acts 2014, No. 439, §1; Acts 2014, No. 301, §1; Acts 2014, No. 439, §1.



RS 32:296 - Stopping, parking, or standing upon the highway shoulder; driving upon the highway shoulder

§296. Stopping, parking, or standing upon the highway shoulder; driving upon the highway shoulder

A. No person shall stop, park, or leave standing any unattended vehicle on any state highway shoulder, unless such stopping, parking, or standing is made necessary by an emergency, except:

(1) In those areas designated as parking areas by the Department of Transportation and Development, or

(2) By any public utility personnel or public utility equipment engaged in the operation of the utility business, public vehicles owned by public bodies which are engaged in the conduct of official business, or privately owned vehicles which are engaged in services authorized by the local governing authority.

(3) Persons riding bicycles shall be allowed to operate on the shoulder of a roadway.

B. In case of an emergency, the driver of a vehicle may lawfully operate the vehicle on any state highway shoulder in accordance with the normal standards of prudent conduct to protect himself and others from harm. When the emergency ends, the vehicle shall not be operated on the state highway shoulder.

C. If the vehicle is not removed from the highway within twenty-four hours, the provisions of R.S. 32:473.1(B) shall apply.

Acts 1984, No. 928, §1, Acts 1997, No. 117, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2010, No. 618, §2.



RS 32:297 - Low rider vehicles

§297. Low rider vehicles

It shall be lawful to operate "low rider" vehicles on the streets and highways in this state, if the vehicle meets the following requirements:

(1) The vehicle complies with the minimum and maximum requirements for height of headlights.

(2) The vehicle has operational shock absorbers and springs and has at least three inches of suspension travel.

(3) The vehicle has at least four inches of ground clearance measured from the frame with the vehicle on a level surface.

(4) The vehicle complies with the general requirements for motor vehicles.

Acts 1989, No. 358, §1, eff. June 28, 1989.



RS 32:297.1 - Repealed by Acts 2010, No. 563, §2; Acts 2010, No. 761, §2.

§297.1. Repealed by Acts 2010, No. 563, §2; Acts 2010, No. 761, §2.



RS 32:298 - Farm equipment on highway shoulders

§298. Farm equipment on highway shoulders

A. Except as otherwise prohibited by law, to allow for unrestricted flow of traffic, farm tractors and other types of farm equipment may operate on the shoulders of any publicly maintained highway with improved asphalt or concrete shoulders except an interstate highway. However, any farm equipment operating on the shoulders of a publicly maintained highway with improved asphalt on concrete shoulders except an interstate highway shall have in use hazard warning signals as provided in R.S. 32:320.1, or shall have displayed a slow-moving vehicle emblem as provided in R.S. 32:377 or any other hazard warning device which has been approved by the commissioner, or any combination thereof.

B. Notwithstanding R.S. 32:402 or any law to the contrary, no driver's license shall be required by a person who operates farm equipment on the shoulder of a highway, provided that the person is at least twelve years of age and the operation of such equipment is in compliance with Subsection A of this Section.

Acts 1992, No. 251, §1; Acts 1993, No. 414, §1; Acts 2007, No. 127, §1, eff. June 25, 2007.



RS 32:299 - Off-road vehicles; authorization for use on the shoulders of certain public roads and highways; authorization for use on certain public property

§299. Off-road vehicles; authorization for use on the shoulders of certain public roads and highways; authorization for use on certain public property

A.(1) Off-road vehicles, including but not limited to three-wheelers, four-wheelers, or other all-terrain vehicles which are not specifically designated for road use may travel on the shoulders of all public roads and highways except interstate highways in the manner provided for in this Section solely for the purposes of farm-related activities within a five-mile radius of a farmer's farm, provided that the operator possesses a valid Class "E" driver's license. The owner or operator of the off-road vehicle shall carry a copy of the motor vehicle registration, upon his person or on the off-road vehicle, to prove he owns at least one motor vehicle which is registered as a vehicle engaged in the business of actual farming under the provisions of R.S. 47:462. As an alternative to the ownership of the motor vehicle, the operator of the off-road vehicle may carry a sworn affidavit attesting that he is engaged in the business of actual farming under the provisions of R.S. 47:462. Any agricultural consultant as defined in R.S. 3:3202 may also operate off-road vehicles for the purposes of farm-related activities within a five-mile radius of a farmer's farm.

(2) Off-road vehicles may travel on the shoulders of all public roads or highways, except interstate highways, during each day starting thirty minutes after sunrise and ending thirty minutes before sunset. Incidental crossing of public roads or highways shall be authorized.

(3) Off-road vehicles may be operated by university or college employees, law enforcement officers, and certified emergency technician-paramedics in the course and scope of their employment while on streets within the boundaries of state-owned colleges and universities. Incidental crossings of public roads or highways are authorized.

B. The provisions of this Section do not relieve drivers or operators of the responsibility to comply with all the other applicable provisions of R.S. 32:298 and 301. However, the provisions of R.S. 32:190 shall not apply to this Section.

C. Operators of off-road vehicles shall provide, upon demand, proof that the off-road vehicle is covered by valid liability insurance and other proof required in this Section.

D. The provisions of this Section shall not apply to roads and highways in Orleans Parish.

Acts 1998, 1st Ex. Sess., No. 98, §1, eff. May 5, 1998; Acts 2001, No. 518, §1; Acts 2010, No. 236, §1.



RS 32:299.1 - Off-road vehicles

§299.1. Off-road vehicles

Each coroner shall report to the Consumer Product Safety Commission by April first of each year all deaths of persons under the age of sixteen years related to off-road vehicles that such coroner has investigated for the prior calendar year.

Acts 2008, No. 563, §1.



RS 32:299.2 - Off-road vehicles; mini-trucks

§299.2. Off-road vehicles; mini-trucks

A. A mini-truck may be operated upon a highway of this state where the posted speed limit is fifty-five miles per hour or less except an interstate or controlled access highway or a multi-lane divided highway which has partial or no control of access.

B. Subject to Subsection A of this Section, a mini-truck operated upon a highway of this state shall be equipped with head lamps, front and rear turn signal lamps, tail lamps, stop lamps, an exterior mirror mounted on the driver's side of the vehicle and either an exterior mirror mounted on the passenger's side of the vehicle or an interior mirror, a parking brake, a windshield wiper, speedometer, odometer, braking for each wheel, a seat belt assembly installed at each designated seating position, and a vehicle identification number.

C. Any mini-truck operated upon a highway of this state shall register as an off-road vehicle and shall display a decal issued by the office of motor vehicles. The office of motor vehicles may require presentation of a notarized translation of a mini-truck title presented in a foreign language, if necessary. The translation shall be provided at the expense of the applicant.

D. No mini-truck shall be operated upon a highway of this state by an unlicensed driver.

E. Any mini-truck operated upon a highway of this state shall have liability insurance with the same minimum limits as required by the provisions of R.S. 32:900(B).

F. As used in this Section, "mini-truck" shall mean any four-wheeled, reduced dimension truck that may not have a National Highway Safety Administration classification, with a top speed of sixty-five miles per hour, equipped with a truck bed or compartment for hauling, and having an enclosed passenger cab.

G. The Department of Public Safety and Corrections, office of motor vehicles, shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways, and public works, as necessary to implement the provisions of this Section.

H.(1) Nothing contained in this Section shall be construed to prohibit the Department of Transportation and Development from prohibiting the operation of any mini-truck upon any state highway under its jurisdiction if the department determines that such prohibition is necessary for the safety of the motoring public.

(2) Nothing contained in this Section shall be construed to prohibit parish or municipal governments from prohibiting the operation of any mini-truck upon any parish or municipal road or highway under its jurisdiction if such parish or municipal government determines that such prohibition is necessary for the safety of the motoring public.

Acts 2010, No. 563, §1; Acts 2010, No. 761, §1.



RS 32:300 - Possession of alcoholic beverages in motor vehicles

§300. Possession of alcoholic beverages in motor vehicles

A. It shall be unlawful for the operator of a motor vehicle or the passenger in or on a motor vehicle, while the motor vehicle is operated on a public highway or right-of-way, to possess an open alcoholic beverage container, or to consume an alcoholic beverage, in the passenger area of a motor vehicle.

B. For purposes of this Section, the following words have the following meanings ascribed to them:

(1) "Alcoholic beverage" means any of the following:

(a) Beer, ale, porter, stout, and other similar fermented beverages, including sake or similar products, of any name or description containing one-half of one percent or more of alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefor.

(b) Wine of not less than one-half of one percent of alcohol by volume.

(c) Distilled spirits which is that substance known as ethyl alcohol, ethanol, or spirits of wine in any form, including all dilutions and mixtures thereof from whatever source or by whatever process produced.

(2) "Motor vehicle" means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways, but does not include a vehicle operated exclusively on a rail or rails.

(3)(a) "Open alcoholic beverage container" means any bottle, can, or other receptacle that contains any amount of alcoholic beverage and to which any of the following is applicable:

(i) It is open or has a broken seal.

(ii) Its contents have been partially removed.

(b) "Open alcoholic beverage container" shall not mean any bottle, can, or other receptacle that contains a frozen alcoholic beverage unless the lid is removed, a straw protrudes therefrom, or the contents of the receptacle have been partially removed.

(4) "Passenger area" means the area designed to seat the driver and passengers while the motor vehicle is in operation and any area that is readily accessible to the driver or a passenger while in their seating positions, including the glove compartment. It shall not mean a locked glove compartment or behind the last upright seat, or any area not normally occupied by the driver or a passenger in a motor vehicle that is not equipped with a trunk.

(5) "Public highway or right-of-way" means the entire width between and immediately adjacent to the boundary lines of publicly maintained highways or roads when any part thereof is open to the use of the public.

C. Notwithstanding R.S. 32:391 and 411, whoever violates the provisions of this Section shall not be taken into custody by the arresting officer, but instead shall be required either to deposit his driver's license with the arresting officer or give his written promise to appear. Furthermore, a violation of the provisions of this Section shall not be included in the records kept by the commissioner required in R.S. 32:393.1.

D. (1) Whoever violates the provisions of this Section shall be fined not more than one hundred dollars. Court costs shall be assessed in addition to the fine authorized by this Subsection.

(2) For purposes of enforcement, the observance of a glass, cup, or other container that, on its face, does not indicate that the container contains an alcoholic beverage, shall not, absent other circumstances, constitute probable cause for a law enforcement officer to stop and question a person.

E. This Section shall preempt the authority of a municipal or parish governing authority to enact any code or ordinance regulating the possession of alcoholic beverages in motor vehicles. However, the local governing authority of a local governmental subdivision with a population of over fifty thousand as of the most recent federal decennial census may enact a code or ordinance that does not conflict with the substantive provisions of this Section, and such local code or ordinance may provide for the imposition and collection of fines and court costs for violations thereof for amounts in excess of the amounts provided in this Section. The preemption contained in this Subsection is solely for the purpose of providing for a uniform open container prohibition in motor vehicles throughout the state, and nothing in this Section shall be construed to further preempt the authority of a local government to provide for any other type of alcohol beverage regulation within its jurisdiction.

F. The provisions of this Section shall not apply to the following persons or in the following areas:

(1) Any person operating or occupying a motor vehicle who, as a condition of his employment and while acting in the course and scope of such employment, is required to carry open alcoholic beverage containers, provided that the operator or passenger does not consume the alcoholic beverages.

(2) Any paid fare passenger on a common or contract carrier vehicle, as defined in R.S. 45:162.

(3) Any paid fare passenger on a public carrier vehicle, as defined in R.S. 45:200.2.

(4) Any passenger in a courtesy vehicle which is operated as a courtesy vehicle.

(5) Any passenger of a self-contained motor home which is in excess of twenty-one feet in length.

(6) Possession of an open container of alcoholic beverage in the trunk of a motor vehicle.

(7) If the motor vehicle is not equipped with a trunk, possession of an open container or alcoholic beverages in any of the following areas:

(a) In a locked glove or utility compartment.

(b) In an area of the vehicle not normally occupied by, and not readily accessible, to the driver or passengers.

(8) Passengers and krewe members riding on a parade float.

(9) Any passenger in a privately owned limousine the driver of which possesses a Class D commercial driver's license.

Added by Acts 2000, 1st Ex. Sess., No. 97, §1. Amended by Acts 2004, No. 15, §1.



RS 32:300.1 - Low-speed vehicles; safety equipment requirements; exemptions; registration; safety inspections

§300.1. Low-speed vehicles; safety equipment requirements; exemptions; registration; safety inspections

A. A low-speed vehicle may be operated on any divided highway, highway, roadway, or street where the posted speed limit is thirty-five miles per hour or less and may cross any divided highway, highway, roadway, or street with a posted speed limit in excess of thirty-five miles per hour at an intersection or may traverse any divided highway, highway, roadway, or street with a posted speed limit of not more than forty-five miles per hour for a distance not exceeding one quarter mile as a means of conveyance in connecting from one divided highway, highway, roadway, or street where the posted speed limit is no more than thirty-five miles per hour to another divided highway, highway, roadway, or street where the posted speed limit is no more than thirty-five miles per hour.

B. A low-speed vehicle operated upon any divided highway, highway, roadway, or street shall be equipped with the minimum motor vehicle equipment appropriate for motor vehicle safety as provided in 49 C.F.R. 571.500. This equipment shall include headlamps, front and rear turn signal lamps, taillamps, stop lamps, reflex reflectors, including one on each side as far to the rear as practicable, and one red reflector on the rear of the vehicle, an exterior mirror mounted on the driver's side of the vehicle and either an exterior mirror mounted on the passenger's side of the vehicle or an interior mirror, a parking brake, a windshield that conforms to the American National Standard Institute's "Safety Code for Safety Glazing Materials for Glazing Motor Vehicles Operating on Land Highways", a windshield wiper, speedometer, odometer, braking for each wheel, a seat belt assembly installed at each designated seating position, and a vehicle identification number.

C.(1) Any low-speed vehicle operated upon any divided highway, highway, roadway, or street shall be registered with the state of Louisiana, office of motor vehicles, in the same manner as motor vehicles intended for personal use; such low-speed vehicles shall be issued a license plate and shall be required to pay an annual registration license fee to be collected by the office of motor vehicles every two years in accordance with the procedures and schedule of fees provided for in R.S. 47:463.

(2) Any low-speed vehicle operated on any divided highway, highway, roadway, or street shall be required to comply with the provisions of R.S. 32:861 and 862 relative to required compulsory motor vehicle liability security.

D. No low-speed vehicle shall be operated by an unlicensed driver.

E. All low-speed vehicles shall be required to comply with the provisions of R.S. 32:1301 et seq.; however, low-speed vehicles shall not be subject to emissions requirements.

F.(1) Nothing contained in this Section shall be construed to prohibit the Department of Transportation and Development from prohibiting the operation of any low-speed vehicle on any state highway under its jurisdiction if the department determines that such prohibition is necessary for the safety of the motoring public.

(2) Nothing contained in this Section shall be construed to prohibit parish or municipal governments from prohibiting the operation of any low-speed vehicle on any parish or municipal road or highway under its jurisdiction if such parish or municipal government determines that such prohibition is necessary for the safety of the motoring public.

Acts 2003, No. 986, §1; Acts 2008, No. 746, §1.



RS 32:300.2 - Electric personal assistive mobility devices; operation; exceptions

§300.2. Electric personal assistive mobility devices; operation; exceptions

A. Electric personal assistive mobility devices shall be authorized to operate on sidewalks, bicycle paths, and highways with posted speed limits of twenty-five miles per hour or less, except that any parish or municipal governing authority may limit or prohibit the operation of such devices on any sidewalk, bicycle path, or highway under its jurisdiction if such a prohibition or regulation is necessary and in the interest of safety.

B. For purposes of this Section, the term "electric personal assistive mobility device" shall mean a self-balancing two-, non-tandem wheeled device designed to transport only one person at a time, with an electric propulsion system which limits the maximum speed of the device to not more than twenty miles per hour. An electric personal assistive mobility device shall not be considered a motor scooter, an electric scooter, a vehicle, or a motor vehicle.

Acts 2004, No. 551, §1; Acts 2004, No. 805, §1; Acts 2010, No. 618, §2.



RS 32:300.3 - Funeral processions

§300.3. Funeral processions

A. As used in this Section, the term "funeral procession" shall mean two or more vehicles accompanying a deceased person or cremated human remains during daylight hours.

B. Except for an authorized emergency or law enforcement vehicle making use of audible or visual signals, or when directed otherwise by a law enforcement officer, pedestrians and operators of all motor vehicles shall yield the right-of-way to each vehicle participating in a funeral procession. However, the operator of a motor vehicle may pass a funeral procession which is traveling in the right lane of a divided highway, multiple-lane highway, or interstate. If the procession has a police escort, whenever the lead vehicle in a funeral procession lawfully enters an intersection, the remainder of the vehicles in the procession may continue to follow through the intersection notwithstanding any signals from traffic control devices. A motor vehicle participating in a funeral procession shall not leave the procession while it is traveling unless specifically permitted to do so by a law enforcement officer or by making a right turn out of the procession. No motor vehicle which leaves a funeral procession shall be permitted to rejoin the procession. The operator of each vehicle participating in a funeral procession shall exercise due care to avoid colliding with any other vehicle or pedestrian upon the roadway.

C. No person shall operate a vehicle in a funeral procession unless the headlights of such vehicle are lighted and its emergency lights are flashing.

D. This Section shall not create a cause of action or substantive legal rights against any funeral home, its director, or any of its employees or agents, or any law enforcement agency or officer. Furthermore, a funeral home, its director, or any of its employees or agents, or any law enforcement agency or officer shall not be held liable for a violation of this Section if the operator of a motor vehicle fails to exercise due care while participating in a funeral procession.

E. Whoever violates the provisions of this Section shall be assessed a penalty of one hundred dollars for each violation.

Acts 2006, No. 751, §1, eff. June 30, 2006; Acts 2010, No. 257, §1.



RS 32:300.4 - Smoking in motor vehicles prohibited; penalties

§300.4. Smoking in motor vehicles prohibited; penalties

A. It shall be unlawful for the operator or any passenger in a motor vehicle to smoke cigarettes, pipes, or cigars in a motor vehicle, passenger van, or pick-up truck, when a child who is required to be restrained in a rear-facing child safety seat, a forward-facing child safety seat, a booster seat, or a motor vehicle's safety belt as required in R.S. 32:295 is also present in such vehicle, regardless of whether windows of the motor vehicle are down. For purposes of this Section, the term "smoke" shall mean inhaling, exhaling, burning, or carrying any lighted cigarette, cigar, pipe, weed, plant, or other combustible substance in any manner or in any form.

B. Whoever violates the provisions of this Section shall be fined one hundred fifty dollars per offense, or at the discretion of the judge, may be sentenced to no less than twenty-four hours of community service.

C. Probable cause for a violation of this Section shall be based solely upon a law enforcement officer's clear and unobstructed view of a person smoking as prohibited by this Section. Violation of this Section shall be considered a primary offense, and any law enforcement officer may stop a motor vehicle solely because of a violation of this Section; however, a law enforcement officer may not search or inspect a motor vehicle, its contents, the driver, or a passenger solely because of a violation of this Section.

D. A violation of this Section shall be considered a nonmoving violation, and a citation issued by a law enforcement officer for such violation shall not be included on the driver's operating record.

Acts 2006, No. 838, §1.



RS 32:300.5 - Use of certain wireless telecommunications devices for text messaging and social networking prohibited

§300.5. Use of certain wireless telecommunications devices for text messaging and social networking prohibited

A.(1) Except as provided in Subsection B of this Section, no person shall operate any motor vehicle upon any public road or highway of this state while using a wireless telecommunications device to write, send, or read a text-based communication. For purposes of this Section, a person shall not be deemed to be writing, reading, or sending a text message if the person reads, selects, or enters a telephone number or name in a wireless telecommunications device for the purpose of making a telephone call.

(2) No person shall operate any motor vehicle upon any public road or highway of this state while using a wireless telecommunications device to access, read, or post to a social networking site.

(3)(a) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a stand alone computer, or any other substantially similar wireless device that is readily removable from the vehicle and is used to write, send, or read text or data through manual input. A "wireless telecommunications device" shall not include any device or component that is permanently affixed to a motor vehicle. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, two-way radio transmitters or receivers used by licensees of the Federal Communication Commission in the Amateur Radio Service, or electronic communication devices with a push-to-talk function.

(b) "Write, send, or read a text-based communication" means using a wireless telecommunications device to manually communicate with any person by using a text-based communication referred to as a text message, instant message, or electronic mail.

(c) "Access, read, or post to a social networking site" means using a wireless telecommunications device to access, read, or post on such device to any web-based service that allows individuals to construct a profile within a bounded system, articulate a list of other users with whom they share a connection, and communicate with other members of the site.

B. The provisions of Paragraph (A)(1) of this Section shall not apply to the following:

(1) Any law enforcement officer, firefighter, or operator of an authorized emergency vehicle while engaged in the actual performance of his official duties.

(2) An operator of a moving motor vehicle using a wireless telecommunications device to:

(a) Report illegal activity.

(b) Summon medical or other emergency help.

(c) Prevent injury to a person or property.

(d) Relay information between a transit or for-hire operator and that operator's dispatcher, in which the device is permanently affixed to the vehicle.

(e) Navigate using a global positioning system.

(3) A physician or other health care provider using a wireless telecommunications device to communicate with a hospital, health clinic or the office of the physician, or to otherwise provide for the health care of an individual or medical emergency through a text-based communication.

C.(1) The first violation of the provisions of this Section shall be punishable by a fine of not more than one hundred seventy-five dollars.

(2) Each subsequent violation shall be punishable by a fine of not more than five hundred dollars.

(3) If the person is involved in a crash at the time of violation, then the fine shall be equal to double the amount of the standard fine imposed in this Subsection and the law enforcement officer investigating the crash shall indicate on the written accident form that the person was using a wireless telecommunications device at the time of the crash.

(4) Any violation of this Section shall constitute a moving violation.

Acts 2008, No. 665, §1, eff. July 1, 2008; Acts 2010, No. 203, §1; Acts 2013, No. 62, §1.



RS 32:300.6 - Use of wireless telecommunications devices by certain drivers prohibited; exceptions

§300.6. Use of wireless telecommunications devices by certain drivers prohibited; exceptions

A.(1)(a) Except in a driver emergency and as provided in Subsection B of this Section, no person who holds a Class "E" learner's license or intermediate license shall operate a motor vehicle on any public road or highway of this state while using any wireless telecommunications device to engage in a call, unless the wireless telecommunications device is a hands-free wireless telephone.

(b) "Engage in a call" means talking or listening on a wireless telecommunications device.

(c) "Hands-free wireless telephone" means a wireless telecommunications device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such telephone, by which a user engages in a conversation without the use of either hand, provided, however, this definition shall not preclude the use of either hand to activate, deactivate, or initiate a function of the telephone.

(2) Any violation of this Section shall constitute a moving violation. A law enforcement officer shall enforce the provisions of this Section only as a secondary action when the officer detains a driver for an alleged violation of another provision of this Chapter.

B. The provisions of this Section shall not apply to a person holding a Class "E" learner's license or intermediate license who uses a wireless telecommunications device to do any of the following:

(1) Report a traffic crash, medical emergency, or serious road hazard.

(2) Report a situation in which the person believes his or her personal safety is in jeopardy.

(3) Report or avert the perpetration or potential perpetration of a criminal act against the driver or another person.

(4) Engage in a call while the motor vehicle is lawfully parked.

C.(1) A first violation of the provisions of this Section shall be punishable by a fine of not more than one hundred seventy-five dollars.

(2) Each subsequent violation shall be punishable by a fine of not more than five hundred dollars.

(3) If the person is involved in a crash at the time of violation, then the fine shall be equal to double the amount of the standard fine imposed in this Subsection and the law enforcement officer investigating the crash shall indicate on the written accident form that the person was using a wireless telecommunications device at the time of the crash.

Acts 2008, No. 665, §1, eff. July 1, 2008.



RS 32:300.7 - Use of certain wireless telecommunications devices by minors while driving prohibited; exceptions

§300.7. Use of certain wireless telecommunications devices by minors while driving prohibited; exceptions

A. As used in this Section, the following terms shall have the meanings ascribed to them as follows:

(1) "Engage in a call" means talking or listening on a cellular telephone.

(2) "Wireless telecommunications device" means any type of instrument, device, or machine that is capable of transmitting or receiving telephonic, electronic, radio, text, or data communications, including but not limited to a cellular telephone, a text-messaging device, a personal digital assistant, a computer, or any other similar wireless device that is designed to engage in a call or communicate text or data. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

(3) "Write, send or read a text-based communication" means to use a wireless telecommunications device to communicate by using a text-based communication referred to as a text message, instant message, or electronic mail.

B. Except in a driver emergency as provided in Subsection C of this Section, no person who is seventeen years of age or younger shall operate a motor vehicle on any public road or highway in this state while using any wireless telecommunications device to engage in a call or write, send or read a text-based communication. Such device shall not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, or electronic communication devices with a push-to-talk function.

C. The provisions of this Section shall not apply to a person who uses a wireless telecommunications device to do any of the following:

(1) Report a traffic crash, medical emergency, or serious road hazard.

(2) Report a situation in which the person believes his personal safety is in jeopardy.

(3) Report or avert the perpetration or potential perpetration of a criminal act against the driver or another person.

(4) Engage in a call or write, send or read a text-based communication while the motor vehicle is lawfully parked.

D. Any violation of this Section shall constitute a moving violation.

E.(1)(a) A first violation of the provisions of this Section shall be punishable by a fine of not more than one hundred dollars.

(b) Each subsequent violation shall be punishable by a fine of not more than two hundred fifty dollars.

(c) If the person is involved in a crash at the time of violation, then the law enforcement officer investigating the crash shall indicate on the written accident report that the person was using a wireless telecommunications device and the fine shall be equal to double the amount of the standard fine imposed in this Subsection.

(2) It shall be an affirmative defense against an alleged violation for the person to produce documentary or other evidence that the wireless telecommunications device that is the basis of the alleged violation was used for emergency purposes as provided in Subsection C of this Section.

Acts 2008, No. 666, §1, eff. July 1, 2008; Acts 2010, No. 203, §1.



RS 32:300.8 - Use of wireless telecommunications devices in school zones prohibited; exceptions

§300.8. Use of wireless telecommunications devices in school zones prohibited; exceptions

A. As used in this Section, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates a different meaning:

(1) "Access, read, or post to a social networking site" means using a wireless telecommunications device to access, read, or post on such device to any web-based service that allows individuals to construct a profile within a bounded system, articulate a list of other users with whom they share a connection, and communicate with other members of the site.

(2) "Engage in a call" means talking or listening on a wireless telecommunications device.

(3) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a stand-alone computer, or any other substantially similar wireless device that is readily removable from the vehicle and is used to write, send, or read text or data through manual input. A "wireless telecommunications device" shall not include any device or component that is permanently affixed to a motor vehicle. It does not include a hands-free wireless telephone, an electronic communication device used hands-free, citizens band radios, citizens band radio hybrids, commercial two-way radio communications devices, two-way radio transmitters or receivers used by licensees of the Federal Communication Commission in the Amateur Radio Service, or electronic communication devices with a push-to-talk function.

(4) "Write, send, or read a text-based communication" means using a wireless telecommunications device to manually communicate with any person by using a text-based communication including but not limited to a text message, instant message, or electronic mail.

B. Except as provided in Subsection C of this Section, no person shall operate any wireless telecommunications device while operating a motor vehicle upon any public road or highway during the posted hours within a school zone on such public road or highway. Operating a wireless telecommunications device shall include:

(1) Engaging in a call.

(2) Writing, sending, or reading a text-based communication.

(3) Accessing, reading, or posting to a social networking site.

C. The provisions of Subsection B of this Section shall not apply to a person who uses a wireless telecommunications device and does any of the following:

(1) Reports a traffic collision, medical emergency, or serious road hazard.

(2) Reports a situation in which the person believes his personal safety is in jeopardy.

(3) Reports or averts the perpetration or potential perpetration of a criminal act against the driver or another person.

(4) Operates a wireless telecommunications device while the motor vehicle is lawfully parked.

(5) Uses a wireless telecommunications device in an official capacity as an operator of an authorized emergency vehicle.

D.(1) Any violation of this Section shall constitute a moving violation.

(2)(a) The first violation of the provisions of this Section shall be punishable by a fine of not more than one hundred seventy-five dollars.

(b) Each subsequent violation shall be punishable by a fine of not more than five hundred dollars.

(c) If a person is involved in a collision at the time of the violation, then the fine shall be equal to double the amount of the standard fine imposed in this Subsection and the law enforcement officer investigating the collision shall indicate on the written accident report that the person was using a wireless telecommunications device at the time of the collision.

(3) It shall be an affirmative defense against an alleged violation for the person to produce documentary or other evidence that the wireless telecommunications device that is the basis of the alleged violation was used for emergency purposes as provided in Subsection C of this Section.

E. The provisions of this Section shall only apply within a school zone upon a public road or highway during posted hours when signs are located in a visible manner in each direction that indicate the use of a hand-held wireless communications device is prohibited while operating a motor vehicle.

Acts 2014, No. 410, §1.



RS 32:301 - When lighted lamps are required

PART V. EQUIPMENT OF VEHICLES

SUBPART A. LAMPS AND OTHER LIGHTING EQUIPMENT

§301. When lighted lamps are required

A. Every vehicle upon a highway within this state shall display lighted lamps and illuminating devices as hereinafter respectively required for different classes of vehicles subject to exception with respect to parked vehicles at any of the following times:

(1) At any time between sunset and sunrise.

(2) When, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernable at a distance of five hundred feet ahead.

(3) When moisture in the air or precipitation necessitates the continuous use of windshield wipers.

(4) While driving in a tunnel.

B. Any person found in violation of Subsection A of this Section may be fined not more than twenty-five dollars. No court costs shall be assessed in addition to the fine authorized by this Section. Violations of the provisions of this Section shall not be considered moving violations.

Acts 1962, No. 310, §1; Acts 1997, No. 381, §1; Acts 1998, 1st Ex. Sess., No. 118, §1, eff. May 5, 1998; Acts 2012, No. 379, §1.



RS 32:302 - Visibility distance and mounted height of lamps

§302. Visibility distance and mounted height of lamps

A. Whenever requirement is hereinafter declared as to distance from which certain lamps and devices shall render objects visible or within which distance such lamps or devices shall be visible, said provisions shall apply during the times stated in R.S. 32:301, in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

B. Whenever requirement is hereinafter declared as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

Acts 1962, No. 310, §1.



RS 32:303 - Headlamps on motor vehicles; motorcycles and motordriven cycles

§303. Headlamps on motor vehicles; motorcycles and motordriven cycles

A. Every motor vehicle other than a motorcycle or motordriven cycle shall be equipped with at least two headlamps with at least one on each side of the front of the motor vehicle, which headlamps shall comply with the requirements and limitations set forth in this Chapter.

B. Every motorcycle and every motor-driven cycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations of this Chapter.

C. Every headlamp upon every motor vehicle, including every motorcycle and motordriven cycle, shall be located at a height, measured from the center of the headlamp, of not more than 54 inches nor less than 24 inches to be measured as set forth in R.S. 32:302.

D.(1) Every headlamp described in this Section shall emit a white light only, including light emitted by white high intensity discharge forward lighting.

(2) No motor vehicle shall be equipped with headlamps that are off-road colored lights. The provisions of this Subparagraph shall not apply to white emitting lights.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 166, §1; Acts 1999, No. 646, §1.



RS 32:304 - Tail lamps

§304. Tail lamps

A. Every motor vehicle, trailer, semi-trailer and pole trailer and any other vehicle which is being drawn at the end of a train of vehicles, shall be equipped with at least one tail lamp mounted on the rear, which, when lighted as required in R.S. 32:301, shall emit a red light plainly visible from a distance of one thousand feet to the rear, provided that in the case of a train of vehicles only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. Every vehicle or trailer listed in this Subsection, other than a motorcycle or motor driven cycle registered in this state and manufactured or assembled after December 31, 1962, shall be equipped with at least two tail lamps mounted on the rear, on the same level and as widely spaced laterally as practicable, which, when lighted as herein required, shall comply with the provisions of this Section.

B. Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two inches nor less than fifteen inches measured as provided in R.S. 32:302.

C. Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty feet to the rear. Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 140, §1; Acts 2005, No. 129, §1, eff. June 22, 2005.



RS 32:305 - New motor vehicles to be equipped with reflectors

§305. New motor vehicles to be equipped with reflectors

A. Every new motor vehicle hereafter sold and operated upon a highway of this state other than a truck tractor shall carry on the rear, either as a part of the tail lamps or separately, two red reflectors, except that every motorcycle and every motor-driven cycle shall carry at least one reflector, meeting the requirements of this section, and except that vehicles of the type mentioned in R.S. 32:308 shall be equipped with reflectors as required in those Sections applicable thereto.

B. Every such reflector shall be mounted on the vehicle at a height of not less than 20 inches nor more than 60 inches measured as set forth in R.S. 32:302, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within 350 feet to 100 feet from such vehicle when directly in front of lawful upper beams of head lamps, except that visibility from a greater distance is hereinafter required of reflectors on certain types of vehicles.

Acts 1962, No. 310, §1.



RS 32:306 - Stop lamps and turn signals required on new motor vehicles

§306. Stop lamps and turn signals required on new motor vehicles

A. No person shall sell or offer for sale or operate on the highways of this state any motor vehicle manufactured or assembled after December 31, 1962, unless it is equipped with at least two stop lamps meeting the requirements of R.S. 32:319, except that a motorcycle, motor-driven cycle, or truck tractor manufactured or assembled after said date shall be equipped with at least one stop lamp meeting the requirements of said R.S. 32:319.

B. No person shall sell or offer for sale or operate on the highways of this state any motor vehicle, trailer, or semitrailer manufactured or assembled after December 31, 1962, unless it is equipped with electrical turn signals meeting the requirements of R.S. 32:319. This Subsection shall not apply to any motorcycle or motor-driven cycle.

Acts 1962, No. 310, §1; Acts 2004, No. 531, §1.



RS 32:307 - Application of succeeding sections

§307. Application of succeeding sections

Those sections of this chapter which follow immediately, including R.S. 32:308, 32:309, 32:310, 32:311, 32:311.1, and 32:312, relating to clearance lamps, marker lamps and reflectors, shall apply as stated in said sections to vehicles of the types therein enumerated, namely; buses, trucks, truck tractors, motor homes, motor vehicles with mounted truck camper, and trailers, semitrailers and pole trailers, respectively, when operated upon any highway within this state and said vehicles shall be equipped as required and all lamp equipment required shall be lighted at the times mentioned in R.S. 32:301. For purposes of the sections enumerated herein, a truck camper, when mounted upon a motor vehicle, shall be considered part of the permanent structure of that motor vehicle.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 290, §1.



RS 32:308 - Additional equipment required on buses, trucks, truck tractors, trailers, semi-trailers and pole trailers

§308. Additional equipment required on buses, trucks, truck tractors, trailers, semi-trailers and pole trailers

In addition to other equipment required in this chapter, the following vehicles shall be equipped as herein stated under the conditions stated in R.S. 32:301.

A. Buses, trucks, motor homes, and motor vehicles with mounted truck camper, eighty or more inches in width shall meet equipment requirements as follows:

(1) On the front: two clearance lamps, one at each side, and all such vehicles manufactured or assembled after December 31, 1972 shall have three identification lamps meeting the specification of Subsection F of this section.

(2) On the rear: two clearance lamps, one at each side, and all such vehicles assembled or manufactured after December 31, 1972 shall have three identification lamps meeting the specifications of Subsection F of this section.

(3) On each side: two side marker lamps and two reflectors one of each at or near the rear and at or near the front.

B. Trailers and semi-trailers eighty inches or more in width, except boat trailers, shall meet equipment requirements as follows:

(1) On the front: two clearance lamps, one at each side.

(2) On the rear: two clearance lamps, one at each side, and all such vehicles manufactured or assembled after December 31, 1972, three identification lamps meeting the specifications of Subsection F of this section.

(3) On each side: two side marker lamps and two reflectors one of each at or near the front and at or near the rear.

C. Truck tractors shall meet equipment requirements as follows:

(1) On the front: two cab clearance lamps, one at each side, and on vehicles manufactured or assembled after December 31, 1972, three identification lamps meeting the specifications of Subsection F of this section.

(2) On each side: two amber side marker lamps and two amber reflectors, one of each at or near the front and at or near the rear.

D. Trailers, semi-trailers and pole trailers thirty feet or more in length shall have one amber side marker lamp and one amber reflector, centrally located with respect to the length of the trailer, on each side. Pole trailers shall also have on each side, at the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer.

E. Boat trailers eighty inches or more in width shall meet equipment requirements as follows:

(1) On each side: two side marker lamps and two reflectors, one of each at or near the front and at or near the rear, and at or near the midpoint, one clearance lamp performing the function of both a front and rear clearance lamp.

(2) On the rear of boat trailers manufactured or assembled after December 31, 1972, shall be three identification lamps meeting the specifications of Subsection F of this section.

F. Whenever required or permitted by this chapter, identification lamps shall be mounted as close as practicable to the top of the vehicle, and grouped in a horizontal row, one on the vertical center line and one on each side of the vertical center line with lamp centers spaced not less than six inches or more than twelve inches apart; provided, however, that where the cab of a vehicle is not more than forty-two inches wide at the front roof line, a single identification lamp at the center of the cab shall be deemed to comply with the requirements for front identification lamps.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 291, §1.



RS 32:309 - Color of clearance lamps, identification lamps, side marker lamps, backup lamps and reflectors

§309. Color of clearance lamps, identification lamps, side marker lamps, backup lamps and reflectors

A. Front clearance lamps, identification lamps and those marker lamps and reflectors on the front or on the side near the front of a vehicle shall display or reflect an amber color.

B. Rear clearance lamps, identification lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

C. All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light, which must be red, or other signal device, which may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a backup lamp shall be white.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 292, §1.



RS 32:310 - Mounting of reflectors, clearance lamps and side marker lamps

§310. Mounting of reflectors, clearance lamps and side marker lamps

A. Reflectors, when required by R.S. 32:308, shall be mounted at a height not less than 15 inches and not higher than 60 inches above the ground on which the vehicle stands, except that if the highest part of the permanent structure of the vehicle is less than 15 inches the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

The two red reflectors of a truck tractor may be mounted on the back of the cab at a minimum height of not less than four inches above the height of the rear tires.

Any required red reflector on the rear of the vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this chapter.

B. Clearance lamps shall, so far as is practicable, be mounted on the permanent structure of the vehicle in such a manner as to indicate the extreme height and width of the vehicle. Provided, that when rear identification lamps are required and are mounted as high as it is practicable, rear clearance lamps may be mounted at optional height and when the mounting of front clearance lamps results in such lamps failing to indicate the extreme width of the trailer, such lamps may be mounted at optional height but must indicate, as near as practicable, the extreme width of the trailer. Clearance lamps on truck tractors shall be located so as to indicate the extreme width of the truck tractor cab. Clearance lamps and side marker lamps may be mounted in combination provided illumination is given as required herein with reference to both.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 293, §1.



RS 32:311 - Visibility of reflectors, clearance lamps, and marker lamps

§311. Visibility of reflectors, clearance lamps, and marker lamps

A. Every reflector upon any vehicle referred to in R.S. 32:308 shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within 600 feet to 100 feet from the vehicle when directly in front of lawful lower beams of headlamps, except that the visibility for reflectors on vehicles manufactured or assembled prior to January 1, 1970, shall be measured in front of lawful upper beams of headlamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

B. Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required in R.S. 32:301 at all distances between 500 feet and 50 feet from the front and rear, respectively, of the vehicle on which mounted.

C. Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required in R.S. 32:301 at all distances between 500 feet and 50 feet from the side of the vehicle on which mounted.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 396, §1.



RS 32:311.1 - Equipment combinations

§311.1. Equipment combinations

Two or more lamps, reflective devices, or items of associated equipment may be combined if the requirements of each lamp, reflective device, and item of associated equipment are met, except that no clearance lamp may be combined optically with any tail lamp or identification lamp.

Added by Acts 1974, No. 395, §1.



RS 32:312 - Obstructed lights not required

§312. Obstructed lights not required

Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp, except tail lamps, need not be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

Acts 1962, No. 310, §1.



RS 32:313 - Lamp or flag on projecting load

§313. Lamp or flag on projecting load

Whenever the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the time specified in R.S. 32:301, a red light or lantern plainly visible from a distance of at least 500 feet to the sides and rear. The red light or lantern required under this Section shall be in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a red flag or cloth not less than 12 inches square and so hung that the entire area is visible to the driver of a vehicle approaching from the rear.

Acts 1962, No. 310, §1.



RS 32:314 - Lamps on parked vehicles

§314. Lamps on parked vehicles

A. Every vehicle shall be equipped with one or more lamps which, when lighted, shall display a white or amber light visible from a distance of 1,000 feet to the front of the vehicle, and a red light visible from a distance of 1,000 feet to the rear of the vehicle. The location of said lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

B. Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise and in the event there is sufficient light to reveal persons and vehicles within a distance of 1,000 feet upon such street or highway, no lights need be displayed upon such parked vehicle.

C. Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is insufficient light to reveal any person or object within a distance of 1,000 feet upon such highway, such vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of Subsection A.

D. Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

E. When the parking lamps are activated, the tail lamps, license plate lamps, and side marker lamps shall also be activated.

F. The foregoing provisions shall not apply to motorcycles or motor driven cycles.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 227, §1.



RS 32:315 - Lamps on farm tractors, farm equipment and implements of husbandry

§315. Lamps on farm tractors, farm equipment and implements of husbandry

A. Every farm tractor and every self-propelled farm equipment unit of husbandry not equipped with an electric lighting system shall at all times mentioned in R.S. 32:301 be equipped with at least one lamp displaying a white light visible when lighted from a distance of not less than 500 feet to the front of such vehicle and shall also be equipped with at least one lamp displaying a red light visible when lighted from a distance of not less than 500 feet to the rear of such vehicle.

B. Every self-propelled unit of farm equipment not equipped with an electric lighting system shall at all times mentioned in R.S. 32:301, in addition to the lamps required in Sub-section A, be equipped with two reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful upper beams of head lamps.

C. Every combination of farm tractor and towed unit of farm equipment or implement of husbandry not equipped with an electric lighting system at all times mentioned in R.S. 32:301 shall be equipped with the following lamps:

(1) At least one lamp mounted to indicate as nearly as practicable the extreme left projection of said combination and displaying a white light visible when lighted from a distance of not less than 500 feet to the front of said combination, and

(2) Two lamps each displaying a red light visible when lighted from a distance of not less than 500 feet to the rear thereof and two red reflectors visible from all distances within 600 feet to 100 feet to the rear thereof when illuminated by the upper beams of head lamps.

D. Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry equipped with an electric lighting system shall at all times mentioned in R.S. 32:301 be equipped with two single beam or multiple beam head lamps meeting the requirements of R.S. 32:323 or 32:321 respectively or, as an alternative, R.S. 32:325, and at least one red lamp visible when lighted from a distance of not less than 500 feet to the rear provided, that every such self propelled unit of farm equipment other than a farm tractor shall have two such red lamps or, as an alternative, one such red lamp and two red reflectors visible from all distances within 600 feet to 100 feet when directly in front of lawful upper beams of head lamps.

E. Every combination of farm tractor and towed farm equipment or towed implement of husbandry equipped with an electric lighting system shall at all times mentioned in R.S. 32:301 be equipped with lamps as follows:

(1) The farm tractor element of every such combination shall be equipped as required in Sub-section D of this Section.

(2) The towed unit of farm equipment or implement of husbandry element of such combination shall be equipped with two red lamps visible when lighted from a distance of not less than 500 feet to the rear or, as an alternative, two red reflectors visible to the rear directly in front of lawful upper beams of head lamps.

(3) Said combinations shall also be equipped with a lamp displaying a white or amber light, or any shade of color between white and amber, visible when lighted from a distance of not less than 500 feet to the front and a lamp displaying a red light visible when lighted from a distance of not less than 500 feet to the rear.

F. The lamps and reflectors required in this Section shall be so positioned as to show from front and rear as nearly as practicable the extreme projection of the vehicle carrying them on the side of the roadway used in passing such vehicle. If a farm tractor, or a unit of farm equipment, whether self-propelled or towed, is equipped with two or more lamps or reflectors visible from the front or two or more lamps or reflectors visible from the rear, such lamps or reflectors shall be so positioned that the extreme projections both to the left and to the right of said vehicle shall be indicated as nearly as practicable.

Acts 1962, No. 310, §1.



RS 32:315.1 - Reflecting tape on trailers hauling sugarcane

§315.1. Reflecting tape on trailers hauling sugarcane

Every trailer hauling sugarcane shall be marked with reflecting tape affixed to its rear and sides. The department shall adopt rules governing the placement of and standards for the tape and may require other reflective devices on trailers hauling sugarcane for the safety of motorists.

Acts 2001, No. 239, §1.



RS 32:316 - Lamps on other vehicles and equipment

§316. Lamps on other vehicles and equipment

A. Every vehicle, including animal drawn vehicles and vehicles referred to in R.S. 32:53, not specifically required by the provisions of this article to be equipped with lamps or other lighting devices, shall at all times specified in R.S. 32:301 be equipped with at least one lamp displaying a white light visible from a distance of not less than 1,000 feet to the front of said vehicle, and shall also be equipped with two lamps displaying red light visible from a distance of not less than 1,000 feet to the rear of said vehicle, or as an alternative, one lamp displaying a red light visible from a distance of not less than 1,000 feet to the rear and two red reflectors visible from a distance of 100 to 600 feet to the rear when illuminated by lawful lower beams of head lamps.

B. After January 1, 1975, every animal drawn vehicle shall at all times be equipped with a slow-moving vehicle emblem complying with the provisions of R.S. 32:377.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 228, §1.



RS 32:317 - Spotlights and auxiliary lamps

§317. Spotlights and auxiliary lamps

A.(1) A spotlight shall be authorized only on motor vehicles which meet one of the following conditions:

(a) The vehicle is a publicly owned emergency vehicle.

(b) The vehicle is operated by a public service corporation as approved by the secretary of the Department of Public Safety.

(c) The spotlight is for use within a municipality where such use is specifically permitted by special ordinance and such use shall be restricted to such municipalities.

(d) The vehicle is owned and operated by a farmer. A spotlight authorized by this Subparagraph:

(i) Shall only be mounted on the back panel of the cab of a pickup truck,

(ii) Shall not rotate more than 180 degrees at the rear of the cab,

(iii) Shall not face the front of the vehicle at any time,

(iv) Shall be used solely for agricultural purposes, and

(v) Shall not be operated on any state or local highway.

(2) When use of a spotlight is permitted, every such illuminated spotlight shall be operated upon approaching another vehicle so that no part of the high intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet ahead of the vehicle.

B. Any motor vehicle may be equipped with not more than two fog lamps mounted on the front of the vehicle at a height of not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of 4 inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower head lamp beams as specified in R.S. 32:321.

C. Any motor vehicle may be equipped with not more than two auxiliary passing lamps mounted on the front of the vehicle at a height not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of R.S. 32:321 shall apply to any combination of head lamps and auxiliary passing lamps.

D. Any motor vehicle may be equipped with not more than two auxiliary driving lamps mounted on the front of the vehicle at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of R.S. 32:321 shall apply to any combination of head lamps and auxiliary driving lamps.

Acts 1962, No. 310, §1; Acts 1982, No. 225, §1. Acts 1984, No. 74, §1.



RS 32:318 - Audible and visual signals on certain vehicles

§318. Audible and visual signals on certain vehicles

A. Every authorized emergency vehicle, except privately owned vehicles belonging to members of an organized volunteer fire department or fire district shall, in addition to any other equipment and distinctive markings required by this Chapter, be equipped with a siren, exhaust whistle, or bell capable of giving an audible signal.

B. Every type I school bus purchased new after the effective date of this Subsection used for the transportation of school children shall, in addition to any other equipment and distinctive markings required by this Chapter, be equipped with the following signal lights and devices:

(1) Every type I school bus purchased new after the effective date of this Subsection shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) Every type I school bus purchased new after the effective date of this Subsection shall be equipped with two semaphore signs mounted on the left side of the bus, one as near the front of the cab of the bus as practicable and one as near the rear of the body of the bus as practicable, said semaphore signs to be not less than eighteen inches in diameter, painted red, with the word "Stop" on each side thereof in white letters not less than six inches in height. Each semaphore sign shall be a standard octagonal sign containing two flashing red lamps which are visible from both sides of the extended sign. These signs shall be constructed so as to fold back against the side of the bus when at rest and capable of being extended perpendicular to the side of the bus with controls operated by the driver.

(3) Every type II school bus purchased new after the effective date of this Subsection shall be equipped with at least one semaphore sign which shall comply with the requirements in R.S. 32:318(B)(2).

(4) Every school bus purchased new after the effective date of this Subsection shall, in addition to the lights required by Subsection B(1), be equipped with yellow signal lamps mounted near each of the four red lamps and at the same level but closer to the vertical center line of the bus, which shall display two alternately flashing yellow lights to the front and two alternately flashing yellow lights to the rear, and these lights shall be visible at five hundred feet in normal sunlight. These lights shall be displayed by the school bus driver at least one hundred feet, but not more than five hundred feet, before (but not during) every stop at which the alternately flashing red lights required by Subsection B(1) shall be activated.

C. Every authorized emergency vehicle shall, in addition to any equipment and distinctive markings required by this Chapter, be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight. In lieu of the alternately flashing red lights in the front, an authorized emergency vehicle may be equipped with a large revolving red light on the roof which is discernible in all directions and which shall also have sufficient intensity to be visible at five hundred feet in normal sunlight. In lieu of the large revolving red light on the roof, authorized emergency vehicles of organized fire companies only shall be equipped with a large revolving alternating red and white light on the roof encased in a clear dome, which is discernible in all directions and which shall also have sufficient intensity to be visible at five hundred feet in normal sunlight.

D. A police vehicle when used as an authorized emergency vehicle may, but need not, be equipped with alternately flashing red lights specified herein.

E. The use of the signal equipment described herein shall impose upon drivers of other vehicles the obligation to yield the right of way and to stop as prescribed in R.S. 32:80 and 32:125.

F.(1) In lieu of the alternating flashing red lights in the front of the vehicle, or of the large revolving red light on the roof of the vehicle, all law enforcement officers are hereby authorized to equip, operate, and use motor vehicles with blue colored electric emergency lights in the exercise of their official duties. These lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) All persons other than law enforcement officers on official duty are prohibited from equipping, operating, or using motor vehicles with blue colored electric lights thereon.

G.(1) Notwithstanding any other provision of law to the contrary, privately owned motor vehicles belonging to members of the emergency medical team as designated by the commander of the United States Army Community Hospital at Fort Polk may be equipped with a large flashing red light which shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) The commander shall submit the name and motor vehicle license number of each member of the emergency medical team to the secretary of the Department of Public Safety and the secretary of the Department of Transportation and Development.

(3) The secretary of the Department of Public Safety shall issue, after review and recommendation of the secretary of the Department of Transportation and Development, to each team member a letter of authorization for the use of the light whenever the member is en route to the hospital in an emergency as declared by the hospital commander.

(4) The letter of authorization shall be located within the vehicle for which it has been issued. The provisions of R.S. 32:24 shall extend to the driver of any vehicle issued the letter of authorization under this Subsection.

H. Notwithstanding any provision of law to the contrary, all publicly-owned fire department vehicles and publicly-owned ambulances may use blue-colored electric lights. The lights shall be on the rear of the vehicle and shall not exceed fifty percent of the visual lights.

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 147, §1; Acts 1966, No. 225, §1; Acts 1966, No. 373, §1; Acts 1977, No. 262, §1, eff. July 7, 1977; Acts 1980, No. 160, §1; Acts 1983, No. 100, §1; Acts 2010, No. 592, §1; Acts 2010, No. 861, §14; Acts 2014, No. 518, §1.



RS 32:319 - Signal lamps and signal devices

§319. Signal lamps and signal devices

A. Any vehicle may be equipped and when required under this chapter, shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red light, visible from a distance of not less than 300 feet to the rear in normal sunlight, and which shall be actuated upon application of the service (foot) brake, and which may, but need not be, incorporated with one or more other rear lamps.

B. Any vehicle may be equipped and when required under R.S. 32:306(B) shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle or on a combination of vehicles, on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit amber light, provided that on any vehicle manufactured prior to January 1, 1969, the lamps showing to the front may emit white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signaling, shall emit a red or amber light, or any shade of color between red and amber. Turn signal lamps on vehicles 80 inches or more in overall width shall be visible from a distance of not less than 500 feet to the front and rear in normal sunlight. Turn signal lamps on vehicles less than 80 inches wide shall be visible at a distance of not less than 300 feet to the front and rear in normal sunlight. Turn signal lamps may, but need not be, incorporated in other lamps on the vehicle.

C. A truck-tractor need not be equipped with turn signal lamps mounted on the rear provided the turn signal lamps mounted at or near the front are double-faced and so located as to be visible both to the front and to the rear from a distance of not less than 500 feet in normal sunlight.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 229, §1.



RS 32:320 - Additional lighting equipment

§320. Additional lighting equipment

A. Any motor vehicle may be equipped with not more than two side or fender lamps which shall emit an amber or white light without glare.

B. Any motor vehicle may be equipped with not more than one running board courtesy lamp on each side thereof which shall emit a white or amber light without glare.

C. Any motor vehicle may be equipped with not more than two backup lamps either separately or in combination with other lamps, but any such backup lamp shall not be lighted when the motor vehicle is in forward motion.

Backup lights are required on all passenger vehicles manufactured after January 1, 1969. The backup lamp shall be illuminated when the ignition switch is energized and reverse gear is engaged. Backup lamps shall not be lighted when the vehicle is in forward motion. Backup lamps shall be mounted on the rear so that the center of the lens, or at least one lamp is visible from any eye point elevation from at least six feet to two feet above the horizontal plane on which the vehicle is standing; and from any position in the area, rearward of a verticle plane perpendicular to the longitudinal axis of the vehicle, six feet to the rear of the vehicle and extending three feet beyond each side of the vehicle. Maximum candlepower is 300 cp total.

D. Any vehicle eighty inches or more in overall width, if not otherwise required by R.S. 32:308, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in Subsection (F) of R.S. 32:308.

E. Any vehicle may be equipped with one or more side marker lamps and any such lamp may be flashed in conjunction with turn or vehicular hazard warning signals. Side marker lamps located toward the front of a vehicle shall be amber and side marker lamps located toward the rear shall be red.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 226, §1.



RS 32:320.1 - Vehicular hazard warning signals

§320.1. Vehicular hazard warning signals

A. Any vehicle may be equipped with lamps for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing.

B. Every vehicle other than a motorcycle or motor-driven cycle registered in this state and manufactured or assembled after December 31, 1972, shall be equipped with vehicular hazard warning signal lamps meeting the requirements of this section.

C. Vehicular hazard warning signal lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable and shall display simultaneously flashing amber lights, provided that on any vehicle manufactured prior to January 1, 1975, the lamps showing to the front may display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights shall be visible from a distance of not less than 500 feet in normal sunlight on vehicles 80 inches or more in overall width and 300 feet in normal sunlight on vehicles less than 80 inches in overall width.

Added by Acts 1974, No. 225, §1.



RS 32:321 - Multiple beam road lighting equipment

§321. Multiple beam road lighting equipment

Except as hereinafter provided, the head lamps or the auxiliary driving lamps or the auxiliary passing lamp or combinations thereof on motor vehicles other than motorcycles or motor-driven cycles shall be so arranged that the driver may control the selection between the distributions of light projected to different elevations, subject to the following requirements and limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 500 feet ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam, so aimed and of such intensity to reveal persons and vehicles at a distance of at least 150 feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eye of an approaching driver.

(3) Every new motor vehicle, other than a motorcycle or motor-driven cycle, registered in this state after January 1, 1955, which has multiple beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

Acts 1962, No. 310, §1.



RS 32:322 - Use of multiple beam road lighting equipment

§322. Use of multiple beam road lighting equipment

A. Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in R.S. 32:301, the driver shall use a distribution of light or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at safe distance in advance of the vehicle subject to the following requirements and limitations.

B. Whenever a driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in R.S. 32:321, shall be dimmed to avoid glare at all times, regardless of road contour and loading.

C. Whenever the driver of a vehicle follows another vehicle within 200 feet to the rear, except when engaged in the act of overtaking or passing, such driver shall use a distribution of light permissible under this Chapter other than the uppermost distribution of light specified in R.S. 32:321(1).

D. Whenever the driver of a vehicle approaches an oncoming vehicle within five hundred feet or follows another vehicle two hundred feet to the rear, such driver shall not use any fog lamps or other auxiliary driving or passing lamps, except during periods of inclement weather or fog.

Acts 1962, No. 310, §1; Acts 1988, No. 598, §1.



RS 32:323 - Single-beam road-lighting equipment

§323. Single-beam road-lighting equipment

Head lamps arranged to provide a single distribution of light shall be permitted on motor vehicles manufactured and sold prior to January 1, 1955 in lieu of multiple beam road lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

(1) The head lamps shall be so aimed that when the vehicle is not loaded none of the high intensity portion of the light shall at a distance of 25 feet ahead project higher than a level of 5 inches below the level of the center of the lamp from which it comes, and in no case higher than 42 inches above the level on which the vehicle stands at a distance of 75 feet ahead.

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least 200 feet.

Acts 1962, No. 310, §1.



RS 32:324 - Lighting equipment on motor-driven cycles

§324. Lighting equipment on motor-driven cycles

The head lamp or head lamps upon every motor-driven cycle may be of the single-beam or multiple-beam type but in either event shall comply with the requirements and limitations as follows:

(1) Every said head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal a person or a vehicle at a distance of not less than 100 feet when the motor-driven cycle is operated at any speed less than 25 miles per hour and at a distance of not less than 200 feet when the motor-driven cycle is operated at a speed of 25 or more miles per hour, and at a distance of not less than 300 feet when the motor-driven cycle is operated at a speed of 35 or more miles per hour.

(2) In the event the motor-driven cycle is equipped with a multiple beam head lamp or head lamps the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in R.S. 32:321(1), and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in R.S. 32:321(2).

(3) In the event the motor-driven cycle is equipped with a single beam lamp or lamps, said lamp or lamps shall be so aimed that when the vehicle is loaded none of the high intensity portion of light, at a distance of 25 feet ahead, shall project higher than the level of the center of the lamp from which it comes.

Acts 1962, No. 310, §1.



RS 32:325 - Alternate road-lighting equipment

§325. Alternate road-lighting equipment

Any motor vehicle may be operated under the conditions specified in R.S. 32:301 when equipped with two lighted lamps upon the front thereof capable of revealing persons and objects 75 feet ahead in lieu of lamps required in R.S 32:321 or 32:323, provided, however, that at no time shall it be operated at a speed in excess of 20 miles per hour but only on such highways, or parts thereof, that such slow speeds are permitted.

Acts 1962, No. 310, §1.



RS 32:326 - Number of driving lamps required or permitted; parking lights

§326. Number of driving lamps required or permitted; parking lights

A. At all times specified in R.S. 32:301, at least two lighted lamps shall be displayed, one on each side at the front of every motor vehicle other than a motorcycle or motor-driven cycle, except when such vehicle is parked subject to regulations governing lights on parked vehicles.

B. Whenever a motor vehicle equipped with head lamps as herein required is also equipped with any auxiliary lamps or any other lamp on the front thereof projecting a beam of intensity greater than 300 candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway of this state.

C. No moving vehicle upon any public highway within this state shall be operated with only the parking lights for illumination.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 331, §1.



RS 32:327 - Special restrictions on lamps

§327. Special restrictions on lamps

A. Any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spotlamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps and school bus warning lamps, which project a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of seventy-five feet from the vehicle.

B. No person shall drive or move any vehicular equipment upon any highway of this state with any lamp or device thereon displaying a red or green light visible from directly in front of the center thereof. This section shall not apply to any vehicle upon which a red or green light visible from the front is expressly authorized or required by this Chapter or by regulation of the department.

C. Flashing lights are prohibited except on authorized emergency vehicles, school buses, or on any vehicle as a means of indicating a right or left turn, or the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking or passing.

D. No person shall sell a dashboard, hood, vehicle front grill, or vehicle roof mounted emergency light that emits a blue or red glow, or that emits a glow in any combination of the colors red, white, and blue, to any person who is not a peace officer, a firefighter, or a person employed in the performance of emergency or public utility services. No person shall possess such an emergency light except peace officers, firefighters, public utility, and emergency personnel. However, vehicles which are owned and operated by members of nonprofit corporations as provided in R.S. 12:201 et seq. and which are tax exempt in accordance with Section 501(c) of the Internal Revenue Code, for exhibition in shows, parades, tours, and other special events and not for general transportation may be equipped with alternately flashing red lights and these lights may have sufficient intensity to be visible at five hundred feet in normal sunlight, provided that such use shall only be allowed when the vehicle is participating in exhibitions, shows, parades, tours, and other special events, and not for general transportation. The secretary by rule shall establish the criteria to be used in determining which persons, other than members of such nonprofit corporations, qualify to purchase or possess emergency lights as described in this Subsection.

Acts 1962, No. 310, §1; Acts 1993, No. 858, §1; Acts 1995, No. 56, §1.



RS 32:328 - Special lighting equipment on school buses

§328. Special lighting equipment on school buses

A. The commissioner is hereby authorized to adopt standards and specifications applicable to lighting equipment on and special warning devices to be carried by school buses consistent with the provisions of this Chapter, but supplemental thereto. Such standards and specifications shall correlate with and, so far as possible, conform to the specifications then current as approved by the Society of Automotive Engineers.

B. It shall be unlawful to operate any flashing warning signal light on any school bus except when said school bus is stopped or is in the act of coming to a complete stop on a highway for the purpose of permitting school children to board or alight from said school bus, and also, except when any such school bus is stopped or coming to a complete stop on a highway at a crossing of a railroad.

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 216, §1; Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:329 - Repealed by Acts 2011, No. 244, §3.

§329. Repealed by Acts 2011, No. 244, §3.



RS 32:329.1 - Bicycles; front lamps; rear lamps; side and rear reflectors

§329.1. Bicycles; front lamps; rear lamps; side and rear reflectors

A. Any bicycle when in use at the times specified in R.S. 32:301 shall be equipped with the following:

(1) A lamp mounted on the front that shall emit a white light visible from a distance of at least five hundred feet to the front. A generator-powered lamp that emits light only when the bicycle is moving may be used to meet this requirement.

(2) A lamp mounted on the rear that shall emit either a flashing or steady red light visible from a distance of five hundred feet to the rear.

(3) A red reflector mounted on the rear and a reflector on each side facing outward at a right angle to the bicycle frame that shall be visible from all distances from one hundred feet to six hundred feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

B. A bicycle or its operator may be equipped with lights or reflectors in addition to those required by Subsection A of this Section, except that red lamps and red reflectors shall not be used on the front of the bicycle and white lamps and white reflectors shall not be used on the rear of the bicycle.

C. A lamp or lamps worn by the operator of a bicycle shall comply with the requirements of Subsection A of this Section, if the lamp or lamps can be seen at the distances specified.

D. No person shall operate any bicycle on a state highway, parish road, or city street at a time specified in R.S. 32:301 unless such bicycle is equipped with lamps and reflectors to comply with Subsection A of this Section. Whoever violates this Section shall be subject to a fine of not more than twenty-five dollars which shall include all costs of court.

E. No retailer, distributor, wholesaler, or manufacturer in this state shall sell or offer for sale any bicycle unless such bicycle is equipped with lamps and reflectors as required by Subsection A of this Section.

F. This Section shall not apply to operators of bicycles or bicycles while the operator or bicycle is engaged in sanctioned competition races or to bicycles while utilized by peace officers in furtherance of their official duties.

Acts 2011, No. 98, §1; Acts 2011, No. 244, §1.



RS 32:330 - Selling or using lamps or equipment

§330. Selling or using lamps or equipment

A. No person shall have for sale, sell, or offer for sale for use upon or as part of the equipment of a motor vehicle, trailer, or semitrailer, or for use upon any such vehicle any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, which reflector is required hereunder, or parts of any of the foregoing which tend to change the original design or performance, unless of a type which has been submitted to the commissioner and approved by him. This Section shall not apply to equipment in actual use on August 1, 1962, or replacement parts therefor.

B. No person shall have for sale, sell, or offer for sale for use upon or as a part of a motor vehicle, trailer, or semitrailer any lamp or device mentioned in this Section which has been approved by the commissioner unless such lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

C. No person shall use upon any motor vehicle, trailer, or semitrailer any lamps mentioned in this Section unless said lamps mentioned in this Section are equipped with bulbs of a rated candlepower and are mounted and adjusted so as to focus and aim in accordance with instructions of the commissioner.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:331 - Authority of commissioner with reference to lighting devices

§331. Authority of commissioner with reference to lighting devices

A. The commissioner is hereby authorized to approve or disapprove lighting devices and to issue and enforce regulations establishing standards and specifications for the approval of such lighting devices, their installation, aiming, and readjusting. Such regulations shall correlate with and, so far as practicable, conform to the then current standards and specifications of the Society of Automotive Engineers applicable to such equipment.

B. The commissioner is hereby required to approve or disapprove any lighting device of a type on which approval is specifically required in this Chapter, within a reasonable time after such device has been submitted.

C. The commissioner is further authorized to set up the procedure which will be followed when any device is submitted for approval and to charge fees for the approval or disapproval of those lighting devices submitted. The fee shall not exceed twenty-five dollars for each type of lamp or lighting device submitted.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:332 - Adjustment certificate

§332. Adjustment certificate

A. The commissioner is authorized to designate, instruct, and supervise official stations for adjusting head lamps and auxiliary driving lamps to conform to the provisions of this Chapter.

B. When head lamps and auxiliary driving lamps have been adjusted in conformity with the instructions issued by the Department of Public Safety, a certificate of adjustment shall be issued by the Department of Public Safety to the driver of the motor vehicle on forms issued in duplicate and showing the date of issue, registration number of the motor vehicle, owner's name, make, and official designation of the adjusting station.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:333 - Certain lights around license plates prohibited

§333. Certain lights around license plates prohibited

A. Except for antique automobiles, the use of neon lights around license plates, or the use of any other lights which obscure the clear view of motor vehicle license plates, for motor vehicles is prohibited.

B. Whoever violates the provisions of this Section shall be fined not more than one thousand dollars, or imprisoned not more than six months, or both.

Acts 1994, 3rd Ex. Sess., No. 106, §1, eff. July 7, 1994.



RS 32:334 - Installation or use of certain lamps prohibited

§334. Installation or use of certain lamps prohibited

A. No person shall install upon or as part of the equipment of a motor vehicle, any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, or parts of any of the foregoing, which tend to change the original design or performance, unless the lamp or parts of the lamp is in compliance with Federal Motor Vehicle Safety Standard No. 108, as adopted by the National Highway Traffic Safety Administration.

B. No person shall operate a motor vehicle that is equipped with any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, or parts of any of the foregoing, which tend to change the original design or performance, unless the lamp or parts of the lamp is in compliance with Federal Motor Vehicle Safety Standard No. 108, as adopted by the National Highway Traffic Safety Administration.

C. An official inspection station shall be prohibited from issuing an official certificate of inspection to the driver of a motor vehicle that is in violation of this Section.

D.(1) A first violation of the provisions of Subsection A or B of this Section shall be punishable by a fine of fifty dollars.

(2) Each subsequent violation shall be punishable by a fine of an additional twenty-five dollars to the original fine.

Acts 2011, No. 202, §1.



RS 32:341 - Brake equipment required

SUBPART B. BRAKES

§341. Brake equipment required

A. Every motor vehicle, other than a motorcycle or motor-driven cycle, when operated upon a highway of this state, shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including two separate means of applying the brakes, each of which shall be effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that the failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

B. Every motorcycle and every motor-driven cycle, when operated upon a highway of this state, shall be equipped with at least one brake, which may be operated by hand or foot.

C. Every trailer or semi-trailer of a gross weight of 3,000 pounds or more, when operated upon a highway of this state, shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle and so designed as to be applied by the driver of the towing motor vehicle from its cab, and said brakes shall be so designed and connected that in case of an accidental breakaway of the towed vehicle the brakes shall be automatically applied.

D. Every motor vehicle, trailer or semi-trailer manufactured or assembled after December 31, 1962, and thereafter sold in this state and operated upon the highways of this state shall be equipped with brakes upon all wheels of every such vehicle, except that no motorcycle, motor-driven cycle, or semi-trailer of less than 1,500 pounds gross weight, need be equipped with brakes.

E. Parking brakes--adequacy--Every such vehicle and combination of vehicles, except motorcycles and motor-driven cycles, shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free from snow, ice, or loose material. The parking brakes shall be capable of being applied in conformance with the foregoing requirements by the driver's muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the foregoing requirements. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind. The same brake drums, brake shoes and lining assemblies, brake shoe anchors and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

F. The brake shoes operating within or upon the drums on the vehicle wheels of any motor vehicle may be used for both service and hand operation.

G. All sport, boat, or any other nonagricultural trailers and semi-trailers of less than 3000 pounds gross weight need not be equipped with brakes.

H. Every trailer or semi-trailer of between three thousand and one and five thousand pounds gross weight need only have brakes on a single axle.

I. Vehicles carrying forest products in their natural state shall not be required to have a brake on the drag axle if the wheels of the axle touch the ground only when the vehicle is loaded; however, this provision does not apply to trailers or trucks with more than two axles.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 185, §1; Acts 1972, No. 145, §1; Acts 1972, No. 176, §1; Acts 1972, No. 503, §1; Acts 1982, No. 145, §1.



RS 32:341.1 - Exemptions; farm vehicles and equipment

§341.1. Exemptions; farm vehicles and equipment

A. Any farm trailer, farm semi-trailer, rubber-tired farm wagon or cart, drawn rubber-tired farm equipment, or implement of husbandry manufactured or assembled prior to January 1, 1973 and operated or moved only incidentally on the highways of this state shall be exempt from the braking requirements imposed by the State of Louisiana, including more particularly but not exclusively those requirements set forth in this subpart, provided its gross weight does not exceed ten thousand pounds or when the speed of such vehicle does not exceed thirty miles per hour. The exemption for farm vehicles described herein shall apply only to those vehicles used exclusively in transporting farm produce, livestock, farm supplies and implements of husbandry.

B. All farm trailers or farm semi-trailers of a gross weight exceeding three thousand pounds manufactured or assembled after January 1, 1973, and used on the highways of this state shall be required to meet the braking requirements imposed by the state of Louisiana. Any rubber-tired farm wagon or cart, drawn rubber-tired farm equipment, or implement of husbandry, manufactured or assembled after January 1, 1973, and designed primarily for field use, and operated or moved only incidentally on the highways of this state, shall continue to be exempt from the braking requirements imposed by the state of Louisiana, including more particularly but not exclusively those requirements set forth in this subpart, provided its gross weight does not exceed ten thousand pounds or the speed of such vehicle does not exceed thirty miles per hour. The provisions of this paragraph shall be applicable only to vehicles used exclusively in transporting farm produce, livestock, farm supplies and implements of husbandry.

Added by Acts 1972, No. 17, §1.



RS 32:342 - Performance ability of brakes

§342. Performance ability of brakes

A. Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the service (foot) brake, shall be capable of:

(1) Developing a braking force that is not less than the percentage of its gross weight tabulated herein for its classification;

(2) Decelerating in a stop from not more than 20 miles per hour at not less than the feet per second tabulated herein for its classification; and

(3) Stopping from a speed of 20 miles per hour in not more than the distance tabulated herein for its classification, such distance to be measured from the point at which movement of the service brake pedal or control begins.

B. Test for deceleration and stopping distance shall be made on a substantially level (not to exceed plus or minus one per cent grade), smooth, hard surface that is free from loose material.

CLASSIFICATION TABLE FOR APPLICATION

Classification of vehicles and combinations

Braking force as a percentage of gross vehicle or combination wt.

Deceleration in feet per second

Brake system application and braking distance in feet per second

I

II

III

IV

(1)

Passenger

vehicles, not including buses

(2)

Single-unit

vehicles with a manufacturer's gross weight rating of less than 10,000 pounds

(3)

Single-unit, 2 axle

vehicles with a manufacturer's gross vehicles weight rating of 10,000 lbs. or more, and buses not having a manufacturer's gross vehicle weight rating

(4)

All other vehicles

and combinations with a manufac- turer's gross vehicle weight rating of 10,000 or more lbs.

52.8%

43.5%

43.5%

43.5%

17

14

14

14

25

30

40

50

Acts 1962, No. 310, §1; Acts 2014, No. 438, §1.



RS 32:343 - Condition of brakes

§343. Condition of brakes

All brakes and component parts thereof shall be maintained in good condition and in good working order. The brakes shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

Acts 1962, No. 310, §1.



RS 32:344 - Brakes after engine failure

§344. Brakes after engine failure

All motor vehicles shall be so equipped as to permit application of the brakes at least once for the purpose of bringing the vehicle to a stop within the legal stopping distance after the engine has become inoperative.

Acts 1962, No. 310, §1.



RS 32:345 - Brakes on motor driven cycles

§345. Brakes on motor driven cycles

A. The commissioner is hereby authorized to require an inspection of the brake on any motor driven cycle and to disapprove any such brake which he finds will not comply with the performance ability standard set forth in R.S. 32:342, or which in his opinion is not so designed or constructed as to insure reasonable and reliable performance in actual use.

B. The commissioner may refuse to register or may suspend or revoke the registration of any vehicle referred to in this Section when he determines that the brake thereon does not comply with the provisions of this Chapter.

C. No person shall operate on any highway of this state any vehicle referred to in this Section if the commissioner has disapproved the brake equipment upon such vehicle or type of vehicle.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:346 - Brakes on bicycles

§346. Brakes on bicycles

Every bicycle shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level, clean pavement.

Acts 1962, No. 310, §1.



RS 32:351 - Horns and warning devices

SUBPART C. OTHER EQUIPMENT

§351. Horns and warning devices

A.(1) Every motor vehicle when operated upon a highway of this state shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall, when reasonably necessary to ensure safe operation, give audible warning with his horn, but shall not otherwise use such horn when upon a highway of this state.

(2) Persons with mobility impairments, while operating a motor vehicle upon any state or local highway of this state, may utilize the horn of such vehicle if the nature of the operator's physical impairment requires use of the horn in a situation other than one required to ensure safe operation of the motor vehicle and the operator is operating a motor vehicle with a mobility impairment license plate or the operator has been issued a mobility impairment hang tag.

B. No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell, except as otherwise permitted in this Section.

C. It is permissible but not required that any commercial vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.

D. Any authorized emergency vehicle may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the commissioner, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which events the driver of the vehicle shall sound the siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof. However, motor vehicles which are owned and operated by members of nonprofit corporations as provided in R.S. 12:201 et seq. and which are tax exempt in accordance with Section 501(c) of the Internal Revenue Code, for exhibition in shows, parades, tours, and other special uses and not for general transportation may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of up to five hundred feet but such sound equipment shall not be used except when such vehicle is participating in shows, parades, tours, and other special events.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1995, No. 56, §1; Acts 2006, No. 488, §1; Acts 2014, No. 811, §16, eff. July 23, 2014.



RS 32:352 - Mufflers; requirements; prevention of excessive noise, fumes and smoke

§352. Mufflers; requirements; prevention of excessive noise, fumes and smoke

A. Every motor vehicle shall at all times be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise.

B. No person shall use a muffler cut-out, bypass or similar device upon a motor vehicle on a highway of this state.

C. The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

Acts 1962, No. 310, §1.



RS 32:353 - Modification of exhaust systems

§353. Modification of exhaust systems

No person shall modify the exhaust system of a motor vehicle in a manner which will amplify or increase the noise emitted by the motor of such vehicle, above that emitted by the muffler originally installed on the vehicle and the original muffler shall comply with all of the requirements of R.S. 32:352.

Acts 1962, No. 310, §1.



RS 32:354 - Mirrors

§354. Mirrors

A. After January 1, 1975, every motor vehicle manufactured or assembled after December 31, 1972, of a type subject to registration in this state shall be equipped with a mirror mounted on the left side of the vehicle and so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of the vehicle.

B. Every motor vehicle of a type subject to registration in this state, except a motorcycle or motor driven cycle, shall be equipped with an additional mirror mounted either inside the vehicle approximately in the center or outside the vehicle on the right side and so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of the vehicle. When the required view from the inside mirror is obstructed, an outside mirror on the right side of the vehicle shall be required.

C. All mirrors required by this section shall be maintained in good condition at all times.

D. In addition to the mirrors required in Subsections A and B of this Section, every school bus shall be equipped with a mirror on the right side of the vehicle and so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of the vehicle.

E. Every school bus shall be equipped with a mirror of a type and so located as to give the seated driver a view of the area immediately in front of the front bumper, provided, however, that any Type II school bus constructed in such a way that the seated driver has a view of the area immediately in front of the front bumper need not be equipped with the mirror otherwise required by this Subsection.

F. Notwithstanding any provision of this Section or any other provision of law to the contrary, motor vehicles which are used by rural mail carriers in the performance of their duties shall not be required to be equipped with a mirror on the passenger side of the vehicle.

G. In addition to the mirrors required in Subsections A and B of this Section, every delivery van which is part of an official state motor vehicle fleet shall be equipped with a mirror of a type and so located as to give the seated driver a view of the area immediately in the rear of the rear bumper.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 273, §4; Acts 1974, No. 21, §1; Acts 1976, No. 383, §1; Acts 1993, No. 97, §1; Acts 1997, No. 187, §1.



RS 32:355 - Fire extinguishers

§355. Fire extinguishers

Every motor vehicle engaged in the transportation of passengers for hire on the highways shall be equipped with at least one quart of chemical type fire extinguisher, in good condition and conveniently located for immediate use.

Acts 1962, No. 310, §1.



RS 32:356 - Windshields must be equipped with wiping and washing systems

§356. Windshields must be equipped with wiping and washing systems

A. The windshield on every motor vehicle, other than motorcycles or motor driven cycles, shall be equipped with a device for cleaning rain, snow or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle. In addition, every such motor vehicle manufactured or assembled after December 31, 1972, shall be equipped with a two-speed, power driven windshield wiping and washing system which will adequately clean rain, snow or other moisture from the windshield regardless of engine load and speed and so constructed as to be controlled and operated by the driver of the vehicle.

B. Every windshield wiping system upon a motor vehicle shall be maintained in good working order. The windshield washing system upon a vehicle that is not more than six years old from the date of manufacture or assembly shall be maintained in good working order.

Acts 1962, No. 310, §1. Amended by Acts 1974, No. 22, §1; Acts 1992, No. 129, §1.



RS 32:357 - Windshields required

§357. Windshields required

Every passenger vehicle, other than a motorcycle, and every motor truck or truck tractor, and every authorized emergency vehicle shall be equipped with an adequate windshield.

Acts 1962, No. 310, §1.



RS 32:358 - Motorcycle windshields

§358. Motorcycle windshields

The glazing material used as a windshield on motorcycles shall be of either approved safety glass or clear plastic which need not be of an approved type.

Acts 1962, No. 310, §1.



RS 32:359 - Safety glass required

§359. Safety glass required

No person shall sell or operate any new motor vehicle as specified herein, nor shall any motor vehicle be registered thereafter unless such vehicle is equipped with safety glazing materials of a type approved by the director of public safety wherever glazing materials are used in doors, windows and windshields. The foregoing provisions shall apply to all passenger type motor vehicles, including passenger buses and school buses, but in respect to trucks, including truck tractors, the requirements as to safety glazing material shall apply to all glazing material used in doors, windows and windshields in the driver's compartments of such vehicles.

Acts 1962, No. 310, §1.



RS 32:360 - Safety glass defined

§360. Safety glass defined

The term "safety glass" as used in this Chapter shall mean glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injuries to persons by objects from external sources or by glass, when the glass is cracked or broken.

Acts 1962, No. 310, §1.



RS 32:361 - Approved types of safety glass

§361. Approved types of safety glass

The commissioner shall approve and maintain a list of the approved types of safety glass, conforming to recognized specifications for safety glass, as defined in this Chapter, and the Department of Public Safety shall not issue a license for or relicense any motor vehicle subject to the provisions of this Chapter, unless such motor vehicle is equipped, as herein provided, with such approved type of glass.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:361.1 - View outward or inward through windshield or windows; obscuring prohibited

§361.1. View outward or inward through windshield or windows; obscuring prohibited

A. As used in this Section and regulations applicable thereto, the following terms shall have the following meanings, unless the context of use clearly indicates otherwise:

(1) "Sun screening device" means a film material or device that is designed to be used in conjunction with motor vehicle safety glazing materials for reducing the effects of the sun.

(2) "Light transmission" means the ratio of the amount of total light to pass through the product or material, including any glazing material, to the amount of total light falling on the product or material and the glazing.

(3) "Luminous reflectance" means the ratio of the amount of total light that is reflected outward by the product or material to the amount of total light falling on the product or material.

(4) "Manufacturer" means a person who engages in the manufacture or assembly of a vehicle sun screening device, or who fabricates, laminates, or tempers a safety glazing material, incorporating, during the manufacturing process, the capacity to reflect or reduce the transmission of light.

(5) "Installer" means any person or company who affixes, places, fastens, or secures any sun screening device to any windshield or window of a motor vehicle in Louisiana.

(6) "Seller" means any person or company who transfers in the contract of sale any sun screening device for windshields or windows of motor vehicles in Louisiana.

(7) "Distributor" means any person or company who markets, delivers, or distributes any sun screening device for motor vehicles in Louisiana.

B. Except as provided by R.S. 32:361.1(C), no person may operate a motor vehicle with any object or material placed on or affixed to the front windshield or to front side windows of the vehicle so as to obstruct or reduce the driver's clear view through the front windshield or front side windows, nor place on or affix to the front windshield or the front side windows of a motor vehicle, any transparent material if the material alters the color or reduces the light transmission of the windshield or front side windows.

C. The provisions of this Section do not apply to any of the following:

(1) A sun screening device when used in conjunction with automotive safety glazing materials on the front side window, with a light transmission of at least forty percent, all tolerances included, side window behind the driver with a light transmission of at least twenty-five percent, all tolerances included, and rearmost windows with a light transmission of at least twelve percent, all tolerances included. All sun screening devices shall not have a luminous reflectance of more than twenty percent.

(2) A transparent material, not red or amber in color, affixed to the topmost portion of the windshield not to extend more than five inches down from the top.

(3) An adjustable nontransparent sun visor mounted forward of the side windows and not attached to the glass.

(4) Publicly owned law enforcement vehicles other than those vehicles owned or used by the Department of Wildlife and Fisheries.

D.(1) Each manufacturer shall certify to the Department of Public Safety and Corrections, office of motor vehicles, by independent test laboratory data, that a sun screening device marketed in this state is in compliance with the luminous reflectance and transmittance requirements of this Section.

(2) Each installer shall provide a label not to exceed one and one-half square inches in size, with a means for the permanent and legible installation between the sun screening material and each glazing surface to which it is applied, which contains the installer's name and city where the business is located.

(3) The person placing the material on the glazing surface shall affix the label to the lower right corner of the driver's side window.

(4) The light transmittance requirement of this Section does not apply to windows behind the driver on trucks, busses, trailers, motor homes, multipurpose passenger vehicles, and all windows on vehicles used for law enforcement purposes and tinted in accordance with the provisions of this Section.

E. Except as provided in Subsections G and H of this Section, anyone who operates a motor vehicle registered in this state in violation of the provisions of this Section shall be fined not more than one hundred fifty dollars for a first offense, not more than two hundred fifty dollars for a second offense, and not more than three hundred fifty dollars for a third or subsequent offense.

F. Except as provided in Subsections G and H of this Section, anyone who violates the provisions of this, or any rules or regulations applicable thereto shall be fined in accordance with the provisions of R.S. 32:57.

G. Any seller, installer, manufacturer, or distributor of a sun screening device who violates the provisions of this Section shall be fined one thousand dollars for a first offense, two thousand dollars for a second offense, and shall be prohibited from conducting any business specified in this Section upon conviction for a third or subsequent offense.

H. The provisions of this Section shall apply to all vehicles manufactured on or after January 1, 1994, unless exempted in accordance with R.S. 32:361.1.

I. All vehicles that have windows tinted on or before December 31, 1993, in compliance with then existing provisions of law are exempt from the provisions of this Section, provided that a certificate is obtained by the owner, operator, or licensee certifying that the tinting was done prior to January 1, 1994. The office of motor vehicles shall adopt rules, regulations, and a form for proof of prior tinting in accordance with provisions of this Subsection. The certificate must be present in the vehicle at all times when being operated and presented upon demand by a law enforcement officer.

J. The provisions of this Section apply to any other vehicles not included in Subsections H and I of this Section on and after January 1, 1994.

Acts 1983, No. 209, §1; Acts 1986, No. 525, §1; Acts 1989, No. 275, §1, Acts 1989, No. 663, §1; Acts 1992, No. 201, §1; Acts 1993, No. 519, §1; Acts 2006, No. 459, §1.



RS 32:361.2 - Medical exemption

§361.2. Medical exemption

A.(1) The provisions of R.S. 32:361.1 do not apply to a motor vehicle registered in this state where the registered owner, spouse or family member operating or authorized to operate the motor vehicle has an affidavit signed by an optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state stating that such person has a physical or medical condition involving the effects of the sun that makes it necessary to equip the motor vehicle with sun screening material which would be of a light transmission or luminous reflectance in violation of R.S. 32:361.1. A copy of the affidavit shall be kept in the motor vehicle at all times.

(2) The affidavit, prepared by the office of state police, shall list the World Health Organization International Classification of Disease ICD-9-CM recognized conditions that would qualify an individual for a medical exemption under this Section. Included on the affidavit shall be a section for the optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state, to describe a medical condition that is not listed on the affidavit as a condition requiring a medical exemption under this Section. The office of state police may seek the opinion of the Louisiana Medical Advisory Board on whether to grant a medical exemption. A copy of this affidavit shall be kept in the vehicle at all times.

(a) If the optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state, finds photophobia as the medical condition requiring the medical exemption provided for in this Section, the optometrist or physician shall write in the appropriate section why a correct pair of sunglasses will not provide the necessary protection, and why the window tint will not affect the person's ability to drive at night.

(b) An individual seeking the medical exemption shall sign a notarized release authorizing the release to the department of all medical records dealing with the exemption.

(3)(a) Any medical exemption granted shall be due to a diagnosed condition made only by an optometrist or physician, including but not limited to an ophthalmologist or dermatologist licensed to practice in this state, and such condition shall be verifiable in the World Health Organization International Classification of Disease ICD-9-CM as a recognized condition that would warrant an exemption pursuant to this Section.

(b) The secretary or his designated representative shall conduct a case-by-case review of grants and denials and shall make such changes as he deems necessary based on evidence presented to him by a person seeking an exemption.

(c) Any exemption granted under the provisions of this Section shall be subject to review every three years unless deemed otherwise by the department.

(d)(i) Persons convicted of violent crimes or drug offenses shall not be eligible for a medical exemption. Therefore, at the time of applying for the exemption, the applicant shall provide written consent on a form approved by the Louisiana Bureau of Criminal Identification and Information authorizing the bureau to release any information contained in the applicant's criminal history record and identification files to the office of state police for verification that the applicant has not been convicted of a violent crime or drug offense.

(ii) Applicants shall submit a full set of fingerprints and the department shall authorize the bureau to conduct a state and federal criminal history record check, which shall include a check of National Criminal History Records from the Federal Bureau of Investigations Criminal Justice Information Services Division.

(e) Any exemption issued shall be subject to administrative review and possible cancellation as a result of a documented event involving a threat to police officer safety.

B.(1) The affidavit shall include a description of the vehicle and shall be in the possession of the person so afflicted, or the person's legal representative, at all times while being transported in the motor vehicle or be kept within the described vehicle.

(2) If a vehicle is traded or sold that is covered by an exemption, then the person accepting the vehicle to be transferred shall be responsible for removing the tint, unless the new owner has applied for and received an exemption.

C. Any medical exemption issued prior to January 1, 2005 shall expire one year from the date of issuance.

D. Any exemption granted pursuant to this Section shall not apply to the area below the top six inches of a motor vehicle windshield unless specifically authorized by the optometrist or physician granting or requesting the medical exemption provided for in this Section for a patient who is diagnosed with a light-sensitive porphyria.

E. The Department of Public Safety and Corrections shall issue a decal for each vehicle covered by an exemption issued pursuant to this Section. The decal shall be prominently displayed on the vehicle at all times and shall indicate that the vehicle has tinted windows because an occupant has a medical issue warranting an exemption under this Section.

Acts 1983, No. 158, §1; Acts 1993, No. 519, §1; Acts 2004, No. 463, §1, eff. Jan. 1, 2005; Acts 2005, No. 238, §2; Acts 2008, No. 91, §1; Acts 2009, No. 175, §1; Acts 2009, No. 371, §1; Acts 2014, No. 433, §1.



RS 32:361.3 - Security exemption

§361.3. Security exemption

A. The provisions of R.S. 32:361.1 shall not apply to any motor vehicle registered in this state when the operator of the vehicle possesses an affidavit on a form issued by the Department of Public Safety and Corrections stating that valid security reasons exist which make it necessary to equip the motor vehicle with sun screening material which would be of a light transmission or luminous reflectance in violation of R.S. 32:361.1. The affidavit shall include a description of the vehicle and be kept within the described vehicle. Additionally, at the time of applying for the exemption, the applicant shall provide written consent on a form approved by the Louisiana Bureau of Criminal Identification and Information authorizing the bureau to release any information contained in the applicant's criminal history record and identification files to the office of state police for verification that the applicant has not been convicted of a violent crime or drug offense. The department shall adopt rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

B. Any vehicle owned, leased, operated, or otherwise controlled by a governmental or law enforcement agency to conduct official business shall qualify for the security exemption provided for in this Section without the necessity of applying for the exemption or providing written consent for release of criminal history record and identification files for the operator of such vehicle.

C. Any exemption granted pursuant to this Section shall not apply to the area below the top six inches of a motor vehicle windshield.

Acts 1993, No. 519, §1; Acts 2005, No. 238, §2; Acts 2008, No. 91, §1.



RS 32:362 - Restrictions as to tire equipment

§362. Restrictions as to tire equipment

A. Every solid rubber tire on a vehicle moved on any highway of this state shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery of the rim of the wheel.

B. No tire on a vehicle moved on a highway shall have on its periphery any protuberances of any material, other than rubber, which projects beyond the thread of the traction surface of the tire, except that it shall be permissible to:

(1) Use farm machinery with tires having protuberances which will not injure the highways; and

(2) Use tire chains of reasonable proportions upon any vehicle, when required for safety because of conditions tending to cause a vehicle to slide or skid.

C. The department may issue emergency permission authorizing the operation upon the highways of traction engines or tractors having movable tracks with transverse corrugations upon their periphery, or farm tractors or other farm machinery or instruments of husbandry.

D. No person shall operate or move on any highway of this state any motor vehicle, trailer, or semi-trailer having any metal tire in contact with the highway.

E. It shall be unlawful for any person to sell, offer to sell or trade, or knowingly use any motor vehicle tire not in compliance with Sub-section A of this Section; or to sell, offer to sell, or trade, or knowingly use any motor vehicle tire the original tread of which has been worn, and which without additional treading being added, has been grooved so as to give the appearance of a new tire or a tire which has been recapped. Any person violating the provisions of this Sub-section upon conviction, shall be punished by a fine of fifty dollars or thirty days in jail for the first offense and, a fine of two hundred fifty dollars or three months in jail, or both, for a second offense, and for a third or subsequent offense, shall be fined five hundred dollars and shall be imprisoned for six months in jail.

Acts 1962, No. 310, §1. Amended by Acts 1964, No. 512, §1.



RS 32:363 - Fuel tank caps

§363. Fuel tank caps

No motor vehicle shall be driven or moved upon any highway of this state if the filling spout for the fuel tank is closed or partially closed with a plug of wood, rags or other combustible materials.

Acts 1962, No. 310, §1.



RS 32:364 - Fenders and mudguards

§364. Fenders and mudguards

A. Every motor vehicle, other than a motorcycle or motor-driven cycle, when operated upon a highway of this state, shall be equipped with fenders, covers, or such devices, including flaps or splash aprons, or fender flares to effectively minimize the spray or splash of water or mud or loose material on the highways to the rear of the vehicle unless the body of the vehicle or attachments thereto afford such protection. The width of such fenders, covers, or other devices shall be at least the width of the tires of the motor vehicle.

B. This Section does not apply to those vehicles exempt from registrations, nor to any other vehicle having an unladen weight of under one thousand five hundred pounds, nor to those vehicles which were not supplied with the equipment required in Subsection A of this Section at the time of manufacture, nor to trucks and farm vehicles handling and hauling agricultural and forestry products.

Acts 1962, No. 310, §1. Amended by Acts 1968, No. 399, §1; Acts 1999, No. 1121, §1; Acts 2003, No. 236, §1.



RS 32:365 - Television

§365. Television

A.(1) Except as provided in this Section, no person shall drive a motor vehicle which is equipped with a television receiver, screen, or other means of visually receiving a television broadcast or a video signal that produces entertainment or business applications where the moving images are visible to the driver while the motor vehicle is in motion. Additionally, no retailer shall install a television receiver, screen, or other means of receiving a visual television broadcast or video signal that produces entertainment or business applications, in a motor vehicle at any point which would make the moving images visible to the driver while the motor vehicle is in motion. The provisions of this Paragraph shall also apply to "digital versatile disc" or "digital video disc" players which are also commonly known as DVD players.

(2) The provisions of Paragraph (1) of this Subsection shall not apply to the following equipment when installed in a motor vehicle:

(a) A vehicle information display.

(b) A navigation or global positioning display.

(c) A mapping display.

(d) A visual display used to monitor the area immediately around a motor vehicle for the purpose of maneuvering the vehicle.

(e) A television receiver, video monitor, television or video screen that produces entertainment or business applications, or any other similar means of visually displaying a television broadcast or video signal, if that equipment has a device that, when the motor vehicle is being driven, disables the equipment for all uses except as a visual display as described in Subparagraphs (a) through (d) of this Paragraph.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to a self-contained motor home which is in excess of twenty-one feet in length.

B. Law enforcement officers of the state or any political subdivision thereof shall be authorized to operate video recording equipment and monitors in their law enforcement vehicles while in the performance of their duties. However, this provision shall not be construed to allow law enforcement officers to record vehicles in violation of traffic safety laws with citations for such violations to be mailed to the alleged violator at a later date.

Acts 1962, No. 310, §1; Acts 1992, No. 834, §1; Acts 2003, No. 1171, §1; Acts 2006, No. 751, §1, eff. June 30, 2006; Acts 2007, No. 45, §1, eff. June 18, 2007; Acts 2011, No. 174, §1.



RS 32:366 - Required equipment of tow cars

§366. Required equipment of tow cars

Tow cars shall be equipped with the following:

(1) One or more brooms, and the driver of the tow car engaged to remove a disabled vehicle from the scene of an accident shall remove all glass and debris deposited upon the roadway by the disabled vehicle which is to be towed.

(2) A shovel, and whenever practical the tow car driver engaged to remove any disabled vehicle shall spread dirt upon that portion of the roadway where oil or grease has been deposited by such disabled vehicle.

(3) A fire extinguisher of at least two quart capacity of a type capable of extinguishing a fire of flammable liquid.

Acts 1962, No. 310, §1.



RS 32:367 - Certain vehicles to carry flares or other warning devices

§367. Certain vehicles to carry flares or other warning devices

A. No person shall operate any freight carrying vehicle, passenger bus, truck-tractor, or any motor vehicle towing a mobile home or other vehicle, upon any highway of this state at any time between sunset and sunrise, unless there is carried in such vehicle the following equipment, except as provided in Subsection B:

(1) At least three flares, three red electric lanterns, or three portable red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of not less than six hundred feet under normal atmospheric conditions at night time.

No flare, fuses, electric lantern, or cloth warning flag shall be used for the purpose of compliance with the requirements of this Subsection unless such equipment is of a type which has been submitted to the secretary of public safety and been approved by him.

No portable reflector unit shall be used for the purpose of compliance with the requirements of this Subsection unless it is so designed and constructed as to include two reflecting elements, one above the other, each of which shall be capable of reflecting red light clearly visible, from all distances within six hundred feet to one hundred feet under normal atmospheric conditions at night, when directly in front of lawful upper beams of headlamps, and unless it is of a type which has been submitted to the commissioner and been approved by him.

(2) At least three red burning fuses, unless red electric lanterns or red portable emergency reflectors are carried.

(3) At least two red cloth flags not less than twelve inches square, with standards to support such flags.

B. No person shall operate, at the time and under conditions stated in Sub-section A, any motor vehicle used for the transportation of explosives, any cargo tank truck used for the transportation of flammable liquids or compressed gases, or any motor vehicle using compressed gas as a fuel, unless there is carried in such vehicle three red electric lanterns or three red emergency reflectors meeting the requirements of Sub-section A of this section, and there shall not be carried in any such vehicle any flares, fuses or signals produced by flame.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:368 - Display of warning devices when vehicle disabled

§368. Display of warning devices when vehicle disabled

A. Whenever any freight carrying vehicle, passenger bus, truck tractor, trailer, semi-trailer, or any motor vehicle pulling a house trailer or other vehicle, is disabled upon the traveled portion of any highway of this state, or the shoulder thereof, at any time when lighted lamps are required on vehicles, the driver of such vehicle shall display the following warning devices upon the highway during the time the vehicle is so disabled on the highway except as provided in Subsection B of this Section:

(1) A lighted fuse, a lighted red electric lantern or a portable red emergency reflector shall be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.

(2) As soon thereafter as possible, but in any event within the burning period of the fuse (15 minutes), the driver shall place three liquid burning flares (put torches), or three lighted red electric lanterns or three portable red emergency reflectors on the traveled portion of the highway in the following order:

(a) One, approximately 100 feet from the disabled vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane.

(b) One, approximately 100 feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by such vehicle.

(c) One at the traffic side of the disabled vehicle approximately 10 feet rearward or forward thereof in the direction of the nearest approaching traffic.

B. Whenever any vehicle referred to in this Section is disabled within 500 feet of a curve, hillcrest or other obstruction to view, the warning signal in that direction shall be placed as to afford ample warning to other users of the highway, but in no case less than 100 feet nor more than 500 feet from the disabled vehicle.

C. Whenever any vehicle of a type referred to in this Section is disabled upon any roadway of a divided highway of the state during the time that lights are required, the appropriate warning devices prescribed in Sub-sections A and E of this Section shall be placed as follows:

(1) One at a distance of approximately 200 feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane;

(2) One at a distance of approximately 100 feet from the vehicle in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane;

(3) One at the traffic side of the vehicle and approximately 10 feet from the vehicle in the direction of the nearest approaching traffic.

D. Whenever any vehicle of a type referred to in this Section is disabled upon the traveled portion of a highway of this state or the shoulder thereof, outside of any municipality, at any time when the display of fuses, flares, red electric lanterns or portable red emergency reflectors is not required, the driver of the vehicle shall display two red flags upon the roadway in the lane of traffic occupied by the disabled vehicle, one at a distance of approximately 100 feet in advance of the vehicle, and one at a distance of approximately 100 feet to the rear of the vehicle.

E. Whenever any motor vehicle used in the transportation of explosives, any cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas, or any motor vehicle using compressed gas as a fuel, is disabled upon a highway of this state at any time or place mentioned in Sub-section A of this Section, the driver of such vehicle shall immediately display the following warning devices:

(1) One red electric lantern or portable red emergency reflector placed on the roadway at the traffic side of the vehicle; and

(2) Two red electric lanterns or portable red reflectors, one placed approximately 100 feet to the front and one placed approximately 100 feet to the rear of the disabled vehicle in the center of the traffic lane occupied by such vehicle.

Flares, fuses or signals produced by flame shall not be used as warning devices for disabled vehicles of the type mentioned in this Sub-section.

F. The flares, fuses, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this Section shall conform with the requirements of R.S. 32:367 applicable thereto.

Acts 1962, No. 310, §1.



RS 32:369 - Red flags, use in parking certain vehicles

§369. Red flags, use in parking certain vehicles

Between sunrise and sunset, buses, cars for hire having a capacity for over ten passengers, cars or trucks used as wreckers or for other towing purposes, freight carrying vehicles and combinations thereof, shall be equipped with two red flags, one to be placed 100 feet behind and the other 100 feet ahead of said parked vehicles and in such a position as to be visible to all approaching traffic during the daylight hours.

Acts 1962, No. 310, §1.



RS 32:370 - Warning devices must be approved by commissioner prior to sale or use thereof

§370. Warning devices must be approved by commissioner prior to sale or use thereof

No person shall sell or offer for sale, either separately or as a part of the equipment of a motor vehicle, or use upon a motor vehicle on the highways in this state any warning device mentioned in this Chapter, unless such device has been submitted to the commissioner and been approved by him.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:371 - Enforcement of Part

§371. Enforcement of Part

The commissioner shall have charge of the enforcement of this Part and, in this respect, shall see that every motor vehicle is equipped with the flares, flags, or warning devices provided for, and he shall have the power to make and publish regulations and requirements with reference to the types of flares, flags, or warning devices to be carried as equipment by motor vehicles.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:372 - Warning devices, submission to commissioner; fee

§372. Warning devices, submission to commissioner; fee

Any person desiring approval of a warning device shall submit to the commissioner two sets of each type of the device for which approval is desired, together with a fee of twenty-five dollars. This fee shall be used in making proper tests of the devices submitted and in issuing certificates of approval therefor in accordance with the requirements for oil burning flares or reflectors or similar devices as adopted by him.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:373 - Removal of warning device

§373. Removal of warning device

No person shall willfully remove any warning device placed upon the highways under the provisions of R.S. 32:367 through R.S. 32:369 before the driver is ready to proceed upon the highway.

Acts 1962, No. 310, §1.



RS 32:374 - Violation of regulations of commissioner

§374. Violation of regulations of commissioner

No person shall violate any rule, regulation, or requirement adopted by the commissioner under the provisions of this Chapter.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:375 - Air conditioning equipment

§375. Air conditioning equipment

A. Mechanical vapor compression refrigeration equipment which is used to cool the driver or passenger compartment of any motor vehicle shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public, and shall not contain any refrigerant which is toxic to persons or which is flammable.

B. The commissioner may adopt and enforce safety requirements, regulations, and specifications consistent with the requirements of this Section applicable to such equipment, which shall correlate with and, so far as possible, conform to the current recommended practice or standard application to such equipment approved by the Society of Automotive Engineers.

C. No person shall have for sale, offer for sale, sell or equip any motor vehicle with any equipment unless it complies with the requirements of this Section.

D. No person shall operate on any highway of this state any motor vehicle equipped with any air conditioning equipment unless said equipment complies with the requirements of this Section.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:376 - Special lights for certain department vehicles

§376. Special lights for certain department vehicles

The department is authorized to install on vehicles used by it incidental to the painting of stripes on highways, two fixed white lights, directed to the rear, which lights may be illuminated while the vehicles are in use upon the highway.

Added by Acts 1963, No. 33, §3. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 2006, No. 11, §2.



RS 32:377 - Slow moving vehicle, identification

§377. Slow moving vehicle, identification

Every motor vehicle, combination of motor vehicle and towed equipment, every self-propelled unit of equipment, self-propelled implement of husbandry, or towed implement of husbandry normally operating at speeds not in excess of twenty-five miles per hour on public streets and roads at all times shall be equipped with a slow moving vehicle emblem as follows:

(1) Where the towed unit or any load thereon obscures the slow moving vehicle emblem on the towing unit, the towed unit shall be equipped with a slow moving vehicle emblem.

(2) Where the slow moving vehicle emblem on the towing unit is not obscured by the towed unit or its load, then either or both may be equipped with the required emblem, but it shall be sufficient if either has it.

(3) The emblem required shall comply with current standards and specifications as established by the American Society of Automotive Engineers and approved by the commissioner.

Added by Acts 1972, No. 142, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:378 - School bus body, hood, bumpers; color of paint; back-up audible alarms

§378. School bus body, hood, bumpers; color of paint; back-up audible alarms

A. Every school bus shall be painted national school bus glossy yellow except that the hood shall be painted the same color or lusterless black and its roof may be painted white. Bumpers shall be painted glossy black, except that for increased night visibility they may be covered with a retroflective material.

B. Any school bus acquired for any purpose other than transporting children to and from school shall be painted a color other than national school bus glossy yellow and all lights, signals, and other devices and any lettering identifying the vehicle as a school bus shall be removed.

C. Nothing contained in this Section shall prohibit a yellow school bus owned by a church from being used for other church related purposes.

D. Every new school bus ordered or purchased after August 15, 1993, and every used bus not in service as a school bus on that date, but put into service as a school bus thereafter, shall be equipped with an automatic back-up audible alarm which sounds on backing and which is capable of emitting sound audible under normal conditions from a distance of not less than one hundred feet. The alarm shall also be capable of operating automatically when the vehicle is in neutral or a forward gear but rolls backward.

Acts 1983, No. 700, §1; Acts 1990, No. 652, §2; Acts 1993, No. 493, §1, eff. Oct. 1, 1993.



RS 32:378.1 - Display of patently obscene words, photographs, and depictions

§378.1. Display of patently obscene words, photographs, and depictions

A. No person owning or operating a Louisiana registered motor vehicle on any of the public streets in this state shall affix to any part of such motor vehicle any sticker, decal, emblem, or other device containing patently obscene words, photographs, or depictions that are displayed to members of the public not occupying such vehicle. For the purposes of this Section, "obscene" shall have the meaning of "obscenity" as contained in R.S. 14:106.

B. Any person who violates the provisions of R.S. 32:378.1, upon conviction, may be penalized by a fine not to exceed one hundred dollars.

Acts 1989, No. 649, §1, eff. July 7, 1989.



RS 32:378.2 - Ignition interlock devices; condition of probation for certain DWI offenders; restricted license

§378.2. Ignition interlock devices; condition of probation for certain DWI offenders; restricted license

A. In addition to any other provisions of law and except as otherwise provided in Subsection I of this Section, the court may require that any person who is placed on probation as provided in R.S. 14:98(B), and the court shall require that any person who is placed on probation as provided by R.S. 14:98(C) not operate a motor vehicle during the period of probation unless the vehicle is equipped with a functioning ignition interlock device as provided in this Section.

B.(1) Any person who has had his driver's license suspended, revoked, or canceled under any of the following conditions shall, upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device as provided in this Section, be issued a restricted driver's license:

(a)(i) Upon first or second conviction, or entry of a plea of guilty or nolo contendere and sentence thereupon or the forfeiture of bail, for the offense of operating a motor vehicle while under the influence of alcoholic beverages.

(ii) However, if the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood the following restrictions shall apply:

(aa) Upon first offense, if the offender had a blood alcohol concentration of 0.20 percent or greater, he shall be issued a restricted driver's license during the entire period of the two-year driver's license suspension imposed under the provisions of R.S. 14:98(K)(1) and shall be required to have a functioning ignition interlock device installed on his vehicle during the first twelve-month period of the suspension.

(bb) Upon second offense, if the offender has a blood alcohol concentration of 0.20 percent or greater, he shall be eligible for a restricted driver's license for the period of suspension as imposed under the provisions of R.S. 14:98(K)(2)(b). The offender may be issued a restricted license during the entire four years on his suspension and shall be required to have a functioning ignition interlock device installed on his vehicle during the first three years of the four-year suspension.

(b) For the offense of driving while under suspension if the suspension was the result of a conviction, or entry of a plea of guilty or nolo contendere and sentence thereupon or the forfeiture of bail, for a first or second offense of operating a motor vehicle while under the influence of alcoholic beverages.

(c) For the refusal to submit to a chemical test for the purpose of determining the alcoholic content of his blood when arrested for a first or second offense arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor vehicle while believed to be under the influence of alcoholic beverages.

(d) For submitting to a chemical test to determine the alcohol content of blood where the test results showed over 0.08 percent by weight of alcohol in the blood, or where the results showed under 0.08 percent by weight of alcohol in the blood but the person was nevertheless convicted for a first or second offense of a law or ordinance which prohibits operating a vehicle while intoxicated.

(2) The restricted license shall be designated as such by a large red "R" and shall be effective for the remaining period of suspension or as long as the functioning ignition interlock device is in place, whichever period is longer.

(3) The department shall designate in writing, and upon application of the person, amend as necessary, the routes over which and the times during which the restricted licensee shall be permitted to operate designated motor vehicles in order to earn his livelihood, which written restrictions shall be attached to the restricted license and kept with it at all times.

(4) Any person granted a restricted driver's license under the provisions of this Subsection who tampers with, circumvents the operation of, or removes the ignition interlock device during the period for which the restricted license is granted shall have his driving privileges suspended for a period of time not to exceed one year and may be punished by imprisonment of twenty days, such punishment to be in addition to other penalties provided by law for related offenses.

C. No person whose driving privilege has been restricted under a condition of probation as provided in this Section shall:

(1) Rent, lease, or borrow a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device.

(2) Request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

D. No person shall blow into an ignition interlock device or start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to another person whose driving privilege is restricted.

E. No person shall tamper with or circumvent the operation of an ignition interlock device.

F. Any person convicted of a violation of this Section shall be punished by imprisonment for not more than six months or a fine of not more than five hundred dollars, or both.

G. If the court imposes the use of an ignition interlock device as a term of probation on a person whose driving privilege is not suspended or revoked, the court shall require the person to provide proof of compliance to the court or the probation officer within thirty days. If the person fails to provide proof of installation within that period, absent a finding by the court of good cause for that failure which is entered into the court record, the court shall revoke the person's probation.

H. The person whose driving privilege is restricted pursuant to this Section shall have the system monitored by the manufacturer, at the manufacturer's expense, for proper use at least bi-monthly, and more frequently as the court may order, on the operation of each interlocking ignition device in the person's vehicles. A report of such monitoring shall be issued by the manufacturer to the court and the department within fourteen days after the system is monitored. However, the report issued to the department shall be in an electronic format specified by the department.

I. If a person is required to operate a motor vehicle in the course and scope of his employment which does not have an approved ignition interlock device, and if the vehicle is owned by the employer, the court may allow the person who is prohibited from operating a motor vehicle without such a device to operate the employer's vehicle while actually in the course and scope of employment, if the employer has been notified by the person that the person's driving privilege has been restricted and if the person has proof of that notification and evidence of court approval in his possession or the notice, or a facsimile copy thereof, is with this vehicle. The exemption provided by this Subsection shall not apply to any motor vehicle owned by a business entity which is all or partly owned or controlled by a person otherwise subject to this Subsection.

J.(1) The secretary of the Department of Public Safety and Corrections shall certify, or cause to be certified, ignition interlock devices required by this Section, and publish a list of approved devices. All reasonable costs of certification shall be borne by the manufacturer. The manufacturer of the system shall be responsible for the installation or the training of installers, and shall educate users and service and maintain the system.

(2) The secretary shall formulate and promulgate a set of standards for the proper use of ignition interlock devices in full compliance with this Section. The standards shall include, but not be limited to, requirements that the devices or systems:

(a) Do not impede the safe operation of the vehicle.

(b) Have features that make circumventing difficult and that do not interfere with the normal use of the vehicle.

(c) Correlate well with established measures of alcohol impairment.

(d) Work accurately and reliably in an unsupervised environment.

(e) Resist tampering and give evidence if tampering is attempted.

(f) Are difficult to circumvent, and require premeditation to do so.

(g) Minimize inconvenience to a sober user.

(h) Require a proper, deep lung breath sample or other accurate measure of blood alcohol content equivalence.

(i) Operate reliably over the range of automobile environments.

(j) Are manufactured by a party who will provide product liability insurance.

K. The Department of Public Safety and Corrections may, in its discretion, and consistent with this Section, adopt in whole or relevant part, the guidelines, rules, regulations, studies, or independent laboratory tests performed on and relied upon in the certification or approval of ignition interlock devices by other states, their agencies or commissions.

L. The secretary shall design and adopt by regulation a warning label which shall be affixed to each ignition interlock device upon installation. The label shall contain a warning that any person tampering, circumventing, or otherwise misusing the device is guilty of a misdemeanor and may be subject to civil liability.

M. As used in this Section, "ignition interlock device" means a constant monitoring device that prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol level of the operator through the taking of a breath sample for testing. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol level of the operator, as measured by the test, reaches a level established by the court, consistent with the rules promulgated by the Department of Public Safety and Corrections.

Acts 1992, No. 352, §2, Subsections A-I eff. Jan. 1, 1993, Subsections J-M eff. June 17, 1992; Acts 1995, No. 516, §1; Acts 1995, No. 695, §1; Acts 1997, No. 581, §2; Acts 1997, No. 1184, §1; Acts 2000, 1st Ex. Sess., No. 91, §§1, 2; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2003, No. 535, §3; Acts 2011, No. 192, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:378.3 - Installation of sound amplification systems to exterior of vehicle; prohibited

§378.3. Installation of sound amplification systems to exterior of vehicle; prohibited

A. Sound amplification systems shall not be installed on the exterior of a chassis of a vehicle, including but not limited to vehicle grill or undercarriage, or used in such a manner as to emit sound outside of a vehicle.

B. Vehicle horns shall not be wired in order to make a sound other than the sound made by the manufactured installed horn.

C. Every person convicted of a violation of this Section shall be punishable by a fine of not less than five hundred dollars. No less than twenty-five dollars of each fine imposed pursuant to the provisions of this Section shall be collected by the court and shall immediately be forwarded to the state treasurer for deposit in the state treasury. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana, the remainder shall be appropriated to the Louisiana Commission for the Deaf.

D. The provisions of this Section shall not apply to emergency response vehicles, recreational vehicles, vehicles while in a parade, vehicles towing trailers, or vehicles used solely for commercial purposes.

Acts 2009, No. 124, §1.



RS 32:379 - Applicability; regulations in excess of R.S. 32:380 through R.S. 32:386 prohibited

PART VI. SIZE, WEIGHT, AND LOAD OF VEHICLE

§379. Applicability; regulations in excess of R.S. 32:380 through R.S. 32:386 prohibited

A. The provisions of this Part governing width, height, length, tire pressure, weight, and load shall apply to vehicles in regular operation, as defined in R.S. 32:1. Vehicles operated under the terms of special permits are covered in R.S. 32:387.

B. The department shall not enact any regulation to allow any vehicle to travel the highways of this state in excess of the limits or requirements provided in R.S. 32:380 through R.S. 32:386, both inclusive.

Added by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:380 - Width; projecting loads on vehicles

SUBPART A. SIZE, WIDTH, HEIGHT, LENGTH, WEIGHT

AND LOAD OF VEHICLES IN REGULAR OPERATION

§380. Width; projecting loads on vehicles

A. The width of any vehicle shall not exceed one hundred two inches, exclusive of safety devices.

B. The load on any vehicle shall not project more than twelve inches beyond the width of its body.

C. The width of a farm tractor shall not exceed nine feet.

D. The secretary shall designate the qualifying highway system to which the foregoing width limitations shall apply.

E. Repealed by Acts 2003, No. 347, §2.

Added by Acts 1977, No. 113, §1, eff. June 22, 1977. Acts 1983, No. 416, §1; Acts 1990, No. 51, §1; Acts 1990, No. 896, §1; Acts 2003, No. 347, §§1 and 2.



RS 32:381 - Height

§381. Height

A.(1) The height of any vehicle and its load shall not exceed thirteen feet, six inches, except that the height of any vehicle and its load which operates exclusively on the interstate highway system shall not exceed fourteen feet, provided that vehicles operating on the interstate highway system shall have reasonable access, within one road mile from the interstate highway to terminals and facilities for food, fuel, repairs, and rest, unless prohibited for specific safety reasons on individual routes.

(2) The operator of a vehicle that is higher than thirteen feet six inches shall ensure that the vehicle will pass through each vertical clearance of a structure in its path without touching the structure.

(3) Any damage to a bridge, underpass, or similar structure caused by the height of a vehicle shall be the responsibility of the owner of the vehicle.

B. Nothing in this Section shall be interpreted to require the state or any subdivision thereof or any person, firm, or corporation in this state to raise, alter, construct, or reconstruct any overpass, wire, pole, trestle, or other structure to provide such clearance.

Acts 1962, No. 310, §1. Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1977, No. 141, §1; Acts 1983, No. 416, §2; Acts 2004, No. 571, §1.



RS 32:382 - Length; special length limits

§382. Length; special length limits

A. Length

(1) The length of a single vehicle shall not exceed forty-five feet. The length of a trailing unit on any single vehicle shall not exceed thirty feet. The length of the semitrailer portion of a tractor-semitrailer combination shall not exceed fifty-nine feet and six inches. The length of the semitrailer or trailer portion of a tractor-semitrailer-trailer combination shall not exceed thirty feet. The length of the trailer portions of a tractor-trailer-trailer combination shall not exceed thirty feet. The length of the semitrailer portions of a tractor-semitrailer-semitrailer combination shall not exceed thirty feet.

(2)(a) The load carried by a combination of vehicles transporting timber poles and piling shall not exceed sixty-five feet plus one foot additional tolerance in length. The load carried by a combination of vehicles transporting forest products in their natural or treated state shall not exceed sixty-five feet plus one foot additional tolerance in length. Said combinations transporting poles and piling or forest products in their natural or treated state shall operate only during daylight hours and shall display a red flag or cloth not less than one foot square at the rear of the load. A combination of vehicles transporting forest products in their natural state shall be equipped with stationary vertical retaining poles on the driver's side of the trailer portion.

(b) No combination of vehicles shall consist of more than two vehicles, except as provided in R.S. 32:384(C) and R.S. 32:382(A)(3) and except that combinations of truck-tractor and two trailers; truck-tractor and two semi-trailers; or truck-tractor, semi-trailer, and trailer are permitted.

(c) The combination of vehicles consisting of three vehicles excepted in this Section by Subsection A(2)(b) shall be permitted to operate over all highways within the Interstate System and other highways designated by the secretary.

(d) No combination of vehicles operated on any parish road under the jurisdiction of the police jury shall consist of more than two vehicles, except as provided in R.S. 32:382(A)(3).

(3)(a) A vehicle having no more than two axles may tow any combination of two vehicles, provided the combination of vehicles does not exceed sixty-five feet.

(b) A vehicle having no more than two axles and owned and/or operated by a manufacturer or dealer of boats may tow two boat trailers.

B. Special length limits

(1) Subject to the provisions of R.S. 32:380, R.S. 32:381, and Subsection A of this Section, the load upon any single vehicle or upon the front vehicle of a combination of vehicles shall not project more than four feet beyond the foremost part of said vehicle, and the load upon any single vehicle or upon the rear vehicle of a combination of vehicles shall not project more than eight feet beyond the rear of the bed or body of said vehicle, except that the load upon the rear vehicle of a combination of vehicles transporting poles and piling shall not project more than fifteen feet beyond the rear of the bed or rear tire of said vehicle, whichever is further from the cab, and the load upon the rear vehicle of a combination of vehicles transporting forest products in their natural state shall not project more than twenty feet beyond the rear of the bed or rear tire of said vehicle, whichever is further from the cab, and said load or loads must maintain a two foot clearance above the pavement structure, and provided further said combination of vehicles transporting forest products in their natural state with a rear projecting load in excess of fifteen feet shall operate only during daylight hours and shall display a red flag or cloth not less than one foot square at the rear of its projected load. A combination of vehicles transporting forest products in their natural state shall be equipped with stationary vertical retaining poles on the driver's side of the trailer portion.

(2) Equipment that is permanently attached to and cannot be readily removed from a vehicle shall not constitute load and the provisions of Subsection B(1) of this Section shall not apply to such vehicles if the following conditions exist:

(a) The vehicle meets requisite state safety standards to be and is licensed for use on state highways; and

(b) That portion of such equipment which extends in front of the foremost part of said vehicle has a minimum vertical clearance above the surface of the highway of six feet.

(c) The provisions of this Section shall not apply to vehicles collecting garbage, rubbish, refuse, or recyclable materials which are equipped with front-end loading attachments and containers provided that the vehicles are actively engaged in the collection of garbage, rubbish, refuse, or recyclable materials.

(3) Sportsmen coaches or vehicles obviously used solely for recreational purposes and registered therefor may tow a combination of no more than two vehicles and shall not exceed seventy feet in total length.

C. The combinations of vehicles consisting of three vehicles excepted in this Section by Subsection A(2)(b) shall have reasonable access, not to exceed ten miles, between the interstate system or other highways designated by the secretary and terminals and facilities for food, fuel, repairs, and rest, unless otherwise prohibited. Household goods carriers shall have unrestricted access for loading and unloading purposes only, unless otherwise prohibited.

D. The secretary shall designate the qualifying highway system to which the foregoing length limitations shall apply.

E. The foregoing regulations of tractor-semi-trailer combinations shall not prohibit the operation, replacement, or reasonable business expansion of those types or lengths of vehicles which are in actual and lawful use on or before July 2, 1983.

F. All vehicles of legal length on the interstate system and other designated systems but which are not of legal length off of the interstate system and other designated systems shall have reasonable access, not to exceed ten miles, between the interstate system or other highways designated by the secretary and terminals and facilities for food, fuel, repairs, and rest, unless otherwise prohibited. Household goods carriers shall have unrestricted access for loading and unloading purposes only, unless otherwise prohibited.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1979, No. 87, §1, eff. June 29, 1979; Acts 1982, No. 410, §1; Acts 1982, No. 438, §1; Acts 1983, No. 416, §1; Acts 1984, No. 948, §1; Acts 1985, No. 260, §1, eff. July 6, 1985; Acts 1985, No. 960, §1; Acts 1987, No. 405, §1; Acts 1988, No. 663, §1; Acts 1990, No. 51, §1; Acts 1995, No. 1185, §1; Acts 1997, No. 764, §1; Acts 1997, No. 940, §1.



RS 32:383 - Loads on vehicles; care required thereto; penalties; definition

§383. Loads on vehicles; care required thereto; penalties; definition

A.(1) The load on a vehicle shall not drop, sift, leak, or otherwise escape therefrom, except that sand may be dropped on a highway to secure traction or a liquid substance may be dropped on a highway to clean or maintain such highway.

(2) Any load of garbage, refuse, sludge, and other discarded material being transported by a commercial hauler shall be covered while being transported in such a manner as to prevent the load from spilling or dropping from the vehicle.

(3) Any violation of Paragraph (2) of this Subsection for failure to cover any load of garbage, refuse, sludge, and other discarded material shall be punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

(4) The penalty provisions of Paragraph (3) of this Subsection shall not apply when the load was properly covered and subsequently became uncovered as the result of an accident or circumstances beyond the control of the operator of the vehicle.

B.(1) The load on any vehicle shall be securely fastened so as to prevent the covering or load from becoming loose, detached, or in any manner a hazard to other users of the highway.

(2) Freight containers, as defined in 49 CFR 171.8, used in both the waterborne transport of cargo and in the overland transport of cargo shall be properly secured so as to prevent the container from becoming loose, detached, or in any manner a hazard to other users of the highway.

(3) Any violation of Paragraph (2) of this Subsection shall be punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

(4) The penalty provisions of R.S. 32:383(B)(3) shall not apply when the freight container was properly secured and subsequently became loose or detached as the result of an accident or circumstances beyond the control of the operator of the vehicle.

C. "Loose material" means dirt, sand, gravel, nails, or other material that is capable of blowing or spilling from a vehicle as a result of movement or exposure to air, wind currents, or weather, but shall not include agricultural products in their natural state or wood chips.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1982, No. 257, §1; Acts 1985, No. 936, §1; Acts 1990, No. 928, §1; Acts 2006, No. 302, §1.



RS 32:383.1 - Loads of loose materials on vehicles; care required thereto; penalties

§383.1. Loads of loose materials on vehicles; care required thereto; penalties

A. Any load of loose material as defined in R.S. 32:383(C) being transported by a commercial hauler, or in a vehicle purchased by the state or any political subdivision of this state after August 15, 1999, shall be covered in such a manner as to prevent the load from blowing, spilling, or dropping from the vehicle. However, a load of dirt or sand shall be exempt from the provisions of this Section if the load is being transported within a municipality with a population of not less than ten thousand five hundred nor more than eleven thousand two hundred in a parish with a population of no less than thirty-one thousand two hundred fifty nor no more than thirty-two thousand five hundred all according to the latest decennial census, and the speed of the vehicle transporting the load does not exceed twenty-five miles per hour.

B. Any violation of this Section for failure to cover a load of loose material while being transported shall be punishable by a fine of not less than one hundred dollars or more than two hundred dollars.

Acts 1991, No. 555, §1; Acts 1995, No. 544, §1; Acts 1999, No. 258, §1; Acts 2001, No. 787, §1; Acts 2001, No. 1205, §1.



RS 32:384 - Trailers and towed vehicles

§384. Trailers and towed vehicles

A. The drawbar or connection between two vehicles, when one is towing the other, shall be of sufficient strength to pull all weight towed thereby and shall not exceed fifteen feet from one vehicle to the other, except that the drawbar or connection may exceed fifteen feet between any two vehicles transporting poles, pipes, machinery, or other objects of a structural nature which cannot be readily dismembered.

B. When the connection between a vehicle and a towed vehicle is a chain, rope, or cable, a red flag or cloth not less than one foot square shall be displayed upon such connection between sunrise and sunset, and a red light, plainly visible under ordinary atmospheric conditions for a distance of at least five hundred feet, shall be displayed upon such connection between sunset and sunrise.

C. Truck-tractors may be transported by a drawbar, pintle connection, or by the triple saddle mount method of transportation, consisting of a combination of four truck-tractors where the front axle of one truck-tractor is mounted on the fifth wheel of the lead truck-tractor, the front axle of the third truck-tractor is mounted on the fifth wheel of the second truck-tractor, and the front axle of the fourth truck-tractor is mounted on the fifth wheel of the third truck-tractor; and with the rear wheels of the second, third, and fourth truck-tractors trailing on the ground behind the operating motor unit, provided that:

(1) The combination of vehicles shall be equipped with necessary lights and signals in accordance with Louisiana law and Bureau of Motor Carrier Safety, United States Department of Transportation, Federal Highway Administration Safety Rules and Regulations;

(2) The rear wheels of the second, third, and fourth truck-tractors of the combination shall be equipped with adequate splash guards or mud flaps; and,

(3) It shall be unlawful to operate this combination of vehicles in excess of fifty-five miles per hour.

D. Every trailer and semitrailer with a loaded gross weight capacity of up to six thousand pounds shall be equipped with safety chains or other safety device approved in accordance with Subsection E. The safety chains or other approved safety device shall be securely attached to the towing vehicle when the trailer or semitrailer is in motion and shall be of sufficient strength to hold the trailer behind the towing vehicle in case the connection between the two vehicles detaches.

E.(1) The Department of Public Safety and Corrections, office of state police, shall have the authority to approve safety devices other than safety chains to be used when towing trailers or semitrailers. The approval of a safety device shall be in writing. Any such device shall be inspected by the office of state police before written approval is given. The following criteria shall be considered in making the determination of whether or not to approve such safety device as an alternative to safety chains:

(a) The physical characteristics of the device, including but not limited to the material or materials used in constructing the device.

(b) The method by which the device is attached to the trailer or semitrailer.

(c) The overall strength of the device.

(2) The office of state police shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Subsection, including but not limited to the procedure for accepting and processing applications for approval of alternative safety devices.

Acts 1977, No. 113, §1, eff. June 22, 1977. Acts 1984, No. 315, §1; Acts 1997, No. 940, §1; Acts 1999, No. 512, §1.



RS 32:385 - Farm vehicles and equipment; exemptions

§385. Farm vehicles and equipment; exemptions

A.(1)(a) Farm and agricultural vehicles and equipment, except draglines and bulldozers, being operated or transported for bona fide agricultural purposes or the transportation of farm vehicles and equipment to be used for normal farm purposes by persons transporting such farm equipment or machinery, for distances not to exceed fifty miles from the point of origin, and fertilizer tending units shall be exempt from the requirements of R.S. 32:380 through 382 and, additionally, farm equipment shall be exempt from the requirements of R.S. 32:384.

(b) Trailers and semi-trailers with a gross vehicle weight rating of not more than twelve thousand pounds, when owned and used by a retail business in this state and designed and used exclusively for the purposes of pick-up or delivery of new, used, or repaired farm equipment for distances not to exceed fifty miles from the point of origin, shall be exempt from the requirements of R.S. 32:380.

(2) Vehicles being operated to transport timber cutting or logging equipment from one job site to another and the equipment being transported, when the trailer upon which the equipment is towed and the equipment are owned or leased by the same person, shall be exempt from the requirements of R.S. 32:380, 381, and 382.

(3) Such farm vehicles and vehicles transporting cutting or logging equipment may use any public highways other than those designated as part of the national system of interstate and defense highways during the period from thirty minutes after sunrise until thirty minutes before sunset without obtaining a special permit from the secretary, as provided in R.S. 32:387, or from any other agency or department of the state or political subdivisions, provided that such machinery or equipment being shipped by persons to be used for normal farm purposes shall be equipped with front and rear reflector lights and with a blinking hazard light clearly visible from the front and rear.

B. The provisions of R.S. 32:380, 381, and 382, relative to limitations on the width, height, and length of motor vehicles shall not apply to trucks which transport seed cotton modules or cotton from the field to the gin, or cotton seed from the gin to the mill, if the owner or operators of such trucks obtain an annual permit to be issued by the secretary for an annual fee of five dollars, according to rules and regulations to be promulgated by the secretary.

C. Notwithstanding any other provisions of law to the contrary, Part 393.86 of the Federal Motor Carrier Safety Regulations and state law as they pertain to the requirements of bumpers or devices serving similar purposes shall not apply to any vehicle transporting seed cotton modules if such vehicle was manufactured prior to September 1, 1991.

Acts 1991, No. 306, §1; Acts 1991, No. 307, §1; Acts 1991, No. 445, §1; Acts 1997, No. 113, §1; Acts 1999, No. 786, §1.

{{NOTE: SEE ACTS 1991, NO. 445, §2 FOR EFFECTIVE DATE OF SUBSECTION C.}}



RS 32:385.1 - Recreational vehicles; exemptions

§385.1. Recreational vehicles; exemptions

Recreational vehicles as defined in R.S. 32:771 and truck campers may exceed the maximum width provided in R.S. 32:380 if such excess width is attributable to an appurtenance that extends no more than six inches beyond the body of the vehicle.

Acts 2001, No. 1207, §1.



RS 32:386 - Weight

§386. Weight

A. The total gross weight of any vehicle or combination of vehicles shall not exceed eighty thousand pounds, and no vehicle or combination of vehicles shall exceed its licensed gross weight.

B. No tire mounted on any axle attached to any vehicle or combination of vehicles shall impose a greater weight on the surface of a highway than six hundred fifty pounds per inch width of tire.

C. The total gross weight of any single axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed twenty thousand pounds.

D. The total gross weight of any tandem axle or tandem steering axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed thirty-four thousand pounds. However on any vehicle carrying forest products in their natural state, the weight limitation shall be thirty-seven thousand pounds per tandem axle and equipped with low pressure pneumatic tires except on the Interstate system.

E. The total gross weight of any tridum axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed forty-two thousand pounds.

E-1. The total gross weight of any quadrum axle attached to any vehicle and equipped with low pressure pneumatic tires shall not exceed fifty thousand pounds.

F. The total gross weight of any single axle or any single steering axle attached to any vehicle and equipped with high pressure pneumatic, solid rubber or cushion tires shall not exceed eighteen thousand pounds.

G. The total gross weight of any tandem axle or any tandem steering axle attached to any vehicle and equipped with high pressure pneumatic, solid rubber or cushion tires shall not exceed thirty-two thousand pounds.

H.(1) For vehicles using the Interstate system, the overall maximum gross weight, including enforcement tolerances, on a group of two or more consecutive axles, shall be produced by application of the following formula:

W = 500(LN/(N - 1) + 12N + 36)

where W equals overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, L equals distance in feet between the extreme of any group of two or more consecutive axles, and N equals number of axles in group under consideration, except that two consecutive sets of tandem axles may carry a gross load of thirty-four thousand pounds each provided the overall distance between the first and last axles of the consecutive sets of tandem axles is thirty-six feet or more. The overall gross weight shall not exceed eighty thousand pounds, including all enforcement tolerances, except for those vehicles and loads which cannot be easily dismantled or divided and which have been issued special permits.

(2) In accordance with 23 U.S.C.A. 127, certain vehicles carrying certain commodities shall be exempt from application of the formula. The exemptions shall include the following:

Vehicles with Type Two axle configuration (three axle combination with one single axle and one set of tandem axles); or Type Six axle configuration (five axle combination with one single axle and two sets of tandem axles); or a vehicle with Type Eight axle configuration (six axle combination with one single axle, one tandem axle, and one tridem axle); or vehicles with Type Ten axle configuration (double bottom); or Type Eighteen axle configuration (four axle combination with one single axle and one set of tridem axles) carrying any of the following bulk commodities thereof: forest products in their natural state, lumber, sand, gravel, agricultural products in their natural state, loose or mixed concrete (including asphaltic or Portland cement), or bulk liquid commodities.

(3) All vehicles which are rendered economically useless by application of the bridge formula which are legal and operational on the effective date of this Subsection shall remain legal for a period of five years from the effective date of this Subsection. The trucking industry is hereby granted a phase-in period to extend for a period of five years from the effective date of this Subsection, within which time it shall adjust, modify, or replace equipment to comply with the provisions of this Subsection.

I. Notwithstanding the provisions of Subsection (A) of this Section and subject to the provisions of Subsections (B), (C), (D), (E), and (E-1) of this section, the total gross weight of any combination of vehicles which has a tridum axle or a quadrum axle shall not exceed eighty-eight thousand pounds while operating on any state-maintained highway except the Interstate System and shall not exceed eighty-three thousand four hundred pounds while operating on the Interstate System within this state.

J. When by reason of the condition of the weather or other emergency, or the physical condition of any highway or its recent construction, or the making of repairs thereto, the secretary deems it necessary, then for such time as is reasonably necessary to remedy the situation, he may prohibit the use of such highway or specify lesser gross weights than those fixed in this Section, pursuant to the recommendations of the chief engineer of the department, in order to protect the public highways and the persons and property of the traveling public from unnecessary damage. Notice of such restrictions, prohibitions, or weight reductions shall be given by the secretary by posters at the terminal of the highway. However, failure to post such notice shall under no circumstances make either the state or the department liable for damages which may result because of such failure.

K. Vehicles and combinations of vehicles shall be loaded in such manner that the axle limitations set forth in Subsections C, D, E, E-1, F and G of this Section are not exceeded. However, while operating on any state-maintained highway except the Interstate System, the provisions of Subsections C, D, E, E-1, F and G of this section shall not be deemed to have been violated unless the axle weight exceeds by more than two thousand pounds Subsections C and F of this section or more than three thousand pounds Subsections D, E, E-1, and G of this section. This Subsection shall in no way be construed to allow the total gross weight in any vehicle or combination of vehicles to exceed the gross weight limits set forth in Subsections A or I of this Section.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1982, No. 196, §1; Acts 1987, No. 686, §1.

{{NOTE: SEE ACTS 1987, NO. 686, §2 FOR RULEMAKING AUTHORITY.}}



RS 32:386.1 - Blanket oversize yearly permit; fees

§386.1. Blanket oversize yearly permit; fees

Notwithstanding any other provision of law to the contrary, the Department of Transportation and Development shall establish a blanket oversize yearly permit for vehicles the width of which does not exceed twelve feet, the height of which does not exceed fourteen feet and four inches, a length not to exceed ninety feet, and the front and rear overhang of which does not exceed twenty-five feet. The fee for this yearly permit shall be five hundred dollars. The secretary shall promulgate rules and regulations to provide for the implementation of this Section.

Acts 1997, No. 292, §1; Acts 2014, No. 49, §1.



RS 32:387 - Special permits

SUBPART B. SPECIAL PERMITS

§387. Special permits

A. No vehicle or combination of vehicles which does not meet the requirements of R.S. 32:380 through R.S. 32:386 shall use the public highways of this state without first obtaining a special permit from the department in addition to any other special permit which may be required from any other agency or department of the state or a political subdivision, and the special permit herein provided for shall be issued at the discretion of the secretary.

B.(1) The secretary may issue a special permit for the operation of vehicles or combination thereof having dimensions or weights in excess of the limits imposed by R.S. 32:380 through R.S. 32:386 if the shipment is not readily divided, broken, or dismantled, or the operation of such vehicles is otherwise prohibited by law, however, if the parts which have been divided, broken or dismantled from the shipment weight in the aggregate of five hundred pounds, or less, then the shipment shall be considered as indivisible. Provided further, however, that the secretary may issue special overwidth permits for vehicles transporting pipe. In the exercise of his discretion, the secretary shall consider the following factors, as well as any other circumstances existing in the particular case:

(a) There is a vital and exceptional economic necessity therefor;

(b) The existence of a real necessity of transportation by public roads; or,

(c) The secretary considers the best interest of the state requires the issuance of the permit.

(2) Subject to the provisions of Paragraphs (3) and (4) of this Subsection, the secretary may issue special permits to permit movement along the interstate highway system within Louisiana of vehicles and loads up to sixteen feet in width. The request for a permit may be denied, if the secretary determines that the vehicle or load traveling along the proposed route would endanger the public due to construction, highway conditions, or traffic along the proposed route. Any vehicle traveling under a special permit issued pursuant to the provisions of this Paragraph shall not exceed a speed of fifty-five miles per hour.

(3)(a) When an application for a special permit is made, the secretary may require the special permit applicant to supply any information the secretary deems necessary for the protection of the interests of the state, the state highway system, and the public.

(b) Due to concurrent authority between the Department of Transportation and Development and the Department of Public Safety and Corrections for the enforcement of weight, size, and measurement laws and regulations, the secretary shall provide computer terminal access to information pertaining to all special permits to the Department of Public Safety and Corrections. All costs related to the acquisition of such access shall be incurred by the Department of Public Safety and Corrections.

(c) Due to concurrent authority between the Department of Transportation and Development and the Department of Public Safety and Corrections for the enforcement of weight, size, and measurement laws and regulations, the secretary of the Department of Public Safety and Corrections shall provide computer access to information pertaining to all special permits to the Department of Transportation and Development. All costs related to the acquisition of such access shall be incurred by the Department of Transportation and Development.

(4) The secretary may impose conditions upon the issuance of a special permit and may impose requirements upon its use, including but not restricted to the use of additional axles, so as to require that the axle weight conform as closely as possible to the weights provided in R.S. 32:386; the routing over the highways of the shipment under the special permit; the date, time of day, and speed limit; the furnishing of a bond with good and solvent surety to protect the state, the department, and all political corporations and subdivisions of the state from all liability and damage resulting from the use of such permit; the accompaniment of the vehicle and shipment by a proper escort, all at the expense of the permittee; and such other conditions or requirements as the secretary deems necessary and proper. When state police vehicles are required as a proper escort, there shall be a charge for the use thereof, and the secretary of the Department of Public Safety shall determine the fees charged for the use of the state police vehicles so used. Such charge shall be based on the mileage of the escort with a minimum charge of twenty-five dollars. Any fees charged in excess of twenty-five dollars shall be adopted pursuant to R.S. 49:951, et seq.

(5) An overweight special permit shall be issued for the gross weight of the vehicle or combination of vehicles.

(6) The secretary may issue special permits to those vehicles transporting hay due to a disaster or emergency, including but not limited to severe and extended drought conditions. The secretary may promulgate the rules and regulations in accordance with the Administrative Procedure Act as may be necessary to implement the provisions of this Paragraph.

C.(1) The secretary may issue an annual special permit for the operation of those vehicles which are of such a particular design that they do not comply with R.S. 32:386. This type of annual special permit shall be issued only if:

(a) The vehicles are nonload carrying, primarily operate off the road and only occasionally use the state maintained highway system, or,

(b) The vehicle is a waste disposal truck that was in actual use in this state as of January 1, 1977, and,

(c) Such vehicles are mounted with a minimum size 10.00 tire or such size tire as is required by the secretary.

The secretary may establish and collect a reasonable fee for this annual special permit.

(2)(a) In addition, subject to the provisions of Paragraphs (3), (4), (5), and (6) of Subsection B of this Section, the secretary may issue special permits he finds essential and in the best interest of the state by reason of an emergency situation, unusual circumstances, natural catastrophes, or disasters affecting the transportation on the highways of the state of farm products in their natural state or forest products in their natural state. The weight limitations of any special farm or forest product permit so issued shall not exceed those set forth in R.S. 32:386(D), (E), (F), and (G); the gross weight of any combination of vehicles shall not exceed one hundred thousand pounds; and the length of any vehicle or combination of vehicles shall not exceed seventy-five feet. Each such special farm or forest product permit shall be issued for designated routes.

(b) The secretary may establish and collect reasonable fees for each special farm or forest product permit issued. Permit fees shall be uniform for each classification of vehicle and the purpose for which issued.

(3)(a) In addition, upon application of the owner or operator of any vehicle or combination of vehicles transporting farm and forest products in their natural state, transporting seed cotton modules, transporting cotton seed from the gin to the mill, transporting raw sugar from the mill to the refinery, or transporting brewer's grain, the secretary shall issue special harvest season permits within forty-eight hours of application and payment of fee for the transportation of farm and forest products in their natural state, for the transportation of seed cotton modules, for the transportation of cotton seed from the gin to the mill, for the transportation of raw sugar from the mill to the refinery, or for the transportation of brewer's grain on any state-maintained highway except the interstate system for a total gross weight of eighty-six thousand six hundred pounds for any vehicle or combination of vehicles provided:

(i) The total weight of any single axle shall not exceed twenty-two thousand pounds.

(ii) The total gross weight of any tandem axle shall not exceed thirty-seven thousand pounds, except as provided for vehicles carrying forest products in their natural state in R.S. 32:386(K).

(b) Under the same special harvest season permit, the owners and operators shall be authorized to transport farm and forest products in their natural state, to transport seed cotton modules, to transport cotton seed from the gin to the mill, to transport raw sugar from the mill to the refinery, or to transport brewer's grain on the interstate system for a total gross weight of eighty-three thousand four hundred pounds for any vehicle or combination of vehicles provided:

(i) The total gross weight of any single axle shall not exceed twenty thousand pounds.

(ii) The total gross weight of any tandem axle shall not exceed thirty-five thousand two hundred pounds.

(c) The provisions of R.S. 32:387(B)(1), (2), and (3) and R.S. 32:388(D) shall not apply to special harvest season permits.

(d) The secretary shall collect a one-time fee of ten dollars for each harvest year for the issuance of the special harvest season permits.

(e) In addition, upon application of the owner or operator of any vehicle or combination of vehicles which has a minimum of eighteen wheels and which is engaged in the transfer of commercial and household trash, garbage, refuse waste, or recyclable waste material loaded exclusively from Department of Environmental Quality authorized pickup stations, or transfer stations, or both, and upon payment of a fee of ten dollars, the secretary shall issue a special permit authorizing the vehicle or combination of vehicles to operate on any state-maintained highway except the interstate system at a total gross weight of eighty-six thousand six hundred pounds. The permit shall be valid for one year. Except as otherwise provided in this Subparagraph, all of the provisions of this Paragraph shall apply to permits issued under the provisions of this Subparagraph and to vehicles or combinations of vehicles for which permits are issued under the provisions of this Subparagraph.

(f)(i) In addition, upon application of the owner or operator of any vehicle or combination of vehicles which has a minimum of eighteen wheels, used to transfer commercial and household trash, garbage, refuse, or recyclable waste material loaded exclusively from the Department of Environmental Quality authorized pickup stations, or transfer stations, or both, and upon payment of a fee of one thousand dollars, the secretary shall issue a special permit authorizing the vehicle or combination of vehicles to operate at the maximum axle weights provided under the Department of Transportation and Development's regulations for overweight permit loads, on any state-maintained highway except the interstate system. The permit shall be valid for one year. Except as otherwise provided in this Subparagraph, all of the provisions of this Paragraph shall apply to permits issued under the provisions of this Subparagraph and to vehicles or combinations of vehicles for which permits are issued under the provisions of this Subparagraph.

(ii) In addition, upon application of the owner or operator of any vehicle or combination of vehicles which has a minimum of eighteen wheels used to transfer bundled or bailed recyclable waste paper products and upon payment of a fee of one thousand dollars, the secretary shall issue a special permit authorizing the vehicle or combination of vehicles to operate at the maximum axle weights provided under the Department of Transportation and Development's regulations for overweight permit loads on any state-maintained highway except the interstate system. Such vehicles or the loads thereon shall not exceed a width of ten feet. The permit shall be valid for one year. Except as otherwise provided in this Subparagraph, all the provisions of this Paragraph shall apply to permits issued under the provisions of this Subparagraph and to vehicle or combinations of vehicles for which permits are issued under the provisions of this Subparagraph. The provisions of this Item shall include the equipment necessary for the loading or unloading of the load.

(g) In addition, upon application of the owner or operator of any truck fitted with a compactor body which is engaged in the collecting and hauling of solid waste including residential solid waste, agricultural waste, commercial solid waste, construction or demolition debris, garbage, industrial solid waste, trash, white goods, woodwaste, and yard trash as defined by the Department of Environmental Quality's rules and regulations, and upon payment of a fee of fifty dollars, the secretary of the Department of Transportation and Development shall issue a special permit authorizing said single vehicles with tandem axles to operate on any state-maintained highway including the interstate system at a total gross weight not to exceed sixty-eight thousand pounds provided the federal government does not raise any objections to such permitted weight limitations and the secretary shall issue a special permit authorizing said single vehicles which have tridum axles to operate on any state-maintained highway including the interstate system at a total gross weight not to exceed eighty thousand pounds provided the federal government does not raise any objection to such permitted weight limitation. The permit shall be valid for one year. Except as otherwise provided herein, all of the provisions of this Paragraph shall apply to permits issued under the provisions herein and to said trucks for which permits are issued hereunder. Nothing herein shall preempt municipal or parish ordinances regulating weight limits on municipal or parish streets or roads.

(4) The secretary may issue an annual special overwidth permit for the operation of vehicles transporting pulpwood and plywood bolts not to exceed nine feet and forest management equipment except general construction equipment such as bulldozers, draglines, and graders, not to exceed ten feet. The secretary shall collect an annual fee of ten dollars for each pulpwood, plywood bolt, or forest management equipment special permit. This Paragraph does not apply to the operation of vehicles on the interstate system.

(5) The secretary may issue a special overwidth permit for the transportation of privately owned pleasure craft together with its accompanying trailer when the width does not exceed ten feet. The permit shall be valid for a period of thirty days from the date of issuance. The secretary shall collect a fee of ten dollars for each permit issued. This permit shall not be issued to companies or individuals engaged in the business of buying, selling, or transporting pleasure craft. The permit shall not apply to the operation on the interstate system or to other highways which may be designated by the secretary. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to effectuate these provisions.

(6) The secretary may issue special permits to those vehicles transporting commodities between a port facility located outside the state of Louisiana on the Mississippi River and a manufacturing facility located within the state of Louisiana where the vehicle must enter the state via a bridge crossing the Mississippi River and transport commodities to a manufacturing facility located within the same parish as the bridge. The special permit issued shall provide for size and weight limitations and shall specify the roads or highways over which the vehicle may operate. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to effectuate the provisions of this Paragraph.

D. Neither the state nor the department shall incur any liability of any nature whatsoever to any permittee or any other person arising from the use of a special permit. Every special permit is issued upon the condition that the permittee accepts and uses it at his own risk, even though the directions and instructions of the secretary and particularly such instructions and requirements as those relating to routing, are faithfully complied with.

E.(1)(a) The secretary shall charge fees for special permits as provided in Subsection H of this Section for special permit applicants, if each permittee provides the department a surety bond or cash deposit in the minimum amount of one thousand dollars or any amount in excess thereof fixed by the secretary to guarantee payment of said account. To facilitate the use of such credit accounts, the department shall provide a sufficient number of Louisiana inbound wide area telephone service lines for use by the trucking industry.

(b) All of such special permit fees collected by the secretary shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. After compliance with the requirements of the Bond Security and Redemption Fund, the treasurer shall deposit an amount equal to all fees collected pursuant to special permits into the Transportation Trust Fund.

(2) The department shall keep a set of books showing from whom every dollar is received and for what purpose and to whom every dollar is paid and for what purpose. It also shall keep in its file vouchers and receipts for all monies paid out.

F. Any special permit shall be carried with the vehicle using the same and shall be available at all times for inspection by the proper authorities.

G. The secretary may adopt rules and regulations necessary to carry out the purpose of this Section relating to the issuance of special permits.

H. Special permit fees.

(1)(a) Except as provided for mobile homes in Subparagraph (b) of this Paragraph, the fee for each overwidth, overheight, or overlength permit shall be ten dollars per trip or ten dollars per operating day for trips lasting more than one calendar day provided such vehicle or combination of vehicles is not also overweight; provided, however, that the fee for trailers or semitrailers hauling loads of the same product which exceed the legal limit shall be ten dollars per operating day provided such vehicles or combination of vehicles is also not overweight. Overwidth, overheight, and overlength permits may be issued on a monthly basis for a fee of ten dollars per operating day, except equipment used in an unloaded condition by companies engaged in the business of moving buildings may obtain one permit per company per month for a fee of fifteen dollars.

(b) The permit fee for the transporting of each overwidth, overheight, or overlength mobile home shall be a total of ten dollars per permit, provided the vehicle is not overweight, and each permit shall be issued for a consecutive seventy-two hour period.

(c) Single-trip permits issued to facilitate the movement of sealed ocean containers shall not require the specific identification of the vehicle carrying the permitted container. The single-trip permit shall be issued based upon the specific container and seal number.

(2) Fees for an overweight permit shall be as set forth in the following schedules:

(a) This schedule is for three types of vehicles:

(i) Vehicles and combinations of vehicles which do not exceed the legal gross weight, but which exceed the legal axle weight on one to three single or individual axles or on tandem, tridum, or quadrum axles, including the steering axles.

(ii) Vehicles or combinations of vehicles which have two or three single or individual axles total and which exceed both their legal gross weight and legal axle weight.

(iii) Off-road equipment with two to four single or individual axles, or tandem, or tridum axles.

PERMIT FEE DOLLARS

EXCESS WEIGHT

DISTANCE IN MILES

POUNDS

0-50

51-100

101-150

151-200

OVER 200

0-10,000

$ 20.00

$ 30.00

$ 35.00

$ 45.00

$ 55.00

10,001-20,000

35.00

65.00

90.00

115.00

140.00

20,001-30,000

55.00

100.00

140.00

185.00

230.00

30,001-40,000

70.00

135.00

195.00

255.00

315.00

40,001-50,000

90.00

170.00

245.00

325.00

405.00

50,001-60,000

105.00

205.00

300.00

395.00

490.00

Over 60,000--$10.00 permit fee plus $0.07 per ton-mile will be charged

(b) This schedule is for combinations of vehicles with four single or individual axles including the steering axle.

FOUR AXLES, INCLUDING STEERING AXLE:

PERMIT FEE DOLLARS

GROSS WEIGHT

DISTANCE IN MILES

POUNDS

0-50

51-100

101-150

151-200

OVER 200

66,001-80,000

$20.00

$35.00

$ 45.00

$ 60.00

$ 70.00

80,001-90,000

45.00

75.00

110.00

145.00

175.00

(c)(i) This schedule is for combinations of vehicles with five or more single or individual axles, or tandem, or tridum axles, including the steering axle, where the gross weight exceeds eighty thousand pounds.

FIVE OR MORE AXLES INCLUDING STEERING AXLE

WHERE GROSS WEIGHT EXCEEDS 80,000 POUNDS

PERMIT FEE DOLLARS

GROSS WEIGHT

DISTANCE IN MILES

POUNDS

0-50

51-100

101-150

151-200

OVER 200

80,001-100,000

$ 30.00

$ 45.00

$ 65.00

$ 80.00

$ 100.00

100,001-108,000

50.00

95.00

135.00

180.00

220.00

108,001-120,000

70.00

130.00

190.00

250.00

310.00

120,001-132,000

90.00

170.00

250.00

330.00

415.00

132,001-152,000

120.00

225.00

335.00

445.00

555.00

152,001-172,000

155.00

295.00

440.00

585.00

730.00

172,001-192,000

190.00

365.00

545.00

725.00

905.00

192,001-212,000

225.00

435.00

650.00

865.00

1080.00

212,001-232,000

260.00

505.00

755.00

1005.00

1250.00

232,001-254,000

295.00

575.00

860.00

1145.00

1420.00

(ii) Notwithstanding any other provision of law to the contrary, any combination vehicle with a gross weight greater than 212,000 pounds, but not in excess of 254,000 pounds shall be authorized a maximum tandem axle weight of forty-five thousand pounds and a maximum steering axle weight of thirteen thousand pounds, provided the spread between axle groups is a minimum of twelve feet and the spread between tires in a group is a minimum of four feet.

(iii) Loads exceeding 232,001 pounds, but not greater than 254,000 pounds shall be allowed statewide movement on the Department of Transportation and Development selected and approved routes, the majority of which are interstate highways only; however, those portions of their route from the load's origin to the National Highway System and that portion from the National Highway System to its destination shall be subject to the structural evaluation provided for in this Subparagraph.

(iv) OVER 254,000 -- $10.00 permit fee, plus $0.50 per ton-mile of weight in excess of 80,000 pounds, plus a fee for structural evaluation based on the following schedule:

(aa) $125.00 -- for evaluation of treated timber, concrete slab, and precast concrete slab bridge.

(bb) $850.00 -- for evaluation of truss, continuous span, and movable bridges and for all Mississippi River structures.

(cc) $500.00 -- for all other structures.

(3) A permit granted under the provisions of Paragraph (2) of this Subsection shall include the operation of vehicles or combination of vehicles having both dimensions and weights in excess of the limits imposed in Subpart A of this Part, without the payment of any fee other than that imposed in the schedules above set forth in Paragraph (2) of this Subsection.

I. All vehicles or combinations of vehicles utilizing a balance type utility trailer or a fifth-wheel type utility trailer engaged in the transportation of utility poles shall be deemed to have a special permit by operation of law and may use the public highways of this state for the transportation of utility poles by a utility, its representative, or its contractor for the normal operation of its facilities to provide service to the area it serves. Such vehicles or combinations of vehicles shall be subject to the restriction that no load consisting of such poles shall extend more than thirty-five feet past the rear of the vehicle or combination of vehicles carrying the load, and the load shall maintain a minimum clearance of one and one-half feet above the ground. These restrictions shall be deemed to be in lieu of those set forth in R.S. 32:382.

J. Notwithstanding other provisions of this Subpart or other provisions of law to the contrary, vehicles hauling prepackaged products in international trade originating from or destined to an intermodal facility, which are containerized in such a manner as to make subdivision thereof impractical, shall be authorized special container permits. For the purposes of this Subsection, the contents of a sealed container being used in international trade in conjunction with a maritime shipment shall be considered indivisible. The special container permits shall be subject to the following provisions:

(1)(a) Upon application of the owner or operator of any vehicle transporting intermodal containers, within a fifty-mile radius of a statutorily defined port or harbor district, the secretary shall issue a Class I Ocean Container Permit for the transportation of such containers with the gross vehicle weight limitation not to exceed eighty thousand pounds and the axle weight not to exceed forty thousand pounds per tandem axle group. Additionally, provided there are no objections raised by the Federal Highway Administration, any vehicle transporting intermodal containers with an open-top or flat rack with a gross vehicle weight not to exceed eighty thousand pounds and axle weight not to exceed forty thousand pounds per tandem axle group shall be eligible for the Class I Ocean Container Permit. The applicant shall indicate on the application the vehicle identification number of the vehicle for which the permit shall be issued. The annual fee for the permit shall be fifty dollars per vehicle. If the vehicle for which the permit issued is no longer usable to the owner or operator, the permit may be transferred to a replacement vehicle. However, such transfer shall be authorized only one time during the year for which the permit is in effect. All fines and penalties assessed against a vehicle hauling containerized prepackaged products in international trade for failing to provide proof to any law enforcement or weight enforcement officer that the cargo originated from or is destined to an intermodal facility shall be waived by the Department of Transportation and Development upon submission to the department of satisfactory proof that the cargo originated from or was destined to an intermodal facility.

(b) For the purposes of this permit a vehicle is deemed to be in international trade if the bill of lading contains, but is not limited to any one of the following references: a port facility, a booking number, a vessel name, a voyage number, a foreign port of discharge, or a steamship line.

(c) The provisions of this Paragraph limiting the transportation of sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district shall not apply to vehicles transporting such containers within a fifty-mile radius of the Interstate Ten Twin Span Bridge, until such time as the Interstate Ten Twin Span Bridge is opened to owners or operators of any vehicle transporting sealed intermodal containers.

(2)(a) Upon application of the owner or operator of any vehicle transporting sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district, the secretary shall issue a Class II Ocean Container Permit for the transportation of such containers with the gross vehicle weight limitation not to exceed ninety-five thousand pounds and the axle weight not to exceed twenty thousand pounds per axle provided the rear axle set is in tridem. The applicant shall indicate on the application the vehicle identification number of the vehicle for which the permit shall be issued. The annual fee for the permit shall be five hundred dollars per vehicle. If the vehicle for which the permit is issued is no longer usable by the owner or operator, the permit may be transferred to the replacement vehicle. However, such transfer shall be authorized only one time during the year for which the permit is in effect.

(b) The provisions of this Paragraph limiting the transportation of sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district shall not apply to vehicles transporting such containers within a fifty-mile radius of the Interstate Ten Twin Span Bridge, until such time as the Interstate Ten Twin Span Bridge is opened to owners or operators of any vehicle transporting sealed intermodal containers.

(3)(a) Upon application of the owner or operator of any vehicle transporting a liquid bulk container within a fifty-mile radius of a statutorily defined port or harbor district, the secretary shall issue a Liquid Bulk Container Permit with the gross vehicle weight limitation not to exceed ninety-five thousand pounds and the axle weight not to exceed twenty thousand pounds per axle provided the rear axle set is in tridem. Each vehicle issued such a permit shall be equipped with a standard intermodal drop-frame chassis with twist locks to secure the liquid bulk container on the chassis. The applicant shall indicate on the application the VIN number for the power unit of the vehicle for which the permit shall be issued. The annual fee for the permit shall be two hundred dollars per vehicle. If the vehicle for which the permit is issued is no longer usable by the owner or operator, the permit may be transferred to a replacement vehicle. However, such transfer shall be authorized only one time during the year for which the permit is in effect.

(b) The provisions of this Paragraph limiting the transportation of sealed intermodal containers within a fifty-mile radius of a statutorily defined port or harbor district shall not apply to vehicles transporting such containers within a fifty-mile radius of the Interstate Ten Twin Span Bridge, until such time as the Interstate Ten Twin Span Bridge is opened to owners or operators of any vehicle transporting sealed intermodal containers.

K. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provisions of this Section.

L. Notwithstanding any other provision of law to the contrary, the governor may delegate authority to the secretary to waive the requirements of the rules and regulations promulgated by the department relative to the issuance of special permits for purposes of disaster, emergency, or emergency preparedness. For the purposes of this Subsection, "disaster", "emergency", or "emergency preparedness" are defined as provided in R.S. 29:723.

Acts 1991, No. 445, §1; Acts 1991, No. 839, §1; Acts 1992, No. 186, §1; Acts 1992, No. 243, §1; Acts 1992, No. 734, §1; Acts 1992, No. 984, §10; Acts 1993, No. 13, §1; Acts 1993, No. 340, §1; Acts 1993, No. 371, §1; Acts 1995, No. 228, §1; Acts 1995, No. 254, §1; Acts 1995, No. 474, §1, eff. June 17, 1995; Acts 1997, No. 86, §1, eff. June 11, 1997; Acts 1997, No. 432, §1; Acts 1997, No. 1342, §1, eff. July 15, 1997; Acts 1999, No. 300, §1; Acts 1999, No. 436, §1; Acts 1999, No. 786, §1; Acts 2003, No. 1219, §1, eff. July 1, 2003; Acts 2004, No. 302, §1, eff. June 18, 2004; Acts 2004, No. 527, §1; Acts 2008, No. 708, §1; Acts 2009, No. 46, §1; Acts 2009, No. 189, §1; Acts 2011, No. 162, §1; Acts 2013, No. 47, §1, eff. May 29, 2013.



RS 32:387.1 - Escort vehicles; permit to operate required

§387.1. Escort vehicles; permit to operate required

A. Notwithstanding any contrary provision of R.S. 32:388 and except for those vehicles provided for in R.S. 32:385, or any rule or regulation adopted under authority thereof, or of any other provision of law or rule or regulation, all motor vehicles excluding motorcycles, shall be proper escorts in accordance with the provisions of R.S. 32:388 and any other laws and rules or regulations providing with respect to motor vehicles and traffic regulation, for the moving of house trailers on the roads, streets and highways of this state.

B.(1) Each company which operates an escort service in this state and which is domiciled in another state shall register annually with the secretary in accordance with rules and regulations adopted by the secretary. The oversight review of the rules and regulations adopted under this Section shall be conducted by the House and Senate Committees on Transportation, Highways and Public Works. The secretary shall establish a permit fee sufficient to cover the costs of the service. The fee shall not be less than ten dollars.

(2) Each application for registration shall be accompanied by each of the following:

(a) The name and address of the agent for service of process. The agent shall reside in and shall be domiciled in this state.

(b) Proof that each vehicle operated in this state by the applicant is insured in the same amount as is required for escort companies which are domiciled in this state.

(c) Proof that each driver of an escort vehicle has a valid operator's license issued by a state or territory of the United States.

(d) Such other information as the secretary by rule may require.

C. The secretary may revoke, suspend, or refuse to issue a registration for any violation of Subsection B hereof.

D. Whoever violates Subsection B hereof shall be fined one hundred dollars for each offense.

Added by Acts 1977, No. 433, §1. Acts 1986, No. 575, §1.

{{NOTE: THE CITE OF R.S. 32:388 IN 32:387.1 REFERS TO R.S. 32:388 AS IT EXISTED PRIOR TO THE 1977 REGULAR SESSION.}}



RS 32:387.2 - Repealed by Acts 2011, No. 162, §2.

§387.2. Repealed by Acts 2011, No. 162, §2.



RS 32:387.3 - Repealed by Acts 2011, No. 162, §2.

§387.3. Repealed by Acts 2011, No. 162, §2.



RS 32:387.4 - Equipment destined to or from any oil or gas facility or petrochemical complex; Interstate highways

§387.4. Equipment destined to or from any oil or gas facility or petrochemical complex; Interstate highways

A. Notwithstanding any other provision of law to the contrary, the secretary may issue special permits for the movement of equipment destined to or from any oil or gas facility and/or petrochemical complex on Interstate highways located in this state. Vehicles transporting such equipment on Interstate highways shall not exceed a speed of forty-five miles per hour and shall be accompanied by a state police escort.

B. The provisions of R.S. 32:387 which are not in conflict herewith are applicable to the issuance of special permits under this Section.

C. The secretary may refuse to issue a special permit under this Section whenever, because of construction or the condition of the highway or because of traffic conditions thereon, the public would be endangered by the use sought to be permitted.

Acts 1992, No. 219, §1.



RS 32:387.5 - Special permits; authorization to travel on portions of Interstate 49

§387.5. Special permits; authorization to travel on portions of Interstate 49

Notwithstanding any other provisions of the law to the contrary, and provided the federal government does not raise any objection to such permitted weight limitations, Interstate 49 from its northern intersection with U.S. Highway No. 167 near Meeker in Rapides Parish to its southern intersection with U.S. Highway No. 167 near Washington in St. Landry Parish is hereby deemed as an alternate route for U.S. Highway No. 167. Any vehicle traveling under a special permit issued under the provisions of this Subpart, the conditions of which permit travel on U.S. Highway No. 167, is hereby authorized to travel Interstate 49 under the same conditions and restrictions as those applicable to its permit to travel on U.S. Highway No. 167.

Acts 1995, No. 254, §1.



RS 32:387.6 - Special permits; trucks hauling cotton modules

§387.6. Special permits; trucks hauling cotton modules

Notwithstanding any other provision of law to the contrary, the secretary shall issue annual special permits to persons who operate trucks which haul cotton modules and are in compliance with the provisions of the Federal Motor Carrier Safety Regulations. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permits shall be fifty dollars per permit per year.

(3) The permit shall authorize the operation of a three-axle vehicle at a gross weight of sixty-eight thousand pounds; with a tandem axle not to exceed forty-eight thousand pounds; and a single axle not to exceed twenty thousand pounds. These permits shall allow travel on any state-maintained highway with the exception of interstates.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the limit established in this Subsection. The secretary, by rule, shall establish procedures for enforcing the provisions of this Subsection, including a procedure by which persons accused of violations may contest those accusations.

Acts 1995, No. 790, §1.



RS 32:387.7 - Special permits; vehicles hauling sugarcane

§387.7. Special permits; vehicles hauling sugarcane

A. Notwithstanding any other provision of law to the contrary and provided that there are no objections raised by the federal government, the secretary shall issue annual special permits to persons who own or operate vehicles which haul sugarcane. Such permits may be issued to either the pulling unit or the trailer contained in the combination which shall have a minimum of eighteen wheels. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permits shall be one hundred dollars per permit per year.

(3) The permit shall authorize the operation of the vehicle combination at a gross weight not to exceed one hundred thousand pounds.

(4)(a) The secretary may impose a civil penalty of up to five cents per pound for each violation of the one hundred thousand pound limit.

(b) Beginning August 1, 2005, a first violation of the one hundred thousand pound limit shall result in the civil penalty imposed in accordance with the provisions of this Section and a warning that a second violation shall result in the penalty and the forfeiture of the permittee's eligibility to apply for and receive an annual special permit for the following year. A second violation of the one hundred thousand pound limit shall result in the penalty and the forfeiture of the permittee's eligibility to apply for and receive an annual special permit for the following year. A third violation shall result in the penalty and the permanent revocation of the permittee's eligibility to apply for and receive an annual special permit.

(c) Any owner or operator who has a civil penalty levied against him for a violation of the permitted weight limit of this Section shall be entitled to appeal the penalty in accordance with the provisions of R.S. 32:389.

(d) The Department of Transportation and Development, in cooperation with the Department of Public Safety and Corrections, office of state police, shall promulgate rules and regulations as are necessary, in accordance with the Administrative Procedure Act, to implement the provisions of this Section, subject to oversight by the House and Senate Transportation, Highways and Public Works Committees. The office of state police shall be responsible for promulgating rules and regulations regarding enforcement procedures.

(5) The permit shall be specific to the vehicle that is indicated by the permit applicant upon application.

B. Beginning August 1, 2012, the secretary shall not issue an annual special permit pursuant to the provisions of this Section to any owner or operator of a vehicle hauling sugarcane who has not added an additional single axle on the sugarcane trailer for a total of six axles for the vehicle and trailer combination. The provisions of this Subsection shall not prohibit the secretary from issuing an annual special permit to any owner or operator of a vehicle hauling sugarcane pursuant to the provisions of any other Section.

Acts 1995, No. 584, §1; Acts 2003, No. 1219, §1, eff. July 1, 2003; Acts 2004, No. 300, §1, eff. June 18, 2004; Acts 2005, No. 330, §1; Acts 2007, No. 365, §1, eff. July 10, 2007; Acts 2012, No. 462, §1.



RS 32:387.8 - Vehicles requiring steering axle permit; interstate highways

§387.8. Vehicles requiring steering axle permit; interstate highways

All vehicles requiring a steering axle permit to travel on state highways shall also be entitled to travel on interstate highways without an additional permit, provided the single axle vehicles requiring such permit do not exceed twenty-four thousand pounds in weight.

Acts 1997, No. 176, §1.



RS 32:387.9 - Special permit; vehicles hauling agronomic or horticultural crops

§387.9. Special permit; vehicles hauling agronomic or horticultural crops

Notwithstanding any other provision of law to the contrary, the secretary shall issue annual special permits to persons who operate vehicles hauling agronomic or horticultural crops in their natural state. Such permits may be issued to either the pulling unit or the trailer contained in the combination which shall have a minimum of eighteen wheels. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permits shall be one hundred dollars per permit per year.

(3) The permit shall authorize the operation of the vehicle combination at a gross weight not to exceed one hundred thousand pounds.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the limit established in this Section. The secretary, by rule, shall establish procedures for enforcing the provisions of this Section, including a procedure by which persons accused of violations may contest those accusations.

(5) Vehicles permitted under the provisions of this Section shall be prohibited from traveling on the interstate system.

(6) The permit shall be specific to the vehicle that is indicated by the permit applicant upon application.

Acts 1997, No. 420, §1; Acts 2004, No. 300, §1, eff. June 18, 2004.



RS 32:387.9.1 - Special permits; vehicles hauling agronomic or horticultural crops; authorization to travel upon segment of Interstate 49 as alternate route to US 71 and US 167

§387.9.1. Special permits; vehicles hauling agronomic or horticultural crops; authorization to travel upon segment of Interstate 49 as alternate route to US 71 and US 167

Notwithstanding any other provision of law to the contrary, and provided the federal government does not raise any objection to such permitted weight limit, any vehicle issued an annual special permit pursuant to the provisions of R.S. 32:387.9 may travel upon that segment of Interstate 49 between its interchange with US 71 and US 167 (MacArthur Drive) south of the city of Alexandria and its interchange with Rapides Station Road north of the city of Alexandria as an alternate route to US 71 and US 167.

Acts 2010, No. 847, §1.



RS 32:387.10 - Special permit; vehicles transporting timber cutting or logging equipment

§387.10. Special permit; vehicles transporting timber cutting or logging equipment

A. Notwithstanding any other provision of law to the contrary, whenever a vehicle is being operated to transport two, but not more than two, pieces of timber cutting or logging equipment from one job site to another, the secretary shall issue an annual special overweight permit to the person who operates the vehicle. The permit shall be issued in accordance with the following provisions:

(1) The permit shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be one hundred dollars per permit per year.

(3) The permit shall authorize the operation of the truck, trailer and load thereon to operate at the maximum axle weights provided for overweight permit loads, with a gross vehicle weight not to exceed one hundred five thousand pounds. The maximum width on such truck, trailer, and the load thereon shall not exceed fourteen feet.

B. The special permit shall not authorize the operation of the vehicle on the interstate system of the state.

C. The special permit authorizes operation of the vehicle during daylight hours and prohibits such operation during heavy rain or when visibility is less than five hundred feet.

Acts 1997, No. 1193, §1; Acts 2006, No. 299, §1.



RS 32:387.11 - Semiannual critical off-road equipment permit; authorization

§387.11. Semiannual critical off-road equipment permit; authorization

A. Notwithstanding any other provision of law to the contrary, the secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to provide for a semiannual critical off-road equipment permit. Critical off-road equipment as defined in the manual entitled "Louisiana Regulations for Trucks, Vehicles and Loads" are either vehicles or combinations of vehicles with booster units, or vehicles not designated as noncritical off-road equipment, or those vehicles classified as critical off-road equipment by the department.

B. The fee for a semiannual critical off-road equipment permit shall be based on the following formula:

# of lbs. over weight
x $.07/ton x # of miles in 6 mos. + $25(adm. fee)

2000

Acts 1999, No. 786, §1.



RS 32:387.12 - Annual noncritical off-road equipment permit; authorization

§387.12. Annual noncritical off-road equipment permit; authorization

A. Notwithstanding any other provision of law to the contrary, the secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act as may be necessary to provide for an annual noncritical off-road equipment permit. "Noncritical off-road equipment" means either vehicles or combinations of vehicles without booster units, or vehicles with a single-single, single-tandem, single-triple, or tandem-tandem axle configuration in which no single axle is in excess of thirty thousand pounds nor tandem or triple axles in excess of fifty-four thousand pounds, as defined in the manual entitled "Louisiana Regulations for Trucks, Vehicles and Loads", or those vehicles classified as noncritical off-road equipment by the department.

B. The fee for a noncritical off-road equipment permit shall be one thousand dollars per permit per year.

C. Notwithstanding any provision of law to the contrary and provided that there are no objections raised by the federal government, noncritical off-road equipment that has been issued a valid annual noncritical off-road equipment permit may be allowed to tow a two-axle motor vehicle as long as the towed vehicle does not exceed ten thousand pounds gross vehicle weight, and the combination of the off-road equipment and the towed vehicle does not exceed an overall length of sixty-five feet. Counterweights are allowed to be carried on the off-road equipment when carried in a functional position.

Acts 1999, No. 786, §1; Acts 2009, No. 285, §1; Acts 2013, No. 130, §1.



RS 32:387.13 - Repealed by Acts 2011, No. 162, §2.

§387.13. Repealed by Acts 2011, No. 162, §2.



RS 32:387.14 - Special permit; heavy equipment

§387.14. Special permit; heavy equipment

In addition to the special permits issued on an annual basis or a per trip basis as provided for in this Part, the secretary is hereby authorized to issue annual special permits to transporters of heavy equipment. The secretary shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section, including but not limited to the fee for such annual permit, which shall not exceed two thousand five hundred dollars, and the size and weight authorized under the permit, which shall not exceed size and weight restrictions for transporters of heavy equipment under this Part.

Acts 2000, 1st Ex. Sess., No. 121, §1, eff. April 19, 2000.



RS 32:387.15 - Repealed by Acts 2011, No. 162, §2.

§387.15. Repealed by Acts 2011, No. 162, §2.



RS 32:387.16 - Special permit; sealed containerized cargo for export; containerboard, kraft liner, and roll pulp; limitations

§387.16. Special permit; sealed containerized cargo for export; containerboard, kraft liner, and roll pulp; limitations

A. Provided there are no objections raised by the Federal Highway Administration, the secretary may issue special annual permits for one-way hauls from Pineville, Louisiana to New Orleans, Louisiana of sealed containerized cargo intended for exportation. This special annual permit shall be limited to sealed containerized cargo which contains containerboard, kraft liner, or roll pulp. These permits shall be issued in accordance with the following provisions:

(1) The permits shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be seven hundred fifty dollars per year.

(3) The permit shall authorize the operation of a vehicle or combination of vehicles with not more than five axles at a total gross vehicle weight not to exceed ninety thousand pounds; and a tandem axle weight not to exceed forty thousand pounds.

B. The secretary may impose a civil penalty of up to five cents per pound for each violation of the limit established in this Section. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provisions of this Section.

Acts 2003, No. 1219, §1, eff. July 1, 2003.



RS 32:387.17 - Special permit; containerized cargo intended for export; rules and regulations; ports in Ouachita Parish

§387.17. Special permit; containerized cargo intended for export; rules and regulations; ports in Ouachita Parish

A. Provided there are no written objections raised by the Federal Highway Administration, the secretary of the Department of Transportation and Development may issue special annual permits for sealed containerized cargo in international trade intended for exportation within a fifty mile radius of the Port of Ouachita. These special permits shall be issued in accordance with the following provisions:

(1) The permit shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be seven hundred fifty dollars annually.

(3) The permit shall authorize the operation of a vehicle or combination of vehicles with a total gross vehicle weight not to exceed ninety thousand pounds and a tandem axle weight not to exceed forty thousand pounds.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the weight limit established by this Section.

(5) The authority of the secretary to issue this special permit shall terminate effective July 1, 2012.

B. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provisions of this Section.

Acts 2004, No. 907, §1, eff. July 12, 2004; Acts 2005, No. 287, §1, eff. June 29, 2005; Acts 2008, No. 179, §1, eff. June 21, 2008.



RS 32:387.18 - Repealed by Acts 2011, No. 162, §2.

§387.18. Repealed by Acts 2011, No. 162, §2.



RS 32:387.19 - Special permit; bagged rice for export; rules and regulations; Port of Lake Charles

§387.19. Special permit; bagged rice for export; rules and regulations; Port of Lake Charles

A. Provided there are no written objections raised by the Federal Highway Administration, the secretary of the Department of Transportation and Development may issue special annual permits for one-way hauls of bagged rice for export within a sixty-mile radius of the Port of Lake Charles. These special permits shall be issued at the truck permit office of the Department of Transportation and Development.

(1) The permit shall be issued at the truck permit office of the Department of Transportation and Development.

(2) The fee for the permit shall be five hundred dollars annually.

(3) The permit may authorize the operation of a vehicle or combination of vehicles with a total gross vehicle weight not to exceed ninety-five thousand pounds. No tandem axle set equipped with low pressure pneumatic tires shall exceed thirty-four thousand pounds on the interstate system or thirty-seven thousand pounds off the interstate system. No tridum axle set equipped with low pressure pneumatic tires shall exceed forty-two thousand pounds on the interstate system or forty-five thousand pounds off the interstate system.

(4) The secretary may impose a civil penalty of up to five cents per pound for each violation of the weight limit established by this Section.

B. The secretary may promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to enforce the provision of this Section.

Acts 2010, No. 847, §1.



RS 32:388 - Penalties; payments

SUBPART C. PENALTIES

§388. Penalties; payments

A.(1) Whoever owns or drives any vehicle or combination of vehicles in violation of any rule, regulation, directive, or requirement of the secretary adopted pursuant to R.S. 32:380 through 385 or in violation of R.S. 32:380 through 385 shall be assessed a penalty of one hundred dollars for each violation.

(2) All commercial vehicles rated one ton or greater, except automobiles, private passenger pickup trucks, private passenger vans, recreational vehicles, buses, utility vehicles convoying to or from emergency service restoration due to a natural disaster, and tow trucks unless the tow truck has a gross vehicle weight rating in excess of twenty-six thousand pounds or is hauling or carrying a vehicle not exempt from the provisions of this Section, shall be required to stop at a stationary weight enforcement scale location.

(3) Each vehicle that is required to stop at a weight enforcement scale location and which fails to stop shall be assessed the following penalty:

(a) Vehicles with a gross vehicle weight rating of less than twenty-six thousand pounds shall be penalized one hundred dollars for failure to stop at a weight scale. This penalty shall be in addition to any other penalties which may be assessed for other violations.

(b) Vehicles with a gross vehicle weight rating of twenty-six thousand pounds or more shall be penalized five hundred dollars for failure to stop at a weight scale. This penalty shall be in addition to any other penalties which may be assessed for other violations.

(4) Any vehicle which inadvertently bypasses weight scales and returns to the scales voluntarily without the assistance of law enforcement shall not be assessed any penalty for bypassing the scale.

B.(1)(a) Except as provided in Subparagraphs (b) and (c), whoever owns or operates any vehicle or combination of vehicles in violation of any rule, regulation, directive, or requirement adopted under R.S. 32:386 or in violation of R.S. 32:386 shall be required to reduce the load to the maximum permissible gross weight and shall be assessed a penalty on such weight which exceeds the maximum permissible gross weight as defined by R.S. 32:386 or maximum allowable axle weights, whichever results in the higher fine, in accordance with the following schedule:

OVERWEIGHT

PENALTY

POUNDS

1 to 999

$10.00 minimum

1,000 to 1,999

1¢ per pound in excess of legal limit

2,000 to 2,999

2¢ per pound in excess of legal limit

3,000 to 3,999

3¢ per pound in excess of legal limit

4,000 to 4,999

4¢ per pound in excess of legal limit

5,000 to 5,999

5¢ per pound in excess of legal limit

6,000 to 6,999

6¢ per pound in excess of legal limit

7,000 to 7,999

7¢ per pound in excess of legal limit

8,000 to 8,999

8¢ per pound in excess of legal limit

9,000 to 9,999

9¢ per pound in excess of legal limit

10,000 to 10,999

10¢ per pound in excess of legal limit

11,000 and over

11¢ per pound in excess of legal limit

(b)(i) Any truck hauling concrete or construction aggregates shall not be assessed a penalty for weight which exceeds the maximum allowable axle weights, if such truck does not also exceed the maximum permissible gross weight as provided in R.S. 32:386 and such truck is not operating on the interstate system.

(ii) Any truck hauling hot mix asphalt which is performing work pursuant to a contract with the state or the governing authority of a parish or municipality shall not be assessed a penalty for weight which exceeds the maximum allowable axle weights, if such truck does not also exceed the maximum permissible gross weight as provided in R.S. 32:386 and such truck is not operating on the interstate system.

(iii) Any truck fitted with a compactor body which is engaged in the collecting and hauling of solid waste including residential solid waste, agricultural waste, commercial solid waste, construction or demolition debris, garbage, industrial solid waste, trash, white goods, woodwaste, and yard trash, as defined in the rules and regulations of the Department of Environmental Quality, shall not be assessed a penalty for weight which exceeds the maximum allowable axle weights if such truck does not also exceed the maximum permissible gross weight as provided in R.S. 32:386 and 387 and such truck is not operating on the interstate system. Such truck shall not be assessed a penalty for exceeding its maximum permissible gross weight, as determined by law or pursuant to issuance of a special permit, if the waste is wet and the location from which the waste was collected had received measurable precipitation, as recorded by National Weather Service recognized observation stations, within twenty-four hours prior to collection provided the total excess weight is ten percent or less of the truck's maximum permissible gross weight and such truck is not operating on the interstate system. If the total excess weight is greater than ten percent of the truck's maximum permissible gross weight, as determined by law or pursuant to issuance of a special permit, the assessed penalty shall be calculated only on the excess weight which is above the ten percent allowance for water weight.

(iv) Effective from August 1, 2012, through July 31, 2016, no truck hauling ready-mixed concrete shall be assessed a penalty for exceeding its maximum permissible gross weight, as determined by law, provided the total excess weight is ten percent or less of such truck's maximum permissible gross weight, such truck contains a certificate evidencing its most recent mixer chip-out of build-up occurred within the previous ninety days, such truck does not exceed the posted load while crossing a posted bridge, such truck is not operating on the interstate system, and no tire on such truck exceeds its tire weight rating. If such truck's total excess weight is greater than ten percent of its maximum permissible gross weight, as determined by law, such truck shall be assessed a penalty calculated on the total amount by which the truck's weight exceeds its maximum permissible gross weight, as determined by law. For the purposes of this Item, a "ready-mixed concrete truck" is defined as a vehicle designed exclusively to transport or manufacture ready-mixed concrete and includes a concrete pump truck engaged in hauling ready-mixed concrete.

(c) Prior to assessment of a penalty for weight which exceeds the maximum allowable axle weights, the owner or operator is authorized to shift the load to reduce or eliminate such excess axle weight penalties as long as no part of the shipment is removed.

(2) Whoever owns or drives any vehicle or combination of vehicles with a gross weight in excess of its licensed weight but less than or equal to its legal maximum gross weight may be assessed a penalty of one hundred dollars and shall be required to increase its license to the weight being carried not to exceed the legal maximum.

(3) The owner or driver of a vehicle or combination of vehicles in violation of the bridge formula axle spacing requirements of R.S. 32:386(H) shall be fined fifty dollars for each violation.

(4)(a) Whoever owns any business entity engaged in the sale or shipment of construction aggregates requiring a weigh master, not including asphalt, or transfer sales or shipment from rail, barge, or ship to wholesale stockpiles or inventories within a five-mile radius of the point where the shipment was transferred, who violates, or whose driver or contract driver violates any rule, regulation, directive, or requirement adopted under R.S. 32:386 or violates R.S. 32:386 shall also be assessed a separate penalty for each violation in accordance with the schedule set forth in Paragraph B(1) of this Section. However, notwithstanding any other provision of this Chapter or any law to the contrary, any such business, or weigh master thereof, who releases a vehicle that is within the maximum permissible gross weight limitations for travel on a state highway shall not be assessed any penalty when said vehicle is found in violation of gross maximum weight limitations while traveling on any interstate highway. For purposes of enforcing this Subsection, any weights and standards or state policeman having reason to believe that such owner is in violation of R.S. 32:386 is authorized to enter and go upon, without formal warrant, any vehicle, stand, place, building, or premises, for the purpose of inspecting only the shipping ticket or tickets issued in connection with the particular load found in violation of R.S. 32:386 by any weights and standards or state policeman in order to determine whether such sales at the origin of shipment contain the amounts represented and are offered for sale or sold in a manner in accordance with law. The discovery of an overweight vehicle after proper weighing shall constitute "reason to believe" for purposes of this Subsection.

(b) When used in this Paragraph, "construction aggregates" means any of the following:

(i) Sand.

(ii) Gravel.

(iii) Crushed stone.

(iv) Reef shell.

(v) Clam shell.

(vi) Sand-clam shell mixture.

(vii) Sand-reef shell mixture.

(viii) Sand clay gravel.

(ix) Clam-reef shell mixture.

(x) Crushed concrete.

(xi) Expanded clay.

(xii) Calcium sulfate hemihydrate.

(xiii) Asphalt.

C.(1) Whoever owns or drives any vehicle or combination of vehicles in violation of any rule, regulation, directive, or requirement of the secretary adopted pursuant to R.S. 32:387 or in violation of the terms and conditions of any special permit issued under R.S. 32:387 shall be assessed a penalty of one hundred dollars.

(2) Whoever owns or drives a vehicle or combination of vehicles in violation of an overweight special permit shall be assessed a penalty for each pound of gross weight in excess of the special permit weight in accordance with the following schedule and may increase the permissible gross weight authorized by the special permit if he shall satisfy any special conditions imposed by the secretary or otherwise shall reduce his load to the maximum weight allowed under his special permit:

Pounds Over Permit

Gross Weight

Penalty

0 to 3,000

2¢ per pound

3,001 to 5,000

3¢ per pound

5,001 to 10,000

4¢ per pound

10,001 and over

$100 plus 5¢ per pound

(3) Nothing contained in this Subsection shall authorize the commissioner or any weights and standards or state policeman to assess any penalty provided for herein for both the failure to possess a required special permit and for operating a vehicle in violation of R.S. 32:386 when arising out of the same activity, and to this extent the penalties provided for in this Subsection shall not be cumulative in nature.

D. Whoever owns or drives any vehicle or combination of vehicles in violation of R.S. 32:387(F) shall be assessed a penalty of twenty-five dollars.

E. Whoever owns or drives a vehicle or combination of vehicles without a proper escort when such escort is required by a special permit shall be assessed a penalty of one hundred dollars, and the vehicle or combination of vehicles shall be impounded until a proper escort is secured by the permittee.

F. Payments for penalties imposed by the Department of Public Safety and Corrections, public safety services, shall be remitted to the Transportation Trust Fund. However, any payments for citations for weight limit violations on parish roads in a parish shall be paid to the public works department of said parish.

G.(1) All such penalties collected by the commissioner shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. However, after a sufficient amount of the penalties collected by the commissioner is allocated from the fund to pay all obligations secured by the full faith and credit of the state within any fiscal year, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Paragraph into the Transportation Trust Fund created under Article VII, Section 27 of the Constitution of Louisiana.

(2) The Department of Public Safety and Corrections, public safety services, shall keep a set of books showing from whom every dollar is paid and for what purpose. It also shall keep in its file vouchers or receipts for all monies paid out.

Acts 1992, No. 902, §1; Acts 1992, No. 984, §10; Acts 1993, No. 847, §1; Acts 1997, No. 1186, §1; Acts 1999, No. 685, §1, eff. July 1, 1999; Acts 2000, 1st Ex. Sess., No. 121, §1, eff. April 19, 2000; Acts 2001, No. 1201, §1; Acts 2003, No. 1219, §1, eff. July 1, 2003; Acts 2005, No. 426, §1, eff. July 1, 2005; Acts 2010, No. 320, §1, eff. July 1, 2010; Acts 2012, No. 723, §1; Acts 2014, No. 291, §1.



RS 32:388.1 - Penalties; multiple violations

§388.1. Penalties; multiple violations

Whoever owns or drives any vehicle or combination of vehicles in violation of two or more of the provisions of this Part at any one time shall be assessed the greater or the greatest of the penalties, in the full amount of the penalty. The commissioner is hereby authorized to promulgate rules and regulations to provide that in addition to assessment of the greater or greatest penalty, the owner or driver shall be assessed a penalty not to exceed ten dollars for each other violation committed at the same time; however, such rules and regulations shall only be promulgated provided the Federal Highway Administration initiates official sanctions which would result in the loss of National Highway System apportionment or other federal funds should such penalties for multiple violations not be provided.

Added by Acts 1977, No. 677, §1. Acts 1993, No. 692, §1, eff. June 21, 1993; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:389 - Weights and standards police; enforcement procedure; payment and collection procedures; administrative review

SUBPART D. ENFORCEMENT, PAYMENT AND

COLLECTION PROCEDURES

§389. Weights and standards police; enforcement procedure; payment and collection procedures; administrative review

A. The weights and standards police force and the state police shall have concurrent authority to enforce the provisions of R.S. 32:380 through 388.1 and R.S. 32:390.

B. Any weights and standards police officer having reason to believe that any vehicle or combination of vehicles exceeds or is in violation of the provisions of R.S. 32:380 through R.S. 32:386 or R.S. 32:388.1 through R.S. 32:390, or the terms and conditions of a special permit issued under R.S. 32:387 or regulations of either the Department of Transportation and Development or the Department of Public Safety and Correction, public safety services, adopted pursuant to this Part, is authorized to stop such vehicle or combination of vehicles and to inspect, measure, or weigh such vehicle, either by means of portable or stationary scales, or to require that such vehicle be driven to the nearest available location equipped with facilities to inspect, measure, or weigh such vehicle.

(1) Any state policeman having reason to believe that any vehicle or combination of vehicles exceeds or is in violation of the provisions of R.S. 32:380 through R.S. 32:386 or R.S. 32:388.1 through R.S. 32:390, or the terms and conditions of a special permit issued under R.S. 32:387 or regulations adopted pursuant to this Part is authorized to stop such vehicle or combination of vehicles and to inspect or measure such vehicle or to require that such vehicle be driven to the nearest available location equipped with facilities to inspect or measure such vehicle, provided that any state policeman having reason to believe that any vehicle or combination of vehicles exceeds or is in violation of the provisions of R.S. 32:386, any overweight special permit as provided in R.S. 32:387, or the regulations adopted pursuant thereto, may escort such vehicle to the nearest permanent or portable scale operated by the weights and standards police force, where a weights and standards police officer shall weigh such vehicle and if such vehicle is overweight, is in violation of an overweight special permit, or the department's or secretary's regulations adopted pursuant thereto, shall issue a violation ticket in accordance with Subsection C of this Section.

C.(1) Whenever any carrier, common carrier, contract carrier, private carrier, transport vehicle, or driver is found in violation of any provision of this Chapter, the commissioner shall send the responsible party a "Notice of Violation, Proposed Finding and Proposed Civil Penalty", hereafter referred to as a "notice of violation", within thirty calendar days of the violation.

(2)(a) Each notice of violation shall clearly indicate if a monetary penalty is assessed for the violation or if the notice of violation is only a warning. When a monetary penalty is assessed, each notice of violation shall be sent to the responsible party by certificate of mailing. Such notice of violation shall also contain notice that the responsible party shall have forty-five calendar days from the date of issuance of the notice of violation to either pay the monetary penalty for the violation or to request, in writing, an administrative hearing to review the notice of violation. When the amount of the civil penalty is negotiated between the commissioner and the responsible party, the commissioner shall send written notification to the responsible party of the amount of the negotiated civil penalty within thirty calendar days of the date of the final negotiation. Such payment shall be made by certified check, money order, or credit card. If made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor.

(b) The commissioner shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works as are necessary regarding the administrative hearing, including but not limited to rules and regulations regarding notification and the procedure for requesting a hearing provided such rules shall not conflict with the provisions of R.S. 32:388.1.

(3) If the commissioner fails to issue the notice of violation to the responsible party within thirty calendar days of the violation in accordance with the provisions of this Section, the violation shall be dismissed. However, the commissioner shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of this Section if he experiences a data system failure caused by either an act of God or an intentional act of sabotage.

(4) Any appeal of the findings of the administrative law judge shall be filed in a state district court with proper venue over the matter.

D.(1) If a carrier is determined to be the responsible party for a notice of violation by the commissioner and, if such carrier fails to pay the assessed penalty within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed fine within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the outstanding penalty amount shall be posted on the commissioner's official web site. The outstanding penalty amount for such responsible party shall continue to appear on the web site until all fines and fees are paid in full. The commissioner shall transmit the vehicle identification number of the offending vehicle for which the notice of violation was written to the office of motor vehicles. The office of motor vehicles shall not renew the registration of the offending vehicle until all fines and fees associated with the notice of violation have been paid in full. Within seven calendar days of receiving documentation from the responsible party that all fines and fees have been paid in full, the commissioner shall remove the posting of the notice of violation from his web site. Additionally, upon payment of all fines and fees associated with the notice of violation, the office of motor vehicles shall immediately authorize renewal of the vehicle's registration. Such payment shall be made by certified check, money order, or credit card. If made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor.

(2) If the driver of a motor vehicle is found to be the responsible party for a notice of violation by the commissioner, the driver shall be responsible for the payment of all fines and fees associated with issuance of the notice of violation. Such payment shall be made by certified check, money order, or credit card. If made by credit card, the payment shall be deemed received by the commissioner when tendered and an approval code is obtained from the credit card company or credit card processor. If the commissioner fails to receive payment within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed penalty within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the commissioner shall transmit the driver's license number to the office of motor vehicles. Upon receipt of the driver's license number, the office of motor vehicles shall immediately notify the driver, by first class mail, that his driver's license shall be suspended thirty calendar days after the date of mailing the notice unless all fines and fees associated with the notice of violation or final judgment from the administrative law judge are paid in full together with notice of the imposition of a fifty-dollar fee by the office of motor vehicles to cover its administrative costs. The driver's license shall remain suspended until all fines and fees associated with the notice of violation or final judgment from the administrative law judge and the fifty-dollar fee for the office of motor vehicles are paid in full. Upon payment of all fines and fees, the office of motor vehicles shall immediately authorize the reinstatement of the driver's license.

(3) Motor carriers shall not be responsible for driver violations.

E.(1) The commissioner and any law enforcement officer working for the commissioner shall be prohibited from seizing a motor vehicle or the registration license plate of a motor vehicle for failing to pay a fine for a notice of violation.

(2) In the event a motor vehicle for which a notice of violation has been issued is subsequently sold, the new owner of such vehicle shall not be responsible for any outstanding fines or fees associated with a notice of violation. The new owner of the motor vehicle shall present proper documentation to the commissioner evidencing the lawful transfer of ownership.

F. During a state of emergency declared by the governor, the commissioner shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of this Section. Such extension of time shall terminate not later than sixty days from the date the state of emergency ends.

G. Notwithstanding the provisions of this Section, any member of the armed forces, who is in uniform or presents an order for duty and who is operating a military vehicle in the line of duty in violation of any provision of R.S. 32:380 through R.S. 32:387, or any regulation adopted pursuant thereto, shall not be required to pay the penalty assessed, nor shall such member be required to surrender his Louisiana driver's license. However, the owner of the vehicle or the federal government shall pay the penalty within thirty days.

H. The failure of any vehicle or combination of vehicles to stop at a weigh facility may be excused if stopping the vehicle or combination of vehicles creates a serious traffic hazard. The commissioner shall promulgate rules under the provisions of the Administrative Procedure Act to implement the provisions of this Subsection. Such rules shall define "serious traffic hazard" and shall authorize the use of green traffic signal lights to allow vehicles to pass the weigh facility at such times as vehicles have accumulated on the entrance ramp to the weigh facility to the extent that the vehicles present a traffic hazard. Rules previously adopted by the department shall remain in full force and effect until such time as the commissioner promulgates rules pursuant to this Subsection. Rules adopted hereunder shall be subject to oversight by the House and Senate committees on transportation, highways and public works.

Acts 1977, No. 113, §1, eff. June 22, 1977. Amended by Acts 1978, No. 35, §1, eff. May 31, 1978; Acts 1979, No. 463, §1; Acts 1995, No. 429, §1; Acts 1995, No. 1024, §1; Acts 1997, No. 1186, §1; Acts 2001, No. 1201, §1; Acts 2004, No. 287, §1; Acts 2006, No. 841, §1, eff. Jan. 1, 2007; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:390 - Weigh-In-Motion (WIM) System

PART VI-A. WEIGH-IN-MOTION PHOTO

ENFORCEMENT SYSTEM

§390. Weigh-In-Motion (WIM) System

A. A program incorporating a Weigh-In-Motion (WIM) System and an Enforcement Camera System (ECS) shall be established throughout the state of Louisiana, when sufficient funds are available for the program.

B. The Weigh-In-Motion (WIM) System shall provide integrated functions of traffic management, weight enforcement, and data collection for a weigh station bypass monitoring system, which shall include an Enforcement Camera System (ECS).

C. All trucks attempting to bypass weigh station facilities using certain off-ramp bypass routes will be screened and monitored by a Weigh-In-Motion (WIM) Photo Enforcement System. Trucks which do not exit to the weigh station shall be weighed and classified by a highly accurate Weigh-In-Motion (WIM) Photo Enforcement System. As trucks traverse the Weigh-In-Motion (WIM) site a camera will capture an image of the truck and match it with the truck's weight. Its images shall be captured and stored by the Roadside Weigh-In-Motion (WIM) Electronics and shall be transmitted to the central office station computer via a communication modem. At the central office, a station computer with monitor will display the image of the violating truck, with the truck's gross weight indicated on the screen. This image can then be printed in the central office and used for enforcement purposes.

D. When it is determined that a truck is in violation, the driver shall stop at the weigh station within twenty-four hours of the violation.

E. Whoever violates the provisions of this Part shall be subject to the penalties provided in R.S. 32:388.

Acts 1997, No. 1071, §1; Acts 1999, No. 365, §1, eff. June 16, 1999; Acts 2012, No. 130, §1.



RS 32:390.21 - Louisiana Truck Center; creation; purpose

PART VI-B. LOUISIANA TRUCK CENTER

§390.21. Louisiana Truck Center; creation; purpose

A. Within the Department of Public Safety and Corrections there shall be established and is hereby created the Louisiana Truck Center, hereinafter referred to as the "truck center". The purpose of this truck center shall be to serve as the headquarters and central location for motor carriers in obtaining all permits and for payment of any fees or charges required to engage in the motor carrier trade in the state of Louisiana.

B.(1) For the purposes of this Section, "permit" means any license, certificate, registration, permit, or any other form of authorization required by a state agency to engage in the motor carrier trade in the state of Louisiana.

(2) However, the provisions of this Part shall not apply to any permit or other form of authorization which requires the approval of the Public Service Commission after notification and public hearings.

C. The truck center shall provide centralized services to assist motor carriers in identifying and securing all appropriate permits required to operate a motor carrier business in the state. The goal of the truck center shall be to enable interested parties to secure permits and information regarding such permits at a single location.

Acts 1997, No. 273, §1.



RS 32:390.22 - Services and assistance

§390.22. Services and assistance

A. The truck center shall serve as a centralized licensing and information center.

B. The truck center shall have the responsibility of developing, implementing, managing, and operating a system of:

(1) Assisting the trucking interests by providing both general and specific information on permitting and by furnishing permit application forms pertaining to their specific businesses.

(2) Compiling a list of all state permits and categorizing the required permits into a comprehensive handbook that is readily available to persons interested in establishing a motor carrier trade.

(3) Providing an applicant with on-site contacts with the proper state agency representative responsible for processing and reviewing the respective permit application.

(4) Assisting the applicant in the following:

(a) Clarification of licensing requirements and standards.

(b) Preparation of applications and forms.

(c) Determination of the status of an application during the review process, including the resolution of disputes.

(d) General coordination of the various aspects of the permitting or licensing process.

(5) Coordinating federal, state, and local permit review actions to the extent practicable.

(6) Allow trucking interests to procure and pay for needed authorizations at a one-stop site.

Acts 1997, No. 273, §1.



RS 32:390.23 - Agency representatives

§390.23. Agency representatives

A. Located within the truck center shall be representatives of the following agencies:

(1) The Public Service Commission.

(2) The Department of Public Safety and Corrections, public safety services.

(3) The Department of Revenue.

(4) The Department of Transportation and Development.

B. All state agencies involved in the regulation and licensing of motor carriers shall provide at their own expense all personnel and equipment necessary for the following:

(1) The issuance of all permits, licenses, certificates, or other authorizations.

(2) The provision of both general and specific information as may be required by the respective state agency to adequately provide the services as set out in this Part.

Acts 1997, No. 273, §1; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:390.24 - Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.

§390.24. Repealed by Acts 2005, No. 428, §3, eff. July 1, 2005.



RS 32:391 - Appearance upon arrest

PART VII. PROCEDURE AND REPORTS

§391. Appearance upon arrest

A. Whenever any person is arrested for a violation of any provision of this Chapter or any regulation of the department or of the secretary of the Department of Public Safety and Corrections adopted pursuant thereto, except as otherwise provided in this Section, the arresting officer shall take his name, address, the license number of his motor vehicle, and the number of his operator's license, and shall issue a summons or otherwise notify him in writing to appear at a time and place to be specified in such summons and notice. The arresting officer's original or electronic signature shall be affixed to the summons. The time shall be at least five days after arrest, unless the person arrested demands an earlier hearing. If the person arrested demands an earlier hearing, he shall have a right to an immediate hearing or a hearing within twenty-four hours, at a convenient hour, to be before a magistrate within the parish where the offense was committed. Except as otherwise provided in this Section, the person arrested shall have the option of remaining in custody pending his furnishing bail as fixed by a magistrate or depositing his operator's license with the arresting officer, as provided in R.S. 32:411.

B. If the person arrested holds a Louisiana operator's license and gives his written promise to appear at the time and place stated, the officer may release him from custody or take him immediately before a magistrate, but shall not require the person arrested to deposit his operator's license. Any such person refusing to give the written promise to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate having jurisdiction. Any person who willfully violates his written promise to appear shall be punished as provided in R.S. 32:57.1, regardless of the disposition of the charge upon which he was arrested originally. The arresting officer shall fully inform the arrested person of the consequences of failing to honor a written promise to appear pursuant to R.S. 32:57.1.

C. Notwithstanding any other provision of law to the contrary, in Orleans Parish, if the person arrested holds a Louisiana operator's license and gives his written promise to appear at the time and place stated, the officer shall release him from custody, and shall not require the person arrested to deposit his operator's license. Any such person refusing to give the written promise to appear shall be taken immediately by the arresting officer before the nearest or most accessible magistrate having jurisdiction. Any person who willfully violates his written promise to appear shall be punished as provided in R.S. 32:57.1, regardless of the disposition of the charge upon which he was arrested originally. The arresting officer shall fully inform the arrested person of the consequences of failing to honor a written promise to appear pursuant to R.S. 32:57.1.

D. This Section does not apply to any person charged with an offense involving or contributing to an accident resulting in injury or death to any person, or to any person charged with driving while under the influence of intoxicants or narcotics, or to any person whom the arresting officer has good cause to believe has committed any felony or misdemeanor, and in any of these cases the arresting officer shall immediately take the person arrested before the nearest or most accessible magistrate having jurisdiction.

E. This Section does not apply to any person owning or operating a vehicle or combination of vehicles found in violation of R.S. 32:380 through R.S. 32:387.

Acts 1962, No. 310, §1. Amended by Acts 1975, No. 821, §1; Acts 1976, No. 230, §1; Acts 1977, No. 113, §1; Acts 1978, No. 301, §1; Acts 2008, No. 175, §1; Acts 2008, No. 422, §1, eff. June 21, 2008; Acts 2011, 1st Ex. Sess., No. 9, §1.



RS 32:392 - Impounding of vehicles; prohibitions

§392. Impounding of vehicles; prohibitions

A.(1) Upon discovery of any vehicle operated in violation of this Chapter, the vehicle shall not be impounded but shall be directed to and followed by the weights and standards police officer or state policeman to the nearest appropriate place suitable for unloading to its licensed gross weight or maximum size requirements as provided in this Chapter and storage of said product to preserve it for its intended use in commerce and in either case shall be detained or unloaded at the expense and responsibility of the owner or driver. The commissioner shall not detain or impound any vehicle issued a violation ticket for any violation of the provisions of R.S. 32:380 through 387 prior to the final disposition of the violation ticket.

(2) When used in this Subsection, the phrase "minor traffic violation" shall mean any violation of the Highway Regulatory Act as provided for in this Title. However, R.S. 32:380 through 387 are exempted from this definition.

(a) "Perishable products" means products which are subject to lose their commercial value or decay in a short period of time, including but not limited to agricultural or seafood products and concrete.

(b) "Products once loaded which become indivisible" means products divisible by nature, but which become indivisible once loaded upon a vehicle because the required manner or method of unloading would be such that the entire load or portion of the load required to be unloaded could not be preserved for its intended use in commerce, or which endangers the public safety, including but not limited to forest products in their natural state.

B. A vehicle impounded for violations of the provisions of this Chapter other than R.S. 32:380 through R.S. 32:387 shall be detained until released by any court or committing magistrate having jurisdiction over the offense. The court or committing magistrate having jurisdiction over an offense involving a vehicle shall not order or allow the release of the vehicle prior to the full satisfaction of all penalties or charges assessed on account of the offense, except upon the execution of an appearance bond in the maximum amount of such penalties and charges, with good and solvent surety approved by the court or committing magistrate.

C. Repealed by Acts 2001, No. 1201, §2.

Acts 1962, No. 310, §1. Amended by Acts 1975, No. 120, §1; Acts 1976, No. 178, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1995, No. 527, §1; Acts 2001, No. 1201, §§1 and 2; Acts 2010, No. 320, §1, eff. July 1, 2010.



RS 32:392.1 - Repealed by Acts 2012, No. 512, §1.

§392.1. Repealed by Acts 2012, No. 512, §1.



RS 32:393 - Persons charged with traffic violations; time for disposition, licenses, reports, and records to be sent to Department of Public Safety and Corrections; fee charged; record of unpaid traffic fines and parking fines

§393. Persons charged with traffic violations; time for disposition, licenses, reports, and records to be sent to Department of Public Safety and Corrections; fee charged; record of unpaid traffic fines and parking fines

A. Whenever any person is charged with a violation of any provision of this Chapter or regulation of the department disposition thereof shall be made as soon as feasibly possible.

B.(1) Whenever any person is convicted of an offense for which this Chapter makes mandatory the revocation of the license of such person, the court in which such conviction is had must require the surrender of the license then held by the person convicted and must thereupon forward the same, together with a record of the conviction, to the commissioner.

(2) Whenever the driver's license of any person is mandatorily suspended under the provisions of R.S. 32:414, the court in which the conviction is had or in which bail is forfeited shall attach the license to a record of the conviction or bail forfeiture and shall forward both to the Department of Public Safety and Corrections, public safety services.

C.(1)(a) Every court in this state shall keep a full report of every case in which a person is charged with violation of any provision of this Chapter or any regulation of the department or the commissioner adopted pursuant thereto, or any law of this state or of any municipal or parish governing authority lawfully established for regulating the operation of motor vehicles on highways.

(b) If such person is convicted and sentenced thereupon, or his bail is forfeited as a result of a final judgment of forfeiture, or other final disposition be made, an abstract of the report, all parking convictions only excepted, shall be sent by the court or the district attorney, as the case may be, to the commissioner as follows:

(i) Not later than thirty days after the date of such person's conviction and sentencing thereupon, forfeiture of his bail and final judgment of forfeiture, or the final disposition of his case, if such person holds a Class "D" or "E" driver's license, or both.

(ii) In an electronic format not later than ten days after the date of such person's conviction and sentencing thereupon, forfeiture of his bail and final judgment of forfeiture, or the final disposition of his case, if such person holds a commercial driver's license or commercial driver's license permit, or both.

(iii) This report shall not be a court record.

(iv) A conviction shall be reported to the department regardless of whether the provisions of either Article 893 or 894 of the Code of Criminal Procedure are invoked.

(2) No state agency or political subdivision, nor any law enforcement agency of either, nor any officer, official, or employee thereof, shall transfer, disseminate, distribute, or otherwise communicate a record or other compilation of an individual's unpaid fines for parking violations to any credit bureau, credit information agency or bureau, or a subsidiary entity operating such a business in this state, or to a collection agency or firm. No such state agency or political subdivision, nor law enforcement agency of either, nor any officer, official, or employee thereof, shall confect, enter into, or maintain a contract or agreement to provide such a record or compilation to any credit bureau, credit information agency or bureau, or subsidiary entity, or to a collection agency or firm. State agencies, departments, political subdivisions, and any law enforcement agency may enter into a written contract with any consumer reporting agency to assist the state agency, department, political subdivision, or law enforcement agency in obtaining the most current information on an individual with an unpaid traffic fine. The state agency, department, political subdivision, or law enforcement agency shall not be provided with any information from the consumer reporting agency other than the individual's name, social security number, if available, present and previous address, phone number, and present and previous place of employment. No additional or financial information of the individual shall be provided to any state agency, department, political subdivision, or law enforcement agency unless the individual consents to the release of such information.

(3) Failure of an individual to pay fines for traffic violations shall not be reported to any consumer reporting agency and shall not appear on any consumer report for the individual unless one hundred twenty days have passed from the final disposition of the traffic fine. Final disposition shall be defined in this Paragraph as a final conviction, not capable of appeal or review, and not subject to dismissal.

D. Abstracts required by this Section shall be made on forms prepared by the commissioner and may include all necessary information as to the parties to the case, the nature of the offense, the date of hearing, the plea, the judgment, the amount of the fine or forfeiture, as the case may be, or the final disposition. When the nature of the offense is specified as speeding, the abstract shall also include a statement of the miles per hour in excess of the speed limit that the person charged was alleged to have been traveling. Every such abstract shall be certified by the judge or the clerk of such court as a true abstract of the records of the court. If the abstract is sent by the district attorney, it shall be certified by him as a true abstract of the final disposition of the case as contained or found in the files of his office.

E. Certified copies of the judgment also shall be forwarded to the commissioner upon the conviction of any person of any felony in the commission of which a vehicle was used. The commissioner shall keep these records in his office, and they shall be open to public inspection during reasonable business hours.

F.(1) For each conviction or forfeiture of bail as outlined above, a fee of two dollars shall be added to the fine of the person convicted, except in Orleans Parish where for each such conviction or forfeiture of bail a fee of ten dollars shall be added to the fine of the person convicted. This fee shall be retained by the respective court to cover the cost of preparing and submitting the abstract of the report to the commissioner.

(2) In addition to the two dollar fee provided for in Subsection F of this Section, the City Court of Bossier City is hereby authorized to collect an additional fee of one dollar for each conviction or forfeiture of bail which shall be added to the fine of the person convicted.

G. Whenever a certified statement of revocation or suspension of a driver's license from the Department of Public Safety is offered in evidence in any court of competent jurisdiction, it shall be received in evidence by such court as prima facie proof of its contents, provided that the party against whom the certificate is sought to be used may summon and examine those making the said certificate as witnesses under cross-examination.

H. Whenever any person is charged with a violation of any provision of this Chapter or regulation of the department, and the law enforcement officer issuing the citation has reason to believe that there exists a medical condition which constitutes cause for revocation or suspension under the provisions of R.S. 32:414(E), notification of such medical condition shall be made to the medical/conviction unit of the office of motor vehicles of the Department of Public Safety and Corrections at the same time and in the same manner as notification of the violation, provided that the law enforcement officer first consults with his superior officer as to his specific observations and such superior officer concurs with the issuing officer's belief.

I. Notwithstanding any provision of law to the contrary, the record of a conviction for a traffic violation which is based solely on evidence from a traffic camera shall not be forwarded to the Department of Public Safety and Corrections and no record of such conviction shall be made part of any person's driving record.

Acts 1962, No. 310, §1. Amended by Acts 1966, No. 278, §1; Acts 1966, No. 443, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1978, No. 509, §1; Acts 1979, No. 687, §1, eff. July 19, 1979; Acts 1980, No. 167, §1; Acts 1983, No. 212, §1; Acts 1985, No. 798, §1; Acts 1986, No. 45, §1, eff. June 13, 1986; Acts 1988, No. 76, §1; Acts 1989, No. 643, §1; Acts 1991, No. 289, §9; Acts 1991, No. 901, §1; Acts 1997, No. 1280, §1; Acts 1997, No. 1288, §1; Acts 1997, No. 1343, §1; Acts 2001, No. 256, §1; Acts 2008, No. 435, §1; Acts 2009, No. 366, §1; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2013, No. 253, §1.



RS 32:393.1 - Records of convictions; extracts; fees

§393.1. Records of convictions; extracts; fees

A. The commissioner shall prepare and maintain records of the convictions of any person for the violation of traffic offenses which the courts of this state or federal court and magistrates have forwarded to the Department of Public Safety. Extract copies of such records shall be available through the Baton Rouge office and at least two offices in every district.

B. The commissioner shall furnish an extract copy of license records required to be kept by Subsection A hereof to state, parish, municipal, and court officials of this state for official use only, without charge.

C. The commissioner shall charge a fee of five dollars for furnishing extract copies from the Baton Rouge office of license records required to be kept by Subsection A to other persons, firms, or corporations for uses other than official. The fee for extract copies furnished from local field offices shall be ten dollars.

D. All fees collected by the department's local field offices shall be paid into the state treasury on or before the twenty-fifth day of each month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana shall be credited to the Bond Security and Redemption Fund.

E. REPEALED BY ACTS 1983, 1ST EX. SESS., N0. 33, §6, EFF. JAN. 19, 1983.

Acts 1963, No. 83, §1. Amended by Acts 1974, No. 508, §1; Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1977, No. 421, §1; Acts 1980, No. 167, §1; Acts 1983, 1st Ex. Sess., No. 33, §§2, 6, eff. Jan. 19, 1983; Acts 1983, No. 231, §1; Acts 1986, No. 1060, §1; Acts 1992, No. 984, §10.

{{NOTE: SEE ACTS 1986, NO. 1060, §2.}}



RS 32:393.2 - Reports; diplomatic immunities and privileges; U.S. Department of State; deadlines

§393.2. Reports; diplomatic immunities and privileges; U.S. Department of State; deadlines

A. Whenever any driver who displays a driver's license issued by the United States Department of State or who otherwise claims immunities or privileges under Title 22, Chapter 6 of the United States Code, is stopped by a law enforcement officer who has probable cause to believe that the driver has committed a violation of any provision of this Chapter or when any such driver has been involved in a motor vehicle accident, the law enforcement officer shall record the driver's name, address, motor vehicle license number, operator license number, and all other relevant information contained on the driver's license or identification card issued by the United States Department of State. If the driver has been stopped, the officer shall forward such information, with a copy of the traffic citation, if applicable, to the Department of Public Safety and Corrections within seven calendar days after the traffic stop. If the driver is involved in a motor vehicle accident, the law enforcement officer shall forward such information with a copy of the written report of the accident investigation to the Department of Public Safety and Corrections within forty-eight hours after completion of the accident investigation.

B. The Department of Public Safety and Corrections shall receive all information, including copies of citations and accident reports, required under the provisions of this Section and shall forward such information and copies of reports and citations to the Bureau of Diplomatic Security, Office of Foreign Missions, of the United States Department of State within seven calendar days following receipt of such information.

C. The provisions of this Section shall not be construed to prohibit or limit the application of any criminal law or motor vehicle regulation to an individual who has or claims immunities or privileges under Title 22, Chapter 6 of the United States Code.

Acts 2001, No. 37, §1.



RS 32:394 - Flagrant violations; courts to give details on request of department

§394. Flagrant violations; courts to give details on request of department

The courts shall, upon the request of the commissioner or his agents, furnish to the secretary the details of all particularly flagrant cases which may be heard before them. They may make recommendations to the commissioner as to the suspension or revocation of the licenses and the certificates of registration of the defendant in such cases as they deem necessary.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:395 - Police officers not impeded by this chapter

§395. Police officers not impeded by this chapter

Except as otherwise provided by law or by this Chapter, authorized agents of the commissioner shall not be impeded from exercising the functions of their office or performing their duties in the enforcement of this Chapter, the regulations of the department or of the commissioner adopted pursuant hereto, or any other law of this state within the scope of their authority upon any highway, whether or not the highway is located in whole or in part within the corporate limits of any incorporated municipality of whatsoever population or within any parish of this state. However, in doing so, they shall observe the traffic and police regulations of such municipalities and parishes and, whatever practicably possible, shall cooperate with the police departments of such municipalities or parish officials who shall aid and assist them in the enforcement of this Chapter.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:396 - Commissioner to publish records

§396. Commissioner to publish records

As often as practicable, but at least once each month, the commissioner shall either publish or post upon public bulletin boards in each of his offices, a record of stolen and recovered motor vehicles and of suspensions and revocations of operators' and chauffeurs' licenses. He also shall furnish copies of such records to the police departments and sheriffs' offices throughout the state.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977.



RS 32:397 - Commissioner to furnish forms and receive accident reports

§397. Commissioner to furnish forms and receive accident reports

A. The commissioner shall prepare, and may supply to police and sheriff offices and other suitable agencies, forms for accident reports calling for sufficiently detailed information to disclose, with reference to a highway accident, the cause, the conditions then existing, the persons and vehicles involved, the names of the liability carriers and policy numbers for the vehicles, and the name, address, and telephone number of the insurance agents who procured the liability policies providing coverage for the vehicles.

B. The commissioner shall receive accident reports required to be made by law and shall tabulate and analyze such reports and publish, annually or at more frequent intervals, statistical information based thereon as to the number, cause, and location of highway accidents.

Acts 1962, No. 310, §1. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1980, No. 676, §1; Acts 1995, No. 527, §1.



RS 32:397.1 - Accident reports; citizens right to privacy

§397.1. Accident reports; citizens right to privacy

A. The Legislature of Louisiana hereby finds that the provisions of Title 44 of the Louisiana Revised Statutes of 1950, relating to public records, were enacted to serve the public purpose of providing the citizens of this state with access to information which affects the citizens of the state. The Legislature of Louisiana further finds that the salutory purpose which underlies the provisions of Title 44 has become subverted by certain businesses which use information which appears in the public record solely because a citizen had the misfortune to become involved in a traffic accident as a means of aggressively soliciting that citizen for the commercial gain of that business. The legislature further finds that this aggressive commercial solicitation violates the provisions of Article I, Section 5 of the Constitution of Louisiana, which establishes the right of the citizens of this state to be free from unreasonable invasions of privacy.

B. The Legislature of Louisiana hereby declares that the provisions of this Section are enacted for the purpose of implementing the right to privacy found in Article I, Section 5 of the Constitution of Louisiana, by establishing a procedure by which citizens who are involved in traffic accidents can prohibit commercial solicitation connected with that accident.

C. The office of motor vehicles shall establish a form which shall be made available, at cost, to all law enforcement agencies. The form shall provide each person who is involved in a traffic accident with a method of stating that the person does not wish to be solicited by specific commercial businesses. The businesses shall include but shall not be limited to attorneys, health care providers, motor vehicle repair businesses, and insurance businesses. The form shall allow the person who was involved in the accident to state that the person does not wish to be solicited by specific businesses or does not wish to be solicited by any businesses.

D. Each law enforcement officer who investigates and writes up a traffic accident shall furnish a form provided for in this Section to each person whose name appears in the accident report.

E. Each such form which is returned to the law enforcement officer shall be filed with the accident report.

F. Upon filing, the form shall become public record, and under the "public records doctrine" shall become binding on all businesses which are listed on the form.

G. When a form has been executed by a person who was involved in a traffic accident, and the form has been filed with an accident report, the solicitation of that citizen by a business with regard to any commercial activity which is reasonably related to the accident which is the subject of the report, in contravention of the statement on the form, is hereby declared to be an unreasonable invasion of privacy as denounced by the provisions of Article I, Section 5 of the Constitution of Louisiana, and is hereby prohibited.

H. Whoever violates the prohibition of Subsection G of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

I. In addition to the criminal penalties of Subsection H of this Section, a violation of the prohibition of Subsection G of this Section may be considered a violation of the ethical requirements of any profession or business which is regulated by a governing body which is created or recognized by law, and may subject the violator to sanctions by that governing body, including suspension or revocation of any license, permit, certificate, or similar document held by the offender.

J. The provisions of this Section shall not prohibit the sale of police accident reports or other driving record information to consumers of on-line driving records under written contracts with the Department of Public Safety and Corrections. The department shall include a clause in all such contracts which precludes the release of information in contravention of this Section.

Acts 1993, No. 924, §1.



RS 32:398 - Accident reports; when and to whom made; information aid; fees for copies; fees for accident photographs

§398. Accident reports; when and to whom made; information aid; fees for copies; fees for accident photographs

A. The driver of a vehicle involved in an accident resulting in injury to or death of any person or property damage in excess of five hundred dollars shall:

(1) Immediately, by the quickest means of communication, give notice of the accident to the local police department if the accident occurs within an incorporated city or town or, if the accident occurs outside of an incorporated city or town, to the nearest sheriff's office or state police station.

(2) Give his name, address, and the registration number of the vehicle he was driving and, upon request and if available, exhibit his license or permit to drive to any person injured in such accident or to the driver or occupant of or person attending any vehicle or other property damaged in the accident.

(3) Give such information and, upon request, exhibit such license or permit to any police officer at the scene of the accident or who is investigating the accident.

(4) If the accident occurs in a geographical area under order of evacuation by a competent authority or is under a declared state of emergency, comply with the provisions of Paragraphs (1) and (2) herein within seventy-two hours after the occurrence of the accident.

B. The driver of any vehicle involved in an accident resulting in injury to or death of any person or total property damage to an apparent extent of one hundred dollars or more shall, within twenty-four hours after the accident, forward a written report of the accident to the Department of Public Safety and Corrections. Any person who violates the provisions of this Subsection may be imprisoned for not more than sixty days or fined not more than one hundred dollars, or both.

C. The Department of Public Safety and Corrections may require the driver of a vehicle involved in an accident, which is required to be reported by this Section, to provide a supplemental report when the original report is insufficient in the opinion of the department and may require witnesses of an accident to render reports.

D. It shall be the duty of the state police or the sheriff's office to investigate all accidents required to be reported by this Section when the accident occurs outside the corporate limits of a city or town, and it shall be the duty of the police department of each city or town to investigate all accidents required to be reported by this Section when the accidents occur within the corporate limits of the city or town. Every law enforcement officer who investigates an accident, as required by this Subsection, shall instruct the driver of each vehicle involved in the accident to report the following to all parties suffering injury or property damage as an apparent result of the accident:

(1) The name and address of the owner and the driver of the vehicle.

(2) The license number of the vehicle.

(3) The name of the liability carrier for the vehicle, the name, address, and telephone number of the insurance agent who procured the liability policy providing coverage for the vehicle.

E.(1) Every law enforcement officer who investigates an accident shall initial the accident report form to show that the officer has complied with the provisions of Subsection D of this Section, and shall indicate on the accident report form whether the investigation is made at the scene of the accident or by subsequent investigation and interviews.

(2) Within forty-eight hours after completing the investigation, the investigating law enforcement officer shall forward a written report of the accident to the Department of Public Safety and Corrections. However, if the accident occurred within the corporate limits of a city or town, the enforcement office shall forward a written report of the accident to the police department of the city or town and a duplicate report to the Department of Public Safety and Corrections within forty-eight hours after completing the investigation.

F. The state police, any local police department, or any sheriff's office shall provide copies of crash reports to any interested person upon request and may charge a fee, not to exceed the sum of five dollars per report that does not exceed two pages, and seven dollars and fifty cents per report that exceeds two pages.

G. The state police, any local police department, or any sheriff's office shall provide copies of photographs of accidents or other photographs required of the investigating agency, video tapes, audio tapes, and any extraordinary-sized documents, or documents stored on electronic media, to any interested person upon request and may charge a reasonable fee for such copies.

H. Every person holding the office of coroner in this state, or, in the event of a vacancy in the office, the person performing the duties of coroner, shall report to the Department of Public Safety and Corrections and to the Louisiana Highway Safety Commission the death of any person as a result of an accident involving a motor vehicle, and the circumstances of the accident within five days following such death. Such reports shall be made on forms supplied or approved by the department as provided for in Subsection I of this Section. Every hospital shall notify the coroner of the parish in which it is located of any death occurring in the hospital as a result of injuries sustained in a motor vehicle accident.

I. The Department of Public Safety and Corrections shall prepare and, upon request, shall supply to police, coroners, sheriffs, and other suitable agencies or individuals, forms for accident reports, calling for sufficient detailed information to disclose, with reference to a highway accident, the cause, conditions then existing, and the persons and vehicles involved. All accident reports required by this Section shall be made on forms supplied or approved by the Department of Public Safety and Corrections. Each accident report form supplied or approved by the department shall contain directions to the investigating officer to instruct the parties to the accidents to exchange information as required in Subsection D of this Section and shall contain a place for the investigating officer to initial the report to indicate that he has given those instructions.

J. The Department of Public Safety and Corrections shall receive accident reports required to be made by this Section and may tabulate and analyze such reports and publish annually, or at more frequent intervals, statistical information based thereon as to the number, cause, and location of highway accidents. Based upon its findings after analysis, the department may conduct further necessary detailed research to determine more fully the cause and control of highway accidents. It may further conduct experimental field tests within areas in the state from time to time to prove the practicality of various ideas advanced in traffic control and accident prevention.

K.(1)(a) The reports required by this Section, and the information contained in the reports, shall be confidential, shall be exempt from the provisions of R.S. 44:1 et seq., and shall be made available only: to the parties to the accident, parents or guardians of a minor who is a party to the accident, and insurers of any party which is the subject of the report; to the succession representatives of those parties, or to the attorneys of the parties or succession representatives; or to a news-gathering organization that requests documents related to the accident. Upon request, accident reports shall be made available to the above-enumerated persons within seven working days following the completion of the accident investigation. For the purposes of this Subsection: "news-gathering organization" means any of the following:

(i) A newspaper, or news publication, printed or electronic, of current news and intelligence of varied, broad, and general public interest, having been published for a minimum of one year and that can provide documentation of membership in a statewide or national press association, as represented by an employee thereof who can provide documentation of his employment with the newspaper, wire service, or news publication.

(ii) A radio broadcast station, television broadcast station, cable television operator, or wire service as represented by an employee thereof who can provide documentation of his employment.

(b) In Orleans Parish, the local police department may charge a reasonable fee, not to exceed the sum of twenty dollars, to provide copies of accident reports. State departments and agencies shall not be required to pay such fee.

(2) All persons and their agents are prohibited from screening accident reports if the person or his agent does not represent any of the persons involved in a particular accident, the report for which could reasonably be expected to be available. However, this limitation shall not prevent any person from requesting particular reports regardless of whether the person represents any party in the accident.

(3) The information in the reports may be tabulated and included in the statistical information published under the provisions of Subsection J of this Section.

(4) Nothing in this Section shall prohibit the sale of police accident reports or other driving record information to consumers of on-line driving records under written contract for purchase of records with the Department of Public Safety and Corrections.

(5) The information in the reports may be used by the office of motor vehicles for the purpose of maintaining operating records.

L. Whenever any person is involved in an accident resulting in injury to or death of any person, or property damage in excess of five hundred dollars and the law enforcement officer investigating the accident has reason to believe that there exists a medical condition which constitutes cause for revocation or suspension under the provisions of R.S. 32:414(E), notification of such medical condition shall be made to the medical/conviction unit of the office of motor vehicles of the Department of Public Safety and Corrections, provided that the law enforcement officer first consults with his superior officer as to his specific observations and such superior officer concurs with the issuing officer's belief.

M.(1) All police, state or local, shall immediately contact the Department of Transportation and Development district office when called to the scene of an accident where that department's property has been damaged in an amount which is estimated to exceed five hundred dollars.

(2) All police, state or local, shall forward copies of accident reports which indicate damage to property of the Department of Transportation and Development in an amount which is estimated to exceed five hundred dollars to the department's headquarters maintenance division within six days of the date of the accident without cost to the department.

Acts 1962, No. 310, §1. Amended by Acts 1970, No. 538, §7; Acts 1976, No. 414, §1; Acts 1980, No. 706, §1, eff. Jan. 1, 1981; Acts 1981, No. 913, §1, eff. Aug. 2, 1981; Acts 1982, No. 333, §1; Acts 1983, No. 133, §1; Acts 1984, No. 898, §1; Acts 1986, No. 348, §1; Acts 1988, No. 347, §1; Acts 1990, No. 960, §1; Acts 1992, No. 878, §1; Acts 1993, No. 538, §1; Acts 1995, No. 527, §1; Acts 1995, No. 1071, §1; Acts 1997, No. 112, §1; Acts 1997, No. 1036, §1, eff. July 1, 1997; Acts 1997, No. 1288, §1; Acts 1997, No. 1442, §1; Acts 1999, No. 310, §1; Acts 1999, No. 340, §1; Acts 2001, No. 1032, §12; Acts 2003, No. 508, §1; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2011, No. 280, §1.



RS 32:398.1 - Traffic citations; form; issuance

PART VII-A. UNIFORM TRAFFIC CITATIONS

§398.1. Traffic citations; form; issuance

A. All traffic enforcement agencies in this state shall provide traffic citations in appropriate form containing notices to appear, which shall be issued through one of the following manners:

(1) Books with citations in quadruplicate and meeting the requirements of this Part and approved by the commissioner.

(2) Electronic tickets or e-tickets meeting the requirements of this Part and approved by the commissioner. For the purposes of this Section, an "electronic ticket" or "e-ticket" means a ticket that is electronically generated and transmitted.

B. The chief administrative officer of each traffic-enforcement agency shall issue these books, maintain a record of each book and each citation contained therein issued to all individual members of the traffic enforcement agency and shall require and retain a receipt for each book issued.

C. The issuance of warning citations for violations of the motor vehicle laws of this state is hereby specifically prohibited. However, nothing herein shall prohibit a peace officer from issuing a violation ticket which compels or instructs the motorist to comply with administrative or other legal requirements of Title 32 or Title 47 of the Louisiana Revised Statutes of 1950.

Added by Acts 1968, No. 273, §5. Amended by Acts 1977, No. 113, §1, eff. June 22, 1977; Acts 1997, No. 759, §1, eff. July 10, 1997; Acts 2008, No. 175, §1.



RS 32:398.2 - Disposition of traffic citations; unlawful acts; records

§398.2. Disposition of traffic citations; unlawful acts; records

A. Each traffic enforcement officer upon issuing a traffic citation to an alleged violator of any provision of the motor vehicle laws of this state or of any traffic ordinance of any city or town shall deposit the original citation or a copy of such traffic citation with a court having jurisdiction over the alleged offense or with the appropriate traffic violations bureau. However, a citation for a violation of R.S. 32:80(A) shall be deposited only with a court and not with a traffic violations bureau.

B. Upon the deposit of the original citation or a copy of the traffic citation with a court having jurisdiction over the alleged offense or with the traffic violations bureau as set forth herein, the original citation or copy of such traffic citation shall be disposed of only by trial in the court of proper jurisdiction or any other official action by a judge of the court, including forfeiture of the bail, or by the deposit of sufficient bail with the traffic violations bureau or payment of a fine to said bureau by the person to whom such traffic citation has been issued. However, a citation or its copy alleging a violation of R.S. 32:80(A) shall be disposed of only by trial or acceptance of a plea in open court.

C. It shall be unlawful for any traffic enforcement officer or any other officer or public employee to dispose of a traffic citation or copies thereof or of the record of the issuance of the citation in a manner other than as required herein.

D. The chief administrative officer of each traffic enforcement agency in the state shall require all traffic officers under his supervision to return to him a copy of every traffic citation which was issued by the officer for the violation of a traffic law or ordinance, and in addition shall require the return of all copies of every traffic citation which has been spoiled or upon which an entry has been made without having issued the citation to the alleged violator.

E. The chief administrative officer shall also maintain or cause to be maintained in connection with every traffic citation issued by an officer under his supervision a record of the disposition of the charge by the court or its traffic violations bureau in which the original or a copy of the traffic citation was deposited.

F. Nothing herein shall be construed as prohibiting or interfering with the authority of a district attorney or other prosecuting attorney to dismiss a traffic citation or charge by entry of a nolle prosequi.

Added by Acts 1968, No. 273, §5. Acts 1984, No. 626, §1.



RS 32:398.3 - Illegal cancellation of traffic citation; penalty; audit of citation records; publication

§398.3. Illegal cancellation of traffic citation; penalty; audit of citation records; publication

A. Any person who cancels or solicits the cancellation of any traffic citation, in any manner other than as provided in this Part, shall be guilty of a misdemeanor, and shall, upon conviction, be fined not more than five hundred dollars or imprisoned for not more than six months or both.

B. Each record of traffic citations required in this Part shall be audited quarterly by the appropriate fiscal officer of the governmental agency to which the traffic enforcement agency is responsible.

Added by Acts 1968, No. 273, §5.



RS 32:398.4 - When copy of citation shall be deemed a lawful complaint

§398.4. When copy of citation shall be deemed a lawful complaint

In the event the citation form provided for in this Part is sworn to and includes the necessary information required under the general laws of this state with respect to a complaint which charges commission of the offense alleged in said citation to have been committed, then such citation, when filed with a court of proper jurisdiction, shall be deemed to be a lawful complaint for the purpose of prosecution under this Part.

Added by Acts 1968, No. 273, §5.



RS 32:398.5 - Applicability

§398.5. Applicability

The provisions of this Part are to be considered as supplementing any and all other provisions of law relating to the same subject matter or which can be given full force and effect in accomplishing the purposes set forth in this Part and which are not in direct conflict with any of the provisions of this Part.

Added by Acts 1968, No. 273, §5.



RS 32:398.10 - Collection and reporting of statistical information relating to traffic stops

PART VII-B. REPORTING OF STATISTICS RELATED

TO TRAFFIC CITATIONS

§398.10. Collection and reporting of statistical information relating to traffic stops

A. All law enforcement officers defined as a peace officer in R.S. 40:2402 shall record and retain the following information:

(1) The number of persons stopped for traffic violations.

(2) Characteristics of race, gender, age, and state of residence of such persons, provided the identification of such characteristics shall be based on the observation and perception of the law enforcement officer responsible for reporting the stop and the information shall not be required to be provided by the person stopped.

(3) The nature of the alleged traffic violation that resulted in the stop.

(4) Whether a warrant or citation was issued, an arrest made, or a search conducted as a result of the stop.

(5) If a search was conducted, the type of search and the legal basis for that search, and whether contraband was discovered and property was seized.

(6) The number of persons stopped for violations of R.S. 32:300.5 and 300.6.

(7) The number of violations of R.S. 32:300.7.

(8) The number of violations of R.S. 32:289.1.

B. Any law enforcement officer who in good faith records traffic stop information pursuant to the requirements of this Section shall not be held civilly liable for the act of recording such information.

C. Law enforcement agencies shall submit the information required by Subsection A of this Section for all traffic citations issued by their law enforcement officers on a quarterly basis to the Department of Public Safety and Corrections.

D. The secretary of the Department of Public Safety and Corrections shall collect statistical information regarding the age, sex, race, and state of residence of motorists issued traffic citations by Louisiana law enforcement agents and shall provide a report of this information annually to the governor and members of the legislature on or before May first of every year.

E. The provisions of this Section shall be inapplicable to any law enforcement agency or department that has adopted a written policy against racial profiling.

F. Each state or local law enforcement agency or department covered by this Section shall require every law enforcement officer within their respective agency or department to view the video on racial profiling produced by the Department of Public Safety and Corrections, public safety services.

Acts 2001, No. 645, §1; Acts 2008, No. 665, §1, eff. July 1, 2008; Acts 2008, No. 666, §1, eff. July 1, 2008; Acts 2008, No. 667, §1, eff. Apr. 1, 2010; Acts 2009, No. 224, §5, eff. June 1, 2009.



RS 32:399 - Citation

PART VIII. METHOD OF CITATION

§399. Citation

Chapter I of Title 32 of the Louisiana Revised Statutes as amended and revised shall be known as the Louisiana Highway Regulatory Act. The provisions hereinafter may be referred to or cited either as Sections of the Highway Regulatory Act or as Sections of the Revised Statutes. Thus Section 5 of the Highway Regulatory Act may also be referred to or cited as R.S. 32:5.

Whenever reference is made herein to a Section of the Highway Regulatory Act, the same shall also relate to the corresponding Section of the Revised Statutes.

Acts 1962, No. 310, §1.



RS 32:401 - Definitions

CHAPTER 2. DRIVER'S LICENSE LAW

§401. Definitions

The following words and phrases when used in this Chapter shall have the meaning herein assigned unless the context clearly indicates otherwise:

(1) "Agricultural movements" means the operation of a motor vehicle or combination of vehicles by a farmer to transport agricultural products, farm machinery, and farm supplies; or agricultural crop production fertilizers, agricultural chemicals, or agricultural related fuels, found to be hazardous under the provisions of the Hazardous Materials Transportation Act which requires the motor vehicle to bear a placard under the provisions of the Hazardous Materials Regulations (99 CFR Part 172, Subpart F); to and from a farm within one hundred fifty air miles of the owner's or operator's farm, and which is not used in the operation of a common or contract carrier or used to transport passengers or property for hire.

(2)(a) "Autocycle" means a three-wheeled motorcycle on which the driver and all passengers ride in a completely enclosed seating area that is equipped with a roll cage, safety belts for all occupants, airbag protection, antilock brakes, and is designed to be controlled with a steering wheel and pedals.

(b) For purposes of this Paragraph, "roll cage" shall mean a hardtop enclosure protecting occupants from the elements that will support the vehicle's weight and is so designed as to protect the occupants when the vehicle is resting on this enclosure.

(3) "Cancellation" means that a driver's license is annulled because of some error or defect or because the licensee is no longer entitled to such license, but the cancellation of a license is without prejudice and application for a new license may be made at any time after such cancellation.

(4) "Commerce" means transportation for the purpose of compensation, remuneration, employment, trade, or payment of any thing of value.

(5) "Commercial driver's license" means a driver's license to operate a commercial motor vehicle.

(6) "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle meets one of the following requirements:

(a) Has a gross combination weight rating of twenty-six thousand one or more pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds.

(b) Has a gross vehicle weight rating of twenty-six thousand one or more pounds.

(c) Is designed to transport sixteen or more passengers, including the driver.

(d) Is of any size and is used in the transportation of materials found to be hazardous under the provisions of the Hazardous Materials Transportation Act which requires the motor vehicle to bear a placard under the provision of the Hazardous Materials Regulations (CFR 49 Part 172, Subpart F). This shall not include hazardous materials used in agricultural movements as defined in this Chapter.

(7) "Convicted" or "conviction" includes the entry of a plea of guilty or nolo contendere to an offense; the forfeiture of bail of any person charged with an offense; and the adjudication of a person as a delinquent for the commission of an offense pursuant to juvenile proceedings.

(8) "Department" means the Department of Public Safety and Corrections.

(9) "Driver rehabilitation specialist" means an individual who provides comprehensive services in clinical evaluation of physical functioning, visual/perceptual/cognitive screening, as it pertains to the driving test, and wheelchair/seating assessment, driving assessment, vehicle modification prescription, and driver education; possesses at a minimum an undergraduate degree in a rehabilitation, education, health, safety, physical, occupational, kinesio, or recreational therapy, or related profession or an equivalent of eight years experience in driver rehabilitation/education; and has a minimum of one year of experience in the area of driver evaluation and training for persons with disabilities or possesses current recognition from the Association for Driver Rehabilitation Specialists (ADED) as a driver rehabilitation specialist.

(10) "Driver's license division" means the driver's license division of the Department of Public Safety and Corrections.

(11) "Drug offense" means any criminal offense which includes:

(a) The possession, distribution, manufacture, cultivation, sale, transfer, or the attempt or conspiracy to possess, distribute, manufacture, cultivate, sell, or transfer any substance the possession of which is prohibited under the Controlled Dangerous Substances Law, or

(b) The operation of a motor vehicle under the influence of such a substance.

(12) "Farmer" means any person who operates a farm or is directly involved in the cultivation of land, crops, or livestock which are owned by that person, or are under the direct control of that person.

(13) "Gross vehicle weight rating" (GVWR) means that value specified by the manufacturer as the maximum loaded weight of a single or combination (articulated) vehicle. The gross vehicle weight rating of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" (GVWR), is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units. In the absence of a value specified for the towed unit or units by the manufacturer, the gross vehicle weight rating of a combination (articulated) vehicle is the gross vehicle weight rating of the power unit plus the total weight of the towed unit or units, including their loads.

(14) "License" or "driver's license" means any license secured from the Department of Public Safety and Corrections, in accordance with this Chapter to operate a motor vehicle on the highways of this state.

(15) "License fee" means the privilege, tax, or fee imposed by this Chapter.

(16) "Light vehicle" means any motor vehicle or combination of motor vehicles used to transport passengers or property if the motor vehicle has a gross combination weight rating of less than twenty-six thousand and one pounds inclusive of a towed unit with a gross vehicle weight rating of ten thousand pounds or less; or has a gross vehicle weight rating of less than twenty-six thousand and one pounds; or is designed to carry fewer than sixteen passengers, including the driver, and is not used in the transportation of materials found to be hazardous under the provisions of the Hazardous Materials Transportation Act, or a state law or regulation, which requires the vehicle to bear a placard under the provision of the Federal Hazardous Materials Regulations or under state law or regulation.

(17) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor and a motorized bicycle.

(18) "Motor-driven cycle" means every motorcycle, including every motor scooter, with a motor of not to exceed five horsepower.

(19) "Motorized bicycle" means a pedal bicycle which may be propelled by human power or helper motor, or by both, with a motor rated no more than one and one-half horsepower, a cylinder capacity not exceeding fifty cubic centimeters, an automatic transmission, and which produces a maximum design speed of no more than twenty-five miles per hour on a flat surface.

(20) "Motor vehicle" means and includes automobiles, trucks, truck-tractors, trailers, semitrailers, and motorcycles, propelled by steam, gasoline, electricity, or any other source of energy other than muscular power, except farm implements temporarily operated or moved on a highway or vehicles operated only on rails or tracks constructed therefor.

(21) "Power cycle" means every motor vehicle propelled by an engine developing not more than five brake horse power, designed to travel on not more than three wheels, at a speed under thirty-five miles per hour, and equipped with brakes adequate to stop such vehicle upon a reasonably clean, dry, level surface within forty-five feet from the spot where the brakes were first applied when the vehicle is travelling at twenty miles per hour.

(22) "Revocation" means that the driver's license to drive a motor vehicle on the highways is terminated and shall not be renewed, except that an application for a new license may be presented and acted upon by the department after the expiration of at least one year after revocation.

(23) "Suspension" means that the driver's license to drive a motor vehicle on the highways is temporarily withdrawn during the period of such suspension.

(24) "Transportation of passengers for hire or fee" means the movement of passengers by motor vehicle for direct monetary payment to a taxicab, limousine service, livery, and/or any common carrier of passengers.

Amended by Acts 1958, No. 40, §1; Acts 1981, No. 482, §2; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1992, No. 277, §1, eff. June 11, 1992; Acts 1992, No. 629, §1; Acts 1993, No. 218, §1; Acts 1993, No. 382, §1; Acts 1995, No. 694, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014; Acts 2014, No. 811, §16, eff. June 23, 2014.



RS 32:402 - All drivers must secure license; exception; emergency vehicle exception; military personnel exceptions; violations

§402. All drivers must secure license; exception; emergency vehicle exception; military personnel exceptions; violations

A. Every person who operates a motor vehicle which is designated as being in either Class "A", "B", "C", "D", or "E" under R.S. 32:408, before driving or operating any such motor vehicle on any public street, road, or highway of this state, shall secure from the department, or a public license tag agent authorized to issue drivers' licenses as provided in Paragraph (B)(2) of this Section, an appropriately classified driver's license with all necessary endorsements.

B.(1)(a)(i) It shall be unlawful for any person to drive a motor vehicle on any public street, road, or highway of this state unless he has been issued a license by the department, or by a public license tag agent, authorized to issue drivers' licenses as provided in this Subsection, or a license issued by another state or foreign government and recognized by the department, in accordance with the provisions of this Chapter.

(ii) The provisions of Item (i) of this Subparagraph shall not apply in the following circumstances:

(aa) When an agent, a properly licensed and contracted third-party tester, or employee of the office of motor vehicles is administering an on-road driving skills test required to obtain a Class "D" or "E" driver's license as provided in R.S. 32:408 or to convert a Class "E" learner's license to a Class "E" intermediate license as provided in R.S. 32:407.

(bb) When an unlicensed minor is participating in a driver education course or a prelicensing training course approved and certified by the Department of Public Safety and Corrections, public safety services.

(cc) When an unlicensed minor who is at least fourteen years of age is driving with a parent or guardian in the vehicle who holds a valid driver's license and is providing driving instruction to the minor child, provided that the minor is not driving on a public street, road or highway.

(b) It shall also be unlawful for any person to apply for or obtain more than one valid license.

(c) Penalties for convictions of Subparagraph (a) of this Paragraph are as follows:

(i) Repealed by Acts 2008, No. 645, §1, eff. June 1, 2009.

(ii) If the unlicensed person is involved in a collision which results in the serious bodily injury or death of another person, the person shall be subject to a fine of not less than five hundred dollars and not more than one thousand dollars, or imprisonment for up to six months, or both. However, nothing in this Item shall be construed to prevent an unlicensed person from being charged with vehicular homicide in violation of R.S. 14:32.1 or negligent homicide in violation of R.S. 14:32 if the collision results in the death of another person, or from being charged with negligent injury, if the collision results in the serious injury of another person. For purposes of this Item, "serious bodily injury" means a bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

(iii) If the court finds that at the time of the violation of Subparagraph (a) of this Paragraph the unlicensed driver was driving a vehicle for which a Class "D" or Class "E" driver's license is required, he may be fined up to five hundred dollars or imprisoned for not more than six months, or both.

(iv) If the court finds that if at the time of the violation of Subparagraph (a) of this Paragraph, the unlicensed driver was driving a vehicle for which a Class "A", "B", or "C" driver's license is required, he may be fined up to five thousand dollars or imprisoned for not more than six months, or both.

(v) If the court finds that if at the same time of the violation of Subparagraph (a) of this Paragraph, the unlicensed driver was driving and engaging in conduct that results in a conviction for a second or subsequent offense violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than five hundred dollars and imprisoned not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition, the person may be subject to a civil penalty of up to one thousand two hundred fifty dollars.

(vi) If the court finds that if at the same time the violation of Subparagraph (a) of this Paragraph the unlicensed driver was driving a vehicle for which a Class "A", Class "B", or Class "C" driver's license is required and engaging in conduct that results in a conviction for a second or subsequent offense violation of R.S. 14:98, the unlicensed driver shall be fined not less than three hundred dollars nor more than five thousand dollars and imprisoned for not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of the sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition, the person may be subject to a civil fine of up to two thousand five hundred dollars.

(2)(a) The department is hereby authorized to contract with or enter into agreements with a public license tag agent for the issuance of Class "D" or "E" drivers' licenses, provided such public license tag agent complies with all provisions of state and federal laws regarding the issuance of drivers' licenses, and complies with all policies and procedures adopted by the department regarding the issuance of drivers' licenses. The department may contract with or enter into agreements with a public license tag agent or certify or license such agent to issue drivers' licenses. The department shall by rule establish minimum qualifications for public license tag agents authorized to issue drivers' licenses and prescribe the procedures to be used.

(b) Public license tag agents must use the same technology utilized by the department for issuance of licenses to ensure that licenses issued by such agents are identical to licenses issued by the department. These requirements and conditions shall be included in any contract or agreement between the department and a public license tag agent and shall be a part of any license, certificate, or permit issued to a public license tag agent.

(3) The department shall by rule establish a system to regulate public license tag agents issuing drivers' licenses, and these regulations shall have the full force and effect of law. The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the provisions of this Section.

(4) In addition to any other applicable sanction, improper issuance of a driver's license by a public license tag agent shall subject such agent to the penalties imposed by this Chapter, a civil penalty of not more than five thousand dollars per violation, revocation, or suspension of the privilege to issue drivers' licenses, or any or all of the above sanctions.

C.(1) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of a full-time, regularly paid operator of an emergency medical vehicle or firefighting equipment employed by the Louisiana Department of Agriculture and Forestry, or a municipality, parish, fire protection district, or other political subdivision of the state, or civilian employees of the United States military who are required to operate emergency vehicles, shall be a Class "E" driver's license when operating such vehicle or equipment in the course and scope of his employment. The emergency vehicle or firefighting equipment shall be equipped with audible and visual signals as required by Federal Motor Carrier Safety Administration rules.

(2) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of a driver for an industrial mutual aid response team or a volunteer operator of an emergency medical vehicle or firefighting equipment shall be a Class "E" driver's license when operating such vehicle or equipment.

(3) Notwithstanding any other state law, and subject to the approval of the United States Department of Defense, active or reserve members of the United States military and active or reserve members of the National Guard shall be authorized to operate commercial motor vehicles or buses with a Class "E" driver's license when operating such vehicles or buses in the course and scope of military duties during a gubernatorially declared state of emergency.

(4) Notwithstanding any provision of this Section or any other law to the contrary, the only driver's license required of an operator of an emergency command post vehicle which would otherwise meet the definition of a commercial motor vehicle, and who is employed by the Governor's Office of Homeland Security and Emergency Preparedness or a parish office of emergency preparedness, shall be a Class "E" driver's license when operating such vehicle in the course and scope of his employment. Such vehicle shall be equipped with audible and visual signals as required by Federal Motor Carrier Safety Administration rules.

D.(1) Upon the written request of a licensed physician for driver assessment, the secretary may authorize a driver rehabilitation specialist as defined in this Chapter to issue a temporary Class "E" driving permit for the purpose of driver assessment and training to an individual who is not licensed to drive under the provisions of this Chapter or who has an expired license provided such license is not currently under suspension or revocation. If a license has been suspended or revoked, the temporary medical assessment permit may only be issued upon receipt of special authorization from the department.

(2) The temporary permit shall be issued for a total time period of six weeks; however, such period of time shall begin on the first date of evaluation which shall be indicated on the permit and signed by the driver rehabilitation specialist. The temporary permit shall only be issued to those who are sixteen years of age or older.

(3) The temporary permit shall be valid only during the individual's participation in an actual in-car evaluation process during which time the evaluator shall be present.

(4) The department shall promulgate rules and regulations necessary to the administration and enforcement of this Subsection, to include but not be limited to the design of the application and the permit.

E. No person who holds a valid state driver's license shall be deemed to be in violation of this Section because such license is not in his immediate physical possession.

Amended by Acts 1954, No. 165, §1; Acts 1968, No. 273, §6; Acts 1985, No. 385, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1991, No. 313, §1; Acts 1992, No. 192, §1; Acts 1992, No. 271, §1; Acts 1993, No. 218, §1; Acts 1995, No. 1221, §1; Acts 1997, No. 37, §1; Acts 1999, No. 458, §1; Acts 2001, No. 1205, §1; Acts 2003, No. 694, §1; Acts 2006, No. 430, §1; Acts 2006, No. 650, §2; Acts 2007, No. 127, §1, eff. June 25, 2007; Acts 2008, No. 645, §§1, 2, eff. June 1, 2009; Acts 2009, No. 137, §2, eff. June 28, 2009; Acts 2009, No. 224, §4, eff. June 1, 2009; Acts 2011, No. 294, §2; Acts 2011, No. 307, §1; Acts 2011, No. 311, §1, eff. June 28, 2011.



RS 32:402.1 - Driver education; required

§402.1. Driver education; required

A. No application for a license for the operation of a motor vehicle shall be received from any person making application for the first time unless there is also submitted with the application, on a form approved by the secretary of the Department of Public Safety and Corrections, public safety services, written evidence of the successful completion by the applicant of one of the following:

(1)(a) A "driver education course" for any person under the age of eighteen, which shall consist of not less than eight hours of actual driving instruction and thirty hours of classroom instruction. A person shall not be allowed to receive more than four hours of actual driving instruction on any single calendar day. The Department of Public Safety and Corrections, public safety services, shall establish rules and regulations to administer and define the requirements of the course. The rules and regulations established by the Department of Public Safety and Corrections, public safety services, shall provide for instruction relative to the economic effects of littering. Oversight review of these rules shall be conducted by the House and Senate committees on transportation, highways and public works in accordance with the Administrative Procedure Act.

(b) Upon completion of the required supervised driving practice pursuant to R.S. 32:405.1 and R.S. 32:407, a properly licensed and contracted third-party tester may administer the on-road driving skills test to the student. Upon successful completion, such third-party tester shall provide the student with a department approved certificate of successful completion in a sealed envelope to be delivered to the department.

(2) A "prelicensing training course" from any person eighteen years or older if a driver education course is not completed. The prelicensing training course shall consist of a minimum of six hours of classroom instruction and a minimum of eight hours of actual driving instruction. A person shall not be allowed to receive more than four hours of actual driving instruction on any single calendar day. The Department of Public Safety and Corrections, public safety services, shall establish rules and regulations to administer and define the requirements of the course. Oversight review of these rules shall be conducted by the House and Senate committees on transportation, highways and public works in accordance with the Administrative Procedure Act. The rules shall provide for:

(a) Licensing or contractual requirements for third-party training schools and high school instructors.

(b) Course content and presentation, including content relative to the economic effects of littering.

(c) Instructor qualifications and certification.

(d) Classroom size and facilities.

(e) Certificates of completion.

(f) Required records and reporting.

(g) Penalties for noncompliance of the mandatory instructional and driving requirements and penalties for the falsification of documents and certificates.

(h) Repealed by Acts 2011, No. 294, §6.

(3)(a), (b) Repealed by Acts 2011, No. 294, §6.

(c) The Department of Public Safety and Corrections, public safety services, shall establish the portion of the "driver education course" or "prelicensing training course" relative to the economic effects of littering in conjunction with Keep Louisiana Beautiful, Inc.

B, C. Repealed by Acts 2011, No. 294, §6.

D. No person under the age of fifteen shall be allowed to enroll or participate in the driving experience portion of any driver education course or driver training program. A person, no sooner than ninety days prior to his fifteenth birthday and who is in, at a minimum, grade nine, shall be permitted to participate in the classroom instruction component of a driver education course or driving program.

Added by Acts 1968, No. 273, §7. Acts 1992, No. 246, §1, eff. July 1, 1993; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1992, No. 1009, §1, eff. July 1, 1993; Acts 1993, No. 225, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 80, §2; Acts 2003, No. 312, §2; Acts 2004, No. 216, §2; Acts 2004, No. 439, §1; Acts 2008, No. 768, §2, eff. Jan. 1, 2009; Acts 2009, No. 275, §2, eff. Jan. 1, 2010; Acts 2010, No. 227, §1; Acts 2011, No. 294, §§2, 6; Acts 2011, No. 307, §1; Acts 2011, No. 317, §3, eff. Jan. 1, 2012; Acts 2012, No. 475, §1.



RS 32:402.2 - Repealed by Acts 2011, No. 294, §6.

§402.2. Repealed by Acts 2011, No. 294, §6.



RS 32:402.3 - Motorcycle Safety, Awareness, and Operator Training Program; fund

§402.3. Motorcycle Safety, Awareness, and Operator Training Program; fund

A. The Department of Public Safety and Corrections shall establish and operate a Motorcycle Safety, Awareness, and Operator Training Program, hereinafter referred to as the "program", on a statewide basis. The program shall consist of motorcycle operator training and campaigns to promote participation, motorcycle safety, and motorcycle awareness. For the purposes of this Section, the word "motorcycle" shall have the meaning as provided for in R.S. 32:401(18) and the word "deputy secretary" shall mean the deputy secretary of the Department of Public Safety and Corrections.

B. The purposes of the program shall be to:

(1) Educate motorcycle operators in the safe operation of motorcycles.

(2) Provide for the certification of motorcycle operator education and training instructors and the training of law enforcement personnel in the proper operation of motorcycles.

(3) Develop campaigns to promote participation in the program, motorcycle safety, and motorcycle awareness.

C. Participation in the program shall be voluntary for any person who meets the qualifications of the Department of Public Safety and Corrections to apply for a motorcycle operator's endorsement. Those persons who satisfactorily complete the program shall receive a motorcycle operator's endorsement without the necessity of taking a written knowledge test or an operator's skill test.

D. The Department of Public Safety and Corrections shall adopt rules and regulations in accordance with the provisions of R.S. 49:950 et seq. as are necessary and proper to provide for the conduct and operation of the program. Oversight review of the rules and regulations shall be conducted by the Senate Committee on Transportation, Highways and Public Works and the House Committee on Transportation, Highways and Public Works meeting jointly.

E. The deputy secretary is hereby authorized to purchase for cash, or by lease/purchase agreement, all the necessary equipment, training aids, devices, and all related materials required to conduct and operate the program with funds appropriated for those purposes.

F. The deputy secretary shall include the program as a line-item expenditure in his annual budget.

G. The deputy secretary may levy and collect a per person charge of not more than twenty-five dollars to participate in the program; however, no such charge shall be applicable to any commissioned law enforcement officer within the state.

H. Notwithstanding the provisions of any other law to the contrary, the proprietor of the motorcycle training school shall not be required to provide a motorcycle or motorcycles to be used by students who are taking a test at the conclusion of the course.

I. The Motorcycle Safety, Awareness, and Operator Training Program Fund, provided for in R.S. 32:412(C)(2) shall continue to fund the operator training, instructor training, and motorcycle safety and awareness programs under the operation of the Department of Public Safety and Corrections.

Acts 2009, No. 138, §1; Acts 2012, No. 348, §1.



RS 32:403 - Application; fee; duration of license

§403. Application; fee; duration of license

Each application shall be accompanied by the proper license fee, and the license when issued shall be valid for the period prescribed in R.S. 32:412 unless revoked, cancelled, or suspended. Application for license shall be made to the department on a form and in a manner prescribed by the department. No license shall be issued until the application has been approved by the driver's license division. No fee shall be collected from any child who is in foster care, as defined in Article 603 of the Louisiana Children's Code.

Acts 2009, No. 349, §1, eff. July 1, 2009.



RS 32:403.1 - Application of persons sixty years of age or above

§403.1. Application of persons sixty years of age or above

Every person, sixty years of age or above, applying for a license under the provisions of this Chapter shall attach to his application a detailed report from a duly licensed physician or optometrist indicating his visual ability and a detailed medical report from a duly licensed physician indicating his physical condition and specifying any defects in connection therewith which might impair the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle. The provisions of this Section shall not apply to persons applying for a renewal license except for those persons subject to R.S. 32:403.4. However, it shall not be a breach of duty to the public or the individual if the department inadvertently fails to require a report from such applicant or if the department issues a license under the mistaken belief that such applicant is capable of driving safely.

Added by Acts 1968, No. 273, §8. Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:403.2 - Application of persons with physical disability or mental disability

§403.2. Application of persons with physical disability or mental disability

Every person with a physical or mental disability applying for a license under the provisions of this Chapter for the first time shall attach to his application a detailed medical report, or a report from an optometrist if it is a visual defect, from a duly licensed physician indicating the severity of his disability and the limitations imposed thereby which might impair the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle. The department may waive the furnishing of the report by any person applying for a renewal license under the provisions of this Chapter, except for a person subject to the provisions of R.S. 32:403.4.

Added by Acts 1968, No. 273, §9. Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2014, No. 811, §16, eff. June 23, 2014.



RS 32:403.3 - Identification stickers for the deaf and hard of hearing; license label

§403.3. Identification stickers for the deaf and hard of hearing; license label

A. The office of motor vehicles of the Department of Public Safety and Corrections is hereby authorized to issue an identification sticker or decal which shall be the international symbol of deafness at no cost for use by deaf and hard of hearing persons who are granted a driver's license. Every deaf or hard of hearing person applying for a driver's license with an identification decal or sticker shall attach to the application a statement indicating a hearing loss attested by one of the following: a medical physician, audiologist, or speech pathologist. The sticker or decal is to be offered at the time the driver's license is issued and shall be prepared so that it may at the option of the user be applied to the windshield and viewed from the outside of the vehicle or on the license plate, or both. The same sticker or decal identifying the licensee as deaf or hard of hearing shall be offered and imprinted on the back of the driver's license under the lamination.

B. In addition to the identification sticker or decal provided for in Subsection A of this Section, the office of motor vehicles of the Department of Public Safety and Corrections shall create a flag code to be placed on the registration of a motor vehicle which shall indicate that the driver of the vehicle is deaf or hard of hearing. Upon the initial application for or renewal of the registration of a motor vehicle, the flag will be placed on the registration at the driver's request at no additional cost, provided he produces a statement indicating a hearing loss attested by one of the following: a medical physician, audiologist, or speech pathologist. The secretary shall adopt rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Subsection.

Added by Acts 1980, No. 154, §1. Acts 1993, No. 231, §1; Acts 2014, No. 514, §1.



RS 32:403.4 - Medical evaluation report required of persons driving a commercial motor vehicle

§403.4. Medical evaluation report required of persons driving a commercial motor vehicle

A.(1) A person applying for a Class "A", "B", or "C" commercial driver's license shall not have any physical or mental disability affecting the ability to exercise ordinary and reasonable control in the operation of a commercial motor vehicle. Such person, unless exempted by the office of motor vehicles or by a rule or regulation, shall provide a current medical examiner's certificate, on a form approved by the office of motor vehicles, prepared by a duly licensed medical examiner, certifying that he is capable of exercising ordinary and reasonable control in the operation of a commercial motor vehicle. Such person shall submit a valid medical examiner's certificate at every renewal and shall carry a current medical examiner's certificate on his person at all times when driving a commercial motor vehicle requiring either a Class "A", "B", or "C" commercial driver's license as defined herein.

(2) A person applying for a commercial driver's license shall certify one of the following:

(a) Non-excepted interstate. That he operates or expects to operate in interstate commerce, is subject to and meets the qualification requirements of 49 Part CFR 391, and is required to obtain a medical examiner's certificate as required by 49 CFR 391.45.

(b) Excepted interstate. That he operates or expects to operate in interstate commerce, but engages exclusively in transportation or operations that are exempted from the qualification requirements of 49 CFR Part 391 pursuant to 49 CFR 390.3(f), 391.2, 391.68, or 398.3, and is therefore not required to obtain a medical examiner's certificate by 49 CFR 391.45.

(c) Non-excepted intrastate. That he operates only in intrastate commerce and therefore is subject to state driver qualification requirements.

(d) Excepted intrastate. That he operates in intrastate commerce but engages exclusively in transportation or operations excepted from state driver qualification requirements.

B. "Medical examiner" means a person who is licensed, certified, or registered to perform physical examinations.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1995, No. 1086, §1; Acts 2012, No. 408, §1.



RS 32:403.5 - Application of persons using bioptic telescopic lenses

§403.5. Application of persons using bioptic telescopic lenses

A. A person using bioptic telescopic lenses shall be eligible for a driver's license if he meets all of the following requirements:

(1) Demonstrates a visual acuity of at least 20/200 in one or both eyes and a field of one hundred ten degrees horizontal vision without or with corrective carrier lenses, or if he has vision in one eye only, demonstrates a field of at least forty degrees temporal and thirty degrees nasal horizontal vision.

(2) Demonstrates a visual acuity of at least 20/60 in one or both eyes with the bioptic telescopic lenses and without the use of field expanders.

(3) Meets all other criteria for licensure.

(4) Submits, with the license application, a report of examination by an ophthalmologist or optometrist on a form prescribed by the office of motor vehicles. Such report shall certify that no ocular diagnosis or prognosis currently exists or is likely to occur during the period of issuance of the license which would cause deterioration of visual acuity or visual field to levels below the minimum standards provided for in this Section.

(5) Presents proof to the office of motor vehicles of completion of at least thirty hours of behind-the-wheel training from a driver education or prelicensing training course which has instructors with advanced education and practice in teaching individuals who use bioptic lenses, all as approved by the Department of Public Safety and Corrections.

(6) Successfully passes a comprehensive driver's skills test which tests the applicant's driving skills over a route specifically designed to test the applicant's competency using a bioptic telescopic device.

B. A person using bioptic telescopic lenses shall be eligible for a learner's license issued under R.S. 32:422, if he first meets the requirements of Subsection A of this Section.

C. A person using bioptic telescopic lenses shall be subject to the following restrictions:

(1) He shall only be eligible for a Class "E" driver's license, and he shall not be permitted to operate a motorcycle or motor scooter.

(2) His driver's license shall permit the operation of a motor vehicle only during the period beginning one-half hour after sunrise and ending one-half hour before sunset.

(3) He shall be prohibited from driving during adverse weather conditions which significantly reduce the visibility of the roadway, other traffic, and traffic control devices.

D. Notwithstanding the provisions of Paragraph (C)(2) of this Section, a person using bioptic telescopic lenses may be licensed to drive a motor vehicle between one-half hour before sunrise and one-half hour after sunset if he meets all of the following requirements:

(1) Demonstrates a visual acuity of at least 20/40 in one or both eyes with the bioptic telescopic lenses and without the use of field expanders.

(2) Has been licensed under Subsection C of this Section for at least one year.

(3) Passes a skills test taken at night over a route which is specifically designed to test the applicant's competency using a bioptic telescopic device.

(4) Drives for twelve months without any at-fault accidents and without any license suspensions or revocations.

Acts 2004, No. 881, §1.



RS 32:404 - Operation of motor vehicles by nonresidents, students, and military personnel and dependents; reciprocity agreements with foreign countries

§404. Operation of motor vehicles by nonresidents, students, and military personnel and dependents; reciprocity agreements with foreign countries

A. A nonresident or a nonresident minor, who has been licensed to drive or operate a motor vehicle under the laws of his home state and who has in his immediate possession a valid license issued to him by his home state, shall be permitted to drive a motor vehicle in this state without examination or license for a period not to exceed ninety days. The department is authorized to promulgate rules and regulations covering the case of any person whose home state does not require a license, and they shall have the full force and effect of law.

B. A student attending a Louisiana school but who is domiciled in another state, and who has in his immediate possession both a valid license issued to him by his home state and a current student identification card, shall be permitted to drive a motor vehicle in this state without examination or Louisiana license during his enrollment as a student and for not more than ninety days thereafter.

C.(1) A person on active duty with the armed forces of the United States and stationed within Louisiana who is domiciled in another state and who has in his immediate possession both a valid license issued to him by his home state and a current military identification card, hereafter in this Section referred to as a person on active duty, may drive a motor vehicle in this state without examination or Louisiana license during the period of residency in Louisiana and for not more than ninety days thereafter.

(2) A resident dependent of any person on active duty with the armed forces of the United States and stationed within Louisiana but who is domiciled in another state and who has in his immediate possession both a valid license issued to him by his home state and a current military dependent identification card, hereafter in this Section referred to as a military dependent, shall be permitted to drive a motor vehicle in this state without examination or Louisiana license during the period of residency with the supporting member of the armed forces while stationed in Louisiana and for not more than ninety days thereafter.

D. A nonresident, a student, a person on active duty, or a military dependent who has in his immediate possession a license not valid in his home state, but which has not been revoked or suspended, may be issued a temporary license for a period not to exceed ten days for the purpose of allowing such person a period of time sufficient to acquire a valid license in his home state. Only one temporary license shall be issued to the same individual within the twelve-month period immediately following the issue of a temporary license.

E. Except as provided herein, each nonresident, student, person on active duty, or military dependent must meet all the requirements set forth in Chapter 2 of this Title except as to residence.

F. The deputy secretary of public safety services of the Department of Public Safety and Corrections is hereby authorized to promulgate rules and regulations as may be necessary to enter into reciprocity agreements with foreign countries. The rules shall specify that the driver's license standards of a foreign country shall be comparable to those of this state. The rules shall also require foreign drivers, who are operating a motor vehicle in Louisiana under such a reciprocity agreement, to comply with the compulsory motor vehicle liability security laws of this state.

Amended by Acts 1954, No. 165, §2; Acts 1978, No. 311, §1; Acts 1989, No. 268, §1, eff. June 27, 1989; Acts 1997, No. 265, §1; Acts 2001, No. 49, §1.



RS 32:404.1 - Commercial driver's license applicant; domiciliary of state requirement; time limits; reciprocity

§404.1. Commercial driver's license applicant; domiciliary of state requirement; time limits; reciprocity

An applicant for a commercial driver's license must be a domiciliary of this state, unless applying for a nonresident commercial driver's license. A person domiciled in and holding a valid commercial driver's license from another jurisdiction meeting the standards contained in 49 Code of Federal Regulations Part 383, shall not be required to obtain a Louisiana driver's license while operating in this state. However, a holder of a commercial driver's license who has been a resident of this state for thirty days or longer shall be considered a domiciliary of this state for purposes of this Chapter and shall obtain a Louisiana commercial driver's license within the time period specified in R.S. 32:404. An applicant for a Louisiana commercial driver's license shall surrender any driver's license from this or any other state or any jurisdiction meeting the requirements contained in 49 Code of Federal Regulations Part 383. A driver holding a commercial driver's license from any other jurisdiction shall apply for a Louisiana commercial driver's license within no more than thirty days after establishing a domicile in this state.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:405 - Application must be verified

§405. Application must be verified

Every application shall be verified by the applicant, and by any other person required by this Chapter to sign such application, before a person authorized to administer oaths. The officers and employees of the drivers' license division are authorized to administer oaths without fee, and notaries public or other officers shall not charge in excess of twenty-five cents for the administration of such oath.



RS 32:405.1 - Age requirements

§405.1. Age requirements

Subject to R.S. 32:407, a Class "E" driver's license or a Class "D" chauffeur's license shall be granted to a person seventeen years of age or above. Class "A", "B", or "C" licenses shall be granted only to persons eighteen years of age or above. Notwithstanding any provision to the contrary, an eighteen year old or older or parent or guardian of a seventeen year old first time applicant for a Class "E" license shall provide a signed statement to the department attesting that the applicant has completed a minimum of fifty hours of supervised driving practice with a licensed parent, guardian, or adult at least age twenty-one or older. However, if the first time applicant for a Class "E" license is seventeen years of age and emancipated, the applicant shall provide the attestation for himself, provided that the applicant has the necessary identifying information and documents. At least fifteen of these hours must be nighttime driving. However, hazardous materials endorsements shall be issued only to persons twenty-one years of age or above. The age limitations are subject to the minimum age requirements set forth in the Commercial Motor Vehicle Safety Act of 1986 and the regulations promulgated thereunder relative to licensing of carriers in interstate commerce.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1993, No. 382, §1, eff. July 1, 1993; Acts 1995, No. 692, §1; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2010, No. 1039, §1, eff. Jan. 1, 2011; Acts 2012, No. 750, §1.



RS 32:406 - Licensee must give notice of change of address

§406. Licensee must give notice of change of address

Whenever any person after applying for or receiving license shall move permanently from the address or place of residence named in the application he shall, within ten days thereafter, notify the driver's license division, in writing, of such change and of his new address.



RS 32:407 - Application of minors; revocation; applications of persons less than twenty-one years of age

§407. Application of minors; revocation; applications of persons less than twenty-one years of age

A.(1) The application of any minor applying for operating privileges shall not be granted, unless it is signed by either the father or mother of the applicant, who has legal custody of the applicant, otherwise, by the tutor or other person having custody of him. However, only the domiciliary parent may sign if joint custody has been awarded. A license issued to a minor shall be issued upon compliance with the other provisions of this Chapter.

(2)(a) Upon completion of a driver's education course approved by the Department of Public Safety and Corrections, public safety services, and upon passing a visual examination and a road knowledge test, including rules of the road, signs, and signals, sharing the road with motorcycles and tractor/trailer trucks, knowledge of distracted driving issues, and not less than two questions relative to railroad and highway grade railroad safety, an applicant at least fifteen years of age, but less than seventeen years of age, applying for the first time may be issued a Class "E" learner's license. The license may be issued for a four-year period at the same fee as a Class "E" driver's license and must be maintained for at least one hundred eighty days, unless prior to such time the driver reaches seventeen years of age, prior to being converted to a Class "E" intermediate driver's license. The Class "E" learner's license shall authorize the holder to drive while being accompanied by a licensed parent, guardian, adult at least age twenty-one or older, or licensed sibling at least age eighteen or older.

(b) Any applicant at least sixteen years of age, but less than seventeen years of age, moving into Louisiana from another state shall be eligible for the issuance of a Class "E" intermediate driver's license provided such applicant meets all other requirements for licensure in Louisiana and furnishes the department with proof of successful completion of an equivalent driver's education course and proof of issuance of a learner's license for a minimum of one hundred eighty days, unless prior to such time the driver reaches seventeen years of age, from the state of previous residence.

(3) The Class "E" learner's license may be converted to a Class "E" intermediate license upon the applicant being at least sixteen years of age and meeting the following conditions:

(a) The applicant's parent or legal guardian shall provide a signed statement to the department attesting that the applicant has completed a minimum of fifty hours of supervised driving practice with a licensed parent, guardian, or adult at least age twenty-one or older. At least fifteen of these hours must be nighttime driving.

(b) The applicant shall pass an on-road driving skills test. An applicant may satisfy this requirement by one of the following means:

(i) The applicant passes the test administered by an employee of the department.

(ii) The applicant provides a certificate to the department from an agent or properly licensed and contracted third-party tester as provided in this Chapter.

(c) The applicant shall have held the Class "E" learner's license for at least one hundred eighty days if he is not seventeen years of age while remaining accident free, except where the licensee was not at fault, and receiving no convictions for moving violations or violations of the seat belt or curfew laws of this state or any law pertaining to drug or alcohol use.

(4) The intermediate license shall restrict those under the age of seventeen from driving between 11:00 p.m. and 5:00 a.m. unless otherwise accompanied by a licensed parent or guardian, a licensed adult at least twenty-one years of age, or a licensed sibling at least eighteen years of age. In addition to a licensed parent, sibling, or guardian, there may be other members of the licensee's immediate family in the vehicle. Unless accompanied by a licensed parent, guardian, or adult at least age twenty-one or older, an intermediate licensee may not between the hours of 6:00 p.m. and 5:00 a.m. transport more than one passenger that is under twenty-one years of age and not a member of the intermediate licensee's immediate family. When the intermediate licensee is accompanied by a driver's education instructor, there may be one or more fellow driver's education students in the vehicle. The intermediate licensee shall not place the vehicle in motion until every occupant of the vehicle has been restrained by a properly fastened seat belt or other occupant restraint system unless such person is not required to be restrained pursuant to R.S. 32:295.1.

(5) Upon completing the Class "E" intermediate licensing stage, and upon demonstrating that the licensee has remained accident free, except in cases where the licensee was not at fault, has received no convictions for moving violations, and has received no convictions for violations of the seat belt or curfew laws of this state or any laws pertaining to drug or alcohol use for twelve consecutive months after being issued his intermediate license, an applicant may be issued full Class "E" driving privileges.

(6) The department may establish rules and regulations to extend the term of the intermediate license if an applicant's license has been suspended, the applicant has been placed on probation by a court due to a driving violation, or the applicant has violated any of the provisions of Paragraph (5) of this Subsection. The term of the extension of the intermediate license shall be for no less than thirty days nor more than one hundred eighty days from the end of any suspension or probation period, or from the date he would otherwise have been eligible to apply for a Class "E" permanent license in the case of a violation of Paragraph (5) of this Subsection. The applicant shall attend and successfully complete either an approved driver education course or prelicensing training course established under contract or license with the Department of Public Safety and Corrections, public safety services, regardless of any prior completion of such course, as a condition of reinstatement of the license suspended pursuant to this Paragraph. The licensee shall have the right to an administrative hearing to appeal the determination of the department to extend the applicant's intermediate license. The provisions of this Paragraph shall apply to any licensee who has not attained the age of eighteen.

B. Notwithstanding any provision of law to the contrary, the department may deny the application or revoke the license of a minor upon the forwarding of a written request to the department by the parent, tutor, or other person having legal custody who has not signed the application for a license.

C. The department may promulgate rules and regulations for the enforcement and administration of this Section.

D. Beginning January 1, 2000, and thereafter, licenses issued pursuant to this Section to applicants less than twenty-one years of age shall contain a highly visible distinctive color to clearly indicate that the license has been issued to an applicant less than twenty-one years of age. The Department of Public Safety and Corrections, office of motor vehicles, shall promulgate rules and regulations no later than December 1, 1999, in accordance with the Administrative Procedure Act to implement the provisions of this Section, including but not limited to the choice of color and placement on the license.

E. Repealed by Acts 2010, No. 1039, §2, eff. Jan. 1, 2011.

F. Any person under eighteen years of age shall be subject to the requirements of R.S. 32:431.1.

Amended by Acts 1976, No. 48, §1; Acts 1982, No. 64, §1; Acts 1984, No. 457, §1, eff. Jan. 1, 1985; Acts 1986, No. 95, §1; Acts 1986, No. 558, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1989, No. 641, §1; Acts 1990, No. 962, §1, eff. July 25, 1990; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1993, No. 382, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 1998, 1st Ex. Sess., No. 80, §2; Acts 1999, No. 434, §1, eff. June 18, 1999; Acts 1999, No. 556, §1; Acts 1999, No. 1095, §1; Acts 2001, No. 427, §1; Acts 2001, No. 945, §1; Acts 2003, No. 732, §2, eff. Jan. 1, 2004; Acts 2004, No. 216, §2; Acts 2004, No. 600, §1; Acts 2008, No. 688, §2, eff. June 1, 2009; Acts 2008, No. 768, §2, eff. Jan. 1, 2009; Acts 2009, No. 224, §6; Acts 2010, No. 1039, §§1, 2, eff. Jan. 1, 2011; Acts 2011, No. 294, §2; Acts 2011, No. 307, §1; Acts 2013, No. 62, §1.

NOTE: See Acts 2004, No. 600, §2, relative to application.



RS 32:408 - Examination of applicants required; classes of licenses

§408. Examination of applicants required; classes of licenses

A.(1) Except as otherwise provided, every applicant must pass a written knowledge and skills test for a motor vehicle representative of the type of motor vehicle he operates or expects to operate, or provide evidence on a form approved by the department that he has successfully passed the written knowledge test and a driving or skills test administered by an authorized third party. In addition to the specialized knowledge and skills tests, each such examination shall include: a test of the applicant's eyesight; his ability to understand highway signs regulating, warning, and directing traffic; his knowledge of railroad and highway grade crossing safety; his knowledge of sharing the road with motorcycles and tractor/trailer trucks; his knowledge of the economic effects of littering; his knowledge of distracted driving issues; and his knowledge of all relevant traffic regulations.

(2) All tests shall be constructed in such a way as to determine if the applicant possesses the required knowledge and skills for the group of motor vehicles that will be operated. The department shall develop specifications for tests for each vehicle group and endorsement, which shall be at least as stringent as the standards established by the Federal Highway Administration in 49 Code of Federal Regulations Part 383. The department shall determine specific methods for scoring the knowledge and skills tests. The department shall develop standardized scoring sheets for the skills tests, as well as standardized driving instructions for the applicant. Knowledge and skills tests shall be based solely on information contained in the driver's manual. Each test shall have administrative procedures, designed to achieve inter-examiner reliability, that are sufficient to ensure fair pass/fail rates. The knowledge tests may be given in oral, written, or automated form. A simulator or off-road course may be used for skills testing as long as such testing is combined with actual on-the-road testing. If the applicant does not obey traffic laws or causes an accident during the test, he shall automatically fail the test.

(3) Each knowledge test for a Group "D" or "E" vehicle shall contain at least thirty-two items, exclusive of the number of items testing airbrake knowledge. Not less than two of the thirty-two items shall be relative to railroad and highway grade crossing safety. Not less than two of the thirty-two items shall be relative to the economic effects of littering. For each endorsement, the knowledge test and the airbrake component of the basic knowledge test shall contain a number of questions that are sufficient to test the applicant's knowledge of the required subject matter with validity and reliability. The applicant for a Class "A", "B", "C", "D", or "E" license shall correctly answer at least eighty percent of the questions on each knowledge test in order to achieve a passing score on such knowledge test. To achieve a passing score on the skills test, an applicant for a Class "A", "B", "C", "D", or "E" license shall demonstrate that he can successfully perform all of the required skills. If an applicant for a Class "A", "B", or "C" commercial driver's license scores less than eighty percent on the airbrake component of the basic knowledge test, the driver shall fail the airbrake component and, if the driver is issued a driver's license, an airbrake restriction shall be indicated on the commercial driver's license. If an applicant for a Class "A", "B", or "C" commercial driver's license performs the skills test in a vehicle not equipped with air brakes, the driver shall have omitted the airbrake component of the skills test and, if the driver is issued a driver's license, the airbrake restriction shall be indicated on the license.

(4)(a) The knowledge and skills tests for all applicants may be administered by the department or the department may elect to authorize a third party, including another state, an employer, a public license tag agent, a private training facility or other private institution, driver education course provider, or a department, agency, or instrumentality of state or local government, to administer knowledge and skills tests to applicants for Class "D" or "E" drivers' licenses and to administer skills tests to applicants for a Class "A", "B", or "C" commercial driver's license. The department may contract with or enter into agreements with such third parties or certify or license them to perform the testing. However, the department shall ensure that examiners are qualified to administer the tests on the basis of training or other experience. The department shall establish minimum qualifications for persons administering driver's license tests and prescribe the procedures to be used, including procedures which ensure confidentiality of tests. The tests given by the third party shall be the same as those that would otherwise be given by the department.

(b) All third-party examiners shall meet the same qualifications and training as state examiners to the extent necessary to conduct knowledge and skills tests in compliance with this Subsection. Department employees shall at least every two years take the tests actually administered by the third party as if the employee were a test applicant, or the department shall test a sample of drivers who were examined by the third party to compare pass/fail results. These requirements and conditions shall be included in any third-party contract or agreement and shall be a part of any license, certificate, or permit issued to such third parties. The department shall devise a system to regulate such third parties and the regulations shall have the full force and effect of law.

(c) The department shall submit any such third party contract or agreement to the commissioner of the division of administration for his approval.

(d) The third party shall provide proof of testing in a manner prescribed by the department.

(e) The Federal Highway Administration, or its representative, and the department, or its representative, may conduct random examinations, inspections, and audits without prior notice. The department, or its representative, shall conduct a random inspection at least annually.

(f) The department shall set the cost of any license, permit, or certificate to test applicants and may set any maximum fee that such third parties may charge applicants.

(g) In addition to any other applicable sanction, improper issuance of proof of successful completion of the knowledge and skills tests shall subject the third party to the penalties imposed by this Chapter, up to a five thousand dollar civil penalty per violation, or revocation or suspension of the privilege to test applicants, or both.

(5) Notwithstanding any other provision to the contrary, the skills test required for Classes "A", "B", and "C" commercial driver's licenses shall be waived for an applicant who meets one of the following requirements:

(a) Certifies that, during the two-year period immediately prior to applying for a commercial driver's license, he has not had any of the following:

(i) More than one license, except for a military license.

(ii) Any license suspended, revoked, or cancelled.

(iii) Any convictions for any type of motor vehicle for the disqualifying offenses contained in Federal Motor Carrier Safety Administration Regulations.

(iv) More than one conviction for any type of motor vehicle for serious traffic violations contained in Federal Motor Carrier Safety Administration Regulations.

(v) Any conviction for a violation of military, state, or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with any traffic accident, and has no record of an accident in which he or she was at fault.

(b) Provides evidence and certifies that he is or was any of the following:

(i) Regularly employed within the last ninety days in a military position requiring operation of a commercial motor vehicle.

(ii) Exempted from the commercial driver's license requirements in 383.3(c) of the Federal Motor Carrier Safety Administration Regulations.

(iii) Operating a vehicle representative of the commercial motor vehicle the driver applicant operates or expects to operate, for at least the two years immediately preceding discharge from the military.

(6) At the discretion of the department, the driving skills tests may be waived for a driver who is licensed prior to the institution of the new testing program and substituted with either an applicant's driving record and previous passage of an acceptable skills test, or an applicant's record in combination with at least two years of driving experience in a vehicle representative of the vehicle he operates or expects to operate.

(7) In addition to the exemptions granted in Subsection (A)(6) of this Section, the department may exempt the drivers of the vehicles listed in Subsection (A)(8) of this Section from the retest requirements.

(8) The department may permit drivers possessing a valid Class "D" or "E" license issued pursuant to this Chapter to operate the following vehicles without a commercial driver's license, subject to the following limitations:

(a) A vehicle designed for personal use unless used for commercial purposes or used to transport hazardous materials required to be placarded.

(b) A farm vehicle which is controlled and operated by a farmer, including operation by employees or family members, is used to transport agricultural products, farm machinery, or farm supplies, to or from a farm, is not used in the operations of a common or contract motor carrier, and is used within one hundred fifty miles of the farmer's farm. In order to qualify for this exemption, an applicant shall meet the following criteria:

(i) An applicant with one to two years of driving experience shall demonstrate a satisfactory operating record for his entire driving history. An applicant with more than two years of driving experience shall demonstrate a satisfactory operating record for the two most recent years of his driving history. An applicant who has not previously been issued a driver's license shall not be eligible for this exemption.

(ii) For purposes of this Subparagraph, "satisfactory operating record" shall mean that an applicant has not had more than one license, has not had any license suspended, revoked, or canceled, has not had any conviction for a driving offense which requires disqualification as provided for in R.S. 32:414.2, has not had any conviction of a serious traffic violation as provided for in R.S. 32:414.2, and has not had any conviction of a state or local law relating to traffic control, other than a violation arising in connection with a traffic accident, and has no record of an accident in which the applicant was at fault.

(9) The department is authorized to promulgate rules and regulations necessary to administer and enforce this Subsection, in accordance with the Administrative Procedure Act, subject to oversight by the Joint Legislative Committee on Transportation, Highways, and Public Works. The department may delegate the duties and authority imposed by this Subsection.

(10) Provision shall be made for examination in the parish wherein an applicant resides, except for commercial driver skill and knowledge testing. The department shall locate testing centers for driver skill and knowledge testing in locations convenient to applicants.

(11) One of the motor vehicle field offices established within a parish shall be located in the parish seat. If an existing office is not in the parish seat, an additional office shall be located in the parish seat.

B.(1) There shall be three general types of drivers' licenses:

(a) The "Commercial Driver's License" (Classes "A", "B", and "C").

(b) The "Chauffeur's License" (Class "D").

(c) The "Personal Vehicle Driver's License" (Class "E").

(2) A commercial driver's license shall be required when a vehicle is used in commerce as defined in this Chapter, and is a commercial motor vehicle as defined in this Chapter. A farmer shall not need a commercial driver's license when operating a motor vehicle as provided for in Subparagraph (e) of this Paragraph. The department may elect to or, if required by the Federal Highway Administration, shall change the weight and passenger limits expressed herein to conform to regulations by the Federal Highway Administration. The department shall do so by regulations promulgated in accordance with the Administrative Procedure Act subject to oversight by the Joint Legislative Committee on Transportation, Highways and Public Works. A commercial learner's permit issued to an individual of this state or another jurisdiction, in accordance with rules and regulations of the Federal Motor Carrier Administration, when carried with a valid driver's license issued by the same state or jurisdiction, authorizes the permittee to operate a class of commercial motor vehicle when accompanied by a holder of a valid commercial driver's license for purposes of behind-the-wheel training. When issued to the holder of a commercial driver's license, a commercial learner's permit serves as authorization to take part in behind-the-wheel training in a commercial motor vehicle for which the driver is not licensed to drive. The different classes of drivers' licenses to be issued shall be as follows:

(a)(i) Class "A" "Commercial Driver's License" - "Combination Vehicle"

Permits the operation of all vehicles within Classes "B", "C", "D", and "E", with any appropriate endorsements, and any combination of vehicles with a gross combination weight rating of twenty-six thousand and one or more pounds, provided that the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of ten thousand pounds. This class of vehicles does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(ii) Restriction. An individual who takes a skills test for a Class "A" Commercial Driver's License in a motor vehicle other than a tractor-trailer combination, sometimes referred to as an "eighteen wheeler", shall be issued a license with a restriction prohibiting the operation of a tractor-trailer combination. This restriction shall be lifted only if the individual successfully completes a skills test in a tractor-trailer combination. In all cases, the party completing the skills test certificate shall fully describe on the face of the certificate the vehicle in which the skills test was administered. For purposes of this Item, a power unit with a gross vehicle weight rating of less than twenty-six thousand one pounds shall not qualify as the tractor portion of a tractor-trailer combination. An individual who takes a skills test for a Class "A" commercial driver's license in a motor vehicle with the power unit and towed unit connected with a pintel hook or other non-fifth wheel connection, shall be issued a license with a restriction prohibiting the operation of a tractor-trailer combination connected by a fifth wheel that requires a Class "A" commercial driver's license.

(b) Class "B" Commercial Driver's License - "Heavy Straight Vehicle"

Permits the operation of any vehicle within Classes "C", "D", and "E", with any appropriate endorsements, plus any single vehicle with a gross vehicle weight rating of twenty-six thousand and one or more pounds, or any such vehicle towing a vehicle not in excess of ten thousand pounds gross vehicle weight rating. A "straight vehicle" is defined for the purpose of this class as being one that does not bend or have any moveable joint in its frame between the driver's seat and the cargo or passenger compartment. This class does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(c) Class "C" Commercial Driver's License - "Light Vehicle"

Permits the operation of any vehicle within Classes "D" and "E", with any appropriate endorsements, plus any single vehicle less than twenty-six thousand and one pounds gross vehicle weight rating, or any such vehicle towing a vehicle not in excess of ten thousand pounds gross vehicle weight rating. This group includes vehicles designed to transport sixteen or more passengers including the driver and which are not within the definition of a Group "A" or "B" vehicle, and vehicles used in the transportation of materials found to be hazardous for purposes of the Federal Hazardous Materials Transportation Act, 49 United States Code 1801 et seq. or under state law or regulation and which require the motor vehicle to be placarded under the Federal Hazardous Materials Regulations (49 Code of Federal Regulations Part 172, Subpart F) or under state law or regulation. This class does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(d) Class "D" Chauffeur's License

Permits the operation of all vehicles included in Class "E" plus any single motor vehicle used in commerce to transport passengers or property if the motor vehicle has a gross vehicle weight rating of ten thousand one or more pounds but less than twenty-six thousand one pounds, or any combination of vehicles used in commerce to transport passengers or property if the motor vehicle has a combined gross vehicle weight rating of ten thousand one or more pounds but less than twenty-six thousand one pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds; or any vehicle designed or utilized for the transportation of passengers for hire or fee; and not utilized in the transportation of materials found to be hazardous under the provisions of the Hazardous Materials Transportation Act which requires the vehicle to bear a placard under the provision of Hazardous Materials Regulations (49 CFR Part 172, Subpart F).

(e) Class "E" Driver's License - "Personal Vehicle"

Permits the operation of any single motor vehicle under ten thousand one pounds gross vehicle weight rating or any such vehicle towing a vehicle not in excess of ten thousand pounds gross vehicle weight rating; any personal use of recreational vehicle or combination of vehicles; or any vehicle which is not within the definition of Group "A", "B", "C", or "D" and not utilized in the transportation of materials found to be hazardous under the provision of the Hazardous Materials Transportation Act which requires the vehicle to bear a placard under provisions of the Hazardous Materials Regulations (49 CFR Part 172, Subpart F). This class of vehicles does not include the operation of motorcycles and motor scooters except as an endorsement to the basic license.

(3) The department shall issue endorsements for commercial drivers' licenses if applicants for such endorsements pass the appropriate knowledge and skills tests necessary for issuance of the endorsement and if the applicant passes any requisite security assessment for issuance of a particular endorsement. However, if an applicant for an endorsement is eligible for a waiver of the test requirements pursuant to any applicable federal waiver program implemented by the department at the time the applicant applies for the endorsement, the department shall issue the endorsement to the applicant. A federal waiver program may be implemented at the department's discretion. The following endorsements shall be available to the classes of commercial drivers' licenses:

(a) "T" - double/triple trailers. This endorsement shall not be construed so as to allow operation of triple trailer combinations in this state.

(b) "P" - passenger vehicle.

(c) "N" - tank vehicle.

(d) "H" - hazardous materials. This endorsement may be issued only if the department receives a "Determination of No Security Threat" from the Transportation Security Administration. This endorsement shall be denied or revoked if the Transportation Security Administration issues a "Determination of a Threat" assessment.

(e) "X" - combination tank vehicle and hazardous materials.

(f) "S"-school bus. This endorsement shall be denied or canceled if the applicant is disqualified in accordance with R.S. 32:414.2(E).

(g) Any other endorsement required by the department as long as it is fully explained on the license.

(4) There shall be the following restrictions possible to the classes of commercial driver's license:

(a) "L" - airbrake restriction.

(b) Any other restriction required by the department as long as it is fully explained on the license.

(c) Repealed by Acts 2008, No. 160, §2.

(5) The department may elect to issue a "nonresident commercial driver's license" to a person domiciled in a foreign country if the Federal Highway Administrator has determined that the commercial motor vehicle testing and licensing standards in the foreign domicile do not meet the standards contained in 49 Code of Federal Regulations Part 383. If the department elects to issue nonresident commercial drivers' licenses, the procedures for issuance and the notification to the Commercial Driver's License Information System shall be the same as those pertaining to any other commercial driver's license. Prior to issuing any nonresident commercial driver's license, the department shall establish enforcement procedures for disqualifying the holder of a nonresident commercial driver's license and for withdrawing, suspending, canceling, or revoking the nonresident commercial driver's license under the same conditions applicable to a commercial driver's license issued to a resident of this state. The department may set the fees to be charged for such license and the duration of such license by regulation in accordance with the Administrative Procedure Act subject to oversight by the Joint Legislative Committee on Transportation, Highways and Public Works.

(6)(a) Notwithstanding any other provision of law to the contrary, the department shall issue a temporary driver's permit to an applicant who is a foreign national who has been present in the state for thirty or more days and who is employed in the agricultural industry; provided, however, that any person's status for the purposes of this Paragraph shall be determined regardless of immigration status.

(b) Such applicant shall provide an individual taxpayer identification number issued to the applicant by the Internal Revenue Service, proof of Louisiana residency, and any other forms of identification required by the department. Proof of residency shall include but not be limited to paid receipts for utility bills and bank statements.

(c)(i) A temporary driver's permit shall be readily distinguishable from all other permits and licenses issued by the department. Such permit shall expire one year from the date of issuance and may be renewed annually if the driver remains qualified pursuant to this Paragraph. Renewal of the permit shall be made in person.

(ii) The temporary permit shall be considered a license to drive and shall not be considered a form of identification.

(d) The department may set the fees to be charged for such permit by regulation in accordance with the Administrative Procedure Act, subject to oversight by the Joint Legislative Committee on Transportation, Highways and Public Works.

(7)(a) Commercial driver applicants not meeting the physical standards as set forth in 49 CFR 391.41(b)(10), pertaining to vision requirements, may apply to the department for an intrastate driver waiver. Minimum vision requirements for such waiver are as follows:

(i) Distant visual acuity of at least 20/40 (Snellen) or better in at least one eye with or without corrective lenses.

(ii) Field of vision of at least seventy degrees in one direction and thirty-five in the other direction of the horizontal meridian of the applicant's better eye.

(iii) The ability to distinguish colors of signals and devices showing standard red, green, and amber as demonstrated by ishihara color plates or their equivalent.

(b) The applicant for the waiver shall supply the department with the following information when requesting the waiver:

(i) A copy of the medical examination performed pursuant to 49 CFR 391.43.

(ii) A copy of any medical certificate issued as a result of a medical examination completed pursuant to 49 CFR 391.43.

(iii) A medical evaluation completed by an optometrist certified by the Louisiana State Board of Optometry Examiners to treat diseases and disorders of the eye and its adnexa or an ophthalmologist certified by the American Board of Ophthalmology. If the visual impairment is a progressive disorder, a medical evaluation completed by an optometrist certified by the Louisiana State Board of Optometry Examiners to treat diseases and disorders of the eye and its adnexa or an ophthalmologist certified by the American Board of Ophthalmology as required in this Item shall be supplied to the department every six months for the duration of the waiver.

(iv) A copy of the driver applicant's road test and certificate issued pursuant to 49 CFR 391.31(b) through (g).

(v) A copy of the driver applicant's previous waiver of certain physical defects, when applicable.

(vi) The class of vehicle to be used by the applicant, if granted a waiver. To qualify for the waiver, the applicant shall have had two years commercial driving experience within the five years immediately preceding the application date for the class of vehicle indicated. This driving experience shall be verified by a notarized statement provided by the applicant's current or previous employers or by himself, if self-employed.

(vii) Evidence, on a form approved by the department, that the applicant has successfully passed a skills test administered by an authorized third party for the class of vehicle to be used by the applicant, if granted a waiver. The skills test shall be administered following the diagnosis which prevents the applicant from failing to meet the physical standards set forth in 49 CFR 391.41(b)(10), pertaining to vision requirements. The skills test required by this Item shall be required only upon the initial application for a waiver issued pursuant to this Paragraph.

(c) The department shall issue an intrastate driver waiver to an applicant if it finds that he meets the minimum vision requirements as stated by Subparagraph (a) and Items (b)(i) through (iii) of this Paragraph, and granting the waiver would likely achieve a level of safety that is equivalent to, or greater than, the level that would be achieved absent such waiver.

(d) Applicants granted a waiver shall drive only within the territorial limits of Louisiana.

(e) Applicants who are issued a waiver are prohibited from transporting passengers for hire, manifested hazardous wastes, or hazardous material required to be placarded. In addition, applicants who are issued a waiver pursuant to this Paragraph are prohibited from driving commercial motor vehicles for public utilities that are regulated by the Louisiana Public Service Commission or the city council of the city of New Orleans.

(f) Waivers granted pursuant to this Paragraph shall be valid for the duration of the applicant's commercial driver's license. An applicant desiring a waiver pursuant to this Paragraph shall reapply for the waiver each time he renews his commercial driver's license. The skills test required by Item (b)(vii) of this Paragraph shall be required only upon the initial application for a waiver issued pursuant to this Paragraph.

(g) Nothing in this Paragraph shall be construed to relieve a commercial driver of any of his responsibilities required by state or federal law, rule, or regulation.

(h) The Department of Public Safety and Corrections, office of motor vehicles, may, in accordance with the Administrative Procedure Act, promulgate rules and regulations for the efficient implementation and enforcement of this Paragraph.

C.(1) Motorcycles, motor driven cycles, and motorized bicycles shall not be given a separate class, as such, but their use shall be provided for by making an endorsement on one of the basic classes outlined in this Section. Such an endorsement shall be made only after the applicant has taken and successfully passed tests specifically designed for the operation of such vehicles. No written knowledge test or operator's skill test shall be required if an applicant has successfully completed the Motorcycle Safety, Awareness, and Operator Training Program provided in R.S. 32:402.3.

(2) The provisions of this Subsection shall not apply to motorcycles, motor driven cycles, and motorized bicycles under five horsepower. Their operation shall not require a license or endorsement.

(3) The provisions of Paragraph (1) of this Subsection shall not apply to autocycles as defined by R.S. 32:401. As such, the operation of an autocycle shall not require a special endorsement but shall only require that the operator hold a valid driver's license.

D. Authorized emergency vehicles shall not be given a special class, as such, but their lawful operation shall be provided for by an appropriate special endorsement on a class "E" license indicating the group or groups of motor vehicles the driver is authorized to operate.

E. The license or special certificate of each applicant shall be endorsed appropriately with respect to his qualifications to operate said vehicles. Any applicable restriction shall be noted on the driver's license or special certificate.

F.(1) The department shall make provisions for testing noncommercial driver's license or special certificate applicants in languages other than English and for testing deaf applicants. However, this shall not be construed to require the department to furnish an interpreter. Except as required by 49 CFR Part 383.133, a skills test for a commercial driver's license shall be conducted in English without the use of interpreters.

(2) Notwithstanding Subsection (G)(1) of this Section, a driver, unless exempted by the department by rule or regulations, who transports hazardous materials required to be placarded or who is otherwise subject to the English literacy requirement of 49 Code of Federal Regulations Part 391, shall be able to read and speak the English language sufficiently to converse with the general public, to understand highway traffic signs and signals in the English language, to respond to official inquiries, and to make entries on reports and records.

G. The deputy secretary of public safety services shall adopt and promulgate any rules and regulations relative to motor carrier operator qualifications, including minimum qualifications of operators of motor rules and regulations in accordance with the Administrative Procedure Act. Oversight review shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works. All rules and regulations adopted by the deputy secretary relative to motor carrier vehicle operator qualifications shall be consistent with the regulations of the United States Department of Transportation contained in Title 46 and Title 49 of the Code of Federal Regulations relative to motor carrier safety and the transportation of hazardous materials.

H.(1) Information on how to obtain a driver's license and endorsements shall be included in manuals made available by the office of motor vehicles to applicants at a cost to be established by regulation. The information provided to the applicant shall include:

(a) Information on the requirements and qualifications for obtaining a driver's license.

(b) The procedures for issuance of a driver's license.

(c) Information on third party testing.

(d) Information on the experience substitute for the skills tests.

(e) Information on any exemptions to the retest requirements.

(f) Any special test specification modifications for certain drivers.

(g) Information on the vehicle groups and endorsements.

(h) The substance of the knowledge and skills which drivers must have for the different vehicle groups and endorsements, including information on railroad and highway grade crossing signage and safety procedures.

(i) Information on the airbrake restriction.

(j) Details of testing procedures, including the purpose of the test, how to respond, any time limits for taking the test, and any other special procedures determined by the department.

(k) Directions on taking the tests.

(l) Information on the implied consent provision to be tested for alcohol or drugs.

(m) Information on the criminal and civil penalties imposed on drivers of commercial motor vehicles, including the disqualifications offenses.

(2) A supply of guides shall be furnished to libraries and schools in each parish and shall be available for use in the library or school at no cost to the applicant.

(3) Details on testing and other requirements established by the department shall be included in driver examiner manuals and made available to examiners and third party testers at a cost to be established by regulation. The information made available to the examiner shall include:

(a) Information on driver application procedures.

(b) Information on third party testing.

(c) Information on the procedures for issuance of the driver's license.

(d) Information on the experience substitute for the skills tests.

(e) Information on any exemption to the retest requirement.

(f) Details on the information which must be given to the applicant, including information on the implied consent provision to be tested for alcohol or drugs, the criminal and civil penalties faced by persons who operate commercial motor vehicles, and on the disqualification offenses.

(g) Details on how to conduct the tests.

(h) Scoring procedures and minimum passing scores.

(i) Information for selecting driving test routes.

(j) A list of skills to be tested.

(k) Instructions on where and how the skills will be tested.

(l) How performance of the skills will be scored.

(m) Criteria for automatic failures of the skills test.

(4) Information on any special procedures for applying for any other special endorsement, any special qualifications required of such persons, and any special knowledge or skills drivers are required to possess shall be included in a manual or manuals, unless such information is included in the driver's manual, and shall be made available to the applicant at a cost to be established by regulation. However, a supply of guides shall be furnished to libraries and schools in each parish, where they shall be available for use at no cost to the applicant.

Amended by Acts 1954, No. 165, §3; Acts 1968, No. 273, §10; Acts 1974, No. 348, §1; Acts 1979, No. 598, §1; Acts 1983, No. 461, §1; Acts 1984, No. 947, §§1, 2; Acts 1985, No. 111, §1, eff. June 29, 1985; Acts 1985, No. 494, §1; Acts 1987, No. 351, §1, eff. July 6, 1987; Acts 1989, No. 293, §§1, 2, eff. June 27, 1989; Acts 1992, No. 629, §1. Acts 1993, No. 34, §1, eff. May 18, 1993; Acts 1993, No. 382, §§1, 2; Acts 1995, No. 801, §1; Acts 1998, 1st Ex. Sess., No. 80, §2; Acts 1999, No. 244, §1; Acts 1999, No. 458, §1; Acts 2001, No. 600, §1; Acts 2003, No. 213, §1; Acts 2003, No. 397, §1, eff. Jan. 1, 2004; Acts 2003, No. 473, §1; Acts 2003, No. 986, §1; Acts 2004, No. 216, §2; Acts 2004, No. 387, §1; Acts 2006, No. 97, §1; Acts 2006, No. 719, §1; Acts 2008, No. 160, §§1, 2; Acts 2009, No. 11, §1, eff. June 9, 2009; Acts 2011, No. 193, §1; Acts 2011, No. 257, §1; Acts 2011, No. 294, §2; Acts 2011, No. 317, §3, eff. Jan. 1, 2012; Acts 2012, No. 348, §1; Acts 2012, No. 377, §1; Acts 2012, No. 455, §2; Acts 2013, No. 62, §1; Acts 2013, No. 81, §1, eff. Jan. 1, 2014; Acts 2014, No. 351, §1.



RS 32:408.1 - Third-party testing; proof of testing

§408.1. Third-party testing; proof of testing

The Department of Public Safety and Corrections, public safety services, may contract with or license another state, an employer, a private driver training facility, driver education course provider, or other private institution, or a department, agency, or instrumentality of a local government to administer the skills tests as specified herein if all of the following conditions are met:

(1) The tests given by the third party are the same as those which would otherwise be given by the department.

(2) The third party has a contract or license with the department to administer skills tests for Class "D" or "E" driver's licenses containing, at a minimum, provisions which:

(a) Allow the Department of Public Safety and Corrections, public safety services, or its representative to conduct random examinations, inspections, and audits without prior notice;

(b) Require the Department of Public Safety and Corrections, public safety services, to conduct onsite inspections at least annually;

(c) Require that all third-party examiners meet the same qualification and training standards as Department of Public Safety and Corrections, public safety services, examiners to the extent necessary to conduct skills tests in compliance herein;

(d) Require that, at least on an annual basis, designated Department of Public Safety and Corrections, public safety services, employees take the tests actually administered by the third party as if said employee were a test applicant, or that the Department of Public Safety and Corrections, public safety services, test a sample of drivers who were examined by the third party to compare pass/fail results; and

(e) Reserve unto the Department of Public Safety and Corrections, public safety services, the right to take prompt and appropriate remedial action against the third-party testers in the event that the third party fails to comply with state or federal standards for the commercial driver's license testing program or with any other terms of the third-party contract.

(3) The third party has a contract or license with the department to administer skills tests for Class "A", "B", or "C" driver's licenses which, at minimum, complies with 49 CFR 383.75. In addition, the third-party tester must initiate and maintain a surety bond in the amount of ten thousand dollars.

(4) A driver applicant who takes and passes driving tests administered by an authorized third party shall provide evidence to the state licensing agency that he has successfully passed the driving tests administered by the third party on a form approved by the department.

(5) Any third party or department employee authorized under the provisions of this Chapter to administer tests to applicants for commercial driver's licenses who falsifies information regarding test results or applicant qualification or who in any way participates in, aids, or abets the fraudulent testing or issuance to an applicant of a commercial driver's license or endorsement thereon shall be liable under this Chapter for civil penalties of not less than five hundred nor more than five thousand dollars per act. Furthermore, the department may establish procedures to void all transactions and any licenses issued as a result of such falsification or fraud, such procedures to be established pursuant to the Administrative Procedure Act. Any authorized third party tester suffering a sanction under the provisions of this Chapter shall forfeit his authorized third party testing status and contract and shall not qualify for such status henceforth.

(6) The principal of the third-party examiner or tester who has or is seeking a contract with the Department of Public Safety and Corrections, public safety services, to administer commercial driving examinations and tests shall consent to, pass, and pay the costs of an annual background check.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2011, No. 294, §2; Acts 2012, No. 455, §2; Acts 2012, No. 751, §1.



RS 32:408.2 - Third party testing; limitation of liability

§408.2. Third party testing; limitation of liability

The third party tester, its agents, or its employees shall not be liable for any and all claims, losses, damages, costs, and other proceedings made, sustained, brought, or prosecuted in any manner based upon, occasioned by, or attributable to any injury, infringement, or damage arising from, or claimed to have arisen from, acts committed by a driver who has been given a written knowledge test or a skills test by such third party tester provided the test was administered in accordance with Louisiana rules, regulations, and laws.

Acts 1990, No. 994, §1; Acts 1999, No. 458, §1.



RS 32:409 - Filing of applications; use of abbreviations; release of information

§409. Filing of applications; use of abbreviations; release of information

A. The driver's license division shall file every application approved by it and arrange them alphabetically under the name of the applicant, including only applications granted, and shall assign to each applicant a distinguishing number. The driver's license division shall also maintain an alphabetical file containing the names of all persons whose licenses have been suspended, cancelled, or revoked by it or by a court of competent jurisdiction and the reasons therefor. For purposes of the driver's license law the department may, by regulation, require the use of an abbreviated form of an excessively lengthy name.

B. Upon written request, the department may provide information contained in these files to any interested party for a reasonable fee. These fees shall be adopted pursuant to R.S. 49:950 et seq.

C.(1) Any law enforcement officer or officer of court shall be given the option of exempting his name and the name of any member of his immediate family from release to interested parties except a law enforcement officer acting within the scope of his duties or pursuant to a court order. If a law enforcement officer or officer of the court requests the exemption, it shall be in effect until the officer or family member requests that it be changed. The office of motor vehicles shall promulgate rules and regulations as are necessary in accordance with the Administrative Procedure Act and shall provide forms to implement the provisions of this Subsection. As used in this Section, the following words shall have the following meaning, unless the context clearly indicates otherwise:

(a) "Court officer" shall mean any active or retired justice of the peace, or judge or justice from a city, parish, state, or federal court located in this state. Court officer shall also mean any district attorney, assistant district attorney, investigator, or city prosecutor in this state. Court officer shall also include any administrative law judge or the director of the division of administrative law as provided in Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950.

(b) "Immediate family member" shall mean the spouse, child, or parent of a law enforcement or court officer or any other adult who lives in the same residence as a law enforcement or court officer.

(c) "Law enforcement officer" shall mean any active duty or retired city, parish, or state law enforcement officer, peace officer, sheriff, probation and parole officers, marshals or deputies, wildlife enforcement agents, state correctional officers, and any commissioned agent of the Louisiana Department of Public Safety and Corrections.

(2) In accordance with the provisions of 18 U.S.C. 2721, the office of motor vehicles may only release the personal information of a party who elects to exempt his name from release in accordance with the provisions of this Section for one of the following reasons:

(a) It is requested or demanded by a law enforcement officer within the scope of his duties or pursuant to a court order.

(b) Matters of motor vehicle or driver safety and theft.

(c) Motor vehicle emissions.

(d) Motor vehicle product alterations, recalls, or advisories.

(e) Performance monitoring of motor vehicles and dealers by motor vehicle manufacturers.

(f) Removal of non-owner records from the original owner records of motor vehicle manufacturers to carry out the purposes of titles I and IV of the Anti-Car Theft Act of 1992, the Automobile Information Disclosure Act (15 U.S.C. 1231 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), and Chapters 301, 305, and 321-331 of Title 49 of the United States Code.

(3) A party who elects to exempt his name from release in accordance with the provisions of this Subsection may sign a waiver authorizing the office of motor vehicles to release his personal information to a specified third party.

Amended by Acts 1978, No. 311, §2. Acts 1986, No. 69, §1; Acts 2006, No. 416, §1.



RS 32:409.1 - Application or special certificate applications; penalties for false information

§409.1. Application or special certificate applications; penalties for false information

A.(1) If the department does not develop alternate means of ensuring that the applicant meets the requirements of the certifications listed below, the department shall require applicants for a driver's license to make the following certifications:

(a) An applicant for a commercial driver's license who operates or expects to operate in interstate or foreign commerce or who is otherwise subject to 49 Code of Federal Regulations Part 391, shall certify that he meets the qualification requirements contained in 49 Code of Federal Regulations Part 391, including twenty-one year age requirement, English literacy requirement, special knowledge and skills, reporting violations, and employment history.

(b) An applicant for a commercial driver's license who operates or expects to operate entirely in intrastate commerce and who is not otherwise subject to 49 Code of Federal Regulations Part 391 shall certify that he is not subject to such provisions.

(c) An applicant shall certify and the department shall verify that the motor vehicle in which he will take or has taken the driving or skills test is representative of the type of motor vehicle he operates or expects to operate.

(d) An applicant shall certify that his driver's license is not suspended, revoked, or cancelled; that he is not disqualified from operating a motor vehicle; and that he has not otherwise lost the privilege to drive.

(e) An applicant for a commercial driver's license shall certify he does not have a driver's license from more than one state or jurisdiction. Additionally, an applicant for a commercial driver's license shall provide the department with a list of all states in which the applicant was licensed to operate any type of motor vehicle during the last ten years.

(f) Any other certification required by the department.

(2) An applicant for a driver's license shall provide the following information:

(a) Full name.

(b) Current mailing address.

(c) Current residential address. However, law enforcement officers, court officers, and members of their immediate families as defined in R.S. 32:409(C) shall be given the option of providing their official work address or post office box address instead of a residential address. If a person exercises such option, then the person shall not be eligible for voter registration at the driver's license facility as provided for in R.S. 18:114.

(d) Identifying information including:

(i) Date of birth (month, day, and year).

(ii) Sex.

(iii) Height.

(iv) Weight.

(v) Eye and hair color.

(vi) Social security number. Any alien individual residing in Louisiana who does not possess and is ineligible to obtain a social security number shall not be required to furnish a social security number for issuance of a Class "E" driver's license. However, prior to the issuance of a Class "E" driver's license, in addition to other required documentation, the department shall require the alien individual to present a document demonstrating lawful presence in the United States in a status in which the alien individual may be ineligible to obtain a social security number. The list of acceptable documents demonstrating lawful presence shall be determined by the department. The department shall maintain confidentiality of an applicant's social security number. The department shall not deny any person a driver's license or a renewal if that person has not obtained a government-issued social security number based on Section 7 of Pub. L. 93-579 Section (a)(1).

(vii) Signature or a mark attested to by at least one witness if the applicant cannot make a signature.

(viii) Any other information required by the department.

(ix) Repealed by Acts 1997, No. 274, §1.

(x) One primary and two secondary documents of identification or two primary documents of identification from a list of acceptable documents determined by the department. However, such documentation shall include at least one of the following:

(aa) Certified copy of a birth certificate, original certificate of birth, or birth registration card or certificate issued by a state or county bureau of vital statistics with raised agency seal.

(bb) Certification of birth abroad issued by the United States Department of State.

(cc) Certificate of citizenship.

(dd) Current United States military identification card or draft record or military dependent identification card.

(ee) United States Coast Guard Merchant Mariner card.

(ff) Passport. Foreign passports must be appropriately stamped and accompanied by proper immigration documents that permit the applicant to maintain a legal presence in the United States for at least one hundred eighty calendar days; except, however, such passports and immigration documents of applications who are employed in the agricultural industry must permit the applicant to maintain a legal presence in the United States for at least sixty calendar days, and such passports and immigration documents of applicants who are attempting to renew a driver's license must permit the applicant to maintain a legal presence in the United States for at least thirty calendar days.

(gg) Permanent resident alien card issued after July 1, 1997.

(hh) Native American tribal document.

(ii) In cases where none of the above is available, some document of equal significance considered by the secretary of the department or his designee to assure sufficient proof of identity.

(3) An applicant falling within the provisions of R.S. 32:403.1, 403.2, or 403.4 shall provide a medical report and all applicants shall pass a vision test.

(4) An applicant for a driver's license shall pass a knowledge test for the type of motor vehicle he operates or expects to operate and, except as otherwise provided herein, the department has authority to waive said skills test. Every applicant shall pass a driving or skills test taken in a motor vehicle which is representative of the type of motor vehicle the applicant operates or expects to operate, or provide evidence on a form approved by the department that he has successfully passed a driving or skills test administered by an authorized third party in such a representative vehicle.

(5) An applicant for a commercial driver's license or a chauffeur's license shall surrender any driver's license issued by this or any other state or jurisdiction. An applicant for a Class "E", "Personal Vehicle" driver's license, shall surrender any driver's license issued by this or any other state or jurisdiction, unless such state or jurisdiction requires him to have a local driver's license.

(6) The department shall initiate and complete a check of the applicant's driving record to ensure that the person is not subject to any disqualifications, suspensions, revocations, or cancellations and that the driver does not have a driver's license from more than one state. The record check for a commercial driver's license shall include:

(a) A check of the applicant's driving record as maintained by his current state of licensure and a check of any state in which the applicant was licensed to operate any motor vehicle during the last ten years, if any.

(b) A check with the Commercial Driver's License Information System (CDLIS) to determine if the applicant has a commercial driver's license, if the applicant's license has been suspended, revoked, or cancelled, or if the applicant has been disqualified from operating a commercial motor vehicle.

(c) A check with the National Driver Register (NDR), if it is determined to be operational by the Federal Highway Administrator, to determine if the applicant:

(i) Has been disqualified from operating a motor vehicle other than a commercial motor vehicle.

(ii) Has had a license other than a commercial driver's license suspended, revoked, or cancelled for cause in the three year period ending on the date of application.

(iii) Has been convicted of any of the offenses contained in 49 U.S.C.A. 30304(a)(3). The department may perform a similar record check for all applicants of a Class "D" chauffeur's license or a Class "E" personal vehicle driver's license. The department shall give full weight and consideration to such information in deciding whether to issue a driver's license to such applicant. The department shall not issue a driver's license to an applicant who is disqualified from operating a motor vehicle, whose driver's license has been suspended, revoked, or canceled, or who has otherwise lost the privilege to drive in another state or jurisdiction, except for the limited exception provided in R.S. 32:404. However, inadvertent issuance of a driver's license to such an applicant shall not be considered a breach of duty on the part of the department to the public or the individual.

(7) The department shall inform all applicants for a commercial driver's license, subject to R.S. 32:414.2, of the implied consent provision to be tested for alcohol, controlled substances, or for any other substance which may impair his ability to safely drive and of the resultant exposures and penalties. The department shall also inform such an applicant that he may be subject to stiffer criminal and civil penalties for offenses involving a commercial motor vehicle or a commercial driver's license. However, inadvertent failure of the department to so inform the applicant shall not be a breach of duty on the part of the department to the public or to the applicant and shall not constitute a defense in a subsequent criminal or civil action against the applicant.

(8) The department shall not knowingly issue a commercial driver's license, a commercial special license or permit, or a provisional or temporary license, any of which would permit a person to drive a commercial motor vehicle during a period in which the person is disqualified from operating a commercial motor vehicle, the person's noncommercial driving privilege has been revoked, suspended, or canceled, or any driver's license held by a person is suspended, revoked, or canceled by this state or any other state where the person is licensed for a violation of any state or local law related to traffic control other than parking violations.

B. Prior to renewing a driver's license, the department shall require the certifications specified in Subsection (A)(1); complete a check of the applicant's record as specified in Subsection (A)(6); request and receive updates of the information specified in Subsection (A)(2); require the applicant to pass the test for a hazardous materials endorsement if he wishes to retain the endorsement; require the applicant to furnish a current medical report and pass a vision test as specified in Subsection (A)(3); require the applicant to be tested with respect to his qualifications at least every four years, provided, however, that the department may waive the actual demonstration of the applicant's ability to operate the vehicle; and, any other requirement of the department established by rule or regulation.

C. Prior to issuing an upgrade of a driver's license or issuing a special certificate, the department shall require the applicant to provide the certifications specified in Subsection (A)(1), complete a check of the applicant's record as specified in Subsection (A)(6), request and receive updates of the information specified in Subsection (A)(2), and require the applicant to pass the tests related to the new vehicle group or endorsements or special certificate. The department shall require a medical report or vision test as specified in Subsection (A)(3) and any other requirement established by rule or regulation.

D. When applying to transfer a driver's license from a previous state of domicile to this state, an applicant shall apply for a driver's license from this state within no more than thirty days after establishing a domicile in this state. Prior to issuing a driver's license to a person who wishes to transfer his driver's license from another state, the department shall require the applicant to provide the certifications specified in Subsection (A)(1), complete a check of the applicant's record as specified in Subsection (A)(6), and request updates of the information specified in Subsection (A)(2). If the applicant wishes to retain a hazardous materials endorsement, the department shall ensure that the applicant has, within two years preceding the transfer, either passed the test for such endorsement or successfully completed a hazardous materials test or training given by a third party deemed by the department to cover the same knowledge base as the state-administered test. The department shall further require the applicant to submit a medical report and to take a vision test as specified in Subsection (A)(3), to obtain the driver's license issued by the applicant's previous state of domicile, to require the applicant to submit to a knowledge or skills test if the department so provides by rule or regulation, and to meet any other requirements of the department established by rule or regulation.

E. If the department determines, in its check of an applicant's license status and record prior to issuing a driver's license, or at any time after the driver's license is issued, that the applicant has falsified information specified in Subsection (A)(2) or any of the certifications specified in Subsection (A)(1), the department shall, within thirty days after discovering the falsification, suspend, revoke, or cancel the person's driver's license or his pending application. The provisions of this Subsection shall be in addition to any other penalties imposed by this Chapter.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1992, No. 1009, §2; Acts 1993, No. 382, §1; Acts 1995, No. 801, §1; Acts 1997, No. 111, §1, eff. June 12, 1997; Acts 1997, No. 274, §1; Acts 1997, No. 864, §§1, 2; Acts 1998, 1st Ex. Sess., No. 8, §2, eff. April 24, 1998; Acts 1999, No. 968, §1; Acts 2002, 1st Ex. Sess., No. 46, §2; Acts 2003, No. 395, §1, eff. Jan. 1, 2004; Acts 2003, No. 396, §1, eff. Jan. 1, 2004; Acts 2006, No. 416, §1; Acts 2007, No. 112, §1; Acts 2010, No. 319, §1, eff. June 18, 2010; Acts 2014, No. 765, §2, eff. June 19, 2014.



RS 32:410 - Form of license; photograph, signature of licensee, anatomical gift statement, declaration of life-sustaining procedures, and additional information on license

§410. Form of license; photograph, signature of licensee, anatomical gift statement, declaration of life-sustaining procedures, and additional information on license

A.(1) Every application for a driver's license and the license issued as a result of such application shall contain the photograph of the applicant or licensee, as the case may be. At the time of renewal of a license, the expired or expiring license shall be surrendered to the office of motor vehicles of the Department of Public Safety and Corrections.

(2) The Department of Public Safety and Corrections shall use such process or processes in the issuance of licenses that prohibit as nearly as possible the ability to alter or reproduce a license or to superimpose a photograph on such license without ready detection. All licenses and photo attachments shall be processed in color.

(3)(a) Every license issued shall bear thereon:

(i) The distinguishing number assigned to the applicant and shall contain the name of the state.

(ii) The applicant's full legal name. For the purposes of this Item, an applicant's full legal name shall be defined in compliance with the Real ID Act, if implemented. If and until such time as the Real ID Act is implemented, the applicant's full legal name shall be defined as the given name or names that appear on an official birth certificate together with the surname as it appears on the official birth certificate, unless the surname is changed in accordance with R.S. 9:292. No other name shall be permitted to be used unless the applicant provides proof of name change granted by a district court in accordance with the law. Should the Real ID Act be implemented, the full legal name shall be defined as stated by the Real ID Act. The department shall promulgate rules and regulations as are necessary to implement the provisions of this Item.

(iii) The applicant's mailing address and residential address, if different from the mailing address. The residential address provided for issuance of a driver's license for any law enforcement officer, court officer, or member of his immediate family as defined in R.S. 32:409(C) shall be the residential address which appears on the driver's license.

(iv) The dates of issuance and expiration.

(v) The group or groups of motor vehicles the applicant is authorized to operate.

(vi) The endorsements for which the driver has qualified.

(vii) Any applicable restrictions to which the applicant is subject.

(viii) Other information to identify the applicant including date of birth (month, day, and year), sex, height, weight, and eye and hair color. An applicant's license may bear his social security number at his option.

(ix) Parish of residence code number. The parish code shall be consistent with the numerical code as designated by the secretary of state.

(b) Every applicant for a license shall write his usual signature with pen and ink in the space provided for that purpose on the license issued to him immediately upon receipt of such license, and such license shall not be valid until so signed, except in the case of a person who cannot write his or her name, and in such case he may make his mark in the presence of one attesting witness and any other information requested by the department.

(c) Every license issued shall bear thereon the words "DON'T DRINK AND DRIVE; DON'T LITTER LOUISIANA".

(d) The magnetic strip on the back of the license shall contain only the information required in Subparagraph (a) of this Paragraph. No other personal information of any kind shall be contained on the magnetic strip. In no case shall information not included on the face of the driver's license, including the Social Security number, be included on the magnetic strip.

(4) Every commercial driver's license must contain a prominent statement that the license is a "Commercial Driver's License" or "CDL". The word "nonresident" shall be added to the face of a nonresident commercial driver's license. The word "nonresident" shall be conspicuously and unmistakenly displayed but may be noncontiguous with the words "Commercial Driver's License" or "CDL". Additionally, every commercial driver's license must state: "Holder of this license must be twenty-one years of age or older to utilize the privileges of this license in interstate commerce pursuant to 49 Code of Federal Regulations 391.11."

(5) Beginning January 1, 2007, the office of motor vehicles of the Department of Public Safety and Corrections shall provide for a method by which an applicant has the option of including emergency contact information in the operating record of the driver's license to which law enforcement and emergency personnel will have access.

(6)(a) Beginning July 1, 2013, the office of motor vehicles of the Department of Public Safety and Corrections shall provide a method by which an applicant may choose to include a special endorsement code on his driver's license to indicate whether the applicant has been issued any of the following:

(i) A lifetime hunting or fishing license issued pursuant to R.S. 56:649.1 et seq.

(ii) A certificate of completion of firearm and hunter education issued pursuant to R.S. 56:699.5.

(iii) A certificate of completion of boating safety education issued pursuant to R.S. 34:851.36.

(b) Inclusion of a special endorsement code pursuant to Subparagraph (a) of this Paragraph on his driver's license shall be solely at the option of the applicant. If applicant opts to include any such endorsement code, possession of his driver's license which displays such endorsement code shall satisfy any requirement to possess and exhibit such license and certificate.

B.(1)(a) The Department of Public Safety and Corrections shall give the widest possible dissemination to the anatomical donation program relating to eyes, kidneys, entire bodies, etc., and shall make whatever provisions are feasible and desirable, through its drivers licensing examining offices, to enable persons desiring to make such anatomical donations to confirm their desires and intentions through the use of suitable documents to be maintained and issued in all driver's license examining offices. Additionally the license issued by the department shall contain an indication thereon whether or not the named applicant has elected to make an anatomical gift pursuant to the provisions of this Chapter or R.S. 17:2351 et seq., said indication to be by placing an "X" in the appropriate box marked "Yes" or "No" under or adjacent to the term "anatomical gift".

(b) The following information shall be made available free of charge to applicants for a driver's license on a form to be promulgated by the department and maintained on file with the department:

(i) An anatomical gift statement indicating the organs donated for the purpose of transplantation or transplantation research;

(ii) A space for indicating any limitation or special wish of the donor; and

(iii) The signature of the donor and the witnesses to the signature of the donor.

(c) If the applicant elects not to execute an anatomical gift statement at the time of application, the statement shall remain blank when presented to the licensee so it can be executed by the licensee at any time after the license is issued. No other form or statement shall be required for the purpose of providing for the donation of organs.

(2) The applicant shall be asked at the time of application if he would like to be an organ donor and informed that the gift may be made either to a named donee or without the naming of a donee and the effect thereof as provided in R.S. 17:2354(D).

(3) An anatomical gift made pursuant to this Subsection may be revoked as provided in R.S. 17:2351 et seq.

(4) The state or any of its agencies, departments, or political subdivisions shall not be liable in damages or otherwise for any removal or use of any anatomical gift made pursuant to this Subsection.

(5) The attending physician, and the hospital where an anatomical gift is made or was to be made, shall not be liable for the removal, use, or the failure to remove or use any anatomical gift made pursuant to this Subsection.

(6) Except as otherwise provided in this Subsection, the document of donation and the donation shall be made pursuant to R.S. 17:2351 et seq.

(7) The department shall furnish upon request, written information to each applicant for a driver's license or renewal thereof at the time of the application, stating that if such applicant has executed a document of gift pursuant to the Anatomical Gift Act, and if the document has been deposited in any hospital, registry office, or depository that accepts such documents for safekeeping or for facilitation of procedures after death, he may authorize the department to include on an organ donor card a notification disclosing that a document has been executed including the file number for the document. When so authorized by the applicant, the department shall in such manner and form as it determines include on the donor card a notification disclosing that a document has been executed, and disclosing the place where the document is deposited including the file number for the document, in order to provide the widest possible dissemination of the information.

C.(1)(a) The Department of Public Safety and Corrections shall give the widest possible dissemination to the declarations concerning life-sustaining procedures under the provisions of R.S. 40:1299.58.1 et seq., and shall make whatever provisions are feasible and desirable, through its driver's licensing examining offices, to enable persons desiring to make such declarations to confirm their desires and intentions through the use of suitable documents to be maintained and issued in all driver's license examining offices. Additionally, the license issued by the department shall contain an indication thereon whether or not the named applicant has elected to make such a declaration, said indication to be by placing an "X" in the appropriate box marked "Yes" or "No" under or adjacent to the term "living will".

(b) If the applicant elects not to execute a declaration concerning life-sustaining procedures at the time of application, the statement shall remain blank when presented to the licensee so it can be executed by the licensee at any time after the license is issued.

(2) The applicant shall be asked at the time of application if he would like to make a declaration concerning life-sustaining procedures or a living will.

(3) The state or any of its agencies, departments, or political subdivisions shall not be liable in damages or otherwise for any declaration made pursuant to this Subsection.

Acts 1983, No. 205, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1990, No. 866, §1; Acts 1990, No. 934, §1; Acts 1995, No. 554, §1; Acts 1997, No. 864, §1; Acts 1997, No. 934, §1; Acts 1998, 1st Ex. Sess., No. 8, §2, eff. April 24, 1998; Acts 1999, No. 940, §1; Acts 2006, No. 416, §1; Acts 2006, No. 444, §1; Acts 2008, No. 594, §1, eff. June 1, 2009; Acts 2009, No. 224, §3, eff. June 1, 2009; Acts 2010, No. 151, §1, eff. June 8, 2010; Acts 2012, No. 543, §1.



RS 32:410.1 - Novelty or unofficial credentials; prohibited

§410.1. Novelty or unofficial credentials; prohibited

A. It shall be unlawful for any person to manufacture, advertise for sale, sell, or possess any fictitious or facsimile credential that is intended to simulate a valid credential issued by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any foreign country or government, a United States government-issued credential, or a United States passport or foreign government visa.

B. For purposes of this Section, a valid credential shall include but is not limited to any driver's license, driver permit, temporary license, restricted or hardship license, government-issued identification card, school-issued identification card, vehicle registration certificate, or vehicle license plate.

C. The following language shall appear on every item that can be interpreted as a novelty credential in a size or font equal in size to the largest print appearing anywhere on the novelty item: "This document is a novelty item and cannot be used for any official purposes or as a lawful means of identification or for the operation of a motor vehicle on any public highway or street".

D. The Department of Public Safety and Corrections, office of motor vehicles, may issue a cease and desist order to any person or business who manufactures, advertises for sale, sells, or possesses any credential, including any novelty or unofficial credential, which is not in compliance with this Section. Any such cease and desist order may be served by regular mail with a proof of mailing issued by the United States Postal Service, or hand delivered by a representative of the department. If the cease and desist order is served by mail with proof of mailing, it shall be deemed delivered on the seventh calendar day after the date affixed on the certificate or proof of mailing. The presumption of delivery in this Subsection shall not apply if the cease and desist order is returned as undeliverable.

E. If the person or business subject to the cease and desist order cannot be served or does not comply with the cease and desist order, the department may file a petition for injunctive relief as provided in the Code of Civil Procedure for injunctions in the district court. There shall be no suspensive appeal or stay of an order or judgment of the district court granting the department a preliminary or permanent injunction.

F. The department may promulgate rules it determines necessary to aid in the implementation and enforcement of this Section.

Acts 2014, No. 262, §1.



RS 32:410.2 - International driver's license

§410.2. International driver's license

A.(1) "International driving permit or driver's license" means a driving permit or driver's license that conforms to the provisions of the Convention on Road Traffic of 1949 and is presented with a valid driving permit or valid driver's license from the holder's country of residence.

(2) As defined in Paragraph (1) of this Subsection, an international driving permit or driver's license in this state shall be valid only as a non-commercial driver's license, shall not be valid and used in lieu of a learner's permit, commercial learner's permit, or commercial driver's license, and shall not be valid if the holder's driving privileges are suspended or revoked in this state or any other state.

B. It shall be unlawful for any person to issue an international driver's license in this state for use in this state or in any other state or territory of the United States.

C. The Department of Public Safety and Corrections, office of motor vehicles, may issue a cease and desist order to any person or business issuing an international driver's license in violation of this Section. Any such cease and desist order may be served by regular mail with a proof of mailing issued by the United States Postal Service, or hand delivered by a representative of the department. If the cease and desist order is served by mail with proof of mailing, it shall be deemed delivered on the seventh calendar day after the date affixed on the certificate or proof of mailing. The presumption of delivery in this Subsection shall not apply if the cease and desist order is returned as undeliverable.

D. If the person or business subject to the cease and desist order cannot be served or does not comply with the cease and desist order, the department may file a petition for injunctive relief as provided in the Code of Civil Procedure for injunctions in the district court. There shall be no suspensive appeal or stay of an order or judgment of the district court granting the department a preliminary or permanent injunction.

E. The department may promulgate rules and regulations necessary to implement and enforce the provisions of this Section.

Acts 2014, No. 562, §1.



RS 32:411 - Deposit of license in lieu of security upon arrest; receipt; licensee to have license or receipt in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

§411. Deposit of license in lieu of security upon arrest; receipt; licensee to have license or receipt in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

A. Except as is otherwise specifically provided in this Section, the deposit of a driver's license in connection with the issuance of a citation alleging the commission of a traffic offense is prohibited.

B.(1) An arresting officer may retain the driver's license of an operator of a motor vehicle when that operator has been issued a citation alleging that the operator was:

(a) Operating the motor vehicle under the influence of alcohol or controlled substances.

(b) Exceeding the speed limit by twenty-five miles per hour or more.

(c) Exceeding the speed limit in a school zone.

(d) Driving with a suspended license.

(e) Drag racing.

(f) Cited for failure to maintain compulsory security.

(2) An arresting officer may retain the driver's license of an operator when the operator was involved in an accident in which a person was injured, or when an operator:

(a) Is alleged to have committed the same offense twice within a period of one hour.

(b) Is alleged by the investigating law enforcement officer to have a medical condition which could result in suspension or revocation of his driver's license under the provisions of R.S. 32:414(E), provided that the arresting officer first consults with his superior officer as to his specific observations and such superior officer concurs with the issuing officer's belief.

(3) In each instance listed in this Subsection, the provisions of Subsections C through H of this Section shall apply.

C. Whenever any person lawfully possessed of a driver's license issued to him by either:

(1) The Department of Public Safety and Corrections; or

(2) The appropriate agency of another state if such person resides in this state and either:

(a) Is on active duty with the armed forces of the United States or is a dependent of any person described in this Subparagraph; or

(b) Is enrolled in a Louisiana college or university

is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish he shall have the option of depositing his driver's license with the arresting officer in lieu of bail.

(3) The arresting officer shall immediately forward any license so deposited to the sheriff, district attorney, or city court clerk of the parish in which the charge is filed, except in the parish of Orleans, where the license shall be forwarded to the clerk of the traffic court. Additionally, any person described in Paragraph (2) of this Subsection must also furnish satisfactory proof of his residency in this state by either providing the arresting officer with a copy of orders assigning him, or the person whose dependent he is, to an area inside Louisiana or with a valid student identification card issued by a Louisiana college or university.

(4) This Subsection does not apply when the arresting officer has probable cause to believe that the person charged has committed an offense as defined in Title 14 of the Louisiana Revised Statutes of 1950. The arresting officer shall take these persons forthwith before the nearest or most accessible magistrate having jurisdiction.

D. Whenever any person as described in Subsection C of this Section deposits his driver's license as provided in said Subsection, the arresting officer shall issue said person a receipt for said license upon a form approved or provided by the Department of Public Safety and Corrections, and thereafter said person shall be permitted to operate a motor vehicle upon the public highways of this state during the pendency of the case in which the license was deposited.

E. The district attorney, sheriff, or clerk of a court accepting the license as provided in Subsection C of this Section, shall forward as soon as practicable to the Department of Public Safety and Corrections, the license of a driver deposited in lieu of bail if the driver fails to appear in answer to the charge filed against him. The department shall not return, reissue, or renew the license until authorized to do so by the forwarding court.

F.(1) The licensee shall have his license in his immediate possession at all times when driving a motor vehicle and shall display it upon demand of any officer or agent of the department or any police officer of the state, parish, or municipality, except that where the licensee has previously deposited his license as provided in Subsection C of this Section, and has received a receipt, as provided in Subsection D of this Section, the licensee shall display the receipt upon demand of any officer or agent of the department or any police officer of the state, parish, or municipality, the same to serve as a substitute for the license until the license is returned to the licensee. However, when an officer or agent of the department or any police officer of the state, or any parish or municipality has reasonable grounds to believe a person has committed an offense of driving without a valid driver's license in his possession, the police officer shall make every practical attempt based on identifying information provided by the person to confirm that the person has been issued a valid driver's license. If the police officer determines that the person has been issued a valid driver's license which is neither under revocation, suspension, or cancellation, but that the license is not in his possession, the peace officer shall issue a written summons to the offender in accordance with law, commanding him to appear and answer the charge.

(2) The provisions of this Subsection shall in no way limit the peace officer from issuing a citation for operating a motor vehicle without physical possession of a valid driver's license.

G. When a person is arrested or issued a summons for a violation of R.S. 14:98 or 98.1, the arresting officer shall determine whether the person is the owner of the vehicle used. If the person is not the owner, the arresting officer, his agency of employment, or the Department of Public Safety and Corrections shall take all reasonable measures to identify and locate the registered owner and notify him of the arrest or summons. Such notification may be oral or written. A record shall be kept of whether or not such notification was given.

H.(1) When a fine is levied against a person convicted of any offense as described in Subsection C and the defendant is granted an extension of time to pay the fine, the judge of the court having jurisdiction may order the driver's license to be surrendered to the sheriff or official of the court collecting fines for a period of time not to exceed one hundred eighty days. If, after expiration of one hundred eighty days, the defendant has not paid the fine, the sheriff or official of the court designated to collect fines shall forward the license to the Department of Public Safety and Corrections.

(2) Upon receipt of a surrendered driver's license, the sheriff or court official responsible for collection of such fines shall issue a temporary permit for a period not to exceed one hundred eighty days or for a period of time set forth by the judge having jurisdiction. The Department of Public Safety and Corrections shall devise such temporary permits and provide for a procedure for distributing such permits, all by the promulgation of rules and regulations according to the Administrative Procedure Act. After final promulgation of such rules and regulations, or after six months from August 15, 1995, whichever occurs first, the temporary permits shall be distributed to the courts or other agencies responsible for the collection of the fines and court costs for such violations.

(3) The department shall not return, reissue, or renew a driver's license in its possession pursuant to this Section until payment of the fine and any additional administrative cost, fee, or penalty required by the judge having the jurisdiction and any other cost, fee, or penalty required by the department.

Amended by Acts 1958, No. 512, §1; Acts 1960, No. 591, §1; Acts 1966, No. 64, §1; Acts 1970, No. 490, §1; Acts 1972, No. 59, §1; Acts 1975, No. 497, §1; Acts 1976, No. 185, §1; Acts 1976, No. 520, §1; Acts 1979, No. 699, §1; Acts 1982, No. 294, §1; Acts 1987, No. 586, §1, eff. July 15, 1987 and Jan. 1, 1988; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 600, §1; Acts 1995, No. 1036, §1; Acts 1997, No. 807, §1; Acts 1997, No. 1288, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997.



RS 32:411.1 - Licensee to have license in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

§411.1. Licensee to have license in immediate possession; notification to vehicle owner; surrender of license; issuance of temporary permits

A.(1) Any person lawfully possessed of a driver's license issued to him by either the Department of Public Safety and Corrections or the appropriate agency of another state if such person resides in this state shall have such license in his immediate possession at all times when driving a motor vehicle and shall display it upon demand of any officer or agent of the department or any police officer of the state, parish, or municipality.

(2) However if the person is on active duty with the armed forces of the United States or is a dependent thereof, or is enrolled in a Louisiana college or university and is charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish the provisions of C.Cr.P. Article 211.4 shall apply.

(3) Additionally, any person described in Paragraph (2) of this Subsection shall also furnish, upon demand, satisfactory proof of his residency in this state by either providing the arresting officer with a copy of orders assigning him, or the person whose dependent he is, to an area inside Louisiana or with a valid student identification card issued by a Louisiana college or university.

(4) Whenever any person who resides in this state is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any parish or municipality such person shall be released on his own recognizance upon signing the promise to appear section of the traffic citation. This shall only apply to such persons who are not wanted for failure to appear in connection with other traffic citations or for whom a warrant has been issued for any other reason. If the offender fails to pay the fine by mail in advance of adjudication and fails to appear at the time and date indicated on the citation, the court may impose an additional penalty in an amount not to exceed the amount of the fine for the original violation.

B. When the arresting officer has probable cause to believe that the person charged has committed an offense as defined in Title 14 of the Louisiana Revised Statutes of 1950 he shall take such person forthwith before the nearest or most accessible magistrate having jurisdiction.

C.(1) When an officer or agent of the department or any police officer of the state, or any parish or municipality has reasonable grounds to believe a person has committed an offense of driving without a valid driver's license in his possession, the police officer shall make every practical attempt based on identifying information provided by the person to confirm that the person has been issued a valid driver's license. If the police officer determines that the person has been issued a valid driver's license which is neither under revocation, suspension, or cancellation, but that the license is not in his possession, the peace officer shall issue a written summons to the offender in accordance with law, commanding him to appear and answer the charge.

(2) The provisions of this Subsection shall in no way limit the peace officer from issuing a citation for operating a motor vehicle without physical possession of a valid driver's license.

D. When a person is arrested or issued a summons for a violation of R.S. 14:98 or 98.1, the arresting officer shall determine whether the person is the owner of the vehicle used. If the person is not the owner, the arresting officer, his agency of employment, or the Department of Public Safety and Corrections shall take all reasonable measures to identify and locate the registered owner and notify him of the arrest or summons. Such notification may be oral or written. A record shall be kept of whether or not such notification was given.

E.(1) When a fine is levied against a person convicted of any violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic in any municipality or in any parish and the defendant is granted an extension of time to pay the fine, the judge of the court having jurisdiction may order the driver's license to be surrendered to the sheriff or official of the court collecting fines for a period of time not to exceed one hundred eighty days. If, after expiration of one hundred eighty days, the defendant has not paid the fine, the sheriff or official of the court designated to collect fines shall forward the license to the Department of Public Safety and Corrections.

(2)(a) Upon receipt of a surrendered driver's license, the sheriff or court official responsible for collection of such fines shall issue a temporary permit for a period not to exceed one hundred eighty days or for a period of time set forth by the judge having jurisdiction. The Department of Public Safety and Corrections shall devise such temporary permits and provide for a procedure for distributing such permits, all by the promulgation of rules and regulations according to the Administrative Procedure Act. After final promulgation of such rules and regulations the temporary permits shall be distributed to the courts or other agencies responsible for the collection of the fines and court costs for such violations.

(b) The sheriff or court official responsible for issuing temporary permits pursuant to the provisions of this Subsection may prepare and issue such permits electronically to any defendant granted an extension of time to pay a fine for a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic. In cases where temporary permits are issued electronically, the sheriff or court official shall sign the electronic permit in an appropriate place and shall maintain possession of the defendant's driver's license until the fine and all fees, costs, and penalties are paid in full or the expiration of one hundred eighty days, whichever is sooner.

(3) The department shall not return, reissue, or renew a driver's license in its possession pursuant to this Subsection until payment of the fine and any additional administrative cost, fee, or penalty required by the judge having the jurisdiction and any other cost, fee, or penalty required by the department.

Acts 1995, No. 995, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 2005, No. 50, §1, eff. June 16, 2005.



RS 32:412 - Amount of fees; credit or refund; duration of license; veteran designation; university logo; "I'm a Cajun" designation; disbursement of funds; renewal by mail or electronic commerce of Class "D" or "E" drivers' licenses; disposition of certain fees; exception

§412. Amount of fees; credit or refund; duration of license; veteran designation; university logo; "I'm a Cajun" designation; disbursement of funds; renewal by mail or electronic commerce of Class "D" or "E" drivers' licenses; disposition of certain fees; exception

NOTE: Paragraphs (A)(1), (2), and (3) and Subparagraphs (4)(a) and (b)(intro. para.), eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

A.(1) Every applicant for a Class "D" driver's license, or for a renewal of a Class "D" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty-eight dollars and fifty cents. Seven dollars and forty-three cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(2) The fee for Class "D" driver's licenses, or renewal of a Class "D" driver's license, issued to bona fide residents of the city of New Orleans shall be thirty-six dollars, ten dollars of which fee shall be payable by the department to the board of trustees of the police pension fund of the city of New Orleans. One dollar and twenty-three cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(3) There shall be a fee of five dollars for an emergency vehicle endorsement for any vehicle group.

(4)(a) A Class "D" driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a period of four years subsequent to the issuing of the license, unless suspended, revoked, or canceled prior to that time.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Paragraphs (A)(1), (2), and (3) and Subparagraphs (4)(a) and (b)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1 2015.

A.(1) Every applicant for a Class "D" driver's license, or for a renewal of a Class "D" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of forty-two dollars and seventy-five cents. Eleven dollars and fifteen cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created with the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(2) The fee for Class "D" driver's licenses, or renewal of a Class "D" driver's license, issued to bona fide residents of the city of New Orleans shall be fifty-four dollars, fifteen dollars of which shall be payable by the department to the board of trustees of the police pension fund of the city of New Orleans. One dollar and eighty-four cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(3) There shall be a fee of seven dollars and fifty cents for an emergency vehicle endorsement for any vehicle group.

(4)(a) A Class "D" driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a period of six years subsequent to the issuing of the license, unless suspended, revoked, or canceled prior to that time.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(i) Expire on the date on which the alien's documents which demonstrate lawful presence expire, if sooner than the date specified in Subparagraph (a) of this Paragraph.

(ii) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Paragraphs (A)(5) and (6) and Subparagraphs (7)(a) and (b)(intro. para.) eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(5) Every applicant for a Class "E" driver's license, or for a renewal of a Class "E" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of thirteen dollars and fifty cents, which shall be the cost of such basic license. Three dollars and seventy-five cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(6) The fee for a Class "E" driver's license, or renewal of a Class "E" driver's license, issued to bona fide residents of the city of New Orleans shall be thirteen dollars and fifty cents, two dollars and fifty cents of which fee shall be paid by the department to the board of trustees of the police pension funds of the city of New Orleans. Two dollars and fifty cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(7)(a) A Class "E" driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a period of four years subsequent to the issuing of the license, unless suspended, revoked, or canceled.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Paragraphs (A)(5) and (6) and Subparagraphs (7)(a) and (b)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(5) Every applicant for a Class "E" driver's license, or for a renewal of a Class "E" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty dollars and twenty-five cents, which shall be the cost of such basic license. Five dollars and sixty-three cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(6) The fee for a Class "E" driver's license, or renewal of a Class "E" driver's license, issued to bona fide residents of the city of New Orleans shall be twenty dollars and twenty-five cents, three dollars and seventy-five cents of which fee shall be paid by the department to the board of trustees of the police pension funds of the city of New Orleans. Three dollars and seventy-five cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(7)(a) A Class "E" driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a period of six years subsequent to the issuing of the license, unless suspended, revoked, or canceled.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(i) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Subparagraph (a) of this Paragraph.

(ii) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Paragraphs (B)(1) and (2) eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

B.(1) Every applicant for a Class "A", "B", or "C" commercial driver's license, or for a renewal of a basic Class "A", "B", or "C" commercial driver's license, except for those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of forty-one dollars. Ten dollars and eighty cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(2) The fee for a basic Class "A", "B", or "C" commercial driver's license, or for the renewal of a basic Class "A", "B", or "C" commercial driver's license, issued to bona fide residents of the city of New Orleans shall be fifty-one dollars, ten dollars of which fee shall be paid by the department to the board of trustees of the police pension fund of the city of New Orleans. Ten dollars of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

NOTE: Paragraphs (B)(1) and (2) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

B.(1) Every applicant for a Class "A", "B", or "C" commercial driver's license, or for a renewal of a basic Class "A", "B", or "C" commercial driver's license, except for those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of sixty-one dollars and fifty cents. Sixteen dollars and twenty cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(2) The fee for a basic Class "A", "B", or "C" commercial driver's license, or for the renewal of a basic Class "A", "B", or "C" commercial driver's license, issued to bona fide residents of the city of New Orleans shall be seventy-six dollars and fifty cents, fifteen dollars of which fee shall be paid by the department to the board of trustees of the police pension fund of the city of New Orleans. Fifteen dollars of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created with the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(3) In addition to the basic fee, there shall be a skills test fee of not more than sixty dollars for commercial drivers' licenses in Class "A", "B", or "C". This fee shall be charged by the department or by a third party tester, whichever administers the test. The department may increase the maximum amount of this fee to reflect increased costs. The increased maximum fee shall be established by rule adopted in accordance with the Administrative Procedure Act, subject to oversight by the House of Representatives and Senate Committees on Transportation, Highways and Public Works. If the department elects to administer skills tests for commercial drivers' licenses in Class "A", "B", or "C", the department may charge fees for those tests. The amount of those fees shall be established in accordance with the provisions of this Paragraph. If an applicant for a commercial driver's license in Class "A", "B", or "C" has successfully completed a skills test administered by a third party, the department shall not charge a skills test fee.

(4) The application fee shall be fifteen dollars which is nonrefundable.

NOTE: Paragraph (B)(5) eff. until July 1, 2015. See Acts 2014, 765, §1, and No. 807, §1.

(5) There shall be a fee of five dollars for each endorsement to the basic licenses listed in R.S. 32:408(B).

NOTE: Paragraph (B)(5) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(5) There shall be a fee of seven dollars and fifty cents for each endorsement to the basic licenses listed in R.S. 32:408(B).

(6) Repealed by Acts 1995, No. 151, §2.

NOTE: Item (7)(a)(i) and (ii)(intro. para.) eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(7)(a)(i) A Class "C" commercial driver's license not carrying an endorsement permitting the transportation of material found to be hazardous for purposes of the Federal Hazardous Material Act, 49 United States Code 5101 et seq. or under state law or regulation shall expire on the anniversary of the birthday of the applicant which is nearest to a date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than four years in circumstances of medical limitations, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Item (7)(a)(i) and (ii)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(7)(a)(i) A Class "C" commercial driver's license not carrying an endorsement permitting the transportation of material found to be hazardous for purposes of the Federal Hazardous Material Transportation Act, 49 U.S.C. 5101 et seq. or under state law or regulation shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitations, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Subitems (b)(i) and (ii)(intro. para.) eff. July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(b)(i) A Class "C" commercial driver's license carrying an endorsement permitting the transportation of materials found to be hazardous for purposes of the Federal Hazardous Material Act, 49 United States Code 5101 et seq. or under state law or regulation shall expire on the anniversary of the birthday of the applicant which is nearest to a date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Subitems (b)(i) and (ii)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(b)(i) A Class "C" commercial driver's license carrying an endorsement permitting the transportation of materials found to be hazardous for purposes of the Federal Hazardous Material Transportation Act, 49 U.S.C. 5101 et seq. or under state law or regulation shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Items (c)(i) and (ii)(intro. para.), eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(c)(i) A Class "B" commercial driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Items (c)(i) and (ii)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(c)(i) A Class "B" commercial driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Items (d)(i) and (ii)(intro. para.), eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(d)(i) A Class "A" commercial driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Items (d)(i) and (ii)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(d)(i) A Class "A" commercial driver's license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended prior to that time.

(ii) Notwithstanding the provisions of Item (i) of this Subparagraph, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(aa) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Item (i) of this Subparagraph.

(bb) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Subitems (e)(i)(aa) and (bb)(intro. para.), eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(e)(i)(aa) Every applicant seventy years of age or older for a Class "E" driver's license, or for the renewal of a Class "E" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of four dollars and fifty cents, which shall be the cost of the license. The license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

NOTE: Subitems (e)(i)(aa) and (bb)(intro. para.) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(e)(i)(aa) Every applicant seventy years of age or older for a Class "E" driver's license, or for the renewal of a Class "E" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of six dollars and seventy-five cents, which shall be the cost of the license. The license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restrictions. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both:

(I) Expire on the date on which the alien's immigration documents expire, if sooner than the date specified in Subitem (aa) of this Item.

(II) Contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

NOTE: Subitems (cc), (dd), and (ee), and (ii)(aa), (bb), (cc), (dd), and (ee), eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

(cc) Fifty cents of the fee shall be paid to the office of state police. One dollar and fifty cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(dd)(I) Every applicant seventy years of age or older for a Class "D" driver's license, or for the renewal of a Class "D" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of fourteen dollars and seventy-five cents, which shall be the cost of the license. The license shall expire on the anniversary of the birthday of the applicant which is nearest to the date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(II) Notwithstanding the provisions of R.S. 32:412(B)(7)(e)(i)(dd)(I), the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subsubitem (I) of this Subitem, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(ee) Three dollars and seventy-one cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(ii)(aa) Every applicant seventy years of age or older for a Class "E" driver's license, or for the renewal of a Class "E" driver's license, issued to bona fide residents of the city of New Orleans, shall pay for such basic license a fee of four dollars and fifty cents, which shall be the cost of the license. This license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(bb) Notwithstanding the provisions of R.S. 32:412(B)(7)(e)(ii)(aa), the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, that license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subitem (aa) of this Item, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(cc) One dollar of the fee shall be paid to the Board of Trustees of the Police Pension Fund of the city of New Orleans. One dollar of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(dd)(I) Every applicant seventy years of age or older for a Class "D" driver's license, or for the renewal of a Class "D" driver's license, issued to bona fide residents of the city of New Orleans, shall pay for such basic license a fee of eighteen dollars and fifty cents, which shall be the cost of the license. This license shall expire on the anniversary of the birthday of the applicant which is nearest to the date of four years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(II) Notwithstanding the provisions of R.S. 32:412(B)(7)(e)(ii)(dd)(I), the department may issue the license for a period of less than four years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subsubitem (I) of this Subitem, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(ee) Five dollars of the fee shall be payable by the department to the board of trustees of the police pension fund of the city of New Orleans. Sixty-one cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

NOTE: Subitems (cc), (dd), and (ee), and (ii)(aa), (bb), (cc), (dd), and (ee) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

(cc) Seventy-five cents of the fee shall be paid to the office of state police. Two dollars and seventy-five cents of the fee shall be paid to the Louisiana State Police Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(dd)(I) Every applicant seventy years of age or older for a Class "D" driver's license, or for the renewal of a Class "D" driver's license, except those bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty-two dollars and thirteen cents, which shall be the cost of the license. The license shall expire on the anniversary of the birthday of the applicant which is nearest to the date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subsubitem (I) of this Subitem, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(ee) Five dollars and fifty-six cents of the fee shall be paid to the Louisiana State Police Pension and Retirement System Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(ii)(aa) Every applicant seventy years of age or older for a Class "E" driver's license, or for the renewal of a Class "E" driver's license, issued to bona fide residents of the city of New Orleans, shall pay for such basic license a fee of six dollars and seventy-five cents, which shall be the cost of the license. This license shall expire on the anniversary of the birthday of the applicant which is nearest to a date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(bb) Notwithstanding the provisions of Subitem (aa) of this Item, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, that license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subitem (aa) of this Item, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(cc) One dollar and fifty cents of the fee shall be paid to the Board of Trustees of the Police Pension Fund of the city of New Orleans. One dollar and fifty cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(dd)(I) Every applicant seventy years of age or older for a Class "D" driver's license, or for the renewal of a Class "D" driver's license, issued to bona fide residents of the city of New Orleans, shall pay for such basic license a fee of twenty-seven dollars and seventy-five cents, which shall be the cost of the license. This license shall expire on the anniversary of the birthday of the applicant which is nearest to the date of six years subsequent to the issuing of the license, unless revoked, canceled, or suspended.

(II) Notwithstanding the provisions of Subsubitem (I) of this Subitem, the department may issue the license for a period of less than six years in circumstances of medical limitation, limitation on lawful presence, or other special restriction. When the department issues a license to a properly documented alien student or nonresident alien, the license shall both expire on the date for which the alien's immigration documents expire, if sooner than the date specified in Subsubitem (I) of this Subitem, and contain a restriction code which declares that the license holder is an alien student or a nonresident alien.

(ee) Seven dollars and fifty cents of the fee shall be payable by the department to the board of trustees of the police pension fund of the city of New Orleans. Ninety-two cents of the fee shall be paid to the State Police Pension and Retirement Fund. One dollar and fifty cents of the fee shall be forwarded by the department to the litter abatement and education account which is created within the Conservation Fund through the provisions of R.S. 56:10(B)(15).

(8) Persons who hold certain specified licenses issued by the office of motor vehicles and who apply for other specified licenses issued by the office of motor vehicles shall receive credit for the unexpired portion of the first license. The credit shall be computed in accordance with the provisions of Paragraph (9) of this Subsection. As used in this Paragraph, the phrase "prior provisions of law" means provisions of law in effect prior to the effectiveness of Act No. 293 of the 1989 Regular Session of the Legislature (the "Commercial Drivers License Law"). The three circumstances in which credit shall be given are as follows:

(a) When a person who holds a Class "B", "C", or "D" license issued under prior provisions of law applies for a Class "A", "B", or "C" commercial driver's license issued under current provisions of law.

(b) When a person who holds a Class "B", "C", or "D" license issued under current provisions of law applies for a commercial driver's license of a higher class.

(c) When a person who holds a Class "A" driver's license issued under prior provisions of law or a Class "E" personal vehicle driver's license issued under current provisions of law applies for any commercial driver's license or chauffeur's license.

(9) The credit shall be computed on a basis under which each month from the date of the issuance of the existing license to the date of the expiration of the license shall be given an equal monetary value. The applicant shall be given credit toward the fee for the license for which the applicant has applied based on the monetary value of the remaining months of validity of the existing license. In computing the credit, only whole months shall be used.

NOTE: Paragraph (C) eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

C.(1) The addition of a motorcycle or motor scooter endorsement to a basic license will require, besides the specific examination for such vehicles, the payment of an additional fee of eight dollars. If the motorcycle endorsement is to any license which is valid for less than four years, the fee for the endorsement will be four dollars.

(2) Notwithstanding any provisions of law to the contrary and subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, the amount of five dollars from the fee for a motorcycle or motor scooter endorsement to a basic license, or the amount of two dollars from the fee if the motorcycle endorsement for any person is to a license that is valid for only less than four years shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal years, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Paragraph into a special fund which is hereby created in the state treasury and designated as the "Motorcycle Safety, Awareness, and Operator Training Program Fund", hereinafter referred to as the "fund". The monies credited to the fund shall be used solely for operator training, instructor training, and motorcycle safety and awareness programs. Any unexpended and unencumbered monies remaining to the credit of the fund on June thirtieth of each year, after all appropriations of the preceding fiscal year have been made, shall revert to the state general fund. The monies in the fund shall be expended solely from year to year as appropriated by the legislature for the purposes of motorcycle safety and awareness and operator training. Any amounts earned through investment of the monies in the fund shall revert to the state general fund.

NOTE: Paragraph (C) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

C.(1) The addition of a motorcycle or motor scooter endorsement to a basic license will require, besides the specific examination for such vehicles, the payment of an additional fee of twelve dollars. If the motorcycle endorsement is to any license which is valid for less than six years, the fee for the endorsement will be six dollars.

(2) Notwithstanding any provisions of law to the contrary and subject to the exceptions contained in Article VII, Section 9(A) of the Constitution of Louisiana, the amount of seven dollars and fifty cents from the fee for a motorcycle or motor scooter endorsement to a basic license, or the amount of three dollars from the fee if the motorcycle endorsement for any person is to a license that is valid for only less than six years shall be credited to the Bond Security and Redemption Fund. After a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within any fiscal years, the treasurer shall pay an amount equal to the fees paid into the Bond Security and Redemption Fund pursuant to this Paragraph into a special fund which is hereby created in the state treasury and designated as the "Motorcycle Safety, Awareness, and Operator Training Program Fund", hereinafter referred to as the "fund". The monies credited to the fund shall be used solely for operator training, instructor training, and motorcycle safety and awareness programs. Any unexpended and unencumbered monies remaining to the credit of the fund on June thirtieth of each year, after all appropriations of the preceding fiscal year have been made, shall revert to the state general fund. The monies in the fund shall be expended solely from year to year as appropriated by the legislature for the purposes of motorcycle safety and awareness and operator training. Any amounts earned through investment of the monies in the fund shall revert to the state general fund.

D.(1) Upon application and payment of the fee imposed by this Chapter and subject to the requirements of R.S. 32:408, a license shall be renewable on or before its expiration. An application for renewal may be made at any time within one hundred eighty days prior to expiration unless the renewal is otherwise restricted by the department.

(2) Each person who is less than seventy years of age and who applies for the renewal of a license which expired more than ten days prior to the date of the application shall pay a late fee of fifteen dollars. The late fee shall not affect the criminal penalties imposed by R.S. 32:402 and 427.

(3) A Class "D" or "E" operator's license may be renewed by mail or electronic commerce, except as follows:

(a) No renewal by mail or electronic commerce shall be granted to any person who is seventy years of age or older.

(b) No renewal by mail or electronic commerce shall be granted if the license was renewed by mail or electronic commerce at the last occurrence of its expiration.

(c) No renewal by mail or electronic commerce shall be granted if the previously issued license has been expired for more than twelve months, or has been suspended, revoked, canceled, or lost, or if it is in the possession of a law enforcement agency as a result of an accusation that the driver has violated a traffic law. A Class "D" or "E" driver's license may be renewed by mail or electronic commerce if the license has been expired for a period of twelve months or less and the applicant is otherwise eligible to renew the license by mail or electronic commerce. An applicant for renewal by mail or electronic commerce of an expired Class "D" or "E" driver's license shall pay a special late fee of ten dollars. There shall be no grace period for imposition of the special late fee.

(d) The department may establish rules and regulations to grant or deny renewal by mail in cases where a Louisiana resident is temporarily domiciled out of state or out of country, or temporarily residing, employed, or attending school in another state or foreign country, even if the resident does not meet the qualification criteria under this Section.

(e) No renewal by mail or electronic commerce shall be granted to alien students or nonresident aliens.

(4) The renewal by mail or electronic commerce shall include the following:

(a) A statement from the applicant that he has not experienced any loss of consciousness other than normal sleep and has no current physical or mental condition which would impair his ability to operate a motor vehicle safely.

(b) Repealed by Acts 1995, No. 1015, §2.

(c) A statement from the applicant indicating that all motor vehicles owned by the applicant are covered by liability insurance or security and said coverage will be maintained until such time as a vehicle is no longer utilized on the highways of this state, or until a vehicle is transferred to another.

(5) Upon receipt of the required statements by the department and upon renewal of the license, the state shall not be liable for any property damages, injuries, or deaths that may arise from an applicant's involvement in an accident where said accident can be attributed to the applicant's medical condition that may have existed which rendered him incapable of operating a motor vehicle safely.

(6) When a license is renewed by mail or electronic commerce, the secretary shall issue evidence of renewal which shall be affixed to the previously issued license to indicate the date the license expires in the future.

(7) The secretary of the department, in accordance with the Administrative Procedure Act, shall promulgate rules and regulations as are necessary to implement the provisions of Paragraphs (3), (4), (5), and (6) of this Subsection.

(8) The ten-dollar special late fee for the renewal of an expired Class "D" or "E" driver's license by mail or electronic commerce shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund created pursuant to the provisions of R.S. 32:429.2.

E. If the failure to make timely application is attributable to the fact that the applicant has had no occasion to operate a motor vehicle since the expiration date, then the additional fee shall be waived upon the filing of an affidavit by the applicant to evidence this fact.

F.(1) The Louisiana driver's license, regardless of its class, issued to any person who serves in the Peace Corps or the armed forces of the United States stationed outside the state of Louisiana, and his dependents who are residing with him, if such license has not been revoked or suspended, shall be considered valid during the period of service in the armed forces or the Peace Corps and for a period of sixty days after discharge from such service. Any person to whom this Subsection applies shall be exempt from any late fees provided the person makes an application for renewal within sixty days of the date in which the applicant, or the person upon whom the applicant is dependent, is discharged from the armed forces or terminates his service with the Peace Corps.

(2) Any person to whom this Subsection applies, while operating a motor vehicle, shall carry upon his person the last license issued to him and conclusive evidence that he is a member of the United States armed forces or the Peace Corps, and if discharged from the armed forces, a copy of such discharge or proof of his last date of service with the Peace Corps. The dependent of a person in such service shall carry upon his person the last license issued to him and copies of conclusive evidence that the person upon whom they are dependent is a member of the armed forces or the Peace Corps, and if such person has been discharged or has terminated his position with the Peace Corps, a copy of such discharge or proof of his last date of service with the Peace Corps, respectively.

(3) As used in this Subsection, the term "dependent" means a spouse or minor child.

G. It shall be unlawful for any person to drive a motor vehicle on any public street, road, or highway of this state with an expired driver's license.

H. Each person who takes a test a second or subsequent time, whether written or driving, which is administered by the office of motor vehicles in connection with an application for the issuance or renewal of a driver's license shall pay a testing fee. The fee shall not be refundable. The office of motor vehicles shall establish the fee by rule adopted in accordance with the Administrative Procedure Act. The amount of the fee shall not exceed ten dollars. The fees collected under the provisions of this Subsection shall be deposited immediately upon receipt into the state treasury.

(2),(3). Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

(I)(1) The Louisiana driver's license, regardless of its class, issued to any person who is required to register as a sex offender pursuant to R.S. 15:542 and R.S. 15:542.1 shall contain a restriction code which declares that the license holder is a sex offender. The secretary of the Department of Public Safety and Corrections shall comply with the provisions of this Subsection and the driver's license shall include the words "sex offender" which shall be orange in color.

(2) Any person to whom this Subsection applies shall carry upon his person the last driver's license issued to him.

(3) The department shall issue a license required pursuant to this Subsection for a period of one year. When the department issues a license pursuant to this Subsection the license shall be valid for a period of one year from the date of issuance.

(4) Any person to whom this Subsection applies shall personally appear at a motor vehicle field office to renew his driver's license every year, in addition to the yearly reregistration pursuant to R.S. 15:542 et seq. Reregistration shall include the submission of current information to the department and the verification of registration information, including the street address and telephone number of the registrant; name, street address and telephone number of the registrant's employer, and any other registration information that may need to be verified. Upon successful completion of reregistration, the bureau shall electronically transmit this fact to the office of motor vehicles which may then proceed to renew the driver's license. In order to reimburse the office of motor vehicles for the cost of a yearly issuance, the regular renewal fee shall be collected at each renewal pursuant to this Subsection.

(5) The provisions of this Subsection shall apply to all registered sex offenders regardless of the date of conviction.

J. Notwithstanding any law to the contrary, any child who is in foster care, as defined in Article 603 of the Louisiana Children's Code, may obtain a driver's license without charge.

K. Upon request, the word "Veteran" shall be exhibited in the color black below the person's photograph on the driver's license regardless of its class, upon presentation of a copy of the person's DD Form 214, issued by the United States Department of Defense, or equivalent, as established by administrative rule. No additional fee shall be charged to include such designation. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish rules and regulations as are necessary to implement the provisions of this Subsection.

L.(1) Upon request and payment of an additional fee, the designation "I'm a Cajun" shall be exhibited in the color black below the person's photograph on the driver's license regardless of its class. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection.

(2) The department shall collect an annual fee of five dollars for inclusion of the designation "I'm a Cajun" on any class of driver's license, which fee shall be disbursed in accordance with Paragraph (3) of this Subsection. This fee shall be in addition to the payment of any driver's license fee.

(3) The monies received from the additional fee shall be disbursed quarterly by the department to the Council for the Development of French in Louisiana. The monies received from the additional five-dollar fee shall be disbursed solely to fund scholarships for the "La Fondation Louisiane for the Escadrille Louisiane" scholarship program of the Council for the Development of French in Louisiana.

(4) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish such rules and regulations as are necessary to implement the provisions of this Subsection.

NOTE: Paragraph (M) eff. Jan. 1, 2015. See Acts 2014, No. 451, §1.

M.(1) Upon request and payment of a university logo fee, if any, as established by any Louisiana university for the use and display of its logo, the logo of the university shall be exhibited in color on the driver's license regardless of its class. The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall comply with the provisions of this Subsection.

(2) The department shall collect such university logo fee, if any, which shall be disbursed in accordance with Paragraph (3) of this Subsection. This university logo fee shall be in addition to the payment of any other driver's license fee.

(3) Any monies received from such university logo fees shall be disbursed quarterly by the department to the foundation of the university.

(4) The deputy secretary of the Department of Public Safety and Corrections, public safety services, shall establish such rules and regulations as are necessary to implement the provisions of this Subsection.

(5) Any implementation costs shall be incurred by the foundation of the university participating in the university logo program.

Acts 1991, No. 351, §1; Acts 1991, No. 389, §1; Acts 1991, No. 936, §1, eff. July 24, 1991; Acts 1993, No. 227, §1; Acts 1993, No. 348, §1; Acts 1993, No. 382, §1; Acts 1993, No. 578, §1; Acts 1993, No. 1027, §1, eff. June 27, 1993; Acts 1995, No. 151, §§1, 2; Acts 1995, No. 1015, §§1, 2; Acts 1997, No. 786, §1; Acts 2000, 1st Ex. Sess., No. 6, §1, eff. April 12, 2000; Acts 2001, No. 602, §1; Acts 2002, 1st Ex. Sess., No. 46, §2; Acts 2003, No. 417, §1; Acts 2003, No. 527, §2; Acts 2004, No. 363, §1, eff. Aug. 15, 2007; Acts 2006, No. 663, §2; Acts 2007, No. 190, §1; Acts 2009, No. 349, §1, eff. July 1, 2009; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2011, No. 265, §§2, 6, eff. July 1, 2011; Acts 2012, No. 356, §1; Acts 2012, No. 398, §1; Acts 2012, No. 834, §§5, 13, eff. July 1, 2012; Acts 2013, No. 55, §1, eff. Jan. 1, 2014; Acts 2014, No. 451, §1, eff. Jan. 1, 2015; Acts 2014, No. 765, §1, eff. July 1, 2015; Acts 2014, No. 807, §1, eff. July 1, 2015.



RS 32:412.1 - Handling charges

§412.1. Handling charges

NOTE: Subsection (A)(intro. para.) and (1) eff. until July 1, 2015. See Acts 2014, No. 807, §1.

A. Except as provided for in Subsection D of this Section, the office of motor vehicles shall collect, in addition to any fee authorized by law, a handling charge of eight dollars for each of the following transactions:

(1) Class D and Class E drivers' licenses:

(a) New applications.

(b) Renewals.

(c) Duplicates.

(d) Valid without photo.

NOTE: Subsection (A)(intro. para.) and (1) as amended by Acts 2014, No. 807, §1, eff. July 1, 2015.

A. Except as provided for in Subsection E of this Section, the office of motor vehicles shall collect, in addition to any fee authorized by law, a handling charge of eight dollars for each of the following transactions:

(1) Repealed by Acts 2014, No. 765, §3, and No. 807, §2, eff. July 1, 2015.

(2) Identification cards:

(a) New applications.

(b) Renewals.

(c) Duplicates.

(3) Vehicle titling and registration:

(a) New vehicle or out-of-state title.

(b) Transfer of ownership.

(c) Record and cancel mortgage.

(d) Lost plate and sticker.

(e) Conversion of license plate.

(f) Duplicate title.

(g) Letter of authorization to operate an unregistered vehicle.

(h) Motor vehicle inspection sticker and rejection stickers.

(i) Motor vehicle inspection station permits.

(j) Duplicate motor vehicle inspection station permits.

(k) Motor vehicle inspection station signs.

(l) Motor vehicle inspection mechanic inspection license.

(m) Duplicate motor vehicle inspection mechanic inspection license.

(n) Sheriff's certificate of chattel mortgages.

(o) Recordation of floor plans.

(p) Dealer temporary marker.

(q) Agriculture permits.

(r) Refunds - driver's license and vehicle registration.

(s) Certified copies.

(t) Claims against dealer bonds.

(u) Titles, certificates, or similar documents for salvaged vehicles.

(v) Department of Transportation and Development ticket assessments.

(w) Nonresident cab cards.

(x) Reciprocity cab cards.

(y) Records created by R.S. 9:1149.4(D).

NOTE: Subsections (B), (C), and (D) eff. until July 1, 2015. See Acts 2014 No. 765, §1, and No. 807, §1.

B. Additional handling charges of eight dollars may be established by the office of motor vehicles upon transactions not specifically named in Subsection A of this Section in accordance with procedures in the Administrative Procedure Act.

C. Two dollars and fifty cents of the fee charged for any handling fee charged or collected shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund created pursuant to the provisions of R.S. 32:429.2.

D. A child who is in foster care, as defined in Article 603 of the Louisiana Children's Code, shall not be required to pay the handling fee or other charge in order to obtain a driver's license or identification card.

NOTE: Subsections (B), (C), and (D) as amended by Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

B. Except as provided in Subsection E of this Section, the office of motor vehicles shall collect, in addition to any fee authorized by law, a handling charge of twelve dollars for each of the following Class D and E driver's license transactions.

(1) New applications.

(2) Renewals.

(3) Duplicates.

(4) Valid without photo.

C. Additional handling charges of eight dollars may be established by the office of motor vehicles upon transactions not specifically named in Subsections A and B of this Section in accordance with procedures in the Administrative Procedure Act.

D. Three dollars and seventy-five cents on Class "D" and "E" driver's license transactions, and two dollars and fifty cents of the fee charged for all other handling fees charged or collected shall be forwarded to the state treasurer for deposit in to the Office of Motor Vehicles Customer Service and Technology Fund created pursuant to the provisions of R.S. 32:429.2.

NOTE: Subsection E eff. July 1, 2015. See Acts 2014, No. 765, §1, eff. July 1, 2015, and No. 807, §1, eff. July 1, 2015.

E. A child who is in foster care, as defined in Article 603 of the Louisiana Children's Code, shall not be required to pay the handling fee or other charge in order to obtain a driver's license or identification card.

Acts 1990, No. 291, §1; Acts 2000, 1st Ex. Sess., No. 1, §1, eff. April 10, 2000; Acts 2008, No. 924, §2, eff. Jan. 1, 2009; Acts 2009, No. 349, §1, eff. July 1, 2009; Acts 2014, No. 765, §§1, 3, eff. July 1, 2015; Acts 2014, No. 807, §§1, 2, eff. July 1, 2015.



RS 32:412.2 - Disabled veteran exemption

§412.2. Disabled veteran exemption

A. A veteran of service in the United States Armed Forces shall be exempt from the payment of fees under this Chapter for the issuance of a driver's license or a special identification card, issued pursuant to R.S. 40:1321, if the veteran meets all of the following qualifications:

(1) Was honorably discharged.

(2) Has a service-related disability of at least fifty percent.

(3) Receives compensation from the United States government because of such disability.

(4) Is not subject to the registration requirements of Chapter 3-B of Title 15 of the Louisiana Revised Statutes of 1950.

B. The provisions of this Section shall not apply to the fee imposed by R.S. 32:668(B)(1)(a)(i).

C. The department shall adopt rules relative to the proof of entitlement to such exemption and any other rules as may be necessary to implement the provisions of this Section.

Acts 2007, No. 123, §1; Acts 2010, No. 402, §1; Acts 2012, No. 95, §1.



RS 32:412.3 - Office of Motor Vehicles Driver's License Escrow Fund; Office of Motor Vehicles Handling Fee Escrow Fund

§412.3. Office of Motor Vehicles Driver's License Escrow Fund; Office of Motor Vehicles Handling Fee Escrow Fund

A. There is hereby created, as special funds in the state treasury, the Office of Motor Vehicles Driver's License Escrow Fund, and the Office of Motor Vehicles Handling Fee Escrow Fund.

B.(1) After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to one third of the monies received by the state treasury pursuant to the provisions of R.S. 32:412 into the Office of Motor Vehicles Driver's License Escrow Fund. The monies in this fund shall be used solely as provided in Subsection D of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund to cover under collections in any subsequent fiscal year. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and shall be deposited into the state general fund.

(2) The calculation required under the provisions of Subsection D of this Section shall be made prior to the distribution to the board of trustees of the police pension funds of the city of New Orleans, the Louisiana State Police Retirement System Fund, and the Conservation Fund under the provisions of R.S. 56:10(B)(15).

C. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to one third of the monies received by the state treasury pursuant to the provisions of R.S. 32:412.1 into the Office of Motor Vehicles Handling Fee Escrow Fund. The monies in this fund shall be used solely as provided in Subsection E of this Section. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund to cover under collections in any subsequent fiscal year. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and shall be deposited into the state general fund.

D. Of the monies placed in escrow in the Office of Motor Vehicles Driver's License Escrow Fund, one-half shall be appropriated in Fiscal Years 2020, 2026, and 2032 and one-half shall be appropriated in Fiscal Years 2021, 2027, and 2033.

E.(1) Of the monies placed in escrow in the Office of Motor Vehicles Handling Fee Escrow Fund, one-half shall be appropriated in Fiscal Years 2020, 2026, and 2032 and one-half shall be appropriated in Fiscal Years 2021, 2027, and 2033.

(2) Of the monies appropriated under the provisions of this Subsection, sixty-eight and seventy-five one-hundredths percent of the funds shall be allocated to self-generated revenue and thirty-one and twenty-five one-hundredths percent of the funds shall be allocated to the Office of Motor Vehicles Customer Service and Technology Fund.

Acts 2014, No. 765, §1, eff. July 1, 2015; Acts 2014, No. 807, §1, eff. July 1, 2015.



RS 32:413 - Loss or destruction of licenses

§413. Loss or destruction of licenses

A. If any license shall be lost or destroyed, the person to whom it was issued shall submit satisfactory proof to the office of motor vehicles of such loss or destruction and shall apply for, within ten days after such loss or destruction, a duplicate license.

B. For each duplicate license so issued there shall be collected the sum of five dollars, except no fee shall be charged to a child who is in foster care, as defined in Article 603 of the Louisiana Children's Code. However, if the original license was stolen as evidenced by a police report, there shall be no collection of this charge or handling charge as provided in R.S. 32:412.1.

C. If any license which was issued to a Louisiana domiciliary or resident who is temporarily out of state, or who is a domiciliary or resident who is an active member of the Armed Forces, or who is a domiciliary resident dependent of a member of the active Armed Forces, in lieu thereof has been lost or destroyed, the person to whom the license was issued, or a person who has power of attorney for the person to whom the license was issued, may submit satisfactory proof to the office of motor vehicles of such loss or destruction and may apply for a duplicate license.

Amended by Acts 1958, No. 68, §1; Acts 1982, No. 334, §1; Acts 1984, No. 629, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 464, §1; Acts 2004, No. 314, §1; Acts 2009, No. 349, §1, eff. July 1, 2009.



RS 32:414 - Suspension, revocation, renewal, and cancellation of licenses; judicial review

§414. Suspension, revocation, renewal, and cancellation of licenses; judicial review

A.(1)(a) The department shall suspend the license of any person for a period of twelve months upon receiving, from any district, city, or municipal court, of this state or of any other state, having traffic jurisdiction, or from any federal court or magistrate having traffic jurisdiction, satisfactory evidence of the conviction or of the entry of a plea of guilty or nolo contendere and sentence thereupon or of the forfeiture of bail of any such person charged with the first offense for vehicular negligent injuring, R.S. 14:39.1, or for operating a motor vehicle while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants, regardless of whether or not the person was sentenced pursuant to Code of Criminal Procedure Article 893 or 894. The department shall promptly investigate an allegation made by such licensee that the suspension of his driving privileges will deprive him or his family of the necessities of life, or will prevent him from earning a livelihood. If the department so finds, it may reinstate the license of such licensee; however, such suspension and reinstatement shall be considered as a first suspension and grant of restricted driving privileges for the purposes of R.S. 32:415.1, and the driving privileges of the licensee shall be restricted as provided in R.S. 32:415.1 for a period of twelve months from the date of conviction or the entry of a plea of guilty or nolo contendere and sentence thereupon or of the forfeiture of bail. Notice of the restriction shall be attached to the license.

(b) Any licensee who has had his driver's license suspended for operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection shall, upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device, be issued a restricted driver's license. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license either by ex parte order or after contradictory hearing.

(c) Notwithstanding the provisions of Subparagraphs (a) and (b) of this Paragraph, upon first or second conviction, or a plea of guilty or nolo contendere and sentence thereupon or forfeiture of bail of any person charged with the offense of driving while intoxicated when the offender had a blood alcohol concentration of 0.20 percent or more by weight based on grams of alcohol per one hundred cubic centimeters of blood, the following restrictions on suspension and issuance of a restricted driver's license shall apply:

(i) Upon first offense, if the offender had a blood alcohol concentration of 0.20 percent or greater, his driver's license shall be suspended for two years and he shall be issued a restricted driver's license for the entire period of the suspension after he has provided proof to the department that his motor vehicle is equipped with a functioning ignition interlock device. A functioning ignition interlock device shall remain installed on his vehicle during the first twelve-month period of the suspension of his driver's license.

(ii) Upon second offense, if the offender has a blood alcohol concentration of 0.20 percent or greater, his driver's license shall be suspended for four years. The offender shall be eligible for a restricted license after a period of forty-five days of suspension for the remainder of the four-year period of suspension after he has provided proof to the department that his motor vehicle is equipped with a functioning ignition interlock device. A functioning ignition interlock device shall remain installed on his vehicle during the first three-year period of the four-year period of the suspension of his driver's license.

(2) The department shall suspend the license of any person for a period of thirty days upon a first conviction; sixty days upon a second conviction; and, one year upon a third conviction for violation of R.S. 32:80(A)(1) relative to a failure to stop or passing a school bus which is stopped for loading or unloading children.

(3)(a) The department shall forthwith suspend the license of any person thirty days upon third violation, and sixty days upon fourth and any subsequent violation of R.S. 30:2531(A) or 2531.1 relative to litter violations.

(b) When a person in violation of the provisions of R.S. 30:2531(A) or 2531.1 has failed to pay any penalty assessed in any previous violation of such Sections, his driver's license shall be suspended sixty days upon third violation and one hundred twenty days upon fourth and subsequent violation.

(c) The department shall promptly investigate an allegation made by such licensee that the suspension of his driving privileges will deprive him or his family of the necessities of life or will prevent him from earning a livelihood. If the department so finds, it may reinstate the license of such licensee; however, such suspension and reinstatement shall be considered as a first suspension and grant of restricted driving privileges for the purposes of R.S. 32:415.1. However, nothing contained in this Paragraph (3) shall be construed as limiting or prohibiting a district court from granting a hardship or restricted driver's license for the full period of the suspension.

B. The department shall forthwith suspend the license of any person, for a period of twenty-four months, upon receiving satisfactory evidence of the conviction or of the entry of a plea of guilty and sentence thereupon or of the forfeiture of bail of any such person charged with any of the following crimes:

(1) Manslaughter, vehicular homicide, third degree feticide, as provided in R.S. 14:32.8(A)(2), or negligent homicide resulting from the operation of a motor vehicle.

(2)(a) Conviction or the entry of a plea of guilty and sentence thereupon, or of the forfeiture of bail of any such person on the second offense for vehicular negligent injuring or for operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages, of central nervous system stimulants or depressants, or of narcotic drugs or any other drug or substance to a degree which renders him incapable of safely operating a motor vehicle, when any or all of the offenses were the result of violations of a state law, a municipal ordinance, a federal law, or any combination of them; however, any offense for vehicular negligent injuring or for operating or being in actual physical control of a motor vehicle while under the influence of alcoholic beverages which was committed more than ten years prior to the commission of a subsequent such offense of operating or being in actual physical control of a motor vehicle while under the influence of alcoholic beverages shall not be considered in determining the number of such offenses of operating or controlling a motor vehicle while under the influence of alcoholic beverages which the person has committed.

(b) Any licensee who has had his license suspended for operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection shall be eligible to apply for a restricted driver's license after a period of forty-five days, upon proof that his motor vehicle has been equipped with a functioning ignition interlock device. In the event that the department fails or refuses to issue the restricted driver's license the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license by ex parte order or after contradictory hearing.

(3) Any felony in the commission of which a motor vehicle is used.

(4) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another.

(5) Conviction or forfeiture of bail upon three charges of reckless driving committed within a period of twelve months.

C. The department shall forthwith suspend the license of any person upon receipt of evidence satisfactory to the department of such person's violation of any of the provisions of R.S. 32:414.1 constituting an unlawful use of a driver's license. The suspension for a first violation shall be for a period of ninety days. The suspension for a second or subsequent violation shall be for a period of twelve months. On a first offense violation, the department is hereby authorized to issue a hardship driver's license to any person who has violated the provisions of R.S. 32:414.1.

D.(1)(a) The department shall suspend the license of any person for a period of thirty-six months upon receiving satisfactory evidence of conviction, plea of guilty, or plea of nolo contendere, and sentence thereon, or of the forfeiture of bail of any such person as determined by any court of jurisdiction as set forth in this Section, with regard to a third or subsequent offense for vehicular negligent injuring or for operating a motor vehicle while under the influence of beverages of alcoholic content, of narcotic drugs, or of central nervous system stimulants. Third or subsequent offenses for purposes of this Subsection does not refer to the criminal charge but rather to the number of offenses resulting in conviction, guilty pleas, nolo contendere pleas, or bond forfeitures within five years from date of first offense to the date of third offense.

(b) Any licensee who has had his license suspended for operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection shall be eligible to apply for a restricted driver's license after a period of twelve months upon proof that his motor vehicle has been equipped with a functioning ignition interlock device. The ignition interlock device shall remain on the motor vehicle for not less than six months from the date the restricted driver's license is granted. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license either by ex parte order or after contradictory hearing.

(c) Any licensee who is enrolled in a driving while intoxicated court or probation program or sobriety court probation program certified by the Louisiana Supreme Court Drug Court Office or the Louisiana Highway Safety Commission as part of a drug division probation program as provided in R.S. 13:5304 and who is in good standing with the presiding judge may, not less than forty-five days following suspension of his license and upon order of the presiding judge to the department, be issued an ignition interlock restricted license sufficient to maintain livelihood or allow the licensee to maintain the necessities of life or to attend chemical dependency treatment sessions or meetings. The presiding judge may revoke the restricted license, by order to the department, upon receiving satisfactory evidence of violation of any restriction placed upon the licensee.

(2) Upon termination of the twenty-four month suspension set forth in this Subsection, the person whose license has been suspended shall be reinstated, provided no other suspension of license is outstanding and upon satisfaction of any financial responsibility law requirements and upon payment of a reinstatement fee as required by this Section.

E. The department may conduct an investigation to determine whether the license shall be suspended, cancelled, or revoked upon a showing by its records or other sufficient evidence that the licensee:

(1) Has committed an offense for which mandatory revocation of license is required.

(2) Has been involved as a driver in any accident resulting in the death or personal injury of another or serious property damage.

(3) Has been convicted of or has forfeited bail for traffic offenses involving movement of vehicles with such frequency as to indicate a disrespect for traffic laws and a disregard for the safety of others.

(4) Is a habitually reckless or negligent driver of a motor vehicle.

(5) Is incompetent to drive a motor vehicle.

(6) Has permitted an unlawful or fraudulent use of such license.

(7) Has committed an offense in another state or federal jurisdiction which if committed in this state would be grounds for suspension or revocation.

(8) Is afflicted with such mental or physical infirmities or disabilities as would constitute grounds for refusal of a license.

F.(1) Upon the conclusion of such investigation, the person holding such investigation shall prepare findings based upon the evidence received and considered. If the findings are to the effect that the person referred to herein is incompetent or is unfit to operate a motor vehicle upon any grounds upon which license may be refused as stated in this Chapter, the department upon a review of such findings shall have authority to forthwith revoke the license of such person, or if the findings are to the effect that the person therein referred to has by reason of negligence or reckless driving endangered life, limb, or property or has thereby caused loss of life or injury to person or property, the department upon a review of such findings shall have power to suspend the license of such person for a period not to exceed six months or may revoke such license and in either event shall require that such license be surrendered to the department.

(2) For cause satisfactory to the department, it is hereby authorized to suspend, cancel, or revoke the license of any person for a period of not more than one year.

(3) Any person whose license has been suspended, cancelled, or revoked by the department shall be notified of such suspension, cancellation, or revocation in writing by the department. This notice shall be sent by certified mail to the last address furnished by such person, and the person within five days shall return his or her license to the department. The notice shall also advise such person that he or she may obtain a special identification card from the driver's license division of the Department of Public Safety and Corrections pursuant to R.S. 40:1321.

(4) The failure on the part of any person to comply with this provision shall be punishable as herein provided. Any person denied a license or whose license has been suspended, cancelled, or revoked shall have the right to file an application within thirty days thereafter for a hearing before the district court of the parish in which the applicant resides. That court is vested with jurisdiction to set the matter for hearing in open court upon ten days' written notice to the department and thereupon to determine whether the person is entitled to a license or is subject to suspension, cancellation, or revocation of license under the provisions of this Chapter. Appeal from the decision of the district court may be taken to any court of competent appellate jurisdiction.

G. Any period of suspension or revocation under this Chapter shall begin upon receipt by the department of the operator's license or proof of its loss, upon the expiration of the operator's license, or thirty days after the date the notice of suspension is mailed to the licensee by the department, whichever occurs first.

H. Except as provided in Subsections I and J of this Section, upon the expiration of the period of the suspension or revocation of any license, the department shall return the license to the licensee or in its discretion may issue him a new license but only after a reinstatement fee of sixty dollars has been paid to the department and the requirements of R.S. 32:896 relative to proof of financial responsibility have been satisfied. Ten dollars of this fee shall be appropriated annually by the legislature for emergency medical services (EMS) needs and expenses. The collecting agency shall make a monthly report of the EMS funds collected under this provision to the state treasurer. The legislature shall appropriate the total as follows: fifty percent to the Department of Health and Hospitals for the operation of emergency medical services, forty-five percent to the governing authority of the parish or municipality of origin to be used for the governing authority's emergency medical services and public safety needs, and five percent to the Department of Public Safety and Corrections for expenses incurred in the administration of these fees.

I.(1) The reinstatement fee for a license of a person who has been convicted of or forfeited bond on or entered a plea of guilty or nolo contendere to a charge of operating a motor vehicle while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants shall be one hundred dollars if one conviction appears listed on his record prior to application for reinstatement; two hundred dollars if two such convictions appear on his record prior to application for reinstatement; and three hundred dollars for each conviction on his record after the second conviction prior to application for reinstatement, and the requirements of R.S. 32:896 relative to proof of financial responsibility have been satisfied.

(2) After deposit in the Bond Security and Redemption Fund under the provisions of Article VII, Section 9 of the Constitution of Louisiana, an amount equal to forty dollars of each reinstatement fee for a single conviction and ninety dollars of each reinstatement fee for two or more convictions is hereby dedicated to the Department of Public Safety and Corrections, public safety services, for traffic control and DWI programs and shall be appropriated by the legislature each year for that purpose.

(3) Ten dollars of the fee levied under the provisions of this Subsection shall be paid into the state general fund to be appropriated annually by the legislature for emergency medical services (EMS) needs and expenses. The collecting agency shall make a monthly report of the EMS funds collected under this provision to the state treasurer. The legislature shall appropriate the total as follows: fifty percent to the Department of Health and Hospitals for the operation of emergency medical services, forty-five percent to the governing authority of the parish or municipality of origin to be used for the governing authority's emergency medical services and public safety needs, and five percent to the Department of Public Safety and Corrections for expenses incurred in the administration of these fees.

J. If the suspension or revocation was due to mental or physical infirmities or disabilities, when such physical infirmities or disabilities are not the result of alcohol or drug abuse, upon the expiration of the period of the revocation of the license, the department shall return the license to the licensee or in its discretion may issue him a new license but only after a reinstatement fee in an amount equal to the issuance fees provided in R.S. 32:412 has been paid to the department.

K.(1) When any person's driver's license has been seized, suspended, or revoked, and the seizure, suspension, or revocation is connected to a charge or charges of violation of a criminal law, and the charge or charges do not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall not be required to pay any reinstatement fee if at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed or that there has been a permanent refusal to charge a crime by the appropriate prosecutor or there has been an acquittal. If however, at the time for reinstatement, the licensee has pending against him criminal charges arising from the arrest which led to his suspension or revocation of driver's license, the reinstatement fee shall be collected. Upon subsequent proof of final dismissal or acquittal, other than under Articles 893 or 894 of the Code of Criminal Procedure, the licensee shall be entitled to a reimbursement of the reinstatement fee previously paid. In no event shall exemption from this reinstatement fee or reimbursement of a reinstatement fee affect the validity of the underlying suspension or revocation.

(2) If a licensee qualifies for the exemption from the reinstatement fee or for a reimbursement of the reinstatement fee as provided in Paragraph (1), the licensee shall receive credit for the unexpired portion of the license which was seized, and shall be exempt from the payment of, or shall receive reimbursement for the payment of, the duplicate license fee and the handling fee with regard to the license which was seized.

(3) Reinstatement under this provision does not apply to the commercial driver's license (CDL) disqualification of the license.

L. The department shall forthwith suspend the license of any person, for a period of ninety days, upon receiving satisfactory evidence of conviction, plea of guilty, or nolo contendere of any person charged with a violation of R.S. 14:333, if the court has ordered, as part of the sentence, the suspension of such person's driving privileges.

M. Repealed by Acts 2008, No. 555, §1.

N. The department may suspend the driving and motor vehicle registration privileges of any person who pays taxes or fees to the office of motor vehicles with a check which is subsequently dishonored for insufficient funds, if the person fails to redeem the check within thirty days after the date notice of suspension is mailed to the licensee by the department. The period of suspension shall begin thirty days after the date the notice of suspension is mailed to the licensee by the department. Any license so suspended shall remain suspended until all pending assessments against the person, including a reinstatement fee provided for in Subsection H of this Section, have been paid in cash. No economic hardship license shall be issued when a person's driving and motor vehicle registration privileges have been suspended under the provisions of this Subsection.

O. The department shall suspend the driver's license of any person upon receiving satisfactory evidence of conviction, plea of guilty, or nolo contendere of any person charged with a violation of R.S. 14:67.17.

P. The department shall suspend the driver's license of any person, for a period of six months, if it has received satisfactory evidence of conviction, plea of guilty, or nolo contendere of any person charged with a violation of R.S. 14:100(C)(2).

Q. In accordance with Article 885.1 of the Code of Criminal Procedure, the department shall suspend the driving privileges of the person upon receiving notification from the court and sending the required notice to the person informing him of the suspension.

R.(1) The secretary of the Department of Public Safety and Corrections shall suspend and deny the renewal of a taxpayer's driver's license when notified by the Department of Revenue that the department has an assessment or judgment against the individual that has become final and nonappealable.

(2) The reinstatement and renewal of a taxpayer's driver's license shall be denied until such time as the individual has paid or made arrangements to pay the delinquent tax, interest, penalty, and all costs and the Department of Revenue notifies the Department of Public Safety and Corrections, office of motor vehicles, of the payment or arrangement to pay.

(3) The Department of Public Safety and Corrections, office of motor vehicles, shall not issue an economic hardship license when an individual's driver's license is suspended and has not been renewed under the provisions of this Section.

S.(1) The department shall suspend the driver's license of any person upon receiving a court order mandating such a suspension for a violation of R.S. 14:93.12.

(2) The department shall suspend the driver's license of any person upon receiving a court order mandating such a suspension for a violation of R.S. 14:93.13.

T.(1) Upon notification of the first or second conviction under R.S. 32:295, the department shall send written notification to the driver that the driver has thirty days from the mailing of the notice to provide the department with a notarized affidavit stating he has acquired an approved age- or size-appropriate child restraint system where applicable. Should the driver fail to provide the department with the affidavit within thirty days of the date of the mailing of the notice, the department shall suspend the license until such time that the affidavit is produced and the driver has complied with all other requirements of reinstatement as provided by law and department regulation.

(2) The department shall suspend the license of any person for a period of one hundred eighty days upon notification of the third or subsequent conviction under R.S. 32:295. Reinstatement of licenses suspended pursuant to this Paragraph shall not occur until the end of the one-hundred-eighty-day suspension period, and the person has provided the department with a notarized affidavit stating he has acquired an approved age- or size-appropriate child restraint system where applicable and complied with all other requirements of reinstatement as provided by law and department regulation.

(3) Any person whose license is suspended for a second or subsequent conviction of R.S. 32:295 shall not be eligible to apply for or receive a hardship license.

U. The department shall deny or suspend the driver's permit or license of any person, until his eighteenth birthday, who fails or refuses to present appropriate documentation that the person has complied with R.S. 32:431.1 regarding mandatory school attendance or if the department receives written notification pursuant to that provision that the person is a dropout or is habitually absent or tardy.

V.(1) The department shall suspend the license of a person for the same period of time as provided in Subparagraphs (A)(1)(a), (B)(2)(a), and (D)(1)(a) of this Section for the conviction or the entry of a plea of guilty and sentence thereupon, or the forfeiture of bail of any such person charged with vehicular negligent injuring committed while operating a watercraft or for operating a watercraft while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants.

(2) Any suspension or revocation of license due to the conviction or the entry of a plea of guilty or nolo contendere and sentence thereupon or the forfeiture of bail on the charge of vehicular negligent injuring or for operating a motor vehicle while under the influence of beverages of high alcoholic content, of low alcoholic content, of narcotic drugs, or of central nervous system stimulants as provided for in this Section shall also prohibit the operation or physical control of a watercraft upon the waterways of this state during the time period of such suspension or revocation.

W. The department may suspend the license of any person for a period of two years upon receiving satisfactory evidence of a conviction, plea of guilty, or plea of nolo contendere for a violation of R.S. 32:58 when the operator fails to maintain control of the vehicle because of falling asleep and when such operation directly or proximately causes the death of a human being.

Acts 1992, No. 327, §2; Acts 1992, No. 605, §1; Acts 1992, No. 831, §1; Acts 1992, No. 941, §1; Acts 1992, No. 947, §2; Acts 1993, No. 842, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1995, No. 198, §1, eff. June 14, 1995; Acts 1995, No. 516, §1; Acts 1995, No. 520, §2; Acts 1995, No. 797, §1; Acts 1997, No. 1184, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1455, §1; Acts 1998, 1st Ex. Sess., No. 148, §4; Acts 1999, No. 778, §1; Acts 2000, 1st Ex. Sess., No. 91, §1; Acts 2001, No. 812, §2; Acts 2001, No. 878, §1; Acts 2003, No. 188, §1; Acts 2003, No. 364, §2; Acts 2003, No. 453, §1, eff. Jan. 1, 2004; Acts 2003, No. 535, §3; Acts 2003, No. 950, §2, eff. Jan. 1, 2004; Acts 2005, No. 165, §2; Acts 2007, No. 413, §1; Acts 2008, No. 300, §1, eff. June 1, 2009; Acts 2008, No. 555, §1; Acts 2008, No. 688, §2, eff. June 1, 2009; Acts 2009, No. 224, §1, eff. June 1, 2009; Acts 2009, No. 513, §1; Acts 2010, No. 403, §1; Acts 2010, No. 409, §1; Acts 2010, No. 963, §1; Acts 2012, No. 455, §2; Acts 2012, No. 470, §1, eff. June 1, 2012; Acts 2012, No. 663, §1, eff. June 7, 2012; Acts 2014, No. 58, §1; Acts 2014, No. 458, §1; Acts 2014, No. 650, §1.



RS 32:414.1 - Unlawful use of license

§414.1. Unlawful use of license

It shall be unlawful for any person:

1. To display or cause or permit to be displayed or have in his possession any cancelled, revoked, suspended, or fictitious operator's or chauffeur's license, or an operator's or chauffeur's license which has been intentionally altered, or has been caused to be altered, by such person;

2. To lend his operator's or chauffeur's license to any other person or knowingly permit the use thereof by another;

3. To display or represent as one's own any operator's or chauffeur's license not issued to him;

4. To fail or refuse to surrender to the department upon its lawful demand any operator's or chauffeur's license which has been suspended, revoked or cancelled;

5. To use a false or fictitious name in any application for an operator's or chauffeur's license or to knowingly make a false statement or to knowingly conceal a material fact or otherwise commit a fraud in any such application, or to commit perjury by making any false affidavit, or knowingly swearing or affirming falsely to any matter or thing required by the terms of this Chapter to be sworn to or affirmed;

6. To permit any unlawful use of an operator's or chauffeur's license issued to him; or

7. To do any act forbidden or fail to perform any act required by this Chapter.

Added by Acts 1968, No. 598, §1. Acts 1987, No. 575, §1.



RS 32:414.2 - Commercial motor vehicle drivers and drivers with a commercial learner's permit; disqualification; issuance of Class "D" or "E" license; alcohol content in breath and blood; implied consent

§414.2. Commercial motor vehicle drivers and drivers with a commercial learner's permit; disqualification; issuance of Class "D" or "E" license; alcohol content in breath and blood; implied consent

A.(1)(a) Notwithstanding any other law to the contrary, a person shall be disqualified from driving a commercial motor vehicle for committing any offense specified in this Section. The disqualification offenses apply to violations occurring in this or any other state or in any foreign jurisdiction complying with the requirements of the Federal Motor Carrier Safety Administration for commercial motor vehicles. The department shall suspend, revoke, or cancel the commercial driving privileges of a person who is disqualified to drive pursuant to this Section. If the Federal Motor Carrier Safety Administration so provides, the department may establish procedures by which a driver with a lifetime disqualification under Paragraph (2) of this Subsection may apply to have the disqualification reduced to a period of not less than ten years and be eligible for reinstatement of commercial driving privileges. Any subsequent offense specified in Paragraph (2) of this Subsection shall disqualify the individual from commercial driving privileges for life. Such individual shall not be eligible for reinstatement. If a driver is suspended or revoked from operating a Class "D" or "E" motor vehicle, he shall also be disqualified from operating a commercial motor vehicle.

(b)(i) There shall be no economic hardship license to operate a commercial motor vehicle. Upon receipt of a conviction of an offense which requires disqualification of commercial driving privileges, the department shall disqualify the individual from commercial driving privileges. A disqualification shall be imposed even if the conviction is set aside or dismissed pursuant to any provision of the Code of Criminal Procedure unless the conviction is set aside or dismissed because of an appeal of the conviction. The disqualification shall become part of the individual's official operating record.

(ii) Whenever a person has been disqualified from driving a commercial motor vehicle, such person shall be issued a Class "D" or "E" driver's license upon expiration of any license suspension, revocation, or cancellation resulting from the disqualifying offense and provided his Class "D" or "E" driving privileges are otherwise valid. The license shall be valid for the duration of the disqualification of his commercial motor vehicle privileges. When the license becomes invalid, the licensee shall apply for a renewal of the license if he desires to retain his Class "D" or "E" driving privileges. The license shall not be issued until the licensee's commercial driver's license has been surrendered to the office of motor vehicles. The driving record shall reflect the class of license previously held. When the licensee's privilege to operate a commercial motor vehicle has been restored, his commercial driver's license shall be returned to him if it has not expired during the duration of the disqualification. If the commercial driver's license has expired, the licensee shall report to a driver's license office for renewal of the commercial driver's license.

(iii) The department shall promulgate rules and regulations necessary to the administration and enforcement of this Subparagraph.

(c) As used in this Section:

(i) "Alcohol concentration" shall mean the concentration of alcohol in a person's blood, breath, or urine, or other bodily substance. When expressed as a percentage, alcohol concentration means the numbers of grams of alcohol per one hundred milliliters of blood, the number of grams of alcohol per two hundred ten liters of breath, the number of grams of alcohol per sixty-seven milliliters of urine, or their equivalents.

(ii) "Commercial driver's license" shall mean a commercial driver's license, a commercial learner's permit, or both, held by a person even if the holder of a commercial learner's permit holds a commercial driver's license for a class lower than the class for which he holds a commercial learner's permit.

(d) For the purposes of this Section, when operating a commercial motor vehicle, "serious traffic violation" means conviction of any of the following:

(i) Excessive speeding, involving any single offense for any speed of fifteen miles per hour or more above the posted speed limit.

(ii) Reckless driving, as defined by state or local law or regulation, including, but not limited to, offenses of driving a commercial motor vehicle in willful or wanton disregard for the safety of persons or property.

(iii) Improper or erratic traffic lane changes.

(iv) Following the vehicle ahead too closely.

(v) Except as otherwise provided in this Section, a violation arising in connection with a fatal accident or of a state or local law relating to motor vehicle traffic control, other than a parking violation. Serious traffic violations shall not include vehicle weight and defect violations.

(vi) Driving a commercial motor vehicle without first obtaining a commercial driver's license.

(vii) Driving a commercial motor vehicle without a commercial driver's license in the driver's possession.

(viii) Driving a commercial motor vehicle without the proper class of commercial driver's license.

(ix) Driving a commercial motor vehicle without possessing the proper endorsement for the vehicle being operated or for the passengers or cargo being transported.

(x) Texting while driving.

(xi) Use of a handheld mobile telephone while driving a commercial motor vehicle. For purposes of this Item, "driving" shall include all times that a commercial motor vehicle is being operated on the highway, including while the vehicle is stationary on the highway due to traffic, a traffic control device, or other momentary delays, but shall not include times when the vehicle is pulled to the side of, or off of, a highway, and is halted in a location where the vehicle can remain safely stationary.

(e) For the purposes of this Section, when operating a commercial motor vehicle, "railroad grade crossing violation" shall mean a conviction for any of the following:

(i) Failure to slow down and check that the railroad grade crossing is clear from an approaching train if the driver is not required to stop at such crossing according to the provisions of this Chapter.

(ii) Failure to stop before a railroad grade crossing when there is an approaching train if the driver is not otherwise required to stop at such crossing according to the provisions of this Chapter.

(iii) Failure to stop before traversing a railroad grade crossing if the driver is required to stop at such crossing according to the provisions of this Chapter.

(iv) Failure to completely traverse a railroad grade crossing without stopping.

(v) Failure to obey a traffic control device or the directions of an enforcement official at a railroad grade crossing.

(vi) Failure to negotiate a railroad grade crossing due to insufficient undercarriage clearance.

(2) Any person shall be disqualified for life from operating a commercial motor vehicle for:

(a) Use of a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder in the commission of a felony involving the manufacture, distribution, or dispensing of a controlled substance or possession with intent to manufacture, distribute, or dispense a controlled substance, and the commercial driver's license holder shall not be eligible for the ten-year reinstatement. For purposes of this Subparagraph, "felony" shall be defined as an offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

(b) Use of a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder in the commission of more than one felony arising out of different crime episodes. For purposes of this Subparagraph, "felony" shall be defined as an offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

(c)(i) A second reported submission to a chemical test in connection with an arrest for the offense of operating under the influence of alcohol, operating with an alcohol concentration of 0.08 percent or more, or operating while under the influence of a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(ii) A second reported submission to a chemical test by a commercial driver's license holder in connection with a traffic stop where the driver was found to have been driving under the influence of alcohol with an alcohol concentration of at least 0.04 percent but under an alcohol concentration of 0.08 percent while operating a commercial motor vehicle. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(iii) A second reported conviction of operating under the influence of alcohol, or operating while under the influence of a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(d) A second offense of leaving the scene of an accident in a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(e) A second offense of refusal to submit to an alcohol concentration or drug test, while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(f) Two or more of any combination of the offenses listed in Paragraph (A)(4), which arise from different episodes.

(g) A second offense of operating a commercial motor vehicle when, as a result of prior violations committed while operating a commercial motor vehicle, the driver's commercial driver's license is suspended, revoked, canceled, or disqualified.

(h) A second offense of causing a fatality through the negligent operation of a commercial motor vehicle, including but not limited to the offenses of manslaughter, negligent homicide, and vehicular homicide.

(3) Any person shall be disqualified from operating a commercial motor vehicle for a minimum period of three years for any of the offenses listed in Paragraph (A)(4), while transporting hazardous materials required to be placarded, or any other disqualification established by the department by regulation.

(4) Except as provided in Subparagraph (2)(a) of this Subsection for lifetime disqualification, and in Paragraph (3) of this Subsection for three years disqualification for offenses committed while transporting hazardous materials, any person shall be disqualified from operating a commercial motor vehicle for a minimum period of one year for:

(a)(i) A first reported submission to a chemical test in connection with an arrest of a commercial driver's license holder, while operating a commercial motor vehicle or a noncommercial motor vehicle, of operating under the influence of alcohol, operating with an alcohol concentration of 0.08 percent or more, or operating under the influence of a controlled dangerous substance. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(ii) A first reported submission to a chemical test by a commercial driver's license holder in connection with an investigation of driving under the influence of alcohol with an alcohol concentration of at least 0.04 percent but under an alcohol concentration of 0.08 percent while operating a commercial motor vehicle. A disqualification pursuant to this Item for which a timely administrative hearing request has not been received or a disqualification pursuant to this Item which has been affirmed after an administrative hearing shall be considered a conviction for purposes of compliance with federal motor carrier rules.

(iii) A first reported conviction of a commercial driver's license holder, while operating a commercial motor vehicle or a noncommercial motor vehicle, or operating under the influence of a controlled dangerous substance.

(b) Using a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder in the commission of a felony not described in Subparagraph (A)(2)(a) of this Section.

(c) A first offense of leaving the scene of an accident in a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(d) A first offense of refusal to submit to an alcohol concentration or drug test, while operating a commercial motor vehicle or noncommercial motor vehicle by a commercial driver's license holder.

(e) A first offense of operating a commercial motor vehicle when, as a result of prior violations committed while operating a commercial motor vehicle, the driver's commercial driver's license is suspended, revoked, canceled, or disqualified.

(f) A first offense of causing a fatality through the negligent operation of a commercial motor vehicle, including but not limited to the offenses of manslaughter, negligent homicide, and vehicular homicide.

(5) Any person shall be disqualified from operating a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations or convicted of one railroad grade crossing violation, or not less than one hundred twenty days if convicted of three serious traffic violations or two railroad grade crossing violations, arising from separate incidents occurring within a three-year period. Any person shall be disqualified from operating a commercial motor vehicle for a period of not less than one year if convicted of three railroad grade crossing violations arising from separate incidents occurring within a three-year period.

(6) For purposes of Paragraph (A)(5) of this Subsection, any person who commits a serious traffic offense as defined in Paragraph (A)(1), including driving under the influence of alcohol or a controlled substance with an alcohol concentration of 0.04 percent or more, while operating a Class "A", "B", or "C" motor vehicle, shall be subject to the reporting, suspension, revocation, or enhancement penalties provided for in this Section and R.S. 32:1471 et seq.

(7)(a) In accordance with the provisions of this Subsection and the reporting requirements of the Federal Motor Carrier Safety Administration, if the department disqualifies the driving privileges of a person licensed in another jurisdiction, the department shall notify the licensing entity of the jurisdiction in which the person is licensed of the person's disqualification of nonresident driving privileges in Louisiana. The notice shall include the disqualification and the violation that caused the disqualification.

(b) Any notice of disqualification the department receives from another jurisdiction shall be included in a person's official operating record in accordance with the reporting requirements of the Federal Motor Carrier Safety Administration.

(8)(a) The department may report to the Federal Motor Carrier Safety Administration any driver operating a commercial motor vehicle whose driving may constitute an imminent hazard. An imminent hazard shall be defined as the existence of a condition which presents a substantial likelihood that death, serious illness, severe personal injury, or substantial endangerment to health, property, or the environment will occur before the reasonably foreseeable completion date of a formal proceeding commenced to lessen the risk of death, illness, injury, or endangerment.

(b) Any disqualification imposed on a driver, licensed in Louisiana, whose driving is determined by the Federal Motor Carrier Administration to constitute an imminent hazard shall become part of the individual's official operating record.

(c) A driver disqualified under other provisions of this Section who is simultaneously disqualified under the provisions of this Paragraph shall serve the disqualification periods concurrently.

(9)(a) The operating record of a commercial motor vehicle driver shall include those offenses where an individual has pled guilty and been sentenced thereupon, forfeited bond resulting in a final judgment of forfeiture, or been found guilty in a final disposition by a court of competent jurisdiction of violating a law in the operation of a motor vehicle, regulatory actions in which an individual has been adjudged at fault, and any accident in which the driving privileges of the person are suspended for failure to provide liability security or proof of financial security. "Final disposition" for purposes of this Paragraph shall mean a final conviction, not capable of appeal or review, and not subject to dismissal. "Conviction" for purposes of this Section shall include an unvacated adjudication of guilt or a determination in a court of original jurisdiction or by an authorized administrative tribunal that a person has violated or failed to comply with the law; an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court; a plea of guilty or nolo contendere accepted by a court; the payment of a fine or court costs; or a violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended, or probated. A conviction shall occur regardless of whether a person is referred to a remedial or pretrial diversion program as an alternative to the imposition of a penalty, fine, or other sanction.

(b) Any law enforcement officer who cites the operator of a commercial motor vehicle for a moving violation on a Department of Public Safety and Corrections motor carrier safety inspection report shall issue the operator of the commercial motor vehicle a ticket in compliance with R.S. 32:398.1 and dispose of such ticket as provided for in R.S. 32:398.2. A citation for a moving violation issued by the Department of Public Safety and Corrections on a motor carrier safety inspection report shall not result in a fine, civil penalty, or fee.

B.(1)(a) Notwithstanding any other law to the contrary or Subsection A of this Section, an operator of a commercial motor vehicle shall not have any measured alcohol concentration or any detected presence of alcohol or a controlled dangerous substance while operating or taking part in operating, or in physical control of, a commercial motor vehicle.

(b) For purposes of this Subsection, an out-of-service order means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction, declaring that a commercial motor vehicle driver, a commercial motor vehicle, or a motor carrier operation is out-of-service pursuant to 49 C.F.R. 386.72, 392.5, 395.13, or 396.9, or other compatible laws, or pursuant to the North American Uniform Out-of-Service criteria.

(c) Violation of this Subsection or refusal to submit to an alcohol concentration or drug test shall subject the person to a minimum twenty-four-hour out-of-service period.

(2) Any driver who is found in violation of an out-of-service order while driving a commercial motor vehicle shall be subject to the following penalties:

(a) Upon a first conviction, the driver shall be subject to disqualification for a period of not less than one hundred eighty days nor more than one year. Any driver who is found in violation twice within a ten-year period shall be subject to disqualification for not less than two years nor more than five years. If a driver is found in violation three or more separate times within a ten-year period, the driver shall be subject to disqualification for not less than three years nor more than five years.

(b) Upon a first conviction, if the driver was transporting hazardous materials required to be placarded under the Hazardous Materials Transportation Act (49 App. U.S.C.A. 1801-1813) or a vehicle designed to transport more than fifteen persons, the driver shall be subject to disqualification for a period of not less than one hundred eighty days nor more than two years. If a driver is found in violation two or more separate times within a ten-year period while transporting hazardous materials or while operating a vehicle designed to transport more than fifteen persons, the driver shall be subject to disqualification for not less than three years nor more than five years.

C.(1) The act of operating a commercial motor vehicle shall constitute implied consent to be tested for any trace of alcohol, or controlled substances.

(2) The procedures for testing commercial motor vehicle operators for alcohol or controlled substances, and for reporting the results shall, with any appropriate modifications, be the same as for other drivers. The department may enact special provisions by regulation to take into account the unique requirements imposed by this Section. An officer need only have a reasonable belief that such a driver is under the influence of alcohol or drugs which may impair the driver's ability to safely drive to place him out-of-service. If a person operating a commercial motor vehicle refuses to submit to an alcohol concentration or drug test, the officer shall inform him that he may be disqualified from driving for the time periods specified in this Section and may be subject to stiffer criminal and civil penalties.

D.(1) Except as otherwise provided in this Section, the department shall notify, in accordance with the reporting requirement of the Federal Motor Carrier Safety Administration, the licensing entity of another jurisdiction when any driver licensed by that jurisdiction is convicted in Louisiana of a traffic control violation, other than a parking violation, under either of the following circumstances:

(a) Regardless of the type of vehicle in which the violation occurred, the person convicted holds a commercial driver's license.

(b) Regardless of the type of license the person convicted holds, the violation occurred in a commercial motor vehicle.

(2) Licensing entities in other jurisdictions shall notify, in accordance with the reporting requirement of the Federal Motor Carrier Safety Administration, the department when a person holding a Louisiana driver's license is convicted of a traffic control violation, other than a parking violation, under either of the circumstances described in Paragraph (1) of this Subsection. When the department receives notice as provided for in this Paragraph, the conviction shall become part of the driver's official operating record.

E.(1) Unless a longer suspension or disqualification period is provided for in Subsections A through D of this Section, a commercial driver's license applicant or holder shall be disqualified from operating a school bus for a period of ten years for the following:

(a) Conviction of driving under the influence of alcohol or a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle.

(b) Refusal to submit to a chemical test for the purpose of determining the alcoholic content of his blood when arrested for an offense arising out of acts alleged to have been committed while the driver was driving or in actual physical control of a commercial motor vehicle or noncommercial motor vehicle while believed to be under the influence of alcoholic beverages or a controlled substance.

(2) Upon application of the driver, the department may reinstate the "S" endorsement if the driver meets all of the following conditions:

(a) The driver is not convicted of driving under the influence of alcohol or a controlled substance while operating a commercial motor vehicle or noncommercial motor vehicle for a period of five years after conviction of the disqualifying offense or refusal.

(b) The driver has not refused to submit to a chemical test for the purpose of determining the alcoholic content of his blood when arrested for an offense arising out of acts alleged to have been committed while the driver was driving or in actual physical control of a commercial motor vehicle or noncommercial motor vehicle while believed to be under the influence of alcoholic beverages or a controlled substance for a period of five years after the disqualifying offense or refusal.

(c) The driver has successfully completed medical treatment or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority following the disqualifying offense or refusal.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1990, No. 931, §1; Acts 1993, No. 382, §§1, 2; Acts 1995, No. 286, §1; Acts 1995, No. 693, §1; Acts 1997, No. 264, §1; Acts 1999, No. 462, §1; Acts 1999, No. 583, §1; Acts 2002, 1st Ex. Sess., No. 131, §1; Acts 2003, No. 394, §1, eff. Jan. 1, 2004; Acts 2003, No. 402, §1, eff. Jan. 1, 2004; Acts 2003, No. 403, §1, eff. Jan. 1, 2004; Acts 2003, No. 406, §1, eff. Jan. 1, 2004; Acts 2003, No. 408, §1, eff. Jan. 1, 2004; Acts 2003, No. 418, §1, eff. Jan. 1, 2004; Acts 2003, No. 580, §1, eff. Jan. 1, 2004; Acts 2004, No. 542, §1; Acts 2007, No. 61, §§1 and 2; Acts 2008, No. 302, §1; Acts 2008, No. 836, §1; Acts 2010, No. 401, §1; Acts 2011, No. 193, §1; Acts 2012, No. 203, §1; Acts 2013, No. 253, §1; Acts 2013, No. 386, §1.



RS 32:414.3 - Commercial motor vehicle drivers; employer responsibilities

§414.3. Commercial motor vehicle drivers; employer responsibilities

A. For purposes of this Section and R.S. 32:414.4 "employee" means an operator of a commercial motor vehicle, including an independent contractor while in the course of operating a commercial motor vehicle, who is employed by an employer.

B. For purposes of this Section and R.S. 32:414.4, "employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle, or assigns employees to operate a commercial motor vehicle.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:414.4 - Commercial motor vehicle operator; notification requirements

§414.4. Commercial motor vehicle operator; notification requirements

A.(1) Any driver of a commercial motor vehicle who violates a state or local law or a law of a foreign jurisdiction meeting the requirements of 49 Code of Federal Regulations Part 383 relating to motor vehicle traffic control, other than a parking violation, in any other state, or such foreign jurisdiction, shall notify the department, in the manner specified by the secretary (unless exempted by the department by rule or regulation), of such violation within thirty days after the date he is adjudicated guilty in a court of competent jurisdiction, enters a plea of nolo contendere or guilty, suffers a forfeiture in connection with any such violations, or suffers a conviction as defined herein. The department may waive this requirement if permitted by the Federal Highway Administration.

(2) The driver of a commercial motor vehicle who drives for hire or compensation or who operates a commercial motor vehicle as a part of his employment, even if such operation is only occasional and who violates a state or local law relating to motor vehicle traffic control other than a parking violation, in any other state, shall notify his employer, in the manner specified by the department and the employer, of such violation within thirty days after he is adjudicated guilty in a court of competent jurisdiction, enters a plea of nolo contendere, or suffers a forfeiture in connection with any such violation. The department or the employer may require the driver to report violations of foreign law relating to motor vehicle traffic control, other than a parking violation. A violation includes an administrative action.

B. A driver of a commercial motor vehicle who drives for hire or who operates a commercial motor vehicle as part of his employment, even if such operation is only occasional; whose driver's license is suspended, revoked, or cancelled by any state; who loses the privilege to drive in any state for any period; or who is disqualified from driving for any period, including out-of-service orders, shall notify his employer in the manner specified by the department before the end of the next business day following the day the driver received notice of the fact. A nonresident commercial driver shall report any such suspension, revocations, or cancellation by any foreign jurisdiction. An employer or the department shall require the driver to report such actions taken by foreign authorities.

C. A driver applying for employment as a commercial motor vehicle operator or who operates a commercial motor vehicle in the course and scope of his employment, even if such operation is only occasional, shall notify his prospective employer of any previous employment. This information shall include a list of names and addresses of the driver's previous employers for which he drove a commercial motor vehicle, the dates the applicant drove for such employer, and the reason for leaving the employment. The applicant shall certify that such information is true and correct. The department or the employer may require the applicant to furnish additional information.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:414.5 - Information falsified by aliens; cancellation of drivers' licenses and special identification cards

§414.5. Information falsified by aliens; cancellation of drivers' licenses and special identification cards

A. The driver's license or special identification card of an alien student or nonresident alien shall be canceled if the alien has falsified any information required in R.S. 32:409.1 for the purposes of obtaining a driver's license or a special identification card from the office of motor vehicles. The secretary shall notify the person who is the subject of the notice at that person's last known address.

B. When a law enforcement officer places a person under arrest and seizes the driver's license or the special identification card in accordance with R.S. 14:100.13(B), the driver's license or special identification card shall be surrendered to the office of motor vehicles for cancellation.

Acts 2002, 1st Ex. Sess., No. 46, §2.



RS 32:415 - Operating vehicle while license is suspended; offenses in other states; record of offenses given other states

§415. Operating vehicle while license is suspended; offenses in other states; record of offenses given other states

A. It shall be unlawful for any person to operate a motor vehicle upon any public highway of this state during the period of suspension, revocation or cancellation of any license which may have been issued to him by this state or by any other state.

B.(1) Any period of suspension or revocation shall automatically be extended for a period of one year from the date the licensee would otherwise have been entitled to apply for a new license upon his conviction for any offense involving the operation of a motor vehicle committed during such period. No driver shall use a license issued to him in another state or the privilege of a nonresident to drive a motor vehicle in this state, upon receiving notice of his conviction, or of the entry of a plea of guilty and sentence thereupon, or of the forfeiture of bail in another state of federal jurisdiction for any offense, which if committed in this state, would be grounds for suspension or revocation of the license.

(2) The court may order a licensee who violates the provisions of Subsection A of this Section to have an ignition interlock device installed on any vehicle in which the licensee operates when the license was suspended, revoked, or canceled pursuant to the implied consent law in accordance with the provisions of R.S. 32:661 et seq. or for a violation of any of the following:

(a) R.S. 14:98.

(b) R.S. 14:32.1.

(c) R.S. 14:39.1.

(d) R.S. 14:39.2.

(e) A parish or municipal ordinance that prohibits the operation of a motor vehicle while under the influence of alcohol or drugs.

(3) If the provisions of Paragraph (1) of this Subsection are ordered by a court, the court shall order that the ignition interlock device remain installed for a period of time not less than the remaining period of suspension, revocation, or cancellation.

C.(1) A person with a Class "D" or Class "E" driver's license who violates the provisions of Subsection A of this Section may be fined up to five hundred dollars or imprisoned for not more than six months, or both and may be subject to a civil penalty of up to one thousand two hundred fifty dollars.

(2) A person with a Class "A", "B", or "C" driver's license who violates the provisions of Subsection A of this Section may be fined up to five thousand dollars or imprisoned for not more than six months or both and may be subject to a civil penalty of up to two thousand five hundred dollars.

D.(1) If the court finds that the defendant violated Subsection A at the time of conduct resulting in a conviction for a second or subsequent offense violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than five hundred dollars and imprisoned for not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition the person may be subject to a civil penalty of up to one thousand two hundred fifty dollars.

(2) If the person is operating a Group "A", "B", or "C" vehicle, and the court finds that the defendant violated Subsection A of this Section, at the time of conduct resulting in a conviction for a second or subsequent offense in violation of R.S. 14:98, the offender shall be fined not less than three hundred dollars nor more than five thousand dollars and imprisoned for not less than seven days nor more than six months. At least seven days of such imprisonment shall be without benefit of probation, parole, or suspension of sentence and shall be consecutive to any sentence imposed for the violation of R.S. 14:98. In addition, the person may be subject to a civil fine of up to two thousand five hundred dollars.

Amended by Acts 1954, No. 165, §6; Acts 1968, No. 273, §12; Acts 1968, No. 599, §1; Acts 1974, No. 508, §1; Acts 1982, No. 556, §1; Acts 1984, No. 457, §1, eff. Jan. 1, 1985; Acts 1986, No. 680, §1; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 382, §1; Acts 2004, No. 905, §1.

NOTE: SEE ACTS 1984, NO. 457, §3.



RS 32:415.1 - Economic and medical hardship appeal of driver's license suspension

§415.1. Economic and medical hardship appeal of driver's license suspension

A.(1) Except as provided in R.S. 32:378.2(A), 414, 415(B)(2), and Paragraph (3) of this Subsection, upon suspension, revocation, or cancellation of a person's driver's license for the first time only as provided for under R.S. 32:414 and 415, the person, after initial notice from the department, shall have the right to apply to the department for a restricted license. In the event that the department fails or refuses to issue the restricted license, the person shall have the right to file a petition for a restricted driver's license in the district court of the parish in which the applicant is domiciled. Such application or petition for a restricted license shall allege that revocation of his driving privileges will deprive him or his family of the necessities of life, will prevent him from earning a livelihood, or prevent him from obtaining proper medical treatment if disabled. The district court is vested with jurisdiction to set the matter for contradictory hearing in open court upon ten days written notice to the department, and thereupon to determine whether the allegations of hardship have merit. Upon determination by the department or the court that the lack of a license would deprive the person or his family of the necessities of life or prevent the licensee from obtaining proper medical treatment if disabled, the department may grant or the court may order that the person be granted, by the department, a restricted license to enable the person to continue to support his family or to obtain such medical treatment as provided for in this Section. The restrictions of said license shall be determined by the department or the court and shall include the following:

(a) Licensee shall be permitted to operate a motor vehicle only on such streets or watercraft on the waterways of the state as would enable him to earn his livelihood or for treatment of his debilitative condition as provided for in Subparagraph (e) of this Paragraph.

(b) Such operation is restricted to such times during which he is involved in earning a livelihood or for treatment of his debilitative condition as provided for in Subparagraph (e) of this Paragraph.

(c) During the period of suspension, licensee shall be responsible for applying to the court in the event that either earning his livelihood or treatment of his debilitative condition as provided for in Subparagraph (e) of this Paragraph necessitates a change in the original restrictions proposed by the department or the court.

(d) Any other restrictions that the court determines to be necessary and proper.

(e) If the licensee is disabled and such disability is a physical impairment that substantially limits one or more of the major life activities of the licensee, such licensee shall be permitted to operate a motor vehicle only on such streets and at such times as would enable him to obtain medical treatment for his debilitative condition.

(f) In addition to any other restrictions determined necessary and proper by the department or the court, a license ordered issued and restricted under this Section must include the requirement of installation and maintenance of an ignition interlock device upon a motor vehicle to be used by the licensee during the course of the term of the restricted license, when the suspension of driving privileges arises from operating a vehicle under the influence of alcoholic beverages.

(2) Notwithstanding the restrictions contained in Paragraph (1) of this Subsection, in any case in which the applicant for a restricted driver's license has had his driver's license suspended, revoked, or cancelled upon conviction or entry of plea of guilty and sentence thereupon, or the forfeiture of bail if the offense involved constituted operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages, the court may additionally order that the applicant's restricted license include permission to operate a motor vehicle on such streets as would enable him to go to and from meetings of Alcoholics Anonymous and to go to and from approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority; provided however, that the receipt of such a restricted license may be conditioned upon (1) a medical evaluation and a recommendation that the convicted person is pathologically addicted to alcohol and/or a habitual alcoholic or other drug offender and (2) on the condition that such convicted individual submit to medical treatment and/or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority; and the provisions of this Paragraph shall apply only to persons never previously convicted of operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages.

(3) Any person whose driver's license is suspended, revoked, or cancelled for a first or subsequent violation of R.S. 32:415 may apply to the department or petition the district court for a restricted license as provided for in this Section if the original suspension, revocation, or cancellation of the driver's license resulted from a violation of R.S. 32:57.1.

B. A copy of the order shall be sent to the department along with a copy of the conviction notice. A copy of the order containing the restrictions shall be attached to the license of the person convicted and must be in possession of the person whenever he is operating a motor vehicle or watercraft. A restricted license shall be issued by the department and designated by a large red R printed on the face of the license. The term of the restrictions shall be the same as the term of the original suspension, cancellation, or revocation.

C. A violation of the restrictions or a subsequent conviction of any offense involving the operation of a motor vehicle or watercraft during the term of the restricted license shall result in the extension of the period of suspension, revocation, or cancellation for one year from the date upon which the licensee would otherwise have been able to apply for new license and shall also constitute contempt of court. Suspension, revocation, or cancellation that results from such a violation shall not be subject to appeal as set forth in this Section. Except as provided in R.S. 32:378.2(B), restricted driving privileges for this Section may be allowed to a person only once.

D. The provisions of this Section shall apply to Class "D" and Class "E" licenses.

Added by Acts 1976, No. 618, §2. Amended by Acts 1977, No. 243, §1, eff. July 7, 1977; Acts 1982, No. 822, §2; Acts 1991, No. 936, §1, eff. July 24, 1991; Acts 1995, No. 516, §1; Acts 2001, No. 398, §1; Acts 2004, No. 905, §1; Acts 2007, No. 413, §1; Acts 2009, No. 513, §1; Acts 2011, No. 35, §1; Acts 2013, No. 213, §1.



RS 32:415.2 - Operating vehicle while under suspension or revocation; removal of license plate

§415.2. Operating vehicle while under suspension or revocation; removal of license plate

A.(1) When a law enforcement officer stops a motor vehicle at an administrative violations checkpoint, or in connection with an alleged violation of the law, or when a law enforcement officer investigates an accident, or for any other reason, the law enforcement officer shall determine if the driver's license of the operator of a motor vehicle registered in this state is suspended or revoked. The law enforcement officer shall further determine if the operator is the registered owner of the motor vehicle stopped, involved in the accident, or otherwise subject to any investigation for any other reason as contemplated by this Section.

(2)(a) If the law enforcement officer determines the driver's license of the operator of a motor vehicle registered in this state is suspended or revoked at the time of the stop, pursuant to any provision of this Title or any court order, and such motor vehicle registered in this state is registered in the name of the operator in the department's vehicle registration records, the law enforcement officer shall remove the license plate from the motor vehicle, and the operator of the motor vehicle shall be issued a notice of suspension or revocation of his driving privileges on a form to be promulgated by the department.

(b) A copy of the notice of suspension or revocation of driving privileges shall be attached to the motor vehicle license plate and both shall be delivered to an office of motor vehicles, in the parish or municipality where the violation occurred, within three calendar days after the notice of suspension or revocation of driving privileges was served on the person violating this Section. Upon receipt of such notification, the department shall revoke the registration of such motor vehicle after verifying that the operator of the motor vehicle is also the registered owner of the vehicle. The office of motor vehicles shall store any license plate removed pursuant to this Section at the office to which it was delivered for ten business days after receipt.

(c) The notice of the suspension or revocation of driving privileges shall serve as notice of judicial review rights. Any action for judicial review of the suspension or revocation of driving privileges shall be in the same manner and under the same conditions as provided in R.S. 32:414.

(d) An operator of a motor vehicle who has a revoked or suspended driver's license shall have ten business days from the date that the notice of suspension or revocation of driving privileges was issued, to comply with all laws and regulations, including payments of fees and penalties due, to have his driving privileges reinstated. If the operator of the motor vehicle does not or cannot comply with all of the reinstatement requirements for all of the suspensions and revocations of his driving privileges within ten business days of the receipt of the notice of driver's license suspension or revocation, the office of motor vehicles shall destroy the seized license plate.

(e) The department shall promptly investigate an allegation made by such operator of a motor vehicle that the removal of the vehicle's license plate and the suspension or revocation of his driving privileges will deprive him or his family of the necessities of life, or will prevent him or his family from earning a livelihood. If the department so finds, it may issue a hardship license plate to be placed on the motor vehicle. The office of motor vehicles may establish rules and regulations necessary to implement the provisions of this Subsection.

B. Prior to reinstatement of registration and license plate privileges, any operator who cannot prove, within ten business days after the offense, that his driver's license was not suspended or revoked at the time of the offense shall pay a reinstatement fee of ten dollars to the Department of Public Safety and Corrections to offset the costs of administering this Section. The reinstatement fee required in this Subsection shall be in addition to any other reinstatement requirements imposed for each pending suspension or revocation on the operator's driving record at the time of reinstatement.

C.(1) If the operator and owner of the motor vehicle was properly licensed in this state at the time notice was issued, any valid license plate shall be returned within forty-eight hours of providing proof he was properly licensed, exclusive of legal holidays, to the owner of the motor vehicle at no cost.

(2)(a) Any law enforcement officer who removes a license plate pursuant to the provisions of this Section shall issue a temporary sticker, denoting its use in lieu of an official license plate, to be attached to the rear end of the motor vehicle. The sticker shall bear the date upon which it was issued in written or stamped numerals or letters not less than three inches in height. The temporary sticker shall be valid for a period of ten business days for an operator with a valid driver's license to operate the motor vehicle on the public streets and highways. After the expiration of the ten-day period, the vehicle shall not be operated on the public streets and highways until the motor vehicle is registered in accordance with this Section. Nothing in this Section shall prohibit the sale, transfer, or other reassignment of the motor vehicle, except that if the department determines the sale, transfer, or other reassignment was done to avoid compliance with this Section, the department may refuse to re-register the vehicle until the operator complies with the requirements of this Section.

(b) The temporary stickers required by this Paragraph shall be designed and produced by the Department of Public Safety and Corrections, public safety services, and the department shall supply such stickers, at no cost, to law enforcement agencies authorized by law to enforce traffic laws.

(c) Upon expiration of the sticker, the motor vehicle shall not be driven until the owner or lessee has complied with the requirements of this Section. In the event the motor vehicle is being driven after the expiration of the temporary sticker provided for in this Paragraph, the motor vehicle shall be impounded.

D.(1) The Department of Public Safety and Corrections, public safety services, shall promulgate rules and regulations for implementation of the provisions of this Section. Once the department has published the notice of intent to adopt the permanent rules in the Louisiana Register, and the period for public comment has expired, the department is authorized to adopt the proposed rule as an emergency rule to expedite the enforcement of this Section subject to legislative oversight as provided in R.S. 49:968 and 953.

(2) To this end, no license plate shall be taken or destroyed pursuant to the authority granted by this Section until such rules are properly promulgated in accordance with law.

(3) The limitation provided in Paragraph (2) of this Subsection shall not be construed as to otherwise limit the enforcement of laws relative to operating a motor vehicle without a valid driver's license.

E. Nothing in this Section shall be construed or interpreted as authorizing any action under this Section if the operator is not also the registered owner of the vehicle as is reflected in the vehicle registration records of the department.

Acts 2014, No. 802, §1.



RS 32:416 - Unlawful operation by persons under the age of seventeen; parents responsible

§416. Unlawful operation by persons under the age of seventeen; parents responsible

No person shall cause or knowingly permit his child or ward, under the age of seventeen years, to drive a motor vehicle or a power cycle upon any public road or highway unless such child or ward is licensed by the state to do so. However, the provisions of this Section shall not apply to a minor who is participating in a driver education course or a prelicensing training course approved and certified by the Department of Public Safety and Corrections, public safety services.

Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2006, No. 650, §2; Acts 2007, No. 127, §1, eff. June 25, 2007; Acts 2011, No. 294, §2.



RS 32:416.1 - Unlawful operation by persons less than seventeen years of age; operation of motor vehicles and power cycles between certain hours prohibited

§416.1. Unlawful operation by persons less than seventeen years of age; operation of motor vehicles and power cycles between certain hours prohibited

It shall be unlawful for any person who is less than seventeen years of age to drive a motor vehicle or a power cycle upon any highway, street, public road, or public thoroughfare at any time between 11 p.m. and 5 a.m. except when accompanied by a parent, tutor, or any other person twenty-one years of age or older, having custody of the minor.

Added by Acts 1968, No. 273, §13. Amended by Acts 1974, No. 266, §1; Acts 1981, No. 775, §1; Acts 1997, No. 725, §1, eff. Jan. 1, 1998.



RS 32:417 - Allowing unlicensed person under the age of seventeen to drive

§417. Allowing unlicensed person under the age of seventeen to drive

A. It shall be unlawful for any person to cause or knowingly permit a minor child under the age of seventeen to drive a motor vehicle or a power cycle upon any public road or highway in this state unless such child shall have first obtained a license to drive a motor vehicle or a power cycle. However, the provisions of this Subsection shall not apply to a minor who is participating in a driver education course or a prelicensing training course approved and certified by the Department of Public Safety and Corrections, public safety services.

B. It shall be unlawful for any person knowingly to rent for hire a motor vehicle to be operated by any person who does not have a current license or, in the case of a non-resident who has not been licensed to drive a motor vehicle under the laws of his resident state, if the laws of his resident state so require.

C. It shall be unlawful for any person or entity to employ any person as a driver of a motor vehicle if said person being employed does not have a current, valid license issued by the department in accordance with the provisions of this Chapter.

D. Any person who causes or who knowingly permits an unlicensed minor under the age of seventeen to drive a motor vehicle or power cycle on a public road or highway and the owner of a vehicle who knowingly gives or furnishes a motor vehicle or power cycle to an unlicensed minor under the age of seventeen shall be jointly and severally liable for damages caused by the negligence or wilfull misconduct of the minor driving the vehicle.

E. The following penalties shall be imposed for a violation of this Section:

(1) The person shall be fined not less than one hundred dollars and not more than five hundred dollars for each offense, or imprisoned for not more than six months, or both.

(2) However, if an unlicensed minor under the age of seventeen is involved in a collision which results in the serious bodily injury or death of another person, the person shall be subject to the penalties provided for in R.S. 14:92.2(B)(3). For purposes of this Paragraph, "serious bodily injury" means a bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death.

Amended by Acts 1954, No. 165, §6A; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2006, No. 650, §2; Acts 2007, No. 127, §1, eff. June 25, 2007; Acts 2011, No. 294, §2.



RS 32:418 - Selective Service registration; age restrictions

§418. Selective Service registration; age restrictions

A.(1) Any United States male citizen or immigrant who is eighteen years of age or older, but less than twenty-six years of age, shall be registered if he is not already registered, in compliance with the requirements of Section 3 of the "Military Selective Service Act", 50 U.S.C. 451 et seq., when applying to receive or renew an instruction permit, driver's license, commercial driver's license, or identification card.

(2) Any United States male citizen or immigrant who is fifteen years of age, but less than eighteen years of age, shall provide personal information to the office of motor vehicles when applying to receive or renew an instruction permit, driver's license, commercial driver's license, or identification card, for registration with the Selective Service. Upon the applicant attaining eighteen years of age, the applicant shall automatically be registered with the Selective Service.

B. The office of motor vehicles shall forward to the Selective Service System, in an electronic format, the necessary personal information required for registration of any person identified in Subsection A of this Section after receiving the application to issue or renew an instruction permit, driver's license, commercial driver's license, or identification card.

C. The office of motor vehicles shall include the following statement on an application for a permit, license, or card as described in Subsection A of this Section: "By submitting this application, I am consenting to registration with the federal Selective Service System, if so required. If under 18 years of age, I understand that I will be registered when I attain 18 years of age as required by federal law."

D. The office of motor vehicles shall not issue or renew an instruction permit, driver's license, commercial driver's license, or identification card to any person who refuses to provide personal information for registration with the Selective Service in accordance with the provisions of this Section.

Acts 2001, No. 699, §1, eff. Jan. 1, 2002; Acts 2003, No. 373, §1, eff. July 1, 2003.



RS 32:419 - Department may for cause refuse to license applicant; judicial review

§419. Department may for cause refuse to license applicant; judicial review

The department is hereby authorized to refuse to issue a license under this Chapter to any person for any cause satisfactory to said department, but the applicant for said license in such case shall have a right of action in the same manner as is provided for in R.S. 32:414 of this Chapter.



RS 32:420 - Exemptions

§420. Exemptions

A. No person shall be required to obtain a license for the purpose of operating implements of husbandry temporarily on the highways.

B. A license shall not be required of the members of the armed forces of the United States in the operation of noncommercial motor vehicles belonging to such agency when they have operators' licenses issued by such agency and are on official duty for the United States.

C. A commercial driver's license shall not be required of a member of the armed forces of the United States in the operation of a commercial motor vehicle for military purposes, regardless of the ownership of the vehicle.

D. A previously valid Louisiana commercial driver's license issued to a member of the armed forces of the United States which expires during the enlistment of the holder shall be valid for Class "E" operation only when used for nonmilitary purposes and while the holder is still a full-time member of said armed forces and for not more than sixty days thereafter.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2004, No. 425, §1.



RS 32:421 - False swearing; obtaining two licenses; unlawful

§421. False swearing; obtaining two licenses; unlawful

Every person making application for a license under the provisions of this Chapter shall give and furnish such information as may be required by the department. The giving or furnishing of false, erroneous, or incorrect information shall be deemed a violation of this Chapter. It shall be unlawful to apply for or obtain more than one valid license. In addition to the other penalties imposed by this Chapter, if the department determines, in its check of an applicant's license status and record prior to issuing a driver's license, or at any time after the driver's license is issued, that the applicant has falsified information, the department shall, and within no more than thirty days of discovering the falsification, suspend, revoke, or cancel the person's driver's license for up to sixty days or shall cancel his pending application and may prohibit his reapplication for up to sixty days.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:422 - Learner's license; driving school instruction permit; special restrictions on motorcycles

§422. Learner's license; driving school instruction permit; special restrictions on motorcycles

A. Any person who is at least seventeen years of age may apply to the department for a learner's license to drive motor vehicles or power cycles, provided such person has completed a driving course in accordance with R.S. 32:402.1. The department may, in its discretion, after the applicant has successfully passed all parts of the examination, other than the driving test, issue to the applicant a learner's license at the regular fee of a Class "E" driver's license, which shall entitle the applicant while having such license in his immediate possession to drive a motor vehicle upon public highways when accompanied by a licensed parent or guardian, by a licensed adult at least twenty-one years of age, or by a licensed sibling at least eighteen years of age. In addition to a licensed parent, sibling, guardian, or adult, there may be other members of the licensee's immediate family in the vehicle, and when accompanied by a driver's education instructor, there may be one or more fellow driver's education students in the vehicle. It shall be unlawful for any other person to accompany the beginner and licensed driver, except in the event the applicant is operating a motorcycle. Any person under the age of seventeen who has a valid learner's license and is operating a motorcycle is restricted to a distance of three miles from the applicant's residence, unless a parent, tutor, or other person having custody is temporarily staying or residing at another location, where the applicant would be restricted to within three miles of that location. Any person seventeen years of age or older being issued a learner's license may apply for a regular Class "E" license thirty days after the issuance of a learner's license, or at any time after the issuance of the learner's license provided the applicant provides proof that the applicant has completed an approved thirty-six hour driver education course, and there shall not be any additional fee for the regular license.

B. Any person who is at least fifteen years of age may apply to the department for a school instruction permit if he is enrolled in a driver education course conducted by a person who meets certification requirements as established by the Department of Public Safety and Corrections, public safety services, for instructors of driver education and traffic safety. The department may, in its discretion, after the applicant has successfully passed all parts of the examination, other than the driving test, issue to the applicant a school instruction permit for which no fee shall be charged. Such driving school instruction permit shall be valid only during the period of such instruction, and when the person to whom the permit is issued is accompanied by the instructor of driver education and traffic safety. Such permit shall be in the possession of the instructor during the period of its validity and shall be presented at any time for examination, when so requested by any law enforcement officer. Upon completion of such course of instruction, it shall be the responsibility of the instructor, as directed by the department, to return for cancellation any and all permits which have been issued and are held by him.

Amended by Acts 1954, No. 165, §8; Acts 1992, No. 382, §1, eff. July 1, 1993; Acts 1994, 3rd Ex. Sess., No. 119, §1, eff. July 7, 1994; Acts 1995, No. 163, §1, eff. June 12, 1995; Acts 1995, No. 1247, §1; Acts 1997, No. 725, §1, eff. Jan. 1, 1998; Acts 2001, No. 427, §1; Acts 2011, No. 294, §2.



RS 32:422.1 - Driver training school permits

§422.1. Driver training school permits

A. Persons licensed or contracted with the Department of Public Safety and Corrections, public safety services, to engage in the business of operating a driver training school or approved and certified instructors for such schools shall be authorized to issue Class "E" student driving permits on forms provided by the Department of Public Safety and Corrections, public safety services, in accordance with rules and regulations of the department. The Class "E" driving training school permits may be issued to persons who meet the age requirement for driver education courses. The permit shall be valid only when the student is accompanied by an approved and certified instructor, and the approved and certified instructor shall maintain possession of the permit for a period of time established by rule. A copy of the same permit shall be given to the student upon completion of the course with certification thereon of the instructor as to the student's qualification to drive. Improper issuance of such permit shall subject both the driving instructor training school and the instructor to suspension or revocation of license.

B. The Department of Public Safety and Corrections, public safety services, shall provide written notice to each operator of a driver training school or licensed instructor for such schools of the requirements contained in R.S. 32:402.1.

Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 2008, No. 768, §1, eff. Jan. 1, 2009; Acts 2011, No. 294, §2.



RS 32:422.2 - The Louisiana Advisory Council on Driver Education

§422.2. The Louisiana Advisory Council on Driver Education

A. The Louisiana Advisory Council on Driver Education, referred to in this Section as the "council", is hereby created to provide input and guidance to the Department of Public Safety and Corrections on matters pertaining to rules, regulations, and standards for licensure of defensive driving courses as provided in Chapter 29 of Part I of Title 55 of the Louisiana Administrative Code.

B. The council shall be composed of five voting members and two non-voting ex officio members appointed by the commissioner of the office of motor vehicles. The membership shall consist of:

(1) One current officer of the Driving School Association of Louisiana appointed from a list of three persons nominated by the president of the Driving School Association of Louisiana.

(2) Two owners of licensed and approved commercial driving schools in Louisiana with current membership in the Driving School Association of Louisiana appointed from a list of four persons nominated by the president of the Driving School Association of Louisiana.

(3) Two secondary education professionals from the Department of Education, who are driver's education instructors, appointed from a list of four persons nominated by the superintendent of the Department of Education.

(4) One representative of the office of motor vehicles, licensing and certification division, appointed from a list of three persons nominated by the commissioner of the office of motor vehicles.

(5) One representative of the Louisiana Highway Safety Commission appointed from a list of three persons nominated by the executive director of the Louisiana Highway Safety Commission.

C. Members listed in Paragraphs (1) through (3) of Subsection B of this Section shall be voting members. If a voting member is unable to attend a meeting, he may designate a person to serve as a proxy for voting purposes, if such act is executed in writing, signed by the member, and filed with the secretary at or before the meeting.

D. Members shall be appointed to serve an initial two-year term on the council and may be eligible to be reappointed to serve an additional two-year term.

E. A member shall be automatically removed from the advisory council if he has more than one unexcused absence during any twelve-month period. An absence is excused for purposes of this Subsection when the cause is one which a reasonably prudent person would deem to take precedence over fulfillment of a solemn public duty or if the absence is known in advance by the member and he notifies the chairman of his absence not less than twenty-four hours in advance of the scheduled meeting. If a member designates a person to serve as a proxy as provided in Subsection C of this Section, he shall still notify the chairman of his absence.

F. A quorum shall consist of a simple majority of the active voting members or their proxies if the bylaws so provide.

G. Whenever a vacancy occurs in a council seat, whether by death, resignation, or automatic removal, such vacant seat shall no longer be counted as an active voting member in determining a quorum until a successor has been appointed by the commissioner of the office of motor vehicles in the same manner as the original appointment to fill the unexpired term.

H. Officers of the council shall include a chairman, vice chairman, and secretary.

I. All meetings shall be quarterly and conducted in accordance with the requirements of the state's Open Meetings Law. Procedural matters shall be conducted in accordance with the latest edition of Robert's Rules of Order. Meetings shall be held at the office of motor vehicles in Baton Rouge.

J. Members of the council shall serve without compensation and reimbursement of expenses other than compensation and reimbursement provided for by their employers.

Acts 2014, No. 426, §1, eff. Jan. 1, 2015.



RS 32:423 - Restricted license

§423. Restricted license

A. The department upon issuing a Class "A", "B", "C", "D", and "E" license shall have authority whenever good cause appears to impose restrictions suitable to the licensee's driving ability with respect to the type of, or special mechanical control devices required on, a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

B. The department may either issue a special restricted license, or may set forth such restrictions upon the usual license form.

C. The department may, upon receiving satisfactory evidence of any violation of the restrictions of such license suspend or revoke the same, but the licensee shall be entitled to a hearing as upon a suspension or revocation under this Chapter.

D. No person shall operate a motor vehicle in violation of the restrictions imposed in the license issued to him.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:424 - Department may compel examination of suspected incompetents; prohibited disclosure of information; exceptions

§424. Department may compel examination of suspected incompetents; prohibited disclosure of information; exceptions

A.(1) The department, having good cause to believe that a licensed driver or chauffeur is incompetent or otherwise not qualified to be licensed, may upon written notice of at least ten days to the licensee require him to submit to one, any combination of, or all of the following:

(a) Knowledge test.

(b) Skills test.

(c) Medical examination.

(2) Upon the conclusion of such test, or tests, or examination, or examinations, the department shall take action as may be appropriate, including permitting the licensee to retain the license or suspending, revoking, or restricting the license. Refusal or neglect of the licensee to submit to any test or examination required pursuant to this Subsection shall be grounds for suspension or revocation of his license.

B. Medical information contained on the medical examination form provided by the department shall not be disclosed to any third party without the written consent of or a written waiver from the individual whose record is being reviewed or unless pursuant to an order of a court of competent jurisdiction. The written consent shall be signed and dated by the individual whose record is being reviewed. All written waivers shall clearly identify the person whose medical information is sought to be released and to whom the medical information shall be released. A written waiver shall be valid for a single specific request for medical information and shall not be valid for multiple or ongoing requests.

C. Any person who knowingly violates a confidentiality provision of this Section, who knowingly permits or encourages the unauthorized use of a report, or who intentionally files a false report to the department regarding a driver's qualifications shall be liable for damages resulting from such action. The licensed driver or chauffeur may seek an order from a court of competent jurisdiction for the release of the name of the individual who reported the licensed driver or the chauffeur to the department for investigation.

Acts 2001, No. 48, §1; Acts 2012, No. 746, §1.



RS 32:425 - REPEALED BY ACTS 1989, NO. 293, 2, EFF. JUNE 27, 1989.

§425. REPEALED BY ACTS 1989, NO. 293, §2, EFF. JUNE 27, 1989.



RS 32:426 - Disposition of fees; surplus funds

§426. Disposition of fees; surplus funds

A.(1) The license fees collected under this Chapter shall be used by the Department of Public Safety and Corrections for the operation of said department and for the furtherance of highway safety education, except those funds payable to the board of trustees for certain police funds and the division of state police or to other specially dedicated funds.

(2) All other fees collected under this Chapter, except for specially dedicated funds, shall be used by the office of motor vehicles for the operation of said department and the furtherance of highway safety education.

(3) All civil penalties collected pursuant to this Chapter shall be used by the department for the operation of said agency except for those civil penalties payable to specially dedicated funds.

B. Any surplus in the fees and civil penalties allocated for use by the office of motor vehicles and the office of state police or the department under the provisions of this Chapter shall be paid into the general fund at the end of each biennium after July 1, 1991.

C. The general provision that dedicated funds shall be expended before appropriated funds shall not apply to expenditures made by these agencies of the fees and civil penalties collected under this Chapter.

Amended by Acts 1954, No. 165, §9; Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:427 - Penalty

§427. Penalty

A.(1) Violation of a provision of this Chapter, or of a regulation promulgated thereunder, except as otherwise provided in this Chapter, while operating a Class "D" or Class "E" vehicle or involving a Class "D" or "E" license or application for a Class "D" or "E" license, shall subject the person to criminal penalties of a fine of not less than ten nor more than five hundred dollars or imprisonment for up to six months, or both, and civil penalties of up to a one thousand two hundred fifty-dollar fine.

(2) Violation of a provision of this Chapter, or of a regulation promulgated thereunder, while operating a commercial motor vehicle or involving a commercial driver's license shall subject the person to criminal penalties of a fine of not less than ten nor more than five thousand dollars or imprisonment for up to six months, or both and civil penalties of up to a two thousand five hundred dollar fine.

(3) Any commercial motor vehicle driver who is convicted of a violation of an out-of-service order as provided in this Chapter shall be subject to a civil penalty of not less than one thousand one hundred dollars nor more than two thousand seven hundred fifty dollars for each occurrence. Any employer who is convicted of violation of an out-of-service order shall be subject to a civil penalty of not less than two thousand five hundred dollars nor more than ten thousand dollars for each occurrence.

(4) Any employer convicted of knowingly requiring, permitting, or authorizing a driver to operate a commercial motor vehicle in violation of any federal, state, or local law or regulation regarding railroad grade crossings shall be subject to a civil penalty of not more than ten thousand dollars for each occurrence.

(5) Any employer convicted of knowingly requiring, permitting, or authorizing a driver to operate a commercial motor vehicle in the United States during any period in which the driver has a suspended, revoked, or canceled commercial driver's license, has lost the right to operate a commercial motor vehicle, has been disqualified from operating a commercial motor vehicle, has more than one commercial driver's license, or during a period in which the driver, the commercial motor vehicle, or the motor carrier operation is subject to an out-of-service order shall be subject to a civil penalty of not less than two thousand seven hundred fifty dollars nor more than eleven thousand dollars for each occurrence.

B.(1) For purposes of this Chapter and particularly R.S. 32:414.2, "conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court costs, or a violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated. A conviction will occur even if a person is referred to a remedial program as a substitute for the imposition of a penalty, fine, or other sanction.

(2) The assistant secretary of the office of motor vehicles shall notify any person found to be in violation of a civil penalty imposed by this Chapter of the penalty or disqualification to drive levied after due process either by mail or in person. Upon passage of thirty days without receipt of fine, the assistant secretary of the office of motor vehicles may order the removal of the offending vehicle's license tag if the registration is from Louisiana. For vehicles not registered within the state, any vehicle owned by the person or company may be seized. For offenses by the driver or operator, the driver's or operator's license shall be suspended. Upon receipt of the fine, the license tags, vehicle, or driver's license shall be returned.

(3) The amount of any civil penalty or duration of a disqualification to drive, or suspension, revocation, or cancellation imposed under this Chapter shall be determined by taking into account the nature, circumstances, extent, and gravity of the violation committed and, with respect to the violator, the degree of culpability, history of prior offenses, ability to pay, effect on the ability to continue to do business, and any other matters as justice and public safety may require. In each case, the assessment shall be calculated to induce further compliance.

Amended by Acts 1954, No. 165, §10; Acts 1989, No. 293, §1, eff. June 27, 1989; Acts 1993, No. 382, §1; Acts 1995, No. 693, §1; Acts 2002, 1st Ex. Sess., No. 131, §1; Acts 2003, No. 411, §1, eff. Jan. 1, 2004; Acts 2006, No. 650, §2; Acts 2008, No. 88, §1.



RS 32:428 - Failure to enforce requirement

§428. Failure to enforce requirement

Notwithstanding the testing, licensing, and reporting requirements herein, it shall not be a breach of duty to the public or any individual if the department inadvertently fails to enforce said requirements or waives same pursuant to the authority granted herein.

Acts 1989, No. 293, §1, eff. June 27, 1989.



RS 32:429 - Office of motor vehicles field offices; authorization of fees

§429. Office of motor vehicles field offices; authorization of fees

NOTE: Subsection A of this Section eff. until July 1, 2015. See Acts 2014, No. 765, §1, and No. 807, §1.

A.(1) The governing authority of any local governmental subdivision is hereby authorized to levy, by resolution, a fee for each service or transaction carried out as an operation of an office of motor vehicles field office that is not fully funded by the state. Except as provided in Paragraph (2) of this Subsection, the fee shall not exceed three dollars per service or transaction and shall be used solely to defray the cost of operations of that local field office, including but not limited to facility rental, utilities, and maintenance. The fee shall not be charged for the procurement or renewal of a motor vehicle registration license.

(2) The fee provided for in Paragraph (1) of this Subsection may be levied in an amount not to exceed four dollars by the local governing authority of Orleans Parish.

NOTE: Subsection A of this Section as amended by Acts 2014, No. 765, §1, and No. 807, §1, eff. July 1, 2015.

A.(1) The governing authority of any local governmental subdivision is hereby authorized to levy, by resolution, a fee for each service or transaction carried out as an operation of an office of motor vehicles field office that is not fully funded by the state. Except as provided in Paragraph (2) of this Subsection, the fee shall not exceed four dollars and fifty cents per service or transaction and shall be used solely to defray the cost of operations of that local field office, including but not limited to facility rental, utilities, and maintenance. The fee shall not be charged for the procurement or renewal of a motor vehicle registration license.

(2) The fee provided for in Paragraph (1) of this Subsection may be levied in an amount not to exceed six dollars by the local governing authority of the parishes of Orleans and Jefferson.

B. Any fee levied under the authority of Subsection A of this Section shall be considered nonstate funds and shall be collected by the motor vehicle commissioner on behalf of the governing authority of any local governmental subdivision pursuant to an agreement to be executed by and between the motor vehicle commissioner and the governing authority of any local governmental subdivision. Any such fees collected by the motor vehicle commissioner shall be deposited in the state treasury in the Escrow Fund and held for the account of the governing authority of any local governmental subdivision levying such fee. The office of the motor vehicle commissioner shall distribute any such fees to the appropriate governing authorities of local governmental subdivisions.

C. Any fee levied under the authority of Subsection A of this Section shall not be applicable to driver's licenses or identification cards issued to a child who is in foster care as defined in Article 603 of the Louisiana Children's Code.

Acts 1989, No. 519, §1, eff. July 3, 1989; Acts 1990, No. 275, §1, eff. July 5, 1990; Acts 2001, No. 38, §1; Acts 2005, No. 419, §1, eff. July 11, 2005; Acts 2009, No. 349, §1, eff. July 1, 2009; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2014, No. 765, §1, eff. July 1, 2015; Acts 2014, No. 807, §1, eff. July 1, 2015.



RS 32:429.1 - Toll-free hotline

§429.1. Toll-free hotline

The Department of Public Safety and Corrections shall establish a toll-free hotline to assist citizens in obtaining accurate and complete information relative to drivers' licenses and vehicle registration. This hotline shall be answered by a person, not an answering device, and shall operate during regular Department of Public Safety and Corrections business hours.

Acts 1999, No. 1193, §1.



RS 32:429.2 - Office of Motor Vehicles Customer Service and Technology Fund; uses of the monies

§429.2. Office of Motor Vehicles Customer Service and Technology Fund; uses of the monies

A. There is hereby created, as a special fund in the state treasury, the Office of Motor Vehicles Customer Service and Technology Fund.

B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and after a sufficient amount is allocated from that fund to pay all of the obligations secured by the full faith and credit of the state which become due and payable within any fiscal year, the treasurer shall pay an amount equal to the monies received by the state treasury pursuant to the provisions of R.S. 32:412.1(C), 707.2(C)(4), and 728(10) into the Office of Motor Vehicles Customer Service and Technology Fund. The monies in this fund shall be used solely as provided in Subsection C of this Section and only in the amounts appropriated by the legislature. All unexpended and unencumbered monies in this fund at the end of the fiscal year shall remain in the fund. The monies in the fund shall be invested by the state treasurer in the same manner as monies in the state general fund and shall be deposited into the state general fund.

C. Subject to an annual appropriation by the legislature, the monies in the Office of Motor Vehicles Customer Service and Technology Fund shall be used solely for the following:

(1) For the expenses of the office of motor vehicles for the initiation and implementation of customer service programs and for the acquisition and implementation of updated and new technology.

(2) All funds remaining shall be utilized for criminal compliance and traffic enforcement by public safety services, but only after compliance with Paragraph (1) of this Subsection.

Acts 2000, 1st Ex. Sess., No. 1, §1, eff. April 10, 2000; Acts 2011, No. 288, §1.



RS 32:429.3 - Collection and reporting of statistical information relating to migration of residents

§429.3. Collection and reporting of statistical information relating to migration of residents

The Department of Public Safety and Corrections, office of motor vehicles, shall collect statistical information regarding the gender and age of residents moving from parish to parish and residents moving into and out of Louisiana. The office of motor vehicles shall provide a report of this information, sorted by age, by gender, by parish, and by state, to the governor, the lieutenant governor, and the secretaries of each state department annually on or before January first of each year.

Acts 2003, No. 66, §1, eff. May 28, 2003.



RS 32:430 - Suspension, revocation, and denial of driving privileges; hardship license; insurance rates

CHAPTER 2-A. DENIAL OF DRIVING PRIVILEGES

§430. Suspension, revocation, and denial of driving privileges; hardship license; insurance rates

A.(1) Whenever any person who has not yet attained the age of nineteen, but who is not younger than thirteen years of age, is convicted of any crime, offense, violation, or infraction involving the possession, use, or abuse of alcohol or one or more controlled dangerous substances, is convicted of any provision of R.S. 40:966 through 970 of the Uniform Controlled Dangerous Substances Law, is convicted of any provision of the Louisiana Racketeering Act, or is adjudicated delinquent for the commission of such offense, the court in which the person was so convicted or adjudicated delinquent shall prepare and send to the Department of Public Safety and Corrections, within ten days of the conviction or adjudication, an order of denial of driving privileges for not less than ninety days but not more than one year for the person convicted or adjudicated delinquent, or until he has reached the age of eighteen years, whichever is longer. If the person convicted or adjudicated delinquent is older than eighteen years, the order of denial shall be for not less than ninety days nor more than one year.

(2) Whenever any person who has attained the age of nineteen is convicted of any crime, offense, violation, or infraction involving the possession, use, or abuse of one or more controlled dangerous substances, the court in which the person was convicted shall prepare and send to the Department of Public Safety and Corrections, within ten days of the conviction, an order of denial of driving privileges for not less than ninety days but not more than one year for the person convicted.

(3) Whenever a person nineteen years of age or older is convicted of any felony offense involving a possession violation of any provision of R.S. 40:966 through 970 of the Uniform Controlled Dangerous Substances Law, or a violation of the Louisiana Racketeering Act, the court in which the person is so convicted shall prepare and send to the Department of Public Safety and Corrections, within ten days of the conviction, an order of denial of driving privileges for the person so convicted.

B. In addition to any other authority to suspend driving privileges, the department shall suspend all driving privileges or the right to apply for driving privileges of any person upon receipt of an order of denial of driving privileges under this Section.

C. The suspension of driving privileges shall be imposed without hearing. Driving privileges, or the right to apply for driving privileges, of the person shall be suspended as provided in the following Paragraphs:

(1) Upon receipt of the first order denying driving privileges to a person under Paragraph A(1) of this Section, the department shall suspend the driving privileges of that person for not less than ninety days nor more than one year, or until the person whose driving privileges were suspended reaches eighteen years of age, whichever is longer. If he is older than eighteen years, his driving privileges shall be suspended for not less than ninety days nor more than one year.

(2) Upon receipt of a second or subsequent order denying driving privileges to a person under Subsection A(1) of this Section, the department shall suspend the driving privileges of that person for one year or until the person whose driving privileges were suspended reaches nineteen years of age, whichever is longer.

(3) Upon receipt of an order denying driving privileges to a person under Subsection A(2) of this Section, the department shall suspend the driving privileges of that person for not less than ninety days nor more than one year.

D. If the department receives notice from a court that it has withdrawn an order issued under this Section, the department shall immediately reinstate any driving privileges that have been suspended under this Section because of the issuance of the order.

E. The court, in addition to any other authority granted under this Section, may issue an order which authorizes the department to issue a restricted driver's license after the first thirty days of the suspension period upon a demonstration to the court's satisfaction that a hardship would result from being unable to commute to either school or to work. The restrictions of said license shall be determined by the court.

F.(1) Notwithstanding any restrictions imposed, in any case in which the applicant for a restricted driver's license has had his driver's license suspended, revoked, or cancelled upon conviction or entry of plea of guilty and sentence thereupon, or the forfeiture of bail if the offense involved constituted operating or being in actual physical control of a motor vehicle while under the influence of intoxicating beverages, or if the offense involved possession, in violation of R.S. 40:966 through R.S. 40:970, of any controlled dangerous substance listed in Schedules I, II, III, IV, or V of the Uniform Controlled Dangerous Substances Law, or any drug offense as defined in R.S. 32:401(20), the court may, after the first thirty days of the suspension period, additionally order that the applicant's restricted license include permission to operate a motor vehicle on such streets as would enable him to go to and from meetings of Alcoholics Anonymous and to go to and from approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority.

(2) The receipt of such a restricted license may be conditioned upon:

(a) A medical evaluation and a recommendation that the convicted person is pathologically addicted to alcohol and/or is a habitual alcoholic or other drug offender.

(b) On the condition that such convicted individual submit to medical treatment and/or medically approved group therapy or special education courses for or about the disease of alcoholism, alcohol abuse, or drug abuse, in a suitable public or private institution or program approved by the appropriate state authority.

G. The provisions of Subsection F shall apply only to persons never previously convicted of any offense listed in Subsection A of this Section. The provisions of Subsection F shall apply to Class "D" and Class "E" licenses.

H. A copy of an order issued under Subsections F and G of this Section shall be sent to the department along with a copy of the conviction or adjudication notice. A copy of the order containing the restrictions shall be attached to the license of the person convicted or adjudicated and shall be in the possession of the person whenever he is operating a motor vehicle. A restricted license shall be issued by the department and designated by a large red "R" printed on the face of the license. The term of the restrictions shall be the same as the term of the original suspension, cancellation, or revocation.

I. A violation of the restrictions or a subsequent conviction or adjudication of delinquency for the offenses stated in this Section during the term of the restricted license shall result in the extension of the period of suspension for one year from the date upon which the licensee would otherwise have been able to apply for a new license and shall also constitute contempt of court. A suspension which results from such a violation, conviction, or adjudication of delinquency shall not be subject to appeal as set forth in this Section. The restricted driving privileges authorized by Subsections F and G of this Section may be allowed to a person only once.

J. Any person whose license has been suspended by the department shall be notified of such suspension in writing by the department. This notice shall be sent by certified mail to the last address furnished by such person, and the person shall return his or her license to the department within five days of receiving the notice. The notice shall also advise such person that he or she may obtain a special identification card from the driver's license division of the Department of Public Safety and Corrections pursuant to R.S. 40:1321.

K. Any period of suspension under this Chapter shall begin upon receipt by the department of the operator's license or proof of its loss, upon expiration of the operator's license, or thirty days after the date the notice of suspension is mailed to the licensee by the department, whichever occurs first.

L. Upon the expiration of the period of the suspension of any license, the department shall return the license to the licensee or in its discretion may issue him a new license, but only after a reinstatement fee of sixty dollars has been paid to the department and the requirements of R.S. 32:896 relative to proof of financial responsibility have been satisfied. Monies derived from this reinstatement fee shall be disbursed as set out in R.S. 32:414(G)(1)(b).

M. No insurer issuing a policy of automobile insurance covering property damages, personal injury, or accidental death shall increase any rate or premium charges for insurance coverage because of any suspension of a license under the provisions of this Section, unless the crime, offense, violation, or infraction is directly related to the operation of a motor vehicle. The provisions of this Subsection shall not be construed to prohibit the increase of any automobile insurance rate or premium, pursuant to a rate increase which is approved by the commissioner of insurance, for a class of insurance of which the person whose license has been suspended pursuant to this Section is or becomes a member.

N.(1) When any person's driver's license has been seized, suspended, or revoked, and the seizure, suspension, or revocation is connected to a charge or charges of violation of a criminal law, and the charge or charges do not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall not be required to pay any reinstatement fee if at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed or that there has been a permanent refusal to charge a crime by the appropriate prosecutor or there has been an acquittal. If however, at the time for reinstatement, the licensee has pending against him criminal charges arising from the arrest which led to his suspension or revocation of driver's license, the reinstatement fee shall be collected. Upon subsequent proof of final dismissal or acquittal, other than under Articles 893 or 894 of the Code of Criminal Procedure, the licensee shall be entitled to a reimbursement of the reinstatement fee previously paid. In no event shall exemption from this reinstatement fee or reimbursement of a reinstatement fee affect the validity of the underlying suspension or revocation.

(2) If a licensee qualifies for the exemption from the reinstatement fee or for a reimbursement of the reinstatement fee as provided in Paragraph (1), the licensee shall receive credit for the unexpired portion of the license which was seized, and shall be exempt from the payment of, or shall receive reimbursement for the payment of, the duplicate license fee and the handling fee with regard to the license which was seized.

Acts 1988, No. 536, §§1, 2, eff. Jan. 1, 1989; Acts 1989, No. 42, §1; Acts 1989, No. 376, §1; Acts 1989, No. 432, §1; Acts 1991, No. 936, §1, eff. July 24, 1991; Acts 1992, No. 277, §1, eff. June 11, 1992; Acts 1992, No. 605, §1, Acts 1992, No. 1096, §1; Acts 1995, No. 520, §2; Acts 2001, No. 878, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 32:431 - Driving is a privilege; expulsion or suspension from school, cause for suspension of license

§431. Driving is a privilege; expulsion or suspension from school, cause for suspension of license

A.(1) As used in this Section, "disciplinary action" means an expulsion or suspension from school for ten or more consecutive school days or an assignment to an alternative educational setting for ten or more consecutive school days in accordance with any policy of the school or of the local public school board, limited to expulsions, suspensions, and assignments to alternative educational settings for infractions involving the sale or possession of drugs, alcohol, or any other illegal substance, the possession of a firearm, or an infraction involving assault or battery on a member of the school faculty or staff. The governing authority of any public elementary or secondary school shall promulgate rules and regulations to implement the provisions of this Section.

(2) As used in this Section, "license" or "driver's license" shall include a Class "E" learner's license and intermediate license as provided for in R.S. 32:407.

B.(1) In addition to any other authority to deny driving privileges, upon receipt of written notification from a principal or headmaster at a public or private school pursuant to R.S. 17:416.1(D), the Department of Public Safety and Corrections shall take the following action with respect to the student if he is an unemancipated minor between fifteen years of age and eighteen years of age:

(a) If the student has a driver's license, the department shall suspend the driver's license for a period of one year beginning as provided for in Subsection C of this Section.

(b) If the student has not obtained a driver's license, or if he applies for a different driver's license, any license which he obtains during the period of one year beginning as provided for in Subsection C of this Section shall be immediately suspended for the duration of such one-year period.

(2) The written notice from the principal or headmaster at a public or private school required in this Subsection shall include a copy of the student's disciplinary documentation and the full name, address, date of birth, social security number, and license number, if available, of the student and the name, address, and telephone number of the student's parents, guardian, or custodial parent.

C.(1)(a) Within fifteen days of receipt of written notice from the principal or headmaster, the department shall send notice of the following by certified mail to the last known address of any student who is subjected to such disciplinary action and the student's parents, guardian, or custodial parent:

(i) That any license he holds will be suspended on the thirtieth day following the date the notice was sent by the department and that the license shall be returned to the office of motor vehicles within five days of its suspension.

(ii) That if he does not hold a license, any license he may obtain during one year from the thirtieth day of the date the notice was mailed shall be immediately suspended for the remainder of such year.

(b) The notice shall also advise that a special identification card may be obtained from the office of motor vehicles pursuant to R.S. 40:1321. The notice shall also include a notice of the student's right to request a hearing or a hardship license as provided for in Subsections D and F of this Section.

(2)(a) Any period of suspension under this Section shall begin upon the occurrence of the first of the following:

(i) The receipt by the department of the driver's license.

(ii) Thirty days after the date the notice of suspension is mailed to the student by the department as provided in Paragraph (1) of this Subsection, or the receipt of a written notice of the disposition of an application for hardship driving privileges if it was applied for prior to the beginning of the suspension pursuant to Subsection D of this Section, whichever occurs last.

(b) A license suspension shall not extend beyond the student's eighteenth birthday. At the conclusion of the suspension, the department, in its discretion, may return the license to the student or issue the student a new license, once a reinstatement fee of sixty dollars has been paid to the department.

D. Prior to or after the start of the suspension period, a student may apply to the Department of Public Safety and Corrections for provisional student or family hardship driving privileges upon presentation of appropriate documentation as determined by the office of motor vehicles. Upon approval, a student may receive provisional driving privileges in order to drive to and from school, work, a drug or alcohol treatment counseling program, or a mental health treatment program, as appropriate, when no other transportation is available. Such driving privileges shall not exceed those granted by the license that was suspended.

E. Any student whose license is suspended pursuant to this Section may otherwise be eligible for reapplication or reinstatement if, after six months from the date of denial or suspension, the principal notifies the department in writing that the student has displayed exemplary student behavior at school, has not violated any school policies or been found guilty of any misconduct pursuant to R.S. 17:416 or any policy of the school or of the local public school board, and no further disciplinary measures have been taken.

F. Within fifteen days of the date of the notice required by Subsection C of this Section the student may request an administrative hearing pursuant to the Administrative Procedure Act. The hearing request shall be made in writing to the Department of Public Safety and Corrections, office of motor vehicles, and the hearing shall be held by the Division of Administrative Law pursuant to Chapter 13-B of Title 49 of the Louisiana Revised Statutes of 1950. The department shall promptly forward the hearing request to the Division of Administrative Law, and the hearing shall be held within thirty days of receipt by the department of the hearing request or as soon as practicable, unless continued at the request of the student. At the request of the student, the hearing may be limited to a review of the written record. The sole issue at the hearing shall be whether the provisions of this Section have been met. The reasons for disciplinary action or the propriety of disciplinary action shall not be an issue at the hearing. The license shall not be suspended until completion of the administrative hearing. Failure of the student or his representative to make an appearance at the time and place noticed for the hearing shall constitute a withdrawal of the hearing request and result in the suspension provided for in this Section.

G. No insurer issuing a policy of automobile insurance covering property damages, personal injury, or accidental death shall increase any rate or premium charges for insurance coverage because of any suspension of a license under the provisions of this Section. The provisions of this Subsection shall not be construed to prohibit the increase of any automobile insurance rate or premium, pursuant to a rate increase which is approved by the commissioner of insurance, for a class of insurance of which the person whose license has been suspended pursuant to this Section.

H. The Department of Public Safety and Corrections shall promulgate all necessary rules and guidelines for the implementation of this Section in accordance with the Administrative Procedure Act as are necessary.

Acts 2003, No. 732, §2, eff. Jan. 1, 2004; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 32:431.1 - School attendance as condition of driving privileges; authorized local policy

§431.1. School attendance as condition of driving privileges; authorized local policy

A. Definitions. As used in this Section, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Appropriate authority" means any of the following persons:

(a) A school principal or headmaster or his designee.

(b) In the case of a home school program, the parent.

(c) The adult education supervisor of the adult education program or his designee.

(2) "Department" means the Department of Public Safety and Corrections.

(3)(a) "Dropout" means a person, fifteen years of age or older but less than eighteen years old, who was enrolled in a school and withdrew or who was enrolled at the end of the previous school year and is not enrolled on October first of the following school year or who has more than ten consecutive days of unexcused absences from school or fifteen days total unexcused absences during a single semester.

(b) "Dropout" does not mean a person who:

(i) Is temporarily absent due to illness, suspension, or expulsion.

(ii) Is attending or has graduated or completed another educational program approved by the State Board of Elementary and Secondary Education.

(iii) Transferred to a nonpublic school, a correctional institution, or an approved home school program or moved out of state.

(4) "Habitually absent or tardy" is when either condition continues to exist after all reasonable efforts by a principal or other appropriate authority have failed to correct the condition after the fifth unexcused absence or fifth unexcused occurrence of being tardy within any month or if a pattern of five absences a month is established or as otherwise provided in R.S. 17:233.

(5) "Minor" means an unemancipated child who is at least fifteen years of age but less than eighteen years of age.

(6) "School" means a school as defined in R.S. 17:236, or any other secondary or non-secondary level course or adult education program with a general education course leading to a Louisiana high school equivalency diploma.

(7) "School board" means a city, parish or other local public school board, the state agency operating or governing a secondary school, or the governing body of an independent public school or of a nonpublic school.

B. Required school attendance. (1) No minor may be issued a driver's license or learner's permit for the operation of a motor vehicle unless, at the time of application, documentation is presented to the department that the minor has:

(a) Received a high school diploma or a high school equivalency diploma.

(b) Enrolled and is attending a school as defined herein.

(c) Enrolled and is attending a course leading to a high school equivalency diploma.

(d) Completed the required minimum units of credit for high school graduation and all other graduation requirements as mandated by the State Board of Elementary and Secondary Education but has failed to pass the high school graduation exit exam.

(e) Received a special education certificate of achievement certifying that the student has completed high school.

(f) Enrolled in and is participating in a home school program.

(g) Requested and received a decision by the appropriate authority that the minor is unable to attend any school or program due to circumstances beyond the control of the minor and deemed acceptable as provided in this Section.

(2) Any minor who has been determined by the appropriate authority to be a dropout or habitually absent or tardy shall be subject to a denial or suspension of a driver's license or learner's permit as provided in this Section.

C. Obligations of the department. (1)(a) In addition to any other authority to deny driving privileges, the department shall not issue a driver's license or learner's permit to any minor who fails to present appropriate documentation upon application for a driver's license or learner's permit in compliance with Subsection B of this Section, and shall deny a driver's license or learner's permit or suspend the driver's license or learner's permit of any minor as to whom the department receives written notification from a school board that the minor is a dropout or habitually absent or tardy pursuant to the policy adopted by a school board. Such denial or suspension shall remain effective until such time as the minor reaches the age of eighteen or otherwise complies with the provisions of this Section, whichever occurs first.

(b) Any license denial or suspension shall not extend beyond the minor's eighteenth birthday. At the conclusion of the suspension or upon receiving documentation of compliance with Subsection B of this Section, the department shall return the license to the minor or issue a new license.

(2) The department shall promulgate all necessary rules and guidelines for the implementation of this Section in accordance with the Administrative Procedure Act as are necessary which shall include but shall not be limited to a procedure for providing written notification of the intention to notify the department of a license suspension and the specification of the forms which may be required for the purpose of documenting and reporting as provided in this Section.

D. Authority of the school board. (1) The Recovery School District and any school board may adopt and institute a policy and procedure for providing written notification to the department of any minor who is determined by the school board to be a dropout or habitually absent or tardy for the purpose of driver's license denial or suspension. Only if the Recovery School District or a school board elects to adopt such a policy and procedure may any student who is determined to be a dropout or habitually absent or tardy be reported by the school board to the department.

(2) The Recovery School District or any school board which adopts such a policy shall promulgate rules to implement such policy which shall include provisions providing for written notification to students and their parents or legal guardians of the policy and for providing a means for students, parents, or legal guardians to dispute a determination of the student's status as a dropout or as habitually absent or tardy.

E. Documentation of school attendance. (1) Upon the request of any minor who is enrolled and attending a school and who is eligible to apply for a license, the appropriate authority shall provide to him documentation of his compliance with Subsection B of this Section.

(2) The minor shall present such documentation of his compliance to the office of motor vehicles upon application for or renewal of a driver's permit or license to operate a motor vehicle.

(3) Documentation of the minor's compliance with Subsection B of this Section shall be provided on a form developed by the Department of Education and made available to all school boards, home school providers, and adult education supervisors upon request to the Department of Education. Such documentation of the minor's compliance with Subsection B of this Section shall be valid for a period of ninety days from the date of issuance.

F. Reinstatement. Any minor whose license is denied or suspended pursuant to this Section may otherwise be eligible for reapplication or reinstatement of driving privileges if the appropriate documentation is submitted to the department showing that the minor is in compliance with the requirements of Subsection B of this Section.

G. Notification and Appeal. (1) An appropriate authority shall provide written notification to any minor whom he has determined to be a dropout or habitually absent or tardy and his parent or legal guardian that he intends to subject the minor to license denial or suspension. The written notification shall advise the minor of his right to seek a hearing by the school board of such determination or to make a request to the school board to obtain a hardship waiver as provided in Subsection H of this Section within fifteen days of the mailing of the notification. The appropriate authority shall also send a copy of such notification to the school board.

(2) If the school board is notified of a request for a hearing or a request for a hardship license within fifteen days after the date of mailing the written notification, the board shall hold a hearing to make a determination upon such request. If no such request is received by the board, or if the board determines after a hearing that such student is a dropout or is habitually absent or tardy and is not entitled to a hardship waiver as provided for in Subsection H of this Section, then the school board shall provide written notification to the department that the minor's license should be suspended or denied.

H. Hardship waiver. (1) The school board may waive the requirements of this Section for any minor for whom a personal, family, or economic hardship requires the minor to have a driver's license for his own, or his family's, employment or medical care as provided in R.S. 17:226. The minor or his parent or legal guardian may present other evidence that indicates compliance with the requirements of this Section at the waiver hearing.

(2) The school board shall notify the department of the outcome of the minor's hardship waiver hearing within twenty-four hours after conducting the hearing.

(3) Upon a determination by the school board that a hardship waiver is warranted, the department shall issue a hardship license for provisional driving privileges to the minor upon presentation of such documentation and proof of financial responsibility as determined by the department. Such driving privileges shall not exceed those granted by the license that was suspended.

Acts 2008, No. 688, §2, eff. June 1, 2009; Acts 2009, No. 224, §6; Acts 2014, No. 817, §1.



RS 32:432 - Suspension or denial of driving privileges; failure to pay child support

§432. Suspension or denial of driving privileges; failure to pay child support or individual income tax

A. Regardless of the requirements for the issuance or renewal of a license to operate a motor vehicle on the highways of this state, or suspension or revocation thereof, all drivers' licenses issued pursuant to this Chapter are also subject to the provisions of R.S. 9:315.30 et seq., suspension of license for nonpayment of child support, and the provisions of R.S. 47:296.2, suspension and denial of renewal of drivers' licenses, and any rules and regulations adopted to administer R.S. 47:296.2.

B. The Department of Public Safety and Corrections, office of motor vehicles, shall adopt rules and regulations in accordance with the provisions of the Administrative Procedure Act to effectuate the orderly and expeditious suspension and reissuance of drivers' licenses in accordance with R.S. 9:315.30 et seq.

C. The secretary of the Department of Public Safety and Corrections, office of motor vehicles, in cooperation with the secretary of the Department of Revenue, shall adopt rules and regulations as are necessary, in accordance with the provisions of the Administrative Procedure Act, to effectuate the orderly and expeditious suspension and denial of renewal and reissuance of drivers' licenses, in accordance with R.S. 47:296.2.

Acts 1995, No. 1078, §2, eff. Jan. 1, 1996; Acts 2003, No. 453, §1, eff. Jan. 1, 2004.



RS 32:441 - MISCELLANEOUS PROVISIONS

CHAPTER 3. MISCELLANEOUS PROVISIONS

PART I. MOTOR VEHICLES OF HISTORIC

OR SPECIAL INTEREST

§441. Declaration of purpose

This Part is enacted in recognition of the importance of constructive leisure pursuits by Louisiana citizens, for the purpose of encouraging responsible participation in the hobby of collecting, preserving, restoring, operating and maintaining motor vehicles of historic or special interest. Further, the legislature of Louisiana, recognizing that the current pattern of resource recycling leads to an ever shortening period of existence for vehicles of historic or special interest, enacts this Part to ensure the preservation of our American heritage as it relates to the motor vehicle manufacturing industry. The legislature further recognizes that a vehicle representative of this heritage, being held by a hobbyist, finds significance as a motor vehicle of historic or special interest through a personal relevance to the life of the collector holding it and, or, through a general relevance as an example-artifact of the transportation history of Louisiana.

Added by Acts 1975, No. 641, §1.



RS 32:442 - Definitions

§442. Definitions

As used in this Part, the following words and phrases have the meaning ascribed to them in this Section, unless the context requires otherwise:

(1) "Collector" means the owner of one or more motor vehicles of historic or special interest who collects, purchases, acquires, trades, or disposes of such motor vehicles or the parts thereof for his own use in order to preserve, restore, and maintain such a motor vehicle for hobby purposes.

(2) "Commissioner" means the director of public safety as provided in R.S. 47:451(5).

(3) "Parts car" means a motor vehicle of historic or special interest which is generally in inoperable condition and which is owned by a collector to furnish parts that are usually not obtainable from normal sources, thus enabling a collector to preserve, restore or maintain a motor vehicle of historic or special interest.

(4) "Motor vehicle of historic or special interest" means a motor vehicle, including a motorcycle as defined in R.S. 32:1(38), of any age which, because of its significances, is being collected, preserved, restored, operated, or maintained by a hobbyist as a leisure pursuit.

Added by Acts 1975, No. 641, §1. Amended by Acts 1979, No. 168, §1.



RS 32:443 - Storage on collector's property

§443. Storage on collector's property

A collector may store unlicensed, operable or inoperable motor vehicles of historic or special interest or parts cars on his property provided such vehicles and parts cars and the storage area are maintained in such a manner that they do not constitute a health, safety or fire hazard.

Added by Acts 1975, No. 641, §1.



RS 32:444 - Equipment requirements

§444. Equipment requirements

Any other provision of law, particularly Part V of Chapter 1 of this Title, to the contrary notwithstanding, unless the presence of equipment on a motor vehicle was a prior condition to the sale, to the offering for sale or to the operation of a motor vehicle on the highways of this state at the time the motor vehicle was manufactured for sale or use, the absence of equipment now or hereafter required by law from motor vehicles of historic or special interest shall not be construed as prohibiting the sale, the offering for sale or the legal operation on the highways of this state of any motor vehicle of historic or special interest. Notwithstanding the provisions of Chapter 7 of this Title, any motor vehicle of historic or special interest manufactured prior to the date on which emission control devices were standard equipment on that particular make or model of motor vehicle shall be exempt from all state and local requirements relative to the inspection and use of such emission control devices. Any safety equipment that was manufactured as part of such vehicle's original equipment shall be maintained in proper operating condition whenever the vehicle is operated on the highways of this state.

Added by Acts 1975, No. 641, §1.



RS 32:445 - Sale or trade; not contingent upon vehicle being in operating condition

§445. Sale or trade; not contingent upon vehicle being in operating condition

The sale or trade and subsequent legal transfer of a motor vehicle of historic or special interest or parts car shall not be contingent upon any condition that would require the vehicle or parts car to be in operating condition at the time of sale or transfer of ownership.

Added by Acts 1975, No. 641, §1.



RS 32:446 - Abandoned or stored motor vehicles of historic or special interest

§446. Abandoned or stored motor vehicles of historic or special interest

Notwithstanding any provision of law relating to abandoned or stored motor vehicles to the contrary, no motor vehicle of historic or special interest or parts car which, because of its age, would be eligible for the special license plates issued by the commissioner to the owner of such vehicles shall be considered as an abandoned or an unclaimed, stored motor vehicle unless and until the provisions herein have been complied with. If no action has been taken by the last known owner or by others entitled to ownership of the motor vehicle so that such abandoned or unclaimed, stored motor vehicle may be reclaimed, the municipality, parish or department of public safety, whichever intends to provide for the disposal of such vehicle, shall notify by certified letter or by other suitable means the nearest club or chapter of any national organization which has as its purpose the restoration of motor vehicles of historic or special interest of its intention to dispose of such motor vehicle. Such notice shall allow adequate time for such club or chapter, or any individual member thereof, to buy or bid for such motor vehicle.

Added by Acts 1975, No. 641, §1.



RS 32:447 - Rules and regulations

§447. Rules and regulations

The commissioner shall adopt rules and regulations not inconsistent with this Part in order to fully effectuate the purpose and intent hereof.

Added by Acts 1975, No. 641, §1.



RS 32:451 - Declaration of purpose

PART II. STREET RODS AND STREET CRUISERS

§451. Declaration of purpose

This Part is enacted for the purpose of enhancing the recreational and leisure pursuits of Louisiana citizens by facilitating participation in the hobby of collecting, preserving, modifying, operating, and maintaining street rods and street cruisers and thus providing the following: preservation of modified antique motor vehicles known as street rods or of other vehicles known as street cruisers; recognition for the automobile hobbyist in Louisiana; promotion of vehicle safety through self-policing; additional revenue to the state through sales tax paid upon the purchase of such vehicles and parts therefor; and family-oriented recreation for Louisiana citizens.

Added by Acts 1980, No. 587, §1. Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:452 - Street rod; definition

§452. Street rod; definition

As used in this Part, the phrase "street rod" means any antique automobile or truck produced in 1948 or earlier, which is an automobile or truck that is recognized as a street rod by the National Street Rod Association, and which has undergone some type of modernizing, to include modernizing of engine, transmission, drivetrain, interior refinements, and any other modifications the builder desires, which vehicle is to be driven to events under its own power and to be used as a safe, nonracing vehicle for total family enjoyment.

Added by Acts 1980, No. 587, §1. Acts 1987, No. 512, §1.



RS 32:453 - Licensing requirements; exemptions

§453. Licensing requirements; exemptions

No vehicle which has been registered and licensed as a street rod pursuant to this Section and to R.S. 47:463.12 shall be subject to the regular motor vehicle licensing requirements.

Added by Acts 1980, No. 587, §1.



RS 32:454 - Rules and regulations

§454. Rules and regulations

The secretary of the Department of Public Safety and Corrections shall adopt rules and regulations not inconsistent with this Part in order to fully effectuate the purpose and intent hereof. Oversight review of the secretary's rules and regulations shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works.

Added by Acts 1980, No. 587, §1. Acts 1987, No. 512, §1.



RS 32:455 - Street cruiser; definition

§455. Street cruiser; definition

As used in this Part, the phrase "street cruiser" means any automobile or truck twenty-five years or older, and which has undergone some type of modernizing, to include modernizing of the engine, transmission, drive train, and interior refinements, and any other modifications the builder desires, which vehicle is to be driven to events under its own power and to be used as a safe, nonracing vehicle for total family enjoyment.

Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:456 - Registration; licensing

§456. Registration; licensing

No vehicle which has been registered and licensed as a street cruiser pursuant to this Part and R.S. 47:463.33 shall be subject to the regular motor vehicle licensing requirements.

Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:457 - Authorized rules

§457. Authorized rules

The secretary of the Department of Public Safety and Corrections shall adopt rules not inconsistent with this Part in order to fully effectuate the purpose and intent hereof.

Acts 1992, No. 189, §1, eff. June 8, 1992.



RS 32:471 - Definitions

PART III. PARKING MOTOR VEHICLES

§471. Definitions

The following words and phrases, when used in this Chapter, shall have the meanings herein assigned unless the context clearly indicates otherwise:

(1) "Abandoned motor vehicle" means a motor vehicle that is inoperable and is left unattended on public property for more than twenty-four hours, or is inoperable and left unattended on the shoulder or right-of-way of an interstate or a four-lane highway for more than twenty-four hours, or a motor vehicle that has remained illegally on public property for a period of more than twenty-four hours, or a motor vehicle that has remained on private property without the consent of the owner or person in control of the property for more than three days.

(2) "Department" means the Louisiana Department of Public Safety and Corrections.

(3) "Policing authority" or "authority" means, with respect to the city of New Orleans, the police board of the city of New Orleans and in all other municipalities and parishes means the police department, sheriff or such other authority as is vested with police authority. All costs or fees arising from seizures in said city shall be transmitted to the city treasurer, to be deposited in the general fund.

Amended by Acts 1970, No. 362, §1; Acts 1995, No. 1072, §1; Acts 2008, No. 429, §1, eff. June 21, 2008.



RS 32:472 - Parking motor vehicles; seizure of; payment of costs

§472. Parking motor vehicles; seizure of; payment of costs

If any motor vehicle, in any municipality in this state, is seized or otherwise held by any policeman or other officer employed by said municipality for illegal parking, stationing or abandoning of such motor vehicle or for the violation of any traffic ordinance or regulation of the municipality, the owner shall be entitled to regain possession thereof upon payment of such costs as may be fixed by the policing authority of the municipality for the violation. The costs so fixed shall cover all charges for removing the vehicle to the place of holding and all other costs incurred during the period of holding.

Amended by Acts 1970, No. 362, §1.



RS 32:473 - Seized vehicles; penalties for illegal parking and for the impounding and detention of vehicles illegally parked

§473. Seized vehicles; penalties for illegal parking and for the impounding and detention of vehicles illegally parked

A. All municipalities may adopt ordinances imposing fines, imprisonment, or other penalties on any person for parking, stationing, or abandoning any automobile or other vehicle on the municipal streets in violation of any municipal ordinance or other regulatory law, and such municipalities may further charge for the impounding and detention of vehicles illegally parked in loading, reserved or otherwise restricted zones, no parking areas, or public carrier stands, but the total of such charges, including the charge for its removal from the street where it may have been situated, and all other charges during the period of storage, shall not exceed thirty dollars.

B. The limitations in this Section shall not apply to the parish of Orleans.

Amended by Acts 1952, No. 375, §1; Acts 1960, No. 160, §1; Acts 1968, No. 463, §§1, 4; Acts 1978, No. 227, §1, eff. June 29, 1978.



RS 32:473.1 - Abandoned vehicle; removal

§473.1. Abandoned vehicle; removal

A. Whenever any motor vehicle is found to be abandoned by any law enforcement officer, such officer shall post a notice on the windshield of the vehicle directing that the vehicle be removed from said location within twenty-four hours. Additionally, the notice shall direct that the failure to remove the vehicle shall result in the vehicle's being removed by the municipality or parish, as the case may be, or by a tow truck operator acting on behalf of the municipality or parish.

B. If the abandoned motor vehicle is not removed within twenty-four hours from the date of the posting of the notice, the motor vehicle shall be removed and disposed of by the municipality or parish or by a tow truck operator authorized to act on behalf of the municipality or parish.

C. The parish, municipality, or tow truck operator shall store and may dispose of the vehicle pursuant to the Louisiana Towing and Storage Act. The municipality or parish shall have no civil or criminal liability pursuant to any provision of law for any act or omission of its own under the provisions of this Section or for the acts or omissions committed by the tow truck operator.

D. Removal of an abandoned motor vehicle in accordance with this Section by a tow truck operator shall not be considered a rotation call by the appropriate law enforcement agency as set forth in R.S. 32:1735(C). The tow truck operator shall not lose its place in the rotation call list for the recovery of an abandoned motor vehicle in accordance with this Section. Law enforcement agencies shall maintain records of the number of abandoned motor vehicles removed.

Acts 1999, No. 459, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2008, No. 710, §1; Acts 2010, No. 902, §1.



RS 32:474 - Authority to take possession of abandoned motor vehicles

§474. Authority to take possession of abandoned motor vehicles

The department or any municipality or any parochial authority may take into custody any motor vehicle found abandoned on public or private property. The department or any municipality or parochial authority may employ its own personnel, equipment and facilities or may employ persons, equipment and facilities for the purpose of removing, preserving and storing abandoned motor vehicles.

Added by Acts 1970, No. 362, §2.



RS 32:475 - Repealed by Acts 2008, No. 429, §2, eff. June 21, 2008.

§475. Repealed by Acts 2008, No. 429, §2, eff. June 21, 2008.



RS 32:476 - Abandoned motor vehicles; sale by municipalities and parochial authorities; procedure

§476. Abandoned motor vehicles; sale by municipalities and parochial authorities; procedure

A. Whenever any motor vehicle belonging to a known or unknown person has been seized or is otherwise held by any municipality or any parochial authority for illegal parking, stationing, or abandoning of such motor vehicle on the public streets, ways, roads, and highways within the state, and the same has not been claimed for a period of three months or more, then the motor vehicle shall be considered as having been abandoned to the municipality or parochial authority and the municipality or parochial authority may dispose of such motor vehicle and collect the costs and charges of removing and storing said vehicle in the following manner:

(1) The municipality or parochial authority shall send a registered or certified letter, return receipt requested, to the owner of said vehicle, within ten days of the date the vehicle was seized. Said governing authority shall send a second letter to the vehicle owner upon the expiration of the three-month period provided for in this Section. Any such letter shall be sent to the owner of the vehicle at his last known address informing him that the municipality or parochial authority is holding said vehicle. The owner shall also be informed in such letter that the vehicle shall be sold to the highest bidder unless said owner, on or before the date of sale, claims the vehicle and pays to the municipality or parochial authority all costs and charges imposed by the municipality or parochial authority for the removal and detention of the vehicle. A copy of the letters shall also be sent to any person or firm known to be the holder of a mortgage on said vehicle.

(2) Before the sale of any such vehicles, the municipality or parochial authority shall have them appraised by a competent appraiser and shall publish a notice of the proposed sale of said vehicle or vehicles in the official journal of the municipality or parish not less than three times within a ten-day period prior to the date of said sale. The published notice shall contain a complete list of the vehicles to be sold, the date and place of said sale, and notification that said vehicles will be sold either individually or in globo to the highest bidder therefor, all in the discretion of the municipality or parochial authority.

(3) All funds received from the sale of a motor vehicle under the provisions hereof shall be set aside and placed in a separate account established therefor by the municipality or parochial authority. If, within one year following the date of the sale, the owner or lienholders of any of said vehicles shall present sufficient proof to the municipality or parochial authority of his ownership or lien, the said owner or lienholder shall be entitled to the amount received for his individual vehicle less his pro rata share of the costs and expenses of the sale, as well as all charges and costs due and owing for removal and storage of said vehicle. Any funds not claimed within one year following the date of sale shall be deposited to the general fund of the municipality or parish.

B. Parishes and municipalities are authorized to adopt local ordinances defining derelict or junk vehicles and adopting procedures for the towing away and selling of the same and shall not be required to comply with Subsection A hereof as to derelict or junk vehicles.

Added by Acts 1962, No. 389, §§1, 2. Amended by Acts 1964, No. 157; Acts 1972, No. 343, §1; Acts 1992, No. 1040, §1.



RS 32:481 - Repealed by Acts 1954, No. 568, 1

PART IV. PASSING SCHOOL VEHICLES

§481. Repealed by Acts 1954, No. 568, §1



RS 32:491 - Repealed by Acts 1962, No. 310, III (3)

PART V. BICYCLES, TRICYCLES, ETC.

§491. Repealed by Acts 1962, No. 310, §III (§3)



RS 32:501 - Motor trucks, etc., with lugs, not to be used on hard-surfaced roads; exceptions

PART VI. STEEL TIRES, CLEATS OR LUGS

§501. Motor trucks, etc., with lugs, not to be used on hard-surfaced roads; exceptions

No motor truck or trailer with steel tires, or tractors with cleats or lugs on the wheels shall be operated over any public road in the state which has been hard-surfaced with any kind of material, or improved, in any manner by public funds, proceeds of bond issues, or with revenues of the state highway department, or of the United States. Nothing contained in this Section shall prevent the use of trucks or trailers equipped with steel tires by persons engaged in farming or agricultural pursuits when transporting their products to and from plantations abutting any improved highway of this state, or to persons operating under certificates of permission by the police jury of the parish, or of the municipal authorities of the city or town in which they may be operating.



RS 32:502 - Repealed by Acts 1954, No. 543, 1

§502. Repealed by Acts 1954, No. 543, §1



RS 32:503 - Penalty

§503. Penalty

Whoever violates R.S. 32:501 and 32:502 shall be fined not less than two hundred and fifty dollars nor more than five hundred dollars, or imprisoned in the parish jail for not less than thirty nor more than ninety days, or both.



RS 32:511 - To 513 Repealed by Acts 1950, No. 434, 1

PART VII. DEALERS IN USED OR SECOND HAND

VEHICLES BROUGHT INTO STATE

§511. §§511 to 513 Repealed by Acts 1950, No. 434, §1



RS 32:521 - REPEALED BY ACTS 1989, NO. 522, 2.

PART VIII. STORED MOTOR VEHICLES

§521. REPEALED BY ACTS 1989, NO. 522, §2.



RS 32:522 - REPEALED BY ACTS 1989, NO. 522, 2.

§522. REPEALED BY ACTS 1989, NO. 522, §2.



RS 32:523 - Record of sales proceedings to be kept for year

§523. Record of sales proceedings to be kept for year

The person obtaining the sale of a motor vehicle under R.S. 32:521 shall keep a record of all proceedings of all sales made thereunder for a period of one year after the sale.



RS 32:524 - Parish of Orleans, list of motor vehicles held in storage to be furnished public administrator; administration as vacant estates

§524. Parish of Orleans, list of motor vehicles held in storage to be furnished public administrator; administration as vacant estates

In the parish of Orleans all persons shall on the first day of September and March of each year furnish the public administrator of the parish of Orleans with a list of all motor vehicles held by them in storage together with a description thereof and the name of the last owner and the storage and cost due. The public administrator of the parish of Orleans shall then proceed to take them into his possession and administrate them as vacant estates and as estates of unknown owners.



RS 32:525 - REPEALED BY ACTS 1989, NO. 522, 2.

§525. REPEALED BY ACTS 1989, NO. 522, §2.



RS 32:531 - Garage or oil businesses, petition for location; consent of property owners

PART IX. GARAGES AND OIL STATIONS

§531. Garage or oil businesses, petition for location; consent of property owners

Any person desiring to conduct a garage or oil business in this state, prior to the issuance to him of any permit by either state, town, parish, or municipal authorities, shall, when such business is to be located in any incorporated city, town, or village, address a petition to the city council or board of aldermen, or when it is to be located without such limits, to the police jury of the parish in which it is to be located, stating the name of the owner, its exact location, and must be accompanied with the written assent of a majority of the property owners within three hundred feet, to be measured along the street or road fronts, of the proposed location.



RS 32:532 - Restrictions as to location

§532. Restrictions as to location

No town council, board of aldermen, or police jury shall grant any permit for the conducting of such a business within three hundred feet of any bridge over a river on any state highway, when in their discretion the conducting of such a business so located is dangerous to public safety.



RS 32:533 - Application of Part

§533. Application of Part

This Part shall not become effective in any city, town, village or parish, until an ordinance of the governing authority adopting it has been passed and has been published in the official journal of the parish for at least thirty days.



RS 32:534 - Construction of Part; zoning

§534. Construction of Part; zoning

This Part shall in no way conflict with R.S. 33:4721 through 33:4730. However, if zoning ordinances are now in operation in any municipality allowing the erection and operation of filling stations in zoned areas, such municipality is prohibited from enacting any ordinance regulating the hour of their closing, and other zoning laws.



RS 32:535 - Return of parts to customer; exceptions

§535. Return of parts to customer; exceptions

A. Unless the customer stipulates otherwise, it shall be the duty of any repairman employed by a customer to repair a motor vehicle to offer to return all replaced parts upon completion of the work if such parts are not required to be returned to the manufacturer or distributor pursuant to a warranty agreement. If such parts are required to be returned to the manufacturer or distributor, the repairman, at the time the work is authorized, shall offer to, or if requested by the customer, display the parts upon completion of the work. However, the repairman shall not be required to display a part when there is no charge for the replacement part. If the customer accepts the repairman's offer to either return or display replaced parts as provided in this Section, it shall be the duty of the repairman to return or display such parts. The provisions of this Section shall not apply to the replacement of parts on the exterior or interior of the vehicle the damage to which is apparent to the customer upon examination.

B. Anyone who violates this Section shall be fined not more than one hundred dollars and assessed all costs of court.

Acts 1995, No. 1122, §1.



RS 32:535.1 - Required invoice

§535.1. Required invoice

A. It shall be the duty of any repairman employed by a customer to repair a motor vehicle to provide the customer with an invoice containing the following information:

(1) A description of all work done including any warranty work.

(2) An itemization of all parts supplied.

(3) A clear statement of what new original or nonoriginal manufacturer parts, or used, rebuilt, or reconditioned parts have been supplied or that a part of a component system that has been supplied is composed of new original or nonoriginal manufacturer parts, or used, rebuilt, or reconditioned parts.

(4) A description of the vehicle identification number, make, model, and mileage.

B. The repairman shall provide the customer with a copy of the invoice and shall retain a copy for his records.

C. Anyone who violates the provisions of this Section shall be fined not more than one hundred dollars.

Acts 1997, No. 496, §1.



RS 32:601 - Public liability, bodily injury, and property damage insurance

PART X. PUBLIC LIABILITY CONTRACTS BY SCHOOL

BOARDS AND OTHER PUBLIC BODIES

§601. Public liability, bodily injury, and property damage insurance

Parish school boards, levee boards, and other public bodies be and they are hereby authorized, in their discretion, to enter into and consummate contracts for public liability and/or bodily injury insurance, and property damage insurance, covering the operation, use or maintenance of motor vehicles owned and operated by such boards.

Acts 1950, No. 35, §1.



RS 32:602 - Tort liability

§602. Tort liability

The action of any such parish school board, levee board, or other public body in contracting for such insurance shall not be construed by the courts as a waiver of the governmental immunity of such boards or bodies from liability for torts committed by its agents or employees.

Acts 1950, No. 35, §2.



RS 32:603 - Contract provisions

§603. Contract provisions

All such contracts of insurance shall contain a clause whereby the insurance companies issuing said insurance shall not assert as a defense to any suit against them, the governmental immunity of such school board, levee board or other public body.

Acts 1950, No. 35, §3.



RS 32:604 - Actions; parties

§604. Actions; parties

Any suit by an injured party under such a contract of insurance shall be against the insurance company alone and the parish school board that is insured shall not be made a party to the suit.

Acts 1950, No. 35, §4.



RS 32:621 - Definitions

PART XI. BRAKE FLUID

§621. Definitions

The following definitions shall apply for purposes of this Part:

(1) "Brake fluid" means the fluid intended for use as the liquid medium through which force is transmitted in the hydraulic brake system of a vehicle operated upon the highways.

(2) "Department" means the Department of Public Safety.

(3) "Person" includes any individual, firm, corporation, partnership or association.

(4) "Labeling" includes all written, printed, or graphic representations, in any form whatsoever, imprinted upon or affixed to any container of brake fluid or accompanying any brake fluid.

(5) "Container" means any receptacle in which brake fluid is immediately contained when sold, but does not mean a carton or wrapping in which a number of such receptacles are shipped or stored or a tank car or truck.

(6) "Permit period" means the period set by the department validating the permit.

Acts 1958, No. 279, §1.



RS 32:622 - Manufacture, sale or distribution of brake fluid; registration; permits

§622. Manufacture, sale or distribution of brake fluid; registration; permits

It shall be unlawful to manufacture or distribute any brake fluid for sale in this state unless such brake fluid has first been registered as required by this Part. No person shall manufacture, or distribute any brake fluid for sale in this state unless he has first applied to the department for the registration of such brake fluid to be handled by applicant and has received a written permit authorizing the sale, use, manufacture, or distribution of such brake fluid for sale in this state during the period and under the conditions stated in R.S. 32:623.

Acts 1958, No. 279, §2.



RS 32:623 - Application for registration; forms; contents; issuance of permit; renewal

§623. Application for registration; forms; contents; issuance of permit; renewal

Application for registration of each brand of brake fluid shall be made on forms to be supplied by the department. Each form shall include space for the name and address of the applicant, the brand name of the brake fluid and for certification that the brake fluid to be sold under such brand name conforms to the specifications established by the department for brake fluids. Upon receipt and approval of the application the department shall issue to the applicant a permit authorizing the manufacture or wholesale and retail sale and distribution of the brake fluid in this state during the permit period specified in the permit. Permits shall be renewed at the discretion of the department, provided, such renewals shall not be required more frequently than once every two years.

Acts 1958, No. 279, §3.



RS 32:624 - Cancellation, refusal to issue, or refusal to renew permit; grounds; procedure; powers of department

§624. Cancellation, refusal to issue, or refusal to renew permit; grounds; procedure; powers of department

The department may cancel, refuse to issue, or refuse to renew any permit, if it finds, after due notice and a hearing, that the brake fluid is adulterated or misbranded, or that the registrant has failed to comply with the provisions of this Part or the rules and regulations of the department. The proceedings shall be conducted in accordance with rules and regulations to be promulgated by the department.

Acts 1958, No. 279, §279, §4.



RS 32:625 - When brake fluid adulterated; specifications; amendment of specifications

§625. When brake fluid adulterated; specifications; amendment of specifications

Any brake fluid is adulterated if its quality or characteristics fall below the specifications for brake fluid established by the department as minimum standards.

The department shall establish specifications for brake fluid which shall promote the public safety in the operation of automotive vehicles and may amend such specifications by regulation, after a hearing, but in no event shall the specifications for brake fluid fall below the minimum standard specifications established by the Society of Automotive Engineers for hydraulic brake fluid, heavy duty type. Hydraulic brake fluid which meets or exceeds the standard of specifications established by the Society of Automotive Engineers for heavy duty brake fluid shall prima facie be deemed to meet the requirements of this section.

Acts 1958, No. 279, §5.



RS 32:626 - When brake fluid deemed misbranded; words and letters to be in legible type

§626. When brake fluid deemed misbranded; words and letters to be in legible type

Brake fluid shall be deemed to be misbranded if:

(1) The container does not bear a label on which is printed the name and place of business of the manufacturer, packer, or distributor, the words "Brake Fluid", and, if required by regulation established by the department, the type of classification.

(2) The container does not bear an accurate statement of the quantity of the contents in terms of liquid measure.

(3) The labeling on the container is false or misleading in any particular. The words and letters required by this Section shall appear on the label in legible type and the fact that same meets or exceeds SAE specifications shall be stated.

Acts 1958, No. 279, §6.



RS 32:627 - Enforcement; inspection; access to premises; authority to open boxes, cartons and other containers

§627. Enforcement; inspection; access to premises; authority to open boxes, cartons and other containers

The department and its duly authorized agents shall enforce the provisions of this Part and may sample, inspect, analyze and test any brake fluid manufactured, used, packed, sold or distributed within this state. The department, through its agents, shall have free access by all legal means during business hours to all premises, buildings, vehicles, cars, and vessels used in the manufacture, packing, storage, sale or transportation of brake fluid, and may by legal means open any box, carton, parcel or container of brake fluid and take therefrom samples for analysis or for evidence.

Acts 1958, No. 279, §7.



RS 32:628 - Promulgation and enforcement of rules and regulations

§628. Promulgation and enforcement of rules and regulations

The department shall have authority to promulgate and enforce such rules and regulations as are necessary to carry out the provisions of this Part.

Acts 1958, No. 279, §8.



RS 32:629 - Fees

§629. Fees

The department shall collect from the applicant seeking a permit to manufacture or distribute brake fluid as defined in this Part, a fee of $50.00 for each permit or renewal which fee shall be used by the department to administer the provisions of this Part.

Acts 1958, No. 279, §9.



RS 32:630 - Violations; penalties

§630. Violations; penalties

It is unlawful to manufacture, sell or distribute any brake fluid which is adulterated or misbranded, or which is not registered, or which is without a valid permit as required by this Part. Violation of any provision of this Part is a misdemeanor. The first offense shall be punishable by a fine of not more than $1,000.00 and the permanent cancellation of the offender's permit.

Acts 1958, No. 279, §10.



RS 32:641 - Parishwide schedule of fines, penalties and costs; written pleas of guilty; payment; exceptions

PART XII. TRAFFIC VIOLATIONS

§641. Parishwide schedule of fines, penalties and costs; written pleas of guilty; payment; exceptions

A. The judges of any judicial district, the parish of Orleans excepted, with the consent of the district attorney, may adopt a parishwide schedule of fines, penalties and costs for violations of the traffic laws and regulations of the state of Louisiana or any parish under their jurisdiction, within the limits of such penalties as are set by law, and such schedules shall be applicable as provided hereafter.

B. Any person apprehended for or charged with the violation of a law or regulation contained in such schedule may enter a written plea of guilty to the same by signing a declaration to that effect, which declaration shall specify the issue charged and the time and place thereof, and deposit with the sheriff of the parish a sum of money corresponding to the schedule of fines and costs for the violation of the particular traffic offense charged. The said declaration shall authorize the sheriff to pay the amount of such fine, penalty and costs from money deposited in escrow for that purpose with the sheriff. Such declarations and the deposit of money in escrow shall be executed and transferred only in the courthouse, parish jail or such other place as is designated by the judges, and within such time limits as is set by the judges.

C. The judge or district attorney may refuse to accept such written plea of guilty in any case and in the event of refusal, the written plea of guilty shall not be admissible in evidence for any reason whatsoever.

D. This Section does not apply to any person charged with any offense under Title 14 of the Louisiana Revised Statutes of 1950, except reckless operation of a motor vehicle where no accident is involved.

E. For traffic offenses, the fines for which are scheduled under the provisions of this Section, clerks of the judicial district courts shall not be required to keep and transcribe minutes for proceedings involving offenders who plead guilty and pay fines before their scheduled trial, thereby waiving their court appearance. This provision may be modified by rule of court.

Acts 1962, No. 472, §§1, 2. Acts 1985, No. 179, §1.



RS 32:651 - Emblem or name of owner to appear on equipment; penalties

PART XIII. HEAVY EQUIPMENT

§651. Emblem or name of owner to appear on equipment; penalties

A. Every owner of any heavy equipment, except those coming within the provisions of R.S. 47:478, which weighs in excess of three tons and is capable of transporting itself or being transported on the highways of this state shall have inscribed, painted, stenciled, or affixed by means of magnetic plastic signs, decals or other secured signs conspicuously thereon the emblem or name of such owner in letters not less than two and one-half inches in height and not less than one-quarter inch in width. Nothing contained herein shall apply to watercraft or farming equipment.

B. Whoever violates the provisions of this section shall be punished by a fine of not more than two hundred dollars or be imprisoned for not more than six months, or both.

Acts 1962, No. 486, §§1, 2. Amended by Acts 1970, No. 301, §1.



RS 32:661 - Operating a vehicle under the influence of alcoholic beverages or illegal substance or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions; effect of refusal to submit to tests; informing person of co

PART XIV. TESTS FOR SUSPECTED DRUNKEN DRIVERS

§661. Operating a vehicle under the influence of alcoholic beverages or illegal substance or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

A.(1) Any person, regardless of age, who operates a motor vehicle upon the public highways of this state shall be deemed to have given consent, subject to the provisions of R.S. 32:662, to a chemical test or tests of his blood, breath, urine, or other bodily substance for the purpose of determining the alcoholic content of his blood, and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 in his blood if arrested for any offense arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor vehicle while believed to be under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

(2)(a) The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person, regardless of age, to have been driving or in actual physical control of a motor vehicle upon the public highways of this state while under the influence of either alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964. The law enforcement agency by which such officer is employed shall designate in writing and under what conditions which of the aforesaid tests shall be administered.

(b) In the case of all traffic fatalities, the coroner, or his designee, shall perform or cause to be performed a toxicology screen on the victim or victims of all traffic fatalities for determining evidence of any alcoholic content of the blood and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 which shall include the extracting of all bodily substance samples necessary for such toxicology screen. The coroner, or his designee, shall be responsible for ensuring the body is not removed from his custody until such time as the bodily substance samples are extracted. The coroner's report shall be made available to the investigating law enforcement agency and may be admissible in any court of competent jurisdiction as evidence of the alcoholic content of the blood and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 at the time of the fatality. The coroner, or his designee, shall determine, by the most current and accepted scientific method available, whether the presence of alcoholic content in the blood of the deceased is the result of pre-death ingestion of alcoholic beverages or the postmortem synthesis of ethanol. Nothing herein shall be construed to limit the authority of the investigating law enforcement agency from conducting an investigation of the accident scene concurrently with the coroner or his designee.

(3) If the person is under twenty-one years of age, the test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving or in actual physical control of a motor vehicle upon the public highways of this state after having consumed alcoholic beverages. The law enforcement agency by which the officer is employed shall designate in writing and under what conditions which of the tests shall be administered.

B. Any person who is dead, unconscious or otherwise in a condition rendering him incapable of refusal shall be deemed not to have withdrawn the consent provided by Subsection A of this section, and the test or tests may be administered subject to the provisions of R.S. 32:662.

C.(1) When a law enforcement officer requests that a person submit to a chemical test as provided for above, he shall first read to the person a standardized form approved by the Department of Public Safety and Corrections. The department is authorized to use such language in the form as it, in its sole discretion, deems proper, provided that the form does inform the person of the following:

(a) His constitutional rights under Miranda v. Arizona.

(b) That his driving privileges can be suspended for refusing to submit to the chemical test.

(c) That his driving privileges can be suspended if he submits to the chemical test and such test results show a blood alcohol level of 0.08 percent or above or, if he is under the age of twenty-one years, a blood alcohol level of 0.02 percent or above.

(d) That his driving privileges can be suspended if he submits to the chemical test and the test results show a positive reading indicating the presence of any controlled dangerous substance listed in R.S. 40:964.

(e) The name and employing agency of all law enforcement officers involved in the stop, detention, investigation, or arrest of the person.

(f) That refusal to submit to a chemical test after an arrest for an offense of driving while intoxicated if he has refused to submit to such test on two previous and separate occasions of any previous such violation is a crime under the provisions of R.S. 14:98.2 and the penalties for such crime are the same as the penalties for first conviction of driving while intoxicated.

(2) In addition, the arresting officer shall, after reading said form, request the arrested person to sign the form. If the person is unable or unwilling to sign, the officer shall certify that the arrestee was advised of the information contained in the form and that the person was unable to sign or refused to sign.

Added by Acts 1968, No. 273, §14. Amended by Acts 1972, No. 534, §2; Acts 1983, No. 632, §1, eff. Jan. 1, 1984; Acts 1984, No. 409, §1; Acts 1985, No. 382, §1, eff. July 10, 1985; Acts 1987, No. 338, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1354, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2003, No. 543, §2; Acts 2004, No. 318, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:661.1 - Operating a watercraft under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

§661.1. Operating a watercraft under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

A.(1) Any person, regardless of age, who operates a motor powered watercraft upon the public navigable waterways of this state shall be deemed to have given consent, subject to the provisions of R.S. 32:662, to a chemical test or tests of his blood, breath, urine, or other bodily substance for the purpose of determining the alcoholic content of his blood and the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 in his blood if arrested for any offense arising out of acts alleged to have been committed while the person was driving or in actual physical control of a motor powered watercraft, while believed to be under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

(2) The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person, regardless of age, to have been driving or in actual physical control of a motor powered watercraft upon the public navigable waterways of this state, while under the influence of either alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964. The law enforcement agency by which such officer is employed shall designate which of the aforesaid tests shall be administered.

B. Any person who is dead, unconscious, or otherwise in a condition rendering him incapable of refusal or who has been involved in an accident involving bodily injury or death shall be deemed not to have withdrawn the consent provided by Subsection A of this Section, and the test or tests may be administered subject to the provisions of R.S. 32:662.

C.(1) When a law enforcement officer requests that a person submit to a chemical test as provided for in this Section, he shall first read to the person a standardized form approved by the Department of Public Safety and Corrections. The department is authorized to use such language in the form as it, in its sole discretion, deems proper, provided that the form does inform the person of the following:

(a) His constitutional rights under Miranda v. Arizona and subsequent applicable jurisprudence.

(b) That his driving privileges can be suspended for refusing to submit to the chemical test.

(c) That his driving privileges can be suspended if he submits to the chemical test and such test results show a blood alcohol level of 0.08 percent or above or, if he is under the age of twenty-one years, a blood alcohol level of 0.02 percent or above.

(d) The name and employing agency of all law enforcement officers involved in the stop, detention, investigation, or arrest of the person.

(2) In addition, the law enforcement officer, after reading the form, shall request the arrested person to sign the form. If the person is unable or unwilling to sign, the officer shall certify that the arrestee was advised of the information contained in the form and that the person was unable to sign or refused to sign.

D. For purposes of this Section, "public navigable waterways" means any waters within the territorial limits of this state and the marginal sea adjacent to the state and the high seas when navigated as a part of a journey or ride to or from the shore of this state but shall not include privately owned water bodies with no ingress or egress to public waters.

Added by Acts 1983, No. 631, §1. Acts 1987, No. 338, §1; Acts 1989, No. 661, §1, eff. July 7, 1989; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2004, No. 752, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:661.2 - Operation of a locomotive engine under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

§661.2. Operation of a locomotive engine under the influence of alcoholic beverages or controlled dangerous substances; implied consent to chemical tests; administering of test and presumptions

A.(1) Any person who operates a locomotive engine upon the railroad tracks of this state shall be deemed to have given consent, subject to the provisions of R.S. 32:662, to a chemical test or tests of his blood, breath, urine, or other bodily substance for the purpose of determining the alcoholic content of his blood and the presence of any abused or illegal controlled dangerous substance as set forth in R.S. 40:964 in his blood if he is involved in a collision at a railroad crossing at any roadway of this state alleged to have occurred when he was driving or in actual physical control of the locomotive engine while believed to be under the influence of an alcoholic beverage or any abused or illegal controlled dangerous substance as set forth in R.S. 40:964.

(2) The test or tests shall be administered at the direction of the law enforcement officer having reasonable grounds to believe the person to have been operating or in physical control of the locomotive engine while under the influence of either an alcoholic beverage or any abused or illegal controlled dangerous substance as set forth in R.S. 40:964. The law enforcement agency by which such officer is employed shall designate which of the aforesaid tests shall be administered.

B. Any person who is dead, unconscious, or otherwise in a condition rendering him incapable of refusal or who has been involved in a railroad crossing collision involving bodily injury or death shall be deemed not to have withdrawn the consent provided by Subsection A of this Section, and the test or tests may be administered subject to the provisions of R.S. 32:662.

C.(1) When a law enforcement officer requests that a person submit to a chemical test as provided for in this Section, he shall first read to the person a standardized form approved by the Department of Public Safety and Corrections. The department is authorized to use such language in the form as it, in its sole discretion, deems proper, provided that the form does inform the person of the following:

(a) His constitutional rights under Miranda v. Arizona and subsequent applicable jurisprudence.

(b) The consequences of his refusal to submit to the chemical test.

(c) The name and employing agency of all law enforcement officers involved in the detention, investigation, or arrest of the person.

(2) In addition, the law enforcement officer, after reading the form, shall request the arrested person to sign the form. If the person is unable or unwilling to sign, the officer shall certify that the arrestee was advised of the information contained in the form and that the person was unable to sign or refused to sign.

D. If a person refuses the request of the law enforcement officer to submit to a chemical test offered pursuant to the provisions of this Section, a test shall not be given without a court order. A written report shall be forwarded by the enforcement officer to the United States Department of Transportation. The report shall state that the officer had reasonable grounds to believe that the person had committed a crime pursuant to the provisions of R.S. 14:98 and that the person had refused to submit to the test upon the request of the peace officer and had been advised of the consequences of the refusal.

Acts 1998, 1st Ex. Sess., No. 81, §1.



RS 32:662 - Administering chemical tests; use of results as evidence

§662. Administering chemical tests; use of results as evidence

A. The chemical test or tests as provided for by this Part shall be subject to the following rules and shall be administered as provided for hereafter:

(1) Upon the trial of any criminal action or proceeding arising out of acts alleged to have been committed by any person while driving or in actual physical control of a vehicle while under the influence of alcoholic beverages the amount of alcohol in the person's blood at the time alleged as shown by chemical analysis of the person's blood, urine, breath, or other bodily substance shall give rise to the following presumptions:

(a) Except as provided in Subparagraph (d), if the person had a blood alcohol concentration at that time 0.05 percent or less by weight, it shall be presumed that the person was not under the influence of alcoholic beverages.

(b) Except as provided in Subparagraph (d), if the person had a blood alcohol concentration at that time in excess of 0.05 percent but less than 0.08 percent by weight, such fact shall not give rise to any presumption that the person was or was not under the influence of alcoholic beverages, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcoholic beverages.

(c) If the person had a blood alcohol concentration at that time of 0.08 percent or more by weight, it shall be presumed that the person was under the influence of alcoholic beverages.

(d) If the person was under the age of twenty-one years at the time of the test and had a blood alcohol concentration at that time of 0.02 percent or more by weight, it shall be presumed that the person was under the influence of alcoholic beverages.

(2) The blood alcohol concentration or level shall be based upon grams of alcohol per one hundred cubic centimeters of blood. Individuals measured through breath shall be afforded the timely option of the administration of a blood test for alcohol content.

B. The provisions of Subsection A of this Section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question whether the person was under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

C. Except as provided in Paragraph A(2) of this Section, this Section has no application to a civil action or proceeding.

Added by Acts 1968, No. 273, §14. Amended by Acts 1970, No. 538, §8; Acts 1987, No. 338, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 2001, No. 781, §4, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:662.1 - Admissibility

§662.1. Admissibility

In all criminal cases where intoxication is an issue, any certificate or writing made in accordance with the provisions of R.S. 32:663, including but not limited to intoxilyzer instrument recertification forms, and other certificates or writings made with respect to the chemical analyses of a person's blood, urine, breath, or other bodily substance, shall be admissible as evidence.

Acts 2004, No. 798, §1; Acts 2012, No. 262, §1.



RS 32:663 - Approval of testing methods by Department of Public Safety and Corrections

§663. Approval of testing methods by Department of Public Safety and Corrections

A.(1) Chemical analyses of the person's blood, urine, breath, or other bodily substance, to be considered valid under the provisions of this Part, shall have been performed according to methods approved and promulgated by the Department of Public Safety and Corrections and performed by an individual or laboratory possessing a valid permit issued by said department for the purposes set forth in this Part. The Department of Public Safety and Corrections is authorized to approve satisfactory techniques or methods, to ascertain the qualifications and competence of individuals or laboratories to conduct such analyses, and to issue permits which shall be subject to termination or revocation at the discretion of the department in accordance with regulations approved and promulgated by the department pursuant to the Administrative Procedure Act.

(2) Chemical analyses of a person's blood, urine, breath, or other bodily substance may be conducted by an out-of-state individual or laboratory provided that the chemical analyses are performed in accordance with the methods approved and promulgated by the Department of Public Safety and Corrections or are performed by an individual or laboratory possessing a valid permit. Such analyses shall be considered valid under the provisions of this Part and admissible and competent evidence in the courts of this state and in administrative law hearings if performed in accordance with the methods approved and promulgated by the Department of Public Safety and Corrections or are performed by an individual or laboratory possessing a valid permit.

B. The Department of Public Safety and Corrections may use an individual's or a laboratory's certification by one or more of the following professional organizations in its determination of the qualifications and competence of individuals as required by Subsection A of this Section prior to the issuance of a permit. The certification by the following professional organizations may be considered in issuing such permits:

(1) College of American Pathologists.

(2) American Board of Forensic Toxicology.

(3) Forensic Quality Services.

(4) American Society of Crime Lab Directors.

C. Issuance of a permit to such a certified individual or laboratory makes all laboratory forensic test results conducted on a person's blood, urine, or other bodily substance by such individual or laboratory valid under the provisions of this Part, and admissible and competent evidence of intoxication in any court of law or administrative hearing.

Added by Acts 1968, No. 273, §14. Amended by Acts 1977, No. 533, §1; Acts 1999, No. 1212, §1; Acts 2008, No. 492, §1, eff. June 25, 2008; Acts 2008, No. 536, §1, eff. June 30, 2008; Acts 2009, No. 183, §1.



RS 32:664 - Persons authorized to administer test

§664. Persons authorized to administer test

A. When a person submits to a blood test at the request of a law enforcement officer under the provisions of this Part, only a physician, physician assistant, registered nurse, licensed practical nurse, emergency medical technician, chemist, nurse practitioner, or other qualified technician may withdraw blood for the purpose of determining the alcoholic content or presence of any abused or illegal controlled dangerous substances therein. No law enforcement officer who is not otherwise qualified as a physician, physician assistant, registered nurse, licensed practical nurse, emergency medical technician, chemist, nurse practitioner, or other qualified technician may withdraw blood for the purpose of determining, or of having determined, the alcoholic content or presence of any abused or illegal controlled dangerous substances therein. This limitation shall not apply to the taking of breath specimens. Only procedures approved and promulgated by the Department of Public Safety and Corrections may be used in the analysis of blood, urine, breath, or other bodily substance.

B. After submitting to the chemical test, the person tested may have a physician, physician assistant, chemist, registered nurse, licensed practical nurse, emergency medical technician, nurse practitioner, or other qualified technician of his own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The cost of any such additional test shall be at the expense of the tested person. After being advised of this right as provided in R.S. 32:661(C), he shall be given the opportunity to telephone and request a qualified person to administer such test. The failure or inability of the person to obtain an additional test shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer, unless the person was denied rights guaranteed to him by law.

C. No person who administers any such test upon the request of a law enforcement officer as herein defined, no hospital in or with which such person is employed or otherwise associated or in which such test is administered, and no other person, firm, or corporation by whom or which such person is employed or is in any way associated, shall be in any wise criminally liable for the administration of such test, or civilly liable in damages to the person tested.

D. Notwithstanding the provisions of R.S. 37:961 et seq, a licensed practical nurse shall only withdraw blood as provided by Subsections A and B of this Section, pursuant to a subpoena or court order.

Added by Acts 1968, No. 273, §14. Amended by Acts 1972, No. 534, §1; Acts 1986, No. 263, §1; Acts 1987, No. 338, §1; Acts 1987, No. 767, §1; Acts 1990, No. 68, §1; Acts 1999, No. 888, §1; Acts 1999, No. 1212, §1; Acts 2007, No. 96, §1; Acts 2014, No. 551, §1.



RS 32:665 - Furnishing of information to person tested

§665. Furnishing of information to person tested

Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, results concerning the test or tests shall be made available to him or his attorney.

Added by Acts 1968, No. 273, §14. Acts 1984, No. 409, §1.



RS 32:666 - Refusal to submit to chemical test; submission to chemical tests; exception; effects of

§666. Refusal to submit to chemical test; submission to chemical tests; exception; effects of

A.(1)(a)(i) When a law enforcement officer has probable cause to believe that a person has violated R.S. 14:98, 98.1, or any other law or ordinance that prohibits operating a vehicle while intoxicated, that person may not refuse to submit to a chemical test or tests if he has refused to submit to such test or tests on two previous and separate occasions of any previous such violation or in any case wherein a fatality has occurred or a person has sustained serious bodily injury in a crash involving a motor vehicle, aircraft, watercraft, vessel, or other means of conveyance. Serious bodily injury means bodily injury which involves unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty, or a substantial risk of death. The law enforcement officer shall direct that a chemical test or tests be conducted of a person's blood, urine, or other bodily substance, or perform a chemical test of such person's breath, for the purpose of determining the alcoholic content of his blood and the presence of any abused substance or controlled substance as set forth in R.S. 40:964 in his blood in such circumstances. The officer may direct a person to submit to a breath test, and if indicated, an additional blood test for the purpose of testing for the presence of alcohol, abused substances, and controlled dangerous substances. A refusal of any such test or tests shall result in the suspension of driving privileges as provided by the provisions of this Part. A physician, physician assistant, registered nurse, licensed practical nurse, emergency medical technician, chemist, nurse practitioner, or other qualified technician shall perform a chemical test in accordance with the provisions of R.S. 32:664 when directed to do so by a law enforcement officer.

(ii) As used in this Section "law enforcement officer" shall include but not be limited to any commissioned local or state police officer, wildlife enforcement agent, sheriff, deputy sheriff, marshal, deputy marshal, or state park warden.

(b) The law enforcement officer shall inform the person who is required to submit to such testing of the consequences of a refusal to submit to any testing as required by this Paragraph.

(c) Any person who refuses to submit to a chemical test as required by the provisions of this Paragraph shall be fined not less than three hundred dollars nor more than one thousand dollars and imprisoned for not less than ten days nor more than six months. Imposition or execution of sentence shall not be suspended unless:

(i) The offender is placed on probation with a minimum condition that he serve two days in jail and participate in a court-approved substance abuse program and participate in a court-approved driver improvement program; or

(ii) The offender is placed on probation with a minimum condition that he perform four eight-hour days of court-approved community service activities, at least half of which shall consist of participation in a litter abatement or collection program, participate in a court-approved substance abuse program, and participate in a court-approved driver improvement program. An offender who participates in a litter abatement or collection program pursuant to this Subparagraph shall have no cause of action for damages against the entity conducting the program or supervising his participation therein, including a municipality, parish, sheriff, or other entity, nor against any official, employee, or agent of such entity, for any injury or loss suffered by him during or arising out of his participation in the program, if such injury or loss is a direct result of the lack of supervision or act or omission of the supervisor, unless the injury or loss was caused by the intentional or grossly negligent act or omission of the entity or its official, employee, or agent.

(2) In all cases other than those in Paragraph (1) of this Subsection, a person under arrest for a violation of R.S. 14:98, 98.1, or other law or ordinance that prohibits operating a vehicle while intoxicated may refuse to submit to such chemical test or tests, after being advised of the consequences of such refusal as provided for in R.S. 32:661(C), subject to the following:

(a) His license shall be seized under the circumstances provided in R.S. 32:667.

(b) If he is a resident without a license or permit to operate a motor vehicle in this state, the department shall deny the issuance of a license or permit to such person for a period of six months after the date of the alleged violation.

(c) Evidence of his refusal shall be admissible in any criminal action or proceeding arising out of acts alleged to have been committed while the person, regardless of age, was driving or in actual physical control of a motor vehicle upon the public highways of this state while under the influence of alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964. Additionally, evidence of his refusal shall be admissible in any criminal action or proceeding arising out of acts alleged to have been committed while the person under twenty-one years of age was driving or in actual physical control of a motor vehicle upon the public highways of this state after having consumed alcoholic beverages. However, such evidence shall not be admissible in a civil action or proceeding other than to suspend, revoke, or cancel his driving privileges.

(3) In all cases where a person is under arrest for a violation of R.S. 14:98, 98.1, or other law or ordinance that prohibits operating a vehicle while intoxicated who refuses to submit to a chemical test or tests if he has refused to submit to a chemical test on two previous and separate occasions of any previous such violation shall be advised that the consequences of such refusal shall be subject to criminal penalties under the provisions of R.S. 14:98.2.

B. In each instance that a person submits or refuses to submit to a chemical test, after being advised of the consequences of such refusal or submission as provided for in R.S. 32:661(C), the officer shall submit a report in a form approved by the secretary. The officer shall certify that he had reasonable grounds to believe that the arrested person had been driving or was in actual physical control of a motor vehicle upon the public highways of this state while under the influence of alcoholic beverages or any abused or illegal controlled dangerous substance as set forth in R.S. 40:964, that he had followed the procedure in informing such person of his rights under R.S. 32:661(C), and that such person had submitted to the test or refused to submit to the test upon the request of the officer. In the case of a submission to the test, the officer shall provide complete information regarding the test as may be available at the time the certified report is completed.

C. In cases where electronic signatures are used, the officer shall affix his electronic signature to the report in the manner approved by the Department of Public Safety and Corrections.

D. Notwithstanding the provisions of R.S. 37:961 et seq, a licensed practical nurse shall only withdraw blood as provided by Item (A)(1)(a)(i) of this Section, pursuant to a subpoena or court order.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984. Acts 1985, No. 194, §1, eff. July 6, 1985; Acts 1985, No. 816, §1; Acts 1987, No. 338, §1; Acts 1992, No. 671, §1; Acts 1993, No. 987, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1146, §1; Acts 2001, No. 808, §1; Acts 2003, No. 533, §1; Acts 2003, No. 543, §2; Acts 2004, No. 218, §1; Acts 2007, No. 413, §1; Acts 2008, No. 240, §1; Acts 2012, No. 592, §1; Acts 2014, No. 551, §1.



RS 32:667 - Seizure of license; circumstances; temporary license

§667. Seizure of license; circumstances; temporary license

A. When a law enforcement officer places a person under arrest for a violation of R.S. 14:98, R.S. 14:98.1, or a violation of a parish or municipal ordinance that prohibits operating a vehicle while intoxicated, and the person either refuses to submit to an approved chemical test for intoxication, or submits to such test and such test results show a blood alcohol level of 0.08 percent or above by weight or, if the person is under the age of twenty-one years, a blood alcohol level of 0.02 percent or above by weight, the following procedures shall apply:

(1) The officer shall seize the driver's license of the person under arrest and shall issue in its place a temporary receipt of license on a form approved by the Department of Public Safety and Corrections. Such temporary receipt shall authorize the person to whom it has been issued to operate a motor vehicle upon the public highways of this state for a period not to exceed thirty days from the date of arrest or as otherwise provided herein.

(2) The temporary receipt shall also provide and serve as notice to the person that he has not more than thirty days from the date of arrest to make written request to the Department of Public Safety and Corrections for an administrative hearing in accordance with the provisions of R.S. 32:668.

(3) In a case where a person submits to an approved chemical test for intoxication, but the results of the test are not immediately available, the law enforcement officer shall comply with Paragraphs (1) and (2) of this Subsection, and the person shall have thirty days from the date of arrest to make written request for an administrative hearing. If after thirty days from the date of arrest the test results have not been received or if the person was twenty-one years of age or older on the date of arrest and the test results show a blood alcohol level of less than 0.08 percent by weight, then no hearing shall be held and the license shall be returned without the payment of a reinstatement fee. If the person was under the age of twenty-one years on the date of arrest and the test results show a blood alcohol level of less than 0.02 percent by weight, then no hearing shall be held and the license shall be returned without the payment of a reinstatement fee.

(4) If the vehicle is operable and a passenger in the vehicle who is not under the influence of alcohol has a valid driver's license, the officer shall allow the passenger to take control of the vehicle and shall not order or procure towing services for the vehicle. If the vehicle does not create a hazard or obstruction to traffic and the motoring public, and if there is no passenger in the vehicle who possesses a valid driver's license and who is not under the influence of alcohol, the officer, before ordering or procuring towing services, shall allow the arrestee a reasonable time and opportunity to contact another person to take possession or control of the vehicle on behalf of the arrestee. Reasonable time to notify and take possession of the vehicle shall be in the sole discretion of the officer. However, the law enforcement agency, the law enforcement officer, the state, and the political subdivision shall not be liable for damages, injuries, or deaths occasioned by the vehicle not being towed immediately or by another person taking possession or control of the vehicle on behalf of the arrestee. If a law enforcement officer violates the provisions of this Paragraph, his employing agency rather than the arrestee shall be responsible for the payment of any towing charges incurred.

B. If such written request is not made by the end of the thirty-day period, the person's license shall be suspended as follows:

(1)(a) Repealed by Acts 2009, No. 288, §2, eff. September 1, 2009.

(b) On or after September 30, 2003, if the person submitted to the test and the test results show a blood alcohol level of 0.08 percent or above by weight, his driving privileges shall be suspended for ninety days from the date of suspension on first offense violation, without eligibility for a hardship license for the first thirty days, and for three hundred sixty-five days from the date of suspension, without eligibility for a hardship license, on second and subsequent violations occurring within five years of the first offense. If the person was under the age of twenty-one years on the date of the test and the test results show a blood alcohol level of 0.02 percent or above by weight, his driving privileges shall be suspended for one hundred eighty days from the date of suspension.

(c) If the person submitted to the test and the test results show a blood alcohol level of 0.20 percent or above by weight, his driving privileges shall be suspended for two years from the date of suspension on first offense violation and for four years from the date of suspension for second offense violation.

(2) If the person refused to submit to the test, his driving privileges shall be suspended as follows:

(a) Except as otherwise provided in this Paragraph, one year from the date of suspension on a refusal.

(b) One year, without benefit of eligibility for a hardship license, in the event that a fatality occurred or a person sustained serious bodily injury as a result of an accident and the person's intoxication is determined by a trier of fact to be the contributing factor of the fatality or serious bodily injury.

(c)(i) Two years from the date of suspension on the second and subsequent refusal occurring within ten years of the date of a refusal to submit to the test.

(ii) Two years from the date of suspension on the second and subsequent refusal occurring within ten years of the date of a refusal to submit to the test, without the benefit of eligibility for a hardship license in the event that a fatality occurred or a person sustained serious bodily injury as a result of an accident and the person's intoxication is determined by a trier of fact to be the contributing factor of the fatality or serious bodily injury.

(3)(a) However, any licensee who has had his license suspended for a first or second offense of operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection and who either refused to submit to the test or who submitted to the test and the test showed a blood alcohol level of less than 0.20 percent shall, upon proof to the Department of Public Safety and Corrections that his motor vehicle has been equipped with a functioning ignition interlock device, be immediately eligible for and shall be granted a restricted license. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the restricted license either by ex parte order or after contradictory hearing.

(b) If the person submitted to the test as a result of a first violation and the test results show a blood alcohol level of 0.20 percent or above by weight, he shall be eligible for a hardship license during the entire period of the imposed two-year suspension after he has provided proof that his motor vehicle has been equipped with an ignition interlock device. A functioning ignition interlock device shall remain installed on his motor vehicle during the first twelve-month period of his driver's license suspension.

(c) If the person submitted to the test as a result of a second violation and the test results show a blood alcohol level of 0.20 percent or above by weight, he shall be eligible for a hardship license during the entire four-year period of the suspension after he has provided proof that his motor vehicle has been equipped with an ignition interlock device. A functioning ignition interlock device shall remain installed on his motor vehicle during the first three-years of the four-year period of his driver's license suspension.

(4) Repealed by Acts 2009, No. 288, §2, eff. September 1, 2009.

(5) For the purposes of this Section, driving privileges shall include, but not be limited to, the operation or physical control of a watercraft upon the waterways of this state. Any suspension or revocation of driving privileges provided for in this Section shall also prohibit the operation or physical control of a watercraft upon the waterways of this state during the time period of the suspension or revocation.

C. The department shall develop a uniform statewide form for temporary receipt of licenses which shall be used by all state and local law enforcement officials. The form shall be issued in duplicate to the person arrested to provide a means for him to request an administrative hearing.

D.(1) Upon receipt of a request for an administrative hearing, the Department of Public Safety and Corrections shall issue a document extending the temporary license, which shall remain in effect until the completion of administrative suspension, revocation, or cancellation proceedings. The Department of Public Safety and Corrections shall forward the record of the case to the division of administrative law for a hearing within sixty days of the receipt of the written request for an administrative hearing.

(2) Oversight review of rules and regulations promulgated by the secretary under the provisions of this Part shall be conducted by the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works.

E. The division of administrative law shall provide for a hearing to determine suspension or revocation of driving privileges. A continuance may be granted for good cause shown.

F. When a license has been suspended under the provisions of this Section and the person is also convicted of or pleads guilty to an offense arising out of the same occurrence, any suspension of license imposed for such offense shall run concurrently with the suspension provided by this Section and the total period of suspension shall not exceed the longer of the two periods.

G. Notwithstanding the provisions of any other law, any person whose license has been suspended under the provisions of this Section, shall, after completion of the period of suspension, be required to pay a reinstatement fee of fifty dollars to the department for the return of his license.

H.(1) When any person's driver's license has been seized, suspended, or revoked, and the seizure, suspension, or revocation is connected to a charge or charges of violation of a criminal law, and the charge or charges do not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall have his license immediately reinstated and shall not be required to pay any reinstatement fee if at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed or that there has been a permanent refusal to charge a crime by the appropriate prosecutor or there has been an acquittal. If, however, at the time for reinstatement, the licensee has pending against him criminal charges arising from the arrest which led to his suspension or revocation of driver's license, the reinstatement fee shall be collected. Upon subsequent proof of final dismissal or acquittal, other than under Article 893 or 894 of the Code of Criminal Procedure, the licensee shall be entitled to a reimbursement of the reinstatement fee previously paid. In no event shall exemption from this reinstatement fee or reimbursement of a reinstatement fee affect the validity of the underlying suspension or revocation.

(2) If a licensee qualifies for the exemption from the reinstatement fee or for a reimbursement of the reinstatement fee as provided in Paragraph (1) of this Subsection, the licensee shall receive credit for the unexpired portion of the license which was seized, and shall be exempt from the payment of, or shall receive reimbursement for the payment of, the duplicate license fee and the handling fee with regard to the license which was seized.

(3) Paragraph (1) of this Subsection shall not apply to a person who refuses to submit to an approved chemical test upon a second or subsequent arrest for R.S. 14:98 or 98.1, or a parish or municipal ordinance that prohibits driving a motor vehicle while intoxicated. However, this Paragraph shall not apply if the second or subsequent arrest occurs more than ten years after the prior arrest.

I.(1) In addition to any other provision of law, an ignition interlock device shall be installed in any motor vehicle operated by any of the following persons whose driver's license has been suspended in connection with the following circumstances as a condition of the reinstatement of such person's driver's license:

(a) Any person who has refused to submit to an approved chemical test for intoxication, after being requested to do so, for a second arrest of R.S. 14:98 or 98.1 or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated and whose driver's license has been suspended in accordance with law.

(b) Any person who has submitted to an approved chemical test for intoxication where the results indicate a blood alcohol level of 0.08 percent or above and whose driver's license has been suspended in accordance with the law for an arrest occurring within ten years of the first arrest.

(c) Any person who is arrested for a violation of R.S. 14:98, R.S. 14:98.1, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated and is involved, as a driver, in a traffic crash which involves moderate bodily injury or serious bodily injury as defined in R.S. 32:666(A).

(d) Any person who is arrested for a violation of R.S. 14:98, R.S. 14:98.1, or a parish or municipal ordinance that prohibits operating a vehicle while intoxicated and a minor child twelve years of age or younger was a passenger in the motor vehicle at the time of the commission of the offense.

(2) As to any person enumerated in Paragraph (1) of this Subsection, the ignition interlock device shall remain on the motor vehicle for a period of not less than six months. The ignition interlock device may be installed either prior to the reinstatement of the driver's license, if the person has lawfully obtained a restricted driver's license, or as a condition of the reinstatement of the driver's license. When the driver's license is suspended as described in this Subsection, the ignition interlock device shall remain on the motor vehicle for the same period as the suspension, with credit for time when the interlock device was installed and functioning as part of a restricted driver's license.

(3) The provisions of this Subsection shall not abrogate any other provision of law regarding the installation and maintenance of ignition interlock devices.

(4) When an ignition interlock device is required as a condition of reinstatement, the office of motor vehicles shall designate a restriction code and place such code on the license of a driver who is required to have an ignition interlock installed and maintained as a condition of reinstatement.

J. Upon notice to the department that a driver has prematurely removed or disabled, or caused to be prematurely removed or disabled, an ignition interlock device required as condition of reinstatement pursuant to Subsection I of this Section, the department shall mail notice to the driver that his license is suspended until such time as the department receives sufficient proof that the driver has had the ignition interlock device properly reinstalled and paid all applicable reinstatement fees. Upon reinstatement, the driver shall receive credit only for the time period when the ignition interlock device was installed and functioning.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984. Acts 1984, No. 409, §1; Acts 1985, No. 194, §1, eff. July 6, 1985; Acts 1985, No. 816, §1; Acts 1985, No. 572, §1; Acts 1990, No. 932, §1; Acts 1992, No. 605, §1; Acts 1993, No. 17, §1, eff. May 18, 1993; Acts 1993, No. 453, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1995, No. 516, §1; Acts 1995, No. 520, §2; Acts 1995, No. 1070, §1; Acts 1997, No. 1184, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1212, §1; Acts 2000, 1st Ex. Sess., No. 91, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2001, No. 808, §1; Acts 2003, No. 535, §3; Acts 2003, No. 800, §2; Acts 2007, No. 413, §1; Acts 2008, No. 647, §1; Acts 2009, No. 288, §§1, 2, eff. Sept. 1, 2009; Acts 2009, No. 513, §1; Acts 2010, No. 405, §1, eff. Jan. 1, 2011; Acts 2010, No. 844, §1; Acts 2012, No. 663, §1, eff. June 7, 2012; Acts 2013, No. 388, §3, eff. June 18, 2013; Acts 2014, No. 58, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:667.1 - Seizure of license upon arrest for vehicular homicide; issuance of temporary license; suspension

§667.1. Seizure of license upon arrest for vehicular homicide; issuance of temporary license; suspension

A. When a law enforcement officer places a person under arrest for a violation of R.S. 14:32.1 (vehicular homicide), the following procedure shall apply:

(1) The officer shall seize the driver's license of a person under arrest and shall issue in its place a temporary receipt of license on a form approved by the Department of Public Safety and Corrections. The temporary receipt shall authorize the person to whom it has been issued to operate a motor vehicle upon the public highways of this state for a period not to exceed thirty days from the date of arrest or until the hearing can be conducted as provided for in this Section, whichever occurs first.

(2) The temporary receipt shall also serve as notice to the person under arrest that he has fifteen days from the date of arrest to make a written request to the court for a contradictory hearing in accordance with the provisions of this Section.

B. If a written request is not made within the fifteen-day period, the person's license shall be suspended for one year, without benefit of eligibility for a hardship license.

C.(1) Upon receipt of a request for a contradictory hearing, the court shall issue a document extending the temporary license, which shall remain in effect until the completion of the suspension proceedings.

(2) The court shall conduct a contradictory hearing to determine whether a chemical test has been performed of the blood, urine, or other bodily substance of the person arrested and whether the test indicates the presence of alcohol, an abused substance, a controlled dangerous substance as set forth in R.S. 40:964, or any other substance which causes impairment. The scope of the hearing shall be limited to the issues provided for in this Paragraph.

(3) If the court determines that the test provided for in Paragraph (2) of this Subsection indicates the presence of alcohol, an abused substance, a controlled dangerous substance or any other substance which causes impairment, then the court shall suspend the driver's license of any person arrested for a violation of R.S. 14:32.1 (vehicular homicide) for one year, without benefit of a hardship license.

D.(1) If the person is convicted of the crime of vehicular homicide, his license shall be suspended for a period of two years following his release from incarceration with credit for the time in which the license was suspended prior to conviction.

(2) If the charge of vehicular homicide does not result in a conviction, plea of guilty, or bond forfeiture, the person charged shall have his license immediately reinstated and shall not be required to pay any reinstatement fee if, at the time for reinstatement of driver's license, it can be shown that the criminal charges have been dismissed, there has been a permanent refusal to charge a crime by the appropriate prosecutor, or there has been an acquittal.

E. The court shall notify the Department of Public Safety and Corrections when it has suspended a license or taken any other action pursuant to the provisions of this Section.

Acts 2011, No. 298, §1.



RS 32:668 - Procedure following revocation or denial of license; hearing; court review; review of final order; restricted licenses

§668. Procedure following revocation or denial of license; hearing; court review; review of final order; restricted licenses

A. Upon suspending the license or permit to drive or nonresident operating privilege of any person or upon determining that the issuance of a license or permit shall be denied to the person, the Department of Public Safety and Corrections shall immediately notify the person in writing and upon his request shall afford him an opportunity for a hearing based upon the department's records or other evidence admitted at the hearing, and in the same manner and under the same conditions as is provided in R.S. 32:414 for notification and hearings in the case of suspension of licenses, except that no law enforcement officer shall be compelled by such person to appear or testify at such hearing and there shall be a rebuttable presumption that any inconsistencies in evidence submitted by the department and admitted at the hearing shall be strictly construed in favor of the person regarding the revocation, suspension, or denial of license. The scope of such a hearing for the purposes of this Part shall be limited to the following issues:

(1) Whether a law enforcement officer had reasonable grounds to believe the person, regardless of age, had been driving or was in actual physical control of a motor vehicle upon the public highways of this state, or had been driving or was in actual physical control of a motor-powered watercraft upon the public navigable waterways of this state, while under the influence of either alcoholic beverages or any abused substance or controlled dangerous substance as set forth in R.S. 40:964.

(2) Whether the person was placed under arrest.

(3) Whether he was advised by the officer as provided in R.S. 32:661.

(4) Whether he voluntarily submitted to an approved chemical test and whether the test resulted in a blood alcohol reading of 0.08 percent or above by weight, or of 0.02 percent or above if he was under the age of twenty-one years on the date of the test.

(5) Whether he refused to submit to the test upon the request of the officer.

(6) Such additional matters as may relate to the legal rights of the person, including compliance with regulations promulgated by the Department of Public Safety and Corrections and rights afforded to the person by law or jurisprudence.

B.(1)(a) In a case of first refusal or first submission to a test for intoxication and when there has been no prior suspension of the driver's license, if suspension is otherwise proper, upon a showing of proof satisfactory to the department that the suspension of driving privileges would prevent the person from earning a livelihood, the department may:

(i) Require the licensee to surrender his regular license and issue in its stead at a cost to the person of fifty dollars plus the cost of the license a special restricted operator's license designated as such by a large red R printed on the face of the license, to be effective for the remaining period of suspension.

(ii) Designate in writing, and upon application of the person to amend as necessary, the routes over which and the times during which the restricted licensee shall be permitted to operate designated motor vehicles in order to earn his livelihood, which written restrictions shall be attached to the restricted license and kept with it at all times.

(b) No person who has refused a chemical test for intoxication is eligible for a restricted license for the first ninety days of the suspension. When a person submits to a chemical test and the results show a blood alcohol level of 0.08 percent or above by weight, or of 0.02 percent or above if the person was under the age of twenty-one years on the date of the test, he is not eligible for a restricted license for the first thirty days of the suspension.

(c) However, any licensee who has had his license suspended for a first or second offense of operating a motor vehicle while under the influence of alcoholic beverages under the provisions of this Subsection, shall, upon proof of need to the Department of Public Safety and Corrections, be immediately eligible for and shall be issued an ignition interlock restricted license sufficient to maintain livelihood or allow the licensee to maintain the necessities of life. In the event that the department fails or refuses to issue the restricted driver's license, the district court for the parish in which the licensee resides may issue an order directing the department to issue the ignition interlock restricted license either by ex parte order or after contradictory hearing.

(2) However, the department shall immediately cancel and seize the restricted license upon receiving satisfactory evidence of violation of the restrictions, and no person shall have driving privileges of any kind for a period of six months from the receipt by the department of the cancelled restricted license.

C. After a person has exhausted his remedies with the department, he shall have the right to file a petition in the appropriate court for a review of the final order of suspension or denial by the Department of Public Safety and Corrections in the same manner and under the same conditions as is provided in R.S. 32:414 in the cases of suspension, revocation, and cancellation of licenses. The court in its review of the final order of suspension or denial by the Department of Public Safety and Corrections may exercise any action it deems necessary under the law including ordering the department to grant the person restricted driving privileges where appropriate as provided in Subsection B of this Section.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984. Acts 1984, No. 409, §1; Acts 1985, No. 194, §1, eff. July 6, 1985; Acts 1985, No. 816, §1; Acts 1985, No. 572, §1; Acts 1990, No. 932, §1; Acts 1992, No. 605, §1; Acts 1993, No. 17, §1, eff. May 18, 1993; Acts 1993, No. 453, §1; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1995, No. 516, §1; Acts 1995, No. 520, §2; Acts 1995, No. 1070, §1; Acts 1997, No. 1184, §1; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1297, §1, eff. July 15, 1997; Acts 1999, No. 1146, §1; Acts 1999, No. 1212, §1; Acts 2000, 1st Ex. Sess., No. 91, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2001, No. 886, §1; Acts 2007, No. 413, §1; Acts 2009, No. 287, §1; Acts 2012, No. 559, §1; Acts 2013, No. 388, §3, eff. June 18, 2013.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:668.1 - Procedure following revocation or denial of license; discovery

§668.1. Procedure following revocation or denial of license; discovery

Notwithstanding any provision to the contrary, prehearing discovery, in conjunction with the administrative hearing provided for in R.S. 32:668, shall not include depositions of law enforcement witnesses.

Acts 2009, No. 287, §1.



RS 32:669 - Suspension of nonresident's operating privilege; notification to state of residence

§669. Suspension of nonresident's operating privilege; notification to state of residence

A. When a nonresident driver refuses to take an approved chemical test as provided for in R.S. 32:666, the arresting officer or agency shall notify the department, which shall give information, in writing, to the motor vehicle administrator of the state of the person's residence and of any state in which he has a license.

B. When it has been finally determined that a nonresident's privilege to operate a motor vehicle in this state has been suspended, the Department of Public Safety shall give information in writing of the action taken to the motor vehicle administrator of the state of the person's residence and of any state in which he has a license.

Acts 1983, No. 632, §1, eff. Jan. 1, 1984.



RS 32:670 - Test results for persons under the age of twenty-one; exclusion from official driving record

§670. Test results for persons under the age of twenty-one; exclusion from official driving record

The submission to a chemical test by any person under the age of twenty-one which indicates a blood alcohol level of at least 0.02 but less than 0.08 percent shall not be included on his official driving record. However, this provision shall not prohibit the use of those results for administrative purposes or for obtaining a conviction, or the use of a conviction obtained based on those results for any purpose allowed by law.

Acts 1999, No. 927, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:671 - Responsibilities of the Department of Public Safety and Corrections, office of state police; interstate highways

PART XV. RESPONSIBILITIES OF DEPARTMENT OF PUBLIC

SAFETY AND CORRECTIONS, OFFICE OF STATE POLICE

§671. Responsibilities of the Department of Public Safety and Corrections, office of state police; interstate highways

The Department of Public Safety and Corrections, office of state police, shall use its best efforts to respond to calls placed by motorists from call boxes located along Interstate 10 as it crosses the Atchafalaya River Basin between the West Atchafalaya Basin Protection Levee and the East Atchafalaya Basin Protection Levee, or to relay the calls to the appropriate law enforcement agency.

Acts 1993, No. 122, §1.



RS 32:681 - Postaccident drug testing; accidents involving fatalities, required

PART XVI. POSTACCIDENT DRUG TESTING

§681. Postaccident drug testing; accidents involving fatalities, required

A. The operator of any motor vehicle which is involved in a collision or the operator of any watercraft involved in a collision, crash, or other casualty in which a fatality occurs shall be deemed to have given consent to, and shall be administered, a chemical test or tests of his blood, urine, or other bodily substance for the purpose of determining the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance.

B. The test or tests shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving or in actual physical control of a motor vehicle upon the public highways of this state which is involved in a collision or to have been operating or in physical control of a watercraft on the waterways of this state involved in a collision, crash, or other casualty in which a fatality occurs. The law enforcement agency by which such officer is employed shall designate in writing under what conditions the tests shall be administered.

C. In the case of all traffic or boating fatalities, the coroner, or his designee, shall perform or cause to be performed a toxicology screen on the victim or victims of all traffic fatalities for determining evidence of the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance which shall include the extracting of all bodily substance samples necessary for such toxicology screen. The coroner, or his designee, shall be responsible for ensuring the body is not removed from his custody until such time as the bodily substance samples are extracted. The coroner's report shall be made available to the investigating law enforcement agency and may be admissible in any court of competent jurisdiction as evidence of the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance at the time of the fatality. Nothing herein shall be construed to limit the authority of the investigating law enforcement agency from conducting an investigation of the accident scene concurrently with the coroner or his designee.

D. Any chemical test or tests of a person's blood, urine, or other bodily substance for the purpose of determining the presence of any abused substance or controlled dangerous substance as set forth in R.S. 40:964 or any other impairing substance shall be administered in the same manner and subject to the provisions of Part XIV of this Chapter.

Acts 2006, No. 523, §1; Acts 2009, No. 5, §1.



RS 32:701 - VEHICLE CERTIFICATE OF TITLE LAW

CHAPTER 4. VEHICLE CERTIFICATE OF TITLE LAW

§701. Short title

This Chapter shall be known and designated as the Vehicle Certificate of Title Law.

Acts 1950, No. 342, §1.



RS 32:702 - Definitions

§702. Definitions

As used in this Chapter:

(1) "Antique vehicle" shall mean a vehicle twenty-five years old or older.

(2) "Auto hulk" means any material which is or may have been a motor vehicle, with or without all component parts, which is not self-propelled nor capable of carrying persons or property upon a public highway and which material is in such condition that its highest or primary value is its sale or transfer as parts or scrap metal.

(3) "Auto title company" means any person, firm, association, or corporation which is engaged primarily in the transfer and recordation of sales, leases, or mortgages of vehicles including but not limited to mobile homes, trailers, and motor vehicles. The term "auto title company" also means any person, firm, association, or corporation which has been licensed in accordance with the provisions of R.S. 32:735 et seq. An auto title company shall not mean an insurance company transferring titles to wrecked vehicles, or a licensed motor vehicle dealer, lending institution, financial institution regulated by state or federal authorities, notary, attorney, or individual applicant unless it or he is doing business as an auto title company.

(4) "Certificate of destruction" means a type of certificate of title issued by the office of motor vehicles for a "water-damaged vehicle" other than an antique vehicle or a vehicle in excess of twenty thousand pounds gross vehicle weight rating (GVWR), whose power train, computer, or electrical system has been damaged by flooding as the result of a gubernatorially declared disaster or emergency and that is a "total loss" as defined in this Section. The certificate of destruction shall be reassignable a maximum of two times prior to dismantling or destruction of the vehicle.

(5) "Commissioner" shall mean the director of public safety as provided for in Section 1301 of Title 40 of the Louisiana Revised Statutes of 1950, who, in addition to all other powers granted and duties imposed by law, shall have all powers granted and perform such duties as are imposed on the commissioner by this chapter.

Any duly authorized representative of the commissioner when acting under his authority and direction, shall have the same power as is conferred on the commissioner by this Chapter.

(6) "Dealer" shall mean any person engaged in the business of buying, selling or exchanging motor vehicles which are subject to license under Chapter 4 of the Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

The term dealer shall also mean any person engaged in the business of buying, selling or exchanging used parts or used accessories of motor vehicles.

Any person who buys, sells, or deals in ten or more motor vehicles in any twelve month period shall be prima facie presumed to be engaged in such business.

The term "Dealer" does not include: public officers while performing their official duties; receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under the judgment or order of any court; banks, finance companies or other loan agencies that acquire motor vehicles as an incident to their regular business; motor vehicle rental and leasing companies that sell motor vehicles to motor vehicle dealers licensed under this Section; and bona fide fleet purchasers of motor vehicles.

(7) "Floor plan loan" shall mean any loan made to a licensed vehicle dealer and secured by a chattel mortgage entered into prior to the effective date1 of Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) which constitute a part of the dealer's stock in trade, and which may change in specifics, held for sale in the ordinary course of business.

(8) "Manufacturer" means any person regularly engaged in the business of manufacturing or assembling new motor vehicles, either within or without this state.

(9) "Manufacturer's certificate" means a certificate on a form to be prescribed by the commissioner, and furnished by the manufacturer, showing the original transfer of a new vehicle from the manufacturer to the original purchaser, and each subsequent transfer between distributor and dealer, dealer and dealer, and dealer to owner, through and including the transfer to the title applicant.

(10) "Person" shall mean any individual, firm, corporation, partnership or association.

(11) "Salesman" shall mean any person who for a compensation or valuable consideration is employed or engaged either directly or indirectly by a "dealer" to sell or offer to sell, buy or offer to buy, exchange or offer to exchange, or negotiate the purchase or sale or exchange, or assist in negotiating the purchase or sale or exchange, either as a whole or partial vocation, of motor vehicles which are subject to license under Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(12) "Salvage title" shall mean a certificate used to evidence the declaration in an insurance settlement that a motor vehicle is a "total loss" motor vehicle as provided in this Chapter, to be prescribed and distributed by the office of motor vehicles, to an insurance company, its authorized agent, or the owner of a "total loss" motor vehicle.

(13) "Total loss" means a motor vehicle which has sustained damages equivalent to seventy-five percent or more of the market value as determined by the most current National Automobile Dealers Association Handbook. However, a motor vehicle that sustains cosmetic damages caused by hail equivalent to seventy-five percent or more of its market value as a result of costs for repairs to items such as windshields, windows, and rear glass, exterior paint and paint materials, and body damage such as dents shall not be deemed a "total loss" and salvaged; however, such vehicles shall be issued a branded title indicating the vehicle has sustained hail damage.

(14) "User" shall mean any person who acquires a vehicle for purposes other than resale and is required to register same under the provisions of the Louisiana Vehicle Registration License Tax Law, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(15) "Vehicle" shall include those devices sometimes referred to as mobile homes as defined in R.S. 9:1149.2(3), whether or not they may be required to be registered or licensed under other laws, and except as otherwise expressly provided herein, the provisions of this Chapter shall apply to the sale and mortgaging thereof. Neither the inclusion or exclusion of any property in or from the definition of vehicle for purposes of this Chapter, nor any other provision in this Chapter, is intended to affect in any way the status, as determined under other laws, of such property for purposes of ad valorem property taxation, or for any other taxes presently levied, or for the purposes of insurance classification.

(16) "Water-damaged vehicle" means any vehicle whose power train, computer, or electrical system has been damaged by flooding and that is a "total loss" as defined in this Section.

Acts 1950, No. 342, §2 to 5. Amended by Acts 1952, No. 121, §1; Acts 1956, No. 585, §1; Acts 1968, No. 107, §1; Acts 1972, No. 96, §1, eff. Jan. 1, 1973; Acts 1972, No. 771, §1; Acts 1975, No. 409, §1; Acts 1978, No. 631, §1; Acts 1984, No. 707, §1; Acts 1985, No. 594, §1, eff. July 13, 1985; Acts 1985, No. 964, §1; Acts 1988, No. 561, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1989, No. 262, §2; Acts 1989, No. 674, §1; HCR No. 84, 1989 R.S., eff. June 19, 1989; Acts 1990, No. 964, §1; Acts 1993, No. 737, §1; Acts 1993, No. 1005, §1; Acts 1999, No. 645, §1; Acts 2001, No. 1007, §1; Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2008, No. 586, §1; Acts 2009, No. 435, §1, eff. July 1, 2010.

1January 1, 1990.



RS 32:703 - Offices of commissioner

§703. Offices of commissioner

The vehicle commissioner shall maintain an office in the State Capitol at Baton Rouge and such other places in this state as he shall deem necessary, to properly carry out the provisions of this Chapter. The custodian of the capitol building shall provide therein adequate quarters for the offices and records of the vehicle commissioner.

Acts 1950, No. 342, §6.



RS 32:703.1 - Repealed by Acts 1997, No. 1116, 2.

§703.1. Repealed by Acts 1997, No. 1116, §2.



RS 32:704 - Applicability

§704. Applicability

A. The provisions of this Chapter shall apply to the sale and chattel mortgaging of and the granting of a security interest on vehicles of the sort and kind required to be registered and licensed under the provisions of Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, and prior to the time Chapter 9 of the Louisiana Commercial Laws (R.S. 10:9-101, et seq.) becomes effective,1 to the chattel mortgaging of vehicles by dealers to secure floor plan loans, except that there is specifically excluded from the provisions of this Chapter the sale, but not the chattel mortgaging of or the granting of a security interest on a new vehicle prior to the first sale of such new vehicle to a user, as defined herein. Such exclusion, however, does not exempt from the provisions of this Chapter such first sale made to a user as defined herein. Floor plan loans entered into after Chapter 9 of the Louisiana Commercial Laws becomes effective may be secured as provided therein.

B. Repealed by Acts 2001, No. 128, §18, eff. July 1, 2001.

C. The Department of Public Safety and Corrections shall promulgate rules and regulations to govern this Chapter pursuant to R.S. 49:950 et seq.

Acts 1950, No. 342, §7. Amended by Acts 1952, No. 140, §1; Acts 1972, No. 771, §2; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 964, §1; Acts 2001, No. 128, §18, eff. July 1, 2001.

1January 1, 1990.



RS 32:705 - Delivery of certificate to purchaser of vehicle

§705. Delivery of certificate to purchaser of vehicle

A. No person shall sell a vehicle without delivery to the purchaser thereof, whether such purchaser be a dealer or otherwise, a certificate of title issued under this Chapter in the name of the seller with such signed endorsement of sale and assignment thereon as may be necessary to show title in the purchaser; provided:

(1) A bonded dealer shall provide the purchaser the certificate of title within twenty days.

(2) A dealer who is reselling a vehicle that he purchased for stock purposes from an owner who, at the time of such purchase, delivered to the dealer an existing certificate of title issued under this Chapter in the name of such owner, properly endorsed, may, in lieu of applying for and obtaining a new certificate of title in his own, the dealer's, name, and delivering the same to the purchaser, instead execute a resale and reassignment of such existing certificate of title, with warranty of title.

(3) A dealer who is reselling a vehicle that he purchased for stock purposes, and for which no certificate of title exists under this Chapter shall, in lieu of applying for and obtaining a certificate of title in his own, the dealer's, name, and delivering same to the purchaser, note the fact of nonexistence and the reasons therefor, including name and address of the party, whether factory, distributor, or other person, from whom the vehicle was obtained, on a form to be prescribed and furnished by the commissioner, and deliver said form duly signed to such purchaser at the time of sale; however, as to vehicles of the model year 1957 or any later model year, the dealer shall, if the vehicle is of the model year current at the time, in lieu of furnishing said form, deliver to such purchaser at the time of sale a "manufacturer's certificate" duly endorsed to the applicant.

(4) A dealer who is selling a vehicle that was consigned to him for sale by the registered owner may, in lieu of applying for and obtaining a new certificate of title in the dealer's own name, and delivering the same to the purchaser, execute a sale and reassignment of such existing certificate of title, with warranty of title if:

(a) There is a written agreement between the dealer and the consignor, executed on a form provided or approved by the commissioner, as to the terms and conditions of the consignment.

(b) Pursuant to the consignment agreement, the consignor has assigned title to the dealer.

(c) There are no liens or encumbrances affecting the vehicle except those about which the purchaser is actually and specifically informed.

B. For purposes of this Section, an "endorsement" means either of the following:

(1) The signature of the seller in the presence of a notary who shall subscribe his name thereon.

(2) The signature of the seller in the presence of two witnesses who shall subscribe their names thereon, which signature shall be acknowledged by a subscribing witness in substantially the following manner:

ACKNOWLEDGMENT OF WITNESS

State of Louisiana

Parish of ___________

Before me, personally came and appeared the undersigned, who, after being duly sworn, said that he subscribed his name to the certificate of title as a witness to the signature(s) of seller(s) and he saw seller(s) sign his name as his voluntary act and deed.

__________________________

_____________________________

(Witness)

Notary Public

C. All new certificates of title issued by the Department of Public Safety and Corrections, office of motor vehicles, shall include thereon language not inconsistent with the provisions of Subsection B hereof.

Acts 1983, No. 177, §1; Acts 1983, No. 186, §1; Acts 1987, No. 353, §1, eff. July 6, 1987; Acts 1992, No. 1082, §1, eff. July 1, 1993.



RS 32:705.1 - Acts of donation; titled motor vehicles

§705.1. Acts of donation; titled motor vehicles

The donation of a titled motor vehicle by manual gift as provided by Civil Code Article 1543 and documented by delivery of the motor vehicle's previously issued certificate of title that is executed by the donor-owner may be submitted to the office of motor vehicles in connection with a motor vehicle transaction by a Louisiana Motor Vehicle Commission licensee. The office of motor vehicles shall promulgate rules and regulations for implementation of the provisions of this Section.

Acts 2014, No. 660, §1.



RS 32:706 - Marketable title

§706. Marketable title

A. On and after December 15, 1950, except as provided in R.S. 32:705 and 32:712, no person buying a vehicle from the owner thereof, whether such owner be a dealer or otherwise, hereafter shall acquire a marketable title in or to the vehicle until the purchaser shall have obtained a certificate of title to the vehicle; however, neither the foregoing nor any other provisions of this Vehicle Certificate of Title Law shall be construed to have the effect of delaying, suspending or preventing the negotiation of a note secured by a chattel mortgage or security interest on a vehicle from being complete until the purchaser shall have obtained a certificate of title to the vehicle, the actual intention and effect of this Section being that such a chattel mortgage or security interest filed before September 1, 1990, shall be complete and effective as to all persons from the time of its execution by the parties if the mortgage or security agreement or a financing statement in the form approved by the commissioner is received and such receipt is validated by the office of the commissioner within fifteen days after such date of execution.

B. In the case of an authentic act of mortgage, the time of execution shall be the date of execution before a notary public or other duly authorized officer and, if by duly acknowledged private act of mortgage, the date of signing by the parties shall be the time of execution.

C. Until September 1, 1990, if the chattel mortgage, security agreement, or financing statement is not received and such receipt is not validated by the office of the commissioner within fifteen days after such date of execution it shall be complete and effective as to all persons from the date of notation of the chattel mortgage or security interest on the face of the certificate of title for such vehicle by the commissioner.

D. Notwithstanding the foregoing provisions, any security interest affecting a titled motor vehicle under a security agreement or financing statement filed hereunder on or after September 1, 1990, shall be complete and effective as to all persons and shall take its rank and priority as provided in Chapter 9 of the Louisiana Commercial Laws, R.S. 10:9-101 et seq. A financing statement is filed when received provided the receipt is subsequently validated by the secretary of the department.

E. The transfer of ownership of vehicles shall be governed by the following provisions:

(1) Except as otherwise provided in this Subsection, no person shall sell, exchange, donate, or otherwise transfer any ownership interest in any vehicle unless a title to that vehicle has been issued in that person's name.

(2) The provisions of this Section shall not apply to circumstances in which the title to a vehicle has been issued in the name of a person who is deceased. The provisions of R.S. 32:707.1 shall continue to apply to those circumstances.

(3) The provisions of this Section shall not apply to licensed new or used motor vehicle dealers, and supervised financial organizations or licensed lenders as defined in R.S. 9:3516, when they acquire or dispose of such vehicles in connection with enforcement of any security interest held therein.

(4) Whoever violates the provisions of this Subsection shall be fined not more than one thousand dollars, or imprisoned for not more than six months, or both.

(5) Each person to whom an ownership interest in a vehicle is transferred in violation of the provisions of this Subsection shall be entitled to rescind the contract of transfer, shall be entitled to the return of any consideration paid or delivered by that person as part of the contract of transfer, and shall be entitled to reimbursement for any taxes and fees paid by that person in connection with the transfer of ownership of the vehicle. In addition, should the person to whom an ownership interest in a vehicle is transferred in violation of the provisions of this Subsection be forced to file a civil action in order to enforce the remedies provided by this Subsection, that person shall be entitled to reasonable attorney fees.

Acts 1950, No. 342, §9. Amended by Acts 1954, No. 228, §1; Acts 1960, No. 265, §1; Acts 1972, No. 771, §3; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 1995, No. 791, §1; Acts 2004, No. 303, §3.



RS 32:706.1 - Disclosure by persons who transfer ownership of vehicles with salvage or reconstructed titles, assembled title, or certificate of destruction; penalties

§706.1. Disclosure by persons who transfer ownership of vehicles with salvage or reconstructed titles, assembled title, or certificate of destruction; penalties

A. Each person who sells, exchanges, donates, or otherwise transfers any interest in any vehicle for which a salvage title, certificate of destruction, assembled title, or a reconstructed title has been issued shall disclose the existence of that title to the prospective purchaser, recipient in exchange, recipient by donation, or recipient by other act of transfer. The disclosure shall be made by a conspicuous written document and shall be made prior to the completion of the sale, exchange, donation, or other act of transfer.

B. If any person sells, exchanges, donates, or otherwise transfers any interest in any vehicle for which a salvage title, certificate of destruction, assembled title, or a reconstructed title has been issued and does not make the disclosures required by this Section, the person to whom the interest in that vehicle was transferred may demand the rescission of the sale, exchange, donation, or other act of transfer and, in that event, shall be entitled to recover the price or other consideration for the transaction and any fees or taxes paid to any governmental agency in connection with that transaction.

C. Whoever knowingly violates the provisions of this Section shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment of not more than six months or by a fine not less than five hundred dollars nor more than five thousand dollars, or both. In addition, the violator shall be sentenced to not less than eighty hours of community service.

Acts 1995, No. 848, §1; Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2009, No. 435, §1, eff. July 1, 2010.



RS 32:706.2 - Requirements for vehicle identification number inspections

§706.2. Requirements for vehicle identification number inspections

A.(1) Any physical inspection of a vehicle for the purpose of vehicle identification number verification shall be by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect motor vehicles.

(2) No peace officer shall conduct a physical inspection of a vehicle in which he has a fiduciary interest or an ownership interest, or is in the process of acquiring an interest through a company or entity in which he has a fiduciary interest.

B. The deputy secretary of public safety services of the Department of Public Safety and Corrections shall have authority to promulgate rules and regulations regarding physical inspection certificates. The deputy secretary shall revoke the certification of any peace officer who fails to satisfy any of the requirements as promulgated.

Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2012, No. 403, §1; Acts 2014, No. 19, §1.



RS 32:707 - Application for certificates of title; exception; salvage title; antique vehicles; reconstructed title

§707. Application for certificates of title; exception; salvage title; antique vehicles; reconstructed title

A. Any purchaser of a vehicle, other than a mobile home, as defined by R.S. 9:1149.2(3), shall file an application for a new certificate of title within five days after the delivery of a previously issued certificate of title for such vehicle, or within five days of the delivery of the vehicle, if a certificate of title has not been previously issued. However, dealers need not apply for certificates of title for any vehicle acquired for stock purposes, if upon reselling such vehicle, the dealer complies with the requirements of R.S. 32:705. A purchaser of a mobile home, as defined by R.S. 9:1149.2(3), shall apply for a new certificate of title on or before the twentieth day of the month following the month of delivery of the home.

B.(1) Application for a certificate of title shall be made upon a form to be prescribed by the secretary of the Department of Public Safety and Corrections and shall be filed with the secretary of the Department of Public Safety and Corrections. Such application shall include the full legal name and license number of the individual applicant as it appears on his official driver's license or identification card. Additionally, all applications shall be accompanied by the fee prescribed in this Chapter, except where the secretary of the Department of Public Safety and Corrections has received an authorization from the secretary of the Department of Revenue under the provisions of R.S. 47:303(B)(5). If a certificate of title has previously been issued for such vehicle in this state, such application shall be accompanied by said certificate of title duly endorsed with the sale and assignment or duly endorsed with sale and assignment and resale and reassignment, unless otherwise provided for in this Chapter.

(2) For the purposes of this Subsection, an applicant's full legal name shall be defined in compliance with the Real ID Act, if implemented. If and until such time as the Real ID Act is implemented, the applicant's full legal name shall be defined as the given name or names that appear on an official birth certificate together with the surname as it appears on the official birth certificate unless the surname is changed in accordance with R.S. 9:292. No other name shall be permitted to be used unless the applicant provides proof of name change granted by a district court in accordance with the law. Should the Real ID Act be implemented, the full legal name shall be defined as stated by the Real ID Act. The department shall promulgate rules and regulations as are necessary to implement the provisions of this Paragraph.

C. For the purposes of this Chapter, the commissioner or his aides and assistants, shall be qualified to take the acknowledgments herein required, for which no charge shall be made.

D.(1) If a certificate of title has not previously been issued for such vehicle in this state, said application, unless otherwise provided for in this Chapter, shall be accompanied by:

(a) A proper bill of sale, or sworn statement of ownership, or a duly certified copy thereof, or such other evidence of ownership as the commissioner may in his discretion require; or

(b) By a certificate of title, bill of sale or other evidence of ownership required by the law of another state from which such vehicle was brought into this state;

(2) As to vehicles of the model year 1957 or any later model year, if the vehicle is of the model year current at the time, and the application is not accompanied by a certificate of title issued under the law of another state, the application must, in addition to the foregoing, also be accompanied by a "manufacturer's certificate" as herein defined.

(3) Applications for a certificate of title for motor vehicles as defined in R.S. 32:1252(1), except a chassis cab purchased by truck equipment installers who are considered final stage manufacturers by the National Highway Traffic Safety Administration and the United States Department of Transportation, for the purpose of installing heavy duty mechanized truck mounted machinery and subsequent resale only, which are required to be accompanied by a manufacturer's certificate by this Subsection, shall also be accompanied by a final and proper bill of sale to the applicant from a motor vehicle dealer licensed by the Louisiana Motor Vehicle Commission to sell that brand of motor vehicle. The provisions of this Subsection shall apply only to sellers doing business and/or domiciled in this state.

E. Upon application for certificate of title of a vehicle previously titled or registered outside of this state, the application shall show on its face such fact and the time and place of the last issuance of certificate of title, or registration, of such vehicle outside this state, and the name and address of the governmental officer, agency, or authority making such registration, together with such further information relative to its previous registration as may reasonably be required by the commissioner, including the time and place of original registration, if known, and if different from such last foreign registration. The applicant shall surrender to the commissioner all unexpired seals, certificates, registration cards, or other evidence of foreign registration pertaining to the vehicles. The certificate of title issued by the commissioner for a vehicle previously registered outside the state shall give the name of the state or country in which such vehicle was last previously registered outside this state. An application for a certificate of title, other than a certificate of destruction, of a vehicle previously titled or registered outside of this state shall be denied by the secretary of the Department of Public Safety and Corrections if the vehicle is water damaged as provided in R.S. 32:702.

F. Where in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration of said vehicle, in such other state, such applicant need not surrender but shall exhibit said evidences of such foreign registration and the commissioner, upon a proper showing, shall register said vehicle in this state but shall not issue a certificate of title for such vehicle.

G. The commissioner shall retain the evidence of title presented by every applicant and on which the certificate of title is issued. The commissioner shall use reasonable diligence in ascertaining whether or not the facts in said application are true by checking the application and documents accompanying same with the records of vehicles in his office, and, if satisfied that the applicant is the owner of such vehicle and that the application is in the proper form, he shall issue a certificate of title over his signature, but not otherwise.

H. The purchaser of a used vehicle from a private individual, for a period of sixty days, shall be protected from citations for failure to have a current license tag during the interval between the date of purchase and the receipt of title, provided proof of application can be shown.

I.(1)(a) When, as the result of an insurance settlement, a motor vehicle is declared to be a "total loss", as defined in R.S. 32:702, the insurance company, its authorized agent, or the vehicle owner shall, within thirty days from the settlement of the property damages claim, send the certificate of title, properly endorsed, to the office of motor vehicles along with an application for a salvage title in the name of the insurance company, or its authorized agent, or the vehicle owner.

(b) If an insurance company or its authorized agent is unable to obtain the certificate of title from the owner or lienholder within thirty days from the settlement of the property damages claim, the insurance company or its authorized agent may submit an application for a salvage title and signed under penalty of perjury, which application shall be accompanied by all of the following:

(i) Evidence acceptable to the office of motor vehicles that the insurance company has made at least two written attempts to the titled owner or lienholder of the motor vehicle by certified mail, return receipt requested, or by use of a delivery service with a tracking system, to obtain the endorsed certificate of title.

(ii) Evidence acceptable to the office of motor vehicles that the insurance company has made payment of a claim involving the motor vehicle.

(iii) The fee applicable to the issuance of a salvage title.

(iv) A release of lien executed by each current holder of a security interest in the motor vehicle.

(c) Upon receipt of an application for a salvage title pursuant to Subparagraph (I)(1)(a) or (b) of this Section, the office of motor vehicles shall issue a salvage title for the vehicle.

(d) The office of motor vehicles may promulgate rules and regulations for the administration of this Subsection pursuant to the Administrative Procedure Act.

(e) The insurance company or agent shall notify the office of motor vehicles within thirty days of settlement of the property damage claim and the owner retained salvage value, when the owner of the vehicle is allowed to retain the salvage after the vehicle has been declared a total loss.

(f) Upon receipt of the salvage title, the insurance company, its authorized agent, or the vehicle owner may proceed to dismantle the vehicle, sell it, or rebuild and restore it to operation. A rebuilder of a salvaged title motor vehicle may upon completion of rebuilding the vehicle demonstrate the rebuilt motor vehicle to a prospective purchaser without applying for a reconstructed vehicle title. Except for the purposes of this demonstration, no rebuilt and restored vehicle shall be operated upon any public street, roadway, or highway until it is registered with the office of motor vehicles, and a reconstructed vehicle title is issued. No such vehicle issued a reconstructed title shall be operated as a motor carrier of passengers pursuant to R.S. 45:164(A) or as a public carrier vehicle as defined in R.S. 45:200.2(2).

(2) After receiving a vehicle for dismantling, the dismantler shall notify the department within ten days upon the form provided by the Department of Public Safety and Corrections, office of motor vehicles. The dismantler shall surrender the salvage title to the office of motor vehicles and retain a copy of the salvage title for five years following dismantling. The vehicle may be sold, assigned, or donated by endorsing the permit to dismantle and delivering it along with the vehicle to the new owner; however, dealers, salvage pools, and dismantlers shall keep a register of such transfers.

J.(1) Any owner who reconstructs or restores a vehicle without salvage title to operating condition prior to being issued a reconstructed title under this Chapter or the laws of another state or who recovers a stolen motor vehicle shall make application to the Department of Public Safety and Corrections, office of motor vehicles, for a certificate of title and an inspection of the vehicle prior to the registration or sale of the vehicle. Each application for title and inspection shall be accompanied by the following:

(a) The outstanding salvage title previously issued for the salvage vehicle.

(b) Bills of sale evidencing acquisition of all major component parts used to restore the vehicle, listing the manufacturer's vehicle identification number of the vehicle from which the parts were removed, if such part contained or should contain the manufacturer's vehicle identification number.

(c) A sworn statement in the form prescribed by the Department of Public Safety and Corrections, office of motor vehicles, which states that:

(i) The identification numbers of the restored vehicle and its parts have not been removed, destroyed, falsified, altered, or defaced.

(ii) The salvage title document attached to the application has not been forged, falsified, altered, or counterfeited.

(iii) All information contained on the application and its attachments is true and correct to the knowledge of the owner.

(2) The vehicle identification number of every vehicle for which an application is submitted shall be inspected by an inspector at a location designated by the department.

(3) In addition, some or all of the vehicles presented for the inspection may be selected for inspection of the vehicle's major component parts which have been repaired or replaced as part of the rebuilding process to determine that the vehicle information contained in the application and supporting documents is true and correct.

(4) The selection of vehicles to undergo the major component part inspection shall be on a random basis, in accordance with criteria and procedures established by the Department of Public Safety and Corrections by regulations, which may be changed from time to time as that department deems necessary.

(5) The inspector may examine the identification number of each part that has been repaired or replaced as part of the rebuilding process in addition to the vehicle identification number, and may compare those numbers to the vehicle identification numbers and identification numbers of parts entered into any state, regional, or national computer network that records the identification numbers of stolen motor vehicles and the identification numbers of stolen parts.

(6) Nothing in this Section shall establish a presumption that a part has been removed, falsified, altered, defaced, destroyed, or tampered with by a person submitting a vehicle inspection, if the part fails to contain a required identification label. The major component inspection shall not be for the purpose of checking road worthiness or the safety condition of the vehicle. No liability shall be imposed on the Department of Public Safety and Corrections, the state of Louisiana, or its agents or employees with respect to any act or omission related to said inspection.

(7) Upon satisfactory inspection and a receipt of all required documents and applicable fees, the commissioner shall issue a new certificate of title in the name of the owner which shall contain the notation "RECONSTRUCTED" on the face of the certificate of title.

K. The office of motor vehicles, may assess civil penalties of up to one thousand dollars per violation in accordance with the Administrative Procedure Act to anyone who has sold or dismantled a total loss vehicle in violation of this Section.

L. The office of motor vehicles shall issue a certificate of title for antique, classic, or vintage vehicles as defined in this Chapter when there is no current record of ownership to base the issuance of a new title on, provided:

(1) The applicant has provided to the office of motor vehicles a statement from the state police auto theft division obtained by a local law enforcement agency confirming that based upon a check by photo or rub of a vehicle body identification plate the vehicle is not listed as stolen.

(2) The sales tax based upon purchase price is paid.

(3) The applicant has provided a statement attesting to his membership in an organized automobile club.

M.(1) Notwithstanding any provision of law to the contrary, the office of motor vehicles shall issue to a person in good faith possession of a vehicle a certificate of title for the vehicle even if there is no bill of sale and no current record of ownership upon which to base the issuance of a new title, provided:

(a) The vehicle is twenty-five years old or older.

(b) The vehicle has not had its registration renewed in this state or any other state for a period of three years immediately prior to the application for the title.

(c) The applicant has submitted the sworn affidavit or affidavits of two people who shall attest on their own personal knowledge that the vehicle has been abandoned for three or more years.

(d) The applicant has provided to the office of motor vehicles a statement from the state police auto theft division obtained by a local law enforcement agency confirming that, based upon a check by photo or rub of a vehicle body identification plate, the vehicle is not listed as stolen.

(e) The person is not otherwise subject to the provisions of Chapter 4-A of this Title.

(2) The applicant for the title shall apply to the office of motor vehicles for registration. No title shall be issued for one year, during which time the applicant may have the vehicle in his possession, but shall not have official title to the vehicle. If, at the end of one year, no one has proven ownership of the vehicle, the applicant shall be issued a certificate of title.

N. No vehicle with a reconstructed title shall be issued a license plate to operate as a motor carrier of passengers pursuant to R.S. 45:164(A) or as a public carrier vehicle as defined in R.S. 45:200.2(2).

O. A vehicle whose power train, computer, or electrical system has sustained water damage, but does not meet the criteria for a salvaged vehicle or a certificate of destruction, shall be issued a branded title indicating the vehicle has sustained water damage. The department shall promulgate rules as are necessary to implement and enforce this Subsection.

Acts 1950, No. 342, §10. Amended by Acts 1952, No. 121, §1; Acts 1956, No. 585, §3; Acts 1979, No. 138, §1; Acts 1981, No. 201, §1, eff. July 11, 1981; Acts 1984, No. 707, §1; Acts 1984, No. 823, §1; Acts 1985, No. 594, §1, eff. July 13, 1985; Acts 1988, No. 561, §1; Acts 1989, No. 417, §1; Acts 1989, No. 674, §1; Acts 1989, No. 480, §1; Acts 1990, No. 823, §1; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 1992, No. 273, §1; Acts 1993, No. 20, §1, eff. May 18, 1993; Acts 1997, No. 272, §1, eff. July 1, 1997; Acts 1997, No. 658, §2; Acts 1997, No. 872, §1, eff. July 10, 1997; Acts 1999, No. 645, §1; Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2008, No. 594, §1, eff. June 1, 2009; Acts 2009, No. 224, §3, eff. June 1, 2009; Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2010, No. 151, §1, eff. June 8, 2010; Acts 2011, No. 288, §1; Acts 2012, No. 566, §1, eff. Oct. 15, 2012; Acts 2014, No. 464, §1.



RS 32:707.1 - Deceased persons; titles to vehicles

§707.1. Deceased persons; titles to vehicles

A. The office of motor vehicles shall establish a procedure by which surviving spouses, heirs, and legatees of deceased persons may obtain title to a vehicle or vehicles which is, or are, titled in the name of the deceased person.

B. The procedure established under the provisions of this Section shall contain but shall not be limited to the following provisions:

(1) Any person who has an ownership interest in a vehicle which is titled in the name of a deceased person may apply for a title to the vehicle.

(2) The applicant shall attach to the application a copy of the death certificate of the deceased person, or other proof of death acceptable to the office of motor vehicles.

(3) The applicant shall attach to the application either a copy of the will, if any, which was executed by the deceased person or a notarized statement summarizing the disposition of vehicles contained in the will.

(4) The applicant shall attach to the application the title and the registration certificate of the vehicle, if available. If the title or registration certificate is not available, the applicant shall include a declaration of that fact in the affidavit executed by the applicant under Paragraph (5) of this Subsection.

(5) The applicant and each other person who has an ownership interest in the vehicle shall execute an affidavit which shall contain:

(a) A declaration establishing the relationship of each affiant to the deceased person.

(b) A declaration of each affiant's knowledge, or lack of knowledge, of a will executed by the deceased person.

(c) A declaration by each affiant, other than the applicant, by which the affiant donates, sells, or otherwise transfers to the applicant all ownership interest which the affiant has in the vehicle.

(6) The affidavits required by Paragraph (5) above may be executed in one or more documents. The affidavits shall be attached to the application.

(7) The office of motor vehicles may require applicants and other persons who have an ownership interest in the vehicle to provide specific information, or to make specific declarations, or to submit copies of specific documents in connection with applications for titles under the provisions of this Section. The information, declarations, or documents of this Paragraph shall be limited to information, declarations, and documents which are necessary to insure the integrity of the title to the vehicle.

C. The office of motor vehicles shall adopt administrative rules to implement the provisions of this Section. The rules shall be adopted in accordance with the provisions of the Administrative Procedure Act.

Acts 1992, No. 992, §1, eff. July 9, 1992.



RS 32:707.2 - Electronic media system for lien recordation and title information; fees; required bond; confidentiality of information; rules and regulations

§707.2. Electronic media system for lien recordation and title information; fees; required bond; confidentiality of information; rules and regulations

A. The department shall develop and implement on a statewide basis no later than January 1, 2010, a computer system which will permit the electronic recording of information concerning the perfection and release of vehicle security interests without submitting or receiving paper title documents. The department may allow the submission of vehicle title information for new, transferred, and corrected certificates of title, including the perfection and release of security interests, through electronic media in a cost-effective manner in lieu of the submission and maintenance of paper documents otherwise required by this Chapter.

B.(1) The department is hereby authorized to contract with public license tag agents for the purpose of administering a system which will provide for the recording of vehicle title information and security interest notification without issuance of a paper title.

(2) The department is hereby authorized to promulgate rules and regulations in accordance with the Administrative Procedure Act, to provide for certain limited exceptions to the electronic recordation requirements set forth by this Section, for individuals and lienholders that are not normally engaged in the business or practice of financing vehicles.

C.(1) An approved public license tag agent operating a secured host computer system interfacing with the computer system of the Department of Public Safety and Corrections, office of motor vehicles, and the computer system of a lending institution or other sales finance company shall be bonded in an amount specified by the department. The public license tag agent is hereby authorized to charge a fee to customers utilizing this electronic media system.

(2) Each federally insured depository institution that originates more than two hundred fifty motor vehicle transactions per year, and each finance company, lending institution, or other lender shall designate a public tag agent with which such bank, finance company, lending institution, or other lender shall interface its computer system for the purpose of receiving electronic confirmation from the department, of the receipt and the filing of the security interest on the subject motor vehicle. Each federally insured depository institution that originates more than two hundred fifty motor vehicle transactions per year, and each finance company, lending institution, or other lender shall also designate such public tag agent when transmitting a release or satisfaction of its lien.

(3) Any request to convert an electronic lien and title record to a paper document shall be forwarded to the department by the federally insured depository institution, finance company, lending institution, or other lender through its interface with its designated public tag agent. Upon receipt of the appropriate title and handling fees, the department shall provide the requested paper title.

(4) Any request to convert an existing paper title to an electronic title shall be forwarded to the department by the federally insured depository institution, finance company, lending institution, or other lender through its interface with its designated public tag agent. Upon receipt of such a request, the department shall convert the paper to an electronic title at a charge to the lender not to exceed one dollar and fifty cents per title. This charge shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund. The public tag agent fee shall not exceed three dollars per title conversion request. The provisions of R.S. 32:412.1 and 728 shall not apply to this Paragraph.

D. Notwithstanding any other law to the contrary, a written or printed report of an electronic media transaction or recording required under the provisions of this Section, if certified as true and correct by the department, shall serve as evidence of any signature, acknowledgment, or information which was provided to or by the department through electronic means, and the certification shall be admissible in any legal proceeding as evidence of the facts stated therein.

E. All information received by the department or a public license tag agent in connection with an electronic lien recordation or title information shall remain confidential as specified by the department.

F. The department shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules and regulations regarding the setting of fees in accordance with R.S. 47:532.1(C), the amount of bond required for public license tag agents operating a secured host computer system, and the confidentiality of information.

G.(1) The department is authorized to form a task force to develop and implement the system required by this Section. The members of this task force shall be appointed by the secretary and shall include representatives from the department, the commercial banking industry, sales finance companies, credit unions, savings institutions, and the vehicle dealership industry.

(2)(a) The task force shall research methods whereby the department, lending institutions and sales finance companies may exchange and maintain information concerning the perfection and release of vehicle security interests without submitting or receiving a paper title document. Further, the task force shall develop methods whereby lending institutions and sales finance companies may submit, through a variety of electronic media, updated information pertaining to the title record, including the addition, assignment or release of vehicle security interests.

(b) No later than January 1, 2009, the task force shall develop and implement a pilot program to implement the requirements set forth by this Section.

H. The procedures referred to in this Section shall be referred to as electronic lien and title services or E.L.T. services.

Acts 1999, No. 1276, §1; Acts 2008, No. 689, §1; Acts 2010, No. 65, §2, eff. June 1, 2010; Acts 2011, No. 288, §1.



RS 32:707.3 - Certificates of destruction; application requirements; restrictions on sale; disassembly requirement; department rules; penalties

§707.3. Certificates of destruction; application requirements; restrictions on sale; disassembly requirement; department rules; penalties

A. When, as a result of an insurance settlement, a motor vehicle is determined to be water damaged, as defined in this Chapter, the insurance company that acquires ownership of the vehicle shall, within thirty days from the settlement of the property damages claim, send the certificate of title to the office of motor vehicles along with an application for a certificate of destruction. This period may be extended by rule or regulation promulgated by the Department of Public Safety and Corrections pursuant to the Administrative Procedure Act. If the insurance company or its authorized agent is unable to obtain the certificate of title from the owner or lienholder within thirty days from the settlement of such property damage claim, the insurance company or its authorized agent may submit an application for a certificate of destruction for such water damaged vehicle signed under penalty of perjury. Such application shall be accompanied by evidence acceptable to the office of motor vehicles that the insurance company has made at least two written attempts to the titled owner or lienholder of the motor vehicle by certified mail, return receipt requested, or by use of a delivery service with a tracking system, to obtain the endorsed certificate of title; evidence that the insurance company has made payment of a property damage claim involving such motor vehicle; and a release of lien executed by each current holder of a security interest in the motor vehicle.

B.(1) Each application for a certificate of destruction shall be accompanied by the fee required for an original certificate of title.

(2) Upon receiving an application for a certificate of destruction, the office of motor vehicles shall issue a certificate of destruction that is conspicuously labeled with such designation and that contains the same information as other certificates of title issued under this Chapter.

C.(1) Notwithstanding any other law to the contrary, no motor vehicle for which a certificate of destruction has been issued shall be later issued a salvage or reconstructed title or otherwise titled or registered by the office of motor vehicles for use on the roads or highways of this state.

(2) Notwithstanding any other law to the contrary, no motor vehicle which has been issued a certificate of destruction shall be resold as a retail unit, and such vehicle shall be dismantled, sold for any usable parts, or crushed.

D.(1) Notwithstanding R.S. 32:717, 759.1(B), or any other law to the contrary, a person who purchases or acquires a vehicle for which a certificate of destruction has been issued shall not be required to apply for or acquire a permit to dismantle. The certificate of destruction itself shall be sufficient for the vehicle to be dismantled, crushed, or scrapped by a person licensed under Chapter 4-A of this Title.

(2) When the water-damaged vehicle has been crushed or scrapped as provided above, the owner shall surrender the certificate of destruction to the office of motor vehicles with the word "recycled" written or stamped across its face, and no certificate of title of any type shall be issued again for such vehicle.

E. The Department of Public Safety and Corrections may adopt rules and regulations necessary to carry out the provisions of this Section.

F. Whoever violates any provision of this Section shall be guilty of a misdemeanor and upon conviction shall for each offense be punished by imprisonment of not more than six months or by fine not less than five hundred dollars nor more than five thousand dollars, or both.

Acts 2005, 1st Ex. Sess., No. 42, §1, eff. Dec. 6, 2005; Acts 2011, No. 288, §1.



RS 32:707.4 - Alternate procedure to title trailers

§707.4. Alternate procedure to title trailers

A. Every owner of a trailer, light-trailer, boat trailer, farm trailer, travel trailer, and mobile home, as defined according to R.S. 47:451, which has not been previously titled or licensed in another state, and for which no record exists with the department, shall be eligible to receive a certificate of title and register the trailer with the Department of Public Safety and Corrections if the following conditions are met:

(1) The individual applicant shall sign a Hold Harmless Affidavit, on a form approved by the department, in the presence of a commissioned notary public of this state.

(2) The individual applicant shall sign a sworn affidavit describing in full detail the act translative of ownership by which the individual applicant claims to have acquired ownership of the trailer in question, list any individuals involved in the acquisition of the trailer, and the purchase price of the trailer. This affidavit shall include the full description of the trailer, make, model, and vehicle identification number, and the affiant shall sign the affidavit in the presence of a commissioned notary public of this state.

(3) The individual applicant shall sign a motor vehicle application issued by the Department of Public Safety and Corrections, office of motor vehicles.

(4) In the event the individual applicant cannot provide documentation proving ownership of the trailer, either a bill of sale or receipt, the individual applicant must obtain two sworn affidavits from individuals who shall have personal knowledge of the manner in which the individual applicant acquired the ownership of the trailer in question. The affiant shall sign and date the affidavit, which shall include the full description of the trailer, make, model, and vehicle identification number, in the presence of a commissioned notary public of this state.

(5) The owner of the trailer shall obtain a physical inspection of the trailer conducted by a Louisiana P.O.S.T.-certified law enforcement officer as provided for in R.S. 47:477.

(6) The owner of the trailer shall obtain a NCIC Check issued by a Louisiana P.O.S.T.-certified law enforcement officer or motor vehicle officer.

B. Upon meeting the requirements of Paragraphs (A)(1) through (6) of this Section, the individual applicant shall present to the department the documentation required in Paragraphs (A)(1) through (6) of this Section together with any fees or taxes that may be due.

C. Upon the submission of the above referenced documentation to the department, the owner of the trailer shall be eligible to receive a Louisiana registration of the trailer and vehicle license plate for the trailer in conjunction to R.S. 47:462. The department shall not issue a certificate of title for the trailer until the completion of one year from the date of registration in which a motor vehicle officer must conduct a NCIC Check. With the verification from NCIC, the motor vehicle office shall print a Louisiana motor vehicle title for the trailer and mail the title to the stated registered owner.

D. The department shall promulgate any rules and regulations as are necessary to implement the provisions of this Section.

E. The issuance of a title pursuant to this Section shall not preclude another person from judicially asserting their ownership to the trailer in question.

Acts 2008, No. 594, §1.



RS 32:707.5 - Assembled vehicles

§707.5. Assembled vehicles

A. An assembled motor vehicle is a vehicle which has been assembled by a person other than the manufacturer with major component parts from dismantled motor vehicles and may include new parts.

B. Major component parts are:

(1) Engine with or without accessories.

(2) Transmission.

(3) Nose: that portion of the body from the front to the firewall when acquired or transferred as a complete unit.

(4) Frame: that portion of a vehicle upon which other components are affixed, such as the engine, body, or transmission.

(5) Body: that portion of a vehicle that determines its shape and appearance and is attached to the frame.

(6) Door.

(7) Rear Clip: two or more of the following, all dismantled from the same vehicle:

(a) Quarter panel or fender.

(b) Floor panel assembly.

(c) Trunk lid or gate.

(8) Cowl: that portion of the vehicle housing the firewall, windshield, and instrument panel.

C.(1) An assembler shall obtain receipts for all parts used to build an assembled vehicle. In the case of used parts from a dismantled motor vehicle, in addition to a receipt, the seller of parts from a dismantled motor vehicle shall provide the assembler with a copy of the front and back of the permit to dismantle for the vehicle from which the used part was obtained or a receipt from a licensed automotive dismantler and parts recycler certifying that the vehicle from which the part was removed was reported to the office of motor vehicles in accordance with R.S. 32:718. In the case of a frame of the dismantled vehicle, the seller of the used frame shall endorse the permit to dismantle and deliver it to the assembler at the time the frame is sold.

(2) In the event the used parts come from a dismantled motor vehicle issued a salvage title prior to January 1, 2010, the seller of the used parts shall write "dismantled" across the face of the salvage title, and provide the assembler with a copy of the front and back of the title, or the original salvage title as the case may be, together with a signed statement of the seller, stating the date the motor vehicle was dismantled and the name of the dismantler, in lieu of providing a copy or original permit to dismantle required in Paragraph (1) of this Subsection.

(3) If a new component incorporated into the assembled motor vehicle was sold with a manufacturer's statement, certificate of origin, or similar document, the seller shall provide the original document with any necessary endorsements to the assembler.

D. Prior to applying for a title or registration from the Department of Public Safety and Corrections, the assembler shall:

(1) Obtain a physical inspection of the assembled vehicle by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect motor vehicles.

(2) Submit a sworn statement attesting that the assembled motor vehicle meets all National Highway Traffic Safety Administration standards for safety, bumpers, and theft prevention in effect on the date the assembly of the vehicle was completed. The provisions of this Paragraph shall not apply to an assembled vehicle built to appear as an antique vehicle, a street rod, or other specialty vehicle.

(3) Obtain a motor vehicle inspection sticker or statement from a licensed Louisiana motor vehicle inspection station indicating that the vehicle meets all safety requirements. An inspection station is expressly authorized to inspect an untitled assembled vehicle when presented for inspection by the assembler.

(4) Be assigned a vehicle identification number by the Department of Public Safety and Corrections, office of state police. The assigned number shall not be the vehicle identification number from a previously issued salvaged title or permit to dismantle and shall not be a number which would appear to have been assigned to the vehicle by a manufacturer.

E. The assembler shall submit all documentation for component parts as described in Subsection C of this Section with the application for assembled title.

F. Upon application for title and registration, and after payment of all applicable fees and taxes, the Department of Public Safety and Corrections shall issue a certificate of title with the words "ASSEMBLED VEHICLE" printed on the face of the title. The record of the title shall also indicate the vehicle is assembled. Any subsequent certificate of title issued on this vehicle shall bear the words "ASSEMBLED VEHICLE". The model year shall be the year the motor vehicle was inspected as indicated on the date of the physical inspection required by Paragraph (D)(1) of this Section. The make of the vehicle shall be "assembled".

G. The Department of Public Safety and Corrections may promulgate, in accordance with the Administrative Procedure Act, all rules necessary to implement this Section, including rules regarding the required documentation to be submitted with an application for an assembled title.

H. An assembled vehicle shall not be issued a "reconstructed" branded title. However, in a case where a motor vehicle titled as assembled was involved in a crash and was determined to be a total loss in accordance with R.S. 32:707(I), the title for the motor vehicle shall be branded "ASSEMBLED-SALVAGE". If the vehicle is subsequently rebuilt in accordance with R.S. 32:707(J), the title for motor vehicle shall be branded "ASSEMBLED-RECONSTRUCTED".

I. If the only major component changed on a pickup truck is the cab the titling shall be governed by R.S. 32:707(J).

Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2014, No. 19, §1.



RS 32:707.6 - Expedited title procedure; rules and regulations

§707.6. Expedited title procedure; rules and regulations

A. The Department of Public Safety and Corrections, office of motor vehicles, shall establish an expedited processing procedure for the receipt of applications and the issuance of certificates of titles for motor vehicles. Any designated agent, lienholder, or owner requesting the issuance of such document, at his option, shall receive such expedited processing upon payment of the fee authorized by R.S. 32:728(10).

B. When expedited title processing is requested through the expedited title procedure or by application, the applicable fees are paid, and all documents and information necessary for the certificate of title applied for are received, the title shall be issued and directed to the public tag agent for pick-up by an authorized party within twenty-four hours of the time of receipt of the initial request, excluding weekends and holidays.

C. The Department of Public Safety and Corrections, office of motor vehicles, shall promulgate rules and regulations in accordance with the Administrative Procedure Act as are necessary to implement the provisions of this Section, including but not limited to rules and regulations setting fees in accordance with R.S. 47:532.1.

Acts 2011, No. 288, §1.



RS 32:708 - Issuance of certificates; satisfaction of lien or security interest; security measures

§708. Issuance of certificates; satisfaction of lien or security interest; security measures

A. The commissioner, when issuing a certificate of title or a corrected certificate, shall maintain sufficient records and information in his possession to produce a duplicate copy of the certificate of title or the corrected certificate of title. Where there are no liens shown on the title certificate, such certificate shall be signed by the motor vehicle commissioner and forwarded to the applicant. When a lien is shown in the certificate, the certificate of title, which shall be signed by the motor vehicle commissioner, shall be forwarded to the lien holder of first rank who shall retain it until the full amount of such mortgage is liquidated. The first lien holder shall then deliver the title with proper release of the lien executed in the title to the registered owner if no other lien exists, or to the next ranking lien holder as shown in the files of the commissioner.

B.(1) Upon the final discharge of any chattel mortgage or security interest, the owner or any lien holder may present the certificate of title with the fee prescribed by law, if not prepaid, to the commissioner and request that the commissioner note on the face of the certificate of title and his records a cancellation of notation of said lien so endorsed as satisfied by the holder thereof on the face of the certificate of title. The commissioner shall comply with such request, if the satisfaction appears genuine.

(2) When the certificate of title endorsed to evidence satisfaction of a lien noted thereon has been lost or stolen, the commissioner may issue a duplicate certificate of title noted on its face to show cancellation of notice of lien so endorsed, only when all the following conditions have been satisfied:

(a) The owner establishes to the satisfaction of the commissioner on a form satisfactory to him, that he is unable to obtain a duplicate certificate of title endorsed by the lien holder as provided in Paragraph (1) of this Subsection, due to the fact that the lien holder is no longer in existence.

(b) The secured party of record has filed a termination statement as provided by R.S. 10:9-513.

C. The commissioner, when issuing a certificate of title, or a duplicate certificate, for a motor vehicle shall use security procedures, processes, and materials in the preparation and issuance of each certificate of title to prevent, to the greatest extent possible, the ability of a person to alter, counterfeit, duplicate, or modify the certificate of title. The commissioner shall charge an additional fee of fifty cents per certificate of title or duplicate certificate to cover the cost of security measures.

Acts 1950, No. 342, §11. Amended by Acts 1952, No. 121, §1; Acts 1972, No. 771, §4; Acts 1976, No. 162, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 917, §1; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 1995, No. 1201, §4, eff. June 29, 1995; Acts 2001, No. 128, §12, eff. July 1, 2001.



RS 32:708.1 - Issuance of certificates; satisfaction of child support privilege or security interest; security measures

§708.1. Issuance of certificates; satisfaction of child support privilege or security interest; security measures

A. A judgment creditor who has obtained a final, nonappealable judgment ordering the payment of past due child support which has remained unpaid at least sixty days after it has become final may file the judgment with the office of motor vehicles to create a privilege over any motor vehicle titled in the name of the judgment debtor at the time the judgment is filed with the office of motor vehicles.

B. The privilege on the titled motor vehicle shall be created by filing with the office of motor vehicles the appropriate documentation as required by this Section, together with the appropriate fees charged for titles and security interests, so long as such receipt subsequently is validated by the commissioner of the office of motor vehicles. Any filing which fails to comply with this Section shall be rejected by the office of motor vehicles and shall not result in the creation of a privilege.

C. The following documents shall be required to be filed to create a privilege over a titled motor vehicle:

(1) A completed application signed by the judgment creditor or the judgment creditor's attorney on a form approved by the office of motor vehicles. The form shall contain information that the office of motor vehicles may deem necessary to process the transaction.

(2) A certified copy of the final, nonappealable judgment ordering the payment of past due child support.

(3) A statement verified and signed by the creditor or the creditor's attorney attesting to the following facts:

(a) That the judgment is final, that no appeal was taken, or if an appeal was taken, the judgment was affirmed on appeal and all delays for review of the judgment have expired.

(b) That more than sixty days have elapsed since the judgment became final and it remains unpaid.

(4) The previously issued certificate of title of the motor vehicle on which the lien is to be recorded.

D. The court, as part of its judgment of awarding past due child support, may order the judgment debtor to surrender the certificate of title to the judgment creditor. The failure to surrender the certificate of title shall be enforced by the court. If the certificate of title is held by an existing lienholder, the court shall order the lienholder to submit the certificate of title to the commissioner of the office of motor vehicles in order that the privilege shall be added to the certificate of title. The certificate of title shall then be returned to the ranking lienholder in accordance with R.S. 32:708.

Acts 2006, No. 772, §2.



RS 32:709 - Numbers assigned; indices; files

§709. Numbers assigned; indices; files

The commissioner shall assign a number for each certificate of title and shall maintain in his office indices for such certificates of title. The commissioner shall not be required to retain on file any bill of sale or duplicate thereof covering any vehicle for a period longer than seven years after the date of the filing thereof and thereafter the same may be destroyed.

Acts 1950, No. 342, §12.



RS 32:710 - Security interests; priority; notation on certificate

§710. Security interests; priority; notation on certificate

A. A security interest covering a titled motor vehicle subject to this Chapter shall be perfected as of the time the financing statement is received by the Department of Public Safety and Corrections, so long as such receipt subsequently is validated by the secretary of the Department of Public Safety and Corrections.

B. The secretary shall, upon the request of any person, issue a certification whenever the financing statement is delivered to his office. Such certification receipt may include one or more security agreement applications.

C. Security interests affecting titled motor vehicles, perfected by filing with the Department of Public Safety and Corrections, office of motor vehicles shall take priority in accordance with Chapter 9 of the Louisiana Commercial Laws.

D. The holders of a security interest on motor vehicles, who expressly or impliedly consent to such vehicles being placed on sale by the owners thereof in the state of Louisiana, in the ordinary course of business, shall be precluded from asserting the said security interest created by it against bona fide retail purchasers in actual good faith of said vehicles. Holders of such security interest shall be deemed to have impliedly consented to sales of the property free and clear of such security interest to bona fide retail purchasers in actual good faith whenever the debtor is a dealer duly licensed to sell the type of vehicles covered by the floor plan mortgage. Such consent may not be negated or withheld by any express provision in the security agreement when the debtor holds such an occupational license. For purposes of this Section, a bona fide retail purchaser in actual good faith shall be deemed to be any person, firm, partnership or corporation purchasing a vehicle, for individual or business use and not for resale from a licensed dealer, who does not in fact know of a security interest existing on the property purchased; however, the holders of security interests on vehicles who expressly or impliedly consent to such vehicles being placed on sale by the owner thereof in the ordinary course of business shall not be precluded from asserting said security interests created by it against group or bulk purchases whether said purchase is in good faith or not.

E. The holder of a security interest covering a vehicle, upon presentation of a multiple original or certified copy of a multiple original, or photographic copy of the debtor's security agreement or financing statement, together with any respective certificate of title issued in this state or, if no certificate of title exists on such vehicle in this state, together with a proper application for certificate of title pursuant to the provisions of this Chapter, and the fee prescribed by law, may have a notation of such security interest made on the face of such certificate of title in the order in which it was filed. The commissioner shall enter said notation over his signature and seal of office, and he also shall note such security interest and the date receipt thereof was validated, on the duplicate of said certificate in his file. The commissioner also shall indicate by appropriate notation on the instrument itself the fact that such security interest has been noted on the certificate of title.

F. When such security interest is discharged, the requirements of R.S. 32:708 shall be complied with.

Acts 1950, No. 342, §13. Amended by Acts 1952, No. 121, §1; Acts 1954, No. 480, §1; Acts 1960, No. 33, §1; Acts 1960, No. 265, §2; Acts 1972, No. 771, §5; Acts 1975, No. 747, §1; Acts 1978, No. 519, §1; Acts 1978, No. 728, §2, eff. Jan. 1, 1979; Acts 1979, No. 210, §1; Acts 1981, No. 306, §2; Acts 1983, No. 419, §1; Acts 1985, No. 964, §1; Acts 1986, No. 193, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989; Acts 1990, No. 1079, §5, eff. Sept. 1, 1990; Acts 2001, No. 128, §12, eff. July 1, 2001; Acts 2004, No. 303, §3.



RS 32:711 - Sale subject to mortgage or security interest; act of sale and assignment of certificate; corrected certificate

§711. Sale subject to mortgage or security interest; act of sale and assignment of certificate; corrected certificate

A. In the event the certificate of title is held by a lien holder and sale is contemplated subject to the existing chattel mortgage or security interest and it is impractical for the owner to produce and deliver the certificate of title at the time possession is delivered to the purchaser, then the owner shall make and deliver to the purchaser at the time of delivery of the vehicle an act of sale of such vehicle and assignment of the certificate of title, subject to all existing chattel mortgages and security interests, on a form to be prescribed and furnished by the commissioner. The purchaser shall within five days of the transaction forward the act of sale and assignment to the commissioner accompanied by the fee prescribed by this Chapter and also accompanied by an application for a certificate of title as hereafter set forth.

B. Upon receipt of the act of sale and assignment and the application, the commissioner shall notify all lien holders in writing of the sale and request the holder of the certificate of title to surrender it, and shall issue in lieu thereof a corrected certificate of title in the name of the new owner and deliver it to the first ranking mortgage holder or owner. The corrected certificate of title shall show on its face all existing chattel mortgages or security interests. It shall be the duty of any holder of a certificate of title, on request of the commissioner, to return same, within five days, in order that correction might be made thereon; provided however, the provisions of this Section shall not be construed as impairing any rights which a mortgage or lien holder may have by virtue of a chattel which existed prior to December 15, 1950.

Acts 1950, No. 342, §14. Amended by Acts 1952, No. 121, §1; Acts 1989, No. 137, §11, eff. Sept. 1, 1989.



RS 32:712 - Ownership of vehicle passing otherwise than by voluntary transfer

§712. Ownership of vehicle passing otherwise than by voluntary transfer

On and after December 15, 1950, whenever the ownership of any vehicle shall pass otherwise than by voluntary transfer, the new owner shall obtain a certificate of title therefor upon presentation of an application for certificate of title and payment of the fee prescribed by this Chapter, accompanied by the prior certificate, if possible, and accompanied by such instruments or documents of authority, or certified copies thereof, as may be required by law to evidence or effect a transfer of title in movables in such case. If the applicant obtains possession of a vehicle in accordance with the provisions of R.S. 6:965 et seq., he must present a certified copy of the order entitling him to take possession of the vehicle and an affidavit of possession verifying that he has, in fact, obtained possession of the vehicle in accordance with the terms of the judgment. The commissioner, when satisfied of the genuineness of regularity of such transfer, shall issue a certificate of title to the person entitled thereto. Such certificate of title shall contain a statement of any chattel mortgages of record in the office of the commissioner, unless such application is accompanied by proper evidence of their satisfaction or extinction.

Acts 1950, No. 342, §15; Acts 1992, No. 235, §3, eff. Jan. 1, 1993; Acts 1993, No. 927, §2.



RS 32:713 - Lost or destroyed certificate

§713. Lost or destroyed certificate

In the event of a lost or destroyed certificate of title, application shall be made to the commissioner by the owner of said vehicle in whose name the original title was issued or by the perfected lienholder holding said title for collateral for a certified copy of same upon a prescribed form duly sworn to by the owner or perfected lienholder and accompanied by a fee prescribed by this Chapter. Thereupon the commissioner shall issue a certified copy of said certificate of title to the person or perfected lienholder entitled to receive the certificate of title under the provisions of this Chapter. Said certified copy and all subsequent certificates of title issued in the chain of title originated by said certified copy shall be plainly marked across their face "duplicate copy", and any subsequent purchaser of said vehicle in the chain of title originating through such certified copy shall acquire only such rights in such vehicle as the original holder of said certified copy himself had. Any purchaser of such vehicle may at the time of such purchase require the seller of same to indemnify him and all subsequent purchasers of said vehicle against any loss which he or they may suffer by reason of any claim or claims presented upon the original certificate. In the event of the recovery of the original certificate of title by said owner or perfected lienholder, the party, shall forthwith surrender same to the commissioner for cancellation or a statement of destruction from the perfected lienholder stating the original title has been destroyed.

Acts 1950, No. 342, §16. Amended by Acts 1959, No. 121, §1; Acts 2011, No. 288, §1.



RS 32:714 - Repealed by Acts 1976, No. 572, 1

§714. Repealed by Acts 1976, No. 572, §1



RS 32:715 - Change of engine in vehicle

§715. Change of engine in vehicle

The commissioner is authorized to adopt and enforce such registration rules and regulations with respect to the change or substitution of one engine or motor in place of another in any vehicle as may be deemed necessary and consistent with the purposes of this Chapter.

Acts 1950, No. 342, §18.



RS 32:716 - Dismantling registered vehicle

§716. Dismantling registered vehicle

Any owner dismantling or wrecking any registered vehicle shall immediately forward to the commissioner the certificate of title or permit to sell, registration card, and the registration plate or plates last issued for such vehicle, whether such plates and documents were issued by the vehicle commissioner of this state or of any other state.

Acts 1950, No. 342, §19; Acts 1987, No. 406, §1.



RS 32:717 - Sale of motor vehicle as scrap

§717. Sale of motor vehicle as scrap

A. Any owner who sells a motor vehicle as scrap to be dismantled or destroyed shall assign a certificate of title thereto to the purchaser, whether the certificate was issued by the vehicle commissioner of this state or any other state, and the purchaser shall deliver the certificate of title to the commissioner with an application for a permit to dismantle such vehicle. The commissioner shall thereupon issue to the purchaser a permit to dismantle the vehicle, which shall authorize the purchaser to possess or transport the motor vehicle or to transfer ownership thereto by an endorsement upon the permit. A certificate of title shall not again be issued for the motor vehicle in the event it is scrapped, dismantled, or destroyed.

B. Notwithstanding Subsection A of this Section, the commissioner may issue, without the delivery of the certificate of title, a permit to dismantle any vehicle which is more than fifteen years old and has not had its registration renewed in this state or any other state for a period of three years immediately prior to the application for a permit to dismantle the vehicle.

Acts 1950, No. 342, §20. Amended by Acts 1981, No. 485, §1; Acts 1991, No. 883, §1; Acts 2012, No. 250, §1.



RS 32:718 - Sale of an auto hulk as scrap to a scrap metal processor or a licensed automotive dismantler and parts recycler

§718. Sale of an auto hulk as scrap to a scrap metal processor or a licensed automotive dismantler and parts recycler

A. Notwithstanding any law to the contrary, in lieu of a title, any owner who sells an auto hulk as scrap to be dismantled or processed for recycling shall provide the secondary metal processor or licensed automotive dismantler and parts recycler with a signed and dated affidavit stating that he is the owner of the vehicle or part or has the right to sell or transfer the vehicle or part.

B. Every secondary metal processor or licensed automotive dismantler and parts recycler shall maintain the signed and dated affidavit, along with the name and address of the person delivering, selling, or transferring the auto hulk, photographic or electronic copy of the seller's valid driver's license or a valid identification card issued by the seller's current state of residence, the tag number and state of issue of the vehicle delivering the auto hulk, and the vehicle identification number of the auto hulk. This information shall be kept in a registry or book or in electronic format for a period of two years at the secondary metal processor's or the licensed automotive dismantler and parts recycler's place of business and shall be made available for inspection by any peace officer, law enforcement official, or office of motor vehicles official at any time during customary business hours.

C. Every secondary metal processor or licensed automotive dismantler and parts recycler shall submit an electronic report to the office of motor vehicles of the vehicle identification number of each auto hulk received from a seller. The report shall be in a form approved by the office of motor vehicles and shall be submitted within seventy-two hours of the purchase of the auto hulk.

D. The provisions of this Section are applicable to auto hulks in lieu of the provisions of R.S. 32:717 and 807.

Acts 2008, No. 586, §1; Acts 2009, No. 435, §1, eff. July 1, 2010.



RS 32:719 - §§719 to 720.1 Repealed by Acts 1984, No. 773, §4, eff. Sept. 1, 1984.

§719. §§719 to 720.1 Repealed by Acts 1984, No. 773, §4, eff. Sept. 1, 1984.



RS 32:721 - Stolen vehicles; report of theft and recovery

§721. Stolen vehicles; report of theft and recovery

The Department of Public Safety and every sheriff, chief of police, or peace officer upon receiving reliable information that any vehicle registered hereunder has been stolen shall immediately or not later than one week after receiving such information report such theft to the commissioner, unless prior thereto information has been received of the recovery of such vehicle. Any said officer upon receiving information that any vehicle, which he has previously reported as stolen, has been recovered, shall immediately report the fact of such recovery to the local sheriff's office or police department and to the commissioner.

Acts 1950, No. 342, §24.



RS 32:722 - Stolen or embezzled vehicles; liens and encumbrances

§722. Stolen or embezzled vehicles; liens and encumbrances

The owner, or person having a lien or encumbrance upon a registered vehicle which has been stolen or embezzled, may notify the commissioner of such theft or embezzlement, but, in the event of an embezzlement, may make such report only after having procured the issuance of a warrant for the arrest of the person charged with such embezzlement. Every owner or other person who has given such notice must notify the commissioner of a recovery of such vehicle.

Acts 1950, No. 342 §25.



RS 32:723 - Stolen or embezzled vehicles; suspension of registration; lists

§723. Stolen or embezzled vehicles; suspension of registration; lists

A. The commissioner upon receiving a report of a stolen or embezzled vehicle as hereinbefore provided shall file and appropriately index the same and shall immediately suspend the registration of the vehicle so reported and shall not transfer the registration of the same until such time as it is notified in writing that such vehicle has been recovered.

B. The commissioner shall at least once each week compile and maintain at his headquarters office a list of all vehicles which have been stolen or embezzled or recovered as reported to it during the preceding week and such lists shall be open to inspection by any peace officer or other person interested in any such vehicle.

Acts 1950, No. 342, §26.



RS 32:724 - Transfer and possession of stolen vehicles

§724. Transfer and possession of stolen vehicles

Any person who, with intent to procure or pass title to a vehicle which he knows or has reason to believe has been stolen or unlawfully taken, received, or transfers possession of the same from one to another, or who has in his possession any vehicle which he knows or has reason to believe has been stolen or unlawfully taken, and who is not an officer of the law engaged at the time in the performance of his duty as such officer, is guilty of a felony.

Acts 1950, No. 342, §27.



RS 32:725 - Concealing or misrepresenting identity of motor vehicle or engine

§725. Concealing or misrepresenting identity of motor vehicle or engine

Any person who knowingly buys, receives, disposes of, sells, offers for sale, or has in his possession any motor vehicle, or engine removed from a motor vehicle, from which the manufacturer's serial or engine number or other distinguishing number or identification mark or number placed thereon under assignment from the commissioner has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of said motor vehicle or engine is guilty of a misdemeanor.

Acts 1950, No. 342, §28.



RS 32:726 - Destruction or alteration of distinguishing number or mark

§726. Destruction or alteration of distinguishing number or mark

A. No person shall with fraudulent intent deface, destroy or alter the manufacturer's serial or engine number or other distinguishing number or identification mark of a motor vehicle nor shall any person place or stamp any serial, engine, or other number or mark upon a motor vehicle, except one assigned thereto by the commissioner. Any violation of this provision is a misdemeanor.

B. This section shall not prohibit the restoration by an owner of an original serial, engine, or other number or mark when such restoration is made under permit issued by the commissioner, nor prevent any manufacturer from placing in the ordinary course of business numbers or marks upon motor vehicles or parts thereof.

Acts 1950, No. 342, §29.



RS 32:726.1 - Tampering with or altering odometers prohibited; penalties

§726.1. Tampering with or altering odometers prohibited; penalties

A. No person shall knowingly tamper with, adjust, alter, change, set back, disconnect or fail to connect the odometer of any motor vehicle, or cause any of the foregoing to occur to an odometer of a motor vehicle, so as to reflect a lower mileage than the true mileage driven by the motor vehicle.

B. No person shall with intent to defraud operate a motor vehicle on any street or highway knowing that the odometer of the motor vehicle is disconnected or nonfunctional.

C. No person shall advertise for sale, sell, use or install on any part of a motor vehicle or on any odometer in a motor vehicle any device which causes the odometer to register any mileage other than the true mileage.

D. In the event any odometer is repaired or replaced, the reading of the repaired or replaced odometer shall be set at the reading of the odometer repaired or replaced immediately prior to repair or replacement, and the adjustment shall not be deemed a violation of any provision of this section. If the odometer cannot be repaired or replaced a written notice shall be posted on the vehicle that the odometer has been reset at zero, the date of the repair and the mileage indicated at the time of repair.

E. No certificate of title shall be issued for a motor vehicle which was equipped with an odometer by the manufacturer unless the statement required in Subsection F of this section has been furnished by the transferor. However, a certificate of title may be issued for a motor vehicle to a person who moves into this state if such person acquired ownership of the motor vehicle prior to moving to this state.

F. Except where a transfer is made by operation of law the transferor of any motor vehicle which was equipped with an odometer by the manufacturer, shall provide to the buyer a statement signed by the transferor which shall set forth the mileage on the odometer at the time of transfer and which shall state that to the transferor's best knowledge and belief it is the true mileage. If the transferor has knowledge that the mileage shown on the odometer is not the true mileage traveled by the motor vehicle, he shall so indicate on the statement and he shall state the true mileage to his best knowledge and belief. The mileage disclosed on such statement shall be included in the application for certificate of title and the new certificate issued in the name of the buyer shall have the mileage recorded on the face thereof.

G. A transferee of a motor vehicle reassigning the certificate of title to such motor vehicle pursuant to the provisions of the Certificate of Title Law shall not be guilty of a violation of this section if such transferee has in his possession the statement signed by his transferor as required by Subsection F of this section and if he has no knowledge that the odometer does not reflect the true mileage of such motor vehicle.

H.(1) Any person, except a new or used car dealer, who violates the provisions of this Section shall be guilty of a misdemeanor and shall be punished by a fine not to exceed five hundred dollars or by imprisonment not to exceed ninety days or both. On each subsequent conviction, the offender shall be fined not more than fifty thousand dollars, or imprisoned for not more than one year, or both.

(2) A new or used car dealer who violates the provisions of this Section shall be fined not more than fifty thousand dollars, or imprisoned for not more than one year, or both.

(3) A new or used car dealer who violates the provisions of this Section shall be subject to a civil penalty of not more than one thousand dollars.

Added by Acts 1972, No. 564, §1, eff. Jan. 1, 1973. Amended by Acts 1977, No. 371, §1; Acts 1995, No. 1048, §1.



RS 32:727 - Rules and regulations; forms; cancellation of certificates; copies of and reports as to records

§727. Rules and regulations; forms; cancellation of certificates; copies of and reports as to records

A. The commissioner may adopt such reasonable rules and regulations as he may deem necessary to insure uniform and orderly operation of this Chapter.

B. The commissioner shall provide and furnish the forms required by this Chapter. The commissioner shall keep on hand a sufficient supply of blank forms, which, except certificate of title and memorandum certificate forms, shall be furnished and distributed without charge to all persons residing within the state.

C. If it appears that a certificate of title has been improperly issued, the commissioner shall have the power, and it shall be his duty, to cancel same. Upon cancellation of any certificate of title, the commissioner shall notify the person to whom such certificate of title was issued as well as any chattel mortgage holders appearing thereon of said cancellation and shall demand the surrender of such certificate of title, but said cancellation shall not affect the validity of any chattel mortgage noted thereon. The holder of such certificate of title shall return same to the commissioner forthwith.

D. The commissioner is authorized upon application of any person and payment of the proper fees, to search the records of the bureau and make reports thereof, and to make photographic copies of the bureau records and attestations thereof.

E. The commissioner shall charge two dollars a page for photographic copies of records and attestations thereof, under the signature and seal of the commissioner. Such copy or copies shall be taken as prima facie evidence of the facts therein stated, in any court of the state of Louisiana. The commissioner shall furnish without charge to the Department of Public Safety, sheriffs, or chiefs of police, information on any title.

Acts 1950, No. 342, §30. Amended by Acts 1977, No. 416, §1, eff. July 1, 1977.



RS 32:728 - Fees

§728. Fees

The commissioner shall charge the following fees and no others:

(1) Each certificate of title--eighteen dollars and fifty cents.

(2) Each certified copy of a certificate of title--fifteen dollars.

(3) Each memorandum certificate--one dollar; provided, that if the application for a memorandum certificate is made at the time of application for a certificate of title, the commissioner shall charge only the three dollar and fifty cent fee for the certificate of title and no fee shall be required for the memorandum certificate.

(4) Each certified copy of memorandum certificate--one dollar.

(5) Each notation of a security interest, whether a chattel mortgage, other security agreement, or other financing statement evidencing such security interest is filed, on a vehicle certificate of title--five dollars.

(6) Each cancellation of a notation of any chattel mortgage or security interest on a certificate of title or a cancellation of a floor plan mortgage--five dollars.

(7) Each permit to sell or duplicate permit to sell a motor vehicle--fifteen dollars.

(8) Each salvage title--eighteen dollars and fifty cents.

(9) The fees authorized under R.S. 10:9-525 et seq.

(10) Each certificate of title issued pursuant to a procedure established by R.S. 32:707.6 - ten dollars in addition to the eighteen dollars and fifty cents charged for each certificate of title as authorized pursuant to Paragraph (1) of this Section. The additional ten dollars shall be forwarded to the state treasurer for deposit into the Office of Motor Vehicles Customer Service and Technology Fund.

(11) The fees authorized by R.S. 32:707.2(C)(4).

Acts 1991, No. 377, §6, eff. Jan. 1, 1992; Acts 1991, No. 483, §1; Acts 1992, No. 272, §1; Acts 2001, No. 128, §12, eff. July 1, 2001; Acts 2011, No. 288, §1.



RS 32:729 - Necessity for certificate

§729. Necessity for certificate

After July 1, 1951, no owner of any vehicle registered and licensed under the Louisiana Vehicle Registration License Tax Law, Chapter 4 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall operate any such vehicle upon any public road, highway or bridge in this state, without first applying for a certificate of title therefor, nor shall he so operate any such vehicle upon which the certificate of title has been cancelled; nor shall any other person operate such vehicle upon any public road, highway or bridge in this state, knowing or having reason to believe that the owner has failed to obtain a certificate of title therefor, or that same has been cancelled.

Provided, however, that the commissioner is hereby vested with discretion to grant extension of such general compliance date, upon reasonable grounds, for a reasonable period not exceeding three months, and may thereafter grant a further extension, upon reasonable grounds, not exceeding two months.

Acts 1950, No. 342, §32.



RS 32:730 - Alteration and forgery; false name, address, or statement; other fraud

§730. Alteration and forgery; false name, address, or statement; other fraud

Whoever alters or forges any certificate of title to a vehicle, or any endorsement or sale and assignment thereof, or resale or reassignment thereof, or any cancellation of any chattel mortgage on a vehicle is guilty of forgery and punishable as provided by law. Whoever holds or uses such certificate or endorsement of sale and assignment or cancellation knowing the same to have been altered or forged; or whoever uses a false or fictitious name or gives a false or fictitious address or makes any false statement in any application or affidavit required under the provisions of this Chapter, or in a bill of sale or sworn statement of ownership or otherwise commits a fraud in any application, shall, upon conviction thereof be punished by imprisonment not exceeding four years, or by fine not exceeding five thousand dollars, or both, in the discretion of the court.

Acts 1950, No. 342, §33.



RS 32:731 - Violations; penalty

§731. Violations; penalty

Whoever shall, except as otherwise provided for in this Chapter, purport to sell or transfer a vehicle without delivery to the purchaser or transferee thereof a certificate of title thereto duly endorsed and assigned to such purchaser as provided in this Chapter; or, being the owner thereof, shall operate on any public road, highway or bridge in this state a vehicle for which a certificate of title is required by the provisions of this Chapter without such certificate having been applied for in accordance with the provisions of this Chapter, or upon which the certificate of title has been cancelled; or any person other than the owner thereof who shall operate on any public road, highway or bridge in this state a vehicle for which a certificate of title is required by the provisions of this Chapter, knowing or having reason to believe that the owner has failed to obtain a certificate of title therefor, or that same has been cancelled; or whoever shall fail to surrender any certificate of title or memorandum certificate upon cancellation of the same by the commissioner and notice thereof as prescribed in this Chapter; or whoever fails to surrender the certificate of title to the commissioner as provided in this Chapter in case of the destruction or dismantling or change of a vehicle in such respect that it is not the vehicle described in the certificate of title; or whoever shall violate any of the other provisions of this Chapter, or any lawful rule or regulation promulgated pursuant to the provisions of this Chapter shall be guilty of a misdemeanor, and upon conviction, shall for each offense be punished by imprisonment for not more than ninety days, or by fine not exceeding five hundred dollars, or both, in the discretion of the court.

Acts 1950, No. 342, §34.



RS 32:732 - Additional penalties

§732. Additional penalties

A. Unless another penalty is in this Chapter or by the laws of this state provided, every person convicted of a misdemeanor for the violation of any provisions of this Chapter shall be punished by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or by both such fine and imprisonment.

B. Any person who is convicted of a violation of any of the provisions of this Chapter herein or by the laws of this state declared to constitute a felony shall be punished by imprisonment for not less than one year nor more than five years, or by a fine of not less than five hundred dollars nor more than five thousand dollars, or by both such fine and imprisonment.

Acts 1950, No. 342, §35.



RS 32:733 - REPEALED BY ACTS 1992, NO. 984, 18.

§733. REPEALED BY ACTS 1992, NO. 984, §18.



RS 32:734 - Signature to documents

§734. Signature to documents

Whenever the commissioner is required to sign any document under this Chapter he may, at his discretion, perform the act of signing in person or by duly authorized agent, and may use or cause to be used a signature machine for the purpose of affixing his signature to such documents.

Acts 1950, No. 342, §37.



RS 32:735 - Auto title companies; licensing; regulation; fees, suspension, and revocation; domicile; surety bonds; expiration and renewal dates

§735. Auto title companies; licensing; regulation; fees, suspension, and revocation; domicile; surety bonds; expiration and renewal dates

A. Except as otherwise provided by law, only auto title companies, as defined by R.S. 32:702, who have confected a contract with the Department of Public Safety and Corrections, office of motor vehicles, shall be allowed to issue temporary registrations as provided in R.S. 47:519.2. Eligibility to contract under the provisions of this Section shall be limited to those persons of good moral character, who maintain an office within the state, have executed a good and sufficient surety bond that meets the requirements of R.S. 32:736, and have paid the annual fee required by Subsection C of this Section.

B. The department shall promulgate such rules as are necessary to implement this Section. Such rules may include guidelines for eligibility to contract with the department, criteria for the suspension, revocation, or cancellation of a contract, or any other matter the department deems necessary for the proper oversight of auto title companies.

C. An annual fee of two hundred dollars shall be collected from a person seeking to contract with the department prior to the person commencing to act as an auto title company as provided in this Section. The contract and bond shall be valid for additional locations when such locations are under the same ownership, management, and control as that of the authorized auto title company. However, for the initial contract request and for each subsequent contract request, the auto title company shall pay an additional fifty dollars for each additional location.

D. Every contract between the department and an authorized auto title company, authorized by this Section shall expire as of the first day of June following the year in which such license was issued. The department may provide that contracts may be subject to automatic renewal by rule.

E. Each contract perfected pursuant to this Section shall be renewed annually at least sixty days in advance of the expiration date of the contract by submitting to the office of motor vehicles an application for renewal upon a form supplied by that office, together with the renewal fee and the surety bond for the renewal period.

Acts 1992, No. 626, §2; Acts 1993, No. 463, §1; Acts 1993, No. 737, §1; Acts 1993, No. 1005, §1; Acts 2006, No. 409, §1.



RS 32:736 - Surety bond required; amount and conditions of surety bond; filing of bond

§736. Surety bond required; amount and conditions of surety bond; filing of bond

A. Each auto title company shall execute a good and sufficient surety bond with a surety company qualified to do business in Louisiana as surety, in the sum of ten thousand dollars, if such surety bond is available for purchase. Such bond shall name the Department of Public Safety and Corrections, office of motor vehicles as obligee and shall be subject to the condition that, if the auto title company shall, throughout the entire term of the bond, timely file with the office of motor vehicles all applications delivered to the auto title company for filing, and timely remit all fees and taxes collected, the obligation shall be void. If the company fails to meet the conditions of the bond, the obligation of the surety shall remain in full force and effect. An auto title company having multiple locations need furnish only a single twenty thousand dollar surety bond.

B. The surety bond furnished as required herein shall be delivered to and filed with the office of motor vehicles.

Acts 1993, No. 737, §1.



RS 32:737 - Causes for nonissuance, suspension, revocation, cancellation, or restrictions; reinstatement

§737. Causes for suspension, revocation, cancellation, or restrictions; reinstatement

A. The office of motor vehicles may suspend, revoke, cancel, or impose other restrictions on any contract confected under this Chapter for the following causes:

(1) Failure to remit taxes and fees collected from applicants for title transfers.

(2) Operating as an auto title company without a contract for each location, with an expired contract, or without a valid surety bond on file with the office of motor vehicles.

(3) Issuance of more than one temporary registration (T-Marker) to a title applicant, or issuing a T-Marker without first collecting all taxes and fees.

(4) Operating from an unapproved location.

(5) Changing the ownership of the auto title company and not reporting in writing to the office of motor vehicles within thirty days from the date of such change.

(6) Changing the officers or directors of the auto title company and not reporting in writing to the office of motor vehicles within thirty days from the date of such change.

(7) Being a principal or accessory to the alteration of documents relevant to a registration or titling transaction that results in a material injury to the public records or a shortfall in the collection of taxes owed.

(8) The forwarding to the office of motor vehicles by an auto title company of a document relevant to a registration or titling transaction that results in a material injury to the public records, or a shortfall in the collection of taxes owed when the auto title company had knowledge of facts causing such injury or shortfall, and failed to disclose same to the office of motor vehicles.

(9) Conviction of, or entry of a plea of guilty or nolo contendere to, any felony or conviction of, or entry of a plea of guilty or nolo contendere to, any criminal charge an element of which is fraud.

(10) Fraud, deceit, or perjury in obtaining any contract perfected under this Chapter.

(11) Failure to maintain at all times during the term of the contract all qualifications required by this Chapter or by rule adopted by the department.

(12) Any other cause the department may establish through the adoption of a rule.

B. Any person whose contract has been suspended, canceled, or revoked during the effective term of the contract may request an administrative hearing to review the department's action. A request for administrative review shall stay the action of the department.

C. Any contract suspended, revoked, canceled, or otherwise restricted by the office of motor vehicles may be reinstated by the office of motor vehicles.

Acts 1993, No. 737, §1; Acts 2006, No. 409, §1.



RS 32:738 - Cease and desist order; injunctive relief

§738. Cease and desist order; injunctive relief

A. In addition to or in lieu of the administrative sanctions provided in this Chapter, and any criminal sanctions otherwise provided by law, the office of motor vehicles is empowered to issue an order to any person engaged in any activity, conduct, or practice constituting a violation of any provision of this Chapter, directing such person to cease and desist from such activity, conduct, or practice. Such order shall be issued in the name of the state of Louisiana under the official seal of the Department of Public Safety and Corrections, office of motor vehicles.

B. If the person to whom the office of motor vehicles directs a cease and desist order does not cease and desist the proscribed activity, conduct, or practice within ten days from service of such cease and desist order by certified mail, the office of motor vehicles may cause to issue a writ of injunction enjoining such person from engaging in any activity, conduct, or practice proscribed by this Chapter. Such proceeding shall be brought in the district court having civil jurisdiction in any parish in which such person resides, or is domiciled or has his principal place of business. If the person whose license is to be suspended, revoked, canceled, or otherwise restricted is a nonresident and is not domiciled within the state, such proceeding may be brought in the Nineteenth Judicial District Court for the parish of East Baton Rouge.

C. Upon a proper showing by the office of motor vehicles that such person has engaged or is engaged in any activity, conduct, or practice proscribed by this Chapter, the court shall issue a temporary restraining order restraining the person from engaging in unlawful activity, conduct, or practices pending the hearing on a preliminary injunction, and in due course a permanent injunction shall issue after hearing, commanding the cessation of the unlawful activity, conduct, or practice complained of, all without the necessity of the office of motor vehicles having to give bond as usually required in such cases.

D. The trial of the proceeding by injunction shall be a summary proceeding, and shall be by the judge alone without a jury.

Acts 1993, No. 737, §1.



RS 32:751 - Repealed by Acts 2006, No. 440, §2.

CHAPTER 4-A. AUTOMOTIVE DISMANTLERS AND

PARTS RECYCLERS; MOTOR VEHICLE CRUSHERS;

AND SCRAPPED MOTOR VEHICLE DEALERS

§751. Repealed by Acts 2006, No. 440, §2.



RS 32:752 - Repealed by Acts 2006, No. 440, §2.

§752. Repealed by Acts 2006, No. 440, §2.



RS 32:753 - Repealed by Acts 2006, No. 440, §2.

§753. Repealed by Acts 2006, No. 440, §2.



RS 32:754 - Repealed by Acts 2006, No. 440, §2.

§754. Repealed by Acts 2006, No. 440, §2.



RS 32:755 - Repealed by Acts 1997, No. 1388, 2.

§755. Repealed by Acts 1997, No. 1388, §2.



RS 32:756 - Repealed by Acts 2006, No. 440, §2.

§756. Repealed by Acts 2006, No. 440, §2.



RS 32:757 - Repealed by Acts 2006, No. 440, §2.

§757. Repealed by Acts 2006, No. 440, §2.



RS 32:758 - Repealed by Acts 2006, No. 440, §2.

§758. Repealed by Acts 2006, No. 440, §2.



RS 32:759 - Repealed by Acts 2006, No. 440, §2.

§759. Repealed by Acts 2006, No. 440, §2.



RS 32:759.1 - Repealed by Acts 2006, No. 440, §2.

§759.1. Repealed by Acts 2006, No. 440, §2.



RS 32:760 - Repealed by Acts 2006, No. 440, §2.

§760. Repealed by Acts 2006, No. 440, §2.



RS 32:761 - Repealed by Acts 2006, No. 440, §2.

§761. Repealed by Acts 2006, No. 440, §2.



RS 32:762 - Repealed by Acts 2006, No. 440, §2.

§762. Repealed by Acts 2006, No. 440, §2.



RS 32:763 - Repealed by Acts 2006, No. 440, §2.

§763. Repealed by Acts 2006, No. 440, §2.



RS 32:764 - Repealed by Acts 2006, No. 440, §2.

§764. Repealed by Acts 2006, No. 440, §2.



RS 32:765 - Repealed by Acts 2006, No. 440, §2.

§765. Repealed by Acts 2006, No. 440, §2.



RS 32:766 - Repealed by Acts 2006, No. 440, §2.

§766. Repealed by Acts 2006, No. 440, §2.



RS 32:771 - Repealed by Acts 2006, No. 440, §2.

CHAPTER 4-B. USED MOTOR VEHICLE DEALERS AND

MARINE PRODUCT DEALERS

§771. Repealed by Acts 2006, No. 440, §2.



RS 32:772 - Repealed by Acts 2006, No. 440, §2.

§772. Repealed by Acts 2006, No. 440, §2.



RS 32:773 - Repealed by Acts 2006, No. 440, §2.

§773. Repealed by Acts 2006, No. 440, §2.



RS 32:773.1 - Repealed by Acts 2006, No. 440, §2.

§773.1. Repealed by Acts 2006, No. 440, §2.



RS 32:773.2 - Repealed by Acts 2006, No. 440, §2.

§773.2. Repealed by Acts 2006, No. 440, §2.



RS 32:774 - Repealed by Acts 2006, No. 440, §2.

§774. Repealed by Acts 2006, No. 440, §2.



RS 32:774.1 - Repealed by Acts 2006, No. 440, §2.

§774.1. Repealed by Acts 2006, No. 440, §2.



RS 32:774.2 - Repealed by Acts 2006, No. 440, §2.

§774.2. Repealed by Acts 2006, No. 440, §2.



RS 32:774.3 - Repealed by Acts 2006, No. 440, §2.

§774.3. Repealed by Acts 2006, No. 440, §2.



RS 32:775 - Repealed by Acts 2006, No. 440, §2.

§775. Repealed by Acts 2006, No. 440, §2.



RS 32:776 - Repealed by Acts 2006, No. 440, §2.

§776. Repealed by Acts 2006, No. 440, §2.



RS 32:777 - Repealed by Acts 2006, No. 440, §2.

§777. Repealed by Acts 2006, No. 440, §2.



RS 32:778 - Repealed by Acts 2006, No. 440, §2.

§778. Repealed by Acts 2006, No. 440, §2.



RS 32:779 - Repealed by Acts 2006, No. 440, §2.

§779. Repealed by Acts 2006, No. 440, §2.



RS 32:780 - Repealed by Acts 2006, No. 440, §2.

§780. Repealed by Acts 2006, No. 440, §2.



RS 32:781 - Definitions

CHAPTER 4-C. LOUISIANA

USED MOTOR VEHICLE COMMISSION

PART I. DEFINITIONS AND GENERAL PROVISIONS

§781. Definitions

As used in this Chapter:

(1) "Broker" means any used motor vehicle dealer who, for a fee or commission, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a used motor vehicle.

(2) "Commission" means the Louisiana Used Motor Vehicle Commission or its designee.

(3) "Dismantler and parts recycler" means a person, firm, or corporation engaged in whole or in part in the business of acquiring and dismantling, disassembling, or repairing wrecked, abandoned, or repairable motor vehicles or selling the usable parts thereof, or selling such wrecked, abandoned, or repairable motor vehicles as a unit of wholesale, or selling such repaired motor vehicles as a unit at wholesale. For purposes of this Chapter, a person, firm, or corporation shall be presumed to be engaging in the business of a dismantler and parts recycler if such person, firm, or corporation possesses ten or more inoperable motor vehicles for more than thirty days, except when such inoperable motor vehicles are being held:

(a) By a licensed tow truck owner or operator.

(b) By a scrap metal processor to recycle the scrap metal.

(c) By a bona fide repair business awaiting repairs.

(4) "Dismantler and parts recycler sales representative" shall include anyone who, for compensation of any kind, sells or brokers any used motor vehicle or any usable part of a used motor vehicle.

(5) "Motor vehicle" means any motor-driven car, van, or truck required to be registered pursuant to the Vehicle Registration License Tax Law, R.S. 47:451 et seq., or any vehicle manufactured for off-road use and issued a manufacturer's statement or certificate of origin, as required by the Louisiana Motor Vehicle Commission, that cannot be issued a registration certificate and license to operate on the public roads of this state because, at the time of manufacture, the vehicle does not meet the safety requirements prescribed by R.S. 32:1301 through 1310 which is used or is designed to be used, for the transporting of passengers or goods for public, private, commercial, or for-hire purposes including but not limited to motor homes, motorcycles, all-terrain vehicles, recreational vehicles, travel trailers, boat trailers, ambulances, buses, fire trucks, conversion vehicles, wreckers, semitrailers, hearses, and marine products, as any of the terms are defined in R.S. 32:1252.

(6) "Motor vehicle crusher" means any person, firm, limited liability corporation, or corporation engaged in whole or in part in the business of purchasing and crushing or compacting motor vehicles and selling the crushed or compacted vehicle for scrap.

(7) "Place of business" means the place owned or leased and regularly occupied by a person, partnership, corporation, limited liability company, or other entity licensed under the provisions of this Chapter for the principal purpose of auctioning, renting, or selling used motor vehicles, crushing or compacting used motor vehicles and selling the crushed or compacted vehicle for scrap, or engaging in the business of a dismantler and parts recycler, where the products for sale are displayed and offered for sale, and where the books and records required for the conduct of the business are maintained and kept.

(7.1) "Public or retail motor vehicle auction" means the act of any person, partnership, corporation, limited liability company, or other entity engaging in, for a commission, compensation, or other consideration, the business of providing vehicle auction services at an established place of business which is not open exclusively to motor vehicle dealers, dismantlers, and parts recyclers.

(8) "Salvage pool or salvage disposal sale" means a scheduled sale at auction or by private bid of wrecked or repairable motor vehicles by insurance companies, or by used motor vehicle dealers, or automotive dismantlers and parts recyclers licensed by the commission.

(9) "Scrap metal processor" means any person, firm, or corporation engaged in whole or in part in the business of obtaining scrap metal whose origin may have included abandoned, wrecked, or junked motor vehicles for scrap, shredding, or recycling as scrap metal.

(10) "Ultimate purchaser" means the first person or corporate entity, other than a dealer purchasing in his capacity as a dealer, who in good faith purchases a new motor vehicle for purposes other than resale. "Ultimate purchaser" shall not include a person who purchases a vehicle for purposes of altering or remanufacturing the motor vehicle for future resale.

(11) "Used fire truck" means any motorized vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser, utilized by a fire department in transporting firefighters or equipment to fires and emergency calls and supports extinguishing operations such as water, pumps, ladders, special service apparatus, hoses, foam, air, lights, rescue equipment, and utility equipment.

(12) "Used motor vehicle" means a motor vehicle, which has been previously titled to an ultimate purchaser as defined in R.S. 32:1252.

(13)(a)(i) "Used motor vehicle dealer" means any person, partnership, corporation, limited liability company, or other entity who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, rents with option to purchase, auctions at retail or public, offers, or attempts to negotiate a sale or exchange of an interest in used motor vehicles and who is engaged wholly or in part in the business of buying and selling used motor vehicles, whether such motor vehicles are owned by such person and whether the motor vehicles are sold from a dealership location or via any form of advertising, including but not limited to the Internet. A person shall be presumed to be engaged in the business of selling used motor vehicles if he sells five or more used motor vehicles in any twelve-month period which vehicles are not registered to and insured by members of the individual's household, immediate family members, or legal entities in which the individual has an ownership interest or which employ the individual. An entity shall be presumed to be engaged in the business of selling used motor vehicles if the entity sells five or more used motor vehicles which are not registered to and insured by the entity or by an entity affiliated with the entity receiving anything of value.

(ii) The term shall also include anyone not licensed under Chapter 6 of Title 32 of the Louisiana Revised Statutes of 1950 who sells used motor vehicles and who rents on a daily basis used motor vehicles.

(b) "Used motor vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons enumerated in the definition of "used motor vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motor vehicles constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of used motor vehicles as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(14) "Used motor vehicle salesperson" shall include anyone who is actively engaged in the sale, offering for sale, or negotiations to sell a used motor vehicle, including those engaged in management or finance and insurance, and who for compensation of any kind operates as a broker or is compensated for any referral of a prospective buyer to a used motor vehicle dealer. "Compensation" for purposes of this Chapter means any thing of value including money, merchandise, rebates on purchases, trading stamps, or any other thing of value.

(15) "Used wrecker" means a truck, the legal title of which has been transferred, by a manufacturer, distributor, or dealer to an ultimate purchaser, with a hoist and towing apparatus used in towing wrecked or disabled vehicles.

(16) "Water-damaged vehicle" means any motor vehicle whose power train, computer, or electrical system has been damaged by flooding.

(17) "Wholesale motor vehicle auction" means the act of any person, partnership, corporation, limited liability company, or other entity engaging in, for a commission, compensation, or other consideration, the business of providing wholesale vehicle auction services at an established place of business which is open exclusively to licensed motor vehicle dealers, dismantlers, and parts recyclers.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2009, No. 403, §§1, 2, eff. July 7, 2009; Acts 2010, No. 987, §1; Acts 2012, No. 136, §1; Acts 2013, No. 204, §1; Acts 2014, No. 423, §1.



RS 32:782 - Jurisdiction and authority of commission

§782. Jurisdiction and authority of commission

The provisions of this Chapter shall not apply to any person, partnership, corporation, limited liability company, or other entity that is licensed or regulated by the Louisiana Motor Vehicle Commission. If any provision of this Chapter conflicts with any provision of Chapter 6 of this Title, the provisions of Chapter 6 of this Title shall prevail.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:783 - Used Motor Vehicle Commission; appointment and qualification; terms of office; powers and duties

§783. Used Motor Vehicle Commission; appointment and qualification; terms of office; powers and duties

A. There is hereby created the Louisiana Used Motor Vehicle Commission within the office of the governor to be composed of ten members all appointed by the governor with the confirmation of the Senate. Five members shall be licensed used motor vehicle dealers, one selected from each public service commission district. One member shall be a licensed automotive dismantler or parts recycler, three members shall be consumers selected from the state at large, and one member shall be a person licensed to conduct used motor vehicle auctions or salvage pool auctions. The chairman shall be designated by the governor.

B.(1) The terms of the chairman and commissioners shall be coterminous with that of the governor making the appointment and until his successor is appointed and is qualified. The term of office of any member shall automatically expire if the member moves out of the public service commission district from which he was appointed. In the event of death, resignation, removal, or automatic expiration of term of any person serving on the commission, the vacancy shall be filled for the unexpired portion of the term in the manner of original appointment.

(2) The commission shall meet at Baton Rouge and complete its organization immediately after the entire membership has been appointed and qualified.

(3) The chairman and each member of the commission shall take and subscribe to the oath of office required of public officers.

C.(1) The chairman and members of the commission shall receive seventy-five dollars for each and every day actually and necessarily spent in attending the meetings of the commission, including any commission committee meetings, and shall be reimbursed for subsistence and traveling expenses incurred in the performance of their duties hereunder as provided by the commissioner of the division of administration.

(2) Such meeting payments shall not exceed the sum of eighteen hundred dollars per annum to any one person.

D.(1) The commission shall appoint a qualified person to serve as executive director who shall have had sufficient management and organizational experience in the automotive industry to direct the functions of the commission. The commission shall fix his salary and shall define and prescribe his duties.

(2) The executive director shall be in charge of the commission's office and shall devote such time as necessary to fulfill the duties thereof, and before entering upon his duties he shall take and subscribe to the oath of office.

(3) The commission may employ such clerical, technical, legal, and other help and incur such expenses as may be necessary for the proper discharge of its duties under this Chapter.

(4) The commission shall maintain its office and transact its business in Baton Rouge and is authorized to adopt and use a seal.

E.(1) The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out and enforce the provisions and objectives of this Chapter and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose. The enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof. All rules and regulations shall be adopted in accordance with the provisions of the Administrative Procedure Act. Oversight review shall be conducted by the House Committee on Commerce and the Senate Committee on Transportation, Highways and Public Works.

(2) The commission shall have the full power and authority to purchase, acquire, develop, expand, sell, lease, maintain, mortgage, borrow funds, or otherwise contract with respect to immovable property and improvements thereon as it may deem necessary or appropriate to accomplish the provisions of this Chapter. Additionally, the commission shall have the authority to borrow funds with the approval of the State Bond Commission and to expend funds of the commission for the acquisition of immovable property and improvements thereon. In the event that the commission sells immovable property and improvements thereon, the revenue derived from the sale shall be retained by the commission and shall not be subject to reversion to the state general fund.

F. The commission's powers and duties shall include but are not limited to the following:

(1) Licensing used motor vehicle dealers and salespersons, motor vehicle crushers, dealers of used parts and accessories, and dismantlers and parts recyclers.

(2) Inspecting used motor vehicle dealers, motor vehicle crushers, dealers of used parts and accessories locations, and dismantlers and parts recyclers locations to ensure that they are in an approved location, meet local zoning or other municipal requirements, and have sufficient facilities which shall include but not be limited to a business sign, a listed and usable telephone number, and a sales office.

(3) Requiring all dealer sales to have a condition of sale, such as warranty disclaimer, implied or written warranty, or a service contract. If a sale of a used motor vehicle is "as-is" and with a waiver of all warranties, the bill of sale shall include a notice which clearly and unambiguously states that the terms of the sale are "as-is" and with a waiver of all warranties, including any claim for redhibition or reduction of or return of the purchase price. The customer shall acknowledge the terms of the sale. An acknowledgment of the terms of the sale via acceptance of an electronic notice at any time prior to or as part of the transaction shall constitute compliance with this Section. If a used motor vehicle dealer complies with the provisions of the Section, the purchaser shall not be entitled to a return of the purchase price, a reduction in the purchase price, or a repair of the vehicle without payment of the cost of the repair.

(4) Working with consumers and dealers to hear complaints on used vehicles and parts and to establish a Used Car Consumer Action Panel to hear complaints on a condition of sale, implied and written warranties, and service complaints.

(5) Requiring all dismantlers, motor vehicle crushers, dealers of used parts and accessories, recyclers, and dealers to maintain their records for a period of three years and to keep their records, vehicles, and places of business open to inspection by any peace officer or agent of the Department of Public Safety and Corrections or of the commission during reasonable hours. Such records shall include bills of sale, financing or mortgage records, and monthly sales reports.

(6) Holding and conducting hearings on violations of this Chapter, mandatory repurchase disputes, imposing civil penalties, cease and desist orders, and revocation or suspension of licenses.

(7) Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

(8) Serving in the capacity of a receivership to take possession of certificates of title from a used motor vehicle dealer who has failed or refused to provide a certificate of title to his customer and to further distribute those titles to the rightful owners pursuant to R.S. 32:705.

(9) Issuing, serving, and enforcing a subpoena or subpoena duces tecum pursuant to any hearing or lawful investigation into the suspected misconduct of any licensee.

(10) Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

G. All fees and charges under the provisions of this Chapter shall be collected and received by the executive director of the commission and shall be disbursed by him at the direction of the commission in administering and enforcing the provisions of this Chapter.

H. Repealed by Acts 2012, No. 834, §13, eff. July 1, 2012.

I. The commission shall, in addition to the powers herein conferred, be constituted a body politic or political corporation, invested with the powers inherent in corporations. It may sue and be sued under the style of the Louisiana Used Motor Vehicle Commission, and all process against the corporation shall be served on the chairman or executive director, and all suits on behalf of the commission shall be brought by the chairman or his designee. The domicile for the purpose of being sued shall be in East Baton Rouge Parish. Service of process shall be made upon the chairman or upon the executive director of the commission in person. No member of the board shall be held liable as an individual in any suit against the board.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2009, No. 403, §§1, 2, eff. July 7, 2009; Acts 2010, No. 987, §1; Acts 2012, No. 834, §§5, 13, eff. July 1, 2012.



RS 32:784 - Dealers, dismantlers, and auctions to be licensed; exception

§784. Dealers, dismantlers, and auctions to be licensed; exception

A. No person, firm, or corporation, unless licensed by the commission under the provisions of this Chapter, shall carry on or conduct the business of:

(1) A used motor vehicle dealer.

(2) A dealer in used parts or used accessories of motor vehicles.

(3) A dismantler and parts recycler.

(4) Public or retail motor vehicle auctions, wholesale motor vehicle auctions, or salvage pools that deal in used motor vehicles.

(5) A rent-to-own dealer as defined in R.S. 32:793(A)(6) or renting on a daily basis used motor vehicles as authorized by R.S. 32:781(13)(a)(ii).

(6) A used motor vehicle salesperson for any dealer licensed pursuant to this Chapter.

(7),(8) Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

B. Any motor vehicle dealer, not licensed under the provisions of Chapter 6 of this Title, who rents on a daily basis motor vehicles not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser, shall be subject to the regulation of the Louisiana Used Motor Vehicle Commission.

C. No person, partnership, corporation, limited liability company, or other entity, unless licensed by the commission as a used car dealer, shall engage in the business as a "broker", "purchasing company", "sales agent", or similar title for the procurement of prospective purchasers for used motor vehicles.

D. No person, partnership, corporation, limited liability company, or other entity licensed by the Louisiana Used Motor Vehicle Commission shall display any used motor vehicle at any place other than at a facility licensed by the commission, unless an off-premises permit authorizing the display of such used motor vehicle at the location has been issued by the commission. The commission may issue one off-premises permit to a dealer in any ninety-day period in accordance with rules and regulations authorizing the display of up to five vehicles at an event within thirty-five miles of the dealer's place of business for a period of up to three days.

E. A public or retail motor vehicle auction shall not be required to obtain an off-premises permit to auction, via an Internet site, a used motor vehicle for a third party which is in the possession of the third party.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2008, No. 220, §10, eff. June 14, 2008; Acts 2009, No. 403, §§1, 2, eff. July 7, 2009; Acts 2010, No. 987, §1; Acts 2013, No. 204, §1.



RS 32:785 - Procedures for denial, suspension, or revocation of license; notice; hearings; appeals; abandonment of business

§785. Procedures for denial, suspension, or revocation of license; notice; hearings; appeals; abandonment of business

A.(1) The executive director shall notify in writing each applicant for licensure of the action taken by the commission on the application.

(2) Any applicant who has been denied a license shall be notified of the grounds for denial as set forth in R.S. 32:792(A).

(3) Within thirty days from receipt of the denial, an applicant whose application has been denied may request in writing a review of the denial by the commission.

(4) The commission shall hear all denials with reasonable promptness upon reasonable notice to the applicant.

(5) Any applicant who requests a review of the denial of his application shall provide either written or oral support for his application. Without such support, the request for review shall be denied.

(6) Following the review, the commission shall either affirm or reverse the denial.

(7) The commission's decision to affirm the denial shall be final when rendered. The applicant may appeal the decision as provided in Subsection C of this Section.

B.(1) Any licensee charged with violating the provisions of this Chapter shall be entitled to a hearing on the alleged violation.

(2)(a) The commission shall serve the licensee with written notice of the hearing at least twenty calendar days prior to conducting the hearing on the alleged violation.

(b) The commission shall serve the notice of the hearing on the licensee by certified or registered mail to the address for the licensee as provided on the licensee's application, by personal physical service on the licensee, or if a dealer, by service on any one of its employees or by posting notice at the entrance of the licensed premises where the alleged violation occurred.

(c) The notice shall contain the time and place of the hearing, the alleged violations, the facts in support of the alleged violations, the possible penalty, and the licensee's rights at the hearing.

(d) A copy of the notice shall be mailed by certified or registered mail to the surety on the licensee's bond at the address of the surety as written on the bond.

(e) If the licensee is a salesperson, a copy of the notice shall be mailed by certified or registered mail to the licensed dealer.

(f) If the issues alleging a possible violation were first presented to the commission by a complaint filed with the commission, a copy of the notice shall be mailed to the complainant by United States mail.

(3) Any party to a hearing shall have the right to compel the attendance of witnesses by requesting the issuance of subpoenas. The commission shall issue any subpoena requested in writing no later than ten days prior to the hearing. The party requesting a subpoena be issued shall pay all witness fees in accordance with R.S. 13:3661, as well as the estimated cost to be incurred in the delivery of the subpoenas. The commission may compel the attendance of its own witnesses by the issuance of subpoenas.

(4) The commission shall consider any pleading filed by the licensee no later than five days prior to the hearing.

(5) The commission shall determine whether the licensee has violated any of the provisions of this Chapter, any statutes related to the registration of motor vehicles, including the use of temporary license plates and the collection of sales and use tax, and any rules and regulations promulgated by the commission.

(6)(a) The commission may impose sanctions including the imposition of restrictions on any license, the revocation or suspension of any license, the imposition of civil fines, the imposition of restitution or injunction, the assessment of all costs of the hearing including commission attorney fees, witness fees and travel expenses and per diem of commissioners, and the requirement that the licensee attend a four-hour educational seminar within three months of the hearing decision. The commission may also enter into stipulations.

(b) The commission findings and orders shall be reduced to writing and served on the licensee in any manner consistent with the service provided for in Subparagraph (B)(2)(b) of this Section.

(c) The commission decisions revoking or suspending a license or enjoining a licensee shall be final and enforceable when rendered.

(d) The commission decisions imposing a civil penalty shall become payable thirty days from the date the order is served on the licensee.

C.(1) Appeals of any decision denying a license or revoking or suspending a license shall not constitute a stay of the decision of the commission.

(2) Appeals of any decision of the commission shall be heard in accordance with the Administrative Procedure Act.

D.(1) When the licensed premises of a used motor vehicle dealer are abandoned, the license of the dealer and any salespersons shall be revoked without a hearing if a request or application for a hearing on the revocation is not made within five business days following the posting of a notice on the front door of the business that the license will be revoked for abandonment.

(2) Licensed premises shall be considered abandoned if any one of the following exists:

(a) There are no salespersons or dealer on the premises during the posted business hours for a period of more than one week without notice to the commission.

(b) The business telephone, as provided on the dealer's license application, is disconnected or no longer in service.

(c) The business sign has been removed.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2013, No. 204, §1.



RS 32:786 - Injunctions; cease and desist orders

§786. Injunctions; cease and desist orders

A. The commission is hereby authorized without cost, bond, or deposit to institute injunctive actions in courts of competent jurisdiction in the name of the state on the relation of the commission to enforce the provisions of this Chapter.

B. Any licensee or other person who violates or threatens to violate any provision of this Chapter or rule or regulation promulgated thereunder may be enjoined from committing or continuing the violation or engaging in any business for which a license has been issued under this Chapter. In addition to any other proper venue, the parish of East Baton Rouge shall constitute a proper venue for the institution by the commission of judicial actions authorized under this Chapter.

C. All costs, including reasonable attorney fees set by the court incurred by the commission, shall be borne by the person or licensee who has been so enjoined.

D.(1) If it appears to the commission at any time that a person is violating the provisions of this Chapter or any rule or order of the commission issued pursuant to this Chapter, it shall notify the person engaged in such conduct to appear and show cause why a cease and desist order should not be issued prohibiting the proscribed conduct. An interlocutory cease and desist order may be granted with or without bond or other undertaking if one or all of the following conditions exist:

(a) Such an order is necessary to the performance of the duties delegated to the commission by this Chapter or is otherwise necessary or convenient to maintaining the status quo between two or more adverse parties before the commission.

(b) A party before the commission is entitled to relief demanded of the commission, and all or part of the relief requires the restraint of some act prejudicial to the party.

(c) A person is performing or is about to perform or is procuring or allowing the performance of an act relating to the subject of a contested case pending before the commission, and the act would tend to render the commission's order in that case ineffectual.

(d) Substantial injury to the rights of a person subject to the commission's jurisdiction is threatened irrespective of any remedy at law.

(2) Interlocutory cease and desist orders shall remain in effect until vacated or until incorporated into a final commission order. Permanent cease and desist orders may be issued without regard to the enumerations in Paragraph (1) of this Subsection, but only in accordance with the provisions of this Chapter pertaining to the issuance of final commission orders.

(3) Appeal of any interlocutory cease and desist order shall be made to the commission prior to seeking judicial review under the provisions of this Chapter. Appeal of a permanent cease and desist order shall be conducted pursuant to the provisions of this Chapter pertaining to judicial review of final orders.

Acts 2006, No. 440, §1.



RS 32:787 - Criminal penalties

§787. Criminal penalties

Any person, firm, association, corporation, limited liability company, or trust which is required to be licensed under the provisions of this Chapter, committing a violation of this Chapter shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars, and each day that a person, firm, association, corporation, or trust violates this Chapter shall constitute a separate offense.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:788 - Civil penalties

§788. Civil penalties

A. If the commission shall determine that any applicant is not qualified to receive a license, a license shall not be granted to said applicant, and if the commission shall determine that any licensee is guilty of a violation of any of the provisions of this Chapter or the rules and regulations of the commission, his or its license may be suspended or revoked or a civil penalty may be imposed by the commission. The commission may also impose a civil penalty against any person, firm, association, corporation, limited liability company, or trust which is determined by the commission to have violated any of the provisions of this Chapter or the rules and regulations of the commission.

B.(1) No civil penalty imposed for the violation of the provisions of this Chapter or the rules and regulations of the commission shall exceed two thousand dollars for each day such violation continues.

(2) On a second or subsequent violation, no civil penalty imposed shall exceed three thousand dollars for each day such second or subsequent violation continues. In order to constitute a second or subsequent violation there must occur a lapse of at least one day following the first or previous violation.

C. Any civil penalty imposed by the commission may, in the discretion of the commission, be suspended in whole or in part.

D. Upon the failure of any person, firm, association, corporation, limited liability company, or trust to timely pay any civil penalty imposed by the commission when due, the commission shall be entitled to recover by suit or otherwise, from such party all costs of collection, including court costs, deposition, and other discovery costs, and reasonable attorney fees incurred by the commission in collecting such civil penalty.

Acts 2006, No. 440, §1; Acts 2012, No. 136, §1.



RS 32:789 - Sale of used water-damaged vehicles

§789. Sale of used water-damaged vehicles

A. No used motor vehicle dealer, nor any person or entity, shall sell, transfer, or convey any used motor vehicle to any person without notifying the buyer or receiver of the vehicle in writing of the extent of any water damage from flooding which occurred to the vehicle prior to the transaction.

B. If a sale, transfer, or conveyance of a used motor vehicle occurs in violation of Subsection A of this Section, the person receiving ownership and title to the vehicle who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the vehicle less a reasonable assessment for miles driven.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:790 - Black market sales; prohibition

§790. Black market sales; prohibition

A. No person shall sell used motor vehicles by using fraudulent practices, such as forgery or providing a false or fraudulent name on a certificate of title, to escape the licensing requirements and the payment of license fees provided for in Parts II and IV of this Chapter and to escape the payment of state and local sales and use tax.

B. Any person who violates this Section shall be liable for a fine of up to three thousand dollars.

C. The Used Motor Vehicle Commission shall have the responsibility to enforce the provisions of this Section.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2013, No. 204, §1.



RS 32:791 - Application for license; fee; educational seminar; bond requirements; liability insurance; salesperson's license; location of business

PART II. USED MOTOR VEHICLE DEALERS

§791. Application for license; fee; educational seminar; bond requirements; liability insurance; salesperson's license; location of business

A.(1) It shall be unlawful and shall constitute a misdemeanor for any person, firm, association, corporation, limited liability company, or trust to engage in business as, or serve in the capacity of, or act as a used motor vehicle dealer, rental dealer, or used motor vehicle salesperson in this state without first obtaining a license therefor as provided in this Section.

(2) Any person, firm, association, corporation, limited liability company, or trust engaging, acting, or serving in more than one of the foregoing capacities or having more than one place where the business is carried on or conducted shall be required to obtain and hold a current license for each capacity or location in which he, it, or they shall engage in such business provided that all used motor vehicle dealers shall have at least one licensed salesperson per location.

(3) Any person, firm, association, corporation, limited liability company, or trust which violates Paragraph (1) of this Subsection or Subparagraph (B)(4)(e) of this Section shall be fined not less than three hundred dollars nor more than one thousand dollars or imprisoned for not more than ninety days, or both.

B.(1) Applications for licensure as a used motor vehicle dealer shall be signed by the applicant, shall be on forms prescribed by the commission and furnished to such applicants, and shall contain such information as the commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the license or licenses.

(2) The commission shall require in such application, or otherwise, information relating to:

(a) The applicant's financial standing.

(b) The applicant's business integrity.

(c) Whether the applicant has an established place of business and is engaged in the pursuit, avocation, or business for which each license is applied for.

(d) Whether the applicant is able to properly conduct the business for which each license is applied for.

(e) Such other pertinent information consistent with the safeguarding of the public interest and the public welfare.

(f) The name of the applicant.

(g) The street address of applicant's principal place of business and each additional place of business.

(h) The type of business organization of applicant.

(3)(a) All applications for license or licenses shall be accompanied by the appropriate fee or fees in accordance with the schedule provided in this Section. In the event any application is denied and the license applied for is not issued, the entire license fee shall be returned to the applicant.

(b)(i) On and after January 1, 2002, every application for the issuance of a used motor vehicle dealer's license that is submitted by an applicant who has not been licensed prior to January 1, 2003, shall be accompanied by, or supported by, such evidence as the commission shall prescribe, documenting that the dealership's general manager, office manager, title clerk, or other responsible representative of the dealership has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license. The failure to attend the seminar shall be considered a violation of this Part. The educational seminar shall include but is not limited to the dealer requirements of this Part and the rules promulgated to implement, enforce, and administer this Part. Additionally, the seminar materials shall include a presentation of the requirements of the Louisiana Department of Public Safety and Corrections, office of motor vehicles, the Louisiana Department of Revenue, and such other information that will promote good business practices. Such educational seminar requirement shall not include written or oral exams.

(ii) The educational seminar shall be designed to develop and present educational programs that enhance the knowledge and competence of used motor vehicle dealers, their salespersons, and service personnel for the benefit of the public. The commission may approve any nonprofit corporation organized for the purpose of representing licensees of this commission to administer the educational seminar program and may approve any for-profit corporation, association, or other entity that is associated with the used car industry to conduct the seminar and certify completion of the required attendance. However, the commission shall investigate the qualifications of and shall have the authority to approve or deny approval of all entities that desire to conduct an educational seminar for motor vehicle dealer applicants and motor vehicle dealers.

(iii) The commission shall approve a uniform document used to certify completion of the seminar and all materials used in conducting the seminar. The commission shall approve all fees charged for materials and attendance to the seminar.

(iv) The commission shall promulgate rules to implement this educational seminar program.

(4)(a) All bonds shall be for the license period and shall be nontransferable.

(b) Any dealer who submits a renewal application after the expiration date of an existing license shall be subject to a late penalty of one hundred dollars which shall be paid to the commission.

(c) Any dealer having a previous annual license shall be presumed to be a renewal applicant.

(d) Any dealer changing the name of the dealership, the dealership's address, the ownership of the dealership, or opening any additional place of business shall notify the commission within ten days of such change or be in violation of this Part.

(e) Any dealership ceasing to maintain its business shall surrender the dealership license to the commission within ten days and any failure to do so shall constitute a misdemeanor. Violations of this Subparagraph shall be punished as provided in Paragraph (A)(3) of this Section.

(f) The commission is authorized to adopt rules to implement the provisions of this Section.

(5) The office of motor vehicles of the Department of Public Safety and Corrections shall be notified not to accept dealers' titles until such time as licenses have been issued.

C. A used motor vehicle salesperson's license shall permit the licensee to engage in the activities of a used motor vehicle salesperson. Salespersons shall not be allowed to sell vehicles unless applications and fees are on file with the commission and the motor vehicle salesperson's or temporary salesperson's license has been issued. No person shall hold more than one salesperson's license at a time.

D. The schedule of license fees to be charged and received by the commission for the licenses issued hereunder shall be as follows:

(1) For each used motor vehicle dealer's license, a maximum of two hundred dollars.

(2) For a used motor vehicle dealer's license and for each place of business in addition to the principal place of business, one hundred dollars.

(3) For each used motor vehicle salesperson's license, no more than twenty-five dollars.

E. The license issued to each used motor vehicle dealer shall specify the location of the place of business. If the business location is changed, the commission shall be notified immediately of the change and the commission may endorse the change of location on the license without charge. The license of each dealer shall be posted in a conspicuous place in the dealer's place or places of business.

F. Every used motor vehicle salesperson shall have his license upon his person when engaged in his business and shall display same upon request. The name of the employer of the salesperson shall be stated on the license.

G.(1) Every applicant for licensure or renewal of a license as a used motor vehicle dealer shall show proof of responsibility by depositing with the commission a continuing bond in the amount required herein:

(a) Twenty thousand dollars if the applicant sold less than one hundred and twenty vehicles during the twelve month period preceding the licensure period.

(b) Thirty-five thousand dollars if the applicant sold one hundred and twenty or more vehicles during the twelve month period preceding the licensure period.

(c) All bonds shall be with a commercial surety authorized to do business in the state, which bond shall be approved by the commission, payable to the state of Louisiana through the commission, and shall be conditioned upon faithful observance of all laws regulated by the commission, including but not limited to laws relating to penalties and hearing costs and to the proper disposition of licenses, tags, or titles, and shall also indemnify any person who suffers any loss by reason of a failure to observe the provisions of the law relating to sales tax, licenses, tags, or titles and shall also indemnify any person who suffers any loss, damages, and expenses by reason of a failure to deliver title and for the proper disposition of all taxes, licenses, and registration fees.

(2) Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period; however, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond.

(3) Such bond shall be made payable to the state of Louisiana through the commission for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions herein above contained and for the proper disposition of all taxes and registration fees.

H. The bond required by this Section shall be maintained throughout the period of licensure. Should the bond be canceled for any reason, the dealer's license shall be revoked as of the date of cancellation unless a new bond is furnished prior to such date.

I. All used motor vehicle dealers are required to furnish and keep in force a garage liability policy which would provide coverage for all vehicles offered for sale or used in any other capacity in demonstrating or utilizing the streets and roadways in accordance with the financial responsibility laws of this state. Should the garage liability insurance coverage be allowed to lapse or be canceled for any reason, the dealer license shall be revoked as of the date of cancellation unless proof of a new policy of insurance is furnished prior to such date.

J. Applicants for licensure pursuant to this Part, other than a used motor vehicle dealer's license shall submit such evidence as the commission shall prescribe, documenting that either the applicant or his general manager, office manager, title clerk, or other responsible representative of the applicant has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license.

Acts 2006, No. 440, §1; Acts 2008, No. 206, §1; Acts 2010, No. 987, §1.



RS 32:792 - Denial, revocation, or suspension of license; grounds; unauthorized acts

§792. Denial, revocation, or suspension of license; grounds; unauthorized acts

A. Except as otherwise provided in this Section, the commission may deny an application for a license issued pursuant to the provisions of this Chapter for any of the following reasons:

(1) On satisfactory proof of unfitness of the applicant under the standards established by this Part or in rules or regulations adopted and promulgated by the commission.

(2) Being convicted of a felony crime.

(3) Any material false statement made by the applicant on any application for licensure under the provisions of this Part.

(4) Where the applicant has, under a previous license, committed a violation of any law or rule or regulation adopted and promulgated by the commission.

(5) Where the applicant is an immediate family member of, the former employee of, or a former business associate of a dealer whose license was previously revoked or suspended by the commission, and the applicant intends to operate the same or substantially the same business as operated by the revoked licensee, or the revoked licensee will be participating in the business with the applicant. As used in this Paragraph, "immediate family" shall have the meaning ascribed in R.S. 42:1102.

B. The commission may revoke or suspend a license, issue a fine or penalty, or enjoin a used motor vehicle dealer, dealer in used parts or used accessories of motor vehicles, used motor vehicle auctioneer, or salesperson for any of the following conduct:

(1) A change of condition after the license has been granted resulting in failure to maintain the qualifications for licensure, including but not limited to:

(a) Failure to keep an established place of business.

(b) Failure to furnish or keep in force garage liability insurance on any vehicle, except for trailers, offered for sale and otherwise required under the financial responsibility laws of this state.

(c) Failure to furnish or keep in force any bond required under this Part.

(d) Repealed by Acts 2014, No. 423, §2.

(2) Committing a fraudulent act in selling, purchasing, or dealing in used motor vehicles or misrepresenting the terms and conditions of a sale, purchase, or contract for sale or purchase of a used motor vehicle or any interest including an option to purchase.

(3) Engaging in his business in such a manner as to cause injury to the public or those with whom he is dealing.

(4) Knowingly engaging in tampering with, adjusting, altering, changing, setting back, disconnecting, or failing to connect the odometer of any motor vehicle, or causing any of the foregoing to occur to an odometer of a used motor vehicle, so as to reflect a lower mileage than the true mileage driven by the used motor vehicle. The foregoing shall be applicable to any motor vehicle whether sold wholesale or retail or whether or not the foregoing occurred within or outside the state of Louisiana.

(5) Employing unlicensed salespersons or other unlicensed persons in connection with the sale of used motor vehicles.

(6) Not operating from the address shown on his license if this change has not been reported to the commission in either an application for an additional location, or not restricting the location of the display of motor vehicles exclusively to the address shown on his license, except pursuant to a permit for an approved off-site display.

(7) Parking vehicles on any public roadway or right-of-way for the purpose of displaying vehicles for sale.

(8) Engaging in a practice of failing to deliver certificates of title to a consumer within the time limitations prescribed in R.S. 32:705.

(9) Engaging in a practice of failing to submit monthly sales reports to Motor Vehicle Audit by the twentieth day of the following month.

(10) Engaging in a practice of failing to remit sales tax where the tax has been collected by the dealer.

(11) Engaging in a practice of leaving the certificate of title open or unassigned to the dealer.

(12) Engaging in a practice of issuing temporary license plates or temporary dealer's plates in violation of the law.

(13) Failing to maintain records for a period of up to three years.

(14) Repossessing a vehicle in any manner other than what is allowed by law.

(15) Requiring consumers to sign and execute a voluntary surrender or other similar document at the time of the sale of a used motor vehicle.

(16) Violating any provision of this Chapter, any rule or regulation adopted by the commission, or any provision of law relating to the proper disposition of certificates of title or permits to dismantle in connection with the purchase or sale of any used motor vehicle.

(17) Use of false, misleading, or unsubstantiated advertising in connection with his business. For the purpose of this Paragraph, false, misleading, or unsubstantiated advertising in connection with the sale of a used motor vehicle shall include but not be limited to the following:

(a) Making unsubstantiated claims regarding the dealership, such as being the "largest" or "biggest" dealer, or being the "number one dealer" in an area.

(b) Advertising that notes will not have to be paid by the customer for a certain period of time, unless the dealer can substantiate the delay in payment and unless the delay is offered to all customers without restriction or limitation.

(c) Advertising a loan interest rate without including all restrictions or limitations in the same size lettering.

(d) Advertising guaranteed credit approval without including all restrictions or limitations and any required credit rating in the same size lettering.

(e) Advertising a monthly note without restriction or limitation and without reference to an approved credit rating in the same size lettering.

(f) Advertising a guaranteed amount for trade-ins.

(g) Advertising a price other than the full cash price for which the vehicle will be sold, except for tax, title, and license, which must be referenced.

(h) Advertising a price without providing a complete and accurate description of the vehicle, including make, model, year, and any identification and serial number of the vehicle.

(i) Performing a "bait and switch" in which the dealer does not have the vehicle advertised for sale and has not had the vehicle within a reasonable time from the advertisement.

C. The commission may revoke or suspend a license, issue a fine or penalty, or enjoin a used motor vehicle broker for any of the following conduct:

(1) Holding himself out to any person as a "broker", "purchasing company", "sales agent", or similar title, engaged in the business of a broker, or otherwise engaged in the solicitation or procurement of prospective purchasers for motor vehicles not titled in the name of and registered to the broker, unless the broker holds a valid used motor vehicle dealer's license and is in compliance with the terms of this Part.

(2) Acting in the capacity of or engaging in the business of a broker without a valid used motor vehicle dealer license issued as provided by this Part.

(3) Failing to execute a written brokering agreement and provide a completed copy to the following:

(a) A consumer entering into the broker agreement. The completed copy shall be provided prior to the consumer's signing an agreement for the purchase of the vehicle described in the brokering agreement, or prior to accepting one hundred dollars or more from the consumer, whichever comes first.

(b) The selling dealer. The completed copy shall be provided to the selling dealer entering into a purchase agreement with the consumer at the time of delivery.

(4) Accepting a purchase deposit from any consumer that exceeds five percent of the selling price of the vehicle described in the brokering agreement.

(5) Failing to refund any purchase money, including purchase deposits, upon demand by a consumer at any time prior to the consumer's signing a vehicle purchase agreement with a selling dealer of the vehicle described in the brokering agreement.

(6) Failing to cancel a brokering agreement and refund, upon demand, any money paid by a consumer, including any brokerage fee, under any of the following circumstances:

(a) When the final price of the brokered vehicle exceeds the purchase price listed in the brokering agreement.

(b) When the vehicle delivered is not as described in the brokering agreement.

(c) When the brokering agreement expires prior to the customer's being presented with a purchase agreement from a selling dealer arranged through the brokering dealer that contains a purchase price at or below the price listed in the brokering agreement.

D. The commission shall not deny an application for a used motor vehicle dealership based upon consideration of an existing or anticipated economic or competitive effect on other licenses in the surrounding community or territory.

E. In the performance of its duties under this Section, the commission shall have the authority to obtain from the Department of Public Safety and Corrections and other governmental agencies information relating to the criminal records of applicants for licenses under this Part.

Acts 2006, No. 440, §1; Acts 2007, No. 446, §1; Acts 2010, No. 987, §1; Acts 2012, No. 136, §1; Acts 2013, No. 204, §1; Acts 2014, No. 423, §§1, 2.



RS 32:793 - Rent with option-to-purchase program

§793. Rent with option-to-purchase program

A. As used in this Section:

(1) "Consummation" means the time a renter becomes contractually obligated on a vehicle rental purchase agreement.

(2) "Default" means the failure of a rental consumer to bring the rental account current within five days after the rental payment is due or the failure of the rental consumer to maintain minimum insurance required pursuant to a rental purchase agreement.

(3) "Processing fee" means those administrative fees that a rental dealer may charge to a rental consumer to initiate a rental purchase agreement, however designated.

(4) "Rental consumer" means a natural person who rents with an option-to-purchase a used motor vehicle under a vehicle rent with option-to-purchase agreement.

(5) "Rental purchase agreement" means a vehicle rent with option-to-purchase agreement for the rent of a used motor vehicle by a rental dealer in favor of a rental consumer, for personal, family, or household purposes for a period of not less than twelve months.

(6) "Rent-to-own dealer" means a used motor vehicle dealer who rents used motor vehicles under a rental purchase agreement.

B. All rental purchase agreements are required:

(1) To be made in clear and conspicuous language.

(2) To be in writing, a copy of which shall be delivered to the rental consumer.

(3) To have a condition report which sets forth in detail the physical condition and appearance of the vehicle prior to rental which shall be completed and signed by both the rental consumer and an authorized representative of the rental dealer and promptly delivered to the rental consumer.

(4) To have provisions substantially equivalent to the following:

(a) A provision indicating the description of the vehicle rented, particularly to the year, make, model, vehicle identification number, color, and odometer reading.

(b) A provision itemizing all costs relative to detail, delivery, or destination of the vehicle, which shall not exceed the sum of one hundred fifty dollars.

(c) An itemization of the processing fee charged by the rental dealer, if any, which shall not exceed the sum of one hundred fifty dollars.

(d) A provision indicating the amount of the security deposit required by the rental dealer and the conditions under which the said security deposit shall be refundable or nonrefundable; however, no security deposit shall exceed the rental dealer's documented cost of the vehicle.

(e) A provision that the rental dealer cannot add repair costs to the rental purchase agreement. Further, that the rental dealer shall warrant the power train of the motor vehicle for any defects which existed at the time of sale for a period of thirty days or one thousand miles, whichever is the lesser.

(f) A provision offering to the rental consumer the right to secure a warranty, if one is available, for the used motor vehicle and the price of such warranty, and the cost of any deductible under the warranty.

(g) A provision setting the total amount of payments due, the number of total periodic payments, and the amount of each such periodic payment.

(h) A provision indicating whether the title transfer and licensing fees are included in the payments charged at consummation by the rental dealer or are to be considered additional charges.

(i) A provision indicating whether a late payment is due from the rental consumer after a certain date selected for periodic payment, the amount of which payment shall not exceed the sum of fifty dollars or ten percent of the monthly payment price, whichever is less.

(j) A provision indicating whether a reinstatement fee shall be required in the event that the rental consumer fails to make timely rental payments and desires to reinstate the rental purchase agreement, which reinstatement fee shall not exceed the sum of fifty dollars plus any legitimate recovery fees or expenses.

(k) A provision indicating whether the rental consumer is liable for loss or damage to the rental property and, if so, the maximum amount for which the rental consumer may be liable.

(l) A provision containing the rights of the rental consumer to terminate the rental purchase agreement and the consequences of such termination, if any.

(m) A provision regarding the maintenance and repair of the rental during the rental term and whether the rental consumer is responsible for such repairs absent the purchase of a warranty.

(n) A provision indicating whether the rental consumer is required to secure automobile liability insurance from a licensed insurance agent in the state of Louisiana, and the minimum limits required by the rental dealer for both bodily injury and property damage, which in any event shall not be less than minimum limits required by state law.

(o) A provision that when a rental consumer is in default on his rental purchase agreement, the rental dealer will mail a notice of default to the rental consumer, provided there is proof of mailing giving the consumer five days to bring the account current.

(p) A provision that when the rental consumer returns the vehicle that the dealer shall do a condition report at the time of the vehicle's return which sets forth the physical condition and appearance of the vehicle and which shall be completed and signed by an authorized representative of the rental dealer and the rental consumer and promptly delivered to the rental consumer.

C. A rental purchase agreement may not contain a provision:

(1) Requiring a confession of judgment.

(2) Authorizing a rental dealer or an agent of the rental dealer to commit a breach of the peace in the repossession of rental property or to take repossession of the rental property in any manner other than what is permitted in R.S. 14:220.

D. Every rental dealer shall maintain a contingent automobile liability policy of insurance with minimum limits of one hundred thousand dollars per occurrence, three hundred thousand dollars aggregate, and fifty thousand dollars in property damage. It shall not be sufficient for any rental dealer to share in a policy of insurance, which could, under any circumstance, create a limit of less than that set forth herein. Such policy may be surplus lines insurance as defined in R.S. 22:46.

E. A used motor vehicle dealer shall not rent with an option to purchase a used motor vehicle that has a recorded lien on file. The lien shall be removed through the office of motor vehicles prior to placing the used motor vehicle in the rental program. A used motor vehicle dealer shall only rent with an option-to-purchase vehicle which shall be properly titled in the name of the used motor vehicle dealer.

Acts 2006, No. 440, §1; Acts 2012, No. 136, §1; Acts 2014, No. 430, §1.



RS 32:794 - Wholesale motor vehicle auctions; unlawful acts

§794. Wholesale motor vehicle auctions; unlawful acts

A. It shall be unlawful and constitute a violation of this Chapter for any wholesale motor vehicle auction to:

(1) Fail to comply with the licensing requirements of this Chapter.

(2) Fail to comply with any provision of this Chapter, any provision relating to the proper disposition of license tags or registrations, transfers of title, or payment of sales taxes in connection with the purchase or sale of any new or used motor vehicle, or with any rule or regulation adopted and promulgated by the commission pursuant to the authority vested in it by this Chapter.

(3) Permit any person other than a licensed dealer or a person who holds a current authorization to bid for a licensed dealer, to bid, offer to bid, participate in the bid process, purchase, or offer to purchase a used motor vehicle placed up for bid at the auction.

(4) Accept cash for a sale from anyone other than a licensed dealer or his agent.

(5) Permit any person other than a mechanic or technical expert to accompany a licensed dealer to inspect used motor vehicles prior to the vehicle being placed up for bid at the auction.

(6) Fail to disclose that a sale took place off the block or out of the auction ring by providing red-stamped verification on the auction bill of sale or invoice, with the lettering on the stamp to be no less than half-inch print size.

(7) Fail to implement, within six months, following the effective date of this Section, an audio video recording system which will properly verify sales occurring in the lanes at the auction and fail to maintain those video recordings for at least thirty days following the sale.

(8) Fail to use an industry-recognized damage classification system for all vehicles sold at auction.

(9) Engage in fraudulent activity in the auction process.

B. Any violation of this Section shall constitute grounds for suspension, revocation, or refusal to issue or renew any license or permit issued by the commission.

C. Any licensee who violates any of the provisions of this Section may be subject to an injunction under R.S. 32:786 and fines and penalties provided in R.S. 32:788.

Acts 2010, No. 987, §1; Acts 2013, No. 204, §1.



RS 32:795 - Repealed by Acts 2014, No. 423, §2.

§795. Repealed by Acts 2014, No. 423, §2.



RS 32:796 - Deposit and down payment disclosure and delivery of vehicle pending the sale

§796. Deposit and down payment disclosure and delivery of vehicle pending the sale

A. In every transaction between a used motor vehicle dealer and a customer in which the customer provides a deposit on a used motor vehicle, the used motor vehicle dealer is required to provide a statement that the deposit given is on an agreement to purchase, and not an actual sale. The agreement shall clearly state that no transaction has actually occurred, that no sales documents have been completed, and that the deposit is merely intended as a hold on a vehicle.

B. In every transaction between a used motor vehicle dealer and a customer in which the customer provides a down payment for the purchase of a used motor vehicle, the used motor vehicle dealer is required to provide, either on the bill of sale, or by separate agreement, a statement that the sale is conditioned upon certain identifiable events, such as financing or obtaining state-mandated compulsory automobile insurance.

C. In every transaction between a used motor vehicle dealer and a customer in which the customer provides either a down payment or a deposit for the purchase of a used motor vehicle, the used motor vehicle dealer shall complete a disclosure statement containing the terms and conditions of the transaction, including but not limited to the following:

(1) The amount of the deposit or down payment.

(2) Whether the money given is either a deposit or down payment.

(3) Terms and conditions for return or forfeiture of the customer's deposit or down payment.

(4) A time limit in which to complete the transaction not to exceed twenty days.

(5) A complete description of the motor vehicle to be sold including the make, model, year, and any identification and serial numbers.

(6) The price of the vehicle and a description of the vehicle including the make, model, year, identification, and serial number and its condition.

(7) The amount of the trade-in allowance and a description of the trade-in vehicle including the make, model, year, identification, and serial number and its condition.

D. If the dealer allows the customer to take delivery on a vehicle which is the subject of either a deposit or a down payment, a pre-delivery sale disclosure statement from the dealer and the customer shall include the following:

(1) A condition report which clearly identifies any noticeable damage to the vehicle before it is released to the customer.

(2) A statement that if the dealer withdraws from the agreement to purchase, the customer will be responsible only for damages beyond normal wear and tear occurring during the customer's use of the vehicle, the amount of which may be deducted from the deposit or down payment.

(3) A statement that if the customer withdraws from the agreement to purchase, the customer shall be responsible not only for damages occurring during the customer's use of the vehicle but also for usage of the vehicle at a day rate not to exceed twenty-five dollars per day and thirty-five cents per mile, which may be deducted from the deposit or down payment.

(4) A statement that if the customer either withdraws from the agreement to purchase or fails to return the vehicle at the expiration of the term of the agreement, the dealer may seek repossession of the vehicle by any lawful means.

(5) A statement that if the dealer withdraws from the agreement to purchase that the dealer must give written notice, by certified or registered mail, to the customer at least five days prior to taking repossession of the vehicle which may be done by any lawful means, and only upon return of the deposit in accordance with this Section.

E. It shall be unlawful and constitute a violation of this Chapter for any used motor vehicle dealer to fail to follow any of the provisions of this Section.

Acts 2014, No. 423, §1.



RS 32:801 - Definition

PART III. DISMANTLERS AND PARTS RECYCLERS; MOTOR VEHICLE

CRUSHERS; AND SCRAPPED MOTOR VEHICLE DEALERS

§801. Definition

As used in this Part only:

"Motor vehicle" means every automobile, motor home, motorcycle, all-terrain vehicle, recreational vehicle trailer, boat trailer, semitrailer, truck, truck-tractor, and any other device which is self-propelled and drawn, in, upon, or by which any person or property is or may be transported or drawn either upon or off a public highway, except such as is moved by animal power, or is used exclusively upon stationary rails or tracks, or is an implement of husbandry.

Acts 2006, No. 440, §1.



RS 32:802 - License required; application; fee; duration

§802. License required; application; fee; duration

A. It shall be unlawful and shall constitute a misdemeanor for any person, firm, association, corporation, or trust to engage in business in whole or in part as, or serve in the capacity of, or act as an automotive dismantler and parts recycler, automotive dismantler and parts recycler salesperson, or motor vehicle crusher in this state without first obtaining a license therefor from the Louisiana Used Motor Vehicle Commission.

B. Any person, firm, association, corporation, or trust engaging, acting, or serving in more than one of the capacities or having more than one place where the business is carried on or conducted shall be required to obtain and hold a current license for each thereof in which he, it, or they shall engage.

C. Every person, firm, or corporation desiring to engage in the business of a dismantler and parts recycler, dismantler and parts recycler salesperson, or motor vehicle crusher shall apply in writing, on a form to be prescribed by the commission, which form shall contain:

(1) The name of the applicant.

(2) The street address of applicant's principal place of business.

(3) The type of business organization of applicant.

(4) The applicant's financial standing.

(5) The applicant's business integrity.

(6) Whether the applicant has an established place of business and is engaged in the pursuit, avocation, or business for which a license or licenses are applied.

(7) Whether the applicant is able to properly conduct the business for which a license or licenses are applied.

(8) Such additional information as may be required by the commission.

D. In addition to the items required to be submitted by applicants for licensure pursuant to this Section, applicants shall also submit such evidence as the commission shall prescribe, documenting that either the applicant or his general manager, office manager, title clerk, or other responsible representative of the applicant has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license.

E. Every application for license as a dismantler and parts recycler, dismantler and parts recycler salesperson, or motor vehicle crusher shall be accompanied by the following fee:

(1) A maximum of two hundred dollars for an applicant's established place of business.

(2) One hundred dollars for each place of business in addition to the principal place of business.

F. All licenses issued under the provisions of this Part shall expire on the date indicated on the license and shall be nontransferable.

G. All applications for renewal of licenses hereunder shall be submitted on or before sixty days prior to the expiration date indicated on the license. If application has not been made for renewal of licenses, such licenses shall expire on the expiration date indicated on the license, and it shall be a violation of this Part for any person to represent himself and act thereafter in the capacity and business for which he was formerly licensed hereunder.

H. Any licensee who submits a renewal application after the expiration date of an existing license shall be subject to a late penalty of one hundred dollars and shall be presumed to be a renewal applicant.

I. Any licensee changing the name of the business, the business address, the ownership of the business, or opening any additional place of business shall notify the commission within ten days of such change or be in violation of this Part.

J. Any licensee ceasing to maintain its business shall surrender the license to the commission within ten days and any failure to do so shall constitute a misdemeanor criminal violation and also subject the licensee to civil penalties as defined in this Chapter.

K. The commission is authorized to adopt rules to implement the provisions of this Section.

Acts 2006, No. 440, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 987, §1.



RS 32:803 - Other licenses not required

§803. Other licenses not required

A licensed dismantler and parts recycler shall not be required to obtain a separate license as a used motor vehicle dealer, an automobile accessory dealer, an automobile garage or shop, or a storage garage or yard to engage in the business of a dismantler and parts recycler as set forth herein.

Acts 2006, No. 440, §1.



RS 32:804 - Denial, revocation, or suspension of license; grounds; violations

§804. Denial, revocation, or suspension of license; grounds; violations

A. Except as otherwise provided in this Section, the commission may deny an application for a license or revoke, or suspend, or cancel a license after it has been granted for any of the following reasons:

(1) On satisfactory proof of unfitness of the applicant or the licensee, as the case may be, under the standards established by this Part.

(2) For fraudulent practices or any material misstatement made by an applicant in any application for license under the provisions of this Part.

(3) For any willful failure to comply with any provisions of this Part, any provision relating to the proper disposition of certificates of title or permits to dismantle in connection with the purchase or sale of any motor vehicle, or with any rule or regulation adopted and promulgated by the commission under authority vested in it by this Part.

(4) Change of condition after license is granted resulting in failure to maintain the qualifications for licensure.

(5) Continued or flagrant violation of any of the rules or regulations of the commission.

(6) Being a dismantler and parts recycler, dismantler and parts recycler salesperson, or motor vehicle crusher who:

(a) Resorts to or uses any false or misleading advertising in connection with his business.

(b) Has committed any unlawful act which resulted in the revocation of any similar license in another state.

(c) Has been convicted of a crime involving moral turpitude.

(d) Has committed a fraudulent act in selling, purchasing, or otherwise dealing in motor vehicles or motor vehicle parts, or has misrepresented the terms and conditions of a sale, purchase, or contract for sale or purchase of used motor vehicle parts, motor vehicles, or any interest therein including an option to purchase such motor vehicles.

(e) Has engaged in his business under a past or present license issued pursuant to this Part or in any other course of conduct in such a manner as to cause injury to the public or to those with whom he is dealing.

(f) Has failed to meet or maintain the conditions and requirements necessary to qualify for the issuance of a license.

(g) Has failed or refused to furnish and keep in force any bond required under this Part.

(h) Has knowingly engaged in tampering with, adjusting, altering, changing, setting back, disconnecting, or failing to connect the odometer of any motor vehicle, or causing any of the foregoing to occur in an odometer of a motor vehicle, so as to reflect a lower mileage than the true mileage driven by the motor vehicle. The foregoing shall be applicable to any motor vehicle whether sold wholesale or retail or whether or not the foregoing occurred within or outside of the state of Louisiana.

(7) Being a dismantler and parts recycler or crusher who:

(a) Does not have an established place of business.

(b) Is not operating from the address shown on his license if this change has not been reported to the commission.

(c) Employs unlicensed salespersons or other unlicensed persons in connection with the sales of used motor vehicle parts.

B. The commission shall not deny an application for a license or revoke or suspend a license based upon consideration of an existing or anticipated economic or competitive effect on other licensees in the surrounding community or territory.

C. Each of the aforementioned grounds for suspension, revocation, cancellation, or denial of issuance or renewal of license shall also constitute a violation of this Part, unless the person involved has been tried and acquitted of the offense constituting such grounds.

D. The suspension, revocation, cancellation, or refusal to issue or renew a license or the imposition of any other penalty by the commission shall be in addition to any penalty which might be imposed upon any licensee upon a conviction at law for any violation of this Part.

E. In the performance of its duties under this Section the commission shall have the authority to obtain from the Department of Public Safety and Corrections and other governmental agencies information relating to the criminal records of applicants for licensure under this Part.

Acts 2006, No. 440, §1.



RS 32:805 - Requirement to keep records

§805. Requirement to keep records

A. Every used motor vehicle dealer, dismantler and parts recycler, motor vehicle crusher, and scrap metal processor shall keep a register of all purchases and sales of motor vehicles for three years from the date of purchase or sale indicating the make, model, year, body style, vehicle identification number, odometer reading, and name and address of the purchaser and sellers, provided that any person, firm, or corporation purchasing a motor vehicle from a licensee of this commission is exempted from the requirement of keeping records on such purchases as are required in this Section. Scrap metal processors shall provide the information concerning the vehicle purchased, as required in this Section, only to the extent the information is readily available or ascertainable from the motor vehicle itself, as determined by the scrap metal processor.

B. Such registers and any vehicles or parts of vehicles still in the possession of the used motor vehicle dealer or dismantler and parts recycler, motor vehicle crusher, and scrap metal processor shall be made available for inspection to identified representatives of the commission and to identified law enforcement officers of the state, parish, and municipality during reasonable business hours on business days.

Acts 2006, No. 440, §1.



RS 32:806 - Transfer of motor vehicle certificate of title to or from a dismantler and parts recycler

§806. Transfer of motor vehicle certificate of title to or from a dismantler and parts recycler

In all transfers of motor vehicles at wholesale as authorized herein, a dismantler and parts recycler, duly licensed hereunder, shall have the authority to transfer the certificates of title to such motor vehicles as a dealer under the Louisiana Certificate of Title Law.

Acts 2006, No. 440, §1.



RS 32:807 - Transfers of scrapped motor vehicles

§807. Transfers of scrapped motor vehicles

A. Unless transferred by a dismantler and parts recycler or motor vehicle crusher licensed by this commission, all transfers of motor vehicles shall be accompanied by the delivery of possession of the certificate of title, a permit to sell, or the permit to dismantle the motor vehicle, as required under R.S. 32:716 or 717, whichever is applicable, by the transferor to the transferee thereof.

B. No motor vehicle crusher or scrap metal processor acquiring a motor vehicle from any person, firm, or corporation who is not licensed under the provisions of this Part as a dismantler and parts recycler or as a motor vehicle crusher shall crush, compact, demolish, shred, or otherwise recycle for scrap such motor vehicle until after applying with the Department of Public Safety and Corrections, office of motor vehicles, for a permit to dismantle the motor vehicle for scrap in accordance with the applicable provisions and procedures set forth in R.S. 32:716 or 717, unless a permit to dismantle or a permit to sell such motor vehicle has previously been issued to the seller and transferred to the purchaser of the motor vehicle.

C. A scrap metal processor, upon receiving a copy of the license from a used motor vehicle dealer, dismantler and parts recycler, or motor vehicle crusher, shall be authorized to rely on the validity of said license for the term of said license unless and until the scrap metal processor receives actual written notice from the commission that said license has been revoked, suspended, or canceled.

Acts 2006, No. 440, §1.



RS 32:808 - Salvage pools; record keepers

§808. Salvage pools; record keepers

A.(1) The owner, manager, or person in charge of a salvage pool or salvage disposal sale shall keep a register of all sales of motor vehicles for three years from the date of sale, showing the make, model, year, body style, vehicle identification number, odometer reading, and the name and address of the seller and buyer.

(2) The register shall be made available for inspection by identified law enforcement officers of the state, parish, or municipality or agents of the commission at the salvage pool or salvage disposal sale business location during regular business hours on business days.

B. In the event a bid card is not required in order to purchase a vehicle, a transaction fee of five dollars shall be collected and remitted monthly, electronically or otherwise, and transmitted to the commission by the owner or operator of the salvage pool in connection with the sale of each vehicle.

Acts 2006, No. 440, §1; Acts 2007, No. 257, §§1 and 2; Acts 2007, No. 446, §1; Acts 2010, No. 861, §14.



RS 32:809 - Repealed by Acts 2007, No. 257, §2.

§809. Repealed by Acts 2007, No. 257, §2.



RS 32:811 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

PART IV. DEALERS AND MANUFACTURERS

OF RECREATIONAL PRODUCTS

SUBPART A. GENERAL PROVISIONS APPLICABLE

TO ALL RECREATIONAL PRODUCTS DEALERS

AND MANUFACTURERS

§811. Repealed by Acts 2009, No. 403, §2, eff. July 7, 2009.



RS 32:812 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§812. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:813 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§813. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:814 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§814. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:815 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§815. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:816 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§816. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:817 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§817. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:818 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§818. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:819 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§819. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:820 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§820. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:821 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§821. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:822 - Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.

§822. Repealed by Acts 2009, No. 403, §2, effective July 7, 2009.



RS 32:851 - Definitions

CHAPTER 5. MOTOR VEHICLE SAFETY RESPONSIBILITY LAW

PART I. GENERAL PROVISIONS

§851. Definitions

The following words and phrases, when used in this Chapter, shall, for the purposes of this Chapter, have the meanings respectively ascribed to them in this Section, except in those instances where the context clearly indicates a different meaning:

(1) "Commissioner" means the Department of Public Safety and Corrections.

(2) "Judgment" means any judgment which shall have become final by expiration without appeal of the time within which a suspensive appeal might have been perfected or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages.

(3) "License" means any license, temporary instruction permit, or temporary license issued under the laws of this state pertaining to the licensing of persons to operate motor vehicles.

(4) "Mobile electronic device" means any small handheld computing or communications device that has a display screen with touch input or a miniature keyboard.

(5) "Motor vehicle" means every self-propelled vehicle (except traction engines, road rollers, farm tractors, tractor cranes, power shovels, and well drillers) and every vehicle which is propelled by electric power obtained from overhead wires but not operated upon rails.

(6) " Nonresident" means every person who is not a resident of this state but does not include persons dwelling outside of this state whose occupation or business requires them to spend one-half or more of their working hours in this state in pursuance of their business or employment.

(7) "Nonresident's operating privileges" means the privileges conferred upon a nonresident by the laws of this state pertaining to the operation by him of a motor vehicle, or the use of a motor vehicle owned by him, in this state.

(8) "Operator" means every person who is in actual physical control of a motor vehicle.

(9) "Owner" means every person who holds the legal title to a motor vehicle or in the event a motor vehicle is the subject of an agreement for the conditional sale, lease, or transfer of the possession, however, thereof, with the right of purchase upon performance of the condition stated in the agreement and with an immediate right of possession vested in the conditional vendee, lessee, possessor, or in the event such or similar transaction is had by means of a mortgage, and the mortgagor of a vehicle is entitled to possession, then such conditional vendee, lessee, possessor, or mortgagor shall be deemed the owner for the purpose of this Chapter.

(10) "Person" means every natural person, firm, co-partnership, association, or corporation.

(11) "Proof of financial responsibility" means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of the proof, arising out of the ownership, maintenance, or use of a motor vehicle in the amounts specified in R.S. 32:872 in reference to the acceptable limits of a policy or bond.

(12) "Registration" includes a registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

(13) "State" means any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

Acts 1952, No. 52, §1; Acts 1984, No. 237, §1; Acts 2012, No. 824, §1.



RS 32:852 - Commissioner to administer law; hearings; notice to injured parties; appeal to court

§852. Commissioner to administer law; hearings; notice to injured parties; appeal to court

A. The commissioner shall administer and enforce the provisions of this Chapter and may make rules and regulations necessary for its administration and shall provide for hearings upon request of persons aggrieved by orders or acts of the commissioner under the provisions of this Chapter.

B. Any other provision of law to the contrary notwithstanding, whenever a person is involved in an accident and as a result thereof, whether directly or indirectly, the director of public safety is requested or required to hold an administrative hearing to determine whether or not that person's driver's license or driving privilege is to be suspended, cancelled, or revoked, the director shall, in addition, notify each party who suffered personal injury or property damage in such accident of the hearing. Such notification shall be made by regular or first class mail to the last known address of the party. The notification shall state therein that the hearing will be held, for what purpose the hearing will be held, that the party to whom the notification is made may attend the hearing, and that the hearing shall in addition be held for the purpose of determining whether or not compensation has been made for damages.

C. Any order or act of the commissioner, under the provisions of this Chapter, shall be subject to review by appeal to the district court of the parish of East Baton Rouge or by appeal to the district court of the domicile of appellant, provided an appeal is filed in the district court within thirty days from the effective dates of the order or act of the commissioner, at the instance of any party in interest. The court shall determine whether the filing of the appeal shall operate as a stay of any such order or decision of the commissioner. The court may, in disposing of the issue before it, modify, affirm or reverse the order or decision of the commissioner in whole or in part.

D. The deputy secretary for the office of public safety services shall annually include in his budget a provision for the expenditure of funds to improve the enforcement of the Motor Vehicle Safety Responsibility Law. Ten days prior to the beginning of each regular session of the legislature, he shall submit a written report to each house of the legislature on the effectiveness of the law and his enforcement efforts, for amending the law, and for additional authority or financial assistance he requires to enforce the law effectively.

E. Notwithstanding any other provision of the law to the contrary, no fine, fee, or other monetary sanction shall be imposed for failure to respond to any notice required as provided in this Chapter as it provides for notices of suspension or revocation of driving privileges or motor vehicle registration privileges unless the notice was transmitted by certified or registered mail, return receipt requested.

Acts 1952, No. 52, §2. Amended by Acts 1975, No. 626, §1. Acts 1984, No. 212, §2, eff. July. 1, 1985; Acts 1991, No. 1020, §1; Acts 1992, No. 984, §10.



RS 32:853 - Commissioner to furnish operating records; other information; fees; withdrawal of forms or information

§853. Commissioner to furnish operating records; other information; fees; withdrawal of forms or information

A.(1)(a) The commissioner shall, upon request, furnish any person a certified abstract of the operating record of any person subject to the provisions of this Chapter. The operating record of an individual driver shall include only those offenses where an individual has pled guilty and been sentenced thereupon, forfeited bond resulting in a final judgment of forfeiture, or been found guilty by a court of competent jurisdiction of violating a law in the operation of a motor vehicle, or civil actions in which an individual has been adjudged at fault, and any accident in which the driving privileges of the person are suspended for failure to provide liability security or proof of financial security.

(b) On accidents occurring after December 31, 1984, it shall be noted on the record whether or not such person was issued a citation, or whether an individual has pled guilty, forfeited bond, or been found guilty by a court of competent jurisdiction of violating a law in the operation of a motor vehicle, or civil actions in which an individual has been adjudged at fault.

(c) The operating record of a person shall not include those arrests for a first or second violation of any state, local, parish, city, municipal, or other government ordinance, statute, or legal provision making criminal the operating of a motor vehicle while intoxicated or under the influence of alcoholic beverages, including but not limited to R.S. 14:98, nor shall it include any record of any civil sanction imposed, including the suspension of a license, as a result of such an arrest when any of the following occurs:

(i) The person submitted to an approved chemical test and the test resulted in a blood alcohol reading of less than 0.08 percent by weight, or of less than 0.02 percent by weight, if the person was under the age of twenty-one years on the date of the test, and the person is found not guilty.

(ii) The person was found not guilty whether or not he submitted to a test.

(iii) The person was convicted or entered a plea, and the court, clerk, or district attorney subsequently reports that the person achieved a final dismissal under the provisions of Code of Criminal Procedure Article 894. Unless and until such notice is received, the department shall add a conviction entered under Article 894 to the person's operating record and suspend or revoke the license in accordance with law after issuance of proper notice to the person.

(d) The operating record shall not include those arrests or convictions for a first or second violation of R.S. 14:98.1, if at least two years have elapsed since the date of conviction and the offender has not been convicted of an additional offense for violation of R.S. 14:98 or 98.1. If he has been convicted of one or more of these additional offenses during the two-year period, then the earlier offense shall remain on his record for a period of four years from the date of that conviction.

(e) The operating record of an individual shall not include citations for violation of any statute or ordinance requiring use of a seatbelt or wearing a motorcycle helmet.

(2) The commissioner shall also, upon request, advise as to whether any person subject to the provisions of this Chapter has complied with the requirements concerning the deposit of security, and, if so, shall designate the manner of compliance, the nature and amount of security deposited, or the name and address of the liability insurance company insuring such person.

(3)(a) No insurance company shall use the certified abstract of the operating record to increase an insured's premium without complying with the following conditions:

(i) Furnish a copy of the abstract to the insured.

(ii) Determine that the insured is over fifty percent at fault in any accident shown on the abstract.

(iii) Provide to the insured a notice in writing that the insured has a right to appeal the determination of fault by requesting a hearing before the Department of Public Safety and Corrections. The notice shall contain the procedure for requesting the hearing and the address to which the request is to be transmitted.

(b) Should the insured not agree that the insured is over fifty percent at fault, the insured may appeal the matter to the Department of Public Safety and Corrections for determination. The department shall provide notice of the hearing to the insured, to the insurance company of the insured, and to each person who suffered personal injury or property damage as a result of the accident. The notice shall be transmitted by first class mail to the last known address of the person.

(c) The Department of Public Safety and Corrections shall notify the insured and insurance company of their findings. If the Department of Public Safety and Corrections finds the insured not over fifty percent at fault in the accident, the insurance company shall remove any additional premium charged to the insured for that accident.

(4) Whenever it is determined that the person is not over 50% at fault, the department shall note such finding on the person's operating record.

(5) No insurance company shall increase an insured's premium for an accident in which he was not over 50% at fault.

(6)(a) The provisions of this Subsection shall not apply to accidents involving publicly owned emergency vehicles operated by any public safety or law enforcement officer, whether fulltime, parttime, or volunteer, including but not limited to firefighters in the employ of any municipality, parish or fire protection district; deputy sheriffs; municipal police officers; officers of the Louisiana State Police; officers of the enforcement division of the Department of Wildlife and Fisheries; and emergency medical vehicle operators with respect to accidents in which these persons are involved while engaged in the operation of a publicly owned emergency vehicle in the course and scope of their employment.

(b) No accident involving the operation of a publicly owned emergency vehicle by any of the persons described in this Paragraph shall be included on the individual officer's operating record nor shall any insurance company increase the premium on that person's privately owned vehicle because of that accident.

B.(1) The commissioner shall be entitled to charge and collect a fee of six dollars for each copy of a certified abstract and for each copy of any information furnished upon request of any person from the files of the financial responsibility division of the Department of Public Safety and Corrections. Notwithstanding any other fees as stipulated herein, the fee for furnishing motor vehicle reports that are derived from computer generated requests shall not exceed six dollars for records from all sources.

(2)(a) Subject to the exceptions contained in Article VII, Section 9(B) of the Constitution of Louisiana, all fees, fines, or other monies collected under the provisions of this Chapter or dedicated to the enforcement of the provisions of this Chapter shall be paid to the state treasury and shall be credited to the Bond Security and Redemption Fund.

(b), (c) Repealed by Acts 1992, No. 984, §18.

C. When any person files a form, or furnishes information, which is provided for under this Chapter, and the person was not at that time required by law to file the form or furnish the information, that person may request that the form, and all of the information contained in the form, and any other information furnished by him be withdrawn from the files maintained by the commissioner. If the commissioner determines that the law as it existed at that time did not require the form to be filed, or the information to be submitted, he shall return the form to the person who filed it and shall delete from the files of the commissioner any information concerning the form and any other information furnished by that person.

Acts 1991, No. 980, §1; Acts 1992, No. 984, §18; Acts 1994, 3rd Ex. Sess., No. 20, §2; Acts 1997, No. 1296, §3, eff. July 15, 1997; Acts 1997, No. 1343, §1; Acts 2001, No. 456, §1; Acts 2001, No. 781, §4, eff. Sept. 30, 2003; Acts 2005, No. 507, §1; Acts 2009, No. 366, §1; Acts 2014, No. 458, §1.

NOTE: Section 6 of Acts 2001, No. 781, provides that the provisions of the Act shall become null and of no effect if and when Section 351 of P.L. 106-346 regarding the withholding of federal highway funds for failure to enact a 0.08 percent blood alcohol level is repealed or invalidated for any reason.



RS 32:854 - Chapter supplemental to motor vehicle laws

§854. Chapter supplemental to motor vehicle laws

This Chapter shall in no respect be considered as a repeal of the state motor vehicle laws but shall be construed as supplemental thereto.

Acts 1952, No. 52, §36.



RS 32:855 - Past application of Chapter

§855. Past application of Chapter

This Chapter shall not apply with respect to any accident, or judgment arising therefrom, or violation of the motor vehicle laws of this state, occurring prior to the effective date of this Chapter.

Acts 1952, No. 52, §37.



RS 32:856 - Chapter not to prevent other process

§856. Chapter not to prevent other process

Nothing in this Chapter shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.

Acts 1952, No. 52, §38.



RS 32:857 - Uniformity of interpretation

§857. Uniformity of interpretation

This Chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

Acts 1952, No. 52, §39.



RS 32:858 - Short title

§858. Short title

This Chapter may be cited as the Motor Vehicle Safety Responsibility Law.

Acts 1952, No. 52, §41.



RS 32:861 - Security required

PART I-A. COMPULSORY MOTOR VEHICLE

LIABILITY SECURITY

§861. Security required

A.(1) Every self-propelled motor vehicle registered in this state except those motor vehicles used as agricultural or forest vehicles during seasons when they are not used on the highway, those used primarily for exhibit or kept primarily for use in parades, exhibits, or shows, and lease-bound mobile rig haulers as defined in Subsection D of this Section, shall be covered by an automobile liability policy with liability limits as defined by R.S. 32:900(B)(2) or 900(M), or a binder for same, or by a motor vehicle liability bond as defined by Subsection B of this Section, or by a certificate of the state treasurer stating that cash or securities have been deposited or securitized with said treasurer as provided by Subsection C of this Section, or by a certificate of self-insurance as provided by R.S. 32:1042.

(2)(a) It shall be the duty of the registered owner of a motor vehicle to maintain the security hereinabove required. Failure to maintain said security shall subject the registered owner to the sanctions hereinafter provided in Sections 863, 864, and 865 of this Part.

(b) For the period August 15, 2006, through August 14, 2007, the provisions of this Part shall not apply to water-damaged vehicles as defined by R.S. 32:702, regardless of whether the vehicle is a total loss, if and only if, the registered owner of the water-damaged vehicle applies for a certificate of destruction in accordance with procedures established by the secretary. Such applications shall be processed in a manner similar to that outlined in R.S. 32:707.3.

(3) If the owner or lessee wishes to discontinue the use of a vehicle registered in his name, he shall surrender the vehicle's license plate to the secretary within ten calendar days of cancellation or, prior to the cancellation, he shall notify the secretary by written statement containing the date of cancellation of liability security on the vehicle, that the vehicle is no longer in use and the intended period of nonuse, and shall have the agent who previously issued the policy of insurance on the vehicle submit an affidavit that the insurance on the vehicle will be cancelled during the period of time that the vehicle will not be in use.

B. "Motor vehicle liability bond" means a bond conditioned:

(1) That the obligor shall, within thirty days after the rendition thereof, satisfy:

(a)(i) All judgments rendered against him or against any person responsible for the operation of the obligor's motor vehicle with his express or implied consent in actions to recover damages for property damage or for bodily injuries, including death at any time resulting therefrom, and

(ii) Judgments rendered as aforesaid for consequential damages consisting of expenses incurred by a husband, wife, parent, or tutor for medical, nursing, hospital, or surgical services in connection with or on account of such bodily injuries or death sustained during the term of the bond by any person, and

(b) Arising out of the ownership, operation, maintenance, control, or use upon the highways and roads of the state of such motor vehicle,

(2) To the amount or limit of:

(a) Not less than twenty-five thousand dollars for damages to the property of others, and

(b) Not less than fifteen thousand dollars on account of injury to or death of any one person, and

(c) Subject to such limits as respects injury to or death of one person, of not less than thirty thousand dollars on account of any one accident resulting in injury to or death of more than one person.

C.(1)(a) The applicant for registration may, in lieu of procuring a motor vehicle liability bond or policy, deposit with the state treasurer cash in the amount of fifty-five thousand dollars, or otherwise pledge, assign, or securitize, to the satisfaction of the state treasurer on such forms and documents as he shall require, which shall constitute a lien thereon in favor of the treasurer for the liabilities set forth in this Section and authorize him to sell same pursuant to Subparagraph (c) of this Paragraph, bonds, stocks, securities, or other evidences of indebtedness satisfactory to said treasurer of a market value of not less than fifty-five thousand dollars as security for the payment by such applicant or by any person responsible for the operation of such applicant's motor vehicle with his express or implied consent of all judgments rendered against such applicant or against such person in actions to recover damages to property or for bodily injuries, including death at any time resulting therefrom, and judgments rendered as aforesaid for consequential damages consisting of expenses incurred by a husband, wife, parent, or tutor for medical, nursing, hospital, or surgical services in connection with or on account of such bodily injuries or death sustained during the term of registration by any person and arising out of the ownership, operation, maintenance, control, or use upon the highways and roads of the state of such motor vehicle to the amount or limit of at least twenty-five thousand dollars on account of any such judgment for damages to property or to the amount of fifteen thousand dollars for bodily injury or death to any one person or to the amount of thirty thousand dollars for bodily injury or death to more than one person.

(b) Upon presentation to the state treasurer by an officer qualified to serve civil process of an execution issued on any such judgment against the registrant or other person responsible as aforesaid, the treasurer shall pay, out of the cash deposited by the registrant as herein provided, the amount of the execution, including costs and interest, up to but not in excess of twenty-five thousand dollars for damages to property or fifteen thousand dollars to any one person for damages for bodily injury or death or thirty thousand dollars for bodily injury or death to more than one person.

(c) If the registrant has deposited, or otherwise pledged, assigned, or securitized pursuant to Subparagraph (a) of this Paragraph, bonds, stocks, securities, or other evidences of indebtedness, the state treasurer shall, on presentation of an execution as aforesaid, cause the securities, or such part thereof as may be necessary to satisfy the judgment, to be sold at public auction giving the registrant three days' notice in writing of the time and place of the sale. From the proceeds of the sale the state treasurer shall, after paying the expenses thereof, satisfy the execution as hereinbefore provided when a cash deposit has been made.

(d) Any sale by or payment upon an execution by the state treasurer in accordance with the provisions of this Section shall discharge him from all official and personal liability whatever to the registrant to the extent of such payment.

(e) The state treasurer shall deposit any cash received under the provisions of this Section in a savings bank or savings department of a trust company or of a national bank within the state.

(f) The depositor shall be entitled to the interest accruing on his deposit and to the income payable on the securities deposited. He may from time to time change such securities with the approval of the state treasurer.

(g) The state treasurer, whenever for any reason the amount of such deposit falls below the amount required by this Section, shall require, at the option of the registrant, the deposit of additional cash or securities up to the amount required by this Section or a motor vehicle liability bond or policy as provided in this Chapter.

(h) Money or securities deposited with the state treasurer under the provisions of this Section shall not be subject to attachment or execution except as provided in this Section.

(2) The state treasurer shall give to the applicant for registration a receipt on a form prescribed by the treasurer for the amount of cash or securities deposited, or pledged, assigned, or securitized by him with the treasurer under this Chapter. The state treasurer shall retain such cash or securities deposited or securitized as aforesaid and shall not deliver or release the lien on the same or the balance thereof to the registrant on his order until the expiration of the time within which actions, the payment of judgments in which are secured by such deposit, may be brought against the registrant or the person responsible for the operation of the registrant's motor vehicle with his express or implied consent, nor in any case if a written notice is filed with the state treasurer stating that such an action has been brought against the registrant or other person responsible as aforesaid, until payment is made as provided in this Subsection or satisfactory evidence is presented to the treasurer that final disposition of the action has been made.

D. "Lease-bound mobile rig hauler" as used in this Chapter means a winch or crew truck in excess of twenty-six thousand pounds which meets the following description:

(1) The hauler is operated on the highways of Louisiana only for the purpose of hauling mobile workover rigs or any accessories for a mobile workover rig within a ten-mile radius of the operator's oil and gas lease.

(2) The haulers are covered under a general liability policy, issued by an insurance company authorized to do business in the state, with liability coverage and limits equal to or greater than those defined in R.S. 32:900(B)(2), and such proof of the coverage is provided to the secretary as he may, by rule, require.

E.(1) The owners of motor vehicles registered in other states or jurisdictions that require liability security shall maintain the security and proof thereof as required by their respective state or jurisdiction while the vehicle is operated in this state.

(2) Failure to comply with the requirements of this Subsection shall subject the owner and the operator to the sanctions which are provided in R.S. 32:57 and limitations on recovery of damages provided for in this Part. Owners and operators of any motor vehicle in violation of this Subsection shall be subject to limitation of recovery as provided for in R.S. 32:866.

(3) The commissioner may adopt regulations to provide for the implementation of the provisions of this Subsection.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Amended by Acts 1981, No. 926, §1, eff. Jan. 1, 1982; Acts 1984, No. 237, §1; Acts 1985, No. 229, §1; Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 1992, No. 830, §1, eff. July 8, 1992; Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 2001, No. 227, §1; Acts 2001, No. 883, §1; Acts 2001, No. 1032, §12; Acts 2001, No. 1069, §1; Acts 2006, No. 692, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010; Acts 2011, No. 370, §2.



RS 32:861.1 - Security required; exemption for active duty overseas

§861.1. Security required; exemption for active duty overseas

A. The registered owner of a motor vehicle who is a member of the armed services is exempt from the provisions of Chapter 5 of this Title, while on active duty overseas, provided the owner notifies the commissioner that he wishes to discontinue the use of a vehicle registered in his name by notarized affidavit within fifteen business days of cancellation of liability security on the vehicle. Such affidavit shall set forth the date upon which the vehicle will no longer be in use, the intended period of nonuse, and site storage address of the vehicle. The owner shall attach a copy of his orders to active duty overseas to his notarized affidavit.

B. This exemption terminates on the final date of nonuse as set forth in the affidavit or upon a subsequent report of liability security on the vehicle to the office of motor vehicles, whichever occurs first.

Acts 2010, No. 330, §1.



RS 32:862 - Proof of compliance

§862. Proof of compliance

A. As used in this Section, the phrase "proof of compliance" means proof of compliance with the requirements of the Motor Vehicle Safety Responsibility Law, R.S. 32:851 et seq., and the rules adopted under that law.

B.(1) The commissioner shall adopt rules to implement the provisions of this Section. The rules shall provide that documentation of insurance or other security shall be required for proof of compliance. The rules shall require that the original, a photocopy, or an image displayed on a mobile electronic device, of one of the following documents be produced as documentation of insurance: an insurance card; an insurance policy; or the declarations page of the insurance policy showing coverages. The rules shall require insurance and security companies to issue cards or similar documents, or an image of the card or similar documents capable of being displayed on a mobile electronic device, which indicate the existence of insurance or security coverage, may establish the form for the cards or similar documents, and may establish the form for the written declarations required by this Section.

(2) The provisions of this Subsection with regard to the documentation of insurance requirements shall not apply to new and used automobile dealers as defined by law. However, the rules shall provide for the use of affidavits to prove compliance when registration is sought by a licensed new or used motor vehicle dealer on behalf of a customer.

(3) The provisions of this Subsection shall not apply to renewals of registration by mail.

C. Each person who applies for the registration of a motor vehicle, or who applies for the renewal of a registration of a motor vehicle, or who applies for a motor vehicle inspection certificate shall provide proof of compliance and shall declare in writing that the applicant will remain in compliance during the time for which the registration, the renewal of registration, or the certificate is issued.

D. Each adult person who applies for a driver's license shall:

(1) Provide proof of compliance and declare in writing that the applicant will remain in compliance during the time for which the license is issued; or

(2) Declare in writing that the applicant does not own a motor vehicle which is currently registered or licensed in this state or any other state or in any territory.

E. When a minor person applies for a driver's license, the parent or guardian who has custody of the minor applicant shall:

(1) Provide proof of compliance for both the minor applicant and the parent or guardian, and declare in writing that the minor applicant and the parent or guardian will remain in compliance during the time for which the license is issued; or

(2) Declare in writing that the parent or guardian does not own a motor vehicle which is currently registered or licensed in this state or in any other state or in any territory.

F. As used in Subsections D and E of this Section, an application for a driver's license includes an initial application, an application for renewal, and an application for reissue to change the address of the applicant, to change any other information concerning the applicant, or to change the endorsements held by the applicant.

G. The prohibited actions and penalties for violations thereof are as follows:

(1) No person shall provide false or fraudulent information, documentation, or images or make false or fraudulent representations in connection with any application for the registration of a motor vehicle, or for a renewal of a registration of a motor vehicle, or for a motor vehicle inspection certificate, or for a driver's license.

(2) No person shall make a false declaration or execute a false affidavit in response to the requirements of this Section.

(3) No person shall alter or counterfeit any card or similar document, or produce or use a false or fraudulent image on a mobile electronic device, to show proof of compliance.

(4) Whoever violates the provisions of this Subsection shall be fined not less than seventy-five dollars, nor more than one thousand dollars, and shall be required to perform not less than forty hours nor more than two hundred hours of community service.

(5) When the commissioner finds that any person has violated the provisions of this Subsection, the commissioner may suspend, revoke, or cancel the driver's license held by the offender and may suspend, revoke, or cancel the registration of each motor vehicle owned by the offender.

H. No action taken by any person, whether private citizen or public officer or employee, with regard to any license, registration, or inspection certificate, or with regard to any document or electronic image which indicates compliance with this Part, shall create a presumption of the existence of insurance coverage, or be construed by any court as a warranty of the reliability or accuracy of the document or electronic image, or create any liability on the part of the state, or on the part of any department, office, or agency of the state, or on the part of any officer, employee, or agent of the state.

I. The display of an image of the insurance card on a mobile electronic device shall not serve as consent for a law enforcement officer, or any other person, to access other contents of the mobile electronic device in any manner other than to verify the image of the insurance card.

J.(1) A court of competent jurisdiction may require a person to produce a paper copy of the insurance identification card in any hearing or trial or in connection with discovery.

(2) The commissioner may require a person to produce a paper copy of the insurance identification card in connection with any inquiry or transaction conducted by, or on behalf of, the commissioner.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Amended by Acts 1978, No. 544, §1; Acts 1980, No. 510, §1; Acts 1980, No. 621, §1; Acts 1986, No. 801, §1; Acts 1986, No. 901, §1; Acts 1990, No. 25, §1; Acts 1995, No. 423, §1; Acts 1995, No. 756, §1; Acts 2012, No. 824, §1; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:863 - Sanctions for false declaration; reinstatement fees; revocation of registration; review

§863. Sanctions for false declaration; reinstatement fees; revocation of registration; review

A.(1) Except as provided in this Section, when the secretary determines that a vehicle is not covered by security as required by this Chapter or that the owner or lessee has allowed the required security to lapse, he shall revoke the registration of the vehicle, impound the vehicle, and cancel the vehicle's license plate.

(2) Should the secretary determine that any person, whether in his application for registration of a motor vehicle or in his application for a motor vehicle inspection or otherwise, has submitted false information that the motor vehicle was covered by the security required by Section 861 of this Part, the secretary shall impose upon the owner or owner's lessee the sanctions set forth in Subsection A(1), but for a longer minimum period, as set forth hereinafter.

(3)(a) Sanctions for a violation of Paragraph (1) of this Subsection shall be imposed until proof of required liability security is provided to the secretary and all reinstatement fees are paid. Sanctions for a violation of Paragraph (2) of this Subsection shall be imposed for a period of not less than twelve months nor more than eighteen months. However, in no event shall these sanctions be removed until such time as proof of the required security is provided to the secretary along with all appropriate fees required by law, including a reinstatement fee of one hundred dollars per violation of Paragraph (1) of this Subsection if the vehicle was not covered by the required security for a period of one to thirty days, two hundred fifty dollars if the vehicle was not covered by required security for a period of thirty-one to ninety days, and five hundred dollars if the vehicle was not covered by required security for a period in excess of ninety days. No reinstatement fee shall be imposed by the secretary if the vehicle was not covered by required security for a period of ten days or less and the insured surrenders the vehicle's license plate to the secretary within ten days. The reinstatement fees for violations of Paragraph (2) of this Subsection shall be as follows: two hundred fifty dollars for a first violation, five hundred dollars for a second violation, and one thousand dollars for a third or subsequent violation. The reinstatement fee shall not be owed for an alleged violation of Paragraph (2) of this Subsection when proof of the required security is provided to the secretary. If at the time of reinstatement a person has multiple violations, the total amount of fees to be paid shall not exceed eight hundred fifty dollars, for violations of Paragraph (1) of this Subsection, one thousand seventy-five dollars for violations of Paragraph (2) of this Subsection. At no time shall the total amount of fees, including administrative fees, exceed two hundred fifty dollars for persons sixty-five years or older.

(b) Revenues from the reinstatement fees imposed by this Paragraph shall be used as follows:

(i) Notwithstanding any other provision of this Chapter to the contrary, except for R.S. 32:868, and after satisfying the requirements of the Bond Security and Redemption Fund, thirty-six percent of the revenues from the reinstatement fees shall be used as provided by law for the construction, maintenance, and operating expenses of new capital immovables and related movables.

(ii) In addition, fourteen percent of the revenues from the reinstatement fees shall be dedicated for obtaining equipment and related supplies to be used in connection with the issuance of validation stickers.

(iii) In addition, twenty-six percent of the revenues from reinstatement fees shall be dedicated to increase the salaries of all full-time employees of the Department of Public Safety and Corrections, office of motor vehicles. Specifically, such monies derived from the reinstatement fees shall be used exclusively to fund the salary increases associated with the job reclassification and pay study submitted by the office of motor vehicles to the State Civil Service Commission on October 19, 1998, and approved by the Department of Civil Service effective December 31, 1998. Any use of the fees allocated by this Item for salary purposes other than those specified herein, including the use for annual merit increases, is expressly prohibited.

(c) Upon completion of the construction of the new capital immovables and related movables described in this Paragraph, forty percent of the revenue from reinstatement fees imposed by this Paragraph shall be deposited in the state general fund. However, fifteen percent of such revenues shall be reserved for maintenance and operating expenses of the complex.

(4) Fees shall be paid to the secretary, who shall remit them to the state treasurer to be credited to the Bond Security and Redemption Fund as provided in R.S. 32:853(B)(2).

B. The sanctions of Paragraph (A)(1) of this Section shall not be imposed, and any fine, fee, or other monetary sanction which has been remitted to the secretary pursuant to the sanctions of this Section, specifically including any reinstatement fee paid pursuant to Paragraph (A)(3) of this Section and any fee paid pursuant to Paragraph (D)(5) of this Section, shall be promptly refunded by the secretary to the person who paid it, if the owner or lessee furnishes any of the following:

(1) An original, a photocopy, or an image of the card that is displayed on a mobile electronic device of a Louisiana auto insurance identification card showing that the required security is in effect on the vehicle and has been continuous without lapse or an original or photocopy of any written communication from an insurer either to the insured or to the secretary stating that the required security is in effect on the vehicle and has been continuous without lapse, any one of which shall constitute sufficient evidence that the required security on the vehicle has not lapsed.

(2) If such evidence is not furnished by the owner or lessee, any other evidence satisfactory to the secretary, that each of the following conditions are met:

(a) The vehicle was at the time in question in fact covered by the required security.

(b) The vehicle is currently covered by security as required by R.S. 32:861 and that the required security has been continuous without lapse.

(c) The vehicle was not involved in an accident during the period when it was not covered by security as required by R.S. 32:861.

(3) Documentation satisfactory to the department that the vehicle was damaged as a result of a natural disaster which is the subject of a state of emergency declared by the governor and was treated as debris and removed, provided such natural disaster occurred prior to the reported cancellation of liability insurance.

C. If the person applies for a registration during the same period for which the surrendered plate would have been valid, credit shall be applied toward the purchase of a new plate. The credit shall be equal to the amount paid for the most recent registration of the motor vehicle multiplied by a fraction, the numerator of which is the unused months of said registration and the denominator of which is the number of months for which said registration was issued.

D.(1) When the secretary seeks to impose the sanctions required in this Section, he shall send written notice to the owner, lessee, or other person against whom sanctions are intended at the last address furnished to the department. Notwithstanding the provisions of R.S. 32:852(E), such notice may be sent by first class mail. A notice of noncompliance, issued by a law enforcement officer under the provisions of R.S. 32:863.1(C)(1), shall serve as notice to the owner, lessee, or other person. Prior to imposition of such sanctions, a hearing may be requested within ten days from the date of notice. Sanctions shall not be imposed until all rights for appeal have expired or been exhausted.

(2) At the hearing, the commissioner shall consider the correctness of his initial determination with regard to petitioner's violation of any provision of Subsection A or B of this Section. Should the commissioner find that his initial determination with regard to such a violation was correct, the revocation ordered by him shall be maintained and given effect. The commissioner shall rescind an ordered revocation only if he finds that petitioner violated no provision of Subsection A or B of this Section, and that the initial determination made by the commissioner was incorrect.

(3) Repealed by Acts 2001, No. 883, §2.

(4) Within ten days after a person has exhausted his remedies with the commissioner, he shall have the right to file a petition in the district court in the parish of his domicile for a review of the final order of revocation. The court may exercise any action it deems appropriate.

(5) The department may promulgate rules and regulations necessary to offset the administrative cost of this Section not to exceed twenty-five dollars.

E. When a person's motor vehicle registration is suspended or revoked according to the provisions of this Section, it shall remain suspended or revoked and the person shall be prohibited from renewing his driver's license, obtaining a duplicate driver's license, renewing his motor vehicle registration, or obtaining reissuance of his motor vehicle registration until the reinstatement requirements of this Section are satisfied.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Amended by Acts 1979, No. 538, §1; Acts 1981, No. 743, §1; Acts 1983, No. 282, §1; Acts 1984, No. 212, §1, eff. July 1, 1985; Acts 1985, No. 866, §1; H.C.R. No. 186, 1986 R.S., eff. June 30, 1986; Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 1987, No. 553, §1; Acts 1988, No. 269, §1; Acts 1991, No. 391, §1; Acts 1992, No. 984, §18; Acts 1994, 3rd Ex. Sess., No. 119, §1, eff. July 7, 1994; Acts 1998, 1st Ex. Sess., No. 159, §1; Acts 1999, No. 157, §1, eff. June 30, 1999; Acts 2001, No. 371, §1; Acts 2001, No. 883, §§1 and 2; Acts 2001, No. 916, §1; Acts 2001, No. 1109, §1; Acts 2003, No. 405, §1, eff. June 18, 2003; Acts 2003, No. 611, §1; Acts 2006, No. 406, §1; Acts 2011, No. 370, §2; Acts 2012, No. 824, §1; Acts 2014, No. 639, §1, eff. Feb. 1, 2014; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:863.1 - Evidence of compulsory motor vehicle liability security contained in vehicle; enforcement; penalty; fees

§863.1. Evidence of compulsory motor vehicle liability security contained in vehicle; enforcement; penalty; fees

A. No owner or lessee of a self-propelled motor vehicle registered in this state, except a motor vehicle used primarily for exhibit or kept primarily for use in parades, exhibits, or shows, or agricultural or forest use vehicles during seasons when they are not used on the highways, shall operate or allow the operation of such vehicle upon any public road, street, or highway in this state unless there is contained within the vehicle one of the following documents evidencing that the motor vehicle is in compliance with R.S. 32:861 relative to compulsory motor vehicle liability security:

(1) A certificate of insurance. "Certificate" means the written evidence of motor vehicle liability insurance as defined in R.S. 32:900 that is in the form of one of the following:

(a) An insurance identification card, a photocopy of the card, or an image of the card displayed on a mobile electronic device, issued by an insurer to its insured which shall contain the following information:

(i) The name and address of the insurance company.

(ii) The insurance policy number.

(iii) A description of the motor vehicle insured under the policy.

(iv) The effective date and the expiration date of the policy.

(v) The name of any person who is excluded from coverage as authorized by R.S. 32:900(L).

(b) A motor vehicle liability insurance policy or a duplicate original thereof.

(c) A motor vehicle liability insurance policy binder or a duplicate original thereof.

(2) A duplicate original of a motor vehicle liability bond which complies with the requirements for a motor vehicle liability bond set forth in R.S. 32:861(B).

(3) A certificate of the state treasurer stating that cash or securities have been deposited with said treasurer as provided for under the provisions of R.S. 32:861(C).

(4) A certificate of self-insurance issued by the secretary under the provisions of R.S. 32:1042 qualifying the owner of the vehicle as a self-insurer.

B.(1) When a law enforcement officer stops a vehicle at an administrative violations checkpoint, or in connection with an alleged violation of the law, or for any other reason, or when a law enforcement officer investigates an accident, the law enforcement officer shall determine if the owner or lessee of each vehicle is in compliance with the provisions of this Section which require evidence of liability insurance or other security to be contained in the vehicle.

(2) When a law enforcement officer makes a compliance determination as required by Paragraph (1) of this Subsection, the officer shall also determine if the owner or lessee of each vehicle is compliant with the requirements of R.S. 32:861 by electronically verifying, as applicable by means within his capacity, that the documents evidencing compliance are current.

(3) If the owner or lessee is not in compliance with the provisions of this Part, the law enforcement officer shall take the actions specified in this Section.

C.(1)(a) If the operator of a motor vehicle is unable to show compliance with the provisions of this Part by displaying the required document when requested to do so, the motor vehicle shall be impounded and the operator shall be issued a notice of noncompliance with the provisions of this Part on a form to be provided by the department. Notwithstanding the provisions of R.S. 32:852(E), such notice may be sent by first class mail. A copy of the notice of noncompliance shall be provided to the towing or storage company and a copy shall be forwarded to the office of motor vehicles within three calendar days after the notice of noncompliance was served. The notice of noncompliance shall serve as notice of administrative hearings rights. In addition, the law enforcement officer shall remove the license plate from the vehicle if the vehicle is registered in Louisiana. The law enforcement officer shall deliver the vehicle license plate to the chief of the agency which employs the officer, or to a person in that agency designated to receive such license plates. In those cases in which a motor vehicle is not impounded, a copy of the notice of noncompliance shall be attached to the vehicle license plate and both shall be delivered to the nearest office of motor vehicles within three calendar days after the notice of noncompliance was served.

(b) The owner of the vehicle shall have three calendar days, excluding Saturdays, Sundays, and legal holidays, from the date that the notice of noncompliance was issued to present to the office of motor vehicles proof of insurance coverage or security in effect at the time of the issuance of the notice of noncompliance. If the vehicle was properly insured at the time the notice was issued, any valid license plate shall be returned within forty-eight hours, exclusive of legal holidays, to the owner of the vehicle at no cost to the owner. However, if the owner fails to provide proof of the fact that the vehicle was properly insured at the time the notice of noncompliance was issued, the chief administrative officer of the office of motor vehicles shall destroy, or shall cause to be destroyed, the license plate removed from that owner's vehicle and shall notify the secretary that the owner of the vehicle is not in compliance with the compulsory liability law. Upon receipt of such notification, the secretary shall revoke the registration of such vehicle.

(c) For a first offense there shall be a reinstatement fee of one hundred dollars, for a second offense there shall be a reinstatement fee of two hundred fifty dollars, and for any subsequent offense there shall be a reinstatement fee of five hundred dollars. The reinstatement fee contained herein shall be in addition to other appropriate registration fees allowed by law and reinstatement shall depend upon proof of compliance with the compulsory liability law.

(2) In those cases in which the motor vehicle is not impounded, any law enforcement officer who removes and takes a license plate pursuant to the provisions of this Section shall issue for attachment to the rear end of the vehicle, a temporary sticker denoting its use in lieu of an official license plate. The sticker shall bear the date upon which it was issued in written or stamped numerals or letters not less than three inches in height. This temporary sticker shall only be effective for a period of three calendar days beginning from the day on which the license plate is taken.

(3) The temporary stickers required by Paragraph (2) of this Subsection shall be designed and produced by the Department of Public Safety and Corrections, and the department shall supply such stickers, at no cost, to all law enforcement agencies authorized by law to enforce traffic laws.

(4) The Department of Public Safety and Corrections shall formulate and promulgate rules and regulations for the implementation of the provisions of this Section. To this end, no license shall be taken or destroyed pursuant to the authority granted in Paragraph (1) of this Subsection until such rules are properly promulgated in accordance with law. However, this limitation shall not be construed so as to otherwise limit the enforcement of laws relative to operating a vehicle without proper insurance or security.

(5)(a) The administrative hearing shall be limited to a review of the issue of whether the vehicle was covered by a valid policy of insurance at the time of the alleged violation. The records of the department on the particular violation shall be prima facie proof of the violation, and the owner or operator shall have the burden of proving that the vehicle was covered by a valid policy of insurance or was self-insured pursuant to this Chapter at the time of the violation. The owner or operator may subpoena any witness to appear at the hearing, including the officer issuing the violation, to establish that the owner or operator was in compliance with the law at the time of the alleged violation. A request for a hearing shall not stay the sanctions required by this Part. If it is determined at the administrative hearing that the vehicle was covered by a valid policy of insurance or was self-insured pursuant to this Chapter at the time of the violation, but that such proof was not presented to the law enforcement officer at the time the vehicle was impounded, then the vehicle owner shall be required to pay the storage and wrecker fees of the person or company who impounded and towed the subject vehicle.

(b) The department or other agency that conducts the hearings shall promulgate such rules and regulations as are necessary to implement the requirements of this Section. Any action for judicial review of the decision from the administrative hearing shall be in the same manner and under the same conditions as provided in R.S. 32:414. No court shall issue an injunction, stay or other process preventing the enforcement of the sanctions required by this Part pending the hearing provided for in this Part, except as provided by R.S. 49:964.

(6) The impounded vehicle shall remain impounded and the registration shall remain suspended until such time as proof of valid insurance is given to the Department of Public Safety and Corrections. Notwithstanding any other provision of law to the contrary, in no event shall a car be released from impoundment until such time as proof, in writing, has been presented from the Department of Public Safety and Corrections that all penalties, fees, fines and requirements of this Section have been met.

(7) In those instances when there is a passenger in the motor vehicle under the age of twelve or when the driver or a passenger in the motor vehicle has a disability or when considering the location and the time of day of the stop, the law enforcement officer perceives that there would be a threat to the public safety or to the occupants in the motor vehicle, such law enforcement officer enforcing the provision of this Section may in lieu of the impoundment provisions of this Section, seize the license plate and issue a temporary sticker valid for three calendar days. Upon expiration of the sticker, the vehicle shall not be driven until the owner has complied with the requirements of this Section. In the event the vehicle is being driven after the expiration of the temporary sticker provided for herein, the vehicle shall be immediately impounded pursuant to the provisions of this Section.

D. Prior to reinstatement of registration and license plate privileges to any individual who cannot prove the required insurance coverage or security in effect at the time of the offense within three calendar days after the offense, the Department of Public Safety and Corrections shall collect a reinstatement fee of ten dollars to offset the costs of administering this Section. This ten-dollar fee shall be in addition to any other fines, fees, or penalties owed prior to reinstatement of privileges.

E. The legislature hereby declares that the presence of a current license plate on a motor vehicle has become one indication that the motor vehicle is covered by liability security. The legislature further declares that the provisions of R.S. 47:505(B) which require owners of motor vehicles to surrender the license plates of motor vehicles when the lawful use of the motor vehicle by the owner has terminated has become an integral part of the enforcement of the laws requiring all motor vehicles to be covered by liability security. In order to inform the public of the requirements of R.S. 47:505(B) and to facilitate the enforcement of the laws requiring motor vehicle liability security, the office of motor vehicles shall provide notice of the requirements of R.S. 47:505(B) to each person to whom a motor vehicle registration is delivered or transmitted.

F. In the case where the driver is a minor child, the owner of the vehicle shall be responsible under this Section. If the owner of the vehicle is the minor child, the parents of the minor child shall be jointly subject to the provisions of this Section along with the minor child, unless the minor has been adjudicated emancipated, or is in the sole custody of another or only one parent under the law. If the minor is in the sole custody of another or only one parent under the law, the person or parent in whose sole custody the child has been placed will be jointly responsible with the minor child under this Section.

G. The only acceptable means of proof of a valid and current policy of insurance shall be one of the following:

(1) The insurance identification card, a photocopy of the card, or an image of the card that is displayed on a mobile electronic device, declaration page, or policy issued by the insurer.

(2) In the case of a self-insured vehicle as provided in R.S. 32:851 et seq., the certificate of self-insurance issued by the Department of Public Safety and Corrections.

(3) The records of the Department of Public Safety and Corrections, if such records reflect that the motor vehicle is covered by a valid and current policy of liability insurance.

(4) The law enforcement officer making the stop has a reasonable belief that the motor vehicle is covered by a valid and current policy of liability insurance.

H. Repealed by Acts 1999, No. 330, §1.

I.(1) Every owner or lessee of a self-propelled motor vehicle registered in another state which is involved in a traffic accident or collision in Louisiana shall provide one of the documents comparable to those listed in Subsection A evidencing that the motor vehicle is covered by a valid policy of automobile insurance. If the operator of the motor vehicle is unable to show such proof, a notice of noncompliance shall be issued.

(2) If the operator of the motor vehicle is issued a notice of noncompliance, the owner of the vehicle shall have thirty working days from the date that the notice of noncompliance was issued to present to the office of motor vehicles proof that insurance coverage was in effect at the time of the issuance of the notice of noncompliance or proof that insurance coverage was not required by the state in which the vehicle was registered.

(3) If the owner fails to provide the proof required in Paragraph (2) of this Subsection, there shall be a fine of one hundred dollars for a first offense, a fine of two hundred fifty dollars for a second offense, and a fine of five hundred dollars for any subsequent offense.

Acts 1984, No. 212, §1, eff. July 1, 1985; Acts 1987, No. 616, §§1, 2, eff. July 9, 1987; Acts 1992, No. 805, §1; Acts 1993, No. 100, §1, eff. May 26, 1993; Acts 1993, No. 259, §1; Acts 1994, 3rd Ex. Sess., No. 119, §1, eff. July 7, 1994; Acts 1995, No. 209, §1; Acts 1995, No. 423, §1; Acts 1995, No. 759, §1; Acts 1997, No. 835, §1, eff. July 10, 1997; Acts 1997, No. 1486, §1, eff. Jan. 1, 1998; Acts 1999, No. 330, §1; Acts 1999, No. 1347, §1; Acts 2001, No. 916, §1; Acts 2012, No. 824, §1; Acts 2014, No. 641, §1, eff. July 1, 2014; Acts 2014, No. 649, §1, eff. July 1, 2014; Acts 2014, No. 811, §16, eff. June 23, 2014.

{{NOTE: SEE ACTS 1984, NO. 212, §4.}}



RS 32:863.2 - Notification of the cancellation or issuance of security; penalties; database development

§863.2. Notification of the cancellation or issuance of security; penalties; database development

A.(1) All entities providing security in compliance with R.S. 32:861 et seq., hereinafter referred to as "security providers", whether admitted or nonadmitted (surplus line underwriter) insurance companies providing automobile liability policies, or sales representatives or agents of surety companies issuing motor vehicle liability bonds, or the state treasurer holding deposits, shall notify the secretary of the effective dates of each liability policy, liability bond, deposit, or other security within fifteen business days from the date that notice of such policy, bond, deposit, or other security was issued by the security provider.

(2) Except as otherwise provided for motor carriers in R.S. 32:900(M), in addition, all such security providers shall notify the secretary when any policy, bond, deposit, or other item of security is terminated, withdrawn, canceled, lapsed, or otherwise made ineffective within fifteen business days from the date that notice of the security becoming ineffective was issued by the security provider.

(3) Beginning January 1, 1990, the information required by this Section shall be in the form required by the secretary, who may require by regulation such information as the driver's license number of the owner or lessee of the vehicle and of the named insureds, together with the complete vehicle identification number and a description of each vehicle.

(4) The information required by this Section shall be in the form required by the secretary, who may require by regulation such information as the driver's license number of the owner or lessee of the vehicle and of the named insureds, together with the complete vehicle identification number and description of each vehicle.

(5) If any cancellation of a motor vehicle liability policy occurs at the request of the insured, the insurer is not obligated to cancel such policy earlier than ten days prior to actual receipt by the insurer of such request.

(6) If any cancellation of a motor vehicle liability insurance policy occurs as a result of the rescission or other cancellation of the sale of the motor vehicle on which the policy is issued, the insurer shall notify the secretary of the cancellation and the circumstances of the cancellation, and the insured shall not be liable for any penalty or fee imposed for failure to maintain the security required by law.

B. When a security provider does not provide the deputy secretary of public safety services of the Department of Public Safety and Corrections with the information required by this Section within the time limits set forth in this Section, the insurance company, sales representative or agent, state treasurer, or other provider shall pay a late fee of not more than fifty dollars per policy, bond, or deposit, or other security item concerning which information is not supplied. If the security provider has reported this information for a policy, bond, deposit, or other security item for a commercial motor vehicle in an untimely manner, the deputy secretary shall impose the late fee unless the deputy secretary determines that the security provider made a good faith effort to comply with these requirements but the delay was caused by circumstances outside the security provider's control. All fees collected under this Subsection shall be deposited in the Bond Security and Redemption Fund as provided in R.S. 32:853(B)(2).

C. The secretary shall keep a record of the information received from security providers concerning coverage of vehicles and persons by security required by R.S. 32:861, which information may be stored through automated electronic data processing means. After the department has complete vehicle liability security records, upon written request including the driver's license number for each person, the vehicle identification number for each vehicle, and the payment of a fee of fifteen dollars for each vehicle owned by a person about which inquiry is made, the secretary shall forward to the inquiring party such vehicle and driver liability security information as is contained in the records of the department. If the department's search of its records fails to show the existence of any liability insurance or other security as of the date about which inquiry is made, an official of the department will issue a sworn, notarized affidavit to that effect. Such an affidavit shall be prima facie evidence that on the date in question, the person or vehicle about which inquiry was made did not have in effect a policy of liability insurance or other security as required by law. The fee collected pursuant to this Section shall be remitted by the secretary to the state treasurer to be credited to the Bond Security and Redemption Fund as provided in R.S. 32:853(B)(2).

D. Notwithstanding any provision of law to the contrary, when there is a question of fact as to the existence of liability insurance coverage on a motor vehicle, and the owner of that motor vehicle has in fact maintained that coverage without lapse, and the question results from a mistake made by an insurance company or agent, or by any other entity, the owner of the motor vehicle shall not be required to pay any reinstatement fee in connection with any actions taken based on that question of coverage. If a reinstatement fee is imposed by the state, the reinstatement fee shall be paid by the agent, company, or other entity which made the mistake.

E.(1) Prior to taking any administrative action based on the receipt of a notice of cancellation of insurance or other security, the secretary shall notify the person who is the subject of the notice at his last known driver's license address, of cancellation of the receipt of that notice. The notice of receipt of a notice of cancellation shall be in writing. The notice shall inform the subject that he has ten calendar days from the date of the notice in which he may surrender the license plates of the vehicle in order to avoid the fees prescribed by R.S. 32:863(A)(3)(a). The person to whom the notice is addressed shall have thirty days to respond to the notice. The response may be made by mail.

(2) If the person to whom the notice is addressed is able to show that the insurance or other security was canceled for a legitimate reason, the secretary shall take no administrative action against that person. Legitimate reasons for cancellation of insurance or other security shall include but shall not be limited to the transfer of ownership of the vehicle or the surrender of the license plate of the formerly insured vehicle. If the vehicle is sold within ten calendar days after the date liability security on the vehicle was cancelled or its license plate is surrendered within ten calendar days of the date of notice sent pursuant to Paragraph (1) of this Subsection, no administrative action shall be taken. The transfer of ownership of the vehicle may be established by presenting to the secretary a copy of the title transfer or a copy of the act of sale, donation, exchange, surrender to a salvage yard, or other transaction.

(3) If the original of the document presented as proof of transfer of ownership has not been notarized, the authenticity of the document may be established by an affidavit executed by the person to whom the notice is addressed in which that person recites the circumstances of the transfer of ownership of the vehicle and attests to the truthfulness and accuracy of the document presented as proof of transfer of ownership.

F.(1) The secretary shall formulate criteria to develop and initiate a request for proposals to procure and implement a real-time system to quickly and accurately identify and verify the existence of motor vehicle insurance or other security required in compliance with the Motor Vehicle Safety Responsibility Law using advanced telecommunications and computer technology.

(2) The criteria established by the secretary shall be developed only after consulting with an advisory group consisting of the commissioner of insurance or his designee, the superintendent of state police or his designee, the executive director of the Louisiana Highway Safety Commission or his designee, and five additional members, one representing the American Insurance Association, one representing the Property Casualty Insurance Association of America, one selected from a list of names submitted by the three insurers with the largest market share of automobile insurance in Louisiana, one from the Louisiana Association of Fire and Casualty Companies, and one from the Louisiana Independent Agents Association.

(3) The request for proposal shall require participants to develop a system that allows real-time access to state and local law enforcement officials allowing them to obtain the status of the existence of motor vehicle insurance or other security required in this state as provided in the Motor Vehicle Safety Responsibility Law.

(4) The system developed pursuant to this Subsection may initially be implemented by the secretary as a six-month pilot program to be developed and implemented statewide upon expiration of the six-month period.

(5) The secretary shall require such information as may be necessary from automobile insurers or their representatives and the state treasurer as is needed to assist the contractor in developing the system as such relates to the cancellation or issuance of motor vehicle liability security or deposit of sufficient security with the state treasurer in order to operate a motor vehicle in this state.

(6) The secretary shall promulgate rules and regulations to implement the provisions of this Subsection.

Acts 1984, No. 212, §1, eff. July 1, 1985; Acts 1987, No. 160, §1; Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 1995, No. 183, §1; Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 1995, No. 423, §1; Acts 1997, No. 1077, §1; Acts 1997, No. 1476, §4, eff. Sept. 6, 1998; Acts 1999, No. 74, §1; Acts 2001, No. 883, §1; Acts 2008, No. 851, §1, eff. July 9, 2008; Acts 2011, No. 370, §2; Acts 2012, No. 749, §1.

NOTE: See Acts 1997, No. 1476, §5(D)(2). The rate reduction day was the date on which the judgment in the lawsuit became final, May 8, 1998. Sections 2 through 4 became effective 120 days thereafter, Sept. 6, 1998.



RS 32:864 - Criminal sanctions for false declaration

§864. Criminal sanctions for false declaration

Any person, firm or corporation which violates R.S. 32:863(A)(2) shall be guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars, nor more than one thousand dollars, or imprisoned for a period of not more than thirty days.

Added by Acts 1977, No. 115, §1, eff. July 1, 1978. Acts 1987, No. 616, §1, eff. July 9, 1987; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:865 - Criminal sanctions for operating motor vehicle not covered by security

§865. Criminal sanctions for operating motor vehicle not covered by security

A. Any person knowingly operating a motor vehicle and any owner allowing a motor vehicle to be operated, when such motor vehicle is not covered by the security required under R.S. 32:861 shall, upon conviction, be fined not less than five hundred dollars, nor more than one thousand dollars.

B.(1) If the vehicle is in any manner involved in an accident within this state, when such motor vehicle is not covered by the security required under R.S. 32:861, the owner thereof shall, upon conviction, be fined not less than five hundred dollars, nor more than one thousand dollars, shall have the registration of the vehicle revoked for a period of one hundred eighty days, and shall have his driving privileges suspended for a period of one hundred eighty days.

(2) Notwithstanding Paragraph (1) of this Subsection and except as provided in Paragraph (3) of this Subsection, any person operating a motor vehicle when that person knows the vehicle is not covered by the security required under R.S. 32:861, and any owner allowing a motor vehicle to be operated which is in any way involved in an accident within this state in which any person is killed or injured or in which damage to the property of any one person in excess of five hundred dollars is sustained, when such motor vehicle is not covered by the security required under R.S. 32:861, the owner thereof knows or has been notified by the department of the absence of the required security, and at least thirty days has elapsed after such knowledge has been acquired or notification received by the owner, shall, upon conviction, be fined not less than one thousand dollars, nor more than ten thousand dollars, shall have the registration of his vehicle revoked for a period of twelve months, shall have his driving privileges suspended for a period of twelve months, and shall be required to perform not less than forty hours nor more than two hundred hours of community service. After deposit in the Bond Security and Redemption Fund, an amount equal to all fines collected under the provisions of this Paragraph shall be credited to the Crime Victims Reparations Fund, R.S. 46:1816.

(3) The criminal sanction provisions of Paragraph (2) of this Subsection shall not apply:

(a) To the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of any one other than such operator or owner or the immediate family members of such operator or owner.

(b) To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission.

(c) To the operator or the owner of a motor vehicle involved in a collision with another vehicle, in which the operator of the other vehicle is found guilty of or pleads guilty to a charge of operating a vehicle while intoxicated, negligent injuring, vehicular negligent injuring, vehicular homicide, or negligent homicide.

(4) Any such owner or operator described in Paragraph (1) or (2) of this Subsection shall be able to use the procedures described in R.S. 32:415.1 to obtain a temporary driver's license, registration, and plate, upon showing undue economic or personal hardship that would result from the suspension of his driving privileges.

Acts 1985, No. 891, §1; Acts 1992, No. 1060, §1; Acts 2014, No. 641, §1, eff. July 1, 2014.



RS 32:865.1 - Criminal sanctions for operating school bus not covered by security

§865.1. Criminal sanctions for operating school bus not covered by security

A. Any school bus driver knowingly operating a school bus and any owner of a school bus allowing it to be operated when such school bus is not covered by the security required by R.S. 32:861 shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars.

B. If a school bus is involved in an accident within this state, and it is not covered by the security required by R.S. 32:861, the owner thereof shall, upon conviction, be fined not less than five hundred dollars nor more than one thousand dollars and shall have the registration of the vehicle revoked for a period of sixty days. The school bus driver who was operating the vehicle with the knowledge that it was not insured shall have his commercial driver's license privileges disqualified for a period of one year.

C. The provisions of this Section shall apply only to a school bus that is privately owned.

Acts 2014, No. 559, §1.



RS 32:866 - Compulsory motor vehicle liability security; failure to comply; limitation of damages

§866. Compulsory motor vehicle liability security; failure to comply; limitation of damages

A.(1) There shall be no recovery for the first fifteen thousand dollars of bodily injury and no recovery for the first twenty-five thousand dollars of property damage based on any cause or right of action arising out of a motor vehicle accident, for such injury or damages occasioned by an owner or operator of a motor vehicle involved in such accident who fails to own or maintain compulsory motor vehicle liability security.

(2) For purposes of this Section, the meaning of "bodily injury" and "property damage" is governed by the applicable motor vehicle liability insurance policy or, in the event of security other than an insurance policy, the meaning of such terms is that which is commonly ascribed thereto.

(3)(a) The limitation of recovery provisions of this Subsection do not apply if the driver of the other vehicle:

(i) Is cited for a violation of R.S. 14:98 as a result of the accident and is subsequently convicted of or pleads nolo contendere to such offense.

(ii) Intentionally causes the accident.

(iii) Flees from the scene of the accident.

(iv) At the time of the accident, is in furtherance of the commission of a felony offense under the law.

(b) The limitation of recovery provisions of this Subsection do not apply if at the time of the accident, the other vehicle is not being operated and the vehicle is not in violation of the provisions of Chapter 1 of this Title.

B. Each person who is involved in an accident in which the other motor vehicle was not covered by compulsory motor vehicle liability security and who is found to be liable for damages to the owner or operator of the other motor vehicle may assert as an affirmative defense the limitation of recovery provisions of Subsection A of this Section.

C. If the owner of a motor vehicle, who fails to own or maintain compulsory motor vehicle liability security, institutes an action to recover damages in any amount, regardless of whether such owner or operator is at fault, and is awarded an amount equal to or less than the minimum amount of compulsory motor vehicle liability security, then such owner or operator shall be assessed and held liable for all court costs incurred by all parties to the action.

D. Each person who applies for a driver's license, registers a motor vehicle, or operates or owns a motor vehicle in this state is deemed to have given his consent to be subject to and governed by the provisions of this Section. All persons who apply for the issuance or renewal of a driver's license, motor vehicle title, or motor vehicle registration shall sign a declaration on a form developed by the Department of Public Safety and Corrections pursuant to rule and regulation that the person acknowledges and gives consent to the requirements and provisions of this Section and that the person will comply with all provisions of this Section and the Motor Vehicle Safety Responsibility Law. Proof of whether the person obtained or signed such declaration is irrelevant to the application of this Section.

E. Nothing in this Section shall preclude a passenger in a vehicle from asserting a claim to recover damages for injury, death, or loss which he occasioned, in whole or in part, by the negligence of another person arising out of the operation or use of a motor vehicle. This Subsection shall not apply to a passenger who is also the owner of the uninsured motor vehicle involved in the accident.

F.(1) Notwithstanding any provision of law to the contrary, no insurer shall lose any rights of subrogation for claims paid under the applicable insurance policy for the recovery of any sum in excess of the first fifteen thousand dollars of bodily injury and the first twenty-five thousand dollars of property damages.

(2) In claims where no suit is filed, the claimant's insurer shall have all rights to recover any amount paid by the claimant's insurer on behalf of the insured for the recovery of any sum in excess of the first fifteen thousand dollars of bodily injury and the first twenty-five thousand dollars of property damages.

G.(1) Except for newly acquired vehicles added to a policy subject to the policy terms, the issuance, change, or adjustment of any motor vehicle liability security or insurance policy subsequent to a motor vehicle accident, without proof of coverage having been bound prior to such motor vehicle accident, shall not effectuate any of the following:

(a) The recovery for injury or damages that are otherwise prohibited under this Section.

(b) The defeat of any affirmative defense otherwise allowed under this Section.

(c) The avoidance of liability for court costs otherwise required under this Section.

(2) Reinstatement provisions of a policy during the premium payment grace period specified in the policy shall not be invalidated by the provisions of this Section.

H. The provisions of this Part shall not apply to any vehicle which is legally parked at the time of the accident.

Acts 1997, No. 1476, §4, eff. Sept. 6, 1998; Acts 1999, No. 1085, §1, eff. Jan. 1, 2000; Acts 2003, No. 532, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010; Acts 2014, No. 149, §1.

NOTE: See Acts 1997, No. 1476, §5(D)(2). The rate reduction day was the date on which the judgment in the lawsuit became final, May 8, 1998. Sections 2 through 4 became effective 120 days thereafter, Sept. 6, 1998.



RS 32:867 - Private parking lots

§867. Private parking lots

A. The provisions of this Part shall apply to the operation of a motor vehicle in any privately owned parking lot that is utilized for commercial or retail activities.

B. The provisions of this Part shall not apply to the operation of a motor vehicle on private land on which activities related to agriculture, as is defined in R.S. 3:263(2), are performed provided that the motor vehicle used in the activity is not operated on a public road or highway of the state of Louisiana.

C. The provisions of this Part shall not apply to any legally parked vehicle.

Acts 2005, No. 265, §1.



RS 32:868 - Funding of real-time system to verify motor vehicle insurance; Insurance Verification Fund; creation

§868. Funding of real-time system to verify motor vehicle insurance; Insurance Verification Fund; creation

A. Of the reinstatement fees assessed in R.S. 32:863(A)(3)(a), an amount of seventy-five dollars from each reinstatement fee levied for lack of required security up to thirty days, one hundred fifty dollars from each reinstatement fee levied for lack of required security between thirty-one days and ninety days, and three hundred dollars from each reinstatement fee levied for lack of security for in excess of ninety days, and of the reinstatement fees assessed in R.S. 32:863.1(C)(1)(c) and (I)(3) an amount of fifty dollars from each first offense and one hundred dollars from each second offense, shall be, after first having been credited to the Bond Security and Redemption Fund as required by Article VII, Section 9(B) of the Louisiana Constitution, deposited into the Insurance Verification System Fund.

B. There is hereby created in the state treasury the Insurance Verification System Fund, hereinafter referred to as the "fund". Monies in the fund shall be invested in the same manner as monies in the state general fund. Interest earned on investment of monies in the fund shall be deposited in and credited to the fund. The monies in this fund shall be used solely as provided for in this Section and only in the amounts appropriated by the legislature. Unexpended and unencumbered monies in the fund shall remain in the fund. Monies in the fund shall be used in amounts appropriated by the legislature as follows:

(1) For Fiscal Year 2014-2015, monies in the fund shall be used as follows:

(a) First, to fully fund the creation and maintenance of the real-time system to verify motor vehicle insurance authorized by R.S. 32:863.2(F).

(b) The next forty-two million dollars shall be dedicated to the Department of Public Safety and Corrections, office of state police.

(c) The remainder of deposits shall be used for public safety and law enforcement purposes.

(2) For Fiscal Year 2015-2016 and each fiscal year thereafter, monies in the fund shall be used as follows:

(a) First, to fully fund the annual maintenance of the real-time system to verify motor vehicle insurance authorized by R.S. 32:863.2(F).

(b) The next forty-two million dollars per year shall be dedicated to the Department of Public Safety and Corrections, office of state police.

(c) In the event House Bill No. 562 of the 2014 Regular Session of the Legislature is enacted into law, the next seven million dollars per year shall be used to fund the housing of parolees who are detained in sheriffs' jails pending their revocation hearing as provided in R.S. 15:824(B)(1)(e)(ii).

(d) The next one million dollars per year shall be used to provide additional funding to district attorneys and assistant district attorneys, specifically to fund additional assistant district attorneys beginning in 2015.

(e) The remainder of monies in the fund shall be used for public safety and law enforcement purposes.

(3) Funds from the Insurance Verification System Fund shall not be used to pay any costs associated with the implementation of a system for the issuance of REAL ID compliant drivers' licenses and special identification cards.

Acts 2014, No. 641, §1, eff. July 1, 2014.

NOTE: HB No. 562 of the 2014 R.S. was enacted as Act 652 of the 2014 R.S.



RS 32:871 - Report required following accident; availability

PART II. SECURITY FOLLOWING ACCIDENT

§871. Report required following accident; availability

A. The operator of every motor vehicle which is in any manner involved in an accident within this state, in which any person is killed or injured or in which damage to the property of any one person, including himself, may report, in writing, to the commissioner a claim for property damages and damages for physical injury sustained as a result of such accident. Such report, the form of which shall be prescribed by the commissioner, shall declare in writing that the motor vehicle is covered by security as required by this Chapter, including the name of the insurance company, policy number, effective dates of the policy, and the amount of said security, listing the liability limits as well as bodily injury and property damage limits if also maintained, and such other information as the commissioner may require to enable him to determine whether the requirements for the deposit of security under R.S. 32:872 are applicable by reason of the existence of insurance or other exceptions specified in this Chapter. The commissioner may rely upon the accuracy of the information unless and until he has reason to believe that the information is erroneous. If such operator is physically incapable of making such report, the owner of the motor vehicle involved in such accident, may make such report. The operator or the owner shall furnish such additional relevant information as the commissioner shall require.

B. The Department of Public Safety and Corrections shall keep a record of information concerning insurance coverage or security declared pursuant to Subsection A. Upon the written request of and the payment of a fifteen dollar fee by any interested person, the Department of Public Safety and Corrections shall forward this information as to insurance coverage or security as required by this Chapter.

C. In such case that the Department of Public Safety does not have a record of the requested information, the department shall direct a written inquiry as to insurance coverage or security as required by this Chapter by registered or certified mail to the owner or operator, or both, of a motor vehicle involved in any accident in this state. After the lapse of fifteen days, the department shall provide an affidavit to said interested person as to the response or lack thereof received from said owner or operator, or both.

D. In the event that the damage described in Subsection A of this Section is to property owned by the state, then the report authorized by Subsection A shall be submitted if the amount of damage exceeds fifty dollars.

Acts 1952, No. 52, §4. Amended by Acts 1962, No. 495, §1; Acts 1967, No. 24, §1; Acts 1967, No. 106, §1; Acts 1970, No. 623, §1; Acts 1980, No. 510, §2; Acts 1980, No. 621, §2; Acts 1981, No. 483, §1; Acts 1985, No. 496, §1; Acts 1986, No. 516, §1; Acts 2001, No. 456, §1; Acts 2012, No. 221, §1.



RS 32:872 - Security and proof of financial responsibility required unless evidence of insurance; when security determined; suspension; exception

§872. Security and proof of financial responsibility required unless evidence of insurance; when security determined; suspension; exception

A. If, twenty days after the receipt of a report of a motor vehicle accident within this state which has resulted in bodily injury or death, or damage to property of any one person the secretary does not have on file evidence satisfactory to him that the person who would otherwise be required to file security and give proof of financial responsibility under Subsection B of this Section has been released from liability, or has been finally adjudicated not to be liable, or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damages resulting from the accident, the secretary shall determine the amount of security which shall be sufficient in his judgment to satisfy any judgment or judgments for damages resulting from such accidents as may be recovered against each operator or owner.

B. The commissioner shall suspend the license and all registrations of each operator and owner of a motor vehicle in any manner involved in such accident, and if such operator is a nonresident, the privilege of operating a motor vehicle within this state, and, if such owner is a nonresident, the privilege of the use within this state of any motor vehicle owned by him, unless such operator or owner, or both, shall deposit security in the sum determined by the commissioner. Notice of such a suspension shall be sent by the commissioner to such operator and owner not less than ten days prior to the effective date of such suspension and shall state the amount required as security. The notice shall also advise such owner or operator that he or she may obtain a special identification card from the drivers license division of the Department of Public Safety pursuant to R.S. 40:1321. Where erroneous information is given the commissioner with respect to the matter set forth in Paragraphs (1), (2), or (3) of Subsection C of this Section, he shall take appropriate action as hereinbefore provided within sixty days after receipt by him of correct information with respect to said matters.

C. This Section shall not apply under the conditions stated in R.S. 32:873, nor:

(1) To such operator or owner if such owner had in effect at the time of such accident an automobile liability policy with respect to the motor vehicle involved in such accident.

(2) To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident an automobile liability policy with respect to his operation of motor vehicles not owned by him.

(3) To such operator or owner if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the commissioner, covered by any other form of liability insurance policy.

(4) To any person qualifying as a self-insurer under R.S. 32:1042 or to any person operating a motor vehicle for such self-insurer.

(5) To any operator of a "lease-bound mobile rig hauler" as provided for in R.S. 32:861(D).

D.(1) No such policy shall be effective under this Section unless issued by an insurance company authorized to do business in the state of Louisiana, except that if such motor vehicle was not registered in this state or was a motor vehicle which was registered elsewhere than in this state at the effective date of the policy, or the most recent renewal thereof, such policy shall not be effective under this Section unless the insurance company, if not authorized to do business in this state, shall execute a power of attorney authorizing the commissioner to accept service on its behalf of notice of process in any action upon such policy arising out of such accident.

(2) However, every such policy is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than ten thousand dollars because of bodily injury to or death of one person in any one accident and, subject to the limit for one person, to a limit of not less than twenty thousand dollars because of bodily injury to or death of two or more persons in any one accident and, if the accident has resulted in injury to or destruction of property, to a limit of not less than ten thousand dollars because of injury to or destruction of property of others in any one accident.

Acts 1952, No. 52, §5. Amended by Acts 1962, No. 495, §1; Acts 1967, No. 24, §1; Acts 1967, No. 106, §1; Acts 1970, No. 623, §1; Acts 1968, No. 600, §1; Acts 1978, No. 308, §1; Acts 1981, No. 237, §1; Acts 1984, No. 237, §1; Acts 1986, No. 516, §1; Acts 1992, No. 830, §1, eff. July 8, 1992; Acts 2001, No. 456, §1; Acts 2012, No. 221, §1.



RS 32:873 - Further exceptions to requirements of security

§873. Further exceptions to requirements of security

The requirements as to security and suspension in R.S. 32:872 shall not apply:

(1) To the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of any one other than such operator or owner;

(2) To the operator or the owner of a motor vehicle legally parked at the time of the accident;

(3) To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission;

(4) To the operator or the owner of a motor vehicle involved in a collision with another vehicle, the operator of which other vehicle is found guilty of or pleads guilty to a charge of drunk driving, negligent injury or negligent homicide;

(5) To any person who would otherwise be required to file security, when the adverse party has been charged with negligent homicide; provided however, that this exemption shall not apply if and when the adverse party so charged has been tried and found not guilty; nor

(6) If, prior to the date that the commissioner would otherwise suspend license and registration or non-resident's operating privilege under R.S. 32:872, there is filed with the commissioner evidence satisfactory to him that the person who would otherwise have to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments, with respect to all claims for injuries or damages resulting from the accident.

However, notwithstanding any of the provisions of this Chapter, the commissioner shall never suspend any registration of any owner of a motor vehicle involved in any accident where under the law of this state such owner is not legally liable for damages arising from such accident.

Acts 1952, No. 52, §6. Amended by Acts 1958, No. 115, §1; Acts 1958, No. 322, §1.



RS 32:874 - Duration of suspension, revocation, or withdrawal; reinstatement fees

§874. Duration of suspension, revocation, or withdrawal; reinstatement fees

A. The license and registration and nonresident's operating privilege suspended as provided in R.S. 32:872 shall remain so suspended and shall not be renewed nor shall any such license or registration be issued to such person until:

(1) Such person shall deposit or there shall be deposited on his behalf, the security required under R.S. 32:872; or

(2) One year shall have elapsed following the date of the accident and evidence satisfactory to the commissioner has been filed with him that during such period no action for damages arising out of the accident has been instituted; or

(3) Evidence satisfactory to the commissioner has been filed with him of a release from liability, or a final adjudication of nonliability, or a duly acknowledged written agreement, in accordance with Paragraph (6) of R.S. 32:873, provided however, in the event that there shall be any default in the payment of any installment under any duly acknowledged written agreement, then, upon written notice of such default, the commissioner shall forthwith suspend the license and registration or nonresident's operating privilege of such person defaulting which shall not be restored unless and until:

(a) Such person deposits and thereafter maintains security as required under R.S. 32:872 in such amount as the commissioner may then determine, or

(b) One year shall have elapsed following the date when such security was required and during such period no action upon such agreement has been instituted in a court in this state.

B.(1)(a) Any person whose license has been suspended, revoked, or withdrawn under any provision of this Chapter shall, after complying with the requirements of this Chapter, be required to pay a reinstatement fee or to show proof, in the instance in which the loss of license was predicated on failure to file the necessary reports that adequate insurance coverage existed, that in fact such coverage did timely exist, before such license may be reinstated and the license shall remain withdrawn and shall not be renewed, nor shall any such license be issued to such person, until payment of this reinstatement fee has been made or the proof shown. Upon receipt of said fee or proof, such license shall be reinstated provided all other requirements have been met.

(b) For a first offense there shall be a reinstatement fee of twenty-five dollars, for a second offense there shall be a reinstatement fee of one hundred dollars, and for any subsequent offense there shall be a reinstatement fee of two hundred dollars, provided the offenses occurred within a five-year period. The first offense occurring after five years from the prior first offense shall be deemed to be a first offense. The reinstatement fee contained herein shall be in addition to other appropriate registration fees allowed by law and reinstatement shall depend upon proof of compliance with the compulsory liability law.

(2) Proof of coverage in this Section shall include an original or photocopy of a Louisiana auto insurance identification card, or an image of the card that is displayed on a mobile electronic device, showing that the required security is in effect on the vehicle and has been continuous without lapse or an original or photocopy of any written communication from an insurer either to the insured or to the secretary stating that the required security is in effect on the vehicle and has been continuous without lapse. The original or photocopy of the insurance card, or an image of the card that is displayed on a mobile electronic device, or the written communication specified above shall constitute sufficient proof of coverage in this Section and, upon receipt of any of these documents, the license shall be reinstated provided all other requirements have been met. No reinstatement fee shall be charged when proof of coverage is provided, and any reinstatement fee which has been paid shall be refunded.

C. The commissioner may require a person to produce a paper copy of the insurance identification card in connection with any inquiry or transaction conducted by, or on behalf of, the commissioner.

D. Repealed by Acts 2001, No. 456, §2.

Acts 1952, No. 52, §7. Amended by Acts 1962, No. 495, §1; Acts 1967, No. 106, §1; Acts 1968, No. 601, §1; Acts 1976, No. 229, §1; Acts 1977, No. 419, §1, eff. July 1, 1977; Acts 1980, No. 273, §1; Acts 1983, 1st Ex. Sess., No. 33, §2, eff. Jan. 19, 1983; Acts 1986, No. 1060, §1; Acts 1988, No. 269, §1; Acts 1992, No. 984, §18; Acts 1998, 1st Ex. Sess., No. 40, §1; Acts 2001, No. 456, §§1 and 2; Acts 2012, No. 824, §1.



RS 32:875 - Application to unlicensed drivers and unregistered motor vehicles

§875. Application to unlicensed drivers and unregistered motor vehicles

In case the operator or the owner of a motor vehicle involved in an accident within this state has no license or registration, or is a nonresident, he shall not be allowed a license or registration until he has complied with the requirements of this Chapter to the same extent that would be necessary if, at the time of the accident, he had held a license and registration.

Acts 1952, No. 52 §8; Acts 2001, No. 456, §1.



RS 32:876 - Form and amount of security

§876. Form and amount of security

A. The security required under this Part shall be in such form and in such amount as the commissioner may require but in no case in excess of the limits specified in R.S. 32:872 in reference to the acceptable limits of a policy. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made, and at any time while such deposit is in the custody of the commissioner or state treasurer, the person depositing it may in writing amend the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; however, any single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

B. The commissioner may reduce the amount of security ordered in any case if, in his judgment, the amount ordered is excessive. In case the security originally ordered has been deposited, the excess deposited over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith, notwithstanding the provisions of R.S. 32:877.

Acts 1952, No. 52 §9. Amended by Acts 1978, No. 308, §2; Acts 2001, No. 456, §1.



RS 32:877 - Custody, distribution and return of security

§877. Custody, distribution and return of security

Cash security deposited in compliance with the requirements of this Part shall be deposited by the commissioner in an escrow account of the Department of Public Safety and Corrections. Such deposits shall be applicable to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in an action at law, begun not later than one year after the date of such accident, or within one year after the date of deposit of any security under R.S. 32:874(A)(3). Deposits of security in cash or negotiable securities shall be applicable also to the payment in settlement, agreed to by the depositor, of a claim or claims arising out of such accident. Such deposit of cash or negotiable securities or any balance thereof shall be returned to the depositor or his personal representative when evidence satisfactory to the commissioner has been filed with him that there has been a full release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement in accordance with R.S. 32:873(6), or whenever, after the expiration of one year from the date of the accident, or from the date of deposit of any security under R.S. 32:874(A)(3), the commissioner shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.

Acts 1952, No. 52, §10. Amended by Acts 1968, No. 602, §1; Acts 2001, No. 456, §1.



RS 32:878 - Matters not to be evidence in civil suits

§878. Matters not to be evidence in civil suits

Neither the report required by R.S. 32:871, the action taken by the commissioner pursuant to this Part, the findings, if any, of the commissioner upon which such action is based, nor the security filed as provided in this Part shall be referred to in any way, nor be any evidence of the negligence of due care of either party, at the trial of any action at law to recover damages.

Acts 1952, No. 52, §11.



RS 32:879 - Registration after suspension of inoperable vehicle

§879. Registration after suspension of inoperable vehicle

A. Any owner of a vehicle that is no longer in use or operable and the registration for which has been suspended, revoked, or withdrawn under any provision of this Chapter because of the accident, after complying with the requirements of this Chapter, shall be allowed to apply to register another vehicle when he furnishes to the commissioner one of the following:

(1) A copy of any sale, transfer, or assignment of the vehicle that is no longer in use or operable.

(2) The registration plate and registration certificate for the vehicle that is no longer in use or operable.

B. In the event the owner has no copy of the sale, transfer, or assignment or a registration plate and registration certificate for the vehicle, the owner may furnish the commissioner a written statement indicating the vehicle with the suspended registration is no longer in use. The affidavit shall be in the form required by the commissioner.

Acts 1984, No. 600, §1; Acts 2001, No. 456, §1.



RS 32:880 - Nonresident drivers; accidents

§880. Nonresident drivers; accidents

A. Whenever a nonresident driver is involved in an accident in this state and is issued a traffic citation in connection with that accident, the nonresident driver shall comply with one of the following items:

(1) Show proof of liability insurance coverage as required by law.

(2) Show proof of coverage as a self-insurer or under a self-insurance plan from the state in which he is a resident.

(3) Post a bond in an amount sufficient to cover the damage caused in the accident.

(4) Deposit his driver's license with the law enforcement agency that investigates the accident.

B. As used in this Section, the phrase "nonresident driver" means a person who operates a motor vehicle in this state and who has a foreign driver's license, or a foreign registration for the motor vehicle, or both.

C.(1) No proof of coverage as a self-insurer or under a self-insurance plan from the state in which the nonresident driver is a resident shall be valid or in compliance with the provisions of this Section unless the self-insurer or plan agrees to be subject to the following provisions regarding settlement of a claim for damages:

(a) The self-insurer or plan shall pay the amount of any claim due a claimant within thirty days after receipt of satisfactory proof of loss from the claimant or any party in interest.

(b) The self-insurer or plan shall pay the amount of any third-party property damage claim and any reasonable medical expense claim due any bona fide third-party claimant within thirty days after written agreement of settlement of the claim from the third-party claimant.

(2) Failure to make a payment within thirty days after receipt of satisfactory proof of loss as provided in Subparagraph (1)(a) of this Subsection or within thirty days after written agreement of settlement as provided in Subparagraph (1)(b) of this Subsection when the failure is found to be arbitrary, capricious, or without probable cause, shall subject the self-insurer or self-insurance plan to a penalty, in addition to the amount of the loss or settlement agreement, of fifty percent damages on the amount due or one thousand dollars, whichever is greater, payable to the respective claimant or, if a partial payment or tender has been made, fifty percent damages on the difference between the amount paid or tendered and the amount found to be due, as well as reasonable attorney fees and costs.

(3)(a) The self-insurer or self-insurance plan owes a duty of good faith and fair dealing to the injured claimant and has an affirmative duty to adjust any claim fairly and promptly and to make a reasonable effort to settle any claim with a claimant.

(b) Any self-insurer or self-insurance plan that breaches these duties shall be liable for any damages sustained as a result of the breach.

(c) Any one of the following acts, if knowingly committed or performed by a self-insurer or self-insurance plan, constitutes a breach of the insurer's duties imposed in Subparagraph (a) of this Paragraph:

(i) Misrepresenting pertinent facts or insurance policy provisions relating to any coverages at issue.

(ii) Failing to pay a settlement within thirty days after an agreement is reduced to writing.

(iii) Denying coverage or attempting to settle a claim on the basis of an application that the self-insurer or self-insurance plan knows was altered without notice to, or knowledge or consent of, the claimant.

(iv) Misleading a claimant as to the applicable prescriptive period.

(v) Failing to pay the amount of any claim due a claimant within sixty days after receipt of satisfactory proof of loss from the claimant when the failure is arbitrary, capricious, or without probable cause.

(4) In addition to any general or special damages to which a claimant is entitled for breach of the imposed duty pursuant to Subparagraph (3)(a) of this Subsection, the claimant may be awarded penalties assessed against the self-insurer or self-insurance plan in an amount not to exceed two times the damages sustained or five thousand dollars, whichever is greater.

Acts 1990, No. 93, §1; Acts 2014, No. 500, §1.



RS 32:891 - Courts to report non-payment of judgments and convictions

PART III. PROOF OF FINANCIAL RESPONSIBILITY

§891. Courts to report non-payment of judgments and convictions

Whenever any person fails within sixty days to satisfy any final judgment, upon the written request of the judgment creditor or his attorney, it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which any such judgment is rendered within this state, to forward to the commissioner immediately after the expiration of said sixty days, a certified copy of such judgment.

If the defendant named in any certified copy of a judgment reported to the commissioner is a non-resident, the commissioner shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident.

Acts 1952, No. 52, §12.



RS 32:892 - Suspension for non-payment of judgment; exceptions

§892. Suspension for non-payment of judgment; exceptions

A. The commissioner, upon the receipt of a certified copy of a final judgment shall forthwith suspend the license and registration and any non-resident's operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this Section and in R.S. 32:895.

B. If the judgment creditor consents in writing, in such form as the commissioner may prescribe, that the judgment debtor be allowed license and registration or non-resident's operating privilege, the same may be allowed by the commissioner, in his discretion, for six months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in R.S. 32:895 provided the judgment debtor furnished proof of financial responsibility.

C. However, notwithstanding any provisions of this Part, satisfaction of any judgment or the giving of future proof shall not be required of a judgment debtor whose insurance company became insolvent subsequent to the accident from which the judgment arose. Furnishing of acceptable written proof of such insolvency shall rest with such judgment debtor.

Acts 1952, No. 52, §13. Amended by Acts 1968, No. 603, §1.



RS 32:893 - Suspension to continue until judgments paid and proof given

§893. Suspension to continue until judgments paid and proof given

Such license, registration and non-resident's operating privilege shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment is stayed, satisfied in full or to the extent hereinafter provided and until the said person gives proof of financial responsibility subject to the exemption stated in R.S. 32:892 and 32:895.

A discharge in bankruptcy following the rendering of any such judgment shall not relieve the judgment debtor from any of the requirements of this Part.

Acts 1952, No. 52, §14.



RS 32:894 - Payments sufficient to satisfy requirements

§894. Payments sufficient to satisfy requirements

NOTE: Subsection A eff. until Jan. 1, 2010. See Acts 2008, No. 921, §1.

A. Judgments herein referred to shall, for the purpose of this Chapter only, be deemed satisfied:

(1) When ten thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident.

(2) When, subject to such limit of ten thousand dollars because of bodily injury to or death of one person, the sum of twenty thousand dollars has been credited upon any judgment, or judgments, rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident.

(3) When ten thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

NOTE: Subsection A as amended by Acts 2008, No. 921, §1, eff. Jan. 1, 2010.

A. Judgments herein referred to shall, for the purpose of this Chapter only, be deemed satisfied:

(1) When fifteen thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident.

(2) When, subject to such limit of fifteen thousand dollars because of bodily injury to or death of one person, the sum of thirty thousand dollars has been credited upon any judgment, or judgments, rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident.

(3) When twenty-five thousand dollars has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

B. Payments made in settlement of any claims because of bodily injury, death, or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this Section.

Acts 1952, No. 52, §15. Acts 1984, No. 237, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010.



RS 32:895 - Installment payment of judgments; default

§895. Installment payment of judgments; default

A. A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

B. The commissioner shall not suspend a license, registration or a non-resident's operating privilege, and shall restore any license, registration or non-resident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains such an order permitting the payment of such judgment in installments, and while the payment of any said installment is not a default.

C. In the event the judgment debtor fails to pay any installment as specified by such order, then upon notice of such default, the commissioner shall forthwith suspend the license, registration or non-resident's operating privilege of the judgment debtor until such judgment is satisfied, as provided in this Chapter.

Acts 1952, No. 52, §16.



RS 32:896 - Proof required upon certain convictions

§896. Proof required upon certain convictions

A. When the director under Section 414(A) or 414(B)(2) of this Title suspends the license or nonresident operating privilege of any person upon receipt of evidence of conviction, entry of guilty plea, or forfeiture of bond of any person charged with operating a motor vehicle while under the influence of intoxicating beverages or narcotic drugs or stimulants of the central nervous system, or under Section 667 of this Title for refusal to submit to chemical tests of blood, breath, urine, or other bodily substance for determining the alcoholic content of his blood, no license shall be reinstated or reissued to the person unless such person previously has given or immediately gives and thereafter maintains proof of financial responsibility with respect to all motor vehicles registered by him and shall show financial responsibility individually as a non-owner for a period of three years.

B. If a person is not licensed, but by final order or judgment is convicted of or forfeits any bail or collateral deposited to secure an appearance for trial for any offense requiring the suspension or revocation of license, or for operating a motor vehicle upon the highways without being licensed to do so, or for operating an unregistered motor vehicle upon the highways, no license shall be thereafter issued to such person until he shall give and thereafter maintain proof of financial responsibility, when required.

C. Repealed by Acts 1982, No. 822, §3.

Acts 1952, No. 52, §17. Amended by Acts 1966, No. 464, §1; Acts 1968, No. 273, §15; Acts 1976, No. 594, §1; Acts 1979, No. 221, §1; Acts 1979, No. 348, §1.



RS 32:897 - Alternate methods of giving proof

§897. Alternate methods of giving proof

Proof of financial responsibility when required under this Chapter with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:

(1) A certificate of insurance as provided in R.S. 32:898 or 32:899, or

(2) A bond as provided in R.S. 32:903 or

(3) A certificate of deposit of money or securities as provided in R.S. 32:904 or

(4) A certificate of self-insurance, as provided in R.S. 32:1042, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had been issued such a policy to said self-insurer.

No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such proof shall be furnished for such motor vehicle.

Acts 1952, No. 52, §18.



RS 32:898 - Certificate of insurance as proof

§898. Certificate of insurance as proof

A. Proof of financial responsibility shall be furnished by filing with the commissioner an electronic certificate of any insurance carrier duly authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such electronic certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

B. No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such motor vehicle is so designated in such a certificate.

Acts 1952, No. 52, §19; Acts 2012, No. 368, §1.



RS 32:899 - Certificate furnished by non-resident as proof

§899. Certificate furnished by non-resident as proof

A. The non-resident owner of a motor vehicle not registered in this state may give proof of financial responsibility by filing with the commissioner a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicles described in such certificates is registered, or if such non-resident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to the provisions of this Chapter, and the commissioner shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1) Said insurance carrier shall execute a power of attorney authorizing the commissioner to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state; and

(2) Said insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor vehicle liability policies issued herein.

B. If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the commissioner shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

Acts 1952, No. 52, §20.



RS 32:900 - Motor Vehicle Liability Policy" defined

§900. "Motor Vehicle Liability Policy" defined

A. A "Motor Vehicle Liability Policy" as said term is used in this Chapter, shall mean an owner's or an operator's policy of liability insurance, certified as provided in R.S. 32:898 or 32:899 as proof of financial responsibility, and issued except as otherwise provided in R.S. 32:899, by an insurance carrier duly authorized to transact business in this state, to or for the benefit of the person named therein as insured.

B. Such owner's policy of liability insurance:

(1) Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby to be granted; and

(2) Shall insure the person named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of such named insured against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of such motor vehicle or motor vehicles within the United States of America or the Dominion of Canada, subject to limits exclusive of interest and costs with respect to each such motor vehicle as follows:

(a) Fifteen thousand dollars because of bodily injury to or death of one person in any one accident, and

(b) Subject to said limit for one person, thirty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and

(c) Twenty-five thousand dollars because of damage to or destruction of property of others in any one accident.

(d) An owner may exclude a named person as an insured under a commercial policy if the owner obtains and maintains in force another policy of motor vehicle insurance which provides coverage for the person so excluded which is equal to that coverage provided in the policy for which the person was excluded. The alternative coverage is required for both primary and excess insurance.

C. Such operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon him by law for damages arising out of the use by him of any motor vehicle not owned by him, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

D. Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this Chapter as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this Chapter.

E. Such motor vehicle liability policy need not insure any liability under any worker's compensation law nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of any such motor vehicle nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

F. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1) The liability of the insurance carrier with respect to the insurance required by this Chapter shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; said policy may not be cancelled or annulled as to such liability by an agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his behalf and no violation of said policy shall defeat or void said policy;

(2) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3) The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in paragraph (2) of Sub-section B of this Section:

(4) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of the Chapter shall constitute the entire contract between the parties.

G. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to the provisions of this Chapter. With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this Section.

H. Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this Chapter.

I. Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

J. The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

K. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

L.(1) Notwithstanding the provisions of Paragraph (B)(2) of this Section, an insurer and an insured may by written agreement exclude from coverage the named insured and the spouse of the named insured. The insurer and an insured may also exclude from coverage any other named person who is a resident of the same household as the named insured at the time that the written agreement is entered into, and the exclusion shall be effective, regardless of whether the excluded person continues to remain a resident of the same household subsequent to the execution of the written agreement. It shall not be necessary for the person being excluded from coverage to execute or be a party to the written agreement. For the purposes of this Subsection, the term "named insured" means the applicant for the policy of insurance issued by the insurer.

(2) The form signed by the insured or his legal representative which excludes a named person from coverage shall remain valid for the life of the policy and shall not require the completion of a new driver exclusion form when a renewal, reinstatement, substitute, or amended policy is issued to the same named insured by the same insurer or any of its affiliates. Any changes to an existing policy, including but not limited to the addition of vehicles or insured drivers to said policy, regardless of whether these changes create new coverage, do not create a new policy and do not require the completion of a new agreement excluding a named person from coverage. For the purpose of this Subsection, a new policy shall mean an original contract of insurance which an insured enters into through the completion of an application on the form required by the insurer.

M.(1) Except for those tow trucks carrying liability coverage under the provisions of R.S. 32:1717, for those motor vehicles owned or operated by persons engaged in the business of actual farming and used primarily, but not exclusively, in carrying farm produce from farm to market or returning therefrom carrying goods and merchandise back to the farms, individually or cooperatively, where such carrying is not primarily for hire, or for motor vehicles being used for the transportation of forest products in their natural state, every motor carrier as defined in R.S. 32:1(37) shall be covered by a liability policy. Public liability and property damage insurance on motor carriers operating a vehicle that has a gross vehicle weight or gross combined weight rating in excess of twenty thousand pounds shall have the following liability limits:

(a) Those vehicles with a gross vehicle weight of more than twenty thousand pounds, but not more than fifty thousand pounds shall have:

(i) Twenty-five thousand dollars because of bodily injury or death of one person in any one accident, and

(ii) Subject to said limit for one person, fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and

(iii) Twenty-five thousand dollars because of damage to or destruction of property of others in any one accident.

(b) Those vehicles with a gross vehicle weight of more than fifty thousand pounds shall provide a combined minimum single coverage limit of three hundred thousand dollars or the equivalent coverage of one hundred thousand dollars for injury or death to any one person, with a required minimum of not less than three hundred thousand dollars per occurrence, and twenty-five thousand dollars property damage.

(2) If, however, the motor carrier has qualified with the United States Department of Transportation (Interstate Commerce Commission) as a self-insurer, as authorized by 49 U.S.C. 10927, or has qualified for self-insurance under the provisions of R.S. 32:1042, the carrier shall be authorized as a self-insurer in Louisiana.

(3) The department may impose a fee not to exceed one dollar per vehicle to cover the expenses resulting from the administration of the provisions of this Subsection.

(4) In addition, all security providers for motor carriers, beginning June 15, 1995, shall notify the secretary, on a form required by the secretary, within forty-five calendar days from the date when any policy, bond, deposit, or other item of security is terminated, withdrawn, canceled, lapsed, or otherwise made ineffective.

Acts 1952, No. 52, §21. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1984, No. 237, §1; Acts 1986, No. 1000, §1; Acts 1992, No. 979, §1; Acts 1995, No. 301, §1, eff. June 15, 1995; Acts 1996, 1st Ex. Sess., No. 34, §1, eff. May 7, 1996; Acts 2001, No. 368, §1; Acts 2002, 1st Ex. Sess., No. 81, §1; Acts 2008, No. 921, §1, eff. Jan. 1, 2010; Acts 2011, No. 17, §1.



RS 32:900.1 - Proof of financial responsibility; carriers of railroad workers

§900.1. Proof of financial responsibility; carriers of railroad workers

A. This Section shall apply to persons, firms, corporations, or contract carriers who are in the for-hire business of providing transportation services on the highways of this state for railroad workers in the course of their employment.

B. It shall be unlawful for any for-hire person, firm, corporation, or contract carrier to operate any motor vehicle along or upon any public street or highway in any parish, incorporated city, town, or village in this state for the carriage of passengers employed by or contracting as workers for a railroad company in the course of their employment unless such for-hire person, firm, corporation, or contract carrier has given, and there is in full force and effect and on file with the office of motor vehicles of the Department of Public Safety and Corrections, proof of financial responsibility pursuant to Subsection C of this Section.

C. When a vehicle that is designed to carry fifteen or fewer passengers is used by a for-hire person, firm, corporation, or contract carrier to transport passengers who are employed by or who are contracting as workers for a railroad company in the course of their employment, that for-hire person, firm, corporation, or contract carrier shall, as proof of financial responsibility, maintain and be able to show verification of hit and run, uninsured, and underinsured motor vehicle coverage in a total amount of not less than five hundred thousand dollars per passenger.

D.(1) Whenever the owner of a for-hire carrier used to transport railroad workers is found in violation of this Section, the Department of Public Safety and Corrections, office of motor vehicles, shall send the owner a "Notice of Violation" within thirty days of the violation. The notice shall inform the owner that noncompliance with the provisions of this Section shall subject the registration of the carrier vehicle to suspension.

(2) The office of motor vehicles shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate committees on transportation, highways and public works as are necessary regarding the regulation and enforcement of this Section. This authority shall include the assessment of fees and fines in accordance with this Section.

(3) In the event that the driver and the owner are not the same person, the driver shall not be responsible for violations of this Section.

E. The provisions of this Section shall not apply to any railroad company using vehicles owned by the railroad company and operated by railroad employees to transport railroad employees in the course of their employment.

Acts 2012, No. 807, §1.



RS 32:901 - Notice of cancellation or termination of certified policy

§901. Notice of cancellation or termination of certified policy

When an insurance carrier has certified a motor vehicle liability policy under R.S. 32:898 or a policy under R.S. 32:899, the insurance so certified shall not be cancelled or terminated until at least ten days after a notice of cancellation or termination of the insurance so certified shall be filed electronically by the insurance carrier in the office of the commissioner, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicle designated in both certificates.

Acts 1952, No. 52, §22; Acts 2012, No. 368, §1.



RS 32:902 - Chapter not to affect other policies

§902. Chapter not to affect other policies

A. This Chapter shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this Chapter, may be certified as proof of financial responsibility under this Chapter.

B. This Chapter shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of motor vehicle not owned by the insured.

Acts 1952, No. 52, §23.



RS 32:903 - Bond as proof

§903. Bond as proof

A. Proof of financial responsibility may be furnished by filing with the commissioner the bond of a surety company duly authorized to transact business in the state, or a bond with at least two individual sureties each owning real estate within this state, and together having equities equal in value to at least twice the amount of such bond, which real estate shall be scheduled in the bond approved by a judge of a court of record. Such bond shall be conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability policy, and shall not be cancelable except after ten days' written notice to the commissioner. Upon the filing of notice to such effect by the commissioner in the office of the proper clerk or court of the county or city where such real estate shall be located, such bond shall constitute a lien in favor of the state upon the real estate so scheduled of any surety, which lien shall exist in favor of any holder of a judgment against the person who has filed such bond.

B. If such a judgment, rendered against the principal on such bond shall not be satisfied within sixty days after it has become final, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action or actions in the name of the state against the company or persons executing such bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond.

Acts 1952, No. 52 §24.



RS 32:904 - Money or securities as proof

§904. Money or securities as proof

A.(1) Proof of financial responsibility may be evidenced by the certificate of the state treasurer that the person named therein has deposited with him thirty thousand dollars in cash or securities such as may legally be purchased by savings banks or for trust funds of a market value of thirty thousand dollars.

(2) The state treasurer shall not accept any such deposit and issue a certificate therefor and the commissioner shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the parish where the depositor resides.

B. Such deposit shall be held by the State Treasurer to satisfy, in accordance with the provisions of this Chapter, any execution on a judgment issued against such person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle after such deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution shall arise out of a suit for damages as aforesaid.

Acts 1952, No. 52, §25. Acts 1984, No. 237, §1.



RS 32:905 - Owner may give proof for others

§905. Owner may give proof for others

Whenever any person required to give proof of financial responsibility hereunder is or later becomes an operator in the employ of any owner, or is or later becomes a member of the immediate family or household of the owner, the commissioner shall accept proof given by such owner in lieu of proof by such other person to permit such other person to operate a motor vehicle for which the owner has given proof as herein provided. The commissioner shall designate the restrictions imposed by this Section on the face of such person's license.

Acts 1952, No. 52, §26.



RS 32:906 - Substitution of proof

§906. Substitution of proof

The commissioner shall consent to the cancellation of any bond or certificate of insurance or the commissioner shall direct and the State Treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this Chapter.

Acts 1952, No. 52, §27.



RS 32:907 - Other proof may be required

§907. Other proof may be required

Whenever any proof of financial responsibility filed under the provisions of this Chapter no longer fulfills the purposes for which required, the commissioner shall for the purpose of this Chapter, require other proof as required by this Chapter, and shall suspend the license and registration or the non-resident's operating privilege pending the filing of such other proof.

Acts 1952, No. 52, §28.



RS 32:908 - Duration of proof; when proof may be cancelled or returned

§908. Duration of proof; when proof may be cancelled or returned

A. The commissioner shall, upon request, consent to the immediate cancellation of any bond or certificate of insurance, or the commissioner shall direct and the state treasurer shall return to the person entitled thereto, any money or securities deposited pursuant to this Chapter as proof of financial responsibility, or the commissioner shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three years from the date such proof was required when during the three year period preceding the request, the commissioner has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license, registration or non-resident's operating privilege of the person by or for whom such proof was furnished; or

(2) In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

(3) In the event that the person who has given proof surrenders his license and registration to the commissioner;

B. However, the commissioner shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon such liability is then unsatisfied, or in the event the person who has filed such bond or deposited such money or securities, has, within one year immediately preceding such request been involved as an operator or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the non-existence of such facts, or that he has been released from all of his liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the commissioner.

C. Whenever any person whose proof has been cancelled or returned under paragraph (3) of this Section applies for a license or registration within a period of three years from the date proof was originally required, any such application shall be refused unless the applicant shall reestablish such proof for the remainder of such three year period.

Acts 1952, No. 52. Amended by Acts 1962, No. 495, §1.



RS 32:909 - Proof to be maintained for three years

§909. Proof to be maintained for three years

In all cases, under this Chapter, in which a person is required to give proof of financial responsibility, he shall maintain such proof for a period of three years.

Added by Acts 1962, No. 495 §2.



RS 32:910 - Driver's license; immediate reinstatement, reissuance, or issuance of restricted license

§910. Driver's license; immediate reinstatement, reissuance, or issuance of restricted license

Whenever any person who is eligible for the reinstatement of a license, reissuance of a license, or issuance of a restricted license due to economic hardship, upon presentation of proof of financial responsibility under the provisions of this Chapter, presents a certified copy of the judgment ordering the reinstatement, reissuance, or issuance at the driver's license office for the parish in which he resides, the Department of Public Safety shall immediately reinstate, reissue, or issue the license to which the person is entitled without any additional administrative delays. If at a later date the Department of Public Safety determines that the proof given was false or fraudulent, the license previously reinstated, reissued, or issued shall immediately be suspended for a period of time in accordance with the original order of suspension and the person shall be prosecuted as otherwise provided by law.

Added by Acts 1981, No. 445, §1.



RS 32:1021 - Transfer of registration to defeat purpose of chapter prohibited

PART IV. PENAL PROVISIONS

§1021. Transfer of registration to defeat purpose of chapter prohibited

If an owner's registration has been suspended hereunder, such registration shall not be transferred nor the motor vehicle in respect of which such registration was issued registered in any other name until the commissioner is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this Chapter. Nothing in this Section shall in any way affect the rights of any conditional vendor, chattel mortgagee or lessor of a motor vehicle registered in the name of another as owner who becomes subject to the provisions of this Section.

Acts 1952, No. 52, §30.



RS 32:1022 - Surrender of license and registration

§1022. Surrender of license and registration

Any person whose license or registration shall have been suspended as herein provided, or whose policy of insurance or bond, when required under this Chapter, shall have been cancelled or terminated, or who shall neglect to furnish other proof upon request of the commissioner, shall immediately return his license and registration to the commissioner. If any person shall fail to return to the commissioner the license or registration as provided herein, the commissioner shall forthwith direct any peace officer to secure possession thereof and to return the same to the commissioner.

Acts 1952, No. 52, §31.



RS 32:1023 - Other violations; penalties

§1023. Other violations; penalties

A. Failure to report an accident as required in R.S. 32:871 shall be punished by a fine not in excess of twenty-five dollars, and in the event of injury or damage to the person or property of another in such accident, the commissioner shall suspend the license of the person failing to make such report, or the non-resident's operating privilege of such person, until such report has been filed and for such further period not to exceed thirty days as the commissioner may fix.

B. Any person who gives information in a report provided for in R.S. 32:398 or 871 knowing or having reason to believe that such information is false, or who shall forge or, without authority, sign any evidence of proof of financial responsibility, or who files or offers for filing any such evidence of proof knowing or having reason to believe that it is forged or signed without authority, shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

C. Any person whose license or registration or non-resident's operating privilege has been suspended or revoked under this Chapter, and who, during such suspension or revocation drives any motor vehicle upon any highway or knowingly permits any motor vehicle owned by such person to be operated by another upon any highway, except as permitted under this Chapter, shall be fined not more than five hundred dollars or imprisoned not exceeding six months, or both.

D. Any person willfully failing to return license or registration as required in R.S. 32:1022 shall be fined not more than five hundred dollars or imprisoned not to exceed thirty days, or both.

E. Any person who shall violate any provision of this Chapter for which no penalty is otherwise provided shall be fined not more than five hundred dollars or imprisoned not more than ninety days, or both.

Acts 1952, No. 52, §32. Acts 1985, No. 547, §1.



RS 32:1041 - Exceptions

PART V. MISCELLANEOUS PROVISIONS

§1041. Exceptions

A. This Chapter shall not apply with respect to any motor vehicle owned by the United States, this state or any political subdivision of this state, or any municipality therein, a bona fide organized public volunteer fire department which owns and operates those specially equipped motor vehicles for fire fighting purposes, nor, except for R.S. 32:871 and 905, with respect to any motor vehicle which is subject to the jurisdiction of the Louisiana Public Service Commission, or to any motor vehicle subject to registration under the single state registration for motor carriers authorized by 49 U.S.C. 11506, or as otherwise permitted by federal law, or to carriers of persons operating over specified routes with fixed termini and predominantly under franchises or indeterminate permits granted by an incorporated municipality and who are subject to the regulatory jurisdiction of such municipality.

B. Any person, firm, association, or corporation licensed and engaged in the business of renting or leasing motor vehicles to be operated on the public highways shall only be required to furnish proof of financial ability to satisfy any judgment or judgments rendered against said person, firm, association, or corporation in his or its capacity as owner of the said motor vehicles, and shall not be required to furnish proof of its financial ability to satisfy any judgment or judgments rendered against the person to whom the motor vehicle was rented or leased at the time of the accident.

Acts 1952, No. 52, §33; Acts 1990, No. 862, §1; Acts 1995, No. 301, §1, eff. June 15, 1995.



RS 32:1042 - Self-insurers

§1042. Self-insurers

A. Any person in whose name more than twenty-five motor vehicles are registered or who owns property in Louisiana assessed in his name having a value of one hundred thousand dollars or more after deducting any encumbrances thereon from its assessed valuation may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the assistant secretary of the office of motor vehicles as provided in Subsection B of this Section.

B.(1) The assistant secretary may, at his discretion, upon the application of such a person, issue a certificate of self-insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(2) The assistant secretary shall assess a fee of one hundred dollars for each certificate.

C. Upon not less than five days notice and a hearing pursuant to such notice, the commissioner may cancel upon reasonable grounds a certificate of self-insurance. Failure to pay any judgment within sixty days after such judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance. The commissioner, upon receipt of certified copy of a final judgment, shall forthwith suspend the license and registration, or any nonresident's operating privileges, of any person, or any legal entity, against whom such judgment was rendered, except as otherwise provided in R.S. 32:892 and R.S. 32:895.

D. Any person or any legal entity whose certificate of self-insurance has been cancelled for his failure to pay a final judgment shall not be eligible for the renewal or reissuance of a certificate of self-insurance for a period of five years from the date of cancellation.

Acts 1952, No. 52, §34. Amended by Acts 1981, No. 653, §1; Acts 1985, No. 589, §1.



RS 32:1043 - Residual market plans

§1043. Residual market plans

A. After consultation with insurance companies authorized to issue motor vehicle insurance in this state, the commissioner of insurance shall approve a reasonable plan for insuring commercial motor vehicles, including garage liability insurance, called the Commercial Automobile Insurance Procedures and a separate reasonable assigned risk plan for insuring private passenger automobiles and other motor vehicles, called the Louisiana Automobile Insurance Plan. These plans shall provide insurance to those who are in good faith entitled to but are unable to procure such policies through ordinary methods. The Louisiana Automobile Insurance Plan shall not subsidize losses or participate in the profits of the members of the Commercial Automobile Insurance Procedures. All actuarially adequate rates for insurance provided by the plans shall be approved by the commissioner of insurance. All insurers writing insurance for commercial motor vehicle insurance, private passenger automobiles, or other motor vehicles in the state shall be members of the plans authorized by this Section and share in the administrative expenses for the operation of the plans based on the market share of premiums for the preceding calendar year. The exceptions provided in R.S. 32:1041(A) shall not apply to this Section.

B. Any applicant for any such policy, any person insured under any such plan, and any insurance company affected may appeal to the commissioner of insurance from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved hereunder by any order or act of the commissioner of insurance may, within ten days after notice thereof, file a petition in the district court of the parish of East Baton Rouge or in the district court of the domicile of the aggrieved person, for a review thereof. The court shall summarily hear the petition and may make any appropriate order or decree.

Acts 1952, No. 52, §35. Amended by Acts 1956, Ex.Sess., No. 12, §1; Acts 1995, No. 431, §1; Acts 2007, No. 459, §4, eff. Jan. 1, 2008.



RS 32:1251 - Declaration of public policy

CHAPTER 6. DISTRIBUTION AND SALE OF MOTOR VEHICLES

PART I. GENERAL PROVISIONS APPLICABLE TO MOTOR VEHICLES

AND RECREATIONAL PRODUCTS

§1251. Declaration of public policy

The legislature finds and declares that the distribution and sale of motor vehicles and recreational products in the state of Louisiana vitally affects the general economy of the state, the public interest, and the public welfare, and that in order to promote the public interest, and the public welfare, and in the exercise of its police power, it is necessary to regulate and to license those persons enumerated in R.S. 32:1254 and doing business in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens, and avoid undue control of the independent motor vehicle dealer and recreational products by their motor vehicle manufacturing and distributive organizations and foster and keep alive vigorous and healthy competition, by prohibiting unfair practices by which fair and honest competition is destroyed or prevented, and to protect the public against the creation or perpetuation of monopolies and practices detrimental to the public welfare, to prevent the practice of requiring the buying, leasing, or renting of special features, appliances, and equipment not desired or requested by the purchaser, lessee, or renter, to prevent false and misleading advertising, to prevent unfair practices by said licensees, to promote the public safety and prevent disruption of the system of distribution of motor vehicles and recreational products to the public and prevent deterioration of facilities for servicing motor vehicles and keeping same safe and properly functioning, and prevent bankrupting of motor vehicle and recreational products dealers and lessors, who might otherwise be caused to fail because of such unfair practices and competition, thereby resulting in unemployment, disruption of leases, and nonpayment of taxes and loans, and contribute to an inevitable train of undesirable consequences, including economic depression.

Acts 1985, No. 911, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2012, No. 326, §3.



RS 32:1252 - Definitions

§1252. Definitions

The following words, terms, and phrases, when used in this Chapter, shall have the meanings respectively ascribed to them in this Section, except where the context clearly indicates a different meaning:

(1) "All-terrain vehicle" shall mean any vehicle manufactured for off-road use and issued a manufacturer's statement or certificate of origin, as required by the commission, that cannot be issued a registration certificate and license to operate on the public roads of this state because, at the time of manufacture, the vehicle does not meet the safety requirements prescribed by R.S. 32:1301 through 1310. This includes vehicles that are issued a title by the Department of Public Safety and Corrections, public safety services, such as recreational and sports vehicles, but it shall not include off-road vehicles used for farm purposes, farm equipment, or heavy construction equipment.

(2) "Ambulance" means a vehicle used exclusively for providing emergency and nonemergency medical care to an injured or ill person or transporting an injured or ill person, if the vehicle provides all of the following:

(a) A driver's compartment.

(b) A compartment to accommodate an emergency medical care technician or paramedic and two injured or ill persons so positioned that one of the injured or ill persons can be given intensive life-support during transit.

(c) Equipment and supplies for emergency care of an injured or ill person where the ill person is located or at the scene of an injury-producing incident as well as in transit.

(d) Two-way radio communication capability.

(e) Equipment for light rescue or extrication procedures.

(3) "Boat" means a component of a marine product that is not equipped with an outboard or inboard/outboard motor attached thereto.

(4) "Boat package" means a boat that is equipped from its manufacturer or distributor with an inboard, outboard, or inboard/outboard motor or engine attached thereto, installed thereon, or shipped or invoiced together as a package. The boat package may include a trailer invoiced from the manufacturer of the boat. For the purposes of this Chapter, the boat package brand shall be determined by the brand of the boat.

(5) "Broker" means a person who, for a fee or commission, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new motor vehicle or recreational product, and who is not:

(a) A motor vehicle dealer or recreational products dealer, or bona fide employee of a motor vehicle dealer, when acting on behalf of a motor vehicle or recreational products dealer.

(b) A manufacturer, distributor, convertor, or bona fide employee of a manufacturer, distributor, or convertor, when acting on behalf of a manufacturer, distributor, or convertor.

(c) At any point in the transaction, the bona fide owner of the motor vehicle or recreational product involved in the transaction.

(6) "Commission" means the Louisiana Motor Vehicle Commission created by this Chapter or its designee.

(7)(a) "Community or territory" or "area of responsibility" shall mean the licensee's area of principal sales and service responsibility as specified by the franchise in effect with any licensee of the commission.

(b) The area of responsibility of a licensee shall not be comprised of an area less than the applicable area provided for in Subparagraph (c) of this Paragraph, unless approved by the commission pursuant to the provisions of this Chapter, or if, on August 15, 2001, such dealer had an effective contractual agreement for a smaller area of responsibility.

(c) A marine dealer's area of responsibility shall mean the marine dealer's area of principal sales and service responsibility as specified by the contract, franchise, or selling agreement in effect with the manufacturer or distributor. The marine manufacturer or distributor shall designate and provide to the commission in writing the marine dealer's area of responsibility when the contract is granted or, should there be contracts in existence on August 15, 2004, without such designation, the commission shall require the manufacturer or distributor to designate the area of responsibility. The manufacturer or distributor shall adopt uniform procedures to establish the area of responsibility that is assigned to a marine dealer. The uniform procedures shall include market research information from identified credible industry sources that project product sales of the brand of marine product for which the contract or franchise agreement is granted. In the absence of such designation by the manufacturer or distributor, or in the event that the area of responsibility designated by the manufacturer or distributor is rejected by the commission and such decision by the commission is affirmed on appeal, the marine dealer's area of responsibility shall mean either of the following:

(i) The area within a fifteen-mile radius of the dealership if the dealership is located in a parish containing a population of three hundred thousand persons or more.

(ii) The area within a thirty-mile radius of the dealership if the dealership is located in a parish containing a population of less than three hundred thousand persons.

(8) "Converter" or "secondary manufacturer" means a person who prior to the retail sale of motor vehicles or trailers, assembles, installs, or affixes a body, cab, or special equipment to a chassis, or who substantially adds, subtracts from, or modifies a previously assembled or manufactured motor vehicle or trailer.

(9) "Dealer" means any person licensed to sell a motor vehicle, specialty vehicle, or recreational product subject to regulation by this Chapter.

(10) "Dealer-operator" shall mean the natural person designated in the franchise as the operator of a motor vehicle dealership.

(11) "Designated successor" means the spouse, child, grandchild, parent, brother, or sister, of a dealer who, in the case of a deceased dealer, is entitled to inherit the dealer's ownership interest in the dealership under the terms of the dealer's will; the spouse, or other person who has otherwise been designated in writing by a deceased dealer to succeed him in the motor vehicle dealership, such designation having been furnished to the manufacturer; or the spouse, or other person who, under the laws of intestate succession of this state is entitled to inherit the interest; or who, in the case of an incapacitated dealer, has been appointed by a court in a proceeding interdicting the dealer as the legal representative of the dealer's property. The terms shall also include the appointed and qualified personal representative and testamentary trustee of a deceased dealer.

(12) "Distributor" or "wholesaler" means any person, resident or nonresident, who in whole or in part sells or distributes motor vehicles, new, remanufactured, reconditioned, or rebuilt motor vehicle motors, or recreational products to motor vehicle or recreational products dealers, or who maintains distributor representatives.

(13) "Distributor branch" means a branch office maintained by a person, resident or nonresident, who in whole or in part sells or distributes motor vehicles or recreational products to motor vehicle or recreational products dealers, or for directing or supervising, in whole or in part, its representatives.

(14) "Distributor representative" means any officer, agent, or employee employed by a distributor, distributor branch, or wholesaler.

(15) "Established place or established place of business" shall mean a permanently enclosed building or structure either owned, leased, or rented, which meets local zoning or municipal requirements, and regularly occupied by a person, easily accessible to the public at which the regular business of a licensee will be carried on in good faith, and, at which place of business shall be kept and maintained the books, records, and files necessary to conduct the business; and shall not mean residences, tents, temporary stands, lots, or any temporary quarters.

(16) "Factory branch" means a branch office maintained by a person who fabricates, manufactures, or assembles motor vehicles or recreational products, for the sale of motor vehicles or recreational products to distributors, or for the sale of motor vehicles or recreational products to motor vehicle or recreational products dealers, or for directing or supervising, in whole or in part, its representatives.

(17) "Factory representative" means any officer, agent, or employee employed by a person who fabricates, manufactures, or assembles motor vehicles or recreational products, or by a factory branch, for the purpose of making or promoting the sale of his, its, or their motor vehicles or recreational products, or for supervising or contacting his, its, or their dealers or prospective dealers.

(18) "Financial institution" means any person organized to engage in the business of banking pursuant to the laws of the United States or Title 6 of the Louisiana Revised Statutes of 1950.

(19) "Fire truck" means any one of the following:

(a) A pumper fire apparatus, which is a vehicle equipped with a permanently mounted fire pump of 750 gpm (2850 L/min) rated capacity or greater, a water tank of at least 500 gal (1900 L), and hose body. The primary purpose of this type of apparatus is to combat structural and associated fires.

(b) An initial attack fire apparatus, which is a vehicle equipped with an attack pump of 250 through 700 gpm (950 through 2650 L/min), a water tank, and minimum hose and equipment, that is designed primarily for rapid response and initiating a fire attack on structural, vehicular, or vegetation fires and supporting associated fire department operations.

(c) A mobile water supply fire apparatus, which is a vehicle equipped with a water tank of at least 1000 gal (3800 L) and designed primarily for transporting water to fire emergency scenes to be applied by other vehicles or pumping equipment.

(d) An aerial ladder and elevating platform fire apparatus, which is a vehicle equipped with a permanently mounted, power-operated aerial ladder or with a passenger carrying platform attached to the uppermost boom of a series of telescoping, articulating, or telescoping and articulating booms and designed to provide rescue capability from elevated positions and the positioning of firefighters and elevated master streams for fire suppression tasks.

(20) "Franchise" means any written contract or selling agreement between a motor vehicle or recreational products dealer, a motor vehicle lessor, or a specialty vehicle dealer and a manufacturer, motor vehicle lessor franchisor, or converter of a new motor vehicle or specialty vehicle or its distributor or factory branch by which the motor vehicle or recreational products dealer, motor vehicle lessor, or specialty vehicle dealer is authorized to engage in the business of selling or leasing the specific makes, models, or classifications of new motor vehicles, recreational products, or specialty vehicles marketed or leased by the manufacturer, motor vehicle lessor franchisor, or converter and designated in the franchise agreement or any addendum thereto. For purposes of this Chapter, any written modification, amendment, or addendum to the original franchise agreement, which changes the rights and obligations of the parties to the original franchise agreement, shall constitute a new franchise agreement, effective as of the date of the modification, amendment, or addendum.

(21) "Lease facilitator" means a person, other than a motor vehicle or recreational products dealer or a bona fide employee of a motor vehicle or recreational products dealer, or a motor vehicle lessor or a bona fide employee of a motor vehicle lessor, who engages in one or both of the following activities:

(a) Holds himself out to any person as a "motor vehicle leasing company" or "motor vehicle leasing agent" or uses a similar title, for the purpose of soliciting or procuring a person to enter into a contract or agreement to become the lessee of a motor vehicle or recreational product that is not, and will not be, titled in the name of and registered to the lease facilitator.

(b) Otherwise solicits a person to enter into a contract or agreement to become a lessee of a vehicle that is not, and will not be, titled in the name of and registered to the lease facilitator, or who is otherwise engaged in the business of securing lessees or prospective lessees of motor vehicles or recreational products that are not, and will not be, titled in the name of and registered to the facilitator.

(22) "Licensee" means any person who is required to be licensed by the commission pursuant to the provisions of this Chapter.

(23) "Low-speed vehicle" means a four-wheeled, electric powered vehicle with a maximum speed of not less than twenty miles per hour but not more than twenty-five miles per hour that possesses the minimum motor vehicle equipment appropriate for vehicle safety as required by 49 CFR 571.500.

(24) "Manufacturer" means any person, resident or nonresident, who fabricates, manufactures, or assembles motor vehicles, recreational products, or new, remanufactured, reconditioned, or rebuilt motor vehicle or marine motors.

(25) "Marine dealer" means any person who holds a bona fide contract or franchise with a manufacturer or distributor of marine products, except for a person engaged in the business of renting or selling new or used watercraft or boats adapted to be powered only by an occupant's energy, and who holds a license as a marine dealer under the provisions of this Chapter.

(26) "Marine motor" means a motor that is a component of a marine product that is sold separately from a boat when delivered to the marine dealer by the distributor or manufacturer.

(27) "Marine product" means a new or used watercraft, boat, or motor designed for recreational or commercial use on water and a boat or watercraft trailer. The term also includes an outboard motor or a boat with an inboard/outboard motor attached to it. The term shall not mean a watercraft designed for use primarily for commercial purposes or new or used watercraft or boats adapted to be powered only by occupant's energy.

(28) "Marine product line" means a particular model of a marine product designed for recreational or commercial use on water.

(29) "Marine product salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring marine products on behalf of the licensee and who holds a motor vehicle salesman license under the provisions of this Chapter.

(30) "Motorcycle" means a motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground but excluding a tractor and electric-powered scooters not required to be registered.

(31) "Motorcycle or all-terrain vehicle dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, auctions, offers, or attempts to negotiate a sale or exchange of an interest in motorcycles or all-terrain vehicles and who is engaged wholly or in part in the business of buying and selling motorcycles or all-terrain vehicles in the state of Louisiana and who holds a license as a recreational products dealer under the provisions of this Chapter.

(a) The term shall also include anyone not licensed under this Chapter, who sells motorcycles or all-terrain vehicles and who rents on a daily basis motorcycles or all-terrain vehicles, not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser.

(b) "Motorcycle or all-terrain vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of motorcycle or all-terrain vehicle dealers when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motorcycles or all-terrain vehicles constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of motorcycles or all-terrain vehicles as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(32) "Motorcycle or all-terrain vehicle salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring motorcycle or all-terrain vehicles on behalf of said licensee and who holds a motor vehicle salesman license under the provisions of this Chapter.

(33) "Motor home" means a motor vehicle designed as an integral unit to be used as a conveyance upon the public streets and highways and for use as a temporary or recreational dwelling and having at least four of the following permanently installed systems which meet American National Standards Institute and National Fire Protection Association standards in effect as of the date of manufacture, two of which shall be systems specified below in Subparagraph (a), (d), or (e) of this Paragraph:

(a) Cooking facilities.

(b) Ice box or mechanical refrigerator.

(c) Potable water supply including plumbing and a sink with faucet either self-contained or with connections for an external source, or both.

(d) Self-contained toilet or a toilet connected to a plumbing system with connection for external water disposal, or both.

(e) Heating or air conditioning system, or both, separate from the vehicle engine or the vehicle engine electrical system.

(f) A one hundred ten/one hundred fifteen volt alternating current electrical system either with its own power supply or with a connection for an external source, or both, or a liquefied petroleum system and supply.

(34) "Motor vehicle" means any motor driven car, van, or truck required to be registered which is used, or is designed to be used, for the transporting of passengers or goods for public, private, commercial, or for hire purposes.

(35)(a) "Motor vehicle dealer" means any person, not excluded by Subparagraph (b) of this Paragraph who holds a bona fide franchise in effect with a manufacturer or distributor of new motor vehicles, and a license under the provisions of this Chapter or a subsidiary of any such entity. Such duly franchised and licensed motor vehicle dealers shall be the sole and only persons entitled to sell, publicly solicit, and advertise the sale of new motor vehicles as such.

(b) The term "motor vehicle dealer" does not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment or order of any court.

(ii) Public officers while performing or in operation of their duties.

(iii) Employees of persons enumerated in Item (i) of this Subparagraph when engaged in the specific performance of their duties as such employees.

(iv) Financial institutions engaged in the sale of motor vehicles for the collection of debts secured thereby.

(36)(a) "Motor vehicle lessor" shall mean any person, not excluded by Subparagraph (b) of this Paragraph, engaged in the motor vehicle, recreational products, or specialty vehicle leasing or rental business. It shall also include a subsidiary of any such entity.

(b) The term "motor vehicle lessor" does not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment or order of any court.

(ii) Public officers while performing or in the operation of their duties.

(iii) Employees of persons, corporations, or associations enumerated in Item (i) of this Subparagraph when engaged in the specific performance of their duties as such employees.

(iv) Financial institutions engaged in the leasing of motor vehicles, recreational products, or specialty vehicles.

(c) Any motor vehicle lessor who rents on a daily basis motor vehicles, recreational products, or specialty vehicles not of the current year or immediate prior year models that have been titled previously to an ultimate purchaser, and who is otherwise not required to obtain a license under this Chapter, shall be subject to the regulation of the Louisiana Used Motor Vehicle Commission.

(37) "Motor vehicle lessor agent" means any natural person, other than a daily rental person, employed by a motor vehicle lessor licensed by the commission whose duties include the leasing, renting or offering for lease or rent motor vehicles, recreational products, or specialty vehicles on behalf of said motor vehicle lessor.

(38) "Motor vehicle lessor franchisor" means any person who grants a franchise to any person granting the right to lease or rent a motor vehicle, recreational product, or specialty vehicle under its trade name, trademark, or service mark or to sell used motor vehicles, recreational products, or specialty vehicles formerly a part of its rental fleet.

(39) "Motor vehicle salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring motor vehicles, recreational products, or specialty vehicles on behalf of said licensee.

(40) "New marine product" means a marine product, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(41) "New motorcycle or all-terrain vehicle" means a motorcycle or all-terrain vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(42) "New motor vehicle", "new recreational product", or "new specialty vehicle" means a motor vehicle, recreational product, or specialty vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(43) "New recreational vehicle" means a recreational vehicle, the legal title to which has never been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(44) "Person" shall mean any natural or juridical person, firm, association, corporation, trust, partnership, limited liability partnership, professional liability corporation, or limited liability company or any other legal entity.

(45) "Recreational products" means new and unused motorcycles, all-terrain vehicles, marine products, recreational vehicles, and trailers as defined in this Chapter.

(46) "Recreational products dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, auctions, offers, or attempts to negotiate a sale or exchange of an interest in recreational products and who is engaged wholly or in part in the business of buying and selling recreational products in the state of Louisiana.

(a) The term shall also include anyone not licensed under this Chapter, who sells recreational products and who rents on a daily basis recreational products, not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser.

(b) "Recreational products dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of recreational products dealers when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of recreational products constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of recreational products as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(47) "Recreational vehicle" means a motorized or towable vehicle that combines transportation and temporary living quarters for travel, recreation, and camping. For purposes of this Chapter, a "recreational vehicle" includes new and used motor homes, new and used travel trailers, new and used fifth-wheel travel trailers, new and used folding camper trailers, and slide-in truck campers.

(48) "Recreational vehicle dealer" means any person who, for a commission or with intent to make a profit or gain of money or other thing of value, buys, sells, brokers, exchanges, auctions, offers, or attempts to negotiate a sale or exchange of an interest in recreational vehicles and who is engaged wholly or in part in the business of buying and selling recreational vehicles in the state of Louisiana and who holds a license as a recreational products dealer under the provisions of this Chapter.

(a) The term shall also include anyone not licensed under this Chapter, who sells recreational vehicles and who rents on a daily basis recreational vehicles, not of the current year or immediate prior year models, that have been titled previously to an ultimate purchaser.

(b) "Recreational vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of recreational vehicle dealers when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of recreational vehicles constituting collateral on a mortgage or security agreement.

(v) Insurance companies.

(vi) Auctioneers or auction houses who are not engaged in the auction of recreational vehicles as the principal part of their business, including but not limited to the following auctions: estate auctions, bankruptcy auctions, farm equipment auctions, or government auctions.

(49) "Recreational vehicle salesman" means any natural person employed by a licensee of the commission whose duties include the selling, leasing, or offering for sale or lease, financing or insuring recreational vehicles on behalf of said licensee and who holds a motor vehicle salesman license under the provisions of this Chapter.

(50) "Retail sale" or "sale at retail" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a motor vehicle, recreational product, or specialty vehicle to an ultimate purchaser for use as a consumer.

(51) "Satellite warranty and repair center" means a motor vehicle repair facility, other than at a motor vehicle dealer franchised location, approved by a manufacturer or distributor and authorized to perform warranty and other repairs on motor vehicles.

(52) "Selling agreement" means any written contract or agreement between a marine dealer and a manufacturer, or its distributor or factory branch, by which the marine dealer is authorized to engage in the business of selling or leasing the specific makes, models, or classifications of marine products marketed or leased by the manufacturer, and designated in the selling agreement or any addendum thereto. For the purposes of this Paragraph, any written modification, amendment, or addendum to the original selling agreement that changes the rights and obligations of the parties to the original selling agreement shall constitute a new selling agreement, effective as of the date of the modification, amendment, or addendum.

(53) "Specialty vehicle" means a motor vehicle manufactured by a second stage manufacturer by purchasing motor vehicle components, including frames and drive trains, and completing the manufacture of finished motor vehicles for the purpose of resale, with the primary manufacturer warranty unimpaired, to a limited commercial market rather than the consuming public. Specialty vehicle includes ambulances, fire trucks, garbage trucks, hearses, limousines, school buses, street sweepers, vacuum trucks, wreckers, and other similar limited purpose vehicles. Specialty vehicle does not include motor homes as defined in this Section.

(54) "Specialty vehicle dealer" means any person who holds a bona fide franchise in effect with a converter or second stage manufacturer of specialty vehicles and a license under the provisions of this Chapter or a subsidiary of any such entity. Such duly franchised and licensed specialty vehicle dealer shall be the sole person entitled to sell, publicly solicit, and advertise the sale of specialty vehicles.

(55) "Subsidiary " shall mean any person engaged in the selling or leasing of motor vehicles, recreational products, or specialty vehicles, in which a majority of the ownership interests of such entity is owned by a holder of a license issued by the commission.

(56) "Trailer" means every single vehicle without motive power designed for carrying property or passengers wholly on its own structure, drawn by a motor vehicle which carries no part of the weight and load of the trailer on its own wheels and having one or more load carrying axles. "Trailer" includes but is not limited to utility trailers, boat trailers, recreational trailers, semitrailers, livestock trailers, tow dollies, and dump trailers.

(57) "Ultimate purchaser" means, with respect to any new motor vehicle, recreational product, or specialty vehicle, the first person, other than a dealer purchasing in his capacity as a dealer, who in good faith purchases such new motor vehicles, recreational products, or specialty vehicles for purposes other than resale. "Ultimate purchaser" shall not include a person who purchases a motor vehicle or recreational product for purposes of altering or remanufacturing the motor vehicle or recreational product for future resale.

(58)(a) "Used marine dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used marine products, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used marine dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations defined as "used marine dealers" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of marine products constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed marine product salesman.

(v) Insurance companies who sell motor vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed marine product salesman.

(vi) Used motor vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(59) "Used marine product" means a marine product, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(60) "Used marine product facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used marine products.

(61) "Used motorcycle or all-terrain vehicle" means a motorcycle or all-terrain vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(62)(a) "Used motorcycle or all-terrain vehicle dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used motorcycles or all-terrain vehicles, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used motorcycle or all-terrain vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations enumerated in the definition of "used motorcycle or all-terrain vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motorcycles or all-terrain vehicles constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed motorcycle or all-terrain vehicle salesman.

(v) Insurance companies who sell motorcycles or all-terrain vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed motorcycle or all-terrain vehicle salesman.

(vi) Used motorcycle or all-terrain vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(63) "Used motorcycle or all-terrain vehicle facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used motorcycles or all-terrain vehicles.

(64) "Used motor vehicle" means a motor vehicle, recreational product, or specialty vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(65)(a) "Used motor vehicle dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used motor vehicles, recreational products, or specialty vehicles, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used motor vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations enumerated in the definition of "used motor vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of motor vehicles constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed motor vehicle salesman.

(v) Insurance companies who sell motor vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed motor vehicle salesman.

(vi) Used motor vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(66) "Used motor vehicle facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used motor vehicles, recreational products, or specialty vehicles.

(67) "Used recreational vehicle" means a recreational vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(68)(a) "Used recreational vehicle dealer" means any person, whose business is to sell, or offer for sale, display, or advertise used recreational vehicles, or any person who holds a license from the commission and is not excluded by Subparagraph (b) of this Paragraph.

(b) "Used recreational vehicle dealer" shall not include any of the following:

(i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

(ii) Public officers while performing their official duties.

(iii) Employees of persons, corporations, or associations enumerated in the definition of "used recreational vehicle dealer" when engaged in the specific performance of their duties as such employees.

(iv) Mortgagees or secured parties as to sales of recreational vehicles constituting collateral on a mortgage or security agreement and who do not maintain a used car lot or building with one or more employed recreational vehicle salesman.

(v) Insurance companies who sell recreational vehicles to which they have taken title as an incident of payments made under policies of insurance and who do not maintain a used car lot or building with one or more employed recreational vehicle salesman.

(vi) Used recreational vehicle dealers licensed pursuant to R.S. 32:781 et seq.

(69) "Used recreational vehicle facility" means any facility which is owned and operated by a licensee of the commission and offers for sale used recreational vehicles.

(70) "Vehicle" means any motor vehicle, specialty vehicle, or recreational product subject to regulation by this Chapter.

(71) "Watercraft" means any contrivance used or designated for navigation on water, including but not limited to a personal watercraft as defined in R.S. 34:855.2.

(72) "Wrecker" means any motor vehicle equipped with a boom or booms, winches, slings, tilt beds, or similar equipment designed for towing or recovery of vehicles and other objects which cannot operate under their own power or for some reason must be transported by means of towing.

Acts 1985, No. 911, §1; Acts 1986, No. 552, §1; Acts 1987, No. 775, §1; Acts 1989, No. 262, §1; Acts 1989, No. 634, §1; Acts 1990, No. 283, §1, eff. July 5, 1990; Acts 1991, No. 937, §1; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1999, No. 1100, §§1, 2; Acts 2001, No. 1054, §1; Acts 2001, No. 1067, §1; Acts 2004, No. 250, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2006, No. 352, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, 1st Ex. Sess., No. 9, §1; Acts 2012, No. 326, §1; Acts 2013, No. 53, §1; Acts 2013, No. 61, §1; Acts 2013, No. 158, §1, eff. June 7, 2013; Acts 2014, No. 111, §1.



RS 32:1253 - Motor Vehicle Commission; appointment and qualifications of members; terms of office; organization; oath; official bond; compensation; powers and duties

§1253. Motor Vehicle Commission; appointment and qualifications of members; terms of office; organization; oath; official bond; compensation; powers and duties

A. The Louisiana Motor Vehicle Commission is hereby created within the office of the governor and shall be composed of eighteen members appointed by the governor, as follows:

(1) A chairman of the commission shall be appointed from the state at large. Fourteen members shall be appointed in such manner that at least one, but no more than two, shall be from each of the commission districts as listed below:

(a) Commission District 1 shall consist of the following parishes: Orleans, Plaquemines, St. Bernard, St. Tammany, and Washington.

(b) Commission District 2 shall consist of the following parishes: Jefferson, St. Charles, St. John, St. James, and Tangipahoa.

(c) Commission District 3 shall consist of the following parishes: East Baton Rouge, West Baton Rouge, Iberville, Ascension, East Feliciana, West Feliciana, St. Helena, Livingston, Assumption, and Pointe Coupee.

(d) Commission District 4 shall consist of the following parishes: Richland, Franklin, Union, Lincoln, Jackson, Winn, Caldwell, Ouachita, Morehouse, West Carroll, East Carroll, and Madison.

(e) Commission District 5 shall consist of the following parishes: Caddo, Bossier, Webster, DeSoto, Red River, Bienville, Claiborne, and Sabine.

(f) Commission District 6 shall consist of the following parishes: Rapides, Grant, LaSalle, Catahoula, Concordia, Avoyelles, Vernon, Tensas, and Natchitoches.

(g) Commission District 7 shall consist of the following parishes: Beauregard, Allen, Calcasieu, Cameron, Jefferson Davis, Acadia, and Evangeline.

(h) Commission District 8 shall consist of the following parishes: Lafayette, St. Landry, St. Martin, St. Mary, Iberia, Terrebonne, Lafourche, and Vermilion.

(2) Each of the commissioners appointed under the provisions of Paragraph (1) of this Subsection shall have been an actively engaged licensee of the commission or its previous Louisiana licensing commission for not less than five consecutive years prior to such appointment, and be a holder of such a license at all times while a member of the commission. Being engaged in more than one such pursuit shall not disqualify a person otherwise qualified from serving on the commission. Of these members, one member shall be primarily engaged in the business of lease or rental, one member shall be primarily engaged in the business of heavy truck sales, one member shall be primarily engaged in the business of marine product sales, one member shall be primarily engaged in the business of motorcycle sales, one member shall be primarily engaged in the business of recreational vehicle sales, and one member shall be primarily engaged in the business of sales finance.

(3)(a) Each of the three remaining appointive members shall be a public member who is not a licensee under this Chapter and shall be appointed from the state at large. These three commissioners shall have the sole function of hearing and deciding matters concerning brokers and disputes between manufacturers, distributors, converters, motor vehicle lessor franchisors, or representatives and motor vehicle dealers, recreational products dealers, specialty vehicle dealers, and motor vehicle lessors.

(b) This function shall be performed only when so requested in writing at the time of the filing of the initial protest or initial answer to the protest. If no party requests a hearing before these commissioners, the commissioners appointed pursuant to Paragraph (1) of this Subsection shall retain jurisdiction over the dispute. Should a consumer, broker, manufacturer, distributor, converter, motor vehicle lessor franchisor, representative, motor vehicle lessor, specialty vehicle dealer, recreational product dealer, or motor vehicle dealer make the request as set forth above, the commissioners appointed pursuant to Paragraph (1) of this Subsection shall not participate, deliberate, or in any way take part in the hearing.

(c) The three commissioners shall elect among themselves a chairman to serve as presiding officer of the hearing.

(4) Each appointment to the commission by the governor shall be submitted to the Senate for confirmation. Each commissioner shall at the time of appointment be a resident of this state and shall be of good moral character.

B.(1) The members shall serve at the pleasure of the governor. In the event of the death, resignation, or removal of any person serving on the commission, the vacancy shall be filled in the manner of the original appointment.

(2) The commission shall meet in Jefferson Parish and complete its organization immediately after the entire membership thereof has been appointed and has qualified.

(3) The chairman and each member of the commission shall take and subscribe to the oath of office required of public officers.

C. The chairman and members of said commission shall receive fifty dollars per diem for each and every day necessarily spent in conducting the business of the commission, and shall be reimbursed for actual expenses incurred in the performance of their duties under this Chapter.

D. The commission shall appoint a qualified person to serve as executive director thereof, to serve at the pleasure of the commission and shall fix his salary and shall define and prescribe his duties. The executive director shall be in charge of the commission's office and shall devote such time to the duties thereof, as may be necessary. Said commission may employ such clerical and professional help and incur such expenses as may be necessary for the proper discharge of its duties under this Chapter. The commission shall maintain its office and transact its business in Jefferson Parish, and it is authorized to adopt and use a seal.

E. The commission is hereby vested with the powers and duties necessary and proper to enable it to fully and effectively carry out the provisions and objects of this Chapter, and is hereby authorized and empowered to make and enforce all reasonable rules and regulations and to adopt and prescribe all forms necessary to accomplish said purpose, and the enumeration of any power or authority herein shall not be construed to deny, impair, disparage, or limit any others necessary to the attainment thereof, provided no rule or regulation of the commission, including but not limited to Chapter 7 (Advertising) of Subpart 1 of Part V of Title 46, comprised of LAC 46:V:701 through 741, of the Louisiana Administrative Code, shall prohibit a dealer from making a monetary donation or contribution that does not directly involve the sale or lease of a motor vehicle in connection with an advertising campaign. A copy of all rules and regulations adopted by the commission shall be published in the Louisiana Administrative Code, as they may be amended, modified, or repealed from time to time.

F. All fees and charges under the provisions of this Chapter shall be collected and received by the executive director of the commission and shall be disbursed by him at the direction of the commission in administering and enforcing the provisions of this Chapter.

G. All expenses incurred by the commission in carrying out the provisions of this Chapter, including but not limited to per diem, wages, salaries, rent, postage, supplies, bond premiums, travel and subsistence, and printing and utilities, shall be a proper charge against said fund.

H. The commission shall, in addition to the powers herein conferred, be constituted a body politic or political corporation, invested with the powers inherent in corporations, including but not limited to the power and authority to own immovable property. It may sue and be sued under the style of the commission, and all process against the commission shall be served on the chairman or executive director in person, and all suits on behalf of the commission shall be brought by the chairman. The domicile for the purpose of being sued shall be Jefferson Parish. No member of the commission, or the executive director, shall be subject to suit or be held liable as an individual in any suit against the commission.

Acts 1985, No. 911, §1; Acts 1986, No. 812, §1, eff. March 14, 1988; Acts 1987, No. 710, §2; Acts 1987, No. 775, §1; Acts 1989, No. 262, §1; Acts 1990, No. 124, §1; Acts 1991, No. 296, §1, eff. July 2, 1991; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1997, No. 211, §1; Acts 1999, No. 1100, §1; Acts 2000, 1st Ex. Sess., No. 46, §1; Acts 2001, No. 8, §9, eff. July 1, 2001; Acts 2004, No. 550, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2012, No. 855, §1, eff. July 1, 2012; Acts 2014, No. 660, §1.



RS 32:1254 - Application for license; requirements for licensure; contents; licenses; franchise filings

§1254. Application for license; requirements for licensure; contents; licenses; franchise filings

A. The following persons shall be licensed by the commission in order to engage in business in the state of Louisiana, regardless of whether or not said person maintains or has a place or places of business in this state, and it is a violation of this Chapter to operate without first obtaining a license:

(1) Manufacturers.

(2) Motor vehicle dealers.

(3) Factory branches.

(4) Distributors or wholesalers.

(5) Distributor branches.

(6) Used motor vehicle facilities operated by new motor vehicles dealers, motor vehicle lessors, specialty vehicles dealers, or recreational products dealers.

(7) Satellite warranty and repair centers.

(8) Brokers.

(9) Motor vehicle lessor franchisors.

(10) Motor vehicle lessors.

(11) Motor vehicle lease facilitators.

(12) Converters or secondary manufacturers.

(13) Specialty vehicle dealers.

(14) Factory representatives.

(15) Distributor representatives.

(16) Motor vehicle salesmen.

(17) Motor vehicle lessor agents.

(18) Recreational products dealers.

(19) Auto shows, trade shows, and exhibitions, including promoters.

B.(1)(a) All applications for license or licenses shall be accompanied by the appropriate fee or fees in accordance with the schedule set out in R.S. 32:1255. All such fees shall be nonrefundable. Except as provided in Subparagraph (b) of this Paragraph and Paragraph (2) of this Subsection, all licenses issued under the provisions of this Chapter in accordance with the geographical location of the licensee will be for the year beginning and ending as follows:

1st Commission District--April 1 through March 31.

2nd Commission District--May 1 through April 30.

3rd Commission District--June 1 through May 31.

4th Commission District--July 1 through June 30.

5th Commission District--August 1 through July 31.

6th Commission District--September 1 through August 31.

7th Commission District--October 1 through September 30.

8th Commission District--November 1 through October 31.

(b) Commencing January 1, 2011, licenses shall be issued for a term of two years initially staggering the two-year license so Commission Districts 1, 3, 5, and 7 will be issued a one-year license in 2011 and a two-year license thereafter. Recreational product license fees shall be prorated to cover the period from December 31, 2010, until license renewal.

(2) The license of any recreational products dealer shall expire December 31, 2010, and the license of any licensee who does not maintain a place of business in this state shall expire on December thirty-first of each year.

C. General licensing and compliance requirements for all license applicants and holders:

(1) All applications for licenses required to be obtained under provisions of this Chapter shall be verified by the oath or affirmation of the applicant and shall be on forms prescribed by the commission and furnished to such applicants, and shall contain such information as the commission deems necessary to enable it to fully determine the qualifications and eligibility of the several applicants to receive the license or licenses applied for.

(2) The commission shall require, in such application or otherwise, information relating to the applicant's business integrity, whether the applicant is primarily engaged in the pursuit, avocation, or business for which a license or licenses is applied, the particular qualifications and requirements pertaining to the license or licenses sought, and whether the applicant is able to properly conduct the business for which a license or licenses is applied, and such other pertinent information consistent with the safeguarding of the public interest and public welfare.

(3) In the performance of its duties under this Section, the commission shall have the authority to obtain from the Department of Public Safety and Corrections and other governmental agencies information relating to the criminal records of applicants for licenses under this Chapter. The information in such records shall be kept confidential by the commission.

(4) All licensees must operate from an established place of business properly zoned in the municipality in which the licensee operates.

(5) All licenses and renewals are issued subject to all provisions of this Chapter and rules of the commission in effect upon date of issuance, as well as any subsequent amendments to, enactments of, or repeals of any provisions in this Chapter and rules which may become effective during the term of the license.

(6) Any person serving in more than one capacity or having more than one place where such business is carried on or conducted shall be required to obtain and hold a current license for each capacity and place of business.

(7) The license issued to any licensee shall specify the location of the licensee's established place of business.

(8) In determining whether or not to issue a license to any applicant, the commission shall consider the information provided above, the declaration of public policy set forth in R.S. 32:1251, as well as all of the following:

(a) Business integrity of the applicant.

(b) Ability of the applicant to conduct properly the business for which the license is sought.

(c) Effect on the business for which the license is sought and the effect on the consuming public in the community or territory and the state of Louisiana.

(9) All applications for license pursuant to this Chapter shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain insurance coverage or until proof of the required insurance is furnished to the commission. If no proof is furnished to the commission within thirty days, the license of such licensee shall be revoked.

(10) All foreign persons seeking or maintaining a license under this Chapter must be registered to do business in this state with the secretary of state. Evidence showing such registration shall be furnished by such applicant or licensee.

(11) No license issued under this Chapter shall be transferable.

(12) At least sixty days prior to the receipt by the commission of an application by a licensee for the establishment of new location required to be licensed under the provisions of this Chapter, for a change of location, change in corporate ownership or majority ownership, change in the name of licensee, change in the makes, models, or classifications of vehicles designated in the franchise or any addendum thereto and manufactured, distributed, or sold, the addition of makes, models, or classifications of vehicles designated in the franchise or any addendum thereto and manufactured, converted, distributed, or sold, or a change in the identity of the designated dealer-operator of a licensee the commission must receive a written notice from the person seeking to effect such change. This sixty-day notice shall provide such information as the commission in its discretion may require. The sixty-day notice may be waived by the commission, when, in its discretion, the commission feels that such waiver would be in the best interest of the public welfare.

D. Additional licensing and compliance requirements for manufacturers, distributors, wholesalers, converters or secondary manufacturers, distributors or wholesalers, factory branches and distributor branches:

(1) The commission shall require, in all manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch and distributor branch applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All manufacturers, converters or secondary manufacturers, distributors or wholesalers, factory branches and distributor branches must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All manufacturers, converters or secondary manufacturers, distributors or wholesalers, factory branches and distributor branches must have a usable telephone at the place of business, the number of which should be listed on the application for license, and also listed in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) The license issued to each manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch or distributor branch shall specify the location of the office or factory, or branch thereof, and the makes, models, or classifications of motor vehicles, recreational products, or specialty vehicles to be manufactured, distributed, or converted. The license issued to any manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch or distributor branch shall specify the location of such manufacturer's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a licensee, or a change by a licensee in the makes, models, or classifications, requiring an addendum to a franchise agreement, of motor vehicles, recreational products, or specialty vehicles manufactured, distributed, or converted, or the addition of a make of motor vehicle or recreational product manufactured, distributed, or converted shall require a new license and application therefor.

(5) In determining whether or not to issue a license to a manufacturer, converter or secondary manufacturer, distributor or wholesaler, factory branch and distributor branch, the commission shall also consider the financial standing of the applicant and the adequacy of the applicant's established place of business for the purpose for which a license is sought.

(6) Repealed by Acts 2013, No. 61, §2.

(7) Upon execution of a franchise, or addendum thereto, with a motor vehicle dealer, recreational products dealer, or specialty vehicle dealer, the manufacturer, distributor, wholesaler, or a convertor or secondary manufacturer shall immediately file with the commission a copy of the franchise or addendum.

E. Additional licensing and compliance requirements for motor vehicle and recreational products dealers.

(1) The commission shall also require, in all motor vehicle and recreational products dealer applications or otherwise, information relating to the applicant's financial standing and established place of business.

(2) All motor vehicle and recreational products dealers must provide a suitable office and have a permanently affixed sign in front of the establishment of offices which denotes that vehicles are offered for sale, lease or rent at the location to which the sign is affixed.

(3) All motor vehicle and recreational products dealers must have a usable telephone at the place of business, the number of which should be listed on the application for license and in a local directory accessible to the public. The commission must be notified of any change in the telephone number.

(4)(a) Applications for license as motor vehicle and recreational products dealer must, in addition to the foregoing, also be accompanied by the filing with the commission of a bona fide contract or franchise in effect between the applicant and a manufacturer or distributor of the new motor vehicle or vehicles or recreational product or products proposed to be dealt in for a specific location in the state of Louisiana.

(b) However, if such contract or franchise has already been filed with the commission in connection with a previous application made by such applicant, in which event the applicant shall, in lieu of again filing the contract or franchise, identify same by appropriate reference and file all revisions and additions, if any, which have been made to said contract or franchise.

(5) The applicant must also furnish satisfactory evidence that the applicant maintains adequate space in the building or structure wherein the applicant's established business is conducted for the display of new motor vehicles or recreational products, together with adequate facilities for the repair and servicing of motor vehicles or recreational products and the storage of new parts and accessories for same.

(6) The application shall also identify the individual named as dealer-operator, and shall contain such information as the commission deems necessary to enable it to fully determine his qualifications and eligibility to serve in that capacity.

(7) All motor vehicle or recreational products dealer applications for license pursuant to this Chapter shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance shall be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. Should no proof of insurance be furnished to the commission within thirty days, the license of such licensee shall be revoked.

(8) In determining whether or not to issue a license to a motor vehicle or recreational products dealer, the commission shall also consider the financial standing of the motor vehicle or recreational products dealer, the adequacy of the motor vehicle or recreational products dealer's established place of business for the purpose for which a license is sought, and the effect on the motor vehicle or recreational products sale or leasing/rental business and the consuming public in the state of Louisiana.

(9)(a) The license issued to each motor vehicle or recreational products dealer shall specify the location of the office and the makes, models, or classifications of motor vehicles or recreational products to be sold, and the name of the dealer-operator. The license issued to a motor vehicle dealer shall specify the licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a licensee, or a change by a licensee in the makes, models, or classifications, requiring an addendum to a franchise agreement, of motor vehicles or recreational products sold, or the addition of a make of motor vehicles or recreational products sold or a change in the designation of the dealer-operator shall require a new license and application therefor.

(c) Notwithstanding the provisions of Subparagraph (b) of this Paragraph, a licensed motor vehicle or recreational products dealer shall not be required to submit an application for and obtain a new license if ownership interests in the dealership changes among existing family member owners, as long as the identity of the majority owner does not change, no additional persons are added as owners, and all changes in ownership interest are declared in the renewal application. For the purposes of this Subparagraph, "family member owners" shall include the majority owner's children, the spouses of his children, his brothers and their spouses, his sisters and their spouses, parents, his spouse, the parents of his spouse, and his grandchildren.

(d) Notwithstanding any other provisions of law to the contrary, any motor vehicle or recreational products dealer holding a license hereunder shall not be required to obtain a license as a motor vehicle lessor, used motor vehicle dealer, or specialty vehicle dealer or converter, when modifying or selling those vehicles or products he is duly franchised and licensed to sell, provided such operations are conducted from the location from which such motor vehicle or recreational products dealer is licensed to do business.

(10)(a) Before any motor vehicle or recreational products dealer license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

(11) Upon execution of a franchise, or addendum thereto, the motor vehicle or recreational product dealer shall immediately file with the commission a copy of the franchise or addendum.

F. Additional licensing and compliance requirements for used motor vehicle facilities operated by new motor vehicle dealers, motor vehicle lessors and specialty vehicle dealers:

(1) The commission shall also require, in all used motor vehicle facility applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All used motor vehicle facilities licensed by the commission must provide a suitable office and have a permanently affixed sign in front of the establishment, which denotes that vehicles are offered for sale at the location to which the sign is affixed.

(3) All used motor vehicle facilities licensed by the commission must have a useable telephone at the place of business, the number of which should be listed on the application for license and in a local directory accessible to the public. The commission must be notified of any change in the telephone number.

(4) All used motor vehicle facilities licensed by the commission shall furnish, in their application for license pursuant to this Chapter, evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance shall be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. Should no proof of insurance be furnished to the commission within thirty days, the license of such licensee shall be revoked.

(5) In determining whether or not to issue a license to a used motor vehicle facility licensed by the commission, the commission shall also consider the financial standing of the used motor vehicle facility and the adequacy of the used motor vehicle facility's established place of business for the purpose for which a license is sought, the effect on the used motor vehicle sales business and the consuming public in the state of Louisiana.

(6)(a) The license issued to any used motor vehicle facility licensed by the commission shall specify the location of such licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a used motor vehicle facility licensed by the commission shall require a new license and application therefor.

(7) Applicants for and holders of used motor vehicle dealer licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any used motor vehicle dealer license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of ten thousand dollars, shall be delivered to the commission. If a used motor vehicle dealer operates from more than one location, a bond in the amount of ten thousand dollars shall be required for each location.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

G. Additional licensing and compliance requirements for satellite warranty and repair centers.

(1) The commission shall require, in all satellite warranty and repair center applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All satellite warranty and repair centers must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All satellite warranty and repair centers must have a usable telephone at the place of business, the number of which should be listed on the application for license and in a local directory accessible to the public. The commission must be notified of any change in the telephone number.

(4) All satellite warranty and repair centers shall furnish evidence that they currently have garage liability insurance or liability protection provided by a liability trust fund as authorized by R.S. 22:46(9)(d) covering their place of business. The required insurance policy or liability protection shall have limits of not less than one hundred thousand dollars for bodily injury to one person, three hundred thousand dollars per accident, and fifty thousand dollars for property damage. Said insurance or liability protection shall be maintained throughout the period of licensure. Failure to maintain such insurance or liability protection shall result in the immediate suspension of license, which suspension shall be effective as of the date of said failure to maintain said liability insurance coverage or liability protection until proof of the required garage liability insurance or liability protection is furnished to the commission. Should no proof of insurance or liability protection provided by a liability trust fund as authorized by R.S. 22:46(9)(d) be furnished to the commission within thirty days, the license of said licensee shall be revoked.

(5)(a) The license issued to any satellite warranty and repair center shall specify the location of such satellite warranty and repair center's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a satellite warranty and repair center shall require a new license and application therefor.

(6) In determining whether or not to issue a license to a satellite warranty and repair center, the commission shall also consider the adequacy of the satellite warranty and repair center's established place of business for the purpose for which a license is sought.

(7) Applicants for and holders of satellite warranty and repair center licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any satellite warranty and repair center license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

H. Additional licensing and compliance requirements for brokers.

(1) The commission shall require, in all broker applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All brokers must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All brokers must have a usable telephone at the place of business, the number of which should be listed on the application for license, and also in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) The license issued to any broker shall specify the location of such broker's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a broker shall require a new license and application therefor.

(5) In determining whether or not to issue a license to a broker, the commission shall also consider the financial standing of the broker and the adequacy of the broker's established place of business for the purpose for which a license is sought, the effect on the motor vehicle brokerage business and the consuming public in the state of Louisiana.

(6) Applicants for and holders of broker licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any broker license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period; however, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

(7) A person acting as a broker in a transaction involving the sale for purposes other than resale, of a used motor vehicle must be licensed and regulated under the provisions of Chapter 4-B of Title 32 of the Louisiana Revised Statutes of 1950.

I. Additional licensing and compliance requirements for motor vehicle lessor franchisors.

(1) The commission shall require, in all motor vehicle lessor franchisor applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All motor vehicle lessor franchisors must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All motor vehicle lessor franchisors must have a usable telephone at the place of business, the number of which should be listed on the application for license, and listed in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) The license issued to any motor vehicle lessor franchisor shall specify the location of such motor vehicle lessor franchisor's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a motor vehicle lessor franchisor shall require a new license and application therefor.

(5) In determining whether or not to issue a license to a motor vehicle lessor franchisor, the commission shall also consider the financial standing of the motor vehicle lessor franchisor and the adequacy of the motor vehicle lessor franchisor's established place of business for the purpose for which a license is sought.

(6) Upon execution of a franchise, or addendum thereto, with a motor vehicle lessor, the motor vehicle lessor franchisor shall immediately file with the commission a copy of the franchise or addendum.

J. Additional licensing and compliance requirements for motor vehicle lessors:

(1) The commission shall also require, in all motor vehicle lessor applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All motor vehicle lessors must provide a suitable office and have a permanently affixed sign in front of the establishment of offices which denotes that vehicles are offered for lease or rent at the location to which the sign is affixed.

(3) All motor vehicle lessors must have a usable telephone at the place of business, the number of which should be listed on the application for license, and listed in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) Applications for license as motor vehicle lessor must, in addition to the foregoing, also be accompanied by the filing with the commission of any bona fide contract or franchise in effect between the applicant and a motor vehicle lessor franchisor of the new motor vehicle or vehicles proposed to be dealt in for a specific location in the state of Louisiana.

(b) However, if such contract or franchise has already been filed with the commission in connection with a previous application made by such applicant, in which event the applicant shall, in lieu of again filing the contract or franchise, identify same by appropriate reference and file all revisions and additions, if any, which have been made to said contract or franchise.

(5) All motor vehicle lessors, in their application for license pursuant to this Chapter, shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance must be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. Should no proof of insurance be furnished to the commission within thirty days, the license of such licensee shall be revoked.

(6)(a) The license issued to a motor vehicle lessor shall specify the licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a motor vehicle lessor shall require a new license and application therefor.

(7) In determining whether or not to issue a license to a motor vehicle lessor, the commission shall also consider the financial standing of the motor vehicle lessor, the adequacy of the motor vehicle lessor's established place of business for the purpose for which a license is sought, and the effect on the motor vehicle leasing/rental business and the consuming public in the state of Louisiana.

K. Additional licensing and compliance requirements for motor vehicle lease facilitators.

(1) The commission shall also require, in all motor vehicle lease facilitator applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All motor vehicle lease facilitators must provide a suitable office and have a permanently affixed sign in front of the establishment.

(3) All motor vehicle lease facilitators must have a useable telephone at the place of business, the number of which should be listed on the application for license, and also in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4) In determining whether or not to issue a license to a motor vehicle lease facilitator, the commission shall also consider the financial standing of the motor vehicle lease facilitator and the adequacy of the motor vehicle lease facilitator's established place of business for the purpose for which a license is sought.

(5)(a) The motor vehicle lease facilitators shall specify the location of such motor vehicle lease facilitator's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a motor vehicle lease facilitator, shall require a new license and application therefor.

L. Additional licensing and compliance requirements for specialty vehicle dealers:

(1) The commission shall also require, in all specialty vehicle dealer applications or otherwise, information relating to the applicant's financial standing and whether the applicant has an established place of business.

(2) All specialty vehicle dealers must provide a suitable office and have a permanently affixed sign in front of the establishment of offices which denotes that vehicles are offered for sale at the location to which the sign is affixed.

(3) All specialty vehicle dealers must have a usable telephone at the place of business, the number of which should be listed on the application for license, and also in a local directory accessible to the public, where applicable. The commission must be notified of any change in the telephone number.

(4)(a) Applications for license as a specialty vehicle dealer must, in addition to the foregoing, also be accompanied by the filing with the commission of a bona fide contract or franchise in effect between the applicant and a converter or secondary manufacturer of the specialty vehicle or vehicles proposed to be dealt in for a specific location.

(b) However, if such contract or franchise has already been filed with the commission in connection with a previous application made by such applicant, in which event the applicant shall, in lieu of again filing the contract or franchise, identify same by appropriate reference and file all revisions and additions, if any, which have been made to said contract or franchise.

(5) All specialty vehicle dealers, in their application for license pursuant to this Chapter, shall include evidence the applicant has insurance covering its place of business and its operation that complies with the financial responsibility laws of this state and as determined by the applicant and its insurance agent, that is necessary to provide coverage to the place and nature of the business sought to be licensed to protect the applicant and the consumers of this state. Such insurance must be maintained throughout the period of licensure. Failure to maintain such insurance shall result in the immediate suspension of license, which suspension shall be effective as of the date of the failure to maintain such insurance coverage until proof of the required insurance is furnished to the commission. If no proof of insurance is furnished to the commission within thirty days, the license of such licensee shall be revoked.

(6)(a) The license issued to each specialty vehicle dealer shall specify the location of the office and the makes, models, or classifications of specialty vehicles to be sold. The license issued to a specialty vehicle dealer shall specify the licensee's established place of business.

(b) A change of location, or a change in corporate ownership or majority ownership, or a change in the name of a licensee, or a change by a licensee in the makes, models or classifications, requiring an addendum to a franchise agreement of specialty vehicles sold, or the addition of a make of motor vehicle sold shall require a new license and application therefor.

(7) In determining whether or not to issue a license to a specialty vehicle dealer, the commission shall also consider the financial standing of the specialty vehicle dealer and the adequacy of the specialty vehicle dealer's established place of business for the purpose for which a license is sought.

(8) Applicants for and holders of specialty vehicle dealer licenses shall obtain and maintain bonds in accordance with the following provisions:

(a) Before any specialty vehicle dealer license is issued to an applicant under the provisions of this Chapter, a good and sufficient surety bond, executed by the applicant as principal and by a surety company qualified to do business in Louisiana as surety, in the sum of twenty thousand dollars, shall be delivered to the commission.

(b) Such bond shall be in a form to be approved by the commission and shall be conditioned so that the licensee shall comply with the conditions of any written contract made by such licensee and shall not violate any of the provisions of this Chapter or any other law of Louisiana in the conduct of the business for which he is licensed. Such bond shall be made payable to the secretary of the Department of Public Safety and Corrections or to his successor in office, for the use, benefit, and indemnity of any persons who shall suffer any loss as a result of any violation of the conditions hereinabove contained. Such bond shall be for the license period and a new bond or a proper continuation certificate shall be delivered to the commission at the beginning of each license period. However, the aggregate liability of the surety in any one year shall in no event exceed the sum of such bond. Failure to maintain such bond shall result in the immediate suspension of the license, which suspension shall be effective as of the date of the failure to maintain the bond until proof of the required bond is furnished to the commission. Should no proof of a bond be furnished to the commission within thirty days, the license shall be revoked.

M. Additional licensing and compliance requirements for motor vehicle salesmen, motor vehicle lessor agents, factory representatives, and distributor representatives.

(1) Every motor vehicle salesman, factory representative, distributor representative, and motor vehicle lessor agent shall have his license upon his person when engaged in his business and shall display same upon request. The name of said licensee's employer shall be stated in said license.

(2) In determining whether or not to issue a license to any motor vehicle salesman or motor vehicle lessor agent, the commission shall also consider the effect of such licensure on the motor vehicle leasing/rental business and the consuming public.

N. Any person who sells or offers to sell new motor vehicles, recreational products, or specialty vehicles, or leases, rents, or offers to lease or rent new motor vehicles, recreational products, or specialty vehicles, or conducts and designs advertising or participates in special sales events on behalf of licensees, and which is not a licensee of the commission shall, nonetheless, be subject to the provisions of Chapter 6 of Title 32 and the rules and regulations of the commission.

Acts 1985, No. 911, §1; Acts 1985, No. 422, §1, eff. July 10, 1985; Acts 1987, No. 450, §1; Acts 1987, No. 775, §§1, 2; Acts 1989, No. 262, §1; Acts 1989, No. 477, §1; Acts 1989, No. 634, §1; Acts 1990, No. 124, §1; Acts 1990, No. 283, §1, eff. July 5, 1990; Acts 1991, No. 296, §1, eff. July 2, 1991; Acts 1992, No. 258, §1, eff. June 10, 1992; Acts 1993, No. 536, §§1, 2; Acts 1995, No. 51, §1, 2, eff. June 9, 1995; Acts 1997, No. 87, §1; Acts 1997, No. 211, §1; Acts 1999, No. 785, §1; Acts 1999, No. 981, §1; Acts 1999, No. 1100, §1; Acts 2001, No. 1054, §1; Acts 2001, No. 1067, §1; Acts 2001, No. 1154, §1; Acts 2003, No. 251, §1; Acts 2003, No. 917, §1; Acts 2004, No. 250, §1; Acts 2004, No. 276, §1; Acts 2004, No. 348, §1; Acts 2004, No. 409, §1; Acts 2004, No. 670, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2006, No. 352, §1; Acts 2007, No. 27, §1, eff. June 18, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, No. 89, §1; Acts 2013, No. 61, §2.



RS 32:1255 - Fees; penalties

§1255. Fees; penalties

A. To defray the cost of issuing licenses and administering this Chapter, the commission shall fix reasonable fees to be assessed under this Chapter as follows:

(1) The license for each manufacturer, distributor, converter, motor vehicle lessor franchisor, or wholesaler, and factory branch or distributor branch, shall not exceed one thousand dollars for each year covered by the license.

(2) The license for each motor vehicle dealer, specialty vehicle dealer, recreational products dealer, motor vehicle lessor, used motor vehicle dealer, factory representative, broker, distributor representative, or lease facilitator shall not exceed three hundred dollars for each year covered by the license.

(3) The license fee for each motor vehicle salesman and motor vehicle lessor agent shall not exceed thirty dollars for each year covered by the license.

(4) The fee for auto shows, trade shows, and expositions shall not exceed five hundred dollars.

(5) The fee for satellite warranty and repair centers shall not exceed three hundred dollars for each year covered by the license.

B. Any person, firm, or corporation required to be licensed hereunder, who fails to make application for such license at the time required herein, or required by the rules and regulations of the commission shall, in addition to the aforesaid fees, pay a penalty of fifty percent of the amount of the license fee. The penalty, however, may be waived in whole or in part within the discretion of the commission.

Acts 1985, No. 911, §1; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1999, No. 1100, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1.



RS 32:1256 - Auto shows

§1256. Auto shows

The commission may authorize or prohibit motor vehicle sales and shows at off-site locations. The commission may, in its discretion, allow such sales and shows in accordance with the rules and regulations adopted by the commission in accordance with the Administrative Procedure Act.

Acts 1985, No. 911, §1; Acts 1987, No. 775, §1; Acts 1988, No. 247, §1; Acts 1989, No. 262, §1; Acts 1990, No. 519, §1; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1995, No. 458, §1; Acts 1995, No. 758, §1, eff. June 27, 1995; Acts 1995, No. 1133, §2; Acts 1997, No. 211, §1; Acts 1999, No. 1100, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2012, No. 855, §1, eff. July 1, 2012.



RS 32:1256.1 - Regional recreational products shows

§1256.1. Regional recreational products shows

A.(1) Shows where recreational products are displayed and promoted for sale are hereby authorized as provided for in this Section, except that no final sale and delivery of a recreational product shall occur at such show except by licensed Louisiana dealers whose areas of responsibility for the brand of recreational products they represent include the location of the show.

(2) When used in this Section, the following words and phrases have the meanings ascribed to them in this Paragraph:

(a) "Nonresident" or "non-Louisiana" means a dealer, distributor, or manufacturer who holds a current license in another state.

(b) "Producer" means a person who alone or with others assumes the financial responsibility of a recreational product show at which recreational products are displayed by dealers, manufacturers, or distributors. A producer shall be licensed as a promoter pursuant to R.S. 32:1254.

(c) "Product line" means a specific series of recreational vehicle products that are identified by a common series trade name or trademark and for which the manufacturer or dealer agreement authorizes a dealer to sell.

(d) "Rally" means an event not opened to the general public held and organized by recreational product clubs of specific products owners or manufacturers of specific products where owners of such products are members of the club and are invited to participate in the event.

(e) "Regional recreational product show" or "show" means a controlled event at which a producer charges or barters for booth space or charges spectator entrance, or both, and where three or more recreational product dealers, distributors, or manufacturers exhibit recreational products. It does not include a rally or a national recreational product show as defined in R.S. 32:1256.2.

B. Participation in regional recreational product shows is limited to recreational products dealers, distributors, or manufacturers who are licensed in Louisiana pursuant to this Chapter, except as provided in Subsections C and D of this Section.

C. Nonresident recreational products dealers, distributors, or manufacturers who hold a current equivalent license in another state may participate in a regional recreational products show in Louisiana, provided all of the following criteria are satisfied:

(1) Louisiana recreational products dealers, whose area of responsibility for the brands they represent includes the location of the show, have been given first option on space at the show.

(2) Louisiana recreational products dealers, whose area of responsibility does not include the location of the show, have been given second option on space at the show, provided that the dealers shall not show the same brand of recreational product as shown by a participating Louisiana recreational products dealer whose area of responsibility includes the location of the show.

(3) Non-Louisiana recreational products dealers, distributors, and manufacturers shall not show the same brand of recreational products as shown by participating Louisiana recreational products dealers.

(4) Non-Louisiana recreational products dealers, distributors, and manufacturers shall register their participation with the commission not later than ten business days prior to the date of the show. To register, each non-Louisiana recreational products dealer, distributor, and manufacturer shall submit its name, address, a copy of its current equivalent license from the state of its domicile, and a fee of two hundred fifty dollars to the commission.

(5) Non-Louisiana recreational products dealers, distributors, and manufacturers shall disclose to show attendees the location of where warranty repairs would be made for products it has on display at the show.

D. Notwithstanding any provision of law to the contrary, no recreational vehicle dealer, distributor or manufacturer shall participate in any regional recreational product show where its product line of recreational vehicles is represented by a dealer whose area of responsibility includes the location of the show, whether or not that dealer participates in the show.

E. The provisions of this Section shall not apply to a rally held in this state.

F. The commission may adopt rules and regulations consistent with the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 2012, No. 855, §1, eff. July 1, 2012.



RS 32:1256.2 - National recreational product shows

§1256.2. National recreational product shows

A. National recreational product shows are hereby authorized as provided for in this Section.

B. When used in this Section, the following words and phrases have the meaning ascribed to them in this Paragraph:

(1) "National recreational product show" or "show" means a controlled event promoted by an organizer who seeks sponsorships from distributors or manufacturers of recreational products where their products are shown. A national recreational product show requires all of the following:

(a) The participation of at least three or more sponsors.

(b) A duration of no longer than ten days.

(c) A non-selling show with no execution of sales contracts, credit applications, taking of security deposits, or delivery of any recreational product.

(2) "Non-Louisiana" means a distributor or manufacturer who holds a current license as a distributor or manufacturer in another state.

(3) "Organizer" means any person, alone or with others, whose principal business activity is the promotion of shows. An organizer shall be licensed as a promoter pursuant to R.S. 32:1254.

(4) "Product specialist" means any person selected by the sponsor to assist in the sponsor's participation in a show.

(5) "Sponsor" means a distributor or manufacturer who pays cash or an in-kind fee to an organizer in return for access to the commercial potential associated with a show.

C. The presence of product specialists, business cards, brochures, pricing sheets and other points of sales devices to answer consumer questions are not prohibited at a national recreational product show.

D.(1) An organizer shall obtain a license from the commission on an application prescribed by and with the information required by the commission.

(2) The application shall be submitted to the commission not less than sixty days prior to the opening of the show.

(3) A license fee of five hundred dollars shall be included with the application.

E. Participation in a national recreational product show is limited to distributors or manufacturers who are licensed in Louisiana pursuant to this Chapter, except as provided in Subsection F of this Section.

F. In order to participate in a national recreational product show in Louisiana, non-Louisiana recreational products distributors and manufacturers shall register their participation with the commission not later than ten business days prior to the date of the show. To register, each non-Louisiana recreational product distributor or manufacturer shall submit its name, address, a copy of its current equivalent license from the state of its domicile, and a fee of two hundred fifty dollars to the commission.

G. The commission may adopt rules and regulations consistent with the provisions of this Section in accordance with the Administrative Procedure Act.

Acts 2012, No. 855, §1, eff. July 1, 2012.



RS 32:1257 - Establishment of new motor vehicle dealerships and/or relocations; protests; procedure

§1257. Establishment of new motor vehicle dealerships and/or relocations; protests; procedure

A.(1) Whenever the commission receives an application for a motor vehicle dealer's license which would add a new motor vehicle dealership or authorize an existing motor vehicle dealership to deal in a new or additional make of motor vehicle which would establish an additional franchise in that area, or which would authorize an existing motor vehicle dealership to deal in additional makes, models, or classifications of motor vehicles designated in the franchise or any addendum thereto, it shall first notify the existing licensed motor vehicle dealership or dealerships selling the same line makes, models, or classifications within the community or territory in which the applicant proposes to conduct business. Any same line makes, models, or classifications dealership whose assigned community or territory includes the location of the proposed new motor vehicle dealership may object to the granting of the license.

(2) The reopening or replacement of a dealership in a location where the same line makes, models, or classifications has been sold by a licensed motor vehicle dealer within the previous two years shall not be considered an additional motor vehicle dealer under Paragraph (1) of this Subsection.

B.(1) Whenever the commission receives an application for a motor vehicle dealer's license which would relocate an existing motor vehicle dealership, including the transfer of a franchise and relocation to an existing motor vehicle dealership, it shall first notify the existing licensed motor vehicle dealership or dealerships selling the same line makes, models, or classifications within the community or territory in which the applicant proposes to conduct business. The existing same line makes, models, or classifications dealership or dealerships shall have the right to object to the granting of the license only if the proposed relocation is within a radius of five miles of its facility. However, without regard to distance, whenever the commission receives an application for the relocation of a motor vehicle dealership which would add an additional franchise to an existing same line makes, models, or classifications in dealership's community or territory, the affected dealership shall have the right to object.

(2) Whenever the commission receives a protest pursuant to the provisions of Paragraph (1) of this Subsection, the applicant and the manufacturer or distributor shall show, by a preponderance of the evidence, that the existing same line makes, models, or classifications motor vehicle dealership or dealerships will not be substantially harmed by locating the dealership within the five-mile area. Notwithstanding the provisions of R.S. 32:1251 to the contrary, the commission shall consider the financial impact on both the applicant and the existing dealership or dealerships.

C. The objection shall be in writing, and shall be received by the commission within a fifteen-day period after receipt of the notice. Said fifteen-day objection period shall be waived upon written notification to the commission from all licensees entitled to object, that said licensees have no objections to the proposed change or addition for which said notice of intent was issued. If timely objection is lodged, and prior to the issuance of the license, the commission shall hold a hearing within thirty days after receipt of the objection, or forty-five days after the request is made for the three-member panel, and issue its decision within ninety days after date of said hearing. Notice of hearing, and an opportunity to participate therein, shall be given to the motor vehicle dealer or distributor, to the applicant for the license as a motor vehicle dealer, and to the protesting dealership or dealerships. The absence of a timely protest shall not prevent the commission from considering the effect of the issuance of a license on other motor vehicle dealerships located either within or on other motor vehicle dealerships, located either within or outside the community or territory as part of its determination of whether or not the license sought should be issued.

D.(1) Whenever the commission receives a protest pursuant to the provisions of this Section, the commission shall consider the following in determining whether there is good cause to issue a license:

(a) Whether the community or territory can support an additional dealership.

(b) Notwithstanding the provisions of R.S. 32:1251 to the contrary, the financial impact on both the applicant and the existing dealership or dealerships.

(c) Whether the existing motor vehicle dealerships of the same line makes, models, or classifications in the dealership's community or territory are providing adequate representation and convenient consumer care for the motor vehicles of the same line makes, models, or classifications located within that area.

(d) Whether the issuance of the license would increase competition or be in the public interest, or both.

(2) The applicant and motor vehicle dealer or distributor shall have the burden of proof in demonstrating good cause by a preponderance of the evidence.

Acts 1985, No. 911, §1; Acts 1987, No. 775, §1; Acts 1989, No. 262, §1; Acts 1989, No. 634, §1; Acts 1991, No. 296, §1, eff. July 2, 1991; Acts 1995, No. 51, §1, eff. June 9, 1995; Acts 1999, No. 1100, §1; Acts 2001, No. 1067, §1; Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1257.1 - Repealed by Acts 2012, No. 326, §2.

§1257.1. Repealed by Acts 2012, No. 326, §2.



RS 32:1258 - Denial, revocation, grounds, imposition of a civil penalty, or suspension of license; grounds; expiration

§1258. Denial, revocation, grounds, imposition of a civil penalty, or suspension of license; grounds; expiration

A. The commission may, in addition to imposing a civil penalty under the provisions of this Chapter, deny an application for a license, or revoke or suspend a license after it has been granted for any one of the following reasons:

(1) On satisfactory proof of unfitness of the applicant or the licensee, as the case may be, under the standards established and set out in this Chapter.

(2) For fraud practiced or any material misstatement made by an applicant in any application for license under the provisions of this Chapter.

(3) For any failure to comply with any provision of this Chapter or with any rule or regulation adopted and promulgated by the commission under authority vested in it by this Chapter.

(4) Change of condition after license is granted or failure to maintain the qualifications for license.

(5) Continued or flagrant violation of any of the rules or regulations of the commission.

(6) For any violation of any law relating to the sale, lease or rental, distribution, or financing of motor vehicles.

(7) Should the applicant have been convicted of a felony or entered a plea of guilty or nolo contendere to a felony charge under the law of the United States or of this or any other state.

(8) Upon a finding that, considering the matters set forth in the applicable paragraphs of R.S. 32:1254, the public interest is not served by the issuance of the license sought or continuance of the license previously granted.

(9) Failure to provide any bond or insurance required by this Chapter.

(10) Whenever a marine dealer intentionally removes marine engines from a boat package for the purpose of selling those engines separately in violation of a full-line marine engine dealer's area of responsibility, except that which may be done by a full-line dealer of that particular engine as it may be permitted under his full-line franchise agreement.

B. The commission may without prior notice deny the application for a license within thirty days after receipt thereof by written notice to the applicant stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the commission shall set the time and place of hearing a review of such denial, the same to be heard with reasonable promptness.

C. The commission may suspend or revoke a license issued or impose a civil penalty only after a hearing of which the licensee affected shall be given at least ten days written notice specifying the grounds or reasons for suspension, revocation, or penalty. Such notice may be served as provided by law for the service of notices or by mailing a copy by registered or certified mail to the last known residence or business address of such licensee.

D.(1) The hearing on denial of a license, suspension or revocation of a license, or imposition of a civil penalty shall be at such time and place as the commission may prescribe and the affected applicant or licensee shall be notified of such time and place at least ten days prior to the date of hearing. The hearing shall be scheduled to be held within sixty days of notification to the licensee or applicant of the violation. The commission shall in like manner also notify the person, firm, association, corporation, or trust with whom the applicant or licensee is associated, or in whose association he is about to enter. The commission shall have the power to compel the production of records and papers bearing upon the application or complaints. The commission shall have the power to subpoena and bring before it any person in this state, or take testimony of any such person by deposition in the same manner as prescribed by law in judicial procedure before courts of the state in civil cases. Any party to such hearing shall have the right to procure the attendance of witnesses in his behalf upon designating to the commission the person or persons sought to be subpoenaed.

(2) If the commissioner shall determine that any applicant is not qualified to receive a license, a license shall not be granted to said applicant, and if the commission shall determine that any licensee is guilty of a violation of any of the provisions of this Chapter or the rules and regulations of the commission his or its license may be suspended or revoked, or a civil penalty may be imposed, or both.

E. All licenses shall be granted or refused within thirty days after application therefor, and shall expire as provided in this Chapter, unless sooner revoked or suspended, except that where a complaint of unfair cancellation of a dealer franchise is in process of being heard, no replacement application for such franchise shall be considered until a decision is rendered by the commission.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1259 - Injunctions; cease and desist orders

§1259. Injunctions; cease and desist orders

A. The commission is hereby authorized without posting of cost, bond, or deposit to institute an injunctive action in the district court for the parish in which the commission office is located or the district court for the parish in which the alleged offender is domiciled to enforce the provisions of this Chapter and any other law, rule, or regulation relating to the business for which a license is granted under this Chapter.

B.(1) If it appears to the commission at any time that a person is violating the provisions of this Chapter or any rule or order of the commission issued pursuant to this Chapter, it shall notify the person engaged in such conduct to appear and show cause why a cease and desist order should not be issued prohibiting the proscribed conduct. An interlocutory cease and desist order may be granted with or without bond or other undertaking if one of the following occurs:

(a) Such an order is necessary to the performance of the duties delegated to the commission by this Chapter or is otherwise necessary or convenient to maintaining the status quo between two or more adverse parties before the commission.

(b) A party before the commission is entitled to relief demanded of the commission and all or part of the relief requires the restraint of some act prejudicial to the party.

(c) A person is performing or is about to perform or is procuring or allowing the performance of an act relating to the subject of a contested case pending before the commission, in violation of the rights of a party before the commission, and the act would tend to render the commission's order in that case ineffectual.

(d) Substantial injury to the rights of a person subject to the commission's jurisdiction is threatened irrespective of any remedy at law.

(2) Interlocutory cease and desist orders shall remain in effect until vacated or until incorporated into a final commission order. Permanent cease and desist orders may issue without regard to the enumerations in Paragraph (1) of this Subsection, but only in accordance with the provisions of this Chapter pertaining to the issuance of final commission orders. Appeal of any interlocutory cease and desist order shall be made to the commission prior to seeking judicial review under the provisions of this Chapter. Appeal of a permanent cease and desist order shall be conducted pursuant to the provisions of this Chapter pertaining to judicial review of final orders.

Acts 1985, No. 911, §1; Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1260 - Penalties; other relief

§1260. Penalties; other relief

A.(1) No civil penalty imposed for the violation of the provisions of this Chapter or the rules and regulations of the commission shall exceed five thousand dollars for each day such violation continues.

(2) On a second or subsequent violation, no civil penalty imposed shall exceed ten thousand dollars for each day such second or subsequent violation continues.

(3) In order to constitute a second or subsequent violation there must occur a lapse of at least one day following the first or previous violation.

(4) Any civil penalty imposed by the commission may, in the discretion of the commission, be suspended in whole or in part.

(5) No civil penalty imposed for the negligent filing or the untimely updating of information as required under the provisions of this Chapter or under the rules and regulations of the commission shall exceed one hundred dollars per day.

B.(1) In addition to the penalties provided under this Chapter, the commission is expressly empowered and authorized to order the renewal or reinstatement, as the case may be, of any franchise of a licensee which, after following the procedures under this Chapter, is found by the commission to have been unfairly cancelled or not renewed due to lack of just provocation or cause.

(2) The commission's authority to order a renewal or reinstatement, as the case may be, shall be consistent with the terms of the unfairly canceled franchise agreement.

(3) The commission shall order the renewal for an additional full franchise term or reinstatement for the remaining term of the franchise, as the case may be, under the franchise agreement.

(4) In addition to the penalties provided under this Chapter, the commission is expressly empowered and authorized, after following the procedures of this Chapter, to order the issuance of a franchise to a qualified transferee, whose application for transfer, sale, or exchange has been unreasonably withheld by a manufacturer, distributor, or converter and who meets the criteria generally applied by the manufacturer in approving new motor vehicle or specialty vehicle dealers and who agrees to be bound by all the terms and conditions of the standard franchise.

C. The commission may render judgment for costs, or any part thereof, against any party to proceedings held or court reporter fees, commission attorney fees, the mileage and per diem of the commissioners, and other applicable and reasonable costs.

D. If the commission finds that it is necessary and appropriate for the protection of prospective motor vehicle or specialty vehicle dealers, because a distributor has failed to demonstrate that adequate arrangements have been made to fulfill the distributor obligations under the franchise to provide motor vehicles, equipment, signage, or other items included in the franchise, the commission may by order require the escrow of all fees, deposits, and other funds paid by the motor vehicle or specialty vehicle dealer until such obligations have been satisfied.

E. In addition to the penalties provided pursuant to this Chapter, the commission is expressly empowered and authorized, after following the procedures of this Chapter, to order the repurchase of all vehicles, signs, special tools, and automotive equipment and pay the costs to the licensee for the cost of transporting, handling, packing, and loading of vehicles, parts, signs, tools, and equipment subject to the repurchase requirements of R.S. 32:1268.

F. Upon the failure of any person to comply with any order of the commission issued as a result of a violation of this Chapter, or a rule or regulation adopted by the commission, the commission is authorized to file civil proceedings to enforce its order in the Twenty-Fourth Judicial District Court for the parish of Jefferson by rule to show cause conducted pursuant to the relevant provisions of the Louisiana Code of Civil Procedure. The commission shall be entitled to recover from such party all costs of the proceeding, including but not limited to court costs, discovery costs, and reasonable attorney fees incurred by the commission in enforcing its order.

Acts 1989, No. 153, §1; Acts 2003, No. 647, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2010, No. 1036, §1.



RS 32:1261 - Unauthorized acts

§1261. Unauthorized acts

A. It shall be a violation of this Chapter:

(1) For a manufacturer, a distributor, a wholesaler, distributor branch, factory branch, converter or officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any recreational product, motor vehicle or vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order or accept delivery of any vehicle with special features, appliances, accessories, or equipment not included in the list price of said vehicles as publicly advertised.

(iii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iv) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation between a manufacturer, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(v) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(vi) To waive the right to a jury trial.

(vii) To participate in an advertising group or to participate monetarily in an advertising campaign or contest or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of such motor vehicle dealer or specialty dealer.

(viii) To adhere to performance standards that are not applied uniformly to other similarly situated motor vehicle dealers or specialty dealers. Any such performance standards shall be fair, reasonable, equitable, and based on accurate information. If dealership performance standards are based on a survey, the manufacturer, converter, distributor, wholesaler, distributor branch, or factory branch shall establish the objectivity of the survey process and provide this information to any motor vehicle dealer or specialty vehicle dealer of the same line make covered by the survey request. Each response to a survey used by a manufacturer in preparing an evaluation or performance-rating of a motor vehicle dealer shall be made available to that motor vehicle dealer, or it cannot be used by the manufacturer. However, if a customer requests that the manufacturer or distributor not disclose the consumer's identity to the dealer, the manufacturer may withhold the consumer's identity in providing the survey response to the dealer, and the manufacturer may use the response. Any survey used must have the following characteristics:

(aa) It was designed by experts.

(bb) The proper universe was examined.

(cc) A representative sample was chosen.

(dd) The data was accurately reported.

(ix) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the dealer or consumers in regard to contractual responsibilities, vehicle recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the dealer to any unaffiliated third party.

(x) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(b) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of vehicles sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or factory branch, any motor vehicle, publicly advertised for immediate delivery, within sixty days after such dealer's order shall have been received.

(c) To threaten to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, distributor branch or factory branch and said dealer for any reason including but not limited to failure to meet performance standards.

(d) To unfairly, without just cause and due regard to the equities of such dealer, cancel the franchise of any licensee. Failure to meet performance standards based on a survey of sales penetration in a regional, national, territorial, or other geographic area shall not be the sole cause for cancellation of a franchise. The nonrenewal of a franchise or selling agreement with such dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the franchise or selling agreement, or solely for failure to meet performance standards based on a survey of sales penetration in a regional, national, territorial, or other geographic area, shall be deemed an evasion of this Paragraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise or selling agreement. However, at least ninety-days notice shall be given to the dealer of any cancellation or nonrenewal of a franchise except for a cancellation arising out of the financial default of the motor vehicle dealer or fraudulent activity of the dealer principal which results in the conviction of a crime punishable by imprisonment. The provisions of this Subsection relating to performance standards shall not apply to recreational products dealers.

(e) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that such dealer desires to be used or employed in making deliveries of vehicles to him or it.

(f) To resort to or use any false or misleading advertisement in connection with his business as such manufacturer of motor vehicles, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(g) To delay, refuse, or fail to deliver motor vehicles in reasonable quantities relative to the licensee's facilities and sales potential in the relevant market area. This Subparagraph shall not be valid, however, if such failure is caused by acts or causes beyond the control of the manufacturer, distributor, or other such party.

(h) To ship or sell motor vehicles or recreational products to a licensee prior to the licensee having been granted a license by the commission to sell such vehicles.

(i) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified transferee capable of being licensed as a dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(j) To fail to respond in writing to a written request for consent as specified in Subparagraph (i) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(k)(i) To sell or offer to sell a new or unused motor vehicle or recreational product directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement or franchise from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail dealership which is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (aa) and (bb) of Item (i) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement or franchise from said manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(l) To condition the renewal or extension of a franchise on a new motor vehicle dealer's substantial renovation of the dealer's place of business or on the construction, purchase, acquisition, or rental of a new place of business by the new motor vehicle dealer, unless the manufacturer has advised the new motor vehicle dealer in writing of its intent to impose such a condition within a reasonable time prior to the effective date of the proposed date of renewal or extension, but in no case less than one hundred eighty days, and provided the manufacturer demonstrates the need for such demand in view of the need to service the public and the economic conditions existing in the motor vehicle industry at the time such action would be required of the new motor vehicle dealer. As part of any such condition the manufacturer shall agree, in writing, to supply the dealer with an adequate supply and marketable model mix of motor vehicles to meet the sales levels necessary to support the increased overhead incurred by the dealer by reason of such renovation, construction, purchase, or rental of a new place of business.

(m) To fail to compensate its dealers for the work and services they are required to perform in connection with the dealer's delivery and preparation obligations according to the terms of compensation. The commission shall find the compensation to be reasonable or the manufacturer shall remedy any deficiencies.

(n) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee.

(o) To fail or refuse to sell or offer to sell to all motor vehicle franchisees in a line make, every motor vehicle sold or offered for sale under a franchise to any motor vehicle franchisee of the same-line make, or to unreasonably require a motor vehicle dealer to pay an extra fee, purchase unreasonable advertising displays or any other materials, or to remodel, renovate, or recondition its existing facilities as a prerequisite to receiving a certain model or series of vehicles. However, the failure to deliver any such motor vehicle shall not be considered a violation of this Section if the failure is due to a lack of manufacturing capacity or to a strike or labor difficulty, a shortage of materials, a freight embargo or other cause of which the franchisor has no control. This Subparagraph shall not apply to recreational product manufacturers.

(p) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of vehicles, in the availability of such vehicles, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(q) To terminate, cancel, or refuse to continue any franchise agreement based upon the fact that the motor vehicle dealer owns, has an investment in, participates in the management, or holds a franchise agreement for the sale or service of another make or line of new motor vehicles at a different dealership location, or intends to or has established another make or line of new motor vehicles in the same dealership facilities of the manufacturer or distributor.

(r) To demand compliance with facilities requirements that include any requirements that a motor vehicle dealer establish or maintain exclusive office, parts, service or body shop facilities, unless such requirements would be reasonable and justified by business considerations. The burden of proving that such requirements are reasonable and justified by business considerations is on the manufacturer. If the franchise agreement of the manufacturer or distributor requires the approval of the manufacturer or distributor for facility uses or modifications, the manufacturer or distributor shall approve or disapprove such a request in writing within sixty days of receipt of such request.

(s) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(t) To operate a satellite warranty and repair center, to authorize a person to perform warranty repairs who is not a motor vehicle dealer, or to authorize a motor vehicle dealer to operate a satellite warranty and repair center within the community or territory of a same-line or make motor vehicle dealer. This Subparagraph shall not apply to recreational product manufacturers.

(u) To make a change in the area of responsibility described in the franchise agreement or sales and service agreement of a dealer, without the franchisor, converter, or manufacturer giving said dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(v) To attempt to induce or coerce, or to induce or coerce, any motor vehicle dealer to enter into any agreement with such manufacturer, distributor, wholesaler, distributor branch or factory branch or representative thereof, or to do any other act unfair to said dealer.

(w)(i) To coerce or attempt to coerce any retail motor vehicle dealer or prospective retail motor vehicle dealer to offer to sell or sell any extended service contract or extended maintenance plan or gap product offered, sold, backed by, or sponsored by the manufacturer or distributor or affiliate or sell, assign, or transfer any retail installment sales contract or lease obtained by the dealer in connection with the sale or lease by him of motor vehicles manufactured or sold by the manufacturer or distributor, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified persons by any of the following:

(aa) By any statement, promise, or threat that the manufacturer or distributor will in any manner benefit or injure the dealer, whether the statement, suggestion, threat, or promise is express or implied or made directly or indirectly.

(bb) By any act that will benefit or injure the dealer.

(cc) By any contract, or any express or implied offer of contract, made directly or indirectly to the dealer, for handling the motor vehicle on the condition that the dealer shall offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed by, or sponsored by the manufacturer or distributor or that the dealer sell, assign, or transfer his retail installment sales contract on or lease of the vehicle, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified person.

(dd) Any such statements, threats, promises, acts, contracts, or offers of contracts, when their effect may be to lessen or eliminate competition.

(ii) Nothing contained in this Subparagraph shall prohibit a manufacturer or distributor from offering or providing incentive benefits or bonus programs to a retail motor vehicle dealer or prospective retail motor vehicle dealer who makes the voluntary decision to offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed, or sponsored by the manufacturer or distributor or to sell, assign, or transfer any retail installment sale or lease by him of motor vehicles manufactured or sold by the manufacturer or distributor to a specified finance company or leasing company.

(x) To charge back, deny vehicle allocation, withhold payments, or take any other adverse actions against a motor vehicle dealer because of a sale of a new motor vehicle that is exported from the United States, unless it is shown that the dealer knew or reasonably should have known on the date of the sale that the new motor vehicle was to be exported. A motor vehicle dealer shall be rebuttably presumed to have no knowledge of the export if the motor vehicle is sold by the dealer to a resident of the United States who titles and registers the motor vehicle in any state within the United States.

(y) To disqualify a manufacturer's sales or service satisfaction survey that pertains to a dealership employee's personal motor vehicle or specialty vehicle solely because it was mailed or communicated electronically from a dealership.

(2) For a motor vehicle dealer, specialty vehicle dealer, recreational product dealer, used motor vehicle dealer, or a motor vehicle salesman:

(a) To require a purchaser of a vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the vehicle.

(b) To represent and sell as a new vehicle any vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To resort to or use any false or misleading advertisement in connection with his business as such vehicle dealer or motor vehicle salesman.

(d) To sell or offer to sell makes, models, or classifications of new vehicles for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a vehicle from an unlicensed location.

(f) To deliver to a prospective purchaser a new or a used vehicle on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the vehicle being offered for trade-in by the purchaser shall not be sold by the dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the vehicle offered for trade-in. However, the purchaser shall be responsible for any and all damages to the vehicle or other vehicles damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the vehicle to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the dealer shall immediately refund to the purchaser upon return of the vehicle all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the vehicle.

(v) That the prospective purchaser shall return the vehicle to the dealership within forty-eight hours of notification by the dealer that the conditional sale will not be completed. If the prospective purchaser does not return the vehicle to the dealership within forty-eight hours of notification by the dealer, an authorized agent of the dealer shall have the right to recover the vehicle without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used vehicles, except to a salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or vehicle invoice prior to the purchase of a vehicle.

(i) When selling a vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the vehicle.

(j) To fail to disclose to a purchaser, in writing, which components of a specialty vehicle are subject to a manufacturer's or distributor's warranty agreement and which components are subject to a specialty vehicle dealer's or other warranty agreement. The specialty vehicle dealer shall identify in writing the location of the two nearest authorized manufacturer or distributor warranty service providers. School bus warranty repair work, except for engine and transmission repair work, may also be performed by repair facilities, authorized by the manufacturer or distributor, which are not school bus dealers. Further, nothing in this Chapter shall prohibit a manufacturer of school buses licensed by the Louisiana Motor Vehicle Commission from authorizing warranty and other repair or maintenance services to be performed at any location of a motor vehicle dealer licensed under this Chapter which holds a franchise from any affiliate or subsidiary of the school bus manufacturer.

(k)(i) To fail to disclose to a purchaser in writing on the sales contract, buyer's order, or any other document that the dealer may be participating in finance charges associated with the sale.

(ii) To participate in a finance charge that would result in a difference between the buy rate and the contract rate of more than three percentage points.

(iii) The provisions of this Subparagraph shall apply only to transactions subject to the Louisiana Motor Vehicle Sales Finance Act.

(3) For a motor vehicle or recreational product lessor or motor vehicle lessor agent:

(a) To represent and sell as a new vehicle any vehicle which has been used or intended to be used and operated for leasing and rental purposes.

(b) To resort to or use any false or misleading advertising in connection with the business of leasing or renting vehicles.

(c) To lease, rent, sell, or offer to sell a vehicle from a location not licensed for such activity.

(d) To rent or lease any vehicle which has been located within this state for a period of thirty days or more, unless such vehicle has been issued a Louisiana license plate by, and all license fees and taxes have been paid to, this state.

(e) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective lessees of vehicles, unless the person receiving the fee is a lease facilitator who holds a valid license as provided by this Chapter and a valid appointment from the motor vehicle lessor as provided by R.S. 32:1266(B)(1). The fees prohibited by this Subparagraph shall not include amounts paid to a dealer as part of the consideration for the sale or assignment of a lease or leased vehicle or other amounts paid to the dealer who transfers the title on the vehicle or assigns the lease contract to the motor vehicle lessor.

(f) To fail to fully and completely explain each charge listed on a retail buyer's or lessee's order or vehicle invoice or leasing agreement prior to the lease of a vehicle.

(g) When leasing a vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the motor vehicle lessor, without allowing the consumer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to motor vehicle lessor-added options or accessories which are permanently affixed to the vehicle.

(4) For a lease facilitator:

(a) To hold himself out to any person as a "leasing company", "leasing agent", "lease facilitator", or similar title, directly or indirectly engaged in the business of a lease facilitator, or otherwise engaged in the solicitation or procurement of prospective lessees for vehicles not titled in the name of and registered to the lease facilitator, without holding a valid lease facilitator license and being in compliance with the terms of this Chapter.

(b) To sell or offer to sell a new vehicle.

(c) To accept a fee from a dealer or consumer.

(d) To sign a vehicle manufacturer's statement of origin to a vehicle, accept an assignment of a manufacturer's statement of origin to a vehicle, or otherwise assume any element of title to a new vehicle.

(e) To procure or solicit prospective lessees for or on behalf of any person other than a motor vehicle lessor.

(f) To act in the capacity of or engage in the business of a lease facilitator without a valid appointment from a motor vehicle lessor to act on behalf of the motor vehicle lessor in soliciting prospective lease clients or customers as provided by this Chapter.

(5) For a broker:

(a) To hold himself out to any person as a "broker", "purchasing company", "sales agent", or similar title, engaged in the business of broker, or otherwise engaged in the solicitation or procurement of prospective purchasers for vehicles not titled in the name of and registered to the broker, unless the broker holds a valid broker license and is in compliance with the terms of this Chapter.

(b) To sell, or offer to sell, or display a new vehicle.

(c) To be paid a fee by a dealer.

(d) To sign a vehicle manufacturer's statement of origin to a vehicle, accept an assignment of a manufacturer's statement of origin to a vehicle, or otherwise assume any element of title to a new vehicle.

(e) To act in the capacity of or engage in the business of a broker without a valid license issued as provided by this Chapter and a valid appointment from a motor vehicle lessor to act on behalf of the motor vehicle lessor in soliciting prospective lease clients or customers as provided by this Chapter.

(f) To fail to execute a written brokering agreement and provide a completed copy to both of the following:

(i) Any consumer entering into the brokering agreement. The completed copy shall be provided prior to the consumer's signing an agreement for the purchase of the vehicle described in the brokering agreement, or, prior to accepting one hundred dollars or more from that consumer, whichever comes first.

(ii) The selling dealer. The completed copy shall be provided prior to the selling dealer's entering into a purchase agreement with the consumer at the time of delivery.

(g) To accept a purchase deposit from any consumer that exceeds two point five percent of the selling price of the vehicle described in the brokering agreement.

(h) To fail to refund any purchase money, including purchase deposits, upon demand by a consumer at any time prior to the consumer's signing a vehicle purchase agreement with a selling dealer of the vehicle described in the brokering agreement.

(i) To fail to cancel a brokering agreement and refund, upon demand, any money paid by a consumer, including any brokerage fee, under any of the following circumstances:

(i) When the final price of the brokered vehicle exceeds the purchase price listed in the brokering agreement.

(ii) When the vehicle delivered is not as described in the brokering agreement.

(iii) When the brokering agreement expires prior to the customer's being presented with a purchase agreement from a selling dealer arranged through the brokering dealer that contains a purchase price at or below the price listed in the brokering agreement.

(j) To act as a seller and provide brokering services, both in the same transaction.

(k) To fail to disclose to the consumer the dollar amount of any fee that the consumer is obligated to pay to the broker. This arrangement shall be confirmed in a brokering agreement.

(l) To fail to maintain, for a minimum of three years, a copy of the executed brokering agreement and other notices and documents related to each brokered transaction.

(m) To fail to advise the consumer, prior to accepting any money, that a full refund will be given if the motor vehicle ordered through the broker is not obtained for the consumer.

(6) For any person or other licensee:

(a) To modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving sixty days written notice of the proposed modification to the licensee and the commission which includes the grounds upon which the modification is based, unless the modification is required by law, court order, or the commission. Within the sixty day notice period the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of vehicles and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(7) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

B. The provisions of this Section shall not apply to a dealer, manufacturer, distributor, wholesaler, distributor branch, factory branch, or convertor of marine products, motorcycles or all-terrain vehicles, or recreational vehicles, or any officer, agent, or other representative thereof.

Acts 1999, No. 1084, §1; Acts 2005, No. 121, §1; Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2007, No. 27, §1, eff. June 18, 2007; Acts 2007, No. 170, §1, eff. June 27, 2007; Acts 2008, No. 415, §2, eff. Jan. 1, 2009; Acts 2008, No. 483, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, No. 89, §1; Acts 2012, No. 150, §1; Acts 2012, No. 326, §1; Acts 2013, No. 61, §1; Acts 2014, No. 770, §1.



RS 32:1261.1 - Indemnification of franchised dealers

§1261.1. Indemnification of franchised dealers

A. Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of motor vehicles, speciality vehicle, recreational product, parts, or accessories, or other functions by the manufacturer of converter, which are beyond the control of the dealer.

B. The provisions of this Section shall not apply to a franchised recreational vehicle dealer, marine dealer, or motorcycle or all-terrain vehicle dealer.

Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2012, No. 326, §1.



RS 32:1261.2 - Payment to dealers; penalties

§1261.2. Payment to dealers; penalties

It shall be a violation of this Chapter for a motor vehicle manufacturer, distributor, wholesaler, distributor branch, factory branch, officer, agent or other representative thereof, to fail to pay a dealer all monies due the dealer, except manufacturer hold-back amounts, within thirty days of the date of completion of the transactions or submissions of the claims giving rise to the payments to the dealers. Failure to make payments shall subject the manufacturer, distributor, wholesaler, distribution branch, factory branch, officer, agent, or other representative thereof, to a penalty of the one and one-half percent interest per month, or fraction thereof, until sums due the dealer are fully paid.

Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1262 - Warranty; compensation; audits of dealer records

§1262. Warranty; compensation; audits of dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, a distributor, a wholesaler, distributor branch or factory branch, or officer, agent or other representative thereof to fail to adequately and fairly compensate its dealers for labor, parts, and other expenses incurred by such dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its dealers at a price or rate for warranty work that is less than that charged by the dealer to the retail customers of the dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or disapproved within thirty days after receipt. When any claim is disapproved, the dealer shall be notified in writing of the grounds for disapproval.

(5) The obligations in this Subsection as they relate to recreational products may be modified by contract.

B.(1) Notwithstanding the terms of any franchise agreement, warranty, and sales incentive, audits of dealer records may be conducted by the manufacturer, distributor, distributor branch, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall only be for the twelve-month period immediately following the date of the final payment to the dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, distributor branch, or factory branch fail to allow the dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a vehicle reported incorrectly shall be due in connection with the audit. With respect to vehicles sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the dealer unless it can be shown that one or all of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4)(a) A dealer shall not be charged back on a claim when a dealer performs a repair covered by the manufacturer's or distributor's warranty, and the dealer reasonably demonstrates that the repair resolved the condition which the customer presented for resolution, and the dealer documents what has been repaired and the process utilized to accomplish the repair.

(b) The provisions of Subparagraph (a) of this Paragraph shall not apply to recreational products dealers.

(5) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(6) It shall be deemed an unfair act pursuant to this Chapter to audit a dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(7) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

(8) The dealer shall not be charged back for any rebate paid to a consumer pursuant to a manufacturer's rebate program, provided the dealer acted in good faith when relying on the consumer's qualifying information and otherwise complied with the program guidelines and documentation requirements. A manufacturer's rebate program shall include but not be limited to a rebate program that targets college graduates, military personnel, first-time buyers, owner loyalty, family relationships, and any other similar program.

C. The provisions of this Section shall not apply to a dealer, manufacturer, distributor, wholesaler, distributor branch, or factory branch of marine products, motorcycles or all-terrain vehicles, or recreational vehicles, or any officer, agent, or other representative thereof.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2008, No. 233, §1; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2011, No. 89, §1; Acts 2012, No. 326, §1; Acts 2013, No. 61, §1.



RS 32:1263 - Motor vehicle repairs

§1263. Motor vehicle repairs

A. Suppliers of mechanical repairs and services for any vehicle subject to regulation pursuant to this Chapter shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

B. The provisions of this Section shall not apply to suppliers of mechanical repairs and services for any recreational vehicle subject to regulation of this Chapter.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2010, No. 1036, §1; Acts 2012, No. 326, §1.



RS 32:1264 - Damage disclosure

§1264. Damage disclosure

A. Whenever a new vehicle subject to regulation pursuant to this Chapter is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the vehicle has sustained that exceeds six percent of the manufacturer's suggested retail price or, in the case of recreational vehicles, six percent of the manufacturer's wholesale price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the vehicle title.

B. Replacement of a new recreational vehicle's instrument panels, appliances, furniture, cabinetry, televisions, audio equipment, or similar residential components shall not be deemed "damage" pursuant to this Section if such items are replaced with original manufacturers' parts and materials.

C. This Section shall apply to all instances of vehicular body or mechanical damage to vehicles and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

D. The provisions of this Section shall not apply to marine products, motorcycle or all-terrain vehicles, or recreational vehicles.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2010, No. 1036, §1; Acts 2012, No. 326, §1.



RS 32:1264.1 - Notice regarding recalls

§1264.1. Notice regarding recalls

It shall be a violation of this Chapter for a motor vehicle dealer to sell a new motor vehicle without first supplying a prospective buyer with the following notice: "A new motor vehicle may have been subject to a National Highway Traffic Safety Administration required recall which would be repaired in accordance with manufacturer standards approved by the National Highway Traffic Safety Administration. If such a repair is a concern before you purchase, please ask for a copy of the recall notice, if applicable, to the vehicle being sold." This notice shall be included on the buyer's order in a box and in bold print which is signed by the buyer and the seller or his representative next to the box. If the buyer requests the recall notice, the recall notice shall be included in the sales transaction. If the selling dealer performed the repair, the documents supporting the repair shall also be included in the sales transaction.

Acts 2010, No. 1046, §1.



RS 32:1265 - Sale of water-damaged vehicles

§1265. Sale of water-damaged vehicles

A. No person shall sell, transfer, or convey any new or used motor vehicle or recreational product to any person without notifying the buyer or receiver of the motor vehicle or recreational product in writing of the extent of any water damage from flooding which occurred to the motor vehicle or recreational product prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used motor vehicle or recreational product occurs in violation of Subsection A of this Section, the person receiving ownership and title to the motor vehicle or recreational product who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the vehicle less a reasonable assessment for miles driven.

C. For the purposes of this Section, a "water-damaged vehicle" means any motor vehicle or recreational product whose power train, computer, or electrical system has been damaged by flooding.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1266 - Motor vehicle lessors; appointment of motor vehicle lease facilitators

§1266. Motor vehicle lessors; appointment of motor vehicle lease facilitators

A.(1) Except as otherwise provided by this Chapter, a motor vehicle lessor franchisor may not terminate a franchise prior to the expiration of its term, except for good cause. Good cause shall include but not be limited to the failure of the franchisee to comply with any lawful requirement of the franchise, after being given notice thereof, and a reasonable opportunity, which in no event need be more than thirty days, to cure the failure. Nothing herein shall permit the cancellation of a franchise solely for failure to meet performance standards based on a survey of sales penetration in a regional, national, territorial, or other geographic area.

(2) If during the period in which the franchise granted by a motor vehicle lessor franchisor is in effect, there occurs any of the following events, which is relevant to the franchise, immediate notice of termination without opportunity to cure shall be reasonable:

(a) The franchisee abandons the franchise by failing to operate the business for five consecutive days during which the franchisee is required to operate the business under the terms of the franchise, unless such failure to operate is due to fire, flood, or storms beyond the franchisee's control.

(b) The motor vehicle lessor franchisor and the franchisee agree in writing to terminate the franchise.

(c) The franchisee fails, for a period of ten days following notification of noncompliance, to comply with any federal, state, or local law or regulation applicable to the operation of the franchise.

(d) The franchised business or business premises of the franchise is seized, taken over, or foreclosed on by a creditor, lienholder, or lessor, provided that a final judgment against the franchisee remains unsatisfied for thirty days, unless an appeal bond has been filed.

(e) The franchisee fails to pay any franchise fees or other amounts due to the franchisor within ten days of receiving written notice that such fees are overdue.

(3)(a) No motor vehicle lessor franchisor shall fail to renew a franchise unless the franchisor provides the following:

(i) Written notice to the franchisee at least one hundred eighty days prior to his intention not to renew.

(ii) The franchisee with an opportunity to sell his business, during the one hundred eighty days prior to the expiration of the franchise, to a purchaser meeting the franchisor's then current requirements for granting new franchises, or if not granting a significant number of new franchises, then the current requirements for granting renewal franchises.

(iii) That the refusal not to renew is not for the purpose of converting the franchisee's business premises to operation by employees or agents of the franchisor for such franchisor's own account, provided that nothing in this Section shall prohibit a franchisor from exercising a right of first refusal to purchase a franchisee's business.

(iv) That upon expiration of the franchise, the franchisor agrees not to seek to enforce any covenant of the unrenewed franchisee not to compete with the franchisor or franchisees of the franchisor.

(b) Termination of a franchise shall be permitted pursuant to Paragraphs (1) and (2) of this Subsection, or if the franchisee and the franchisor agree not to renew the franchise.

B.(1) A motor vehicle lessor may appoint one or more lease facilitators licensed pursuant to the terms of this Chapter to represent the motor vehicle lessor in obtaining prospective lease customers. An appointment complies with the requirements of this Subsection if it is in writing, discloses its terms, and otherwise complies with the rules of the commission.

(2) In a lease contract or agreement between a motor vehicle lessor and a lessee solicited, procured, or produced by a lease facilitator, the motor vehicle lessor shall disclose to the lessee that a fee was paid, or will be paid to the lease facilitator for the solicitation, procurement, or production of the lessee or the lease. The motor vehicle lessor shall include the disclosure required by this Paragraph in a prominent position in one or both of the following manners:

(a) On the face of the written memorandum of the lease, contract, or agreement.

(b) On a separate instrument signed by the lessee at the same time as the signing of the lease contract or agreement.

C.(1) Except as otherwise provided by this Section, a lease facilitator may accept a fee for procuring a vehicle lessee or prospective vehicle lessee for or on behalf of a lessor.

(2) Nothing in this Section shall limit the ability of a lease facilitator to accept an appointment from more than one lessor.

(3) Nothing in this Section shall prohibit a lease facilitator from representing a lessor or lessee in the acquisition of a motor vehicle for the purpose of leasing the vehicle to another person.

Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1267 - Succession; right of first refusal

§1267. Succession; right of first refusal

A.(1) The terms of the franchise notwithstanding, any dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the dealer in the dealership upon the death or incapacity of the dealer.

(2) Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated dealer of a dealership may succeed to the ownership of the dealership under the existing franchise if:

(i) The designated successor gives the manufacturer or distributor written notice of his or her intention to succeed to the ownership of the dealer within sixty days of the dealer's death or incapacity.

(ii) The designated successor agrees to be bound by all the terms and conditions of the franchise.

(3) The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

(4) If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer not earlier than six months from the date such notice is served.

(5) The notice must state the specific grounds for the refusal to honor the succession.

(6) If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Chapter.

(7) In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a franchisee.

(8) If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event:

(i) The manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the dealership. Any such sale shall be subject to R.S. 32:1261(A)(1)(d).

(ii) Upon termination of the franchise pursuant to such refusal, the provisions of R.S. 32:1268 shall apply.

B. In the event of a proposed sale or transfer of a dealership and if the franchise agreement has a right of first refusal in favor of the manufacturer or distributor, then, notwithstanding the terms of the franchise agreement, the manufacturer or distributor shall be permitted to exercise a right of first refusal to acquire the motor vehicle dealer's assets or ownership if all of the following requirements are met:

(1) In order to exercise its right of first refusal, the manufacturer or distributor shall notify the motor vehicle dealer in writing within sixty days of his receipt of the completed proposal for the proposed sale or transfer and all related agreements.

(2) The applicability of R.S. 32:1261(A)(1)(l) shall not be expanded or changed.

(3) The exercise of the right of first refusal will result in the dealer receiving the same or greater consideration as he has contracted to receive in connection with the proposed change of ownership or transfer.

(4) The proposed sale or transfer of the dealership's assets does not involve the transfer or sale to a member or members of the family of one or more dealers, or to a qualified manager with at least two years management experience at the dealership of one or more of these dealers, or to a partnership or corporation controlled by such persons.

(5)(a) The manufacturer or distributor agrees to pay the reasonable expenses, including attorney fees which do not exceed the usual, customary, and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the dealership or dealership assets. Such expenses and attorney fees shall be paid to the proposed new owner or transferee at the time of closing of the sale or transfer for which the manufacturer or distributor exercised its right of first refusal.

(b) No payment of such expenses and attorney fees shall be required if the new owner or transferee has not submitted or caused to be submitted an accounting of those expenses within thirty days of the dealer's receipt of the manufacturer's or distributor's written request for such an accounting. A manufacturer or distributor may request such accounting before exercising his right of first refusal.

(6) The dealer shall not have any liability to any person as a result of a manufacturer's exercising its right of first refusal and the manufacturer or distributor shall assume the defense of the selling dealer for any claim by the proposed owner or transferee arising from the exercise of the right of first refusal.

C. The provisions of this Section shall not apply to the succession of any marine dealer, motorcycle or all-terrain vehicle, or recreational vehicle.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2012, No. 326, §1.



RS 32:1268 - Requirements upon termination; penalty; indemnity

§1268. Requirements upon termination; penalty; indemnity

A.(1) In the event the licensee ceases to engage in the business of being a motor vehicle, recreational products, or specialty vehicle dealer, or ceases to sell a particular make of motor vehicle, recreational product, or specialty vehicle and after notice to the manufacturer, converter, distributor, or representative by certified mail or commercial delivery service with verification of receipt, within thirty days of the receipt of the notice by the manufacturer, converter, distributor, or representative, the manufacturer, converter, distributor, or representative shall repurchase:

(a) All new motor vehicles, recreational products, and specialty vehicles of the current and last prior model year delivered to the licensee and parts on hand purchased in the ordinary course of business that have not been damaged or substantially altered to the prejudice of the manufacturer while in the possession of the licensee. As to recreational products dealers, the repurchase of parts shall be limited to those listed in the manufacturer's price book. The motor vehicles, recreational products, and specialty vehicles and parts shall be repurchased at the cost to the licensee which shall include without limitation freight and advertising costs, less all allowances paid to the dealer, except that new automobiles shall be purchased on the schedule as follows:

(i) Vehicles with 0 - 1,000 miles at the cost to the licensee.

(ii) Vehicles with 1,001 - 6,000 miles at the cost to the licensee reduced by the net discount value of each mile in excess of 1,000 miles, where "net discount value" is determined according to the following formula: cost to the licensee multiplied by total mileage in excess of 1,000 miles divided by 100,000, and where "net cost" equals the dealer cost plus any charges by the manufacturer, distributor, or representative for distribution, delivery, advertising, and taxes, less all allowances paid to the dealer by the manufacturer, distributor, or representative for new, unsold, undamaged, and complete motor vehicles.

(iii) Vehicles with 6,001 miles or over - no obligation to repurchase.

(iv) Any mileage recorded by a manufacturer in distributing a motor vehicle to a motor vehicle dealer shall not be included in the calculation as provided in this Subparagraph.

(b) At fair market value, each undamaged sign owned by the dealer which bears a trademark or trade name used or claimed by the manufacturer, converter, distributor, or representative if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative. Fair market value shall be no less than cost of acquisition of the sign by the dealer.

(c) At fair market value, all special tools and automotive service equipment owned by the dealer which were recommended in writing and designated as special tools and equipment and purchased in the ordinary course of business from or at the request of the manufacturer, converter, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear. Fair market value shall be no less than cost of acquisition of special tools and automotive service equipment by the dealer.

(d) The manufacturer, converter, distributor, or representative shall pay to the dealer the costs of transporting, handling, packing, and loading of recreational product, motor and speciality vehicles, or parts, signs, tools, and equipment subject to repurchase.

(2)(a) After a motor vehicle dealer terminates his franchise, the manufacturer or converter shall make required repurchases within thirty days after such dealer has satisfied all of the following conditions:

(i) The motor vehicle dealer submits to the manufacturer, by certified mail, return receipt requested, or commercial delivery service with verification of receipt, a final inventory of motor vehicles and parts, special tools, and automotive services on hand.

(ii) The motor vehicle dealer tenders the parts, special tools, and automotive service equipment to the manufacturer.

(b) After a specialty vehicle dealer terminates his franchise, the manufacturer or converter shall make required repurchases within thirty days after such dealer has submitted to the manufacturer by certified mail, return receipt requested, or commercial delivery service with verification of receipt, a final inventory of vehicles and parts on hand.

(c) After a recreational products dealer terminates his franchise, the manufacturer or converter shall make required repurchases within sixty days after such dealer has submitted to the manufacturer by certified mail, return receipt requested, or commercial delivery service with verification of receipt, a final inventory of vehicles and parts on hand. This Subparagraph shall not apply to the repurchase of marine products and related items.

B. Failure to make such repurchase without just cause shall subject the manufacturer or converter to a penalty of one and one-half percent per month, or fraction thereof, of the inventory value or returnable recreational product, specialty and motor vehicles, and parts, signs, special tools, and automotive service equipment, payable to the dealer, as long as the repurchase is not made.

C.(1) Upon the involuntary termination, nonrenewal, or cancellation of any franchise by the manufacturer or converter, except for termination, nonrenewal, or cancellation resulting from a felony conviction, notwithstanding the terms of any franchise, whether entered into before or after the enactment of this Chapter or any of its provisions, the new motor vehicle or specialty vehicle dealer shall be allowed fair and reasonable compensation by the manufacturer or converter as agreed by the parties, or lacking agreement, as determined by the commission, for the dealership facilities if the facilities were required to be purchased or constructed as a precondition to obtaining the franchise or to its renewal; provided that if such facilities were leased and the lease were required as a precondition to obtaining the franchise or to its renewal, then the manufacturer or converter shall be liable for one year's payment of the rent or the remainder of the term of the lease, whichever is less.

(2) Payment under this Section shall entitle the manufacturers, converters, or distributors to possession and use of the facility.

(3) As used in this Section, "manufacturer" shall include a manufacturer, a converter, a distributor, a factory branch, distributor branch, or other subsidiary thereof.

(4) The obligation of the manufacturer or converter to purchase a dealership facility, pursuant to this Section, is equally applicable if an entity or person affiliated with the dealer is the owner or lessor of the facility.

D. Notwithstanding any provision of law to the contrary, the provisions of this Section shall not apply to a marine dealer, motorcycle or all-terrain vehicle dealer, or recreational vehicle dealer.

Acts 2005, No. 500, §1, eff. July 12, 2005; Acts 2009, No. 403, §1, eff. July 7, 2009; Acts 2010, No. 1036, §1; Acts 2012, No. 150, §1; Acts 2012, No. 326, §1.



RS 32:1268.1 - Repealed by Acts 2012, No. 326, §2.

§1268.1. Repealed by Acts 2012, No. 326, §2.



RS 32:1268.2 - Manufacturer termination of line-make; manufacturer bankruptcy; license

§1268.2. Manufacturer termination of line-make; manufacturer bankruptcy; license

Notwithstanding the terms of any franchise or other provision of law, if the termination, cancellation, or nonrenewal of a licensee's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2009, No. 403, §1, eff. July 7, 2009.



RS 32:1269 - Venue and choice of law for litigation or arbitration

§1269. Venue and choice of law for litigation or arbitration

A provision contained in a franchise agreement requiring that arbitration or litigation be conducted outside this state or a provision that seeks to apply any law other than Louisiana law to disputes between the parties to a franchise agreement, is void and unenforceable.

Acts 2005, No. 500, §1, eff. July 12, 2005.



RS 32:1270 - Establishment of new marine dealerships or relocations; protests; procedure

PART II. PROVISIONS SPECIFIC TO MARINE PRODUCTS

§1270. Establishment of new marine dealerships or relocations; protests; procedure

A. Whenever the commission receives an application for a recreational products dealer's license that would add a new marine dealership, it shall first notify the existing licensed marine dealership or dealerships selling the same-line makes, models, or classifications if the new dealership's proposed location is within the existing dealer's area of responsibility. Any same-line makes, models, or classifications dealership whose area of responsibility includes the location of the proposed new marine dealership may object to the granting of the license.

B. Whenever the commission receives an application for a recreational products dealer's license which would relocate an existing marine dealership, it shall first notify the existing licensed marine dealership or dealerships selling the same-line makes, models, or classifications if the dealership's proposed new location is within the existing dealer's area of responsibility. The existing same-line makes, models, or classifications dealership or dealerships shall have the right to object to the granting of the license only if the proposed relocation is within a radius of seven miles of its facility. However, without regard to distance, whenever the commission receives an application for the relocation of a marine dealership which would add an additional marine dealership to an existing same-line makes, models, or classifications dealership's area of responsibility, the affected dealership shall have the right to object.

C. The objection shall be in writing and shall be received by the commission within a fifteen-day period after receipt of the notice. The fifteen-day objection period shall be waived upon written notification to the commission from all licensees entitled to object that the licensees have no objections to the proposed change or addition for which the notice of intent was issued. If a timely objection is lodged, and prior to the issuance of the license, the commission shall hold a hearing within thirty days after receipt of the objection and issue its decision within ninety days after date of the hearing. Notice of hearing and an opportunity to participate therein shall be given to the manufacturer or distributor, the applicant for the license as a marine dealer, and to the protesting dealership or dealerships.

D. Whenever the commission receives an objection pursuant to the provisions of Subsection A of this Section, or whenever the commission receives an objection pursuant to the assignment of the marine dealer's area of principal sales and service responsibility, the commission shall consider the following and may consider any other relevant factors in determining whether there is good cause to approve or reject the assignment of the marine dealer's area of principal sales and service responsibility, or to issue a license:

(1) Whether the community or territory can support an additional marine dealership.

(2) The financial impact on both the applicant and the existing marine dealership or dealerships.

(3) Whether the existing marine dealerships of the same-line makes, models, or classifications in the dealership's area of responsibility are providing adequate representation, competition, and convenient consumer care for the marine products of the same-line makes, models, or classifications located within that area.

(4) Whether the issuance of the license would increase competition, be in the public interest, or both.

E. In disputes between the marine dealers and manufacturers and distributors regarding the execution of an agreement that would add a new same-line make marine dealership or would add the same product line regardless of brand name within the area of responsibility of an existing marine dealer, the name brand of the boat determines whether a dealer may enter into a franchise for a particular boat package or boat package line. The marine motor, marine engine, boat trailer, or any accessory made a part of a boat package shall not be the subject of, or a consideration in, an area of responsibility dispute for violation involving the boat package.

F. A manufacturer or distributor of a marine motor or marine engine may, in its discretion, enter into a warranty service agreement with a marine dealer of a boat package that is packaged with its particular brand marine motor or engine without violating the area of responsibility of any other marine dealer that has a franchise of that brand marine motor or engine. However, the warranty service agreement shall not be construed to permit the marine dealer to sell the marine motor or engine separate from the boat package, and the marine dealer shall not hold itself out to be a full-line or loose marine motor or engine dealership.

G. The provisions of this Section shall not apply when the marine products consist of a trolling motor, boat trailer, or watercraft trailer.

Acts 2012, No. 326, §1; Acts 2014, No. 111, §1.



RS 32:1270.1 - Unauthorized acts; marine products

§1270.1. Unauthorized acts; marine products

It shall be a violation of this Part:

(1) For a manufacturer, a distributor, a wholesaler, distributor branch, or factory branch of marine products or any officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any marine product, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iii) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation involving a manufacturer, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(iv) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a marine dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(v) To waive the right to a jury trial.

(vi) To participate in an advertising group or to participate monetarily in an advertising campaign or contest or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of such marine dealer.

(vii) To adhere to performance standards that are not applied uniformly to other similarly situated marine dealers. Any such performance standards shall be fair, reasonable, equitable, and based on accurate information. If marine dealership performance standards are based on a survey, the manufacturer, distributor, wholesaler, distributor branch, or factory branch shall establish the objectivity of the survey process and provide this information to any marine dealer of the same-line make covered by the survey request. Each response to a survey used by a manufacturer in preparing an evaluation or performance-rating of a marine dealer shall be made available to that marine dealer, or it cannot be used by the manufacturer. However, if a customer requests that the manufacturer or distributor not disclose the consumer's identity to the dealer, the manufacturer may withhold the consumer's identity in providing the survey response to the dealer, and the manufacturer may use the response. Any survey used must have the following characteristics:

(aa) It was designed by experts.

(bb) The proper universe was examined.

(cc) A representative sample was chosen.

(dd) The data was accurately reported.

(viii) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the marine dealer or consumers in regard to contractual responsibilities, marine product recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the marine dealer to any unaffiliated third party.

(ix) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(x) To order or accept delivery of any vehicle with special features, appliances, accessories, or equipment not included in the list price of the vehicle as publicly advertised.

(b) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of marine products sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or factory branch, any marine product, publicly advertised for immediate delivery, within sixty days after such marine dealer's order shall have been received.

(c) To threaten to cancel any franchise existing between such manufacturer, distributor, wholesaler, distributor branch or factory branch and the marine dealer for any reason.

(d) To unfairly, without just cause and due regard to the equities of the marine dealer, cancel the franchise of the licensee. The nonrenewal of a franchise with a marine dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the selling agreement, shall be deemed a violation of this Subparagraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise. However, at least ninety days notice shall be given to the dealer of a cancellation or nonrenewal of a franchise except for a cancellation arising out of fraudulent activity of the dealer principal which results in the conviction of a crime punishable by imprisonment.

(e) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that such marine dealer desires to be used or employed in making deliveries of marine products to him or it.

(f) To ship or sell marine products to a licensee prior to the licensee having been granted a license by the commission to sell such products.

(g) To unreasonably withhold consent to the sale, transfer, or exchange of the dealership to a qualified transferee capable of being licensed as a marine dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new marine dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(h) To fail to respond in writing to a written request for consent as specified in Subparagraph (g) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(i)(i) To sell or offer to sell a new or unused marine product directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a marine dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail marine dealership that is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the marine dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (i)(aa) and (bb) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement from the manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(j) Repealed by Acts 2014, No. 770, §2.

(k) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee. The provisions of this Subparagraph shall not apply when the marine products consist of a trolling motor, boat trailer, or watercraft trailer.

(l) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of the marine products, in the availability of such marine products, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(m) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(n) To make a change in the area of responsibility described in the franchise or sales and service agreement of a dealer, without the manufacturer or distributor giving the marine dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(2) For a marine dealer, used marine product dealer, marine product salesman:

(a) To require a purchaser of a marine product, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the marine product.

(b) To represent and sell as a new marine product any marine product, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To use any false or misleading advertisement in connection with his business as such marine dealer or marine product salesman.

(d) To sell or offer to sell makes, models, or classifications of new marine products for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a marine product from an unlicensed location.

(f) To deliver to a prospective purchaser a new or a used marine product on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the marine product being offered for trade-in by the purchaser shall not be sold by the marine dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the marine product offered for trade-in. However, the purchaser shall be responsible for any and all damages to the marine product or other marine products damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the marine product to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the marine dealer shall immediately refund to the purchaser upon return of the marine product all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the marine product.

(v) That the prospective purchaser shall return the marine product to the dealership within forty-eight hours of notification by the marine dealer that the conditional sale will not be completed. If the prospective purchaser does not return the marine product to the dealership within forty-eight hours of notification by the marine dealer, an authorized agent of the marine dealer shall have the right to recover the marine product without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used marine products, except to a salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or marine product invoice prior to the purchase of a marine product.

(i) When selling a marine product to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the marine product, oil changes, roadside assistance, dealer inspections, or any other service offered by the dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the marine product.

(3)(a) For any person or other licensee to modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the dealer's rights, obligations, investment, or return on investment without giving a sixty-day written notice of the proposed modification to the licensee and the commission unless the modifications are required by law, court order, or the commission. Within the sixty-day notice period, the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of marine products and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(4) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

Acts 2012, No. 326, §1; Acts 2014, No. 111, §1; Acts 2014, No. 770, §2.



RS 32:1270.2 - Warranty; compensation; audits of marine dealer records

§1270.2. Warranty; compensation; audits of marine dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, distributor, wholesaler, distributor branch, or factory branch of marine products or any officer, agent or other representative thereof to fail to adequately and fairly compensate its marine dealer for labor, parts, and other expenses incurred by such dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its marine dealer at a price or rate for warranty work that is less than that charged by the marine dealer to the retail customers of the marine dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the marine dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or denied within thirty days after receipt. When any claim is denied, the marine dealer shall be notified in writing of the grounds for denial.

(5) The obligations set forth in this Subsection may be modified by contract.

B.(1) Notwithstanding the terms of any franchise, warranty and sales, incentive, audits of marine dealer records may be conducted by the manufacturer, distributor, distributor branch, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a marine dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be only for the twelve-month period immediately following the date of the final payment to the marine dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, distributor branch, or factory branch fail to allow the marine dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a marine product reported incorrectly shall be due in connection with the audit. With respect to marine products sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the marine dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the marine dealer unless it can be shown that one of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The marine dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the marine dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a marine dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(5) It shall be deemed an unfair act pursuant to this Chapter to audit a marine dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(6) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

Acts 2012, No. 326, §1.



RS 32:1270.3 - Sale of water-damaged marine products

§1270.3. Sale of water-damaged marine products

A. No person shall sell, transfer, or convey any new or used marine product to any person without notifying the buyer or receiver of the marine product in writing of the extent of any water damage from flooding which occurred to the marine product prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used marine product occurs in violation of Subsection A of this Section, the person receiving ownership and title to the marine product who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the marine product less a reasonable assessment for wear and tear.

C. For the purposes of this Section, a "water-damaged marine product" means any marine product whose power train, computer, or electrical system has been damaged by flooding.

Acts 2012, No. 326, §1.



RS 32:1270.4 - Succession; right of first refusal; marine dealers

§1270.4. Succession; right of first refusal; marine dealers

A. The terms of the franchise notwithstanding, any marine dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the marine dealer in the marine dealership upon the death or incapacity of the marine dealer.

B. Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated marine dealer of a marine dealership may succeed to the ownership of the marine dealership under the existing franchise if:

(1) The designated successor gives the manufacturer or distributor written notice of his intention to succeed to the ownership of the marine dealer within sixty days of the marine dealer's death or incapacity.

(2) The designated successor agrees to be bound by all the terms and conditions of the franchise.

C. The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

D. If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated marine dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the marine dealer not earlier than six months from the date such notice is served.

E. The notice must state the specific grounds for the refusal to honor the succession.

F. If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Part.

G. In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a marine dealer.

H. If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event the manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the marine dealership. Any such sale shall be subject to R.S. 32:1270.1(2)(d).

Acts 2012, No. 326, §1.



RS 32:1270.5 - Manufacturer, distributor, or wholesaler repurchase; marine dealer; products

§1270.5. Manufacturer, distributor, or wholesaler repurchase; marine dealer; products

A. If any marine dealer enters into a franchise with a manufacturer, distributor, or wholesaler wherein the marine dealer agrees to maintain an inventory of marine products or repair parts, the manufacturer, distributor, or wholesaler shall not terminate or fail to renew such franchise unless there is a breach of the franchise by the marine dealer and until ninety days after notice of such intention to terminate, including the breach of the franchise, has been sent by certified mail, return receipt requested, or commercial delivery service with verification of receipt, to the marine dealer and the marine dealer has failed to correct the breach within such period.

B. If the franchise is terminated as a result of any action by the marine dealer and the manufacturer, distributor, or wholesaler has not given due cause, as provided in this Section, for termination of such franchise, the manufacturer, distributor, or wholesaler shall not be required to repurchase the inventory as provided in this Section; however, if the franchise is terminated as a result of any action by the marine dealer and the manufacturer, distributor, or wholesaler has given the marine dealer due cause, as provided in this Section, to terminate the franchise, the manufacturer, distributor, or wholesaler shall be required to repurchase that inventory previously purchased from them, including any new and unused marine products of the current and immediate prior model or program year and new and unused parts inventory as provided in this Section.

C. It shall be unlawful for the manufacturer, wholesaler, or distributor, without due cause and pursuant to its own initiating action, to terminate or fail to renew a franchise, unless the manufacturer, wholesaler, or distributor repurchases the new and unused inventory as provided for in this Section.

D. It shall not be unlawful for the marine dealer with due cause and pursuant to the marine dealer's own initiating action to terminate or fail to renew a franchise with a manufacturer, wholesaler, or distributor, and the manufacturer, wholesaler, or distributor shall repurchase inventory as provided by this Section. To determine what constitutes due cause for a marine dealer to terminate or fail to renew a franchise, the following factors regarding the manufacturer, wholesaler, distributor or representative of one of the so named shall include whether the manufacturer, wholesaler, distributor, or one of the so named:

(1) Has made a material misrepresentation in accepting or acting under the franchise.

(2) Has engaged in an unfair business practice.

(3) Has engaged in conduct which is injurious or detrimental to public welfare.

(4) Has failed to comply with any applicable Section of this Chapter.

(5) Has been convicted of a crime, the effect of which would be detrimental to the marine dealership or dealer.

(6) Has violated the Louisiana marine dealers area of responsibility.

(7) Has failed to operate in the normal course of business for thirty consecutive days.

(8) Has failed to comply with the terms of the franchise with the marine dealer.

(9) Has materially misrepresented the performance or fitness for sale or use of a product line or products covered by the franchise.

E. If a manufacturer, distributor, or wholesaler does not intend to renew a franchise, the manufacturer, distributor, or wholesaler shall give the marine dealer ninety days written notice prior to the effective date by certified mail, return receipt requested, or commercial delivery service with verification of receipt.

F. As required by this Section, the manufacturer, distributor, or wholesaler shall repurchase the inventory which can be verified as previously purchased from them, including all new and unused marine products of the current and immediate prior model or program year and new and unused parts on hand and held by the marine dealer on the date of termination of the contract. The manufacturer, distributor, or wholesaler shall pay an amount equivalent to the cost actually paid by the marine dealer, including discounts given and rebates paid per unit for any new, unused, undamaged, and unaltered from original invoice and delivery, and complete marine product. The manufacturer, distributor, or wholesaler shall also pay an amount equal to the price paid by the marine dealer for any new, unused, and undamaged repair parts and accessories which are listed in the manufacturer's, distributor's, or wholesaler's prevailing parts list or were delivered in the past forty-eight months and are in their original packaging.

G. The provisions of this Section shall not require the repurchase from a marine dealer of:

(1) Any repair part which has a limited storage life or is otherwise subject to deterioration.

(2) Any single repair part which is priced and packaged as a set of two or more items.

(3) Any repair part which, because of its condition, is not resalable as a new part without repackaging or reconditioning.

(4) Any inventory for which the marine dealer cannot provide good title, free and clear of all claims, liens, and encumbrances.

(5) Any inventory which the marine dealer desires to keep, provided that the marine dealer has a contractual right to do so.

(6) Any marine product which is not in new, unused, undamaged, and complete condition.

(7) Any repair parts which are not in new, unused, and undamaged condition.

(8) Any inventory which was ordered by the marine dealer on or after the date of receipt of the notification of termination of the franchise.

(9) Any inventory which was acquired by the marine dealer from any source other than the manufacturer, distributor, or wholesaler, or its immediate predecessor.

(10) Any marine product that has been altered substantially from original delivery.

H. Upon termination of the franchise, the marine dealer shall submit a final inventory of marine products and parts on hand to the manufacturer, distributor, or wholesaler by certified mail, return receipt requested, or commercial delivery service with verification of receipt. If a manufacturer, distributor, or wholesaler fails or refuses to repurchase as required by this Section within thirty days of the receipt of the inventory, without just cause, the manufacturer, distributor, or wholesaler shall be subjected to a penalty of the marine dealer's reasonable attorney fees, court costs, and interest on the inventory value of returnable marine products and parts required to be purchased computed at the rate of one and one-half percent per month from the thirty-first day, as long as such repurchase is not made.

I. Notwithstanding any other provision of law to the contrary, it shall be unlawful for a manufacturer, distributor, or wholesaler, either by contract or practice, to assess repurchase or restocking charges, freight charges except for return charges, reimbursement of interest charges paid, and any similar charges to the marine dealer.

J. If a marine dealer completes a bona fide, orderly, and permanent closure of the marine dealership, which does not involve a sale of the dealership, and provides at least ninety days notice to the manufacturer, wholesaler, or distributor, the marine products and parts inventory shall be repurchased by the manufacturer, wholesaler, or distributor in the manner provided for in this Section, when a franchise is terminated as result of action by the manufacturer, wholesaler, or distributor.

K. In the event of the death or incapacity of the marine dealer or the majority owner of a person operating as a marine dealer, the manufacturer, distributor, or wholesaler shall, at the option of the heirs, if the marine dealer died intestate, or the legatees or transferees under the terms of the deceased marine dealer's last will and testament if the marine dealer died testate, repurchase the inventory from the heirs, legatees, or transferees as if the manufacturer, distributor, or wholesaler had terminated the contract, and the inventory repurchase provisions of this Section shall apply. The heirs or legatees shall have until the end of the contract term or one year from the date of the death of the marine dealer or majority owner of a person, whichever comes first, to exercise their option pursuant to this Section. However, nothing in this Section shall require the repurchase of inventory if the heirs, legatees, or transferees and the manufacturer, distributor, or wholesaler enter into a new franchise to operate the marine dealership.

Acts 2012, No. 326, §1.



RS 32:1270.6 - Manufacturer termination of line-make; manufacturer bankruptcy; license

§1270.6. Manufacturer termination of line-make; manufacturer bankruptcy; license

Notwithstanding the terms of any franchise or provision of law, if the termination, cancellation, or nonrenewal of a licensee's selling agreement is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2012, No. 326, §1.



RS 32:1270.7 - Indemnification of marine dealers

§1270.7. Indemnification of marine dealers

Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised marine dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the marine dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of marine products, parts, or accessories, or other functions by the manufacturer or converter, which are beyond the control of the marine dealer.

Acts 2012, No. 326, §1.



RS 32:1270.8 - Marine products repairs

§1270.8. Marine products repairs

Suppliers of mechanical repairs and services for any marine product subject to regulation pursuant to this Part shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

Acts 2012, No. 326, §1.



RS 32:1270.9 - Damage disclosure

§1270.9. Damage disclosure

A. Whenever a new marine product subject to regulation pursuant to this Chapter is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the marine product has sustained that exceeds six percent of the manufacturer's suggested retail price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the vehicle title.

B. This Section shall apply to all instances of vehicular body or mechanical damage to marine products and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2012, No. 326, §1.



RS 32:1270.10 - Establishment of new motorcycle or all-terrain vehicle dealerships or relocations; protests; procedure

PART III. PROVISIONS SPECIFIC TO MOTORCYCLES AND

ALL-TERRAIN VEHICLES

§1270.10. Establishment of new motorcycle or all-terrain vehicle dealerships or relocations; protests; procedure

A. Whenever the commission receives an application for a recreational products dealer's license which would add a new motorcycle or all-terrain vehicle dealership, it shall first notify the existing licensed motorcycle or all-terrain vehicle dealership or dealerships selling the same-line makes, models, or classifications within a thirty-mile radius of the proposed dealership, and such dealer or dealers may object to the granting of the license.

B. Whenever the commission receives an application for a recreation products dealer's license which would relocate an existing motorcycle or all-terrain vehicle dealership, it shall first notify any existing licensed motorcycle or all-terrain vehicle dealership selling the same-line makes, models, or classifications within a thirty-mile radius of the proposed relocation address of a dealership. Any existing same-line makes, models, or classifications dealership shall have the right to object to the granting of the license only if the proposed relocation is within a radius of seven miles of its facility. However, without regard to distance, whenever the commission receives an application for the relocation of a motorcycle or all-terrain vehicle dealership which would add an additional franchise to an existing same-line makes, models, or classifications dealership's area of responsibility, the affected motorcycle or all-terrain vehicle dealership shall have the right to object.

C. The objection shall be in writing and shall be received by the commission within a fifteen-day period after receipt of the notice. The fifteen-day objection period shall be waived upon written notification to the commission from all licensees entitled to object that the licensees have no objections to the proposed change or addition for which the notice of intent was issued. If timely objection is lodged, and prior to the issuance of the license, the commission shall hold a hearing within thirty days after receipt of the objection and issue its decision within ninety days after date of the hearing. Notice of hearing and an opportunity to participate therein shall be given to the manufacturer or distributor, the applicant for the license as a motorcycle or all-terrain vehicle dealer, and to the protesting motorcycle or all-terrain vehicle dealership or dealerships.

D. Whenever the commission receives an objection pursuant to the provisions of Subsection A of this Section, the commission shall consider the following and may consider any other relevant factors in determining whether there is good cause to issue a license:

(1) Whether the community or territory can support an additional motorcycle or all-terrain vehicle dealership.

(2) The financial impact on both the applicant and the existing motorcycle or all-terrain vehicle dealership or dealerships.

(3) Whether the existing motorcycle or all-terrain vehicle dealerships of the same-line makes, models, or classifications in the dealership's area of responsibility are providing adequate representation, competition, and convenient consumer care for the motorcycle or all-terrain vehicles of the same-line makes, models, or classifications located within that area.

(4) Whether the issuance of the license would increase competition, or be in the public interest, or both.

Acts 2012, No. 326, §1; Acts 2013, No. 53, §1.



RS 32:1270.11 - Unauthorized acts

§1270.11. Unauthorized acts

It shall be a violation of this Part:

(1) For a manufacturer, distributor, wholesaler, distributor branch, factory branch, converter or officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any motorcycle or all-terrain vehicle, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order or accept delivery of any motorcycle or all-terrain vehicle with special features, appliances, accessories, or equipment not included in the list price of the vehicle as publicly advertised.

(iii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iv) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation between a manufacturer, distributor, wholesaler, distributor branch or factory branch, or officer, agent, or other representative thereof.

(v) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the motorcycle or all-terrain vehicle dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(vi) To waive the right to a jury trial.

(vii) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the motorcycle or all-terrain vehicle dealer or consumers in regard to contractual responsibilities, motorcycle or all-terrain vehicle recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the motorcycle or all-terrain vehicle dealer to any unaffiliated third party.

(viii) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(b) To threaten to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, distributor branch or factory branch and the motorcycle or all-terrain vehicle dealer for any reason.

(c) To unfairly, without just cause and due regard to the equities of the motorcycle or all-terrain vehicle dealer, cancel the franchise of the licensee. The nonrenewal of a franchise with such dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the franchise shall be deemed a violation of this Subparagraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise. However, at least ninety days notice shall be given to the dealer of a cancellation or nonrenewal of franchise except for a cancellation arising out of fraudulent activity of the dealer principal which results in the conviction of a crime punishable by imprisonment.

(d) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that the motorcycle or all-terrain vehicle dealer desires to be used or employed in making deliveries of motorcycles or all-terrain vehicles to him or it.

(e) To ship or sell motorcycles or all-terrain vehicles to a licensee prior to the licensee having been granted a license by the commission to sell motorcycles or all-terrain vehicles.

(f) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified transferee capable of being licensed as a motorcycle or all-terrain vehicle dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new motorcycle or all-terrain vehicle dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(g) To fail to respond in writing to a written request for consent as specified in Subparagraph (f) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(h)(i) To sell or offer to sell a new or unused motorcycle or all-terrain vehicle directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement or franchise from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a motorcycle or all-terrain vehicle dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail dealership which is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (i)(aa) and (bb) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement or franchise from the manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(i) Repealed by Acts 2014, No. 770, §2.

(j) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee.

(k) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of motorcycles or all-terrain vehicles, in the availability of motorcycles or all-terrain vehicles, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(l) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(m) To make a change in the area of responsibility described in the franchise agreement or sales and service agreement of a motorcycle or all-terrain vehicle dealer, without the franchisor, converter, or manufacturer giving the motorcycle or all-terrain vehicle dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(n) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of motorcycles or all-terrain vehicles sold or distributed by such manufacturer, distributor, wholesaler, distributor branch or factory branch, any motorcycle or all-terrain vehicle, publicly advertised for immediate delivery, within sixty days after such dealer's order shall have been received.

(2) For a motorcycle or all-terrain vehicle dealer, used motorcycle or all-terrain vehicle dealer, or a motorcycle or all-terrain vehicle salesman:

(a) To require a purchaser of a motorcycle or all-terrain vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the motorcycle or all-terrain vehicle.

(b) To represent and sell as a new motorcycle or all-terrain vehicle any motorcycle or all-terrain vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To use any false or misleading advertisement in connection with his business as a motorcycle or all-terrain vehicle dealer or motorcycle or all-terrain vehicle salesman.

(d) To sell or offer to sell makes, models, or classifications of new motorcycles or all-terrain vehicles for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a motorcycle or all-terrain vehicle from an unlicensed location.

(f) To deliver to a prospective purchaser a new or a used motorcycle or all-terrain vehicle on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the motorcycle or all-terrain vehicle being offered for trade-in by the purchaser shall not be sold by the motorcycle or all-terrain vehicle dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the motorcycle or all-terrain vehicle offered for trade-in. However, the purchaser shall be responsible for any and all damages to the motorcycle or all-terrain vehicle or other motorcycles or all-terrain vehicles damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the vehicle to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the motorcycle or all-terrain vehicle dealer shall immediately refund to the purchaser upon return of the motorcycle or all-terrain vehicle all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the motorcycle or all-terrain vehicle.

(v) That the prospective purchaser shall return the motorcycle or all-terrain vehicle to the dealership within forty-eight hours of notification by the dealer that the conditional sale will not be completed. If the prospective purchaser does not return the motorcycle or all-terrain vehicle to the dealership within forty-eight hours of notification by the motorcycle or all-terrain vehicle dealer, an authorized agent of the motorcycle or all-terrain vehicle dealer shall have the right to recover the motorcycle or all-terrain vehicle without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used motorcycles or all-terrain vehicles, except to a motorcycle or all-terrain vehicle salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or motorcycle or all-terrain vehicle invoice prior to the purchase of a motorcycle or all-terrain vehicle.

(i) When selling a motorcycle or all-terrain vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the motorcycle or all-terrain vehicle.

(j)(i) To fail to disclose to a purchaser in writing on the sales contract, buyer's order, or any other document that the motorcycle or all-terrain vehicle dealer may be participating in finance charges associated with the sale.

(ii) To participate in a finance charge that would result in a difference between the buy rate and the contract rate of more than three percentage points.

(iii) The provisions of this Subparagraph shall apply only to transactions subject to the Louisiana Motor Vehicle Sales Finance Act.

(3)(a) For any person or other licensee to modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving a sixty-day written notice of the proposed modification to the licensee and the commission unless the modifications are required by law, court order, or the commission. Within the sixty-day notice period, the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of vehicles and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(4) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

Acts 2012, No. 326, §1; Acts 2014, No. 770, §2.



RS 32:1270.12 - Indemnification of motorcycle and all-terrain vehicle franchised dealers

§1270.12. Indemnification of motorcycle and all-terrain vehicle franchised dealers

Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised motorcycle or all-terrain vehicle dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the motorcycle or all-terrain vehicle dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of motorcycles or all-terrain vehicles, parts, or accessories, or other functions by the manufacturer or converter, which are beyond the control of the motorcycle or all-terrain vehicle dealer.

Acts 2012, No. 326, §1.



RS 32:1270.13 - Warranty; compensation; audits of motorcycle or all-terrain vehicle dealer records

§1270.13. Warranty; compensation; audits of motorcycle or all-terrain vehicle dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, a distributor, a wholesaler, distributor branch or factory branch of motorcycles or all-terrain vehicles, or officer, agent, or other representative thereof to fail to adequately and fairly compensate its motorcycle or all-terrain vehicle dealers for labor, parts, and other expenses incurred by such motorcycle or all-terrain vehicle dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its motorcycle or all-terrain vehicle dealers at a price or rate for warranty work that is less than that charged by the motorcycle or all-terrain vehicle dealer to the retail customers of the motorcycle or all-terrain vehicle dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the motorcycle or all-terrain vehicle dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or denied within thirty days after receipt. When any claim is denied, the motorcycle or all-terrain vehicle dealer shall be notified in writing of the grounds for denial.

(5) The obligations in this Subsection as they relate to motorcycles or all-terrain vehicles may be modified by contract.

B.(1) Notwithstanding the terms of any franchise, warranty, and sales incentive, audits of motorcycle or all-terrain vehicle dealer records may be conducted by the manufacturer, distributor, distributor branch, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a motorcycle or all-terrain vehicle dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be only for the twelve-month period immediately following the date of the final payment to the motorcycle or all-terrain vehicle dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, distributor branch, or factory branch fail to allow the motorcycle or all-terrain vehicle dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a motorcycle or all-terrain vehicle reported incorrectly shall be due in connection with the audit. With respect to motorcycles or all-terrain vehicles sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the motorcycle or all-terrain vehicle dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the motorcycle or all-terrain vehicle dealer unless it can be shown that one of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The motorcycle or all-terrain vehicle dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the motorcycle or all-terrain vehicle dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a motorcycle or all-terrain vehicle dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(5) It shall be deemed an unfair act pursuant to this Chapter to audit a motorcycle or all-terrain vehicle dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(6) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

Acts 2012, No. 326, §1.



RS 32:1270.14 - Damage disclosure

§1270.14. Damage disclosure

A. Whenever a new motorcycle or all-terrain vehicle subject to regulation pursuant to this Chapter is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the motorcycle or all-terrain vehicle has sustained that exceeds six percent of the manufacturer's suggested retail price or, in the case of recreational vehicles, six percent of the manufacturer's wholesale price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the motorcycle or all-terrain vehicle title.

B. This Section shall apply to all instances of vehicular body or mechanical damage to motorcycles or all-terrain vehicles and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2012, No. 326, §1.



RS 32:1270.15 - Sale of water-damaged motorcycles or all-terrain vehicles

§1270.15. Sale of water-damaged motorcycles or all-terrain vehicles

A. No person shall sell, transfer, or convey any new or used motorcycle or all-terrain vehicle to any person without notifying the buyer or receiver of the motorcycle or all-terrain vehicle in writing of the extent of any water damage from flooding which occurred to the motorcycle or all-terrain vehicle prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used motorcycle or all-terrain vehicle occurs in violation of Subsection A of this Section, the person receiving ownership and title to the motorcycle or all-terrain vehicle who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the motorcycle or all-terrain vehicle less a reasonable assessment for miles driven.

C. For the purposes of this Section, a "water-damaged motorcycle or all-terrain vehicle" means any motorcycle or all-terrain vehicle whose power train, computer, or electrical system has been damaged by flooding.

Acts 2012, No. 326, §1.



RS 32:1270.16 - Succession; right of first refusal

§1270.16. Succession; right of first refusal

A. The terms of the franchise notwithstanding, any motorcycle or all-terrain vehicle dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the motorcycle or all-terrain vehicle dealer in the dealership upon the death or incapacity of the motorcycle or all-terrain vehicle dealer.

B. Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated motorcycle or all-terrain vehicle dealer of a dealership may succeed to the ownership of the dealership under the existing franchise if:

(1) The designated successor gives the manufacturer or distributor written notice of his intention to succeed to the ownership of the motorcycle or all-terrain vehicle dealer within sixty days of the motorcycle or all-terrain vehicle dealer's death or incapacity.

(2) The designated successor agrees to be bound by all the terms and conditions of the franchise.

C. The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

D. If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated motorcycle or all-terrain vehicle dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the motorcycle or all-terrain vehicle dealer not earlier than six months from the date such notice is served.

E. The notice must state the specific grounds for the refusal to honor the succession.

F. If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Chapter.

G. In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a franchisee.

H. If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event:

(1) The manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the dealership. Any such sale shall be subject to R.S. 32:1270.11(1)(c).

(2) Upon termination of the franchise pursuant to such refusal, the provisions of R.S. 32:1270.17 shall apply.

Acts 2012, No. 326, §1.



RS 32:1270.17 - Requirements upon termination; penalty; indemnity; motorcycle or all-terrain vehicle dealers

§1270.17. Requirements upon termination; penalty; indemnity; motorcycle or all-terrain vehicle dealers

A.(1) In the event the licensee ceases to engage in the business of being a motorcycle or all-terrain vehicle dealer, or ceases to sell a particular make of motorcycle or all-terrain vehicle and after notice to the manufacturer, converter, distributor, or representative by certified mail or commercial delivery service with verification of receipt, within thirty days of the receipt of the notice by the manufacturer, converter, distributor, or representative, the manufacturer, converter, distributor, or representative shall repurchase:

(a) All new motorcycles or all-terrain vehicles of the current and last prior model year delivered to the licensee and parts on hand that have not been damaged or substantially altered to the prejudice of the manufacturer while in the possession of the licensee. As to motorcycle or all-terrain vehicle dealers, the repurchase of parts shall be limited to those listed in the manufacturer's price book. The motorcycle or all-terrain vehicles and parts shall be repurchased at the cost to the licensee which shall include without limitation freight and advertising costs, less all allowances paid to the motorcycle or all-terrain vehicle dealer.

(b) At fair market value, each undamaged sign owned by the motorcycle or all-terrain vehicle dealer which bears a trademark or trade name used or claimed by the manufacturer, converter, distributor, or representative if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative. Fair market value shall be no less than cost of acquisition of the sign by the motorcycle or all-terrain vehicle dealer.

(c) At fair market value, all special tools and automotive service equipment owned by the motorcycle or all-terrain vehicle dealer which were recommended in writing and designated as special tools and equipment and purchased from or purchased at the request of the manufacturer, converter, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear. Fair market value shall be no less than cost of acquisition of special tools and automotive service equipment by the motorcycle or all-terrain vehicle dealer.

(2) The manufacturer, converter, distributor, or representative shall pay to the motorcycle or all-terrain vehicle dealer the costs of transporting, handling, packing, and loading of motorcycles or all-terrain vehicles, or parts, signs, tools, and equipment subject to repurchase.

(3) The manufacturer or converter shall make the required repurchase after the dealer terminates his franchise and within sixty days of the submission to it, by certified mail, return receipt requested, or commercial delivery service with verification of receipt, of a final inventory of motorcycles, all-terrain vehicles, and parts on hand.

B. Failure to make such repurchase without just cause shall subject the manufacturer or converter to a penalty of one and one-half percent per month, or fraction thereof, of the inventory value or returnable motorcycles or all-terrain vehicles, and parts, signs, special tools, and automotive service equipment, payable to the dealer, as long as the repurchase is not made.

Acts 2012, No. 326, §1.



RS 32:1270.18 - Manufacturer termination of line-make; manufacturer bankruptcy; license; motorcycle or all-terrain vehicle franchise

§1270.18. Manufacturer termination of line-make; manufacturer bankruptcy; license; motorcycle or all-terrain vehicle franchise

Notwithstanding the terms of any franchise or provision of law, if the termination, cancellation, or nonrenewal of a licensee's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2012, No. 326, §1.



RS 32:1270.19 - Motorcycle or all-terrain vehicle repairs

§1270.19. Motorcycle or all-terrain vehicle repairs

Suppliers of mechanical repairs and services for any motorcycle or all-terrain vehicle subject to regulation pursuant to this Chapter shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

Acts 2012, No. 326, §1.



RS 32:1270.20 - Unauthorized acts; recreational vehicles

PART IV. PROVISIONS SPECIFIC TO RECREATIONAL VEHICLES

§1270.20. Unauthorized acts; recreational vehicles

It shall be a violation of this Chapter:

(1) For a manufacturer, a distributor, a wholesaler, factory branch, or officer, agent, or other representative thereof:

(a) To induce or coerce, or attempt to induce or coerce, any licensee:

(i) To order or accept delivery of any recreational vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which shall not have been voluntarily ordered.

(ii) To order or accept delivery of any recreational vehicle with special features, appliances, accessories, or equipment not included in the list price of the recreational vehicle as publicly advertised.

(iii) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(iv) To assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation between a manufacturer, distributor, wholesaler, or factory branch, or officer, agent, or other representative thereof.

(v) To enter into a franchise with a licensee or during the franchise term, use any written instrument, agreement, release, assignment, novation, estoppel, or waiver, to attempt to nullify or modify any provision of this Chapter, or to require any controversy between a recreational vehicle dealer and a manufacturer to be referred to any person or entity other than the commission, or duly constituted courts of this state or the United States, if such referral would be binding upon the recreational dealer. Such instruments are null and void, unless done in connection with a settlement agreement to resolve a matter pending a commission hearing or pending litigation.

(vi) To waive the right to a jury trial.

(vii) To participate in an advertising group or to participate monetarily in an advertising campaign or contest or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of such recreational vehicle dealer.

(viii) To release, convey, or otherwise provide customer information, if to do so is unlawful or if the customer objects in writing. This does not include information that is necessary for the manufacturer to meet its obligations to the recreational vehicle dealer or consumers in regard to contractual responsibilities, recreational vehicle recalls, or other requirements imposed by state or federal law. The manufacturer is further prohibited from providing any consumer information received from the recreational vehicle dealer to any unaffiliated third party.

(ix) To pay the attorney fees of the manufacturer or distributor related to hearings and appeals brought under this Chapter.

(b) To refuse to deliver to any licensee having a franchise or contractual arrangement for the retail sale of recreational vehicles sold or distributed by such manufacturer, distributor, wholesaler, or factory branch, any recreational vehicle, publicly advertised for immediate delivery, within sixty days after such recreational vehicle dealer's order shall have been received.

(c) To threaten to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, or factory branch and the recreational vehicle dealer for any reason.

(d) To unfairly, without just cause and due regard to the equities of such recreational vehicle dealer, cancel the franchise of any licensee. The nonrenewal of a franchise with such recreational vehicle dealer or his successor without just provocation or cause, or the refusal to approve a qualified transferee or qualified successor to the dealer-operator as provided for in the franchise agreement, shall be deemed a violation of this Paragraph and shall constitute an unfair cancellation, regardless of the terms or provisions of such franchise. However, at least ninety-days notice shall be given to the recreational vehicle dealer of any cancellation or nonrenewal of a franchise except for a cancellation arising out of the financial default of the recreational vehicle dealer or fraudulent activity of the recreational vehicle dealer principal which results in the conviction of a crime punishable by imprisonment.

(e) To refuse to extend to a licensee the privilege of determining the mode or manner of available transportation facility that such recreational vehicle dealer desires to be used or employed in making deliveries of recreational vehicles to him or it.

(f) To use any false or misleading advertisement in connection with his business as such manufacturer of recreational vehicles, distributor, wholesaler, or factory branch, or officer, agent, or other representative thereof.

(g) To delay, refuse, or fail to deliver recreational vehicles in reasonable quantities relative to the licensee's facilities and sales potential in the relevant market area. This Subparagraph shall not be valid, however, if such failure is caused by acts or causes beyond the control of the manufacturer, distributor, or other such party.

(h) To ship or sell recreational vehicles to a licensee prior to the licensee having been granted a license by the commission to sell such recreational vehicles.

(i) To unreasonably withhold consent to the sale, transfer, or exchange of the franchise to a qualified transferee capable of being licensed as a recreational vehicle dealer in this state, provided the transferee meets the criteria generally applied by the manufacturer in approving new recreational vehicle dealers and agrees to be bound by all the terms and conditions of the standard franchises.

(j) To fail to respond in writing to a written request for consent as specified in Subparagraph (i) of this Paragraph within sixty days of receipt of a written request on the forms, if any, generally utilized by the manufacturer or distributor for such purposes and containing the information required therein. Failure to respond shall be deemed to be consent to the request.

(k)(i) To sell or offer to sell a new or unused recreational vehicle directly to a consumer except as provided in this Chapter, or to compete with a licensee in the same-line makes, models, or classifications operating under an agreement or franchise from the aforementioned manufacturer. A manufacturer shall not, however, be deemed to be competing when any one of the following conditions are met:

(aa) Operating a dealership temporarily for a reasonable period, not to exceed two years.

(bb) Operating a bona fide retail dealership which is for sale to any qualified independent person at a fair and reasonable price, not to exceed two years.

(cc) Operating in a bona fide relationship in which a person independent of a manufacturer has made a significant investment subject to loss in the dealership, and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions.

(ii) After any of the conditions have been met under Subitems (i)(aa) and (bb) of this Subparagraph, the commission shall allow the manufacturer to compete with licensees of the same-line makes, models, or classifications under an agreement or franchise from the manufacturer for longer than two years when, in the discretion of the commission, the best interest of the manufacturer, consuming public, and licensees are best served.

(l) To condition the renewal or extension of a franchise on a new recreational vehicle dealer's substantial renovation of the recreational vehicle dealer's place of business or on the construction, purchase, acquisition, or rental of a new place of business by the new recreational vehicle dealer, unless the manufacturer has advised the new recreational vehicle dealer in writing of its intent to impose such a condition within a reasonable time prior to the effective date of the proposed date of renewal or extension, but in no case less than one hundred eighty days, and provided the manufacturer demonstrates the need for such demand in view of the need to service the public and the economic conditions existing in the recreational vehicle industry at the time such action would be required of the new recreational vehicle dealer. As part of any such condition, the manufacturer shall agree, in writing, to supply the recreational vehicle dealer with an adequate supply and marketable model mix of recreational vehicles to meet the sales levels necessary to support the increased overhead incurred by the recreational vehicle dealer by reason of such renovation, construction, purchase, or rental of a new place of business.

(m) To fail to compensate its recreational vehicle dealers for the work and services they are required to perform in connection with the recreational vehicle dealer's delivery and preparation obligations according to the terms of compensation. The commission shall find the compensation to be reasonable or the manufacturer shall remedy any deficiencies.

(n) To fail to designate and provide to the commission in writing the community or territory assigned to a licensee.

(o) To unreasonably discriminate among competing, similarly situated, same-line make dealers in the sales of recreational vehicles, in the availability of such recreational vehicles, in the terms of incentive programs or sales promotion plans, or in other similar programs.

(p) To terminate, cancel, or refuse to continue any franchise agreement based upon the fact that the recreational vehicle dealer owns, has an investment in, participates in the management of, or holds a franchise agreement for the sale or service of another make or line of new recreational vehicles at a different dealership location, or intends to or has established another make or line of new recreational vehicles in the same dealership facilities of the manufacturer or distributor.

(q) To demand compliance with facilities requirements that include any requirements that a recreational vehicle dealer establish or maintain exclusive office, parts, service or body shop facilities, unless such requirements would be reasonable and justified by business considerations. The burden of proving that such requirements are reasonable and justified by business considerations is on the manufacturer. If the franchise agreement of the manufacturer or distributor requires the approval of the manufacturer or distributor for facility uses or modifications, the manufacturer or distributor shall approve or deny the request in writing within sixty days of receipt of such request.

(r) To use any subsidiary, affiliate, or any other controlled person or entity, or to employ the services of a third party, to accomplish what would otherwise be illegal conduct under this Chapter on the part of the manufacturer or distributor.

(s) To make a change in the area of responsibility described in the franchise agreement or sales and service agreement of a recreational vehicle dealer, without the franchisor or manufacturer giving the recreational vehicle dealer and the commission no less than sixty days prior written notice by certified or registered mail.

(t) To induce or coerce, or attempt to induce or coerce, any recreational vehicle dealer to enter into any agreement with such manufacturer, distributor, wholesaler, distributor branch or factory branch or representative thereof, or to do any other act unfair to the recreational vehicle dealer.

(u)(i) To coerce or attempt to coerce any retail recreational vehicle dealer or prospective retail recreational vehicle dealer to offer to sell or sell any extended service contract or extended maintenance plan or gap product offered, sold, backed by, or sponsored by the manufacturer or distributor or affiliate or sell, assign, or transfer any retail installment sales contract or lease obtained by the dealer in connection with the sale or lease by him of recreational vehicles manufactured or sold by the manufacturer or distributor, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified persons by any of the following:

(aa) By any statement, promise, or threat that the manufacturer or distributor will in any manner benefit or injure the dealer, whether the statement, suggestion, threat, or promise is express or implied or made directly or indirectly.

(bb) By any act that will benefit or injure the dealer.

(cc) By any contract, or any express or implied offer of contract, made directly or indirectly to the dealer, for handling the recreational vehicle on the condition that the recreational vehicle dealer shall offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed by, or sponsored by the manufacturer or distributor or that the dealer sell, assign, or transfer his retail installment sales contract on or lease of the recreational vehicle, to a specified finance company or class of finance companies, leasing company or class of leasing companies, or to any other specified person.

(dd) Any such statements, threats, promises, acts, contracts, or offers of contracts, when their effect may be to lessen or eliminate competition.

(ii) Nothing contained in this Subparagraph shall prohibit a manufacturer or distributor from offering or providing incentive benefits or bonus programs to a retail recreational vehicle dealer or prospective retail recreational vehicle dealer who makes the voluntary decision to offer to sell or sell any extended service contract or extended maintenance plan offered, sold, backed, or sponsored by the manufacturer or distributor or to sell, assign, or transfer any retail installment sale or lease by him of recreational vehicles manufactured or sold by the manufacturer or distributor to a specified finance company or leasing company.

(2) For a recreational vehicle dealer or a recreational vehicle salesman:

(a) To require a purchaser of a recreational vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, accessories, or equipment not desired or requested by the purchaser; however, this prohibition shall not apply as to special features, appliances, accessories, or equipment which are permanently affixed to the recreational vehicle.

(b) To represent and sell as a new recreational vehicle any vehicle, the legal title of which has been transferred by a manufacturer, distributor, or dealer to an ultimate purchaser.

(c) To use any false or misleading advertisement in connection with his business as such recreational vehicle dealer or recreational vehicle salesman.

(d) To sell or offer to sell makes, models, or classifications of new recreational vehicles for which no franchise and license to sell is held.

(e) Except as otherwise approved by the commission, to sell or offer to sell a recreational vehicle from an unlicensed location.

(f) To deliver to a prospective purchaser a new recreational vehicle on a sale conditioned on financing, i.e., a spot delivery, except on the following terms and conditions which shall be in writing and shall be a part of the conditional sales contract or other written notification signed by the purchaser:

(i) That if the sale is not concluded by the financing of the sale to the purchaser within twenty-five days of the delivery, the sale contract shall be null and void.

(ii) That the recreational vehicle being offered for trade-in by the purchaser shall not be sold by the recreational vehicle dealer until the conditional sale is complete.

(iii) That there shall be no charge to the purchaser should the conditional sale not be completed, including but not limited to mileage charges or charges to refurbish the recreational vehicle offered for trade-in. However, the purchaser shall be responsible for any and all damages to the recreational vehicle or other vehicles damaged by the fault of the purchaser and any and all liability incurred by the purchaser during the purchaser's custody of the recreational vehicle to the extent provided for in R.S. 22:1296.

(iv) That if the conditional sale is not completed, the recreational vehicle dealer shall immediately refund to the purchaser upon return of the recreational vehicle all sums placed with the dealership as a deposit or any other purpose associated with the attempted sale of the vehicle.

(v) That the prospective purchaser shall return the recreational vehicle to the dealership within forty-eight hours of notification by the recreational vehicle dealer that the conditional sale will not be completed. If the prospective purchaser does not return the recreational vehicle to the dealership within forty-eight hours of notification by the recreational vehicle dealer, an authorized agent of the recreational vehicle dealer shall have the right to recover the recreational vehicle without the necessity of judicial process, provided that such recovery can be accomplished without unauthorized entry into a closed dwelling, whether locked or unlocked, and without a breach of peace.

(g) To pay a fee to any person in return for the solicitation, procurement, or production by that person of prospective purchasers for new and used recreational vehicles, except to a recreational vehicle salesman licensed under the provisions of this Chapter.

(h) To fail to fully and completely explain each charge listed on a retail buyer's order or recreational vehicle invoice prior to the purchase of a recreational vehicle.

(i) When selling a recreational vehicle to a consumer, to assess any consumer services fees, which shall include fees for treating the interior upholstery of the recreational vehicle, oil changes, roadside assistance, dealer inspections, or any other service offered by the recreational vehicle dealer, without allowing the buyer to refuse such services and be exempt from payment for such services. The provisions of this Subparagraph shall not apply to dealer-added options or accessories which are permanently affixed to the recreational vehicle.

(j)(i) To fail to disclose to a purchaser in writing on the sales contract, buyer's order, or any other document that the recreational vehicle dealer may be participating in finance charges associated with the sale.

(ii) To participate in a finance charge that would result in a difference between the buy rate and the contract rate of more than three percentage points.

(iii) The provisions of this Subparagraph shall apply only to transactions subject to the Louisiana Motor Vehicle Sales Finance Act.

(3)(a) For any person or other licensee to modify a franchise during the term of the agreement or upon its renewal if the modification substantially and adversely affects the franchisee's rights, obligations, investment, or return on investment without giving a sixty-day written notice of the proposed modification to the licensee and the commission unless the modifications are required by law, court order, or the commission. Within the sixty-day notice period, the licensee may file with the commission a complaint for a determination whether there is good cause for permitting the proposed modification. The party seeking to modify or replace an agreement shall demonstrate by a preponderance of the evidence that there is good cause for the modification or replacement. The commission shall schedule a hearing within sixty days to decide the matter. Multiple complaints pertaining to the same proposed modifications shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

(b) In making a determination of whether there is good cause for permitting a proposed modification, the commission may consider any relevant factor including:

(i) The reasons for the proposed modification.

(ii) Whether the proposed modification is applied to or affects all licensees in a nondiscriminating manner.

(iii) The degree to which the proposed modification will have a substantial and adverse effect upon the licensee's investment or return on investment.

(iv) Whether the proposed modification is in the public interest.

(v) The degree to which the proposed modification is necessary to the orderly and profitable distribution of recreational vehicles and other services by the licensee.

(vi) Whether the proposed modification is offset by other modifications beneficial to the licensee.

(c) The decision of the commission shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The commission shall deliver copies of the decision to the parties personally or by registered mail.

(4) For any employee of a licensee while acting in the scope of his employment, to accept any payment, commission, fee, or compensation of any kind from any person other than the employing licensee, unless such payment is fully disclosed to and approved by the employing licensee.

Acts 2012, No. 326, §1; Acts 2014, No. 770, §1.



RS 32:1270.21 - Indemnification of franchised recreational vehicle dealers

§1270.21. Indemnification of franchised recreational vehicle dealers

Notwithstanding the terms of any franchise agreement, each manufacturer or converter shall indemnify and hold harmless its franchised recreational vehicle dealers against any judgment for damages, including but not limited to court costs and reasonable attorney fees of the recreational vehicle dealer, arising out of complaints, claims, or lawsuits including but not limited to strict liability, negligence, misrepresentation, express or implied warranty, or rescission of sale to the extent that the judgment arises out of alleged defective or negligent manufacture, assembly, or design of recreational vehicles, parts, or accessories, or other functions by the manufacturer of converter, which are beyond the control of the recreational vehicle dealer.

Acts 2012, No. 326, §1.



RS 32:1270.22 - Payment to recreational vehicles dealers; penalties

§1270.22. Payment to recreational vehicles dealers; penalties

It shall be a violation of this Chapter for a recreational vehicle manufacturer, distributor, wholesaler, factory branch, officer, agent or other representative thereof, to fail to pay a recreational vehicle dealer all monies due the recreational vehicle dealer, except manufacturer hold-back amounts, within thirty days of the date of completion of the transactions or submissions of the claims giving rise to the payments to the recreational vehicle dealers. Failure to make payments shall subject the manufacturer, distributor, wholesaler, factory branch, officer, agent, or other representative thereof, to a penalty of the one and one-half percent interest per month, or fraction thereof, until sums due the recreational vehicle dealer are fully paid.

Acts 2012, No. 326, §1.



RS 32:1270.23 - Warranty; compensation; audits of recreational vehicle dealer records

§1270.23. Warranty; compensation; audits of recreational vehicle dealer records

A.(1) It shall be a violation of this Chapter for a manufacturer, a distributor, a wholesaler, or factory branch, or officer, agent or other representative thereof, to fail to adequately and fairly compensate its recreational vehicle dealers for labor, parts, and other expenses incurred by such dealer to perform under and comply with a manufacturer's or a distributor's warranty agreement.

(2) In no event shall any manufacturer or distributor pay its recreational vehicle dealers at a price or rate for warranty work that is less than that charged by the recreational vehicle dealer to the retail customers of the recreational vehicle dealer for nonwarranty work of like kind.

(3) Warranty work includes parts and labor performed.

(4) All claims made by the recreational vehicle dealer for compensation under this Subsection shall be paid within thirty days after approval and shall be approved or denied within thirty days after receipt. When any claim is denied, the recreational vehicle dealer shall be notified in writing of the grounds for denial.

(5) The obligations in this Subsection may be modified by contract.

B.(1) Notwithstanding the terms of any franchise agreement, warranty, and sales incentive, audits of recreational vehicle dealer records may be conducted by the manufacturer, distributor, or factory branch. Any audit for warranty parts or service compensation shall be for the twelve-month period immediately following the date of the payment of the claim by the manufacturer or distributor. However, a recreational vehicle dealer shall not be held liable by virtue of an audit for failure to retain parts for a period in excess of six months. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be only for the twelve-month period immediately following the date of the final payment to the recreational vehicle dealer under a promotion, event, program, or activity. In no event shall the manufacturer, distributor, or factory branch fail to allow the recreational vehicle dealer to make corrections to the sales data in less than one hundred twenty days from the program period. Additionally, no penalty other than amounts advanced on a recreational vehicle reported incorrectly shall be due in connection with the audit. With respect to recreational vehicles sold during the time period subject to the audit, but submitted incorrectly to the manufacturer, distributor, or wholesale distributor branch or factory branch, the recreational vehicle dealer shall be charged back for the amount reported incorrectly and credited with the amount due, if anything, on the actual sale date.

(2) No claim which has been approved and paid may be charged back to the recreational vehicle dealer unless it can be shown that one of the following applies:

(a) The claim was false or fraudulent.

(b) The repairs were not properly made.

(c) The repairs were unnecessary to correct the defective condition under generally accepted standards of workmanship.

(d) The recreational vehicle dealer failed to reasonably substantiate the repair in accordance with reasonable written requirements of the manufacturer or distributor, if the recreational vehicle dealer was notified of the requirements prior to the time the claim arose and if the requirements were in effect at the time the claim arose.

(3) A manufacturer or distributor shall not deny a claim solely based on a recreational vehicle dealer's incidental failure to comply with a specific claim processing requirement, or a clerical error, or other administrative technicality.

(4) Limitations on warranty parts or service compensation, sales incentive audits, rebates, or other forms of incentive compensation, chargebacks for warranty parts or service compensation, and service incentives and chargebacks for sales compensation only shall not be effective in the case of intentionally false or fraudulent claims.

(5) It shall be deemed an unfair act pursuant to this Chapter to audit a recreational vehicle dealer more frequently than two sales-related and two service-related audits in a twelve-month period. Nothing in this Subsection shall limit a manufacturer's or distributor's ability to perform routine claim reviews in the normal course of business.

(6) No claim may be rejected as late if it has been submitted within sixty days of the date the repair order was written.

Acts 2012, No. 326, §1.



RS 32:1270.24 - Recreational vehicle repairs

§1270.24. Recreational vehicle repairs

Suppliers of mechanical repairs and services for any recreational vehicle subject to regulation pursuant to this Chapter shall provide each consumer with an itemized bill indicating repairs and services performed, parts replaced, or materials used, the total labor charge, and the identity of the mechanic, repairman, or supplier who performed the work. However, nothing in this Section shall prohibit a supplier of mechanical repairs and services from charging a service fee for the use of shop supplies such as rags, fender covers, small amounts of fluid, or other items which are not itemized, provided that such fee does not exceed five percent of the total invoice for mechanical repairs or thirty-five dollars, whichever is less.

Acts 2012, No. 326, §1.



RS 32:1270.25 - Damage disclosure; recreational vehicles

§1270.25. Damage disclosure; recreational vehicles

A. Whenever a new recreational vehicle subject to regulation pursuant to this Part is sold to any person, the seller shall notify the purchaser of any body damage or mechanical damage which the recreational vehicle has sustained that exceeds six percent of the manufacturer's wholesale price. Such notice shall be in writing and a copy thereof shall be delivered to the purchaser prior to or simultaneous with transfer of the recreational vehicle title.

B. Replacement of a new recreational vehicle's instrument panels, appliances, furniture, cabinetry, televisions, audio equipment, or similar residential components shall not be deemed "damage" pursuant to this Section if such items are replaced with original manufacturers' parts and materials.

C. This Section shall apply to all instances of vehicular body or mechanical damage to recreational vehicles and to all actions involving such damage, notwithstanding the application of other codal, statutory, or regulatory provisions, including but not limited to Civil Code Articles 2520 et seq.

Acts 2012, No. 326, §1.



RS 32:1270.26 - Notice regarding recalls; recreational vehicles

§1270.26. Notice regarding recalls; recreational vehicles

It shall be a violation of this Part for a recreational vehicle dealer to sell a new recreational vehicle without first supplying a prospective buyer with the following notice: "A new recreational vehicle may have been subject to a National Highway Traffic Safety Administration required recall which would be repaired in accordance with manufacturer standards approved by the National Highway Traffic Safety Administration. If such a repair is a concern before you purchase, please ask for a copy of the recall notice, if applicable, to the recreational vehicle being sold." This notice shall be included on the buyer's order in a box and in bold print which is signed by the buyer and the seller or his representative next to the box. If the buyer requests the recall notice, the recall notice shall be included in the sales transaction. If the selling recreational vehicle dealer performed the repair, the documents supporting the repair shall also be included in the sales transaction.

Acts 2012, No. 326, §1.



RS 32:1270.27 - Sale of water-damaged recreational vehicles

§1270.27. Sale of water-damaged recreational vehicles

A. No person shall sell, transfer, or convey any new or used recreational vehicle to any person without notifying the buyer or receiver of the recreational vehicle in writing of the extent of any water damage from flooding which occurred to the recreational vehicle prior to the transaction.

B. If a sale, transfer, or conveyance of a new or used recreational vehicle occurs in violation of Subsection A of this Section, the person receiving ownership and title to the recreational vehicle who is not otherwise aware of the damage at the time of the transaction may bring an action to set aside the transaction within one year from the date of the transaction and receive all monies or other property given as consideration for the vehicle less a reasonable assessment for miles driven.

C. For the purposes of this Section, a "water-damaged vehicle" means any recreational vehicle whose power train, computer, or electrical system has been damaged by flooding.

Acts 2012, No. 326, §1.



RS 32:1270.28 - Succession; right of first refusal; recreational vehicle dealer

§1270.28. Succession; right of first refusal; recreational vehicle dealer

A.(1) The terms of the franchise notwithstanding, any recreational vehicle dealer may appoint by will, or other written instrument, a designated successor to succeed in the ownership interest of the recreational vehicle dealer in the dealership upon the death or incapacity of the recreational vehicle dealer.

(2) Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated successor of a deceased or incapacitated recreational vehicle dealer of a dealership may succeed to the ownership of the dealership under the existing franchise if:

(a) The designated successor gives the manufacturer or distributor written notice of his intention to succeed to the ownership of the recreational vehicle dealer within sixty days of the recreational vehicle dealer's death or incapacity.

(b) The designated successor agrees to be bound by all the terms and conditions of the franchise.

(3) The manufacturer or distributor may request, and the designated successor shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

(4) If a manufacturer or distributor believes that good cause exists for refusing to honor the succession of a deceased or incapacitated recreational vehicle dealer, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated successor's intent to succeed and receipt of such personal or financial data, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer not earlier than six months from the date such notice is served.

(5) The notice must state the specific grounds for the refusal to honor the succession.

(6) If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this Chapter.

(7) In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the designated successor is not of good moral character or does not otherwise meet the manufacturer's or distributor's reasonable standards as a franchisee.

(8) If a manufacturer or distributor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner for good cause, then and in such event:

(a) The manufacturer or distributor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to consummate a sale of the dealership. Any such sale shall be subject to R.S. 32:1270.20(1)(d).

(b) Upon termination of the franchise pursuant to such refusal, the provisions of R.S. 32:1270.29 shall apply.

B. In the event of a proposed sale or transfer of a recreational vehicle dealership and if the franchise agreement has a right of first refusal in favor of the manufacturer or distributor, then, notwithstanding the terms of the franchise agreement, the manufacturer or distributor shall be permitted to exercise a right of first refusal to acquire the recreational vehicle dealer's assets or ownership if all of the following requirements are met:

(1) In order to exercise its right of first refusal, the manufacturer or distributor shall notify the recreational vehicle dealer in writing within sixty days of his receipt of the completed proposal for the proposed sale or transfer and all related agreements.

(2) The applicability of R.S. 32:1270.20(1)(l) shall not be expanded or changed.

(3) The exercise of the right of first refusal will result in the recreational vehicle dealer receiving the same or greater consideration as he has contracted to receive in connection with the proposed change of ownership or transfer.

(4) The proposed sale or transfer of the dealership's assets does not involve the transfer or sale to a member or members of the family of one or more recreational vehicle dealers, or to a qualified manager with at least two years management experience at the dealership of one or more of these recreational vehicle dealers, or to a partnership or corporation controlled by such persons.

(5)(a) The manufacturer or distributor agrees to pay the reasonable expenses, including attorney fees which do not exceed the usual, customary, and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the manufacturer's or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed sale or transfer of the dealership or dealership assets. Such expenses and attorney fees shall be paid to the proposed new owner or transferee at the time of closing of the sale or transfer for which the manufacturer or distributor exercised its right of first refusal.

(b) No payment of such expenses and attorney fees shall be required if the new owner or transferee has not submitted or caused to be submitted an accounting of those expenses within thirty days of the recreational vehicle dealer's receipt of the manufacturer's or distributor's written request for such an accounting. A manufacturer or distributor may request such accounting before exercising his right of first refusal.

(6) The recreational vehicle dealer shall not have any liability to any person as a result of a manufacturer's exercising its right of first refusal and the manufacturer or distributor shall assume the defense of the selling dealer for any claim by the proposed owner or transferee arising from the exercise of the right of first refusal.

Acts 2012, No. 326, §1.



RS 32:1270.29 - Requirements upon termination; penalty; indemnity; recreational vehicles

§1270.29. Requirements upon termination; penalty; indemnity; recreational vehicles

A.(1) In the event the licensee ceases to engage in the business of being a recreational vehicle dealer, or ceases to sell a particular recreational vehicle, and after notice to the manufacturer, converter, distributor, or representative by certified mail or commercial delivery service with verification of receipt, within thirty days of the receipt of the notice by the manufacturer, converter, distributor, or representative, the manufacturer, converter, distributor, or representative shall repurchase:

(a) All new recreational vehicles of the current and last prior model year delivered to the licensee and parts limited to those listed in the manufacturer's price book. The recreational vehicles and parts shall be repurchased at the cost to the licensee which shall include without limitation freight and advertising costs, less all allowances paid to the recreational vehicle dealer.

(b) At fair market value, each undamaged sign owned by the recreational vehicle dealer which bears a trademark or trade name used or claimed by the manufacturer, distributor, or representative if the sign was purchased from or purchased at the request of the manufacturer, distributor, or representative. Fair market value shall be no less than cost of acquisition of the sign by the recreational vehicle dealer.

(c) At fair market value, all special tools and automotive service equipment owned by the recreational vehicle dealer which were recommended in writing and designated as special tools and equipment and purchased from or purchased at the request of the manufacturer, converter, distributor, or representative, if the tools and equipment are in usable and good condition except for reasonable wear and tear. Fair market value shall be no less than cost of acquisition of special tools and automotive service equipment by the recreational vehicle dealer.

(2) The manufacturer, converter, distributor, or representative shall pay to the recreational vehicle dealer the costs of transporting, handling, packing, and loading of recreational vehicles, or parts, signs, tools, and equipment subject to repurchase.

(3) The manufacturer or converter shall make the required repurchase after the recreational vehicle dealer terminates his franchise and within sixty days of the submission to it, by certified mail, return receipt requested, or commercial delivery service with verification of receipt, of a final inventory of recreational vehicles and parts on hand.

B. Failure to make such repurchase without just cause shall subject the manufacturer or converter to a penalty of one and one-half percent per month, or fraction thereof, of the inventory value or returnable recreational vehicles, and parts, signs, special tools, and automotive service equipment, payable to the dealer, as long as the repurchase is not made.

C.(1) Upon the involuntary termination, nonrenewal, or cancellation of any franchise by the manufacturer or converter, except for termination, nonrenewal, or cancellation resulting from a felony conviction, notwithstanding the terms of any franchise, whether entered into before or after the enactment of this Chapter or any of its provisions, the new recreational vehicle dealer shall be allowed fair and reasonable compensation by the manufacturer or converter as agreed by the parties, or lacking agreement, as determined by the commission, for the dealership facilities if the facilities were required to be purchased or constructed as a precondition to obtaining the franchise or to its renewal; provided that if such facilities were leased and the lease was required as a precondition to obtaining the franchise or to its renewal, then the manufacturer shall be liable for one year's payment of the rent or the remainder of the term of the lease, whichever is less.

(2) Payment under this Section shall entitle the manufacturers, converters, or distributors to possession and use of the facility.

(3) As used in this Section, "manufacturer" shall include a manufacturer, a converter, a distributor, a factory branch, distributor branch, or other subsidiary thereof.

(4) The obligation of the manufacturer or converter to purchase a dealership facility, pursuant to this Section, is equally applicable if an entity or person affiliated with the dealer is the owner or lessor of the facility.

Acts 2012, No. 326, §1.



RS 32:1270.30 - Recreational vehicle manufacturer termination of line-make; manufacturer bankruptcy; license

§1270.30. Recreational vehicle manufacturer termination of line-make; manufacturer bankruptcy; license

Notwithstanding the terms of any franchise or other provision of law, if the termination, cancellation, or nonrenewal of a licensee's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, whether by bankruptcy or otherwise, the license issued by the commission may remain in effect at the discretion of the commission pursuant to its rules.

Acts 2012, No. 326, §1.



RS 32:1271 - Short title

CHAPTER 6-A. LOUISIANA VEHICLE PROTECTION PRODUCT ACT

§1271. Short title

This Chapter may be cited as the "Louisiana Vehicle Protection Product Act".

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1272 - Definitions

§1272. Definitions

The following words, terms, and phrases, when used in this Chapter, shall have the following meaning:

(1) "Administrator" means a third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.

(2) "Commission" means the Louisiana Motor Vehicle Commission.

(3) "Executive director" means the executive director of the Louisiana Motor Vehicle Commission.

(4) "Incidental costs" means expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

(5) "Vehicle mechanical breakdown insurance policy" means a contract or agreement as defined pursuant to R.S. 22:361(7).

(6) "Vehicle protection product" means a vehicle protection device, system, or service that is:

(i) Installed on or applied to a vehicle.

(ii) Designed to prevent loss or damage to a vehicle from a specific cause.

(iii) Includes a written warranty.

For purposes of this Chapter vehicle protection product shall include, without limitation, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices.

(7) "Vehicle protection product warrantor" or "warrantor" means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. Warrantor does not include an authorized insurer providing a warranty reimbursement insurance policy.

(8) "Vehicle protection product warranty" or "warranty" means a written agreement by a warrantor that provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, that the warrantor will pay to or on behalf of the warranty holder specified incidental costs as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty.

(9) "Warranty holder" means a person who purchases a vehicle protection product or who is a permitted transferee.

(10) "Warranty reimbursement insurance policy" means a policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to the warrantor or to pay on behalf of the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties issued by the warrantor.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 32:1273 - Scope and exemptions

§1273. Scope and exemptions

A. No vehicle protection product may be sold or offered for sale unless the seller, warrantor, and administrator, if any, comply with the provisions of this Chapter.

B. Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators complying with this Chapter are not required to comply with and are not subject to any other provision of the Louisiana Insurance Code.

C.(1) Vehicle mechanical breakdown insurance policy providers who do not sell vehicle protection products are not subject to the requirements of this Chapter.

(2) Sales of vehicle protection products are exempt from the requirements of the Louisiana Insurance Code.

D. Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to the provisions of this Chapter.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1274 - License and filing requirements; licensing fees

§1274. License and filing requirements; licensing fees

A. A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is licensed by the commission on a form prescribed by the executive director.

B. Warrantor registration records shall be filed annually and shall be updated within thirty days of any change. The registration records shall contain the following information:

(1) The warrantor's name, any fictitious names under which the warrantor does business in the state, principal office address, and telephone number.

(2) The name and address of the warrantor's agent for service of process in the state if other than the warrantor.

(3) The names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business.

(4) The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state.

(5) A copy of the warranty reimbursement insurance policy or policies or other financial information required by R.S. 32:1275.

(6) A copy of each warranty the warrantor proposes to use in this state.

(7) A statement indicating under which provision of R.S. 32:1275 the warrantor qualifies to do business in this state as a warrantor.

C. If a registrant fails to register by the renewal deadline, the executive director shall give him written notice of the failure and the registrant will have thirty days from mailing of the notice to complete the renewal of his registration before he is suspended from being registered in this state.

D. An administrator or person who sells or solicits a sale of a vehicle protection product but who is not a warrantor shall not be required to register as a warrantor or be licensed under the insurance laws of this state to sell vehicle protection products.

E.(1) The licensing fee for a warrantor for each calendar year or part thereof shall not exceed five hundred dollars as fixed by the commission.

(2) All licensing fees collected under the provisions of this Section shall be paid to the commission, shall be nonrefundable, and shall be used for the administration of this Chapter by the commission.

(3) Upon approval of an application and the payment of a fee, the commission shall issue a license to the applicant to engage in business as a warrantor under and in accordance with the provisions of Chapter 6 of this Title and this Chapter for a period which shall expire the last day of December following the date of issuance. Such license shall not be transferable or assignable.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008; Acts 2008, No. 893, §1, eff. July 10, 2008.



RS 32:1275 - Financial responsibility

§1275. Financial responsibility

No vehicle protection product shall be sold, or offered for sale in this state unless the warrantor meets one of the following conditions in order to ensure adequate performance under the warranty. No other financial security requirements or financial standards for warrantors shall be required.

(1) The vehicle protection product warrantor is insured under a warranty reimbursement insurance policy issued by an insurer authorized to do business in this state which provides that:

(a) The insurer will pay to, or on behalf of, the warrantor one hundred percent of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty.

(b) A true and correct copy of the warranty reimbursement insurance policy has been filed with the executive director by the warrantor.

(c) The policy contains the provision required in R.S. 32:1276.

(2)(a) The vehicle protection product warrantor, or its parent company in accordance with this Paragraph, maintains a net worth or stockholders' equity of fifty million dollars.

(b) The warrantor provides the executive director with a copy of the warrantor's or the warrantor's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year or, if the warrantor does not file with the Securities and Exchange Commission, a copy of the warrantor's or the warrantor's parent company's audited financial statements that shows a net worth of the warrantor or its parent company of at least fifty million dollars. If the warrantor's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the warrantor's financial stability requirement, then the parent company shall agree to guarantee the obligations of the warrantor relating to warranties issued by the warrantor in this state. The private financial information filed under this Paragraph shall be confidential as a trade secret of the entity filing the information and not subject to public disclosure.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1276 - Warranty reimbursement policy requirements

§1276. Warranty reimbursement policy requirements

No warranty reimbursement insurance policy shall be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) The policy states that the issuer of the policy will reimburse or pay on behalf of the vehicle protection product warrantor all covered sums which the warrantor is legally obligated to pay or will provide all the services that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties issued by the warrantor.

(2) The policy states that in the event payment is due under the terms of the warranty, and such payment is not provided by the warrantor within sixty days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement.

(3) The policy provides that a warranty reimbursement insurance company that insures a warranty shall be deemed to have received payment of the premium if the warranty holder paid for the vehicle protection product and the insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer.

(4) The policy has the following provisions regarding cancellation of the policy:

(a) The issuer of a reimbursement insurance policy shall not cancel such policy until a notice of cancellation in writing has been mailed or delivered to the executive director and each insured warrantor.

(b) The cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation.

(c) In the event an insurer cancels a policy that a warrantor has filed with the executive director, the warrantor shall do either of the following:

(i) File a copy of a new policy with the executive director, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy.

(ii) Discontinue offering warranties as of the termination date of the policy until a new policy becomes effective and is accepted by the executive director.

(5) Other provisions and conditions the commission may adopt and promulgate by rule.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1277 - Disclosure to warranty holder

§1277. Disclosure to warranty holder

A. A vehicle protection product warranty shall not be sold or offered for sale in this state unless the warranty:

(1) States the following: "The obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy" if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(1), or states "The obligations of the warrantor under this warranty are backed by the full faith and credit of the warrantor" if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(2).

(2) States that in the event a warranty holder must make a claim against a party other than the warranty reimbursement insurance policy issuer, the warranty holder is entitled to make a direct claim against the insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty within sixty days after proof of loss has been filed with the warrantor, if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(1).

(3) States the name and address of the issuer of the warranty reimbursement insurance policy, and this information need not be preprinted on the warranty form, but may be added to or stamped on the warranty, if the warrantor elects to meet its financial responsibility obligations under R.S. 32:1275(1).

(4) Identifies the warrantor, the seller, and the warranty holder.

(5) Sets forth the total purchase price and the terms under which it is to be paid, however, the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale.

(6) Sets forth the procedure for making a claim, including a telephone number.

(7) Specifies the payments or performance to be provided under the warranty including payments for incidental costs, the manner of calculation or determination of payments or performance, and any limitations, exceptions or exclusions.

(8) Sets forth all of the obligations and duties of the warranty holder such as the duty to protect against any further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any.

(9) Sets forth any terms, restrictions, or conditions governing transferability and cancellation of the warranty, if any.

(10) Contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance."

B. Incidental costs may be reimbursed under the provisions of the warranty in either a fixed amount specified in the warranty or sales agreement or by the use of a formula itemizing specific incidental costs incurred by the warranty holder.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1278 - Prohibited acts

§1278. Prohibited acts

A. Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature, any of the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation, or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or similar word in the warrantor's name.

B. A vehicle protection product seller or warrantor may not require as a condition of financing that a retail purchaser of a motor vehicle purchase a vehicle protection product.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1279 - Record keeping

§1279. Record keeping

A. All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under this Chapter.

B. A vehicle protection product warrantor's accounts, books, and records shall include:

(1) Copies of all vehicle protection product warranties.

(2) The name and address of each warranty holder.

(3) The dates, amounts, and descriptions of all receipts, claims, and expenditures.

C. A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least two years after the specified period of coverage has expired. A warrantor discontinuing business in this state shall maintain its records until it furnishes the executive director satisfactory proof that it has discharged all obligations to warranty holders in this state.

D. Vehicle protection product warrantors shall make all accounts, books, and records concerning transactions regulated under this Chapter available to the executive director for examination.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1280 - Enforcement; examination

§1280. Enforcement; examination

A. The executive director may conduct examinations of warrantors, administrators, or other persons to enforce this Chapter and protect warranty holders in this state. Upon request of the executive director, a warrantor shall make available to the executive director all accounts, books, and records concerning vehicle protection products sold by the warrantor that are necessary to enable the executive director to reasonably determine compliance or noncompliance with this Chapter.

B. The executive director may take action that is necessary or appropriate to enforce the provisions of this Chapter and the executive director's rules and orders and to protect warranty holders in this state. If a warrantor engages in a pattern or practice of conduct that violates this Chapter and that the executive director reasonably believes threatens to render the warrantor insolvent or cause irreparable loss or injury to the property or business of any person or company located in this state, the executive director may take such enforcement action, including without limitation, such orders and fines as are authorized in Chapter 6 of this Title.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1281 - Rulemaking power

§1281. Rulemaking power

The executive director may adopt such rules and regulations consistent with the provisions of this Chapter as are necessary to implement them. Such rules and regulations shall include disclosures for the benefit of the warranty holder, record keeping, and procedures for public complaints. Such rules and regulations shall also include the conditions under which surplus lines insurers may be rejected for the purpose of underwriting vehicle protection product warranty agreements.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1282 - Applicability

§1282. Applicability

This Chapter applies to all vehicle protection products sold or offered for sale on or after September 1, 2008. The failure of any person to comply with this Chapter prior to January 1, 2008, shall not be admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper.

Acts 2007, No. 388, §1, eff. Jan. 1, 2008.



RS 32:1301 - Vehicles without required equipment or in unsafe condition

CHAPTER 7. MOTOR VEHICLE INSPECTION

§1301. Vehicles without required equipment or in unsafe condition

No person shall drive or move on any highway any motor vehicle, low-speed vehicle as defined in R.S. 32:1(40), trailer, semitrailer, or pole trailer, or any combination thereof, unless the equipment upon any such vehicle is in good working order and adjustment as required in this Chapter and the vehicle is in such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway. Every motor vehicle, low-speed vehicle, trailer, semitrailer, and pole trailer registered in this state shall bear a valid safety inspection certificate issued in the state of Louisiana, except as otherwise provided by this Chapter.

Acts 1960, No. 405, §1; Acts 1995, No. 475, §1; Acts 1997, No. 77, §1; Acts 1997, No. 288, §1; Acts 2003, No. 986, §1; Acts 2014, No. 235, §1.



RS 32:1302 - Inspection by officers of the department

§1302. Inspection by officers of the department

A. The Director of Public Safety, members of the State Police and such other officers and employees of the department as the director may designate, may at any time upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, require the driver of such vehicle to stop and submit such vehicle to an inspection and such test with reference thereto as may be appropriate.

B. In the event such vehicle is found to be in unsafe condition or any required part or equipment is not present or is not in proper repair and adjustment the officer shall give a written notice to the driver and shall send a copy to the department. Said notice shall require that such vehicle be placed in safe condition and its equipment in proper repair and adjustment specifying the particulars with reference thereto and that a certificate of inspection and approval be obtained within 5 days.

Acts 1960, No. 405, §2.



RS 32:1303 - Owners and drivers to comply with inspection laws

§1303. Owners and drivers to comply with inspection laws

A. No person driving a vehicle shall refuse to submit such vehicle to an inspection and test when required to do so by the director or an authorized officer or employee of the department.

B. Every owner or driver, upon receiving a notice as provided in R.S. 32:1302 shall comply therewith and shall within 5 days secure an official certificate of inspection and approval which shall be issued in duplicate, one copy to be retained by the owner or driver and the other copy to be forwarded to the department. In lieu of compliance with this Sub-section the vehicle shall not be operated, except as provided in Sub-section C of this Section.

C. No person shall operate any vehicle after receiving a notice with reference thereto as above provided, except as may be necessary to return such vehicle to the residence or place of business of the owner or driver, if within a distance of 20 miles, or to a garage, until said vehicle and its equipment has been placed in proper repair and adjustment and otherwise made to conform to the requirements of this act and a certificate of inspection and approval shall be obtained as promptly as possible thereafter.

D. In the event repair or adjustment of any vehicle or its equipment is found necessary upon inspection, the owner of said vehicle may obtain such repair or adjustment at any place he may choose, but in every event an official certificate of inspection and approval must be obtained, otherwise such vehicle shall not be operated upon the highways of this State.

Acts 1960, No. 405, §3.



RS 32:1304 - Secretary to require periodical inspection

§1304. Secretary to require periodical inspection

A.(1) The secretary shall at least once every other year, but not more frequently than twice each year, require that every motor vehicle, low-speed vehicle, trailer, semitrailer, and pole trailer registered in this state be inspected and that an official certificate of inspection and approval be obtained for such vehicle. However, overweight and oversize mobile homes requiring a state permit shall not be required to bear a certificate of approved inspection when being moved by a bonded carrier as defined by law nor shall used motor vehicles in transit by a dealer be required to have a certificate of inspection and approval.

(2) Such inspection should be made and such certificates obtained with respect to the mechanism, brakes, and equipment of every vehicle as shall be designated by the secretary. The secretary shall require the inspection of all approved automotive emission control devices installed on motor vehicles produced after model year 1980 to insure that such devices are operative and have not been tampered with. However, low-speed vehicles shall not be subject to regular emissions inspections.

(3)(a) The secretary shall formulate and promulgate a set of standards for the control and regulation of emission control devices on all automobiles and other motor vehicles which standards shall be consistent with other federal and state regulations for the installation and operation of approved emission control devices.

(b) The secretary is hereby authorized to make necessary rules and regulations for the administration and enforcement of this Section and to designate any periods of time during which owners of vehicles, subject to this Section, shall display upon such vehicles certificates of inspection and approval and shall produce them on demand of any officer or employee of the department designated by the secretary or any police or peace officer when authorized by the secretary. However, an owner or operator of a light trailer, utility trailer, boat trailer, or farm trailer need only provide a valid inspection sticker on demand of an inspecting officer to be in compliance with the inspection requirements of this Chapter.

(4) The rules and regulations adopted for the administration and enforcement of this Section shall include standards for windshields as follows:

(a) In the eight and one-half inch by eleven inch "acute area" directly in the driver’s line of vision there shall be no cracks and there shall be no more than two stars, nicks, chips, bullseyes, or half-moons in excess of one-half inch.

(b) In the "critical area" cleaned by the normal sweep of the windshield wiper blade on the driver's side of the windshield there shall be no star which is larger than two inches in diameter; there shall be no more than two stars larger than one and one-half inches in diameter; and there shall be no more than two cracks longer than eight inches; or any combination thereof.

(c) In the remaining areas of the windshield, only those cracks which jeopardize the integrity of the windshield shall be cause for rejection.

B. The secretary is hereby authorized to make necessary rules and regulations for the administration and enforcement of this Section and to designate any periods of time during which owners of vehicles, subject to this Section, shall display upon such vehicles certificates of inspection and approval or shall produce the same on demand of any officer or employee of the department designated by the secretary or any police or peace officer when authorized by the secretary. Owners and operators of all motor vehicles required to be equipped with windshields shall display on the lower left hand corner of the windshield a certificate of inspection affixed thereto by a duly authorized motor vehicle inspection station. The secretary shall accept the certificate of inspection and approval issued by any municipality pursuant to any municipal ordinance adopted prior to July 27, 1960. However, each person who applies for a motor vehicle inspection tag in the city of New Orleans shall produce written proof of insurance from an insurer that the motor vehicle is covered by security and shall declare in writing that he or she intends to maintain said security at all times while said vehicle is used upon the highways of Louisiana.

C. The director may authorize the acceptance in this state of a certificate of inspection and approval issued in another state having an inspection law similar to this Chapter and may extend the time within which a certificate shall be obtained by the resident owner of a vehicle which was not in this state during the time an inspection was required.

D.(1) The secretary may suspend the registration of any vehicle which he determines is in such unsafe condition as to constitute a menace to safety, or which after notice and demand is not equipped as required in this Chapter, or for which a required certificate has not been obtained.

(2) Repealed by Acts 1999, No. 576, §3, eff. June 30, 1999.

(3) Repealed by Acts 1999, No. 576, §3, eff. June 30, 1999.

E.(1) The mere failure of the owner or operator of a motor vehicle required by this Section to be inspected to obtain a current and valid inspection certificate shall not be in violation, provided that the certificate has been expired less than one calendar month; nor shall an owner or operator be in violation if he shall produce on demand, under Subsection B of this Section, a certificate of inspection for the vehicle valid and effective for not more than six months and not in current display on the windshield by reason of replacement of the windshield glass.

(2) However, when a certificate of inspection is removed from a windshield by reason of replacement of windshield glass, the owner of the vehicle may be issued, for a fee of five dollars and twenty-five cents and return of the original certificate to an inspection certificate station, a certificate which shall be valid for the time remaining on the original certificate.

F. The purchaser of a used vehicle from a private individual shall be protected from citations for failure to have an inspection tag during the interval between the date of purchase and the receipt of title, provided proof of application can be shown.

G. In order to enforce the provisions of this Section as applicable to motor vehicles which are propelled by an internal combustion engine or motor capable of using liquefied petroleum gas or compressed natural gas, no such vehicle shall be issued a motor vehicle inspection certificate without a current decal as evidence of tax payment, as required by R.S. 47:802.3.

H. No motor vehicle registered in a parish that approves the fee or charge authorized by R.S. 32:1306.1 shall be inspected in a parish other than the parish of registration.

Acts 1960, No. 405, §4. Amended by Acts 1975, No. 257, §1; Acts 1975, No. 282, §1; Acts 1975, No. 640, §1; Acts 1981, No. 201, §1, eff. July 11, 1981; Acts 1982, No. 428, §1; Acts 1983, No. 227, §1; Acts 1986, No. 52, §1; Acts 1986, No. 879, §2, eff. Jan. 1, 1987; Acts 1990, No. 166, §1; Acts 1991, No. 416, §1; Acts 1993, No. 570, §4; Acts 1994, 3rd Ex. Sess., No. 128, §1, eff. July 7, 1994; Acts 1999, No. 470, §1; Acts 1999, No. 576, §3, eff. June 30, 1999; Acts 2003, No. 986, §1; Acts 2010, No. 995, §1; Acts 2014, No. 166, §1.



RS 32:1305 - Appointment of official inspection stations

§1305. Appointment of official inspection stations

A. For the purpose of making inspections and issuing official certificates of inspection and approval as provided herein the director shall issue permits for and furnish instructions and all necessary forms to official inspection stations for the inspection of vehicles as herein required and the issuance of official certificates of inspection and approval.

B. Application for permit shall be made upon an official form and shall be granted only when the director is satisfied that the station is properly equipped and has competent personnel to make such inspections and adjustments and that inspection will be properly conducted. The director before issuing a permit may require the applicant to file a bond conditioned that it will make compensation for any damage to a vehicle during an inspection or adjustment due to negligence on the part of such applicant or its employees. The aggregate liability of the surety for all such damages shall in no event exceed the amount of such bond.

C. The director shall properly supervise and cause inspections to be made of such stations and shall revoke and require the surrender of the permit issued to a station which he finds is not properly equipped or conducted. The director shall also revoke and require the surrender of the permit when such station issues an inspection certificate in violation of R.S. 32:1304(H). The director shall maintain and post at the office of the department lists of all stations holding permits and of those whose permits have been revoked.

D. Permits for inspecting and issuing official certificates of inspection and approval shall be issued for a period of one year upon payment to the director of an annual fee of twenty-five dollars, plus an annual fee of five dollars for each mechanic inspector named in the permit application.

E. Any motor vehicle repair or maintenance shop operated or maintained by a person, firm or corporation in whose name there is licensed under the provisions of R.S. 47:462, ten or more vehicles, shall be, at his or its request, designated as an official inspection station, for the purpose of inspecting and certifying vehicles operated by such person.

F. Any motor vehicle repair shop or maintenance shop operated by a school board of any city or parish in whose name there are licensed under the provisions of R.S. 47:462 ten or more vehicles, or which has ten or more vehicles under contract, or which has a combination of owned and contract vehicles totalling ten or more, shall be, at their request, designated as an official inspection station for the purpose of inspecting and certifying vehicles operated or contracted for such board.

G.(1) Any person, corporation, partnership, or other business entity owning more than forty motor vehicles registered in Louisiana pursuant to the International Registration Plan, and operating at least one vehicle repair and maintenance shop, shall, upon request in writing to the Department of Public Safety and Corrections, have one or more of his vehicle repair and maintenance shops designated as official inspection stations for the purpose of inspecting and certifying those motor vehicles which are owned by him. Such duly designated vehicle repair and maintenance shops may be located within or without the state of Louisiana.

(2) The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Subsection. These rules shall include provisions for total reimbursement by the business entity of any costs incurred by the state for the administration of this Subsection. Reimbursement shall be made by the business entity availing itself of this program within thirty days after submission by the state of the total costs incurred.

(3) The venue for any civil action arising out of this Subsection shall be East Baton Rouge Parish.

H. The department shall provide for a safety inspection program for the purpose of inspecting and certifying vehicles which transport forest products in their natural state in compliance with the Federal Motor Carrier Safety Regulations. The program shall include a mobile unit which will function as an official inspection station and which will conduct safety inspections, on a voluntary basis, at or near sawmills, chip mills, and paper mills in the state. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Subsection.

I. The department shall provide for a safety inspection program for the purpose of inspecting and certifying vehicles that transport general freight and commodities in compliance with the Federal Motor Carrier Safety Regulations. The program shall include a mobile unit that will function as an official inspection station and which will conduct motor carrier safety inspections, on a voluntary basis. Freight and commodity carrying vehicles and their drivers participating in this program shall, upon request, be inspected on a date and at a time and place convenient for both the department and the company. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Subsection.

Acts 1960, No. 405, §5. Acts 1984, No. 101, §1; Acts 1991, No. 571, §1; Acts 1995, No. 267, §1; Acts 1997, No. 77, §1; Acts 1997, No. 288, §1; Acts 2003, No. 1262, §1, eff. July 7, 2003; Acts 2006, No. 432, §1; Acts 2010, No. 995, §1; Acts 2012, No. 254, §1.



RS 32:1306 - Operation of official inspection stations

§1306. Operation of official inspection stations

A. No permit for an official station shall be assigned or transferred or used at any location other than therein designated and every said permit shall be posted in a conspicuous place at the location designated.

B. The person operating an official inspection station shall issue a certificate of inspection and approval upon an official form to the owner of a vehicle upon inspecting such vehicle and determining that its equipment required under the provisions of this act is in good condition and proper adjustment, otherwise no certificate shall be issued. When required by the director a record and report shall be made of every inspection and every certificate so issued.

C.(1)(a) A charge or fee shall be charged for each certificate of inspection and approval issued, as provided in this Subsection.

(b) Persons operating an official inspection station shall offer certificates of inspection that are valid for both one year and two year periods. The owner of the vehicle shall have the option of purchasing a one year or a two year certificate. A charge or fee shall be charged for each year of validity of the certificate of inspection and approval issued, as provided in this Subsection.

(c) The provisions of Subparagraph (b) of this Paragraph shall not apply to the inspection programs provided for in Paragraphs (3) and (5) of this Subsection and to student transportation vehicles.

(2) Except as otherwise provided in this Subsection, for each year of validity of the certificate issued, a charge or fee of ten dollars shall be charged, four dollars and seventy-five cents of which shall be retained by the operator of the motor vehicle inspection station conducting the inspection, four dollars of which shall be transferred to the office of state police for use in traffic law enforcement, and one dollar and twenty-five cents shall be transferred to the office of motor vehicles for expenses associated with the motor vehicle inspection and financial responsibility programs. Included in the inspection shall be the adjustment of headlights when needed and mechanically practical, at no additional cost to the operator of the motor vehicle inspected.

(3)(a) For parishes and municipalities that have a vehicle inspection and maintenance program required by the federal Clean Air Act or regulations promulgated by the United States Environmental Protection Agency, an additional eight dollars shall be charged for each inspection that includes the performance of the inspection and maintenance (I/M) program pursuant to the provisions of R.S. 30:2054(B)(8) for 1980 or newer model year motor vehicles. The motor vehicle inspection station shall retain six dollars of the additional charge for implementation and performance of the I/M program. Two dollars of the additional charge shall be transferred to the Louisiana Department of Environmental Quality to implement and operate the inspection and maintenance program.

(b) The department shall promulgate rules and regulations necessary to implement the provisions of this Paragraph.

(c) The provisions of this Paragraph shall not apply to any trailer, light trailer, or semitrailer.

(4) The maintenance and inspection program and the fees provided for in Paragraph (3) of this Subsection shall be discontinued when the I/M program is discontinued as allowed by the federal Clean Air Act and regulations promulgated by the United States Environmental Protection Agency or agreements with the agency concerning the implementation of this program, or result in any other noncompliance regarding this Subsection.

(5) An annual charge or fee of thirty dollars shall be charged for the inspection of all commercial motor vehicles which are required to be inspected under the provisions of Part 396 of Title 49 of the Code of Federal Regulations, including Part 396.17 and "Appendix G" thereof. No charges or fees other than the thirty-dollar fee shall be charged for a commercial motor vehicle inspection. Of the thirty-dollar fee, the motor vehicle inspection station operator who performs this inspection shall retain twenty-three dollars and seventy-five cents; two dollars and twenty-five cents shall be transferred to the office of motor vehicles for expenses associated with motor vehicle and financial responsibility programs; and four dollars of which shall be transferred to the office of state police for use in traffic law enforcement. Included in the inspection shall be the adjustment of headlights at no additional cost to the operator of the motor vehicle being inspected. The Legislature of Louisiana hereby declares that a commercial motor vehicle inspection is much more extensive than the inspection mandated in Paragraph (2) of this Subsection and that the increase in the fee or charge for the inspection of commercial vehicles is based on the difference in the two types of inspection.

D. The Department of Public Safety shall adopt guidelines for the certification of motor vehicle inspection stations. Any applicant meeting the guidelines shall be certified as a motor vehicle inspection station. Geographical location shall not be a criteria for certification.

E. The office of motor vehicles shall distribute motor vehicle inspection stickers to each district office throughout the state and shall make such stickers available for purchase by certified motor vehicle inspection stations during normal business hours. The stickers shall be in convenient book form and shall be sold in such practical increments as will not present a financial hardship to low volume stations.

F. Each certified motor vehicle inspection station shall replace motor vehicle inspection stickers which are damaged, or which are attached to windshields which have become damaged, upon the presentation of proof of purchase of the damaged sticker, the presentation of identification of the person applying for the replacement sticker, and the payment of a fee of five dollars and twenty-five cents. The deputy secretary of public safety services shall design a notice that shall be posted in public view at all certified motor vehicle inspection stations, which shall include the availability and cost of the replacement of a damaged motor vehicle inspection sticker.

G. Notwithstanding any law or rule or administrative policy to the contrary, official motor vehicle inspection stations shall not be required to reserve a service bay or stall for the exclusive purpose of conducting motor vehicle inspections. Each official motor vehicle inspection station shall give priority to customers seeking motor vehicle inspections.

H. All certified motor vehicle inspection stations may inspect vehicles, for good condition and proper adjustment, when it is raining if the conditions are safe and the vehicle can accurately be checked.

Acts 1960, No. 405, §6. Amended by Acts 1970, No. 33, §2; Acts 1975, No. 610, §1; Acts 1981, No. 579, §1; Acts 1983, 1st Ex. Sess., No. 33, §2, eff. Jan. 19, 1983; Acts 1984, No. 212, §3, eff. Sept. 1, 1984; Acts 1986, No. 52, §1; Acts 1987, No. 424, §1; Acts 1988, No. 198, §1, eff. July 6, 1988; Acts 1989, No. 668, §1, eff. July 7, 1989; Acts 1991, No. 929, §1; Acts 1994, 3rd Ex. Sess., No. 129, §1; Acts 1995, No. 267, §1; Acts 1999, No. 576, §2, eff. June 30, 1999; Acts 2001, No. 469, §1; Acts 2004, No. 584, §2, eff. July 1, 2004; Acts 2010, No. 393, §2; Acts 2012, No. 674, §1, eff. Sept. 1, 2012; Acts 2014, No. 438, §1.

NOTE: SEE ACTS 1988, NO. 198, §2.



RS 32:1306.1 - Inspection and maintenance program fees; nonattainment area; local election

§1306.1. Inspection and maintenance program fees; nonattainment area; local election

A. Upon adoption of a proposition approved by the voters of a nonattainment area parish as provided for in this Section, seven dollars shall be charged for each inspection that includes the performance of the inspection and maintenance (I/M) program pursuant to the provisions of R.S. 30:2054(B)(8) for 1980 or newer model year motor vehicles. This charge shall be in addition to the charge or fee provided for in R.S. 32:1306(C)(3)(a).

B. As the legislature finds that the use of mass transit by its citizens would result in reduced ozone formation, the Department of Public Safety and Corrections shall transfer the charge authorized by this Section to local entities for the improvement and development of mass transit systems. However, fifty percent of the charge authorized by this Section and collected for motor vehicle inspections in East Baton Rouge Parish shall be transferred directly to the Capital Area Transit System, R.S. 48:1451, et. seq. and shall be operating revenue or income, as defined by R.S. 48:756(C)(3), used in calculating the Capital Area Transit System's distribution as described in R.S. 48:756(B)(2). The remaining fifty percent of the charge authorized by this Section and collected for motor vehicle inspections in East Baton Rouge Parish shall be transferred to the governing authority of East Baton Rouge Parish to improve and develop mass transit systems. The money so transferred to the governing authority of East Baton Rouge Parish or to the Capital Area Transit System, R.S. 48:1451, et. seq., shall not displace, replace, or supplant funding currently expended for the Capital Area Transit System, R.S. 48:1451, et. seq. The charge authorized by this Section and collected for motor vehicle inspections in other nonattainment area parishes shall be transferred to the parish governing authority of that parish to develop mass transit systems.

C.(1) The parish governing authority may, by ordinance or resolution, call an election for the purpose of submitting to the qualified electors of the parish the question of whether the charge authorized by this Section will be assessed in that parish. Such election shall be held at the same time as the statewide election scheduled for either October 2, 2010, or November 2, 2010. Any resolution calling the election authorized in this Section shall state whether the election will be held on October 2, 2010, or November 2, 2010.

(2) The ballot for the election shall state as follows:

"Local Option Election

Within ________ (name of parish within the nonattainment area), shall an additional seven dollars be charged for each motor vehicle inspection that includes the performance of the inspection and maintenance (I/M) program with the additional seven dollar charge being used for mass transit purposes? YES ( ) NO ( )"

(3) If the question of such charge is approved by a majority of the qualified electors voting on the proposition in the parish, then the charge authorized by this Section shall be implemented in that parish.

(4) The secretary of state shall prepare the ballot for the election.

(5) Except as otherwise provided, the election required shall be conducted in accordance with the Louisiana Election Code.

(6) Notwithstanding Chapter 8-A of the Louisiana Election Code, the costs of the election required in this Section shall be borne by the state.

D. The provisions of this Section shall not apply in the parishes of Livingston and Ascension.

Acts 2010, No. 995, §1.



RS 32:1307 - Improper representation as official station

§1307. Improper representation as official station

A. No person shall in any manner represent any place as an official inspection station unless such station is operating under a valid permit issued by the department.

B. No person other than a duly authorized officer or employee of inspection station shall issue a certificate of inspection and approval.

Acts 1960, No. 405, §7.



RS 32:1308 - False certificates

§1308. False certificates

No person shall display or cause or permit to be displayed upon any vehicle any certificate of inspection and approval knowing the same to be fictitious or issued for another vehicle or issued without an inspection having been made.

Acts 1960, No. 405, §7; Acts 2013, No. 153, §2.



RS 32:1309 - Fee for inspection certificates

§1309. Fee for inspection certificates

The fees collected for the issuance of certificates of inspection and approval shall be deposited in the state treasury upon receipt and shall be credited to the Bond Security and Redemption Fund as required by Article VII, Section 9 of the Constitution of Louisiana.

Acts 1960, No. 405, §8. Acts 1975, No. 610, §2, Amended by Acts 1983, 1st Ex. Sess., No. 33, §2; eff. Jan. 19, 1983; Acts 1986, No. 52, §1; Acts 1992, No. 984, §10.



RS 32:1310 - Penalty for violation

§1310. Penalty for violation

Any person violating any of the provisions of R.S. 32:1301 through 32:1308 or of any rules and regulations established by the director as herein provided shall, upon conviction, be punished by a fine of not more than five hundred dollars or by imprisonment of not more than six months or by both such fine and imprisonment.

Acts 1960, No. 405, §9.



RS 32:1311 - Exemptions

§1311. Exemptions

A. Farm tractors, self-propelled farm equipment, rubber-tired farm wagons and carts, drawn rubber-tired farm equipment, and implements of husbandry which are designed primarily for field use and which are operated or moved only incidentally on the highways of this state, and which are used for farm purposes only, are exempt from the inspection requirements of this Chapter.

B. Single axle two-wheel trailers are exempt from the inspection requirements of this Chapter.

C. Motor vehicles which are twenty-five years old or older and which are used primarily for exhibition in shows, parades, tours, and other special uses and not for general transportation and which are registered and licensed as antique as provided in R.S. 32:707(L) shall be exempt from the inspection requirements of this Chapter.

D. Motor vehicles which display a current safety inspection sticker as certified by the Department of Public Safety and Corrections shall be exempt from the inspection requirements of this Chapter.

E.(1) Commercial motor vehicle truck tractors, trailers, and semitrailers in interstate commerce which are subject to the Federal Motor Carrier Safety Regulations shall be exempt from the inspection requirements of this Chapter provided that these commercial motor vehicles shall comply with the requirements of the Code of Federal Regulations (49 CFR 396.17) requiring periodic and annual inspections of commercial motor vehicles.

(2) As an alternate means of compliance with the requirements of 49 CFR, the owner or operator of a commercial motor vehicle truck tractor may opt to obtain a Louisiana commercial motor vehicle inspection certificate which satisfies the requirements of 49 CFR 396.17. A trailer or semitrailer being used in combination with a truck tractor meeting such exemption may opt to obtain a Louisiana commercial motor vehicle inspection certificate which satisfies the requirements of 49 CFR 396.17.

(3) As used in this Subsection, "commercial motor vehicle" means any self-propelled truck tractor or towed vehicle which is used on public highways to transport property in interstate commerce, has been issued an apportioned plate through the International Registration Plan; and

(a) Has a gross vehicle weight rating (GVWR) or gross combination weight rating (GCWR) of 10,001 pounds or more; or

(b) Is used in the transportation of hazardous materials in a quantity placarding under regulations issued by the secretary under the Hazardous Materials Transportation Act (49 USC app. 1801-1813).

F. Boat trailers shall be exempt from the inspection requirements of this Chapter.

Added by Acts 1978, No. 41, §1. Acts 1987, No. 512, §1; Acts 1989, No. 674, §1; Acts 1990, No. 725, §1; Acts 2004, No. 848, §1, eff. July 12, 2004; Acts 2010, No. 229, §1; Acts 2014, No. 160, §1; Acts 2014, No. 235, §1.



RS 32:1312 - Civil penalties

§1312. Civil penalties

A. After reasonable notice and opportunity for a fair and impartial hearing to be held in accordance with the Administrative Procedure Act, any person who is determined by the secretary to have committed an act that is in violation of the provisions of this Chapter relative to the operation of an official inspection station or the actual conduct of a motor vehicle safety inspection, or any rule adopted under the provisions of this Chapter for such activities, is subject to a civil penalty of not more than one thousand dollars.

B. The secretary shall determine and assess the amount of any civil penalty. In determining the amount of the penalty, the secretary shall take into account the nature, circumstances, extent, and gravity of the violation; the degree of culpability of the person charged; the person’s history of previous offenses and ability to pay; the effect of the penalty on the person’s ability to continue to operate his business or maintain his employment; and any other matter that justice requires.

Acts 1994, 3rd Ex. Sess., No. 128, §1, eff. July 7, 1994.



RS 32:1313 - Recovery of civil penalties

§1313. Recovery of civil penalties

A. After due process, the secretary shall notify, either by certified mail or in person, any person found in violation of the provisions of this Chapter relative to the operation of an official inspection station or the actual conduct of a motor vehicle safety inspection, or in violation of any rules adopted under the provisions of this Chapter for such activities, of the penalty assessed. If the penalty assessed has not been received by the secretary within thirty calendar days after notification of the assessment, the secretary may order the suspension of the motor vehicle inspection station license. For offenses involving the mechanic inspector rather than the station, the secretary may order the suspension of the certificate authorizing the mechanic to inspect motor vehicles. Upon receipt by the secretary of the penalty assessed, the license or certificate shall be reinstated.

B. All civil penalties collected pursuant to the provisions of this Chapter shall be deposited into the state treasury and, after compliance with Article VII, Section 9 of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, shall be deposited into the state general fund.

C. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to implement the assessment of the civil penalty.

Acts 1994, 3rd Ex. Sess., No. 128, §1, eff. July 7, 1994; Acts 2001, No. 1185, §3, eff. July 1, 2001.



RS 32:1314 - Intermodal vehicle inspections

§1314. Intermodal vehicle inspections

A. It is the purpose of this Section to insure that the proper preventative maintenance is performed on intermodal equipment and that all necessary repairs, as defined in the United States Department of Transportation Federal Motor Carrier Safety Regulations (FMCSR), are performed before such equipment is transported over the roadways of the state by a motor carrier.

B. For purposes of enforcing this Section, "vehicle" means intermodal trailer, chassis, or container not owned by the motor carrier.

C.(1) The owner of any vehicle shall not permit the tender or the interchange of a vehicle for use on any highway which is in violation of the requirements contained in the FMCSR. A motor carrier shall not certify or guarantee to a person tendering or interchanging a vehicle to a motor carrier that the vehicle complies with the FMCSR. When the tenderer has knowledge that the vehicle does not meet such requirements, the tenderer shall not put such vehicle into commerce until all necessary repairs have been completed.

(2) Before an operator may accept a vehicle, the tenderer must allow the motor carrier operator adequate equipment, time, and facilities to perform the United States Department of Transportation required inspection of the vehicle. If the vehicle fails to meet federal safety requirements, the owner or tenderer must make any necessary repairs to the vehicle so that it complies with applicable safety standards or make available a replacement vehicle which meets the safety requirements.

D. The department, if requested, may as a public safety service, enter upon vehicle tender facilities, and perform courtesy inspections of vehicles for purposes of identifying and tagging vehicles which may require mechanical work before being tendered for use on public highways.

E. If a vehicle that is not owned by the motor carrier is placed out of service as a result of a roadside inspection conducted within five days of initial placement of the vehicle in service from a tenderer by a motor carrier in this state or prior to the next interchange, whichever occurs first, then the owner of the vehicle shall reimburse the operator for all fines, penalties, expenses, and reasonable attorney fees incurred pursuant to the out-of-service order, including all equipment repair expenses necessary to bring the vehicle into compliance with the FMCSR, unless the fines, penalties, or repair expenses are due to actions or omissions of the motor carrier operator after the vehicle was tendered. Reimbursement must be made to the operator no later than sixty days from receipt of notice from the motor carrier.

F. The department shall develop and maintain a database on roadside vehicle inspection reports for defects on any vehicle tendered to the motor carrier. The database shall be used to identify violations discovered on intermodal equipment during a roadside inspection.

G. Nothing in this Section is intended to eliminate the responsibility and obligation of a motor carrier and operator to maintain and operate vehicles in accordance with the FMCSR and applicable state and local laws and regulations.

H. Any provision contained in an intermodal interchange contract providing for a hold harmless or indemnity agreement, or both, between the motor carrier and the tenderer or owner of a vehicle, contrary to any provisions of this Section shall be considered contrary to public policy and shall be null and void.

Acts 1999, No. 1362, §1, eff. July 12, 1999.



RS 32:1401 - VEHICLE EQUIPMENT SAFETY COMPACT

CHAPTER 8. VEHICLE EQUIPMENT SAFETY COMPACT

§1401. §1401 to 1410 Repealed by Acts 1983, No. 114, §1.



RS 32:1420 - DRIVER LICENSE COMPACT

CHAPTER 9. DRIVER LICENSE COMPACT

§1420. Enactment; text

The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I

Findings and declaration of policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

Definitions

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

Reports of conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

Effect of conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this Article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this Article.

ARTICLE V

Applications for new licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

Applicability of other laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

Compact administrator and interchange of information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

Entry into force and withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

Construction and severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1421 - Licensing authority" defined

§1421. "Licensing authority" defined

As used in the compact, the term "licensing authority" with reference to this state, shall mean the Department of Public Safety. Said department shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1422 - Administrator; compensation

§1422. Administrator; compensation

The Compact administrator provided for in Article VII of the compact shall be the director of public safety. The director shall not be entitled to any additional compensation on account of his service as such administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1423 - Executive head" defined

§1423. "Executive head" defined

As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1424 - Intoxicating liquor" defined

§1424. "Intoxicating liquor" defined

As used in the compact, the term "intoxicating liquor" with reference to this state shall mean alcoholic beverages.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1425 - Narcotic drug" defined

§1425. "Narcotic drug" defined

As used in the compact, the term "narcotic drug" with reference to this state shall mean in addition to narcotic drugs, central nervous system stimulants and hallucinogenic drugs.

Added by Acts 1968, No. 273, §16; Acts 1968, No. 296, §1.



RS 32:1441 - NONRESIDENT VIOLATOR COMPACT

CHAPTER 10. NONRESIDENT VIOLATOR COMPACT

§1441. Enactment and text of the Nonresident Violator Compact

The Nonresident Violator Compact, hereinafter called the "compact" is recognized as substantially the same as its predecessor, the Traffic Violations Compact of which Louisiana has been a member since 1970. Louisiana hereby adopts the correct name of the compact as the Nonresident Violator Compact and ratifies continuous past, present, and future membership in the compact in the form substantially as follows:

NONRESIDENT VIOLATOR COMPACT

ARTICLE I

FINDINGS AND DECLARATION OF POLICY AND PURPOSE

A. The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(a) Must post collateral or bond to secure appearance for trial at a later date;

(b) If unable to post collateral or bond, is taken into custody until the collateral bond is posted; or

(c) Is taken directly to court for trial.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in Subparagraphs (1) and (2) above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his or her home jurisdiction and disregard his or her duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his or her home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in Subparagraph (1) above causes unnecessary inconvenience and, at times, a hardship for the motorist who at the time is unable to post collateral, furnish a bond, stand trial, or pay the fine and is thus compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond as directed in Subparagraph (2) above is viewed with disfavor.

(7) The practices described consume an undue amount of law enforcement time.

B. It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation is issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

C. The purpose of the compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in Paragraph B above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions and recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

ARTICLE II

DEFINITIONS

A. In the Nonresident Violator Compact, the following words have the meaning indicated unless the context requires otherwise:

(1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial following the issuance by a police officer of a citation for a traffic violation.

(3) "Compliance" means the act of answering a citation, summons, or subpoena through appearance at court or payment of fines and costs. This includes the recall or dismissal of a citation, summons, or subpoena.

(4) "Court" means a court of law or equity with jurisdiction over traffic violations.

(5) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(6) "Home jurisdiction" means the jurisdiction which issued the driver's license of the traffic violator.

(7) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(8) "Jurisdiction" or "party jurisdiction" means a state, territory, possession, district, or commonwealth of the United States, province of Canada, or other nation which is or becomes a member of this compact.

(9) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(10) "Personal recognizance" means an agreement by a motorist at the time of issuance of a traffic citation that he or she will comply with the terms of that traffic citation. Physical receipt of the citation by the motorist implies the agreement.

(11) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(12) "Terms of the citation" means those options expressly stated upon the citation.

ARTICLE III

PROCEDURE FOR ISSUING JURISDICTION

A. Unless prohibited by law, a police officer when issuing a citation to a motorist licensed by a party jurisdiction shall not require the motorist to post collateral or a driver's license to secure appearance if the officer receives the motorist's personal recognizance.

B. Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the driver's license authority of the jurisdiction in which the traffic citation was issued. The report must, at a minimum, contain the name, address, driver's license number, date of birth, sex, type and/or citation of violation, date of violation, and court address and telephone number.

C. Upon receipt of the report as provided in Paragraph B above, the licensing authority of the issuing jurisdiction shall transmit a report containing the information to the licensing authority of the home jurisdiction containing at least the minimum information received in the report.

D. The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission would be more than six months after the date on which the traffic citation was issued.

ARTICLE IV

PROCEDURE FOR HOME JURISDICTION

A. Upon receipt of a report of a failure to comply, from the licensing authority of the issuing jurisdiction, the home jurisdiction shall notify the motorist and initiate a suspension action as hereinafter provided.

B. The notice referred to in Paragraph A above shall be sent, as soon as possible after receipt by the home jurisdiction, to the motorist at his last known address by regular mail. The notice shall inform the motorist of his right to a presuspension hearing upon request within thirty days of the date of notice.

C. If the motorist furnishes satisfactory evidence of compliance or that he is not the person who gave personal recognizance or presents another valid defense at the administrative hearing, no driver's license suspension shall occur.

D. If after thirty days from the date of notice, the motorist has not responded to the office of motor vehicles, the Louisiana driver's license of the motorist shall be immediately suspended until proof of compliance is furnished or for one year, whichever is the lesser period.

E. Nothing in this Article shall be construed to require application of the financial responsibility laws of any jurisdiction if those laws would otherwise be inapplicable.

ARTICLE V

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of the compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to operate motor vehicles or to invalidate or prevent any driver-license agreement or cooperative agreement between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI

COMPACT ADMINISTRATION AND INTERCHANGE

OF INFORMATION

A. The head of the licensing authority for Louisiana is the administrator of this compact for this jurisdiction.

B. The administrators of this compact for each party jurisdiction, acting jointly may formulate all necessary and proper procedures for the exchange of information under this compact.

C. The administrator of each party jurisdiction shall furnish to the administrator of each other party jurisdiction any information or documents necessary to facilitate the administration of this compact.

ARTICLE VII

ENTRY INTO AND WITHDRAWAL FROM COMPACT

A. The head of the licensing authority for Louisiana is the administrator of this compact for this jurisdiction.

B. The administrator of this compact for each party jurisdiction acting jointly may formulate all necessary and proper procedures for the exchange of information under this compact.

C. The administrator of each party jurisdiction shall furnish to the administrator of each other party jurisdiction any information or documents necessary to facilitate the administration of this compact.

ARTICLE VIII

EXCEPTIONS TO JURISDICTION

The provisions of this compact shall not apply to parking or other nonmoving violations, highway weight limit violations, or violations of law governing transportation of hazardous materials.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared contrary to the constitution, laws, ordinances, rules, or regulations of any party jurisdiction or of the United States, the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be declared in any part or way invalid in any party jurisdiction, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the objecting jurisdiction as to all severable matters.

Acts 1991, No. 498, §1.



RS 32:1442 - Licensing authority" defined

§1442. "Licensing authority" defined

As used in the compact, the term "licensing authority" shall mean the Louisiana Department of Public Safety and Corrections, office of motor vehicles.

Acts 1991, No. 498, §1.



RS 32:1443 - Administrator; no compensation

§1443. Administrator; no compensation

The compact administrator provided for in Article VI of the compact shall serve without pay but is entitled to reimbursement of expenses incurred in performance of his duties as administrator, in the same manner as for expenses incurred in connection with other duties of his office.

Acts 1991, No. 498, §1.



RS 32:1471 - MOTOR VEHICLE HABITUAL OFFENDER LAW

CHAPTER 11. MOTOR VEHICLE HABITUAL OFFENDER LAW

§1471. Declaration of policy

It is hereby declared to be the policy of this state:

(1) To provide maximum safety for all persons who travel or otherwise use the public highways of this state; and

(2) To deny the privilege of operating motor vehicles on such highways to persons who by their conduct and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of this state, the orders of its courts, and the statutorily required acts of its administrative agencies; and

(3) To discourage repetition of criminal acts by individuals against the peace and dignity of this state and her political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual offenders who have been convicted repeatedly of violations of the traffic laws.

Added by Acts 1972, No. 697, §1.



RS 32:1472 - Habitual offender defined

§1472. Habitual offender defined

A. A "habitual offender" shall be any person, resident or non-resident, whose record, as maintained in the office of the Department of Public Safety and Corrections, shows that such person has accumulated ten or more convictions of separate and distinct offenses, committed within three years of the date on which the last offense is committed, involving moving violations, singularly or in combination, in the operation of a motor vehicle which are required to be reported to the department. However, when more than one included offense is committed within a twelve-hour period, such multiple offenses shall be treated for the purposes of this Chapter as one offense.

B. The offenses included in Subsection A shall be deemed to include offenses under any federal law, any law of another state or any valid town, city or county ordinance of another state substantially conforming to the aforesaid state statutory provision.

C. For the purpose of this Chapter, the term "conviction" means a final conviction. Also for the purpose of this Section, a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated or a plea of nolo contendere shall be equivalent to a conviction.

Added by Acts 1972, No. 697, §1. Amended by Acts 1978, No. 310, §1; Acts 1983, No. 621, §1; Acts 1986, No. 398, §1; Acts 1990, No. 933, §1.



RS 32:1473 - Department of Public Safety to certify record to court

§1473. Department of Public Safety to certify record to court

The Department of Public Safety shall certify the conviction record as maintained in its office of any person whose record brings him within the definition of a habitual offender, as defined above, and such abstract shall be competent evidence that the person named therein was duly convicted by the court wherein such conviction or holding was made by each offense shown by such abstract.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1.



RS 32:1474 - Time limitation

§1474. Time limitation

No person shall be declared a habitual offender under the provisions of this Chapter unless the department certifies the offender's conviction record as provided in R.S. 32:1473 and serves the notice required in R.S. 32:1475 on such person within one year of the date of last conviction which brings that person within the definition of a habitual offender.

Acts 1986, No. 398, §2.



RS 32:1475 - Service of petition; order to show cause

§1475. Service of petition; order to show cause

The department shall issue a written notice along with a copy of the abstract to the person named in the abstract, directing him to show cause why he should not be declared a habitual offender. The notice shall state the time, place, and cause of the hearing which shall be not less than ten nor more than thirty calendar days from the date of the notice. All notices shall be served on the person named in the abstract in accordance with the provisions of R.S. 32:6.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1; Acts 1990, No. 319, §1.



RS 32:1476 - Hearing; procedure

§1476. Hearing; procedure

The matter shall be heard by an adjudication officer of the Department of Public Safety. If the person named in the abstract denies that he was convicted of any offense shown in the abstract and necessary for a holding that he is a habitual offender, and if the department cannot, on the evidence available to it, determine the issue, the department may request the decision of such issue from the court in which such conviction was reportedly made. The court to which such request is made shall send to the department certified copies of its records determining such issue. The department in its discretion, may rely on certified copies of convictions adjudged by courts outside of this state, or federal courts, or may request such a court to make a determination.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1.



RS 32:1477 - Department's findings; order

§1477. Department's findings; order

A. If the department finds that such person is not the same person named in the aforesaid abstract, or that he is not a habitual offender under this Chapter, the proceeding shall be dismissed, but if the department finds that such person is the same person named in the abstract and that such person is a habitual offender, the department shall so find, and by appropriate order, shall direct that such person not operate a motor vehicle on the highways of this state and shall surrender to the department all licenses or permits to operate a motor vehicle upon the highways of this state.

B.(1) Upon revocation of a driver's license for the first time as provided for under this Section the person whose license has been revoked, upon administrative determination that he is a habitual offender, shall have the right to file a petition in the district court of the parish in which the applicant is domiciled alleging that revocation of his driving privileges will deprive him or his family of the necessities of life or will prevent him from earning a livelihood.

(2) The district court is vested with jurisdiction to set the matter for contradictory hearing in open court upon ten days written notice to the department, and thereupon to determine whether the allegations of hardship have merit.

(3) Upon determination by the court that the lack of a license would deprive the person or his family of the necessities of life, the court may order that the person be granted a restricted license to enable the person to continue to support his family. The restrictions on the license shall be determined by the court and shall include the following:

(a) Licensee shall only be permitted to operate a motor vehicle on such streets as would enable him to earn his livelihood.

(b) Such operation is restricted to times during which he is involved in earning a livelihood.

(c) During the period of revocation, licensee shall be responsible for applying to the court in the event earning his livelihood necessitates a change in the original restrictions imposed by the court.

(d) Any other restrictions that the court determines are necessary and proper.

C.(1) A violation of the restrictions or a subsequent conviction of any offense involving the operation of a motor vehicle during the terms of the restricted license shall result in the forfeiture of the restricted license and the reimposition of the full three-year term of revocation and shall also constitute contempt of court.

(2) Suspension, revocation, or cancellation that results from such a violation shall not be subject to appeal.

(3) The restricted driving privileges for this Section shall be allowed to a person only once.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1; Acts 1983, No. 621, §1; Acts 1990, No. 933, §1.



RS 32:1478 - Appeals

§1478. Appeals

An appeal may be taken from any final order entered under the provisions of this Chapter by petition to the district court of the parish in which the person named in the abstract resides. Appeal from the decision of the district court may be taken to any court of competent appellate jurisdiction.

Added by Acts 1972, No. 697, §1. Amended by Acts 1982, No. 555, §1.



RS 32:1479 - Prohibition

§1479. Prohibition

No license to operate motor vehicles in this state shall be issued to a habitual offender, nor shall a nonresident habitual offender operate a motor vehicle in this state until all of the following requirements have been complied with:

(1) A period of three years has elapsed since the date of the order finding such person to be a habitual offender.

(2) Financial responsibility requirements are met.

(3) If after the lapse of the three-year period provided above, the department determines that the person has faithfully complied with the order declaring him to be a habitual offender, the department shall restore to such person the privilege to operate a motor vehicle in this state, upon the payment of a one hundred dollar reinstatement fee.

Added by Acts 1972, No. 697, §1. Amended by Acts 1979, No. 220, §1; Acts 1979, No. 347, §1; Acts 1982, No. 555, §1; Acts 1990, No. 933, §1.



RS 32:1480 - Repealed by Acts 1990, No. 933, 2.

§1480. Repealed by Acts 1990, No. 933, §2.



RS 32:1481 - Repealed by Acts 1990, No. 933, 2.

§1481. Repealed by Acts 1990, No. 933, §2.



RS 32:1501 - HAZARDOUS MATERIALS

CHAPTER 12. HAZARDOUS MATERIALS

TRANSPORTATION AND MOTOR CARRIER SAFETY

§1501. Declaration of policy

It is hereby declared to be the policy of this state:

(1) That hazardous materials are essential for various industrial, commercial, and other purposes, that their transportation is a necessary incident to their use, and that the transportation is required for the economic prosperity of the people of the state of Louisiana.

(2) That the offering or accepting for transportation, loading or unloading, or transporting, handling, and movement of hazardous materials, because of their capacity for injury to human health, the environment, or property, poses a substantial danger to the health and safety of the citizens of this state unless such materials are loaded and transported in a safe and prudent manner.

(3) That all carrier transportation, including offering and accepting for transportation, loading or unloading, or transportation of hazardous materials, freight, or passengers, should comply with minimum state standards of safe operation, manufacture, and maintenance due to the size and momentum of the transport vehicles involved, the adverse impact on economic welfare posed to the citizens of this state when these transport vehicles are involved in accidents, the threat to public safety caused by these accidents, and the huge volume of shipments in which carriers are involved.

(4) That the offering or accepting for transportation, loading or unloading, or transporting of hazardous materials, freight, and passengers in accordance with minimum state standards of safety is the responsibility of the state.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1992, No. 340, §1.



RS 32:1502 - Definitions

§1502. Definitions

For all purposes of this Chapter and regulations applicable thereto, the terms defined in this Section shall have the following meanings unless the context or use clearly indicates otherwise:

(1) "Carrier" means any person who transports in a transport vehicle hazardous materials, freight or passengers subject to this Chapter and includes a common, contract, or private carrier.

(2) "Common carrier" means any carrier other than a contract carrier or private carrier.

(3) "Contract carrier" means a for-hire carrier who transports hazardous materials, freight, or passengers tendered exclusively by shippers under special contract and whose services are not available to the public.

(4) "Department" means the Department of Public Safety and Corrections.

(5)(a) "Hazardous materials" means any gaseous, liquid, or solid material which because of its quantity, concentration, or physical, chemical, or biological composition poses a substantial present or potential hazard to human health, the environment, or property when transported in commerce, or which material is identified or designated as being hazardous by rules and regulations adopted and promulgated by the secretary of the Department of Public Safety and Corrections pursuant to the Louisiana Administrative Procedure Act. The secretary, in finding that a material is hazardous, shall consider the following factors with respect to each material:

(i) Actual or relative potential for harm to human health, the environment, or property when transported in commerce.

(ii) Scientific evidence of its potential for harm based upon quantity, concentration, or chemical or biological composition.

(iii) State of current scientific knowledge regarding the material.

(iv) Its history and current pattern of harm.

(v) Actual or potential volatility when combined with other common substances likely to be encountered during transportation in commerce.

(vi) Actual or relative potential for harm to human health if allowed to escape its containment.

(b) The rules and regulations adopted by the secretary of the Department of Public Safety and Corrections shall be consistent with the Code of Federal Regulations Title 49. "Explosives" as defined and regulated by R.S. 40:1471.1 through 1471.22 shall be considered to be hazardous material subject to regulation by this Chapter.

(6) "Person" means a natural person, firm, association, partnership, co-partnership, joint venture, corporation, or other legal entity.

(7) "Private carrier" means a carrier who transports hazardous materials, freight, or passengers for its use or for other purpose without reward or compensation.

(8) "Transport vehicle" means a motor vehicle, rail freight car, freight container, cargo tank, portable tank, aircraft, or vessel used to transport hazardous materials, freight, or passengers.

(9) "Hazardous waste" shall be defined as provided in R.S. 30:2173.

(10) "Freight" means anything that is loaded for transportation.

(11) "Secretary" means the secretary of the Department of Public Safety and Corrections or his designee.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1981, No. 262, §1; Acts 1984, No. 412, §1; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1985, No. 549, §1, eff. July 12, 1985; Acts 1987, No. 845, §1.



RS 32:1503 - General provisions; carrier liability insurance; carrier placards

§1503. General provisions; carrier liability insurance; carrier placards

A. This Chapter implements and is supplementary to the Louisiana motor vehicle laws.

B. Whenever in this Chapter or regulations issued pursuant thereto a reference is made to another law or regulation, the reference also applies to any amendment of the referenced law or regulation.

C. Each carrier, other than a rail carrier, which transports hazardous materials or hazardous waste in any vehicle, and each carrier, other than a rail carrier, which transports freight in a vehicle with a gross vehicle weight rating of twenty-four thousand pounds or more shall acquire a minimum continuous coverage of three hundred thousand dollars public liability and two hundred thousand dollars property damage insurance for each unit regulated by this Chapter. The financial responsibility required may be established by any one or a combination of the following:

(1) Evidence of liability insurance.

(2) Self-insurance, but the level of self-insurance may not be less than twenty percent of equity.

(3) Other evidence of financial responsibility acceptable to the secretary.

D. Each carrier transporting hazardous materials shall indicate the proper hazard class by placing a placard stating such class on all four sides of each vehicle as required by the rules and regulations promulgated by the secretary.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 326, §1; Acts 1987, No. 845, §1; Acts 1990, No. 922, §1; Acts 1992, No. 567, §1.



RS 32:1504 - Powers of the secretary

§1504. Powers of the secretary

A. The secretary of the department may adopt and promulgate any rules and regulations necessary to carry out the provisions of this Chapter. The secretary shall adopt and promulgate all such rules and regulations in accordance with the Administrative Procedure Act, Chapter 13 of Title 49 of the Louisiana Revised Statutes of 1950. Oversight review shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works. All rules and regulations adopted by the secretary shall be compatible with this Chapter and the regulations of the United States Department of Transportation contained in Title 49 and Title 46 of the Code of Federal Regulations relative to the transportation of hazardous materials, freight, or passengers.

B. The secretary may conduct investigations; make reports; issue subpoenas; conduct hearings; require the production of relevant documents, records, and property; take depositions; and conduct, directly or indirectly, research, development, demonstration, or training activities.

C. The secretary shall provide for the periodic inspection of rail cars transporting hazardous material prior to the departure of those rail cars from a railroad switching yard located outside of the property boundaries of chemical manufacturing or processing plants.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1987, No. 845, §1; Acts 1997, No. 529, §1.



RS 32:1505 - Authority of officers, employees, and agents

§1505. Authority of officers, employees, and agents

A. The secretary may authorize any officer, employee, or agent of the department to:

(1) Enter, inspect, and examine at reasonable times and in a reasonable manner the property or records of any person or carrier, to the extent those records or properties relate to this Chapter and the transportation of hazardous materials, freight, or passengers; and

(2) Stop and inspect any transport vehicle or part thereof for any violation of this Chapter or any regulation issued pursuant thereto.

B. Upon request of the owner or operator, the officer, employee, or agent shall display proper credentials issued under this Chapter.

Added by Acts 1979, No. 83, §1. Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1987, No. 845, §1; Acts 1990, No. 935, §1.



RS 32:1506 - Alternate means of compliance

§1506. Alternate means of compliance

A. Upon a finding by the secretary that an alternate means of compliance with this Chapter or any regulation issued pursuant thereto provides protection to the public equal to or greater than that which would be derived from compliance with the Chapter or regulation, the secretary may authorize in writing the use of that alternate method.

B. The carrier shall carry a copy of the authorization in or on each transport vehicle to which it applies.

C. The secretary shall not issue an authorization for any interstate transportation or for any transportation for which a special permit has been issued by the United States Department of Transportation.

Added by Acts 1979, No. 83, §1.



RS 32:1507 - Special permits and exemptions

§1507. Special permits and exemptions

A. The secretary shall exempt any carrier from compliance with this Chapter or any regulation issued pursuant thereto if that exemption is identical to an exemption or special permit issued by the United States Department of Transportation. However, the secretary shall enforce the exemption or special permit if it pertains to transportation subject to this Chapter.

B. The number of each exemption granted shall be conspicuously marked on the vehicle to which it applied.

Added by Acts 1979, No. 83, §1.



RS 32:1508 - Declaration and marking of unsafe vehicles and containers

§1508. Declaration and marking of unsafe vehicles and containers

A. An officer, employee, or agent of the department may declare and mark any transport vehicle or container as out-of-service if its condition, filling, equipment, or protective devices would be hazardous to life or property during the transportation of hazardous material, freight or passengers.

B. No person shall operate, authorize, or require the operation of any vehicle or container that has been marked out-of-service until all required corrections have been made.

C. No person shall remove an out-of-service marking from a transport vehicle or container unless all required corrections have been made and the vehicle or container has been inspected and approved by an officer, employee, or agent of the department.

Added by Acts 1979, No. 83, §1. Acts 1985, No. 113, §1, eff. June 29, 1985.



RS 32:1509 - Shipping documents

§1509. Shipping documents

A.(1) No carrier shall transport any hazardous material unless shipping documents describing the lading are provided to the operator of the vehicle prior to departure and shall be carried in the vehicle or combination of vehicles.

(2) The description of lading shall include at least the shipping name, classification, and weight or volume of the material.

(3) The carrier shall make each shipping document available for inspection whenever requested by an officer, employee, or agent of the department.

B. If the tractor of a tractor-trailer combination is detached from the trailer, a copy of the shipping documents must be placed in a holder by the left front of the trailer.

Added by Acts 1979, No. 83, §1. Acts 1984, No. 413, §1; Acts 1985, No. 113, §1, eff. June 29, 1985.



RS 32:1510 - Reporting of incidents, accidents, and cleanups

§1510. Reporting of incidents, accidents, and cleanups

A. Each person involved in an incident, accident, or the cleanup of an incident or accident during the transportation, loading, unloading, or related storage in any place of a hazardous material subject to this Chapter shall report immediately by electronic or telephonic notification to the department if that incident, accident, or cleanup of an incident or accident involves:

(1) A fatality due to fire, explosion, or exposure to any hazardous material.

(2) The hospitalization of any person due to fire, explosion, or exposure to any hazardous material.

(3)(a) A continuing danger to life, health, or property at the place of the incident or accident under any of the following circumstances:

(i) The incident or accident results in the release of a hazardous material, as defined in Title 49 of the Code of Federal Regulations.

(ii) As a result of the incident or accident, a bulk package of a regulated hazardous material as defined in Title 49 of the Code of Federal Regulations, comes to rest at an angle forty-five degrees or more from the upright position.

(iii) It is deemed necessary to transfer a hazardous material, as defined in Title 49 of the Code of Federal Regulations, from one bulk package to another bulk package on a public highway or within five hundred feet of an inhabited building.

(b) Vehicles suffering mechanical failures completely unrelated to the transportation container or the material contained therein, shall not be required to notify under this Paragraph.

(4) An estimated property damage of more than ten thousand dollars.

B. A written report shall be submitted to the department on an approved form. Each report submitted shall contain the time and date of the incident or accident, a description of any injuries to persons or property, any continuing danger to life at the place of the accident or incident, the identity and classification of the material, and any other pertinent details.

C. In the case of an incident or accident involving hazardous materials which is not subject to this Chapter but which is subject to Title 49 and Title 46 of the Code of Federal Regulations, the carrier shall send a copy of the report filed with the United States Department of Transportation to the department.

D. The secretary shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act to coordinate the implementation of a transportation emergency response system.

E.(1) Notwithstanding any other provision of law to the contrary, the provisions of this Section shall not apply to any incidents, accidents, or cleanup of incidents or accidents that occur within a facility that is subject to the release reporting requirements of R.S. 30:2373(B) and is engaged in activities defined or classified under one or more of the following subsectors, industry groups, or industries of the 1997 North American Industry Classification System (NAICS):

(a) 211 (oil and gas extraction).

(b) 22111 (electric power generation).

(c) 3221 (pulp, paper, and paperboard mills).

(d) 324 (petroleum and coal products manufacturing).

(e) 325 (chemical manufacturing).

(f) 326 (plastics and rubber products manufacturing).

(g) 331 (primary metal manufacturing).

(h) 4953 (refuse systems).

(i) 4212 (local trucking without storage).

(j) 4789 (trucking without storage).

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection, this Section shall apply to any carrier involved in any incident, accident, or cleanup of an incident or accident which occurs outside the perimeter of any facility exempted from this Section pursuant to Paragraph (1) of this Subsection.

(3) The secretary may develop rules and regulations to implement and clarify the reporting requirements of this Subsection and to address any changes in federal law, rules, or regulations.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1984, No. 327, §1; Acts 1985, No. 497, §1, eff. July 12, 1985; Acts 1999, No. 355, §2, eff. June 16, 1999; Acts 2004, No. 107, §1; Acts 2014, No. 311, §2.



RS 32:1511 - Illegal discharge of hazardous materials

§1511. Illegal discharge of hazardous materials

No person shall intentionally discharge or cause to be discharged the contents of any transport vehicle containing hazardous material between the points of origin and the points of billed destination, except as authorized by representatives of the Department of Public Safety or the Department of Natural Resources.

Added by Acts 1981, No. 180, §1, eff. July 10, 1981.



RS 32:1512 - Civil penalties; assessment

§1512. Civil penalties; assessment

A. Any person who is determined by the secretary, after reasonable notice and opportunity for a fair and impartial hearing held in accordance with the Administrative Procedure Act, to have committed an act that is a violation of this Chapter or any regulation issued thereunder, is subject to a civil penalty of not more than twenty-five thousand dollars. If the violation is a continuing one, each day of violation shall constitute a separate offense.

B. In determining the amount of the penalty, the secretary shall take into account the nature, circumstances, extent, and gravity of the violation; the degree of culpability of the person charged; the person's history of previous offenses and ability to pay; the effect of the penalty on the person's ability to continue to operate; and any other matters that justice requires.

C. The secretary shall assess the amount of any civil penalty by a written notice to the violator.

D. Before referral under Section 1513, the secretary may compromise any civil penalty.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 539, §1.



RS 32:1513 - Civil penalties; recovery

§1513. Civil penalties; recovery

A. Repealed by Acts 2006, No. 841, §2, eff. Jan. 1, 2007.

B. The amount of any civil penalty compromised or collected by court action may be deducted from any amount owed to the state by the person charged.

C. All civil penalties collected pursuant to this Chapter shall be paid into the state treasury and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund.

Added by Acts 1979, No. 83, §1. Acts 1984, No. 416, §1; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1992, No. 984, §10; Acts 1999, No. 620, §1; Acts 2006, No. 841, §2, eff. Jan. 1, 2007.



RS 32:1513.1 - Immunity from civil liability; limitations

§1513.1. Immunity from civil liability; limitations

A. A person qualified by training, education, or experience, shall be immune from civil liability for the rendering of care, assistance, or advice, in the area of these qualifications, if responding to an emergency dealing with the prevention or management of an incident resulting from the storage or transportation of hazardous materials at the request of the local civil defense director or his designee, the chief local law enforcement officer in the jurisdiction where the incident occurs or his designee, the state police, or the hazardous waste division's emergency response section within the Department of Natural Resources.

B. The immunity provided for in Subsections A or D or both of this Section shall not apply to any person who is under a legal duty to respond to the emergency incident, or anyone who receives compensation for responding to the emergency incident other than reimbursement for actual out-of-pocket expenses while rendering assistance or advice.

C. Nothing herein shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence, or from his reckless, wanton, or intentional misconduct.

D. The immunity provided for in Subsection A of this Section shall also apply to the employer of such person when no compensation except reimbursement of out-of-pocket expenses is received, but nothing herein shall provide immunity from workers' compensation liability.

E. The immunity provided for in Subsections A or D or both of this Section shall apply only to a situation that occurs outside the physical boundaries of a manufacturing establishment whose primary business is the utilization, handling, and processing of hazardous materials.

F. The immunity provided for in Subsections A or D or both of this Section shall not apply so as to afford any immunity to any common carrier relative to its handling or transporting of hazardous materials or hazardous waste.

G. Any act or omission of any person granted immunity under Subsections A or D or both of this Section shall not be available as a defense to liability by any other person responsible for causing damages in connection with the emergency incident.

Added by Acts 1983, No. 504, §1.



RS 32:1514 - Criminal penalties

§1514. Criminal penalties

A. Any person who violates any provision of this Chapter, or any regulation issued thereunder, shall, upon conviction, be guilty of a misdemeanor and be fined not more than one thousand dollars per day of violation or imprisoned for not more than one year, or both.

B. Any person who willfully violates any provision of this Chapter shall, upon conviction, be guilty of a felony and be fined not less than five thousand dollars nor more than ten thousand dollars per day of violation, or be imprisoned with or without hard labor for not less than five years nor more than ten years, or both.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 539, §1. Acts 1984, No. 826, §2, eff. July 13, 1984, No. 333, §1, eff. Jan. 1, 1985.



RS 32:1515 - Injunctions

§1515. Injunctions

A. If the secretary considers that an imminent hazard exists with respect to the transportation of a hazardous material, he may petition the district court in the parish in which the person sought to be enjoined resides or in the parish in which the danger exists for a restraining order to restrain that person from performing any act creating the hazard, or for any other order necessary to eliminate or ameliorate the hazard. Such actions may be taken without the necessity of posting bond, and actions taken by the secretary in good faith shall make him exempt from suit for civil damage.

B. For the purposes of this Section, an "imminent hazard" exists with respect to the transportation of hazardous materials, when the transportation may present an imminent and substantial endangerment to health or the environment.

Added by Acts 1979, No. 83, §1. Acts 1984, No. 826, §2, eff. July 13, 1984, No. 333, §1, eff. Jan. 1, 1985.



RS 32:1516 - Driver qualifications

§1516. Driver qualifications

A. The secretary shall adopt and promulgate rules and regulations for the qualifications and licensing of each person driving, piloting, or otherwise in charge of any transport vehicle transporting hazardous material, freight or passengers or any material designated as hazardous waste under regulations issued in this state. Oversight review shall be conducted by the Joint Legislative Committee on Transportation, Highways, and Public Works. The regulations shall cover physical ability, a written examination, and an examination of the skill necessary for the operation or supervision of the transport vehicle.

B. No person having any disorder characterized by a lapse of consciousness or other mental or physical disability affecting the ability to drive or pilot safely shall be granted a license under this Section. The secretary of the Department of Health and Hospitals shall provide a medical evaluation and recommendation as to which disorders are characterized by a lapse of consciousness and which types of mental or physical disability will affect the ability of a person to drive or pilot safely. Based upon these recommendations the secretary shall adopt and promulgate a listing of disorders and disabilities which make a person ineligible to receive a license pursuant to this Section.

C.(1) No person shall operate or take part in operating, or be in physical control of a transport vehicle if he possesses, is under the influence of, or is using, any substance controlled under the Uniform Controlled Dangerous Substance Law (R.S. 40:963), nor may that person do so with any substance which renders him incapable of performing his duties.

(2) No carrier shall knowingly require or permit a person to violate this Section.

(3) The provisions of this Paragraph do not apply to the possession or use of a substance administered to a person by a physician or under the care of a physician when the physician has advised the person that the substance will not affect his ability to operate a transport vehicle.

(4) As used in this Section, "possession" does not include possession of a substance which is manifested and transported as part of a shipment.

D.(1) No person shall:

(a) Consume an intoxicating beverage, regardless of its alcoholic content, or be under the influence of an intoxicating beverage, within four hours of going on duty or operating, or participating in the operation of or having physical control of, a transport vehicle; or

(b) Consume an intoxicating beverage regardless of its alcoholic content, or be under the influence of an intoxicating beverage, while on duty, or operating, or participating in the operation of or in physical control of, a transport vehicle; or

(c) Be on duty or operate a transport vehicle while having in his possession an intoxicating beverage regardless of its alcoholic content. The provisions of this Paragraph do not apply to possession of an intoxicating beverage which is manifested and transported as part of a shipment.

(d) Be on duty, operate, or participate in the operation of a transport vehicle under the influence of alcohol.

(2) No carrier shall require or permit a person to:

(a) Violate any provision of Paragraph (a) of this Subsection; or

(b) Be on duty or operate a transport vehicle if, by the person's general appearance or conduct or by other substantiating evidence, the person appears to have consumed an intoxicating beverage within the preceding four hours or have alcohol in his system.

E.(1) With a reasonable suspicion, any officer of the office of state police may require anyone operating or participating in the operation of a transport vehicle to take a chemical test or tests of his blood, breath, or urine to determine the alcohol content and/or content in his system of any Schedule I, II, III, IV, and V drugs, as defined in R.S. 40:964.

(2) Pursuant to rules and regulations promulgated by the Deputy Secretary of Public Safety refusal to submit to the chemical test may result in the loss for one year of the individual's privileges to operate a transport vehicle.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1984, No. 333, §1, eff. Jan. 1, 1985; Acts 1985, No. 113, §1, eff. June 29, 1985; Acts 1985, No. 497, §1, eff. July 12, 1985.



RS 32:1517 - Personnel and expenses

§1517. Personnel and expenses

A. The secretary shall employ such persons as he considers qualified, consistent with applicable civil service regulations, to carry out the provisions of this Chapter.

B. The secretary may incur such expenses as may be required to carry out the provisions of this Chapter.

Added by Acts 1979, No. 83, §1.



RS 32:1518 - Reckless handling of hazardous materials

§1518. Reckless handling of hazardous materials

A. No person shall offer or accept for transportation, load or unload, or transport a hazardous waste or hazardous material as defined in R.S. 32:1502, in a criminally negligent or reckless manner that could endanger human life or health.

B. Any person who willfully violates this Section shall, upon conviction, be guilty of a felony and be fined or imprisoned in accordance with R.S. 32:1514(B) or may be subject to a civil penalty in accordance with R.S. 32:1512(A).

C.(1) The department may revoke the "H"- hazardous materials endorsement issued pursuant to the provisions of R.S. 32:408(B)(3)(d) or the "X"- combination tank vehicle and hazardous materials endorsement issued pursuant to the provisions of R.S. 32:408(B)(3)(e), or both, on the commercial driver's license of any person upon a final judgment of conviction or assessment of a civil penalty for a second or subsequent violation of this Section, if the material transported when the violation occurred met the definition of a hazardous material, as defined by R.S. 30:2363(7).

(2) The department may consider any prior final judgment of conviction or assessment of a civil penalty under this Section to determine whether or not to revoke an "H" or "X" endorsement on a commercial driver's license.

Added by Acts 1982, No. 327, §1. Acts 1985, No. 497, §1, eff. July 12, 1985; Acts 1992, No. 270, §1; Acts 2010, No. 653, §1.



RS 32:1519 - Reimbursement of remedial costs

§1519. Reimbursement of remedial costs

A. Any person who has transported a hazardous material as defined in this Chapter, a hazardous substance as defined in R.S. 30:2272(4), or a hazardous waste as defined in R.S. 30:2173 shall be liable to the state for undertaking remedial action or for all costs of remedial actions taken in cleaning up any discharge or disposal at a pollution source or facility if it can be shown that the hazardous material, hazardous substance or hazardous waste was discharged or disposed of directly by the transporter and the transporter directly caused the discharge or disposal for which remedial action must be undertaken.

B.(1) The secretary may order any transporter causing a discharge or disposal of a hazardous material, hazardous substance, or hazardous waste at a pollution source or facility to take any remedial actions necessary to contain, abate, cleanup, restore, or remove the discharge or disposal.

(2) When the secretary must file suit against a transporter to recover remedial costs or to obtain remedial action, the court shall also award to the state a penalty of twenty-five percent of the amount determined to be remedial costs.

C.(1) When the secretary orders one transporter to undertake remedial action and other transporters or persons have caused or contributed to the discharge or disposal, the transporter undertaking remedial action may sue for reimbursement from any other transporter or person for the costs of remedial actions attributable to that transporter or person.

(2) When the remedial action is undertaken voluntarily, in accordance with an agreement entered into with the secretary, the person undertaking such remedial action may sue other responsible parties and may recover twice their share of the remedial costs.

(3) Prior to the filing of any suit by a person undertaking remedial action, a written demand must be made on the person from whom remedial costs are being demanded.

D. As used in this Section, the following terms shall have the following meanings:

(1) "Discharge" means:

(a) The placing, releasing, spilling, percolating, draining, pumping, leaking, seeping, emitting or other escaping of pollutants into the air, waters, subsurface water, or the ground as the result of a prior act or omission; or

(b) The placing of pollutants into pits, drums, barrels, or similar containers under conditions and circumstances that leaking, seeping, draining, or escaping of the pollutants can be reasonably anticipated.

(2) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(3) "Facility" means a pollution source or any public or private property or facility where an activity is conducted which is required to be regulated under this Chapter and which does or has the potential to do any of the following:

(a) Emit air contaminants into the atmosphere.

(b) Discharge pollutant into waters of the state.

(c) Use or control radioactive materials and waste.

(d) Transport, process, or dispose of solid wastes.

(e) Generate, transport, treat, store or dispose of hazardous wastes.

(4) "Pollution source" means the immediate site or location of a discharge or potential discharge, including such surrounding property necessary to secure or quarantine the area from access by the general public.

(5) "Remedial cost" means, after the discharge or disposal of a hazardous substance, the cost of:

(a) Removing, confining, or storing any hazardous substance;

(b) Constructing barriers, securing the site, encapsulating in clay or other impermeable material;

(c) Cleaning up a contamination, recycling, or reuse of a hazardous substance;

(d) Diversion, destruction, or segregation of reactive or other wastes;

(e) Dredging or excavating a site;

(f) Repairing or replacing leaking containers;

(g) Collection of leachate and runoff;

(h) Onsite treatment or incineration of a substance;

(i) Provision of alternative water supplies;

(j) Monitoring, testing, or analyzing;

(k) Employing legal, engineering, chemical, biological, architectural, or other professional consultants or personnel;

(l) Investigation, initiation, or prosecution of lawsuits to final judgment;

(m) Transporting and disposing of waste from the site;

(n) Or any other action the secretary deems necessary to restore the site or remove the hazardous substance.

Acts 1984, No. 791, §2.



RS 32:1520 - Careless handling of hazardous material

§1520. Careless handling of hazardous material

A. Any person who offers or accepts for transportation, loads or unloads, or transports a hazardous material or a hazardous waste in a careless or imprudent manner without regard for the hazards of the material or the circumstances of such actions shall be guilty of careless handling.

B. Any person who violates this Section shall, upon conviction, be guilty of a misdemeanor and be fined or imprisoned in accordance with R.S. 32:1514(A) or may be civilly penalized in accordance with R.S. 32:1512(A).

Acts 1984, No. 327, §2; Acts 1992, No. 269, §1.



RS 32:1521 - Restrictions on transportation of hazardous materials

§1521. Restrictions on transportation of hazardous materials

A.(1) No carrier shall transport hazardous materials on Louisiana Highway 73 between Interstate 10 and Louisiana Highway 74 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local deliveries on this portion of Louisiana Highway 73.

(2) No carrier shall transport hazardous materials on that portion of Louisiana Highway 48 designated as Apple Street in Norco, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

B. No carrier shall transport hazardous materials on Louisiana Highway 1 between its intersection with Louisiana Highway 3132 and its intersection with Interstate 220 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

C. No carrier shall transport hazardous materials on U.S. Highway 171 between its intersection with Louisiana Highway 3132 and its intersection with U.S. Highway 80 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

D. No carrier shall transport hazardous materials on U.S. Highway 71 between its intersection with Interstate 220 and its intersection with Interstate 20 and within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities.

E. Except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers traveling to or from their terminal facilities, or carriers using the route to reach maintenance or service facilities within the boundaries of the parish, no carrier shall transport hazardous materials in the parishes of Caddo or Bossier, except on the following routes:

(1) Interstate 20 between the Texas-Louisiana state boundary and the Caddo-Bossier parish boundary.

(2) Interstate 220 between its intersection with Interstate 20 and the Caddo-Bossier parish boundary.

(3) Interstate 49 between the Caddo-DeSoto parish boundary and its intersection with the Louisiana-Arkansas boundary.

(4) Louisiana Highway 1 between the Caddo-Red River parish boundary and its intersection with Louisiana Highway 3132.

(5) Louisiana Highway 1 between its intersection with Interstate 220 and the Louisiana-Arkansas state boundary.

(6) U.S. Highway 171 between the Caddo-DeSoto parish boundary and its intersection with Louisiana Highway 3132.

(7) Louisiana Highway 2 between its intersection with Louisiana Highway 1 and the Caddo-Bossier parish boundary.

(8) U.S. Highway 79 between the Louisiana-Texas state boundary and its intersection with Interstate 20.

(9) U.S. Highway 71 between its intersection with Interstate 220 and the Louisiana-Arkansas state boundary.

(10) U.S. Highway 80 from the Louisiana-Texas state boundary to Greenwood, Louisiana.

(11) Louisiana Highway 3132.

(12) Louisiana Highway 526.

F. No carrier shall transport hazardous materials on any route in the parishes of Caddo or Bossier within three hundred yards or less of any building used as a public or private elementary or secondary school, except for carriers making local pickups or deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities within the boundaries of the parishes.

G. Except for carriers making local pickups and deliveries, carriers using the route to reach a local pickup or delivery point, or carriers using the route to reach maintenance or service facilities, no carriers shall transport hazardous materials in the parishes of Caddo and Bossier, except on the following routes:

(1) Interstate 20 between the Bossier-Caddo parish boundary and the Bossier-Webster parish boundary.

(2) Interstate 220 between the Bossier-Caddo parish boundary and its intersection with Interstate 20.

(3) U.S. Highway 71 between the Bossier-Red River parish boundary and its intersection with Interstate 20.

(4) Louisiana Highway 3105 (Airline Drive) between the Louisiana-Arkansas state boundary and its intersection with U.S. Highway 71.

(5) Louisiana Highway 3 (Benton Road) between the Louisiana-Arkansas state boundary and its intersection with Interstate 20.

(6) Louisiana Highway 2 between the Bossier-Caddo parish boundary and the Bossier-Webster parish boundary.

(7) Louisiana Highway 511 (Jimmie Davis Highway) between its intersection with U.S. Highway 71 and its intersection with Louisiana Highway 3132.

H.(1) Whoever violates the provisions of Subsection A of this Section shall be fined not more than two hundred dollars, or imprisoned for not more than ninety days, or both.

(2) On a second or subsequent violation, the offender shall be fined not less than twenty-five nor more than five hundred dollars, or imprisoned for not less than ten days nor more than six months, or both.

I.(1) Whoever violates the provisions of Subsection B, C, D, E, F, or G of this Section shall be fined not more than one thousand dollars, or imprisoned for not more than ninety days, or both.

(2) On a second or subsequent violation, the offender shall be fined not less than five hundred dollars nor more than three thousand dollars, or imprisoned for not less than thirty days nor more than six months, or both.

Added by Acts 1979, No. 83, §1. Amended by Acts 1980, No. 603, §1, eff. July 23, 1980; Acts 1982, No. 539, §1; Acts 1999, No. 829, §1; Acts 2001, No. 618, §1; Acts 2013, No. 18, §1; Acts 2013, No. 28, §1.



RS 32:1522 - Hazardous Materials Emergency Response Fund

§1522. Hazardous Materials Emergency Response Fund

A. Subject to the exceptions contained in Article VII, Section 9 of the Constitution of Louisiana, all monies collected under R.S. 32:1512, 1518, 1519, and 1520 shall be paid into the state treasury and shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state which become due and payable within a fiscal year, the treasurer shall, prior to placing such remaining funds in the state general fund, pay into a special fund, which is hereby created in the state treasury and designated as the "Hazardous Materials Emergency Response Fund", hereinafter referred to as the fund, an amount equal to all monies collected under R.S. 32:1512, 1518, 1519, and 1520. The amount of money deposited out of the money collected pursuant to R.S. 32:1512, 1518, 1519, and 1520 shall not exceed three hundred fifty thousand dollars annually. Any monies in excess of that amount shall revert to the general fund.

B. Monies in the fund shall be used only to develop those resources within the Department of Public Safety and Corrections, office of state police, transportation and environmental safety section, hazardous materials unit necessary for training, equipment, and support1 state police hazardous materials response unit.

Acts 1999, No. 819, §1.

1As appears in enrolled bill.



RS 32:1523 - For-hire carriers of passengers; definitions; driving time; rules and regulations

§1523. For-hire carriers of passengers; definitions; driving time; rules and regulations

A. When used in this Section, the following words and phrases shall have the following meanings, unless the context clearly indicates a different meaning:

(1) "Driving time" means all time spent at the driving controls of a commercial for-hire vehicle designed to transport passengers.

(2) "Eight consecutive days" means the period of eight consecutive days beginning on any day at the time designated by the for-hire carrier for a twenty-four-hour period.

(3) "On duty time" means all time from the time a driver begins to work or is required to be in readiness to work until the time the driver is relieved from work and all responsibility for performing work.

(4) "Twenty-four-hour period" means any twenty-four-consecutive-hour period beginning at the time designated by the for-hire carrier for the terminal from which the driver is normally dispatched.

B. The provisions of this Section shall apply only to for-hire carriers designed to transport more than eight passengers, including the driver, on any public highway or road in this state.

C. Drivers of for-hire carriers shall be prohibited from:

(1) Driving a vehicle designed to transport more than eight passengers for more than ten hours without eight consecutive hours off duty.

(2) Driving a for-hire vehicle after the driver has been on duty for fifteen hours without eight consecutive hours off duty.

(3) Driving a for-hire vehicle after the driver has been on duty for a total of seventy consecutive hours within eight consecutive days.

D. For-hire carrier companies shall keep time records, for six months, indicating the time all for-hire drivers report for duty, the time of relief from duty, hours driven, hours on duty, and hours off duty. These records shall be made available to the Department of Public Safety and Corrections, office of state police, for inspection and shall be subject to the provisions of R.S. 32:1505.

E. The Department of Public Safety and Corrections, office of state police, shall adopt rules and regulations in accordance with the Administrative Procedure Act, as are necessary, to implement the provisions of this Section.

Acts 1999, No. 907, §1, eff. July 2, 1999.



RS 32:1524 - Contract carriers transporting railroad employees; definitions; driving time; rules and regulations

§1524. Contract carriers transporting railroad employees; definitions; driving time; rules and regulations

A. When used in this Section, the following words and phrases shall have the following meanings, unless the context clearly indicates a different meaning:

(1) "Contract carrier" means a transportation company operating in intrastate commerce by motor vehicle or bus under contract to transport railroad employees for compensation.

(2) "Drive time" means the length of time a driver spends behind the wheel of a motor vehicle performing intrastate commerce as employed by a contract carrier to transport railroad employees.

(3) "On-duty time" means the length of time a driver spends at work as an employee of a contract carrier. On-duty time shall include:

(a) All time at a plant, terminal, facility, or other property of a contract carrier or shipper, or on any other property waiting to be dispatched, unless the driver has been relieved from duty by the contract carrier.

(b) All time inspecting, servicing, or conditioning any contract carrier motor vehicle used for transport assignments.

(c) All drive time as defined in the term "drive time".

(d) All time, other than driving, in or upon any contract carrier motor vehicle used for transport assignments.

(e) All time supervising, attending, or assisting the loading or unloading of a contract carrier transport vehicle, all time spent giving or receiving receipts for shipments loaded or unloaded, or remaining in readiness to operate the contract carrier transport vehicle.

(f) All time repairing, obtaining assistance, or remaining in attendance upon a disabled contract carrier transport vehicle.

(g) All time spent providing a breath sample or urine specimen, including travel time to and from the testing site, in order to comply with any federal, state, or employer regulation or rule.

(h) All time performing any other work in the capacity, employment, or service of a contract carrier.

(4) "Seven consecutive days" means the period of seven consecutive days beginning on any day and time designated by the contract carrier for the terminal from which the driver is normally dispatched.

(5) "Transport vehicle driver" means a driver employed by a contract carrier to fulfill transport assignments in accordance with the intrastate transportation of railroad employees.

(6) "Twenty-four-hour period" means any twenty-four consecutive hour period beginning at the time designated by the contract carrier for the terminal from which the driver is normally dispatched. The times designated for the beginning of a twenty-four-hour period and seven consecutive days shall be the same.

(7) "Uninterrupted rest", commonly referred to as "off-duty", means a period of time in which a contract carrier shall not communicate with a driver by telephone, pager, or any manner that could disrupt the driver's rest.

B. The provisions of this Section shall apply only to transport vehicle drivers employed by contract carriers designed to transport railroad employees on any public highway or road in this state.

C.(1) A contract carrier shall not require or allow a transport vehicle driver to be on-duty for more than:

(a) Twelve hours following eight consecutive hours of uninterrupted rest.

(b) Fifteen hours of combined on-duty and drive time after the driver completes eight consecutive hours of off-duty time.

(c) Seventy hours of combined on-duty and drive time in any period of seven consecutive days.

(2) After an off-duty period of at least twenty-four hours, a driver shall begin a new consecutive day work period and the driver's off-duty time shall reset to zero.

(3) A transport vehicle driver who cannot safely complete a transportation assignment within the twelve-hour maximum driving time permitted due to an emergency shall be permitted to drive a motor vehicle for not more than two additional hours to complete the transport assignment or to reach a destination offering safety and security for the transport motor vehicle and its passengers.

D. A contract carrier shall maintain time records for a period of six months indicating the time all transport vehicle drivers report for duty, the time of relief from duty, hours driven, hours on duty, and hours off duty. The records shall be made available to the Department of Public Safety and Corrections, office of state police, for inspection and shall be subject to the provisions of R.S. 32:1505. The Department of Public Safety and Corrections, office of state police, shall adopt rules and regulations, in accordance with the Administrative Procedure Act, as are necessary to implement the provisions of this Section.

E. A contract carrier shall maintain a transport vehicle driver qualification and personnel file for each driver it employs. The driver qualification file shall include:

(1) The driver's employment application as required by 49 CFR 391.21.

(2) Requests for information from the driver's previous employer as required by 49 CFR 391.23(a)(2) and (c).

(3) Documentation related to the annual inquiry and review of the driver's motor vehicle operation record as provided by the Department of Public Safety and Corrections, office of motor vehicles. Such documentation shall confirm the driver's qualifications and ability to operate a motor vehicle in this state and shall include a record of all motor vehicle laws or ordinance violations committed by the driver.

(4) Medical examination reports and certificates to be completed every two years which confirm the physical ability of the driver to operate a motor vehicle.

(5) A copy of the driver's current Class E driver's license.

F. The provisions of this Section shall not limit the right of a railroad company to contract with an employee of a contract carrier, transportation company, or entity that certifies to the railroad company that it is in compliance with the provisions of this Section or any applicable federal requirements.

Added by Acts 2001, No. 415, §1, eff. June 15, 2001; Acts 2013, No. 193, §1.



RS 32:1524.1 - Contract carriers transporting railroad employees; transport vehicle driver disqualification

§1524.1. Contract carriers transporting railroad employees; transport vehicle driver disqualification

A. A driver shall be disqualified from employment as a transport vehicle driver if the driver has committed two or more traffic violations within a three-year period, resulting in the suspension or revocation of the driver's license or privilege to operate a motor vehicle by the Department of Public Safety and Corrections, office of motor vehicles, or other administrative agency for conviction of any of the following:

(1) Any intoxication-related offense.

(2) Any commercial motor vehicle violation.

(3) Driving fifteen or more miles per hour over the posted speed limit of the roadway.

(4) Negligent homicide with a vehicle or vehicular homicide.

(5) Using a motor vehicle to commit a felony.

(6) Failure to maintain proof of financial responsibility as required by law.

(7) Fleeing the scene of an accident on foot or by use of a motor vehicle.

(8) Evading arrest.

(9) Careless and imprudent driving.

(10) Prohibited passing of another motor vehicle.

(11) Passing a stopped school bus.

(12) Failure to obey a posted traffic signal or device.

(13) Failure to obey a railroad crossing barrier.

(14) Driving with a suspended, revoked, or cancelled driver's license.

(15) Driving the wrong way down a one-way street.

B. All transport vehicle drivers performing transport assignment duties for contract carriers shall undergo testing for alcohol and controlled substances as provided by 49 CFR Parts 40 and 382. A driver shall be qualified to operate a transport motor vehicle for a contract carrier if the following conditions are met:

(1) The alcohol test results indicate a blood alcohol concentration of zero.

(2) The controlled substance test results from a medical review officer as defined by 49 CFR 40.3 indicate a verified negative test result.

C. A transport vehicle driver shall be disqualified from operating a motor vehicle for a contract carrier if:

(1) The driver refuses to provide a specimen for an alcohol or controlled substance test.

(2) The driver submits an adulterated, dilute positive, or substituted specimen on an alcohol or controlled substance test.

D. In the event a motor vehicle accident occurs during a transport assignment involving a motor vehicle owned or operated by a transport vehicle driver, the contract carrier shall test each surviving transport vehicle driver for alcohol or controlled substances, if:

(1) The accident involved the loss of human life.

(2) The transport vehicle driver received a moving traffic violation citation as a result of the motor vehicle accident and the accident involved:

(a) Bodily injury to a person who received immediate medical attention.

(b) Disabling damage to one or more motor vehicles involved in the accident.

E. Alcohol and controlled substance testing shall be completed immediately following a motor vehicle accident. In the event alcohol testing cannot be completed immediately, testing shall be performed within eight hours following the motor vehicle accident. In the event controlled substance testing cannot be completed immediately following the motor vehicle accident, testing shall be performed within thirty-two hours following the motor vehicle accident. The results of such testing shall be submitted to the Department of Public Safety and Corrections, office of motor vehicles.

F. The contract carrier shall maintain all records of alcohol and controlled substance testing for each driver it employs for a period of five years from the date the test is administered. The records shall be maintained in a secure location on the premises of the contract carrier.

Acts 2013, No. 193, §1.



RS 32:1524.2 - Contract carriers transporting railroad employees; motor vehicle inspections; records

§1524.2. Contract carriers transporting railroad employees; motor vehicle inspections; records

A. Contract carriers shall inspect all motor vehicles and components utilized for the transportation of railroad employees at least once in each twelve-month period in compliance with 49 CFR 396.17 and Appendix G. Such inspection shall be performed by an individual qualified to perform such inspections in accordance with 49 CFR 396.19.

B. A contract carrier shall require each transport vehicle driver it employs to complete a written motor vehicle report upon completion of operation of the motor vehicle in accordance with 49 CFR 396.11.

C. A contract carrier shall establish a maintenance and repair program to include weekly inspections of the motor vehicles operated in the transportation of railroad employees. The program shall include checking parts and accessories for safety and proper operation at all times including overall cleanliness of the motor vehicle. A contract carrier and its officers, drivers, agents, and employees concerned with the inspection and maintenance of motor vehicles shall comply with and be knowledgeable of the contract carrier's maintenance and repair program. A contract carrier shall maintain records for its maintenance and repair program for each motor vehicle for a time period of one year. In the event a motor vehicle changes ownership, records shall be maintained by the contract carrier for a period of six months. The records shall include:

(1) Identifying information of the motor vehicle to include vehicle identification number, make, model, year of manufacture, and company identification number if so provided.

(2) Owner information if the motor vehicle is not owned by the contract carrier.

(3) Inspection history to include documentation of all repairs and maintenance activity.

D. All motor vehicles operated by contract carriers shall have the following:

(1) Tires with sufficient tread in accordance with 49 CFR 393.75.

(2) A fully inflated spare tire.

(3) A secure location for personal baggage, including proper restraints.

(4) Fully operational seatbelts for all passenger seats.

(5) Traction devices, studs, or chains in the event of inclement weather.

(6) An operational heater and air conditioner with fans.

(7) An emergency road kit containing a tire inflation aerosol, flares or reflective triangles, battery cables, a fire extinguisher, and a readily available first aid kit complying with the standards set forth in 29 CFR 1910.151, Appendix A, and the American National Standards Institute Z308.1 minimum requirements.

E. All motor vehicles operated by contract carriers shall be equipped with an operable amber light or strobe light which shall be mounted to the roof of the motor vehicle in the rear one-third portion in order to provide warning to motorists that the vehicle has slowed or stopped on a roadway.

F. All motor vehicles operated by contract carriers shall not be operated in a condition that is likely to cause a motor vehicle accident or mechanical breakdown.

G. A contract carrier shall allow an employee of the Department of Public Safety and Corrections or its designee access to:

(1) A facility to determine compliance with this Section.

(2) Records or information related to a motor vehicle accident investigation.

Acts 2013, No. 193, §1.



RS 32:1524.3 - Contract carriers; penalties

§1524.3. Contract carriers; penalties

A. The provisions of R.S. 32:1524, 1524.1, and 1524.2 shall be considered minimum standards and shall not be construed to supercede or abrogate any law, rule, or regulation which imposes stricter standards or regulations upon the operation of contract carriers which transport railroad employees.

B. Any person, corporation, or entity that violates the provisions of R.S. 32:1524, 1524.1, and 1524.2 or any rule promulgated thereto, shall be subject to a civil penalty in an amount not more than two thousand dollars for each offense or violation. Each violation shall constitute a separate and distinct offense. In the event of continuing violations, each such violation shall constitute a distinct and separate offense.

Acts 2013, No. 193, §1.



RS 32:1525 - Motor carrier violations; enforcement procedure; payment and collection of penalties; administrative review; driver's license suspensions

§1525. Motor carrier violations; enforcement procedure; payment and collection of penalties; administrative review; driver's license suspensions

A.(1) Whenever any carrier, common carrier, contract carrier, private carrier, transport vehicle, or driver is found in violation of any provision of this Chapter or any provision of the Federal Motor Carrier Safety Regulations, the Department of Public Safety and Corrections, office of state police, shall send the responsible party a "Notice of Violation, Proposed Finding and Proposed Civil Penalty", hereafter referred to as a "notice of violation", within thirty calendar days of the violation; however, whenever an incident involves hazardous materials and includes evacuations, fatalities, or serious injuries, the office of state police shall send the responsible party a "notice of violation" within sixty calendar days of the violation.

(2)(a) Each notice of violation shall clearly indicate if a monetary penalty is assessed for the violation or if the notice of violation is only a warning. In cases of the assessment of a monetary penalty, each notice of violation shall be sent to the responsible party by certificate of mailing. Such notice of violation shall also contain notice that the responsible party shall have forty-five calendar days from the date of issuance of the notice of violation to either pay the monetary penalty for the violation or to request, in writing, an administrative hearing to review the notice of violation. In cases where the amount of the civil penalty is negotiated between the office of state police and the responsible party, the office of state police shall send written notification to the responsible party of the amount of the negotiated civil penalty within thirty calendar days of the date of the final negotiation.

(b) The office of state police shall adopt rules and regulations in accordance with the Administrative Procedure Act, subject to oversight by the House and Senate Committees on Transportation, Highways and Public Works as are necessary regarding the administrative hearing, including but not limited to rules and regulations regarding notification and procedure for requesting a hearing.

(3) If the Department of Public Safety and Corrections, office of state police, fails to issue the notice of violation to the responsible party in accordance with the provisions of Subsection A of this Section, the violation shall be dismissed. However, the office of state police shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of Subsection A of this Section if the office of state police experiences a data system failure caused by either an act of God or an intentional act of sabotage.

(4) Any appeal of the findings of the administrative law judge shall be filed in a state district court with proper venue over the matter.

B.(1) If a motor carrier is determined to be the responsible party for a notice of violation by the office of state police, and if such party fails to pay the assessed penalty within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed penalty within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the outstanding penalty amount shall be posted on the office of state police's official web site. The outstanding penalty amount for such responsible party shall continue to appear on the web site until all fines and fees are paid in full. The office of state police shall transmit the vehicle identification number of the offending vehicle for which the notice of violation was written to the office of motor vehicles. The office of motor vehicles shall not renew the registration of the offending vehicle until all fines and fees associated with the notice of violation have been paid in full. Within seven calendar days of receiving documentation from the responsible party that all fines and fees have been paid in full, the office of state police shall remove the posting of the notice of violation from its web site. Additionally, upon payment of all fines and fees associated with the notice of violation, the office of motor vehicles shall immediately authorize renewal of the vehicle's registration.

(2) If the driver of a motor vehicle is found to be the responsible party for a notice of violation by the office of state police, the driver shall be responsible for the payment of all fines and fees associated with issuance of the notice of violation. If the office of state police fails to receive payment within forty-five calendar days of issuance of the notice of violation, or in the case of an administrative hearing, the responsible party fails to pay the assessed penalty within thirty calendar days of receiving a notice of final judgment from the administrative law judge, the office of state police shall transmit the driver's license number to the office of motor vehicles. Upon receipt of the driver's license number, the office of motor vehicles shall immediately notify the driver, by first class mail, that his driver's license shall be suspended thirty calendar days after the date of mailing the notice unless all fines and fees associated with the notice of violation or final judgment from the administrative law judge are paid in full together with notice of the imposition of a fifty-dollar fee by the office of motor vehicles to cover its administrative costs. The driver's license shall remain suspended until all fines and fees associated with the notice of violation or final judgment from the administrative law judge and the fifty-dollar fee for the office of motor vehicles are paid in full. Upon payment of all fines and fees, the office of motor vehicles shall immediately authorize the reinstatement of the driver's license.

(3) Motor carriers shall not be responsible for driver violations.

C.(1) The office of state police and any law enforcement officer working for such office shall be prohibited from seizing a motor vehicle or the registration license plate of a motor vehicle for failing to pay a fine for a notice of violation.

(2) In the event a motor vehicle for which a notice of violation has been issued is subsequently sold, the new owner of such vehicle shall not be responsible for any outstanding fines or fees associated with a notice of violation. The new owner of the motor vehicle shall present proper documentation to the office of state police evidencing the lawful transfer of ownership.

D. During a gubernatorially declared state of emergency, the office of state police shall be granted an additional sixty calendar days to send the responsible party a notice of violation in accordance with the provisions of Subsection A of this Section. The extension of time granted in this Subsection shall terminate once the state of emergency ends.

Acts 2006, No. 841, §1, eff. Jan. 1, 2007; Acts 2012, No. 551, §1.



RS 32:1526 - Unified Carrier Registration Agreement; enforcement; disposition of money collected; Unified Carrier Registration Agreement Fund

§1526. Unified Carrier Registration Agreement; enforcement; disposition of money collected; Unified Carrier Registration Agreement Fund

A. Notwithstanding any other law to the contrary, the Department of Public Safety and Corrections shall be the state agency which shall administer and enforce the Unified Carrier Registration Agreement through its office of motor vehicles, office of state police, and such other offices, sections, or divisions as the secretary deems necessary, in accordance with the rules and regulations promulgated by the board of directors of the Unified Carrier Registration Plan, all as provided for in the Unified Carrier Registration Act of 2005, 49 U.S.C. 14504a et seq. The department shall be identified to the secretary of the United States Department of Transportation as the state agency that has the legal authority, resources, and qualified personnel necessary to administer and enforce such act and such rules and regulations as provided for in 49 U.S.C. 14504a(e)(1)(A). The secretary, subject to the oversight of the House and Senate committees on transportation, highways and public works, shall adopt and promulgate rules and regulations in accordance with the Administrative Procedure Act necessary to implement the provisions of this Section.

B.(1) All revenue collected by or distributed to the department under the Unified Carrier Registration Agreement shall be deposited upon receipt into the state treasury. Out of the funds remaining in the Bond Security and Redemption Fund after a sufficient amount is allocated from that fund to pay all obligations secured by the full faith and credit of the state that become due and payable during a fiscal year as provided for in Article VII, Section 9(B) of the Constitution of Louisiana, the treasurer shall each fiscal year deposit into a special fund hereby created in the state treasury, to be known as the Unified Carrier Registration Agreement Fund, an amount equal to the total amount received by the treasurer pursuant to this Subsection.

(2) All unexpended and unencumbered money in the fund at the end of a fiscal year shall remain in the fund and shall be available for use in the next fiscal year as provided for in this Subsection. Money in the fund shall be invested as provided by law, and any interest earned on such investments shall be credited to the fund after compliance with the provisions of Article VII, Section 9(B) of the Constitution of Louisiana.

(3) The money in the fund shall be used each fiscal year solely and exclusively by the department, except as provided for in Paragraph (2) of this Subsection, for motor carrier safety programs, enforcement, or the administration of the Unified Carrier Registration Plan and the Unified Carrier Registration Agreement as required by the Unified Carrier Registration Act of 2005.

Acts 2008, No. 724, §1, eff. July 6, 2008.



RS 32:1550 - SEIZURE AND FORFEITURE OF CONTRABAND

CHAPTER 13. SEIZURE AND FORFEITURE OF CONTRABAND

§1550. Repealed by Acts 1997, No. 1334, §2.



RS 32:1551 - Repealed by Acts 1997, No. 1334, 2.

§1551. Repealed by Acts 1997, No. 1334, §2.



RS 32:1552 - Repealed by Acts 1997, No. 1334, 2.

§1552. Repealed by Acts 1997, No. 1334, §2.



RS 32:1553 - Repealed by Acts 1997, No. 1334, 2.

§1553. Repealed by Acts 1997, No. 1334, §2.



RS 32:1601 - HYDROCARBON GAS POWERED VEHICLES

CHAPTER 14. HYDROCARBON GAS POWERED VEHICLES

§1601. Definitions

When used in this Chapter, the following words and phrases shall have the following meanings ascribed to them, unless the context clearly indicates a different meaning:

(1) "Hydrocarbon gas" means a combustible organic gas containing only one carbon and hydrogen. Hydrocarbon gas includes, but is not limited to, propane, compressed natural gas, liquified petroleum gas, methane, or any chemically similar gas, but does not include gasoline or diesel fuel.

(2) "Motor vehicle" means every vehicle which is self-propelled, excluding a motorized bicycle.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1602 - Hydrocarbon gas powered motor vehicles, placard required

§1602. Hydrocarbon gas powered motor vehicles, placard required

It shall be unlawful to operate any hydrocarbon gas powered motor vehicle, registered in Louisiana, with a concealed tank for the fuel, upon any public highway or street in this state, which does not have conspicuously displayed, a placard stating that the motor vehicle is powered by hydrocarbon gas.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1603 - Placard, rules and regulations

§1603. Placard, rules and regulations

The secretary of the department may adopt and promulgate any rules and regulations necessary to carry out the provisions of this Chapter. The secretary shall adopt and promulgate all rules and regulations in accordance with the Administrative Procedure Act.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1604 - Penalty

§1604. Penalty

Any person who violates any provision of this Chapter, or any regulation issued thereunder shall be fined in accordance with the provisions of R.S. 32:57.

Added by Acts 1983, No. 117, §1, eff. Jan. 1, 1984.



RS 32:1700 - NOTIFICATION OF OWNERS

CHAPTER 15. NOTIFICATION OF OWNERS

PART I. CHANGES IN STATUTORY PROVISIONS

§1700. Secretary of Department of Public Safety and Corrections to notify

A. The secretary of the Department of Public Safety and Corrections is authorized to notify, in writing, owners of all motor vehicles as provided in R.S. 47:462 except those also classified as farm trucks, farm tractors, and other farm vehicles of all changes in the provisions of R.S. 32:311.11 through 398.5, R.S. 32:1501 through 1520, R.S. 47:711 through 727, R.S. 47:771 through 789, and R.S. 47:801 through 815, which affect the operation on state highways and public roads of those vehicles.

B. Notices of any changes described in Subsection A above shall be in writing in a form to be determined by the secretary of the Department of Public Safety and Corrections, or his designee, and shall be mailed to the owner of such vehicles at the address listed on the registration certificate for that vehicle. The secretary shall determine the cost of providing a notice of change, and, in accordance with rules and regulations promulgated by the secretary, such costs shall be paid by the recipients of the notice.

C. Oversight review of all rules and regulations promulgated by the secretary under the provisions of this Chapter shall be conducted by the House Committee on Transportation, Highways and Public Works and the Senate Committee on Transportation, Highways and Public Works.

Acts 1985, No. 906, §1.



RS 32:1711 - THE LOUISIANA TOWING AND STORAGE ACT

CHAPTER 16. THE LOUISIANA TOWING AND STORAGE ACT

§1711. Declaration of public policy

The legislature finds and declares that the towing and storage of motor vehicles in the state of Louisiana vitally affects the general economy of the state, the public interest, and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate and to license those who conduct towing and storage businesses in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens, and to provide maximum safety for all persons who travel or otherwise use the public highways of this state.

Acts 1989, No. 522, §1.



RS 32:1712 - Short title

§1712. Short title

This Chapter shall be known and may be cited as the "Louisiana Towing and Storage Act".

Acts 1989, No. 522, §1.



RS 32:1713 - Definitions

§1713. Definitions

For the purposes of this Chapter, the following terms shall have the following meaning:

(1) "Department" means the Department of Public Safety and Corrections.

(2) "Indirect compensation" means any benefit derived by the tow truck owner or operator as a result of barter, payment, or fees charged for repair work performed on the towed vehicle.

(3) "Non-consensual storage" means the storage or possession of a vehicle by an individual or storage facility operator without prior consent or authorization of the vehicle's owner or operator for the purpose of charging fees or obtaining ownership. Prior consent or authorization shall be documented by the storage facility by providing a written storage contract as outlined in R.S. 32:1722(C).

(4) "Non-consensual towing" means the movement or transportation of a vehicle by a tow truck without the prior consent or authorization of the owner or operator of the vehicle. This includes private property tows conducted in accordance with the provisions of R.S. 32:1736 and tows by law enforcement or other public agencies. Whenever an owner or operator of a vehicle requests a law enforcement officer or other public agency to initiate a tow, such tow shall be considered non-consensual and subject to Louisiana Public Service Commission tow rates.

(5) "Owner" means the last registered owner of a vehicle, the holder of any lien on a vehicle, and any other person with documented proof of ownership of a vehicle. Documented proof of ownership shall include a title, current registration, or a notarized bill of sale.

(6) "Tow" means pull, winch, carry, or otherwise move a vehicle or equipment other than under its own power with the use of a tow truck.

(7) "Tow truck" means any motor vehicle equipped with a boom or booms, winches, slings, tilt beds, semi-trailers, and/or similar equipment designed for the towing and/or recovery of vehicles and other objects which cannot operate under their own power or for some reason must be transported by means of towing.

(8) "Tow truck owner or operator" means any person or entity owning or operating a tow truck service.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1; Acts 2012, No. 806, §1.



RS 32:1714 - Powers and duties of the office of state police

§1714. Powers and duties of the office of state police

The Department of Public Safety and Corrections, office of state police, subject to the provisions of the Administrative Procedure Act, shall:

(1) Adopt rules and regulations to govern the towing and storage industry in Louisiana.

(2) Adopt rules and regulations to ensure that no person shall operate a towing business when they arrive at the scene of a vehicle accident without being called by the police or by the owner of the vehicle or his representative.

(3) Adopt and levy fines for violation of this Chapter or any rule or regulation adopted pursuant to this Chapter.

(4) Make recommendations to the office of motor vehicles in reference to the examination, issuance, suspension, or revocation of licenses for tow trucks and operators.

(5) Adopt a schedule of maximum fees which may be charged for the notifications required by this Chapter.

(6) Repealed by Acts 2012, No. 806, §2.

(7) Insure compliance of every tow truck, towing facility, storage facility, and every employee subject to or licensed in accordance with this Chapter with the laws of this state, regulations of the Federal Motor Carrier Administration, and regulations promulgated pursuant to this Chapter.

Acts 1989, No. 522, §1; Acts 1990, No. 907, §1, eff. July 25, 1990; Acts 2001, No. 1088, §1; Acts 2003, No. 1054, §1; Acts 2012, No. 806, §2.



RS 32:1715 - Towing of motor vehicles in the state of Louisiana

§1715. Towing of motor vehicles in the state of Louisiana

A. It shall be unlawful for any tow truck or carrier to tow or to carry a vehicle on the highways and roadways of the state of Louisiana without the towing vehicle or carrier having displayed a towing license plate and complying with the rules and regulations adopted pursuant to this Chapter.

B. This Section shall apply to every commercial entity that receives direct or indirect compensation for the towing of a vehicle.

C. This Section shall not apply to:

(1) Car carriers that are capable of carrying five or more vehicles and have Interstate Commerce Commission authority.

(2) Tow trucks that are registered in another state with Interstate Commerce Commission authority.

(3) Tow trucks that are owned by a governmental entity and that are not used for commercial purposes.

(4) Tow trucks that are owned by an owner of a garage, automotive mechanic shop, or other place where motor vehicles are repaired, are operated by an employee or an owner of such a shop, and are operated solely to transport motor vehicles to such shop for maintenance or repair work, but only when such owners or operators:

(a) Have insurance coverage as required by this Chapter.

(b) Obtain the license plate as required by this Chapter.

(c) Shall not respond to accident scenes or participate in a police rotation system or conduct private property tows.

(d) Shall not offer towing services for hire or store any motor vehicles.

Acts 1989, No. 522, §1; Acts 1991, No. 305, §1.



RS 32:1716 - Licensing; special license plates

§1716. Licensing; special license plates

A. In addition to the fee charged by Title 47, each tow truck owner shall pay an annual fee of one hundred fifty dollars per tow truck, not to include those tow trucks owned by public agencies.

B. The assistant secretary for the office of motor vehicles shall establish and issue a special tow truck license plate for vehicles which are designed to tow or carry any other vehicle.

C. The assistant secretary for the office of motor vehicles shall establish by rules promulgated under the Administrative Procedure Act the implementation of this Section.

Acts 1989, No. 522, §1; Acts 2001, No. 856, §1.



RS 32:1717 - Qualifications of licensee; proof of financial responsibility in lieu of insurance

§1717. Qualifications of licensee; proof of financial responsibility in lieu of insurance

A. A tow truck license plate shall not be issued to a tow truck owner unless:

(1) The applicant and employees who operate tow trucks have never been convicted of a felony relating to vehicle thefts.

(2) The applicant and all drivers who operate the tow truck possess the proper driver's license as required.

(3) The vehicle is properly equipped as required by this Title and any rules promulgated by the Department of Public Safety and Corrections.

(4) The applicant and employees that operate tow trucks are not required to be registered as a sex offender or child predator as required in R.S. 15:542.

B. Proof of financial responsibility satisfactory to the office of motor vehicles or certificates of insurance issued by an insurer licensed to do business in the state of Louisiana or a federally authorized insurance group licensed in their state of domicile and attesting to carriage with coverage in the amounts hereinbelow listed shall be submitted with the application:

(1) Automobile liability coverage in an amount of not less than three hundred thousand dollars combined single limits coverage.

(2) Garage keeper's legal liability insurance in an amount of not less than fifty thousand dollars which shall include on-hook coverage in an amount of not less than twenty-five thousand dollars.

(3) Garage liability insurance in an amount of not less than fifty thousand dollars.

(4) Self-insurance as contemplated under the provisions of R.S. 32:1042, when property owned in Louisiana in the tow truck owner's name has a value of three hundred thousand dollars or more after deducting encumbrances thereon from its assessed valuation.

C. All certificates shall contain the initial and the expiration dates of carriage and coverage and the serial number of the vehicle that the license is being applied for and the following statement:

"The insurance covered by this certificate shall not be cancelled or materially altered except after twenty days prior written notice of such cancellation or alteration has been sent to the Department of Public Safety and Corrections, office of state police, by certified letter, return receipt requested."

D. Car carrier companies which transport less than five motor vehicles and do not store or hold motor vehicles shall be licensed as tow trucks upon application and submission of an affidavit to the Department of Public Safety and Corrections, stating that the company does not store or hold motor vehicles and does not carry garage keeper's legal liability or garage liability insurance. These companies shall receive a "car carrier" endorsement on their required motor vehicle registration. This does not exclude the car carrier company from any other regulations as set by the Louisiana Towing and Storage Act.

Acts 1989, No. 522, §1; Acts 1990, No. 956, §1; Acts 1997, No. 402, §1; Acts 2012, No. 806, §1; Acts 2012, No. 828, §1.



RS 32:1717.1 - Licensing; storage facility inspection; fee

§1717.1. Licensing; storage facility inspection; fee

A. Each towing company or storage facility which conducts non-consensual tows or non-consensual storage, or stores vehicles under the provisions of this Chapter shall pay an annual fee of one hundred dollars for a storage inspection license to the Department of Public Safety and Corrections, office of state police.

B. The Department of Public Safety and Corrections, office of state police, subject to oversight of the House and Senate Transportation, Highways and Public Works Committees, shall promulgate rules and regulations in accordance with the Administrative Procedure Act, as are necessary, for the implementation of this Section.

Acts 2001, No. 856, §1; Acts 2012, No. 806, §1.



RS 32:1718 - Law enforcement notification of a vehicle towed to a storage facility; outdoor storage facility

§1718. Law enforcement notification of a vehicle towed to a storage facility; outdoor storage facility

A. Whenever any vehicle has been towed to a storage facility as a result of a non-consensual tow from private property, the owner or operator of the storage facility shall, within twenty-four hours of the time such vehicle is towed to a storage facility, notify the office of the sheriff or the municipal police or their assigned designees from whose jurisdiction the vehicle is towed that the vehicle has been towed for storage. Except when the vehicle is stored by or upon request from a law enforcement agency, the storage operator shall provide to the law enforcement authorities or their designees:

(1) The name and address of the location from which the vehicle was towed.

(2) The year, make, model, and manufacturer's vehicle identification number.

(3) The license plate number and state of issuance of the vehicle.

(4) The name and address of the location to which the vehicle was towed.

B. Each law enforcement authority or designee receiving information pursuant to the provisions of this Section shall accept, record, and file the information in order to be reasonably obtainable for responding to requests from the public.

C. If the storage facility is an outdoor facility, it shall provide a reasonable security barrier or safety apparatus suitable to the premises of the facility which will assure security to the property contained therein.

Acts 1989, No. 522, §1; Acts 1990, No. 956, §1; Acts 2012, No. 806, §1.



RS 32:1719 - Notification to Department of Public Safety and Corrections

§1719. Notification to Department of Public Safety and Corrections

A. Whenever any vehicle subject to registration in this state has been stored, parked, or left in a garage, or any type of public storage or parking lot, where fees are charged for storage or parking or when a vehicle has been towed or stored as a result of a non-consensual tow or non-consensual storage, the owner of the storage or parking facility shall, within three business days of the date the vehicle has been towed, stored, or parked, report to the department, or the department's authorized agent, the make, model, vehicle identification number, license plate number, state of issuance, and expiration date, if known, and the date of storage of such vehicle in a manner provided by the department or its authorized agent. The department, or the department's authorized agent, shall provide the owner of the towing, storage, or parking facility with the most current owner and lienholder information available on the stored vehicle. If the department reports that a stored vehicle is or has been registered in another state, that report shall indicate that the department has used due diligence in obtaining information from nationwide databases available to the department.

B. No tow truck owner or operator shall be liable, civilly or criminally, when the department or its authorized agent fails to provide the information requested in Subsection A of this Section in a timely manner, if the tow truck owner or operator sends notification to the stored vehicle's owner in accordance with the provisions of R.S. 32:1720.

Acts 1989, No. 522, §1; Acts 1999, No. 1361, §1; Acts 2001, No. 1097, §1; Acts 2012, No. 806, §1.



RS 32:1720 - Owner notification of a stored vehicle; right to request administrative hearing

§1720. Owner notification of a stored vehicle; right to request administrative hearing

A. Within ten business days from the date the department or its authorized agent sends the owner information of the stored vehicle, which includes information regarding the holder of any lien on the vehicle, to the owner of the towing, storage, or parking facility, the owner of the towing, storage, or parking facility shall send notice by certificate of mailing to the owner of the vehicle at the owner's last known address and to the holder of any lien on the vehicle. If the department or its authorized agent sends the owner information electronically, the owner of the towing, storage, or parking facility shall send notice within five business days.

B. The notice required in Subsection A of this Section shall include the following information:

(1) The name, location, and physical and mailing addresses of the storage or parking facility.

(2) A description of the vehicle including the year, make, model, and vehicle identification number.

(3) The vehicle license plate number, state of issuance, and expiration date, if known.

(4) The name of the person or agency which had the vehicle towed or placed in storage.

(5) The date the vehicle was placed in storage and any applicable adjusted storage dates.

(6) The condition of the vehicle.

(7) All outstanding charges against the stored vehicle.

(8) Notice of the right of the owner and holder of any lien on the vehicle to an administrative hearing as required in R.S. 32:1727. The notice shall contain the deadline for requesting an administrative hearing and shall also contain information regarding the date by which the request for an administrative hearing must be mailed by certified letter, return receipt requested.

Acts 1989, No. 522, §1; Acts 1999, No. 322, §1; Acts 1999, No. 1361, §1; Acts 2001, No. 1097, §1; Acts 2003, No. 101, §1; Acts 2004, No. 568, §1; Acts 2012, No. 806, §1.



RS 32:1720.1 - Surrender of stored vehicle to lienholder

§1720.1. Surrender of stored vehicle to lienholder

Notwithstanding any other provision of law to the contrary, if a vehicle placed in a storage facility or a repair or body shop is encumbered by a lien, and the storage or repair or body shop operator mails the notification required by R.S. 32:1720, the storage or repair or body shop operator shall surrender possession of the vehicle to the holder of any lien on the vehicle on behalf of the registered owner. The holder of any lien on the vehicle is the holder shown on the records of the office of motor vehicles. No such surrender shall occur until the secured party makes a complete payment of the towing and storage charges and executes a hold harmless agreement, agreeing to indemnify the storage or repair or body shop operator for surrender of the vehicle to the secured party.

Acts 1999, No. 322, §1; Acts 2003, No. 998, §1; Acts 2004, No. 203, §1.



RS 32:1721 - Self-park storage facility notification procedure

§1721. Self-park storage facility notification procedure

A. If the storage garage or parking lot is of the type where vehicles are driven in and left in storage and the entrance to the facility is controlled manually or mechanically similar to parking facilities usually found at airports and railway stations, the garage or parking lot shall operate under some system whereby the length of time the vehicle has been in storage can readily be determined within one week of the time the vehicle was left, and should a vehicle be brought to such a garage or parking facility with the intent to remain there over twenty days, arrangements must be made in writing with the operator of the parking facility.

B. Any vehicle left at such a garage or parking facility for more than twenty days which has no written arrangements recorded must be reported to the Department of Public Safety and Corrections as outlined in R.S. 32:1719 and must be reported to the owner as outlined in R.S. 32:1720.

Acts 1989, No. 522, §1.



RS 32:1722 - Exemption from provisions of R.S. 32:1718 through 1721

§1722. Exemption from provisions of R.S. 32:1718 through 1721

A.(1) Except when summoned to a location by a law enforcement agency from a call allocation system, the provisions of R.S. 32:1718 through 1721 shall not apply where the verified owner of the vehicle or the verified legal representative of the owner has entered into a contract, in writing on a form herein described, for the continuous storage or parking of the vehicle.

(2) The storage facility shall verify the registered owner and any lien holder in accordance with R.S. 32:1718.

(3) The storage facility shall verify and keep a copy of any legal documents declaring the status of any person claiming to be a legal representative of a vehicle owner.

B. For the purposes of this Section, when a vehicle is stored as a result of a court order, the court shall act as a representative of the owner, thus the notifications of R.S. 32:1718 through R.S. 32:1721 are not required.

C. The written storage contract shall contain the following:

(1) The name, address, and driver's license number of the verified owner or verified legal representative of the owner that is making the storage arrangements.

(2) The name and address of the owner if different from the above person.

(3) The name and address of any lien holder on the vehicle title.

(4) The cost of storage and any other costs that will be accrued to the vehicle. Any costs not set forth within the storage agreement may not be charged.

(5) A description of the vehicle.

(6) The vehicle identification number.

(7) The vehicle license plate number.

(8) The condition of the vehicle.

(9) The date that the vehicle is placed in storage.

(10) The date after which time the vehicle will be considered abandoned, not to exceed six months from the date of storage.

(11) Notice that when the vehicle is considered abandoned, it will be subject to sale by the storage facility owner.

(12) The signature of the owner or legal representative of the owner that is making the storage arrangements.

D. The storage facility owner shall give notice in writing to the verified lienholder at least fifteen business days prior to the expiration of the storage contract in Subsection C of this Section.

Acts 1989, No. 522, §1; Acts 2009, No. 435, §1, eff. July 1, 2010.



RS 32:1723 - Maintenance of records

§1723. Maintenance of records

The owner of the place of business shall maintain adequate records on storage of all vehicles, describing the vehicle, the date brought into storage, and the name of the person and/or department authorizing such storage. These records and any vehicle remaining in storage shall be open to inspection by any peace officer any time the business is open. All records of storage shall be maintained for a period of at least three years.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1.



RS 32:1724 - Administrative penalties

§1724. Administrative penalties

A. Any person who fails to comply with any provision required by this Chapter shall forfeit all claims for towing services and storage of such vehicles and shall be subject to an administrative fine. Each day's failure to make such a report as required hereunder shall constitute a separate offense.

B. In accordance with the rules and regulations adopted pursuant to the Administrative Procedure Act, administrative fines shall be assessed by the deputy secretary of the Department of Public Safety and Corrections and payable to the Louisiana Towing and Storage Fund.

Acts 1989, No. 522, §1.



RS 32:1725 - Criminal penalties

§1725. Criminal penalties

Any violation of this Chapter shall be punishable by a fine of not more than five hundred dollars or by imprisonment for not more than six months, or both.

Acts 1989, No. 522, §1.



RS 32:1726 - Abandoned automobiles; stored or in possession of dealer or repairman; right to sell; procedure

§1726. Abandoned automobiles; stored or in possession of dealer or repairman; right to sell; procedure

A. Whenever any vehicle of a type subject to registration in this state has been stored or left in possession of a motor vehicle dealer or repairman for repair or otherwise and the same has not been claimed after a vehicle has been placed in storage as a result of nonpayment, the repair shop shall make the notifications required in R.S. 32:1719 and R.S. 32:1720.

B. After a period of forty-five days from the notice required in R.S. 32:1720 and no payment of the cost of storage or repair has been made for that period, the motor vehicle dealer or repairman with whom the vehicle has been left for storage or repair may dispose of it and collect the charges and cost of storage and cost of repair in the manner set forth in R.S. 32:1728. The charges and cost for storage shall not exceed any maximum charge set by the Public Service Commission for storage services pursuant to its legal authority under R.S. 45:180.1, or as otherwise provided by law.

Acts 1989, No. 522, §1; Acts 2001, No. 496, §1.



RS 32:1727 - Hearings

§1727. Hearings

A. The owner of any vehicle that was stored by a public agency shall have the right to an administrative hearing to determine if towing and storage of said vehicle was proper. The owner of the vehicle must make a request for a hearing within ten days of the date that the owner notification is mailed as described in R.S. 32:1720 to the agency that had the vehicle towed.

B. The hearing shall be conducted by the public agency authorizing the tow or other body authorized to do so within three business days after receipt of the request for a hearing.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1.



RS 32:1728 - Disposal of a stored motor vehicle

§1728. Disposal of a stored motor vehicle

A. After forty-five days from the original date of storage or adjusted storage date, if applicable, the storage or parking facility owner shall send a final notice which shall comply with the notice requirements of R.S. 32:1720(B)(1) through (7) to the stored vehicle's owner. The final notice shall inform the stored vehicle's owner that unless he pays all outstanding charges and claims the vehicle or makes arrangements with the storage or parking facility owner for the continued storage of the vehicle, the storage or parking facility owner may apply for a permit to sell or permit to dismantle from the department after fifteen days from the date the final notice is mailed to the stored vehicle's owner. The notice shall also inform the stored vehicle's owner of the provisions in R.S. 32:1730 and that they may be turned over to collections for failure to pay outstanding charges and claims. The towing, storage, or parking facility shall not charge for storage past the ninetieth day from the original date of storage, or the adjusted storage date, if applicable. The storage or parking facility owner may continue to charge storage up to the ninetieth day, or until the permit to sell has been issued, if the application for the permit to sell was submitted prior to the ninetieth day from the original date of storage or the adjusted storage date, if applicable.

B, C. Repealed by Acts 2001, No. 1097, §2.

D. Prior to issuance of the permit to sell or permit to dismantle, the storage or parking facility owner shall provide the department with the following evidence:

(1) A copy of the original report of the stored vehicle including owner information furnished by the department or its authorized agent.

(2) A copy of the first and final notices sent to the owner of the stored vehicle.

(3) The original certificate of mailing for both the first and final notices sent to the stored vehicle's owner and the returned unopened envelope, if applicable, for the first or final notices with postal markings indicating the post office's attempt to deliver such notice. If these items cannot be furnished, other documented proof that the storage or parking facility owner sent notice to the stored vehicle's owner shall be submitted to the department.

(4) An appraisal based on the most recent National Automobile Dealers Association Guide. An original appraisal prepared by an independent appraiser, which shall contain the year, make, model, and vehicle identification number, shall be acceptable for vehicles not valued by the National Automobile Dealers Association Guide.

(5) A photograph of the vehicle in its current condition.

(6) If the department requires an affidavit of physical inspection of the stored vehicle, it shall be completed by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

E. Repealed by Acts 2001, No. 1097, §2.

F. Repealed by Acts 1993, No. 412, §2.

Acts 1989, No. 522, §1; Acts 1992, No. 221, §1; Acts 1993, No. 412, §2; Acts 2001, No. 1097, §§1 and 2; Acts 2010, No. 839, §1; Acts 2012, No. 806, §1; Acts 2014, No. 19, §1.



RS 32:1728.1 - Repealed by Acts 2001, No. 1097, 2.

§1728.1. Repealed by Acts 2001, No. 1097, §2.



RS 32:1728.2 - Procedure for disposal of junk vehicles

§1728.2. Procedure for disposal of junk vehicles

A. The provisions of this Section shall provide an alternate procedure for disposing of junk vehicles.

B. Repealed by Acts 2001, No. 1097, §2.

C. As used in this Section:

(1) "Crush or dismantle" means to render the vehicle in such a state that it cannot be used or rebuilt for use as a motor vehicle.

(2) "Junk vehicle" means a vehicle in such a state of deterioration that it cannot be profitably restored and has a fair market value of five hundred dollars or less by using the rough trade-in value shown in the most recent National Automobile Dealers Association Guide.

(3) "Owner-operator" means a person or legal entity who owns or operates a business engaged in the towing or storage of vehicles, and has a vehicle licensed as a towing vehicle under R.S. 32:1716.

D. Each owner-operator who possesses a vehicle which meets the criteria set forth in Paragraph (C)(2) of this Section may make application for crushing of the vehicle at the expiration of thirty days or make application for dismantling of the vehicle at the expiration of thirty days from mailing of the notice. The application shall be made in a format authorized by the department upon satisfaction and submission of each of the following requirements:

(1) The owner-operator has complied with the provisions of R.S. 32:1719 and 1720.

(2) The owner-operator has the vehicle physically inspected by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(3) Repealed by Acts 2001, No. 1097, §2.

(4) The owner-operator obtains an appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide. An original appraisal prepared by an independent appraiser, which shall contain the year, make, model, and vehicle identification number, shall be acceptable for vehicles not valued by the National Automobile Dealers Association Guide.

(5) The owner-operator shall take photographs of all four sides of the vehicle prior to making application for permission to crush or dismantle.

E. Upon approval from the department or ten business days from the mailing of the application, the owner-operator may release the vehicle to a licensed crusher or licensed dismantler. Receipt of sale to a licensed crusher or licensed dismantler shall be submitted electronically to the office of motor vehicles on a form provided by the Department of Public Safety and Corrections.

F. Within seven business days following the crushing or dismantling of the vehicle, the licensed crusher or licensed dismantler shall execute a certification for each vehicle, in a format authorized by the Department of Public Safety and Corrections, office of motor vehicles, providing the following information:

(1) That a vehicle has been crushed or dismantled.

(2) A description of the vehicle to be crushed or dismantled and each part to be dismantled for salvage.

(3) The vehicle identification number.

(4) A photograph of all four sides of the vehicle prior to crushing or dismantling.

G. The owner-operator shall maintain copies of the following records on all vehicles crushed or dismantled under the provisions of this Section:

(1) Completed physical inspection form as prepared by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(2) One appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide. An original appraisal prepared by an independent appraiser, which shall contain the year, make, model, and vehicle identification number, shall be acceptable for vehicles not valued by the National Automobile Dealers Association Guide.

(3) A photograph of all four sides of the vehicle prior to crushing or dismantling.

(4) A copy of the original report of a stored vehicle as required in R.S. 32:1719.

(5) A copy of the notice required by R.S. 32:1720 which was sent to the registered owner of the vehicle, the holder of any lien on the vehicle, and any other person with an ownership interest in the vehicle.

(6) The original certificate of mailing for the notice sent to the stored vehicle's owner and the returned unopened envelope, if applicable, with the postal marking indicating attempt to deliver the letter required by this Section. If these items could not be furnished, other documented proof that the storage or parking facility owner sent notice to the stored vehicle owner shall be retained by the owner-operator. These records shall be open to inspection by any peace officer any time the business is open. All records required by this Section shall be maintained for a period of at least three years.

H. Neither the state of Louisiana nor the office of motor vehicles shall incur any liability as a result of the disposal of a vehicle under these provisions.

Acts 1997, No. 892, §1; Acts 2001, No. 1097, §§1 and 2; Acts 2003, No. 101, §1; Acts 2004, No. 886, §1; Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2010, No. 839, §1; Acts 2012, No. 806, §1; Acts 2014, No. 19, §1.

NOTE: See Acts 2009, No. 435, §4, re implementation of Subsection E.



RS 32:1728.3 - Procedure for disposal of certain vehicles deemed abandoned by municipality or parish

§1728.3. Procedure for disposal of certain vehicles deemed abandoned by municipality or parish

A. This Section provides a procedure for disposing of certain vehicles. The procedure provided for in this Section shall be an alternative to the procedures set forth in R.S. 32:1728, 1728.2, and 1728.4. When a vehicle is eligible for disposal under the provisions of this Section, the provisions of R.S. 32:1728, 1728.2, and 1728.4 shall not apply to the disposal of that vehicle.

B. As used in this Section, "owner-operator" means a person or legal entity who owns or operates a business engaged in the towing or storage of vehicles, and has a vehicle licensed as a towing vehicle under R.S. 32:1716.

C. In order to utilize the provisions of this Section, the owner-operator must have taken possession of the vehicle at the request of a municipality or parish acting under R.S. 32:473.1 and the vehicle shall have an appraisal with a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide.

D.(1) Each owner-operator who possesses a vehicle which meets the criteria set forth in Subsection C of this Section may crush or dismantle the vehicle provided the owner-operator satisfies each of the following requirements:

(a) The owner-operator has complied with the provisions of R.S. 32:1719 and 1720.

(b) The owner-operator has the vehicle physically inspected by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(c) The owner-operator obtains an appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide.

(d) The owner-operator takes a photograph of all four sides of the vehicle prior to crushing or dismantling.

(2) At the expiration of thirty days after mailing the notice, by certificate of mailing, required by R.S. 32:1720, the owner-operator may crush or dismantle the vehicle.

E. Within seven business days following the crushing or dismantling of the vehicle, the owner-operator shall execute an affidavit, on the form provided by the Department of Public Safety and Corrections, office of motor vehicles, and forward it to the office of motor vehicles, by certificate of mailing, providing the following information:

(1) That a vehicle has been crushed or dismantled.

(2) A description of the vehicle to be crushed and each part to be dismantled for salvage.

(3) The vehicle identification number.

(4) The findings of the physical inspection required by Subparagraph (D)(1)(b) of this Section.

(5) A photograph of all four sides of the vehicle prior to crushing or dismantling.

F.(1) The owner-operator shall maintain the following records on all vehicles crushed or dismantled under the provisions of this Section:

(a) A completed physical inspection form as prepared by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect vehicles to be crushed or dismantled.

(b) One appraisal showing the vehicle has a fair market value of five hundred dollars or less. The appraisal shall be based on the rough trade-in value of the vehicle as determined by the most recent National Automobile Dealers Association Guide.

(c) A photograph of all four sides of the vehicle prior to crushing or dismantling.

(d) A copy of the original report of a stored vehicle as required in R.S. 32:1719.

(e) Some manner of documentation of the request of the municipality or parish directing that the vehicle be removed.

(f) A copy of the notice required by R.S. 32:1720 which was sent to the registered owner of the vehicle, the holder of any lien on the vehicle, and any other person with an ownership interest in the vehicle.

(g) The original signed post office receipt of delivery if the letter required to be sent by this Section has been delivered; or the returned unopened envelope with the postal marking indicating attempt to deliver the letter required by this Section. If either of these items could not be furnished, other documented proof that the storage or parking facility owner sent notice to the stored vehicle owner shall be retained by the owner-operator.

(2) These records shall be open to inspection by any peace officer any time the business is open. All records required by this Section shall be maintained for a period of at least three years.

G. The municipality or parish shall not incur any liability as a result of the disposal of a vehicle under these provisions.

Acts 1999, No. 459, §1; Acts 2001, No. 1097, §1; Acts 2003, No. 101, §1; Acts 2009, No. 435, §1, eff. July 1, 2010; Acts 2014, No. 19, §1.



RS 32:1728.4 - Procedure for disposal of vehicles with no record of ownership; out-of-country vehicles

§1728.4. Procedure for disposal of vehicles with no record of ownership; out-of-country vehicles

A. After complying with the provisions of R.S. 32:1719(A), if the department or its authorized agent cannot obtain owner information on a stored vehicle, the department or its authorized agent shall furnish the storage or parking facility owner a copy of the original request for a stored vehicle card which was filed for the stored vehicle with a letter indicating that no ownership information could be found.

B. Within ten business days of the date the department or its authorized agent sends the information required in Subsection A of this Section to the storage or parking facility owner, the storage or parking facility owner shall publish an advertisement in the official journal of the locality where the stored vehicle is located on two separate occasions. The advertisement shall contain the following information:

(1) The make and identification number of the stored vehicle.

(2) The name and physical address of the storage or parking facility where the stored vehicle is located.

(3) Notice that if all current outstanding charges against the stored vehicle are not paid and the stored vehicle is not claimed by the owner within fifteen calendar days from the last date of publication of the advertisement, the storage or parking facility owner may apply for a permit to sell or permit to dismantle the stored motor vehicle.

C. Prior to issuance of the permit to sell or permit to dismantle the stored vehicle, the storage or parking facility owner shall provide the department with the following information:

(1) A copy of the original request for stored vehicle information sent to the department or its authorized agent and a copy of the letter returned from the department or its authorized agent indicating no ownership information could be found on the stored vehicle.

(2) Original proof of publication from the newspaper with a copy of the advertisement which contains all of the information required in Subsection B of this Section.

(3) One appraisal on the stored vehicle which contains the make, model, vehicle identification number, and the printed name, address, and full signature of the appraiser. A photograph of the vehicle shall be affixed to the appraisal.

(4) A completed and notarized hold harmless affidavit stating no ownership information could be found.

(5) An affidavit of physical inspection completed by a Peace Officer Standards and Training (P.O.S.T.) certified law enforcement officer, who has been trained and certified by the Department of Public Safety and Corrections, office of state police, to inspect motor vehicles.

Acts 2001, No. 1097, §1; Acts 2014, No. 19, §1.



RS 32:1729 - Waiver of fee; disposal of law enforcement storage

§1729. Waiver of fee; disposal of law enforcement storage

After complying with the provisions of this Chapter, a tow truck owner or operator may obtain from the department, without the payment of fees otherwise required by R.S. 32:728, a permit to sell or permit to dismantle in order to dispose of a vehicle, which he removed, pursuant to a request from a law enforcement agency, as an abandoned vehicle or from the scene of an accident.

Acts 1989, No. 522, §1; Acts 2001, No. 1097, §1.



RS 32:1730 - Proceeds of sale; disposition of

§1730. Proceeds of sale; disposition of

All funds received from the sale of a vehicle under this Chapter shall be set aside into separate accounts by the person making the sale and he shall deduct therefrom the full amount due and owing him for the storage and other charges, which shall be at the customary rates charged for such service, together with the costs of appraisal and advertisement, the balance, if any, to be credited on the books of such person to the credit of the owner for six months from the date of the sale; provided, however, that if the funds so credited are not claimed by the owner within the time specified herein they shall be deemed forfeited to the person making the sale, who may credit such funds to his own account free and clear of all claims.

Acts 1989, No. 522, §1.



RS 32:1731 - The Louisiana Towing and Storage Fund

§1731. The Louisiana Towing and Storage Fund

All fees and fines collected under the provisions of this Chapter shall be paid into the state treasury on or before the twenty-fifth day of the month following their collection and, in accordance with Article VII, Section 9 of the Constitution of Louisiana, shall be credited to the Bond Security and Redemption Fund. Out of the funds remaining in the Bond Security and Redemption Fund, after a sufficient amount is allocated therefrom to pay all obligations secured by the full faith and credit of the state which become due and payable within each fiscal year, the treasurer shall pay an amount equal to the total amount of funds paid into the treasury into a special fund, which is hereby created in the state treasury and designated as the "Louisiana Towing and Storage Fund". All funds collected or received pursuant to this Chapter and deposited in the Louisiana Towing and Storage Fund shall be administered by the deputy secretary of public safety services. The fund shall be used solely to fund personnel positions and the activities and enforcement of this Chapter by the office of state police and only in the amount appropriated by the legislature with all remaining funds to be deposited in the state general fund.

Acts 1989, No. 522, §1; Acts 2001, No. 856, §1.



RS 32:1732 - Third party surcharges

§1732. Third party surcharges

Whenever a motor vehicle is towed to a location other than a facility owned and operated by the tow company, the surcharge levied by the third party receiving the motor vehicle shall not exceed twenty-five percent of the amount charged for the initial tow of the vehicle, including other related towing charges such as storage and administration fees.

Acts 1992, No. 1089, §1; Acts 2001, No. 400, §1.



RS 32:1733 - Fees charged for towing; certain parishes

§1733. Fees charged for towing; certain parishes

A. When, in parishes with a population of three hundred thousand or more, an individual parks a vehicle on private property and the owner or lessee of that property requests a towing company to remove and store the parked vehicle, the fee charged by the towing company shall not exceed the towing fee which the local governing authority would have charged had the vehicle been towed for a violation while parked on public property.

B. If the towing company charges an excessive fee, the owner of the vehicle shall have a right and cause of action to recover the amount of the excess fee, plus reasonable attorney fees, and all costs of court.

Acts 1997, No. 349, §1; Acts 2011, 1st Ex. Sess., No. 9, §1.



RS 32:1734 - Gate fees; other fees; excessive charges; prohibitions; cause of action

§1734. Gate fees; other fees; excessive charges; prohibitions; cause of action

A. A towing or storage company that assesses gate fees shall not assess such fee in an amount in excess of forty-five dollars.

B. If the towing or storage company charges a gate fee in excess of forty-five dollars, the owner of the vehicle shall have a right and cause of action to recover the amount of the excess fee, plus reasonable attorney fees, and all costs of court.

C. For the purposes of this Section, a "gate fee" shall mean a charge assessed by a towing or storage company for releasing a towed vehicle before or after normal business hours.

D. No towing or storage company shall charge a fee for the retrieval of contents from a stored or towed vehicle during normal business hours. However, a towing or storage company may charge a fee, not to exceed forty-five dollars, for the retrieval of contents from a stored or towed vehicle at a time other than during normal business hours. If the towing or storage company charges a fee in violation of this Subsection, the owner of the vehicle shall have a right and cause of action to recover the amount of the excess fee, plus reasonable attorney fees and all costs of court.

E. For purposes of this Section, "normal business hours" of any towing or storage company shall be from 8:00 a.m. to 5:00 p.m., Monday through Friday, exclusive of legal holidays.

Acts 1999, No. 532, §1; Acts 2001, No. 856, §1; Acts 2010, No. 837, §1.



RS 32:1735 - Driver's selection of licensed tow company; law enforcement rotation list; minimum requirements; removal from rotation list

§1735. Driver's selection of licensed tow company; law enforcement rotation list; minimum requirements; removal from rotation list

A. When a law enforcement officer determines that a motor vehicle must be towed, the law enforcement officer shall give the owner or operator of the motor vehicle the option to select a licensed towing company to tow his vehicle. If the owner or operator of the motor vehicle is unable to select a licensed towing company, chooses not to select a particular licensed towing company, or an emergency situation requires the immediate removal of the vehicle, the next available licensed towing company on the approved law enforcement rotation list shall be called by the law enforcement officer to tow the vehicle.

B. The towing company selected by the owner or operator of a motor vehicle or the law enforcement officer shall be allowed to respond to the call within forty-five minutes. If the towing company fails to respond within forty-five minutes, the law enforcement officer may select the next available towing company from the approved rotation list.

C. Law enforcement agencies may establish a rotation list of towing companies with tow trucks licensed in accordance with the provisions of R.S. 32:1716. However, prior to a tow truck company's participation on a law enforcement agency's rotation list, the tow truck company shall comply with the provisions of R.S. 45:164 and 180.1. The Department of Public Safety and Corrections, office of state police, shall establish minimum standards, rules, and procedures for participation in a rotation list which shall be approved by the House and Senate transportation, highways, and public works committees prior to their adoption. Any local law enforcement agency may adopt minimum standards consistent with the office of state police rules or comply with the standards established by the office of state police.

D. No law enforcement officer shall recommend to the vehicle owner or operator a specific tow company to conduct a tow. All tows shall be referred to the law enforcement rotation list or the authorized contractor for the law enforcement agency. When the owner or operator exercises their option to select the tow company, such selection shall be duly noted on the tow invoice or the law enforcement record of the incident.

Acts 1999, No. 961, §1; Acts 2001, No. 513, §1; Acts 2003, No. 80, §1; Acts 2008, No. 429, §1, eff. June 21, 2008; Acts 2012, No. 806, §1.



RS 32:1735.1 - Motor vehicle holds; storage requirements; notification; payment of storage costs

§1735.1. Motor vehicle holds; storage requirements; notification; payment of storage costs

A. Any law enforcement agency may place a hold on a vehicle stored at a licensed storage facility for up to fourteen calendar days.

B. A law enforcement agency may request extension of a hold placed pursuant to Subsection A of this Section. In order to extend a hold, the law enforcement agency shall notify the storage facility in writing prior to expiration of the initial hold. If the law enforcement agency does not request extension of such hold, the storage facility shall release the vehicle to its owner upon payment by such owner of all towing and storage charges to the storage facility, provided that the storage facility has complied with the provisions of R.S. 32:1719 and 1720.

C. When a law enforcement agency extends its hold pursuant to Subsection B of this Section, the law enforcement agency may remove the vehicle to a designated impound lot.

D. When a law enforcement agency extends its hold pursuant to Subsection B of this Section and elects to continue storage of the motor vehicle at the storage facility, the law enforcement agency shall be responsible for payment of the storage facility's charges during the requested hold extension period; however, the owner of the motor vehicle shall be responsible for payment of the storage facility's towing and storage charges during the initial law enforcement hold period.

E. Upon judicial determination of no probable cause, a law enforcement agency shall release its hold on the impounded vehicle.

F. Upon judicial determination of guilt of an offense pursuant to Titles 14, 32, or 40 of the Louisiana Revised Statutes of 1950, for which law enforcement placed a hold on his vehicle, the owner of an impounded vehicle shall be liable for payment of all towing and storage costs.

Acts 2010, No. 949, §1.



RS 32:1736 - Towing of motor vehicles from private property; definitions; billing invoices; uniform fees; penalties

§1736. Towing of motor vehicles from private property; definitions; billing invoices; uniform fees; penalties

A. For purposes of this Section, the following terms shall have the meaning indicated unless the context clearly indicates otherwise:

(1) "Authorized representative" shall mean an individual a property owner has delegated or inferred managerial responsibilities to regarding a particular property or premise. An authorized representative shall not be a tow truck owner or operator.

(2) "Parking space" shall mean the designated location in a parking area for the parking of a single vehicle.

(3) "Parking areas" shall mean areas used by the public as a means of access to and egress from, and for the parking of motor vehicles by patrons of a shopping center, business, factory, hospital, or institution. "Parking areas" shall also include housing and apartment complexes, private or public institutions of learning, and other similar locations.

(4) "Tagged for removal" shall mean the placement of a highly visible sticker or other similar tag, which contains the date, time, name of the tow company authorized to remove the vehicle, and the printed name and signature of the property owner or his authorized representative, in a conspicuous place on the motor vehicle by the property owner or his authorized representative. Such stickers or tags shall be clearly visible to drivers of passing vehicles and shall not damage, harm, or otherwise alter the appearance of the motor vehicle.

B. No tow truck operator engaged in the nonconsensual tow of a motor vehicle from any parking area shall tow the motor vehicle unless the tow has been authorized by a law enforcement agency of competent jurisdiction or the motor vehicle has been tagged for removal. However, if the billing invoice has been signed by the property owner or his authorized representative prior to the unauthorized vehicle being towed or if the provisions of Subsection C of this Section are applicable, the vehicle shall not be required to be tagged for removal. Any tow truck operator towing a vehicle from a parking area or private property shall provide a billing invoice to the owner or redeemer of the motor vehicle which invoice complies with applicable law and shall include the following information:

(1) Date and time of service.

(2) The tow truck operator's name and the time of departure.

(3) The name of the law enforcement agency requesting the tow, if applicable.

(4) Itemization of all fees charged for service.

(5) Any additional information required by the Louisiana Public Service Commission.

C. Property owners who tow unauthorized vehicles from their property or parking areas shall place signage in clearly visible locations at the entrances and exits to such property warning motorists that unauthorized vehicles may be towed. If the property has specific parking areas or parking spaces where vehicles are subject to be towed, the specific parking area or parking space that a vehicle is subject to be towed from must also be clearly marked warning the motorist their vehicle may be towed. Such warning shall include signage in each designated parking area or the marking of the individual parking spaces in these specific parking areas. A property owner or his authorized representative who enters into contracts or agreements with a tow truck company to engage in tow-related services and activities shall place signage in clearly visible locations at the entrances and exits to such property or parking areas warning motorists that unauthorized vehicles may be towed. The signage shall include the name, address, and phone number of the towing company in lettering no less than two inches in height. Tow truck company owners and drivers shall ensure that the property, parking areas, and spaces are clearly marked prior to the removal of any vehicle. Additionally, a copy of the written contract or agreement entered into between the property owner or his authorized representative and the tow truck company shall be maintained at the business office of the property owner and the business office of the tow truck company and in the tow truck. The written contract or agreement shall define the parking rules and reasons for towing. The written contract or agreement shall be dated and signed by all parties and include telephone contact numbers for the property owner or their authorized agent and the tow truck company owner, or their authorized agent. The written contract or agreements shall indicate the starting date of the towing service, and the specific date of termination of such agreement. Property owners meeting the requirements of this Subsection shall not be required to tag a motor vehicle for removal or sign the billing invoice prior to towing.

D. All fees charged by a tow truck operator for the nonconsensual towing of a vehicle from private property or parking areas shall be uniform and shall be set in accordance with rules and regulations promulgated by the Louisiana Public Service Commission. If the tow truck operator charges any fee in excess of the uniform fee, the owner of the motor vehicle shall have a right and cause of action to recover the amount of the excess fee, storage costs, if applicable, reasonable attorney fees, and all court costs. The provisions of this Section shall be enforced by all state and local law enforcement officers and duly appointed officers of the Louisiana Public Service Commission. Tow truck operators shall make billing invoices available for inspection upon request by any law enforcement officer or duly appointed officer of the Louisiana Public Service Commission and shall provide such officers with a copy of any billing invoice, any contract for services, or the name, address, and phone number of any property owner or authorized representative.

E. Any tow truck operator who fails to comply with the provisions of this Section, who fails to provide a billing invoice which contains the information required by this Section to the redeemer of the motor vehicle, or who tows a vehicle in violation of this Section shall be in violation of the provisions of R.S. 14:68.4 and shall be subject to any applicable penalty prescribed by law, including but not limited to the revocation of the towing license. Lack of knowledge of the conduct of a tow truck company employee shall not be a defense for the tow truck company owner.

Acts 2003, No. 1054, §1; Acts 2012, No. 806, §1.



RS 32:1741 - Immobilization of motor vehicles by booting; private property; legislative findings

CHAPTER 16-A. IMMOBILIZATION OF MOTOR VEHICLES BY BOOTING

§1741. Immobilization of motor vehicles by booting; private property; legislative findings

A.(1) The legislature finds and declares that the immobilization of motor vehicles by booting in the state of Louisiana vitally affects the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate those who operate motor vehicle booting businesses in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens.

(2) The legislature also finds that as the practice of immobilizing motor vehicles by booting on private property has become more common, complaints have surfaced regarding the conduct of some of the persons engaged in this business, including complaints of employees engaging in strong-arm tactics to intimidate motorists. The legislature finds it necessary to establish minimum consumer protection standards as well as remedies for motorists who suffer property damage as a result of having their motor vehicles booted or claim to have been wrongfully booted.

B. As used in this Chapter, the following words and phrases shall have the meaning ascribed to them in this Section, except as otherwise may be provided or unless a different meaning is plainly required by the context:

(1) "Boot" or "booting" means the act of placing on a parked motor vehicle a mechanical device that is designed to be attached to the wheel or tire or other part of such vehicle so as to prohibit its usual manner of movement.

(2) "Persons" means any individual, partnership, corporation, association, firm, or other business entity.

(3) "Private property" means any privately owned parking facility at any location or any parking lot or street which is privately owned and is located near or contiguous to premises having one or more stores or business establishments which is used for the parking of motor vehicles or for vehicular travel by the owner or customers of such establishments and those having express or implied permission of the owner. Private property does not mean any parking facility, parking lot, or street which is owned by the state or any of its political subdivisions or by any postsecondary education institution.

C.(1) Any person engaged in the business of booting motor vehicles parked on private property in any parish or municipality in the state of Louisiana shall comply with all the requirements of this Chapter and all the licensing and other requirements of any ordinance regulating such business of the parish or municipality in which the person engages in such business.

(2) Any parish or municipality may levy an annual fee for licensing persons to engage in the business of booting motor vehicles parked on private property in the parish or municipality.

(3) No person shall engage in the business of booting motor vehicles unless such person shall do both of the following:

(a) Maintain minimum insurance coverage in the amount of one million dollars in general liability, one million dollars in commercial auto, one million dollars in garage liability, fifty thousand dollars in garage keepers, one million dollars in errors and omissions, one million dollars in umbrella coverage, and shall have workers' compensation coverage on all employees.

(b) Show proof of financial responsibility by depositing with the parish or municipality a continuing bond with a commercial surety authorized to do business in the state and approved by the parish or municipality in the amount of ten thousand dollars payable to the parish or municipality, which bond shall be conditioned upon faithful observance of all the provisions of this Chapter and any ordinances of the parish or municipality with respect to the business of booting motor vehicles on private property, and shall also indemnify any person who suffers any loss by reason of a failure to observe such provisions of this Chapter or such parish or municipal ordinance, or any person who suffers any loss, damages, and expenses by reason of a failure to properly boot a vehicle.

D.(1) No person shall boot a motor vehicle parked on private property unless such person has a written contract with the owner of the private property, or his authorized representative, to boot motor vehicles parked on any such property.

(2) No person shall boot a motor vehicle parked on private property unless a sign is posted at each lot entrance. In addition, each sign shall contain the information which may be prescribed by the parish or municipality and shall include all of the following:

(a) The signs shall be at least eighteen inches wide and twenty-four inches tall and shall be made of weather resistant material.

(b) In lettering at least two inches tall in height and in a solid color that contrasts with the background the sign shall read "Towing and Booting Enforced" or "Booting Enforced" as is applicable to the property.

(c) In lettering at least one inch in height and in a solid color that contrasts with the background the sign shall clearly state the following:

(i) The name and phone number of the booting company including the area code and the amount of the boot removal fee and, in the case of a pay-to-park lot, a statement that unpaid parking fees will also be collected.

(ii) Statement that "Unauthorized vehicles will be towed or booted at owner's or operator's expense."

(iii) A statement describing who may park in the parking facility or the private property, such as "Paid Customer Parking Only", "Permit Parking Only", "Resident Parking Only", or similar statement.

(iv) In the case of pay-to-park lots, the sign shall state how to pay.

(3) No charge in excess of the amount contained on the signs required by this Subsection shall be imposed to release a booted motor vehicle. In addition, no boot removal fee or any other amount shall be charged therefor if personnel responsible for removing the boot do not arrive within ninety minutes of the call or other notification that the owner or operator of the vehicle requests removal of the boot.

(4) The phone number required to be stated on the signs required by Paragraph (2)(c)(i) of this Subsection shall be in operation twenty-four hours a day and shall be manned by a live operator.

(5) No person shall boot a motor vehicle parked on private property or a pay-to-park lot because the motor vehicle is improperly parked in a marked space on such private property or a pay-to-park lot unless the person booting the vehicle obtains photographic proof sufficient to clearly show the improper parking, whether by cell phone photograph or otherwise.

E.(1) It shall be unlawful for any person, either as principal, agent, or employee, to operate any vehicle to engage in or operate, or assist in the engagement or operation of, a business engaged in booting motor vehicles on private property unless the vehicle shall have displayed on each side in plain view the name of the business, the address from which the business is operating, and a phone number with area code of the business. The lettering shall be at least two inches in height and shall be in a contrasting color to the vehicle. Information may be on a removable magnet, so it can be removed when the vehicle is not in service.

(2) Business identification shall be visibly worn by vehicle booting agents at all times while booting and accepting payment.

F.(1) Any person who has booted a vehicle shall immediately affix at the rear-most portion of the window adjacent to the driver's seat of such vehicle a sticker containing a warning that any attempt to move the vehicle may result in damage to the vehicle, the fee to remove the boot, and the time the vehicle was booted.

(2) The sticker shall also contain the name, address, and Parish or Municipal Occupational License Number of the motor vehicle booting business as well as the same twenty-four hour business telephone number required by Paragraph (D)(2)(c)(i) and (4) which shall facilitate the dispatch of personnel responsible for removing the boot and a statement that no fee shall be due if personnel responsible for removing the boot do not arrive within ninety minutes of the call or other notification that the driver requests removal of the boot.

G.(1) Upon payment of all fees to remove a boot, the person who booted the motor vehicle, or his authorized representative, shall remove the boot and the window sticker immediately at no additional charge. The personnel responsible for removing the boot shall be capable of accepting payment by credit or debit card as well as cash. However, no boot removal fee or other charge therefor shall be due if personnel responsible for removing the boot do not arrive within ninety minutes of the call or other notification that the driver requests removal of the boot. No release or waiver of any kind purporting to limit or avoid liability for damages to a motor vehicle that has been booted shall be valid.

(2) Any person who boots a motor vehicle, or any other person authorized to accept payment of any booting fees, shall provide a signed receipt to the person paying the booting fees at the time such fees are paid. The receipt shall contain the name, business address, Parish or Municipal Occupational License Number, and business telephone number of the person who booted the motor vehicle, as such information appears on the Parish or Municipal Occupational License granted to the person by the parish or municipality.

(3) The receipt shall also include any telephone number which has been designated by the parish or municipality as the office within the parish or municipality responsible for receiving complaints with respect to booting, if any.

H. The owner of a motor vehicle that has been booted shall have such right to an administrative hearing in the parish or municipality in which the motor vehicle was booted as may be granted by ordinance of the parish or municipality. The purpose of the hearing is to determine the validity of the booting and the fees imposed. The owner shall make a written request for a hearing within ten calendar days from the date the motor vehicle was booted. The receipt provided for in Paragraphs (2) and (3) of Subsection G shall advise the owner or operator of a booted vehicle of his right under parish or municipal ordinance to ask for and receive such hearing.

I. A parking facility operation company, valet company, or a general manager of a parking facility may not have a direct or indirect monetary or ownership interest in a business engaged in booting motor vehicles on private property which, for compensation, boots unauthorized vehicles in a parking facility. A parking facility operating company, valet company, or general manager of a parking facility in which vehicles are booted may not accept any rebate, compensation, or other valuable consideration, directly or indirectly, from the owner or operator of a business engaged in booting motor vehicles on private property in connection with the booting of vehicles, other than the collected unpaid parking fees.

J. A first violation of this Chapter by a person engaged in the business of booting motor vehicles parked on private property shall subject such person to a warning, a subsequent violation shall subject such person to a suspension of the violator's right to engage in the business of booting motor vehicles on private property.

K. Nothing in this Chapter shall be construed to prohibit any parish or municipality from enacting ordinances that impose more restrictive requirements or regulations than those provided in this Chapter.

Acts 2014, No. 800, §1.



RS 32:1751 - Repealed by Acts 2014, No. 832, §10.

CHAPTER 17. TRI-STATE CORRIDOR COMMISSION

§1751. Repealed by Acts 2014, No. 832, §10.



RS 32:1801 - Repealed by Acts 2014, No. 830, §3.

CHAPTER 18. LOUISIANA TRANSPORTATION INFRASTRUCTURE BANK

§§1801 through 1806.

Note: New Chapter 18, to be comprised of Sections 1801 - 1806, was to be enacted by Acts 2014, Acts 830, §1, effective subject to Section 3 of Acts 2014, No. 830. Section 3 of Act 830 reads as follows:

Section 3. This Act shall take effect and become operative if and when the proposed amendment of Article VII, Sections 10.3, 14, and 27 of the Constitution of Louisiana contained in the Acts which originated as House Bill Nos. 628 and 629* of this 2014 Regular Session of the Legislature are adopted at the statewide election to be held on November 4, 2014, and become effective.

* House Bill 628, amending La. Const. Art. VII, Section 14(B) became Act 873, authorizing capitalization of a state infrastructure bank, effective pending vote November 4, 2014. House Bill 629, amending La. Const. Art. VII, Sections 27 and 10.3, providing for deposit of excess mineral revenues into the Transportation Trust Fund in order to capitalize a state infrastructure bank, failed to become enacted.






TITLE 33 - Municipalities and Parishes

RS 33:1 - Petition for incorporation; contents; circulation; required signatures

TITLE 33

CHAPTER 1. CREATION, ORGANIZATION, ALTERATION,

AND DISSOLUTION

PART I. ESTABLISHMENT AND DESIGNATION

OF MUNICIPALITIES

SUBPART A. MUNICIPAL INCORPORATION

§1. Petition for incorporation; contents; circulation; required signatures

A. Residents of any unincorporated area with a population in excess of two hundred inhabitants may propose the incorporation of the area as provided in this Subpart. A petition proposing the incorporation of the area shall be prepared and shall contain the following:

(1) A legal description of the area proposed for incorporation and the statement that all lands included in the area constitute a contiguous area.

(2) A statement of the number of inhabitants residing in the unincorporated area. Such statement shall be based on the latest federal decennial census or another current population report or count which is verifiable.

(3) A statement of the assessed value of the real property located in the unincorporated area.

(4) A listing of the public services the municipal corporation proposes to render to the area and a plan for the provision of these services.

(5) A statement of the corporate name desired for the new municipality.

(6) The names of two or more chairpersons for the petition for incorporation who shall serve as agents for the petitioners in all legal matters, including the receipt of notices. Notice will be sufficient if served on any one of the chairpersons.

B.(1)(a) The signatures of twenty-five percent of the electors residing in the area proposed for incorporation shall be required in order to file the petition as provided in R.S. 33:2(A).

(b) All electors, whether or not they own land, shall be eligible to sign the petition.

(c) The signatures of the electors must reasonably correspond with their signatures on file in the office of the registrar of voters.

(d) More than one copy of the petition may be circulated and signatures of electors on any copy of the petition shall be counted as part of the required twenty-five percent.

(2) Any elector may withdraw his name from the petition by filing a signed statement of withdrawal with the registrar of voters at any time before the registrar of voters certifies that twenty-five percent of the electors residing in the area proposed for incorporation have signed the petition as provided by R.S. 33:2(C).

Acts 1984, No. 536, §1, eff. Sept. 1, 1984; Acts 1999, No. 425, §1.



RS 33:2 - Filing of petition; certification; forwarding to governor

§2. Filing of petition; certification; forwarding to governor

A. When the proponents of the petition for incorporation believe they have the signatures of at least twenty-five percent of the electors residing in the area, they shall file the petition with the registrar of voters for the parish or parishes in which the unincorporated area is located.

(1) If the unincorporated area is located in one parish, the registrar of voters for that parish shall determine if twenty-five percent or more of the electors residing in the area proposed for incorporation have signed the petition.

(2) If the unincorporated area is located in more than one parish, each registrar of voters shall determine the number of electors residing in the area proposed for incorporation and the number of electors who have signed the petition. In such cases, the registrars of voters shall confer to determine which one has the most electors residing in the area proposed for incorporation. The registrar of voters of the parish with the most electors shall combine his calculations with those of other registrars of voters to determine if the required twenty-five percent of electors have signed the petition.

(3) The required percentage shall be determined on the basis of the number of electors on the rolls of the registrar of voters or registrars of voters at the time the petition was filed with a registrar of voters.

B. If the registrar of voters determines that less than twenty-five percent of the electors have signed the petition, the proponents of the incorporation shall have an additional sixty days within which they can obtain additional signatures to the petition to meet the twenty-five percent requirement. If they fail to obtain the required percent of signatures within sixty days, no petition for incorporation of all or a part of the area proposed for incorporation under this Subpart shall be circulated for two years after the expiration of the sixty-day period.

C. If the registrar of voters determines that the required twenty-five percent of electors have signed the petition, upon the initial presentation or upon the expiration of the sixty-day period for obtaining additional signatures, the registrar of voters shall issue a certificate stating that twenty-five percent or more of the electors residing in the area proposed for incorporation have signed the petition. The registrar of voters shall forward this certificate to the governor.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:3 - Governor's determination; special election

§3. Governor's determination; special election

A. Upon receipt of the certificate from the registrar of voters, the governor shall determine if the petition complies with the provisions of this Subpart, including the requirement that in excess of two hundred inhabitants reside in the area proposed for incorporation. If the governor finds that there has been compliance with the provisions of this Subpart, he shall call a special election to be held on the next possible date for special elections specified in R.S. 18:402.

B. The special election shall be for the purpose of determining whether the unincorporated area described in the petition shall become a municipality. All qualified electors residing within the area proposed for incorporation shall be entitled to vote in the special election and the election shall be held in accordance with the procedures specified in R.S. 18:1300. The costs of the special election shall be borne by the parish in which the area proposed for incorporation is located. If such area is located in more than one parish, the cost of the election shall be prorated between the parishes on the basis of the percentage of electors residing in each parish who are eligible to vote in the election. The results of the election shall be determined and promulgated as provided in R.S. 18:1300.

C. If a majority of the electors voting in the special election vote against incorporation, no petition for incorporation of all or a part of the area proposed for incorporation under this Subpart may be circulated for two years from the date of the election.

D. If a majority of electors voting in the special election vote for incorporation, a chairperson for the petition shall publish the results of the election once in the official journal of the parish in which the area is located. However, if the area is located in more than one parish, the results of the election shall be published once in the official journals of each of the parishes in which the area is located. The notice of the results of the election shall also state the name of the municipality, that the municipality will be legally incorporated thirty days from the date of the publication unless a legal action contesting the incorporation is filed within the thirty-day period, and that notice of such action must be served on the chairperson within the thirty-day period.

E. If a chairperson has not received notice within the prescribed period, the area proposed to be incorporated shall become a municipal corporation at the expiration of the prescribed period and shall have the municipal name set forth in the petition. A chairperson for the petition shall file the following documents in the office of the secretary of state: a copy of the petition, a certified copy of the results of the election, and a copy of the notice or notices announcing the results of the election and stating the date on which the municipality would become legally incorporated barring the institution of legal action within the time specified in R.S. 33:3(D).

Acts 1984, No. 536, §1, eff. Sept. 1, 1984; Acts 1999, No. 425, §1.



RS 33:4 - Legal action contesting an incorporation

§4. Legal action contesting an incorporation

A. Any of the following persons or governmental entities may file a petition contesting the incorporation:

(1) Any elector residing in the area proposed for incorporation.

(2) Any person owning land in such area.

(3) Any municipality which might be adversely affected or an elected official of the governing authority of such a municipality.

B. The petition shall be filed and summons served on the chairperson of the petition within the times specified in R.S. 33:3(D). The petition shall be filed in the district court having jurisdiction over the area in which all or a majority of the electors eligible to have voted in the special election on incorporation reside. The petition shall set forth the reasons why the incorporation should not be approved, which may include the reason that the incorporation might adversely affect the person or governmental entity. The procedures applicable to a civil action shall be applicable to these actions. If more than one petition is filed, the actions shall be consolidated for trial.

C. The district court may designate or appoint a commissioner who shall be a noninterested party to hold hearings on the petition. The designated or appointed commissioner, after holding such hearings, shall file a written report stating his findings of fact and conclusions of law concerning the petition and making a recommendation to the district court concerning whether the area should be incorporated.

D. The district court shall determine whether there has been full compliance with the provisions of this Subpart, including the accuracy of the statements in the petition and of the certification of the registrar of voters. The court shall also reach a determination as to whether the municipality can in all probability provide the proposed public services within a reasonable period of time and whether the incorporation is reasonable. In determining whether the incorporation is reasonable, the court shall consider the possible adverse effects the incorporation may have on other municipalities in the vicinity.

E.(1) If the district court determines that the provisions of this Subpart have been complied with, that the municipality has the capacity to provide the proposed public services within a reasonable period of time, and that the incorporation is reasonable, the district court shall enter an order declaring the date the municipality shall become incorporated. The order shall set forth the name and the boundaries of the municipality. Unless this order is vacated by a timely suspensive appeal, a copy of the order shall be filed in the office of the secretary of state.

(2)(a) If the district court determines that the provisions of this Subpart have not been complied with, that the proposed municipality will not be able to provide the public services proposed in the petition within a reasonable period of time, or that the incorporation is unreasonable, the district court shall enter an order denying the incorporation.

(b) Unless the order is vacated by timely appeal, no petition for the incorporation of all or part of the area proposed for incorporation under this Subpart shall be circulated for two years from the date of the order of the district court.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:5 - Appellate review

§5. Appellate review

A. Any person or governmental entity that filed a petition contesting the proposed incorporation as provided in R.S. 33:4 may appeal a district court order granting the incorporation within the time and in the manner provided by law.

B. Any elector residing in the area proposed for incorporation or any person owning land in the area proposed for incorporation may appeal a district court order denying incorporation of the area within the time and in the manner provided by law.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:6 - Officers of newly incorporated municipality

§6. Officers of newly incorporated municipality

The governor shall appoint all the officers of a newly incorporated municipality, who shall give bond as required. Such officers shall hold office until, the next general municipal election and until their successors take their oaths of office.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:7 - Applicability of Subpart

§7. Applicability of Subpart

A. The provisions of this Subpart shall apply to every municipality incorporated on or after September 1, 1984.

B. The provisions of this Subpart shall not be applicable in testing the validity of the corporate existence of a municipality incorporated prior to September 1, 1984. All municipalities incorporated prior to September 1, 1984, shall have such validity tested according to the law in effect at the time of their incorporation.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:8 - Ordinance adopting new name

SUBPART B. CHANGE OF NAME OF MUNICIPALITY

§8. Ordinance adopting new name

A. The municipal governing authority may adopt an ordinance adopting a new name for the municipality and shall submit a certified copy of such ordinance to the governor. The governor shall approve the new name unless he determines that the new name is the same as or so similar to the name of another municipality in the state of Louisiana that the new name would cause considerable confusion.

B. Upon approval by the governor of the name change, the municipal governing authority shall publish the ordinance once in a newspaper of general circulation in the municipality. Upon entry of the ordinance and of a certified copy of this notice in the minutes of a meeting of the governing authority, the change of the name of the municipality shall be effective.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984.



RS 33:9 - To 12 Repealed by Acts 1984, No. 337, 1.

§9. §§9 to 12 Repealed by Acts 1984, No. 337, §1.



RS 33:21 - Official seal, insignia, symbol, emblem, coat of arms, or logo

PART II. LOCAL GOVERNMENTAL SUBDIVISION -

GENERAL PROVISIONS

§21. Official seal, insignia, symbol, emblem, coat of arms, or logo

A. If a local governmental subdivision by ordinance or resolution adopts an official seal, insignia, symbol, emblem, coat of arms, or logo which contains its name or which contains any device, depiction, or inscription which identifies the local governmental subdivision, no person shall use such official seal, insignia, symbol, emblem, coat of arms, or logo without the written consent of the local governmental subdivision or authorized public official.

B. Any person who violates the provisions of this Section shall be fined not more than five hundred dollars for each violation.

Acts 1997, No. 833, §1, eff. July 10, 1997.



RS 33:31 - Cellular telephone usage in motor vehicles; state preemption

§31. Cellular telephone usage in motor vehicles; state preemption

Regulation of operator or passenger use of cellular telephones and other electronic communications devices in a motor vehicle is exclusively reserved to and preempted by the state. No local governmental subdivision shall enact or enforce any charter provision, ordinance, resolution, or other provision regulating the use of cellular phones or other electronic communications devices in a motor vehicle.

Acts 2003, No. 281, §1, eff. June 10, 2003.



RS 33:41 - Illegal contracts

§41. Illegal contracts

A. Any contract awarded or executed, or purchase made in violation of R.S. 14:118 (public bribery), and where a conviction has been obtained, shall be null and void and shall not be enforced in the courts of this state. However, in instances where the contract or purchase agreement encompasses a service or commodity that is of a vital need to or for the public, a court may allow a limited transition period to enable the local government authority to secure an alternative source for the service or commodity.

B.(1) Pursuant to Subsection A, the local government authority that is a party to the contract or purchase agreement shall apply, in its name, through an attorney of its choosing, to a court of competent jurisdiction for an order or injunction to restrain the misapplication of funds or the execution or performance of any contract or purchase order made on its behalf in contravention of law, or which was procured by fraud or corruption.

(2) In the event the attorney chosen by the local government authority fails to apply for the order or injunction required by Paragraph (1) of this Subsection, within ninety days following a conviction, the district attorney shall apply for such order or injunction on behalf of the local government authority.

Acts 2010, No. 450, §1, eff. June 22, 2010.



RS 33:42 - Privately owned public water supply and sewer systems; failure to meet certain standards; effects

§42. Privately owned public water supply and sewer systems; failure to meet certain standards; effects

A. The provisions of this Section shall apply to any political subdivision within a parish having a population greater than two hundred thousand but less than two hundred and thirty thousand according to the latest federal census.

B. A privately owned public water supply or sewer system provider serving the residents of a political subdivision as set forth in this Section shall comply with all applicable standards set forth in law and regulation, including standards relative to chlorination and iron and manganese control of drinking water and disinfection of waste water discharged in compliance with such sewer system provider's permit, rules, regulations, and laws governing the operation of such sewer system provider.

C.(1) In addition to any other penalty or liability authorized by law that may be imposed upon a privately owned public water supply or sewer system provider that fails to meet applicable standards, a political subdivision may by ordinance adopt a remediation charge to be imposed upon such a system operating therein in accordance with such conditions and in such an amount as the political subdivision determines in order to implement the provisions of this Section.

(2) A privately owned public water supply or sewer system provider that is penalized by the state or political subdivision within which it operates at least two separate times within a consecutive twelve-month period due to failure to comply with applicable laws and regulations relative to water supply or wastewater treatment and discharge shall, upon the request of the governing authority of the political subdivision, transfer such system to the political subdivision for just compensation or be subject to receivership pursuant to R.S. 30:2075.3 or R.S. 40:5.9. Such a transfer shall be subject to applicable rules, regulations, and laws governing the transfer of a permit, license, or certificate for a privately owned public water supply or sewer system provider and shall be subject to approval by the Public Service Commission.

D. The Department of Health and Hospitals shall provide technical assistance concerning iron and manganese issues to privately owned public water supply providers to pursue possible solutions such as installing new wells with greater depths and to assist impacted populations to resolve their drinking water issues.

E. Privately owned public water supply providers that have on-site water filtration systems shall be required to maintain and utilize such systems. Any privately owned public water supply provider that fails to maintain and utilize any such system shall be subject to a fine by the Department of Health and Hospitals of one thousand dollars per day until the system is maintained and utilized.

F. The provisions of this Section shall not apply to any privately owned public water supplier or sewer system provider who, on January 1, 2014, conducted operations in three or fewer parishes. This Section shall apply to any privately owned public water supplier or sewer system provider who, on January 1, 2014, conducted operations in more than three parishes.

Acts 2014, No. 861, §1.



RS 33:81 - Repealed by Acts 1984, No. 536, 3, eff. Sept. 1, 1984.

PART II. (BLANK)

PART III. CHANGE OF NAME OF MUNICIPALITY

§81. §§81, 82 Repealed by Acts 1984, No. 536, §3, eff. Sept. 1, 1984.



RS 33:101 - Definitions

PART IV. PHYSICAL DEVELOPMENT OF PARISHES

AND MUNICIPALITIES

SUBPART A. PLANNING COMMISSIONS

§101. Definitions

For the purpose of this Subpart, the following terms are defined as follows:

(1) "Master plan" means a statement of public policy for the physical development of a parish or municipality adopted by a parish or municipal planning commission.

(2) With regard to municipalities, certain terms are defined as follows:

(a) "Municipality" includes any incorporated city, town, or village.

(b) "Chief executive" means the mayor or corresponding officer of a municipality, whatever his title.

(c) "Local legislative body" means the mayor and board of aldermen, the commission council, or other governing body of a municipality.

(3) "Planning commission" means an official planning commission appointed in accordance with the provisions of this Subpart. It shall denote either a parish planning commission, or a municipal planning commission, as the case may be. The term "parish or municipality as the case may be", when appropriate to the context, relates to the respective jurisdictions or functions of a parish planning commission with regard to the parish for which it is established and of a municipal planning commission with regard to the municipality for which it is established; or, when appropriate to the context, relates to the rights and remedies which the respective parish or municipality may exercise to enforce the provisions of this Subpart.

(4) "Streets" and "roads" includes streets, avenues, boulevards, roads, lanes, alleys, viaducts, and other ways.

(5)(a) "Subdivision" means the division of a lot, tract, or parcel of land into two or more lots, plats, sites or other divisions of land for the purpose, whether immediate or future, of sale or of building development, and, with regard to parishes, for the purpose of sale or of building development for purposes other than agricultural. It includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.

(b) "Resubdivision", in addition to being synonymous with "subdivision", means and shall also include the consolidation of two or more lots, plats, tracts, parcels, or other divisions of land into one or more lots, plats, tracts, parcels, or other divisions of land.

Acts 1990, No. 699, §1, eff. July 20, 1990; Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:101.1 - Subdivision approval a legislative function

§101.1. Subdivision approval a legislative function

Except as otherwise provided in this Subpart, the act of approving or disapproving a subdivision plat is hereby declared a legislative function involving the exercise of legislative discretion by the planning commission, based upon data presented to it; provided that any subdivision ordinance enacted by the governing authority of a parish or municipality or the acts of the planning commission, or planning administrator shall be subject to judicial review on the grounds of abuse of discretion, unreasonable exercise of police powers, an excessive use of the power herein granted, or denial of the right of due process. The right of judicial review of a subdivision ordinance shall not be limited by the foregoing, however, nothing contained in this Subpart or in any subdivision ordinance adopted by a parish or municipality shall be construed as imposing upon such parish or municipality a duty, special or otherwise, to or for the benefit of any individual person or group of persons.

Acts 1990, No. 699, §1, eff. July 20, 1990.



RS 33:102 - Grant of power to parishes and municipalities

§102. Grant of power to parishes and municipalities

Every parish and every municipality may make, adopt, amend, extend, add to, or carry out official plans as provided in this Subpart, and may create by ordinance a planning commission with the powers and duties as provided by this Subpart, and may appropriate funds for the commission.

Acts 2004, No. 859, §1, eff. July 12, 2004.



RS 33:102.1 - Regulation of amateur radio antennas

§102.1. Regulation of amateur radio antennas

A. No parish or municipality may enact or enforce an ordinance or regulation that is in conflict with the ruling of the Federal Communications Commission in "Amateur Radio Preemption, 101 FCC 2nd 952 (1985)" or other federal regulations related to amateur radio service, including 47 C.F.R. Part 97.

B. If a parish or municipality adopts an ordinance or regulation involving the placement, screening, or height of an amateur radio antenna based on health, safety, or aesthetic conditions, the ordinance or regulation must:

(1) Reasonably accommodate amateur communications.

(2) Represent the minimal practicable regulation to accomplish the parish's or municipality's legitimate purpose.

(3) Not limit the height of an antenna or its supporting structure to less than twenty feet above the maximum height allowed for any structures or buildings located in the zone or district where the antenna is located under applicable codes, regulations, or ordinances. The provisions of this Paragraph shall not apply to historic districts.

Acts 1999, No. 1325, §1; Acts 2012, No. 630, §1, eff. June 7, 2012.



RS 33:103 - Planning commission; membership; appointment

§103. Planning commission; membership; appointment

A. A parish planning commission shall consist of not less than five nor more than nine members, at the discretion of the police jury or other parish governing authority, all to be appointed by the police jury or other parish governing authority. The police jury or other parish governing authority may remove any member of the commission, after public hearing, for inefficiency, neglect of duty, or malfeasance in office.

B. A municipal planning commission shall consist of not less than five nor more than nine members, at the discretion of the local legislative body, all to be appointed by the chief executive of the municipality, who may remove any member of the commission, after public hearing, for inefficiency, neglect of duty, or malfeasance in office.

C.(1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation, except as otherwise provided by this Paragraph or as otherwise provided by law, and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part.

(a) Nothing contained in this Section shall prevent the governing authority of St. Charles Parish from paying to the members of the zoning commission of St. Charles Parish not less than forty dollars nor more than sixty dollars per diem for attending meetings of the commission. In no instance, however, shall the number of meetings exceed a maximum of twelve per year.

(b) Notwithstanding any other provision of this Section to the contrary, the police jury of St. John the Baptist Parish may pay members of the planning commission of St. John the Baptist Parish per diem not less than twenty-five dollars nor more than forty dollars for attending meetings of said commission for a maximum of fifteen meetings per year.

(c) Notwithstanding any other provision of this Section to the contrary, the police jury of St. James Parish may pay members of the planning commission of the parish and the respective governing authorities of the municipalities may pay the planning commissions of the municipalities of Lutcher and Gramercy per diem not less than twenty-five dollars nor more than forty dollars for attending meetings of said commissions for a maximum of fifteen meetings per year per commission.

(d) Notwithstanding any other provision of this Section to the contrary, the parish council of West Baton Rouge Parish shall pay members of the planning commission of West Baton Rouge Parish per diem which shall not exceed the rate allowable for per diem deduction under Section 162(h)(1)(B)(ii) of Title 26 of the United States Code for attending meetings of the commission for a maximum of twenty-four days per year.

(e) Repealed by Acts 1997, No. 1274, §2, eff. Jan. 1, 1998.

(f) Notwithstanding any other provision of this Section to the contrary, the police jury of Acadia Parish may pay members of the planning commission of Acadia Parish per diem of twenty-five dollars for attending meetings of said commission for a maximum of twenty-four meetings per year.

(g) Notwithstanding any other provision of law or of this Section to the contrary, the governing authority of Lafourche Parish may pay members of the Lafourche Parish Planning and Zoning Commission a per diem of not less than twenty-five dollars and not more than forty dollars for attendance at meetings of the commission for a maximum of twelve meetings per year.

(h)(i) Notwithstanding any other provision of this Section to the contrary, the governing authority of St. Tammany Parish may set the membership of the St. Tammany Parish Planning Commission at not less than fourteen members, each member being a resident of the police jury district from which he is appointed.

(ii) Members of the St. Tammany Parish Planning Commission shall be appointed by a majority vote of the governing authority of the parish for staggered terms as follows: four members for one year; four members for two years; four members for three years; and two members for four years. Terms of members shall be decided by lot by the governing authority of St. Tammany Parish at its first regularly scheduled meeting after June 25, 1993. The successor of each member shall be appointed to serve a term of three years from the expiration of the term of his predecessor.

(iii) Notwithstanding any other provision of this Section to the contrary, the governing authority of St. Tammany Parish may pay members of the St. Tammany Parish Planning Commission a per diem of fifty dollars for attendance at meetings of the commission for a maximum of twenty-four meetings per year.

(i) Notwithstanding any provision of this Section or any other law to the contrary, the governing authority of Tangipahoa Parish may pay members of the planning commission of Tangipahoa Parish and such members may receive a per diem of not less than twenty-five dollars nor more than sixty dollars for attendance at meetings of the commission for a maximum of sixteen meetings per year. Such per diem shall be paid by the parish governing authority out of funds appropriated or otherwise made available for such purposes.

(j) Notwithstanding any provision of this Section or any other law to the contrary, the governing authority of the city of Plaquemine may pay members of the planning commission of the city and such members may receive a per diem for attendance at meetings of the commission for a maximum of twenty-four days per year in amounts not to exceed the following maximums:

(i) Fifty dollars for the chairman of the commission.

(ii) Twenty-five dollars for all other members.

(k) The governing authority of Iberville Parish may pay members of the Iberville Parish planning commission and such members may receive a per diem of not more than twenty-five dollars for attendance at meetings of the commission for up to twenty-four meeting days per year. Any such per diem shall be paid out of funds appropriated or otherwise made available for such purpose.

(l) Notwithstanding any other provision of law to the contrary, the governing authorities of the municipalities of Arcadia, Delhi, Gramercy, Haughton, Haynesville, Iowa, Jena, Lake Arthur, Lockport, and Many may pay a per diem to members of their respective municipal planning commissions for attending meetings of any such commission. The rate of per diem to be paid to such members and the number of meetings for which per diem shall be paid shall be established by ordinance of the governing authority of each municipality.

(m) Notwithstanding any provision of law to the contrary, the governing authority of the parish of St. Mary may pay members of the planning and zoning commission of the parish a per diem of seventy-five dollars for attendance at meetings of the commission for a maximum of fifteen meetings per year. Any such per diem shall be paid by the parish governing authority from monies appropriated out of the general fund of the parish.

(2) The parish governing authority or local legislative body of the municipality, as the case may be, shall establish staggered initial terms of the members of the planning commission. Such terms shall be no less than four years nor more than ten years in length. However, nothing contained herein shall affect the term of any member incumbent on the effective date of this Subsection.

D. The successors of the members of a planning commission, whether a parish or municipal planning commission shall be appointed by the parish governing authority or the local legislative body of the municipality, as the case may be, for terms of equal length for all members, to be determined by said authority or body, which terms shall be for not less than four years or more than ten years from and after expiration of the terms of their predecessors in office.

Provided however, that nothing contained herein shall affect the term of any member incumbent on the effective date of this Subsection.

E. If a vacancy occurs other than by an expiration of the term, it shall be filled by appointment by the original appointing authority for the unexpired term.

F. Where a parish or municipality has adopted a charter for local self-government or other home rule charter and such charter provides for the establishment of a planning commission or otherwise provides for the functions of a planning commission to be performed by the governing authority or other board or commission, the provisions of this Subpart concerning membership, appointment, organization, and structure shall not be applicable. In such case, any parish or municipality with a home rule charter may avail itself of the power and authority granted herein to a planning commission; however, nothing herein shall diminish any power or authority already granted by a home rule charter or other law.

Amended by Acts 1956, No. 135, §1; Acts 1961, No. 76, §1; Acts 1968, No. 654, §1; Acts 1974, No. 480, §2; Acts 1975, No. 23, §1; Acts 1976, No. 57, §1; Acts 1977, No. 42, §1; Acts 1980, No. 737, §1; Acts 1980, No. 781, §1; Acts 1981, No. 123, §1; Acts 1985, No. 409, §1; eff. Jan. 1, 1986; Acts 1990, No. 699, §1, eff. July 20, 1990; Acts 1991, No. 720, §1; Acts 1993, No. 980, §1, eff. June 25, 1993; Acts 1995, No. 123, §1; Acts 1997, No. 438, §1; Acts 1997, No. 453, §1; Acts 1997, No. 1274, §2, eff. Jan. 1, 1998; Acts 1999, No. 90, §1; Acts 2000, 1st Ex. Sess., No. 137, §1, eff. April 19, 2000; Acts 2006, No. 725, §1, eff. July 1, 2006; Acts 2008, No. 105, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 255, §1, eff. July 1, 2011.



RS 33:103.1 - Training requirements; commission and advisory board members

§103.1. Training requirements; commission and advisory board members

A. All appointed members of parish and municipal planning commissions and of advisory boards to such commissions, including boards of zoning adjustment, shall receive at least four hours of training in the duties, responsibilities, ethics, and substance of the positions held or to be held, either prior to taking office or no later than one year after office is assumed. All training shall be approved by the parish or municipal planning commission or advisory board.

B. The provisions of this Section shall only apply to members appointed to such boards and commissions on or after July 12, 2004.

Acts 2004, No. 859, §1, eff. July 12, 2004.



RS 33:104 - Organization, meetings, and rules

§104. Organization, meetings, and rules

A. A commission shall elect a chairman from its membership and create and fill such other of its offices as it may determine. The term of chairman shall be one year, with eligibility for reelection. A commission shall hold at least one regular meeting in each month. It shall adopt rules for transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.

B. Notwithstanding the provisions of Subsection A of this Section, a commission located in any municipality with a population of not less than six thousand one hundred twenty-five persons and not more than six thousand five hundred persons according to the latest federal decennial census may cancel a monthly commission meeting if there are no items to be placed on the agenda for the meeting. The commission shall provide notice to the public that the meeting is cancelled no less than five days prior to the scheduled meeting by placing a notice of cancellation in the official journal of the municipality in which the commission is located and by posting a copy of such notice on the door of the building in which the meeting is to be held and via the Internet on the official website of the municipality in which the commission is located.

Acts 2014, No. 268, §1.



RS 33:105 - Staff and finances

§105. Staff and finances

A commission may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same provisions of law, including civil service regulations, as govern other corresponding civil employees of the parish or municipality, as the case may be. A commission may also contract with planning experts, engineers, architects, and other consultants for such services as it may require. The expenditures of a commission, exclusive of those made from funds received by gift, shall be within the amounts appropriated for the purpose by the local legislative body, which shall provide the funds, equipment, and accommodations necessary for a commission's work.



RS 33:106 - General powers and duties

§106. General powers and duties

A.(1) A parish planning commission shall make and adopt a master plan for the physical development of the unincorporated territory of a parish.

(2) A municipal planning commission shall make and adopt a master plan for the physical development of the municipality.

B.(1) Any such plan shall provide a general description or depiction of existing roads, streets, highways, and publicly controlled corridors, along with a general description or depiction of other public property within the jurisdiction that is subject to the authority of the commission.

(2) Any such plan, with the accompanying maps, plats, charts, and descriptive matter may include a commission's recommendations for the development of the parish or municipality, as the case may be, including, among other things, the general location, character, and extent of railroads, highways, streets, viaducts, subways, bus, street car and other transportation routes, bridges, waterways, lakes, water fronts, boulevards, parkways, playgrounds, squares, parks, aviation fields, and other public ways, grounds, and open spaces; the general location of public buildings, schools, and other public property; the general character, extent and layout of public housing and of the replanning of blighted districts and slum areas; the general location and extent of public utilities and terminals, whether publicly or privately owned or operated, for water, light, sanitation, communication, power, transportation, and other purposes; and the removal, relocation, widening, narrowing, vacating, abandonment, change of use, or extension of any of the foregoing ways, grounds, open spaces, buildings, property, utilities, or terminals.

C. As the work of making the whole master plan progresses, a commission may from time to time adopt and publish a part or parts thereof, any such part to cover one or more major sections or divisions of the parish or municipality, as the case may be, or one or more of the aforesaid or other functional matters to be included in the plan. A commission may from time to time amend, extend, or add to the plan.

D. Where a municipal planning commission has been established under the authority of this Subpart, it shall also serve as a municipal zoning commission, and when acting as such, it shall hold separate meetings with separate minutes and records.

Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:106.1 - Planning commissions; exempt subdivisions; septic tanks and field drains permitted

§106.1. Planning commissions; exempt subdivisions; septic tanks and field drains permitted

A. Notwithstanding any other provision in this Chapter to the contrary, no parish, regional, or other planning commission, except those of the parishes of Bossier, Cameron, St. Charles, St. James, Lincoln, Plaquemines, St. Tammany, Washington, Allen, Tangipahoa, Jefferson Davis, Evangeline, Sabine, St. John the Baptist, West Baton Rouge, and Caddo, and those of any city or municipality within said parishes, and except those covering a jurisdiction with a population greater than three hundred thousand, shall have jurisdiction over the following subdivisions of land except with respect to requirements for utilities, drainage, including sewerage disposal and street planning dimensions, composition, and alignment:

(1) Any parcel of land situated outside an incorporated area which is owned wholly by one owner or co-owners and is divided into single-family lots of a minimum square footage of twenty-two thousand five hundred square feet, with a minimum width of one hundred twenty-five feet of frontage, except those lots that are nonrectangular with less than a minimum of one hundred twenty-five feet of frontage have an average width of one hundred twenty-five feet, provided said lots have a frontage of at least sixty feet, and provided that the size of the lots can support sewage disposal systems and individual water systems which meet the requirements of the office of preventive and public health services after consideration of recognized standards of suitability. However, the provisions of this Section and those of R.S. 33:106 shall not apply to any rural subdivision residence constructed prior to January 1, 1980, if the builder on or buyer of such residence installs a septic tank with an absorption field, or, as alternative method, an individual mechanical sewage treatment plant for individual single-family homes, either of which must qualify as an acceptable sewage treatment system as determined by the office of preventive and public health services of the Department of Health and Hospitals, and which would be acceptable to the local health authority of the parish in which the residence is located. Furthermore, no parish, municipality, or planning commission shall enact a sewerage permit ordinance or similar regulation authorizing the installation of individual sewage treatment and disposal systems without written approval by the office of preventive and public health services of the Department of Health and Hospitals.

(2) Any parcel of land, wherever located, upon which a servitude of passage is created for ingress or egress which does not create a through passage and is used exclusively as a driveway need not meet any street planning dimensions, except said servitude must be adequate in dimensions to provide for ingress and egress by service and emergency vehicles.

B. On the tracts excepted from planning commission regulation in this Section, the utilization of individual sewage disposal systems shall be permitted and the utilization of any other sewage disposal system shall not be required, provided such sewage disposal systems meet requirements of the office of preventive and public health services.

Added by Acts 1978, No. 527, §1. Amended by Acts 1979, No. 47, §1, eff. June 20, 1979; Acts 1980, No. 673, §1; Acts 1980, No. 782, §1; Acts 1981, No. 379, §1; Acts 1982, No. 716, §1; Acts 1985, No. 569, §1, July 12, 1985; Acts 2001, No. 342, §1.



RS 33:106.2 - West Baton Rouge Parish Planning Commission; applicability

§106.2. West Baton Rouge Parish Planning Commission; applicability

The provisions of this Subpart shall not apply to the planning commission of West Baton Rouge Parish to the extent that such provisions are in conflict with the provisions of the West Baton Rouge Parish Home Rule Charter and any ordinances adopted pursuant to such home rule charter provisions.

Acts 2000, 1st Ex. Sess., No. 137, §1, eff. April 19, 2000.



RS 33:107 - Purposes in view

§107. Purposes in view

In the preparation of such plan, a parish planning commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the parish, with due regard to its relation to neighboring territory and to the relation of unincorporated territory in the parish to incorporated territory therein.

In the preparation of such plan a municipal planning commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the municipality and its environs.

A plan shall be made with the general purpose of guiding and accomplishing a co-ordinated, adjusted, and harmonious development of the parish or municipality, as the case may be, and its environs which will, in accordance with present and future needs, best promote health, safety, morals, order, convenience, prosperity, and general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, the promotion of safety from fire and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the promotion of good civic design and arrangement, wise and efficient expenditure of public funds, the adequate provision of public utilities and other public requirements, and in the case of a municipal planning commission, vehicular parking.



RS 33:108 - Procedure of commission; adoption of plan

§108. Procedure of commission; adoption of plan

A. A commission may adopt a plan as a whole by a single resolution or may by successive resolutions adopt successive parts of a plan, said parts corresponding with major geographical sections or divisions of the parish, in the case of a parish planning commission, or of the municipality, in the case of a municipal planning commission, or with functional subdivisions of the subject matter of the plan, and may adopt any amendment or extension thereof or addition thereto.

B. Before the adoption of a plan or any such part, amendment, extension, or addition, a commission shall hold at least one public hearing thereon. A parish planning commission shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation throughout the parish at least ten days prior to the date set for the hearing. A municipal planning commission shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation in the municipality at least ten days prior to the date set for the hearing.

C. The adoption of a plan or of any such part or amendment or extension or addition shall be by resolution of a commission. The resolution shall refer expressly to the maps and descriptive and other matter intended by a commission to form the whole or part of a plan, and the action taken shall be recorded on the map and plan and descriptive matter by the identifying signature of the chairman or secretary of the commission.

D. Certified copies of a summary of the plan or part thereof shall be filed with the division of administration, with the local legislative body and with the clerk of court of the parish, except in the parish of Orleans where certified copies of said plan shall be filed with the Commission Council of the city of New Orleans and recorded with the register of conveyances for the parish of Orleans.

Amended by Acts 1952, No. 458, §1; Acts 1968, No. 288, §2; Acts 2004, No. 33, §1; Acts 2012, No. 49, §1, eff. May 11, 2012.

NOTE: See R.S. 13:1211 et seq.



RS 33:109 - Legal status of official plan

§109. Legal status of official plan

A. Whenever a commission has adopted a master plan of a parish or municipality, as the case may be, or one or more major sections or districts thereof and has filed certified copies thereof as provided in R.S. 33:108, no street, square, park or other public way, ground, or open space, or public building or structure, or public utility, whether publicly or privately owned, shall be constructed or authorized in the parish or municipality, as the case may be, or in such planned section or district until the location, character, and extent thereof has been submitted to and approved by the commission. In case of disapproval, the commission shall communicate its reasons to the local legislative body which shall have the power to overrule such disapproval by a recorded vote of not less than two-thirds of its entire membership. However, if the public way, ground, space, building, structure, or utility is one the authorization or financing of which does not, under the law or charter provisions governing same, fall within the province of the local legislative body, then the submission to a planning commission shall be by the board, commission, or body having such jurisdiction, and a planning commission's disapproval may be overruled by such board, commission, or body by a vote of not less than two-thirds of its membership. The failure of a commission to act within sixty days from and after the date of official submission to a commission shall be deemed approval.

B. Whenever a parish or municipal planning commission has adopted a master plan, the governing authority of such parish or municipality shall consider such adopted master plan before adopting, approving, or promulgating any local laws, ordinances, or regulations which are inconsistent with the adopted elements of the master plan.

Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:109.1 - Relationship between local master plans and the plans of the state and other political subdivisions

§109.1. Relationship between local master plans and the plans of the state and other political subdivisions

Whenever a parish or municipal planning commission has adopted a master plan, state agencies and departments shall consider such adopted master plan before undertaking any activity or action which would affect the adopted elements of the master plan.

Acts 2004, No. 859, §1, eff. July 12, 2004.

NOTE: See Acts 2004, No. 859, §2, relative to applicability of Act.



RS 33:110 - Miscellaneous powers and duties of commission

§110. Miscellaneous powers and duties of commission

A commission may promote public interest in and understanding of a plan and to that end may publish and distribute copies of a plan or of any report and may employ such other means of publicity and education as it may determine. Members of a commission, when duly authorized by a commission, may attend planning conferences or meetings of planning institutes or hearings upon pending planning legislation, and a commission may, by resolution spread upon its minutes, pay the reasonable traveling expenses incident to such attendance. A commission shall, from time to time, recommend to the appropriate public officials programs for public structures and improvements and for the financing thereof. It shall consult and advise with public officials and agencies, public-utility companies, civic, education, professional, and other organizations, and with citizens with relation to the protecting or carrying out of a plan. A commission may accept and use gifts for the exercise of its functions. All public officials shall, upon request, furnish to a commission, within a reasonable time, such available information as it may require for its work. A commission, its members, officers, and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon. In general, a commission shall have such powers as may be necessary to enable it to fulfill its functions, promote planning, and in all respects carry out the purposes of this Sub-part.



RS 33:111 - Scope of control of subdivision

§111. Scope of control of subdivision

Whenever a planning commission has adopted a major street or road plan of the territory unincorporated, in the case of a parish planning commission, within its jurisdiction or part thereof and has filed certified copies of such plan with the local legislative body and with the clerk of court of the parish, it shall be incumbent upon any individual or corporation prior to filing or recording such plat to first obtain approval by such planning commission and the approval entered in writing on the plat by the chairman or secretary of the commission and failure to so do shall constitute the right of the governing authority wherein said land is located not to accept same as a duly accepted and dedicated subdivision. Nothing contained herein shall be construed to prohibit the respective clerks of court and recorder of records of the various parishes from recording surveys and/or plats of land presented to them for recording or filing as a public record.

Amended by Acts 1974, No. 646, §1.



RS 33:112 - Subdivision regulations

§112. Subdivision regulations

A. Before exercising the powers referred to in R.S. 33:110, a parish planning commission shall adopt regulations governing the subdivision of land within unincorporated territory within its jurisdiction for purposes other than agricultural.

B. Before exercising the powers referred to in R.S. 33:110 a municipal planning commission shall adopt regulations governing the subdivision of land within its jurisdiction.

C.(1)(a) Within the city of New Orleans, the governing body may enact or may authorize its appropriate agency to enact, as a part of the municipality's subdivision control regulations, requirements that a subdivider of land dedicate such land areas, sites, and locations for park, playground, and public school purposes as are reasonably necessary to service the proposed subdivision and the future residents thereof, but in no case more than five percent of the gross area of the proposed subdivision. The regulations may provide that the dedication shall be a condition precedent to the approval of any subdivision plat. They shall set forth the standards to be applied in determining the amount of land that is required to be dedicated. These standards shall be based upon the number and type of dwelling units or structures to be included in each subdivision. These standards shall also be based upon studies and surveys conducted by the municipality through its appropriate agency in order to determine the need, if any, for park, playground, and public school sites generated by existing subdivisions within the municipality containing various types of dwelling units or structures.

(b) When the municipality or parish through its appropriate agency adopts regulations requiring a subdivider to dedicate park, playground, and public school sites, as authorized by this Subpart, it may also adopt as part of the municipality's or parish's regulations governing the subdivision of land, provisions requiring a subdivider, in lieu of dedicating the sites, to pay to the municipality or parish, a sum of money or a combination of money and sites equal to the value of land that would otherwise be required to be dedicated for park, playground, and public school purposes, whenever the local governmental body through its appropriate agency determines that it would not be in the public interest to accept the dedication in connection with a particular proposed subdivision. The provisions shall enumerate the standards to be applied in determining when it is not in the public interest to accept the dedication and shall provide for the manner of making payment.

(c) All funds so received shall be held by the municipality or parish or a designated department or agency thereof, in a special account, and shall be applied and used by the municipality or parish to acquire park, playground, and public school sites for the benefit of the residents of the subdivision for which the payment was made. Provisions may be adopted establishing standards for the application and use of the funds in accordance with the foregoing limitation. The provisions may also provide that the payment in lieu of dedication shall be a condition precedent to the approval of any subdivision plat, or may provide that the payment be deferred or made in installments following approval of a subdivision plat, upon the subdivider's posting good and sufficient surety bond guaranteeing the payment. The parish or municipality, as the case may be, may enforce such bond by all appropriate legal remedies.

(2) Such regulations may provide for the proper arrangement and width of streets in relation to other existing or planned streets and to the master plan, for adequate and convenient open spaces for traffic, vehicular parking, utilities, access of firefighting apparatus, recreation, light and air, and for the avoidance of congestion of population, including minimum width and area of lots.

D. Such regulations may include provisions as to the extent to which roads, streets, and other ways shall be graded and improved and to which water and sewer and other utility mains, piping, or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of a commission may provide for a tentative approval of the plat previous to such installations; but any such tentative approval shall be revocable and shall not be entered on the plat. In lieu of the completion of such improvements and utilities prior to the final approval of the plat, a commission may accept a bond with surety to secure to the parish or municipality, as the case may be, the actual construction and installation of such improvements or utilities at a time and according to specifications fixed by or in accordance with the regulations of the commission. The parish or municipality, as the case may be, may enforce such bond by all appropriate legal remedies.

E. All such regulations shall be published as provided by law for the publication of ordinances, and, before adoption, a public hearing shall be held thereon. A parish planning commission shall give notice of the purpose, time, and place of the hearing by one publication in a newspaper of general circulation in the parish at least ten days prior to the date set. A municipal planning commission shall give notice of the purpose, time and place of the hearing by one publication in a newspaper of general circulation in the municipality at least ten days prior to the date set. Certified copies of such regulations shall be filed by a commission with the local legislative body and the clerk of court of the parish. Regulations governing the subdivision of land may be amended from time to time, subject to the requirements governing original adoption with respect to notice, hearing, and filing with local authorities.

F. Whenever pursuant to R.S. 33:4562-4566 two or more parishes or parts thereof have been combined by agreement into a single recreation district such that the parish boundaries do not coincide with the recreation district, the local governing body through its appropriate agency shall refer the standards required by this subpart to the recreation district commission in which the proposed subdivision is located. The standards shall not be effective until the recreation district commission certifies, pursuant to procedures set forth in the interlocal agreement, that they are the same as those prevailing throughout the jurisdiction of the recreation district. The foregoing section may be applicable to all federally assisted housing programs whether or not a subdivision of land would be required.

Amended by Acts 1972, No. 36, §1; Acts 1991, No. 264, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, June 12, 2011.



RS 33:113 - Procedure; legal effect of approval of plat

§113. Procedure; legal effect of approval of plat

A planning commission shall approve or disapprove a plat within sixty days after the submission thereof to it; otherwise such plat shall be deemed to have been approved, and a certificate to that effect shall be issued by such commission on demand. The applicant for a commission's approval may, however, waive this requirement and consent to an extension of such period. The ground of disapproval of any plat shall be stated upon the records of such commission. Any plat submitted to such commission shall contain the name and address of a person to whom notice of a hearing shall be sent; and no plat shall be acted on by such commission without affording a hearing thereon. Notice shall be sent to the said address by certified mail of the time and place of such hearing not less than five days before the date fixed therefor. A planning commission shall give notice of such hearings, including the purpose, time, and place, by at least one publication in a newspaper of general circulation in the area surrounding the proposed subdivision, not less than five days prior to the hearing date; provided, however, that in parishes or municipalities with a population in excess of one hundred fifty thousand, the public hearing may be waived by the planning commission or planning authority for subdivisions creating five or less lots not involving the creation of any new streets, and provided further that the provisions in such waivers shall be clearly set forth in the official subdivision regulations. Every plat approved by a planning commission shall, by virtue of such approval, be deemed to be an amendment of or an addition to or a detail of the official plan and a part thereof. Approval of a plat shall not be deemed to constitute or effect an acceptance by the public of any street or other open space shown upon the plat. A planning commission may, from time to time, recommend to the local legislative body amendments to the zoning ordinance or map or additions thereto to conform to such commission's recommendations for the zoning regulation of the territory comprised within approved subdivisions.

In the case of a parish planning commission, such requirements or restrictions shall be stated upon the plat prior to the approval and recording thereof and shall have the same force of law and be enforceable in the same manner and with the same sanctions and penalties and subject to the same power of amendment or repeal as though set out as a part of a zoning ordinance or map.

Amended by Acts 1966, No. 498, §1; Acts 1975, No. 556, §1; Acts 1977, No. 108, §1; Acts 1981, No. 379, §1.



RS 33:113.1 - Administrative procedure

§113.1. Administrative procedure

A. Notwithstanding other provisions of this Subpart or other law to the contrary, the governing authority may adopt an ordinance establishing administrative procedures for approving or certifying certain plats involving minor modifications of existing parcels of land. The categories of such modifications qualifying for such administrative approval or certification are:

(1) The realignment or shifting of lot boundary lines, including removal, addition, alignment, or shifting of interior lot boundary lines, or the redesignation of lot numbers provided the application meets the following requirements:

(a) Does not involve the creation of any new street or other public improvement except as otherwise provided in this Section.

(b) Does not involve more than two acres of land or ten lots of record.

(c) Does not reduce a lot size below the minimum area or frontage requirements established by ordinance.

(d) Otherwise meets all the requirements of the subdivision regulations and zoning ordinances.

(2) Parcels of land where a portion has been expropriated or has been dedicated, sold, or otherwise transferred to the parish or municipality, thereby leaving a severed portion of the original property which requires a redesignation of lot number and establishment of new lot boundary lines.

B. Notwithstanding the provisions of Paragraph (1) of Subsection A of this Section, such administrative procedures may provide for the dedication, acceptance, relocation, or deletion of public utility servitudes, other than streets, or the deletion of gas, electric, or telephone utility servitudes acquired by private act or pursuant to the provisions of R.S. 19:1 et seq. on the property being resubdivided.

C. All plats approved or certified by an administrative procedure provided for herein shall designate such fact on the plat and the plats shall be recorded in the conveyance records of the parish. Any plat so approved shall have the same force and effect and legal status of a subdivision application approved by the established legislative process.

Acts 1990, No. 699, §1, eff. July 20, 1990; Acts 1999, No. 144, §1, eff. June 9, 1999; Acts 2006, No. 185, §1, eff. June 2, 2006.



RS 33:114 - Transfer of lots in unapproved subdivisions

§114. Transfer of lots in unapproved subdivisions

A. Whoever, being the owner or agent of the owner of any land located within a subdivision, transfers or sells or agrees to transfer or sell any land by reference to or exhibition of or by other use of a plat of a subdivision, before such plat has been approved by a planning commission and recorded or filed in the office of the clerk of court of the parish, shall make the instrument of transfer subject to compliance with laws, ordinances, and regulations relative to the development of subdivisions.

B.(1) Whoever, being the owner or agent of the owner of any land located within a subdivision, transfers or sells or agrees to sell any land by reference to or exhibition of or by other use of a plat of a subdivision, before such plat has been approved by a planning commission and recorded or filed in the office of the clerk of court of the parish, without making the instrument of transfer subject to compliance with laws, ordinances, and regulations relative to the development of subdivisions, shall pay a penalty of five hundred dollars for each lot or parcel so transferred or sold or agreed or negotiated to be sold.

(2) The description of such lot or parcel by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties or from the remedies herein provided.

(3) The parish or municipality, as the case may be, may enjoin such transfer or sale or agreement by suit for injunction brought in any court of competent jurisdiction or may recover the penalty by a civil action in any court of competent jurisdiction.

Acts 1983, No. 238, §1; Acts 1995, No. 141, §1.



RS 33:115 - Improvements in unapproved streets

§115. Improvements in unapproved streets

The parish or municipality, as the case may be, shall not accept, lay out, open, improve, grade, pave, curb, or light any street, or lay or authorize water mains or sewers or connections to be laid in any street, within any portion of territory for which a planning commission has adopted a major street plan, unless the street has been accepted or opened as or has otherwise received the legal status of a public street prior to the adoption of such plan, or unless the street corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by a planning commission or with a street on a street plat made by and adopted by a commission, copies of which plat have been duly filed as provided in R.S. 33:108. The local legislative body may, however, accept any street not shown on or not corresponding with a street on the official master plan or on an approved subdivision plat or an approved street plat, if the ordinance or other measure accepting such street is first submitted to the planning commission for its approval and, if approved by the commission, is enacted or passed by not less than a majority of the entire membership of the local legislative body or, if disapproved by the commission, is enacted or passed by not less than two-thirds of the entire membership of the local legislative body. A street approved by a planning commission upon submission by the local legislative body, or a street accepted by a two-thirds vote after disapproval by the planning commission, shall thereupon have the status of an approved street as fully as though it had been originally shown on the official master plan or on a subdivision plat approved by the commission or had been originally platted by the commission.



RS 33:116 - Erection of structures

§116. Erection of structures

When a planning commission has adopted a major street plan, no structure shall be erected on any lot within the affected area, nor shall a building permit be issued therefor unless the street giving access to the lot upon which such structure is proposed to be placed has been accepted or opened as or has otherwise received the legal status of a public street prior to that time, or unless such street corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the planning commission or with a street on a street plat made by and adopted by the commission or with a street accepted by the local legislative body, after submission to the planning commission, by a favorable vote required in R.S. 33:115.

Where a municipality has a planning commission, any structure erected in violation of this Section shall be deemed an unlawful structure, and the municipality may bring suit for a mandatory injunction in any court of competent jurisdiction to compel its removal. Where a parish has a planning commission, any structure erected in violation of this Section shall be deemed an unlawful structure, and the legislative body can bring an action to remove.



RS 33:117 - Status of existing platting statutes

§117. Status of existing platting statutes

When a planning commission has control over subdivisions as provided in R.S. 33:111, the jurisdiction of the planning commission over plats shall be exclusive within the territory under its jurisdiction, and all statutory control over plats or subdivisions of land granted by other laws shall, in so far as in harmony with the provisions of this Sub-part, be deemed transferred to the planning commission of the parish or municipality, as the case may be.



RS 33:118 - Designation of parish planning commission as municipal commission

§118. Designation of parish planning commission as municipal commission

In any municipality located in a parish which has a parish planning commission, the legislative body of the municipality may designate the parish commission as the municipal planning commission. Upon such designation the planning commission shall have all the powers and functions relating to making, adopting, amending, and adding to the master plan of the municipality or part thereof, or relating to the planning of the municipality as provided or granted by this Sub-part or by other laws to the municipal planning commission of the municipality; and the master plan, its parts, amendments, and additions made and adopted by the designated commission for the municipality shall have the same force and effect in the municipality as though made and adopted by a municipal planning commission appointed by the municipality. In acting as the planning commission of the municipality, the designated parish commission shall follow the procedure specified by the provisions of this Sub-part and other laws relating to municipal planning commissions. Any municipality so designating a parish planning commission as its planning commission shall pay to the designated commission that portion of the expenses of the designated commission which is properly chargeable to the planning service rendered to the municipality.



RS 33:119 - Coordination with parish planning

§119. Coordination with parish planning

In any parish where there exist separate parish and municipal planning commissions, every municipal planning commission shall consult and co-operate with the parish planning commission for the purpose of guiding and accomplishing a co-ordinated, adjusted, and harmonious development of the parish, of zoning districts and of public improvements and utilities and of subdivisions which do not begin and terminate within the boundaries of any single municipality.



RS 33:120 - Zoning of heavily populated areas from hunting and shooting of firearms

§120. Zoning of heavily populated areas from hunting and shooting of firearms

The governing authorities of the parishes of this State are authorized to zone in order to prohibit, restrict, or regulate hunting and the shooting of firearms in the heavily populated areas, as determined by said governing authorities, within their parishes, and to set penalties for violation thereof.

Added by Acts 1956, No. 552, §1.



RS 33:120.1 - Civil actions

§120.1. Civil actions

Nothing contained in any subdivision regulation shall relieve, lessen, or otherwise diminish the responsibility, liability, or duty of any person engaged in the design or development of a subdivision for damage to property or injury to another caused by or resulting from any defects of any nature in any work performed or acts done by said person.

Acts 1990, No. 699, §1, eff. July 20, 1990.



RS 33:120.5 - CALCASIEU PARISH PLANNING AND ZONING

SUBPART A-1. CALCASIEU PARISH PLANNING AND ZONING

§120.5. Police jury of Calcasieu Parish; planning and zoning

A. For the purposes of promoting health, safety, morality, or the general welfare of the parish, the police jury of the parish of Calcasieu may regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of the building, structures and land for trade, industry, residence, or other purposes in the parish.

B. For any or all of said purposes, the police jury may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this Subpart. Within such districts it may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

C. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the public streets; to secure safety from fires; to promote health and the general welfare; to provide adequate light and air; to avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

D. The police jury shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, enforced, and from time to time amended. No regulations or restrictions shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in relation to the regulations may be held by the police jury. In such case, notice of the time and place of the hearing shall be published once a week in three different weeks in the official journal of the parish or, if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the first publication and the date of the hearing.

E. The regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. No amendment shall become effective except by the favorable vote of a majority of the quorum of the police jury. The provisions of Subsection D of this Section relative to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.6 - Calcasieu Parish Planning and Zoning Board, creation

§120.6. Calcasieu Parish Planning and Zoning Board, creation

The police jury may combine the Calcasieu Parish Planning Commission and the Calcasieu Parish Board of Adjustment into one board. The new board shall be called the "Calcasieu Parish Planning and Zoning Board" and in this Subpart shall be referred to as the "planning and zoning board".

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.7 - Membership; qualification requirements; term; meetings; vote

§120.7. Membership; qualification requirements; term; meetings; vote

A. The planning and zoning board shall consist of eleven members, all of whom shall be residents and electors of the parish. Current members of the Calcasieu Parish Planning Commission shall serve as members of the planning and zoning board and shall serve until expiration of the terms they are currently serving. The two additional members shall be appointed from among members currently serving on the Calcasieu Parish Board of Adjustment and shall serve until expiration of the terms they are currently serving. Thereafter, members shall be appointed by the police jury for terms of four years each. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. All members shall be removable for cause by the police jury, upon written charges and after public hearing.

B. The planning and zoning board shall elect its own chairman, who shall serve for one year. The planning and zoning board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

C. Meetings of the planning and zoning board shall be held at the call of the chairman and at such other times as the planning and zoning board may determine. A majority of the members shall constitute a quorum. The chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of the planning and zoning board shall be open to the public. The planning and zoning board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the planning and zoning board and shall be public records. All testimony, objections thereto, and rulings thereon shall be taken down by a recorder employed by the planning and zoning board for the purpose.

D. A simple majority of a quorum is adequate to authorize variances, exceptions, and appeals by the planning and zoning board.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.8 - Compensation

§120.8. Compensation

The police jury may pay members of the planning and zoning board a per diem not to exceed one hundred eighty dollars for attending meetings of the planning and zoning board for a maximum of thirteen meetings per year. Such expenses shall be paid from funds of the Calcasieu Parish Office of Planning and Development.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998; Acts 1999, No. 247, §1; Acts 2003, No. 437, §1, eff. July 1, 2003.



RS 33:120.9 - Powers; duties; functions

§120.9. Powers; duties; functions

The planning and zoning board shall have the following powers:

(1) To hear and decide appeals when it is alleged that there is an error in any order, requirement, decision, or determination made by an administrative official in the enforcement of any ordinance adopted pursuant thereto.

(2) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(3)(a) In passing upon appeals when there are practical difficulties or unnecessary hardships which would prevent carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(b) In exercising the abovementioned power, to reverse or affirm, wholly or partly, or modify the order, requirement, decision, or determination appealed from and to make such order, requirement, decision, or determination as ought to be made, and to that end to have all the powers of the officer from whom the appeal is taken. The concurring vote of a majority of a quorum shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

(4) To recommend the boundaries of the various original districts as well as the restrictions and regulations to be enforced therein and any supplements, changes, or modifications thereof to the police jury. Before making any recommendation to the police jury, the planning and zoning board shall hold a public hearing. Notice of the time and place of the hearing shall be published at least three times in the official journal of the parish or, if there be none, in a paper of general circulation therein, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the planning and zoning board, it shall make a report of its findings and recommendations to the police jury. The police jury shall not hold its public hearings or take action until it has received the final report of the planning and zoning board.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.10 - Appeals

§120.10. Appeals

A.(1) Appeals to the planning and zoning board may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the planning and zoning board, by filing with the officer from whom the appeal is taken, and with the planning and zoning board, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall immediately transmit to the planning and zoning board all papers constituting the record upon which the action appealed from was taken.

(2) The planning and zoning board shall fix a reasonable time for the hearing of the appeal, give public notice thereof as well as due notice to the interested parties, and decide the appeal within a reasonable time. Upon the hearing, any party may appear in person or by agent or by attorney.

(3) An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the planning and zoning board after the notice of appeal has been filed with him, that, by reason of fact stated in the certificate, a stay would, in his opinion, cause immediate peril to life or property. In such a case the proceedings shall not be stayed otherwise than by a restraining order which may be granted by the planning and zoning board or by a court of record on application or notice to the officers from whom the appeal is taken and on due cause shown.

B.(1) Any person or persons jointly or severally aggrieved by any decision of the planning and zoning board, or any officer, department, board, or bureau of the parish may present to the district court of the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after filing of the decision in the office of the planning and zoning board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the planning and zoning board to review the decision of the planning and zoning board and shall prescribe therein the time within which a return may be made and served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from and shall be verified.

(2) The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the planning and zoning board and on due cause shown, grant a restraining order.

(3) The planning and zoning board shall not be required to return the original papers acted upon by it but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

(4) The court may reverse or affirm, wholly or in part, or may modify the decision brought up for review. Costs shall not be allowed against the planning and zoning board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from. All issues in any proceedings under this Section shall have preference over all other civil actions and proceedings.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.11 - Violation; remedy; penalties

§120.11. Violation; remedy; penalties

A. If any building or structure is erected, structurally altered, or maintained or any building, structure, or land is used in violation of any ordinance or regulation made under the authority conferred by this Subpart, the proper authorities of the parish, in addition to other remedies, may institute any appropriate action or proceedings:

(1) To prevent such unlawful erection, structural alteration, maintenance, or use.

(2) To restrain, correct, or abate such violation.

(3) To prevent any illegal act, conduct, business, or use in or about such premise.

B. The regulations shall be enforced by the director of planning and development of Calcasieu Parish who may issue permits and cause any building, structure, place, or premises to be inspected and examined and who may order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart.

C. The owner or general agent of a building or premise where a violation of any regulation has been committed or exists; or the lessee or tenant of an entire building or entire premise where the violation has been committed or exists; or the owner, general agent, lessee, or tenant of any part of the building or premise in which the violation has been committed or exists; or the general agent, architect, building contractor, or any other person who commits, takes part in, or assists in any violation or maintains any building or premise in which any violation exists shall be fined not less than one hundred dollars and not more than five hundred dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.12 - Governing provisions

§120.12. Governing provisions

A. Wherever the regulations made pursuant to the authority of this Subpart require a greater width or size of side yards, courts, or other open spaces; require a lower height of building or less number of stories; require a greater percentage of lot to be left unoccupied; or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern.

B. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size of yards, courts, or other open spaces; require a lower height of a building or a less number of stories; require a greater percentage of lot to be left unoccupied; or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:120.13 - Planning and zoning board serving as planning commission

§120.13. Planning and zoning board serving as planning commission

The planning and zoning board shall operate in accordance with the provisions of R.S. 33:101 through R.S. 33:120.1 except where there is conflict with the provisions of this Subpart. If a conflict exists, the provisions of this Subpart shall govern.

Acts 1997, No. 1274, §1, eff. Jan. 1, 1998.



RS 33:121 - Creation of parish development board

SUBPART B. PARISH DEVELOPMENT BOARDS

§121. Creation of parish development board

A police jury may create and organize a parish development board in accordance with the provisions of this Subpart.

Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:122 - Appointment of members; chairman; vacancies

§122. Appointment of members; chairman; vacancies

A parish development board shall consist of not less than five nor more than thirteen members, exclusive of ex-officio members, of which one member shall be chairman. The police jury may create a parish development board by ordinance and appoint the members thereof. The police jury shall designate one of the appointed members to be the chairman of the board. The terms of office of the chairman and the members of the board shall coincide with the terms of office of the members of the police jury appointing them. The police jury may fill the vacancies which occur by the expiration of the terms of office. Vacancies in the membership of the board which occur for any other cause shall be filled by the chairman of the board. No member appointed by the chairman shall hold his office under that appointment beyond the expiration of the terms of office of the members of the police jury. All vacancies in the office of chairman shall be filled by the police jury.



RS 33:123 - Ex-officio members

§123. Ex-officio members

The mayors of incorporated municipalities in the parish, the president of the parish school board, and the chairman of the police jury finance committee, or the equivalent thereof, shall be ex-officio members of a parish development board. The ex-officio members shall be in addition to the members appointed by the police jury.



RS 33:124 - Removal of appointive members

§124. Removal of appointive members

The appointive members of a parish development board may be removed by the appointing authority, after adoption of a proper resolution for that purpose, for inefficiency, neglect of duty, malfeasance in office, and for any other cause that may, in the discretion of the police jury, be sufficient to justify the removal. The police jury may not remove a member of the board without first incorporating in its minutes a statement containing the reasons for the removal.



RS 33:125 - Service without compensation; expenses

§125. Service without compensation; expenses

All members of a parish development board shall serve without compensation. Any member required to incur expense in the performance of his duty as a member of the board may be reimbursed his actual expenses by the police jury of the parish.



RS 33:126 - Meetings

§126. Meetings

The chairman of a parish development board shall preside at all meetings of the board. Every board shall hold at least one regular monthly meeting and in addition may meet on call of the chairman as often as necessary to transact its business.



RS 33:127 - Plan for development of parish resources and facilities

§127. Plan for development of parish resources and facilities

Every parish development board shall immediately upon its creation undertake to secure, organize, and interpret as much information as may be available with regard to the resources and facilities of the parish and shall prepare in writing a plan and report for the development of the resources and facilities according to the best interests of the parish concerned. The plan and report may contain information showing the location and condition of the streets, highways, bridges, waterways, parks, aviation facilities, commercial airlines, pipe lines, railroads, electric power lines, mines, factories, forests, other natural resources, public utilities, and other pertinent and appropriate information. The plan and report shall include definite recommendations by the board for the utilization and correlation for better economic use and distribution of the resources of the parish. The board may adopt one or more parts of the plan from time to time as it is compiled or may adopt the plan in full when completed; but immediately upon the adoption of any part or the whole of the plan, the same shall be immediately reported in writing to the police jury which created the board. The completed plans and reports shall be presented in printed form for public distribution.



RS 33:128 - Assistance by department of public works

§128. Assistance by department of public works

A parish development board shall maintain and effect close co-operation with the department of public works of the state. The department of public works shall aid the board in the organization, preparation, and presentation of the information, data, plans, and recommendations which the board is required to prepare and submit.



RS 33:129 - Appropriation of funds

§129. Appropriation of funds

A police jury may appropriate, from funds available for that purpose, the necessary funds to finance the operation of a parish development board created pursuant to the provisions of this Subpart.



RS 33:130 - Planning commission and development board mutually exclusive

§130. Planning commission and development board mutually exclusive

No parish may create or maintain in existence at the same time both a planning commission and a development board. The maintenance and existence of one shall exclude the creation and maintenance of the other.



RS 33:130.11 - INDUSTRIAL AREAS

SUBPART B-1. INDUSTRIAL AREAS

§130.11. Designation of industrial areas; feasibility; assistance by state agencies

Subject to the written approval of fifty-one percent in interest of the landowners of the proposed industrial area, parish governing authorities may establish industrial areas composed of territory wholly within the parish boundaries and without the boundaries of any municipality. Such areas may be designated only after the feasibility therefor has been established by land use studies conducted by parish planning commissions, parish development boards or other similar recognized authorities. Cooperation and assistance in the preparation and evaluation of such studies may be rendered by state agencies equipped to conduct such studies when requested to do so by any parish governing authority provided that where municipal boundaries are co-extensive with parish boundaries, the municipal governing authorities may establish industrial areas within the municipal boundaries.

Added by Acts 1964, No. 406, §1.



RS 33:130.12 - Territory included within industrial area

§130.12. Territory included within industrial area

Subject to the limitation contained in R.S. 33:130.11, an industrial area may include any compact body of land which is used exclusively for industrial purposes or which is primarily suited for industrial development.

Added by Acts 1964, No. 406, §1.



RS 33:130.13 - Procedure of parish governing authority; designation of industrial area

§130.13. Procedure of parish governing authority; designation of industrial area

Before any designation is made of an industrial area or any change is made of the boundaries of an existing one, the parish governing authority shall hold not less than one public hearing thereon. The parish governing authority shall give notice of the purpose, time and place of the public hearing by one publication in a newspaper of general circulation throughout the parish not less than ten days prior to the date set for the hearing. The designation of an industrial area or any change of the boundaries of an existing one shall be by resolution of the parish governing authority. The resolution shall refer expressly to the map or maps and descriptive and other matter related to the industrial area, and the action taken by the parish governing authority shall be recorded on the map or maps and descriptive and other matter by the identifying signature of the presiding officer of the parish governing authority. Certified copies of the map or maps and descriptive and other matter shall be filed with the parish governing authority and with the clerk of court of the parish.

Added by Acts 1964, No. 406, §1.



RS 33:130.14 - Legal status of industrial area

§130.14. Legal status of industrial area

Whenever a parish governing authority has designated an industrial area or has made a change of the boundaries of an existing one and has filed certified copies thereof as provided in R.S. 33:130.13, no facilities shall be thereafter located therein that are not industrial in character or reasonably related thereto; provided, however, no construction or installation permits shall be required but the parish governing authority may resort to judicial process to enforce such industrial requirements.

Added by Acts 1964, No. 406, §1. Amended by Acts 1966, No. 505, §1.



RS 33:130.15 - Repealed by Acts 1995, No. 194, 2, eff. June 14, 1995.

§130.15. Repealed by Acts 1995, No. 194, §2, eff. June 14, 1995.



RS 33:130.16 - Inclusion of industrial area within certain newly created special service districts prohibited

§130.16. Inclusion of industrial area within certain newly created special service districts prohibited

No portion of an industrial area that provides any of the services enumerated in R.S. 51:1202 shall be included within any newly created special service district.

Added by Acts 1964, No. 406, §1; Acts 2008, No. 644, §1.



RS 33:130.17 - Abolishment of industrial area or portion thereof; procedure

§130.17. Abolishment of industrial area or portion thereof; procedure

The governing authority of a parish may abolish an industrial area or remove a portion of the territory from an industrial area only if the industry or industries located therein fail to furnish at the expense of said industry or industries any of the services listed in R.S. 51:1202 for an extended period of time and only if there is a definite need for such services in the portion of the industrial area involved. The parish governing authority may abolish an industrial area or remove a portion of the territory from an industrial area only by resolution adopted after not less than one public hearing on the question. The resolution of a parish governing authority to abolish an industrial area or remove a portion of the territory from an industrial area shall be effective thirty days after the resolution is adopted by the governing authority, provided that no resort to the courts is taken challenging such action prior to the expiration of such thirty days by a property owner within the area affected. If such action is taken by a property owner, the resolution of the parish governing authority shall be effective only when a judgment adverse to the property owner has been rendered and is final, executory, and definitive. In any suit by a property owner questioning the legality of action by the parish governing authority abolishing an industrial area or removing a portion of the territory from an industrial area, the burden of proof shall be on the parish to establish that certain of the services listed in R.S. 51:1202 have not been properly furnished by the industry or industries involved and that there is a definite need for such services in the area involved. The results of any final action taken under this Section which in any way alters the boundaries of an industrial area shall be filed with the clerk of court of the parish in accordance with the applicable provisions of R.S. 33:130.13.

Added by Acts 1964, No. 406, §1; Acts 2008, No. 644, §1.



RS 33:130.18 - Increase of certain taxation in industrial areas prohibited; exceptions

§130.18. Increase of certain taxation in industrial areas prohibited; exceptions

When an industrial area shall be created including territory which is a part of a preexisting special service district which furnishes any of the services enumerated in R.S. 51:1202, such territory shall continue to be subject to taxes of the special service district which had previously been levied. No new tax levied by any such special service district shall apply to any territory within an industrial area unless such tax is a renewal or extension of a previously existing tax, the proceeds of which are to be used to continue an existing service. No increase of an existing tax levied by any such special service district shall apply to any territory within an industrial area unless, because of increased maintenance or other costs, such increase is necessary to continue to provide an existing service.

Added by Acts 1964, No. 406, §1; Acts 2008, No. 644, §1.



RS 33:130.19 - Calcasieu Parish; industrial areas

§130.19. Calcasieu Parish; industrial areas

A. Subject to the written approval of fifty-one percent in interest of the landowners of the proposed industrial area, the governing authority of Calcasieu Parish may establish industrial areas composed of territory wholly within the unincorporated area of the parish. Such area may be designated only after the feasibility therefor has been established by land use studies conducted by the division of planning and development and after recommendations by the Calcasieu Parish Planning Commission.

B. Subject to the limitation contained in Subsection A, an industrial area may include any compact body of land which is used exclusively for or zoned for industrial purposes.

C. Before any designation is made of any industrial area or any change is made of the boundaries of an existing one, the governing authority of the parish shall hold not less than one public hearing thereon. The governing authority shall give notice of the purpose, time, and place of the public hearing by one publication in a newspaper of general circulation throughout the parish not less than ten days prior to the date set for the hearing. The designation of an industrial area or any change of the boundaries of an existing one shall be by resolution of the parish. The resolution shall refer expressly to the map or maps and legal description and other matter related to the industrial area, and the action taken by the governing authority shall be recorded on the map or maps and verified by the identifying signature of the presiding officer of the parish. Certified copies of the map or maps together with the legal description and other matter shall be filed with the parish and with the clerk of court of the parish and the parish tax assessor.

D. Whenever the governing authority of the parish has designated an industrial area or has made a change of the boundaries of an existing one and has filed certified copies thereof as provided in Subsection C, no facility shall be thereafter located therein that is not industrial in character or reasonably related thereto. All construction shall comply with the state and parish regulations. In lieu of obtaining permits required by parish building codes, an industry may elect to submit a sworn affidavit to the parish from a Louisiana state registered architect or engineer stating that the project will be constructed to meet all applicable parish codes and inspected to insure conformity therewith.

E.(1) Except as provided in Paragraph (2) of this Subsection, those industries located within the boundaries of any industrial area shall furnish and maintain individually or as a group the following services usually provided by parish or local governments: the construction and cleaning of streets, street lighting, sewers and sewerage works, water service, fire protection, and garbage and refuse collection and disposal. Any industrial area which furnishes and maintains all of the foregoing enumerated services shall not be subject to annexation or incorporation.

(2) At the option of the industries in an industrial area and subject to the approval of the parish governing authority and the parish special service district, the industries may enter into an agreement with a special service district operating within the parish for the provision of any service enumerated in this Subsection. Such industries are hereby authorized to make payment in lieu of taxes for such services subject to the agreement between the industries and the district as approved by the parish governing authority. No portion of an industrial area may be included within any special service district furnishing any of the services enumerated in this Subsection without such an agreement. If an industry enters into an agreement with a special service district operating within the parish for the provision of any service enumerated in this Subsection, the industry shall be considered as providing that service for itself.

(3) All industrial areas so created shall include provision for access by public road to any and all entrances to the premises of each and every plant in such area which entrances are provided for use by employees of such company, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises.

F. The governing authority of Calcasieu Parish may abolish an industrial area or remove a portion of the territory from an industrial area only if the industry or industries located therein fail to furnish, or have furnished in accordance with Paragraph (2) of Subsection E of this Section, at the expense of said industry or industries any of the services listed in Subsection E for an extended period of time and only if there is a definite need for such services in the portion of the industrial area involved. The parish governing authority may abolish an industrial area or remove a portion of the territory from an industrial area only by resolution adopted after not less than one public hearing on the question. The resolution of the parish to abolish an industrial area or remove a portion of the territory from an industrial area shall be effective thirty days after the resolution is adopted, provided that no resort to the courts is taken challenging such action prior to the expiration of such thirty days by a property owner within the area affected. If such action is taken by a property owner, the resolution of the parish shall be effective only when a judgment adverse to the property owner has been rendered and is final, executory, and definitive. In any suit by a property owner questioning the legality of action by the parish governing authority abolishing an industrial area or removing a portion of the territory from an industrial area, the burden of proof shall be on the parish to establish that certain of the services listed in Subsection E have not been properly furnished by the industry or industries involved and that there is a definite need for such services in the area involved. The results of any final action taken under this Subsection which in any way alters the boundaries of an industrial area shall be filed with the clerk of court and tax assessor of the parish in accordance with the applicable provisions of Subsection C.

G. Notwithstanding any provision of law to the contrary, particularly R.S. 51:1785(B)(2), all existing and future industrial areas located within the unincorporated areas of Calcasieu Parish shall be designated as permanent enterprise zones.

H. All industrial areas previously established by Calcasieu Parish shall remain in full force and effect.

I. All applications for ad valorem tax exemptions filed with the Louisiana Department of Economic Development by an industry located in an industrial area shall be forwarded to the division of planning and development of Calcasieu Parish by the industry applying for said exemption.

Acts 1995, No. 38, §1, eff. June 1, 1995.



RS 33:130.31 - Resolution or ordinance; contents; access to district; police protection

SUBPART B-2. CREATION OF INDUSTRIAL DISTRICTS

BY PARISHES

§130.31. Resolution or ordinance; contents; access to district; police protection

The governing authority of any parish acting pursuant to power granted in R.S. 39:551.2 may by the adoption of an appropriate resolution, or ordinance if required by home rule charter, create one or more industrial districts. Such resolution or ordinance shall define the boundaries of each such district, shall give the district an appropriate name, and shall prescribe such powers, duties, and liabilities therefor not inconsistent with R.S. 39:551.2 as may be deemed suitable by said governing authority. All industrial districts so created hereafter shall require or include provisions for access by public road to any and all entrances to the premises of each and every plant in the area employed for industrial purposes, for use by employees of such industry, or for use by employees of independent contractors working on such premises, or for delivery of materials or supplies, other than by rail or water transportation, to such premises. Where under any plan approved by the governing authority of the parish individual plants provide police protection, this protection shall be confined to the premises of each individual plant located therein.

Added by Acts 1964, Ex.Sess., No. 30, §1; Acts 2014, No. 158, §1.



RS 33:130.51 - INDUSTRIAL PARK DEVELOPMENT

SUBPART B-3. INDUSTRIAL PARK DEVELOPMENT

§130.51. Definitions

For the purposes of this Subpart, unless the context clearly otherwise requires, the following definitions shall apply and shall be equally applicable to both the singular and plural forms of any of the defined terms:

(1) "Developer" means any person having an interest in real property located in a local governmental subdivision. As used in the preceding sentence, "person" means any person or entity whatsoever, including but not limited to, any individual, firm, partnership, joint venture, association, corporation, co-operative, estate, trust, business trust, or syndicate.

(2) "Financing agreement" means any agreement relating to an industrial park project between a local governmental subdivision and a developer authorized pursuant to this Subpart.

(3) "Governing authority" means the body which exercises the legislative functions of the local governmental subdivision.

(4) "Industrial park" when used in conjunction with industrial park project means a tract or tracts of land suitable primarily for use as building sites by a group of enterprises engaged in industrial, manufacturing, processing, assembling, distribution, or wholesale businesses.

(5) "Industrial park project" means a project for the acquisition and development of land as a site for an industrial park, including the provision of water, sewer, drainage, streets or similar facilities, or of transportation, power or communication facilities, and any other facilities which are incidental to the use of the site as an industrial park.

(6) "Local governmental subdivision" means any parish, municipality, industrial district, or port, harbor and industrial district.

(7) "Municipality" means an incorporated city, town, or village.

(8) "Project costs" means all costs necessary for the planning, development, acquisition, construction, or improvement of an industrial park project, including site acquisition; construction and installation of water, sewer, drainage, streets, or similar facilities, or of transportation, power, or communication facilities; and any other facilities incidental or necessary to the use of such project; architectural, engineering, supervising, accounting, inspection, legal, and financing fees and costs; and other costs, fees, and expenses incidental to the issuance of the revenue bonds; costs and expenses in connection with the preparation of feasibility studies and reports; interest on revenue bonds and notes during construction and for a reasonable period thereafter; establishment of reserves to secure the bonds and notes; and other expenditures incidental and necessary therefor.

(9) "Revenue bonds" means any revenue bonds, notes, or other evidences of indebtedness authorized to be issued pursuant to the provisions of this Subpart.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.52 - Development of industrial parks

§130.52. Development of industrial parks

A. Notwithstanding any other provisions of the law to the contrary and as a grant of power in addition to any authority contained elsewhere in the laws of Louisiana, a local governmental subdivision is empowered and authorized to create, develop, and finance, or assist in the creation, development, and financing of industrial park projects, as more specifically hereinafter provided, in order to promote industrial development in such local governmental subdivision.

B. To carry out and implement the authority granted by Subsection A of this Section, a local governmental subdivision is authorized to enter into financing agreements with developers, pursuant to which developers agree to develop, within the local governmental subdivision, land for industrial parks and to provide water, sewer, drainage, street, and similar facilities, and transportation, power, and underground cable communication facilities and other facilities incidental to the use of such land as industrial sites, or any one or more of the foregoing, and the local governmental subdivision in consideration thereof undertakes to issue revenue bonds as hereinafter provided payable solely from payments to be made by such developers and to make the proceeds of such bonds available to reimburse the developers for the project costs. The financing agreements shall contain such terms and conditions as may be deemed advisable by the governing authority of the local governmental subdivision to carry out the purposes contemplated by this Subpart. If, pursuant to a financing agreement, a developer agrees to construct, or cause to be constructed, water, sewerage, drainage, street and similar facilities, or transportation, power or underground cable communication facilities or any other functionally related facilities, or any one or more of the foregoing, and to use to pay the costs thereof his own resources or funds and/or the proceeds of revenue bonds to be made available to the developer, the payment of the principal of and interest on which he is obligated to pay pursuant to the financing agreement or a separate guaranty agreement, then the provisions of Part II of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950 shall not be applicable.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.53 - Bonds; authorization; maturity; security

§130.53. Bonds; authorization; maturity; security

A. A local governmental subdivision is authorized, subject to the approval of the state bond commission, to issue negotiable revenue bonds, notes, or other evidences of indebtedness to finance industrial park projects and to pledge for the payment of the principal of, premium, if any, and interest of such bonds the income and revenues derived or to be derived by the local governmental subdivision from financing agreements. A local governmental subdivision is further authorized, with the approval of the state bond commission, to issue revenue bonds, to refund revenue bonds, and to issue revenue bonds to partly refund revenue bonds then outstanding and partly for any other purpose authorized by this Subpart.

B. Such revenue bonds shall be authorized by resolution adopted by the governing authority of the local governmental subdivision and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates per annum including variable or floating rates, payable at such time or times, be in such denomination, be in such form, carry such registration or exchangeability privilege, be payable in such medium of payment and at such place or such places and be subject to such terms or redemption as such resolution may provide.

C. Any revenue bonds issued pursuant to this Subpart may be secured by a mortgage on the property except that to which title is vested in the public and also may be secured by a trust agreement or indenture (the "trust agreement") by and between a local governmental subdivision and one or more corporate trustees or fiscal agents, which may be any trust company or bank having the powers of a trust company within or without this state. Any resolution authorizing the issuance of revenue bonds (the "bond resolution") shall be published one time in the official journal of the local governmental subdivision; however, it shall not be necessary to publish any exhibits to such resolution if the same are available for public inspection and such fact is stated in the publication. For thirty days after the date of publication, any person in interest may contest the legality of the resolution, any provision of the revenue bonds to be issued pursuant to it, the provisions therein made for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to the authorization and issuance of such bonds. After that time, no person may contest the regularity, formality, legality, or effectiveness of the resolution, any provisions of the revenue bonds to be issued pursuant to it, the provisions for the security and payment of the revenue bonds, and the validity of all other provisions and proceedings relating to their authorization and issuance, for any cause whatever. Thereafter, it shall be conclusively presumed that the revenue bonds are legal and that every legal requirement for the issuance of the revenue bonds has been complied with. No court shall have authority to inquire into any of these matters after said thirty days.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.54 - Industrial parks; financing; pledges by political subdivisions

§130.54. Industrial parks; financing; pledges by political subdivisions

A. The bond resolution or the trust agreement shall authorize the industrial park project to be financed and, in addition, may contain provisions which shall be a part of the contract with the holders of such issue of revenue bonds as to:

(1) Pledging all or any part of income and revenues received or to be received from financing agreements to secure the payment of such issue of revenue bonds;

(2) The mortgaging of lands, buildings, machinery, and equipment to provide additional security for such revenue bonds;

(3) The setting aside of reserves or bond retirement funds and the regulation and disposition thereof;

(4) The custody, collection, securing, investment, and payment of any moneys held in trust or otherwise for the payment of revenue bonds or in any way to secure the payment of revenue bonds, including the establishment and maintenance of loan, construction, revenue, reserve, or other funds as trust funds;

(5) Limitations or restrictions on the purposes to which the proceeds of sale or any revenue bonds may be applied;

(6) Limitations or restrictions on the issuance of additional revenue bonds; the terms upon which additional revenue bonds may be issued and secured and/or the refunding of outstanding or other revenue bonds;

(7) Vesting in one or more trustees or fiscal agents such property, rights, powers, and duties in trust as the district may determine;

(8) The acquisition and disposition of property for industrial park projects;

(9) The rights and remedies available to the bondholders in the event of default;

(10) Provisions for insurance and for accounting reports and the inspection and audit thereof;

(11) The replacement of mutilated, destroyed, stolen, or lost revenue bonds; and

(12) Any other matters of like or different character which in any way affect the security or protection of the revenue bonds.

B. All revenue bonds issued pursuant to a bond resolution or a trust agreement hereunder shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond resolution or trust agreement, without priority by reason of number, or of dates of bonds, execution, or delivery, except that the governing authority may provide in the bond resolution or trust agreement that revenue bonds issued pursuant thereto shall, to the extent and in the manner prescribed in such bond resolution or trust agreement, be subordinate and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds.

C. Any pledge made by a local governmental subdivision pursuant to this Section shall be valid and binding from the time when the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the local governmental subdivision or any fiduciary shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the local governmental subdivision, whether or not such parties have notice thereof. Neither the bond resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the official minutes of the local governmental subdivision and the state bond commission.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.55 - Bond sale and execution; receipts; local government liability

§130.55. Bond sale and execution; receipts; local government liability

A. The revenue bonds shall be sold in such manner, at such times, and at such prices as the governing authority of the local governmental subdivision may determine.

B. The revenue bonds and coupons, if any, attached thereto shall be executed in the name of the local governmental subdivision by the manual or facsimile signatures of such official or officials as may be designated in the bond resolution or the trust agreement authorizing their issuance. If any officer whose manual or facsimile signature appears on any revenue bond or coupon ceases to be such officer before the delivery of such bonds, such signature nevertheless shall be valid and sufficient for all purposes as if he had remained in office until such delivery. The bond resolution or trust agreement may provide for authentication of the bonds by the trustee or fiscal agent thereunder.

C. Pending the preparation of definitive revenue bonds, the local governmental subdivision may issue interim receipts or temporary revenue bonds, with or without coupons, exchangeable for definitive revenue bonds when such bonds have been executed and are available for delivery.

D. No officer or member of the local governmental subdivision, its governing authority, the state bond commission, or any person executing such revenue bonds shall be liable personally on such bonds.

E. The local governmental subdivision shall have power to purchase its revenue bonds out of any funds available therefor under the bond resolution or the trust agreement authorizing or securing such bonds.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.56 - Bonds; tax exemption; holder rights; obligations; proceeds

§130.56. Bonds; tax exemption; holder rights; obligations; proceeds

A. All revenue bonds and interest coupons, if any, appertaining thereto issued pursuant to this Section shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the negotiable instruments law of Louisiana, subject only to the provisions of the revenue bonds for registration as to principal and interest or as to principal only.

B. All revenue bonds and the income therefrom shall be exempt from all taxation by this state or any political subdivision thereof, except estate or gift taxes and taxes on transfers. The revenue bonds shall be legal and authorized investments for banks, savings banks, insurance companies, homestead and building and loan associations, trustees, and other fiduciaries and may be used for deposit with any officer, board, municipality, or other political subdivision of the state of Louisiana, in any case where, by present or future laws, deposit or security is required.

C. The holders of any revenue bonds issued hereunder shall have such rights and remedies as may be provided in the bond resolution or the trust agreement authorizing the issuance of the revenue bonds, including, but not by way of limitation, acceleration of payment, appointment of a trustee for bondholders, appointment of a receiver for the revenue bond project financed with the proceeds of the revenue bonds and/or the revenues from such project, and any available civil action to compel compliance with the terms and provisions of the revenue bonds and the bond resolution or trust agreement.

D. The revenue bonds shall be limited obligations of the local governmental subdivision. The principal of and interest on the revenue bonds shall not be payable from the general funds of the local governmental subdivision, nor shall they constitute a pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues except the revenues, agreements, and funds or property pledged or mortgaged under the bond resolution or the trust agreement authorizing such bonds. Neither the credit nor the taxing power of the local governmental subdivision shall be pledged for the payment of such principal or interest, and no holder of revenue bonds shall have the right to compel the exercise of the taxing power by the local governmental subdivision or the forfeiture of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on such bond is payable solely from the revenues pledged to its payment and that the local governmental subdivision is not obligated to pay such principal or interest except from such revenues.

The revenue bonds issued under the provisions of this Section shall not constitute a debt of the local governmental subdivision, within the meaning of the constitution and statutes of the state.

E. Subject to agreements with the holders of revenue bonds, all proceeds of revenue bonds and all revenues pledged under a bond resolution or trust agreement authorizing or securing such bonds may be set aside as received and deposited and held in trust by a trustee appointed by the local governmental subdivision in a fund or funds separate and apart from all other funds of the local governmental subdivision. Subject to the bond resolution or trust agreement, the trustee shall hold the same for the benefit of the holders of the bonds for the application and disposition thereof solely to the respective uses and purposes provided in such bond resolution or trust agreement.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.57 - Supplemental powers

§130.57. Supplemental powers

The powers and rights conferred by this Subpart shall be in addition and supplemental to the powers and rights conferred by any other general or special law. This Subpart does and shall be construed to provide a complete and additional method for the doing of the things authorized hereby. Neither the making of contracts nor the issuance of revenue bonds or other obligations pursuant to the provisions of this Subpart need comply with the requirements of any other state law applicable to the making of contracts and the issuance of the revenue bonds or other obligations for the financing of any revenue bond project or projects undertaken pursuant to this Subpart, except as herein provided. No proceedings, notice, or approval shall be required for the issuance of any revenue bonds or any instrument as security therefor, except as provided in this Subpart. The provisions of this Subpart shall be liberally construed for the accomplishment of its purposes.

Added by Acts 1981, No. 277, §1, eff. July 13, 1981.



RS 33:130.58 - Repealed by Acts 1986, No. 363, 1, eff. July 2, 1986.

§130.58. Repealed by Acts 1986, No. 363, §1, eff. July 2, 1986.



RS 33:130.71 - Ward One Economic Development Board of Calcasieu Parish; creation; purpose

SUBPART B-4. WARD ONE ECONOMIC DEVELOPMENT BOARD

OF CALCASIEU PARISH

§130.71. Ward One Economic Development Board of Calcasieu Parish; creation; purpose

A. The Ward One Economic Development Board of Calcasieu Parish is hereby created. The primary object and purposes of the board shall be to promote, encourage, and participate in economic development activities for Ward One of Calcasieu Parish.

B. For purposes of this Subpart, "economic development activities" shall include but shall not be limited to activities, projects, and endeavors that will accomplish or enhance the opportunity for any of the following:

(1) Growth and development of the Ward One area and the prosperity and welfare of the people of the ward.

(2) Expansion, restoration, improvement, or development of existing commercial structures in the Ward One area.

(3) Full use of underutilized resources of the Ward One area.

(4) Expansion and development of the tax base of the Ward One area.

(5) Improved communication among and coordination of federal, state, regional, and local programs in Louisiana, as well as private sector programs and projects.

Acts 2001, No. 377, §1, eff. July 1, 2001.



RS 33:130.72 - Composition of the board

§130.72. Composition of the board

A. The Ward One Economic Development Board of Calcasieu Parish shall be composed of five members who shall be selected as follows:

(1) One member shall be appointed by the Louisiana state senator or senators who represent any part of Ward One of Calcasieu Parish.

(2) One member shall be appointed by the Louisiana state representative or representatives who represent any part of Ward One of Calcasieu Parish.

(3) One member shall be appointed by the Calcasieu Parish School Board member or members who represent any part of Ward One of Calcasieu Parish.

(4) Two members shall be appointed by the member or members of the governing authority of Calcasieu Parish who represent any part of Ward One of Calcasieu Parish.

B.(1) Members shall serve four-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year; one shall serve an initial term of two years; one shall serve an initial term of three years; and two shall serve initial terms of four years. The initial terms of the respective members shall be determined by lot conducted at the first meeting of the board.

C. Members shall serve without compensation.

D. Any vacancy in the membership of the board, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the board may be removed by a majority vote of the board, but only for cause and on charges preferred against him in writing and after public hearing, provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision ordering his removal.

Acts 2001, No. 377, §1, eff. July 1, 2001; Acts 2004, No. 383, §1, eff. June 23, 2004.



RS 33:130.73 - Powers and functions of the board

§130.73. Powers and functions of the board

In order to accomplish the object and purposes for which the board is created, the board shall have the following powers and functions and may do any or all of the following:

(1) Make recommendations and provide relevant information about the Ward One area to public officials or entities or private individuals or organizations concerning such matters as:

(a) Natural and environmental factors, trends of industrial population, other developments, and the habits and lifestyles of the people.

(b) Land use in the area.

(c) Locations for the concentration of wholesale, retail, business, and other commercial uses and spaces and locations for mixed uses.

(d) The need for and the proposed general location of public and private works and facilities.

(2) Make or assist in studies and investigations of the resources of the Ward One area and the existing and emerging problems of industry, commerce, transportation, population, housing, and public services affecting the development of the area, and in making such studies seek the cooperation and collaboration of the appropriate state departments and agencies and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(3) Prepare and from time to time revise and make available to interested organizations, public bodies, and individuals, listings of the resources of the Ward One area and of the major public and private works and facilities of all kinds which contribute to or affect the development of the area.

(4) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, or who study or otherwise concern themselves with the purposes for which the board is created or with development in the fields of business and industry, labor, natural resources, urban growth, housing, or public service activities, such as public health and education, relevant to the development of the Ward One area.

(5) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large in order to foster public awareness and understanding of the purposes and functions of the board or to stimulate public interest and participation in the orderly, integrated development of the area.

(6) Accept and receive, in furtherance of its functions, grants and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state or local government, or from private or civic sources.

(7) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in control and reduction of litter in the area and encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 30:2534 for the purpose of controlling litter along the highways of the area.

(8) Hold public hearings and sponsor public forums whenever it deems it necessary or useful in accomplishing its object and purposes, exercising its powers, or carrying out its functions as provided in this Subpart.

(9) Exercise all other powers necessary and proper for the discharge of its functions.

Acts 2001, No. 377, §1, eff. July 1, 2001.



RS 33:130.81 - Wards 4 and 6 Economic Development Board of Beauregard Parish; creation; purpose

SUBPART B-4-A. WARDS 4 AND 6 ECONOMIC DEVELOPMENT

BOARD OF BEAUREGARD PARISH

§130.81. Wards 4 and 6 Economic Development Board of Beauregard Parish; creation; purpose

The Wards 4 and 6 Economic Development Board of Beauregard Parish is hereby created. The primary purpose of the board shall be to promote, encourage, and participate in economic development activities for wards 4 and 6 of Beauregard Parish. These activities include but shall not be limited to endeavors that will accomplish or enhance the opportunity for any of the following:

(1) Growth, development, and prosperity of the Wards 4 and 6 area.

(2) Development of existing commercial structures.

(3) Development of underutilized resources.

(4) Development of the tax base.

(5) Coordination of public and private programs.

Acts 2010, No. 87, §1.



RS 33:130.82 - Composition of the board

§130.82. Composition of the board

A. The Wards 4 and 6 Economic Development Board of Beauregard Parish shall be composed of members selected as follows:

(1) One member shall be appointed by the Louisiana state senator or senators who represent any part of Ward 4 or 6 of Beauregard Parish.

(2) Two members shall be appointed by the Louisiana state representative or representatives who represent any part of Ward 4 or 6 of Beauregard Parish.

(3) One member shall be appointed by the Beauregard Parish School Board member or members who represent any part of Ward 4 or 6 of Beauregard Parish.

(4) Three members shall be appointed by the member or members of the governing authority of Beauregard Parish who represent any part of Ward 4 or 6 of Beauregard Parish.

B.(1) Members shall serve four-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year; two shall serve an initial term of two years; two shall serve an initial term of three years; and two shall serve initial terms of four years. The initial terms of the respective members shall be determined by lot at the first meeting of the board.

C. Members shall serve without compensation.

D. Any vacancy in the membership of the board shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days, the remaining members of the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the board may be removed by a majority vote of the board, but only for cause on charges proffered against him in writing and after public hearing. Any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision ordering his removal.

F. Members shall be eligible for reappointment, unless they have been removed from office in the manner provided in this Section.

Acts 2010, No. 87, §1.



RS 33:130.83 - Powers and functions of the board

§130.83. Powers and functions of the board

The board shall have the following powers and functions:

(1) Make recommendations and provide relevant information about the wards 4 and 6 area concerning such matters as:

(a) Natural and environmental conditions, trends of industrial population, developments, and the culture of the people.

(b) Land use in the area.

(c) The need for and the proposed general locations of commercial, mixed use, public, or private works and facilities in the area.

(2) Make or assist in studies of the resources of the Wards 4 and 6 area and the problems affecting the development of the area and make such studies available to the public. In making such studies, the board may seek assistance from public or private sources.

(3) Prepare, maintain, and make available listings of the resources of the wards 4 and 6 area and of the major public and private works which affect the development of the area.

(4) Provide information in order to foster public awareness and understanding of the purpose of the board and to stimulate public interest and participation in the development of the area.

(5) Accept the donation of public or private grants and services.

(6) Solicit the assistance of industry and private civic organizations in the control and reduction of litter in the area and encourage participation in the "adopt-a-road" program as provided in R.S. 48:235 for the purpose of controlling litter along the highways of the area.

(7) Hold public hearings and sponsor public forums.

(8) Exercise all other powers necessary and proper for the discharge of its function.

Acts 2010, No. 87, §1.



RS 33:130.101 - MOREHOUSE ECONOMIC

SUBPART B-5. MOREHOUSE ECONOMIC

DEVELOPMENT DISTRICT

§130.101. Morehouse Economic Development District; creation; territorial jurisdiction

A. The Morehouse Economic Development District, hereinafter referred to as the district, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, tourism, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging economic development to stimulate the economy through commerce, industry, and development of tourism, research, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Morehouse Parish.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.102 - Board of commissioners; members, officers; agents and employees

§130.102. Board of commissioners; members, officers; agents and employees

A.(1) The district shall be governed by a board of commissioners consisting of thirteen members selected as set out herein. All members shall be citizens of the United States and qualified voters residing within the limits of the district during their term of office.

(2)(a) Two members shall be appointed by the Bastrop-Morehouse Chamber of Commerce.

(b) Two members shall be appointed by the Morehouse Economic Development Corporation.

(c) Two members shall be appointed by the Bastrop City Council.

(d) Two members shall be appointed by the Morehouse Parish Police Jury.

(e) One member shall be appointed by the Morehouse Parish Farm Bureau.

(f) One member shall be appointed by the Morehouse Economic Development Corporation to represent the Morehouse Parish financial institutions.

(g) One member shall be appointed by the Morehouse Economic Development Corporation to represent the major industries in Morehouse Parish.

(h) Two members shall be appointed by the Morehouse Economic Development Corporation to represent the town councils of Mer Rouge, Collinston, Oak Ridge, and Bonita.

(3) The term of office for all appointments shall be three years.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him, but only for cause and on charges brought against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the nominating entity ordering his removal.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes it or on the written request of six members. Seven members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Morehouse, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.103 - Powers of district

§130.103. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.104 - Economic development and tourism

§130.104. Economic development and tourism

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative endeavor for or financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) "Cooperative endeavor" means any form of economic development assistance including tourist development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1988, No. 29, §1, eff. June 10, 1988.



RS 33:130.105 - Fees and ad valorem tax; borrowing money

§130.105. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, including a tourism development fund for promotion and attraction of the tourism industry.

(2) The economic development operational fund shall be used for the development and attraction of industries and tourism to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of economic, commercial, and tourism development in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including, but not limited to, planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified economic and tourist development plan.

Acts 1988, No. 29, §1, eff. June 10, 1988; Acts 2006, No. 552, §1, eff. June 22, 2006.



RS 33:130.151 - GRANT ECONOMIC DEVELOPMENT DISTRICT

SUBPART B-6. GRANT ECONOMIC DEVELOPMENT DISTRICT

§130.151. Grant Economic Development District; creation; territorial jurisdiction

A. The Grant Economic Development District, hereinafter referred to as the district, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Grant Parish.

Acts 1988, No. 633, §1, eff. July 14, 1988.

{{NOTE: SEE ACTS 1988, NO. 633, §2.}}



RS 33:130.152 - Board of commissioners; members, officers; agents and employees

§130.152. Board of commissioners; members, officers; agents and employees

A. The district shall be governed by a board of commissioners consisting of members appointed by the Grant Parish Police Jury who shall serve at the pleasure of the police jury. The number of board members shall be provided by the police jury by ordinance.

B. Any vacancy in the membership of the board of commissioners occurring by reason of death, resignation, or otherwise shall be filled in the manner of the original appointment.

C. Any member of the board of commissioners may be removed by the Grant Parish Police Jury.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials may serve on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of five members. A majority of the members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Grant, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1988, No. 633, §1, eff. July 14, 1988; Acts 1990, No. 412, §1; Acts 2007, No. 86, §1, eff. June 22, 2007.

{{NOTE: SEE ACTS 1990, NO. 412, §3. TERMINATES TERMS OF MEMBERS IN OFFICE ON 9/7/90 AT NOON ON THAT DATE AND PROVIDES THAT THEY SERVE UNTIL THEIR SUCCESSORS TAKE OFFICE.}}



RS 33:130.153 - Powers of district

§130.153. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10)(a) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding two percent, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose. Any sales and use tax authorized to be levied and collected by the district and approved by a majority of qualified electors of the district may specifically exempt food and prescription drugs and other nonessential items from the tax; and to provide for other matters in connection therewith.

(b) Any sale and use tax approved as provided in Subparagraph (a) of this Paragraph:

(i) Shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(ii) Shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(iii) Shall be imposed and collected uniformly throughout the district.

(c) Any tax levied under this Paragraph shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Grant is now or hereafter may be authorized to levy and collect and may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

Acts 1988, No. 633, §1, eff. July 14, 1988; Acts 2013, No. 123, §1, eff. June 5, 2013.



RS 33:130.154 - Industrial development

§130.154. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.155 - Fees and ad valorem tax; borrowing money

§130.155. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed ten mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Grant Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Grant Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.156 - Obligations of the district

§130.156. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R.S. 33:130.155 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.157 - Securities

§130.157. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.158 - Exemption from taxation

§130.158. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.159 - General compliances; enhancement

§130.159. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 1988, No. 633, §1, eff. July 14, 1988.



RS 33:130.161 - Grant Parish Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-6-A. GRANT PARISH ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.161. Grant Parish Economic and Industrial Development District; creation; territorial jurisdiction

A. There is hereby created a body politic and corporate of the state which shall be known as the Grant Parish Economic and Industrial Development District, referred to in this Subpart as the "district".

B. The district shall be composed of all of the territory located within the unincorporated areas of Grant Parish on July 1, 2009.

C. The district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Subpart.

Acts 2009, No. 37, §1.



RS 33:130.162 - Object and purposes

§130.162. Object and purposes

The district created by this Subpart shall be established for the primary purposes of promoting and encouraging industrial development, stimulating the economy through commerce, industry, and research, utilizing and developing the area's natural and human resources, and providing job opportunities.

Acts 2009, No. 37, §1.



RS 33:130.163 - Board of commissioners; members; officers; employees

§130.163. Board of commissioners; members; officers; employees

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members appointed by the governing authority of Grant Parish.

B.(1) Each member appointed to the board shall be a citizen of the United States. Each member shall additionally have been domiciled in Grant Parish and a qualified voter in Grant Parish for at least one year preceding the date of his appointment. Each board member shall remain domiciled in and a qualified voter in Grant Parish throughout his term of office.

(2) Preference for board appointment shall be given to individuals with at least five years of experience in one or more of the following areas:

(a) Economic development.

(b) Public finance or administration.

(c) Senior level management.

(d) Urban planning.

(e) Banking or finance.

(f) Public relations.

(g) Education.

(h) Practice of law, medicine, or other licensed profession.

(i) Construction.

(j) Realtor, appraiser, or commercial developer.

(k) Aviation.

(l) Labor.

C.(1) The members of the board shall serve terms of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year, one shall serve two years, one shall serve three years, and two shall serve four years, as determined by lot at the first meeting of the board.

D.(1) Any member may be removed for cause by a majority vote of the Grant Parish Police Jury.

(2) Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office. Such vacated position shall be filled in the same manner as the original appointment for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E.(1) Any vacancy in the membership of the board shall be filled in the same manner as the original appointment within thirty days after receipt by the police jury of written notification from the board of the vacancy.

(2) In the event the vacancy is not filled within thirty days after the police jury's receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled in the same manner as the original appointment.

F. Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties.

G. The board shall elect yearly from its number a chairman, vice chairman, secretary, and treasurer and establish their duties in rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

H. The board shall meet in regular session once each month and also shall meet in special session as convened by the president or upon written notice of three members.

I. A majority of the board members shall constitute a quorum.

J. All actions of the board shall be approved by the affirmative vote of a majority of the members.

K. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

L. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish such official notices as are required by law.

Acts 2009, No. 37, §1.



RS 33:130.164 - Governmental functions

§130.164. Governmental functions

A. The district, or any subdistrict created by the board, shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom.

B.(1) Any bonds issued pursuant to this Subpart and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state.

(2) No bonds, other debt obligations, or contracts of the district or of any subdistrict shall be a charge upon the income, property, or revenue of Grant Parish or the state of Louisiana.

C. The district or any subdistrict created by the board shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 2009, No. 37, §1.



RS 33:130.165 - Powers

§130.165. Powers

A. In addition to the powers and duties elsewhere granted in this Subpart, the board is hereby granted all powers necessary or convenient for the carrying out of its purposes, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by purchase or donation any property and to hold, maintain, and use such property, or any interest therein.

(4) To sell or transfer any property acquired by it, or any interest therein.

(5) To lease or sublease all or any portion of any property at a fixed or variable rental rate without advertisement for public bids.

(6) To donate property to the United States or any political subdivision of the state.

(7) To make and collect reasonable charges for the use of the district's property and for services rendered by the district.

(8) To enter into contracts.

(9) To develop, regulate, and operate activities and planned land uses to foster creation of new jobs, economic development, and industry.

(10) To develop and regulate the construction, operation, maintenance, and improvement of facilities and infrastructure on property owned or leased by the district.

(11) To require and issue licenses with respect to its properties and facilities.

(12) To regulate fees or rentals charged for use of privately owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(13) In its own name and behalf, to incur debt and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

(14) To issue revenue bonds, certificates of indebtedness, and certificate anticipation notes, and to provide for the manner and method of repayment.

(15) To mortgage or pledge property, servitudes, and works of the district.

(16) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(17) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district, or any subdistrict created by the board, shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. The district may create subdistricts as provided in this Subsection. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more project areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Grant Parish Economic and Industrial Development District Subdistrict No. ___".

Acts 2009, No. 37, §1.



RS 33:130.166 - Funding of the district

§130.166. Funding of the district

A. The board may levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, is approved by a majority of the qualified electors of the district voting in an election held for that purpose.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

(2) The tax shall be levied upon the use, lease, rental, consumption, distribution, storage, or sale at retail of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, except that food and prescription drugs are hereby specifically exempted from the tax authorized by this Section in accordance with the requirements of R.S. 47:305.

(3) The tax shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(4) The tax shall be imposed and collected uniformly throughout the district.

Acts 2009, No. 37, §1; Acts 2013, No. 122, §1.



RS 33:130.167 - Revenue bonds

§130.167. Revenue bonds

A. In addition to the authority contained in this Subpart, the district, or any subdistrict created by the district, may, in order to encourage economic and industrial development within the district, issue revenue bonds to acquire, purchase, lease, construct, or improve commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Subpart, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto, and may sell or lease to any enterprise locating or existing within the jurisdiction of the district such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district and the enterprise to be developed.

B. Bonds issued under this Section shall be authorized by resolution of the board and shall be limited obligations of the district, or any subdistrict created by the board, the principal and interest on which shall be payable solely from the income and revenue derived from the disposition of the project or facility to be financed by the bonds issued pursuant to this Section, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provisions of this Subpart; however, in the discretion of the board, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized pursuant to this Section. These bonds shall not constitute an indebtedness or pledge of the general credit of the district, or any subdistrict created by the board, within the meaning of any constitutional or statutory limitation of indebtedness, and shall contain a recital to that effect.

C. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the board. Bonds of the district, or any subdistrict created by the board, shall be issued in such form, shall be in such denominations, shall bear interest, and shall mature in such manner and be executed by one or more members of the board of the body as provided in the resolutions authorizing their issuance. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing their issuance.

D. No bonds or other evidence of indebtedness may be issued under this Section without the prior approval of the State Bond Commission of the terms and provisions thereof.

Acts 2009, No. 37, §1.



RS 33:130.168 - Securities

§130.168. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district, or any subdistrict created by the board, pursuant to this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 37, §1.



RS 33:130.169 - General compliances; enhancement

§130.169. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district, or any subdistrict created by the board, from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The financial records of the district, or any subdistrict created by the board, shall be audited pursuant to R.S. 24:513.

Acts 2009, No. 37, §1.



RS 33:130.201 - LASALLE ECONOMIC DEVELOPMENT DISTRICT

SUBPART B-7. LASALLE ECONOMIC DEVELOPMENT DISTRICT

§130.201. LaSalle Economic Development District; creation; territorial jurisdiction

A. The LaSalle Economic Development District, hereinafter referred to as the district, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of LaSalle Parish.

Acts 1988, No. 634, §1, eff. July 14, 1988.

{{NOTE: SEE ACTS 1988, NO. 634, §2.}}



RS 33:130.202 - Board of commissioners; members, officers; agents and employees

§130.202. Board of commissioners; members, officers; agents and employees

A. The district shall be governed by a board of commissioners consisting of members appointed as follows:

(1) The town council of each of the following municipalities shall make its appointments in a public meeting from applications submitted by residents of the municipality for which the member is appointed:

(a) One member appointed by the town council of Jena;

(b) One member appointed by the town council of Olla;

(c) One member appointed by the town council of Tullos;

(d) One member appointed by the town council of Urania.

(2) Each state and federally chartered financial institution with offices in LaSalle Parish shall appoint one member who is a resident of LaSalle Parish.

(3) The LaSalle Parish School Board shall appoint one member who is a resident of LaSalle Parish.

(4) The LaSalle Police Jury shall appoint one member who is a resident of LaSalle Parish.

(5) The LaSalle Development Board shall appoint three members who are residents of LaSalle Parish.

(6) The LaSalle Parish Chamber of Commerce shall appoint three members who are residents of LaSalle Parish.

(7) The term of office for all members shall be four years.

(8) The mayor of each incorporated municipality in LaSalle Parish shall be a nonvoting ex officio member of the board of commissioners.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill within thirty days a vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the appointing entity.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him for cause.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

G. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of eight members. Eight members of the board of commissioners shall constitute a quorum.

H. The board of commissioners shall prescribe rules to govern its meetings, is authorized to draft and implement bylaws to control and implement the activities of the board, shall maintain suitable offices in the parish of LaSalle, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

I. REPEALED BY ACTS 1990, No. 852, §2.

Acts 1988, No. 634, §1, eff. July 14, 1988; Acts 1990, No. 852, §§1 and 2, eff. July 24, 1990.



RS 33:130.203 - Powers of district

§130.203. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.204 - Industrial development

§130.204. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.205 - Fees and ad valorem tax; borrowing money

§130.205. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed ten mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of LaSalle Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within LaSalle Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.206 - Obligations of the district

§130.206. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R.S. 33:130.205 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.207 - Securities

§130.207. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.208 - Exemption from taxation

§130.208. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.209 - General compliances; enhancement

§130.209. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 1988, No. 634, §1, eff. July 14, 1988.



RS 33:130.210 - Sales and use tax authorization

§130.210. Sales and use tax authorization

A.(1) The district may levy and cause to be collected a sales and use tax within the boundaries of the district for such purposes and at such rate as may be provided by the proposition authorizing its levy, not exceeding one-half of one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided that the proposition is approved by a majority of the qualified electors of the district voting in the election held for such purpose.

(2) Such an election shall be conducted in accordance with the provisions of the Louisiana Election Code and at the time another election is being conducted throughout the state.

(3) The duration of the tax set forth in the proposition shall not exceed five years; however, such tax may be renewed for an additional period not to exceed five years.

B.(1) The tax shall be levied upon the sale at retail, the use, the lease or rental, consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(2) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

C. The sales and use tax authorized by this Section shall be in addition to all other taxes which an economic development district is now or hereafter authorized to levy and collect.

Acts 1994, No. 12, §1, eff. July 1, 1994; Acts 2003, No. 1179, §1.



RS 33:130.211 - Ad valorem tax authorization

§130.211. Ad valorem tax authorization

A. Subject to the provisions of R.S. 33:130.205, the district may levy and cause to be collected an ad valorem tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, provided the proposition is approved by a majority of the qualified electors of the district voting at an election held for that purpose.

B. Such an election shall be conducted in accordance with the provision of the Louisiana Election Code and at the time another election is being conducted throughout the state.

C. The duration of the tax set forth in the proposition shall not exceed five years; however, such tax may be renewed for an additional period not to exceed five years.

Acts 1994, No. 12, §1, eff. July 1, 1994; Acts 2003, No. 1179, §1.



RS 33:130.251 - Terrebonne Economic Development Authority; creation; territorial jurisdiction

SUBPART B-8. TERREBONNE ECONOMIC

DEVELOPMENT AUTHORITY

§130.251. Terrebonne Economic Development Authority; creation; territorial jurisdiction

A. The Terrebonne Economic Development Authority, hereinafter referred to as the "authority", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the authority, acting through its board of commissioners, the governing authority of said authority, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The authority created pursuant hereto shall be established for the primary object and purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The boundaries of the authority shall be coterminous with the boundaries of Terrebonne Parish.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.252 - Board of commissioners; members; agents and employees

§130.252. Board of commissioners; members; agents and employees

A.(1)(a) The authority shall be governed by a board of commissioners consisting of eleven voting members and one nonvoting member selected as provided in this Section. Each voting member during his term of office shall be a citizen of the United States, a qualified voter residing within the limits of the authority, and either a proprietor, partner, or officer of a business within the limits of the authority.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, no member of the board of commissioners appointed pursuant to Item (2)(a)(v) or (vi) of this Subsection shall be required to be a proprietor, partner, or officer of a business within the limits of the authority.

(2)(a)(i) Two members shall be appointed by the Terrebonne Parish Council, one of whom shall be appointed at large from the parish and one of whom shall be an African-American selected by the council from a list of two names nominated by the Terrebonne Chapter of the National Association for the Advancement of Colored People.

(ii) One member shall be appointed by the Terrebonne Parish president.

(iii) Three members shall be appointed by the Terrebonne Parish Council, at least one of whom shall be an African-American, selected by the council from a list of six names nominated by the Houma-Terrebonne Chamber of Commerce.

(iv) Three members shall be appointed by the Terrebonne Parish Council, at least one of whom shall be a woman, selected by the council from a list of six names nominated by the South Central Industrial Association.

(v) One member shall be appointed by the Terrebonne Parish Council from a list of two nominees submitted by the superintendent of the Terrebonne Parish school system. Each nominee shall be approved by a majority vote of the Terrebonne Parish School Board prior to submission to the parish council.

(vi) One member shall be appointed by the Terrebonne Parish Council from a list of two names nominated by the chancellor of L.E. Fletcher Technical Community College.

(vii) The president of Nicholls State University, ex officio, who shall be a nonvoting member and shall not be counted for purposes of a quorum, or his designee.

(b) Notwithstanding the provisions of Items (iii) and (iv) of Subparagraph (a) of this Paragraph, for each vacancy on the board, the Houma-Terrebonne Chamber of Commerce and the South Central Industrial Association shall submit two names for nomination. Nothing in this Subparagraph shall be construed to affect the qualifications of members imposed by Items (iii) and (iv) of Subparagraph (a) of this Paragraph.

(3) Initial appointments shall be made for staggered terms as specified in this Paragraph and at the termination of these initial terms of office, each term of office shall be for three years. Initial terms shall be as follows:

(a) Three members, consisting of one member appointed by the parish council from each of the following nominating entities: the Houma-Terrebonne Chamber of Commerce, the South Central Industrial Association, and the chancellor of L.E. Fletcher Technical Community College, shall be appointed for one-year terms.

(b) Four members, consisting of one member appointed by the parish council from each of the following nominating entities: the Houma-Terrebonne Chamber of Commerce, the South Central Industrial Association, the superintendent of the Terrebonne Parish School System, and the Terrebonne Chapter of the National Association for the Advancement of Colored People, shall be appointed for two-year terms.

(c) Four members, consisting of one member appointed at large by the parish council, one member appointed by the Terrebonne Parish president, and one member appointed by the parish council from each of the following nominating entities: the Houma-Terrebonne Chamber of Commerce and the South Central Industrial Association, shall be appointed for three-year terms.

B.(1)(a) Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. At the expiration of a term a commissioner shall hold office until his successor has been appointed and takes office.

(b) Notwithstanding the provisions of Subparagraph (a) of this Paragraph, in the event that the entity responsible for the nomination of a member fails to nominate a successor within sixty days of a vacancy, the Terrebonne Parish Council shall appoint a successor to fill such vacancy from a list of two nominees submitted by the president of Terrebonne Parish. The parish president shall select the two nominees from a list of nominations submitted by business and civic organizations located within the parish.

(c) Any vacancy in the membership of the board shall be filled for the remainder of the unexpired term.

(2) A commissioner may be appointed to succeed himself, but no person shall be appointed to serve on the board of commissioners for more than three consecutive terms.

C. Any member of the board of commissioners may be removed for cause upon the recommendation of a majority of the board of commissioners and a vote of two-thirds of the members of the Terrebonne Parish Council.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties, powers, and compensation of all officers, agents, and employees of the authority. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the authority.

F. Elected officials are prohibited from serving on the board of commissioners.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2005, No. 462, §1, eff. July 1, 2005; Acts 2010, No. 487, §1.



RS 33:130.253 - Officers; meetings; quorum; rules; report

§130.253. Officers; meetings; quorum; rules; report

A. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

B. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of six members. Six members of the board of commissioners shall constitute a quorum.

C.(1) The board of commissioners shall prescribe rules to govern its meetings, except that the president shall not be required to vote except in case of a tie vote.

(2) The board shall maintain suitable offices in the parish of Terrebonne.

D. The board shall render annually to the governing authority of the parish of Terrebonne, within one hundred twenty days following the end of each calendar year, a report in triplicate of its activities, together with a financial report disclosing all receipts and disbursements of the commission.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.254 - Advisory committee

§130.254. Advisory committee

A. The board of commissioners may establish and appoint an advisory committee. The advisory committee shall meet periodically with the board of commissioners.

B. Elected officials are prohibited from serving on the advisory committee.

Acts 1989, No. 2, §1, eff. June 1, 1989.



RS 33:130.255 - Powers of authority

§130.255. Powers of authority

A. The authority, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by donation, grant, purchase, lease, or otherwise, all property, including servitudes or rights of use; to hold and use any franchise or property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) Repealed by Acts 2005, No. 462, §2, effective July 1, 2005.

(5) To receive by grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the authority.

(7) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(8) To require and issue licenses with respect to its properties and facilities.

(9) To regulate the imposition of fees and rentals charged by the authority for its facilities and for services rendered by it.

(10) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(11) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(12) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(13) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(14) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(15) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board of commissioners.

B. The legislature may confer additional powers upon the commission not inconsistent with the provisions hereof; provided that no such provisions shall impair any contract lawfully entered into by the commission.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2005, No. 462, §2, eff. July 1, 2005.



RS 33:130.256 - Industrial development

§130.256. Industrial development

A.(1) The authority shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the authority, or outside the authority if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties, consistent with applicable parish regulations and policies.

(2)(a) The authority shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the authority all or any part of a site, building, or other property owned by the authority.

(b) In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the authority, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the authority. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the authority. In no event, however, and under no circumstances shall the board dispose of any property of the authority for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission.

(c) The authority shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term.

(d) The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the authority or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the authority.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of authority property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of authority property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The authority shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, donation, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the authority may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the authority whenever the board of commissioners finds any such actions to be in furtherance of the purpose for which the authority was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the authority, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the authority shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.257 - Funding sources; fees and ad valorem tax; borrowing money

§130.257. Funding sources; fees and ad valorem tax; borrowing money

A.(1) The board of commissioners may, when necessary and with approval of the parish council, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

(2) The authority may receive not more than fifty percent of Terrebonne Parish's occupational license tax revenues beginning January 1, 2005, and all the proceeds of a building permit charge dedicated by the parish council to the authority, upon execution of a cooperative endeavor agreement with the Terrebonne Parish Consolidated Government.

B. All funds derived under this Section may be used for any expenses or purposes of the authority. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the authority shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, wholesale distribution firms, and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Terrebonne Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Terrebonne Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the authority including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.258 - Obligations of the authority

§130.258. Obligations of the authority

A. The authority shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The authority may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the authority may be issued for any of the purposes for which the authority is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the authority.

(2) The authority may in its own name and behalf issue revenue bonds for the purposes for which the authority is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The authority may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the authority derived from any lawful sources, including fees, occupational license revenues, building permit charges dedicated to the authority, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the authority at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The authority may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.257, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, with approval of the parish council, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the authority, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the authority shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.259 - Securities

§130.259. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.260 - Exemption from taxation

§130.260. Exemption from taxation

The authority and all properties at any time owned by the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004.



RS 33:130.261 - General compliances; enhancement; budget

§130.261. General compliances; enhancement; budget

A. No provision of this Subpart shall be construed so as to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The authority shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C.(1) The board of commissioners of the authority shall annually prepare a financial statement which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513. The legislative auditor shall thereafter publish his findings in the official journal of the authority.

(2) Within thirty days following submission of the financial statement to the legislative auditor, the board of commissioners of the authority, or a designated officer of the board, shall present to the Terrebonne Parish Council at a public meeting a copy of such statement for public review.

D. The board of commissioners of the authority shall submit to the Terrebonne Parish Council an annual proposed budget for the operation of the authority for the upcoming fiscal year. The budget shall be deemed accepted unless rejected by two-thirds vote of the parish council. After the budget has been accepted by the parish council, the authority may incur liabilities and make expenditures during the fiscal year in accordance with such budget.

E. All expenses associated with this Section shall be borne by the authority.

Acts 1989, No. 2, §1, eff. June 1, 1989; Acts 2004, No. 622, §1, eff. July 1, 2004; Acts 2005, No. 462, §1, eff. July 1, 2005.



RS 33:130.271 - TRI-PARISH ECONOMIC

SUBPART B-9. TRI-PARISH ECONOMIC

DEVELOPMENT DISTRICT

§130.271. Tri-Parish Economic Development District; creation; territorial jurisdiction

A. The Tri-Parish Economic Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and revenue anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of the parishes of Concordia, Catahoula, and Tensas.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.272 - Board of commissioners; members

§130.272. Board of commissioners; members

The district shall be governed by the board of directors of the Tri-Parish Economic Development Foundation, hereinafter referred to as the "board of commissioners". Said board shall be appointed as provided by the articles of incorporation and bylaws of said foundation on July 9, 1989. The members of the board of commissioners shall serve terms, be removed from or resign membership on the board, and be compensated in accordance with such articles and bylaws.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.273 - Officers; meetings; quorum

§130.273. Officers; meetings; quorum

Officers of the board of commissioners shall be selected and perform their duties, meetings shall be held, and a quorum shall be required, all as provided in the articles of incorporation and bylaws of the Tri-Parish Economic Development Foundation on July 9, 1989.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.274 - Powers of district

§130.274. Powers of district

A. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the district for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(11) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(12) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(13) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(14) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board of commissioners.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.275 - Industrial development

§130.275. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purpose for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.276 - Fees and ad valorem tax; borrowing money

§130.276. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parishes of Concordia, Catahoula, and Tensas, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parishes, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.277 - Obligations of the district

§130.277. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters of the district who vote in a special election called and conducted under the authority of the Louisiana Election Code. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may, in its own name and behalf, issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may, in its own name and behalf, borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, authorized by R.S. 33:130.256, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.278 - Securities

§130.278. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.279 - Exemption from taxation

§130.279. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.280 - General compliances; enhancement

§130.280. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950.

C. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 1989, No. 775, §1, eff. July 9, 1989.



RS 33:130.291 - RUSTON-LINCOLN

SUBPART B-10. RUSTON-LINCOLN

INDUSTRIAL DEVELOPMENT DISTRICT

§130.291. Ruston-Lincoln Industrial Development District; creation; territorial jurisdiction

A. The Ruston-Lincoln Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Lincoln Parish.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.292 - Board of commissioners; members, officers; agents and employees

§130.292. Board of commissioners; members, officers; agents and employees

A.(1) The district shall be governed by a board of commissioners consisting of seven members selected as set out herein. All members shall be citizens of the United States and qualified voters and taxpayers within the limits of the district during their term of office.

(2)(a) Two members shall be appointed by the governor from a list of four nominees submitted to the governor by the Lincoln Parish Police Jury.

(b) One member shall be appointed by the governor from a list of two nominees submitted by the governing authority of the city of Ruston.

(c) One member shall be appointed by the governor from a list of two nominees submitted by the Lincoln Parish Chamber of Commerce.

(d) Two members shall be appointed by the governor from a list of four nominees submitted by the Ruston-Lincoln Development Corporation.

(e) One member shall be appointed by the governor from a list of two nominees; one nominee shall be submitted by Grambling State University and one nominee shall be submitted by Louisiana Tech University.

(3) Of the initial appointments the following terms of office shall apply:

(a) The members selected to represent the Lincoln Parish Police Jury, the city of Ruston, and the Lincoln Parish Chamber of Commerce shall be appointed to serve two years.

(b) The members selected to represent Ruston-Lincoln Industrial Development District, and those selected from nominees submitted by Grambling State University and Louisiana Tech University shall be appointed to serve three years.

(4) At the termination of these initial terms of office, each term thereafter shall be for three years.

(5) After the original term of office has been served by the two members nominated by the Ruston-Lincoln Development Corporation, the board of commissioners of the Ruston-Lincoln Industrial Development District shall thereafter submit a list of four nominees to the governor for appointment, in lieu of the Ruston-Lincoln Development Corporation.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the governor consistent with the original appointment procedure, provided that within thirty days of receipt by the nominating entity of written notification of the vacancy, such nominating entity submits to the governor a list of nominees for the vacancy. In the event that the entity responsible for the nomination of such member fails to provide the governor with a list of nominees for each such vacancy to be filled within thirty days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the governor as provided in Paragraph (A)(2) of this Section.

C. Any member of the board of commissioners may be removed by the entity that originally nominated him or by the governor, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the governor or of the nominating entity ordering his removal.

D. The members of the board of commissioners shall serve without per diem or other compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Four members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Lincoln, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.293 - Powers of district

§130.293. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise, all property, including rights-of-way; to hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rental charges by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.294 - Industrial development

§130.294. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, at the time of the sale, lease, or contract arrangement without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.295 - Fees and ad valorem tax; borrowing money

§130.295. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and the purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan or loan guarantee fund, to be used to make industrial port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan or loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan or loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and endure the recovery of its commitment under the loan or loan guarantee.

(d) Loan or loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan or loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan or loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Lincoln Parish, and eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Lincoln Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An industrial development operational fund for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to: planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.296 - Obligations of the district

§130.296. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.295 for a period of not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinances authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said bond, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.297 - Securities

§130.297. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.298 - Exemption from taxation

§130.298. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.299 - General compliances; enhancement

§130.299. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to the provisions of R.S. 24:513.

Acts 1989, 2nd Ex. Sess., No. 16, §1.



RS 33:130.301 - ST. LANDRY PARISH ECONOMIC AND

SUBPART B-11. ST. LANDRY PARISH ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.301. St. Landry Parish Economic and Industrial Development District

A.(1) The St. Landry Parish Economic Inducement District, the St. Landry Parish Economic and Industrial Development District and the St. Landry Parish Industrial District are hereby consolidated into one district. The assets, liabilities, and obligations of all the districts hereby consolidated shall be combined and assigned to the new district hereby created.

(2) There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the St. Landry Parish Economic and Industrial Development District, hereinafter referred to as the "district". The district shall comprise all of the territory located within St. Landry Parish. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including the powers of taxation and issuance of revenue and general obligation bonds.

B. The district is established for the primary purpose of stimulating industrial and commercial development in St. Landry Parish. In the pursuit of this goal, special attention shall be focused on developing stable and more extensive employment opportunities, promoting economic development in disadvantaged communities, improving infrastructure, and promoting the overall welfare of the citizens of the parish.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.302 - Board of commissioners; members; officers; employees

§130.302. Board of commissioners; members; officers; employees

A.(1) In order for the development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the "board".

(2) All commissioners shall be qualified voters and taxpayers within the limits of the district during their term of office and shall reside in St. Landry Parish or within an adjoining parish. In making appointments to the commission, the appointing authorities shall make every effort within the law to provide for racial and gender diversity among commissioners and shall make reasonable efforts to ensure that the racial proportion of the appointees reflects the same racial proportion of St. Landry Parish.

(3) The commissioners of the board shall be determined as follows:

(a) The St. Landry Parish Council shall, as a collective body, appoint nine commissioners.

(b) The St. Landry Parish Municipal Association shall, as a collective body, appoint eight commissioners.

B. The power and authority to appoint commissioners shall not be construed to confer on the St. Landry Parish Municipal Association or the police jury of St. Landry Parish any direction, control, or other influence over the district or board not specifically provided herein or otherwise provided by law. Furthermore, current members of the St. Landry Parish Municipal Association and of the St. Landry Parish Council may not serve as commissioners.

C. At the inception of the board, the commissioners of the board shall be selected from current commissioners of boards and advisor boards of the St. Landry Parish Economic Inducement District, the St. Landry Parish Economic and Industrial Development District, and the St. Landry Parish Industrial District. Upon appointment these commissioners initially appointed shall divide themselves by lot or similar random procedure into three groups. One group shall be comprised of five commissioners and shall serve a single one year term; one group shall be comprised of six commissioners and shall serve a single two year term; and one group shall be comprised of six commissioners and shall serve a single three year term. Thereafter, all commissioners appointed to the board, not to fill a vacancy, shall serve three year terms. Upon expiration of the terms of sitting commissioners, a new board shall be appointed as provided in Subsection A. Existing commissioners may be reappointed in accordance with Subsection A of this Section by the appropriate appointing agencies provided in Subparagraphs (A)(3)(a) and (b). The sitting commissioners shall make all necessary provisions to ensure an orderly and timely transfer of authority to the incoming board.

D. The sitting members of the board shall fill any vacancy not caused by the normal expiration of a commissioner's term within forty-five days by appointing an interim board member who shall serve the remaining term of the vacating commissioner. A commissioner appointed in an interim capacity shall, upon the expiration of his interim term, be eligible for reappointment.

E. Each member of the board may receive reimbursement for expenses incurred in the performance of his duties thereunder, provided such duties are authorized and approved by the board. No board member shall be paid a salary for serving on the board.

F.(1) The board shall elect from among its members a chairman, a vice chairman, a secretary, and a treasurer whose duties shall be those usual to such offices.

(2)(a) The board of commissioners may annually elect an executive committee from the board of commissioners consisting of up to seven commissioners. The executive committee shall be the elected officers plus three other persons selected from the board of commissioners.

(b) The executive committee shall exercise all powers of the board of commissioners between meetings including budget expenditures. A report shall be made to the full board of commissioners at least every ninety days.

(c) A quorum of the executive committee shall be a simple majority of the executive committee.

(d) The executive committee shall serve until their successors are elected and qualified.

G. The board or the executive committee shall meet in regular session every month and shall also meet in special session as often as the chairman of the board convenes them or on the written request of a majority of the commissioners. The board of commissioners shall have a minimum of one meeting every three months. Any commissioner shall be entitled to attend any other meeting of the executive committee meeting. Ten or more members of the board shall constitute a quorum for the transaction of any and all business of the board of commissioners. Each member may be represented at any meeting by an alternate person designated by the appointing authority or by the commission if the appointing authority fails to so designate a person.

H. The board shall prescribe rules and bylaws to govern its meetings and activities. The board may amend or repeal its rules.

I. Commissioners and members of their immediate family and employees of the district are prohibited from bidding on or entering into any contract, or other transaction that is under the supervision or jurisdiction of the district. If any commissioner or employee of the district owns or controls any interest, direct or indirect, in any property later included in any project under the jurisdiction of the district or has interest in any contract for materials or services to be furnished or used in connection with any project, he shall disclose the same in writing to the board. Failure to disclose shall constitute misconduct in office. After disclosure a commissioner shall not vote on any issue or expenditure of funds relating to such property or interest.

J. A commissioner may be removed from office for just cause, but only after the commissioner has been given a copy of the charges against him and has had an opportunity to be heard in person by counsel before the board.

K. Elected officials are prohibited from serving on the board of commissioners.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998; Acts 2008, No. 525, §1; Acts 2010, No. 426, §1.



RS 33:130.303 - Powers of district

§130.303. Powers of district

A. The district, acting by and through its board of commissioners or its executive committee, shall have and exercise all powers of a political subdivision necessary or convenient to implement its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, option, bequest, mortgage device, exchange, or sale, or otherwise all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of businesses, warehouses, housing programs, or industrial parks and all types of terminals. The district may provide industrial incentives, below market leases, loans, grants, and infrastructure.

(4) To purchase, acquire, construct, improve, equip, and furnish works and facilities necessary to achieve the purposes of the district, including economic development projects.

(5) To require and issue licenses with respect to the use of its properties and facilities.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(7) To appoint, contract with, or employ officers, attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees, prescribe their duties, and fix their compensation and terms of employment.

(8) To provide or arrange or contract for the furnishing or repair by any person or agency, public or private, of or for services, privileges, or works on streets, roads, public utilities, or other facilities for or in connection with a redevelopment project to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements.

(9) To establish business and industry foundations or nonprofit economic development corporations, for the purpose of providing venture capital, equity loans, or financing, and/or to take stock as security for an equity position in start-up and/or expanding businesses and industries; the purpose being to help establish sound, financially stable businesses and industries which will employ, as at least fifty percent of their work force, residents from St. Landry Parish and surrounding parishes. The foundation may enter into contractual agreements for intervention in the event of a negative cash flow by the business industry.

B. In order to provide growth and development of the district and the prosperity and welfare of the people of the district, to expand, restore, improve, and develop existing housing, commercial, and industrial structures within the district, and to encourage the fullest use of underutilized resources, and in order to improve communication and coordination among the economic and human development efforts of state, federal, and local governments and to encourage maximum local participation in the development and coordination of federal, state, regional, and local programs in Louisiana and in order to better coordinate state plans and programs with one another, as well as with programs in the federal, regional, local, and private sectors, the district, acting by and through the board shall:

(1) Make recommendations concerning natural and environmental factors, needs, and trends of business and industry, housing needs, social or educational trends, population, or other developments; the habits and lifestyles of the people of the district; the relation of land use within the district as it relates to the parish as a whole; areas for the concentration of wholesale, retail, housing, business, and other commercial or industrial uses; and areas for recreational uses and for spaces and areas of mixed uses.

(2) Make recommendations concerning the need for and the proposed general location of public and private works and facilities or to provide those facilities.

(3) Make or assist in studies and investigations of the resources of the district and the existing and emerging problems of industry, commerce, transportation, population, housing, and public service affecting the redevelopment of the district, and in making such studies to seek the cooperation and collaboration of the appropriate departments, agencies, and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations. The district may implement said plans, programs, and objectives.

(4) Prepare, and from time to time revise, inventory listings of the district's resources and of the major public and private works and facilities of all kinds which are deemed necessary to the redevelopment of the district.

(5) Cooperate and confer with and upon request supply information to federal agencies and to local and regional agencies created pursuant to a federal program or which receive federal support, and cooperate and confer, as far as possible, with economic development districts in and outside of the state.

(6) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the district's problems and development of the fields of business and industry, labor, natural resources, urban growth, public facilities, recreational facilities, housing, and public service activities such as public health and education, insofar as such problems and development may be relevant to the district's redevelopment.

(7) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the district in order to stimulate public interest and participation in the orderly, integrated development of the district.

(8) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state, parish, municipal, or local government, or from private or civic sources.

(9) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter programs in the district and recycling efforts to assist in the control and reduction of litter in the district. The district may also encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 30:2534 for the purpose of controlling litter along the highways in the district.

(10) Hold public hearings and sponsor public forums whenever it deems necessary or useful in the execution of its functions.

(11) Exercise all other powers necessary and proper for the discharge of its duties.

C.(1) The district, acting by and through the board or the executive committee, shall prepare or cause to be prepared a revitalization plan specifying the private, nonprofit, or public improvements, facilities, or services proposed to be furnished, operated, maintained, constructed, renovated, or acquired by the district and shall conduct such public hearings, publish such notice with respect thereto, and disseminate such information as it may deem appropriate or advisable and in the public interest.

(2) Any plan may specify and encompass any public services, capital improvements, and facilities which a parish may undertake, furnish, or provide under the constitution and laws of the state, and such specified public services, capital improvements, and facilities shall be special and in addition to all services, improvements, and facilities which the parish is then furnishing or providing or may then or in the future be obligated to furnish or provide within the district.

(3) Any plan may include:

(a) A program to implement the plan in such a manner to aid and encourage private development within the district, to enhance and improve residential neighborhoods within the district, and to promote and coordinate public development.

(b) An estimate of the annual and total cost of acquiring, constructing, renovating, furnishing, operating, or maintaining the services, improvements, or facilities set forth therein.

(c) An estimate of the total revenue required to implement the plan for furnishing the specified services and for capital improvements, debt service, or both, including the proportion of the revenue to be set aside and dedicated to paying the cost of furnishing specified services and proportion of such revenue to be set aside and dedicated to paying the cost of capital improvements or paying the cost of debt service on any bonds to be issued to pay the costs of capital improvements.

(d) A list of the services, professional and otherwise, proposed to be rendered, an estimate of the aggregate of the proposed expense of such services, and an estimate of other expenses of the board required for the implementation of the plan.

(e) A proposed budget of income and expenditures specifying the source of funding, including the amount and duration of any proposed ad valorem tax, sales and use tax, parcel fee, service charge or rates of service charges, or any combination thereof.

(4)(a) The board shall submit the proposed plan to the governing authority of the parish for review and comment as to whether the plan is consistent with its respective comprehensive plans. Within thirty days after the receipt of the proposed plan, the governing authority shall submit its written findings as to whether or not the plan or any portion or detail thereof is inconsistent with its comprehensive plan, together with its written comments and recommendations with respect thereto to the board.

(b) After receipt of the recommendations of the governing authority, the board shall review and consider the plan together with the written comments and recommendations. The board may modify the proposed plan based on such comments and recommendations and may thereafter proceed with plans, programs, and objectives to foster economic development and revitalization.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.304 - Economic inducement and redevelopment

§130.304. Economic inducement and redevelopment

A. The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, parks, playgrounds, tourism facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

B. The district may sell, lease, contract for the use or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact may include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into mortgages, credit sales, sale lease backs, or leases.

C. The district may:

(1) Lease or contract for the use of any or all of its authorized projects and charge and collect rent, fees, or charges therefor, and terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part. The district may provide for a grace period prior to or in event of default or a restructuring of the obligation, contract, or indebtedness.

(2) Sell, exchange, donate, grant, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized. The district may acquire resources for resale or lease by entering into credit sales agreements.

(3) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

D. The resolution adopted by the board or the executive committee authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution, after which time no person shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever. It shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.305 - Taxes; borrowing money

§130.305. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to the electors in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement the provisions of R.S. 47:301 through 317 and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district. However, a special taxing district may be established for a particular plan, program, objective, or specific development within the district.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners may establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee business, housing, industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) The district may loan or grant funds to businesses, industries, manufacturing firms, housing programs, and wholesale distribution firms and service firms.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least fifty percent of whom are residents of the parish of St. Landry and at least fifty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency. The district executive committee or board of commissioners may evaluate a development or project and waive the provisions of the Subparagraph.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section. The district is not required to obtain any right, title, or interest in any real or personal property in order to pay the cost of an economic development project.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, construction contracting, and other services necessary to effectuate a strategic plan or an industrial development plan for a specific industry which has submitted a plan to the board of commissioners.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes which the city, parish, or any other political subdivision within the parish of St. Landry are now or hereafter authorized to levy and collect.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.306 - Obligations of the district

§130.306. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special or general election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024. When approved by the State Bond Commission the bonds may be tax free or regular business or industrial revenue bonds with or without the full faith and credit of the taxing district.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of moneys of the district derived from any lawful sources, including fees, lease rentals, service charges, mortgages, local service agreement payments from one or more other contracting parties, the avails of sales or use taxes, ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed twenty years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners or the executive committee of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners or the executive committee referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R. S. 33:130.305 for a period not to exceed twenty years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, or sales or use taxes, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.307 - Securities

§130.307. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1997, No. 1366, §1, eff. Jan. 1, 1998.



RS 33:130.311 - SULPHUR INDUSTRIAL

SUBPART B-12. SULPHUR INDUSTRIAL

DEVELOPMENT DISTRICT

§130.311. Sulphur Industrial Development District; creation; territorial jurisdiction

A. The Sulphur Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of the city of Sulphur.

Acts 1991, No. 723, §1.



RS 33:130.312 - Board of commissioners; members, officers, agents, and employees

§130.312. Board of commissioners; members, officers, agents, and employees

A. The district shall be governed by a board of commissioners consisting of six members selected by the city council of Sulphur.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the city council.

C. Any member of the board of commissioners may be removed by the city council, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of city council ordering his removal.

D. The members of the board of commissioners shall serve without per diem or other compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session on a quarterly basis and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Four members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Calcasieu, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1991, No. 723, §1; Acts 2013, No. 9, §1.



RS 33:130.313 - Powers of district

§130.313. Powers of district

The district, acting by and through its board of commissioners, subject to approval of the city council, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise, all property, including rights of way; to hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness, and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rental charges by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1991, No. 723, §1.



RS 33:130.314 - Industrial development

§130.314. Industrial development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, at the time of the sale, lease, or contract arrangement without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The board shall authorize any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto by resolution or ordinance. Any such resolution or ordinance adopted by the board of commissioners shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1991, No. 723, §1.



RS 33:130.315 - Fees and ad valorem tax; borrowing money

§130.315. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and the purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan or loan guarantee fund, to be used to make industrial port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan or loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan or loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment, and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the loan or loan guarantee.

(d) Loan or loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan or loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan or loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Calcasieu Parish, and eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Calcasieu Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An industrial development operational fund for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to: planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1991, No. 723, §1.



RS 33:130.316 - Obligations of the district

§130.316. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and on its behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and on its behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and on its behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.295 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinances authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said bond, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1991, No. 723, §1.



RS 33:130.317 - Securities

§130.317. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 723, §1.



RS 33:130.318 - Exemption from taxation

§130.318. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1991, No. 723, §1.



RS 33:130.319 - General compliances; enhancement

§130.319. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned or operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to the provisions of R.S. 24:513.

Acts 1991, No. 723, §1.



RS 33:130.351 - ENGLAND ECONOMIC AND

SUBPART B-13. ENGLAND ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.351. England Economic and Industrial Development District; creation; territorial jurisdiction

There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as England Economic and Industrial Development District, hereinafter referred to as the "district". The district shall be composed of all of the territory located within Rapides Parish. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the said district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bonds and certificate anticipation notes, refunding bonds, and the power of taxation, subject to the limitations hereinafter provided.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.352 - Object and purposes

§130.352. Object and purposes

The district is created for the object and purposes of accepting title from the United States of America to any or all real and personal property and improvements included in England Air Force Base and utilizing that and other property, and all assistance available from the United States government and all other sources, to replace and enhance the economic benefits generated by the former air base with diversified activities, including, but not limited to, activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military, warehousing, transportation, offices, recreation, housing, and conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.353 - Board of commissioners; members; officers; employees

§130.353. Board of commissioners; members; officers; employees

A. The district shall be governed by a board of commissioners, hereinafter referred to as the "board", consisting of ten members appointed as follows:

(1) Three members appointed by the Rapides Parish Police Jury.

(2) Three members appointed by the mayor of the city of Alexandria, and confirmed by the city council.

(3) One member appointed by the mayor of the city of Pineville, and confirmed by the board of aldermen.

(4) One member appointed by a majority of the remaining incorporated municipalities in Rapides Parish, based upon resolutions approved by the respective boards of aldermen.

(5) Two members nominated by the board of directors of the Chamber of Commerce of Central Louisiana, and appointed by resolutions duly adopted by majority votes of the Rapides Parish Police Jury and Alexandria City Council.

B. Each member appointed to the board shall be a citizen of the United States and domiciliary and qualified voter in Rapides Parish for at least one year preceding the date of his appointment, and during the entirety of his term of office. Preferably such appointees shall be individuals with at least five years experience in one or more of the following areas:

(1) Economic development.

(2) Public finance or administration.

(3) Senior level management.

(4) Urban planning.

(5) Banking or finance.

(6) Public relations.

(7) Education.

(8) Practice of law, medicine, or other licensed profession.

(9) Construction.

(10) Realtor, appraiser, or commercial developer.

(11) Aviation.

(12) Labor.

C. Except as hereinafter provided, the term of office of members of the board shall be four years. All initial appointees shall serve four year terms, except the following, who shall serve initial two year terms:

(1) One nominee of the Chamber of Commerce of Central Louisiana.

(2) Two appointees of the Rapides Parish Police Jury, other than the second chamber of commerce nominee.

(3) Two appointees of the city of Alexandria, other than the second chamber of commerce nominee.

D. Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office and that person's position shall be vacant, as of the first day of the succeeding calendar year. Such vacated position shall be filled by the respective nominating entity for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E. Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled by the respective nominating entity within thirty days after receipt by such party of written notification of the vacancy. In the event that the respective nominating entity fails to fill the vacancy within thirty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled by the respective nominating entity responsible for the appointment of such member. If the board fails to fill a vacancy in its membership within such thirty day period, the Rapides Parish Police Jury, city of Alexandria and city of Pineville, by resolutions adopted by a majority thereof, shall appoint an interim successor to serve on the board until the position is filled by the respective nominating entity responsible for the appointment of such member.

F. Members of the board shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical and other departments and forces of the district, and to fix the duties, powers, and compensation of all employees, agents, and consultants of the district. The board may reimburse any member for expenses actually incurred with the authorization of the board in the performance of his duties on behalf of the district.

G. The board shall elect yearly from its number, a chairman, vice-chairman, secretary, and treasurer and establish their duties as may be regulated by laws adopted by the board. The offices of secretary and treasurer may be held by the same person. The board shall meet in regular session once each month, and also shall meet in special session as convened by the president, or upon written notice of six members. A majority of the commission members, not including vacancies, shall constitute a quorum. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws, and other rules and regulations for conduct of the district's business.

(2) Hiring or firing of the district's administrator.

(3) The incurring of funded, general, or bonded debt, levy of taxes, and call for any tax or other election.

(4) Adoption or amendment of the annual budget.

(5) Sale, lease, or alienation of real property or improvements.

H. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

I. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes, and in which it shall publish such official notices as are required by law.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.354 - Governmental functions

§130.354. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including, but not limited to, sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.355 - Powers

§130.355. Powers

In addition to the powers and duties elsewhere granted in this Subpart, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including, but without limiting the generality of the foregoing, the following:

(1) To sue and be sued, and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, expropriation or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, and convey any property acquired by it, or any interest therein at any time, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by said governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district, and to regulate reasonably the fees and charges to be made by privately owned, leased, or otherwise authorized uses of property owned by the district, or sold or leased by the district, when same are offered for the use of the public.

(8) To enter into contracts to achieve the district's object and purposes including, but not limited to, contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the object and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military warehousing, transportation, offices, recreation, housing, and conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities, and other functions and activities on property owned or leased by the district to accomplish the object and purposes of the district and to protect the public health and welfare.

(10)(a) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property as an industrial park or to carry out the other public purposes of this Subpart, without election, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment; to require and issue licenses, to regulate the imposition of fees and rentals charged by the district for services rendered by it or fees or rentals charged for use of privately-owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(b) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(c)(i) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(ii) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(iii) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(iv) The tax shall be imposed and collected uniformly throughout the district.

(v) Any tax levied under this Section shall be in addition to all other taxes which the parish or any other political subdivision within Rapides Parish are now or hereafter authorized to levy and collect.

(11) To develop, activate, construct, exchange, acquire, expropriate, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provision of this Subsection, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1, R.S. 2:135, R.S. 2:135.1, and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41, all of the Louisiana Revised Statutes of 1950.

(12) After notice and public hearing to designate one or more project areas within the boundaries of the district, each of which designated project areas shall constitute a political subdivision of the state, governed by the board with the power to incur debt, issue certificates, revenue and general obligation bonds, as well as refunding bonds, and levy sales and use taxes within its boundaries, in the same manner and on the same conditions as the district is authorized to do with the boundaries of the district. Each designated area shall be given a name and designated as "England District Subdistrict No. ___".

(13) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(14) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(15) To sell by written public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the district subsequent to the effective date of this Subpart. However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value. Notice of the proposed sale including advertisement for bids and the minimum price and terms of the sale, shall be advertised in the official journal. The advertisement shall be published three times within ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the board, then the board may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the board. In no instance may the property be transferred by donation or sold for less than the highest bid, if unreasonably low bids were received.

(16) No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of Rapides Parish, the city of Alexandria, the city of Pineville, nor any other municipality in the parish; nor shall any obligations of the district be obligations of said governmental entities.

(17) The board shall be the appropriate governing body for all purposes provided in the Louisiana Enterprise Zone Act, R.S. 51:1781, et seq., within the area comprised of property owned and formerly owned by the district, and shall have the power to perform all acts specified by applicable laws and regulations to achieve such purpose.

(18) To use or allow the use of any facilities, land and improvements within the area comprised of property formerly a part of England Air Force Base or ever owned or leased by the district for any lawful purpose.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.356 - Annexation

§130.356. Annexation

A. In the event of annexation of all or any part of the property now or previously a portion of England Air Force Base, then in that event the following functions and usages of that property shall not be regulated by the annexing municipality:

(1) Zoning.

(2) Land use planning.

(3) Building codes, restrictions, and standards.

(4) Subdivision requirements for land and other regulations of property.

B. All land use, development, and regulation powers, in addition to the foregoing, with respect to land formerly a part of England Air Force Base or ever owned or leased by the district shall be vested in the district.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.357

§130.357. Revenue bonds

A. In addition to the authority contained herein, the district and any subdistrict of the district created pursuant to R.S. 33:130.355(A)(12) may, in order to encourage the location or addition to commercial, research, or industrial or other enterprises authorized by this Subpart within the jurisdiction of the district, or respective subdistrict, issue revenue bonds to acquire, purchase, lease, construct, or improve commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Subpart, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district, or the respective subdistrict, such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district, or respective subdistrict, and the commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the district, or the respective subdistrict, and shall be limited obligations of the district, or respective subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued hereunder, or from the income and revenue derived from the sale, lease or other disposition of any existing project or facility acquired, constructed, and improved under the provision of this Subpart. However, in the discretion of the district, or respective subdistrict, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized under this Section shall not constitute an indebtedness or pledge of the general credit of the district, or respective subdistrict, within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the district, or respective subdistrict, shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner and be executed by one or more members of the board of the body as provided in the resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

C. No bonds or other evidences of indebtedness may be issued under this Section without the prior approval of the State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the board. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the district, or respective subdistrict, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in Article VI, Section 35(B) of the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 1991, No. 142, §1, eff. June 30, 1991



RS 33:130.358 - Securities

§130.358. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district or any subdistrict of the district, under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.359 - 1,eff.June30,1991.

§130.359. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1991, No. 142, §1, eff. June 30, 1991.



RS 33:130.361 - BEAUREGARD PARISH ECONOMIC

SUBPART B-14. BEAUREGARD PARISH ECONOMIC

AND INDUSTRIAL DEVELOPMENT DISTRICT

§130.361. Beauregard Parish Economic and Industrial Development District

A. There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the Beauregard Parish Economic and Industrial Development District, hereinafter referred to as the "district". The district shall comprise all of the territory located within the parish of Beauregard. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 20 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, except the power of taxation.

B. The primary purpose of the district shall be to stimulate and encourage the development of an industrial park for economic development through commerce and industry, to use and develop natural and human resources of the area, and to provide job opportunities.

Acts 1999, No. 36, §1.



RS 33:130.362 - Board of commissioners; members; officers; employees

§130.362. Board of commissioners; members; officers; employees

A.(1) In order for the development and effectuation of the services to be furnished by the district and to provide for the representation in the affairs of the district of those persons and interests immediately concerned with and affected by the purposes and development of the district, there is hereby authorized to be created a board of commissioners for the district, hereinafter referred to as the "board" which shall be composed of seven members as follows:

(a) The president of the Beauregard Parish Police Jury.

(b) The mayor of DeRidder or designee.

(c) The mayor of Merryville or designee.

(d) One member appointed by the Beauregard Parish Airport Board.

(e) The three remaining members, at least two of whom shall reside outside the corporate limits of the municipalities of DeRidder and Merryville, shall be appointed by the Beauregard Parish Police Jury.

(2) In addition to the provisions of Paragraph (1) of this Subsection, the board shall be composed and shall operate under the following provisions:

(a) Each member of the board shall be a registered voter in Beauregard Parish during his term of office.

(b) The manager of the Beauregard Parish Airport shall serve in an advisory capacity to the board.

B. In the event that the member's position on the board should become vacant by reason of death, resignation, or otherwise, the successor member shall be appointed in the same manner as the original member within thirty days of the appointing entity's receipt of written notification of the vacancy. In the event that the entity responsible for the appointment of such member fails to fill the vacancy within thirty days of the vacancy, the police jury shall appoint an interim successor to serve on the board until the position is filled by the party responsible therefor.

C. The appointed members shall serve overlapping terms as follows: the member appointed by the airport board and one member appointed by the police jury shall be appointed for an initial term of three years, one member appointed by the police jury shall be appointed for an initial term of two years, and the final member appointed by the police jury shall serve an initial term of one year. The initial term of each appointee of the police jury shall be determined by lot. At the expiration of their respective terms, successors shall be appointed for a term of four years.

D. Any member of the board may be removed by a majority vote of the board, but only for cause and on charges preferred against him in writing and after public hearing, provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision ordering his removal.

E. The members of the board shall serve without compensation and shall have the power to organize and reorganize executive, clerical, and other departments and forces of the board and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board may reimburse any member for expenses actually incurred in the performance of his duties.

F. The members shall elect from the membership a president, a vice president, a secretary, and a treasurer whose duties shall be those usual to such offices. At the option of the board, the offices of the secretary and treasurer may be held by one person. No member shall be elected to serve for more than two successive terms in any office. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on written request of four members. Four members of the board shall constitute a quorum; however, no action of the board shall be authorized unless approved by a majority of four votes in an open public meeting. The board shall prescribe rules to govern its meetings. The district and its board shall be domiciled in Beauregard Parish, Louisiana and shall maintain suitable offices in said parish.

Acts 1999, No. 36, §1.



RS 33:130.363 - Powers of district

§130.363. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient to implement its objects and purposes, except the power of taxation, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, option, bequest, mortgage device, exchange, sale, or otherwise all property, including rights-of-way; and to hold and use any franchise or property, immovable, movable, mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of businesses, warehouses, housing programs, or industrial parks and all types of terminals. The district may provide industrial incentives, below market leases, loans, grants, and infrastructure.

(4) To purchase, acquire, construct, improve, equip, and furnish works and facilities necessary to achieve the purposes of the district, including economic development projects.

(5) To require and issue licenses with respect to the use of its properties and facilities.

(6) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(7) To appoint, contract with, or employ officers, attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees, prescribe their duties, and fix their compensation and terms of employment.

(8) To provide or arrange or contract for the furnishing or repair by any person or agency, public or private, or for services, privileges, or works on streets, roads, public utilities, or other facilities for or in connection with a redevelopment project to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements.

(9) To establish business and industry foundations or nonprofit economic development corporations for the purpose of providing venture capital, equity loans, or financing, and/or to take stock as security for an equity position in start-up and/or expanding businesses and industries; the purpose being to help establish sound, financially stable businesses and industries which will employ, as at least fifty percent of their work force, residents from Beauregard Parish and surrounding parishes. The foundation may enter into contractual agreements for intervention in the event of a negative cash flow by the business or industry.

(10) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district and in accordance with this Subpart.

(11) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness.

(12) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1999, No. 36, §1.



RS 33:130.364 - Economic development

§130.364. Economic development

A. The district may construct, develop, and acquire industrial park facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, parks, playgrounds, tourism facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

B. The district may sell, lease, or contract for the use or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact may include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Subsection.

C. The net revenue derived from the industrial development of lands owned by the Beauregard Parish Police Jury, and subject to the use and restrictions imposed by the United States of America in the deed thereto, shall be paid annually to the Beauregard Parish Airport Authority.

D. The district may:

(1) Lease or contract for the use of any or all of its authorized projects and charge and collect rent, fees, or charges therefor, and terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a part.

(2) Sell, exchange, donate, grant, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(3) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(4) Enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(5) Enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing. For purposes of this Paragraph, "cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual and shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

E. The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution, after which time no person shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever. It shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

Acts 1999, No. 36, §1.



RS 33:130.365 - Borrowing money

§130.365. Borrowing money

The board may establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee business, housing, or industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate funding for the proposed project cannot be obtained through normal lending channels, and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups such as the long term unemployed, low income, women, or minorities, and the tax dollars potentially generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, wholesale distribution firms, and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least fifty percent of whom are residents of the parish of Beauregard and at least fifty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency. The board may evaluate a development or project and waive the provisions of this Subparagraph.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Subparagraph. The district is not required to obtain any right, title, or interest in any real or personal property in order to pay the cost of an economic development project.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be used in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, construction contracting, and other services necessary to effectuate a strategic plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1999, No. 36, §1.



RS 33:130.366 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.366. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.367 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.367. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.368 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.368. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.369 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.369. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.371 - NEW ORLEANS ECONOMIC

SUBPART B-15. NEW ORLEANS ECONOMIC

DEVELOPMENT COMMISSION

§130.371. New Orleans Economic Development Commission

A. The New Orleans Economic Development Commission, hereinafter referred to as the "commission", is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. The commission, acting through its board of commissioners, the governing authority of said commission, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, excluding the power of taxation.

B. The commission is established for the primary object and purpose of establishing and adopting a master economic development plan for the parish of Orleans.

C.(1) The board of commissioners, hereinafter referred to as the board, shall be composed of thirteen members as follows:

(a) The chairman of the Chamber/New Orleans and the River Region.

(b) The chairman of the Downtown Development District of the city of New Orleans.

(c) The president of the New Orleans City Council.

(d) The chairman of the New Orleans Business Council.

(e) The chairman of the Almonaster-Michoud Industrial District.

(f) One state senator, whose district lies totally within the parish of Orleans, to be appointed by a majority of the New Orleans legislative delegation.

(g) One state representative, whose district lies totally within the parish of Orleans, to be appointed by a majority of the New Orleans legislative delegation.

(h) One college or university president or chancellor, to be appointed by a majority of the college or university presidents or chancellors from all the colleges and universities whose campuses are located within the parish of Orleans.

(i) The chairman of the New Orleans City Planning Commission.

(j) One member of and appointed by the Greater New Orleans American Federation of Labor and Congress of Industrial Organizations.

(k) The mayor of the city of New Orleans who shall serve as chairman of the commission.

(l) One member of and appointed by the Earhart-Tulane Corridor Association.

(m) One member of and appointed by the Black Economic Development Commission.

(2) In preparation of the economic development plan, as provided in Subsection A of this Section, the commission shall make careful and comprehensive surveys and studies of present conditions and future economic growth of the parish. A plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious economic development plan of the parish, which will, in accordance with present and future needs, best promote the natural, cultural, and economic resources of the parish and the citizens and businesses in the parish.

Acts 1992, No. 742, §1.



RS 33:130.381 - NORTHEAST ECONOMIC

SUBPART B-16. NORTHEAST ECONOMIC

DEVELOPMENT DISTRICT

§130.381. Northeast Economic Development District; creation; territorial jurisdiction

A. The Northeast Economic Development District (NEED), hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and revenue anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting, encouraging, and participating in infrastructure improvements to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities. The district shall establish priorities for assistance to be provided by the district, giving consideration to the following: unemployment in general, youth unemployment, per capita income, migration, and the number of residents receiving public assistance. The district referred to herein shall meet no later than September 15, 1992 with representatives of the parishes named in this Section who shall represent business, labor, and elected officials for the purpose of devising and implementing a comprehensive Northeast Louisiana Economic Development Initiative.

C. The boundaries of the district shall be coterminous with the boundaries of the parishes of East Carroll, Madison, Richland, Tensas, and those portions of Ouachita and Concordia Parishes contained in Senate District Thirty-four.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.382 - Board of commissioners; members

§130.382. Board of commissioners; members

The district shall be governed by the board of directors of the Northeast Economic Development Foundation, hereinafter referred to as the "board of commissioners". The members of the board shall be appointed as follows: one member shall be appointed by the governing authority of each parish within the district; one member shall be appointed by the leadership of the Louisiana Association of Business and Industry; one member shall be appointed by the leadership of the American Federation of Labor-Congress of International Organizations; and each of the members of the legislature whose legislative district is in any part within this district shall be ex officio members with full voting status. A vacancy on the board shall be filled in the same manner as the original appointment. An appointed member shall continue to serve until a successor is appointed. Members shall be compensated and may be removed for good cause in accordance with the articles of incorporation and bylaws.

Acts 1992, No. 929, §1, eff. July 9, 1992.

{{NOTE: SEE ACTS 1993, NO. 807, §3, EFF. JUNE 22, 1993.}}



RS 33:130.383 - Officers; meetings; quorum

§130.383. Officers; meetings; quorum

Officers of the board of commissioners shall be selected and perform their duties, meetings shall be held, and a quorum shall be required, all as provided in the articles of incorporation and bylaws of the Northeast Economic Development Foundation on September 1, 1992.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.384 - Powers of district

§130.384. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, all property, including servitudes or rights of way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objectives and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial or commercial parks.

(4) To receive by gift, grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the district.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem or sales and use taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the district for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(11) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(12) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(13) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(14) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(15) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the board of commissioners.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.385 - Industrial and commercial development

§130.385. Industrial and commercial development

A.(1) The district shall have the power to construct and acquire industrial or commercial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purpose for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.386 - Fees and sales and use tax; borrowing money

§130.386. Fees and sales and use tax; borrowing money

A. In order to provide funds for the purposes of this Subpart, the district is hereby authorized, subject to a vote of the people in the parishes that will receive the benefit from the tax, to levy and collect a sales and use tax not to exceed one percent, said tax to be effective on or after September 1, 1992; provided however, that the district shall not be authorized to levy the tax authorized herein if the rate thereof, when combined with the rate of all other sales and use taxes levied on a statewide basis, exceeds four percent.

B. The tax so authorized shall be imposed by ordinance adopted by the district without the need of an election and shall be levied upon the sale at retail, the use, the lease or rental, the distribution, the consumption, and the storage for use or consumption of tangible personal property, and on sales of services in the district, as presently defined in and as provided by Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950, subject to the tax exemptions provided in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

C. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parishes within the district, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parishes, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.387 - Obligations of the district

§130.387. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters of the district who vote in a special election called and conducted under the authority of the Louisiana Election Code. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may, in its own name and behalf, issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may, in its own name and behalf, borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, authorized by R.S. 33:130.256, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.388 - Securities

§130.388. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.389 - Exemption from taxation

§130.389. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.390 - General compliances; enhancement

§130.390. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950.

C. The financial records of the district shall be audited pursuant to the provisions of R.S. 24:513.

Acts 1992, No. 929, §1, eff. July 9, 1992.



RS 33:130.401 - St. Tammany Parish Development District; creation; territorial jurisdiction

SUBPART B-17. ST. TAMMANY PARISH

DEVELOPMENT DISTRICT

§130.401. St. Tammany Parish Development District; creation; territorial jurisdiction

A. The St. Tammany Parish Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging the development of economic and industrial opportunities, stimulating the economy through renewed commerce and industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of St. Tammany Parish.

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.402 - Board of commissioners; members; officers; employees

§130.402. Board of commissioners; members; officers; employees

A.(1) The district shall be governed by a board of commissioners consisting of thirteen members selected as set out herein. All members shall be qualified voters and taxpayers within the limits of the district during their term of office. The members of the board of commissioners shall be appointed and serve terms of office as follows:

(a) Four members shall be appointed by the president of St. Tammany Parish. The initial appointment shall be made for staggered terms as specified herein and, at the termination of these initial terms of office, the term of office shall be for three years. Initial terms, as designated by the president of St. Tammany Parish, shall be as follows:

(i) One member shall be appointed for three years.

(ii) One member shall be appointed for two years.

(iii) Two members shall be appointed for one year.

(b) Four members shall be appointed by the council of St. Tammany Parish. The initial appointment shall be made for staggered terms as specified herein and, at the termination of these initial terms of office, the term of office shall be for three years. Initial terms, as designated by the council, shall be as follows:

(i) One member shall be appointed for three years.

(ii) One member shall be appointed for two years.

(iii) Two members shall be appointed for one year.

(c) Three members shall be appointed by the St. Tammany Economic Development Foundation. The initial appointment shall be made for staggered terms as specified herein and, at the termination of these initial terms of office, the term of office shall be for three years. Initial terms, as designated by the foundation, shall be as follows:

(i) One member shall be appointed for three years.

(ii) One member shall be appointed for two years.

(iii) One member shall be appointed for one year.

(d) One member shall be the St. Tammany Parish President or his designee.

(e) One member shall be the executive director of the St. Tammany Economic Development Foundation.

(2) Any vacancy which occurs prior to the expiration of the term for which a member of the board of commissioners has been appointed shall be filled in the same manner as the original appointment for the unexpired term.

B. The members of the board of commissioners shall not receive per diem or be paid a salary for serving on the board. No members of the board of commissioners shall be appointed to serve for more than two successive terms.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. Except as specifically provided by Subparagraph (A)(1)(d) of this Section, elected officials are prohibited from serving on the board of commissioners.

E. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, an executive director, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

F. The board of commissioners shall meet in regular session every month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Seven members of the board of commissioners shall constitute a quorum.

G. The board of commissioners shall prescribe rules to govern its meetings. The board of commissioners may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees and shall fix their compensation and terms of employment.

H. Notwithstanding the provisions of R.S. 42:1111, 1112, 1113, and 1120.4, a member of the board of commissioners who is appointed or who serves pursuant to Paragraph (A)(1) of this Section who is an officer, director, trustee, or employee of the St. Tammany Economic Development Foundation may serve on the board of commissioners and may participate and vote on matters involving the district and the foundation as authorized by R.S. 33:130.403(22).

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003; Acts 2012, No. 336, §1; Acts 2014, No. 611, §1, eff. June 12, 2014.

NOTE: See Acts 2014, No. 611, §2 regarding retroactive effect of Subsection D as amended by the Act and Subsection H as enacted by the Act.



RS 33:130.403 - Powers of district

§130.403. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10) To engage in public relations, advertising, marketing activities, and to provide and disseminate information.

(11) To engage in government relations, ombudsman activities, and government liaison.

(12) To provide financial and financing assistance.

(13) To provide tax abatement.

(14) To provide, directly or indirectly, planning and coordination for economic development and resource utilization, including such functions as industrial and economic research and industrial programming and solicitation.

(15) To provide industrial training, technical assistance, and technology transfer.

(16) To use public and other legal powers to facilitate development.

(17) To promote transfer mechanisms to take ideas, from their point of origin or development, to commercially successful utilization by local enterprises.

(18) To foster entrepreneurial activities in St. Tammany Parish or in the region.

(19) To promote the development of new products, processes, or services or new uses for existing products, processes, or services manufactured, produced or marketed in St. Tammany Parish or in the region.

(20) To support market research aimed at identifying new markets for local or regional products and processes, including international markets; to determine the characteristics, needs and preferences of those markets; and to develop new marketing techniques to exploit those markets.

(21) To foster and support economic and industrial development and education in cooperation with private business enterprises, financial institutions, educational institutions, non-profit institutions and organizations, state government and political subdivisions of the state, the federal government, and other organizations or persons concerned with research, development, education, commercial application, and economic or industrial development in ways that increase the economic base of St. Tammany Parish or of the region.

(22) The governing authority of the district may enter a cooperative endeavor agreement with the St. Tammany Parish Economic Development Foundation or any successor thereof, or the St. Tammany Parish government or any other eligible entity pursuant to applicable laws to achieve any of the lawful purposes of the district.

(23) For the purposes enumerated in this Subpart, and in order to achieve any of the lawful purposes of the district, the district may engage in whatever activities and projects it deems most appropriate to encourage and to assist economic growth and development in accordance with and pursuant to provisions of this Subpart.

Acts 1992, No. 995, §1; Acts 1999, No. 282, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.404 - Economic and industrial development

§130.404. Economic and industrial development

A.(1) The district shall have the power to construct, acquire, finance, or lease facilities, including sites or facilities for industrial, business or commercial parks and plants, and including the acquisition of sites and facilities and other necessary property or appurtenances thereto within or outside the district, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties. However, in connection with any projects outside the geographic boundaries of the district, the district must make a determination that such development provides a substantial benefit to the district, the region or to business and industry of persons located within the geographic boundaries of the district or region.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties that the board of commissioners may deem necessary in connection therewith and whether or not any such project shall be in existence.

(2) To lease or to contract for the use to or by others of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease or other contractual agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale or project the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any economic or industrial development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include, but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

C.(1) In addition to any other authority or powers granted said district, the district shall have full power and authority to issue obligations and to provide funds for the furtherance and accomplishment of any authorized public function. For purposes of this Subpart, "authorized public function" shall mean and include but not be limited to hospital, medical health, nursery care, nursing care, clinical, ambulance, laboratory, and related services and facilities; housing mortgage finance and related services, activities, facilities, and properties; penitentiary, rehabilitation, incarceration, and other correctional services and facilities; educational services and facilities and related housing and dormitory services and facilities; providing, developing, securing, and improving water storage treatment, supply, and distribution services and facilities; sanitary and storm sewer and other liquid and solid waste collection, disposal, treatment, and drainage services and facilities; educational or commercial communication equipment, and facilities; mass transit, commuting and transportation, and parking services, equipment, and facilities; cultural, entertainment and civic facilities, services, and activities; community development and redevelopment facilities and activities; gas, electric, petroleum, coal, and other energy collection, recovery, generation, storage, transportation, transmission and distribution facilities and activities; industrial, manufacturing, and other economic development facilities and activities; antipollution and air, water, ground, and subsurface pollution abatement and control facilities and activities; airport and waterport and related facilities, services, and activities, and facilities, property, and equipment of any nature for the use or occupancy of (a) the state or its political subdivisions, (b) the United States, or any agencies or instrumentalities thereof, or (c) any other private person or entity. Each of the functions described herein shall constitute an "industry" within the meaning of Article VI, Section 21 of the Constitution of Louisiana, and the powers granted in this Subpart to assist such industries, including, without limitation, the loan, grant or donation of funds is hereby deemed to be the assistance of industry within the meaning of Article VI, Section 21 of the Constitution of Louisiana.

(2) The district is authorized to issue obligations to accomplish any of the foregoing authorized public functions or purposes and shall have those powers enumerated in Subsection B of this Section, together with all other powers incidental thereto or necessary for the performance of those enumerated or related thereto.

D. For purposes of this Subpart, unless the context clearly states otherwise, the following definitions shall apply:

(1) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its political subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity and shall be construed liberally in order to give it the broadest possible application.

(2) "Cooperative financing" means any method of financing an economic development project between or among the district and the state or its political subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees or any form of financial subsidy or incentive. Such loan, grant, donation and other means of cooperative financing is deemed hereunder to be the assistance of the industries authorized to be assisted by this Subpart under the provisions of Article VI, Section 21 of the Constitution of Louisiana. The term "cooperative financing" shall be construed liberally in order to give it the broadest possible application.

(3) "Cooperative development" means any method of cooperative development between or among the district and the state, and of its political subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership limited partnerships and investments syndicates. The term "cooperative development" shall be construed liberally in order to give it the broadest possible application.

E. The district is likewise hereby authorized and shall have the authority and power necessary in order to carry out and effectuate the purposes and provisions of this Subpart, including, without limiting the generality of the foregoing, the following specific authority and powers, which shall be in addition to others herein granted:

(1) To apply for and to receive and accept for or from any federal agency, the state, or political subdivision of the state or for or from any public or private source any grants, loans, or advance for or in the aid of an economic development cooperative endeavor, project, or projects, to give and accept such equity or security as may be required, and to enter into and carry out a contract or contracts or agreements in connection therewith, provided that public notice is given prior to such actions.

(2) To procure insurance against any losses in connection with its property in such amounts and from such insurers as may be necessary and desirable.

(3) To sponsor and conduct conferences and studies, to collect and disseminate information, and to issue periodic reports.

(4) To assist local and regional businesses in applying for federal research grants and state or federal procurement contracts including dissemination of information on the availability of such grants and contracts.

(5) To collect and disseminate information on financial, technical, marketing, management, and other services available to local and regional businesses on a free or for-hire basis from universities, private for profit businesses, and nonprofit organizations, or to provide for such services itself or in cooperation with public or private persons.

(6) To receive, loan, or expand seed capital or venture capital.

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.405 - Taxes; borrowing money

§130.405. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. In addition to any tax, fee, charge, or assessment otherwise authorized by this Subpart, the district may levy or impose any tax, fee, charge, or assessment which is approved by a majority of the voters of the district who vote at an election held for such purpose.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving-loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parish of St. Tammany and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

E. Any tax levied under this Section shall be in addition to all other taxes which the city, parish, or any other political subdivision within the parish of St. Tammany are now or hereafter authorized to levy and collect.

Acts 1992, No. 995, §1; Acts 1999, No. 282, §§1, 2.



RS 33:130.406 - Obligations of the district

§130.406. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024. In addition to other authorized methods of issuance of revenue bonds and as separate and distinct authority for the issuance of revenue bonds, in addition to any other procedures and authorization, the district is hereby authorized as follows:

(a) Revenue bonds may be issued by the district to accomplish any of the authorized public functions or purposes set forth in this Subpart. All such bonds shall be negotiable instruments and shall be solely the obligations of the district. Such bonds shall be authorized and issued by resolution adopted by a majority vote of the board of commissioners of the district and shall be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or fully registered without coupons, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of the district as such resolution may provide. The bonds shall be signed by such officers as the district shall determine, and such signatures may be by facsimile.

(b) Such bonds shall be sold by the board of commissioners of the district in such manner as may be determined by the district to be most beneficial to the district and the district shall pay all expenses and commissions that it may deem necessary or advantageous in connection with the issuance and sale of such bonds. Such bonds may, in the discretion of the district, be additionally secured by a mortgage on all or any part of the projects acquired, constructed, extended or improved with the proceeds thereof, and the district shall have full discretion to make such provisions as it may see fit for the making and enforcement of such mortgage and provisions to be therein contained.

(c) The issuance and sale of such bonds by the district shall be approved by the State Bond Commission. At least seven days prior to the sale of such bonds by the district, the district shall cause to have published a notice of sale in the official journal of the parish of St. Tammany, Louisiana. This notice of sale shall state if any proposals have been made for the purchase of the bonds and that other proposals will be considered and that the proposal most advantageous to the district will be accepted at the time of the sale. For a period of thirty days from the date of publication of the notice of sale, any person or persons with interest shall have the right to contest the legality of the notice of sale, resolution, or other proceeding authorizing the issuance of the bonds and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of said resolution or other proceedings or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceedings are begun contesting the validity of the bonds and provisions for the payment thereof, the legality thereof, and of all the provisions of the resolution or other proceedings authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

(d) Such bonds shall have the qualities of negotiable instruments under the commercial laws of the state of Louisiana. All such bonds shall be special and limited obligations of the district. In no event shall any such bonds constitute an obligation, either general or special, of the general credit of the district or of the state of Louisiana within the meaning of any constitutional or statutory provision whatsoever, and the bonds shall contain a recital to that effect.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.405 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1992, No. 995, §1; Acts 2003, No. 835, §1, eff. July 1, 2003.



RS 33:130.407 - Securities

§130.407. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1992, No. 995, §1.



RS 33:130.408 - Exemption from taxation

§130.408. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1992, No. 995, §1.



RS 33:130.409 - General compliances; enhancement

§130.409. General compliances; enhancement

A. Except as otherwise specifically provided by R.S. 33:130.402(H), no provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 1992, No. 995, §1; Acts 2014, No. 611, §1, eff. June 12, 2014.



RS 33:130.431 - FOURTEENTH AND SIXTEENTH WARDS

SUBPART B-19. FOURTEENTH AND SIXTEENTH WARDS

NEIGHBORHOOD DEVELOPMENT DISTRICT

§130.431. §§130.431-130.436 Blank. See R.S. 33:9083.



RS 33:130.441 - Madison Parish Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-20. MADISON PARISH ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.441. Madison Parish Economic and Industrial Development District; creation; territorial jurisdiction

A. The Madison Parish Economic and Industrial Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as the "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging agricultural, economic, and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be all of the territory located within the unincorporated boundaries of Madison Parish as of July 1, 2010.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.442 - Board of commissioners; members; officers

§130.442. Board of commissioners; members; officers

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members appointed by the governing authority of Madison Parish.

B.(1) Each member appointed to the board shall be a citizen of the United States. Each member shall additionally have been domiciled in Madison Parish and a qualified voter in Madison Parish for at least one year preceding the date of his appointment. Each board member shall remain domiciled in and a qualified voter in Madison Parish throughout his term of office.

(2) Preference for board appointment shall be given to individuals with at least five years of experience in one or more of the following areas:

(a) Economic development.

(b) Public finance or administration.

(c) Agriculture.

(d) Urban planning.

(e) Banking or finance.

(f) Public relations.

(g) Education.

(h) Practice of law, medicine, or other licensed profession.

(i) Construction.

(j) Real estate sales, appraisal, or commercial development.

(k) Labor.

(3) Elected officials are prohibited from serving on the board.

C.(1) The members of the board shall serve terms of three years after the initial term as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year, two shall serve two years, and two shall serve three years, as determined by lot at the first meeting of the board.

D.(1) Any member may be removed for cause by a majority vote of the Madison Parish Police Jury.

(2) Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office. Such vacated position shall be filled in the same manner as the original appointment for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E.(1) Any vacancy in the membership of the board shall be filled in the same manner as the original appointment within thirty days after receipt by the police jury of written notification from the board of the vacancy.

(2) In the event the vacancy is not filled within thirty days after the police jury's receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled in the same manner as the original appointment.

F. Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties.

G. The board shall elect yearly from its number a chairman, vice chairman, secretary, and treasurer, and establish their duties in rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

H. The board shall meet in regular session once each month and also shall meet in special session as convened by the president or upon written notice of three members.

I. A majority of the board members shall constitute a quorum.

J. All actions of the board shall be approved by the affirmative vote of a majority of the members.

K. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

L. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish such official notices as are required by law.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.443 - Powers of district

§130.443. Powers of district

A. The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by purchase or donation any property and to hold, maintain, and use such property, or any interest therein.

(4) To sell or transfer any property acquired by it, or any interest therein.

(5) To lease or sublease all or any portion of any property at a fixed or variable rental rate without advertisement for public bids.

(6) To donate property to the United States or any political subdivision of the state.

(7) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(8) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness, and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(9) To develop, regulate, and operate activities and planned land uses to foster creation of new jobs, agricultural, economic, or industry developments.

(10) To develop and regulate the construction, operation, maintenance, and improvement of facilities and infrastructure on property owned or leased by the district.

(11) To require and issue licenses with respect to its properties and facilities.

(12) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(13) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(14) The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees, and shall fix their compensation and terms of employment.

B. The district, or any subdistrict created by the board, shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C.(1) The district may create subdistricts as provided in this Subsection.

(2) The district shall publish notice of its intent to create and designate one or more project areas within the boundaries of the district as a subdistrict or subdistricts of the district in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict or subdistricts.

(3) Thereafter, upon approval by a majority of the members of the governing authority of Madison Parish, the board may create such subdistrict or subdistricts approved by the governing authority. Each such subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Madison Parish Economic and Industrial Development District Subdistrict No. ___".

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.444 - Funding of the district

§130.444. Funding of the district

A. The board may, when necessary, levy annually within the district an ad valorem tax not to exceed five mills on the assessed value of property within the district, provided that the amount, term, and purpose of said tax, as set forth in a proposition which shall be first approved by a majority of the members of the governing authority of Madison Parish, and shall then be approved by a majority of the qualified electors of the district voting on the proposition at a special election held for that purpose in accordance with the Louisiana Election Code.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided for in the proposition authorizing its levy, not exceeding one percent, if first approved by a majority of the members of the governing authority of Madison Parish, and then if further approved by a majority of the electors of the district voting on the proposition at an election held for the purpose in accordance with the Louisiana Election Code.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(3) The tax shall be imposed, collected, and enforced subject to the terms of the resolution imposing the tax and the provisions of Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Madison is now or hereafter may be authorized to levy and collect and may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.445 - Securities

§130.445. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district pursuant to this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.446 - Governmental functions

§130.446. Governmental functions

A. No bonds, other debt obligations, or contracts of the district, or of any subdistrict, shall be a charge upon the income, property, or revenue of Madison Parish or the state of Louisiana.

B. The district or any subdistrict created by the board shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.447 - General compliance; enhancement; federal and state aid

§130.447. General compliance; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233.2 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 2010, No. 558, §1, eff. June 25, 2010.



RS 33:130.451 - CATAHOULA ECONOMIC AND INDUSTRIAL

SUBPART B-21. CATAHOULA ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.451. Catahoula Economic and Industrial Development District; creation; territorial jurisdiction

A. The Catahoula Economic and Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Catahoula Parish.

Acts 1993, No. 494, §1, eff. June 10, 1993.

{{NOTE: SEE ACTS 1993, NO. 494, §2.}}



RS 33:130.452 - Board of commissioners; members; officers; agents; employees

§130.452. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board of commissioners consisting of eleven members selected as follows:

(1) The governing authority of each of the following municipalities shall appoint one member and make its appointment in a public meeting from applications submitted by residents of the municipality from which the member is appointed:

(a) Harrisonburg.

(b) Jonesville.

(c) Sicily Island.

(2) The following financial institutions, or their successors, shall appoint members who are residents of Catahoula Parish as follows:

(a) Two members appointed by the Catahoula-LaSalle State Bank.

(b) Two members appointed by the Jonesville Bank and Trust Company.

(c) Two members appointed by the Sicily Island State Bank.

(3) The Catahoula Parish School Board shall appoint one member who is a resident of Catahoula Parish.

(4) The governing authority of Catahoula Parish shall appoint one member who is a resident of Catahoula Parish.

B. The term of office for all members shall be four years.

C. Appointments to the board shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

D. Any member of the board may be removed by the entity that originally appointed him for just cause.

E. The members of the board may receive reimbursement for expenses incurred in the performance of his duties hereunder; however, commissioners shall not receive per diem or be paid a salary for serving on the board.

F. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

G. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of six members. Six members of the board shall constitute a quorum.

I. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of Catahoula. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1993, No. 494, §1, eff. June 10, 1993.

{{NOTE: SEE ACTS 1993, NO. 494, §2.}}



RS 33:130.453 - Powers of district

§130.453. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.454 - Economic, industrial, tourism, and recreational development

§130.454. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development, or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.455 - Taxes; borrowing money

§130.455. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Catahoula are now or hereafter authorized to levy and collect.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.456 - Obligations of the district

§130.456. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.455 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.457 - Securities

§130.457. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.458 - Governmental functions

§130.458. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.459 - General compliances; enhancement

§130.459. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 1993, No. 494, §1, eff. June 10, 1993.



RS 33:130.471 - Concordia Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-22. CONCORDIA ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.471. Concordia Economic and Industrial Development District; creation; territorial jurisdiction

A. The Concordia Economic and Industrial Development District, referred to in this Subpart as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, referred to in this Subpart as the "board", is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Concordia Parish.

Acts 1993, No. 807, §1, eff. June 22, 1993; Acts 2009, No. 32, §1, eff. June 15, 2009.

NOTE: See Acts 1993, No. 807, §2.



RS 33:130.472 - Board of commissioners; members; officers; agents; employees

§130.472. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board consisting of eight members as follows:

(1) The mayor of the town of Clayton.

(2) The mayor of the town of Ferriday.

(3) The mayor of the town of Ridgecrest.

(4) The mayor of the town of Vidalia.

(5) The president of the Concordia Parish Police Jury.

(6) Three at-large members appointed by the Concordia Parish Police Jury, one of whom shall be a resident of Ward 5 from the unincorporated area of Monterey.

B.(1) In the event that any of the mayors of the towns of Clayton, Ferriday, Ridgecrest, or Vidalia are unable to serve on the board, the governing authority of the respective municipality shall appoint a member to the board.

(2) In the event that the president of the Concordia Parish Police Jury is unable to serve on the board, the Concordia Parish Police Jury shall appoint a member to the board.

C.(1) The term of office for the members appointed by the Concordia Parish Police Jury shall be for four years.

(2) The mayors, or any member appointed by a municipal governing authority to serve in place of a mayor, shall serve during the term of the mayor.

(3) The president of the Concordia Parish Police Jury, or any member appointed by the police jury to serve in place of the president, shall serve during the term of the president.

D. Appointments to the board shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

E. Any member of the board may be removed by the entity that originally appointed him for just cause.

F. A member of the board may receive reimbursement for expenses incurred in the performance of his duties hereunder; however, the members shall not receive per diem or be paid a salary for serving on the board.

G. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

H. The board shall elect from among its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

I.(1) The board shall meet in regular session at least once per quarter and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. If a board member is unable to attend a regular or special session, the board member may appoint a designee to attend any such regular or special session. The designee shall have full voting rights on any matters before the board.

(2) Five members of the board shall constitute a quorum.

J. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of Concordia. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1993, No. 807, §1, eff. June 22, 1993; Acts 2009, No. 32, §1, eff. June 15, 2009; Acts 2012, No. 72, §1.

NOTE: See Acts 1993, No. 807, §2.



RS 33:130.473 - Powers of district

§130.473. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights of way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.474 - Economic, industrial, tourism, and recreational development

§130.474. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development, or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.475 - Taxes; borrowing money

§130.475. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting on the proposition at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Concordia are now or hereafter authorized to levy and collect.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.476 - Obligations of the district

§130.476. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.475 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.477 - Securities

§130.477. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.478 - Governmental functions

§130.478. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.479 - General compliances; enhancement; federal and state aid

§130.479. General compliances; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1993, No. 807, §1, eff. June 22, 1993.



RS 33:130.491 - ST. LANDRY PARISH ECONOMIC

SUBPART B-23. ST. LANDRY PARISH ECONOMIC

INDUCEMENT DISTRICT

§130.491. §§130.491-130.497 Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.492 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.492. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.493 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.493. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.494 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.494. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.495 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.495. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.496 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.496. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.497 - Repealed by Acts 1997, No. 1366, 2, eff. Jan. 1, 1998.

§130.497. Repealed by Acts 1997, No. 1366, §2, eff. Jan. 1, 1998.



RS 33:130.501 - EAST CARROLL ECONOMIC AND

SUBPART B-24. EAST CARROLL ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.501. East Carroll Economic and Industrial Development District; creation; territorial jurisdiction

A. The East Carroll Economic and Industrial Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as the "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of East Carroll Parish.

Acts 1995, No. 115, §1.



RS 33:130.502 - Board of commissioners; members; officers; agents; employees

§130.502. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board of commissioners consisting of seven members as follows:

(1) Two members appointed by the governing authority of the town of Lake Providence.

(2) Four members appointed by the governing authority of East Carroll Parish.

(3) The commissioners appointed pursuant to Paragraphs (1) and (2) of this Subsection shall select the remaining commissioner.

B. Of the four commissioners initially selected by the parish governing authority, two shall serve two-year terms and two shall serve four-year terms as determined by lot at the first board meeting. The initial terms of the members appointed by the governing authority of Lake Providence shall be three years, and the member selected as provided in Paragraph (3) of Subsection A of this Section shall serve a four-year term. Subsequent terms of commissioners shall be four years.

C. Appointments to the board, other than the initial appointments, shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

D. Any member of the board may be removed by the entity that originally appointed him for just cause.

E. A member of the board may receive reimbursement for expenses incurred in the performance of his duties; however, the members shall not receive per diem or be paid a salary for serving on the board.

F. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

G. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Four members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of East Carroll.

I. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 115, §1.



RS 33:130.503 - Powers of district

§130.503. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, except by expropriation, all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1995, No. 115, §1.



RS 33:130.504 - Economic, industrial, tourism, and recreational development

§130.504. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, except by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1995, No. 115, §1.



RS 33:130.505 - Taxes; borrowing money

§130.505. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting on the proposition at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of East Carroll is now or hereafter may be authorized to levy and collect.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1995, No. 115, §1.



RS 33:130.506 - Obligations of the district

§130.506. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.505 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1995, No. 115, §1.



RS 33:130.507 - Securities

§130.507. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950 and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 115, §1.



RS 33:130.508 - Governmental functions

§130.508. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1995, No. 115, §1.



RS 33:130.509 - General compliances; enhancement; federal and state aid

§130.509. General compliances; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233.2 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1995, No. 115, §1.



RS 33:130.521 - TENSAS ECONOMIC AND INDUSTRIAL

SUBPART B-25. TENSAS ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.521. Tensas Economic and Industrial Development District; creation; territorial jurisdiction

A. The Tensas Economic and Industrial Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, hereinafter referred to as the "board", the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created by this Subpart is established for the primary object and purpose of promoting and encouraging economic and industrial development and tourism opportunities, stimulating the economy through renewed commerce, industry, research, and tourism, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Tensas Parish.

Acts 1995, No. 315, §1.



RS 33:130.522 - Board of commissioners; members; officers; agents; employees

§130.522. Board of commissioners; members; officers; agents; employees

A. The district shall be governed by a board of commissioners consisting of seven Tensas Parish residents as follows:

(1) Four commissioners to be appointed by the governing authority of Tensas Parish.

(2) One commissioner appointed by the mayor of Newellton.

(3) One commissioner appointed by the mayor of Waterproof.

(4) One commissioner appointed by the mayor of St. Joseph.

B. The term of office for the members appointed by the parish governing authority shall be four years. Any member appointed by a mayor shall serve during the term of appointing mayor.

C. Appointments to the board, other than the initial appointments, shall be submitted to the secretary of the district within thirty days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board with a successor for each vacancy to be filled, within thirty days of such vacancy, the board shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in this Section.

D. Any member of the board may be removed by the entity that originally appointed him for just cause.

E. A member of the board may receive reimbursement for expenses incurred in the performance of his duties; however, the members shall not receive per diem or be paid a salary for serving on the board.

F. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

G. The board shall elect from among its own members a chairman, a vice chairman, a secretary, and a treasurer, whose duties shall be those usual to such offices. The member elected as chairman shall be one of the members appointed by the Tensas Parish governing authority. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board shall meet in regular session once each month and shall also meet in special session as often as the chairman of the board convenes them or on the written request of four members. Four members of the board shall constitute a quorum. The board shall prescribe rules to govern its meetings and shall maintain suitable offices in the parish of Tensas.

I. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 315, §1.



RS 33:130.523 - Powers of district

§130.523. Powers of district

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart and including the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, except by expropriation, all property, including rights-of-way, and to hold and use any franchise or property, whether real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks and terminals, recreational areas, and tourist attractions.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

Acts 1995, No. 315, §1.



RS 33:130.524 - Economic, industrial, tourism, and recreational development

§130.524. Economic, industrial, tourism, and recreational development

A.(1) The district may construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of The Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to recreational facilities, tourism facilities, roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district may enter into leases.

(3) The resolution adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution, any interested person may contest the legality of such resolution or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, except by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into economic or industrial development or recreational or tourism projects between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1995, No. 315, §1.



RS 33:130.525 - Taxes; borrowing money

§130.525. Taxes; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at a special election held for that purpose.

B.(1) The board may, subject to approval of a majority of the electors voting on the proposition at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which a parish or any municipality or other political subdivision within the parish of Tensas is now or hereafter may be authorized to levy and collect.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1995, No. 315, §1.



RS 33:130.526 - Obligations of the district

§130.526. Obligations of the district

A. The district may incur debt for any one or more of its lawful purposes set forth in this Subpart, issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provision of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.525 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board may adopt all necessary resolutions which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds or limited tax secured obligations or for the voting of a property tax millage, which resolutions may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of this state.

Acts 1995, No. 315, §1.



RS 33:130.527 - Securities

§130.527. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950 and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 315, §1.



RS 33:130.528 - Governmental functions

§130.528. Governmental functions

The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state. As the exercise of the powers granted hereby will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, the district shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom, and any property acquired or used by the district under the provisions of this Subpart and the income therefrom, and any bonds issued hereunder and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state. The district shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 1995, No. 315, §1.



RS 33:130.529 - General compliances; enhancement; federal and state aid

§130.529. General compliances; enhancement; federal and state aid

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233.2 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

D. The district shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such district in carrying out the purposes for which it was created.

Acts 1995, No. 315, §1.



RS 33:130.531 - HOPKINS STREET ECONOMIC

SUBPART B-26. HOPKINS STREET ECONOMIC

DEVELOPMENT DISTRICT

§130.531. Hopkins Street Economic Development District; creation; territorial jurisdiction

A. The Hopkins Street Economic Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging the development and revitalization of economic opportunities, stimulating the economy through renewed commerce, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be as follows: Anderson Street on the north; Washington Street on the east; St. Jude Street on the south; and Admiral Doyle Street on the west; all within the boundaries of the city of New Iberia.

Acts 1995, No. 359, §2.



RS 33:130.532 - Board of commissioners; members; officers; employees

§130.532. Board of commissioners; members; officers; employees

A.(1) The district shall be governed by a board of commissioners consisting of seven voting members as provided by this Subsection. The initial term shall be two years. At the termination of the initial terms of office each term thereafter shall be for three years. A board member may succeed himself.

(2)(a) One member shall be appointed by the Hopkins Street Revitalization Association, Incorporated.

(b) One member shall be appointed by the Southwest Leadership Training and Development Association.

(c) One member shall be appointed by the Iberia Parish Chapter of the National Association for the Advancement of Colored People.

(d) The state representative, or his designee, from the state representative district that includes all or a majority of the Hopkins Street Economic Development District, shall be a member.

(e) The state senator, or his designee, from the state senate district that includes all or a majority of the Hopkins Street Economic Development District, shall be a member.

(f) The New Iberia City Council member representing city council district number two, or his designee, shall be a member.

(g) The New Iberia City Council member representing city council district number five, or his designee, shall be a member.

(h) The mayor of the city of New Iberia, or his designee, shall serve as a nonvoting member.

(3) Each appointee pursuant to Subparagraph (2)(a), (b), or (c) of this Subsection shall be submitted to the board of commissioners for confirmation.

(4) Appointees to the board of commissioners shall be submitted to the secretary-treasurer of the district within forty-five days after notification of a board vacancy. In the event that the entity responsible for the appointment of such member fails to provide the board of commissioners with an appointee for each such vacancy to be filled, within forty-five days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the respective appointing entity as provided for in Paragraph (2) of this Subsection.

B. The members of the board of commissioners may receive reimbursement for expenses incurred in the performance of their duties hereunder; however, commissioners shall not receive per diem or be paid a salary for serving on the board.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

E. The board of commissioners shall meet in regular session every month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. Four members of the board of commissioners shall constitute a quorum.

F. The board of commissioners shall prescribe rules to govern its meetings. The board of commissioners may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 359, §2; Acts 2006, No. 509, §1, eff. June 22, 2006; Acts 2013, No. 142, §1.



RS 33:130.533 - Powers of district

§130.533. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 1995, No. 359, §2.



RS 33:130.534 - Economic development

§130.534. Economic development

A.(1) The district shall have the power to construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any economic or industrial development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 1995, No. 359, §2.



RS 33:130.535 - Taxes; borrowing money

§130.535. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C.(1) In addition to the sales and use tax authorized in Subsection B of this Section, the board of commissioners is authorized, subject to approval of a majority of the electors voting at an election held for that purpose, to levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 through 317.

(3) Except where inapplicable, the procedure established by R.S. 47:301 through 317 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

D. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) No project may be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of the parish of Iberia and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within said parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

E. Any tax levied under this Section shall be in addition to all other taxes which the city, parish, or any other political subdivision within the parish of Iberia are now or hereafter authorized to levy and collect.

Acts 1995, No. 359, §2; Acts 2006, No. 509, §1, eff. June 22, 2006.



RS 33:130.536 - Obligations of the district

§130.536. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Said bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.536 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 1995, No. 359, §2.



RS 33:130.537 - Securities

§130.537. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950 and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 1995, No. 359, §2.



RS 33:130.538 - Exemption from taxation

§130.538. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1995, No. 359, §2.



RS 33:130.539 - General compliances; enhancement

§130.539. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 1995, No. 359, §2.



RS 33:130.541 - ESLER INDUSTRIAL

SUBPART B-27. ESLER INDUSTRIAL

DEVELOPMENT AREA ADVISORY BOARD

§130.541. Esler Industrial Development District; creation; territorial jurisdiction

NOTE: R.S. 33:130.541 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A. The Esler Industrial Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, and economic development purposes, including but not limited to the power of taxation, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce and industry, including but not limited to activities and planned land uses to foster creation of new jobs, economic development, aviation, warehousing, transportation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

C. The boundaries of the district shall be as follows, to wit:

A tract of land situated in the parish of Rapides, being part of Sections 21, 22, and 24, and part of Fractional Sections 23 and 38, Township 5 North, Range 2 East of the Louisiana Meridian, and being more particularly described as follows:

Beginning at the southwest corner of said Fractional Section 23; thence north along to the west line of said Fractional Section 23 and the west line of said Section 22 to the west quarter corner thereof; thence east along the east and west quarter line of said Section 22 and the east and west quarter line of said Section 21 to the east quarter corner of said Section 21; thence south along the east line of said Section 21 and the east line of said Section 24 to the southeast corner thereof; thence west along the south line of said Section 24 and the south line of said Fractional Section 23 to its intersection with the east line of said Fractional Section 38; thence in a southeasterly direction along the east line of said Fractional Section 38 to a point on the north bank of Bayou Flagon; thence in a general westerly direction along said north bank of Bayou Flagon to its intersection with the west line of said Fractional Section 38; thence in a northwesterly direction along said west line of Fractional Section 38 to a point on the aforesaid south line of Fractional Section 23; thence west along the south line of said Fractional Section 23 to the point of beginning, containing 1,991.43 acres, more or less.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.

NOTE: See Acts 2001, 1st Ex. Sess., No. 2, §5, relative to effectiveness of repeal.



RS 33:130.541.1 - Esler Industrial Development Area Advisory Board; members, officers, and duties

§130.541.1. Esler Industrial Development Area Advisory Board; members, officers, and duties

A.(1) The Esler Industrial Development Area Advisory Board is hereby created and shall consist of nine members appointed by the governing authority of Rapides Parish as provided for in Paragraph (2) of this Subsection.

(2) Each commissioner appointed and serving on the board of commissioners for the Esler Industrial Development District on April 1, 2001, shall serve as a commissioner for the district for the amount of time remaining on his term of office as a commissioner on the Esler Industrial Development District until termination of the district and shall then serve on the Esler Industrial Development Area Advisory Board for the amount of time remaining on his term of office as a commissioner.

(3) Upon expiration of the initial terms of office, all successors shall be appointed by the governing authority of Rapides Parish for five-year terms of office.

(4) No less than three members shall reside north of the Red River in Rapides Parish.

B. Any vacancy in the membership of the board occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the parish governing authority.

C. Any member of the board may be removed by the Rapides Parish governing authority but only for cause and on charges preferred against him in writing and after public hearing.

D. The members of the board shall serve without per diem or other compensation. The board shall have the power and duty to advise the adjutant general of the Military Department, State of Louisiana, relative to promoting and encouraging the development of the economy of Rapides Parish through development of the property by the Louisiana National Guard. The board may reimburse any member for expenses actually incurred in the performance of his duties under this Subsection.

E. Elected officials are prohibited from serving on the board.

F. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

G. The board shall meet in regular session once each month and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Five members of the board shall constitute a quorum.

H. The board shall prescribe rules to govern its meetings, and shall maintain suitable offices.

I. The Esler Industrial Development Area Advisory Board is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana.

Acts 2001, 1st Ex. Sess., No. 2, §2, eff. April 1, 2001.



RS 33:130.542 - Board of commissioners; members, officers, agents, and employees

§130.542. Board of commissioners; members, officers, agents, and employees

NOTE: R.S. 33:130.542 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A.(1) The district shall be governed by a board of commissioners consisting of nine members appointed by the governing authority of Rapides Parish as follows:

(a) Each commissioner appointed and serving on the board of commissioners for the Rapides Parish Airport Authority shall serve as a commissioner for the district for the amount of time remaining on his term of office as a commissioner on the Rapides Parish Airport Authority.

(b) The remaining initial four commissioners shall serve initial staggered terms of one, two, three, and four years, to be determined by lot at the first meeting of the district.

(2) In the event the Rapides Parish Airport Authority is abolished, the five commissioners appointed from the Rapides Parish Airport Authority shall continue to serve the remainder of the terms on the board of commissioners for the district.

(3) Upon expiration of the initial terms of office, all successors shall be appointed by the governing authority of Rapides Parish for five-year terms of office.

(4) No less than three commissioners shall reside north of the Red River in Rapides Parish.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the parish governing authority.

C. Any member of the board of commissioners may be removed by the parish governing authority, but only for cause and on charges preferred against him in writing and after public hearing.

D. The members of the board of commissioners shall serve without per diem or other compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties under this Subpart.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session once each month and shall also meet in special session when the president of the board convenes them or on the written request of four members. No more than twelve special sessions may be called within any one calendar year. Five members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices and may contract with and employ clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 1995, No. 986, §1; Acts 1999, No. 70, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.543 - Powers of district

§130.543. Powers of district

NOTE: R.S. 33:130.543 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

The district, acting by and through its board of commissioners shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise, all property, including rights of way; to hold and use any franchise or property, immovable, movable, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, terminals, and aviation facilities.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its behalf to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rental charges by the district for its facilities and services rendered by it.

(8) To plan, develop, operate, and maintain planned land uses relative to the district, including but not limited to aviation, warehousing, transportation, offices, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities.

(9) To perform any other functions and duties necessary to accomplish the object and purpose of the district.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.544 - Industrial development

§130.544. Industrial development

NOTE: R.S. 33:130.544 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A.(1) The district shall have the power to construct and acquire aviation facilities, industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, aviation facilities, drainage, sewers, sewerage disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The board shall not dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, at the time of the sale, lease, or contract arrangement without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The board shall authorize any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto by resolution or ordinance. Any such resolution or ordinance adopted by the board of commissioners shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic and/or industrial development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loans, loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic or industrial development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.545 - Fees and ad valorem tax; borrowing money

§130.545. Fees and ad valorem tax; borrowing money

NOTE: R.S. 33:130.545 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed fifteen mills on the dollar of assessed valuation of all property within the boundaries of the parish of Rapides, provided that the amount, term, and the purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan or loan guarantee fund, to be used to make industrial port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan or loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan or loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment, and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the loan or loan guarantee.

(d) Loan or loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan or loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan or loan guarantees may be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An industrial development operational fund for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in the creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to: planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.546 - Exemption from taxation

§130.546. Exemption from taxation

NOTE: R.S. 33:130.546 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

The district and all properties at any time owned by the district and the income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.547 - General compliances; enhancement

§130.547. General compliances; enhancement

NOTE: R.S. 33:130.547 repealed by Acts 2001, 1st Ex. Sess., No. 2, §3, eff. upon transfer to the military department of the state pursuant to R.S. 29:33.2. See Section 5 of Act 2.

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the Code of Governmental Ethics, the right to property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district may adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned or operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to the provisions of R.S. 24:513.

Acts 1995, No. 986, §1; Acts 2001, 1st Ex. Sess., No. 2, §3.



RS 33:130.551 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.551. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.552 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.552. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.553 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.553. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.554 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.554. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.555 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.555. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.556 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.556. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.557 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.557. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.558 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.558. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.559 - Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.

§130.559. Repealed by Acts 2007, No. 198, §1, eff. June 27, 2007.



RS 33:130.561 - VERMILION PARISH ECONOMIC

SUBPART B-29. VERMILION PARISH ECONOMIC

DEVELOPMENT DISTRICT

§130.561. Vermilion Parish Economic Development District; creation; territorial jurisdiction

A. The Vermilion Parish Economic Development District, hereinafter referred to as the district, is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Vermilion Parish.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.562 - Board of commissioners; members; officers; agents and employees; quarterly report

§130.562. Board of commissioners; members; officers; agents and employees; quarterly report

A.(1) The district shall be governed by a board of commissioners consisting of thirteen members appointed as follows:

(a) Nine members appointed by the Vermilion Parish Police Jury. Four of the nine members appointed by the Vermilion Parish Police Jury shall be selected from a list comprised of names submitted by the governing bodies of Abbeville, Delcambre, Erath, Gueydan, Kaplan, and Maurice.

(b) One member appointed by the Vermilion Parish Farm Bureau.

(c) One member appointed by the Greater Abbeville-Vermilion Chamber of Commerce.

(d) One member appointed by the Vermilion Parish Tourist Commission.

(e) One member appointed by the Abbeville Harbor and Terminal District.

(2) Such appointments shall be of individuals with experience in any of the various economic sectors of Vermilion Parish.

(3) The term of office for all members shall be four years.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. In the event that the entity responsible for the appointment of a member fails to fill a vacancy within thirty days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled by the appointing entity.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him for cause.

D. The members of the board of commissioners shall serve without compensation. The board of commissioners shall have the power to organize and reorganize executive, clerical, and other departments and to fix the duties and powers and compensation of all officers, agents, and employees of the district. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

G. The board of commissioners shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes them or on the written request of six members. Six members of the board of commissioners shall constitute a quorum.

H. The board of commissioners shall prescribe rules to govern its meetings, shall maintain suitable offices in the parish of Vermilion, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

I. Three months following an election held pursuant to R.S. 33:130.565(A), and quarterly thereafter, the board of commissioners shall submit a report to the Vermilion Parish Police Jury on the status of economic development in Vermilion Parish, including any actions taken by the board to advance the district's overall objectives. Copies of the report shall be furnished to the governing bodies of Abbeville, Delcambre, Erath, Gueydan, Kaplan, and Maurice.

Acts 2001, No. 719, §1, eff. June 25, 2001; Acts 2003, No. 787, §1.



RS 33:130.563 - Powers of district

§130.563. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.564 - Economic development

§130.564. Economic development

A.(1) The district shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.565 - Fees and ad valorem tax; borrowing money

§130.565. Fees and ad valorem tax; borrowing money

A.(1) The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed six-tenths of one mill on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of Vermilion Parish. The Vermilion Parish Police Jury may, upon two-thirds vote by resolution, terminate any such ad valorem tax. The tax shall terminate no earlier than one year from the effective date of the police jury's resolution.

(2)(a) The board of commissioners may, when necessary, levy and collect a parcel fee within the district which shall not exceed ten dollars per parcel per year, which parcel fee shall be imposed by resolution only after the question of the imposition of the parcel fee and the purpose, rate, and duration of such fee has been approved by a majority of the qualified electors of the district voting at an election held therein. Any parcel fee imposed pursuant to this Paragraph shall be levied and collected and be due and owing annually. Such fee may be carried on the tax rolls for Vermilion Parish and collected at the same time as parish ad valorem taxes.

(b) If any parcel fee is not paid when due, the district shall proceed against the parcel for collection of the amount of the fee unpaid and delinquent, any collection costs incurred by the district plus interest at a rate not exceeding twelve percent on the unpaid amount of the parcel fee, and in the event legal proceedings are necessary to effect collection, court costs, and reasonable attorney fees. However, attorney fees shall be payable by the parcel owner only if demand by the board of commissioners has been made on said owner by certified mail, and such parcel owner has failed to pay the amount due within ten days after such demand.

(c) A judgment obtained for nonpayment of a parcel fee, upon being recorded in the mortgage records of Vermilion Parish, shall prime all other liens except those for taxes and prior recorded local or special assessments. If there are one or more property mortgages on such parcel and the mortgage holder or holders have notified the tax collector in the parish of such recorded mortgage in accordance with the requirements of R.S. 47:2180.1, the district, prior to proceeding against such parcel for failure to pay a parcel fee, shall give notice to each mortgagee of the amount of the parcel fee due and owing on such parcel and that such fee must be paid within twenty days after mailing the notice or proceedings will be commenced against the parcel. The notice shall be sent to each such mortgage holder by certified mail, return receipt requested, or by personal or domiciliary service on such mortgage holder.

(d) A "parcel" as used in this Paragraph means one or more lots, subdivided portions of ground, or individual tracts of taxable property identified by an individual assessment number on the assessment rolls of Vermilion Parish. A partial owner of a parcel shall be responsible for that proportion of the parcel fee equal to the proportion of the value of the entire parcel assigned to the partial owner on the assessment roll.

(e) The district may create different classes of real estate and present to the voters a proposition to levy or impose different parcel fees for each class.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of Vermilion Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within Vermilion Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.566 - Obligations of the district

§130.566. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed six-tenths of one mill, authorized by R.S. 33:130.565 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.567 - Securities

§130.567. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.568 - Exemption from taxation

§130.568. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.569 - General compliances; enhancement

§130.569. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual office holding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and, except for R.S. 33:130.565(A), the Louisiana Election Code.

B. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.570 - Dissolution of the district

§130.570. Dissolution of the district

The Vermilion Parish Police Jury may adopt a resolution by two-thirds vote calling for the dissolution of the district. Such dissolution shall be effective no earlier than one year from the police jury's vote.

Acts 2001, No. 719, §1, eff. June 25, 2001.



RS 33:130.581 - The Avoyelles Parish Economic Development District; creation; purpose; boundaries

SUBPART B-30. THE AVOYELLES PARISH ECONOMIC

DEVELOPMENT DISTRICT

§130.581. The Avoyelles Parish Economic Development District; creation; purpose; boundaries

A. The Avoyelles Parish Economic Development District, referred to in this Section as the "district", is hereby created. The primary object and purposes of the district shall be to promote, encourage, and participate in economic development activities for the parish of Avoyelles. The boundaries of the district shall include all of the territory in Avoyelles Parish. The district shall be a political subdivision of the state as defined in the Constitution of Louisiana.

B. For purposes of this Subpart, "economic development activities" shall include but shall not be limited to activities, projects, and endeavors that will accomplish or enhance the opportunity for any of the following:

(1) Growth and development of the parish and the prosperity and welfare of the people of the parish.

(2) Expansion, restoration, improvement, or development of existing commercial structures in the parish.

(3) Full use of underutilized resources of the parish.

(4) Expansion and development of the tax base of the parish.

(5) Improved communication among and coordination of federal, state, regional, and local programs in Louisiana, as well as private sector programs and projects.

Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2003, No. 1229, §1, eff. July 7, 2003; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.582 - Board of commissioners

§130.582. Board of commissioners

A. The Avoyelles Parish Economic Development District shall be governed by a board of commissioners composed of seventeen members as follows:

(1) One member shall be appointed by the governing authority of the parish.

(2) One member shall be appointed by the school board of the parish.

(3) One member shall be appointed jointly by the members of the Louisiana House of Representatives representing the parish.

(4) One member shall be appointed jointly by the members of the Louisiana Senate representing the parish.

(5) Nine members shall be appointed, one each by the governing authority of each of the nine largest municipalities in the parish.

(6) One member shall be appointed by the governing authority of the Tunica-Biloxi Tribe of Louisiana.

(7) The state representative for House District No. 28 or his designee.

(8) The state senator for Senate District No. 28 or his designee.

(9) One member shall be appointed by the Avoyelles Parish Farm Bureau.

B.(1)(a) The appointed members shall serve four-year terms after initial terms as provided in Subparagraph (b) of this Paragraph.

(b) Three appointed members shall serve an initial term of one year; three shall serve an initial term of two years; three shall serve an initial term of three years; and five shall serve initial terms of four years. The initial terms of the respective members shall be determined by lot conducted at the first meeting of the board.

(2) Each of the members as provided in Paragraphs (A)(7) and (8) of this Section shall serve during his term of office in the Louisiana Legislature or, if a designee, shall serve at the pleasure of the appointing authority.

(3) The member appointed pursuant to Paragraph (A)(9) of this Section shall serve a four-year term.

C. Members shall serve without compensation.

D. No more than five elected officials shall serve on the board at the same time.

Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2003, No. 1229, §1, eff. July 7, 2003; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.583 - Powers and functions of the board of commissioners

§130.583. Powers and functions of the board of commissioners

In order to accomplish the object and purposes for which the district is created, the district, through the board of commissioners, shall have the following powers and functions and may do any or all of the following:

(1) Make recommendations and provide relevant information about the parish to public officials or entities or private individuals or organizations concerning such matters as:

(a) Natural and environmental factors, trends of industrial population, other developments, and the habits and lifestyles of the people.

(b) Land use in the parish.

(c) Locations for the concentration of wholesale, retail, business, and other commercial uses and spaces and locations for mixed uses.

(d) The need for and the proposed general location of public and private works and facilities.

(2) Make or assist in studies and investigations of the resources of the parish and the existing and emerging problems of industry, commerce, transportation, population, housing, and public services affecting the development of the parish, and in making such studies seek the cooperation and collaboration of the appropriate state departments and agencies and instrumentalities of federal, state, and local government, educational institutions, research organizations, whether public or private, and of civic groups and private persons and organizations.

(3) Prepare and from time to time revise and make available to interested organizations, public bodies, and individuals, listings of the resources of the parish and of the major public and private works and facilities of all kinds which contribute to or affect the development of the parish.

(4) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, or who study or otherwise concern themselves with the purposes for which the district is created or with development in the fields of business and industry, labor, natural resources, urban growth, housing, or public service activities, such as public health and education, relevant to the development of the parish.

(5) Provide information to officials of departments, agencies, and instrumentalities of state and local government and to the public at large in order to foster public awareness and understanding of the purposes and functions of the district or to stimulate public interest and participation in the orderly, integrated development of the parish.

(6) Accept and receive, in furtherance of its functions, grants and services from the federal government or its agencies, from departments, agencies, and instrumentalities of state or local government, or from private or civic sources.

(7) Solicit the assistance and active cooperation of industry and private civic organizations which are active in anti-litter and recycling efforts to assist in control and reduction of litter in the parish and encourage industry and private civic organizations to participate in the "adopt-a-road" program as provided in R.S. 30:2534 for the purpose of controlling litter along the highways of the parish.

(8) Hold public hearings and sponsor public forums whenever it deems it necessary or useful in accomplishing its object and purposes, exercising its powers, or carrying out its functions as provided in this Subpart.

(9) Exercise all other powers necessary and proper for the discharge of its functions.

Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.584 - Advisory board to the Avoyelles Parish Economic Development District; creation

§130.584. Advisory board to the Avoyelles Parish Economic Development District; creation

A. An advisory board to the Avoyelles Parish Economic Development District is hereby created.

B. The advisory board shall be appointed by the board of commissioners of the district as follows:

(1) One member from each energy utility company in the parish.

(2) Two members from the manufacturing or processing industry in the parish.

(3) One member from the parish bar association.

(4) Two members from the service industry in the parish.

(5) Three members from the agriculture community in the parish.

(6) Two members from the banking community in the parish.

(7) One member who is a certified public accountant in the parish.

(8) One member from the hotel-motel industry in the parish.

(9) One member from the parish tourism commission.

(10) One member from the minority community in the parish.

(11) Three members from the education community in the parish; one from the public sector, one from the private sector, and one from the technical college system in the parish.

(12) One member from the mayor's association in the parish.

(13) The parish county agent or his designee.

(14) One member from each recognized Indian tribe located in the parish.

(15) One member representing the senior citizens in the parish.

(16) One member representing labor in the parish who shall be nominated by the Louisiana AFL-CIO.

(17) One member from the insurance community in the parish.

(18) Two members who are medical providers in the parish.

(19) One member from the nursing home industry in the parish.

C.(1) Members shall serve three-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) Eight members shall serve an initial term of one year; nine shall serve an initial term of two years; and all others shall serve an initial term of three years. The county agent shall serve during the time of his service as county agent, or if the county agent names a designee, the designee shall serve at the pleasure of the county agent. The initial terms of the respective members shall be determined by lot conducted at the first meeting of the board.

D. Members shall serve without compensation.

Added by Acts 2001, No. 1003, §1, eff. July 1, 2001; Acts 2003, No. 1229, §1, eff. July 7, 2003; Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.585 - Additional powers and duties of the board of commissioners

§130.585. Additional powers and duties of the board of commissioners

A. In addition to the powers and duties elsewhere granted in this Subpart, the board of commissioners is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, expropriation or otherwise, and to hold and use any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, and convey any property acquired by it, or any interest therein at any time, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by such governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district, and to regulate reasonably the fees and charges to be made by privately owned, leased, or otherwise authorized uses of property owned by the district, or sold or leased by the district, when same are offered for the use of the public.

(8) To enter into contracts to achieve the object and purposes of the district including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities as the district may deem necessary or convenient to accomplish the object and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, aviation, military warehousing, transportation, offices, recreation, housing, and conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure on property owned or leased by the district to accomplish the object and purposes of the district and to protect the public health and welfare.

(10)(a) To levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(b)(i) To levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election held for that purpose.

(ii) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(iii) Except where inapplicable, the procedure established in Chapter 2 of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement such provisions and to make them applicable to the tax herein authorized shall be fixed in the ordinance imposing the tax.

(c) Any tax levied pursuant to this Paragraph shall be imposed and collected uniformly throughout the district and shall be in addition to all other taxes which the parish of Avoyelles or any other political subdivision within such parish is now or hereafter authorized to levy and collect.

(11) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property or to carry out the other public purposes of this Subpart, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and provide for the manner and method of repayment.

(12) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(13) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. No bonds, other debt obligations, or contracts of the district shall be a charge upon the income, property, or revenue of the parish of Avoyelles nor any other municipality in the parish nor shall any obligations of the district be obligations of such governmental entities.

D. In order to promote commerce and industry and develop trade by inducing manufacturing, industrial, commercial, and other enterprises to locate within the district, and to attract and retain business and commercial enterprises in the district to maintain employment and the economy of the area, the district shall have authority to plan, finance, develop, acquire, own, construct, repair, renovate, and improve commercial and industrial parks and plant buildings within the district, including sites and other necessary property or appurtenances therefor and acquire, construct, develop, improve, operate, maintain, and provide improvements and services necessary therefor.

E. The district shall have the authority to sell, rent, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district, all or any part of a commercial or industrial plant site and buildings or property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, it may take into consideration the value of the land, buildings, or other properties involved as well as the potential value of the economic impact of the industrial or business enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the industrial or business enterprise acquiring or leasing lands, buildings, or other property from the district. Any lease may contain an option to purchase by the lessee.

F. The district shall serve as the principal parish organization for furthering economic development of the parish and for promoting and assisting the growth and development of the parish industrial and business concerns.

G. The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2005, No. 87, §1, eff. July 1, 2005.



RS 33:130.591 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

SUBPART B-31. LOUISIANA DELTA AUTHORITY

§130.591. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.591.1 - St. Bernard Parish Economic Development Commission; creation; purpose; territorial jurisdiction

SUBPART B-31. ST. BERNARD PARISH

ECONOMIC DEVELOPMENT COMMISSION

§130.591.1. St. Bernard Parish Economic Development Commission; creation; purpose; territorial jurisdiction

A. The St. Bernard Parish Economic Development Commission, referred to in this Subpart as the "commission", is hereby created as a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the commission, acting through its board of commissioners, referred to in this Subpart as the "board", is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

B. The commission is established for the primary object and purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The territorial limits of the commission shall be coterminous with the boundaries of the parish of St. Bernard.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.2 - Governance of the commission

§130.591.2. Governance of the commission

A.(1) The commission shall be governed by the board which shall be composed as follows:

(a) The governing authority of the parish of St. Bernard shall appoint three members.

(b) The legislative delegation for St. Bernard Parish shall appoint two members.

(c) The board of directors of the St. Bernard Parish Chamber of Commerce shall appoint two members.

(d) The St. Bernard Parish Economic Development Foundation shall appoint two members.

(e) The St. Bernard Kiwanis Foundation shall appoint one member.

(f) The St. Bernard Rotary Club shall appoint one member.

(g) The Meraux Foundation shall appoint one member.

(h) The Business and Professional Women's Club shall appoint one member.

(i) The New Orleans Metropolitan Association of Realtors shall appoint one member.

(j) The president of the parish of St. Bernard or his designee.

(k) The superintendent of the St. Bernard Parish school board or his designee.

(l) The executive director of the St. Bernard Parish Chamber of Commerce or his designee.

(m) The director of the St. Bernard Port, Harbor & Terminal District or his designee.

(n) The chancellor of Nunez Community College or his designee.

(o) The executive director of the St. Bernard Parish Economic Development Foundation.

(p) Any three of the ten largest employers in the private sector in St. Bernard Parish as designated by the St. Bernard Economic Development.

(2)(a) Members serving pursuant to Subparagraphs (1)(b) through (i) of this Subsection shall serve three years after serving initial terms as provided in this Subparagraph. Three members shall serve an initial term of one year; four shall serve two years; and four shall serve three years; as determined by lot at the first meeting of the board.

(b) Members serving pursuant to Subparagraph (1)(a) of this Subsection shall serve terms concurrent with the term of the appointing authority.

(c) Members serving pursuant to Subparagraphs (1)(j) through (n) shall serve during their terms of office.

(d) Any designee serving on the board shall serve at the pleasure of the designating authority.

(e) All appointees and designees shall be residents and qualified voters of the parish of St. Bernard.

B. The board may adopt bylaws or such other rules and regulations as it deems necessary for conducting its business affairs. The board may appoint and retain all employees it deems advisable and fix the powers, duties, and compensation of such employees. The board shall hold regular meetings and may hold special meetings as shall be provided in the bylaws.

C. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

D. Board members shall serve without compensation; however, the board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the commission.

E. Any member of the board may be removed with or without cause by the respective appointing or designating authority.

F. A majority of the members of the board shall constitute a quorum for the conduct of business.

G. The board shall maintain suitable offices in the parish of St. Bernard.

H. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the commission.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.3 - Powers of the commission

§130.591.3. Powers of the commission

A. The commission, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3)(a) To acquire by donation, grant, purchase, or lease, all property including servitudes or rights of use; to hold and use any franchise or property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the commission, including but not limited to the establishment, maintenance, and operation of industrial parks.

(b) Nothing in this Paragraph shall be construed to apply to electric cooperatives or investor owned public utilities that are regulated by the Louisiana Public Service Commission or the city of New Orleans.

(4) To receive by grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the commission.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the commission for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the commission after legal notice as provided by law for the judicial sale of immovable property.

(11) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(12) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(13) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the commission.

B. The commission shall not be considered to be an instrumentality of the state for purposes of Article X, Section 1 of the Constitution of Louisiana.

C. Any contract or agreement entered into by the board shall comply with state law and public policy.

D. No action or work undertaken by the board or contract or agreement entered into by the board shall violate the master plan of the Coastal Protection and Restoration Authority or any statewide drainage and flood control plan administered by the Department of Transportation and Development.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.4 - Commercial and industrial development

§130.591.4. Commercial and industrial development

A.(1) In order to promote commerce and industry and develop trade by inducing manufacturing, industrial, commercial, and other enterprises, including those relating to arts, entertainment, and culture, to locate within the jurisdiction of the commission, and to attract and retain business and commercial enterprises within the jurisdiction of the commission to maintain employment and the economy of the area, the commission shall have authority to plan, finance, develop, acquire, own, construct, repair, renovate, and improve commercial and industrial parks and plant buildings within the jurisdiction of the commission, including sites and other necessary property or appurtenances thereto, and to acquire, construct, develop, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, streets, lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, plant solid waste disposal facilities, water works, and other utilities and related properties.

(2)(a) The commission shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the jurisdiction of the commission all or any part of a site, building, or other property owned by the commission.

(b) In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the commission, the board may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the jurisdiction of the commission. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the commission. In no event, however, and under no circumstances shall the board dispose of any property of the commission for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission.

(c) The commission shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate; provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term.

(3)(a) The resolution or ordinance adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the commission or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the commission.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of commission property, after which time no one shall have any cause of action to contest the legality of the authorized lease, sale, or other disposition of commission property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. The commission shall have the following additional powers, together with all powers incidental thereto or necessary to carry out the provisions of this Subsection:

(1)(a) To acquire, whether by purchase, exchange, donation, or lease, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board may deem necessary in connection therewith.

(b) Nothing in this Paragraph shall be construed to apply to electric cooperatives or investor-owned public utilities that are regulated by the Louisiana Public Service Commission or the city of New Orleans.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the commission may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the commission whenever the board finds any such actions to be in furtherance of the purpose for which the commission was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the commission, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the commission and the state of Louisiana, any of its political subdivisions or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the commission and the state of Louisiana, any of its political subdivisions or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the commission shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the commission and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.5 - Funding sources; fees and ad valorem tax; borrowing money

§130.591.5. Funding sources; fees and ad valorem tax; borrowing money

A. The board may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property within its territorial limits if the amount, term, and purpose of the tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, is approved by a majority of the qualified electors within the jurisdiction of the commission voting in an election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the commission. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the commission shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, wholesale distribution firms, and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Subpart.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the board, including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.6 - Obligations of the commission

§130.591.6. Obligations of the commission

A. The commission may incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The commission may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters within the jurisdiction of the commission who vote in an election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950. General obligation bonds of the commission may be issued for any of the purposes for which the commission is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the commission.

(2) The commission may in its own name and behalf issue revenue bonds for the purposes for which the commission is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. The bonds shall be issued in the manner as provided for in Part XII and Part XIII of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950.

(3) The commission may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the commission derived from any lawful sources, including fees, occupational license revenues, building permit charges dedicated to the commission, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The commission may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.591.5, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time the certificates are outstanding.

(5) The board may adopt all necessary resolutions or ordinances necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the commission, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw in question the legality of the bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the commission shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.7 - Securities

§130.591.7. Securities

Bonds, certificates, or other evidences of indebtedness issued by the commission under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.8 - Exemption from taxation

§130.591.8. Exemption from taxation

The commission and all properties at any time owned by the commission and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the commission under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.9 - General compliances; enhancement; budget

§130.591.9. General compliances; enhancement; budget

A. No provision of this Subpart shall be construed so as to exempt the commission from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials, and construction of public works, the code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The commission shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The board shall annually prepare a financial statement which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513. The legislative auditor shall thereafter publish his findings in the official journal of the commission.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.591.10 - Exceptions

§130.591.10. Exceptions

A. Notwithstanding any other provision of law to the contrary, this Subpart shall not be construed to infringe upon any powers of the St. Bernard Port, Harbor and Terminal District.

B. Further, nothing contained in this Subpart shall be construed to permit the commission to engage in port, harbor, terminal, or other maritime activities within the jurisdiction, authority, and powers of the St. Bernard Port, Harbor and Terminal District pursuant to Chapter 14 of Title 34 of the Louisiana Revised Statutes of 1950, including but not limited to the ownership, operation, and maintenance of infrastructure and facilities related to those activities.

Acts 2014, No. 834, §1, eff. June 23, 2014.



RS 33:130.592 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.592. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.593 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.593. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.594 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.594. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.595 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.595. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.596 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.596. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.597 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.597. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.598 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.598. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.599 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

§130.599. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.601 - Definitions

SUBPART B-32. ECONOMIC DEVELOPMENT AUTHORITY

CREATED BY TWO OR MORE MUNICIPALITIES IN MADISON PARISH

§130.601. Definitions

(1) "Authority" means the economic development authority as created by two or more municipalities.

(2) "Commission" means the board of commissioners of the authority.

(3) "Contract" means the local services agreement and intergovernmental contract.

(4) "Municipality" means any legally incorporated city, town, or village located within the parish of Madison.

(5) Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

Acts 2001, No. 996, §1; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011.



RS 33:130.602 - Creation of authority; territorial jurisdiction

§130.602. Creation of authority; territorial jurisdiction

A.(1) Notwithstanding any provision of law to the contrary, any two or more municipalities in the parish of Madison may, upon their own joint initiative, create by local services agreement and intergovernmental contract a special district for industrial, commercial, tourism, and economic development purposes which shall be designated by such name as the municipalities designate; and which shall be governed by a board of commissioners of not less than six members. The mayors of each of the contracting municipalities shall be ex officio members of the board and each municipality, by vote of the governing authority of such municipality, shall appoint one member to the board who shall be a member of the city council or the board of aldermen. The president of the police jury for the parish shall be an ex officio member of the board and the police jury for the parish shall appoint one member to the board who shall be a member of the police jury.

(2) The members' terms shall coincide with their terms of office as mayor, alderman, city council member, police jury president, or police jury member, as the case may be.

(3) In the event that an appointed member should cease to serve as a member of the commission by reason of death, resignation or otherwise, the governing authority which appointed the member shall within thirty days appoint a successor to fill the vacancy, which successor shall be a member of the governing authority appointing the successor. If a mayor or police jury president ceases to be a member by reason of death, resignation, or otherwise, the mayor pro tem or the police jury president pro tem, as the case may be, shall act in his or her place until a successor mayor or police jury president is elected or appointed who shall then fill the position.

(4) Any member of the commission may be removed by the party which has appointed him, but only for cause and on charges preferred against him in writing and after public hearing; provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the appointing authority ordering his removal.

(5) The members of the commission shall serve without compensation and shall have the power to organize and reorganize executive, clerical, and other departments of the authority and to fix the duties, powers, and compensation of all officers, agents, and employees of the authority. The commission may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

(6) The members shall elect from the membership a president and secretary-treasurer whose duties shall be those usual to such offices.

(7) The commission shall meet in regular session at least once a year or more often as set by vote of the commission and shall also meet in special session as often as the president of the commission convenes them or on written request of two members. Four members of the commission shall constitute a quorum; however, a member may be represented at any meeting by his designee who shall have all powers of a member at such meeting. The authority shall be domiciled in the parish of Madison and maintain suitable offices in such parish.

B. The authority is hereby declared to constitute and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 6, 19, and 20 of the Constitution of Louisiana and Part VII of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950 (R.S. 33:1321 et seq.), the authority shall exercise all rights, privileges, and immunities granted to political subdivisions for industrial, commercial, tourism, and economic development purposes including the power of taxation and the power to incur debt and issue revenue and general obligation bonds and certificates of indebtedness, subject to the limitations provided in this Subpart.

C. The authority created pursuant hereto shall be established for the primary object and purpose of stimulating and encouraging economic development through commerce, industry, and tourism and for the utilization and development of natural and human resources of the area and to provide job opportunities.

D. The boundaries of the authority may include any property within or contiguous with or adjacent to the boundaries of the contracting municipalities.

Acts 2001, No. 996, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:130.603 - Powers of authority; division of surplus

§130.603. Powers of authority; division of surplus

A. The contracting municipalities, in the contract, may authorize and empower the authority, acting by and through the commission, to have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire, by gift, grant, purchase, or expropriation or otherwise, all property, including rights-of-way; to hold and use any franchise, property, real, personal or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority.

(4) To lease or sublease all or any portion of the lands owned or leased by it for a term not exceeding forty years at a fixed rental or a term of ninety-nine years, provided such leases contain a clause or clauses providing for readjustment of rentals after forty years, without advertisement for bids or public bids.

(5) To enter into contracts for the purchase, acquisition, construction and improvement of works and facilities necessary in connection with the purposes of the authority.

(6) To borrow, from time to time, in the form of certificates of indebtedness. The certificates of indebtedness shall be secured by dedication and pledge of revenues of the authority derived from fees, designated lease rentals, service charges, payments under local services agreements with one or more of the contracting parties, and the avails of any taxes of the authority, provided that the term of such certificates shall not exceed fifteen years, and the annual debt service on the amount borrowed shall not exceed the anticipated revenues authorized to be dedicated and pledged to the payment of the certificates.

(7) To regulate commerce and industry to insure the economic development on the lands in said district.

(8) To place property contiguous with or adjacent to the contracting municipalities in the authority and designate the boundaries of said authority. Property may be placed in said authority only upon a majority vote of the governing authority of each municipality and the unanimous vote of the authority and the consent of the property owner. Any property placed in the district shall pay sales and ad valorem taxes to the authority as if the property was annexed into one of the contracting municipalities. The authority shall designate which municipality's ad valorem and sales tax the property shall be subject to and designate the method of division of the sales, use, ad valorem and gaming taxes or revenues between said contracting municipalities as to each parcel of property placed into said authority by unanimous vote of the commissioners.

(9) In its own name and behalf, to incur debt; to issue revenue bonds, borrow money and issue certificates of indebtedness, notes and other debt obligations as evidence thereof and provide for the manner and method of repayment; to require and issue licenses; to regulate the imposition of fees and rentals charged by the authority for services rendered by it.

(10) To develop, activate, construct, exchange, acquire, expropriate, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provisions of Paragraph (14) of this Subsection, and pledge movable and immovable property, servitudes, facilities and works under such terms and conditions as the commission may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1, R.S. 2:135.1 and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41 of the Louisiana Revised Statutes of 1950.

(11) After notice and public hearing to designate one or more project areas within the boundaries of the authority, each of which designated project areas shall constitute a political subdivision of the state of Louisiana, governed by the commission with the power to incur debt, issue certificates, revenue and general obligation bonds, as well as refund bonds, and levy taxes within their boundaries, in the same manner and on the same condition as the authority is authorized to do within the boundaries of the authority. Each designated area shall be given a name and designated as "Subdistrict No. _____ of the _____ Economic Development Authority".

(12) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loan.

(13) To appoint officers, agents and employees, prescribe their duties, and fix their compensation.

(14) To sell by written public bid, after due advertisement, to the highest bidder any property, movable or immovable, or portions thereof, acquired by the authority subsequent to the effective date of this Subpart, provided it is first determined that such property is not needed for industrial or commercial development or for other public purposes. However, if such property has previously been taken by expropriation, then the previous property owner shall first be given a prior opportunity to repurchase the property at the current appraised market value. Notice of the proposed sale including advertisement for bids and the minimum price and terms of sale, shall be advertised in the official journal. The advertisement shall be published three times within ten days, the last advertisement to appear at least ten days before the day that bids will be received. If, after the advertisement for bids, there are no bids received or the bids received are unreasonably low, as determined by a majority vote of the commission, then the authority may negotiate the sale of such property at fair market value to be agreed upon by majority vote of the commission. In no instance may the property be transferred by donation or sold for less than the highest bid, if unreasonably low bids are received. The authority shall not have the authority to sell any property leased to it by any party to the make-up of the authority.

B. In the intergovernmental contract, municipalities may also establish procedures for the division of surplus funds of the authority annually and at the termination of the authority.

C. No bonds, other debt obligations, or contracts of the authority shall be a charge upon the income, property, or revenue of the municipalities; nor shall any obligations of the authority be obligations of said municipalities.

D. The municipalities are hereby authorized to enter into or amend the intergovernmental contract establishing the authority; to sell, subject to the provisions of Paragraph (14) of Subsection A of this Section, lease, purchase, and exchange property to and from the authority; receive distributions of surplus property and funds from the authority; allow said authority to exercise the powers and rights of any political subdivision of the state of Louisiana for the purpose of economic development through industrial development commerce and/or tourism; restrict the powers and rights of the authority; and exercise the general power over the authority allowed by Article VI, Section 15 of the Constitution of Louisiana.

E. Notwithstanding any other provision of law to the contrary, the contracting municipalities are authorized to lease all or any portion of the property owned by them in said authority and to thereby subject property to the jurisdiction and control of the authority for all purposes including industrial and commercial development on the terms and conditions as set forth in a contract as may be mutually agreed upon by the municipalities as authorized herein.

Acts 2001, No. 996, §1.



RS 33:130.604 - Revenue bonds

§130.604. Revenue bonds

A. The authority and any subdistrict of the authority created pursuant to R.S. 33:130.603(A)(11) may, in order to encourage the location of or addition to commercial, tourism, or industrial enterprises within the jurisdiction of the authority, issue revenue bonds and use the funds derived from the sale of such bonds to acquire, lease, construct, or improve commercial tourism or industrial plant sites and buildings, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the authority such sites, buildings, and/or facilities and appurtenances thereto all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon completion of the facilities or any partial completion thereof or upon delivery of the bonds as shall be provided in the contract between the authority and the commercial, tourism or industrial enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the commission and shall be limited obligations of the authority or a designated subdistrict, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility acquired, constructed, and improved under the provisions of this Chapter; however, in the discretion of the commission, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above and/or from the proceeds of such refunding bonds and/or the income earned from the investment of any of the proceeds of the refunding bonds deposited in escrow pursuant to this Section. The revenue bonds authorized under this Section shall not constitute an indebtedness or pledge of the general credit of the authority, or municipalities within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the authority shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner and be executed by one or more authorized representatives on the commission as may be provided by the governing body in the resolution or resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the governing body in the resolution authorizing the issuance thereof.

C. No bonds or certificates may be issued under this Section without the prior approval of the Louisiana State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the commission. The resolution shall be published in a newspaper of general circulation within the jurisdiction of the authority, and for a period of thirty days after said publication, any interested citizen shall have the right to bring an action to contest the bonds and the security therefor. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 2001, No. 996, §1.



RS 33:130.605 - Securities

§130.605. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority and/or any subdistrict of the authority under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also issue short revenue notes as a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2001, No. 996, §1.



RS 33:130.606 - Exemption from taxation

§130.606. Exemption from taxation

The authority and any subdistrict of the authority and all properties at any time owned by the authority and any subdistrict of the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority and any subdistrict of the authority under this Chapter and the income therefrom shall be exempt from all taxation in the state of Louisiana, provided, however, that the authority and any subdistrict of the authority may require any lessee of any projects hereunder to pay annually to parish or municipal taxing entities, through the normal collecting agency, a sum in lieu of ad valorem taxes to compensate such entities for any services rendered by them to such projects, which sum shall not be in excess of the ad valorem taxes such lessee would have been obligated to pay for such entities had it been the owner of such project during the period for which such payment is made.

Acts 2001, No. 996, §1.



RS 33:130.607 - General compliances; enhancement

§130.607. General compliances; enhancement

A. No provisions of this Chapter shall be construed so as to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Louisiana Constitution of 1974, and the Louisiana Election Code.

B. The authority shall have the power and right to adopt a program or programs awarding contracts, establishing set asides, goals, and preference procedures, to and for the benefit of businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and the Louisiana Minority and Women's Business Enterprise Act.

Acts 2001, No. 996, §1.



RS 33:130.611 - Creation; purpose; boundaries

SUBPART B-33. HAMMOND AREA ECONOMIC AND

INDUSTRIAL DEVELOPMENT DISTRICT

§130.611. Creation; purpose; boundaries

A. The Hammond Area Economic and Industrial Development District, referred to in this Subpart as the "district", is hereby created. The district shall be a body politic and corporate and political subdivision of the state of Louisiana as defined in the Constitution of Louisiana. The district, acting through its board of commissioners, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

B. The district is established for the primary object and purpose of promoting and encouraging the development of economic and industrial opportunities, stimulating the economy through renewed commerce and industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be the city limits of the city of Hammond, including all land subsequently annexed thereto.

Acts 2003, No. 1167, §1.



RS 33:130.612 - Board of commissioners; members; officers; employees

§130.612. Board of commissioners; members; officers; employees

A.(1) The district shall be governed by a board of commissioners consisting of a minimum of seven and maximum of nine members. All members shall be qualified voters and taxpayers within the limits of the district during their term of office. The members of the board shall be appointed by the mayor of the city of Hammond and approved by a majority vote of the Hammond City Council. Members shall serve three-year terms after initial terms as provided in Paragraph (2) of this Subsection.

(2) Two members shall serve an initial term of one year; three shall serve an initial term of two years; and all others shall serve an initial term of three years as determined by lot conducted at the first meeting of the board.

B. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled in the same manner as the original appointment for the unexpired term.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. Elected officials are prohibited from serving on the board of commissioners.

E. The board shall elect from among its membership the following executive officers: a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

F. The board shall meet in regular session every month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. A majority of the board of commissioners shall constitute a quorum provided that two of the members present are officers of the board of commissioners.

G. The board of commissioners shall prescribe rules to govern its meetings. The board may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, an executive director, and other agents and employees and shall fix their compensation and terms of employment.

H. It is the intent of the legislature that the district and the board shall not be considered to be instrumentalities of the state for purposes of Article X, Section 1 of the Constitution of Louisiana.

Acts 2003, No. 1167, §1.



RS 33:130.613 - Powers of district

§130.613. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers as provided in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of business parks, industrial parks, airports, seaports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for the facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, property, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10) To enter into a cooperative endeavor agreement with any industrial development board, or any successor thereof, to achieve any of the lawful purposes of the district.

Acts 2003, No. 1167, §1.



RS 33:130.614 - Economic and Industrial Development

§130.614. Economic and Industrial Development

A.(1) The district shall have the power to construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw into question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state of Louisiana, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(6) To enter into any economic or industrial development project between or among the district and the state of Louisiana, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(7) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 2003, No. 1167, §1.



RS 33:130.615 - Taxes; borrowing money

§130.615. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of the tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(3) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those provisions and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. In addition to any tax, fee, charge, or assessment otherwise authorized by this Subpart, the district may levy or impose any tax, fee, charge, or assessment which is approved by a majority of the voters of the district who vote at an election held for such purpose.

D. All funds derived under the provisions of this Subpart may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving-loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(d) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(e) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(f) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

E. Any tax levied under this Section shall be in addition to all other taxes in which a municipality, parish, or any other political subdivision within the district are now or hereafter authorized to levy and collect.

F. Nothing contained within this Section shall prevent the district from imposing on real property owned by the district restrictive covenants or subdivision restrictions which require property owners who acquire such real property to pay fees, assessments, or other charges to the district.

Acts 2003, No. 1167, §1.



RS 33:130.616 - Obligations of the district

§130.616. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Such bonds shall be issued in the manner as provided in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of the resolution or ordinance or to draw into question the legality of such bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2003, No. 1167, §1.



RS 33:130.617 - Securities

§130.617. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2003, No. 1167, §1.



RS 33:130.618 - Exemption from taxation

§130.618. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2003, No. 1167, §1.



RS 33:130.619 - General compliances; enhancement

§130.619. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority Women's Business Enterprise Act".

C. The financial records of the district shall be subject to audit pursuant to R.S. 24:513.

Acts 2003, No. 1167, §1.



RS 33:130.621.1 - Union Parish Railroad District; creation; governance; powers

SUBPART B-34. UNION PARISH RAILROAD DISTRICT

§130.621.1. Union Parish Railroad District; creation; governance; powers

A. Creation. The Union Parish Railroad District is hereby created and referred to in this Section as the "district". The district shall be a political subdivision of the state created in order to plan, implement, and oversee the operation of a railroad line within the district.

B. Boundaries. The boundaries of the district shall encompass all of the territory in Union Parish.

C.(1) Governance. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of five commissioners, each of whom shall be a qualified voter of the parish and who shall be appointed as follows:

(a) Two members shall be appointed by the governing authority of the parish of Union.

(b) Two members shall be appointed by the governing authority of the town of Bernice.

(c) One member shall be appointed by the governing authority of the village of Lillie.

(2)(a) Members of the board shall serve three-year terms after initial terms as provided in this Subparagraph. One such member shall serve an initial term of one year; two members shall serve an initial term of two years; and two members shall serve an initial term of three years, all as determined by lot at the first meeting of the board. Members shall serve until their successors have been appointed and qualified.

(b) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(c) The commissioners shall elect from their membership a chairman, vice chairman, secretary-treasurer, and such other officers as they may deem necessary.

(d) Board members shall serve without compensation.

(e) A majority of the membership of the board shall constitute a quorum for the transaction of business.

D. Rights and powers. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objectives and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and to be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To Appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(8) To acquire by purchase, gift, grant, donation, expropriation, including rights-of-way, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district.

(9) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E. The Union Parish Railroad District shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2004, No. 434, §1, eff. June 24, 2004.



RS 33:130.701 - Repealed

SUBPART B-35. TANGIPAHOA PARISH

ECONOMIC DEVELOPMENT DISTRICT

§130.701. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.702 - Repealed

§130.702. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.703 - Repealed

§130.703. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.704 - Repealed

§130.704. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.705 - Repealed

§130.705. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.706 - Repealed

§130.706. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.707 - Repealed

§130.707. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.708 - Repealed

§130.708. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.709 - Repealed

§130.709. Repealed by Acts 2014, No. 369, §1, eff. May 30, 2014.



RS 33:130.721 - Terrebonne Economic Development Authority; governing board; budget

SUBPART B-36. TERREBONNE ECONOMIC DEVELOPMENT AUTHORITY

§130.721. Terrebonne Economic Development Authority; governing board; budget

A. The provisions of this Subpart shall be applicable to the Terrebonne Economic Development Authority.

B.(1) Notwithstanding any other provision of law to the contrary, the economic development authority shall be governed by a board of thirteen commissioners.

(2) Any additional member required by this Subsection shall be appointed by the governing authority of the parish from a list of nominees submitted by civic, social, or business organizations deemed appropriate by the governing authority. Each additional member shall serve a three-year term.

(3) Any additional member required by this Subsection shall be a citizen of the United States and a qualified voter residing within the limits of the authority. However, at least one additional member appointed pursuant to this Subsection shall not be required to be a proprietor, partner, or officer of a business within the limits of the authority.

C.(1) Notwithstanding any other provision of law to the contrary, the board of commissioners of the economic development authority shall submit to the governing authority of the parish an annual proposed budget for the operation of the economic development authority for the upcoming fiscal year.

(2) The budget shall be deemed accepted unless rejected by a majority of the membership of the governing authority of the parish within thirty days after it is submitted to the parish governing authority.

(3) After the budget has been deemed accepted, the economic development authority may incur liabilities and make expenditures during the fiscal year in accordance with such budget.

Acts 2006, No. 731, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:130.731 - Pollock Economic and Industrial Development District; creation; territorial jurisdiction

SUBPART B-37. POLLOCK ECONOMIC AND INDUSTRIAL

DEVELOPMENT DISTRICT

§130.731. Pollock Economic and Industrial Development District; creation; territorial jurisdiction

A. There is hereby created a body politic and corporate of the state which shall exist in perpetuity and be known as the Pollock Economic and Industrial Development District, referred to in this Subpart as the "district".

B. The district shall be composed of all of the territory located within the corporate limits of the town of Pollock.

C. The district shall be a political subdivision of the state as defined in Article VI, Section 44(2) of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bonds and certificate anticipation notes, and refunding bonds, and the power of taxation, subject to the limitations provided in this Subpart.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.732 - Object and purposes

§130.732. Object and purposes

The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.733 - Board of commissioners; members; officers; employees

§130.733. Board of commissioners; members; officers; employees

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members appointed by the mayor of the town of Pollock, subject to the approval of the governing authority of the town of Pollock.

B. Each member appointed to the board shall be a citizen of the United States and domiciliary and qualified voter in the parish of Grant for at least one year preceding the date of his appointment and during the entirety of his term of office. Preferably such appointees shall be individuals with at least five years of experience in one or more of the following areas:

(1) Economic development.

(2) Public finance or administration.

(3) Senior level management.

(4) Urban planning.

(5) Banking or finance.

(6) Public relations.

(7) Education.

(8) Practice of law, medicine, or other licensed profession.

(9) Construction.

(10) Realtor, appraiser, or commercial developer.

(11) Aviation.

(12) Labor.

C.(1) The members of the board shall serve terms of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of one year, one shall serve two years, one shall serve three years, and two shall serve four years, as determined by lot at the first meeting of the board.

D. Any member who misses fifty percent of the board's meetings, regular and special, in any calendar year shall be disqualified and removed automatically from office, and that person's position shall be vacant as of the first day of the succeeding calendar year. Such vacated position shall be filled in the same manner as the original appointment for the balance of the vacated term. The former member shall not be eligible for reappointment until expiration of the balance of the vacated term.

E.(1) Any vacancy in the membership of the board occurring by reason of the expiration of the term of office, or by reason of death, resignation, disqualification, or otherwise, shall be filled in the same manner as the original appointment within thirty days after receipt by the mayor of written notification from the board of the vacancy.

(2) In the event that the vacancy is not filled within thirty days after receipt of written notification of the vacancy, the board shall appoint an interim successor to serve on the board until the position is filled in the same manner as the original appointment.

F. Members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties pursuant to this Subpart.

G. The board shall elect yearly from its number a chairman, vice chairman, secretary, and treasurer and establish their duties as may be regulated by rules adopted by the board. The offices of secretary and treasurer may be held by the same person.

H. The board shall meet in regular session once each month and also shall meet in special session as convened by the president or upon written notice of three members.

I. A majority of the board members, not including vacancies, shall constitute a quorum.

J. All actions of the board shall be approved by the affirmative vote of a majority of the members present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the district's business.

(2) Hiring or firing of the district's administrator.

(3) The incurring of funded, general, or bonded debt, levy of taxes, and call for any tax or other election.

(4) Adoption or amendment of the annual budget.

(5) Sale, lease, or alienation of real property or improvements.

K. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the district.

L. The board shall cause minutes and a record to be kept of all its proceedings, and it shall select a newspaper of general circulation within its territorial jurisdiction as its official journal in which it shall publish its minutes and in which it shall publish such official notices as are required by law.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.734 - Governmental functions

§130.734. Governmental functions

A. The exercise by the board of the powers conferred by this Subpart shall be deemed and held to be essential governmental functions of the state, as the exercise of the powers granted hereby shall be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions.

B. The district, or any subdistrict created by the board, shall not be required to pay any taxes, including but not limited to sales and use taxes, ad valorem, occupational licensing, income, or any other taxes of any kind or nature, or assessments upon any property acquired or used by the district under the provisions of this Subpart, or upon the income therefrom.

C.(1) Any bonds issued pursuant to this Subpart and the income therefrom shall be exempt from taxation by the state and by any parish, municipality, or other political subdivision of the state.

(2) No bonds, other debt obligations, or contracts of the district or of any subdistrict shall be a charge upon the income, property, or revenue of the town of Pollock, nor shall any obligations of the district or of any subdistrict be obligations of such municipality.

D. The district, or any subdistrict created by the board, shall not be deemed to be a public utility and shall not be subject in any respect to the authority, control, regulation, or supervision of the Louisiana Public Service Commission or any other regulatory body of the state, or any political subdivision thereof.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.735 - Powers

§130.735. Powers

A. In addition to the powers and duties elsewhere granted in this Subpart, the board is hereby granted and shall have and may exercise all powers necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and be sued, and as such to stand in judgment.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, lease, or otherwise, and to hold and use, any property, real, personal, or mixed, tangible or intangible, or any interest therein necessary or desirable for carrying out the objects and purposes of the district.

(4) To sell, transfer, and convey any property acquired by it, or any interest therein, at any time, to accomplish the objects and purposes of the district.

(5) To lease or sublease all or any portion of any property for a term not exceeding ninety-nine years at a fixed or variable rental rate without advertisement for public bids.

(6) To donate by fee simple title, or otherwise to convey, to the United States, the state, or to any political subdivision of the state, any lands, property, right-of-way, easement, servitude, or other thing of value, which the district may own or acquire, for use by such governmental entity to accomplish the objects and purposes of the district.

(7) To make and collect reasonable charges for the use of property of the district and for services rendered by the district.

(8) To enter into contracts to achieve the district's objects and purposes, including but not limited to contracts for professional and other services and for the purchase, lease, acquisition, sale, construction, operation, maintenance, and improvements of land, public works, and facilities, as the district may deem necessary or convenient to accomplish the objects and purposes of the district.

(9) To plan, develop, regulate, operate, and maintain activities and planned land uses to foster creation of new jobs, economic development, industry, health care, commerce, manufacturing, tourism, relocation of people and businesses to the area, transportation, offices, recreation, housing, conservation, the acquisition of land and improvements, and the construction, operation, and maintenance of facilities, improvements, and infrastructure, including buildings, runways, roads, bridges, drainage, and utilities, and other functions and activities on property owned or leased by the district to accomplish the objects and purposes of the district and to protect the public health and welfare.

(10) To require and issue licenses with respect to its properties and facilities.

(11) To regulate fees or rentals charged for use of privately owned facilities located on district property when such facilities are offered for use by the public or by a private industrial, commercial, research, or other economic development entity or activity.

(12) In its own name and behalf, to incur debt, and issue general obligation bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, for the establishment, operation, and maintenance of district property as an industrial park or to carry out the other public purposes of this Subpart and, without election, to issue revenue bonds, borrow money, and issue certificates of indebtedness, notes, and other debt obligations as evidence thereof and to provide for the manner and method of repayment.

(13) To develop, activate, construct, exchange, acquire, improve, repair, operate, maintain, lease, mortgage, sell, subject to the provisions of this Subpart, and pledge movable and immovable property, servitudes, facilities, and works under such terms and conditions as the district may deem necessary or appropriate for any public purpose, including industrial and commercial development, notwithstanding the limitations of R.S. 2:131.1 and 135.1, and Chapter 4 of Title 2, Chapter 13 of Title 33, and Chapter 10 of Title 41, all of the Louisiana Revised Statutes of 1950.

(14) To borrow money and pledge all or part of its revenues, leases, rents, and other advantages as security for such loans.

(15) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district, or any subdistrict created by the board, shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

C. The district may create subdistricts as provided in this Subsection. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more project areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Pollock Economic and Industrial Development District Subdistrict No. ___".

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.736 - Funding of the district

§130.736. Funding of the district

A. The board may levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code shall be approved by a majority of the qualified electors of the district voting in an election held for that purpose.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(3) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those sections and to make them applicable to the tax authorized in this Subsection shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

C. Any tax levied under this Section shall be in addition to all other taxes which the district or any other political subdivision within the district is now or hereafter authorized to levy and collect.

D. All funds derived under this Section may be used for any expenses or purposes of the district.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.737 - Revenue bonds

§130.737. Revenue bonds

A. In addition to the authority contained in this Subpart, the district, or any subdistrict created by the district, may, in order to encourage the location or addition to commercial, research, or industrial or other enterprises authorized by this Subpart within the jurisdiction of the district, issue revenue bonds to acquire, purchase, lease, construct, or improve commercial, research, industrial, or other plant sites and buildings, or other capital improvements authorized in this Subpart, including energy and pollution abatement and control facilities and necessary property and appurtenances thereto, and may sell, lease, sublease, or otherwise dispose of by suitable and appropriate contract to any enterprise locating or existing within the jurisdiction of the district such sites, buildings, or facilities and appurtenances thereto, all or severally. The funds derived from the sale of such bonds may be disbursed in whole or in part upon delivery of the bonds as shall be provided in the contract between the district and the commercial, research, industrial, or other enterprise to be aided, encouraged, or benefitted.

B. Bonds issued under this Section shall be authorized by resolution of the board and shall be limited obligations of the district, or any subdistrict created by the board, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the project or facility to be financed by the bonds issued pursuant to this Section, or from the income and revenue derived from the sale, lease, or other disposition of any existing project or facility acquired, constructed, and improved under the provisions of this Subpart. However, in the discretion of the board, the bonds may be additionally secured by mortgage covering all or part of the project from which the revenues so pledged may be derived. Any refunding bonds issued pursuant to this Section shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds authorized pursuant to this Section, shall not constitute an indebtedness or pledge of the general credit of the district, or any subdistrict created by the board, within the meaning of any constitutional or statutory limitation of indebtedness, and shall contain a recital to that effect. Bonds of the district, or any subdistrict created by the board, shall be issued in such form, shall be in such denominations, shall bear interest, and shall mature in such manner and be executed by one or more members of the board of the body as provided in the resolutions authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

C. No bonds or other evidence of indebtedness may be issued under this Section without the prior approval of the State Bond Commission of the terms and provisions thereof.

D. Bonds issued under this Section shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution to be adopted by the board. The resolution shall be published in the official journal of the district, and for a period of thirty days after said publication, any interested citizen may bring an action to contest the bonds and the security therefor, as provided in Article VI, Section 35(B) of the Constitution of Louisiana. If, after the expiration of thirty days, no suit has been filed, the issuance, sale, and security of the bonds shall be incontestable, and no court shall have authority to entertain any action questioning or contesting such matters.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.738 - Securities

§130.738. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district, or any subdistrict created by the board, pursuant to this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.739 - General compliances; enhancement

§130.739. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district, or any subdistrict created by the board, from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The board shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district, or any subdistrict created by the board, shall be audited pursuant to R.S. 24:513.

Acts 2007, No. 87, §1, eff. July 1, 2007.



RS 33:130.741 - Winn Parish Economic Development District; creation; territorial jurisdiction

SUBPART B-38. WINN PARISH ECONOMIC DEVELOPMENT DISTRICT

§130.741. Winn Parish Economic Development District; creation; territorial jurisdiction

A. The Winn Parish Economic Development District, hereinafter referred to as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic and industrial development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging the development of economic and industrial opportunities, stimulating the economy through renewed commerce and industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Winn Parish, provided that the jurisdiction of the district shall not include towns or cities that have economic and industrial development districts similar to the district, except pursuant to a cooperative endeavor agreement with any such district.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.742 - Board of commissioners; members; officers; employees

§130.742. Board of commissioners; members; officers; employees

A.(1)(a) The district shall be governed by a board of commissioners consisting of seven voting members who shall be qualified voters and taxpayers within the limits of Winn Parish during their term of office. The members of the board of commissioners shall be appointed by the governing authority of Winn Parish and nominated as follows:

(i) Three members shall be nominated by the Winn Parish Police Jury.

(ii) Three members shall be nominated by the Winn Parish Chamber of Commerce.

(iii) One member shall be nominated by the mayor of the city of Winnfield.

(b) In the event that any nominee is not appointed by the governing authority of Winn Parish, the person or entity making such nomination shall continue to nominate persons until a nominee or nominees are approved by the governing authority of Winn Parish.

(c) At the first meeting of the board, four of the initial members shall be selected by lot at the first meeting of the district to serve two-year terms and three to serve three-year terms. All successors shall be appointed to three-year terms. No member may be appointed to serve for more than two successive terms.

(2) Any member whose term has expired and has not been replaced shall continue to serve until replaced. Any vacancy, which occurs prior to the expiration of the term for which a member of the board of commissioners has been appointed shall be filled in the same manner as the original appointment for the unexpired term.

B. The members of the board of commissioners shall not receive per diem or be paid a salary for serving on the board.

C. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

D. Elected officials are prohibited from serving on the board of commissioners.

E. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person. The board of commissioners may designate or select an executive director, who shall not be a member of the board of commissioners and who may be employed or serve at the will of the board of commissioners.

F. Four members of the board of commissioners shall constitute a quorum provided that two of the members present are officers of the board of commissioners.

G. The board of commissioners shall prescribe rules to govern its meetings. The board of commissioners may contract with and employ attorneys, clerks, engineers, deputy commissioners, a director, and other agents and employees and shall fix their compensation and terms of employment.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.743 - Powers of district

§130.743. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights of way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks, ports, harbors, and terminals.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected certain taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.744 - Economic and industrial development

§130.744. Economic and industrial development

A.(1) The district shall have the power to construct and acquire facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. The district shall be empowered to enter into leases.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties, which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a part.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with economic and industrial development between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any economic or industrial development project between or among the district and the state, any of its local governmental subdivisions, political corporations, or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Such methods of cooperative development shall include, but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic and industrial development.

(c) To cooperate with and to engage in cooperative endeavors with other persons and entities as provided by Article VII, Section 21(H) of the Constitution of Louisiana to provide a means by which owners of such properties who expand, restore, improve, and develop them may pay ad valorem taxes for five years based upon the assessed valuation of the property for the year prior to the commencement of the expansion, restoration, improvement, or development.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.745 - Taxes; borrowing money

§130.745. Taxes; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in an election.

B.(1) The board of commissioners may, subject to approval of a majority of the electors voting at an election held for the purpose, levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently provided for in Chapters 2 and 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(3) Except where inapplicable, the procedure established by such Chapters shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those Sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

(4) The tax shall be imposed and collected uniformly throughout the district.

(5)(a) In the event there is another economic development district with similar powers to levy taxes with an overlapping jurisdiction, no tax provided hereunder shall be permitted to the extent it would result in a double tax on such overlapping jurisdiction.

(b) In the event that the district levies a tax, so long as the tax so levied is pledged to secure bonds, changes in the boundaries of the district, as a result of the creation of new economic development districts within the district or the annexation of property by a city within the district, or for any other reason, shall not result in a change in the tax on property levied by the district and such tax shall remain in full force and effect until all outstanding bonds secured by such tax of the district have been paid in full and discharged.

C. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving-loan guarantee fund, to be used to guarantee industrial or business terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and to finance acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees may be evaluated for the economic impact in terms of the number and types of jobs created or saved.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to industries, manufacturing firms, and wholesale distribution firms and service firms.

(g) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operation fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, professional and technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers and aid in placing the company on a bidder's list for these centers and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

D. Any tax levied under this Section shall be in addition to all other taxes, which the city, parish, or any other political subdivision within the parish of Winn are now or hereafter authorized to levy and collect.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.746 - Obligations of the district

§130.746. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in an election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including improvement revenue bonds. Such bonds shall be issued in the manner as provided in R.S. 39:991 through 1001, and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:130.745, for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time such certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of such bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.747 - Securities

§130.747. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.748 - Exemption from taxation

§130.748. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.749 - General compliances; enhancement

§130.749. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 2007, No. 269, §1, eff. July 6, 2007.



RS 33:130.751 - Louisiana Community Economic Development Act

SUBPART B-39. LOUISIANA COMMUNITY ECONOMIC

DEVELOPMENT ACT

§130.751. Louisiana Community Economic Development Act

This Subpart may be cited as the "Louisiana Community Economic Development Act".

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.752 - Definitions

§130.752. Definitions

For the purposes of this Subpart, the following terms shall have the following meanings, unless the context clearly indicates otherwise:

(1) "Community development corporation" means a nonprofit corporation which satisfies all of the following:

(a) Is chartered pursuant to Chapter 2 of Title 12 of the Louisiana Revised Statutes of 1950.

(b) Is tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

(c) Has a primary mission of developing and improving low-income communities and neighborhoods through economic and related development.

(d) Has activities and decisions initiated, managed, and controlled by the constituents of the community served.

(e) Has a primary function of developing projects and activities designed to enhance the economic opportunities of the people in the community served, including efforts to enable them to become owners and managers of small businesses, producers of affordable housing, and providers of jobs in the community served.

(f) Does not provide credit, capital, or other assistance from public funds in an amount greater than twenty-five thousand dollars at one time or in one transaction.

(g) Is not a nonprofit organization with the sole purpose of providing housing to neighborhoods or technical assistance to other nonprofit organizations.

(h) Has been certified or recertified as a community development corporation as provided in this Subpart.

(2) "Community development financial institution" means an organization which satisfies all of the following:

(a) Has a primary mission of promoting community development by providing credit, capital, or development services to small businesses or home mortgage assistance to individuals, including, but not limited to, capital access programs, micro-lending, franchise financing, and guaranty performance bonds.

(b) Maintains, through representation on its governing board, accountability to persons in need of the institution's services.

(c) Is not an agent or instrumentality of the United States, or of a state or political subdivision of a state, nor maintains an affiliate relationship with any of these entities.

(d) Maintains a goal of providing a majority of its services to low-income individuals, minorities, or females or in rural areas.

(e) Provides capital and technical assistance to small or micro-businesses or mortgage assistance to individuals.

(f) Does not provide credit, capital, or other assistance in an amount greater than two hundred fifty thousand dollars at one time or in one transaction.

(g) Has been certified or recertified as a community development financial institution as provided in this Subpart.

(h) May be a federally chartered or state-chartered financial institution holding company which qualifies as a community development financial institution only if the holding company and the subsidiaries and affiliates of the holding company collectively satisfy the requirements of this Subpart.

(3) "Department" means the Louisiana Department of Economic Development.

(4) "Low income" means an income level at or below eighty percent of the mean income for a family of similar size within this state.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.753 - Duties of the department

§130.753. Duties of the department

A. The department may use a portion of the funds appropriated for carrying out the provisions of this Subpart to contract with an appropriate entity or entities to assist in carrying out its duties and responsibilities pursuant to this Subpart.

B. The duties and responsibilities of the department are as follows:

(1) Certifying entities as community development corporations and community development financial institutions.

(2) Administering grants and loans to community development corporations and community development financial institutions from grant funds appropriated by the legislature for that specific purpose.

(3) Providing technical support to assist community development corporations served pursuant to this Subpart in developing their organizational capacity and implementing projects successfully.

(4) Certifying such donations, contributions, and sales below cost that meet the criteria as eligible for a tax credit as specified in R.S. 47:6031.

C. Repealed by Acts 2010, No. 1034, §3.

Acts 2007, No. 374, §1, eff. July 10, 2007; Acts 2010, No. 1034, §3.



RS 33:130.754 - Criteria for certification as a community development corporation or a community development financial institution

§130.754. Criteria for certification as a community development corporation or a community development financial institution

A. The department shall establish criteria, by rule promulgated in accordance with the Administrative Procedure Act, R.S. 49:950, et seq., for the certification of an entity as a community development corporation and as a community development financial institution consistent with the provisions of this Subpart.

B. Application for certification shall comply with all the following:

(1) Be in writing, sworn to and signed before a notary public, and in the form prescribed by the department in rule.

(2) Contain the information the department requires by rule, including, but not limited to, the names and addresses of the partners, officers, directors or trustees, and those principal owners or members. This information shall provide the basis for investigations and findings contemplated by Subsection D of this Section.

C. At the time application is made, the applicant shall pay to the department a fee for investigating the application, as prescribed by the department by rule, in an amount sufficient to defray the department's costs of investigating the applicant.

D. Upon the filing of the application and the payment of the fees, the department shall investigate the facts concerning the application and the applicable requirements of Subsection B of this Section.

E. Certification of a community development corporation or a community development financial institution shall expire two years from the date of the certification. This certification may be renewed for subsequent two-year periods upon application by the corporation or institution and approval by the department.

F. Financial reports.

(1) Certified community development corporations and certified community development financial institutions shall file with the department, on or before the anniversary date of their certification, an annual financial report for the preceding calendar year.

(2) An analysis and summary of these reports shall be included in the department's annual report to the legislature.

(3) Such financial report shall be in writing, sworn to and signed by a notary public, and in the form prescribed by the department by rule.

(4) Such financial report shall contain, but is not limited to, the following information:

(a) Balance sheets for the beginning and end of the accounting period, including a reconciliation of surplus.

(b) A statement of income and expenses for the period.

(c) A schedule of assets used by and useful for the corporation or institution to conduct its business.

(d) An analysis of charges for the period.

(e) A statement of the size and type of loans, either owed by or owed to the corporation or institution.

G. The department shall not renew certification of a corporation or an institution upon a finding that the corporation or institution does not comply with the applicable provisions of Subsection B of this Section.

H. The department shall revoke the certification of a corporation or an institution upon the finding that the corporation or institution does not comply with the applicable provisions of Subsection B of this Section.

I. Denial of certification, denial of renewal of certification or revocation of certification.

(1) The department shall serve notice of intent not to grant certification, intent not to renew a certification, or intent to revoke a certification upon the corporation or institution with a brief statement of the reasons alleged.

(2) Such notice shall be served by certified mail or by mail service requiring a return receipt.

(3) The corporation or institution may request a hearing within thirty days of receiving notice by filing a request for a hearing with the department. Such hearing shall be conducted pursuant to the provisions of the Administrative Procedure Act, R.S. 49:950, et seq.

(4) The department shall certify such donations, contributions, and sales below cost, as appropriate, as eligible for a tax credit, as specified in R.S. 47:6031.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.755 - Grants and loans to community development corporations and community development financial institutions

§130.755. Grants and loans to community development corporations and community development financial institutions

A. Criteria for grants and loans.

(1) The department shall establish and implement criteria for grants and loans to community development corporations and community development financial institutions.

(2) Grant and loan criteria shall be set forth in rules, promulgated in accordance with the Administrative Procedure Act, R.S. 49:950 et seq.

(3) Such criteria shall require that an applicant demonstrate a capacity to engage in the community development projects and sufficient organizational structure to ensure proper management.

B. The total amount of grants and loans administered pursuant to this Subpart shall not exceed one million dollars for all recipients in any one fiscal year.

C. A single community development corporation or community development financial institution shall not receive more than ten percent of the total amount of grants and loans funds administered pursuant to this Subpart in any one fiscal year.

D. The department may receive funds from both state appropriations and private contributions.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.756 - Performance audit required

§130.756. Performance audit required

The department shall contract for a performance audit at the end of the fourth year of implementation of this Subpart.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.757 - Expiration of Subpart

§130.757. Expiration of Subpart

Unless reauthorized by the legislature, the provisions of this Subpart shall expire on August 15, 2012 and this Subpart and all other laws and regulations governing, authorizing, and otherwise dealing with community development corporations and community development financial institutions are deemed repealed on that date. However, any tax credit earned pursuant to R.S. 47:6031 may be carried forward as a tax credit against taxes as provided for in that Section.

Acts 2007, No. 374, §1, eff. July 10, 2007.



RS 33:130.761 - Creation; purpose; boundaries

SUBPART B-40. IBERIA ECONOMIC

DEVELOPMENT AUTHORITY

§130.761. Creation; purpose; boundaries

A. The Iberia Economic Development Authority, referred to in this Subpart as the "authority", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the authority, acting through its board of commissioners, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for industrial, commercial, research, and economic development purposes.

B. The authority is created for the purpose of promoting, encouraging, and participating in industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area by providing job opportunities.

C. The boundaries of the authority shall be coterminous with the boundaries of Iberia Parish.

Acts 2008, No. 918, §1.



RS 33:130.762 - Board of commissioners; membership

§130.762. Board of commissioners; membership

A.(1) The authority shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of five members, as provided in this Section, all of whom shall be citizens of the United States.

(2) The members of the board shall be appointed by the Iberia Parish Council from a list of nominees submitted by the Iberia Industrial Development Foundation as follows:

(a) One member of the business community whose residence or place of business is located within the boundaries of Iberia Parish Council District Number Ten, Eleven, or Twelve.

(b) One member of the business community whose residence or place of business is located within the boundaries of Iberia Parish Council District Number Thirteen or Fourteen.

(c) One member of the business community whose residence or place of business is located within the boundaries of Iberia Parish Council District Number Eight or Nine.

(d) One member whose residence or place of business is located within the boundaries of Iberia Parish Council District One, Two, Three, Four, Five, Six, or Seven.

(e) One at-large member.

(3)(a) Board members shall serve an initial term of three years. Upon expiration of such initial terms, two of their successors shall serve terms of two years, and three of their successors shall serve terms of three years, as determined by board bylaws. Board members may succeed themselves but shall not serve more than two consecutive terms.

(b) Service by a board member for two or more years of a term shall be considered service for a three-year term.

B. Any vacancy in the membership of the board shall be filled for the remainder of the unexpired term.

C. Any member of the board may be removed for cause upon the recommendation of a majority of the board.

D. The members of the board shall serve without compensation.

E. Members of the board, individually, and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the authority.

Acts 2008, No. 918, §1.



RS 33:130.763 - Board officers; meetings; quorum; rules; report

§130.763. Board officers; meetings; quorum; rules; report

A. The board shall elect from among its own members a chairperson, a vice chairperson, a secretary, and a treasurer, whose duties shall be those usual to such offices. The offices of secretary and treasurer may be held by one person.

B. The board shall meet in regular session once each month and shall also meet in special session as often as the chairperson convenes the board or on the written request of three members. Three members of the board present at a meeting shall constitute a quorum.

C.(1) The board shall prescribe rules to govern its meetings, and the chairperson shall not be required to vote except in case of a tie vote.

(2) The authority shall maintain suitable offices in the parish of Iberia.

D. The authority shall render annually to the Iberia Parish Council, within one hundred twenty days following the end of each calendar year, a financial report disclosing all receipts and disbursements of the authority.

Acts 2008, No. 918, §1.



RS 33:130.764 - Advisory committee

§130.764. Advisory committee

The board of commissioners may establish and appoint an advisory committee, which shall meet periodically with the board.

Acts 2008, No. 918, §1.



RS 33:130.765 - Powers of the authority

§130.765. Powers of the authority

A. The authority, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following rights and powers:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by donation, grant, purchase, lease, or otherwise all property, including servitudes or rights of use; to hold and use any franchise or property, immovable or movable, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the authority, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To receive by grant, donation, or otherwise any sum of money, or property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(5) To enter into contracts for the purchase, acquisition, construction, maintenance, and improvement of works and facilities necessary in connection with the purposes of the authority.

(6) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(7) To require and issue licenses with respect to its properties and facilities.

(8) To regulate the imposition of fees and rentals charged by the authority for its facilities and for services rendered by it.

(9) To mortgage properties constructed or acquired and to borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(10) To sell immovable property owned by the authority after legal notice as provided by law for the judicial sale of immovable property.

(11) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(12) To contract, upon such terms as it may agree upon, for legal, financial, engineering, and other professional services necessary or expedient in the conduct of its affairs.

(13) To utilize the services of the executive departments of the state upon mutually agreeable terms and conditions.

(14) To do any and all things necessary or proper for the government, regulation, development, and control of the business of the district.

B. The legislature may confer additional powers upon the authority not inconsistent with the provisions of this Subpart, provided that no such provisions shall impair any contract lawfully entered into by the authority.

Acts 2008, No. 918, §1.



RS 33:130.766 - Industrial development

§130.766. Industrial development

A.(1) The authority shall have the power to construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the authority, or outside the authority if the project is undertaken conjointly with another parish or with other local units of government, under the authority of the local services law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties, consistent with applicable parish regulations and policies.

(2)(a) The authority may also sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the authority all or any part of a site, building, or other property owned by the authority.

(b) In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the authority, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the authority. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenue to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the authority. The board shall not dispose of any property of the authority for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the Iberia Parish Council.

(c) The authority may enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate, provided that there shall be a provision for periodic adjustments of the rental rate, commensurate with economic conditions, during the fifty-year term.

(d) The approval of the Iberia Parish Council shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3)(a) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the authority or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible following its adoption in one issue of the official journal of the authority.

(b) For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest its legality or the validity of the authorized lease, sale, or other disposition of authority property, after which time no one shall have any cause of action to contest such legality or validity, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The authority shall have the following additional powers:

(1) To acquire, whether by purchase, exchange, donation, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the obligations thereof, all as may be provided for in the lease agreement to which the authority may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the authority whenever the board finds any such actions to be in furtherance of the purpose for which the authority was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the authority, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5) To enter into any cooperative endeavor or any other form of cooperative development activity for the purposes of the authority. For purposes of this Subpart, cooperative endeavor means any form of economic development assistance or collaboration between or among the authority and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. A cooperative endeavor shall include but not be limited to the following:

(a) Cooperative financing of an economic development project, which shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) Cooperative development which shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the authority shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

Acts 2008, No. 918, §1.



RS 33:130.767 - Funding sources; ad valorem tax; borrowing money

§130.767. Funding sources; ad valorem tax; borrowing money

A.(1) The board may levy annually an ad valorem tax on all property located within the boundaries of the authority, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition in a special election held for that purpose.

(2) Prior to the levying of any tax authorized by Paragraph (1) of this Subsection, the board shall request and receive approval to levy such tax from the Iberia Parish Council.

B. All funds derived under this Section may be used for any expenses or purposes of the authority. The board of commissioners may establish and maintain other special accounts as it may deem necessary.

Acts 2008, No. 918, §1.



RS 33:130.768 - Obligations of the authority

§130.768. Obligations of the authority

A. The authority shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt, and to provide for the security and payment thereof.

B.(1) The authority may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code.

(2) The authority may in its own name and behalf issue revenue bonds for the purposes for which the authority is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and 1011 through 1024, and Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950, as amended.

(3) The board, with approval of the Iberia Parish Council, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(4) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the authority, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(5) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the authority shall be subject to approval by the State Bond Commission.

(6) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

(7) Such bonds shall not constitute general obligations of the state of Louisiana or the parish of Iberia.

Acts 2008, No. 918, §1.



RS 33:130.769 - Securities

§130.769. Securities

Bonds, certificates, or other evidences of indebtedness issued by the authority under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2008, No. 918, §1.



RS 33:130.770 - Exemption from taxation

§130.770. Exemption from taxation

The authority and all properties at any time owned by the authority and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the authority under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2008, No. 918, §1.



RS 33:130.771 - General compliances; enhancement; budget

§130.771. General compliances; enhancement; budget

A. No provision of this Subpart shall be construed to exempt the authority from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The authority shall have the power and right to award contracts to, and to establish set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, known as the "Louisiana Minority and Women's Business Enterprise Act".

C.(1) The board shall annually prepare a financial statement which shall be presented to the legislative auditor pursuant to the provisions of R.S. 24:513.

(2) Within thirty days following submission of the financial statement to the legislative auditor, the board or a designated board officer shall present to the Iberia Parish Council at a public meeting a copy of such statement for public review.

D. The board shall submit to the Iberia Parish Council an annual proposed budget for the operation of the authority for the upcoming fiscal year. The budget shall be deemed accepted unless rejected by a two-thirds vote of the parish council. After the budget has been accepted by the parish council, the authority may incur liabilities and make expenditures during the fiscal year in accordance with such budget.

E. All expenses associated with this Section shall be borne by the authority.

Acts 2008, No. 918, §1.



RS 33:130.781 - Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

SUBPART B-41. PARISH CONVENTION CENTER COMMISSIONS

§130.781. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:130.791 - St. Tammany Parish Geographic Information System District; creation; purpose; boundaries

SUBPART B-42. ST. TAMMANY PARISH GEOGRAPHIC

INFORMATION SYSTEM DISTRICT

§130.791. St. Tammany Parish Geographic Information System District; creation; purpose; boundaries

A.(1) The governing authority of the parish of St. Tammany may create and establish a body politic and corporate entity for the purpose of the development and application of geographic information systems, including but not limited to base data regarding property ownership, population, demographics, political boundaries, emergency service areas, land use, streets, addresses, roads, bridges, utilities, easements, servitudes, rights-of-way, subdivisions, flood plains, and subdivision restrictions.

(2) If created and established pursuant to this Section, the district shall be a political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana, and shall be known as the St. Tammany Parish Geographic Information System District, referred to in this Subpart as the "district".

(3) The district may also assist with homeland security and emergency preparedness as well as the technical aspects and support of the various geographic information system computer systems of political subdivisions and other public entities within the parish of St. Tammany, including but not limited to advice and support on geographic information system hardware, software, networking, or other such geographic information system information technology issues.

(4) No other provision of this Subpart shall be effective or operative unless the district is created and established by the governing authority of the parish of St. Tammany pursuant to the provisions of this Section.

B. The boundaries of the district shall be coterminous with the boundaries of the parish of St. Tammany.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.792 - Board of commissioners; membership

§130.792. Board of commissioners; membership

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", composed of no less than five and no more than nine members as follows:

(1) The president of the parish of St. Tammany or his designee.

(2) The assessor of the parish of St. Tammany or his designee.

(3) One member shall be appointed by the governing board of the St. Tammany Parish Communication District No. 1 who may be a member of the governing board of the district.

(4) One member who represents municipalities located within the parish of St. Tammany shall be appointed by the governing authority of the parish of St. Tammany. The governing authority shall appoint the person who is selected by a majority of the mayors of all of the municipalities located within the parish of St. Tammany.

(5) One member who represents fire districts located within the parish of St. Tammany shall be appointed by the governing authority of the parish of St. Tammany. The governing authority shall appoint the person who is selected by a majority of fire chiefs of all of the fire districts located in the parish of St. Tammany.

(6) The governing authority of the parish of St. Tammany may appoint up to four additional members of the board. Each additional member may represent a political subdivision, organization, or other entity located within the parish of St. Tammany; however, only one member may be appointed to represent any particular political subdivision, organization, or entity. The parish governing authority may establish criteria that a political subdivision, organization, or other entity must meet in order to be represented on the board.

B.(1) Board members serving pursuant to Paragraphs (A)(3), (4), and (5) of this Section shall serve four-year terms after initial terms as provided for in this Paragraph. One member shall serve an initial term of two years; one member shall serve three years; and one member shall serve four years, all as determined by lot at the first meeting of the board. Board members serving pursuant to Paragraph (A)(6) of this Section shall serve four-year terms. The first two members appointed pursuant to Paragraph (A)(6) of this Section shall serve initial terms of two years.

(2) Each board member serving pursuant to Paragraphs (A)(1) and (2) of this Section shall serve during his term of office.

(3) Any designee serving on the board shall serve at the pleasure of the designating authority.

C. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

D. Members shall be eligible for reappointment.

E. The members of the board shall serve without compensation.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.793 - Board officers; meetings quorum; rules report

§130.793. Board officers; meetings quorum; rules report

A. The board shall elect from its members a chair, a vice chair, a secretary, and a treasurer. The board may combine such offices or elect other officers as it deems necessary.

B. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

C. The board may adopt bylaws or such other rules and regulations as it deems necessary or advisable for conducting its business affairs.

D. The board shall hold regular meetings at least quarterly and may hold special meetings at such times and places within the district as may be prescribed by the board.

E. A majority of the members of the board shall constitute a quorum for the transaction of business.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.794 - Powers and duties

§130.794. Powers and duties

A. The district shall have and exercise all powers of a political subdivision necessary or convenient for the purpose of funding the district and carrying out its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To elect officers and appoint agents and employees, prescribe their duties, and fix their compensation.

(8) To acquire property by purchase, gift, grant, donation, lease, or otherwise.

(9) To establish monetary, bank, and investment accounts.

(10) To establish committees or subcommittees.

(11) The provisions of this Section shall not be construed to authorize or grant the power of expropriation to the St. Tammany Parish Geographic Information System District.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.795 - Budget

§130.795. Budget

A. The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

B. The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 2014, No. 155, §1, eff. May 22, 2014.



RS 33:130.801 - Creation; purpose; boundaries

SUBPART B-43. LINCOLN PARISH

GEOGRAPHIC INFORMATION SYSTEM DISTRICT

§130.801. Creation; purpose; boundaries

A.(1) The governing authority of Lincoln Parish may create and establish a body politic and corporate entity for the purpose of the development and application of geographic information systems, including but not limited to base data regarding property ownership, population, demographics, political boundaries, emergency service areas, land use, streets, addresses, roads, bridges, utilities, easements, servitudes, rights-of-way, topography, subdivisions, flood plains, and subdivision restrictions.

(2) If created and established pursuant to this Section, the district shall be a political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana, and shall be known as the Lincoln Parish Geographic Information System District, referred to in this Subpart as the "district''.

(3) The district may also assist with homeland security and emergency preparedness as well as the technical aspects and support of the various computer systems of political subdivisions and other public entities within Lincoln Parish, including but not limited to advice and support on any hardware, software, networking, or other such information technology issues.

(4) No other provision of this Subpart shall be effective or operative unless the district is created and established by the Lincoln Parish Police Jury pursuant to this Section.

B. The boundaries of the district shall be coterminous with the boundaries of Lincoln Parish.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.802 - Board of commissioners; membership

§130.802. Board of commissioners; membership

A.(1) The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of members as provided in this Subsection.

(2) The following shall be members of the board:

(a) The assessor of Lincoln Parish or the assessor's designee.

(b) One member appointed by the governing authority of Lincoln Parish.

(c) One member appointed by the governing authority of Ruston.

(d) One member appointed by the governing authority of the Lincoln Parish Communications District.

(e) The sheriff of Lincoln Parish or the sheriff's designee.

(f) One member appointed by the governing authority of the Lincoln Parish Fire Protection District.

(g) The clerk of court of Lincoln Parish or the clerk's designee.

(3) The governing authority of Lincoln Parish may appoint up to four additional members of the board. Each such additional member shall represent a political subdivision or other entity with an interest in the purpose of the district, and only one member may be appointed to represent any particular subdivision or entity. The parish governing authority may establish criteria that a subdivision or entity must meet in order to have a representative on the board.

B.(1) Board members serving pursuant to Subparagraphs (A)(2)(b), (c), (d), and (f) of this Section shall serve four-year terms after initial terms as provided for in this Paragraph. One member shall serve an initial term of one year; one member shall serve an initial term of two years; one member shall serve an initial term of three years; and one member shall serve an initial term of four years, all as determined by lot at the first meeting of the board.

(2)(a) Each board member serving pursuant to Subparagraphs (A)(2)(a), (e), and (g) of this Section shall serve during his term of office.

(b) Any designee serving on the board shall serve at the pleasure of the designating authority.

(3) Board members serving pursuant to Paragraph (A)(3) of this Section shall serve at the pleasure of the appointing authority.

C. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

D. Members shall be eligible for reappointment.

E. The members of the board shall serve without compensation.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.803 - Board officers; meetings; quorum; rules; report

§130.803. Board officers; meetings; quorum; rules; report

A. The board shall elect from its members a chair, a vice chair, a secretary, and a treasurer. The board may combine such offices or elect other officers as it may deem necessary.

B. The board shall keep minutes of all meetings and shall make them available through the secretary of the board to residents of the district. The minute books and archives of the district shall be maintained by the secretary of the board. The monies, funds, and accounts of the district shall be in the official custody of the board.

C. The board may adopt bylaws or such other rules and regulations as it deems necessary or advisable for conducting its business affairs.

D. The board shall hold regular meetings at least quarterly and may hold special meetings at such times and places within the district as may be prescribed by the board.

E. A majority of the members of the board shall constitute a quorum for the transaction of business.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.804 - Powers and duties

§130.804. Powers and duties

A. The district shall have and exercise all powers of a political subdivision necessary or convenient for the purpose of funding the district and carrying out its objects and purposes, including but not limited to the following:

(1) To incur debt.

(2) To sue and be sued.

(3) To adopt, use, and alter at will a corporate seal.

(4) To adopt bylaws and rules and regulations.

(5) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(6) To enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(7) To elect officers and appoint agents and employees, prescribe their duties, and fix their compensation.

(8) To acquire property by purchase, gift, grant, donation, lease, or otherwise.

(9) To establish monetary, bank, and investment accounts.

(10) To establish committees or subcommittees.

(B) The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.805 - Funding sources; ad valorem tax; sales and use tax

§130.805. Funding sources; ad valorem tax; sales and use tax

A. The board may levy annually and cause to be collected an ad valorem tax, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at an election held for that purpose.

B.(1) The board may levy and collect a sales and use tax within the boundaries of the district for such purposes and at such rate as provided by the proposition authorizing its levy, not exceeding one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided the proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting on the proposition at an election held for that purpose.

(2) The tax shall be levied upon the sale at retail, the use, the lease or rental, the consumption, the distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all in accordance with Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950.

(3) Except where inapplicable, the procedure established in Chapter 2-D of Subtitle II of Title 47 of the Louisiana Revised Statutes of 1950 shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement such provisions and to make them applicable to the tax authorized by this Subsection shall be fixed in the ordinance imposing the tax.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.806 - Budget

§130.806. Budget

A. The board shall adopt an annual budget in accordance with the Local Government Budget Act, R.S. 39:1301 et seq.

B. The district shall be subject to audit by the legislative auditor pursuant to R.S. 24:513.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.807 - Lincoln Parish information technology

§130.807. Lincoln Parish information technology

If the governing authority of Lincoln Parish creates a district as authorized by this Subpart, it shall provide for the transfer of all duties, obligations, property, and employees of the Lincoln Parish Information Technology Department or the successor of that department and any parish agency responsible for geographic information systems to the district.

Acts 2009, No. 69, §1, eff. June 16, 2009.



RS 33:130.811 - Sustainable energy financing districts; authority; creation

SUBPART B-44. SUSTAINABLE ENERGY FINANCING DISTRICTS

§130.811. Sustainable energy financing districts; authority; creation

A. The governing authority of any local governmental subdivision that is otherwise authorized to collect property taxes and to issue and sell bonds may create a special district to be known as a sustainable energy financing district. The governing authority of the local governmental subdivision shall be the governing authority for any district so created.

B. A sustainable energy financing district shall be created by ordinance or resolution of the governing authority. The ordinance or resolution shall provide that the area of the district shall consist of that immovable property located within the local governmental subdivision whose owners have agreed or agree to participate in the district. The area of the district may or may not be contiguous and may be modified for the purposes of this Subpart.

C. A sustainable energy financing district shall include only residential or commercial immovable property for which the owner has executed a contract or agreement consenting to the inclusion of such property within the district in return for a loan from the district and a cooperative endeavor agreement with the district in accordance with the provisions of this Subpart. The consent of the owner may be given before or after the initial creation of the district.

D. The purpose of the sustainable energy financing district shall be to encourage, accommodate, and provide a source of revenue and means for financing capital improvements for energy efficiency improvements, such as retrofitting and the installation of renewable energy improvements, such as fixtures for immovable property within the district, whether such immovable property is commercial or residential.

Acts 2009, No. 348, §1.



RS 33:130.812 - Financing for projects

§130.812. Financing for projects

A. The local governmental subdivision creating a district may incur debt for the purpose of providing to such district sufficient funds to make the loans provided for in this program.

B.(1) The owner of residential or commercial immovable property within the district may request financing in the form of a loan from the district to cover the costs of energy efficiency improvements or renewable energy improvements that the owner contracts to make to the immovable property. Such financing shall include interest rates and administrative fees as determined by the district. The district shall accept or reject the request according to criteria established by the district and make such loan upon terms and conditions that shall be set forth in the ordinance or resolution. However, the term for repayment of a loan, together with interest rates and administrative fees, shall not exceed twenty years.

(2) In the event that the property for which an energy efficiency improvement or renewable energy improvement loan is sought is encumbered by a mortgage, then the total amount lent for such property shall not exceed ten percent of the reasonable expected fair market value of the property, determined using an appropriate value test, which may include an assessment of the reasonable expected value of the property with the completed improvements on the property as defined and provided in program rules, or the price of the property at its last sale.

(3) No owner of immovable property shall be eligible for a loan from a district unless there is available equity in the property, meaning that the current value as determined using an appropriate value test of the subject property exceeds the current mortgage loan balances for the mortgage loans encumbering the subject property, and that the dollar amount of loans from the district for a particular property shall not exceed the remaining equity value in the property. The total loan-to-value ratio for all loans secured by the immovable property shall not exceed one hundred percent. The calculation of equity value used to determine the maximum amount of financing available for a particular property may take into account the reasonable expected value of the property with the proposed energy efficiency or renewable energy improvements installed.

(4) The maximum amount of any assessment to be repaid in any year shall not exceed the amount of principal and interest for the current year based on the amortization schedule for the loan. In the event of nonpayment or default, there shall be no acceleration of the debt, and tax delinquency shall exist only for assessments not paid when due.

(5) In order to qualify for financing, the property owner shall be current on all outstanding mortgage loans encumbering the property upon which the energy efficiency improvements or renewable energy improvements are proposed to be installed.

(6) In order to qualify for financing, the property owner shall demonstrate an ability to repay the loan as specified in the program rules.

(7) It shall be required that an appropriate evaluation such as energy audit or renewable energy system feasibility study be conducted on the qualifying real property and reviewed by the district prior to approval of the financing.

(8) Where energy efficiency or renewable energy improvements are proposed to be installed on residential properties, the district shall make written verification that the improvements are installed and all work is completed satisfactorily before program loan funds are disbursed. In the alternative, funds for improvements may be disbursed based on multiple stages of completion, and loan funds for a particular stage of completion shall not be disbursed until the district conducts written verification that the corresponding stage of work is satisfactorily completed.

(9) All energy efficiency and renewable energy improvements financed by the program shall be performed by duly qualified contractors, subcontractors, or tradesmen pursuant to program rules.

(10)(a) Where an energy efficiency or renewable energy improvements loan in the amount of one hundred thousand dollars or more is proposed for a commercial property and that property is encumbered by a mortgage, the mortgagee, its successors or assigns, or mortgage servicer shall be provided prior written notice, by certified mail, return receipt requested of the proposed program loan. The mortgagee, its successors or assigns, or mortgage servicer shall have thirty days after receipt of such notice to approve or deny the proposed program loan. The notice shall contain the following information:

(i) The proposed borrower's name.

(ii) The description of the property for which the proposed improvements are to be made.

(iii) A description of the improvements to be made.

(iv) The proposed dollar amount to be loaned.

(v) The proposed amortization period in which the loan is to be repaid.

(vi) A statement that the mortgagee, its successors or assigns, has thirty days from receipt of the notice to approve or deny the proposed loan.

(vii) The name and address of the office where to submit a written approval or denial of the proposed loan.

(b) If the mortgagee, its successors or assigns, or mortgage servicer approves the proposed loan or fails to give a written denial of the proposed program loan to the local government subdivision or district within the thirty day period, then the parties may proceed with the program loan without further notice to the mortgagee, its successors or assigns or mortgage servicer. In the event the mortgagee, its successors or assigns, or mortgage servicer provides a written denial, then the proposed loan shall not be made.

C.(1) The amount of the loan including interest rates and administrative fees shall be assessed against the immovable property upon which the improvements are placed and shall be collected in the same manner as is provided for the ad valorem taxes assessed on the property by the local governmental subdivision creating the district. In order to secure repayment of loans, upon entering into a program loan with a borrower, the local government subdivision creating a district shall file a statement of lien with the recorder of mortgages for the parish in which the property is located. The lien or privilege shall be for the full amount of the program loan and shall take effect against third persons upon filing the statement of lien with the appropriate recorder of mortgages for the parish where the property is located. The lien shall rank equivalent to that of ad valorem taxes or local assessments and liens and privileges as provided in La. R.S. 9:4821(1). The statement of lien shall contain the following:

(a) Identity of the lienholder, including a contact name, address, and phone number.

(b) Identity of borrower, including borrower's full name, domicile, and permanent mailing address, and last four digits of the borrower's social security number or taxpayer identification number, whichever is applicable.

(c) Legal description of the property encumbered by the lien.

(d) Date that the lien is created, which means the date that the loan agreement or promissory note is signed.

(e) Dollar amount of the loan for which the lien is created.

(f) Maturity date of the loan for which the lien is created.

(2) The district may enter into any necessary agreement with the sheriff or other local ad valorem property tax collector for assessing and collecting the assessment provided for in this Subsection, including provisions for reimbursing the sheriff or other collector for the cost of such assessment and collection.

(3) Upon failure of the property owner to pay the current year’s assessment when due the local governmental subdivision and district shall have the right to enforce the lien and privilege to recover and collect the current year's payment or assessment along with any prior year's payment or assessment remaining delinquent. The lien and privilege shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1), and may be enforced and collected by ordinary civil proceeding in accordance with Code of Civil Procedure Articles 851 et seq. or by executory process if the loan documentation contains a confession of judgment or by any other applicable state law to enforce and collect the amount due as a property tax lien assessed against the property in any manner fixed for collection of taxes subject to the same civil penalties for delinquencies, together with attorneys' fees and costs incurred in notification to the owner and the enforcement and collection of the amounts owed.

(4) The duration of the effect of recordation of a statement of lien, the method of reinscription of the statement of lien, and the cancellation of recordation of a statement of lien after the effect of recordation has ceased shall be governed by the provisions of Chapter 2 of Title XXII-A, of Registry, of Book III of the Louisiana Civil Code and treated like a mortgage for such purposes.

(5) In the event that a program loan is paid in full, then the district shall provide written evidence of cancellation and release of its lien and have it recorded in the public mortgage records for the parish where the immovable property is located.

(6) Prepayment of the remaining balance of energy efficiency and renewable energy improvement program loans is permitted.

D. A loan financing program for energy efficiency improvements or renewable energy improvements for residential property shall both:

(1) Impose requirements and conditions on financing arrangements to ensure timely repayment.

(2) Require disclosures to borrowers by the district of the risks involved in borrowing, including the risk of foreclosure if a tax delinquency results from default.

Acts 2009, No. 348, §1; Acts 2010, No. 611, §1.



RS 33:130.813 - Powers of district and local governmental subdivision

§130.813. Powers of district and local governmental subdivision

A. The local governmental subdivision and the sustainable energy financing district shall have all of the rights and powers necessary to carry out and effectuate the purposes and provisions of this Subpart, including but not limited to:

(1) To provide financing to the owners of residential and commercial property within the district as authorized for the purposes of this Subpart.

(2) To establish terms, conditions, procedures, requirements, and programs to effectuate the provisions of this Subpart.

(3) To make and execute contracts and other instruments necessary in the exercise of the powers and functions of the district under this Subpart, including contracts with persons, firms, corporations, and others.

(4) To borrow money and issue bonds or obligations, and to pay for such bonds from assessments against property levied pursuant to this Subpart.

(5) To pledge or assign any monies, fees, charges, or other revenues and any proceeds derived by the district from the sale of bonds and other contracts or rights of the district.

(6) To apply and contract for assistance from the United States or other public or private sources, whether in the form of a grant, guarantee, loan, or otherwise, or to serve and act in such capacities when necessary or desirable to apply for and accept such grants, guarantees, subsidies, loans, or other assistance.

(7) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, guarantee, subsidy, or donation of any property or money.

(8) To exercise any and all other powers necessary to accomplish the purposes of this Subpart.

B. The powers and rights conferred by this Subpart shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other general laws and shall not be regarded as in derogation of any powers now existing. The provisions of this Subpart shall be liberally construed for the accomplishment of its purposes.

Acts 2009, No. 348, §1.



RS 33:130.814 - Definitions

§130.814. Definitions

As used in this Subpart:

(1) "Energy efficiency improvement" means an installation or modification that is designed to reduce energy consumption in residential or commercial buildings, and includes but is not limited to the following:

(a) Insulation in walls, roofs, floors, and foundations and in heating and cooling distribution systems.

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption.

(c) Automatic energy control systems.

(d) Heating, ventilating, or air conditioning and distribution system modification or replacements in buildings or central plants.

(e) Caulking and weatherstripping. The cost of weatherstripping shall not exceed fifteen hundred dollars.

(f) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a residential or commercial building unless such increase in illumination is necessary to conform to the applicable building code for the proposed lighting system.

(g) Energy recovery systems.

(h) Daylighting systems.

(i) Any other modification, installation, or remodeling authorized as a utility cost-savings measure.

(2) "Renewable energy improvement" means any fixture, product, system, device, or interacting group of devices installed behind the meter of any residential or commercial building that produces energy from renewable resources including but not limited to photovoltaic systems, solar thermal systems, small wind systems, biomass systems, or geothermal systems, as may be authorized, except that it shall not include a renewable energy improvement that interferes with a right held by a public utility regulated by the Public Service Commission.

Acts 2009, No. 348, §1.



RS 33:130.821 - Olla, Urania, Tullos, Standard Economic and Industrial Development District; creation; purpose; territorial jurisdiction

SUBPART B-45. OLLA, URANIA, TULLOS, STANDARD

ECONOMIC AND INDUSTRIAL DEVELOPMENT DISTRICT

§130.821. Olla, Urania, Tullos, Standard Economic and Industrial Development District; creation; purpose; territorial jurisdiction

A. The Olla, Urania, Tullos, Standard Economic and Industrial Development District, referred to in this Subpart as the "district", is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana.

B. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of the district, is hereby granted all of the rights, powers, privileges, and immunities granted to or authorized for political subdivisions for industrial, commercial, research, and economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations provided in this Subpart.

C. The district shall be established for the primary object and purpose of promoting and encouraging industrial development to stimulate the economy through commerce, industry, and research and for the utilization and development of natural and human resources of the area by providing job opportunities.

D. The boundaries of the district shall be as follows: from a point of beginning located along the LaSalle Parish border two miles South of the Little River Bridge on United States Highway 165; from said point continue in a Easterly direction on a line parallel to United States Highway 165 to a point that is two miles East of United States Highway 165 along the LaSalle Parish-Caldwell Parish line; from said point run westerly along the boundary existing between Caldwell and LaSalle Parishes to its intersection with the boundary of Winn Parish; thence continue in a southerly direction along the LaSalle Parish boundary to the original point of beginning.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.822 - Board of commissioners; members; officers

§130.822. Board of commissioners; members; officers

A. The district shall be governed by a board of commissioners, referred to in this Subpart as the "board", consisting of six members as follows:

(1) One member shall be appointed by the governing authority of the town of Olla.

(2) One member shall be appointed by the governing authority of the town of Tullos.

(3) One member shall be appointed by the governing authority of the town of Urania.

(4) The mayor of the town of Olla.

(5) The mayor of the town of Urania.

(6) The mayor of the town of Tullos.

B. Appointments made pursuant to Paragraphs (A)(1) through (3) of this Section shall be made at a public meeting from a list of nominations submitted by residents of the respective municipality.

C.(1) Members appointed pursuant to Paragraphs (A)(1) through (3) of this Section shall serve terms of four years after initial terms as provided in Paragraph (2) of this Subsection.

(2) One member shall serve an initial term of two years, one shall serve three years, and one shall serve four years, as determined by lot at the first meeting of the board.

D. Any vacancy in the membership of the board, occurring either by reason of the expiration of the term or by reason of death, resignation, or otherwise, shall be filled in the manner of the original appointment. If the entity responsible for the appointment of a member fails to fill a vacancy within thirty days, the board shall appoint an interim successor to serve until the position is filled by the appointing entity.

E. Any member of the board may be removed by the entity that originally appointed him for cause.

F. The members of the board shall serve without compensation. The board may reimburse any member for expenses actually incurred in the performance of his duties pursuant to this Subpart.

G. Members of the board individually and members of their immediate families are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

H. The board shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

I. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or on the written request of four members. Four members of the board shall constitute a quorum.

J. The board shall prescribe rules to govern its meetings, may draft and implement bylaws to control and implement the activities of the board, and shall maintain suitable offices in the district.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.823 - Powers of district

§130.823. Powers of district

A. The district shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise, but not by expropriation, all property, including rights-of-way, and to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of industrial parks.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities.

(5) In its own name and on its own behalf, to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidence of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

B. The district shall not be deemed to be an instrumentality of the state for purposes of Article X, Section 1(A) of the Constitution of Louisiana.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.824 - Industrial development

§130.824. Industrial development

A.(1) The district may construct and acquire industrial parks and industrial plant buildings, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with another state or with other units of local government, under the authority of The Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, bridges, rail facilities, drainage, sewers, sewerage disposal facilities, solid waste disposal facilities, waterworks, and other utilities and related properties.

(2) The district may sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board may take into consideration the value of the lands, buildings, or other properties involved, as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those stated:

(1) To acquire, whether by purchase, exchange, gift, lease, or otherwise, but not by expropriation, and to construct and improve, maintain, equip, and furnish one or more economic development projects, including all real and personal properties which the board may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof, all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district, and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing of an economic development project between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of financing shall include loan guarantees, land write-downs, grants, lease guarantees, or any form of financial subsidy or incentive that complies with the provisions of Article VII, Section 14 of the Constitution of Louisiana.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements such as condominiums and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable security available in order to protect and ensure recovery of sums loaned or paid pursuant to such financing.

(c) "Cooperative endeavor" means any form of economic development assistance between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual. The term "cooperative endeavor" shall include but not be limited to cooperative financing, cooperative development, or any other form of cooperative economic development activity.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.825 - Fees and ad valorem tax; borrowing money

§130.825. Fees and ad valorem tax; borrowing money

A. The district may levy annually an ad valorem tax not to exceed ten mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of such tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose.

B. All funds derived under this Section may be used for any expenses or purposes of the district. The board shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A revolving loan guarantee fund, to be used to guarantee industrial, port, harbor, or terminal development loans to the extent permitted by the Constitution of Louisiana under the following guidelines:

(a) Loan guarantees shall be made only when adequate financing for the project is unavailable through normal lending channels, and the project represents a sound business venture that is financially and economically feasible.

(b) Loan guarantees shall be used to assist an identifiable business concern to finance plant construction, conversion, or expansion and acquisition of land, existing structures, machinery, or equipment and to provide operational funds.

(c) The terms and rates shall be compatible with loans offered by local lending institutions, and the guarantee shall never exceed forty percent of the cost of the total project. In addition, the district shall attempt to obtain the most favorable security available under the circumstances to protect and ensure the recovery of its commitment under the guarantee.

(d) Loan guarantees shall be evaluated for their economic impact in terms of the number and types of jobs created or saved, the wage and income levels of the positions, the likelihood of placement of these positions with persons from specific groups, such as the long-term unemployed, low income, women, or minorities, and the tax dollars generated.

(e) Loan guarantees shall be made to leverage other sources of private and public capital to attain the greatest economic impact possible with the limited funds available.

(f) Loan guarantees shall be targeted to export industries, manufacturing firms, and wholesale distribution and service firms.

(g) No project shall be considered unless the project will be constructed and maintained by persons at least eighty percent of whom are residents of LaSalle Parish, and at least eighty percent of the goods and services for maintenance of the project are obtained from a supplier domiciled within LaSalle Parish, except where not reasonably possible to do so without substantial added expense, substantial inconvenience, or substantial sacrifice in operational efficiency.

(h) The lending or underwriting principals shall have such demonstrated experience, ability, and net worth as would allow for the success, continuation, security, and solvency of the program. Prudent lending and underwriting standards shall be applied in order to comply with the primary objectives of this Section.

(2) An economic development operational fund, for the development and attraction of industries to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in creation of industrial and commercial development, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified industrial development plan.

(3) An account for the maintenance and operation of a governmental procurement center to provide necessary information to companies and individuals engaged in providing services and goods to accomplish the following:

(a) Pinpoint and identify potential buying centers, aid in placing the company on a bidder's list for these centers, and assist companies in obtaining specifications for their products or services.

(b) Provide trained counselors to assist in acquiring solicitation and bid packages and conduct seminars designed to disseminate other information needed by the target companies and individuals.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.826 - Sales and use tax authorization

§130.826. Sales and use tax authorization

A.(1) The district may levy and cause to be collected a sales and use tax within the boundaries of the district for such purposes and at such rate as may be provided by the proposition authorizing its levy, not exceeding one-half of one percent, which tax may exceed the limitation set forth in Article VI, Section 29(A) of the Constitution of Louisiana, provided that the proposition is approved by a majority of the qualified electors of the district voting in the election held for such purpose.

(2) Such an election shall be conducted in accordance with the provisions of the Louisiana Election Code and at the time another election is being conducted throughout the state.

(3) The duration of the tax set forth in the proposition shall not exceed five years; however, such tax may be renewed for an additional period not to exceed five years.

B.(1) The tax shall be levied upon the sale at retail, the use, the lease or rental, consumption, distribution, and storage for use or consumption of tangible personal property, and upon the sales of services within the district, all as presently defined in R.S. 47:301 et seq.

(2) Except where inapplicable, the procedure established by R.S. 47:301 et seq. shall be followed in the imposition, collection, and enforcement of the tax, and procedural details necessary to supplement those sections and to make them applicable to the tax herein authorized shall be fixed in the resolution imposing the tax.

C. The sales and use tax authorized by this Section shall be in addition to all other taxes which an economic and industrial development district is now or hereafter authorized to levy and collect.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.827 - Obligations of the district

§130.827. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidence of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, and Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including industrial and commercial development revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years, and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed ten mills, authorized by R.S. 33:130.825 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.828 - Securities

§130.828. Securities

Bonds, certificates, or other evidence of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapters 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.829 - Exemption from taxation

§130.829. Exemption from taxation

The district and all properties at any time owned by the district and the income therefrom and all bonds, certificates, and other evidence of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.830 - General compliances; enhancement

§130.830. General compliances; enhancement

A. No provision of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to, and establishing set-aside goals and preference procedures for the benefit of, businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be audited pursuant to R.S. 24:513.

Acts 2009, No. 420, §1, eff. July 1, 2009.



RS 33:130.841 - Title

SUBPART B-46. LOUISIANA SPORTS AND ENTERTAINMENT DISTRICT

§130.841. Title

The provisions of this Subpart shall hereafter be known as and may be cited as the "Louisiana Sports and Entertainment District Act".

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.842 - Louisiana Sports and Entertainment District; creation; territorial jurisdiction

§130.842. Louisiana Sports and Entertainment District; creation; territorial jurisdiction

A. The Louisiana Sports and Entertainment District, a body politic and corporate, referred to in this Subpart as the "district", is hereby created in the city of New Orleans, referred to in this Subpart as the "city". The district shall be comprised of the property within the following boundaries, referred to in this Subpart as the "property": from the intersection of Poydras and LaSalle Streets, commence in a northerly direction on LaSalle Street to Gravier Street; thence along Gravier Street to Loyola Avenue; thence along Loyola Avenue to Girod Street; thence along Girod Street to South Liberty Street; thence along South Liberty Street to Julia Street; thence along Julia Street to LeRouge Street; thence along LeRouge Street to Howard Avenue; thence along Howard Avenue to South Claiborne Avenue; thence along South Claiborne Avenue to Poydras Street; and thence along Poydras Street to its intersection with LaSalle Street, as all such streets are presently named.

B. The district shall be a political subdivision of the state as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district is hereby granted all of the rights, powers, privileges, and immunities accorded by law and the Constitution of Louisiana to political subdivisions of the state, subject to the limitations provided in this Subpart.

Acts 2011, No. 205, §1, eff. June 24, 2011; Acts 2012, No. 819, §1, eff. June 13, 2012.



RS 33:130.843 - Purpose

§130.843. Purpose

The district is created to provide for cooperative economic and community development among the district, the city, the state, and the owners of property in the district, to enhance the development of and improvement to the property within the area of the district, and to expand the entertainment and leisure activities within the district.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.844 - Governance

§130.844. Governance

A. In order to provide for the orderly development of the district and effect the purposes of the district, the district shall be administered and governed by a board of commissioners, referred to in this Subpart as the "board", composed of those members duly appointed to and serving on the Board of Commissioners of the Louisiana Stadium and Exposition District.

B. The members of the board shall serve without salary or per diem. The board may reimburse any member for reasonable, actual, and necessary expenses incurred in the performance of his duties pursuant to this Subpart.

C. The board shall elect from among its members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board, the offices of secretary and treasurer may be held by one person.

D. The board shall meet in regular session once each month and shall also meet in special session as often as the president of the board convenes the board or upon the written request of three members. A majority of the members of the board shall constitute a quorum for the transaction of business. All such meetings shall be public meetings subject to the provisions of R.S. 42:14. The board shall keep minutes of all meetings and shall make them available for inspection through the board's secretary or secretary-treasurer, who shall also maintain the minute books and archives of the district. The monies, funds, and accounts of the district shall be in the official custody of the board.

E. The domicile of the board shall be established by the board at a location within the district. The official journal of the district shall be the official journal of the Louisiana Stadium and Exposition District.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.845 - Rights and powers

§130.845. Rights and powers

The district, acting by and through its board, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following in addition to the other rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, purchase, or otherwise all property, including rights-of-way; to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district.

(4) To enter into contracts for the purchase, lease, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district and to mortgage its properties and enter into leases and other agreements on terms the board approves.

(5) To require and issue licenses with respect to properties and facilities owned by the district.

(6) To regulate the imposition of fees and rentals charged by the district for facilities owned and services rendered by it and to impose fees on the use or occupancy of any other property within but not owned by the district with the consent of the owner of such property.

(7) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(8) To enter into cooperative endeavor agreements with any other party, public or private, to accomplish the purposes of this Subpart.

(9) To exercise any and all of the powers granted to an economic development district as if the district were an economic development district established pursuant to Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950, including but not limited to the powers of tax increment financing pursuant to R.S. 33:9038.33 and 9038.34 but excluding the power to levy taxes within the district pursuant to R.S. 33:9038.39, provided that any such powers exercised by the district shall be subject to the provisions of Part II of Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950.

(10) Notwithstanding any other provisions of law to the contrary, and subject to dedication by law, state of Louisiana sales tax increments may be dedicated to the district to be used for district purposes. State of Louisiana sales tax increments dedicated for district purposes shall not exceed the aggregate portion of the local sales tax increments dedicated for district purposes. Prior to the dedication of any state sales tax increments to pay revenue bonds of the district, the commissioner of administration shall submit the proposed cooperative endeavor agreement providing for such dedication to the Joint Legislative Committee on the Budget for approval. The submittal shall also include a written evaluation and determination by the division of administration of the anticipated increase in state sales tax revenues to be collected within the state over state sales tax revenues that were collected within the state in the year immediately prior to the year in which the district was created that would be a direct result of the activities taking place within the district. In determining whether to approve the dedication of state sales tax increments, the Joint Legislative Committee on the Budget shall take into account whether the city has agreed to the dedication of a portion of the city's sales tax to the district, including the length of time for such dedication and the amount of any dedication. Provided the commissioner of administration has obtained the approval of the Joint Legislative Committee on the Budget as required by this Paragraph, no other approvals with respect to such cooperative endeavor agreement shall be required, except that the approval of the State Bond Commission shall be required only to the extent that state sales tax increments make up all or any portion of the revenue source pledged to the payment of bonds of the district.

Acts 2011, No. 205, §1, eff. June 24, 2011; Acts 2012, No. 819, §1, eff. June 13, 2012.



RS 33:130.846 - Creation of subdistricts

§130.846. Creation of subdistricts

The district may create subdistricts as provided in this Section. The district shall publish notice of its intent to create a subdistrict in the official journal of the district. At least ten days after publication of such notice in the official journal of the district, the board shall conduct a public hearing on the question of creating such subdistrict. Thereafter, the board may designate one or more areas within the boundaries of the district as a subdistrict of the district. Each subdistrict shall constitute a political subdivision of the state and shall be governed by the board. Each subdistrict shall have the same powers as the district and shall be given a name and designated as "Louisiana Sports and Entertainment District Subdistrict No. ___" or such other suitable name as the board may designate.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.847 - Bonds of the district

§130.847. Bonds of the district

A. The district, or any subdistrict created by the district, is hereby authorized and empowered to issue and sell from time to time bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this Subpart, including but not limited to the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including necessary and incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for such obligations.

B. Except as may otherwise be provided by the board, all obligations issued by the district, or any subdistrict created by the district, shall be negotiable instruments and payable solely from the revenues of the district or subdistrict, as applicable, as determined by the board, or from any other sources whatsoever, that may be available to the district or subdistrict, as applicable, but shall not be secured by the full faith and credit of the state or the city.

C. Obligations shall be authorized, issued, and sold by a resolution or resolutions of the board. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations and in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue, and receipts of, or available to, the district or subdistrict, as applicable, as may be provided by the board in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

D. The obligations of the district, or any subdistrict created by the district, shall be signed by such officers of the board by either manual or facsimile signatures as shall be determined by resolution or resolutions of the board, and shall have impressed or imprinted thereon the seal of the district, or a facsimile thereof.

E. Any obligations of the district, or any subdistrict created by the district, may be validly issued, sold, and delivered, notwithstanding that one or more of the officers of the board signing such obligations, or whose facsimile signature or signatures may be on the obligations, shall have ceased to be such officer of the board at the time such obligations shall actually have been delivered.

F. Obligations of the district, or any subdistrict created by the district, may be sold at such price or prices, at public or private negotiated sale, in such manner and from time to time as may be determined by the district to be most beneficial, subject to approval of the State Bond Commission, and the district may pay all expenses, premiums, fees, or commissions, which it may deem necessary or advantageous in connection with the issuance and sale thereof.

G. The board may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the board may approve with respect to the financing and operation of any project funded with the proceeds of such bonds and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district or subdistrict may be authorized.

H. Any cost, obligation, or expense incurred for any of the purposes or powers of the district specified in this Subpart shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district or subdistrict.

I. For a period of thirty days from the date of publication of the resolution authorizing the issuance of bonds hereunder, any persons in interest shall have the right to contest the legality of the resolution and the legality of the bond issue for any cause, after which time no one shall have any cause or right of action to contest the legality of such resolution or of the bonds authorized thereby for any cause whatsoever. If no suit, action, or proceeding is begun contesting the validity of the bond issue within the thirty days prescribed in this Subsection, the authority to issue the bonds and to provide for the payment thereof, and the legality thereof and all of the provisions of the resolution authorizing the issuance of the bonds shall be conclusively presumed, and no court shall have authority to inquire into such matters.

J. Neither the members of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof; however, the limitation of liability provided for in this Subsection shall not apply to any gross negligence or criminal negligence on the part of any member of the board or person executing the bonds.

K. All obligations authorized to be issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Subpart, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

L. The state and all public officers, any parish, municipality, or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association, and any person carrying on an insurance business, and any executor, administrator, curator, trustee, and other fiduciary, and any retirement system or pension fund may legally invest any funds belonging to it or within its control in any bonds or other obligations issued by the district, or any subdistrict created by the district, pursuant to the provisions of this Subpart, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this Subsection to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district or subdistrict, and that any such bonds shall be authorized security for all public deposits; however, nothing contained in this Subsection with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation, or other entity from any duty of exercising reasonable care in selecting securities.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.848 - Liberal construction

§130.848. Liberal construction

This Subpart, being necessary for the welfare of the state, the city, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2011, No. 205, §1, eff. June 24, 2011.



RS 33:130.851 - Inclusion of municipal territory within parish economic and industrial development districts

SUBPART B-47. MISCELLANEOUS PROVISIONS

§130.851. Inclusion of municipal territory within parish economic and industrial development districts

A. Any parish economic and industrial development district created by law, located within a parish with a police jury form of government pursuant to Part V of Chapter 2 of this Title, and composed of all territory located within the unincorporated areas of the parish when created, hereinafter referred as "district", may also include all territory located within any municipality situated in the parish in the manner provided by this Section.

B. All territory located within a municipality may be included in the district upon all of the following:

(1) The adoption of an ordinance by the governing authority of the municipality consenting to have all territory within the municipality included in the district.

(2) The adoption of an ordinance by the governing authority of the parish consenting to the inclusion of all territory within the municipality in the district.

(3) The adoption of a resolution by the board of commissioners of the district consenting to the inclusion of the territory of the municipality in the district.

(4)(a) If the district is levying any tax pursuant to a vote of the electorate, then the inclusion of the territory of the municipality shall not occur unless the inclusion is approved in the district and in the municipality affected by a majority of the qualified electors thereof voting at an election held for that purpose as hereinafter provided.

(b) The election shall be ordered by ordinance adopted by the district and by ordinance adopted by the municipality. The ordinance shall set the date for the election, which shall be not less than sixty days nor more than one hundred twenty days from the date of its adoption. The ordinance shall set out the object of the election.

(c) An ordinance calling an election shall be published once a week in each of three consecutive weeks in the official journal of the district and in the official journal of the municipality, the first publication to be at least twenty-one days prior to the date fixed for the election.

(d) It shall not be necessary that the elections be held at the same time; but no election shall be effective unless the district and the municipality have voted on the question within six months from the date of the first such election.

(e) Except as provided in this Paragraph, the elections shall be conducted as provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.

C. Notwithstanding any law to the contrary, any tax levied by the district shall extend to the municipal territory included in the district and to the persons therein.

Acts 2012, No. 688, §1.



RS 33:131 - Creation of regional planning areas

SUBPART C. REGIONAL PLANNING COMMISSIONS

§131. Creation of regional planning areas

A. The legislative bodies of any municipality and a surrounding or contiguous parish; or any two or more contiguous municipalities; or of any one or more municipalities and one or more parishes all forming a single urbanized or suburbanized area; or of any one or more municipalities and one or more parishes all forming a single urbanized area of more than fifty thousand population and including municipalities and parishes contiguous thereto, hereinafter referred to as "urbanized areas" are hereby authorized to create a regional planning area out of their combined territories, and the police jury of any parish may likewise join with one or more counties in an adjoining state forming a single area for a like purpose. Such regional planning areas shall be created by identical ordinances which shall be adopted by each of the local legislative bodies desiring to cooperate in regional planning.

B. Each such ordinance creating such regional planning area shall establish the boundaries of the regional planning area by reference to a map which shall be filed with the clerk and recorder of each affected parish, of the parish within which each affected municipality is located and with the division of administration. Such ordinances shall also provide for the creation of a regional planning commission.

Acts 1956, No. 239, §1. Amended by Acts 1964, No. 343; Acts 1966, No. 114, §1; Acts 1968, No. 288, §2; Acts 2004, No. 33, §1.



RS 33:131.1 - Consolidation of governments creating a regional planning commission

§131.1. Consolidation of governments creating a regional planning commission

If the governing authorities of two or more local governmental subdivisions which have created a regional planning commission are, after creation of the commission, consolidated into a single governing authority, the consolidated governing authority and the planning commission may continue to operate in accordance with the provisions of this Subpart.

Acts 2001, No. 81, §1.

NOTE: See Acts 2001, No. 81, §2, relative to retroactive and prospective application.



RS 33:132 - Regional planning commission; alternatives of membership and appointment; tenure

§132. Regional planning commission; alternatives of membership and appointment; tenure

A.(1) A regional planning commission shall consist of not less than five members, nor more than nine members, at the discretion of the local legislative bodies, all to be appointed by the governing bodies of said municipalities and the governing bodies of said parishes.

(2) Members of a commission shall serve without compensation unless per diem is authorized as contained in R.S. 33:140, and shall hold no other public office. Of the members of the commission first appointed, one shall hold office for a term of one year, one for a term of two years, and one for a term of three years, one for a term of four years and one for a term of five years. If a regional planning commission consists of more than five members, then the sixth member shall hold office for a term of six years, the seventh member for a term of seven years, the eighth member for a term of eight years and the ninth member for a term of nine years.

(3) The successors of the members of a regional planning commission shall be appointed for a term of five years from and after the expiration of the term of their predecessors in office.

(4) If a vacancy occurs otherwise than by an expiration of term it shall be filled by appointment for the unexpired term. Such appointment shall be made by the original appointing authority.

B.(1) Alternatively, and solely in urbanized areas of more than fifty thousand population as hereinabove defined, a regional planning commission may consist of such members as may be designated by the local legislative bodies creating the commission, provided that the commission shall consist of not less than nine members.

(2)(a) If such alternative is exercised, the members of such commission who hold other appointive or elective public office, or their designated representatives, shall serve without compensation. Those members who hold no other elective or appointive public office may receive per diem for attendance at regular or specially called meetings of the regional planning commission or its executive committee if so authorized pursuant to R.S. 33:140. The membership of such commission may be composed of a simple majority of appointed or elected public officials, or their designated representatives, holding office in the municipalities and/or parishes represented in the urbanized area, and only in the event of such composition of simple majority membership shall the chief of the executive branch, if there be any such officer, of any such parish governing body or municipality, and the chief of the legislative branch, if there be any such officer of such parish governing body or municipality, serve as members thereof.

(b) The secretary of the Louisiana Department of Transportation and Development, or his designated representative, may serve as a member of such a regional planning commission.

(3) The remaining members need not hold other public office, and they shall be appointed by the governing bodies of the respective municipalities if municipalities form the whole or a part of a commission, or the governing bodies of the respective parishes if only parishes constitute the membership of a commission.

(4)(a) In a membership parish in which any municipalities are situated but which municipalities are not otherwise members of a commission, the governing body of said parish may designate as one of its appointees to the commission the mayor of any of the municipalities therein situated, and the mayor or his designated representative shall represent said municipalities of that parish.

(b) The municipalities of Jefferson Parish shall be represented on the New Orleans area regional planning commission by the mayor of one of the following municipalities or his designated representative: Gretna, Harahan, Kenner, or Westwego. The governing authority of Jefferson Parish shall provide by resolution for a four-year cycle of one-year terms of membership for such mayors. The resolution shall establish the order of the rotation and appropriate expiration dates for such one-year terms so as to provide that a mayor's term on the planning commission occurs completely within his term as mayor.

(5) Of the members of such a regional planning commission first appointed, those not holding any other elective or appointive office shall hold office therein as follows: One shall hold office for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, one for a term of five years. If such regional planning commission consists of more than five members not otherwise holding appointive or elected public office, then the sixth member shall hold office for a term of six years, the seventh for a term of seven years, the eighth for a term of eight years, and the ninth for a term of nine years.

(6)(a) Except as provided by Subparagraph (4)(b) of this Subsection, members of such regional planning commissions who hold other public offices, appointive or elective, or their designated representatives, including the secretary of the Department of Transportation and Development or his designated representative, shall serve terms coextensive with the terms of their other public offices.

(b) The successors of the regional planning commission members first appointed who do not hold any other appointive or elective public office shall be appointed for a term of five years from and after the expiration of the terms of their predecessors in office.

(7) If a vacancy occurs otherwise than by an expiration of term, it shall be filled by appointment for the unexpired term. Such appointment shall be made by the original appointing authority.

(8) In order to conduct any official meeting, a quorum is required. A majority of the quorum present at a meeting may exercise all the powers and perform all the duties of the commission except as otherwise herein provided. Notwithstanding anything contained herein or any other law to the contrary, each elected official, including a mayor, may appoint a designated representative; provided, however, that no person so appointed shall serve as a designated representative of any other member of the commission, elected or otherwise, nor shall such person be allowed to vote at any regular or special meeting of the commission except as the designated representative of the elected official who appointed him.

C. As an additional alternative to those provided for in Subsections (A) and (B) of this section, the member parishes and any member municipalities may designate as the regional planning commission the economic development district authorized by the governor for all or part of the area to be served by the regional planning commission, provided a majority of the members of the governing body of such district are appointive or elective public officials. The provisions of this subsection shall not be applicable where comprehensive planning for a region comprising four or more parishes is already being accomplished by a regional planning commission established under the provisions of Subsection (A) or (B) of this section 132; nor in areas organized under Subsection (A) & (B) of this section; nor shall it apply in any area where an existing area-wide comprehensive planning agency as set out by Section 204 of the Demonstration Cities and Metropolitan Development Act of 1966 as amended, and as defined in the Bureau of the Budget Circular A-95 is legally established.

D. Nothing in this section shall be construed to affect any of the powers, duties and functions of the Louisiana Commission on Intergovernmental Relations.

E.(1) The Houma-Terrebonne Regional Planning Commission shall consist of nine members, who shall be resident electors in the parish, appointed as follows:

(a) The parish president shall appoint two commissioners subject to confirmation by the parish council. He shall appoint one resident of that portion of the parish north of the Intracoastal Canal and one resident of the portion of the parish south of the canal. The parish council shall have thirty days after receipt of a president's appointment to confirm or reject an appointee. An appointee shall be deemed confirmed if the council fails to act within the thirty days.

(b) The parish council shall appoint seven commissioners.

(2)(a) The term of a commissioner appointed by the parish president shall be concurrent with the president's term.

(b) The term of a commissioner appointed by the parish council shall be five years except for the initial terms which shall be as follows: one commissioner shall serve an initial term of one year, one an initial term of two years, one an initial term of three years, two an initial term of four years, and two an initial term of five years, all as determined by lot at the first meeting of the board.

(c) A vacancy in an unexpired term shall be filled for the remainder of the term in the manner of the original appointment.

(3) Any member who holds other appointive or elective office for which compensation is paid may not receive per diem for service on the planning commission. Any member who holds other appointive or elective public office and serves without compensation for such office and any member who holds no other public office may receive per diem if and as otherwise authorized pursuant to R.S. 33:140.

F. The terms of all members of the planning commission serving on August 15, 2001, shall expire on such date except that members serving on such date shall continue to serve until the parish council chairman determines that at least eight members have been appointed in accordance with this Section and are qualified. When at least eight members have been appointed and qualified pursuant to this Section, the parish council chairman shall call an organizational meeting of the planning commission.

Acts 1956, No. 239, §2. Amended by Acts 1966, No. 114, §1; Acts 1968, No. 267, §1; Acts 1970, No. 329, §1; Acts 1973, No. 112, §1; Acts 1978, No. 132, §1, eff. June 23, 1978; Acts 1979, No. 569, §1, eff. July 18, 1979; Acts 1997, No. 403, §1; Acts 2000, 1st Ex. Sess., No. 36, §1; Acts 2001, No. 79, §1.



RS 33:133 - Organization; meetings; rules

§133. Organization; meetings; rules

A regional planning commission shall elect a chairman from its membership and create and fill such other of its offices as it may determine. The term of chairman shall be one year, with eligibility for re-election. A commission shall hold at least one regular meeting in each month. It shall adopt rules for transaction of business and shall keep records of its resolutions, transactions, findings, and determinations, which records shall be public.

Acts 1956, No. 239, §3.



RS 33:134 - Staff and finances

§134. Staff and finances

A commission may appoint such employees as it may deem necessary for its work, whose appointment, promotion, demotion, and removal shall be subject to the same general provisions as govern other corresponding civil employees of the parishes and municipalities cooperating to engage in regional planning. A commission may also contract with planning experts, engineers, architects, and other consultants for such services as it may require. The expenditures of a commission, exclusive of those made from funds received by gift, or grants of federal, state and other such agencies, shall be within the amounts appropriated for the purpose by the cooperating local legislative bodies, which shall provide the funds, equipment, and accommodations necessary for a commission's work.

Acts 1956, No. 239, §4.



RS 33:135 - General powers and duties

§135. General powers and duties

A regional planning commission shall:

(1) Prepare and from time to time revise, amend, extend or add to a plan or plans for the development of the regional planning area, which plan or plans collectively shall be known as the regional development plan. Such plan shall be based on studies of physical, social, economic and governmental conditions and trends and shall aim at the coordinated development of the regional planning area in order to promote the general welfare and prosperity of its people. In preparing the regional development plan, the planning commission shall take account of and shall seek to harmonize the planning activities of federal, state, parish, municipal or other local agencies within the area. In preparing such plan, or any part thereof, and in preparing, from time to time, revisions, amendments, extensions, or additions, the regional planning commission may seek the cooperation and advice of the division of administration, of other appropriate departments, agencies and instrumentalities of federal, state, and local government, of other regional planning commissions, educational institutions and research organizations and of civic groups and private persons and organizations. The regional development plan shall embody the policy recommendations of the regional planning commission in regard to the physical development of the regional planning area and shall contain:

(a) A statement of the objectives, standards and principles sought to be expressed in the regional development plan.

(b) Recommendations for the most desirable pattern of land use within the regional planning area, and in the light of the best available information concerning topography, climate, soil and underground conditions, water courses and bodies of water, and other natural or environmental factors, as well as in the light of the best available information concerning the present and prospective economic bases of the regional planning area, trends of industrial, population or other developments, the habits and standards of life of the people of the regional planning area, and the relation of land use within the regional planning area to land use in adjoining areas. Such recommendations shall, insofar as appropriate, indicate areas for residential uses and maximum recommended densities therein; areas for farming and forestry, mining and other extractive industries; areas for manufacturing and industrial uses, with classification of such areas in accordance with their compatibility with land use in adjoining areas; areas for the concentration of wholesale, retail, business and other commercial uses; areas for recreational uses, and for open spaces and areas for mixed uses;

(c) The circulation pattern recommended for the regional planning area, including routes and terminals of transit, transportation and communication facilities, whether used for movement within the regional planning area or for movement from and adjoining areas.

(d) Recommendations concerning the need for and the proposed general location of public and private works and facilities, such as utilities, flood control works, water reservoirs and pollution control facilities, military or defense installations, which works or facilities, by reason of their function, size, extent or for any other causes are of regional or metropolitan as distinguished from purely local concern, or which for any other cause are appropriate subjects for inclusion in the regional development plan.

(e) Such other recommendations of the regional planning commission concerning current and impending problems as may affect the regional planning area as a whole.

(2) Make or assist in studies and investigations, insofar as may be relevant to regional or metropolitan planning, of the resources of the regional planning area and of existing and emerging problems of agriculture, industry, commerce, transportation, population, housing, public service, local government and of allied matters affecting the development of the regional planning area, and in making such studies to seek the cooperation and collaboration of the division of administration and of appropriate departments, agencies and instrumentalities of federal, state and local government, educational institutions and research organizations, whether public or private, and of civic groups and private persons and organizations.

(3) Prepare and from time to time revise inventory listings of the region's or metropolitan area's natural resources, and of major public and private works and facilities of all kinds which are deemed of importance to the development of the regional planning area as a whole.

(4) Cooperate with, and provide planning assistance, including but not limited to surveys, land use studies, urban renewal plans, technical services and other planning work, to parish, municipal or other local government, instrumentalities or planning agencies; coordinate its planning activities with the planning activities of the state, and of the parishes, municipalities or other local units within its regional planning area, and cooperate with and assist departments and other agencies or instrumentalities of federal, state, and local government as well as other regional planning commissions in the execution of their planning functions with a view to harmonizing their planning activities with the regional development plan. The commission shall also cooperate and confer with, and upon request supply information to, federal agencies, and to local or regional agencies created pursuant to a federal program or which receive federal support, and shall cooperate and confer, as far as possible, with planning agencies of other states or of regional groups of states adjoining its area. Whenever cooperation or assistance under this subdivision includes the rendering of technical services, such services may be rendered free or in accordance with an agreement for reimbursement.

(5) Advise and supply information, as far as available, to civic groups and private persons and organizations who may request such information or advice, and who study or otherwise concern themselves with the region's problems and development in the fields of agriculture, business and industry, labor, natural resources, urban growth, housing and public service activities such as public health and education, insofar as such problems and development may be relevant to regional or metropolitan planning.

(6) Provide information to officials of departments, agencies and instrumentalities of state and local government and to the public at large, in order to foster public awareness and understanding of the objectives of the regional development plan and of the functions of regional or metropolitan and local planning, and in order to stimulate public interest and participation in the orderly, integrated development of the region or metropolitan area.

(7) Accept and receive, in furtherance of its functions, funds, grants, and services from the federal government or its agencies, from departments, agencies and instrumentalities of state, parish, municipal or local government, or from private and civic sources.

(8) Hold public or private hearings and sponsor public forums in any part of its area whenever it deems it necessary or useful in the execution of its other functions.

(9) Cooperate, in the exercise of its planning functions, with federal and state agencies in planning for civil defense.

(10) Have the power to borrow money from private lenders in order to stabilize its cash flow necessary for the staff's day to day operations, provided that such debt is secured by commission receivables or other collateral.

(11) Exercise all other powers necessary and proper for the discharge of its duties.

Added by Acts 1956, No. 239, §5. Amended by Acts 1968, No. 288, §2; Acts 1985, No. 553, §1; Acts 2004, No. 33, §1.



RS 33:135.1 - Additional powers

§135.1. Additional powers

A. Any two or more of the regional planning commissions are authorized to form an association for the purpose of coordinating comprehensive planning and development programs for the resolution of economic, social, physical, and governmental problems of the state and its citizens.

B. The association may exercise any and all powers necessary or appropriate to effectuate this purpose, including but not limited to the following powers:

(1) To enter into agreements or other transactions with any federal, state, or local governmental agency and with private sector organizations.

(2) To apply for and receive state and other funds for distribution to the regional planning commissions belonging to the association based upon allocation formulas developed by these commissions.

(3) To exercise all or any part or combination of powers granted and to do and perform all acts and things necessary or convenient to carry out the general powers expressly granted to the regional planning commissions when authorized by the several regional planning commissions belonging to the association.

Acts 1984, No. 377, §2.

{{NOTE: SEE ACTS 1984, NO. 377, §3.}}



RS 33:135.2 - Houma-Terrebonne zoning authority

§135.2. Houma-Terrebonne zoning authority

The Terrebonne Parish Consolidated Government may provide, by ordinance, that the Houma-Terrebonne Regional Planning Commission or its successor shall serve as the zoning commission for the city of Houma and any other part of the parish where zoning authority is exercised. The commission shall hold separate meetings and keep separate minutes and records when serving as a zoning commission.

Acts 2001, No. 79, §1.



RS 33:135.3 - Additional powers; certain commissions

§135.3. Additional powers; certain commissions

A regional planning commission in any regional urbanized area with a population in excess of one million shall:

(1) Be authorized to provide transportation design and transportation engineering services in support of the metropolitan transportation plan, the capital outlay program, and such related projects as may be requested and approved by member governmental entities.

(2) Not exceed five hundred thousand dollars for engineering fees or design costs for any individual project.

(3) Coordinate all transportation design and engineering with affected governmental entities, including concurrence of the Louisiana Department of Transportation and Development prior to performing any transportation design or transportation engineering services involving a state highway. Should federal funds be involved, any such projects shall be confined to the federal-aid network and shall require prior approval by the Federal Highway Administration.

Acts 2003, No. 783, §1, eff. July 1, 2003.



RS 33:136 - Regional development plan; filing; distribution

§136. Regional development plan; filing; distribution

Upon the preparation of the regional development plan or any phase or functional part thereof, or upon the preparation of any extension of or addition to the plan, the regional planning commission shall file such a plan, part of a plan, amendment, revision, extension or addition in the division of administration, and shall transmit copies of the same to the chief administrative officers, the legislative bodies and to the planning agencies of the parishes, municipalities or other local governments within its area, as well as to regional planning commissions established for adjoining areas. A regional planning commission shall make copies of the regional development plan or part of a plan available for general distribution or sale.

Acts 1956, No. 239, §6. Amended by Acts 1968, No. 288, §2; Acts 2004, No. 33, §1.



RS 33:137 - Relationship of commission to municipal and parish planning commission

§137. Relationship of commission to municipal and parish planning commission

A. No regional planning commission shall be authorized to exercise the functions of any municipal planning commission or parish planning commission, where such are established within a regional planning area, except as hereinafter provided.

B. In any municipality or parish located in a regional planning area as hereinabove defined, the legislative body of the municipality or parish may designate the regional planning commission as the municipal planning commission or the parish planning commission. Upon such designation the regional planning commission shall have all the powers and functions relating to making, adopting, amending, and adding to the master plan of the municipality or parish or part thereof, or relating to the planning of the municipality or parish as provided or granted by Revised Statutes 33:101 through 119 inclusive or by other laws to the planning commission of the municipality or parish; and the master plan, its parts, amendments, and additions made and adopted by the designated commission for the municipality or parish shall have the same force and effect in the municipality or parish as though made and adopted by a municipal planning commission appointed by the municipality or a parish planning commission appointed by the parish. In acting as the planning commission of the municipality, or the parish the designated regional planning commission shall follow the procedure specified by the provisions of Revised Statutes 33:101 through 119 inclusive and other laws relating to municipal or parish planning commissions. Any municipality or parish so designating a regional planning commission as its planning commission shall pay to the designated commission that portion of the expenses of the designated commission which is properly chargeable to the planning service rendered to the municipality or parish.

C. In cases where a municipality or a parish has a municipal or a parish planning commission functioning within a regional planning area, then the regional planning commission shall recommend measures for the coordination of plans, and if appropriate, recommend plans for adoption by the said municipal or parish planning commission.

D. For purposes of coordination of planning, a parish or municipal planning commission created under R.S. 33:101 through 119 or a smaller regional planning commission created under R.S. 33:131 through 140 geographically contained within an area comprising a planning and development or clearing house district as designated by the Louisiana Commission on Intergovernmental Relations may join any regional planning commission created to serve such planning and development district. In such cooperation for coordination of planning, the parish, municipal or smaller regional planning commission shall not lose its separate identity as a planning commission.

Acts 1956, No. 239, §7. Amended by Acts 1972, No. 607, §1.



RS 33:138 - Local governments and planning agencies; filing of plans and reports; submission of proposals

§138. Local governments and planning agencies; filing of plans and reports; submission of proposals

To facilitate effective and harmonious planning of the region or metropolitan area, all parish and municipal legislative bodies, and all parish, municipal or other local planning agencies shall file with the appropriate regional planning commission, for its information, all parish or municipal plans, zoning ordinances, official maps, building codes, subdivision regulations, or amendments or revisions or any of them, as well as copies of their regular and special reports dealing in whole or in part with planning matters. Parish or municipal legislative bodies, or parish, municipal or other local planning agencies may also submit proposals for such plans, ordinances, maps, codes, regulations, amendments or revisions prior to their adoption, in order to afford an opportunity to the regional planning commission or its staff to study such proposals and to render advice thereon.

Acts 1956, No. 239, §8.



RS 33:139 - Federal, state and local aid to regional planning commissions

§139. Federal, state and local aid to regional planning commissions

Regional planning commissions may request and accept grants of funds or services from the federal government or any of its agencies, from the state government or any of its agencies or from parish, municipal or other local governments within their planning area, or from private sources. Parishes and municipalities are hereby authorized to appropriate funds for the purposes of the regional planning commission established for all or parts of their area. The books and accounts of regional planning commissions shall be public records open for public inspection, and shall show the amounts and sources of all receipts and the amounts of all disbursements.

Acts 1956, No. 239, §9.



RS 33:140 - Miscellaneous powers and duties of regional planning commission; payment of per diem, when authorized, to members thereof holding no other elected or appointed public office

§140. Miscellaneous powers and duties of regional planning commission; payment of per diem, when authorized, to members thereof holding no other elected or appointed public office

Members of a commission, when duly authorized by a commission, may attend planning conferences or meetings or planning institutes or hearings upon pending planning legislation, and a commission may, by resolution spread upon its minutes, pay the reasonable traveling expenses incident to such attendance. When so directed and authorized by the regional planning commission, members thereof who hold no other elected or appointed office may be paid a per diem of fifty dollars each for attendance at regular or specially called meetings of the full commission or the executive committee thereof in no event to exceed two such meetings per month, i.e. in no event is payment of a total per diem per such member to exceed one hundred dollars per month, payable out of the funds of the regional planning commission. All public officials shall, upon request, furnish to a commission, within a reasonable time, such available information as it may require for its work. A commission, its members, officers, and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks thereon. In general, a commission shall have such powers as may be necessary to enable it to fulfill its functions, promote planning, and in all respects carry out the purposes of this subpart.

Acts 1956, No. 239, §10. Amended by Acts 1973, No. 112, §2; Acts 1974, No. 249, §1.



RS 33:140.1 - General purposes

SUBPART D. SHREVEPORT METROPOLITAN PLANNING

§140.1. General purposes

It is the purpose and intent of this Sub-Part to authorize metropolitan planning in the City of Shreveport and its environs and to provide for the creation, organization, powers and duties of a metropolitan planning commission; for the regulation of the subdivision of land in the metropolitan planning area, as defined herein; for the making and adoption of an official map or maps to preserve the integrity of the major street plan and other plans by the regulation of buildings in mapped streets; for the making and adoption of a zoning plan and zoning ordinance or ordinances; for the adoption of ordinances prescribing minimum construction, health, and sanitation standards to prevent the spread of slums and to encourage and assist public and private agencies, corporations, and individuals in the rehabilitation and redevelopment of blighted areas; and for the adoption of other plans, ordinances, and measures to effectuate the purposes of this Sub-Part.

It is the intent of this Sub-Part to provide for the planning and the effectuation of plans for the orderly physical development of the metropolitan planning area as a whole. To this end provision is made for unified planning of the area within the City of Shreveport and environs; and, further, provision is made for joint or correlated action by the City Council of the City of Shreveport and the Police Jury of Caddo Parish in the adoption of ordinances or other measures to effectuate such unified plans.

Acts 1962, No. 52, §1.

NOTE: See Acts 2004, No. 362, §3, relative to repeal of Acts 1975, No. 573, Acts 1978, No. 554, Acts 1980, No. 411, Acts 1984, No. 162, and Acts 2003, No. 265.



RS 33:140.2 - Separate actions by city and parish

§140.2. Separate actions by city and parish

A. Where joint or correlated legislative action is required, as above provided, it is contemplated in this Sub-Part that such joint or correlated legislative action will be taken within a reasonable time after the submission of such ordinances or other measures to the City Council or the Police Jury by the planning commission.

B. In the event such legislative action is not taken by either the City Council or the Police Jury, nothing in this Sub-Part shall be construed to prohibit, prevent, or impair the other from taking such action unilaterally with respect to the territory within its lawful jurisdiction; provided, that in such case either the City Council or Police Jury, as the case may be, that has failed to take such legislative action shall forfeit to the other all rights and privileges with respect to joint action, such as appointment of members of the board of appeals, and such rights and privileges shall remain forfeited until such time as the joint or correlated action contemplated is taken.

Acts 1962, No. 52, §2.



RS 33:140.3 - Conflict with other laws

§140.3. Conflict with other laws

A. Where other laws relating to the physical planning, zoning, airport zoning, effectuation of plans, platting, and other purposes of this Sub-Part are in conflict with the provisions of this Sub-Part, the provisions of this Sub-Part shall prevail; provided, however, that where such other laws or provisions thereof provide for other and additional duties, powers, authority, and responsibility, such other laws shall be applicable insofar as they are not in conflict with the provisions of this Sub-Part.

B. It is distinctly recognized, however, that should either party hereto fail to take advantage of or to use the instant legislation, this Sub-Part will in no way be construed to displace, amend, supersede or affect existing planning or zoning laws or statutes of the State of Louisiana or of either jurisdiction herein which are now in effect.

Acts 1962, No. 52, §3.



RS 33:140.4 - Delegation of authority

§140.4. Delegation of authority

A. Where, for reasons of convenience, economy, or effectiveness in the administration of plans, ordinances, or other measures, such as zoning, it is desired that the City Council or Police Jury or department, bureau, or agent of either undertake the administration of such plans, ordinances, or other measures with respect to the territory of the other, the City Council and Police Jury are hereby authorized and empowered to enter into such arrangement as may be mutually agreed upon for such administration and to provide compensation therefor to the governing body or department, bureau, or agent thereof, commensurate with the value and extent of the administration and work involved.

B. Nothing in this section shall be construed as authorizing the delegation by the City Council or the Police Jury to the other or to any department, bureau, or agent thereof, of the legislative authority vested by law in such governing body.

Acts 1962, No. 52, §4.



RS 33:140.5 - Definitions

§140.5. Definitions

For the purposes of this Subpart, certain words and phrases used herein are defined as follows:

(1) Municipal and municipality relate to the City of Shreveport, and where appropriate to the context, to that area lying within the corporate limits of such city as such corporate limits exist or may exist in the future.

(2) City Council relates to the chief legislative body of the City of Shreveport.

(3) Parish relates to Caddo Parish as such parish exists today or may exist in the future.

(4) Police Jury relates to the chief legislative body of Caddo Parish.

(5) Planning Commission or commission means the Shreveport Metropolitan Planning Commission of Caddo Parish as provided for in R.S. 33:140.6.

(6) Metropolitan planning area means the City of Shreveport and any areas outside of its boundaries which, in the commission's judgment, bear relation to the planning of the municipality; provided, however, that such metropolitan planning area shall not extend more than five (5) miles beyond the City of Shreveport as such City exists or may exist in the future.

(7) Street or streets means, relates to, and includes streets, avenues, boulevards, roads, lanes, alleys and other ways.

(8) Subdivision means the division of a lot, a tract, or parcel of land or a portion thereof, into two or more lots, sites, or other divisions, any one or more of which is to be platted as a lot of record for the purpose, whether immediate or future, of sale or building development, and also means resubdivision, or the consolidation of lots or tracts or portions thereof into single lots, and, when appropriate to the context, relates to the process of subdividing, as to the land or area subdivided.

Acts 1962, No. 52, §5; Acts 1990, No. 699, §1. eff. July 20, 1990; Acts 1990, No. 890, §1; Acts 1990, No. 953, §1.



RS 33:140.6 - Metropolitan planning commission; creation and appointment

§140.6. Metropolitan planning commission; creation and appointment

The City Council of the City of Shreveport and the Police Jury of Caddo Parish may create a commission, to be known as the Shreveport Metropolitan Planning Commission of Caddo Parish. The Commission shall consist of nine members who shall be residents and qualified voters of Caddo Parish, four (4) members appointed by the City Council of the City of Shreveport, four (4) members appointed by the Police Jury of Caddo Parish, and one member elected by joint action of the City Council of the City of Shreveport and the Police Jury of Caddo Parish. The term of each member shall be six years, except that of the members first appointed, the terms of the four (4) members appointed by the City Council and the terms of the four (4) members appointed by the Police Jury shall be two, four, five, and six years respectively, and the term of the member elected by joint action of the City Council and the Police Jury shall be three years. Any vacancy shall be filled for the unexpired term by the appointive authority, which shall have also the authority to remove any member for cause stated in writing and after public hearing; provided, however, that the filling of an unexpired term of the removal of any member elected by the City Council and the Police Jury shall be done only by the City Council and the Police Jury. All members shall serve without compensation.

Acts 1962, No. 52, §6.



RS 33:140.7 - Organization, rules, staff

§140.7. Organization, rules, staff

A. The commission shall elect its chairman from among its members. The term of the chairman shall be one year with eligibility for reelection. The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, and the recorded vote of each member to be included, and each record shall be a public record.

B. The commission may appoint such employees and staff as it deems necessary for its work, and where, for convenience, economy, or effectiveness in the administration of plans, ordinances, or other measures, such as zoning, the commission desires to delegate certain authority to its employees and staff to act in its behalf, it may do so when such authority is specified in the plan, ordinance or other measure.

C. The commission may contract with city planners and other consultants for such services as it may require.

Acts 1962, No. 52, §7; Acts 1991, No. 165, §1.



RS 33:140.8 - Budget

§140.8. Budget

The commission shall prepare an annual budget of its operating expenses, the total amount of which, exclusive of gifts, shall be within the total amounts appropriated for the purpose by the City Council and the Police Jury. The City of Shreveport shall act as fiscal agent for the commission.

Acts 1962, No. 52, §8.



RS 33:140.9 - Area of jurisdiction

§140.9. Area of jurisdiction

The area of jurisdiction of the commission shall be the metropolitan planning area as defined herein. In its planning, the commission may take into consideration and may make plans for such other area as, in its judgment bears relation to the metropolitan planning area, but the plans for such other area shall not in themselves or by reason of this Sub-part have any legal or official status.

Acts 1962, No. 52, §9.



RS 33:140.10 - Master plan

§140.10. Master plan

It shall be the function and duty of the commission to make and recommend to the City Council and the Police Jury a master plan for the physical development of the municipality, including any areas outside of its boundaries which, in the commission's judgment, bear relation to the planning of the municipality. The master plan, consisting of maps, plats, charts, and descriptive and explanatory matter, shall show the commission's recommendations for such physical development, and may include, among other things, the general location, character and extent of streets, bridges, viaducts, parks, parkways, waterway and waterfront developments, playgrounds, airports, and other public ways, grounds, places and spaces; the general location of public buildings, schools and school sites, and other public property; the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, power, heat, light, sanitation, transportation, communication, and other purposes; the acceptance, widening, removal, extensions, re-location, narrowing, vacation, abandonment, or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities, or terminals; a zoning plan for the regulation of the height, area, bulk, location, and use of private and public structures and premises, and of population density; the general location, character, layout, the extent of the neighborhood units and communities or groups of neighborhood units, of neighborhood and community centers; and of the general character, extent, and layout of the replanning of blighted districts and slum areas. The commission may from time to time recommend amendments to extend or add to the plan.

Acts 1962, No. 52, §10.



RS 33:140.11 - General purpose of the plan

§140.11. General purpose of the plan

In the preparation of the master plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the City of Shreveport and its environs. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the metropolitan planning area which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity, or the general welfare, as well as efficiency and economy in the process of development.

Acts 1962, No. 52, §11.



RS 33:140.12 - Adoption of master plan

§140.12. Adoption of master plan

The commission may recommend the adoption of the master plan as a whole, or, as the work of making the whole master plan progresses, may from time to time recommend a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan. The adoption of the plan or any part, amendment, or addition, shall be by resolution carried by the affirmative votes of a majority of the City Council, in the case of its applicability to the City of Shreveport, or by the Police Jury, in the case of its applicability to areas outside of the City of Shreveport. The resolution shall refer expressly to the maps, descriptive matter, and other matters intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof by the identifying signature of the secretary of the City Council or the Police Jury, and a copy of the plan or part thereof shall be certified to each of the following: The City Council of the City of Shreveport, the Police Jury of Caddo Parish, the Caddo Parish School Board, the Board of Commissioners of the Caddo Levee District, and the Clerk of Court and Recorder of Caddo Parish, who shall record such plan or part thereof on the conveyance records of Caddo Parish. The plan or part thereof shall take effect after the date it shall have been adopted by the City Council, in the case of its applicability to the City of Shreveport, or by the Police Jury, in the case of its applicability to areas outside the City of Shreveport.

Acts 1962, No. 52, §12.



RS 33:140.13 - Miscellaneous powers of the commission

§140.13. Miscellaneous powers of the commission

The commission may make reports and recommendations relating to the plan and development of the area within its jurisdiction to public officials and agencies, public utility companies, civic, educational, professional and other organizations and citizens. It may recommend to the executive or legislative officials of the City of Shreveport and Caddo Parish, and to other public or semi-public boards, commissions, agencies, or other bodies, programs for public improvements and the financing thereof. All public officials shall, upon request, make available to the commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its functions, may enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission shall have such additional powers as granted by ordinances adopted by the City Council or the Police Jury as the case may be.

Acts 1962, No. 52, §13.



RS 33:140.14 - Legal status of plan

§140.14. Legal status of plan

After adoption of the master plan or any part thereof, then and thenceforth no street, park, or any public way, ground, place, or space, no public building or structure, school or school site, or no public utility, whether publicly or privately owned, shall be constructed or authorized in the area of the adopted plan until and unless the location and extent thereof shall have been submitted to and approved by the planning commission; provided that in the case of disapproval, the commission shall communicate its reasons to the City Council or Police Jury, as appropriate, and the City Council or Police Jury, by a vote of not less than two-thirds of its entire membership shall have the power to overrule such disapproval and, upon such overruling, the City Council, Police Jury, or the appropriate board or officer shall have the power to proceed; provided, however, that if the public way, ground, place, space, building, structure, school or school site, or utility be one the authorization or financing of which does not, under the law or charter provisions governing the same, fall within the province of the City Council or Police Jury or other body or official of the City of Shreveport or of Caddo Parish, then the submission to the planning commission shall be by the board or official having such jurisdiction, and the planning commission's disapproval may be overruled by such board by a vote of not less than two-thirds of its entire membership or by said official. The acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, acquisition of land for, or sale or lease of any street or other public way, ground, place, property, or structure shall be subject to similar submission and approval, and the failure to approve may be similarly overruled. The secretary of the commission or his deputy shall issue a receipt showing the date, time, and sufficient description to identify any document submitted to it for approval. The failure of the commission to act within sixty (60) days from the date of official filing shall be deemed approval, unless a longer period be granted by the City Council, Police Jury, or other submitting agency or official, provided that the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, acquisition of land for, or sale or lease of any street, or other public way, ground, place, property, or structure by the Police Jury of Caddo Parish or by the City Council of the City of Shreveport, as the case may be, need not be submitted for approval by the commission unless in conflict with said master plan.

Acts 1962, No. 52, §14.



RS 33:140.15 - Effective date

§140.15. Effective date

In creating a metropolitan planning commission, as authorized by this Sub-Part, the City Council of the City of Shreveport and the Police Jury of Caddo Parish shall, by mutual agreement, designate the date upon which the powers, duties and authority of the commission shall take effect. Until such time as the Metropolitan Planning Commission begins the performance of its duties the existing City Planning Commission of the City of Shreveport shall be continued with all the powers and duties heretofore held; and, by the aforesaid date the City Planning Commission shall have turned over to the Metropolitan Planning Commission all of its records, plans, studies, or other instruments of its work and planning. Upon the attachment of the jurisdiction of the Metropolitan Planning Commission, the powers of the City Planning Commission of the City of Shreveport in conflict herewith, shall cease to exist; provided, however, that such plans or parts thereof as have been lawfully adopted by the City Planning Commission, including but not limited to the subdivision regulations, major street plan, and zoning plan, shall continue in effect and shall be administered by the Metropolitan Planning Commission until repealed or replaced by such Metropolitan Planning Commission in accordance with this Sub-Part.

Acts 1962, No. 52, §15.



RS 33:140.16 - Planning commission as platting authority

§140.16. Planning commission as platting authority

From and after the time when the Shreveport Metropolitan Planning Commission of Caddo Parish shall have recommended, and the City Council and the Police Jury have adopted a master plan in whole or in part, no plat of a subdivision of land lying within the area covered by the said plan shall be filed or recorded until it shall have been submitted to and approved by the commission, and such approval entered in writing on the plat by the secretary of the commission. The Clerk of Court and Recorder shall not file or record a plat of a subdivision without the approval of the Planning Commission as required by this Sub-Part; the filing or recording of a plat of a subdivision without the approval of the Planning Commission as required by this Section shall be void.

Acts 1962, No. 52, §16.



RS 33:140.17 - Subdivision, regulations

§140.17. Subdivision, regulations

A. In exercising the powers granted to it by this Sub-part, the planning commission shall recommend regulations governing the subdivision of land within the metropolitan planning area. Such regulations may provide for the harmonious development of the metropolitan planning area; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the master plan or official map of the metropolitan planning area; for adequate open spaces for traffic, recreation, light and air; and for the distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, or prosperity.

B. Such regulations may include requirements as to the extent to which and the manner in which streets shall be graded and improved and water, sewer and other utility mains, piping, connections, or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of the commission may provide for the tentative approval of the plat previous to such improvement and installation; but any such tentative approval shall not be entered on the plat. Such regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a plat, the commission may accept a bond, in an amount and with surety and conditions satisfactory to it, providing for the securing to the City of Shreveport or to Caddo Parish, as appropriate, the actual construction and installation of such improvements and utilities within a period specified by the commission and expressed in the bond; and the City Council of the City of Shreveport and the Police Jury of Caddo Parish are hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies. Such regulations may provide, in lieu of the completion of such work and installations previous to the final approval of a plat, for an assessment or other method whereby the City of Shreveport or Caddo Parish, as appropriate, is put in an assured position to do such work and make such installations at the cost of the owners of the property within the subdivision.

C. Before recommending its subdivision regulations or any amendments thereto, the commission shall hold a public hearing thereon, at least ten (10) days notice of the time and place of which shall be published in a newspaper of general circulation in the municipality and parish; certified copies of these regulations to be filed with the local legislative body and the Clerk of Court. The commission shall then present its recommendation for subdivision regulations to the City Council or the Police Jury for adoption by the City Council or the Police Jury, as the case may be.

Acts 1962, No. 52, §17.



RS 33:140.18 - Procedure on subdivision plats; appeals

§140.18. Procedure on subdivision plats; appeals

A.(1) The secretary of the commission or his deputy shall issue a receipt showing the date, time, and sufficient description to identify any plat submitted to it for approval.

(2) The commission shall approve or disapprove the plat within sixty days thereof, otherwise said plat shall be deemed to be approved and a certificate to that effect shall be issued by the commission on demand; however, the applicant for commission approval may waive this requirement and consent to the extension of such period.

(3) The ground of disapproval of any plat shall be stated upon the records of the commission, with the recorded vote of each member included in said records.

(4) No plat shall be disapproved by the commission without affording a hearing thereon.

B. Any applicant or other person may appeal commission approval or disapproval of a subdivision plat to the city council or the police jury, as the case may be, under such procedures and provisions as shall be established in the subdivision regulations.

Acts 1984, No. 550, §1.



RS 33:140.19 - Effect of plat approval on status of dedications

§140.19. Effect of plat approval on status of dedications

The approval of a plat by the planning commission shall not be deemed to constitute or affect any acceptance by the municipality or parish or public body of the dedication of any street or other ground shown upon the plat.

Act 1962, No. 52, §19.



RS 33:140.20 - Penalties for transferring lots in unapproved subdivisions

§140.20. Penalties for transferring lots in unapproved subdivisions

Whoever, being the owner or the agent of the owner of any land located within the area covered by the adopted plan, transfers or sells or agrees to sell or negotiates to sell such land by reference to or exhibition of or by other use of a plat of subdivision of such land before such plat has been approved by such commission and recorded in the office of the Clerk of Court and Recorder of Caddo Parish, shall be subject to a penalty of one hundred dollars for each lot so transferred or sold or agreed or negotiated to be sold; and the description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties. The municipality or the parish, as appropriate, through its attorney or other designated official, may enjoin such transfer of sale or agreement by action for injunction or may recover the penalty by civil action.

Acts 1962, No. 52, §20.



RS 33:140.21 - Acceptance of and improvements in unapproved streets

§140.21. Acceptance of and improvements in unapproved streets

From and after the time when the platting jurisdiction of the planning commission shall have attached by virtue of the adoption of a master plan, in whole or in part, as provided in R.S. 33:140.16, the municipality or parish or other public body shall not accept, lay out, open, improve, grade, pave, or light any street within the area covered by the adopted plan, which conflicts with the plan unless such street shall have been accepted or opened as, or shall have otherwise received the legal status of, a public street prior to such attachment of the commission's platting jurisdiction, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by such commission or on a street plat made by and adopted by such commission; provided, however, that the City Council, or, in the case of a street outside of the municipality, the Police Jury may locate and construct or may accept any other street if the ordinance or other measure for such location and construction or for such acceptance be first submitted to such commission for its approval, and, if disapproved by the commission, be passed by not less than two-thirds of the entire membership of the City Council or Police Jury, as appropriate; and a street approved by the commission upon such submission, or constructed or accepted by such two-thirds vote after disapproval by the commission, shall have the status of an approved street as fully as though it has been originally shown on a subdivision plat approved by the commission or on a plat made and adopted by the commission.

Acts 1962, No. 52, §21.



RS 33:140.22 - Building permits

§140.22. Building permits

Whenever the planning commission has recommended to the City Council and the Police Jury, and the City Council or Police Jury has adopted in whole or in part, a building permit plan, including both the full text of a building permit ordinance and the map or maps, showing the districts or zones in which building permits will be required, then and thereafter no building shall be erected in those areas without first having secured the required building permit.

Acts 1962, No. 52, §22.



RS 33:140.23 - Platting of street lines by planning commission

§140.23. Platting of street lines by planning commission

From and after the time when the planning commission shall have recommended and the City Council and the Police Jury adopted a master plan in whole or in part, which includes at least a major street plan, or shall have progressed in its master planning to the state of the making and recommending a major street plan, such commission shall have the power to make or cause to be made, from time to time, plats on which are indicated the locations of the lines recommended by the commission as the planned or mapped lines of future streets, street extensions, street widenings, or street narrowings. The making or certifying of a plat by the commission shall not in and of itself constitute or be deemed to constitute the opening or establishment of any street or the taking or acceptance of any land for street purposes.

Acts 1962 No. 52, §23.



RS 33:140.24 - Establishment of official map

§140.24. Establishment of official map

When the City Council and the Police Jury have adopted a master plan which includes at least a major street plan, or the Planning Commission has progressed in its master planning to the state of the making and recommending of a major street plan, and shall have certified a copy of such major street plan to the City Council and one to the Police Jury, then the City Council and the Police Jury may establish an official map of the municipality, in the case of the City Council, and that part of Caddo Parish within the area included within the adopted plan but outside the City of Shreveport, in the case of the Police Jury. The official map shall show the location of the streets theretofore existing and established by law as public streets. Such official map may also show the location of the lines of streets on plats of subdivisions which shall have been approved by the planning commission. The City Council and the Police Jury shall certify the fact of the establishment of the official map to the Clerk of Court and Recorder of Caddo Parish.

Acts 1962, No. 52, §24.



RS 33:140.25 - Official map; additions and changes

§140.25. Official map; additions and changes

The City Council and the Police Jury may add to the official map, each in its own jurisdiction, by placing thereon, from time to time, the lines of streets in accordance with the plat of any subdivision which shall have been approved by the planning commission. The City Council and the Police Jury may make, from time to time, other additions to or modifications of the official map by placing thereon the lines of planned new streets or street extensions, widenings, narrowings, or vacations. The placing of any street or street line upon the official map shall not, in or of itself, constitute or be deemed to constitute the opening or establishing of any street or the taking or accepting of any land for street purposes.

Acts 1962, No. 52, §25.



RS 33:140.26 - Regulation of buildings in bed of mapped streets

§140.26. Regulation of buildings in bed of mapped streets

For the purpose of preserving the integrity of the official map, the City Council and the Police Jury may provide by general ordinance or other legislative action that no permit shall be issued for any building or structure or part thereof on any land located between the mapped lines of any street as shown on the official map. Any such ordinance or legislative act shall provide that the Board of Appeals, as provided for in this Sub-part, shall have the power, upon an appeal filed with it by the owner of any such land, to authorize the grant of a permit for a building or structure or part thereof within any such mapped street location in any case in which such board finds, upon the evidence and arguments presented to it upon such appeal,

(1) That the property of the appellant of which such mapped street location forms a part will not yield a reasonable return to the owner unless such permit be granted, or

(2) That balancing the interest of the municipality or parish in preserving the integrity of the official map and the interest of the owner in the use and benefits of his property, the grant of such permit is required by considerations of justice and equity.

Before taking any such action, the board of appeals shall hold a hearing thereon, at least ten days notice of the time and place of which shall be given to the appellant by mail at the address specified by the appellant in his appeal petition. In the event that the board of appeals decides to authorize a building permit, it shall have the power to specify the exact location, ground area, height, and other details and conditions of extent and character, and also the duration of the building, structure or part thereof to be permitted.

Acts 1962, No. 52, §26.



RS 33:140.27 - Municipal improvements in streets; buildings not on mapped streets

§140.27. Municipal improvements in streets; buildings not on mapped streets

Except in streets existing and established by law as public streets at the date of the establishment of the official map, no public water facilities, sewer, or other public utilities or improvements shall be constructed after such date in any street until such street is duly placed on the official map. The city council and the police jury may provide by ordinance that no permit for the erection of any building shall be issued unless a street giving access to such proposed building existed and was established by law as a public street at the time of the establishment of the official map or shall have been duly placed on the official map in accordance with the provisions of R.S. 33:140.24 and R.S. 33:140.25; provided, however, that such ordinance shall contain provision whereby the applicant for such permit may appeal to the board of appeals, hearing upon which appeal and notice of the time and place of which shall be published in a newspaper of general circulation in the city and parish, and such board shall have the authority to authorize such a permit, subject to such conditions as the board may impose, where the circumstances of the case do not require the proposed building to be related to the existing streets or to streets as shown on the official map and where the permit would not tend to distort or increase the difficulty of carrying out the official map of the master plan of the municipality.

Acts 1962, No. 52, §27.



RS 33:140.28 - Grant of power

§140.28. Grant of power

For the purpose of promoting the public health, safety, morals, convenience, order, prosperity and general welfare, the City Council of the City of Shreveport and the Police Jury of Caddo Parish are hereby empowered, in accordance with the conditions and the procedures specified in this Sub-Part, to regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot which may be occupied, the sizes of yards, courts or other open spaces, the density of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, civic activities, and other purposes, within the municipality, in the case of the City of Shreveport, and within that part of Caddo Parish within the metropolitan planning area but outside the City of Shreveport in the case of Caddo Parish.

Acts 1962, No. 52, §28.



RS 33:140.29 - The zoning plan

§140.29. The zoning plan

Whenever the planning commission recommends to the City Council of the City of Shreveport and to the Police Jury of Caddo Parish a zoning plan, including both the full text of a zoning ordinance and the map or maps, representing the recommendations of the planning commission for the regulation by districts or zones of the location, height, bulk, number of stories, and size of buildings and other structures, the percentage of the lot which may be occupied, the size of yards, courts and other open spaces, the density of population, and the uses of buildings, structures, and land for trade, industry, residence, recreation, civic activities, and other purposes, then the City Council and the Police Jury may exercise the powers granted for the purpose mentioned in R.S. 33:140.28 and may divide the municipality or that part of the parish within the metropolitan planning area outside the City of Shreveport, as the case may be, into districts or zones of such number, shape, and area as it may determine, and, for such purposes, may regulate the erection, construction, reconstruction, conversion, alteration, and uses of buildings and structures and the uses of land. All such regulations shall be uniform for each class or kind of building throughout each district, but the regulations in one district may differ from those in other districts.

Acts 1962, No. 52, §29.



RS 33:140.30 - Method of procedure

§140.30. Method of procedure

Before enacting the zoning ordinance or any amendment thereto, the Police Jury shall hold a public hearing thereon, at least ten days notice of the time and place of which shall be published in a newspaper of general circulation in the parish. The zoning ordinance, including the map or maps, may from time to time be amended; but no amendment shall become effective unless it be first submitted to and approved by the planning commission, or, if disapproved, shall receive the favorable vote of not less than two-thirds of the entire membership of the City Council or the Police Jury, as the case may be.

Acts 1962, No. 52, §30. Amended by Acts 1978, No. 211, §1, eff. June 29, 1978.



RS 33:140.31 - Non-conforming uses

§140.31. Non-conforming uses

The lawful use of a building or premises exactly as such use existed at the time of the enactment of any regulation affecting it may be continued although such use does not conform with the provisions of such regulation. The City Council or the Police Jury, as appropriate, may provide for the termination of non-conforming uses either by specifying the period or periods within which they shall be required to cease or by providing a formula or formulas whereby the compulsory termination of a non-conforming use shall be so fixed as to allow a reasonable period for the recovery or amortization of the investment in the non-conformance or with adequate compensation by a court of competent jurisdiction.

The City Council or the Police Jury, as appropriate, may in its discretion provide by ordinance for the resumption, restoration, reconstruction, extension, or substitution of non-conforming uses upon such terms and conditions as may be set forth in the ordinance.

Acts 1962, No. 52, §31.



RS 33:140.32 - Board of appeals

§140.32. Board of appeals

A. The zoning ordinances shall provide for a Board of Appeals of seven members, each to be appointed for a term of five years. Three members shall be appointed by the city council of the city of Shreveport, three members shall be appointed by the policy jury of Caddo Parish, and one member shall be elected by the joint action of the city council and the police jury. Of the members first appointed by the city council, one shall be appointed for a term of five years and two for a period of three years; of the members first appointed by the police jury, one shall be appointed for a term of four years and two for a period of two years; the member elected by joint action of the city council and police jury shall be elected for a term of one year. Members shall serve without compensation. Any vacancy shall be filled for the unexpired term by the appointive authority, which shall have also the authority to remove any member for cause stated in writing and after public hearing. Notwithstanding anything contained herein to the contrary, those members presently serving on the board of appeals will be allowed to complete their present terms and the two alternate members will be allowed to complete their terms as members, subject to the authority of the appointing authorities to remove any member for cause stated in writing and after public hearing.

B. The zoning ordinance may provide and specify general rules to govern the organization and procedure of such board of appeals, which rules shall not be inconsistent with the provisions of this Subpart.

C. The zoning ordinance may provide that the board of appeals may permit special exemptions to the zoning regulations in the classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance. The ordinance may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations. The ordinance may also authorize the board of appeals to grant a variance from the strict application of zoning regulations where other procedures for variance or modification are not specified in the zoning ordinance.

D. Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the City or Parish affected by any grant or refusal of a building permit or other act or decision of the building inspector or permit and zoning clerk of the municipality or parish or other administrative official based in whole or in part upon the provisions of any ordinance enacted under this Subpart.

E. The board of appeals shall have the following powers:

(1) To hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, permit, decision, or refusal made by the municipal building commissioner or any other administrative official in the carrying out or enforcement of any provision of any ordinance enacted pursuant to this Subpart.

(2) To hear and decide, in accordance with the provisions of any such ordinance, request for special exceptions or for interpretations of the map or for decisions upon other special questions upon which such board is authorized by any such ordinance to pass.

(3) To hear and decide on requests for a variance from the strict application of the zoning regulations where no other procedure for obtaining relief is specified in the ordinance and where due to exceptional topographic conditions or other extraordinary and exceptional characteristics of a specific piece of property, the strict application of regulations would result in peculiar and exceptional or undue hardship upon the owner of such property, provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning ordinance.

Acts 1962, No. 52, §32. Amended by Acts 1976, No. 268, §1; Acts 1991, No. 166, §1.



RS 33:140.33 - Enforcement and remedies

§140.33. Enforcement and remedies

The city council and the police jury may provide for the enforcement of any ordinance enacted under this Sub-part. A violation of any such ordinance is hereby declared a misdemeanor. In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted, or maintained, or any building structure, or land is or is proposed to be used in violation of any ordinance enacted under this Sub-Part, the building inspector, permit and zoning clerk, municipal or parish counsel, or other appropriate authority of the municipality or of the parish, or any adjacent or neighboring property owner who would be specifically damaged by such violation, may, in addition to other remedies, institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use, or to correct or abate such violation, or to prevent the occupancy of such building, structure, or land.

Acts 1962, No. 52, §33.



RS 33:140.34 - Conflict with other laws

§140.34. Conflict with other laws

Whenever the regulations made under authority of this Sub-Part require a greater width or size of yards, courts, or other open spaces, or require a lower height of buildings or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute, the provisions of the regulations made under authority of this Sub-part shall govern. Whenever the provisions of any other statute require a greater width or size of yards, courts, or other open spaces, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this Sub-part, the provisions of such statute shall govern.

Acts 1962, No. 52, §34.



RS 33:140.35 - Existing zoning ordinances

§140.35. Existing zoning ordinances

Existing zoning ordinances of the city of Shreveport shall continue in effect until repealed by ordinances enacted under the authority of this Sub-Part.

Acts 1962, No. 52, §35.



RS 33:140.36 - Grant of power

§140.36. Grant of power

For the purposes of promoting the public health, safety, morals, convenience, order, prosperity, and general welfare, the City Council of the City of Shreveport and the Police Jury of Caddo Parish are hereby empowered, in accordance with the conditions and procedures specified in this Sub-Part, to adopt housing codes prescribing minimum standards for the area, volume, light, air, ventilation, illumination, occupancy and density of occupancy, and sanitation of dwellings and dwelling places; to adopt building codes, plumbing codes, electrical codes and related measures to regulate the construction, reconstruction, alteration, extension, conversion, or maintenance of buildings; to regulate by building and housing codes or other measures or ordinances conditions of sanitation, including requirements for water supply and sewerage disposal and drainage; and to adopt such other ordinances, regulations, and plans as, in their judgment, are necessary to effect the rehabilitation of substandard dwellings and blighted areas within the municipality, in the case of the City of Shreveport, and within that part of Caddo Parish within the metropolitan planning area but outside the City of Shreveport, in the case of Caddo Parish; provided, however, that such codes, ordinances, plans or other measures may be adopted with respect only to such portion of the metropolitan planning area outside the City of Shreveport as, in the judgment of the Police Jury, is deemed necessary.

Acts 1962, No. 52, §36.



RS 33:140.37 - Planning commission

§140.37. Planning commission

The planning commission may prepare and recommend to the City Council and the Police Jury for adoption such codes, ordinances, plans, or other measures as, in its judgment, may be necessary to accomplish the purpose of this Sub-Part.

Acts 1962, No. 52, §37.



RS 33:140.38 - Method of procedure

§140.38. Method of procedure

Except for the adopting of the zoning ordinance or any amendment thereto by the city council, before adopting any code, ordinance, plan, or other measure pursuant to this Subpart, the city council or the police jury, as the case may be, shall hold a public hearing thereon, at least ten days notice of the time and place of which shall be published in a newspaper of general circulation in the municipality or in the parish, as the case may be.

Acts 1962, No. 52, §38. Amended by Acts 1978, No. 211, §2, eff. June 29, 1978.



RS 33:140.39 - Enforcement and remedies

§140.39. Enforcement and remedies

The City Council and the Police Jury may provide, in their respective jurisdictions, for the enforcement of any code, ordinance, or other measure enacted under this Sub-Part. A violation of any such code, ordinance, or other measure is hereby declared a misdemeanor. In case any building or structure is or is proposed to be constructed, reconstructed, altered, extended, converted, or maintained in violation of any code or ordinance enacted under this Sub-Part, the building inspector, permit or zoning clerk, municipal or parish counsel, or other appropriate authority of the municipality or of the parish, or any adjacent or neighboring property owner who would be specifically damaged by such violation, may, in addition to other remedies, institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful construction, reconstruction, alteration, extension, conversion, maintenance, or use, or to correct or abate such violation, or to prevent the occupancy of such building.

Acts 1962, No. 52, §39.



RS 33:140.51 - Regulation of size and use of buildings

SUBPART E. ST. BERNARD PARISH, ZONING REGULATIONS

§140.51. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals or the general welfare of the parish of St. Bernard, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes within the parish.

Acts 1962, No. 123, §1.



RS 33:140.52 - Creation of districts; uniform regulations throughout district

§140.52. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape and areas as it may deem best suited to carry out the purposes of this Sub-part, and within such districts it may regulate and restrict the erection, construction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1962, No. 123, §2.



RS 33:140.53 - Purpose of regulations

§140.53. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1962, No. 123, §3.



RS 33:140.54 - Public hearing

§140.54. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1962, No. 123, §4.



RS 33:140.55 - Changes or amendments

§140.55. Changes or amendments

The regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land (exclusive of streets and alleys) included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.54 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1962, No. 123, §5.



RS 33:140.56 - Zoning commission; recommendations; public hearing

§140.56. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of sub-part A of part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for the parish of St. Bernard and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1962, No. 123, §6.



RS 33:140.57 - Board of adjustment; membership; powers, and procedure; appeals

§140.57. Board of adjustment; membership; powers, and procedure; appeals

A. The police jury may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Sub-part, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Sub-part.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of this Sub-Part or any ordinance adopted pursuant thereto;

(2) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance; and

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

In exercising the above mentioned power the board may, in conformity with this Sub-part, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this subsection shall have preference over all other civil actions and proceedings.

Acts 1962, No. 123, §7



RS 33:140.58 - Enforcement of regulation; penalty

§140.58. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered or maintained, or any building, structure or land is used in violation of this Sub-Part or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct or abate such violation in order to prevent any illegal act, conduct, business or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Sub-part. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1962, No. 123, §8.



RS 33:140.59 - Conflicting regulations; higher standards to apply

§140.59. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Sub-part require a greater width or size of side yards, courts or other open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Sub-part shall govern. Whenever the provisions of any other statute, local ordinance or regulation require a greater width or size yards, courts or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Sub-part, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1962, No. 123, §9.



RS 33:140.61 - Purpose

SUBPART F. STATE PLANNING AND

DEVELOPMENT DISTRICTS

§140.61. Purpose

The legislature finds that problems of growth and development in urban and rural regions of the state so transcend the boundary lines of local government units that no single unit can plan for their solution without affecting other units in the region; that various multi-parish planning activities conducted under various laws of the United States are being conducted in an uncoordinated manner; that intergovernmental cooperation on a regional basis is an effective means of pooling the resources of local government to approach common problems; and that the assistance of the state is needed to make the most effective use of local, state, federal, and private programs in serving the citizens of such urban and rural regions.

It is the purpose of this Subpart to facilitate intergovernmental cooperation and to insure the orderly and harmonious coordination of state, federal, and local comprehensive planning and development programs for the solutions and resolution of economic, social, physical, and governmental problems of the state and its citizens by providing for the creation and recognition of regional planning and development commissions.

Added by Acts 1977, No. 472, §1.



RS 33:140.62 - Designation of regions

§140.62. Designation of regions

A. The development districts for the state designated and established by the governor in Executive Order No. 27 of 1973 are hereby continued as follows:

(1) District #1, composed of the parishes of Jefferson, Orleans, Plaquemines, St. Bernard and St. Tammany.

(2) District #2, composed of the parishes of Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, Pointe Coupee, Tangipahoa, Washington, West Baton Rouge, West Feliciana and St. Helena.

(3) District #3, composed of the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist and Terrebonne.

(4) District #4, composed of the parishes of Acadia, Evangeline, Iberia, Lafayette, St. Landry, St. Martin, St. Mary and Vermilion.

(5) District #5, composed of the parishes of Allen, Beauregard, Calcasieu, Cameron and Jefferson Davis.

(6) District #6, composed of the parishes of Avoyelles, Catahoula, Concordia, Grant, LaSalle, Rapides, Vernon and Winn.

(7) District #7, composed of the parishes of Bienville, Bossier, Caddo, Claiborne, DeSoto, Lincoln, Natchitoches, Red River, Sabine and Webster.

(8) District #8, composed of the parishes of Caldwell, East Carroll, Franklin, Jackson, Madison, Morehouse, Ouachita, Richland, Tensas, Union and West Carroll.

(9) St. Tammany Parish shall be within the jurisdiction of district #1 for all functional programs with the exceptions of economic development for which purposes it will be a member of district #2 until such time as district #1 is recognized by the federal Economic Development Administration as a designated district; provided, however, this Subpart shall not apply to those planning districts created for law enforcement purposes in R.S. 15:1208.

B. No commission shall have authority to levy or collect taxes, to promulgate regulations which affect property rights, or to serve as an appeal or review panel in any system of land use planning.

Added by Acts 1977, No. 472, §1.



RS 33:140.63 - Repealed by Acts 1990, No. 224, 4.

§140.63. Repealed by Acts 1990, No. 224, §4.



RS 33:140.64 - Repealed by Acts 1990, No. 224, 4.

§140.64. Repealed by Acts 1990, No. 224, §4.



RS 33:140.71 - Railroad Development District; creation; territorial jurisdiction

SUBPART G. RAILROAD DEVELOPMENT DISTRICT

§140.71. Railroad Development District; creation; territorial jurisdiction

A. The governing authorities of two or more parishes may by ordinance create a railroad development district composed of any part or all of the territory wholly within the boundaries of the parishes. The railroad development district, hereinafter referred to as the "district", if created, is hereby constituted and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant hereto shall be established for the primary object and purpose of promoting and encouraging development of rail service in the area of the parishes to stimulate the economy through renewed commerce, industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. Repealed by Acts 2005, No. 198, §2, eff. June 29, 2005.

Acts 2004, No. 435, §1, eff. June 24, 2004; Acts 2005, No. 198, §2, eff. June 29, 2005.



RS 33:140.72 - Board of commissioners; members; officers; agents; employees

§140.72. Board of commissioners; members; officers; agents; employees

A.(1) The district shall be governed by a board of commissioners consisting of the following members:

(a) Two members appointed by the governing authority of each parish.

(b) One member shall be appointed jointly by the parishes from within the district to serve at large.

(2) All members shall be citizens of the United States and qualified voters and taxpayers within the limits of the district during their term of office.

(3) The terms of office of the initial appointments shall be staggered with one, two, and three-year terms. They shall be determined by lot at the first meeting of the board.

(4) At the termination of these initial terms of office each term thereafter shall be for three years.

B. Any vacancy in the membership of the board of commissioners, occurring either by reason of the expiration of the term for which appointed or by reason of death, resignation, or otherwise, shall be filled by the appointing authority consistent with the original appointment procedure. In the event that the entity responsible for making the appointment fails to appoint a new member within thirty days of such vacancy, the board of commissioners shall appoint an interim successor to serve until the position is filled as provided in Paragraph (A)(1) of this Section.

C. Any member of the board of commissioners may be removed by the entity that originally appointed him, but only for cause and on charges preferred against him in writing and after public hearing, provided that any member so removed shall have the right to appeal his removal to a court of competent jurisdiction within ten days of the decision of the appointing entity ordering his removal.

D. The members of the board of commissioners shall receive a per diem as may be authorized by the appointing authority. The board of commissioners may reimburse any member for expenses actually incurred in the performance of his duties hereunder.

E. Members of the board, individually, and members of their immediate family are prohibited from bidding on or entering into any contract, subcontract, or other transaction that is under the supervision or jurisdiction of the district.

F. Elected officials are prohibited from serving on the board of commissioners.

G. The board of commissioners shall elect from among its own members a president, a vice president, a secretary, and a treasurer, whose duties shall be those usual to such offices. At the option of the board of commissioners, the offices of secretary and treasurer may be held by one person.

H. The board of commissioners shall meet in regular session every other month and shall also meet in special session as often as the president of the board convenes them or on the written request of four members. A majority of the members of the board of commissioners shall constitute a quorum.

I. The board of commissioners shall prescribe rules to govern its meetings, shall hold meetings in the city and parish as may be designated by the board, and may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees and shall fix their compensation and terms of employment.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.73 - Powers of district

§140.73. Powers of district

A. The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes including but not limited to rights and powers set out in this Subpart:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, or otherwise all property, including rights-of-way, to hold and use any franchise or property, real, personal, or mixed, tangible or intangible, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district including but not limited to the establishment, maintenance, and operation of a railroad.

(4) To enter into contracts for the purchase, acquisition, construction, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.74 - Railroad development

§140.74. Railroad development

A.(1) The district shall have the power to construct and acquire railway spurs, rail yards, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of the Local Services Law, R.S. 33:1321 et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor including but not limited to roads, street lighting, bridges, rail facilities, drainage, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages, and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321 without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of said thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more railway development projects, including all real and personal properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, donate, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes, or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom and from any other source.

(5)(a) To enter into any cooperative financing associated with railroad development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies under the Railroad Revitalization and Regulatory Act, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownership, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic development and the railway system.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.75 - Fees and ad valorem tax; borrowing money

§140.75. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose. The term of the tax shall not exceed ten years, but the tax may be renewed subject to the limitations and approval required by this Subsection.

B. All funds derived under this Section may be used only for expenses or specified purposes of the district. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A railroad development operational fund for the attraction of railroad development to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in promotion of industrial and commercial development of the railway system in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district, including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified railroad development plan.

(2) An account for the maintenance and operation of a railway promotional and advancement center to provide necessary information to companies and individuals engaged in providing services and goods to help identify potential customers and aid and assist the customers and user companies in developing and transporting their products or services.

Acts 2004, No. 435, §1, eff. June 24, 2004; Acts 2005, No. 198, §1, eff. June 29, 2005.



RS 33:140.76 - Obligations of the district

§140.76. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including railroad rehabilitation and improvement revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of monies of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:140.75 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations, or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes, or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.77 - Securities

§140.77. Securities

Bonds, certificates, or other evidences of indebtedness issued by the district under this Subpart are deemed to be securities of public entities within the meaning of Chapters 13 and 13-A of Title 39 of the Louisiana Revised Statutes of 1950, and shall be subject to defeasance in accordance with the provisions of Chapter 14 of Title 39 of the Louisiana Revised Statutes of 1950, and may be refunded in accordance with the provisions of Chapter 14-A and 15 of Title 39 of the Louisiana Revised Statutes of 1950, and may also be issued as short-term revenue notes of a public entity under Chapter 15-A of Title 39 of the Louisiana Revised Statutes of 1950.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.78 - Exemption from taxation

§140.78. Exemption from taxation

The district and all properties at anytime owned by the district and the income therefrom and all bonds, certificates, and other evidences of indebtedness issued by the district under this Subpart and the interest or income therefrom shall be exempt from all taxation by the state of Louisiana.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.79 - General compliances; enhancement

§140.79. General compliances; enhancement

A. No provisions of this Subpart shall be construed so as to exempt the district from compliance with the provisions of Louisiana laws pertaining to open meetings, public records, fiscal agents, official journals, dual officeholding and employment, public bidding for the purchase of supplies and materials and construction of public works, the Code of Governmental Ethics, the Right to Property in Article I, Section 4 of the Constitution of Louisiana, and the Louisiana Election Code.

B. The district shall have the power and right to adopt a program or programs awarding contracts to and establishing set-aside goals and preference procedures for the benefit of businesses owned and operated by socially or economically disadvantaged persons in accordance with any of the provisions of R.S. 38:2233 and of Chapter 19 of Title 39 of the Louisiana Revised Statutes of 1950, entitled "Louisiana Minority and Women's Business Enterprise Act".

C. The financial records of the district shall be subjected to audit pursuant to R.S. 24:513.

Acts 2004, No. 435, §1, eff. June 24, 2004.



RS 33:140.101 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

SUBPART G. ACADIANA RAILROAD

DEVELOPMENT DISTRICT

§140.101. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.

NOTE: SEE ACTS 1996, 1ST EX. SESS., NO. 53, §§3-7.



RS 33:140.102 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.102. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.103 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.103. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.104 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.104. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.105 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.105. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.106 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.106. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.107 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.107. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.108 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.108. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.109 - Repealed by Acts 1996, 1st Ex. Sess., No. 53, 2, eff. May 7, 1996.

§140.109. Repealed by Acts 1996, 1st Ex. Sess., No. 53, §2, eff. May 7, 1996.



RS 33:140.111 - Vermilion and Iberia Railroad Development District; creation; territorial jurisdiction

SUBPART G-1. VERMILION AND IBERIA RAILROAD

DEVELOPMENT DISTRICT

§140.111. Vermilion and Iberia Railroad Development District; creation; territorial jurisdiction

A. The agricultural industry constitutes a significant element in the state's economy. In order to expand the state's economic base and to retain farm jobs, it is necessary that the state encourage and support the development of railroads. The Vermilion and Iberia Railroad Development District, hereinafter referred to as the "district", is hereby created and is declared to be a body politic and political subdivision of the state of Louisiana, as defined in Article VI, Section 44 of the Constitution of Louisiana. Pursuant to Article VI, Sections 19 and 21 of the Constitution of Louisiana, the district, acting through its board of commissioners, the governing authority of said district, is hereby granted all of the rights, powers, privileges, and immunities granted to political subdivisions for economic development purposes, including but not limited to the power of taxation, the power to incur debt and issue revenue and general obligation bonds, certificates of indebtedness, bond and certificate anticipation notes, and refunding bonds, subject to the limitations hereinafter provided.

B. The district created pursuant to this Section shall be established for the primary object and purpose of promoting and encouraging development of the rail service running between Vermilion and Iberia parishes, to stimulate the economy through renewed commerce, industry, and for the utilization and development of natural and human resources of the area by providing job opportunities.

C. The boundaries of the district shall be coterminous with the boundaries of Vermilion and Iberia parishes.

Acts 2010, No. 780, §1.



RS 33:140.112 - Board of commissioners; members, officers, agents and employees

§140.112. Board of commissioners; members, officers, agents and employees

A. In order to provide for the orderly development of the district and effectuation of the purposes of the district, the district shall be administered and governed by a board of five commissioners, each of whom shall be a qualified voter of the district and who shall be appointed as follows:

(1) Two members shall be appointed by the governing authority of the parish of Vermilion. At least one of such members shall have a bachelor's degree in agricultural science.

(2) Two members shall be appointed by the governing authority of the parish of Iberia. At least one of such members shall have a bachelor's degree in agricultural science.

(3) One member shall be appointed by the Twin Parish Port Commission and the University of Louisiana at Lafayette, subject to confirmation by the senators whose districts encompass the parishes of Vermilion and Iberia. Such member shall have a bachelor's degree in engineering and shall have a minimum of five years experience at the management and operational level of a railroad company.

B.(1) Members of the board shall serve three-year terms after initial terms as provided in this Paragraph. One such member shall serve an initial term of one year; two members shall serve an initial term of two years; and two members shall serve an initial term of three years, all as determined by lot at the first meeting of the board. Members shall serve until their successors have been appointed and qualified.

(2) Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

C. The commissioners shall elect from their membership a chairman, vice chairman, secretary-treasurer, and such other officers as they may deem necessary. The board shall hold at least one regular meeting each month for the purpose of transacting business of the district.

D. Board members shall serve without compensation. However, the board may authorize per diem for its members in the performance of their official duties. The per diem shall not exceed one hundred dollars for attending meetings of the board for a maximum of twelve meetings per year. Per diem paid pursuant to this Subsection shall be paid out of district funds in the hands of the treasurer.

E. A majority of the membership of the board shall constitute a quorum for the transaction of business.

F. The board of commissioners shall prescribe rules to govern its meetings, shall hold meetings in the city and parish as may be designated by the board within either Vermilion or Iberia parishes, may contract with and employ attorneys, clerks, engineers, deputy commissioners, superintendents, and other agents and employees, and shall fix their compensation and terms of employment.

G. A board member or employee of a district may not have a pecuniary interest, directly or indirectly, in any contract or agreement to which the district is a party.

Acts 2010, No. 780, §1.



RS 33:140.113 - Powers of district

§140.113. Powers of district

The district, acting by and through its board of commissioners, shall have and exercise all powers of a political subdivision necessary or convenient for the carrying out of its objects and purposes, including but not limited to rights and powers set out in this Section:

(1) To sue and be sued.

(2) To adopt, use, and alter at will a corporate seal.

(3) To acquire by gift, grant, expropriation, purchase, lease, or otherwise all property, including rights-of-way; to hold and use any franchise or property, immovable, movable, or mixed, corporeal or incorporeal, or any interest therein, necessary or desirable for carrying out the objects and purposes of the district, including but not limited to the establishment, maintenance, and operation of rail services; and to engage in any action, such as the purchase of insurance, necessary or desirable for the maintenance or improvement of the district's property.

(4) To enter into contracts for the purchase, acquisition, construction, operation, and improvement of works and facilities necessary in connection with the purposes of the district.

(5) In its own name and on its own behalf to incur debt and to issue general obligation bonds, revenue bonds, certificates, notes, and other evidences of indebtedness and to levy and cause to be collected ad valorem taxes as provided in this Subpart and as may be provided by general law.

(6) To require and issue licenses with respect to its properties and facilities.

(7) To regulate the imposition of fees and rentals charged by the district for its facilities and services rendered by it.

(8) To borrow money and pledge all or part of its revenues, leases, rents, or other advantages as security for such loans.

(9) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(10) To contract with a rail freight common carrier but only one authorized under Title 49 of the U.S. Code to operate over the rail lines of the district in providing and conducting rail services for the district, which company shall be subject to all applicable federal and state regulatory authorities, laws, rules, and regulations governing the operations of a freight common carrier railroad in Louisiana.

Acts 2010, No. 780, §1.



RS 33:140.114 - Railroad development

§140.114. Railroad development

A.(1) The district shall have the power to lease, construct and acquire railroad tracks, railway spurs, rail yards, and subordinate and related facilities, including the acquisition of sites and other necessary property or appurtenances thereto within the district, or outside the district if the project is undertaken conjointly with other local units of government, under the authority of The Local Services Law, R.S. 33:1321, et seq., or other authorizing authority, and to acquire, construct, improve, operate, maintain, and provide improvements and services necessary therefor, including but not limited to roads, street lighting, grade crossings, bridges, rail facilities, drainage, and other utilities and related properties.

(2) The district shall also have the authority to sell, lease, or otherwise dispose of, by suitable and appropriate contract, to any enterprise locating or existing within the district all or any part of a site, building, or other property owned by the district. In determining the consideration for any contract to lease, sell, or otherwise dispose of lands, buildings, or other property of the district, the board of commissioners may take into consideration the value of the lands, buildings, or other properties involved as well as the potential value of the economic impact of the enterprise being induced to locate or expand within the district. Such economic impact shall include increased employment, increased use of local labor, wages and salaries to be paid, consumption of local materials, products, and resources, and special tax revenues to be generated by the enterprise acquiring or leasing lands, buildings, or other property from the district. In no event, however, and under no circumstances shall the board dispose of any property of the district for less than the fair market value of the property as defined in R.S. 47:2321, without the prior approval of the State Bond Commission. The district shall be empowered to enter into leases having a term, including all renewal terms, not to exceed fifty years in the aggregate. The approval of the State Bond Commission shall be conclusive for purposes of compliance with the requirements of this Paragraph.

(3) The resolution or ordinance adopted by the board of commissioners authorizing any lease, sale, or other disposition of lands, buildings, or other property of the district or any attachment thereto shall set forth, in a general way, the terms of the authorized lease, sale, or other disposition, and such resolution or ordinance shall be published as soon as possible in one issue of the official journal of the district. For a period of thirty days from the date of publication of any such resolution or ordinance, any interested person may contest the legality of such resolution or ordinance or the validity of the authorized lease, sale, or other disposition of district property, after which time no one shall have any cause of action to contest the legality of such resolution or ordinance or to draw in question the legality of the authorized lease, sale, or other disposition of district property for any cause whatsoever, and it shall be conclusively presumed thereafter that every legal requirement has been complied with and no court shall have authority to inquire into such matters after the lapse of the thirty days.

B. The district shall have the following additional powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) To acquire, whether by purchase, expropriation, exchange, gift, lease, or otherwise, and to construct and improve, maintain, equip, and furnish one or more railway development projects, including all immovable and movable properties which the board of commissioners may deem necessary in connection therewith.

(2) To lease or to contract for the use of any or all of its authorized projects and to charge and collect rent, fees, or charges, not to exceed the fair market value therefor, and to terminate any such lease or contractual arrangement upon the failure of the lessee or contracting party to comply with any of the obligations thereof all as may be provided for in the lease agreement to which the district may become a party.

(3) To sell, exchange, and convey any or all of its projects upon such terms and conditions as the board of commissioners may deem advisable, including the power to receive for any such sale the first mortgage note or notes of the purchaser of a project representing unpaid installments of the purchase price due by the purchaser to the district whenever the board of commissioners finds any such actions to be in furtherance of the purposes for which the district was organized.

(4) As security for the payment of the principal of and interest on any bonds, notes or other obligations of the district and any agreements made in connection therewith, to mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues and receipts therefrom or from any other source.

(5)(a) To enter into any cooperative financing associated with railroad development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies, or any public or private association, corporation, or individual.

(b) To enter into any cooperative development between or among the district and the state, any of its local governmental subdivisions, political corporations or public benefit corporations, the United States or its agencies under the Railroad Revitalization and Regulatory Reform Act, or any public or private association, corporation, or individual. Said methods of cooperative development shall include but not be limited to any number of joint development agreements and cooperative ownerships, limited partnerships, and investment syndicates not prohibited by the Constitution of Louisiana. Regardless of the method of financing, the district shall attempt to obtain the most favorable arrangement available in order to protect and ensure economic development and the railway system.

Acts 2010, No. 780, §1.



RS 33:140.115 - Fees and ad valorem tax; borrowing money

§140.115. Fees and ad valorem tax; borrowing money

A. The board of commissioners may, when necessary, levy annually an ad valorem tax not to exceed five mills on the dollar of assessed valuation of all property, provided that the amount, term, and purpose of said tax, as set out in a proposition submitted to a vote in accordance with the Louisiana Election Code, shall be approved by a majority of the qualified electors voting in a special election held for that purpose. The millage shall be resubmitted for voter reapproval every tenth year.

B. All funds derived under this Section may be used only for expenses or specified purposes of the district. A certain percentage of all funds derived under this Section, to be determined by the board, shall be set aside and used exclusively for operational upgrade and maintenance. The board of commissioners shall establish and maintain, in addition to all necessary and normal accounts, the following special accounts:

(1) A railroad development operational fund, for the attraction of railroad development to accomplish the following:

(a) The operational fund shall be used for operating expenses necessary in promotion of industrial and commercial development of the railway system between the parishes of Vermilion and Iberia, in hiring sufficient staff to accomplish the purposes set out in this Subpart, and other related expenses.

(b) The operational fund may also be utilized in contracting for services as may be required by the district including but not limited to planning assistance, surveys, land use studies, technical services, and other services necessary to effectuate a unified railroad development plan.

(2) An account for the maintenance and operation of a railway promotional and advancement center to provide necessary information to companies and individuals engaged in providing services and goods to help identify potential customers and aid and assist the customers and user companies in developing and transporting their products or services.

Acts 2010, No. 780, §1.



RS 33:140.116 - Obligations of the district

§140.116. Obligations of the district

A. The district shall have authority to incur debt for any one or more of its lawful purposes set forth in this Subpart, to issue in its name negotiable bonds, notes, certificates of indebtedness, or other evidences of debt and to provide for the security and payment thereof.

B.(1) The district may in its own name and behalf incur debt and issue general obligation ad valorem property tax secured bonds under the authority of and subject to the provisions of Article VI, Section 33 of the Constitution of Louisiana, Subpart A of Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950, when approved by a majority of the qualified voters who vote in a special election called and conducted under the authority of the Louisiana Election Code, including Chapter 6-A of Title 18 of the Louisiana Revised Statutes of 1950, as amended. General obligation bonds of the district may be issued for any of the purposes for which the district is created or is authorized to act under any provisions of this Subpart, all of which purposes are hereby found and declared to be public purposes and functions of the state of Louisiana, which are delegated to the district.

(2) The district may in its own name and behalf issue revenue bonds for the purposes for which the district is created or is authorized to act under any of the provisions of this Subpart, including railroad rehabilitation and improvement revenue bonds. Said bonds shall be issued in the manner as provided for in R.S. 39:991 through 1001 and R.S. 39:1011 through 1024.

(3) The district may in its own name and behalf borrow from time to time in the form of certificates of indebtedness. The certificates shall be secured by the dedication and pledge of money of the district derived from any lawful sources, including fees, lease rentals, service charges, local service agreement payments from one or more other contracting parties, the avails of ad valorem property taxation, or any combination of such sources of income, provided that the term of such certificates shall not exceed ten years and the annual debt service on the amount borrowed shall not exceed the anticipated revenues to be dedicated and pledged to the payment of the certificates of indebtedness, as shall be estimated by the board of commissioners of the district at the time of the adoption of the resolution authorizing the issuance of such certificates. The estimate of the board of commissioners referred to in the authorizing resolution shall be conclusive for all purposes of this Section.

(4) The district may borrow the amount of the anticipated ad valorem tax, not to exceed five mills, authorized by R.S. 33:140.75 for a period not to exceed ten years and may issue certificates of indebtedness therefor and may dedicate the avails of the tax funded for the payment thereof for the period of time said certificates are outstanding.

(5) The board of commissioners, as the governing authority of the district, is authorized to adopt all necessary resolutions or ordinances which may be necessary for ordering, holding, canvassing, and promulgating the returns of any election required for the issuance of general obligation bonds, or limited tax secured obligations or for the voting of a property tax millage, which resolutions or ordinances may include covenants for the security and payment of any bonds or other evidence of debt so issued.

(6) For a period of thirty days from the date of publication of any resolution or ordinance authorizing the issuance of any bonds, certificates of indebtedness, notes, or other evidence of debt of the district, any interested person may contest the legality of such resolution or ordinance and the validity of such bonds, certificates of indebtedness, notes, or other evidence of debt issued or proposed to be issued thereunder and the security of their payment, after which time no one shall have any cause of action to contest the legality of said resolution or ordinance or to draw in question the legality of said bonds, certificates of indebtedness, notes, or other evidence of debt, the security therefor, or the debts represented thereby for any cause whatever, and it shall be conclusively presumed that every legal requirement has been complied with, and no court shall have authority to inquire into such matters after the lapse of thirty days.

(7) The issuance and sale of such bonds, certificates of indebtedness, notes or other evidence of debt by the district shall be subject to approval by the State Bond Commission.

(8) Such bonds, certificates of indebtedness, notes, or other evidence of debt shall have all the qualities of negotiable instruments under the commercial laws of the state of Louisiana.

Acts 2010, No. 780, §1.



RS 33:140.117 - Competitive bids

§140.117. Competitive bids

The district shall be subject to the provisions of Chapter 10 of Title 38 of the Louisiana Revised Statutes of 1950.

Acts 2010, No. 780, §1.



RS 33:140.118 - Exempt from taxation

§140.118. Exempt from taxation

The property, revenues, and income of the district and the interest on bonds and notes issued by a district shall be exempt from taxation levied by the state or a political subdivision of the state.

Acts 2010, No. 780, §1.



RS 33:140.119 - Audits of the district

§140.119. Audits of the district

The district shall, at the district's expense, annually report to the legislative auditor in accordance with R.S. 24:513.

Acts 2010, No. 780, §1.



RS 33:140.121 - Regulation of size and use of buildings

SUBPART H. GRANT PARISH, ZONING REGULATIONS

§140.121. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of Grant Parish, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the parish.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.122 - Creation of districts; uniform regulations throughout district

§140.122. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape, and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of building throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.123 - Purpose of regulations

§140.123. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.124 - Public hearing

§140.124. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case, notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.125 - Changes or amendments

§140.125. Changes or amendments

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land (exclusive of streets and alleys) included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.84 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.126 - Zoning commission; recommendations; public hearing

§140.126. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for Grant Parish and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and the date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.127 - Board of adjustment; membership; powers, and procedure; appeals

§140.127. Board of adjustment; membership; powers, and procedure; appeals

A. The police jury may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman, or in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C.(1) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(c) In passing upon appeals, when there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(2) In exercising the above mentioned power the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this Subsection shall have preference over all other civil actions and proceedings.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.128 - Enforcement of regulation; penalty

§140.128. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered or maintained, or any building, structure or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct or abate such violation in order to prevent any illegal act, conduct, business, or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor, or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.129 - Conflicting regulations; higher standards to apply

§140.129. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts, or other open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size yards, courts, or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1988, 2nd Ex. Sess., No. 14, §1, eff. Oct. 27, 1988.



RS 33:140.151 - Regulation of size and use of buildings

SUBPART I. NATCHITOCHES PARISH, ZONING REGULATIONS

§140.151. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of Natchitoches Parish, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the parish.

Acts 1988, No. 570, §1.



RS 33:140.152 - Creation of districts; uniform regulations throughout district

§140.152. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1988, No. 570, §1.



RS 33:140.153 - Purpose of regulations

§140.153. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1988, No. 570, §1.



RS 33:140.154 - Public hearing

§140.154. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1988, No. 570, §1.



RS 33:140.155 - Changes or amendments

§140.155. Changes or amendments

The regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land (exclusive of streets and alleys) included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.154 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1988, No. 570, §1.



RS 33:140.156 - Zoning commission; recommendations; public hearing

§140.156. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for Natchitoches Parish and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1988, No. 570, §1.



RS 33:140.157 - Board of adjustment; membership; powers, and procedure; appeals

§140.157. Board of adjustment; membership; powers, and procedure; appeals

A. The police jury may provide for the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto;

(2) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance; and

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

In exercising the above mentioned power the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified or sworn copies thereof or such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this subsection shall have preference over all other civil actions and proceedings.

Acts 1988, No. 570, §1.



RS 33:140.158 - Enforcement of regulation; penalty

§140.158. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered or maintained, or any building, structure or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct or abate such violation in order to prevent any illegal act, conduct, business or use in or about such premises. The regulations shall be enforced by the officers authorized to issue building permits, who is* empowered to cause any building, structure, place or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1988, No. 570, §1.

*AS APPEARS IN ENROLLED BILL.



RS 33:140.159 - Conflicting regulations; higher standards to apply

§140.159. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts or other open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance or regulation require a greater width or size yards, courts or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1988, No. 570, §1.



RS 33:140.161 - Regulation of size and use of buildings

SUBPART J. ACADIA PARISH, ZONING REGULATIONS

§140.161. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of Acadia Parish, the police jury of said parish is hereby authorized to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the parish.

Acts 1989, No. 691, §1.



RS 33:140.162 - Creation of districts; uniform regulations throughout district

§140.162. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the parish into districts of such number, shape, and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1989, No. 691, §1.



RS 33:140.163 - Purpose of regulations

§140.163. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the parish.

Acts 1989, No. 691, §1.



RS 33:140.164 - Public hearing

§140.164. Public hearing

The police jury of the parish shall provide for the manner in which the regulations and restrictions and the boundaries of the district shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the governing authority of the parish. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1989, No. 691, §1.



RS 33:140.165 - Changes or amendments

§140.165. Changes or amendments

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land exclusive of streets and alleys included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the governing authority of the parish shall vote in favor thereof. The provisions of R.S. 33:140.164 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1989, No. 691, §1.



RS 33:140.166 - Zoning commission; recommendations; public hearing

§140.166. Zoning commission; recommendations; public hearing

A. The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter I of Title 33 of the Louisiana Revised Statutes of 1950 shall be the zoning commission for Acadia Parish and shall exercise all powers, duties, and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof.

B. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing.

C. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury, and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1989, No. 691, §1.



RS 33:140.167 - Board of adjustment; membership; powers and procedure; appeals

§140.167. Board of adjustment; membership; powers and procedure; appeals

A.(1) The police jury may provide the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein.

(2) The board of adjustment shall consist of five members, who shall be property owners and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, one for three years, one for four years, and one for five years. Thereafter, all members shall be appointed for terms of five years each.

(3) All members shall be removable for cause by the governing authority, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year.

(4) The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B.(1) Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his absence, the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public.

(2) The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records.

(3) The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C.(1)(a) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken.

(b) An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies the board of adjustment after the notice of appeal has been filed with him that, by reason of facts states in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown.

(c) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney.

(d) The board of adjustment shall have the following powers:

(i) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto;

(ii) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance; and

(iii) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction, or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(2) In exercising the above mentioned power, the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D.(1) Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board.

(2) Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown grant a restraining order.

(3) The board of adjustment shall not be required to return the original papers acted upon by it but may return certified sworn copies thereof or such portions thereof as may be called for by a writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified.

(4) If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review.

(5) Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken.

(6) All issues in any proceedings under this Subsection shall have preference over all other civil actions and proceedings.

Acts 1989, No. 691, §1.



RS 33:140.168 - Enforcement of regulation; penalty

§140.168. Enforcement of regulation; penalty

A. In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance, or use, to retrain, correct, or abate such violation in order to prevent any illegal act, conduct, business, or use in or about such premises.

B. The regulations shall be enforced by the officers authorized to issue building permits, who is empowered to cause any building, structure, place, or premises to be inspected and examined, and to order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart.

C. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor, or any other person who commits, takes part, or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1989, No. 691, §1.



RS 33:140.169 - Conflicting regulations; higher standards to apply

§140.169. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts, or open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size yards, courts, or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance, or regulation shall govern.

Acts 1989, No. 691, §1.



RS 33:140.171 - Regulation of size and use of buildings

SUBPART K. WEST BATON ROUGE PARISH,

ZONING REGULATIONS

§140.171. Regulation of size and use of buildings

For purpose of promoting the health, safety, morals, or the general welfare of West Baton Rouge Parish, the police jury of the parish may regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes within the unincorporated areas of the parish.

Acts 1991, No. 308, §1.



RS 33:140.172 - Creation of districts; uniform regulations throughout district

§140.172. Creation of districts; uniform regulations throughout district

For any or all said purposes, the police jury may divide the unincorporated areas of the parish into districts of such number, shape and areas as it may deem best suited to carry out the purposes of this Subpart, and within such districts it may regulate and restrict the erection, construction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations of one district may differ from those in other districts.

Acts 1991, No. 308, §1.



RS 33:140.173 - Purpose of regulations

§140.173. Purpose of regulations

Such regulations shall be made in accordance with a comprehensive plan and shall be designed to lessen congestion in the public streets; secure safety from fires; promote health and the general welfare; provide adequate light and air; avoid undue concentration of population; and to facilitate adequate transportation, water supply, sewerage, schools, parks and other public requirements. The regulations shall be made with reasonable consideration of the character of the district and its peculiar suitability for particular uses, and with a view of conserving the values of buildings and encouraging the most appropriate use of land throughout the unincorporated areas of the parish.

Acts 1991, No. 308, §1.



RS 33:140.174 - Public hearing

§140.174. Public hearing

The police jury shall provide for the manner in which the regulations and restrictions and the boundaries of the districts shall be determined, established, and enforced, and from time to time, amended. No regulation or restriction shall become effective until after a public hearing at which parties in interest have an opportunity to be heard. A public hearing in regard to the regulations may be held by the police jury. In such case notice of the time and place of the hearing shall be published at least once a week during three different weeks in the official journal of the parish, or if there be none, in a paper of general circulation therein. At least fifteen days shall elapse between the publication and the date of the hearing.

Acts 1991, No. 308, §1.



RS 33:140.175 - Changes or amendments

§140.175. Changes or amendments

The regulations, restrictions, and boundaries may, from time to time, be amended, supplemented, changed, modified, or repealed. However, in case of a protest against a change duly signed and acknowledged by the owners of twenty percent or more either of the areas of land, exclusive of streets and alleys, included in the proposed change or within an area determined by lines drawn parallel to and two hundred feet distant from the boundaries of the district proposed to be changed, the amendment shall not become effective unless at least three-fifths of all the members of the police jury shall vote in favor thereof. The provisions of R.S. 33:140.174 relating to public hearing and official notice shall apply equally to all changes or amendments.

Acts 1991, No. 308, §1.



RS 33:140.176 - Zoning commission; recommendations; public hearing

§140.176. Zoning commission; recommendations; public hearing

The parish planning commission created and established by the provisions of Subpart A of Part IV of Chapter 1 of Title 33 of the Louisiana Revised Statutes of 1950, shall be the zoning commission for West Baton Rouge Parish and shall exercise all powers, duties and functions herein provided. It shall be the duty of said zoning commission to recommend the boundaries of the various original districts, as well as the restrictions and regulations to be enforced therein, and any supplements, changes or modifications thereof. Before making any recommendation to the police jury, the zoning commission shall hold a public hearing. Notice of time and place of each such hearing shall be published at least three times in the official journal of the parish, or if there be none, then in a paper of general circulation in the parish, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the police jury and the police jury shall not hold its public hearings or take any action until it has received the final report of the zoning commission.

Acts 1991, No. 308, §1.



RS 33:140.177 - Board of adjustment; membership; powers and procedure; appeals

§140.177. Board of adjustment; membership; powers and procedure; appeals

A. The police jury may provide the appointment of a board of adjustment and, in the regulations and restrictions adopted pursuant to the authority of this Subpart, may provide that the board may determine and vary the application of such regulations and restrictions in harmony with their general purpose and intent and in accordance with general or specific rules contained therein. The board of adjustment shall consist of five members, who shall be owners of property within the unincorporated areas of the parish and qualified voters. Of the members initially appointed, one shall be appointed for a term of one year, one shall be appointed to serve two years, and one for three years, one for four years and one for five years. Thereafter, all members shall be appointed for terms of five years each. All members shall be removable for cause by the police jury, upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of the member whose term becomes vacant. The board shall elect its own chairman, who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this Subpart.

B. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which shall be filed immediately in the office of the board and shall be public records. The board, through its chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All testimony, objections thereto, and rulings thereon shall be taken down by a reporter employed by the board for such purpose.

C.(1) Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board, or bureau of the parish affected by any decision of the administrative officer. Appeals shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken, and with the board of adjustment, a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies the board of adjustment after the notice of appeal has been filed with him that, by reason of facts stated in the certificate, a stay would, in his opinion, cause immediate peril of life or property. In such case, proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record or application or notice to the officers from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof and notice to the interested parties, and shall render its decision on the appeal within a reasonable time. Any party may appear at the hearing in person or by agent or by attorney. The board of adjustment shall have the following powers:

(a) To hear and decide appeals where it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of this Subpart or any ordinance adopted pursuant thereto.

(b) To hear and decide all matters referred to it or upon which it is required to pass under the ordinance.

(c) In passing upon appeals, where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of the ordinance, to vary or modify the application of any of the regulations or provisions of the ordinance relating to the use, construction or alteration of buildings or structures or the use of lands so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(2) In exercising the above mentioned powers the board may, in conformity with this Subpart, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end it shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any ordinance, or to effect any variation in the ordinance.

D. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the parish, may present to the district court for the parish a petition, duly verified, setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition, the court may allow a writ of certiorari directed to the board of adjustment to review the decision of the board of adjustment and shall prescribe therein the time within which a return may be served upon the relator's attorney, which shall not be less than ten days but which may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application after notice to the board and on due cause shown, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but may return certified sworn copies thereof or such portions thereof as may be called for by a writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds in the decision appealed from, and shall be verified. If, upon the hearing, it appears to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or it may appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or in part, or may modify the decision brought before it for review. Costs shall not be allowed against the board unless it appears to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision from which the appeal was taken. All issues in any proceedings under this Subsection shall have preference over all other civil actions and proceedings.

Acts 1991, No. 308, §1.



RS 33:140.178 - Enforcement of regulation; penalty

§140.178. Enforcement of regulation; penalty

In case any building or structure is erected, structurally altered, or maintained, or any building, structure, or land is used in violation of this Subpart or of any ordinance or regulation made under authority conferred hereby, the proper authorities of the parish, in addition to other remedies, may substitute any appropriate action or proceedings to prevent such unlawful erection, structural alteration, maintenance or use, to restrain, correct, or abate such violation in order to prevent any illegal act, conduct business, or use in or about such premises. The regulations shall be enforced by the officer authorized to issue building permits, who may cause any building, structure, place, or premises to be inspected and examined, and order in writing the remedying of any condition found to exist therein in violation of any provision of the regulations made under the authority of this Subpart. The owner or general agent of a building or premises where a violation of any regulation has been committed or exists, or the lessee or tenant of any entire building or entire premises where the violation has been committed or exists, or the owner, general agent, lessee, or tenant of any part of the building or premises in which the violation has been committed or exists, or the general agent, architect, building contractor, or any other person who commits, takes part or assists in any violation or who maintains any building or premises in which any violation exists shall, upon conviction thereof, be fined not less than ten dollars and not more than twenty-five dollars or be imprisoned for not more than thirty days for each day that the violation continues.

Acts 1991, No. 308, §1.



RS 33:140.179 - Conflicting regulations; higher standards to apply

§140.179. Conflicting regulations; higher standards to apply

Wherever the regulations made under the authority of this Subpart require a greater width or size of side yards, courts or open spaces, or require a lower height of buildings or lesser number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under the authority of this Subpart shall govern. Whenever the provisions of any other statute, local ordinance, or regulation require a greater width or size yards, courts or other open spaces, or require a greater percentage of lot be left unoccupied, or impose other higher standards than are required by the regulations made under the authority of this Subpart, the provisions of such statute, local ordinance or regulation shall govern.

Acts 1991, No. 308, §1.



RS 33:140.181 - Zoning authority; Jefferson Parish

SUBPART L. ZONING AUTHORITY; JEFFERSON PARISH

§140.181. Zoning authority; Jefferson Parish

The governing authority of the parish of Jefferson may prepare, enact, and enforce comprehensive plans for the parish to divide the parish into districts or zones restricting and regulating therein the location, erection, construction, reconstruction, alteration, and use of buildings, structures, and land for trade, industry, residence, and other uses, in accordance with its home rule charter and in accordance with any local or general law granting zoning authority to local governmental subdivisions.

Acts 1993, No. 731, §2, eff. June 21, 1993; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:140.182 - Conflict with other laws

§140.182. Conflict with other laws

A. Where other laws relating to the physical planning, zoning, effectuation of plans, platting, and other zoning purposes are in conflict with the provisions of this Subpart or with the home rule charter of the parish, the provisions of this Subpart shall prevail. However, where such other laws or provisions thereof provide for other and additional powers and authority, such other laws shall be applicable insofar as they are not in conflict with the provisions of this Subpart or with the home rule charter of the parish.

B. Nothing in this Section shall be construed to displace, amend, supersede, or affect the provisions of the parish's home rule charter or any existing planning or zoning laws adopted pursuant thereto.

Acts 1993, No. 731, §2, eff. June 21, 1993.



RS 33:140.201 - General purposes

SUBPART M. CALCASIEU PARISH METROPOLITAN PLANNING

§140.201. General purposes

A. It is the purpose and intent of this Subpart to authorize metropolitan planning in the parish of Calcasieu and to provide that the governing authority of Calcasieu Parish and the governing authority of any municipality within the parish may execute a joint cooperative agreement to provide for the creation, organization, powers, and duties of a metropolitan planning commission. The joint agreement may provide for the regulation of the subdivision of land in the metropolitan planning area, as defined therein; for the making and adoption of an official map or maps to preserve the integrity of the major street plan and other plans by the regulation of buildings in mapped streets; for the making and adoption of a zoning plan and zoning ordinance or ordinances; for the adoption of ordinances prescribing minimum construction, health, and sanitation standards to prevent the spread of slums and to encourage and assist public and private agencies, corporations, and individuals in the rehabilitation and redevelopment of blighted areas; and for the adoption of other plans, ordinances, and measures to effectuate the purposes of this Subpart.

B. The joint agreement shall also establish the boundaries of the metropolitan planning area by reference to a map which shall be filed with the clerk and recorder of the parish.

C. Within the designated metropolitan planning area and subject to the provisions of the joint cooperative agreement, the metropolitan planning commission shall also have all the powers and functions relating to making, adopting, amending, and adding to the master plan of the parish or municipality, or relating to the planning of the parish or municipality as provided or granted by this Subpart or by other laws to regional, parish, and municipal planning commissions and the master plan, its parts, amendments, and additions made and adopted by the metropolitan planning commission shall have the same force and effect in the metropolitan planning area as though made and adopted by the parish or municipality.

D. Where, for reasons of convenience, economy, or effectiveness in the administration of plans, ordinances, or other measures, such as zoning, it is desired that a city council or the police jury or a department, bureau, or agent thereof undertake the administration of such plans, ordinances, or other measures with respect to the territory of any other city or the parish, the city councils and police jury are hereby authorized and empowered to enter into such arrangement or arrangements as may be mutually agreed upon for such administration and to provide compensation therefor to the governing authority or department, bureau, or agent thereof, commensurate with the value and extent of the administration and work involved.

E. Nothing in this Subpart shall be construed as authorizing the delegation by a city council or the police jury to another city council or police jury or to any department, bureau, or agent thereof, of the legislative authority vested by law in such governing authority. Nor shall anything in this Subpart be deemed to modify, alter, or repeal any authority granted to any participating party under existing law or the provisions of a home rule charter.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.202 - Definitions

§140.202. Definitions

For the purposes of this Subpart, certain words and phrases used herein are defined as follows:

(1) "City council" means the chief legislative body of a participating municipality.

(2) "Metropolitan planning area" means the unincorporated area of Calcasieu Parish and one or more incorporated municipalities within the parish who have entered into a joint cooperative agreement with respect to zoning and planning.

(3) "Municipality" means any incorporated municipality within the parish of Calcasieu and, where appropriate to the context, to that area lying within the corporate limits of such municipality as such corporate limits exist or may exist in the future. "Municipal" refers to any such municipality.

(4) "Parish" means Calcasieu Parish as such parish exists today or may exist in the future.

(5) "Planning commission" or "commission" means the Calcasieu Parish Metropolitan Planning Commission as provided for in R.S. 33:140.203.

(6) "Police jury" means the governing authority of Calcasieu Parish.

(7) "Street" or "streets" means streets, avenues, boulevards, roads, lanes, alleys, and other ways.

(8) "Subdivision" means the division of a lot, a tract, or parcel of land or a portion thereof, into two or more lots, sites, or other divisions, any one or more of which is to be platted as a lot of record for the purpose, whether immediate or future, of sale or building development, and also means resubdivision, or the consolidation of lots or tracts or portions thereof into single lots, and, when appropriate to the context, relates to the process of subdividing, as to the land or area subdivided.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.203 - Metropolitan planning commission; creation and appointment

§140.203. Metropolitan planning commission; creation and appointment

A.(1) The police jury of Calcasieu Parish and the city council of one or more municipalities in the parish may create a commission, through a joint cooperative agreement, to be known as the Calcasieu Parish Metropolitan Planning Commission. The commission shall consist of not less than eleven nor more than fifteen members who shall be residents and qualified voters of Calcasieu Parish and who shall be appointed by the participating parties according to the terms of the agreement.

(2) After the initial joint cooperative agreement, the city council of one or more additional municipalities may enter into a joint cooperative agreement for planning and zoning as provided in this Section and shall become a participating municipality.

B. The agreement shall provide for the term of each member of the commission.

C. Any vacancy shall be filled for the unexpired term by the appointive authority, which also shall have the authority to remove a member appointed by such appointive authority for cause stated in writing and after public hearing.

D. Members may receive compensation in the manner and amounts provided by the agreement.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.204 - Grant of power

§140.204. Grant of power

For the purpose of promoting the public health, safety, morals, convenience, order, prosperity, and general welfare, the city council of a participating municipality and the police jury of Calcasieu Parish are hereby empowered, in accordance with the conditions and the procedures specified in this Subpart, to regulate the location, height, bulk, number of stories, and size of buildings and other structures, the percentage of the lot which may be occupied, the sizes of yards, courts, or other open spaces, the density of population, and the uses of buildings, structures, and land for trade, industry, residence, recreation, civic activities, and other purposes, within the municipality in the case of a participating municipality and within that part of Calcasieu Parish within the metropolitan planning area but outside any incorporated municipality in the case of Calcasieu Parish.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.205 - The zoning plan

§140.205. The zoning plan

Whenever the planning commission recommends to the city council of a participating municipality and to the police jury of Calcasieu Parish a zoning plan, including both the full text of a zoning ordinance and the map or maps, representing the recommendations of the planning commission for the regulation by districts or zones of the location, height, bulk, number of stories, and size of buildings and other structures, the percentage of the lot which may be occupied, the size of yards, courts, and other open spaces, the density of population, and the uses of buildings, structures, and land for trade, industry, residence, recreation, civic activities, and other purposes, then the city council and the police jury may exercise the powers granted for the purpose as provided in R.S. 33:140.204 and, by ordinance, may divide the participating municipality or that part of the parish within the metropolitan planning area outside any incorporated municipality, as the case may be, into districts or zones of such number, shape, and area as it may determine and, for such purposes, may regulate the erection, construction, reconstruction, conversion, alteration, and uses of buildings and structures and the uses of land. All such regulations shall be uniform for each class or kind of building throughout each district, but the regulations in one district may differ from those in other districts.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.206 - Method of procedure

§140.206. Method of procedure

A. Before approving and recommending the zoning ordinance or any amendment thereto, the commission shall hold a public hearing thereon, at least ten days notice of the time and place of which shall be published in the legal journal of the parish. If approved by the commission, the zoning ordinance, including the map or maps, may from time to time be amended; but no amendment shall become effective unless it first be submitted to and adopted by the city council of the area affected or the police jury, as the case may be.

B. The commission shall hold a public hearing, at least ten days notice of the time and place of which shall be published in the legal journal of the parish, on any matter pertaining to the enforcement or administration of the zoning ordinance.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:140.207 - Zoning; exceptions; variances; appeals

§140.207. Zoning; exceptions; variances; appeals

A. The joint agreement and any ordinance adopted pursuant thereto may provide and specify general rules to govern procedure for granting exceptions or variances under this Section which rules shall not be inconsistent with the provisions of this Subpart.

B. The zoning ordinance may provide that the planning commission may permit special exceptions to the zoning regulations in the classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance and grant special exceptions, provide interpretations of the map, and make decisions upon other special questions as specified in the ordinance. The ordinance may also authorize the commission to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations. The ordinance may also authorize the commission to grant a variance from the strict application of the zoning regulations where no other procedure for obtaining relief is specified in the ordinance and where due to exceptional topographic conditions or other extraordinary and exceptional characteristics of a specific piece of property, the strict application of regulations would result in peculiar and exceptional or undue hardship upon the owner of such property, provided such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning ordinance. The decision of the commission on any request for such an exception or variance or on an appeal from an administrative determination by a local board or agency shall not be subject to appeal to any other body.

C. Any request for a change in the text of the zoning ordinance or in the classification of property as delineated on the zoning map shall be submitted to the planning commission for review. If the commission approves such a request it shall make its recommendation to the city council of the affected municipality or to the police jury in the case of an area outside an incorporated municipality. Any such change shall become effective only if approved by the affected city council or the police jury, as the case may be. If the commission rejects such a request and so recommends to the affected city council or the police jury, as the case may be, the person requesting the change may appeal the decision of the planning commission to the affected city council or the police jury, as the case may be, and the change shall become effective only if the city council or police jury, as the case may, approves such change.

Acts 2003, No. 1168, §1, eff. July 2, 2003.



RS 33:141 - Authorizing special election to change parish boundary

PART V. TERRITORIAL CHANGES IN PARISHES

AND MUNICIPALITIES

SUBPART A. CHANGE OF PARISH BOUNDARIES

§141. Authorizing special election to change parish boundary

Whenever the police jury of any parish passes an ordinance changing a boundary line between it and any adjoining parish, it shall serve the president of the police jury of the adjoining parish with a copy of the ordinance. If the police jury of the second parish concurs in the object and purposes of the ordinance, both police juries shall pass ordinances providing for special elections to be held in both parishes within sixty days from the passage of the ordinances.



RS 33:142 - Police jury to arrange for special election; appointment of commissioners and clerk

§142. Police jury to arrange for special election; appointment of commissioners and clerk

All qualified electors in the two parishes may vote at the special election. The police juries of the respective parishes shall appoint for each polling place three commissioners and one clerk of election (all of whom shall be registered voters); designate the polling places; and provide the ballot boxes, ballots and necessary blanks for tally sheets.



RS 33:143 - General primary law to apply

§143. General primary law to apply

The special election shall be held in accordance with Title 18, Chapter 2, Part I, except as specially provided for in this Sub-part.



RS 33:144 - Counting ballots; promulgation of result

§144. Counting ballots; promulgation of result

On a day and hour fixed by the police juries before the holding of the election, these bodies shall in public session, within three days after the holding of the election, open the ballot boxes, examine and count the ballots, canvass the returns and declare the result of the election, which result shall be promulgated by publication in one issue of the official journal of each parish.



RS 33:145 - Two-thirds vote favoring change required

§145. Two-thirds vote favoring change required

If two-thirds of the total vote cast at the election in each parish is in favor of the ordinance changing the boundary line, then the boundary line shall be changed as set forth in the ordinance.



RS 33:146 - Prescription of election contest

§146. Prescription of election contest

After a lapse of sixty days from the date of the publication of the returns of the election as provided in R.S. 33:144, no cause of action shall lie to set aside the election.



RS 33:151 - Petition for annexation of territory

SUBPART B. EXTENSION OF CORPORATE LIMITS

OF MUNICIPALITY BY MEANS OF PETITION AND ELECTION

§151. Petition for annexation of territory

Whenever one-third in number and value of the bona fide owners of any lots or land, lying contiguous and adjacent to the territorial corporate limits of any city or town, the city of New Orleans excepted, desire that such lots or land be annexed to and included in the territorial corporate limits of any such adjacent and contiguous city or town, so as to constitute a part thereof, or whenever one-fourth in number of the bona fide owners of any lots or land, lying contiguous and adjacent to the corporate limits of any city located in the parish of Rapides desire that such lots or land be annexed to and included in the territorial corporate limits of any such adjacent and contiguous city or town, so as to constitute a part thereof, they shall present to the mayor and governing body of such city or town as constituted by law, by whatever name called, a petition in writing signed by them, setting forth their desire that such lots or land shall be annexed to and included in the territorial corporate limits of such city or town, so as to constitute a part thereof, and therein also fully setting forth the boundaries and accurate description of such lots or land which they desire to be annexed to and included in the territorial corporate limits of such adjacent and contiguous city or town.

Amended by Acts 1970, No. 286, §1; Acts 1972, No. 126, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:152 - Proces verbal and plat of survey

§152. Proces verbal and plat of survey

Such petition shall be accompanied with a proces verbal and plat of survey of such lots or land desired to be annexed to and included in the territorial corporate limits of such city or town made by the parish surveyor of the parish in which the city or town is situated. Such survey and proces verbal and plat thereof, to be first made by such surveyor for such purpose, shall set forth the boundaries and accurate description of such lots or land desired to be so annexed, and shall be by such surveyor certified to be correct.



RS 33:153 - Recording proces verbal and plat of survey; ordering election in area to be annexed

§153. Recording proces verbal and plat of survey; ordering election in area to be annexed

Upon presentation as provided in R.S. 33:151 and 33:152, the petition and proces verbal and plat of survey shall be recorded and transcribed upon the public record-book wherein the ordinances or official proceedings of the municipal authorities are usually recorded, and also permanently preserved among the official records of the city or town. The municipal authorities may then order an election to be held by the qualified electors residing in and upon the lots or land proposed to be annexed to such contiguous and adjacent city or town, submitting the proposition, to be voted on at such election, whether they desire that such lots or lands shall be annexed to and included in the territorial corporate limits of such contiguous and adjacent city or town.



RS 33:154 - Notice of election

§154. Notice of election

Such election shall be held under the general election laws, and preceded by a notice of ten days or more in one or more newspapers published in such city or town, or if there be none by posting as required in sheriff's and constable's sales. The notice shall set forth specifically the manner in which such election is to be conducted, and the boundaries and description of such lots or land proposed to be annexed to and included in the corporate limits of such city or town. It shall designate the polling place and the names of the commissioners of election, as well as the manner of counting the votes and making the returns.



RS 33:155 - Persons entitled to vote

§155. Persons entitled to vote

At the election no person shall be allowed to vote except those who are qualified to vote under the general election laws, and who reside in and upon the lots or land proposed to be annexed to and included in the territorial corporate limits of such city or town.



RS 33:156 - Returns of election; recording returns; proclaiming result

§156. Returns of election; recording returns; proclaiming result

The returns of the election shall be made to the municipal authorities of the city or town within forty eight hours after the closing of the polls at the election. Such returns shall likewise be recorded and transcribed in the public record book wherein the ordinances or official proceedings of the municipal authorities are usually recorded; and also permanently preserved among the official records of the city or town. The municipal authorities shall within ten days thereafter make public proclamation of the result of such election by publication for ten days in one or more newspapers in the city or town, or if there be none by posting as required in sheriff's and constable's sales.



RS 33:157 - Election in municipality annexing territory

§157. Election in municipality annexing territory

After the expiration of the publication of the result of the election, if a majority in number and value of the qualified electors residing in and upon the lots or land proposed to be annexed to and included in the territorial corporate limits of the city or town, voting at such election, have voted in favor thereof, the municipal authorities of the city or town may then order an election to be held under the general election laws by the qualified electors residing within the corporate limits of the city or town as theretofore established, submitting the proposition to be voted on at such election, whether they consent to such proposed annexation to the corporate limits of the city or town.



RS 33:157.1 - Municipal governing authority of Rapides Parish; authority to annex

§157.1. Municipal governing authority of Rapides Parish; authority to annex

In Rapides Parish, after the expiration of the publication of the result of the election, if a majority in number of the qualified electors residing in and upon the lots or land proposed to be annexed to and included in the territorial corporate limits of the city or town, voting at such election, have voted in favor thereof, the municipal authorities of the city or town may then accept or reject such proposed annexation to the corporate limits of the city or town. The election provided for in R.S. 33:158 through 33:161 shall not be required in the parish of Rapides.

Added by Acts 1972, No. 126, §2.



RS 33:158 - Notice of election in municipality

§158. Notice of election in municipality

Such election shall likewise be preceded by a notice of ten days in one or more newspapers published in the city or town, or if there be none by posting as required in sheriff's and constable's sales. The notice shall likewise set forth specifically the manner in which the election is to be conducted and the boundaries and description of such lots or land proposed to be annexed to and included in the territorial corporate limits of the city or town, and also designate the polling place and the names of the commissioners of election, as well as the manner of counting the votes and making the returns.



RS 33:159 - Persons entitled to vote

§159. Persons entitled to vote

At such election no person shall be allowed to vote except those who are qualified to vote under the general election laws and who reside in the corporate limits of the city or town as theretofore established and constituted.



RS 33:160 - Returns of election; recording returns; proclaiming result; effect of vote favoring annexation

§160. Returns of election; recording returns; proclaiming result; effect of vote favoring annexation

A. The returns of such election shall be made to the municipal authorities of the city or town within forty-eight hours after the closing of the polls. The returns of election shall be likewise recorded and transcribed in the public record-book wherein the ordinances or official proceedings of the municipal authorities are usually recorded; and the municipal authorities shall within ten days thereafter make public proclamation of the result of such election by publication for ten days in one or more newspapers published in the city or town, or if there be none, by posting as required in sheriff's and constable's sales; and if a majority in number and value of the qualified electors residing in the territorial corporate limits of such city or town as theretofore established and constituted, voting at such election, have voted in favor of the proposed annexation of such lots or land, the lots or land proposed to be annexed, shall, from the expiration of the proclamation of the result of the election, be annexed to, included in and constitute part of the corporate limits of the city or town and be subject to the jurisdiction, control, and authority of the municipal authorities of the city or town as fully, and to all intents and purposes as if, the same had been originally included in the corporate limits thereof.

B. The municipal governing authority shall furnish to the registrar of voters a copy of all municipal ordinances annexing territory as well as a map and written description of all newly annexed territory.

Acts 1986, No. 669, §2.



RS 33:161 - Subsequent elections

§161. Subsequent elections

No election proposing to annex to the corporate limits of any city or town the same contiguous and adjacent lots or land shall be held oftener than once in twelve months.



RS 33:171 - Ordinance to enlarge or contract corporate limits; distribution of certain revenues in annexed areas

SUBPART C. EXTENSION OR CONTRACTION OF

CORPORATE LIMITS OF MUNICIPALITY BY MEANS

OF PETITION AND ORDINANCE

§171. Ordinance to enlarge or contract corporate limits; distribution of certain revenues in annexed areas

A. The limits and boundaries of incorporated municipalities shall remain as established on July 31, 1946, but may be enlarged or contracted, by ordinance of the governing body as hereinafter provided, the city of New Orleans excepted. The municipal governing authority shall furnish the registrar of voters of the affected area a copy of all municipal ordinances annexing territory as well as a map and written description of all newly annexed territory.

B. Notwithstanding the provisions of R.S. 27:312, when the governing authority of a municipality which lies wholly within a parish in which video poker regulated by the Video Draw Poker Devices Control Law is prohibited annexes territory in a parish in which video poker regulated by such law is permitted, no revenues from the Video Draw Poker Device Fund shall be distributed or appropriated to the annexing municipality. This Subsection shall apply to any annexation by ordinance adopted by a municipality but which has not taken effect on June 9, 1999.

C.(1) Notwithstanding the provisions of R.S. 27:312, when the governing authority of a municipality located in a parish in which video poker regulated by the Video Draw Poker Device Control Law is permitted annexes territory in which video draw poker devices are operated prior to the effective date of such annexation, no monies in the Video Draw Poker Device Fund derived from fees, fines, and penalties deposited in such fund by reason of the operation of such devices and related activities in the annexed area shall be distributed or appropriated to the annexing municipality. However, monies in the Video Draw Poker Device Fund derived from fees, fines, and penalties deposited in the fund by reason of the operation of video draw poker devices and related activities which were first operated in the annexed territory after the effective date of such annexation shall be appropriated and distributed as provided in R.S. 27:312.

(2) The provisions of this Subsection shall apply to any annexation after July 1, 2003, and to any annexation by ordinance adopted by a municipality but which has not taken effect on July 1, 2003.

(3) Amounts distributed pursuant to this Subsection may be redistributed among the authorized recipients pursuant to a written agreement, ratified by a vote of the governing authority of each recipient.

Acts 1986, No. 669, §2; Acts 1999, No. 176, §1, eff. June 9, 1999; Acts 2003, No. 1058, §2, eff. July 1, 2003.



RS 33:172 - Petition to annex territory; valuation of property; notice of filing petition; hearing concerning proposed ordinance; alternative methods

§172. Petition to annex territory; valuation of property; notice of filing petition; hearing concerning proposed ordinance; alternative methods

A.(1)(a) No ordinance enlarging the boundaries of a municipality shall be valid unless, prior to the adoption thereof, a petition has been presented to the governing body of a municipality containing the written assent of a majority of the registered voters and a majority in number of the resident property owners as well as twenty-five percent in value of the property of the resident property owners within the area proposed to be included in the corporate limits, all according to the certificates of the parish assessor and parish registrar of voters.

(b) If there are no registered voters residing in the area proposed for annexation, then the requirement for a majority of the registered voters on the petition shall not apply.

(c) If there are no resident property owners, nor registered voters residing, in the area proposed for annexation and the area is vacant land, then the requirement for a majority of the resident property owners and a majority of the registered voters on the petition shall not apply, so long as the petition contains the written assent of each nonresident property owner of each tract, lot, or parcel in the area proposed for annexation. No ordinance annexing vacant property across parish boundaries shall be valid unless it has first been approved by the parish governing authority of the area to be annexed.

(d)(i) With regard to any proposed annexation pursuant to Subparagraph (c), the parish in which the land proposed to be annexed is located shall have standing to contest whether the proposed annexation is reasonable. Such suit shall be filed within the thirty-day period before the ordinance becomes effective.

(ii) Any suit filed pursuant to Item (i) shall be given preferential treatment on the docket and shall be tried summarily, without a jury, and in open court, within thirty days after the filing of the suit.

(iii) The court shall consider the reasonableness of the proposed extension of the corporate limits, which consideration shall include but not be limited to an evaluation of the desires of the owners of the property proposed to be annexed, the anticipated public benefit of the proposed annexation, and the fiscal and financial impact that the extension of the corporate limits of the municipality will have on the municipality, the parish, and the neighboring property owners.

(iv) If the property proposed to be annexed is contiguous to the existing corporate limits, then the parish shall bear the burden of establishing, by a preponderance of the evidence, that the proposed extension is not reasonable. If the property is not contiguous to the existing corporate limits, then the municipality shall bear the burden of establishing, by a preponderance of the evidence, that the proposed extension is reasonable. "Contiguous", as used in this provision, means that at least thirty-two feet of the vacant land proposed to be annexed is adjacent to the corporate limits and expands to a width greater than thirty-two feet within three hundred feet from the corporate limits.

(v) Any interested citizen of the municipality may intervene in any suit filed pursuant to this Subparagraph to contest the proposed extension of the corporate limits pursuant to R.S. 33:174.

(vi) The trial judge shall render judgment within five days after the matter is submitted to him. The clerk of the trial court shall immediately notify all parties or their counsel of record by telephone and/or facsimile transmission of the judgment and as provided in Code of Civil Procedure Article 1913.

(vii) Within five days after the rendition of the judgment, an aggrieved party may appeal the judgment by obtaining an order of appeal. The clerk of the trial court shall give notice of the order of appeal to the clerk of the court of appeal and to all the parties or their counsel of record. The trial judge shall fix the return date at a date not later than ten days after rendition of the judgment. The clerk of the trial court shall prepare the record on appeal and transmit it to the clerk of the court of appeal on the return day.

(viii) Immediately upon receipt of the record the clerk of the court of appeal shall notify all parties and the case shall be heard no later than ten days after the record is lodged. The court of appeal shall render judgment not later than five days after the case is argued. The clerk of the court of appeal shall immediately notify all parties or their counsel of record of the judgment by telephone or facsimile transmission and as provided in the Uniform Rules of Louisiana Courts of Appeal.

(ix) An application to the supreme court for a writ of certiorari shall be made within ten days after the court of appeal renders judgment.

(x) No application for a new trial or for a rehearing shall be entertained by any court, but a court may, upon its own motion correct manifest error to which its attention is called.

(xi) A final judgment holding that the extension is reasonable in a suit under this Subparagraph shall be binding in any suit brought under R.S. 33:174.

(xii) If the proposed extension of boundaries is adjudged reasonable, the ordinance shall go into effect ten days after a final judgment is rendered and signed, subject to the provisions of R.S. 33:174. If the proposed extension is adjudged invalid, the ordinance shall be vacated and the proposed extension shall be denied, and no ordinances proposing practically the same extension shall be introduced for one year thereafter.

(e) If property annexed pursuant to Subparagraph (c) is subject to parish zoning regulations applicable to the property and in force at the time of annexation, then for a period of two years subsequent to annexation, the municipal zoning regulations applicable to the property shall not be less restrictive in uses permitted than the applicable parish zoning regulations at the time the area is annexed, unless the parish governing authority consents, by resolution, to such zoning.

(2) At the request of any municipality contemplating the annexation of a tract of land, the parish assessor shall provide a certified list of the property within the area proposed to be annexed, and the registrar of voters shall provide a certified list of the registered voters residing in the area proposed to be annexed. At the request of any municipality contemplating the annexation of a tract of land, the parish assessor shall provide a certification as to whether a petition for annexation contains the written assent of twenty-five percent in value of the property of the resident property owners, and the registrar of voters shall provide a certification as to whether a petition for annexation contains a written assent of a majority of the registered voters within the area proposed to be annexed.

(3) The valuation of the property within the area proposed to be annexed shall be certified to by the assessor according to the assessment of each owner signing the petition. When there has been a change of ownership since the last assessment of the property, the assessor shall certify the valuation of the present owner in accordance with the last assessment appearing on the rolls against any previous owner. In any case when the property of the present owner has not specifically been assessed, the assessor shall estimate the assessed value of the property for the current year and certify the same as the value of the property. In any case in which multiple property owners are assessed under a single assessment, neither the assessor nor the annexing municipality shall be required to make further inquiry beyond the face of the assessor's records as to the identity of unnamed property owners. Neither the assessor nor the annexing municipality shall be required to count or consider the existence of multiple fractional property interests in determining whether the percentages required in this Subsection have been met.

(4) For all purposes pertaining to municipal annexations, including but not limited to the filing of a suit contesting an annexation pursuant to the procedures established in this Chapter, the certificates of the parish assessor and parish registrar of voters shall be the sole evidence of the written assent of the number of registered voters, number of resident property owners, and value of resident property owners required by this Subsection. The parish assessor, the parish registrar of voters, and the annexing municipality may rely upon the certificates of the parish assessor and the parish registrar of voters, said reliance establishing a rebuttable presumption.

(5) The petition required by this Subsection shall be in writing, but no special form shall be necessary. However, the petition shall provide a description of the general area to be annexed which shall be attached thereto. Multiple petitions may be used to annex different properties so long as the petitions, when considered together, are capable of covering an area which has a contiguous outer boundary in which the above majority and percentage requirements for annexation are met.

(6) Notwithstanding any of the foregoing, the city of New Orleans cannot incorporate any area of Jefferson, Plaquemines, or St. Bernard parishes. In addition, except as provided in this Paragraph, the provisions of this Section shall not otherwise apply to the parish of Jefferson.

B. Notice by publication shall be given once of the filing of the petition in a newspaper published or having general circulation in the municipality. No ordinance enlarging the boundaries of the municipality shall be adopted until ten days after the publication of the notice. Anyone desiring to be heard with reference to the proposed ordinance shall notify the clerk or secretary of the municipality in writing and the governing authorities, before adopting any ordinance, shall grant such hearing.

C. Notwithstanding the provisions of Paragraphs (1) through (5) of Subsection A of this Section, any municipality may annex contiguous areas by election provided at least ninety percent of the boundary of the area to be annexed is common to the boundary of the municipality, and provided further that a majority of the registered voters residing in the area proposed for annexation, and voting in an election held according to the provisions of R.S. 33:154 through 161 vote in favor of such annexation. No election as provided herein shall be necessary if there are no registered voters residing in the area to be annexed.

D. Notwithstanding the provisions of Paragraphs (1) through (5) of Subsection A of this Section, any municipality may annex contiguous areas without the petitions required by Subsection A, by ordinance, provided prior to the adoption of any such ordinance, the question of the annexation shall be submitted to the qualified voters residing within the area proposed to be annexed in a special election called for that purpose by the municipality, and a majority of those voting at such election shall have voted in favor of the annexation. Any municipality may also call such an election after being requested to do so through a petition signed by at least twenty-five percent of the resident property owners residing in the area requesting annexation and by the owners of at least twenty-five percent in value of the resident property within such area. The valuation of the property shall be determined as set forth in Subsection A. The petition presented to the municipality shall contain an accurate description of the area proposed to be annexed. All elections called under the provisions of this Subsection shall be conducted in the same manner as are other special elections called for bond and tax purposes by municipalities.

E.(1) In addition to all other requirements and restrictions established by law, no municipality which is not wholly within the boundaries of St. Martin Parish shall annex territory in St. Martin Parish without the approval of the governing authority of St. Martin Parish. This Subsection shall apply to any annexation by ordinance adopted by a municipality but which has not taken effect on August 15, 2001.

(2) The provisions of this Subsection shall apply only to the town of Broussard.

(3) Notwithstanding any other provision to the contrary, if as a result of an annexation into a municipality, the sales tax rate on transactions within the annexed area exceeds nine and one-half percent, then the revenue produced by the rate in excess of nine and one-half percent shall be shared equally between the parish, municipalities, and other sales tax districts.

F.(1) Except as provided in Subsections C and D of this Section and in R.S. 33:172.1 and 172.2, the governing authority of a municipality within the parish of St. Tammany, other than a municipality with a population of more than twenty-five thousand persons, may annex vacant land contiguous to its borders only in accordance with the procedure provided in this Subsection.

(2)(a) The governing authority of a municipality that proposes to annex property pursuant to this Subsection shall adopt a written resolution expressing its intent to annex, which resolution shall include a description of the property to be annexed. A certified copy of the resolution shall be submitted to the parish council within ten days after its adoption.

(b) The parish council shall have forty-five days after the receipt of the resolution to concur with, reject, or take no action regarding the proposed annexation.

(c) The parish council shall notify the municipal governing authority within ten days after the council votes on the proposed annexation.

(d) If within forty-five days after the resolution is submitted to it, the parish council concurs with or takes no action with respect to the proposed annexation, the municipality may proceed with the annexation.

(e)(i) If within forty-five days after the resolution is submitted to it, the parish council rejects the proposed annexation, the rejection shall be submitted to the municipality. In the event the council rejects a proposed annexation pursuant to this Paragraph, an annexation panel shall be formed consisting of the following members:

(aa) The chairman of the parish council or his designee.

(bb) The chairman of the governing authority of the affected municipality or his designee.

(cc) An arbitrator who is selected by and is a member of the American Arbitration Association.

(ii) At the call of the arbitrator and within sixty days after the parish council rejects the proposed annexation, the panel shall hold a public hearing to consider and render a decision on whether to recommend the proposed annexation. The decision of the panel shall be binding on the parties.

(iii) The cost of the arbitrator shall be borne equally by the parish and the municipality.

(3)(a) Notwithstanding any law to the contrary, a parish council and the governing authority of each municipality within the parish may establish operating agreements to govern annexation procedures and/or other matters related to growth management issues between and among themselves. Each agreement shall be filed in the conveyance records of the clerk of court in and for the parish.

(b) In the event the parish and an individual municipality fail to enter into any agreement authorized by Subparagraph (a) of this Paragraph by April 1, 2003, the provisions of this Subsection shall thereafter be null and inapplicable to that particular municipality.

Amended by Acts 1972, No. 338, §1; Acts 1981, No. 182, §1, eff. July 10, 1981; Acts 1993, No. 995, §1, eff. June 25, 1993; Acts 1999, No. 1126, §1, eff. July 9, 1999; Acts 2001, No. 1043, §1, eff. June 28, 2001; Acts 2002, 1st Ex. Sess., No. 31, §1, eff. May 1, 2002; Acts 2002, 1st Ex. Sess., No. 159, §1, eff. April 25, 2002; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.

NOTE: See Acts 2002, 1st Ex. Sess., No. 159, §2, relative to R.S. 33:172(A)(1) and (D) in Acts 2002, 1st Ex. Sess., No. 31, superseding Act No. 159 and other Acts of session.

NOTE: See Acts 2002, 1st Ex. Sess., No. 159, §2, concerning amendment of Subsection C superseding other Acts of session.

NOTE: See Acts 2002, 1st Ex. Sess., No. 31, §2, relative to contesting certain annexations which occurred prior to 6/27/01.



RS 33:172.1 - Petition to annex territory in Jefferson Parish; valuation of property; notice of filing petition; hearing concerning proposed ordinance

§172.1. Petition to annex territory in Jefferson Parish; valuation of property; notice of filing petition; hearing concerning proposed ordinance

A. No ordinance enlarging the boundaries of a municipality in Jefferson Parish shall be valid unless prior to the adoption thereof a petition has been presented to the governing body of the municipality containing the written assent of a majority of the registered voters and a majority in number of the resident property owners as well as twenty-five percent in value of the property within the area proposed to be included in the corporate limits, provided that if the area proposed to be included in the corporate limits receives such services as water, sewerage, road lighting, garbage disposal, etc., from Jefferson Parish, then the petition presented to the governing body shall contain the written assent of a majority of the registered voters and more than fifty percent in number of the resident property owners as well as fifty percent in value of the property within the area proposed to be included in the corporate limits according to the certificate of the parish assessor. The valuation shall be certified to by the assessor according to the assessment of each of the owners signing the petition. Where there has been a change of ownership since the last assessment of the property, the assessor shall certify the valuation of the present owner in accordance with the last assessment appearing on the rolls against any previous owner. In any case where the property of the present owner has not specifically been assessed, the assessor shall estimate the assessed value of the property for the current year and certify the same as the value of the property.

B. Notwithstanding any other provision of law to the contrary, no ordinance enlarging the boundaries of a municipality in Jefferson Parish shall be valid unless the area proposed to be annexed is contiguous and adjacent to the territorial corporate limits of the municipality.

C. The petition required by Subsection A shall be in writing, but no special form shall be necessary; however, the petition shall provide a description of the general area to be annexed which shall be attached thereto. Multiple petitions may be used to annex different properties so long as the petitions, when considered together, are capable of covering an area which has a contiguous outer boundary in which the above majority and percentage requirements for annexation are met.

D. Notice by publication shall be given once of the filing of the petition in some newspaper published or having general circulation in the municipality. No ordinance enlarging the boundaries of the municipality shall be adopted until ten days after the publication of the notice. Anyone desiring to be heard with reference to the proposed ordinance shall notify the clerk or secretary of the municipality in writing, and the governing authorities before adopting any ordinance shall grant such hearing.

E. Notwithstanding any other provisions of law to the contrary and except as otherwise provided in Subsection F, any area in Jefferson Parish proposed to be annexed within the corporate limits of a municipality shall consist of one or more entire voting precincts which are contiguous and adjacent to the municipality, and prior to any municipality enlarging its boundaries, the question of the annexation shall be submitted to the registered voters residing in the voting precinct or precincts of the area proposed to be annexed, in a special election called for that purpose by the municipality and held according to the provisions of R.S. 33:154 through 161. For the annexation to take effect a majority of the registered voters residing in the voting precinct or precincts to be annexed shall have voted in favor of the annexation.

F. If an area in Jefferson Parish sought to be included within a municipal annexation either has no registered voters or consists of one or more parcels of property which do not comprise an entire voting precinct, the question of the annexation shall be submitted to the governing authority of the parish of Jefferson prior to any municipality enlarging its boundaries and, where applicable, the question of the annexation also shall be submitted to the qualified voters residing within the area proposed to be annexed in a special election called for that purpose by the municipality and held according to the provisions of R.S. 33:154 through 161. For the annexation to take effect, the parish governing authority shall have adopted an ordinance concurring in the proposed annexation and, where applicable, a majority of qualified voters, residing within the area proposed to be annexed, voting on the proposition at such election, shall have voted in favor of the annexation.

G. The parish of Jefferson may file suit in the Twenty-Fourth Judicial District Court to contest any proposed extension of a municipality's corporate limits in Jefferson Parish that does not comply with the provisions of this Section.

Added by Acts 1966, No. 417, §1; Acts 2001, No. 381, §1, eff. June 13, 2001.



RS 33:172.2 - Municipal governing authority of Westlake; authority to annex

§172.2. Municipal governing authority of Westlake; authority to annex

Notwithstanding any provisions of this Part or any other law to the contrary, the governing authority of the city of Westlake may annex property, not to exceed twenty acres, which is not contiguous or adjacent to the city by means of annexation of such property and a right of way corridor connecting the property and the municipality. Such annexation may be accomplished by ordinance as provided in this Part; however, if there are no registered voters in the area to be annexed, the required petition shall also contain the written assent of the owners of a majority of the acreage of the property to be annexed and the written assent of the owners of property in the area equal in value to at least twenty-five percent of the value of the property to be annexed.

Acts 1993, No. 266, §1.



RS 33:172.3 - City of Crowley; authority to annex

§172.3. City of Crowley; authority to annex

A. Notwithstanding any law to the contrary and in addition to the authority granted by this Part, the governing authority of the city of Crowley may, in the manner provided in this Part, annex property based on petition with the written consent of the owners of a majority of the acreage or square footage of the property to be annexed together with the written assent of the owners of the property in the area equal in value to at least twenty-five percent of the value of the property to be annexed whenever there are no resident owners or registered voters residing in the area proposed to be annexed.

B. As used in the Section, "owners" includes corporations, limited liability companies, limited liability partnerships, and all other legal entities recognized by the laws of the state.

C. This Section shall be deemed and construed to be an additional grant of authority to the city of Crowley to annex property when there are no resident owners or registered voters residing in the area to be annexed.

D. Nothing in the Section shall be deemed or construed to limit or restrict the existing authority of the city of Crowley to annex property.

Acts 2002, 1st Ex. Sess., No. 13, §1, eff. April 18, 2002.



RS 33:173 - Effective date of ordinance enlarging boundaries

§173. Effective date of ordinance enlarging boundaries

The ordinance enlarging the boundaries of the municipality shall not become operative until thirty days after it has been published once in a newspaper having general circulation therein. If there is no newspaper published in the municipality or having general circulation therein, written copies of the ordinance shall be posted in three public and conspicuous places in the municipality and same shall not become operative until thirty days after the posting.



RS 33:174 - Suit to contest reasonableness of proposed extension of corporate limits

§174. Suit to contest reasonableness of proposed extension of corporate limits

A. Any interested citizen of the municipality or of the territory proposed to be annexed thereto may, within the thirty-day period before the ordinance becomes effective, file suit in the district court having jurisdiction over the municipality, to contest the proposed extension of the corporate limits. "Interested", as used in this Section, means a real and actual personal stake in the outcome of the contest of the extension of the corporate limits.

B. The sole questions to be presented to the court in a contest of a proposed extension of the corporate limits shall be as follows:

(1) Whether the proposed extension is reasonable.

(2) Whether, prior to the adoption of an ordinance enlarging the boundaries of a municipality, a petition was presented to the governing body of a municipality, and prior to the adoption of said ordinance, certificates were obtained from the parish assessor and parish registrar of voters showing that the said petition contained the written assent of a majority of the registered voters and a majority in number of the resident property owners as well as twenty-five percent in value of the property of the resident property owners within the area proposed to be included in the corporate limits.

(3) Whether the municipality complied with its own requirements for the adoption of ordinance in adopting the annexation ordinance.

C. If the extension of boundaries is adjudged reasonable, the ordinance shall go into effect ten days after the judgment is rendered and signed unless a suspensive appeal therefrom has been taken within the time and manner provided by law. If the proposed extension is adjudged invalid, the ordinance shall be vacated and the proposed extension shall be denied, and no ordinances proposing practically the same extension shall be introduced for one year thereafter. A similar right of appeal from the judgment of the district court annulling the ordinance shall be granted the municipality or any interested citizen as hereinabove provided.

D. Notwithstanding the other provisions of this Section, the provisions of this Subsection shall apply to Jefferson Parish*. Any interested citizen of the municipality or of the territory proposed to be annexed thereto may, within the thirty-day period before the ordinance becomes effective, file suit in the district court having jurisdiction over the municipality, to contest the proposed extension of the corporate limits and the question shall be whether the proposed extension is reasonable. If the extension of boundaries is adjudged reasonable, the ordinance shall go into effect ten days after the judgment is rendered and signed unless a suspensive appeal therefrom has been taken within the time and manner provided by law. If the proposed extension is adjudged unreasonable, the ordinance shall be vacated and the proposed extension shall be denied, and no ordinances proposing practically the same extension shall be introduced for one year thereafter. A similar right of appeal from the judgment of the district court annulling the ordinance shall be granted the municipality or any interested citizen as hereinabove provided.

Acts 1993, No. 995, §1, eff. June 25, 1993.

*AS APPEARS IN ENROLLED BILL.



RS 33:175 - Peremption of right to attack ordinance

§175. Peremption of right to attack ordinance

A. If no suit is filed within the thirty-day period, or if no appeal is taken within the legal delays from a judgment of the district court sustaining the ordinance, same shall then become operative and cannot be contested or attacked for any reason or cause whatsoever.

B. Notwithstanding any other provision of this Subpart, an ordinance enlarging the boundaries of a municipality cannot be contested or attacked based on the inadequacy of the notice after the passage of five years from the date of its enactment, and the implementation and operation of such an ordinance for that period shall be adequate notice of its existence.

C. The periods established by this Section are peremptive and apply to any and all purported rights and causes of action to contest or attack an ordinance enlarging the boundaries of a municipality for any reason or cause whatsoever, except for any rights or causes of action under the Voting Rights Act of 1965, as amended.

Acts 2005, No. 227, §1, eff. June 29, 2005.



RS 33:176 - Procedure to contract boundaries

§176. Procedure to contract boundaries

To contract the boundaries of a municipality the same procedure shall be followed as outlined above and the same notice must be published and the same right of appeal to the courts is granted as is provided for in the case of the enlargement of the boundaries.



RS 33:177 - Consolidation of suits to contest enlargement or contraction of boundaries

§177. Consolidation of suits to contest enlargement or contraction of boundaries

Any number of persons interested in contesting the enlargement or contraction of the boundaries of a municipality may join in one suit for the purpose of appealing to the district court from the ordinance adopted with reference thereto, and one bond by one of the litigants shall be sufficient if it otherwise complies with the laws. When more than one suit has been brought for either of said purposes, the district judge shall order them consolidated and tried as one suit.



RS 33:178 - Ordinance defining territory excluded or included and description of boundary as changed required to be filed with clerk of district court

§178. Ordinance defining territory excluded or included and description of boundary as changed required to be filed with clerk of district court

A. Where the boundaries of a municipality have been enlarged or contracted, the ordinance with reference thereto must define with certainty and precision the territory which is proposed to be included in or excluded from the corporate limits, as the case may be. The ordinance need not contain a description of the entire boundary of the municipality as changed, but, within ten days after the adoption of the ordinance, a description of the entire boundary of the municipality as changed shall be filed by the clerk of the municipality with the clerk of the district court of the parish in which the municipality is located. Such description so filed shall become the official boundary of the municipality on the effective date of the ordinance.

B. Whenever the boundaries of the city of Shreveport have been enlarged or contracted, a description of the entire boundary of the municipality as changed shall be filed as provided for in Subsection A of this Section with the clerk of the district court of Caddo Parish, and the description filed in Caddo Parish shall become the official boundary of the city on the effective date of the ordinance. Whenever any of the territory included or excluded by a change in the boundaries of the city of Shreveport is located in Bossier Parish, the description shall also be filed with the clerk of the district court of Bossier Parish.

Amended by Acts 1964, No. 499, §1; Acts 1978, No. 304, §1; Acts 1985, No. 411, §1.



RS 33:179 - Rights of residents and owners of included territory

§179. Rights of residents and owners of included territory

Where the corporate limits of municipalities have been extended or enlarged as hereinabove provided, the annexed territory, the inhabitants thereof, and the owners of property therein shall enjoy as to themselves and their property all the rights, immunities, and privileges granted and enjoyed by the citizens of the municipality to which the territory has been annexed.



RS 33:180 - Ordinance to annex territory owned by a public body

§180. Ordinance to annex territory owned by a public body

A. The governing body of any municipality other than the city of New Orleans may, by ordinance, enlarge the boundaries of the municipality to include territory within which all of the land is owned by a state agency, political subdivision, or public body, but only upon petition of the governing body of the agency, political subdivision, or public body owning the land which is to be so included. Except as otherwise provided by this Section, the governing body of the municipality may, in its discretion, upon majority vote thereof, adopt such an ordinance without the necessity of compliance with any of the procedures of advertisement, petition by residents, public hearing, or other procedures set forth in this Subpart.

B. No municipality may annex the paved portion of a public road without including in such annexation all property adjacent to at least one side of the road, the paved portion of which is included in the annexation. At the discretion of the Department of Transportation and Development, the paved portion of an interstate highway right-of-way may be excluded from the annexation without the annexation being considered non-contiguous.

C. A municipality may annex a portion of the right-of-way of a public road as a corridor connecting other property which is not contiguous to the municipality but which is to be annexed without including the property adjacent to the corridor. Any annexation pursuant to this Subsection shall be in accordance with the following:

(1) The municipality shall, by certified mail, notify the state agency or political subdivision which owns the road proposed to be annexed at least thirty days prior to the introduction of the ordinance proposing such annexation.

(2) The petition or written consent of the state agency or political subdivision must be received by the municipality prior to the adoption of the ordinance.

Added by Acts 1964, No. 289, §1; Acts 1997, No. 1304, §1; Acts 2012, No. 594, §1, eff. June 7, 2012; Acts 2012, No. 794, §1.



RS 33:191 - Contiguous municipalities in same parish may consolidate

SUBPART D. MERGER OR CONSOLIDATION

OF MUNICIPALITIES

§191. Contiguous municipalities in same parish may consolidate

Any two contiguous municipalities, lying in the same parish, may consolidate and become one municipality in the manner provided in this Subpart. For this purpose municipalities separated only by a river or other stream or body of water not more than two miles in width shall be deemed to be contiguous.



RS 33:192 - Approval in each municipality required

§192. Approval in each municipality required

Consolidation may be effected only after the same has been approved in each municipality affected by a majority of the qualified electors thereof voting at an election held for that purpose as hereinafter provided.



RS 33:193 - Consolidation election to be ordered upon motion of governing body or upon petition of voters

§193. Consolidation election to be ordered upon motion of governing body or upon petition of voters

The governing body of each municipality may order a consolidation election upon its own motion. Upon the presentation to the governing body of a petition, signed by twenty-five per cent of the qualified voters of the municipality, requesting a consolidation election, the governing body shall order such election. In the event of the failure, refusal, or neglect of the governing body to comply with such a petition within ten days after its presentation, any two of the qualified signers of the petition may apply to any court of competent jurisdiction for a writ of mandamus or other appropriate remedy to compel the governing body and its members to comply.



RS 33:194 - Ordinance ordering consolidation election

§194. Ordinance ordering consolidation election

A consolidation election shall be ordered by ordinance. The ordinance shall set the date for the election, which shall be not less than thirty days nor more than sixty days from the date of its adoption. The ordinance shall set out the names of the municipalities the consolidation of which is proposed, the object of the election, and the name by which the consolidated municipality is to be known.



RS 33:195 - Publication of ordinance

§195. Publication of ordinance

An ordinance calling a consolidation election shall be published once a week in each of three consecutive weeks in the official journal of the municipality, or if there be none, in a newspaper of general circulation in the municipality, the first publication to be at least twenty-one days prior to the date fixed for the election. In the event that there is no official journal or newspaper of general circulation in the municipality, publication shall be made by posting copies of the election ordinance in three public and conspicuous places in the municipality at least twenty-one days prior to the date set for the election.



RS 33:196 - Affected municipalities to hold elections within six months

§196. Affected municipalities to hold elections within six months

It shall not be necessary that the consolidation elections in each of the municipalities affected be held at the same time; but no consolidation election shall be effective unless the municipalities affected have voted on the question within six months from the date of the first such election.



RS 33:197 - Manner of holding election

§197. Manner of holding election

Consolidation elections shall be held in the manner provided by law for regular municipal elections, as far as applicable and except as otherwise provided in this Subpart.



RS 33:198 - Ballots

§198. Ballots

The ballots to be used shall be in substantially the following form:

Shall _______________________________ (name the municipalities) be consolidated and become one municipality, to be known as ______________________________________________?

(Name of the proposed new municipality).

For consolidation __________________

( )

Against consolidation _______________

( )

Each of the municipalities involved shall bear the expense of its own election.



RS 33:199 - Returns; publication; ordinance defining boundary

§199. Returns; publication; ordinance defining boundary

The returns of a consolidation election and the results thereof, shall be made by the election officials to the governing body of the municipality. The governing body shall canvass the returns and declare the results of the election by ordinance which shall be published once within ten days after its passage. The publication shall be in the official journal of the municipality or if there be none, in a newspaper of general circulation in the municipality or, if there be none, by posting copies of the ordinance in three public and conspicuous places in the municipality. Within ten days after the second consolidation election has been held, the governing body of the larger municipality shall, if both municipalities have voted for consolidation, adopt an ordinance defining with certainty the entire boundary of the consolidated municipality and shall publish same once as above provided.



RS 33:200 - Governor's proclamation

§200. Governor's proclamation

Promptly after publication of the ordinance declaring the consolidation election result in the second municipality, if both elections favor consolidation, certified copies of ordinances proclaiming the result shall be transmitted by the governing authorities of the respective municipalities to the Governor, who, within ten days after their receipt, shall issue his proclamation declaring that consolidation of such municipalities has been completed and accomplished and declaring, in accordance with R.S. 33:201, when consolidation shall become effective.



RS 33:201 - Effective date of consolidation

§201. Effective date of consolidation

Consolidation which has been approved as provided in the preceding Sections shall take effect upon the date of expiration of the regular terms of office of the elective officers of the constituent municipality having the least population, and the terms and authority of such officers shall thereupon cease.

The qualified voters of the constituent municipalities shall participate in the next regular municipal election of the consolidated municipalities.

When the consolidation becomes effective, all local boards, committees, commissions or other bodies of the smaller municipality shall cease to function.



RS 33:202 - Charter and ordinances of larger municipality to remain in force

§202. Charter and ordinances of larger municipality to remain in force

When a consolidation becomes effective the constituent municipalities shall consolidate and become one municipality under the name set forth in the election ordinances. The charter or other laws for the government of the constituent municipality having the largest population shall be the charter or the laws for the government of the whole of the consolidated territory until modified or repealed.

The ordinances, resolutions, and other measures of the constituent municipality having the largest population according to the last preceding federal census, shall remain in force and shall extend to and be enforced throughout the whole of the consolidated territory, but all ordinances, resolutions and other measures of the lesser municipality shall cease to be operative when consolidation takes effect, except zoning ordinances therein which shall remain in effect until repealed, modified, or amended by the governing body of the consolidated municipality.



RS 33:203 - Officers and employees of larger municipality to serve

§203. Officers and employees of larger municipality to serve

The officers and employees of the municipality having the larger population, shall, from the effective date of the consolidation, serve and act as the officers and employees of the consolidated municipality. The officers and employees of the smaller municipality shall be released.



RS 33:204 - Rights and liabilities of constituent municipalities; taxation

§204. Rights and liabilities of constituent municipalities; taxation

The new municipality shall, when a consolidation becomes effective, be vested with all the rights and properties of the municipalities of which it was formed, and shall be responsible and liable for all contracts, debts and obligations of such municipalities. But the taxable property in one constituent municipality shall not be taxed to provide for payment of the bonds or other funded debt of another. The governing body of the consolidated municipality shall levy on the taxable property in each constituent municipality any special taxes for the term and at the rate previously authorized therein to provide for the payment, exchange or refund of any outstanding bonds or other funded debt of such municipality.



RS 33:205 - Collection of taxes

§205. Collection of taxes

The taxes levied or imposed by one of the constituent municipalities, remaining outstanding and unpaid, and all other moneys due and owing such municipality when the consolidation becomes effective shall be collected by the new municipality and shall be applied to the purposes for which raised or owing, and if not raised or owing for a specific purpose, shall be applied to the reduction or payment of the bonded or other indebtedness, if any, of the constituent municipality.

Proceedings pending to endorse the payment or collection of taxes in any of the constituent municipalities shall be carried to completion by the proper officers of the new municipality; and all taxes theretofore levied by any of the constituent municipalities shall be valid and effectual as if originally levied and assessed by the officers of the new municipality. The governing body of the new municipality may perform all necessary acts to confirm and effectuate such levies.



RS 33:206 - Transfer of funds and other property

§206. Transfer of funds and other property

Immediately upon the consolidation becoming effective, the officers having custody of the funds of the lesser municipality shall deliver same into the custody of the proper fiscal officer of the new municipality, who shall acknowledge delivery by giving his receipt therefor.

The mayor or other chief executive officer of the new municipality shall supervise and direct the transfer of all personal property, books, papers, vouchers, or other documents belonging to the constituent municipalities, to the proper officers of the new government. He shall also cause a complete inventory to be made of all assets, real and personal, thus received by the new government.

An independent audit and settlement of the account of officers of the constituent municipalities shall be made forthwith.



RS 33:207 - Permits and licenses

§207. Permits and licenses

Permits and licenses granted to any place or person by any of the constituent municipalities shall, subject to their conditions, remain in full force and effect and be recognized by the new municipality until the expiration of the term for which they were granted. But this Section shall not be construed to prevent the revocation of any such permit or license before its expiration in the manner provided by law.



RS 33:208 - Suit pending wherein constituent municipality a party

§208. Suit pending wherein constituent municipality a party

No suit, action, or proceeding pending in any court or before any board or department, wherein one of the constituent municipalities is a party, or in which it is interested, or by the determination of which it might be affected, shall abate by reason of the consolidation, but the new municipality shall be substituted in the place and stead of such constituent municipality, and the suit, action, or proceeding shall continue as if the consolidation had not taken place.



RS 33:209 - City court

§209. City court

The city court of the larger municipality shall, upon consolidation of the two municipalities, have its jurisdiction, both in civil and criminal matters, extended to include the territory within the new corporate limits and shall be authorized to enforce therein all ordinances of the municipality having the larger population.



RS 33:221 - Contracts; taxes

SUBPART E. ANNEXED AREAS--MUNICIPALITIES AND

SPECIAL SERVICE DISTRICTS

§221. Contracts; taxes

A. If a municipality annexes territory contained in a parochial water, sewer, or fire protection district, hereinafter collectively referred to as special service districts, the municipality and each such special service district are hereby authorized to enter into a contract granting to either the municipality or the special service district the exclusive right to provide service in the annexed area.

B. If the municipality and the special service districts provide in the contract that the municipality thereafter will have jurisdiction to serve the annexed area, the special service district shall continue to levy taxes in the annexed area for the retirement of any outstanding tax-secured bonds of the district and may continue to levy such maintenance tax as theretofore has been authorized for the full period of such authorization; however, the district shall not thereafter be authorized to levy any new maintenance taxes in the annexed area, and, if the district thereafter issues any tax-secured bonds, the assessed valuation of the annexed area shall not be used in computing the capacity of the district to issue such bonds, and taxes shall not be levied in the annexed area for the retirement of new bonds of the district, notwithstanding any provisions of law to the contrary.

C. If any of the territory contained in Waterworks District No. 9 of Ward 4 of Calcasieu Parish is annexed by a municipality, the waterworks district shall continue to levy and collect taxes, including maintenance taxes, within the annexed area as provided in this Section, and shall continue to provide service within the annexed area unless the waterworks district reaches an agreement with the municipality to the contrary. The district may levy any new maintenance taxes in the annexed area, and if the district thereafter issues any tax-secured bonds, the assessed valuation of the annexed area shall be used in computing the capacity of the district to issue such bonds and taxes shall be levied in the annexed area for the retirement of new bonds of the district, unless prior to the levy of the new tax or the issuance of the bonds, the district and the municipality enter into a contract granting to the municipality the exclusive right to provide service in the annexed area.

Added by Acts 1975, No. 142, §1. Amended by Acts 1981, No. 524, §1; Acts 1985, No. 573, §1.



RS 33:221.1 - Caddo Parish; municipal annexation; contracts; taxes

§221.1. Caddo Parish; municipal annexation; contracts; taxes

A. If any municipality in Caddo Parish annexes territory contained in a special service district, as defined by R.S. 33:221, the municipality and each such special service district affected by the annexation of the territory shall enter into a written contract, including but not limited to:

(1) Provisions for furnishing all water, sewer, and fire protection services to the annexed territory.

(2) Provisions for the application and distribution of all maintenance and operating taxes of the special service district previously authorized.

(3) Provisions for the levy of all new maintenance or operating taxes.

(4) Provisions for the retirement of all tax-secured bonds and other indebtedness of the special service district previously authorized.

(5) Provisions for the issuance of any new tax-secured bonds or the assumption of any other indebtedness for the annexed territory.

(6) Provisions for the collection and distribution of all parcel fees and all other special assessments.

(7) Provisions for the levy of all new parcel fees and all other special assessments.

(8) Provisions that all property within the annexed territory shall be removed from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

B. In the event the municipality and a special service district are unable to come to an agreement on the foregoing issues, the parties shall submit the issues to a mediator chosen by the mutual consent of the parties for formal mediation. Said mediation shall take place within forty-five days of the date of a written request for mediation by either party to the other party.

C.(1) In the event the parties are unable to come to an agreement as to a written contract as required by Subsection A of this Section, despite mediation efforts as required by Subsection B of this Section, the municipality shall be allowed to proceed with annexation of the affected territory.

(2) Upon the effective date of the annexation, the tax assessor shall remove property in the annexed territory from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

(3) Upon the effective date of the annexation, the municipality shall deposit into the registry of the First Judicial District Court an amount equal to the amount the district anticipates it will lose in the first year as a result of annexation as provided for in Paragraph (2) of this Subsection and shall continue to do so on an annual basis until the parties enter into a written contract in accordance with Subsection A of this Section.

(4) When the parties agree to a written contract as required by Subsection A of this Section, the contract shall determine the distribution of the funds deposited into the registry of the court.

D. Each special service district affected by the annexation of the territory is authorized to transfer any and all rights to property and equipment to the municipality, upon the payment to the special service district of reasonable compensation, all as may be agreed upon by contract as provided in Subsection A of this Section.

E. Upon the annexation of any territory into the municipality, the municipality shall furnish the Caddo Parish Commission and all special service districts affected by the annexation of the territory a copy of the ordinance annexing the territory as well as a map and a written description of all newly annexed territory.

F. This Section shall supersede the provisions of R.S. 33:221(A) and (B) with respect to procedures for annexation of territory by a municipality within Caddo Parish.

Acts 1995, No. 404, §1, eff. June 17, 1995.



RS 33:221.2 - Annexed areas of parochial subdivisions; taxes

§221.2. Annexed areas of parochial subdivisions; taxes

A. Notwithstanding any other provision of law, any parochial subdivision which, at the time of a proposed annexation, levies any previously authorized sales and use taxes or ad valorem taxes may, upon such annexation, extend the levy and collection of such taxes to the additional territory to be included within such parochial subdivision. Such taxes shall be extended only upon receipt of a petition by a majority of the qualified electors residing in the annexed territory or upon approval by a majority of the voters voting in a special election held within such additional territory by the parochial subdivision for such purpose subsequent to such annexation. Prior to extending the boundaries of any parochial subdivision, the parish governing authority may call and hold a special election to extend the levy and collection of such taxes in the area proposed to be annexed. Where no registered voters reside within the area annexed or proposed to be annexed, no petition or election shall be required to extend the levy and collection of such taxes. The special district shall reimburse the parish governing authority for the cost of any such election.

B. Any petition received by the governing authority of a parochial subdivision requesting an extension of its authorized tax levies shall be verified by the registrar of voters of the parish or parishes in which the additional territory proposed to be taxed lies. A copy of such certification shall thereafter be filed with the assessor for the parish or parishes in which such ad valorem taxes are being levied or the sales tax collector for the parish or parishes affected where sales and use taxes are being levied. The taxes shall become effective only after the certification is filed.

Acts 2001, No. 891, §1, eff. June 26, 2001.



RS 33:221.3 - Municipal annexation of territory included within fire protection districts; Caddo Parish

§221.3. Municipal annexation of territory included within fire protection districts; Caddo Parish

A. Notwithstanding any other provision of law to the contrary, if any municipality in Caddo Parish annexes territory included within a fire protection district, such annexation shall be governed by the provisions of this Section as follows:

(1) The municipality shall be the primary provider of emergency and fire protection service within the annexed territory.

(2) Upon the effective date of the annexation, the properties within the annexed territory shall be removed from the tax rolls of the fire protection district with respect to all maintenance and operating millages levied by or for the fire protection district in the annexed territory.

(3) Upon and after the effective date of the annexation until such time of the expiration of the existing maintenance and operating millages of the fire protection district, the municipality shall annually remit to the fire protection district:

(a) An amount equal to the revenue generated by the maintenance and operating millages of the fire protection district within the annexed territory during the year the annexation took place.

(b) All parcel fees, structure fees, service fees, and special assessments attached to properties within the annexed territory in effect upon the effective date of the annexation.

(c) Beginning in the year following the effective date of the annexation and continuing annually for a period of five years, an amount equal to twenty-five percent of the increased revenue that would otherwise have been generated by the maintenance and operating millages as a result of any increase in the assessed values of properties within the annexed territory.

(d) Beginning in the sixth year following the effective date of the annexation and continuing annually, an amount equal to fifteen percent of the increased revenue that would otherwise have been generated by the maintenance and operating millages as a result of any increase in the assessed values of properties within the annexed territory.

(4) Upon and after the effective date of the annexation, the fire protection district shall not levy any new maintenance and operating millages on properties within the annexed territory.

(5) Upon and after the effective date of the annexation, the fire protection district shall not levy any new parcel fees, structure fees, service fees, or special assessments on properties within the annexed territory.

(6) Upon and after the effective date of the annexation, the fire protection district shall continue to collect revenue from millages authorized prior to the effective date of the annexation to secure bonded indebtedness on all of the property within the boundaries of the fire protection district, including those properties within the annexed territory, as is necessary to retire such bonded indebtedness of the fire protection district.

(7) Upon and after the effective date of the annexation, the fire protection district shall not issue any new tax-secured bonds, certificates of indebtedness, or any other type of indebtedness secured by revenues from properties within the annexed territory during the remaining life of the existing bonded indebtedness owed by the fire protection district, except to the extent that any such additional debt may have a maturity date earlier than the bonded indebtedness owed by the fire protection district upon the effective date of annexation.

B. Within a reasonable time following final payment of all bonded indebtedness owed by the fire protection district on the effective date of annexation, the fire protection district shall request the Caddo Parish Commission, or its successor, to reapportion the boundaries of the fire protection district to exclude the annexed territory from the boundaries of the fire protection district.

C. All payments due the fire protection district pursuant to this Section shall be computed by the municipality and submitted for verification to the fire protection district by December thirty-first of each calendar year. If the municipality fails to submit such verification, the fire protection district may forward to the municipality a statement verifying the amounts due pursuant to the provisions of this Section for the immediately preceding year. All amounts verified by the fire protection district as being due shall be due and payable by the municipality to the fire protection district within thirty days after receipt of such verification by the municipality. If the municipality fails to pay in full any of the monies due within thirty days after the receipt of the verification, interest shall accrue on all past due sums at the rate of ten percent per annum from the date payment was due until paid in full.

D. Obligations arising under the provisions of this Section may be enforced by mandamus or as otherwise provided by law.

E. If it is necessary for any party to retain an attorney to enforce any of the provisions of this Section and such party is successful in the enforcement action, the party against whom enforcement is sought shall reimburse the other party for its reasonable attorney fees, legal expenses, and costs incurred in any such enforcement proceeding.

F. The provisions of this Section shall not affect any obligations belonging to the owners of any other property located within the boundaries of the fire protection district to pay duly authorized taxes, fees, or other assessments to the fire protection district.

G. The provisions of this Section shall be applicable to any annexation that became or becomes effective on or after January 1, 2003.

Acts 2003, No. 717, §1, eff. June 27, 2003.



RS 33:221.4 - St. Landry Parish; municipal annexation; contracts; taxes

§221.4. St. Landry Parish; municipal annexation; contracts; taxes

A. If any municipality in St. Landry Parish annexes territory contained in a special service district, as defined by R.S. 33:221, the municipality and each such special service district affected by the annexation of the territory shall enter into a written contract, including but not limited to:

(1) Provisions for furnishing all water, sewer, and fire protection services to the annexed territory.

(2) Provisions for the application and distribution of all maintenance and operating taxes of the special service district previously authorized.

(3) Provisions for the levy of all new maintenance or operating taxes.

(4) Provisions for the retirement of all tax-secured bonds and other indebtedness of the special service district previously authorized.

(5) Provisions for the issuance of any new tax-secured bonds or the assumption of any other indebtedness for the annexed territory.

(6) Provisions for the collection and distribution of all parcel fees and all other special assessments.

(7) Provisions for the levy of all new parcel fees and all other special assessments.

(8) Provisions that all property within the annexed territory shall be removed from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

B. In the event the municipality and a special service district are unable to come to an agreement on the foregoing issues, the parties shall submit the issues to a mediator chosen by the mutual consent of the parties for formal mediation. The mediation shall take place within forty-five days of the date of a written request for mediation by either party to the other party.

C.(1) In the event the parties are unable to come to an agreement as to a written contract as required by Subsection A of this Section, despite mediation efforts as required by Subsection B of this Section, the municipality shall be allowed to proceed with annexation of the affected territory.

(2) Upon the effective date of the annexation, the tax assessor shall remove property in the annexed territory from the tax rolls of any special service district as to all maintenance or operating tax millages levied by or for said special service district in the annexed territory.

(3) Upon the effective date of the annexation, the municipality shall deposit into the registry of the Twenty-Seventh Judicial District Court an amount equal to the amount the district anticipates it will lose in the first year as a result of annexation as provided for in Paragraph (2) of this Subsection and shall continue to do so on an annual basis until the parties enter into a written contract in accordance with Subsection A of this Section.

(4) When the parties agree to a written contract as required by Subsection A of this Section, the contract shall determine the distribution of the funds deposited into the registry of the court.

D. Each special service district affected by the annexation of the territory is authorized to transfer any and all rights to property and equipment to the municipality, upon the payment to the special service district of reasonable compensation, all as may be agreed upon by contract as provided in Subsection A of this Section.

E. Upon the annexation of any territory into the municipality, the municipality shall furnish the governing authority of St. Landry Parish and all special service districts affected by the annexation of the territory a copy of the ordinance annexing the territory as well as a map and a written description of all newly annexed territory.

F. This Section shall supersede the provisions of R.S. 33:221(A) and (B) with respect to procedures for annexation of territory by a municipality within St. Landry Parish.

Acts 2005, No. 325, §1, eff. June 30, 2005.



RS 33:222 - Contracts; transfer of facilities

§222. Contracts; transfer of facilities

The parties may provide in the contract that in order to avoid unnecessary duplication of facilities either party will convey its respective facilities in the annexed area to the party granted exclusive jurisdiction over the area for the purpose of serving the inhabitants thereof. Such reasonable compensation as is agreed upon by the parties shall be paid in consideration for the transfer, and no such conveyance shall be made without such compensation or in such a manner as to impair any outstanding obligations of either party.

Added by Acts 1975, No. 142, §1.



RS 33:223 - Contracts; recordation

§223. Contracts; recordation

An executed copy of the contract shall be recorded in the mortgage records of the parish in which the municipality is located and shall be binding upon the parties thereto as of the date such contract is so filed for recordation.

Added by Acts 1975, No. 142, §1.



RS 33:224 - Annexation and maintenance of parish roads

SUBPART F. MISCELLANEOUS

§224. Annexation and maintenance of parish roads

Whenever any municipality annexes territory by any of the methods provided for in this Chapter it shall also annex and maintain any parish road which is within the territory proposed to be annexed, but only insofar as the road is within the municipality. Where the road is adjacent to but not within the annexed territory the municipality and the parish shall equally share the maintenance of the road. Any annexation contrary to the provisions of this Section shall be invalid. The provisions of this Section shall not apply to any parish in which there is a city-parish form of government.

Added by Acts 1983, No. 123, §1.



RS 33:225 - Incorporation within East Baton Rouge Parish; maintenance of roads and drainage

§225. Incorporation within East Baton Rouge Parish; maintenance of roads and drainage

A. Notwithstanding any other provision of law to the contrary, when Central is incorporated in the parish of East Baton Rouge pursuant to Subpart A of Part I of Chapter 1 of this Title on and after the date the Central Transition District ceases existence, the governing authority of the newly created municipality shall be responsible for the maintenance of any road or drainage maintained by or dedicated to the parish of East Baton Rouge prior to the effective date of incorporation which is located within the boundaries of the municipality.

B. Notwithstanding the provisions of Subsection A of this Section, the governing authority of East Baton Rouge Parish shall be responsible for maintaining the following roadways:

(1) Comite Drive from Blackwater Road to the Comite River (0.72 miles).

(2) Dyer Road from the Comite River to Blackwater Road (1.2 miles).

(3) Joor Road from Hooper Road to Greenwell Springs-Port Hudson Road (6.27 miles).

(4) The proposed Central Thruway from the Comite River to Sullivan Road (2.21 miles).

(5) Sullivan Road from Greenwell Springs Road to Wax Road (2.21 miles).

(6) Sullivan Road from Hooper Road to Joor Road (1.19 miles).

Acts 2005, No. 376, §1, eff. June 30, 2005.



RS 33:226 - Naming of bridge by governing authority of East Baton Rouge Parish

§226. Naming of bridge by governing authority of East Baton Rouge Parish

Notwithstanding R.S. 42:267 or any other law to the contrary, the governing authority of East Baton Rouge Parish may name a bridge that is part of the Central Thruway and crosses over Beaver Creek in honor of a living person who represented East Baton Rouge Metropolitan Council District Four from 1992 until 2008 and served as mayor pro tem of the East Baton Rouge Parish Metropolitan Council.

Acts 2009, No. 439, §1.



RS 33:231 - Abolition of municipality not containing one hundred inhabitants; debt not discharged

PART VI. DISSOLUTION OF MUNICIPALITIES

SUBPART A. ABOLITION BY PROCLAMATION OF GOVERNOR

§231. Abolition of municipality not containing one hundred inhabitants; debt not discharged

If in any case a census taken by resolution of the board of aldermen of any municipality created after July 29, 1898, shows that the municipality contains less than one hundred inhabitants, the governor shall issue his proclamation abolishing the same; and thenceforward it shall not exercise any corporate power or function whatever, and shall cease to exist. The person who was mayor thereof, at the time shall record the proclamation on the minute book and deposit the same with all of the other records of the defunct corporation, in the office of the clerk of the district court of the parish, who shall receive the same, and preserve them as records; but such dissolution shall not relieve the property theretofore liable for the debt of the municipality.

In the performance of his duties under this Section, the governor shall not be bound by the returns of a census, if he is of the opinion that the same are fraudulent. In such case, he may ascertain the facts for himself, in such manner as he may deem proper, and abolish municipalities accordingly.



RS 33:251 - Petition for dissolution of municipality having population of less than 2500

SUBPART B. DISSOLUTION BY PETITION AND ELECTION

§251. Petition for dissolution of municipality having population of less than 2500

When in any municipality having a population of not more than twenty-five hundred a petition signed by a majority in number and amount of the property taxpayers qualified to vote is presented to the governing authority of the municipality, praying for the surrender of the charter and the dissolution of the municipal corporation, the governing authority by resolution shall immediately order a special election for the purpose of determining whether the charter should be surrendered and the municipality dissolved.



RS 33:252 - Notice of election on issue of dissolution of municipality

§252. Notice of election on issue of dissolution of municipality

Notice of the special election, stating the proposition to be submitted at the election, the date of the election, and the date, hour and place that the authority ordering the election will, in open session, open the ballot box, canvass the returns and declare the result, shall be published for thirty days in a newspaper published in the municipality; if there be no newspaper published therein, then in a newspaper published in the parish in which the municipality is situated; or if there be no newspaper published in the parish, the publication shall be made in a newspaper published in an adjoining parish, and by posting in three public places in the municipality ordering the election. Publication in a newspaper once a week for four consecutive weeks shall constitute a publication for thirty days. Thirty days shall intervene between the date of the first publication and the day of the election.



RS 33:253 - List of persons entitled to vote and valuation of their property; affidavits for persons omitted

§253. List of persons entitled to vote and valuation of their property; affidavits for persons omitted

Only property taxpayers qualified as electors may vote at this special election.

The registrar of voters shall furnish to the election commissioners appointed to hold the special election a list of the taxpayers entitled to vote at the election, together with the valuation of each taxpayer's property, as shown by the last assessment roll filed prior to the election. If any taxpayer's name and valuation of property is omitted from the list or erroneously entered thereon, the commissioners of the election may receive affidavits of the taxpayer's right to vote and the proper assessed valuation of his property, which affidavits shall be attached to the taxpayer's ballot. No defect in the list of voters furnished by the registrar of voters shall affect the validity of the election unless it be established that voters were thereby deprived of votes sufficient in number and amount to have changed the result of the election.



RS 33:254 - Governing authority of municipality to arrange for election; appointment of commissioners and clerk

§254. Governing authority of municipality to arrange for election; appointment of commissioners and clerk

The governing authority of the municipality ordering the special election shall designate the polling place; provide the ballot box, ballots, the valuations of property and compiled statement of the voters in number and amount; appoint for each polling place, three commissioners and one clerk of election, all of whom shall be property taxpayers qualified to vote in the municipality, and fix their compensation.



RS 33:255 - Form of ballot

§255. Form of ballot

The ballots to be used at the special election shall be in substantially the following form:

Shall the Charter of the municipality of

_____________________________

YES _____

(Name of municipality)

be surrendered and the municipality dissolved?

NO _____

Taxable valuation of Voter's Property $__________

___________________________

Signature of Voter.

Notice to Voters:

To vote in favor of the proposition submitted on this ballot, place a cross (X) mark in the square after the word "YES"; to vote against it, place a similar mark after the word "NO".



RS 33:256 - Oath of commissioners and clerks; power to administer oaths and receive affidavits

§256. Oath of commissioners and clerks; power to administer oaths and receive affidavits

Commissioners and clerks of the special election, before opening the polls, shall be sworn to perform all the duties incumbent on them, by any officer authorized to administer oaths, or by the clerk, and each commissioner may be sworn before any other commissioner. The commissioners of election may administer any oath and receive any affidavit provided for in this Sub-part.



RS 33:257 - Substitute commissioners or clerks

§257. Substitute commissioners or clerks

If any commissioner or clerk of the election is unable, fails or neglects to attend or serve at the polling place designated, at the hour fixed for opening of the polling place, or within one hour thereafter, the commissioners present shall appoint, or, in the absence of all commissioners, the voters present shall elect the necessary number of commissioners and clerks, who shall have the same powers, compensation, and duties, as other commissioners and clerks and who shall serve in the place of the absentee or delinquent appointees.



RS 33:258 - Time polls are to be open

§258. Time polls are to be open

The polls shall open on the day appointed at 7 o'clock a.m., and remain open until, and not later than, 6 o'clock p.m. No election shall be vitiated by a failure to open the polls at the time prescribed or by closing them before the time prescribed, unless on a contest it be established that voters were thereby deprived of votes sufficient in number and amount to have changed the result of the election.



RS 33:259 - Casting ballots

§259. Casting ballots

Each voter's name shall be written on his ballot. The commissioners of the election shall receive the ballot of each voter, check his name on the list of voters furnished by the registrar as having voted, enter and number his name on the list of taxpayers voting, and immediately deposit his ballot in the ballot box, reserving to each voter the right to fold his ballot so that it is not known at the time of the voting whether he voted for or against the proposition submitted.



RS 33:260 - Challenging right to vote

§260. Challenging right to vote

If the vote of any taxpayer is challenged, the commissioners of the election shall permit him to vote and shall receive in writing the ground of challenge, signed by the challenger, together with the challenged taxpayer's statement of his asserted right to vote, and attach the challenge and statement to his ballot.



RS 33:261 - Counting ballots; disposition of ballots and duplicate returns

§261. Counting ballots; disposition of ballots and duplicate returns

Immediately after the closing of the polls, the commissioners shall, in the presence of the bystanders, open the ballot box, count the ballots found therein, check the same with the list of voters, and count the ballots in number and amount. The commissioners shall keep duplicate tally sheets showing the votes in number in favor of and against the proposition submitted, and showing the valuation of property in favor of and against the same, and shall make duplicate compiled statements of the votes in number and amount, both in favor of and against the proposition submitted. Each commissioner shall swear to the correctness of the numbered list of voters, the duplicate tally sheets and duplicate compiled statements, and the commissioners shall then deposit the ballots, the registrar's list of voters, the numbered list of taxpayers voting, one duplicate tally sheet and one duplicate compiled statement, in the ballot box, immediately seal the ballot box, and within twenty-four hours after the closing of the polls, deliver the sealed ballot box with its contents to the authority ordering the election, and shall, within the period, deliver the duplicate tally sheet and the duplicate compiled statement to the clerk of the district court of the parish in which the election was held, who shall file the same in his office.



RS 33:262 - Canvassing returns; transmitting copies of proces verbal; promulgation of result

§262. Canvassing returns; transmitting copies of proces verbal; promulgation of result

On the day and at the hour and place named in the notice of election, the authority ordering the election shall, in public session, open each ballot box, examine and count the ballots in number and amount, examine and canvass the returns and declare the result of the election.

The authority ordering the election shall keep a proces verbal of the canvass of the election returns and shall forward one copy thereof to the Secretary of State, who shall record it, a second copy to the clerk of the district court, who shall record it in the mortgage records of the parish, and a third copy to the governor. The result of the election shall be promulgated by publication in one issue of a newspaper published within the municipality, or if there be none, in a newspaper published in the parish in which the municipality is situated or in an adjoining parish if no newspaper is published in the parish.



RS 33:263 - Sixty days for election contest; proclamation of dissolution

§263. Sixty days for election contest; proclamation of dissolution

Any cause or right of action to contest the validity of the special election shall be prescribed after a period of sixty days from the date of the promulgation of the result of the election. If the validity of the election has not been judicially raised within this period, no court shall thereafter have authority to inquire into the matter. After the sixty-day period, if it appears from the proces verbal of the canvass of election returns provided for in R.S. 33:262 that a majority in number and amount of the taxpayers entitled to vote at the election have voted in favor of surrendering the charter and dissolving the corporation, and if no judicial contest thereof has been entered, the Governor shall issue his proclamation, declaring the charter of the corporation surrendered and the municipality dissolved.

Amended by Acts 1950, No. 204, §1.



RS 33:264 - Tax levy by police jury to liquidate municipal indebtedness

§264. Tax levy by police jury to liquidate municipal indebtedness

If any municipal corporation is dissolved and its charter surrendered under the provisions of this Sub-part, and is, on the day of dissolution, indebted in any sum to any person, the police jury of the parish in which the municipality is situated shall levy such tax as the governing authority of the municipality could have legally levied, for the purpose of liquidating the outstanding indebtedness of the municipality.



RS 33:265 - Liquidation of other affairs of municipality

§265. Liquidation of other affairs of municipality

The governing authority of a municipality dissolved under this Sub-part, in office at the time of its dissolution shall liquidate the other affairs of the municipality as speedily as possible and shall continue in office until the final settlement thereof.



RS 33:266 - Disposition of surplus funds of municipality

§266. Disposition of surplus funds of municipality

If after the payment of all the debts of a municipality dissolved under this Sub-part, any balance of money remains, it shall be turned over to the school board of the parish to be used in the education of the children of school age residing within the territory covered by the municipality.



RS 33:321 - Municipalities governed by mayor-board of aldermen form of government

CHAPTER 2. LOCAL GOVERNMENT

PART I. MAYOR AND BOARD OF ALDERMEN

SUBPART A. ADOPTION OF MAYOR-BOARD OF

ALDERMEN FORM OF GOVERNMENT

§321. Municipalities governed by mayor-board of aldermen form of government

All municipalities shall be governed by the provisions of this Part except those municipalities governed by a special legislative charter or a home rule charter or plan of government adopted pursuant to Article VI of the Constitution of Louisiana.

Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 2010, No. 39, §1, eff. May 26, 2010.



RS 33:322 - Election to adopt mayor-board of aldermen form of government

§322. Election to adopt mayor-board of aldermen form of government

The legislative body of any municipality not governed by this Part may by a majority vote call an election to become governed by the provisions of this Part. The election shall be held in accordance with the procedures specified in R.S. 18:1300 and other applicable provisions of the Louisiana Election Code. If a majority of the legal votes cast are for adopting the provisions of this Part, the municipality shall be governed by its provisions, and the result of the election shall be certified to the secretary of state, who shall make a record of the same in his office. If a majority of the votes cast are against adopting the provisions of this Part, the legislative body may not call another election on the question for at least twelve months after the date of the election.

Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 2010, No. 861, §15.



RS 33:323 - Repealed by Acts 1986, No. 1076, 2, eff. Jan. 1, 1987.

§323. Repealed by Acts 1986, No. 1076, §2, eff. Jan. 1, 1987.



RS 33:341 - Division into cities, towns, and villages

SUBPART B. CLASSIFICATION OF MUNICIPALITIES

§341. Division into cities, towns, and villages

Municipal corporations shall be divided into three classes: cities, towns, and villages. Those having five thousand inhabitants or more are cities; those having less than five thousand but more than one thousand inhabitants are towns; and those having one thousand or fewer inhabitants are villages.

Acts 1986, No. 1076, §1, eff. Jan. 1, 1987.



RS 33:342 - Change in classification of municipality; governor's proclamation; census not conclusive; judicial notice

§342. Change in classification of municipality; governor's proclamation; census not conclusive; judicial notice

A.(1) Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.

(2) Notwithstanding the provisions of this Section and the provisions of R.S. 33:341, the governing authority of a municipality may elect not to change the classification of the municipality when a census shows that its population has increased by fewer than two hundred persons since the last decennial census, but such increase would change the municipality's classification from village to town. If the governing authority, by resolution, elects to retain its classification and not change the classification as otherwise required, the mayor shall transmit a copy of the resolution to the governor and to the secretary of state for recordation. Laws applicable to municipalities based upon their population shall be applicable to a municipality that elects not to change its classification as authorized in this Paragraph based upon its population and not its classification.

B. The mayor of the municipality shall transmit the resolution to the governor. The governor shall investigate the facts; in such investigation, the governor shall not be bound by the census submitted and, if he believes the findings are inaccurate, he may ascertain the facts in any manner he deems appropriate. If the governor finds that the municipality is wrongly classified, he shall issue a proclamation correctly classifying the municipality, and such proclamation shall be transmitted to the mayor of the municipality.

C. Upon receipt of the proclamation, the board of aldermen of the municipality shall adopt an ordinance changing the name of the municipality to reflect its new classification. A copy of the proclamation and the ordinance shall be transmitted to the secretary of state for recordation.

D. The courts shall take judicial notice of the class to which each municipality belongs.

Amended by Acts 1954, No. 46, §1; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 2011, No. 260, §1.



RS 33:343 - Nomenclature; village, town, or city council

§343. Nomenclature; village, town, or city council

A.(1) Notwithstanding the terminology used in this Part or in any other provision of law, the governing authority of any municipality governed by this Part may, by duly adopted resolution, elect to be known and referred to as a village, town, or city council as appropriate for a municipality of its size or, if the municipality elects to retain its classification as a village as authorized in R.S. 33:342(A)(2), as appropriate for its classification rather than its size.

(2) If the governing authority elects to be known as a village, town, or city council, each individual member of such council shall thereafter be known and referred to as a council member. The municipal governing authority may make other conforming changes in naming conventions, but no change pursuant to this Section shall in any way alter the applicability of state law to the municipality, its governing authority, or the members thereof.

B. The governing authority shall submit a copy of the adopted resolution to the office of the secretary of state for recordation.

Acts 1997, No. 255, §1; Acts 2011, No. 260, §1.



RS 33:361 - Municipal powers

SUBPART C. MUNICIPAL POWERS

§361. Municipal powers

A. Except as otherwise provided in this Part, a municipality shall be vested with all powers, rights, privileges, immunities, authorities, and duties heretofore possessed in accordance with all constitutional and statutory provisions with respect thereto. A municipality is further authorized to exercise any power and perform any function necessary, requisite, or proper for the management of its affairs not denied by law.

B. The power to perform any function necessary, requisite, or proper for the management of its affairs shall specifically include the power to levy and collect taxes and to assume indebtedness as provided by law. In this regard, the board of aldermen of a municipality may levy and collect taxes, incur debt, and issue bonds and other evidences of indebtedness as authorized by law.

Acts 1985, No. 890, §1, eff. Jan. 1, 1986.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:362 - Exercise of municipal powers; legislative, executive

§362. Exercise of municipal powers; legislative, executive

A.(1) The legislative powers of a municipality shall be vested in and exercised by the board of aldermen.

(2) The board of aldermen may:

(a) Repealed by Acts 1986, No. 1076, §2, eff. Jan. 1, 1987.

(b) Enact ordinances and enforce the same by fine not to exceed five hundred dollars or imprisonment not exceeding sixty days, or both.

(c) Provide by ordinance for assessing against the abutting property the cost of cutting, destroying, or removing noxious weeds, grass, or other deleterious, unhealthy, or noxious growths or accumulations on any sidewalk; assess on the owner of such lot or place or area the cost of cutting, destroying, or removing noxious weeds, grass or other deleterious, unhealthy, or noxious growths or accumulations within the corporate limits; and on the owner of any lot or place or area within the corporate limits the cost of cutting, destroying or removing noxious weeds, grass, or other deleterious, unhealthy, or noxious growth or accumulation on the lot or place or area; and provide for the filing of notice of such cost which shall constitute a privilege upon the property and shall be prior in rank to mortgages, vendor's privileges, and all other privileges except tax privileges.

(d)(i) Seek reimbursement from a former municipal employee on whose behalf the municipality paid licensure fees for a commercial driver's license when such employee is employed by the municipality for a period of six months or less from the date upon which the municipality paid such licensure fee on behalf of the employee. Reimbursement shall be limited to the amount of the licensure fee paid by the municipality.

(ii) The former employee of the municipality shall be liable to the municipality for an amount equal to the amount of the licensure fee paid by the municipality.

(3) Subject to law, including R.S. 33:423.2 and 423.3, and applicable civil service rules and regulations, the board of aldermen shall, by ordinance, provide policies and procedures regulating the employment of municipal employees including the hiring and firing of such employees.

B. The mayor shall be the chief executive officer of the municipality.

C. Any department of a municipality, other than the police department in a municipality with an elected chief of police, shall be created, abolished, merged, or consolidated by the board of aldermen, upon written recommendation of the mayor.

Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §2, eff. Jan. 1, 1987; Acts 1997, No. 441, §1.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:363 - Village of Palmetto in St. Landry Parish; authority to provide academic scholarships

§363. Village of Palmetto in St. Landry Parish; authority to provide academic scholarships

A. The legislature finds that it is important to utilize all available opportunities to aid meritorious but needy students in their efforts to obtain a college education. The legislature further finds that there exists a benefit to the state to educate its citizens in Louisiana institutions of higher education and to encourage such students to remain in Louisiana after completing their education. The legislature further finds that, when possible, the funding of scholarships for such students is a public purpose and, pursuant to Article VII, Section 14 of the Constitution of Louisiana, the legislature intends to approve and encourage such purpose.

B. The governing authority of the village of Palmetto may use any surplus public funds unexpended in prior fiscal years, including accumulated interest paid thereon, to fund academic scholarships for meritorious but needy students.

C. The governing authority of the village of Palmetto shall establish said scholarships by appropriate ordinance or resolution, which establishment shall be preceded by a public hearing, said hearing having been advertised in the official journal of the village at least once and at least fifteen days before adoption of the ordinance or resolution.

D. Such ordinance or resolution shall provide procedures and criteria for application for and award of such scholarships. Each student to whom a scholarship is awarded shall be a resident of the village of Palmetto in St. Landry Parish, shall be accepted to attend or be enrolled as an undergraduate student in a Louisiana institution of higher education, shall have a cumulative high school or college grade point average of at least three points when calculated on a four-point basis, and shall be adjudged needy by standards equivalent to or more stringent than those of nationally recognized analyses such as those used by the College Scholarship Service or the American College Testing Service. In the event that no student meets the residency criterion, a scholarship may be awarded to a student whose parent or legal guardian is a utility customer of the village in good standing. The village governing authority may establish additional criteria and procedures as are necessary to administer the scholarships. In the administration of the program, no student shall be discriminated against on the basis of race, color, gender, disability, as defined in R.S. 51:2232(11), national origin, or creed.

Acts 1988, No. 157, §1; Acts 1991, No. 181, §1, eff. July 2, 1991; Acts 1993, No. 820, §5.



RS 33:364 - Town of Gueydan; municipal officials and employees; increase in compensation; certain prohibition

§364. Town of Gueydan; municipal officials and employees; increase in compensation; certain prohibition

The compensation of any municipal official or employee of the town of Gueydan shall not be increased:

(1) During the period from six months prior to any regularly scheduled municipal election of municipal officials until the term of the municipal officials in office expires.

(2) Prior to any special election of any municipal official after the election date is set, in the town of Gueydan.

Acts 1991, No. 87, §1.



RS 33:365 - Naming of town hall; town of Jonesboro

§365. Naming of town hall; town of Jonesboro

The governing authority of the town of Jonesboro may name its town hall after Richard Zuber, its former long-time mayor.

Acts 1999, No. 1306, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:381 - Municipal officers

SUBPART D. SELECTION OF MUNICIPAL OFFICERS

§381. Municipal officers

A. The officers of every municipality shall be a mayor, aldermen, a chief of police, a tax collector, and a clerk.

B. The mayor and chief of police in all municipalities shall be elected at large. The clerk or chief of police may be a tax collector or assessor, if the board of aldermen so decides. Municipalities where the chief of police is appointed rather than elected as of August 1, 1970, may continue to operate with an appointive chief.

C.(1)(a)(i) Notwithstanding any other provisions of law to the contrary, the chiefs of police of the town of St. Joseph, the village of Port Vincent, and the town of Waterproof shall not be elected at large but shall be appointed by the mayors and boards of aldermen of said village and towns.

(ii) A special election to fill the position of chief of police of the city of Oakdale shall be held at the earliest opportunity after June 20, 1997, and in accordance with all other applicable provisions of law. The appointed chief shall remain in office until the elected chief is sworn in and takes office.

(b) However, no chief of police of each such city or town shall be appointed until the end of the term of its chief of police serving in that capacity on the effective date of the Act authorizing such appointment. The mayor and board of aldermen of each such city or town shall establish the term of office and the salary of its appointed chief of police as they may decide.

(2) Notwithstanding any other provision of law to the contrary, the board of aldermen of the town of Logansport may, by majority vote, authorize the mayor to appoint the chief of police. The first such appointment shall be made only upon the expiration of the term of the incumbent chief of police, unless the office is vacant. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The mayor and board of aldermen shall set the salary of the appointed chief of police.

(3) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Napoleonville may, upon recommendation of the mayor, abolish the office of chief of police of the village of Napoleonville or determine that said chief shall not be elected at large but shall be appointed by the board upon recommendation of the mayor. No such action by the board shall be effective until the end of the term of the police chief in office at the time of that action. If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Assumption Parish for police services for said village. If the office of chief of police is made appointive, the term of office and salary of said chief shall be determined by the board of aldermen upon recommendation of the mayor.

(4) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Richwood shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. The first such appointment shall be made at the end of the term of the elected chief of police who is in office on October 27, 1988, except that such appointment may be made immediately if the office of chief is vacant or filled by an officer temporarily appointed as of the said date. The salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The mayor and board of aldermen shall establish the duties and the term of office of the appointed chief; however, such term of office shall be concurrent with that of the appointing mayor and aldermen.

(5) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Plaucheville shall not be elected at large but shall be appointed by majority vote of the board of aldermen of said village. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 5, 1989, unless that office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The mayor and board of aldermen shall set the salary of the appointed chief of police.

(6) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Norwood shall not be elected at large but shall be appointed by majority vote of the board of aldermen of said village. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 18, 1991, unless that office is vacant or filled by an officer temporarily appointed as of that date. Such appointed chief of police shall serve at the pleasure of the board of aldermen, and his salary and expenses shall be determined by the board of aldermen. The board of aldermen shall prescribe, by ordinance, the duties of said appointed chief of police; however, the mayor shall supervise and direct the daily administration of the office of said chief in conformity with such ordinance.

(7) Notwithstanding any other provision of law to the contrary, the chief of police of the town of St. Francisville shall not be elected at large but shall be appointed by the mayor and upon approval by majority vote of the board of aldermen of said town. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 1, 1992, unless that office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police shall reside within the municipal limits of said municipality.

(8) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Jamestown may, upon recommendation of the mayor, abolish the office of chief of police of the village or determine that said chief shall not be elected at large but shall be appointed by the board upon recommendation of the mayor. No such action by the board shall be effective until the end of the term of the police chief in office at the time of that action. If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Bienville Parish for police services for said village. If the office of chief of police is made appointive, the term of office and salary of said chief shall be determined by the board of aldermen upon recommendation of the mayor.

(9) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Castor may, upon recommendation of the mayor, abolish the office of chief of police of the village or determine that said chief shall not be elected at large but shall be appointed by the board upon recommendation of the mayor. No such action by the board shall be effective until the end of the term of the police chief in office at the time of that action. If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Bienville Parish for police services for said village. If the office of chief of police is made appointive, the term of office and salary of said chief shall be determined by the board of aldermen upon recommendation of the mayor.

(10) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Moreauville shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said town. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action. The term of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police shall reside within the municipal limits of said municipality.

(11) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Loreauville shall not be elected at large but shall be appointed by the mayor and upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be made until the end of the term of the elected chief of police in office on July 1, 1997, unless that office is vacant or filled by an officer temporarily appointed as of that date. The term of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police shall not have to reside within the municipal limits of said municipality.

(12) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Oak Ridge shall not be elected at large but shall be appointed by majority vote of the board of aldermen of said village. Such appointed chief of police shall serve at the pleasure of the board of aldermen and his salary and expenses shall be determined by the board of aldermen. The chief of police shall not have to reside within the municipal limits of Oak Ridge, but shall reside within the parish of Morehouse.

(13)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Shongaloo may, upon recommendation of the mayor, abolish the office of the chief of police or determine that said chief shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. No such action shall become effective until there is a vacancy in the office of police chief.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances and the chief of police shall report directly to the mayor.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Webster Parish for law enforcement services for said village.

(14) Notwithstanding any other provision of law to the contrary, the chief of police of the village of South Mansfield shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(15) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Oil City shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said town. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(16) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Rodessa shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(17)(a)(i) Notwithstanding any other provision of law to the contrary, the chief of police of the village of Grand Cane shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village.

(ii) However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board.

(iii) The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen.

(iv) The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor.

(v) The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor.

(vi) The chief of police shall reside within the municipal limits of said municipality.

(b)(i) Notwithstanding the provisions of Subparagraph (a) of this Paragraph or any other provision of law to the contrary, the board of aldermen of the village of Grand Cane may, upon recommendation of the mayor, abolish the office of chief of police of the village.

(ii) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to contract with or enter into a cooperative endeavor with any law enforcement entity or officer within DeSoto Parish for police services for such village.

(18) Notwithstanding any other provision of law to the contrary, the office of police chief in the town of Lecompte shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. If there is an elected chief in office on April 19, 2000, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(19) Notwithstanding any other provision of law to the contrary, the office of police chief in the town of Cheneyville shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. If there is an elected chief in office on April 19, 2000, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(20)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of McNary may, upon recommendation of the mayor, abolish the office of the chief of police or determine that the chief shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. However, no such action shall affect the term of an elected chief of police.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the chief of police shall report directly to the mayor.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Rapides Parish for law enforcement services for the village.

(21)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Longstreet may, upon recommendation of the mayor, abolish the office of the chief of police or determine that the chief shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen. However, no such action shall affect the term of an elected chief of police.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the chief of police shall report directly to the mayor.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within DeSoto Parish for law enforcement services for the village.

(22)(a) Notwithstanding any provision of law to the contrary, the board of aldermen of the town of Greenwood may, upon recommendation of the mayor, determine that the chief of police shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen. No such action shall affect the term of an elected chief of police. If the office is vacant or filled by an officer temporarily appointed at the time of such action by the board, the appointment shall be effective immediately.

(b) If the board decides to make the office of police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation by the mayor. The board of aldermen shall enter into a contract with the appointed chief of police to provide for the terms of employment. The mayor and board of aldermen shall establish the duties and responsibilities of the appointed chief of police and he shall report directly to the mayor. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The appointed chief of police need not reside within the municipal limits of the municipality.

(23) Notwithstanding the provisions of Subsection B of this Section, the chief of police of the city of Grambling shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the council members of said city. However, no such appointment shall be made until the end of the term of the elected chief of police in office on January 1, 2001, unless the office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and council members. The city council and mayor shall set the salary and working hours of the chief of police. The mayor and the council members shall also establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(24) Notwithstanding the provisions of Subsection B of this Section, the chief of police of the town of Woodworth shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the council members of said city. However, no such appointment shall be made until the end of the term of the elected chief of police in office on January 1, 2001, unless the office is vacant or filled by an officer temporarily appointed as of that date. The term of office of the chief of police shall be concurrent with that of the appointing mayor and council members. The city council shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the council members shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor.

(25) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Sikes may, upon recommendation of the mayor, determine that the chief of police shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen or in the alternative to abolish the office of the chief of police. However, such action shall become effective at the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first, except that, if at the time the board acts the office is filled by an officer temporarily appointed, the board's action shall become effective as provided by ordinance.

(a) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the chief of police shall report directly to the mayor. The chief of police need not reside within the municipal limits of said municipality.

(b) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Winn Parish for law enforcement services for the village.

(26)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Lisbon, upon recommendation of the mayor, may determine that the chief of police shall not be elected at large but shall be appointed by the mayor with the approval of the board of aldermen or in the alternative may abolish the office of the chief of police. Such action shall become effective at the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first; however, if at the time the board acts the office is filled by an officer temporarily appointed, the board's action shall become effective as provided by ordinance.

(b) If the board decides to make the police chief an appointed position, the salary of the appointed chief of police shall be established by the board of aldermen upon recommendation of the mayor. The duties, responsibilities, and qualifications of the appointed chief shall be established by ordinance. Such qualifications shall include a requirement of POST certification or the completion of POST certification within one year after such appointment. The term of office of the appointed chief shall be concurrent with that of the appointing mayor and aldermen. The mayor shall supervise and direct the administration of the office of the chief of police in accordance with such ordinances, and the appointed chief of police shall report directly to the mayor. The appointed chief of police need not reside within the municipal limits of the municipality.

(c) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Claiborne Parish for law enforcement services for the village.

(27) Notwithstanding the provisions of Subsection B of this Section, the chief of police of the village of Dry Prong shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said village. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The term of office of the chief of police shall be concurrent with that of the appointing mayor and aldermen. The board of aldermen shall set the salary of the chief of police upon recommendation of the mayor. The mayor and the board of aldermen shall establish the duties, qualifications, and responsibilities of the chief of police. The chief of police shall report directly to the mayor.

(28)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Bienville, upon recommendation of the mayor, shall adopt an ordinance calling for an election to abolish the office of the chief of police. The election shall be held in accordance with the Louisiana Election Code. If a majority of the qualified electors voting at such election votes to abolish the office of chief of police, the office shall be abolished upon the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first. However, if at the time the election occurs the office is filled by an officer temporarily appointed, the abolition of the office shall become effective as provided by ordinance.

(b) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen shall be further authorized to enter into a cooperative endeavor with any law enforcement entity or officer within Bienville Parish for law enforcement services for the village.

(29)(a) Notwithstanding any other provision of law to the contrary, the office of police chief of the town of Duson shall not be elected at large but shall be appointed by the mayor upon approval by majority vote of the board of aldermen of said town. If there is an elected chief in office on July 7, 2009, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The term of the police chief shall be concurrent with that of the mayor and board of aldermen. The board of aldermen, upon recommendation of the mayor, shall establish the salary of the chief and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(b) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Duson shall have two years of full-time law enforcement experience and shall successfully complete a certified training program approved by the Council on Peace Officers Standards and Training. In addition the chief shall successfully pass a council approved comprehensive examination within one calendar year from the date of the initial employment as chief of police.

(30) Notwithstanding any other provision of law to the contrary, the office of police chief in the municipality of Jean Lafitte shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. If there is an elected chief in office on June 22, 2010, the mayor shall make the first such appointment upon the expiration of the current term or vacancy for other reason; otherwise, he shall make the first appointment immediately. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(31)(a) Notwithstanding any other provision of law to the contrary, the office of police chief in the town of Simmesport shall be an appointive and not an elective office. The mayor, with the approval of the board of aldermen, shall appoint the police chief. However, no such appointment shall be effective until the end of the term of the chief of police in office at the time of that action, unless the office is vacant or filled by an officer temporarily appointed at the time of such action by the board. The board of aldermen, upon recommendation of the mayor, shall establish the chief's salary and shall, by ordinance, establish the duties, responsibilities, and qualifications of the office. The police chief's term of office shall be concurrent with that of the appointing mayor and aldermen. The mayor shall, in accordance with such ordinances, supervise and direct the administration of the office, and the chief shall report directly to the mayor.

(b) Notwithstanding any other provision of law to the contrary, the chief of police of the town of Simmesport shall have two years of full-time law enforcement experience and shall successfully complete a certified training program approved by the Council on Peace Officer Standards and Training. In addition the chief shall successfully pass a council-approved comprehensive examination within one calendar year from the date of the initial employment as chief of police.

(32)(a) Notwithstanding any other provision of law to the contrary, the board of aldermen of the village of Goldonna may, upon the recommendation of the mayor, adopt an ordinance calling for an election to abolish the office of chief of police. The election shall be held in accordance with the Louisiana Election Code. If a majority of the qualified electors voting at such election votes to abolish the office of chief of police, the office shall be abolished upon the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first; however, if at the time the election occurs the office is filled by an officer temporarily appointed, the abolition of the office shall become effective as provided by ordinance.

(b) If the office of chief of police is abolished and the municipal police department is abolished pursuant to R.S. 33:362(C), the mayor and board of aldermen may contract with or enter into any cooperative endeavor with any law enforcement entity or officer within Natchitoches Parish for police services for the village.

(33)(a)(i) Notwithstanding any other provision of law to the contrary, the council of the town of Sorrento may, upon the recommendation of the mayor, adopt an ordinance calling for an election to abolish the office of chief of police, the police department, or both. The election shall be held in accordance with the Louisiana Election Code.

(ii) If a majority of the qualified electors voting at such election vote to abolish the office of chief of police, the office shall be abolished upon the end of the term of the chief of police in office at the time or when a vacancy occurs in the office, whichever occurs first; however, if at the time the election occurs the office is filled by an officer temporarily appointed, the abolition of the office shall become effective as provided by ordinance.

(iii) If a majority of the qualified electors voting at such election vote to abolish the police department, the abolition of the department shall become effective as provided by ordinance.

(b) If the office of chief of police is abolished or the municipal police department is abolished, or both, the mayor and council may contract, or enter into a cooperative endeavor, with any law enforcement entity or officer within Ascension Parish for police services for the town.

D.(1) Notwithstanding the provisions of Subsection A of this Section, if the town of Sterlington or the town of Richwood enters into an agreement pursuant to R.S. 47:2051.1 for the collection of taxes, the governing authority of the town shall not be required to appoint a tax collector.

(2) Notwithstanding the provisions of Subsection A of this Section, if the city of Denham Springs enters into an agreement pursuant to R.S. 47:2051.2 for the collection of taxes, the governing authority of the city shall not be required to appoint a tax collector.

Acts 1970, No. 165, §1. Amended by Acts 1970, No. 594, §1; Acts 1975, No. 790, §1; Acts 1977, No. 110, §1; Acts 1980, No. 556, §1; Acts 1980, No. 583, §1; Acts 1980, No. 584, §1; Acts 1981, No. 161, §1; Acts 1982, No. 860, §1; Acts 1985, No. 55, §1, eff. June 18, 1985; Acts 1986, No. 322, §1, eff. June 30, 1986; Acts 1986, No. 1072, §1, eff. Jan. 1, 1987; Acts 1988, 2nd Ex. Sess., No. 9, §1, eff. Oct. 27, 1988; Acts 1989, No. 571, §1, eff. July 5, 1989; Acts 1991, No. 712, §1, eff. July 18, 1991; Acts 1991, No. 722, §1, eff. July 31, 1991; Acts 1992, No. 76, §1, eff. June 5, 1992; Acts 1992, No. 412, §1, eff. June 19, 1992; Acts 1992, No. 676, §1; Acts 1992, No. 677, §1; Acts 1992, No. 739, §1; Acts 1994, 3rd Ex. Sess., No. 80, §1; Acts 1995, No. 500, §1; Acts 1997, No. 387, §1, eff. June 20, 1997; Acts 1997, No. 454, §1, eff. July 1, 1997; Acts 1997, No. 836, §1, eff. July 10, 1997; Acts 1997, No. 1044, §2;Acts 1998, 1st Ex. Sess., No. 9, §1, eff. April 24, 1998; Acts 1999, No. 96, §1, eff. June 9, 1999; Acts 1999, No. 114, §1, eff. June 9, 1999; Acts 1999, No. 131, §1, eff. June 9, 1999; Acts 1999, No. 136, §1, eff. June 9, 1999; Acts 1999, No. 194, §1, eff. June 9, 1999; Acts 1999, No. 1106, §2; Acts 2000, 1st Ex. Sess., No. 111, §1, eff. April 19, 2000; Acts 2000, 2d Ex. Sess., No. 14, §1, eff. July 5, 2000; Acts 2001, No. 82, §1; Acts 2001, No. 311, §1; Acts 2001, No. 376, §1, eff. June 13, 2001; Acts 2001, No. 854, §1; Acts 2001, No. 984, §1, eff. June 27, 2001; Acts 2002, 1st Ex. Sess., No. 39, §1, eff. April 18, 2002; Acts 2003, No. 468, §1; Acts 2006, No. 134, §1; Acts 2007, No. 211, §1, eff. July 2, 2007; Acts 2009, No. 405, §1, eff. July 7, 2009; Acts 2010, No. 474, §1, eff. June 22, 2010; Acts 2011, No. 41, §1; Acts 2013, No. 134, §1; Acts 2014, No. 605, §1, eff. June 12, 2014.

NOTE: See Acts 1986, No. 322, §3.

NOTE: See Acts 2000, 1st Ex. Sess., No. 111, §2, relative to severability of provisions.

NOTE: See Acts 2009, No. 405, §2, relative to retroactive effect of Paragraph (C)(29).



RS 33:381.1 - Election or appointment of marshal

§381.1. Election or appointment of marshal

The marshal who is the chief of police in such municipalities shall be elected at large, provided that, notwithstanding any other provisions of law to the contrary, a majority of the qualified electors voting therein may, at a special election called by the board of aldermen for that purpose, authorize the mayor to thereafter appoint a marshal with the approval of the board of aldermen. Such special election shall be called only upon the presentation of a petition, directed to the board of aldermen and signed by at least twenty-five percent of the qualified electors of the municipality. Once such an election has been called and held, no further or other election on the same question shall be held for at least four years.

If the people of any municipality vote to authorize the mayor to appoint the marshal, the first such appointment shall be made at the end of the term of the marshal in office at the time the election was held unless at that time the office of marshal is vacant or the incumbent is an appointed official.

Upon the expiration of at least four years after the effective date of any such determination that the marshal shall be an appointed rather than an elected official the people of any such municipality may determine that said official shall be elective, but only in the same manner and through the same petition and election procedure as hereinabove set forth.

Added by Acts 1970, No. 647, §1.



RS 33:381.2 - Election or appointment of marshal in municipalities of five thousand or less

§381.2. Election or appointment of marshal in municipalities of five thousand or less

A. Notwithstanding the provisions of R.S. 33:381 and 381.1 to the contrary, in any municipality with a population of five thousand or less according to the latest federal decennial census, a majority of the qualified electors voting therein may, at a special election called by the governing authority of the municipality for that purpose, authorize the mayor to thereafter appoint a marshal who is the chief of police with the approval of the governing authority or provide for the election of a marshal who is the chief of police. Such special election shall be called only upon the adoption of an ordinance by a two-thirds vote of the governing authority. Once such an election has been called and held, no further or other election on the same question shall be held for at least four years.

B. If the people of any municipality vote to authorize the mayor to appoint the marshal, the first such appointment shall be made at the end of the term of the marshal in office at the time the election was held unless at that time the office of marshal is vacant or the incumbent is an appointed official. If the people of any municipality vote to elect the marshal, the term for the elected marshal shall begin at the end of the term of the marshal in office at the time the election was held unless at that time the office of marshal is vacant.

C. Upon the expiration of at least four years after the effective date of any such determination that the marshal shall be an appointed rather than an elected official or an elected rather than an appointed official, the people of any such municipality may determine that said official shall be elected or appointed, as the case may be, but only in the same manner and through the same procedure as hereinabove set forth.

Acts 2003, No. 492, §1.



RS 33:382 - Number of aldermen; election; municipal districts; divisions of the board

§382. Number of aldermen; election; municipal districts; divisions of the board

A. The number of aldermen in a city shall be not less than five nor more than nine; the number of aldermen in a town shall be five; and the number of aldermen in a village shall be three.

B. If a city has eight or more aldermen, two shall be elected from each district in the city and the remainder shall be elected at large. If a city has seven or fewer aldermen, an equal number of aldermen shall be elected from each district of the city and the remainder shall be elected at large. If a town is divided into districts, one alderman shall be elected from each district and one shall be elected at large. Aldermen in villages shall be elected at large.

C.(1) The board of aldermen of a municipality not divided into districts may by ordinance divide the municipality into districts. Each district shall contain as equal population as possible and the territory in each district shall be contiguous.

(2) The board of aldermen may by ordinance divide the board into divisions, such that aldermen are elected at large but each alderman is elected to a specific division of the board. Such divisions shall be for the sole purpose of nomination and election of aldermen and shall be designated alphabetically. Of the initial aldermen to be elected under the provisions of this Paragraph, the alderman senior in point of continuous service shall preside over Division "A", and the other aldermen of the municipality shall preside over the other designated divisions according to their respective periods of continuous service. If two or more aldermen in a municipality have served continuously for the same length of time, the alderman senior in age shall preside over the division first in alphabetical order. The successor to any alderman in a municipality shall preside over the same division as his predecessor. A candidate for such nomination and election to the office of alderman shall, at the time of filing his declaration as a candidate, designate the one division of the board for which he is a candidate. The electors of the municipality shall elect one alderman from among the candidates for each division of the board.

D. Notwithstanding any other provisions of this Section to the contrary, the board of aldermen of any municipality may establish by ordinance that aldermen are to be elected in a manner different from that provided in this Section. Such an ordinance may provide that all aldermen shall be elected at large, that a number of aldermen shall be elected at large and a number from districts in proportion other than that specified in this Section, or that only some of the members of the board shall be elected to particular divisions of the board. However, no ordinance changing the manner in which aldermen are elected shall be adopted within one year of the date of an election for aldermen.

E. Once the boundaries of districts or the divisions of a board have been established by ordinance, such boundaries or divisions shall not be changed for two years from the effective date of the ordinance. The boundaries of a district or the divisions of a board once established may only be changed by a vote of two-thirds of all members of the board. No change in the boundary of a district or the division of a board of aldermen shall be made, however, within one year of the date of an election for aldermen.

F.(1) The board of aldermen of a municipality shall reconsider the boundaries of the districts of that municipality within six months of the official publication of the federal decennial census by the Census Bureau and within six months of any annexation by the municipality. The purpose of any such reconsideration shall be to determine if the boundaries of the districts continue to divide the municipality into districts of nearly equal population.

(2) Notwithstanding any provision of Subsection E of this Section to the contrary, if upon such reconsideration, a board of aldermen determines that unequal apportionment of the municipal population exists, the board shall by ordinance change the boundaries of municipal districts to reflect as nearly as possible an equal apportionment of said population, as further provided in R.S. 33:1371.

G.(1) The boundaries of any election district for a new redistricting or apportionment plan from which members of a municipal governing authority are elected shall contain, to the extent practicable, whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1.

(2) If the municipal governing authority is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or apportionment plan using whole precincts, the municipal governing authority may divide a precinct into portions that are bounded by visible census tabulation boundaries or census tabulation boundaries that are the boundaries of the municipality, as applicable.

(3) The portion of any precinct within the boundary of a municipality which is divided only because it contains incorporated and unincorporated portions shall be considered to be a whole precinct for the purposes of this Subsection.

(4) The municipal governing authority shall make every effort to minimize the number of portions the governing authority divides a precinct into and the number of precincts the governing authority divides into portions.

Amended by Acts 1970, No. 121, §1; Acts 1980, No. 557, §1; Acts 1986, No. 1072, §1, eff. Jan. 1, 1987; Acts 1999, No. 326, §1; Acts 2010, No. 824, §3, eff. June 30, 2010.

NOTE: SEE ACTS 1986, NO. 1072, §2.



RS 33:383 - Municipal elections; term of office; filling vacancies; officers holding over under new form of government

§383. Municipal elections; term of office; filling vacancies; officers holding over under new form of government

A.(1) Except as provided in Paragraph (2) of this Subsection and R.S. 33:383.2, municipal elections shall be held every four years on the date for municipal and ward elections in accordance with R.S. 18:402(C). The officers elected shall take office on the first day of July following their election and shall hold their office for four years.

(2)(a) Any municipality by ordinance of the governing authority may adopt a plan for holding municipal elections at the congressional elections in accordance with R.S. 18:402(B). Any plan so adopted shall be filed with the secretary of state not less than one year prior to the opening of the qualifying period for the congressional primary election at which municipal officers shall be elected initially under the plan. This election shall be the first congressional primary election after termination of the terms of office to which municipal officers in office on the effective date of this Subsection were elected.

(b) No such plan shall be revocable by the governing authority.

(c) Any municipality that complies with the provisions of this Paragraph may hold municipal elections at the congressional elections in accordance with R.S. 18:402(B).

(d) The officers elected shall take office on the first day of January following their election and shall hold their office for four years.

B. If no election is held on the day herein prescribed or if a vacancy in any municipal office elective by the people occurs or if an officer elected fails to qualify, such vacancy shall be filled in accordance with the provisions of Article VI, Section 13 of the Constitution of Louisiana or as otherwise provided by law.

C. Any vacancy in a municipal office to which the officer is elected or appointed by the mayor and board of aldermen may be filled for the term by the mayor and board of aldermen at any regular or special meeting.

D. Officers of a municipality who are in office when the municipality elects to come under the provisions of this Part under R.S. 33:322, shall retain their offices until the first election under this section, with the powers of like offices under this Part.

Amended by Acts 1970, No. 122, §1; Acts 1984, No. 829, §1, eff. July 13, 1984; Acts 1987, No. 413, §1; Acts 2003, No. 693, §1.

{{NOTE: SEE ACTS 1984, NO. 829, §2.}}



RS 33:383.1 - City of Harahan; limitation of terms of elected officials; referendum

§383.1. City of Harahan; limitation of terms of elected officials; referendum

The board of aldermen of the city of Harahan may enact an ordinance limiting the number of terms of office which any elected official of the municipality may serve to two consecutive terms in the same office. Any ordinance herein authorized shall become effective only after the question of such term limitation has been submitted to and approved by a majority of the qualified electors of the city of Harahan who vote on the proposition at a regularly scheduled primary or general election held in accordance with the Louisiana Election Code.

Acts 1993, No. 304, §1.



RS 33:383.2 - Municipal elections in certain municipalities

§383.2. Municipal elections in certain municipalities

A.(1) Notwithstanding any other provision of law to the contrary, the governing authority of any municipality with a population of not more than one thousand persons according to the latest federal decennial census and which holds municipal elections at the same time as the 2004 congressional election as provided by R.S. 18:402(B), may, by ordinance, adopt a plan for holding municipal elections at the gubernatorial election in accordance with R.S. 18:402(A). No such plan shall be revocable by the governing authority of the municipality.

(2) Any plan adopted pursuant to this Section shall be filed with the secretary of state not less than one year prior to the opening of the qualifying period for the gubernatorial primary election at which municipal officers shall be elected initially under the plan. The first such election under the plan shall be held at the 2007 gubernatorial election.

(3) Any municipality that complies with the provisions of this Subsection may hold its municipal elections at the gubernatorial election in accordance with R.S. 18:402(A).

B. The officers elected under the plan shall take office on the first day of January following their election and shall hold their office for four years. The municipal officers of a municipality that complies with Subsection A of this Section who are elected at municipal elections held at the same time as the 2004 congressional election, as provided by R.S. 18:402(B), shall serve until their successors elected under the plan take office on January 1, 2008.

C. If no election is held on the day authorized by the plan adopted by a municipality or if a vacancy in any municipal office elective by the people occurs or if an officer elected fails to qualify, such vacancy shall be filled in accordance with the provisions of Article VI, Section 13 of the Constitution of Louisiana or as otherwise provided by law.

D. Any vacancy in a municipal office to which the officer is elected or appointed by the mayor and board of aldermen may be filled for the term by the mayor and board of aldermen at any regular or special meeting.

Acts 2003, No. 693, §1.



RS 33:383.3 - Municipal governing authorities; limitation of terms of elected officials; referendum

§383.3. Municipal governing authorities; limitation of terms of elected officials; referendum

The governing authority of a municipality having a population between two thousand five hundred and five thousand within a parish having a population between two hundred thousand and two hundred fifty thousand, based on the latest federal decennial census, may enact an ordinance limiting the number of terms of office which any elected official of the municipality may serve to two consecutive terms in the same office. Any ordinance herein authorized shall become effective only after the question of such term limitation has been submitted to and approved by a majority of the qualified electors of the municipality who vote on the proposition at a regularly scheduled primary or general election held in accordance with the Louisiana Election Code.

Acts 2014, No. 768, §1, eff. June 19, 2014.



RS 33:384 - Qualifications of mayor

§384. Qualifications of mayor

The mayor shall be an elector of the municipality who at the time of qualification as a candidate for the office of mayor shall have been domiciled and actually resided for at least the immediately preceding year in the municipality.

Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1993, No. 522, §1.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:385 - Qualifications of alderman; vacancies; office holding; contracting

§385. Qualifications of alderman; vacancies; office holding; contracting

A. The qualifications of the aldermen shall be the same as are prescribed for the mayor, and in addition, those elected from wards must be residents of their respective wards.

B. A vacancy in the office of alderman shall be filled pursuant to R.S. 18:602. In the event of a tie vote in filling a vacancy, the mayor as the presiding officer shall vote to break the tie. If the mayor fails or refuses to do so, the members of the board of aldermen shall notify the governor of the existence of the vacancy, and within ten days after he receives the notice, the governor shall make an appointment to fill the vacancy.

C. No member of the board of aldermen shall hold any other office or employment under the municipal government while he is a member of the board, except as is provided for in R.S. 33:381 and R.S. 33:386. No member of the board of aldermen, or any other officer of the corporation, shall be directly or indirectly interested in any work, business, or contract the consideration of which is to be paid from the treasury of the municipality, nor be surety for any person having a contract, work, or business with the municipality, for the performance of which security may be required, nor be surety for any officer or employee, except that the aldermen of the town of Erath shall be permitted to enter into contracts with said town for services or supplies where such services or supplies are available only by aldermen and there has been public notice of such and full compliance with the public bid law.

Amended by Acts 1979, No. 550, §1. Acts 1985, No. 890, §1, eff. Jan. 1, 1986.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:385.1 - Qualifications of elected chief of police

§385.1. Qualifications of elected chief of police

A. Except as otherwise provided in this Section, an elected chief of police of a municipality shall be an elector of the municipality. At the time of qualification as a candidate for the office of chief of police, he shall have been domiciled for at least the immediately preceding year in the municipality except that a person who resides outside of the corporate limits of the village of Maurice may be elected chief of police. The provisions of this Section shall not apply to the village of Napoleonville.

B. The elected chief of police of a village shall be an elector of the village who at the time of qualification as a candidate for the office of chief of police shall have been domiciled for at least the immediately preceding six months in the village.

Added by Acts 1979, No. 262, §1. Amended by Acts 1981, No. 789, §1; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1986, No. 322, §1, eff. June 30, 1986; Acts 1991, No. 202, §1, eff. July 2, 1991; Acts 1999, No. 425, §1.

{{NOTE: ACTS 1986, NO. 322, §1, EFF. JUNE 30, 1986, WAS REPEALED BY ACTS 1991, NO. 202, §1, EFF. JULY 2, 1991. SEE ACTS 1991, NO. 202, §2.}}



RS 33:386 - Appointment of municipal officials; bond required

§386. Appointment of municipal officials; bond required

A. At the first regular meeting of the board of aldermen succeeding each regular municipal election, the mayor, subject to confirmation by the board of aldermen, shall appoint a clerk, tax collector, except as provided for in R.S. 33:381(D), and all other necessary officers whose election is not provided for in R.S. 33:381. In the event of a vacancy, the mayor, subject to confirmation by the board of aldermen, shall appoint a successor to any such office. In making or approving such appointments and in filling vacancies, the mayor and board of aldermen shall give preference to residents of the municipality if all other considerations are equal.

B. The clerk and the tax collector shall execute bonds to the municipality in such amounts and with such surety and conditions as may be prescribed by ordinance and shall hold their offices until their successors are appointed and qualified.

C. The mayor, subject to confirmation by the board of aldermen, may appoint and fix compensation for an attorney at law for the municipality, whose duties in such capacity may include representation of all municipal officers as defined by R.S. 33:381(A) in actions against them in connection with and arising out of their functions as such officers, and other duties as prescribed by the mayor. The municipality may also employ counsel to represent its interest should the occasion require.

D. The term of the clerk, tax collector, nonelected chief of police, street commissioner, municipal attorney, and court magistrate shall end at the time of the first regular meeting of the board of aldermen succeeding each regular municipal election.

Amended by Acts 1970, No. 165, §1; Acts 1970, No. 594, §1; Acts 1977, No. 123, §1; Acts 1978, No. 214, §1; Acts 1980, No. 576, §1; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1997, No. 836, §1, eff. July 10, 1997; Acts 1997, No. 1044, §2.



RS 33:401 - To 403 Repealed by Acts 1985, No. 890, 2, eff. Jan. 1, 1986.

SUBPART E. FUNCTIONS OF MAYOR AND BOARD

OF ALDERMEN

§401. §§401 to 403 Repealed by Acts 1985, No. 890, §2, eff. Jan. 1, 1986.



RS 33:404 - Duties of mayor

SUBPART E. FUNCTIONS OF MAYOR AND

BOARD OF ALDERMEN

§404. Duties of mayor

A. The mayor shall have the following powers, duties, and responsibilities:

(1) To supervise and direct the administration and operation of all municipal departments, offices, and agencies, other than a police department with an elected chief of police, in conformity with ordinances adopted by the board of aldermen and with applicable provisions of state law; however, no such ordinance may limit the authority granted to the mayor by this Paragraph. All administrative staff shall be subordinate to the mayor.

(2) To delegate the performance of administrative duties to such municipal officers or employees as he deems necessary and advisable.

(3) Subject to applicable state law, ordinances, and civil service rules and regulations, to appoint and remove municipal employees, other than the employees of a police department with an elected chief of police. However, appointment or removal of a nonelected chief of police, the municipal clerk, the municipal attorney, or any department head shall be subject to approval by the board of aldermen, except that in the case of a tie vote, the recommendation of the mayor shall prevail. Furthermore, selection or removal of any person engaged by a municipality to conduct an examination, review, compilation, or audit of its books and accounts pursuant to R.S. 24:513 shall be subject to approval by the board of aldermen of that municipality.

(4) To sign all contracts on behalf of the municipality.

(5) To prepare and submit an annual operations budget and a capital improvements budget for the municipality to the board of aldermen in accordance with the provisions of R.S. 39:1301 et seq. and any other supplementary laws or ordinances.

(6) To represent the municipality on all occasions required by state law or municipal ordinance.

(7) To be the keeper of the municipal seal and affix it as required by law.

(8) To sign warrants drawn on the treasury for money, to require that the municipal clerk attest to such warrants, to affix the municipal seal thereto, and to keep an accurate and complete record of all such warrants.

(9) To have any other power or perform any other duty as may be necessary or proper for the administration of municipal affairs not denied by law.

B. The provisions of this Section shall not be construed to alter, affect, or amend any powers, duties, and functions of any elected chief of police as set forth in R.S. 33:423, R.S. 33:423.2, and R.S. 33:423.3.

Amended by Acts 1970, No. 119, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1988, No. 125, §1, eff. June 29, 1988; Acts 1997, No. 836, §1, eff. July 10, 1997; Acts 2010, No. 38, §1.

NOTE: See Acts 1985, No. 890, §3.



RS 33:404.1 - Compensation of municipal officers

§404.1. Compensation of municipal officers

The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen may by ordinance increase or decrease their compensation and the compensation of any nonelected municipal officer and may increase the compensation of other elected officials. However, the board of aldermen shall not reduce the compensation of any elected official during the term for which he is elected.

Added by Acts 1978, No. 125, §1. Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1997, No. 309, §1.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:405 - Meetings of board of aldermen; notice; quorum; compensation; mayor pro tempore duties

§405. Meetings of board of aldermen; notice; quorum; compensation; mayor pro tempore duties

A.(1) The mayor shall preside at all meetings of the board of aldermen, and in case there is an equal division, he shall give the deciding vote.

(2) The mayor and board of aldermen shall hold not less than one regular meeting in each month on a date and at a place and hour to be fixed by ordinance. The board shall give public notice of the contents of this ordinance pursuant to R.S. 42:19.

(3)(a) The board of aldermen shall select one of its members to be mayor pro tempore. If the mayor is unable to attend a meeting of the board of aldermen, the mayor pro tempore shall preside at the meeting in the absence of the mayor. Any such person shall have all rights and powers granted to the mayor with regard to presiding at any such meeting.

(b) If both the mayor and mayor pro tempore are unable to attend a meeting of the board of aldermen, the board of aldermen may select another alderman to preside at the meeting in the absence of the mayor and mayor pro tempore. Any such person shall have all rights and powers granted to the mayor with regard to presiding at any such meeting.

(4) If the mayor is unable to carry out the duties of the office of the mayor by reason of physical or mental disability, as determined by a licensed physician, the mayor pro tempore shall perform all of the duties of the mayor for the duration of any such disability.

(5) If a vacancy occurs in the office of the mayor, the mayor pro tempore shall perform all the duties of the mayor until such time as the vacancy is filled as otherwise provided by law.

(6) The mayor pro tempore shall have no additional authority to perform the duties of the mayor except as provided in this Subsection or upon the written consent of the mayor.

B. Newly incorporated municipalities may hold their first meeting at such time and place as may be most convenient, but thereafter shall meet regularly at a specified date, place, and hour formally designated by ordinance.

C. Special meetings of the mayor and board of aldermen may be called by the mayor or a majority of the members of the board. The board shall establish by ordinance how notice of special meetings shall be provided to members of the board and the mayor. The notice for a special meeting shall specify the business to be considered at the special meeting. Public notice shall be given as provided in R.S. 42:19. Notwithstanding any other law to the contrary and pursuant to Act No. 131 of the 2008 Regular Session of the Legislature, an item which is not on the meeting agenda may be considered by the mayor and the board of alderman only after a unanimous vote of consent by the board and only after announcing the purpose of the item and allowing anyone in the audience to speak on the item.

D.(1) In cases of extraordinary emergency, as defined in R.S. 42:17(A)(5), the mayor or any alderman may call an emergency meeting of the board of aldermen. The members of the board and the mayor shall be notified of the meeting in the most practical manner available, and the purpose of the meeting may be stated in general terms. Notice of the meeting shall be given as provided in R.S. 42:19.

(2) The board may adopt an ordinance at an emergency meeting that it has not previously considered. The ordinance shall specify the nature of the emergency, and a two-thirds vote of members of the board shall be required for its adoption. No emergency ordinance can continue in force for more than sixty days and any emergency ordinance that specifies a longer duration or no duration shall become void sixty days after it becomes effective.

E. A majority of the members of the board of aldermen shall constitute a quorum of the board at any meeting, whether regular, special, or emergency.

F. A meeting, whether regular, special, or emergency, may be continued to another date announced at the meeting with the consent of a majority of the members of the board. A regular, special, or emergency meeting that fails for want of a quorum may be continued to a date announced at the meeting with the consent of the majority of aldermen present or, if only one alderman is present, to the date he announces, but a meeting that fails for want of a quorum shall not be continued but once.

G. All meetings of the board of aldermen shall be subject to the provisions of R.S. 42:11 et seq.

H. Repealed by Acts 1997, No. 309, §2.

Acts 1983, No. 132, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1986, No. 1076, §1, eff. Jan. 1, 1987; Acts 1997, No. 309, §§1, 2; Acts 2010, No. 250, §1; Acts 2012, No. 274, §1, eff. May 25, 2012; Acts 2014, No. 38, §1, eff. May 16, 2014.

NOTE: See Acts 1985, No. 890, §3.



RS 33:406 - Enactment, recording, and publication of ordinances and resolutions

§406. Enactment, recording, and publication of ordinances and resolutions

A.(1) Any law enacted by a board of aldermen shall be by ordinance. The style of all ordinances shall be: "Be it ordained by the board of aldermen of the City (or Town or Village, as the case may be) of ......." No ordinance shall be adopted except by the affirmative vote of a majority of the members of the board.

(2) Any act of the board which is not law shall be by resolution. A resolution shall be approved by an affirmative vote of a majority of the members of the board present at a meeting. No resolution shall require the signature or other action of the mayor to become effective.

(3) Any act of the board which would provide for the appropriation of funds, the incurrence of debt, or the issuance of bonds or other evidences of indebtedness shall be by ordinance. Notwithstanding the provisions of Paragraph (2) of this Subsection, the board may by resolution adopted by the affirmative vote of a majority of the members of the board require the expenditure of funds previously appropriated. Such resolution shall be presented to the mayor within three days after its adoption for his approval or disapproval in accordance with and subject to Subsection C of this Section.

B.(1) A proposed ordinance may be introduced by any alderman at any board meeting. Each proposed ordinance shall be in writing. An ordinance shall contain only one subject which shall be indicated in its title except for ordinances involving the annual operating budget, a capital improvements budget, or a codification of municipal ordinances.

(2) After a proposed ordinance has been introduced, copies of it shall be provided to all members of the board and the mayor. The title of a proposed ordinance, except those specifically authorized by R.S. 33:405(D), shall be published once in the municipality's official journal. The notice shall indicate the time and place where the board will consider its adoption. No ordinance, except one authorized by R.S. 33:405(D), shall be adopted until a public hearing on it has been held. No ordinance, except one authorized by R.S. 33:405(D), can be adopted at the meeting at which it is introduced.

(3) Each proposed amendment to an ordinance shall be presented in writing or reduced to writing before its final consideration. An amendment to a proposed ordinance shall not nullify the purpose of the proposed ordinance nor, except for ordinances involving the annual operating budget, a capital improvements budget, or a codification of municipal ordinances, add a new subject matter to it.

(4) A proposed ordinance shall be read by the title when called for final passage. The vote on an ordinance at final passage shall be taken by "yeas" and "nays", and the municipal clerk shall enter the names of the aldermen voting for and against each proposed ordinance or amendment on the municipal minutes.

C.(1) Every ordinance adopted by the board of aldermen shall be signed by the municipal clerk and presented by the municipal clerk to the mayor within three days after its adoption.

(2) The mayor, within ten days of receipt of an ordinance, shall return it to the municipal clerk with or without his approval, or with his disapproval. If the ordinance is approved by the mayor or is returned by the mayor with neither his approval nor disapproval, the ordinance shall become law upon its return to the municipal clerk. If the mayor fails or refuses to return an ordinance to the municipal clerk within ten days of receipt of an ordinance, it shall become law at midnight of the tenth day after the receipt of the ordinance by the mayor. If the mayor disapproves the ordinance, he shall, within ten days after receipt of the ordinance, return the ordinance along with his written statement of the reasons for his veto to the municipal clerk for transmittal to each member of the board of aldermen. The municipal clerk shall record upon each ordinance the date of its delivery to the mayor and the date of receipt from the mayor, if any.

(3) An ordinance vetoed by the mayor shall be considered again by the board of aldermen at its next regular meeting after the veto. The board may vote on the ordinance at that meeting or at a continuance of that meeting. If a board consists of three members, an affirmative vote by all board members shall be required to override a mayor's veto. If a board consists of more than three members, an affirmative vote of two-thirds of the board's members shall be required to override a mayor's veto. If a board overrides an ordinance vetoed by a mayor, the ordinance becomes law upon its enactment by the board.

D.(1) The municipal clerk shall keep a book entitled "Ordinances, City (or Town, or Village) of ......." in which he shall file the original of every ordinance which has been adopted by the board immediately after its passage and attach a note to the ordinance stating the date of its enactment and a reference to the book and page of the board's minutes containing the record of its adoption.

(2) The municipal clerk shall publish each ordinance adopted by the board of aldermen once in the official journal of the municipality, designated pursuant to R.S. 43:141 through R.S. 43:149, within twenty days of its adoption and prior to its effective date, except as otherwise provided in R.S. 33:405(D).

E. Unless an ordinance specifies an earlier or later effective date, the ordinance shall take effect on the thirtieth day after the meeting in which the ordinance was adopted.

F. Only the board may suspend an ordinance, and then only by the same vote and, except for mayoral veto, according to the same procedures and formalities required for enactment of that ordinance. After January 1, 1986, every resolution suspending an ordinance shall fix the period of suspension, which shall not exceed beyond one year and thirty days after the date of the meeting in which the ordinance was suspended.

Amended by Acts 1950, No. 417, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1997, No. 836, §1, eff. July 10, 1997.

{{NOTE: SEE ACTS 1985, NO. 890, §3.}}



RS 33:421 - Duties of clerk; records to be kept

SUBPART F. FUNCTIONS OF OTHER MUNICIPAL OFFICIALS

§421. Duties of clerk; records to be kept

The clerk shall keep a book to be labeled "Municipal Minutes, City of _____," or "Town of _____," or "Village of _____," as the case may be, in which he shall record the proceedings of the mayor and board of aldermen, and keep the same fully indexed alphabetically, so that all entries on the minutes can be easily found. The clerk shall be the custodian of the municipal seal, which each municipality shall adopt and provide. The clerk shall keep a book, to be styled "Municipal Docket, City of _____," or "Town of _____," or "Village of _____," as the case may be, upon which he shall enter each claim against the municipality, and each subject matter to be acted upon by the mayor and board of aldermen. After each meeting he shall make up such docket for the next regular meeting. He shall examine the statutes of the State and the ordinances of the municipality to ascertain subject matter required or proper to be acted upon at the following meeting, and shall docket all such matters. He shall keep such other books and records as may be provided for by ordinance, and shall file in his office and preserve all records and papers appertaining to the business of the municipality. He shall keep a book to be styled "Tax Record, City (or town, or village) of _____," in which he shall enter all deeds to individuals, and the list of lands sold to the municipality by the tax collector, showing (a) description of the land, (b) as whose property sold, (c) date of sale, (d) amount of taxes, costs, and damages due, and to whom the costs are owing, (e) when redeemed, (f) by whom redeemed, (g) date of redemption, and (h) amount paid therefor.



RS 33:422 - Clerk to act as auditor; paying fines and forfeitures into treasury; inspection of auditor's books

§422. Clerk to act as auditor; paying fines and forfeitures into treasury; inspection of auditor's books

The clerk shall be the auditor of the municipality. He shall keep a book in which he shall enter and preserve accounts of each particular fund, and the accounts of each municipal officer. The treasurer shall not receive money from any source until the same has been reported to the clerk and audited, and a receipt warrant issued therefor. All fines and forfeitures shall be reported by the officer collecting the same, immediately after such collection, and be paid into the treasury. The books of the auditor shall be subject to inspection by the taxpayers of the municipality at any time during business hours.



RS 33:423 - Duties of marshal

§423. Duties of marshal

A. The marshal shall be the chief of police and shall be ex officio a constable. He shall have general responsibility for law enforcement in the municipality, and shall be charged with the enforcement of all ordinances within the municipality and all applicable state laws. He shall perform all other duties required of him by ordinance. In those municipalities governed by the provisions of this Part, R.S. 33:321 et seq., which have a chief of police elected by the qualified voters thereof, he shall make recommendations to the mayor and board of aldermen for appointment of police personnel, for the promotion of officers, to effect disciplinary action, and for dismissal of police personnel. Such nominations or recommendations are to be made regardless of race, color, disability, as defined in R.S. 51:2232(11), or creed.

B. The provisions of Subsection A of this Section shall not be construed to limit or restrict the provisions of R.S. 33:423.3.

C.(1)(a) Notwithstanding the provisions of Subsection A of this Section or any other law to the contrary, the elected chief of police of any municipality governed by the provisions of this Part is authorized to immediately effect disciplinary action on police personnel and to dismiss any such personnel subject to the approval of the governing authority of the municipality. Any such disciplinary action or dismissal shall be deliberated by the governing authority at the first special or regular meeting of the governing authority after any such determination has been made by the chief of police.

(b) Notwithstanding any other provision of law to the contrary, the elected chief of police in any municipality with a population of not less than one thousand persons and not more than one thousand five persons as of the latest federal decennial census is authorized to effect disciplinary action on police personnel without the approval of the governing authority of the municipality.

(2)(a) The chief of police is additionally authorized to make a provisional appointment to immediately fill any vacancy in the police department occurring by reason of death, resignation, termination, or otherwise subject to the approval of the mayor of the municipality. Any such action taken by the chief of police shall be deliberated at the first special or regular meeting of the governing authority of the municipality after any such provisional appointment has been approved by the mayor. Any such provisional appointment shall remain in effect unless rejected by the governing authority of the municipality.

(b) Notwithstanding any other provision of law to the contrary, the elected chief of police in any municipality with a population of not less than one thousand persons and not more than one thousand five persons as of the latest federal decennial census is authorized to appoint police personnel, including the authority to make provisional appointments, subject to the budgetary limitations of the chief of police pertaining to the number of allotted positions for the police department. All appointments shall be subject to the concurrence of the mayor of the municipality.

Amended by Acts 1970, No. 120, §1; Acts 1975, No. 790, §1; Acts 1985, No. 950, §1; Acts 1990, No. 568, §1; Acts 1993, No. 820, §5; Acts 2011, No. 282, §1, eff. June 28, 2011.



RS 33:423.1 - Town of Mandeville; law enforcement jurisdiction

§423.1. Town of Mandeville; law enforcement jurisdiction

Notwithstanding any contrary provision of law, the governing authority of the town of Mandeville shall have and exercise concurrent law enforcement jurisdiction over the roadway and shoulders of that portion of U.S. 190 commencing at the point where Wilkinson Street intersects said highway and extending eastward to the Bayou Castine Bridge.

Added by Acts 1976, No. 215, §1.



RS 33:423.2 - City of Harahan; appointment and discharge of police personnel by chief of police; assistant chief of police

§423.2. City of Harahan; appointment and discharge of police personnel by chief of police; assistant chief of police

A. Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Harahan, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

B. The duties of the assistant chief of police shall be determined by the chief of police, and the assistant chief of police shall act as chief in the administration of the police department in the absence of the chief.

Added by Acts 1981, No. 133, §1; Acts 2011, No. 247, §1.



RS 33:423.3 - City of Gretna; appointment and discharge of police personnel by chief of police

§423.3. City of Gretna; appointment and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:402(4) or R.S. 33:423 or any other provision of law to the contrary, in and for the city of Gretna, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Added by Acts 1982, No. 530, §1.



RS 33:423.4 - City of Ville Platte; disciplinary action by chief of police

§423.4. City of Ville Platte; disciplinary action by chief of police

Notwithstanding any other provision of law to the contrary, in and for the city of Ville Platte, the chief of police shall be authorized to take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 1992, No. 708, §1.



RS 33:423.5 - City of Scott; disciplinary action by chief of police

§423.5. City of Scott; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Scott, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and board of aldermen, pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the board of aldermen, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 1992, No. 710, §1.



RS 33:423.6 - City of Westwego; appointment and discharge of police personnel by chief of police

§423.6. City of Westwego; appointment and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Westwego, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1994, 3rd Ex. Sess., No. 95, §1.



RS 33:423.7 - City of Patterson; appointment and discharge of police personnel by chief of police

§423.7. City of Patterson; appointment and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Patterson, the chief of police shall appoint and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1994, 3rd Ex. Sess., No. 95, §2.



RS 33:423.8 - City of Gonzales; appointment, discipline, and discharge of police personnel by chief of police

§423.8. City of Gonzales; appointment, discipline, and discharge of police personnel by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Gonzales, the chief of police shall appoint, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1995, No. 26, §1.



RS 33:423.9 - Repealed by Acts 2000, 1st Ex. Sess., No. 12, 1, eff. April 14, 2000.

§423.9. Repealed by Acts 2000, 1st Ex. Sess., No. 12, §1, eff. April 14, 2000.



RS 33:423.10 - Village of Tickfaw; personnel authority of chief of police

§423.10. Village of Tickfaw; personnel authority of chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the village of Tickfaw, the chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions for the police department.

Acts 1999, No. 441, §1.



RS 33:423.11 - City of Winnfield; disciplinary action by chief of police

§423.11. City of Winnfield; disciplinary action by chief of police

Notwithstanding any other provision of law to the contrary, in and for the city of Winnfield, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to suspension for not longer than three days. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 1999, No. 1306, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:423.12 - Town of Iowa; disciplinary action by chief of police

§423.12. Town of Iowa; disciplinary action by chief of police

Notwithstanding any other provision of law to the contrary, in and for the town of Iowa, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel. Any such disciplinary action shall be taken without regard to race, creed, or color and shall be subject to review by the mayor and board of aldermen.

Acts 2001, No. 879, §1.



RS 33:423.13 - Town of Grand Isle; authority over personnel by chief of police; budgetary limitations

§423.13. Town of Grand Isle; authority over personnel by chief of police; budgetary limitations

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Grand Isle, the chief of police shall appoint, promote, discipline and discharge police personnel subject to the budgetary limitations of the mayor and town council pertaining to the number of allotted positions for the police department.

Acts 2003, No. 554, §1.



RS 33:423.14 - Assistant police chief; city of Westwego

§423.14. Assistant police chief; city of Westwego

Notwithstanding the provisions of any law to the contrary, the duties of the assistant chief of police of the city of Westwego shall be determined by the chief of police for the municipality, and the assistant chief shall act as chief in the administration of the police department in the absence of the police chief.

Acts 2004, No. 273, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:423.15 - City of Broussard; disciplinary action by chief of police

§423.15. City of Broussard; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Broussard, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and board of aldermen pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the board of aldermen, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 2005, No. 190, §1, eff. June 29, 2005.



RS 33:423.16 - City of Carencro; disciplinary action by chief of police

§423.16. City of Carencro; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Carencro, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and city council, pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the city council, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 2005, No. 315, §1, eff. June 29, 2005.



RS 33:423.17 - City of Amite City; disciplinary action by chief of police

§423.17. City of Amite City; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Amite City, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 2006, No. 133, §1, eff. June 2, 2006.



RS 33:423.18 - Town of Livingston; disciplinary action by chief of police

§423.18. Town of Livingston; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the town of Livingston, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to the suspension of police personnel with or without pay, for a maximum of five days per each incident. The chief of police shall obtain the approval of the mayor and the board of aldermen for any suspension without pay for longer than five days. In addition, the chief of police shall obtain the approval of the mayor and the board of aldermen prior to terminating any police officer. Any such disciplinary action shall be taken without regard to race, creed, or color.

Acts 2006, No. 760, §1, eff. June 30, 2006.



RS 33:423.19 - City of Ponchatoula; authority over personnel by elected chief of police; budgetary limitations

§423.19. City of Ponchatoula; authority over personnel by elected chief of police; budgetary limitations

A. Notwithstanding any other provision of law to the contrary, in and for the city of Ponchatoula, the elected chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and the board of aldermen pertaining to the number of allotted positions for the police department. Any such action shall be taken without regard to race, creed, or color.

B. The provisions of this Section shall be known as the Police Chief David Lane Vitter Act.

Acts 2008, No. 76, §1, eff. June 5, 2008.



RS 33:423.20 - Town of White Castle; authority over personnel by elected chief of police

§423.20. Town of White Castle; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of White Castle, the chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and town council pertaining to the number of allotted positions for the police department.

Acts 2010, No. 489, §1, eff. June 22, 2010; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:423.21 - Town of Independence; authority over personnel by elected chief of police

§423.21. Town of Independence; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Independence, the chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and town council pertaining to the number of allotted positions for the police department.

Acts 2010, No. 946, §1, eff. July 2, 2010; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, 1st Ex. Sess., No. 21, §1, eff. June 12, 2011.



RS 33:423.22 - Town of Pearl River; authority over personnel by elected chief of police

§423.22. Town of Pearl River; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Pearl River, the elected chief of police shall appoint, promote, discipline, and discharge police personnel subject to the budgetary limitations of the mayor and the board of aldermen pertaining to the number of allotted positions for the police department. Any such action shall be taken without regard to race, creed, or color.

Acts 2011, No. 43, §1.



RS 33:423.23 - City of Youngsville; disciplinary action by chief of police

§423.23. City of Youngsville; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other law to the contrary, in and for the city of Youngsville, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and city council, pertaining to the number of allotted positions of the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the city of Youngsville civil service board, who shall have the authority to modify or reverse any actions of the chief of police.

Acts 2012, No. 303, §1.



RS 33:423.24 - City of Kaplan; authority over personnel by elected chief of police

§423.24. City of Kaplan; authority over personnel by elected chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the city of Kaplan, the chief of police shall appoint, promote, discipline, and dismiss police personnel subject to the budgetary limitations of the mayor and the board of aldermen pertaining to the number of allotted positions for the police department. This provision shall not, however, prohibit a police department employee from making a direct appeal to the city of Kaplan's civil service board.

Acts 2012, No. 332, §1.



RS 33:423.25 - Town of Welsh; disciplinary action by chief of police

§423.25. Town of Welsh; disciplinary action by chief of police

Notwithstanding the provisions of R.S. 33:423 or any other provision of law to the contrary, in and for the town of Welsh, the chief of police may take whatever steps are necessary to effect disciplinary action concerning police personnel, including but not limited to suspension. Any such disciplinary action shall be taken without regard to race, creed, or color and shall be subjected to review by the mayor and board of aldermen.

Acts 2013, No. 120, §1, eff. June 5, 2013.



RS 33:424 - Duties of tax collector; liability for shortage of funds; cancellation of bond

§424. Duties of tax collector; liability for shortage of funds; cancellation of bond

The tax collector shall collect, account for, and pay over all taxes levied by the municipality, and perform all other duties required of him by ordinance, or such as may be required by law of collectors of parish and state taxes, under the same penalties prescribed by law for the collection of state and parish taxes. The tax collector, and the sureties on his official bond, shall be liable to the municipality for any defalcation, shortage or embezzlement of, or failure to account for, funds of the municipality collected by him, until he has obtained a quietus or discharge from the municipality for the amount of such collections, and for all public money with which he may have been entrusted. Notwithstanding his term as tax collector may have expired, the aforesaid liability of the tax collector, and the sureties on his official bond, shall be a continuing liability enforceable by the municipality against any property of the tax collector, and that of the sureties on his official bond, standing of record in his or their names at the date of the discovery of such defalcation, shortage, embezzlement or failure to account for, said funds, and until such quietus or discharge has been obtained, and regardless of whether the official bond has been placed on record or not.

If the surety on the bond should be an indemnity company authorized to do business in this State, or if there are personal sureties, it or the personal sureties, or either of them, or the tax collector, may proceed by rule, taken contradictorily with the municipality in the district court, to obtain a quietus from the municipality, and a cancellation of the official bond, if more than two years have elapsed from the date of the discovery of any defalcation, shortage or embezzlement of, or failure to account for, any funds of the municipality, without legal action having been taken by the municipality to collect the sum or sums representing the alleged defalcation, shortage or embezzlement of, or unaccounted for, funds, from the tax collector or his sureties.

The obligations imposed by this Section upon the tax collector, and the sureties on his official bond, and the measure of their respective liabilities on the bond as defined in this Section and the effect thereof upon the respective properties of such tax collector, or sureties, shall be implied conditions of the bond fully binding and enforceable against the tax collector and sureties on his bond and their respective properties, as though the same had been specially written therein.



RS 33:425 - Duties of treasurer

§425. Duties of treasurer

The treasurer shall receive, safely keep, and pay out according to law, all monies belonging to the municipality. He shall keep accurate accounts of all receipts and disbursements, and shall make report, in writing to the mayor and board of aldermen, at each regular meeting, of the finances of the municipality; shall perform all other duties that may be prescribed by ordinance; and shall pay out money only on the warrant issued by the order of the mayor and board of aldermen.



RS 33:426 - Street commissioner's duties

§426. Street commissioner's duties

The mayor may appoint a street commissioner subject to confirmation by the board of aldermen. The street commissioner shall, under the direction of the mayor and board of aldermen, have general control of the streets, alleys, avenues, and sidewalks; he shall see that they are always in proper repair; he shall have them worked, repaired, altered, paved, lighted, sprinkled, and everything else done that ought to be done to keep them in good repair and condition; and he shall perform all other duties as directed by the mayor.

Acts 1997, No. 836, §1, eff. July 10, 1997.



RS 33:441 - Mayor's court

SUBPART G. MUNICIPAL COURTS

§441. Mayor's court

A.(1) Except as provided in Chapter 7 of Title 13 of the Louisiana Revised Statutes of 1950, there shall be a mayor's court in the municipality, with jurisdiction over all violations of municipal ordinances. The mayor may try all breaches of the ordinances and impose fines or imprisonment, or both, provided for the infraction thereof. Notwithstanding any other provision of law to the contrary, the mayor may also impose court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The mayor may authorize that a portion of court costs assessed be deposited into a special account and transmitted to the Louisiana Association of Chiefs of Police to be used for law enforcement education and training as required by Louisiana law.

(2) The mayor may suspend the execution in whole or in part of a fine or imprisonment, or both, imposed for violation of a municipal ordinance and place the defendant on unsupervised or supervised probation with such conditions as the mayor may fix and, at any time during the probation, modify, add, or discharge. The probation shall be for a period as the mayor shall specify up to one year. The mayor may terminate or revoke the probation at any time. At the termination of the probation, the mayor may set the conviction aside and dismiss the prosecution.

(3) Notwithstanding any other provision of law to the contrary, when a defendant has been convicted of violation of a municipal ordinance, the mayor may suspend the imposition or the execution of the whole or any part of the sentence and place the defendant on unsupervised probation upon such conditions as the mayor may fix. Such suspension of sentence and probation shall be for a period of six months or such shorter period as the mayor may specify. But in no case shall the probationary period imposed exceed the maximum penalty of imprisonment that may be imposed for violation of a particular ordinance.

B.(1) Notwithstanding any other provision of law to the contrary, the board of aldermen in its discretion may, upon request of the mayor, appoint one or more attorneys who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The board of aldermen shall fix and pay the salary of each magistrate, if any are appointed.

(2) Notwithstanding any other provision of law to the contrary, the board of aldermen in its discretion may, upon request of the mayor, appoint one or more attorneys who shall be designated as prosecutor and who shall serve at the pleasure of the mayor. The board of aldermen shall fix and pay the salary of each prosecutor, if any are appointed.

C.(1) The mayor shall have the power of a committing magistrate.

(2) The presiding officer of a mayor's court shall be entitled to judicial immunity for his official acts as presiding officer in the same capacity as a judge in this state.

Amended by Acts 1981, No. 104, §1; Acts 1983, No. 350, §1; Acts 1985, No. 890, §1, eff. Jan. 1, 1986; Acts 1988, No. 827, §1; Acts 1999, No. 566, §1; Acts 2001, No. 33, §1; Acts 2001, No. 1225, §1; Acts 2008, No. 401, §1; Acts 2008, No. 661, §1.



RS 33:441.1 - City of Kenner; appointment of court magistrates; duties; prosecuting attorney; information; animal hearing officer

§441.1. City of Kenner; appointment of court magistrates; duties; prosecuting attorney; information; animal hearing officer

A. The city council of the city of Kenner shall, upon request of the mayor, appoint one or more attorneys who shall be designated as court magistrates and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. Each appointed magistrate shall serve at a salary fixed and paid by the city council.

B.(1) Notwithstanding any other provision of law to the contrary, "an information" as used in this Subsection is a written accusation of crime made by the prosecuting attorney in the mayor's court in the city of Kenner. It must be filed in open court in the mayor's court having jurisdiction to try the offense or in the office of the clerk thereof.

(2) Notwithstanding any other provision of law to the contrary, a prosecution for violation of an ordinance in the mayor's court in the city of Kenner may be instituted by an affidavit or an information charging any offense.

(3) The clerk of court for the city of Kenner may use an electronic signature, stamp, or other such facsimile of the signature of the prosecuting attorney to affix the prosecuting attorney's signature to bills of information in the mayor's court for the city of Kenner.

C.(1) The office of animal hearing officer of the mayor's court of the city of Kenner is hereby created. The city council of the city of Kenner shall, upon request of the mayor, appoint an animal hearing officer for the court as provided in this Subsection.

(2) The animal hearing officer shall be selected by the city council to serve at the pleasure, discretion, and direction of the council for a period of twelve months. He may be reappointed.

(3) The animal hearing officer shall possess the same qualifications for office as a magistrate for the mayor's court of the city of Kenner.

(4) The magistrate of the mayor's court may also be appointed as the animal hearing officer, and such appointment shall not constitute dual officeholding.

(5) The salary of the animal hearing officer shall be set by the city council. If the magistrate of the mayor's court is appointed animal hearing officer, there shall be no additional compensation beyond the compensation provided for the magistrate.

(6) An animal hearing officer may engage in the practice of law and in any other business, occupation, or employment not inconsistent with the expeditious, proper, and impartial performance of his duties as animal hearing officer. Any questions regarding the propriety of other business, occupation, or employment by an animal hearing officer shall be determined by the appointing city council.

(7) The animal hearing officer shall have criminal jurisdiction over violations of municipal ordinances relating to crimes involving nuisance and vicious or dangerous animals committed within the territorial boundaries of the city of Kenner. Additionally, the animal hearing officer shall have the authority to declare any animal vicious, dangerous, or to determine the disposition of the animal, including humane euthanasia, if warranted.

Added by Acts 1972, No. 208, §1; Acts 1999, No. 343, §1; Acts 2001, No. 119, §1; Acts 2001, No. 238, §1; Acts 2001, No. 578, §1.



RS 33:441.2 - Village of Jean Lafitte; appointment of court magistrate; duties; salary

§441.2. Village of Jean Lafitte; appointment of court magistrate; duties; salary

The board of aldermen of the village of Jean Lafitte shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1975, No. 43, §1.



RS 33:441.3 - Town of Delcambre; appointment of court magistrate; duties; salary

§441.3. Town of Delcambre; appointment of court magistrate; duties; salary

The board of aldermen of the town of Delcambre, shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1977, No. 368, §1.



RS 33:441.4 - Town of Jonesville; appointment of mayor pro tempore; duties; compensation

§441.4. Town of Jonesville; appointment of mayor pro tempore; duties; compensation

The mayor of the town of Jonesville may from time to time appoint the mayor pro tempore of such town to serve in his stead as the presiding official over the mayor's court, and in any such case the mayor pro tempore shall so serve. Whenever the mayor pro tempore is appointed to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The mayor pro tempore for such service may receive such compensation as may be fixed by ordinance adopted by the board of aldermen.

Added by Acts 1978, No. 501, §1.



RS 33:441.5 - Village of Maurice; appointment of court magistrate; duties; salary

§441.5. Village of Maurice; appointment of court magistrate; duties; salary

The board of aldermen of the village of Maurice, shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1978, No. 623, §1.



RS 33:441.6 - Town of Walker; appointment of court magistrate; duties; salary

§441.6. Town of Walker; appointment of court magistrate; duties; salary

The board of aldermen of the town of Walker shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1978, No. 791, §1.



RS 33:441.7 - Town of Mansura; appointment of court magistrate; duties; salary

§441.7. Town of Mansura; appointment of court magistrate; duties; salary

The board of aldermen of the town of Mansura, shall upon request of the mayor, appoint an attorney who shall be designated as a court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1979, No. 97, §1.



RS 33:441.8 - Town of Cottonport; appointment of court magistrate; duties; salary

§441.8. Town of Cottonport; appointment of court magistrate; duties; salary

The board of aldermen of the town of Cottonport, shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the board of aldermen.

Added by Acts 1979, No. 98, §1.



RS 33:441.9 - Town of Erath; appointment of court magistrate; duties; salary

§441.9. Town of Erath; appointment of court magistrate; duties; salary

The board of aldermen of the town of Erath shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1979, No. 166, §1.



RS 33:441.10 - Town of Lockport; appointment of court magistrate; duties; salary

§441.10. Town of Lockport; appointment of court magistrate; duties; salary

The board of aldermen of the town of Lockport shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor or serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 620, §1.



RS 33:441.11 - Town of Iowa; appointment of court magistrate; duties; salary

§441.11. Town of Iowa; appointment of court magistrate; duties; salary

The board of aldermen of the town of Iowa may upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 544, §1; Acts 1980, No. 620, §1.



RS 33:441.12 - Town of Welsh; appointment of court magistrate; duties; salary

§441.12. Town of Welsh; appointment of court magistrate; duties; salary

The board of aldermen of the town of Welsh may upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 544, §1; Acts 1980, No. 620, §1.



RS 33:441.13 - Town of Westlake; appointment of court magistrate; duties; salary; additional jurisdiction of mayor's court

§441.13. Town of Westlake; appointment of court magistrate; duties; salary; additional jurisdiction of mayor's court

A. The board of aldermen of the town of Westlake shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over the court. The magistrate shall serve at the salary fixed and paid by the board of aldermen.

B. Notwithstanding any other provision of law to the contrary, in addition to jurisdiction provided in R.S. 33:441, the mayor's court of the town of Westlake shall have jurisdiction, concurrent with the city and district court, over suits by the municipality, water district, sewerage district, or any public utility operated by a political subdivision of the state to enforce the collection of an open account regarding property located within the town.

Added by Acts 1980, No. 359, §1. Amended by Acts 1980, No. 620, §1; Acts 2012, No. 333, §1.



RS 33:441.14 - Town of Ferriday; appointment of court magistrate; duties; salary

§441.14. Town of Ferriday; appointment of court magistrate; duties; salary

The board of aldermen of the town of Ferriday shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 359, 2. Amended by Acts 1980, No. 620, §1.



RS 33:441.15 - City of DeQuincy; appointment of court magistrate; duties; salary

§441.15. City of DeQuincy; appointment of court magistrate; duties; salary

The mayor of the city of DeQuincy shall appoint one or more attorneys who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the governing authority of the city of DeQuincy for such time as the magistrate serves in the mayor's stead.

Added by Acts 1980, No. 548, §1. Amended by Acts 1980, No. 620, §1; Acts 2009, No. 127, §1, eff. June 25, 2009.



RS 33:441.16 - Town of Addis; appointment of court magistrate; duties; salary

§441.16. Town of Addis; appointment of court magistrate; duties; salary

The board of aldermen of the town of Addis shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 780, §1.



RS 33:441.17 - Town of White Castle; appointment of court magistrate; duties; salary

§441.17. Town of White Castle; appointment of court magistrate; duties; salary

The board of aldermen of the town of White Castle shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 780, §1.



RS 33:441.18 - Town of Simmesport; appointment of court magistrate; duties; salary

§441.18. Town of Simmesport; appointment of court magistrate; duties; salary

The board of aldermen of the town of Simmesport shall upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1980, No. 395, §1.



RS 33:441.19 - Town of Jonesboro; appointment of court magistrate; duties; salary

§441.19. Town of Jonesboro; appointment of court magistrate; duties; salary

The board of aldermen of the town of Jonesboro shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 120, §1.



RS 33:441.20 - City of Gretna; appointment of court magistrate; duties

§441.20. City of Gretna; appointment of court magistrate; duties

The board of aldermen of the city of Gretna shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 154, §1.



RS 33:441.21 - Town of Loreauville; appointment of court magistrate; duties; salary

§441.21. Town of Loreauville; appointment of court magistrate; duties; salary

Upon the request of the mayor, the board of aldermen of the town of Loreauville shall appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and who may be designated from time to time by the mayor to serve in his stead as the presiding officer over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and the authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 190, §1.



RS 33:441.22 - Village of Albany; appointment of court magistrate; duties

§441.22. Village of Albany; appointment of court magistrate; duties

The governing authority for the village of Albany, upon request of the mayor, shall appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the governing authority.

Added by Acts 1981, No. 199, §1.



RS 33:441.23 - Village of Hessmer; appointment of court magistrate

§441.23. Village of Hessmer; appointment of court magistrate

The board of aldermen of the village of Hessmer shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 203, §1.



RS 33:441.24 - Town of Youngsville; appointment of court magistrate; duties

§441.24. Town of Youngsville; appointment of court magistrate; duties

The board of aldermen of the town of Youngsville shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Added by Acts 1981, No. 684, §1.



RS 33:441.25 - Town of Jena; appointment of court magistrate; duties; salary

§441.25. Town of Jena; appointment of court magistrate; duties; salary

The governing authority of the town of Jena, upon request of the mayor, shall appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed by and to be paid by the governing authority.

Added by Acts 1981, No. 152, §1.



RS 33:441.26 - Town of Broussard; appointment of court magistrate; duties; salary

§441.26. Town of Broussard; appointment of court magistrate; duties; salary

The board of aldermen of the town of Broussard shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 1984, No. 645, §1.



RS 33:441.27 - City of New Roads; appointment of court magistrate; duties

§441.27. City of New Roads; appointment of court magistrate; duties

The mayor of the city of New Roads may, from time to time when he deems it necessary and advisable, appoint an attorney, who shall be designated as court magistrate and who shall serve at the pleasure of the mayor, to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the mayor and councilmen of the city of New Roads.

Acts 1986, No. 57, §1.



RS 33:441.28 - Town of Lutcher; appointment of court magistrate; duties; salary

§441.28. Town of Lutcher; appointment of court magistrate; duties; salary

The board of aldermen of the town of Lutcher shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2001, No. 1214, §2, eff. June 29, 2001.



RS 33:441.29 - Town of Gramercy; appointment of court magistrate; duties; salary

§441.29. Town of Gramercy; appointment of court magistrate; duties; salary

The board of aldermen of the town of Gramercy shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2001, No. 1214, §2, eff. June 29, 2001.



RS 33:441.30 - Village of Evergreen; appointment of court magistrate; duties; salary

§441.30. Village of Evergreen; appointment of court magistrate; duties; salary

The board of aldermen of the village of Evergreen shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2003, No. 901, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:441.31 - City of Central; mayor's court; appointment of court magistrate; duties; salary

§441.31. City of Central; mayor's court; appointment of court magistrate; duties; salary

The mayor of the city of Central may, from time to time, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor, to serve in his stead as the presiding official over the mayor's court. Whenever a magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall receive a salary fixed and paid by the mayor and councilmen of the city of Central.

Acts 2008, No. 616, §1, eff. July 1, 2008.



RS 33:441.32 - Village of Ida; mayor's court

§441.32. Village of Ida; mayor's court

A. There is hereby created the Mayor's Court of the Village of Ida, the territorial jurisdiction of which shall extend throughout the village of Ida in Caddo Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Village of Ida, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2009, No. 127, §1, eff. June 25, 2009.



RS 33:442 - Docket of mayor's court; marshal

§442. Docket of mayor's court; marshal

The mayor shall keep a regular docket, on which he shall enter the causes arising under the ordinances and to be tried by him. He shall keep a perfect record of all cases tried. He may hold his court at any time. The marshal shall attend the court and serve its process and act as its executive officer.



RS 33:443 - City of Harahan; appointment of court magistrate; duties

§443. City of Harahan; appointment of court magistrate; duties

The board of aldermen of the city of Harahan shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1974, No. 251, §1.



RS 33:444 - City of Westwego; appointment of court magistrate; duties

§444. City of Westwego; appointment of court magistrate; duties

The board of aldermen of the city of Westwego shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1974, No. 458, §1.



RS 33:445 - Town of Berwick; appointment of court magistrate; duties

§445. Town of Berwick; appointment of court magistrate; duties

The council of the town of Berwick shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the council.

Added by Acts 1974, No. 251, §1; Acts 1974, No. 458, §1.



RS 33:446 - Town of Patterson; appointment of court magistrate; duties

§446. Town of Patterson; appointment of court magistrate; duties

The board of aldermen of the town of Patterson shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall serve at a salary fixed and paid by the board of aldermen.

Added by Acts 1974, No. 251, §1; Acts 1974, No. 458, §1.



RS 33:447 - Village of Forest; Mayor's Court

§447. Village of Forest; Mayor's Court

A. There is hereby created the Mayor's Court for the Village of Forest in West Carroll Parish.

B. The Mayor's Court for the Village of Forest shall be subject to and governed by the provisions of R.S. 33:441 and 442 and all other general provisions of law which are applicable to mayor's courts.

Acts 1999, No. 357, §1.



RS 33:447.1 - Mayor's court; city of DeQuincy; additional court costs

§447.1. Mayor's court; city of DeQuincy; additional court costs

Notwithstanding R.S. 33:441(A) nor any law to the contrary, the mayor of the city of DeQuincy may also impose court costs not to exceed fifty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 1997, No. 189, §1, eff. June 13, 1997.



RS 33:447.2 - Mayor's court; certain municipalities; additional court costs

§447.2. Mayor's court; certain municipalities; additional court costs

Notwithstanding any other provision of law to the contrary, the mayors of the municipalities of Benton, Blanchard, Brusly, Delcambre, Erath, Golden Meadow, Greenwood, Jean Lafitte, Kinder, Oak Grove, Port Barre, Richwood, Simmesport, and White Castle may also impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 1999, No. 313, §1, eff. June 16, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:447.3 - Mayor's court; town of Clinton; additional court costs

§447.3. Mayor's court; town of Clinton; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor in the town of Clinton may also impose additional court costs not to exceed fifteen dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the town of Clinton police department to be used to defray operational expenses of the department.

Acts 1999, No. 319, §1.



RS 33:447.4 - Mayor's court; town of Vinton; additional court costs

§447.4. Mayor's court; town of Vinton; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor in the town of Vinton may also impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 1999, No. 392, §1.



RS 33:447.5 - Mayor's court; town of Elton; additional court costs

§447.5. Mayor's court; town of Elton; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor in the town of Elton may also impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 2001, No. 31, §1, eff. May 24, 2001.



RS 33:447.6 - Mayor's court; town of Lutcher; additional court costs

§447.6. Mayor's court; town of Lutcher; additional court costs

Notwithstanding any other provision of law to the contrary, if the local governing authority by ordinance authorizes an increase in court costs for the mayor's court of the town of Lutcher, the mayor of the town of Lutcher, as the presiding officer of the mayor's court of the town of Lutcher, may impose court costs not to exceed twenty-three dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2003, No. 597, §1.



RS 33:447.7 - Mayor's court; town of Gramercy; additional court costs

§447.7. Mayor's court; town of Gramercy; additional court costs

Notwithstanding any other provision of law to the contrary, if the local governing authority by ordinance authorizes an increase in court costs for the mayor's court of the town of Gramercy, the mayor of the town of Gramercy, as the presiding officer of the mayor's court of the town of Gramercy, may impose court costs not to exceed twenty-three dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2003, No. 598, §1.



RS 33:447.8 - Mayor's court; town of Basile; additional court costs

§447.8. Mayor's court; town of Basile; additional court costs

Notwithstanding any other provision of law to the contrary, if the local governing authority by ordinance authorizes an increase in court costs for the mayor's court of the town of Basile, the mayor of the town of Basile, as the presiding officer of the mayor's court of the town of Basile, may impose court costs not to exceed seventy-five dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2011, No. 6, §1.



RS 33:447.9 - Mayor's court; town of Sterlington; additional court costs

§447.9. Mayor's court; town of Sterlington; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Sterlington may impose additional court costs not to exceed ten dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the Sterlington Police Department.

Acts 2012, No. 39, §1.



RS 33:447.10 - Mayor's court; town of Lockport; additional court costs

§447.10. Mayor's court; town of Lockport; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Lockport may also impose additional court costs not to exceed forty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. Any additional amount in court costs collected pursuant to this Section shall be allocated to the town of Lockport to be used for the purchase, repair, and replacement of law enforcement equipment and technological upgrades for the town of Lockport and the Lockport Police Department.

Acts 2012, No. 238, §1.



RS 33:447.11 - Mayor's court; certain municipalities; additional court costs

§447.11. Mayor's court; certain municipalities; additional court costs

Notwithstanding any other provision of law to the contrary, the mayors of the municipalities of DeQuincy, Iowa, Vinton, and Westlake may impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance or traffic violation, provided that fifty percent of any additional court cost collected pursuant to this Section shall be remitted to the Fourteenth Judicial District's Indigent Defender Fund.

Acts 2013, No. 13, §1, eff. May 23, 2013.

NOTE: §447.11 shall be null and void on Aug. 1, 2016. See Acts 2013, No. 13, §2.



RS 33:447.12 - Mayor's court; town of Mansura; additional court costs

§447.12. Mayor's court; town of Mansura; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Mansura may impose court costs not to exceed eighty-five dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2013, No. 382, §1.



RS 33:447.13 - Mayor's court; town of Rosepine; additional court costs

§447.13. Mayor's court; town of Rosepine; additional court costs

Notwithstanding any other provision of law to the contrary, the mayor of the town of Rosepine may impose court costs not to exceed thirty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance. The court costs authorized by this Section shall be in addition to the court costs authorized by R.S. 33:441.

Acts 2014, No. 365, §1.



RS 33:447.14 - Mayor's court; town of Anacoco; additional court costs

§447.14. Mayor's court; town of Anacoco; additional court costs

In addition to the court costs authorized by R.S. 33:441, the mayor of the town of Anacoco, as the presiding officer of the mayor's court of the town of Anacoco, may impose additional court costs not to exceed twenty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance.

Acts 2014, No. 367, §1.



RS 33:448 - Mayor's court; town of New Llano; establishment; jurisdiction; additional court costs

§448. Mayor's court; town of New Llano; establishment; jurisdiction; additional court costs

A. There is hereby created and established a court, to be styled "The Mayor's Court of the town of New Llano, Louisiana", the territorial jurisdiction of which shall extend throughout the town of New Llano, Vernon Parish, Louisiana.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the mayor's court of the town of New Llano, Louisiana, and its officers.

C. The mayor as a court magistrate shall have such authority and power and the mayor's court shall have such subject matter jurisdiction as provided by law.

D. In addition to the court costs authorized by R.S. 33:441, the mayor of the town of New Llano, as the presiding officer of the mayor's court of the town of New Llano, may impose additional court costs not to exceed forty dollars for each offense, as defined by ordinance, on any defendant convicted of a violation of a municipal ordinance, provided that ten dollars of any additional court costs collected pursuant to this Section shall be remitted to the Thirtieth Judicial District's Indigent Defender's Fund.

Acts 1999, No. 259, §2; Acts 2011, No. 324, §1; Acts 2014, No. 382, §1, eff. May 30, 2014.



RS 33:449 - Mayor's court, Heflin; establishment; jurisdiction

§449. Mayor's court, Heflin; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Village of Heflin, the territorial jurisdiction of which shall extend throughout the village of Heflin in Webster Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Village of Heflin and its officers.

C. The mayor acting as a court magistrate shall have such power and authority and the mayor's court shall have such jurisdiction as provided by law.

Acts 2003, No. 82, §1.



RS 33:450 - Mayor's court, St. Gabriel; establishment; jurisdiction

§450. Mayor's court, St. Gabriel; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Town of St. Gabriel, the territorial jurisdiction of which shall extend throughout the town of St. Gabriel in Iberville Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Town of St. Gabriel and its officers.

C. The mayor acting as a court magistrate shall have such power and authority and the mayor's court shall have such jurisdiction as provided by law.

Acts 2004, No. 478, §1.



RS 33:451 - Mayor's court, Clarks; establishment; jurisdiction

§451. Mayor's court, Clarks; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the Town of Clarks, the territorial jurisdiction of which shall extend throughout the town of Clarks in Caldwell Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the Town of Clarks and its officers.

C. The mayor acting as a court magistrate shall have such power and authority and the mayor's court shall have such jurisdiction as provided by law.

Acts 2006, No. 139, §1.



RS 33:452 - Town of Evergreen; appointment of court magistrate

§452. Town of Evergreen; appointment of court magistrate

The board of aldermen of the town of Evergreen shall, upon request of the mayor, appoint an attorney who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and may from time to time be designated by the mayor to serve in his stead as the presiding official over the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's court, he shall exercise the powers and authority of the mayor over the court. The magistrate shall receive a salary fixed and paid by the board of aldermen.

Acts 2008, No. 192, §1.



RS 33:453 - Mayor's court, Central; establishment; jurisdiction

§453. Mayor's court, Central; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the City of Central, the territorial jurisdiction of which shall extend throughout the city of Central in East Baton Rouge Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the City of Central, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2008, No. 615, §1, eff. July 1, 2008.



RS 33:454 - Mayor's court, village of Hosston; establishment; jurisdiction

§454. Mayor's court, village of Hosston; establishment; jurisdiction

A. There is hereby created the Mayor's Court of the village of Hosston, the territorial jurisdiction of which shall extend throughout the village of Hosston in Caddo Parish.

B. The general provisions of R.S. 33:441 and 442 shall be applicable to and shall govern and regulate the Mayor's Court of the village of Hosston, the jurisdiction of the court, and the power and authority of the mayor and other officers of the court.

Acts 2010, No. 218, §1.



RS 33:461 - Assessment and collection of municipal taxes; tax sales; sale to municipality

SUBPART H. LEVYING AND COLLECTION OF

TAXES; EXPENDITURE OF FUNDS

§461. Assessment and collection of municipal taxes; tax sales; sale to municipality

A.(1)(a) The municipal assessment of property for taxation shall be made by the clerk or tax collector, by copying from the parish assessment rolls that portion which embraces property or persons within the corporate limits. The copy may be made at any time after the assessment rolls are approved, and all changes in the parish assessment thereafter made shall likewise be made in the copy. The copy shall be placed in the hands of the municipal tax collector and be his warrant for the collection of municipal taxes.

(b) Notwithstanding any other laws to the contrary, the city of Lake Charles may prorate municipal ad valorem taxes on property which has been annexed into the city for the year in which the taxes are first applicable and due. The taxes shall be prorated based upon the effective date of the annexation in order to reflect that portion of the year that the property was actually within the corporate limits.

(2) In all cases where persons or property have escaped taxation for a previous year, the clerk shall assess the same for taxation, and his assessment, when approved by the mayor and board of aldermen, on notice to the person assessed, shall be binding and conclusive, unless appealed from within five days after their approval.

(3) The mayor and board of aldermen shall levy the municipal taxes at the regular meeting in September of each year, or, in case of failure to do so, at any other regular meeting thereafter.

(4)(a) The tax collector shall collect municipal taxes during the time and in the same manner and under the same penalties as the state and parish taxes are collected. He shall, where not otherwise provided, in all particulars, be governed by the general revenue laws of this state, so far as applicable, in making such collection; but he shall make the reports thereby required to the mayor and board of aldermen, and shall pay over the money collected to the municipal treasurer; and shall receive only such commission or compensation as may be allowed by ordinance.

(b) Notwithstanding any other laws to the contrary, property taxes for the city of Westwego shall be due and payable each year on March thirty-first. The tax collector for the city of Westwego shall collect municipal taxes for each year no later than March thirty-first of the year following the calendar year for which the assessment rolls are approved. Otherwise, he shall collect them as provided in this Section and other applicable laws.

B.(1) Sales for the nonpayment of municipal taxes shall be made by the tax collector at such place, within the corporate limits as the mayor and board of aldermen may direct. The sale of real estate and the distraint and sale of personal property shall be made upon the same notice, at the same time, and in the same manner as provided by law for sale of like property for unpaid state and parish taxes.

(2) The deed to the purchasers for lands so sold shall be filed with the parish clerk of court, and there remain subject to redemption for the same length of time, and in the same manner as prescribed for the redemption of land sold for state and parish taxes.

(3) Where lands are offered for sale for unpaid municipal taxes, and a person will not bid therefor, the amount of taxes, damages, and costs due the same shall be struck off to the municipality, and otherwise dealt with as lands which are sold to the state for delinquent state and parish taxes. The board may pay the state and parish taxes on lands thus acquired by it, and collect the money thus paid, with the damages and interest allowed individuals in similar cases under the general revenue laws of the state thereon, from the date of such payment, upon the redemption of the lands from the municipal sale.

(4) The deeds of the tax collectors to individuals and a list of the lands sold to the municipality, which shall be made as required to be made by the state and parish collector, shall be filed within ten days after the tax sale, with the municipal clerk. Each shall have the same force and effect, and confer the same right, and be entitled to the same remedies, as deeds and lists made for delinquent taxes by the state and parish tax collector, but such title shall be subject to a title acquired under a sale for state and parish taxes.

C.(1) If the governing authority of the town of Sterlington or Richwood enters an agreement pursuant to R.S. 47:2051.1, the provisions of Subsections A and B of this Section shall not apply to the municipality to the extent they are in conflict with R.S. 47:2051.1 and any agreement authorized by and entered into pursuant thereto.

(2) If the governing authority of the city of Denham Springs enters an agreement pursuant to R.S. 47:2051.2, the provisions of Subsections A and B of this Section shall not apply to the municipality to the extent they are in conflict with R.S. 47:2051.2 and any agreement authorized by and entered into pursuant thereto.

Acts 1997, No. 1044, §2; Acts 1999, No. 1106, §2; Acts 2003, No. 284, §1, eff. June 10, 2003; Acts 2003, No. 1112, §1, eff. July 2, 2003.



RS 33:462 - Expenditures pursuant to appropriation; warrants

§462. Expenditures pursuant to appropriation; warrants

All expenditures of money for any purpose whatever shall be in pursuance of a specific appropriation made by order and in no other manner and shall be made in accordance with the provisions of R.S. 38:2211 et seq. Every warrant drawn on the treasury shall express on its face to whom issued and for what purpose allowed; and the ordinance authorizing its issue shall be cited by minute book and page, in or upon it.

Acts 1983, No. 132, §1.



RS 33:463 - Annual financial statement

§463. Annual financial statement

The mayor and board of aldermen shall produce an annual financial statement of the municipality in accordance with generally accepted accounting principles. The minutes of the board shall acknowledge that the financial statements have been produced and are available for public inspection. A copy of the annual financial statement shall be transmitted to the legislative auditor within six months of the close of the fiscal year.

Acts 1983, No. 132, §1; Acts 1984, No. 186, §1; Acts 1988, No. 110, §1.



RS 33:481 - Municipalities governed by a special legislative charter; silent charter

PART I-A. SPECIAL LEGISLATIVE CHARTER MUNICIPALITIES

§481. Municipalities governed by a special legislative charter; silent charter

Notwithstanding any other provision of law to the contrary, in any municipality governed by a special legislative charter, if the provisions of the special legislative charter are silent on a particular matter, then the provisions of Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950 shall govern. If a conflict exists between the provisions of the special legislative charter and the provisions of Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950, then the provisions of the special legislative charter shall govern.

Acts 2010, No. 52, §1, eff. May 26, 2010.



RS 33:501 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

PART II. COMMISSION PLAN

SUBPART A. ADOPTION OF COMMISSION PLAN

§501. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:502 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§502. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:503 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§503. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:504 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§504. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:505 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§505. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:506 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§506. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:507 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§507. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:521 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART B. SELECTION OF MUNICIPAL OFFICERS

§521. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:522 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§522. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:523 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§523. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:524 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§524. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:531 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART C. FUNCTIONS OF COUNCIL;

MUNICIPAL DEPARTMENTS

§531. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:532 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§532. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:533 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§533. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:534 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§534. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:535 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§535. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:536 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§536. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:537 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§537. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:551 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART D. ORDINANCES; FRANCHISES; INITIATIVE

AND REFERENDUM

§551. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:552 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§552. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:553 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§553. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:554 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§554. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:561 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART E. OFFICIAL MISCONDUCT

§561. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:562 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§562. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:571 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART F. RETURN TO ORIGINAL CHARTER

§571. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:611 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

PART III. COMMISSION AND CITY MANAGER PLAN

SUBPART A. ADOPTION OF COMMISSION-MANAGER PLAN

§611. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:612 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§612. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:613 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§613. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:614 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§614. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:615 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§615. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:621 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART B. POWERS OF CITY

§621. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:622 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§622. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:623 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§623. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:624 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§624. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:625 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§625. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:631 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART C. SELECTION OF COMMISSION;

SPECIAL ELECTIONS

§631. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:632 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§632. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:633 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§633. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:641 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART D. FUNCTIONS OF COMMISSION; ORDINANCES

§641. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:642 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§642. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:643 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§643. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:644 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§644. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:645 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§645. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:646 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§646. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:647 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§647. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:648 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§648. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:649 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§649. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:650 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§650. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:651 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§651. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:652 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§652. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:661 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART E. INITIATIVE AND REFERENDUM

§661. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:662 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§662. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:663 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§663. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:664 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§664. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:665 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§665. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:666 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§666. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:667 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§667. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:668 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§668. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:669 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§669. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:670 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§670. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:671 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§671. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:672 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§672. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:673 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§673. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:674 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§674. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:675 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§675. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:681 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART F. CITY MANAGER

§681. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:682 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§682. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:683 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§683. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:691 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART G. MUNICIPAL DEPARTMENTS

§691. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:692 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§692. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:693 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§693. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:701 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART H. APPROPRIATION OF FUNDS

§701. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:702 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§702. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:703 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§703. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:704 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§704. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:705 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§705. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:711 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART I. CITY OFFICIALS AND EMPLOYEES

§711. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:712 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§712. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:713 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§713. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:714 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§714. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:715 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§715. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:716 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§716. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:717 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§717. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:718 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§718. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:719 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§719. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:720 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§720. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:721 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§721. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:722 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§722. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:723 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§723. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:724 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§724. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:725 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§725. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:726 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§726. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:727 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§727. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:728 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§728. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:729 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§729. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:730 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§730. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:731 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§731. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:732 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§732. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:733 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§733. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:734 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§734. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:735 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§735. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:736 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§736. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:737 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§737. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:738 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§738. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:739 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§739. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:740 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§740. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:741 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§741. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:742 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§742. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:743 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§743. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:744 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§744. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:745 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§745. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:746 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§746. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:747 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§747. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:748 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§748. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:749 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§749. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:750 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§750. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:761 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART J. MUNICIPAL CONTRACTS

§761. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:762 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§762. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:763 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§763. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:764 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§764. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:765 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§765. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:771 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART K. PUBLIC IMPROVEMENTS

§771. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:772 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§772. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:773 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§773. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:774 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§774. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:775 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§775. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:776 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§776. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:777 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§777. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:778 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§778. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:779 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§779. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:780 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§780. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:781 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§781. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:782 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§782. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:783 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§783. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:784 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§784. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:785 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§785. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:786 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§786. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:787 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§787. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:788 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§788. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:789 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§789. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:790 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§790. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:791 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§791. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:792 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§792. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:793 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§793. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:794 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§794. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:795 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§795. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:796 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§796. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:811 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART L. STREETS, ALLEYS, AND SIDEWALKS

§811. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:812 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§812. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:813 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§813. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:814 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§814. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:815 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§815. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:821 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART M. PUBLIC UTILITIES

§821. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:822 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§822. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:823 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§823. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:824 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§824. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:825 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§825. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:826 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§826. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:827 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§827. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:828 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§828. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:829 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§829. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:841 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART N. EXPROPRIATION

§841. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:842 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§842. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:843 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§843. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:844 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§844. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:845 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

§845. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:851 - Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.

SUBPART O. MUNICIPAL COURTS

§851. Repealed by Acts 2010, No. 39, §2, eff. May 26, 2010.



RS 33:1181 - Preparation, publication, approval and recording of amendments

PART IV. AMENDMENT OF CHARTER

§1181. Preparation, publication, approval and recording of amendments

When a municipality existing prior to July 29, 1898, and having a population of two hundred thousand or less, which has not come under the provisions of Part I of Chapter 2 of this Title, desires to amend its charter, the same may be done in this way: The municipal governing body may prepare, in writing, the desired amendments, have the same published for three weeks in a newspaper published in the municipality, if there be one, and, if none, then by posting for said time in at least three public places therein; the proposed amendments shall then be submitted to the governor, who shall submit them to the Attorney General for his opinion. If the Attorney General is of the opinion that the proposed amendments are consistent with the constitution and laws of the United States and of this state, including Part I of Chapter 2 of this Title, the Governor shall approve the proposed amendments. If, within thirty days after publication, one-tenth of the electors of the municipality protest against any proposed amendment, the Governor shall not approve the amendment protested against until it is submitted to and ratified by a majority of the electors of the municipality at an election held within sixty days after the protest has been made.

Amendments, when approved by the Governor, shall be recorded at the expense of the municipality, in the office of the Secretary of State and upon the records of the municipal governing body, and, when so recorded, shall have the force and effect of law.

Amended by Acts 1950, No. 205, §1.



RS 33:1181.1 - Amendments to charter; notification of secretary of state

§1181.1. Amendments to charter; notification of secretary of state

Prior to January 1, 1991, and at least thirty days after effecting any amendments to its respective charter, the governing authority of each parish or municipality with a home rule charter or a legislative charter shall file with the secretary of state a copy of its respective charter or the amendments thereto.

Acts 1990, No. 149, §1.



RS 33:1221 - Election of police juries; additional members

PART V. POLICE JURY

§1221. Election of police juries; additional members

A. Except as hereinafter provided in Subsection B of this Section, every parish governing authority in Louisiana organized under the police jury system of government, shall by ordinance, establish the size of their bodies provided that no police jury shall have less than five members nor more than fifteen members, or the number of members authorized for that jury on or before May 13, 1974 whichever is greater; provided, that parishes with a population of ten thousand persons or less may establish the size of the body at not less than three members. Police jurors shall be elected at the state general election and shall serve for terms of four years, except those police jurors elected in the state general election of 1979 shall take office on the first Monday in June, 1980 and shall serve until the second Monday in January 1984. The action of any police jury adding members within the limits specified above prior to the effective date of this Act is hereby ratified.

B. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

C. Notwithstanding any provision of this section to the contrary, the police jury of the parish of St. John the Baptist is authorized to increase the number of members of said body by ordinance from nine to ten members; provided, however, that each member serving on said police jury shall represent as nearly as possible an equal number of persons.

D. Notwithstanding any provision of this section to the contrary, the police jury of the parish of Bossier is authorized to increase the number of members of said body by ordinance from eleven to twelve members; provided, however, that each member serving on said police jury shall represent as nearly as possible an equal number of persons.

Amended by Acts 1968, No. 445, §1, emerg. eff. July 20, 1968, at 2:00 P.M.; Acts 1973, No. 130, §1; Acts 1974, No. 11, §1; Acts 1974, No. 421, §1; Acts 1974, No. 500, §1; Acts 1977, No. 117, §1; Acts 1979, No. 755, §1; Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.



RS 33:1221.1 - Rapides Parish Police Jury; terms of members; resignation to qualify for another elected public office

§1221.1. Rapides Parish Police Jury; terms of members; resignation to qualify for another elected public office

A. Police jurors elected in Rapides Parish in September, 1978, shall serve until the second Monday in January, 1984. Successors to the police jurors elected at said election shall serve for terms of four years.

B. Any person elected to the police jury in Rapides Parish in September, 1978, shall submit his resignation from the position as a police juror upon his qualifying as a candidate for another elected public office. The resignation from the position as a police juror shall become effective upon the person taking the oath of office to his newly elected public office, or upon his successor taking office as police juror, whichever is the earlier.

C. Notwithstanding any provision of law to the contrary, where a vacancy occurs due to a person resigning his position as police juror in Rapides Parish in order to qualify as a candidate for another elected office, the election to fill the vacated office shall be conducted on the date of the election for the office for which the person qualifies.

Added by Acts 1978, No. 246, §1.



RS 33:1221.2 - Lincoln Parish governing authority; limitation of number of terms; exclusion of retirement system participation

§1221.2. Lincoln Parish governing authority; limitation of number of terms; exclusion of retirement system participation

Notwithstanding any other provision of law to the contrary, the governing authority of the parish of Lincoln may, by ordinance, limit the number of terms a member thereof may serve, and exclude members thereof from participation in the otherwise applicable public retirement system, subject to approval of a majority of the electors voting at an election held for the purpose.

Acts 1991, No. 829, §1, eff. July 23, 1991.



RS 33:1222 - Repealed by Acts 1968, No. 445, 2, emerg. eff. July 20, 1968, at 2:00 P.M.

§1222. §§1222, 1223 Repealed by Acts 1968, No. 445, §2, emerg. eff. July 20, 1968, at 2:00 P.M.



RS 33:1224 - Police jury may redistrict parish into wards

§1224. Police jury may redistrict parish into wards

The police jury of each parish may redistrict their parish into not more than twelve police jury wards, as the convenience of the people may require. Any such wards shall be compact and contiguous.

Amended by Acts 1968, No. 445, §1, emerg. eff. July 20, 1968, at 2:00 P.M.



RS 33:1225 - Qualifications

§1225. Qualifications

Members of the police juries shall possess the same qualifications at the time of their election as members of the house of representatives and in addition thereto shall not hold or exercise the office of mayor of any municipality having a population of 5000 or more according to the United States census for the year 1960.

Amended by Acts 1962, No. 267, §1.



RS 33:1226 - Organization of police jury; personal responsibility of police jurors

§1226. Organization of police jury; personal responsibility of police jurors

A. Police jurors elected in the state general election of 1983 and thereafter shall on the second Monday in January next succeeding their election meet at the courthouse of their respective parishes, take the oath of office, organize and proceed to the discharge of their duties, and the police jury shall elect a president from their own number. The police jury may also, in its discretion, elect a vice president who shall serve as president in the absence or inability of the president to serve for any reason. If there be, for any cause whatsoever, any failure to organize at the time provided for in this Section, then those who do meet shall fix some other time, not to exceed one month, and cause the members to be notified by the sheriff of such time of meeting, and on that day they shall meet and organize. A majority shall constitute a quorum, and shall organize and proceed to business.

B. No member shall be held personally responsible for performing or failure to perform a ministerial duty incumbent upon him as a police juror where such duties are delegated to him by the police jury as a whole. The provisions of this Sub-section shall not be interpreted to relieve any police juror from liability for negligence from his own tortious acts.

C. Notwithstanding the provisions of R.S. 18:571, R.S. 42:141 or any other provisions of law to the contrary, the governor shall issue commissions to the duly elected police jurors within thirty days prior to the taking of office by the police jurors in their respective parishes.

Amended by Acts 1954, No. 574, §1; Acts 1963, No. 53, §1; Acts 1964, No. 526, §2; Acts 1968, No. 443, §1; Acts 1977, No. 117, §1.



RS 33:1226.1 - Repealed by Acts 1992, No. 439, 1.

§1226.1. Repealed by Acts 1992, No. 439, §1.



RS 33:1227 - Regular meetings

§1227. Regular meetings

Police juries may fix the periods of their respective regular meetings, and meet at any other times which they deem necessary.



RS 33:1228 - Special meetings

§1228. Special meetings

The president of a police jury shall call a meeting of the police jury whenever he is thereto required by twelve inhabitants, freeholders.



RS 33:1229 - Convening police jury when office of president is vacant

§1229. Convening police jury when office of president is vacant

When the police jury has elected a vice-president pursuant to its authority under R.S. 33:1226, the vice-president may convene the police jury whenever the president is absent or unable to serve for any reason. Under such circumstances, the vice-president may convene the police jury in the same manner and for the reasons that the president could himself do. If the police jury has not elected a vice-president under R.S. 33:1226, the clerk of the district court of the parish may convene the police jury whenever there is a vacancy in the office of president, in the same manner and for the reasons that the president could himself do.

Amended by Acts 1963, No. 53, §1.



RS 33:1230 - Notice of meetings

§1230. Notice of meetings

Notice to members shall be necessary only in cases of special meetings.



RS 33:1231 - Resignation of president

§1231. Resignation of president

The president, when desirous of resigning his seat as a member or president, shall tender his resignation to the police jury.



RS 33:1232 - Vice-president or president pro tempore to perform duties of president who does not attend

§1232. Vice-president or president pro tempore to perform duties of president who does not attend

When the police jury has elected a vice-president pursuant to its authority under R.S. 33:1226, the vice-president shall have all the powers and perform all the duties required by law of the president whenever the president does not attend. If the police jury has not elected a vice-president under R.S. 33:1226, whenever the president does not attend, the police jury shall appoint a president pro tempore, from among themselves, who shall have all the powers and perform all the duties required by law of the president. If the police jury has elected a vice-president under the provisions of R.S. 33:1226, whenever the president and vice-president do not attend a duly called meeting of the police jury and there is a quorum of the police jury in attendance, the police jury shall appoint from among themselves, for that meeting only, a president pro tempore who shall have all the powers and perform all the duties required by law of the president.

Amended by Acts 1963, No. 53, §1; Acts 1982, No. 60, §1



RS 33:1233 - Compensation

§1233. Compensation

A.(1) Every parish governing authority in Louisiana organized under the police jury system of government shall, by ordinance approved by a majority of the elected members of the governing authority in open public meeting, after public hearing which has been advertised in the official journal of the parish on at least two separate occasions within a period of fifteen days preceding the open meeting, provide for the method and amount of compensation and mileage to and from the meeting place to be paid the member of the police jury of that parish.

(2)(a) Members of the police juries are authorized to receive compensation not to exceed fifty dollars per day and the same mileage allowance as provided to state elected officials going to and from the courthouses in their respective parishes for every day they are actually employed in the service of the parish and for travel outside of the parish on parish business. Mileage shall be charged for each day of attendance at each session of the police jury to be paid out of funds of the several parishes on the warrant of the president, provided however, that if a juror has use of a parish owned vehicle for the conduct of official business, the mileage compensation shall not be paid.

(b)(i) Police jurors shall not be paid for more than one hundred forty-four days in any one year.

(ii) No police juror shall be compensated for more than twelve meetings per month, or, in lieu of such per diem, the police jury may elect, by a vote of a majority of the elected members, to be paid on a salary basis, in which event the maximum salary allowable shall be one thousand six hundred dollars per month for each member of the police jury. A police jury may provide for an increase in the salary of the police juror serving as president of the police jury in an amount not to exceed four hundred dollars per month more than the salary established for members of the police jury. Such additional salary shall only be payable while a police juror is holding the position of president of the police jury.

(iii) In the event that the police jury elects to go on a salary basis, a police juror who does not attend regular, special, or committee meetings of the police jury may be required to forfeit the sum of twenty-five dollars of said salary for each nonattendance without reasonable excuse.

(iv) The police jury, by majority vote in open session, may determine on an individual basis whether a member had a reasonable excuse for nonattendance at any regular, special or committee meeting of the police jury.

(3) In addition to any other compensation or expense allowance provided by law, each parish governing authority which does not operate under a home rule charter may pay a monthly, itemized expense allowance, not to exceed two hundred dollars per month, to the members of the governing authority as payment for actual expenses incurred in the performance of their duties. Such expense allowance shall be provided upon approval of a majority of the members of the governing authority after public hearing.

B. In lieu of the provisions of Subsection A of this Section, each member of the governing authority of East Baton Rouge Parish may be empowered to receive a travel allowance for in-parish travel which includes payment for a combination of travel and car allowance of a maximum of eight hundred dollars per month for each member. Such allowance shall be provided upon approval of a majority of the members of the local governing body after public hearing.

Amended by Acts 1950, No. 78, §1; Acts 1952, No. 287, §1; Acts 1956, No. 187, §1; Acts 1965, No. 95, §1; Acts 1966, No. 92, §1; Acts 1966, No. 360, §1; Acts 1968, No. 417, §1; Acts 1970, No. 560, §1; Acts 1972, No. 344, §1; Acts 1973, No. 140, §1; Acts 1974, No. 474, §1; Acts 1976, No. 625, §1; Acts 1977, No. 82, §1; Acts 1978, No. 375, §1; Acts 1980, No. 526, §1. Acts 1984, No. 896, §1; Acts 1985, No. 236, §1, eff. July 6, 1985; Acts 1993, No. 423, §1; Acts 1995, No. 964, §1; Acts 1997, No. 1159, §1, eff. July 14, 1997; Acts 2008, No. 356, §1.



RS 33:1234 - Payment of official expenses

§1234. Payment of official expenses

A.(1) Police juries may pay the official expenses of any officer or member thereof, when such expenses have been incurred on trips outside of the parish on official business authorized by the police jury.

(2) Payment of official expenses herein authorized shall be made only upon presentation of itemized expense accounts showing the nature of the expenses, the place visited, and the purpose of the trip.

B.(1) The parish governing authority of East Baton Rouge Parish may pay the official expenses, not to exceed two hundred dollars per month, of any officer or member thereof, when such expenses have been incurred on official business authorized by the parish governing authority.

(2) Payment of official expenses herein authorized shall be made only upon presentation of itemized expense accounts showing the nature of the expenses, including, if applicable, the place visited and the purpose of the trip.

Acts 1993, No. 423, §1.



RS 33:1235 - Penalty for failure to perform duties

§1235. Penalty for failure to perform duties

If the president of a police jury fails to perform any of the duties imposed on him by law, without reasonable excuse, he shall forfeit the sum of twenty-five dollars for each failure, to be recovered before any court of competent jurisdiction by motion of the parish attorney, after three days notice; and if any member of the police jury fails to attend any meeting, after being duly notified, or without notice if at a regular session, such member, if he has no reasonable excuse, shall forfeit the sum of ten dollars, to be recovered as above. Such forfeitures shall be paid into the parish treasury.



RS 33:1236 - Powers of parish governing authorities

§1236. Powers of parish governing authorities

The police juries and other parish governing authorities shall have the following powers:

(1) To make regulations for their own government.

(2)(a) To regulate the proportion and direction, the making and repairing of the roads, bridges, causeways, dikes, dams, levees and highways when, in the opinion of the police jury, such work will further the best interests of the parish and the parish road system;

(b) To provide for the graveling of school bus turnarounds when requested to do so by the parish school board, without the necessity of the parish school board furnishing materials or contributing funds to the police jury for such purpose if it is determined by the police jury to be in the best interest of the parish and the parish road system. Provided, however, that nothing herein shall prohibit parish school boards from providing gravel or contributing funds to the local governing authority for the graveling of school bus turnarounds; and in addition,

(c) The police juries may, upon request of the governing authority of any incorporated municipality, perform all or any part of the repair, maintenance and care of roads, streets, alleys, bridges and culverts and other drainage facilities, situated within and under the jurisdiction of such incorporated municipality, and may expend for such purposes any funds made available to them for road purposes. Police juries may maintain private driveways within the right of way of a public road or highway owned by the parish when such maintenance serves a public purpose, but only to repair damage done by the public.

(3) To regulate the clearing of the banks of rivers and natural drains; for the clearing of the banks of the Mississippi River and all other navigable streams and natural drains for the purpose of securing a free passage for boats and other water crafts, and for logs and timber; to make regulations to prevent the introduction into and propagation in all such streams and natural drains of aquatic plants and other vegetation which can in any manner impede or obstruct navigation of boats and all other water craft or the towing of logs and timber, as well as to prevent the passing from one stream to another (though one or both of such streams be or be not navigable) of all such aquatic plants and vegetation; to build dams to prevent the passage or encroachment of salt water from the Gulf of Mexico or any bays, inlets, or streams connected therewith, into fresh water streams, when such salt water shall be found injurious to property.

(4) To regulate the form and height of inclosures or fences, whenever they may think proper to require the proprietors to inclose any ground.

(5) To pass all ordinances and regulations in relation to the marking, the sale, destruction of cattle in general and especially of wild cattle which are not marked and also of horses and mules; and to take any measure concerning the policing of cattle in general in all the cases not provided for by law; to fix the time in which cattle may be suffered to rove in the parishes of this state, where that custom prevails, so that such roving may not be detrimental to the crops; to determine what animals shall not be suffered to rove, and in what cases they may lawfully be killed.

(6) To regulate the policing of taverns and houses of public entertainment and shops for retailing liquors in their respective parishes, and to impose whatever parish tax they may see fit on all keepers of billiard tables and grog shops and on all hawkers, peddlers and trading boats.

(7) To levy such taxes as they may judge necessary to defray the expenses of their respective parishes.

(8) The police juries shall have the exclusive privilege of establishing ferries and toll bridges within their respective limits, of fixing the rates of ferriage and toll to be charged thereon, and of generally regulating the policing of the same. This privilege shall not extend to any ferries or bridges already established, until the expiration of their charters; nor to any ferries or bridges within the control of municipal corporations, save and except with the consent and approval of the council of the municipal corporation who may waive their jurisdiction in favor of the police juries; but no toll shall ever be charged on such bridge, and said police juries may lease the ferries within their respective parishes for any number of years, not to exceed five years, and the lessees of said ferries shall give bond and security annually, payable to the president of the police jury, in such sum as may be required, for the faithful performance of their duties as public ferrymen.

(9) To appoint a treasurer for the parish.

(10) To appoint all officers necessary to carry into execution the parish regulations, and to remove them from office.

(11) To provide for the support of the poor and necessitous within their respective parishes by taxation or otherwise; the powers granted under this Paragraph (11) shall include, but not be limited to the following powers:

(a) For the assistance of the unskilled poor; low-income persons; disadvantaged persons; unemployed persons; students from low-income families; the chronically unemployed poor; geographic areas having large concentrations or proportions of such persons; and rural areas having substantial migration to urban areas, appropriately focused to assure that work and training opportunities are extended to the most severely disadvantaged persons who can be reasonably expected to profit from the opportunities presented, and which are supported by specific commitments of cooperation from private and public employers; by all appropriate programs, activities, means or methods including, but not limited to the following:

(i) Day care and preschool activities;

(ii) Special, remedial and other noncurricular assistance to elementary and secondary school age children, including precollege assistance;

(iii) Literacy courses and other adult basic education programs;

(iv) Legal advice and representation, where other adequate representation cannot be found;

(v) Specialized and comprehensive neighborhood health services programs, including alcoholism programs; and including operation of health services physical facilities;

(vi) Emergency food and medical assistance to prevent starvation and counteract malnutrition;

(vii) Family planning and assistance therein by all appropriate means, in a manner consistent with individual moral, philosophical, and religious beliefs;

(viii) Programs to provide employment for persons over 55, and services and recreation for persons age 60 and over, including establishment of recreation and service centers run by the elderly themselves;

(ix) Neighborhood centers controlled by neighborhood residents providing a variety of appropriate service and activities, including those described elsewhere in this listing as determined by the residents;

(x) Neighborhood organization and improvement programs;

(xi) Poor people's cooperatives; including credit unions and consumer cooperatives as well as usual types of producer, marketing, and distributing cooperatives;

(xii) Consumer education;

(xiii) Housing development and services organizations, including development of programs and services, under other federal housing legislation, for needy tenants and homeowners, but not including mortgage loans and long-term capital financing;

(xiv) Employment and manpower training;

(xv) Youth employment and activities;

(xvi) Individual and family counseling and referral to other local services;

(xvii) Cash grant and loan assistance to poor individuals and families to meet immediate needs;

(xviii) Voter education, but not including actual assistance in voting or registering to vote;

(xix) Assistance to small neighborhood businesses of the poor or disadvantaged;

(xx) Agricultural assistance in rural area;

(xxi) Economic development activities;

(xxii) Training and technical assistance to carry out any of the projects in (i) through (xxi);

(xxiii) Planning and development of any of the projects in (i) through (xxii);

(xxiv) Evaluation of any of the projects in (i) through (xxiii);

Provided, however, nothing herein provided shall extend or restrict, or have any effect upon any powers of expropriation by a municipality.

(b) To receive and administer funds from the United States under the Economic Opportunity Act of 1964 of the United States, and any amendments thereto including Public Law 90-222 of December 23, 1967*; funds and contributions from private or local sources; a parish; or the State of Louisiana, to be used pursuant to the purposes and provisions of this section.

(c) To transfer any funds received in accordance with the preceding paragraph, and in further pursuance of such purposes; to delegate appropriate powers to other agencies, and to enter into appropriate agreements and commitments with the United States and/or any of the several agencies thereof as may be necessary or appropriate in the exercise of the powers granted in this section.

(d) To avail itself of the provisions and authority established and granted in R.S. 33:1321 through 33:1332, both inclusive, in the exercise of the powers herein granted.

(e) To act as and perform the functions of a Community Action Agency under the terms and provisions of the Economic Opportunity Act of 1964, of the United States, and amendments thereto.

(12) To cause to be opened in any town, suburb, or other place divided into house lots, or when a point of land on the Mississippi or other water course is divided among the several proprietors, such ancient natural drains as have been obstructed by the owners of the adjacent lands, and to prescribe the mode to be observed in that respect; to cause any water course which is not navigable to be filled up for the purpose of carrying the public highways over the same; provided that no injury be thereby occasioned to the neighboring inhabitants; and whenever an application is made by more than twelve inhabitants of a town, suburb, or other place divided into house lots, or when a point of land on the Mississippi or other water course is divided among several proprietors, and it is found necessary to dig one or more common draining ditches, the juries may ordain that the ditches be dug at the expense of the owners of the lots, and that the expenses be borne by a contribution among the owners, to be levied in such manner as the jury shall prescribe; saving to individuals or persons aggrieved the right of complaining for the making or opening of such natural or artificial drainings when unnecessary or harmful to them.

(13) To construct and maintain drainage, drainage ditches, and drainage canals; to open any and all drains which they may deem necessary and to do and perform all work in connection therewith; to cut and open new drains, ditches and canals, to acquire lands for necessary public purposes, including rights of way, canals and ditches by expropriation, purchase, prescription or by donation; to enter into contracts for the construction of such drainage works, and to purchase machinery and have the work performed under their own supervision; to allocate, use and expend the general alimony of the parish for any of the above purposes; to incur debt and issue bonds for drainage and drainage canals in the manner provided for by Subtitle II of Title 39; and use such other funds as may be legally expended for such purposes; to levy taxes for the maintenance of said drainage works in the manner provided for and under the authority of Article X, Section 10 of the Constitution of the State of Louisiana, as amended, and to construct any works and do any and all things necessary to effect proper drainage and carry this Paragraph into effect; to enter into contracts or agreements, under such terms and conditions as may be mutually agreeable with the State of Louisiana, through the Department of Public Works for the securing of State aid for the purposes herein authorized; to cooperate and participate in any State or Federal aid program which may now exist or which may hereafter come into effect under any State or Federal law. Police juries shall open all natural drains which they deem necessary in their respective parishes and shall perform all work connected therewith, which they may deem necessary to make the opening of natural drains effective. They may perform all other acts necessary to fully drain all the land in their respective parishes and maintain such drainage when established. This Paragraph is intended to furnish additional means whereby parishes in the State of Louisiana may accomplish the objects and purposes herein referred to, and shall be liberally interpreted.

(14) To adopt such ordinances and regulations as they deem necessary to prevent and punish the intentional unauthorized entry upon or in any structure, watercraft, or movable and to prevent and punish the intentional entry upon immovable property when the offender knows the entry is unauthorized or when the entry is under circumstances where the offender reasonably should know that the entry is unauthorized. The maximum fine or imprisonment which may be imposed under any ordinance or regulation adopted pursuant to this Paragraph shall not exceed the pertinent maximum fine or imprisonment which may be imposed under R.S. 14:63 or R.S. 14:63.12, whichever is appropriate.

(15) To grant permission and to determine the rate of toll to be demanded by persons desiring to build a bridge or make a turnpike road; but in no case shall the police jury grant the right of toll for more than ten years.

(16) To enact ordinances and regulations, not inconsistent with the laws and constitution of the United States, nor of this state, to protect their respective parishes against the introduction of every kind of contagious disease.

(17) To sue any person for whose account levees, roads, etc., may have been made or repaired at the expense of the parish, and to obtain the reimbursement of said amount, by privilege on the land subject to the works.

(18) To appoint parish syndics, and overseers of roads and levees, at any regular meeting, by a majority of the votes present, and whether a quorum is in attendance or not.

(19) To lease to the bidder for the shortest time, not exceeding ten years, any tract of land within the limits of their respective parishes, given by the general government to the State for the use of schools, and upon which a levee is necessary, as well for its own protection as for that of the adjoining lands; the only consideration of said lease to be making and keeping in repair the necessary levee by the lessee, for the whole term of his lease.

(20) To pass all ordinances and regulations which they deem necessary to govern and regulate the laying out of subdivisions, resubdivisions, roads, streets, alleys, ways, subways, viaducts, bridges, parks, parkways, boulevards, playgrounds, community centers and other public buildings, grounds, or improvements, and the location, re-location, widening, removal, vacation or extension or other improvements of such existing public works; the platting of land into lots, roads, streets, and other dedicated or private ways; the location, re-location, development, routing, and re-routing of transit and transportation lines, which in the opinion of the police jury are in the interest of the systematic planning of the parish.

(21)(a)(i) To pass ordinances to compel property owners to cut grass and obnoxious weeds on their property, including property with structures located thereon. If the owners of lots located within subdivisions outside municipalities in the parish fail to cut and remove such grass and weeds when requested to do so, within fifteen days after receipt of a registered or certified letter by the police jury of said parish, the police jury shall have authority to have such grass and weeds cut and removed and to charge the property owners therefor in accordance with regulations adopted by the police jury. Upon failure of any such property owner to pay the charges, the police jury may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said weeds and grass were cut and removed. The lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1). Parishes may, at their option, pass ordinances to add grass cutting charges as heretofore enumerated to the annual ad valorem tax bill of the property involved if the charges remain unpaid; the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under this Item.

(ii) The governing authority of St. John the Baptist Parish may adopt ordinances to compel property owners to cut grass and obnoxious weeds on their property. If the owners of vacant lots outside municipalities in the parish fail to cut and remove such grass and weeds when requested to do so, within fifteen days after receipt of a registered or certified letter by the governing authority, the governing authority shall have authority to have such grass and weeds cut and removed and to charge the property owners therefor in accordance with regulations adopted by the governing authority. Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said weeds and grass were cut and removed. The lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1). The governing authority may adopt ordinances to add grass cutting charges as heretofore enumerated to the annual ad valorem tax bill of the property involved if the charges remain unpaid; the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under this Item.

(b)(i) The governing authority of the parish of Jefferson may enact ordinances regulating or prohibiting the growth or accumulation of grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter.

(ii) In the exercise of the authority herein granted, the parish governing authority may, among other things, but not by way of limitation, require or compel property owners to cut or remove such grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter on their property.

(iii) If the owner of any lot located within recognized subdivisions outside municipalities in the parish fails to cut or remove such matter when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such matter cut or removed and may charge such property owner in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said matter was cut or removed. In the parish of Jefferson, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may, at its option, enact ordinances to add cutting and removal charges to the annual ad valorem tax bill of the property involved. In the parish of Jefferson, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Paragraph (21)(b)(iv) of this Section.

(vi) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vii) In the exercise of the authority herein granted to the parish of Jefferson, the parish of Jefferson shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(viii) Repealed by Acts 1989, No. 164, §2.

(c) The provisions of Subparagraph (21)(a) of this Section shall not apply to the parishes of Grant and Vernon.

(d)(i) The governing authority of the parish of Assumption may enact ordinances regulating or prohibiting the growth or accumulation of grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter.

(ii) In the exercise of the authority herein granted, the parish governing authority may, among other things, but not by way of limitation, require or compel property owners to cut or remove such grass, obnoxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter on their property.

(iii) If the owner of any residential property, as defined by the parish governing authority, outside municipalities in the parish fails to cut or remove such matter when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such matter cut or removed and may charge such property owner in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said matter was cut or removed.

(v) The parish may enact ordinances to add cutting and removal charges to the annual ad valorem tax bill of the property involved.

(e)(i) The governing authorities of the parishes of St. Martin and Ouachita may enact ordinances regulating or prohibiting the growth or accumulation of grass, noxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter.

(ii) In the exercise of the authority herein granted, the parish governing authority may, among other things, but not by way of limitation, require or compel property owners to cut or remove such grass, noxious weeds, or other deleterious or unhealthful growths, trash, debris, refuse, or discarded or noxious matter on their property.

(iii) If the owner of any property in the parish located outside any municipality but within a subdivision or in a clearly established residential area on a state highway or a parish road fails to cut or remove such matter when requested to do so by the governing authority within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such matter cut or removed and may charge such property owner in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said matter was cut or removed. The lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may enact ordinances to add cutting and removal charges to the annual ad valorem tax bill of the property involved. If such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iv) of this Subparagraph.

(f)(i) If property, which may be subject to a lien and privilege granted in favor of a parish under this Paragraph, is owned in indivision and the owners in indivision, with their proportionate share in the property, are listed separately by the tax assessor on the ad valorem tax roll for the parish, then the notice to cut and remove such grass and weeds under this Paragraph shall be sent to each owner in indivision and shall list the proportionate share of such charges due by that owner.

(ii) Upon failure of each owner in indivision to pay his proportionate share of the charges incurred by the parish in cutting and removing such grass and weeds, that part of the property for which the charges are not paid shall be subject to a lien and privilege in favor of the parish as provided in this Paragraph.

(iii) Upon payment by an owner in indivision of his proportionate share listed on the ad valorem tax roll for the parish of the charges incurred under this Paragraph, and after certification of such proportionate interest by the assessor, the lien and privilege granted under this Paragraph shall be removed from the proportionate interest of the paying owner in indivision. If outstanding charges levied under this Paragraph are added to the annual ad valorem tax bill, the proportionate payment by the paying owner in indivision shall be reflected on the bill and his interest in the property free of such charge shall be distinguished on the tax bill.

(iv) Notice of the lien and privilege required herein shall be made upon the owners in indivision at their actual address or the last known address listed to the tax rolls of the parish.

(g)(i) The governing authority of the city of Westwego may enact ordinances which require that community services be performed by persons who allow weeds, grass, or other noxious growths to accumulate on their property thereby allowing the property to degrade to a deplorable condition which endangers the health and safety of humans and pets.

(ii) City law enforcement authorities shall have the authority to enforce such ordinances, including the authority to issue summons for violations of such ordinances. The mayor's court located within the city of Westwego shall have jurisdiction to hear cases relative to such violations and to impose penalties for such violations in accordance with applicable ordinances.

(iii) The offender shall be cited for the offense by means of summons as provided by ordinance.

(iv) Whoever violates the provisions of this Subparagraph shall:

(aa) Upon first conviction be sentenced to serve ten hours of community service on his property or in a work detail as approved by the court.

(bb) Upon second conviction be sentenced to serve twenty hours of community service on his property or in a work detail as approved by the court.

(cc) Upon third or subsequent conviction be sentenced to serve fifty hours of community service on his property or in a work detail as approved by the court, or any combination of the aforementioned penalties.

(v) The court may require an individual convicted of a violation of this Subparagraph to remove the weeds, grass, or other noxious growths which have accumulated on his property in disregard of the health and safety of others in lieu of or in addition to the penalties prescribed in this Subparagraph.

(h)(i) Notwithstanding the provisions of Item (a)(i) of this Paragraph, the governing authority of the parish of East Baton Rouge is authorized to pass ordinances to compel property owners to cut grass and obnoxious weeds on their property, including property with structures located thereon. If the owners of lots located within subdivisions outside municipalities in the parish fail to cut and remove such grass and weeds when requested to do so, within fifteen days after receipt of a registered or certified letter by the governing authority of the parish, the governing authority of the parish shall have authority to have such grass and weeds cut and removed and to charge the property owners therefor in accordance with regulations adopted by the parish governing authority. However, if the registered or certified letter is returned as undeliverable or as not accepted, no such work shall begin and the governing authority of the parish shall make an additional request of such property owners by regular mail. If the property owners fail to cut and remove such grass and weeds within fifteen days after the mailing of such request by the governing authority of the parish, the governing authority shall have authority to have such grass and weeds cut and removed and to charge the property owners as provided in this Item.

(ii) Upon failure of any such property owner to pay the charges due pursuant to the provisions of this Subparagraph, the governing authority of the parish of East Baton Rouge may file a certified copy of the charges with the recorder of mortgages, and the copy, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which the weeds and grass were cut and removed. The lien and privilege granted under this Item, when recorded within sixty days from the date of completion of the cutting or removal, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1). The governing authority of the parish may, at its option, pass ordinances to add grass cutting charges as provided in this Subparagraph to the annual ad valorem tax bill of the property involved if the charges remain unpaid.

(22) To pass ordinances, prohibiting or regulating the storage of dynamite or other explosives within the parish.

(23) To pass ordinances providing for the control, supervision and regulation of tourist courts or tourist camps, and providing regulations for their operation.

(24) To pass ordinances providing for the control, supervision, regulation and operation of soft drink stands, sandwich stands, and all such similar places that furnish curb service or service in lots or parking places, including ordinances either regulating or prohibiting the operation of loud speakers.

(25) To pass ordinances providing penalties for violations of any ordinances adopted on any of the above subjects, said penalties not to be inconsistent with penalties authorized by existing laws.

(26) Whenever in their judgment it is to the manifest interest of the public in general, and in order to facilitate the construction, maintenance and operation of canals, or portions of canals, or a branch of a canal, to be constructed by or under the authority of the United States for the purpose of transportation, and for the construction and improvement of the Inland Waterway Channel, known as the "Intercoastal Canal", to expropriate in the same manner and under the same limitation as expropriation of rights of way for public road purposes rights of way for the canals, when the owner or owners of the lands, in their respective parishes, through which lands the canals are projected and for which the rights of way are needed, shall, from disagreement in price, or any cause whatever refuse to convey the rights of way to the United States.

Upon the acquisition of title to rights of way, the police juries shall thereupon execute to the United States and deliver to their authorized agent, a deed of donation of the rights of way, reciting the proceedings relative to the acquisition of the title. The deed of donation shall convey to the United States a good and absolute title to the rights of way against all persons whatsoever.

To donate to the United States any real property, which it may own or in which it may have any interest, for the purpose of the erection and construction thereon of public buildings which the United States may propose and agree to erect and construct. The police juries may warrant the title to the property, which may be so donated to the United States.

(27) To levy a tax not to exceed three (3) mills for the creation and support of public health centers in the parish; provided that the rate, purpose and duration of said tax shall be submitted to the resident property taxpayers qualified to vote in the parish in which the tax is to be levied, and, a majority vote of those voting, in number and amount, shall have voted in favor thereof; all in accordance with the authority of Article X, Section 10 of the Louisiana Constitution.

(28) To enact ordinances regulating the traffic on all public roads outside of incorporated municipalities and within recognized subdivisions other than state constructed and maintained streets and highways, including but not by way of limitation the right to establish speed limits and speed zones, to regulate the parking of vehicles, to establish rules and regulations for the movement of traffic, including the designation of one-way streets, and for such other similar rules and regulations; provided that insofar as such ordinances may affect state highways they shall not be in conflict with any rules and regulations established by the legislature for the use of highways forming part of the state highway system.

(29) The governing authority of the parish in which the state capitol is located may enact ordinances regulating the construction, maintenance, repair and condemnation of buildings, dwellings and other structures, and to enact ordinances establishing building regulations. Such ordinances may provide for the regulation of the business of wiring buildings for conducting electric current into and through the same; regulation of the business of plumbing; and regulation of all aspects of construction, maintenance, repair and condemnation. Said authority may by ordinance prescribe rules and regulations for persons, firms or corporations engaged in the business of providing electrical, plumbing and construction work, and said authority may provide for the issuance of permits and adoption of codes for all such work. All such codes shall include, among other things, provision for the employment of inspectors to enforce and carry out the provisions thereof, and all such ordinances, rules, regulations, permits and codes shall be effective within or without recognized subdivisions of the parish outside of incorporated municipalities of said parish.

(30)(a)(i) To enact ordinances regulating or prohibiting the storing or abandoning of trash, debris, junk, wrecked or used automobiles, or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery or other metal, tin, or other discarded items, on any vacant lot, or any portion of any occupied lot, neutral ground or sidewalk, within recognized subdivisions of the parish.

(ii) In the exercise of the authority herein granted, the governing authority, among other things, but not by way of limitation, may require that any vacant lot, or portion of any occupied lot, used for storing of junk, or other matter herein listed, shall be surrounded or enclosed by a board fence or other enclosure.

(b)(i) In the exercise of the authority granted herein, the governing authority of the parishes of Jefferson, Ouachita, Calcasieu, Ascension, and St. Tammany may require or compel property owners to remove trash, debris, junk, wrecked or used automobiles, or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery or other metal, tin, or other discarded items on their property, when such items are being stored or kept in violation of any zoning or other regulatory ordinance.

(ii) If the owner of any such lot located within recognized subdivisions outside municipalities in the parish fails to remove any such item or items when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such trash, debris, junk, or wrecked or used automobiles, motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery, or other metal, tin, or other discarded items removed and may charge the property owner therefor in accordance with regulations adopted by the governing authority.

(iii) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of the charges with the recorder of mortgages, and the copy when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property from which the items were removed. In the parishes of Jefferson, Ascension, and St. Tammany, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the removal of the items, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(iv) The parish may, at its option, enact ordinances to add the removal charges to the annual ad valorem tax bill of the property involved. In the parishes of Jefferson, Ascension, and St. Tammany, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iii) of this Subparagraph.

(v) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vi) In the exercise of the authority herein granted to the parishes of Jefferson, Ascension, and St. Tammany, the respective parish shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(c) The governing authority of the parish of Ouachita shall have the power to enact ordinances regulating or prohibiting the storing or abandoning of trash, debris, junk, wrecked or used automobiles or motor vehicles, or any part or parts thereof, or any other junk discarded or abandoned machinery, or other metal, tin, or other discarded items on any property within the parish of Ouachita and outside of recognized municipalities therein.

(d)(i) The governing authority of the parish of St. Martin shall have the power to enact ordinances regulating or prohibiting the storing or abandoning of trash, debris, junk, wrecked or used automobiles or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery, or other metal, tin, or other discarded items on property located within the parish and outside of any municipality but within a subdivision or in a clearly established residential area on a state highway or a parish road.

(ii) In the exercise of the authority granted herein, the governing authority of the parish of St. Martin may require or compel property owners to remove trash, debris, junk, wrecked or used automobiles, or motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery or other metal, tin, or other discarded items on their property when such items are being stored or kept in violation of any zoning or other regulatory ordinance.

(iii) If the owner of any such property located in the parish outside any municipality but within a subdivision or in a clearly established residential area on a state highway or parish road fails to remove any such item or items when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the governing authority may have such trash, debris, junk, or wrecked or used automobiles, motor vehicles, or any part or parts thereof, or any other junk, discarded or abandoned machinery, or other metal, tin, or other discarded items removed and may charge the property owner therefor in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same when so filed and recorded shall operate as a lien and privilege in favor of the parish against the property of which said items were removed. Such lien and privilege, when recorded within sixty days from the date of completion of the removal of the items, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may, at its option, enact ordinances to add the removal charges to the annual ad valorem tax bill of the property involved. If such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Item (iv) of this Subparagraph.

(31)(a) Except as provided in Subparagraph (b) of this Paragraph, to enact ordinances to require, prohibit, or regulate the destruction, disposal, or burning of trash, garbage, leaves, limbs and branches, or debris of any kind and to regulate dumping and the use of borrow pits for sanitary fill. However, no parish or municipality shall engage in any regulation of the generation, transportation, and/or disposal of hazardous wastes other than the initial siting of facilities pursuant to general land use planning, zoning, or solid waste disposal ordinances.

(b)(i) No ordinance shall prohibit any person from burning trees, brush, grass, or other vegetable matter in any parish having a population of ninety thousand or less, provided the location of the burning is not within the territorial limits of a city or town or is not adjacent to a city or town in such proximity that the ambient air of the city or town will be affected by smoke from the burning.

(ii) Notwithstanding any other provision of law to the contrary, no burning of trees, brush, grass, or other vegetable matter authorized by this Subparagraph shall be allowed if the emission of smoke from the burn passes onto or across a public road creating a traffic hazard due to impairment of visibility, as defined by rule or regulation of the Louisiana Department of Environmental Quality, or which intensifies an existing traffic hazard.

(iii) Notwithstanding any provision of this Subparagraph or any other law to the contrary, in a parish having a population of ninety thousand persons or fewer according to the most recent federal decennial census, an ordinance may prohibit any person from burning trees, brush, grass, or other vegetable matter and otherwise regulate burning of flammable material when the fire danger rating for the area is high, as defined by rules adopted by the Department of Agriculture and Forestry, or is predicted to be at such level, and for a reasonable time period thereafter. The Department of Agriculture and Forestry shall adopt emergency rules providing for such definition immediately after June 15, 2006, and shall adopt permanent rules therefor not later than December 31, 2006. An ordinance adopted pursuant to this Item shall not apply to prescribed burns by the Department of Agriculture and Forestry, by those trained and certified by the Department of Agriculture and Forestry, or by those who conduct prescribed burning as a "generally accepted agriculture practice" as defined by the Louisiana Right to Farm Law (R.S. 3:3601 et seq.).

(32) To operate an ambulance service in its own capacity as governing authority or to contract for the operation of such service by others and to regulate and subsidize the operation by others, or to operate the service in cooperation with other agencies or municipalities. The provisions of this Paragraph shall not apply in the parish of Jefferson. In addition, the governing authority of Livingston Parish may regulate the operation of any ambulance service in the parish.

(33) Repealed by Acts 1982, No. 795, §2.

(34) To adopt a civil service system covering any or all of its employees, based upon merit, efficiency and fitness, barring discrimination or disciplinary action except for cause and barring discrimination or disciplinary action for political, religious or racial reasons and providing for a right of appeal from such actions.

(35)(a) In the event that the administrative office of a parish governing authority renders any service, including but not limited to bookkeeping, administrative, or clerical services, to any board, agency, district, subdivision, or any other entity of local government, excluding municipalities, sheriffs, clerks of court, or assessors, the parish governing authority shall have the authority to assess a charge of not more than four percent of the total revenues of that entity for such services actually rendered by said office. However, the amount of any such charge shall be established by agreement between the governing authority and such entity and shall not exceed the actual cost, including direct and indirect expenses, incurred by the administrative office of the governing authority in rendering such services to that entity. If no agreement can be made by the parish governing authority and such entity upon the amount of the charge to be assessed an entity pursuant to this Subparagraph, said governing authority may relieve its administrative office from any obligation to provide any service to that entity.

(b) The Grant Parish Police Jury may levy a five percent charge on the total amount of taxes collected on each account serviced for another local entity, excluding the parish library, in lieu of the charge authorized by Subparagraph (a) of this Paragraph. However, any charge levied upon a municipality in Grant Parish pursuant to this Subparagraph shall require the concurrence of the municipality.

(36)(a) To regulate the height, area, number of stories, and fire safety requirements of buildings and structures, the percentage of the lot that may be occupied, the size of the yards, courts and other open spaces, the set back, the density of population and the location and use of the buildings, structures and land for trade, industry, residence or other purposes.

(b) To adopt the Southern Building Code, the Southern Standard Gas Code, the Southern Standard Housing Code, the National Electrical Code or other standard codes by ordinance of the police jury without the necessity of publishing the text of the code. The code shall be identified as to date of current issue and exact title in the ordinance and signed by the president and secretary of the police jury.

(c) To require the formation of an appeal procedure and require permits for the construction, alteration and repair of buildings, structures, equipment and appurtenances, which permits shall be granted according to uniform rules and shall never be refused when the application setting forth the character of the building to be constructed or the nature of the repairs conforms to the requirements of the ordinances passed in pursuance of building regulations and building, electrical and other codes legally adopted under R.S. 33:1236(36). All applications shall be passed upon by the police jury or committee, board, agency or commission designated by it, within ten days of filing.

(d) The provisions of Subparagraphs (a), (b) and (c) of R.S. 33:1236(36) shall not be so construed as to abrogate, impair or supersede existing codes, regulations, ordinances or permits of any municipality or city-parish governing authority, nor to supersede or impair the existing authority of any such municipality or city-parish governing authority to adopt such codes, regulations, ordinances or permits. Provided, however, that the powers authorized in Subparagraphs (a), (b) and (c) of R.S. 33:1236(36) shall not be exercised by the police jury until a public hearing has been held in the parish to be effected, notice of the hearing to be published in the official parish journal at least ten days prior to the date of the hearing.

(e) Any other provision to the contrary notwithstanding, no ordinance or regulation of a parish adopted under the authority of R.S. 33:1236(36) shall apply to or have any effect upon manufacturing establishments or upon the land occupied or owned by manufacturing establishments on the effective date of any such ordinance or regulation, where the plans and specifications for additions, alterations, or new construction have been prepared by a graduate engineer or architect.

(f)(i) Nothing herein contained shall be construed as limiting any authority now vested in police juries. The provisions of R.S. 33:1236(36) shall apply only to the parishes of Iberville, Pointe Coupee, West Baton Rouge, Lafayette, West Feliciana, Allen, Evangeline, Avoyelles, Caddo, Calcasieu, and Ouachita.

(ii) Prior to the adoption of any building and zoning regulation by the governing authority of the parish of Ouachita, a proposition authorizing the imposition of the building and zoning regulations in unincorporated areas of Ouachita Parish shall be submitted to and approved by the electors of the unincorporated areas of Ouachita Parish.

(37) To regulate the use of air rifles within the limits of the parish, which shall be designated by the police jury, to make necessary rules and regulations and to provide penalties for the violation thereof.

(38)(a) To pass zoning ordinances, subdivision regulations, building codes, health regulations and other applications and extensions of the normal police power, to provide standards and effective enforcement provisions for the prudent use and occupancy of flood-prone and mud-slide areas.

(b) The provisions of Subparagraph (a) of this paragraph shall apply only insofar as is necessary for a parish to use such powers and authority to qualify for the National Flood Insurance Act of 1968, as amended, 42 U.S.C. 4001 to 4127 as enforced under Parts 1901 to 1915.3 of Subchapter B of Title 24 of the Code of Federal Regulations.

(c) The provisions of Subparagraphs (a) and (b) of this paragraph shall not be so construed as to abrogate, impair or supersede existing codes, regulations, ordinances or permits of any municipality or city-parish governing authority, nor to supersede or impair the existing authority of any such municipality or city-parish governing authority to adopt such codes, regulations, ordinances or permits. Provided, however, that the powers authorized in Subparagraphs (a) and (b) of this paragraph shall not be exercised by the police jury until a public hearing has been held in the parish to be affected, notice of the hearing to be published in the official parish journal at least ten days prior to the date of the hearing.

(d) Any zoning ordinances, subdivision regulations, building codes, health regulations and other applications and extensions of the normal police power used by any parish prior to the adoption of this legislation in order to qualify for national flood insurance shall be validated and ratified by the passage of this subsection.

(39) To adopt ordinances for the licensing of air boats and the regulation of air boat operation within parish boundaries and to fix penalties for violations which shall not exceed a fine of one hundred dollars or imprisonment not to exceed thirty days, or both. However, a valid license issued by the parish governing authority in one parish shall be valid in every other parish, except that the licensee shall be required to comply with all licensing requirements of any other parish in which the air boat is operated, except the payment of a license fee.

(40) To promote by advertisement or other appropriate means distribution of information about, and the advantages of, the industrial inducement program authorized by law which the parish may undertake for the encouragement of the location of industries in the parish and the encouragement of additions to existing industries and to expend therefor parish general revenues or other revenues made available for such purpose.

(41) The governing authority of the parishes of St. Mary, Cameron, Vermilion, Iberia, Assumption, Terrebonne and Lafourche may adopt ordinances providing for a system of identification and registration of itinerant workers, prohibiting any employer from employing any itinerant worker who is not properly identified and registered, including penalties applicable to employers for violations of such ordinances.

(42) To provide support for programs of social welfare for the aid of the needy through the programs for persons with intellectual or mental disabilities within their respective parishes out of general funds of the parish or any other monies available, including the authority to make grants or subsidies to private or public nonprofit associations or corporations or organizations for use solely in programs of cooperative endeavor to aid persons with intellectual or mental disabilities.

(43), (44) Repealed by Acts 1982, No. 795, §2.

(45) Parishes may, with parish forces, cut grass and kill weeds along state highways in their jurisdiction and be reimbursed by the Department of Transportation and Development, providing the Department of Transportation and Development concurs in writing that the Department of Transportation and Development forces will be unable to carry out the necessary maintenance and funds are available to reimburse the parish in the department's budget.

(46) The police jury of St. Landry Parish may adopt ordinances to designate an area within parish boundaries to be used for water skiing, to regulate water skiing, and to fix penalties for violations, which shall not exceed one hundred dollars or imprisonment not to exceed thirty days, or both.

(47)(a) To open and maintain such offices and suboffices as may be required for the performance of the duties of parish officials and employees. However, offices must be maintained at the parish seat. Nothing in this Paragraph shall be construed to supersede the provisions of Part II of Chapter 4 of Title 18 of the Louisiana Revised Statutes of 1950.

(b) The parish seat of St. Tammany Parish shall be Covington. However, notwithstanding Subparagraph (a) of this Paragraph and R.S. 33:1651(A), the main administrative facility for the St. Tammany Parish governing authority shall be the administrative facility located outside of the parish seat on Louisiana Highway 59-Koop Drive. The parish treasurer of St. Tammany Parish and the secretary of the St. Tammany Parish Police Jury may be housed and perform their functions at this facility.

(48) To create one or more ambulance service districts within the boundaries of a parish.

(49)(a)(i) To enact ordinances relating to the repair and condemnation of buildings, dwellings, and other structures that have become derelict and present a danger to the health and welfare of residents of the parish upon adequate notice to the owner. However, with respect to structures within a historical preservation district, the governing authority of the district shall have concurrent authority with respect to such matters.

(ii) The phrase "derelict and present a danger to the health and welfare", as used in this Paragraph, shall include, but not be limited to, buildings or structures which have any of the following characteristics:

(aa) Are structurally unsafe.

(bb) Are not provided with adequate egress.

(cc) Constitute a fire hazard.

(dd) Are otherwise dangerous to human life.

(ee) By way of existing use or condition constitute a hazard to public safety, health, or welfare by reason of inadequate maintenance, dilapidation, obsolescence, fire hazard, or abandonment.

(iii) Ordinances enacted pursuant to this Paragraph may declare such derelict structures to be public nuisances, and require their repair, rehabilitation, demolition, or removal.

(iv) The governing authority of any parish may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Item shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of a parish. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority. In the event all protections and substantive restraints have been adhered to by the governing authority, the parish and their personnel and the national guard and their personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

(b)(i) In the exercise of the authority herein granted, the governing authority of the parishes of Jefferson, Tangipahoa, St. Helena, Ouachita, West Baton Rouge, Iberville, Caddo, St. Landry, Livingston, and Bossier may, among other things but not by way of limitation, require or compel property owners to repair or demolish such structures on their property.

(ii) If the owner of any lot containing such derelict building, dwelling, or other structure fails to repair or demolish same when requested to do so by the governing authority, within fifteen days after receipt of such request by a registered or certified letter or other adequate notice, the governing authority may have such buildings restored to a safe condition or demolished and may charge the property owners therefor in accordance with regulations adopted by the governing authority.

(iii) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property on which said building, dwelling, or structure was repaired or demolished. In the parish of Jefferson, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the repair or demolition, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(iv) The parish may, at its option, enact ordinances to add such charges to the annual ad valorem tax bill of the property involved. In the parish of Jefferson, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Paragraph (49)(b)(iii) of this Section.

(v) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vi) In the exercise of the authority herein granted to the parish of Jefferson, the parish of Jefferson shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(c) The requirements for notice to the owner shall not apply when any building, dwelling, or structure, or any part or parts thereof, are in imminent danger of collapse and constitute a menace to public safety.

(d) The requirement for notice to the owner shall be deemed satisfied when:

(i) Notice is served upon the owner in the same manner as service of citation or other process, whether made by the sheriff, deputy sheriff, constable, or duly authorized building inspector of the parish.

(ii) Notice is served by registered or certified mail, return receipt requested, sent to the owner at his actual address or last known address listed on the tax rolls of the parish.

(iii) Notice is served in the same manner as service of citation or other process upon any mortgagee or any other person who may have a vested or contingent interest in the premises as indicated in the mortgage or other public records of the parish, if the owner is absent or is unable to be served in accordance with (i) or (ii) above.

(iv) Notice is made by publication once a week for two weeks consecutively in the official journal, if the owner is absent or is unable to be served in accordance with (i), (ii), or (iii) above.

(e)(i) Notwithstanding any other provision of law to the contrary, if the owner of any lot containing a derelict building, dwelling, or other structure fails to repair or demolish any such building, dwelling, or structure as required by an order or judgment from a court of competent jurisdiction, all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment may be added to the ad valorem tax bills by the governing authority of the parish in accordance with the provisions of this Paragraph.

(ii) The governing authority of the parish may adopt ordinances for procedures governing the placement of contempt fines, other fines, and court costs charged to an owner on the ad valorem tax bills of the parish.

(iii) The contempt fines, other fines, and court costs shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation.

(iv) Contempt fines, other fines, and court costs that have been added to the ad valorem tax bills of the parish shall be enforced with the same authority and be subject to the same penalties and procedures as unpaid ad valorem taxes.

(v) The sheriff of the parish or the appropriate entity that collects taxes shall be reimbursed by the governing authority of the parish in an amount equal to fifteen percent of the amount for contempt fines, other fines, and court costs of such charges actually collected from the property owner. The collection charge shall be in addition to such charges for contempt fines, other fines, and court costs and also shall be added to the ad valorem tax bill for such property.

(vi) The parish shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges for contempt fines, other fines, court costs, and collection to the ad valorem tax bills of the parish.

(f)(i) Notwithstanding any other provision of law to the contrary, if the owner of any lot containing a derelict building, dwelling, or other structure fails to repair or demolish any such building, dwelling, or structure as required by an order or judgment from a court of competent jurisdiction, all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment may be added to the ad valorem tax bills by the governing authorities of the parish of Jefferson and the municipalities therein in accordance with the provisions of this Subparagraph.

(ii) Notwithstanding any other provision of law to the contrary, if the owner of any lot containing a zoning, property maintenance, or other ordinance violation or violation of state law relative to the property fails to remedy the violation as required by an order or judgment from a court of competent jurisdiction or as a result of an administrative adjudication hearing, all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment may be added to the ad valorem tax bills by the governing authorities of the parish of Jefferson and the municipalities therein in accordance with the provisions of this Subparagraph.

(iii) The governing authorities of the parish of Jefferson and the municipalities therein may adopt ordinances establishing procedures governing the placement of contempt fines, other fines, and court costs charged to an owner on the ad valorem tax bills of the parish or the municipality.

(iv) The contempt fines, other fines, and court costs shall be collected at the same time and in the same manner as ad valorem taxes on property subject to taxation.

(v) Contempt fines, other fines, and court costs that have been added to the ad valorem tax bills of Jefferson Parish shall be enforced with the same authority and be subject to the same penalties and procedures as unpaid ad valorem taxes and shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(vi) The sheriff of the parish or the appropriate entity that collects taxes shall be reimbursed by the governing authority of the parish in an amount equal to fifteen percent of the amount for contempt fines, other fines, and court costs actually collected from the property owner. The collection charge shall be in addition to such charges for contempt fines, other fines, and court costs and also shall be added to the ad valorem tax bill for such property.

(vii) Jefferson Parish shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges for contempt fines, other fines, court costs, and collection to the ad valorem tax bills of the parish. The municipality shall be the sole and proper defendant in any action authorized by law to contest the addition of such charges for contempt fines, other fines, court costs, and collection to the ad valorem tax bills of the municipality.

(viii) Notwithstanding any other provision of law to the contrary, including but not limited to R.S. 13:3888, if the owner of any lot containing a derelict building, dwelling, or other structure fails to repair or demolish any such building, dwelling, or structure as required by an order or judgment from a court of competent jurisdiction or if the owner of any lot or structure containing a zoning, property maintenance, or other ordinance violation or violation of state law relative to the property fails to remedy the violation as required by an order or judgment of a court of competent jurisdiction or as a result of an administrative adjudication hearing, all final orders and judgments shall remain enforceable and executory including all contempt fines, other fines, and court costs charged to such owner for failure to comply with such order or judgment that may be added to the ad valorem tax bills by the governing authority of the parish or municipality in accordance with the provisions of this Subparagraph.

(ix) Repealed by Acts 2010, No. 165, §1.

(50)(i) The governing authority of the parishes of Jefferson and Ouachita may enact ordinances relating to the filling or draining of property to prevent ponding of water, breeding of mosquitoes, or other nuisances.

(ii) In the exercise of the authority herein granted, the parish may, among other things, but not by way of limitation, require or compel property owners in recognized subdivisions in the parish, to fill or to drain their property to prevent ponding of water and breeding of mosquitoes, or both.

(iii) If the owner of any such property fails to fill or drain his property when requested to do so by the governing authority, within fifteen days after receipt of such request or notice by a registered or certified letter or other adequate notice, the parish may have such property filled or drained, or both, and may charge property owners therefor in accordance with regulations adopted by the governing authority.

(iv) Upon failure of any such property owner to pay the charges, the governing authority may file a certified copy of said charges with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property which was filled or drained. In the parish of Jefferson, the lien and privilege granted under this Paragraph, when recorded within sixty days from the date of completion of the filling or draining, shall have the same ranking as an ad valorem tax lien on immovable property as provided in R.S. 9:4821(1).

(v) The parish may, at its option, enact ordinances to add such charges to the annual ad valorem tax bill of the property involved. In the parish of Jefferson, if such charges are unpaid, the ad valorem tax lien imposed thereby and such rights attendant thereto shall coexist with those granted under Paragraph (50)(iv) of this Section.

(vi) In the event that such ordinances are enacted, the sheriff effecting collection shall be reimbursed by the governing authority for an amount equal to fifteen percent of the amount of such charges actually collected from the property owner. This collection charge shall be in addition to such charges and shall also be added to the ad valorem tax bill of the property involved.

(vii) In the exercise of the authority herein granted to the parish of Jefferson, the parish of Jefferson shall be the sole and proper defendant in any action, authorized by law, to contest the addition of such charges to the ad valorem tax bill of the property involved.

(51) To enact ordinances defining parish employees and delineating the rights, duties, and privileges of parish employees.

(52)(a) The governing authority of the parish of Jefferson may contract with public or private entities for the treatment and disposal of sewage and liquid and solid wastes and related services and may pledge or dedicate its revenues, including but not limited to fees, charges, and the proceeds of any sales and use taxes collected on behalf of the parish, as the governing authority may deem appropriate, to the payment of the parish's obligations under such contract. Such contract shall contain such terms or provisions as the parish governing authority may deem appropriate, except that any contract or renewal thereof shall not exceed forty years. The contract and pledge of revenues by the parish shall be authorized by appropriate ordinance or resolution of the governing authority, which authorization shall be preceded by a public hearing, said hearing having been advertised in a newspaper of general circulation in the parish at least once and at least thirty days before adoption of the resolution or ordinance, without the requirement of any election, approval, or ratification of the electorate or any state board, commission, agency, authority, or office, except as may be required in the parish charter, it being the intention of this Paragraph to provide the parish with the greatest latitude in the negotiation and consummation of such contracts in order to take early advantage of rapidly changing business conditions.

(b) All immunity of the state of Louisiana from liability under antitrust law is hereby extended to the parish, acting within the scope of the grants of authority contained in this Paragraph, and when so acting, the parish shall be presumed to be acting in furtherance of state policy.

(53)(a) The governing authority of the parish of Iberville may contract with any public or private entity for the operation and maintenance of any sewerage system and related services within the parish under the administration of such parish governing authority.

(b) Such contract shall be subject to provisions of the public bid law. Such contract may contain such terms and privileges as may be agreed upon by the parties to said contract, including provisions pursuant to which service charges imposed for sewerage service rendered by the public or private entity shall be established, levied, collected, and used by the contracting entity, subject to approval by the parish governing authority. The contract by the parish shall be authorized by appropriate ordinance or resolution of the governing authority, which authorization shall be preceded by a public hearing, said hearing having been advertised in a newspaper of general circulation in the parish at least once and at least thirty days before adoption of the resolution or ordinance, without the requirement of any election, approval, or ratification of the electorate or any state board, commission, agency, authority, or office, except as may be required in the parish charter.

(54)(a) To enact ordinances prohibiting the littering of roads and thoroughfares over which such authorities have jurisdiction and to provide for penalties for violation of such ordinances. Parish law enforcement authorities, including constables, shall have the authority to enforce such ordinances, including the authority to issue citations for violations of such ordinances. Justices of the peace shall have jurisdiction to hear cases relative to such violations and to impose penalties for such violations in accordance with applicable ordinances. The disposition of any fines or forfeitures collected for such violations shall be in accordance with such ordinances.

(b) Except as provided in R.S. 30:2531(I), any parish that utilizes an administrative adjudication process in the enforcement of building codes or zoning, vegetation, or nuisance ordinances may utilize such a process in the enforcement of its litter ordinances. Under such an administrative adjudication process, the parish may appoint a litter abatement officer to enforce the provisions of such ordinances. Any such parish may establish penalties for littering of a fine of not more than five hundred dollars for each day that the violation continues or not more than forty hours of community service, or both.

(55)(a) The governing authorities of the parishes of St. Tammany and Washington may enact ordinances requiring the clerk of court to impose, collect, and remit to the parish for operational expenses of the judicial system and its related agencies an additional charge, not exceeding five dollars, for the registration and recordation of any document in the mortgage and conveyance records; and an additional charge, not exceeding fifteen dollars, for the filing and recordation of adoptions, successions, and any other new civil suits and written motions for hearings filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. Additionally, the governing authorities of the parishes may enact ordinances requiring the sheriff to impose, collect, and remit to the parish for operational expenses of the respective judicial system and its related agencies such additional charge, not exceeding five dollars, for each tax certificate issued or filed by the sheriff of the parish. The charges authorized in this Subparagraph shall be in addition to all other charges authorized by law.

(b) In addition to all other fees or costs now or hereinafter provided by law, the governing authorities of the parishes of Iberia and St. Martin may enact ordinances requiring the clerk of court to impose, collect, and remit to the parish for operational expenses of the clerk of court's office an additional charge of five dollars for the registration and recordation of any document in the mortgage and conveyance records; and an additional charge of fifteen dollars for the filing and recordation of adoptions, successions, and any other new civil suits filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. The charges authorized in this Subparagraph shall be in addition to all other charges authorized by law.

(c) In addition to all other fees or costs now or hereinafter provided by law, the governing authority of the parish of East Feliciana may enact ordinances requiring the clerk of court to impose, collect, and remit to the parish for the expenses of the clerk of court's office an additional charge of five dollars for the registration and recordation of any document in the mortgage and conveyance records and an additional charge of fifteen dollars for the filing and recordation of adoptions, successions, and any other new civil suits filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, marriage licenses, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. The charges authorized in this Subparagraph shall be in addition to all other charges authorized by law.

(56) The Ouachita Parish Police Jury shall have the authority to enact ordinances regulating the excavation of land within the unincorporated areas of the parish of Ouachita, including but not by way of limitation the requirement that a permit be obtained prior to any excavation of land; that all excavations of land conform to certain prescribed design criteria, and for such other similar rules and regulations as may be enacted by the Ouachita Parish Police Jury. However, nothing herein shall be construed to apply to facilities permitted or regulated by the Department of Environmental Quality or the Department of Natural Resources.

(57) To transfer any unclaimed deposits, held for a minimum of five years by any parish, to the parish general fund. Prior to such transfer the governing authority shall comply with the provisions of R.S. 9:168. If an owner subsequently comes forward within five years after compliance with the provisions of R.S. 9:168 and can prove his ownership of any of the funds, the parish shall return same to the owner.

(58)(a) In West Baton Rouge Parish, the police jury may adopt an ordinance creating a parish tree commission and the position of parish/municipal forester. The ordinance shall provide for the composition, selection, powers, duties, and functions of the commission. The ordinance shall also provide for the selection, powers, duties, and functions of the parish/municipal forester. The ordinance may require permits for the removal of or action concerning or affecting any tree or shrub on public property and provide for the recovery of damages. The ordinance may prohibit driving, parking, or storing vehicles or other equipment in certain areas and provide penalties for violation of the ordinance. The parish tree commission and the parish/municipal forester shall consult with and receive training and technical assistance from the Department of Agriculture and Forestry. The ordinance shall in no way conflict with the provisions of R.S. 3:4381 et seq.

(b) Any municipality within West Baton Rouge Parish may be included within the jurisdiction of the tree commission and the parish/municipal forester upon adoption of a resolution by the municipal governing authority approving such inclusion and by the adoption of the appropriate municipal ordinance to implement and provide for the enforcement of provisions identical to the parish ordinance.

(59) The governing authority of the parish of St. Landry may enact an ordinance requiring its clerk of court to impose, collect, and remit to the parish for operational expenses of the judicial system and its related agencies an additional charge, not exceeding five dollars, for the registration and recordation of any document in the mortgage and conveyance records; and an additional charge, not exceeding fifteen dollars, for the filing and recordation of adoptions, successions, and any other new civil suits and written motions for hearings filed in or with the clerk of court's office. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. Additionally, the governing authority of St. Landry Parish may enact an ordinance requiring its sheriff to impose, collect, and remit to the parish for operational expenses of the St. Landry Parish judicial system and its related agencies such additional charge, not exceeding five dollars, for each tax certificate issued or filed by the sheriff of St. Landry Parish. The charges authorized in this Section shall be in addition to all other charges authorized by law.

(60) The governing authorities of the parishes of Ascension, Iberia, St. Mary, and Vernon shall have a privilege against property for the amount of any unpaid service charge or user fee for sewage disposal services of any sewage district located in the parish. Each such governing authority may provide by ordinance for the filing into the public records of notice of nonpayment of a service charge or user fee for sewage disposal services in any of the sewage districts located in the parish. The filing of such notice of nonpayment shall perfect the privilege against the property for which such charge or fee is not paid which shall be prior in rank to mortgages, vendor's privileges, and all other privileges except tax privileges. The ordinance shall provide for notice by certified mail, prior to filing such notice in the public records, to any person who fails to pay such service charges or user fees that a privilege exists upon the property for the amount of such unpaid charges or fees and that such privilege will be perfected by the filing of a notice of nonpayment in the public records. Not less than thirty days after mailing such notice and only after the person's subsequent failure to pay such charge or fee within the thirty days, the notice of nonpayment may be filed in the mortgage records of the parish.

(61) The governing authority of the parish of Rapides may enact an ordinance requiring its clerk of court to impose, collect, and remit to the parish for operational expenses of the judicial system and its related agencies an additional charge, not exceeding seven dollars and fifty cents, for the filing and recordation of adoptions, successions, and any other new civil suits and written motions for hearings filed in or with the clerk of court's office. Such charges may be collected for a period not to exceed one year. No additional charge shall be made for criminal court filings, civil court filings in forma pauperis, oaths of office, U.C.C. filings, sheriff's commissions, marriage licenses, notary or appearance bonds, or any other filing for which no filing fee is charged. The clerk of court may retain five percent of such additional charge to defray costs associated therewith. Prior to enacting an ordiance pursuant to this Paragraph, the governing authority of Rapides Parish shall hold three public hearings regarding the charges to be collected. Notice of the hearings, including the time and the place, shall be published at least twice in the official journal of the parish. The final publication of such notice shall be at least ten days, but no more than twenty days, prior to the date of the hearing. The charges authorized in this Paragraph shall be in addition to all other charges authorized by law.

(62)(a) The governing authorities of the parishes of St. Charles and St. John the Baptist may levy and collect an ad valorem tax not to exceed five mills on all taxable property in their respective parishes for the purpose of providing additional funds for the construction of a hurricane protection levee and related drainage structures, including but not limited to pumps and pumping stations, located within the boundaries of their respective parishes. In addition, the governing authority of each such parish, with the approval of the State Bond Commission and the parish electorate, is authorized to issue bonds for the purpose of construction of such levees and drainage structures.

(b) An ordinance imposing the tax herein authorized shall be adopted by the governing authority only after the question of the imposition of said tax, including its purpose, rate, and duration, has been submitted to the qualified electors of the parish at an election held in accordance with the election laws of the state of Louisiana, and a majority of those voting in the election have voted in favor of the proposition. The proceeds from the tax levied in accordance with the provisions of this Paragraph shall be used exclusively to construct hurricane protection levees and related drainage structures, including but not limited to pumps and pumping stations.

(c) The tax authorized by this Paragraph may be levied throughout the parish as provided in Subparagraphs (a) and (b) or within the affected area of the parish as designated by the parish governing authority by ordinance and subject to approval by the voters of the designated area as provided in Subparagraph (b).

(d) The governing authority is further authorized to enter into a cooperative endeavor, pursuant to Article VII, Section 14(C) and Article VI, Section 20 of the Constitution of Louisiana, with any levee district located wholly or partially within the parish, for the construction of the hurricane protection levee and related drainage structures, including but not limited to pumps and pumping stations.

(63)(a) The governing authority of the parish of Jefferson may adopt an ordinance which establishes a maximum allowable wake created by any vessel on the waterways of that parish, if such waterways are within the boundaries or immediately abutting any national park. The maximum allowable wake established by such ordinance, regardless of the speed or size of the vessel, may be fifteen inches in vertical height measured from the ambient tide level to the crest of the vessel's bow wave at a distance not less than twenty-five feet from the vessel. "No Wake" zones shall be posted on any waterways affected by such ordinance.

(b) The governing authority may adopt an ordinance which defines "wake" as all changes in the vertical level of the water's surface caused by the passage of a vessel including, but not limited to, a vessel's bow wave, stern wave, and propeller wash. Such ordinance shall not authorize a vessel proceeding with a wake of fifteen inches or less to travel at a speed in excess of the posted speed limit when in restricted areas.

(c) The governing authority may exempt from the provisions of such ordinance, any person operating a vessel as a participant in or during officially sanctioned trial runs preceding or following a lawfully permitted regatta or boat race, or any governmental officer or employee operating a law enforcement, United States Coast Guard, or fire or rescue vessel in the performance of his duties.

(d) The governing authority may adopt an ordinance which allows law enforcement personnel to use mechanical, electronic, or photographic measuring devices during the enforcement of such ordinance.

(e) The governing authority may adopt an ordinance which provides that any person who violates the provisions of such ordinance may be fined fifty dollars for the first offense, one hundred dollars for the second offense, and two hundred dollars for the third and all subsequent offenses.

(64)(a) To seek reimbursement from a former parish employee on whose behalf the parish paid licensure fees for a commercial driver's license when such employee is employed by the parish for a period of six months or less from the date upon which the parish paid such licensure fee on behalf of the employee. Reimbursement shall be limited to the amount of the licensure fee paid by the parish.

(b) The former employee of the parish shall be liable to the parish for an amount equal to the amount of the licensure fee paid by the parish.

(65) To pass ordinances establishing a juvenile curfew applicable outside the incorporated areas of the parish.

(66) The governing authority of Ouachita Parish shall have the authority to enact ordinances prohibiting the sales of certain animals along roadsides, in parking lots, and in other outdoor areas in the unincorporated areas of Ouachita Parish.

Acts 1988, No. 390, §1; Acts 1988, No. 826, §1; Acts 1989, No. 164, §§1, 2; Acts 1989, No. 250, §2; Acts 1990, No. 714, §1, eff. July 20, 1990; Acts 1990, No. 837, §1, eff. July 24, 1990; Acts 1990, No. 965, §1; Acts 1991, No. 49, §1, eff. June 24, 1991; Acts 1991, No. 208, §1; Acts 1991, No. 247, §1; Acts 1992, No. 236, §2; Acts 1992, No. 614, §1, eff. July 2, 1992; Acts 1992, No. 618, §1, eff. July 2, 1992; Acts 1992, No. 639, §1, eff. July 2, 1992; Acts 1992, No. 661, §1; Acts 1993, No. 8, §1; Acts 1993, No. 181, §1; Acts 1993, No. 486, §1; Acts 1993, No. 805, §1, eff. June 22, 1993; Acts 1994, No. 32, §1; Acts 1995, No. 7, §1; Acts 1995, No. 62, §1; Acts 1995, No. 72, §1; Acts 1995, No. 378, §1, eff. June 16, 1995; Acts 1995, No. 889, §1; Acts 1995, No. 931, §1; Acts 1996, 1st Ex. Sess., No. 50, §1, eff. May 7, 1996; Acts 1997, No. 173, §1; Acts 1997, No. 441, §1; Acts 1997, No. 926, §1; Acts 1997, No. 939, §1; Acts 1997, No. 1275, §1; Acts 1998, 1st Ex. Sess., No. 148, §5; Acts 1999, No. 161, §§1, 2, eff. Jan. 1, 2000; Acts 2001, No. 94, §1, eff. May 24, 2001; Acts 2001, No. 490, §1, eff. June 21, 2001; Acts 2001, No. 845, §1; Acts 2003, No. 289, §1, eff. July 1, 2003; Acts 2003, No. 314, §1; Acts 2003, No. 539, §1; Acts 2005, No. 34, §1; Acts 2005, No. 317, §1, eff. June 29, 2005; Acts 2006, No. 376, §1, eff. June 15, 2006; Acts 2007, No. 219, §1, eff. July 2, 2007; Acts 2008, No. 294, §1; Acts 2008, No. 478, §1; Acts 2008, No. 653, §1, eff. July 1, 2008; Acts 2009, No. 515, §1, eff. July 10, 2009; Acts 2010, No. 165, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011; Acts 2011, No. 305, §1; Acts 2011, No. 306, §1, eff. June 28, 2011; Acts 2014, No. 811, §17, eff. June 23, 2014.

*NOTE: 42 U.S.C.A. §2711 et seq. (cited in Par. (11)(B) of this Section).



RS 33:1236.1 - Power to employ parish manager and assistant parish manager

§1236.1. Power to employ parish manager and assistant parish manager

The police juries shall have the power and authority to employ a parish manager and an assistant parish manager and to fix their salaries for a term not to exceed that of the police jury, who shall be registered voters in the parish.

Added by Acts 1960, No. 225, §1. Amended by Acts 1974, No. 218, §1; Acts 2006, No. 85, §1, eff. May 25, 2006.



RS 33:1236.2 - Powers of the governing authorities of Calcasieu Parish and Ouachita Parish; litter ordinances

§1236.2. Powers of the governing authorities of Calcasieu Parish and Ouachita Parish; litter ordinances

A. The governing authorities of Calcasieu Parish and Ouachita Parish may enact ordinances and impose penalties for violation of ordinances related to the regulating and prohibiting of litter in their respective parishes. The penalty may consist of a fine of not more than five hundred dollars, or imprisonment of not more than thirty days, or a requirement to perform community service of not more than forty hours, or any combination of the penalties.

B. The governing authorities of Calcasieu Parish and Ouachita Parish may enact ordinances to establish a beautification fund into which all fines for violations of ordinances enacted under this Section shall be placed. The beautification fund shall be administered by the respective governing authorities. Funds so deposited may be used to encourage, organize, and coordinate volunteer local anti-litter campaigns, to pay expenses for litter cleanup, collection, and prevention, and to purchase and operate equipment in connection therewith.

C. The governing authority of Calcasieu Parish may establish a litter control section within the parish to enforce the provisions of this Section and all other litter violations as provided by law.

Acts 1986, No. 48, §1, eff. June 13, 1986; Acts 1995, No. 85, §1.



RS 33:1236.3 - Powers of the police jury of St. Helena Parish; zoning ordinance

§1236.3. Powers of the police jury of St. Helena Parish; zoning ordinance

A.(1) The governing authority of St. Helena Parish may enact a comprehensive zoning ordinance to regulate and restrict the height, number of stories, size, erection, structural alteration or use of all buildings, and other structures within the parish.

(2) The governing authority of St. Helena Parish may regulate the percentage of lots within the parish which may be occupied, courts and other open spaces, the density of population, and the use of buildings, structures, and land for trade, industry, residence, or other purposes.

B. The governing authority of St. Helena Parish may divide the parish into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of the ordinance.

C. The governing authority of St. Helena Parish may provide for the following:

(1) The appointment of a zoning commission;

(2) The adoption of comprehensive zoning plans;

(3) The change of such regulations, restrictions and boundaries of zones;

(4) A board of adjustment for taking of testimony, objections, rulings, and appeals to district courts; and

(5) To provide for the method of procedure and other purposes for the enforcement of the ordinance.

Acts 1987, No. 218, §1.



RS 33:1236.4 - Powers of the police juries of St. Charles, St. John the Baptist, Iberville, West Baton Rouge, and Tangipahoa Parishes; ambulance services

§1236.4. Powers of the police juries of St. Charles, St. John the Baptist, Iberville, West Baton Rouge, and Tangipahoa Parishes; ambulance services

The police juries of St. Charles, St. John the Baptist, Iberville, West Baton Rouge, and Tangipahoa Parishes shall have authority to purchase ambulances and operate and maintain an ambulance service in their respective parishes and to expend parish funds for said purpose.

Added by Acts 1972, No. 216, §1. Amended by Acts 1976, No. 123, §2.



RS 33:1236.5 - Authority of parish governing authorities to furnish space to community service centers; St. Bernard Parish

§1236.5. Authority of parish governing authorities to furnish space to community service centers; St. Bernard Parish

The governing authority of the parish of St. Bernard shall have the power to furnish office space and secretarial assistance to community service centers or multiservice centers, located within the parish, which assist and counsel members of the public concerning all social services.

Added by Acts 1972, No. 710, §1; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1236.6 - Powers of police juries of parishes of Calcasieu, Beauregard, Allen, St. Landry, Acadia, Assumption, Iberville and West Baton Rouge; disposal of industrial waste

§1236.6. Powers of police juries of parishes of Calcasieu, Beauregard, Allen, St. Landry, Acadia, Assumption, Iberville and West Baton Rouge; disposal of industrial waste

A. The police juries of the parishes of Calcasieu, Beauregard, Allen, St. Landry, Acadia, Assumption, Iberville and West Baton Rouge shall have the power, authority, and jurisdiction, concurrent with the state agencies with the same jurisdiction, to enact ordinances to regulate, control, or prohibit the disposal of industrial waste on or under land in the areas of the parishes, not zoned for industrial use, where the land is primarily used for agricultural or residential purposes.

B. For the purposes of this Section, the term industrial waste shall include both solid and liquid waste from industrial processes, but shall not include any industrial waste produced by industries or industrial processes regulated by Chapter 1 or Chapter 11 of Title 30 of the Louisiana Revised Statutes.

Acts 1983, No. 722, §1.



RS 33:1236.7 - Powers of the sheriffs and governing authorities of the parishes of East Feliciana, West Feliciana, and Avoyelles

§1236.7. Powers of the sheriffs and governing authorities of the parishes of East Feliciana, West Feliciana, and Avoyelles

A. The sheriffs and the governing authorities of the parishes of East Feliciana and West Feliciana each shall have authority to purchase, operate, and maintain ambulances and other emergency vehicles within their respective parishes and to expend parish funds for such purposes.

B. The sheriff and the governing authority of the parish of Avoyelles each shall have authority to purchase, operate, and maintain ambulances and other emergency vehicles within Avoyelles Parish. The parish governing authority is authorized to expend parish funds for such purposes. The sheriff is authorized to expend law enforcement district funds, authorized and collected pursuant to R.S. 33:9001 et seq., for such purposes.

Acts 1989, No. 189, §1.



RS 33:1236.8 - Authority of police jury of St. Bernard Parish to accept beneficial interest in a public trust

§1236.8. Authority of police jury of St. Bernard Parish to accept beneficial interest in a public trust

The police jury of the parish of St. Bernard shall have the power, authority, and jurisdiction to accept the beneficial interest in a public trust or trusts created pursuant to R.S. 9:2341 through 9:2347, inclusive, for public purposes or functions, including, but not limited to housing development mortgage loans, long-term capital financing, and related services, activities, facilities and properties, and provide for other matters in connection therewith. The police jury acting as the governing authority of the parish of St. Bernard shall also have the power to issue home mortgage revenue bonds for the aforesaid purposes on behalf of and in the name of the parish in the manner provided by R.S. 9:2341 through 9:2347, inclusive; however, the full faith and credit of the parish shall not be pledged by the issuance of said bonds.

Added by Acts 1979, No. 513, §1, eff. July 13, 1979.



RS 33:1236.9 - Power of governing authority for Tangipahoa Parish to prohibit transportation of water; penalties

§1236.9. Power of governing authority for Tangipahoa Parish to prohibit transportation of water; penalties

A. The governing authority for the parish of Tangipahoa may adopt ordinances prohibiting any person, firm, corporation, public body, quasi-public body, or political subdivision from transporting underground or surface water from the parish of Tangipahoa to any person, firm, corporation, municipality, or city located outside of said parish; provided, however, that the provisions of this Section shall not be construed to permit prohibiting any person, firm, or corporation engaged in the business of selling or furnishing to consumers bottled water from wells which are situated within said parish from selling or furnishing such bottled water.

B. Any such ordinance may provide penalties for violation thereof, which penalties may include a fine of not more than five thousand dollars or a jail sentence of not more than six months, or both. Such ordinance may provide that each day of continued violation constitutes a separate offense.

Added by Acts 1981, No. 459, §1.



RS 33:1236.10 - Powers of governing authority of Calcasieu Parish; weight limitations of parish roads; enforcement

§1236.10. Powers of governing authority of Calcasieu Parish; weight limitations of parish roads; enforcement

The governing authority of Calcasieu Parish shall have the authority to adopt ordinances to set weight limitations on parish roads in Calcasieu Parish, to establish a schedule of penalties for violations thereof; provided that such penalties shall conform to the schedule of penalties established by law for weight limitations on state highways.

Acts 1984, No. 831, §2.



RS 33:1236.11 - Authority of governing authority of Calcasieu Parish to add cost of abating a public nuisance to ad valorem tax bill

§1236.11. Authority of governing authority of Calcasieu Parish to add cost of abating a public nuisance to ad valorem tax bill

A.(1) The governing authority of Calcasieu Parish may provide in its ordinances relative to the abatement of public nuisances that the actual costs of such abatement shall be a charge against the owner of the property upon which the public nuisance is located.

(2) Public nuisances, as defined by parish ordinance, may include but shall not be limited to accumulation or improper disposal of solid waste, garbage, or trash, but shall not include accumulation or disposal of any materials by industries or industrial parks.

(3) Such ordinances shall include provisions for notice of the existence of the nuisance to the owner of the property and an opportunity to abate the nuisance himself within a reasonable period of time.

B. If subsequent to the abatement of a public nuisance and notice to the owner of the property by the parish, the costs of abatement have not been paid within a reasonable period of time, the governing authority is hereby authorized to add the costs incurred by the parish in abating the nuisance to the annual ad valorem tax bill of the property. When collected, this amount shall be credited to the general fund of the parish.

C. In the event that such actual costs of abatement are added to the ad valorem tax bill, the sheriff effecting collection shall be reimbursed by the parish governing authority in an amount equal to fifteen percent of the amount of such costs actually collected from the property owner. This collection charge shall be in addition to such costs and shall also be added to the ad valorem tax bill of the property involved.

Acts 1984, No. 162, §1.



RS 33:1236.12 - Authority to regulate operation of certain watercraft within Calcasieu Parish

§1236.12. Authority to regulate operation of certain watercraft within Calcasieu Parish

A. Notwithstanding any other provision of law to the contrary and in particular R.S. 34:851.27, the parish governing authority and any municipal governing authority of Calcasieu Parish shall have the authority to regulate the operation of watercraft having in tow or otherwise assisting a person on waterskis, surfboard, or similar contrivance. Such authority shall include but not be limited to the power to enact ordinances and to set penalties for violations.

B. The parish governing authority may exercise such authority in that portion of the parish outside of the corporate limits of any municipality. Each municipal governing authority of Calcasieu Parish may exercise such authority within its corporate limits.

Acts 1986, No. 61, §1.



RS 33:1236.13 - Funding of the general administrative office of the Rapides Parish Police Jury

§1236.13. Funding of the general administrative office of the Rapides Parish Police Jury

A. At the same time that the police jury of Rapides Parish annually prepares the general budget of expenses, said police jury shall annually budget, appropriate, and pay to the general administrative office of said police jury an amount sufficient to fund the expenses of that office. For purposes of this Section, the general administrative office shall include the office of the secretary and treasurer of Rapides Parish.

B. The amount necessary to ensure that the appropriation required by Subsection A of this Section is fully funded shall be appropriated by the police jury of Rapides Parish to the general administrative office of said police jury based upon the budget for the expenses of said office prepared and submitted to the police jury by the treasurer of Rapides Parish.

Acts 1987, No. 128, §1, eff. June 18, 1987.

{{NOTE: SEE ACTS 1987, NO. 128, §2.}}



RS 33:1236.14 - Authority of certain parish governing authorities to provide uniforms for certain employees

§1236.14. Authority of certain parish governing authorities to provide uniforms for certain employees

The governing authority of St. Landry Parish, the governing authority of Calcasieu Parish, and the governing authority of Iberia Parish shall have the authority to provide uniforms for those employees who serve as staff of their respective administrative offices. Said governing authorities may also require their employees to maintain such uniforms; however, such uniforms shall remain the property of each respective parish.

Acts 1988, No. 20, §1; Acts 1990, No. 159, §1; Acts 1995, No. 78, §1.



RS 33:1236.15 - Tipping fee for disposal of construction waste; Livingston Parish

§1236.15. Tipping fee for disposal of construction waste; Livingston Parish

The governing authority of Livingston Parish shall have the authority to levy and collect a tipping fee of fifty dollars per ton for the disposal of construction debris in landfills located within the parish, except in those landfills owned or operated by the parish. The tipping fee may be collected pursuant to a resolution adopted by the governing authority. The resolution shall set forth the purpose of said fee and the manner, method, and time of payment and collection thereof.

Acts 1991, No. 1017, §1.



RS 33:1236.16 - St. Martin Parish; solid waste

§1236.16. St. Martin Parish; solid waste

A. The governing authority of St. Martin Parish is hereby authorized by ordinance to provide for the zoning, land use, and siting of any public or private facility for the disposal of solid waste within the parish and the types and quantities of the waste to be disposed of at such facility shall be in compliance with any permit granted by the Department of Environmental Quality.

B. The authorization provided for in this Section shall not supersede the authority of the Department of Environmental Quality.

Acts 1992, No. 632, §1, eff. July 2, 1992.



RS 33:1236.17 - Gathering or cutting of Spanish moss on Lake St. John; prohibition

§1236.17. Gathering or cutting of Spanish moss on Lake St. John; prohibition

Notwithstanding any other provision of law, the gathering or cutting, for sale, of Spanish moss located on Lake St. John is hereby prohibited.

Acts 1992, No. 634, §1.



RS 33:1236.18 - Funding of the general administrative office of St. Landry Parish

§1236.18. Funding of the general administrative office of St. Landry Parish

A. At the same time the governing authority of St. Landry Parish annually prepares the general budget of expenses, said governing authority shall annually budget, appropriate, and pay to the general administrative office of said governing authority an amount sufficient to fund the expenses of that office. For purposes of this Section, the general administrative office shall include but not be limited to the office of the secretary and treasurer of St. Landry Parish.

B. The amount necessary to ensure that the appropriation required by Subsection A of this Section is fully funded shall be appropriated by the governing authority of St. Landry Parish to the general administrative office of said governing authority based upon the budget for the expenses of said office prepared and submitted to the governing authority by the treasurer of St. Landry Parish.

Acts 1992, No. 663, §1, eff. July 2, 1992.



RS 33:1236.19 - Funding of the general administrative office of Washington Parish

§1236.19. Funding of the general administrative office of Washington Parish

A. At the same time the governing authority of Washington Parish annually prepares the general budget of expenses, said governing authority shall annually budget, appropriate, and pay to the general administrative office of said governing authority an amount sufficient to fund the expenses of that office. For the purpose of this Section, the general administrative office shall include but not be limited to the office of the secretary and comptroller of Washington Parish.

B. The amount necessary to ensure that the expenses of the general administrative office are fully funded as required by Subsection A of this Section shall be appropriated by the governing authority of Washington Parish to the general administrative office of said governing authority based upon the budget for the expenses of said office prepared and submitted to the governing authority by the comptroller of Washington Parish.

Acts 1993, No. 806, §1, eff. July 1, 1993.



RS 33:1236.20 - Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard; Iberia Parish

§1236.20. Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard; Iberia Parish

A.(1) The governing authority of the parish of Iberia may:

(a) Adopt ordinances, rules, and regulations in order to secure or cause to be secured any building or other structure situated within the parish, which, by reason of its nature or condition, endangers the public welfare or safety.

(b) Adopt ordinances, rules, and regulations in order to condemn and cause to be demolished, removed, or both, any building or other structure situated within the parish, which by reason of its nature or condition, endangers the public welfare or safety.

(c) By ordinance provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash and garbage removal, at the expense of the property owner.

(d) Adopt ordinances providing for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(2) Ordinances adopted pursuant to this Section shall include a provision for notification of the owner or any other party in interest and an opportunity to be heard.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish for securing, or demolition or removal, or both, of such structures, and for maintenance of property in a sanitary condition, the governing authority may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property.

(2) In addition, the ordinances of the parish may provide for interest on costs incurred by the parish, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of legal interest, as provided in Civil Code Article 2924, and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish pursuant to this Section shall include not only the costs provided for in Subsection A of this Section but shall include all attorney's fees and all costs incurred in the locating of the owner, the notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The parish's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the parish's lien and privilege is perfected, except that the parish's lien and privilege will not prime other tax liens against the property.

C.(1) After the parish has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the tax assessor of the parish may add said amounts to the next ad valorem tax bill of the owner, and said amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) If within six months after the filing of the lien provided for in Subsection B of this Section, the property owner fails to pay such lien and any interest thereon, the tax assessor of the parish shall have the authority to offer for sale and subsequently sell or otherwise convey such property. The procedure for notice, advertisement, and sale of the property shall be governed by the law applicable to the sale of real property for delinquent parish taxes. However, such notice shall be given at least one hundred twenty days prior to such sale by registered or certified mail, return receipt requested, by personal service, or by other means provided by law, to any person having legally protected property interests in such property, whose name and address can be reasonably ascertained, and to any person who has filed a request for notice as provided by Paragraph (3) of this Subsection.

(3)(a) Any person desiring to be notified in the event a specific, immovable property will be subject to post-adjudication sale may file a request for such notice in the mortgage records of the parish.

(b) The request for notice shall state the legal description of the immovable property and the name and address of the person desiring notice.

(c) The person desiring notice shall pay the sum of five dollars to the sheriff, for deposit to the sheriff's general fund, to defray the cost of providing the notice. However, in the event the request for notice established herein is combined with a request for notice of seizure governed by R.S. 13:3886, the person requesting notice shall pay the sheriff the simple fee established by law for the request for notice of seizure.

(4) Alternatively, the privilege and lien may be enforced in the district court pursuant to the Code of Civil Procedure, and may be enforced either against the subject property or against the owner personally by ordinary process and subsequent seizure and sale or garnishment of other movable or immovable property of the owner pursuant to the Code of Civil Procedure.

(5) The amount of any parish lien operating against the property and any interest accruing thereon may be canceled in whole or in part by the governing authority in order to facilitate the sale or disposition of the property for the unpaid lien.

D. For the purposes of this Section, the term "secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure or danger to the public welfare and safety.

E.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of the parish. However, the request must be accompanied by documentation that all procedural projections and substantive restraints have been adhered to by the governing authority.

(2) In the event all procedural projections and substantive restraints have been adhered to by the governing authority, the parish and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 1994, 3rd Ex. Sess., No. 66, §2, eff. July 7, 1994; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1236.21 - Liens for removal and securing dangerous structures; maintenance of property; interest; Iberia Parish; assistance of national guard

§1236.21. Liens for removal and securing dangerous structures; maintenance of property; interest; Iberia Parish; assistance of national guard

A.(1) The governing authority of the parish of Iberia may adopt ordinances, rules, and regulations in order to secure or cause to be secured any building or other structure situated within the parish, which, by reason of its nature or condition, endangers the public welfare or safety.

(2) The governing authority of the parish of Iberia may adopt ordinances, rules, and regulations in order to condemn and cause to be demolished, removed, or both, any building or other structure situated within the parish, which, by reason of its nature or condition, endangers the public welfare or safety.

(3) The governing authority of the parish of Iberia may, by ordinance, provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash and junk removal, at the expense of the property owner.

(4) The governing authority of the parish of Iberia may adopt ordinances providing for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(5) Ordinances adopted pursuant to this Section shall include a provision for notification of the owner or any other party in interest and an opportunity to be heard.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish for securing, or demolishing or removing, or both, of such structures, and for maintenance of property in a sanitary condition, the governing authority may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish against the property.

(2) In addition, the ordinances of the parish may provide for interest on costs incurred by the parish, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of legal interest, as provided in Civil Code Article 2924, and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish pursuant to this Section shall include not only the costs provided for in Subsection A of this Section but shall include all costs incurred in the locating of the owner, notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The parish's privilege and lien shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the parish's lien and privilege is perfected, except that the parish's lien and privilege will not prime other tax liens against the property.

C.(1) After the parish has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the tax assessor of the parish may add said amounts to the next ad valorem tax bill of the owner, and said amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) The privilege and lien may be enforced against the subject property in the district court pursuant to the Code of Civil Procedure.

(3) The amount of any parish lien operating against the property and any interest accruing thereon may be canceled in whole or in part by the governing authority in order to facilitate the sale or disposition of the property for the unpaid lien.

(4) If the sale of the property does not cover the lien and costs as provided by this Section, the governing authority may seek to recover any deficiency from the property owner.

D. For the purposes of this Section, the term "secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure or danger to the public welfare and safety.

E.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the governing authority of the parish. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority.

(2) In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the parish and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 1995, No. 1260, §1.



RS 33:1236.22 - Pointe Coupee Parish Poydras Fund; authority to expend revenue

§1236.22. Pointe Coupee Parish Poydras Fund; authority to expend revenue

The governing authority of the parish of Pointe Coupee may expend any interest and other revenues earned by the Pointe Coupee Parish Poydras Fund for any lawful educational or cultural purpose as well as to maintain the grave site of Julien Poydras.

Acts 1995, No. 407, §1.



RS 33:1236.23 - Naming of senior citizens' services administrative building by certain parish governing authorities

§1236.23. Naming of senior citizens' services administrative building by certain parish governing authorities

Notwithstanding R.S. 14:316 or any other law to the contrary, a parish governing authority of a parish with a population of not less than one hundred eighty thousand and not more than one hundred eighty-five thousand persons according to the most recent federal decennial census may name a senior citizens' services administrative building in honor of a living public officer of the parish who has served in public office for more than twenty-five years. Any building named pursuant to this Section shall be named by August 1, 2004.

Acts 2003, No. 1087, §1, eff. July 1, 2003.



RS 33:1236.24 - Calcasieu Parish; road improvements

§1236.24. Calcasieu Parish; road improvements

A. The governing authority of Calcasieu Parish may initiate the procedures set forth in R.S. 33:3689.1 through 3689.17, or similar procedures established by law, with respect to a road which is not part of the parish road system if both of the following conditions are met:

(1) The road is below the minimum specifications set for acceptance of a road into the parish road system.

(2) The governing authority expects that it will be able to obtain all necessary rights-of-way for accepting the road into the parish system in accordance with all applicable law.

B. The parish may proceed under the provisions of R.S. 33:3689.1 through 3689.17 or similar provisions of law until the special assessment provided for in such provisions is authorized. However, under no circumstances shall the governing authority collect any assessments or undertake any construction or improvement on the road until the road has been accepted into the parish road system.

C. It is the purpose of this Section to provide a mechanism whereby the governing authority can receive approval for improvement of a road and accept the road into the parish road system simultaneously. It shall be interpreted liberally to allow such purpose but shall not be construed to authorize any change in the procedures by which the parish obtains rights-of-way necessary for the acceptance of a road into the parish system. However, no public expenditure shall be made in violation of Article VII, Section 14 of the Constitution of Louisiana.

Acts 1997, No. 1038, §1.



RS 33:1236.25 - Pointe Coupee Parish; False River; encroachments

§1236.25. Pointe Coupee Parish; False River; encroachments

A. The governing authority of the parish of Pointe Coupee may adopt ordinances relative to the regulation of the construction of buildings and other structures over False River, including but not limited to the construction of bulkheads, wharves, piers, docks, boat storage facilities, camps, houses, and commercial buildings as defined in R.S. 41:1704.

B. The governing authority of the parish of Pointe Coupee may adopt ordinances relative to the regulation of the filling in of portions of False River adjacent to private and public property.

C. Any ordinance adopted in accordance to Subsections A and B of this Section shall not become effective until the ordinance is approved by the Department of Natural Resources.

Acts 1999, No. 75, §1.



RS 33:1236.26 - Powers of the governing authorities of Pointe Coupee Parish and St. Landry Parish; nuisance ordinance regarding grass and obnoxious weeds; notice required

§1236.26. Powers of the governing authorities of Pointe Coupee Parish and St. Landry Parish; nuisance ordinance regarding grass and obnoxious weeds; notice required

A. The governing authorities of the parishes of Pointe Coupee and St. Landry may amend ordinances to compel property owners to cut grass and obnoxious weeds on their property without the notice required in R.S. 33:1236(21)(a)(i) if the property owner liable has been notified pursuant to said Item at any time during the immediately preceding twelve months and has failed to do the work himself after an opportunity to do so.

B. Prior to undertaking such work, the governing authority shall file and record an affidavit, signed by the parish president or his designee, at its administrative office. Such affidavit shall include the following:

(1) A description of the property sufficient for reasonable identification.

(2) A photograph of the property sufficient to reasonably identify the unsafe or unsanitary condition and to justify the necessity for cutting, destroying, or removing weeds, grass, or other noxious growths.

(3) A statement that the property owner liable has within the past twelve months failed to do such work after notification and opportunity to do so pursuant to R.S. 33:1236(21)(a)(i).

Acts 1999, No. 415, §1.



RS 33:1236.27 - Cameron Parish; liquid or solid waste

§1236.27. Cameron Parish; liquid or solid waste

A. The governing authority of Cameron Parish may provide by ordinance for zoning and land use regarding any public or private facility for the disposal, incineration, or storage of liquid or solid waste within the parish. The types and quantities of the waste to be disposed of, incinerated, or stored at such a facility shall be in compliance with any permit granted by the Department of Environmental Quality and with any permit issued by the office of conservation of the Department of Natural Resources.

B. The authorization provided for in this Section shall not supersede the authority of the Department of Environmental Quality or the authority of the Department of Natural Resources.

Acts 2005, No. 473, §1, eff. July 12, 2005.



RS 33:1236.28 - Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard

§1236.28. Liens for removal and securing dangerous structures; maintenance of property; interest; assistance of national guard

A.(1) The governing authority of a parish or municipality may adopt ordinances, rules, and regulations to:

(a) Provide for the securing of any building or other structure situated within the parish or municipality which, by reason of its nature or condition, endangers the public welfare or safety.

(b) Provide for the condemnation and demolition, removal, or both demolition and removal of any building or other structure situated within the parish or municipality which, by reason of its nature or condition, endangers the public welfare or safety.

(c) Provide a method for securing, or demolishing or removing, or both, buildings or structures, as well as a method of maintaining property in a sanitary condition including grass cutting, weed abatement, or trash and junk removal, at the expense of the property owner.

(d) Provide for fines for the failure of any property owner to comply with ordinances adopted pursuant to this Section.

(2) Ordinances adopted pursuant to this Section shall include a provision for notification of the property owner or any other party in interest and an opportunity to be heard.

(3) For purposes of this Section, unless the context clearly indicates otherwise:

(a) "Building or structure" shall include any structure designed or built for the support, enclosure, shelter, or protection of persons, animals, chattels, or property of any kind, including any part or component of such structure, and shall also include a manufactured home as defined in R.S. 47:301(16)(g)(ii).

(b) "Endangers the public welfare or safety" shall include such nature or condition as may cause harm to the physical well-being of members of the public or which may facilitate or encourage criminal activity within such structure or on such property.

(c) "Property owner" shall mean the owner or owners of the property on which the building or structure is situated. It may also mean the owner or owners of the building or structure.

(d) "Secured" shall mean the closing of the building or structure by means of placing or attaching boards or other materials over doors, windows, and other means of entrance in order to prohibit persons from entering the building or structure and in order to maintain it in its present condition without further damage to such building or structure and to provide that the building or structure is no longer a danger to the public welfare and safety.

B.(1) Upon failure of the property owner to pay any fine levied as provided by ordinance or any costs incurred by the parish or municipality for securing, or demolishing or removing, or both, of any such structure, or for maintenance of property in a sanitary condition, the parish or municipal governing authority may file a certified copy of the order levying a fine or fines or a copy of an invoice reflecting the amount of such costs with the recorder of mortgages, and the same, when so filed and recorded, shall operate as a lien and privilege in favor of the parish or municipality against the property.

(2) In addition, the ordinances may provide for interest on costs incurred by the parish or municipality, which shall be paid prior to cancellation of the lien. The rate of interest shall not exceed the rate of judicial interest, as provided in R.S. 9:3500(B)(1), and shall be computed from the date of recordation of the lien until paid or enforced.

(3) The lien obtained by the parish or municipality pursuant to this Section shall include not only the costs provided for in Paragraphs (1) and (2) of this Subsection but shall include all costs incurred in the locating of the owner, notification of the owner, and the enforcement and collection of the amount secured by the lien.

(4) The privilege and lien obtained by the parish or municipality shall prime all other liens or privileges against the property filed after the notice to the owner is filed with the recorder of mortgages pursuant to this Section, regardless of the date on which the lien and privilege is perfected, except that the lien and privilege shall not prime other tax liens against the property.

C.(1) After the parish or municipality has levied such fine or fines or incurred such costs as constitute the lien and privilege on the property, the tax assessor of the parish shall add any of such amounts that have not been paid to the next ad valorem tax bill of the owner of the property, and such amount shall be subject to the same interest and penalties as delinquent ad valorem taxes.

(2) The privilege and lien may be enforced against the subject property in the district court pursuant to the Code of Civil Procedure.

(3) The amount of any lien operating against the property obtained by a parish or municipality as provided in this Section and any interest accruing thereon may be canceled in whole or in part by the parish or municipal governing authority in order to facilitate the sale or disposition of the property for the unpaid lien.

(4) If the sale of the property does not cover the lien and costs as provided by this Section, the governing authority may seek to recover any deficiency from the property owner.

D.(1) The governing authority may request and the adjutant general may assign, subject to the approval of the governor, national guard personnel and equipment to assist in the removal and demolition of condemned buildings, structures, or public nuisances. The provisions of this Subsection shall be applicable when the budget for the demolition and removal of condemned structures has been expended by the parish or municipal governing authority. However, the request must be accompanied by documentation that all procedural protections and substantive restraints have been adhered to by the governing authority. The parish or municipality shall reimburse the state for any costs incurred for activation of the national guard and for any expenses incurred by the national guard for accomplishing the purposes of this Subsection.

(2) In the event all procedural protections and substantive restraints have been adhered to by the governing authority, the parish or municipality and its personnel and the national guard and its personnel shall not be liable to the owner of the building, structure, or public nuisance for any damages sustained resulting from the demolition of the building, structure, or public nuisance.

Acts 2008, No. 896, §1.



RS 33:1236.29 - Excavating equipment pilot program; parishes

§1236.29. Excavating equipment pilot program; parishes

A. In parishes having populations in excess of forty-eight thousand five hundred persons but not more than fifty-two thousand persons, based on the latest federal decennial census, a pilot program may be established in accordance with the provisions of this Section, that provides for the creation of a cooperative endeavor between a parish governing authority and its residents in an effort to improve drainage infrastructure in the parish.

B. A pilot program, authorized by the provision of this Section, shall be limited to the following criteria:

(1) A project involving the reclamation, maintenance and improvement of parish drainage systems crossing or located on property located in the parish.

(2) The parish authority may rent and shall insure the excavation equipment.

(3) The operator shall demonstrate his proficiency at the operation of the excavation equipment to the satisfaction of the parish governing authority and shall provide a hold harmless agreement to protect and indemnify the parish from any liability arising from the use or any other factor attributable to the operator's use of the equipment.

(4) The parish governing authority and the operator shall develop and agree to any logistical requirement and operational timelines and any other item deemed necessary by the parish governing authority before the execution of the cooperative endeavor and operation of the excavation equipment is permitted.

C. For the purposes of this Section, an operator of excavation equipment, as provided for in Paragraph (B)(3) of this Section, shall not be considered a "public servant" pursuant to the provisions of Chapter 15 of Title 42 of the Louisiana Revised Statutes of 1950.

D. For the purposes of this Section, "excavation equipment" means any of a number of power-driven machines used to dig, move and transport earth, gravel, or similar substances.

E. The provisions of this Section shall be applicable, operable, and effective for the period January 1, 2011, through January 1, 2012.

Acts 2010, No. 662, §1.



RS 33:1237 - Power to close and dam streams

§1237. Power to close and dam streams

A police jury may close and dam, on its own initiative, small canals or streams of water in the parish which it finds hazardous or detrimental as well as destructive or harmful to property or to the public health and which are not under the jurisdiction of the United States government or War Department, when it has the written approval thereto of the department of public works; and the written approval of the board of commissioners of the levee district in which said dam is to be located if it is in a levee district.



RS 33:1238 - Notice; hearing and determination

§1238. Notice; hearing and determination

The police jury desiring to take such action shall give public notice thereof in the official journal of the parish for a period of at least thirty days. The notice shall give the date, hour, and place of a meeting to be held for the purpose of authorizing the closing of the canal or stream. The notice shall likewise designate and name the canal or stream they propose to close or dam. The police jury shall then hold a public hearing at the date, hour, and place designated in the notice, and allow all interested parties to be heard for or against the proposition. After the hearing, if the facts and findings warrant the police jury to take such action in closing or damming the stream as advertised, it shall then have the authority and power to do so.



RS 33:1239 - Reporting licenses to auditor

§1239. Reporting licenses to auditor

Police juries shall report to the auditor, through their respective presidents, by the fifteenth day of April of each year, a complete list of the names and business of persons paying licenses, the amount of each license, and date of payment as reported by the tax collector.



RS 33:1240 - Financial condition of parish to be reported

§1240. Financial condition of parish to be reported

The report shall also contain a complete statement of the financial condition of the parish, the nature and amount of indebtedness, the credits, whether judgment, or otherwise, cash on hand, and rate of taxation.



RS 33:1241 - Giving names of certain officers of police jury to secretary of state

§1241. Giving names of certain officers of police jury to secretary of state

Police juries shall keep the secretary of state advised of the names and post office addresses of their respective presidents, vice-presidents and secretaries.

Amended by Acts 1963, No. 53, §1.



RS 33:1242 - Enforcement of ordinances

§1242. Enforcement of ordinances

Police juries may enforce ordinances which they are authorized to pass, by fine or imprisonment, or both, and may prosecute by criminal process of indictment or information or by fine or forfeiture to be collected by civil process before any court of competent jurisdiction.



RS 33:1243 - Maximum penalties

§1243. Maximum penalties

A.(1) Except as otherwise provided in this Section, the maximum penalty which may be imposed for violation of any parish ordinance shall be a fine of five hundred dollars and imprisonment of thirty days in the parish jail.

(2) Notwithstanding the provisions of Paragraph (1) of this Subsection or any other law to the contrary, in the parish of East Baton Rouge, the maximum penalty which may be imposed for violation of any parish ordinance as codified in Title 11 or 13 of the Code of Ordinances for the parish of East Baton Rouge and the city of Baton Rouge shall be a fine of one thousand dollars and imprisonment of six months in the parish jail. Maximum penalties for violations of ordinances other than those provided for in this Paragraph shall be as established in Paragraph (1) of this Subsection.

B.(1) In the parish of Jefferson the maximum penalty which may be imposed for violation of any parish ordinance shall be a fine of five hundred dollars and imprisonment of six months in the parish jail.

(2) Notwithstanding the provisions of Paragraph (1), the governing authority of any such parish may provide for a fine not to exceed five thousand dollars and a sentence of imprisonment not to exceed six months in the parish jail for violation of any ordinance prohibiting the dumping of trash, debris, refuse, garbage, other solid and liquid waste, greases and oils, such as but not limited to cooking oil and fats, motor oil, antifreeze, truck and automotive fluids, paint, paint thinners, and gasoline into drainage culverts, lines, or canals, upon any public place within the parish, upon private property within the parish not owned by the person accused of the violation, upon property owned or controlled by the parish, or in or on the waters within the parish, whether from a vehicle or otherwise, including but not limited to any public highway, public park, beach, campground, forest land, recreational area, trailer park, highway, road, street, or alley. Notwithstanding any provisions to the contrary, this Paragraph shall not apply to any activity permitted or authorized by a state or federal program and also shall not apply to any activity during the servicing of scheduled pickup routes pursuant to commercial, municipal or local government contracts, or en route to an authorized pickup station, transfer station or disposal facility by persons owning or operating duly licensed commercial vehicles engaged in the collection and transportation of solid waste, construction or demolition debris or wood waste as such terms are defined by the rules and regulations of the Louisiana Department of Environmental Quality.

C. Notwithstanding any other provision of law to the contrary, a civil penalty of up to one thousand dollars a day may be imposed for each violation of any parish ordinance regulating the use of publicly owned waste treatment works or discharges to publicly owned waste treatment works if the violator is a non-domestic user of the treatment works.

Amended by Acts 1981, No. 522, §1, eff. July 19, 1981. Acts 1984, No. 297, §1; Acts 1985, No. 310, §1, eff. July 9, 1985; Acts 1991, No. 265, §1; Acts 1992, No. 34, §1; Acts 1995, No. 239, §1; Acts 1997, No. 675, §1; Acts 2003, No. 780, §1, eff. June, 27, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1244 - Parish of Orleans excepted

§1244. Parish of Orleans excepted

The provisions of this Part do not apply to the Parish of Orleans.



RS 33:1245 - Industrial and personnel surveys, authority to make; costs; information under oath; penalties for false information; limitations on authority conferred

§1245. Industrial and personnel surveys, authority to make; costs; information under oath; penalties for false information; limitations on authority conferred

A. The parish police juries, with the assistance of the sheriffs, shall have authority to make industrial and personnel surveys within their parishes, and to defray the cost thereof, to secure from individuals all information which they may deem necessary pertaining to their qualifications and availability of personnel and qualified persons to meet industrial demands for job opportunities in the parish.

B. The police juries may require all such information to be given under oath and any person giving false information under oath shall be guilty of false swearing and upon conviction therefor by a court of competent jurisdiction, shall be punished by fine or imprisonment, in the discretion of the court.

C. Nothing contained herein shall give authority to parish juries to extend an industrial survey to include any bona fide legitimate labor organization or members thereof or to interfere in any way with labor organizations or their members in the conduction of their legitimate union business; nor shall it mean that police juries shall have the right or authority to serve as labor consultants, labor advisors or as an agency to refer or recommend persons for employment.

Added by Acts 1960, No. 230, §§1 to 3.



RS 33:1246 - Powers of the police jury of Ascension Parish; ambulance service district

§1246. Powers of the police jury of Ascension Parish; ambulance service district

The police jury is authorized and empowered, upon their own initiative, to form and create one or more ambulance service districts within the parish of Ascension. The police jury is further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.1 - Object of the districts

§1246.1. Object of the districts

The objects and purposes of the ambulance service districts and the governing bodies created under the provisions of this Chapter shall be to own and operate ambulances for the care and transportation of persons suffering from illnesses or disabilities which require that patients receive ambulance care.

Added by Acts 1975, No. 369, §1.



RS 33:1246.2 - Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

§1246.2. Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

A. Any ambulance service district formed or created under these Sections shall be governed by a board of seven commissioners, hereafter referred to as the commission, who shall be qualified voters and residents of the district. The commission shall be appointed by the police jury of the parish. Three of the first commissioners so appointed shall serve for two years, three for four years, and one for six years.

B. At the expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. The police juries shall fill vacancies in the same manner as the predecessor appointees were selected. Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the Ascension Parish Police Jury.

C. The commission annually shall elect one of its members chairman, and one vice chairman. The meeting shall be held at the domicile of the district established by the police jury. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the police jury.

Added by Acts 1975, No. 369, §1.



RS 33:1246.3 - Powers and duties of commission

§1246.3. Powers and duties of commission

In addition to the duties defined elsewhere, the commission shall have the duty and authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the police jury and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or necessary in the public interest.

(6) To appoint a director of the ambulance service district and to perform such other duties as may now or hereafter be required by law.

(7) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.4 - Director of ambulance service district

§1246.4. Director of ambulance service district

The board of commissioners shall appoint a director of ambulance service district hereafter referred to as "director," who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. He shall assume full responsibilities as director of the district and shall receive a salary fixed by the commission. He shall serve at the pleasure of the commission.

Added by Acts 1975, No. 369, §1.



RS 33:1246.5 - Staff

§1246.5. Staff

The commission shall appoint such staff as is necessary to provide adequate ambulance service in the parish of Ascension. The staff shall assist the director in the operation of the service district, promulgate rules and regulations, and approve the appointment of a director made by the commission.

Added by Acts 1975, No. 369, §1.



RS 33:1246.6 - Petition for organization of district

§1246.6. Petition for organization of district

Upon failure or refusal of the police jury of any parish to organize an ambulance service district, they are hereby required to, and shall form such district when petitioned to so do upon petition presented to the police jury, signed by not less than twenty-five persons owning or assessed for lands in the districts. In presenting such petition to the police jury, such petition shall set forth substantially the boundaries of the district which is proposed to be organized.

Added by Acts 1975, No. 369, §1.



RS 33:1246.7 - District to constitute body corporate; powers

§1246.7. District to constitute body corporate; powers

Any ambulance service district thus created shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase, any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership.

Added by Acts 1975, No. 369, §1.



RS 33:1246.8 - Procedure in organizing district

§1246.8. Procedure in organizing district

In the creation of an ambulance service district, the police jury shall at the same time designate a time and place for the first meeting of the commission, the meeting to take place within sixty days from the date of their appointment. At the first meeting of the commission, they shall proceed to organize by electing a chairman and a vice chairman.

It shall be the duty of the chairman to preside over the meetings of the commission and to perform such other duties as are usually required of presidents or chairmen of the other corporate bodies. It shall be the duty of the vice chairman to act in the absence of the chairman and in case of the disability of the chairman to act.

The commission shall elect the director of the ambulance service district who shall serve as secretary and treasurer for the commission. The director shall furnish a surety bond in a sum equal to the amount of taxes collected in said district during any one year. The premium on this bond shall be paid by the ambulance district out of its funds. The commission shall have authority to fix his salary and define his authority and duties not otherwise provided in this Chapter. The director shall assume the responsibilities of the office and shall hold his office at the pleasure of the commission.

Added by Acts 1975, No. 369, §1.



RS 33:1246.9 - Rules and regulations; contracts

§1246.9. Rules and regulations; contracts

The ambulance district or the commission of the ambulance district shall have the power, and it shall be their duty, to adopt rules and regulations for the proper conduct and operation of any ambulance or medical facilities under its administration. They shall have the power and authority to enter into contracts for the acquiring of ambulances and medical facilities necessary for the administration of services for their district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.10 - Domicile; service of citation

§1246.10. Domicile; service of citation

The police jury creating an ambulance service district, with corporate powers, shall designate the domicile of such corporation, at which domicile it shall be sued and service of citation made on the director, and in his absence, upon the chairman of the commission, and in his or their absence, then upon the vice chairman of the commission; provided that in fixing the domicile of the district the police jury shall at all times fix the same at a place within the district.

Added by Acts 1975, No. 369, §1.



RS 33:1246.11 - District as political subdivision; incurring debt; election imposing taxes; authority

§1246.11. District as political subdivision; incurring debt; election imposing taxes; authority

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in these Sections, the district, under the provisions of the Louisiana Constitution of 1974, shall have the power of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes or to incur debt, provided that the district shall not impose any tax increasing measures until the qualified electors of the district have approved the additional taxes.

Added by Acts 1975, No. 369, §1.



RS 33:1246.12 - Federal and state aid

§1246.12. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1975, No. 369, §1.



RS 33:1247.1 - Powers of the governing authority of the parish of Jefferson; ambulance service district

§1247.1. Powers of the governing authority of the parish of Jefferson; ambulance service district

A. The governing authority for the parish of Jefferson is authorized and empowered, upon its own initiative, to form and create one or more ambulance service districts within the parish of Jefferson. The governing authority for the parish of Jefferson is further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district. Any ambulance service district so created shall include all or part of the territory in the parish, provided that any incorporated municipality included within the boundaries of the district is included in its entirety. However, before an incorporated municipality may be included within the territory of the ambulance service district, the governing authority of the municipality shall first concur by proper resolution in its inclusion and in the boundaries to be fixed for the district.

B. Notice of intention to create an ambulance service district shall be ordered by resolution or ordinance of the parish governing authority, concurred in by the governing authority of any municipality to be included in the district. The resolution shall state the boundaries proposed for the ambulance service district. The notice shall set forth the boundaries and shall state that the parish governing authority will, in open session, on a date and at an hour and place named, proceed to create the proposed district. This notice shall be published once a week for two successive weeks, the first publication being not less than fifteen days before the date fixed for the hearing, in a newspaper published in the parish, or, if there be none, in a newspaper having general circulation in the parish.

C. At the place and time specified in the notice provided for in Subsection B of this Section, the governing authority of the parish shall hear all objections which may be interposed to the boundaries of the district and to the inclusion of the property proposed to be included in the district. It may adjourn the hearing from time to time. At this hearing the parish governing authority may change the boundaries of the proposed district by excluding therefrom the lands of persons objecting or by including therein the lands of persons petitioning to be included therein. After disposing of all objections, the parish governing authority shall, if it decides to create the district, adopt a resolution or ordinance fixing the boundaries of the district and giving it a numerical designation and name. However, as provided in Subsection A, the governing authority of any municipal corporation which is included in the district must, by resolution adopted after the boundaries of the district are fixed, concur in the fixing of the boundaries before the action of the parish governing authority becomes final. The decision of the parish governing authority, so concurred in by any municipality as provided, is final and conclusive and notice of the formation of the district shall be given immediately by one publication in the newspaper in which the original notice of hearing was published.

Added by Acts 1976, No. 113, §1.



RS 33:1247.2 - Object of the districts

§1247.2. Object of the districts

The objects and purposes of the ambulance service districts and the governing bodies created under the provisions of this Chapter shall be to own and operate ambulances for the care and transportation of persons suffering from illnesses or disabilities which require ambulance care.

Added by Acts 1976, No. 113, §1.



RS 33:1247.3 - Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

§1247.3. Commission, qualification of members; officers, appointment; vacancies; compensation; removal of commissioners

A. Any ambulance service district formed or created under these Sections shall be governed by a board of five commissioners, hereafter referred to as the commission, who shall be qualified voters and residents of the district. The commission shall be appointed by the governing authority of the parish. Two of the first commissioners so appointed shall serve for two years, two for four years, and one for six years.

B. At the expiration of their respective terms of office, the successors to such appointees shall be appointed within thirty days for six-year terms. The parish governing authority shall fill vacancies in the same manner as the predecessor appointees were selected. Any member of the commission may be removed from office for cause and his appointment rescinded by two-thirds vote of the elected membership of the parish governing authority.

C. The commission annually shall elect one of its members chairman, and one vice chairman. The meeting shall be held at the domicile of the district established by the parish governing authority. At least three regular meetings shall be held annually. Special meetings may be held at such times and places as shall be specified, by call of the chairman or the parish governing authority.

Added by Acts 1976, No. 113, §1.



RS 33:1247.4 - Powers and duties of commission

§1247.4. Powers and duties of commission

In addition to the duties defined elsewhere, the commission shall have the duty and authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the parish governing authority and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or necessary in the public interest.

(6) To appoint a director of the ambulance service district and to perform such other duties as may now or hereafter be required by law.

(7) To appoint the necessary standing and special committees which may be necessary to carry out the purposes of this Chapter.

(8) To establish rates of pay for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1976, No. 113, §1.



RS 33:1247.5 - Director of ambulance service district

§1247.5. Director of ambulance service district

The board of commissioners shall appoint a director of ambulance service district hereafter referred to as "director," who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. He shall assume full responsibilities as director of the district and shall receive a salary fixed by the commission. He shall serve at the pleasure of the commission.

Added by Acts 1976, No. 113, §1.



RS 33:1247.6 - Staff

§1247.6. Staff

The commission shall appoint such staff as is necessary to provide adequate ambulance service in the parish of Jefferson. The staff shall assist the director in the operation of the service district, promulgate rules and regulations, and approve the appointment of a director made by the commission.

Added by Acts 1976, No. 113, §1.



RS 33:1247.7 - Petition for organization of district

§1247.7. Petition for organization of district

Upon failure or refusal of the governing authority of the parish to organize an ambulance service district, they are hereby required to, and shall form such district when petitioned to do so upon petition presented to the governing authority of the parish, signed by not less than twenty-five persons owning or assessed for lands in the districts. In presenting such petition to the governing authority of the parish, such petition shall set forth substantially the boundaries of the district which is proposed to be organized.

Added by Acts 1976, No. 113, §1.



RS 33:1247.8 - District to constitute body corporate; powers

§1247.8. District to constitute body corporate; powers

Any ambulance service district thus created shall constitute a body corporate in law with all the powers of a corporation, shall have perpetual existence, shall have the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase, any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership.

Added by Acts 1976, No. 113, §1.



RS 33:1247.9 - Procedure in organizing district

§1247.9. Procedure in organizing district

In the creation of an ambulance service district, the governing authority of the parish shall at the same time designate a time and place for the first meeting of the commission, the meeting to take place within sixty days from the date of their appointment. At the first meeting of the commission, they shall proceed to organize by electing a chairman and a vice chairman.

It shall be the duty of the chairman to preside over the meetings of the commission and to perform such other duties as are usually required of presidents or chairmen of the other corporate bodies. It shall be the duty of the vice chairman to act in the absence of the chairman and in case of the disability of the chairman to act.

The commission shall elect the director of the ambulance service district who shall serve as secretary and treasurer for the commission. The director shall furnish a surety bond in a sum equal to the amount of taxes collected in said district during any one year. The premium on this bond shall be paid by the ambulance district out of its funds. The commission shall have authority to fix his salary and define his authority and duties not otherwise provided in this Chapter. The director shall assume the responsibilities of the office and shall hold his office at the pleasure of the commission.

Added by Acts 1976, No. 113, §1.



RS 33:1247.10 - Rules and regulations; contracts

§1247.10. Rules and regulations; contracts

The ambulance district or the commission of the ambulance district shall have the power, and it shall be their duty, to adopt rules and regulations for the proper conduct and operation of any ambulance or medical facilities under its administration. They shall have the power and authority to enter into contracts for the acquiring of ambulances and medical facilities necessary for the administration of services for their district.

Added by Acts 1976, No. 113, §1.



RS 33:1247.11 - Domicile; service of citation

§1247.11. Domicile; service of citation

The governing authority of the parish creating an ambulance service district, with corporate powers, shall designate the domicile of such corporation, at which domicile it shall be sued and service of citation made on the director, and in his absence, upon the chairman of the commission, and in his or their absence, then upon the vice chairman of the commission; provided that in fixing the domicile of the district the governing authority of the parish shall at all times fix the same at a place within the district.

Added by Acts 1976, No. 113, §1.



RS 33:1247.12 - District as political subdivision; incurring debt; election imposing taxes; authority

§1247.12. District as political subdivision; incurring debt; election imposing taxes; authority

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in these Sections, the district, under the provisions of the Louisiana Constitution of 1974, shall have the powers of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes or to incur debt, provided that the district shall not impose any tax increasing measures until the qualified electors of the district have approved the additional taxes. Whenever the governing body of a district calls an election for the purpose of submitting to the qualified electors of the district the question of incurring debt and issuing bonds for the purpose of efficient ambulance service it may, in the same election, submit to the qualified electors of the district, in the manner provided by Title 39, Subtitle II, Chapter 4, and by Sections 32 and 33 of Article VI of the Louisiana Constitution of 1974, a proposition to levy a special tax of not more than ten mills on the dollar for the purpose of maintaining and operating the ambulance service facilities of the district. The provisions of this Section do not prohibit the voting of this maintenance tax by any district which has acquired or proposes to acquire its ambulance service facilities through some means other than the issuance of bonds.

Added by Acts 1976, No. 113, §1.



RS 33:1247.13 - Federal and state aid

§1247.13. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1976, No. 113, §1.



RS 33:1261 - Creation; authority of Allen Parish Police Jury

PART V-A. ALLEN PARISH AMBULANCE SERVICE DISTRICTS

§1261. Creation; authority of Allen Parish Police Jury

The Allen Parish Police Jury is authorized and empowered, upon its own initiative, to form and create one or more ambulance service districts within Allen Parish. The police jury is further authorized to alter the boundaries of any ambulance service district, provided that no such boundary change shall cause an impairment of the obligations of any contract of the ambulance service district.

Added by Acts 1982, No. 39, §1.



RS 33:1261.1 - Purpose

§1261.1. Purpose

The purpose of an ambulance service district created under the provisions of this Part shall be to own and operate ambulances for the transportation of persons suffering from illnesses or disabilities which necessitate ambulance care.

Added by Acts 1982, No. 39, §1.



RS 33:1261.2 - Board of commissioners; membership; qualifications; appointment; terms, vacancies; removal; officers; meetings

§1261.2. Board of commissioners; membership; qualifications; appointment; terms, vacancies; removal; officers; meetings

A. An ambulance service district created under the provisions of this Part shall be governed by a board of commissioners composed of five qualified voters of the district, to be appointed by the Allen Parish Police Jury.

B. Two of the initial commissioners shall serve two year terms, two shall serve four year terms, and one shall serve a six year term, as designated by the police jury. Successors to the initial commissioners shall serve six year terms. Vacancies shall be filled by appointment of the police jury. Any commissioner may be removed from office for cause, and his appointment rescinded by a two-thirds vote of the elected membership of the police jury.

C. The first meeting of the board of commissioners shall be within sixty days of the date of the appointment of the members. A chairman and vice chairman of the board shall be elected, and a director of the district shall be appointed, at the first meeting. Thereafter, the board of commissioners shall hold a minimum of three meetings annually. The Allen Parish Police Jury or the chairman of the board of commissioners may call additional meetings.

Added by Acts 1982, No. 39, §1.



RS 33:1261.3 - Corporate status of district; authority of board

§1261.3. Corporate status of district; authority of board

A. An ambulance service district created under the provisions of this Part shall constitute a body corporate in law with all the power and right to incur debts and contract obligations, to sue and be sued, and to do and perform any and all acts in its corporate capacity and its corporate name necessary and proper for the carrying out of the objects and purposes for which the ambulance service district was created. It may acquire by donation or purchase any existing ambulance facility in the district. It also shall have the power and authority to acquire any and all necessary equipment and buildings for the purpose of performing the objects for which it is formed, and shall own all sites and physical facilities which are acquired either by donation, purchase, exchange, and otherwise in full ownership. The district shall be domiciled as designated by the police jury.

B. The board of commissioners of an ambulance service district thus created shall have the following authority:

(1) To represent the public interest in providing ambulance care in the district.

(2) To advise the police jury and the ambulance director on problems concerning the operation of the ambulance service district.

(3) To make, alter, amend, and promulgate rules and regulations governing the conduct of the ambulance service district.

(4) To conduct hearings and pass upon complaints by or against any officer or employee of the district.

(5) To review and modify, or set aside any action of the officers or employees of the district which the commission may determine to be desirable or in the public interest.

(6) To appoint a director of the ambulance service district.

(7) To appoint the standing and special committees which may be necessary to carry out the purposes of this Part.

(8) To establish charges for the use of facilities provided by the district.

(9) To enter into lease agreements with recognized and duly constituted nonprofit associations which are primarily engaged in the operation of ambulance related organizations.

(10) To designate a bank to act as agent for depositing funds.

(11) To designate rules and regulations for safekeeping of the funds acquired, collected, or loaned by or to the district, and to provide for regular audits of the accounts of the district.

Added by Acts 1982, No. 39, §1.



RS 33:1261.4 - Director

§1261.4. Director

The board of commissioners shall appoint a director of the ambulance service district who has had experience in the field of administration and is familiar with the principles and methods of medical care or who in the opinion of the board of commissioners has held a responsible position in the area of management. The director shall serve as secretary-treasurer of the board. He shall furnish a surety bond in a sum equal to the amount of taxes collected annually in the district. The premium on this bond shall be paid by the board out of the funds of the district. The director shall assume full responsibilities as director of the district, shall receive a salary fixed by the board, and shall serve at the pleasure of the board.

Added by Acts 1982, No. 39, §1.



RS 33:1261.5 - Staff

§1261.5. Staff

The board shall appoint such staff as is necessary to provide adequate ambulance service in Allen Parish. The staff shall assist the director in the operation of the district, promulgate rules and regulations, and approve the appointment of a director.

Added by Acts 1982, No. 39, §1.



RS 33:1261.6 - Taxation; authority, procedure

§1261.6. Taxation; authority, procedure

Any ambulance service district created is hereby declared to be a political subdivision of the state. For carrying out the purposes of the ambulance service district as provided in this Part, the district, under the provisions of the Constitution of Louisiana, shall have the power of taxation and the power to incur debt and issue bonds and to call an election for the purpose of imposing any authorized taxes, or to incur debt, provided that the district shall not impose any tax increasing measures until the qualified electors of the district have approved the additional taxes.

Added by Acts 1982, No. 39, §1.



RS 33:1261.7 - Federal and state aid

§1261.7. Federal and state aid

Ambulance service districts created hereunder shall have full power to do such things and enter into such contracts and agreements with the United States of America or with any state or federal agency or instrumentality as may be necessary to procure aids and grants to assist such districts in carrying out the purposes for which they are created.

Added by Acts 1982, No. 39, §1.



RS 33:1271 - Repealed by Acts 2011, No. 248, §2.

PART VI. PARISH COMMISSION PLAN

§1271. Repealed by Acts 2011, No. 248, §2.



RS 33:1272 - Repealed by Acts 2011, No. 248, §2.

§1272. Repealed by Acts 2011, No. 248, §2.



RS 33:1273 - Repealed by Acts 2011, No. 248, §2.

§1273. Repealed by Acts 2011, No. 248, §2.



RS 33:1274 - Repealed by Acts 2011, No. 248, §2.

§1274. Repealed by Acts 2011, No. 248, §2.



RS 33:1275 - Repealed by Acts 2011, No. 248, §2.

§1275. Repealed by Acts 2011, No. 248, §2.



RS 33:1276 - Repealed by Acts 2011, No. 248, §2.

§1276. Repealed by Acts 2011, No. 248, §2.



RS 33:1277 - Repealed by Acts 2011, No. 248, §2.

§1277. Repealed by Acts 2011, No. 248, §2.



RS 33:1278 - Repealed by Acts 2011, No. 248, §2.

§1278. Repealed by Acts 2011, No. 248, §2.



RS 33:1279 - Repealed by Acts 2011, No. 248, §2.

§1279. Repealed by Acts 2011, No. 248, §2.



RS 33:1280 - Repealed by Acts 2011, No. 248, §2.

§1280. Repealed by Acts 2011, No. 248, §2.



RS 33:1281 - Repealed by Acts 2011, No. 248, §2.

§1281. Repealed by Acts 2011, No. 248, §2.



RS 33:1282 - Repealed by Acts 2011, No. 248, §2.

§1282. Repealed by Acts 2011, No. 248, §2.



RS 33:1283 - Repealed by Acts 2011, No. 248, §2.

§1283. Repealed by Acts 2011, No. 248, §2.



RS 33:1284 - Repealed by Acts 2011, No. 248, §2.

§1284. Repealed by Acts 2011, No. 248, §2.



RS 33:1285 - Repealed by Acts 2011, No. 248, §2.

§1285. Repealed by Acts 2011, No. 248, §2.



RS 33:1321 - Terms defined

PART VII. INTERGOVERNMENTAL FUNCTIONS

SUBPART A. GENERAL PROVISIONS

§1321. Terms defined

For the purposes of this Part "Municipality" shall include cities, towns, villages, or other special districts or other political subdivisions created to perform one or more public functions or services. "Governing body" shall mean the body with authority to enact ordinances and resolutions and in which is vested responsibility for the public policy; and "bonds" shall mean any bonds issued pursuant to any law by any parish or municipality, whether such bonds are payable from revenues of a revenue producing project, or from ad valorem taxes on real estate, acreage taxes, or from any other source whatever.

Amended by Acts 1954, No. 665, §1.



RS 33:1322 - Short title

§1322. Short title

This Part may be cited as "The Local Services Law."



RS 33:1323 - Liberal construction

§1323. Liberal construction

This Part shall be construed liberally, to the end that, through the use of the arrangements provided herein, greater economy and efficiency in the operation of local services may be encouraged, and the benefits of such services may be extended.



RS 33:1324 - Grant of authority to parishes, municipalities, police juries, harbor districts and terminal districts to act jointly

§1324. Grant of authority to parishes, municipalities, police juries, harbor districts and terminal districts to act jointly

Any parish, municipality or political subdivision of the state, or any combination thereof, may make agreements between or among themselves to engage jointly in the construction, acquisition or improvement of any public project or improvement, the promotion and maintenance of any undertaking or the exercise of any power, provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary for completion of the undertaking. Such arrangements may provide for the joint use of funds, facilities, personnel or property or any combination thereof necessary to accomplish the purposes of the agreement, and such agreements may include but are not limited to activities concerning:

(1) Police, fire and health protection.

(2) Public utility services, such as water, electricity, gas, roads, bridges, causeways, tunnels, ferries and other highway facilities, and public transportation.

(3) Sewers, drains and garbage and other refuse collection and disposal.

(4) The construction or acquisition or improvement, and operation, repair and maintenance of public projects or improvements, whether or not rentals or other charges are fixed and collected for the use thereof, including but not being limited to roads, bridges, tunnels, causeways, ferries and other highway facilities, water systems, electric systems, sewer systems, drainage systems, incinerators and garbage collections and disposal systems, and public transportation systems.

(5) Recreational and educational facilities, such as playgrounds, recreation centers, parks and libraries.

(6) Flood control, drainage, and reclamation projects.

(7) Purchase of materials, supplies and equipment for use in the maintenance of governmental services authorized under this part or under any other general or special law.

(8) The construction, operation and maintenance of canals, ship channels, or portions of canals or ship channels, or a branch of a canal or ship channel, to be constructed, widened, deepened or improved by or under the authority of the United States for the purpose of transportation, including the giving of assurances by the said agencies to the United States of America to hold and save the United States of America free from any and all damages or claims of whatever nature or kind due to the construction, maintenance and operation of said canals or ship channels by the United States of America.

(9) The reassessment or reappraisal of property subject to ad valorem taxation in the parishes of East Baton Rouge, Jefferson, and Orleans, in which event each party to the agreement is hereby authorized to contribute any portion of its funds as are deemed necessary to accomplish such activity, notwithstanding any previous law or parts of law in conflict herewith.

Amended by Acts 1954, No. 665, §2; Acts 1956, No. 263, §1; Acts 1960, No. 91, §1; Acts 1972, No. 100, §1; Acts 1978, No. 244, §1, eff. July 5, 1978; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1324.1 - Political corporations and subdivisions contracts for services

§1324.1. Political corporations and subdivisions contracts for services

In order to effect economy of operation, any two or more political corporations or subdivisions may contract with each other to combine the use of administrative and operative personnel and equipment upon such basis of compensation therefor as may be mutually agreed to by all such political corporations and subdivisions.

Added by Acts 1972, No. 9, §1.



RS 33:1325 - Form and publication of agreements

§1325. Form and publication of agreements

All arrangements concluded under the authority of R.S. 33:1324 shall be reduced to writing. For this purpose it shall suffice for each party to the agreement, acting through its governing body, to accept the agreement by the passage of an ordinance or resolution setting out the terms of the agreement. The agreement, ordinance, or resolution shall be published in the official journal of the parish or municipality, in the same manner as are the other proceedings of the governing body.



RS 33:1326 - Service agreements

§1326. Service agreements

A.(1)(a) Any parish, municipality, or political subdivision, or combination thereof, operating a gas, water, or electric light or power system, sewerage plant, or transportation system may extend such services to persons and business organizations located outside its territorial bounds, or to any other parish or municipality.

(b) Such extension shall be in accordance with the terms of service agreements entered into by the parish, municipality, or political subdivision, or combination thereof, supplying the service and the persons, business organizations, parishes, or municipalities receiving the service.

(2) No parish, municipality, or political subdivision, or combination thereof, operating an electric utility system shall sell electric power at retail outside its territorial bounds unless such power is transmitted from such electric utilities distribution system and delivered to retail customers solely through facilities owned by such parish, municipality, or political subdivision, or combination thereof.

B.(1) Nothing in this Section shall prohibit or mandate the performance by any parish, municipality, or political subdivision, or combination thereof, of any agreement for the sale of electric power to persons and business organizations located outside its territorial bounds under an agreement executed prior to January 1, 1984 or any renewal of such an agreement.

(2) Nothing in this Section shall prohibit or mandate the delivery or transmission of power in furtherance of such an agreement through facilities owned by others if the request had been communicated to the electric public utility prior to January 1, 1984.

Acts 1984, No. 349, §1, eff. July 2, 1984.



RS 33:1327 - Charges for services

§1327. Charges for services

All charges collected for such service extensions shall be reasonable and non-discriminatory.



RS 33:1328 - Consent to extension of services

§1328. Consent to extension of services

No parish shall extend services into the bounds of another parish without the consent of such parish; and no city, town, or village shall extend services into another city, town, or village without the consent thereof.



RS 33:1329 - Acquisition of property

§1329. Acquisition of property

Any parish or municipality or commission appointed under this part may acquire by gift, grant, purchase, or condemnation proceedings or otherwise, all property, including rights-of-way, necessary to effectuate arrangements concluded under the terms of this Part. Where condemnation is necessary, the parish or municipality shall follow the procedures which, under existing law, govern its acquisition of property by condemnation.

In the alternative whenever a reasonable price cannot be agreed upon or whenever the owner is legally incapacitated, is absent, is unknown, or is unable to convey valid title, any parish or municipality, or any commission appointed under the terms of this part shall have and is hereby given full power and authority to acquire by expropriation or condemnation any land, rights, rights-of-way, servitudes, flooding and overflow rights, franchises, and other property of any kind or nature declared to be necessary in connection with the joint exercise of any power authorized and anticipated by this Part. Where condemnation is necessary, each said parish, municipality or commission shall have the right to invoke and shall follow the procedures outlined and provided for in R.S. 48:1259.

Amended by Acts 1956, No. 443, §1.



RS 33:1330 - Protection of property

§1330. Protection of property

The police power of parishes and municipalities shall extend to any property acquired by them under the provisions of this Part.



RS 33:1331 - Financing agreements

§1331. Financing agreements

Agreements concluded under R.S. 33:1324 and all written agreements concluded under R.S. 33:1325 shall include a statement of the financial obligations of each of the parties to the agreement. Any parish or municipality may appropriate such sums, issue its bonds, as defined in R.S. 33:1321, or levy any special taxes, except income taxes, in the manner provided by law, for any public project or improvement, as defined in R.S. 33:1324(4), to raise such sums as are necessary to fulfill its obligations under the terms of any agreements authorized by this part, including its obligations incurred in connection with the issuance of its bonds or other obligations issued under the authority of this part, and may charge and collect such fees, fares and tolls as are contemplated in said agreements. In furtherance hereof, each such municipality, parish or political subdivision may levy and collect such special taxes, except income taxes, as are not prohibited by the constitution of the state in effect at the time of such tax levy, including, but not limited to, ad valorem, license or excise taxes. Such taxes shall be for the sole purpose of enabling the municipality, parish or political subdivision to meet its financial obligations under the agreements entered into pursuant to Section 1325. No tax authorized herein shall be levied or increased until authorized by a majority of the electors of each municipality or parish affected thereby who vote thereon in an election held for that purpose.

Amended by Acts 1954, No. 665, §3; Acts 1974, No. 463, §1, eff. Jan. 1, 1975.



RS 33:1332 - Administration of agreements; joint commission

§1332. Administration of agreements; joint commission

A. Any parishes or municipalities concluding an agreement under the provisions of this Part may create by resolutions duly adopted by the governing bodies thereof a joint commission as an agency and instrumentality of such parishes or municipalities to administer the terms of such agreement.

B.(1) The members of such commission shall be appointed by the respective participating parishes or municipalities, but no member of a parish governing authority or employee thereof shall serve as a member of a joint commission that has as its function the operation and maintenance of a causeway and its related roadways, created by the parish by agreement with one or more other parishes.

(2) Members of the joint commission shall receive such compensation for services performed by virtue of such appointment as shall be provided in such agreement, but any member of such commission who is also an officer or employee of a parish or municipality concluding such agreement shall also receive the compensation to which he is otherwise entitled as such officer or employee; provided, however, that any member of a joint commission, created by agreement of two or more parishes, that has as its function the operation and maintenance of a causeway and its related roadways who is also an officer or employee of a parish concluding such agreement shall not serve as a member of such joint commission.

C.(1) Each such commission shall be a body corporate under such corporate name and style as shall be provided in such agreement, shall have power to sue and be sued and shall continue in existence until all bonds, including refunding bonds, issued by such commission or any of such parishes or municipalities pursuant to such agreements have been finally paid and discharged.

(2) Each such commission shall have such powers relative to the construction, acquisition, improvement, operation, and management of any public project or improvement, as shall be provided in such agreement, and shall have power, if provided in such agreement to issue in its corporate name, but for and on behalf of such parishes or municipalities, any bonds to finance the cost of the construction or acquisition or improvement of such public projects or improvements, which bonds may be the joint obligation, several obligations, or joint and several obligations of such parishes or municipalities.

D. No such agreement shall have the effect of providing for a donation, in whole or in part, of the public funds or services of one parish or municipality for the benefit of another.

Amended by Acts 1954, No. 665, §4; Acts 1988, No. 363, §1, eff. July 8, 1988.



RS 33:1333 - Agreements concerning collection and disposal of solid wastes

§1333. Agreements concerning collection and disposal of solid wastes

Any political subdivision may make agreements pursuant to R.S. 33:1324 and 1324.1 in order to create greater efficiency and economy and further extension of services in the area of solid waste disposal. All such agreements shall be pursuant to the provisions of this Part, but, in addition to the ability to acquire by gift, grant, purchase, or condemnation proceedings as provided in R.S. 33:1329, the political subdivisions may use any state equipment that may be available for purposes of solid waste disposal. The political subdivisions pursuant to R.S. 33:1332 may issue bonds to finance construction, acquisition, improvement, maintenance, or operation of such public projects, which are hereby declared to be works of public improvement under Part III of Chapter 4 of Subtitle II of Title 39 of the Louisiana Revised Statutes of 1950 and Article VI, Section 32 of the Constitution of 1974, thereby allowing such political subdivisions to collect an ad valorem tax pursuant to the procedure set forth in Article VI, Section 32 of the Constitution of 1974 and applicable law. Arrangements for financing such operations, including the issuance of bonded indebtedness, shall be set forth in the agreement between the political subdivisions as required by R.S. 33:1331.

Added by Acts 1973, No. 103, §1; Acts 2014, No. 158, §1.



RS 33:1334 - Issuance of revenue bonds by commissions; prescriptive period

§1334. Issuance of revenue bonds by commissions; prescriptive period

A. Any joint commission created by any parishes or municipalities as an agency and instrumentality of such parishes and municipalities under the provisions of this Part shall have the power, if provided in the agreement entered into between such parishes and municipalities, to issue in its corporate name, any revenue bonds of such commission to finance the cost of the construction or acquisition or improvement of such public projects or improvements, including but not limited to, the public purposes described in R.S. 33:1324, which bonds may be the joint obligation, several obligations, or joint and several obligations of such parishes and municipalities, payable, however, solely from the revenues derived from the operation of the public project constructed or acquired with the proceeds of such revenue bonds. Title to such project shall vest in the parties to said agreement in the proportion or manner set forth in such agreement. Notwithstanding any other provision of Louisiana law relative to the right of partition available to owners of property or portions of property, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of said agreement; however, the agreement may provide for the sale, lease, or other disposition of such property on such terms and conditions as may be set forth in the agreement.

B. Said bonds may be issued by the commission substantially in compliance with the procedures established by Subpart C, Part 1, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950 but without the necessity of securing the approval of the electorate at a referendum. Any contracts for construction or for acquisition of materials and supplies payable from the proceeds of such bonds shall be subject to the public contract law of the state of Louisiana (R.S. 38:2211, et seq.).

C. The municipality or the parish shall not in any event be liable for the payment of the principal or interest on any revenue bonds of the commission except as provided in Subsection A of this Section and, in addition, the municipalities or the parishes may contract for services furnished by any joint facility constructed by the commission and the municipalities and parishes may obligate themselves to make payments for such term, not exceeding forty years, and in such manner as may be provided in such contracts. None of the bonds of the commission shall be construed to constitute an indebtedness of the municipality or parish for debt limit or other purposes within the meaning of any constitutional or statutory provisions whatsoever.

D. The commission is hereby declared to be performing a public function and to be a body politic and political subdivision of the state of Louisiana as defined in Article VI, Section 44 of the Louisiana Constitution, with all rights, powers, and authority granted to political subdivisions of the state under the constitution and general laws of the state, including, without limitation, the provisions of R.S. 31:149. Accordingly, the commission and all properties at any time owned by it and the income therefrom and all bonds issued by it and the income therefrom shall be exempt from all taxation in the state of Louisiana. Also, for purposes of R.S. 51:704(2), and any amendment thereto or substitution therefor, bonds issued by the commission shall be determined to be securities issued by a political subdivision of the state of Louisiana, provided, however, that nothing in Subsection D shall be construed as altering jurisprudentially established rules governing the responsibilities of a municipal corporation when engaged in the operation of a public utility.

E. Every ordinance or resolution authorizing the issuance of bonds or other debt obligation by the commission shall be published at least once in a newspaper of general circulation published within the area of the municipalities or parishes creating the commission or, if there is none, in a newspaper having general circulation therein. For thirty days after the date of publication, any person in interest may contest the legality of the ordinance or resolution and of any provision therein made for the security and payment of the bonds. After that time, no one shall have any cause of action to test the regularity, formality, legality, or effectiveness of the ordinance or resolution, and provisions thereof, including security, for any cause whatever. Thereafter, it shall be conclusively presumed that every legal requirement for the issuance of the bonds or other debt obligation has been complied with. No court shall have authority to inquire into any of these matters after said thirty days.

F. Nothing in this Chapter shall grant to any joint commission the right to expropriate transmission or distribution facilities of any existing public utility; provided, however, that this shall in no way alter, affect or restrict the rights of expropriation or eminent domain of any individual parish or municipality which participates in the creation of any such commission.

G. Nothing in this Chapter shall be construed to grant an immunity to or on behalf of any public instrumentality created under this Act from any antitrust laws of the state or of the United States.

H. The books, records and proceedings of joint commissions shall be subject to the Public Records Act, provided, however, that a joint commission may agree that its records, writings, contracts or memoranda relating to new industrial or technological processes, developments, inventions or discoveries for which patents or copyrights have been applied or obtained either by itself or by others in connection with a project of such commission shall remain confidential and not be subject to the public disclosure.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975. Amended by Acts 1976, No. 451, §1, eff. July 31, 1976; Acts 1976, No. 577, §1, eff. Aug. 3, 1976.



RS 33:1335 - Energy Resource Contracts

§1335. Energy Resource Contracts

Any municipality and/or joint commission created under this Part is hereby authorized to engage with one or more electric public utility companies as defined in R.S. 45:121, in the financing, construction, maintenance, and operation of joint electric power generation and transmission facilities as owners or otherwise. All arrangements and agreements made under the authority of this Section shall be reduced to writing, shall include, among other provisions, the proportionate share of the cost to be borne by the municipality and/or joint commission, and the proportionate share or quantity of the electric power to be acquired by the municipality and/or joint commission. Contracts authorized under this Section are hereinafter referred to as "Energy Resource Contracts" or "Contract" and are authorized for the object and purpose of providing for the efficient and economical operation of electric power services. Title to facilities acquired under a Contract shall vest in the parties to the Energy Resource Contract in the proportion or manner set forth in such Contract. Facilities or interest in facilities acquired by municipality and/or joint commission under the provisions of an Energy Resource Contract shall be acquired in strict compliance with the public contract law of the state of Louisiana (R.S. 38:2211, et seq.). Energy Resource Contracts shall be subject to the approval of the State Bond Commission, and shall have a term not exceeding forty (40) years, except as approved by the State Bond Commission. Energy Resource Contracts entered into under the authority of this Section are declared to be for a public purpose for the economic production and conservation of electric power and energy in the protection of the public health, welfare and safety. Nothwithstanding any other provisions of Louisiana law relative to the right of partition available to owners of property or portions of property, the right of partition shall not be available to any party with respect to any property acquired or held subject to the terms of an Energy Resource Contract; however, an Energy Resource Contract may provide for the sale, lease, or other disposition of property subject thereto on such terms and conditions as may be set forth in the Contract. None of the property or facilities jointly owned, acquired or held, or property and facilities of a participant covered by a Contract shall be subject to expropriation by another party to any Energy Resource Contract entered into hereunder. A municipality and/or a joint commission may become parties to an Energy Resource Contract hereunder by the authority of an ordinance adopted by the governing body of the municipality and/or joint commission in the same manner as are other proceedings of such governing body or bodies. Notice of intention to adopt said ordinance shall be given by the governing body of the municipality and/or joint commission, and shall be published one time in the official journal of the municipality and/or joint commission at least seven days prior to the adoption of the ordinance or resolution.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975.



RS 33:1336 - Financing agreements

§1336. Financing agreements

Any municipality and/or joint commission entering into a Contract pursuant to the provisions of R.S. 33:1335 may appropriate such sums as are necessary to fulfill its obligations under the terms of such Contract, and may incur debt and issue revenue bonds for the purpose of providing the municipality and/or joint commission's share of the cost of the construction and acquisition of the joint electric power generation and transmission facilities authorized under the provisions of R.S. 33:1335. Said bonds may be issued by any municipality and/or joint commission substantially in compliance with the procedures established by Subpart C, Part 1, Chapter 10, Title 33 of the Louisiana Revised Statutes of 1950, but as to a joint commission created and acting pursuant to the authority of R.S. 33:1334, such bonds may be issued without the necessity of securing the approval of the electorate at a referendum. All properties or interest in properties at any time owned by a municipality and/or joint commission, and all bonds issued by a municipality and/or joint commission under the authority of this Section and the income therefrom shall be exempt from all taxation in the state of Louisiana. Also, for the purpose of R.S. 51:702(2) and any amendment thereto or substitution therefor, bonds issued by a municipality and/or joint commission hereunder shall be determined to be securities issued by a public instrumentality of a political subdivision of the state of Louisiana. The provisions of R.S. 33:1334(E) shall be applicable to bonds issued under this Section.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975.



RS 33:1337 - Liberal construction

§1337. Liberal construction

These provisions shall be liberally construed, to the end that, through the use of arrangements and agreements provided for herein between one or more municipalities and/or joint commissions, and/or one or more electric public utility companies, greater economy and efficiency in the providing of electrical and energy services to the citizens may be achieved; and further to this end, the governing authority of the municipality and/or joint commission entering into an Energy Resource Contract as authorized by R.S. 33:1335 shall be empowered to adopt such other ordinances and resolutions, take such other actions and charge and collect such fees as may be contemplated or necessary by the said Contract, all for the purpose intended and in accordance with the authority of Article VII, Section 14(C) of the Constitution of 1974.

Added by Acts 1975, No. 597, §1, eff. July 17, 1975.



RS 33:1341 - Short title

SUBPART B. JOINT SELF INSURANCE PROGRAMS BY

LOCAL GOVERNMENTAL SUBDIVISIONS

§1341. Short title

This Subpart shall be known and may be cited as the "Local Governmental Subdivision Self Insurance Act of 1979."

Added by Acts 1979, No. 462, §1.



RS 33:1342 - Definitions; terms defined

§1342. Definitions; terms defined

The following words and terms shall have the meaning indicated unless the context shall clearly indicate a different meaning.

(1) "Local governmental subdivision" means any parish or municipality, other governing or administrative body created under the charter of, or by the governing body of, such parish or municipality to serve a public purpose, or other local governing or administrative body created by or pursuant to law or the Constitution of Louisiana to serve a public purpose. For purposes of this Subpart only, this term also means the offices of the various clerks of court and district public defender offices established in accordance with R.S. 15:141 et seq. and the members of a trust established by a statewide hospital association for the purposes of providing employers' liability or workers' compensation coverage for its members, provided the majority of the members of such trust consists of governmental subdivisions.

(2) "Governing body" means the body which exercises the legislative functions of the local governmental subdivision.

(3) "Interlocal risk management program" means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of public liability or worker's compensation liability, including safety engineering and other loss prevention and control techniques and to administer one or more local risk management pools, including the processing and defense of claims brought against members of the agency.

(4) "Interlocal risk management agency" means an association formed by two or more local governmental subdivisions by an intergovernmental agreement made pursuant to the provisions of this Part VII, for the development and administration of an interlocal risk management program and one or more group self insurance funds.

(5) "Group self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool any one or more of the following risks: accident and health protection, public liability, or worker's compensation and those risks defined in R.S. 22:47(3), (6), (7), and (10); or to purchase a joint policy or policies of insurance providing protection against said risks.

(6) "Public liability" means liability to which a local governmental subdivision may be subject either directly or by reason of liability rising out of an act of its employee, agent or officer in the course and scope of employment.

(7) "Accident and health protection" means indemnification of public employees and/or their dependents for hospitalization, medical, dental, and related expenses incurred for injury or illness in accordance with a schedule of benefits prescribed by the trustees of an interlocal risk management agency; or as set forth in a joint policy or policies of insurance providing protection against said risks and expenses.

Added by Acts 1979, No. 462, §1. Amended by Acts 1981, No. 808, §1, eff. Aug. 2, 1981; Acts 1982, No. 454, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1986, No. 411, §1; Acts 1987, No. 482, §1; Acts 1991, No. 507, §1; Acts 1997, No. 1084, §1; Acts 2007, No. 307, §5; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1343 - Authority of governmental subdivisions to form, join, and participate in interlocal risk management agency; employer contributions toward premiums; ownership of record

§1343. Authority of governmental subdivisions to form, join, and participate in interlocal risk management agency; employer contributions toward premiums; ownership of record

A. Any two or more local governmental subdivisions may make and execute an intergovernmental agreement between or among themselves to form and become members of an interlocal risk management agency. After an interlocal risk management agency has been formed, any local governmental subdivision may, subject to the bylaws and requirements of such agency, become a member and through participation in the agency may:

(1) Pool all forms of insurance risks in whole or in part with those of other local governmental subdivisions.

(2) Jointly purchase all forms of insurance with other local governmental subdivisions participating in and belonging to the interlocal risk management agency, the participating local governmental subdivisions to be coinsured under a master policy with the total premium prorated among such participants.

B. Each group self insurance fund shall be separate as to risk, and maintained as a separate pool, but one or more of the funds may be administered by a single interlocal risk management agency. Local governmental subdivisions concluding an agreement under the provisions hereof may by resolution duly adopted by the governing body thereof designate the Louisiana Municipal Association for the municipalities, and the Police Jury Association of Louisiana for the parishes to administer the interlocal risk management agency and any group self insurance fund established by said agency, and to further administer the terms and conditions of the intergovernmental agreement by which the agency and the group self insurance fund has been created.

C. All arrangements and agreements made under the authority of this Section shall be reduced to writing. A local governmental subdivision may become a member of an interlocal risk management agency by the authority of an ordinance adopted by the governing body thereof in the same manner as are other proceedings of such governing body. The interlocal risk management agency will operate under such name and style as shall be provided in the agreement creating same and shall have the power to sue and be sued.

D. Nothing in this Subpart shall be construed to limit the contribution of a local governmental subdivision participating in an interlocal risk management agency toward the payment of premiums for accident and health protection for its employees or their dependents, or both.

E. All books, records, and files maintained by a third party for the agency, including but not limited to audit data and all active and inactive claims files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.

F. In addition to local governmental subdivisions, statewide organizations composed of local governmental subdivisions and their wholly owned subsidiaries may become members of an interlocal risk management agency for purposes of providing accident and health protection to their employees and for purposes of providing coverage for those risks defined in R.S. 22:47(3), (6), (7), and (10), and public liability and worker's compensation coverage upon approval of the governing body of the association and the governing body of the interlocal risk management agency. For purposes of this Subsection, the Police Jury Association and the Louisiana Municipal Association shall be considered statewide organizations composed of local governmental subdivisions.

Added by Acts 1979, No. 462, §1. Amended by Acts 1982, No. 454, §1; Acts 1984, No. 177, §1, eff. June 25, 1984; Acts 1984, No. 171, §1, eff. June 25, 1984; Acts 1985, No. 427, §1, eff. July 10, 1985; Acts 1986, No. 641, §1; Acts 1990, No. 793, §1; Acts 1991, No. 507, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1344 - Governance of interlocal risk management agencies

§1344. Governance of interlocal risk management agencies

In the event the Louisiana Municipal Association and/or the Police Jury Association be designated to administer an interlocal risk management agency, the executive boards of the Louisiana Municipal Association and of the Police Jury Association of Louisiana, as the case may be, shall constitute the board of trustees of each such agency established as provided in Section 1340(B), and shall be authorized as such to adopt bylaws for the administration of their respective agencies.

Added by Acts 1979, No. 462, §1.



RS 33:1345 - Interlocal risk management agency not an insurance company or insurer

§1345. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency is not an insurance company or an insurer under the laws of this state and the development and administration by such agency of one or more group self insurance funds shall not constitute doing an insurance business. Intergovernmental agreements providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46, nor shall the interlocal risk management agency or the development of a group self insurance fund be subject to the provisions of Title 22, Chapter I, of the Louisiana Revised Statutes of 1950.

Added by Acts 1979, No. 462, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1346 - Minimum contributions before risk sharing

§1346. Minimum contributions before risk sharing

A group self insurance fund shall not function as a means of sharing among its members an interlocal risk management agency risk of loss until the interlocal risk management agency administering such fund shall have received:

(1) For public liability and worker's compensation:

Each fund shall have an annual gross premium, calculated in accordance with the applicable manual premium rate or rates, plus or minus applicable experience credits or debits, of not less than two hundred thousand dollars.

(2) For accident and health protection:

Each fund shall have an annual gross premium of not less than two hundred thousand dollars.

(3) For coverage for those risks defined in R.S. 22:47(3), (6), (7), and (10):

Each fund shall have an annual gross premium of not less than two hundred thousand dollars.

Added by Acts 1979, No. 462, §1. Amended by Acts 1982, No. 454, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1991, No. 507, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1347 - Limited liability of members

§1347. Limited liability of members

A local governmental subdivision shall not by reason of being a member of an interlocal risk management agency and contributing to a group self insurance fund be liable to such interlocal risk management agency, to any other member or to any claimant against the agency, itself or another member, except for payment of contributions provided for in the intergovernmental agreement between the local governmental subdivision and the interlocal risk management agency, and no more. No interlocal risk management agency agreement shall have the effect of providing for a donation, in whole or in part, of the public funds of one local governmental subdivision for the benefit of another, provided, however, that nothing herein shall be construed to in any way reduce or limit a participant's right or obligations with respect to his or its employees under the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

Added by Acts 1979, No. 462, §1.



RS 33:1348 - Authority of Commissioner of Insurance

§1348. Authority of Commissioner of Insurance

(A) Annually each interlocal risk management agency shall file with the commissioner of insurance certified audited financial statements and a review of its operations and general condition by a certified independent casualty actuary.

(B) No interlocal risk management agency shall become operative until issued a certificate of authority by the commissioner of insurance under such rules and regulations as he may promulgate to assure compliance with the provisions of this Subpart. The commissioner of insurance or his chief examiner shall have authority to examine the books, records and affairs of any interlocal risk management agency for the purpose of determining compliance with this Subpart, and to revoke the certificate of authority of any such agency which he determines is not in compliance with this Subpart.

Added by Acts 1979, No. 462, §1.



RS 33:1349 - Excess insurance

§1349. Excess insurance

A. An interlocal risk management agency shall maintain at all times a contract or contracts of specific excess insurance or aggregate excess insurance in an amount as may be stipulated or approved by the commissioner of insurance for any or all forms of insurance risks, except as otherwise stated in this Section.

B. The agency shall provide statutory worker's compensation benefits and shall maintain at all times a contract or contracts of specific excess of at least two million dollars per occurrence and a contract or contracts of aggregate excess of at least two million dollars. The effective date for such excess and aggregate amounts shall be the first day of the fund year following the effective date of this bill.

C. Nothing herein shall be construed to in any way reduce or limit a participant's rights or obligations with respect to his or its employees under the other provisions of this Subpart.

D. An interlocal risk management agency shall maintain at all times a contract or contracts of specific excess insurance of at least one million dollars and aggregate stop loss insurance of at least one million dollars with respect to accident and health coverage claims.

E. An interlocal risk management agency may pool any excess funds, if any, after payment of claims and cost of administration of a fund, as determined at the end of each fund year, with excess funds of another fund, and use such pooled excess funds to establish a special loss reserve fund for the purpose of reinsuring all or any part of the excess insurance amounts otherwise required by Subsections A, B, and D of this Section. Such special loss reserve fund shall not constitute doing insurance business or be deemed to constitute insurance as defined by R.S. 22:46, nor shall be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

F. An interlocal risk management agency may, either in its own name or jointly with another such interlocal risk management agency, use such pooled excess funds to form an insurance company under the provisions of Title 22 of the Louisiana Revised Statutes of 1950 for the purpose of reinsuring the risks of the interlocal risk management agency or agencies whose pooled excess funds are so used.

Added by Acts 1979, No. 462, §1. Amended by Acts 1981, No. 808, §1, eff. Aug. 2, 1981; Acts 1982, No. 454, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1985, No. 230, §1; Acts 1986, No. 640, §1; Acts 1997, No. 1084, §1; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1350 - Audit of funds

§1350. Audit of funds

The legislative auditor shall have the authority to examine and audit the books and accounts of any fund established under the provisions of this Subpart pursuant to the provisions of Section 513 of Title 24 of the Louisiana Revised Statutes of 1950. In addition, each participating local governmental subdivision shall have the authority to cause an examination and audit of said fund by its representatives.

Added by Acts 1979, No. 462, §1.



RS 33:1350.1 - Louisiana Association of Chiefs of Police Risk Management Agency

§1350.1. Louisiana Association of Chiefs of Police Risk Management Agency

A. There is hereby created, in accordance with this Subpart, an interlocal risk management agency to be known as the Louisiana Association of Chiefs of Police Risk Management Agency, hereinafter referred to as "the agency". The agency shall be in the form of a trust.

B. All powers, duties, functions, and responsibilities of the agency shall be vested in a board of trustees, which shall be appointed by the Louisiana Association of Chiefs of Police. The board shall have the power to perform all functions necessary to pool liability insurance risks of its member police departments in accordance with the provisions of this Subpart. The board of trustees shall consist of six full-time, professional law enforcement officers appointed by the Louisiana Association of Chiefs of Police and one risk management specialist elected from the professional committee which serves under the board.

C. The agency shall be exempt from all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

D. The agency shall be subject to the excess insurance requirements established in R.S. 33:1349.

Acts 1988, No. 354, §1.



RS 33:1350.2 - Louisiana Hospital Association Workers' Compensation Interlocal Risk Management Agency

§1350.2. Louisiana Hospital Association Workers' Compensation Interlocal Risk Management Agency

A. There is hereby created, in accordance with this Subpart, an interlocal risk management agency to be known as the Louisiana Hospital Association Workers' Compensation Interlocal Risk Management Agency, hereinafter referred to as the "agency". The agency shall be in the form of a trust, the majority of the members of which shall be governmental subdivisions.

B. All powers, duties, functions, and responsibilities of the agency shall be vested in a board of trustees to be appointed by the Louisiana Hospital Association from among the members of the trust in accordance with the provisions of the trust. The board shall have the power to perform all functions necessary to pool hospital employers' liability and workers' compensation insurance risks for the trust's hospital members in accordance with the provisions of this Subpart.

C. The agency shall be subject to the provisions of R.S. 33:1345, 1346, 1347, 1348(A), 1349, and 1350. In addition, the commissioner of insurance or its chief examiner shall have the authority to examine the books, records, or officers of the agency for the purpose of determining compliance with the provisions of this Section and to revoke the certificate of authority of the agency in the event the commissioner determines that the agency fails to comply with the provisions of this Section.

Acts 1997, No. 1084, §1.



RS 33:1351 - Short title

SUBPART C. JOINT SELF INSURANCE PROGRAMS BY

LOCAL HOUSING AUTHORITIES

§1351. Short title

This Subpart shall be known and may be cited as the "Local Housing Authority Self Insurance Act of 1981."

Added by Acts 1981, No. 802, §1.



RS 33:1352 - Definitions; terms defined

§1352. Definitions; terms defined

The following words and terms shall have the meaning indicated unless the context shall clearly indicate a different meaning:

(1) "Governing body" means the body which exercises the functions of the local housing authority.

(2) "Interlocal risk management agency" means an association formed by two or more local housing authorities by an interagency agreement made pursuant to the provisions of this Part VII, for the development and administration of an interlocal risk management program and one or more group self-insurance funds.

(3) "Interlocal risk management program" means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss, including safety engineering and other loss prevention and control techniques, and to administer one or more local self-insurance funds, each established for one or more risks, including the processing and defense of claims brought against members of the agency.

(4) "Local housing authority" means any parish or municipal housing authority.

(5) "Self-insurance fund" means a pool of public monies established by an interlocal risk management agency from contributions of its members in order to pool any one or more of the following risks: general liability, workers' compensation, or property; or to purchase insurance for general liability, workers' compensation and/or property coverage.

(6) Repealed by Acts 2004, No. 700, §2.

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 2004, No. 700, §§1, 2, eff. July 6, 2004.



RS 33:1353 - Authority of local housing authority to form, join, and participate in interlocal risk management agency

§1353. Authority of local housing authority to form, join, and participate in interlocal risk management agency

A. Any two or more local housing authorities may make and execute an intergovernmental agreement between or among themselves to form and become members of an interlocal risk management agency. After an interlocal risk management agency has been formed, any local housing authority may, subject to the bylaws and requirements of such agency, become a member and through participation in the agency may:

(1) Pool its general liability risks in whole or in part with those of other local housing authorities.

(2) Pool its workers' compensation risks in whole or in part with those of other local housing authorities.

(3) Purchase general liability, workers' compensation, and/or property coverage insurance with other local housing authorities participating in and belonging to the interlocal risk management agency, the pooled risks of the participating local housing authorities to be described in a plan of coverages with the total premium prorated among such participants.

(4) Pool its property coverage risks in whole or in part with those of other local housing authorities.

B. Local housing authorities concluding an agreement under the provisions hereof may by resolution duly adopted by the governing body thereof designate the Louisiana Housing Council, Inc. to administer the interlocal risk management agency and any group self-insurance fund or funds established by said agency and to administer the terms and conditions of the intergovernmental agreement by which the agency and any self-insurance fund or funds have been established.

C. All arrangements and agreements made under the authority of this Section shall be reduced to writing. A local housing authority may become a member of an interlocal risk management agency by the authority of an ordinance adopted by the governing body thereof in the same manner as are other proceedings of such governing body. The interlocal risk management agency will operate under such name and style as shall be provided in the agreement creating same and shall have the power to sue and be sued.

D. Repealed by Acts 1999, No. 48, §2, eff. May 28, 1999

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1999, No. 48, §§1, 2, eff. May 28, 1999; Acts 2004, No. 700, §1, eff. July 6, 2004.



RS 33:1354 - Governance of interlocal risk management agencies

§1354. Governance of interlocal risk management agencies

In the event the Louisiana Housing Council, Inc. is designated to administer an interlocal risk management agency, the insurance committee of the Louisiana Housing Council, Inc. shall constitute the board of trustees of such agency established as provided in Section 1353(B) of this Subpart and shall be authorized as such to adopt bylaws for the administration of the agency, subject to approval by the executive committee of the Louisiana Housing Council, Inc.

Added by Acts 1981, No. 802, §1.



RS 33:1355 - Interlocal risk management agency not an insurance company or insurer

§1355. Interlocal risk management agency not an insurance company or insurer

An interlocal risk management agency is not an insurance company or an insurer under the laws of this state and the development and administration by such agency of a group self-insurance fund or funds established for one or more risks shall not constitute doing an insurance business. Agreements between housing authorities providing for the creation and maintenance of an interlocal risk management agency shall not be deemed to constitute insurance as defined by R.S. 22:46, nor shall the interlocal risk management agency or the development of a group self-insurance fund be subject to the provisions of Chapter 1 of Title 22 of the Louisiana Revised Statutes of 1950.

Added by Acts 1981, No. 802, §1; Acts 2004, No. 700, §1, eff. July 6, 2004; Acts 2008, No. 415, §2, eff. Jan. 1, 2009.



RS 33:1356 - Minimum contributions before risk sharing

§1356. Minimum contributions before risk sharing

A self-insurance fund shall not function as a means of sharing risks of loss among the members of an interlocal risk management agency until the interlocal risk management agency administering such fund shall have received, for general liability, workers' compensation, and property coverage risks, an annual gross premium, calculated in accordance with the applicable manual premium rate or rates, plus or minus applicable experience credits or debits, of not less than two hundred thousand dollars for each line of risk.

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1999, No. 48, §1, eff. May 28, 1999; Acts 2004, No. 700, §1, eff. July 6, 2004.



RS 33:1357 - Limited liability of members

§1357. Limited liability of members

A. A local housing authority shall not, by reason of being a member of an interlocal risk management agency and contributing to a self-insurance fund, be liable to such interlocal risk management agency, to any other member, or to any claimant against the agency itself or another member, except for payment of contributions provided for in the intergovernmental agreement between the local housing authority and the interlocal risk management agency, and no more. No interlocal risk management agency agreement shall have the effect of providing for a donation, in whole or in part, of the public funds of one local housing authority for the benefit of another. Nothing herein shall be construed to in any way reduce or limit a participating member's rights or obligations with respect to its employees under the provisions of Chapter 10 of Title 23 of the Louisiana Revised Statutes of 1950.

B. An intergovernmental risk management agency shall administer the assets of a self-insurance fund to maintain appropriate levels of reserves and to ascertain full and timely payment of all fund obligations, including without limitation, loss fund requirements, administrative expenses and costs of insurance.

Added by Acts 1981, No. 802, §1; Acts 2004, No. 700, §1, eff. July 6, 2004.



RS 33:1358 - Authority of commissioner of insurance

§1358. Authority of commissioner of insurance

A. Annually each interlocal risk management agency shall file with the commissioner of insurance certified audited financial statements and a review of its operations and general condition by a certified independent casualty actuary.

B. No interlocal risk management agency shall become operative until issued a certificate of authority by the commissioner of insurance under such rules and regulations as he may promulgate to assure compliance with the provisions of this Subpart. The commissioner of insurance or his chief examiner shall have authority to examine the books, records, and affairs of any interlocal risk management agency for the purpose of determining compliance with this Subpart and to revoke the certificate of authority of any such agency which he determines is not in compliance with this Subpart.

Added by Acts 1981, No. 802, §1.



RS 33:1359 - Excess insurance

§1359. Excess insurance

A. An interlocal risk management agency shall maintain at all times a contract or contracts of specific excess insurance of at least one million dollars per occurrence and a contract or contracts of annual aggregate excess insurance of at least five million dollars with respect to general liability claims.

B. The agency shall provide statutory workers' compensation benefits coverage and shall maintain at all times a contract or contracts of specific excess insurance of at least two million dollars per occurrence and a contract or contracts of annual aggregate excess insurance of at least two million dollars.

C. The provisions of this Section regarding excess insurance shall apply only to self-insurance funds.

D. Nothing herein shall be construed to in any way reduce or limit a participating local housing authority member's rights or obligations with respect to his or its employees under the other provisions of this Chapter.

E. The agency shall maintain at all times a contract or contracts of excess insurance with respect to property coverage in such amounts as determined by the board of trustees of the interlocal risk management agency.

F. Any excess insurance purchased under this Section shall not be subject to the provisions of R.S. 22:1265.

Added by Acts 1981, No. 802, §1. Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1999, No. 48, §1, eff. May 28, 1999; Acts 2004, No. 700, §1, eff. July 6, 2004; Acts 2005, No. 294, §1.



RS 33:1360 - Audit of funds

§1360. Audit of funds

The legislative auditor shall have the authority to examine and audit the books and accounts of any fund established under the provisions of this Subpart pursuant to the provisions of R.S. 24:513. In addition, each participating local housing authority member shall have the authority to cause an examination and audit by its representatives of any self insurance fund in which it participates.

Added by Acts 1981, No. 802, §1; Acts 2004, No. 700, §1, eff. July 6, 2004.



RS 33:1361 - Power to adopt code of laws

PART VIII. ORDINANCES AND LAWS

§1361. Power to adopt code of laws

On or before January 1, 1977, all municipalities, or parish governing authorities, regardless of population, shall adopt a code embracing all of the laws which they have enacted, pursuant to and in accordance with the provisions of this Part.

Amended by Acts 1972, No. 61, §1; Acts 1975, No. 635, §1.



RS 33:1362 - Local laws unaffected until promulgation of code

§1362. Local laws unaffected until promulgation of code

R.S. 33:1361 through R.S. 33:1363 shall have no effect on the laws, by-laws, or ordinances of such municipalities or parish governing authorities until such time as the code has been promulgated.

Amended by Acts 1975, No. 635, §1.



RS 33:1363 - New laws to be amendments to code; promulgation of code and amendments

§1363. New laws to be amendments to code; promulgation of code and amendments

When the municipality or parish governing authority adopts the code, new laws, by-laws, or ordinances shall be in the form of amendments to the code. In the adoption of the code it shall not be necessary to promulgate the entire code or body of laws, but the same shall be considered as having been legally and properly promulgated when the title thereof has been published for once a week for three consecutive weeks in the official journal of the municipality or parish. All subsequent amendments to the code shall be published in the manner that ordinances are required to be promulgated by the charter of the municipality or parish governing authority.

Amended by Acts 1972, No. 61, §2; Acts 1975, No. 635, §1.



RS 33:1364 - Revision of ordinances

§1364. Revision of ordinances

Any municipality or parish may, through its governing authority amend and revise on any date its existing ordinances, in whole or in part, may compile the revision in book or pamphlet form and may adopt and promulgate the same.

Amended by Acts 1975, No. 635, §1.



RS 33:1365 - Resolution adopting revised ordinances; certificate

§1365. Resolution adopting revised ordinances; certificate

The revised ordinances shall be adopted by a resolution to that effect, passed by the governing authority of the municipality or parish which shall mention the number of ordinances contained in the revision, by whom the compilation was prepared, and that same is being adopted pursuant to R.S. 33:1364 through R.S. 33:1367. The resolution shall also state that the compilation of revised ordinances has been presented to, examined, and considered by the governing authority of the municipality or parish and approved by them. Upon passage of the resolution adopting the revised ordinances, the governing authority, shall thereupon execute and sign the following certificate on one volume of the compiled ordinances:

"Official copy of revised ordinances of the City or Parish of __________ (or town or village as the case may be), adopted and approved this ________ day of __________, in the year 19__."

The signed copy shall be retained by the official custodian of the records of the municipality or parish and become its property, and same shall be considered as the original official copy of the ordinances. No other formality shall be required for the adoption or passage of the revised ordinances.

Amended by Acts 1975, No. 635, §1.



RS 33:1366 - Promulgation of revised ordinances

§1366. Promulgation of revised ordinances

The revised ordinances shall be promulgated by publication of a notice giving the date on which the ordinances were approved and passed by the governing authority of the municipality or parish and containing the titles of the various ordinances embodied in the compilation, the notice to be published once in the official journal of the municipality or parish. No other promulgation shall be required beyond the publication of the notice of the passage of the revised ordinances and their respective titles.

Amended by Acts 1975, No. 635, §1.



RS 33:1367 - Effective date of revised ordinances

§1367. Effective date of revised ordinances

The revised ordinances shall take effect ten days after being promulgated as provided in R.S. 33:1366.

Amended by Acts 1975, No. 635, §1.



RS 33:1368 - Building, electrical, or traffic codes

§1368. Building, electrical, or traffic codes

Any municipality or parish which may adopt a building, electrical, traffic, or other code may do so by ordinance of the governing authority without the necessity of publishing the text of the code. The code shall be identified in the ordinance and signed by the mayor and by the secretary or clerk of the municipality, or by the president or chief executive officer of the parish.

Amended by Acts 1975, No. 635, §1.



RS 33:1369 - Ordinance proposing adoption of code; publication

§1369. Ordinance proposing adoption of code; publication

Any ordinance proposing the adoption of the code shall be introduced at a session of the governing body of the municipality or parish and shall lie over for final action until notice of the introduction of the ordinance has been given by publication once in the official journal at least one week before the date on which final action is to be taken on the ordinance.

Amended by Acts 1975, No. 635, §1.



RS 33:1370 - Local authority to furnish copy of code

§1370. Local authority to furnish copy of code

The governing body of the municipality or parish shall keep an ample supply of copies in pamphlet form of the code, which shall be made available to any interested party at reasonable cost.

Amended by Acts 1975, No. 635, §1.



RS 33:1371 - Reapportionment of municipal districts required after each decennial census; effective date

§1371. Reapportionment of municipal districts required after each decennial census; effective date

A.(1) Except as otherwise provided in a homerule charter, the governing authority of any municipality which contains two or more districts from which public officials are elected shall, within one year after the official release of every decennial census, examine the apportionment plan of the municipal districts composing the municipal governing authority to determine if there exists any substantial variation in the representation of the districts. After the examination the governing authority of such municipality shall, by ordinance adopted by a majority of the members thereof, either declare the apportionment of the districts to be equitable and continue its existing apportionment plan or provide for a new apportionment plan.

(2) The time period for examination of the apportionment plan of municipal districts, as provided herein, for municipalities governed by the provisions of Part I of Chapter 2 of Title 33 of the Louisiana Revised Statutes of 1950 shall be within six months of the official release of every decennial census.

B. If reapportionment is necessary it shall be made effective at the end of the term of the incumbent officials. However, the effective date of such reapportionment shall not occur between the date on which municipal officials qualify for election and the date of the election.

C.(1) The boundaries of any election district for a new redistricting or apportionment plan from which members of a municipal governing authority are elected shall contain, to the extent practicable, whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1.

(2) If the municipal governing authority is unable to comply with applicable law regarding redistricting and reapportionment, including adherence to traditional redistricting principles, in the creation of its redistricting or apportionment plan using whole precincts, the municipal governing authority may divide a precinct into portions that are bounded by visible census tabulation boundaries or census tabulation boundaries that are the boundaries of the municipality, as applicable.

(3) The portion of any precinct within the boundary of a municipality which is divided only because it contains incorporated and unincorporated portions shall be considered to be a whole precinct for the purposes of this Subsection.

(4) The municipal governing authority shall make every effort to minimize the number of portions the governing authority divides a precinct into and the number of precincts the governing authority divides into portions.

Added by Acts 1981, No. 855, §1, eff. Aug. 2, 1981. Amended by Acts 1982, No. 558, §2, eff. July 22, 1982; Acts 1986, No. 1072, §1, eff. Jan. 1, 1987; Acts 1991, No. 109, §1, eff. June 30, 1991; Acts 1999, No. 326, §1; Acts 2010, No. 824, §3, eff. June 30, 2010.

NOTE: See Acts 1986, No. 1072, §2.



RS 33:1372 - Traffic offenses; written agreement to appear; payment of fine by mail

§1372. Traffic offenses; written agreement to appear; payment of fine by mail

A. Each governing authority which adopts ordinances defining and punishing traffic violations shall adopt one or more ordinances to establish a procedure by which an alleged offender may promise, in writing, to appear in court to answer the charges. The written promise to appear shall be accepted in lieu of posting bond or depositing a driver's license.

B. Each governing authority which adopts ordinances defining and punishing traffic violations shall adopt one or more ordinances to establish a procedure by which an alleged offender may plead guilty or nolo contendere to the alleged offense and pay the fine by mail. If the fine is paid by certified mail and the postmark indicates that the payment was mailed on or before the date indicated on the citation, the payment shall be considered to have been made timely and no further penalty or costs or other charges may be assessed.

C. The provisions of this Section shall not apply to citations alleging that the operator of the motor vehicle was:

(1) Operating the motor vehicle under the influence of alcohol or controlled substances.

(2) Exceeding the speed limit by fifteen miles per hour or more.

(3) Exceeding the speed limit in a school zone.

(4) Driving with a suspended license.

(5) Drag racing.

(6) Cited for failure to maintain compulsory security.

D. The provisions of this Section shall not apply when the operator was involved in an accident in which a person was injured, nor shall those provisions apply when an operator is alleged to have committed the same offense twice within a period of one hour.

Acts 1995, No. 1036, §2; Acts 2003, No. 1032, §2.



RS 33:1373 - Enforcement of health, safety, and welfare ordinances in Jefferson Parish and Orleans Parish

§1373. Enforcement of health, safety, and welfare ordinances in Jefferson Parish and Orleans Parish

A. In addition to the authority for criminal prosecutions provided in R.S. 14:107.3 and other authority provided by law or home rule charter for civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575, 2575.1, and 2576 for administrative adjudication for violations of public health, housing, fire code, environmental, building code, zoning, historic district, permitting, vegetation, and nuisance ordinance, in Jefferson Parish and Orleans Parish the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances in any court of competent jurisdiction in accordance with this Section.

B. The following terms, whenever used or referred to in any proceedings pursuant to this Section or in R.S. 13:2575, 2575.1, and 2576 shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Blighted property" means commercial or residential premises, including lots, which are vacant, uninhabitable, and hazardous and because of their physical condition, are considered hazardous to persons or property, or have been declared or certified blighted, and have been declared to be a public nuisance by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(2) "Deleterious premises" means any property, including any yard, garden, outhouses, accessory structures and appurtenances belonging thereto, upon which is located any structure which is deemed an "unsafe structure", an "unlawful structure", a "structure unfit for human occupancy", or a structure that contains "unsafe equipment" or "housing violations", or is otherwise defined as "blighted property", or a "public nuisance".

(3) "Housing violations" means those conditions in privately owned structures which contravene the provisions of state statute or local ordinances and are determined to constitute a threat or danger to the public health, safety, and welfare or to the environment by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(4) "Owner" means the holder of the title or a mortgagee of premises, whose interest is shown on the public record, or any person who is in possession of premises, or in control of the premises, including a tenant or the agent of any such person.

(5) "Parties in interest" means a person(s) who has an interest in premises as shown on the public record or who is in possession of premises or in control of the premises, including a tenant or the agent of any such person.

(6) "Public authority" means state or local government or any department, agency or branch thereof charged with the enforcement of health, fire, permitting, or building regulations, or otherwise charged with the regulation of activities concerning property maintenance.

(7) "Public nuisance" means any garage, shed, barn, house, building, or structure, that by reason of the condition in which it is permitted to remain, may endanger the health, life, limb, or property of any person, or cause any hurt, harm, damages, injury, or loss to any person in any one or more of the following conditions:

(a) The property is dilapidated, decayed, unsafe, or unsanitary, is detrimental to health, morals, safety, public welfare and the well-being of the community, endangers life or property, or is conducive to ill health, delinquency and crime.

(b) The property is a fire hazard.

(c) The conditions present on the property and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use and enjoyment to such an extent that it is harmful to the public health, welfare, morals, safety and the economic stability of the area, community, or neighborhood in which such public nuisance is located.

(8) "Public officer" means any officer, public officer, public employee, or agent authorized by the state or local government to exercise the powers prescribed in the laws and ordinances governed by the provisions of this Section.

(9) "Unfit for human occupancy structure" means any structure which is an unsafe structure, an unlawful structure or otherwise is in such a degree of disrepair, lack of maintenance, is unsanitary, vermin or rat infested, contains filth and contamination or lacks ventilation, illumination, sanitary or heating facilities or other essential equipment required by state statue or local ordinances, or because of the location of the structure constitutes a hazard to the occupants of the structure or to the public.

(10) "Unlawful structure" means any structure, in whole or in part, that is occupied by more persons than permitted under state statute or local ordinances or was erected, altered or occupied contrary to state statute or local ordinances.

(11) "Unsafe equipment" means any unsafe equipment, including but not limited to any boiler, heating equipment, elevator, moving stairway, electrical wiring or device, flammable liquid containers or other equipment on the premises or within a structure which is in such disrepair or condition that such equipment is a hazard to life, health, property or safety of the public or occupants of the premises or structure.

(12) "Unsafe structure" means a structure that is found to be dangerous to the life, health, property or safety of the public or the occupants of the structure by not providing the minimum safeguards to protect or warn occupants in the event of fire, or because such structure contains unsafe equipment, or because such structure is so damaged, decayed, dilapidated, structurally unsafe or of such faulty construction or unstable foundation, that a partial or complete collapse is possible.

C. Local ordinances in Jefferson Parish and Orleans Parish may authorize public officers to exercise any powers necessary or convenient to carry out and effectuate the purposes and provisions of ordinances governed by this Section. Additionally, public officers shall have the authority pursuant to this Section to:

(1) Investigate the conditions of premises to determine whether said premises are unfit for human habitation and to request and obtain search warrants for entry if necessary.

(2) Obtain and receive evidence.

(3) Enter upon any premises for the purpose of making examinations provided the entries are made in such manner as to cause the least possible inconvenience to the persons in possession.

D. Any civil judicial proceeding instituted in accordance with this Section that is on the environmental docket of the Twenty-Fourth Judicial District Court or the Civil District Court for the parish of Orleans, or the successor to such court, or the Municipal Court of New Orleans, may be heard by summary proceeding and the public authority shall bear the burden of proof by a preponderance of the evidence in an action instituted pursuant to this Part.

E. The court may order remedial action be taken, including but not limited to repair of the premises to appropriate standards, securing premises from entry by others, and demolition of any unsafe structures unfit for human occupancy. The court may accept all credible evidence regarding the valuation of the premises, including but not limited to the tax assessment value.

F.(1) Jefferson Parish may bring an action in rem in addition to or in lieu of civil in personam procedures in the event of the following circumstances relative to any deleterious premises and its record owner:

(a) The owner is a not a resident of the state; or

(b) The residence of the owner is unknown; or

(c) It is unknown whether the owner is living or deceased; or

(d) It is known that the owner is deceased.

(2) If the parish takes an action as provided in Paragraph (1) of this Subsection when it is known that the owner is deceased, that no succession representative has been appointed, and that his heirs and legatees have not been sent into possession judicially, the court shall appoint a curator ad hoc as provided in Paragraph (3) who shall open the succession.

(3) If the parish takes an action as provided in Paragraph (1) of this Subsection, the court, in accordance with Code of Civil Procedure Article 5091, shall appoint a curator ad hoc to represent the defendant and upon whom service of the petition and citation shall be made. Such curator shall receive for his services a fee to be fixed by the court, the same to be taxed as costs of suit.

(4) The petition and citation in all proceedings provided for in this Subsection shall be served as in ordinary suits.

G.(1) An appeal from a final judgment rendered pursuant to this Section may be taken only within ten days from the date of the judgment or from the day after the clerk has mailed, or the sheriff has served, whichever is later, the notice of judgment when such notice is necessary. However, a judgment shall not be suspended during the pendency of an appeal unless the court, in its discretion, orders a suspension.

(2) The delay for applying for a new trial shall be three days commencing from the date of the judgment or from the day after the clerk has mailed, or the sheriff has served, whichever is later, the notice of judgment when such notice is necessary. When an application for new trial is timely filed, the delay for appeal commences on the day after the motion is denied, or from the day after the clerk has mailed, or the sheriff has served, whichever is later, the notice of the order denying a new trial, when such notice is necessary.

(3) When an appeal is taken, the trial court shall give notice of the order of appeal to the appellate court and to all the parties or their counsel of record. The trial judge shall fix the return day at a time not to exceed five days after application for appeal. The defendant who takes an appeal, prior to the return date, shall furnish bond in an amount determined by the court to secure the payment of costs and satisfaction of the judgment.

(4) The clerk of the trial court shall prepare the record on appeal and transmit it to the appellate court on the return day.

(5) Immediately upon receipt of the record, the appellate court shall notify the parties, and the case shall be heard no later than thirty days after the record is lodged. Judgment shall be rendered within five days after the case is argued. The court of appeal shall indicate the date and time rendered on the judgment and shall immediately notify all parties or their counsel of record by telephone or facsimile transmission of the judgment.

(6) An application to the supreme court for a writ of certiorari shall be made within five days after judgment is rendered by the court of appeal.

H.(1) The violation of any judgment, order, or decree issued in accordance with this Section shall constitute contempt of court, and any person who continues to maintain previously adjudicated blighted property, deleterious premises, public nuisances, or housing violations in accordance with this Section shall be declared in contempt of court.

(2) Any person found guilty of contempt of court in accordance with this Subsection shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both, for each offense. In addition, a judgment of contempt may order immediate remedial action in accordance with Subsection E of this Section.

Acts 2007, No. 277, §2, eff. July 6, 2007; Acts 2008, No. 587, §1, eff. June 30, 2008; Acts 2008, No. 627, §1, eff. July 1, 2008; Acts 2008, No. 736, §2, eff. July 3, 2008; Acts 2010, No. 472, §2; Acts 2014, No. 380, §1, eff. May 30, 2014.



RS 33:1374 - Enforcement of health, safety and welfare ordinances of Orleans Parish

§1374. Enforcement of health, safety, and welfare ordinances of Orleans Parish

A. In addition to the authority for criminal prosecutions provided in R.S. 14:107.3 and other authority provided by law or home rule charter for civil enforcement of health, safety, and welfare ordinances, including but not limited to the authority provided in R.S. 13:2575, for administrative adjudication for violations of public health, housing, fire code, environmental, building code, zoning, historic district, permitting, vegetation, and nuisance ordinance, in Orleans Parish the public authority may enforce health, safety, and welfare statutes or ordinances or otherwise seek to eliminate blighted property, unsafe structures and equipment, unlawful structures and structures unfit for human occupancy, housing violations, or public nuisances in any court of competent jurisdiction in accordance with this Section.

B. The following terms, whenever used or referred to in any proceedings pursuant to this Section or in R.S. 13:2575, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Blighted property" means commercial or residential premises, including lots, which are vacant, uninhabitable, and hazardous and because of their physical condition, are considered hazardous to persons or property, or have been declared or certified blighted, and have been declared to be a public nuisance by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(2) "Deleterious premises" means any property, including any yard, garden, outhouses, accessory structures, and appurtenances belonging thereto, upon which is located any structure which is deemed an "unsafe structure", an "unlawful structure", a "structure unfit for human occupancy", or a structure that contains "unsafe equipment" or "housing violations", or is otherwise defined as "blighted property", or a "public nuisance".

(3) "Housing violations" means those conditions in privately owned structures which contravene the provisions of state statute or local ordinances and are determined to constitute a threat or danger to the public health, safety, and welfare or to the environment by a court of competent jurisdiction or by an administrative hearing officer acting pursuant to R.S. 13:2575 et seq., or any other applicable law.

(4) "Owner" means the holder of the title or a mortgagee of premises, whose interest is shown on the public record, or any person who is in possession of premises, or in control of the premises, including a tenant or the agent of any such person.

(5) "Parties in interest" means a person(s) who has an interest in premises as shown on the public record or who is in possession of premises or in control of the premises, including a tenant or the agent of any such person.

(6) "Public authority" means state or local government or any department, agency, or branch thereof charged with the enforcement of health, fire, permitting, or building regulations, or otherwise charged with the regulation of activities concerning property maintenance.

(7) "Public nuisance" means any garage, shed, barn, house, building, or structure, that by reason of the condition in which it is permitted to remain, may endanger the health, life, limb, or property of any person, or cause any hurt, harm, damages, injury, or loss to any person in any one or more of the following conditions:

(a) The property is dilapidated, decayed, unsafe, or unsanitary, is detrimental to health, morals, safety, public welfare and the well-being of the community, endangers life or property, or is conducive to ill health, delinquency, and crime.

(b) The property is a fire hazard.

(c) The conditions present on the property and its surrounding grounds are not reasonably or adequately maintained, thereby causing deterioration and creating a blighting influence or condition on nearby properties and thereby depreciating the value, use, and enjoyment to such an extent that it is harmful to the public health, welfare, morals, safety, and the economic stability of the area, community, or neighborhood in which such public nuisance is located.

(8) "Public officer" means any officer, public officer, public employee, or agent authorized by the state or local government to exercise the powers prescribed in the laws and ordinances governed by the provisions of this Section.

(9) "Unfit for human occupancy structure" means any structure which is an unsafe structure, an unlawful structure, or otherwise is in such a degree of disrepair, lack of maintenance, is unsanitary, vermin or rat infested, contains filth and contamination, or lacks ventilation, illumination, sanitary or heating facilities, or other essential equipment required by state statute or local ordinances, or because of the location of the structure constitutes a hazard to the occupants of the structure or to the public.

(10) "Unlawful structure" means any structure, in whole or in part, that is occupied by more persons than permitted under state statute or local ordinances or was erected, altered or occupied contrary to state statute or local ordinances.

(11) "Unsafe equipment" means any unsafe equipment, including but not limited to any boiler, heating equipment, elevator, moving stairway, electrical wiring or device, flammable liquid containers, or other equipment on the premises or within a structure which is in such disrepair or condition that such equipment is a hazard to life, health, property, or safety of the public or occupants of the premises or structure.

(12) "Unsafe structure" means a structure that is found to be dangerous to the life, health, property, or safety of the public or the occupants of the structure by not providing the minimum safeguards to protect or warn occupants in the event of fire, or because such structure contains unsafe equipment, or because such structure is so damaged, decayed, dilapidated, structurally unsafe, or of such faulty construction or unstable foundation, that a partial or complete collapse is possible.

C. Local ordinances in Orleans Parish may authorize public officers to exercise any powers necessary or convenient to carry out and effectuate the purposes and provisions of ordinances governed by this Section. Additionally, public officers shall have the authority pursuant to this Section to:

(1) Investigate the conditions of premises to determine whether said premises are unfit for human habitation and to request and obtain search warrants for entry if necessary.

(2) Obtain and receive evidence.

(3) Enter upon any premises for the purpose of making examinations provided the entries are made in such manner as to cause the least possible inconvenience to the persons in possession.

D. Any civil judicial proceeding instituted in accordance with this Section that is on the environmental docket of the Forty-First Judicial District Court or the Municipal Court of New Orleans may be heard by summary proceeding.

E. The court may order remedial action be taken, including but not limited to repair of the premises to appropriate standards, securing premises from entry by others, and demolition of any unsafe structures unfit for human occupancy.

Acts 2008, No. 792, §2, eff. Jan. 1, 2009; Acts 2010, No. 472, §2.



RS 33:1375 - Maximum penalties; city of New Orleans

§1375. Maximum penalties; city of New Orleans

Notwithstanding any other provision of law to the contrary, in the city of New Orleans, the maximum penalty which may be imposed for a first offense violation of any ordinance enacted by the governing authority of the city shall be a fine of five hundred dollars. For the second or any subsequent offense, the maximum penalty which may be imposed shall be one thousand dollars. The maximum penalties established by the provisions of this Section shall not apply to any penalty imposed for a non-moving or parking violation or any other traffic violation, including any violation captured by an automated traffic enforcement system.

Acts 2014, No. 637, §1.



RS 33:1381 - To 1390 Repealed by Acts 1980, No. 703, 2.

PART IX. ADOPTION OF HOME RULE CHARTERS

§1381. §§1381 to 1390 Repealed by Acts 1980, No. 703, §2.



RS 33:1391 - Lafayette Parish and the city of Lafayette; charter commission; plan for unified city-parish government

§1391. Lafayette Parish and the city of Lafayette; charter commission; plan for unified city-parish government

A. The people of Lafayette Parish and the people of the city of Lafayette shall have the power to establish, in the manner hereinafter provided, a unified city-parish government for the parish of Lafayette and the city of Lafayette situated therein. Such government shall not include the government of any other municipality in Lafayette Parish other than the city of Lafayette.

B. The Lafayette Parish Council is hereby authorized to create by resolution the Lafayette City-Parish Charter Commission consisting of nine persons, each of whom shall be a resident and a qualified voter of Lafayette Parish. No elected official shall serve as a member of the commission, nor shall any employee of an appointing authority or any person who has had a contractual relationship with any appointing authority during the year immediately preceding creation of the charter commission. Commission members shall be appointed as follows:

(1) The Lafayette Parish Council shall appoint three commission members, at least two of whom shall reside outside of the city of Lafayette and at least one of whom shall be a member of a minority race.

(2) The Lafayette City Council shall appoint three commission members, at least one of whom shall be a member of a minority race.

(3) One commission member shall be appointed by the mayor of the city of Lafayette.

(4) One commission member shall be appointed by the president of Lafayette Parish.

(5) One commission member shall be appointed by majority vote of the mayors of the municipalities of Broussard, Carencro, Duson, Scott, and Youngsville.

(6) In the event that any member of the commission is not appointed within thirty days after the Lafayette Parish Council has adopted the resolution creating said city-parish charter commission, the governor shall, within thirty days thereafter, make any initial appointments not filled by the appointing authorities herein designated in accordance with the provisions of this Subsection. The commission shall notify any appointing authority which failed to make an appointment of any appointment made by the governor pursuant to this Paragraph.

(7) Any vacancy in the membership of the commission shall be filled within thirty days of such vacancy by appointment in the manner provided for the appointment of the member whose position becomes vacant.

C. It shall be the duty of the commission to study and prepare a plan or alternative plans of government which unite the government of the parish of Lafayette and the city of Lafayette under a single unified government, and to file such plan or alternative plans of government with the Lafayette Parish Council, the president of Lafayette Parish, the Lafayette City Council, and the mayor of the city of Lafayette. The plan or alternative plans shall be approved by a majority vote of the membership of the commission as a condition precedent to filing as provided in this Section. The commission shall file such plan or alternative plans no later than twelve months after the Lafayette Parish Council adopts the resolution creating the charter commission as provided in Subsection B of this Section.

D. The charter commission shall have authority to employ such experts, employees, and consultants as it may deem necessary to assist the commission in the discharge of its responsibility to the extent that funds are made available; however, all proposed expenditures shall have prior approval by the Lafayette Parish Council. The Lafayette Parish Council and the Lafayette City Council shall have the authority to expend such funds as may be required to defray the expenses incident to the work of the commission, including the employment of all necessary personnel.

E. The charter commission shall have complete and sole authority to elect a chairman and any other officers as it may deem necessary from the membership of such commission by majority vote of its total membership.

F. Unless a quorum is present, the charter commission shall not take any binding or final action on any item. A quorum shall be defined as a majority of the total membership of the commission. The approval of a majority of the total membership shall be required for the commission to take official action on any matter.

G. The commission shall conduct its business pursuant to Robert's Rules of Order and may adopt such other procedural rules as it deems necessary.

H. It is the intention of the legislature to afford wide latitude, subject to all general laws of the state applicable to municipalities and parishes, to the people of the parish of Lafayette in adopting a home rule charter of government merging the government of the parish of Lafayette and the government of the city of Lafayette. To that end, the charter commission is empowered to propose either a single plan or to propose alternative plans which may consist of two or more plans of government as aforesaid. However, no such plan of government shall include the government of any municipality within Lafayette Parish other than the city of Lafayette, and no such plan shall prohibit annexation by any municipality pursuant to general law.

I.(1) The plan or plans of government proposed by the commission along with the question of merging the government of the parish of Lafayette and the government of the city of Lafayette shall be submitted at a special election. Said election shall be called by the Lafayette Parish Council not later than thirty days from the date of filing of said plan or alternative plans with said parish council by the charter commission; such election shall be held within eight months from the date of such filing. Upon said parish council officially calling said election, it shall, within ten days thereafter, cause a full text of the plan or alternative plans of government to be printed and published as a paid political advertisement in the official journal of the parish. Such election shall be called and held as further provided in Chapter 6-B of the Election Code, R.S. 18:1299 et seq.

(2)(a) If a majority of the votes cast at such election and a majority of the votes cast in the city of Lafayette are in favor of the plan of government proposed by the charter commission or are in favor of one of the alternative plans of government so proposed, a certified copy thereof shall be filed with the secretary of state, and it shall become effective at such time or times as may be provided therein.

(b) However, if alternative plans of government are submitted and no single plan of government receives a majority of votes cast at such election and a majority of the votes cast in the city of Lafayette, but the question of merging the governments of the parish and the city receives such approval, a second election shall be held not less than four and not more than six weeks from the date of the first election. There shall be submitted to the qualified voters of Lafayette Parish at such second election only the two plans which received the greatest number of votes in the first election. The second election shall be conducted under the same procedures prescribed for the first election, except that the second election may be held on a date other than that provided in R.S. 18:402(F) if no such date occurs within four to six weeks after the first election. A certified copy of any plan which receives a majority of the votes cast at such second election and a majority of the votes cast in the city of Lafayette shall be filed with the secretary of state, and it shall become effective at such time or times as may be provided therein.

J. If a plan of unified government is approved by a majority of the voters of both the parish of Lafayette and the city of Lafayette voting in an election as provided herein, then the terms of the elected officers of Lafayette Parish in office at the time of such election shall be extended until the expiration of the terms of the elected officers of the city of Lafayette in office at the time of such election. The election of the officers of the unified city-parish government shall be held at the time established for election of the governor and other statewide elected officials.

Acts 1990, No. 187, §§1 and 2, eff. July 2, 1990.

{{NOTE: FORMER §1391 REPEALED BY ACTS 1990, NO. 187, §2, EFF. JULY 2, 1990.}}

{{NOTE: SEE ACTS 1990, NO. 187, §3.}}



RS 33:1392 - Terrebonne Parish; charter commission; plan of government

§1392. Terrebonne Parish; charter commission; plan of government

A. The people of Terrebonne Parish shall have the power to establish, in the manner hereinafter provided, government for the parish and the municipal corporations and other political subdivisions and districts situated therein, pursuant to the authority granted under Article VI, Section 5(D) of the Louisiana Constitution of 1974.

B. Terrebonne Parish Charter Commission.

(1) The Terrebonne Parish Police Jury, hereinafter referred to as the police jury, and the governing authority of the city of Houma are hereby authorized to create a Terrebonne Parish Charter Commission consisting of twenty persons who are residents of the parish and have been qualified voters in said parish for a minimum period of one year prior to their appointment.

(2) The members of the commission shall be the following persons:

Fifteen members appointed by the police jury, provided that one member shall be appointed from each police jury district and further provided that six of the members so appointed shall be residents of the city of Houma; five members appointed by the mayor of the city of Houma with the approval of the city council of Houma.

(3) The commission shall be created by adoption of a resolution creating such commission by a majority vote by the police jury and by the governing authority of the city of Houma. Members appointed to the commission no later than the thirtieth day following the adoption of the resolution creating the commission shall constitute the commission with full power to act hereunder. In the event all members of the commission have not been appointed at such time, the commission members who have been appointed shall within thirty days thereafter, by majority vote, appoint any members not appointed initially by the appointing authority herein designated, provided that the total membership of the commission include at least one member from each affected local governmental subdivision.

(4) The commission shall elect a chairman from among its members who shall vote only in the event of a tie, and the commission shall have complete and sole authority to elect any other officers it deems necessary from among the membership of the commission.

(5) Any vacancy in the membership of the commission shall be filled by appointment by the same officer or body who initially appointed the member whose position becomes vacant.

C. It shall be the duty of the commission to conduct a study of the feasibility of changing the present systems of government of the parish of Terrebonne and of the municipal corporations and other political subdivisions and districts located therein. The commission shall report its findings and recommendations to the police jury within six months after the police jury and the governing authority of the city of Houma have adopted a resolution creating the commission. If the feasibility study recommends a change in the present systems of government of the parish of Terrebonne and of the municipal corporations and other political subdivisions and districts located therein, the commission shall within nine months following such report to the police jury prepare and submit to the police jury a plan or alternate plans of government for Terrebonne Parish and the municipal corporations and other political subdivisions and districts located therein. Any such plan or alternate plans must be approved by a majority vote of the membership of the commission prior to being submitted to the police jury.

D. The commission shall have authority to employ such employees and consultants as it may deem necessary to assist the commission in the discharge of its responsibility to the extent that funds are made available; provided, however, that the police jury and the governing authority of the city of Houma first approve such expenditures. The police jury, the municipal corporations and other political subdivisions and districts situated in Terrebonne Parish, the sheriff of Terrebonne Parish, and all other officers of the parish shall have the authority to appropriate or allocate such funds as may be required to defray the expenses incident to the work of the commission, including the employment of all necessary personnel. Unless a quorum is present, the commission shall not take any binding or final action on any item. A quorum shall be defined as a majority of the total membership of the commission.

E. Not later than six months following the date of submission of such plan or alternate plans of government to the police jury by the commission, the police jury shall call an election to submit such plan or alternate plans to the voters for their approval or rejection. Except as otherwise provided herein, the election provided for in this Subsection shall be conducted and the returns thereof canvassed and promulgated according to the procedures for the holding of elections at which a proposition or a question is to be submitted to the voters provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950. Not later than ten days following the calling of such election, the police jury shall cause a full text of the plan or alternate plans of government to be published in the official journal of the parish. All qualified voters of Terrebonne Parish shall be entitled to vote in such election. The commission shall prescribe the form of ballot. The police jury shall promulgate the returns of the election and shall cause a proces verbal of the election to be filed with the clerk of court of the parish. Any plan or alternate plan of government approved by a majority of the total votes cast at such election and a majority of the votes cast in the municipality located within Terrebonne Parish at such election shall be adopted as the home rule charter for Terrebonne Parish and the municipal corporations and other political subdivisions and districts located within Terrebonne Parish, to become effective at such time or times as may be provided therein. A certified copy of any such approved plan shall be filed with the secretary of state.

If alternative plans are submitted and no plan receives a majority of votes cast at such election and a majority of the votes cast in the municipality located within Terrebonne Parish at such election, a second election shall be held five weeks after the date of the first election, and there shall be submitted to the qualified voters of Terrebonne Parish at such second election only the two plans which received the highest number of votes in the first election. The second election shall be conducted under the same procedure prescribed for the first election. Any plan of government approved by a majority of the total votes cast at said second election and a majority of the votes cast in the municipality located within Terrebonne Parish at said second election shall be adopted as the home rule charter for Terrebonne Parish and the municipal corporations and other political subdivisions and districts located within Terrebonne Parish, to become effective at such time or times as may be provided therein. A certified copy of any such approved plan shall be filed with the secretary of state.

F. It is the intention of the legislature to afford wide latitude, subject to all general laws of the state applicable to municipalities, parishes and other political subdivisions, and subject to all special laws applicable to Terrebonne Parish, to the people of Terrebonne Parish to adopt a home rule charter for the government of Terrebonne Parish and the municipal corporations and other political subdivisions and districts situated therein; and to that end the commission is empowered to propose either a single plan or two or more alternate single plans of government. Any such plan may provide but not be limited to the following:

(1) For the abolition of the police jury form of government or the abolition of any other form of government of a local governmental subdivision to be affected by said plan.

(2) For consolidation or reorganization of all or part of the local governmental subdivisions, units, agencies, and political subdivisions in the parish; for elimination or transfer of powers and functions of such units, agencies, and subdivisions; for the creation of one or more new local governmental units, agencies, or political subdivisions; for the reorganization of one or more local governmental subdivisions, units, agencies, or political subdivisions; and for all matters necessary or appropriate to the effectuation of such provisions, including without limitation the assumption by one local governmental subdivision, unit, agency or political subdivision of the indebtedness of another local governmental subdivision, unit, agency or political subdivision and transfer of office personnel, records, funds, and other property and assets. These provisions shall apply whether or not the local governmental subdivisions, units, agencies, and political subdivisions in the parish as herein referred to are established or authorized under the provisions of this Section, provided that the alternate plan or plans submitted shall not reduce or have the effect of reducing the term of office of any elected official in office on the effective date of this Section, and further provided that the functions of the office of sheriff of Terrebonne Parish, as provided in Article V, Section 27 of the Louisiana Constitution of 1974, shall not be diminished; and provided that the above provisions shall not prevent the consolidation of the office of sheriff in Terrebonne Parish with that of the police department of the City of Houma, provided that if such consolidation is undertaken the sheriff of Terrebonne shall serve as the chief law enforcement officer of Terrebonne Parish.

(3) For revenue for the support of one or more local governmental subdivisions, units, agencies, or political subdivisions proposed by the plan, including without limitation allocation of parish revenues to other local governmental subdivisions, units, agencies, or political subdivisions.

G. Amendment of Plan. The plan of government shall be subject to amendment by the election of the people as provided therein, except that no such amendment shall be inconsistent with the provisions hereof.

H. In the event the police jury and the governing authority of the city of Houma do not create a charter commission in accordance with the provisions of this Section, the police jury and the governing authority of the city of Houma shall appoint a commission in accordance with the provisions of this Section if a petition, signed by not less than ten percent of the electors or ten thousand electors, whichever is fewer, who reside within the boundaries of Terrebonne Parish as certified by the Registrar of Voters, is presented to the police jury.

Added by Acts 1979, No. 341, §1, eff. July 10, 1979.



RS 33:1395 - Method of proposing home rule charter

SUBPART A. UNIFORM GUIDELINES FOR ALL

CHARTER COMMISSIONS: PARISH, MUNICIPAL, ELECTED,

AND APPOINTED

§1395. Method of proposing home rule charter

A. Any parish or municipality may draft, adopt, or amend a home rule charter. The method to be used is the charter commission, which can either be appointed by the governing body or elected by the people.

B. A charter commission must be elected when the clerk of a municipality or parish is presented with a petition for the election of a home rule charter commission as provided in Article VI, Section 5(B) of the Louisiana Constitution of 1974 signed by not less than ten percent of the electors or ten thousand electors, whichever is fewer, who live within the boundaries of the affected municipality or parish as certified by the registrar of voters, and the governing authority of the municipality or parish shall call an election to elect a commission to prepare and propose a home rule charter or alternate charter. The election of the commission shall be called by the governing authority of the municipality or parish and on the next date allowed under the provisions of R.S. 18:402 for a primary or general election, special election, or bond, tax, or other election but not less than one hundred twenty days after the petition is presented to the clerk. Any such election shall otherwise be held pursuant to and in accordance with the election law of the state.

Acts 1980, No. 703, §1. Acts 1984, No. 672, §2.



RS 33:1395.1 - Charter commission, membership, number; term; preparation, submission, and publication of charter

§1395.1. Charter commission, membership, number; term; preparation, submission, and publication of charter

A. The commission shall consist of not less than seven nor more than eleven members who shall be elected or appointed in the manner provided by the governing authority of the municipality or parish. Each member of the commission shall hold office until a charter is either adopted or rejected by the registered voters of the municipality, as provided hereafter, and any vacancies in the commission shall be filled by appointment of the remaining members. The members of the commission shall take office immediately after election or appointment and shall propose the charter and submit it to the governing authority of the municipality within eighteen months thereafter. The proposed charter shall not be altered or changed in any way by the governing authority of the municipality.

B. The terms of charter commission members shall expire with either the adoption or rejection of the charter by the voters. In situations where no charter has been drafted by the end of the eighteen-months time period, members' terms shall automatically expire.

C. The full text of the proposed charter shall be published once in the official publication of the municipality or parish within thirty days after its submission to the local governing authority of the municipality or parish. Responsibility for publication rests with the governing body affected. If a parish and a municipality are involved, publication shall be by the parish in its official journal.

Acts 1980, No. 703, §1.



RS 33:1395.2 - Submission of charter to electors

§1395.2. Submission of charter to electors

The calling of an election on a proposed charter once it has been completed by the charter commission is mandatory. The governing authority of the municipality or parish to which the proposed charter is submitted shall call an election to adopt or reject the charter on the next date allowed under the provisions of R.S. 18:402 for a primary or general election, special election, or bond, tax, or other election but not earlier than sixty days after its publication.

Acts 1980, No. 703, §1. Acts 1984, No. 672, §2.



RS 33:1395.3 - Ratification by majority vote; supersession of existing charter; filing of copies of new charter

§1395.3. Ratification by majority vote; supersession of existing charter; filing of copies of new charter

If a majority of the qualified voters voting thereon at such election shall vote in favor of the home rule charter, it shall be deemed to be ratified and shall become the organic law of such municipality or parish and any existing charter under which said local government may be operating shall be thereby superseded. One copy of the charter so ratified and approved shall be filed with the secretary of state, one with the clerk of court for the parish in which the municipality is located, and one in the archives of the local government or governments to remain as its permanent record.

Acts 1980, No. 703, §1.



RS 33:1395.4 - Amendment of charter

§1395.4. Amendment of charter

A. The method and frequency of amending the charter may be provided in said charter and the charter may provide a procedure by which the local governing authority or resident of the municipality or parish may propose changes in the charter. Notwithstanding the provisions of R.S. 33:1395(A), in addition, any parish or municipality may amend an existing home rule charter either by amendments proposed by the charter commission or by amendments proposed by the governing body.

B. The proposed changes in the charter shall be approved by a majority of the electors of the municipalities or parish as provided by Article VI, Section 5 of the Louisiana Constitution of 1974.

Acts 1980, No. 703, §1; Acts 2006, 1st Ex. Sess., No. 15, §1, eff. Feb. 23, 2006.



RS 33:1395.5 - Effect on existing commissions

§1395.5. Effect on existing commissions

Appointed or elected municipal charter commissions currently in existence at the time of the passage of this Act shall be permitted to function under authority at the time of their election or appointment.

Acts 1980, No. 703, §1.



RS 33:1395.6 - Effect of amendment or repeal on term of office

§1395.6. Effect of amendment or repeal on term of office

No amendment or repeal of a home rule charter shall shorten the term for which any official was elected.

Acts 1980, No. 703, §1.



RS 33:1401 - Short title

PART X. EMERGENCY INTERIM LOCAL

EXECUTIVE SUCCESSION

§1401. Short title

This Part shall be known and may be cited as the "Emergency Interim Local Executive Succession Act."

Acts 1963, No. 114, §1.



RS 33:1402 - Statement of policy

§1402. Statement of policy

Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the governments of political subdivision; to provide for the effective operation of such governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers for emergency interim succession to governmental offices of the political subdivisions in the event the incumbents thereof and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices hereinafter referred to as deputies are unavailable to perform the duties and functions of such offices.

Acts 1963, No. 114, §2.



RS 33:1403 - Definitions

§1403. Definitions

Unless otherwise clearly required by the context, as used in this Part:

(a) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office including any deputy exercising the powers and discharging the duties of an office because of a vacancy and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(b) "Emergency interim successor" means a person designated pursuant to this Part, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(c) "Office" includes all local offices, the powers and duties of which are defined by the constitution, statutes, charters, and ordinances.

(d) "Attack" means any attack or series of attacks by an enemy of the United States causing or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

(e) "Political subdivision" includes parishes, municipalities, districts and other public subdivisions and entities, whether organized and existing under charter or general law.

Acts 1963, No. 114, §3.



RS 33:1404 - Enabling authority for emergency interim successors for local offices

§1404. Enabling authority for emergency interim successors for local offices

With respect to local offices for which the legislative bodies of municipalities, parishes and other units of local government may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of the Part.

Acts 1963, No. 114, §4.



RS 33:1405 - Emergency interim successors for local officers

§1405. Emergency interim successors for local officers

The provisions of this section shall be applicable to officers of political subdivisions including but not limited to municipalities, parishes, and special districts not included in R.S. 33:1404. Such officers, subject to such regulations as the executive head or heads of the political subdivision may issue, shall upon approval of this Part, designate by title, if feasible, or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this Part to insure their current status. The officer will designate a sufficient number of persons so that there will be not less than three nor more than seven deputies or emergency interim successors, or any combination thereof, at any time. In the event that any officer of any political subdivision or his deputy provided for pursuant to law is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successors shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the constitution or statutes, or until the officer or his deputy or a preceding emergency interim successor again becomes available to exercise the powers and discharge the duties of his office.

Acts 1963, No. 114, §5.



RS 33:1406 - Formalities for taking office

§1406. Formalities for taking office

At the time of their designation emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they succeed. Notwithstanding any other provisions of law, no person, as a prerequisite to the exercise of the powers or discharge the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Acts 1963, No. 114, §6.



RS 33:1407 - Period in which authority may be exercised

§1407. Period in which authority may be exercised

Officials authorized to act as emergency interim successors are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The governing body of the political subdivision, by resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided.

Acts 1963, No. 114, §7.



RS 33:1408 - Removal of designees

§1408. Removal of designees

Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this Part, including R.S. 33:1407, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Acts 1963, No. 114, §8.



RS 33:1411 - Reapportionment required after each decennial census; effective date

PART XI. REAPPORTIONMENT OF PAROCHIAL GOVERNMENT

§1411. Reapportionment required after each decennial census; effective date

A. All parish governing authorities the form of government of which provides for the election of all or part of its members from wards, districts or other subdivisions shall within six months after the official release of every decennial census, examine the apportionment plan of its body to determine if there exists any substantial variation in the representation of the election districts. After this examination the body shall by ordinance adopted by a majority of the members thereof, either declare its apportionment to be equitable and continue its existing apportionment plan or provide for a new apportionment plan.

B. If reapportionment be necessary it shall be made effective at the end of the term of the incumbent officials.

C. The boundaries of any election district for a new apportionment plan from which members of the parish governing authority are elected shall contain whole election precincts established by the parish governing authority under R.S. 18:532 or 532.1.

Added by Acts 1968, No. 424, §1. Amended by Acts 1982, No. 558, §2, eff. July 22, 1982.



RS 33:1415 - Governing authorities of parishes and municipalities; power to abolish entities created by them; fiscal, budgetary and other controls; appointment and terms of members of certain entities

PART XII. ABOLITION AND CONTROL OF ENTITIES

§1415. Governing authorities of parishes and municipalities; power to abolish entities created by them; fiscal, budgetary and other controls; appointment and terms of members of certain entities

A. In any case where the governing authority of any parish or municipality shall have created or established, or shall thereafter create or establish, any board, commission, agency, district, office, government, or any unit having governmental functions, power or authority, such governing authority is hereby authorized to abolish same, and where the creation or establishment required the concurrence of two or more governing authorities, the concurrence of all of them shall be necessary to exercise the authority afforded by this Section; provided, that where any indebtedness of any such board, commission, agency, district, office, government, or any entity whatever having governmental functions, is outstanding, the authority herein provided shall not be exercised until provision is made for the assumption of such indebtedness in the manner provided by law. However, no parish or municipal authority shall abolish any entity pursuant to this Subsection if the creation of that entity is required by state law. Where a parochial or municipal governing authority is given the power to appoint members to boards or commissions, whether presently or hereafter created, the governing authority shall also have the power to remove and replace the members or commissioners.

B. In any case where the governing authority of any parish or municipality shall have created or established, or shall hereafter create or establish, any board, commission, agency, district, office, government of any entity whatever, having governmental functions, power or authority, such governing authority is hereby authorized to provide appropriate budgetary and fiscal controls over said agency or entity. Budgetary and fiscal control shall include, but not be limited to, approval of operating budgets with the right to veto or reduce line-items. In addition, no such agency or entity shall exercise any power or authority to submit to the people any proposal to levy any tax or issue any bonds unless the proposal therefor first has been submitted to and been approved by the governing authority of the parish or municipality. The parish or municipality shall exercise such other budgetary and fiscal controls as are necessary and proper to ensure the maximum feasible coordination of government on the local level.

C. Where the provisions of this Part could be interpreted to conflict with the provisions of R.S. 25:211, et seq. relative to parish and municipal libraries and their boards, the provisions of R.S. 25:211 et seq. shall prevail.

D. The provisions of this Part shall not apply to planning commissions, zoning commissions, or ethics commissions.

E. Notwithstanding the provisions of Subsection A of this Section to the contrary, whenever the governing authority of the parish of East Carroll, West Carroll, or Madison, or the governing authority of any municipality located in such parishes is given the power to appoint members to a board or commission, whether presently created or hereafter created, such governing authority shall also have the power to remove and replace such members or commissioners for just cause shown.

F. Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

G.(1) Notwithstanding any provisions of law to the contrary, when a board or commission, other than a hospital service district, whether presently created or hereafter created by the governing authority of any parish, exercises governmental functions within a municipality, the governing authority of the municipality shall appoint a member to such board or commission. The governing authority of the municipality shall also have the power to remove and replace such member.

(2) The provisions of this Subsection shall not be applicable to the parish of Jefferson or to parish library boards.

H. The governing authority of the parish of West Feliciana may appoint seven members to any board, commission, agency, district, office, government, or any unit having governmental functions, power, or authority, created or established by the governing authority pursuant to legislative authorization.

I. Notwithstanding the provisions of Subsection A of this Section, the abolition or alteration of the boundaries of Hospital Service District No. 1 of the Parish of Ouachita shall be in accordance with the provisions of R.S. 46:1051(E).

Acts 1987, No. 322, §1, eff. July 6, 1987; Acts 1988, No. 931, §1, eff. July 26, 1988; Acts 1991, No. 314, §1; Acts 1995, No. 63, §1; Acts 1997, No. 436, §1, eff. June 22, 1997; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011.



RS 33:1418 - Purchase or lease of fleet vehicles; use of alternative fuel vehicles and hybrid vehicles; exceptions; definitions

PART XIII. ALTERNATIVE FUEL VEHICLES

SUBPART A. PURCHASE; LEASE; SUBSIDIES

§1418. Purchase or lease of fleet vehicles; use of alternative fuel vehicles and hybrid vehicles; exceptions; definitions

A.(1) A political subdivision may purchase or lease any motor vehicle for use by any agency of the political subdivision, if that vehicle is capable of and equipped for using an alternative fuel that results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates, or any combination thereof that meet or exceed federal Clean Air standards, including but not limited to hybrid vehicles. Alternative fuels shall include compressed natural gas, liquefied petroleum gas, reformulated gasoline, methanol, ethanol, electricity, and any other fuels which meet or exceed federal Clean Air standards.

(2) For the purposes of this Section, "hybrid vehicle" shall mean a vehicle that employs a combustion engine system together with an electric propulsion system that results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates or any combination thereof that meet or exceed federal Clean Air Act standards.

(3) An agency of a political subdivision may acquire or be provided equipment or refueling facilities necessary to operate such alternative fuel or hybrid vehicles by any of the following methods:

(a) Purchase or lease as authorized by law.

(b) Gift or loan of the equipment or facilities.

(c) Gift or loan of the equipment or facilities or other arrangement pursuant to a service contract for the supply of alternative fuels.

(4) If such equipment or facilities are donated, loaned, or provided through other arrangement with the supplier of alternative fuels, the supplier shall be entitled to recoup its actual cost of donating, loaning, or providing the equipment or facilities through its fuel charges under the supply contract.

(5) The governing authority of a political subdivision may waive the requirements of this Subsection for any agency of a political subdivision upon receipt of certification supported by evidence acceptable to that governing authority that either of the following situations apply:

(a) The agency's vehicles will be operating primarily in an area in which neither the agency nor a supplier has or can reasonably be expected to establish a central refueling station for alternative fuel or hybrid vehicles.

(b) The agency is unable to acquire or be provided equipment or refueling facilities necessary to operate alternative or hybrid vehicles at a projected cost that is reasonably expected to result in no greater net costs than the continued use of traditional gasoline or diesel fuels measured over the expected useful life of the equipment or facilities supplied.

B. Repealed by Acts 2011, No. 246, §1, eff. June 28, 2011.

C. As used in this Part, "political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.

Acts 1990, No. 954, §1; Acts 2010, No. 118, §2, eff. July 1, 2010; Acts 2010, No. 436, §1; Acts 2011, No. 246, §1, eff. June 28, 2011.



RS 33:1419 - Subsidies and incentives prohibited

§1419. Subsidies and incentives prohibited

At no time shall a political subdivision enter into any program providing subsidies or incentive payments for the production of compressed natural gas, liquefied petroleum gas, reformulated gasoline, methanol, or ethanol.

Acts 1990, No. 954, §2.



RS 33:1419.1 - Legislative findings

SUBPART B. ALTERNATIVE FUEL VEHICLE REVOLVING

LOAN FUND

§1419.1. Legislative findings

A. This Subpart may be cited as the "Alternative Fuel Vehicle Revolving Loan Fund Act".

B. The legislature finds and declares that:

(1) It is an important public purpose of the state that the motor vehicle fleets of its parishes, municipalities, school boards, ports, levee districts, and other political subdivisions of the state be economical and efficient in this time of expensive motor vehicle fuels, as well as being propelled by clean fuel vehicle equipment which help to keep the state's air clean.

(2) It also recognizes that the state has access to abundant reserves of natural gas and other resources which may be effectively used to produce motor vehicle fuels which are a clean alternative to gasoline and diesel, thus contributing to the economic development of the state.

C.(1) To assist in financing its political subdivisions for these purposes, the Alternative Fuel Vehicle Revolving Loan Fund Program is established in this Subpart to facilitate a state effort and to operate to the extent determined feasible by the Department of Natural Resources in conjunction with federal assistance under a state transportation plan or any other federal or private source of assistance or funding, or both.

(2) The financial administration of the Alternative Fuel Vehicle Revolving Loan Fund shall be with the Department of Natural Resources.

(3) Relative to the Alternative Fuel Vehicle Revolving Loan Fund Program, the Department of Natural Resources shall have the authority to establish assistance priorities and perform oversight and other related activities.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.2 - Definitions

§1419.2. Definitions

As used in this Subpart, the following terms shall have the meanings ascribed to them in this Section, unless the context clearly indicates otherwise:

(1) "Administrative costs" means costs incurred by the Department of Natural Resources in the administration of the program, including but not limited to:

(a) Program startup costs.

(b) Financial administrative costs of servicing loans and issuing debt.

(c) Costs associated with establishing assistance priorities and carrying out oversight and related activities other than financial administration.

(d) Financial, management, and legal consulting fees.

(e) Any reasonable and necessary expense that the department determines is necessary to effectively administer the program.

(2) "Alternative fuel" means a fuel which results in emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide, or particulates, or any combination of these which are comparably lower than emissions from gasoline or diesel and which meets or exceeds federal clean air standards, including but not limited to compressed natural gas, liquefied natural gas, liquefied petroleum gas, biofuel, biodiesel, methanol, ethanol, and electricity.

(3) "Alternative Fuel Vehicle Revolving Loan Fund" means the revolving loan fund provided for pursuant to this Subpart.

(4) "Conversion to qualified clean fuel vehicles" or "fleet conversion" means both of the following:

(a) The installation of qualified clean fuel vehicle equipment in order to modify all or a portion of a local governing authority's fleet of motor vehicles which are propelled by gasoline or diesel so that the motor vehicles may be partially or wholly propelled by an alternative fuel.

(b) The purchase at retail of new motor vehicles by a local governing authority which are originally equipped at purchase with qualified clean fuel vehicle equipment.

(5) "Cost of conversion to a qualified clean fuel vehicle" means both of the following:

(a) The retail cost paid by a local governing authority for the purchase and installation of qualified clean fuel vehicle equipment in order to modify all or a portion of a fleet of the local government's motor vehicles which are propelled by gasoline or diesel so that they may be partially or wholly propelled by an alternative fuel.

(b) The cost to a local governing authority of new motor vehicles purchased at retail which are originally equipped at purchase to be partially or wholly propelled by an alternative fuel, but only for the cost of that portion of the motor vehicle which is attributable to the storage of the alternative fuel, the delivery of the alternative fuel to the engine of the motor vehicle, and the exhaust of gases from combustion of the alternative.

(6) "Department" means the Department of Natural Resources.

(7) "Federal assistance under a state transportation plan" means federal matching funds or other federal money which may be available under a State Implementation Plan (SIP), maintenance plan, or other transportation plan of the Department of Transportation and Development, a Metropolitan Planning Organization, or other state entity pursuant to the federal Congestion Mitigation and Air Quality (CMAQ) Improvement Program funding which provides funds for public fleet conversions to cleaner fuels.

(8) "Loan" means a loan of money from the Alternative Fuel Revolving Loan Fund for eligible costs of the conversion of a fleet of motor vehicles of a local governing authority to qualified clean fuel vehicles.

(9) "Local governing authority" means the governing authority of a parish, municipality, school board, port or port harbor and terminal district, levee district, or any other political subdivision of the state, and the governing authorities of their agencies, offices, or instrumentalities.

(10) "Net proceeds" means the funds raised from the sale of bonds minus issuance costs, which costs include but are not limited to the underwriting discount, printing of disclosure documents, bond certificates, and the fees of the underwriter's legal counsel, bond counsel, financial advisor, rating agency, and trustee banks.

(11) "Program" means the Alternative Fuel Revolving Loan Fund Program as established by this Subpart.

(12) "Qualified clean fuel vehicle equipment" means equipment necessary for a motor vehicle to partially or wholly operate on an alternative fuel, but shall not include equipment necessary for operation of a motor vehicle on gasoline or diesel.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.3 - Alternative Fuel Vehicle Revolving Loan Fund Program

§1419.3. Alternative Fuel Vehicle Revolving Loan Fund Program

A. There shall be an Alternative Fuel Vehicle Revolving Loan Fund Program within the Department of Natural Resources through which the state may provide financial assistance to a local governing authority in the manner provided for in this Subpart for the costs of converting all or a portion of the local governing authority's fleet of motor vehicles to qualified clean fuel vehicles propelled by an alternative fuel.

B. The Department of Natural Resources may promulgate rules and regulations as are necessary to implement the provisions of this Subpart, in accordance with the Administrative Procedure Act, subject to oversight by the Senate Committee on Natural Resources and the House Committee on Natural Resources and Environment.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.4 - Alternative Fuel Vehicle Revolving Loan Fund

§1419.4. Alternative Fuel Vehicle Revolving Loan Fund

A. There is hereby established the Alternative Fuel Vehicle Revolving Loan Fund, hereinafter referred to in this Subpart as the "alternative fuels loan fund", which shall be maintained, operated, and administered by the Department of Natural Resources.

B.(1) All grants, gifts, and donations received by the state for the purposes of the alternative fuels loan fund program; money appropriated by the legislature to the fund; and other revenues as may be provided by law, including federal funds and state funds to match any federal funds which are available to fund the Alternative Fuel Vehicle Revolving Loan Fund Program as provided in this Subpart, shall be deposited into and credited to the Alternative Fuel Vehicle Revolving Loan Fund.

(2) All money credited to the accounts of, or to be received by the alternative fuels loan fund, including sums to be received pursuant to grants, gifts, donations, or letters of credit, shall be expended, committed, or pledged in a manner consistent with the terms and conditions of the grants, gifts, donations, letters of credit and other sources of such deposits, credits, and letters of credit and as provided in federal and state law.

C.(1) The money in the fund not retained or used for loans and other purposes of the Alternative Fuel Vehicle Revolving Loan Program shall be invested by the treasurer in the same manner as money in the state general fund and interest earned on the investment of the money shall be credited to the fund after compliance with the requirements of Article VII, Section 9(B) relative to the Bond Security and Redemption Fund.

(2) All unexpended and unencumbered money in the fund at the end of a fiscal year shall remain in the fund to be used for loans and other purposes of the program in future fiscal years.

D.(1) The money in the Alternative Fuel Vehicle Revolving Loan Fund shall be appropriated by the legislature and shall be used by the Department of Natural Resources solely for administrative costs of and the purposes of the Alternative Fuel Vehicle Revolving Loan Fund Program as provided for in this Subpart.

(2) Repayment of principal and interest on program loans and other obligations financed from the fund may be used to finance other program loans and obligations, provided that reserves for expenditures for administration of the fund and program the department deems necessary and prudent may be retained in the fund.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.5 - Use of the Alternative Fuel Vehicle Revolving Loan Fund

§1419.5. Use of the Alternative Fuel Vehicle Revolving Loan Fund

Money from the Alternative Fuel Vehicle Revolving Loan Fund may be used:

(1) To provide loans at or below market interest rates for a period not to exceed ten years from the completion date of the conversion of all or a portion of local governing authorities' fleets of motor vehicles to qualified clean fuel vehicles propelled by alternative fuels which are financed by such loans. All such loans shall be subject to approval by the Department of Natural Resources.

(2) To purchase or refinance, at an interest rate that is less than or equal to the market interest rate, debt obligations arising from the program.

(3) To guarantee or purchase insurance for debt obligations arising from the program, if the total proceeds of such debt obligation support a fleet conversion eligible for assistance under this Subpart, or if such guarantee or purchase of insurance would improve credit market access or reduce the interest rate applicable for the obligation.

(4) To provide a source of revenue or security for the payment of principal, interest, or premium on revenue or general obligation bonds or other evidences of indebtedness issued by the Department of Natural Resources, or any political subdivision, governmental agency, public corporation, public trust, or any other entity having the authority to issue debt for or on behalf of the state, if the net proceeds of such debt instruments are deposited in the alternative fuels loan fund, or are used to finance a fleet conversion approved by the Department of Natural Resources or are used to refund any obligation which finances a fleet conversion approved under this Subpart.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1419.6 - Loan conditions and repayment

§1419.6. Loan conditions and repayment

A. Upon approval of an application by the Department of Natural Resources, the department may lend amounts on deposit in the Alternative Fuel Vehicle Revolving Loan Fund to a local governing authority to finance all or a portion of the cost of a fleet conversion. Such loans are subject to the borrower's compliance with the conditions of the loan, as well as any applicable rules or regulations promulgated by the department.

B. Prior to making a loan, the Department of Natural Resources shall determine that the clean fuel vehicles will be fully insured and that the local governing authority has the ability to repay the loan, and may require a dedicated source of repayment and impose additional requirements as the department deems necessary.

C. Each loan, unless prepaid, shall be payable subject to the loan agreement, with principal and interest payments commencing not later than one year after the completion date of the project for which the loan was made, and each loan shall be fully amortized not later than ten years after the completion date.

D.(1) The interest rate on each loan shall be established by the secretary of the Department of Natural Resources, subject to any limitations provided for federal assistance under a state transportation plan or other limitations required for the use of other federal funds by applicable federal law. Criteria to be considered in the development of such interest rate shall include but are not limited to administrative costs of the program, program priorities established by the department, the creditworthiness of the applicant, the cost of bonds issued to provide loan funding, and the long-term viability of the Alternative Fuel Vehicle Revolving Loan Fund.

(2) The interest rate for a loan may include any additional rate that the Department of Natural Resources considers reasonable or necessary to provide a reserve for the repayment of the loan. The additional rate may be fixed or variable, may be calculated according to a formula, and may differ from the rate established for any other loans.

E. Each loan shall be evidenced by a bond, note, or other evidence of indebtedness of the borrower, in a form prescribed or approved by the Department of Natural Resources. Such evidences of indebtedness shall be consistent with the provisions of this Subpart and, if federal funds are used, consistent with the terms of the appropriate federal act, and are not required to be identical for all loans.

Acts 2010, No. 118, §1, eff. July 1, 2010.



RS 33:1420.1 - Special retirement benefits; Plaquemine

PART XIV. MUNICIPALITIES - MISCELLANEOUS PROVISIONS

§1420.1. Special retirement benefits; Plaquemine

A. The legislature finds that it is in the best interest of the state to authorize municipal governments, recognizing the services of retired city employees, to create plans which provide special retirement benefits as part of their retirement programs for the benefit of their employees. Such benefits are intended to assist retired city employees in obtaining the basic necessities of life in their retirement years as the cost of living increases and to recognize their services to local government.

B. Notwithstanding any provision of law to the contrary, the governing authority of the city of Plaquemine may adopt an ordinance to implement a special plan as part of its retirement program for its retired employees to provide city retirees with a special additional retirement benefit to supplement existing retirement compensation.

C. For purposes of this Section, the term "retired employee" shall mean a retired full-time city employee who was employed by the city for more than fifteen years and other retired employees as defined by ordinances of the city of Plaquemine for purposes of this Section.

Acts 1992, No. 1025, §1; Acts 1999, No. 110, §1.



RS 33:1420.2 - New Orleans cocktail

§1420.2. New Orleans cocktail

There shall be an official cocktail of the city of New Orleans. The official New Orleans cocktail shall be the Sazerac. The Sazerac, created in the nineteenth century by Antoine Amedee Peychaud in the French Quarter of New Orleans, is world known for the use of a local product known as "Peychaud's Bitters". Its use on official documents of the city of New Orleans and with the insignia of the city of New Orleans is hereby authorized.

Acts 2008, No. 928, §1, eff. July 15, 2008.



RS 33:1420.11 - Authority to create special districts

PART XV. JEFFERSON PARISH SPECIAL DISTRICTS

§1420.11. Authority to create special districts

A. Pursuant to and in accordance with Article VI, Sections 16 and 19 of the Constitution of Louisiana and the Jefferson Parish home rule charter, the governing authority of Jefferson Parish may, upon its own initiative, establish, create, merge, consolidate, and abolish special districts and subdistricts within which may be provided fire protection, recreation facilities, water, streets, sidewalks, street lighting, waste and garbage collection and disposal, sewerage and sewage disposal systems, drainage, security, and other essential facilities and services.

B. The provisions of this Part shall only be applicable to districts and subdistricts lying wholly within Jefferson Parish.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.12 - District status; taxing authority; procedures

§1420.12. District status; taxing authority; procedures

A. Any district or subdistrict governed by the provisions of this Part shall be a political subdivision of the state. Pursuant to and in accordance with the Constitution of Louisiana, any such district or subdistrict may levy taxes and incur debt and issue bonds. However, except as otherwise provided by law, no such district or subdistrict shall levy or increase any tax until such tax or tax increase has been approved by a majority of the qualified electors of the district or subdistrict voting in an election held for such purpose, or a greater percentage of the qualified electors, at the discretion of the governing authority. Any such district may call an election for the purpose of voter approval of any authorized tax or incurring any authorized debt.

B.(1) A tax or tax increase levied pursuant to this Section may either be at a flat rate or as an ad valorem millage. For the purposes of this Section, a flat rate tax shall be one imposed as a fixed sum on each parcel or portion of ground or a class of property without regard to its value. The governing authority of the district may define "parcel" and "class" in the ordinance levying or increasing the flat rate tax.

(2) Any tax proposition submitted to the voters pursuant to this Part shall state the purpose and duration of the tax and the rate of a proposed ad valorem tax or the amount of a proposed flat rate tax.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.13 - Governing authority

§1420.13. Governing authority

A. In accordance with the provisions of the Jefferson Parish home rule charter, the governing authority of any district or subdistrict governed by the provisions of this Part shall be the Jefferson Parish Council. When acting as the governing body of any special district or subdistrict, as provided by this Part or by the home rule charter, the parish governing authority shall have the same jurisdiction and powers as when acting as the governing authority of the parish.

B. In addition to the authority granted in any general or specific Act authorizing the creation of any special district in Jefferson Parish, the parish council as governing authority of the district may, at its discretion, govern any such special district in accordance with this Part.

C. Nothing in this Part shall limit the authority and powers granted to the Jefferson Parish Council in the Jefferson Parish home rule charter to levy and collect special assessments, service charges, license charges, fees, taxes, and other revenues.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.14 - Notice of creation; incontestability after unchallenged delay; assumption of assets, rights, and responsibilities of the districts and continuation of obligations

§1420.14. Notice of creation; incontestability after unchallenged delay; assumption of assets, rights, and responsibilities of the districts and continuation of obligations

A. The establishment, creation, consolidation, or merger of any special service district by the Jefferson Parish Council shall be by ordinance. A notice of the intention to establish, create, merge, or consolidate the district and the date, time, and place of such action shall be published in the official journal of the parish in accordance with the provisions of the Jefferson Parish Charter for the adoption of ordinances. At the time and place so advertised, or at any time and place to which such hearing may be adjourned from time to time, all interested persons shall be given an opportunity to be heard with regard to the proposed establishment, creation, consolidation, or merger of any special service district.

B. After the establishment, creation, consolidation, or merger of any special service district, notice of such, stating the boundaries of the district, shall be published one time in the official journal of the parish, in accordance with the provisions of the Jefferson Parish Charter for the publication of adopted ordinances. Thirty days after such publication, the establishment, creation, consolidation, or merger of the district shall become incontestable, and no court shall have jurisdiction to entertain litigation questioning the legality of the establishment, creation, consolidation, or merger of such district. If the Jefferson Parish Council desires to call an election in any such district to authorize the issuance of bonds, the levy of any new or additional taxes, or the assumption of indebtedness, it may call such election and publish notice thereof prior to the expiration of the thirty-day period.

C. At the expiration of the thirty-day period provided for in Subsection B of this Section, existing districts of the same type included in any such consolidated or merged district shall no longer have the right to issue bonds or other obligations, and all books, records and assets thereof shall be transferred to the consolidated district. The governing authority of the consolidated district shall cause taxes to continue to be levied for the payment of the outstanding indebtedness of each underlying district of the same type which has not been assumed by the consolidated district, as hereinafter provided, in all respects as would have been required had such consolidation not been effected. In addition, if such indebtedness of any underlying district consists of revenue bonds or special assessment certificates payable from service charges or assessments, the governing authority of the consolidated district shall continue to impose and collect such service charges or assessments, as well as any special taxes previously authorized and legally dedicated by covenant with bondholders to the payment of maintenance or operation expenses.

D. The creation of a consolidated or merged district pursuant to this Part shall not affect or impair in any manner contract rights enjoyed by the holders of any outstanding bonds or obligations of the underlying districts. To the extent required by such contract rights, taxes, service charges, and assessments on the property from which the principal and interest on such bonds or obligations are payable shall continue to be levied and collected as provided in Subsection C of this Section. However, any consolidated or merged district may assume all or any indebtedness of its underlying districts in the manner and with effect provided by R.S. 39:661 et seq. for the assumption of indebtedness by parishes.

E. The consolidated or merged district may continue the levy of any special taxes authorized to be levied by the underlying districts and use the assets transferred to it or in lieu thereof, may levy its own special taxes on all property within the consolidated district for the purpose of maintaining, operating, constructing, and improving district works in the manner provided by the constitution and laws of this state after having been authorized to do so at a special election held in accordance with the provisions of the constitution and laws of this state.

F. The consolidated or merged district may commingle the revenues and assets of the underlying districts transferred to it and utilize same for the objects and purposes of the new consolidated or merged district, provided that expenditures are made for the objects and purposes authorized by the voters of the underlying districts and further provided that the level of services to the underlying districts is not reduced by the transfer or commingling of such funds.

G. Notwithstanding any other provision of law to the contrary, any consolidated or merged district shall be eligible for any and all allocation of state revenue sharing or other reimbursement or payment from the Property Tax Relief Fund that would otherwise be distributed to the underlying districts had the consolidation or merger not occurred.

Acts 1999, No. 880, §1, eff. July 2, 1999; Acts 2000, 1st Ex. Sess., No. 50, §1, eff. April 17, 2000; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.15 - Authority of certain consolidated special districts

§1420.15. Authority of certain consolidated special districts

A. Notwithstanding any other provision of law to the contrary, any district created pursuant to this Part shall continue to function in its entirety under the authority of the Jefferson Parish Council even though all or part of the district became or becomes incorporated or annexed within the limits of a municipality subsequent to the creation of the district. Any district merged or consolidated pursuant to this Part shall likewise continue to function in its entirety under the authority of the Jefferson Parish Council even though all or part of an underlying district became or becomes incorporated or annexed within the limits of a municipality subsequent to the creation of the underlying district which forms part of any such merged or consolidated district.

B. The provisions of this Section shall apply specifically, but shall not be limited to Garbage District No. 6 of the Parish of Jefferson, State of Louisiana, which was created May 25, 1972, and to any district into which Garbage District No. 6 was or may become merged or consolidated.

Acts 2000, 1st Ex. Sess., No. 50, §1, eff. April 17, 2000; Acts 2001, No. 382, §1, eff. June 13, 2001.



RS 33:1420.16 - Special district in Jefferson Parish

§1420.16. Special district in Jefferson Parish

A. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of the property bounded by the Westbank Expressway in Jefferson Parish, Highway 23, the Plaquemines Parish line, and the Orleans Parish line.

C. Purpose. The district shall be established for the primary purpose of promoting, encouraging, and participating in infrastructure improvements to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area.

D. Rights and powers. The district, acting by and through the Jefferson Parish Council, referred to in this Section as the "board", shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E.(1) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board to finance or refinance or to pay all of or a portion of the costs of projects located within the district which will result in economic development or the maintenance of existing jobs or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increments designated by the board for any authorized purpose of the district.

(2)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other applicable provision of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board of the district shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of the district.

(3) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

F. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 286, §1, eff. July 9, 2007.



RS 33:1420.17 - Special district in Jefferson Parish

§1420.17. Special district in Jefferson Parish

A. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of the property beginning at the intersection of 4th Street and Manhattan Boulevard to its intersection with Harvey Boulevard.

C. Purpose. The district shall be established for the primary purpose of promoting, encouraging, and participating in infrastructure improvements to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area.

D. Rights and powers. The district, acting by and through the Jefferson Parish Council, referred to in this Section as the "board", shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E.(1) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board to finance or refinance or to pay all of or a portion of the costs of projects located within the district which will result in economic development or the maintenance of existing jobs or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increments designated by the board for any authorized purpose of the district.

(2)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other applicable provision of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board of the district shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of the district.

(3) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

F. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 286, §1, eff. July 9, 2007.



RS 33:1420.18 - Special district in Jefferson Parish

§1420.18. Special district in Jefferson Parish

A. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

B. Boundaries. The district shall be comprised of the property bounded by Segnette Boulevard, Canal A, Outer Cataouatche Canal, Main Canal Extension, Avondale Canal, Highway 90, and the Westbank Expressway in Jefferson Parish.

C. Purpose. The district shall have as its purpose cooperative economic development between the parish of Jefferson, the Jefferson Parish Economic Development and Port District, referred to in this Section as "JEDCO", and the district, in order to further the purposes of JEDCO in the technology park located or to be located within the district known as the Churchill Technology and Business Park, including but not limited to promoting economic development in the Churchill Technology and Business Park.

D. Rights and powers. The district, acting by and through the Jefferson Parish Council, referred to in this Section as the "board", shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objectives and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose the district shall be deemed and considered to be an issuer for purposes of R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

E.(1) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increments designated by the board of the district to finance or refinance or to pay all of or a portion of the costs of projects located in the Churchill Technology and Business Park within the district which will further a public function of JEDCO, will result in economic development or the maintenance of existing jobs, or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increments designated by the board of the district for any authorized purpose of the district.

(2)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other appropriate provision or provisions of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit the proposal to the Joint Legislative Committee on the Budget for approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board of the district shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after the said publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the sales tax area each year in excess of the initial annual baseline collection rate. Such pledged sales tax increment may include all or any portion of such excess as determined by the board of the district.

(3) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

F. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2007, No. 411, §1, eff. July 10, 2007.



RS 33:1420.19 - Special district in Jefferson Parish

§1420.19. Special district in Jefferson Parish

A. Definitions. As used in this Section, the following words and phrases shall have the following meanings unless the context otherwise requires:

(1) "Board" means the governing board of the district or, if such board has been abolished, the board, body, or commission succeeding to the principal functions thereof or to whom the powers given to the board by this Section have been given by law.

(2) "Cost", when used with reference to any project, includes but is not limited to:

(a) The expenses of determining the feasibility or practicability of acquisition, construction, or reconstruction.

(b) The cost of surveys, estimates, plans, and specifications.

(c) The cost of improvements.

(d) Engineering, fiscal, and legal expenses and charges.

(e) The cost of all labor, materials, machinery, and equipment.

(f) The cost of all lands, rights, servitudes, and franchises acquired.

(g) Financing charges.

(h) The creation of initial reserve and debt service funds.

(i) Working capital.

(j) Interest charges incurred or estimated to be incurred on money borrowed prior to and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(k) The cost of issuance of bonds pursuant to this Section, including advertisements and printing.

(l) The cost of any election held pursuant to this Section and all other expenses of issuance of bonds.

(m) The discount, if any, on the sale or exchange of bonds.

(n) Administrative expenses.

(o) Such other expenses as may be necessary or incidental to the acquisition, construction, or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(3) "District" means a special district limited to the performance of those specialized functions authorized by this Section; the boundaries of which are contained wholly within Jefferson Parish; the governing head of which is a body created, organized, and constituted and authorized to function specifically as prescribed in this Section for the delivery of business development and improvement services; and the formation, powers, governing body, operation, duration, accountability, requirements for disclosure, and termination of which are as required by general law.

(4) "District roads" means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges, and thoroughfares of all kinds and descriptions situated within the district.

(5) "Landowner" means the owner of immovable property as it appears in the official records of the parish, including a trustee, a private corporation, and an owner of a condominium unit.

(6) "Project" or "plan" means any development, improvement, property, utility, facility, works, enterprise, or service hereafter undertaken or established under the provisions of this Section.

(7) "Revenue bonds" means obligations of the district which are payable from revenues derived from sources other than ad valorem taxes on immovable or movable property and which do not pledge the property, credit, or general tax revenue of the district.

B. Creation. The governing authority of the parish of Jefferson is hereby authorized pursuant to this Part and more specifically by this Section to create, by ordinance, a special taxing district and political subdivision of the state, referred to in this Section as the "district".

C. Boundaries. The district shall be comprised of the property in Jefferson Parish bounded by Veterans Memorial Boulevard, Causeway Boulevard, West Esplanade Avenue, and Division Street and the development sites fronting on the west side of Division Street.

D. Purpose. The district shall be established for the primary purpose of promoting, encouraging, and participating in projects or plans to stimulate the economy through commerce, industry, and research and for the utilization and development of natural, physical, and human resources of the area. The district shall not promote, encourage, or participate in any action to assist in the development or redevelopment of a hotel including infrastructure located on a site to be developed for a hotel; however, nothing shall prohibit the district from providing public infrastructure that benefits the public generally outside the development site of any hotel.

E. Board creation; powers and duties. The board shall be composed of nine members, all of whom shall be qualified voters of the parish and at least seven of whom shall have their principal place of business in, their principal domicile in, or own property in the district. The board shall be composed as follows:

(1) One member shall be appointed by the parish president.

(2) One member shall be appointed by the sheriff of Jefferson Parish.

(3) Two of the members shall be appointed by the at-large members of the parish council, whereby each at-large councilperson shall appoint one member.

(4) Three of the members shall be appointed by the district five councilperson.

(5) One member shall be appointed by the state senator representing the area or a majority of the area of the district.

(6) One member shall be appointed by the state representative representing the area or a majority of the area of the district.

(7) The members of the board initially appointed shall be appointed as follows: three members for two years each, three members for three years each, and three members for four years each, the length of the term for each individual appointed to be determined by lot. They shall serve until their successors have been appointed and qualified.

(8) The members of the board thereafter appointed, upon the expiration of the respective terms of the initial appointees, shall be selected and appointed in accordance with the procedures prescribed in this Subsection for the selection and appointment of the original members for the term of five years. Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled in accordance with the procedures as provided in this Subsection.

(9) The board of the district shall exercise the powers granted to the district pursuant to the provisions of this Section. Each member shall hold office for a term of five years and until a successor is chosen and qualifies.

(10) As soon as practicable after its appointment, the board shall meet and elect from their number a chairman, a vice chairman, a treasurer, and such other officers as it may deem appropriate. A secretary of the board may be selected from among the members or may be otherwise selected or employed by the board. The duties of the said officers shall be fixed by bylaws adopted by the board.

(11) The board shall adopt such rules and regulations as it deems necessary or advisable for conducting its business and affairs, and may engage such assistants and employees as is needed to assist the board in the performance of its duties.

(12) It shall hold regular meetings as shall be provided by its bylaws and may hold special meetings at such time and places within or without the district as may be prescribed in its rules or regulations.

(13) A majority of the members of the board shall constitute a quorum for the transaction of business.

(14) The board shall keep a permanent record book in which shall be recorded minutes of all meetings, proceedings, and any and all corporate acts. The record book shall be opened to inspection in accordance with R.S. 44:31 et seq.

(15) Each board member may be entitled to receive for his services a per diem per meeting and such travel expenses as may be authorized in the bylaws of the district.

(16) All meetings of the board shall be conducted in accordance with R.S. 42:11 et seq.

(17) The board shall adopt rules of procedure not in conflict with any state act or parish ordinance.

(18) The board may employ and fix the compensation of a district manager. If employed, the district manager shall have charge and supervision of the works of the district and shall be responsible for preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this Section, for maintaining and operating the equipment owned by the district, and for performing such other duties as may be prescribed by the board. The district manager may hire or otherwise employ and terminate the employment of such other persons, including, without limitation, professional, supervisory, and clerical employees, as may be necessary and authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board. Notwithstanding R.S. 42:1101 et seq., the district manager or a board member or district employee may be a stockholder, officer, or employee of a landowner.

(19) The treasurer of the district shall have charge of the funds of the district. Such funds shall be disbursed only upon the order of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate. The financial records of the district shall be audited by an independent certified public accountant at least once a year.

(20) The board may select as a depository for its funds any qualified public depository as defined in R.S. 39:1211 et seq.

F. Disclosure of public financing. The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to immovable property undertaken by the district. Such information shall be made available to all existing residents, and to all prospective residents, of the district.

G. Development activities. In order to effectuate the purposes of this Section, the board shall have the specific authority provided in Subsection H of this Section; such authority shall be exercised solely within the district.

(1) The board shall collaborate with parish government to prepare, implement, and maintain a redevelopment plan for the district and a program to implement the redevelopment plan, which shall be a part of the parish's comprehensive plan. The program shall address capital improvements and shall implement the plan in such a manner as to aid and encourage private development of the area and to promote and coordinate public development. In collaborating with parish government, the board may conduct studies and may consult with all departments of Jefferson Parish and other public or private agencies concerned with matters affecting or affected by the program.

(2) After adoption of the development program, the board may implement any portion thereof in such manner as shall, in its judgment, most likely accomplish the program. To that end, the district may employ or contract with contractors, engineers, architects, attorneys, underwriters, and other professionals in accordance with state law.

(3) The board shall prepare each year an annual budget in accordance with the Louisiana Local Government Budget Act, R.S. 39:1301 et seq.

H. Rights and powers. The district shall have and exercise all powers of a political subdivision and special taxing district necessary or convenient for the carrying out of its objects and purposes, including but not limited to the following:

(1) To sue and to be sued.

(2) To adopt bylaws and rules and regulations.

(3) To receive by gift, grant, donation, or otherwise any sum of money, property, aid, or assistance from the United States, the state of Louisiana, or any political subdivision thereof, or any person, firm, or corporation.

(4) For the public purposes of the district, to enter into contracts, agreements, or cooperative endeavors with the state and its political subdivisions or political corporations and with any public or private association, corporation, business entity, or individual.

(5) To appoint officers, agents, and employees, prescribe their duties, and fix their compensation.

(6) To acquire by gift, grant, purchase, lease, or otherwise such property as may be necessary or desirable for carrying out the objects and purposes of the district and to mortgage or sell such property.

(7) In its own name and on its own behalf to incur debt and to issue bonds, notes, certificates, and other evidences of indebtedness. For this purpose, the district shall be deemed and considered to be an issuer as provided in R.S. 33:9037 and shall, to the extent not in conflict with this Section, be subject to the provisions of R.S. 33:9037.

(8) To establish such funds or accounts as are necessary for the conduct of the affairs of the district.

(9) To create or extend a new or existing sales or property tax increment financing district with the consent of the parish council by ordinance.

(10) To determine, order, levy, impose, collect, enforce, and distribute a parcel fee, ad valorem tax, and other types of special assessments within the district with the consent of the parish council and subject to the approval of voters within the district.

(11) To charge, collect, and enforce fees and other user charges within the boundaries of the district.

(12) To exercise all of the powers necessary and proper in connection with any of the powers, duties, or purposes authorized by this Section.

I. Revenue. (1) The properties from which each special assessment shall be collected shall be within the district and may be comprised of all or a portion of the district as specified by Jefferson Parish ordinances.

(2)(a) Subject to the approval of the parish council and electors within the district, the district may levy an ad valorem tax for such number of years as may be provided in the proposition authorizing its levy as an assessment for the purpose of implementing the redevelopment plan or plans and for the operating expenses of the district.

(b) Any ad valorem tax levied by the district shall be subject to homestead exemption as provided by Article VII, Section 20 of the Constitution of Louisiana.

(c) No ad valorem tax may be levied unless authorized by a majority of the electors within the boundaries of the district who vote at an election held for that purpose in accordance with the applicable provisions of the Louisiana Election Code. The parish council shall call any such election.

(d) Any tax levied pursuant to the authority of this Section shall be in addition to all other taxes which other political subdivisions in the parish now or hereafter may be authorized by law to levy and collect. All services and programs to be provided from the proceeds of the tax shall be in addition to the services and programs which are otherwise provided by other governing authorities.

(3) In addition to any other authority provided for in this Section and pursuant to a cooperative endeavor agreement, the district may issue revenue bonds payable solely from an irrevocable pledge and dedication of up to the full amount of any sales tax increment designated by the board to finance or refinance or to pay all of or a portion of the costs of projects located within the district which will result in economic development or the maintenance of existing jobs or will achieve other economic goals that will benefit the parish of Jefferson. The district may also utilize any sales tax increment designated by the board for any authorized purpose of the district.

(4)(a) A sales tax increment may consist of that portion of state sales tax revenues of the state of Louisiana and any political subdivision whose boundaries are coterminous with those of the state collected each year on the sale at retail, the use, the lease or rental, the consumption, and storage for use or consumption of tangible personal property and on sales of services, all as defined in R.S. 47:301 et seq., or any other applicable provision of law, as amended, from taxpayers located within the district which exceeds the sales tax revenues that were collected by such taxing authorities in the year immediately prior to the year of establishment of the district.

(b) Prior to the dedication of any state sales tax increments to be used to pay for an authorized purpose of the district, the secretary of the Department of Economic Development shall submit his recommendation of the proposal to the Joint Legislative Committee on the Budget for review and approval. In addition, any cooperative endeavor agreement or other agreement providing for the expenditure of funds collected by the state as state sales tax increments and dedicated to a project or for the payment of revenue bonds therefor shall be subject to approval by the State Bond Commission prior to execution by the state.

(c)(i) The board shall designate the initial annual baseline collection rate for the district, which shall be the amount of the sales taxes collected in the district in the fiscal year most recently completed prior to the establishment of the district. In addition, a monthly baseline collection rate shall be determined by dividing the initial annual baseline collection rate by twelve.

(ii) The initial annual baseline collection rate and the monthly baseline collection rate shall be certified by the chief financial officer of Jefferson Parish. The certification shall also be published one time in the official journal of Jefferson Parish.

(iii) If the amounts of the initial annual baseline collection rate and the monthly baseline collection rate are not contested within thirty days after such publication, then such amounts shall be conclusively presumed to be valid, and no court shall have any jurisdiction to alter or invalidate the designation of the amount of either the initial annual baseline collection rate or the monthly baseline collection rate.

(d) The increment of the sales taxes which are to be pledged and dedicated to the payment of the revenue bonds or otherwise used for district purposes as provided in this Section shall be the amount of the sales taxes which are collected in the district each year in excess of the initial annual baseline collection rate. The pledged sales tax increment may include all or any portion of such excess as determined by the board.

(5) Dedication of sales tax increments to pay the revenue bonds or other use of sales tax increments for district purposes as provided in this Section shall not impair existing obligations and shall not include tax revenues of a tax authority previously dedicated for a special purpose unless a majority of the electors within the territorial jurisdiction of such tax authority voting at an election held for such purpose approves the use of such tax for the purposes provided for in this Subsection.

(6) In addition to any other authority provided for in this Section and pursuant to the provisions of R.S. 33:9032 and 9038.33, the district may issue revenue bonds payable solely from ad valorem tax increments.

(7) The governing authority of Jefferson Parish is hereby authorized to impose and collect a parcel fee within the district subject to and in accordance with the provisions of this Paragraph:

(a) The amount of the fee shall be as requested by duly adopted resolution of the council. The fee shall be a flat fee per each parcel of land.

(b) The fee shall be imposed on each parcel located within the district.

(c) For purposes of this Section, "parcel" means a lot, a subdivided portion of ground, an individual tract, or a "condominium parcel" as defined in R.S. 9:1121.103. Thus with respect to condominiums, the fee collector shall impose the parcel fee on each lot on which condominiums are situated and not on individual condominium units.

(d) The owner of each parcel shall be responsible for payment of the fee. The tax collector shall submit the bill for a parcel fee which is to be collected from the condominium owners to the condominium owners association, and the association shall pay the fee from funds available for that purpose. The association shall remain liable for the entire fee until it is paid.

(e) The fee shall be imposed only after the question of its imposition has been approved by a majority of the registered voters of the district voting on the proposition at an election held for that purpose in accordance with the Louisiana Election Code. No other election shall be required except as provided by this Paragraph.

(f) The fee shall expire four years from its initial levy.

(g) The fee may be renewed as provided in Subparagraph (e) of this Paragraph.

(h) The fee shall be collected at the same time and in the same manner as ad valorem taxes are collected by the parish.

(i) Any parcel fee which is unpaid shall be added to the tax rolls of the parish and shall be enforced with the same authority and subject to the same penalties and procedures as unpaid ad valorem taxes.

(j) The Jefferson Parish Sheriff's Office shall remit to the district all amounts collected not more than sixty days after collection. However, the sheriff's office may retain one percent of the amount collected as a collection fee.

J. Exemption from taxes. It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state, and for the improvement of their health, safety, welfare, prosperity, and security, and that such functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this Section. All obligations authorized to be issued by the district pursuant to the provisions of this Section, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.

K. Dissolution. If the district ceases to exist, any funds of the district shall be transmitted to the governing authority of Jefferson Parish, and shall be used solely and exclusively for providing supplemental improvements, maintenance, repair, and upkeep to the streets and related infrastructure of the Metairie CBD area.

L. Liberal construction. This Section, being for a public purpose and necessary for the welfare of the state, Jefferson Parish, and their residents, shall be liberally construed to effect the purposes thereof.

Acts 2008, No. 903, §1, eff. July 10, 2008; Acts 2014, No. 212, §1, eff. May 22, 2014.



RS 33:1420.21 - Special districts; approval of actions by local governmental subdivision

PART XVI. SPECIAL DISTRICTS-MISCELLANEOUS PROVISIONS

§1420.21. Special districts; approval of actions by local governmental subdivision

A. If the governing authority of a local governmental subdivision is also the governing authority of a special district that the local governmental subdivision created pursuant to state law or the local governmental subdivision's home rule charter and action of the governing authority of the special district requires approval of the governing authority of the local governmental subdivision, the action of the governing authority of the special district and the approval by the local governmental subdivision may occur in one meeting of the governing authority of the local governmental subdivision.

B. The provisions of this Section shall apply only when the members of the governing authority of the local governmental subdivision and of the special district are identical in number and in name.

C. Notwithstanding the provisions of this Section, the governing authority of the local governmental subdivision and the governing authority of the special district shall independently follow any notice requirements applicable to any actions taken by such entity.

D. As used in this Part, "local governmental subdivision" means a parish or municipality.

Acts 2014, No. 707, §1, eff. June 18, 2014.



RS 33:1421 - Redesignated as R.S. 13:5521 pursuant to Acts 2011, No. 248, §3.

CHAPTER 3. PUBLIC OFFICERS

(REDESIGNATED AS CHAPTER 35 OF TITLE 13)

§1421. Redesignated as R.S. 13:5521 pursuant to Acts 2011, No. 248, §3.



RS 33:1422 - Redesignated as R.S. 13:5522 pursuant to Acts 2011, No. 248, §3.

§1422. Redesignated as R.S. 13:5522 pursuant to Acts 2011, No. 248, §3.



RS 33:1423 - Redesignated as R.S. 13:5523 pursuant to Acts 2011, No. 248, §3.

§1423. Redesignated as R.S. 13:5523 pursuant to Acts 2011, No. 248, §3.



RS 33:1423.1 - Redesignated as R.S. 13:5524 pursuant to Acts 2011, No. 248, §3.

§1423.1. Redesignated as R.S. 13:5524 pursuant to Acts 2011, No. 248, §3.



RS 33:1424 - Redesignated as R.S. 13:5525 pursuant to Acts 2011, No. 248, §3.

§1424. Redesignated as R.S. 13:5525 pursuant to Acts 2011, No. 248, §3.



RS 33:1425 - Redesignated as R.S. 13:5526 pursuant to Acts 2011, No. 248, §3.

§1425. Redesignated as R.S. 13:5526 pursuant to Acts 2011, No. 248, §3.



RS 33:1426 - Redesignated as R.S. 13:5527 pursuant to Acts 2011, No. 248, §3.

§1426. Redesignated as R.S. 13:5527 pursuant to Acts 2011, No. 248, §3.



RS 33:1426.1 - Redesignated as R.S. 13:5528 pursuant to Acts 2011, No. 248, §3.

§1426.1. Redesignated as R.S. 13:5528 pursuant to Acts 2011, No. 248, §3.



RS 33:1427 - Redesignated as R.S. 13:5529 pursuant to Acts 2011, No. 248, §3.

§1427. Redesignated as R.S. 13:5529 pursuant to Acts 2011, No. 248, §3.



RS 33:1428 - Redesignated as R.S. 13:5530 pursuant to Acts 2011, No. 248, §3.

§1428. Redesignated as R.S. 13:5530 pursuant to Acts 2011, No. 248, §3.



RS 33:1429 - Redesignated as R.S. 13:5531 pursuant to Acts 2011, No. 248, §3.

§1429. Redesignated as R.S. 13:5531 pursuant to Acts 2011, No. 248, §3.



RS 33:1429.1 - Redesignated as R.S. 13:5532 pursuant to Acts 2011, No. 248, §3.

§1429.1. Redesignated as R.S. 13:5532 pursuant to Acts 2011, No. 248, §3.



RS 33:1430 - Redesignated as R.S. 13:5533 pursuant to Acts 2011, No. 248, §3.

§1430. Redesignated as R.S. 13:5533 pursuant to Acts 2011, No. 248, §3.



RS 33:1431 - Redesignated as R.S. 13:5534 pursuant to Acts 2011, No. 248, §3.

§1431. Redesignated as R.S. 13:5534 pursuant to Acts 2011, No. 248, §3.



RS 33:1432 - Redesignated as R.S. 13:5535 pursuant to Acts 2011, No. 248, §3.

§1432. Redesignated as R.S. 13:5535 pursuant to Acts 2011, No. 248, §3.



RS 33:1432.1 - Redesignated as R.S. 13:5536 pursuant to Acts 2011, No. 248, §3.

§1432.1. Redesignated as R.S. 13:5536 pursuant to Acts 2011, No. 248, §3.



RS 33:1433 - Redesignated as R.S. 13:5537 pursuant to Acts 2011, No. 248, §3.

§1433. Redesignated as R.S. 13:5537 pursuant to Acts 2011, No. 248, §3.



RS 33:1434 - Redesignated as R.S. 13:5538 pursuant to Acts 2011, No. 248, §3.

§1434. Redesignated as R.S. 13:5538 pursuant to Acts 2011, No. 248, §3.



RS 33:1435 - Redesignated as R.S. 13:5539 pursuant to Acts 2011, No. 248, §3.

§1435. Redesignated as R.S. 13:5539 pursuant to Acts 2011, No. 248, §3.



RS 33:1435.1 - Redesignated as R.S. 13:5540 pursuant to Acts 2011, No. 248, §3.

§1435.1. Redesignated as R.S. 13:5540 pursuant to Acts 2011, No. 248, §3.



RS 33:1436 - Redesignated as R.S. 13:5541 pursuant to Acts 2011, No. 248, §3.

§1436. Redesignated as R.S. 13:5541 pursuant to Acts 2011, No. 248, §3.



RS 33:1437 - Redesignated as R.S. 13:5542 pursuant to Acts 2011, No. 248, §3.

§1437. Redesignated as R.S. 13:5542 pursuant to Acts 2011, No. 248, §3.



RS 33:1437.1 - Redesignated as R.S. 13:5543 pursuant to Acts 2011, No. 248, §3.

§1437.1. Redesignated as R.S. 13:5543 pursuant to Acts 2011, No. 248, §3.



RS 33:1438 - Redesignated as R.S. 13:5544 pursuant to Acts 2011, No. 248, §3.

§1438. Redesignated as R.S. 13:5544 pursuant to Acts 2011, No. 248, §3.



RS 33:1439 - Redesignated as R.S. 13:5545 pursuant to Acts 2011, No. 248, §3.

§1439. Redesignated as R.S. 13:5545 pursuant to Acts 2011, No. 248, §3.



RS 33:1440 - Redesignated as R.S. 13:5546 pursuant to Acts 2011, No. 248, §3.

§1440. Redesignated as R.S. 13:5546 pursuant to Acts 2011, No. 248, §3.



RS 33:1441 - Redesignated as R.S. 13:5547 pursuant to Acts 2011, No. 248, §3.

§1441. Redesignated as R.S. 13:5547 pursuant to Acts 2011, No. 248, §3.



RS 33:1442 - Redesignated as R.S. 13:5548 pursuant to Acts 2011, No. 248, §3.

§1442. Redesignated as R.S. 13:5548 pursuant to Acts 2011, No. 248, §3.



RS 33:1443 - Redesignated as R.S. 13:5549 pursuant to Acts 2011, No. 248, §3.

§1443. Redesignated as R.S. 13:5549 pursuant to Acts 2011, No. 248, §3.



RS 33:1444 - Redesignated as R.S. 13:5550 pursuant to Acts 2011, No. 248, §3.

§1444. Redesignated as R.S. 13:5550 pursuant to Acts 2011, No. 248, §3.



RS 33:1445 - Redesignated as R.S. 13:5551 pursuant to Acts 2011, No. 248, §3.

§1445. Redesignated as R.S. 13:5551 pursuant to Acts 2011, No. 248, §3.



RS 33:1446 - Redesignated as R.S. 13:5552 pursuant to Acts 2011, No. 248, §3.

§1446. Redesignated as R.S. 13:5552 pursuant to Acts 2011, No. 248, §3.



RS 33:1447 - Redesignated as R.S. 13:5553 pursuant to Acts 2011, No. 248, §3.

§1447. Redesignated as R.S. 13:5553 pursuant to Acts 2011, No. 248, §3.



RS 33:1448 - Redesignated as R.S. 13:5554 pursuant to Acts 2011, No. 248, §3.

§1448. Redesignated as R.S. 13:5554 pursuant to Acts 2011, No. 248, §3.



RS 33:1448.1 - Redesignated as R.S. 13:5555 pursuant to Acts 2011, No. 248, §3.

§1448.1. Redesignated as R.S. 13:5555 pursuant to Acts 2011, No. 248, §3.



RS 33:1448.2 - Redesignated as R.S. 13:5556 pursuant to Acts 2011, No. 248, §3.

§1448.2. Redesignated as R.S. 13:5556 pursuant to Acts 2011, No. 248, §3.



RS 33:1448.3 - Redesignated as R.S. 13:5557 pursuant to Acts 2011, No. 248, §3.

§1448.3. Redesignated as R.S. 13:5557 pursuant to Acts 2011, No. 248, §3.



RS 33:1449 - Redesignated as R.S. 13:5558 pursuant to Acts 2011, No. 248, §3.

§1449. Redesignated as R.S. 13:5558 pursuant to Acts 2011, No. 248, §3.



RS 33:1450 - Redesignated as R.S. 13:5559 pursuant to Acts 2011, No. 248, §3.

§1450. Redesignated as R.S. 13:5559 pursuant to Acts 2011, No. 248, §3.



RS 33:1450.1 - Redesignated as R.S. 13:5560 pursuant to Acts 2011, No. 248, §3.

§1450.1. Redesignated as R.S. 13:5560 pursuant to Acts 2011, No. 248, §3.



RS 33:1461 - Redesignated as R.S. 13:5561 pursuant to Acts 2011, No. 248, §3.

§1461. Redesignated as R.S. 13:5561 pursuant to Acts 2011, No. 248, §3.



RS 33:1462 - Redesignated as R.S. 13:5562 pursuant to Acts 2011, No. 248, §3.

§1462. Redesignated as R.S. 13:5562 pursuant to Acts 2011, No. 248, §3.



RS 33:1463 - Redesignated as R.S. 13:5563 pursuant to Acts 2011, No. 248, §3.

§1463. Redesignated as R.S. 13:5563 pursuant to Acts 2011, No. 248, §3.



RS 33:1464 - Redesignated as R.S. 13:5564 pursuant to Acts 2011, No. 248, §3.

§1464. Redesignated as R.S. 13:5564 pursuant to Acts 2011, No. 248, §3.



RS 33:1481 - Redesignated as R.S. 13:5571 pursuant to Acts 2011, No. 248, §3.

SUBPART A-1. JOINT SELF-INSURANCE PROGRAMS

(REDESIGNATED AS PART II OF CHAPTER 35 IN TITLE 13)

§1481. Redesignated as R.S. 13:5571 pursuant to Acts 2011, No. 248, §3.



RS 33:1482 - Redesignated as R.S. 13:5572 pursuant to Acts 2011, No. 248, §3.

§1482. Redesignated as R.S. 13:5572 pursuant to Acts 2011, No. 248, §3.



RS 33:1483 - Redesignated as R.S. 13:5573 pursuant to Acts 2011, No. 248, §3.

§1483. Redesignated as R.S. 13:5573 pursuant to Acts 2011, No. 248, §3.



RS 33:1484 - Redesignated as R.S. 13:5574 pursuant to Acts 2011, No. 248, §3.

§1484. Redesignated as R.S. 13:5574 pursuant to Acts 2011, No. 248, §3.



RS 33:1485 - Redesignated as R.S. 13:5575 pursuant to Acts 2011, No. 248, §3.

§1485. Redesignated as R.S. 13:5575 pursuant to Acts 2011, No. 248, §3.



RS 33:1500 - Redesignated as R.S. 13:5581 pursuant to Acts 2011, No. 248, §3.

SUBPART B. PROVISIONS AFFECTING ONLY PARISH OF ORLEANS

(REDESIGNATED AS PART III OF CHAPTER 35 IN TITLE 13)

§1500. Redesignated as R.S. 13:5581 pursuant to Acts 2011, No. 248, §3.



RS 33:1501 - Redesignated as R.S. 13:5582 pursuant to Acts 2011, No. 248, §3.

§1501. Redesignated as R.S. 13:5582 pursuant to Acts 2011, No. 248, §3.



RS 33:1501.1 - Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.

§1501.1. Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.



RS 33:1502 - Redesignated as R.S. 13:5583 pursuant to Acts 2011, No. 248, §3.

§1502. Redesignated as R.S. 13:5583 pursuant to Acts 2011, No. 248, §3.



RS 33:1503 - Redesignated as R.S. 13:5584 pursuant to Acts 2011, No. 248, §3.

§1503. Redesignated as R.S. 13:5584 pursuant to Acts 2011, No. 248, §3.



RS 33:1504 - Repealed by Acts 1973, No. 163, 3, eff. Jan. 1, 1974

§1504. Repealed by Acts 1973, No. 163, §3, eff. Jan. 1, 1974



RS 33:1505 - Redesignated as R.S. 13:5585 pursuant to Acts 2011, No. 248, §3.

§1505. Redesignated as R.S. 13:5585 pursuant to Acts 2011, No. 248, §3.



RS 33:1506 - Repealed by Acts 1987, No. 571, 2.

§1506. Repealed by Acts 1987, No. 571, §2.



RS 33:1507 - Redesignated as R.S. 13:5586 pursuant to Acts 2011, No. 248, §3.

§1507. Redesignated as R.S. 13:5586 pursuant to Acts 2011, No. 248, §3.



RS 33:1508 - Redesignated as R.S. 13:5587 pursuant to Acts 2011, No. 248, §3.

§1508. Redesignated as R.S. 13:5587 pursuant to Acts 2011, No. 248, §3.



RS 33:1509 - Redesignated as R.S. 13:5588 pursuant to Acts 2011, No. 248, §3.

§1509. Redesignated as R.S. 13:5588 pursuant to Acts 2011, No. 248, §3.



RS 33:1510 - Redesignated as R.S. 13:5589 pursuant to Acts 2011, No. 248, §3.

§1510. Redesignated as R.S. 13:5589 pursuant to Acts 2011, No. 248, §3.



RS 33:1511 - Redesignated as R.S. 13:5590 pursuant to Acts 2011, No. 248, §3.

§1511. Redesignated as R.S. 13:5590 pursuant to Acts 2011, No. 248, §3.



RS 33:1512 - Redesignated as R.S. 13:5591 pursuant to Acts 2011, No. 248, §3.

§1512. Redesignated as R.S. 13:5591 pursuant to Acts 2011, No. 248, §3.



RS 33:1513 - Redesignated as R.S. 13:5592 pursuant to Acts 2011, No. 248, §3.

§1513. Redesignated as R.S. 13:5592 pursuant to Acts 2011, No. 248, §3.



RS 33:1514 - Redesignated as R.S. 13:5593 pursuant to Acts 2011, No. 248, §3.

§1514. Redesignated as R.S. 13:5593 pursuant to Acts 2011, No. 248, §3.



RS 33:1515 - Redesignated as R.S. 13:5594 pursuant to Acts 2011, No. 248, §3.

§1515. Redesignated as R.S. 13:5594 pursuant to Acts 2011, No. 248, §3.



RS 33:1516 - Redesignated as R.S. 13:5595 pursuant to Acts 2011, No. 248, §3.

§1516. Redesignated as R.S. 13:5595 pursuant to Acts 2011, No. 248, §3.



RS 33:1517 - Redesignated as R.S. 13:5596 pursuant to Acts 2011, No. 248, §3.

§1517. Redesignated as R.S. 13:5596 pursuant to Acts 2011, No. 248, §3.



RS 33:1518 - Redesignated as R.S. 13:5597 pursuant to Acts 2011, No. 248, §3.

§1518. Redesignated as R.S. 13:5597 pursuant to Acts 2011, No. 248, §3.



RS 33:1519 - Redesignated as R.S. 13:5598 pursuant to Acts 2011, No. 248, §3.

§1519. Redesignated as R.S. 13:5598 pursuant to Acts 2011, No. 248, §3.



RS 33:1519.1 - Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.

§1519.1. Repealed by Acts 2006, No. 621, §23(D), eff. when Orleans Parish sheriff takes office in 2010; Acts 2008, No. 873, §1, extended the date to 2014; Acts 2009, No. 125, §1, changed the date to 2010.



RS 33:1520 - Redesignated as R.S. 13:5599 pursuant to Acts 2011, No. 248, §3.

§1520. Redesignated as R.S. 13:5599 pursuant to Acts 2011, No. 248, §3.



RS 33:1521 - Redesignated as R.S. 13:5600 pursuant to Acts 2011, No. 248, §3.

§1521. Redesignated as R.S. 13:5600 pursuant to Acts 2011, No. 248, §3.



RS 33:1521.1 - Redesignated as R.S. 13:5601 pursuant to Acts 2011, No. 248, §3.

§1521.1. Redesignated as R.S. 13:5601 pursuant to Acts 2011, No. 248, §3.



RS 33:1522 - Redesignated as R.S. 13:5602 pursuant to Acts 2011, No. 248, §3.

§1522. Redesignated as R.S. 13:5602 pursuant to Acts 2011, No. 248, §3.



RS 33:1523 - Repealed by Acts 1976, No. 586, 1

§1523. Repealed by Acts 1976, No. 586, §1



RS 33:1523.1 - Redesignated as R.S. 13:5603 pursuant to Acts 2011, No. 248, §3.

§1523.1. Redesignated as R.S. 13:5603 pursuant to Acts 2011, No. 248, §3.



RS 33:1524 - Repealed by Acts 1976, No. 188, 1

§1524. Repealed by Acts 1976, No. 188, §1



RS 33:1525 - Redesignated as R.S. 13:5604 pursuant to Acts 2011, No. 248, §3.

§1525. Redesignated as R.S. 13:5604 pursuant to Acts 2011, No. 248, §3.



RS 33:1526 - Redesignated as R.S. 13:5605 pursuant to Acts 2011, No. 248, §3.

§1526. Redesignated as R.S. 13:5605 pursuant to Acts 2011, No. 248, §3.



RS 33:1527 - Redesignated as R.S. 13:5606 pursuant to Acts 2011, No. 248, §3.

§1527. Redesignated as R.S. 13:5606 pursuant to Acts 2011, No. 248, §3.



RS 33:1528 - Repealed by Acts 1976, No. 189, 1

§1528. Repealed by Acts 1976, No. 189, §1



RS 33:1529 - Redesignated as R.S. 13:5607 pursuant to Acts 2011, No. 248, §3.

§1529. Redesignated as R.S. 13:5607 pursuant to Acts 2011, No. 248, §3.



RS 33:1530 - Redesignated as R.S. 13:5608 pursuant to Acts 2011, No. 248, §3.

§1530. Redesignated as R.S. 13:5608 pursuant to Acts 2011, No. 248, §3.



RS 33:1531 - Redesignated as R.S. 13:5609 pursuant to Acts 2011, No. 248, §3.

§1531. Redesignated as R.S. 13:5609 pursuant to Acts 2011, No. 248, §3.



RS 33:1551 - Redesignated as R.S. 13:5701 pursuant to Acts 2011, No. 248, §3.

PART II. CORONER

(REDESIGNATED AS CHAPTER 36 OF TITLE 13)

SUBPART A. GENERAL PROVISIONS

§1551. Redesignated as R.S. 13:5701 pursuant to Acts 2011, No. 248, §3.



RS 33:1551.1 - Repealed by Acts 1984, No. 570, 1.

§1551.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1552 - Redesignated as R.S. 13:5702 pursuant to Acts 2011, No. 248, §3.

§1552. Redesignated as R.S. 13:5702 pursuant to Acts 2011, No. 248, §3.



RS 33:1553 - Redesignated as R.S. 13:5703 pursuant to Acts 2011, No. 248, §3.

§1553. Redesignated as R.S. 13:5703 pursuant to Acts 2011, No. 248, §3.



RS 33:1554 - Redesignated as R.S. 13:5701 pursuant to Acts 2011, No. 248, §3.

§1554. Redesignated as R.S. 13:5704 pursuant to Acts 2011, No. 248, §3.



RS 33:1555 - Redesignated as R.S. 13:5705 pursuant to Acts 2011, No. 248, §3.

§1555. Redesignated as R.S. 13:5705 pursuant to Acts 2011, No. 248, §3.



RS 33:1556 - Redesignated as R.S. 13:5706 pursuant to Acts 2011, No. 248, §3.

§1556. Redesignated as R.S. 13:5706 pursuant to Acts 2011, No. 248, §3.



RS 33:1556.1 - Redesignated as R.S. 13:5707 pursuant to Acts 2011, No. 248, §3.

§1556.1. Redesignated as R.S. 13:5707 pursuant to Acts 2011, No. 248, §3.



RS 33:1556.2 - Repealed by Acts 1984, No. 570, 1.

§1556.2. Repealed by Acts 1984, No. 570, §1.



RS 33:1557 - Redesignated as R.S. 13:5708 pursuant to Acts 2011, No. 248, §3.

§1557. Redesignated as R.S. 13:5708 pursuant to Acts 2011, No. 248, §3.



RS 33:1557.1 - Repealed by Acts 1984, No. 570, 1.

§1557.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1558 - Redesignated as R.S. 13:5709 pursuant to Acts 2011, No. 248, §3.

§1558. Redesignated as R.S. 13:5709 pursuant to Acts 2011, No. 248, §3.



RS 33:1558.1 - Repealed by Acts 1984, No. 570, 1.

§1558.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1559 - Repealed by Acts 2003, No. 1001, §1, eff. July 2, 2003.

§1559. Repealed by Acts 2003, No. 1001, §1, eff. July 2, 2003.

NOTE: See Acts 2003, No. 1001, §2, relative to effectiveness and applicability of repeal of R.S. 33:1559.



RS 33:1559.1 - To 1559.3 Repealed by Acts 1984, No. 570, 1.

§1559.1. §§1559.1 to 1559.3 Repealed by Acts 1984, No. 570, §1.



RS 33:1560 - Redesignated as R.S. 13:5710 pursuant to Acts 2011, No. 248, §3.

§1560. Redesignated as R.S. 13:5710 pursuant to Acts 2011, No. 248, §3.



RS 33:1561 - Redesignated as R.S. 13:5711 pursuant to Acts 2011, No. 248, §3.

§1561. Redesignated as R.S. 13:5711 pursuant to Acts 2011, No. 248, §3.



RS 33:1561.1 - To 1561.3 Repealed by Acts 1984, No. 570, 1.

§1561.1. §§1561.1 to 1561.3 Repealed by Acts 1984, No. 570, §1.



RS 33:1562 - Redesignated as R.S. 13:5712 pursuant to Acts 2011, No. 248, §3.

§1562. Redesignated as R.S. 13:5712 pursuant to Acts 2011, No. 248, §3.



RS 33:1563 - Redesignated as R.S. 13:5713 pursuant to Acts 2011, No. 248, §3.

§1563. Redesignated as R.S. 13:5713 pursuant to Acts 2011, No. 248, §3.



RS 33:1564 - Redesignated as R.S. 13:5714 pursuant to Acts 2011, No. 248, §3.

§1564. Redesignated as R.S. 13:5714 pursuant to Acts 2011, No. 248, §3.



RS 33:1565 - Redesignated as R.S. 13:5715 pursuant to Acts 2011, No. 248, §3.

§1565. Redesignated as R.S. 13:5715 pursuant to Acts 2011, No. 248, §3.



RS 33:1566 - Redesignated as R.S. 13:5716 pursuant to Acts 2011, No. 248, §3.

§1566. Redesignated as R.S. 13:5716 pursuant to Acts 2011, No. 248, §3.



RS 33:1567 - Redesignated as R.S. 13:5717 pursuant to Acts 2011, No. 248, §3.

§1567. Redesignated as R.S. 13:5717 pursuant to Acts 2011, No. 248, §3.



RS 33:1568 - Redesignated as R.S. 13:5718 pursuant to Acts 2011, No. 248, §3.

§1568. Redesignated as R.S. 13:5718 pursuant to Acts 2011, No. 248, §3.



RS 33:1568.1 - Repealed by Acts 1984, No. 570, 1.

§1568.1. Repealed by Acts 1984, No. 570, §1.



RS 33:1569 - Redesignated as R.S. 13:5719 pursuant to Acts 2011, No. 248, §3.

§1569. Redesignated as R.S. 13:5719 pursuant to Acts 2011, No. 248, §3.



RS 33:1570 - Redesignated as R.S. 13:5720 pursuant to Acts 2011, No. 248, §3.

§1570. Redesignated as R.S. 13:5720 pursuant to Acts 2011, No. 248, §3.



RS 33:1571 - Redesignated as R.S. 13:5721 pursuant to Acts 2011, No. 248, §3.

§1571. Redesignated as R.S. 13:5721 pursuant to Acts 2011, No. 248, §3.



RS 33:1572 - Redesignated as R.S. 13:5722 pursuant to Acts 2011, No. 248, §3.

§1572. Redesignated as R.S. 13:5722 pursuant to Acts 2011, No. 248, §3.



RS 33:1573 - Redesignated as R.S. 13:5723 pursuant to Acts 2011, No. 248, §3.

§1573. Redesignated as R.S. 13:5723 pursuant to Acts 2011, No. 248, §3.



RS 33:1573.1 - Redesignated as R.S. 13:5724 pursuant to Acts 2011, No. 248, §3.

§1573.1. Redesignated as R.S. 13:5724 pursuant to Acts 2011, No. 248, §3.



RS 33:1621 - Redesignated as R.S. 13:5731 pursuant to Acts 2011, No. 248, §3.

SUBPART B. ORLEANS PARISH

(REDESIGNATED AS PART II OF CHAPTER 36 OF TITLE 13)

§1621. Redesignated as R.S. 13:5731 pursuant to Acts 2011, No. 248, §3.



RS 33:1621.1 - To 1626 Repealed by Acts 1984, No. 570, 1.

§1621.1. §§1621.1 to 1626 Repealed by Acts 1984, No. 570, §1.



RS 33:1631 - Redesignated as R.S. 13:5741 pursuant to Acts 2011, No. 248, §3.

SUBPART C. JEFFERSON PARISH

(REDESIGNATED AS PART III OF CHAPTER 36 OF TITLE 13)

§1631. Redesignated as R.S. 13:5741 pursuant to Acts 2011, No. 248, §3.



RS 33:1632 - Redesignated as R.S. 13:5742 pursuant to Acts 2011, No. 248, §3.

§1632. Redesignated as R.S. 13:5742 pursuant to Acts 2011, No. 248, §3.



RS 33:1641 - Redesignated as R.S. 13:5751 pursuant to Acts 2011, No. 248, §3.

SUBPART D. JOINT SELF-INSURANCE PROGRAMS

(REDESIGNATED AS PART IV OF CHAPTER 36 OF TITLE 13)

§1641. Redesignated as R.S. 13:5751 pursuant to Acts 2011, No. 248, §3.



RS 33:1642 - Redesignated as R.S. 13:5752 pursuant to Acts 2011, No. 248, §3.

§1642. Redesignated as R.S. 13:5752 pursuant to Acts 2011, No. 248, §3.



RS 33:1643 - Redesignated as R.S. 13:5753 pursuant to Acts 2011, No. 248, §3.

§1643. Redesignated as R.S. 13:5753 pursuant to Acts 2011, No. 248, §3.



RS 33:1644 - Redesignated as R.S. 13:5754 pursuant to Acts 2011, No. 248, §3.

§1644. Redesignated as R.S. 13:5754 pursuant to Acts 2011, No. 248, §3.



RS 33:1645 - Redesignated as R.S. 13:5755 pursuant to Acts 2011, No. 248, §3.

§1645. Redesignated as R.S. 13:5755 pursuant to Acts 2011, No. 248, §3.



RS 33:1651 - Election and term; location of office; removal for cause; exceptions

PART III. TREASURER

§1651. Election and term; location of office; removal for cause; exceptions

A. The police jury shall elect a parish treasurer for a term of two years. The office of the parish treasurer shall be located at such site as may be designated by the local governing authority; however, the parish treasurer shall also maintain an office at the parish seat. The parish treasurer may be removed from office for misfeasance, malfeasance, or any other lawful cause by vote of the majority of the elected members of the parish governing authority.

B. Notwithstanding the provisions of Subsection A of this Section, the treasurer of St. Tammany Parish shall not be required to maintain an office in the parish seat if he maintains an office as provided by R.S. 33:1236(47)(b).

Amended by Acts 1981, No. 356, §1. Acts 1984, No. 260, §1; Acts 1997, No. 173, §1.



RS 33:1652 - Penalty for not keeping required office

§1652. Penalty for not keeping required office

Any parish treasurer neglecting or refusing to comply with R.S. 33:1651 shall be subject to pay a fine of not less than one hundred dollars, nor more than three hundred dollars, recoverable before any court of competent jurisdiction, at the discretion of the court, to be added to the school fund of the parish.



RS 33:1653 - Police jury member and tax collector ineligible for treasurer

§1653. Police jury member and tax collector ineligible for treasurer

No member of the police jury shall be eligible as parish treasurer.

No person shall hold at the same time the two offices of parish treasurer and collector of parish taxes.



RS 33:1654 - Duties

§1654. Duties

The parish treasurer shall receive the money of the parish, disburse the same agreeably to law, and take receipts therefor. He shall keep regular accounts of all receipts and expenditures, and of all debts due to or from the parish, and direct prosecutions ordered by the police jury, for all debts due the parish.



RS 33:1655 - Reports to police jury

§1655. Reports to police jury

The parish treasurer shall make a detailed report at every regular meeting of the police jury and at other times directed by the police jury, of all money received and disbursed, of all the debts due to and from the parish, and of all other proceedings in his office, so that the receipts into the treasury and the accounts of disbursements, together with the debts due to and from the parish, may clearly and distinctly appear.



RS 33:1656 - Repealed by Acts 1983, No. 26, 1.

§1656. Repealed by Acts 1983, No. 26, §1.



RS 33:1657 - Authorization required for paying out money

§1657. Authorization required for paying out money

No money shall be paid out of any parish treasury to any person, unless the same has been previously allowed by the police jury, or some court or officer lawfully authorized to make the allowance.



RS 33:1658 - Presentation of claims against parish

§1658. Presentation of claims against parish

Any person having a claim against any parish, allowed by the proper authorities, shall present the claim within sixty days from the date of allowance to the treasurer. The treasurer shall keep a well bound book, in which he shall make an entry, describing the claim and date of presentation, and also indorse his name across the back of the claim, with the day and date of indorsement. No claim shall be received by him from any sheriff or collector of taxes which has not been so indorsed.



RS 33:1659 - Oath required of tax collector making claim against parish

§1659. Oath required of tax collector making claim against parish

The parish treasurer shall not receive any claim against the parish from any collector of taxes, unless the collector makes oath or affirmation (to be administered by the treasurer) that he has paid the full amount expressed on the face of the claim and that he has not, directly or indirectly, speculated in the public money.



RS 33:1660 - Oath in connection with settling accounts

§1660. Oath in connection with settling accounts

No parish treasurer shall be allowed credit for any voucher he presents in the settlement of any account, until he has first taken an oath that he has paid the full amount of the voucher in money, or that he has received the same in payment of parish dues, and that he has not speculated thereon himself, nor has he been directly or indirectly interested in any speculation that may have been made in its acquisition.



RS 33:1661 - Compensation and bond

§1661. Compensation and bond

The police jury shall fix the compensation and amount of bond to be furnished by the parish treasurer. The bond shall be recorded in the mortgage book of the parish and shall have the effect of a mortgage on all the property of the principal. When the parish treasurer produced his quietus, showing that he has accounted for all the funds and property in his possession, he may have his bond canceled and the mortgage resulting from its inscription erased.



RS 33:1662 - Penalty for neglect

§1662. Penalty for neglect

Any parish treasurer failing or refusing to comply with R.S. 33:1651 through R.S. 33:1661, shall forfeit, for every offense, the sum of twenty-five dollars, to go into the parish treasury.



RS 33:1663 - Misapplication of funds

§1663. Misapplication of funds

Any parish treasurer who misapplies the public funds placed in his hands belonging to the parish, or refuses to account satisfactorily for the same, shall be fined not less than five hundred dollars, for the use of the parish, and imprisoned at the discretion of the court for not less than three months, and, together with his securities, shall pay interest, as damages, at the rate of five per cent. per month on all sums not accounted for in which judgment has been rendered.



RS 33:1664 - Combining offices of treasurer and clerk of police jury

§1664. Combining offices of treasurer and clerk of police jury

The police jury may combine the offices of parish treasurer and clerk of the police jury and elect one person to both offices.



RS 33:1665 - Performing duties of both offices; bond

§1665. Performing duties of both offices; bond

Whenever one person is elected to the offices of parish treasurer and clerk of the police jury he shall perform all of the services required of both officers and shall give the bond required of parish treasurers.



RS 33:1666 - Salary

§1666. Salary

Whenever the policy jury combines the offices of treasurer and clerk they shall at the same time fix the salary to be paid to the person elected to both offices, the salary to be full compensation for all services rendered.



RS 33:1701 - Redesignated as R.S. 13:5801 pursuant to Acts 2011, No. 248, §3.

PART IV. CONSTABLES

(REDESIGNATED AS CHAPTER 37 OF TITLE 13)

SUBPART A. GENERAL PROVISIONS

§1701. Redesignated as R.S. 13:5801 pursuant to Acts 2011, No. 248, §3.



RS 33:1702 - Redesignated as R.S. 13:5802 pursuant to Acts 2011, No. 248, §3.

§1702. Redesignated as R.S. 13:5802 pursuant to Acts 2011, No. 248, §3.



RS 33:1702.1 - Redesignated as R.S. 13:5803 pursuant to Acts 2011, No. 248, §3.

§1702.1. Redesignated as R.S. 13:5803 pursuant to Acts 2011, No. 248, §3.



RS 33:1702.2 - Redesignated as R.S. 13:5804 pursuant to Acts 2011, No. 248, §3.

§1702.2. Redesignated as R.S. 13:5804 pursuant to Acts 2011, No. 248, §3.



RS 33:1702.3 - Redesignated as R.S. 13:5805 pursuant to Acts 2011, No. 248, §3.

§1702.3. Redesignated as R.S. 13:5805 pursuant to Acts 2011, No. 248, §3.



RS 33:1703 - Redesignated as R.S. 13:5806 pursuant to Acts 2011, No. 248, §3.

§1703. Redesignated as R.S. 13:5806 pursuant to Acts 2011, No. 248, §3.



RS 33:1704 - Redesignated as R.S. 13:5804 pursuant to Acts 2011, No. 248, §3.

§1704. Redesignated as R.S. 13:5807 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.1 - Redesignated as R.S. 13:5808 pursuant to Acts 2011, No. 248, §3.

§1704.1. Redesignated as R.S. 13:5808 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.2 - Redesignated as R.S. 13:5809 pursuant to Acts 2011, No. 248, §3.

§1704.2. Redesignated as R.S. 13:5809 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.3 - Redesignated as R.S. 13:5810 pursuant to Acts 2011, No. 248, §3.

§1704.3. Redesignated as R.S. 13:5810 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.4 - Redesignated as R.S. 13:5811 pursuant to Acts 2011, No. 248, §3.

§1704.4. Redesignated as R.S. 13:5811 pursuant to Acts 2011, No. 248, §3.



RS 33:1704.5 - Redesignated as R.S. 13:5812 pursuant to Acts 2011, No. 248, §3.

§1704.5. Redesignated as R.S. 13:5812 pursuant to Acts 2011, No. 248, §3.



RS 33:1705 - Redesignated as R.S. 13:5813 pursuant to Acts 2011, No. 248, §3.

§1705. Redesignated as R.S. 13:5813 pursuant to Acts 2011, No. 248, §3.



RS 33:1706 - Redesignated as R.S. 13:5814 pursuant to Acts 2011, No. 248, §3.

§1706. Redesignated as R.S. 13:5814 pursuant to Acts 2011, No. 248, §3.



RS 33:1731 - Redesignated as R.S. 13:5821 pursuant to Acts 2011, No. 248, §3.

SUBPART B. PROVISIONS AFFECTING ONLY PARISH

OF ORLEANS

(REDESIGNATED AS PART II OF CHAPTER 37 OF TITLE 13)

§1731. Redesignated as R.S. 13:5821 pursuant to Acts 2011, No. 248, §3.



RS 33:1732 - Redesignated as R.S. 13:5822 pursuant to Acts 2011, No. 248, §3.

§1732. Redesignated as R.S. 13:5822 pursuant to Acts 2011, No. 248, §3.



RS 33:1733 - Redesignated as R.S. 13:5823 pursuant to Acts 2011, No. 248, §3.

§1733. Redesignated as R.S. 13:5823 pursuant to Acts 2011, No. 248, §3.



RS 33:1734 - Redesignated as R.S. 13:5824 pursuant to Acts 2011, No. 248, §3.

§1734. Redesignated as R.S. 13:5824 pursuant to Acts 2011, No. 248, §3.



RS 33:1735 - Redesignated as R.S. 13:5825 pursuant to Acts 2011, No. 248, §3.

§1735. Redesignated as R.S. 13:5825 pursuant to Acts 2011, No. 248, §3.



RS 33:1736 - Redesignated as R.S. 13:5826 pursuant to Acts 2011, No. 248, §3.

§1736. Redesignated as R.S. 13:5826 pursuant to Acts 2011, No. 248, §3.



RS 33:1737 - Redesignated as R.S. 13:5827 pursuant to Acts 2011, No. 248, §3.

§1737. Redesignated as R.S. 13:5827 pursuant to Acts 2011, No. 248, §3.



RS 33:1738 - Redesignated as R.S. 13:5828 pursuant to Acts 2011, No. 248, §3.

§1738. Redesignated as R.S. 13:5828 pursuant to Acts 2011, No. 248, §3.



RS 33:1739 - Redesignated as R.S. 13:5829 pursuant to Acts 2011, No. 248, §3.

§1739. Redesignated as R.S. 13:5829 pursuant to Acts 2011, No. 248, §3.



RS 33:1740 - Redesignated as R.S. 13:5830 pursuant to Acts 2011, No. 248, §3.

§1740. Redesignated as R.S. 13:5830 pursuant to Acts 2011, No. 248, §3.



RS 33:1741 - Redesignated as R.S. 13:5831 pursuant to Acts 2011, No. 248, §3.

§1741. Redesignated as R.S. 13:5831 pursuant to Acts 2011, No. 248, §3.



RS 33:1742 - Redesignated as R.S. 13:5832 pursuant to Acts 2011, No. 248, §3.

§1742. Redesignated as R.S. 13:5832 pursuant to Acts 2011, No. 248, §3.



RS 33:1743 - Redesignated as R.S. 13:5833 pursuant to Acts 2011, No. 248, §3.

§1743. Redesignated as R.S. 13:5833 pursuant to Acts 2011, No. 248, §3.



RS 33:1744 - Redesignated as R.S. 13:5834 pursuant to Acts 2011, No. 248, §3.

§1744. Redesignated as R.S. 13:5834 pursuant to Acts 2011, No. 248, §3.



RS 33:1761 - To 1800 [Blank] See, now, R.S. 11:3841 to 3870.1800.

PART V. MUNICIPAL OFFICERS

SUBPART A. PENSION SYSTEM

§1761. §§1761 to 1800 [Blank] See, now, R.S. 11:3841 to 3870.



RS 33:1811 - Limitation on number of municipal attorneys

SUBPART B. PARTICULAR OFFICERS

§1811. Limitation on number of municipal attorneys

Except where otherwise specially provided, a municipality shall have no more than one municipal attorney and no more than three assistant municipal attorneys.



RS 33:1812 - Repealed by Acts 1970, No. 154, 1

§1812. Repealed by Acts 1970, No. 154, §1



RS 33:1813 - Additional counsel

§1813. Additional counsel

A municipality may employ, fix the compensation for, and pay additional counsel in cases of extreme necessity.

Acts 1983, No. 364, §1, eff. July 2, 1983.



RS 33:1814 - Repealed by Acts 1983, No. 364, 2, eff. July 2, 1983.

§1814. Repealed by Acts 1983, No. 364, §2, eff. July 2, 1983.



RS 33:1815 - Removal of certain officers in cities of 100,000; right to public trial

§1815. Removal of certain officers in cities of 100,000; right to public trial

Subject to the provisions of any applicable civil service law, in a municipality having a population in excess of one hundred thousand, the governing body shall, before removal or suspension from office of any deputy commissioner, head of a department, or employee, any of whom have been elected to their respective positions by the governing body, cause a written copy of the charge to be served upon the deputy, department head, or employee sought to be removed or suspended. The deputy commissioner, departmental head, or employee shall have a right to a public trial of the charges before the governing body and shall be removable only by the decision and vote of a majority of the governing body.



RS 33:1816 - Review of decision in removal proceedings

§1816. Review of decision in removal proceedings

The deputy commissioner, departmental head, or employee, shall have a right of action at law to have the decision of the governing body reviewed de novo as to the law and facts.



RS 33:1817 - Grounds for removal

§1817. Grounds for removal

Subject to the provisions of any applicable civil service law, the deputy commissioners, departmental heads, or employees, shall be liable to removal from office only for high crimes and misdemeanors in office, incompetency, corruption, favoritism, extortion, or oppression in office, and for gross misconduct or habitual drunkenness.



RS 33:1818 - New appointments on change of appointing authorities

§1818. New appointments on change of appointing authorities

Nothing in R.S. 33:1815 through R.S. 33:1817 shall prohibit the appointment of new deputy commissioners, heads of departments, or employees, subject to any applicable civil service law, whenever the terms of office of the governmental authorities expire and their successors are elected and qualified.



RS 33:1819 - Substitute for marshal or tax collector

§1819. Substitute for marshal or tax collector

Whenever the office of marshal or tax collector of any municipal corporation, New Orleans excepted, becomes vacant, and until his successor is elected or appointed and qualified, or whenever the marshal, or tax collector is absent therefrom, any sheriff, deputy sheriff, or constable of the parish or ward in which the municipality is situated may perform all the duties incumbent on the marshal or tax collector.



RS 33:1820 - Compensation of substitute marshal or tax collector

§1820. Compensation of substitute marshal or tax collector

Whenever any sheriff, deputy sheriff, or constable performs the duties of the marshal or tax collector of the municipality, he may demand the same fees and compensation that are allowed to the marshal or tax collector.



RS 33:1821 - Village citizen as substitute marshal

§1821. Village citizen as substitute marshal

Whenever the office of marshal of any incorporated village becomes vacant, and until his successor has been elected or appointed and qualified, or whenever the marshal is absent therefrom, the mayor may appoint any male citizen of the village, above the age of twenty-one years, to perform the duties incumbent on the marshal.



RS 33:1822 - Compensation of substitute marshal

§1822. Compensation of substitute marshal

Whenever any person is appointed by the mayor as provided for in R.S. 33:1821, he may demand the same fees and compensation that are allowed to the marshal of the incorporated village.



RS 33:1851 - TO 1857 Repealed by Acts 1958, No. 504, 1

PART VI. COURT HOUSE COMMISSION

§1851. §§1851 TO 1857 Repealed by Acts 1958, No. 504, §1



RS 33:1881 - Cancellation of official bond with security and mortgages

PART VII. MISCELLANEOUS PROVISIONS

§1881. Cancellation of official bond with security and mortgages

Any district judge, having jurisdiction in the parish where any parish or ward officer or other interested party applies for the cancellation of the parish or ward officer's official bond, shall order the recorder of mortgages to cancel the bond with security and mortgages furnished by the officer only in the event that the officer has resigned or died or been dismissed from office, or his office has expired by limitation.



RS 33:1882 - Notice of application for cancellation

§1882. Notice of application for cancellation

The applicant shall give public notice by publication, during thirty days, after the manner of judicial advertisements, in one newspaper published in the parish, calling upon all persons therein interested to show cause in writing before the judge, and within ninety days after the termination of the publication, why the bond and mortgage for the cancelling of which the application is made should not be ordered cancelled and annulled.



RS 33:1883 - Bond to be cancelled in absence of opposition

§1883. Bond to be cancelled in absence of opposition

Should there be no opposition or should it be not well founded, the judge shall order the cancellation and annullment as aforesaid. Otherwise the application shall be denied.



RS 33:1884 - Liability for failure to serve process; prima facie evidence

§1884. Liability for failure to serve process; prima facie evidence

Upon a neglect, failure, or refusal of any sheriff or his deputies, or the coroner, or constable, to serve any legal process in either a civil or criminal proceeding by which any person, the state, parish, or municipal corporation, ordering the same is injured, or loses his recourse on the claim sued on, or on the property which was liable to seizure under any writs at the time they were placed in the hands of the officer, the officer shall be responsible, as well as his securities on his official bonds, to the party injured for the full amount owing on the claim sued on, or the writ he has failed to execute, or other damage. Proof by the party injured that the officer failed to serve the process on the proper party, or that he made illegal service thereof, so that prescription barred the claim, or the court was deprived of jurisdiction, or that when the legal process was placed in the officer's hands, the party against whom it was issued, had property, rights, or credits liable to seizure, and within the jurisdiction of the officer, and he failed to seize the same, shall be prima facie evidence of liability of the officer and his securities on his official bond for the amount of the writ. However, the sheriff or other officer may require an indemnifying bond or the advance of or security for costs in cases provided by law.



RS 33:1885 - Municipal elections concurrent with congressional elections; term of office

§1885. Municipal elections concurrent with congressional elections; term of office

A. Municipalities may, by ordinance of the governing authority, adopt a plan for holding municipal elections at the congressional elections in accordance with R.S. 18:402(B). Any plan so adopted shall be filed with the secretary of state no later than January 1 of the year in which the plan is to take effect. No such plan shall be revocable by the governing authority. Any municipality that complies with the provisions of this Section may hold municipal elections at the congressional elections in accordance with R.S. 18:402(B). The officers elected shall take office on the first day of January following their election and shall hold their office for four years.

B. No plan shall be adopted pursuant to this Section if such plan would result in extending the term of office of a municipal official unless such plan was adopted at least thirty days prior to the primary election for the term to be extended.

Acts 1985, No. 781, §1.



RS 33:1886 - Terminated] See Acts 1976, No. 697, 4

PART VIII. FILLING OF VACANCIES

§1886. §§1886, 1887 [Terminated] See Acts 1976, No. 697, §4



RS 33:1891 - Merit awards

PART IX. MUNICIPAL EMPLOYEES MERIT AWARD SYSTEMS

§1891. Merit awards

The governing body of any municipality shall have authority to grant merit awards to full-time permanent employees of the municipality in accordance with the provisions of this Part. Nothing herein shall be in conflict with Civil Service rules and regulations.

Added by Acts 1979, No. 535, §1.



RS 33:1892 - Merit award system; reduction to writing

§1892. Merit award system; reduction to writing

Prior to the granting of any awards, the governing body may formulate, adopt, establish, and maintain a plan to encourage and reward unusual and meritorious suggestions, actions, procedures, and accomplishments by its employees, which promote economy and efficiency in the performance of any function of the municipal government. The plan shall be reduced to writing and may be made available for inspection to all municipal employees.

Added by Acts 1979, No. 535, §1.



RS 33:1893 - Maximum amount of awards

§1893. Maximum amount of awards

Awards may be in cash or in the form of corporeal movables. An award in cash shall be for a sum not in excess of two thousand dollars. An award in the form of a corporeal movable shall have a fair market value not greater than twelve hundred dollars.

Added by Acts 1979, No. 535, §1.



RS 33:1894 - Sunshine rule

§1894. Sunshine rule

All proceedings of the governing body in relation to the plan and all proceedings pursuant to the plan shall be open to the public. All records, documents, and evidentiary material shall be public records. This Section shall apply notwithstanding any other provision of the law.

Added by Acts 1979, No. 535, §1.



RS 33:1941 - FIRE AND POLICE DEPARTMENTS

CHAPTER 4. FIRE AND POLICE DEPARTMENTS

PART I. PROVISIONS RELATING TO BOTH FIRE AND

POLICE DEPARTMENTS

§1941. Medal for member of police or fire department

Any member of a police or fire department who, in the regular performance of his duty, renders some act of valor, or any act conducive to the betterment and credit of the department of which he is a member, shall be awarded a gold medal of honor, properly inscribed, to be presented by the board created by this Part.



RS 33:1942 - Board authorized to award medal

§1942. Board authorized to award medal

The board shall consist of the mayor and the heads of the police and fire departments, who shall sit in session whenever such deeds of valor, or acts conducive to the betterment and credit of the department are brought to their attention by anyone; the board is vested with full discretion in the matter of the award of gold medals, after a full investigation of all matters covered by the purposes of this Part.



RS 33:1943 - Value of medal

§1943. Value of medal

The gold medals shall not cost less than ten dollars nor more than fifty dollars, and the city treasurer shall honor the cost voucher of any medal awarded under this Part when approved by the mayor.



RS 33:1944 - Duty to wear medal

§1944. Duty to wear medal

Every member of the police or fire department honored with the reward of a medal shall wear the medal when in service or on parade.



RS 33:1945 - Withdrawal of medal

§1945. Withdrawal of medal

Any member of the police or fire department who is awarded a medal shall have the same withdrawn for any act bringing discredit or shame to the department of which he is a member, or any act destructive of department discipline.



RS 33:1946 - Procedural requirements; investment of funds

§1946. Procedural requirements; investment of funds

Notwithstanding any other provision of law to the contrary, and in addition to the investment procedures and methods presently authorized by law, those Firemen's Pension Funds and the Policemen's Pension Funds of municipalities of under one hundred fifty thousand population are hereby authorized to adopt and be governed by the same procedures, and to the same extent with regard to investment of funds as are authorized by law for the municipal governing authorities of their respective municipalities.

Acts 1970, No. 580, §1.



RS 33:1947 - Redesignated to R.S. 40:1665.3. See Acts 2014, No. 158, §3 and 7.

§1947. Redesignated to R.S. 40:1665.3. See Acts 2014, No. 158, §3 and 7.



RS 33:1948 - Development of Hepatitis B or Hepatitis C during employment in fire or police service; occupational disease

§1948. Development of Hepatitis B or Hepatitis C during employment in fire or police service; occupational disease

A. Because of exposure to blood and saliva of accident and crime victims, when a firefighter or policeman in the classified service, who has completed two or more years of service, has contracted Hepatitis B or Hepatitis C, such disease shall be deemed an occupational disease or infirmity connected with the duties of a firefighter or policeman. The disease or infirmity shall be presumed to have been caused or to have resulted from such work performed. The presumption shall be rebuttable by evidence meeting judicial standards, and shall be extended to a member following termination of service for a period of three months for each full year of service not to exceed sixty months commencing with the last actual date of service. The presumption shall also be rebuttable by evidence that the otherwise eligible affected member was at the time of diagnosis of Hepatitis B or C, or within one year of such diagnosis, unlawfully using controlled substances by means of intravenous injection, or lived in an intimate relationship with any person who has been diagnosed with Hepatitis B or C.

B. The affected member or his survivors shall be entitled to all rights and benefits as granted by state or federal law to which one suffering from an occupational disease is entitled as service connected in the line of duty.

C. The provisions of this Section shall not be construed to affect in any way the provisions of R.S. 33:2011 or R.S. 33:2581.

Acts 2001, No. 443, §1.



RS 33:1961 - Application of Sub-part

PART II. FIRE DEPARTMENT

SUBPART A. ORGANIZATION

§1961. Application of Sub-part

This Subpart applies to any paid fire department operated by a municipality which has a population of thirteen thousand or more and also to firemen paid by any parish or fire protection district.

Amended by Acts 1950, No. 193, §1; Acts 1956, No. 359, §1; Acts 1962, No. 134, §1.



RS 33:1962 - Day force and night force

§1962. Day force and night force

The fire department shall be divided into two forces or platoons, one to perform day service and the other to perform night service. The proper authority may transfer a member of the department from one platoon to another for the good of the service.



RS 33:1963 - Alternating shifts; twenty-four hours service

§1963. Alternating shifts; twenty-four hours service

The forces shall alternate. On the day of the shift of forces the day force shall be on duty twenty-four hours. This Section does not apply to the City of New Orleans.



RS 33:1964 - Inspection work; fire drill

§1964. Inspection work; fire drill

The chief fire engineer may use both the day and night forces for inspection work on their offshift, once each month, assigning to each of the men certain territory to inspect. The chief engineer may also call any fire company, when going off duty, to the central fire station for fire drill. However, no one company shall be called for drill more than twice in any month.

This Section does not apply to a fire department in a municipality having one hundred thousand inhabitants or more.



RS 33:1965 - Regulation of department; working conditions

§1965. Regulation of department; working conditions

If the municipality has less than one hundred thousand inhabitants, the governing authority of the municipality shall regulate the fire department, shall provide a sufficient number of officers and men to carry out the purposes of this Sub-part, and shall provide a sufficient number of beds for the men on night duty.

If the municipality has one hundred thousand or more inhabitants:

(1) The chief engineer or commanding officer of the fire department or other proper authority shall regulate the department, fix the hours of duty, provide a sufficient number of officers and men to carry out the purposes of this Sub-part, and provide for substitutes in the department;

(2) The members of the department shall not perform any hours of service longer than those fixed;

(3) All fire drills shall take place during the hours of platoon watch or service, and

(4) Sufficient beds shall be furnished each company for the men on night duty.



RS 33:1966 - Continuous duty in case of emergency

§1966. Continuous duty in case of emergency

If an emergency should arise the chief engineer may order all of the forces, both day and night, to remain on continuous duty until the emergency has passed, at which time the fire department shall return to the two shifts. During the period of continuous service the men shall be granted time to go home for their meals three times daily, one hour for each meal.



RS 33:1967 - Captain of force

§1967. Captain of force

A. A member of the department holding the rank of captain shall be in charge of each force in each fire company during each shift and at all times. "Force" as used herein means any single piece of fire fighting or rescue apparatus. In any paid fire department operated by a municipality having a population of thirteen thousand or more or by any parish or fire protection district which employs eight or more full-time paid fire suppression employees, excluding the fire chief and any training officer, every fire fighting or rescue apparatus shall be operated by a member of the department holding the rank of engineer or fire driver, by whichever designation he may be known, provided the term "fire fighting apparatus" shall not be construed to include standard passenger vehicles, nor any other type of automotive equipment assigned to fire department use other than vehicles specially designed for fire fighting or rescue purposes. Provided further, that all fire departments, regardless of the number of employees in their employ, now having engineers, captains, or fire drivers operating each force, fire car, or other fire vehicle shall continue this practice.

B. Notwithstanding the provisions of this Section or any law to the contrary, the governing authority of a municipal fire department governed by the provisions of this Subpart, a parish fire department, and a fire protection district may assign a member of such department holding the rank of captain to operate fire cars and other fire vehicles.

C. Notwithstanding the provisions of Subsection A of this Section or any law to the contrary, the fire department in the city of Baton Rouge and any fire protection district comprised of unincorporated areas of the parish of Jefferson may continue the staffing procedures in effect on July 2, 1999.

Amended by Acts 1950, No. 193, §2; Acts 1956, No. 359, §1; Acts 1962, No. 134, §1; Acts 1993, No. 521, §1; Acts 1999, No. 849, §1, eff. July 2, 1999; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1967.1 - Manning of fire fighting apparatus in the city of Bogalusa

§1967.1. Manning of fire fighting apparatus in the city of Bogalusa

A. As used in this Section, the term "fire fighting apparatus" shall mean any type of automotive equipment specially designed for fire fighting purposes and shall not include standard passenger motor vehicles.

B. Each unit of fire fighting apparatus operated by the city of Bogalusa shall at all times be manned by a fire fighter holding the rank of captain and a fire fighter holding the rank of engineer or driver, and all pumper units shall, in addition thereto, be manned by at least one fire fighter holding the rank of hoseman. Such a minimum crew shall be provided on each shift for each unit of fire fighting apparatus in service in the department. Each such unit shall be under the control of the captain assigned to that unit and shall be operated by the engineer or driver so assigned.

Acts 1985, No. 418, §1, eff. July 10, 1985.



RS 33:1967.2 - Manning of fire fighting apparatus in Fire District Number Two of Rapides Parish

§1967.2. Manning of fire fighting apparatus in Fire District Number Two of Rapides Parish

A. As used in this Section, the term "fire fighting apparatus" shall mean any type of automotive equipment specially designed for fire fighting purposes and shall not include standard passenger vehicles.

B. Each unit of fire fighting apparatus operated by Fire District Number Two of Rapides Parish shall at all times be manned by a fire fighter holding the rank of captain and a fire fighter holding the rank of engineer or driver. Such a minimum crew shall be provided on each shift for each unit of fire fighting apparatus in service in the department. Each such unit shall be under the control of the captain assigned to that unit and shall be operated by the engineer or driver so assigned.

Acts 1986, No. 592, §1.



RS 33:1967.3 - Repealed by Acts 1997, No. 1382, 2, eff. June 1, 1999.

§1967.3. Repealed by Acts 1997, No. 1382, §2, eff. June 1, 1999.



RS 33:1968 - Chief engineer not included

§1968. Chief engineer not included

The two-platoon system does not apply to the chief engineer or commanding officer of the fire department.



RS 33:1969 - Equal recognition for equal performance

§1969. Equal recognition for equal performance

Equal recognition and compensation shall be received for equal performance of duty and responsibility.



RS 33:1970 - Status of firemen on rolls January 1, 1928

§1970. Status of firemen on rolls January 1, 1928

If, on January 1, 1928, the municipality had a population of one hundred thousand or more, the members of the fire department whose names appeared on the rolls thereof on that date are recognized as regularly appointed members of the department and entitled to all rights, including pension time, from the date of their appointment to or in connection with the department. This Section does not apply to substitute members of the department.



RS 33:1971 - Fire ground authority

§1971. Fire ground authority

A.(1) When a situation develops which requires the services of and is responded to by the members of a fire department subject to this Subpart as provided in R.S. 33:1961, of a volunteer fire department, or of any other fire department, then the ranking fire protection or fire prevention officer from that jurisdiction dispatched to the scene shall have the sole authority, command, and control of all fire safety personnel and of all persons within the boundaries as described in Subsection B of this Section. However, in the event that the situation is a forest fire, grass fire, or other wildland fire that would come within the jurisdiction of the Louisiana Department of Agriculture and Forestry, office of forestry, then the ranking forestry officer on the scene shall establish a unified command of equal authority with the ranking fire department officer on the scene to abate the incident. This authority, command, and control shall not in any manner restrict the authority of law enforcement officers in the performance of their duties at any scene. This authority, command, and control shall be known as the fire ground authority.

(2) For purposes of this Section, "that jurisdiction" shall mean the fire department jurisdiction in which the situation requiring services is located.

B. The boundaries of such fire ground authority, command, and control shall extend to the perimeters of the zone of danger, which zone shall be determined by the ranking fire protection or fire prevention officer and the chief law enforcement officer at the scene from that jurisdiction.

C. Defiance or violation of this authority, command, and control shall constitute fire fighting interference and shall be punishable in conformance with R.S. 14:206.

Added by Acts 1979, No. 770, §1; Acts 2001, No. 1108, §1.



RS 33:1972 - Fire districts; personnel; exception

§1972. Fire districts; personnel; exception

A. In all cities having a population of not less than thirty-five thousand and not more than two hundred and fifty thousand inhabitants, and in all parishes and fire protection districts, fire districts are hereby established within the fire departments. No more than four fire stations in service shall be included within each fire district.

B.(1) In each such fire department, an assistant or deputy fire chief shall be on active duty on an assigned shift at all times, shall have general supervision over all fire districts, and shall be under the supervision of the chief of the fire department.

(2) A district fire chief shall also be on active duty on an assigned shift at all times in each fire district, and shall be in charge of the district and under the supervision of the assistant or deputy fire chief.

C. Each assistant, deputy, or district fire chief to whom this Section is applicable shall work the same work schedule as all other fire fighting personnel under his command.

D. For the purposes of this Section, "active duty" shall mean the active performance of duties and shall not be construed to mean time during which an assistant, deputy, or district fire chief is away from his place of duty subject to call.

E. Repealed by Acts 1997, No. 1382, §3, eff. June 1, 2000.

Acts 1984, No. 536, §1, eff. Sept. 1, 1984; Acts 1988, No. 391, §1; Acts 1988, No. 392, §1; Acts 1988, No. 393, §1; Acts 1992, No. 158, §1; Acts 1997, No. 1382, §§1, 3 (§3 eff. June 1, 2000).



RS 33:1973 - Regulation of the department; safety equipment

§1973. Regulation of the department; safety equipment

A.(1)(a) The fire department shall furnish to all full-time paid fire protection personnel who engage in fire fighting protective clothing which complies with minimum standards promulgated by the National Fire Protection Association (N.F.P.A.) or its successor.

(b) The term "protective clothing" shall mean garments including turnout coats, bunker coats, boots, gloves, trousers, and helmets worn by fire fighters in the course of performing fire fighting operations.

(2) The fire department may furnish the protective equipment by providing and maintaining the prescribed protective clothing.

B.(1) The fire department shall see to it that every self-contained breathing apparatus purchased by the department complies with the minimum approval and certification requirements of the National Institute for Occupational Safety and Health or its successor.

(2) The department shall additionally provide for complete tests of all self-contained breathing apparatus utilized by the department at least once every ninety days. The tests shall conform with testing procedures recommended by the National Institute for Occupational Safety and Health or the American National Standards Institute, Inc.

C. The department shall furnish the personnel who regularly engage in fire fighting with aerial ladders, fire pumpers, ground ladders, and fire hoses which meet the standards of the National Fire Protection Association or its successor and shall provide for the complete testing of this equipment at least once every year, according to N.F.P.A. standards.

D. The provisions of this Section shall not apply to volunteer fire departments.

Acts 1984, No. 895, §1, eff. July 20, 1984.



RS 33:1974 - Fire departments; reimbursement of costs

§1974. Fire departments; reimbursement of costs

A. Any fire department of a parish, municipality, or fire protection district, and any volunteer fire department shall have the authority to charge any person causing or contributing to a discharge of a hazardous or nonhazardous material or substance the extraordinary expenses associated with the following:

(1) Undertaking any remedial actions necessary to contain, abate, clean up, restore, or remove the discharge.

(2) Fighting a fire if such extraordinary expenses were incurred due to the presence of a material or substance which has been discharged.

B. The governing authority of any fire department of a parish, municipality, or fire protection district, and any volunteer fire department may charge an owner of immovable property onto or into which a hazardous or nonhazardous material or substance has been discharged the extraordinary expenses associated with the following if the property owner's negligence in complying with applicable laws, regulations, and fire codes with respect to the material or substance which has been discharged was a cause in fact of such expenses:

(1) Undertaking any remedial actions necessary to contain, abate, clean up, restore, or remove the discharge.

(2) Fighting a fire if such extraordinary expenses were incurred due to the presence of the material or substance which has been discharged.

C. Any fire department assessing charges for its costs for actions taken as provided in this Section shall submit an itemized invoice with corresponding receipts, and an explanation of each item or service for which reimbursement is requested, including an explanation of the extraordinary nature of the costs incurred. However, costs for equipment, supplies, or other items or services which tend to create a normal operating budget for the department or that supplement the department's existing budget beyond actual allowable costs for actions taken as provided in this Section shall not be allowed.

D.(1) The governing authority of any fire department assessing charges for its costs for actions taken as provided in this Section shall also have the authority to use any reasonable means to collect and enforce the collection of such costs.

(2) In any such action, the governing authority of any fire department shall be entitled to recover the amount of costs as provided in this Section, together with all costs of court and reasonable attorney fees.

Acts 1990, No. 742, §1; Acts 1995, No. 337, §1; Acts 1997, No. 29, §1.



RS 33:1975 - Free and unhampered passage on toll bridges and ferries; firemen

§1975. Free and unhampered passage on toll bridges and ferries; firemen

A. All firemen shall have free and unhampered passage on and over toll bridges and ferries in this state, regardless of whether the firemen are in uniform or in civilian clothes, if the firemen are performing firefighting or related duties. For purposes of this Section "related duties" shall include traversing to and from their place of employment. Except as provided herein, procedures currently in effect for Louisiana state police to sign a register when granted an exemption from tolls shall also apply to personnel granted an exemption pursuant to the provisions of this Section. However, firemen may have free and unhampered passage if they have a toll tag decal affixed to their windshield. For the purposes of this Section "firemen" shall be defined as in R.S. 33:1991(A).

B. Any volunteer fireman shall have free and unhampered passage on and over toll bridges and ferries in this state when such fireman is performing official firefighting or fire prevention services. "Volunteer fireman" shall include any person who is a member of an organized volunteer fire department and who provides firefighting or fire prevention services on a voluntary basis.

C.(1) The right of free passage on and over the Crescent City Connection Bridge at New Orleans for firemen shall be exercised only by means of automatic vehicular identification toll tags.

(2)(a) Upon the written request of the chief of a municipal or parish fire department or of a fire prevention district and payment of the deposit required by Subparagraph (b) of this Paragraph, the Crescent City Connection Division of the Department of Transportation and Development shall issue to such department or district the number of automatic vehicular identification toll tags requested for use in connection with the exemption granted by this Section.

(b) Each fireman shall be charged a deposit of twenty-five dollars for the issuance of his tag. The deposit shall be refunded to such fireman upon the return of the tag to the division.

(3) The use of the automatic vehicular identification toll tags provided to a fire department or district shall be limited to bridge crossings made by firemen during the performance of fire fighting and related duties. The appropriate fire department or district shall be responsible for any crossing made using the automatic vehicular identification toll tag outside the scope of the exemption granted by this Section.

D. The Department of Transportation and Development shall adopt rules and regulations in accordance with the Administrative Procedure Act for the administration of the provisions of this Section on those toll bridges and ferries under their jurisdiction.

Acts 1992, No. 1072, §1; Acts 1993, No. 66, §1; Acts 2001, No. 1021, §1, eff. June 27, 2001; Acts 2007, No. 100, §1.



RS 33:1976 - Naming of central fire station; city of Shreveport

§1976. Naming of central fire station; city of Shreveport

The governing authority of the city of Shreveport may name the central fire station in honor of a former fire chief who meets the following criteria:

(1) He served in the fire department for more than forty-five years and as fire chief for more than twenty-five years.

(2) His service as chief ended prior to 1995.

Acts 2003, No. 710, §1, eff. June 27, 2003; Acts 2011, 1st Ex. Sess., No. 20, §1, eff. June 12, 2011.



RS 33:1981 - Redesignated

§1981. Redesignated to R.S. 40:1665. See Acts 2014, No. 158, §§3 and 7.



RS 33:1981.1 - Redesignated

§1981.1. Redesignated to R.S. 40:1665.1. See Acts 2014, No. 158, §§3 and 7.



RS 33:1991 - Definitions

SUBPART B. MINIMUM WAGES AND MAXIMUM HOURS

§1991. Definitions

A.(1) The word "fireman", as used in this Subpart includes all persons employed or engaged full-time by municipalities or municipal fire departments, parishes or parish fire departments, or fire protection districts for firefighting or fire prevention duties and services, as well as employees of nonprofit corporations under contract with a fire protection district or other political subdivision to provide such services, including operators of the fire-alarm system when such operators are members of the regularly constituted fire department. The word "fireman" does not include carpenters, storekeepers, machinists, clerks, building hazard and similar inspectors, physicians, or other non-firefighting employees detailed for such special duties, nor does the word "fireman", except as otherwise provided in this Subsection, include employees of privately owned or operated firefighting or fire prevention services.

(2) A fireman shall be known as "apprentice fireman" for his first two years' active service. At the completion of two years' active service he shall be known as "first class fireman".

(3) "Engineer" means any fireman who drives, tillers, or otherwise chauffeurs any fire department apparatus.

B. The next three ranks and grades or classifications shall be:

(1) Lieutenant, where the municipality, parish or fire protection district deems the rank necessary;

(2) Captain;

(3) Assistant chief, battalion chief and district chief.

Amended by Acts 1962, No. 132, §1; Act 1975, No. 109, §1; Acts 1991, No. 1000, §1, eff. July 24, 1991.



RS 33:1992 - Minimum salaries

§1992. Minimum salaries

A. The minimum monthly salaries of firemen in municipalities having a population of twelve thousand or more and in the city of Bastrop and of all parish and fire protection district paid firemen, including salaries payable out of the avails of any special tax provided by the Constitution of Louisiana for increasing the pay of firemen, shall be in accordance with the following schedule, and such salaries shall be paid semi-monthly not later than the fifth and twentieth day of each calendar month:

(1) A fireman shall receive a minimum monthly salary based on a regular hourly rate of pay compliant with the Fair Labor Standards Act, 29 U.S.C. 201 et seq. This salary shall be exclusive of supplemental pay received pursuant to R.S. 40:1666.1.

(2) Engineers shall receive a minimum monthly salary of not less than ten percent above that of a fireman.

(3) Lieutenants shall receive a minimum monthly salary of not less than fifteen percent above that of a fireman.

(4) Captains shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(5) Battalion chiefs and district chiefs shall receive a minimum monthly salary of not less than forty percent above that of a fireman.

(6) Assistant chiefs and deputy chiefs shall receive a minimum monthly salary of not less than fifty percent above that of a fireman.

(7) A mechanic or assistant mechanic, or any other person doing this type of work for the fire department, shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(8) A superintendent of fire alarm system, or any other person doing this type of work for the fire department, shall receive a minimum monthly salary of not less than forty percent above that of a fireman.

(9) A fire alarm operator or dispatcher, or any other person doing this type of work for the fire department, shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(10) A fire inspector shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

(11) Repealed by Acts 2011, 1st Ex. Sess., No. 20, §2, eff. June 12, 2011.

(12) The provisions of R.S. 33:1992(A)(9) shall not be applicable to any person employed by the city of Morgan City.

B. From and after the first day of August, 1962, each member of the fire department who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used in computing such longevity pay.

C. This Section will go into effect January 1, 1969*.

D. In the city of Shreveport, a fire alarm operator or dispatcher, or any other person doing this type of work for the fire department of the city, shall receive a minimum monthly salary of not less than twenty-five percent above that of a fireman.

Amended by Acts 1956, No. 219, §1; Acts 1962, No. 132, §1; Acts 1968, Ex.Sess., No. 55, §1, eff. Jan. 1, 1969; Acts 1986, No. 342, §1, eff. Sept. 1, 1986; Acts 1991, No. 441, §1; Acts 2001, No. 950, §1, eff. June 26, 2001; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12, 2011; Acts 2014, No. 869, §1.

*As appears in enrolled Act.



RS 33:1993 - Payment of salaries; city of Lafayette and the Fire Protection District Number One of the parish of Ouachita; city of Baton Rouge and fire protection districts within the parish of East Baton Rouge

§1993. Payment of salaries; city of Lafayette and the Fire Protection District Number One of the parish of Ouachita; city of Baton Rouge and fire protection districts within the parish of East Baton Rouge

A. Notwithstanding the provisions of R.S. 33:1992, the city of Lafayette and the Fire Protection District Number One of the parish of Ouachita may pay the salaries of firemen either on a semimonthly basis, not later than the fifth and the twentieth day of the month, or on a biweekly basis.

B. Notwithstanding the provisions of R.S. 33:1992, the governing authority of the city of Baton Rouge and of any fire protection district located wholly within the parish of East Baton Rouge may pay the salaries of firemen employed by such governing authority on a biweekly basis.

Acts 1986, No. 639, §1; Acts 1987, No. 175, §1; Acts 1995, No. 32, §1, eff. May 25, 1995.



RS 33:1994 - Maximum hours

§1994. Maximum hours

A. Overtime compensation for firefighters covered by this Subpart in cities having a population of thirteen thousand or more and that of all parish and fire protection district paid firefighters shall be governed by the provisions of the federal Fair Labor Standards Act, as implemented in 29 CFR Part 553. In the event that such firefighters are subsequently excluded from the overtime compensation provisions of the Fair Labor Standards Act, any firefighters having a work period of at least seven but not more than twenty-eight consecutive days shall receive overtime compensation at the rate of one and one-half times his usual salary, to be determined by reducing his average monthly salary to an hourly scale, for all hours worked in excess of the following maximum hours standards:

Work Period (days)

Maximum Hours

28

212

27

204

26

197

25

189

24

182

23

174

22

167

21

159

20

151

19

144

18

136

17

129

16

121

15

114

14

106

13

98

12

91

11

83

10

76

9

68

8

61

7

53

B. (1) Except as provided in Paragraph (2) of this Subsection, the maximum hours of work required by persons employed or engaged full time by municipalities or municipal fire departments or by parish or parish fire departments or fire protection districts as operators of fire alarm systems in any one calendar week shall be forty-two hours.

(2) Notwithstanding any other provision of law to the contrary, the maximum hours of work required by persons employed or engaged full time by the Lake Charles Fire Department as operators of fire alarm systems in any fourteen-day work cycle shall be eighty-four hours.

C. Notwithstanding any other provisions of this Section to the contrary, the city of Lafayette, may establish a work period not to exceed twenty-eight days for firemen, provided fire department employees are compensated at the rate of one and one-half times their regular rate of pay, or credited with compensatory time on a one and one-half time basis, for all hours in the work period that exceed an average of fifty-three hours per week. Hours worked by a fire department employee as a substitute for another employee shall be excluded from the calculation of overtime hours provided the substitution was voluntary on the part of both employees and approved by the employer.

D.(1) Notwithstanding any other provision of this Section to the contrary, the governing authority of Fire Protection District No. One of the parish of Ouachita, in order to maximize fire protection, may establish a work shift cycle for the district as provided in R.S. 33:1994(D)(2), which requires a person employed by the district as a fireman to work in excess of sixty hours in any calendar week. Each fireman shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each fireman during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each fireman during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds sixty multiplied by the number of weeks in the shift cycle. Hours worked by fire department employees as a substitute for another employee shall be excluded from the calculation of overtime hours provided the substitution was voluntary on the part of both employees and approved by the employer.

(2) For Fire Protection District No. One of Ouachita Parish, the work shift cycle authorized pursuant to Paragraph (D)(1) shall consist of a three week total of one hundred and sixty-eight hours.

E.(1) Notwithstanding any other provision of this Section to the contrary, the city of Baton Rouge, in order to maximize fire protection, may establish a work shift cycle as provided in R.S. 33:1994(E)(2), which requires a person employed as a fireman to work in excess of sixty hours in any calendar week. Each fireman shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each fireman during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each fireman during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds sixty multiplied by the number of weeks in the shift cycle.

(2) The work shift cycle authorized pursuant to Subsection (E)(1) shall consist of a nine week total of five hundred and four hours.

(3) Notwithstanding any other provisions of this Section to the contrary, the city of Baton Rouge, in order to maximize fire protection, may establish a work shift cycle as provided in R.S. 33:1994(E)(4), which requires a person employed as an operator of fire alarm systems to work in excess of forty-two hours in any calendar week. Each operator shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each operator during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each operator during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty-two multiplied by the number of weeks in the shift cycle.

(4) The work shift cycle authorized pursuant to Subparagraph (E)(3) shall consist of a twenty-six week total of one thousand ninety-two hours.

F.(1) Notwithstanding any other provisions of this Section to the contrary, the city of Bossier City, in order to maximize fire protection, may establish a work shift cycle as provided in this Subsection, which requires a person employed as an operator of fire alarm systems to work in excess of forty-two hours in a calendar week. Each operator shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle. The total hours worked by each operator during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week. The overtime hours worked by each operator during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty-two multiplied by the number of weeks in the shift cycle.

(2) The work shift cycle authorized pursuant to Paragraph (1) of this Subsection shall consist of a twenty-six week total of one thousand ninety-two hours.

Amended by Acts 1950, No. 239, §1; Acts 1952, No. 242, §1; Acts 1962, No. 132, §1; Acts 1984, No. 252, §1, eff. June 30, 1984; Acts 1985, No. 595, §1, eff July 13, 1985; Acts 1986, No. 80, §§1, 2; Acts 1987, No. 176, §1; Acts 1993, No. 696, §1, eff. June 21, 1993; Acts 2004, No. 14, §1, eff. May 12, 2004; Acts 2011, No. 274, §1.



RS 33:1994.1 - Maximum consecutive hours of work; minimum consecutive hours off duty thereafter

§1994.1. Maximum consecutive hours of work; minimum consecutive hours off duty thereafter

Except in the case of a bona fide emergency, such as a hurricane, other natural disaster, or terrorist attack, no fireman as defined in R.S. 33:1991(A) shall be required to be on duty with a municipal fire department, parish fire department, or fire protection district for more than seventy-two consecutive hours. Any fireman who has been on duty for seventy-two consecutive hours shall be entitled to be off duty for a minimum of twenty-four hours before being required to return to duty.

Acts 2008, No. 329, §1.



RS 33:1995 - Sick leave

§1995. Sick leave

Every fireman in the employ of a municipality, parish or fire protection district to which this Sub-part applies, shall be entitled to full pay during sickness or incapacity not brought about by his own negligence or culpable indiscretion for a period of not less than fifty-two weeks.

Amended by Acts 1962, No. 132, §1.



RS 33:1995.1 - Sick pay reduced by worker's compensation

§1995.1. Sick pay reduced by worker's compensation

A fireman employed by any municipality, parish or fire protection district who draws full pay during sickness or incapacity shall have such pay decreased by the amount of worker's compensation benefits actually received by the employee.

Acts 1966, No. 165, §1. Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 33:1996 - Annual vacation

§1996. Annual vacation

Firemen in municipalities, parishes and fire protection districts to which this Subpart applies, after having served one year, shall be entitled to an annual vacation of eighteen days with full pay. This vacation period shall be increased one day for each year of service over ten years, up to a maximum vacation period of thirty days, all of which shall be with full pay. The vacation privileges herein provided for shall not be forfeited by any member of the department for any cause. Firemen employed on January 6, 1969 shall have their present longevity considered as a factor in the computation of their vacation benefits as provided herein.

The provisions of this section shall in no way be construed to affect in any manner any presently existing system of computing vacation periods under which greater vacation benefits are granted than those provided for herein and the same shall continue in full force and effect.

Amended by Acts 1962, No. 132, §1; Acts 1968, Ex.Sess., No. 57, §1.



RS 33:1997 - Penalty for violations

§1997. Penalty for violations

A. No official or executive officer of any fire department or municipal, parish or fire protection district officer or fire board member affected by this Sub-part shall permit any violation of the provisions of this Sub-part.

B. Whoever violates this Section shall be fined not less than one hundred dollars for each offense, or imprisoned not less than ten days, nor more than sixty days, or both. Each day the violation is permitted to occur constitutes a separate offense.

Amended by Acts 1962, No. 132, §1.



RS 33:1998 - Voluntary unpaid firemen not affected

§1998. Voluntary unpaid firemen not affected

The provisions of this Sub-part do not apply to voluntary unpaid members of fire departments.



RS 33:1999 - Work on holidays

§1999. Work on holidays

A. Firefighters in municipalities, parishes, and fire protection districts who are required to work on holidays as provided for in Subsection B of this Section shall receive in addition to the compensation to which such employee would be entitled under laws and pay plans now in effect, compensation at the rate of one times his usual salary, to be determined by reducing his average monthly salary to an hourly scale; provided that in lieu of additional compensation, governing authorities, at their option, may grant fire department employees time off from work for which such additional compensation would be due and payable to said employees.

B. Firefighters in municipalities, parishes, and fire protection districts shall be entitled to not less than ten holidays per year. Such holidays shall be named by the governing authority of the municipality, parish, or fire protection district pursuant to their established holiday policy.

Acts 1962, No. 133, §1. Amended by Acts 1968, No. 336, §1; Acts 1993, No. 1001, §1.



RS 33:2001 - Redesignated

§2001. Redesignated to R.S. 40:1666. See Acts 158, §§3 and 7.



RS 33:2002 - Redesignated

§2002. Redesignated to R.S. 40:1666.1. See Acts 158, §§3 and 7.



RS 33:2003 - Redesignated

§2003. Redesignated to R.S. 40:1666.2. See Acts 158, §§3 and 7.



RS 33:2004 - Redesignated

§2004. Redesignated to R.S. 40:1666.3. See Acts 158, §§3 and 7.



RS 33:2005 - Redesignated

§2005. Redesignated to R.S. 40:1666.4. See Acts 158, §§3 and 7.



RS 33:2006 - Redesignated

§2006. Redesignated to R.S. 40:1666.5. See Acts 158, §§3 and 7.



RS 33:2007 - Redesignated

§2007. Redesignated to R.S. 40:1666.6. See Acts 158, §§3 and 7.



RS 33:2008 - Redesignated

§2008. Redesignated to R.S. 40:1666.7. See Acts 2014, No. 158, §§3 and 7.



RS 33:2009 - Redesignated

§2009. Redesignated to R.S. 40:1666.8. See Acts 2014, No. 158, §§3 and 7.



RS 33:2010 - Redesignated

§2010. Redesignated to R.S. 40:1666.9. See Acts 2014, No. 158, §§3 and 7.



RS 33:2011 - Development of cancer during employment in fire service; occupational disease

SUBPART B-2. MISCELLANEOUS PROVISIONS

RELATIVE TO FIREMEN

§2011. Development of cancer during employment in fire service; occupational disease

A. Because of exposure to heat, smoke, and fumes or carcinogenic, poisonous, toxic, or chemical substances, when a firefighter in the classified service who has completed ten or more years of service is unable to perform his regular duties in the fire service in this state by reason of a disabling cancer, such cancer shall be classified as an occupational disease or infirmity connected with the duties of a firefighter. The disease or infirmity shall be presumed to have been caused by or to have resulted from the work performed. This presumption shall be rebuttable by evidence meeting judicial standards, and shall be extended to a member following termination of service for a period of three months for each full year of service not to exceed sixty months commencing with the last actual date of service.

B. The disabling cancer referred to in Subsection A shall be limited to the types of cancer which may be caused by exposure to heat, smoke, radiation, or a known or suspected carcinogen as defined by the International Agency for Research on Cancer. The disabling cancer shall also be limited to a cancer originating in the bladder, brain, colon, liver, pancreas, skin, kidney, or gastrointestinal tract, and leukemia, lymphoma, multiple and myeloma.

C. The affected employee or his survivors shall be entitled to all rights and benefits as granted by state law to which one suffering an occupational injury is entitled as service connected in the line of duty.

D. The provisions of this Section shall not be construed to affect in any way the provisions of R.S. 33:2581.

Acts 1995, No. 214, §1; Acts 2004, No. 641, §1.



RS 33:2012 - Fire Service Bill of Rights

§2012. Fire Service Bill of Rights

A. This Section may be referred to as the "Louisiana Fire Service Bill of Rights".

B. There is hereby established a Fire Service Bill of Rights to promote the rights of members of the fire service in Louisiana and to insure that their rights are safeguarded and protected. This Fire Service Bill of Rights consists of a statement, in nontechnical terms, of the rights of members of the fire service and obligations to them. The rights afforded members of the fire service are available insofar as they are implemented in accordance with the Constitution of Louisiana and Louisiana Revised Statutes of 1950, the administrative rules of state and local governmental entities, and the budgetary consideration of state and local governmental entities. To this end, this Louisiana Fire Service Bill of Rights is enacted.

C. The Louisiana Fire Service Bill of Rights promotes the following rights for the members of fire service in Louisiana:

(1) Promotes each member of a fire services right to be recognized as first responder to all domestic emergencies.

(2) Promotes each member of a fire services right to be adequately protected from the dangers associated with emergency response.

(3) Promotes the preparation of first responder families so members of the fire service can focus on their mission of responding to domestic emergencies.

(4) Promotes each member of a fire services right to have their families provided for in the event of tragic death related to performance on the job.

(5) Promotes each member of a fire services right to be educated in the latest fire and life safety sciences.

(6) Promotes each member of a fire services right to be provided with state-of-the-art equipment and apparatus to better handle all emergency situations.

(7) Promotes each member of a fire services right to share innovative fire and life safety programs that have proven successful across the nation.

(8) Promotes each member of a fire services right to fully understand and be able to effectively respond to incidents involving the transportation, storage, and use of hazardous materials.

(9) Promotes each member of a fire services right to be fully informed of the threat of contracting infectious diseases during the course of life safety activities.

(10) Promotes each member of a fire services right to expect that the people of Louisiana will become full partners in the struggle to preserve life and property from the ravages of fire and other disasters.

(11) Promotes each member of a fire services right to celebrate the proud history of the American fire and emergency services personnel and the sacrifices they have made for communities across the nation.

Acts 2003, No. 943, §1.



RS 33:2013 - Fire suppression employees; city of New Orleans; maximum hiring age requirement

§2013. Fire suppression employees; city of New Orleans; maximum hiring age requirement

A. The fire department of the city of New Orleans shall adopt a written policy establishing a maximum age requirement for any person hired as a fire suppression employee of such department. The written policy shall provide that no person shall be hired by the department as a fire suppression employee who exceeds thirty-five years of age at the time the person is hired as a fire suppression employee. Such maximum age requirement shall not apply to a person hired by the department as a fire suppression employee who is a fireman as defined in R.S. 33:1991 immediately prior to being so hired.

B. The provisions of this Section shall be superseded by any applicable state or federal law governing age discrimination.

Acts 2005, No. 436, §1.



RS 33:2021 - Municipalities and persons affected

SUBPART C. DISABILITY AND RELIEF FUND

IN MUNICIPALITIES OF UNDER 25,000

§2021. Municipalities and persons affected

R.S. 33:2022 through 33:2042 apply to any municipality, whether existing under special charter or under general law, having a population of less than twenty-five thousand and maintaining a regular fire department with equipment of the value of not less than one thousand dollars.

As used in R.S. 33:2022 through 33:2042, the word "fireman" includes persons employed or engaged by the municipality in fire fighting or fire prevention services, including operators of fire alarms or signal systems, and the chief of the department. It does not include employees of privately owned and operated fire fighting or fire prevention services.



RS 33:2022 - Election to authorize disability and relief fund

§2022. Election to authorize disability and relief fund

A special election for the purpose of submitting to the property taxpayers of the municipality the proposition of inaugurating a system of disability and relief payments for its firemen and of creating a special fund known as "The Disability and Relief Fund for Firemen," hereinafter referred to as "the fund," must be called by the governing authority of the municipality before it creates the fund. The election shall be held in accordance with the regulations for special elections set forth in Title 39, Sub-title II, Chapter 4, Part II.* If a majority in number and amount of the votes cast are in favor of the proposition, the governing authority may create the fund.

If the fund has been created under Act 303 of 1940** and is in force on the effective date of these Revised Statutes, it is continued in effect subject to the following Sections, through R.S. 33:2042; the rights of all persons with regard to the fund, which exist on the effective date of these Revised Statutes, are continued in effect.

*R.S. 39:501 to 39:518. See, now, R.S. 18:1281 et seq.

**R.S. 33:2021 et seq.



RS 33:2023 - Maintenance of fund

§2023. Maintenance of fund

The governing authority may appropriate and pay into the fund out of the annual revenues of the municipality a sum not to exceed the equivalent of one mill on the dollar of assessed valuation of all property in the municipality. This amount from the general revenues shall be discontinued by the municipal government whenever the interest from the fund is sufficient to pay all disability and relief benefits which are charged against the fund. When the interest from the fund becomes insufficient to meet the charges of disability and relief the municipal government may reinstate the amount from the general revenues for the purpose of building up the fund until the interest is sufficient to pay the obligations of the fund.



RS 33:2024 - Salary deductions; donations; source of fund

§2024. Salary deductions; donations; source of fund

The municipality shall each month deduct from the salary of each paid fireman one per cent of the amount thereof and pay the amount deducted into the fund. The municipality may receive any donations or bequests to the fund. The fund shall be maintained by the salary deductions, by any donations that are made to it, and by the appropriations provided for in R.S. 33:2023.



RS 33:2025 - Special trust fund

§2025. Special trust fund

The fund shall be set aside as a special trust fund and shall be disbursed only in the manner and for the purposes provided in this Sub-part.



RS 33:2026 - Administration of fund

§2026. Administration of fund

The fund shall be controlled, managed, and administered exclusively by The Board of Trustees of the Firemen's Disability and Relief Fund, hereinafter referred to as "the board".

A board created under Act 303 of 19401 and existing on the effective date of these Revised Statutes is continued in effect, subject to the provisions of R.S. 33:2021 through 33:2042.

1R.S. 33:2021 et seq.



RS 33:2027 - Board of trustees of fund

§2027. Board of trustees of fund

The board shall be a corporate body politic and shall be composed of:

(1) The mayor or chief executive of the municipality.

(2) The clerk or secretary of the municipality.

(3) The chief of the fire department.

(4) Two active firemen, appointed by the mayor or chief executive with the advice and consent of his council.



RS 33:2028 - Term of active firemen on board

§2028. Term of active firemen on board

The two appointed firemen shall hold office for a period of four years.



RS 33:2029 - Review of board action

§2029. Review of board action

The board is a quasi-judicial body. Its action is reviewable only by a writ of certiorari to the courts.



RS 33:2030 - Meetings of board

§2030. Meetings of board

The board shall meet quarterly. A special meeting shall be called on forty-eight hours' notice by the president at the request of any three members.



RS 33:2031 - Powers and duties of board

§2031. Powers and duties of board

The board shall:

(1) Make regulations necessary for the administration of the fund;

(2) Hear and decide applications for benefits;

(3) Retain and provide compensation for legal, medical, clerical, or other services necessary for the conduct of the affairs of the fund;

(4) Deduct the amounts provided from the salaries of the active participants in the fund and pay them into the treasury of the fund;

(5) Certify to the levying authority the amount of revenues required;

(6) Cause the examination of every disability pensioner or beneficiary at least once a year;

(7) Keep all necessary records of its meetings and proceedings;

(8) Annually, at the close of the fiscal year, cause to be posted in each station house a recapitulation of the fund, showing number of pensioners, amount of disbursements, revenues received, and present condition and manner of investment of the fund; and

(9) Keep a book to be known as "List of Retired Firemen." This book shall give a complete record of the action of the board in retiring or pensioning all persons, showing the names, dates of entering the service, date of removal from active service, and the reason for such action.



RS 33:2032 - Compensation of board; expenditures to preserve fund

§2032. Compensation of board; expenditures to preserve fund

The members of the board shall receive no compensation from the fund. The board may make payments from the fund for its preservation and administration. These expenditures are limited to what is necessary to safeguard and administer the fund by means of court proceedings, and stenographic and clerical assistance.



RS 33:2033 - Duties of secretary

§2033. Duties of secretary

The secretary of the board shall keep in books, provided for the purpose, a complete record of all proceedings of the board, particularly with reference to investing money belonging to the fund which proceedings shall be spread upon the minutes in full. He shall file and keep all correspondence of the board and shall perform other duties assigned him by the board, including the preparation of warrants for the various disbursements from the fund and the keeping of an accurate record thereof.



RS 33:2034 - Investment of funds

§2034. Investment of funds

The board may at any time, after considering the probable current demands upon the fund, determine what portion of the fund may be safely withdrawn from the current cash account for investment for revenue purposes. All proceedings relating thereto shall be entered upon its records. Investments shall be only in interest-bearing bonds of the United States, the state or any political subdivision thereof. All income from such investments shall be a part of the fund. All securities shall be deposited with the fiscal agent of the municipality, and its receipt therefor filed with the governing authority of the municipality.



RS 33:2035 - Fund not subject to claims against beneficiary

§2035. Fund not subject to claims against beneficiary

The fund, or any portion thereof, before or after an order for its distribution is issued, shall be exempt from assignment or pledge by a beneficiary of the fund or from seizure by virtue of any judicial process issued against the beneficiary.



RS 33:2036 - Disability, retirement, and death benefits

§2036. Disability, retirement, and death benefits

Pensions and benefits shall be as follows:

A. If a volunteer fireman, while in active service, is found by the board to be temporarily, totally disabled, mentally or physically, by reason of his service, he shall receive monthly from the fund during such disability (but not to exceed one year) a sum not less than twenty-five dollars per month.

B. If, while in active service, a volunteer fireman is found by the board to be permanently, totally disabled, mentally or physically, by reason of his service, he shall receive monthly from the fund during such disability a sum not less than twenty-five dollars.

C. If a volunteer fireman while in active service is found by the board to be temporarily or permanently partially disabled mentally or physically, by reason of his service, he shall receive monthly from the fund during the existence of the disability an amount fixed by the board, but not more than twenty-five dollars per month.

D. If a paid fireman, while in active service, is found by the board to be totally, permanently physically or mentally disabled for service in the department and unable to perform work of any reasonable kind by reason of service in the department he shall receive monthly from the fund, so long as the disability continues, fifty percent of his monthly salary at the time he became disabled until he becomes eligible for retirement on service basis.

E. If a paid fireman is found by the board to be totally, permanently, physically or mentally, disabled for service therein, but physically and mentally capable and able to do work of any other reasonable kind, he shall receive monthly so long as the disability continues, from the fund, except as hereinafter provided, thirty-five percent of his monthly salary at the time the disability occurred.

F. If a paid fireman is found by the board to be disabled for service in the department while in the active service of the department for causes not arising or developing directly from his employment in the department, he shall be paid monthly, so long as the disability continues, twenty percent of his monthly salary at the time he became disabled.

G.(1) Any paid fireman employed for the first time on or after July 31, 1940, who serves in the department for a period of twenty-five years shall, upon making written application to the board requesting it, be retired from service in the department and be paid monthly fifty percent of his average monthly salary for the six years next preceding his date of retirement.

(2)(a) Any volunteer fireman and volunteer emergency medical service technician who serves in a volunteer fire department may receive a pension for prior years of service, as provided in this Paragraph.

(b) The governing authority of each parish and municipality may establish and implement a length of service award program for any retired volunteer fireman and volunteer emergency medical service technician to provide a service pension to those persons eligible. Notwithstanding any provision of law to the contrary, the local governing authority may contribute such funds as may be necessary to fund the program. Members of the established program may also contribute such funds to support the program.

(c) If any governing authority elects to establish such program, the program shall be subject to the following provisions:

(i) If any governing authority elects to contribute funds to the program, then the minimum contribution shall equal ten cents for each dollar contributed by the employee in his first through fifth years of service; fifteen cents for each dollar contributed by the employee in his sixth through tenth years of service; twenty cents for each dollar contributed by the employee in his eleventh through fifteenth years of service; and twenty-five cents for each dollar contributed by the employee in his sixteenth and later years of service.

(ii) In any event, the length of service award program shall not distribute any employee or employer contribution to the employee before he attains the age of sixty, unless such distribution is due to disability, death, or other bona fide hardship suffered by the employee.

(iii) All employee and employer contributions made into the length of service award program fund shall be maintained in a separate account on behalf of each employee. One hundred percent of the funds in each account shall be immediately vested to the employee upon attainment of ten years of creditable service.

H. If a volunteer or paid fireman, while in the service of the department or while eligible for or receiving benefits from the fund, dies from disabilities by reason of his services, leaving a widow surviving, the board shall direct the payment of twenty-five dollars per month from the fund to the widow, during the remainder of her life, while she remains unmarried. If the fireman leaves no wife but a child or children, each child shall receive his proportionate share of twenty-five dollars per month. These benefits are payable so long as a child is totally incapacitated, or until the child reaches the age of eighteen years or marries.

I. Benefits shall be paid to the legal representatives of children during their minority unless otherwise directed by the board.

J. In the event a paid or volunteer fireman dies for the causes stated in this Section while eligible for or receiving benefits from the fund, and leaves a father or mother or both directly dependent upon him for support and maintenance, the board may grant and pay the father or mother or both such portion of the pension which would be payable to the deceased member were he the direct beneficiary, but not to exceed twenty-five dollars per month.

Acts 1992, No. 657, §1.



RS 33:2037 - Effect of receipt of worker's compensation or social security payments

§2037. Effect of receipt of worker's compensation or social security payments

When a person entitled to benefits from the fund is covered by a worker's compensation insurance policy or any other type of insurance policy paid for by the municipality or fire company, or is entitled to benefits under social security legislation, and receives benefits from the insurance policies or social security legislation equal to or greater than the benefits herein provided, he shall not receive any benefits from the fund.

Acts 1983, 1st Ex.Sess., No. 1, §6.



RS 33:2038 - Employment forfeiting benefits

§2038. Employment forfeiting benefits

No person shall receive benefits from the fund if he attaches himself to a paid fire department in any municipality, or accepts public employment for compensation equal to or greater than the benefits herein provided.



RS 33:2039 - Proration of funds when insufficient for full payment

§2039. Proration of funds when insufficient for full payment

Should the fund at any time be insufficient to make all payments properly payable therefrom, the beneficiaries shall not have a right of legal action against the municipality, or its governing authority, or the board, for the full amounts of their claims, but the amounts available shall be properly prorated until such time as the fund is sufficient to make full payments.



RS 33:2040 - Examination of claimants

§2040. Examination of claimants

In all matters involving the disability or sickness of a fireman, he shall submit to physical and mental examinations when required by the board, and a failure so to do suspends the benefits of the fund until he submits to examination.



RS 33:2041 - Discontinuation of disability and relief system

§2041. Discontinuation of disability and relief system

The governing authority of the municipality may discontinue the fund and the system of disability and relief for firemen. The fund and the system, however, shall continue as to paid firemen of the municipality already in service and entitled to participation in the fund.



RS 33:2042 - Conflicting provisions

§2042. Conflicting provisions

R.S. 33:2021 through R.S. 33:2041 do not repeal special laws which establish benefits or relief funds for firemen in any municipality.



RS 33:2043 - Authority to insure volunteer firemen

§2043. Authority to insure volunteer firemen

The governing authority of any municipal corporation may expend out of its public funds the necessary amount to secure insurance or compensation for volunteer firemen killed or injured, while going to, returning from, or attending fires in the municipality or territory adjacent thereto.



RS 33:2101 - Contracts for provision of fire protection services

SUBPART D. PRIVATIZATION

§2101. Contracts for provision of fire protection services

A. The governing authority of any municipality with a population of not less than seven thousand persons as of the most recent federal decennial census or any parish or fire protection district which maintains a full-time, regularly paid fire department may, subject to Subsection B of this Section, enter into a contract with a private entity for the provision of fire protection services.

B.(1) No such governing authority shall enter into such a contract until such action has been approved by a majority of the voters of the municipality, parish, or fire protection district, as the case may be, voting at an election held for such purpose in accordance with the provisions of the Louisiana Election Code. Any such governing authority may cause a proposition to authorize such contract to be placed on the ballot for such purpose.

(2) A question submitted to the voters pursuant to Paragraph (1) of this Subsection shall appear on the ballot in the following form: "Shall (insert the name of the political subdivision) contract with a private company for the provision of fire protection services?"

Acts 1999, No. 1161, §1, eff. July 9, 1999.

NOTE: See Acts 1999, No. 1161, §2 relative to existing contracts and contracts with volunteer fire departments.



RS 33:2181 - Applicability; minimum standards during investigation; penalties for failure to comply

SUBPART H. FIRE EMPLOYEE'S RIGHTS

§2181. Applicability; minimum standards during investigation; penalties for failure to comply

A. Unless context otherwise requires, the following terms when used in this Subpart shall be given the meanings assigned below:

(1) "Fire employee" includes any person employed in the fire department of any municipality, parish, or fire protection district maintaining a full-time regularly paid fire department, regardless of the specific duties of such person within the fire department, and who is under investigation with a view to possible disciplinary action, demotion, or dismissal.

(2) "Interrogation" includes but is not limited to any formal interview, inquiry, or questioning of any fire employee by the appointing authority or the appointing authority's designee regarding misconduct, allegations of misconduct, or policy violation. An initial inquiry conducted by the fire employee's immediate supervisors shall not be considered an interrogation.

B. Whenever a fire employee is under investigation, the following minimum standards shall apply:

(1) Prior to commencing a formal investigation of a fire employee, the appointing authority shall notify the employee in writing of the nature of the investigation, of the identity and authority of the person conducting such investigation, and of the specific charges or violations being investigated.

(2) The fire employee being investigated shall be informed in writing at the commencement of any interrogation of the nature of the investigation, of the identity and authority of the person conducting such investigation, of the identity of all persons present during such interrogation, and of the specific charges or violations being investigated. The fire employee shall be allowed to make notes.

(3) Any interrogation of a fire employee in connection with an investigation shall be for a reasonable period of time and shall allow for reasonable periods for the rest and personal necessities of such fire employee.

(4) All interrogations of any fire employee in connection with the investigation shall be recorded in full. The fire employee shall not be prohibited from obtaining a copy of the recording or transcript of the recording of his statements, upon submitting a written request to the fire chief.

(5) The fire employee shall be entitled to the presence of his counsel or representative, or both, at any interrogation in connection with the investigation. The fire employee's representative or counsel shall be allowed to offer advice to the employee and to make statements on the record at any interrogation in the course of the investigation.

(6) The counsel or representative for the fire employee under investigation may call witnesses to testify on the employee's behalf.

(7) No statement made by a fire employee during the course of an administrative investigation shall be admissible in a criminal proceeding.

C. No fire employee shall be disciplined, demoted, dismissed or be subject to any adverse action unless the investigation is conducted in accordance with this Subpart. Any discipline, demotion, dismissal or adverse action of any sort taken against a fire employee without complete compliance with the provisions of this Subpart is an absolute nullity.

Acts 1997, No. 1436, §1; Acts 2007, No. 258, §1; Acts 2009, No. 328, §1.



RS 33:2182 - Release of personal information

§2182. Release of personal information

No person, agency, or department shall release to the news media, press, or other public information agency a fire employee's home address, photograph, or any information that may be deemed otherwise confidential, without the express written consent of the fire employee, with respect to an investigation of the fire employee.

Acts 1997, No. 1436, §1.



RS 33:2183 - Personnel files

§2183. Personnel files

A. No fire employee shall have any comment adverse to his or her interest entered in his or her personnel file or any other file used for any personnel purposes by his employer without the fire employee having first read and signed the instrument containing the adverse comment indicating that he or she is aware of such comment, except that such entry may be made if, after reading such instrument, the fire employee refuses to sign it. Should a fire employee refuse to sign, that fact shall be noted on the document and signed or initialed by such fire employee.

B. A fire employee shall have thirty days within which to file a written response to any adverse comment entered in his or her personnel file. Such written response shall be attached to and shall accompany the adverse comment.

Acts 1997, No. 1436, §1.



RS 33:2184 - Disclosure of finances

§2184. Disclosure of finances

No fire employee shall be required to disclose for the purpose of promotion or assignment any item of his or her property, income, assets, debts, or expenditures or those of any member of such fire employee's household.

Acts 1997, No. 1436, §1.



RS 33:2185 - Retaliation for exercising rights

§2185. Retaliation for exercising rights

There shall be no penalty nor threat of any penalty for the exercise by a fire employee of his or her rights under this Subpart.

Acts 1997, No. 1436, §1.



RS 33:2186 - Investigations

§2186. Investigations

A. Any investigation of a fire employee which is conducted pursuant to this Subpart shall be completed within sixty days, including the conducting of any pre-disciplinary hearing or conference. However, in each political subdivision which is governed by R.S. 33:2471 et seq., the Municipal Fire and Police Civil Service Law or R.S. 33:2531 et seq., the Fire and Police Civil Service Law for Small Municipalities and for Parishes and Fire Protection Districts, the fire department may petition the local governing authority for an extension of the time within which to complete the investigation.

B. The governing authority shall set the matter for hearing and shall provide notice of the hearing to the fire employee who is under investigation. The fire employee who is under investigation shall have the right to attend the hearing and to present evidence and arguments against the extension. If the governing authority finds that the fire department has shown good cause for the granting of an extension of time within which to complete the investigation, it shall grant an extension of up to sixty days.

C. Nothing contained in this Section shall be construed to prohibit the fire employee under investigation and the appointing authority from entering into a written agreement extending the investigation for up to an additional sixty days. Nothing in this Section shall limit any investigation of alleged criminal activity. Further, nothing herein shall affect any investigatory procedures collectively bargained in any jurisdiction.

Acts 2004, No. 262, §1.



RS 33:2191 - Application of Sub-part

PART III. POLICE DEPARTMENT

SUBPART A. ORGANIZATION

§2191. Application of Sub-part

This Sub-part applies to any paid police department operated by a municipality which has a population of fifty thousand or more.



RS 33:2192 - Division of policemen into platoons; transfer

§2192. Division of policemen into platoons; transfer

A. The officer having management of the department shall divide the members thereof into three platoons.

B. The proper authority in the department may transfer a member from one platoon to another, but only for the good of the service.

Amended by Acts 1982, No. 221, §1.



RS 33:2193 - Substitutes; continuous duty during emergency

§2193. Substitutes; continuous duty during emergency

Salaries of the members of the department shall not be reduced below the level paid on July 27, 1920. Substitutes shall be furnished whenever necessary. In cases of emergency, the officer having the management of the department may summon and keep on continuous duty any members of the department as long as the emergency exists.



RS 33:2194 - Platoon system inapplicable to superintendent or commanding officer

§2194. Platoon system inapplicable to superintendent or commanding officer

The three-platoon system herein established does not apply to the superintendent of police or commanding officer of the department.



RS 33:2195 - Providing necessary personnel

§2195. Providing necessary personnel

A. The superintendent of police or commanding officer of the department shall provide a sufficient number of officers and men to carry out the objects of this Subpart.

B. The superintendent of police or commanding officer of the department may appoint reserve personnel as unpaid volunteer litter-watch agents, as trained under the auspices of the superintendent of police or commanding officer of the department.

Acts 1990, No. 887, §1.



RS 33:2196 - Rules and regulations; status of policemen on roll January 1, 1928

§2196. Rules and regulations; status of policemen on roll January 1, 1928

The superintendent of police or commanding officer of the department may adopt regulations for the government of the department except substitutes. All members of the department whose names appear on the rolls thereof on January 1, 1928 are recognized as regularly appointed members of the department.



RS 33:2201 - Redesignated

§2201. Redesignated to R.S. 40:1665.2. See Acts 2014, No. 158, §§3 and 7.



RS 33:2211 - Applicability; definition of "employee of police department"

SUBPART B. MINIMUM WAGES AND MAXIMUM HOURS

§2211. Applicability; definition of "employee of police department"

A.(1) Except as provided in Paragraph (2) of this Subsection and as otherwise specified in R.S. 33:2212.1, provisions of this Subpart shall apply to municipalities having a population of not less than twelve thousand nor more than two hundred fifty thousand.

(2)(a) R.S. 33:2214 shall not apply to the city of Westwego.

(b) The provisions of this Subpart, including R.S. 33:2212.1, shall not apply to the city of Mandeville.

B. The term "employee of a police department" as used in this Subpart shall include all persons employed or engaged full time and paid by the municipalities affected by this Subpart, for the enforcement of laws and ordinances and the general preservation of the public peace and order, including jailers and radio operators not otherwise classified, but shall not include or mean pound keepers, dog catchers, janitors, porters, elevator operators, chefs, kitchen helpers and workers, mechanics and mechanical helpers, special guards, physicians, carpenters, sign painters, any part-time or temporary employee, or any other employment of such special nature.

Acts 1986, No. 671, §1; Acts 2014, No. 77, §1.

NOTE: See Acts 2014, No. 77, §2 regarding retroactive effect of Subsection A as amended by the Act.



RS 33:2212 - Minimum salaries; increases

§2212. Minimum salaries; increases

A. Except as otherwise provided by law, the governing body of each municipality having a population of not less than twelve thousand nor more than two hundred fifty thousand shall pay each employee of its police department a salary of not less than the minimum rate of pay established in accordance with the grades, ranks or classes of positions as provided in this Section.

B. The minimum monthly salary to be paid any full time employee of a police department shall be three hundred dollars, and for officers of the grades listed below shall be as hereinafter set forth:

(1) Each employee of the police department employed in the position, grade or class of sergeant, not less than three hundred and thirty dollars per month.

(2) Each employee of the police department employed in the position, grade or class of lieutenant, not less than three hundred and forty-five dollars per month.

(3) Each employee of the police department employed in the position, grade or class of captain, not less than three hundred and seventy-five dollars per month.

(4) Each employee of the police department employed in the position, grade or class of major, not less than four hundred and five dollars per month.

(5) Each employee of the police department employed in the position, grade or class of assistant chief of police, not less than four hundred and twenty dollars per month.

C. From and after the first day of July, 1961, each member of the police department of the city of Bossier City who has had three years continuous service shall receive an increase in salary of two per cent and shall, thereafter, receive an increase in salary of two per cent for each year of additional service up to and including twenty years.

D. From and after the first day of January, 1969, each member of the police department of the city of Lake Charles who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used in computing longevity pay.

E. On and after September 1, 1981, each member of the police department of the city of Jennings who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each year of additional service up to and including twenty years. Both the base pay and accrued longevity shall be used to compute longevity pay.

F.(1) Notwithstanding the provisions of Subsections A and B of this Section, in the city of Abbeville the minimum salaries of full-time employees of the police department shall be in accordance with the following schedule:

(a) A police officer shall receive a minimum monthly salary of seven hundred sixty-six dollars and eighty cents per month.

(b) A police officer first class shall receive a minimum monthly salary of not less than fifteen percent above that of a police officer.

(c) A sergeant shall receive a minimum monthly salary of not less than twenty-five percent above that of a police officer.

(d) A lieutenant shall receive a minimum monthly salary of not less than fifty percent above that of a police officer.

(2) On and after August 1, 1982, each member of the police department of the city of Abbeville who has had three years continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each additional year of service. Both the base pay and accrued longevity shall be used in computing such longevity pay.

G. On and after July 1, 1999, each member of the police department of the city of Monroe shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each additional year of service. Both the base pay and accrued longevity shall be used in computing such longevity pay.

H. On and after April 1, 2008, each member of the police department of the city of Sulphur who has completed three years of continuous service shall receive an increase in salary of two percent and shall thereafter receive an increase in salary of two percent for each additional year of service. The base pay, the accrued longevity, and state supplemental pay shall be used in computing longevity pay.

Amended by Acts 1964, No. 221, §1; Acts 1966, No. 425, §1; Acts 1968, Ex.Sess., No. 41, §1; Acts 1981, No. 879, §1, eff. Sept. 1, 1981; Acts 1982, No. 79, §1, eff. Aug. 1, 1982; Acts 1999, No. 1321, §1, eff. July 12, 1999; Acts 2008, No. 494, §1, eff. Apr. 1, 2008.



RS 33:2212.1 - Minimum salaries; municipalities between seven and twelve thousand population

§2212.1. Minimum salaries; municipalities between seven and twelve thousand population

A. Except as otherwise provided by law, the governing body of each municipality having a population of not less than seven thousand nor more than twelve shall pay each employee of its police department a salary of not less than the minimum rate of pay established in accordance with the grades, ranks or classes of positions as provided in this Section.

B. The minimum monthly salary to be paid any full time employee of a police department shall be three hundred dollars, and for officers of the grades listed below shall be as hereinafter set forth:

(1) Each employee of the police department employed in the position, grade or class of sergeant, not less than three hundred and thirty dollars per month.

(2) Each employee of the police department employed in the position, grade or class of lieutenant, not less than three hundred and forty-five dollars per month.

(3) Each employee of the police department employed in the position, grade or class of captain, not less than three hundred and seventy-five dollars per month.

(4) Each employee of the police department employed in the position, grade or class of major, not less than four hundred and five dollars per month.

(5) Each employee of the police department employed in the position, grade or class of assistant chief of police, not less than four hundred and twenty dollars per month.

Added by Acts 1966, No. 180, §1.



RS 33:2213 - Maximum hours; overtime or compensatory time; exceptions for certain cities

§2213. Maximum hours; overtime or compensatory time; exceptions for certain cities

A. The maximum hours of work required of any full-time paid patrolman, patrolman first class, sergeant, lieutenant, or captain, or any other employee of the police department, except those employed in a position, grade or class above that of captain, in any municipality affected by this Subpart, shall be forty hours in any one calendar week. In cases of emergency, any employee may be required to work in excess of the maximum. For each hour so worked the employee shall be paid at the rate of one and one-half times his usual salary, to be determined by reducing his monthly salary to an hourly scale.

B.(1) Notwithstanding any other provisions of law to the contrary, the city of Bossier City, the city of New Iberia, and the city of Abbeville, in order to maximize police protection, may establish a work shift cycle as provided in Subsection C of this Section, and the city of Lafayette may establish a work shift cycle as provided in Subsection F of this Section, both of which require any full-time paid patrolman, patrolman first class, corporal, sergeant, lieutenant, captain, or any other employee of the police department, except those employed in a position, grade, or class above that of captain whose scheduled hours of work are set according to rotating shifts, to work more than forty hours in one calendar week.

(2) Each employee subject to the provisions of this Section shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle.

(3)(a) The total hours worked by each such employee during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week.

(b) The overtime hours worked by each such employee during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty multiplied by the number of weeks in the shift cycle.

C. The Bossier City Police Department, the New Iberia Police Department, and the Abbeville Police Department shall work a two-week cycle, thirty-six hours the first week and forty-eight hours the second week. During the first week, the officers shall work Sunday, be off Monday and Tuesday, and work Wednesday and Thursday. During the second week, they shall work Monday and Tuesday, be off Wednesday and Thursday, and work Friday and Saturday.

D. The Baton Rouge Police Department is authorized to work up to, but not more than, seven twelve hour shifts in a fourteen day work cycle.

E. Notwithstanding any other provisions of law to the contrary, the city of Bastrop in order to maximize police protection, may establish a twenty-eight day work shift cycle which requires any full time paid patrolman, patrolman first class, corporal, sergeant, lieutenant, or captain, or any other employee of the police department, except those employed in a position, grade, or class above that of captain, whose scheduled hours of work are set according to rotating shifts, to work more than forty hours in one calendar week. Each employee subject to the provisions of this Subsection shall be compensated for overtime hours by receiving eight hours of compensatory time for each twenty-eight day cycle worked.

F. Notwithstanding any other provision of law to the contrary, the city of Lafayette may establish a work period not to exceed twenty-eight days for police department employees provided they are compensated at the rate of one and one-half times their regular rate of pay, or credited with compensatory time on a one and one-half time basis, for all hours in the work period that exceed an average of forty hours per week. Hours worked by an employee as a voluntary substitute for another employee shall be in compliance with the provisions of the federal Fair Labor Standards Act, as amended.

G.(1) Notwithstanding any other provisions of law to the contrary, the city of Baker, in order to maximize police protection, may establish a work shift cycle as provided herein which requires any full-time paid patrolman, patrolman first class, sergeant, lieutenant, captain, major, or any other employee of the police department, except those employed in a position, grade, or class above that of major, whose scheduled hours of work are set according to rotating shifts, to work more than forty hours in one calendar week.

(2) Each employee subject to the provisions of this Subsection shall be paid at the rate of one and one-half times his usual salary for all overtime hours worked during a shift cycle or credited with compensatory time on a one and one-half basis for all hours in the work period that exceed an average of forty hours per week.

(3)(a) The total hours worked by each such employee during an entire work shift cycle shall be divided by the number of weeks in the shift cycle to determine the average number of hours worked per week.

(b) The overtime hours worked by each such employee during a shift cycle shall be the number of hours by which the average number of hours worked per week exceeds forty multiplied by the number of weeks in the shift cycle.

(4) The Baker Police Department is authorized to work a two-week cycle, twelve hours a day, sixty hours the first week and twenty-four hours the second week. During the first week the officers may work Monday, Tuesday, Friday, Saturday, and Sunday and during the second week work Wednesday and Thursday.

H. Any municipality subject to the provisions of this Subpart, to maximize police protection, may establish and implement a fourteen-day shift cycle for all full-time paid patrolmen, patrolmen first class, sergeants, lieutenants, captains, or any other employees of the police department except those in a position, grade, or class above that of captain which may require such officers to work Monday, Tuesday, Friday, Saturday, and Sunday of the first week of the cycle, and Wednesday and Thursday of the second week of the cycle. The workday shall consist of twelve hours on the above specified days. Such officers shall be paid overtime at one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycle that exceed eighty hours.

I. Repealed by Acts 2011, 1st Ex. Sess., No 20, §2, eff. June 12, 2011.

J. The provisions of this Section shall not apply to any employee of the city of Shreveport employed in a position, grade, or class above that of lieutenant.

K. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Houma may establish and implement twelve-hour work shift cycles for all paid patrolmen, patrolmen first class, sergeants, lieutenants, captains, or any other employees of the police department except those in a position, grade, or class above that of captain. Such officers and employees shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week work cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycle that exceed eighty hours.

L. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Alexandria may establish and implement twelve-hour work shift cycles for police dispatchers of the Alexandria police department. Such dispatchers shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycle that exceed eighty hours.

M. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Monroe may establish and implement twelve-hour work shift cycles for police dispatchers of the Monroe police department. Such dispatchers shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycles that exceed eighty hours.

N. Notwithstanding any other provision of law to the contrary, including Subsection A hereof, the city of Alexandria may establish and implement a fourteen-day shift cycle for any full-time paid patrolmen, patrolmen first class, sergeants, lieutenants, captains, or any other employees of the police department except those in a position, grade, or class above that of captain which shall require such officers to begin work shifts on Monday, Tuesday, Friday, Saturday, and Sunday of the first week of the cycle, and Wednesday and Thursday of the second week of the cycle. The workday shall consist of a twelve-hour shift on each of the specified days for those employees assigned to such shifts. Such officers shall be paid overtime at the rate of one and one-half times their usual salary when the number of hours worked during the two-week cycle exceeds eighty hours or shall be credited with compensatory time on a one and one-half basis for all hours in said cycles that exceed eighty hours.

O. Notwithstanding any other provision of law to the contrary, the city of Kenner may establish a work period not to exceed fourteen days for police department employees provided they are compensated at the rate of one and one-half times their regular rate of pay, or credited with compensatory time on a one and one-half time basis, for all hours in the work period that exceed an average of forty hours per week. Hours worked by an employee as a voluntary substitute for another employee shall be in compliance with the provisions of the federal Fair Labor Standards Act, as amended.

Amended by Acts 1976, No. 669, §1; Acts 1984, No. 253, §1, eff. June 30, 1984; Acts 1985, No. 227, §1, eff. July 6, 1985; Acts 1985, No. 605, §1, eff. July 13, 1985; Acts 1985, No. 934, §1; Acts 1985, No. 986, §1; Acts 1986, No. 139, §1; Acts 1986, No. 928, §1, eff. July 10, 1986; Acts 1987, No. 513, §1, eff. July 9, 1987; Acts 1987, No. 763, §1; Acts 1988, No. 566, §1; Acts 1988, No. 582, §1; SCR No. 131, 1988 Regular Session, eff. July 1, 1988; Acts 1991, No. 168, §1; Acts 1991, No. 183, §1; Acts 1991, No. 196, §1; Acts 1991, No. 219, §1; Acts 1995, No. 371, §1; Acts 2001, No. 793, §1, eff. June 26, 2001; Acts 2010, No. 946, §2, eff. July 2, 2010; Acts 2011, 1st Ex. Sess., No. 20, §§1, 2, eff. June 12 2011.



RS 33:2213.1 - Compensatory time

§2213.1. Compensatory time

A. For each hour of overtime worked, an employee covered by this Part may receive, in accordance with this Section and in lieu of overtime compensation, compensatory time off at a rate not less than one and one-half hours for each hour of employment for which overtime compensation is required.

B.(1) A municipality may provide compensatory time under Subsection A only in accordance with:

(a) Applicable provisions of a collective bargaining agreement, memorandum of understanding, or any other agreement between the municipality and representatives of such employees; or

(b) In the case of employees not covered by Subparagraph (1), an agreement or understanding arrived at between the employer and employee before the performance of the work.

(2) A municipality may provide compensatory time under Subsection A only if the employee has not accrued compensatory time in excess of the limit applicable to the employee prescribed in Subsection C.

C.(1) The work of an employee for which compensatory time may be provided, may not exceed four hundred eighty hours of compensatory time for hours worked. Any such employee who has accrued four hundred eighty hours of compensatory time off shall, for additional overtime hours worked, be paid overtime compensation.

(2) If compensation is paid to an employee for accrued compensatory time off, such compensation shall be paid at the regular rate earned by the employee at the time the employee receives such payment.

D. An employee who has accrued compensatory time off authorized to be provided under this Section, shall upon termination of employment, be paid for the unused compensatory time at a rate of compensation not less than:

(1) The average regular rate received by such employee during the last three years of the employee's employment; or

(2) The final regular rate received by such employee, whichever is higher.

E. A municipal police employee who has accrued compensatory time off authorized to be provided under Subsection A, and who has requested the use of such compensatory time, shall be permitted by the employee's employer to use such time within a reasonable period after making the request if the use of the compensatory time does not unduly disrupt the operations of the department.

F. The provisions of this section shall not apply, however, to any municipality or employee exempt from coverage under the provisions of the federal Fair Labor Standards Act, as amended.

Acts 1986, No. 138, §1, eff. June 26, 1986.



RS 33:2214 - Annual vacation; sick leave; recovery from third persons

§2214. Annual vacation; sick leave; recovery from third persons

A.(1) Each employee of the police departments of the municipalities embraced by this Subpart, except the city of Westwego, shall, after having served one year with a respective department, be entitled and given with full pay an annual vacation leave of fifteen days during each calendar year, which shall not be denied to any such employee for any reason whatsoever.

(2) This Subsection shall also apply to municipalities having a population of more than two hundred fifty thousand.

B.(1) Each employee of the police departments of the municipalities covered by this Subpart, except the city of Westwego, shall be entitled to and given with full pay a sick leave aggregating not less than fifty-two weeks during any calendar year when the conditions actually warrant. Any police department employee who draws such full pay during sick leave shall have such pay decreased by the amount of worker's compensation benefits actually received by such employee.

(2) An employee of the police department, for purposes of this Subsection, shall not include personnel employed primarily to perform purely clerical or nonenforcement duties, including but not limited to the following: typographical duties, office machine operators, switchboard operators, filing clerks, stenoclerk, stenographers, and secretaries.

C.(1) When the cause for the granting of such sick leave is injury or disease sustained under circumstances creating in some third person other than the municipality a legal liability to pay damages in respect thereto, the municipality may bring suit against such third person to recover any amount which it has paid to its employee as sick leave under the provisions of this Section. If either the employee or the municipality brings suit against such third person, he or it shall forthwith notify the other in writing of this fact and of the name of the court in which the suit is filed, and such other may intervene as party plaintiff in the suit.

(2) In the event the municipality or the employee becomes party plaintiff in a suit against such third person and damages are recovered, such damages shall be so apportioned in the judgment that the claim of the municipality for the sick leave actually paid shall take precedence over that of the employee. If the damages are not sufficient or are sufficient only to reimburse the municipality for the sick leave which it has paid, such damages shall be assessed solely in its favor. However, if the damages are more than sufficient to so reimburse the municipality and to also reimburse it any other sums due it by such third person under the Worker's Compensation Act, then the excess shall be assessed in favor of the employee, and upon payment thereof to the employee, the liability of the municipality for additional sick leave beyond that already paid, insofar as relates to such injury or disease, shall cease to the extent of the amount actually so paid by such third person to the employee.

(3) No compromise with such third person by either the municipality or the employee shall be binding upon or affect the rights of the other.

D. Notwithstanding any other provision of law to the contrary, the provisions of Subsections B and C of this Section shall be applicable to the employees of the Baton Rouge Metropolitan Airport Police/Aircraft Rescue Fire Fighting unit.

Amended by Acts 1968, No. 97, §1; Acts 1983, 1st Ex.Sess., No. 1, §6; Acts 1986, No. 671, §1; Acts 1995, No. 446, §1; Acts 2001, No. 370, §1.

NOTE: See Acts 1995, No. 446, §2 making Act applicable only to employees hired after 1/1/96.



RS 33:2214.1 - Work on holidays

§2214.1. Work on holidays

All municipal police department employees to which this Subpart applies who are required to work on Christmas, New Year's Day, July 4th, and Labor Day, and/or on any other two state legal holidays to be selected and designated by the local governing authority, shall receive, in addition to the compensation to which such employee would be entitled under laws and pay plans in effect, extra compensation at the rate of one times his usual salary, to be determined by reducing his average monthly salary to an hourly scale but which, in no event, shall be less than two times the hourly rate payable to the employee for straight or regular time under laws or pay plans in effect; provided, that in lieu of additional compensation, governing authorities, at their option, may grant police department employees time off from work for which such additional compensation would be due and payable to said employees.

Nothing in this Section shall preclude a local governing authority from granting to its municipal police department employees covered hereby, additional holidays; provided payment therefor is not less than required by the provisions of this Section.

Added by Acts 1975, No. 124, §1.



RS 33:2214.2 - Annual vacation; city of Lafayette

§2214.2. Annual vacation; city of Lafayette

Except as provided in R.S. 33:2214(A), the Fire and Police Civil Service Board of the city of Lafayette and the governing authority of the city of Lafayette may agree to provide vacation benefits to employees of the police department in accordance with the vacation rules of the Municipal Government Employees' Civil Service System of the city of Lafayette, and such agreement shall serve to supercede the provisions of R.S. 33:2214(A).

Acts 1986, No. 232, §1.



RS 33:2215 - Reduction in rank prohibited

§2215. Reduction in rank prohibited

No governing body, official, officer, or employee of any municipality affected by this Sub-part shall, when this Sub-part first becomes effective in the municipality, reduce any employee in grade, rank, or class of position, nor abolish any grade, rank, or class of position for the sole purpose of complying with the provisions hereof. However, a municipality need not be required to create any position, grade, rank, or class of employment when this Sub-part first becomes effective, for the sole purpose of complying with the provisions hereof.



RS 33:2216 - Enforcement

§2216. Enforcement

The provisions of this Sub-part may be enforced through proper civil proceedings brought in the district court having jurisdiction over the territorial limits of the municipality involved.



RS 33:2217 - Civil service laws not affected

§2217. Civil service laws not affected

Nothing contained in this Sub-part shall repeal or supersede any civil service law.



RS 33:2218.1 - Redesignated

§2218.1. Redesignated to R.S. 40:1667. See Acts 2014, No 158, §§3 and 7.



RS 33:2218.2 - Redesignated

§2218.2. Redesignated to R.S. 40:1667.1. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.3 - Redesignated

§2218.3. Redesignated to R.S. 40:1667.2. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.4 - Redesignated

§2218.4. Redesignated to R.S. 40: 1667.3. See Acts 2014, No. 158, §§3 and 4.



RS 33:2218.5 - Redesignated

§2218.5. Redesignated to R.S. 40:1667.4. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.6 - Redesignated

§2218.6. Redesignated to R.S. 40:1667.5. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.7 - Redesignated

§2218.7. Redesignated to R.S. 40:1667.6. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.8 - Redesignated

§2218.8. Redesignated to R.S. 40:1667.7. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.9 - Redesignated

§2218.9. Redesignated to R.S. 40:1667.8. See Acts 2014, No. 158, §§3 and 7.



RS 33:2218.10 - Redesignated

§2218.10. Redesignated to R.S. 40:1667.9. See Acts 2014, No. 158, §§3 and 7.



RS 33:2221 - To 2242 [Blank] See, now, R.S. 11:3501 to 3518, 3541 to 3554, and 3566.

SUBPART C. PENSION AND RELIEF FUND IN

MUNICIPALITIES BETWEEN 7,500 AND 250,000

§2221. §§2221 to 2242 [Blank] See, now, R.S. 11:3501 to 3518, 3541 to 3554, and 3566.



RS 33:2281 - To 2307 [Blank] See, now, R.S. 11:3631 to 3662.

SUBPART D. PENSION FUND FOR NEW ORLEANS

§2281. §§2281 to 2307 [Blank] See, now, R.S. 11:3631 to 3662.



RS 33:2331 - Officers and agents of society for the prevention of cruelty to children as special police officers

SUBPART E. MISCELLANEOUS PROVISIONS

§2331. Officers and agents of society for the prevention of cruelty to children as special police officers

The mayor of any city or town, and the police jury of any parish shall appoint and commission as special police officers the officers of the society for the prevention of cruelty to children, and other agents nominated by the society. The officers and agents so commissioned shall have the usual power of policemen and peace officers. No city, town, or parish shall be liable hereunder for any compensation to the officers. The police force of all cities and towns shall aid any corporation for the prevention of cruelty to children, its members, or agents in the enforcement in its respective locality of all laws enacted for the prevention of cruelty to children.



RS 33:2332 - Storage charges on recovery of lost or stolen automobile; sale of automobile

§2332. Storage charges on recovery of lost or stolen automobile; sale of automobile

The police departments in all cities having more than one hundred thousand population may charge storage, not exceeding fifteen dollars per month on all lost or stolen automobiles which are found or recovered by the departments, and may dispose, at public auction, of all lost or stolen automobiles found or recovered and stored with the department, at the expiration of ninety days from the date that the cars were first stored with the department; the proceeds of the sales are to be used for the payment of storage charges assessed against the automobile, and the sale and advertising charges; the balance, if any, is to be retained in the municipal treasury, subject to the order of the owner of the automobile thus sold, upon proof by him of the fact that he was the owner. However, no stored automobile shall be sold until the chief of police has first advertised the fact, for thirty days, in a newspaper published in the municipality, that the police department has in its possession the lost or stolen automobile, which shall be described by make, model, serial number, and engine number; and that the owner is called upon to present himself, prove ownership, and pay the accrued storage charges, as well as the cost of advertisement.



RS 33:2333 - Stolen, seized, or relinquished property; disposition

§2333. Stolen, seized, or relinquished property; disposition

A. The provisions of this Section shall apply to all stolen property recovered by any police department and all property lawfully seized by or voluntarily relinquished to any police department the disposition of which is not otherwise provided for by local and state law.

B. All property described in Subsection A of this Section shall be disposed of as follows:

(1) Contraband shall be delivered to the district court of the judicial district in which the police department is located, to be disposed of in accordance with the provisions of R.S. 15:41.

(2)(a) Noncontraband shall not be disposed of prior to the lapse of one hundred fifty days. If the property has not been claimed by the owner within that time, the police department shall dispose of the property as provided in this Subsection. The first disposition of such property shall be that all appropriate and usable property shall be given to nonprofit youth facilities or to any other nonprofit organization. Thereafter, all remaining usable property shall be disposed of by publicly advertised auction held in compliance with relevant laws governing public auctions. If any property is determined to be unusable, it shall be sold to a salvage company or destroyed.

(b) However, no property shall be disposed of until the department has advertised twice within thirty days in a newspaper published in the municipality that the police department has within its possession the property to be disposed of. The advertisement shall describe the property and shall call upon the owner to present himself, prove ownership, and pay the accrued storage charges, as well as the cost of advertisement.

(3) Repealed by Acts 2003, No. 981, §2, eff. July 1, 2003.

Added by Acts 1977, No. 641, §1. Acts 1985, No. 537, §1; Acts 1999, No. 828, §1; Acts 2003, No. 981, §§1 and 2, eff. July 1, 2003.



RS 33:2334 - Chief of police; taking appearance bond; fee; disposition of revenues

§2334. Chief of police; taking appearance bond; fee; disposition of revenues

A. A fee of fifteen dollars shall be allowed for each appearance bond taken by a municipal chief of police when required to do so, unless suspended by a judge of the court in which the charge requiring the bond is filed. Upon acquittal of the defendant, this fee shall be refunded to the individual who paid the fee.

B.(1) The fee authorized in Subsection A of this Section shall be payable to the general fund of the municipality. The municipality shall, subject to applicable law, appropriate thirteen dollars of the fee to the chief of police to be used for law enforcement purposes.

(2) The municipality may appropriate quarterly two dollars of the fee authorized in Subsection A of this Section to the Louisiana Association of Chiefs of Police. The Louisiana Association of Chiefs of Police shall use the proceeds derived from the fee for law enforcement education and training and for members of the association.

C. The fee charged by a municipal chief of police for copies of an appearance bond shall not exceed one dollar per page.

Acts 1986, No. 624, §1; Acts 1989, No. 327, §1; Acts 1995, No. 528, §1, eff. Aug. 1, 1995; Acts 2001, No. 674, §1, eff. June 25, 2001.



RS 33:2335 - Enforcement jurisdiction

§2335. Enforcement jurisdiction

In the exercise of the police power of the state and in furtherance of the purpose of promoting more effective enforcement of state laws by municipal police officers, any such officer, when certified in accordance with the provisions of R.S. 40:2402 et seq., and acting under written authorization from the officer's appointing authority, shall have jurisdiction to enforce all laws under the various jurisdictions of the state pursuant to a written request, specifying the names of the individuals and time periods involved, from the appointing authority of the jurisdiction to which the officer is to be assigned. Nothing herein shall allow permanent agreements between agencies. Any such officer having jurisdiction to enforce all laws under the various jurisdictions of the state in accordance with the provisions of this Section shall be considered as a borrowed employee.

Acts 1988, No. 109, §1, eff. June 29, 1988.



RS 33:2336 - Uniforms, equipment, and badges

§2336. Uniforms, equipment, and badges

A. No department, division, or agency of the state or of any municipality, parish, or other political subdivision of the state charged with law enforcement or the apprehension of violators of any state, municipal, or parochial laws or ordinances shall provide, furnish to, or permit its employees to wear a uniform of the same color, design, or markings as that worn by the New Orleans Police Department or which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the uniforms used and worn by the police employees of the New Orleans Police Department.

B. It shall be unlawful for any person to utilize or wear a uniform of the same color, design, or markings as that worn by the New Orleans Police Department or to utilize or wear a uniform which is so similar in appearance as to confuse, tend to confuse, or not be clearly distinguishable from the uniform used and worn by the police employees of the New Orleans Police Department. This Subsection does not apply to a person who first obtains the express, written consent of the chief of police for the New Orleans Police Department.

Acts 1997, No. 1080, §2.



RS 33:2337 - Mutual aid; local police departments

§2337. Mutual aid; local police departments

A.(1) In the event of an emergency or a special event and upon the request of another police department or sheriff's office, by the chief of police, the sheriff, or their designees of that department on duty at the time of the emergency or special event, a political subdivision, city marshal, and city constable may furnish police manpower and equipment if the chief of police, the sheriff, or their designees on duty, of the police department or sheriff's office receiving the request for aid is of the opinion that such police manpower and equipment are available.

(2) If the responding agency agrees to provide mutual aid, the personnel of the responding agency shall report to and shall work under the direction and supervision of the senior officer of the requesting agency on duty at the time that the request for aid is made. During the emergency or special event the personnel of the responding agency shall have the same law enforcement authority as the personnel of the requesting agency. Police manpower and equipment may be recalled at the sole discretion of the highest ranking officer on duty of the responding agency furnishing police manpower and equipment. During the emergency, the responding agency shall be considered the agent of the requesting agency.

(3)(a) "Emergency" means an actual or potential condition that poses an immediate threat to life or property and exceeds the capability of the requesting agency to counteract successfully.

(b) "Special event" means an actual or potential situation that poses or may pose a threat to life or property because of the number of people involved and exceeds the capability of the requesting agency to counteract successfully.

B. In situations where mutual aid is utilized, radio communications shall be established, if possible, through the radio systems patch, or one of the officers shall maintain personal eye to eye contact with an officer of the other agency and pass information between agencies.

C. The provision of mutual aid shall not give rise to liability or responsibility for failure to respond to a request for assistance.

D. Nothing contained in this Section shall be construed to limit the responding agency's authority to apply for, administer, and expend any grants, gifts, or payments in aid of homeland security, disaster prevention, preparedness, response, or recovery.

Acts 1997, No. 1178, §1; Acts 2006, No. 539, §1; Acts 2012, No. 343, §1.



RS 33:2338 - Mutual aid; Louisiana Association of Chiefs of Police Emergency Response Task Force

§2338. Mutual aid; Louisiana Association of Chiefs of Police Emergency Response Task Force

A.(1) In the event of an emergency or a special event and upon the request of another police department or sheriff's office, by the chief of police, the sheriff, Louisiana Sheriff's Association, Louisiana State Police, or their designees of that department on duty at the time of the emergency or special event, the Louisiana Association of Chiefs of Police Emergency Response Task Force, herein referred to as "task force", may furnish police manpower and equipment if the task force is of the opinion that such police manpower and equipment are available.

(2) If the task force agrees to provide mutual aid, the personnel who provides mutual aid shall report to and shall work under the direction and supervision of the senior officer of the requesting agency on duty at the time that the request for aid is made. During the emergency or special event the personnel of the task force shall have the same law enforcement authority as the personnel of the requesting agency. Police manpower and equipment may be recalled at the sole discretion of the task force. During the emergency, the task force shall be considered the agent of the requesting agency.

(3)(a) "Emergency" means an actual or potential condition that poses an immediate threat to life or property and exceeds the capability of the requesting agency to counteract successfully.

(b) "Special event" means an actual or potential situation that poses or may pose a threat to life or property because of the number of people involved and exceeds the capability of the requesting agency to counteract successfully.

B. In situations where mutual aid is utilized, radio communications shall be established, if possible, through the radio systems patch, or one of the officers shall maintain personal eye to eye contact with an officer of the task force and pass information between agencies.

C. The provision of mutual aid shall not give rise to liability or responsibility for failure to respond to a request for assistance.

D. Nothing contained in this Section shall be construed to limit the task force's authority to apply for, administer, and expend any grants, gifts, or payments in aid of homeland security, disaster prevention, preparedness, response, or recovery.

Acts 2008, No. 448, §1, eff. June 25, 2008.



RS 33:2339 - Detail or secondary employment; city of New Orleans

§2339. Detail or secondary employment; city of New Orleans

A.(1) The managing director and employees of the Office of Police and Secondary Employment (OPSE), or its successor, may only communicate with the New Orleans Police Department, its staff, officers, or superintendent regarding matters concerning paid detail or secondary employment assignments. All other matters shall be communicated in writing, in a standardized format available for public review. The provisions of this Subsection shall not apply to the Public Integrity Bureau.

(2) The provisions of this Section shall apply to any other entity which may be created, or which supercedes OPSE, to oversee or manage paid details or secondary employment of New Orleans city police officers.

B.(1) The office of the independent police monitor shall investigate any complaint concerning any detail or secondary employment of a New Orleans city police officer. In addition, the office of the independent police monitor may examine, review, audit, inspect, and investigate the records, books, reports, documents, papers, correspondence, accounts, audits, inspections, reviews, recommendations, plans, films, tapes, pictures, computer hard drives, software data, hardware data, e-mails, instant messages, text messages, and any other data and material relevant to any detail or secondary employment complaint and may issue an administrative subpoena duces tecum to require the production of books, records, documents, or other evidence deemed relevant or material to an investigation. The subpoena duces tecum shall comply with all applicable constitutionally established rights and processes.

(a) The subpoena duces tecum may be served by certified mail, return receipt requested, at the addressee's residence or business address.

(b) The entity receiving the subpoena duces tecum may file a motion with the Civil District Court for the parish of Orleans to amend or quash the subpoena. The motion shall be filed any time before the date for attendance or compulsion specified in the subpoena or within twenty days after the subpoena duces tecum has been served, whichever is earlier. In no event shall any penalty attach to the recipient of such an administrative subpoena duces tecum for failure to respond without an order from the Civil District Court for the parish of Orleans.

(c) If the subpoena duces tecum is not quashed and is not complied with by the date for production of documents, the office of the independent police monitor may apply to the Civil District Court for the parish of Orleans for an order compelling compliance with the subpoena. Any person failing to comply with the order compelling compliance shall be adjudged in contempt of court.

(d) Any costs and attorney fees incurred by the office of the independent police monitor shall be taxed against the person who failed or refused to comply with the terms of the subpoena.

(e) When the office of the independent police monitor has reason to believe that a person may attempt to conceal or destroy materials essential to an investigation, examination, audit, or inspection, such office may apply by verified petition to the Civil District Court for the parish of Orleans for an order protecting the materials from concealment or destruction. The court may order and fix the amount of a bond to be posted and conditioned upon compliance with the terms of the subpoena. The order shall be directed to the person upon whom the subpoena will be served and to any other person necessary to protect the materials from concealment or destruction.

(2) The office of the independent police monitor may examine the accounts and books of OPSE, or any other entity which may be created, or which supercedes the Office of Police and Secondary Employment, to oversee or manage paid details or secondary employment of New Orleans city police officers.

C.(1) The head of OPSE shall not be within the chain of command of the New Orleans Police Department but shall be bound to observe the Police Officers Bill of Rights and shall be prohibited from disciplining an officer.

(2) The chief management officer for the OPSE shall refer all complaints of unprofessional conduct to the Public Integrity Bureau.

D. The maximum administrative fee on hourly detail or secondary employment shall be five dollars per hour.

E. Each assignment of paid police detail and secondary employment, as well as any exempted detail or details exempted from rotation, the name of any coordinator assigned to such detail, as well as the rationale given for any exemption from detail policy or procedure shall be a public record subject to the Public Records Law.

F. All communications of OPSE, its managing director and employees regarding references to police officers, employees of the New Orleans Police Department, and businesses and other contracting entities regarding details or secondary employment shall be subject to a public records request and the information shall be considered a public record pursuant to R.S. 44:1 et seq., and shall also be available under the Freedom of Information Act.

G. As used in this Section, "OPSE" shall mean the Office of Police and Secondary Employment or any other entity which may be created, or which supercedes the Office of Police and Secondary Employment, to oversee or manage paid details or secondary employment of New Orleans city police officers.

H. The provisions of this Section shall not apply to any police details or secondary employment by police personnel on behalf of any district created pursuant to Part II of Chapter 29 of Title 33 of the Louisiana Revised Statutes of 1950.

Acts 2013, No. 94, §1, eff. June 4, 2013.



RS 33:2341 - Purpose

SUBPART F. LAW ENFORCEMENT EXECUTIVE

MANAGEMENT INSTITUTE

§2341. Purpose

It is the intent of the legislature in the exercise of the police power of the state to create a board to promote the public peace, by establishing training programs for chiefs of police to provide management courses and skills to enhance the safety of the citizens of Louisiana and the enforcement of state laws. The provisions of this Section shall not apply to the superintendent of the Louisiana State Police, sheriffs, and constables.

Acts 2003, No. 388, §1, eff. June 18, 2003; Acts 2011, No. 161, §1.



RS 33:2342 - Law Enforcement Executive Management Institute; creation; board; membership

§2342. Law Enforcement Executive Management Institute; creation; board; membership

A. The Law Enforcement Executive Management Institute is hereby created within the office of the governor and shall be domiciled in the city of Baton Rouge.

B. The Law Enforcement Executive Management Institute shall be governed by a board. The board shall be composed of five members, all of whom shall be United States citizens and residents of the state.

C. The board shall consist of the following members:

(1) Three members appointed by the governor from a list of at least six persons submitted by the Louisiana Association of Chiefs of Police all of whom shall be current municipal chiefs of police and Peace Officer Standards and Training certified.

(2) One member appointed by the governor from a list of at least three persons, all of whom shall be current mayors, submitted by the Louisiana Municipal Association.

(3) The executive director of the Louisiana Commission on Law Enforcement and the Administration of Criminal Justice.

D. The qualifications of each member of the board shall continue throughout his term in office. In the event a member should cease meeting the qualifications, his seat shall be declared vacant and the vacancy shall be filled pursuant to the same process as for the original appointment for the remainder of the unexpired term.

E. Of the four members of the board who are appointed, two shall be appointed for a term of three years and two shall be appointed for a term of two years. Thereafter all appointed members shall be appointed for terms of two years and shall continue to serve until reappointed or replaced. In the event of death or resignation of a member, his successor shall be appointed to serve the unexpired term for which the member had been appointed within thirty days pursuant to the same process as that used to make the original appointment.

F. The appointments by the governor shall be subject to confirmation by the Senate.

G. Members shall serve without compensation.

Acts 2003, No. 388, §1, eff. June 18, 2003.



RS 33:2343 - Meetings; quorum

§2343. Meetings; quorum

A. The board shall meet regularly each calendar quarter at such time and place as it may determine. The board may meet at such other times as it deems appropriate. Four members of the board shall constitute a quorum.

B. The board shall annually elect a chairman and such other officers of the board as they may determine necessary and appropriate for the administration, implementation and enforcement of this Subpart.

Acts 2003, No. 388, §1, eff. June 18, 2003.



RS 33:2344 - Functions; powers; duties

§2344. Functions; powers; duties

A. The institute, by and through the board, shall serve as the coordinator for the training of chiefs of police in Louisiana.

B. The institute, by and through the board, shall have the following functions, powers, and duties:

(1) Establish a new chief of police development course prior to December 31, 2011.

(2) Establish a chief of police continuing education program prior to December 31, 2011.

(3) Repealed by Acts 2004, No. 8, §2, eff. May 6, 2004.

(4) Establish requirements for approval and accreditation of other training and continuing education programs sponsored or offered by the federal government, other states, and agencies outside the jurisdiction of the institute.

(5) Cooperate with municipal, parish, special district, state, and federal law enforcement agencies in training programs.

(6) Conduct research to improve law enforcement and police administration and stimulate research by public and private agencies for that purpose.

(7) Accept donations, contributions, grants, or gifts from individuals, foundations, state or federal government.

(8) Contract with other persons as the board deems necessary for services, facilities, studies, or training.

C. The provisions of this Section shall not apply to the superintendent of the Louisiana State Police, sheriffs, and constables.

Acts 2003, No. 388, §1, eff. June 18, 2003; Acts 2004, No. 8, §2, eff. May 6, 2004; Acts 2011, No. 161, §1.



RS 33:2345 - Training

§2345. Training

A. Beginning January 1, 2004, each municipal chief of police who has been either elected or appointed to the position of municipal chief of police shall successfully complete the New Chief Management Course not later than one year after such election or appointment.

B. Beginning January 1, 2015, each municipal chief of police shall be required to complete twelve hours of continuing education as approved by the board within every calendar year.

C. Failure to comply with this Section shall subject the municipal chief of police to forfeit any benefits provided for in R.S. 40:1667.1.

D. The provisions of this Subpart shall be effective and the requirements of this Section imposed only if and when sufficient funds are appropriated by the legislature to fund the institute.

E. The provisions of this Section shall not apply to any municipal chief of police who has continuous service from January 1, 1983.

F. The provisions of Subsection A of this Section shall not apply to any municipal chief of police elected or appointed prior to January 1, 2004.

G.(1) The provisions of Subsections A and B of this Section shall also apply to every nonmunicipal chief of police elected or appointed to the position of chief of police on or after January 1, 2012.

(2) For purposes of this Subsection, "nonmunicipal chief of police" shall include any chief of police of a board, authority, commission, department, office, division, or agency of the state or any of its political subdivisions, except it shall not include the chief of police of a municipal police department.

H. The provisions of this Section shall not apply to the superintendent of the Louisiana State Police, sheriffs, and constables.

Acts 2003, No. 388, §1, eff. June 18, 2003; Acts 2004, No. 8, §1, eff. May 6, 2004; Acts 2011, No. 161, §1; Acts 2014, No. 638, §1.



RS 33:2391 - Applicability

CHAPTER 5. CIVIL SERVICE

PART I. CIVIL SERVICE FOR CITIES OF OVER

100,000 POPULATION

§2391. Applicability

A. This Part shall apply to any city having a population exceeding one hundred thousand according to the latest federal decennial census.

B. This Part shall not apply to positions which are covered by Part II of this Chapter.

C. In the event that the civil service of any city pursuant to this Part is determined by a final judgment of a court of competent jurisdiction to not be subject to this Part, the civil service of the city shall be subject to the jurisdiction of the state civil service system. The provisions of this Subsection shall not apply to any municipality with a population of not less than two hundred fifteen thousand persons and not more than three hundred thousand persons according to the latest federal decennial census.

Acts 2013, No. 362, §1.



RS 33:2392 - Short title

§2392. Short title

This Part shall be known as and may be cited as "the City Civil Service Law."



RS 33:2393 - Definitions

§2393. Definitions

The following words and phrases when used in this Part shall have the following meaning, unless the context clearly requires otherwise:

1. "Allocation" means the official determination of the class to which a position in the classified service belongs.

2. "Appointing authority" means any officer, board, agency, commission, or person having the power to make appointments to positions in the city service.

3. "Appointment" means the designation of a person, by due authority, to become an employee in a position, and his induction into employment in the position.

4. "Class" or "class of positions" means a definitely recognized kind of employment in the classified service, designed to embrace positions that are so nearly alike in the essential character of their duties, responsibilities, and consequent qualification requirements, that they can fairly and equitably be treated alike under like conditions for all personnel purposes.

5. "Classification plan" means all the classes of positions established for the classified service.

6. "Classified service" means all offices and positions of trust or employment in the city service, except those placed in the unclassified service by this Part.

7. "Commission" means the city civil service commission.

8. "Competitive position" means any position in the classified service that is subject to the requirements of this Part relating to appointment on the basis of competitive tests of fitness, and applies to every position in the classified service that is not expressly excepted or included among the positions in the unclassified service.

9. "Demotion" means a change of an employee in the classified service from a position of one class to a position of another class for which a lower maximum rate of pay is prescribed.

10. "Department" means the department of city civil service, including both the commission and the director.

11. "Director" means the city director of personnel.

12. "Division" or "division of the service" or "agency" means a city department or any division or branch thereof, or any agency of the city government, or branch of the city service, or any corporation organized for public purposes, of which fifty per cent. or more of the stock thereof is owned or controlled by the city, all the positions in which are under the same appointing authority.

13. "Eligible" means a person whose name is on a list.

14. "Employee" means a person legally occupying a position.

15. "Employment list" means an original entrance employment list, a promotion employment list, or a reemployment list.

16. "Entrance test" means a test for positions in a particular class, admission to which is not limited to persons employed in the city service.

17. "List" means an employment list, an original entrance employment list, a promotion employment list, or a reemployment list.

18. "Organization unit" means any administrative agency or part thereof that is designated by rule or regulation as a unit for purposes of administration of this law.

19. "Original entrance employment list" means an employment list for a class resulting from tests of fitness open to all applicants who meet the prescribed requirements for admission to the tests, regardless of prior employment in the classified service.

20. "Pay" means salary, wages, fees, allowances, and all other forms of valuable consideration, or the amount of any one or more of them, earned by or paid to any employee by reason of service rendered in any position, but does not include allowances for expenses authorized and incurred as incidents to employment.

21. "Pay plan" means all the scales of rates of pay prescribed under the provisions of this Part for classes of positions in the classified service.

22. "Promotion" means a change of an employee in the classified service from a position of one class to a position of another class for which a higher maximum rate of pay is provided in the pay plan.

23. "Promotion employment list" or "promotion list" means an employment list for a class resulting from tests of fitness limited to applicants who are employees of lower classes in the classified service.

24. "Promotion test" means a test for positions in a particular class, admission to which is limited to employees in the classified service who have held a position in another class.

25. "Public hearing" means a hearing held after public notice of at least five days, at which any person may have a reasonable opportunity to be heard, in accordance with rules and regulations adopted by the commission.

26. "Reemployment list" means an employment list for a class consisting of a list of names of persons who have previously occupied positions allocated to that class, and who have been found to be entitled to certification for reappointment to positions of the class.

27. "Regular employee" means an employee who has been appointed to a position in the classified service in accordance with this Part after completing his working test period.

28. "City service" or "civil service of the city" means all offices and positions of trust or employment of the city, any department, agency, board or commission thereof, or corporation organized for public purposes, of which fifty per cent. or more of the stock is owned or controlled by the city, including persons employed by city or joint federal and city agencies administering city and federal relief and other funds, other than the military and naval service, irrespective of whether the pay for the offices and positions of trust or employment be paid out of the city treasury, either in whole or in part, except those excepted by the provisions of this Part.

29. "Temporary appointment" means an appointment for a limited period of service without acquisition by the appointee of any continuing right to be retained as an employee beyond that period.



RS 33:2394 - Effective date of provisions

§2394. Effective date of provisions

Any system of city civil service under Act 171 of 1940, as amended, which is in force on the effective date of the Revised Statutes, is continued in effect under the provisions of this Part. The rights of any person under Act 171 of 1940, as amended, which exist on the effective date of the Revised Statutes are continued in effect. Every rule, classification plan, allocation, or pay plan under Act 171 of 1940, as amended, which is in force on the effective date of the Revised Statutes is continued in effect until it is amended or repealed by the proper authority under this Part.



RS 33:2395 - Department of city civil service; appropriations; facilities

§2395. Department of city civil service; appropriations; facilities

There is created in the city government a department of city civil service, the administrative head of which shall be the city director of personnel. In the department there shall be a city civil service commission, composed of three members.

Adequate annual appropriations shall be made to enable the department to carry out effectively the provisions of this Part.

The domicile of the department shall be in the city to which it appertains, at which place suitable offices and quarters shall be provided by the governing body of the city. All officers and employees of the city shall allow the department the reasonable use of public buildings under their control, and furnish heat, light and furniture, for any examination, hearing, or investigation authorized by this Part.



RS 33:2396 - City civil service commission

§2396. City civil service commission

A. The city civil service commission shall be composed of three electors of the city in which they serve. No member of the commission shall be a candidate for nomination or election to public office or hold any other public office or position of public employment, the office of notary public or a military or naval office excepted, nor shall any member of the commission be or have been, during the period of six months immediately preceding his appointment, a member of any local, state, or national committee of a political party, or an officer or member of a committee of any factional or political club or organization.

B. One member of the commission shall be appointed by the governing body of the city, and, in a municipality of two hundred fifty thousand or over, two members shall be appointed by the governor. The first three members of the commission shall be appointed within thirty days after this Part takes effect in a city under R.S. 33:2391, Sub-section A.

The term of office of each member shall be six years, except the terms of the first three members. These terms shall be two years, three years, and four years, respectively, to be designated at the discretion of the mayor; at the expiration of these respective terms, the governing body of the city shall appoint the successor of the member appointed by it, and, in a municipality having a population of two hundred fifty thousand or more, the governor shall appoint the successors of the members appointed by him.

Each member of the commission shall serve until his successor has been appointed and qualified. Before entering on his duties, a commissioner shall take the oath of office, which shall include a statement of his belief in and desire to support the principles of the merit system.

A member of a commission in existence on the effective date of the Revised Statutes, under Act 171 of 1940, as amended, shall continue to serve until the expiration of the term for which he was appointed.

Any vacancy occurring in the commission shall be filled for the remainder of the term in the same manner as the preceding commissioner was selected and appointed. Within thirty days after the receipt of notice from any person of the occurrence of a vacancy in the commission or of the expiration of the term of a member of the commission, the governing body of the city or the governor, as the case may be, shall appoint the successor. If the governing body of a city fails to appoint one original commissioner or fails to appoint his successor within the time and in the manner herein provided, the governor shall select and appoint the commissioner in a municipality of two hundred fifty thousand or more.

C. A member of the commission shall be removable only for cause by the mayor upon recommendation of a committee composed of the city attorney and presiding or senior district judge, after being given a copy of charges against him and an opportunity to be heard publicly on such charges. A copy of the charges and a transcript of the record of the hearing shall be filed with the Secretary of State.

D. Members of the commission shall each be paid twenty-five dollars for each day devoted to the work of the commission, but not more than two thousand dollars each in any year. They also shall be entitled to reimbursement for necessary traveling and other expenses.

E. The commission annually shall elect one of its members chairman. It shall maintain its principal office in space provided for it by the proper city officials, shall maintain its records at that principal office, and shall hold its regular meetings there. At least one regular meeting shall be held in each month, except in the months of July and August. Special meetings may be held at times and places specified by call of the chairman or mayor. Notice of the time and place of all meetings shall be given in writing to each member by the director. Meetings of the commission shall be open to the public. Two members shall constitute a quorum for the transaction of business. The director shall act as secretary of the commission, and shall keep adequate records and minutes of its business and official actions. The officer charged by law with the custody of the city buildings shall assign suitable office space to the commission for executing the duties charged to it and to the director.



RS 33:2397 - Duties of the commission

§2397. Duties of the commission

The commission shall:

(1) Represent the public interest in the improvement of personnel administration in the city service.

(2) Advise the mayor and the director on problems concerning personnel administration.

(3) Advise and assist the director in fostering the interest of institutions of learning, and civic, professional, and employee organizations in the improvement of personnel standards in the city service.

(4) Make, either at the direction of the mayor or upon the petition of any citizen for just cause, or upon its own motion, any investigation concerning the administration of personnel in the city service, and review and modify, or set aside, any action by the department which the commission determines to be desirable or necessary in the public interest.

(5) Make and publish annual reports, and such special reports as it considers desirable, to the mayor, regarding personnel administration in the city service and recommendations for improvement therein.

(6) Conduct hearings and pass upon complaints by or against any officer or employee in the classified service for the purpose of demotions, reduction in pay or position, suspension or dismissal of such officer or employee.

(7) Make, alter, amend, and promulgate rules.

(8) Hear and pass upon matters which the director of personnel brings before it for determination, and perform all the duties with reference to the director of personnel that are assigned to the director in relation to all other positions in the classified service.

(9) Perform other duties required by law.



RS 33:2398 - City director of personnel

§2398. City director of personnel

The city director of personnel shall be in the classified service and shall be a person who has had experience in the field of personnel administration and is familiar with its principles and methods, and who is in sympathy with the application of merit principles and scientific methods of public employment. He shall receive an annual salary fixed in accordance with the pay plan adopted under R.S. 33:2406. He shall neither hold nor become a candidate or applicant for any other public office, or position of trust or public employment.

(b) Within thirty days after the first members of the commission have been appointed and qualified, and thereafter within thirty days after a vacancy occurs in the office of director, which cannot be filled from an existing list pursuant to this Section, the commission shall appoint a special examining committee of three persons to examine the qualifications of all persons applying for appointment to the office of director. The members of the committee shall be persons who have knowledge of and are in sympathy with the principles of the merit system in public personnel administration. The members of the committee may, but need not necessarily, be either citizens or residents of Louisiana. Any two members shall constitute a quorum. The committee shall have the same powers and duties with respect to the conduct of the test and establishment of the employment list for the position of director as are vested in or imposed upon the director under the provisions of this Part with respect to other positions in the classified service.

As soon as practicable after its appointment, and in no event more than sixty days thereafter, the examining committee shall hold an adequate competitive test, designed to determine whether applicants possess the necessary qualifications, in accordance with the provisions of this Part, and examine applicants for the position of director, and shall certify to the commission the names of the three persons rated highest in the competitive test and found by the committee to possess the necessary qualifications for the office of director, arranged in descending order, with the name of the person considered best qualified listed first. Persons so certified may, but need not, be either citizens or residents of Louisiana. The commission shall then appoint one of the persons so certified to the office of city director of personnel. No person who has not been examined and certified by an examining committee, as herein provided, shall be appointed to the office of director. Every employment list for director shall expire one year after it is established. The commission shall fix the compensation and shall authorize the payment of actual necessary expenses of members of the examining committee provided for in this Section.

The director shall be in the classified service and shall be subject to removal by the commission only for cause set forth in written charges and after public hearing by the commission, to be held in accordance with rules to be adopted by the commission.

When this Part first takes effect in a city, the first commission may appoint without competitive examination a provisional city director of personnel who shall have all the duties and powers of the director and shall serve until the director is selected as provided above in this Section.



RS 33:2399 - Duties of the director

§2399. Duties of the director

A. The director shall be the executive and administrative head of the department of city civil service and shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon him elsewhere in this Part, he shall:

(1) Attend all meetings of the commission, act as its secretary, and keep minutes of its proceedings.

(2) Establish and maintain a roster of all employees in the city service, in which shall be set forth, as to each employee, the class title of the position held, the salary or pay, any change in class title, pay or status, and any other necessary data.

(3) Appoint, by and with the consent of the commission, under the provisions of this Part, such employees of the department, and experts and special assistants necessary to carry out the provisions of this Part.

(4) Develop, in cooperation with appointing authorities and others, training and educational programs for employees in the city service.

(5) Investigate, from time to time, the operation and effect of this Part, and of the rules, and report his findings and recommendations to the commission and to the mayor.

(6) Make and publish annual reports regarding the work of the department, and such special reports as he considers desirable, to the commission and to the mayor.

(7) Perform any other acts and functions which he considers necessary or desirable to carry out the purposes of this Part, or which he is directed to perform by the commission.

B. The director may designate an employee of the department to act as his deputy. In case of the absence of the director or his inability from any cause to discharge the powers and duties of his office, the powers and duties shall devolve upon his deputy.

C. The director may select officers or employees in the city service to act as examiners in the preparation and rating of tests. An appointing authority shall excuse any employee in his division from his regular duties for the time required for his work as an examiner. Officers and employees shall not be entitled to extra pay for their service as examiners, but shall be entitled to reimbursement for necessary traveling and other expenses.

D. The director may, for the purpose of assisting in the examination of candidates for positions of high responsibility and positions requiring unusual qualities or qualifications, retain the services of persons from within or without the state who, because of their experience or for other reason, have special acquaintance with the qualities or qualifications requisite for such positions.



RS 33:2400 - Rules

§2400. Rules

The director shall recommend to the commission rules necessary or desirable for carrying out the provisions of this Part, and may, from time to time, recommend amendments or additions thereto. When such rules or amendments are recommended by the director, the commission shall hold public hearing thereon, and may approve, alter, amend, or reject the recommendations of the director wholly or in part or modify them and approve them as so modified. The first rules hereunder shall be recommended by the director within six months after his appointment. The commission may propose and adopt new rules or amendments or additions to the rules on its own initiative.

Rules adopted under this Section shall have the force and effect of law. Among other things, the rules shall provide for the method of administering the classification plan and the pay plan; the establishment, maintenance, consolidation, and cancellation of lists; the application of service ratings; the hours of work, attendance regulation, vacations, and leaves of absence for employees in the classified service; and the order and manner in which lay-offs shall be effected. Such rules may include any provisions relating to city employment which are necessary or appropriate to give effect to the provisions and purposes of this Part.

The powers herein conferred upon the director shall be subject to the provisions of this Part, and the pertinent provisions of the legislative charter of the city, and of the rules adopted hereunder, and may be exercised by regulation or by order as the director sees fit. His powers and duties shall not be limited or restricted by the authorization to adopt rules, except to the extent that rules are adopted hereunder.



RS 33:2401 - Unclassified and classified service

§2401. Unclassified and classified service

A. The unclassified service shall include the following positions:

(1) The mayor and other members of the governing body of the city; all officers of the city elected by popular vote; and all persons appointed to vacancies occurring in such elective offices.

(2) All heads of principal executive departments of the city, including the members of the civil service commissions.

(3) Members of the advisory boards and committees appointed by the mayor of the city who serve without pay.

(4) Members of boards, authorities, or commissions appointed by the governing body of the city.

(5) Repealed by Acts 1982, No. 865, §9.

(6) One principal assistant or deputy and one private secretary for:

(a) the mayor

(b) the members of the governing body of the city

(c) each board or head of a department, except the civil service commission.

(7) Persons retained or employed by the director for the purpose of conducting or assisting in the conduct of examinations under R.S. 33:2399, Subsection D.

(8) Officers, secretaries, and employees of the offices of (a) the mayor, (b) the city attorney, and (c) the Board of Liquidation of the City Debt.

(9) One Louisiana attorney serving as legal counsel to each appointing authority.

B. The classified service shall comprise all other positions now existing or hereafter created in the city service.



RS 33:2402 - Classification plan

§2402. Classification plan

The director, as soon as practicable after this Part takes effect in the city, shall cause to be prepared a classification plan which shall consist of classes, designated by standard titles, designed to provide for all positions in the classified service. He shall from time to time review the duties and responsibilities of the positions in the classified service and may add, combine, divide, or abolish classes, or revise the titles of existing classes. The classification plan so provided and any changes therein shall become effective when adopted hereunder as rules or amendments to rules. The director, subject to the rules, shall provide, and may amend from time to time, a written definition for each class, describing the nature of the duties and responsibilities characteristic of positions properly pertaining to the class, with illustrative examples where desirable, and setting forth the minimum qualifications requisite for entrance to positions of the class, together with the principal and natural lines of promotion. The definitions shall be descriptive only, and not restrictive. They shall be construed merely as defining the several classes, and not as prescribing what the duties or qualification requirements of any position shall be, or as limiting the right of any employee to compete for promotion.



RS 33:2403 - Allocation of positions to classes

§2403. Allocation of positions to classes

The director, as soon as practicable after the adoption of a classification plan and, after consultation with the appointing authorities concerned, shall allocate each position in the classified service to its appropriate class, and thereafter shall allocate each new position in the service to its appropriate class, and may reallocate positions from class to class. In making the allocations he shall provide for uniform application of the classification plan to positions under different appointing authorities. Whenever the duties of a position are so changed that the position in effect becomes one of a different class from that to which it is allocated, the change shall operate to abolish the position and to create a new position of the different class. Any employee affected by the allocation or reallocation of the position occupied by him at any time shall, upon his request, be given a reasonable opportunity to be heard thereon.



RS 33:2404 - Use of class titles

§2404. Use of class titles

The title of each class shall be the official title of every position allocated to the class, for all purposes having to do with the position as such, and shall be used to the exclusion of all others on all payrolls, budget estimates, and official records and reports pertaining to the position. However, any abbreviation or code symbol approved by the director may be used to designate a position of a class, and any other title satisfactory to the appointing authority may be used in official correspondence and in any other connection not having to do with the personnel processes covered by this Part. No employee shall be appointed, employed, or paid under any title other than that of the class to which the position occupied by him is allocated.



RS 33:2405 - Status of incumbent of position when allocated

§2405. Status of incumbent of position when allocated

When any position is first allocated hereunder, or is reallocated to a different class to correct an error in its previous allocation, the employee in the position may continue to serve therein, with the status and all the rights and privileges he would have had under this Part if he had been originally appointed by competitive examination and certification hereunder to a position of the class to which the position has been allocated or reallocated, but the employee may be transferred or promoted without further tests of fitness or certification, to any position of the class to which the position previously was allocated while held by him, or his name may be placed on the reemployment list for the class.



RS 33:2406 - Pay plan

§2406. Pay plan

The director, after consultation with the appointing authorities concerned and resort to other measures of investigation and research which he deems desirable, shall cause to be prepared and submit to the commission for approval a pay plan for the classified service, comprising a scale of rates for each class. Each scale of rates shall be determined with due regard to the scales of rates for other classes, and to the relative difficulty and responsibility of the characteristic duties of positions of the class, the minimum qualifications requisite therefor, the prevailing rates of pay for similar employments outside the service, economic considerations, and any other factors that may properly be considered to have a bearing upon the fairness or adequacy of the rates of the pay plan. He shall also, from time to time, recommend changes in the pay plan rendered desirable by changes in classes, economic conditions, or other factors. The pay plan and change therein shall become effective for budget purposes when approved by the mayor with the consent of the governing body of the city, and shall be given effect to the extent expressly approved by the governing body or impliedly so approved by the making of appropriations based on estimates and recommendations of the mayor in terms of the rates of such plan.

The scale of rates for any class shall consist of a minimum rate, a maximum rate, and such intermediate rates as may appear to be necessary or equitable. Original appointment to any position of a class shall be at the minimum rate for the class, except that in unusual cases where economic or employment conditions warrant, the director may, with the approval of the commission, upon recommendation of the appointing authority, authorize appointment at a higher rate within the scale of rates for that position. When an employee is promoted, his pay shall be fixed at the minimum rate for the new class or shall remain at his last rate in his former position, whichever is the higher. When a regular employee is demoted, his pay shall be fixed at the maximum rate for the new class or shall remain at his last rate in his former position, whichever is lower. If a former employee is reinstated or reemployed in a position, his pay shall be fixed at the same rate as his last rate in his former position, if the former rate is within the scale for the class of the new position, and, if not, at the rate within the scale of the new position which is nearest his former rate. The rate of pay of any employee may be decreased under the conditions and subject to the procedural requirements hereinafter prescribed in this Part. The pay of all positions in the classified service shall be determined with reference to the pay plan in effect and in accordance with the provisions of this Part regardless of any provisions of law or appropriation for any different salary rate or mode of payment for any position. No employee in such service shall be paid any compensation for service as such except in accordance with the rate fixed under the provisions of this Part, and the rules adopted under its provisions. The rules shall provide for the procedures in making increases in pay within a range. The rules may provide for the payment of employees temporarily employed to meet special and unusual situations or for particular projects on completion of which their services will not be needed further, at rates not exceeding the prevailing rates or not more than fifty per cent higher than those provided for continuous employment under the maximum rates of such pay plan.

At the time of taking effect of a pay plan prescribed as herein provided, or any amendment thereto establishing or changing the scale of rates for any class, or any reallocation of a position under the provisions of this Part, the rates of employees in the positions of any class for which a scale of rates is so established, changed, or reallocated, shall be adjusted, within the limits of appropriations provided, as follows:

(1) The rate of any employee who is paid at less than the minimum rate of the scale prescribed for his class shall forthwith be increased to such rate.

(2) The rate of any employee who is paid at any one of the specified rates of the scale prescribed for his class shall not be changed by reason of the new scale.

(3) The rate of any employee who is paid at a rate between the minimum rate and the maximum rate of the scale prescribed for his class, but not corresponding with any specified rate of such scale, shall not be changed.

(4) The rate of any employee who is paid at a rate in excess of the maximum rate of the scale prescribed for his class shall not be changed, nor, except in disciplinary cases, may the rate be changed so long as the employee remains in a position in that class or in a position of a similar class to which he may be transferred.

The rates of pay prescribed in the pay plan provided under the requirements of this Part shall be deemed to be the rates prescribed for full-time employment for the regularly established working hours, in any period for which payment is to be made, subject to provisions made under any provision of law for holidays and leave of absence with pay. When part-time service in any position is authorized or rendered, involving less than the regularly established number of hours of service in any period, the actual compensation to be paid shall be determined by the relation that the actual number of hours of service authorized and rendered bears to the number of hours of service involved in full-time employment. It shall be permissible to pay equivalent compensation on any other time basis than that expressed in the pay plan, when the interests of the service so require, but the rate of pay for the time unit employed shall be in the same ratio to the rate prescribed under the pay plan as the ratio of such time to the number of such units involved in full-time employment under the unit on which the prescribed rate of the pay plan is based, except as otherwise expressly provided herein. In any case in which any allowance is provided in addition to cash salary, such as meals, lodging, living quarters, laundry, and the like, including maintenance provided for others on behalf of the employee, but not including reimbursement of actual and necessary expenses authorized and incurred as incidents to the employment, all such allowances shall be treated as compensation in kind, involving part payment of the amount payable under the rate prescribed, and shall be deducted from the money amount payable to the extent of their cash value, as appraised by the director. Wherever part of the compensation or pay of any position is paid from a different appropriation, fund, or account, from that from which any other part of such compensation is paid, or is derived from any agency, outside the service of the city, all such part payments shall be deducted from the amount payable for any period under the rate prescribed, to determine the actual cash payment due the employee in such position for such period, so that the total compensation or pay received from all sources shall not exceed the amount payable under the rate prescribed. In any case in which the compensation or pay received from outside sources exceeds the amount payable under the rate prescribed under the provisions of this Part the employee concerned shall pay the excess into the city treasury to the credit of the general fund. No payment or allowance shall be made to any employee in respect of any service rendered by him for the city either in the discharge of his ordinary duties, or in the performance of other duties imposed upon him or which he may undertake to perform, that will have the effect of causing his total compensation or pay for any period to exceed the amount authorized hereunder, as determined by the rate prescribed, except when expressly authorized under any provisions made by due authority for payment for overtime work in excess of the hours required for full-time employment.



RS 33:2407 - Methods of filling vacancies in the classified service

§2407. Methods of filling vacancies in the classified service

Vacancies in positions in the classified service may be filled by demotion, transfer, reinstatement, reemployment, promotion, original appointment, or temporary appointment.

Preference shall be given to the methods named in the order in which they are named in this section, under the conditions and subject to the restrictions and limitations set forth in the rules.

A vacancy shall be considered filled under any of the methods specified, and employment thereunder effective, as of the date on which the employee enters on the duties of the position.



RS 33:2408 - Transfer

§2408. Transfer

An employee may be transferred from any position in the classified service to any other position of the same class, or of any other class for which no additional or different qualifications are prescribed for original entrance, on recommendation of the appointing authority and approval of such transfer by the director, but no employee shall be transferred from a position in one organization unit to a position in another organization unit without the consent of the appointing authorities of both units concerned, except as otherwise specifically provided in this Part. The director shall continuously and actively interest himself in the possibilities for providing for improvement and economy in the service by means of transfers to effect adjustment of unsatisfactory conditions of employment and to meet variations in the work requirements of different organization units.

No employee shall be transferred from a position in one class to a position in another class of a higher rank or for which there are substantially dissimilar requirements for appointment unless he is appointed to the latter position after certification of his name from a list. Any change of any employee from a position in one class to a position in a class of a lower rank shall be considered a demotion and shall be made only in accordance with the procedure prescribed by R.S. 33:2423. An employee thus demoted may appeal to the commission under R.S. 33:2424.



RS 33:2409 - Reinstatement and reemployment

§2409. Reinstatement and reemployment

A. The director shall, subject to the rules, establish and maintain reemployment lists, which shall contain the names of persons who have been regular employees and who were separated from their positions for reasons other than fault or delinquency on their part. The order in which names are placed on reemployment lists shall be established by the rules.

B. A regular employee who has been promoted to a position of a higher class and who is removed from the higher class of position before acquiring full civil service status therein, unless he is removed for disciplinary reasons of a nature to justify dismissal of a regular employee, shall be reinstated in his former position subject to the following:

(1)(a) A regular employee who has been promoted from a position in one organization unit to a position of a higher class in another organization unit and who has been removed during his working test period, or while serving provisionally or on a conditional basis, following such promotion shall be reinstated in his former position in the organization unit from which he was promoted if a vacancy exists therein or shall be reinstated in any other position in which there is a vacancy in the same class in the organization unit from which he was promoted, provided he possesses the qualifications necessary, to be determined by the director, to perform the duties of such position. If reinstated, as herein authorized or required, the employee shall not be required to serve a new working test period. If the employee cannot be reinstated as herein authorized, the director shall, upon the employee's request, to be made by him within a period of two years from removal, place his name on a preferred reemployment list for the class of position from which he was promoted.

(b) The appointing authority of the organization unit, during the time the employee's name remains on the preferred reemployment list, shall not fill any vacancy in the class in which the employee has reinstatement rights, without first offering appointment to, and appointing if he possesses the necessary qualifications and accepts, the employee who has reinstatement rights in the organization unit. If reinstatement cannot be effected as herein authorized, the name of the employee shall also, upon his request to be made within a period of two years from removal, be placed upon a reemployment list for certification to any other organization unit for the class of position from which he was promoted.

(2) Whenever a regular employee has been promoted within an organization unit to a position of a higher class in the same organization unit he shall be granted promotional leave of absence from the position he occupied when promoted until he acquires full civil service status in the position to which he has been promoted, and until he acquires such status the appointing authority may fill his position only in accordance with R.S. 33:2419 relating to conditional and temporary appointments. Should the employee be required to vacate the position to which he has been promoted he shall be reinstated in his former position, or in the alternative, at the discretion of the appointing authority, shall be reinstated in any other position in the organization unit in the same class as his former position in which there is a vacancy.

C. Any person who has resigned from a competitive position, and has requested reinstatement to the position formerly occupied by him, may, upon the request of the appointing authority and with the prior approval of the director, based upon the record of the employee for satisfactory service, be reinstated to the position within a period of two years from the date of separation if a vacancy exists therein. The rules may permit the reinstatement of an employee more than two years after his resignation, where such employee has resigned to enter public service in another jurisdiction, or has resigned to accept an unclassified position in the city service. If reinstatement cannot be effected as herein authorized, the name of the employee, upon his request to be made within a period of two years from date of separation, shall be placed on a reemployment list for a class of position he previously occupied.

D. When a position is temporarily vacated because the incumbent is on authorized leave of absence without pay and the appointing authority desires to fill the position for the duration of the leave of absence, he must do so on a conditional basis by demotion, transfer or from an employment list if a list exists from which certification can be made, subject to the provisions of R.S. 33:2419.

E.(1) Whenever a position held by a regular employee is abolished, the employee shall be reinstated in any position in the same class in the same organization unit in which a vacancy exists provided he possesses the qualifications, to be determined by the director, to perform the duties of the position.

(2) If he cannot be reinstated as herein authorized, the director shall, upon the employee's request to be made within a period of two years from the time his position was abolished, place his name on a preferred reemployment list for the class of the abolished position. The appointing authority of the organization unit, during the time the employee's name remains on the reemployment list, shall not fill any vacancy in the class in which the employee has reinstatement rights, without first offering appointment to, and appointing, if he possesses the necessary qualifications and accepts, the employee who has reinstatement rights in the organization unit.

(3) If reinstatement cannot be effected as herein authorized, the name of the employee shall also, upon his request to be made within a period of two years from the date the position he occupied was abolished, be placed on a reemployment list for the class of position he occupied for certification to any other department.

F. The rules may contain other provisions relating to reinstatement, reemployment, and leaves of absence, not inconsistent with this Part, which are necessary to give effect to the provisions and purposes of this Part.

G. Nothing in this Section shall limit or otherwise restrict the commission from adopting or amending, after public hearing, rules which accord to city employees on authorized military leaves, greater rights of reinstatement, reemployment, or leaves of absence than are herein conferred.



RS 33:2410 - Establishment of promotion lists and employment lists

§2410. Establishment of promotion lists and employment lists

The director shall, subject to the rules, establish and maintain promotion lists and employment lists for the various classes of positions in the classified service which are necessary or desirable to meet the needs of the service. On each promotion list and employment list, the eligibles shall be ranked in the order of their ratings earned in the test given for the purpose of establishing the list, subject, however, to subsequent revision by the director in accordance with R.S. 33:2418.

The director shall, subject to the rules, determine at the time any promotion list or employment list is established, the period during which the list shall remain in force, which shall be not less than six months nor more than three years. The director may extend the period by order made before the expiration of the list, but no list shall be extended to a time more than three years from the original establishment thereof, and a statement of the reasons for any extension shall be entered in the records of the department. The director may consolidate or cancel promotion lists and employment lists as the needs of the service require and as authorized by the rules. Unless otherwise provided in the rules a promotion list or employment list which has been in force for six months or more shall be deemed cancelled upon the establishment of a new promotion list or employment list, for the same class of positions.



RS 33:2411 - Nature of tests; eligibility for tests; adaptation for candidates with disabilities

§2411. Nature of tests; eligibility for tests; adaptation for candidates with disabilities

A. Tests of fitness for original entrance and for promotion shall be competitive, and open to all citizens who, if over eighteen years of age, are qualified voters of the city and who meet the prerequisites established for admission to the tests as specified in the rules or in the public notices of the tests. The prerequisites may relate to age, sex, residence, health, habits, physical characteristics, experience, moral character, training, education, and other qualifications, and, in the case of promotion tests, to service in positions of classes for which lower maximum pay is prescribed involving experience tending to qualify for positions of the classes sought. Whenever, after diligent effort, it has been found impracticable to obtain a sufficient number of eligibles who are citizens and, if over eighteen years of age, are qualified voters of the city, for positions of any class, persons otherwise qualified who are not citizens may be admitted to the tests and may become eligible for appointment and be appointed to such positions subject to all other provisions of this Part. The tests for positions of each class shall be practical in their character and, so far as possible, shall relate to those matters which will fairly test the relative capacity and fitness of the candidates to discharge the duties of characteristic positions of the class to which they seek to be appointed with due reference also to ability to develop in such ways as to merit advancement to positions of higher classes. The tests may include written or oral questions, trials in the performance of work characteristic of the class, inquiries into facts relating to education or experience or accomplishments, and investigations of the records and success attained and of personal characteristics, or any combination of these and other elements duly related to the purposes of the tests. Promotion tests shall be based on the same standards of required qualifications as original entrance tests for the same classes, and the same degrees of excellence in the tests shall be required for eligibility. No question shall be so framed as to elicit information concerning the political, factional, or religious opinions or affiliations of an applicant.

B. Unless such skills are a bona fide occupational qualification of the position for which application is made, testing procedures shall be adapted for administration to candidates with disabilities that impair sensory, manual, or speaking skills. Public notice shall be given of the availability of these testing procedures.

Amended by Acts 1978, No. 213, §1; Acts 2014, No. 811, §17, eff. June 23, 2014.



RS 33:2412 - Admission to tests

§2412. Admission to tests

The director shall, subject to the rules, determine the qualifications for admission to any test. Subject to limitations as to age and other requirements and qualifications fixed by the rules in the interests of the service, admission to tests shall be open to all persons who possess the required qualifications and may be lawfully appointed to a position in the class for which a list is to be established. The director, subject to the rules, may reject the application of any person for admission to tests of fitness or refuse to test any applicant, or may cancel the eligibility of any eligible on any employment list, who is found to lack any of the qualifications prescribed as requirements for admission to the tests for the class for which he has applied, or who is physically unfit to perform effectively the duties of a position of the class, or who is addicted to the habitual use of drugs or intoxicating liquors to excess, or who has been adjudged guilty of a crime involving moral turpitude or infamous or notoriously disgraceful conduct, or who has been dismissed from the public service for delinquency or misconduct, or who has made a false statement of any material fact or has practiced or attempted to practice deception or fraud in his application or in his tests or otherwise in securing eligibility for appointment or attempting so to do. Any such facts shall also be considered cause for removal of any employee.

The director shall reject any application filed after the time fixed for closing receipt of applications as announced in the public notice of the tests, or after a specified number of applications, announced in the public notice of the tests, has been received.

The provisions and requirements of this Section and R.S. 33:2407, 33:2410, 33:2411, and 33:2413 as to methods of filling vacancies, establishment of promotional lists and employment lists, eligibility and original entrance competitive tests and admission to tests may be waived or dispensed with by the commission in its discretion in whole or in part in case of original appointment for unskilled labor, including custodial workers, attendants, street cleaners, garbage workers, janitors, food service workers, porters, and other unskilled workers. Such laborers and workers may be selected and appointed by the appointing authority under such conditions and in accordance with such rules and regulations as the commission may from time to time adopt. Any public employees described in this paragraph, when once duly appointed by the appointing authority in accordance with the rules adopted by the commission, shall be regular employees in the classified service.



RS 33:2412.1 - Repealed by Acts 1987, No. 737, 2.

§2412.1. Repealed by Acts 1987, No. 737, §2.



RS 33:2413 - Simplified form of tests

§2413. Simplified form of tests

In every instance where this Part requires that a position be filled by competitive examination, the examination or tests which are given shall be truly competitive in character. No provision to fill the position by a non-competitive examination shall be deemed to be in effect under the provisions of this Part. But the director, subject to the rules, may provide for simplified types of competitive tests, and of procedures for rating their results, and for establishment of employment lists and certification there under his supervision, by designated representatives on the staffs of local establishments or otherwise, in the cases of any classes for which such action seems desirable.



RS 33:2414 - Public notice of tests

§2414. Public notice of tests

The director shall give public notice of each entrance test at least two weeks in advance of the test by posting a notice thereof on the bulletin board maintained in or near the office of the department and by publishing a brief abstract of the notice in the official journal of the city. He shall give public notice of each promotion test at least two weeks in advance of the test by posting a notice thereof on such bulletin board and in such other manner as he considers appropriate to furnish information thereof to employees who are eligible for admission to the test.

Each official notice of a test shall state the duties and pay of positions in the class for which the test is to be held, the qualifications required therefor, the time, place and manner of making application for admission to the test, the estimated number of vacancies to be filled, and any other information which the director considers pertinent and useful.

The director may also advertise tests in professional and trade publications, post notices thereof in schools and colleges, and employ any other methods of publicizing tests which he considers appropriate. He may publish a periodic bulletin containing information about all tests to be sent to subscribers at a price approximately the cost of the publication.



RS 33:2415 - Results of tests

§2415. Results of tests

The rating of each test shall be completed and the resulting list established not later than ninety days after the date on which the test was held, unless the time is extended by the director for reasons which he shall record in the official records of the department. Each person competing in any test shall be given written notice of his final earned rating and of his relative standing on the list, or of his failure to attain a place on the list. Each person competing in a test shall, in accordance with regulations adopted by the commission, be entitled to inspect his ratings and test papers. A manifest error in rating a test shall be corrected if called to the attention of the director within one month after the establishment of the list, but such correction shall not invalidate any appointment previously made from such a list. From the results of the tests for any class, the director shall cause to be prepared an employment list for the class, with the names of those persons who have met the minimum requirements imposed for each test and who have received at least the average rating required for eligibility, placed thereon in the order of such average ratings, from the highest to the lowest. Separate lists shall be established of eligibles resulting from tests for original entrance and those from tests for promotion.



RS 33:2416 - Certification and appointment

§2416. Certification and appointment

A. Whenever an appointing authority proposes to fill a vacancy in the classified service, except by demotion, transfer, or reinstatement, he shall submit to the director a statement showing the position to be filled, the class and duties thereof, and he may also specify the necessary and desirable qualifications of the person to be appointed thereto, and shall request the director to certify the names of persons eligible for appointment to such position. The director shall, subject to the rules, thereupon certify to the appointing authority the names of three eligibles for such position of the class of the vacant position, and if more than one vacancy is to be filled the name of one additional eligible for each additional vacancy; preferences in certifications shall be given to eligibles who are residents and, if over twenty-one years of age, are qualified voters of the city, but in any case where there are not enough eligibles who are such residents, other eligibles who are non-residents of the city may be certified. The eligibles certified shall be, except as above provided, the highest ranking eligibles willing to accept employment, ranked in the following order: first, all the eligibles on the appropriate reemployment list, if any; secondly, those on a promotion list, if any; lastly, those on an employment list. All the names of any one of such lists shall be exhausted before any names are certified from another list, but the names certified may be taken from two or more lists, if necessary to make a certification of three eligibles. Names shall be certified from each list in the order of their rank on that list. Within ten days after such names are certified, the appointing authority shall appoint one of those whose names are certified to each vacancy which he is to fill. In each case of acceptance of an appointment, such appointment shall become effective as of the date on which the appointee enters upon duty.

If the appropriate lists do not contain the names of a sufficient number of eligibles willing to accept appointment to make possible the certification of three eligible persons, the names of all persons on such lists who are willing to accept appointment shall be certified, even if there should then be less than three persons available.

The names of persons who have been considered for appointment three times and have not been offered appointment or who have expressed unwillingness to accept appointment may, in the discretion of the director, be removed from the list.

B. Anything in this Part to the contrary, preference shall be given to all persons honorably discharged or discharged under honorable conditions from the armed forces of the United States, and the widows of such persons. Age limits, in so far as such persons are concerned, shall be waived, except as to persons who have reached a retirement age. Proof of eligibility for the preference provided for shall be furnished the commission or the proper representative of the commission, by submission by the person claiming preference of the discharge granted to the veteran by or through whom preference is claimed, or a properly certified copy of such discharge, and, in the case of a disabled veteran, additionally of a certificate from the Veterans Administration of the United States, showing service-connected disability to exist.

In the case of entrance tests or examinations, all persons who have served during time of war and have been honorably discharged or discharged under honorable conditions from the armed forces of the United States, and the widows of such persons, provided they were living with their husbands at the time of the death of their husbands and have not since remarried, who have met the minimum requirements imposed for each test and who have received at least the average rating required for eligibility, shall have added to their earned gradings an additional five points. All persons who have served during time of war and have been honorably discharged or discharged under honorable conditions from the armed forces of the United States, who are suffering service-connected disability, or the wives of such persons who are living with their husbands, provided such husbands are not employees of the city and have waived in favor of their wives the preference herein granted, shall have added to their earned gradings an additional ten points; and all persons described in this Sub-section, who become eligible for certification, shall be placed on the eligible lists and be eligible for appointment in the order and on the basis of the percentage attained by them in examinations or tests, after such credit of five or ten points, as the case may be, has been added. All ties shall be decided in favor of the persons covered by this Sub-section. In the case of promotion tests or examinations, a credit of only three points shall be allowed the persons covered by this Sub-section. Physical requirements shall be waived in the case of any person covered by this Sub-section where it is shown by proper evidence that his disability will not interfere with the performance of the duties of the position to which he is to be appointed.



RS 33:2417 - Working tests

§2417. Working tests

Every person appointed to a position in the classified service after certification of his name from an original entrance employment list or a promotion list shall be tested by a working test while occupying the position. The period of the working test shall commence immediately upon appointment and shall continue for the time, not less than six months nor more than one year, established by the director subject to the rules. At the times during the working test period and in the manner which the director requires, the appointing authority shall report to the director his observation of the employee's work, and his judgment as to the employee's willingness and ability to perform his duties satisfactorily, and as to his habits and dependability. At any time during his working test period, after the first two months thereof, the appointing authority may remove an employee if, in the opinion of the appointing authority, the working test indicates that (1) the employee is unable or unwilling to perform his duties satisfactorily or (2) his habits and dependability do not merit his continuance in the service. Upon the removal, the appointing authority shall forthwith report to the director and to the employee removed his action and the reason therefor. No more than three employees shall be removed successively from the same position during their working test periods without the approval of the director. The appointing authority may remove an employee within the first two months of his working test period only with the approval of the director. The director may remove an employee during his working test period if he finds, after giving him notice and an opportunity to be heard, that the employee was appointed as a result of fraud or error.

Ten days prior to the expiration of an employee's working test period, the appointing authority shall notify the director in writing whether the services of the employee have been satisfactory and whether he will continue the employee in his position. A copy of the notice shall be given to the employee ten days prior to the expiration of his working test period. Upon approval by the director of a favorable report, the appointment of the employee shall be complete at the expiration of the working test period. Failure by an appointing authority to give the ten days' notice to the director and a copy thereof to the employee shall have the same force and effect as a satisfactory report.

If any employee is removed from his position during or at the end of his working test period, and the director determines that he is suitable for appointment to another position, his name may be restored to the list from which it was certified. If the employee was a regular employee in another position in the classified service immediately prior to his appointment, his name may be placed on the reemployment list for the class of the position in which he was a regular employee.



RS 33:2418 - Service standards and ratings

§2418. Service standards and ratings

The director shall, in cooperation with appointing authorities, provide and recommend to the commission for approval, a system of standards of performance in positions throughout the classified service, and methods of rating the service of the individual employees. Such a system when adopted by the commission shall be incorporated, in its essentials, by amendment in the rules, and shall be placed in effect by the director. The standards of performance to be recommended as the bases of service ratings shall have reference to the quality and quantity of work done, the manner in which the service is rendered, the conduct of employees and their faithfulness to their duties, and such other characteristics as, in the opinion of the director, will measure the value of employees to the service. The system shall provide for the manner and extent of use of the service ratings as a factor:

(1) In making pay adjustments upward or downward within the limits of the scales of pay for the various classes of positions, and shall set forth the standards to be used in determining whether the services of any officer or employee are such as to warrant an increase in pay, no change in pay, a decrease in pay, or demotion.

(2) In ascertaining whether the value of individual officers and employees, from the view of the city as an employer, is increasing or decreasing.

(3) In providing means by which individual officers and employees may be made acquainted with their good points and their shortcomings as viewed by their superiors.

(4) In determining what officers and employees are to be considered for promotion in higher positions.

(5) In measuring the efficacy of the recruiting procedures used in filling city positions.

(6) In discovering officers and employees whose conduct and performance are such that they should be promoted, demoted, transferred, or removed and providing for the action so indicated.

(7) For such other purposes helpful in the administration of this Part and the rules.

The rules shall provide a "meritorious" rating standard which any employee must meet or exceed to qualify for increase in pay at normally frequent intervals or promotion and a "satisfactory" rating standard on falling below which an employee shall be subject to action for decrease in pay, demotion, or removal.

When a service rating system has been adopted by the commission as provided, the director shall provide for the necessary forms, procedures, and records. He shall see to the designation of appropriate rating officers and instruct them in their duties. He may investigate the accuracy of reports of ratings under the system adopted, and may adjust the ratings to conform to the facts as ascertained. He shall provide for uniformity, fairness, and equity in the application of the standards by different rating officers. The director shall evaluate the ratings of employees in accordance with the procedures established in such ways as to provide clear records expressing, as fairly as possible, the relative value of the service of each employee to the city in a position of the class to which his position is allocated and shall maintain systematic records of the ratings for all positions, under the standards and methods prescribed. Each employee shall be notified of his service ratings from period to period with a view of his being afforded opportunity for correcting his obvious weaknesses. The reports and records of the ratings of each employee may be inspected by him or his duly authorized representative, by his appointing authority, and, in the discretion of the director, by any other appointing authority who is considering a transfer of the employee to his own jurisdiction. The ratings, reports, and records shall not be open to inspection of any other person outside the department of city civil service.



RS 33:2419 - Conditional and temporary appointments

§2419. Conditional and temporary appointments

A. When a position is temporarily vacated because the incumbent is on authorized leave of absence without pay and the appointing authority desires to fill the position for the duration of the leave he must do so by making a conditional appointment of a person by demotion or transfer or from an employment list if a list exists for the class of the position. If the position is not filled by demotion or transfer and there is no employment list on which there is an eligible available and willing to accept the conditional appointment, the appointing authority, with the prior approval of the director may make a provisional appointment of any person whom he deems qualified to fill the position. If an employee is appointed to fill the position of a classified employee on leave of absence, he shall vacate the position when the employee on leave of absence returns. If the employee was appointed on a conditional basis by demotion or transfer he shall be reinstated in his former position when the employee on leave of absence returns. If the employee was appointed on a conditional basis through certification from an employment list he shall retain all rights he may have acquired by virtue of his service under the conditional appointment including, if he has completed his working test period, the right to have his name placed on a reemployment list, or if he has not completed his working test period the right to have his name replaced on the employment list from which his name was certified for conditional appointment if the list exists. He shall also be subject to all other provisions of this Part not inconsistent with this paragraph.

B. Temporary appointments to positions in the classified service may be made for short periods without compliance with the provisions of this Part requiring certification, as follows:

(1)(a) Provisional appointments. When a vacancy is to be filled in a position of a class for which there are no eligibles available for certification, the appointing authority, with the prior approval of the director, may make a provisional appointment of any person whom he deems qualified. Such provisional appointment shall terminate upon the regular filling of the vacancy in any manner authorized under this Part and, in any event, within fifteen working days after a certification from which appointment can be required. A provisional appointment shall never continue for a period in excess of one year unless it is extended by the commission upon the director's certification that eligibles are not available and that it is not possible or practicable to provide such eligibles.

(b) Notwithstanding any other provision of law to the contrary, a classified employee of the New Orleans Police Department who has been temporarily appointed to a provisional appointment shall not be eligible for any additional benefits which are to accrue based upon the promotion, or increase in compensation.

(2) Transient appointments. Whenever the services of an extra or substitute employee are needed in any position in the classified services for a period of less than three months, the appointing authority, with the prior approval of the director, may make a transient appointment of any person that he deems qualified, to serve for the period required. This appointment, with the prior approval of the director may be extended for a further period if required, but no person shall serve under a transient appointment from the same appointing authority for an aggregate period of more than three months in any continuous twelve month period.

(3) Emergency appointments. Where an emergency exists requiring that a position be filled before appointment can be made under any other provision of this Part, an emergency appointment may be made of any available person to serve until the position involved can otherwise be filled under the provisions of this Part. No emergency appointment shall continue for more than ten days in any case, or be renewed for any further period beyond that limit. The authority for any emergency appointment is conditioned on a prompt report thereof to the director, at the time the appointment is made.

(4) Repealed by Acts 1980, No. 711, §1, eff. July 24, 1980.

Amended by Acts 1980, No. 711, §1, eff. July 24, 1980; Acts 2013, No. 126, §1.







